Title 1. GENERAL LAWS AND DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS

Part 1. Meaning of Law

1-1-101. Definition of law.

1-1-101. Definition of law. "Law" is a solemn expression of the will of the supreme power of the state.

History: En. Sec. 5150, Pol. C. 1895; re-en. Sec. 3550, Rev. C. 1907; re-en. Sec. 5670, R.C.M. 1921; Cal. Pol. C. Sec. 4466; re-en. Sec. 5670, R.C.M. 1935; R.C.M. 1947, 12-101.



1-1-102. How expressed.

1-1-102. How expressed. The will of the supreme power is expressed by: (1) the constitution; (2) statutes.

History: En. Sec. 5151, Pol. C. 1895; re-en. Sec. 3551, Rev. C. 1907; re-en. Sec. 5671, R.C.M. 1921; Cal. Pol. C. Sec. 4467; re-en. Sec. 5671, R.C.M. 1935; R.C.M. 1947, 12-102.



1-1-103. Laws -- written or unwritten.

1-1-103. Laws -- written or unwritten. Laws, whether organic or ordinary, are either written or unwritten.

History: En. Sec. 3183, C. Civ. Proc. 1895; re-en. Sec. 7901, Rev. C. 1907; re-en. Sec. 10545, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1895; re-en. Sec. 10545, R.C.M. 1935; R.C.M. 1947, 93-1001-7.



1-1-104. Written law defined.

1-1-104. Written law defined. A written law is that which is promulgated in writing and of which a record is in existence.

History: En. Sec. 3184, C. Civ. Proc. 1895; re-en. Sec. 7902, Rev. C. 1907; re-en. Sec. 10546, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1896; re-en. Sec. 10546, R.C.M. 1935; R.C.M. 1947, 93-1001-8.



1-1-105. Constitution and statutes.

1-1-105. Constitution and statutes. The organic law is the constitution of government and is altogether written. Other written laws are denominated statutes. The written law of this state is therefore contained in its constitution and statutes and in the constitution and statutes of the United States.

History: En. Sec. 3185, C. Civ. Proc. 1895; re-en. Sec. 7903, Rev. C. 1907; re-en. Sec. 10547, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1897; re-en. Sec. 10547, R.C.M. 1935; R.C.M. 1947, 93-1001-9.



1-1-106. Public and private statutes.

1-1-106. Public and private statutes. Statutes are public or private. A private statute is one which concerns only certain designated individuals and affects only their private rights. All other statutes are public, in which are included statutes creating or affecting corporations.

History: En. Sec. 3186, C. Civ. Proc. 1895; re-en. Sec. 7904, Rev. C. 1907; re-en. Sec. 10548, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1898; re-en. Sec. 10548, R.C.M. 1935; R.C.M. 1947, 93-1001-10.



1-1-107. Unwritten law defined.

1-1-107. Unwritten law defined. Unwritten law is the law that is not promulgated and recorded, as mentioned in 1-1-104, but that is, nevertheless, observed and administered in the courts of the country. It has no certain repository but is collected from the reports of the decisions of the courts and treatises of learned people.

History: En. Sec. 3187, C. Civ. Proc. 1895; re-en. Sec. 7905, Rev. C. 1907; re-en. Sec. 10549, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1899; re-en. Sec. 10549, R.C.M. 1935; R.C.M. 1947, 93-1001-11; amd. Sec. 1, Ch. 61, L. 2007.



1-1-108. Common law -- applicability of.

1-1-108. Common law -- applicability of. In this state there is no common law in any case where the law is declared by statute. But where not so declared, if the same is applicable and of a general nature and not in conflict with the statutes, the common law shall be the law and rule of decision.

History: En. Sec. 3452, C. Civ. Proc. 1895; re-en. Sec. 8060, Rev. C. 1907; re-en. Sec. 10703, R.C.M. 1921; re-en. Sec. 10703, R.C.M. 1935; R.C.M. 1947, 12-104.



1-1-109. Common law of England -- when rule of decision.

1-1-109. Common law of England -- when rule of decision. The common law of England, so far as it is not repugnant to or inconsistent with the constitution of the United States or the constitution or laws of this state, is the rule of decision in all the courts of this state.

History: En. p. 356, Bannack Stat.; re-en. p. 388, Cod. Stat. 1871; re-en. Sec. 144, 5th Div. Rev. Stat. 1879; re-en. Sec. 201, 5th Div. Comp. Stat. 1887; amd. Sec. 5152, Pol. C. 1895; re-en. Sec. 3552, Rev. C. 1907; re-en. Sec. 5672, R.C.M. 1921; Cal. Pol. C. Sec. 4468; re-en. Sec. 5672, R.C.M. 1935; R.C.M. 1947, 12-103.






Part 2. General Definitions of Terms Used in Code

1-1-201. Terms of wide applicability.

1-1-201. Terms of wide applicability. (1) Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (a) "Oath" includes an affirmation or declaration. (b) "Person" includes a corporation or other entity as well as a natural person. (c) "Several" means two or more. (d) "State", when applied to the different parts of the United States, includes the District of Columbia and the territories. (e) "United States" includes the District of Columbia and the territories. (2) Wherever the word "man" or "men" or a word that includes the syllable "man" or "men" in combination with other syllables, such as "workman", appears in this code, the word or syllable includes "woman" or "women" unless the context clearly indicates a contrary intent and unless the subject matter of the statute relates clearly and necessarily to a specific sex only. (3) Whenever the term "heretofore" occurs in any statute, it must be construed to mean any time previous to the day the statute takes effect. Whenever the word "hereafter" occurs, it must be construed to mean the time after the statute containing the term takes effect.

History: (1)En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; Sec. 19-103, R.C.M. 1947; (2)En. 12-216 by Sec. 61, Ch. 535, L. 1975; Sec. 12-217, R.C.M. 1947; (3)En. Sec. 4670, Civ. C. 1895; re-en. Sec. 6232, Rev. C. 1907; re-en. Sec. 8782, R.C.M. 1921; re-en. Sec. 8782, R.C.M. 1935; Sec. 19-104, R.C.M. 1947; R.C.M. 1947, 12-217, 19-103(part), (6), (7), (14), (27), (29), 19-104; amd. Sec. 2, Ch. 61, L. 2007.



1-1-202. Terms relating to procedure and the judiciary.

1-1-202. Terms relating to procedure and the judiciary. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) "Deposition" means a written declaration under oath or affirmation, made upon notice to the adverse party for the purpose of enabling the adverse party to attend and cross-examine. (2) "Judicial officers" means justices of the supreme court, judges of the district courts, justices of the peace, municipal judges, and city judges. (3) "Judicial record" means the record of official entry of the proceedings in a court of justice or of the official act of a judicial officer in an action or special proceeding. (4) "Oral examination" means an examination in the presence of the jury or tribunal that is to decide the fact or act upon it or the spoken testimony of the witness being heard by the jury or tribunal. (5) "Process" means a writ or summons issued in the course of judicial proceedings. (6) "Registered mail", for purposes of legal notification, means registered or certified mail. (7) "Testify" means every mode of oral statement under oath or affirmation. (8) "Writ" means an order in writing issued in the name of the state or of a court or judicial officer.

History: Ap. p. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; Sec. 19-103, R.C.M. 1947; (1)En. Sec. 3322, C. Civ. Proc. 1895; re-en. Sec. 7989, Rev. C. 1907; re-en. Sec. 10633, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 2004; re-en. Sec. 10633, R.C.M. 1935; Sec. 93-1601-3, R.C.M. 1947; (3)En. Sec. 3192, C. Civ. Proc. 1895; re-en. Sec. 7910, Rev. C. 1907; re-en. Sec. 10554, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1904; re-en. Sec. 10554, R.C.M. 1935; Sec. 93-1001-16, R.C.M. 1947; (5)En. Sec. 3323, C. Civ. Proc. 1895; re-en. Sec. 7990, Rev. C. 1907; re-en. Sec. 10634, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 2005; Sec. 10634, R.C.M. 1935; Sec. 93-1601-4, R.C.M. 1947; (7)En. Sec. 1, Ch. 5, L. 1967; Sec. 19-122, R.C.M. 1947; R.C.M. 1947, 19-103(part), (9), (10), (13), (30), (31), (33), 19-122, 93-1001-16, 93-1601-3, 93-1601-4; amd. Sec. 248, Ch. 800, L. 1991; amd. Sec. 3, Ch. 61, L. 2007.



1-1-203. Terms relating to instruments and other writings.

1-1-203. Terms relating to instruments and other writings. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) "Affidavit" means a sworn written declaration made before an officer authorized to administer oaths or an unsworn written declaration made under penalty of perjury as provided in 1-6-105. (2) "Execution" of an instrument means subscribing and delivering it, with or without affixing a seal. (3) "Folio", when used as a measure for computing fees, means 100 words, counting every two letters or numbers necessarily used as a word. Any portion of a folio, when in the whole paper there is not a complete folio and when there is an excess over the last folio exceeding one-half, may be computed as a folio. (4) "Printing" means the act of reproducing a design on a surface by any process. (5) "Signature" or "subscription" includes the mark of a person who cannot write if the person's name is written near the mark by another person who also signs that person's own name as a witness. (6) "Subscribing witness" means a person who sees a writing executed or hears it acknowledged and at the request of the party signs the person's name as a witness. (7) "Writing" includes printing.

History: Ap. p. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; Sec. 19-103, R.C.M. 1947; (1)En. Sec. 3224, C. Civ. Proc. 1895; re-en. Sec. 7937, Rev. C. 1907; re-en. Sec. 10581, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1933; re-en. Sec. 10581, R.C.M. 1935; Sec. 93-1101-5, R.C.M. 1947; (2)En. Sec. 4618, Pol. C. 1895; re-en. Sec. 3151, Rev. C. 1907; re-en. Sec. 4899, R.C.M. 1921; re-en. Sec. 4899, R.C.M. 1935; Sec. 25-215, R.C.M. 1947; (3)En. Sec. 1, Ch. 267, L. 1969; amd. Sec. 11, Ch. 100, L. 1973; Sec. 19-103.1, R.C.M. 1947; (5)En. Sec. 3226, C. Civ. Proc. 1895; re-en. Sec. 7939, Rev. C. 1907; re-en. Sec. 10583, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1935; re-en. Sec. 10583, R.C.M. 1935; Sec. 93-1101-7, R.C.M. 1947; R.C.M. 1947, 19-103(part), (28), (32), 19-103.1, 25-215, 93-1101-5, 93-1101-7; amd. Sec. 4, Ch. 61, L. 2007; amd. Sec. 1, Ch. 238, L. 2011.



1-1-204. Terms denoting state of mind.

1-1-204. Terms denoting state of mind. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) "Corruptly" means a wrongful design to acquire or cause some pecuniary or other advantage to the person guilty of the act or omission referred to or to some other person. (2) "Knowingly" means only a knowledge that the facts exist which bring the act or omission within the provisions of this code. It does not require any knowledge of the unlawfulness of the act or omission. (3) "Malice" and "maliciously" mean a wish to vex, annoy, or injure another person or an intent to do a wrongful act, established either by proof or presumption of law. (4) "Neglect", "negligence", "negligent", and "negligently" mean a want of the attention to the nature or probable consequences of the act or omission that a prudent person would ordinarily give in acting in the person's own concerns. (5) "Willfully", when applied to the intent with which an act is done or omitted, means a purpose or willingness to commit the act or make the omission referred to. It does not require any intent to violate the law, to injure another, or to acquire any advantage.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part), (19) thru (23); amd. Sec. 5, Ch. 61, L. 2007.



1-1-205. Terms relating to property and decedents' estates.

1-1-205. Terms relating to property and decedents' estates. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) "Personal property" means money, goods, chattels, things in action, and evidences of debt. (2) "Pledge", "mortgage", "conditional sale", "lien", "assignment", and like terms, when used in referring to a security interest in personal property, include a corresponding type of security interest under the Uniform Commercial Code--Secured Transactions. (3) "Property" means real and personal property. (4) "Real property" means lands, tenements, hereditaments, and possessory title to public lands. (5) "Will" includes codicils.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part), (1), (2), (3), (8), (26).



1-1-206. Terms relating to obligations and transactions.

1-1-206. Terms relating to obligations and transactions. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) "Customary" means according to usage. (2) "Third persons" means all persons who are not parties to the obligation or transaction concerning which the phrase is used. (3) "Usage" means a reasonable and lawful public custom concerning transactions of the same nature as those which are to be affected thereby, existing at the place where the obligation is to be performed, and either known to the parties or so well established, general, and uniform that the parties must be presumed to have acted with reference thereto. (4) "Usual" means according to usage.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part), (15) thru (18).



1-1-207. Miscellaneous terms.

1-1-207. Miscellaneous terms. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) "Bribe" means anything of value or advantage, present or prospective, or any promise or undertaking to give anything of value or advantage, that is asked, given, or accepted with a corrupt intent to unlawfully influence the person to whom it is given in the person's action, vote, or opinion in any public or official capacity. (2) "Peace officer" has the meaning as defined in 46-1-202. (3) "Vessel", when used in reference to shipping, includes ships of all kinds, steamboats and steamships, canal boats, and every structure adapted to be navigated from place to place.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part), (11), (12), (24); amd. Sec. 249, Ch. 800, L. 1991; amd. Sec. 1, Ch. 189, L. 1997; amd. Sec. 1, Ch. 491, L. 1999.



1-1-208. Terms relating to legislature.

1-1-208. Terms relating to legislature. (1) Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (a) "Majority leader" means the leader of the majority party, elected by the caucus as provided in 5-2-221. (b) "Majority party" means the party with the most members in a house of the legislature, subject to subsection (2). (c) "Minority leader" means the leader of the minority party, elected by the caucus as provided in 5-2-221. (d) "Minority party" means the party with the second most members in a house of the legislature, subject to subsection (2). (2) If there are an equal number of members of each party in a house of the legislature, then the majority party is the party of the president of the senate or the speaker of the house and the minority party is the other party with an equal number of members.

History: En. Sec. 1, Ch. 4, Sp. L. May 2007.



1-1-209. through reserved.

1-1-209 through 1-1-213 reserved.



1-1-214. Repealed.

1-1-214. Repealed. Sec. 2, Ch. 17, L. 1991.

History: En. Sec. 2, Ch. 431, L. 1987.



1-1-215. Residence -- rules for determining.

1-1-215. Residence -- rules for determining. Every person has, in law, a residence. In determining the place of residence, the following rules are to be observed: (1) It is the place where a person remains when not called elsewhere for labor or other special or temporary purpose and to which the person returns in seasons of repose. (2) There may be only one residence. If a person claims a residence within Montana for any purpose, then that location is the person's residence for all purposes unless there is a specific statutory exception. (3) A residence cannot be lost until another is gained. (4) The residence of an unmarried minor is: (a) the residence of the minor's parents; (b) if one of the parents is deceased or the parents do not share the same residence, the residence of the parent having legal custody; (c) if neither parent has legal custody, the residence of the legal guardian or custodian appointed by a court of competent jurisdiction; or (d) if the conditions in 20-5-502 are met, the residence of the caretaker relative. (5) In the case of a controversy, the district court has jurisdiction over which residence is the residence of an unmarried minor. (6) Except as provided in Title 20, chapter 5, part 5, and this section, the residence of an unmarried minor who has a parent living cannot be changed by either the minor's own act or an act of the minor's guardian. (7) The residence can be changed only by the union of act and intent.

History: En. Sec. 72, Pol. C. 1895; re-en. Sec. 32, Rev. C. 1907; re-en. Sec. 33, R.C.M. 1921; Cal. Pol. C. Sec. 52; re-en. Sec. 33, R.C.M. 1935; amd. Sec. 4, Ch. 164, L. 1975; R.C.M. 1947, 83-303; amd. Sec. 1, Ch. 367, L. 1997; amd. Sec. 4, Ch. 442, L. 2007; amd. Sec. 1, Ch. 211, L. 2011.



1-1-216. Legal holidays and business days.

1-1-216. Legal holidays and business days. (1) The following are legal holidays in the state of Montana: (a) Each Sunday; (b) New Year's Day, January 1; (c) Martin Luther King Jr. Day, the third Monday in January; (d) Lincoln's and Washington's Birthdays, the third Monday in February; (e) Memorial Day, the last Monday in May; (f) Independence Day, July 4; (g) Labor Day, the first Monday in September; (h) Columbus Day, the second Monday in October; (i) Veterans' Day, November 11; (j) Thanksgiving Day, the fourth Thursday in November; (k) Christmas Day, December 25; (l) State general election day. (2) (a) If any of the holidays in subsection (1)(b) through (1)(l) fall on a Sunday, the Monday following is a holiday. (b) If any of the holidays in subsection (1)(b) through (1)(l) fall on a Saturday, the Friday preceding is a holiday. (c) All other days are business days.

History: En. Sec. 10, Pol. C. 1895; re-en. Sec. 10, Rev. C. 1907; amd. Sec. 1, Ch. 21, L. 1921; re-en. Sec. 10, R.C.M. 1921; Cal. Pol. C. Secs. 10-11; re-en. Sec. 10, R.C.M. 1935; amd. Sec. 1, Ch. 209, L. 1955; amd. Sec. 1, Ch. 6, L. 1965; amd. Sec. 1, Ch. 89, L. 1969; amd. Sec. 6, Ch. 32, L. 1971; amd. Sec. 1, Ch. 16, L. 1974; R.C.M. 1947, 19-107(part); amd. Sec. 1, Ch. 431, L. 1987; amd. Sec. 1, Ch. 17, L. 1991; amd. Sec. 1, Ch. 131, L. 2013.



1-1-217. Notice -- actual and constructive.

1-1-217. Notice -- actual and constructive. (1) Notice is: (a) actual whenever it consists of express information of a fact; (b) constructive whenever it is imputed by law. (2) Each person who has actual notice of circumstances sufficient to put a prudent person upon inquiry as to a particular fact has constructive notice of the fact itself in all cases in which, by prosecuting the inquiry, the person might have learned the facts.

History: (1)En. Sec. 4666, Civ. C. 1895; re-en. Sec. 6228, Rev. C. 1907; re-en. Sec. 8780, R.C.M. 1921; Cal. Civ. C. Sec. 18; Based on Field Civ. C. Secs. 2009, 2010; re-en. Sec. 8780, R.C.M. 1935; amd. Sec. 4, Ch. 309, L. 1977; Sec. 19-105, R.C.M. 1947; (2)En. Sec. 4667, Civ. C. 1895; re-en. Sec. 6229, Rev. C. 1907; re-en. Sec. 8781, R.C.M. 1921; Cal. Civ. C. Sec. 19; Based on Field Civ. C. Sec. 2011; re-en. Sec. 8781, R.C.M. 1935; R.C.M. 1947, 19-106; R.C.M. 1947, 19-105, 19-106; amd. Sec. 6, Ch. 61, L. 2007.



1-1-218. Words giving joint authority.

1-1-218. Words giving joint authority. Words giving a joint authority to three or more public officers or other persons are construed as giving such authority to a majority of them unless it is otherwise expressed in the act giving the authority.

History: En. Sec. 14, Pol. C. 1895; re-en. Sec. 14, Rev. C. 1907; re-en. Sec. 14, R.C.M. 1921; Cal. Pol. C. Sec. 15; re-en. Sec. 14, R.C.M. 1935; R.C.M. 1947, 19-101.



1-1-219. Relationship by affinity.

1-1-219. Relationship by affinity. (1) Unless the context requires otherwise, in this code "affinity" means the relation that one spouse has, by virtue of the marriage, to blood relatives of the other. Therefore, a person has the same relation by affinity to that person's spouse's blood relatives as that person's spouse has to them by consanguinity and vice versa. (2) Degrees of relationship by affinity are computed in the same manner as degrees of relationship by consanguinity. (3) Notwithstanding subsection (1), the term "affinity" includes the relation of husband and wife. Husband and wife are considered to be related by affinity in the first degree.

History: En. Sec. 1, Ch. 119, L. 1979; amd. Sec. 7, Ch. 61, L. 2007.



1-1-220. through reserved.

1-1-220 through 1-1-223 reserved.



1-1-224. Observance of right to keep and bear arms.

1-1-224. Observance of right to keep and bear arms. The week beginning the first Monday in March is an official week of observance to commemorate Montana's valued heritage of the right of each person to keep and bear arms in the defense of the person's home, person, or property or in aid of civil power. During this week, all Montanans are urged to reflect on their right to keep and bear arms and to celebrate this right in lawful ways.

History: En. Sec. 1, Ch. 421, L. 1991; amd. Sec. 8, Ch. 61, L. 2007.



1-1-225. Arbor Day as official day of observance.

1-1-225. Arbor Day as official day of observance. (1) To increase public awareness of the vital importance of conserving and propagating trees and forests to the everyday life of Montana citizens, the last Friday in April is designated Arbor Day and an official day of observance. On this day, there may be special observances and exercises throughout the state to celebrate and emphasize the importance of cultivating forest, fruit, and ornamental trees. (2) The governor shall encourage the observances and exercises described in this section and, by proclamation, call the public's attention to the importance of the state's forest resources.

History: En. Sec. 1, Ch. 16, L. 1989.



1-1-226. Official observance of Montana's hunting heritage.

1-1-226. Official observance of Montana's hunting heritage. The week beginning the third Monday in September is an official week of observance in Montana to commemorate this state's valued heritage of hunting game animals. During this week, all Montanans are urged to: (1) reflect on hunting as an expression of our culture and heritage; (2) acknowledge that it is our community of hunters who have made the greatest contributions to the establishment of current game animal populations; and (3) celebrate this culture and heritage in all lawful ways.

History: En. Sec. 1, Ch. 455, L. 1991; amd. Sec. 9, Ch. 61, L. 2007.



1-1-227. Bill of rights day.

1-1-227. Bill of rights day. There is established a bill of rights day for the state of Montana. The bill of rights day is December 15 of each year to commemorate the day in 1791 in which three-fourths of the states ratified the bill of rights as part of the U.S. constitution.

History: En. Sec. 1, Ch. 477, L. 2007.



1-1-228. American Indian heritage day.

1-1-228. American Indian heritage day. There is established an American Indian heritage day for the state of Montana. American Indian heritage day is the last Friday in September of each year and is recognized as a day of observance to commemorate this state's American Indians and their valued heritage and culture. On this day, all Montanans are urged to: (1) reflect on American Indian culture and heritage; and (2) celebrate American Indians and their culture and heritage in all lawful ways.

History: En. Sec. 1, Ch. 93, L. 2009.



1-1-229. State teen driver safety day.

1-1-229. State teen driver safety day. (1) To increase public awareness and promote teen driver safety, the third Tuesday in October is designated as teen driver safety day and is an official day of observance. (2) All Montanans are encouraged to participate in special observances and exercises throughout the state on this day in order to educate teens about the fatal consequences of distractions while driving and to promote teen driver safety. The governor and the office of public instruction may officially recognize and encourage the observances and exercises described in this section.

History: En. Sec. 1, Ch. 333, L. 2009.



1-1-230. Welcome home Vietnam veterans day.

1-1-230. Welcome home Vietnam veterans day. There is established a welcome home Vietnam veterans day for the state of Montana. The welcome home Vietnam veterans day is March 30 of each year and commemorates the day in 1973 when all combat units and combat support units arrived home from the former South Vietnam.

History: En. Sec. 1, Ch. 89, L. 2011.






Part 3. Rules Concerning Time

1-1-301. Definitions.

1-1-301. Definitions. Unless the context requires otherwise, the following definitions apply in the Montana Code Annotated: (1) A "day" is the period of time between any midnight and the midnight following. (2) "Daytime" is the period of time between sunrise and sunset, and "nighttime" is the period of time between sunset and sunrise. (3) "Month" means a calendar month. (4) A "week" consists of 7 consecutive days. (5) "Year" means a calendar year.

History: Ap. p. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; Sec. 19-103, R.C.M. 1947; (3)En. Sec. 3143, Pol. C. 1895; re-en. Sec. 2030, Rev. C. 1907; re-en. Sec. 4280, R.C.M. 1921; Cal. Pol. C. Sec. 3258; re-en. Sec. 4280, R.C.M. 1935; Sec. 90-404, R.C.M. 1947; (4)En. Sec. 3144, Pol. C. 1895; re-en. Sec. 2031, Rev. C. 1907; re-en. Sec. 4281, R.C.M. 1921; Cal. Pol. C. Sec. 3259; re-en. Sec. 4281, R.C.M. 1935; Sec. 90-405, R.C.M. 1947; (5)En. Sec. 3145, Pol. C. 1895; re-en. Sec. 2032, Rev. C. 1907; re-en. Sec. 4282, R.C.M. 1921; Cal. Pol. C. Sec. 3260; re-en. Sec. 4282, R.C.M. 1935; Sec. 90-406, R.C.M. 1947; R.C.M. 1947, 19-103(part), (4), (5), 90-404, 90-405, 90-406.



1-1-302. Computation of time -- what calendar used.

1-1-302. Computation of time -- what calendar used. Time is computed according to the Gregorian or new style, and January 1 in every year passed since 1752 or to come must be reckoned as the first day of the year.

History: En. Sec. 3140, Pol. C. 1895; re-en. Sec. 2027, Rev. C. 1907; re-en. Sec. 4277, R.C.M. 1921; Cal. Pol. C. Sec. 3255; re-en. Sec. 4277, R.C.M. 1935; R.C.M. 1947, 90-401.



1-1-303. Leap year.

1-1-303. Leap year. Except the year 1900, every fourth year which, by usage in this state, is considered a leap year is a leap year consisting of 366 days.

History: En. Sec. 3141, Pol. C. 1895; re-en. Sec. 2028, Rev. C. 1907; re-en. Sec. 4278, R.C.M. 1921; Cal. Pol. C. Sec. 3256; re-en. Sec. 4278, R.C.M. 1935; R.C.M. 1947, 90-402.



1-1-304. Computation of fractions of a year.

1-1-304. Computation of fractions of a year. Fractions of a year are computed by the number of months; thus, half a year is 6 months.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part).



1-1-305. Computation of time -- when fractions of a day disregarded.

1-1-305. Computation of time -- when fractions of a day disregarded. Fractions of a day are disregarded in computations which include more than 1 day and involve no questions of priority.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part).



1-1-306. Computation of time -- which days counted.

1-1-306. Computation of time -- which days counted. The time in which any act provided by law is to be done is computed by excluding the first day and including the last unless the last day is a holiday, and then it is also excluded.

History: En. Sec. 430, p. 130, Bannack Stat.; amd. Sec. 501, p. 233, L. 1867; re-en. Sec. 578, p. 153, Cod. Stat. 1871; re-en. Sec. 519, p. 176, L. 1877; re-en. Sec. 519, 1st Div. Rev. Stat. 1879; re-en. Sec. 536, 1st Div. Comp. Stat. 1887; amd. Sec. 3459, C. Civ. Proc. 1895; re-en. Sec. 8067, Rev. C. 1907; re-en. Sec. 10707, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 12; re-en. Sec. 10707, R.C.M. 1935; R.C.M. 1947, 90-407.



1-1-307. Postponement of day appointed for an action when it falls on a holiday or Saturday.

1-1-307. Postponement of day appointed for an action when it falls on a holiday or Saturday. Whenever any act of a secular nature, other than a work of necessity or mercy, is appointed by law or contract to be performed upon a particular day, which day falls upon a holiday or a Saturday, such act may be performed upon the next business day with the same effect as if it had been performed upon the day appointed.

History: En. Sec. 12, Pol. C. 1895; re-en. Sec. 12, Rev. C. 1907; re-en. Sec. 12, R.C.M. 1921; Cal. Pol. C. Sec. 13; re-en. Sec. 12, R.C.M. 1935; R.C.M. 1947, 19-109; amd. Sec. 2, Ch. 69, L. 1987.






Part 4. Citizenship

1-1-401. People defined.

1-1-401. People defined. The people, as a political body, consist of: (1) electors; (2) citizens not electors.

History: En. Sec. 70, Pol. C. 1895; re-en. Sec. 30, Rev. C. 1907; re-en. Sec. 31, R.C.M. 1921; Cal. Pol. C. Sec. 50; re-en. Sec. 31, R.C.M. 1935; R.C.M. 1947, 83-301.



1-1-402. Citizens defined.

1-1-402. Citizens defined. The citizens of the state are: (1) all persons born in this state and residing within it, except the children of transient aliens; (2) all persons born out of this state who are citizens of the United States and residing within this state.

History: En. Sec. 71, Pol. C. 1895; re-en. Sec. 31, Rev. C. 1907; re-en. Sec. 32, R.C.M. 1921; Cal. Pol. C. Sec. 51; re-en. Sec. 32, R.C.M. 1935; R.C.M. 1947, 83-302.



1-1-403. Allegiance.

1-1-403. Allegiance. Allegiance is the obligation of fidelity and obedience which every citizen owes to the state.

History: En. Sec. 81, Pol. C. 1895; re-en. Sec. 34, Rev. C. 1907; re-en. Sec. 35, R.C.M. 1921; Cal. Pol. C. Sec. 55; re-en. Sec. 35, R.C.M. 1935; R.C.M. 1947, 83-402.



1-1-404. Allegiance -- how renounced.

1-1-404. Allegiance -- how renounced. Allegiance may be renounced by a change of residence.

History: En. Sec. 82, Pol. C. 1895; re-en. Sec. 35, Rev. C. 1907; re-en. Sec. 36, R.C.M. 1921; Cal. Pol. C. Sec. 56; re-en. Sec. 36, R.C.M. 1935; R.C.M. 1947, 83-403.



1-1-405. Persons not citizens.

1-1-405. Persons not citizens. Persons in this state not its citizens are either: (1) citizens of other states; or (2) aliens.

History: En. Sec. 83, Pol. C. 1895; re-en. Sec. 36, Rev. C. 1907; re-en. Sec. 37, R.C.M. 1921; Cal. Pol. C. Sec. 57; re-en. Sec. 37, R.C.M. 1935; R.C.M. 1947, 83-404.



1-1-406. through reserved.

1-1-406 through 1-1-410 reserved.



1-1-411. Certain state services denied to illegal aliens.

1-1-411. Certain state services denied to illegal aliens. (1) To the extent allowed by federal law and the Montana constitution and notwithstanding any other state law, a state agency may not provide a state service to an illegal alien and shall comply with the requirements of this section. (2) To determine whether an applicant for a state service is an illegal alien, the agency may use the systematic alien verification for entitlements program provided by the United States department of homeland security or any other lawful method of making the determination. (3) A state agency shall notify appropriate personnel in immigration and customs enforcement under the United States department of homeland security or its successor of any illegal alien applying for a state service. (4) An agency shall require a person seeking a state service to provide proof of United States citizenship or legal alien status. (5) A state agency shall execute any written agreement required by federal law to implement this section. (6) As used in this section, the following definitions apply: (a) "Agency" means a department, board, commission, committee, authority, or office of the legislative or executive branches of state government, including a unit of the Montana university system. (b) "Illegal alien" means an individual who is not a citizen of the United States and who has unlawfully entered or remains unlawfully in the United States. (c) "State service" means a payment of money, the grant of a state license or permit, or the provision of another valuable item or service under any of the following programs and provisions of law: (i) employment with a state agency; (ii) qualification as a student in the university system for the purposes of a public education, as provided in 20-25-502; (iii) student financial assistance, as provided in Title 20, chapter 26; (iv) issuance of a state license or permit to practice a trade or profession, as provided in Title 37; (v) unemployment insurance benefits, as provided in Title 39, chapter 51; (vi) vocational rehabilitation, as provided in Title 53, chapter 7; (vii) services for victims of crime, as provided in Title 53, chapter 9; (viii) services for the physically disabled, as provided in Title 53, chapter 19, parts 3 and 4; (ix) a grant, as provided in Title 90.

History: En. Sec. 1, Ch. 308, L. 2011.






Part 5. State Symbols -- Official Designations

1-1-501. Great seal.

1-1-501. Great seal. The great seal of the state is as follows: a central group representing a plow and a miner's pick and shovel; upon the right, a representation of the Great Falls of the Missouri River; upon the left, mountain scenery; and underneath, the words "Oro y Plata". The seal must be 2 1/2 inches in diameter and surrounded by these words, "The Great Seal of the State of Montana".

History: En. Sec. 1, p. 42, L. 1893; re-en. Sec. 1130, Pol. C. 1895; re-en. Sec. 430, Rev. C. 1907; re-en. Sec. 526, R.C.M. 1921; re-en. Sec. 526, R.C.M. 1935; R.C.M. 1947, 19-111.



1-1-502. State flag.

1-1-502. State flag. There is hereby established a state flag of Montana. The state flag of Montana shall be a flag having a blue field with a representation of the great seal of the state in the center and with golden fringe along the upper and lower borders of the flag; the same being the flag borne by the 1st Montana Infantry, U.S.V., in the Spanish-American War, with the exception of the device, "1st Montana Infantry, U.S.V."; and above the great seal of the state shall be the word "MONTANA" in helvetica bold letters of gold color equal in height to one-tenth of the total vertical measurement of the blue field.

History: En. Secs. 1, 2, Ch. 42, L. 1905; re-en. Secs. 432, 433, Rev. C. 1907; re-en. Secs. 528, 529, R.C.M. 1921; re-en. Secs. 528, 529, R.C.M. 1935; R.C.M. 1947, 19-113, 19-114; amd. Sec. 1, Ch. 49, L. 1981; amd. Sec. 1, Ch. 335, L. 1985.



1-1-503. State floral emblem.

1-1-503. State floral emblem. The flower known as Lewisia rediviva (bitterroot) shall be the floral emblem of the state of Montana.

History: En. Sec. 3282, Pol. C. 1895; re-en. Sec. 2097, Rev. C. 1907; re-en. Sec. 530, R.C.M. 1921; re-en. Sec. 530, R.C.M. 1935; R.C.M. 1947, 19-115.



1-1-504. State bird.

1-1-504. State bird. The bird known as the western meadowlark, Sturnella neglecta (Audubon), as preferred by a referendum vote of Montana school children, shall be designated and declared to be the official bird of the state of Montana.

History: En. Sec. 1, Ch. 149, L. 1931; re-en. Sec. 530.1, R.C.M. 1935; R.C.M. 1947, 19-116.



1-1-505. State gem stones.

1-1-505. State gem stones. The sapphire and the Montana agate are the official Montana state gem stones.

History: En. Sec. 1, Ch. 20, L. 1969; R.C.M. 1947, 19-123.



1-1-506. State grass.

1-1-506. State grass. The grass known as bluebunch wheatgrass, Agropyron spicatum (pursh), shall be designated and declared to be the official grass of the state of Montana.

History: En. 19-124 by Sec. 1, Ch. 378, L. 1973; R.C.M. 1947, 19-124.



1-1-507. State fish.

1-1-507. State fish. The blackspotted cutthroat trout, Salmo clarki, is the official Montana state fish.

History: En. Sec. 1, Ch. 6, L. 1977; R.C.M. 1947, 19-125.



1-1-508. State animal.

1-1-508. State animal. The grizzly bear, Ursus arctos horribilis, as preferred by a vote of Montana schoolchildren, is the official Montana state animal.

History: En. Sec. 1, Ch. 407, L. 1983.



1-1-509. State fossil.

1-1-509. State fossil. The duck-billed dinosaur Maiasaura peeblesorum is the official Montana state fossil.

History: En. Sec. 1, Ch. 37, L. 1985.



1-1-510. English as official and primary language of state and local governments.

1-1-510. English as official and primary language of state and local governments. (1) English is the official and primary language of: (a) the state and local governments; (b) government officers and employees acting in the course and scope of their employment; and (c) government documents and records. (2) A state statute, local government ordinance, or state or local government policy may not require a specific foreign language to be used by government officers and employees acting in the course and scope of their employment or for government documents and records or require a specific foreign language to be taught in a school as a student's primary language. (3) This section is not intended to violate the federal or state constitutional right to freedom of speech of government officers and employees acting in the course and scope of their employment. This section does not prohibit a government officer or employee acting in the course and scope of employment from using a language other than English, including use in a government document or record, if the employee chooses, or prohibit the teaching of other languages in a school for general educational purposes or as secondary languages. (4) This section is not intended to limit the use of any other language by a tribal government. A school district and a tribe, by mutual agreement, may provide for the instruction of students that recognizes the cultural identity of Native American children and promotes the use of a common language for communication.

History: En. Sec. 1, Ch. 319, L. 1995.



1-1-511. State ballad.

1-1-511. State ballad. The song "Montana Melody", written by Carleen Harvey and LeGrande Harvey, is the official state ballad of the state of Montana.

History: En. Sec. 1, Ch. 56, L. 1983.



1-1-512. State Vietnam veterans' memorial.

1-1-512. State Vietnam veterans' memorial. (1) The memorial located in Rose Park, Missoula, Montana, dedicated to the individuals who served the United States in the Republic of Vietnam, is the official state Vietnam veterans' memorial. (2) The department of commerce and the department of transportation are directed to reference the location of the official state Vietnam veterans' memorial in Rose Park, Missoula, Montana, on official state maps.

History: En. Secs. 1, 2, Ch. 53, L. 1987; amd. Sec. 10, Ch. 61, L. 2007.



1-1-513. State arboretum.

1-1-513. State arboretum. The campus of the university of Montana-Missoula, is the state arboretum.

History: En. Sec. 1, Ch. 332, L. 1991; amd. sec. 36, Ch. 308, L. 1995.



1-1-514. State butterfly.

1-1-514. State butterfly. The mourning cloak, Nymphalis antiopa, is the official Montana state butterfly.

History: En. Sec. 1, Ch. 155, L. 2001.



1-1-515. Montana medal of valor established.

1-1-515. Montana medal of valor established. (1) The governor is authorized to present, in the name of the people of Montana, a medal to be known as the Montana medal of valor, bearing a suitable inscription and ribbon, to any citizen of the state who displays extraordinary courage in a situation threatening the lives of one or more people. (2) The governor may award the Montana medal of valor to anyone whose behavior, in the governor's judgment, merits the recognition. The award must be made in a public ceremony at the recipient's city or town of residence or at a city or town designated by the recipient, except under the circumstances indicated in subsection (3). (3) If the recipient of the medal of valor dies before the medal is awarded, the governor shall present the medal to the recipient's spouse, eldest surviving child, eldest surviving sibling, or either parent or to a person designated by one of these. If the medal is presented to a person who is not a resident of Montana, the award ceremony must be held at the state capitol in Helena.

History: En. Sec. 1, Ch. 537, L. 1985; amd. Sec. 11, Ch. 61, L. 2007.



1-1-516. State Korean war veterans' memorial -- Butte.

1-1-516. State Korean war veterans' memorial -- Butte. (1) The Korean war veterans' memorial located in Stodden Park, Butte, Montana, dedicated to the individuals who served the United States in the Republic of Korea, is an official state Korean war veterans' memorial. (2) The department of commerce and the department of transportation are directed to reference the location of the state Korean war veterans' memorial on official state maps.

History: En. Sec. 1, Ch. 319, L. 1997; amd. Sec. 1, Ch. 130, L. 2005; amd. Sec. 12, Ch. 61, L. 2007.



1-1-517. State Korean war veterans' memorial -- Missoula.

1-1-517. State Korean war veterans' memorial -- Missoula. (1) The Missoula memorial rose garden, located in Missoula, Montana, is officially designated as a state Korean war veterans' memorial. (2) The department of commerce and the department of transportation shall identify the Missoula memorial rose garden on official state maps as a state Korean war veterans' memorial.

History: En. Sec. 2, Ch. 296, L. 1999; amd. Sec. 1, Ch. 7, L. 2001.



1-1-518. State veterans' memorial rose garden.

1-1-518. State veterans' memorial rose garden. (1) The Missoula memorial rose garden, located in Missoula, Montana, is officially designated as a state veterans' memorial rose garden. (2) In addition to the reference required under 1-1-512, the department of commerce and the department of transportation shall identify the Missoula memorial rose garden on official state maps as a state veterans' memorial rose garden.

History: En. Sec. 1, Ch. 296, L. 1999.



1-1-519. Montana state firefighters' memorial.

1-1-519. Montana state firefighters' memorial. (1) The site chosen by the city of Laurel, Montana, as "firefighters' memorial park" is officially designated as the location of the Montana state firefighters' memorial. (2) The department of commerce and the department of transportation shall identify the memorial in Laurel on official state maps and, where appropriate, on state highway signs as the official state firefighters' memorial.

History: En. Sec. 1, Ch. 70, L. 2003.



1-1-520. Renumbered .

1-1-520. Renumbered . 1-1-540, Code Commissioner, 2013.



1-1-521. State Iraq and Afghanistan veterans' memorial.

1-1-521. State Iraq and Afghanistan veterans' memorial. (1) The grateful nation Montana memorial at the university of Montana, located in Missoula, Montana, dedicated to the men and women who served the United States in Iraq and Afghanistan, is an official state Iraq and Afghanistan veterans' memorial. (2) The department of commerce and the department of transportation are directed to reference the location of the grateful nation Montana memorial at the university of Montana on official state maps as a state veterans' memorial for Iraq and Afghanistan.

History: En. Sec. 1, Ch. 91, L. 2013.



1-1-522. Montana award of valorous service to honor Montana's fallen heroes -- administration by department of military affairs.

1-1-522. Montana award of valorous service to honor Montana's fallen heroes -- administration by department of military affairs. (1) There is a Montana award of valorous service. The award is to honor members of the United States armed forces who were legal residents of the state of Montana or were stationed in or deployed from Montana and who were, on or after December 7, 1941, killed in the line of duty or were classified as missing in action while: (a) engaged in military operations against an enemy of the United States; (b) serving with a friendly foreign military force engaged in an armed conflict in which the United States is not a belligerent party; or (c) serving in a combat zone designated by presidential order. (2) (a) The president of the senate shall request the drafting of and shall introduce during each regular legislative session a joint resolution naming each person to be a recipient of the Montana award of valorous service. (b) If both houses of the legislature pass the joint resolution, the Montana award of valorous service must be presented by the governor, the president of the senate, and the speaker of the house of representatives to a surviving family member, as designated by the award recipient in the defense enrollment eligibility reporting system or by law, during a special joint floor session of the senate and the house of representatives. If the surviving family member of an award recipient cannot be present to accept the award, the award may be mailed to the surviving family member. (3) (a) The department of military affairs shall administer the provisions of this section, determine award recipients, including the appropriate surviving family member, and coordinate with the surviving family members and representatives who will be accepting the awards on behalf of the recipients. (b) Surviving family members or service organizations shall notify the department of military affairs if the surviving family member believes a deceased relative is eligible or if a service organization is aware of possible award recipients. (4) For purposes of this section, "United States armed forces" means the regular and reserve components of the United States army, navy, air force, marine corps, coast guard, and the merchant marine.

History: En. Sec. 1, Ch. 290, L. 2013.



1-1-523. and reserved.

1-1-523 through 1-1-524 reserved.



1-1-525. Montana cowboy hall of fame.

1-1-525. Montana cowboy hall of fame. (1) There is a Montana cowboy hall of fame. Once the recipient of the grant for site development and project planning authorized pursuant to section 4(7), Chapter 3, Special Laws of May 2007, determines the location of the Montana cowboy hall of fame, the grant recipient shall notify the department of commerce and the department of transportation. (2) Once notified that the location of the Montana cowboy hall of fame is determined, the department of commerce and the department of transportation shall identify the site as the location of the Montana cowboy hall of fame on official state maps. When existing road signs need replacement, the department of transportation shall provide appropriate markers to recognize the site.

History: En. Sec. 1, Ch. 2, L. 2003; amd. Sec. 1, Ch. 165, L. 2011.



1-1-526. Official home of Evelyn Cameron gallery -- Terry.

1-1-526. Official home of Evelyn Cameron gallery -- Terry. (1) The town of Terry is designated the "official home of the Evelyn Cameron gallery". (2) The department of commerce and the department of transportation shall identify the town of Terry as the official home of the Evelyn Cameron gallery on official state maps. (3) The department of transportation shall erect and maintain signs designating the town of Terry as the official home of the Evelyn Cameron gallery along highways in the vicinity of Terry and shall accomplish the signing changes in accordance with the department's normal sign maintenance and replacement schedule.

History: En. Sec. 1, Ch. 274, L. 2005.



1-1-527. through reserved.

1-1-527 through 1-1-529 reserved.



1-1-530. State lullaby.

1-1-530. State lullaby. The song "Montana Lullaby", written by Ken Overcast and Wylie Gustafson, is the official lullaby of Montana.

History: En. Sec. 1, Ch. 243, L. 2007.



1-1-531. through reserved.

1-1-531 through 1-1-539 reserved.



1-1-540. Display of historical writings or documents in or on public buildings or on state land -- definitions.

1-1-540. Display of historical writings or documents in or on public buildings or on state land -- definitions. (1) Subject to the provisions of subsection (3), a state agency or unit of local government may display the national motto, "in God we trust", as adopted by congress in 1998 (36 U.S.C. 302), in or on public buildings or state-owned land occupied by a state agency or unit of local government. For purposes of this section, the use of the word "God" is not intended to further the establishment of any specific religion or set of religious beliefs or to dissuade the free exercise of any religion or set of religious beliefs. (2) In addition to the national motto, the legislature encourages the display of other historical documents in or on public buildings and state-owned land, including but not limited to: (a) the Declaration of Independence; (b) the United States constitution; (c) the pledge of allegiance; (d) the national anthem; (e) the Mayflower Compact; (f) the writings, speeches, documents, and proclamations of the founders and the presidents of the United States; (g) writings from United States supreme court decisions; (h) organic documents from the precolonial, colonial, revolutionary, federalist, and postfederalist eras; (i) acts of the United States congress, including the published text of the Congressional Record; (j) United States treaties; and (k) any other writings, documents, or proclamations that are permanently displayed in a historic context in the United States capitol. (3) The content of any writing, document, or record described in subsection (2) may not be censored solely because the writing, document, or record contains religious references, nor may any writings, documents, or material be selected for display in order to advance a particular religious, partisan, or sectarian purpose. (4) As used in this section, the following definitions apply: (a) "Local government" has the meaning provided in 1-2-116. (b) "State agency" has the meaning provided in 1-2-116.

History: En. Sec. 1, Ch. 372, L. 2005; Sec. 1-1-520, MCA 2011; redes. 1-1-540 by Code Commissioner, 2013.









CHAPTER 2. STATUTORY CONSTRUCTION

Part 1. General Provisions

1-2-101. Role of the judge -- preference to construction giving each provision meaning.

1-2-101. Role of the judge -- preference to construction giving each provision meaning. In the construction of a statute, the office of the judge is simply to ascertain and declare what is in terms or in substance contained therein, not to insert what has been omitted or to omit what has been inserted. Where there are several provisions or particulars, such a construction is, if possible, to be adopted as will give effect to all.

History: En. Sec. 612, p. 198, L. 1877; re-en. Sec. 612, 1st Div. Rev. Stat. 1879; re-en. Sec. 630, 1st Div. Comp. Stat. 1887; re-en. Sec. 3134, C. Civ. Proc. 1895; re-en. Sec. 7875, Rev. C. 1907; re-en. Sec. 10519, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1858; re-en. Sec. 10519, R.C.M. 1935; R.C.M. 1947, 93-401-15(part).



1-2-102. Intention of the legislature -- particular and general provisions.

1-2-102. Intention of the legislature -- particular and general provisions. In the construction of a statute, the intention of the legislature is to be pursued if possible. When a general and particular provision are inconsistent, the latter is paramount to the former, so a particular intent will control a general one that is inconsistent with it.

History: En. Sec. 613, p. 198, L. 1877; re-en. Sec. 613, 1st Div. Rev. Stat. 1879; re-en. Sec. 631, 1st Div. Comp. Stat. 1887; re-en. Sec. 3135, C. Civ. Proc. 1895; re-en. Sec. 7876, Rev. C. 1907; re-en. Sec. 10520, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1859; re-en. Sec. 10520, R.C.M. 1935; R.C.M. 1947, 93-401-16(part).



1-2-103. Statutes in derogation of the common law -- liberal construction.

1-2-103. Statutes in derogation of the common law -- liberal construction. The rule of the common law that statutes in derogation thereof are to be strictly construed has no application to the statutes of the state of Montana. The statutes establish the law of this state respecting the subjects to which they relate, and their provisions and all proceedings under them are to be liberally construed with a view to effect their objects and to promote justice.

History: En. Sec. 4, Pol. C. 1895; re-en. Sec. 4, Rev. C. 1907; amd. Sec. 2, Ch. 4, L. 1921; re-en. Sec. 4, R.C.M. 1921; Cal. Pol. C. Sec. 4; re-en. Sec. 4, R.C.M. 1935; R.C.M. 1947, 12-202.



1-2-104. Preference to construction favoring natural right.

1-2-104. Preference to construction favoring natural right. When a statute is equally susceptible of two interpretations, one in favor of natural right and the other against it, the former is to be adopted.

History: En. Sec. 620, p. 200, L. 1877; re-en. Sec. 620, 1st Div. Rev. Stat. 1879; re-en. Sec. 638, 1st Div. Comp. Stat. 1887; re-en. Sec. 3142, C. Civ. Proc. 1895; re-en. Sec. 7883, Rev. C. 1907; re-en. Sec. 10527, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1866; re-en. Sec. 10527, R.C.M. 1935; R.C.M. 1947, 93-401-23(part).



1-2-105. General definitional rules -- verb tense, gender, and number.

1-2-105. General definitional rules -- verb tense, gender, and number. The following rules apply in this code: (1) The present tense includes the future as well as the present. (2) Words used in the masculine gender include the feminine and neuter. (3) The singular includes the plural and the plural the singular.

History: En. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; R.C.M. 1947, 19-103(part).



1-2-106. Construction of words and phrases.

1-2-106. Construction of words and phrases. Words and phrases used in the statutes of Montana are construed according to the context and the approved usage of the language, but technical words and phrases and such others as have acquired a peculiar and appropriate meaning in law or are defined in chapter 1, part 2, as amended, are to be construed according to such peculiar and appropriate meaning or definition.

History: En. Sec. 15, Pol. C. 1895; re-en. Sec. 15, Rev. C. 1907; amd. Sec. 3, Ch. 4, L. 1921; re-en. Sec. 15, R.C.M. 1921; Cal. Pol. C. Sec. 16; re-en. Sec. 15, R.C.M. 1935; R.C.M. 1947, 19-102.



1-2-107. Applicability of definitions.

1-2-107. Applicability of definitions. Whenever the meaning of a word or phrase is defined in any part of this code, such definition is applicable to the same word or phrase wherever it occurs, except where a contrary intention plainly appears.

History: En. Sec. 4661, Civ. C. 1895; re-en. Sec. 6223, Rev. C. 1907; re-en. Sec. 8776, R.C.M. 1921; Field Civ. C. Sec. 2000; re-en. Sec. 8776, R.C.M. 1935; R.C.M. 1947, 12-215.



1-2-108. Reference to other titles, chapters, parts, sections, or subsections -- subsequent amendments.

1-2-108. Reference to other titles, chapters, parts, sections, or subsections -- subsequent amendments. (1) A statute which refers to a title, chapter, part, section, or subsection number without further identification or attribution is presumed, unless the context clearly indicates otherwise, to refer to a title, chapter, part, section, or subsection of the Montana Code Annotated. (2) A specific or implied reference to a title, chapter, part, section, or subsection of the Montana Code Annotated is presumed to be a reference to that title, chapter, part, section, or subsection as it may be amended or changed from time to time. This presumption may be overcome only by a clear showing that a subsequent amendment or change in the title, chapter, part, section, or subsection is inconsistent with the continued purpose or meaning of the section referring to it. (3) The presumption contained in subsection (2) applies retroactively as well as prospectively to any reference to a title, chapter, part, section, or subsection of the Montana Code Annotated, regardless of when the reference was created.

History: En. Sec. 1, Ch. 4, L. 1975; amd. Sec. 1, Ch. 309, L. 1977; R.C.M. 1947, 12-216; amd. Sec. 1, Ch. 30, L. 1979; amd. Sec. 1, Ch. 6, L. 1983.



1-2-109. When laws retroactive.

1-2-109. When laws retroactive. No law contained in any of the statutes of Montana is retroactive unless expressly so declared.

History: En. Sec. 3, Pol. C. 1895; re-en. Sec. 3, Rev. C. 1907; amd. Sec. 1, Ch. 4, L. 1921; re-en. Sec. 3, R.C.M. 1921; Cal. Pol. C. Sec. 3; re-en. Sec. 3, R.C.M. 1935; R.C.M. 1947, 12-201.



1-2-110. All statutes subject to repeal.

1-2-110. All statutes subject to repeal. Any statute may be repealed at any time except when it is otherwise provided therein. Persons acting under any statute are deemed to have acted in contemplation of this power of repeal.

History: En. Sec. 294, Pol. C. 1895; re-en. Sec. 121, Rev. C. 1907; re-en. Sec. 95, R.C.M. 1921; Cal. Pol. C. Sec. 326; re-en. Sec. 95, R.C.M. 1935; R.C.M. 1947, 43-512.



1-2-111. Effect of code on special, local, and private statutes.

1-2-111. Effect of code on special, local, and private statutes. Nothing in this code affects any of the provisions of any special, local, or private statutes; but such statutes are recognized as continuing in force notwithstanding the provisions of this code, except so far as they have been repealed or affected by subsequent laws.

History: En. Sec. 18, Pol. C. 1895; re-en. Sec. 18, Rev. C. 1907; re-en. Sec. 18, R.C.M. 1921; Cal. Pol. C. Sec. 19; re-en. Sec. 18, R.C.M. 1935; R.C.M. 1947, 12-209.



1-2-112. Statutes imposing new local government duties.

1-2-112. Statutes imposing new local government duties. (1) As provided in subsection (3), a law enacted by the legislature that requires a local government unit to perform an activity or provide a service or facility that requires the direct expenditure of additional funds and that is not expected of local governments in the scope of their usual operations must provide a specific means to finance the activity, service, or facility other than a mill levy. Any law that fails to provide a specific means to finance any activity, service, or facility is not effective until specific means of financing are provided by the legislature from state or federal funds. (2) Subsequent legislation may not be considered to supersede or modify any provision of this section by implication. Subsequent legislation may supersede or modify the provisions of this section if the legislation does so expressly. (3) The mandates that the legislature is required to fund under subsection (1) are legislatively imposed requirements that are not necessary for the operation of local governments but that provide a valuable service or benefit to Montana citizens, including but not limited to: (a) entitlement mandates that provide that certain classes of citizens may receive specific benefits; (b) membership mandates that require local governments to join specific organizations, such as waste districts or a national organization of regulators; and (c) service level mandates requiring local governments to meet certain minimum standards. (4) Subsection (1) does not apply to: (a) mandates that are required of local governments as a matter of constitutional law or federal statute or that are considered necessary for the operation of local governments, including but not limited to: (i) due process mandates; (ii) equal treatment mandates; (iii) local government ethics mandates; (iv) personnel and employment mandates; (v) recordkeeping requirements; or (vi) mandates concerning the organizational structure of local governments; (b) any law under which the required expenditure of additional local funds is an insubstantial amount that can be readily absorbed into the budget of an existing program. A required expenditure of the equivalent of approximately 1 mill levied on taxable property of the local government unit or $10,000, whichever is less, may be considered an insubstantial amount. (c) a law necessary to implement the National Voter Registration Act of 1993, Public Law 103-31.

History: En. 43-517, 43-518 by Secs. 1, 2, Ch. 275, L. 1974; R.C.M. 1947, 43-517, 43-518; amd. Sec. 1, Ch. 217, L. 1979; amd. Sec. 1, Ch. 416, L. 1995; amd. Sec. 1, Ch. 246, L. 1997; amd. Sec. 4, Ch. 574, L. 2001.



1-2-113. Statutes imposing new duties on a school district to provide means of financing.

1-2-113. Statutes imposing new duties on a school district to provide means of financing. (1) Any law enacted by the legislature that requires a school district to perform an activity or provide a service or facility and that will require the direct expenditure of additional funds must provide a specific means to finance the activity, service, or facility other than the existing property tax mill levy. Any law that fails to provide a specific means to finance the service or facility is not effective until a specific means of financing meeting the requirements of subsection (2) is provided by the legislature. (2) Financing must be by means of a remission of money by the state for the purpose of funding the activity, service, or facility. Financing must bear a reasonable relationship to the actual cost of performing the activity or providing the service or facility. (3) Legislation passed and approved may not supersede or modify any provision of this section, except to the extent that the legislation expressly does so. (4) This section does not apply to any law under which the required expenditure of additional funds by the board of trustees is an insubstantial amount that can be readily absorbed into the budget of an existing program.

History: En. Sec. 1, Ch. 596, L. 1981; amd. Sec. 2, Ch. 416, L. 1995.



1-2-114. Bill restriction.

1-2-114. Bill restriction. (1) A bill may not be introduced enacting a new law or amending an existing law to require a local government unit to perform an activity or provide a service or facility that requires a direct expenditure of additional funds without a specific means to finance the activity, service, or facility in violation of 1-2-112 or 1-2-113. (2) The estimate of fiscal impact provided in accordance with 5-4-210 must be considered in determination of whether a bill is introduced in violation of subsection (1).

History: En. Sec. 3, Ch. 416, L. 1995.



1-2-115. Enforcement.

1-2-115. Enforcement. (1) A local government unit may use a remedy provided in subsection (2), (3), or (4) to prevent the application of a law enacted in violation of 1-2-112 or 1-2-113. (2) A local government may, with the consent of a state agency charged with the implementation of the law, arbitrate the application of the law pursuant to the Uniform Arbitration Act. (3) A local government unit may request a hearing before an administrative agency charged with the administration of the law. A hearing held pursuant to this section is a contested case proceeding pursuant to the Montana Administrative Procedure Act. The decision of the agency may be appealed in accordance with Title 2, chapter 4, part 7. (4) A local government unit may bring a civil action in the district court of the county in which the local government unit is located to prevent the application of a law enacted in violation of 1-2-112 or 1-2-113. The state of Montana may be named as the respondent or defendant in an action brought pursuant to this section.

History: En. Sec. 5, Ch. 416, L. 1995.



1-2-116. State agencies not to shift cost to local governments.

1-2-116. State agencies not to shift cost to local governments. (1) A state agency may not take any action prohibited by subsection (2) without authorization in state law. (2) A state agency may not demand, bill, request, or otherwise require a local government to take any of the following actions or make the provision of a service to a local government that is required by state law to be provided to that government contingent on the local government taking any of the following actions: (a) pay for all or part of the administrative costs of a program, activity, or undertaking required by state law to be carried out primarily by a state agency; (b) pay for costs of computer hardware or software used in the operation of a state program, activity, or undertaking or pay for the application of either hardware or software in a state program; (c) pay for forms required to be completed either by a local government or by third persons through a local government office and used by or filed with a state agency; or (d) pay for the filing in a state office of forms required by state law to be completed by a local government. (3) (a) A local government may refuse to pay for services billed or charged to it by a state agency in violation of this section. Upon refusal by the local government, the state agency may send to the local government a written notice of the program or activity for which the local government is billed, a detailed statement of the amount of the bill or charge, and a citation to the legal authority requiring the local government to pay the bill or charge. (b) Within 30 days of receipt of the notice required by this subsection (3), the local government shall pay the bill or charge or request a hearing before the state agency. Upon request, the state agency shall provide a hearing. If a local government fails to pay the bill or charge and fails to request a hearing, the state agency may initiate a contested case proceeding. Proceedings authorized by this subsection must be held in accordance with the provisions of the Montana Administrative Procedure Act governing contested cases. A decision of the state agency following opportunity for a hearing may be appealed to the district court as provided in 2-4-702. (4) The remedy provided in subsection (3) is exclusive of any other remedy provided in law for a state agency claiming a right to recover an administrative cost from a local government and is exclusive of any other remedy provided in law for a local government refusing to pay a bill or charge of a state agency. (5) This section does not apply to services provided by a state agency pursuant to a written or oral contract. (6) The following definitions apply to this section: (a) "Administrative cost" means the cost of administering a program, activity, or undertaking, including costs for salaries, wages, rent, heat, electricity, computer hardware, computer software, telephone, travel, equipment, supplies, or postage. (b) "Local government" means a county, city, town, township, school district, or other district or local public entity with the authority to spend or receive public funds. (c) "State agency" means a department, board, commission, office, bureau, or other public authority of state government.

History: En. Sec. 1, Ch. 496, L. 1995.






Part 2. Effect of Legislature's Actions

1-2-201. Statutes -- effective date.

1-2-201. Statutes -- effective date. (1) (a) Except as provided in subsection (1)(b), (1)(c), or (1)(d), every statute adopted after January 1, 1981, takes effect on the first day of October following its passage and approval unless a different time is prescribed in the enacting legislation. (b) Subject to subsection (1)(d), every statute providing for appropriation by the legislature for public funds for a public purpose takes effect on the first day of July following its passage and approval unless a different time is prescribed in the enacting legislation. (c) Subject to subsection (1)(d), every statute providing for the taxation of or the imposition of a fee on motor vehicles takes effect on the first day of January following its passage and approval unless a different time is prescribed in the enacting legislation. (d) Every statute enacted during a special session of the legislature takes effect upon passage and approval unless a different time is prescribed in the enacting legislation. (2) "Passage", as used in subsection (1), means the enactment into law of a bill, which has passed the legislature, either with or without the approval of the governor, as provided in the constitution.

History: (1)En. Sec. 3466, C. Civ. Proc. 1895; re-en. Sec. 8074, Rev. C. 1907; amd. Sec. 1, Ch. 92, L. 1921; re-en. Sec. 90, R.C.M. 1921; Cal. Pol. C. Sec. 323; re-en. Sec. 90, R.C.M. 1935; Sec. 43-507, R.C.M. 1947; (2)En. Sec. 3467, C. Civ. Proc. 1895; re-en. Sec. 8075, Rev. C. 1907; re-en. Sec. 91, R.C.M. 1921; re-en. Sec. 91, R.C.M. 1935; amd. Sec. 20, Ch. 100, L. 1973; amd. Sec. 9, Ch. 309, L. 1977; Sec. 43-508, R.C.M. 1947; R.C.M. 1947, 43-507, 43-508; amd. Sec. 2, Ch. 119, L. 1979; amd. Sec. 1, Ch. 466, L. 1981; amd. Sec. 1, Ch. 604, L. 1991; amd. Sec. 1, Ch. 18, L. 1995; amd. Sec. 1, Ch. 104, L. 2003.



1-2-202. Joint resolutions -- effective date.

1-2-202. Joint resolutions -- effective date. Every joint resolution, unless a different time is prescribed therein, takes effect from its passage.

History: En. Sec. 291, Pol. C. 1895; re-en. Sec. 118, Rev. C. 1907; re-en. Sec. 92, R.C.M. 1921; Cal. Pol. C. Sec. 324; re-en. Sec. 92, R.C.M. 1935; R.C.M. 1947, 43-509.



1-2-203. Effect of amendment of statute.

1-2-203. Effect of amendment of statute. Where a section or a part of a statute is amended, it is not to be considered as having been repealed and reenacted in the amended form, but the portions which are not altered are to be considered as having been the law from the time when they were enacted, and the new provisions are to be considered as having been enacted at the time of the amendment.

History: En. Sec. 292, Pol. C. 1895; re-en. Sec. 119, Rev. C. 1907; re-en. Sec. 93, R.C.M. 1921; Cal. Pol. C. Sec. 325; re-en. Sec. 93, R.C.M. 1935; R.C.M. 1947, 43-510.



1-2-204. Amendment of repealed act void.

1-2-204. Amendment of repealed act void. An act amending a section of an act repealed is void.

History: En. Sec. 297, Pol. C. 1895; re-en. Sec. 124, Rev. C. 1907; re-en. Sec. 98, R.C.M. 1921; Cal. Pol. C. Sec. 330; re-en. Sec. 98, R.C.M. 1935; R.C.M. 1947, 43-515.



1-2-205. Repeal of law creating criminal offense.

1-2-205. Repeal of law creating criminal offense. The repeal of any law creating a criminal offense does not constitute a bar to an indictment or information and the punishment of an act already committed in violation of the law so repealed unless the intention to bar such indictment or information and punishment is expressly declared in the repealing act.

History: En. Sec. 8, p. 390, Cod. Stat. 1871; re-en. Sec. 152, 5th Div. Rev. Stat. 1879; re-en. Sec. 209, 5th Div. Comp. Stat. 1887; amd. Sec. 296, Pol. C. 1895; re-en. Sec. 123, Rev. C. 1907; re-en. Sec. 97, R.C.M. 1921; Cal. Pol. C. Sec. 329; re-en. Sec. 97, R.C.M. 1935; R.C.M. 1947, 43-514.



1-2-206. Repeal of repealed statute.

1-2-206. Repeal of repealed statute. The repeal of any statute or part of a statute heretofore repealed must not be so construed as a declaration, express or by implication, that such statute or part of a statute has been in force at any time subsequent to such first repeal.

History: En. Sec. 5180, Pol. C. 1895; re-en. Sec. 3560, Rev. C. 1907; re-en. Sec. 5526, R.C.M. 1921; Cal. Pol. C. Sec. 4504; re-en. Sec. 5526, R.C.M. 1935; R.C.M. 1947, 12-213.



1-2-207. Repeal of repealing act -- no revival.

1-2-207. Repeal of repealing act -- no revival. No act or part of an act repealed by another act of the legislature is revived by the repeal of the repealing act without express words reviving such repealed act or part of an act.

History: En. Sec. 2, p. 390, Cod. Stat. 1871; re-en. Sec. 146, 5th Div. Rev. Stat. 1879; re-en. Sec. 203, 5th Div. Comp. Stat. 1887; amd. Sec. 295, Pol. C. 1895; re-en. Sec. 122, Rev. C. 1907; re-en. Sec. 96, R.C.M. 1921; Cal. Pol. C. Sec. 328; re-en. Sec. 96, R.C.M. 1935; R.C.M. 1947, 43-513.



1-2-208. Provisions of law not codified in Montana Code Annotated because redundant.

1-2-208. Provisions of law not codified in Montana Code Annotated because redundant. (1) Whenever a provision of law codified in the Montana Code Annotated is amended in such a way that it conflicts with a provision of law that was not codified in the Montana Code Annotated because such uncodified provision was redundant with such codified provision, the codified provision, as amended, governs and must be given effect over the uncodified provision. (2) Repeal or deletion of a provision of the Montana Code Annotated also repeals or deletes a provision of law that was not codified in the Montana Code Annotated because it was redundant with the repealed or deleted provision of the Montana Code Annotated, whether or not the repealed or deleted provision of the Montana Code Annotated was amended prior to its repeal or deletion.

History: En. Sec. 1, Ch. 79, L. 1985.









CHAPTER 3. MAXIMS OF JURISPRUDENCE

Part 1. General Provisions

1-3-101. Purpose of maxims.

1-3-101. Purpose of maxims. The maxims of jurisprudence set forth in part 2 of this chapter are intended not to qualify any of the other provisions of this code but to aid in their just application.

History: En. Sec. 4600, Civ. C. 1895; re-en. Sec. 6177, Rev. C. 1907; re-en. Sec. 8738, R.C.M. 1921; Cal. Civ. C. Sec. 3509; Field Civ. C. Sec. 1964; re-en. Sec. 8738, R.C.M. 1935; R.C.M. 1947, 49-101.






Part 2. Text of Maxims

1-3-201. Obsolete reason, obsolete rule.

1-3-201. Obsolete reason, obsolete rule. When the reason of a rule ceases, so should the rule itself.

History: En. Sec. 4601, Civ. C. 1895; re-en. Sec. 6178, Rev. C. 1907; re-en. Sec. 8739, R.C.M. 1921; Cal. Civ. C. Sec. 3510; Field Civ. C. Sec. 1965; re-en. Sec. 8739, R.C.M. 1935; R.C.M. 1947, 49-102.



1-3-202. Same reason, same rule.

1-3-202. Same reason, same rule. Where the reason is the same, the rule should be the same.

History: En. Sec. 4602, Civ. C. 1895; re-en. Sec. 6179, Rev. C. 1907; re-en. Sec. 8740, R.C.M. 1921; Cal. Civ. C. Sec. 3511; Field Civ. C. Sec. 1966; re-en. Sec. 8740, R.C.M. 1935; R.C.M. 1947, 49-103.



1-3-203. Change in purpose.

1-3-203. Change in purpose. A person may not change the person's purpose to the injury of another.

History: En. Sec. 4603, Civ. C. 1895; re-en. Sec. 6180, Rev. C. 1907; re-en. Sec. 8741, R.C.M. 1921; Cal. Civ. C. Sec. 3512; Field Civ. C. Sec. 1967; re-en. Sec. 8741, R.C.M. 1935; R.C.M. 1947, 49-104; amd. Sec. 13, Ch. 61, L. 2007.



1-3-204. Waiver of benefit of law.

1-3-204. Waiver of benefit of law. Any person may waive the advantage of a law intended solely for that person's benefit. A law established for a public reason cannot be contravened by a private agreement.

History: En. Sec. 4604, Civ. C. 1895; re-en. Sec. 6181, Rev. C. 1907; re-en. Sec. 8742, R.C.M. 1921; Cal. Civ. C. Sec. 3513; Field Civ. C. Sec. 1968; re-en. Sec. 8742, R.C.M. 1935; R.C.M. 1947, 49-105; amd. Sec. 14, Ch. 61, L. 2007.



1-3-205. Limit on rights.

1-3-205. Limit on rights. A person shall so use that person's own rights as not to infringe upon the rights of another.

History: En. Sec. 4605, Civ. C. 1895; re-en. Sec. 6182, Rev. C. 1907; re-en. Sec. 8743, R.C.M. 1921; Cal. Civ. C. Sec. 3514; Field Civ. C. Sec. 1969; re-en. Sec. 8743, R.C.M. 1935; R.C.M. 1947, 49-106; amd. Sec. 15, Ch. 61, L. 2007.



1-3-206. Consent.

1-3-206. Consent. A person who consents to an act is not wronged by it.

History: En. Sec. 4606, Civ. C. 1895; re-en. Sec. 6183, Rev. C. 1907; re-en. Sec. 8744, R.C.M. 1921; Cal. Civ. C. Sec. 3515; Field Civ. C. Sec. 1970; re-en. Sec. 8744, R.C.M. 1935; R.C.M. 1947, 49-107; amd. Sec. 16, Ch. 61, L. 2007.



1-3-207. Acquiescence.

1-3-207. Acquiescence. Acquiescence in error takes away the right of objecting to it.

History: En. Sec. 4607, Civ. C. 1895; re-en. Sec. 6184, Rev. C. 1907; re-en. Sec. 8745, R.C.M. 1921; Cal. Civ. C. Sec. 3516; Field Civ. C. Sec. 1971; re-en. Sec. 8745, R.C.M. 1935; R.C.M. 1947, 49-108.



1-3-208. Own wrong -- no advantage.

1-3-208. Own wrong -- no advantage. A person may not take advantage of the person's own wrong.

History: En. Sec. 4608; Civ. C. 1895; re-en. Sec. 6185, Rev. C. 1907; re-en. Sec. 8746, R.C.M. 1921; Cal. Civ. C. Sec. 3517; Field Civ. C. Sec. 1972; re-en. Sec. 8746, R.C.M. 1935; R.C.M. 1947, 49-109; amd. Sec. 17, Ch. 61, L. 2007.



1-3-209. Fraudulent dispossession.

1-3-209. Fraudulent dispossession. A person who has fraudulently dispossessed oneself of a thing may be treated as if the person still had possession.

History: En. Sec. 4609, Civ. C. 1895; re-en. Sec. 6186, Rev. C. 1907; re-en. Sec. 8747, R.C.M. 1921; Cal. Civ. C. Sec. 3518; Field Civ. C. Sec. 1973; re-en. Sec. 8747, R.C.M. 1935; R.C.M. 1947, 49-110; amd. Sec. 18, Ch. 61, L. 2007.



1-3-210. Acts on one's behalf.

1-3-210. Acts on one's behalf. A person who can and does not forbid that which is done on that person's behalf is considered to have authorized it.

History: En. Sec. 4610, Civ. C. 1895; re-en. Sec. 6187, Rev. C. 1907; re-en. Sec. 8748, R.C.M. 1921; Cal. Civ. C. Sec. 3519; Field Civ. C. Sec. 1974; re-en. Sec. 8748, R.C.M. 1935; R.C.M. 1947, 49-111; amd. Sec. 19, Ch. 61, L. 2007.



1-3-211. Acts of others.

1-3-211. Acts of others. No one should suffer for the act of another.

History: En. Sec. 4611, Civ. C. 1895; re-en. Sec. 6188, Rev. C. 1907; re-en. Sec. 8749, R.C.M. 1921; Cal. Civ. C. Sec. 3520; Field Civ. C. Sec. 1975; re-en. Sec. 8749, R.C.M. 1935; R.C.M. 1947, 49-112.



1-3-212. Benefit -- burden.

1-3-212. Benefit -- burden. A person who takes the benefit shall bear the burden.

History: En. Sec. 4612, Civ. C. 1895; re-en. Sec. 6189, Rev. C. 1907; re-en. Sec. 8750, R.C.M. 1921; Cal. Civ. C. Sec. 3521; Field Civ. C. Sec. 1976; re-en. Sec. 8750, R.C.M. 1935; R.C.M. 1947, 49-113; amd. Sec. 20, Ch. 61, L. 2007.



1-3-213. Grant includes essentials.

1-3-213. Grant includes essentials. One who grants a thing is presumed to grant also whatever is essential to its use.

History: En. Sec. 4613, Civ. C. 1895; re-en. Sec. 6190, Rev. C. 1907; re-en. Sec. 8751, R.C.M. 1921; Cal. Civ. C. Sec. 3522; Field Civ. C. Sec. 1977; re-en. Sec. 8751, R.C.M. 1935; R.C.M. 1947, 49-114.



1-3-214. Wrong -- remedy.

1-3-214. Wrong -- remedy. For every wrong there is a remedy.

History: En. Sec. 4614, Civ. C. 1895; re-en. Sec. 6191, Rev. C. 1907; re-en. Sec. 8752, R.C.M. 1921; Cal. Civ. C. Sec. 3523; Field Civ. C. Sec. 1978; re-en. Sec. 8752, R.C.M. 1935; R.C.M. 1947, 49-115.



1-3-215. Equal in right or wrong.

1-3-215. Equal in right or wrong. Between those who are equally in the right or equally in the wrong, the law does not interpose.

History: En. Sec. 4615, Civ. C. 1895; re-en. Sec. 6192, Rev. C. 1907; re-en. Sec. 8753, R.C.M. 1921; Cal. Civ. C. Sec. 3524; Field Civ. C. Sec. 1979; re-en. Sec. 8753, R.C.M. 1935; R.C.M. 1947, 49-116.



1-3-216. Preference to earliest.

1-3-216. Preference to earliest. Between rights otherwise equal, the earliest is preferred.

History: En. Sec. 4616, Civ. C. 1895; re-en. Sec. 6193, Rev. C. 1907; re-en. Sec. 8754, R.C.M. 1921; Cal. Civ. C. Sec. 3525; Field Civ. C. Sec. 1980; re-en. Sec. 8754, R.C.M. 1935; R.C.M. 1947, 49-117.



1-3-217. Beyond control.

1-3-217. Beyond control. A person is not responsible for that which a person cannot control.

History: En. Sec. 4617, Civ. C. 1895; re-en. Sec. 6194, Rev. C. 1907; re-en. Sec. 8755, R.C.M. 1921; Cal. Civ. C. Sec. 3526; Field Civ. C. Sec. 1981; re-en. Sec. 8755, R.C.M. 1935; R.C.M. 1947, 49-118; amd. Sec. 21, Ch. 61, L. 2007.



1-3-218. Vigilance.

1-3-218. Vigilance. The law helps the vigilant before those who sleep on their rights.

History: En. Sec. 4618, Civ. C. 1895; re-en. Sec. 6195, Rev. C. 1907; re-en. Sec. 8756, R.C.M. 1921; Cal. Civ. C. Sec. 3527; Field Civ. C. Sec. 1982; re-en. Sec. 8756, R.C.M. 1935; R.C.M. 1947, 49-119.



1-3-219. Form and substance.

1-3-219. Form and substance. The law respects form less than substance.

History: En. Sec. 4619, Civ. C. 1895; re-en. Sec. 6196, Rev. C. 1907; re-en. Sec. 8757, R.C.M. 1921; Cal. Civ. C. Sec. 3528; Field Civ. C. Sec. 1983; re-en. Sec. 8757, R.C.M. 1935; R.C.M. 1947, 49-120.



1-3-220. What ought to have been done.

1-3-220. What ought to have been done. That which ought to have been done is to be regarded as done, in favor of a person to whom and against a person from whom performance is due.

History: En. Sec. 4620, Civ. C. 1895; re-en. Sec. 6197, Rev. C. 1907; re-en. Sec. 8758, R.C.M. 1921; Cal. Civ. C. Sec. 3529; Field Civ. C. Sec. 1984; re-en. Sec. 8758, R.C.M. 1935; R.C.M. 1947, 49-121; amd. Sec. 22, Ch. 61, L. 2007.



1-3-221. Apparent nonexistence.

1-3-221. Apparent nonexistence. That which does not appear to exist is to be regarded as if it did not exist.

History: En. Sec. 4621, Civ. C. 1895; re-en. Sec. 6198, Rev. C. 1907; re-en. Sec. 8759, R.C.M. 1921; Cal. Civ. C. Sec. 3530; Field Civ. C. Sec. 1985; re-en. Sec. 8759, R.C.M. 1935; R.C.M. 1947, 49-122.



1-3-222. Impossibilities.

1-3-222. Impossibilities. The law never requires impossibilities.

History: En. Sec. 4622, Civ. C. 1895; re-en. Sec. 6199, Rev. C. 1907; re-en. Sec. 8760, R.C.M. 1921; Cal. Civ. C. Sec. 3531; Field Civ. C. Sec. 1986; re-en. Sec. 8760, R.C.M. 1935; R.C.M. 1947, 49-123.



1-3-223. Idle acts.

1-3-223. Idle acts. The law neither does nor requires idle acts.

History: En. Sec. 4623, Civ. C. 1895; re-en. Sec. 6200, Rev. C. 1907; re-en. Sec. 8761, R.C.M. 1921; Cal. Civ. C. Sec. 3532; Field Civ. C. Sec. 1987; re-en. Sec. 8761, R.C.M. 1935; R.C.M. 1947, 49-124.



1-3-224. Trifles.

1-3-224. Trifles. The law disregards trifles.

History: En. Sec. 4624, Civ. C. 1895; re-en. Sec. 6201, Rev. C. 1907; re-en. Sec. 8762, R.C.M. 1921; Cal. Civ. C. Sec. 3533; Field Civ. C. Sec. 1988; re-en. Sec. 8762, R.C.M. 1935; R.C.M. 1947, 49-125.



1-3-225. Particular versus general.

1-3-225. Particular versus general. Particular expressions qualify those which are general.

History: En. Sec. 4625, Civ. C. 1895; re-en. Sec. 6202, Rev. C. 1907; re-en. Sec. 8763, R.C.M. 1921; Cal. Civ. C. Sec. 3534; Field Civ. C. Sec. 1989; re-en. Sec. 8763, R.C.M. 1935; R.C.M. 1947, 49-126.



1-3-226. Preference for contemporaneity.

1-3-226. Preference for contemporaneity. Contemporaneous exposition is in general the best.

History: En. Sec. 4626, Civ. C. 1895; re-en. Sec. 6203, Rev. C. 1907; re-en. Sec. 8764, R.C.M. 1921; Cal. Civ. C. Sec. 3535; Field Civ. C. Sec. 1990; re-en. Sec. 8764, R.C.M. 1935; R.C.M. 1947, 49-127.



1-3-227. Smaller within larger.

1-3-227. Smaller within larger. The greater contains the less.

History: En. Sec. 4627, Civ. C. 1895; re-en. Sec. 6204, Rev. C. 1907; re-en. Sec. 8765, R.C.M. 1921; Cal. Civ. C. Sec. 3536; Field Civ. C. Sec. 1991; re-en. Sec. 8765, R.C.M. 1935; R.C.M. 1947, 49-128.



1-3-228. Superfluity.

1-3-228. Superfluity. Superfluity does not vitiate.

History: En. Sec. 4628, Civ. C. 1895; re-en. Sec. 6205, Rev. C. 1907; re-en. Sec. 8766, R.C.M. 1921; Cal. Civ. C. Sec. 3537; Field Civ. C. Sec. 1992; re-en. Sec. 8766, R.C.M. 1935; R.C.M. 1947, 49-129.



1-3-229. Certainty.

1-3-229. Certainty. That is certain which can be made certain.

History: En. Sec. 4629, Civ. C. 1895; re-en. Sec. 6206, Rev. C. 1907; re-en. Sec. 8767, R.C.M. 1921; Cal. Civ. C. Sec. 3538; Field Civ. C. Sec. 1993; re-en. Sec. 8767, R.C.M. 1935; R.C.M. 1947, 49-130.



1-3-230. Void act.

1-3-230. Void act. Time does not confirm a void act.

History: En. Sec. 4630, Civ. C. 1895; re-en. Sec. 6207, Rev. C. 1907; re-en. Sec. 8768, R.C.M. 1921; Cal. Civ. C. Sec. 3539; Field Civ. C. Sec. 1994; re-en. Sec. 8768, R.C.M. 1935; R.C.M. 1947, 49-131.



1-3-231. Principal.

1-3-231. Principal. The incident follows the principal and not the principal the incident.

History: En. Sec. 4631, Civ. C. 1895; re-en. Sec. 6208, Rev. C. 1907; re-en. Sec. 8769, R.C.M. 1921; Cal. Civ. C. Sec. 3540; Field Civ. C. Sec. 1995; re-en. Sec. 8769, R.C.M. 1935; R.C.M. 1947, 49-132.



1-3-232. Avoiding voidness.

1-3-232. Avoiding voidness. An interpretation which gives effect is preferred to one which makes void.

History: En. Sec. 4632, Civ. C. 1895; re-en. Sec. 6209, Rev. C. 1907; re-en. Sec. 8770, R.C.M. 1921; Cal. Civ. C. Sec. 3541; Field Civ. C. Sec. 1996; re-en. Sec. 8770, R.C.M. 1935; R.C.M. 1947, 49-133.



1-3-233. Reasonableness.

1-3-233. Reasonableness. Interpretation must be reasonable.

History: En. Sec. 4633, Civ. C. 1895; re-en. Sec. 6210, Rev. C. 1907; re-en. Sec. 8771, R.C.M. 1921; Cal. Civ. C. Sec. 3542; Field Civ. C. Sec. 1997; re-en. Sec. 8771, R.C.M. 1935; R.C.M. 1947, 49-134.



1-3-234. Third parties -- who suffers.

1-3-234. Third parties -- who suffers. When one of two innocent persons suffers by the act of a third, the person by whose negligence it happened must be the sufferer.

History: En. Sec. 4634, Civ. C. 1895; re-en. Sec. 6211, Rev. C. 1907; re-en. Sec. 8772, R.C.M. 1921; Cal. Civ. C. Sec. 3543; Field Civ. C. Sec. 1998; re-en. Sec. 8772, R.C.M. 1935; R.C.M. 1947, 49-135; amd. Sec. 23, Ch. 61, L. 2007.









CHAPTER 4. INTERPRETATION OF INSTRUMENTS

Part 1. General Provisions

1-4-101. Role of the judge -- preference to construction giving each provision meaning.

1-4-101. Role of the judge -- preference to construction giving each provision meaning. In the construction of an instrument, the office of the judge is simply to ascertain and declare what is in terms or in substance contained therein, not to insert what has been omitted or to omit what has been inserted. Where there are several provisions or particulars, such a construction is, if possible, to be adopted as will give effect to all.

History: En. Sec. 612, p. 198, L. 1877; re-en. Sec. 612, 1st Div. Rev. Stat. 1879; re-en. Sec. 630, 1st Div. Comp. Stat. 1887; re-en. Sec. 3134, C. Civ. Proc. 1895; re-en. Sec. 7875, Rev. C. 1907; re-en. Sec. 10519, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1858; re-en. Sec. 10519, R.C.M. 1935; R.C.M. 1947, 93-401-15(part).



1-4-102. Consideration of circumstances surrounding execution.

1-4-102. Consideration of circumstances surrounding execution. For the proper construction of an instrument, the circumstances under which it was made, including the situation of the subject of the instrument and of the parties to it, may also be shown so that the judge is placed in the position of those whose language the judge is to interpret.

History: En. Sec. 614, p. 199, L. 1877; re-en. Sec. 614, 1st Div. Rev. Stat. 1879; re-en. Sec. 632, 1st Div. Comp. Stat. 1887; re-en. Sec. 3136, C. Civ. Proc. 1895; re-en. Sec. 7877, Rev. C. 1907; re-en. Sec. 10521, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1860; re-en. Sec. 10521, R.C.M. 1935; R.C.M. 1947, 93-401-17; amd. Sec. 24, Ch. 61, L. 2007.



1-4-103. Intention of the parties -- particular and general provisions.

1-4-103. Intention of the parties -- particular and general provisions. In the construction of an instrument, the intention of the parties is to be pursued if possible. When a general and particular provision are inconsistent, the latter is paramount to the former so a particular intent will control a general one that is inconsistent with it.

History: En. Sec. 613, p. 198, L. 1877; re-en. Sec. 613, 1st Div. Rev. Stat. 1879; re-en. Sec. 631, 1st Div. Comp. Stat. 1887; re-en. Sec. 3135, C. Civ. Proc. 1895; re-en. Sec. 7876, Rev. C. 1907; re-en. Sec. 10520, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1859; re-en. Sec. 10520, R.C.M. 1935; R.C.M. 1947, 93-401-16(part).



1-4-104. Preference to construction favoring natural right.

1-4-104. Preference to construction favoring natural right. When an instrument is equally susceptible of two interpretations, one in favor of natural right and the other against it, the former is to be adopted.

History: En. Sec. 620, p. 200, L. 1877; re-en. Sec. 620, 1st Div. Rev. Stat. 1879; re-en. Sec. 638, 1st Div. Comp. Stat. 1887; re-en. Sec. 3142, C. Civ. Proc. 1895; re-en. Sec. 7883, Rev. C. 1907; re-en. Sec. 10527, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1866; re-en. Sec. 10527, R.C.M. 1935; R.C.M. 1947, 93-401-23(part).



1-4-105. Written words versus words in printed form.

1-4-105. Written words versus words in printed form. When an instrument consists partly of written words and partly of a printed form and the two are inconsistent, the former control the latter.

History: En. Sec. 616, p. 199, L. 1877; re-en. Sec. 616, 1st Div. Rev. Stat. 1879; re-en. Sec. 634, 1st Div. Comp. Stat. 1887; re-en. Sec. 3138, C. Civ. Proc. 1895; re-en. Sec. 7879, Rev. C. 1907; re-en. Sec. 10523, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1862; re-en. Sec. 10523, R.C.M. 1935; R.C.M. 1947, 93-401-19.



1-4-106. Interpretation of language according to usage in place of execution.

1-4-106. Interpretation of language according to usage in place of execution. The language of a writing is to be interpreted according to the meaning it bears in the place of its execution unless the parties have reference to a different place.

History: En. Sec. 611, p. 198, L. 1877; re-en. Sec. 611, 1st Div. Rev. Stat. 1879; re-en. Sec. 629, 1st Div. Comp. Stat. 1887; re-en. Sec. 3133, C. Civ. Proc. 1895; re-en. Sec. 7874, Rev. C. 1907; re-en. Sec. 10518, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1857; re-en. Sec. 10518, R.C.M. 1935; R.C.M. 1947, 93-401-14.



1-4-107. Construction of terms.

1-4-107. Construction of terms. The terms of a writing are presumed to have been used in their primary and general acceptation, but evidence is nevertheless admissible that they have a local, technical, or otherwise peculiar signification and were so used and understood in the particular instance, in which case the agreement must be construed accordingly.

History: En. Sec. 615, p. 199, L. 1877; re-en. Sec. 615, 1st Div. Rev. Stat. 1879; re-en. Sec. 633, 1st Div. Comp. Stat. 1887; re-en. Sec. 3137, C. Civ. Proc. 1895; re-en. Sec. 7878, Rev. C. 1907; re-en. Sec. 10522, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1861; re-en. Sec. 10522, R.C.M. 1935; R.C.M. 1947, 93-401-18.



1-4-108. Construction of the terms of a notice.

1-4-108. Construction of the terms of a notice. A written notice, as well as every other writing, is to be construed according to the ordinary acceptation of its terms. Thus, a notice to the drawers or endorsers of a draft or promissory note that it has been protested for want of acceptance or payment must be held to import that any necessary presentment for acceptance or payment has been made, that the instrument has been dishonored, and that the holder looks for payment to the person to whom the notice is given.

History: En. Sec. 619, p. 200, L. 1877; re-en. Sec. 619, 1st Div. Rev. Stat. 1879; re-en. Sec. 637, 1st Div. Comp. Stat. 1887; re-en. Sec. 3141, C. Civ. Proc. 1895; re-en. Sec. 7882, Rev. C. 1907; re-en. Sec. 10526, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1865; re-en. Sec. 10526, R.C.M. 1935; amd. Sec. 11-170, Ch. 264, L. 1963; R.C.M. 1947, 93-401-22.



1-4-109. Superseded.

1-4-109. Superseded. Sup. Ct. Ord. No. 12729, July 10, 1979.

History: En. Sec. 624, p. 201, L. 1877; re-en. Sec. 624, 1st Div. Rev. Stat. 1879; re-en. Sec. 642, 1st Div. Comp. Stat. 1887; re-en. Sec. 3146, C. Civ. Proc. 1895; re-en. Sec. 7887, Rev. C. 1907; re-en. Sec. 10531, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1870; re-en. Sec. 10531, R.C.M. 1935; R.C.M. 1947, 93-401-27(part).



1-4-110. Hydrocarbons distinguished.

1-4-110. Hydrocarbons distinguished. When used in any instrument, unless the clear and express terms of the instrument provide otherwise, the terms "coal", "gas", and "oil" must be construed as defined in 82-1-111.

History: En. Sec. 2, Ch. 379, L. 1993.






Part 2. Seals

1-4-201. Seal defined.

1-4-201. Seal defined. (1) A "seal" is a particular sign made to attest in the most formal manner the execution of an instrument. (2) A public seal in this state is a stamp or impression made by a public officer with an instrument provided by law to attest the execution of an official or public document. A private seal may be made in the same manner by any instrument.

History: (1)En. Sec. 3221, C. Civ. Proc. 1895; re-en. Sec. 7934, Rev. C. 1907; re-en. Sec. 10578, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1930; re-en. Sec. 10578, R.C.M. 1935; Sec. 93-1101-2, R.C.M. 1947; (2)En. Sec. 3222, C. Civ. Proc. 1895; re-en. Sec. 7935, Rev. C. 1907; re-en. Sec. 10579, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1931; re-en. Sec. 10579, R.C.M. 1935; Sec. 93-1101-3, R.C.M. 1947; R.C.M. 1947, 93-1101-2, 93-1101-3(part).



1-4-202. Manner of making a seal.

1-4-202. Manner of making a seal. The seal of a court or public officer, when required by law to be affixed to any instrument, may be affixed by a stamp or impression of the seal upon the paper, or other material on which such instrument is written, alone or upon any substance attached to the paper or other material capable of receiving a visible stamp or impression. The seal of a private person may be made in like manner, by the scroll of a pen, or by writing the word "seal" against the signature of the writer.

History: Ap. p. Sec. 16, Pol. C. 1895; re-en. Sec. 16, Rev. C. 1907; amd. Sec. 4, Ch. 4, L. 1921; re-en. Sec. 16, R.C.M. 1921; Cal. Pol. C. Sec. 17; re-en. Sec. 16, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1947; amd. Sec. 11-114, Ch. 264, L. 1963; amd. Sec. 3, Ch. 309, L. 1977; Sec. 19-103, R.C.M. 1947; Ap. p. Sec. 2189, Civ. C. 1895; re-en. Sec. 5021, Rev. C. 1907; re-en. Sec. 7523, R.C.M. 1921; Cal. Civ. C. Sec. 1628; Based on Field Civ. C. Sec. 798; re-en. Sec. 7523, R.C.M. 1935; Sec. 13-610, R.C.M. 1947; Ap. p. Sec. 3222, C. Civ. Proc. 1895; re-en. Sec. 7935, Rev. C. 1907; re-en. Sec. 10579, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1931; re-en. Sec. 10579, R.C.M. 1935; Sec. 93-1101-3, R.C.M. 1947 R.C.M. 1947, 13-610, 19-103(25), 93-1101-3(part); amd. Sec. 1, Ch. 6, L. 1985.



1-4-203. Acceptance of foreign seals.

1-4-203. Acceptance of foreign seals. A scroll or other sign made in a sister state or foreign country and there recognized as a seal must be so regarded in this state.

History: En. Sec. 3222, C. Civ. Proc. 1895; re-en. Sec. 7935, Rev. C. 1907; re-en. Sec. 10579, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1931; re-en. Sec. 10579, R.C.M. 1935; R.C.M. 1947, 93-1101-3(part).



1-4-204. Distinctions between sealed and unsealed abolished.

1-4-204. Distinctions between sealed and unsealed abolished. All distinctions between sealed and unsealed instruments are abolished.

History: En. Sec. 2190, Civ. C. 1895; re-en. Sec. 5022, Rev. C. 1907; re-en. Sec. 7524, R.C.M. 1921; Cal. Civ. C. Sec. 1629; re-en. Sec. 7524, R.C.M. 1935; R.C.M. 1947, 13-611.



1-4-205. Effect of instruments without a seal.

1-4-205. Effect of instruments without a seal. All instruments shall be as effectual without a seal as if the same had a seal attached thereto, but this section shall not apply to municipal or other corporations which by law are required to attest their action under seal.

History: En. Sec. 2191, Civ. C. 1895; re-en. Sec. 5023, Rev. C. 1907; re-en. Sec. 7525, R.C.M. 1921; re-en. Sec. 7525, R.C.M. 1935; R.C.M. 1947, 13-612.



1-4-206. Change in writing under seal by unsealed writing.

1-4-206. Change in writing under seal by unsealed writing. There must be no difference in this state between sealed and unsealed writings. A writing under seal may therefore be changed or altogether discharged by a writing not under seal.

History: En. Sec. 3223, C. Civ. Proc. 1895; re-en. Sec. 7936, Rev. C. 1907; re-en. Sec. 10580, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1932; re-en. Sec. 10580, R.C.M. 1935; R.C.M. 1947, 93-1101-4.



1-4-207. Compromise or settlement of a debt by unsealed writing.

1-4-207. Compromise or settlement of a debt by unsealed writing. An agreement in writing without a seal for the compromise or settlement of a debt is as obligatory as if a seal were affixed.

History: En. Sec. 3225, C. Civ. Proc. 1895; re-en. Sec. 7938, Rev. C. 1907; re-en. Sec. 10582, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1934; re-en. Sec. 10582, R.C.M. 1935; R.C.M. 1947, 93-1101-6.









CHAPTER 5. PROOF AND ACKNOWLEDGMENT OF INSTRUMENTS NOTARIES PUBLIC

Part 1. General Provisions -- Proof and Acknowledgment (Repealed)

1-5-101. Repealed.

1-5-101. Repealed. Sec. 22, Ch. 192, L. 1993.

History: (1)En. Sec. 1600, Civ. C. 1895; re-en. Sec. 4654, Rev. C. 1907; re-en. Sec. 6905, R.C.M. 1921; Cal. Civ. C. Sec. 1180; Based on Field Civ. C. Sec. 516; re-en. Sec. 6905, R.C.M. 1935; Sec. 39-101, R.C.M. 1947; (2)En. Sec. 1601, Civ. C. 1895; re-en. Sec. 4655, Rev. C. 1907; amd. Sec. 1, Ch. 10, L. 1913; re-en. Sec. 6906, R.C.M. 1921; Cal. Civ. C. Sec. 1181; Based on Field Civ. C. Sec. 517; re-en. Sec. 6906, R.C.M. 1935; Sec. 39-102, R.C.M. 1947; R.C.M. 1947, 39-101, 39-102; amd. Sec. 1, Ch. 242, L. 1989.



1-5-102. Repealed.

1-5-102. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1602, Civ. C. 1895; re-en. Sec. 4656, Rev. C. 1907; re-en. Sec. 6907, R.C.M. 1921; Cal. Civ. C. Sec. 1182; Based on Field Civ. C. Sec. 518; re-en. Sec. 6907, R.C.M. 1935; R.C.M. 1947, 39-103; amd. Sec. 3, Ch. 119, L. 1979; amd. Sec. 2, Ch. 242, L. 1989.



1-5-103. Repealed.

1-5-103. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1603, Civ. C. 1895; re-en. Sec. 4657, Rev. C. 1907; re-en. Sec. 6908, R.C.M. 1921; Cal. Civ. C. Sec. 1183; re-en. Sec. 6908, R.C.M. 1935; R.C.M. 1947, 39-104.



1-5-104. Repealed.

1-5-104. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1604, Civ. C. 1895; re-en. Sec. 4658, Rev. C. 1907; re-en. Sec. 6909, R.C.M. 1921; Cal. Civ. C. Sec. 1184; re-en. Sec. 6909, R.C.M. 1935; R.C.M. 1947, 39-105.



1-5-105. Repealed.

1-5-105. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1, Ch. 117, L. 1945; R.C.M. 1947, 39-106; amd. Sec. 4, Ch. 119, L. 1979.



1-5-106. Repealed.

1-5-106. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1613, Civ. C. 1895; re-en. Sec. 4667, Rev. C. 1907; re-en. Sec. 6918, R.C.M. 1921; Cal. Civ. C. Sec. 1193; re-en. Sec. 6918, R.C.M. 1935; R.C.M. 1947, 39-115.



1-5-107. Repealed.

1-5-107. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1614, Civ. C. 1895; re-en. Sec. 4668, Rev. C. 1907; re-en. Sec. 6919, R.C.M. 1921; Cal. Civ. C. Sec. 1194; re-en. Sec. 6919, R.C.M. 1935; R.C.M. 1947, 39-116.



1-5-108. Repealed.

1-5-108. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1622, Civ. C. 1895; re-en. Sec. 4676, Rev. C. 1907; re-en. Sec. 6927, R.C.M. 1921; Cal. Civ. C. Sec. 1202; re-en. Sec. 6927, R.C.M. 1935; R.C.M. 1947, 39-124.



1-5-109. Repealed.

1-5-109. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1623, Civ. C. 1895; re-en. Sec. 4677, Rev. C. 1907; re-en. Sec. 6928, R.C.M. 1921; Cal. Civ. C. Sec. 1203; re-en. Sec. 6928, R.C.M. 1935; R.C.M. 1947, 39-125.



1-5-110. Repealed.

1-5-110. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1624, Civ. C. 1895; re-en. Sec. 4678, Rev. C. 1907; re-en. Sec. 6929, R.C.M. 1921; Cal. Civ. C. Sec. 1204; re-en. Sec. 6929, R.C.M. 1935; R.C.M. 1947, 39-126.






Part 2. Acknowledgment (Repealed)

1-5-201. Repealed.

1-5-201. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1605, Civ. C. 1895; re-en. Sec. 4659, Rev. C. 1907; amd. Sec. 1, Ch. 2, L. 1913; re-en. Sec. 6910, R.C.M. 1921; Cal. Civ. C. Sec. 1185; re-en. Sec. 6910, R.C.M. 1935; amd. Sec. 1, Ch. 171, L. 1937; amd. Sec. 1, Ch. 12, L. 1974; R.C.M. 1947, 39-107.



1-5-202. Repealed.

1-5-202. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1608, Civ. C. 1895; re-en. Sec. 4662, Rev. C. 1907; re-en. Sec. 6913, R.C.M. 1921; Cal. Civ. C. Sec. 1188; re-en. Sec. 6913, R.C.M. 1935; R.C.M. 1947, 39-110.



1-5-203. Repealed.

1-5-203. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1609, Civ. C. 1895; re-en. Sec. 4663, Rev. C. 1907; re-en. Sec. 6914, R.C.M. 1921; Cal. Civ. C. Sec. 1189; re-en. Sec. 6914, R.C.M. 1935; R.C.M. 1947, 39-111.



1-5-204. Repealed.

1-5-204. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1612, Civ. C. 1895; re-en. Sec. 4664, Rev. C. 1907; amd. Sec. 1, Ch. 3, L. 1913; re-en. Sec. 6915, R.C.M. 1921; Cal. Civ. C. Sec. 1190; re-en. Sec. 6915, R.C.M. 1935; amd. Sec. 1, Ch. 169, L. 1937; R.C.M. 1947, 39-112.



1-5-205. Repealed.

1-5-205. Repealed. Sec. 74, Ch. 18, L. 1995.

History: En. Sec. 1612, Civ. C. 1895; re-en. Sec. 4666, Rev. C. 1907; re-en. Sec. 6917, R.C.M. 1921; Cal. Civ. C. Sec. 1192; re-en. Sec. 6917, R.C.M. 1935; R.C.M. 1947, 39-114.



1-5-206. Repealed.

1-5-206. Repealed. Sec. 22, Ch. 192, L. 1993.

History: (1)En. Sec. 1606, Civ. C. 1895; re-en. Sec. 4660, Rev. C. 1907; re-en. Sec. 6911, R.C.M. 1921; Cal. Civ. C. Sec. 1186; re-en. Sec. 6911, R.C.M. 1935; amd. Sec. 16, Ch. 535, L. 1975; Sec. 39-108, R.C.M. 1947; (2)En. Sec. 1607, Civ. C. 1895; re-en. Sec. 4661, Rev. C. 1907; re-en. Sec. 6912, R.C.M. 1921; Cal. Civ. C. Sec. 1187; Based on Field Civ. C. Sec. 522; re-en. Sec. 6912, R.C.M. 1935; amd. Sec. 17, Ch. 535, L. 1975; Sec. 39-109, R.C.M. 1947; R.C.M. 1947, 39-108, 39-109.



1-5-207. Repealed.

1-5-207. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1611, Civ. C. 1895; re-en. Sec. 4665, Rev. C. 1907; re-en. Sec. 6916, R.C.M. 1921; Cal. Civ. C. Sec. 1191; re-en. Sec. 6916, R.C.M. 1935; amd. Sec. 18, Ch. 535, L. 1975; R.C.M. 1947, 39-113.



1-5-208. Repealed.

1-5-208. Repealed. Sec. 22, Ch. 192, L. 1993.

History: En. Sec. 1, Ch. 81, L. 1953; R.C.M. 1947, 39-103.1.






Part 3. Proof of Execution

1-5-301. Who may prove execution of instrument.

1-5-301. Who may prove execution of instrument. Proof of the execution of an instrument which has not been acknowledged may be made by: (1) all of the parties who executed it or any one of them; (2) a subscribing witness; or (3) other witnesses in cases mentioned in 1-5-302.

History: En. Sec. 1615, Civ. C. 1895; re-en. Sec. 4669, Rev. C. 1907; re-en. Sec. 6920, R.C.M. 1921; Cal. Civ. C. Sec. 1195; re-en. Sec. 6920, R.C.M 1935; R.C.M. 1947, 39-117; amd. Sec. 5, Ch. 119, L. 1979.



1-5-302. When execution may be proved by handwriting.

1-5-302. When execution may be proved by handwriting. The execution of an instrument may be established by proof of the handwriting of the party and of a subscribing witness, if there is one, in the following cases: (1) when the parties and all the subscribing witnesses are dead; (2) when the parties and all the subscribing witnesses are nonresidents of the state; (3) when the place of their residence is unknown to the party desiring the proof and cannot be ascertained by the exercise of due diligence; (4) when the subscribing witness hides or cannot be found by the officer by the exercise of due diligence in attempting to serve the subpoena or attachment; or (5) in case of the continued failure or refusal of the witness to testify for the period of 1 hour after the witness's appearance.

History: En. Sec. 1618, Civ. C. 1895; re-en. Sec. 4672, Rev. C. 1907; re-en. Sec. 6923, R.C.M. 1921; Cal. Civ. Sec. 1198; re-en. Sec. 6923, R.C.M. 1935; R.C.M. 1947, 39-120; amd. Sec. 25, Ch. 61, L. 2007.



1-5-303. Facts that must be shown when offering proof of handwriting.

1-5-303. Facts that must be shown when offering proof of handwriting. The evidence taken under 1-5-302 must satisfactorily prove to the officer the following facts: (1) the existence of one or more of the conditions mentioned in 1-5-302; (2) that the witness testifying knew the person whose name purports to be subscribed to the instrument as a party and is well acquainted with that person's signature; (3) that the witness testifying personally knew the person who subscribed the instrument as a witness and is well acquainted with that person's signature; (4) that the signature or signatures in question are genuine; and (5) the place of residence of the witness.

History: En. Sec. 1619, Civ. C. 1895; re-en. Sec. 4673, Rev. C. 1907; re-en. Sec. 6924, R.C.M. 1921; Cal. Civ. C. Sec. 1199; re-en. Sec. 6924, R.C.M. 1935; R.C.M. 1947, 39-121; amd. Sec. 6, Ch. 119, L. 1979; amd. Sec. 26, Ch. 61, L. 2007.



1-5-304. Powers of officer taking proof of execution.

1-5-304. Powers of officer taking proof of execution. Officers authorized to take the proof of instruments are authorized in such proceedings to: (1) administer oaths or affirmations as prescribed by law; (2) employ and swear interpreters; and (3) issue subpoenas as prescribed by law.

History: En. Sec. 1621, Civ. C. 1895; re-en. Sec. 4675, Rev. C. 1907; re-en. Sec. 6926, R.C.M. 1921; Cal. Civ. C. Sec. 1201; re-en. Sec. 6926, R.C.M. 1935; R.C.M. 1947, 39-123; amd. Sec. 7, Ch. 119, L. 1979.



1-5-305. Contents of certificate of proof.

1-5-305. Contents of certificate of proof. An officer taking proof of the execution of an instrument shall, in the certificate endorsed upon or attached to the instrument, set forth all the matters required by law to be done or known by the officer or proved before the officer on the proceeding, together with the names of all the witnesses examined before the officer, their places of residence, and the substance of their testimony.

History: En. Sec. 1620, Civ. C. 1895; re-en. Sec. 4674, Rev. C. 1907; re-en. Sec. 6925, R.C.M. 1921; Cal. Civ. C. Sec. 1200; Based on Field Civ. C. Sec. 526; re-en. Sec. 6925, R.C.M. 1935; R.C.M. 1947, 39-122; amd. Sec. 27, Ch. 61, L. 2007.






Part 4. Notaries Public

1-5-401. Appointment.

1-5-401. Appointment. The secretary of state may appoint and commission as many qualified notaries public for the state of Montana as in the secretary of state's judgment is considered appropriate.

History: En. Sec. 910, Pol. C. 1895; re-en. Sec. 317, Rev. C. 1907; amd. Sec. 1, Ch. 103, L. 1909; re-en. Sec. 385, R.C.M. 1921; Cal. Pol. C. Sec. 791; re-en. Sec. 385, R.C.M. 1935; R.C.M. 1947, 56-101(part); amd. Sec. 12, Ch. 192, L. 1993; amd. Sec. 1, Ch. 319, L. 2009.



1-5-402. Qualifications -- training -- residence.

1-5-402. Qualifications -- training -- residence. (1) A person may not be appointed as a notary public unless the person has satisfactorily completed a training program certified by the secretary of state. (2) A person may not be reappointed as a notary public if at any time during the notary's term a complaint has been filed against the notary or the secretary of state's office has received evidence of improperly notarized documents by the notary unless the person has satisfactorily completed a training program certified by the secretary of state. (3) A person appointed or reappointed as a notary public may not, at the time of appointment or reappointment, be a convicted felon. Each person appointed or reappointed as a notary public must be a resident of Montana for at least 30 days immediately preceding appointment or reappointment and must continue to reside within the state of Montana. Removal from the state or conviction of a felony vacates the office and is equivalent to resignation.

History: En. Sec. 911, Pol. C. 1895; re-en. Sec. 318, Rev. C. 1907; amd. Sec. 2, Ch. 103, L. 1909; re-en. Sec. 386, R.C.M. 1921; Cal. Pol. C. Sec. 792; re-en. Sec. 386, R.C.M. 1935; R.C.M. 1947, 56-102; amd. Sec. 13, Ch. 192, L. 1993; amd. Sec. 1, Ch. 161, L. 2001; amd. Sec. 2, Ch. 319, L. 2009.



1-5-403. Term of office -- limit on commissions.

1-5-403. Term of office -- limit on commissions. (1) The term of office of a notary public is 4 years from the date of commissioning. (2) A person may not have more than one Montana notary public commission in effect at one time.

History: En. Sec. 912, Pol. C. 1895; re-en. Sec. 319, Rev. C. 1907; re-en. Sec. 387, R.C.M. 1921; Cal. Pol. C. Sec. 793; re-en. Sec. 387, R.C.M. 1935; R.C.M. 1947, 56-103; amd. Sec. 14, Ch. 192, L. 1993; amd. Sec. 2, Ch. 161, L. 2001.



1-5-404. Penalties -- revocation of commission -- prosecution for violation of law.

1-5-404. Penalties -- revocation of commission -- prosecution for violation of law. (1) Upon 10 days' notice, the secretary of state may revoke the commission of a notary public for just cause. (2) The county attorney of a county in which a violation of this chapter or another law applicable to notaries public or notarial acts occurs shall prosecute the violation.

History: En. Sec. 922, Pol. C. 1895; re-en. Sec. 329, Rev. C. 1907; re-en. Sec. 398, R.C.M. 1921; re-en. Sec. 398, R.C.M. 1935; R.C.M. 1947, 56-114; amd. Sec. 15, Ch. 192, L. 1993; amd. Sec. 3, Ch. 161, L. 2001.



1-5-405. Bond and commission -- dates -- fees and documents.

1-5-405. Bond and commission -- dates -- fees and documents. (1) Each notary public shall submit an application, a signed oath of office, and an official bond in the amount of $10,000 for each 4-year term of office. The application and bond must be approved by the secretary of state. Upon the approval of the application and the bond, the payment of fees, and the filing in the office of the secretary of state of the official oath of the notary public, the secretary of state may issue a commission. (2) The effective date of the surety bond and the notary commission must be the same. (3) All required fees and required and properly completed documents must be submitted to the office of the secretary of state within 30 days before or within 30 days after the effective date of the surety bond.

History: En. Secs. 324-325, Rev. C. 1907; amd. Sec. 5, Ch. 103, L. 1909; amd. Sec. 1, Ch. 7, L. 1921; re-en. Sec. 394, R.C.M. 1921; Cal. Pol. C. Sec. 799; re-en. Sec. 394, R.C.M. 1935; R.C.M. 1947, 56-110; amd. Sec. 1, Ch. 80, L. 1983; amd. Sec. 16, Ch. 192, L. 1993; amd. Sec. 4, Ch. 161, L. 2001; amd. Sec. 1, Ch. 12, L. 2003.



1-5-406. Liabilities on official bond.

1-5-406. Liabilities on official bond. For the official misconduct or neglect of a notary public, the notary public and the sureties on the notary public's official bond are liable to the parties injured by the misconduct or neglect for all damages sustained.

History: En. Sec. 919, Pol. C. 1895; re-en. Sec. 326, Rev. C. 1907; re-en. Sec. 395, R.C.M. 1921; Cal. Pol. C. Sec. 801; re-en. Sec. 395, R.C.M. 1935; R.C.M. 1947, 56-111; amd. Sec. 28, Ch. 61, L. 2007.



1-5-407. Certifying official character of notary.

1-5-407. Certifying official character of notary. The secretary of state may certify to the official character of a notary public. A notary public may file a copy of the notary public's commission in the office of any county clerk of any county in the state, and the county clerk may certify to the official character of the notary public.

History: En. Sec. 2, p. 101, L. 1885; re-en. Sec. 1569, 5th Div. Comp. Stat. 1887; re-en. Sec. 920, Pol. C. 1895; re-en. Sec. 327, Rev. C. 1907; amd. Sec. 6, Ch. 103, L. 1909; re-en. Sec. 396, R.C.M. 1921; re-en. Sec. 396, R.C.M. 1935; R.C.M. 1947, 56-112; amd. Sec. 29, Ch. 61, L. 2007.



1-5-408. Fees for filing or amending commission and issuing certificates.

1-5-408. Fees for filing or amending commission and issuing certificates. The secretary of state shall set and deposit fees in accordance with 2-15-405 for filing or issuing, in the manner provided for in 1-5-407, certificates. The secretary may charge a fee for changes made in the commission of a notary public, during the term of that commission, regarding the notary's name, residential address, business address, or residential or business telephone number. The secretary of state shall use application forms soliciting the information required by this part. The county clerk of any county in this state must receive a fee, as provided in 7-4-2631, for filing a copy of the commission and certifying to the official character.

History: En. Sec. 3, p. 101, L. 1885; re-en. Sec. 1570, 5th Div. Comp. Stat. 1887; re-en. Sec. 921, Pol. C. 1895; re-en. Sec. 328, Rev. C. 1907; amd. Sec. 7, Ch. 103, L. 1909; re-en. Sec. 397, R.C.M. 1921; re-en. Sec. 397, R.C.M. 1935; amd. Sec. 12, Ch. 117, L. 1961; R.C.M. 1947, 56-113; amd. Sec. 1, Ch. 14, L. 1985; amd. Sec. 17, Ch. 192, L. 1993; amd. Sec. 5, Ch. 161, L. 2001; amd. Sec. 2, Ch. 396, L. 2001.



1-5-409. Information to be filed -- amendments to commission.

1-5-409. Information to be filed -- amendments to commission. (1) A person appointed as a notary public shall file the person's business, if any, and residential addresses and telephone numbers with the office of the secretary of state. If the notary public changes the notary's address or telephone number during the notary's term of commission, the notary shall notify the office of the secretary of state in writing and shall sign the writing using the same signature that is used for notarial acts. (2) A notary public wishing to change the notary's name during the notary's term of commission shall file with the secretary of state a rider or other document from the notary's surety company showing the change of name. The notary public shall also file with the secretary of state a written example of the notary's new official signature.

History: En. Sec. 1, Ch. 70, L. 1989; amd. Sec. 6, Ch. 161, L. 2001.



1-5-410. through reserved.

1-5-410 through 1-5-414 reserved.



1-5-415. Jurisdiction.

1-5-415. Jurisdiction. A person receiving a commission as notary public has jurisdiction to perform the person's official duties and acts in every county of the state of Montana irrespective of the person's place of residence within the state. A notary public may perform notarial acts outside Montana pursuant to 1-5-605.

History: Ap. p. Sec. 910, Pol. C. 1895; re-en. Sec. 317, Rev. C. 1907; amd. Sec. 1, Ch. 103, L. 1909; re-en. Sec. 385, R.C.M. 1921; Cal. Pol. C. Sec. 791; re-en. Sec. 385, R.C.M. 1935; Sec. 56-101, R.C.M. 1947; Ap. p. Sec. 4, Ch. 103, L. 1909; re-en. Sec. 389, R.C.M. 1921; re-en. Sec. 389, R.C.M. 1935; Sec. 56-105, R.C.M. 1947; R.C.M. 1947, 56-101(part), 56-105(part); amd. Sec. 18, Ch. 192, L. 1993.



1-5-416. Powers and duties.

1-5-416. Powers and duties. (1) A notary public shall: (a) subject to subsection (2), take the acknowledgment or proof of any power of attorney, mortgage, deed, grant, transfer, or other instrument executed by any person and give a certificate of the proof or acknowledgment, endorsed on or attached to the instrument; (b) take depositions and affidavits, if the notary is knowledgeable of the applicable legal requirements, and administer oaths and affirmations in all matters incident to the duties of the notary public's office or to be used before any court, judge, officer, or board in this state; (c) whenever requested and upon payment of the required fees, make and give a certified copy of any record kept or that originated in the notary public's place of employment; (d) provide and keep an official ink stamp and seal prescribed by the secretary of state; (e) authenticate with the notary public's official seal and the notary's original signature, which must be in blue or black ink, as it appears on the notary's certificate of commission, all official acts. Whenever the notary public signs officially as a notary public, the notary public shall add to the signature the words "Notary Public for the State of Montana, residing at.... (stating the name of the town or city of the notary public's post office)" and shall endorse upon the instrument the date, showing the month, day, and four-digit year, of the expiration of the notary public's commission. (f) on every document on which the notary's seal of office is used, type, stamp, or legibly print the notary's name, as shown on the notary's certificate of commission, after or below the original signature of the notary; (g) keep and maintain an official notary journal recording the details of each notarial act performed, including the date, the type of notarial act, the type of document, the date of the document, the name, address, and signature of the individual for whom the notarization was performed, the type of identification used, and any other information prescribed by the secretary of state. (2) A notary public may not: (a) notarize the notary's own signature; (b) notarize a document in which the notary is individually named or has an interest from which the notary will directly benefit by a transaction involving the document; or (c) certify a document issued by a public entity, such as a birth, death, or marriage certificate, unless the notary is employed by the entity issuing or holding the original version of that document.

History: En. Sec. 913, Pol. C. 1895; re-en. Sec. 320, Rev. C. 1907; amd. Sec. 3, Ch. 103, L. 1909; re-en. Sec. 388, R.C.M. 1921; Cal. Pol. C. Sec. 794; re-en. Sec. 388, R.C.M. 1935; R.C.M. 1947, 56-104; amd. Sec. 8, Ch. 119, L. 1979; amd. Sec. 1, Ch. 225, L. 1981; amd. Sec. 1, Ch. 64, L. 1997; amd. Sec. 7, Ch. 161, L. 2001; amd. Sec. 2, Ch. 12, L. 2003; amd. Sec. 1, Ch. 123, L. 2005; amd. Sec. 3, Ch. 319, L. 2009.



1-5-417. Authority of notaries who are stockholders, officers, or employees of banks or other corporations.

1-5-417. Authority of notaries who are stockholders, officers, or employees of banks or other corporations. (1) Except as provided in this section, a notary public who is a stockholder, director, officer, or employee of a bank or other corporation may: (a) take the acknowledgment of a party to a written instrument executed to or by that bank or corporation; (b) administer an oath to any other stockholder, director, officer, employee, or agent of that bank or corporation; or (c) protest for nonacceptance or nonpayment bills of exchange, drafts, checks, notes, and other negotiable instruments that may be owned or held for collection by that bank or other corporation. (2) A notary public who is a stockholder, director, officer, or employee of a bank or other corporation and is individually named in an instrument or signs an instrument as a representative of the bank or other corporation may not: (a) take the acknowledgment of that instrument by or to that bank or other corporation; or (b) protest a negotiable instrument owned or held for collection by that bank or other corporation. (3) A notary public who violates this section is guilty of a misdemeanor and upon conviction must be punished as provided by law.

History: En. Sec. 1, Ch. 77, L. 1909; re-en. Sec. 390, R.C.M. 1921; re-en. Sec. 390, R.C.M. 1935; R.C.M. 1947, 56-106; amd. Sec. 19, Ch. 192, L. 1993; amd. Sec. 8, Ch. 161, L. 2001.



1-5-418. Maximum fees of notaries.

1-5-418. Maximum fees of notaries. Maximum fees of notaries public are as follows: (1) for drawing an affidavit, deposition, or other paper for which a maximum fee is not otherwise specified, $3.50 a page; (2) for taking an acknowledgment or proof of a deed or other instrument, including the seal and the writing of the certificate, for the first signature, $5; (3) for each additional signature of the same person as referred to in subsection (1), $1; (4) for administering an oath or affirmation, $5; (5) for certifying an affidavit, with or without seal, including oath, $5; and (6) for mileage or other charge to travel to or from or to and from the place of the notarial act, the amount provided by law for state employees when using the same mode of travel and traveling on state business.

History: En. Sec. 1, Ch. 44, L. 1907; Sec. 3165, Rev. C. 1907; re-en. Sec. 4914, R.C.M. 1921; re-en. Sec. 4914, R.C.M. 1935; R.C.M. 1947, 25-112; amd. Sec. 2, Ch. 225, L. 1981; amd. Sec. 9, Ch. 161, L. 2001.



1-5-419. Transfer of records upon termination of office.

1-5-419. Transfer of records upon termination of office. (1) A notary public, upon resignation or removal from office or at the expiration of the notary public's term if the notary public is not reappointed, or, in case of the notary public's death, the notary public's legal representative shall: (a) transfer in a timely manner all the journals kept by the notary public to the office of the secretary of state; and (b) destroy the notary's official stamp and seal. (2) A knowing failure to take the actions prescribed in subsection (1) makes the offending person liable for damages to any person injured by the failure.

History: En. Sec. 915, Pol. C. 1895; re-en. Sec. 322, Rev. C. 1907; re-en. Sec. 392, R.C.M. 1921; Cal. Pol. C. Sec. 796; re-en. Sec. 392, R.C.M. 1935; R.C.M. 1947, 56-108; amd. Sec. 30, Ch. 61, L. 2007; amd. Sec. 4, Ch. 319, L. 2009; amd. Sec. 1, Ch. 76, L. 2013.



1-5-420. Powers and duties of secretary of state when records deposited.

1-5-420. Powers and duties of secretary of state when records deposited. It is the duty of the secretary of state to receive and safely keep all records and papers of the notary in the case described in 1-5-419 and to give attested copies of them under a seal.

History: En. Sec. 916, Pol. C. 1895; re-en. Sec. 323, Rev. C. 1907; re-en. Sec. 393, R.C.M. 1921; Cal Pol. C. Sec. 797; re-en. Sec. 393, R.C.M. 1935; R.C.M. 1947, 56-109; amd. Sec. 31, Ch. 61, L. 2007; amd. Sec. 2, Ch. 76, L. 2013.






Part 5. Commissioners of Deeds (Repealed)

1-5-501. Repealed.

1-5-501. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 940, Pol. C. 1895; re-en. Sec. 333, Rev. C. 1907; re-en. Sec. 402, R.C.M. 1921; Cal. Pol. C. Secs. 811-817; re-en. Sec. 402, R.C.M. 1935; R.C.M. 1947, 56-201.



1-5-502. Repealed.

1-5-502. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 945, Pol. C. 1895; re-en. Sec. 338, Rev. C. 1907; re-en. Sec. 407, R.C.M. 1921; re-en. Sec. 407, R.C.M. 1935; R.C.M. 1947, 56-206.



1-5-503. Repealed.

1-5-503. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 946, Pol. C. 1895; re-en. Sec. 339, Rev. C. 1907; re-en. Sec. 408, R.C.M. 1921; re-en. Sec. 408, R.C.M. 1935; R.C.M. 1947, 56-207.



1-5-504. Repealed.

1-5-504. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 943, Pol. C. 1895; re-en. Sec. 336, Rev. C. 1907; re-en. Sec. 405, R.C.M. 1921; re-en. Sec. 405, R.C.M. 1935; R.C.M. 1947, 56-204.



1-5-505. Repealed.

1-5-505. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 941, Pol. C. 1895; re-en. Sec. 334, Rev. C. 1907; re-en. Sec. 403, R.C.M. 1921; re-en. Sec. 403, R.C.M. 1935; R.C.M. 1947, 56-202.



1-5-506. Repealed.

1-5-506. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 942, Pol. C. 1895; re-en. Sec. 335, Rev. C. 1907; re-en. Sec. 404, R.C.M. 1921; re-en. Sec. 404, R.C.M. 1935; R.C.M. 1947, 56-203.



1-5-507. Repealed.

1-5-507. Repealed. Sec. 14, Ch. 119, L. 1979.

History: En. Sec. 944, Pol. C. 1895; re-en. Sec. 337, Rev. C. 1907; re-en. Sec. 406, R.C.M. 1921; re-en. Sec. 406, R.C.M. 1935; R.C.M. 1947, 56-205.






Part 6. Notarial Acts

1-5-601. Short title.

1-5-601. Short title. This part may be cited as the "Uniform Law on Notarial Acts".

History: En. Sec. 1, Ch. 192, L. 1993.



1-5-602. Definitions.

1-5-602. Definitions. As used in this part, the following definitions apply: (1) "Acknowledgment" means a declaration by a person that the person has executed an instrument for the purposes stated in the instrument and, if the instrument is executed in a representative capacity, that the person signed the instrument with proper authority and executed it as the act of the person or entity represented and identified in the instrument. (2) "In a representative capacity" means: (a) for and on behalf of a corporation, partnership, trust, or other entity as an authorized officer, agent, partner, trustee, or other representative; (b) as a public officer, personal representative, guardian, or other representative in the capacity recited in the instrument; (c) as an attorney in fact for a principal; or (d) in any other capacity as an authorized representative of another. (3) "Notarial act" means any act that a notary public of this state is authorized to perform and includes taking an acknowledgment, administering an oath or affirmation, taking a verification upon oath or affirmation, witnessing or attesting a signature, certifying or attesting a copy, and noting a protest of a negotiable instrument. (4) "Notarial officer" means a notary public or other officer authorized to perform notarial acts. (5) "Verification upon oath or affirmation" means a declaration that a statement is true made by a person upon oath or affirmation.

History: En. Sec. 2, Ch. 192, L. 1993.



1-5-603. Notarial acts.

1-5-603. Notarial acts. (1) In taking an acknowledgment, the notarial officer shall determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the acknowledgment is the person whose true signature is on the instrument. (2) In taking a verification upon oath or affirmation, the notarial officer shall determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the verification is the person whose true signature is on the statement verified. (3) In witnessing or attesting a signature, the notarial officer shall determine, either from personal knowledge or from satisfactory evidence, that the signature is that of the person appearing before the officer and named in the instrument. (4) In certifying or attesting a copy of a document or other item, the notarial officer shall determine that the proffered copy is a full, true, and accurate transcription or reproduction of that which was copied. (5) (a) In making or noting a protest of a negotiable instrument, the notarial officer shall identify the instrument and certify either: (i) that due presentment has been made; or (ii) the reason why it is excused and that the instrument has been dishonored by nonacceptance or nonpayment. (b) The protest may also certify that notice of dishonor has been given to all parties or to specified parties. (6) A notarial officer has satisfactory evidence that a person is the person whose true signature is on a document if that person is: (a) personally known to the notarial officer; (b) identified upon the oath or affirmation of a credible witness personally known to the notarial officer; or (c) identified on the basis of a current identification document or documents that show a photograph and signature of the person.

History: En. Sec. 3, Ch. 192, L. 1993; amd. Sec. 10, Ch. 161, L. 2001.



1-5-604. Notarial acts in this state.

1-5-604. Notarial acts in this state. (1) A notarial act may be performed within this state by the following persons: (a) a notary public of this state; (b) a judge, clerk, or deputy clerk of any court of this state; or (c) any other person authorized to perform the specific act by the law of this state. (2) Notarial acts performed within this state under federal authority as provided in 1-5-607 have the same effect as if performed by a notarial officer of this state. (3) Subject to the provisions of 1-5-605, notarial acts performed within Montana by notarial officers of bordering states have the same effect as if performed by a notarial officer of Montana. (4) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

History: En. Sec. 4, Ch. 192, L. 1993.



1-5-605. Reciprocity of notarial acts.

1-5-605. Reciprocity of notarial acts. (1) A Montana notarial officer may perform a notarial act in a bordering state if the state recognizes the officer's authority within the state. (2) A notarial act performed in Montana by a notarial officer of a bordering state has the same effect under Montana law as if the act were performed by a Montana notarial officer, provided that the bordering state grants Montana's notarial officers similar authority within the bordering state.

History: En. Sec. 5, Ch. 192, L. 1993.



1-5-606. Notarial acts in other jurisdictions of the United States.

1-5-606. Notarial acts in other jurisdictions of the United States. (1) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state if it is performed in another state, commonwealth, territory, district, or possession of the United States by any of the following persons: (a) a notary public of that jurisdiction; (b) a judge, clerk, or deputy clerk of a court of that jurisdiction; or (c) any other person authorized by the law of that jurisdiction to perform notarial acts. (2) Notarial acts performed in other jurisdictions of the United States under federal authority as provided in 1-5-607 have the same effect as if performed by a notarial officer of this state. (3) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title. (4) The signature and indicated title of an officer listed in subsection (1)(a) or (1)(b) conclusively establish the authority of a holder of that title to perform a notarial act.

History: En. Sec. 6, Ch. 192, L. 1993.



1-5-607. Notarial acts under federal authority.

1-5-607. Notarial acts under federal authority. (1) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state if it is performed anywhere by any of the following persons under authority granted by the law of the United States: (a) a judge, clerk, or deputy clerk of a court; (b) a commissioned officer on active duty in the military service of the United States; (c) an officer of the foreign service or consular officer of the United States; or (d) any other person authorized by federal law to perform notarial acts. (2) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title. (3) The signature and indicated title of an officer listed in subsection (1)(a), (1)(b), or (1)(c) conclusively establish the authority of a holder of that title to perform a notarial act.

History: En. Sec. 7, Ch. 192, L. 1993.



1-5-608. Foreign notarial acts.

1-5-608. Foreign notarial acts. (1) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state if it is performed within the jurisdiction of and under authority of a foreign nation or its constituent units or a multinational or international organization by any of the following persons: (a) a notary public or notary; (b) a judge, clerk, or deputy clerk of a court of record; or (c) any other person authorized by the law of that jurisdiction to perform notarial acts. (2) An "apostille" in the form prescribed by the Hague Convention of October 5, 1961, conclusively establishes that the signature of the notarial officer is genuine and that the officer holds the indicated office. (3) A certificate by a foreign service or consular officer of the United States stationed in the nation under the jurisdiction of which the notarial act was performed or a certificate by a foreign service or consular officer of that nation stationed in the United States conclusively establishes any matter relating to the authenticity or validity of the notarial act set forth in the certificate. (4) An official stamp or seal of the person performing the notarial act is prima facie evidence that the signature is genuine and that the person holds the indicated title. (5) An official stamp or seal of an officer listed in subsection (1)(a) or (1)(b) is prima facie evidence that a person with the indicated title has authority to perform notarial acts. (6) If the title of office and indication of authority to perform notarial acts appears either in a digest of foreign law or in a list customarily used as a source for that information, the authority of an officer with that title to perform notarial acts is conclusively established.

History: En. Sec. 8, Ch. 192, L. 1993.



1-5-609. Certificate of notarial acts.

1-5-609. Certificate of notarial acts. (1) A notarial act must be evidenced by a certificate signed and dated by a notarial officer. The certificate must include identification of the jurisdiction in which the notarial act is performed, the date on which the notarial act is performed, the type of notarial act being performed, and the title of the office of the notarial officer and must include the official seal of office. If the officer is a Montana notary public, the certificate must also indicate the place of the notarial officer's residence and the date of expiration of the commission of office, but omission of that place or date may subsequently be corrected. If the officer is a commissioned officer on active duty in the military service of the United States, it must also include the officer's rank. (2) A certificate of a notarial act is sufficient if it meets the requirements of subsection (1) and it: (a) is in the short form set forth in 1-5-610; (b) is in a form otherwise prescribed by the law of this state; (c) is in a form prescribed by the laws or regulations applicable in the place in which the notarial act was performed; or (d) sets forth the actions of the notarial officer and those are sufficient to meet the requirements of the designated notarial act. (3) By executing a certificate of a notarial act, the notarial officer certifies that the officer has made the determinations required by 1-5-603.

History: En. Sec. 9, Ch. 192, L. 1993; amd. Sec. 11, Ch. 161, L. 2001.



1-5-610. Short forms.

1-5-610. Short forms. The following short-form certificates of notarial acts are sufficient for the purposes indicated if they are completed with the information required by 1-5-416(1)(e) and (1)(f) and 1-5-609(1): (1) For an acknowledgment in an individual capacity: State of........................ (County) of........................ This instrument was acknowledged before me on (date) by (name(s) of person(s)) ........................ .................................. (Signature of notarial officer) (Seal, if any) ........................ (Name - typed, stamped, or printed) ................................ Title (and Rank) ................................. (Residing at) [My commission expires: ........] (2) For an acknowledgment in a representative capacity: State of........................ (County) of...................... This instrument was acknowledged before me on (date) by (name(s) of person(s)) as (type of authority, e.g., officer, trustee, etc.) of (name of party on behalf of whom instrument was executed). ............................... (Signature of notarial officer) (Seal, if any) ................................ (Name - typed, stamped, or printed) ............................... Title (and Rank) ................................ (Residing at) [My commission expires: ...........] (3) For a verification upon oath or affirmation: State of........................ (County) of...................... Signed and sworn to (or affirmed) before me on (date) by (name(s) of person(s) making statement) ........................ ....................... (Signature of notarial officer) (Seal, if any) ........................ (Name - typed, stamped, or printed) ........................... Title (and Rank) ..................................... (Residing at) [My commission expires: .........] (4) For witnessing or attesting a signature: State of........................ (County) of........................ Signed or attested before me on (date) by (name(s) of person(s)) ........................ ............................. (Signature of notarial officer) (Seal, if any) ...................................... (Name - typed, stamped, or printed) ..................................... Title (and Rank) ..................................... (Residing at) [My commission expires: ............] (5) For attestation of a copy of a document: State of........................ (County) of........................ I certify that this is a true and correct copy of a document in the possession of ......................... Dated .................... ....................................... (Signature of notarial officer) (Seal, if any) ................................. (Name - typed, stamped, or printed) .................................. Title (and Rank) ..................................... (Residing at) [My commission expires: .........]

History: En. Sec. 10, Ch. 192, L. 1993; amd. Sec. 12, Ch. 161, L. 2001; amd. Sec. 3, Ch. 12, L. 2003; amd. Sec. 5, Ch. 319, L. 2009.



1-5-611. Uniformity of application and construction.

1-5-611. Uniformity of application and construction. This part must be applied and construed to effectuate the general purpose to make uniform the law with respect to the subject of this part among states enacting it.

History: En. Sec. 11, Ch. 192, L. 1993.









CHAPTER 6. OATHS

Part 1. General Provisions

1-6-101. Officers who may administer oaths.

1-6-101. Officers who may administer oaths. Every court, judge, clerk of any court, justice, notary public, and officer or person authorized to take testimony in any action or proceeding or to decide upon evidence has power to administer oaths or affirmations.

History: En. Sec. 360, p. 118, Bannack Stat.; re-en. Sec. 418, p. 219, L. 1867; re-en. Sec. 492, p. 135, Cod. Stat. 1871; amd. Sec. 671, p. 214, L. 1877; re-en. Sec. 671, 1st Div. Rev. Stat. 1879; re-en. Sec. 693, 1st Div. Comp. Stat. 1887; amd. Sec. 3430, C. Civ. Proc. 1895; re-en. Sec. 8049, Rev. C. 1907; re-en. Sec. 10693, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 2093; re-en. Sec. 10693, R.C.M. 1935; R.C.M. 1947, 93-2401-1.



1-6-102. Form of ordinary oath.

1-6-102. Form of ordinary oath. An oath or affirmation in an action or proceeding may be administered by the person who swears or affirms expressing that person's assent when addressed with "You do solemnly swear (or affirm, as the case may be) that the evidence you will give in this issue (or matter), pending between .... and ...., is the truth, the whole truth, and nothing but the truth, so help you God".

History: En. Sec. 3431, C. Civ. Proc. 1895; re-en. Sec. 8050, Rev. C. 1907; re-en. Sec. 10694, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 2094; re-en. Sec. 10694, R.C.M. 1935; R.C.M. 1947, 93-2401-2; amd. Sec. 32, Ch. 61, L. 2007.



1-6-103. Variation of oath to suit witness's belief.

1-6-103. Variation of oath to suit witness's belief. The court shall vary the mode of swearing or affirming to accord with the witness's beliefs whenever it is satisfied that the witness has a distinct mode of swearing or affirming.

History: En. Sec. 3432, C. Civ. Proc. 1895; re-en. Sec. 8051, Rev. C. 1907; re-en. Sec. 10695, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 2095; re-en. Sec. 10695, R.C.M. 1935; R.C.M. 1947, 93-2401-3; amd. Sec. 9, Ch. 119, L. 1979.



1-6-104. Affirmation or declaration in lieu of oath.

1-6-104. Affirmation or declaration in lieu of oath. Any person who desires it may instead of taking an oath make a solemn affirmation or declaration by assenting when addressed with "You do solemnly affirm (or declare), etc.", as provided in 1-6-102.

History: En. Sec. 362, p. 118, Bannack Stat.; en. Sec. 420, p. 219, L. 1867; re-en. Sec. 494, p. 135, Cod. Stat. 1871; amd. Sec. 673, p. 215, L. 1877; re-en. Sec. 673, 1st Div. Rev. Stat. 1879; re-en. Sec. 695, 1st Div. Comp. Stat. 1887; amd. Sec. 3434, C. Civ. Proc. 1895; re-en. Sec. 8053, Rev. C. 1907; re-en. Sec. 10697, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 2097; re-en. Sec. 10697, R.C.M. 1935; R.C.M. 1947, 93-2401-5; amd. Sec. 33, Ch. 61, L. 2007.



1-6-105. Unsworn declarations -- penalty of perjury.

1-6-105. Unsworn declarations -- penalty of perjury. (1) Whenever, under any law of this state or under any rule, order, or requirement made under the law of this state, any matter is required or permitted to be supported, evidenced, established, or proved by a person's sworn written declaration, verification, certificate, oath, or affidavit, the matter may with like force and effect be supported, evidenced, established, or proved by an unsworn written declaration, certificate, verification, or statement that is subscribed by the person as true under penalty of perjury in substantially the following form: (a) If executed within the state: "I declare under penalty of perjury that the foregoing is true and correct. .................... .................... Date and place Signature" (b) If executed in any place outside the state: "I declare under penalty of perjury and under the laws of the state of Montana that the foregoing is true and correct. ................... ....................... Date and place Signature" (2) A deliberate falsification in any declaration pursuant to this section constitutes the offense of perjury as provided in 45-7-201 and is punishable as the offense of false swearing as provided in 45-7-202. A declaration under penalty of perjury executed in accordance with any provision of this code is not limited to the official proceedings referenced in 45-7-201. (3) This section does not apply to writings requiring an acknowledgment, deposition, oath of office, or oath required to be taken before a special official other than a notary public.

History: En. Sec. 2, Ch. 238, L. 2011.









CHAPTER 11. PUBLICATION AND UPDATING OF THE CODE CODE COMMISSIONER

Part 1. General Provisions

1-11-101. Definitions.

1-11-101. Definitions. As used in this chapter, the following definitions apply: (1) "Code" or "codes" means the Montana Code Annotated, which is a reenactment of the Revised Codes of Montana, 1947, as provided in 1-11-103. (2) "Recodify" means to compile, arrange, rearrange, and prepare for publication. It includes, without changing the meaning, effect, or intent of any law: (a) correcting or changing punctuation, capitalization, spelling, grammatical construction, and numbering as required by uniform literary and bill drafting practice; (b) substituting the appropriate new code division reference for reference to a section of, to a part of, or to an entire "act"; (c) substituting calendar date for "effective date", "hereafter", and similar terms; (d) creating new titles, chapters, parts, sections, or other divisions of the code; (e) changing or inserting language made necessary because of rearrangement; (f) eliminating redundant words; (g) when given direction or authority by another statute, correcting inaccurate or obsolete references to: (i) titles of officers or agencies, such as those changed by executive reorganization statutes; (ii) other code sections, such as those that have been repealed or repealed and replaced; (h) changing inaccurate terminology to comply with statutory definitions or short form amendments; (i) changing or creating section captions (catchlines) to clearly reflect the content of the section, unless the section captions are specifically and expressly adopted as part of the law by the legislature.

History: En. 12-501 by Sec. 1, Ch. 419, L. 1975; amd. Sec. 1, Ch. 1, L. 1977; R.C.M. 1947, 12-501; amd. Sec. 1, Ch. 575, L. 1981; amd. Sec. 1, Ch. 292, L. 1995; amd. Sec. 1, Ch. 42, L. 1997.



1-11-102. Name -- citation -- correct form.

1-11-102. Name -- citation -- correct form. (1) The recodified laws are known as the "Montana Code Annotated" and may be cited as "MCA". (2) An example of the correct citation form for a section of the Montana Code Annotated is "1-11-102, MCA".

History: En. 12-504 by Sec. 4, Ch. 419, L. 1975; R.C.M. 1947, 12-504; amd. Sec. 10, Ch. 119, L. 1979; amd. Sec. 1, Ch. 114, L. 2003.



1-11-103. Effect of Montana Code Annotated -- official version.

1-11-103. Effect of Montana Code Annotated -- official version. (1) The Montana Code Annotated is a reenactment of the Revised Codes of Montana, 1947, and the supplements thereto. (2) The enactment of the Montana Code Annotated may not: (a) revive a law repealed or superseded before the effective date of the Montana Code Annotated; (b) affect an act done, right accrued, or obligation incurred or imposed by law prior to the effective date of the Montana Code Annotated; (c) affect any action, suit, or proceeding pending on the effective date of the Montana Code Annotated; (d) repeal statutes of a nongeneral, nonpermanent nature, such as severability, construction, validating, repealing, or similar statutes, omitted from the Montana Code Annotated. (3) The Montana Code Annotated must be given effect as a continuation of the Revised Codes of Montana and not as a new enactment. A defect in title of any act set out in prior laws and reenacted by the Montana Code Annotated is cured by the enactment of the Montana Code Annotated. (4) No implication or presumption of legislative construction is to be drawn from the classification or arrangement of the Montana Code Annotated. (5) Unless specifically and expressly adopted as part of the law by the legislature, annotations, code commissioner notes, catchlines, or other editorial material included in the Montana Code Annotated may not be construed as part of the legislative text but are only for the purpose of convenience, orderly arrangement, and information. (6) After enactment, the Montana Code Annotated, including all subsequent replacement volumes, is prima facie the official laws of Montana. In case of any inconsistency in meaning arising through omission or otherwise between the provisions of the Montana Code Annotated and the corresponding portion of the official enrolled bill on file with the secretary of state, effect must be given to the official enrolled bill. (7) The Montana Code Annotated, prepared in accordance with part 3, is the official version of the statutes of Montana. The official version of the statutes is the only publication of the statutes that may be used in public documents. This subsection is not intended to interfere with the supreme court's authority to adopt rules of evidence pursuant to Article VII, section 2, of the Montana constitution.

History: En. 12-506 by Sec. 6, Ch. 419, L. 1975; amd. Sec. 4, Ch. 1, L. 1977; R.C.M. 1947, 12-506; amd. Sec. 11, Ch. 119, L. 1979; amd. Sec. 2, Ch. 575, L. 1981; amd. Sec. 1, Ch. 100, L. 1993.






Part 2. Code Commissioner

1-11-201. Code commissioner.

1-11-201. Code commissioner. There is within the legislative services division a code commissioner.

History: En. 12-502 by Sec. 2, Ch. 419, L. 1975; R.C.M. 1947, 12-502; amd. Sec. 1, Ch. 159, L. 1979; amd. Sec. 5, Ch. 545, L. 1995.



1-11-202. Qualifications of code commissioner.

1-11-202. Qualifications of code commissioner. To be eligible to be code commissioner, a person must be licensed to practice law in Montana for at least 5 years and demonstrate a knowledge of code arranging and recodification procedures.

History: En. 12-503 by Sec. 3, Ch. 419, L. 1975; R.C.M. 1947, 12-503.



1-11-203. Supervision by legislative council.

1-11-203. Supervision by legislative council. The code commissioner is subject to the general supervision and policy of the legislative council.

History: En. 12-505 by Sec. 5, Ch. 419, L. 1975; amd. Sec. 2, Ch. 1, L. 1977; R.C.M. 1947, 12-505(1).



1-11-204. Duties of code commissioner.

1-11-204. Duties of code commissioner. (1) Prior to November 1 immediately preceding each regular legislative session, the code commissioner shall prepare and submit to the legislative council a report, in tabular or other form, indicating the commissioner's recommendations for legislation that will: (a) eliminate archaic or outdated laws; (b) eliminate obsolete or redundant wording of laws; (c) eliminate duplications in law and any laws repealed directly or by implication; (d) clarify existing laws; (e) correct errors and inconsistencies within the laws. (2) The commissioner shall cause to be prepared for publication with the Montana Code Annotated the following material: (a) the statutory history of each code section; (b) annotations of state and federal court decisions relating to the subject matter of the code; (c) editorial notes, cross-references, and other matter the commissioner considers desirable or advantageous; (d) the Declaration of Independence; (e) the Constitution of the United States of America and amendments to the constitution; (f) acts of congress relating to the authentication of laws and records; (g) the Organic Act of the Territory of Montana; (h) The Enabling Act; (i) The 1972 Constitution of the State of Montana and any amendments to the constitution; (j) ordinances relating to federal relations and elections; (k) rules of civil, criminal, and appellate procedure and other rules of procedure the Montana supreme court may adopt; and (l) a complete subject index, a separate index for the constitution, a popular name index, and comparative disposition tables or cross-reference indexes relating sections of the Montana Code Annotated to prior compilations and session laws. (3) (a) After publication of the Montana Code Annotated, the code commissioner shall: (i) annotate, arrange, and prepare for publication all laws of a general and permanent nature enacted at each legislative session and assign catchlines and code section numbers to each new section; (ii) continue to codify, index, arrange, rearrange, and generally update the Montana Code Annotated to maintain an orderly and logical arrangement of the laws in order to avoid future need for bulk revision; (iii) prepare and publish a report entitled "Official Report of the Montana Code Commissioner--(year)" that indicates, in tabular or other form, all changes made during the continuous recodification, other than punctuation, spelling, and capitalization, to clearly indicate the character of each change made since the last report. (b) In carrying out the duty imposed by subsection (3)(a)(ii), the commissioner shall recodify the Montana Code Annotated on a title-by-title basis. The recodification is intended to be secondary to the completion of other interim duties. (4) From time to time, the commissioner shall confer with members of the judiciary and the state bar relative to recodification procedures.

History: En. 12-505 by Sec. 5, Ch. 419, L. 1975; amd. Sec. 2, Ch. 1, L. 1977; R.C.M. 1947, 12-505(2) thru (7); amd. Sec. 12, Ch. 119, L. 1979; amd. Sec. 1, Ch. 3, L. 1985; amd. Sec. 1, Ch. 16, L. 1991; amd. Sec. 2, Ch. 112, L. 1991; amd. Sec. 2, Ch. 349, L. 1993; amd. Sec. 1, Ch. 108, L. 2005; amd. Sec. 1, Ch. 160, L. 2009.






Part 3. Publication

1-11-301. Publication and sale of Montana Code Annotated -- free distribution.

1-11-301. Publication and sale of Montana Code Annotated -- free distribution. (1) The legislative council, with the advice of the code commissioner, shall decide on the quantity, quality, style, format, and grade of all publications prior to having the code commissioner call for bids for the printing and binding and contract for their publication. The code commissioner shall follow the requirements of state law relating to contracts and bids, except as provided in this section. (2) The methods of sale to the public of the Montana Code Annotated and supplements or other subsequent and ancillary publications may be included as an alternative specification and bid and as a part of a contract to be let by bids by the code commissioner. (3) The sales price to the public of all Montana Code Annotated material must be fixed by the legislative council but may not exceed the cost price plus 25%. All revenue generated from the sale of the Montana Code Annotated or ancillary publications must be deposited in the state special revenue fund. Appropriations from the fund may be made for the use of the office and facilities of the legislative council under this chapter. (4) Sets of the Montana Code Annotated purchased by the state, Montana local governmental agencies that are supported by public funds, and nonprofit organizations may not exceed the cost price of the sets plus 5%. (5) (a) One copy of the Montana Code Annotated and supplements, and other subsequent and ancillary publications except annotations, must be provided at no cost to each library designated as a depository library as defined in 22-1-211. (b) The state law library in Helena must be provided with four copies of the Montana Code Annotated and supplements, including annotations and other subsequent and ancillary publications. (c) The legislative council shall include in the cost price of the code the cost of providing the copies under this subsection.

History: En. 12-507 by Sec. 7, Ch. 419, L. 1975; amd. Sec. 5, Ch. 1, L. 1977; R.C.M. 1947, 12-507; amd. Sec. 3, Ch. 1, L. 1979; amd. Sec. 4, Ch. 265, L. 1979; amd. Sec. 1, Ch. 91, L. 1981; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 1, Ch. 83, L. 1989; amd. Sec. 1, Ch. 291, L. 1993; amd. Sec. 1, Ch. 4, L. 1995; amd. Sec. 1, Ch. 73, L. 2005; amd. Sec. 1, Ch. 95, L. 2007.



1-11-302. Updates of Montana Code Annotated.

1-11-302. Updates of Montana Code Annotated. The publication of updates to the Montana Code Annotated may be as a cumulative supplement or replacement volume or in any other format approved by the legislative council.

History: En. 12-510 by Sec. 10, Ch. 419, L. 1975; amd. Sec. 7, Ch. 1, L. 1977; R.C.M. 1947, 12-510(1), (2); amd. Sec. 13, Ch. 119, L. 1979; amd. Sec. 2, Ch. 18, L. 1995.



1-11-303. Authority to issue ancillary publications.

1-11-303. Authority to issue ancillary publications. The code commissioner may issue supplementary and ancillary publications as necessary or desirable in aid of the general use and purposes of the Montana Code Annotated and the supplements or replacements to the Montana Code Annotated. The code commissioner shall publish a legislative review containing a summary of enactments of each session of the legislature. The code commissioner shall publish a history and final status of all bills and resolutions of each session of the legislature that contains corrected voting records for bills and resolutions.

History: En. 12-510 by Sec. 10, Ch. 419, L. 1975; amd. Sec. 7, Ch. 1, L. 1977; R.C.M. 1947, 12-510(3); amd. Sec. 1, Ch. 22, Sp. L. November 1993; amd. Sec. 6, Ch. 545, L. 1995.



1-11-304. Copyrights prohibited.

1-11-304. Copyrights prohibited. The Montana Code Annotated, supplements, or other publications ancillary thereto, as published, are the sole property of the state of Montana and may not be copyrighted.

History: En. 12-508 by Sec. 8, Ch. 419, L. 1975; R.C.M. 1947, 12-508; amd. Sec. 2, Ch. 100, L. 1993.









CHAPTER 12. COMMISSION ON UNIFORM STATE LAWS

Part 1. General Provisions

1-12-101. Appointment, composition, term of office.

1-12-101. Appointment, composition, term of office. (1) There is a Montana commission on uniform state laws, which consists of three recognized members of the bar or members of the faculty of the law school of the university of Montana-Missoula and any resident of this state who, because of long service in the cause of the uniformity of state legislation, has been elected a life member of the national conference of commissioners on uniform state laws. Commissioners must be appointed by the legislative council for terms of 4 years each or until their successors are appointed. The legislative council may accept recommendations for appointments from the state bar of Montana, the Montana judges' association, and the dean of the law school. (2) Commissioners shall serve for no salary. Commissioners are entitled to reimbursement for expenses as provided in 2-18-501.

History: En. Sec. 1, Ch. 175, L. 1945; R.C.M. 1947, 12-401; amd. Sec. 1, Ch. 99, L. 1993; amd. sec. 36, Ch. 308, L. 1995.



1-12-102. Vacancies.

1-12-102. Vacancies. If an appointed commissioner dies, resigns, or fails or refuses to serve, the office becomes vacant. The legislative council shall appoint a qualified person to fill the vacancy for the unexpired term.

History: En. Sec. 2, Ch. 175, L. 1945; amd. Sec. 2, Ch. 309, L. 1977; R.C.M. 1947, 12-402; amd. Sec. 2, Ch. 99, L. 1993.



1-12-103. Repealed.

1-12-103. Repealed. Sec. 5, Ch. 99, L. 1993.

History: En. Sec. 3, Ch. 175, L. 1945; R.C.M. 1947, 12-403.



1-12-104. Duties of commissioners.

1-12-104. Duties of commissioners. (1) Each commissioner shall attempt to attend the meeting of the national conference of commissioners on uniform state laws and shall promote uniformity in state laws upon all subjects in which uniformity is desirable and practicable. (2) It is the duty of the commission to bring about, as far as practicable, the uniform judicial interpretation of all uniform laws.

History: En. Sec. 4, Ch. 175, L. 1945; amd. Sec. 8, Ch. 93, L. 1969; R.C.M. 1947, 12-404; amd. Sec. 1, Ch. 125, L. 1983; amd. Sec. 3, Ch. 99, L. 1993.









CHAPTER 13. INTERNATIONAL RELATIONS (Repealed)

Part 1. Canadian Boundary Advisory Committee (Repealed)

1-13-101. Repealed.

1-13-101. Repealed. Sec. 82, Ch. 545, L. 1995.

History: En. Sec. 1, Ch. 511, L. 1985.



1-13-102. Repealed.

1-13-102. Repealed. Sec. 82, Ch. 545, L. 1995.

History: En. Sec. 2, Ch. 511, L. 1985.



1-13-103. Repealed.

1-13-103. Repealed. Sec. 82, Ch. 545, L. 1995.

History: En. Sec. 3, Ch. 511, L. 1985.



1-13-104. reserved.

1-13-104 reserved.



1-13-105. Repealed.

1-13-105. Repealed. Sec. 82, Ch. 545, L. 1995.

History: En. Sec. 4, Ch. 511, L. 1985.



1-13-106. through reserved.

1-13-106 through 1-13-110 reserved.












Title 2. GOVERNMENT STRUCTURE AND ADMINISTRATION

CHAPTER 1. SOVEREIGNTY AND JURISDICTION

Part 1. Sovereignty and Jurisdiction of the State

2-1-101. Sovereignty and style of process.

2-1-101. Sovereignty and style of process. The sovereignty of the state resides in the people thereof, but the style of all process must be "The State of Montana", and all prosecutions must be conducted in the name of the state.

History: En. Sec. 30, Pol. C. 1895; re-en. Sec. 20, Rev. C. 1907; re-en. Sec. 19, R.C.M. 1921; Cal. Pol. C. Sec. 30; re-en. Sec. 19, R.C.M. 1935; R.C.M. 1947, 83-101.



2-1-102. Sovereignty and jurisdiction of the state.

2-1-102. Sovereignty and jurisdiction of the state. The sovereignty and jurisdiction of this state extend to all places within its boundaries as established by the constitution, excepting such places as are under the exclusive jurisdiction of the United States.

History: En. Sec. 40, Pol. C. 1895; re-en. Sec. 21, Rev. C. 1907; re-en. Sec. 20, R.C.M. 1921; Cal. Pol. C. Sec. 33; re-en. Sec. 20, R.C.M. 1935; R.C.M. 1947, 83-102(part).



2-1-103. Repealed.

2-1-103. Repealed. Sec. 32, Ch. 184, L. 1979.

History: En. Sec. 50, Pol. C. 1895; re-en. Sec. 25, Rev. C. 1907; re-en. Sec. 26, R.C.M. 1921; Cal. Pol. C. Sec. 37; re-en. Sec. 26, R.C.M. 1935; R.C.M. 1947, 83-201.






Part 2. Cession and Retrocession of Jurisdiction

2-1-201. Jurisdiction in federal enclaves.

2-1-201. Jurisdiction in federal enclaves. The extent of the jurisdiction of this state over places that have been or may be ceded to, purchased, or condemned by the United States is qualified by the terms of such cession or the laws under which such purchase or condemnation has been or may be made.

History: En. Sec. 40, Pol. C. 1895; re-en. Sec. 21, Rev. C. 1907; re-en. Sec. 20, R.C.M. 1921; Cal. Pol. C. Sec. 33; re-en. Sec. 20, R.C.M. 1935; R.C.M. 1947, 83-102(part).



2-1-202. Jurisdiction over lands purchased by United States -- reservation of rights to state.

2-1-202. Jurisdiction over lands purchased by United States -- reservation of rights to state. Pursuant to Article I, section 8, paragraph 17, of the constitution of the United States, consent to purchase is hereby given and exclusive jurisdiction is ceded to the United States over and with respect to any lands within the limits of this state that are acquired by the complete purchase by the United States for any of the purposes described in paragraph 17 of the constitution of the United States. The jurisdiction must continue as long as the lands are held and occupied by the United States for the described purposes. The state reserves the right to serve and execute civil or criminal process lawfully issued by the courts of the state within the limits of the territory over which jurisdiction is ceded in any suits or transactions for or on account of any rights obtained, obligations incurred, or crimes committed in this state, within or outside of the territory. The state also reserves the right to tax persons and corporations and their franchises and property within the territory. The state and its inhabitants and citizens reserve the right to fish and hunt and the right of access, ingress, and egress to and through the ceded territory to all persons owning or controlling livestock for the purpose of watering the livestock. The state reserves jurisdiction in the enforcement of state laws relating to the duties of the department of livestock and the department of environmental quality and the enforcement of any regulations promulgated by the departments in accordance with the laws of the state. Jurisdiction does not vest until the United States, through the proper officers, files an accurate map or plat and description by metes and bounds of the lands in the office of the county clerk and recorder of the county in which the lands are situated. If the lands are within the corporate limits of any city, the map or plat must also be filed in the office of the city clerk of the city. The filing of the map constitutes acceptance of the jurisdiction by the United States as ceded.

History: En. Sec. 1, p. 52, L. 1893; re-en. Sec. 43, Pol. C. 1895; re-en. Sec. 24, Rev. C. 1907; re-en. Sec. 25, R.C.M. 1921; re-en. Sec. 25, R.C.M. 1935; amd. Sec. 1, Ch. 155, L. 1939; amd. Sec. 102, Ch. 349, L. 1974; R.C.M. 1947, 83-108(part); amd. Sec. 1, Ch. 418, L. 1995.



2-1-203. Withdrawal of offer to cede legislative jurisdiction.

2-1-203. Withdrawal of offer to cede legislative jurisdiction. The offer by the state of Montana to cede to the federal government legislative jurisdiction over areas within the state of Montana as contained in the act of the second legislative assembly of the state of Montana, 1891, entitled: "An Act Giving the Consent of the State of Montana to the Purchase, by the United States, of Land in any City or Town of the State, for the Purpose of United States Courthouse, Post Office and for Other Purposes" approved March 5, 1891, as amended by the act of the third legislative assembly of 1893, an act entitled: "An Act Giving the Consent of the State of Montana to the Purchase by the United States of Land in any City or Town of the State for the Purpose of United States Courthouse, Post Offices and for Other Like Purposes", approved March 9, 1893, is hereby withdrawn except as to areas heretofore completely purchased or acquired by the federal government and over which areas the federal government has heretofore assumed either exclusive legislative jurisdiction or concurrent legislative jurisdiction under the terms of one or the other of said acts.

History: En. Sec. 1, p. 52, L. 1893; re-en. Sec. 43, Pol. C. 1895; re-en. Sec. 24, Rev. C. 1907; re-en. Sec. 25, R.C.M. 1921; re-en. Sec. 25, R.C.M. 1935; amd. Sec. 1, Ch. 155, L. 1939; amd. Sec. 102, Ch. 349, L. 1974; R.C.M. 1947, 83-108(part).



2-1-204. Military reservations -- service of process.

2-1-204. Military reservations -- service of process. (1) Authority is granted to and acknowledged in the United States to exercise exclusive legislation as provided by the constitution of the United States over the military reservation of Fort Missoula as established by law to the same extent and with the same effect as if the reservation had been purchased by the United States by consent of the legislative assembly of the state of Montana so long as it remains a military reservation. (2) All legal process of the state, both civil and criminal, may be served upon persons and property found within the reservation in all cases where the United States does not have exclusive jurisdiction.

History: En. Sec. 41, Pol. C. 1895; re-en. Sec. 22, Rev. C. 1907; re-en. Sec. 21, R.C.M. 1921; re-en. Sec. 21, R.C.M. 1935; R.C.M. 1947, 83-103(part); amd. Sec. 1, Ch. 184, L. 1979.



2-1-205. Glacier national park.

2-1-205. Glacier national park. Exclusive jurisdiction shall be and the same is hereby ceded to the United States over and within all the territory which is now or may hereafter be included in that tract of land in the state of Montana set aside by the act of congress, approved May 11, 1910, for the purposes of a national park, and known and designated as "The Glacier national park", saving, however, to the said state the right to serve civil or criminal process within the limits of the aforesaid park in any suits or prosecution for or on account of rights acquired, obligations incurred, or crimes committed in said state but outside of said park; and saving, further, to the state the right to tax persons and corporations, their franchises and property on the lands included in said park; provided, however, that jurisdiction shall not vest until the United States, through the proper officers, notifies the governor of this state that it assumes police or military jurisdiction over said park.

History: En. Sec. 1, Ch. 33, L. 1911; re-en. Sec. 22, R.C.M. 1921; re-en. Sec. 22, R.C.M. 1935; R.C.M. 1947, 83-104.



2-1-206. Cession and retrocession of jurisdiction over Blackfeet highway.

2-1-206. Cession and retrocession of jurisdiction over Blackfeet highway. (1) Concurrent police jurisdiction shall be and the same is hereby granted to the United States of America over and within all the territory which is now or may hereafter be included in the rights-of-way of the Blackfeet highway, including the highway itself throughout its length between Glacier Park Station and the Canadian boundary line and the rights-of-way of the highways on the Blackfeet Indian reservation connecting the Blackfeet highway with the Glacier park road system, including the highways themselves. (2) Jurisdiction herein granted shall not vest until the United States of America, through the proper officers, notifies the governor of the state of Montana that it assumes concurrent police jurisdiction over the said rights-of-way and the said highways. (3) The provisions of the act of congress of March 15, 1958, Public Law 85-343, 85th congress, S.1828, 72 Stat. 35-36, to retrocede to the state of Montana such concurrent police jurisdiction as has been ceded to the United States of America over the rights-of-way of the Blackfeet highway, including the highway itself, and over the rights-of-way of its connection with the Glacier national park road system on the Blackfeet Indian reservation, including the highways themselves, are hereby accepted by the state of Montana as required by section 2 of said act of March 15, 1958 (72 Stat. 35-36), with the understanding on the part of the state of Montana that the laws and regulations of the United States of America pertaining to Glacier national park shall cease to apply to the territory of said rights-of-way and highways as in said act of the congress made and provided.

History: (1)En. Sec. 1, Ch. 37, L. 1929; re-en. Sec. 26.1, R.C.M. 1935; Sec. 83-111, R.C.M. 1947; (2)En. Sec. 2, Ch. 37, L. 1929; re-en. Sec. 26.2, R.C.M. 1935; Sec. 83-112, R.C.M. 1947; (3)En. Sec. 1, Ch. 157, L. 1963; Sec. 83-104.1, R.C.M. 1947; R.C.M. 1947, 83-104.1, 83-111, 83-112.



2-1-207. Yellowstone national park.

2-1-207. Yellowstone national park. Exclusive jurisdiction shall be and the same is hereby ceded to the United States over all that part of territory situate in the state of Montana now embraced in the Yellowstone national park, described as follows: Beginning at the intersection of the east boundary of Yellowstone park with the south boundary of Montana; thence north to the northeast corner of said park; thence west along the north boundary of the park to the northwest corner thereof; thence south along the west boundary of the park to the boundary between Montana and Idaho; thence easterly along that boundary to the west boundary of Wyoming; thence north along the west boundary of Wyoming to the northwest corner thereof; thence east along the boundary between Wyoming and Montana to the east boundary of said park, the place of beginning; containing an area of approximately 198 square miles, saving, however, to the said state the right to serve civil or criminal process within the limits of the aforesaid described lands in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed in said state but outside the lands aforesaid, as long as the lands herein described are used for a national park and no other purposes.

History: En. Sec. 1, Ch. 112, L. 1917; re-en. Sec. 23, R.C.M. 1921; re-en. Sec. 23, R.C.M. 1935; amd. Sec. 1, Ch. 142, L. 1939; R.C.M. 1947, 83-106.



2-1-208. Withdrawal of consent to purchase additional state lands for national park.

2-1-208. Withdrawal of consent to purchase additional state lands for national park. The consent of the state of Montana to the purchase by the United States of lands within the state of Montana to be embraced in Yellowstone national park, other than the lands described in 2-1-207, and the consent of the state of Montana to the exercise of legislative jurisdiction by the United States over any additional lands to be embraced in said national park, as such consents may be contained in the act of the second legislative assembly of the state of Montana approved February 14, 1891, entitled, "An Act Ceding to the United States Jurisdiction Over Certain Lands" or any amendment of said act is hereby withdrawn, and exclusive legislative jurisdiction over all lands within the state of Montana that may be added hereafter to said national park shall be retained in the state of Montana.

History: En. Sec. 2, Ch. 142, L. 1939; R.C.M. 1947, 83-107.



2-1-209. Concurrent jurisdiction over Fort Peck Dam ceded to United States -- reservation of rights to state.

2-1-209. Concurrent jurisdiction over Fort Peck Dam ceded to United States -- reservation of rights to state. Consent to purchase or condemn all necessary lands is hereby given and concurrent jurisdiction is ceded to the United States over the Fort Peck Dam, the body of water or artificial lake created by the dam, the land under the body of water, and any lands now owned or that may be acquired by the United States and that touch the body of water, all such land and water being situated in the counties of Valley, Phillips, McCone, Garfield, Petroleum, and Fergus, state of Montana. The state reserves the right to serve civil or criminal process within the limits of the territory over which jurisdiction is ceded in any suits or prosecutions for or on account of rights obtained, obligations incurred, or crimes committed in this state, within or outside of the territory. The state also reserves the right to tax persons and corporations and their franchises and property within the territory. The state and its inhabitants, citizens, and nonresidents reserve the right to fish or hunt by boat or otherwise and the right of access, ingress, and egress to and through the ceded territory to all persons owning or controlling livestock for the purpose of watering the livestock. The state reserves jurisdiction in the enforcement of state laws relating to the duties of the department of livestock and the department of environmental quality and the enforcement of regulations promulgated by the departments in accordance with the laws of the state. Jurisdiction does not vest until the United States, through the proper officers, notifies the governor of the state of Montana that it assumes police or military jurisdiction over the territory.

History: En. Sec. 1, Ch. 50, Ex. L. 1933; re-en. Sec. 25.1, R.C.M. 1935; amd. Sec. 103, Ch. 349, L. 1974; R.C.M. 1947, 83-109; amd. Sec. 2, Ch. 418, L. 1995.



2-1-210. Consent to purchase of lands by United States for national forest purposes -- jurisdiction.

2-1-210. Consent to purchase of lands by United States for national forest purposes -- jurisdiction. (1) For the purpose of more effectively cooperating with the United States in the consolidating and rounding out of national forests in accordance with land use plans and to facilitate the placing of forest lands other than national forest but which are integral with national forest lands under stable protection and administration to the end of public benefit and to help landowners, including the counties of the state in their discretion, to dispose of such of their lands as may be needed for national forest purposes, consent of the state of Montana is hereby given to the purchase by the United States of such lands in the state of Montana as in the opinion of the secretary of agriculture are needed for the purposes contemplated in section 6 of the act of congress approved March 1, 1911, commonly known as and called the Weeks law, and/or section 6 of the act of congress approved June 7, 1924, commonly known as the Clarke-McNary law, and/or any other provisions of any act of congress authorizing the purchase of land for national forest purposes. (2) The jurisdiction of the state of Montana, both civil and criminal, over persons upon areas acquired under this section shall not be affected or changed by reason of their acquisition and administration by the United States, except so far as the punishment of offenses against the United States is concerned. (3) The state shall have the same jurisdiction in respect to such lands as it has in respect to other national forest lands within the state. (4) All property rights, easements, and benefits retained by or reserved to owners of lands purchased by the United States shall be subject to the tax laws of the state.

History: En. Sec. 1, Ch. 118, L. 1935; re-en. Sec. 25.2, R.C.M. 1935; R.C.M. 1947, 83-110.



2-1-211. Consent to purchase lands for migratory bird reservations -- jurisdiction.

2-1-211. Consent to purchase lands for migratory bird reservations -- jurisdiction. Consent of the state of Montana is given to the acquisition by the United States by purchase, gift, devise, or lease of such areas of land, water, or land and water in the state of Montana as the United States may deem necessary for the establishment of migratory bird reservations in accordance with the act of congress approved February 18, 1929, (as amended), entitled "An Act to More Effectively Meet the Obligations of the United States under the Migratory Bird Treaty with Great Britain by Lessening the Dangers Threatening Migratory Game Birds from Drainage and Other Causes by the Acquisition of Areas of Land and of Water to Furnish in Perpetuity Reservations for the Adequate Protection of such Birds; and Authorizing Appropriations for the Establishment of such Areas, their Maintenance and Improvement and for Other Purposes", reserving, however, to the state of Montana full and complete jurisdiction and authority over all such areas not incompatible with the administration, maintenance, protection, and control thereof by the United States under the terms of said act of congress.

History: En. Sec. 1, Ch. 96, L. 1961; R.C.M. 1947, 83-113.



2-1-212. Acceptance of concurrent jurisdiction over veterans center.

2-1-212. Acceptance of concurrent jurisdiction over veterans center. The state of Montana hereby accepts the cession of concurrent jurisdiction with the United States over the real property comprising the veterans center, Fort Harrison, Montana, as ceded by Public Law 91-45, 88 Stat. 48, which was approved July 19, 1969, and made effective upon acceptance of the cession by the state of Montana.

History: En. Sec. 1, Ch. 157, L. 1971; R.C.M. 1947, 83-114; amd. Sec. 1, Ch. 10, L. 1993; amd. Sec. 2, Ch. 42, L. 1997.



2-1-213. Acceptance of concurrent jurisdiction over Big Hole national battlefield.

2-1-213. Acceptance of concurrent jurisdiction over Big Hole national battlefield. The state of Montana accepts the retrocession in Public Law 88-24, which was approved May 17, 1963, and made effective upon acceptance of the retrocession by the state of Montana of such jurisdiction as had been ceded by this state to the United States over the lands within the boundaries of the Big Hole national battlefield. This state recognizes the reservation in the United States of concurrent legislative jurisdiction over such lands.

History: En. 83-115 by Sec. 1, Ch. 125, L. 1977; R.C.M. 1947, 83-115.



2-1-214. Concurrent jurisdiction of the United States over certain lands dedicated to national park purposes.

2-1-214. Concurrent jurisdiction of the United States over certain lands dedicated to national park purposes. (1) Concurrent jurisdiction over crimes and offenses under the laws of the state is ceded to the United States over and within all the lands dedicated to national park purposes in the following tracts: (a) Big Horn Canyon; (b) Grant-Kohrs national historic site; (c) Big Hole national battlefield; and (d) Fort Union trading post. (2) The concurrent jurisdiction ceded by subsection (1) is vested upon acceptance by the United States by and through its appropriate officials and shall continue so long as the lands within the designated areas are dedicated to park purposes.

History: En Sec. 1, Ch. 302, L. 1979.



2-1-215. Acceptance of jurisdiction over federal lands.

2-1-215. Acceptance of jurisdiction over federal lands. The consent of the state is hereby given to the retrocession of jurisdiction, either partially or wholly, by the United States of America over lands owned by the United States of America within the boundaries of Montana that are used for national park purposes. The governor is authorized to accept for the state retrocession of jurisdiction.

History: En Sec. 2, Ch. 302, L. 1979.



2-1-216. Filing of acceptance of jurisdiction over federal lands.

2-1-216. Filing of acceptance of jurisdiction over federal lands. (1) When the state receives written notification from the authorized official or agent of the United States of America that the United States desires or is willing to relinquish to the state jurisdiction, or a portion thereof, over certain lands owned by the United States within Montana that are used for national park purposes, the governor may accept relinquishment. (2) After acceptance and approval by the governor, retrocession of jurisdiction becomes effective upon filing of the original acceptance with the secretary of state of Montana.

History: En Sec. 3, Ch. 302, L. 1979.






Part 3. Jurisdiction on Indian Lands

2-1-301. Assumption of criminal jurisdiction of Flathead Indian country.

2-1-301. Assumption of criminal jurisdiction of Flathead Indian country. The state of Montana hereby obligates and binds itself to assume, as herein provided, criminal jurisdiction over Indians and Indian territory of the Flathead Indian reservation and country within the state in accordance with the consent of the United States given by the act of August 15, 1953 (Public Law 280, 83rd congress, 1st session).

History: En. Sec. 1, Ch. 81, L. 1963; R.C.M. 1947, 83-801.



2-1-302. Resolution of Indian tribes requesting state jurisdiction -- governor's proclamation -- consent of county commissioners.

2-1-302. Resolution of Indian tribes requesting state jurisdiction -- governor's proclamation -- consent of county commissioners. (1) Whenever the governor of this state receives from the tribal council or other governing body of the Confederated Salish and Kootenai Indian tribes or any other community, band, or group of Indians in this state, a resolution expressing its desire that its people and lands be subject to the criminal or civil jurisdiction, or both, of the state to the extent authorized by federal law and regulation, the governor shall issue within 60 days a proclamation to the effect that the specified jurisdiction applies to those Indians and their territory or reservation in accordance with the provisions of this part. (2) The governor may not issue the proclamation until the resolution has been approved in the manner provided for by the charter, constitution, or other fundamental law of the tribe, if the document provides for approval, and there has been first obtained the consent of the board of county commissioners of each county that encompasses any portion of the reservation of the tribe.

History: En. Sec. 2, Ch. 81, L. 1963; R.C.M. 1947, 83-802; amd. Sec. 2, Ch. 184, L. 1979; amd. Sec. 34, Ch. 61, L. 2007.



2-1-303. Date of assumption of jurisdiction -- application of state law in Indian country.

2-1-303. Date of assumption of jurisdiction -- application of state law in Indian country. Sixty days from the date of issuance of the proclamation of the governor as provided for by 2-1-302, the state of Montana shall assume jurisdiction over offenses committed by or against Indians in the lands prescribed in the proclamation to the same extent that this state has jurisdiction over offenses committed elsewhere within this state. The criminal and/or civil laws of this state shall have the same force and effect within such lands as they have elsewhere within this state.

History: En. Sec. 3, Ch. 81, L. 1963; R.C.M. 1947, 83-803.



2-1-304. Rights, privileges, and immunities reserved to Indians.

2-1-304. Rights, privileges, and immunities reserved to Indians. Nothing in this part shall: (1) authorize the alienation, encumbrance, or taxation of any real or personal property, including water rights, belonging to any Indian or any Indian tribe, band, or community that is held in trust by the United States; (2) authorize regulation of the use of such property in a manner inconsistent with any federal treaty, agreement, or statute or with any regulation made pursuant thereto; (3) confer jurisdiction upon the state of Montana to adjudicate, in probate proceedings or otherwise, the ownership or right to possession of such property or any interest therein; or (4) deprive any Indian or any Indian tribe, band, or community of any right, privilege, or immunity afforded under federal treaty, agreement, statute, or executive order with respect to hunting, trapping, fishing, or the control, licensing, or regulation thereof.

History: En. Sec. 4, Ch. 81, L. 1963; R.C.M. 1947, 83-804.



2-1-305. Indian culture protected.

2-1-305. Indian culture protected. Nothing in this part shall deprive the Indian tribe, band, or community from carrying on its age-old tribal dances, feasting, or customary Indian celebrations or in any way try to destroy the Indian culture.

History: En. Sec. 5, Ch. 81, L. 1963; R.C.M. 1947, 83-805.



2-1-306. Withdrawal of consent to state jurisdiction.

2-1-306. Withdrawal of consent to state jurisdiction. (1) No sooner than 6 months after April 24, 1993, and after consulting with local government officials concerning implementation, the Confederated Salish and Kootenai tribes may, by tribal resolution, withdraw consent to be subject to the criminal misdemeanor jurisdiction of the state of Montana. Within 6 months after receipt of the resolution, the governor shall issue a proclamation to that effect. (2) The Confederated Salish and Kootenai tribes may, by separate resolution, withdraw consent to be subject to those areas of civil jurisdiction of the state of Montana that are delineated in tribal ordinance 40-A (revised and enacted May 5, 1965). The withdrawal is limited to those delineated areas of civil jurisdiction agreed upon in writing by the governor after consultation with the attorney general and officials of affected local governments. The tribes shall initiate this process by sending a certified letter to the governor. After consultation and execution of a written agreement between the governor and the tribes, the agreed-upon civil areas must be incorporated into a tribal resolution to be enacted by the tribes. Within 6 months after receipt of the tribal resolution, the governor shall issue a proclamation to that effect that reflects the terms of the written agreement. (3) Subsections (1) and (2) do not alter the existing jurisdiction or authority of the Confederated Salish and Kootenai tribes or the state of Montana, except as expressly provided for in subsections (1) and (2).

History: En. Sec. 6, Ch. 81, L. 1963; R.C.M. 1947, 83-806; amd. Sec. 1, Ch. 542, L. 1993.



2-1-307. Service of process.

2-1-307. Service of process. All legal process of the state, both civil and criminal, may be served upon persons and property found on any Indian reservation in all cases where the United States has not exclusive jurisdiction.

History: En. Sec. 41, Pol. C. 1895; re-en. Sec. 22, Rev. C. 1907; re-en. Sec. 21, R.C.M. 1921; re-en. Sec. 21, R.C.M. 1935; R.C.M. 1947, 83-103(part).






Part 4. Federal Mandates Act

2-1-401. Short title.

2-1-401. Short title. This part may be cited as the "Federal Mandates Act".

History: En. Sec. 1, Ch. 385, L. 1995.



2-1-402. Legislative declaration.

2-1-402. Legislative declaration. (1) (a) In enacting this part, the legislature employs its legislative authority to establish that the people of the state of Montana, acting through their elected officials in state government, have the responsibility and authority to establish policy in and for Montana pertaining to federal programs mandated in federal statutes. (b) The intent of the legislature is to ensure the primacy of the state of Montana's legal and political authority to implement in and for Montana the policy mandated by federal statutes and to vigorously challenge and scrutinize the extent and scope of authority asserted by federal executive branch agencies when federal agency actions and interpretations are inconsistent with Montana policy and exceed the lawful authority of the federal government or are not required by federal law. (c) In this regard, the Montana legislature finds and declares that: (i) the power to implement federal policies in and for Montana is central to the ability of the people of Montana to govern themselves under a federal system of government; and (ii) any implementation of federal policies in and for Montana by federal executive branch agencies that is contrary to fundamental notions of federalism and self-determination must be identified and countered. (2) The legislature further finds and declares that: (a) there is an urgent need to modify federal mandates because the implementation of these mandates by the state wastes the financial resources of local governments, the citizens of Montana, and the state and does not properly respect the rights of local governments, citizens, and the state; (b) the state government has an obligation to the public to do what is necessary to protect the rights of Montana citizens under federal law while minimizing or eliminating any additional cost or regulatory burden on any citizen of the state; (c) the 10th amendment to the United States constitution directs that powers that are not delegated to the United States are reserved to the states or to the people. Montana, as one of the sovereign states within the union, has constitutional authority to enact laws protecting the environment of the state and safeguarding the public health, safety, and welfare of the citizens of Montana. However, this authority has too often been ignored by the federal government. The federal government has intruded more and more into areas that must be left to the states. It is essential that the dilution of the authority of state and local governments be halted and that the provisions of the 10th amendment be accorded proper respect. (d) current federal regulatory mandates, as reflected in federal administrative regulations, guidelines, and policies, often do not reflect the realities of the Rocky Mountain region, and federal regulators frequently do not understand the needs and priorities of the citizens of Montana; (e) the citizens of this state can create and wish to create innovative solutions to Montana's problems, but the current manner in which legal challenges to state policies and federal programmatic substitutions of state programs are handled does not allow the state the flexibility it needs. It is not possible for the state of Montana to effectively and efficiently implement the provisions of federal statutes unless the burden to prove the insufficiency of the state's efforts to implement federal requirements is shifted to the person or agency who asserts the insufficiency. (f) the provisions of this part will better balance the exercise of the powers of the federal government and the powers reserved to the states. In addition, the application of this part ultimately will bring about greater protection for the state and the nation because it will direct the state to implement federal statutes at the least possible cost and will make more money available for other needs. (g) the purpose of this part is to ensure that federal mandates existing on or adopted after April 12, 1995, that are implemented in Montana comply with state policy as established by the legislature; (h) nothing in this part may be construed to create a private cause of action.

History: En. Sec. 2, Ch. 385, L. 1995.



2-1-403. Definitions.

2-1-403. Definitions. As used in this part, unless the context otherwise requires, the following definitions apply: (1) "Federal statute" means a federal statute that is in accord with the United States constitution and that imposes mandates on state or local governments. (2) "Legislative council" means the statutory committee established in 5-11-101.

History: En. Sec. 3, Ch. 385, L. 1995.



2-1-404. State programs to implement federal statutes.

2-1-404. State programs to implement federal statutes. (1) A state official or employee charged with the duty of implementing a federal statute shall implement the law as required by the federal statute in good faith and with a critical view toward the provisions of any federal regulation, guideline, or policy in order to identify those provisions of any federal regulation, guideline, or policy that are inconsistent with Montana policy or do not advance Montana policy in a cost-effective manner. (2) An executive branch agency of state government that is authorized to develop a state program to respond to any mandates contained in a federal statute shall develop the state program and promulgate any necessary rules, using the following criteria: (a) State programs should be developed by the state agency to meet the requirements of federal statutes in good faith and with a critical view toward any federal regulations, guidelines, or policies. (b) State programs should be developed with due consideration of the financial restraints of local governments, the citizens of Montana, and the state, including the limitation imposed by Article VIII, section 9, of the Montana constitution. (c) A state program that implements the goals of the federal statute should provide for the most efficient method possible, with careful consideration given to the cost of the program and the impact of the program on local governments and Montana citizens and on the long-range public health, safety, and welfare of citizens of the state.

History: En. Sec. 4, Ch. 385, L. 1995.



2-1-405. Requirement for budget recommendation -- reporting on federal mandates -- savings.

2-1-405. Requirement for budget recommendation -- reporting on federal mandates -- savings. Prior to recommending to the legislature a budget for a state agency that is charged with implementing federal mandates, the governor shall require that the state agency provide information regarding any monetary savings for the state and any reduction in regulatory burdens on local governments and on the public that could be or have been achieved through the development of state policies that meet the intent of applicable federal statutes but do not necessarily follow all applicable federal regulations, guidelines, or policies. The state agency shall also provide advice to the governor regarding any changes in state statutes that are necessary to provide the state agency the authority to implement state policies in such a way as to create additional savings or greater reductions in regulatory burdens. The governor shall review and compile the information received from state agencies pursuant to this section and shall include recommendations in the governor's budget based upon the information.

History: En. Sec. 5, Ch. 385, L. 1995.



2-1-406. Information regarding federal mandates.

2-1-406. Information regarding federal mandates. (1) The information prepared pursuant to 2-1-405 must be received by the governor prior to the governor's preparation of the state budget for the ensuing biennium. The governor may prepare additional requests for information to follow up and obtain further details regarding the initial responses that were received. (2) In considering the legality or cost-effectiveness of a federal mandate, federal statute, or state program, the governor may request assistance from the legislative council or its staff, but assistance is at the discretion of the legislative council.

History: En. Sec. 6, Ch. 385, L. 1995.



2-1-407. Report -- recommendations.

2-1-407. Report -- recommendations. (1) The governor shall examine the information received pursuant to 2-1-405 and, based upon the information, shall present a report to the legislature meeting in its next regular session that includes the following: (a) recommendations regarding contracts that the state may enter into with specified persons or entities to conduct research, to analyze certain subjects, or to provide other services regarding federal mandates; and (b) estimates of the cost of the federal mandate efforts submitted to the governor under the provisions of 2-1-405. (2) If there is a finding that a federal mandate does not meet Montana's cost-effective needs, does not serve Montana public policy, or does not conform to Montana customs and culture, the governor may issue an executive order declaring the intention of Montana to not implement the mandate and may direct the attorney general to vigorously represent the state of Montana in any action that results from or that is necessary to effect the executive order.

History: En. Sec. 7, Ch. 385, L. 1995.



2-1-408. Legislative review and oversight.

2-1-408. Legislative review and oversight. (1) In exercising its authority as an equal branch of state government, the legislature may conduct any legal review or fiscal analysis that it considers necessary to effect the purpose and intent of this part. The governor, the director or chief executive officer of any agency within the executive branch, or any officer listed in Article VI, section 1, of the Montana constitution shall, upon request by the legislature, immediately provide any information prepared, compiled, developed, detailed, described, referenced, analyzed, reported, or in any other manner considered in conjunction with this part. (2) In receiving the information described in subsection (1), the legislature is bound by the provisions of Article II, sections 9 and 10, of the Montana constitution. (3) For the purposes of this section, the legislature includes the senate and the house of representatives, acting jointly or separately, and includes the legislative council. (4) The legislature may request the assistance of any staff employed by the legislature.

History: En. Sec. 8, Ch. 385, L. 1995.






Part 5. Federal Health Insurance Purchase Requirement

2-1-501. Legislative finding -- direction to state agencies not to administer health insurance purchase requirement.

2-1-501. Legislative finding -- direction to state agencies not to administer health insurance purchase requirement. (1) The legislature finds that the enactment by the U.S. congress of Public Law 111-148 and Public Law 111-152, requiring individuals to purchase health insurance and imposing on certain employers a liability for an assessable payment for not contributing toward employees' health insurance, will cause unneeded expense and inconvenience to individuals without health insurance and to those certain employers. (2) Notwithstanding the provisions of Title 2, chapter 1, part 4, an agency of this state, as defined in 2-18-101, may not implement or enforce in any way the provisions of Public Law 111-148 and Public Law 111-152 or any federal regulation or policy implementing Public Law 111-148 and Public Law 111-152 that relates to the requirement for individuals to purchase health insurance and maintain minimum essential health insurance coverage. (3) In addition to the provisions in subsection (2), the prohibition under this section includes: (a) for the purposes of public employers, a prohibition on requiring any employee as defined in 2-18-701 to obtain or maintain a policy of health insurance to comply with Public Law 111-148 and Public Law 111-152; and (b) participation by a state official or state employee on a board, a study commission, or a related entity of the national association of insurance commissioners assigned to recommend provisions to implement the individual mandate to purchase health insurance under the federal health care reforms provided in Public Law 111-148 and Public Law 111-152. (4) This section does not interfere with: (a) voluntary actions taken by individuals to purchase health insurance or to participate in health insurance exchanges; or (b) the state requirement to purchase motor vehicle liability insurance as provided in 61-6-301.

History: En. Sec. 1, Ch. 402, L. 2011.









CHAPTER 2. STANDARDS OF CONDUCT

Part 1. Code of Ethics

2-2-101. Statement of purpose.

2-2-101. Statement of purpose. The purpose of this part is to set forth a code of ethics prohibiting conflict between public duty and private interest as required by the constitution of Montana. This code recognizes distinctions between legislators, other officers and employees of state government, and officers and employees of local government and prescribes some standards of conduct common to all categories and some standards of conduct adapted to each category. The provisions of this part recognize that some actions are conflicts per se between public duty and private interest while other actions may or may not pose such conflicts depending upon the surrounding circumstances.

History: En. 59-1701 by Sec. 1, Ch. 569, L. 1977; R.C.M. 1947, 59-1701.



2-2-102. Definitions.

2-2-102. Definitions. As used in this part, the following definitions apply: (1) "Business" includes a corporation, partnership, sole proprietorship, trust or foundation, or any other individual or organization carrying on a business, whether or not operated for profit. (2) "Compensation" means any money or economic benefit conferred on or received by any person in return for services rendered or to be rendered by the person or another. (3) (a) "Gift of substantial value" means a gift with a value of $50 or more for an individual. (b) The term does not include: (i) a gift that is not used and that, within 30 days after receipt, is returned to the donor or delivered to a charitable organization or the state and that is not claimed as a charitable contribution for federal income tax purposes; (ii) food and beverages consumed on the occasion when participation in a charitable, civic, or community event bears a relationship to the public officer's or public employee's office or employment or when the officer or employee is in attendance in an official capacity; (iii) educational material directly related to official governmental duties; (iv) an award publicly presented in recognition of public service; or (v) educational activity that: (A) does not place or appear to place the recipient under obligation; (B) clearly serves the public good; and (C) is not lavish or extravagant. (4) "Local government" means a county, a consolidated government, an incorporated city or town, a school district, or a special district. (5) "Official act" or "official action" means a vote, decision, recommendation, approval, disapproval, or other action, including inaction, that involves the use of discretionary authority. (6) "Private interest" means an interest held by an individual that is: (a) an ownership interest in a business; (b) a creditor interest in an insolvent business; (c) an employment or prospective employment for which negotiations have begun; (d) an ownership interest in real property; (e) a loan or other debtor interest; or (f) a directorship or officership in a business. (7) "Public employee" means: (a) any temporary or permanent employee of the state; (b) any temporary or permanent employee of a local government; (c) a member of a quasi-judicial board or commission or of a board, commission, or committee with rulemaking authority; and (d) a person under contract to the state. (8) (a) "Public officer" includes any state officer and any elected officer of a local government. (b) For the purposes of 67-11-104, the term also includes a commissioner of an airport authority. (9) "Special district" means a unit of local government, authorized by law to perform a single function or a limited number of functions. The term includes but is not limited to conservation districts, water districts, weed management districts, irrigation districts, fire districts, community college districts, hospital districts, sewer districts, and transportation districts. The term also includes any district or other entity formed by interlocal agreement. (10) (a) "State agency" includes: (i) the state; (ii) the legislature and its committees; (iii) all executive departments, boards, commissions, committees, bureaus, and offices; (iv) the university system; and (v) all independent commissions and other establishments of the state government. (b) The term does not include the judicial branch. (11) "State officer" includes all elected officers and directors of the executive branch of state government as defined in 2-15-102.

History: En. 59-1702 by Sec. 2, Ch. 569, L. 1977; R.C.M. 1947, 59-1702; amd. Sec. 3, Ch. 18, L. 1995; amd. Sec. 1, Ch. 562, L. 1995; amd. Sec. 1, Ch. 122, L. 2001; amd. Sec. 1, Ch. 77, L. 2009.



2-2-103. Public trust -- public duty.

2-2-103. Public trust -- public duty. (1) The holding of public office or employment is a public trust, created by the confidence that the electorate reposes in the integrity of public officers, legislators, and public employees. A public officer, legislator, or public employee shall carry out the individual's duties for the benefit of the people of the state. (2) A public officer, legislator, or public employee whose conduct departs from the person's public duty is liable to the people of the state and is subject to the penalties provided in this part for abuse of the public's trust. (3) This part sets forth various rules of conduct, the transgression of any of which is a violation of public duty, and various ethical principles, the transgression of any of which must be avoided. (4) (a) The enforcement of this part for: (i) state officers, legislators, and state employees is provided for in 2-2-136; (ii) legislators, involving legislative acts, is provided for in 2-2-135 and for all other acts is provided for in 2-2-136; (iii) local government officers and employees is provided for in 2-2-144. (b) Any money collected in the civil actions that is not reimbursement for the cost of the action must be deposited in the general fund of the unit of government.

History: En. 59-1703 by Sec. 3, Ch. 569, L. 1977; R.C.M. 1947, 59-1703; amd. Sec. 216, Ch. 685, L. 1989; amd. Sec. 2, Ch. 562, L. 1995; amd. Sec. 2, Ch. 122, L. 2001.



2-2-104. Rules of conduct for public officers, legislators, and public employees.

2-2-104. Rules of conduct for public officers, legislators, and public employees. (1) Proof of commission of any act enumerated in this section is proof that the actor has breached the actor's public duty. A public officer, legislator, or public employee may not: (a) disclose or use confidential information acquired in the course of official duties in order to further substantially the individual's personal economic interests; or (b) accept a gift of substantial value or a substantial economic benefit tantamount to a gift: (i) that would tend improperly to influence a reasonable person in the person's position to depart from the faithful and impartial discharge of the person's public duties; or (ii) that the person knows or that a reasonable person in that position should know under the circumstances is primarily for the purpose of rewarding the person for official action taken. (2) An economic benefit tantamount to a gift includes without limitation a loan at a rate of interest substantially lower than the commercial rate then currently prevalent for similar loans and compensation received for private services rendered at a rate substantially exceeding the fair market value of the services. Campaign contributions reported as required by statute are not gifts or economic benefits tantamount to gifts. (3) (a) Except as provided in subsection (3)(b), a public officer, legislator, or public employee may not receive salaries from two separate public employment positions that overlap for the hours being compensated, unless: (i) the public officer, legislator, or public employee reimburses the public entity from which the employee is absent for the salary paid for performing the function from which the officer, legislator, or employee is absent; or (ii) the public officer's, legislator's, or public employee's salary from one employer is reduced by the amount of salary received from the other public employer in order to avoid duplicate compensation for the overlapping hours. (b) Subsection (3)(a) does not prohibit: (i) a public officer, legislator, or public employee from receiving income from the use of accrued leave or compensatory time during the period of overlapping employment; or (ii) a public school teacher from receiving payment from a college or university for the supervision of student teachers who are enrolled in a teacher education program at the college or university if the supervision is performed concurrently with the school teacher's duties for a public school district. (c) In order to determine compliance with this subsection (3), a public officer, legislator, or public employee subject to this subsection (3) shall disclose the amounts received from the two separate public employment positions to the commissioner of political practices.

History: En. 59-1704 by Sec. 4, Ch. 569, L. 1977; R.C.M. 1947, 59-1704; amd. Sec. 3, Ch. 562, L. 1995; amd. Sec. 1, Ch. 243, L. 1997.



2-2-105. Ethical requirements for public officers and public employees.

2-2-105. Ethical requirements for public officers and public employees. (1) The requirements in this section are intended as rules of conduct, and violations constitute a breach of the public trust and public duty of office or employment in state or local government. (2) Except as provided in subsection (4), a public officer or public employee may not acquire an interest in any business or undertaking that the officer or employee has reason to believe may be directly and substantially affected to its economic benefit by official action to be taken by the officer's or employee's agency. (3) A public officer or public employee may not, within 12 months following the voluntary termination of office or employment, obtain employment in which the officer or employee will take direct advantage, unavailable to others, of matters with which the officer or employee was directly involved during a term of office or during employment. These matters are rules, other than rules of general application, that the officer or employee actively helped to formulate and applications, claims, or contested cases in the consideration of which the officer or employee was an active participant. (4) When a public employee who is a member of a quasi-judicial board or commission or of a board, commission, or committee with rulemaking authority is required to take official action on a matter as to which the public employee has a conflict created by a personal or private interest that would directly give rise to an appearance of impropriety as to the public employee's influence, benefit, or detriment in regard to the matter, the public employee shall disclose the interest creating the conflict prior to participating in the official action. (5) A public officer or public employee may not perform an official act directly and substantially affecting a business or other undertaking to its economic detriment when the officer or employee has a substantial personal interest in a competing firm or undertaking.

History: En. 59-1709 by Sec. 9, Ch. 569, L. 1977; R.C.M. 1947, 59-1709; amd. Sec. 4, Ch. 562, L. 1995.



2-2-106. Disclosure.

2-2-106. Disclosure. (1) (a) Prior to December 15 of each even-numbered year, each state officer or holdover senator shall file with the commissioner of political practices a business disclosure statement on a form provided by the commissioner. An individual filing pursuant to subsection (1)(b) or (1)(c) is not required to file under this subsection (1)(a) during the same period. (b) Each candidate for a statewide or a state office elected from a district shall, within 5 days of the time that the candidate files for office, file a business disclosure statement with the commissioner of political practices on a form provided by the commissioner. (c) An individual appointed to office who would be required to file under subsection (1)(a) or (1)(b) is required to file the business disclosure statement at the earlier of the time of submission of the person's name for confirmation or the assumption of the office. (2) The statement must provide the following information: (a) the name, address, and type of business of the individual; (b) each present or past employing entity from which benefits, including retirement benefits, are currently received by the individual; (c) each business, firm, corporation, partnership, and other business or professional entity or trust in which the individual holds an interest; (d) each entity not listed under subsections (2)(a) through (2)(c) in which the individual is an officer or director, regardless of whether or not the entity is organized for profit; and (e) all real property, other than a personal residence, in which the individual holds an interest. Real property may be described by general description. (3) An individual may not assume or continue to exercise the powers and duties of the office to which that individual has been elected or appointed until the statement has been filed as provided in subsection (1). (4) The commissioner of political practices shall make the business disclosure statements available to any individual upon request.

History: En. Sec. 16, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 12, Ch. 562, L. 1995; Sec. 5-7-213, MCA 1993; redes. 2-2-106 by Code Commissioner, 1995; amd. Sec. 2, Ch. 114, L. 2003; amd. Sec. 2, Ch. 130, L. 2005.



2-2-107. through reserved.

2-2-107 through 2-2-110 reserved.



2-2-111. Rules of conduct for legislators.

2-2-111. Rules of conduct for legislators. Proof of commission of any act enumerated in this section is proof that the legislator committing the act has breached the legislator's public duty. A legislator may not: (1) accept a fee, contingent fee, or any other compensation, except the official compensation provided by statute, for promoting or opposing the passage of legislation; (2) seek other employment for the legislator or solicit a contract for the legislator's services by the use of the office; or (3) accept a fee or other compensation, except as provided for in 5-2-302, from a Montana state agency or a political subdivision of the state of Montana for speaking to the agency or political subdivision.

History: En. 59-1705 by Sec. 5, Ch. 569, L. 1977; R.C.M. 1947, 59-1705; amd. Sec. 5, Ch. 562, L. 1995; amd. Sec. 1, Ch. 327, L. 2003.



2-2-112. Ethical requirements for legislators.

2-2-112. Ethical requirements for legislators. (1) The requirements in this section are intended as rules for legislator conduct, and violations constitute a breach of the public trust of legislative office. (2) A legislator has a responsibility to the legislator's constituents to participate in all matters as required in the rules of the legislature. A legislator concerned with the possibility of a conflict may briefly present the facts to the committee of that house that is assigned the determination of ethical issues. The committee shall advise the legislator as to whether the legislator should disclose the interest prior to voting on the issue pursuant to the provisions of subsection (5). The legislator may, subject to legislative rule, vote on an issue on which the legislator has a conflict, after disclosing the interest. (3) When a legislator is required to take official action on a legislative matter as to which the legislator has a conflict created by a personal or private interest that would directly give rise to an appearance of impropriety as to the legislator's influence, benefit, or detriment in regard to the legislative matter, the legislator shall disclose the interest creating the conflict prior to participating in the official action, as provided in subsections (2) and (5) and the rules of the legislature. In making a decision, the legislator shall consider: (a) whether the conflict impedes the legislator's independence of judgment; (b) the effect of the legislator's participation on public confidence in the integrity of the legislature; (c) whether the legislator's participation is likely to have any significant effect on the disposition of the matter; and (d) whether a pecuniary interest is involved or whether a potential occupational, personal, or family benefit could arise from the legislator's participation. (4) A conflict situation does not arise from legislation or legislative duties affecting the membership of a profession, occupation, or class. (5) A legislator shall disclose an interest creating a conflict, as provided in the rules of the legislature. A legislator who is a member of a profession, occupation, or class affected by legislation is not required to disclose an interest unless the class contained in the legislation is so narrow that the vote will have a direct and distinctive personal impact on the legislator. A legislator may seek a determination from the appropriate committee provided for in 2-2-135.

History: En. 59-1708 by Sec. 8, Ch. 569, L. 1977; R.C.M. 1947, 59-1708; amd. Sec. 6, Ch. 562, L. 1995.



2-2-113. through reserved.

2-2-113 through 2-2-120 reserved.



2-2-121. Rules of conduct for public officers and public employees.

2-2-121. Rules of conduct for public officers and public employees. (1) Proof of commission of any act enumerated in subsection (2) is proof that the actor has breached a public duty. (2) A public officer or a public employee may not: (a) subject to subsection (7), use public time, facilities, equipment, supplies, personnel, or funds for the officer's or employee's private business purposes; (b) engage in a substantial financial transaction for the officer's or employee's private business purposes with a person whom the officer or employee inspects or supervises in the course of official duties; (c) assist any person for a fee or other compensation in obtaining a contract, claim, license, or other economic benefit from the officer's or employee's agency; (d) assist any person for a contingent fee in obtaining a contract, claim, license, or other economic benefit from any agency; (e) perform an official act directly and substantially affecting to its economic benefit a business or other undertaking in which the officer or employee either has a substantial financial interest or is engaged as counsel, consultant, representative, or agent; or (f) solicit or accept employment, or engage in negotiations or meetings to consider employment, with a person whom the officer or employee regulates in the course of official duties without first giving written notification to the officer's or employee's supervisor and department director. (3) (a) Except as provided in subsection (3)(b), a public officer or public employee may not use public time, facilities, equipment, supplies, personnel, or funds to solicit support for or opposition to any political committee, the nomination or election of any person to public office, or the passage of a ballot issue unless the use is: (i) authorized by law; or (ii) properly incidental to another activity required or authorized by law, such as the function of an elected public officer, the officer's staff, or the legislative staff in the normal course of duties. (b) As used in this subsection (3), "properly incidental to another activity required or authorized by law" does not include any activities related to solicitation of support for or opposition to the nomination or election of a person to public office or political committees organized to support or oppose a candidate or candidates for public office. With respect to ballot issues, properly incidental activities are restricted to: (i) the activities of a public officer, the public officer's staff, or legislative staff related to determining the impact of passage or failure of a ballot issue on state or local government operations; (ii) in the case of a school district, as defined in Title 20, chapter 6, compliance with the requirements of law governing public meetings of the local board of trustees, including the resulting dissemination of information by a board of trustees or a school superintendent or a designated employee in a district with no superintendent in support of or opposition to a bond issue or levy submitted to the electors. Public funds may not be expended for any form of commercial advertising in support of or opposition to a bond issue or levy submitted to the electors. (c) This subsection (3) is not intended to restrict the right of a public officer or public employee to express personal political views. (d) (i) If the public officer or public employee is a Montana highway patrol chief or highway patrol officer appointed under Title 44, chapter 1, the term "equipment" as used in this subsection (3) includes the chief's or officer's official highway patrol uniform. (ii) A Montana highway patrol chief's or highway patrol officer's title may not be referred to in the solicitation of support for or opposition to any political committee, the nomination or election of any person to public office, or the passage of a ballot issue. (4) (a) A candidate, as defined in 13-1-101(6)(a), may not use or permit the use of state funds for any advertisement or public service announcement in a newspaper, on radio, or on television that contains the candidate's name, picture, or voice except in the case of a state or national emergency and then only if the announcement is reasonably necessary to the candidate's official functions. (b) A state officer may not use or permit the use of public time, facilities, equipment, supplies, personnel, or funds to produce, print, or broadcast any advertisement or public service announcement in a newspaper, on radio, or on television that contains the state officer's name, picture, or voice except in the case of a state or national emergency if the announcement is reasonably necessary to the state officer's official functions or in the case of an announcement directly related to a program or activity under the jurisdiction of the office or position to which the state officer was elected or appointed. (5) A public officer or public employee may not participate in a proceeding when an organization, other than an organization or association of local government officials, of which the public officer or public employee is an officer or director is: (a) involved in a proceeding before the employing agency that is within the scope of the public officer's or public employee's job duties; or (b) attempting to influence a local, state, or federal proceeding in which the public officer or public employee represents the state or local government. (6) A public officer or public employee may not engage in any activity, including lobbying, as defined in 5-7-102, on behalf of an organization, other than an organization or association of local government officials, of which the public officer or public employee is a member while performing the public officer's or public employee's job duties. The provisions of this subsection do not prohibit a public officer or public employee from performing charitable fundraising activities if approved by the public officer's or public employee's supervisor or authorized by law. (7) A listing by a public officer or a public employee in the electronic directory provided for in 30-17-101 of any product created outside of work in a public agency is not in violation of subsection (2)(a) of this section. The public officer or public employee may not make arrangements for the listing in the electronic directory during work hours. (8) A department head or a member of a quasi-judicial or rulemaking board may perform an official act notwithstanding the provisions of subsection (2)(e) if participation is necessary to the administration of a statute and if the person complies with the disclosure procedures under 2-2-131. (9) Subsection (2)(d) does not apply to a member of a board, commission, council, or committee unless the member is also a full-time public employee. (10) Subsections (2)(b) and (2)(e) do not prevent a member of the governing body of a local government from performing an official act when the member's participation is necessary to obtain a quorum or to otherwise enable the body to act. The member shall disclose the interest creating the appearance of impropriety prior to performing the official act.

History: En. 59-1706 by Sec. 6, Ch. 569, L. 1977; R.C.M. 1947, 59-1706; amd. Sec. 1, Ch. 59, L. 1991; amd. Sec. 7, Ch. 562, L. 1995; amd. Sec. 3, Ch. 42, L. 1997; amd. Sec. 3, Ch. 122, L. 2001; amd. Sec. 1, Ch. 58, L. 2003; amd. Sec. 1, Ch. 145, L. 2005; amd. Sec. 3, Ch. 173, L. 2005; amd. Sec. 1, Ch. 437, L. 2005; amd. Sec. 1, Ch. 386, L. 2011; amd. Sec. 1, Ch. 14, L. 2013.



2-2-122. through reserved.

2-2-122 through 2-2-124 reserved.



2-2-125. Repealed.

2-2-125. Repealed. Sec. 6, Ch. 122, L. 2001.

History: En. 59-1707 by Sec. 7, Ch. 569, L. 1977; R.C.M. 1947, 59-1707; amd. Sec. 8, Ch. 562, L. 1995.



2-2-126. through reserved.

2-2-126 through 2-2-130 reserved.



2-2-131. Disclosure.

2-2-131. Disclosure. A public officer or public employee shall, prior to acting in a manner that may impinge on public duty, including the award of a permit, contract, or license, disclose the nature of the private interest that creates the conflict. The public officer or public employee shall make the disclosure in writing to the commissioner of political practices, listing the amount of private interest, if any, the purpose and duration of the person's services rendered, if any, and the compensation received for the services or other information that is necessary to describe the interest. If the public officer or public employee then performs the official act involved, the officer or employee shall state for the record the fact and summary nature of the interest disclosed at the time of performing the act.

History: En. 59-1710 by Sec. 10, Ch. 569, L. 1977; R.C.M. 1947, 59-1710; amd. Sec. 9, Ch. 562, L. 1995; amd. Sec. 1, Ch. 65, L. 2005.



2-2-132. Repealed.

2-2-132. Repealed. Sec. 22, Ch. 562, L. 1995.

History: En. 59-1711 by Sec. 11, Ch. 569, L. 1977; R.C.M. 1947, 59-1711.



2-2-133. and reserved.

2-2-133 through 2-2-134 reserved.



2-2-135. Ethics committees.

2-2-135. Ethics committees. (1) Each house of the legislature shall establish an ethics committee. Subject to 5-5-234, the committee must consist of two members of the majority party and two members of the minority party. The committees may meet jointly. Each committee shall educate members concerning the provisions of this part concerning legislators and may consider conflicts between public duty and private interest as provided in 2-2-112. The joint committee may consider matters affecting the entire legislature. (2) Pursuant to Article V, section 10, of the Montana constitution, the legislature is responsible for enforcement of the provisions of this part concerning legislators.

History: En. Sec. 14, Ch. 562, L. 1995; amd. Sec. 3, Ch. 4, Sp. L. May 2007.



2-2-136. Enforcement for state officers, legislators, and state employees -- referral of complaint involving county attorney.

2-2-136. Enforcement for state officers, legislators, and state employees -- referral of complaint involving county attorney. (1) (a) A person alleging a violation of this part by a state officer, legislator, or state employee may file a complaint with the commissioner of political practices. The commissioner does not have jurisdiction for a complaint concerning a legislator if a legislative act is involved in the complaint. The commissioner also has jurisdiction over complaints against a county attorney that are referred by a local government review panel pursuant to 2-2-144 or filed by a person directly with the commissioner pursuant to 2-2-144(6). If a complaint is filed against the commissioner or another individual employed in the office of the commissioner, the complaint must be resolved in the manner provided for in 13-37-111(5). The commissioner may request additional information from the complainant or the person who is the subject of the complaint to make an initial determination of whether the complaint states a potential violation of this part. (b) The commissioner may dismiss a complaint that is frivolous, does not state a potential violation of this part, or does not contain sufficient allegations to enable the commissioner to determine whether the complaint states a potential violation of this part. If the issues presented in a complaint have been addressed and decided in a prior decision and the commissioner determines that no additional factual development is necessary, the commissioner may issue a summary decision without holding an informal contested case hearing on the complaint. (c) Except as provided in subsection (1)(b), if the commissioner determines that the complaint states a potential violation of this part, the commissioner shall hold an informal contested case hearing on the complaint as provided in Title 2, chapter 4, part 6. The commissioner shall issue a decision based upon the record established before the commissioner. (2) (a) Except as provided in subsection (2)(b), if the commissioner determines that a violation of this part has occurred, the commissioner may impose an administrative penalty of not less than $50 or more than $1,000. (b) If the commissioner determines that a violation of 2-2-121(4)(b) has occurred, the commissioner may impose an administrative penalty of not less than $500 or more than $10,000. (c) If the violation was committed by a state employee, the commissioner may also recommend that the employing state agency discipline the employee. The employing entity of a state employee may take disciplinary action against an employee for a violation of this part, regardless of whether the commissioner makes a recommendation for discipline. The commissioner may assess the costs of the proceeding against the person bringing the charges if the commissioner determines that a violation did not occur or against the officer or employee if the commissioner determines that a violation did occur. (3) A party may seek judicial review of the commissioner's decision, as provided in chapter 4, part 7, of this title, after a hearing, a dismissal, or a summary decision issued pursuant to subsection (1)(b). (4) Except for records made public in the course of a hearing held under subsection (1) and records that are open for public inspection pursuant to Montana law, a complaint and records obtained or prepared by the commissioner in connection with an investigation or complaint are confidential documents and are not open for public inspection. The complainant and the person who is the subject of the complaint shall maintain the confidentiality of the complaint and any related documents released to the parties by the commissioner until the commissioner issues a decision. However, the person who is the subject of a complaint may waive, in writing, the right of confidentiality provided in this subsection. If a waiver is filed with the commissioner, the complaint and any related documents must be open for public inspection. The commissioner's decision issued after a hearing is a public record open to inspection. (5) When a complaint is filed, the commissioner may issue statements or respond to inquiries to confirm that a complaint has been filed, to identify against whom it has been filed, and to describe the procedural aspects and status of the case. (6) The commissioner may adopt rules to carry out the responsibilities and duties assigned by this part.

History: En. Sec. 15, Ch. 562, L. 1995; amd. Sec. 4, Ch. 42, L. 1997; amd. Sec. 4, Ch. 122, L. 2001; amd. Sec. 2, Ch. 386, L. 2011; amd. Sec. 1, Ch. 234, L. 2013.



2-2-137. Repealed.

2-2-137. Repealed. Sec. 6, Ch. 122, L. 2001.

History: En. Sec. 16, Ch. 562, L. 1995.



2-2-138. Repealed.

2-2-138. Repealed. Sec. 6, Ch. 122, L. 2001.

History: En. Sec. 17, Ch. 562, L. 1995.



2-2-139. Repealed.

2-2-139. Repealed. Sec. 6, Ch. 122, L. 2001.

History: En. Sec. 18, Ch. 562, L. 1995.



2-2-140. and reserved.

2-2-140 through 2-2-141 reserved.



2-2-142. Repealed.

2-2-142. Repealed. Sec. 6, Ch. 122, L. 2001.

History: En. Sec. 19, Ch. 562, L. 1995.



2-2-143. Repealed.

2-2-143. Repealed. Sec. 6, Ch. 122, L. 2001.

History: En. Sec. 20, Ch. 562, L. 1995.



2-2-144. Enforcement for local government.

2-2-144. Enforcement for local government. (1) Except as provided in subsections (5) and (6), a person alleging a violation of this part by a local government officer or local government employee shall notify the county attorney of the county where the local government is located. The county attorney shall request from the complainant or the person who is the subject of the complaint any information necessary to make a determination concerning the validity of the complaint. (2) If the county attorney determines that the complaint is justified, the county attorney may bring an action in district court seeking a civil fine of not less than $50 or more than $1,000. If the county attorney determines that the complaint alleges a criminal violation, the county attorney shall bring criminal charges against the officer or employee. (3) If the county attorney declines to bring an action under this section, the person alleging a violation of this part may file a civil action in district court seeking a civil fine of not less than $50 or more than $1,000. In an action filed under this subsection, the court may assess the costs and attorney fees against the person bringing the charges if the court determines that a violation did not occur or against the officer or employee if the court determines that a violation did occur. The court may impose sanctions if the court determines that the action was frivolous or intended for harassment. (4) The employing entity of a local government employee may take disciplinary action against an employee for a violation of this part. (5) (a) A local government may establish a three-member panel to review complaints alleging violations of this part by officers or employees of the local government. The local government shall establish procedures and rules for the panel. The members of the panel may not be officers or employees of the local government. The panel shall review complaints and may refer to the county attorney complaints that appear to be substantiated. If the complaint is against the county attorney, the panel shall refer the matter to the commissioner of political practices and the complaint must then be processed by the commissioner pursuant to 2-2-136. (b) In a local government that establishes a panel under this subsection (5), a complaint must be referred to the panel prior to making a complaint to the county attorney. (6) If a local government review panel has not been established pursuant to subsection (5), a person alleging a violation of this part by a county attorney shall file the complaint with the commissioner of political practices pursuant to 2-2-136.

History: En. Sec. 21, Ch. 562, L. 1995; amd. Sec. 5, Ch. 122, L. 2001.






Part 2. Proscribed Acts Related to Contracts and Claims

2-2-201. Public officers, employees, and former employees not to have interest in contracts.

2-2-201. Public officers, employees, and former employees not to have interest in contracts. (1) Members of the legislature; state, county, city, town, or township officers; or any deputies or employees of an enumerated governmental entity may not be interested in any contract made by them in their official capacity or by any body, agency, or board of which they are members or employees if they are directly involved with the contract. A former employee may not, within 6 months following the termination of employment, contract or be employed by an employer who contracts with the state or any of its subdivisions involving matters with which the former employee was directly involved during employment. (2) In this section, the term: (a) "be interested in" does not include holding a minority interest in a corporation; (b) "contract" does not include: (i) contracts awarded based on competitive procurement procedures conducted after the date of employment termination; (ii) merchandise sold to the highest bidder at public auctions; (iii) investments or deposits in financial institutions that are in the business of loaning or receiving money; (iv) a contract with an interested party if, because of geographic restrictions, a local government could not otherwise reasonably afford itself of the subject of the contract. It is presumed that a local government could not otherwise reasonably afford itself of the subject of a contract if the additional cost to the local government is greater than 10% of a contract with an interested party or if the contract is for services that must be performed within a limited time period and no other contractor can provide those services within that time period. (c) "directly involved" means the person directly monitors a contract, extends or amends a contract, audits a contractor, is responsible for conducting the procurement or for evaluating proposals or vendor responsibility, or renders legal advice concerning the contract; (d) "former employee" does not include a person whose employment with the state was involuntarily terminated because of a reduction in force or other involuntary termination not involving violation of the provisions of this chapter.

History: En. Sec. 1020, Pol. C. 1895; re-en. Sec. 368, Rev. C. 1907; re-en. Sec. 444, R.C.M. 1921; Cal. Pol. C. Sec. 920; re-en. Sec. 444, R.C.M. 1935; amd. Sec. 1, Ch. 43, L. 1973; R.C.M. 1947, 59-501; amd. Sec. 1, Ch. 377, L. 1979; amd. Sec. 1, Ch. 458, L. 1981; amd. Sec. 1, Ch. 65, L. 1991; amd. Sec. 1, Ch. 322, L. 1993; amd. Sec. 1, Ch. 181, L. 2001.



2-2-202. Public officers not to have interest in sales or purchases.

2-2-202. Public officers not to have interest in sales or purchases. State, county, town, township, and city officers must not be purchasers at any sale or vendors at any purchase made by them in their official capacity.

History: En. Sec. 1021, Pol. C. 1895; re-en. Sec. 369, Rev. C. 1907; re-en. Sec. 445, R.C.M. 1921; Cal. Pol. C. Sec. 921; re-en. Sec. 445, R.C.M. 1935; R.C.M. 1947, 59-502.



2-2-203. Voidable contracts.

2-2-203. Voidable contracts. Every contract made in violation of any of the provisions of 2-2-201 or 2-2-202 may be avoided at the instance of any party except the officer interested therein.

History: En. Sec. 1022, Pol. C. 1895; re-en. Sec. 370, Rev. C. 1907; re-en. Sec. 446, R.C.M. 1921; Cal. Pol. C. Sec. 922; re-en. Sec. 446, R.C.M. 1935; R.C.M. 1947, 59-503.



2-2-204. Dealings in warrants and other claims prohibited.

2-2-204. Dealings in warrants and other claims prohibited. The state officers, the several county, city, town, and township officers of this state, their deputies and clerks, are prohibited from purchasing or selling or in any manner receiving to their own use or benefit or to the use or benefit of any person or persons whatever any state, county, or city warrants, scrip, orders, demands, claims, or other evidences of indebtedness against the state or any county, city, town, or township thereof except evidences of indebtedness issued to or held by them for services rendered as such officer, deputy, clerk, and evidences of the funded indebtedness of such state, county, city, township, town, or corporation.

History: En. Sec. 1023, Pol. C. 1895; re-en. Sec. 371, Rev. C. 1907; re-en. Sec. 447, R.C.M. 1921; Cal. Pol. C. Sec. 923; re-en. Sec. 447, R.C.M. 1935; R.C.M. 1947, 59-504.



2-2-205. Affidavit to be required by auditing officers.

2-2-205. Affidavit to be required by auditing officers. Each officer whose duty it is to audit and allow the accounts of other state, county, city, township, or town officers shall, before allowing the accounts, require each of the officers to make and file with the auditing officer an affidavit that the affiant has not violated any of the provisions of this part.

History: En. Sec. 1024, Pol. C. 1895; re-en. Sec. 372, Rev. C. 1907; re-en. Sec. 448, R.C.M. 1921; Cal. Pol. C. Sec. 924; re-en. Sec. 448, R.C.M. 1935; R.C.M. 1947, 59-505; amd. Sec. 35, Ch. 61, L. 2007.



2-2-206. Officers not to pay illegal warrant.

2-2-206. Officers not to pay illegal warrant. Officers charged with the disbursement of public moneys must not pay any warrant or other evidence of indebtedness against the state, county, city, town, or township when the same has been purchased, sold, received, or transferred contrary to any of the provisions of this part.

History: En. Sec. 1025, Pol. C. 1895; re-en. Sec. 373, Rev. C. 1907; re-en. Sec. 449, R.C.M. 1921; Cal. Pol. C. Sec. 925; re-en. Sec. 449, R.C.M. 1935; R.C.M. 1947, 59-506.



2-2-207. Settlements to be withheld on affidavit.

2-2-207. Settlements to be withheld on affidavit. (1) Each officer charged with the disbursement of public money who is informed by affidavit establishing probable cause that an officer whose account is about to be settled, audited, or paid has violated any of the provisions of this part shall suspend the settlement or payment and cause the officer to be prosecuted for the violation by the county attorney. (2) If there is a judgment for the defendant upon prosecution, the proper officer may proceed to settle, audit, or pay the account as if an affidavit had not been filed.

History: En. Sec. 1026, Pol. C. 1895; re-en. Sec. 374, Rev. C. 1907; re-en. Sec. 450, R.C.M. 1921; Cal. Pol. C. Sec. 926; re-en. Sec. 450, R.C.M. 1935; R.C.M. 1947, 59-507; amd. Sec. 36, Ch. 61, L. 2007.






Part 3. Nepotism

2-2-301. Nepotism defined.

2-2-301. Nepotism defined. Nepotism is the bestowal of political patronage by reason of relationship rather than of merit.

History: En. Sec. 1, Ch. 12, L. 1933; re-en. Sec. 456.1, R.C.M. 1935; R.C.M. 1947, 59-518.



2-2-302. Appointment of relative to office of trust or emolument unlawful -- exceptions -- publication of notice.

2-2-302. Appointment of relative to office of trust or emolument unlawful -- exceptions -- publication of notice. (1) Except as provided in subsection (2), it is unlawful for a person or member of any board, bureau, or commission or employee at the head of a department of this state or any political subdivision of this state to appoint to any position of trust or emolument any person related or connected by consanguinity within the fourth degree or by affinity within the second degree. (2) The provisions of 2-2-303 and this section do not apply to: (a) a sheriff in the appointment of a person as a cook or an attendant; (b) school district trustees if all the trustees, with the exception of any trustee who is related to the person being appointed and who must abstain from voting for the appointment, approve the appointment of a person related to a trustee; (c) a school district in the employment of a person as a substitute teacher who is not employed as a substitute teacher for more than 30 consecutive school days as defined by the trustees in 20-1-302; (d) the renewal of an employment contract of a person who was initially hired before the member of the board, bureau, or commission or the department head to whom the person is related assumed the duties of the office; (e) the employment of election judges; (f) the employment of pages or temporary session staff by the legislature; or (g) county commissioners of a county with a population of less than 10,000 if all the commissioners, with the exception of any commissioner who is related to the person being appointed and who must abstain from voting for the appointment, approve the appointment of a person related to a commissioner. (3) Prior to the appointment of a person referred to in subsection (2)(b) or (2)(g), written notice of the time and place for the intended action must be published at least 15 days prior to the intended action in a newspaper of general circulation in the county in which the school district is located or the county office or position is located.

History: En. Sec. 2, Ch. 12, L. 1933; re-en. Sec. 456.2, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1955; amd. Sec. 27, Ch. 535, L. 1975; R.C.M. 1947, 59-519(part); amd. Sec. 1, Ch. 117, L. 1987; amd. Sec. 1, Ch. 55, L. 1991; amd. Sec. 1, Ch. 238, L. 1991; amd. Sec. 10, Ch. 562, L. 1995; amd. Sec. 1, Ch. 138, L. 2005; amd. Sec. 1, Ch. 316, L. 2005.



2-2-303. Agreements to appoint relative to office unlawful.

2-2-303. Agreements to appoint relative to office unlawful. It shall further be unlawful for any person or any member of any board, bureau, or commission or employee of any department of this state or any political subdivision thereof to enter into any agreement or any promise with other persons or any members of any boards, bureaus, or commissions or employees of any department of this state or any of its political subdivisions thereof to appoint to any position of trust or emolument any person or persons related to them or connected with them by consanguinity within the fourth degree or by affinity within the second degree.

History: En. Sec. 2, Ch. 12, L. 1933; re-en. Sec. 456.2, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1955; amd. Sec. 27, Ch. 535, L. 1975; R.C.M. 1947, 59-519(part).



2-2-304. Penalty for violation of nepotism law.

2-2-304. Penalty for violation of nepotism law. A public officer or employee or a member of any board, bureau, or commission of this state or any political subdivision who, by virtue of the person's office, has the right to make or appoint any person to render services to this state or any subdivision of this state and who makes or appoints a person to the services or enters into any agreement or promise with any other person or employee or any member of any board, bureau, or commission of any other department of this state or any of its subdivisions to appoint to any position any person or persons related to the person making the appointment or connected with the person making the appointment by consanguinity within the fourth degree or by affinity within the second degree is guilty of a misdemeanor and upon conviction shall be punished by a fine not less than $50 or more than $1,000, by imprisonment in the county jail for not more than 6 months, or both.

History: En. Sec. 3, Ch. 12, L. 1933; re-en. Sec. 456.3, R.C.M. 1935; R.C.M. 1947, 59-520; amd. Sec. 1, Ch. 253, L. 1989; amd. Sec. 37, Ch. 61, L. 2007.









CHAPTER 3. PUBLIC PARTICIPATION IN GOVERNMENTAL OPERATIONS

Part 1. Notice and Opportunity to Be Heard

2-3-101. Legislative intent.

2-3-101. Legislative intent. The legislature finds and declares pursuant to the mandate of Article II, section 8, of the 1972 Montana constitution that legislative guidelines should be established to secure to the people of Montana their constitutional right to be afforded reasonable opportunity to participate in the operation of governmental agencies prior to the final decision of the agency.

History: En. 82-4226 by Sec. 1, Ch. 491, L. 1975; R.C.M. 1947, 82-4226.



2-3-102. Definitions.

2-3-102. Definitions. As used in this part, the following definitions apply: (1) "Agency" means any board, bureau, commission, department, authority, or officer of the state or local government authorized by law to make rules, determine contested cases, or enter into contracts except: (a) the legislature and any branch, committee, or officer thereof; (b) the judicial branches and any committee or officer thereof; (c) the governor, except that an agency is not exempt because the governor has been designated as a member thereof; or (d) the state military establishment and agencies concerned with civil defense and recovery from hostile attack. (2) "Agency action" means the whole or a part of the adoption of an agency rule, the issuance of a license or order, the award of a contract, or the equivalent or denial thereof. (3) "Rule" means any agency regulation, standard, or statement of general applicability that implements, interprets, or prescribes law or policy or describes the organization, procedures, or practice requirements of any agency. The term includes the amendment or repeal of a prior rule but does not include: (a) statements concerning only the internal management of an agency and not affecting private rights or procedures available to the public; or (b) declaratory rulings as to the applicability of any statutory provision or of any rule.

History: En. 82-4227 by Sec. 2, Ch. 491, L. 1975; amd. Sec. 23, Ch. 285, L. 1977; amd. Sec. 1, Ch. 452, L. 1977; R.C.M. 1947, 82-4227(part); amd. Sec. 1, Ch. 243, L. 1979.



2-3-103. Public participation -- governor to ensure guidelines adopted.

2-3-103. Public participation -- governor to ensure guidelines adopted. (1) (a) Each agency shall develop procedures for permitting and encouraging the public to participate in agency decisions that are of significant interest to the public. The procedures must ensure adequate notice and assist public participation before a final agency action is taken that is of significant interest to the public. The agenda for a meeting, as defined in 2-3-202, must include an item allowing public comment on any public matter that is not on the agenda of the meeting and that is within the jurisdiction of the agency conducting the meeting. However, the agency may not take action on any matter discussed unless specific notice of that matter is included on an agenda and public comment has been allowed on that matter. Public comment received at a meeting must be incorporated into the official minutes of the meeting, as provided in 2-3-212. (b) For purposes of this section, "public matter" does not include contested case and other adjudicative proceedings. (2) The governor shall ensure that each board, bureau, commission, department, authority, agency, or officer of the executive branch of the state adopts coordinated rules for its programs. The guidelines must provide policies and procedures to facilitate public participation in those programs, consistent with subsection (1). These guidelines must be adopted as rules and published in a manner so that the rules may be provided to a member of the public upon request.

History: En. 82-4228 by Sec. 3, Ch. 491, L. 1975; amd. Sec. 24, Ch. 285, L. 1977; amd. Sec. 2, Ch. 452, L. 1977; R.C.M. 1947, 82-4228(1), (5); amd. Sec. 1, Ch. 425, L. 2003.



2-3-104. Requirements for compliance with notice provisions.

2-3-104. Requirements for compliance with notice provisions. An agency shall be considered to have complied with the notice provisions of 2-3-103 if: (1) an environmental impact statement is prepared and distributed as required by the Montana Environmental Policy Act, Title 75, chapter 1; (2) a proceeding is held as required by the Montana Administrative Procedure Act; (3) a public hearing, after appropriate notice is given, is held pursuant to any other provision of state law or a local ordinance or resolution; or (4) a newspaper of general circulation within the area to be affected by a decision of significant interest to the public has carried a news story or advertisement concerning the decision sufficiently prior to a final decision to permit public comment on the matter.

History: En. 82-4228 by Sec. 3, Ch. 491, L. 1975; amd. Sec. 24, Ch. 285, L. 1977; amd. Sec. 2, Ch. 452, L. 1977; R.C.M. 1947, 82-4228(2).



2-3-105. Supplemental notice by radio or television.

2-3-105. Supplemental notice by radio or television. (1) An official of the state or any of its political subdivisions who is required by law to publish a notice required by law may supplement the publication by a radio or television broadcast of a summary of the notice or by both when in the official's judgment the public interest will be served. (2) The summary of the notice must be read without a reference to any person by name who is then a candidate for political office. (3) The announcements may be made only by duly employed personnel of the station from which the broadcast emanates. (4) Announcements by political subdivisions may be made only by stations situated within the county of origin of the legal notice unless a broadcast station does not exist in that county, in which case announcements may be made by a station or stations situated in any county other than the county of origin of the legal notice.

History: En. Sec. 1, Ch. 149, L. 1963; R.C.M. 1947, 19-201; amd. Sec. 38, Ch. 61, L. 2007.



2-3-106. Period for which copy retained.

2-3-106. Period for which copy retained. Each radio or television station broadcasting any summary of a legal notice shall for a period of 6 months subsequent to such broadcast retain at its office a copy or transcription of the text of the summary as actually broadcast, which shall be available for public inspection.

History: En. Sec. 2, Ch. 149, L. 1963; R.C.M. 1947, 19-202.



2-3-107. Proof of publication by broadcast.

2-3-107. Proof of publication by broadcast. Proof of publication of a summary of any notice by radio or television broadcast shall be by affidavit of the manager, an assistant manager, or a program director of the radio or television station broadcasting the same.

History: En. Sec. 3, Ch. 149, L. 1963; R.C.M. 1947, 19-203.



2-3-108. through reserved.

2-3-108 through 2-3-110 reserved.



2-3-111. Opportunity to submit views -- public hearings.

2-3-111. Opportunity to submit views -- public hearings. (1) Procedures for assisting public participation must include a method of affording interested persons reasonable opportunity to submit data, views, or arguments, orally or in written form, prior to making a final decision that is of significant interest to the public. (2) When a state agency other than the board of regents proposes to take an action that directly impacts a specific community or area and a public hearing is held, the hearing must be held in an accessible facility in the impacted community or area or in the nearest community or area with an accessible facility.

History: En. 82-4228 by Sec. 3, Ch. 491, L. 1975; amd. Sec. 24, Ch. 285, L. 1977; amd. Sec. 2, Ch. 452, L. 1977; R.C.M. 1947, 82-4228(3); amd. Sec. 1, Ch. 487, L. 1997.



2-3-112. Exceptions.

2-3-112. Exceptions. The provisions of 2-3-103 and 2-3-111 do not apply to: (1) an agency decision that must be made to deal with an emergency situation affecting the public health, welfare, or safety; (2) an agency decision that must be made to maintain or protect the interests of the agency, including but not limited to the filing of a lawsuit in a court of law or becoming a party to an administrative proceeding; or (3) a decision involving no more than a ministerial act.

History: En. 82-4228 by Sec. 3, Ch. 491, L. 1975; amd. Sec. 24, Ch. 285, L. 1977; amd. Sec. 2, Ch. 452, L. 1977; R.C.M. 1947, 82-4228(4).



2-3-113. Declaratory rulings to be published.

2-3-113. Declaratory rulings to be published. The declaratory rulings of any board, bureau, commission, department, authority, agency, or officer of the state which is not subject to the Montana Administrative Procedure Act shall be published and be subject to judicial review as provided under 2-4-623(6) and 2-4-501, respectively.

History: En. 82-4227 by Sec. 2, Ch. 491, L. 1975; amd. Sec. 23, Ch. 285, L. 1977; amd. Sec. 1, Ch. 452, L. 1977; R.C.M. 1947, 82-4227(part); amd. Sec. 3, Ch. 184, L. 1979.



2-3-114. Enforcement.

2-3-114. Enforcement. The district courts of the state have jurisdiction to set aside an agency decision under this part upon petition of any person whose rights have been prejudiced. A petition pursuant to this section must be filed within 30 days of the date on which the petitioner learns, or reasonably should have learned, of the agency's decision.

History: En. 82-4229 by Sec. 4, Ch. 491, L. 1975; amd. Sec. 25, Ch. 285, L. 1977; R.C.M. 1947, 82-4229; amd. Sec. 1, Ch. 211, L. 2007.






Part 2. Open Meetings

2-3-201. Legislative intent -- liberal construction.

2-3-201. Legislative intent -- liberal construction. The legislature finds and declares that public boards, commissions, councils, and other public agencies in this state exist to aid in the conduct of the peoples' business. It is the intent of this part that actions and deliberations of all public agencies shall be conducted openly. The people of the state do not wish to abdicate their sovereignty to the agencies which serve them. Toward these ends, the provisions of the part shall be liberally construed.

History: En. Sec. 1, Ch. 159, L. 1963; R.C.M. 1947, 82-3401.



2-3-202. Meeting defined.

2-3-202. Meeting defined. As used in this part, "meeting" means the convening of a quorum of the constituent membership of a public agency or association described in 2-3-203, whether corporal or by means of electronic equipment, to hear, discuss, or act upon a matter over which the agency has supervision, control, jurisdiction, or advisory power.

History: En. 82-3404 by Sec. 2, Ch. 567, L. 1977; R.C.M. 1947, 82-3404; amd. Sec. 2, Ch. 183, L. 1987.



2-3-203. Meetings of public agencies and certain associations of public agencies to be open to public -- exceptions.

2-3-203. Meetings of public agencies and certain associations of public agencies to be open to public -- exceptions. (1) All meetings of public or governmental bodies, boards, bureaus, commissions, agencies of the state, or any political subdivision of the state or organizations or agencies supported in whole or in part by public funds or expending public funds, including the supreme court, must be open to the public. (2) All meetings of associations that are composed of public or governmental bodies referred to in subsection (1) and that regulate the rights, duties, or privileges of any individual must be open to the public. (3) The presiding officer of any meeting may close the meeting during the time the discussion relates to a matter of individual privacy and then if and only if the presiding officer determines that the demands of individual privacy clearly exceed the merits of public disclosure. The right of individual privacy may be waived by the individual about whom the discussion pertains and, in that event, the meeting must be open. (4) (a) Except as provided in subsection (4)(b), a meeting may be closed to discuss a strategy to be followed with respect to litigation when an open meeting would have a detrimental effect on the litigating position of the public agency. (b) A meeting may not be closed to discuss strategy to be followed in litigation in which the only parties are public bodies or associations described in subsections (1) and (2). (5) The supreme court may close a meeting that involves judicial deliberations in an adversarial proceeding. (6) Any committee or subcommittee appointed by a public body or an association described in subsection (2) for the purpose of conducting business that is within the jurisdiction of that agency is subject to the requirements of this section.

History: En. Sec. 2, Ch. 159, L. 1963; amd. Sec. 1, Ch. 474, L. 1975; amd. Sec. 1, Ch. 567, L. 1977; R.C.M. 1947, 82-3402; amd. Sec. 1, Ch. 380, L. 1979; amd. Sec. 1, Ch. 183, L. 1987; amd. Sec. 1, Ch. 123, L. 1993; amd. Sec. 1, Ch. 218, L. 2005.



2-3-204. through reserved.

2-3-204 through 2-3-210 reserved.



2-3-211. Recording.

2-3-211. Recording. Accredited press representatives may not be excluded from any open meeting under this part and may not be prohibited from taking photographs, televising, or recording such meetings. The presiding officer may assure that such activities do not interfere with the conduct of the meeting.

History: En. 82-3405 by Sec. 4, Ch. 567, L. 1977; R.C.M. 1947, 82-3405.



2-3-212. Minutes of meetings -- public inspection.

2-3-212. Minutes of meetings -- public inspection. (1) Appropriate minutes of all meetings required by 2-3-203 to be open must be kept and must be available for inspection by the public. If an audio recording of a meeting is made and designated as official, the recording constitutes the official record of the meeting. If an official recording is made, a written record of the meeting must also be made and must include the information specified in subsection (2). (2) Minutes must include without limitation: (a) the date, time, and place of the meeting; (b) a list of the individual members of the public body, agency, or organization who were in attendance; (c) the substance of all matters proposed, discussed, or decided; and (d) at the request of any member, a record of votes by individual members for any votes taken. (3) If the minutes are recorded and designated as the official record, a log or time stamp for each main agenda item is required for the purpose of providing assistance to the public in accessing that portion of the meeting.

History: En. Sec. 3, Ch. 159, L. 1963; amd. Sec. 3, Ch. 567, L. 1977; R.C.M. 1947, 82-3403; amd. Sec. 1, Ch. 65, L. 2011.



2-3-213. Voidability.

2-3-213. Voidability. Any decision made in violation of 2-3-203 may be declared void by a district court having jurisdiction. A suit to void a decision must be commenced within 30 days of the date on which the plaintiff or petitioner learns, or reasonably should have learned, of the agency's decision.

History: En. 82-3406 by Sec. 5, Ch. 567, L. 1977; R.C.M. 1947, 82-3406; amd. Sec. 2, Ch. 211, L. 2007.



2-3-214. through reserved.

2-3-214 through 2-3-220 reserved.



2-3-221. Costs to plaintiff in certain actions to enforce constitutional right to know.

2-3-221. Costs to plaintiff in certain actions to enforce constitutional right to know. A plaintiff who prevails in an action brought in district court to enforce the plaintiff's rights under Article II, section 9, of the Montana constitution may be awarded costs and reasonable attorney fees.

History: En. 93-8632 by Sec. 1, Ch. 493, L. 1975; R.C.M. 1947, 93-8632; amd. Sec. 39, Ch. 61, L. 2007.






Part 3. Use of Electronic Mail Systems

2-3-301. Agency to accept public comment electronically -- dissemination of electronic mail address and documents required -- prohibiting fees.

2-3-301. Agency to accept public comment electronically -- dissemination of electronic mail address and documents required -- prohibiting fees. (1) An agency that accepts public comment pursuant to a statute, administrative rule, or policy, including an agency adopting rules pursuant to the Montana Administrative Procedure Act or an agency to which 2-3-111 applies, shall provide for the receipt of public comment by the agency by use of an electronic mail system. (2) As part of the agency action required by subsection (1), an agency shall disseminate by appropriate media its electronic mail address to which public comment may be made, including dissemination in: (a) rulemaking notices published pursuant to the Montana Administrative Procedure Act; (b) the telephone directory of state agencies published by the department of administration; (c) any notice of agency existence, purpose, and operations published on the internet world wide web, popularly known as a "website", used by the agency; or (d) any combination of the methods of dissemination provided in subsections (2)(a) through (2)(c). (3) An agency shall, at the request of another agency or person and subject to 2-6-102, disseminate the electronic documents to that agency or person by electronic mail in place of surface mail. Notification of the availability of an electronic notice of proposed rulemaking may be sent to an interested person as provided in 2-4-302(2)(a)(ii). An agency may not charge a fee for providing documents by electronic mail in accordance with this subsection. (4) An agency that receives electronic mail pursuant to subsection (1) shall retain the electronic mail as either an electronic or a paper copy to the same extent that other comments are retained. (5) As used in this section, "agency" means a department, division, bureau, office, board, commission, authority, or other agency of the executive branch of state government.

History: En. Sec. 1, Ch. 484, L. 1999; amd. Sec. 1, Ch. 77, L. 2001; amd. Sec. 19, Ch. 313, L. 2001; amd. Sec. 1, Ch. 41, L. 2011.









CHAPTER 4. ADMINISTRATIVE PROCEDURE ACT

Part 1. General Provisions

2-4-101. Short title -- purpose.

2-4-101. Short title -- purpose. (1) This chapter is known and may be cited as the "Montana Administrative Procedure Act". (2) The purposes of the Montana Administrative Procedure Act are to: (a) generally give notice to the public of governmental action and to provide for public participation in that action; (b) establish general uniformity and due process safeguards in agency rulemaking, legislative review of rules, and contested case proceedings; (c) establish standards for judicial review of agency rules and final agency decisions; and (d) provide the executive and judicial branches of government with statutory directives.

History: En. Sec. 1, Ch. 2, Ex. L. 1971; amd. Sec. 1, Ch. 285, L. 1977; R.C.M. 1947, 82-4201; amd. Sec. 1, Ch. 152, L. 2009.



2-4-102. Definitions.

2-4-102. (Temporary) Definitions. For purposes of this chapter, the following definitions apply: (1) "Administrative rule review committee" or "committee" means the appropriate committee assigned subject matter jurisdiction in Title 5, chapter 5, part 2. (2) (a) "Agency" means an agency, as defined in 2-3-102, of state government, except that the provisions of this chapter do not apply to the following: (i) the state board of pardons and parole, except that the board is subject to the requirements of 2-4-103, 2-4-201, 2-4-202, and 2-4-306 and its rules must be published in the ARM and the register; (ii) the supervision and administration of a penal institution with regard to the institutional supervision, custody, control, care, or treatment of youth or prisoners; (iii) the board of regents and the Montana university system; (iv) the financing, construction, and maintenance of public works; (v) the public service commission when conducting arbitration proceedings pursuant to 47 U.S.C. 252 and 69-3-837. (b) The term does not include a school district, a unit of local government, or any other political subdivision of the state. (3) "ARM" means the Administrative Rules of Montana. (4) "Contested case" means a proceeding before an agency in which a determination of legal rights, duties, or privileges of a party is required by law to be made after an opportunity for hearing. The term includes but is not restricted to ratemaking, price fixing, and licensing. (5) (a) "Interested person" means a person who has expressed to the agency an interest concerning agency actions under this chapter and has requested to be placed on the agency's list of interested persons as to matters of which the person desires to be given notice. (b) The term does not extend to contested cases. (6) "License" includes the whole or part of an agency permit, certificate, approval, registration, charter, or other form of permission required by law but does not include a license required solely for revenue purposes. (7) "Licensing" includes an agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal, limitation, transfer, or amendment of a license. (8) "Party" means a person named or admitted as a party or properly seeking and entitled as of right to be admitted as a party, but this chapter may not be construed to prevent an agency from admitting any person as a party for limited purposes. (9) "Person" means an individual, partnership, corporation, association, governmental subdivision, agency, or public organization of any character. (10) "Register" means the Montana Administrative Register. (11) (a) "Rule" means each agency regulation, standard, or statement of general applicability that implements, interprets, or prescribes law or policy or describes the organization, procedures, or practice requirements of an agency. The term includes the amendment or repeal of a prior rule. (b) The term does not include: (i) statements concerning only the internal management of an agency or state government and not affecting private rights or procedures available to the public, including rules implementing the state personnel classification plan, the state wage and salary plan, or the statewide accounting, budgeting, and human resource system; (ii) formal opinions of the attorney general and declaratory rulings issued pursuant to 2-4-501; (iii) rules relating to the use of public works, facilities, streets, and highways when the substance of the rules is indicated to the public by means of signs or signals; (iv) seasonal rules adopted annually or biennially relating to hunting, fishing, and trapping when there is a statutory requirement for the publication of the rules and rules adopted annually or biennially relating to the seasonal recreational use of lands and waters owned or controlled by the state when the substance of the rules is indicated to the public by means of signs or signals; or (v) uniform rules adopted pursuant to interstate compact, except that the rules must be filed in accordance with 2-4-306 and must be published in the ARM. (12) (a) "Significant interest to the public" means agency actions under this chapter regarding matters that the agency knows to be of widespread citizen interest. These matters include issues involving a substantial fiscal impact to or controversy involving a particular class or group of individuals. (b) The term does not extend to contested cases. (13) "Small business" means a business entity, including its affiliates, that is independently owned and operated and that employs fewer than 50 full-time employees. (14) "Substantive rules" are either: (a) legislative rules, which if adopted in accordance with this chapter and under expressly delegated authority to promulgate rules to implement a statute have the force of law and when not so adopted are invalid; or (b) adjective or interpretive rules, which may be adopted in accordance with this chapter and under express or implied authority to codify an interpretation of a statute. The interpretation lacks the force of law. (Effective July 2, 2015) 2-4-102. (Effective July 2, 2015) . Definitions. For purposes of this chapter, the following definitions apply: (1) "Administrative rule review committee" or "committee" means the appropriate committee assigned subject matter jurisdiction in Title 5, chapter 5, part 2. (2) (a) "Agency" means an agency, as defined in 2-3-102, of state government, except that the provisions of this chapter do not apply to the following: (i) the state board of pardons and parole, except that the board is subject to the requirements of 2-4-103, 2-4-201, 2-4-202, and 2-4-306 and its rules must be published in the ARM and the register; (ii) the supervision and administration of a penal institution with regard to the institutional supervision, custody, control, care, or treatment of youth or prisoners; (iii) the board of regents and the Montana university system; (iv) the financing, construction, and maintenance of public works; (v) the public service commission when conducting arbitration proceedings pursuant to 47 U.S.C. 252 and 69-3-837. (b) The term does not include a school district, a unit of local government, or any other political subdivision of the state. (3) "ARM" means the Administrative Rules of Montana. (4) "Contested case" means a proceeding before an agency in which a determination of legal rights, duties, or privileges of a party is required by law to be made after an opportunity for hearing. The term includes but is not restricted to ratemaking, price fixing, and licensing. (5) (a) "Interested person" means a person who has expressed to the agency an interest concerning agency actions under this chapter and has requested to be placed on the agency's list of interested persons as to matters of which the person desires to be given notice. (b) The term does not extend to contested cases. (6) "License" includes the whole or part of an agency permit, certificate, approval, registration, charter, or other form of permission required by law but does not include a license required solely for revenue purposes. (7) "Licensing" includes an agency process respecting the grant, denial, renewal, revocation, suspension, annulment, withdrawal, limitation, transfer, or amendment of a license. (8) "Party" means a person named or admitted as a party or properly seeking and entitled as of right to be admitted as a party, but this chapter may not be construed to prevent an agency from admitting any person as a party for limited purposes. (9) "Person" means an individual, partnership, corporation, association, governmental subdivision, agency, or public organization of any character. (10) "Register" means the Montana Administrative Register. (11) (a) "Rule" means each agency regulation, standard, or statement of general applicability that implements, interprets, or prescribes law or policy or describes the organization, procedures, or practice requirements of an agency. The term includes the amendment or repeal of a prior rule. (b) The term does not include: (i) statements concerning only the internal management of an agency or state government and not affecting private rights or procedures available to the public, including rules implementing the state personnel classification plan, the state wage and salary plan, or the statewide accounting, budgeting, and human resource system; (ii) formal opinions of the attorney general and declaratory rulings issued pursuant to 2-4-501; (iii) rules relating to the use of public works, facilities, streets, and highways when the substance of the rules is indicated to the public by means of signs or signals; (iv) seasonal rules adopted annually or biennially relating to hunting, fishing, and trapping when there is a statutory requirement for the publication of the rules and rules adopted annually or biennially relating to the seasonal recreational use of lands and waters owned or controlled by the state when the substance of the rules is indicated to the public by means of signs or signals; or (v) uniform rules adopted pursuant to interstate compact, except that the rules must be filed in accordance with 2-4-306 and must be published in the ARM. (12) (a) "Significant interest to the public" means agency actions under this chapter regarding matters that the agency knows to be of widespread citizen interest. These matters include issues involving a substantial fiscal impact to or controversy involving a particular class or group of individuals. (b) The term does not extend to contested cases. (13) "Substantive rules" are either: (a) legislative rules, which if adopted in accordance with this chapter and under expressly delegated authority to promulgate rules to implement a statute have the force of law and when not so adopted are invalid; or (b) adjective or interpretive rules, which may be adopted in accordance with this chapter and under express or implied authority to codify an interpretation of a statute. The interpretation lacks the force of law.

History: (1), (3), (9)En. by Code Commissioner, 1979; (2), (4) thru (8), (10), (11)En. Sec. 2, Ch. 2, Ex. L. 1971; amd. Sec. 2, Ch. 285, L. 1977; Sec. 82-4202, R.C.M. 1947; R.C.M. 1947, 82-4202; amd. Sec. 4, Ch. 184, L. 1979; amd. Sec. 2, Ch. 243, L. 1979; amd. Sec. 1, Ch. 671, L. 1985; amd. Sec. 1, Ch. 340, L. 1991; amd. Sec. 6, Ch. 546, L. 1995; amd. Sec. 28, Ch. 349, L. 1997; amd. Sec. 1, Ch. 489, L. 1997; amd. Sec. 1, Ch. 19, L. 1999; amd. Sec. 1, Ch. 181, L. 2003; amd. Sec. 1, Ch. 2, L. 2009; amd. Sec. 2, Ch. 318, L. 2013.



2-4-103. Rules and statements to be made available to public.

2-4-103. Rules and statements to be made available to public. (1) Each agency shall: (a) make available for public inspection all rules and all other written statements of policy or interpretations formulated, adopted, or used by the agency in the discharge of its functions; (b) upon request of any person, provide a copy of any rule. (2) Unless otherwise provided by statute, an agency may require the payment of the cost of providing such copies. (3) No agency rule is valid or effective against any person or party whose rights have been substantially prejudiced by an agency's failure to comply with the public inspection requirement herein.

History: En. Sec. 3, Ch. 2, Ex. L. 1971; amd. Sec. 1, Ch. 240, L. 1974; amd. Sec. 3, Ch. 285, L. 1977; R.C.M. 1947, 82-4203(1)(c), (1)(d), (2); amd. Sec. 3, Ch. 243, L. 1979.



2-4-104. Subpoenas and enforcement -- compelling testimony.

2-4-104. Subpoenas and enforcement -- compelling testimony. (1) An agency conducting any proceeding subject to this chapter may require the furnishing of information, the attendance of witnesses, and the production of books, records, papers, documents, and other objects that may be necessary and proper for the purposes of the proceeding. In furtherance of this power, an agency upon its own motion may and, upon request of any party appearing in a contested case, shall issue subpoenas for witnesses or subpoenas duces tecum. The method for service of subpoenas, witness fees, and mileage must be the same as required in civil actions in the district courts of the state. Except as otherwise provided by statute, witness fees and mileage must be paid by the party at whose request the subpoena was issued. (2) In case of disobedience of any subpoena issued and served under this section or of the refusal of any witness to testify as to any material matter with regard to which the witness may be interrogated in a proceeding before the agency, the agency may apply to any district court in the state for an order to compel compliance with the subpoena or the giving of testimony. If the agency fails or refuses to seek enforcement of a subpoena issued at the request of a party or to compel the giving of testimony considered material by a party, the party may make an application to the district court. The court shall hear the matter as expeditiously as possible. If the disobedience or refusal is found to be unjustified, the court shall enter an order requiring compliance. Disobedience of the order must be punishable by contempt of court in the same manner and by the same procedures as is provided for similar conduct committed in the course of civil actions in district courts. If another method of subpoena enforcement or compelling testimony is provided by statute, it may be used as an alternative to the method provided for in this section.

History: En. Sec. 20, Ch. 2, Ex. L. 1971; amd. Sec. 19, Ch. 285, L. 1977; R.C.M. 1947, 82-4220(1), (2); amd. Sec. 40, Ch. 61, L. 2007.



2-4-105. Representation by counsel.

2-4-105. Representation by counsel. Any person compelled to appear in person or who voluntarily appears before any agency or representative thereof shall be accorded the right to be accompanied, represented, and advised by counsel. In a proceeding before an agency, every party shall be accorded the right to appear in person or by or with counsel but this chapter shall not be construed as requiring an agency to furnish counsel to any such person.

History: En. Sec. 21, Ch. 2, Ex. L. 1971; amd. Sec. 20, Ch. 285, L. 1977; R.C.M. 1947, 82-4221.



2-4-106. Service.

2-4-106. Service. Except where a statute expressly provides to the contrary, service in all agency proceedings subject to the provisions of this chapter and in proceedings for judicial review thereof shall be as prescribed for civil actions in the district courts.

History: En. Sec. 22, Ch. 2, Ex. L. 1971; amd. Sec. 21, Ch. 285, L. 1977; R.C.M. 1947, 82-4222.



2-4-107. Construction and effect.

2-4-107. Construction and effect. Nothing in this chapter shall be considered to limit or repeal requirements imposed by statute or otherwise recognized law. No subsequent legislation shall be considered to supersede or modify any provision of this chapter, whether by implication or otherwise, except to the extent that such legislation shall do so expressly.

History: En. Sec. 23, Ch. 2, Ex. L. 1971; amd. Sec. 22, Ch. 285, L. 1977; R.C.M. 1947, 82-4223.



2-4-108. and reserved.

2-4-108 through 2-4-109 reserved.



2-4-110. Departmental review of rule notices.

2-4-110. Departmental review of rule notices. (1) The head of each department of the executive branch shall appoint an existing attorney, paralegal, or other qualified person from that department to review each departmental rule proposal notice, adoption notice, or other notice relating to administrative rulemaking. Notice of the name of the person appointed under this subsection and of any successor must be given to the secretary of state and the appropriate administrative rule review committee within 10 days of the appointment. (2) The person appointed under subsection (1) shall review each notice by any division, bureau, or other unit of the department, including units attached to the department for administrative purposes only under 2-15-121 unless otherwise excepted, for compliance with this chapter before the notice is filed with the secretary of state. The reviewer shall pay particular attention to 2-4-302 and 2-4-305. The review must include but is not limited to consideration of: (a) the adequacy of the statement of reasonable necessity for the intended action and whether the intended action is reasonably necessary to effectuate the purpose of the code section or sections implemented; (b) whether the proper statutory authority for the rule is cited; (c) whether the citation of the code section or sections implemented is correct; (d) whether the intended action is contrary to the code section or sections implemented or to other law; and (e) for a rule that initially implements legislation, whether the intended action is contrary to any comments submitted to the department by the primary sponsor of the legislation for the purposes of 2-4-302. (3) The person appointed under subsection (1) shall sign each notice for which this section requires a review. The act of signing is an affirmation that the review required by this section has been performed to the best of the reviewer's ability. The secretary of state may not accept for filing a notice that does not have the signature required by this section.

History: En. Sec. 1, Ch. 8, L. 1987; amd. Sec. 1, Ch. 3, L. 1991; amd. Sec. 2, Ch. 19, L. 1999; amd. Sec. 1, Ch. 210, L. 2001; amd. Sec. 1, Ch. 21, L. 2009; amd. Sec. 1, Ch. 99, L. 2011.



2-4-111. Small business impact analysis -- assistance.

2-4-111. (Temporary) Small business impact analysis -- assistance. (1) Prior to the adoption of a proposed rule, the agency that has proposed the rule shall determine if the rule will significantly and directly impact small businesses. If the agency determines that the proposed rule will impact small businesses, the determination must be published in the register when the proposed rule is published. If the agency determines that the proposed rule may have a significant and direct impact on small businesses and if subsection (4) does not apply, the agency shall prepare a small business impact analysis that, at a minimum, must: (a) identify by class or group the small businesses probably affected by the proposed rule; (b) include a statement of the probable significant and direct effects of the proposed rule on the small businesses identified in subsection (1)(a); and (c) include a description of any alternative methods that may be reasonably implemented to minimize or eliminate any potential adverse effects of adopting the proposed rule while still achieving the purpose of the proposed rule. (2) The agency shall provide documentation for the estimates, statements, and descriptions required under subsection (1). (3) The office of economic development, established in 2-15-218, shall advise and assist agencies in complying with this section. (4) An agency is not required to prepare a separate small business impact analysis under this section if the agency pursuant to 2-4-405 is preparing or has prepared an economic impact statement regarding adoption, amendment, or repeal of a rule. (5) The final adoption, amendment, or repeal of a rule is not subject to challenge in any court as a result of the inaccuracy or inadequacy of a small business impact analysis required under this section. (Terminates July 1, 2015--sec. 6, Ch. 318, L. 2013.)

History: En. Sec. 1, Ch. 318, L. 2013.






Part 2. Organizational and Procedural Rules

2-4-201. Rules describing agency organization and procedures.

2-4-201. Rules describing agency organization and procedures. In addition to other rulemaking requirements imposed by law, each agency shall: (1) adopt as a rule a description of its organization, stating the general course and method of its operations and the methods whereby the public may obtain information or make submissions or requests. The notice and hearing requirements contained in 2-4-302 do not apply to adoption of a rule relating to a description of its organization. (2) adopt rules of practice, not inconsistent with statutory provisions, setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the agency.

History: En. Sec. 3, Ch. 2, Ex. L. 1971; amd. Sec. 1, Ch. 240, L. 1974; amd. Sec. 3, Ch. 285, L. 1977; R.C.M. 1947, 82-4203(1)(a), (1)(b).



2-4-202. Model rules.

2-4-202. Model rules. (1) The secretary of state shall prepare a model form for a rule describing the organization of agencies and model rules of practice for agencies to use as a guide for the rulemaking process and in fulfilling the requirements of 2-4-201. The attorney general shall prepare model rules of practice for agencies to use as a guide for contested case hearings and declaratory rulings. The secretary of state and attorney general shall add to, amend, or revise the model rules from time to time as necessary for the proper guidance of agencies. (2) The model rules and additions, amendments, or revisions to the model rules must be appropriate for the use of as many agencies as is practicable and must be filed with the secretary of state and provided to any agency upon request. The adoption by an agency of all or part of the model rules does not relieve the agency from following the rulemaking procedures required by this chapter.

History: En. Sec. 3, Ch. 2, Ex. L. 1971; amd. Sec. 1, Ch. 240, L. 1974; amd. Sec. 3, Ch. 285, L. 1977; R.C.M. 1947, 82-4203(3); amd. Sec. 41, Ch. 61, L. 2007; amd. Sec. 1, Ch. 88, L. 2007.






Part 3. Adoption and Publication of Rules

2-4-301. Authority to adopt not conferred.

2-4-301. Authority to adopt not conferred. Except as provided in part 2, nothing in this chapter confers authority upon or augments the authority of any state agency to adopt, administer, or enforce any rule.

History: En. 82-4204.1 by Sec. 9, Ch. 285, L. 1977; R.C.M. 1947, 82-4204.1(part).



2-4-302. Notice, hearing, and submission of views.

2-4-302. Notice, hearing, and submission of views. (1) (a) Prior to the adoption, amendment, or repeal of any rule, the agency shall give written notice of its proposed action. The proposal notice must include a statement of either the terms or substance of the intended action or a description of the subjects and issues involved, the reasonable necessity for the proposed action, and the time when, place where, and manner in which interested persons may present their views on the proposed action. The reasonable necessity must be written in plain, easily understood language. (b) The agency shall state in the proposal notice the date on which and the manner in which contact was made with the primary sponsor as required in subsection (2)(d). If the notification to the primary sponsor was given by mail, the date stated in the proposal notice must be the date on which the notification was mailed by the agency. If the proposal notice fails to state the date on which and the manner in which the primary sponsor was contacted, the filing of the proposal notice under subsection (2)(a)(i) is ineffective for the purposes of this part and for the purposes of the law that the agency cites in the proposal notice as the authority for the proposed action. (c) If the agency proposes to adopt, increase, or decrease a monetary amount that a person shall pay or will receive, such as a fee, cost, or benefit, the notice must include an estimate, if known, of: (i) the cumulative amount for all persons of the proposed increase, decrease, or new amount; and (ii) the number of persons affected. (2) (a) (i) The proposal notice must be filed with the secretary of state for publication in the register, as provided in 2-4-312. Except as provided in subsection (2)(a)(ii), within 3 days of publication, a copy of the published proposal notice must be sent to interested persons who have made timely requests to the agency to be informed of its rulemaking proceedings, and to the office of any professional, trade, or industrial society or organization or member of those entities who has filed a request with the appropriate administrative rule review committee when the request has been forwarded to the agency as provided in subsection (2)(b). (ii) In lieu of sending a copy of the published proposal notice to an interested person who has requested the notice, the agency may, with the consent of that person, send that person an electronic notification that the proposal notice is available on the agency's website and an electronic link to the part of the agency's website or a description of the means of locating that part of the agency's website where the notice is available. (iii) Each agency shall create and maintain a list of interested persons and the subject or subjects in which each person on the list is interested. A person who submits a written comment or attends a hearing in regard to proposed agency action under this part must be informed of the list by the agency. An agency complies with this subsection if it includes in the proposal notice an advisement explaining how persons may be placed on the list of interested persons and if it complies with subsection (7). (b) The appropriate administrative rule review committee shall forward a list of all organizations or persons who have submitted a request to be informed of agency actions to the agencies that the committee oversees that publish rulemaking notices in the register. The list must be amended by the agency upon request of any person requesting to be added to or deleted from the list. (c) The proposal notice required by subsection (1) must be published at least 30 days in advance of the agency's proposed action. The agency shall post the proposal notice on a state electronic access system or other electronic communications system available to the public. (d) (i) When an agency begins to work on the substantive content and the wording of a proposal notice for a rule that initially implements legislation, the agency shall contact, as provided in subsection (8), the legislator who was the primary sponsor of the legislation to: (A) obtain the legislator's comments; (B) inform the legislator of the known dates by which each step of the rulemaking process must be completed; and (C) provide the legislator with information about the time periods during which the legislator may comment on the proposed rules, including the opportunity to provide comment to the appropriate administrative rule review committee. (ii) If the legislation affected more than one program, the primary sponsor must be contacted pursuant to this subsection (2)(d) each time that a rule is being proposed to initially implement the legislation for a program. (iii) Within 3 days after a proposal notice covered under subsection (2)(d)(i) has been published as required in subsection (2)(a)(i), a copy of the published notice must be sent to the primary sponsor contacted under this subsection (2)(d). (3) If a statute provides for a method of publication different from that provided in subsection (2), the affected agency shall comply with the statute in addition to the requirements contained in this section. However, the notice period may not be less than 30 days or more than 6 months. (4) Prior to the adoption, amendment, or repeal of any rule, the agency shall afford interested persons at least 20 days' notice of a hearing and at least 28 days from the day of the original notice to submit data, views, or arguments, orally or in writing. If an amended or supplemental notice is filed, additional time may be allowed for oral or written submissions. In the case of substantive rules, the notice of proposed rulemaking must state that opportunity for oral hearing must be granted if requested by either 10% or 25, whichever is less, of the persons who will be directly affected by the proposed rule, by a governmental subdivision or agency, by the appropriate administrative rule review committee, or by an association having not less than 25 members who will be directly affected. If the proposed rulemaking involves matters of significant interest to the public, the agency shall schedule an oral hearing. (5) An agency may continue a hearing date for cause. In the discretion of the agency, contested case procedures need not be followed in hearings held pursuant to this section. If a hearing is otherwise required by statute, nothing in this section alters that requirement. (6) If an agency fails to publish a notice of adoption within the time required by 2-4-305(7) and the agency again proposes the same rule for adoption, amendment, or repeal, the proposal must be considered a new proposal for purposes of compliance with this chapter. (7) At the commencement of a hearing on the intended action, the person designated by the agency to preside at the hearing shall: (a) read aloud the "Notice of Function of Administrative Rule Review Committee" appearing in the register; and (b) inform the persons at the hearing of the provisions of subsection (2)(a) and provide them an opportunity to place their names on the list. (8) (a) For purposes of contacting primary sponsors under subsection (2)(d), a current or former legislator who wishes to receive notice shall keep the current or former legislator's name, address, e-mail address, and telephone number on file with the secretary of state. The secretary of state may also use legislator contact information provided by the legislative services division for the purposes of the register. The secretary of state shall update the contact information whenever the secretary of state receives corrected information from the legislator or the legislative services division. An agency proposing rules shall consult the register when providing sponsor contact. (b) An agency has complied with the primary bill sponsor contact requirements of this section when the agency has attempted to reach the primary bill sponsor at the legislator's address, e-mail address, and telephone number on file with the secretary of state pursuant to subsection (8)(a). If the agency is able to contact the primary sponsor by using less than all of these three methods of contact, the other methods need not be used.

History: En. Sec. 4, Ch. 2, Ex. L. 1971; amd. Sec. 5, Ch. 410, L. 1975; amd. Sec. 1, Ch. 482, L. 1975; amd. Sec. 8, Ch. 285, L. 1977; R.C.M. 1947, 82-4204(part); amd. Sec. 4, Ch. 243, L. 1979; amd. Sec. 1, Ch. 381, L. 1981; amd. Sec. 1, Ch. 429, L. 1983; amd. Sec. 1, Ch. 152, L. 1997; amd. Sec. 1, Ch. 340, L. 1997; amd. Sec. 2, Ch. 489, L. 1997; amd. Sec. 3, Ch. 19, L. 1999; amd. Sec. 1, Ch. 41, L. 1999; amd. Sec. 2, Ch. 210, L. 2001; amd. Sec. 2, Ch. 88, L. 2007; amd. Sec. 1, Ch. 207, L. 2007; amd. Sec. 2, Ch. 394, L. 2007; amd. Sec. 2, Ch. 21, L. 2009; amd. Sec. 2, Ch. 41, L. 2011; amd. Sec. 1, Ch. 53, L. 2011.



2-4-303. Emergency or temporary rules.

2-4-303. Emergency or temporary rules. (1) (a) If an agency finds that an imminent peril to the public health, safety, or welfare requires adoption of a rule upon fewer than 30 days' notice and states in writing its reasons for that finding, it may proceed upon special notice filed with the committee, without prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable, to adopt an emergency rule. The rule may be effective for a period not longer than 120 days, after which a new emergency rule with the same or substantially the same text may not be adopted, but the adoption of an identical rule under 2-4-302 is not precluded. Because the exercise of emergency rulemaking power precludes the people's constitutional right to prior notice and participation in the operations of their government, it constitutes the exercise of extraordinary power requiring extraordinary safeguards against abuse. An emergency rule may be adopted only in circumstances that truly and clearly constitute an existing imminent peril to the public health, safety, or welfare that cannot be averted or remedied by any other administrative act. The sufficiency of the reasons for a finding of imminent peril to the public health, safety, or welfare is subject to judicial review upon petition by any person. The matter must be set for hearing at the earliest possible time and takes precedence over all other matters except older matters of the same character. The sufficiency of the reasons justifying a finding of imminent peril and the necessity for emergency rulemaking must be compelling and, as written in the rule adoption notice, must stand on their own merits for purposes of judicial review. The dissemination of emergency rules required by 2-4-306 must be strictly observed and liberally accomplished. (b) An emergency rule may not be used to implement an administrative budget reduction. (2) A statute enacted or amended to be effective prior to October 1 of the year of enactment or amendment may be implemented by a temporary administrative rule, adopted before October 1 of that year, upon any abbreviated notice or hearing that the agency finds practicable, but the rule may not be filed with the secretary of state until at least 30 days have passed since publication of the notice of proposal to adopt the rule. The temporary rule is effective until October 1 of the year of adoption. The adoption of an identical rule under 2-4-302 is not precluded during the period that the temporary rule is effective.

History: En. Sec. 4, Ch. 2, Ex. L. 1971; amd. Sec. 5, Ch. 410, L. 1975; amd. Sec. 1, Ch. 482, L. 1975; amd. Sec. 8, Ch. 285, L. 1977; R.C.M. 1947, 82-4204(2); amd. Sec. 5, Ch. 243, L. 1979; amd. Sec. 1, Ch. 261, L. 1987; amd. Sec. 1, Ch. 5, L. 1991; amd. Sec. 3, Ch. 489, L. 1997; amd. Sec. 1, Ch. 265, L. 2005.



2-4-304. Informal conferences and committees.

2-4-304. Informal conferences and committees. (1) An agency may use informal conferences and consultations as a means of obtaining the viewpoints and advice of interested persons with respect to contemplated rulemaking. (2) An agency may also appoint committees of experts or interested persons or representatives of the general public to advise it with respect to any contemplated rulemaking. The powers of the committees shall be advisory only. (3) Nothing herein shall relieve the agency from following rulemaking procedures required by this chapter.

History: En. Sec. 4, Ch. 2, Ex. L. 1971; amd. Sec. 5, Ch. 410, L. 1975; amd. Sec. 1, Ch. 482, L. 1975; amd. Sec. 8, Ch. 285, L. 1977; R.C.M. 1947, 82-4204(4).



2-4-305. Requisites for validity -- authority and statement of reasons.

2-4-305. Requisites for validity -- authority and statement of reasons. (1) (a) The agency shall fully consider written and oral submissions respecting the proposed rule, including comments submitted by the primary sponsor of the legislation prior to the drafting of the substantive content and wording of a proposed rule that initially implements legislation. (b) (i) Upon adoption of a rule, an agency shall issue a concise statement of the principal reasons for and against its adoption, incorporating in the statement the reasons for overruling the considerations urged against its adoption. If substantial differences exist between the rule as proposed and as adopted and the differences have not been described or set forth in the adopted rule as that rule is published in the register, the differences must be described in the statement of reasons for and against agency action. When written or oral submissions have not been received, an agency may omit the statement of reasons. (ii) If an adopted rule that initially implements legislation does not reflect the comments submitted by the primary sponsor, the agency shall provide a statement explaining why the sponsor's comments were not incorporated into the adopted rule. (2) Rules may not unnecessarily repeat statutory language. Whenever it is necessary to refer to statutory language in order to convey the meaning of a rule interpreting the language, the reference must clearly indicate the portion of the language that is statutory and the portion that is an amplification of the language. (3) Each proposed and adopted rule must include a citation to the specific grant of rulemaking authority pursuant to which the rule or any part of the rule is adopted. In addition, each proposed and adopted rule must include a citation to the specific section or sections in the Montana Code Annotated that the rule purports to implement. A substantive rule may not be proposed or adopted unless: (a) a statute granting the agency authority to adopt rules clearly and specifically lists the subject matter of the rule as a subject upon which the agency shall or may adopt rules; or (b) the rule implements and relates to a subject matter or an agency function that is clearly and specifically included in a statute to which the grant of rulemaking authority extends. (4) Each rule that is proposed and adopted by an agency and that implements a policy of a governing board or commission must include a citation to and description of the policy implemented. Each agency rule implementing a policy and the policy itself must be based on legal authority and otherwise comply with the requisites for validity of rules established by this chapter. (5) To be effective, each substantive rule adopted must be within the scope of authority conferred and in accordance with standards prescribed by other provisions of law. (6) Whenever by the express or implied terms of any statute a state agency has authority to adopt rules to implement, interpret, make specific, or otherwise carry out the provisions of the statute, an adoption, amendment, or repeal of a rule is not valid or effective unless it is: (a) consistent and not in conflict with the statute; and (b) reasonably necessary to effectuate the purpose of the statute. A statute mandating that the agency adopt rules establishes the necessity for rules but does not, standing alone, constitute reasonable necessity for a rule. The agency shall also address the reasonableness component of the reasonable necessity requirement by, as indicated in 2-4-302(1) and subsection (1) of this section, stating the principal reasons and the rationale for its intended action and for the particular approach that it takes in complying with the mandate to adopt rules. Subject to the provisions of subsection (8), reasonable necessity must be clearly and thoroughly demonstrated for each adoption, amendment, or repeal of a rule in the agency's notice of proposed rulemaking and in the written and oral data, views, comments, or testimony submitted by the public or the agency and considered by the agency. A statement that merely explains what the rule provides is not a statement of the reasonable necessity for the rule. (7) A rule is not valid unless notice of it is given and it is adopted in substantial compliance with 2-4-302, 2-4-303, or 2-4-306 and this section and unless notice of adoption of the rule is published within 6 months of the publishing of notice of the proposed rule. The measure of whether an agency has adopted a rule in substantial compliance with 2-4-302, 2-4-303, or 2-4-306 and this section is not whether the agency has provided notice of the proposed rule, standing alone, but rather must be based on an analysis of the agency's substantial compliance with 2-4-302, 2-4-303, or 2-4-306 and this section. If an amended or supplemental notice of either proposed or final rulemaking, or both, is published concerning the same rule, the 6-month limit must be determined with reference to the latest notice in all cases. (8) (a) An agency may use an amended proposal notice or the adoption notice to correct deficiencies in citations of authority for rules and in citations of sections implemented by rules. (b) An agency may use an amended proposal notice but, except for clerical corrections, may not use the adoption notice to correct deficiencies in a statement of reasonable necessity. (c) If an agency uses an amended proposal notice to amend a statement of reasonable necessity for reasons other than for corrections in citations of authority, in citations of sections being implemented, or of a clerical nature, the agency shall allow additional time for oral or written comments from the same interested persons who were notified of the original proposal notice, including from a primary sponsor, if primary sponsor notification was required under 2-4-302, and from any other person who offered comments or appeared at a hearing already held on the proposed rule. (9) If a majority of the members of the appropriate administrative rule review committee notify the committee presiding officer that those members object to a notice of proposed rulemaking, the committee shall notify the agency in writing that the committee objects to the proposal notice and will address the objections at the next committee meeting. Following notice by the committee to the agency, the proposal notice may not be adopted until publication of the last issue of the register that is published before expiration of the 6-month period during which the adoption notice must be published, unless prior to that time, the committee meets and does not make the same objection. A copy of the committee's notification to the agency must be included in the committee's records.

History: Ap.p. Sec. 4, Ch. 2, Ex. L. 1971; amd. Sec. 5, Ch. 410, L. 1975; amd. Sec. 1, Ch. 482, L. 1975; amd. Sec. 8, Ch. 285, L. 1977; Sec. 82-4204, R.C.M. 1947; Ap.p. 82-4204.1 by Sec. 9, Ch. 285, L. 1977; Sec. 82-4204.1, R.C.M. 1947; R.C.M. 1947, 82-4204(part), 82-4204.1(part); amd. Sec. 6, Ch. 243, L. 1979; amd. Sec. 2, Ch. 381, L. 1981; amd. Sec. 1, Ch. 78, L. 1983; amd. Sec. 1, Ch. 466, L. 1983; amd. Sec. 1, Ch. 420, L. 1989; amd. Sec. 1, Ch. 3, L. 1995; amd. Sec. 2, Ch. 152, L. 1997; amd. Sec. 1, Ch. 335, L. 1997; amd. Sec. 4, Ch. 489, L. 1997; amd. Sec. 4, Ch. 19, L. 1999; amd. Sec. 3, Ch. 210, L. 2001; amd. Sec. 3, Ch. 21, L. 2009; amd. Sec. 2, Ch. 152, L. 2009; amd. Sec. 1, Ch. 270, L. 2009; amd. Sec. 1, Ch. 303, L. 2009.



2-4-306. Filing and format -- adoption and effective dates -- dissemination of emergency rules.

2-4-306. Filing and format -- adoption and effective dates -- dissemination of emergency rules. (1) Each agency shall file with the secretary of state a copy of each rule adopted by it or a reference to the rule as contained in the proposal notice. A rule is adopted on the date that the adoption notice is filed with the secretary of state and is effective on the date referred to in subsection (4), except that if the secretary of state requests corrections to the adoption notice, the rule is adopted on the date that the revised notice is filed with the secretary of state. (2) Pursuant to 2-15-401, the secretary of state may prescribe rules to effectively administer this chapter, including rules regarding the printed or electronic format, style, and arrangement for notices and rules that are filed pursuant to this chapter, and may refuse to accept the filing of any notice or rule that is not in compliance with this chapter and the secretary of state's rules. The secretary of state shall keep and maintain a permanent register of all notices and rules filed, including superseded and repealed rules, that must be open to public inspection and shall provide copies of any notice or rule upon request of any person. Unless otherwise provided by statute, the secretary of state may require the payment of the cost of providing copies. (3) If the appropriate administrative rule review committee has conducted a poll of the legislature in accordance with 2-4-403, the results of the poll must be published with the rule if the rule is adopted by the agency. (4) Each rule is effective after publication in the register, as provided in 2-4-312, except that: (a) if a later date is required by statute or specified in the rule, the later date is the effective date; (b) subject to applicable constitutional or statutory provisions: (i) a temporary rule is effective immediately upon filing with the secretary of state or at a stated date following publication in the register; and (ii) an emergency rule is effective at a stated date following publication in the register or immediately upon filing with the secretary of state if the agency finds that this effective date is necessary because of imminent peril to the public health, safety, or welfare. The agency's finding and a brief statement of reasons for the finding must be filed with the rule. The agency shall, in addition to the required publication in the register, take appropriate and extraordinary measures to make emergency rules known to each person who may be affected by them. (c) if, following written administrative rule review committee notification to an agency under 2-4-305(9), the committee meets and under 2-4-406(1) objects to all or some portion of a proposed rule before the proposed rule is adopted, the proposed rule or portion of the proposed rule objected to is not effective until the day after final adjournment of the regular session of the legislature that begins after the notice proposing the rule was published by the secretary of state, unless, following the committee's objection under 2-4-406(1): (i) the committee withdraws its objection under 2-4-406 before the proposed rule is adopted; or (ii) the rule or portion of a rule objected to is adopted with changes that in the opinion of a majority of the committee members, as communicated in writing to the committee presiding officer and staff, make it comply with the committee's objection and concerns. (5) An agency may not enforce, implement, or otherwise treat as effective a rule proposed or adopted by the agency until the effective date of the rule as provided in this section. Nothing in this subsection prohibits an agency from enforcing an established policy or practice of the agency that existed prior to the proposal or adoption of the rule as long as the policy or practice is within the scope of the agency's lawful authority.

History: En. Sec. 5, Ch. 2, Ex. L. 1971; amd. Sec. 10, Ch. 285, L. 1977; amd. Sec. 2, Ch. 561, L. 1977; R.C.M. 1947, 82-4205(part); amd. Sec. 7, Ch. 243, L. 1979; amd. Sec. 12, Ch. 268, L. 1979; amd. Sec. 2, Ch. 261, L. 1987; amd. Sec. 2, Ch. 335, L. 1997; amd. Sec. 5, Ch. 489, L. 1997; amd. Sec. 5, Ch. 19, L. 1999; amd. Sec. 4, Ch. 210, L. 2001; amd. Sec. 1, Ch. 370, L. 2005; amd. Sec. 1, Ch. 87, L. 2007; amd. Sec. 1, Ch. 337, L. 2007; amd. Sec. 2, Ch. 303, L. 2009; amd. Sec. 1, Ch. 489, L. 2009.



2-4-307. Omissions from ARM or register.

2-4-307. Omissions from ARM or register. (1) An agency may adopt by reference any model code, federal agency rule, rule of any agency of this state, or other similar publication if: (a) the publication of the model code, rule, or other publication would be unduly cumbersome, expensive, or otherwise inexpedient; and (b) it is reasonable for the agency to adopt the model code, rule, or other publication for the state of Montana. (2) The model code, rule, or other publication must be adopted by reference in a rule adopted under the rulemaking procedure required by this chapter. The rule must contain a citation to the material adopted by reference and a statement of the general subject matter of the omitted rule and must state where a copy of the omitted material may be obtained. Upon request of the secretary of state, a copy of the omitted material must be filed with the secretary of state. (3) (a) The model code, rule, or other publication to be adopted by an agency pursuant to subsection (1): (i) must be in existence at the time that the agency's notice of proposed rulemaking is published in the register; (ii) must be available to the public for comment, through either publication in the register or publication in an electronic format on the agency's web page, during the time that the rule adopting the model code, rule, or other publication is itself subject to public comment; and (iii) except as provided in subsection (3)(b), may not be altered between the time of publication of the notice of proposed rulemaking and the publication of the notice of adoption by the agency proposing the rule unless the alteration is required in order to respond to comments in the rulemaking record of the adopting agency. (b) If the model code, rule, or other publication is altered by the agency between the time of the publication of the notice of proposed rulemaking and the notice of adoption, the part of the model code, rule, or other publication that is altered by the agency is not adopted unless that part is also subject to a separate process of adoption as provided in this section. (c) If the model code, rule, or other publication is made available on the agency's website, the website may provide either the full text of the model code, rule, or other publication or a link to the source of the official electronic text of the model code, rule, or other publication. (4) A rule originally adopting by reference any model code or rule provided for in subsection (1) may not adopt any later amendments or editions of the material adopted. Except as provided in subsection (6), each later amendment or edition may be adopted by reference only by following the rulemaking procedure required by this chapter. (5) If requested by a three-fourths vote of the appropriate administrative rule review committee, an agency shall immediately publish the full or partial text of any pertinent material adopted by reference under this section. The committee may not require the publication of copyrighted material. Publication of the text of a rule previously adopted does not affect the date of adoption of the rule, but publication of the text of a rule before publication of the notice of final adoption must be in the form of and is considered to be a new notice of proposed rulemaking. (6) Whenever later amendments of federal regulations must be adopted to comply with federal law or to qualify for federal funding, only a notice of incorporation by reference of the later amendments must be filed in the register. This notice must contain the information required by subsection (2) and must state the effective date of the incorporation. The effective date may be no sooner than 30 days after the date upon which the notice is published unless the 30 days causes a delay that jeopardizes compliance with federal law or qualification for federal funding, in which event the effective date may be no sooner than the date of publication. A hearing is not required unless requested under 2-4-315 by either 10% or 25, whichever is less, of the persons who will be directly affected by the incorporation, by a governmental subdivision or agency, or by an association having not less than 25 members who will be directly affected. Further notice of adoption or preparation of a replacement page for the ARM is not required. (7) If a hearing is requested under subsection (6), the petition for hearing must contain a request for an amendment and may contain suggested language, reasons for an amendment, and any other information pertinent to the subject of the rule.

History: En. Sec. 6, Ch. 2, Ex. L. 1971; amd. Sec. 11, Ch. 285, L. 1977; R.C.M. 1947, 82-4206(3); amd. Sec. 8, Ch. 243, L. 1979; amd. Sec. 1, Ch. 591, L. 1981; amd. Sec. 6, Ch. 19, L. 1999; amd. Sec. 1, Ch. 333, L. 2011.



2-4-308. Adjective or interpretive rule -- statement of implied authority and legal effect.

2-4-308. Adjective or interpretive rule -- statement of implied authority and legal effect. (1) Each adjective or interpretive rule or portion of an adjective or interpretive rule to be adopted under implied rulemaking authority must contain a statement in the historical notations of the rule that the rule is advisory only but may be a correct interpretation of the law. The statement must be placed in the ARM when the rule in question is scheduled for reprinting. (2) The appropriate administrative rule review committee may file with the secretary of state, for publication with any rule or portion of a rule that it considers to be adjective or interpretive, a statement indicating that it is the opinion of the appropriate administrative rule review committee that the rule or portion of a rule is adjective or interpretive and therefore advisory only. If the committee requests the statement to be published for an adopted rule not scheduled for reprinting in the ARM, the cost of publishing the statement in the ARM must be paid by the committee.

History: En. Sec. 1, Ch. 637, L. 1983; amd. Sec. 7, Ch. 19, L. 1999.



2-4-309. Rulemaking authority for laws not yet effective -- rule not effective until law effective.

2-4-309. Rulemaking authority for laws not yet effective -- rule not effective until law effective. Unless otherwise provided in the statute, an agency may proceed with rulemaking under this chapter after the enactment of a statute to be implemented by rule, but a rule may not become effective prior to the effective date of the statute.

History: En. Sec. 1, Ch. 185, L. 2001.



2-4-310. reserved.

2-4-310 reserved.



2-4-311. Publication and arrangement of ARM.

2-4-311. Publication and arrangement of ARM. (1) The secretary of state shall compile, index, arrange, rearrange, correct errors or inconsistencies without changing the meaning, intent, or effect of any rule, and publish in the appropriate format all rules filed pursuant to this chapter in the ARM. The secretary of state shall supplement, revise, and publish the ARM or any part of the ARM as often as the secretary of state considers necessary. The secretary of state may include editorial notes, cross-references, and other matter that the secretary of state considers desirable or advantageous. The secretary of state shall publish supplements to the ARM at the times and in the form that the secretary of state considers appropriate. (2) The ARM must be arranged, indexed, and published or duplicated in a manner that permits separate publication of portions relating to individual agencies. An agency may make arrangements with the secretary of state for the printing or electronic distribution of as many copies of the separate publications as it may require. The secretary of state may charge a fee for any separate printed or electronic publications. The fee must be set and deposited in accordance with 2-15-405 and must be paid by the agency.

History: En. Sec. 6, Ch. 2, Ex. L. 1971; amd. Sec. 11, Ch. 285, L. 1977; R.C.M. 1947, 82-4206(part); amd. Sec. 9, Ch. 243, L. 1979; amd. Sec. 8, Ch. 19, L. 1999; amd. Sec. 3, Ch. 396, L. 2001; amd. Sec. 3, Ch. 303, L. 2009.



2-4-312. Publication and arrangement of register.

2-4-312. Publication and arrangement of register. (1) The secretary of state shall publish in the register all notices, rules, and interpretations filed with the secretary of state at least once a month but not more often than twice a month. (2) The secretary of state shall send the register without charge to each person listed in 2-4-313(1) and to each member of the legislature requesting the register. The secretary of state shall send the register to any other person who pays a subscription fee, which must be established and deposited in accordance with 2-15-405. The register must be sent in electronic format unless a hard copy is requested. (3) The register must contain three sections, including a rules section, a notice section, and an interpretation section, as follows: (a) The rules section of the register must contain all rules filed since the compilation and publication of the preceding issue of the register, together with the statements required under 2-4-305(1). (b) The notice section of the register must contain all rulemaking notices filed with the secretary of state pursuant to 2-4-302 since the compilation and publication of the preceding register. (c) The interpretation section of the register must contain all opinions of the attorney general and all declaratory rulings of agencies issued since the publication of the preceding register. (4) Each issue of the register must contain the issue number and date of the register and a table of contents. Each page of the register must contain the issue number and date of the register of which it is a part. The secretary of state may include with the register information to help the user in relating the register to the ARM.

History: En. Sec. 6, Ch. 2, Ex. L. 1971; amd. Sec. 11, Ch. 285, L. 1977; R.C.M. 1947, 82-4206(2), (9); amd. Sec. 10, Ch. 243, L. 1979; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 1, Ch. 580, L. 1987; amd. Sec. 9, Ch. 19, L. 1999; amd. Sec. 4, Ch. 396, L. 2001; amd. Sec. 3, Ch. 88, L. 2007; amd. Sec. 4, Ch. 21, L. 2009.



2-4-313. Distribution, costs, maintenance, and fees.

2-4-313. Distribution, costs, maintenance, and fees. (1) The secretary of state shall distribute copies of the ARM and supplements or revisions to the ARM to the following in an electronic format unless a hard copy is requested: (a) attorney general, one copy; (b) clerk of United States district court for the district of Montana, one copy; (c) clerk of United States court of appeals for the ninth circuit, one copy; (d) county commissioners or governing body of each county of this state, for use of county officials and the public, at least one but not more than two copies, which may be maintained in a public library in the county seat or in the county offices as the county commissioners or governing body of the county may determine; (e) state law library, one copy; (f) state historical society, one copy; (g) each unit of the Montana university system, one copy; (h) law library of the university of Montana-Missoula, one copy; (i) legislative services division, two copies; (j) library of congress, one copy; (k) state library, one copy. (2) The secretary of state, each county in the state, and the librarians for the state law library and the university of Montana-Missoula law library shall maintain a complete, current set of the ARM, including supplements or revisions to the ARM. The designated persons shall also maintain the register issues published during the preceding 2 years. The secretary of state shall maintain a permanent set of the registers. An entity required by this section to maintain a copy or set of the ARM and supplements or revisions to it and a copy of the register complies with this section if it provides access to an electronic version of the current ARM and the current year's issues of the register or the current year's issue and register archives for the prescribed period of time. (3) The secretary of state shall make printed or electronic copies of and subscriptions to the ARM and supplements or revisions to the ARM and the register available to any person for a fee set in accordance with subsection (6). Fees are not refundable. (4) The secretary of state may charge agencies a filing fee for all material to be published in the ARM or the register. (5) In addition to the fees authorized by 2-4-311 and 2-4-312 and other fees authorized by this section, the secretary of state may charge fees for internet or other computer-based services requested by state agencies, groups, or individuals. (6) The secretary of state shall set and deposit the fees authorized in this section in accordance with 2-15-405.

History: En. Sec. 6, Ch. 2, Ex. L. 1971; amd. Sec. 11, Ch. 285, L. 1977; R.C.M. 1947, 82-4206(5) thru (8), (10), (11); amd. Sec. 11, Ch. 243, L. 1979; amd. Sec. 1, Ch. 163, L. 1983; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 1, Ch. 397, L. 1985; amd. Sec. 2, Ch. 580, L. 1987; amd. Sec. 1, Ch. 6, Sp. L. January 1992; amd. Sec. 1, Ch. 411, L. 1993; amd. sec. 36, Ch. 308, L. 1995; amd. Sec. 5, Ch. 42, L. 1997; amd. Sec. 10, Ch. 19, L. 1999; amd. Sec. 5, Ch. 396, L. 2001; amd. Sec. 4, Ch. 88, L. 2007; amd. Sec. 4, Ch. 303, L. 2009.



2-4-314. Biennial review by agencies -- recommendations by committee.

2-4-314. Biennial review by agencies -- recommendations by committee. (1) Each agency shall at least biennially review its rules to determine if any new rule should be adopted or any existing rule should be modified or repealed. (2) The committee may recommend to the legislature those modifications, additions, or deletions of agency rulemaking authority which the committee considers necessary.

History: En. Sec. 4, Ch. 2, Ex. L. 1971; amd. Sec. 5, Ch. 410, L. 1975; amd. Sec. 1, Ch. 482, L. 1975; amd. Sec. 8, Ch. 285, L. 1977; R.C.M. 1947, 82-4204(6); amd. Sec. 4, Ch. 600, L. 1979; amd. Sec. 3, Ch. 381, L. 1981; amd. Sec. 1, Ch. 63, L. 1983.



2-4-315. Petition for adoption, amendment, or repeal of rules.

2-4-315. Petition for adoption, amendment, or repeal of rules. An interested person or, when the legislature is not in session, a member of the legislature on behalf of an interested person may petition an agency requesting the promulgation, amendment, or repeal of a rule. Each agency shall determine and prescribe by rule the form for petitions and the procedure for their submission, consideration, and disposition. Within 60 days after submission of a petition, the agency either shall deny the petition in writing or shall initiate rulemaking proceedings in accordance with 2-4-302 through 2-4-305. A decision to deny a petition or to initiate rulemaking proceedings must be in writing and based on record evidence. The written decision must include the reasons for the decision. Record evidence must include any evidence submitted by the petitioner on behalf of the petition and by the agency and interested persons in response to the petition. An agency may, but is not required to, conduct a hearing or oral presentation on the petition in order to develop a record and record evidence and to allow the petitioner and interested persons to present their views.

History: En. Sec. 7, Ch. 2, Ex. L. 1971; amd. Sec. 2, Ch. 236, L. 1974; amd. Sec. 12, Ch. 285, L. 1977; R.C.M. 1947, 82-4207; amd. Sec. 1, Ch. 110, L. 1997.



2-4-316. through reserved.

2-4-316 through 2-4-320 reserved.



2-4-321. Repealed.

2-4-321. Repealed. Sec. 63, Ch. 16, L. 1991.

History: En. Sec. 1, Ch. 600, L. 1979.



2-4-322. Repealed.

2-4-322. Repealed. Sec. 63, Ch. 16, L. 1991.

History: En. Sec. 2, Ch. 600, L. 1979.



2-4-323. Repealed.

2-4-323. Repealed. Sec. 63, Ch. 16, L. 1991.

History: En. Sec. 3, Ch. 600, L. 1979.






Part 4. Legislative Review of Rules

2-4-401. Repealed.

2-4-401. Repealed. Sec. 49, Ch. 19, L. 1999.

History: (1)En. 82-4203.4 by Sec. 3, Ch. 410, L. 1975; amd. Sec. 6, Ch. 285, L. 1977; Sec. 82-4203.4, R.C.M. 1947; (2), (3)En. 82-4203.3 by Sec. 2, Ch. 410, L. 1975; amd. Sec. 9, Ch. 103, L. 1977; Sec. 82-4203.3, R.C.M. 1947; R.C.M. 1947, 82-4203.3, 82-4203.4; amd. Sec. 1, Ch. 302, L. 1993; amd. Sec. 7, Ch. 545, L. 1995.



2-4-402. Powers of committees -- duty to review rules.

2-4-402. Powers of committees -- duty to review rules. (1) The administrative rule review committees shall review all proposed rules filed with the secretary of state. (2) The appropriate administrative rule review committee may: (a) request and obtain an agency's rulemaking records for the purpose of reviewing compliance with 2-4-305; (b) prepare written recommendations for the adoption, amendment, or rejection of a rule and submit those recommendations to the department proposing the rule and submit oral or written testimony at a rulemaking hearing; (c) require that a rulemaking hearing be held in accordance with the provisions of 2-4-302 through 2-4-305; (d) institute, intervene in, or otherwise participate in proceedings involving this chapter in the state and federal courts and administrative agencies; (e) review the incidence and conduct of administrative proceedings under this chapter.

History: En. 82-4203.5 by Sec. 4, Ch. 410, L. 1975; amd. Sec. 7, Ch. 285, L. 1977; amd. Sec. 1, Ch. 561, L. 1977; R.C.M. 1947, 82-4203.5(1)(a) thru (1)(c); amd. Sec. 12, Ch. 243, L. 1979; amd. Sec. 11, Ch. 268, L. 1979; amd. Sec. 4, Ch. 381, L. 1981; amd. Sec. 2, Ch. 78, L. 1983; amd. Sec. 1, Ch. 572, L. 1989; amd. Sec. 11, Ch. 19, L. 1999.



2-4-403. Legislative intent -- poll.

2-4-403. Legislative intent -- poll. (1) If the legislature is not in session, the committee may poll all members of the legislature by mail to determine whether a proposed rule is consistent with the intent of the legislature. (2) If 20 or more legislators object to a proposed rule, the committee shall poll the members of the legislature. (3) The poll must include an opportunity for the agency to present a written justification for the proposed rule to the members of the legislature.

History: En. 82-4203.5 by Sec. 4, Ch. 410, L. 1975; amd. Sec. 7, Ch. 285, L. 1977; amd. Sec. 1, Ch. 561, L. 1977; R.C.M. 1947, 82-4203.5(1)(d), (1)(e); amd. Sec. 2, Ch. 87, L. 2007.



2-4-404. Evidentiary value of legislative poll.

2-4-404. Evidentiary value of legislative poll. If the appropriate administrative rule review committee has conducted a poll of the legislature in accordance with 2-4-403, the results of the poll must be admissible in any court proceeding involving the validity of the proposed rule or the validity of the adopted rule if the rule was adopted by the agency. If the poll determines that a majority of the members of both houses find that the proposed rule or adopted rule is contrary to the intent of the legislature, the proposed rule or adopted rule must be conclusively presumed to be contrary to the legislative intent in any court proceeding involving its validity.

History: En. Sec. 2, Ch. 561, L. 1977; R.C.M. 1947, 82-4205(3); amd. Sec. 12, Ch. 19, L. 1999; amd. Sec. 3, Ch. 87, L. 2007.



2-4-405. Economic impact statement.

2-4-405. Economic impact statement. (1) Upon written request of the appropriate administrative rule review committee based upon the affirmative request of a majority of the members of the committee at an open meeting, an agency shall prepare a statement of the economic impact of the adoption, amendment, or repeal of a rule as proposed. The agency shall also prepare a statement upon receipt by the agency or the committee of a written request for a statement made by at least 15 legislators. If the request is received by the committee, the committee shall give the agency a copy of the request, and if the request is received by the agency, the agency shall give the committee a copy of the request. As an alternative, the committee may, by contract, prepare the estimate. (2) Except to the extent that the request expressly waives any one or more of the following, the requested statement must include and the statement prepared by the committee may include: (a) a description of the classes of persons who will be affected by the proposed rule, including classes that will bear the costs of the proposed rule and classes that will benefit from the proposed rule; (b) a description of the probable economic impact of the proposed rule upon affected classes of persons, including but not limited to providers of services under contracts with the state and affected small businesses, and quantifying, to the extent practicable, that impact; (c) the probable costs to the agency and to any other agency of the implementation and enforcement of the proposed rule and any anticipated effect on state revenue; (d) an analysis comparing the costs and benefits of the proposed rule to the costs and benefits of inaction; (e) an analysis that determines whether there are less costly or less intrusive methods for achieving the purpose of the proposed rule; (f) an analysis of any alternative methods for achieving the purpose of the proposed rule that were seriously considered by the agency and the reasons why they were rejected in favor of the proposed rule; (g) a determination as to whether the proposed rule represents an efficient allocation of public and private resources; and (h) a quantification or description of the data upon which subsections (2)(a) through (2)(g) are based and an explanation of how the data was gathered. (3) A request to an agency for a statement or a decision to contract for the preparation of a statement must be made prior to the final agency action on the rule. The statement must be filed with the appropriate administrative rule review committee within 3 months of the request or decision. A request or decision for an economic impact statement may be withdrawn at any time. (4) Upon receipt of an impact statement, the committee shall determine the sufficiency of the statement. If the committee determines that the statement is insufficient, the committee may return it to the agency or other person who prepared the statement and request that corrections or amendments be made. If the committee determines that the statement is sufficient, a notice, including a summary of the statement and indicating where a copy of the statement may be obtained, must be filed with the secretary of state for publication in the register by the agency preparing the statement or by the committee, if the statement is prepared under contract by the committee, and must be mailed to persons who have registered advance notice of the agency's rulemaking proceedings. (5) This section does not apply to rulemaking pursuant to 2-4-303. (6) The final adoption, amendment, or repeal of a rule is not subject to challenge in any court as a result of the inaccuracy or inadequacy of a statement required under this section. (7) An environmental impact statement prepared pursuant to 75-1-201 that includes an analysis of the factors listed in this section satisfies the provisions of this section.

History: En. Sec. 1, Ch. 480, L. 1979; amd. Sec. 1, Ch. 665, L. 1983; (6)En. Sec. 2, Ch. 665, L. 1983; amd. Sec. 13, Ch. 19, L. 1999; amd. Sec. 1, Ch. 46, L. 1999; amd. Sec. 6, Ch. 339, L. 1999; amd. Sec. 2, Ch. 265, L. 2005; amd. Sec. 1, Ch. 189, L. 2007.



2-4-406. Committee objection to violation of authority for rule -- effect.

2-4-406. Committee objection to violation of authority for rule -- effect. (1) If the appropriate administrative rule review committee objects to all or some portion of a proposed or adopted rule because the committee considers it not to have been proposed or adopted in substantial compliance with 2-4-302, 2-4-303, and 2-4-305, the committee shall send a written objection to the agency that promulgated the rule. The objection must contain a concise statement of the committee's reasons for its action. (2) Within 14 days after the mailing of a committee objection to a rule, the agency promulgating the rule shall respond in writing to the committee. After receipt of the response, the committee may withdraw or modify its objection. (3) If the committee fails to withdraw or substantially modify its objection to a rule, it may vote to send the objection to the secretary of state, who shall, upon receipt of the objection, publish the objection in the register adjacent to any notice of adoption of the rule and in the ARM adjacent to the rule, provided an agency response must also be published if requested by the agency. Costs of publication of the objection and the agency response must be paid by the committee. (4) If an objection to all or a portion of a rule has been published pursuant to subsection (3), the agency bears the burden, in any action challenging the legality of the rule or portion of a rule objected to by the committee, of proving that the rule or portion of the rule objected to was adopted in substantial compliance with 2-4-302, 2-4-303, and 2-4-305. If a rule is invalidated by court judgment because the agency failed to meet its burden of proof imposed by this subsection and the court finds that the rule was adopted in arbitrary and capricious disregard for the purposes of the authorizing statute, the court may award costs and reasonable attorney fees against the agency.

History: En. Sec. 1, Ch. 589, L. 1983; amd. Sec. 14, Ch. 19, L. 1999.



2-4-407. through reserved.

2-4-407 through 2-4-409 reserved.



2-4-410. Report of litigation.

2-4-410. Report of litigation. Each agency shall report to the appropriate administrative rule review committee any judicial proceedings in which the construction or interpretation of any provision of this chapter is in issue and may report to the committee any proceeding in which the construction or interpretation of any rule of the agency is in issue. Upon request of the committee, copies of documents filed in any proceeding in which the construction or interpretation of either this chapter or an agency rule is in issue must be made available to the committee by the agency involved.

History: En. Sec. 6, Ch. 381, L. 1981; amd. Sec. 15, Ch. 19, L. 1999.



2-4-411. Report.

2-4-411. Report. The committee may recommend amendments to the Montana Administrative Procedure Act or the repeal, amendment, or adoption of a rule as provided in 2-4-412 and make other recommendations and reports as it considers advisable.

History: En. 82-4203.5 by Sec. 4, Ch. 410, L. 1975; amd. Sec. 7, Ch. 285, L. 1977; amd. Sec. 1, Ch. 561, L. 1977; R.C.M. 1947, 82-4203.5(2); amd. Sec. 3, Ch. 112, L. 1991; amd. Sec. 3, Ch. 349, L. 1993.



2-4-412. Legislative review of rules -- effect of failure to object.

2-4-412. Legislative review of rules -- effect of failure to object. (1) The legislature may, by bill, repeal any rule in the ARM. If a rule is repealed, the legislature shall in the bill state its objections to the repealed rule. If an agency adopts a new rule to replace the repealed rule, the agency shall adopt the new rule in accordance with the objections stated by the legislature in the bill. If the legislature does not repeal a rule filed with it before the adjournment of that regular session, the rule remains valid. (2) The legislature may also by joint resolution request or advise or by bill direct the adoption, amendment, or repeal of any rule. If a change in a rule or the adoption of an additional rule is advised, requested, or directed to be made, the legislature shall in the joint resolution or bill state the nature of the change or the additional rule to be made and its reasons for the change or addition. The agency shall, in the manner provided in the Montana Administrative Procedure Act, adopt a new rule in accordance with the legislative direction in a bill. (3) Rules and changes in rules made by agencies under subsection (2) must conform and be pursuant to statutory authority. (4) Failure of the legislature or the appropriate administrative rule review committee to object in any manner to the adoption, amendment, or repeal of a rule is inadmissible in the courts of this state to prove the validity of any rule.

History: En. 82-4203.1 by Sec. 1, Ch. 239, L. 1973; amd. Sec. 1, Ch. 236, L. 1974; amd. Sec. 4, Ch. 285, L. 1977; R.C.M. 1947, 82-4203.1; amd. Sec. 5, Ch. 381, L. 1981; amd. Sec. 1, Ch. 164, L. 1983; amd. Sec. 16, Ch. 19, L. 1999.






Part 5. Judicial Notice and Declaratory Rulings

2-4-501. Declaratory rulings by agencies.

2-4-501. Declaratory rulings by agencies. Each agency shall provide by rule for the filing and prompt disposition of petitions for declaratory rulings as to the applicability of any statutory provision or of any rule or order of the agency. A copy of a declaratory ruling must be filed with the secretary of state for publication in the register. A declaratory ruling or the refusal to issue such a ruling shall be subject to judicial review in the same manner as decisions or orders in contested cases.

History: En. Sec. 18, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4218; amd. Sec. 13, Ch. 243, L. 1979.



2-4-502. through reserved.

2-4-502 through 2-4-504 reserved.



2-4-505. Judicial notice of rules.

2-4-505. Judicial notice of rules. The courts shall take judicial notice of any rule filed and published under the provisions of this chapter.

History: En. Sec. 8, Ch. 2, Ex. L. 1971; amd. Sec. 13, Ch. 285, L. 1977; R.C.M. 1947, 82-4208.



2-4-506. Declaratory judgments on validity or application of rules.

2-4-506. Declaratory judgments on validity or application of rules. (1) A rule may be declared invalid or inapplicable in an action for declaratory judgment if it is found that the rule or its threatened application interferes with or impairs or threatens to interfere with or impair the legal rights or privileges of the plaintiff. (2) A rule may also be declared invalid in the action on the grounds that the rule was adopted with an arbitrary or capricious disregard for the purpose of the authorizing statute as evidenced by documented legislative intent. (3) A declaratory judgment may be rendered whether or not the plaintiff has requested the agency to pass upon the validity or applicability of the rule in question. (4) The action may be brought in the district court for the county in which the plaintiff resides or has a principal place of business or in which the agency maintains its principal office. The agency must be made a party to the action.

History: En. Sec. 19, Ch. 2, Ex. L. 1971; amd. Sec. 5, Ch. 560, L. 1977; R.C.M. 1947, 82-4219; amd. Sec. 14, Ch. 243, L. 1979; amd. Sec. 2, Ch. 589, L. 1983; amd. Sec. 42, Ch. 61, L. 2007.






Part 6. Contested Cases

2-4-601. Notice.

2-4-601. Notice. (1) In a contested case, all parties must be afforded an opportunity for hearing after reasonable notice. (2) The notice must include: (a) a statement of the time, place, and nature of the hearing; (b) a statement of the legal authority and jurisdiction under which the hearing is to be held; (c) a reference to the particular sections of the statutes and rules involved; (d) a short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter, upon application, a more definite and detailed statement must be furnished. (e) a statement that a formal proceeding may be waived pursuant to 2-4-603.

History: En. Sec. 9, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4209(1), (2); amd. Sec. 1, Ch. 277, L. 1979.



2-4-602. Discovery.

2-4-602. Discovery. Each agency shall provide in its rules of practice for discovery prior to a contested case hearing.

History: En. Sec. 19, Ch. 285, L. 1977; R.C.M. 1947, 82-4220(3).



2-4-603. Informal disposition and hearings -- waiver of administrative proceedings -- recording and use of settlement proceeds.

2-4-603. Informal disposition and hearings -- waiver of administrative proceedings -- recording and use of settlement proceeds. (1) (a) Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order, or default. A stipulation, agreed settlement, consent order, or default that disposes of a contested case must be in writing. (b) Unless otherwise provided by law, if a stipulation, agreed settlement, consent order, or default results in a monetary settlement involving an agency or the state, settlement proceeds must be deposited in the account or fund in which the penalty, fine, or other payment would be deposited if the contested case had proceeded to final decision. If there is no account or fund designated for the fine, penalty, or payment in the type of action, then the settlement must be deposited in the general fund. (c) If a stipulation, agreed settlement, consent order, or default results in a nonmonetary settlement involving an agency or the state, settlement proceeds, whether received by the state or a third party, must be recorded in a nonstate, nonfederal state special revenue account established pursuant to 17-2-102(1)(b)(i) for the purpose of recording nonmonetary settlements. (2) Except as otherwise provided, parties to a contested case may jointly waive in writing a formal proceeding under this part. The parties may then use informal proceedings under 2-4-604. Parties to contested case proceedings held under Title 37 or under any other provision relating to licensure to pursue a profession or occupation may not waive formal proceedings. (3) If a contested case does not involve a disputed issue of material fact, parties may jointly stipulate in writing to waive contested case proceedings and may directly petition the district court for judicial review pursuant to 2-4-702. The petition must contain an agreed statement of facts and a statement of the legal issues or contentions of the parties upon which the court, together with the additions it may consider necessary to fully present the issues, may make its decision.

History: En. Sec. 9, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4209(4); amd. Sec. 2, Ch. 277, L. 1979; amd. Sec. 1, Ch. 451, L. 1999; amd. Sec. 1, Ch. 305, L. 2001; amd. Sec. 1, Ch. 347, L. 2005.



2-4-604. Informal proceedings.

2-4-604. Informal proceedings. (1) In proceedings under this section, the agency shall, in accordance with procedures adopted under 2-4-201: (a) give affected persons or parties or their counsel an opportunity, at a convenient time and place, to present to the agency or hearing examiner: (i) written or oral evidence in opposition to the agency's action or refusal to act; (ii) a written statement challenging the grounds upon which the agency has chosen to justify its action or inaction; or (iii) other written or oral evidence relating to the contested case; (b) if the objections of the persons or parties are overruled, provide a written explanation within 7 days. (2) The record must consist of: (a) the notice and summary of grounds of the opposition; (b) evidence offered or considered; (c) any objections and rulings on the objections; (d) all matters placed on the record after ex parte communication pursuant to 2-4-613; (e) a recording of any hearing held, together with a statement of the substance of the evidence received or considered, the written or oral statements of the parties or other persons, and the proceedings. A party may object in writing to the statement or may order at that party's cost a transcription of the recording, or both. Objections become a part of the record. (3) Agencies shall give effect to the rules of privilege recognized by law. (4) In agency proceedings under this section, irrelevant, immaterial, or unduly repetitious evidence must be excluded but all other evidence of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs is admissible, whether or not the evidence is admissible in a trial in the courts of Montana. Any part of the evidence may be received in written form, and all testimony of parties and witnesses must be made under oath. Hearsay evidence may be used for the purpose of supplementing or explaining other evidence, but it is not sufficient in itself to support a finding unless it is admissible over objection in civil actions. (5) A party may petition for review of an informal agency decision pursuant to part 7 of this chapter.

History: En. Sec. 3, Ch. 277, L. 1979; amd. Sec. 43, Ch. 61, L. 2007.



2-4-605. through reserved.

2-4-605 through 2-4-610 reserved.



2-4-611. Hearing examiners -- legal services unit -- conduct of hearings -- disqualification of hearing examiners and agency members.

2-4-611. Hearing examiners -- legal services unit -- conduct of hearings -- disqualification of hearing examiners and agency members. (1) An agency may appoint hearing examiners for the conduct of hearings in contested cases. A hearing examiner must be assigned with due regard to the expertise required for the particular matter. (2) An agency may elect to request a hearing examiner from an agency legal assistance program, if any, within the attorney general's office or from another agency. If the request is honored, the time, date, and place of the hearing must be set by the agency, with the concurrence of the legal assistance program or the other agency. (3) Agency members or hearing examiners presiding over hearings may administer oaths or affirmations; issue subpoenas pursuant to 2-4-104; provide for the taking of testimony by deposition; regulate the course of hearings, including setting the time and place for continued hearings and fixing the time for filing of briefs or other documents; and direct parties to appear and confer to consider simplification of the issues by consent of the parties. (4) On the filing by a party, hearing examiner, or agency member in good faith of a timely and sufficient affidavit of personal bias, lack of independence, disqualification by law, or other disqualification of a hearing examiner or agency member, the agency shall determine the matter as a part of the record and decision in the case. The agency may disqualify the hearing examiner or agency member and request another hearing examiner pursuant to subsection (2) or assign another hearing examiner from within the agency. The affidavit must state the facts and the reasons for the belief that the hearing examiner should be disqualified and must be filed not less than 10 days before the original date set for the hearing.

History: En. Sec. 11, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4211(part); amd. Sec. 1, Ch. 467, L. 1979; amd. Sec. 2, Ch. 3, L. 1985.



2-4-612. Hearing -- rules of evidence, cross-examination, judicial notice.

2-4-612. Hearing -- rules of evidence, cross-examination, judicial notice. (1) Opportunity shall be afforded all parties to respond and present evidence and argument on all issues involved. (2) Except as otherwise provided by statute relating directly to an agency, agencies shall be bound by common law and statutory rules of evidence. Objections to evidentiary offers may be made and shall be noted in the record. When a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form. (3) Documentary evidence may be received in the form of copies or excerpts if the original is not readily available. Upon request, parties shall be given an opportunity to compare the copy with the original. (4) All testimony shall be given under oath or affirmation. (5) A party shall have the right to conduct cross-examinations required for a full and true disclosure of facts, including the right to cross-examine the author of any document prepared by or on behalf of or for the use of the agency and offered in evidence. (6) Notice may be taken of judicially cognizable facts. In addition, notice may be taken of generally recognized technical or scientific facts within the agency's specialized knowledge. Parties shall be notified either before or during the hearing or by reference in preliminary reports or otherwise of the material noticed, including any staff memoranda or data. They shall be afforded an opportunity to contest the material so noticed. (7) The agency's experience, technical competence, and specialized knowledge may be utilized in the evaluation of evidence.

History: En. Secs. 9, 10, 11, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4209(3), 82-4210, 82-4211(part).



2-4-613. Ex parte consultations.

2-4-613. Ex parte consultations. Unless required for disposition of ex parte matters authorized by law, the person or persons who are charged with the duty of rendering a decision or to make findings of fact and conclusions of law in a contested case, after issuance of notice of hearing, may not communicate with any party or a party's representative in connection with any issue of fact or law in the case except upon notice and opportunity for all parties to participate.

History: En. Sec. 14, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4214; amd. Sec. 44, Ch. 61, L. 2007.



2-4-614. Record -- transcription.

2-4-614. Record -- transcription. (1) The record in a contested case must include: (a) all pleadings, motions, and intermediate rulings; (b) all evidence received or considered, including a stenographic record of oral proceedings when demanded by a party; (c) a statement of matters officially noticed; (d) questions and offers of proof, objections, and rulings on those objections; (e) proposed findings and exceptions; (f) any decision, opinion, or report by the hearings examiner or agency member presiding at the hearing, which must be in writing; (g) all staff memoranda or data submitted to the hearings examiner or members of the agency as evidence in connection with their consideration of the case. (2) The stenographic record of oral proceedings or any part of the stenographic record must be transcribed on request of any party. Unless otherwise provided by statute, the cost of the transcription must be paid by the requesting party.

History: En. Sec. 9, Ch. 2, Ex. L. 1971; R.C.M. 1947, 82-4209(5), (6); amd. Sec. 2, Ch. 347, L. 2005.



2-4-615. through reserved.

2-4-615 through 2-4-620 reserved.



2-4-621. When absent members render decision -- proposal for decision and opportunity to submit findings and conclusions -- modification by agency.

2-4-621. When absent members render decision -- proposal for decision and opportunity to submit findings and conclusions -- modification by agency. (1) When in a contested case a majority of the officials of the agency who are to render the final decision have not heard the case, the decision, if adverse to a party to the proceeding other than the agency itself, may not be made until a proposal for decision is served upon the parties and an opportunity is afforded to each party adversely affected to file exceptions and present briefs and oral argument to the officials who are to render the decision. (2) The proposal for decision must contain a statement of the reasons for the decision and of each issue of fact or law necessary to the proposed decision and must be prepared by the person who conducted the hearing unless that person becomes unavailable to the agency. (3) The agency may adopt the proposal for decision as the agency's final order. The agency in its final order may reject or modify the conclusions of law and interpretation of administrative rules in the proposal for decision but may not reject or modify the findings of fact unless the agency first determines from a review of the complete record and states with particularity in the order that the findings of fact were not based upon competent substantial evidence or that the proceedings on which the findings were based did not comply with essential requirements of law. The agency may accept or reduce the recommended penalty in a proposal for decision but may not increase it without a review of the complete record. (4) A hearings officer who is a member of an agency adjudicative body may participate in the formulation of the agency's final order, provided that the hearings officer has completed all duties as the hearings officer.

History: En. Sec. 12, Ch. 2, Ex. L. 1971; amd. Sec. 14, Ch. 285, L. 1977; R.C.M. 1947, 82-4212(part); amd. Sec. 4, Ch. 277, L. 1979; amd. Sec. 45, Ch. 61, L. 2007.



2-4-622. When hearings officer unavailable for decision.

2-4-622. When hearings officer unavailable for decision. (1) If the person who conducted the hearing becomes unavailable to the agency, proposed findings of fact may be prepared by a person who has read the record only if the demeanor of witnesses is considered immaterial by all parties. (2) The parties may waive compliance with 2-4-621 and this section by written stipulation.

History: En. Sec. 12, Ch. 2, Ex. L. 1971; amd. Sec. 14, Ch. 285, L. 1977; R.C.M. 1947, 82-4212(part); amd. Sec. 6, Ch. 42, L. 1997.



2-4-623. Final orders -- notification -- availability.

2-4-623. Final orders -- notification -- availability. (1) (a) A final decision or order adverse to a party in a contested case must be in writing. A final decision must include findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, must be accompanied by a concise and explicit statement of the underlying facts supporting the findings. Except as provided in 75-2-213 and 75-20-223, a final decision must be issued within 90 days after a contested case is considered to be submitted for a final decision unless, for good cause shown, the period is extended for an additional time not to exceed 30 days. (b) If an agency intends to issue a final written decision in a contested case that grants or denies relief and the relief that is granted or denied differs materially from a final agency decision that was orally announced on the record, the agency may not issue the final written decision without first providing notice to the parties and an opportunity to be heard before the agency. (2) Findings of fact must be based exclusively on the evidence and on matters officially noticed. (3) Each conclusion of law must be supported by authority or by a reasoned opinion. (4) If, in accordance with agency rules, a party submitted proposed findings of fact, the decision must include a ruling upon each proposed finding. (5) Parties must be notified by mail of any decision or order. Upon request, a copy of the decision or order must be delivered or mailed in a timely manner to each party and to each party's attorney of record. (6) Each agency shall index and make available for public inspection all final decisions and orders, including declaratory rulings under 2-4-501. An agency decision or order is not valid or effective against any person or party, and it may not be invoked by the agency for any purpose until it has been made available for public inspection as required in this section. This provision is not applicable in favor of any person or party who has actual knowledge of the decision or order or when a state statute or federal statute or regulation prohibits public disclosure of the contents of a decision or order.

History: (1), (3) thru (6)En. Sec. 13, Ch. 2, Ex. L. 1971; amd. Sec. 15, Ch. 285, L. 1977; Sec. 82-4213, R.C.M. 1947; (2)En. Sec. 9, Ch. 2, Ex. L. 1971; Sec. 82-4209, R.C.M. 1947; R.C.M. 1947, 82-4209(7), 82-4213; amd. Sec. 3, Ch. 347, L. 2005; amd. Sec. 1, Ch. 571, L. 2005; amd. Sec. 2, Ch. 445, L. 2009.



2-4-624. through reserved.

2-4-624 through 2-4-630 reserved.



2-4-631. Licenses.

2-4-631. Licenses. (1) When the grant, denial, renewal, revocation, suspension, annulment, withdrawal, limitation, transfer, or amendment of a license is required by law to be preceded by notice and opportunity for hearing, the provisions of this chapter concerning contested cases apply. (2) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license does not expire until the application has been finally determined by the agency and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court. (3) Whenever notice is required, no revocation, suspension, annulment, withdrawal, or amendment of any license is lawful unless the agency gave notice by mail to the licensee of facts or conduct which warrant the intended action. If the agency finds that public health, safety, or welfare imperatively requires emergency action and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined.

History: En. Sec. 15, Ch. 2, Ex. L. 1971; amd. Sec. 16, Ch. 285, L. 1977; R.C.M. 1947, 82-4215; amd. Sec. 1, Ch. 465, L. 1979.






Part 7. Judicial Review of Contested Cases

2-4-701. Immediate review of agency action.

2-4-701. Immediate review of agency action. A preliminary, procedural, or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy.

History: En. Sec. 16, Ch. 2, Ex. L. 1971; amd. Sec. 17, Ch. 285, L. 1977; R.C.M. 1947, 82-4216(part).



2-4-702. Initiating judicial review of contested cases.

2-4-702. Initiating judicial review of contested cases. (1) (a) Except as provided in 75-2-213 and 75-20-223, a person who has exhausted all administrative remedies available within the agency and who is aggrieved by a final written decision in a contested case is entitled to judicial review under this chapter. This section does not limit use of or the scope of judicial review available under other means of review, redress, relief, or trial de novo provided by statute. (b) A party who proceeds before an agency under the terms of a particular statute may not be precluded from questioning the validity of that statute on judicial review, but the party may not raise any other question not raised before the agency unless it is shown to the satisfaction of the court that there was good cause for failure to raise the question before the agency. (2) (a) Except as provided in 75-2-211, 75-2-213, and subsection (2)(c) of this section, proceedings for review must be instituted by filing a petition in district court within 30 days after service of the final written decision of the agency or, if a rehearing is requested, within 30 days after the written decision is rendered. Except as otherwise provided by statute or subsection (2)(d), the petition must be filed in the district court for the county where the petitioner resides or has the petitioner's principal place of business or where the agency maintains its principal office. Copies of the petition must be promptly served upon the agency and all parties of record. (b) The petition must include a concise statement of the facts upon which jurisdiction and venue are based, a statement of the manner in which the petitioner is aggrieved, and the ground or grounds specified in 2-4-704(2) upon which the petitioner contends to be entitled to relief. The petition must demand the relief to which the petitioner believes the petitioner is entitled, and the demand for relief may be in the alternative. (c) If a petition for review is filed pursuant to 33-16-1012(2)(c), the workers' compensation court, rather than the district court, has jurisdiction and the provisions of this part apply to the workers' compensation court in the same manner as the provisions of this part apply to the district court. (d) If a petition for review is filed challenging a licensing or permitting decision made pursuant to Title 75 or Title 82, the petition for review must be filed in the county where the facility is located or proposed to be located or where the action is proposed to occur. (3) Unless otherwise provided by statute, the filing of the petition may not stay enforcement of the agency's decision. The agency may grant or the reviewing court may order a stay upon terms that it considers proper, following notice to the affected parties and an opportunity for hearing. A stay may be issued without notice only if the provisions of 27-19-315 through 27-19-317 are met. (4) Within 30 days after the service of the petition or within further time allowed by the court, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all parties to the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be required by the court to pay the additional costs. The court may require or permit subsequent corrections or additions to the record.

History: En. Sec. 16, Ch. 2, Ex. L. 1971; amd. Sec. 17, Ch. 285, L. 1977; R.C.M. 1947, 82-4216(part); amd. Sec. 1, Ch. 520, L. 1985; amd. Sec. 1, Ch. 290, L. 1995; amd. Sec. 1, Ch. 361, L. 2003; amd. Sec. 4, Ch. 347, L. 2005; amd. Sec. 3, Ch. 445, L. 2009.



2-4-703. Receipt of additional evidence.

2-4-703. Receipt of additional evidence. If, before the date set for hearing, application is made to the court for leave to present additional evidence and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings, or decisions with the reviewing court.

History: En. Sec. 16, Ch. 2, Ex. L. 1971; amd. Sec. 17, Ch. 285, L. 1977; R.C.M. 1947, 82-4216(5).



2-4-704. Standards of review.

2-4-704. Standards of review. (1) The review must be conducted by the court without a jury and must be confined to the record. In cases of alleged irregularities in procedure before the agency not shown in the record, proof of the irregularities may be taken in the court. The court, upon request, shall hear oral argument and receive written briefs. (2) The court may not substitute its judgment for that of the agency as to the weight of the evidence on questions of fact. The court may affirm the decision of the agency or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because: (a) the administrative findings, inferences, conclusions, or decisions are: (i) in violation of constitutional or statutory provisions; (ii) in excess of the statutory authority of the agency; (iii) made upon unlawful procedure; (iv) affected by other error of law; (v) clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; (vi) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or (b) findings of fact, upon issues essential to the decision, were not made although requested. (3) If a petition for review is filed challenging a licensing or permitting decision made pursuant to Title 75 or Title 82 on the grounds of unconstitutionality, as provided in subsection (2)(a)(i), the petitioner shall first establish the unconstitutionality of the underlying statute.

History: En. Sec. 16, Ch. 2, Ex. L. 1971; amd. Sec. 17, Ch. 285, L. 1977; R.C.M. 1947, 82-4216(6), (7); amd. Sec. 2, Ch. 83, L. 1989; amd. Sec. 3, Ch. 361, L. 2003.



2-4-705. through reserved.

2-4-705 through 2-4-710 reserved.



2-4-711. Appeals -- staying agency decision.

2-4-711. Appeals -- staying agency decision. An aggrieved party may obtain review of a final judgment of a district court under this part by appeal to the supreme court within 60 days after entry of judgment. Such appeal shall be taken in the manner provided by law for appeals from district courts in civil cases. Unless otherwise provided by statute or unless the agency has granted a stay through the completion of the judicial review process: (1) if appeal is taken from a judgment of the district court affirming an agency decision, the agency decision shall not be stayed except upon order of the supreme court; except that, in cases where a stay is in effect at the time of the filing of notice of appeal, the stay shall be continued by operation of law for 20 days from the date of filing of the notice; (2) if appeal is taken from a judgment of the district court reversing or modifying an agency decision, the agency decision shall be stayed pending final determination of the appeal unless the supreme court orders otherwise.

History: En. Sec. 17, Ch. 2, Ex. L. 1971; amd. Sec. 18, Ch. 285, L. 1977; R.C.M. 1947, 82-4217.









CHAPTER 5. MONTANA NEGOTIATED RULEMAKING ACT

Part 1. General Provisions

2-5-101. Short title.

2-5-101. Short title. This part may be cited as the "Montana Negotiated Rulemaking Act".

History: En. Sec. 1, Ch. 400, L. 1993.



2-5-102. Purpose.

2-5-102. Purpose. The purpose of this part is to establish a framework for the conduct of negotiated rulemaking consistent with the Montana Administrative Procedure Act and the constitutional right of Montanans to participate in the operation of governmental agencies and to encourage agencies to use negotiated rulemaking when it enhances the rulemaking process. As authorized by 2-4-304, it is the intent of the legislature that state agencies, whenever appropriate, use the negotiated rulemaking process to resolve controversial issues prior to the commencement of the formal rulemaking process. However, negotiated rulemaking is not a substitute for the public notification and participation requirements of the Montana Administrative Procedure Act, and a consensus agreement by a negotiated rulemaking committee may be modified by an agency as a result of the subsequent rulemaking process. This part may not be construed as an attempt to limit innovation and experimentation with the negotiated rulemaking process.

History: En. Sec. 2, Ch. 400, L. 1993.



2-5-103. Definitions.

2-5-103. Definitions. As used in this part, the following definitions apply: (1) "Agency" means any board, bureau, commission, department, authority, or officer of the executive branch of state government authorized or required by law to make rules. (2) "Consensus" means unanimous concurrence among the interests represented on a negotiated rulemaking committee established under 2-5-106 unless the committee agrees upon another specified definition. (3) "Convener" means a person who impartially assists an agency in determining whether establishment of a negotiated rulemaking committee is feasible and appropriate for a particular rulemaking procedure. (4) "Facilitator" means a person who impartially aids in the discussions and negotiations among the members of a negotiated rulemaking committee to develop a proposed rule. A facilitator does not have decisionmaking authority. (5) "Interest" means, with respect to an issue or matter, multiple parties that have a similar point of view or that are likely to be affected in a similar manner. (6) "Negotiated rulemaking" means rulemaking through the use of a negotiated rulemaking committee. (7) "Negotiated rulemaking committee" or "committee" means an advisory committee established under 2-5-106 and authorized under 2-4-304 to consider and discuss issues for the purpose of reaching a consensus in the development of a proposed rule. (8) "Person" means an individual, partnership, corporation, association, governmental subdivision, agency, or public or private organization of any character. (9) "Rule" means an agency regulation, standard, or statement of general applicability that implements, interprets, or prescribes law or policy or describes the organization, procedures, or practice requirements of an agency. The term includes the amendment or repeal of a prior rule but does not include: (a) statements concerning only the internal management of an agency and not affecting private rights or procedures available to the public; (b) formal opinions of the attorney general and declaratory rulings issued pursuant to 2-4-501; (c) rules relating to the use of public works, facilities, streets, and highways when the substance of the rules is indicated to the public by means of signs or signals; (d) rules implementing the state personnel classification plan, the state wage and salary plan, or the statewide accounting, budgeting, and human resource system; (e) uniform rules adopted pursuant to an interstate compact, except that the rules must be filed in accordance with 2-4-306 and must be published in the Administrative Rules of Montana.

History: En. Sec. 3, Ch. 400, L. 1993; amd. Sec. 2, Ch. 2, L. 2009.



2-5-104. Determination of need for negotiated rulemaking committee.

2-5-104. Determination of need for negotiated rulemaking committee. (1) An agency may establish a negotiated rulemaking committee to negotiate and develop a proposed rule if the agency director determines that the use of the negotiated rulemaking procedure is in the public interest. In making that determination, the agency director shall consider whether: (a) there is a need for a rule; (b) there are a limited number of identifiable interests that will be significantly affected by the rule; (c) there is a reasonable likelihood that a committee can be convened with a balanced representation of persons who: (i) can adequately represent the interests identified under subsection (1)(b); and (ii) are willing to negotiate in good faith to reach a consensus on the proposed rule; (d) there is a reasonable likelihood that a committee will reach a consensus on the proposed rule within a fixed period of time; (e) the negotiated rulemaking procedure will not unreasonably delay the notice of proposed rulemaking and the issuance of the final rule; (f) the agency has adequate resources and is willing to commit those resources, including technical assistance, to the committee; and (g) the agency, to the maximum extent possible consistent with the legal obligations of the agency, will use the consensus of the committee as the basis for the rule proposed by the agency. (2) An agency may use the services of a convener to assist in making the determination of need pursuant to subsection (1) and to assist the agency in: (a) identifying persons who will be significantly affected by a proposed rule; and (b) conducting discussions with affected persons on the issues of concern and ascertaining whether the establishment of a negotiated rulemaking committee is feasible and appropriate for the particular rulemaking procedure. (3) The convener shall report findings and make recommendations to the agency. Upon request of the agency, the convener shall ascertain the names of persons who are willing and qualified to represent the interests that will be significantly affected by the proposed rule. The report and any recommendations of the convener must be made available to the public upon request.

History: En. Sec. 4, Ch. 400, L. 1993.



2-5-105. Application for membership on committees -- publication of notice.

2-5-105. Application for membership on committees -- publication of notice. (1) If an agency decides to establish a negotiated rulemaking committee, the agency shall publish in the Montana Administrative Register and, as appropriate, in newspapers and other publications, a notice that includes: (a) an announcement that the agency intends to establish a negotiated rulemaking committee to negotiate and develop a proposed rule; (b) a description of the subject and scope of the rule to be developed and the issues to be considered; (c) a list of interests likely to be significantly affected by the proposed rule; (d) a list of the persons proposed to represent the affected interests and the agency; (e) a proposed schedule for completing the work of the committee; and (f) an explanation of how a person may apply for or nominate another person for membership on the committee. (2) An agency may include the notice required in subsection (1) in the notice of intent to promulgate rules made pursuant to 2-4-302. (3) The agency shall provide a period of at least 30 days for the submission of comments and applications for membership on a negotiated rulemaking committee.

History: En. Sec. 5, Ch. 400, L. 1993.



2-5-106. Establishment of committee -- determination.

2-5-106. Establishment of committee -- determination. (1) If, after considering comments and applications submitted under 2-5-105, the agency determines that a negotiated rulemaking committee can adequately represent the interests of the persons that will be significantly affected by a proposed rule and that it is feasible and appropriate in the particular rulemaking, the agency may establish a negotiated rulemaking committee. (2) If, after considering comments and applications submitted under 2-5-105, the agency decides not to establish a negotiated rulemaking committee, the agency shall notify the persons who commented on or applied for membership on the negotiated rulemaking committee of the reasons for the decision. The agency shall also publish a notice in the Montana Administrative Register and, as appropriate, in newspapers and other publications. (3) The agency shall provide appropriate administrative support to the negotiated rulemaking committee, including technical support. (4) A negotiated rulemaking committee terminates upon adoption of the final rule under consideration, unless the agency, after consulting the committee, or the committee itself specifies an earlier termination date.

History: En. Sec. 6, Ch. 400, L. 1993.



2-5-107. Expansion of committee membership.

2-5-107. Expansion of committee membership. (1) A negotiated rulemaking committee may by consensus expand its membership, either by contacting and recruiting persons whose participation the committee believes is essential to the success of the negotiated rulemaking process or upon reviewing a petition submitted pursuant to subsection (2). (2) Persons who will be significantly affected by a proposed rule and who believe that their interests will not be adequately represented by any person on a negotiated rulemaking committee may petition for or nominate another person for membership on the negotiated rulemaking committee. Each petition or nomination must be submitted to the negotiated rulemaking committee and must include: (a) the name of the petitioner or nominee and a description of the interests the person represents; (b) evidence that the petitioner or nominee is authorized to represent parties related to the interests the person proposes to represent; (c) a written commitment that the petitioner or nominee will actively participate in good faith in the development of the rule under consideration; and (d) an explanation of reasons that the persons already on the negotiated rulemaking committee do not adequately represent the interests of the person submitting the petition or nomination. (3) Upon receiving a petition pursuant to subsection (2), a negotiated rulemaking committee shall decide by consensus at its next meeting whether or not to expand its membership.

History: En. Sec. 7, Ch. 400, L. 1993.



2-5-108. Committee -- duties -- procedures -- report.

2-5-108. Committee -- duties -- procedures -- report. (1) A negotiated rulemaking committee shall consider the matter proposed by the agency for consideration and shall attempt to reach consensus concerning a proposed rule and any other matter the committee determines is relevant to the proposed rule. (2) The person representing the agency on a negotiated rulemaking committee shall participate in the deliberations of the committee with the same rights and responsibilities of other members of the committee and is authorized to fully represent the agency in the discussions and negotiations of the committee. (3) A negotiated rulemaking committee may adopt procedures or ground rules for the operation of the committee. (4) If a negotiated rulemaking committee achieves consensus on a proposed rule, at the conclusion of the negotiations, the committee shall transmit to the agency that established the committee a report containing the proposed rule. (5) If a negotiated rulemaking committee does not reach a consensus on the proposed rule, the committee shall transmit to the agency a report specifying areas in which the committee reached consensus and the issues that remain unresolved. The committee may include in the report any other information, recommendations, or materials that the committee considers appropriate. Any member of the committee may include as an addendum to the report additional information, recommendations, or materials. (6) Title 2, chapter 3, part 2, applies to meetings of a negotiated rulemaking committee.

History: En. Sec. 8, Ch. 400, L. 1993.



2-5-109. Facilitator -- selection and duties.

2-5-109. Facilitator -- selection and duties. (1) An agency may nominate a person to serve as a facilitator for the negotiations of the committee, subject to the approval of the committee by consensus. If the committee does not approve the agency's nomination for facilitator, the agency shall submit a substitute nomination. If a committee does not approve the substitute nomination of the agency for facilitator, the committee shall select by consensus a person to serve as facilitator. A person designated to represent the agency in substantive issues may not serve as facilitator or presiding officer for the committee. (2) A facilitator approved or selected by a committee shall: (a) preside at the meetings of the committee in an impartial manner; (b) impartially assist the members of the committee in conducting discussions and negotiations and achieving consensus; and (c) manage the keeping of minutes and records.

History: En. Sec. 9, Ch. 400, L. 1993.



2-5-110. Expenses -- convener -- facilitator -- committee members.

2-5-110. Expenses -- convener -- facilitator -- committee members. (1) An agency may employ or enter into a contract for the services of an organization or individual to serve as a convener or facilitator for a negotiated rulemaking committee or may use the services of a government employee to act as a convener or facilitator for a committee. (2) An agency shall determine whether a person under consideration as a convener or facilitator of a negotiated rulemaking committee has any financial or other interest that would preclude the person from serving in an impartial and independent manner. A person disqualified under this criterion must be dropped from further consideration. (3) Members of a negotiated rulemaking committee are responsible for their own expenses of participation. However, an agency may pay for a committee member's reasonable travel and per diem expenses, expenses to obtain technical assistance, and a reasonable rate of compensation if: (a) the committee member certifies a lack of adequate financial resources to participate in the committee; and (b) the agency determines that the committee member's participation in the committee is necessary to ensure an adequate representation of the interests of the members. (4) An agency may accept grants or gifts from any source to fund the negotiated rulemaking process, provided that: (a) information on the name of the person giving the grant or gift and the amount of the grant or gift is available to the public; (b) the grant or gift is given to and accepted by the agency without placing any condition on the membership of a negotiated rulemaking committee or the outcome of the negotiated rulemaking process; and (c) there is consensus among the members of the negotiated rulemaking committee established pursuant to 2-5-106 that the acceptance of the grant or gift will not diminish the integrity of the negotiated rulemaking process.

History: En. Sec. 10, Ch. 400, L. 1993.









CHAPTER 6. PUBLIC RECORDS

Part 1. Public Records Generally

2-6-101. Definitions.

2-6-101. Definitions. (1) Writings are of two kinds: (a) public; and (b) private. (2) Public writings are: (a) the written acts or records of the acts of the sovereign authority, of official bodies and tribunals, and of public officers, legislative, judicial, and executive, whether of this state, of the United States, of a sister state, or of a foreign country, except records that are constitutionally protected from disclosure; (b) public records, kept in this state, of private writings, including electronic mail, except as provided in 22-1-1103 and 22-3-807 and except for records that are constitutionally protected from disclosure. (3) Public writings are divided into four classes: (a) laws; (b) judicial records; (c) other official documents; (d) public records, kept in this state, of private writings, including electronic mail. (4) All other writings are private.

History: En. Secs. 3170, 3171, 3172, 3182, C. Civ. Proc. 1895; re-en. Secs. 7895, 7896, 7897, 7900, Rev. C. 1907; re-en. Secs. 10539, 10540, 10541, 10544, R.C.M. 1921; Cal. C. Civ. Proc. Secs. 1887, 1888, 1889, 1894; re-en. Secs. 10539, 10540, 10541, 10544, R.C.M. 1935; R.C.M. 1947, 93-1001-1, 93-1001-2, 93-1001-3, 93-1001-6; amd. Sec. 4, Ch. 476, L. 1985; amd. Sec. 11, Ch. 748, L. 1991; amd. Sec. 1, Ch. 485, L. 1999; amd. Sec. 2, Ch. 77, L. 2001.



2-6-102. Citizens entitled to inspect and copy public writings.

2-6-102. Citizens entitled to inspect and copy public writings. (1) Every citizen has a right to inspect and take a copy of any public writings of this state, except as provided in 22-1-1103, 22-3-807, or subsection (3) of this section and as otherwise expressly provided by statute. (2) Every public officer having the custody of a public writing that a citizen has a right to inspect is bound to give the citizen on demand a certified copy of it, on payment of the legal fees for the copy, and the copy is admissible as evidence in like cases and with like effect as the original writing. The certified copy provision of this subsection does not apply to the public record of electronic mail provided in an electronic format. (3) Records and materials that are constitutionally protected from disclosure are not subject to the provisions of this section. Information that is constitutionally protected from disclosure is information in which there is an individual privacy interest that clearly exceeds the merits of public disclosure, including legitimate trade secrets, as defined in 30-14-402, and matters related to individual or public safety. (4) A public officer may withhold from public scrutiny information relating to individual privacy or individual or public safety or security of public facilities, including public schools, jails, correctional facilities, private correctional facilities, and prisons, if release of the information may jeopardize the safety of facility personnel, the public, students in a public school, or inmates of a facility. Security features that may be protected under this section include but are not limited to architectural floor plans, blueprints, designs, drawings, building materials, alarms system plans, surveillance techniques, and facility staffing plans, including staff numbers and locations. A public officer may not withhold from public scrutiny any more information than is required to protect an individual privacy interest or safety or security interest.

History: En. Secs. 3180, 3181, C. Civ. Proc. 1895; re-en. Secs. 7898, 7899, Rev. C. 1907; re-en. Secs. 10542, 10543, R.C.M. 1921; Cal. C. Civ. Proc. Secs. 1892, 1893; re-en. Secs. 10542, 10543, R.C.M. 1935; R.C.M. 1947, 93-1001-4, 93-1001-5; amd. Sec. 5, Ch. 476, L. 1985; amd. Sec. 12, Ch. 748, L. 1991; amd. Sec. 2, Ch. 485, L. 1999; amd. Sec. 3, Ch. 77, L. 2001; amd. Sec. 1, Ch. 364, L. 2013.



2-6-103. Filing and copying fees.

2-6-103. Filing and copying fees. (1) The secretary of state shall charge and collect fees for filing and copying services. (2) A member of the legislature or state or county officer may not be charged for any search relative to matters appertaining to the duties of the member's office or for a certified copy of any law or resolution passed by the legislature relative to the member's official duties. (3) The secretary of state may not charge a fee, other than the fees authorized in 2-6-110, for providing electronic information. (4) Fees must be collected in advance and, when collected by the secretary of state, are not refundable. (5) Fees authorized by this section must be set and deposited in accordance with 2-15-405.

History: En. Sec. 410, Pol. C. 1895; amd. Sec. 1, p. 47, L. 1899; amd. Sec. 1, Ch. 127, L. 1903; amd. Sec. 1, Ch. 74, L. 1905; re-en. Sec. 165, Rev. C. 1907; amd. Sec. 1, Ch. 91, L. 1921; re-en. Sec. 145, R.C.M. 1921; Cal. Pol. C. Sec. 416; amd. Sec. 1, Ch. 50, L. 1935; re-en. Sec. 145, R.C.M. 1935; amd. Sec. 1, Ch. 116, L. 1961; amd. Sec. 141, Ch. 300, L. 1967; amd. Sec. 3, Ch. 185, L. 1971; amd. Sec. 1, Ch. 137, L. 1974; R.C.M. 1947, 25-102; amd. Sec. 5, Ch. 184, L. 1979; amd. Sec. 18, Ch. 429, L. 1979; amd. Sec. 2, Ch. 254, L. 1991; amd. Sec. 2, Ch. 411, L. 1993; amd. Sec. 1, Ch. 406, L. 1997; amd. Sec. 1, Ch. 125, L. 1999; amd. Sec. 6, Ch. 396, L. 2001.



2-6-104. Records of officers open to public inspection.

2-6-104. Records of officers open to public inspection. Except as provided in 27-18-111 and 42-6-101, the public records and other matters, except records that are constitutionally protected from disclosure, in the office of any officer are at all times during office hours open to the inspection of any person.

History: En. Sec. 1136, Pol. C. 1895; re-en. Sec. 438, Rev. C. 1907; re-en. Sec. 455, R.C.M. 1921; Cal. Pol. C. Sec. 1032; re-en. Sec. 455, R.C.M. 1935; amd. Sec. 1, Ch. 112, L. 1945; R.C.M. 1947, 59-512(part); amd. Sec. 157, Ch. 480, L. 1997; amd. Sec. 3, Ch. 485, L. 1999.



2-6-105. Removal of public records.

2-6-105. Removal of public records. Any record, a transcript of which is admissible in evidence, must not be removed from the office where it is kept, except upon the order of a court or judge in cases where the inspection of the record is shown to be essential to the just determination of the cause or proceeding pending or where the court is held in the same building with such office.

History: En. Sec. 3240, C. Civ. Proc. 1895; re-en. Sec. 7953, Rev. C. 1907; re-en. Sec. 10597, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1950; re-en. Sec. 10597, R.C.M. 1935; R.C.M. 1947, 93-1101-20(part).



2-6-106. Possession of records.

2-6-106. Possession of records. Each public officer is entitled to the possession of all books and papers pertaining to that office or in the custody of a former incumbent by virtue of that office.

History: En. Sec. 1120, Pol. C. 1895; re-en. Sec. 427, Rev. C. 1907; re-en. Sec. 460, R.C.M. 1921; Cal. Pol. C. Sec. 1014; re-en. Sec. 460, R.C.M. 1935; R.C.M. 1947, 59-530; Sec. 2-6-303(1), MCA 1979; redes. 2-6-106 by Code Commissioner, 1979; amd. Sec. 46, Ch. 61, L. 2007.



2-6-107. Proceedings to compel delivery of records.

2-6-107. Proceedings to compel delivery of records. If any person, whether a former incumbent or another person, refuses or neglects to deliver to the actual incumbent any such books or papers, such actual incumbent may apply, by complaint, to any district court or judge of the county where the person so refusing or neglecting resides and the court or judge must proceed in a summary way, after notice to the adverse party, to hear the allegations and proofs of the parties and to order any such books and papers to be delivered to the petitioners.

History: En. Sec. 1121, Pol. C. 1895; re-en. Sec. 428, Rev. C. 1907; re-en. Sec. 461, R.C.M. 1921; Cal. Pol. C. Sec. 1015; re-en. Sec. 461, R.C.M. 1935; R.C.M. 1947, 59-531; Sec. 2-6-305, MCA 1979; redes. 2-6-107 by Code Commissioner, 1979.



2-6-108. Attachment and warrant to enforce.

2-6-108. Attachment and warrant to enforce. The execution of the order and delivery of the books and papers may be enforced by attachment as for a witness and also, at the request of the plaintiff, by a warrant directed to the sheriff or a constable of the county, commanding the sheriff or constable to search for the books and papers and to take and deliver them to the plaintiff.

History: En. Sec. 1122, Pol. C. 1895; re-en. Sec. 429, Rev. C. 1907; re-en. Sec. 462, R.C.M. 1921; Cal. Pol. C. Sec. 1016; re-en. Sec. 462, R.C.M. 1935; R.C.M. 1947, 59-532; Sec. 2-6-306, MCA 1979; redes. 2-6-108 by Code Commissioner, 1979; amd. Sec. 47, Ch. 61, L. 2007.



2-6-109. Prohibition on distribution or sale of mailing lists -- exceptions -- penalty.

2-6-109. Prohibition on distribution or sale of mailing lists -- exceptions -- penalty. (1) Except as provided in subsections (3) through (9), in order to protect the privacy of those who deal with state and local government: (a) an agency may not distribute or sell for use as a mailing list any list of persons without first securing the permission of those on the list; and (b) a list of persons prepared by the agency may not be used as a mailing list except by the agency or another agency without first securing the permission of those on the list. (2) As used in this section, "agency" means any board, bureau, commission, department, division, authority, or officer of the state or a local government. (3) This section does not prevent an individual from compiling a mailing list by examination of records that are otherwise open to public inspection. (4) This section does not apply to the lists of: (a) registered electors and the new voter lists provided for in 13-2-115; (b) the names of employees governed by Title 39, chapter 31; (c) persons holding driver's licenses or Montana identification cards provided for under 61-5-127; (d) persons holding professional or occupational licenses governed by Title 23, chapter 3; Title 37, chapters 1 through 4, 6 through 29, 31, 34 through 36, 40, 47, 48, 50, 51, 53, 54, 60, 65 through 69, 72, and 73; and Title 50, chapters 39, 72, 74, and 76; or (e) persons certified as claims examiners under 39-71-320. (5) This section does not prevent an agency from providing a list to persons providing prelicensing or continuing educational courses subject to state law or subject to Title 33, chapter 17. (6) This section does not apply to the right of access by Montana law enforcement agencies. (7) This section does not apply to a corporate information list developed by the secretary of state containing the name, address, registered agent, officers, and directors of business, nonprofit, religious, professional, and close corporations authorized to do business in this state. (8) This section does not apply to the use by the public employees' retirement board of a mailing list of board-administered retirement system participants to send materials on behalf of a retiree organization formed for board-administered retirement system participants and with tax-exempt status under section 501(c)(4) of the Internal Revenue Code, as amended, for a fee determined by rules of the board, provided that the mailing list is not released to the organization. (9) This section does not apply to a public school providing lists of graduating students to representatives of the armed forces of the United States or to the national guard for the purposes of recruitment. (10) A person violating the provisions of subsection (1)(b) is guilty of a misdemeanor.

History: En. Sec. 1, Ch. 606, L. 1979; amd. Sec. 6, Ch. 683, L. 1985; amd. Sec. 1, Ch. 663, L. 1989; amd. Sec. 2, Ch. 289, L. 1991; amd. Sec. 1, Ch. 379, L. 1995; amd. Sec. 1, Ch. 412, L. 1995; amd. Sec. 1, Ch. 364, L. 1997; amd. Sec. 4, Ch. 370, L. 1997; amd. Sec. 126, Ch. 305, L. 1999; amd. Sec. 1, Ch. 319, L. 2001; amd. Sec. 11, Ch. 363, L. 2001; amd. Sec. 2, Ch. 441, L. 2003; amd. Sec. 1, Ch. 149, L. 2007; amd. Sec. 3, Ch. 125, L. 2009.



2-6-110. Electronic information and nonprint records -- public access -- fees.

2-6-110. Electronic information and nonprint records -- public access -- fees. (1) (a) Except as provided by law, each person is entitled to a copy of public information compiled, created, or otherwise in the custody of public agencies that is in electronic format or other nonprint media, including but not limited to videotapes, photographs, microfilm, film, or computer disk, subject to the same restrictions applicable to the information in printed form. All restrictions relating to confidentiality, privacy, business secrets, and copyright are applicable to the electronic or nonprint information. (b) The provisions of subsection (1)(a) do not apply to collections of the Montana historical society established pursuant to 22-3-101. (2) Except as provided by law and subject to subsection (3), an agency may charge a fee, not to exceed: (a) the agency's actual cost of purchasing the electronic media used for transferring data, if the person requesting the information does not provide the media; (b) expenses incurred by the agency as a result of mainframe and midtier processing charges; (c) expenses incurred by the agency for providing online computer access to the person requesting access; (d) other out-of-pocket expenses directly associated with the request for information, including the retrieval or production of electronic mail; and (e) the hourly market rate for an administrative assistant in pay band 3 of the broadband pay plan, as provided for in 2-18-301, in the current fiscal year for each hour, or fraction of an hour, after one-half hour of copying service has been provided. (3) (a) In addition to the allowable fees in subsection (2), the department of revenue may charge an additional fee as reimbursement for the cost of developing and maintaining the property valuation and assessment system database from which the information is requested. The fee must be charged to persons, federal agencies, state agencies, and other entities requesting the database or any part of the database from any department property valuation and assessment system. The fee may not be charged to the governor's office of budget and program planning, the state tax appeal board, or any legislative agency or committee. (b) The department of revenue may not charge a fee for information provided from any department property valuation and assessment system database to a local taxing jurisdiction for use in taxation and other governmental functions or to an individual taxpayer concerning the taxpayer's property. (c) All fees received by the department of revenue under subsection (2) and this subsection (3) must be deposited in a state special revenue fund as provided in 15-1-521. (d) Fees charged by the secretary of state pursuant to this section must be set and deposited in accordance with 2-15-405. (4) For the purposes of this section, the term "agency" has the meaning provided in 2-3-102 but includes legislative, judicial, and state military agencies. (5) An agency may not charge more than the amount provided under subsection (2) for providing a copy of an existing nonprint record. (6) Subject to 15-1-103, an agency shall ensure that a copy of information provided to a requester is of a quality that reflects the condition of the original if requested by the requester. (7) This section does not authorize the release of electronic security codes giving access to private information.

History: En. Sec. 1, Ch. 254, L. 1991; amd. Sec. 10, Ch. 640, L. 1993; amd. Sec. 1, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 4, L. 1995; amd. Sec. 1, Ch. 484, L. 1995; amd. Sec. 1, Ch. 405, L. 1999; amd. Sec. 4, Ch. 77, L. 2001; amd. Sec. 7, Ch. 396, L. 2001; amd. Sec. 1, Ch. 81, L. 2007; amd. Sec. 1, Ch. 206, L. 2011.



2-6-111. Custody and reproduction of records by secretary of state.

2-6-111. Custody and reproduction of records by secretary of state. (1) The secretary of state is charged with the custody of: (a) the enrolled copy of the constitution; (b) all the acts and resolutions passed by the legislature; (c) the journals of the legislature; (d) the great seal; (e) all books, records, parchments, maps, and papers kept or deposited in the secretary of state's office pursuant to law. (2) All records included in subsection (1) may be kept and reproduced in accordance with rules adopted by the secretary of state in consultation with the state records committee provided for in 2-6-208. (3) The state records committee created by 2-6-208 may approve the disposal of original records once those records are reproduced as provided for in subsection (2), unless disposal takes the form of transfer of records. Reproduction is not necessary for transferred records. The reproduction or certified copy of a record may be used in place of the original for all purposes, including as evidence in any court or proceeding, and has the same force and effect as the original record. (4) The secretary of state shall prepare enlarged typed or photographic copies of the records whenever their production is required by law. (5) At least two copies must be made of all records reproduced as provided for in subsection (2). The secretary of state shall place one copy in a fireproof storage place and shall retain the other copy in the office with suitable equipment for displaying a record by projection to not less than its original size and for preparing copies of the record for persons entitled to copies. (6) All duplicates of records must be identified and indexed.

History: En. Sec. 400, Pol. C. 1895; re-en. Sec. 153, Rev. C. 1907; re-en. Sec. 133, R.C.M. 1921; Cal. Pol. C. Sec. 407; re-en. Sec. 133, R.C.M. 1935; R.C.M. 1947, 82-2201; amd. Sec. 1, Ch. 152, L. 1979; amd. Sec. 8, Ch. 467, L. 1987; amd. Sec. 1, Ch. 185, L. 1989; amd. Sec. 48, Ch. 61, L. 2007.



2-6-112. Concealment of public hazards prohibited -- concealment of information related to settlement or resolution of civil suits prohibited.

2-6-112. Concealment of public hazards prohibited -- concealment of information related to settlement or resolution of civil suits prohibited. (1) This section may be cited as the "Gus Barber Antisecrecy Act". (2) As used in this section, "public hazard" means a device, instrument, or manufactured product, or a condition of a device, instrument, or manufactured product, that endangers public safety or health and has caused injury, as defined in 27-1-106. (3) Except as provided in this section, a court may not enter a final order or judgment that has the purpose or effect of concealing a public hazard. (4) Any portion of a final order or judgment entered or written final settlement agreement entered into that has the purpose or effect of concealing a public hazard is contrary to public policy, is void, and may not be enforced. This section does not prohibit the parties from keeping the monetary amount of a written final settlement agreement confidential. (5) A party to civil litigation may not request, as a condition to the production of discovery, that another party stipulate to an order that would violate this section. (6) This section does not apply to: (a) trade secrets, as defined in 30-14-402, that are not pertinent to public hazards and that are protected pursuant to Title 30, chapter 14, part 4; (b) other information that is confidential under state or federal law; or (c) a health care provider, as defined in 27-6-103. (7) Any affected person, including but not limited to a representative of the news media, has standing to contest a final order or judgment or written final settlement agreement that violates this section by motion in the court in which the case was filed. (8) The court shall examine the disputed information or materials in camera. If the court finds that the information or materials or portions of the information or materials consist of information concerning a public hazard, the court shall allow disclosure of the information or materials. If allowing disclosure, the court shall allow disclosure of only that portion of the information or materials necessary or useful to the public concerning the public hazard. (9) This section has no applicability to a protective order issued under Rule 26(c) of the Montana Rules of Civil Procedure or to any materials produced under the order. Any materials used as exhibits may be publicly disclosed pursuant to the provisions of subsections (7) and (8).

History: En. Sec. 1, Ch. 390, L. 2005.






Part 2. Public Records Management

2-6-201. Purpose.

2-6-201. Purpose. The purpose of this part is to create an effective records management program for executive branch agencies of the state of Montana and political subdivisions by establishing guidelines and procedures for the efficient and economical control of the creation, utilization, maintenance, and preservation of state and local records.

History: En. 82-3333 by Sec. 2, Ch. 339, L. 1977; R.C.M. 1947, 82-3333; amd. Sec. 5, Ch. 420, L. 1993.



2-6-202. Definitions.

2-6-202. Definitions. As used in this part, the following definitions apply: (1) (a) "Public records" includes: (i) any paper, correspondence, form, book, photograph, microfilm, magnetic tape, computer storage media, map, drawing, or other document, including copies of the record required by law to be kept as part of the official record, regardless of physical form or characteristics, that: (A) has been made or received by a state agency to document the transaction of official business; (B) is a public writing of a state agency pursuant to 2-6-101(2)(a); and (C) is designated by the state records committee for retention pursuant to this part; and (ii) all other records or documents required by law to be filed with or kept by any agency of the state of Montana. (b) The term includes electronic mail sent or received in connection with the transaction of official business. (c) The term does not include any paper, correspondence, form, book, photograph, microfilm, magnetic tape, computer storage media, map, drawing, or other type of document that is for reference purposes only, a preliminary draft, a telephone messaging slip, a routing slip, part of a stock of publications or of preprinted forms, or a superseded publication. (2) "State records committee" or "committee" means the state records committee provided for in 2-6-208.

History: (1)En. 82-3334 by Sec. 3, Ch. 339, L. 1977; Sec. 82-3334, R.C.M. 1947; (2)En. by Code Commissioner, 1979; R.C.M. 1947, 82-3334(1); amd. Sec. 5, Ch. 77, L. 2001; amd. Sec. 1, Ch. 30, L. 2003.



2-6-203. Secretary of state's powers and duties -- rulemaking authority.

2-6-203. Secretary of state's powers and duties -- rulemaking authority. (1) In order to ensure the proper management and safeguarding of public records, the secretary of state shall: (a) establish guidelines for inventorying, cataloging, retaining, and transferring all public records of state agencies; (b) review and analyze all state agency filing systems and procedures and approve filing system equipment requests; (c) establish and operate the state records center, as authorized by appropriation, for the purpose of storing and servicing public records not retained in office space; (d) gather and disseminate information on all phases of records management, including current practices, methods, procedures, and devices for the efficient and economical management of records; (e) operate a central microfilm unit that will microfilm, on a cost recovery basis, all records approved for filming by the office of origin and the secretary of state; (f) approve microfilming projects and microfilm equipment purchases undertaken by all state agencies; and (g) adopt rules regarding management of public records. (2) Upon request, the secretary of state shall assist and advise in the establishment of records management procedures in the legislative and judicial branches of state government and shall, as required by them, provide services similar to those available to the executive branch.

History: (1)En. 82-3335 by Sec. 4, Ch. 339, L. 1977; Sec. 82-3335, R.C.M. 1947; (2)En. 82-3337 by Sec. 6, Ch. 339, L. 1977; Sec. 82-3337, R.C.M. 1947; R.C.M. 1947, 82-3335, 82-3337; amd. Sec. 1, Ch. 378, L. 1991; amd. Sec. 1, Ch. 170, L. 2011.



2-6-204. State records committee approval.

2-6-204. State records committee approval. The committee shall approve, modify, or disapprove the recommendations on retention schedules of all public records to determine which documents not included in the provisions of this part are to be designated public records and approve agency requests to dispose of such public records.

History: En. 82-3338 by Sec. 7, Ch. 339, L. 1977; R.C.M. 1947, 82-3338(3).



2-6-205. Preservation of public records.

2-6-205. Preservation of public records. All public records are and shall remain the property of the state. They shall be delivered by outgoing officials and employees to their successors and shall be preserved, stored, transferred, destroyed, or disposed of and otherwise managed only in accordance with the provisions of this part.

History: En. 82-3334 by Sec. 3, Ch. 339, L. 1977; R.C.M. 1947, 82-3334(2).



2-6-206. Protection and storage of essential records.

2-6-206. Protection and storage of essential records. (1) In order to provide for the continuity and preservation of civil government, each elected and appointed officer of the executive branch shall designate certain public records as essential records needed for an emergency or for the reestablishment of normal operations after the emergency. A list of essential records must be forwarded to the secretary of state. The list must be reviewed from time to time by the elected or appointed officers to ensure its accuracy. Any changes or revisions must be forwarded to the secretary of state. (2) Each elected and appointed officer of state government shall ensure that the security of essential records is accomplished by the most economical means possible. Protection and storage of essential records may be by vaulting, planned or natural dispersal of copies, storage in the state archives or in an alternative location provided pursuant to 2-6-211(2), or any other method approved by the secretary of state. (3) Reproductions of essential records may be by photocopy, magnetic tape, microfilm, or other methods approved by the secretary of state.

History: En. 82-3341 by Sec. 10, Ch. 339, L. 1977; R.C.M. 1947, 82-3341; amd. Sec. 2, Ch. 378, L. 1991; amd. Sec. 2, Ch. 30, L. 2003.



2-6-207. Certified copies of public records.

2-6-207. Certified copies of public records. (1) The Montana historical society shall reproduce and certify copies of public records in its possession upon application of any citizen of this state. (2) The certified copy of a public record has the same force in law as if made by the original custodian.

History: En. Sec. 1, Ch. 102, L. 1979.



2-6-208. Records committee -- composition and meetings.

2-6-208. Records committee -- composition and meetings. (1) There is a committee to be known as the state records committee composed of representatives of: (a) the department of administration; (b) the legislative auditor; (c) the attorney general; (d) the secretary of state; and (e) the Montana historical society. (2) The representatives are to be designated by the head of the respective agencies, and their appointments must be submitted in writing to the secretary of state. (3) The committee shall meet at least quarterly. (4) Committee members shall serve without additional salary but are entitled to reimbursement for travel expense incurred while engaged in committee activities as provided for in 2-18-501 through 2-18-503. Expenses must be paid from the appropriations made for operation of their respective agencies. (5) The state records committee is administered by the secretary of state, and the secretary of state's representative serves as the presiding officer for the committee.

History: En. 82-3338, by Sec. 7, Ch. 339, L. 1977; R.C.M. 1947, 82-3338(1), (2), (4); amd. Sec. 1, Ch. 218, L. 1989; amd. Sec. 7, Ch. 378, L. 1991; amd. Sec. 2, Ch. 170, L. 2011; Sec. 2-15-1013, MCA 2009; redes. 2-6-208 by Sec. 3, Ch. 170, L. 2011.



2-6-209. and reserved.

2-6-209 through 2-6-210 reserved.



2-6-211. Transfer and storage of public records.

2-6-211. Transfer and storage of public records. (1) All public records not required in the current operation of the office where they are made or kept and all records of each agency, commission, committee, or any other activity of the executive branch of state government that may be abolished or discontinued must be, in accordance with approved records retention schedules, either transferred to the state records center or transferred to the custody of the state archives if the records are considered to have permanent administrative or historical value. (2) Subject to approval by the secretary of state pursuant to 2-6-206, the state records center and the state archives may store transferred permanent public records in locations other than in the buildings occupied by the state records center or the state archives when it is in the best interests of the state. (3) When records are transferred to the state records center, the transferring agency does not lose its rights of control and access. The state records center is only a custodian of the agency records, and access is only by agency approval. Agency records for which the state records center acts as custodian may not be subpoenaed from the state records center but must be subpoenaed from the agency to which the records belong. Fees may be charged to cover the cost of records storage and servicing. (4) If an agency does not wish to transfer records as provided in an approved retention schedule, the agency shall, within 30 days, notify the secretary of state and request a change in the schedule.

History: En. 82-3340 by Sec. 9, Ch. 339, L. 1977; R.C.M. 1947, 82-3340; amd. Sec. 3, Ch. 378, L. 1991; amd. Sec. 2, Ch. 6, Sp. L. January 1992; amd. Sec. 3, Ch. 30, L. 2003.



2-6-212. Disposal of public records.

2-6-212. Disposal of public records. (1) Except as provided in subsection (2), no public record may be disposed of or destroyed without the unanimous approval of the state records committee. When approval is required, a request for the disposal or destruction must be submitted to the state records committee by the agency concerned. (2) The state records committee may by unanimous approval establish categories of records for which no disposal request is required, providing those records are retained for the designated retention period.

History: En. 82-3339 by Sec. 8, Ch. 339, L. 1977; R.C.M. 1947, 82-3339; amd. Sec. 1, Ch. 173, L. 1981.



2-6-213. Agency responsibilities and transfer schedules.

2-6-213. Agency responsibilities and transfer schedules. Each executive branch agency of state government shall administer its records management function and shall: (1) coordinate all aspects of the agency records management function; (2) manage the inventorying of all public records within the agency for disposition, scheduling, and transfer action in accordance with procedures prescribed by the secretary of state and the state records committee; (3) analyze records inventory data, examine and compare divisional or unit inventories for duplication of records, and recommend to the secretary of state and the state records committee minimal retentions for all copies of public records within the agency; (4) approve all records disposal requests that are submitted by the agency to the state records committee; (5) review established records retention schedules to ensure that they are complete and current; and (6) officially designate an agency records custodian to manage the functions provided for in this section.

History: En. 82-3336 by Sec. 5, Ch. 339, L. 1977; R.C.M. 1947, 82-3336; amd. Sec. 4, Ch. 378, L. 1991; amd. Sec. 4, Ch. 30, L. 2003.



2-6-214. Department of administration -- powers and duties.

2-6-214. Department of administration -- powers and duties. (1) In order to ensure compatibility with the information technology systems of state government, the department of administration shall develop standards for technological compatibility for state agencies for records management equipment or systems used to electronically capture, store, or retrieve public records through computerized, optical, or other electronic methods. (2) The department of administration shall approve all acquisitions of executive agency records management equipment or systems used to electronically capture, store, or retrieve public records through computerized, optical, or other electronic methods to ensure compatibility with the standards developed under subsection (1). (3) The department of administration is responsible for the management and operation of equipment, systems, facilities, or processes integral to the department's central computer center and statewide telecommunications system.

History: En. Sec. 8, Ch. 378, L. 1991; amd. Sec. 20, Ch. 313, L. 2001.






Part 3. Records of Elected Executive Branch Officers

2-6-301. Definitions.

2-6-301. Definitions. As used in this part, the following definitions apply: (1) "Constitutionally designated and elected officials of the executive branch of government" means the governor, lieutenant governor, attorney general, secretary of state, superintendent of public instruction, and auditor. (2) (a) "Official records" means any paper, correspondence, form, book, photograph, microfilm, magnetic tape, computer storage media, map, drawing, or other document, including all copies of the record, regardless of physical form or characteristics, that has been made or received by a constitutionally designated and elected official of the executive branch of government in transacting official duties and preserved for informational value or as evidence of a transaction. (b) The term includes electronic mail sent or received in connection with the transaction of official duties.

History: En. 59-530.1 by Sec. 1, Ch. 441, L. 1977; R.C.M. 1947, 59-530.1; amd. Sec. 6, Ch. 77, L. 2001.



2-6-302. Official records management -- powers and duties.

2-6-302. Official records management -- powers and duties. In order to insure the proper management and safeguarding of official records, the Montana historical society shall: (1) establish and operate the state archives as authorized by appropriation for the purpose of storing and servicing official records transferred to the custody of the state archives; (2) in cooperation with the secretary of state, the local government records committee provided for in 2-6-402, and the state records committee provided for in 2-6-208, establish guidelines for the inventorying, cataloging, retention, and transfer of all official records; (3) maintain and enforce restrictions on access to official records in the custody of the state archives in accordance with the provisions of this part; (4) provide adequate housing and care of official records in the custody of the state archives to insure their proper preservation and use by the public; (5) in accordance with the guidelines established pursuant to subsection (2), remove and destroy duplicate official records and official records of insignificant historical value from the records deposited in the state archives.

History: En. 59-530.3 by Sec. 3, Ch. 441, L. 1977; R.C.M. 1947, 59-530.3; amd. Sec. 6, Ch. 184, L. 1979; amd. Sec. 5, Ch. 378, L. 1991; amd. Sec. 6, Ch. 420, L. 1993.



2-6-303. Ownership of records -- transfer.

2-6-303. Ownership of records -- transfer. (1) All official records remain the property of the state. They must be delivered by outgoing officials to their successors and must be preserved, stored, transferred, destroyed, or disposed of and otherwise managed only in accordance with the provisions of this part. (2) A public officer may, with the concurrence of the Montana historical society, transfer to the state archives official records that the officer has been specifically directed by statute to preserve or keep in that office.

History: (1)En. 59-530.2 by Sec. 2, Ch. 441, L. 1977; Sec. 59-530.2, R.C.M. 1947; (2)En. Sec. 3, Ch. 102, L. 1979; amd. Sec. 49, Ch. 61, L. 2007.



2-6-304. Outgoing officials -- records management duties.

2-6-304. Outgoing officials -- records management duties. (1) Within 2 years after the completion of the final term of office of a constitutionally designated and elected official of the executive branch of government, all of the official records not necessary to the current operation of that office are subject to storage, disposal, or transfer in accordance with the provisions of this part. (2) All official records of a retiring constitutionally designated and elected official not necessary to the current operation of that office and considered worthy of preservation by the Montana historical society must be transferred to the custody of the state archives within that 2-year period. (3) An outgoing official, in consultation with staff members of the Montana historical society, shall review official records and isolate any items of a purely personal nature. The personal papers are not subject to this part, but they may be deposited with the official papers at the official's discretion. (4) An outgoing official, in consultation with staff members of the Montana historical society, may restrict access to certain segments of official records. Restrictions may not be longer than the lifetime of the depositing official. Restricted access may be imposed only to protect the confidentiality of personal information contained in the records. Restricted access may not be imposed unless the demand of individual privacy clearly exceeds the merits of public disclosure. (5) Any question concerning the transfer or other status of official records arising between the state archives and an elected official's office must be decided by a four-fifths vote of the members of the state records committee.

History: En. 59-530.4 by Sec. 4, Ch. 441, L. 1977; R.C.M. 1947, 59-530.4; amd. Sec. 6, Ch. 378, L. 1991; amd. Sec. 50, Ch. 61, L. 2007.



2-6-305. Renumbered .

2-6-305. Renumbered . 2-6-107, Code Commissioner, 1979.



2-6-306. Renumbered .

2-6-306. Renumbered . 2-6-108, Code Commissioner, 1979.



2-6-307. Certified copies of official records.

2-6-307. Certified copies of official records. (1) The Montana historical society shall reproduce and certify copies of official records in its possession upon application of any citizen of this state. (2) The certified copy of an official record has the same force in law as if made by the original custodian.

History: En. Sec. 2, Ch. 102, L. 1979.






Part 4. Local Government Records

2-6-401. Definitions.

2-6-401. Definitions. For the purposes of this part, the following definitions apply: (1) "Local government" means: (a) any city, town, county, consolidated city-county, or school district; and (b) any subdivision of an entity named in subsection (1)(a). (2) (a) "Public records" includes: (i) any paper, correspondence, form, book, photograph, microfilm, magnetic tape, computer storage media, map, drawing, or other document, including copies of the record required by law to be kept as part of the official record, regardless of physical form or characteristics, that: (A) has been made or received by any local government to document the transaction of official business; (B) is a public writing of the local government pursuant to 2-6-101(2)(a); and (C) is designated for retention by the local government records committee established in 2-6-402; and (ii) all other records or documents required by law to be filed with or kept by any local government in the state of Montana, except military discharge certificates filed under 7-4-2614. (b) The term includes electronic mail sent or received in connection with the transaction of official duties. (c) The term does not include any paper, correspondence, form, book, photograph, microfilm, magnetic tape, computer storage media, map, drawing, or other type of document that is for reference purposes only, a preliminary draft, a telephone messaging slip, a routing slip, part of a stock of publications or of preprinted forms, or a superseded publication. (3) "Records custodian" means any individual responsible for the proper filing, storage, or safekeeping of any public records.

History: En. Sec. 1, Ch. 420, L. 1993; amd. Sec. 7, Ch. 77, L. 2001; amd. Sec. 5, Ch. 30, L. 2003; amd. Sec. 1, Ch. 116, L. 2003.



2-6-402. Local government records committee -- creation.

2-6-402. Local government records committee -- creation. (1) There is a local government records committee. (2) The committee consists of the following eight members: (a) the state archivist; (b) the state records manager; (c) a representative of the department of administration; (d) two local records custodians, appointed by the director of the Montana historical society; (e) two additional local records custodians, appointed by the secretary of state; and (f) a citizen representing the Montana state genealogical society, appointed by the secretary of state, who shall serve as a volunteer. (3) Committee members subject to appointment shall hold office for a period of 2 years beginning on January 1 of the year following their appointment. (4) Any vacancies must be filled in the same manner that they were filled originally. (5) The committee shall elect a presiding officer and a vice presiding officer. (6) The committee shall meet twice a year upon the call of the secretary of state or the presiding officer. (7) Except as provided in subsection (2)(f), members of the committee not serving as part of their compensated government employment must be compensated in accordance with 2-18-501 through 2-18-503 for each day in committee attendance. Members who serve as part of their compensated government employment may not receive additional compensation, but the employing governmental entity shall furnish, in accordance with the prevailing per diem rates, a reasonable allowance for travel and other expenses incurred in attending committee meetings.

History: En. Sec. 2, Ch. 420, L. 1993; amd. Sec. 1, Ch. 179, L. 1995; amd. Sec. 2, Ch. 302, L. 2001; amd. Sec. 6, Ch. 483, L. 2001.



2-6-403. Duties and responsibilities.

2-6-403. Duties and responsibilities. (1) The local government records committee shall approve, modify, or disapprove proposals for local government records retention and disposition schedules. (2) The local government records committee shall appoint a subcommittee, known as the local government records destruction subcommittee, to handle requests for disposal of records. The subcommittee consists of the state archivist and a representative of the department of administration. Unless specifically authorized by statute or by the retention and disposition schedule, a local government public record may not be destroyed or otherwise disposed of without the unanimous approval of the subcommittee. When approval is required, a request for the disposal or destruction of any local government records must be submitted to the subcommittee by the entity concerned. If there is not unanimous approval of the subcommittee, the issue of the disposition of a record must be referred to the local government records committee for approval. When approval is obtained from the subcommittee or from the local government records committee for the disposal of a record, the local government records committee shall consider the inclusion of a new category of record for which a disposal request is not required and shall update the schedule. (3) The local government records committee shall establish a retention and disposition schedule for categories of records for which a disposal request is not required. The committee shall publish the retention and disposition schedules. Updates to those schedules, if any, must be published at least annually. (4) The committee shall respond to requests for technical advice on matters relating to local government records. (5) The committee shall provide leadership and coordination in matters affecting the records of multiple local governments.

History: En. Sec. 3, Ch. 420, L. 1993; amd. Sec. 2, Ch. 179, L. 1995; amd. Sec. 1, Ch. 323, L. 1997; amd. Sec. 7, Ch. 483, L. 2001.



2-6-404. Rulemaking authority.

2-6-404. Rulemaking authority. The secretary of state shall adopt rules to implement 2-6-402 and 2-6-403.

History: En. Sec. 4, Ch. 420, L. 1993.



2-6-405. Destruction of local government public records prohibited prior to offering -- central registry -- notification.

2-6-405. Destruction of local government public records prohibited prior to offering -- central registry -- notification. (1) A local government public record more than 10 years old may not be destroyed without it first being offered to the Montana historical society, the state archives, Montana public and private universities and colleges, local historical museums, local historical societies, Montana genealogical groups, and the general public. (2) The availability of a public record to be destroyed must be noticed to the entities listed in subsection (1) at least 180 days prior to disposal. (3) (a) Claimed records must be given to entities in the order of priority listed in subsection (1). (b) All expenses for the removal of claimed records must be paid by the entity claiming the records. (c) The local government records committee, provided for in 2-6-402, shall establish procedures by which public records must be offered and claimed pursuant to this section. (d) The local government records committee shall develop and maintain a central registry of the entities identified in subsection (1) who are interested in receiving notice of the potential destruction of public records pursuant to this section. The registry must be constructed to allow a local government entity to notify the local government records committee when the entity intends to destroy documents covered under this section and that allows the local government records committee to subsequently notify the entities in the registry. A local government entity's notice to the local government records committee pursuant to this subsection and the record committee's notice to the entities listed on the registry fulfills the notification requirements of this section.

History: En. Sec. 1, Ch. 302, L. 2001.






Part 5. Agency Protection of Personal Information

2-6-501. Definitions.

2-6-501. Definitions. For the purposes of this part, the following definitions apply: (1) "Breach of the security of a data system" or "breach" means unauthorized acquisition of computerized data that: (a) materially compromises the security, confidentiality, or integrity of the personal information maintained by a state agency or by a third party on behalf of the state agency; and (b) causes or is reasonably believed to cause loss or injury to a person. (2) "Individual" means a human being. (3) "Person" means an individual, a partnership, a corporation, an association, or a public organization of any character. (4) (a) "Personal information" means a first name or first initial and last name in combination with any one or more of the following data elements when the name and the data elements are not encrypted: (i) a social security number or tax identification number; (ii) a driver's license number, an identification number issued pursuant to 61-12-501, a tribal identification number or enrollment number, or a similar identification number issued by any state, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, or American Samoa; or (iii) an account number or credit or debit card number in combination with any required security code, access code, or password that would permit access to a person's financial account. (b) The term does not include publicly available information that is lawfully made available to the general public from federal, state, local, or tribal government records. (5) "Redaction" means the alteration of personal information contained within data to make all or a significant part of the data unreadable. The term includes truncation, which means that no more than the last four digits of an identification number are accessible as part of the data. (6) (a) "State agency" means an agency, authority, board, bureau, college, commission, committee, council, department, hospital, institution, office, university, or other instrumentality of the legislative or executive branch of state government. The term includes an employee of a state agency acting within the course and scope of employment. (b) The term does not include an entity of the judicial branch. (7) "Third party" means: (a) a person with a contractual obligation to perform a function for a state agency; or (b) a state agency with a contractual or other obligation to perform a function for another state agency.

History: En. Sec. 1, Ch. 163, L. 2009.



2-6-502. Protection of social security numbers -- compliance.

2-6-502. Protection of social security numbers -- compliance. (1) Each state agency that maintains the social security number of an individual shall develop procedures to protect the social security number while enabling the state agency to use the social security number as necessary for the performance of its duties under federal or state law. (2) The procedures must include measures to: (a) eliminate the unnecessary use of social security numbers; (b) identify the person or state agency authorized to have access to a social security number; (c) restrict access to social security numbers by unauthorized persons or state agencies; (d) identify circumstances when redaction of social security numbers is appropriate; (e) dispose of documents that contain social security numbers in a manner consistent with other record retention requirements applicable to the state agency; (f) eliminate the unnecessary storage of social security numbers on portable devices; and (g) protect data containing social security numbers if that data is on a portable device. (3) Except as provided in 2-6-503, each state agency in existence on October 1, 2009, shall complete the requirements of this section by September 1, 2012. A state agency that is created after October 1, 2009, shall complete the requirements of this section within 1 year of its creation.

History: En. Sec. 2, Ch. 163, L. 2009.



2-6-503. Extensions.

2-6-503. Extensions. The chief information officer provided for in 2-17-511 may grant an extension to any state agency subject to the provisions of the Montana Information Technology Act provided for in Title 2, chapter 17, part 5. The chief information officer shall inform the information technology board, the office of budget and program planning, and the legislative finance committee of all extensions that are granted and of the rationale for granting the extensions. The chief information officer shall maintain written documentation that identifies the terms and conditions of each extension and the rationale for the extension.

History: En. Sec. 3, Ch. 163, L. 2009.



2-6-504. Notification of breach of security of data system.

2-6-504. Notification of breach of security of data system. (1) (a) Upon discovery or notification of a breach of the security of a data system, a state agency that maintains computerized data containing personal information in the data system shall make reasonable efforts to notify any person whose unencrypted personal information was or is reasonably believed to have been acquired by an unauthorized person. (b) The notification must be made without unreasonable delay, consistent with the legitimate needs of law enforcement as provided in subsection (3) or with any measures necessary to determine the scope of the breach and to restore the reasonable integrity of the data system. (2) (a) A third party that receives personal information from a state agency and maintains that information in a computerized data system in order to perform a state agency function shall: (i) notify the state agency immediately following discovery of the breach of the security of a data system if the personal information is reasonably believed to have been acquired by an unauthorized person; and (ii) make reasonable efforts upon discovery or notification of a breach of the security of a data system to notify any person whose unencrypted personal information is reasonably believed to have been acquired by an unauthorized person as part of the breach of the security of a data system. This notification must be provided in the same manner as the notification required in subsection (1). (b) A state agency notified of a breach by a third party has no independent duty to provide notification of the breach if the third party has provided notification of the breach in the manner required by subsection (2)(a) but shall provide notification if the third party fails to do so in a reasonable time and may recover from the third party its reasonable costs for providing the notice. (3) The notification required by this section may be delayed if a law enforcement agency determines that the notification will impede a criminal investigation and requests a delay of notification. The notification required by this section must be made after the law enforcement agency determines that the notification will not compromise the investigation. (4) All state agencies and third parties to whom personal information is disclosed by a state agency shall develop and maintain: (a) an information security policy designed to safeguard personal information; and (b) breach notification procedures that provide reasonable notice to individuals as provided in subsections (1) and (2).

History: En. Sec. 4, Ch. 163, L. 2009.









CHAPTER 7. STUDIES, REPORTS, AND AUDITS

Part 1. Studies and Reports

2-7-101. Repealed.

2-7-101. Repealed. Sec. 21, Ch. 3, L. 1985.

History: En. Sec. 1, Ch. 93, L. 1969; R.C.M. 1947, 82-4001.



2-7-102. Repealed.

2-7-102. Repealed. Sec. 14, Ch. 125, L. 1983.

History: En. Sec. 2, Ch. 93, L. 1969; amd. Sec. 1, Ch. 134, L. 1971; R.C.M. 1947, 82-4002; amd. Sec. 1, Ch. 335, L. 1979.



2-7-103. Review of executive branch by governor.

2-7-103. Review of executive branch by governor. The office of the governor shall continuously study and evaluate the organizational structure, management practices, and functions of the executive branch and of each agency. The governor shall, by executive order or other means within the authority granted to the governor, take action to improve the manageability of the executive branch.

History: En. 82-1315 by Sec. 1, Ch. 238, L. 1973; R.C.M. 1947, 82-1315; amd. Sec. 2, Ch. 125, L. 1983; amd. Sec. 51, Ch. 61, L. 2007.



2-7-104. Revenue studies -- report to governor and legislature.

2-7-104. Revenue studies -- report to governor and legislature. The director of revenue shall study fiscal problems and tax structures of state and local governments and submit the studies to the governor and, as requested, to the legislature, a legislative committee, or a member of the legislature.

History: En. 82A-1804 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 64, Ch. 391, L. 1973; R.C.M. 1947, 82A-1804(part); amd. Sec. 4, Ch. 112, L. 1991; amd. Sec. 4, Ch. 349, L. 1993.



2-7-105. Tax information submitted.

2-7-105. Tax information submitted. It shall be the duty of all public officers of the state and of any municipality to give to the department of revenue information in their possession relating to taxation when required by the department and cooperate with and aid the department in every manner in its efforts to secure a fair, equitable, and just enforcement of the taxation and revenue laws of the state.

History: En. Sec. 15, Ch. 3, L. 1923; re-en. Sec. 2122.15, R.C.M. 1935; amd. Sec. 8, Ch. 516, L. 1973; R.C.M. 1947, 84-715.






Part 5. Audits of Political Subdivisions

2-7-501. Definitions.

2-7-501. Definitions. Unless the context requires otherwise, in this part, the following definitions apply: (1) "Audit" means a financial audit and includes financial statement and financial-related audits as defined by government auditing standards as established by the U.S. comptroller general. (2) "Board" means the Montana board of public accountants provided for in 2-15-1756. (3) "Department" means the department of administration. (4) (a) "Financial assistance" means assistance provided by a federal, state, or local government entity to a local government entity or subrecipient to carry out a program. Financial assistance may be in the form of grants, contracts, cooperative agreements, loans, loan guarantees, property, interest subsidies, insurance, direct appropriations, or other noncash assistance. Financial assistance includes awards received directly from federal and state agencies or indirectly when subrecipients receive funds identified as federal or state funds by recipients. The granting agency is responsible for identifying the source of funds awarded to recipients. The recipient is responsible for identifying the source of funds awarded to subrecipients. (b) Financial assistance does not include direct federal, state, or local government cash assistance to individuals. (5) "Financial report" means a presentation of financial statements, including applicable supplemental notes and supplemental schedules, that are prepared in a format published by the department using the Budgetary Accounting and Reporting System for Montana Cities, Towns, and Counties Manual and that reflect a current financial position and the operating results for the 1-year reporting period. (6) "Independent auditor" means: (a) a federal, state, or local government auditor who meets the standards specified in the government auditing standards; or (b) a licensed accountant who meets the standards in subsection (6)(a). (7) (a) "Local government entity" means a county, city, district, or public corporation that: (i) has the power to raise revenue or receive, disburse, or expend local, state, or federal government revenue for the purpose of serving the general public; (ii) is governed by a board, commission, or individual elected or appointed by the public or representatives of the public; and (iii) receives local, state, or federal financial assistance. (b) Local government entities include but are not limited to: (i) airport authority districts; (ii) cemetery districts; (iii) counties; (iv) county housing authorities; (v) county road improvement districts; (vi) county sewer districts; (vii) county water districts; (viii) county weed management districts; (ix) drainage districts; (x) fire companies; (xi) fire districts; (xii) fire service areas; (xiii) hospital districts; (xiv) incorporated cities or towns; (xv) irrigation districts; (xvi) mosquito districts; (xvii) municipal fire departments; (xviii) municipal housing authority districts; (xix) port authorities; (xx) solid waste management districts; (xxi) rural improvement districts; (xxii) school districts, including a district's extracurricular funds; (xxiii) soil conservation districts; (xxiv) special education or other cooperatives; (xxv) television districts; (xxvi) urban transportation districts; (xxvii) water conservancy districts; (xxviii) regional resource authorities; and (xxix) other miscellaneous and special districts. (8) "Revenues" means all receipts of a local government entity from any source excluding the proceeds from bond issuances.

History: En. 82-4515 by Sec. 1, Ch. 380, L. 1975; R.C.M. 1947, 82-4515; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 1, Ch. 489, L. 1991; amd. Sec. 2, Ch. 7, L. 2001; amd. Sec. 33, Ch. 278, L. 2001; amd. Sec. 8, Ch. 483, L. 2001; amd. Sec. 3, Ch. 114, L. 2003; amd. Sec. 1, Ch. 449, L. 2007; amd. Sec. 24, Ch. 351, L. 2009.



2-7-502. Short title -- purpose.

2-7-502. Short title -- purpose. (1) This part may be cited as the "State of Montana Single Audit Act". (2) The purposes of this part are to: (a) improve the financial management of local government entities with respect to federal, state, and local financial assistance; (b) establish uniform requirements for financial reports and audits of local government entities; (c) ensure constituent interests by determining that compliance with all appropriate statutes and regulations is accomplished; (d) ensure that the financial condition and operations of the local government entities are reasonably conducted and reported; (e) ensure that the stewardship of local government entities is conducted in a manner to preserve and protect the public trust; (f) ensure that local government entities accomplish, with economy and efficiency, the duties and responsibilities of the entities in accordance with the legal requirements imposed and the desires of the public; and (g) promote the efficient and effective use of audit resources.

History: En. 82-4517 by Sec. 3, Ch. 380, L. 1975; R.C.M. 1947, 82-4517; amd. Sec. 2, Ch. 489, L. 1991.



2-7-503. Financial reports and audits of local government entities.

2-7-503. Financial reports and audits of local government entities. (1) The governing body or managing or executive officer of a local government entity, other than a school district or associated cooperative, shall ensure that a financial report is made every year. A school district or associated cooperative shall comply with the provisions of 20-9-213. The financial report must cover the preceding fiscal year, be in a form prescribed by the department, and be completed and submitted to the department for review within 6 months of the end of the reporting period. (2) The department shall prescribe a uniform reporting system for all local government entities subject to financial reporting requirements, other than school districts. The superintendent of public instruction shall prescribe the reporting requirements for school districts. (3) (a) The governing body or managing or executive officer of each local government entity receiving revenue or financial assistance in the period covered by the financial report in excess of the threshold dollar amount established by the director of the office of management and budget pursuant to 31 U.S.C. 7502(a)(3), but regardless of the source of revenue or financial assistance, shall cause an audit to be made at least every 2 years. The audit must cover the entity's preceding 2 fiscal years. The audit must commence within 9 months from the close of the last fiscal year of the audit period. The audit must be completed and submitted to the department for review within 1 year from the close of the last fiscal year covered by the audit. (b) The governing body or managing or executive officer of a local government entity that does not meet the criteria established in subsection (3)(a) shall at least once every 4 years, if directed by the department, or, in the case of a school district, if directed by the department at the request of the superintendent of public instruction, cause a financial review, as defined by department rule, to be conducted of the financial statements of the entity for the preceding fiscal year. (4) An audit conducted in accordance with this part is in lieu of any financial or financial and compliance audit of an individual financial assistance program that a local government is required to conduct under any other state or federal law or regulation. If an audit conducted pursuant to this part provides a state agency with the information that it requires to carry out its responsibilities under state or federal law or regulation, the state agency shall rely upon and use that information to plan and conduct its own audits or reviews in order to avoid a duplication of effort. (5) In addition to the audits required by this section, the department may at any time conduct or contract for a special audit or review of the affairs of any local government entity referred to in this part. The special audit or review must, to the extent practicable, build upon audits performed pursuant to this part. (6) The fee for the special audit or review must be a charge based upon the costs incurred by the department in relation to the special audit or review. The audit fee must be paid by the local government entity to the department of revenue and must be deposited in the enterprise fund to the credit of the department. (7) Failure to comply with the provisions of this section subjects the local government entity to the penalties provided in 2-7-517.

History: En. 82-4516, 82-4529 by Secs. 2, 15, Ch. 380, L. 1975; R.C.M. 1947, 82-4516(1) thru (3), 82-4529; amd. Sec. 1, Ch. 336, L. 1979; amd. Sec. 1, Ch. 573, L. 1981; amd. Sec. 1, Ch. 49, L. 1983; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 1, Ch. 84, L. 1985; amd. Sec. 1, Ch. 565, L. 1985; amd. Sec. 1, Ch. 673, L. 1985; amd. Sec. 1, Ch. 140, L. 1989; amd. Sec. 3, Ch. 489, L. 1991; amd. Sec. 5, Ch. 430, L. 1995; amd. Sec. 1, Ch. 91, L. 1997; amd. Sec. 1, Ch. 458, L. 1997; amd. Sec. 47, Ch. 257, L. 2001; amd. Sec. 34, Ch. 278, L. 2001; amd. Sec. 1, Ch. 272, L. 2007; amd. Sec. 1, Ch. 289, L. 2011.



2-7-504. Accounting methods.

2-7-504. Accounting methods. (1) Unless otherwise required by law, the department shall prescribe by rule the general methods and details of accounting for the receipt and disbursement of all money belonging to local government entities and shall establish in those offices general methods and details of accounting. All local government entity officers shall conform with the accounting standards prescribed by the department. (2) The rules adopted by the department must be in accordance with generally accepted accounting principles established by the governmental accounting standards board or its generally recognized successor.

History: En. 82-4530 by Sec. 16, Ch. 380, L. 1975; R.C.M. 1947, 82-4530; amd. Sec. 1, Ch. 1, Sp. L. June 1989; amd. Sec. 1, Ch. 11, Sp. L. June 1989; amd. Sec. 4, Ch. 489, L. 1991; amd. Sec. 6, Ch. 430, L. 1995; amd. Sec. 35, Ch. 278, L. 2001.



2-7-505. Audit scope and standards.

2-7-505. Audit scope and standards. (1) Each audit must be a comprehensive audit of the affairs of the local government entity and must be made in accordance with auditing standards and in accordance with federal regulations adopted by the department by rule. (2) The department, with cooperation from state agencies, shall prepare a local government compliance supplement that contains state and federal regulations applicable to local government entities. Auditors shall use the compliance supplement adopted pursuant to this section in conjunction with government auditing standards adopted by the department to determine the compliance testing to be performed during an audit. (3) When auditing a county or a consolidated government, auditors shall perform tests for compliance with state laws relating to receipts and disbursements of agency funds maintained by the entity. Findings related to compliance tests must be reported in accordance with the reporting standards for financial audits prescribed in government auditing standards adopted by the department.

History: En. 82-4518 by Sec. 4, Ch. 380, L. 1975; R.C.M. 1947, 82-4518; amd. Sec. 2, Ch. 573, L. 1981; amd. Sec. 5, Ch. 489, L. 1991; amd. Sec. 36, Ch. 278, L. 2001.



2-7-506. Audit by independent auditor.

2-7-506. Audit by independent auditor. (1) The department may prepare and maintain a roster of independent auditors authorized to conduct audits of local government entities. The roster must be available to local government entities subject to the reporting requirements of 2-7-503. (2) The department, in consultation with the board, shall adopt rules governing the: (a) criteria for the selection of the independent auditor; (b) procedures and qualifications for placing applicants on the roster; (c) procedures for reviewing the qualifications of independent auditors on the roster to justify their continuance on the roster; and (d) fees payable to the department for application for placement on the roster. (3) An audit made by an independent auditor must be pursuant to a contract entered into by the governing body or managing or executive officer of the local government. The department must be a party to the contract and the contract may not be executed until it is signed by the department. All contracts for conducting audits must be in a form prescribed or approved by the department. (4) The department shall notify the local government entity of a required audit, the date the report is due, and the requirement that the local government entity, the independent auditor, and the department must be parties to the contract. (5) If a local government entity fails to present a signed contract to the department for approval within 90 days of receipt of the audit notice, the department may designate an independent auditor to perform the audit. The costs incurred by the department in arranging the audit must be paid by the local government entity to the department in the manner of other claims against the local government entity.

History: En. 82-4525 by Sec. 11, Ch. 380, L. 1975; R.C.M. 1947, 82-4525; amd. Sec. 3, Ch. 573, L. 1981; amd. Sec. 1, Ch. 260, L. 1989; amd. Sec. 6, Ch. 489, L. 1991; amd. Sec. 1, Ch. 146, L. 2011.



2-7-507. Duty of officers to aid in audit.

2-7-507. Duty of officers to aid in audit. The officers and employees of the local government entities referred to in this part shall provide all reasonable facilities for the audit and shall furnish all information to the independent auditor necessary for the conduct of the audit.

History: En. 82-4527 by Sec. 13, Ch. 380, L. 1975; R.C.M. 1947, 82-4527; amd. Sec. 7, Ch. 489, L. 1991.



2-7-508. Power to examine books and papers.

2-7-508. Power to examine books and papers. The independent auditor may examine any books, papers, accounts, and documents in the office or possession of any local government entity.

History: En. 82-4528 by Sec. 14, Ch. 380, L. 1975; R.C.M. 1947, 82-4528; amd. Sec. 8, Ch. 489, L. 1991.



2-7-509. Audits of school-related organizations -- costs -- criteria.

2-7-509. Audits of school-related organizations -- costs -- criteria. (1) The legislative auditor may conduct or have conducted an audit of the records of organizations referred to in 2-3-203(2). (2) Before public funds are transferred to the organization, a member shall obtain the organization's written consent to: (a) the audit provided for in subsection (1); and (b) pay the costs of the audit. (3) An audit of an organization performed under this section must determine if: (a) the organization is carrying out only those activities or programs authorized by state law and its articles of incorporation, bylaws, and policies; (b) expenditures are made in furtherance of authorized activities in accordance with applicable laws and its articles of incorporation, bylaws, and policies; (c) the organization properly collects and accounts for all revenues and receipts arising from its activities in accordance with generally accepted accounting principles; (d) the assets of the organization or the assets in its custody are adequately safeguarded and are controlled and used in an efficient manner; and (e) reports and financial statements fully disclose the nature and scope of the activities conducted and provide a proper basis for evaluating the operations of the organization.

History: En. Sec. 1, Ch. 678, L. 1991.



2-7-510. reserved.

2-7-510 reserved.



2-7-511. Access to public accounts -- suspension of officer in case of discrepancy.

2-7-511. Access to public accounts -- suspension of officer in case of discrepancy. (1) The independent auditor may count the cash, verify the bank accounts, and verify all accounts of a public officer whose accounts the independent auditor is examining under law. (2) If an officer of any county, city, town, school, or other local government entity refuses to provide the independent auditor access during an audit of the officer's accounts to cash, bank accounts, or any of the papers, vouchers, or records of that office or if the independent auditor finds a shortage of cash, the independent auditor shall immediately file a preliminary report showing the refusal of that officer or the existence of the shortage and the approximate amount of the shortage with the respective county, city, or town attorney and the governing body of the local government entity. (3) Upon filing of the statement, the officer of the local government entity shall after notice and the opportunity for a hearing be suspended from the duties and emoluments of office and the governing body of the local government entity shall appoint a qualified person to the office pending completion of the audit. (4) Upon the completion of the audit by the independent auditor, if a shortage of cash existed in the accounts of the officer, the independent auditor shall notify the governing body of the local government entity of the shortage. (5) If the governing body finds that a shortage exists and that the officer suspended is, by act or omission, responsible for the shortage, the officer's right to the office is forfeited and the report of the audit must be referred to the county attorney.

History: En. 82-4526 by Sec. 12, Ch. 380, L. 1975; R.C.M. 1947, 82-4526; amd. Sec. 1, Ch. 43, L. 1981; amd. Sec. 9, Ch. 489, L. 1991; amd. Sec. 52, Ch. 61, L. 2007.



2-7-512. Exit review conference.

2-7-512. Exit review conference. Upon completion of each audit, the independent auditor is required to hold with the appropriate officials an exit review conference in which the audit results must be discussed.

History: En. 82-4519 by Sec. 5, Ch. 380, L. 1975; R.C.M. 1947, 82-4519; amd. Sec. 10, Ch. 489, L. 1991.



2-7-513. Content of audit report and financial report.

2-7-513. Content of audit report and financial report. (1) The audit reports must comply with the reporting requirements of government auditing standards issued by the U.S. comptroller general and federal regulations adopted by department rule. (2) The department shall prescribe general methods and details of accounting for the financial report for local government entities other than schools. The financial report must be submitted in a form required by the department. The superintendent of public instruction shall prescribe the general methods and details of accounting for financial reports for schools.

History: En. 82-4520 by Sec. 6, Ch. 380, L. 1975; R.C.M. 1947, 82-4520; amd. Sec. 11, Ch. 489, L. 1991; amd. Sec. 7, Ch. 430, L. 1995; amd. Sec. 37, Ch. 278, L. 2001.



2-7-514. Filing of audit report and financial report.

2-7-514. Filing of audit report and financial report. (1) Completed audit reports must be filed with the department. Completed financial reports must be filed with the department as provided in 2-7-503(1). The state superintendent of public instruction shall file with the department a list of school districts subject to audit under 2-7-503(3). The list must be filed with the department within 6 months after the close of the fiscal year. (2) At the time that the financial report is filed or, in the case of a school district, when the audit report is filed with the department, the local government entity shall pay to the department a filing fee. The department shall charge a filing fee to any local government entity required to have an audit under 2-7-503, which fee must be based upon the costs incurred by the department in the administration of this part. Notwithstanding the provisions of 20-9-343, the filing fees for school districts required by this section must be paid by the office of public instruction. The department shall adopt the fee schedule by rule based upon the local government entities' revenue amounts. (3) Copies of the completed audit and financial reports must be made available by the department and the local government entity for public inspection during regular office hours.

History: En. 82-4521 by Sec. 7, Ch. 380, L. 1975; R.C.M. 1947, 82-4521(1), (3); amd. Sec. 1, Ch. 169, L. 1985; amd. Sec. 2, Ch. 140, L. 1989; amd. Sec. 12, Ch. 489, L. 1991; amd. Sec. 1, Ch. 509, L. 1995.



2-7-515. Actions by governing bodies.

2-7-515. Actions by governing bodies. (1) Upon receipt of the audit report, the governing bodies of each audited local government entity shall review the contents and within 30 days shall notify the department in writing as to what action they plan to take on any deficiencies or recommendations contained in the audit report. If no deficiencies or recommendations appear in the audit report, notification is not required. (2) Notification to the department shall include a statement by the governing bodies that noted deficiencies or recommendations for improvement have been acted upon by adoption as recommended, adoption with modification, or rejection. (3) The local government entity shall adopt measures to correct the report findings and submit a copy of the corrective action plan to the department and, if the local government entity is a school district, shall also send a copy to the superintendent of public instruction. The department shall notify the entity of the acceptance of the corrective measures. If the department and the local government entity fail to agree, a conference between the parties must be held. Failure to resolve findings or implement corrective measures shall result in the withholding of financial assistance in accordance with rules adopted by the department pending resolution or compliance. (4) In cases where a violation of law or nonperformance of duty is found on the part of an officer, employee, or board, the officer, employee, or board must be proceeded against by the attorney general or county, city, or town attorney as provided by law. If a written request to do so is received from the department, the county, city, or town attorney shall report the proceedings instituted or to be instituted, relating to the violations of law and nonperformance of duty, to the department within 30 days after receiving the request. If the county, city, or town attorney fails or refuses to prosecute the case, the department may refer the case to the attorney general to prosecute the case at the expense of the local government entity.

History: En. 82-4521, 82-4522 by Secs. 7, 8, Ch. 380, L. 1975; R.C.M. 1947, 82-4521(2), 82-4522; amd. Sec. 1, Ch. 128, L. 1991; amd. Sec. 13, Ch. 489, L. 1991.



2-7-516. Audit fees.

2-7-516. Audit fees. (1) The compensation to the independent auditor for conducting an audit must be agreed upon by the governing body or managing or executive officer of the local government entity and the independent auditor and must be paid in the manner that other claims against the local government entity are paid. (2) The compensation for an audit conducted by the department must be paid by the local government entity to the state treasurer and be deposited in an enterprise fund to the credit of the department.

History: En. 82-4524 by Sec. 10, Ch. 380, L. 1975; R.C.M. 1947, 82-4524; amd. Sec. 4, Ch. 573, L. 1981; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 14, Ch. 489, L. 1991.



2-7-517. Penalties -- rules to establish fine.

2-7-517. Penalties -- rules to establish fine. (1) When a local government entity has failed to file a report as required by 2-7-503(1) or to make the payment required by 2-7-514(2) within 60 days, the department may issue an order stopping payment of any state financial assistance to the local government entity or may charge a late payment penalty as adopted by rule. Upon receipt of the report or payment of the filing fee, all financial assistance that was withheld under this section must be released and paid to the local government entity. (2) In addition to the penalty provided in subsection (1), if a local government entity has not filed the audits or reports pursuant to 2-7-503 within 180 days of the dates required by 2-7-503, the department shall notify the entity of the fine due to the department and shall provide public notice of the delinquent audits or reports. (3) When a local government entity has failed to make payment as required by 2-7-516 within 60 days of receiving a bill for an audit, the department may issue an order stopping payment of any state financial aid to the local government entity. Upon payment for the audit, all financial aid that was withheld because of failure to make payment must be released and paid to the local government entity. (4) The department may grant an extension to a local government entity for filing the audits and reports required under 2-7-503 or may waive the fines, fees, and other penalties imposed in this section if the local government entity shows good cause for the delinquency or demonstrates that the failure to comply with 2-7-503 was the result of circumstances beyond the entity's control. (5) The department shall adopt rules establishing a fine, not to exceed $100, based on the cost of providing public notice under subsection (2), for failure to file audits or reports required by 2-7-503 in the timeframes required under that section.

History: En. Sec. 6, Ch. 573, L. 1981; amd. Sec. 3, Ch. 3, L. 1985; amd. Sec. 15, Ch. 489, L. 1991; amd. Sec. 7, Ch. 42, L. 1997; amd. Sec. 2, Ch. 289, L. 2011.



2-7-518. Deposit of fees.

2-7-518. Deposit of fees. All fees received from local government entities must be deposited in the enterprise fund to the credit of the department of administration for administration of Title 2, chapter 7, part 5.

History: En. Sec. 7, Ch. 573, L. 1981; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 16, Ch. 489, L. 1991; amd. Sec. 9, Ch. 483, L. 2001.



2-7-519. and reserved.

2-7-519 through 2-7-520 reserved.



2-7-521. Publication.

2-7-521. Publication. (1) (a) After the expiration of the 30-day period provided for in 2-7-515(1), the local government entity shall send a copy of each audit report to a newspaper of general circulation in the area of the local government entity. However, each county audit report must be sent to the official newspaper of the county. (b) For an audit report of a county or an incorporated city or town, the county, city, or town shall send to the appropriate newspaper a copy of a summary of significant findings regarding the audit report. The summary, which may not exceed 800 words, must be prepared by the independent auditor and contain a statement indicating that it is only a summary and is not intended to be used as an audit report. (2) For an audit report of a county or incorporated city or town, a newspaper is required to publish only: (a) the summary of significant findings provided for in subsection (1)(b); and (b) a statement to the effect that the audit report is on file in its entirety and open to public inspection. (3) For an audit report of a local government entity other than a county or incorporated city or town, the newspaper is required to publish only the statement provided for in subsection (2)(b) and a statement providing that the audited local government entity will send a copy of the audit report to any interested person upon request. (4) Publication costs must be borne by the audited local government entity.

History: En. 82-4523 by Sec. 9, Ch. 380, L. 1975; R.C.M. 1947, 82-4523; amd. Sec. 1, Ch. 386, L. 1983; amd. Sec. 3, Ch. 140, L. 1989; amd. Sec. 1, Ch. 607, L. 1989; amd. Sec. 17, Ch. 489, L. 1991.



2-7-522. Report review.

2-7-522. Report review. (1) The department shall determine whether the provisions of this part have been complied with by the independent auditor. (2) Upon receipt of the audit report from the local government entity the department shall review the report. If the department determines the reporting requirements have not been met, the department shall notify the local government entity and the independent auditor submitting the report of the significant issues of noncompliance. The notification must include issuance of a statement of deficiencies by the department. The department shall allow the independent auditor 60 days to correct the identified deficiencies. (3) If the corrections are not made within 60 days of the department's notice, the department shall notify the local government entity that the report has not been received. Failure to submit a report shall result in the withholding of payment of the audit fee pending resolution of the identified deficiencies or receipt of a corrected report. (4) Upon review of the report, if the department determines the independent auditor has issued a report that fails to meet the auditing standards referred to in 2-7-513 or contains false or misleading information, the department shall notify the board. (5) The department shall review the audit report findings and the response of the governing body or executive or managing officer of the local government entity submitted under 2-7-515. When the findings concern financial assistance, the department shall notify the state agency that is responsible for disbursing the state or federal funding. (6) The department must have access in its office to the working papers of the independent auditor.

History: En. Sec. 18, Ch. 489, L. 1991.









CHAPTER 8. LEGISLATIVE REVIEW

Part 1. Periodic Agency Evaluation

2-8-101. Purpose.

2-8-101. Purpose. (1) The legislature finds state government actions have produced a substantial increase in numbers of agencies, growth of programs, and proliferation of rules. The legislature questions whether conditions causing the establishment of these agencies, programs, and rules have not changed to such an extent as to remove the need for some or all of the agencies, programs, and rules. (2) It is the intent of the legislature, by establishing a system of periodic evaluation of the need for and the performance of agencies or programs preparatory to termination, modification, or reestablishment, to be in a better position to ensure as follows: (a) The executive department is responsive to the needs of all of the people of the state. (b) No agency, program, or rule exists which is not responsive to those needs. (c) No profession, occupation, business, industry, or other endeavor is subject to the state's regulatory power unless the exercise of such power is necessary to protect the public health, safety, or welfare from significant and discernible harm or damage. The exercise of the state's police power shall be done only to the extent necessary for that purpose. (d) The state may not regulate a profession, occupation, industry, business, or other endeavor in a manner which will unreasonably adversely affect the competitive market. (e) There exists a systematic legislative review of the need for and public benefits derived from a program or function by a periodic review and termination, modification, or reestablishment of such programs and functions.

History: En. 82-4601 by Sec. 1, Ch. 562, L. 1977; R.C.M. 1947, 82-4601; amd. Sec. 2, Ch. 321, L. 1983.



2-8-102. Definitions.

2-8-102. Definitions. As used in this part, the following definitions apply: (1) "Agency" means an office, position, commission, committee, board, department, council, division, bureau, section, or any other entity or instrumentality of the executive department of state government. (2) "Performance audit" means an examination of the effectiveness of administration and its efficiency and adequacy in terms of the program of a state agency authorized by law to be performed and the conformance of expenditures with legislative intent. Audits conducted shall include an analysis of the operation of the agency, with special regard to the duplication of efforts between the audited agency or program and other agencies or programs and the quality of service being rendered. (3) "Program" means any legislatively or administratively created function, project, or duty of an agency.

History: En. 82-4602 by Sec. 2, Ch. 562, L. 1977; R.C.M. 1947, 82-4602; amd. Sec. 3, Ch. 321, L. 1983.



2-8-103. Repealed.

2-8-103. Repealed. Sec. 9, Ch. 321, L. 1983.

History: En. 82-4603 by Sec. 3, Ch. 562, L. 1977; R.C.M. 1947, 82-4603; amd. Sec. 2, Ch. 218, L. 1979; amd. Sec. 2, Ch. 321, L. 1979; amd. Sec. 2, Ch. 325, L. 1979; amd. Sec. 8, Ch. 351, L. 1979; amd. Sec. 2, Ch. 364, L. 1979; amd. Sec. 2, Ch. 388, L. 1979; amd. Sec. 2, Ch. 408, L. 1979; amd. Sec. 2, Ch. 439, L. 1979; amd. Sec. 1, Ch. 462, L. 1979; amd. Sec. 2, Ch. 491, L. 1979; amd. Sec. 2, Ch. 546, L. 1979; amd. Sec. 2, Ch. 549, L. 1979; amd. Sec. 2, Ch. 655, L. 1979; amd. Sec. 2, Ch. 684, L. 1979; amd. Sec. 2, Ch. 96, L. 1981; amd. Sec. 2, Ch. 106, L. 1981; amd. Sec. 2, Ch. 149, L. 1981; amd. Sec. 2, Ch. 154, L. 1981; amd. Sec. 2, Ch. 155, L. 1981; amd. Sec. 2, Ch. 243, L. 1981; amd. Sec. 2, Ch. 248, L. 1981; amd. Sec. 2, Ch. 292, L. 1981; amd. Sec. 2, Ch. 307, L. 1981; amd. Sec. 2, Ch. 323, L. 1981; amd. Sec. 2, Ch. 324, L. 1981; amd. Sec. 2, Ch. 326, L. 1981; amd. Sec. 2, Ch. 362, L. 1981; amd. Sec. 2, Ch. 363, L. 1981; amd. Sec. 2, Ch. 378, L. 1981; amd. Sec. 2, Ch. 444, L. 1981; amd. Sec. 2, Ch. 543, L. 1981; amd. Sec. 2, Ch. 544, L. 1981.



2-8-104. Repealed.

2-8-104. Repealed. Sec. 9, Ch. 321, L. 1983.

History: En. 82-4609 by Sec. 9, Ch. 562, L. 1977; R.C.M. 1947, 82-4609.



2-8-105. Determination of agencies and programs to be reviewed.

2-8-105. Determination of agencies and programs to be reviewed. (1) Before September 1 of each even-numbered year, the governor may furnish the legislative audit committee with a list of recommendations for agencies and programs to be terminated and subject to a performance audit during the next biennium pursuant to the provisions of this chapter. The list must be prioritized and must set forth the governor's reasons for recommending each agency or program for review. (2) The legislative audit committee shall review the list submitted by the governor, suggestions from legislators and legislative committees, staff recommendations, and any other relevant information and compile recommendations of agencies and programs to be terminated and subject to a performance audit. The committee shall submit its recommendations to the next legislature in the form of a bill terminating those designated agencies and programs at the times specified in the bill and requiring a performance audit of each agency and program under the provisions of Title 2, chapter 8, within the time specified and prior to termination.

History: En. Sec. 1, Ch. 321, L. 1983; amd. Sec. 53, Ch. 61, L. 2007.



2-8-106. through reserved.

2-8-106 through 2-8-110 reserved.



2-8-111. Prereview responsibilities of agencies.

2-8-111. Prereview responsibilities of agencies. An agency designated for termination or whose program or programs are designated for termination shall, by 22 months preceding the date set for termination: (1) delineate the goals of the programs, which goals reflect the state's constitution, statutes, and authoritative judicial, legislative, and executive decisions or pronouncements; (2) delineate the objectives of the programs and lay out, clearly enough to be tested, the logic in the assumptions linking expenditures to outcome anticipated, outcome anticipated to objectives, and objectives to impact on problems addressed in goals; (3) furnish to the legislative auditor, upon request of the auditor, the information necessary to conduct a performance audit as required by this chapter.

History: En. 82-4605 by Sec. 5, Ch. 562, L. 1977; R.C.M. 1947, 82-4605; amd. Sec. 4, Ch. 321, L. 1983.



2-8-112. Legislative audit committee review and report -- review criteria.

2-8-112. Legislative audit committee review and report -- review criteria. (1) The legislative audit committee is responsible for conducting a review of each agency or program scheduled for termination. The review shall be completed at least 6 months prior to the date set for termination. If for any reason a review of an agency or program cannot be completed as required by this chapter, the legislative audit committee shall submit a proposed bill for the ensuing legislative session to reestablish the agency or program. (2) The review conducted shall include a performance audit of the agency or program, with emphasis on its effect on the public health, safety, and welfare. (3) The legislative audit committee shall assist in the implementation of the provisions of this part and shall establish administrative procedures which facilitate the review and evaluation as required in this part. (4) Upon completion of its review, the legislative audit committee shall, as provided in 5-11-210, make a report of its recommendations for continuation, modification, or termination and submit a proposed bill to the ensuing legislative session. If termination is recommended, the bill should repeal or otherwise deal with all statutes and parts of statutes relating to the agency's or program's activities.

History: En. 82-4604 by Sec. 4, Ch. 562, L. 1977; R.C.M. 1947, 82-4604; amd. Sec. 5, Ch. 321, L. 1983; amd. Sec. 5, Ch. 112, L. 1991.



2-8-113. Hearings by standing committee -- criteria for termination.

2-8-113. Hearings by standing committee -- criteria for termination. (1) Prior to termination of an agency or program, the appropriate standing committee in each house of the legislature or a joint committee of both houses composed of members of the standing committee assigned to conduct the hearing shall hold a public hearing, receiving testimony from the public and the head of the department to which the agency or program involved is attached, the head of the agency involved, and persons who conducted the review. (2) In the event termination of an agency or program is recommended by the legislative audit committee, the agency involved in the termination has the burden of demonstrating a public need for the agency's or program's continued existence and the extent to which a change in the composition, structure, and operation of the agency or program would improve public health, safety, or welfare. (3) In determining whether to reestablish an agency or program, the legislature shall consider the performance audit and review conducted by the legislative audit committee, public testimony, and other matters considered relevant by the committee.

History: En. 82-4606 by Sec. 6, Ch. 562, L. 1977; R.C.M. 1947, 82-4606; amd. Sec. 6, Ch. 321, L. 1983; amd. Sec. 8, Ch. 42, L. 1997.



2-8-114. through reserved.

2-8-114 through 2-8-120 reserved.



2-8-121. Effect of termination.

2-8-121. Effect of termination. Unless otherwise provided, upon termination, each agency, program, or unit shall continue in existence until July 1 of the next succeeding year for the purpose of winding up its affairs. During the windup period, termination does not reduce or otherwise limit the powers or authority of each respective agency or program except that no action may be taken which would continue in effect beyond the 1-year windup period. Upon the expiration of the 1 year after termination, each agency or program not modified or reestablished shall be abolished and all unexpended balances of appropriations, allocations, or other funds shall revert to the fund from which they were appropriated or, if that fund is abolished, to the general fund.

History: En. 82-4607 by Sec. 7, Ch. 562, L. 1977; R.C.M. 1947, 82-4607; amd. Sec. 2, Ch. 497, L. 1979; amd. Sec. 7, Ch. 321, L. 1983.



2-8-122. Reestablishment.

2-8-122. Reestablishment. (1) Any agency or program scheduled for termination under this part or any subsequent act may be reestablished by the legislature. (2) No more than one agency or program may be continued or reestablished in any bill for an act, and the agency or program shall be mentioned in the bill's title.

History: En. 82-4608 by Sec. 8, Ch. 562, L. 1977; R.C.M. 1947, 82-4608; amd. Sec. 8, Ch. 321, L. 1983.






Part 2. Committee Assessment of Boards (Repealed)

2-8-201. Repealed.

2-8-201. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 1, Ch. 266, L. 1987.



2-8-202. Repealed.

2-8-202. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 2, Ch. 266, L. 1987; amd. Sec. 1, Ch. 124, L. 1989.



2-8-203. Repealed.

2-8-203. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 3, Ch. 266, L. 1987; amd. Sec. 1, Ch. 710, L. 1989; amd. Sec. 6, Ch. 112, L. 1991.



2-8-204. Repealed.

2-8-204. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 4, Ch. 266, L. 1987; amd. Sec. 2, Ch. 710, L. 1989.



2-8-205. Repealed.

2-8-205. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 5, Ch. 266, L. 1987; amd. Sec. 3, Ch. 710, L. 1989; amd. Sec. 1, Ch. 195, L. 1991.



2-8-206. Repealed.

2-8-206. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 6, Ch. 266, L. 1987; amd. Sec. 6, Ch. 710, L. 1989; amd. Sec. 2, Ch. 195, L. 1991.



2-8-207. Repealed.

2-8-207. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 7, Ch. 266, L. 1987; amd. Sec. 4, Ch. 710, L. 1989; amd. Sec. 7, Ch. 112, L. 1991; amd. Sec. 3, Ch. 195, L. 1991.



2-8-208. Repealed.

2-8-208. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 8, Ch. 266, L. 1987; amd. Sec. 5, Ch. 710, L. 1989; amd. Sec. 8, Ch. 112, L. 1991; amd. Sec. 5, Ch. 349, L. 1993.



2-8-209. Repealed.

2-8-209. Repealed. Sec. 5, Ch. 195, L. 1991.

History: En. Sec. 2, Ch. 124, L. 1989.






Part 3. Privatization Plan Review

2-8-301. Definitions.

2-8-301. Definitions. As used in this part, the following definitions apply: (1) "Agency" means an office, position, commission, committee, board, department, council, division, bureau, section, or any other entity or instrumentality of the executive, legislative, or judicial branch of state government. (2) "Private sector" means any entity or individual not principally a part of or associated with a governmental unit that is associated with or involved in commercial activity. (3) (a) "Privatize" means an agency contracting with the private sector to provide services that are currently or normally conducted directly by the employees of the state. (b) The term does not include contracting with the private sector to provide services on a temporary or emergency basis. (4) "Program" means a legislatively or administratively created function, project, or duty of an agency.

History: En. Sec. 1, Ch. 762, L. 1991; amd. Sec. 1, Ch. 285, L. 2005.



2-8-302. Privatization plan -- hearing -- role of legislative audit committee -- action by governor.

2-8-302. Privatization plan -- hearing -- role of legislative audit committee -- action by governor. (1) Before an agency may privatize a program, it shall prepare a privatization plan as provided in 2-8-303. (2) The privatization plan must be released to the public and to all unions that represent state employees and must be submitted to the legislative audit committee at least 180 days prior to the proposed implementation date. (3) At least 90 days prior to the proposed implementation date, the legislative audit committee shall conduct a public hearing on the proposed privatization plan at which public comments and testimony must be received. (4) At least 45 days prior to the proposed implementation date, the legislative audit committee shall release to the public a summary of the results of the hearing and the findings and conclusions of the legislative audit committee. (5) (a) At least 30 days prior to the proposed implementation date, the legislative audit committee shall vote to recommend approval or disapproval of the privatization plan to the governor and transmit the recommendation in writing to the governor. (b) The recommendation of the legislative audit committee is advisory only. (6) At least 15 days prior to the proposed implementation date, the governor shall approve or disapprove the privatization plan, stating in writing the reasons for approval or disapproval.

History: En. Sec. 2, Ch. 762, L. 1991; amd. Sec. 2, Ch. 285, L. 2005.



2-8-303. Privatization plan -- contents.

2-8-303. Privatization plan -- contents. (1) An agency proposing to privatize a program shall prepare a privatization plan that includes the following: (a) a description of the program to be privatized, including references to the legal authority under which the program was created; (b) detailed budget information that includes a list of expenditures for the 2 most recent fiscal years and the sources of revenue for the program; (c) a list of all personnel currently employed in the program and the estimated effect of the proposed privatization on the employment status of each employee affected; (d) a listing of the assets of the program and their proposed disposition if the plan is implemented; (e) an estimate of the cost savings or any additional costs resulting from privatizing the program, compared to the costs of the existing, nonprivatized program. Additional costs must include the estimated cost to the state of inspection, supervision, and monitoring of the proposed privatization and the costs incurred in the discontinuation of such a contract. (f) the estimated current and future economic impacts of the implementation of the plan on other state programs, including public assistance programs, unemployment insurance programs, retirement programs, and agency personal services budgets used to pay out accrued vacation and sick leave benefits; (g) the estimated increases or decreases in costs and quality of goods or services to the public if the plan is implemented; (h) the estimated changes in individual wages and benefits resulting from the proposed privatization; (i) the ways in which the proposed privatization will deliver the same or better services at a lower cost; and (j) a narrative explanation and justification for the proposed privatization. (2) To implement the privatization plan, an agency may transfer funds between budget categories.

History: En. Sec. 3, Ch. 762, L. 1991; amd. Sec. 3, Ch. 285, L. 2005.



2-8-304. Review of privatized programs.

2-8-304. Review of privatized programs. (1) If during audits of state agencies, the legislative auditor identifies programs being conducted by an agency under contract that may be administered more cost-effectively directly by the agency or identifies services performed by an agency that may be performed more cost-effectively by the private sector, the legislative auditor shall submit this information to the legislative audit committee. (2) Members of the public, elected bargaining agents or employee representatives, elected officials, legislators, and agency directors may submit to the legislative audit committee a request to review programs being conducted under contract by an agency that may be administered more cost-effectively directly by the agency. (3) The office of budget and program planning shall submit to the legislative audit committee, by July 1 of each odd-numbered year: (a) a list of all programs accounted for in an enterprise fund or an internal service fund; and (b) a request for privatization review under subsection (1) of at least two of the programs identified in subsection (3)(a), including any available information and criteria required under 2-8-303. (4) The legislative audit committee shall review the information and requests provided under subsections (1) and (2) and may direct the legislative auditor to conduct a review of any contracted program or program administered directly by the agency, or both. The review must include a report to the legislative audit committee that includes the information required in a privatization plan under 2-8-303. (5) The report required by subsection (4) must be provided to the legislative audit committee and released to the public. Not less than 30 days after the release of the report, the legislative audit committee shall conduct a public hearing on the report at which public comments and testimony must be received. Upon completion of the hearing on the report, the legislative audit committee may make recommendations that it believes appropriate concerning the program.

History: En. Sec. 4, Ch. 762, L. 1991; amd. Sec. 1, Ch. 556, L. 1995.






Part 4. Procedure for Creating New Professional or Occupational Boards -- Review of Existing Boards

2-8-401. Purpose.

2-8-401. Purpose. It is the intent of the legislature to: (1) exercise the police power of the state through the establishment of licensing boards only when regulation of a profession or occupation benefits the public health, safety, welfare, or common good of the state's residents and that benefit outweighs the potential increased cost to the public and limitation on competition; (2) recognize those professions or occupations that require specialized skill or training; and (3) provide the public with a means to determine whether practitioners have met competency standards and to complain if the competency is suspect.

History: En. Sec. 1, Ch. 64, L. 2007.



2-8-402. Intent to create new board.

2-8-402. Intent to create new board. (1) A bill draft request to create a licensing board must include a letter of intent not exceeding 1,000 words that addresses the criteria in subsections (2) and (3). (2) The letter of intent must contain the following descriptions: (a) how licensing would protect and benefit the public and, in particular, how the unregulated practice of the profession or occupation would pose a hazard to public health, safety, or welfare or the common good; (b) the extent of practitioners' autonomy, as indicated by the degree of independent judgment that a practitioner may exercise or the extent of skill or experience required in making the independent judgment; (c) the distinguishable scope of practice; (d) the overlap or shared practices with an existing, licensed profession or occupation; (e) the degree, if any, to which licensing would restrict entry into the profession or occupation for reasons other than public health, safety, or welfare or the common good; (f) the specialized skills or training required for the profession or occupation; (g) the proposed qualifications for licensure; (h) whether a licensure exception would be provided to existing practitioners and whether those eligible for the exception would be required to meet proposed qualifications at a certain time; (i) a list of other states that license the profession or occupation; (j) regulatory alternatives other than licensing that are available to the practitioners of the profession or occupation; and (k) previous efforts, if any, to regulate the profession or occupation. (3) In order to help in the determination of licensing costs, the letter of intent must contain a good faith effort to provide answers to the following questions: (a) how many licensees are anticipated, including the number of practitioners in Montana; (b) what is the proposed makeup of the licensing board; and (c) what are the projected annual licensing fees based on information from the department of labor and industry for all costs associated with a board of the projected size. (4) After receiving a copy of the responses to subsections (2), (3)(a), and (3)(b), the department of labor and industry shall assist those developing the letter of intent under 2-8-403 or this section with the responses to subsection (3)(c) of this section. (5) For the purposes of this section, a letter of intent is a public record.

History: En. Sec. 2, Ch. 64, L. 2007.



2-8-403. Intent to combine profession or occupation with existing board.

2-8-403. Intent to combine profession or occupation with existing board. (1) A bill draft request that proposes to license a profession or occupation by combining that profession or occupation with an existing board must contain a letter of intent if one of the following conditions applies: (a) the profession or occupation to be licensed falls under the supervisory authority of a profession or occupation with an existing board; or (b) the profession or occupation to be licensed has an overlapping scope of practice or dual licensure with a profession or occupation under an existing board. (2) A letter of intent to combine with an existing board must contain responses to the questions provided in 2-8-402. (3) A letter of intent under this section is a public record.

History: En. Sec. 3, Ch. 64, L. 2007.



2-8-404. Interim committee review of licensing boards and programs -- criteria -- repeal -- consolidation.

2-8-404. Interim committee review of licensing boards and programs -- criteria -- repeal -- consolidation. (1) (a) Before January 1 of each even-numbered year, a legislative interim committee responsible for monitoring licensing boards and programs shall notify the department to which licensing boards or programs are administratively attached if the committee plans to review one or more licensing boards or programs to determine the need for a board or a program and the financial solvency or appropriate administrative attachment of the board or program. (b) A review under subsection (1)(a) is separate from a performance audit conducted by the legislative audit committee. (2) The focus of a review under subsection (1)(a) is: (a) to determine whether a board or program continues to be needed to protect public health, safety, or welfare or the common good by addressing the following questions: (i) does the improper practice of the profession or occupation pose a physical, financial, or emotional threat to public health, safety, or welfare and is there evidence of harm from improper practice; and (ii) does the practice of the profession or occupation require specific training or skills that make evaluation of competency difficult for the consumer; or (b) to assess the financial solvency of the board or program and the impact on consumers and on licensees if higher fees are projected for the next biennium. (3) After the review, the legislative interim committee may draft legislation to: (a) repeal the board or program if the board or program is no longer needed for public health, safety, or welfare or the common good; or (b) combine a board with other licensing boards if a board meets the criteria in subsection (2)(a) but has one of the following criteria: (i) is expected to have higher fees than if the board operates in combination with another board with similar interests; (ii) has fewer than 200 licensees; or (iii) has no or a limited number of complaints each year. (4) The legislative interim committee, after a review of the administrative attachment of a board or program, may propose legislation to administratively attach the board or program to a department that has responsibilities related to the board or program.

History: En. Sec. 4, Ch. 64, L. 2007.



2-8-405. Repeal of licensing board or program law -- deposit of fees.

2-8-405. Repeal of licensing board or program law -- deposit of fees. (1) If the legislature repeals a licensing board or program law, the department of labor and industry may collect only delinquent licensing fees or fines, if provided by law, on behalf of the repealed licensing board or program. Continuing education and other requirements for maintaining a license cease with the effective date of the repeal. (2) (a) Fees collected on behalf of a board or program that is proposed to be repealed must be deposited in the state special revenue fund for the use of the board or program. (b) Fees that are not needed for satisfying debt obligations of the board or program may be used by the department to offset the costs to the department of all boards and programs.

History: En. Sec. 5, Ch. 64, L. 2007.






Part 5. Creation of New Workers' Compensation Exemption

2-8-501. Letter of intent required to create new exemption.

2-8-501. Letter of intent required to create new exemption. (1) A bill draft request to create and list an additional exemption under Title 39, chapter 71, must include a letter of intent not exceeding 1,000 words that addresses the criteria in subsection (2). (2) The letter of intent must contain a good faith effort to provide the following: (a) an estimate of the number of employees statewide who would become exempt from coverage under the Workers' Compensation Act; (b) an estimate of the number of employers statewide who would no longer be required to provide workers' compensation coverage to the exempt workers; (c) an analysis of which entity would become responsible for the costs of injury; (d) an analysis of the change in potential liability to an employer if an exempt employee is injured; (e) an estimate of the reduction in total state payroll for the occupation for which the exemption is being requested; and (f) an explanation of the possible social costs of allowing the exemption. (3) The legislative fiscal analyst shall provide to the bill draft requester an independent assessment of the letter of intent. (4) The department of labor and industry shall provide an independent assessment of the letter of intent regarding information that is within the expertise of that department. (5) For the purposes of this section, a letter of intent is a public record. (6) A bill draft request submitted without this letter of intent may not be processed for introduction to the legislature.

History: En. Sec. 1, Ch. 125, L. 2009.









CHAPTER 9. LIABILITY EXPOSURE AND INSURANCE COVERAGE

Part 1. Liability Exposure

2-9-101. Definitions.

2-9-101. Definitions. As used in parts 1 through 3 of this chapter, the following definitions apply: (1) "Claim" means any claim against a governmental entity, for money damages only, that any person is legally entitled to recover as damages because of personal injury or property damage caused by a negligent or wrongful act or omission committed by any employee of the governmental entity while acting within the scope of employment, under circumstances where the governmental entity, if a private person, would be liable to the claimant for the damages under the laws of the state. For purposes of this section and the limit of liability contained in 2-9-108, all claims that arise or derive from personal injury to or death of a single person, or damage to property of a person, regardless of the number of persons or entities claiming damages, are considered one claim. (2) (a) "Employee" means an officer, employee, or servant of a governmental entity, including elected or appointed officials, and persons acting on behalf of the governmental entity in any official capacity temporarily or permanently in the service of the governmental entity whether with or without compensation. (b) The term does not mean a person or other legal entity while acting in the capacity of an independent contractor under contract to the governmental entity to which parts 1 through 3 apply in the event of a claim. (3) "Governmental entity" means the state and political subdivisions. (4) "Personal injury" means any injury resulting from libel, slander, malicious prosecution, or false arrest and any bodily injury, sickness, disease, or death sustained by any person and caused by an occurrence for which the state may be held liable. (5) "Political subdivision" means any county, city, municipal corporation, school district, special improvement or taxing district, or other political subdivision or public corporation. (6) "Property damage" means injury or destruction to tangible property, including loss of use of the property, caused by an occurrence for which the state may be held liable. (7) "State" means the state of Montana or any office, department, agency, authority, commission, board, institution, hospital, college, university, or other instrumentality of the state.

History: (1)En. Sec. 2, Ch. 380, L. 1973; Sec. 82-4302, R.C.M. 1947; (2)En. 82-4334 by Sec. 8, Ch. 189, L. 1977; Sec. 82-4334, R.C.M. 1947; R.C.M. 1947, 82-4302, 82-4334(3); amd. Sec. 3, Ch. 675, L. 1983; amd. Sec. 1, Ch. 389, L. 1985; amd. Secs. 1, 3, Ch. 22, Sp. L. June 1986; amd. Sec. 54, Ch. 61, L. 2007.



2-9-102. Governmental entities liable for torts except as specifically provided by legislature.

2-9-102. Governmental entities liable for torts except as specifically provided by legislature. Every governmental entity is subject to liability for its torts and those of its employees acting within the scope of their employment or duties whether arising out of a governmental or proprietary function except as specifically provided by the legislature under Article II, section 18, of The Constitution of the State of Montana.

History: En. Sec. 10, Ch. 380, L. 1973; amd. Sec. 1, Ch. 189, L. 1977; R.C.M. 1947, 82-4310.



2-9-103. Actions under invalid law or rule -- same as if valid -- when.

2-9-103. Actions under invalid law or rule -- same as if valid -- when. (1) If an officer, agent, or employee of a governmental entity acts in good faith, without malice or corruption, and under the authority of law and that law is subsequently declared invalid as in conflict with the constitution of Montana or the constitution of the United States, that officer, agent, or employee, any other officer, agent, or employee of the represented governmental entity, or the governmental entity is not civilly liable in any action in which the individuals or governmental entity would not have been liable if the law had been valid. (2) If an officer, agent, or employee of a governmental entity acts in good faith, without malice or corruption, and under the authority of a duly promulgated rule or ordinance and that rule or ordinance is subsequently declared invalid, that officer, agent, or employee, any other officer, agent, or employee of the represented governmental entity, or the governmental entity is not civilly liable in any action in which liability would not attach if the rule or ordinance had been valid.

History: En. 82-4333 by Sec. 7, Ch. 189, L. 1977; R.C.M. 1947, 82-4333; amd. Sec. 7, Ch. 184, L. 1979; amd. Sec. 55, Ch. 61, L. 2007.



2-9-104. Repealed.

2-9-104. Repealed. Sec. 4, Ch. 675, L. 1983.

History: En. 82-4334 by Sec. 8, Ch. 189, L. 1977; R.C.M. 1947, 82-4334(1), (2); amd. Sec. 2, Ch. 425, L. 1979.



2-9-105. State or other governmental entity immune from exemplary and punitive damages.

2-9-105. State or other governmental entity immune from exemplary and punitive damages. The state and other governmental entities are immune from exemplary and punitive damages.

History: En. 82-4332 by Sec. 6, Ch. 189, L. 1977; R.C.M. 1947, 82-4332.



2-9-106. Repealed.

2-9-106. Repealed. Sec. 4, Ch. 22, Sp. L. June 1986.

History: En. Sec. 1, Ch. 675, L. 1983.



2-9-107. Repealed.

2-9-107. Repealed. Sec. 4, Ch. 22, Sp. L. June 1986.

History: En. Sec. 2, Ch. 675, L. 1983; amd. Sec. 2, Ch. 389, L. 1985.



2-9-108. Limitation on governmental liability for damages in tort.

2-9-108. Limitation on governmental liability for damages in tort. (1) The state, a county, municipality, taxing district, or any other political subdivision of the state is not liable in tort action for damages suffered as a result of an act or omission of an officer, agent, or employee of that entity in excess of $750,000 for each claim and $1.5 million for each occurrence. (2) The state, a county, municipality, taxing district, or any other political subdivision of the state is not liable in tort action for damages suffered as a result of negligence of an officer, agent, or employee of that entity by a person while the person was confined in or was otherwise in or on the premises of a correctional or detention institution or facility to serve a sentence imposed upon conviction of a criminal offense. The immunity granted by this subsection does not extend to serious bodily injury or death resulting from negligence or to damages resulting from medical malpractice, gross negligence, willful or wanton misconduct, or an intentional tort. This subsection does not create an exception from the dollar limitations provided for in subsection (1). (3) An insurer is not liable for excess damages unless the insurer specifically agrees by written endorsement to provide coverage to the governmental agency involved in amounts in excess of a limitation stated in this section, in which case the insurer may not claim the benefits of the limitation specifically waived.

History: En. Sec. 2, Ch. 22, Sp. L. June 1986; amd. Sec. 1, Ch. 337, L. 1997.



2-9-109. and reserved.

2-9-109 through 2-9-110 reserved.



2-9-111. Immunity from suit for legislative acts and omissions.

2-9-111. Immunity from suit for legislative acts and omissions. (1) As used in this section: (a) the term "governmental entity" means only the state, counties, municipalities, school districts, and any other local government entity or local political subdivision vested with legislative power by statute; (b) the term "legislative body" means only the legislature vested with legislative power by Article V of The Constitution of the State of Montana and that branch or portion of any other local governmental entity or local political subdivision empowered by law to consider and enact statutes, charters, ordinances, orders, rules, policies, resolutions, or resolves; (c) (i) the term "legislative act" means: (A) actions by a legislative body that result in creation of law or declaration of public policy; (B) other actions of the legislature authorized by Article V of The Constitution of the State of Montana; or (C) actions by a school board that result in adoption of school board policies pursuant to 20-3-323(1); (ii) the term legislative act does not include administrative actions undertaken in the execution of a law or public policy. (2) A governmental entity is immune from suit for a legislative act or omission by its legislative body, or any member or staff of the legislative body, engaged in legislative acts. (3) Any member or staff of a legislative body is immune from suit for damages arising from the lawful discharge of an official duty associated with legislative acts of the legislative body. (4) The acquisition of insurance coverage, including self-insurance or group self-insurance, by a governmental entity does not waive the immunity provided by this section. (5) The immunity provided for in this section does not extend to: (a) any tort committed by the use of a motor vehicle, aircraft, or other means of transportation; or (b) any act or omission that results in or contributes to personal injury or property damage caused by contamination or other alteration of the physical, chemical, or biological properties of surface water or ground water, for which a cause of action exists in statutory or common law or at equity. This subsection (b) does not create a separate or new cause of action.

History: En. 82-4328 by Sec. 2, Ch. 189, L. 1977; R.C.M. 1947, 82-4328; amd. Sec. 1, Ch. 818, L. 1991; amd. Sec. 1, Ch. 821, L. 1991.



2-9-112. Immunity from suit for judicial acts and omissions.

2-9-112. Immunity from suit for judicial acts and omissions. (1) The state and other governmental units are immune from suit for acts or omissions of the judiciary. (2) A member, officer, or agent of the judiciary is immune from suit for damages arising from the lawful discharge of an official duty associated with judicial actions of the court. (3) The judiciary includes those courts established in accordance with Article VII of The Constitution of the State of Montana.

History: En. 82-4329 by Sec. 3, Ch. 189, L. 1977; R.C.M. 1947, 82-4329; amd. Sec. 56, Ch. 61, L. 2007.



2-9-113. Immunity from suit for certain gubernatorial actions.

2-9-113. Immunity from suit for certain gubernatorial actions. The state and the governor are immune from suit for damages arising from the lawful discharge of an official duty associated with vetoing or approving bills or in calling sessions of the legislature.

History: En. 82-4330 by Sec. 4, Ch. 189, L. 1977; R.C.M. 1947, 82-4330.



2-9-114. Immunity from suit for certain actions by local elected executives.

2-9-114. Immunity from suit for certain actions by local elected executives. A local governmental entity and the elected executive officer thereof are immune from suit for damages arising from the lawful discharge of an official duty associated with vetoing or approving ordinances or other legislative acts or in calling sessions of the legislative body.

History: En. 82-4331 by Sec. 5, Ch. 189, L. 1977; R.C.M. 1947, 82-4331.






Part 2. Comprehensive State Insurance Plan

2-9-201. Comprehensive insurance plan for state.

2-9-201. Comprehensive insurance plan for state. (1) The department of administration is responsible for the acquisition and administration of all the insurance purchased for protection of the state, as defined in 2-9-101. (2) The department of administration shall, after consultation with the departments, agencies, commissions, and other instrumentalities of the state, provide a comprehensive insurance plan for the state providing insurance coverage to the state in amounts determined and set by the department of administration and may purchase, renew, cancel, and modify all policies according to the comprehensive insurance plan. The plan may include property, casualty, liability, crime, fidelity, and any such other policies of insurance as the department of administration may from time to time deem reasonable and prudent. (3) The department of administration may in its discretion elect to utilize a deductible insurance plan, either wholly or in part. (4) Only the department of administration may procure insurance under parts 1 through 3 of this chapter except as otherwise provided herein. (5) All offices, departments, agencies, authorities, commissions, boards, institutions, hospitals, colleges, universities, and other instrumentalities of the state hereafter called state participants shall comply with parts 1 through 3 and the insurance plan developed by the department of administration.

History: (1) thru (3)En. Sec. 3, Ch. 380, L. 1973; amd. Sec. 1, Ch. 143, L. 1974; amd. Sec. 1, Ch. 360, L. 1977; Sec. 82-4303, R.C.M. 1947; (4), (5)En. Sec. 4, Ch. 380, L. 1973; Sec. 82-4304, R.C.M. 1947; R.C.M. 1947, 82-4303, 82-4304.



2-9-202. Apportionment of costs -- creation of deductible reserve.

2-9-202. Apportionment of costs -- creation of deductible reserve. (1) The department of administration shall apportion the costs of all insurance purchased under 2-9-201 to the individual state participants, and the costs must be paid to the department subject to appropriations by the legislature. (2) The department, if it elects to use a deductible insurance plan, is authorized to charge the individual state participants an amount equal to the cost of a full-coverage insurance plan until such time as a deductible reserve is established. In each subsequent year, the department may charge a sufficient amount over the actual cost of the deductible insurance to replenish the deductible reserves. (3) The department may accumulate a self-insurance reserve fund sufficient to provide self-insurance for all liability coverages that in its discretion the department considers should be self-insured. Payments into the self-insurance reserve fund must be made from a legislative appropriation for that purpose. Proceeds of the fund must be used by the department to pay claims under parts 1 through 3 of this chapter. Expenditures for actual and necessary expenses required for the efficient administration of the fund must be made from temporary appropriations, as described in 17-7-501(1) or (2), made for that purpose. (4) Money in reserve funds established under this section that is not needed to meet expected expenditures must be invested and all proceeds of the investment credited to the fund.

History: En. Sec. 5, Ch. 380, L. 1973; amd. Sec. 2, Ch. 360, L. 1977; R.C.M. 1947, 82-4305; amd. Sec. 3, Ch. 703, L. 1985; amd. Sec. 1, Ch. 532, L. 1997.



2-9-203. through reserved.

2-9-203 through 2-9-210 reserved.



2-9-211. Political subdivision insurance.

2-9-211. Political subdivision insurance. (1) All political subdivisions of the state may procure insurance separately or jointly with other subdivisions and may elect to use a deductible or self-insurance plan, wholly or in part. Political subdivisions that elect to procure insurance jointly (pooled fund) under this section may obtain excess coverage from a surplus lines insurer without proceeding under the provisions of 33-2-302(2)(a)(ii) through (2)(a)(iv). Political subdivisions that are not in a pooled fund may obtain excess coverage from a surplus lines insurer without proceeding under the provisions of 33-2-302(2)(a)(ii) through (2)(a)(iv) only if the insurer carries an A rating or better by a nationally recognized rating company or is a Lloyd's of London underwriter. (2) A political subdivision that elects to establish a deductible plan may establish a deductible reserve separately or jointly with other subdivisions. (3) A political subdivision that elects to establish a self-insurance plan may accumulate a self-insurance reserve fund, separately or jointly with other subdivisions, sufficient to provide self-insurance for all liability coverages that, in its discretion, the political subdivision considers should be self-insured. Payments into the reserve fund must be made from local legislative appropriations for that purpose or from the proceeds of bonds or notes authorized by subsection (5). Proceeds of the fund may be used only to pay claims under parts 1 through 3 of this chapter and for actual and necessary expenses required for the efficient administration of the fund. (4) Money in reserve funds established under this section not needed to meet expected expenditures must be invested, and all proceeds of the investment must be credited to the fund. (5) A political subdivision may issue and sell its bonds or notes for purposes of funding a self-insurance or deductible reserve fund and costs incident to the reserve fund in an amount not exceeding 0.18% of the total assessed value of taxable property, determined as provided in 15-8-111, within the political subdivision as of the date of issuance. The bonds or notes must be authorized by resolution of the governing body, are payable from the taxes authorized by 2-9-212, may be sold at public or private sale, do not constitute debt within the meaning of any statutory debt limitation, and may contain other terms and provisions as the governing body determines. Two or more political subdivisions may agree pursuant to an interlocal agreement to exercise their respective borrowing powers under this section jointly and may authorize a joint board created pursuant to the agreement to exercise powers on their behalf.

History: En. Sec. 6, Ch. 380, L. 1973; amd. Sec. 3, Ch. 360, L. 1977; R.C.M. 1947, 82-4306; amd. Sec. 1, Ch. 3, Sp. L. March 1986; amd. Sec. 1, Ch. 68, L. 1995; amd. Sec. 1, Ch. 29, L. 2001; amd. Sec. 1, Ch. 191, L. 2005; amd. Sec. 1, Ch. 350, L. 2011.



2-9-212. Political subdivision tax levy to pay contributions.

2-9-212. Political subdivision tax levy to pay contributions. (1) Subject to 15-10-420 and subsection (2) of this section, a political subdivision, except for a school district, may levy an annual property tax in the amount necessary to fund the contribution for insurance, deductible reserve fund, and self-insurance reserve fund as authorized in this section and to pay the principal and interest on bonds or notes issued pursuant to 2-9-211(5). (2) (a) If a political subdivision makes contributions for group benefits under 2-18-703, the amount in excess of the base contribution as determined under 2-18-703(4)(c) for group benefits under 2-18-703 is not subject to the mill levy calculation limitation provided for in 15-10-420. Levies implemented under this section must be calculated separately from the mill levies calculated under 15-10-420 and are not subject to the inflation factor described in 15-10-420(1)(a). (i) Contributions for group benefits paid wholly or in part from user charges generated by proprietary funds, as defined by generally accepted accounting principles, are not included in the amount exempted from the mill levy calculation limitation provided for in 15-10-420. (ii) If tax-billing software is capable, the county treasurer shall list separately the cumulative mill levy or dollar amount on the tax notice sent to each taxpayer under 15-16-101(2). The amount must also be reported to the department of administration pursuant to 7-6-4003. The mill levy must be described as the permissive medical levy. (b) Each year prior to implementing a levy under subsection (2)(a), after notice of the hearing given under 7-1-2121 or 7-1-4127, a public hearing must be held regarding any proposed increases. (c) A levy under this section in the previous year may not be included in the amount of property taxes that a governmental entity is authorized to levy for the purposes of determining the amount that the governmental entity may assess under the provisions of 15-10-420(1)(a). When a levy under this section decreases or is no longer levied, the revenue may not be combined with the revenue determined in 15-10-420(1)(a). (3) (a) For the purposes of this section, "group benefits" means group hospitalization, health, medical, surgical, life, and other similar and related group benefits provided to officers and employees of political subdivisions, including flexible spending account benefits and payments in lieu of group benefits. (b) The term does not include casualty insurance as defined in 33-1-206, marine insurance as authorized in 33-1-209 and 33-1-221 through 33-1-229, property insurance as defined in 33-1-210, surety insurance as defined in 33-1-211, and title insurance as defined in 33-1-212.

History: En. Sec. 9, Ch. 380, L. 1973; amd. Sec. 4, Ch. 360, L. 1977; R.C.M. 1947, 82-4309; amd. Sec. 2, Ch. 3, Sp. L. March 1986; amd. Sec. 1, Ch. 568, L. 1991; amd. Sec. 2, Ch. 584, L. 1999; amd. Sec. 1, Ch. 511, L. 2001; amd. Sec. 1, Ch. 529, L. 2003; amd. Sec. 1, Ch. 412, L. 2009.






Part 3. Claims and Actions

2-9-301. Filing of claims against state and political subdivisions -- disposition by state agency as prerequisite.

2-9-301. Filing of claims against state and political subdivisions -- disposition by state agency as prerequisite. (1) All claims against the state arising under the provisions of parts 1 through 3 of this chapter must be presented in writing to the department of administration. (2) A complaint based on a claim subject to the provisions of subsection (1) may not be filed in district court unless the claimant has first presented the claim to the department of administration and the department has finally denied the claim. The department must grant or deny the claim in writing within 120 days after the claim is presented to the department. The failure of the department to make final disposition of a claim within 120 days after it is presented to the department must be considered a final denial of the claim for purposes of this subsection. Upon the department's receipt of the claim, the statute of limitations on the claim is tolled for 120 days. The provisions of this subsection do not apply to claims that may be asserted under Title 25, chapter 20, by third-party complaint, cross-claim, or counterclaim. (3) All claims against a political subdivision arising under the provisions of parts 1 through 3 shall be presented to and filed with the clerk or secretary of the political subdivision.

History: (1)En. Sec. 11, Ch. 380, L. 1973; amd. Sec. 1, Ch. 361, L. 1975; amd. Sec. 5, Ch. 360, L. 1977; Sec. 82-4311, R.C.M. 1947; (2)En. Sec. 12, Ch. 380, L. 1973; amd. Sec. 6, Ch. 360, L. 1977; Sec. 82-4312, R.C.M. 1947; R.C.M. 1947, 82-4311, 82-4312; amd. Sec. 1, Ch. 507, L. 1987; amd. Sec. 1, Ch. 494, L. 1991.



2-9-302. Time for filing -- limitation of actions.

2-9-302. Time for filing -- limitation of actions. A claim against the state or a political subdivision is subject to the limitation of actions provided by law.

History: En. 82-4312.1 by Sec. 7, Ch. 360, L. 1977; R.C.M. 1947, 82-4312.1.



2-9-303. Compromise or settlement of claim against state.

2-9-303. Compromise or settlement of claim against state. (1) The department of administration may compromise and settle any claim allowed by parts 1 through 3 of this chapter, subject to the terms of insurance, if any. A settlement from the self-insurance reserve fund or deductible reserve fund exceeding $10,000 must be approved by the district court of the first judicial district except when suit has been filed in another judicial district, in which case the presiding judge shall approve the compromise settlement. (2) All terms, conditions, and details of the governmental portion of a compromise or settlement agreement entered into or approved pursuant to subsection (1) are public records available for public inspection unless a right of individual privacy clearly exceeds the merits of public disclosure.

History: En. Sec. 19, Ch. 380, L. 1973; amd. Sec. 9, Ch. 360, L. 1977; R.C.M. 1947, 82-4319; amd. Sec. 1, Ch. 63, L. 1981; amd. Sec. 1, Ch. 97, L. 1987; amd. Sec. 1, Ch. 111, L. 1987; amd. Sec. 1, Ch. 172, L. 2001.



2-9-304. Compromise or settlement of claim against political subdivision.

2-9-304. Compromise or settlement of claim against political subdivision. (1) The governing body of each political subdivision, after conferring with its legal officer or counsel, may compromise and settle any claim allowed by parts 1 through 3 of this chapter, subject to the terms of insurance, if any. (2) All terms, conditions, and details of the governmental portion of a compromise or settlement agreement entered into pursuant to subsection (1) are public records available for public inspection unless a right of individual privacy clearly exceeds the merits of public disclosure.

History: En. Sec. 18, Ch. 380, L. 1973; amd. Sec. 8, Ch. 360, L. 1977; R.C.M. 1947, 82-4318; amd. Sec. 2, Ch. 111, L. 1987; amd. Sec. 1, Ch. 103, L. 1995; amd. Sec. 2, Ch. 172, L. 2001.



2-9-305. Immunization, defense, and indemnification of employees.

2-9-305. Immunization, defense, and indemnification of employees. (1) It is the purpose of this section to provide for the immunization, defense, and indemnification of public officers and employees civilly sued for their actions taken within the course and scope of their employment. (2) In any noncriminal action brought against any employee of a state, county, city, town, or other governmental entity for a negligent act, error, or omission, including alleged violations of civil rights pursuant to 42 U.S.C. 1983, or other actionable conduct of the employee committed while acting within the course and scope of the employee's office or employment, the governmental entity employer, except as provided in subsection (6), shall defend the action on behalf of the employee and indemnify the employee. (3) Upon receiving service of a summons and complaint in a noncriminal action against an employee, the employee shall give written notice to the employee's supervisor requesting that a defense to the action be provided by the governmental entity employer. If the employee is an elected state official or other employee who does not have a supervisor, the employee shall give notice of the action to the legal officer or agency of the governmental entity defending the entity in legal actions of that type. Except as provided in subsection (6), the employer shall offer a defense to the action on behalf of the employee. The defense may consist of a defense provided directly by the employer. The employer shall notify the employee, within 15 days after receipt of notice, whether a direct defense will be provided. If the employer refuses or is unable to provide a direct defense, the defendant employee may retain other counsel. Except as provided in subsection (6), the employer shall pay all expenses relating to the retained defense and pay any judgment for damages entered in the action that may be otherwise payable under this section. (4) In any noncriminal action in which a governmental entity employee is a party defendant, the employee must be indemnified by the employer for any money judgments or legal expenses, including attorney fees either incurred by the employee or awarded to the claimant, or both, to which the employee may be subject as a result of the suit unless the employee's conduct falls within the exclusions provided in subsection (6). (5) Recovery against a governmental entity under the provisions of parts 1 through 3 of this chapter constitutes a complete bar to any action or recovery of damages by the claimant, by reason of the same subject matter, against the employee whose negligence or wrongful act, error, omission, or other actionable conduct gave rise to the claim. In an action against a governmental entity, the employee whose conduct gave rise to the suit is immune from liability by reasons of the same subject matter if the governmental entity acknowledges or is bound by a judicial determination that the conduct upon which the claim is brought arises out of the course and scope of the employee's employment, unless the claim constitutes an exclusion provided in subsections (6)(b) through (6)(d). (6) In a noncriminal action in which a governmental entity employee is a party defendant, the employee may not be defended or indemnified by the employer for any money judgments or legal expenses, including attorney fees, to which the employee may be subject as a result of the suit if a judicial determination is made that: (a) the conduct upon which the claim is based constitutes oppression, fraud, or malice or for any other reason does not arise out of the course and scope of the employee's employment; (b) the conduct of the employee constitutes a criminal offense as defined in Title 45, chapters 4 through 7; (c) the employee compromised or settled the claim without the consent of the government entity employer; or (d) the employee failed or refused to cooperate reasonably in the defense of the case. (7) If a judicial determination has not been made applying the exclusions provided in subsection (6), the governmental entity employer may determine whether those exclusions apply. However, if there is a dispute as to whether the exclusions of subsection (6) apply and the governmental entity employer concludes that it should clarify its obligation to the employee arising under this section by commencing a declaratory judgment action or other legal action, the employer is obligated to provide a defense or assume the cost of the defense of the employee until a final judgment is rendered in that action holding that the employer did not have an obligation to defend the employee. The governmental entity employer does not have an obligation to provide a defense to the employee in a declaratory judgment action or other legal action brought against the employee by the employer under this subsection.

History: (1)En. 82-4322.1 by Sec. 1, Ch. 239, L. 1974; Sec. 82-4322.1, R.C.M. 1947; (2) thru (4)En. Sec. 23, Ch. 380, L. 1973; amd. Sec. 2, Ch. 239, L. 1974; Sec. 82-4323, R.C.M. 1947; R.C.M. 1947, 82-4322.1, 82-4323; amd. Sec. 1, Ch. 530, L. 1983; amd. Sec. 57, Ch. 61, L. 2007.



2-9-306. Construction of policy conditions -- customary exclusions.

2-9-306. Construction of policy conditions -- customary exclusions. Any insurance policy, rider, or endorsement issued and purchased after July 1, 1973, to insure against any risk which may arise as a result of the application of parts 1 through 3 of this chapter which contains any condition or provision not in compliance with the requirements of parts 1 through 3 shall not be rendered invalid thereby but shall be construed and applied in accordance with such conditions and provisions as would have applied had such policy, rider, or endorsement been in full compliance with parts 1 through 3, provided the policy is otherwise valid. This section may not be construed to prohibit any such insurance policy, rider, or endorsements from containing standard and customary exclusions of coverages that the department of administration considers reasonable and prudent upon considering the availability and the cost of such insurance coverages.

History: En. Sec. 8, Ch. 380, L. 1973; R.C.M. 1947, 82-4308; amd. Sec. 8, Ch. 184, L. 1979.



2-9-307. through reserved.

2-9-307 through 2-9-310 reserved.



2-9-311. Jurisdiction of district court -- rules of procedure.

2-9-311. Jurisdiction of district court -- rules of procedure. The district court shall have jurisdiction over any action brought under parts 1 through 3 of this chapter, and such actions shall be governed by the Montana Rules of Civil Procedure insofar as they are consistent with such parts.

History: En. Sec. 20, Ch. 380, L. 1973; R.C.M. 1947, 82-4320.



2-9-312. Renumbered (1) and (3).

2-9-312. Renumbered (1) and (3). 25-2-126, Sec. 18(2), Ch. 432, L. 1985.



2-9-313. Service of process on state.

2-9-313. Service of process on state. In all actions against the state arising under this chapter, the state must be named the defendant and the summons and complaint must be served on the director of the department of administration in addition to service required by Rule 4(l), M.R.Civ.P. The state shall serve an answer within 40 days after service of the summons and complaint.

History: En. Sec. 22, Ch. 380, L. 1973; R.C.M. 1947, 82-4322; amd. Sec. 1, Ch. 604, L. 1979; amd. Sec. 1, Ch. 3, L. 1993.



2-9-314. Court approval of attorney fees.

2-9-314. Court approval of attorney fees. (1) When an attorney represents or acts on behalf of a claimant or any other party on a tort claim against the state or a political subdivision of the state, the attorney shall file with the claim a copy of the contract of employment showing specifically the terms of the fee arrangement between the attorney and the claimant. (2) The district court may regulate the amount of the attorney fees in any tort claim against the state or a political subdivision of the state. In regulating the amount of the fees, the court shall consider the time the attorney was required to spend on the case, the complexity of the case, and any other relevant matter the court may consider appropriate. (3) Attorney fees regulated under this section must be made a part of the court record and are open to the public. (4) If an attorney violates a provision of this section, a rule of court adopted under this section, or an order fixing attorney fees under this section, the attorney forfeits the right to any fees that the attorney may have collected or been entitled to collect.

History: En. 82-4316.1 by Sec. 1, Ch. 188, L. 1977; R.C.M. 1947, 82-4316.1; amd. Sec. 58, Ch. 61, L. 2007.



2-9-315. Recovery from appropriations if no insurance.

2-9-315. Recovery from appropriations if no insurance. In the event no insurance has been procured by the state to pay a claim or judgment arising under the provisions of parts 1 through 3 of this chapter, the claim or judgment shall be paid from the next appropriation of the state instrumentality whose tortious conduct gave rise to the claim.

History: En. Sec. 25, Ch. 380, L. 1973; R.C.M. 1947, 82-4325.



2-9-316. Judgments against governmental entities.

2-9-316. Judgments against governmental entities. A political subdivision of the state shall satisfy a final judgment or settlement out of funds that may be available from the following sources: (1) insurance; (2) the general fund or any other funds legally available to the governing body; (3) a property tax, otherwise properly authorized by law, collected by a special levy authorized by law, in an amount necessary to pay any unpaid portion of the judgment or settlement; (4) proceeds from the sale of bonds issued by a county, city, or school district for the purpose of deriving revenue for the payment of the judgment or settlement liability. The governing body of a county, city, or school district may issue bonds pursuant to procedures established by law. Property taxes may be levied to amortize the bonds.

History: En. 82-4335 by Sec. 10, Ch. 360, L. 1977; R.C.M. 1947, 82-4335(1); amd. Sec. 3, Ch. 213, L. 1989; amd. Sec. 1, Ch. 23, L. 1999; amd. Sec. 38, Ch. 278, L. 2001; amd. Sec. 5, Ch. 574, L. 2001.



2-9-317. No interest if judgment paid within two years -- exception.

2-9-317. No interest if judgment paid within two years -- exception. Except as provided in 18-1-404(1)(b), if a governmental entity pays a judgment within 2 years after the day on which the judgment is entered, no penalty or interest may be assessed against the governmental entity.

History: En. 82-4335 by Sec. 10, Ch. 360, L. 1977; R.C.M. 1947, 82-4335(2); amd. Sec. 2, Ch. 508, L. 1997.



2-9-318. Attachment and execution.

2-9-318. Attachment and execution. No levy of attachment or writ of execution shall issue against any property of a governmental entity for the security or collection of any claim or judgment against any governmental entity under parts 1 through 3 of this chapter.

History: En. Sec. 28, Ch. 380, L. 1973; R.C.M. 1947, 82-4327.






Part 5. General Provisions Related to Official Bonds

2-9-501. Application -- bonds excepted.

2-9-501. Application -- bonds excepted. The provisions of this part apply to the official bond of any executor, administrator, or guardian or to the bond or undertaking of any person when by law a bond or undertaking is required, except county, town, or township officers and state officers and employees.

History: En. Sec. 1084, Pol. C. 1895; amd. Sec. 7, p. 82, L. 1899; re-en. Sec. 412, Rev. C. 1907; re-en. Sec. 503, R.C.M. 1921; Cal. Pol. C. Sec. 981; amd. Sec. 1, Ch. 17, L. 1935; re-en. Sec. 503, R.C.M. 1935; amd. Sec. 7, Ch. 134, L. 1941; amd. Sec. 8, Ch. 177, L. 1965; R.C.M. 1947, 6-331; amd. Sec. 1, Ch. 209, L. 2005.



2-9-502. Bonds of deputies.

2-9-502. Bonds of deputies. Every officer or body appointing a deputy, clerk, or subordinate officer may require an official bond to be given by the person appointed and may fix the amount thereof.

History: En. Sec. 1088, Pol. C. 1895; re-en. Sec. 416, Rev. C. 1907; re-en. Sec. 507, R.C.M. 1921; Cal. Pol. C. Sec. 985; re-en. Sec. 507, R.C.M. 1935; R.C.M. 1947, 6-335.



2-9-503. Bond of appointee.

2-9-503. Bond of appointee. Any person appointed to fill a vacancy, before entering upon the duties of the office, must give a bond corresponding in substance and form with the bond required of the officer originally elected or appointed, as herein provided.

History: En. Sec. 1074, Pol. C. 1895; re-en. Sec. 402, Rev. C. 1907; re-en. Sec. 493, R.C.M. 1921; Cal. Pol. C. Sec. 971; re-en. Sec. 493, R.C.M. 1935; R.C.M. 1947, 6-324.



2-9-504. Conditions, form, and signatures.

2-9-504. Conditions, form, and signatures. (1) The condition of an official bond must be that the principal shall well, truly, and faithfully perform all official duties required of the principal by law and also any additional duties that may be imposed on the principal by any law of the state subsequently enacted and that the principal will account for, pay over, and deliver to the person or officer entitled to receive all money or other property that the principal receives as an officer. (2) The principal and sureties upon an official bond are liable for the neglect, default, or misconduct in office of any deputy, clerk, or employee appointed or employed by the principal. (3) Official bonds must be signed and executed by the principal and two or more sureties or by the principal and one or more surety companies organized under the laws of this state or licensed to do business in this state. (4) Official bonds must be joint and several and made payable to the state of Montana in the amount and with the conditions required by this part or the law creating or regulating the duties of the office.

History: (1) thru (3)En. Sec. 1057, Pol. C. 1895; amd. Sec. 2, p. 79, L. 1899; re-en. Sec. 384, Rev. C. 1907; re-en. Sec. 475, R.C.M. 1921; Cal. Pol. C. Sec. 954; re-en. Sec. 475, R.C.M. 1935; Sec. 6-306, R.C.M. 1947; (4)En. Sec. 1061, Pol. C. 1895; re-en. Sec. 388, Rev. C. 1907; re-en. Sec. 479, R.C.M. 1921; Cal. Pol. C. Sec. 958; re-en. Sec. 479, R.C.M. 1935; Sec. 6-310, R.C.M. 1947; R.C.M. 1947, 6-306, 6-310; amd. Sec. 59, Ch. 61, L. 2007.



2-9-505. Bonds of receivers, assignees -- payable to state.

2-9-505. Bonds of receivers, assignees -- payable to state. All bonds or undertakings given by trustees, receivers, assignees, or officers of a court in an action or proceeding for the faithful discharge of their duties, where it is not otherwise provided, must be in the name of and payable to the state and, upon the order of the court where such action or proceeding is pending, may be prosecuted for the benefit of any and all interested therein.

History: En. Sec. 1085, Pol. C. 1895; re-en. Sec. 413, Rev. C. 1907; re-en. Sec. 504, R.C.M. 1921; Cal. Pol. C. Sec. 982; re-en. Sec. 504, R.C.M. 1935; R.C.M. 1947, 6-332.



2-9-506. Approval, filing, record, and custody.

2-9-506. Approval, filing, record, and custody. (1) The approval of every official bond must be endorsed thereon and signed by the officer approving the same. No officer with whom any official bond is required to be filed must file such bond until approved. (2) Every official bond must be filed in the proper office within the time prescribed for filing the oath unless otherwise expressly provided by statute. (3) Official bonds must be recorded in a book kept for the purpose and entitled "Record of Official Bonds". (4) Every officer with whom official bonds are filed must carefully keep and preserve the same and give certified copies thereof to any person demanding the same upon being paid the same fees as are allowable by law for certified copies of papers in other cases.

History: (1)Ap. p. Sec. 1055, Pol. C. 1895; re-en. Sec. 382, Rev. C. 1907; re-en. Sec. 473, R.C.M. 1921; Cal. Pol. C. Sec. 952; re-en. Sec. 473, R.C.M. 1935; Sec. 6-304, R.C.M. 1947; Ap. p. Sec. 1056, Pol. C. 1895; re-en. Sec. 383, Rev. C. 1907; re-en. Sec. 474, R.C.M. 1921; Cal. Pol. C. Sec. 953; re-en. Sec. 474, R.C.M. 1935; Sec. 6-305, R.C.M. 1947; (2)En. Sec. 1050, Pol. C. 1895; re-en. Sec. 377, Rev. C. 1907; re-en. Sec. 468, R.C.M. 1921; Cal. Pol. C. Sec. 947; re-en. Sec. 468, R.C.M. 1935; Sec. 6-301, R.C.M. 1947; (3)En. Sec. 1054, Pol. C. 1895; re-en. Sec. 381, Rev. C. 1907; re-en. Sec. 472, R.C.M. 1921; Cal. Pol. C. Sec. 951; re-en. Sec. 472, R.C.M. 1935; Sec. 6-303, R.C.M. 1947; (4)En. Sec. 1060, Pol. C. 1895; re-en. Sec. 387, Rev. C. 1907; re-en. Sec. 478, R.C.M. 1921; Cal. Pol. C. Sec. 957; re-en. Sec. 478, R.C.M. 1935; Sec. 6-309, R.C.M. 1947; R.C.M. 1947, 6-301, 6-303, 6-304, 6-305, 6-309.



2-9-507. Sureties' qualifications.

2-9-507. Sureties' qualifications. (1) The individual sureties on all official bonds shall justify, before an officer authorized to administer oaths, by an affidavit to the effect that they are residents and householders or freeholders within the state and that each is worth the sum for which the individual becomes surety in the bond over and above the individual's just debts and liabilities, exclusive of property exempt from execution. (2) A surety company or corporation organized under or that has complied with the laws of this state and that has been duly licensed to do business in this state may not be required to justify as a surety. A company or corporation may not be accepted as a surety in a case when its liabilities exceed its assets, as ascertained in the manner provided by law. (3) A member of the board of county commissioners may not be accepted as a surety upon the official bond of any county, township, or school district officer in the commissioner's county, and a county officer may not be a surety upon the official bond of any other county officer.

History: En. Sec. 1058, Pol. C. 1895; amd. Sec. 3, p. 80, L. 1899; re-en. Sec. 385, Rev. C. 1907; re-en. Sec. 476, R.C.M. 1921; Cal. Pol. C. Sec. 955; re-en. Sec. 476, R.C.M. 1935; R.C.M. 1947, 6-307; amd. Sec. 60, Ch. 61, L. 2007.



2-9-508. through reserved.

2-9-508 through 2-9-510 reserved.



2-9-511. Extent of sureties' liability -- when less than full.

2-9-511. Extent of sureties' liability -- when less than full. (1) An official bond executed by any officer pursuant to law is in force and obligatory upon the principal and sureties for any and all breaches of the conditions of the bond committed during the time the officer continues to discharge any of the duties of or hold the office and whether the breaches are committed or suffered by the principal officer or the officer's deputy or clerk. (2) A surety bond is in force and obligatory upon the principal and sureties for the faithful discharge of all duties that may be required of the officer by any law enacted subsequently to the execution of the bond, and that condition must be expressed in the bond. (3) When the penal sum of a bond required to be given amounts to more than $1,000, the sureties may become severally liable for portions not less than $500, making in the aggregate a liability of double the amount named as the penal sum of the bond. If a bond is forfeited, an action may be brought on the bond against any or all of the obligors and judgment may be entered against them, either jointly or severally, as they may be liable. The judgment may not be entered against a surety severally bound for a greater sum than that for which the surety is specially liable by the terms of the bond. Each surety is liable to contribute to the cosureties in proportion to the amount for which the surety is liable.

History: (1)En. Sec. 1062, Pol. C. 1895; re-en. Sec. 389, Rev. C. 1907; re-en. Sec. 480, R.C.M. 1921; Cal. Pol. C. Sec. 959; re-en. Sec. 480, R.C.M. 1935; Sec. 6-311, R.C.M. 1947; (2)En. Sec. 1063, Pol. C. 1895; re-en. Sec. 390, Rev. C. 1907; re-en. Sec. 481, R.C.M. 1921; Cal. Pol. C. Sec. 960; re-en. Sec. 481, R.C.M. 1935; Sec. 6-312, R.C.M. 1947; (3)En. Sec. 1059, Pol. C. 1895; amd. Sec. 1, p. 112, L. 1897; amd. Sec. 4, p. 80, L. 1899; re-en. Sec. 386, Rev. C. 1907; re-en. Sec. 477, R.C.M. 1921; Cal. Pol. C. Sec. 956; re-en. Sec. 477, R.C.M. 1935; Sec. 6-308, R.C.M. 1947; R.C.M. 1947, 6-308, 6-311, 6-312; amd. Sec. 61, Ch. 61, L. 2007.



2-9-512. Defects not to affect liability.

2-9-512. Defects not to affect liability. (1) If an official bond does not contain the substantial matter or conditions required by law or there are any defects in the approval or filing of the bond, it is not void so as to discharge the officer and sureties. The sureties are equitably bound to the state or party interested, and the state or the party may, by action in any court of competent jurisdiction, suggest the defect in the bond, approval, or filing and recover the proper and equitable demand or damages from the officer and the persons who intended to become and were included as sureties in the bond. (2) An official bond entered into by an officer or a bond, recognizance, or written undertaking taken by an officer in the discharge of the duties of office is not void for want of form, substance, recital, or condition or the principal or surety be discharged. The principal and surety must be bound by the bond, recognizance, or written undertaking to the full extent contemplated by the law requiring the bond and the sureties to the amount specified in the bond, recognizance, or written undertaking. In all actions on a defective bond, recognizance, or written undertaking, the plaintiff or relator may suggest the defect in the complaint and recover to the same extent as if the bond, recognizance, or written undertaking were perfect in all respects.

History: (1)En. Sec. 1066, Pol. C. 1895; re-en. Sec. 393, Rev. C. 1907; re-en. Sec. 484, R.C.M. 1921; Cal. Pol. C. Sec. 963; re-en. Sec. 484, R.C.M. 1935; Sec. 6-315, R.C.M. 1947; (2)En. Sec. 1, Ch. 193, L. 1907; re-en. Sec. 394, Rev. C. 1907; re-en. Sec. 485, R.C.M. 1921; re-en. Sec. 485, R.C.M. 1935; Sec. 6-316, R.C.M. 1947; R.C.M. 1947, 6-315, 6-316; amd. Sec. 62, Ch. 61, L. 2007.



2-9-513. Insufficiency of sureties -- action to vacate office.

2-9-513. Insufficiency of sureties -- action to vacate office. (1) Whenever it is shown by the affidavit of a credible witness or otherwise comes to the knowledge of the court, judge, board, person, or body whose duty it is to approve the official bond of any officer that one or more sureties on a bond given pursuant to the provisions of this part have, since the bond was approved, died, left the state, become insolvent, or from any other cause have become incompetent or insufficient sureties on the bond, the court, judge, board, officer, or other person may issue a citation to the officer requiring the officer on a day named in the citation, not less than 5 or more than 10 days after the citation was issued, to appear and show cause why the office should not be vacated. The citation must be served and the return of the citation must be made as in other cases. (2) If the officer fails to appear and show good cause why the office should not be vacated on the day named or fails to give ample additional security, the court, judge, board, officer, or other person shall make an order vacating the office. The office must be filled as provided by law.

History: En. Sec. 1067; Pol. C. 1895; amd. Sec. 5, p. 81, L. 1899; re-en. Sec. 395, Rev. C. 1907; re-en. Sec. 486, R.C.M. 1921. Cal. Pol. C. Sec. 964; re-en. Sec. 486, R.C.M. 1935; R.C.M. 1947, 6-317; amd. Sec. 63, Ch. 61, L. 2007.



2-9-514. Additional security.

2-9-514. Additional security. (1) The additional bond given pursuant to 2-9-513(2) must be in the penalty directed by the court, judge, board, officer, or other person and in all other respects similar to the original bond and approved by and filed with the same officer as required in case of the approval and filing of the original bond. (2) Each additional bond filed and approved is of like force and obligation upon the principal and sureties from the time of its execution and subjects the officer and the sureties to the same liabilities, suits, and actions that are prescribed respecting the original bonds of officers. (3) The original bond is not discharged or affected when an additional bond has been given, but the original bond remains of the same force and obligation as if the additional bond had not been given.

History: (1), (2)En. Sec. 1068, Pol. C. 1895; re-en. Sec. 396, Rev. C. 1907; re-en. Sec. 487, R.C.M. 1921; Cal. Pol. C. Sec. 965; re-en. Sec. 487, R.C.M. 1935; Sec. 6-318, R.C.M. 1947; (3)En. Sec. 1069, Pol. C. 1895; re-en. Sec. 397, Rev. C. 1907; re-en. Sec. 488, R.C.M. 1921; Cal. Pol. C. Sec. 966; re-en. Sec. 488, R.C.M. 1935; Sec. 6-319, R.C.M. 1947; R.C.M. 1947, 6-318, 6-319; amd. Sec. 9, Ch. 184, L. 1979; amd. Sec. 64, Ch. 61, L. 2007.



2-9-515. Additional security -- liability of officers and sureties.

2-9-515. Additional security -- liability of officers and sureties. The officer and the officer's sureties are liable to any party injured by the breach of any condition of an official bond, after the execution of the additional bond, upon either or both bonds. The injured party may bring an action upon either bond or may bring separate actions on the bonds respectively. The injured party may allege the same cause of action and may recover judgment in each suit.

History: En. Sec. 1070, Pol. C. 1895; re-en. Sec. 398, Rev. C. 1907; re-en. Sec. 489, R.C.M. 1921; Cal. Pol. C. Sec. 967; re-en. Sec. 489, R.C.M. 1935; R.C.M. 1947, 6-320; amd. Sec. 65, Ch. 61, L. 2007.



2-9-516. Separate judgments.

2-9-516. Separate judgments. If separate judgments are recovered on the surety bonds by an injured party for the same cause of action, the injured party is entitled to have execution issued on the judgments respectively but the injured party may collect, by execution or otherwise, only the amount actually adjudged on the same causes of action in one of the suits, together with the costs of both suits.

History: En. Sec. 1071, Pol. C. 1895; re-en. Sec. 399, Rev. C. 1907; re-en. Sec. 490, R.C.M. 1921; Cal. Pol. C. Sec. 968; re-en. Sec. 490, R.C.M. 1935; R.C.M. 1947, 6-321; amd. Sec. 66, Ch. 61, L. 2007.



2-9-517. Contribution between sureties.

2-9-517. Contribution between sureties. Whenever the sureties on either bond have been compelled to pay any sum of money on account of the principal obligor therein, they are entitled to recover in any court of competent jurisdiction of the sureties on the remaining bond a distributive part of the sum thus paid in the proportion which the penalties of such bonds bear one to the other and to the sums thus paid, respectively.

History: En. Sec. 1072, Pol. C. 1895; re-en. Sec. 400, Rev. C. 1907; re-en. Sec. 491, R.C.M. 1921; Cal. Pol. C. Sec. 969; re-en. Sec. 491, R.C.M. 1935; R.C.M. 1947, 6-322.



2-9-518. through reserved.

2-9-518 through 2-9-520 reserved.



2-9-521. Discharge of sureties.

2-9-521. Discharge of sureties. Whenever any sureties on the official bond of any officer wish to be discharged from their liability, they and such officer may procure the same to be done if such officer will execute a new bond in accordance with the provisions of this part in like form, penalty, and conditions, and to be approved and filed as the original bond. Upon the filing and approval of the new bond, such first sureties are exonerated from all further liability, but their bond remains in full force as to all liabilities incurred previous to the approval of such new bond. The liability of the principal and surety or sureties in such new bond is in all respects the same and may be enforced in like manner as the liability of the principal and sureties of the original bond.

History: En. Sec. 1073, Pol. C. 1895; amd. Sec. 6, p. 81, L. 1899; re-en. Sec. 401, Rev. C. 1907; re-en. Sec. 492, R.C.M. 1921; Cal. Pol. C. Sec. 970; re-en. Sec. 492, R.C.M. 1935; R.C.M. 1947; 6-323.



2-9-522. Release of sureties.

2-9-522. Release of sureties. Any surety on the official bond of any county, city, town, or township officer or on the official bond of any executor, administrator, guardian or on the bond or undertaking of any person where by law a bond or undertaking is required may be released from all liability thereon accruing from and after proper proceedings had therefor, as provided in this part.

History: En. Sec. 1075, Pol. C. 1895; re-en. Sec. 403, Rev. C. 1907; re-en. Sec. 494, R.C.M. 1921; Cal. Pol. C. Sec. 972; re-en. Sec. 494, R.C.M. 1935; amd. Sec. 1, Ch. 134, L. 1941; amd. Sec. 6, Ch. 177, L. 1965; R.C.M. 1947, 6-325.



2-9-523. Proceedings to obtain release.

2-9-523. Proceedings to obtain release. (1) A surety desiring to be released from liability on the bond of any county or township officer shall file a statement in writing, duly subscribed by the surety or someone on the surety's behalf setting forth the name and office of the bonded person, the amount for which the surety is liable, and the surety's desire to be released from further liability on account of the bond. (2) A notice containing the object of the statement must be served personally on the principal unless the principal has left the state or the principal's whereabouts cannot after due and diligent search and inquiry be ascertained, in which case the notice may be served by publication once a week for four successive publications in a newspaper of general circulation published in the county where the bond is filed on record. The statement, except when the county clerk and recorder or county commissioners are principals, must be filed with the county clerk and recorder. When the county clerk and recorder or county commissioners are principals, the statement must be filed with the district court judge. (3) A surety desiring to be released from liability on the bond of any city or town officer shall file and serve a similar statement with the city or town clerk or mayor. (4) A surety desiring to be released from an executor's, administrator's, or guardian's bond or undertaking shall file and serve a similar statement with the proper officer, person, or authority with whom the bond is filed on record. (5) All statements provided for in this section must be served personally on the principal as provided in this section if the principal can be found for service in the state. If the principal cannot be found in the state, the principal may be served by publication in a newspaper as provided in subsection (2) or, if a newspaper is not published in that county, then in a newspaper published in an adjoining county, without any order from any court or other authority. In all cases for which publication is provided, a printed or written notice posted in at least 10 conspicuous places in the county for the time specified for publication of the notice is considered legal notice.

History: En. Sec. 2, Ch. 134, L. 1941; amd. Sec. 7, Ch. 177, L. 1965; R.C.M. 1947, 6-326; amd. Sec. 67, Ch. 61, L. 2007.



2-9-524. Amount of new bond -- failure to file.

2-9-524. Amount of new bond -- failure to file. (1) Whenever a statement is filed or filed and served as provided in this part, the proper authority shall prescribe the penalty or amount in which a new or additional bond or undertaking must be filed unless already provided by statute. If an order is not made, the new or additional bond or undertaking must be executed for the same amount as the original. (2) If an officer or person fails to file a new or additional bond or undertaking within 20 days from the date of personal service or within 40 days from the date of the first publication or posting of notice as provided in this part, the office or appointment of the person or officer becomes vacant and the officer or person forfeits the office or appointment. The office or position must be filled as in other cases of vacancy and in the manner provided by law. (3) The person applying to be released from liability on the bond or undertaking may not be held liable on the bond after the date provided for vacating and forfeiting of the office or appointment.

History: En. Secs. 3, 5, Ch. 134, L. 1941; R.C.M. 1947, 6-327, 6-329; amd. Sec. 68, Ch. 61, L. 2007.



2-9-525. Liability of sureties when new bond is given.

2-9-525. Liability of sureties when new bond is given. In case a new or additional undertaking be filed, the sureties on the original undertaking not asking to be released and on the new or additional bond or undertaking shall be and continue liable for the official acts of such officer or person, jointly and severally, the same as if all were sureties on one and the same instrument. This shall not be deemed to provide retroactive liability on the new surety.

History: En. Sec. 4, Ch. 134, L. 1941; R.C.M. 1947, 6-328.



2-9-526. Effect of discharge of sureties.

2-9-526. Effect of discharge of sureties. No surety must be released from damages or liabilities for acts, omissions, or causes existing or which arose before discharge of the surety as hereinbefore provided, but such legal proceedings may be had therefor in all respects as though no such discharge had been had.

History: En. Sec. 1083, Pol. C. 1895; re-en. Sec. 411, Rev. C. 1907; re-en. Sec. 502, R.C.M. 1921; Cal. Pol. C. Sec. 980; re-en. Sec. 502, R.C.M. 1935; amd. Sec. 6, Ch. 134, L. 1941; R.C.M. 1947, 6-330.



2-9-527. Suit on bonds.

2-9-527. Suit on bonds. (1) An official bond executed by any officer pursuant to law is in force and obligatory upon the principal and sureties to and for the state and to and for the use and benefit of all persons who may be injured or aggrieved by the wrongful act or default of the officer in the officer's official capacity. A person injured or aggrieved may bring suit on the bond in the person's own name. (2) A bond is not void on the first recovery of a judgment on the bond. Suit may be brought from time to time and judgment recovered on the bond by the state or by any person to whom a right of action has accrued against the officer and the sureties until the whole penalty of the bond is exhausted.

History: (1)En. Sec. 1064, Pol. C. 1895; re-en. Sec. 391, Rev. C. 1907; re-en. Sec. 482, R.C.M. 1921; Cal. Pol. C. Sec. 961; re-en. Sec. 482, R.C.M. 1935; Sec. 6-313, R.C.M. 1947; (2)En. Sec. 1065, Pol. C. 1895; re-en. Sec. 392, Rev. C. 1907; re-en. Sec. 483, R.C.M. 1921; Cal. Pol. C. Sec. 962; re-en. Sec. 483, R.C.M. 1935; Sec. 6-314, R.C.M. 1947; R.C.M. 1947, 6-313, 6-314; amd. Sec. 69, Ch. 61, L. 2007.



2-9-528. Lien on real estate of surety -- action to compel specific performance.

2-9-528. Lien on real estate of surety -- action to compel specific performance. (1) When an action is commenced in any court in this state, for the benefit to the state, to enforce the penalty of or to recover money upon an official bond or obligation or any bond or obligation executed in favor of the state of Montana or of the people of this state, the attorney or other person prosecuting the action may file with the clerk of the court in which the action is commenced an affidavit stating either positively or on information and belief that the bond or obligation was executed by the defendant or one or more of the defendants (designating whom) and made payable to the people of the state or to the state and that the defendant or defendants have real estate or some interest in land (designating the county or counties in which the land is situated) and that the action is prosecuted for the benefit of the state. The clerk of the court receiving the affidavit shall certify to the county clerk and recorder of the county in which the real estate is situated the names of the parties to the action, the name of the court in which the action is pending, and the amount claimed in the complaint, along with the date of the commencement of the suit. (2) Upon receiving the certificate, the county clerk and recorder shall endorse upon the certificate the time of its receipt. The certificate must be filed in the same manner as notices of the pendency of action affecting real estate. Any judgment recovered in the action is a lien upon all real estate belonging to the defendant situated in any county in which the certificate is filed or to one or more of the defendants, for the amount the owner of the real estate is or may be liable upon the judgment, from the filing of this certificate. (3) In any action to compel the specific performance of an agreement to sell real estate affected by the lien created by the filing of the certificate referred to in subsection (2), which agreement was made prior to the filing of the certificate but the purchase price of the real estate is not due until after the filing of the certificate, the judge of the district court in which the action for specific performance is tried shall, if the purchaser is otherwise entitled to specific performance of the agreement, order the purchaser to pay the purchase price or as much of the purchase price that may be due to the state treasurer, taking the state treasurer's receipt for the payment. Upon payment, the purchaser is entitled to enforce the specific performance of the agreement and take the real estate free from the liens created by the filing of the certificate. The money paid to the state treasurer must be held pending the litigation mentioned in the certificate and subject to the lien created by the filing of the certificate. If judgment is recovered against the defendant, the state treasurer in the treasurer's settlement shall pay to the county treasurer the amount due the county.

History: (1)En. Sec. 1086, Pol. C. 1895; re-en. Sec. 414, Rev. C. 1907; re-en. Sec. 505, R.C.M. 1921; Cal. Pol. C. Sec. 983; re-en. Sec. 505, R.C.M. 1935; Sec. 6-333, R.C.M. 1947; (2)En. Sec. 1087, Pol. C. 1895; re-en. Sec. 415, Rev. C. 1907; re-en. Sec. 506, R.C.M. 1921; Cal. Pol. C. Sec. 984; re-en. Sec. 506, R.C.M. 1935; Sec. 6-334, R.C.M. 1947; (3)En. Sec. 1090, Pol. C. 1895; re-en. Sec. 418, Rev. C. 1907; re-en. Sec. 509, R.C.M. 1921; Cal. Pol. C. Sec. 987; re-en. Sec. 509, R.C.M. 1935; Sec. 6-337, R.C.M. 1947; R.C.M. 1947, 6-333, 6-334, 6-337; amd. Sec. 70, Ch. 61, L. 2007.






Part 6. Bonds of State Officers and Employees

2-9-601. Definition.

2-9-601. Definition. As used in this part, the term "state officers and employees" does not include notaries public, supreme court justices, district court judges, or members and employees of the legislature.

History: En. Sec. 1, Ch. 177, L. 1965; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 6-105(part).



2-9-602. Officers and employees to be bonded -- coverage, form, amount.

2-9-602. Officers and employees to be bonded -- coverage, form, amount. (1) All state officers and employees shall be bonded. (2) A bond may cover an individual officer or employee or group of officers and employees. The form of all bonds shall be prescribed by the department of administration, subject to the approval of the attorney general. (3) Before determining the amount for which a state officer or employee shall be bonded, the department of administration shall consult with the head of the institution or agency involved and the head of the agency responsible for the examination or post auditing of state agencies. The amount for which a state officer or employee shall be bonded shall be based on the amount of money or property handled and the opportunity for defalcation.

History: (1), (2)En. Sec. 1, Ch. 177, L. 1965; amd. Sec. 98, Ch. 326, L. 1974; Sec. 6-105, R.C.M. 1947; (3)En. Sec. 2, Ch. 177, L. 1965; amd. Sec. 1, Ch. 326, L. 1974; Sec. 6-106, R.C.M. 1947; R.C.M. 1947, 6-105(part), 6-106(part).



2-9-603. Purchase.

2-9-603. Purchase. (1) The department of administration shall purchase all surety bonds for state officers and employees. (2) All bonds shall be purchased by competitive bid. (3) Bonds purchased by the department of administration shall be executed by responsible insurance or surety companies admitted and authorized to execute surety bonds in this state.

History: (1)En. Sec. 1, Ch. 177, L. 1965; amd. Sec. 98, Ch. 326, L. 1974; Sec. 6-105, R.C.M. 1947; (2)En. Sec. 2, Ch. 177, L. 1965; amd. Sec. 1, Ch. 326, L. 1974; Sec. 6-106, R.C.M. 1947; (3)En. Sec. 3, Ch. 177, L. 1965; amd. Sec. 98, Ch. 326, L. 1974; Sec. 6-107, R.C.M. 1947; R.C.M. 1947, 6-105(part), 6-106(part), 6-107.



2-9-604. Proration of bond premiums.

2-9-604. Proration of bond premiums. (1) The department of administration shall prorate the premiums for bonds covering more than one state agency or institution among the state agencies and institutions whose officers and employees are covered. Such proration shall be based on the risk of bonding the officers and employees of each agency or institution. (2) The department of administration shall order payment of the prorated amount from moneys which are available to such agencies or institutions for the payment of general administrative expenses.

History: En. Sec. 4, Ch. 177, L. 1965; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 6-108.






Part 7. Bonds of County Officers and Employees

2-9-701. County officers and employees to be bonded.

2-9-701. County officers and employees to be bonded. (1) All elected and appointed county officers and employees must be bonded for the faithful performance of all official duties required by law. (2) A bond may cover an individual officer or employee, or a blanket bond may cover all officers and employees or any group or combination of county officers and employees.

History: En. Secs. 1, 2, 6, 7, Ch. 68, L. 1967; R.C.M. 1947, 6-203(part), 6-204(part), 6-208, 6-209; amd. Sec. 2, Ch. 209, L. 2005.



2-9-702. Amount.

2-9-702. Amount. The amount for which a county officer or employee must be bonded must be based on the amount of money or property handled and the opportunity for defalcation.

History: (1)En. Sec. 2, Ch. 68, L. 1967; Sec. 6-204, R.C.M. 1947; (2)En. Sec. 3, Ch. 68, L. 1967; amd. Sec. 46, Ch. 348, L. 1974; amd. Sec. 7, Ch. 213, L. 1975; Sec. 6-205, R.C.M. 1947; R.C.M. 1947, 6-204(part), 6-205; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 3, Ch. 179, L. 1995.



2-9-703. Purchase.

2-9-703. Purchase. (1) The board of county commissioners shall purchase all surety bonds for county officers and employees. (2) Bonds purchased by the board of county commissioners must be executed by responsible insurance or surety companies authorized and admitted to execute surety bonds in this state or by a self-insurance pool insuring counties as authorized by 2-9-211.

History: En. Secs. 1, 2, 4, Ch. 68, L. 1967; R.C.M. 1947, 6-203(part), 6-204(part), 6-206; amd. Sec. 3, Ch. 209, L. 2005.



2-9-704. Premiums charged against budgets.

2-9-704. Premiums charged against budgets. The premiums for all surety company bonds shall be a proper charge against the budgets of the county general fund or against the budget or budgets of those county funds where the officer or employee renders service.

History: En. Sec. 5, Ch. 68, L. 1967; R.C.M. 1947, 6-207.



2-9-705. through reserved.

2-9-705 through 2-9-710 reserved.



2-9-711. Repealed.

2-9-711. Repealed. Sec. 7, Ch. 209, L. 2005.

History: En. Sec. 431, p. 130, Bannack Stat.; re-en. Sec. 591, p. 156, Cod. Stat. 1871; re-en. Sec. 516, p. 176, L. 1877; re-en. Sec. 516, 1st Div. Rev. Stat. 1879; re-en. Sec. 533, 1st Div. Comp. Stat. 1887; amd. Sec. 1898, C. Civ. Proc. 1895; re-en. Sec. 7191, Rev. C. 1907; re-en. Sec. 9824, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1055; re-en. Sec. 9824, R.C.M. 1935; R.C.M. 1947, 93-8709.






Part 8. Bonds of City Officers and Employees

2-9-801. Application to commission and commission-manager forms of government.

2-9-801. Application to commission and commission-manager forms of government. This part applies to the bonding of all elected or appointed officers and employees under the commission form of city government and to the commission-manager form of city government.

History: En. Sec. 8, Ch. 67, L. 1967; R.C.M. 1947, 6-608.



2-9-802. Bonds -- amount.

2-9-802. Bonds -- amount. All elected or appointed city or town officers and employees must be bonded in the amount required by ordinance. The amount for which a city or town officer or employee must be bonded must be based on the amount of money or property handled and the opportunity for defalcation.

History: (1)En. Sec. 2, Ch. 67, L. 1967; Sec. 6-602, R.C.M. 1947; (2)En. Sec. 3, Ch. 67, L. 1967; amd. Sec. 47, Ch. 348, L. 1974; amd. Sec. 8, Ch. 213, L. 1975; Sec. 6-603, R.C.M. 1947; R.C.M. 1947, 6-602(part), 6-603; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 4, Ch. 179, L. 1995.



2-9-803. City and town officers and employees to be bonded.

2-9-803. City and town officers and employees to be bonded. (1) A bond may cover an individual officer or employee or a blanket bond may cover all officers and employees or any group or combination of officers and employees. (2) All elected and appointed city or town officers or employees must be bonded for the faithful performance of all official duties required by law.

History: En. Secs. 1, 5, 6, Ch. 67, L. 1967; R.C.M. 1947, 6-601(part), 6-605, 6-606; amd. Sec. 4, Ch. 209, L. 2005.



2-9-804. Purchase -- responsible surety.

2-9-804. Purchase -- responsible surety. (1) The city or town council or commissioners shall purchase all surety bonds for city officers and employees. (2) Bonds purchased by the city or town council or commission must be executed by responsible insurance or surety companies authorized and admitted to execute surety bonds in this state or by a self-insurance pool insuring cities or towns as authorized under 2-9-211.

History: En. Secs. 1, 2, 4, Ch. 67, L. 1967; R.C.M. 1947, 6-601(part), 6-602(part), 6-604; amd. Sec. 39, Ch. 278, L. 2001; amd. Sec. 5, Ch. 209, L. 2005.



2-9-805. Premiums -- charge against budget.

2-9-805. Premiums -- charge against budget. The premiums for all surety company bonds shall be a proper charge against the budget or budgets of the city or town general fund or against the budget or budgets of those city or town funds where the officer or employee renders service.

History: En. Sec. 7, Ch. 67, L. 1967; R.C.M. 1947, 6-607.









CHAPTER 10. STATE AGENCY ACTIONS AFFECTING PRIVATE PROPERTY

Part 1. Private Property Assessment Act

2-10-101. Short title.

2-10-101. Short title. This part may be cited as the "Private Property Assessment Act".

History: En. Sec. 1, Ch. 462, L. 1995.



2-10-102. Purpose.

2-10-102. Purpose. It is the policy of this state that a person may not be deprived of the use of private property without due process of law and that private property may not be taken or damaged by a state agency without prior just compensation to the owner in accordance with the meaning ascribed to these concepts by the United States supreme court and the Montana supreme court. An assessment of each state agency action with taking or damaging implications is needed to avoid imposing expensive litigation burdens on citizens and to minimize the risk of unanticipated demands on the state's fiscal resources. The purpose of this part is to establish an orderly and consistent process that better enables state agencies to evaluate whether an action with taking or damaging implications might result in the taking or damaging of private property. It is not the purpose of this part to expand or diminish the private property protections provided in the federal and state constitutions.

History: En. Sec. 2, Ch. 462, L. 1995.



2-10-103. Definitions.

2-10-103. Definitions. As used in this part, the following definitions apply: (1) "Action with taking or damaging implications" means a proposed state agency administrative rule, policy, or permit condition or denial pertaining to land or water management or to some other environmental matter that if adopted and enforced would constitute a deprivation of private property in violation of the United States or Montana constitution. It does not include: (a) proposed eminent domain proceedings; (b) a proposed seizure of property by law enforcement officials as evidence or under a state forfeiture statute; (c) a proposed forfeiture of property during or as a result of criminal proceedings; or (d) a proposal to repeal a rule, discontinue a government program, or implement a proposed change that has the effect of reducing regulation of private property. (2) "Private property" means all real property, including but not limited to water rights. (3) "State agency" means an officer, board, commission, department, or other entity within the executive branch of state government. (4) "Taking or damaging" means depriving a property owner of private property in a manner requiring compensation under the 5th and 14th amendments to the constitution of the United States or Article II, section 29, of the Montana constitution.

History: En. Sec. 3, Ch. 462, L. 1995.



2-10-104. Guidelines for actions with taking implications.

2-10-104. Guidelines for actions with taking implications. (1) The attorney general shall develop and provide to state agencies guidelines, including a checklist, to assist the agencies in identifying and evaluating agency actions with taking or damaging implications. The attorney general shall at least annually review the guidelines and modify them as necessary to comply with changes in statutes and court decisions. (2) In developing guidelines, the attorney general shall include a provision that state agencies should consider and follow obligations imposed by the 5th and 14th amendments to the Constitution of the United States and Article II, section 29, of the Montana constitution, as construed by the United States supreme court and the Montana supreme court, when considering and implementing an action with taking or damaging implications in order to avoid unanticipated and undue burdens on the state treasury.

History: En. Sec. 4, Ch. 462, L. 1995.



2-10-105. Impact assessment.

2-10-105. Impact assessment. (1) Each state agency shall assign a qualified person or persons in the state agency the duty and authority to ensure that the state agency complies with this part. Each state agency action with taking or damaging implications must be submitted to that person or persons for review and completion of an impact assessment. The state agency may not take the action unless the review and impact assessment have been completed, except that the action with taking or damaging implications may be taken before the review and impact assessment are completed if necessary to avoid an immediate threat to public health or safety. (2) Using the attorney general's guidelines and checklist, the person shall prepare a taking or damaging impact assessment for each state agency action with taking or damaging implications that includes an analysis of at least the following: (a) the likelihood that a state or federal court would hold that the action is a taking or damaging; (b) alternatives to the action that would fulfill the agency's statutory obligations and at the same time reduce the risk for a taking or damaging; and (c) the estimated cost of any financial compensation by the state agency to one or more persons that might be caused by the action and the source for payment of the compensation. (3) A copy of the impact assessment for a proposed action with taking or damaging implications must be given to the governor before the action is taken, except that an action to avoid an immediate threat to public health or safety may be taken before the impact assessment is completed and the assessment may be reported to the governor after the action is taken.

History: En. Sec. 5, Ch. 462, L. 1995.



2-10-106. through reserved.

2-10-106 through 2-10-110 reserved.



2-10-111. Notice to public and interested persons.

2-10-111. Notice to public and interested persons. (1) After an impact assessment has been completed, and regardless of the findings in the assessment, the state agency that performed the impact assessment shall provide notice to the public and interested persons of its intent to engage in the proposed action. The notice must be provided through use of either electronic e-mail lists or postal mail lists to all persons who have elected to be notified of impact assessments and through the use of the state's official internet website used by all state agencies. (a) The electronic e-mail lists and postal mail lists must be established to allow interested persons to be on lists notifying them of impact assessments of all state agencies or of specific information based on agency name or geographical location of a proposed action and may provide notice based on other criteria that would promote public awareness of proposed actions. (b) The agency website link must allow access to impact assessments of all state agencies or to specific information based on agency name or geographical location of a proposed action and may also be based on other criteria that would promote public awareness of proposed actions. The website must provide a summary of the impact assessment and a link to a source for the complete impact assessment. (2) If due to time constraints a state agency is compelled to take an action allowed by this part before completion of an impact assessment, it shall, within 3 days of learning of the requirement to take the action, post notice of the action and provide a brief explanation of the action, the need for expedited action, and an estimate of when the action will be completed and the expected availability of the completed summary and impact statement. (3) Unless the action may be taken without a completed impact statement as provided in this part, the state agency may not take the proposed action until it has completed and posted the impact statement. (4) The state agency shall update the assessment and provide notice to the public if the action is not adopted before the 180th day after the date the original notice was given.

History: En. Sec. 1, Ch. 286, L. 2011.



2-10-112. Suit to invalidate state agency action.

2-10-112. Suit to invalidate state agency action. (1) A state agency's adopted action is not valid unless the action was taken in compliance with 2-10-105. A private property owner affected by a state agency action taken without fulfilling the requirements of 2-10-105 may bring suit for a declaration of invalidity of the action. (2) A suit under this section must be filed in a court in the county in which the property owner's affected property is located. If the affected property is located in more than one county, the property owner may file suit in any county in which the affected property is located. (3) The court shall award a property owner who prevails in a suit under this section reasonable and necessary attorney fees and court costs.

History: En. Sec. 2, Ch. 286, L. 2011.









CHAPTER 11. LEGAL AUTHORITY FOR GOVERNMENT ACTION

Part 1. Government Accountability Act

2-11-101. Short title.

2-11-101. Short title. This part may be cited as the "Government Accountability Act".

History: En. Sec. 1, Ch. 502, L. 1997.



2-11-102. Findings and purpose.

2-11-102. Findings and purpose. The purpose of this part is to require government entities to make known the legal authority upon which certain action is based. The benefits of this requirement will be that government officials will articulate and reaffirm their legal authority to act and that both the government and the people will have a fuller understanding of the limits of the law and the facts to which the law applies. This understanding will benefit both government and the people by helping to resolve disputes between government servants and the people, without lengthy and costly litigation, by instilling trust in government, and by helping to identify deficiencies in the law so that those deficiencies may be addressed by legislative action.

History: En. Sec. 2, Ch. 502, L. 1997.



2-11-103. Definitions.

2-11-103. Definitions. As used in this part, the following definitions apply: (1) (a) "Government act" means the denial or issuance with conditions of a permit, certificate, license, or the equivalent of a permit, certificate, or license issued by a government entity. (b) The term does not mean: (i) litigation in which a government entity or other person litigates the authority of the government entity to take an act provided in subsection (1)(a); (ii) an act provided in subsection (1)(a) for which a citation or warning is issued, other than the statement required by 2-11-104, on which a reference clearly appears to the legal authority for the government action; or (iii) a legislative act by the state of Montana. (2) "Government entity" means a state agency or a local government unit. (3) "Local government unit" means a city, county, town, unincorporated municipality or village, or special taxing unit or district and any commission, board, bureau, or other office of the unit. (4) "Rule" has the meaning provided in 2-4-102. (5) "State agency" has the meaning provided in 2-4-102(2)(a). (6) "Statement of government authority" or "statement" means the statement required by 2-11-104.

History: En. Sec. 3, Ch. 502, L. 1997; amd. Sec. 1, Ch. 51, L. 1999.



2-11-104. Statement of government authority required.

2-11-104. Statement of government authority required. (1) When a government entity takes a government act, as defined in 2-11-103, it shall provide upon request to the applicant a written statement of specific legal authority upon which the action is based. The statement must be provided within 30 days of the written request by the applicant for the written statement of specific legal authority or within 30 days after the government act, whichever occurs last. (2) The statement must clearly cite the specific statute, rule, ordinance, resolution, or other legal authority for the government act and the specific reason for the government act.

History: En. Sec. 4, Ch. 502, L. 1997; amd. Sec. 1, Ch. 501, L. 2001.









CHAPTER 15. EXECUTIVE BRANCH OFFICERS AND AGENCIES

Part 1. General Provisions

2-15-101. Declaration of policy and purpose.

2-15-101. Declaration of policy and purpose. (1) The purpose of this chapter is to comply with Article VI, section 7, of the Montana constitution which requires that all executive and administrative offices, boards, bureaus, commissions, agencies, and instrumentalities of the executive branch (except for the office of governor, lieutenant governor, secretary of state, attorney general, superintendent of public instruction, and auditor) and their respective functions, powers, and duties shall be allocated by law among not more than 20 principal departments so as to provide an orderly arrangement in the administrative organization of state government. (2) It is the public policy of this state and the purpose of this chapter to create a structure of the executive branch of state government which is responsive to the needs of the people of this state and sufficiently flexible to meet changing conditions; to strengthen the executive capacity to administer effectively and efficiently at all levels; to encourage greater public participation in state government; to effect the grouping of state agencies into a reasonable number of departments primarily according to function; to provide that the responsibility within the executive branch of state government for the implementation of programs and policies is clearly fixed and ascertainable; and to eliminate overlapping and duplication of effort within the executive branch of state government.

History: En. 82A-102 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 2, Ch. 358, L. 1973; R.C.M. 1947, 82A-102.



2-15-102. Definitions.

2-15-102. Definitions. As used in this chapter, the following definitions apply: (1) "Advisory capacity" means furnishing advice, gathering information, making recommendations, and performing other activities that may be necessary to comply with federal funding requirements and does not mean administering a program or function or setting policy. (2) "Agency" means an office, position, commission, committee, board, department, council, division, bureau, section, or any other entity or instrumentality of the executive branch of state government. (3) "Data" means any information stored on information technology resources. (4) "Department" means a principal functional and administrative entity that: (a) is created by this chapter within the executive branch of state government; (b) is one of the 20 principal departments permitted under the constitution; and (c) includes its units. (5) "Department head" means a director, commission, board, commissioner, or constitutional officer in charge of a department created by this chapter. (6) (a) "Director" means a department head specifically referred to as a director in this chapter and does not mean a commission, board, commissioner, or constitutional officer. (b) The term does not include the state director of Indian affairs provided for in 2-15-217. (7) "Executive branch" means the executive branch of state government referred to in Article III, section 1, and Article VI of the Montana constitution. (8) "Function" means a duty, power, or program, exercised by or assigned to an agency, whether or not specifically provided for by law. (9) "Information technology resources" means hardware, software, and associated services and infrastructure used to store or transmit information in any form, including voice, video, and electronic data. (10) "Quasi-judicial function" means an adjudicatory function exercised by an agency, involving the exercise of judgment and discretion in making determinations in controversies. The term includes but is not limited to the functions of: (a) interpreting, applying, and enforcing existing rules and laws; (b) granting or denying privileges, rights, or benefits; (c) issuing, suspending, or revoking licenses, permits, and certificates; (d) determining rights and interests of adverse parties; (e) evaluating and passing on facts; (f) awarding compensation; (g) fixing prices; (h) ordering action or abatement of action; (i) adopting procedural rules; (j) holding hearings; and (k) any other act necessary to the performance of a quasi-judicial function. (11) "Quasi-legislative function" generally means making or having the power to make rules or set rates and all other acts connected with or essential to the proper exercise of a quasi-legislative function. (12) "Unit" means an internal subdivision of an agency, created by law or by administrative action, including a division, bureau, section, or department, and an agency allocated to a department for administrative purposes only by this chapter.

History: En. 82A-103 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 3, Ch. 358, L. 1973; R.C.M. 1947, 82A-103; amd. Sec. 1, Ch. 592, L. 1987; amd. Sec. 21, Ch. 313, L. 2001; amd. Sec. 1, Ch. 164, L. 2009.



2-15-103. Policymaking authority and administrative powers of governor.

2-15-103. Policymaking authority and administrative powers of governor. In accordance with Article VI, section 4, of the Montana constitution, the governor is the chief executive officer of the state. Subject to the constitution and law of this state, the governor shall formulate and administer the policies of the executive branch of state government. In the execution of these policies, the governor has full powers of supervision, approval, direction, and appointment over all departments and their units, other than the office of the lieutenant governor, secretary of state, attorney general, auditor, and superintendent of public instruction, except as otherwise provided by law. Whenever a conflict arises as to the administration of the policies of the executive branch of state government, except for conflicts arising in the office of the lieutenant governor, secretary of state, attorney general, auditor, and superintendent of public instruction, the governor shall resolve the conflict, and the decision of the governor is final.

History: En. 82A-105 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 5, Ch. 358, L. 1973; R.C.M. 1947, 82A-105.



2-15-104. Structure of executive branch.

2-15-104. Structure of executive branch. (1) In accordance with the constitution, all executive and administrative offices, boards, commissions, agencies, and instrumentalities of the executive branch of state government and their respective functions are allocated by this chapter among and within the following departments or entities: (a) department of administration; (b) department of military affairs; (c) department of revenue; (d) state board of education; (e) department of labor and industry; (f) department of commerce; (g) department of justice; (h) department of public health and human services; (i) department of corrections; (j) department of transportation; (k) department of public service regulation; (l) department of agriculture; (m) department of livestock; (n) department of natural resources and conservation; (o) department of fish, wildlife, and parks; (p) department of environmental quality. (2) For its internal structure, each department shall adhere to the following standard terms: (a) The principal unit of a department is a division. Each division is headed by an administrator. (b) The principal unit of a division is a bureau. Each bureau is headed by a chief. (c) The principal unit of a bureau is a section. Each section is headed by a supervisor.

History: En. 82A-104 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 1, Ch. 250, L. 1973; amd. Sec. 4, Ch. 358, L. 1973; amd. Sec. 2, Ch. 51, L. 1974; amd. Sec. 49, Ch. 213, L. 1975; R.C.M. 1947, 82A-104; amd. Sec. 2, Ch. 218, L. 1979; amd. Sec. 1, Ch. 274, L. 1981; amd. Sec. 1, Ch. 609, L. 1987; amd. Sec. 2, Ch. 262, L. 1991; amd. Sec. 2, Ch. 512, L. 1991; amd. Sec. 3, Ch. 418, L. 1995; amd. Secs. 7, 568, Ch. 546, L. 1995.



2-15-105. Attorney general, state auditor, superintendent of public instruction, and secretary of state -- powers as department heads.

2-15-105. Attorney general, state auditor, superintendent of public instruction, and secretary of state -- powers as department heads. The attorney general, state auditor, superintendent of public instruction, and secretary of state have, in addition to any other power vested by the Montana constitution or by law, the same powers accorded the heads of departments by this part. No duties relating to the governor or requirements for permission from or approval by the governor in this part apply to such elected officials in the exercise of such power unless a statute specifically requires the elected official to perform such duty or obtain such permission or approval.

History: En. Sec. 1, Ch. 20, L. 1983.



2-15-106. and reserved.

2-15-106 through 2-15-107 reserved.



2-15-108. Gender and racial balance -- report to legislature.

2-15-108. Gender and racial balance -- report to legislature. (1) As vacancies occur and appointments are made, all appointing authorities of all appointive boards, commissions, committees, and councils of state government shall take positive action to attain gender balance and proportional representation of minorities resident in Montana to the greatest extent possible. (2) Pursuant to subsection (1), the secretary of state shall publish in the Montana Administrative Register on a monthly basis the recent appointments made by the executive branch and the upcoming vacancies on executive boards and commissions. (3) The governor shall report to the legislature, as provided in 5-11-210, on the progress made toward achieving the goals set forth in this section.

History: En. Secs. 1, 2, Ch. 208, L. 1991; amd. Sec. 6, Ch. 349, L. 1993.



2-15-109. and reserved.

2-15-109 through 2-15-110 reserved.



2-15-111. Appointment and qualifications of department heads.

2-15-111. Appointment and qualifications of department heads. (1) At the beginning of each gubernatorial term, the governor shall appoint each department head who serves as a director as provided in this chapter. (2) An appointment of a director by the governor is subject to the confirmation of the senate, except that the governor may appoint a director to assume office before the senate meets in its next regular session to consider the appointment. A director so appointed is vested with all the functions of the office upon assuming the office and is a de jure officer, notwithstanding the fact that the senate has not yet confirmed the appointment. If the senate does not confirm the appointment of a director, the governor shall make a new appointment. (3) A director serves at the pleasure of the governor. The governor may remove a director at any time and appoint a new director to the office. (4) The governor shall select a director on the basis of the person's professional and administrative knowledge and experience and additional qualifications that are provided by law. (5) If a vacancy occurs in the office of a director, the governor shall appoint a new director to serve at the pleasure of the governor. (6) Heads of departments who are not directors must be elected or appointed and serve and have their vacancies filled as provided by law.

History: En. 82A-106 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 6, Ch. 358, L. 1973; R.C.M. 1947, 82A-106; amd. Sec. 71, Ch. 61, L. 2007.



2-15-112. Duties and powers of department heads.

2-15-112. Duties and powers of department heads. (1) Except as otherwise provided by law, each department head shall: (a) supervise, direct, account for, organize, plan, administer, and execute the functions vested in the department by this chapter or other law; (b) establish the policy to be followed by the department and employees; (c) compile and submit reports and budgets for the department as required by law or requested by the governor; (d) provide the governor with any information that the governor requests at any time on the operation of the department; (e) represent the department in communications with the governor; (f) (i) prescribe rules, consistent with law and rules established by the governor, for the: (A) administration of the department; (B) conduct of the employees; (C) distribution and performance of business; and (D) custody, use, and preservation of the records, documents, and property pertaining to department business. (ii) The lieutenant governor, secretary of state, attorney general, auditor, and superintendent of public instruction may prescribe their own rules for their departments or offices, and the governor may not prescribe rules for them. (iii) The rules described in this subsection (1)(f) are limited to statements concerning only the internal management of the agency and not affecting private rights or procedures available to the public. This section does not authorize the adoption of any rule as rules are defined in the Montana Administrative Procedure Act. (g) subject to the approval of the governor, establish the internal organizational structure of the department and allocate the functions of the department to units to promote the economic and efficient administration and operation of the department. The internal structure of the department must be established in accordance with 2-15-104(2). (h) subject to law, establish and make appointments to necessary subordinate positions and abolish unnecessary positions; (i) maintain a central office in Helena for the department and maintain other facilities throughout the state as may be required for the effective and efficient operation of the department. (2) Except as otherwise provided by law, each department head may: (a) subject to law, transfer employees between positions, remove persons appointed to positions, and change the duties, titles, and compensation of employees within the department; (b) delegate any of the functions vested in the department head to subordinate employees; (c) apply for, accept, administer, and expend funds, grants, gifts, and loans from the federal government or any other source in administering the department's functions; (d) enter into agreements with federal, state, and local agencies necessary to carry out the department's functions; and (e) eliminate positions within the department. If the salary for an eliminated position is not redistributed as provided for under 2-18-1107, the office of budget and program planning shall increase the department's appropriation in the second year of the biennium by an amount equal to one-half of the savings resulting from the elimination of a position. The increased appropriation in the second year of the biennium may be expended at the discretion of the department head, provided that the expenditure is consistent with the goals and objectives of the department. The remaining one-half must revert to the original funding source. This subsection (2)(e) does not apply to an agency allocated to a department in either year of the 2 years of the biennium for administrative purposes, as provided in 2-15-121.

History: En. 82A-107 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 7, Ch. 358, L. 1973; amd. Sec. 26, Ch. 285, L. 1977; R.C.M. 1947, 82A-107; amd. Sec. 1, Ch. 239, L. 1989; amd. Sec. 1, Ch. 601, L. 1993; amd. Sec. 7, Ch. 23, Sp. L. November 1993; amd. Sec. 1, Ch. 255, L. 2001.



2-15-113. Prior right of department head to agencies and records.

2-15-113. Prior right of department head to agencies and records. Each department head designated by this chapter or appointed by the governor has, before assuming the office of the department head, full access to all agencies and their records within the department created by this chapter for the purpose of formulating plans for internal organization and the fiscal and personnel administration of the department.

History: En. 82A-109 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 9, Ch. 358, L. 1973; R.C.M. 1947, 82A-109.



2-15-114. Security responsibilities of departments for data.

2-15-114. Security responsibilities of departments for data. Each department head is responsible for ensuring an adequate level of security for all data within that department and shall: (1) develop and maintain written internal policies and procedures to ensure security of data. The internal policies and procedures are confidential information and exempt from public inspection, except that the information must be available to the legislative auditor in performing postauditing duties. (2) designate an information security manager to administer the department's security program for data; (3) implement appropriate cost-effective safeguards to reduce, eliminate, or recover from identified threats to data; (4) ensure that internal evaluations of the security program for data are conducted. The results of the internal evaluations are confidential and exempt from public inspection, except that the information must be available to the legislative auditor in performing postauditing duties. (5) include appropriate security requirements, as determined by the department, in the written specifications for the department's solicitation of data and information technology resources; and (6) include a general description of the existing security program and future plans for ensuring security of data in the agency information technology plan as provided for in 2-17-523.

History: En. Sec. 2, Ch. 592, L. 1987; amd. Sec. 22, Ch. 313, L. 2001; amd. Sec. 4, Ch. 114, L. 2003.



2-15-115. Notice of estimated turnaround time on application for permit or license.

2-15-115. Notice of estimated turnaround time on application for permit or license. (1) Except as provided in subsection (3), an application form issued by an agency that is an application for a permit or a license must include, either as an attachment or directly on the form, the estimated time it will take for the agency to process and act on a correctly completed application form. (2) In specifying the estimated turnaround time, an agency may use either the average turnaround time for applications or an estimate based on the percentage of applications processed within the most common turnaround time. (3) This section does not apply to an application processed on the same day that the application is received.

History: En. Sec. 1, Ch. 53, L. 1999.



2-15-116. through reserved.

2-15-116 through 2-15-120 reserved.



2-15-121. Allocation for administrative purposes only.

2-15-121. Allocation for administrative purposes only. (1) An agency allocated to a department for administrative purposes only in this chapter shall: (a) exercise its quasi-judicial, quasi-legislative, licensing, and policymaking functions independently of the department and without approval or control of the department; (b) submit its budgetary requests through the department; (c) submit reports required of it by law or by the governor through the department. (2) The department to which an agency is allocated for administrative purposes only in this title shall: (a) direct and supervise the budgeting, recordkeeping, reporting, and related administrative and clerical functions of the agency; (b) include the agency's budgetary requests in the departmental budget; (c) collect all revenues for the agency and deposit them in the proper fund or account. Except as provided in 37-1-101, the department may not use or divert the revenues from the fund or account for purposes other than provided by law. (d) provide staff for the agency. Unless otherwise indicated in this chapter, the agency may not hire its own personnel. (e) print and disseminate for the agency any required notices, rules, or orders adopted, amended, or repealed by the agency. (3) The department head of a department to which any agency is allocated for administrative purposes only in this chapter shall: (a) represent the agency in communications with the governor; (b) allocate office space to the agency as necessary, subject to the approval of the department of administration.

History: En. 82A-108 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 8, Ch. 358, L. 1973; R.C.M. 1947, 82A-108.



2-15-122. Creation of advisory councils.

2-15-122. Creation of advisory councils. (1) (a) A department head or the governor may create advisory councils. (b) An agency or an official of the executive branch of state government other than a department head or the governor, including the superintendents of the state's institutions and the presidents of the units of the state's university system, may also create advisory councils but only if federal law or regulation requires that the official or agency create the advisory council as a condition to the receipt of federal funds. (c) The board of public education, the board of regents of higher education, the state board of education, the attorney general, the state auditor, the secretary of state, and the superintendent of public instruction may create advisory councils, which shall serve at their pleasure, without the approval of the governor. The creating authority shall file a record of each council created by it in the office of the governor and the office of the secretary of state in accordance with subsection (9). (2) Each advisory council created under this section must be known as the ".... advisory council". (3) The creating authority shall: (a) prescribe the composition and advisory functions of each advisory council created; (b) appoint its members, who shall serve at the pleasure of the creating authority; and (c) specify a date when the existence of each advisory council ends. (4) Advisory councils may be created only for the purpose of acting in an advisory capacity, as defined in 2-15-102. (5) (a) Unless an advisory council member is a full-time salaried officer or employee of this state or of any political subdivision of this state, the member is entitled to be paid in an amount to be determined by the department head, not to exceed $50 for each day in which the member is actually and necessarily engaged in the performance of council duties and to be reimbursed for travel expenses, as provided for in 2-18-501 through 2-18-503, incurred while in the performance of council duties. The maximum daily pay rate must be adjusted for inflation annually using the formula provided in 15-6-134(2)(b)(ii) and (2)(b)(iii), except that the base income level and appropriate dollar amount must be $50 a day. (b) Members who are full-time salaried officers or employees of this state or of any political subdivision of this state are not entitled to be compensated for their service as members but are entitled to be reimbursed for travel expenses, as provided for in 2-18-501 through 2-18-503. (6) Unless otherwise specified by the creating authority, at its first meeting in each year, an advisory council shall elect a presiding officer and other officers that it considers necessary. (7) Unless otherwise specified by the creating authority, an advisory council shall meet at least annually and shall also meet on the call of the creating authority or the governor and may meet at other times on the call of the presiding officer or a majority of its members. An advisory council may not meet outside the city of Helena without the express prior authorization of the creating authority. (8) A majority of the membership of an advisory council constitutes a quorum to do business. (9) Except as provided in subsection (1)(c), an advisory council may not be created or appointed by a department head or any other official without the approval of the governor. In order for the creation or approval of the creation of an advisory council to be effective, the governor shall file in the governor's office and in the office of the secretary of state a record of the council created showing: (a) the council's name, in accordance with subsection (2); (b) the council's composition; (c) the appointed members, including names and addresses; (d) the council's purpose; and (e) the council's term of existence, in accordance with subsection (10). (10) An advisory council may not be created to remain in existence longer than 2 years after the date of its creation or beyond the period required to receive federal or private funds, whichever occurs later, unless extended by the appointing authority in the manner set forth in subsection (1). If the existence of an advisory council is extended, the appointing authority shall specify a new date, not more than 2 years later, when the existence of the advisory council ends and file a record of the order in the office of the governor and the office of the secretary of state. The existence of any advisory council may be extended as many times as necessary.

History: En. 82A-110 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 358, L. 1973; amd. Sec. 3, Ch. 51, L. 1974; amd. Sec. 56, Ch. 439, L. 1975; R.C.M. 1947, 82A-110; amd. Sec. 3, Ch. 83, L. 1989; amd. Sec. 4, Ch. 509, L. 1989; amd. Sec. 1, Ch. 119, L. 1991; amd. Sec. 72, Ch. 61, L. 2007; amd. Sec. 1, Ch. 66, L. 2007.



2-15-123. Administratively created agencies -- prohibition.

2-15-123. Administratively created agencies -- prohibition. The governor, a department head, or any other official of the executive branch of state government or an agency may not, by administrative action, create or attempt to create an agency of state government. This section does not apply to: (1) advisory councils created in accordance with 2-15-122; (2) units within the internal structure of a department established under 2-15-112(1)(g).

History: En. 82A-111 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 11, Ch. 358, L. 1973; R.C.M. 1947, 82A-111.



2-15-124. Quasi-judicial boards.

2-15-124. Quasi-judicial boards. If an agency is designated by law as a quasi-judicial board for the purposes of this section, the following requirements apply: (1) The number of and qualifications of its members are as prescribed by law. In addition to those qualifications, unless otherwise provided by law, at least one member must be an attorney licensed to practice law in this state. (2) The governor shall appoint the members. A majority of the members must be appointed to serve for terms concurrent with the gubernatorial term and until their successors are appointed. The remaining members must be appointed to serve for terms ending on the first day of the third January of the succeeding gubernatorial term and until their successors are appointed. It is the intent of this subsection that the governor appoint a majority of the members of each quasi-judicial board at the beginning of the governor's term and the remaining members in the middle of the governor's term. As used in this subsection, "majority" means the next whole number greater than half. (3) The appointment of each member is subject to the confirmation of the senate then meeting in regular session or next meeting in regular session following the appointment. A member so appointed has all the powers of the office upon assuming that office and is a de jure officer, notwithstanding the fact that the senate has not yet confirmed the appointment. If the senate does not confirm the appointment of a member, the governor shall appoint a new member to serve for the remainder of the term. (4) A vacancy must be filled in the same manner as regular appointments, and the member appointed to fill a vacancy shall serve for the unexpired term to which the member is appointed. (5) The governor shall designate the presiding officer. The presiding officer may make and second motions and vote. (6) Members may be removed by the governor only for cause. (7) Unless otherwise provided by law, each member is entitled to be paid $50 for each day in which the member is actually and necessarily engaged in the performance of board duties and is also entitled to be reimbursed for travel expenses, as provided for in 2-18-501 through 2-18-503, incurred while in the performance of board duties. Members who are full-time salaried officers or employees of this state or of a political subdivision of this state are not entitled to be compensated for their service as members except when they perform their board duties outside their regular working hours or during time charged against their leave, but those members are entitled to be reimbursed for travel expenses as provided for in 2-18-501 through 2-18-503. Ex officio board members may not receive compensation but must receive travel expenses. (8) A majority of the membership constitutes a quorum to do business. A favorable vote of at least a majority of all members of a board is required to adopt any resolution, motion, or other decision, unless otherwise provided by law.

History: En. 82A-112 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 12, Ch. 358, L. 1973; amd. Sec. 57, Ch. 439, L. 1975; amd. Sec. 1, Ch. 186, L. 1977; R.C.M. 1947, 82A-112(1), (2)(a), (3) thru (8); amd. Sec. 1, Ch. 83, L. 1983; amd. Sec. 1, Ch. 672, L. 1983; amd. Sec. 1, Ch. 650, L. 1985; amd. Sec. 73, Ch. 61, L. 2007.



2-15-125. Future agencies and functions.

2-15-125. Future agencies and functions. If an agency or a function is not allocated or transferred to a department or a constitutional office by this chapter or any other act of the legislature, the governor shall, by executive order, allocate that agency for administrative purposes only or function to the appropriate principal department or constitutional office. The governor shall transmit copies of all executive orders issued under this section to the legislature at its next regular session.

History: En. 82A-115 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 13, Ch. 358, L. 1973; R.C.M. 1947, 82A-115.



2-15-126. Terminated.

2-15-126. Terminated. Sec. 4, Ch. 237, L. 1993.

History: En. Sec. 1, Ch. 237, L. 1993.



2-15-127. Terminated.

2-15-127. Terminated. Sec. 4, Ch. 237, L. 1993.

History: En. Sec. 2, Ch. 237, L. 1993.



2-15-128. Terminated.

2-15-128. Terminated. Sec. 4, Ch. 237, L. 1993.

History: En. Sec. 3, Ch. 237, L. 1993.



2-15-129. reserved.

2-15-129 reserved.



2-15-130. Compliance with Military Selective Service Act required for employment -- rulemaking.

2-15-130. Compliance with Military Selective Service Act required for employment -- rulemaking. (1) An agency of state government or of the Montana university system may not employ, on a full-time or part-time basis, in a permanent or temporary position, an individual who has failed to comply with the registration requirements of the federal Military Selective Service Act, 50 App. U.S.C. 451, et seq. However, this prohibition does not apply to an individual who: (a) by a preponderance of the evidence shows that the failure to register was not done knowingly or willfully; or (b) is exempt from registration under the provisions of the Military Selective Service Act. (2) The department of administration and the board of regents shall adopt rules to implement this section.

History: En. Sec. 1, Ch. 320, L. 2001.



2-15-131. Rights of state personnel.

2-15-131. Rights of state personnel. Unless otherwise provided in this chapter, each state officer or employee affected by a reorganization of the executive branch of state government under this chapter is entitled to all rights that the officer or employee possessed as a state officer or employee before the effective date of the applicable reorganization law, including rights to tenure in office and of pay, rights to vacation pay, sick pay, and leave, rights under any retirement or personnel plan or labor union contract, rights to compensatory time earned, and any other rights under any law or administrative policy. This section is not intended to create any new rights for any state officer or employee but to continue only those rights in effect before the effective date of the applicable part of the reorganization law.

History: En. 82A-116 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 14, Ch. 358, L. 1973; R.C.M. 1947, 82A-116; amd. Sec. 74, Ch. 61, L. 2007; amd. Sec. 2, Ch. 81, L. 2007.



2-15-132. Rights to property.

2-15-132. Rights to property. The department or unit of a department that succeeds to all or part of the functions of an agency under a reorganization within the executive branch also succeeds to the rights to all real and personal property of that agency relating to the functions or parts of functions transferred. The property includes real property, records, office equipment, supplies, contracts, books, papers, documents, maps, appropriations, accounts within and outside of the state treasury, funds, vehicles, and all other similar property. However, the department or unit may not use or divert money in a fund or account for a purpose other than provided by law. The governor shall resolve any conflict as to the proper disposition of the property, and the governor's decision is final. This section does not apply to property owned by the federal government.

History: En. 82A-117 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 15, Ch. 358, L. 1973; R.C.M. 1947, 82A-117; amd. Sec. 3, Ch. 575, L. 1981; amd. Sec. 75, Ch. 61, L. 2007.



2-15-133. Rules and orders.

2-15-133. Rules and orders. The department or unit thereof that succeeds to all or part of the functions of an agency under a reorganization within the executive branch also succeeds to the rules and orders of that agency relating to the functions or parts of functions transferred. The rules and orders of any agency in effect before the effective date of the transfer remain in effect until amended, repealed, superseded, or nullified by proper authority or by law.

History: En. 82A-118 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 16, Ch. 358, L. 1973; R.C.M. 1947, 82A-118; amd. Sec. 4, Ch. 575, L. 1981.



2-15-134. Legal proceedings.

2-15-134. Legal proceedings. The transfer or abolition of an agency or function by a reorganization within the executive branch does not affect the validity of any judicial or administrative proceeding pending or which could have been commenced before the effective date of the transfer or abolition, and the department or unit which succeeds to the functions of an agency relating to the proceeding shall be substituted as a party in interest.

History: En. 82A-119 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 17, Ch. 358, L. 1973; R.C.M. 1947, 82A-119; amd. Sec. 5, Ch. 575, L. 1981.



2-15-135. Rights and duties under existing transactions.

2-15-135. Rights and duties under existing transactions. The rights, privileges, and duties of the holders of bonds and other obligations issued and of the parties to contracts, leases, indentures, and other transactions entered into before the effective date of a transfer of functions by a reorganization within the executive branch, by the state or by any agency, officer, or employee thereof, and covenants and agreements as set forth therein remain in effect, and none of those rights, privileges, duties, covenants, or agreements are impaired or diminished by reason of the transfer of the functions of an agency or the abolition of an agency. The department or unit which succeeds to the functions of an agency is substituted for that agency and succeeds to its rights and duties under the provisions of those bonds, contracts, leases, indentures, and other transactions.

History: En. 82A-120 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 18, Ch. 358, L. 1973; R.C.M. 1947, 82A-120; amd. Sec. 6, Ch. 575, L. 1981.



2-15-136. References.

2-15-136. References. Unless inconsistent with this chapter, if an agency is abolished or if a function of an agency is transferred to another agency, references to the abolished agency or to the agency whose functions were transferred in any law, contract, or other document shall apply to the agency which succeeds to the functions which were transferred.

History: En. 82A-121 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 19, Ch. 358, L. 1973; R.C.M. 1947, 82A-121; amd. Sec. 7, Ch. 575, L. 1981.



2-15-137. Federal aid.

2-15-137. Federal aid. If any part of a reorganization within the executive branch is ruled to be in conflict with federal requirements which are a prescribed condition to the receipt of federal aid by the state, an agency, or a political subdivision, that part of the reorganization has no effect and the governor may issue an executive order which substitutes for that part to the extent necessary to effectuate the receipt of federal aid. The order is effective until the legislature again acts upon the matter.

History: En. 82A-122 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 20, Ch. 358, L. 1973; R.C.M. 1947, 82A-122; amd. Sec. 8, Ch. 575, L. 1981.



2-15-138. through reserved.

2-15-138 through 2-15-140 reserved.



2-15-141. Definitions.

2-15-141. Definitions. As used in 2-15-141 through 2-15-143, the following definitions apply: (1) "State agency" means a department, board, or commission of the executive branch of state government. (2) "Tribal government" means the officially recognized government of any tribe or nation. (3) "Tribal officials" means the elected or appointed officials of a tribal government. (4) "Tribe" means an Indian tribe that is recognized by federal law or formally acknowledged by the state.

History: En. Sec. 1, Ch. 568, L. 2003.



2-15-142. Guiding principles and documentation.

2-15-142. Guiding principles and documentation. In formulating or implementing policies or administrative rules that have direct tribal implications, a state agency shall document its consideration of the following principles: (1) a commitment to cooperation and collaboration; (2) mutual understanding and respect; (3) regular and early communication; (4) a process of accountability for addressing issues; and (5) preservation of the tribal-state relationship.

History: En. Sec. 2, Ch. 568, L. 2003; amd. Sec. 1, Ch. 146, L. 2013.



2-15-143. Training and consultation.

2-15-143. Training and consultation. (1) At least once a year, the governor's office and a trainer selected by the tribal governments shall provide training in Helena or a site mutually agreed upon to state agency managers and key employees who have regular communication with tribes on the legal status of tribes, the legal rights of tribal members, and social, economic, and cultural issues of concern to tribes. (2) At least annually, the governor shall convene in Helena a working meeting with representatives of state agencies and tribal officials, including tribal presiding officers, to discuss: (a) tribal concerns with rules and policies that directly impact tribal government and tribal populations; (b) other issues of concern to either the state or the tribes; and (c) potential solutions to the concerns. (3) By August 15 of each year, each state agency shall submit to the governor a report for the prior fiscal year describing the activities of the state agency relating to tribal government and tribal populations. The report must include: (a) any rule or policy changes that the state agency adopted because of discussions under subsection (2)(a); (b) the process that the state agency has established to identify the activities of the state agency that affect tribes; (c) the efforts of the state agency to promote communication and the government-to-government relationship between the state agency and the tribes; and (d) the efforts of the state agency to ensure tribal consultation and the use of American Indian data in the development and implementation of agency programs that directly affect tribes. (4) By September 15 of each year, the governor shall provide to each tribal government a report with an overview of all state and tribal activities for the prior fiscal year, including a description of the training required under subsection (1). It is the intent of the legislature that this report be prepared within existing levels of funding.

History: En. Sec. 3, Ch. 568, L. 2003; amd. Sec. 1, Ch. 124, L. 2007.



2-15-144. through reserved.

2-15-144 through 2-15-148 reserved.



2-15-149. Naming of sites and geographic features -- replacement of word "squaw" -- advisory group.

2-15-149. Naming of sites and geographic features -- replacement of word "squaw" -- advisory group. (1) The state director of Indian affairs shall appoint an advisory group that will serve on a volunteer basis to consult with local agencies, organizations, and individuals in developing names to replace present site or geographic names that contain the word "squaw". (2) Each agency of state government that owns or manages public land in the state shall identify any features or places under its jurisdiction that contain the word "squaw" and inform the advisory group of the agency's identification of features or places containing that word. The agency shall ensure that whenever the agency updates a map or replaces a sign, interpretive marker, or any other marker because of wear or vandalism, the word "squaw" is removed and replaced with the name chosen by the advisory group. (3) The advisory group shall: (a) notify the U.S. forest service, the Montana departments of commerce and natural resources and conservation, and any other entity that compiles information for and develops maps for the state or for public use of the name change so that it may be reflected on subsequent editions of any maps or informational literature produced by those entities; and (b) place a formal request with the United States board on geographic names to render a decision on the proposed name change so that the new name will be reflected on all United States board on geographic names maps.

History: En. Sec. 1, Ch. 307, L. 1999; amd. Sec. 2, Ch. 164, L. 2009.



2-15-150. Terminated.

2-15-150. Terminated. Sec. 2, Ch. 428, L. 1997.

History: En. Sec. 1, Ch. 428, L. 1997; amd. Sec. 8, Ch. 414, L. 2001; amd. Sec. 1, Ch. 190, L. 2003; amd. Sec. 1, Ch. 223, L. 2005.



2-15-151. Lewis and Clark bicentennial license plates -- authorization to apply as sponsor -- use of proceeds.

2-15-151. Lewis and Clark bicentennial license plates -- authorization to apply as sponsor -- use of proceeds. (1) An applicant for a generic specialty license plate that was sponsored by the former Lewis and Clark bicentennial commission shall make a donation of $20 to the department of commerce and the Montana historical society as the successors to the Lewis and Clark bicentennial commission upon initial issuance of the license plates and a donation of $20 upon each annual renewal of the license plates. (2) The donation provided for in subsection (1) must be paid to the county treasurer, who shall remit the entire amount to the department of revenue for deposit in the special revenue accounts established in 90-1-115. (3) Beginning January 1, 2007, the department of commerce and the Montana historical society shall use money in the special revenue accounts established in 90-1-115 to support projects related to Lewis and Clark.

History: En. Sec. 5, Ch. 414, L. 2001; amd. Sec. 47, Ch. 257, L. 2001; amd. Sec. 17(1), Ch. 402, L. 2001; amd. Sec. 2, Ch. 223, L. 2005.



2-15-152. through reserved.

2-15-152 through 2-15-154 reserved.



2-15-155. State agency board, committee, commission, or advisory council member information to be published.

2-15-155. State agency board, committee, commission, or advisory council member information to be published. (1) Whenever a board, committee, commission, or advisory council of the executive, legislative, or judicial branch publishes a report, such as an audit report, program evaluation report, research report, or statutorily required report, the board, committee, commission, or advisory council shall publish in the report: (a) the name of each board, committee, commission, or advisory council member; (b) an address, telephone number, or e-mail address for each board, committee, commission, or advisory council member; and (c) the term of each board, committee, commission, or advisory council member, including the date that the member's term expires. (2) Each executive, legislative, and judicial branch board, committee, commission, or advisory council shall ensure that the information required under subsection (1) is readily available on a website. (3) This section is not intended to apply to administrative documents, such as memoranda or letters.

History: En. Sec. 1, Ch. 236, L. 2011.






Part 2. Governor

2-15-201. Powers and duties of governor.

2-15-201. Powers and duties of governor. (1) In addition to the duties prescribed by the constitution, the governor shall: (a) supervise the official conduct of all executive and ministerial officers; (b) ensure that all offices are filled and that the duties of the offices are performed or, in default of the performance, apply a remedy that the law allows. If the remedy is imperfect, the governor shall acquaint the legislature with the issue at its next session. (2) (a) The governor shall make the appointments and fill the vacancies as required by law. When a vacancy in a position on a council, board, commission, or committee has occurred or is expected to occur and must be filled by gubernatorial appointment, the governor shall have posted in a conspicuous place in the state capitol a notice: (i) announcing the actual or anticipated vacancy in the position; (ii) describing the qualifications for the position, if any; and (iii) describing the procedure for applying for appointment to the position. (b) A copy of the notice required under subsection (2)(a) must be sent to the lieutenant governor who may publish the notice in an appropriate publication. (3) The governor is the sole official organ of communication between the government of this state and the government of any other state or of the United States. (4) Whenever any suit or legal proceeding is pending against this state that may affect the title of this state to any property or that may result in any claim against the state, the governor may direct the attorney general to appear on behalf of the state and may employ additional counsel that the governor may judge expedient. (5) The governor may require the attorney general or the county attorney of any county to inquire into the affairs or management of any corporation existing under the laws of this state. (6) The governor may require the attorney general to aid the county attorney in the discharge of the county attorney's duties. (7) The governor may offer rewards not exceeding $1,000 each, payable out of the general fund, for the apprehension of any convict who has escaped from the state prison or any person who has committed or is charged with an offense punishable by death. (8) The governor shall perform the duties respecting fugitives from justice that are prescribed by Title 46, chapter 30. (9) The governor shall issue land warrants and patents, as prescribed in 77-2-342. (10) The governor may require any officer or board to make special reports, upon demand, in writing. (11) The governor shall discharge the duties of a member of the board of examiners, of a nonvoting ex officio member of the state board of education, and of a member of the board of land commissioners. (12) The governor has the other powers and shall perform the other duties that are devolved upon the governor by this section or any other law of this state.

History: En. Sec. 370, Pol. C. 1895; re-en. Sec. 145, Rev. C. 1907; re-en. Sec. 124, R.C.M. 1921; Cal. Pol. C. Sec. 380; re-en. Sec. 124, R.C.M. 1935; amd. Sec. 94, Ch. 199, L. 1965; R.C.M. 1947, 82-1301; amd. Sec. 10, Ch. 184, L. 1979; amd. Sec. 10, Ch. 575, L. 1981; amd. Sec. 3, Ch. 125, L. 1983; amd. Sec. 1, Ch. 142, L. 1987; amd. Sec. 76, Ch. 61, L. 2007.



2-15-202. Repealed.

2-15-202. Repealed. Sec. 32, Ch. 184, L. 1979.

History: En. Sec. 372, Pol. C. 1895; re-en. Sec. 147, Rev. C. 1907; re-en. Sec. 126, R.C.M. 1921; Cal. Pol. C. Sec. 382; re-en. Sec. 126, R.C.M. 1935; R.C.M. 1947, 82-1303.



2-15-203. Western governors' university.

2-15-203. Western governors' university. The governor is authorized to act in consort with the governors of other states to create an entity to facilitate the provision of higher education services by electronic means to the residents of Montana and other states. The governor may take any steps necessary for Montana to join the entity that is created, including the payment of a fee, assessment, or other charge required for membership. It is anticipated that the entity will be called the western governors' university, but this authorization is not dependent on the entity being known by any specific name.

History: En. Sec. 1, Ch. 205, L. 1997.



2-15-204. through reserved.

2-15-204 through 2-15-209 reserved.



2-15-210. Mental health ombudsman.

2-15-210. Mental health ombudsman. (1) There is a mental health ombudsman. The ombudsman must be appointed by the governor for a term of 4 years. The ombudsman is attached to the office of the governor for administrative purposes. (2) The ombudsman shall provide an annual report to the governor and to the legislature, as required by 5-11-210, and may include recommendations regarding the mental health system. (3) The ombudsman shall represent the interests of individuals with regard to the need for public mental health services, including individuals in transition from public to private services. The ombudsman may not provide a legal advocacy service. (4) The ombudsman may retain counsel for legal support. (5) Names of individuals receiving assistance from the ombudsman and information associated with an individual compiled by the ombudsman in the course of conducting an investigation are confidential and privileged information and may not be disclosed unless a court has determined that certain information is subject to compulsory legal process or discovery because the party seeking the information has demonstrated that there is a compelling state interest that outweighs the individual's privacy interest or the information is requested pursuant to an investigative subpoena issued under 46-4-301.

History: En. Sec. 13, Ch. 577, L. 1999; amd. Sec. 1, Ch. 544, L. 2001.



2-15-211. Mental disabilities board of visitors -- composition -- allocation.

2-15-211. Mental disabilities board of visitors -- composition -- allocation. (1) The governor shall appoint a mental disabilities board of visitors. (2) (a) The board shall consist of six persons who possess qualifications necessary to carry out the responsibilities of the board defined in 53-20-104 and 53-21-104. (b) The members of the board must meet the following requirements: (i) one person must possess skills, knowledge, and experience relative to the treatment and welfare of adults with serious disabling mental illnesses; (ii) one person must possess skills, knowledge, and experience relative to the treatment and welfare of children with serious emotional disturbances; (iii) one person must possess skills, knowledge, and experience relative to the treatment and welfare of adults with developmental disabilities; (iv) one person must be a consumer of mental health services or a family member of a consumer of mental health services; and (v) one person must be a consumer of developmental disabilities services or a family member of a person with developmental disabilities. (c) The members of the board must also meet the following requirements: (i) at least one board member must be a professional person in the field of mental health treatment; (ii) at least one board member must be a professional person in the field of developmental disabilities treatment; and (iii) no more than three board members may be professional persons in the fields of mental health treatment and developmental disabilities treatment. (d) A member of the board may not be a full-time agent or employee of the department of public health and human services or a mental health facility affected by Title 53, chapter 20, part 1, and Title 53, chapter 21, part 1, except this prohibition does not affect any employee of a state college or university. (e) Board members serve for 2-year terms. The terms are staggered so that one-half of the terms expire June 30 of each year. (3) The mental disabilities board of visitors is attached to the governor for administrative purposes. It may employ staff for the purpose of carrying out its duties as set out in Title 53, chapter 20, part 1, and Title 53, chapter 21, part 1.

History: Ap. p. Sec. 30, Ch. 466, L. 1975; amd. Sec. 16, Ch. 546, L. 1977; Sec. 38-1330, R.C.M. 1947; Ap. p. Sec. 32, Ch. 468, L. 1975; amd. Sec. 18, Ch. 546, L. 1977; Sec. 38-1232, R.C.M. 1947; R.C.M. 1947, 38-1232(part), 38-1330(part); amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 21, Ch. 255, L. 1995; amd. Sec. 8, Ch. 546, L. 1995; amd. Sec. 1, Ch. 344, L. 2001.



2-15-212. Reserved water rights compact commission.

2-15-212. Reserved water rights compact commission. (1) There is created a reserved water rights compact commission. In negotiations, the commission is acting on behalf of the governor. (2) Subject to 5-5-234, commissioners are appointed as follows: (a) two members of the house of representatives appointed by the speaker, one from the majority party and one from the minority party; (b) two members of the senate appointed by the president, one from the majority party and one from the minority party; (c) four members designated by the governor; and (d) one member designated by the attorney general. (3) Legislative members of the commission are entitled to receive compensation and expenses as provided in 5-2-301 for each day actually spent on commission business. Other members are entitled to salary and expenses as state employees. (4) The commission is attached to the department of natural resources and conservation for administrative purposes only, as prescribed in 2-15-121, unless inconsistent with the provisions of Title 85, chapter 2, part 7. A sufficient and appropriate staff must be assigned to serve the commission within the budget established by the legislature. The commission staff is a principal unit within the department, and the commission shall direct and assign the staff. (5) Members are appointed for 4-year terms and may be reappointed. A legislative member position is vacant if the person no longer serves in the legislature. The position of a member appointed by the governor or attorney general is vacant if that person is elected to the legislature. A vacancy must be filled in the manner of the original appointment.

History: En. Sec. 27, Ch. 697, L. 1979; amd. Sec. 1, Ch. 784, L. 1991; amd. Sec. 4, Ch. 418, L. 1995; amd. Sec. 4, Ch. 4, Sp. L. May 2007.



2-15-213. Renumbered .

2-15-213. Renumbered . 2-15-3330, Sec. 2, Ch. 537, L. 2003.



2-15-214. Renumbered .

2-15-214. Renumbered . 2-15-3331, Sec. 2, Ch. 537, L. 2003.



2-15-215. Renumbered .

2-15-215. Renumbered . 2-15-3332, Sec. 2, Ch. 537, L. 2003.



2-15-216. Repealed.

2-15-216. Repealed. Sec. 2, Ch. 25, L. 1991.

History: En. Sec. 2, Ch. 707, L. 1985.



2-15-217. Office of state director of Indian affairs.

2-15-217. Office of state director of Indian affairs. (1) There is an office of state director of Indian affairs. The office is allocated to the governor's office for administrative purposes only as prescribed in 2-15-121. (2) The state director must be appointed by the governor from a list of five qualified Indian applicants agreed upon by the tribal councils of the respective Indian tribes of the state. The state director shall serve at the pleasure of the governor. (3) Except as provided in subsection (4), the qualifications for applicants must include but are not limited to: (a) a bachelor's degree in a relevant public policy field, as determined by the governor; (b) not less than 3 years experience in a professional administrative capacity; and (c) demonstrated skills in conducting policy research and obtaining grant funds from federal, state, or private sector sources. (4) The governor may appoint an applicant agreed upon by the tribal councils as provided in subsection (2) whose skills and experience are commensurate with the qualifications set forth in subsection (3).

History: En. Sec. 2, Ch. 203, L. 1951; amd. Sec. 12, Ch. 237, L. 1967; amd. Sec. 2, Ch. 319, L. 1969; amd. Sec. 2, Ch. 160, L. 1974; R.C.M. 1947, 82-2702; amd. Sec. 14, Ch. 184, L. 1979; MCA 1979, 2-15-1111; amd. and redes. 2-15-1813 by Sec. 12, Ch. 274, L. 1981; Sec. 2-15-1813, MCA 1993; redes. 2-15-217 by Sec. 2, Ch. 52, L. 1995; amd. Sec. 8, Ch. 512, L. 1999; amd. Sec. 3, Ch. 164, L. 2009.



2-15-218. Office of economic development -- structure.

2-15-218. Office of economic development -- structure. (1) There is an office of economic development within the office of the governor. (2) The head of the office is the chief business development officer, who must be appointed by the governor. (3) The office of economic development is composed of the following policy and program specialties: (a) business retention and recruitment; (b) workforce development; (c) technology development; (d) infrastructure improvement; and (e) permitting and regulatory processes. (4) The office may employ or contract with policy specialists to implement the programs listed in subsection (3) and the functions referred to in 2-15-219. (5) The office may accept grants, loans, and other gifts from sources other than the state for the purpose of administering the provisions of 2-15-219, 90-1-112 through 90-1-114, and this section.

History: En. Sec. 2, Ch. 483, L. 2001.



2-15-219. Chief business development officer -- duties.

2-15-219. Chief business development officer -- duties. The chief business development officer shall: (1) advise the governor on policy issues related to economic development; (2) lead the state's business recruitment, retention, and expansion efforts; (3) coordinate the development and distribution of a statewide coordinated strategic economic development plan; (4) coordinate the individual functions and programs within the office as provided in 2-15-218; and (5) serve as the state's primary liaison between federal, state, and local agencies, Montana tribal governments, private, nonprofit economic development organizations, and the private sector.

History: En. Sec. 3, Ch. 483, L. 2001.



2-15-220. reserved.

2-15-220 reserved.



2-15-221. Governor-elect -- staff and services provided.

2-15-221. Governor-elect -- staff and services provided. (1) As used in this section, unless the context clearly indicates otherwise, "governor-elect" means the person elected at a general election to the office of governor who is not the incumbent governor. (2) The department of administration shall provide the governor-elect and the governor-elect's necessary staff with suitable office space in the capitol building, together with furnishings, supplies, equipment, and telephone service for the period between the general election and the inauguration. (3) The governor-elect may obtain the assistance of persons of the governor-elect's own choosing, between the general election and inauguration, and they must receive reasonable compensation for their services. These persons are state employees, but they are not subject to any civil service or personnel laws or rules of the state. (4) In addition, the governor-elect may request that the department of administration assign one or more employees of the department of administration to assist the governor-elect and the governor-elect's staff in the study and interpretation of information. Employees of the department of administration must be assigned for the time necessary between the general election and the inauguration. (5) The funds necessary to carry out the provisions of this section must be included in the appropriation request of the department of administration to the legislature meeting in regular session immediately prior to a general election when a governor will be chosen.

History: (1)En. Sec. 1, Ch. 47, L. 1969; Sec. 82-1311, R.C.M. 1947; (2) thru (5)En. Secs. 2, 3, 4, Ch. 47, L. 1969; amd. Sec. 98, Ch. 326, L. 1974; Secs. 82-1312, 82-1313, 82-1314, R.C.M. 1947; R.C.M. 1947, 82-1311, 82-1312, 82-1313, 82-1314; amd. Sec. 77, Ch. 61, L. 2007.



2-15-222. through reserved.

2-15-222 through 2-15-224 reserved.



2-15-225. Interagency coordinating council for state prevention programs.

2-15-225. Interagency coordinating council for state prevention programs. (1) There is an interagency coordinating council for state prevention programs consisting of the following members: (a) the attorney general provided for in 2-15-501; (b) the director of the department of public health and human services provided for in 2-15-2201; (c) the superintendent of public instruction provided for in 2-15-701; (d) the presiding officer of the Montana children's trust fund board; (e) two persons appointed by the governor who have experiences related to the private or nonprofit provision of prevention programs and services; (f) the administrator of the board of crime control provided for in 2-15-2006; (g) the commissioner of labor and industry provided for in 2-15-1701; (h) the director of the department of corrections provided for in 2-15-2301; (i) the state director of Indian affairs provided for in 2-15-217; (j) the adjutant general of the department of military affairs provided for in 2-15-1202; (k) the director of the department of transportation provided for in 2-15-2501; (l) the commissioner of higher education provided for in 2-15-1506; and (m) the designated representative of a state agency desiring to participate who is accepted as a member by a majority of the current coordinating council members. (2) The coordinating council shall perform the following duties: (a) develop, through interagency planning efforts, a comprehensive and coordinated prevention program delivery system that will strengthen the healthy development, well-being, and safety of children, families, individuals, and communities; (b) develop appropriate interagency prevention programs and services that address the problems of at-risk children and families and that can be provided in a flexible manner to meet the needs of those children and families; (c) study various financing options for prevention programs and services; (d) ensure that a balanced and comprehensive range of prevention services is available to children and families with specific or multiagency needs; (e) assist in development of cooperative partnerships among state agencies and community-based public and private providers of prevention programs; and (f) develop, maintain, and implement benchmarks for state prevention programs. As used in this subsection, "benchmark" means a specified reference point in the future that is used to measure the state of affairs at that point in time and to determine progress toward or the attainment of an ultimate goal, which is an outcome reflecting the desired state of affairs. (3) The coordinating council shall cooperate with and report to any standing or interim legislative committee that is assigned to study the policies and funding for prevention programs or other state programs and policies related to children and families. (4) The coordinating council must be compensated, reimbursed, and otherwise governed by the provisions of 2-15-122. (5) The coordinating council is attached for administrative purposes only to the governor's office, which may assist the council by providing staff and budgetary, administrative, and clerical services that the council or its presiding officer requests. (6) Staffing and other resources may be provided to the coordinating council only from state and nonstate resources donated to the council and from direct appropriations by each legislature.

History: En. Sec. 1, Ch. 29, L. 1993; amd. Sec. 1, Ch. 25, L. 1995; amd. Sec. 6, Ch. 418, L. 1995; amd. Sec. 9, Ch. 546, L. 1995; amd. Sec. 1, Ch. 173, L. 1997; amd. Sec. 1, Ch. 215, L. 2001; amd. Sec. 1, Ch. 346, L. 2005; amd. Sec. 4, Ch. 164, L. 2009.



2-15-226. through reserved.

2-15-226 through 2-15-230 reserved.



2-15-231. Renumbered .

2-15-231. Renumbered . 2-15-2206, Sec. 314(2), Ch. 42, L. 1997.



2-15-232. Duties and assistance.

2-15-232. Duties and assistance. (1) The coordinator of aging shall, with the advice of the advisory council on aging, assist the governor and the department of public health and human services in planning, coordination, and operation of programs within state government that affect senior citizens of the state. (2) The coordinator shall meet with senior citizens and the general public to gather information on the needs of senior citizens and the effectiveness of state programs in meeting those needs. (3) The coordinator shall advise the governor and the director of the department of public health and human services as to ways to improve the effectiveness of programs that affect senior citizens.

History: En. Sec. 2, Ch. 664, L. 1983; amd. Sec. 2, Ch. 336, L. 1993; amd. Sec. 11, Ch. 546, L. 1995.



2-15-233. through reserved.

2-15-233 through 2-15-235 reserved.



2-15-236. Treasure state living cultural treasures program.

2-15-236. Treasure state living cultural treasures program. There is a treasure state living cultural treasures program to honor Montanans who are dedicated to preserving and passing on the traditional skills and knowledge found in Montana and whose work exemplifies Montana's culture in all of its varieties. The names of the honorees will be made available to educators, community groups, and other interested persons as a resource for information and education. A speakers' bureau registry of honorees will be created and maintained by the governor's office.

History: En. Sec. 1, Ch. 294, L. 1995.



2-15-237. Purpose.

2-15-237. Purpose. (1) The purpose of the treasure state living cultural treasures program is to preserve the historical traditions and culture of Montana by honoring those who actively practice and preserve the skills and knowledge of Montana's culture. The program is intended to honor those who have devoted their energies to carrying forward the skills of the past and preserving the traditions and, in doing so, exemplify the vitality, variety, and excellence of Montana's culture. Montana and the surrounding region have a unique western culture that has developed from living in a sometimes harsh and always variable climate and from creating beauty and recreation from the tasks of ordinary life. (2) Montana culture includes the forms in which the common culture of Montana manifests itself, such as in traditional music, arts and crafts, survival skills, cooking, occupational skills, storytelling, ritual and custom, and a myriad of Montana cultural and traditional artistic expressions. The most important elements of Montana's history and culture have been passed on through the generations by Montanans who pursue traditional occupations and create beauty in their everyday life. (3) Montana's culture is a blend of native, ethnic, racial, occupational, and regional traditions that sometimes coexist and sometimes blend, including traditionally masculine and feminine domains that together create a many-faceted culture within the state.

History: En. Sec. 2, Ch. 294, L. 1995.



2-15-238. Honorees -- nominations -- selection -- certificate of proclamation -- speakers' bureau.

2-15-238. Honorees -- nominations -- selection -- certificate of proclamation -- speakers' bureau. (1) County commissioners may annually solicit nominations of persons who exemplify aspects of Montana's common culture from local groups in their county, including but not limited to senior citizens' groups, community centers, county historical societies, local art agencies, labor and trade organizations, schools, and other local groups. (2) When a solicitation of nominations is completed, the county commissioners shall compile a list of nominees from their county and present the list to the governor. The governor shall select the honorees. (3) Each honoree shall receive: (a) a certificate signed by the governor proclaiming the honoree to be a "Treasure State Living Cultural Treasure"; and (b) an invitation to be included in the speakers' bureau. (4) The speakers' bureau is a registry, maintained by the governor's office, of the treasure state living cultural treasures honorees and the skills and areas for which each honoree is recognized and can be called upon as a resource for the school-age population and all other residents of the state. The registry may include a fee schedule that delineates the speaker's fee, reimbursement for travel costs and per diem, and any other necessary expenses, if any, to be paid to the speaker by the organizations and schools that arrange for the speaker's services. (5) The governor's office shall send on an annual basis a copy of the registry to the superintendent of public instruction, who shall send a copy to each school district of the state. (6) The superintendent of public instruction shall inform and encourage the school districts to use the registry to choose speakers in various areas of Montana's common culture as resources in furthering the knowledge of the school-age population in the state on the unique western culture of Montana. (7) The registry is to be made available for a reasonable charge to any person in the state upon request. (8) The Indian tribal governments are invited to participate in the treasure state living cultural treasures program and to submit nominees to the governor as provided in subsection (2). For the purposes of this subsection, "Indian tribal government" means an Indian tribe, nation, or other organized group or community located within the existing boundaries of Montana.

History: En. Sec. 3, Ch. 294, L. 1995.



2-15-239. through reserved.

2-15-239 through 2-15-241 reserved.



2-15-242. State poet laureate.

2-15-242. State poet laureate. (1) There is a state poet laureate. (2) Within 30 days prior to the expiration of the state poet laureate's term of appointment or within 30 days after a vacancy in the position occurs, the Montana arts council established in 22-2-101 shall nominate three individuals to be the state poet laureate. The Montana arts council shall provide the list of nominees to the governor who shall: (a) within 30 days after receiving the list of nominees, appoint the state poet laureate from among the individuals named on the list; and (b) notify the secretary of state and the Montana arts council of the appointment. (3) The individual named by the governor as the state poet laureate shall serve for a term of 2 years beginning on the date of appointment by the governor. (4) The state poet laureate is an honorary position, and the person serving as the state poet laureate may not receive any compensation from the state for serving as the state poet laureate.

History: En. Sec. 1, Ch. 115, L. 2005.



2-15-243. through reserved.

2-15-243 through 2-15-245 reserved.



2-15-246. Renumbered .

2-15-246. Renumbered . 2-15-2511, Sec. 3, Ch. 248, L. 2007.



2-15-247. Governor's operations account.

2-15-247. (Temporary) Governor's operations account. (1) There is a governor's operations account in the state special revenue fund. The account consists of money deposited into the account pursuant to section 1(2)(c), Chapter 413, Laws of 2013. (2) Funds in the account are statutorily appropriated, as provided in 17-7-502, to the governor's office of budget and program planning for the biennium beginning July 1, 2013, for the purpose of transferring money to the following departments to fund operations costs: (a) the department of public health and human services; (b) the department of natural resources and conservation; (c) the department of environmental quality; (d) the department of administration; (e) the department of commerce; (f) the department of revenue; (g) the department of corrections; (h) the department of labor and industry; and (i) the governor's office. (Terminates June 30, 2015--sec. 10, Ch. 413, L. 2013.)

History: En. Sec. 4, Ch. 413, L. 2013.






Part 3. Lieutenant Governor

2-15-301. Office of lieutenant governor.

2-15-301. Office of lieutenant governor. There is created an office of lieutenant governor.

History: En. Sec. 1, Ch. 297, L. 1973; R.C.M. 1947, 82-1702.1.



2-15-302. Powers and duties of lieutenant governor.

2-15-302. Powers and duties of lieutenant governor. (1) The lieutenant governor may: (a) prescribe rules for the administration of the office; (b) hire personnel for the office and establish policy to be followed by the personnel; and (c) compile and submit a budget for the office. (2) The lieutenant governor shall perform the duties provided by law and those delegated to the lieutenant governor by the governor.

History: En. Secs. 2, 3, Ch. 297, L. 1973; R.C.M. 1947, 82-1702.2, 82-1702.3; amd. Sec. 78, Ch. 61, L. 2007.



2-15-303. Repealed.

2-15-303. Repealed. Sec. 1, Ch. 66, L. 1979.

History: En. Sec. 392, Pol. C. 1895; re-en. Sec. 152, Rev. C. 1907; re-en. Sec. 132, R.C.M. 1921; re-en. Sec. 132, R.C.M. 1935; amd. Sec. 5, Ch. 297, L. 1973; R.C.M. 1947, 82-1703.



2-15-304. through reserved.

2-15-304 through 2-15-388 reserved.



2-15-389. Terminated.

2-15-389. Terminated. Sec. 8, Ch. 664, L. 1985.

History: En. Sec. 3, Ch. 664, L. 1985.






Part 4. Secretary of State

2-15-401. Duties of secretary of state -- authority.

2-15-401. Duties of secretary of state -- authority. (1) In addition to the duties prescribed by the constitution, the secretary of state shall: (a) attend at every session of the legislature for the purpose of receiving bills and resolutions and to perform other duties as may be devolved upon the secretary of state by resolution of the two houses or either of them; (b) keep a register of and attest the official acts of the governor, including all appointments made by the governor, with date of commission and names of appointees and predecessors; (c) affix the great seal, with the secretary of state's attestation, to commissions, pardons, and other public instruments to which the official signature of the governor is required; (d) record in proper books all articles of incorporation filed in the secretary of state's office; (e) take and file receipts for all books distributed by the secretary of state and direct the county clerk of each county to take and file receipts for all books distributed by the county clerk; (f) certify to the governor the names of those persons who have received at any election the highest number of votes for any office, the incumbent of which is commissioned by the governor; (g) furnish, on demand, to any person paying the fees, a certified copy of all or any part of any law, record, or other instrument filed, deposited, or recorded in the secretary of state's office; (h) keep a fee book in which must be entered all fees, commissions, and compensation earned, collected, or charged, with the date, name of payer, paid or unpaid, and the nature of the service in each case, which must be verified annually by the secretary of state's affidavit entered in the fee book; (i) file in the secretary of state's office descriptions of seals in use by the different state officers; (j) discharge the duties of a member of the board of examiners and of the board of land commissioners and all other duties required by law; (k) register marks as provided in Title 30, chapter 13, part 3; (l) report annually to the legislative services division all watercourse name changes received pursuant to 85-2-134 for publication in the Laws of Montana; (m) keep a register of all applications for pardon or for commutation of any sentence, with a list of the official signatures and recommendations in favor of each application; (n) establish and maintain a central filing system that complies with the requirements of a central filing system pursuant to 7 U.S.C. 1631 and use the information in the central filing system for the purposes of 7 U.S.C. 1631. (2) The secretary of state may: (a) develop and implement a statewide electronic filing system as described in 2-15-404; (b) adopt rules for the effective administration of the secretary of state's duties relating to the Montana Administrative Procedure Act established in Title 2, chapter 4.

History: En. Sec. 401, Pol. C. 1895; re-en. Sec. 154, Rev. C. 1907; re-en. Sec. 134, R.C.M. 1921; Cal. Pol. C. Sec. 408; re-en. Sec. 134, R.C.M. 1935; amd. Sec. 95, Ch. 199, L. 1965; amd. Sec. 1, Ch. 96, L. 1973; R.C.M. 1947, 82-2202; amd. Sec. 2, Ch. 159, L. 1979; amd. Sec. 11, Ch. 184, L. 1979; amd. Sec. 19, Ch. 429, L. 1979; amd. Sec. 1, Ch. 494, L. 1981; amd. Sec. 1, Ch. 79, L. 1983; amd. Sec. 4, Ch. 125, L. 1983; amd. Sec. 9, Ch. 467, L. 1987; amd. Sec. 8, Ch. 545, L. 1995; amd. Sec. 2, Ch. 291, L. 1997; amd. Sec. 1, Ch. 207, L. 2005; amd. Sec. 2, Ch. 370, L. 2005.



2-15-402. Deputy secretary of state.

2-15-402. Deputy secretary of state. (1) The secretary of state shall appoint a chief deputy and a deputy who in the absence of the principal shall perform all the duties of office. In the case of a vacancy in the office of secretary of state, the chief deputy shall perform all the duties of the office until such disability be removed or vacancy filled. (2) Such deputies shall subscribe, take, and file the oath of office provided by law for other state officers before entering upon the performance of their duties.

History: En. Sec. 1, Ch. 86, L. 1903; re-en. Sec. 143, Rev. C. 1907; re-en. Sec. 122, R.C.M. 1921; re-en. Sec. 122, R.C.M. 1935; amd. Sec. 1, Ch. 181, L. 1947; amd. Sec. 1, Ch. 8, L. 1949; amd. Sec. 48, Ch. 177, L. 1965; amd. Sec. 3, Ch. 468, L. 1977; R.C.M. 1947, 82-601(part).



2-15-403. Sale of corporate information list -- rulemaking authority.

2-15-403. Sale of corporate information list -- rulemaking authority. The secretary of state may offer for sale to private or public entities the corporate information list developed by the secretary of state. The information on the corporate information list must be limited to the information available on the corporate information computer system maintained by the secretary of state. If the list is offered for sale, the secretary of state shall adopt rules under the Montana Administrative Procedure Act specifying the fee to be charged for the list.

History: En. Sec. 1, Ch. 289, L. 1991.



2-15-404. Electronic filing system -- requirements -- rules.

2-15-404. Electronic filing system -- requirements -- rules. (1) As authorized by 2-15-401, the secretary of state may develop and implement a statewide electronic filing system to accommodate the electronic filing of records and documents that are required to be filed in the office of the secretary of state. (2) If the secretary of state develops and implements a statewide electronic filing system, the secretary of state shall establish a central database for all records and documents filed electronically with the secretary of state. (3) If the secretary of state develops and implements a statewide electronic filing system, the secretary of state shall adopt rules that: (a) provide procedures for entering data; (b) provide security and protection of information in the system and monitor the database and other components of the system to ensure that unauthorized entry is precluded; (c) require standardized information for entry into the system; (d) prescribe an identification procedure for a person filing records or other documents or otherwise accessing the system; (e) require each individual who is required to sign a document that is filed electronically to be specifically identified as acknowledging the document and giving assent to the electronic filing through an identification procedure unique to that individual; (f) prescribe a procedure for certification of electronic filings by the secretary of state; and (g) prescribe a procedure for converting an electronic filing to a paper copy and for certifying the paper copy for a person requesting a paper copy. (4) The secretary of state shall cooperate with the department of administration in the development of any electronic filing system. The filing system must comply with the standards established pursuant to 2-17-512. (5) This section may not be construed to affect any requirement that a particular individual or officer of an organization acknowledge a document. Any person using an identification procedure in place of a signature or facsimile signature for any electronic filing is subject to the same civil and criminal penalties applicable to a person providing a signature or facsimile signature. (6) An electronic filing system developed and implemented under this section may be constructed in phases as resources and technology allow.

History: En. Sec. 1, Ch. 291, L. 1997; amd. Sec. 23, Ch. 313, L. 2001.



2-15-405. Fees charged by secretary of state -- deposit to account -- rulemaking.

2-15-405. Fees charged by secretary of state -- deposit to account -- rulemaking. (1) The secretary of state shall, for fees charged by the secretary of state, set by administrative rule each fee authorized by law. (2) Unless otherwise specified by law, fees: (a) must be commensurate with the overall costs of the office of the secretary of state; and (b) must reasonably reflect the prevailing rates charged in the public and private sectors for similar services. (3) The secretary of state shall maintain records sufficient to support the fees established pursuant to this section. (4) Except as otherwise provided by law, fees collected by the secretary of state must be deposited to an account in the enterprise fund type to the credit of the secretary of state. All income and interest earned on money in the account must be credited to the account.

History: En. Sec. 1, Ch. 396, L. 2001.



2-15-406. through reserved.

2-15-406 through 2-15-410 reserved.



2-15-411. Commissioner of political practices.

2-15-411. Commissioner of political practices. (1) There is a commissioner of political practices who is appointed as provided in 13-37-102. (2) The office of the commissioner is attached to the office of the secretary of state for administrative purposes only, as specified in 2-15-121, except that the provisions of subsections (1)(b), (1)(c), (2)(a), (2)(b), (2)(d), (2)(e), and (3)(a) of 2-15-121 do not apply.

History: En. 23-4785 by Sec. 10, Ch. 480, L. 1975; amd. Sec. 62, Ch. 365, L. 1977; amd. Sec. 1, Ch. 461, L. 1977; R.C.M. 1947, 23-4785(part); amd. Sec. 19, I.M. No. 85, approved Nov. 4, 1980.



2-15-412. Board of state canvassers.

2-15-412. Board of state canvassers. The board of state canvassers created in 13-15-502 is allocated to the office of the secretary of state for administrative purposes only as prescribed in 2-15-121.

History: En. 82A-2102 by Sec. 1, Ch. 272, L. 1971; R.C.M. 1947, 82A-2102; amd. Sec. 12, Ch. 184, L. 1979.



2-15-413. Repealed.

2-15-413. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. by Code Commissioner, 1979; amd. Sec. 13, Ch. 184, L. 1979.






Part 5. Attorney General

2-15-501. General duties.

2-15-501. General duties. It is the duty of the attorney general: (1) to prosecute or defend all causes in the supreme court in which the state or any officer of the state in the officer's official capacity is a party or in which the state has an interest; (2) to represent the state in all bankruptcy proceedings in which the state's interest may be affected and in other debt collection proceedings at the request of a state agency; (3) after judgment in any of the causes referred to in subsections (1) and (2), to direct the issuing of a process as may be necessary to carry the judgment into execution; (4) to keep a register of all cases prosecuted or defended by the attorney general. The register must be open to the inspection of the public during business hours. The attorney general shall deliver the register to the attorney general's successor in office. (5) to exercise supervisory powers over county attorneys in all matters pertaining to the duties of their offices and from time to time require of them reports as to the condition of public business entrusted to their charge. The supervisory powers granted to the attorney general by this subsection include the power to order and direct county attorneys in all matters pertaining to the duties of their office. The county attorney shall, when ordered or directed by the attorney general, promptly institute and diligently prosecute in the proper court and in the name of the state of Montana any criminal or civil action or special proceeding. (6) when required by the public service or directed by the governor, to assist the county attorney of any county in the discharge of the county attorney's duties or to prosecute or defend appropriate cases in which the state or any officer of the state in the officer's official capacity is a party or in which the state has an interest; (7) to give an opinion in writing, without fee, to the legislature or either house of the legislature, to any state officer, board, or commission, to any county attorney, to the city attorney of any city or town, or to the board of county commissioners of any county of the state when required upon any question of law relating to their respective offices. The attorney general shall give the opinion within 3 months following the date that it is requested unless the attorney general certifies in writing to the requesting party that the question is of sufficient complexity to require additional time. If an opinion issued by the attorney general conflicts with an opinion issued by a city attorney, county attorney, or an attorney employed or retained by any state officer, board, commission, or department, the attorney general's opinion is controlling unless overruled by a state district court or the supreme court. (8) to discharge the duties of a member of the board of examiners and state board of land commissioners; (9) to perform all other duties as required by law.

History: (1) thru (12)Ap. p. Sec. 460, Pol. C. 1895; re-en. Sec. 193, Rev. C. 1907; re-en. Sec. 199, R.C.M. 1921; Cal. Pol. C. Sec. 470; re-en. Sec. 199, R.C.M. 1935; amd. Sec. 89, Ch. 199, L. 1965; amd. Sec. 13, Ch. 344, L. 1973; amd. Sec. 1, Ch. 257, L. 1975; amd. Sec. 1, Ch. 118, L. 1977; amd. Sec. 12, Ch. 343, L. 1977; Sec. 82-401, R.C.M. 1947; Ap. p. Sec. 4450, Pol. C. 1895; amd. Sec. 1, p. 76, L. 1899; re-en. Sec. 3052, Rev. C. 1907; re-en. Sec. 4819, R.C.M. 1921; Cal. Pol. C. Sec. 4256; amd. Sec. 1, Ch. 187, L. 1935; re-en. Sec. 4819, R.C.M. 1935; amd. Sec. 1, Ch. 17, L. 1965; Sec. 16-3101, R.C.M. 1947; (13)En. Sec. 1, Ch. 158, L. 1925; re-en. Sec. 199.1, R.C.M. 1935; Sec. 82-402, R.C.M. 1947; R.C.M. 1947, 16-3101(part), 82-401, 82-402; amd. Sec. 5, Ch. 125, L. 1983; amd. Sec. 1, Ch. 691, L. 1991; amd. Sec. 1, Ch. 196, L. 1995; amd. Sec. 1, Ch. 72, L. 1999.



2-15-502. Qualification of assistants.

2-15-502. Qualification of assistants. Each assistant attorney general must be duly licensed to practice law in the state of Montana at the time of appointment.

History: En. Sec. 2, p. 96, L. 1901; en. Sec. 2, Ch. 13, L. 1907; Sec. 197, Rev. C. 1907; re-en. Sec. 203, R.C.M. 1921; re-en. Sec. 203, R.C.M. 1935; R.C.M. 1947, 82-406; amd. Sec. 79, Ch. 61, L. 2007.



2-15-503. Representation of state in bankruptcy and debt collection proceedings -- collection of fees from state agencies.

2-15-503. Representation of state in bankruptcy and debt collection proceedings -- collection of fees from state agencies. (1) In all matters involving bankruptcy or collection of debts owed to the state in which the attorney general provides legal assistance to a state agency, the attorney general may charge a fee to the agency plus reimbursement for actual expenses reasonably incurred. The fee may be an hourly charge, or the attorney general may designate a percentage of collected proceeds to be retained for the costs of providing legal assistance. The fees and expenses must be reasonably related to the costs of the attorney general in providing legal assistance to state agencies in bankruptcy and debt collection matters. (2) Fees and expenses retained by the attorney general under subsection (1) must be deposited in an account in the internal service fund for the costs of providing legal assistance in bankruptcy and debt collection matters. Any funds in excess of the amount appropriated for operation of the bankruptcy program must be carried forward into the next fiscal year for continued operation of the program. Any excess funds carried forward into the next fiscal year, after meeting a 60-day working capital reserve, must be used to reduce the designated percentage of the collected proceeds charged to the various agencies. All amounts collected that are not applied to fees must be deposited to the account or fund of the agency to which the debt was originally owed.

History: En. Sec. 2, Ch. 72, L. 1999.






Part 6. State Auditor

2-15-601. State auditor.

2-15-601. State auditor. There is a state auditor as provided in Article VI, section 1, of the Montana constitution.

History: En. by Code Commissioner, 1979.



2-15-602. Deputy state auditor.

2-15-602. Deputy state auditor. (1) The state auditor shall appoint a deputy who in the absence of the principal or in the case of vacancy in the office of state auditor shall perform all the duties of the office until the disability is removed or the vacancy is filled. (2) The deputy shall subscribe, take, and file the oath of office provided by law for other state officers before entering upon the performance of the duties.

History: En. Sec. 1, Ch. 86, L. 1903; re-en. Sec. 143, Rev. C. 1907; re-en. Sec. 122, R.C.M. 1921; re-en. Sec. 122, R.C.M. 1935; amd. Sec. 1, Ch. 181, L. 1947; amd. Sec. 1, Ch. 8, L. 1949; amd. Sec. 48, Ch. 177, L. 1965; amd. Sec. 3, Ch. 468, L. 1977; R.C.M. 1947, 82-601(part); amd. Sec. 80, Ch. 61, L. 2007.






Part 7. Superintendent of Public Instruction

2-15-701. Superintendent of public instruction.

2-15-701. Superintendent of public instruction. There is a superintendent of public instruction as provided in Article VI, section 1, of the Montana constitution. The election, qualifications, and term of office of the superintendent are provided for in Title 20, chapter 3.

History: En. by Code Commissioner, 1979.






Part 10. Department of Administration

2-15-1001. Department of administration -- head.

2-15-1001. Department of administration -- head. There is created a department of administration. The department head is a director of administration appointed by the governor in accordance with 2-15-111.

History: En. 82A-201 by Sec. 1, Ch. 272, L. 1971; R.C.M. 1947, 82A-201.



2-15-1002. Ex officio state treasurer.

2-15-1002. Ex officio state treasurer. The director of the department of administration shall serve as ex officio state treasurer.

History: En. Sec. 1, Ch. 136, L. 1973; amd. Sec. 1, Ch. 468, L. 1977; R.C.M. 1947, 82A-214.



2-15-1003. and reserved.

2-15-1003 through 2-15-1004 reserved.



2-15-1005. Repealed.

2-15-1005. Repealed. Sec. 18, Ch. 581, L. 1987.

History: En. 82A-204 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 90, Ch. 326, L. 1974; R.C.M. 1947, 82A-204(1) thru (3), (5); amd. Sec. 1, Ch. 365, L. 1979; amd. Sec. 1, Ch. 63, L. 1985; amd. Sec. 1, Ch. 183, L. 1985.



2-15-1006. Repealed.

2-15-1006. Repealed. Sec. 4, Ch. 239, L. 1989.

History: En. 82A-206 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 91, Ch. 326, L. 1974; R.C.M. 1947, 82A-206.



2-15-1007. Board of examiners -- allocation.

2-15-1007. Board of examiners -- allocation. (1) The governor, secretary of state, and attorney general constitute a board of examiners. (2) The meetings of the board are held at the seat of government at times set by the president. (3) The governor is the president, and the secretary of state is the secretary of the board, and in the absence of either, an officer pro tempore may be elected from their number. (4) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1)En. Sec. 232 to 253 were enacted as Sections 1 to 21, pp. 183 to 187, L. 1891; re-en. Secs. 680 to 701, Pol. C. 1895; appearing as Secs. 226 to 247, Rev. C. 1907; re-en. Sec. 232, R.C.M. 1921; Cal. Pol. C. Secs. 654-685; re-en. Sec. 232, R.C.M. 1935; amd. Sec. 7, Ch. 97, L. 1961; Sec. 82-1101, R.C.M. 1947; (2), (3)En. Sec. 227, Rev. C. 1907; re-en. Sec. 233, R.C.M. 1921; re-en. Sec. 233, R.C.M. 1935; Sec. 82-1102, R.C.M. 1947; (4)En. 82A-207 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 92, Ch. 326, L. 1974; amd. Sec. 14, Ch. 343, L. 1977; Sec. 82A-207, R.C.M. 1947; R.C.M. 1947, 82-1101(part), 82-1102, 82A-207; amd. Sec. 1, Ch. 105, L. 2005.



2-15-1008. Renumbered .

2-15-1008. Renumbered . 2-15-1814, Sec. 11, Ch. 274, L. 1981.



2-15-1009. Public employees' retirement board -- terms -- allocation.

2-15-1009. Public employees' retirement board -- terms -- allocation. (1) There is a public employees' retirement board. (2) The board consists of seven members appointed by the governor with the consent of the senate. The members are: (a) three public employees who are active members of a public retirement system. Not more than one of these members may be an employee of the same department and at least one of these members must, no later than July 1, 2003, be a member of the defined contribution plan created pursuant to Title 19, chapter 3, part 21. (b) one retired public employee who is a member of the public employees' retirement system; (c) two members at large; and (d) one member who has experience in investment management, counseling, or financial planning or who has other similar experience. (3) The term of office for each member is 5 years. (4) (a) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121. (b) The board shall hire necessary employees as provided in 19-2-404. (c) Consistent with its constitutional mandate to administer the retirement plans as a fiduciary of system participants and their beneficiaries, the board shall appoint its own existing attorney in lieu of the person appointed by the department, as provided for in 2-4-110, to have sole responsibility for the legal review of each board rule proposal notice, adoption notice, or other notice related to administrative rulemaking. (5) Members of the board must be compensated and receive travel expenses as provided for in 2-15-124.

History: En. 82A-210 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 9, Ch. 190, L. 1974; amd. Sec. 94, Ch. 326, L. 1974; amd. Sec. 3, Ch. 132, L. 1977; amd. Sec. 22, Ch. 453, L. 1977; R.C.M. 1947, 82A-210; amd. Sec. 1, Ch. 117, L. 1983; amd. Sec. 2, Ch. 650, L. 1985; amd. Sec. 2, Ch. 532, L. 1997; amd. Sec. 1, Ch. 471, L. 1999; amd. Sec. 1, Ch. 562, L. 1999; amd. Sec. 1, Ch. 68, L. 2007; amd. Sec. 2, Ch. 99, L. 2011.



2-15-1010. Teachers' retirement board -- terms -- allocation -- definition.

2-15-1010. Teachers' retirement board -- terms -- allocation -- definition. (1) There is a teachers' retirement board. (2) The board consists of six members appointed by the governor, as follows: (a) three persons appointed from the teaching profession who, when appointed, are active members of the retirement system. At least one of the three appointees must be actively employed as a public school classroom teacher and shall hold a class 1, 2, or 4 certificate pursuant to 20-4-106. (b) two persons appointed as representatives of the public; (c) one member who must be a retired teacher who was a member of the retirement system at the time of retirement. (3) (a) Except as provided in subsection (3)(b), each appointed member of the board shall serve a term of 5 years. Each appointed member shall take and subscribe to the oath prescribed by Article III, section 3, of the Montana constitution. The oath must be filed in the office of the secretary of state. (b) The first appointment of a member of the public after March 16, 2001, is for a 4-year term. After that appointment, each appointment of a member of the public is for a 5-year term. (4) If a vacancy in an unexpired term occurs on the board, the governor shall appoint a person to fill the unexpired portion of the term. (5) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121. However, the board may hire its own personnel, and 2-15-121(2)(d) does not apply. (6) As used in this section, "classroom teacher" means a staff member who is assigned professional activities of instructing pupils in self-contained classes or courses or in classroom situations.

History: En. 82A-212 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 95, Ch. 326, L. 1974; amd. Sec. 1, Ch. 45, L. 1977; R.C.M. 1947, 82A-212; amd. Sec. 1, Ch. 388, L. 1997; amd. Sec. 1, Ch. 45, L. 2001.



2-15-1011. State agency for surplus property.

2-15-1011. State agency for surplus property. There is a Montana state agency for federal surplus property that is administered by a department designated by the governor. The director of the department may prescribe the duties of personnel needed to carry out the duties of Title 18, chapter 5, part 2.

History: En. Sec. 1, Ch. 136, L. 1953; amd. Sec. 1, Ch. 478, L. 1977; R.C.M. 1947, 82-3101; amd. Sec. 1, Ch. 485, L. 1989.



2-15-1012. Repealed.

2-15-1012. Repealed. Sec. 14, Ch. 555, L. 1979.

History: En. Sec. 3, Ch. 438, L. 1973; R.C.M. 1947, 59-1503(1), (2).



2-15-1013. Renumbered .

2-15-1013. Renumbered . 2-6-208, Sec. 3, Ch. 170, L. 2011.



2-15-1014. Renumbered .

2-15-1014. Renumbered . 2-15-1707, Code Commissioner, 1991.



2-15-1015. State tax appeal board.

2-15-1015. State tax appeal board. There is a state tax appeal board as provided in Title 15, chapter 2.

History: En. by Code Commissioner, 1979.



2-15-1016. State employee group benefits advisory council -- composition.

2-15-1016. State employee group benefits advisory council -- composition. (1) The department shall create a state employee group benefits advisory council under 2-15-122. (2) The members of the advisory council must be selected from a diverse group in order to adequately represent the interests of state employees and retirees. (3) One member of the advisory council must be a retired state employee. (4) Each labor organization, as defined in 39-31-103, representing more than 1,000 employees of the state of Montana is entitled to one representative on the advisory council.

History: En. Sec. 3, Ch. 555, L. 1979; amd. Sec. 1, Ch. 188, L. 1987; amd. Sec. 1, Ch. 426, L. 1991.



2-15-1017. Repealed.

2-15-1017. Repealed. Sec. 3, Ch. 148, L. 2011.

History: En. Sec. 3, Ch. 646, L. 1979.



2-15-1018. Renumbered (2).

2-15-1018. Renumbered (2). 2-15-1514, Code Commissioner, 1985.



2-15-1019. Board of directors of state compensation insurance fund -- legislative liaisons.

2-15-1019. Board of directors of state compensation insurance fund -- legislative liaisons. (1) There is a board of directors of the state compensation insurance fund. (2) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121. However, the board may employ its own staff. (3) The board may provide for its own office space and the office space of the state fund. (4) The board consists of seven members appointed by the governor. The executive director of the state fund is an ex officio nonvoting member. (5) (a) At least four of the seven members shall represent state fund policyholders and may be employees of state fund policyholders. At least four members of the board shall represent private enterprises. One of the seven members may be a licensed insurance producer. One of the seven members must be a person with executive management experience in an insurance company or executive level experience in insurance financial accounting. (b) A member of the board may not: (i) except for the licensed insurance producer member, represent or be an employee of an insurance company that is licensed to transact workers' compensation insurance under compensation plan No. 2; or (ii) be an employee of a self-insured employer under compensation plan No. 1. (6) A member is appointed for a term of 4 years. The terms of board members must be staggered. A member of the board may serve no more than two 4-year terms. A member shall hold office until a successor is appointed and qualified. (7) The members must be appointed and compensated in the same manner as members of a quasi-judicial board as provided in 2-15-124, except that the requirement that at least one member be an attorney does not apply. (8) There must be two legislative liaisons to the board consisting of members of the economic affairs interim committee provided for in 5-5-223. Subject to 5-5-234, the presiding officer of the economic affairs interim committee shall appoint the liaisons from the majority party and the minority party at the first interim committee meeting. (9) Legislative liaisons shall serve from appointment through each even-numbered calendar year. (10) A legislative liaison may: (a) attend board meetings; and (b) receive board meeting agendas and information relating to agenda items from the staff of the state fund. (11) Legislative liaisons appointed pursuant to subsection (8) are entitled to compensation and expenses, as provided in 5-2-302, to be paid by the economic affairs interim committee.

History: En. Sec. 3, Ch. 613, L. 1989; amd. Sec. 14, Ch. 630, L. 1993; amd. Sec. 1, Ch. 276, L. 1997; amd. Sec. 1, Ch. 283, L. 2005; amd. Sec. 6, Ch. 4, Sp. L. May 2007; amd. Sec. 1, Ch. 63, L. 2011.



2-15-1020. Repealed.

2-15-1020. Repealed. Secs. 74, 80(2), Ch. 449, L. 2005.

History: En. Sec. 2, Ch. 781, L. 1991.



2-15-1021. Information technology board -- membership -- qualifications -- vacancies -- compensation.

2-15-1021. Information technology board -- membership -- qualifications -- vacancies -- compensation. (1) There is an information technology board. The board consists of 19 members who are appointed as follows: (a) the director of the department of administration, who serves as presiding officer of the board; (b) the chief information officer provided for in 2-17-511; (c) the director of the office of budget and program planning; (d) six members who are directors of state agencies and who are appointed by the governor; (e) two members representing local government, appointed by the governor; (f) one member representing the public service commission, appointed by the public service commission; (g) one member representing the private sector, appointed by the governor; (h) one member of the house of representatives, appointed by the speaker of the house of representatives; (i) one member of the senate, appointed by the president of the senate; (j) one member representing the legislative branch, appointed by the legislative branch information technology planning council; (k) one member representing the judicial branch, appointed by the chief justice of the supreme court; (l) one member representing the university system, appointed by the board of regents; and (m) one member representing K-12 education, appointed by the superintendent of public instruction. (2) Appointments must be made without regard to political affiliation and must be made solely for the wise management of the information technology resources used by the state. (3) A vacancy occurring on the board must be filled by the appointing authority in the same manner as the original appointment. (4) The board shall function in an advisory capacity as defined in 2-15-102. (5) Members of the board must be reimbursed and compensated in the same manner as members of quasi-judicial boards under 2-15-124(7), except that legislative members are reimbursed and compensated as provided in 5-2-302.

History: En. Sec. 1, Ch. 313, L. 2001; amd. Sec. 1, Ch. 284, L. 2013.



2-15-1022. through reserved.

2-15-1022 through 2-15-1024 reserved.



2-15-1025. State banking board -- composition -- allocation.

2-15-1025. State banking board -- composition -- allocation. (1) There is a state banking board. (2) The board is composed of six members. The members of the board must be appointed with consideration given banks of small, medium, and large size and to geographical distribution. Two of the six members must be active officers in state banks of Montana; one must be an active officer of a national bank doing business in Montana; and three must be members of the public, none of whom is an officer, director, or shareholder of any state or national bank. The board shall elect a presiding officer from its members. (3) The members must be appointed by the governor, with the consent of the senate, for terms of 3 years. Vacancies must be filled by appointment for the unexpired term. A member may not serve more than two consecutive terms. (4) The board is allocated to the department of administration for administrative purposes only as provided in 2-15-121.

History: En. Sec. 1, Ch. 420, L. 1973; Sec. 5-607, R.C.M. 1947; amd. and redes. 82A-407 by Sec. 21, Ch. 431, L. 1975; R.C.M. 1947, 82A-407; amd. Sec. 3, Ch. 321, L. 1979; amd. Sec. 14, Ch. 274, L. 1981; amd. Sec. 3, Ch. 52, L. 1993; amd. Sec. 1, Ch. 395, L. 1993; amd. Sec. 10, Ch. 483, L. 2001; Sec. 2-15-1803, MCA 1999; redes. 2-15-1025 by Sec. 221(3), Ch. 483, L. 2001.



2-15-1026. Board of county printing -- composition -- allocation -- compensation.

2-15-1026. Board of county printing -- composition -- allocation -- compensation. (1) There is a board of county printing. (2) The board consists of five members appointed by the governor with the consent of the senate for terms of 2 years. (3) The members are: (a) two members of the printing industry; (b) two county commissioners; (c) one member of the general public. (4) The board is allocated to the department of administration for administrative purposes only as prescribed in 2-15-121. (5) The members of the board must be compensated and reimbursed in the same manner and amount as provided for in 37-1-133.

History: (1) thru (4)En. 82A-904 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 103, Ch. 348, L. 1974; Sec. 82A-904, R.C.M. 1947; (5)En. Sec. 4, Ch. 280, L. 1967; amd. Sec. 59, Ch. 348, L. 1974; Sec. 16-1228, R.C.M. 1947; R.C.M. 1947, 16-1228, 82A-904; amd. Sec. 1, Ch. 247, L. 1981; MCA 1979, 2-15-1102; redes. 2-15-1811 by Sec. 12, Ch. 274, L. 1981; amd. Sec. 2, Ch. 474, L. 1981; amd. Sec. 11, Ch. 483, L. 2001; Sec. 2-15-1811, MCA 1999; redes. 2-15-1026 by Sec. 221(3), Ch. 483, L. 2001.



2-15-1027. Repealed.

2-15-1027. Repealed. Sec. 1, Ch. 9, L. 2009.

History: En. Sec. 1, Ch. 503, L. 2003.



2-15-1028. Public defender commission.

2-15-1028. Public defender commission. (1) There is a public defender commission. (2) The commission consists of 11 members appointed by the governor as follows: (a) two attorneys from nominees submitted by the supreme court; (b) three attorneys from nominees submitted by the president of the state bar of Montana, as follows: (i) one attorney experienced in the defense of felonies who has served a minimum of 1 year as a full-time public defender; (ii) one attorney experienced in the defense of juvenile delinquency and abuse and neglect cases involving the federal Indian Child Welfare Act; and (iii) one attorney who represents criminal defense lawyers; (c) two members of the general public who are not attorneys or judges, active or retired, as follows: (i) one member from nominees submitted by the president of the senate; and (ii) one member from nominees submitted by the speaker of the house; (d) one person who is a member of an organization that advocates on behalf of indigent persons; (e) one person who is a member of an organization that advocates on behalf of a racial minority population in Montana; (f) one person who is a member of an organization that advocates on behalf of people with mental illness and developmental disabilities; and (g) one person who is employed by an organization that provides addictive behavior counseling. (3) A person appointed to the commission must have significant experience in the defense of criminal or other cases subject to the provisions of Title 47, chapter 1, or must have demonstrated a strong commitment to quality representation of indigent defendants. (4) A vacancy on the commission must be filled in the same manner as the original appointment and in a timely manner. (5) Members shall serve staggered 3-year terms. (6) (a) The commission is allocated to the department of administration for administrative purposes only, as provided in 2-15-121, except that: (i) the commission shall hire staff for the commission subject to subsection (6)(b) and the chief public defender shall hire separate staff for the office, except for any support staff provided by the department of administration for centralized services, such as payroll, human resources, accounting, information technology, or other services determined by the commission and the department to be more efficiently provided by the department; and (ii) commission and office of state public defender budget requests prepared and presented to the legislature and the governor in accordance with 17-7-111 must be prepared and presented independently of the department of administration. However, nothing in this subsection (6)(a)(ii) prohibits the department from providing administrative support for the budgeting process and including the budget requests in appropriate sections of the department's budget requests for administratively attached agencies. (b) New staff positions for the commission may be added only when the public defender account established pursuant to 47-1-110 has received sufficient revenue pursuant to 46-8-113(1)(a) and (1)(b) to maintain a balance in the account that would sustain any staff position approved by the commission for at least 1 year. (7) While serving a term on the commission, a member of the commission may not serve as a judge, a public defender employed by or under contract with the office of state public defender established in 47-1-201, a county attorney or a deputy county attorney, the attorney general or an assistant attorney general, the United States district attorney or an assistant United States district attorney, or a law enforcement official. (8) Members of the commission may not receive a salary for service on the commission but must be reimbursed for expenses, as provided in 2-18-501 through 2-18-503, while actually engaged in the discharge of official duties. (9) The commission shall establish procedures for the conduct of its affairs and elect a presiding officer from among its members.

History: En. Sec. 5, Ch. 449, L. 2005; amd. Sec. 1, Ch. 344, L. 2011; amd. Sec. 1, Ch. 123, L. 2013.






Part 11. Department of Community Affairs (Renumbered and Repealed)

2-15-1101. Repealed.

2-15-1101. Repealed. Sec. 22, Ch. 274, L. 1981.

History: En. 82A-901 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 1, Ch. 213, L. 1975; R.C.M. 1947, 82A-901.



2-15-1102. Renumbered .

2-15-1102. Renumbered . 2-15-1811, Sec. 12, Ch. 274, L. 1981.



2-15-1103. Renumbered .

2-15-1103. Renumbered . 2-15-1812, Sec. 12, Ch. 274, L. 1981.



2-15-1104. Renumbered .

2-15-1104. Renumbered . 2-15-1821, Sec. 12, Ch. 274, L. 1981.



2-15-1105. through reserved.

2-15-1105 through 2-15-1110 reserved.



2-15-1111. Renumbered .

2-15-1111. Renumbered . 2-15-1813, Sec. 12, Ch. 274, L. 1981.



2-15-1112. Renumbered .

2-15-1112. Renumbered . 90-11-101, Sec. 20, Ch. 274, L. 1981.



2-15-1113. Renumbered .

2-15-1113. Renumbered . 90-11-102, Sec. 20, Ch. 274, L. 1981.






Part 12. Department of Military Affairs

2-15-1201. Department of military affairs -- head.

2-15-1201. Department of military affairs -- head. There is a department of military affairs. The department head is the adjutant general of the state, who shall be appointed and serve in the same manner as are directors in 2-15-111. In addition, the adjutant general shall have the qualifications as prescribed in 2-15-1202.

History: En. 82A-1401 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 70, Ch. 94, L. 1974; R.C.M. 1947, 82A-1401.



2-15-1202. Adjutant general -- qualifications -- salary.

2-15-1202. Adjutant general -- qualifications -- salary. (1) The adjutant general must: (a) have the rank of major general; (b) be selected from the active list of the national guard of this state; (c) be federally recognized in the rank of lieutenant colonel or higher, immediately preceding appointment; (d) have at least 10 years of service as an officer of the active national guard of this state during the 15 years immediately preceding appointment. (2) A salary may not be paid to the adjutant general by the state when the adjutant general is on extended active duty in federal service or is receiving pay as a civilian employee of the federal government. (3) If, by reason of call or draft of officers of the Montana national guard into federal service, there is no officer having the qualifications set forth in this section for adjutant general, then any officer of the national guard may be appointed as acting adjutant general.

History: En. 82A-1405 by Sec. 71, Ch. 94, L. 1974; R.C.M. 1947, 82A-1405; amd. Sec. 81, Ch. 61, L. 2007.



2-15-1203. Assistant adjutant generals.

2-15-1203. Assistant adjutant generals. (1) The adjutant general shall appoint, with the approval of the governor, an assistant adjutant general for the army national guard to be selected from the active list of the army national guard and an assistant adjutant general for the air national guard to be selected from the active list of the air national guard. (2) Each assistant adjutant general must have the qualifications set forth in 2-15-1202 for appointment as adjutant general. However, each assistant adjutant general must have the rank of brigadier general.

History: En. 82A-1406 by Sec. 72, Ch. 94, L. 1974; R.C.M. 1947, 82A-1406; amd. Sec. 82, Ch. 61, L. 2007.



2-15-1204. Division of disaster and emergency services.

2-15-1204. Division of disaster and emergency services. A division of disaster and emergency services is established in the department of military affairs.

History: En. 77-2305.1 by Sec. 7, Ch. 335, L. 1977; R.C.M. 1947, 77-2305.1(part(1)).



2-15-1205. Board of veterans' affairs -- composition -- quorum -- voting -- compensation -- allocation.

2-15-1205. Board of veterans' affairs -- composition -- quorum -- voting -- compensation -- allocation. (1) There is a board of veterans' affairs. (2) (a) The board consists of 20 members. All members must be residents of this state. Eleven members are voting members, who must be confirmed by the senate, and nine members are nonvoting, ex officio members. (b) The governor shall appoint 19 members in a manner that provides for staggered terms. The members are: (i) five regional representatives, who must be voting members and who must have been honorably discharged from service in the military forces of the United States. Each must be appointed to represent a different geographic region of the state and must be a resident of that geographic region. The board shall establish the geographic regions by rule. A member who represents a geographic region and who changes residence to a different geographic region may no longer serve on the board unless appointed as a representative for the new location or as a representative meeting other criteria. (ii) one honorably discharged veteran, who must be a voting member and serve as a representative of veterans at large; (iii) one tribal member, who must be an honorably discharged veteran and who is a voting member; (iv) three members who must have training, education, or experience related to veterans' issues, including but not limited to health and medical care, mental health care, chemical or drug dependency, homelessness, or job training and placement. These three members are voting members. (v) a representative of the office of state director of Indian affairs, who is a nonvoting member; (vi) a representative from the department of public health and human services, who is a nonvoting member; (vii) a representative of the United States department of veterans affairs, who is a nonvoting member; (viii) a representative of the veterans' employment and training service office in the United States department of labor, who is a nonvoting member; (ix) a representative of the state administration and veterans' affairs interim committee, who is a nonvoting member; (x) three members, one representing each house and senate member of Montana's congressional delegation, who are nonvoting members; and (xi) the director of the department of military affairs, who is a nonvoting member. (c) The tribal leaders of the eight tribal councils in Montana may appoint one voting member who is affiliated with a Montana tribe and is an honorably discharged veteran. If a tribal member is not appointed by the Montana tribal leaders, the governor shall choose this member by lot from a pool of names submitted by the eight tribal councils in the state, with each tribal council submitting one name. (3) A vacancy occurring on the board must be filled by the governor, subject to the conditions of subsection (2). (4) A quorum is six voting members. (5) A vote resulting in a tie is the same as a negative vote. (6) Each voting member must receive meals, lodging, and travel expenses as provided for in 2-18-501 through 2-18-503. Compensation for the legislator who represents the state administration and veterans' affairs interim committee must be paid from the board of veterans' affairs budget. (7) The board shall meet at least three times a year. Special meetings may be called by the administrator or by a majority of voting members. Meetings may be held at different locations around the state to give local veterans an opportunity to attend. Advance notice of meetings must be provided to all veterans' groups and to any individual who requests notification. (8) Each voting member may serve for a maximum of two terms. Each term is for 4 years. (9) A member may be removed by the governor only for incompetence, malfeasance, or neglect of duty. (10) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121. However, the board may hire its own personnel, including an administrator. The administrator shall serve as the secretary of the board and may represent the board in communications with the governor and with other state agencies, notwithstanding the provisions of 2-15-121(3)(a).

History: En. 82A-1905 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 46, Ch. 121, L. 1974; R.C.M. 1947, 82A-1905; amd. Sec. 25, Ch. 247, L. 1981; amd. Sec. 4, Ch. 474, L. 1981; MCA 1981, 2-15-2202; redes. 2-15-1205 by Sec. 1, Ch. 271, L. 1983; amd. Sec. 1, Ch. 491, L. 2003; amd. Sec. 1, Ch. 78, L. 2007; amd. Sec. 5, Ch. 164, L. 2009.






Part 13. Department of Revenue

2-15-1301. Department of revenue -- head.

2-15-1301. Department of revenue -- head. There is a department of revenue. The department head is the director of revenue.

History: En. 82A-1801 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 62, Ch. 391, L. 1973; R.C.M. 1947, 82A-1801.



2-15-1302. Director of revenue.

2-15-1302. Director of revenue. (1) There is the position of director of revenue. (2) The director of revenue shall be appointed and serve as provided for directors in 2-15-111. (3) The director is the chief administrative officer of the department.

History: En. 82A-1804 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 64, Ch. 391, L. 1973; R.C.M. 1947, 82A-1804(part).



2-15-1303. through reserved.

2-15-1303 through 2-15-1310 reserved.



2-15-1311. Advisory council for Multistate Tax Compact.

2-15-1311. Advisory council for Multistate Tax Compact. The director of revenue shall appoint an advisory council for the purpose of complying with Article VI, section 1(b) of the Multistate Tax Compact. The council shall be appointed in accordance with the provisions of 2-15-122.

History: En. 82A-1803 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 63, Ch. 391, L. 1973; R.C.M. 1947, 82A-1803.






Part 15. Education

2-15-1501. State board of education.

2-15-1501. State board of education. The state board of education is created in Article X, section 9, subsection (1) of the Montana constitution and is provided for in Title 20, chapter 2.

History: En. 82A-501 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 4, Ch. 51, L. 1974; R.C.M. 1947, 82A-501.



2-15-1502. through reserved.

2-15-1502 through 2-15-1504 reserved.



2-15-1505. Board of regents of higher education.

2-15-1505. Board of regents of higher education. The board of regents of higher education created in Article X, section 9, subsection (2), of the Montana constitution consists of seven members appointed by the governor and confirmed by the senate. The governor, superintendent of public instruction, and commissioner of higher education are ex officio nonvoting members of the board of regents.

History: En. Sec. 2, Ch. 344, L. 1973; R.C.M. 1947, 75-5610(2).



2-15-1506. Commissioner of higher education.

2-15-1506. Commissioner of higher education. (1) There is a commissioner of higher education who is appointed by the board of regents. (2) The board of regents shall prescribe the term of the commissioner.

History: En. Sec. 3, Ch. 344, L. 1973; R.C.M. 1947, 75-5611(part).



2-15-1507. Board of public education.

2-15-1507. Board of public education. The board of public education created in Article X, section 9, subsection (3), of the Montana constitution consists of seven members appointed by the governor and confirmed by the senate. The governor, superintendent of public instruction, and commissioner of higher education are ex officio nonvoting members of the board of public education.

History: En. Sec. 2, Ch. 344, L. 1973; R.C.M. 1947, 75-5610(1).



2-15-1508. Appointments to board of public education and board of regents -- conditions -- vacancy.

2-15-1508. Appointments to board of public education and board of regents -- conditions -- vacancy. (1) Appointments to the board of public education and to the board of regents are subject to the following qualifications: (a) Not more than four may be from one district provided for in 5-1-102. (b) Not more than four may be affiliated with the same political party. (c) The terms of members appointed to each board are 7 years except as provided in subsection (3). (d) When a vacancy occurs, the governor shall appoint a member for the remainder of the term of the incumbent, and the appointment must preserve the balance required by subsections (1)(a) and (1)(b). (e) A person may not be appointed to concurrent memberships on the board of public education and the board of regents. (2) An appointed member of either board shall take and subscribe to the constitutional oath of office and file it with the secretary of state before the person may serve as a member of either board. (3) (a) One seat of the appointed members on the board of regents is reserved for membership by a student appointed by the governor. The student must be registered as a full-time student at a unit of higher education under jurisdiction of the board of regents. The length of term of the student member is 1 year. The term begins July 1 and ends June 30. The student regent may be reappointed to succeeding terms subject to subsection (3)(b). The provisions of subsections (1)(a) and (1)(b) do not apply to the student member and may not affect the balance of the remaining appointive membership on the board of regents. (b) The governor shall appoint the student provided for in subsection (3)(a) based upon a nomination provided by a student organization designated by the board of regents. The student organization shall nominate no fewer than three qualified students. If the governor finds that none of the students nominated are acceptable, the governor may request a new slate of nominees. Nominations must be forwarded to the governor in March immediately preceding the end of a regular term, and the governor shall make the appointment before the end of the succeeding June. In the event of a vacancy, a replacement must be appointed as soon as is practicable and in the same manner as the original appointment.

History: En. Secs. 2, 11, Ch. 344, L. 1973; R.C.M. 1947, 75-5610(part), 75-5619; amd. Sec. 1, Ch. 52, L. 1993; amd. Sec. 1, Ch. 206, L. 1999; amd. Sec. 1, Ch. 254, L. 2003; amd. Sec. 1, Ch. 120, L. 2007.



2-15-1509. and reserved.

2-15-1509 through 2-15-1510 reserved.



2-15-1511. Agencies allocated to state board of education.

2-15-1511. Agencies allocated to state board of education. The state historical society, the Montana arts council, and the state library commission are allocated to the state board of education for purposes of planning and coordination. Budget requests to the state for these agencies shall be included with the budget requests of the state board of education; however, the governance, management, and control of the respective agencies shall be vested respectively in the board of trustees of the state historical society, the Montana arts council, and the state library commission.

History: En. 82A-501.1 by Sec. 5, Ch. 51, L. 1974; R.C.M. 1947, 82A-501.1.



2-15-1512. Boards and offices associated with state historical society.

2-15-1512. Boards and offices associated with state historical society. (1) (a) There is a board of trustees of the state historical society that is created in Title 22, chapter 3. (b) The composition, method of appointment, terms of office, and qualifications of board members remain as prescribed by law. (2) (a) There is a preservation review board within the Montana historical society consisting of nine members. (b) Members must be appointed by the governor in the following manner: (i) five professional persons recognized in the fields of archaeology, history, paleontology, historic property administration, curation, planning, landscape architecture, conservation, folklore, cultural anthropology, traditional cultural property expertise, architecture, or architectural history. However, no more than two members may be appointed from any one of these fields; and (ii) four members of the public who represent a broad spectrum of Montana society, who have demonstrated an interest in historic preservation, and whose views reflect the rich cultural heritage of the past as well as the opportunities of the future. (c) Each member shall serve a 4-year term. A member may be reappointed. (d) Members must be compensated and receive travel expenses as provided for in 2-15-124. (3) (a) There is established the historic preservation office within the Montana historical society, to consist of a historic preservation officer and a qualified professional staff. (b) The historic preservation officer is appointed by the governor from a list of three nominees submitted to the governor by the director of the Montana historical society with the approval of the Montana historical society board of trustees. (c) The historic preservation officer is supervised by the director of the Montana historical society.

History: (1)En. 82A-507 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 7, Ch. 51, L. 1974; amd. Sec. 1, Ch. 203, L. 1975; amd. Sec. 23, Ch. 453, L. 1977; R.C.M. 1947, 82A-507(1), (2); (2), (3)En Secs. 1, 3, 6, Ch. 563, L. 1979; amd. Sec. 3, Ch. 650, L. 1985; amd. Sec. 1, Ch. 343, L. 1995.



2-15-1513. Montana arts council.

2-15-1513. Montana arts council. (1) There is a Montana arts council which is created in Title 22, chapter 2. (2) The composition, method of appointment, terms of office, compensation, reimbursement, and qualifications of council members remain as prescribed by law.

History: En. 82A-508 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 8, Ch. 51, L. 1974; R.C.M. 1947, 82A-508.



2-15-1514. State library commission -- natural resource data system advisory committee.

2-15-1514. State library commission -- natural resource data system advisory committee. (1) (a) There is a state library commission created in Title 22, chapter 1. (b) The composition, method of appointment, terms of office, compensation, reimbursement, and qualifications of commission members are as prescribed by law. (2) (a) There is a natural resource data system advisory committee consisting of an employee of the legislative services division, of the department of administration, of the state library, and of each principal data source agency, appointed by the head of the respective state agency, and by the board of regents of higher education for the Montana university system. (b) The state library shall provide staff support to the committee, within the limits of the library's available resources.

History: (1)En. 82A-509 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 9, Ch. 51, L. 1974; R.C.M. 1947, 82A-509; (2)En. Sec. 3, Ch. 650, L. 1983; amd. Sec. 1, Ch. 395, L. 1985; Sec. 2-15-1018, MCA 1983; redes. 2-15-1514(2) by Code Commissioner, 1985; amd. Sec. 9, Ch. 545, L. 1995; amd. Sec. 24, Ch. 313, L. 2001.



2-15-1515. Commission on federal higher education programs.

2-15-1515. Commission on federal higher education programs. (1) There is a commission on federal higher education programs that may be called into existence by the board of regents of higher education from time to time as the need arises. Whenever the commission is called into existence, the board shall request that the governor appoint members pursuant to subsection (2)(b). (2) The commission consists of: (a) ex officio, the appointed members of the board of regents of higher education; and (b) a representative of each accredited private college or university in this state appointed by the governor from the board of trustees of each private college or university upon the request of the board of regents of higher education. (3) The commission members appointed pursuant to subsection (2)(b) shall serve for the period of existence of the commission. However, the period of service may not exceed 4 years and is contingent upon continued status as a trustee. If a vacancy occurs in a position held by an individual appointed pursuant to subsection (2)(b), the governor shall appoint a replacement. (4) The presiding officer of the board of regents of higher education is the presiding officer of the commission. (5) The commissioner of higher education is the administrative officer of the commission. (6) The commission is allocated to the board of regents of higher education for administrative purposes only as provided in 2-15-121. (7) The commission members are entitled to compensation as provided in 2-15-124(7). (8) The board of regents of higher education may terminate the commission from time to time when there is no need for its existence.

History: En. 82A-512 by Sec. 3, Ch. 220, L. 1974; R.C.M. 1947, 82A-512; amd. Sec. 1, Ch. 21, L. 1985; amd. Sec. 83, Ch. 61, L. 2007.



2-15-1516. Fertilizer advisory committee.

2-15-1516. Fertilizer advisory committee. (1) There is a fertilizer advisory committee. (2) The committee is composed of seven members, appointed jointly by the director of the Montana agricultural experiment station and the director of the Montana cooperative extension service of Montana state university-Bozeman, as follows: (a) five members involved in agriculture that includes the use of fertilizer in production; and (b) two members from the fertilizer industry. (3) The director of the department of agriculture shall serve as an ex officio member. (4) The members shall serve staggered 5-year terms, except that members shall be initially appointed so that no more than two terms expire in any year.

History: En. Sec. 4, Ch. 397, L. 1971; Sec. 3-1732, R.C.M. 1947; amd. and redes. 82A-513 by Sec. 99, Ch. 218, L. 1974; R.C.M. 1947, 82A-513; amd. Sec. 1, Ch. 197, L. 1985; amd. sec. 36, Ch. 308, L. 1995.



2-15-1517. Repealed.

2-15-1517. Repealed. Sec. 8, Ch. 21, L. 1985.

History: En. 75-9405 by Sec. 5, Ch. 515, L. 1977; R.C.M. 1947, 75-9405.



2-15-1518. Director of fire services training school.

2-15-1518. Director of fire services training school. (1) The board of regents shall appoint the director of the fire services training school. (2) The director may be removed for cause. (3) The director must have the following qualifications: (a) a bachelor's degree in a field of study related to fire protection; or (b) 5 years' experience in an organized training program as an instructor and 7 years' experience as a firefighter or fire combat officer.

History: En. 75-7721 by Sec. 6, Ch. 104, L. 1977; R.C.M. 1947, 75-7721(part); amd. Sec. 1, Ch. 20, L. 1989.



2-15-1519. Fire services training advisory council.

2-15-1519. Fire services training advisory council. (1) The board of regents shall appoint a fire services training advisory council to work with the director of the fire services training school. The membership of the council must include the following: (a) a fire chief; (b) a volunteer firefighter; (c) a paid firefighter; (d) a fire service instructor; (e) a person involved in fire prevention; (f) a representative of the insurance industry; and (g) a professional educator. (2) The board shall solicit and consider the recommendations of appropriate organizations and associations of fire service personnel in making appointments under subsection (1). (3) Members shall serve for 4-year terms and may be removed for cause. If a vacancy occurs, a member must be appointed to fill the unexpired term. A member may be reappointed. (4) A representative of the state fire prevention and investigation section of the department of justice, a fire control officer designated by the director of the department of natural resources and conservation, and the director of the fire services training school are ex officio members of the council.

History: En. 75-7718 by Sec. 3, Ch. 104, L. 1977; R.C.M. 1947, 75-7718; amd. Sec. 1, Ch. 6, L. 1987; amd. Sec. 2, Ch. 20, L. 1989; amd. Sec. 2, Ch. 706, L. 1991; amd. Sec. 7, Ch. 418, L. 1995; amd. Sec. 2, Ch. 449, L. 2007.



2-15-1520. Repealed.

2-15-1520. Repealed. Sec. 5, Ch. 39, L. 2013.

History: En. Sec. 1, Ch. 691, L. 1979; amd. Sec. 34, Ch. 658, L. 1987; amd. Sec. 1, Ch. 308, L. 1995; amd. Sec. 2, Ch. 243, L. 1997.



2-15-1521. Cultural and aesthetic projects advisory committee.

2-15-1521. Cultural and aesthetic projects advisory committee. (1) There is a cultural and aesthetic projects advisory committee. (2) The committee consists of 16 members, appointed as follows: (a) eight members appointed by the Montana historical society board of trustees; and (b) eight members appointed by the Montana arts council. (3) Members serve terms of 4 years beginning January 1 following their appointment. (4) A member may be removed by the appointing authority. (5) All vacancies must be filled by the original appointing authority. (6) The committee shall elect a presiding officer and a vice presiding officer. (7) Members of the committee are entitled to compensation of $25 a day and travel expenses, as provided for in 2-18-501 through 2-18-503, for each day in attendance at a committee meeting.

History: En. Sec. 2, Ch. 99, L. 1983; amd. Sec. 84, Ch. 61, L. 2007.



2-15-1522. Certification standards and practices advisory council.

2-15-1522. Certification standards and practices advisory council. (1) There is a certification standards and practices advisory council allocated to the board of public education. (2) The council consists of seven members appointed by majority vote of the board of public education. The membership of the council must include: (a) three teachers engaged in classroom teaching, including: (i) one who teaches within kindergarten through grade 8; (ii) one who teaches within grades 9 through 12; and (iii) one additional teacher from any category in subsection (2)(a) or (2)(b); (b) one person employed as a specialist or K-12 specialist; (c) one faculty member from an approved teacher education program offered by an accredited teacher education institution; (d) one person employed as an administrator, with the certification required in 20-4-106(1)(c); and (e) one school district trustee. (3) The board of public education shall select and appoint the members by June 1. If a vacancy occurs on the council, the board of public education shall appoint a person from the category of membership, as provided in subsection (2), in which the vacancy has occurred to serve the unexpired term. (4) Members shall serve staggered 3-year terms and must be appointed so that no more than three appointments expire in any 1 year.

History: En. Sec. 2, Ch. 465, L. 1987; amd. Sec. 1, Ch. 124, L. 1991.



2-15-1523. Ground water assessment steering committee.

2-15-1523. Ground water assessment steering committee. (1) There is a ground water assessment steering committee consisting of an employee of each of the following state agencies that have responsibility for ground water protection, management, or information. The member must be appointed by the head of the respective state agency: (a) the department of natural resources and conservation; (b) the department of environmental quality; (c) the department of agriculture; and (d) the Montana state library, natural resource information system. (2) The ground water assessment steering committee may include representatives of the following agencies and units of government with expertise or management responsibility related to ground water and representatives of the organizations and groups specified in subsection (2)(h), who shall serve as ex officio members: (a) the legislative services division; (b) the board of oil and gas conservation; (c) the Montana bureau of mines and geology; (d) a unit of the university system, other than the Montana bureau of mines and geology, appointed by the board of regents of higher education for the Montana university system; (e) a county government, appointed by an organization of Montana counties; (f) a city, town, or city-county government, appointed by an organization of Montana cities and towns; (g) each principal federal agency that has responsibility for ground water protection, management, or research, appointed by the Montana head of the respective federal agency; and (h) one representative of each of the following, appointed by the governor: (i) agricultural water users; (ii) industrial water users; (iii) a conservation or ecological protection organization; and (iv) the development community. (3) The ground water assessment steering committee shall elect a presiding officer from its voting members. (4) The Montana bureau of mines and geology shall provide staff support to the committee.

History: En. Sec. 8, Ch. 769, L. 1991; amd. Sec. 8, Ch. 418, L. 1995; amd. Sec. 10, Ch. 545, L. 1995; amd. Sec. 2, Ch. 436, L. 2009.



2-15-1524. Governor's postsecondary scholarship advisory council -- terms.

2-15-1524. Governor's postsecondary scholarship advisory council -- terms. (1) There is a three-member governor's postsecondary scholarship advisory council appointed by the governor. (2) Members shall serve staggered 3-year terms and must include: (a) at least one member with experience in financial aid at a postsecondary institution; and (b) at least one member with experience in secondary or postsecondary education. (3) A presiding officer must be selected by the council from among its membership at the first meeting of the council. (4) The council shall: (a) advise the board on issues related to the governor's postsecondary scholarship program and other student assistance programs; and (b) report to the governor annually or at any time upon request by the governor. (5) The council is attached to the commissioner of higher education for administrative purposes only, as provided in 2-15-121, and members are entitled to compensation as provided in 2-15-122(5).

History: En. Sec. 4, Ch. 489, L. 2005.



2-15-1525. Seed laboratory advisory board -- duties.

2-15-1525. Seed laboratory advisory board -- duties. (1) There is a seed laboratory advisory board. (2) (a) The board consists of: (i) five members appointed by the director of the agricultural experiment station provided for in 20-25-222; and (ii) the director of the agricultural experiment station, serving in an ex officio, nonvoting capacity. (b) The five members appointed by the director of the agricultural experiment station must be selected as follows: (i) three representatives from seed industry-related organizations; (ii) a representative of the department of agriculture; and (iii) a representative of the agricultural experiment station. (c) The members appointed as representatives of seed industry-related organizations may not represent the same organization. (3) The board shall advise the director of the agricultural experiment station on matters related to the Montana seed laboratory provided for in 20-25-229, including but not limited to: (a) rates to be charged for seed analysis; (b) staffing levels; (c) budget matters; and (d) operational procedures for the laboratory. (4) The board shall meet at least annually and may meet more frequently as needed. (5) Board members may request reimbursement for travel expenses as provided for in 2-18-501 through 2-18-503. The ex officio member is not entitled to travel expenses. (6) The board is attached to the agricultural experiment station for administrative purposes. The agricultural experiment station shall establish operating procedures for the board that are consistent with the provisions of this section.

History: En. Sec. 1, Ch. 300, L. 2011.



2-15-1526. through reserved.

2-15-1526 through 2-15-1529 reserved.



2-15-1530. Montana university system interunit benefits advisory committee -- composition.

2-15-1530. Montana university system interunit benefits advisory committee -- composition. (1) There is a Montana university system interunit benefits advisory committee with members appointed by the commissioner. (2) The members must be selected from a diverse group in order to adequately represent the interests of the employees of the Montana university system. (3) One-half of the members must be appointed based upon the recommendations of the labor organizations representing employees of the Montana university system. (4) The provisions of 2-15-122(1) through (8) apply to the advisory committee and its members.

History: En. Sec. 4, Ch. 256, L. 1999.






Part 16. Department of Professional and Occupational Licensing (Renumbered and Repealed)

2-15-1601. Repealed.

2-15-1601. Repealed. Sec. 22, Ch. 274, L. 1981.

History: En. 82A-1601 by Sec. 1, Ch. 272, L. 1971; R.C.M. 1947, 82A-1601.



2-15-1602. through reserved.

2-15-1602 through 2-15-1604 reserved.



2-15-1605. Renumbered .

2-15-1605. Renumbered . 2-15-1841, Sec. 4, Ch. 274, L. 1981.



2-15-1606. Renumbered .

2-15-1606. Renumbered . 2-15-1842, Sec. 4, Ch. 274, L. 1981.



2-15-1607. Repealed.

2-15-1607. Repealed. Sec. 6, Ch. 87, L. 1981.

History: (1) thru (3)En. Sec. 1, p. 48, L. 1901; rep. and re-en. Sec. 1, Ch. 51, L. 1905; re-en. Sec. 1594, Rev. C. 1907; re-en. Sec. 3125, R.C.M. 1921; re-en. Sec. 3125, R.C.M. 1935; Sec. 66-1401, R.C.M. 1947; amd. and redes. 82A-1602.20 by Sec. 140, Ch. 350, L. 1974; Sec. 82A-1602.20, R.C.M. 1947; (4)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.20; amd. Sec. 3, Ch. 247, L. 1981.



2-15-1608. Repealed.

2-15-1608. Repealed. Sec. 10, Ch. 470, L. 1981.

History: (1), (2)En. 82A-1602.6 by Sec. 356, Ch. 350, L. 1974; amd. Sec. 4, Ch. 176, L. 1977; Sec. 82A-1602.6, R.C.M. 1947; (3)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.6; amd. Sec. 2, Ch. 244, L. 1981; amd. Sec. 4, Ch. 247, L. 1981.



2-15-1609. Renumbered .

2-15-1609. Renumbered . 2-15-1843, Sec. 4, Ch. 274, L. 1981.



2-15-1610. Renumbered .

2-15-1610. Renumbered . 2-15-1844, Sec. 4, Ch. 274, L. 1981.



2-15-1611. Renumbered .

2-15-1611. Renumbered . 2-15-1845, Sec. 4, Ch. 274, L. 1981.



2-15-1612. Renumbered .

2-15-1612. Renumbered . 2-15-1846, Sec. 4, Ch. 274, L. 1981.



2-15-1613. Renumbered .

2-15-1613. Renumbered . 2-15-1847, Sec. 4, Ch. 274, L. 1981.



2-15-1614. Renumbered .

2-15-1614. Renumbered . 2-15-1848, Sec. 4, Ch. 274, L. 1981.



2-15-1615. Renumbered .

2-15-1615. Renumbered . 2-15-1849, Sec. 4, Ch. 274, L. 1981.



2-15-1616. Renumbered .

2-15-1616. Renumbered . 2-15-1850, Sec. 4, Ch. 274, L. 1981.



2-15-1617. Renumbered .

2-15-1617. Renumbered . 2-15-1851, Sec. 4, Ch. 274, L. 1981.



2-15-1618. Renumbered .

2-15-1618. Renumbered . 2-15-1852, Sec. 4, Ch. 274, L. 1981.



2-15-1619. Renumbered .

2-15-1619. Renumbered . 2-15-1853, Sec. 4, Ch. 274, L. 1981.



2-15-1620. through reserved.

2-15-1620 through 2-15-1624 reserved.



2-15-1625. Renumbered .

2-15-1625. Renumbered . 2-15-1856, Sec. 4, Ch. 274, L. 1981.



2-15-1626. Renumbered .

2-15-1626. Renumbered . 2-15-1857, Sec. 4, Ch. 274, L. 1981.



2-15-1627. Repealed.

2-15-1627. Repealed. Sec. 18, Ch. 79, L. 1983.

History: (1) thru (3)En. Sec. 3, Ch. 302, L. 1967; Sec. 66-2903, R.C.M. 1947; amd. and redes. 82A-1602.14 by Sec. 284, Ch. 350, L. 1974; Sec. 82A-1602.14, R.C.M. 1947; (4)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.14; amd. Sec. 17, Ch. 247, L. 1981.



2-15-1628. Renumbered .

2-15-1628. Renumbered . 2-15-1858, Sec. 4, Ch. 274, L. 1981.



2-15-1629. and reserved.

2-15-1629 through 2-15-1630 reserved.



2-15-1631. Renumbered .

2-15-1631. Renumbered . 2-15-1861, Sec. 4, Ch. 274, L. 1981.



2-15-1632. Renumbered .

2-15-1632. Renumbered . 2-15-1862, Sec. 4, Ch. 274, L. 1981.



2-15-1633. through reserved.

2-15-1633 through 2-15-1640 reserved.



2-15-1641. Renumbered .

2-15-1641. Renumbered . 2-15-1866, Sec. 4, Ch. 274, L. 1981.



2-15-1642. Repealed.

2-15-1642. Repealed. Sec. 14, Ch. 497, L. 1979.

History: (1) thru (4)En. 82A-1602.23 by Sec. 360, Ch. 350, L. 1974; amd. Sec. 1, Ch. 378, L. 1977; Sec. 82A-1602.23, R.C.M. 1947; (5)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.23.



2-15-1643. Repealed.

2-15-1643. Repealed. Sec. 195, Ch. 575, L. 1981.

History: (1) thru (3)En. Sec. 2, Ch. 105, L. 1931; re-en. Sec. 4139, R.C.M. 1935; Sec. 66-2102, R.C.M. 1947; amd. and redes. 82A-1602.1 by Sec. 194, Ch. 350, L. 1974; Sec. 82A-1602.1, R.C.M. 1947; (4)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.1.



2-15-1644. Renumbered .

2-15-1644. Renumbered . 2-15-1867, Sec. 4, Ch. 274, L. 1981.



2-15-1645. through reserved.

2-15-1645 through 2-15-1650 reserved.



2-15-1651. Renumbered .

2-15-1651. Renumbered . 2-15-1871, Sec. 4, Ch. 274, L. 1981.



2-15-1652. Renumbered .

2-15-1652. Renumbered . 2-15-1872, Sec. 4, Ch. 274, L. 1981.



2-15-1653. Renumbered .

2-15-1653. Renumbered . 2-15-1873, Sec. 4, Ch. 274, L. 1981.



2-15-1654. Renumbered .

2-15-1654. Renumbered . 2-15-1874, Sec. 4, Ch. 274, L. 1981.



2-15-1655. Renumbered .

2-15-1655. Renumbered . 2-15-1875, Sec. 4, Ch. 274, L. 1981.



2-15-1656. Repealed.

2-15-1656. Repealed. Sec. 195, Ch. 575, L. 1981.

History: En. 82A-1602.29 by Sec. 1, Ch. 504, L. 1975; R.C.M. 1947, 82A-1602.29(part); amd. Sec. 19, Ch. 184, L. 1979.



2-15-1657. through reserved.

2-15-1657 through 2-15-1660 reserved.



2-15-1661. Repealed.

2-15-1661. Repealed. Sec. 1, Ch. 322, L. 1981.

History: (1) thru (3)En. 82A-1602.4 by Sec. 355, Ch. 350, L. 1974; Sec. 82A-1602.4, R.C.M. 1947; (4)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.4; amd. Sec. 23, Ch. 247, L. 1981.



2-15-1662. Renumbered .

2-15-1662. Renumbered . 2-15-1881, Sec. 4, Ch. 274, L. 1981.






Part 17. Department of Labor and Industry

2-15-1701. Department of labor and industry -- head.

2-15-1701. Department of labor and industry -- head. (1) There is a department of labor and industry. As prescribed in Article XII, section 2, of the Montana constitution, the department head is the commissioner of labor and industry. (2) The commissioner must be appointed and serve as provided in 2-15-111. (3) The commissioner must receive an annual salary in an amount equal to other department directors. (4) Before entering on the duties of the office, the commissioner shall take and subscribe to the oath of office prescribed by the Montana constitution.

History: (1)En. 82A-1001 by Sec. 1, Ch. 272, L. 1971; Sec. 82A-1001, R.C.M. 1947; (2) thru (4)Ap. p. Sec. 2, Ch. 177, L. 1951; Sec. 41-1602, R.C.M. 1947; Ap. p. Sec. 3, Ch. 177, L. 1951; amd. Sec. 1, Ch. 27, L. 1957; amd. Sec. 2, Ch. 225, L. 1963; amd. Sec. 20, Ch. 177, L. 1965; amd. Sec. 2, Ch. 237, L. 1967; amd. Sec. 19, Ch. 100, L. 1973; amd. Sec. 6, Ch. 343, L. 1977; Sec. 41-1603, R.C.M. 1947; R.C.M. 1947, 41-1602, 41-1603, 82A-1001(part); amd. Sec. 20, Ch. 184, L. 1979; amd. Sec. 1, Ch. 116, L. 1981; amd. Sec. 85, Ch. 61, L. 2007.



2-15-1702. Repealed.

2-15-1702. Repealed. Sec. 59, Ch. 613, L. 1989.

History: En. 82A-1004 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 87, Ch. 23, L. 1975; R.C.M. 1947, 82A-1004(part).



2-15-1703. Repealed.

2-15-1703. Repealed. Sec. 5, Ch. 349, L. 1981.

History: En. 82A-1006 by Sec. 1, Ch. 272, L. 1971; R.C.M. 1947, 82A-1006.



2-15-1704. Board of labor appeals -- allocation -- composition -- function -- quasi-judicial.

2-15-1704. Board of labor appeals -- allocation -- composition -- function -- quasi-judicial. (1) There is a board of labor appeals. (2) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121. (3) The board is composed of three members of the public who are not employees of the state government, appointed by the governor as prescribed in 2-15-124. (4) The governor may appoint a substitute board member to the board who is subject to the same qualifications and confirmation requirements as the regular board members as prescribed in 2-15-124 and subsection (3) of this section. The substitute board member may serve in place of any regular board member who is unable to attend a board meeting and participate in the proceedings and decisions of that board meeting. The substitute board member is entitled to the same compensation and per diem as the regular board members. (5) The board is designated as a quasi-judicial board for purposes of 2-15-124.

History: En. 82A-1008 by Sec. 1, Ch. 272, L. 1971; R.C.M. 1947, 82A-1008(1) thru (3), (5); amd. Sec. 1, Ch. 88, L. 2009.



2-15-1705. Board of personnel appeals -- allocation -- composition -- vote necessary for decision -- quasi-judicial.

2-15-1705. Board of personnel appeals -- allocation -- composition -- vote necessary for decision -- quasi-judicial. (1) There is a board of personnel appeals. (2) The board is allocated to the department of labor and industry for administrative purposes only as prescribed in 2-15-121. (3) (a) The board consists of five members and three substitute members appointed by the governor as follows: (i) two members who are full-time management employees in organizations with collective bargaining units or who represent management in collective bargaining activities and a substitute member with the same qualifications as the other two members who is to serve in place of an absent member and to participate only in the decisions of the proceeding that the substitute member is attending; (ii) two members who are full-time employees or elected officials of a labor union or an association recognized by the board and a substitute member with the same qualifications as the other two members who is to serve in place of an absent member and to participate only in the decisions of the proceeding that the substitute member is attending; and (iii) one other member having general labor-management experience who is the presiding officer and a substitute member with the same qualifications as the other member who is to serve in place of an absent member and to participate only in the decisions of the proceeding that the substitute member is attending. (b) All members of the board shall serve as impartial decisionmakers and are not appointed to serve the interests of the organizations they represent. (c) A substitute board member is entitled to the same compensation and per diem when serving as the other members of the board. (4) In all proceedings before the board, a favorable vote of at least a majority of a quorum is sufficient to adopt any resolution, motion, or other decision. (5) The board is designated a quasi-judicial board for purposes of 2-15-124.

History: En. 82A-1014 by Sec. 15, Ch. 440, L. 1973; amd. Sec. 1, Ch. 47, L. 1974; amd. Sec. 1, Ch. 378, L. 1975; amd. Sec. 1, Ch. 545, L. 1977; R.C.M. 1947, 82A-1014(1) thru (3), (5); amd. Sec. 1, Ch. 26, L. 1981; amd. Sec. 1, Ch. 604, L. 1983; amd. Sec. 1, Ch. 239, L. 1991; amd. Sec. 1, Ch. 90, L. 1995; amd. Sec. 1, Ch. 65, L. 2009.



2-15-1706. Commission for human rights -- allocation -- quasi-judicial.

2-15-1706. Commission for human rights -- allocation -- quasi-judicial. (1) There is a commission for human rights. (2) The commission consists of five members appointed by the governor with the consent of the senate. (3) The commission is designated as a quasi-judicial board for the purposes of 2-15-124 and its members must be compensated and receive travel expenses as provided for in 2-15-124. (4) The commission is allocated to the department of labor and industry for administrative purposes only as provided in 2-15-121.

History: En. 82A-1015 by Sec. 4, Ch. 283, L. 1974; amd. Sec. 1, Ch. 478, L. 1975; R.C.M. 1947, 82A-1015; amd. Sec. 24, Ch. 247, L. 1981; amd. Sec. 3, Ch. 474, L. 1981; amd. Sec. 4, Ch. 650, L. 1985; amd. Sec. 2, Ch. 467, L. 1997.



2-15-1707. Office of workers' compensation judge -- allocation -- appointment -- salary.

2-15-1707. Office of workers' compensation judge -- allocation -- appointment -- salary. (1) There is the office of workers' compensation judge. The office is allocated to the department of labor and industry for administrative purposes only as prescribed in 2-15-121. (2) The governor shall appoint the workers' compensation judge for a term of 6 years in the same manner provided by Title 3, chapter 1, part 10, for the appointment of supreme or district court judges. A vacancy must be filled in the same manner as the original appointment. (3) To be eligible for workers' compensation judge, a person must: (a) have the qualifications necessary for district court judges found in Article VII, section 9, of the Montana constitution; (b) devote full time to the duties of workers' compensation judge and not engage in the private practice of law. (4) The workers' compensation judge is entitled to the same salary and other emoluments as that of a district judge but must be accorded retirement benefits under the public employees' retirement system.

History: En. 82A-1016 by Sec. 1, Ch. 537, L. 1975; R.C.M. 1947, 82A-1016; amd. Sec. 42, Ch. 613, L. 1989; Sec. 2-15-1014, MCA 1989; redes. 2-15-1707 by Code Commissioner, 1991.



2-15-1708. Repealed.

2-15-1708. Repealed. Sec. 4, Ch. 170, L. 2003.

History: En. Sec. 8, Ch. 295, L. 1993.



2-15-1709. Repealed.

2-15-1709. Repealed. Sec. 15, Ch. 69, L. 2005.

History: En. Sec. 4, Ch. 385, L. 1997.



2-15-1710. through reserved.

2-15-1710 through 2-15-1729 reserved.



2-15-1730. Alternative health care board -- composition -- terms -- allocation.

2-15-1730. Alternative health care board -- composition -- terms -- allocation. (1) There is an alternative health care board. (2) The board consists of six members appointed by the governor with the consent of the senate. The members are: (a) two persons from each of the health care professions regulated by the board who have been actively engaged in the practice of their respective professions for at least 3 years preceding appointment to the board; (b) one public member who is not a member of a profession regulated by the board; and (c) one member who is a Montana physician whose practice includes obstetrics. (3) The members must have been residents of this state for at least 3 years before appointment to the board. (4) All members shall serve staggered 4-year terms. The governor may remove a member from the board for neglect of a duty required by law, for incompetency, or for unprofessional or dishonorable conduct. (5) The board is allocated to the department for administrative purposes only, as prescribed in 2-15-121.

History: En. Sec. 1, Ch. 524, L. 1991; amd. Sec. 1, Ch. 314, L. 1993; amd. Sec. 1, Ch. 492, L. 2001; Sec. 2-15-1840, MCA 1999; redes. 2-15-1730 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 2, Ch. 11, L. 2007.



2-15-1731. Board of medical examiners.

2-15-1731. Board of medical examiners. (1) There is a Montana state board of medical examiners. (2) The board consists of 13 members appointed by the governor with the consent of the senate. Appointments made when the legislature is not in session may be confirmed at the next session. (3) The members are: (a) five members having the degree of doctor of medicine, including one member with experience in emergency medicine; (b) one member having the degree of doctor of osteopathy; (c) one member who is a licensed podiatrist; (d) one member who is a licensed nutritionist; (e) one member who is a licensed physician assistant; (f) one member who is a licensed acupuncturist; (g) one member who is a volunteer emergency medical technician, as defined in 50-6-202; and (h) two members of the general public who are not medical practitioners. (4) (a) The members having the degree of doctor of medicine may not be from the same county. (b) The volunteer emergency medical technician must have a demonstrated interest in and knowledge of state and national issues involving emergency medical service. (c) Each member must be a citizen of the United States. (d) Each member, except for public members, must have been licensed and must have practiced medicine, acupuncture, emergency medical care, or dietetics-nutrition in this state for at least 5 years and must have been a resident of this state for at least 5 years. (5) Members shall serve staggered 4-year terms. A term begins on September 1 of each year of appointment. A member may be removed by the governor for neglect of duty, incompetence, or unprofessional or dishonorable conduct. (6) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (5)En. Sec. 4, Ch. 338, L. 1969; amd. Sec. 2, Ch. 203, L. 1971; Sec. 66-1013, R.C.M. 1947; amd. and redes. 82A-1602.15 by Sec. 92, Ch. 350, L. 1974; amd. Sec. 1, Ch. 83, L. 1975; Sec. 82A-1602.15, R.C.M. 1947; (6)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 83, L. 1975; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.15; amd. Sec. 15, Ch. 184, L. 1979; amd. Sec. 3, Ch. 243, L. 1981; MCA 1979, 2-15-1605; redes. 2-15-1841 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 1, Ch. 470, L. 1981; amd. Sec. 12, Ch. 529, L. 1987; amd. Sec. 1, Ch. 419, L. 1993; amd. Sec. 1, Ch. 327, L. 1995; Sec. 2-15-1841, MCA 1999; redes. 2-15-1731 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 1, Ch. 126, L. 2005; amd. Sec. 1, Ch. 519, L. 2005; amd. Sec. 2, Ch. 82, L. 2009; amd. Sec. 1, Ch. 18, L. 2011.



2-15-1732. Board of dentistry.

2-15-1732. Board of dentistry. (1) There is a board of dentistry. (2) The board consists of five dentists, one denturist, two dental hygienists, and two public members, one of whom must be a senior citizen. All members are appointed by the governor with the consent of the senate. Each licensed member must be licensed to practice as a dentist, denturist, or dental hygienist in this state, must have actively practiced in this state for at least 5 continuous years immediately before the member's appointment, and must be actively engaged in practice while serving on the board. Each member must be a resident of this state. (3) Each member shall serve for a term of 5 years. The governor may remove a member only for neglect or cause. (4) The governor shall fill any vacancy within 30 days. (5) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (3)En. Sec. 1, Ch. 48, L. 1935; re-en. Sec. 3115.1, R.C.M. 1935; Sec. 66-901, R.C.M. 1947; amd. and redes. 82A-1602.9 by Sec. 76, Ch. 350, L. 1974; Sec. 82A-1602.9, R.C.M. 1947; amd. Sec. 1, Ch. 316, L. 1979; (4)En. Sec. 1, Ch. 316, L. 1979; (5)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.9; amd. Sec. 1, Ch. 316, L. 1979; amd. Sec. 1, Ch. 244, L. 1981; amd. Sec. 2, Ch. 247, L. 1981; MCA 1979, 2-15-1606; redes. 2-15-1842 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 3, Ch. 363, L. 1981; amd. Sec. 11, Ch. 575, L. 1981; amd. Sec. 1, Ch. 524, L. 1987; amd. Sec. 1, Ch. 331, L. 1991; amd. Sec. 13, Ch. 481, L. 1997; Sec. 2-15-1842, MCA 1999; redes. 2-15-1732 by Sec. 221(2), Ch. 483, L. 2001.



2-15-1733. Board of pharmacy.

2-15-1733. Board of pharmacy. (1) There is a board of pharmacy. (2) The board consists of seven members appointed by the governor with the consent of the senate. Four members must be licensed pharmacists, one member must be a registered pharmacy technician, and two members must be from the general public. (a) Each licensed pharmacist member must have graduated and received the first professional undergraduate degree from the school of pharmacy of the university of Montana-Missoula or from an accredited pharmacy degree program that has been approved by the board. Each licensed pharmacist member must have at least 5 consecutive years of practical experience as a pharmacist immediately before appointment to the board. A licensed pharmacist member who, during the member's term of office, ceases to be actively engaged in the practice of pharmacy in this state must be automatically disqualified from membership on the board. (b) A registered pharmacy technician member must have at least 5 consecutive years of practical experience as a pharmacy technician immediately before appointment to the board. A registered pharmacy technician member who, during the member's term of office, ceases to be actively engaged as a pharmacy technician in this state must be automatically disqualified from membership on the board. (c) Each public member of the board must be a resident of the state and may not be or ever have been: (i) a member of the profession of pharmacy or the spouse of a member of the profession of pharmacy; (ii) a person having any material financial interest in the providing of pharmacy services; or (iii) a person who has engaged in any activity directly related to the practice of pharmacy. (3) Members shall serve staggered 5-year terms. A member may not serve more than two consecutive full terms. For the purposes of this section, an appointment to fill an unexpired term does not constitute a full term. (4) A member must be removed from office by the governor: (a) upon proof of malfeasance or misfeasance in office, after reasonable notice of charges against the member and after a hearing; or (b) upon refusal or inability to perform the duties of a board member in an efficient, responsible, and professional manner. (5) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (3)En. Sec. 643, Pol. C. 1895; re-en. Sec. 1625, Rev. C. 1907; re-en. Sec. 4, Ch. 134, L. 1915; re-en. Sec. 3173, R.C.M. 1921; re-en. Sec. 3173, R.C.M. 1935; amd. Sec. 3, Ch. 175, L. 1939; Sec. 66-1503, R.C.M. 1947; amd. and redes. 82A-1602.21 by Sec. 149, Ch. 350, L. 1974; Sec. 82A-1602.21, R.C.M. 1947; (4)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.21; amd. Sec. 3, Ch. 244, L. 1981; amd. Sec. 5, Ch. 247, L. 1981; MCA 1979, 2-15-1609; redes. 2-15-1843 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 3, Ch. 362, L. 1981; amd. Sec. 1, Ch. 379, L. 1981; amd. Sec. 2, Ch. 247, L. 1983; amd. Sec. 36, Ch. 308, L. 1995; amd. Sec. 1, Ch. 388, L. 2001; Sec. 2-15-1843, MCA 1999; redes. 2-15-1733 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 1, Ch. 224, L. 2003; amd. Sec. 1, Ch. 247, L. 2009.



2-15-1734. Board of nursing.

2-15-1734. Board of nursing. (1) There is a board of nursing. (2) The board consists of nine members appointed by the governor with the consent of the senate. The members are: (a) four registered professional nurses, of whom at least one must have had at least 5 years in administrative, teaching, or supervisory experience in one or more schools of nursing, at least one must be an advanced practice registered nurse, at least one must be engaged in nursing practice in a rural health care facility, and at least one must be currently engaged in the administration, supervision, or provision of direct client care. Each member who is a registered professional nurse must: (i) be a graduate of an approved school of nursing; (ii) be a licensed registered professional nurse in this state; (iii) have had at least 5 years' experience in nursing following graduation; and (iv) be currently engaged in the practice of professional nursing and have practiced for at least 5 years. (b) three practical nurses. Each must: (i) be a graduate of a school of practical nursing; (ii) be a licensed practical nurse in this state; (iii) have had at least 5 years' experience as a practical nurse; and (iv) be currently engaged in the practice of practical nursing and have practiced for at least 5 years. (c) two public members who are not medical practitioners, involved in the practice of nursing or employment of nursing, or administrators of Montana health care facilities. (3) All members must have been residents of this state for at least 1 year before appointment and must be citizens of the United States. (4) All members shall serve staggered 4-year terms, and a member may not be appointed for more than two consecutive terms. The governor may remove a member from the board for neglect of a duty required by law or for incompetency or unprofessional or dishonorable conduct. (5) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (4)En. 82A-1602.18 by Sec. 357, Ch. 350, L. 1974; Sec. 82A-1602.18, R.C.M. 1947; (5)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.18; amd. Sec. 6, Ch. 247, L. 1981; amd. Sec. 3, Ch. 248, L. 1981; MCA 1979, 2-15-1610; redes. 2-15-1844 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 1, Ch. 282, L. 1987; Sec. 2-15-1844, MCA 1999; redes. 2-15-1734 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 2, Ch. 126, L. 2005.



2-15-1735. Board of nursing home administrators.

2-15-1735. Board of nursing home administrators. (1) There is a board of nursing home administrators. (2) The board consists of six voting members appointed by the governor with the consent of the senate. Three members must be nursing home administrators. One member shall represent the public at large and must be 55 years of age or older at the time of appointment. The other two members must be representatives of professions or institutions concerned with the care of chronically ill and infirm aged patients and may not be from the same profession or have a financial interest in a nursing home. (3) The director of the department of public health and human services or the director's designee is an ex officio, nonvoting member of the board. (4) Each appointed member shall serve for a term of 5 years. Any vacancy occurring in the position of an appointive member must be filled by the governor for the unexpired term. (5) Appointive members may be removed by the governor only for cause. (6) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (5)En. Sec. 2, Ch. 363, L. 1969; amd. Sec. 1, Ch. 434, L. 1973; amd. Sec. 2, Ch. 483, L. 1973; amd. Sec. 1, Ch. 153, L. 1974; Sec. 66-3102, R.C.M. 1947; amd. and redes. 82A-1602.17 by Sec. 306, Ch. 350, L. 1974; amd. Sec. 1, Ch. 95, L. 1975; Sec. 82A-1602.17, R.C.M. 1947; (6)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.17(1) thru (6); amd. Sec. 1, Ch. 163, L. 1979; amd. Sec. 4, Ch. 244, L. 1981; amd. Sec. 7, Ch. 247, L. 1981; MCA 1979, 2-15-1611; redes. 2-15-1845 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 9, Ch. 418, L. 1995; amd. Sec. 12, Ch. 546, L. 1995; Sec. 2-15-1845, MCA 1999; redes. 2-15-1735 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 2, Ch. 107, L. 2007.



2-15-1736. Board of optometry.

2-15-1736. Board of optometry. (1) There is a board of optometry. (2) The board consists of four members appointed by the governor with the consent of the senate. Three members must be registered optometrists of this state and actually engaged in the exclusive practice of optometry in this state during their terms of office. One member must be a representative of the public who is not engaged in the practice of optometry. (3) Members shall serve staggered 4-year terms. (4) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (3)En. 82A-1602.19 by Sec. 358, Ch. 350, L. 1974; Sec. 82A-1602.19, R.C.M. 1947; (4)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.19; amd. Sec. 1, Ch. 41, L. 1979; amd. Sec. 8, Ch. 247, L. 1981; MCA 1979, 2-15-1612; redes. 2-15-1846 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 3, Ch. 543, L. 1981; amd. Sec. 1, Ch. 121, L. 1993; Sec. 2-15-1846, MCA 1999; redes. 2-15-1736 by Sec. 221(2), Ch. 483, L. 2001.



2-15-1737. Board of chiropractors.

2-15-1737. Board of chiropractors. (1) There is a board of chiropractors. (2) The board consists of four members appointed by the governor with the consent of the senate. Three members must be practicing chiropractors of integrity and ability who are residents of this state and who have practiced chiropractic continuously in this state for at least 1 year. No two members may be graduates of the same school or college of chiropractic. One member must be a representative of the public who is not engaged in the practice of chiropractic. (3) Each member shall serve for a term of 3 years. No member may be appointed for more than two consecutive terms. A member may be removed from office by the governor on sufficient proof of the member's inability or misconduct. (4) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (3)En. I.M., Nov. 1918; effective under governor's proclamation, Dec. 28, 1918; re-en. Sec. 3138, R.C.M. 1921; re-en. Sec. 3138, R.C.M. 1935; Sec. 66-501, R.C.M. 1947; amd. and redes. 82A-1602.7 by Sec. 45, Ch. 350, L. 1974; amd. Sec. 2, Ch. 579, L. 1977; Sec. 82A-1602.7, R.C.M. 1947; (4)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.7; amd. Sec. 3, Ch. 155, L. 1981; amd. Sec. 9, Ch. 247, L. 1981; MCA 1979, 2-15-1613; redes. 2-15-1847 by Sec. 4, Ch. 274, L. 1981; Sec. 2-15-1847, MCA 1999; redes. 2-15-1737 by Sec. 221(2), Ch. 483, L. 2001.



2-15-1738. Board of radiologic technologists.

2-15-1738. Board of radiologic technologists. (1) There is a board of radiologic technologists. (2) The board consists of seven members appointed by the governor with the consent of the senate, including: (a) a radiologist licensed to practice medicine in Montana; (b) a person granted a permit issued by the board pursuant to 37-14-306; (c) a public member; and (d) four licensed radiologic technologists registered with the American registry of radiologic technologists (ARRT), including one radiologist assistant or radiology practitioner assistant licensed under 37-14-313. (3) Vacancies in unexpired terms must be filled for the remainder of the term. (4) Each member shall serve 3-year terms. (5) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: En. 82A-1602.28 by Sec. 3, Ch. 336, L. 1975; R.C.M. 1947, 82A-1602.28(part); amd. Sec. 16, Ch. 184, L. 1979; amd. Sec. 10, Ch. 247, L. 1981; MCA 1979, 2-15-1614; redes. 2-15-1848 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 1, Ch. 296, L. 1981; amd. Sec. 1, Ch. 166, L. 1985; Sec. 2-15-1848, MCA 1999; redes. 2-15-1738 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 2, Ch. 109, L. 2009.



2-15-1739. Board of speech-language pathologists and audiologists.

2-15-1739. Board of speech-language pathologists and audiologists. (1) There is a board of speech-language pathologists and audiologists. (2) The board consists of five members who shall: (a) be appointed by the governor with the consent of the senate; (b) have been residents of this state for at least 1 year immediately preceding their appointment; and (c) have been engaged in rendering services to the public, teaching, or performing research in the field of speech-language pathology or audiology for at least 5 years immediately preceding their appointment. (3) At least two members of the board shall be speech-language pathologists and at least two shall be audiologists, with the remaining member to be a public member who is a consumer of speech-language pathology or audiology services and who is not a licentiate of the board or of any other board within the department. All board members, except the public member, shall at all times be validly licensed in speech-language pathology or audiology. (4) Appointments shall be for 3-year terms with no person eligible to serve more than two full consecutive terms. Terms begin on the first day of the calendar year and end on the last day of the calendar year. (5) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: En. 82A-1602.31 by Sec. 5, Ch. 543, L. 1975; R.C.M. 1947, 82A-1602.31(part); amd. Sec. 17, Ch. 184, L. 1979; amd. Sec. 5, Ch. 244, L. 1981; amd. Sec. 11, Ch. 247, L. 1981; MCA 1979, 2-15-1615; redes. 2-15-1849 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 1, Ch. 413, L. 1989; Sec. 2-15-1849, MCA 1999; redes. 2-15-1739 by Sec. 221(2), Ch. 483, L. 2001.



2-15-1740. Board of hearing aid dispensers.

2-15-1740. Board of hearing aid dispensers. (1) There is a board of hearing aid dispensers. (2) The board consists of five members appointed by the governor with the consent of the senate, including: (a) two members, each of whom has been a licensed hearing aid dispenser for at least 5 years, possesses a current audiologist license issued under Title 37, chapter 15, and has a master's level college degree; (b) two members, each of whom does not hold a master's level college degree in audiology but has been a licensed dispenser and fitter of hearing aids for at least 5 years before being appointed to the board; and (c) one public member who is either an otolaryngologist or a person who is not a licensed hearing aid dispenser or a licensed audiologist and who regularly uses a hearing aid because of a demonstrated hearing impairment. (3) Each member shall serve for 3-year terms. A member may not be reappointed within 1 year after the expiration of the member's second consecutive full term. (4) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (3)En. Sec. 4, Ch. 204, L. 1969; Sec. 66-3004, R.C.M. 1947; amd. and redes. 82A-1602.12 by Sec. 293, Ch. 350, L. 1974; Sec. 82A-1602.12, R.C.M. 1947; (4)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.12; amd. Sec. 6, Ch. 244, L. 1981; amd. Sec. 12, Ch. 247, L. 1981; MCA 1979, 2-15-1616; redes. 2-15-1850 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 3, Ch. 444, L. 1981; amd. Sec. 17, Ch. 404, L. 1985; amd. Sec. 14, Ch. 481, L. 1997; Sec. 2-15-1850, MCA 1999; redes. 2-15-1740 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 3, Ch. 109, L. 2009.



2-15-1741. Board of psychologists.

2-15-1741. Board of psychologists. (1) There is a board of psychologists. (2) The board consists of six members appointed by the governor with the consent of the senate. Two members must be licensed psychologists in private practice, one member must be a licensed psychologist in public health, one member must be a licensed psychologist engaged in the teaching of psychology, and two members must be from the general public. A member may not serve more than two consecutive 5-year terms. (3) Members shall serve staggered 5-year terms. (4) The board is allocated to the department for administrative purposes only, as prescribed in 2-15-121.

History: En. Sec. 4, Ch. 73, L. 1971; Sec. 66-3204, R.C.M. 1947; amd. and redes. 82A-1602.27 by Sec. 314, Ch. 350, L. 1974; R.C.M. 1947, 82A-1602.27; amd. Sec. 13, Ch. 247, L. 1981; MCA 1979, 2-15-1617; redes. 2-15-1851 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 3, Ch. 324, L. 1981; amd. Sec. 2, Ch. 671, L. 1991; amd. Sec. 1, Ch. 230, L. 1999; amd. Sec. 2, Ch. 492, L. 2001; Sec. 2-15-1851, MCA 1999; redes. 2-15-1741 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 4, Ch. 109, L. 2009.



2-15-1742. Board of veterinary medicine.

2-15-1742. Board of veterinary medicine. (1) There is a board of veterinary medicine. (2) The board consists of six members appointed by the governor with the consent of the senate, five of whom must be licensed veterinarians and one of whom must be a public member who is a consumer of veterinary services and who may not be a licensee of the board or of any other board under the department of labor and industry. (3) Each veterinarian member must be a reputable licensed veterinarian who has graduated from a college that is authorized by law to confer degrees and that has educational standards equal to those approved by the American veterinary medical association. Each veterinarian member must have actually and legally practiced veterinary medicine in either private practice or public service in this state for at least 5 years immediately before appointment. (4) Each member shall serve for a term of 5 years. The governor may, after notice and hearing, remove a member for misconduct, incapacity, or neglect of duty. (5) The board is allocated to the department for administrative purposes only as provided in 2-15-121.

History: (1) thru (4)En. Sec. 1, Ch. 82, L. 1913; re-en. Sec. 3217, R.C.M. 1921; re-en. Sec. 3217, R.C.M. 1935; amd. Sec. 1, Ch. 90, L. 1955; Sec. 66-2201, R.C.M. 1947; amd. and redes. 82A-1602.24 by Sec. 204, Ch. 350, L. 1974; amd. Sec. 4, Ch. 135, L. 1975; Sec. 82A-1602.24, R.C.M. 1947; (5)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.24; amd. Sec. 7, Ch. 244, L. 1981; amd. Sec. 14, Ch. 247, L. 1981; MCA 1979, 2-15-1618; amd. and redes. 2-15-1852 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 1, Ch. 43, L. 1985; amd. Sec. 12, Ch. 483, L. 2001; Sec. 2-15-1852, MCA 1999; redes. 2-15-1742 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 86, Ch. 61, L. 2007.



2-15-1743. Board of funeral service.

2-15-1743. Board of funeral service. (1) There is a board of funeral service. (2) The board consists of six members appointed by the governor with the consent of the senate. Three members must be licensed morticians. One member must be a representative of the public who is not engaged in the practice of mortuary science or funeral directing. One member must be a licensed crematory operator or crematory technician or a mortician who is engaged in a crematory operation. One member must be a representative of a cemetery company governed by Title 37, chapter 19, part 8. (3) Board members shall serve staggered 5-year terms. (4) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (3)En. Sec. 2, Ch. 41, L. 1963; Sec. 66-2702, R.C.M. 1947; amd. and redes. 82A-1602.16 by Sec. 261, Ch. 350, L. 1974; amd. Sec. 1, Ch. 233, L. 1977; Sec. 82A-1602.16, R.C.M. 1947; (4)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.16; MCA 1979, 2-15-1619; redes. 2-15-1853 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 3, Ch. 378, L. 1981; amd. Sec. 2, Ch. 38, L. 1993; amd. Sec. 1, Ch. 52, L. 1997; Sec. 2-15-1853, MCA 1999; redes. 2-15-1743 by Sec. 221(2), Ch. 483, L. 2001.



2-15-1744. Board of social work examiners and professional counselors.

2-15-1744. Board of social work examiners and professional counselors. (1) (a) The governor shall appoint, with the consent of the senate, a board of social work examiners and professional counselors consisting of seven members. (b) Three members must be licensed social workers, and three must be licensed professional counselors. (c) One member must be appointed from and represent the general public and may not be engaged in social work. (2) The board is allocated to the department for administrative purposes only as provided in 2-15-121. (3) Members shall serve staggered 4-year terms.

History: En. Sec. 1, Ch. 544, L. 1983; amd. Sec. 17, Ch. 572, L. 1985; (2)En. Sec. 16, Ch. 572, L. 1985; Sec. 2-15-1854, MCA 1999; redes. 2-15-1744 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 3, Ch. 11, L. 2007; amd. Sec. 87, Ch. 61, L. 2007; amd. Sec. 5, Ch. 109, L. 2009.



2-15-1745. Board of private alternative adolescent residential or outdoor programs.

2-15-1745. Board of private alternative adolescent residential or outdoor programs. (1) There is a board of private alternative adolescent residential or outdoor programs. (2) The board consists of five members appointed by the governor with the consent of the senate for 3-year terms. The members must include: (a) three members from a list of nominees provided by programs, as defined in 37-48-102, of various sizes and types; and (b) two members who must be from the general public. (3) A vacancy on the board must be filled in the same manner as the original appointment. (4) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: En. Sec. 1, Ch. 294, L. 2005.



2-15-1746. Repealed.

2-15-1746. Repealed. Sec. 23, Ch. 243, L. 2003.

History: (1) thru (3)En. Sec. 6, Ch. 127, L. 1929; re-en. Sec. 3228.24. R.C.M. 1935; Sec. 66-406, R.C.M. 1947; amd. and. redes. 82A-1602.5 by Sec. 38, Ch. 350, L. 1974; Sec. 82A-1602.5, R.C.M. 1947; (4)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.5; amd. Sec. 15, Ch. 247, L. 1981; MCA 1979, 2-15-1625; redes. 2-15-1856 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 3, Ch. 544, L. 1981; Sec. 2-15-1856, MCA 1999; redes. 2-15-1746 by Sec. 221(2), Ch. 483, L. 2001.



2-15-1747. Board of barbers and cosmetologists.

2-15-1747. Board of barbers and cosmetologists. (1) There is a board of barbers and cosmetologists. (2) The board consists of nine members appointed by the governor with the consent of the senate and must include: (a) three licensed cosmetologists each of whom has been a resident of this state for a least 5 years and has been actively engaged in the profession of cosmetology for at least 5 years immediately prior to being appointed to the board; (b) one member who has been a resident of this state for at least 5 years and has been actively engaged as a licensed electrologist, esthetician, or manicurist for at least 5 years immediately prior to being appointed to the board; (c) three licensed barbers each of whom has been a resident of this state for at least 5 years and has been actively engaged in the profession of barbering for at least 5 years immediately prior to appointment to the board; and (d) two members of the public who are not engaged in the practice of barbering, cosmetology, electrology, esthetics, or manicuring. (3) Two members of the board must be affiliated with a school. (4) (a) If there is not a licensed barber qualified and willing to serve on the board in one of the three barber positions, the governor may appoint a cosmetologist, electrologist, esthetician, or manicurist otherwise qualified under this section to fill the position. (b) If there is not a licensed cosmetologist qualified and willing to serve on the board in one of the three cosmetologist positions, the governor may appoint a barber, electrologist, esthetician, or manicurist otherwise qualified under this section to fill the position. (5) Each member shall serve for a term of 5 years. The terms must be staggered. (6) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (3)En. Sec. 4, Ch. 104, L. 1929; re-en. Sec. 3228.4, R.C.M. 1935; amd. Sec. 4, Ch. 222, L. 1939; amd. Sec. 4, Ch. 244, L. 1961; Sec. 66-804, R.C.M. 1947; redes. 82A-1602.8 and amd. by Sec. 1, Ch. 196, L. 1973; amd. Sec. 1, Ch. 511, L. 1977; Sec. 82A-1602.8, R.C.M. 1947; (4)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.8; amd. Sec. 3, Ch. 106, L. 1981; amd. Sec. 16, Ch. 247, L. 1981; MCA 1979, 2-15-1626; redes. 2-15-1857 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 1, Ch. 370, L. 1987; amd. Sec. 1, Ch. 88, L. 1989; Sec. 2-15-1857, MCA 1999; redes. 2-15-1747 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 1, Ch. 243, L. 2003; amd. Sec. 1, Ch. 102, L. 2013.



2-15-1748. Board of physical therapy examiners.

2-15-1748. Board of physical therapy examiners. (1) There is a board of physical therapy examiners. (2) The board consists of five members appointed by the governor with the consent of the senate for terms of 3 years. The members are: (a) four physical therapists licensed under Title 37, chapter 11, who have been actively engaged in the practice of physical therapy for the 3 years preceding appointment to the board; and (b) one member of the general public who is not a physician or a physical therapist. (3) Each member must have been a resident of Montana for the 3 years preceding appointment to the board. (4) A vacancy on the board must be filled in the same manner as the original appointment. These appointments may be made only for the unexpired portions of the term. (5) A member may not be appointed for more than two consecutive terms. (6) The governor may remove any board member for negligence in performance of any duty required by law and for incompetence or unprofessional or dishonorable conduct. (7) A board member is not liable to civil action for any act performed in good faith in the execution of the duties required by Title 37, chapter 11. (8) The board shall provide for its organizational structure by rule, which must include a presiding officer, vice presiding officer, and secretary-treasurer. (9) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: En. Sec. 1, Ch. 491, L. 1979; amd. Sec. 8, Ch. 244, L. 1981; amd. Sec. 18, Ch. 247, L. 1981; MCA 1979, 2-15-1628; redes. 2-15-1858 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 1, Ch. 55, L. 1987; amd. Sec. 4, Ch. 83, L. 1989; Sec. 2-15-1858, MCA 1999; redes. 2-15-1748 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 88, Ch. 61, L. 2007; amd. Sec. 6, Ch. 109, L. 2009.



2-15-1749. Board of occupational therapy practice.

2-15-1749. Board of occupational therapy practice. (1) There is a board of occupational therapy practice. (2) The board consists of five members appointed by the governor. The members are: (a) three occupational therapists licensed under Title 37, chapter 24, who are actively engaged in the practice or teaching of occupational therapy; and (b) two members of the general public with an interest in the rights of the consumers of health services. (3) The Montana occupational therapy association may submit names of nominees under subsection (2)(a) of this section to the governor as provided in 37-1-132. (4) Each appointment is subject to confirmation by the senate then meeting in regular session or next meeting in regular session following appointment. (5) Members shall serve staggered 4-year terms. A term begins on the first day of the calendar year and ends on the last day of the calendar year or when a successor is appointed. A member who has served two successive complete terms is not eligible for reappointment until after 1 year. (6) The governor may, after hearing, remove a member for neglect of duty or other just cause. (7) The board is allocated to the department of labor and industry for administrative purposes only as prescribed in 2-15-121.

History: En. Sec. 5, Ch. 629, L. 1985; amd. Sec. 13, Ch. 483, L. 2001; Sec. 2-15-1859, MCA 1999; redes. 2-15-1749 by Sec. 221(2), Ch. 483, L. 2001.



2-15-1750. Board of respiratory care practitioners.

2-15-1750. Board of respiratory care practitioners. (1) There is a board of respiratory care practitioners. The board consists of five members appointed by the governor with the consent of the senate. Each member must be a citizen of the United States and a resident of this state. The governor may request advice from the Montana society for respiratory care in making appointments to the board. (2) The board consists of: (a) subject to subsection (3), three respiratory care practitioners, each of whom has engaged in the practice of respiratory care for a period of at least 3 years immediately preceding appointment to the board; (b) one respiratory care practitioner who has engaged in the practice of respiratory care for at least 3 years immediately prior to appointment and who specializes in pulmonary functions or sleep studies; and (c) one member of the public who is not a member of a health care profession. (3) At least one of the members appointed under subsection (2)(a) must have passed the registry examination for respiratory therapists administered by the national board for respiratory care, and at least one of the members must have passed the entry-level examination for certified respiratory therapists administered by the national board for respiratory care. (4) Members shall serve staggered 4-year terms. (5) The board is allocated to the department of labor and industry for administrative purposes only as provided in 2-15-121.

History: En. Sec. 3, Ch. 532, L. 1991; amd. Sec. 14, Ch. 483, L. 2001; Sec. 2-15-1860, MCA 1999; redes. 2-15-1750 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 4, Ch. 11, L. 2007; amd. Sec. 7, Ch. 109, L. 2009.



2-15-1751. Board of sanitarians.

2-15-1751. Board of sanitarians. (1) There is a board of sanitarians. (2) The board consists of five members appointed by the governor with the consent of the senate. Each member must be a resident of this state, and three of the members must be registered sanitarians. Two members must be from the public but not sanitarians and shall represent the interests of the public at large. Each sanitarian member must have a minimum of 3 years of experience practicing as a sanitarian in the state of Montana. (3) Members shall serve staggered 3-year terms that expire on July 1 of a given year. (4) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: En. 69-3412, 69-3413 by Secs. 3, 4, Ch. 314, L. 1974; R.C.M. 1947, 69-3412, 69-3413(part); amd. Sec. 18, Ch. 184, L. 1979; amd. Sec. 3, Ch. 149, L. 1981; amd. Sec. 19, Ch. 247, L. 1981; MCA 1979, 2-15-1631; redes. 2-15-1861 by Sec. 4, Ch. 274, L. 1981; Sec. 2-15-1861, MCA 1999; redes. 2-15-1751 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 3, Ch. 126, L. 2005.



2-15-1752. reserved.

2-15-1752 reserved.



2-15-1753. Board of clinical laboratory science practitioners.

2-15-1753. Board of clinical laboratory science practitioners. (1) There is a board of clinical laboratory science practitioners. (2) The board is composed of five members who have been residents of this state for at least 2 years prior to appointment. (3) Members are appointed by the governor, with consent of the senate. The members are: (a) four clinical laboratory science practitioners who hold active licenses as clinical laboratory science practitioners in Montana; and (b) one public member who is not associated with or financially interested in the practice of clinical laboratory science. (4) Members shall serve staggered 4-year terms. A member may not serve more than two consecutive terms. (5) Whenever a vacancy occurs on the board during a term of office, the governor shall appoint a successor with similar qualifications for the remainder of the unexpired term. (6) The board is allocated to the department for administrative purposes only, as provided in 2-15-121. (7) Members of the board are entitled to compensation and travel expenses as provided for in 2-18-501 through 2-18-503.

History: En. Sec. 6, Ch. 345, L. 1993; Sec. 2-15-1863, MCA 1999; redes. 2-15-1753 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 5, Ch. 11, L. 2007; amd. Sec. 8, Ch. 109, L. 2009.



2-15-1754. and reserved.

2-15-1754 through 2-15-1755 reserved.



2-15-1756. Board of public accountants.

2-15-1756. Board of public accountants. (1) There is a board of public accountants. (2) The board consists of seven members appointed by the governor. The members are: (a) except as provided in subsection (3), five certified public accountants certified under Title 37, chapter 50, who are certified and actively engaged in the practice of public accounting and who have held a valid certificate for at least 5 years before being appointed; and (b) two members of the general public who are not engaged in the practice of public accounting. (3) The board may include four certified public accountants pursuant to subsection (2)(a) and one licensed public accountant licensed under Title 37, chapter 50, who is actively engaged in the practice of public accounting and who has held a valid license for at least 5 years prior to appointment. (4) Professional associations of public accountants may submit to the governor a list of names of two candidates for each position from which the appointment pursuant to subsection (2)(a) may be made. However, the governor is not restricted to the names on the list. The list may include recommendations for a certified public accountant or a licensed public accountant. (5) Each appointment is subject to confirmation by the senate and must be submitted for consideration at the next regular session following appointment. (6) The members shall serve staggered 4-year terms. The governor may remove a member for neglect of duty or other just cause. (7) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (4)En. Sec. 1, Ch. 118, L. 1969; Sec. 66-1813, R.C.M. 1947; amd. and redes. 82A-1602.2 by Sec. 161, Ch. 350, L. 1974; Sec. 82A-1602.2, R.C.M. 1947; (5)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.2; amd. Sec. 3, Ch. 684, L. 1979; MCA 1979, 2-15-1641, redes. 2-15-1866 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 1, Ch. 382, L. 1989; Sec. 2-15-1866, MCA 1999; redes. 2-15-1756 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 4, Ch. 126, L. 2005; amd. Sec. 9, Ch. 109, L. 2009.



2-15-1757. Board of realty regulation.

2-15-1757. Board of realty regulation. (1) There is a board of realty regulation. (2) The board consists of seven members appointed by the governor with the consent of the senate. Five members must be licensed real estate brokers, salespeople, or property managers who are actively engaged in the real estate business as a broker, a salesperson, or a property manager in this state. Two members must be representatives of the public who are not state government officers or employees and who are not engaged in business as a real estate broker, a salesperson, or a property manager. The members must be residents of this state. (3) Not more than five members, including the presiding officer, may be from the same political party. (4) The members shall serve staggered terms of 4 years. A member may not serve more than two terms or any portion of two terms. (5) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: En. Sec. 1, Ch. 497, L. 1979; MCA 1979, 2-15-1644; redes. 2-15-1867 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 6, Ch. 52, L. 1993; Sec. 2-15-1867, MCA 1999; redes. 2-15-1757 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 3, Ch. 502, L. 2007.



2-15-1758. Board of real estate appraisers.

2-15-1758. Board of real estate appraisers. (1) There is a board of real estate appraisers. (2) The board consists of seven members appointed by the governor with the consent of the senate. (3) Five members must be licensed or certified real estate appraisers for a minimum of 3 years, and two members must be representatives of the public who are not engaged in the occupation of real estate appraisal. (4) A screening panel of the board, established pursuant to 37-1-307, must be composed of at least three members and shall include one member of the board who represents the public and is not engaged in the occupation of real estate appraisal. Any determination that a licensee has violated a statute or rule in a manner that justifies disciplinary proceedings must be concurred in by a majority of the members of the screening panel. (5) Members shall serve staggered 3-year terms. A member may not serve for more than two consecutive terms. (6) The board is allocated to the department for administrative purposes only, as prescribed in 2-15-121. (7) A board member may be removed from the board by the governor for neglect or cause. (8) The board shall meet at least once each calendar quarter to transact its business. (9) The board shall elect a presiding officer from among its members. (10) A board member must receive compensation and travel expenses, as provided in 37-1-133.

History: En. Sec. 3, Ch. 409, L. 1991; amd. Sec. 3, Ch. 492, L. 2001; Sec. 2-15-1868, MCA 1999; redes. 2-15-1758 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 1, Ch. 87, L. 2013.



2-15-1759. and reserved.

2-15-1759 through 2-15-1760 reserved.



2-15-1761. Board of architects and landscape architects.

2-15-1761. Board of architects and landscape architects. (1) There is a board of architects and landscape architects. (2) The board consists of six members appointed by the governor with the consent of the senate. The members are: (a) two licensed architects who have been in continuous practice for 3 years before their appointment; (b) one licensed architect who is on the staff of the Montana state university-Bozeman school of architecture; (c) one representative of the public who is not engaged in or directly connected with the practice of architecture or landscape architecture; and (d) two licensed landscape architects. (3) Each member must have been a resident of Montana for 4 years prior to appointment. (4) Each member shall serve for a term of 3 years. (5) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1), (2), (4)En. Sec. 1, Ch. 158, L. 1917; re-en. Sec. 3229, R.C.M. 1921; re-en. Sec. 3229, R.C.M. 1935; amd. Sec. 1, Ch. 439, L. 1973; Sec. 66-101, R.C.M. 1947; amd. and redes. 82A-1602.3 by Sec. 24, Ch. 350, L. 1974; Sec. 82A-1602.3, R.C.M. 1947; (3)En. Sec. 3, Ch. 388, L. 1979; (5)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.3; amd. Sec. 3, Ch. 388, L. 1979; MCA 1979, 2-15-1651; redes. 2-15-1871 by Sec. 4, Ch. 274, L. 1981; amd. sec. 36, Ch. 308, L. 1995; Sec. 2-15-1871, MCA 1999; redes. 2-15-1761 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 6, Ch. 11, L. 2007.



2-15-1762. Repealed.

2-15-1762. Repealed. Sec. 24, Ch. 11, L. 2007.

History: En. 82A-1602.30 by Sec. 8, Ch. 476, L. 1975; amd. Sec. 24, Ch. 453, L. 1977; R.C.M. 1947, 82A-1602.30(part (1)), (3); amd. Sec. 3, Ch. 325, L. 1979; amd. Sec. 20, Ch. 247, L. 1981; MCA 1979, 2-15-1652; amd. and redes. 2-15-1872 by Secs. 3 and 4, Ch. 274, L. 1981; amd. Sec. 15, Ch. 483, L. 2001; Sec. 2-15-1872, MCA 1999; redes. 2-15-1762 by Sec. 221(2), Ch. 483, L. 2001.



2-15-1763. Board of professional engineers and professional land surveyors.

2-15-1763. Board of professional engineers and professional land surveyors. (1) There is a board of professional engineers and professional land surveyors. (2) The board consists of nine members appointed by the governor with the consent of the senate. The members are: (a) five professional engineers who have been engaged in the practice of engineering for at least 12 years and who have been in responsible charge of engineering teaching or important engineering work for at least 5 years and licensed in Montana for at least 5 years. No more than two of these members may be from the same branch of engineering. (b) two professional and practicing land surveyors who have been engaged in the practice of land surveying for at least 12 years and who have been in responsible charge of land surveying or important land surveying work for at least 5 years and licensed in Montana for at least 5 years; (c) two representatives of the public who are not engaged in or directly connected with the practice of engineering or land surveying. (3) Each member must be a citizen of the United States and a resident of this state. A member, after serving three consecutive terms, may not be reappointed. (4) (a) Except as provided in subsection (4)(b), each member shall serve for a term of 4 years. (b) The governor may remove a member for misconduct, incompetency, or neglect of duty or for any other sufficient cause and may shorten the term of one public member so that it is not coincident with the term of the other public member. (5) The board is allocated to the department for administrative purposes only, as prescribed in 2-15-121.

History: (1) thru (4)En. Sec. 4, Ch. 150, L. 1957; amd. Sec. 2, Ch. 282, L. 1969; Sec. 66-2327, R.C.M. 1947; amd. and redes. 82A-1602.11 by Sec. 215, Ch. 350, L. 1974; amd. Sec. 1, Ch. 366, L. 1975; Sec. 82A-1602.11, R.C.M. 1947; (5)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.11; amd. Sec. 3, Ch. 408, L. 1979; amd. Sec. 21, Ch. 247, L. 1981; MCA 1979, 2-15-1653; redes. 2-15-1873 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 1, Ch. 553, L. 1985; amd. Sec. 4, Ch. 492, L. 2001; Sec. 2-15-1873, MCA 1999; redes. 2-15-1763 by Sec. 221(2), Ch. 483, L. 2001.



2-15-1764. State electrical board.

2-15-1764. State electrical board. (1) There is a state electrical board. (2) The board consists of five members appointed by the governor with the consent of the senate, who shall be residents of this state. Two members of the board shall represent the public. Two members of the board shall be licensed electricians. One member shall be a master licensed electrical contractor. (3) The members of the board shall serve for a term of 5 years with their terms of office so arranged that one term expires on July 1 of each year. (4) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (3)En. Sec. 4, Ch. 148, L. 1965; amd. Sec. 1, Ch. 374, L. 1973; Sec. 66-2804, R.C.M. 1947; amd. and redes. 82A-1602.10 by Sec. 271, Ch. 350, L. 1974; amd. Sec. 58, Ch. 439, L. 1975; Sec. 82A-1602.10, R.C.M. 1947; (4)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.10(1) thru (3); amd. Sec. 3, Ch. 546, L. 1979; MCA 1979, 2-15-1654; redes. 2-15-1874 by Sec. 4, Ch. 274, L. 1981; Sec. 2-15-1874, MCA 1999; redes. 2-15-1764 by Sec. 221(2), Ch. 483, L. 2001.



2-15-1765. Board of plumbers.

2-15-1765. Board of plumbers. (1) There is a board of plumbers. (2) The board consists of nine members appointed by the governor with the consent of the senate. The members are: (a) two master plumbers and two journeyman plumbers who are 18 years of age or older, who have been residents of this state for more than 1 year, and who have been duly licensed master or journeyman plumbers at least 5 out of the last 8 years immediately preceding their appointment; (b) one registered professional engineer qualified in mechanical engineering; (c) three representatives of the public who are not engaged in the business of installing or selling plumbing equipment; and (d) one representative of the department of environmental quality, who must have experience in the regulation of drinking water systems. (3) The appointed members of the board shall serve for terms of 4 years. (4) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (3)En. 82A-1602.22 by Sec. 359, Ch. 350, L. 1974; Sec. 82A-1602.22, R.C.M. 1947; (4)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.22; amd. Sec. 3, Ch. 549, L. 1979; amd. Sec. 22, Ch. 247, L. 1981; MCA 1979, 2-15-1655; redes. 2-15-1875 by Sec. 4, Ch. 274, L. 1981; amd. Sec. 10, Ch. 418, L. 1995; amd. Sec. 13, Ch. 546, L. 1995; amd. Sec. 1, Ch. 57, L. 1999; Sec. 2-15-1875, MCA 1999; redes. 2-15-1765 by Sec. 221(2), Ch. 483, L. 2001.



2-15-1766. through reserved.

2-15-1766 through 2-15-1770 reserved.



2-15-1771. Board of athletic trainers.

2-15-1771. Board of athletic trainers. (1) There is a board of athletic trainers. (2) The board is composed of five members appointed by the governor as follows: (a) one member who is a physician licensed under Title 37, chapter 3, preferably with a background in the practice of sports medicine; (b) three members who are athletic trainers who have been engaged in the practice of athletic training in the state for at least 2 years prior to being appointed. After the initial appointments are made to establish the board, each of the three members must be licensed as an athletic trainer under Title 37, chapter 36. Of these three members, at the time of appointment: (i) one must be employed by or retired from employment with a postsecondary institution in Montana; (ii) one must be employed in or retired from a secondary school in Montana; and (iii) one must be employed by or retired from a health care facility or an athletic facility in Montana. (c) one member of the public who is not engaged in or directly connected with the practice of athletic training. (3) There may be no more than one retired athletic trainer serving on the board at anytime. (4) A vacancy on the board must be filled for an unexpired term to maintain the representation provided in subsection (2). (5) The board is attached for administrative purposes only, as prescribed in 2-15-121, to the department of labor and industry. (6) Members must be compensated as provided in 2-18-501 through 2-18-503. (7) Members shall serve 4-year, staggered terms. A member may be reappointed for one consecutive term. A member who is reappointed must be eligible under the same criteria as when first appointed. (8) For the purposes of this section, an appointment to fill an unexpired term does not constitute a full term. (9) The governor may remove a member from the board for neglect of duty, for incompetency, or for cause.

History: En. Sec. 1, Ch. 388, L. 2007.



2-15-1772. Repealed.

2-15-1772. Repealed. Sec. 24, Ch. 11, L. 2007.

History: En. Sec. 1, Ch. 506, L. 1983; amd. Sec. 1, Ch. 11, L. 1993; amd. Sec. 16, Ch. 483, L. 2001; Sec. 2-15-1882, MCA 1999; redes. 2-15-1772 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 5, Ch. 126, L. 2005.



2-15-1773. Board of outfitters.

2-15-1773. Board of outfitters. (1) There is a board of outfitters. (2) The board consists of the following seven members to be appointed by the governor: (a) one big game hunting outfitter; (b) one fishing outfitter; (c) two outfitters who are engaged in the fishing and hunting outfitting business; (d) two sportspersons; and (e) one member of the general public. (3) A favorable vote of at least a majority of all members of the board is required to adopt any resolution, motion, or other decision. (4) A vacancy on the board must be filled in the same manner as the original appointment. (5) The members shall serve staggered 3-year terms and take office on the day they are appointed. (6) The board is allocated to the department of labor and industry for administrative purposes only as prescribed in 2-15-121. (7) Each member of the board is entitled to receive compensation and travel expenses as provided for in 37-1-133.

History: En. 82A-2005 by Sec. 57, Ch. 511, L. 1973; amd. Sec. 1, Ch. 63, L. 1974; R.C.M. 1947, 82A-2005; amd. Sec. 1, Ch. 545, L. 1981; amd. Sec. 3, Ch. 192, L. 1983; amd. Sec. 1, Ch. 528, L. 1987; Sec. 2-15-3403, MCA 1985; redes. 2-15-1883 by Sec. 11, Ch. 528, L. 1987; amd. Sec. 1, Ch. 501, L. 1989; amd. Sec. 1, Ch. 543, L. 1999; amd. Sec. 17, Ch. 483, L. 2001; Sec. 2-15-1883, MCA 1999; redes. 2-15-1773 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 1, Ch. 328, L. 2011.



2-15-1774. through reserved.

2-15-1774 through 2-15-1780 reserved.



2-15-1781. Board of private security.

2-15-1781. Board of private security. (1) There is a board of private security. (2) The board consists of seven voting members appointed by the governor with the consent of the senate. The members shall represent: (a) one contract security company or proprietary security organization, as defined by 37-60-101; (b) one electronic security company, as defined by 37-60-101; (c) one city police department; (d) one county sheriff's office; (e) one member of the public; (f) one member of the Montana public safety officer standards and training council; and (g) a licensed private investigator or a registered process server. (3) Members of the board must be at least 25 years of age and have been residents of this state for more than 5 years. (4) The appointed members of the board shall serve for terms of 3 years. The terms of board members must be staggered. (5) The governor may remove a member for misconduct, incompetency, neglect of duty, or unprofessional or dishonorable conduct. (6) A vacancy on the board must be filled in the same manner as the original appointment and may be only for the unexpired portion of the term. (7) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: En. Sec. 1, Ch. 550, L. 1983; amd. Sec. 1, Ch. 217, L. 1989; Sec. 2-15-1891, MCA 1999; redes. 2-15-1781 by Sec. 221(2), Ch. 483, L. 2001; amd. Sec. 1, Ch. 36, L. 2005; amd. Sec. 1, Ch. 405, L. 2007; amd. Sec. 4, Ch. 502, L. 2007; amd. Sec. 3, Ch. 2, L. 2009.



2-15-1782. Board of massage therapy.

2-15-1782. Board of massage therapy. (1) There is a board of massage therapy. (2) The board consists of five members appointed by the governor with the consent of the senate. The members are: (a) one representative of the public who is not a medical practitioner or an owner of a school that educates massage therapists and is not engaged in or directly connected with the practice of massage therapy; (b) one member who is a licensed health care provider in good standing in Montana and who is not an owner of a school that educates massage therapists; and (c) three massage therapists, none of whom may be an owner of a school that educates massage therapists, who have been actively engaged in the practice of massage therapy for at least 3 years prior to being appointed to the board. None of the three massage therapists may belong to the same national professional association. After the initial appointments are made to establish the board, each of the three members must be licensed as a massage therapist under Title 37, chapter 33. (3) Members shall serve 4-year, staggered terms. The governor may remove a member from the board for neglect of duty required by law, for incompetence, or for unprofessional or dishonorable conduct. (4) The governor shall make the initial appointments to the board as follows: (a) one person who is a massage therapist to serve a 2-year term; (b) one person who is a massage therapist to serve a 3-year term; and (c) one person who is a massage therapist to serve a 4-year term. (5) At the expiration of terms provided in subsection (4), the governor shall appoint the person designated to fill each position to a 4-year term. (6) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121.

History: En. Sec. 10, Ch. 451, L. 2009.






Part 18. Department of Commerce

2-15-1801. Department of commerce -- head.

2-15-1801. Department of commerce -- head. There is a department of commerce. The department head is a director of commerce appointed by the governor in accordance with 2-15-111.

History: En. 82A-401 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 141, Ch. 431, L. 1975; R.C.M. 1947, 82A-401; amd. Sec. 2, Ch. 274, L. 1981.



2-15-1802. Renumbered .

2-15-1802. Renumbered . 2-15-3105, Sec. 9, Ch. 333, L. 1995.



2-15-1803. Renumbered .

2-15-1803. Renumbered . 2-15-1025, Sec. 221(3), Ch. 483, L. 2001.



2-15-1804. Repealed.

2-15-1804. Repealed. Sec. 14, Ch. 133, L. 2001; sec. 217, Ch. 483, L. 2001.

History: En. 75-9205 by Sec. 5, Ch. 296, L. 1974; R.C.M. 1947, 75-9205(part).



2-15-1805. Repealed.

2-15-1805. Repealed. Sec. 18, Ch. 581, L. 1987.

History: En. Sec. 17, Ch. 677, Sec. 27, Ch. 686, and Sec. 29, Ch. 701, L. 1983.



2-15-1806. Repealed.

2-15-1806. Repealed. Sec. 18, Ch. 581, L. 1987.

History: En. Sec. 28, Ch. 686, and Sec. 30, Ch. 701, L. 1983.



2-15-1807. Repealed.

2-15-1807. Repealed. Sec. 18, Ch. 581, L. 1987.

History: En. Sec. 18, Ch. 677, L. 1983.



2-15-1808. Board of investments -- allocation -- composition -- quasi-judicial.

2-15-1808. Board of investments -- allocation -- composition -- quasi-judicial. (1) There is a board of investments within the department of commerce. (2) Except as otherwise provided in this subsection, the board is allocated to the department for administrative purposes as prescribed in 2-15-121. The board may employ a chief investment officer and an executive director who have general responsibility for selection and management of the board's staff and for direct investment and economic development activities. The board shall prescribe the duties and annual salaries of the chief investment officer, executive director, and six professional staff positions. The chief investment officer, executive director, and six professional staff serve at the pleasure of the board. (3) The board is composed of nine members appointed by the governor, as prescribed in 2-15-124, and two ex officio, nonvoting members. The members are: (a) one member from the public employees' retirement board, provided for in 2-15-1009, and one member from the teachers' retirement board provided for in 2-15-1010. If either member of the respective retirement boards ceases to be a member of the retirement board, the position of that member on the board of investments is vacant, and the governor shall fill the vacancy in accordance with 2-15-124. (b) seven members who will provide a balance of professional expertise and public interest and accountability, who are informed and experienced in the subject of investments, and who are representatives of: (i) the financial community; (ii) small business; (iii) agriculture; and (iv) labor; and (c) two ex officio, nonvoting legislative liaisons to the board, of which one must be a senator appointed by the president of the senate and one must be a representative appointed by the speaker of the house. The liaisons may not be from the same political party. Preference in appointments is to be given to legislators who have a background in investments or finance. The legislative liaisons shall serve from appointment through each even-numbered calendar year and may attend all board meetings. Legislative liaisons appointed pursuant to this subsection (3)(c) are entitled to compensation and expenses, as provided in 5-2-302, to be paid by the legislative council. (4) The board is designated as a quasi-judicial board for the purposes of 2-15-124.

History: En. Sec. 1, Ch. 581, L. 1987; amd. Sec. 1, Ch. 330, L. 1999; amd. Sec. 1, Ch. 190, L. 2007.



2-15-1809. Board of horseracing.

2-15-1809. Board of horseracing. (1) There is a board of horseracing. (2) (a) The board consists of seven members, appointed by the governor with the consent of the senate, who must be citizens, residents, and qualified electors of this state. (b) Two board members must be in the horseracing industry and may not represent the same district as described in subsection (3). The other five members may not be in the horseracing industry. (c) A member of the board may not wager at any licensed racing meet in this state. (3) Except for members appointed pursuant to subsection (2)(b), the governor may not appoint any member who would have a conflict of interest during the member's term of appointment. The governor shall appoint, on the basis of experience and qualifications, one member from each of the following districts: (a) first district, consisting of Blaine, Carter, Custer, Daniels, Dawson, Fallon, Garfield, McCone, Phillips, Powder River, Prairie, Richland, Rosebud, Roosevelt, Sheridan, Treasure, Valley, and Wibaux Counties; (b) second district, consisting of Big Horn, Carbon, Fergus, Golden Valley, Judith Basin, Musselshell, Petroleum, Sweet Grass, Stillwater, Wheatland, and Yellowstone Counties; (c) third district, consisting of Cascade, Chouteau, Glacier, Hill, Liberty, Pondera, Teton, and Toole Counties; (d) fourth district, consisting of Beaverhead, Broadwater, Deer Lodge, Gallatin, Jefferson, Lewis and Clark, Madison, Meagher, Park, and Silver Bow Counties; and (e) fifth district, consisting of Flathead, Granite, Lake, Lincoln, Missoula, Mineral, Powell, Ravalli, and Sanders Counties. (4) Each member shall serve for a term of 3 years. The terms of the members must be staggered. A member may be removed from office by the governor only for cause. (5) A board member may be reappointed by the governor. A vacancy on the board must be filled for the unexpired term by appointment by the governor, with the consent of the senate, as provided in this section. (6) The board is allocated to the department of commerce for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (4)En. Sec. 1, Ch. 196, L. 1965; amd. Sec. 1, Ch. 457, L. 1973; Sec. 62-501, R.C.M. 1947; redes. 82A-1602.13 by Sec. 12, Ch. 350, L. 1974; Sec. 82A-1602.13, R.C.M. 1947; (5)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.13; MCA 1979, 2-15-1662; redes. 2-15-1881 by Sec; 4, Ch. 274, L. 1981; amd. Sec. 3, Ch. 563, L. 1983; amd. Sec. 1, Ch. 353, L. 1995; Sec. 2-15-1881, MCA 1999; redes. 2-15-3106 by Sec. 221(4), Ch. 483, L. 2001; Sec. 2-15-3106, MCA 2011; redes. 2-15-1809 by Sec. 2, Ch. 402, L. 2013.



2-15-1810. Repealed.

2-15-1810. Repealed. Sec. 24, Ch. 316, L. 1989.

History: En. Sec. 3, Ch. 701, L. 1985.



2-15-1811. Renumbered .

2-15-1811. Renumbered . 2-15-1026, Sec. 221(3), Ch. 483, L. 2001.



2-15-1812. Renumbered .

2-15-1812. Renumbered . 2-15-2506, Sec. 17, Ch. 512, L. 1991.



2-15-1813. Renumbered .

2-15-1813. Renumbered . 2-15-217, Sec. 2, Ch. 52, L. 1995.



2-15-1814. Board of housing -- allocation -- composition -- quasi-judicial.

2-15-1814. Board of housing -- allocation -- composition -- quasi-judicial. (1) There is a board of housing. (2) The board consists of seven members appointed by the governor as provided in 2-15-124. The members must be informed and experienced in housing, economics, or finance. (3) The board shall elect a presiding officer and other necessary officers. (4) The board is designated as a quasi-judicial board for purposes of 2-15-124. (5) The board is allocated to the department of commerce for administrative purposes only as provided in 2-15-121. (6) In compliance with the state pay plan, the department shall provide all staff and services to the board that are determined by the board in conjunction with the department to be necessary for the purposes of carrying out the board's programs. The department shall assess the board for reasonable costs. (7) A member of the board may not be considered to have a conflict of interest under the provisions of 2-2-201 merely because the member is a stockholder, officer, or employee of a lending institution that may participate in the board's programs.

History: En. 82A-224 by Sec. 2, Ch. 163, L. 1977; R.C.M. 1947, 82A-224; amd. Sec. 3, Ch. 143, L. 1979; MCA 1979, 2-15-1008; redes. 2-15-1814 by Sec. 11, Ch. 274, L. 1981; amd. Sec. 12, Ch. 274, L. 1981; amd. Sec. 89, Ch. 61, L. 2007.



2-15-1815. Montana facility finance authority.

2-15-1815. Montana facility finance authority. (1) There is created a public body corporate designated as the Montana facility finance authority. This authority is constituted a public instrumentality, and its exercise of the powers conferred by Title 90, chapter 7, must be considered and held to be the performance of an essential public function. (2) The authority consists of seven members appointed by the governor as prescribed in 2-15-124. The board must be broadly representative of the state, seeking to balance professional expertise and public accountability. (3) The board is designated as a quasi-judicial board for the purposes of 2-15-124. (4) The board is allocated to the department of commerce for administrative purposes only as provided in 2-15-121. The board has authority over its own personnel as provided in 90-7-203.

History: En. Sec. 1, Ch. 703, L. 1983; amd. Sec. 1, Ch. 137, L. 2001.



2-15-1816. Tourism advisory council.

2-15-1816. Tourism advisory council. (1) There is created a tourism advisory council. (2) The council is composed of not less than 12 members appointed by the governor from Montana's private sector travel industry and includes at least one member from Indian tribal governments, with representation from each tourism region initially established by executive order of the governor and as may be modified by the council under subsection (5). (3) Members of the council shall serve staggered 3-year terms, subject to replacement at the discretion of the governor. The governor shall designate four of the initial members to serve 1-year terms and four of the initial members to serve 2-year terms. (4) The council shall: (a) oversee distribution of funds to regional nonprofit tourism corporations for tourism promotion and to nonprofit convention and visitors bureaus in accordance with Title 15, chapter 65, part 1, and this section; (b) advise the department of commerce relative to tourism promotion; (c) advise the governor on significant matters relative to Montana's travel industry; (d) prescribe allowable administrative expenses for which accommodation tax proceeds may be used by regional nonprofit tourism corporations and nonprofit convention and visitors bureaus; (e) direct the university system regarding Montana travel research; (f) approve all travel research programs prior to their being undertaken; and (g) encourage regional nonprofit tourism corporations to promote tourist activities on Indian reservations in their regions. (5) The council may modify the tourism regions established by executive order of the governor. (6) The department of commerce shall adopt such rules as may be necessary to implement and administer Title 15, chapter 65, part 1, and this section.

History: En. Secs. 9, 12, Ch. 607, L. 1987; amd. Sec. 1, Ch. 301, L. 1991.



2-15-1817. Renumbered .

2-15-1817. Renumbered . 2-15-3015, Code Commissioner, 1989.



2-15-1818. Repealed.

2-15-1818. Repealed. Secs. 13, 16(1), Ch. 549, L. 1997.

History: En. Sec. 16, Ch. 316, L. 1989; amd. Sec. 1, Ch. 594, L. 1991; amd. Sec. 1, Ch. 549, L. 1997.



2-15-1819. Board of research and commercialization technology.

2-15-1819. Board of research and commercialization technology. (1) There is a Montana board of research and commercialization technology. (2) The board consists of six members. One member must be appointed by the president of the senate, one member must be appointed by the minority leader of the senate, one member must be appointed by the speaker of the house, one member must be appointed by the minority leader of the house, and two members must be appointed by the governor. One of the members appointed by the governor must be an enrolled member of a Montana tribal government. (3) A member who ceases to live in the state is disqualified from membership, and the position becomes vacant. If a vacancy occurs, the position must be filled in the manner of the original appointment. (4) The board shall hire an executive director and shall prescribe the executive director's salary and duties. (5) (a) The board is a quasi-judicial entity subject to the provisions of 2-15-124, except that none of the members are required to be licensed to practice law in the state. (b) The board shall elect a presiding officer from among its members at an annual election. The presiding officer may be reelected. (c) Except for the original appointments, members shall serve 2-year terms. (6) The board is attached to the department of commerce for administrative purposes only.

History: En. Sec. 18, Ch. 563, L. 1999.



2-15-1820. Economic development advisory council.

2-15-1820. Economic development advisory council. (1) There is an economic development advisory council. (2) The council is composed of up to 19 members appointed as follows: (a) 15 members appointed by the governor to include: (i) the director of the department of commerce; (ii) the chief business development officer provided for in 2-15-219, who serves as presiding officer of the council; (iii) one member from a Montana tribal government who represents a tribal economic development organization; and (iv) up to 12 public members representing each geographic region covered by each of the regional development corporations certified by the department pursuant to 90-1-116; and (b) (i) two representatives, including one from each party, appointed by the speaker of the house; and (ii) two senators, including one from each party, appointed by the committee on committees. (3) The governor is encouraged to appoint to the initial council two individuals who were members of the microbusiness advisory council immediately prior to its being abolished. (4) (a) Except as provided in subsection (4)(b), members of the council shall serve staggered 3-year terms subject to replacement at the discretion of the governor. The governor shall designate five of the initial members to serve 1-year terms and five of the initial members to serve 2-year terms. (b) Legislative members must be appointed on or before the 10th day of each regular session of the legislature and shall serve until the convening of the next regular session of the legislature. If a vacancy on the council occurs during a legislative interim, that vacancy must be filled in the same manner as the original appointment. (5) Members of the council, other than legislative members, are not entitled to compensation for their services except for reimbursement of expenses as provided in 2-18-501 through 2-18-503. Legislative members of the council are entitled to compensation pursuant to 5-2-302, which must be paid by the department of commerce. (6) The council shall: (a) advise the department concerning the distribution of funds to certified regional development corporations for business development purposes in accordance with 90-1-116 and this section; (b) advise the department regarding the creation, operation, and maintenance of the microbusiness finance program and the policies and operations affecting the certified microbusiness development corporations; (c) advise the governor and the department on significant matters concerning economic development in Montana; (d) prescribe allowable administrative expenses for which economic development funds may be used by certified regional development corporations; and (e) encourage certified regional development corporations to promote economic development on Indian reservations in their regions. (7) The council is allocated to the department of commerce for administrative purposes only as provided in 2-15-121.

History: En. Sec. 1, Ch. 351, L. 2003.



2-15-1821. Coal board -- allocation -- composition.

2-15-1821. Coal board -- allocation -- composition. (1) There is a coal board composed of seven members. (2) The coal board is allocated to the department of commerce for administrative purposes only as prescribed in 2-15-121. (3) The governor shall appoint a seven-member coal board, as provided under 2-15-124. (4) (a) Subject to subsections (4)(b) and (4)(c), the members of the coal board are selected as follows: (i) two from the impact areas; and (ii) two with expertise in education. (b) At least two but not more than four members must be appointed from each district provided for in 5-1-102. (c) In making the appointments, the governor shall consider people from the following fields: (i) business; (ii) engineering; (iii) public administration; and (iv) planning.

History: En. 50-1804 by Sec. 5, Ch. 502, L. 1975; amd. Sec. 6, Ch. 540, L. 1977; R.C.M. 1947, 50-1804; MCA 1979, 2-15-1104; amd. and redes. 2-15-1821 by Sec. 12, Ch. 274, L. 1981; amd. Sec. 4, Ch. 52, L. 1993; amd. Sec. 2, Ch. 254, L. 2003; amd. Sec. 3, Ch. 130, L. 2005.



2-15-1822. Hard-rock mining impact board.

2-15-1822. Hard-rock mining impact board. (1) There is a hard-rock mining impact board. (2) The hard-rock mining impact board is a five-member board. (3) (a) Subject to subsections (3)(b) and (3)(c), the hard-rock mining impact board must include among its members: (i) a representative of the hard-rock mining industry; (ii) a representative of a major financial institution in Montana; (iii) a person who, when appointed to the board, is an elected school district trustee; (iv) a person who, when appointed to the board, is an elected county commissioner; (v) a member of the public at large. (b) Three persons appointed to the board must reside in an area impacted or expected to be impacted by large-scale mineral development. (c) At least two persons must be appointed from each district provided for in 5-1-102. (4) The hard-rock mining impact board is a quasi-judicial board subject to the provisions of 2-15-124 except that one of the members need not be an attorney licensed to practice law in this state. The board shall elect a presiding officer from among its members.

History: En. Sec. 1, Ch. 617, L. 1981; amd. Sec. 1, Ch. 582, L. 1985; amd. Sec. 5, Ch. 52, L. 1993; amd. Sec. 3, Ch. 254, L. 2003; amd. Sec. 4, Ch. 130, L. 2005.



2-15-1823. through reserved.

2-15-1823 through 2-15-1839 reserved.



2-15-1840. Renumbered .

2-15-1840. Renumbered . 2-15-1730, Sec. 221(2), Ch. 483, L. 2001.



2-15-1841. Renumbered .

2-15-1841. Renumbered . 2-15-1731, Sec. 221(2), Ch. 483, L. 2001.



2-15-1842. Renumbered .

2-15-1842. Renumbered . 2-15-1732, Sec. 221(2), Ch. 483, L. 2001.



2-15-1843. Renumbered .

2-15-1843. Renumbered . 2-15-1733, Sec. 221(2), Ch. 483, L. 2001.



2-15-1844. Renumbered .

2-15-1844. Renumbered . 2-15-1734, Sec. 221(2), Ch. 483, L. 2001.



2-15-1845. Renumbered .

2-15-1845. Renumbered . 2-15-1735, Sec. 221(2), Ch. 483, L. 2001.



2-15-1846. Renumbered .

2-15-1846. Renumbered . 2-15-1736, Sec. 221(2), Ch. 483, L. 2001.



2-15-1847. Renumbered .

2-15-1847. Renumbered . 2-15-1737, Sec. 221(2), Ch. 483, L. 2001.



2-15-1848. Renumbered .

2-15-1848. Renumbered . 2-15-1738, Sec. 221(2), Ch. 483, L. 2001.



2-15-1849. Renumbered .

2-15-1849. Renumbered . 2-15-1739, Sec. 221(2), Ch. 483, L. 2001.



2-15-1850. Renumbered .

2-15-1850. Renumbered . 2-15-1740, Sec. 221(2), Ch. 483, L. 2001.



2-15-1851. Renumbered .

2-15-1851. Renumbered . 2-15-1741, Sec. 221(2), Ch. 483, L. 2001.



2-15-1852. Renumbered .

2-15-1852. Renumbered . 2-15-1742, Sec. 221(2), Ch. 483, L. 2001.



2-15-1853. Renumbered .

2-15-1853. Renumbered . 2-15-1743, Sec. 221(2), Ch. 483, L. 2001.



2-15-1854. Renumbered .

2-15-1854. Renumbered . 2-15-1744, Sec. 221(2), Ch. 483, L. 2001.



2-15-1855. Repealed.

2-15-1855. Repealed. Sec. 5, Ch. 524, L. 1987.

History: En. Sec. 7, I.M. No. 97, approved Nov. 6, 1984; amd. Sec. 1, Ch. 548, L. 1985.



2-15-1856. Renumbered .

2-15-1856. Renumbered . 2-15-1746, Sec. 221(2), Ch. 483, L. 2001.



2-15-1857. Renumbered .

2-15-1857. Renumbered . 2-15-1747, Sec. 221(2), Ch. 483, L. 2001.



2-15-1858. Renumbered .

2-15-1858. Renumbered . 2-15-1748, Sec. 221(2), Ch. 483, L. 2001.



2-15-1859. Renumbered .

2-15-1859. Renumbered . 2-15-1749, Sec. 221(2), Ch. 483, L. 2001.



2-15-1860. Renumbered .

2-15-1860. Renumbered . 2-15-1750, Sec. 221(2), Ch. 483, L. 2001.



2-15-1861. Renumbered .

2-15-1861. Renumbered . 2-15-1751, Sec. 221(2), Ch. 483, L. 2001.



2-15-1862. Renumbered .

2-15-1862. Renumbered . 2-15-3307, Sec. 12, Ch. 728, L. 1985.



2-15-1863. Renumbered .

2-15-1863. Renumbered . 2-15-1753, Sec. 221(2), Ch. 483, L. 2001.



2-15-1864. and reserved.

2-15-1864 through 2-15-1865 reserved.



2-15-1866. Renumbered .

2-15-1866. Renumbered . 2-15-1756, Sec. 221(2), Ch. 483, L. 2001.



2-15-1867. Renumbered .

2-15-1867. Renumbered . 2-15-1757, Sec. 221(2), Ch. 483, L. 2001.



2-15-1868. Renumbered .

2-15-1868. Renumbered . 2-15-1758, Sec. 221(2), Ch. 483, L. 2001.



2-15-1869. Montana council on developmental disabilities.

2-15-1869. Montana council on developmental disabilities. (1) The governor shall appoint a Montana council on developmental disabilities in accordance with the Developmental Disabilities Assistance and Bill of Rights Act of 2000, Public Law 106-402, codified at 42 U.S.C. 15001, et seq. (2) In addition to the members appointed under subsection (1), the council must include one member of the senate and one member of the house of representatives. (3) (a) Except as provided in subsection (3)(b), members of the council serve 1-year terms. (b) Of the members described in 42 U.S.C. 15025(b)(3) who represent persons with developmental disabilities and parents or relatives of persons with developmental disabilities, the governor shall appoint: (i) not less than one-half of the members to serve for terms concurrent with the gubernatorial term and until their successors are appointed; and (ii) the remaining members to serve for terms ending on January 1 of the third year of the succeeding gubernatorial term and until their successors are appointed. (4) Members appointed to the council may also be selected to represent the geographical regions and the racial and ethnic composition of the state, including American Indians. (5) A council member, unless the member is a full-time salaried officer or employee of this state or any of the political subdivisions of this state, is entitled to be paid in an amount to be determined by the council, not to exceed $25, for each day in which the member is actually and necessarily engaged in the performance of council duties. A council member is also entitled to be reimbursed for travel expenses incurred while in the performance of council duties as provided for in 2-18-501 through 2-18-503. Members who are full-time salaried officers or employees of this state or any political subdivisions of this state are not entitled to be compensated for their service as members but are entitled to be reimbursed for travel expenses as provided for in 2-18-501 through 2-18-503. (6) The council shall: (a) advise the department of public health and human services, other state agencies, tribal governments, councils, local governments, and private organizations on programs for services to persons with developmental disabilities; and (b) serve in any capacity required by the Developmental Disabilities Assistance and Bill of Rights Act of 2000, Public Law 106-402, or by other federal law for the administration of federal programs for services to persons with developmental disabilities. (7) (a) Unless the state enters a contract with a nonprofit corporation as provided in 2-15-1870, the council: (i) is allocated to the department of commerce for administrative purposes only and, unless inconsistent with this section, the provisions of 2-15-121 apply; (ii) may elect from among its members the officers necessary for the proper management of the council; (iii) may adopt rules governing its own organization and procedures, and a majority of the members of the council constitutes a quorum for the transaction of business; and (iv) shall employ and fix the compensation and duties of necessary staff and control the location of its office. (b) The department of commerce shall remain the designated state agency for funding purposes if the responsibilities of the council are delegated by contract to a nonprofit corporation as provided in 2-15-1870.

History: En. 71-2406 by Sec. 5, Ch. 239, L. 1975; amd. Sec. 4, Ch. 559, L. 1977; R.C.M. 1947, 71-2406(1) thru (3), (10); amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 1, Ch. 443, L. 1991; amd. Sec. 16, Ch. 418, L. 1995; amd. Sec. 17, Ch. 546, L. 1995; amd. Sec. 9, Ch. 42, L. 1997; amd. Sec. 1, Ch. 171, L. 1997; amd. Sec. 1, Ch. 154, L. 2001; amd. Sec. 2, Ch. 478, L. 2003; Sec. 2-15-2204, MCA 2001; redes. 2-15-1869 by Sec. 5, Ch. 478, L. 2003; amd. Sec. 1, Ch. 78, L. 2005.



2-15-1870. Montana council on developmental disabilities -- contract with nonprofit corporation.

2-15-1870. Montana council on developmental disabilities -- contract with nonprofit corporation. The state may contract with a nonprofit corporation for the purposes of carrying out the responsibilities delegated to the Montana council on developmental disabilities appointed pursuant to 2-15-1869 in accordance with the Developmental Disabilities Assistance and Bill of Rights Act of 2000, Public Law 106-402, and this section. Approval of the contract delegating the responsibilities of the council to a nonprofit corporation must be in the form of a letter signed by the secretary of the federal department of health and human services or the secretary's designee.

History: En. Sec. 1, Ch. 478, L. 2003; amd. Sec. 2, Ch. 78, L. 2005.



2-15-1871. Renumbered .

2-15-1871. Renumbered . 2-15-1761, Sec. 221(2), Ch. 483, L. 2001.



2-15-1872. Renumbered .

2-15-1872. Renumbered . 2-15-1762, Sec. 221(2), Ch. 483, L. 2001.



2-15-1873. Renumbered .

2-15-1873. Renumbered . 2-15-1763, Sec. 221(2), Ch. 483, L. 2001.



2-15-1874. Renumbered .

2-15-1874. Renumbered . 2-15-1764, Sec. 221(2), Ch. 483, L. 2001.



2-15-1875. Renumbered .

2-15-1875. Renumbered . 2-15-1765, Sec. 221(2), Ch. 483, L. 2001.



2-15-1876. through reserved.

2-15-1876 through 2-15-1880 reserved.



2-15-1881. Renumbered .

2-15-1881. Renumbered . 2-15-3106, Sec. 221(4), Ch. 483, L. 2001.



2-15-1882. Renumbered .

2-15-1882. Renumbered . 2-15-1772, Sec. 221(2), Ch. 483, L. 2001.



2-15-1883. Renumbered .

2-15-1883. Renumbered . 2-15-1773, Sec. 221(2), Ch. 483, L. 2001.



2-15-1884. through reserved.

2-15-1884 through 2-15-1890 reserved.



2-15-1891. Renumbered .

2-15-1891. Renumbered . 2-15-1781, Sec. 221(2), Ch. 483, L. 2001.



2-15-1892. through reserved.

2-15-1892 through 2-15-1895 reserved.



2-15-1896. Repealed.

2-15-1896. Repealed. Sec. 4, Ch. 346, L. 1997.

History: En. Sec. 1, Ch. 483, L. 1989.






Part 19. Insurance and Investment

2-15-1901. Office of securities commissioner.

2-15-1901. Office of securities commissioner. There is an office of securities commissioner, and the state auditor of Montana is hereby made and constituted ex officio securities commissioner.

History: En. Sec. 1, Ch. 251, L. 1961; R.C.M. 1947, 15-2001; amd. Sec. 8, Ch. 351, L. 1979.



2-15-1902. Insurance department.

2-15-1902. Insurance department. (1) There is an insurance department of this state which shall be located in or convenient to the office occupied by the state auditor. (2) The insurance department shall be under the control and supervision of the commissioner. (3) Funds adequate for the maintenance and operation of the insurance department shall be expressly appropriated by the legislature and shall be used solely for the purposes for which so appropriated.

History: En. Sec. 21, Ch. 286, L. 1959; R.C.M. 1947, 40-2702.



2-15-1903. Commissioner of insurance designated.

2-15-1903. Commissioner of insurance designated. The state auditor shall be ex officio the commissioner of insurance of this state.

History: En. Sec. 20, Ch. 286, L. 1959; R.C.M. 1947, 40-2701.






Part 20. Department of Justice

2-15-2001. Department of justice -- head.

2-15-2001. Department of justice -- head. There is a department of justice. The department head is the attorney general.

History: En. 82A-1201 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 6, Ch. 250, L. 1973; R.C.M. 1947, 82A-1201.



2-15-2002. Repealed.

2-15-2002. Repealed. Sec. 14, Ch. 503, L. 1985.

History: En. 82A-1204 by Sec. 1, Ch. 272, L. 1971; R.C.M. 1947, 82A-1204.



2-15-2003. Repealed.

2-15-2003. Repealed. Sec. 14, Ch. 503, L. 1985.

History: En. Sec. 1, Ch. 176, L. 1967; amd. Sec. 1, Ch. 219, L. 1971; R.C.M. 1947, 82-414(1).



2-15-2004. Repealed.

2-15-2004. Repealed. Sec. 14, Ch. 503, L. 1985.

History: En. 82-429 by Sec. 3, Ch. 530, L. 1977; R.C.M. 1947, 82-429; amd. Sec. 21, Ch. 184, L. 1979.



2-15-2005. State fire prevention and investigation section.

2-15-2005. State fire prevention and investigation section. (1) There is a state fire prevention and investigation section in the department of justice and under the supervision and control of the attorney general. (2) A person appointed to administer the fire prevention and investigation section shall represent the state of Montana as the state fire marshal and must be a person qualified by experience, training, and high professional competence in matters of fire service and safety.

History: En. Sec. 1, Ch. 148, L. 1911; re-en. Sec. 2737, R.C.M. 1921; re-en. Sec. 2737, R.C.M. 1935; amd. Sec. 1, Ch. 229, L. 1967; amd. Sec. 33, Ch. 187, L. 1977; amd. Sec. 1, Ch. 519, L. 1977; R.C.M. 1947, 82-1201; amd. Sec. 4, Ch. 503, L. 1985; amd. Sec. 3, Ch. 706, L. 1991; amd. Sec. 3, Ch. 449, L. 2007; amd. Sec. 1, Ch. 28, L. 2013.



2-15-2006. Board of crime control -- composition -- allocation.

2-15-2006. Board of crime control -- composition -- allocation. (1) There is a board of crime control. (2) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121. However, the board may hire its own personnel, and 2-15-121(2)(d) does not apply. (3) The board is composed of 18 members appointed by the governor in accordance with 2-15-124 and any special requirements of Title I of the Omnibus Crime Control and Safe Streets Act, as amended. The board shall be representative of state and local law enforcement and criminal justice agencies, including agencies directly related to the prevention and control of juvenile delinquency, units of general local government, and public agencies maintaining programs to reduce and control crime and shall include representatives of citizens and professional and community organizations, including organizations directly related to delinquency prevention.

History: En. 82A-1207 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 1, Ch. 61, L. 1973; amd. Sec. 1, Ch. 202, L. 1977; R.C.M. 1947, 82A-1207(1) thru (3); amd. Sec. 22, Ch. 184, L. 1979.



2-15-2007. Renumbered .

2-15-2007. Renumbered . 2-15-2507, Sec. 99(2), Ch. 51, L. 1999.



2-15-2008. through reserved.

2-15-2008 through 2-15-2010 reserved.



2-15-2011. Repealed.

2-15-2011. Repealed. Sec. 1, Ch. 77, L. 1993.

History: En. 82-425, 82-426 by Secs. 1, 2, Ch. 522, L. 1977; R.C.M. 1947, 82-425, 82-426; amd. Sec. 1, Ch. 68, L. 1985.



2-15-2012. Intent.

2-15-2012. Intent. The legislature recognizes that incarcerating offenders carries an extremely high cost and may not be the most effective strategy for restoring victims, reforming offenders, and reducing recidivism. It is the intent of 2-15-2013 to have the board of crime control apply for grants that will provide funds to state and local entities that establish restorative justice programs to divert from incarceration appropriate offenders who are at low risk for violence. It is also the intent that restorative justice programs be supported by federal, state, and local funds.

History: En. Sec. 1, Ch. 581, L. 2001; amd. Sec. 1, Ch. 237, L. 2013.



2-15-2013. Restorative justice grants.

2-15-2013. Restorative justice grants. (1) The purposes of the restorative justice grant programs are to: (a) promote the use of restorative justice practices throughout the state; and (b) provide technical assistance to local and state jurisdictions and organizations interested in implementing the principles of restorative justice. (2) For the purposes of 2-15-2012, 2-15-2014, and this section, the term "restorative justice" means criminal justice practices that elevate the role of crime victims and community members in the criminal justice process, hold offenders directly accountable to the people and communities they have harmed, restore emotional and material losses, and provide a range of opportunities for victim, offender, and community dialogue, negotiation, and problem solving to bring about a greater sense of justice, repair harm, provide restitution, reduce incarceration and recidivism rates, and increase public safety. (3) A restorative justice program eligible for grant funding pursuant to this section shall use evidence-based practices, which may include but are not limited to facilitated victim-offender meetings, family group conferencing, sentencing circles, victim impact panels, offender accountability letters, restitution programs, constructive community service, victim awareness education, victim empathy programs, school expulsion alternatives, peer mediation, diversion programs, and community panels. (4) (a) The board of crime control shall actively seek federal grant money that may be used for the purposes of this section. (b) The board shall produce a biennial report summarizing the grants provided, how the grant money was spent, and the program data and information reported by grant recipients. (c) The board shall report annually to the law and justice interim committee regarding the status and performance of the restorative justice grant programs established in this section.

History: En. Sec. 2, Ch. 581, L. 2001; amd. Sec. 2, Ch. 237, L. 2013.



2-15-2014. Restorative justice fund created -- source of funding -- use of fund.

2-15-2014. Restorative justice fund created -- source of funding -- use of fund. (1) There is an account in the state special revenue fund established by 17-2-102 to be known as the restorative justice fund. (2) There must be deposited in the account: (a) money received from legislative allocations; (b) a transfer of money from a state or local agency for the purposes of 2-15-2013; (c) a gift, donation, grant, legacy, bequest, or devise made for the purposes of 2-15-2013; and (d) money received by the department of justice for the purpose of administering 46-15-411(2). (3) Except as provided in subsection (2)(d), the fund may be used only to provide grants for restorative justice programs as provided in 2-15-2013 to community-based, including faith-based, organizations.

History: En. Sec. 3, Ch. 581, L. 2001; amd. Sec. 2, Ch. 504, L. 2005.



2-15-2015. Workers' compensation fraud investigation and prosecution office.

2-15-2015. Workers' compensation fraud investigation and prosecution office. There is a workers' compensation fraud investigation and prosecution office in the department of justice. The office shall investigate and prosecute cases referred by the state compensation insurance fund or the department of labor and industry on behalf of the uninsured employers' fund. The office is under the supervision and control of the attorney general and consists of: (1) one or more investigators qualified by education, training, experience, and high professional competence in investigative procedures who shall investigate violations of the provisions of Title 39, chapter 71, at the request of the state compensation insurance fund or the department of labor and industry on behalf of the uninsured employers' fund; and (2) one or more attorneys licensed to practice law in Montana who shall prosecute violations of the provisions of Title 39, chapter 71. The attorneys may also assist county attorneys in prosecuting violations of Title 39, chapter 71, without charge to the county. (3) The state compensation insurance fund, the department of labor and industry, and the department of justice shall submit to the legislature for approval one proposed biennial budget for the workers' compensation fraud office. The proposed budget for staffing and related expenses must be based upon the needs of the state compensation insurance fund and the department of labor and industry on behalf of the uninsured employers' fund for investigating and prosecuting workers' compensation fraud.

History: En. Sec. 1, Ch. 296, L. 1993; amd. Sec. 2, Ch. 276, L. 1997; amd. Sec. 6, Ch. 416, L. 2005.



2-15-2016. Office of victims services.

2-15-2016. Office of victims services. There is an office of victims services in the department of justice. The office shall ensure that victims and witnesses of crime receive fair and proper treatment in the criminal justice system and that they are provided important services and assistance required by Title 46, chapter 24. The office is under the supervision and control of the attorney general.

History: En. Sec. 1, Ch. 124, L. 2001.



2-15-2017. Domestic violence fatality review commission -- confidentiality of meetings and records -- criminal liability for unauthorized disclosure -- report to legislature.

2-15-2017. Domestic violence fatality review commission -- confidentiality of meetings and records -- criminal liability for unauthorized disclosure -- report to legislature. (1) There is a domestic violence fatality review commission in the department of justice. (2) The commission shall: (a) examine the trends and patterns of domestic violence-related fatalities in Montana; (b) educate the public, service providers, and policymakers about domestic violence fatalities and strategies for intervention and prevention; and (c) recommend policies, practices, and services that may encourage collaboration and reduce fatalities due to domestic violence. (3) The members of the commission, not to exceed 18, are appointed by the attorney general from among the following disciplines: (a) representatives from state departments that are involved in issues of domestic abuse; (b) representatives of private organizations that are involved in issues of domestic abuse; (c) medical and mental health care providers who are involved in issues of domestic abuse; (d) representatives from law enforcement, the judiciary, and the state bar of Montana; (e) representatives of Montana Indian tribes; (f) other concerned citizens; and (g) a member of the legislature who serves on either the house judiciary committee or the senate judiciary committee. (4) The members shall serve without compensation by the commission but are entitled to be reimbursed for travel expenses as provided for in 2-18-501 through 2-18-503, and members who are full-time salaried officers or employees of this state or of any political subdivision of this state are entitled to their regular compensation. The provisions of 2-15-122 do not apply to the commission. (5) The commission shall review closed domestic homicide cases selected by the attorney general to provide the commission with the best opportunity to fulfill its duties under this section. (6) Upon written request from the commission, a person who possesses information or records that are necessary and relevant to a domestic violence fatality review shall, as soon as practicable, provide the commission with the information and records. A person who provides information or records upon request of the commission is not criminally or civilly liable for providing information or records in compliance with this section. (7) The meetings and proceedings of the commission are confidential and are exempt from the provisions of Title 2, chapter 3. (8) The records of the commission are confidential and are exempt from the provisions of Title 2, chapter 6. The records are not subject to subpoena, discovery, or introduction into evidence in a civil or criminal action unless the records are reviewed by a district court judge and ordered to be provided to the person seeking access. The commission shall disclose conclusions and recommendations upon request but may not disclose information, records, or data that are otherwise confidential. The commission may not use the information, records, or data for purposes other than those designated by subsections (2)(a) and (2)(c). (9) The commission may require any person appearing before it to sign a confidentiality agreement created by the commission in order to maintain the confidentiality of the proceedings. In addition, the commission may enter into agreements with nonprofit organizations and private agencies to obtain otherwise confidential information. (10) A member of the commission who knowingly uses information obtained pursuant to subsection (6) for a purpose not authorized in subsection (2) or who discloses information in violation of subsection (8) is subject to a civil penalty of not more than $500. (11) The commission shall report its findings and recommendations in writing to the law and justice interim committee, the attorney general, the governor, and the chief justice of the Montana supreme court prior to each regular legislative session. The report must be made available to the public through the office of the attorney general. The commission may issue data or other information periodically, in addition to the biennial report.

History: En. Sec. 1, Ch. 81, L. 2003; amd. Sec. 2, Ch. 28, L. 2013.



2-15-2018. through reserved.

2-15-2018 through 2-15-2020 reserved.



2-15-2021. Gaming advisory council -- allocation -- composition -- compensation -- biennial report.

2-15-2021. Gaming advisory council -- allocation -- composition -- compensation -- biennial report. (1) There is a gaming advisory council. (2) The gaming advisory council is allocated to the department for administrative purposes only as prescribed in 2-15-121. (3) The gaming advisory council consists of nine members. One member must be from the senate, and one member must be from the house of representatives. The senate committee on committees and the speaker of the house of representatives shall appoint the legislative members of the council. The seven remaining members must be appointed by the department, with one representing the public at large, two representing local governments, one being a Native American, and three representing the gaming industry. (4) Each gaming advisory council member is appointed to a 3-year term of office. A member of the council may be removed for good cause by the appointing body provided for in subsection (3). (5) The gaming advisory council shall appoint a presiding officer from its members. (6) Members of the gaming advisory council are entitled to travel, meals, and lodging expenses as provided for in 2-18-501 through 2-18-503. A member who is not a full-time salaried officer or employee of the state or of a political subdivision of the state is also entitled to be paid $25 for each day during which the member is actually and necessarily engaged in the performance of council duties. Expenses of the council must be paid from licensing fees received by the department. (7) The gaming advisory council shall, within its authorized budget, hold meetings and incur expenses as it considers necessary to study all aspects of gambling in the state. (8) (a) The gaming advisory council shall submit a biennial report to the department, at a time designated by the department, with recommendations for amendments to the gambling statutes, the need for additional or modified department rules, the clarification of existing rules, and other recommendations on the operation of the department or any other gambling-related matter. (b) The biennial report required under subsection (8)(a) must be affixed to the report on gambling in the state that the department submits that year. (c) The council may submit interim reports to the department as the council considers necessary. (d) The council shall meet with the department upon request of the department. (e) The department shall meet with the council upon request of the council. (9) The department shall give each council member notice and a copy of each proposed change in administrative rules relating to gambling. The notice and copy must be given at the time a notice of proposed rules changes is filed with the secretary of state. The council shall review the proposal, may comment on it, and may attend any hearing on the proposal. The department shall consider any comment by any council member or by the council as a whole prior to adopting the proposed change.

History: En. Sec. 64, Ch. 642, L. 1989; amd. Sec. 9, Ch. 112, L. 1991; amd. Sec. 53, Ch. 647, L. 1991; amd. Sec. 7, Ch. 349, L. 1993; amd. Sec. 1, Ch. 626, L. 1993.



2-15-2022. through reserved.

2-15-2022 through 2-15-2024 reserved.



2-15-2025. Environmental violations investigation and prosecution -- authority.

2-15-2025. Environmental violations investigation and prosecution -- authority. The department of justice, at the request of the department of environmental quality, shall investigate and prosecute violations of the provisions of Title 75 and may also assist county attorneys in investigating and prosecuting violations of the provisions of Title 75 without charge to the county.

History: En. Sec. 1, Ch. 506, L. 2005.



2-15-2026. through reserved.

2-15-2026 through 2-15-2028 reserved.



2-15-2029. Montana public safety officer standards and training council -- administrative attachment -- rulemaking.

2-15-2029. Montana public safety officer standards and training council -- administrative attachment -- rulemaking. (1) (a) There is a Montana public safety officer standards and training council. The council is a quasi-judicial board, as provided for in 2-15-124, and is allocated to the department of justice, established in 2-15-2001, for administrative purposes only as provided in 2-15-121, except as provided in subsection (1)(b) of this section. (b) The council may hire its own personnel and independently administer the conduct of its business, and 2-15-121(2)(a), (2)(d), and (3)(a) do not apply. (2) The council may adopt rules to implement the provisions of Title 44, chapter 4, part 4. Rules must be adopted pursuant to the Montana Administrative Procedure Act.

History: En. Sec. 1, Ch. 506, L. 2007.






Part 21. Environmental Advisory Boards

2-15-2101. Repealed.

2-15-2101. Repealed. Sec. 568, Ch. 546, L. 1995.

History: En. 82A-601 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 95, Ch. 349, L. 1974; amd. Sec. 1, Ch. 326, L. 1977; R.C.M. 1947, 82A-601; amd. Sec. 1, Ch. 34, L. 1989.



2-15-2102. Repealed.

2-15-2102. Repealed. Sec. 4, Ch. 34, L. 1989.

History: En. 82A-608 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 100, Ch. 349, L. 1974; amd. Sec. 2, Ch. 326, L. 1977; R.C.M. 1947, 82A-608.



2-15-2103. Repealed.

2-15-2103. Repealed. Sec. 3, Ch. 16, Sp. L. November 1993.

History: En. 82A-604 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 97, Ch. 349, L. 1974; R.C.M. 1947, 82A-604.



2-15-2104. Repealed.

2-15-2104. Repealed. Sec. 567, Ch. 546, L. 1995.

History: En. 82A-605 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 1, Ch. 322, L. 1975; amd. Sec. 1, Ch. 524, L. 1977; R.C.M. 1947, 82A-605; amd. Sec. 1, Ch. 450, L. 1981; amd. Sec. 2, Ch. 34, L. 1989.



2-15-2105. Water and wastewater operators' advisory council.

2-15-2105. Water and wastewater operators' advisory council. (1) There is a water and wastewater operators' advisory council. (2) The council consists of seven members. Except as provided in subsection (2)(e), the members must be appointed by the governor. The members are: (a) two members who are employed water supply system or water treatment plant operators holding valid certificates. One of these members must hold a certificate by examination of the highest class issued by the department of environmental quality. There is no restriction on the classification of the certificate held by the other operator. (b) two members who are employed wastewater treatment plant operators holding valid certificates. One of these members must hold a certificate by examination of the highest class issued by the department of environmental quality. There is no restriction on the classification of the certificate held by the other operator. (c) one member serving on the faculty of a university or college whose major field is related to water supply systems, wastewater treatment, chemical or civil engineering, chemistry, or bacteriology; (d) one member who is a representative of a municipality that is required to employ a certified operator and who holds a position of city manager, city engineer, director of public works, works manager, or an equivalent position; (e) a qualified member of the staff of the department of environmental quality, appointed by the department's director. (3) Members, except the ex officio member from the department of environmental quality, shall serve for terms of 6 years.

History: En. 82A-612 by Sec. 101, Ch. 349, L. 1974; R.C.M. 1947, 82A-612; amd. Sec. 3, Ch. 243, L. 1983; amd. Sec. 1, Ch. 16, Sp. L. November 1993; amd. Sec. 13, Ch. 418, L. 1995.



2-15-2106. Repealed.

2-15-2106. Repealed. Sec. 3, Ch. 417, L. 2013.

History: En. 82A-606 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 98, Ch. 349, L. 1974; R.C.M. 1947, 82A-606.



2-15-2107. Water pollution control advisory council.

2-15-2107. Water pollution control advisory council. (1) There is a water pollution control advisory council. (2) The council consists of 11 members. The members are appointed by the governor and include: (a) a representative of industry concerned with the disposal of inorganic waste; (b) a representative of industry concerned with the disposal of organic waste; (c) a supervisor of a soil and water conservation district; (d) an irrigated agriculture representative; (e) a production agriculture representative; (f) a person serving as public works director, director of public utilities, wastewater or public works superintendent, plant manager, or operator in charge of a publicly owned treatment works; (g) a conservation organization representative; (h) a realtor or developer representative; (i) a licensed professional engineer with experience in sanitary engineering; (j) a fisheries biologist; and (k) a member of the public. (3) The appointed council members serve at the pleasure of the governor. (4) Subsections (5) through (8) of 2-15-122 apply to the council and members.

History: En. 82A-607 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 99, Ch. 349, L. 1974; R.C.M. 1947, 82A-607; amd. Sec. 2, Ch. 218, L. 1979; amd. Sec. 1, Ch. 488, L. 2003.



2-15-2108. Petroleum tank release compensation board.

2-15-2108. Petroleum tank release compensation board. (1) There is a petroleum tank release compensation board. (2) The board consists of seven members appointed by the governor as follows: (a) a representative of the financial or banking industry with experience in small business or property loans; (b) a representative of the petroleum services industry or a representative of the petroleum release remediation consultant industry; (c) a representative of independent petroleum marketers and chain retailers; (d) a representative of the general public; (e) a representative of service station dealers; (f) a representative of the insurance industry; and (g) a person with a background in environmental regulation. (3) The board shall elect a presiding officer. (4) The term of membership is 3 years. (5) Members shall serve without pay, but are entitled to reimbursement for travel, meals, and lodging while engaged in board business, as provided in 2-18-501 through 2-18-503.

History: En. Sec. 8, Ch. 528, L. 1989; amd. Sec. 4, Ch. 706, L. 1991; amd. Sec. 1, Ch. 55, L. 1995; amd. Sec. 14, Ch. 418, L. 1995; amd. Sec. 1, Ch. 259, L. 1999; amd. Sec. 1, Ch. 356, L. 2005.



2-15-2109. Renumbered .

2-15-2109. Renumbered . 2-15-2213, Sec. 568, Ch. 546, L. 1995.



2-15-2110. Small business compliance assistance advisory council.

2-15-2110. Small business compliance assistance advisory council. (1) There is a small business compliance assistance advisory council. (2) The council consists of seven members, as follows: (a) two members that are not owners or representatives of owners of small business stationary sources, appointed by the governor to represent the general public; (b) four members that are owners or representatives of owners of small business stationary sources and who are not legislators, one to be appointed by the majority leader and minority leader of the house of representatives and one to be appointed by the majority leader and minority leader of the senate; and (c) one member that is a representative of the department of environmental quality, appointed by the director of that department. (3) Appointed members shall serve for terms of 3 years. (4) The provisions of 2-15-122(5) through (8) apply to the council and its members.

History: En. Sec. 14, Ch. 502, L. 1993; amd. Sec. 15, Ch. 418, L. 1995; amd. Sec. 7, Ch. 4, Sp. L. May 2007.






Part 22. Department of Public Health and Human Services

2-15-2201. Department of public health and human services -- head.

2-15-2201. Department of public health and human services -- head. There is a department of public health and human services. The department head is a director of public health and human services appointed by the governor in accordance with 2-15-111.

History: En. 82A-1901 by Sec. 1, Ch. 272, L. 1971; R.C.M. 1947, 82A-1901; amd. Sec. 15, Ch. 546, L. 1995.



2-15-2202. Renumbered .

2-15-2202. Renumbered . 2-15-1205, Sec. 1, Ch. 271, L. 1983.



2-15-2203. Board of public assistance -- allocation -- quasi-judicial.

2-15-2203. Board of public assistance -- allocation -- quasi-judicial. (1) There is a board of public assistance. (2) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121. (3) The board consists of three members appointed by the governor as prescribed in 2-15-124, except that an employee of the department of public health and human services may not be appointed to the board. (4) The board is designated as a quasi-judicial board for purposes of 2-15-124. For purposes of that section, a majority is considered as one.

History: En. 82A-1906 by Sec. 1, Ch. 272, L. 1971; R.C.M. 1947, 82A-1906; amd. Sec. 1, Ch. 37, L. 1987; amd. Sec. 16, Ch. 546, L. 1995.



2-15-2204. Renumbered .

2-15-2204. Renumbered . 2-15-1869, Sec. 5, Ch. 478, L. 2003.



2-15-2205. Division of visual services.

2-15-2205. Division of visual services. There is a division of visual services within the department of public health and human services. The division head is an administrator appointed by the director of the department of public health and human services in accordance with classification requirements. The division is responsible for administration of rehabilitative and other services for blind persons and persons with low vision.

History: En. Sec. 1, Ch. 523, L. 1979; amd. Sec. 2, Ch. 239, L. 1989; amd. Sec. 18, Ch. 546, L. 1995; amd. Sec. 1, Ch. 472, L. 1997.



2-15-2206. Office of aging.

2-15-2206. Office of aging. (1) There is an office of aging, headed by a coordinator of aging. The office is in the department of public health and human services. (2) The governor shall appoint an advisory council on aging. The council is composed of 11 members, a majority of whom must be 60 years of age or older. Members shall serve staggered 3-year terms and until their successors are appointed. Vacancies must be filled by appointment for the unexpired term. The council is allocated to the department of public health and human services for administrative purposes only.

History: En. Sec. 4, Ch. 424, L. 1983; amd. Sec. 1, Ch. 95, L. 1985; amd. Sec. 1, Ch. 176, L. 1989; amd. Sec. 5, Ch. 418, L. 1995; Sec. 2-15-231, MCA 1995; redes. 2-15-2206 by Sec. 314(2), Ch. 42, L. 1997.



2-15-2207. through reserved.

2-15-2207 through 2-15-2209 reserved.



2-15-2210. Repealed.

2-15-2210. Repealed. Sec. 16, Ch. 171, L. 1997.

History: En. Sec. 4, Ch. 569, L. 1991; amd. Sec. 17, Ch. 418, L. 1995; amd. Sec. 19, Ch. 546, L. 1995.



2-15-2211. Renumbered .

2-15-2211. Renumbered . 2-15-2402, Sec. 114, Ch. 609, L. 1987.



2-15-2212. Committee on telecommunications access services for persons with disabilities -- composition -- allocation.

2-15-2212. Committee on telecommunications access services for persons with disabilities -- composition -- allocation. (1) There is a committee on Montana telecommunications access services for persons with disabilities. (2) The committee consists of 13 members appointed by the governor as follows: (a) four members who are persons with disabilities, two of whom must be deaf or hard-of-hearing; (b) two members who are not persons with disabilities, one of whom must be engaged in a business other than a business in the telecommunications industry and one of whom must be a senior citizen; (c) one member from the department of public health and human services; (d) one member from the largest service provider in Montana; (e) one member from an independent service provider; (f) one member from an interLATA interexchange carrier; (g) one member from the public service commission; (h) one member who is a licensed audiologist; and (i) one member from the department of administration. (3) The committee is allocated to the department of public health and human services for administrative purposes only as provided in 2-15-121.

History: En. Sec. 3, Ch. 669, L. 1989; amd. Sec. 20, Ch. 546, L. 1995; amd. Sec. 1, Ch. 396, L. 1997; amd. Sec. 2, Ch. 472, L. 1997; amd. Sec. 25, Ch. 313, L. 2001; amd. Sec. 1, Ch. 325, L. 2007.



2-15-2213. Repealed.

2-15-2213. Repealed. Sec. 16, Ch. 171, L. 1997.

History: En. Sec. 5, Ch. 649, L. 1989; amd. Sec. 1, Ch. 634, L. 1991; amd. Sec. 14, Ch. 546, L. 1995; Sec. 2-15-2109, MCA 1993; redes. 2-15-2213 by Sec. 568, Ch. 546, L. 1995.



2-15-2214. Montana children's trust fund board.

2-15-2214. Montana children's trust fund board. (1) There is a Montana children's trust fund board, consisting of seven members appointed by the governor and serving 3-year terms. Two board members must be chosen from state government agencies involved in education and social work relating to children. The governor shall ensure geographic distribution of appointees. (2) The board is allocated to the department of public health and human services for administrative purposes only, as provided in 2-15-121. The board may employ staff to carry out its duties as described in Title 52, chapter 7, part 1.

History: En. Sec. 2, Ch. 610, L. 1985; amd. Sec. 11, Ch. 609, L. 1987; Sec. 2-15-2211, MCA 1985; redes. 2-15-2402 by Sec. 114, Ch. 609, L. 1987; amd. Sec. 1, Ch. 514, L. 1991; amd. Sec. 23, Ch. 546, L. 1995; Sec. 2-15-2402, MCA 1993; redes. 2-15-2214 by Sec. 568, Ch. 546, L. 1995.



2-15-2215. Repealed.

2-15-2215. Repealed. Sec. 16, Ch. 171, L. 1997.

History: En. Sec. 1, Ch. 579, L. 1995.



2-15-2216. Trauma care committee.

2-15-2216. Trauma care committee. (1) There is a trauma care committee. (2) The committee consists of members appointed by the governor as follows: (a) a member of the Montana committee on trauma of the American college of surgeons, who shall serve as presiding officer of the committee; (b) two members from each regional trauma care advisory committee created pursuant to 50-6-411; (c) a member of the Montana trauma coordinators; (d) a representative of the Montana hospital association; (e) a member of the Montana medical association; (f) a member of the emergency nurses association; (g) an individual who is or who is employed by a Montana private ambulance operator; (h) a member of the Montana emergency medical services association; (i) a nurse or physician representing the Indian health service; and (j) a member of the American college of emergency physicians, Montana chapter. (3) Members must be appointed for 4-year terms, except that seven of the members initially appointed shall serve terms of 2 years. Members serve at the pleasure of the governor. If a vacancy occurs, the governor shall appoint a replacement to fill the unexpired term. A member may be reappointed. (4) A member of the committee may not receive compensation for performing the member's duties but must be reimbursed for expenses. (5) The committee is attached to the department of public health and human services for administrative purposes only as provided in 2-15-121. (6) The committee has the duties provided in 50-6-404.

History: En. Sec. 2, Ch. 579, L. 1995.



2-15-2217. Traumatic brain injury advisory council.

2-15-2217. Traumatic brain injury advisory council. (1) There is a traumatic brain injury advisory council attached to the department of public health and human services for administrative purposes only as prescribed in 2-15-121. (2) The council is composed of the following members: (a) the director of the department of public health and human services or a designee; (b) the superintendent of public instruction or a designee; (c) a representative of a program that provides senior and long-term care services appointed by the director of the department of public health and human services; (d) six members of the public, appointed by the governor, who represent: (i) survivors of traumatic brain injury or family members of survivors of traumatic brain injury; (ii) injury control or prevention programs; and (iii) advocates for brain-injured persons. (3) The public members of the advisory council shall serve 3-year terms. The initial appointments may specify a shorter length of the initial term in order to stagger the terms. Vacancies must be filled for the balance of an unexpired term. A member of the council may be reappointed. (4) The advisory council shall meet quarterly, and the director of the department of public health and human services or a designee shall serve as presiding officer. (5) The public members of the council shall serve without compensation but may be reimbursed as provided in 2-18-501 through 2-18-503, subject to available funding. (6) The advisory council shall: (a) advise and make recommendations to the department of public health and human services and other state agencies on ways to improve and develop services regarding traumatic brain injury, including coordination of services between public and private entities; (b) encourage citizen participation through the establishment of public hearings and other types of community outreach and prevention activities; (c) encourage and stimulate research, public awareness, education, and prevention activities; and (d) advise the department of public health and human services on the expenditures of the traumatic brain injury account established in 2-15-2218 and any grants made from that account.

History: En. Sec. 1, Ch. 449, L. 2003.



2-15-2218. Traumatic brain injury account.

2-15-2218. Traumatic brain injury account. (1) There is a traumatic brain injury account in the state special revenue fund for purposes of traumatic brain injury prevention, education, and support. (2) Money in this account may be used by the department of public health and human services to fund the advisory council and to provide grants for public information and prevention education regarding traumatic brain injury.

History: En. Sec. 2, Ch. 449, L. 2003.



2-15-2219. and reserved.

2-15-2219 through 2-15-2220 reserved.



2-15-2221. Definitions.

2-15-2221. Definitions. As used in 2-15-2221 through 2-15-2226, the following definitions apply: (1) "Agency" means a division of the department of public health and human services. (2) "Department" means the department of public health and human services provided for in 2-15-2201. (3) "Outcome measure" means a quantifiable indicator of the public and customer benefits derived from actions by the department and its agencies. (4) "Output measure" means a quantifiable indicator of the number of goods or services that the department or an agency produces. (5) "Performance measures" means monitoring tools included in the department's or an agency's strategic plan that are intended to help guide government and make it accountable. (6) "Strategic plan" means a planning document, covering up to 5 years, that contains the mission, goals, and objectives that the department or an agency intends to accomplish and the performance measures that will track success in meeting missions, goals, and objectives.

History: En. Sec. 1, Ch. 185, L. 2003.



2-15-2222. Policy -- performance measures.

2-15-2222. Policy -- performance measures. (1) It is the policy of the legislature that the department shall adopt comprehensive accountability systems. As part of the accountability systems, the department shall develop strategic plans. (2) The performance measures included in a strategic plan must indicate how progress toward the department's or an agency's goals and objectives is succeeding. Performance measures are intended to focus department or agency efforts in implementing legislative intent, prioritizing goals and objectives, and allocating resources. Performance measures must focus on key processes. Each measure must be central to the success of the process being measured. The performance measures must be designed to provide information that is meaningful and that is useful to decisionmakers.

History: En. Sec. 2, Ch. 185, L. 2003.



2-15-2223. Criteria for measurement system.

2-15-2223. Criteria for measurement system. (1) The department's system of performance measures must satisfy the following criteria: (a) The system must be result-oriented, focusing on outcome measures and output measures. (b) The system must be selective, concentrating on the most important indicators of performance. (c) The system must be useful, providing information that is of value to the department, the agency, and decisionmakers. (d) The system must be accessible and must provide periodic information concerning results. (e) The system must be reliable, providing accurate and consistent information. (2) Unless otherwise provided by law, performance measures must be developed and revised as part of the strategic planning process in even-numbered years. The performance measures should not be designed to report every department or agency activity but must measure key processes and activities.

History: En. Sec. 3, Ch. 185, L. 2003.



2-15-2224. System requirements -- input from legislative audit division.

2-15-2224. System requirements -- input from legislative audit division. All systems described in 2-15-2223(1) that support performance measure data collection must have effective controls that provide reasonable assurance that the information is properly collected and accurately reported. If directed by the legislative audit committee, the legislative audit division may provide information concerning the accuracy of data collection and reporting.

History: En. Sec. 4, Ch. 185, L. 2003.



2-15-2225. Legislative use of performance measures.

2-15-2225. Legislative use of performance measures. (1) During an interim, the department shall report performance data to the appropriate interim committee as provided for in Title 5, chapter 5, part 2, and to the office of budget and program planning. Interim committees shall use performance data in reviewing the department's strategic planning documents as they relate to prospective legislation. (2) When reviewing the strategies of department or agency management in implementing programs authorized by the legislature, the committees may provide input on: (a) the direct effects of each strategy on department and agency customers; (b) the information that management needs to track progress toward achieving key goals and objectives; (c) the performance measures that best reflect the expenditure of the department's and the agencies' budgets; and (d) whether the performance measures clearly relate to the department's and the agencies' missions, goals, objectives, and strategic plan.

History: En. Sec. 5, Ch. 185, L. 2003.



2-15-2226. Department and agency use of performance measures.

2-15-2226. Department and agency use of performance measures. Department and agency managers shall use performance measures as an integral part of their strategic and operational management for the department or an agency. Performance measures must be derived from the department's or an agency's mission, goals, objectives, and strategies with an emphasis on serving the department's or an agency's customers. In the review in even-numbered years, the department and its agencies shall assess and propose changes needed to make certain that existing performance measures relate logically to other elements of the strategic plan and provide a focus on serving customers.

History: En. Sec. 6, Ch. 185, L. 2003.



2-15-2227. through reserved.

2-15-2227 through 2-15-2229 reserved.



2-15-2230. Dispute resolution requirement for contracts.

2-15-2230. Dispute resolution requirement for contracts. Each written contract that the department of public health and human services enters into for the provision of human services to a third party must contain a clause providing for a dispute resolution process in the event of disagreement between the contractor and the department about the terms of the contract.

History: En. Sec. 1, Ch. 175, L. 2007.






Part 23. Department of Corrections

2-15-2301. Department of corrections -- head.

2-15-2301. Department of corrections -- head. There is a department of corrections. The department head is a director of corrections appointed by the governor in accordance with 2-15-111.

History: En. 82A-801 by Sec. 1, Ch. 272, L. 1971; R.C.M. 1947, 82A-801; amd. Sec. 3, Ch. 262, L. 1991; amd. Sec. 21, Ch. 546, L. 1995.



2-15-2302. Board of pardons and parole -- composition -- allocation -- quasi-judicial.

2-15-2302. Board of pardons and parole -- composition -- allocation -- quasi-judicial. (1) There is a board of pardons and parole. (2) (a) The board consists of seven members, each of whom must have knowledge of American Indian culture and problems gained through training as required by rules adopted by the board. One member must be an enrolled member of a state-recognized or federally recognized Indian tribe located within the boundaries of the state of Montana. The tribal member may not be required to hear and act on all American Indian applications before the board. (b) Board members must have knowledge of serious mental illness and recovery from serious mental illness gained through annual training as required by rules adopted by the board. One member must be a mental health professional as defined in 53-21-102. (c) Board members must possess academic training that has qualified them for professional practice in a field such as criminology, education, medicine, psychiatry, psychology, law, social work, sociology, psychiatric nursing, or guidance and counseling. Related work experience in the areas listed may be substituted for these educational requirements. (3) The governor shall attempt to establish geographic balance among board members. (4) Board members shall serve staggered 4-year terms. The governor shall appoint three members in January of the first year of the governor's term, two members in January of the second year of the governor's term, and two members in January of the third year of the governor's term. The provisions of 2-15-124(2) do not apply to the board. (5) The terms of board members run with the position, and if a vacancy occurs, the governor shall appoint a person to fill the unexpired portion of the term. (6) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121. However, the board may hire its own personnel, and 2-15-121(2)(d) does not apply. (7) The board is designated as a quasi-judicial board for purposes of 2-15-124, except board members must be compensated as provided by legislative appropriation and the terms of board members must be staggered as provided in subsection (4). (8) A favorable vote of at least a majority of the seven members of the board is required to implement any policy, procedure, or administrative rule. A favorable vote of at least a majority of the members of a hearing panel, as defined in 46-23-103, is required to make decisions regarding parole and executive clemency, and the provisions of 2-15-124(8) do not apply.

History: En. 82A-804 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 78, Ch. 120, L. 1974; amd. Sec. 1, Ch. 333, L. 1975; R.C.M. 1947, 82A-804; amd. Sec. 1, Ch. 574, L. 1979; amd. Sec. 1, Ch. 154, L. 1989; amd. Sec. 22, Ch. 546, L. 1995; amd. Secs. 1, 2, Ch. 420, L. 1997; amd. Sec. 1, Ch. 559, L. 2003; amd. Sec. 1, Ch. 242, L. 2009; amd. Sec. 1, Ch. 102, L. 2011; amd. Sec. 1, Ch. 209, L. 2013.



2-15-2303. Repealed.

2-15-2303. Repealed. Sec. 3, Ch. 495, L. 1979.

History: En. 82A-806 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 80, Ch. 120, L. 1974; R.C.M. 1947, 82A-806.



2-15-2304. Repealed.

2-15-2304. Repealed. Sec. 1, Ch. 286, L. 1981.

History: En. 82A-805 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 79, Ch. 120, L. 1974; R.C.M. 1947, 82A-805.






Part 24. Department of Family Services (Renumbered and Repealed)

2-15-2401. Repealed.

2-15-2401. Repealed. Sec. 567, Ch. 546, L. 1995.

History: En. Sec. 2, Ch. 609, L. 1987.



2-15-2402. Renumbered .

2-15-2402. Renumbered . 2-15-2214, Sec. 568, Ch. 546, L. 1995.






Part 25. Department of Transportation

2-15-2501. Department of transportation -- head.

2-15-2501. Department of transportation -- head. There is a department of transportation. The department head is the director of transportation appointed by the governor in accordance with 2-15-111. The department may have as many divisions as are necessary, but it must have divisions of: (1) highways; (2) aeronautics; (3) administration; (4) rail and transit; and (5) motor carrier services.

History: En. 82A-701 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 204, Ch. 316, L. 1974; R.C.M. 1947, 82A-701; amd. Sec. 4, Ch. 512, L. 1991.



2-15-2502. Transportation commission.

2-15-2502. Transportation commission. (1) There is a transportation commission composed of five members. One member must be a resident of and appointed from each of these districts, each composed of the counties named: (a) District 1. Lincoln, Flathead, Sanders, Lake, Mineral, Missoula, Ravalli, Granite, Powell; (b) District 2. Deer Lodge, Silver Bow, Beaverhead, Madison, Gallatin, Meagher, Broadwater, Jefferson, Park; (c) District 3. Glacier, Toole, Liberty, Hill, Blaine, Pondera, Teton, Chouteau, Cascade, Lewis and Clark; (d) District 4. Carter, Powder River, Fallon, Custer, Rosebud, Garfield, Phillips, Valley, McCone, Prairie, Dawson, Wibaux, Richland, Roosevelt, Daniels, Sheridan; (e) District 5. Golden Valley, Stillwater, Carbon, Big Horn, Yellowstone, Musselshell, Judith Basin, Fergus, Petroleum, Treasure, Wheatland, Sweet Grass. (2) Of the members appointed from districts 1, 3, 4, and 5, at least one must have specific knowledge of Indian culture and tribal transportation needs. The member provided for under this subsection must be selected by the governor after consultation with the Montana members of the Montana-Wyoming tribal leaders council. (3) Two members may not be residents of the same district at the time of appointment or during their respective terms of office. (4) Not more than three members may at the time of appointment or during their respective terms be members of the same political party. (5) An elective state official or state officer, during the term of office to which elected or appointed, or a state employee may not be a member of the commission. (6) A resolution, motion, or other decision of the commission may not be adopted or passed without the favorable vote of at least three members. (7) The commission is allocated to the department of transportation for administrative purposes only as prescribed in 2-15-121. (8) The commission is designated as a quasi-judicial board for purposes of 2-15-124; however, the provision of 2-15-124(1) that at least one member of a quasi-judicial board be an attorney does not apply to the commission. (9) The commission may adopt rules necessary for its government. (10) The director of transportation or the director's designee shall act as liaison between the commission and the department.

History: En. Sec. 4-102, Ch. 197, L. 1965; Sec. 32-2402, R.C.M. 1947; amd. and redes. 82A-706.1 by Sec. 72, Ch. 316, L. 1974; amd. Sec. 2, Ch. 186, L. 1977; R.C.M. 1947, 82A-706.1; amd. Sec. 1, Ch. 62, L. 1983; amd. Sec. 5, Ch. 512, L. 1991; amd. Sec. 7, Ch. 87, L. 1993; amd. Sec. 1, Ch. 75, L. 1995; amd. Sec. 1, Ch. 587, L. 1999.



2-15-2503. and reserved.

2-15-2503 through 2-15-2504 reserved.



2-15-2505. Purpose.

2-15-2505. Purpose. (1) The legislature intends, through the creation of a department of transportation within the executive branch of state government, to: (a) provide the means to plan for the present and future transportation needs of the citizens of Montana; (b) assure that transportation remains a viable element in the private sector of the economy; and (c) provide energy-efficient and ecologically compatible transportation services with optimum efficiency, effectiveness, and economy. (2) It is the policy of the state of Montana that adequate, safe, and efficient transportation facilities and services of all modes are essential to the economic growth of the state and the well-being of its people and that the planning and development of those facilities and services be coordinated by a department of transportation that has overall responsibility for balanced transportation policy and planning.

History: En. Sec. 1, Ch. 512, L. 1991.



2-15-2506. Board of aeronautics -- qualification -- allocation -- quasi-judicial.

2-15-2506. Board of aeronautics -- qualification -- allocation -- quasi-judicial. (1) There is a board of aeronautics. (2) The board consists of nine members. The members are: (a) one member of the Montana pilots' association; (b) one member of the Montana chamber of commerce; (c) one representative of the Montana airport management association; (d) one member of the Montana county commissioners association or the Montana league of cities and towns; (e) one person actively engaged in aviation education in this state; (f) one person representative of interstate commercial airline operators, who must at the time of appointment be an employee or official of an interstate commercial airline operator and a resident of this state; (g) one person representing the general public; (h) one member of the association of Montana aerial applicators; and (i) one person who must at the time of appointment be an active fixed base operator in this state, or an official of a fixed base operator in this state, of flying services or flying schools. (3) The board is allocated to the department of transportation for administrative purposes only as prescribed in 2-15-121. (4) The board is designated as a quasi-judicial board for purposes of 2-15-124. (5) The administrator of the aeronautics division shall act as liaison between the board and the department of transportation.

History: En. 82A-905 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 104, Ch. 348, L. 1974; R.C.M. 1947, 82A-905; MCA 1979, 2-15-1103; redes. 2-15-1812 by Sec. 12, Ch. 274, L. 1981; amd. Sec. 3, Ch. 685, L. 1983; amd. Sec. 7, Ch. 512, L. 1991; Sec. 2-15-1812, MCA 1989; redes. 2-15-2506 by Sec. 17, Ch. 512, L. 1991; amd. Sec. 1, Ch. 394, L. 1993.



2-15-2507. Highway traffic safety program.

2-15-2507. Highway traffic safety program. Except as provided in 61-2-103, the highway traffic safety program provided for in 61-2-102 must be administered by the department of transportation.

History: En. Sec. 8(2), Ch. 274, L. 1981; amd. Sec. 4, Ch. 3, L. 1985; amd. Sec. 1, Ch. 538, L. 1995; Sec. 2-15-2007, MCA 1997; redes. 2-15-2507 by Sec. 99(2), Ch. 51, L. 1999.



2-15-2508. through reserved.

2-15-2508 through 2-15-2510 reserved.



2-15-2511. Rail service competition council.

2-15-2511. Rail service competition council. (1) There is a rail service competition council consisting of the following members: (a) the director of the department of agriculture provided for in 2-15-3001; (b) the director of the department of transportation provided for in 2-15-2501; (c) the director of the department of revenue provided for in 2-15-1301; (d) the chief business development officer of the office of economic development provided for in 2-15-218; (e) seven people, appointed by the governor, who shall serve staggered 4-year terms commencing January 1 following their appointment, with the following qualifications: (i) one person with substantial knowledge and experience related to Class I railroads; (ii) one person with substantial knowledge and experience related to Class II railroads; (iii) one person who is a farm commodity producer in the state and who has substantial knowledge and experience related to transportation of farm commodities; (iv) one person with substantial knowledge and experience in the trucking industry in the state; (v) one person with substantial knowledge and experience related to transportation for the mineral industry in the state; (vi) one person with substantial knowledge and experience related to transportation for the coal industry in the state; and (vii) one person with substantial knowledge and experience related to transportation for the wood products industry in the state; and (f) subject to 5-5-234, two members, one from the majority party and one from the minority party and one from each house of the legislature, from the economic affairs interim committee established in 5-5-223, selected by the presiding officer of the economic affairs interim committee with the concurrence of the vice presiding officer at the first interim committee meeting at the beginning of each interim. (2) The rail service competition council shall perform the following duties: (a) promote rail service competition in the state that results in reliable and adequate service at reasonable rates; (b) develop a comprehensive and coordinated plan to increase rail service competition in the state; (c) reevaluate the state's railroad taxation practices to ensure reasonable competition while minimizing any transfer of tax burden. The reevaluation of the state's railroad taxation practices should include but is not limited to a reevaluation of property taxes, taxes that minimize highway damage, special fuel taxes, and corporate tax rates. (d) develop various means to assist Montanans impacted by high rates and poor rail service; (e) analyze the feasibility of developing legal structures to facilitate growth of producer transportation investment cooperatives and rural transportation infrastructure authorities; (f) provide advice and recommendations to the department of transportation on the department's activities under 60-11-113 through 60-11-116; (g) coordinate efforts and develop cooperative partnerships with other states and federal agencies to promote rail service competition; (h) act as the state's liaison in working with Class I railroads to promote rail service competition; and (i) promote the expansion of existing rail lines and the construction of new rail lines in the state. (3) (a) The council shall cooperate with and report to any standing or interim legislative committee that is assigned to study or has oversight duties for rail service competition issues. (b) The council shall report to the 2009 legislature on its activities and its progress in performing the duties required in subsection (2). (4) The council must be compensated, reimbursed, and otherwise governed by the provisions of 2-15-122. (5) The council is attached for administrative purposes only to the department of transportation, which may assist the council by providing staff and budgetary, administrative, and clerical services that the council or its presiding officer requests. (6) Staffing and other resources may be provided to the council only from state and nonstate resources donated to the council and from direct appropriations by each legislature.

History: En. Sec. 1, Ch. 605, L. 2005; amd. Sec. 4, Ch. 605, L. 2005; amd. Sec. 1, Ch. 248, L. 2007; Sec. 2-15-246, MCA 2005; redes. 2-15-2511 by Sec. 3, Ch. 248, L. 2007; amd. Sec. 5, Ch. 4, Sp. L. May 2007.






Part 26. Department of Public Service Regulation

2-15-2601. Department of public service regulation -- head.

2-15-2601. Department of public service regulation -- head. There is a department of public service regulation. The department head is the public service commission provided for in 2-15-2602.

History: En. 82A-1701 by Sec. 1, Ch. 272, L. 1971; R.C.M. 1947, 82A-1701.



2-15-2602. Public service commission -- composition.

2-15-2602. Public service commission -- composition. (1) There is a public service commission as provided in Title 69, chapter 1, part 1. (2) The composition, method of selection, and terms of office of members of the commission are as prescribed in Title 69, chapter 1, part 1.

History: En. 82A-1702 by Sec. 1, Ch. 272, L. 1971; R.C.M. 1947, 82A-1702(part).






Part 30. Department of Agriculture

2-15-3001. Department of agriculture -- head.

2-15-3001. Department of agriculture -- head. There is a department of agriculture. The department head is a director of agriculture appointed by the governor in accordance with 2-15-111.

History: En. 82A-301 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 141, Ch. 218, L. 1974; R.C.M. 1947, 82A-301.



2-15-3002. Montana wheat and barley committee.

2-15-3002. Montana wheat and barley committee. (1) There is a Montana wheat and barley committee. (2) The committee consists of seven members and three ex officio, nonvoting members. (3) The governor shall appoint one member from each of the following districts: (a) District I, consisting of Daniels, Sheridan, and Roosevelt Counties; (b) District II, consisting of Valley, Phillips, Blaine, and Hill Counties; (c) District III, consisting of Liberty, Toole, Glacier, and Pondera Counties; (d) District IV, consisting of Chouteau and Teton Counties; (e) District V, consisting of Lewis and Clark, Cascade, Judith Basin, Fergus, Petroleum, Meagher, Broadwater, Wheatland, Golden Valley, and Musselshell Counties; (f) District VI, consisting of Big Horn, Yellowstone, Stillwater, Carbon, Sweet Grass, Park, Gallatin, Madison, Jefferson, Silver Bow, Beaverhead, and all counties west of the continental divide; (g) District VII, consisting of Garfield, McCone, Rosebud, Richland, Dawson, Wibaux, Prairie, Carter, Custer, Fallon, Powder River, and Treasure Counties. (4) The ex officio members are: (a) the director of the department of agriculture; (b) the dean of agriculture of Montana state university-Bozeman; (c) a representative of the grain trade in Montana elected by a majority of the appointed members. (5) Each of the appointed members must be a citizen of Montana, derive a substantial portion of the member's income from growing wheat or barley in this state, and be a resident of and have farming operations in the district from which appointed. No more than four of the appointed members may be of the same political party. (6) A list of nominees for appointment may be submitted to the governor by the Montana farmers union, Montana farm bureau, Montana grange, Montana women involved in farm economics, and the Montana grain growers association. Names of nominees must be submitted not more than 90 days but not less than 30 days before the expiration of a member's term. (7) The appointed members shall serve staggered terms of 3 years. A member may not serve more than three consecutive 3-year terms. (8) A member may be removed by the governor, after a full public hearing before the governor, for malfeasance, misfeasance, or neglect of duty. Removal proceedings may not be started except upon duly verified written charges. The member must be given a copy of the written charges at least 10 days in advance of the hearing. At the hearing, the member may be represented by an attorney and may present witnesses on the member's behalf. (9) A member who ceases to reside in the state or in the district from which the member was appointed or who ceases to grow wheat or barley in the state or district is disqualified from membership, and the office becomes vacant. If the member refuses to recognize the member's disqualification, the refusal is cause for removal. (10) The committee is allocated to the department for administrative purposes only as provided in 2-15-121.

History: En. 82A-304 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 143, Ch. 218, L. 1974; amd. Sec. 8, Ch. 71, L. 1975; R.C.M. 1947, 82A-304; amd. Sec. 1, Ch. 48, L. 1987; amd. Sec. 1, Ch. 215, L. 1989; amd. Sec. 1, Ch. 507, L. 1991; amd. sec. 36, Ch. 308, L. 1995; amd. Sec. 90, Ch. 61, L. 2007.



2-15-3003. Board of hail insurance.

2-15-3003. Board of hail insurance. (1) There is a board of hail insurance of five members consisting of the state auditor, the director of agriculture, who is secretary of the board, and three other members to be appointed by the governor and confirmed by the senate. (2) The governor shall designate one of the appointive members to act as presiding officer of the board. (3) Whenever the term of any member expires, either by death, resignation, removal for cause, or expiration of the member's term of office, the governor shall appoint a successor and shall also appoint one of the board as presiding officer in case of a vacancy in that office. (4) Each appointive member of the board must be appointed for 3 years, except when an appointment is made to fill a vacancy on the board, in which case the appointee shall fill out the unexpired term of the member whose place the appointee fills. (5) All members of the board are subject to removal for cause by the governor. (6) The board is allocated to the department of agriculture for administrative purposes only as provided in 2-15-121. The department may charge the board for services provided by the department pursuant to 2-15-121. The costs charged by the department must be commensurate with the cost of the services provided.

History: (1) thru (5)En. Sec. 1, Ch. 169, L. 1917; amd. Sec. 1, Ch. 17, Ex. L. 1918; amd. Sec. 1, Ch. 141, L. 1921; re-en. Sec. 350, R.C.M. 1921; amd. Sec. 1, Ch. 40, L. 1923; re-en. Sec. 350, R.C.M. 1935; amd. Sec. 58, Ch. 391, L. 1973; amd. Sec. 140, Ch. 218, L. 1974; amd. Sec. 2, Ch. 468, L. 1977; Sec. 82-1501, R.C.M. 1947; (6)En. Sec. 1, Ch. 395, L. 1973; Sec. 82A-304.1, R.C.M. 1947; R.C.M. 1947, 82-1501(part), 82A-304.1; amd. Sec. 23, Ch. 184, L. 1979; amd. Sec. 3, Ch. 691, L. 1983; amd. Sec. 91, Ch. 61, L. 2007.



2-15-3004. Montana alfalfa seed committee -- composition -- allocation.

2-15-3004. Montana alfalfa seed committee -- composition -- allocation. (1) There is a Montana alfalfa seed committee composed of eight members as follows: (a) five members appointed by the governor who are citizens of Montana and who are actively engaged in the growing of alfalfa seed within the state, deriving a substantial portion of their income from handling, packing, shipping, buying, or selling alfalfa seed, or acting as a broker or factor of alfalfa seed. These five members must be compensated as provided in 80-11-305. (b) two members appointed by the governor who are citizens of Montana and who are actively engaged in the growing of alfalfa seed within the state and the rearing of alfalfa leaf-cutting bees. Each member must be compensated from the state special revenue account established in 80-6-1109 at $25 for each day in which the member is engaged in the official business of the committee, plus expenses as provided for in 2-18-501 through 2-18-503. (c) the director of the department of agriculture or the director's authorized representative. (2) A list of nominees for appointment may be submitted to the governor by the Montana alfalfa seed association, the Montana seed trade association, the Montana seed growers association, and any other organization representing alfalfa seed growers or dealers. Names of nominees must be submitted at least 91 days before the expiration of a committee member's term. The governor shall appoint members from among the persons nominated. (3) The appointed members serve staggered terms of 3 years. The initial appointments are as follows: two members for 1-year terms, two members for 2-year terms, and three members for 3-year terms. (4) The committee is allocated to the department of agriculture for administrative purposes only as prescribed in 2-15-121.

History: En. Sec. 1, Ch. 405, L. 1981; amd. Sec. 1, Ch. 4, L. 1997; amd. Sec. 1, Ch. 486, L. 2009.



2-15-3005. Repealed.

2-15-3005. Repealed. Sec. 3, Ch. 4, L. 1997.

History: En. Sec. 4, Ch. 331, L. 1981; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 1, Ch. 167, L. 1989; amd. sec. 36, Ch. 308, L. 1995.



2-15-3006. Montana mint committee -- composition -- allocation.

2-15-3006. Montana mint committee -- composition -- allocation. (1) There is a Montana mint committee composed of at least four and not more than six members. The members include the director of the department of agriculture and at least three and not more than five members appointed by the governor. (2) Each appointed member must be a citizen of Montana who is actively involved in the growing of mint in this state, and one of the appointed members must be a member of or otherwise represent the mint industry research council. The qualifications of members must continue during their terms of office. (3) A list of nominees for appointment must be submitted to the governor by Montana associations representing mint growers. Names of nominees must be submitted at least 91 days before the expiration of a committee member's term. The governor shall appoint members from among the persons nominated. (4) Appointed members shall serve terms of 4 years. (5) The committee is allocated to the department of agriculture for administrative purposes only as prescribed in 2-15-121.

History: En. Sec. 1, Ch. 182, L. 1989; amd. Sec. 1, Ch. 102, L. 1997; amd. Sec. 1, Ch. 15, L. 2009.



2-15-3007. through reserved.

2-15-3007 through 2-15-3010 reserved.



2-15-3011. Repealed.

2-15-3011. Repealed. Sec. 5, Ch. 168, L. 1991.

History: En. Sec. 1, Ch. 580, L. 1983.



2-15-3012. through reserved.

2-15-3012 through 2-15-3014 reserved.



2-15-3015. Montana agriculture development council.

2-15-3015. Montana agriculture development council. (1) There is a Montana agriculture development council. The council is allocated to the department of agriculture for administrative purposes only, as provided in 2-15-121. (2) The council is composed of seven members appointed by the governor, including the director of the department of agriculture, the director of the department of commerce, and five members who are or have been actively engaged in agriculture. Members shall serve staggered 3-year terms commencing on July 1 of each year of appointment.

History: En. Sec. 1, Ch. 665, L. 1987; amd. Sec. 1, Ch. 4, L. 1989; Sec. 2-15-1817, MCA 1987; redes. 2-15-3015 by Code Commissioner, 1989.






Part 31. Department of Livestock

2-15-3101. Department of livestock -- head.

2-15-3101. Department of livestock -- head. There is a department of livestock. The department head is the board of livestock provided for in 2-15-3102.

History: En. 82A-1301 by Sec. 1, Ch. 272, L. 1971; R.C.M. 1947, 82A-1301.



2-15-3102. Board of livestock -- composition.

2-15-3102. Board of livestock -- composition. (1) There is a board of livestock. (2) The board consists of seven members appointed by the governor with the consent of the senate. Each member must be a resident of the state and an active livestock producer. A member must be appointed upon the recommendation of the related industry and must have the following qualifications: (a) four are cattle producers; (b) one is a dairy producer representing the dairy and poultry industry; (c) one is a swine producer; and (d) one is a sheep producer. (3) An appointee is vested with all the powers and duties of office before being confirmed by the senate, as are directors in 2-15-111(2). (4) The governor shall designate the presiding officer of the board. (5) A member shall serve for a term of 6 years. (6) Members of the board must be reimbursed and compensated as are members of quasi-judicial boards in 2-15-124(7).

History: En. 82A-1303 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 198, Ch. 310, L. 1974; amd. Sec. 1, Ch. 393, L. 1975; R.C.M. 1947, 82A-1303; amd. Sec. 7, Ch. 52, L. 1993.



2-15-3103. Repealed.

2-15-3103. Repealed. Sec. 1, Ch. 21, L. 1995.

History: En. 82A-1306 by Sec. 3, Ch. 484, L. 1975; R.C.M. 1947, 82A-1306(part).



2-15-3104. Livestock crimestoppers commission.

2-15-3104. Livestock crimestoppers commission. (1) There is a livestock crimestoppers commission. (2) The commission consists of five members appointed by the presiding officer of the board of livestock. The members are: (a) the administrator of the brands enforcement division, or the administrator's designee; (b) a member of the board of livestock, or the member's designee; (c) a law enforcement official; and (d) two members of the public, appointed at large. (3) The commission shall elect a presiding officer from its members. (4) A member must be appointed for a term of 2 years and may be reappointed. (5) (a) A vacancy must be filled within 14 days of occurrence in the same manner as the original appointment. (b) A vacancy does not impair the right of the remaining members to exercise the powers of the commission. (6) The commission is allocated to the department of livestock for administrative purposes only as provided in 2-15-121.

History: En. Sec. 3, Ch. 571, L. 1983; amd. Sec. 93, Ch. 61, L. 2007.



2-15-3105. Board of milk control -- membership -- allocation -- quasi-judicial.

2-15-3105. Board of milk control -- membership -- allocation -- quasi-judicial. (1) There is a board of milk control. (2) The board consists of five members. A member may not be connected in any way with the production, processing, distribution, or wholesale or retail sale of milk or dairy products. A member may not have held an elective or appointive public office during the 2 years immediately preceding appointment, and a member may not hold a public office, either elective or appointive, during a term on the board. Not more than three members may be of the same political party. (3) The board is allocated to the department of livestock for administrative purposes only as prescribed in 2-15-121. (4) The board is designated as a quasi-judicial board for purposes of 2-15-124.

History: En. 82A-406 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 143, Ch. 431, L. 1975; R.C.M. 1947, 82A-406; amd. Sec. 2, Ch. 52, L. 1993; amd. Sec. 1, Ch. 333, L. 1995; Sec. 2-15-1802, MCA 1993; redes. 2-15-3105, Sec. 9, Ch. 333, L. 1995.



2-15-3106. Renumbered .

2-15-3106. Renumbered . 2-15-1809, Sec. 2, Ch. 402, L. 2013.



2-15-3107. through reserved.

2-15-3107 through 2-15-3109 reserved.



2-15-3110. Livestock loss board -- purpose, membership, and qualifications.

2-15-3110. Livestock loss board -- purpose, membership, and qualifications. (1) There is a livestock loss board. The purpose of the board is to administer the programs called for in the Montana gray wolf and grizzly bear management plans and established in 2-15-3111 through 2-15-3113, with funds provided through the accounts established in 81-1-110, in order to minimize losses caused by wolves and grizzly bears to livestock producers and to reimburse livestock producers for livestock losses from wolf and grizzly bear predation. (2) The board consists of five members, appointed by the governor, as follows: (a) three members who are actively involved in the livestock industry and who have knowledge and experience with regard to wildlife impacts or management; and (b) two members of the general public who are or have been actively involved in wildlife conservation or wildlife management and who have knowledge and experience with regard to livestock production or management. (3) The board is designated as a quasi-judicial board for the purposes of 2-15-124. Notwithstanding the provisions of 2-15-124(1), the governor is not required to appoint an attorney to serve as a member of the board. (4) The board is allocated to the department of livestock for administrative purposes only as provided in 2-15-121. (5) The board shall adopt rules to implement the provisions of 2-15-3110 through 2-15-3114 and 81-1-110 through 81-1-112.

History: En. Sec. 1, Ch. 261, L. 2007; amd. Sec. 1, Ch. 229, L. 2011; amd. Sec. 3, Ch. 339, L. 2011; amd. Sec. 1, Ch. 172, L. 2013; amd. Sec. 3, Ch. 235, L. 2013; amd. Sec. 1, Ch. 369, L. 2013.



2-15-3111. Livestock loss reduction program.

2-15-3111. Livestock loss reduction program. The livestock loss board shall establish and administer a program to cost-share with individuals or incorporated entities in implementing measures to prevent wolf and grizzly bear predation on livestock, including: (1) eligibility requirements for program participation; (2) application procedures for program participation and procedures for awarding grants for wolf and grizzly bear predation prevention measures, subject to grant priorities and the availability of funds; (3) criteria for the selection of projects and program participants, which may include establishment of grant priorities based on factors such as chronic depredation, multiple depredation incidents, single depredation incidents, and potential high-risk geographical or habitat location; (4) grant guidelines for prevention measures on public and private lands, including: (a) grant terms that clearly set out the obligations of the livestock producer and that provide for a term of up to 12 months subject to renewal based on availability of funds, satisfaction of program requirements, and prioritization of the project; (b) cost-share for prevention measures, which may be a combination of grant and livestock producer responsibility, payable in cash or in appropriate services, such as labor to install or implement preventive measures, unless the board adjusts the cost-share because of extenuating circumstances related to chronic or multiple depredation; and (c) proactive preventive measures, including but not limited to fencing, fladry, night penning, increased human presence in the form of livestock herders and riders, guard animals, providing hay and dog food, rental of private land or alternative pasture allotments, delayed turnouts, and other preventive measures as information on new or different successful prevention measures becomes available; and (5) reporting requirements for program participants to assist in determining the effectiveness of loss reduction relative to each grant.

History: En. Sec. 2, Ch. 261, L. 2007; amd. Sec. 2, Ch. 229, L. 2011; amd. Sec. 2, Ch. 172, L. 2013.



2-15-3112. Livestock loss mitigation program -- definitions.

2-15-3112. Livestock loss mitigation program -- definitions. The livestock loss board shall establish and administer a program to reimburse livestock producers for livestock losses caused by wolves and grizzly bears, subject to the following provisions: (1) The board shall establish eligibility requirements for reimbursement, which must provide that all Montana livestock producers are eligible for coverage for losses by wolves and grizzly bears to cattle, swine, horses, mules, sheep, goats, llamas, and livestock guard animals on state, federal, and private land and on tribal land that is eligible through agreement pursuant to 2-15-3113(2). (2) Confirmed and probable livestock losses must be reimbursed at an amount not to exceed fair market value as determined by the board. (3) Other losses may be reimbursed at rates determined by the board. (4) A claim process must be established to be used when a livestock producer suffers a livestock loss for which wolves or grizzly bears may be responsible. The claim process must set out a clear and concise method for documenting and processing claims for reimbursement for livestock losses. (5) A process must be established to allow livestock producers to appeal reimbursement decisions. A producer may appeal a staff adjuster's decision by notifying the staff adjuster and the board in writing, stating the reasons for the appeal and providing documentation supporting the appeal. If the documentation is incomplete, the board or a producer may consult with the U.S. department of agriculture wildlife services to complete the documentation. The board may not accept any appeal on the question of whether the loss was or was not a confirmed or probable loss because that final determination lies solely with the U.S. department of agriculture wildlife services and may not be changed by the board. The board shall hold a hearing on the appeal within 90 days of receipt of the written appeal, allowing the staff adjuster and the producer to present their positions. A decision must be rendered by the board within 30 days after the hearing. The producer must be notified in writing of the board's decision. (6) As used in this section, the following definitions apply: (a) "Confirmed" means reasonable physical evidence that livestock was actually attacked or killed by a wolf or grizzly bear, including but not limited to the presence of bite marks indicative of the spacing of tooth punctures of wolves or grizzly bears and associated subcutaneous hemorrhaging and tissue damage indicating that the attack occurred while the animal was alive, feeding patterns on the carcass, fresh tracks, scat, hair rubbed off on fences or brush, eyewitness accounts, or other physical evidence that allows a reasonable inference of wolf or grizzly bear predation on an animal that has been largely consumed. (b) "Fair market value" means: (i) for commercial sheep more than 1 year old, the average price of sheep of similar age and sex paid at the most recent Billings livestock sale ring or other ring as determined by the board; (ii) for commercial lambs, the average market weaning value; (iii) for registered sheep, the average price paid to the specific breeder for sheep of similar age and sex during the past year at public or private sales for that registered breed; (iv) for commercial cattle more than 1 year old, the average price of cattle of similar age and sex paid at the most recent Billings livestock sale ring or other ring as determined by the board; (v) for commercial calves, the average market weaning value; (vi) for registered cattle, the average price paid to the owner for cattle of similar age and sex during the past year at public or private sales for that registered breed; (vii) for other registered livestock, the average price paid to the producer at public or private sales for animals of similar age and sex. A producer may provide documentation that a registered animal has a fair market value in excess of the average price, in which case the board shall seek additional verification of the value of the animal from independent sources. If the board determines that the value of that animal is greater than the average price, then the increased value must be accepted as the fair market value for that animal. (viii) for other livestock, the average price paid at the most recent public auction for the type of animal lost or the replacement price as determined by the board. (c) "Probable" means the presence of some evidence to suggest possible predation but a lack of sufficient evidence to clearly confirm predation by a particular species. A kill may be classified as probable depending on factors including but not limited to recent confirmed predation by the suspected depredating species in the same or a nearby area, recent observation of the livestock by the owner or the owner's employees, and telemetry monitoring data, sightings, howling, or fresh tracks suggesting that the suspected depredating species may have been in the area when the depredation occurred.

History: En. Sec. 3, Ch. 261, L. 2007; amd. Sec. 1, Ch. 14, L. 2009; amd. Sec. 3, Ch. 229, L. 2011; amd. Sec. 3, Ch. 172, L. 2013.



2-15-3113. Additional powers and duties of livestock loss board.

2-15-3113. Additional powers and duties of livestock loss board. (1) The livestock loss board shall: (a) process claims; (b) seek information necessary to ensure that claim documentation is complete; (c) provide payments authorized by the board for confirmed and probable livestock losses, along with a written explanation of payment; (d) submit monthly and annual reports to the board of livestock summarizing claims and expenditures and the results of action taken on claims and maintain files of all claims received, including supporting documentation; (e) provide information to the board of livestock regarding appealed claims and implement any decision by the board; (f) prepare the annual budget for the board; and (g) provide proper documentation of staff time and expenditures. (2) The livestock loss board may enter into an agreement with any Montana tribe, if the tribe has adopted a wolf or grizzly bear management plan for reservation lands that is consistent with the state wolf or grizzly bear management plan, to provide that tribal lands within reservation boundaries are eligible for mitigation grants pursuant to 2-15-3111 and that livestock losses on tribal lands within reservation boundaries are eligible for reimbursement payments pursuant to 2-15-3112. (3) The livestock loss board shall: (a) coordinate and share information with state, federal, and tribal officials, livestock producers, nongovernmental organizations, and the general public in an effort to reduce livestock losses caused by wolves and grizzly bears; (b) establish an annual budget for the prevention, mitigation, and reimbursement of livestock losses caused by wolves and grizzly bears; (c) perform or contract for the performance of periodic program audits and reviews of program expenditures, including payments to individuals, incorporated entities, and producers who receive loss reduction grants and reimbursement payments; (d) adjudicate appeals of claims; (e) investigate alternative or enhanced funding sources, including possible agreements with public entities and private wildlife or livestock organizations that have active livestock loss reimbursement programs in place; (f) meet as necessary to conduct business; and (g) report annually to the governor, the legislature, members of the Montana congressional delegation, the board of livestock, the fish and wildlife commission, and the public regarding results of the programs established in 2-15-3111 through 2-15-3113. (4) The livestock loss board may sell or auction any wolf carcasses or parts of wolf carcasses received pursuant to 87-1-217. The proceeds, minus the costs of the sale including the preparation of the carcass or part of the carcass for sale, must be deposited into the livestock loss reduction and mitigation special revenue account established in 81-1-110 and used for the purposes of 2-15-3111 through 2-15-3114.

History: En. Sec. 4, Ch. 261, L. 2007; amd. Sec. 4, Ch. 2, L. 2009; amd. Sec. 1, Ch. 71, L. 2011; amd. Sec. 4, Ch. 229, L. 2011; amd. Sec. 2, Ch. 123, L. 2013; amd. Sec. 4, Ch. 172, L. 2013; amd. Sec. 4, Ch. 235, L. 2013.



2-15-3114. Funding of programs -- contingency.

2-15-3114. Funding of programs -- contingency. The awarding of grants and reimbursements and the performance of duties pursuant to 2-15-3111 through 2-15-3113 are contingent upon the amount of money available in the accounts provided for in 81-1-110 through 81-1-112.

History: En. Sec. 7, Ch. 261, L. 2007; amd. Sec. 4, Ch. 339, L. 2011.






Part 32. Department of State Lands (Repealed and Terminated)

2-15-3201. Repealed.

2-15-3201. Repealed. Sec. 500, Ch. 418, L. 1995.

History: En. 82A-1101 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 113, Ch. 428, L. 1973; R.C.M. 1947, 82A-1101.



2-15-3202. Repealed.

2-15-3202. Repealed. Sec. 500, Ch. 418, L. 1995.

History: En. 82A-1104 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 115, Ch. 428, L. 1973; R.C.M. 1947, 82A-1104.



2-15-3203. Terminated.

2-15-3203. Terminated. Sec. 15, Ch. 460, L. 1987.

History: En. Sec. 6, Ch. 460, L. 1987.



2-15-3204. Repealed.

2-15-3204. Repealed. Sec. 85, Ch. 10, L. 1993.

History: En. Sec. 4, Ch. 691, L. 1989.



2-15-3205. Repealed.

2-15-3205. Repealed. Sec. 85, Ch. 10, L. 1993.

History: En. Sec. 5, Ch. 691, L. 1989.






Part 33. Department of Natural Resources and Conservation

2-15-3301. Department of natural resources and conservation -- head.

2-15-3301. Department of natural resources and conservation -- head. There is a department of natural resources and conservation. The department head is the director of natural resources and conservation appointed by the governor in accordance with 2-15-111.

History: En. 82A-1501 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 114, Ch. 253, L. 1974; R.C.M. 1947, 82A-1501.



2-15-3302. Repealed.

2-15-3302. Repealed. Sec. 500, Ch. 418, L. 1995.

History: En. 82A-1509 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 1, Ch. 384, L. 1973; amd. Sec. 117, Ch. 253, L. 1974; R.C.M. 1947, 82A-1509.



2-15-3303. Board of oil and gas conservation -- composition -- allocation -- quasi-judicial.

2-15-3303. Board of oil and gas conservation -- composition -- allocation -- quasi-judicial. (1) There is a board of oil and gas conservation. (2) The board consists of seven members, three of whom shall be from the oil and gas industry and have had at least 3 years' experience in the production of oil and gas and two of whom shall be landowners residing in oil or gas producing counties of the state but not actively associated with the oil and gas industry, but one of the two landowners shall be one who owns the mineral rights with the surface and the other shall be one who does not own the mineral rights. (3) The board is allocated to the department for administrative purposes only as prescribed in 2-15-121. However, the board may hire its own personnel, and 2-15-121(2)(d) does not apply. The board may also prescribe the duties and annual salary of four professional staff positions. (4) The board is designated as a quasi-judicial board for purposes of 2-15-124.

History: En. 82A-1508 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 116, Ch. 253, L. 1974; R.C.M. 1947, 82A-1508; amd. Sec. 1, Ch. 412, L. 1979; amd. Sec. 1, Ch. 679, L. 1979.



2-15-3304. State coordinator for rangeland resources.

2-15-3304. State coordinator for rangeland resources. The department shall maintain and staff the office of state coordinator for the Montana Rangeland Resources Act.

History: En. 76-304 by Sec. 4, Ch. 408, L. 1977; R.C.M. 1947, 76-304(1); amd. Sec. 1, Ch. 44, L. 2007.



2-15-3305. Rangeland resources committee.

2-15-3305. Rangeland resources committee. (1) The governor may select a committee of six members in accordance with subsection (2) that is composed of: (a) a presiding officer who is a rancher; (b) a vice presiding officer who is a rancher; (c) a rancher from the eastern area of the state; (d) a rancher from the northern area of the state; (e) a rancher from the area of the state west of the continental divide; (f) a rancher from the southern area of the state. (2) The governor shall select the members described in subsection (1) from a list submitted by the executive committee of the association of conservation districts and the board of directors of the Montana association of state grazing districts. (3) The committee members shall serve without compensation. (4) All persons appointed to the committee shall serve at the pleasure of the governor. (5) The committee is allocated to the department for administrative purposes only as provided in 2-15-121.

History: En. 76-305, 76-306 by Secs. 5, 6, Ch. 408, L. 1977; R.C.M. 1947, 76-305, 76-306; amd. Sec. 24, Ch. 184, L. 1979; amd. Sec. 2, Ch. 218, L. 1979; amd. Sec. 1, Ch. 44, L. 1985; amd. Sec. 92, Ch. 61, L. 2007.



2-15-3306. Repealed.

2-15-3306. Repealed. Sec. 500, Ch. 418, L. 1995.

History: En. Sec. 4, Ch. 358, L. 1979.



2-15-3307. Board of water well contractors.

2-15-3307. Board of water well contractors. (1) There is a board of water well contractors. (2) The board is composed of five voting members, consisting of: (a) one technical adviser who is a hydrogeologist appointed by the Montana bureau of mines and geology; (b) two licensed Montana water well contractors appointed by the governor with the concurrence of the senate; (c) one member appointed by the director of environmental quality; and (d) one member appointed by the director of natural resources and conservation. (3) The members of the board must have been bona fide residents of this state for a period of a least 3 years prior to such appointment. (4) The members of the board shall serve for terms of 3 years. In case of a vacancy in the office of a member of the board, an appointment must be made to fill the vacancy in the manner prescribed by the constitution and laws of this state. (5) The members of the board shall, upon entering on the duties of their office, take and subscribe to the oath specified in the constitution of Montana, and the oath must be filed in the office of the secretary of state. (6) The board is allocated to the department of natural resources and conservation for administrative purposes only as prescribed in 2-15-121.

History: (1) thru (5)En. 82A-1602.26 by Sec. 3, Ch. 232, L. 1974; Sec. 361, Ch. 350, L. 1974; Sec. 82A-1602.26, R.C.M. 1947; (6)En. 82A-1602 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 10, Ch. 250, L. 1973; amd. Sec. 1, Ch. 285, L. 1973; amd. Sec. 1, Ch. 57, L. 1974; amd. Sec. 1, Ch. 58, L. 1974; amd. Sec. 1, Ch. 84, L. 1974; amd. Sec. 1, Ch. 99, L. 1974; amd. Sec. 354, Ch. 350, L. 1974; Sec. 82A-1602, R.C.M. 1947; R.C.M. 1947, 82A-1602(part), 82A-1602.26(1) thru (3); MCA 1979, 2-15-1632; redes. 2-15-1862 by Sec. 4, Ch. 274, L. 1981; Sec. 2-15-1862, MCA 1983; redes. 2-15-3307 by Sec. 12, Ch. 728, L. 1985; amd. Sec. 18, Ch. 418, L. 1995.



2-15-3308. Drought and water supply advisory committee.

2-15-3308. Drought and water supply advisory committee. (1) There is a drought and water supply advisory committee in the department of natural resources and conservation. (2) The drought and water supply advisory committee is chaired by a representative of the governor and consists of representatives of the departments of natural resources and conservation; agriculture; commerce; fish, wildlife, and parks; military affairs; environmental quality; and livestock. The governor's representative must be appointed by the governor, and the representative of each department must be appointed by the head of that department. Additional, nonvoting members who represent federal and local government agencies and public and private interests affected by drought or flooding may also be appointed by the governor. (3) The drought and water supply advisory committee shall: (a) with the approval of the governor, develop and implement a state plan that considers drought and flooding; (b) review and report drought and water supply monitoring information to the public; (c) coordinate timely drought and flooding impact assessments; (d) identify areas of the state with a high probability of drought or flooding and target reporting and assistance efforts to those areas; (e) upon request, assist in organizing local advisory committees for the areas identified under subsection (3)(d); (f) request state agency staff to provide technical assistance to local advisory committees; and (g) promote ideas and activities for groups and individuals to consider that may reduce drought or flooding vulnerability. (4) The drought and water supply advisory committee shall meet, at a minimum, on or around October 15 and March 15 of each year to assess moisture conditions and forecasts and, as appropriate, begin preparations for drought or flood mitigation. (5) By April 15 of each year, the drought and water supply advisory committee shall submit a report to the governor describing the potential for drought or flooding in the coming year. If the potential for drought or flooding merits additional activity by the drought and water supply advisory committee, the report must also describe: (a) activities to be taken by the drought and water supply advisory committee for informing the public about the potential impacts of drought or flooding; (b) a schedule for completing activities; (c) geographic areas for which the creation of local drought and water supply advisory committees will be suggested to local governments and citizens; and (d) requests for the use of any available state resources that may be necessary to prevent or minimize drought or flood impacts. (6) Nothing in this section is intended to remove or interfere with the duties and responsibilities of the governor or the division of disaster and emergency services for disaster coordination and emergency response, as provided in Title 10, chapter 3, part 1. The duties and responsibilities of the drought and water supply advisory committee supplement and are consistent with those of the division of disaster and emergency services for drought or flood planning, preparation, coordination, and mitigation.

History: En. Sec. 1, Ch. 209, L. 1991; amd. Sec. 19, Ch. 418, L. 1995; amd. Sec. 1, Ch. 17, L. 1999; amd. Sec. 1, Ch. 84, L. 2013.



2-15-3309. through reserved.

2-15-3309 through 2-15-3311 reserved.



2-15-3312. Terminated.

2-15-3312. Terminated. Sec. 15, Ch. 456, L. 1999.

History: En. Sec. 1, Ch. 456, L. 1999.



2-15-3313. Terminated.

2-15-3313. Terminated. Sec. 15, Ch. 456, L. 1999.

History: En. Sec. 2, Ch. 456, L. 1999; amd. Sec. 1, Ch. 189, L. 2001.



2-15-3314. Terminated.

2-15-3314. Terminated. Sec. 15, Ch. 456, L. 1999.

History: En. Sec. 3, Ch. 456, L. 1999.



2-15-3315. Terminated.

2-15-3315. Terminated. Sec. 15, Ch. 456, L. 1999.

History: En. Sec. 5, Ch. 456, L. 1999.



2-15-3316. Terminated.

2-15-3316. Terminated. Sec. 15, Ch. 456, L. 1999.

History: En. Sec. 6, Ch. 456, L. 1999; amd. Sec. 3, Ch. 7, L. 2001.



2-15-3317. Terminated.

2-15-3317. Terminated. Sec. 15, Ch. 456, L. 1999.

History: En. Sec. 7, Ch. 456, L. 1999.



2-15-3318. Terminated.

2-15-3318. Terminated. Sec. 15, Ch. 456, L. 1999.

History: En. Sec. 8, Ch. 456, L. 1999.



2-15-3319. Terminated.

2-15-3319. Terminated. Sec. 15, Ch. 456, L. 1999.

History: En. Sec. 9, Ch. 456, L. 1999.



2-15-3320. Terminated.

2-15-3320. Terminated. Sec. 15, Ch. 456, L. 1999.

History: En. Sec. 10, Ch. 456, L. 1999.



2-15-3321. Terminated.

2-15-3321. Terminated. Sec. 15, Ch. 456, L. 1999.

History: En. Sec. 11, Ch. 456, L. 1999.



2-15-3322. Terminated.

2-15-3322. Terminated. Sec. 15, Ch. 456, L. 1999.

History: En. Sec. 12, Ch. 456, L. 1999.



2-15-3323. through reserved.

2-15-3323 through 2-15-3329 reserved.



2-15-3330. Flathead basin commission -- membership -- compensation.

2-15-3330. Flathead basin commission -- membership -- compensation. (1) There is a Flathead basin commission. (2) The commission consists of 23 members selected as follows: (a) seven members appointed by the governor from industrial, environmental, and other interests affected by Title 75, chapter 7, part 3, one of whom must be on the governor's staff; (b) one member, appointed by the director of the department of natural resources and conservation, representing the northwestern land office of the department of natural resources and conservation; (c) one member appointed by the Flathead County commissioners; (d) one member appointed by the Lake County commissioners; (e) one member appointed by the Confederated Salish and Kootenai Tribes; (f) one member appointed by the United States department of agriculture, forest service regional forester for the northern region; (g) one member appointed by the United States department of the interior, national park service regional director for the Rocky Mountain region; (h) one member appointed by the Flathead County conservation district board of supervisors; (i) one member appointed by the Lake County conservation district board of supervisors; (j) five ex officio members appointed respectively by the chief executive of the provincial government of the Province of British Columbia; the regional administrator of the United States environmental protection agency; the regional administrator of the United States department of the interior, bureau of reclamation; a representative of the Bonneville power administration; and the holder of a license issued for the Flathead project under the Federal Power Act; (k) three ex officio members who are the director of the department of natural resources and conservation, the director of the department of environmental quality, and the director of the department of fish, wildlife, and parks or their designees. (3) The commissioners shall serve without pay. The commissioners listed in subsection (2)(a), except the commissioner on the governor's staff, are entitled to reimbursement for travel, meals, and lodging while engaged in commission business, as provided in 2-18-501 through 2-18-503. (4) The commission is attached to the department of natural resources and conservation for administrative purposes only.

History: En. Sec. 4, Ch. 424, L. 1983; amd. Sec. 1, Ch. 95, L. 1985; amd. Sec. 1, Ch. 176, L. 1989; amd. Sec. 5, Ch. 418, L. 1995; amd. Sec. 1, Ch. 451, L. 1997; amd. Sec. 1, Ch. 243, L. 1999; amd. Sec. 1, Ch. 537, L. 2003; Sec. 2-15-213, MCA 2001; redes. 2-15-3330 by Sec. 2, Ch. 537, L. 2003; amd. Sec. 1, Ch. 387, L. 2005.



2-15-3331. Flathead basin commission.

2-15-3331. Flathead basin commission. (1) The commission members shall serve staggered 4-year terms. (2) A majority of the membership, other than ex officio members, constitutes a quorum of the commission. (3) A vacancy on the commission must be filled in the same manner as regular appointments, and the member so appointed shall serve for the unexpired term to which the member is appointed. (4) The commission shall select a presiding officer from among its members. The presiding officer may make motions and vote. (5) A favorable vote of at least a majority of all members, except ex officio members, of the commission is required to adopt any resolution, motion, or other decision of the commission.

History: En. Sec. 5, Ch. 424, L. 1983; Sec. 2-15-214, MCA 2001; redes. 2-15-3331 by Sec. 2, Ch. 537, L. 2003; amd. Sec. 94, Ch. 61, L. 2007.



2-15-3332. Flathead basin commission staff and office location.

2-15-3332. Flathead basin commission staff and office location. (1) The commission may hire staff for the purpose of carrying out its duties. (2) An office for the commission may be established at a community located in the basin.

History: En. Sec. 6, Ch. 424, L. 1983; amd. Sec. 2, Ch. 243, L. 1999; Sec. 2-15-215, MCA 2001; redes. 2-15-3332 by Sec. 2, Ch. 537, L. 2003.






Part 34. Department of Fish, Wildlife, and Parks

2-15-3401. Department of fish, wildlife, and parks -- head.

2-15-3401. Department of fish, wildlife, and parks -- head. There is a department of fish, wildlife, and parks. The department head is the director of fish, wildlife, and parks appointed by the governor in accordance with 2-15-111. The director is the secretary of the: (1) fish and wildlife commission established in 2-15-3402; and (2) state parks and recreation board established in 2-15-3406.

History: En. 82A-2001 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 1, Ch. 417, L. 1977; R.C.M. 1947, 82A-2001; amd. Secs. 1, 2, Ch. 218, L. 1979; amd. Sec. 5, Ch. 235, L. 2013.



2-15-3402. Fish and wildlife commission.

2-15-3402. Fish and wildlife commission. (1) There is a fish and wildlife commission. (2) The commission consists of five members. At least one member must be experienced in the breeding and management of domestic livestock. The governor shall appoint one member from each of the following districts: (a) District No. 1, consisting of Lincoln, Flathead, Sanders, Lake, Mineral, Missoula, Powell, Ravalli, Granite, and Lewis and Clark Counties; (b) District No. 2, consisting of Deer Lodge, Silver Bow, Beaverhead, Madison, Jefferson, Broadwater, Gallatin, Park, and Sweet Grass Counties; (c) District No. 3, consisting of Glacier, Toole, Liberty, Hill, Pondera, Teton, Chouteau, Cascade, Judith Basin, Fergus, Blaine, Meagher, and Wheatland Counties; (d) District No. 4, consisting of Phillips, Valley, Daniels, Sheridan, Roosevelt, Petroleum, Garfield, McCone, Richland, Dawson, and Wibaux Counties; (e) District No. 5, consisting of Golden Valley, Musselshell, Stillwater, Carbon, Yellowstone, Big Horn, Treasure, Rosebud, Custer, Powder River, Carter, Fallon, and Prairie Counties. (3) Appointments must be made without regard to political affiliation and must be made solely for the wise management of fish, wildlife, and related recreational resources of this state. A person may not be appointed to the commission unless the person is informed or interested and experienced in the subject of fish, wildlife, and recreation and the requirements for the conservation and protection of fish, wildlife, and recreational resources. (4) A vacancy occurring on the commission must be filled by the governor in the same manner and from the district in which the vacancy occurs. (5) The fish and wildlife commission is designated as a quasi-judicial board for purposes of 2-15-124. Notwithstanding the provisions of 2-15-124(1), the governor is not required to appoint an attorney to serve as a member of the commission.

History: En. 82A-2004 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 56, Ch. 511, L. 1973; amd. Sec. 2, Ch. 417, L. 1977; R.C.M. 1947, 82A-2004; amd. Sec. 1, Ch. 379, L. 1979; amd. Sec. 1, Ch. 28, L. 1991; amd. Sec. 95, Ch. 61, L. 2007; amd. Sec. 6, Ch. 235, L. 2013.



2-15-3403. Renumbered .

2-15-3403. Renumbered . 2-15-1883, Sec. 11, Ch. 528, L. 1987.



2-15-3404. Fish, wildlife, and parks crimestoppers board.

2-15-3404. Fish, wildlife, and parks crimestoppers board. (1) There is a fish, wildlife, and parks crimestoppers board. (2) (a) The board consists of five members, four of whom are appointed by the director of the department of fish, wildlife, and parks as follows: (i) a person within the department responsible for the enforcement of fish and wildlife laws; (ii) a member of a hunter's, angler's, or conservation group; (iii) a member who is actively engaged in agricultural production; and (iv) a member of the public with an interest in parks and recreation. (b) The fifth member is a member of the fish and wildlife commission who must be designated by the commission. (3) The board shall elect a presiding officer from its members. (4) A member must be appointed for a term of 2 years and may be reappointed. (5) (a) A vacancy must be filled within 14 days of occurrence in the same manner as the original appointment. (b) A vacancy does not impair the right of the remaining members to exercise the powers of the board. (6) The board is allocated to the department of fish, wildlife, and parks for administrative purposes only as provided in 2-15-121.

History: En. Sec. 7, Ch. 305, L. 1985; amd. Sec. 2, Ch. 28, L. 1991; amd. Sec. 1, Ch. 393, L. 1997; amd. Sec. 7, Ch. 235, L. 2013.



2-15-3405. Appointment of wetlands protection advisory council.

2-15-3405. Appointment of wetlands protection advisory council. (1) The director of fish, wildlife, and parks shall appoint an advisory council pursuant to 2-15-122 to review proposals developed by the department of fish, wildlife, and parks that involve the use of money received by the department under 87-2-411 for the protection, conservation, and development of wetlands in Montana. (2) Members must be appointed to the advisory council who represent Montana migratory game bird hunters, nonconsumptive users of wildlife, and the agricultural industry.

History: En. Sec. 3, Ch. 609, L. 1985; amd. Sec. 1, Ch. 381, L. 2003.



2-15-3406. State parks and recreation board -- composition.

2-15-3406. State parks and recreation board -- composition. (1) There is a state parks and recreation board. (2) The board consists of five members appointed by the governor, as prescribed in 2-15-124. The governor shall appoint one member from each of the following districts: (a) District No. 1, consisting of Lincoln, Flathead, Sanders, Lake, Mineral, Missoula, Powell, Ravalli, Granite, and Lewis and Clark Counties; (b) District No. 2, consisting of Deer Lodge, Silver Bow, Beaverhead, Madison, Jefferson, Broadwater, Gallatin, Park, and Sweet Grass Counties; (c) District No. 3, consisting of Glacier, Toole, Liberty, Hill, Pondera, Teton, Chouteau, Cascade, Judith Basin, Fergus, Blaine, Meagher, and Wheatland Counties; (d) District No. 4, consisting of Phillips, Valley, Daniels, Sheridan, Roosevelt, Petroleum, Garfield, McCone, Richland, Dawson, and Wibaux Counties; (e) District No. 5, consisting of Golden Valley, Musselshell, Stillwater, Carbon, Yellowstone, Big Horn, Treasure, Rosebud, Custer, Powder River, Carter, Fallon, and Prairie Counties. (3) Appointments must be made without regard to political affiliation and must be made solely for the wise management of state parks and outdoor recreational resources administered pursuant to Title 23, chapter 1, and Title 23, chapter 2, parts 1, 4, and 9. (4) A person appointed to the board must be informed or experienced in the conservation and protection of state parks, heritage resources, natural resources, tourism promotion and development, or outdoor recreation. (5) A vacancy on the board must be filled by the governor in the same manner and from the district in which the vacancy occurs. (6) The board is designated as a quasi-judicial board for purposes of 2-15-124, except that the requirement that at least one member be an attorney does not apply.

History: En. Sec. 1, Ch. 235, L. 2013.






Part 35. Department of Environmental Quality

2-15-3501. Department of environmental quality -- head.

2-15-3501. Department of environmental quality -- head. There is a department of environmental quality. The department head is the director of environmental quality appointed by the governor in accordance with 2-15-111.

History: En. Sec. 20, Ch. 418, L. 1995.



2-15-3502. Board of environmental review.

2-15-3502. Board of environmental review. (1) There is a board of environmental review. (2) The board consists of seven members appointed by the governor. The members must be representative of the geographic areas of the state. One member must have expertise or background in hydrology. One member must have expertise or background in local government planning. One member must have expertise or background in one of the environmental sciences. One member must have expertise or background as a county health officer or as a medical doctor. (3) A vacancy occurring on the board must be filled by the governor in the same manner and from the same representative area as the original appointment. (4) The board is designated as a quasi-judicial board for purposes of 2-15-124. (5) The board is attached to the department of environmental quality for administrative purposes only as provided in 2-15-121.

History: En. Sec. 21, Ch. 418, L. 1995.









CHAPTER 16. PUBLIC OFFICERS

Part 1. General Provisions

2-16-101. Classification of public officers.

2-16-101. Classification of public officers. (1) The public officers of this state are classified as follows: (a) legislative; (b) executive; (c) judicial; (d) ministerial officers and officers of the courts. (2) This classification is not to be construed as defining the legal powers of either class. (3) Executive officers are either: (a) civil; or (b) military.

History: (1), (2)En. Sec. 140, Pol. C. 1895; re-en. Sec. 49, Rev. C. 1907; re-en. Sec. 50, R.C.M. 1921; Cal. Pol. C. Sec. 220; re-en. Sec. 50, R.C.M. 1935; Sec. 59-101, R.C.M. 1947; (3)En. Sec. 330, Pol. C. 1895; re-en. Sec. 125, Rev. C. 1907; re-en. Sec. 109, R.C.M. 1921; Cal. Pol. C. Sec. 341; re-en. Sec. 109, R.C.M. 1935; Sec. 59-201, R.C.M. 1947; R.C.M. 1947, 59-101, 59-201.



2-16-102. Qualifications generally -- age and citizenship.

2-16-102. Qualifications generally -- age and citizenship. (1) Provisions respecting disqualifications for particular offices are contained in the constitution and in the provisions of the laws concerning the various offices. (2) A person is not eligible to hold civil office in this state who at the time of election or appointment is not 18 years of age or older and a citizen of this state.

History: (1)En. Sec. 961, Pol. C. 1895; re-en. Sec. 343, Rev. C. 1907; re-en. Sec. 411, R.C.M. 1921; Cal. Pol. C. Sec. 842; re-en. Sec. 411, R.C.M. 1935; Sec. 59-302, R.C.M. 1947; (2)En. Sec. 960, Pol. C. 1895; re-en. Sec. 342, Rev. C. 1907; re-en. Sec. 410, R.C.M. 1921; Cal. Pol. C. Sec. 841; re-en. Sec. 410, R.C.M. 1935; amd. Sec. 14, Ch. 240, L. 1971; amd. Sec. 1, Ch. 9, L. 1973; amd. Sec. 21, Ch. 94, L. 1973; Sec. 59-301, R.C.M. 1947; R.C.M. 1947, 59-301, 59-302; amd. Sec. 96, Ch. 61, L. 2007.



2-16-103. through reserved.

2-16-103 through 2-16-106 reserved.



2-16-107. Use of Montana flag at funerals.

2-16-107. Use of Montana flag at funerals. (1) A public official has the right to have a Montana state flag draped over the casket of the public official. The family of the public official is responsible for providing the flag. (2) As used in this section, "public official" means a person who was ever elected to a statewide office, a state office from a district, or a countywide office.

History: En. Sec. 1, Ch. 219, L. 2005.



2-16-108. through reserved.

2-16-108 through 2-16-110 reserved.



2-16-111. Residence of officers.

2-16-111. Residence of officers. (1) The following officers must reside and keep their offices at the seat of government: the governor, secretary of state, state auditor, attorney general, superintendent of public instruction, justices of the supreme court, and clerk of the supreme court. (2) Restrictions upon the residence of other officers are contained in the chapter or part relating to the respective officers.

History: (1)En. Sec. 970, Pol. C. 1895; re-en. Sec. 345, Rev. C. 1907; re-en. Sec. 413, R.C.M. 1921; Cal. Pol. C. Sec. 852; re-en. Sec. 413, R.C.M. 1935; amd. Sec. 3, Ch. 468, L. 1977; Sec. 59-304, R.C.M. 1947; (2)En. Sec. 974, Pol. C. 1895; re-en. Sec. 349, Rev. C. 1907; re-en. Sec. 417, R.C.M. 1921; re-en. Sec. 417, R.C.M. 1935; Sec. 59-308, R.C.M. 1947; R.C.M. 1947, 59-304, 59-308.



2-16-112. Absence from state.

2-16-112. Absence from state. Except as provided in 10-1-1008, an officer mentioned in 2-16-111(1) or an officer appointed by the governor and confirmed by the senate may not be absent from the state for more than 60 consecutive days unless on business of the state or with the consent of the legislature.

History: En. Sec. 971, Pol. C. 1895; re-en. Sec. 346, Rev. C. 1907; re-en. Sec. 414, R.C.M. 1921; Cal. Pol. C. Sec. 853; re-en. Sec. 414, R.C.M. 1935; R.C.M. 1947, 59-305; amd. Sec. 19, Ch. 381, L. 2005.



2-16-113. Seals.

2-16-113. Seals. (1) Each of the executive and state officers of the state must have a seal. Such seal must contain the same representations and motto as is found on the great seal and must be 2 inches in diameter, surrounded by the words "State of Montana" (giving the title of the office, "Secretary of State", etc.). (2) An impression of the seal of executive and state officers must be filed in the office of the secretary of state.

History: En. Sec. 1131, Pol. C. 1895; re-en. Sec. 431, Rev. C. 1907; re-en. Sec. 527, R.C.M. 1921; re-en. Sec. 527, R.C.M. 1935; amd. Sec. 3, Ch. 468, L. 1977; R.C.M. 1947, 19-112.



2-16-114. Facsimile signatures and seals.

2-16-114. Facsimile signatures and seals. (1) As used in this section, the following definitions apply: (a) "Authorized officer" means any official of this state or any of its departments, agencies, public bodies, or other instrumentalities or any of its political subdivisions whose signature to a public security or instrument of payment is required or permitted. (b) "Facsimile signature" means a reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer. (c) "Instrument of payment" means a check, draft, warrant, or order for the payment, delivery, or transfer of funds. (d) "Public security" means a bond, note, certificate of indebtedness, or other obligation for the payment of money issued by this state or by any of its departments, agencies, public bodies, or other instrumentalities or by any of its political subdivisions. (2) An authorized officer, after filing with the secretary of state or, in the case of officers of any city, town, county, school district, or other political subdivision, with the clerk of the subdivision, the officer's manual signature certified by the officer under oath, may execute or cause to be executed with a facsimile signature in lieu of the manual signature: (a) any public security, provided that at least one signature required or permitted to be placed on the security must be manually subscribed, but manual subscription is not required for interest coupons attached to the security; and (b) any instrument of payment. (3) Upon compliance with this section by the authorized officer, the facsimile signature has the same legal effect as a manual signature. (4) When the seal of this state or any of its departments, agencies, public bodies, or other instrumentalities or of any of its political subdivisions is required in the execution of a public security or instrument of payment, the authorized officer may cause the seal to be printed, engraved, stamped, or otherwise placed in facsimile on the security or instrument. The facsimile seal has the same legal effect as the impression of the seal. (5) A person who with intent to defraud uses on a public security or an instrument of payment a facsimile signature or any reproduction of it of any authorized officer or any facsimile seal or any reproduction of it of this state or any of its departments, agencies, public bodies, or other instrumentalities or of any of its political subdivisions is guilty of a felony.

History: En. Secs. 1 thru 4, Ch. 260, L. 1959; R.C.M. 1947, 59-1301, 59-1302, 59-1303, 59-1304; amd. Sec. 97, Ch. 61, L. 2007.



2-16-115. Signature of officer acting ex officio.

2-16-115. Signature of officer acting ex officio. When an officer discharges ex officio the duties of an office other than that to which the officer is elected or appointed, the officer's official signature and attestation, except as otherwise provided by law, must be in the name of the office of which the officer discharges the duties.

History: En. Sec. 1135, Pol. C. 1895; re-en. Sec. 437, Rev. C. 1907; re-en. Sec. 454, R.C.M. 1921; Cal. Pol. C. Sec. 1031; re-en. Sec. 454, R.C.M. 1935; R.C.M. 1947, 59-511; amd. Sec. 98, Ch. 61, L. 2007.



2-16-116. Power to administer oaths.

2-16-116. Power to administer oaths. Every executive, state, and judicial officer may administer and certify oaths.

History: En. Sec. 1132, Pol. C. 1895; re-en. Sec. 434, Rev. C. 1907; re-en. Sec. 463, R.C.M. 1921; Cal. Pol. C. Sec. 1028; re-en. Sec. 463, R.C.M. 1935; R.C.M. 1947, 59-533.



2-16-117. Office hours.

2-16-117. Office hours. (1) Unless otherwise provided by law, state executive branch offices must be open for the transaction of business continuously from 8 a.m. until 5 p.m. each day except on Saturdays, Sundays, and holidays. Each office must also be open at other times as the accommodation of the public or the proper transaction of business requires. (2) The state treasurer may, in the interest of safekeeping funds, securities, and records, close the state treasurer's office from noon to 1 p.m. each day. (3) The Montana historical society, established in 22-3-101, may be open for public visitation at hours other than those prescribed in this section, including hours during evenings and weekends. (4) The department of revenue may establish alternative office hours for its offices located in the various counties if: (a) the office is staffed by four or fewer full-time employees; (b) the department holds a public hearing on the alternative office hours in the county seat after providing public notice in a newspaper of general circulation published in the county at least 2 weeks prior to the hearing; (c) the county commissioners of a county in which the department employees are located in a county building approve the proposed alternative office hours if the alternative hours are outside of the county's normal business hours; (d) the alternative office hours are adopted by administrative rule; and (e) the office hours adopted pursuant to subsection (4)(d) are published at least two times a year in a newspaper of general circulation published in the county where the office is located.

History: En. Sec. 1134, Pol. C. 1895; re-en. Sec. 436, Rev. C. 1907; re-en. Sec. 453, R.C.M. 1921; Cal. Pol. C. Sec. 1030; amd. Sec. 1, Ch. 5, L. 1931; re-en. Sec. 453, R.C.M. 1935; amd. Sec. 1, Ch. 22, L. 1951; amd. Sec. 1, Ch. 253, L. 1957; amd. Sec. 1, Ch. 2, L. 1961; R.C.M. 1947, 59-510(1)(part); amd. Sec. 1, Ch. 3, L. 1997; amd. Sec. 1, Ch. 295, L. 2011.






Part 2. Accession to Office

2-16-201. Manner of election of certain officers.

2-16-201. Manner of election of certain officers. The mode of election of the governor, lieutenant governor, secretary of state, state auditor, attorney general, and superintendent of public instruction is prescribed by the constitution.

History: En. Sec. 340, Pol. C. 1895; re-en. Sec. 128, Rev. C. 1907; re-en. Sec. 111, R.C.M. 1921; Cal. Pol. C. Sec. 348; re-en. Sec. 111, R.C.M. 1935; amd. Sec. 22, Ch. 100, L. 1973; R.C.M. 1947, 59-203.



2-16-202. Title contested -- salary withheld.

2-16-202. Title contested -- salary withheld. (1) When the title of the incumbent of any office in this state is contested by proceedings instituted in any court for that purpose, a warrant may not be drawn or paid for any part of the incumbent's salary until the proceedings have been finally determined. (2) As soon as the proceedings are instituted, the clerk of the court in which they are pending shall certify the facts to the officers whose duty it would otherwise be to draw the warrant or pay the salary.

History: En. Secs. 1040, 1041, Pol. C. 1895; re-en. Secs. 375, 376, Rev. C. 1907; re-en. Secs. 451, 452, R.C.M. 1921; Cal. Pol. C. Secs. 936, 937; re-en. Secs. 451, 452, R.C.M. 1935; R.C.M. 1947, 59-508, 59-509; amd. Sec. 99, Ch. 61, L. 2007.



2-16-203. Manner of appointments.

2-16-203. Manner of appointments. Every officer, the mode of whose appointment is not prescribed by the constitution or statutes, must be appointed by the governor by and with the advice and consent of the senate.

History: En. Sec. 990, Pol. C. 1895; re-en. Sec. 351, Rev. C. 1907; re-en. Sec. 419, R.C.M. 1921; Cal. Pol. C. Sec. 875; re-en. Sec. 419, R.C.M. 1935; R.C.M. 1947, 59-401.



2-16-204. Gubernatorial commissions.

2-16-204. Gubernatorial commissions. (1) The governor must commission: (a) all officers elected by the people whose commissions are not otherwise provided for; (b) all officers of the militia; (c) all officers appointed by the governor or by the governor with consent of the senate; (d) United States senators. (2) The commissions of all officers commissioned by the governor must be issued in the name of the state and must be signed by the governor and attested by the secretary of state under the great seal.

History: En. Secs. 1002, 1003, Pol. C. 1895; re-en. Secs. 358, 359, Rev. C. 1907; re-en. Secs. 426, 427, R.C.M. 1921; Cal. Pol. C. Secs. 891, 892; re-en. Secs. 426, 427, R.C.M. 1935; R.C.M. 1947, 59-409, 59-410.



2-16-205. Other commissions.

2-16-205. Other commissions. The commissions of all other officers, where no special provision is made by law, must be signed by the presiding officer of the body or by the person making the appointment.

History: En. Sec. 1004, Pol. C. 1895; re-en. Sec. 360, Rev. C. 1907; re-en. Sec. 428, R.C.M. 1921; Cal. Pol. C. Sec. 893; re-en. Sec. 428, R.C.M. 1935; R.C.M. 1947, 59-411.



2-16-206. through reserved.

2-16-206 through 2-16-210 reserved.



2-16-211. Oaths -- form -- before whom -- when.

2-16-211. Oaths -- form -- before whom -- when. (1) Members of the legislature and all officers, executive, ministerial, or judicial, must, before they enter upon the duties of their respective offices, take and subscribe the following oath or affirmation: "I do solemnly swear (or affirm) that I will support, protect, and defend the constitution of the United States and the constitution of the state of Montana, and that I will discharge the duties of my office with fidelity (so help me God)." (2) No other oath, declaration, or test must be required as a qualification for any office or public trust. (3) Except when otherwise provided, the oath may be taken before any officer authorized to administer oaths.

History: (1), (2)En. Sec. 3, p. 90, L. 1876; re-en. Sec. 575, 5th Div. Rev. Stat. 1879; re-en. Sec. 1067, 5th Div. Comp. Stat. 1887; amd. Sec. 1010, Pol. C. 1895; re-en. Sec. 362, Rev. C. 1907; re-en. Sec. 430, R.C.M. 1921; Cal. Pol. C. Sec. 904; re-en. Sec. 430, R.C.M. 1935; amd. Sec. 4, Ch. 7, L. 1973; amd. Sec. 23, Ch. 100, L. 1973; Sec. 59-413, R.C.M. 1947; (3)En. Sec. 1013, Pol. C. 1895; re-en. Sec. 365, Rev. C. 1907; re-en. Sec. 433, R.C.M. 1921; Cal. Pol. C. Sec. 908; re-en. Sec. 433, R.C.M. 1935; Sec. 59-416, R.C.M. 1947; R.C.M. 1947, 59-413, 59-416.



2-16-212. Filing.

2-16-212. Filing. (1) Unless a different time is prescribed by law, the oath of office must be taken, subscribed, and filed within 30 days after the officer has notice of election or appointment or before the expiration of 15 days from the commencement of the term of office when a notice of election or appointment has not been given. (2) An oath of office, certified by the officer before whom the oath was taken, must be filed within the time required by law, except when otherwise specially provided, as follows: (a) the oath of all officers whose authority is not limited to any particular county, in the office of the secretary of state; (b) the oath of all officers, elected or appointed for any county and of all officers whose duties are local or whose residence in any particular county is prescribed by law and of the clerks of the district courts, in the offices of the clerks of the respective counties.

History: (1)En. Sec. 1, Ch. 1, L. 1907; Sec. 364, Rev. C. 1907; re-en. Sec. 432, R.C.M. 1921; Cal. Pol. C. Sec. 907; re-en. Sec. 432, R.C.M. 1935; Sec. 59-415, R.C.M. 1947; (2)En. Sec. 1014, Pol. C. 1895; re-en. Sec. 366, Rev. C. 1907; re-en. Sec. 434, R.C.M. 1921; Cal. Pol. C. Sec. 909; re-en. Sec. 434, R.C.M. 1935; amd. Sec. 1, Ch. 77, L. 1949; Sec. 59-417, R.C.M. 1947; R.C.M. 1947, 59-415, 59-417(1), (2); amd. Sec. 100, Ch. 61, L. 2007.



2-16-213. Term of office -- holdover -- assumption of office.

2-16-213. Term of office -- holdover -- assumption of office. (1) An office for which the duration is not fixed by law is held at the pleasure of the appointing authority. (2) An officer shall continue to discharge the duties of the office, although the term has expired, until a successor has qualified. (3) Notwithstanding the provisions of subsection (2), an appointee who is by law subject to confirmation by the senate may, upon expiration of or vacancy in the previous term, assume the office to which appointed and is a de jure officer even though the senate has not yet confirmed the appointment. If the senate rejects the appointment, the office becomes vacant.

History: En. Secs. 993, 994, Pol. C. 1895; re-en. Secs. 354, 355, Rev. C. 1907; re-en. Secs. 422, 423, R.C.M. 1921; Cal. Pol. C. Secs. 878, 879; re-en. Secs. 422, 423, R.C.M. 1935; R.C.M. 1947, 59-405, 59-406; amd. Sec. 2, Ch. 83, L. 1983; amd. Sec. 101, Ch. 61, L. 2007.



2-16-214. Definition of current term for purposes of term limits.

2-16-214. Definition of current term for purposes of term limits. As used in Article IV, section 8, of the Montana constitution, "current term" means the term served after regular election to a full term to an office and does not include time served in an appointed or an elected capacity in an office to finish the term of the original incumbent after a vacancy has occurred.

History: En. Sec. 1, Ch. 144, L. 2003.






Part 3. Deputies

2-16-301. Appointment of deputies and subordinate officers -- number.

2-16-301. Appointment of deputies and subordinate officers -- number. (1) All assistants, deputies, and other subordinate officers whose appointments are not otherwise provided for must be appointed by the officer or body to whom they are respectively subordinate. (2) When the number of such deputies or subordinate officers is not fixed by law, it is limited only by the discretion of the appointing power. (3) The appointment of deputies not otherwise provided for must be made in writing filed in the office of the appointing power or the office of its clerk.

History: (1)En. Sec. 991, Pol. C. 1895; re-en. Sec. 352, Rev. C. 1907; re-en. Sec. 420, R.C.M. 1921; Cal. Pol. C. Sec. 876; re-en. Sec. 420, R.C.M. 1935; Sec. 59-402, R.C.M. 1947; (2)En. Sec. 992, Pol. C. 1895; re-en. Sec. 353, Rev. C. 1907; re-en. Sec. 421, R.C.M. 1921; Cal. Pol. C. Sec. 877; re-en. Sec. 421, R.C.M. 1935; Sec. 59-403, R.C.M. 1947; (3)En. Sec. 1005, Pol. C. 1895; re-en. Sec. 361, Rev. C. 1907; re-en. Sec. 429, R.C.M. 1921; Cal. Pol. C. Sec. 894; re-en. Sec. 429, R.C.M. 1935; Sec. 59-412, R.C.M. 1947; R.C.M. 1947, 59-402, 59-403, 59-412; amd. Sec. 1, Ch. 21, L. 1983.



2-16-302. Oath of deputies.

2-16-302. Oath of deputies. Deputies must within 10 days after receiving notice of their appointment take and file an oath in the manner required of their principals.

History: En. Sec. 1015, Pol. C. 1895; re-en. Sec. 367, Rev. C. 1907; re-en. Sec. 435, R.C.M. 1921; Cal. Pol. C. Sec. 910; re-en. Sec. 435, R.C.M. 1935; R.C.M. 1947, 59-418; amd. Sec. 2, Ch. 21, L. 1983.



2-16-303. Powers.

2-16-303. Powers. In all cases not otherwise provided for, each deputy possesses the powers and may perform the duties attached by law to the office of the principal.

History: En. Sec. 980, Pol. C. 1895; re-en. Sec. 350, Rev. C. 1907; re-en. Sec. 418, R.C.M. 1921; Cal. Pol. C. Sec. 865; re-en. Sec. 418, R.C.M. 1935; R.C.M. 1947, 59-404; amd. Sec. 102, Ch. 61, L. 2007.






Part 4. Salaries

2-16-401. Repealed.

2-16-401. Repealed. Sec. 3, Ch. 236, L. 1985.

History: (1) thru (3)En. Sec. 1, Ch. 66, L. 1973; amd. Sec. 1, Ch. 41, L. 1974; Sec. 59-1401, R.C.M. 1947; (4) thru (8)Ap. p. Sec. 2, Ch. 66, L. 1973; amd. Sec. 2, Ch. 41, L. 1974; amd. Sec. 8, Ch. 453, L. 1977; Sec. 59-1402, R.C.M. 1947; Ap. p. Sec. 4, Ch. 66, L. 1973; amd. Sec. 3, Ch. 41, L. 1974; Sec. 59-1404, R.C.M. 1947; R.C.M. 1947, 59-1401, 59-1402, 59-1404(part); amd. Sec. 25, Ch. 184, L. 1979.



2-16-402. Repealed.

2-16-402. Repealed. Sec. 3, Ch. 236, L. 1985.

History: (1)En. Sec. 3, Ch. 66, L. 1973; Sec. 59-1403, R.C.M. 1947; (2)En. Sec. 4, Ch. 66, L. 1973; amd. Sec. 3, Ch. 41, L. 1974; Sec. 59-1404, R.C.M. 1947; R.C.M. 1947, 59-1403, 59-1404(part).



2-16-403. Salaries of supreme court justices.

2-16-403. Salaries of supreme court justices. Prior to June 30 of each even-numbered year, the department of administration shall conduct a salary survey of justices and chief justices of the highest appellate courts similar to the Montana supreme court for the states of North Dakota, South Dakota, Wyoming, and Idaho. The department shall include the salary for a Montana supreme court justice or the chief justice in determining the average salary for a justice and the average salary for the chief justice. If the average salaries are greater than the salaries for a supreme court justice or the chief justice in Montana, then beginning July 1 of the year following the year in which the survey is conducted, the average salaries are the new salaries for a supreme court justice or the chief justice. A justice's salary or the chief justice's salary may not be reduced.

History: En. Sec. 16, Ch. 455, L. 1995; amd. Sec. 2, Ch. 51, L. 1999.



2-16-404. Repealed.

2-16-404. Repealed. Sec. 21, Ch. 455, L. 1995.

History: En. Sec. 1, Ch. 462, L. 1989; amd. Sec. 1, Ch. 656, L. 1991.



2-16-405. Salaries of certain elected state officials.

2-16-405. Salaries of certain elected state officials. (1) The salaries paid to the following elected officials are determined as provided in subsection (2): (a) governor; (b) lieutenant governor; (c) attorney general; (d) state auditor; (e) superintendent of public instruction; (f) public service commission presiding officer; (g) public service commissioners, other than presiding officer; (h) secretary of state; (i) clerk of the supreme court. (2) Before June 30 of each even-numbered year, the department of administration shall conduct a salary survey of executive branch officials with similar titles to the Montana officials listed in subsection (1) for the states of North Dakota, South Dakota, Wyoming, and Idaho. The department shall include the salary for the Montana official in determining the average salary for the officials with similar titles. If the average salary is greater than the salary for the official in Montana, then beginning July 1 of the year following the year in which the survey is conducted, the average salary is the new salary for the official.

History: En. Sec. 1, Ch. 202, L. 1959; amd. Sec. 2, Ch. 187, L. 1961; amd. Sec. 1, Ch. 212, L. 1963; amd. Sec. 1, Ch. 308, L. 1967; amd. Sec. 1, Ch. 323, L. 1969; amd. Sec. 1, Ch. 314, L. 1971; amd. Sec. 4, Ch. 297, L. 1973; amd. Sec. 22, Ch. 315, L. 1974; amd. Sec. 1, Ch. 377, L. 1974; amd. Sec. 2, Ch. 461, L. 1977; amd. Sec. 3, Ch. 468, L. 1977; R.C.M. 1947, 25-501; amd. Sec. 1, Ch. 650, L. 1979; amd. Sec. 1, Ch. 605, L. 1981; amd. Sec. 1, Ch. 656, L. 1983; amd. Sec. 1, Ch. 693, L. 1985; amd. Sec. 2, Ch. 462, L. 1989; amd. Sec. 1, Ch. 660, L. 1989; amd. Sec. 12, Ch. 720, L. 1991; amd. Sec. 1, Ch. 455, L. 1995; amd. Sec. 2, Ch. 417, L. 1997; amd. Sec. 3, Ch. 51, L. 1999.



2-16-406. Salary for all services -- how paid.

2-16-406. Salary for all services -- how paid. (1) The salary of each officer is for all services that are required of the officer or that may be assigned to the office by law, including all services rendered ex officio as a member of any board, commission, or committee, but may not include actual necessary travel, lodging, and subsistence expenses incidental to official duties. (2) Unless otherwise provided by law, the salaries of officers must be paid out of the general fund in the state treasury monthly on the last day of the month.

History: (1)En. Sec. 2, Ch. 202, L. 1959; amd. Sec. 2, Ch. 187, L. 1961; Sec. 25-501.1, R.C.M. 1947; (2)En. Sec. 1133, Pol. C. 1895; amd. Sec. 1, p. 114, L. 1901; re-en. Sec. 435, Rev. C. 1907; amd. Sec. 1, Ch. 107, L. 1917; re-en. Sec. 442, R.C.M. 1921; re-en. Sec. 442, R.C.M. 1935; Sec. 25-507, R.C.M. 1947; R.C.M. 1947, 25-501.1(part), 25-507; amd. Sec. 103, Ch. 61, L. 2007.






Part 5. Vacancy and Succession

2-16-501. Vacancies created.

2-16-501. Vacancies created. An office becomes vacant on the happening of any one of the following events before the expiration of the term of the incumbent: (1) the death of the incumbent; (2) a determination pursuant to Title 53, chapter 21, part 1, that the incumbent suffers from a mental disorder and is in need of commitment; (3) resignation of the incumbent becoming effective; (4) removal of the incumbent from office; (5) the incumbent's ceasing to be a resident of the state or, if the office is local, of the district, city, county, town, or township for which the incumbent was chosen or appointed or within which the duties of the incumbent's office are required to be discharged; (6) except as provided in 10-1-1008, absence of the incumbent from the state, without the permission of the legislature, beyond the period allowed by law; (7) the incumbent's ceasing to discharge the duty of the incumbent's office for the period of 3 consecutive months, except when prevented by sickness, when absent from the state by permission of the legislature, or as provided in 10-1-1008; (8) conviction of the incumbent of a felony or of an offense involving moral turpitude or a violation of the incumbent's official duties; (9) the incumbent's refusal or neglect to file the incumbent's official oath or bond within the time prescribed; (10) the decision of a competent tribunal declaring void the incumbent's election or appointment.

History: En. Sec. 42, p. 385, Bannack Stat.; re-en. Sec. 42, p. 468, Cod. Stat. 1871; amd. Sec. 554, 5th Div. Rev. Stat. 1879; re-en. Sec. 1046, 5th Div. Comp Stat. 1887; amd. Sec. 1101, Pol. C. 1895; re-en. Sec. 420, Rev. C. 1907; re-en. Sec. 511, R.C.M. 1921; Cal. Pol. C. Sec. 996; re-en. Sec. 511, R.C.M. 1935; R.C.M. 1947, 59-602; amd. Sec. 26, Ch. 184, L. 1979; amd. Sec. 1, Ch. 490, L. 1997; amd. Sec. 20, Ch. 381, L. 2005; amd. Sec. 1, Ch. 266, L. 2011.



2-16-502. Resignations.

2-16-502. Resignations. (1) Resignations must be in writing and made as follows: (a) by the governor and lieutenant governor, to the legislature if it is in session and, if not, then to the secretary of state; (b) by all officers commissioned by the governor, to the governor; (c) by senators and members of the house of representatives, if the legislature is not in session, to the secretary of state and, if it is in session, to the presiding officer of the branch to which the member belongs, who must immediately transmit the same to the secretary of state; (d) by all county and township officers not commissioned by the governor, to the clerk of the board of commissioners of their respective counties; (e) by all other appointed officers, to the body or officer that appointed them; (f) by all trustees of school districts, to the clerk of the respective school district, provided for in 20-3-325; (g) in all cases not otherwise provided for, by filing the resignation in the office of the secretary of state. (2) A resignation is effective 72 hours after its submission in the manner provided for in subsection (1) unless the resignation is withdrawn during that 72-hour period by the resigner through written notification of withdrawal made in the same manner as provided in subsection (1) for resignations.

History: En. Sec. 41, p. 468, Cod. Stat. 1871; re-en. Sec. 553, 5th Div. Rev. Stat. 1879; re-en. Sec. 1045, 5th Div. Comp. Stat. 1887; amd. Sec. 1100, Pol. C. 1895; re-en. Sec. 419, Rev. C. 1907; amd. Sec. 1, Ch. 8, L. 1921; re-en. Sec. 510, R.C.M. 1921; Cal. Pol. C. Sec. 995; re-en. Sec. 510, R.C.M. 1935; R.C.M. 1947, 59-601; amd. Sec. 1, Ch. 68, L. 1981; amd. Sec. 1, Ch. 64, L. 1993.



2-16-503. Notice of removal.

2-16-503. Notice of removal. Whenever an officer is removed, committed pursuant to 53-21-127, or convicted of a felony or offense involving moral turpitude or a violation of the officer's official duty or whenever the officer's election or appointment is declared void, the body, judge, or officer before whom the proceedings were conducted shall give notice of the proceedings to the officer authorized to fill the vacancy.

History: En. Sec. 1102, Pol. C. 1895; re-en. Sec. 421, Rev. C. 1907; re-en. Sec. 512, R.C.M. 1921; Cal. Pol. C. Sec. 997; re-en. Sec. 512, R.C.M. 1935; R.C.M. 1947, 59-603; amd. Sec. 27, Ch. 184, L. 1979; amd. Sec. 2, Ch. 490, L. 1997.



2-16-504. Elective officers' inability to perform -- filling vacancy -- notice.

2-16-504. Elective officers' inability to perform -- filling vacancy -- notice. (1) When an incumbent in the office of lieutenant governor, secretary of state, attorney general, auditor, or superintendent of public instruction is found to be permanently unable to perform the functions of the position, a vacancy exists. (2) When a written declaration, made as provided in subsection (4), is transmitted to the legislature that any officer enumerated in subsection (1) is unable to discharge the powers and duties of office, the legislature may convene in the manner provided for the convening of special sessions to determine whether the disability exists or it may defer a determination to the next regular session of the legislature. (3) If the legislature within 21 days after convening, whether in regular or special session, determines by two-thirds vote of its members that the officer is unable to discharge the powers and duties of office, the office is declared to be vacant and must be filled as provided by the constitution of Montana or laws enacted pursuant to the constitution. (4) The written declaration required under this section must be made and transmitted by the lieutenant governor and attorney general unless one of them is the officer whose disability is in question. If the lieutenant governor is the subject of the declaration, the declaration must be made by the governor and attorney general, and if the attorney general is the subject of the declaration, the declaration must be made by the governor and secretary of state.

History: En. Sec. 1, Ch. 343, L. 1973; R.C.M. 1947, 59-609; amd. Sec. 104, Ch. 61, L. 2007.



2-16-505. Filling vacancies in certain elective offices.

2-16-505. Filling vacancies in certain elective offices. A vacancy in the office of the secretary of state, state auditor, attorney general, clerk of the supreme court, or superintendent of public instruction must be filled by a person appointed by the governor. The appointee holds office until the first Monday in January after the next general election. At that election, the office must be filled by election for the unexpired term.

History: En. Sec. 1106, Pol. C. 1895; re-en. Sec. 425, Rev. C. 1907; re-en. Sec. 516, R.C.M. 1921; Cal. Pol. C. Sec. 1001; re-en. Sec. 516, R.C.M. 1935; amd. Sec. 3, Ch. 468, L. 1977; R.C.M. 1947, 59-607; amd. Sec. 105, Ch. 61, L. 2007.



2-16-506. Filling vacancies -- recess appointments.

2-16-506. Filling vacancies -- recess appointments. (1) When any office becomes vacant and no mode is provided by law for filling the vacancy, the governor shall fill the vacancy by appointing a qualified person to fill the unexpired term of the person whose office became vacant. (2) If the legislature or one house of the legislature must confirm an appointment of a person appointed by the governor to fill a vacancy, the governor may appoint the person to assume office before the legislature meets in its next regular session to consider the appointment. A person so appointed is vested with all the functions of the office upon assuming the office and is a de jure officer, notwithstanding the fact that the legislature has not yet confirmed the appointment. If the legislature does not confirm the appointment, the governor shall make a new appointment to fill the unexpired term.

History: En. Sec. 1104, Pol. C. 1895; re-en. Sec. 423, Rev. C. 1907; re-en. Sec. 514, R.C.M. 1921; Cal. Pol. C. Sec. 999; re-en. Sec. 514, R.C.M. 1935; amd. Sec. 1, Ch. 388, L. 1973; R.C.M. 1947, 59-605.



2-16-507. Powers and duties of officer filling unexpired term.

2-16-507. Powers and duties of officer filling unexpired term. A person elected or appointed to fill a vacancy, after filing the official oath and bond, possesses all the rights and powers and is subject to all the liabilities, duties, and obligations as if the person had been elected to the office for a full term.

History: En. Sec. 1107, Pol. C. 1895; re-en. Sec. 426, Rev. C. 1907; re-en. Sec. 517, R.C.M. 1921; Cal. Pol. C. Sec. 1004; re-en. Sec. 517, R.C.M. 1935; R.C.M. 1947, 59-608; amd. Sec. 106, Ch. 61, L. 2007.



2-16-508. through reserved.

2-16-508 through 2-16-510 reserved.



2-16-511. Vacancy in office of governor and lieutenant governor.

2-16-511. Vacancy in office of governor and lieutenant governor. (1) If the offices of both the governor and the lieutenant governor become vacant, the president of the senate shall become governor and shall appoint a lieutenant governor. (2) If the president of the senate is unable to assume the office of governor, the speaker of the house shall become governor and a lieutenant governor shall be elected in accordance with the provision of 2-16-512.

History: En. Sec. 1, Ch. 29, L. 1973; R.C.M. 1947, 82-1304.1.



2-16-512. Election by legislature if president of senate and speaker unable to assume office of governor.

2-16-512. Election by legislature if president of senate and speaker unable to assume office of governor. (1) If neither the president of the senate nor the speaker of the house of representatives is able to assume the office of governor, the legislature, meeting in joint session, shall elect a governor and a lieutenant governor. (2) When the speaker of the house becomes governor, the legislature will meet in joint session and shall elect a lieutenant governor.

History: En. Sec. 2, Ch. 29, L. 1973; R.C.M. 1947, 82-1304.2.



2-16-513. Succession in case of termination or incapacitation of primary successors.

2-16-513. Succession in case of termination or incapacitation of primary successors. (1) If, because of an enemy attack upon the United States, the governor, lieutenant governor, president pro tempore of the senate, and speaker of the house are killed or rendered unable to serve as governor, the senior member of the legislature shall act as governor. (2) The senior member of the legislature shall call an emergency session of the legislature at a safe location within the state. The legislature meeting in joint session shall elect a governor. (3) For the purposes of this section, the member with seniority is the member who has served in the legislature for the longest continuous period of time up to and including the member's current term. If two or more members of the legislature have equal seniority, the line of succession among them is from eldest to youngest in age.

History: En. Sec. 1, Ch. 148, L. 1959; R.C.M. 1947, 82-1309; amd. Sec. 28, Ch. 184, L. 1979; amd. Sec. 107, Ch. 61, L. 2007.



2-16-514. Successor to serve until next general election.

2-16-514. Successor to serve until next general election. The successor to the governor and the lieutenant governor shall serve until the next general election and shall have all the powers, duties, and emoluments of the respective offices.

History: En. Sec. 3, Ch. 29, L. 1973; R.C.M. 1947, 82-1304.3.



2-16-515. Governor and lieutenant governor incapacitated.

2-16-515. Governor and lieutenant governor incapacitated. (1) If both the governor and lieutenant governor are unable to serve as governor, the president of the senate shall become acting governor until the governor or lieutenant governor is able to resume the duties of the office. (2) If the president of the senate is unable to become acting governor, the speaker of the house of representatives shall become acting governor.

History: En. Sec. 4, Ch. 29, L. 1973; R.C.M. 1947, 82-1304.4.



2-16-516. through reserved.

2-16-516 through 2-16-520 reserved.



2-16-521. Powers of acting governor.

2-16-521. Powers of acting governor. (1) Every provision of the laws of this state in relation to the powers and duties of the governor and in relation to acts and duties to be performed by others toward the governor extends to the persons performing for the time being the duties of governor. (2) An acting governor has all the rights, duties, and emoluments of the office of governor while acting as governor.

History: (1)En. Sec. 373, Pol. C. 1895; re-en. Sec. 148, Rev. C. 1907; re-en. Sec. 127, R.C.M. 1921; Cal. Pol. C. Sec. 383; re-en. Sec. 127, R.C.M. 1935; Sec. 82-1304, R.C.M. 1947; (2)En. Sec. 5, Ch. 29, L. 1973; Sec. 82-1304.5, R.C.M. 1947; R.C.M. 1947, 82-1304, 82-1304.5; amd. Sec. 108, Ch. 61, L. 2007.






Part 6. Montana Recall Act

2-16-601. Short title.

2-16-601. Short title. This part shall be cited as the "Montana Recall Act".

History: En. Sec. 1, I.M. No. 73, approved November 2, 1976; amd. Sec. 2, Ch. 364, L. 1977; R.C.M. 1947, 59-610.



2-16-602. Definitions.

2-16-602. Definitions. As used in this part, the following definitions apply: (1) "Political subdivision" means a local government unit including but not limited to a county, city, or town established under authority of Article XI, section 1, of The Constitution of the State of Montana or a school district. (2) "Public office" means a position of duty, trust, or authority created by the constitution or by the legislature or by a political subdivision through authority conferred by the constitution or the legislature that meets the following criteria: (a) the position must possess a delegation of a portion of the sovereign power of government to be exercised for the benefit of the public; (b) the powers conferred and the duties to be discharged must be defined, directly or impliedly, by the constitution, the legislature, or by a political subdivision through legislative authority; (c) the duties must be performed independently and without control of a superior power other than the law, unless the legislature has created the position and placed it under the general control of a superior office or body; and (d) the position must have some permanency and continuity and not be only temporary or occasional. (3) "State-district" means a public service commission district, a legislative representative or senatorial district, or a judicial district.

History: En. 59-611 by Sec. 1, Ch. 364, L. 1977; R.C.M. 1947, 59-611.



2-16-603. Officers subject to recall -- grounds for recall.

2-16-603. Officers subject to recall -- grounds for recall. (1) Any person holding a public office of the state or any of its political subdivisions, either by election or appointment, is subject to recall from office. (2) A public officer holding an elective office may be recalled by the qualified electors entitled to vote for the elective officer's successor. A public officer holding an appointive office may be recalled by the qualified electors entitled to vote for the successor or successors of the elective officer or officers who have the authority to appoint a person to that position. (3) Physical or mental lack of fitness, incompetence, violation of the oath of office, official misconduct, or conviction of a felony offense enumerated in Title 45 are the only grounds for recall. A person may not be recalled for performing a mandatory duty of the office that the person holds or for not performing any act that, if performed, would subject the person to prosecution for official misconduct.

History: En. Sec. 2, I.M. No. 73, approved November 2, 1976; amd. Sec. 3, Ch. 364, L. 1977; R.C.M. 1947, 59-612; amd. Sec. 1, Ch. 398, L. 1979; amd. Sec. 109, Ch. 61, L. 2007.



2-16-604. through reserved.

2-16-604 through 2-16-610 reserved.



2-16-611. Method of removal cumulative.

2-16-611. Method of removal cumulative. The recall is cumulative and additional to, rather than a substitute for, other methods for removal of public officers.

History: En. Sec. 3, I.M. No. 73, approved November 2, 1976; R.C.M. 1947, 69-613.



2-16-612. Persons qualified to petition -- penalty for false signatures.

2-16-612. Persons qualified to petition -- penalty for false signatures. (1) A person who is a qualified elector of this state may sign a petition for recall of a state officer. (2) A person who is a qualified elector of a district of the state from which a state-district officer is elected may sign a petition for recall of a state-district officer of that district or appointed by an officer or the officers of that election district. (3) A person who is a qualified elector of a political subdivision of this state may sign a petition for recall of an officer of that political subdivision. (4) A person signing any name other than the person's own to any petition or knowingly signing more than once for the recall or who is not at the time of the signing a qualified elector or a person who knowingly makes a false entry upon an affidavit required in connection with the filing of a petition for the recall of an officer is guilty of unsworn falsification or tampering with public records or information, as appropriate, and is punishable as provided in 45-7-203 or 45-7-208, as applicable.

History: En. Sec. 10, I.M. No. 73, approved November 2, 1976; amd. Sec. 7, Ch. 364, L. 1977; R.C.M. 1947, 59-620; amd. Sec. 110, Ch. 61, L. 2007; amd. Sec. 1, Ch. 188, L. 2009.



2-16-613. Limitations on recall petitions.

2-16-613. Limitations on recall petitions. (1) A recall petition may not name more than one officer to be recalled. (2) A recall petition against an officer may not be approved for circulation, as required in 2-16-617(3), until an officer has held office for 2 months. (3) A recall petition may not be filed against an officer for whom a recall election has been held for a period of 2 years during the officer's term of office unless the state or political subdivision or subdivisions financing the recall election are first reimbursed for all expenses of the preceding recall election.

History: (1)En. Sec. 4, I.M. No. 73, approved November 2, 1976; amd. Sec. 4, Ch. 364, L. 1977; Sec. 59-614, R.C.M. 1947; (2), (3)En. Sec. 5, I.M. No. 73, approved November 2, 1976; Sec. 59-615, R.C.M. 1947; R.C.M. 1947, 59-614(part), 59-615; amd. Sec. 1, Ch. 159, L. 1983; amd. Sec. 111, Ch. 61, L. 2007.



2-16-614. Number of electors required for recall petition.

2-16-614. Number of electors required for recall petition. (1) Recall petitions for elected or appointed state officers must contain the signatures of qualified electors equaling at least 10% of the number of persons registered to vote at the preceding state general election. (2) A petition for the recall of a state-district officer must contain the signatures of qualified electors equaling at least 15% of the number of persons registered to vote in the last preceding election in that district. (3) (a) Except as provided in subsection (3)(b), recall petitions for elected or appointed county officers must contain the signatures of qualified electors equaling at least 15% of the number of persons registered to vote at the preceding county general election. (b) If a recall petition is for a county commissioner in a county that is divided into commissioner districts pursuant to 7-4-2102, then the petition: (i) must contain the signatures of qualified electors equaling at least 15% of the number of persons registered to vote at the preceding county general election; and (ii) must also contain the signatures from at least 15% of the qualified electors residing in that commissioner's commission district. (4) Recall petitions for elected or appointed officers of municipalities or school districts must contain the signatures of qualified electors equaling at least 20% of the number of persons registered to vote at the preceding election for the municipality or school district.

History: En. Sec. 4, I.M. No. 73, approved November 2, 1976; amd. Sec. 4, Ch. 364, L. 1977; R.C.M. 1947, 59-614(part); amd. Sec. 1, Ch. 308, L. 1979; amd. Sec. 2, Ch. 188, L. 2009.



2-16-615. Filing of recall petitions -- mandamus for refusal.

2-16-615. Filing of recall petitions -- mandamus for refusal. (1) Recall petitions for elected officers shall be filed with the official who is provided by law to accept the declaration of nomination or petition for nomination for such office. Recall petitions for appointed state officers shall be filed with the secretary of state and for appointed county or municipal officers shall be filed with the county election administrator. Recall petitions for appointed officers from other political subdivisions shall be filed with the county election administrator if the boundaries of the political subdivisions lie wholly within one county or otherwise with the secretary of state. (2) If the secretary of state, county election administrator or other filing official refuses to accept and file any petition for recall with the proper number of signatures of qualified electors, any elector may within 10 days after such refusal apply to the district court for a writ of mandamus. If it is determined that the petition is sufficient, the district court shall order the petition to be filed with a certified copy of the writ attached thereto, as of the date when it was originally offered for filing. On a showing that any filed petition is not sufficient, the court may enjoin certification, printing, or recall election. (3) All such suits or appeals therefrom shall be advanced on the court docket and heard and decided by the court as expeditiously as possible. (4) Any aggrieved party may file an appeal within 10 days after any adverse order or decision as provided by law.

History: En. Secs. 6, 12, I.M. No. 73, approved November 2, 1976; R.C.M. 1947, 59-616, 59-623; amd. Sec. 375, Ch. 571, L. 1979.



2-16-616. Form of recall petition.

2-16-616. Form of recall petition. (1) The form of the recall petition must be substantially as follows:

WARNING

RECALL PETITION

History: En. Sec. 7, I.M. No. 73, approved November 2, 1976; amd. Sec. 5, Ch. 364, L. 1977; R.C.M. 1947, 59-617; amd. Sec. 112, Ch. 61, L. 2007.



2-16-617. Form of circulation sheets.

2-16-617. Form of circulation sheets. (1) The signatures on each petition must be placed on sheets of paper known as circulation sheets. Each circulation sheet must be substantially 8 1/2 x 14 inches or a continuous sheet may be folded so as to meet this size limitation. The circulation sheets must be ruled with a horizontal line 1 1/2 inches from the top of the sheet. The space above the line must remain blank and must be for the purpose of binding. (2) The petition, for purposes of circulation, may be divided into sections, each section to contain not more than 25 circulation sheets. (3) Before a petition may be circulated for signatures, a sample circulation sheet must be submitted to the officer with whom the petition must be filed in the form in which it will be circulated. The filing officer shall review the petition for sufficiency as to form and approve or reject the form of the petition, stating the reasons for rejection, within 1 week of receiving the sheet. (4) The petition form submitted must be accompanied by a written statement containing the reasons for the desired recall as stated on the petition. The truth of purported facts contained in the statement must be sworn to by at least one of the petitioners before a person authorized to administer oaths. (5) The filing officer shall serially number all approved petitions continuously from year to year.

History: En. Sec. 8, I.M. No. 73, approved November 2, 1976; amd. Sec. 6, Ch. 364, L. 1977; R.C.M. 1947, 59-618; amd. Sec. 113, Ch. 61, L. 2007.



2-16-618. Forms not mandatory.

2-16-618. Forms not mandatory. The forms prescribed in this part are not mandatory, and if substantially followed, the petition shall be sufficient, notwithstanding clerical and merely technical errors.

History: En. Sec. 9, I.M. No. 73, approved November 2, 1976; R.C.M. 1947, 59-619.



2-16-619. Submission of circulation sheets -- certification of signatures.

2-16-619. Submission of circulation sheets -- certification of signatures. (1) Signed circulation sheets or sections of a petition for recall must be submitted to the officer responsible for registration of electors in the county in which the signatures were obtained within 3 months of the date the form of the petition was approved under 2-16-617. (2) An affidavit, in substantially the following form, must be attached to each circulation sheet or section submitted to the county officer: (Name of person circulating petition), being first sworn, deposes and says: I circulated or assisted in circulating the petition to which this affidavit is attached, and I believe that the signatures on the petition are genuine and are the signatures of the persons whose names they purport to be and that the signers knew the contents of the petition before signing the petition. .................. (Signature) Subscribed and sworn before me this .... day of ....,20... ............ (Person authorized to take oaths) Seal ................ (Title or notarial information)

History: En. 59-621 by Sec. 8, Ch. 364, L. 1977; R.C.M. 1947, 59-621; amd. Sec. 4, Ch. 51, L. 1999.



2-16-620. County clerk to verify signatures.

2-16-620. County clerk to verify signatures. (1) The county clerk in each county in which a recall petition is signed shall verify and compare the signatures of each person who has signed the petition to ensure that the person is an elector in that county and, if satisfied that the signatures are genuine, shall certify that fact to the officer with whom the recall petition is to be filed, in substantially the following form: To the Honorable ............, Secretary of State of the State of Montana (or name and title of other officer): I, ............, ...... (title) of ............ County, certify that I have compared the signatures on ...... sheets (specifying number of sheets) of the petition for recall No. ...... attached, in the manner prescribed by law, and I believe ...... (number) signatures are valid for the purpose of the petition. I further certify that the affidavit of the circulator of the (sheet) (section) of the petition is attached and that the post-office address is completed for each valid signature. Signed: ...... (Date) ........(Signature) Seal ................ (Title) (2) The certificate is prima facie evidence of the facts stated in the certificate, and the secretary of state or other officer receiving the recall petition may consider and count only the signatures that are certified. However, the officer with whom the recall petition is filed shall consider and count any remaining signatures of the registered voters that prove to be genuine, and those signatures must be considered and counted if they are attested to in the manner and form provided for initiative and referendum petitions. (3) The county clerk and recorder may not retain any portion of a petition for more than 30 days following the receipt of that portion. At the expiration of that period, the county clerk and recorder shall certify the valid signatures on that portion of the petition and deliver the same to the person with whom the petition is required to be filed.

History: En. Sec. 11, I.M. No. 73, approved November 2, 1976; amd. Sec. 9, Ch. 364, L. 1977; R.C.M. 1947, 59-622; amd. Sec. 2, Ch. 159, L. 1983; amd. Sec. 114, Ch. 61, L. 2007.



2-16-621. Notification to officer -- statement of justification.

2-16-621. Notification to officer -- statement of justification. Upon filing the petition or a portion of the petition containing the number of valid signatures required under 2-16-614, the official with whom it is filed shall immediately give written notice to the officer named in the petition. The notice must state that a recall petition has been filed, must set forth the reasons contained in the petition, and must notify the officer named in the recall petition that the officer has the right to prepare and have printed on the ballot a statement containing not more than 200 words giving reasons why the officer should not be recalled. A statement of justification may not be printed on the ballot unless it is delivered to the filing official within 10 days of the date notice is given.

History: En. Sec. 14, I.M. No. 73, approved November 2, 1976; R.C.M. 1947, 59-625; amd. Sec. 3, Ch. 159, L. 1983; amd. Sec. 115, Ch. 61, L. 2007.



2-16-622. Resignation of officer -- proclamation of election.

2-16-622. Resignation of officer -- proclamation of election. (1) If the officer named in the petition for recall submits a resignation in writing, it must be accepted and become effective the day it is offered. The vacancy created by the resignation must be filled as provided by law. However, the officer named in the petition for recall may not be appointed to fill the vacancy. If the officer named in the petition for recall refuses to resign or does not resign within 5 days after the petition is filed, a special election must be called unless the filing is within 90 days of a general election, in which case the question must be placed on a separate ballot at the same time as the general election. (2) The call of a special election must be made by the governor in the case of a state or state-district officer or by the board or officer empowered by law to call special elections for a political subdivision in the case of any officer of a political subdivision of the state.

History: En. Sec. 13, I.M. No. 73, approved November 2, 1976; amd. Sec. 10, Ch. 364, L. 1977; R.C.M. 1947, 59-624; amd. Sec. 116, Ch. 61, L. 2007.



2-16-623. through reserved.

2-16-623 through 2-16-630 reserved.



2-16-631. Notice of recall election.

2-16-631. Notice of recall election. The notice of a recall election shall be in substantially the following form:

NOTICE OF RECALL ELECTION

History: En. Sec. 15, I.M. No. 73, approved November 2, 1976; amd. Sec. 11, Ch. 364, L. 1977; R.C.M. 1947, 59-626.



2-16-632. Conduct of special elections.

2-16-632. Conduct of special elections. A special election for recall shall be conducted and the results canvassed and certified in the same manner that the law in effect at the time of the election for recall requires for an election to fill the office that is the subject of the recall petition, except as herein otherwise provided. In the case of an official holding a nonelective office, the election shall be conducted and the results canvassed and certified in the same manner that the law in effect at the time of the election for recall requires for an election to fill the office of the person who has the power to appoint such official. The powers and duties conferred or imposed by law upon boards of election, registration officers, canvassing boards, and other public officials who conduct general elections are conferred and imposed upon similar officers conducting recall elections under the provisions of this section together with the penalties prescribed for the breach thereof.

History: En. Sec. 18, I.M. No. 73, approved November 2, 1976; R.C.M. 1947, 59-629; amd. Sec. 2, Ch. 308, L. 1979.



2-16-633. Form of ballot.

2-16-633. Form of ballot. (1) The ballot at a recall election must set forth the statement contained in the recall petition stating the reasons for demanding the recall of the officer and the officer's statement of reasons why the officer should not be recalled. The question of whether the officer should be recalled must be placed on the ballot in a form similar to the following: [] FOR recalling ....... who holds the office of ........ [] AGAINST recalling ....... who holds the office of ........ (2) The form of the ballot must be approved as provided in the election laws of this state.

History: En. Sec. 16, I.M. No. 73, approved November 2, 1976; amd. Sec. 12, Ch. 364, L. 1977; R.C.M. 1947, 59-627; amd. Sec. 117, Ch. 61, L. 2007.



2-16-634. Expenses of election.

2-16-634. Expenses of election. Expenses of a recall election shall be paid in the same manner as the expenses for any other election. The expenditure of such funds constitutes an emergency expenditure of funds, and the political subdivision affected may fund the costs of such an election through emergency funding procedures. In the event a recall election is held for a state or state-district officer, the legislature shall appropriate funds to reimburse the counties involved for costs incurred in running the election.

History: En. Sec. 19, I.M. No. 73, approved November 2, 1976; amd. Sec. 14, Ch. 364, L. 1977; R.C.M. 1947, 59-630.



2-16-635. Officer to remain in office until results declared -- filling of vacancy.

2-16-635. Officer to remain in office until results declared -- filling of vacancy. The officer named in the recall petition continues in office until the officer resigns or the results of the recall election are officially declared. If a majority of those voting on the question vote to remove the officer, the office becomes vacant and the vacancy must be filled as provided by law. However, the officer recalled may not be appointed to fill the vacancy.

History: En. Sec. 17, I.M. No. 73, approved November 2, 1976; amd. Sec. 13, Ch. 364, L. 1977; R.C.M. 1947, 59-628; amd. Sec. 118, Ch. 61, L. 2007.









CHAPTER 17. PROPERTY AND SYSTEMS DEVELOPMENT AND MANAGEMENT

Part 1. Real Property and Buildings

2-17-101. Allocation of space -- leasing -- definition.

2-17-101. Allocation of space -- leasing -- definition. (1) The department of administration shall determine the space required by state agencies other than the university system and shall allocate space in buildings owned or leased by the state, based on each agency's need. To efficiently and effectively allocate space, the department shall identify the amount, location, and nature of space used by each agency, including summary information on average cost per square foot for each municipality, and report this to the office of budget and program planning and to the legislative fiscal analyst by September 1 of each even-numbered year. The report must be provided in an electronic format. (2) An agency requiring additional space shall notify the department. The department, in consultation with the agency, shall determine the amount and nature of the space needed and locate space within a building owned or leased by the state, including buildings in Helena and in other areas, to meet the agency's requirements. If space is not available in a building owned or leased by the state, the department shall locate space to be leased in an appropriate existing building or a build-to-lease building, including buildings in Helena and in other areas, or recommend alternatives to leasing, such as remodeling or exchanging space with another agency. A state agency may not lease, rent, or purchase real property without prior approval of the department. (3) (a) The location of the chambers for the house of representatives must be determined in the sole discretion of the house of representatives. The location of the chambers for the senate must be determined in the sole discretion of the senate. (b) Subject to 2-17-108, the department, with the advice of the legislative council, shall allocate other space for the use of the legislature, including but not limited to space for committee rooms and legislative offices. (4) The department shall consolidate the offices of state agencies in a single, central location within a municipality whenever the consolidation would result in a cost savings to the state while permitting sufficient space and facilities for the agencies. The department may purchase, lease, or acquire, by exchange or otherwise, land and buildings in a municipality to achieve consolidation. Offices of the law enforcement services division and motor vehicle division of the department of justice are exempted from consolidation. (5) Any lease for more than 40,000 square feet or for a term of more than 20 years must be submitted as part of the long-range building program and approved by the legislature before the department of administration may proceed with the lease. Multiple leases in the same building entered into within any 60-day period are to be aggregated for purposes of this threshold calculation. When immediate relocation of agency employees is required due to a public exigency, the requirements of this subsection do not apply, but the new lease must be reported as required by subsection (1). (6) The department shall include language in every lease providing that if funds are not appropriated or otherwise made available to support continued performance of the lease in subsequent fiscal periods, the lease must be canceled. (7) "Public exigency" means that due to unforeseen circumstances a facility occupied by state employees is uninhabitable due to immediate conditions that adversely impact the health or safety of the occupants of the facility.

History: En. Sec. 8, Ch. 271, L. 1963; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 82-3308; amd. Sec. 1, Ch. 700, L. 1983; amd. Sec. 1, Ch. 594, L. 1985; amd. Sec. 1, Ch. 655, L. 1989; amd. Sec. 1, Ch. 7, L. 1993; amd. Sec. 11, Ch. 530, L. 1995; amd. Sec. 1, Ch. 20, L. 1997; amd. Sec. 1, Ch. 375, L. 2009; amd. Sec. 2, Ch. 120, L. 2013.



2-17-102. Warehouses.

2-17-102. Warehouses. The department of administration may maintain, rent, lease, or construct warehouses.

History: En. Sec. 3, Ch. 197, L. 1921; re-en. Sec. 286, R.C.M. 1921; re-en. Sec. 286, R.C.M. 1935; amd. Sec. 2, Ch. 80, L. 1961; amd. Sec. 59, Ch. 326, L. 1974; R.C.M. 1947, 82-1903.



2-17-103. Press room.

2-17-103. Press room. The department of administration may provide space in the capitol for the use of representatives of the press.

History: En. Sec. 1, Ch. 138, L. 1945; R.C.M. 1947, 43-601; amd. Sec. 1, Ch. 439, L. 1983; amd. Sec. 2, Ch. 20, L. 1997.



2-17-104. Deductible insurance plan for state buildings and contents -- administration.

2-17-104. Deductible insurance plan for state buildings and contents -- administration. (1) A deductible plan of insurance may be established for use by the state in insuring state buildings and their contents. (2) The administration of this section shall be placed in the department of administration with the cooperation of the insurance commissioner.

History: En. Secs. 1, 2, Ch. 86, L. 1971; R.C.M. 1947, 78-1102, 78-1103.



2-17-105. Insurance on state buildings -- use of proceeds -- building replacement.

2-17-105. Insurance on state buildings -- use of proceeds -- building replacement. (1) Money received by the state as indemnification for damage to state buildings, except buildings procured by the department of transportation by purchase or condemnation for right-of-way purposes, must be deposited in the state special revenue fund. The money is statutorily appropriated, as provided in 17-7-502, for the purposes of subsections (2) and (3). (2) The money may only be: (a) used to repair the damaged property; (b) used to replace the damaged property, subject to the limitations in subsection (3); or (c) transferred to the fund and account from which the premiums were paid on the policy covering the building. Money transferred in this manner may not be spent by the institution or agency having custody of the damaged property but must be available for future legislative appropriation. If the money is not spent or committed within 2 years from the time that it is received, the money automatically reverts to the fund and account from which the premiums were paid. (3) If an insured building is totally destroyed or so badly damaged that repair is impractical, the governing board or officer responsible for the building may request that any money received by the state as indemnification for property damage be used to replace the building only if the proposed replacement is designed to be used for the same general purposes as the damaged or destroyed building. If the governing board or officer determines that the building should not be replaced, any money received by the state as indemnification for property damage over and above any outstanding debt on the building must be transferred as provided in subsection (2)(c).

History: En. Sec. 1, Ch. 110, L. 1963; amd. Sec. 23, Ch. 326, L. 1974; R.C.M. 1947, 78-1101; amd. Sec. 1, Ch. 281, L. 1983; amd. Sec. 4, Ch. 703, L. 1985; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 1, Ch. 422, L. 1997.



2-17-106. Repealed.

2-17-106. Repealed. Sec. 156, Ch. 370, L. 1987.

History: En. Sec. 1, Ch. 479, L. 1975; R.C.M. 1947, 82-3308.1.



2-17-107. State consideration for use of heritage properties.

2-17-107. State consideration for use of heritage properties. (1) (a) Prior to the purchase, lease, or rent of space for state agency purposes, the director of the department involved may request the state historic preservation officer to identify existing properties within the geographical area where the space is needed that: (i) are heritage properties as defined in 22-3-421 which are listed or eligible to be listed in the register of historic places; and (ii) may be suitable, either in their existing condition or through repair or alteration, for such purposes. (b) The state historic preservation officer shall provide the requested information within 30 days. (2) The director may review and give consideration to the properties identified by the state historic preservation officer unless use of the space would not be feasible and prudent compared with available alternatives.

History: En. Sec. 1, Ch. 257, L. 1983.



2-17-108. Allocation of legislative rooms and offices.

2-17-108. Allocation of legislative rooms and offices. Notwithstanding the provisions of 2-17-101, after each session of the legislature, the department of administration shall conduct an inventory of the rooms and offices in the capitol controlled by the house of representatives and the senate. Legislative space in the capitol may not be reduced without the consent of the legislature. The control of the rooms and offices may not be changed without the permission of the speaker of the house of representatives, the minority leader of the house, the president of the senate, and the minority leader of the senate.

History: En. Sec. 2, Ch. 655, L. 1989; amd. Sec. 3, Ch. 20, L. 1997.



2-17-109. Renumbered .

2-17-109. Renumbered . 2-17-810, Sec. 9, Ch. 476, L. 1997.



2-17-110. Repealed.

2-17-110. Repealed. Sec. 156, Ch. 370, L. 1987.

History: En. Sec. 3, Ch. 700, L. 1983.



2-17-111. Renumbered .

2-17-111. Renumbered . 2-17-811, Sec. 9, Ch. 476, L. 1997.



2-17-112. Fire protection for state-owned buildings -- department of administration.

2-17-112. Fire protection for state-owned buildings -- department of administration. The department of administration shall obtain information necessary to prepare a budget for each biennium for fire protection services for state-owned buildings that present particular firefighting and hazardous materials storage problems. In preparing the budget, the state may consider providing protection directly or contracting for protection with a local fire service and making payments to local governments for fire services provided to state agencies, all of which are subject to appropriation by the legislature.

History: En. 82-3310.1, 82-3310.2 by Secs. 1, 2, Ch. 481, L. 1977; R.C.M. 1947, 82-3310.1, 82-3310.2; amd. Sec. 12, Ch. 575, L. 1981; amd. Sec. 1, Ch. 706, L. 1991; amd. Sec. 1, Ch. 387, L. 2003.



2-17-113. Renumbered .

2-17-113. Renumbered . 2-17-816, Sec. 9, Ch. 476, L. 1997.



2-17-114. through reserved.

2-17-114 through 2-17-120 reserved.



2-17-121. Repealed.

2-17-121. Repealed. Sec. 11, Ch. 467, L. 1987.

History: En. Sec. 1, Ch. 144, L. 1979.



2-17-122. Repealed.

2-17-122. Repealed. Sec. 11, Ch. 467, L. 1987.

History: En. Sec. 2, Ch. 144, L. 1979.



2-17-123. Repealed.

2-17-123. Repealed. Sec. 11, Ch. 467, L. 1987.

History: En. Sec. 3, Ch. 144, L. 1979.



2-17-124. Repealed.

2-17-124. Repealed. Sec. 11, Ch. 467, L. 1987.

History: En. Sec. 4, Ch. 144, L. 1979.



2-17-125. Repealed.

2-17-125. Repealed. Sec. 11, Ch. 467, L. 1987.

History: En. Sec. 5, Ch. 144, L. 1979.



2-17-126. Repealed.

2-17-126. Repealed. Sec. 11, Ch. 467, L. 1987.

History: En. Sec. 6, Ch. 144, L. 1979.



2-17-127. Repealed.

2-17-127. Repealed. Sec. 74, Ch. 18, L. 1995.

History: En. Sec. 3, Ch. 691, L. 1989.



2-17-128. through reserved.

2-17-128 through 2-17-130 reserved.



2-17-131. Renumbered .

2-17-131. Renumbered . 2-17-817, Sec. 9, Ch. 476, L. 1997.



2-17-132. through reserved.

2-17-132 through 2-17-134 reserved.



2-17-135. Lease or exchange of historic property.

2-17-135. Lease or exchange of historic property. (1) A state agency, after consultation with the state historic preservation officer, shall, to the extent practicable, establish and implement alternatives for historic properties, including adaptive uses, that are not needed for current or projected agency purposes. A state agency may lease a historic property owned by the state agency to any person or organization or exchange any property owned by the state agency for comparable historic property if the state agency head determines that the lease or exchange will adequately ensure the preservation of the historic property. If the consent of the board of land commissioners is required for a property exchange, the state agency must receive approval from the board prior to completing an exchange. (2) The proceeds of any lease under subsection (1) may be retained by the state agency entering into the lease and used to defray the costs of administration, maintenance, repair, and related expenses incurred by the state agency with respect to the property or other historic properties that are owned by, or are under the jurisdiction or control of, the state agency. Any surplus proceeds from the leases must be deposited into the appropriate fund at the end of the fiscal year in which the proceeds were received. (3) The head of a state agency with responsibility for the management of a historic property may, after consultation with the state historic preservation officer, enter into contracts for the management of the property. A contract must contain terms and conditions that the head of the state agency considers necessary or appropriate to protect the interests of the state and ensure adequate preservation of the historic property. (4) As used in this section, "state agency" means a department, board, commission, office, bureau, or other public authority of state government.

History: En. Sec. 1, Ch. 217, L. 2007.






Part 2. Property and Supplies

2-17-201. Inspection of property and warehouses.

2-17-201. Inspection of property and warehouses. The warehouses, supplies, furnishings, and property of all kinds used in and about the business of the state is subject at all times to the inspection of the department of administration and any officer or employee of any agency.

History: En. Sec. 13, Ch. 66, L. 1923; re-en. Sec. 293.13, R.C.M. 1935; amd. Sec. 78, Ch. 326, L. 1974; R.C.M. 1947, 82-1923.



2-17-202. Inventory -- property to be charged to receiving agency.

2-17-202. Inventory -- property to be charged to receiving agency. (1) Each person in charge of any state property shall, upon request of the department of administration, furnish a sworn statement of all personal property in the person's possession or under the person's charge belonging to the state, together with an estimate of its value. The person shall furnish any other information in connection with the statement that the department requires. (2) Each state department, office, board, commission, and institution must be charged with all items of personal property and all other personal property placed at the disposal of the state department, office, board, commission, or institution and must be credited with all worn out, used, lost, injured, or destroyed property from time to time as reported to the department of administration. The entity is responsible for all items of personal property not accounted for. Property may be accounted for as provided in 18-6-101.

History: (1)En. Sec. 1, Ch. 66, L. 1923; re-en. Sec. 293.1, R.C.M. 1935; amd. Sec. 66, Ch. 326, L. 1974; Sec. 82-1911, R.C.M. 1947; (2)En. Sec. 2, Ch. 66, L. 1923; re-en. Sec. 293.2, R.C.M. 1935; Sec. 82-1912, R.C.M. 1947; R.C.M. 1947, 82-1911, 82-1912(part); amd. Sec. 1, Ch. 441, L. 1999.






Part 3. Mailing and Copying

2-17-301. Supervision of mailing and copying facilities.

2-17-301. Supervision of mailing and copying facilities. (1) The department of administration shall maintain and supervise any central mailing, messenger service, and copying facilities for state agencies in the capitol area. The central mailing, messenger service, and copying facilities must be capable of supporting state agencies within a 10-mile radius of the capitol. (2) Cost records must be maintained, and agencies must be billed for services received. (3) The department of administration shall plan, review, and approve any additional installations of mail equipment for state agencies within a 10-mile radius of the capitol. In approving the installation of additional equipment or systems, the department shall first consult with and consider the recommendations and advice of the department heads of the various state agencies.

History: (1), (3)En. Sec. 6, Ch. 271, L. 1963; amd. Sec. 1, Ch. 298, L. 1967; amd. Sec. 3, Ch. 101, L. 1969; amd. Sec. 2, Ch. 313, L. 1971; amd. Sec. 80, Ch. 326, L. 1974; Sec. 82-3306, R.C.M. 1947; (2)En. Sec. 7, Ch. 271, L. 1963; amd. Sec. 98, Ch. 326, L. 1974; Sec. 82-3307, R.C.M. 1947; R.C.M. 1947, 82-3306, 82-3307; amd. Sec. 1, Ch. 486, L. 1983; amd. Sec. 26, Ch. 313, L. 2001.



2-17-302. Repealed.

2-17-302. Repealed. Sec. 43, Ch. 313, L. 2001.

History: En. Sec. 3, Ch. 230, L. 1971; amd. Sec. 6, Ch. 215, L. 1974; amd. Sec. 86, Ch. 326, L. 1974; amd. Sec. 1, Ch. 315, L. 1975; amd. Sec. 1, Ch. 341, L. 1977; R.C.M. 1947, 82-3325; amd. Sec. 1, Ch. 307, L. 1983; amd. Sec. 1, Ch. 42, L. 1987; amd. Sec. 1, Ch. 2, L. 1993.



2-17-303. Renumbered .

2-17-303. Renumbered . 2-17-531, Sec. 44(3), Ch. 313, L. 2001.



2-17-304. Repealed.

2-17-304. Repealed. Sec. 43, Ch. 313, L. 2001.

History: En. Sec. 7, Ch. 230, L. 1971; amd. Sec. 87, Ch. 326, L. 1974; R.C.M. 1947, 82-3329.



2-17-305. Repealed.

2-17-305. Repealed. Sec. 43, Ch. 313, L. 2001.

History: En. Sec. 8, Ch. 230, L. 1971; R.C.M. 1947, 82-3330.



2-17-306. Renumbered .

2-17-306. Renumbered . 2-17-546, Sec. 44(3), Ch. 313, L. 2001.



2-17-307. through reserved.

2-17-307 through 2-17-310 reserved.



2-17-311. Renumbered .

2-17-311. Renumbered . 2-17-541, Sec. 44(3), Ch. 313, L. 2001.



2-17-312. Renumbered .

2-17-312. Renumbered . 2-17-542, Sec. 44(3), Ch. 313, L. 2001.



2-17-313. Renumbered .

2-17-313. Renumbered . 2-17-543, Sec. 44(3), Ch. 313, L. 2001.



2-17-314. through reserved.

2-17-314 through 2-17-320 reserved.



2-17-321. Repealed.

2-17-321. Repealed. Sec. 43, Ch. 313, L. 2001.

History: En. Sec. 1, Ch. 268, L. 1989; amd. Sec. 1, Ch. 440, L. 1997.



2-17-322. Renumbered .

2-17-322. Renumbered . 2-17-532, Sec. 44(3), Ch. 313, L. 2001.



2-17-323. Renumbered .

2-17-323. Renumbered . 2-17-533, Sec. 44(3), Ch. 313, L. 2001.






Part 4. Vehicles

2-17-401. Title to motor vehicles.

2-17-401. Title to motor vehicles. The legal title to state-owned motor vehicles shall be held in the name of the state only, and all agencies holding title to motor vehicles are hereby required to transfer the same to the state. In instances where such transfer would affect the federal funding of the agency involved, the agency transferring a vehicle in accordance with this part shall be reimbursed in the amount of the fair value of the vehicle transferred necessary to assure continued participation in federal funding of the program.

History: En. Sec. 1, Ch. 320, L. 1971; amd. Sec. 173, Ch. 316, L. 1974; amd. Sec. 1, Ch. 355, L. 1974; R.C.M. 1947, 53-514(part).



2-17-402. Seal on motor vehicles.

2-17-402. Seal on motor vehicles. A motor vehicle owned by the state must have a seal, logo, or other form of state ownership identification placed upon the vehicle.

History: En. Sec. 3, Ch. 320, L. 1971; amd. Sec. 175, Ch. 316, L. 1974; amd. Sec. 3, Ch. 355, L. 1974; R.C.M. 1947, 53-516; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 1, Ch. 535, L. 1991; amd. Sec. 1, Ch. 431, L. 1999.



2-17-403. Requisitions for purchases.

2-17-403. Requisitions for purchases. All requisitions for motor vehicle purchases must be submitted to the department of administration in the manner that the department specifies.

History: En. Sec. 6, Ch. 320, L. 1971; amd. Sec. 178, Ch. 316, L. 1974; amd. Sec. 6, Ch. 355, L. 1974; R.C.M. 1947, 53-519(1); amd. Sec. 2, Ch. 181, L. 2001.



2-17-404. through reserved.

2-17-404 through 2-17-410 reserved.



2-17-411. Motor pool -- department of transportation -- exceptions.

2-17-411. Motor pool -- department of transportation -- exceptions. (1) The department of transportation's motor pool is responsible for the acquisition, operation, maintenance, repair, and administration of all motor vehicles in the custody of the motor pool. (2) Except as provided in 2-17-425, this part does not apply to a motor vehicle used in the service of the governor or the attorney general. (3) This part does not apply to a motor vehicle used in the service of the highway patrol.

History: (1)En. Sec. 1, Ch. 320, L. 1971; amd. Sec. 173, Ch. 316, L. 1974; amd. Sec. 1, Ch. 355, L. 1974; Sec. 53-514, R.C.M. 1947; (2)En. Sec. 7, Ch. 320, L. 1971; amd. Sec. 179, Ch. 316, L. 1974; Sec. 53-520, R.C.M. 1947; R.C.M. 1947, 53-514(part), 53-520; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 2, Ch. 535, L. 1991; amd. Sec. 2, Ch. 431, L. 1999; amd. Sec. 2, Ch. 463, L. 2009.



2-17-412. Assignment and transfer.

2-17-412. Assignment and transfer. (1) The department of transportation may assign the use of state-owned or leased motor vehicles under its control to state officers, state agencies, or employees of state agencies. (2) All motor vehicles in the custody of the department of transportation that are not placed under custody of the department by 2-17-411 must be equitably transferred to the custody of those agencies that have need of vehicles as demonstrated by use records.

History: (1)En. Sec. 2, Ch. 320, L. 1971; amd. Sec. 174, Ch. 316, L. 1974; amd. Sec. 2, Ch. 355, L. 1974; Sec. 53-515, R.C.M. 1947; (2)En. 53-519.1 by Sec. 7, Ch. 355, L. 1974; Sec. 53-519.1, R.C.M. 1947; R.C.M. 1947, 53-515(part), 53-519.1; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 3, Ch. 535, L. 1991.



2-17-413. Repealed.

2-17-413. Repealed. Sec. 6, Ch. 431, L. 1999.

History: En. 53-519.2 by Sec. 8, Ch. 355, L. 1974; R.C.M. 1947, 53-519.2; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 4, Ch. 535, L. 1991.



2-17-414. State vehicles to use ethanol-blended gasoline -- definition.

2-17-414. State vehicles to use ethanol-blended gasoline -- definition. (1) A department, agency, institution, office, board, and commission of the executive, legislative, and judicial branches of state government and a state institution of higher education owning or operating a motor vehicle capable of burning ethanol-blended gasoline shall take all reasonable steps to ensure that the operators of those vehicles use ethanol-blended gasoline in the vehicles if ethanol-blended gasoline is commercially available within the operating area of the vehicle and is priced competitively with the gasoline otherwise used by the vehicle. (2) For purposes of this section, "ethanol-blended gasoline" means a fuel mixture of gasoline and ethanol produced from agricultural products, including grain and wood or wood products, and that is used for the purpose of effectively and efficiently operating internal combustion engines. (3) An entity subject to the requirements of subsection (1) may not take any disciplinary, judicial, administrative, or other adverse action against the operator of a motor vehicle for failing to purchase ethanol-blended gasoline for the operation of the motor vehicle.

History: En. Sec. 1, Ch. 462, L. 1991; amd. Sec. 1, Ch. 70, L. 1999; amd. Sec. 1, Ch. 100, L. 2007.



2-17-415. Definitions.

2-17-415. Definitions. As used in 2-17-415 through 2-17-418, the following definitions apply: (1) "Agency" has the meaning provided in 2-15-102, but does not include the office of the governor, the attorney general, or the highway patrol. (2) "CAFE standard" means the average fuel economy standard as provided in 49 U.S.C. 32904. (3) "Department" means the department of administration provided for in 2-15-1001. (4) "Director" means the director of the department. (5) "Vehicle fleet" means all state vehicles that are owned by the state of Montana except those used in the service of the governor, the attorney general, or the highway patrol.

History: En. Sec. 1, Ch. 470, L. 2007.



2-17-416. Fuel economy standards -- exceptions.

2-17-416. Fuel economy standards -- exceptions. (1) The department shall, in coordination with a designated representative in each agency that purchases new vehicles, develop a plan to ensure that each vehicle purchased on or after January 1, 2008, meets or exceeds the CAFE standard. (2) The director may exempt certain vehicles from the CAFE standard that meet any one of the following conditions: (a) vehicles that are used primarily in off-road use; (b) vehicles used for road construction and maintenance; (c) vehicles used for maintenance, construction, or groundskeeping; (d) vehicles used primarily for moving and distributing large items or a large quantity of items; (e) vehicles with a manufacturer-stated seating capacity of more than six persons; or (f) vehicles using alternative fuels.

History: En. Sec. 2, Ch. 470, L. 2007.



2-17-417. Vehicle fleet energy conservation plan.

2-17-417. Vehicle fleet energy conservation plan. (1) Before January 1, 2008, each agency shall develop and implement a program to reduce the fuel consumption of any agency vehicle, other than those vehicles listed in 2-17-416(2), including: (a) fuel consumption, miles traveled, and vehicle fleet fuel economy; (b) car pooling and van pooling requirements for state employees when feasible; and (c) options for cost-effective use of technologies that allow for a reduction in the number of car and van trips. (2) Each agency shall include materials relating to travel conservation measures in new employee orientation and training materials.

History: En. Sec. 3, Ch. 470, L. 2007.



2-17-418. Agency records on fuel efficiency measures.

2-17-418. Agency records on fuel efficiency measures. Each agency shall keep adequate records to demonstrate compliance with the provisions of 2-17-416 and 2-17-417.

History: En. Sec. 4, Ch. 470, L. 2007.



2-17-419. and reserved.

2-17-419 through 2-17-420 reserved.



2-17-421. Use -- state business only -- exception -- compensation for driving personal vehicle -- penalty for private use.

2-17-421. Use -- state business only -- exception -- compensation for driving personal vehicle -- penalty for private use. (1) Except as provided in 2-17-424, a state officer or state employee may not use a state-owned or leased motor vehicle for personal use nor be compensated for driving a personal motor vehicle unless that motor vehicle is used on state business. (2) Except for vehicles that have been approved for confidential license plates by the attorney general in accordance with 44-4-201, a decal must be affixed to the windshield of each state-owned or leased vehicle, with the following information contained on the decal: "Any officer or employee of state government who uses or authorizes the use of any state-owned or leased motor vehicle in violation of the acceptable use rules provided for in 2-17-424 may be removed from office by the head of the department or establishment concerned." (3) The head of a department or agency may terminate the employment of any state employee using state-owned or leased vehicles for personal use in violation of the rules provided for in 2-17-424.

History: En. Sec. 4, Ch. 320, L. 1971; amd. Sec. 176, Ch. 316, L. 1974; amd. Sec. 4, Ch. 355, L. 1974; R.C.M. 1947, 53-517; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 5, Ch. 535, L. 1991; amd. Sec. 2, Ch. 226, L. 1999; amd. Sec. 3, Ch. 431, L. 1999.



2-17-422. Operating history.

2-17-422. Operating history. Each state agency shall maintain motor vehicle operating history records for motor vehicles under control of the agency. These records must show the purchase price of the vehicle and the items of expense incurred in the operation of the vehicle, including the expenses of gas, oil, repairs, labor, storage, and service. A complete summary of the operating cost and history record of all state-owned or leased vehicles and trucks must be prepared for each fiscal year.

History: En. Sec. 6, Ch. 320, L. 1971; amd. Sec. 178, Ch. 316, L. 1974; amd. Sec. 6, Ch. 355, L. 1974; R.C.M. 1947, 53-519(2); amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 6, Ch. 535, L. 1991; amd. Sec. 4, Ch. 431, L. 1999.



2-17-423. Rules.

2-17-423. Rules. (1) The department of transportation may adopt and enforce reasonable rules governing the maintenance and operation of motor vehicles under control of the department. (2) The department shall establish reasonable rules governing: (a) the manner and procedure by which motor pool vehicles may be rented or leased to state officials, state agencies, or state employees; (b) procedures for determining when a motor pool vehicle is not available for use; and (c) rental charges for a motor pool vehicle that may include reimbursement of actual costs for administration, maintenance, service, operation, storage, replacement, and disposal costs. (3) The department shall adopt and formulate travel rules providing: (a) for scheduling of motor pool vehicles and filing an application for travel showing destination and date and time of departure and; (b) for filing a report upon completion of the trip, showing mileage traveled and date and time of return.

History: (1)En. Sec. 2, Ch. 320, L. 1971; amd. Sec. 174, Ch. 316, L. 1974; amd. Sec. 2, Ch. 355, L. 1974; Sec. 53-515, R.C.M. 1947; (2)En. 53-519.3 by Sec. 11, Ch. 355, L. 1974; Sec. 53-519.3, R.C.M. 1947; (3)En. Sec. 5, Ch. 320, L. 1971; amd. Sec. 177, Ch. 316, L. 1974; amd. Sec. 5, Ch. 355, L. 1974; Sec. 53-518, R.C.M. 1947; R.C.M. 1947, 53-515(part), 53-518, 53-519.3; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 7, Ch. 535, L. 1991; amd. Sec. 5, Ch. 431, L. 1999.



2-17-424. Acceptable uses -- rulemaking.

2-17-424. Acceptable uses -- rulemaking. (1) The department of administration shall adopt reasonable rules defining the acceptable uses for a state-owned or leased motor vehicle. The rules may allow for limited personal use of a state-owned or leased motor vehicle for emergency, travel-related purposes and other lawful activities that do not result in excessive mileage or excessive wear and tear on the motor vehicle. The rules may not permit the routine personal use of a state-owned or leased vehicle that is assigned to an employee on a 24-hour, 7-day-a-week basis. (2) The department of administration shall adopt reasonable rules governing the determination of when the use of privately owned vehicles on state business may be justified as in the best interest of the state.

History: En. Sec. 1, Ch. 226, L. 1999.



2-17-425. Limit on use of state vehicle to commute to worksite -- definitions.

2-17-425. Limit on use of state vehicle to commute to worksite -- definitions. (1) Except as provided in subsection (2), a state-owned vehicle may not be used by a state agency employee to commute from the employee's residence to the employee's worksite. (2) (a) The department director may authorize an exception to subsection (1) if the commute from an employee's residence to the employee's worksite is less than 30 miles, the employee is required to be on call for quick response to an emergency that threatens life or property and on-call duty is a specifically identified duty in the employee's position description, and employees in the position have frequently responded to emergency calls in the past 6 months. (b) Any exception authorized pursuant to subsection (2)(a) and the rationale for the exception must be documented in a memorandum or letter signed by the employee's department director and kept on file with the agency head. A copy of the letter or memorandum must be sent to the governor. (c) This section does not apply: (i) to the psychiatrist employed by the department of corrections and assigned to the Montana state prison; (ii) when the vehicle is, in effect, the employee's worksite; or (iii) when 24-hour use of a state-owned vehicle is specifically authorized by law for an elected or appointed state official and use of the vehicle is considered part of the official's compensation package. (3) Using a state-owned vehicle to commute between the employee's residence and a worksite that is more than 30 miles from the employee's residence is not permitted under any circumstance unless that use is authorized by the employee's department director pursuant to rules adopted under 2-17-424, the rationale for the exception is documented in a memorandum or letter signed by the employee's department director and kept on file with the agency head, and a copy of the letter or memorandum is sent to the governor. (4) As used in this section, "state agency" or "agency" means any office, board, commission, department, or other entity of the executive, judicial, or legislative branch of state government, including the university system.

History: En. Sec. 1, Ch. 463, L. 2009.



2-17-426. through reserved.

2-17-426 through 2-17-430 reserved.



2-17-431. Repealed.

2-17-431. Repealed. Sec. 6, Ch. 431, L. 1999.

History: En. Sec. 2, Ch. 320, L. 1971; amd. Sec. 174, Ch. 316, L. 1974; amd. Sec. 2, Ch. 355, L. 1974; R.C.M. 1947, 53-515(part); amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 8, Ch. 535, L. 1991.



2-17-432. Violation a misdemeanor.

2-17-432. Violation a misdemeanor. A state officer or employee violating this part is guilty of a misdemeanor.

History: En. Sec. 8, Ch. 320, L. 1971; amd. Sec. 180, Ch. 316, L. 1974; R.C.M. 1947, 53-521; amd. Sec. 9, Ch. 535, L. 1991.






Part 5. Information Technology -- Internet Privacy

2-17-501. Repealed.

2-17-501. Repealed. Sec. 43, Ch. 313, L. 2001.

History: En. Sec. 1, Ch. 175, L. 1979; amd. Sec. 2, Ch. 486, L. 1983; MCA 1981, 18-4-111; redes. 2-17-501 by Code Commissioner, 1983; amd. Sec. 1, Ch. 207, L. 1985; amd. Sec. 1, Ch. 216, L. 1985; amd. Sec. 1, Ch. 76, L. 1993.



2-17-502. Repealed.

2-17-502. Repealed. Sec. 43, Ch. 313, L. 2001.

History: En. Sec. 3, Ch. 486, L. 1983; amd. Sec. 2, Ch. 76, L. 1993; amd. Sec. 1, Ch. 56, L. 1997.



2-17-503. Renumbered .

2-17-503. Renumbered . 2-17-534, Sec. 44(3), Ch. 313, L. 2001.



2-17-504. Short title.

2-17-504. Short title. This part may be cited as the "Montana Information Technology Act".

History: En. Sec. 2, Ch. 313, L. 2001.



2-17-505. Policy.

2-17-505. Policy. (1) It is the policy of the state that information technology be used to improve the quality of life of Montana citizens by providing educational opportunities, creating quality jobs and a favorable business climate, improving government, and protecting individual privacy and the privacy of the information contained within information technology systems. (2) It is the policy of the state that the development of information technology resources in the state must be conducted in an organized, deliberative, and cost-effective manner. (3) It is the policy of the state that information technology is essential and vital to the people of the state of Montana, and the services, systems, and infrastructure are therefore considered to be an asset of the state. (4) The following principles must guide the development of state information technology resources: (a) There are statewide information technology policies, standards, procedures, and guidelines applicable to all state agencies and other entities using the state network. (b) Mitigation of risks is a priority in order to protect individual privacy and the privacy of information contained within information technology systems as they become more interconnected and as the liabilities stemming from the risk to information technology, also known as cyber risk, have increased. (c) Whenever feasible and not an undue cyber risk, common data is entered once and shared among government entities at any level or political subdivision. (d) Third-party providers of data, such as citizens, businesses, and other government entities, are responsible for the accuracy and integrity of the data provided to government entities. (e) Government entities are required to conduct business through open, transparent processes to ensure accountability to the citizenry, and information technology provides access to information through simple and expeditious procedures. (f) In order to minimize unwarranted duplication, similar information technology systems and data management applications are implemented and managed in a coordinated manner. (g) Planning and development of information technology resources are conducted in conjunction with budget development and approval. (h) Information technology systems are deployed aggressively whenever it can be shown that it will provide improved services to Montana citizens. (i) Public-private partnerships are used to deploy information technology systems when practical and cost-effective. (j) State information technology systems are developed in cooperation with the federal government and local governments with the objective of providing seamless access to information and services to the greatest degree possible. (k) State information technology systems are able to accommodate electronic transmissions between the state and its citizens, businesses, and other government entities, including providing financial incentives for citizens and businesses to use electronic government services. (l) State information technology systems are able to embrace the economics of digitized records to avoid duplication and transport costs. (m) Electronic record creation, management, storage, and retrieval processes and procedures are used to create and deliver professional records management experiences for the citizens of Montana. (n) State information technology systems are able to embrace continuous process improvement initiatives in order to keep pace with new and emerging technologies and delivery channels in order to allow citizens to determine when, where, and how they interact with government agencies. (5) It is the policy of the state that the department must be accountable to the governor, the legislature, and the citizens of Montana.

History: En. Sec. 3, Ch. 313, L. 2001; amd. Sec. 1, Ch. 166, L. 2013.



2-17-506. Definitions.

2-17-506. Definitions. In this part, unless the context requires otherwise, the following definitions apply: (1) "Board" means the information technology board established in 2-15-1021. (2) "Central computer center" means any stand-alone or shared computer and associated equipment, software, facilities, and services administered by the department for use by state agencies. (3) "Chief information officer" means a person appointed by the director of the department to carry out the duties and responsibilities of the department relating to information technology. (4) "Data" means any information stored on information technology resources. (5) "Department" means the department of administration established in 2-15-1001. (6) "Electronic access system" means a system capable of making data accessible by means of an information technology facility in a voice, video, or electronic data form, including but not limited to the internet. (7) "Information technology" means hardware, software, and associated services and infrastructure used to store or transmit information in any form, including voice, video, and electronic data. (8) "State agency" means any entity of the executive branch, including the university system. (9) "Statewide telecommunications network" means any telecommunications facilities, circuits, equipment, software, and associated contracted services administered by the department for the transmission of voice, video, or electronic data from one device to another.

History: En. Sec. 4, Ch. 313, L. 2001.



2-17-507. through reserved.

2-17-507 through 2-17-510 reserved.



2-17-511. Chief information officer -- duties.

2-17-511. Chief information officer -- duties. The duties of the chief information officer include but are not limited to: (1) carrying out all powers and duties of the department as assigned by the director of the department; (2) serving as the chief policy advisor to the director of the department on statewide information technology issues; and (3) assisting and advising the director of the department on the enforcement responsibilities provided in 2-17-514.

History: En. Sec. 5, Ch. 313, L. 2001.



2-17-512. Powers and duties of department.

2-17-512. Powers and duties of department. (1) The department is responsible for carrying out the planning and program responsibilities for information technology for state government, except the national guard. The department: (a) shall encourage and foster the development of new and innovative information technology within state government; (b) shall promote, coordinate, and approve the development and sharing of shared information technology application software, management systems, and information that provide similar functions for multiple state agencies; (c) shall cooperate with the office of economic development to promote economic development initiatives based on information technology; (d) shall establish and enforce a state strategic information technology plan as provided for in 2-17-521; (e) shall establish and enforce statewide information technology policies and standards; (f) shall review and approve state agency information technology plans provided for in 2-17-523; (g) shall coordinate with the office of budget and program planning to evaluate budget requests that include information technology resources. The department shall make recommendations to the office of budget and program planning for the approval or disapproval of information technology budget requests, including an estimate of the useful life of the asset proposed for purchase and whether the amount should be expensed or capitalized, based on state accounting policy established by the department. An unfavorable recommendation must be based on a determination that the request is not provided for in the approved agency information technology plan provided for in 2-17-523. (h) shall staff the information technology board provided for in 2-15-1021; (i) shall fund the administrative costs of the information technology board provided for in 2-15-1021; (j) shall review the use of information technology resources for all state agencies; (k) shall review and approve state agency specifications and procurement methods for the acquisition of information technology resources; (l) shall review, approve, and sign all state agency contracts and shall review and approve other formal agreements for information technology resources provided by the private sector and other government entities; (m) shall operate and maintain a central computer center for the use of state government, political subdivisions, and other participating entities under terms and conditions established by the department; (n) shall operate and maintain a statewide telecommunications network for the use of state government, political subdivisions, and other participating entities under terms and conditions established by the department; (o) shall ensure that the statewide telecommunications network is properly maintained. The department may establish a centralized maintenance program for the statewide telecommunications network. (p) shall coordinate public safety communications on behalf of all state agencies as provided for in 2-17-541 through 2-17-543; (q) shall manage the state 9-1-1 program as provided for in Title 10, chapter 4, part 3; (r) shall provide electronic access to information and services of the state as provided for in 2-17-532; (s) shall provide assistance to the legislature, the judiciary, the governor, and state agencies relative to state and interstate information technology matters; (t) shall establish rates and other charges for services provided by the department; (u) must accept federal funds granted by congress or by executive order and gifts, grants, and donations for any purpose of this section; (v) shall dispose of personal property owned by it in a manner provided by law when, in the judgment of the department, the disposal best promotes the purposes for which the department is established; (w) shall implement this part and all other laws for the use of information technology in state government; (x) shall report to the appropriate interim committee on a regular basis and to the legislature as provided in 5-11-210 on the information technology activities of the department; and (y) shall represent the state with public and private entities on matters of information technology. (2) If it is in the state's best interest, the department may contract with qualified private organizations, foundations, or individuals to carry out the purposes of this section. (3) The director of the department shall appoint the chief information officer to assist in carrying out the department's information technology duties.

History: En. Sec. 6, Ch. 313, L. 2001; amd. Sec. 1, Ch. 92, L. 2003; amd. Sec. 5, Ch. 114, L. 2003.



2-17-513. Duties of board.

2-17-513. Duties of board. The board shall: (1) provide a forum to: (a) guide state agencies, the legislative branch, the judicial branch, and local governments in the development and deployment of intergovernmental information technology resources; (b) share information among state agencies, local governments, and federal agencies regarding the development of information technology resources; (2) advise the department in the development of cooperative contracts for the purchase of information technology resources; (3) review and advise the department on: (a) statewide information technology standards and policies; (b) the state strategic information technology plan; (c) major information technology budget requests; (d) rates and other charges for services established by the department as provided in 2-17-512(1)(t); (e) requests for exceptions as provided for in 2-17-515; (f) notification of proposed exemptions by the university system and office of public instruction as provided for in 2-17-516; (g) action taken by the department as provided in 2-17-514(1) for any activity that is not in compliance with this part; (h) transfer of information technology funds, resources, and employees as provided for in 2-17-531; and (i) the implementation of major information technology projects and advise the respective governing authority of any issue of concern to the board relating to implementation of the project; (4) study state government's present and future information technology needs and advise the department on the use of emerging technology in state government; and (5) request information and reports that it considers necessary from any entity using or having access to the statewide telecommunications network or central computer center.

History: En. Sec. 7, Ch. 313, L. 2001.



2-17-514. Department -- enforcement responsibilities.

2-17-514. Department -- enforcement responsibilities. (1) If the department determines that an agency is not in compliance with the state strategic information technology plan provided for in 2-17-521, the agency information technology plan provided for in 2-17-523, or the statewide information technology policies and standards provided for in 2-17-512, the department may cancel or modify any contract, project, or activity that is not in compliance. (2) Prior to taking action provided for in subsection (1), the department shall review with the board any activities that are not in compliance. (3) Any contract entered into by an agency that includes information technology resources must include language developed by the department that references the department's enforcement responsibilities provided for in subsection (1). A contract that does not contain the required language is considered to be in violation of state law and is voidable pursuant to subsection (1). The language developed by the department may not be varied pursuant to 18-4-224.

History: En. Sec. 8, Ch. 313, L. 2001.



2-17-515. Granting exceptions to state agencies.

2-17-515. Granting exceptions to state agencies. Subject to 2-17-516, the department may grant exceptions to any policy, standard, or other requirement of this part if it is in the best interests of the state of Montana. The department shall inform the board, the office of budget and program planning, and the legislative finance committee of all exceptions that are granted and of the rationale for granting the exceptions. The department shall maintain written documentation that identifies the terms and conditions of the exception and the rationale for the exception.

History: En. Sec. 9, Ch. 313, L. 2001.



2-17-516. Exemptions -- university system -- office of public instruction -- national guard.

2-17-516. Exemptions -- university system -- office of public instruction -- national guard. (1) Unless the proposed activities would detrimentally affect the operation of the central computer center or the statewide telecommunications network, the office of public instruction is exempt from 2-17-512(1)(k) and (1)(l). (2) Unless the proposed activities would detrimentally affect the operation of the central computer center or the statewide telecommunications network, the university system is exempt from: (a) the enforcement provisions of 2-17-512(1)(d) and (1)(e) and 2-17-514; (b) the approval provisions of 2-17-512(1)(f), 2-17-523, and 2-17-527; (c) the budget approval provisions of 2-17-512(1)(g); (d) the provisions of 2-17-512(1)(k) and (1)(l); and (e) the transfer provisions of 2-17-531. (3) The department, upon notification of proposed activities by the university system or the office of public instruction, shall determine if the central computer center or the statewide telecommunications network would be detrimentally affected by the proposed activity. (4) For purposes of this section, a proposed activity affects the operation of the central computer center or the statewide telecommunications network if it detrimentally affects the processing workload, reliability, cost of providing service, or support service requirements of the central computer center or the statewide telecommunications network. (5) When reviewing proposed activities of the university system, the department shall consider and make reasonable allowances for the unique educational needs and characteristics and the welfare of the university system as determined by the board of regents. (6) When reviewing proposed activities of the office of public instruction, the department shall consider and make reasonable allowances for the unique educational needs and characteristics of the office of public instruction to communicate and share data with school districts. (7) Section 2-17-512(1)(u) may not be construed to prohibit the university system from accepting federal funds or gifts, grants, or donations related to information technology or telecommunications. (8) The national guard, as defined in 10-1-101(3), is exempt from 2-17-512.

History: En. Sec. 10, Ch. 313, L. 2001.



2-17-517. Legislative and judicial branch information sharing.

2-17-517. Legislative and judicial branch information sharing. The legislative branch and the judicial branch shall provide their information technology plans to the department.

History: En. Sec. 11, Ch. 313, L. 2001.



2-17-518. Rulemaking authority.

2-17-518. Rulemaking authority. (1) The department shall adopt rules to implement this part, including the following: (a) rules to guide the review and approval process for state agency software and management systems that provide similar functions for multiple state agencies, which must include but are not limited to: (i) identifying the software and management systems that must be approved; (ii) establishing the information that state agencies are required to provide to the department; and (iii) establishing guidelines for the department's approval decision; (b) rules to guide the review and approval process for state agency acquisition of information technology resources, which must include but are not limited to processes and requirements for: (i) agency submissions to gain approval for acquiring information technology resources; (ii) approving specifications for information technology resources; and (iii) approving contracts for information technology resources; and (c) rules for granting exceptions from the requirements of this part, which must include but are not limited to: (i) a process for applying for an exception; and (ii) guidelines for determining the department's approval decision. (2) The department may adopt rules to guide the development of state agency information technology plans. The rules may include: (a) agency plan review procedures; (b) agency plan content requirements; (c) guidelines for the department's approval decision; and (d) dispute resolution processes and procedures. (3) Adequate rules for the use of any information technology resources must be adopted by the supreme court for judicial branch agencies. (4) The legislative council shall adopt enterprise principles and technical standards within an enterprise architecture program as a part of the legislative branch information technology plan, as provided for in 5-11-405, that will fulfill the intent of adequate rules for use of information technology resources for the consolidated legislative branch, as provided for in 5-2-504.

History: En. Sec. 12, Ch. 313, L. 2001; amd. Sec. 1, Ch. 72, L. 2007; amd. Sec. 2, Ch. 284, L. 2013.



2-17-519. and reserved.

2-17-519 through 2-17-520 reserved.



2-17-521. State strategic information technology plan -- biennial report.

2-17-521. State strategic information technology plan -- biennial report. (1) The department shall prepare a state strategic information technology plan. The department shall seek the advice of the board in the development of the plan. (2) The plan must: (a) reflect the policies as set forth in 2-17-505 and be in accordance with statewide standards and policies established by the department; (b) establish the statewide mission, goals, and objectives for the use of information technology, including goals for electronic access to government records, information, and services; and (c) establish the strategic direction for how state agencies will develop and use information technology resources to provide state government services. (3) The department shall update the plan as necessary. The plan and any updates must be distributed as provided in 2-17-522. (4) The department shall prepare a biennial report on information technology based on agency information technology plans and performance reports required under 2-17-524 and other information considered appropriate by the department. The biennial report must include: (a) an analysis of the state's information technology infrastructure, including its value, condition, and capacity; (b) an evaluation of performance relating to information technology; (c) an assessment of progress made toward implementing the state strategic information technology plan; (d) an inventory of state information services, equipment, and proprietary software; (e) agency budget requests for major projects; and (f) other information as determined by the department or requested by the governor or the legislature.

History: En. Sec. 13, Ch. 313, L. 2001.



2-17-522. State strategic information technology plan -- distribution.

2-17-522. State strategic information technology plan -- distribution. (1) The department shall distribute the state strategic information technology plan and the biennial report to the governor and to the legislature as provided in 5-11-210. (2) Updates to the state strategic information technology plan must be provided to the governor by March 1 of each even-numbered year and to the legislative finance committee at its next scheduled meeting after March 1. (3) By April 1 of each even-numbered year, the updated state strategic information technology plan must be distributed to all state agencies with instructions and schedules for updating and approving agency information technology plans in accordance with 2-17-527.

History: En. Sec. 14, Ch. 313, L. 2001.



2-17-523. Agency information technology plans -- policy.

2-17-523. Agency information technology plans -- policy. (1) Each state agency is required to develop and maintain an agency information technology plan. The agency information technology plans must reflect the content and format requirements specified in 2-17-524. (2) An agency information technology plan must be submitted to and approved by the department as described in 2-17-527. (3) New investments in information technology can be included in the governor's budget only if the project is contained in the approved agency information technology plan.

History: En. Sec. 15, Ch. 313, L. 2001.



2-17-524. Agency information technology plans -- form and content -- performance reports.

2-17-524. Agency information technology plans -- form and content -- performance reports. (1) Each agency's information technology plan must include but is not limited to the following: (a) a statement of the agency's mission, goals, and objectives for information technology, including a discussion of how the agency uses or plans to use information technology to provide mission-critical services to Montana citizens and businesses; (b) an explanation of how the agency's mission, goals, and objectives for information technology support and conform to the state strategic information technology plan required in 2-17-521; (c) a baseline profile of the agency's current information technology resources and capabilities that: (i) includes sufficient information to fully support state-level review and approval activities; and (ii) will serve as the basis for subsequent planning and performance measures; (d) an evaluation of the baseline profile that identifies real or potential deficiencies or obsolescence of the agency's information technology resources and capabilities; (e) a list of new projects and resources required to meet the objectives of the agency's information technology plan. The investment required for the new projects and resources must be developed using life-cycle cost analysis, including the initial investment, maintenance, and replacement costs, and must fulfill or support an agency's business requirements. (f) when feasible, estimated schedules and funding required to implement identified projects; and (g) any other information required by law or requested by the department, the governor, or the legislature. (2) Each agency's information technology plan must project activities and costs over a 6-year time period, consisting of the biennium during which the plan is written or updated and the 2 subsequent bienniums. (3) Each agency shall prepare and submit to the department a biennial performance report that evaluates progress toward the objectives articulated in its information technology plan. The report must include: (a) an evaluation of the agency's performance relating to information technology; (b) an assessment of progress made toward implementing the agency information technology plan; and (c) an inventory of agency information services, equipment, and proprietary software. (4) State agencies shall prepare agency information technology plans and biennial performance reports using standards, elements, forms, and formats specified by the department.

History: En. Sec. 16, Ch. 313, L. 2001.



2-17-525. reserved.

2-17-525 reserved.



2-17-526. Information technology project budget summary.

2-17-526. Information technology project budget summary. (1) (a) The office of budget and program planning, in cooperation with the department, shall prepare a statewide summary of: (i) proposed major new information technology projects contained in the state budget; and (ii) proposed major information technology projects impacting another state agency or branch of government to be funded within the current operating budgets, including replacement of or upgrade to existing systems. (b) The office of budget and program planning and the department shall jointly determine the criteria for classifying a project as a major information technology project. (2) The information technology project summary must include: (a) a listing by institution, agency, or branch of all proposed major information technology projects described in subsection (1). Each proposed project included on the list must include: (i) a description of what would be accomplished by completing the project; (ii) a list of the existing information technology applications for all branches of government that may be impacted by the project; (iii) an estimate, prepared in consultation with the impacted agencies, of the costs and resource impacts on existing information technology applications; (iv) the estimated cost of the project; (v) the source for funding the project, including funds within an existing operating budget or a new budget request; and (vi) the estimated cost of operating information technology systems. (b) a listing of internal service rates proposed for providing information technology services. Each internal service rate included on the list must include: (i) a description of the services provided; and (ii) a breakdown, aggregated by fund type, of requests included in the state budget to support the rate. (c) any other information as determined by the budget director or the department or as requested by the governor or the legislature. (3) The information technology project summary must be presented to the legislative fiscal analyst in accordance with 17-7-111(4).

History: En. Sec. 18, Ch. 313, L. 2001; amd. Sec. 1, Ch. 106, L. 2005.



2-17-527. Agency information technology plans -- review and approval -- updates.

2-17-527. Agency information technology plans -- review and approval -- updates. (1) Plans and reports required under 2-17-524 must be submitted to the department for review and approval according to a schedule adopted by the department. The schedule must provide for approval of plans no later than June 30 in each even-numbered year. (2) The department may reject, require modification of, or approve agency information technology plans as considered appropriate by the department. The primary basis for evaluating agency information technology plans must be conformity to the state strategic information technology plan, as provided for in 2-17-521. (3) Agency information technology plans must be updated and are subject to review and approval whenever substantive changes occur to an agency's information technology profile. Plan updates must be submitted to the department in a timely manner and may not be held until the next biennial reporting cycle.

History: En. Sec. 17, Ch. 313, L. 2001.



2-17-528. through reserved.

2-17-528 through 2-17-530 reserved.



2-17-531. Transfer of funds, equipment, facilities, and employees.

2-17-531. Transfer of funds, equipment, facilities, and employees. (1) The department shall provide for the cost-effective use of information technology resources. In order to ensure that needless duplication of efforts in this field do not occur, the department may order the transfer of appropriated funds, custody, and control of equipment and facilities and employees to the department as may be necessary to implement this program. Upon transfer, as authorized in this section, a credit account must be established in the name of the agency from which transfer is made in the amount of funds appropriated and the market value of equipment and facilities. A credit account must be used to defray the costs of associated charges from the department as provided in 2-17-512. (2) The provisions of this section may not affect the rights or privileges of any employee transferred to the department under the public employees' retirement system, the group insurance plan, or personnel system.

History: En. 82-3325.1 and 82-3325.2 by Sec. 2, 3, Ch. 315, L. 1975; R.C.M. 1947, 82-3325.1, 82-3325.2; amd. Sec. 27, Ch. 313, L. 2001; Sec. 2-17-303, MCA 1999; redes. 2-17-531 by Sec. 44(3), Ch. 313, L. 2001.



2-17-532. Establishment.

2-17-532. Establishment. (1) The department shall establish and maintain appropriate electronic access systems for state agencies to use to provide direct electronic access to information and services by citizens, businesses, and other government entities. State agencies shall establish electronic access systems that meet minimum technical standards established by the department. Agencies involved in communicating information or providing services to the public shall use these systems to provide appropriate information to the public, including but not limited to: (a) descriptions of agency functions, including contact information; (b) agency program services provided to citizens, businesses, and other government entities; (c) environmental assessments; (d) rulemaking notices; (e) board vacancy notices as required by 2-15-201; (f) agency reports mandated by statute; (g) parks reports required by 23-1-110; (h) requests for bids or proposals; and (i) public meeting notices and agendas. (2) The purpose of electronic access systems is to encourage the practice of providing for direct citizen, business, and other government entity access to state computerized information and services.

History: En. Sec. 2, Ch. 268, L. 1989; amd. Sec. 1, Ch. 166, L. 1993; amd. Sec. 2, Ch. 440, L. 1997; amd. Sec. 29, Ch. 313, L. 2001; Sec. 2-17-322, MCA 1999; redes. 2-17-532 by Sec. 44(3), Ch. 313, L. 2001.



2-17-533. Responsibilities.

2-17-533. Responsibilities. (1) The department shall: (a) establish policies, standards, and procedures for the electronic access systems; (b) establish appropriate services to support state agencies' use of the electronic access systems; and (c) develop user-friendly systems for entities regularly interacting with state government, including but not limited to citizens, businesses, and other government entities, and promote the systems' use to reduce copying and mailing costs for state government and as a means to obtain information and services faster and in a more cost-effective manner. (2) The department shall provide security to protect the integrity of its electronic access systems. (3) Each department is responsible for ensuring the integrity and appropriateness of the information that it places in the electronic access systems. (4) The department shall provide for an equitable method for recovering the cost of operating the electronic access systems that the department provides.

History: En. Sec. 3, Ch. 268, L. 1989; amd. Sec. 2, Ch. 166, L. 1993; amd. Sec. 3, Ch. 440, L. 1997; amd. Sec. 30, Ch. 313, L. 2001; Sec. 2-17-323, MCA 1999; redes. 2-17-533 by Sec. 44(3), Ch. 313, L. 2001.



2-17-534. Security responsibilities of department.

2-17-534. Security responsibilities of department. The department is responsible for providing centralized management and coordination of state policies for security of data and information technology resources and shall: (1) establish and maintain the minimum security standards and policies to implement 2-15-114, including the physical security of the central computer center, statewide telecommunications network, and backup facilities consistent with these standards; (2) establish guidelines to assist agencies in identifying information technology personnel occupying positions of special trust or responsibility or sensitive locations; (3) establish standards and policies for the exchange of data between any agency information technology resource and any other state agency, private entity, or public entity to ensure that exchanges do not jeopardize data security and confidentiality; (4) coordinate and provide for a training program regarding security of data and information technology resources to serve governmental technical and managerial needs; (5) include appropriate security requirements in the specifications for solicitation of state contracts for procuring data and information technology resources; and (6) upon request, provide technical and managerial assistance relating to information technology security.

History: En. Sec. 3, Ch. 592, L. 1987; amd. Sec. 31, Ch. 313, L. 2001; Sec. 2-17-503, MCA 1999; redes. 2-17-534 by Sec. 44(3), Ch. 313, L. 2001.



2-17-535. through reserved.

2-17-535 through 2-17-540 reserved.



2-17-541. Legislative recognition -- FCC contact agency.

2-17-541. Legislative recognition -- FCC contact agency. The legislature recognizes that prior to issuing a land mobile public safety radio license, the federal communications commission (FCC) attempts to coordinate the license application with other licenses to minimize the interference caused by the overlapping of frequencies on the same channel or an adjacent channel. The department is the contact agency within the state of Montana to assist the FCC in the coordination of land mobile public safety radio frequencies.

History: En. Sec. 1, Ch. 228, L. 1983; Sec. 2-17-311, MCA 1999; redes. 2-17-541 by Sec. 44(3), Ch. 313, L. 2001.



2-17-542. Land mobile public safety radio frequency utilization plan.

2-17-542. Land mobile public safety radio frequency utilization plan. (1) In order to assist the federal communications commission in the coordination of land mobile public safety radio frequencies, the department shall develop and maintain a land mobile public safety radio frequency utilization plan. (2) The plan must include but is not limited to: (a) frequency usage and allocation standards relating to radio antenna height and power, types of use intended for the requested frequency, and other technical features of proposed radio systems; (b) technical standards applying to types of radio usage; (c) policies and procedures for the management of statewide mutual aid frequencies.

History: En. Sec. 2, Ch. 228, L. 1983; Sec. 2-17-312, MCA 1999; redes. 2-17-542 by Sec. 44(3), Ch. 313, L. 2001.



2-17-543. Rulemaking authority.

2-17-543. Rulemaking authority. (1) The department may adopt rules to implement the land mobile public safety radio frequency utilization plan provided for in 2-17-542. (2) The department shall obtain input from all state and local users of public safety radio services.

History: En. Sec. 3, Ch. 228, L. 1983; Sec. 2-17-313, MCA 1999; redes. 2-17-543 by Sec. 44(3), Ch. 313, L. 2001.



2-17-544. and reserved.

2-17-544 through 2-17-545 reserved.



2-17-546. Exemption of law enforcement telecommunications system -- exception.

2-17-546. Exemption of law enforcement telecommunications system -- exception. The provisions of this part do not apply to the law enforcement telecommunications system or its successor except for the provisions dealing with the purchase, maintenance, and allocation of telecommunication facilities. However, the department of justice shall cooperate with the department to coordinate the telecommunications networks of the state.

History: En. Sec. 9, Ch. 230, L. 1971; amd. Sec. 88, Ch. 326, L. 1974; R.C.M. 1947, 82-3331; amd. Sec. 28, Ch. 313, L. 2001; Sec. 2-17-306, MCA 1999; redes. 2-17-546 by Sec. 44(3), Ch. 313, L. 2001.



2-17-547. through reserved.

2-17-547 through 2-17-549 reserved.



2-17-550. Short title.

2-17-550. Short title. Sections 2-17-550 through 2-17-553 may be cited as the "Governmental Internet Information Privacy Act".

History: En. Sec. 1, Ch. 219, L. 2001.



2-17-551. Definitions.

2-17-551. Definitions. As used in 2-17-550 through 2-17-553, the following definitions apply: (1) "Collect" means the gathering of personally identifiable information about a user of an internet service, online service, or website by or on behalf of the provider or operator of that service or website by any means, direct or indirect, active or passive, including: (a) an online request for the information by the provider or operator, regardless of how the information is transmitted to the provider or operator; (b) the use of an online service to gather the information; or (c) tracking or use of any identifying code linked to a user of a service or website, including the use of cookies. (2) "Governmental entity" means the state and political subdivisions of the state. (3) "Government website operator" or "operator" means a governmental entity that operates a website located on the internet or an online service and that collects or maintains personal information from or about the users of or visitors to the website or online service or on whose behalf information is collected or maintained. (4) "Internet" means, collectively, the myriad of computer and telecommunications facilities, including equipment and operating software, that comprise the interconnected worldwide network of networks that use the transmission control protocol/internet protocol or any predecessor or successor protocols to communicate information of all kinds by wire or radio. (5) "Online" means any activity regulated by 2-17-550 through 2-17-553 that is effected by active or passive use of an internet connection, regardless of the medium by or through which the connection is established. (6) "Personally identifiable information" means individually identifiable information about an individual collected online, including: (a) a first and last name; (b) a residence or other physical address, including a street name and name of a city or town; (c) an e-mail address; (d) a telephone number; (e) a social security number; or (f) unique identifying information that an internet service provider or a government website operator collects and combines with any information described in subsections (6)(a) through (6)(e). (7) "Political subdivision" means any county, city, municipal corporation, school district, or other political subdivision or public corporation. (8) "State" means the state of Montana or any office, department, agency, authority, commission, board, institution, hospital, college, university, or other instrumentality of the state.

History: En. Sec. 2, Ch. 219, L. 2001.



2-17-552. Collection of personally identifiable information -- requirements.

2-17-552. Collection of personally identifiable information -- requirements. (1) A government website operator may not collect personally identifiable information online from a website user unless the operator complies with the provisions of this section. (2) A government website operator shall ensure that the website: (a) identifies who operates the website; (b) provides the address and telephone number at which the operator may be contacted as well as an electronic means for contacting the operator; and (c) generally describes the operator's information practices, including policies to protect the privacy of the user and the steps taken to protect the security of the collected information. (3) In addition to the requirements of subsection (2), if the personally identifiable information may be used for a purpose other than the express purpose of the website or may be given or sold to a third party, except as required by law, then the operator shall ensure that the website includes: (a) a clear and conspicuous notice to the user that the information collected could be used for other than the purposes of the website; (b) a general description of the types of third parties that may obtain the information; and (c) a clear, conspicuous, and easily understood online procedure requiring an affirmative expression of the user's permission before the information is collected.

History: En. Sec. 3, Ch. 219, L. 2001.



2-17-553. No change of privacy right or public right to know.

2-17-553. No change of privacy right or public right to know. Sections 2-17-550 through 2-17-553 are not intended to expand or restrict the individual right of privacy or the public right to know or to change the rights and obligations of persons, state agencies, or local governments that are otherwise provided by law.

History: En. Sec. 4, Ch. 219, L. 2001.



2-17-554. through reserved.

2-17-554 through 2-17-559 reserved.



2-17-560. Reappropriation of long-range information technology capital project funds.

2-17-560. Reappropriation of long-range information technology capital project funds. The remaining balances for long-range information technology capital projects previously approved by the legislature and identified as long-range information technology capital projects in an appropriation act are reappropriated for the purposes of the original appropriation until the projects are completed.

History: En. Sec. 18, Ch. 3, Sp. L. May 2007.



2-17-561. Approval required.

2-17-561. Approval required. Amounts appropriated by the legislature to executive branch agencies, other than the university system, for long-range information technology capital projects may not be encumbered until project and security plans are approved by the chief information officer and the budget director if the legislature directs these approvals as a condition on the appropriations in the bill making the appropriations.

History: En. Sec. 19, Ch. 3, Sp. L. May 2007.






Part 6. Government Competition With Private Internet Providers

2-17-601. Statement of purpose -- policy.

2-17-601. Statement of purpose -- policy. (1) The legislature recognizes that access to affordable, high-speed internet services is critical to the state's economic future and that the planning, development, and delivery of quality internet services should be a coordinated effort among state government, local governments, and private enterprise. (2) It is the policy of this state to: (a) recognize that private sector enterprises engaged in the delivery of internet access and related services should have an opportunity to provide those services without undue interference or competition from the state or its political subdivisions; and (b) encourage agencies and political subdivisions to publicly announce requirements for internet services and negotiate contracts for internet access with private enterprise to ensure that innovative technology is available to serve the public's needs at the most fair and reasonable cost.

History: En. Sec. 1, Ch. 547, L. 2001.



2-17-602. Definitions.

2-17-602. Definitions. As used in this part, the following definitions apply: (1) "Agency" has the meaning provided for in 2-15-102. (2) "Internet services provider" means a person or an entity that provides a service, available to the public, that enables the person's or entity's customers to access the internet, purchase internet server or file-hosting services, colocate internet equipment, or use data transmission over the internet for a fee. (3) "Political subdivision" has the meaning provided for in 2-9-101.

History: En. Sec. 2, Ch. 547, L. 2001.



2-17-603. Government competition with private internet services providers prohibited -- exceptions.

2-17-603. Government competition with private internet services providers prohibited -- exceptions. (1) Except as provided in subsection (2)(a) or (2)(b), an agency or political subdivision of the state may not directly or through another agency or political subdivision be an internet services provider. (2) (a) An agency or political subdivision may act as an internet services provider if: (i) no private internet services provider is available within the jurisdiction served by the agency or political subdivision; or (ii) the agency or political subdivision provided services prior to July 1, 2001. (b) An agency or political subdivision may act as an internet services provider when providing advanced services that are not otherwise available from a private internet services provider within the jurisdiction served by the agency or political subdivision. (c) If a private internet services provider elects to provide internet services in a jurisdiction where an agency or political subdivision is providing internet services, the private internet services provider shall inform the agency or the political subdivision in writing at least 30 days in advance of offering internet services. (3) Upon receiving notice pursuant to subsection (2)(c), the agency or political subdivision shall notify its subscribers within 30 days of the intent of the private internet services provider to begin providing internet services and may choose to discontinue providing internet services within 180 days of the notice. (4) Nothing in this section may be construed to prohibit an agency or political subdivision from: (a) offering electronic government services to the general public; or (b) acquiring access to the internet from a private internet services provider in order to offer electronic government services to the general public.

History: En. Sec. 3, Ch. 547, L. 2001.



2-17-604. Alternatives to public internet services providers.

2-17-604. Alternatives to public internet services providers. An agency or political subdivision is encouraged to publish its requirements for internet services and to use, to the maximum extent possible, private internet services providers to deliver internet services to the public.

History: En. Sec. 4, Ch. 547, L. 2001.






Part 8. Capitol Complex Master Plan Act

2-17-801. Short title.

2-17-801. Short title. This part may be cited as the "Capitol Complex Master Plan Act".

History: En. Sec. 1, Ch. 476, L. 1997.



2-17-802. Definitions.

2-17-802. Definitions. As used in this part, the following definitions apply: (1) "Capitol complex" means the capitol building and all the state buildings within a 10-mile radius of the capitol building but does not include the Montana wildlife rehabilitation and education center. (2) "Council" means the capitol complex advisory council established in 2-17-803. (3) "Legislative council" means the legislative council established in 5-11-101.

History: En. Sec. 2, Ch. 476, L. 1997; amd. Sec. 1, Ch. 215, L. 2007.



2-17-803. Capitol complex advisory council established -- membership -- staff services -- compensation.

2-17-803. Capitol complex advisory council established -- membership -- staff services -- compensation. (1) There is a capitol complex advisory council. (2) The council consists of nine members as follows: (a) two members of the house of representatives appointed by the speaker on a bipartisan basis; (b) two members of the senate appointed by the committee on committees on a bipartisan basis; (c) two public members appointed by the governor; and (d) the director or the director's designee of each of the following agencies: (i) the Montana historical society established in 22-3-101; (ii) the Montana arts council established in 2-15-1513; and (iii) the department of administration established in 2-15-1001. (3) The council shall select a presiding officer, who may call meetings to conduct council business. The department of administration shall provide staff services to the council. (4) (a) A council member appointed under subsection (2)(c) is entitled to compensation not to exceed the daily allowance provided for in 5-2-301(3) for compensation of legislators for each day in which the member is actually and necessarily engaged in performing council duties and to travel expense reimbursement as provided in 2-18-501 through 2-18-503. (b) A council member designated under subsection (2)(d) is not entitled to compensation for services as a member of the council. (c) A council member appointed under subsection (2)(a) or (2)(b) is entitled to compensation and expenses as provided in 5-2-302.

History: En. Sec. 3, Ch. 476, L. 1997; amd. Sec. 5, Ch. 51, L. 1999; amd. Sec. 1, Ch. 56, L. 2003; amd. Sec. 1, Ch. 321, L. 2005; amd. Sec. 1, Ch. 42, L. 2013.



2-17-804. Council duties and responsibilities.

2-17-804. Council duties and responsibilities. (1) The council shall: (a) adopt an art and memorial plan for the placement of art and memorials in the capitol complex and on the capitol complex grounds; (b) review proposals for long-term displays of up to 50 years, subject to renewal, in the capitol complex and on the capitol complex grounds and for the naming of state buildings, spaces, and rooms in the capitol complex; (c) advise the legislature on the placement of busts, plaques, statues, memorials, monuments, or art displays of a long-term nature in public areas of the capitol complex and on the capitol complex grounds, including the executive residence and the original governor's mansion; and (d) advise the department of administration on interior decoration of the capitol, grounds maintenance, and grounds displays. (2) In advising the legislature on long-term displays, the council shall consider whether the bust, plaque, statue, memorial, monument, or art display: (a) reasonably fits the long-range master plan for the capitol and adjacent grounds developed under 2-17-805; (b) adversely alters the appearance of the capitol complex; (c) unreasonably affects foot traffic on the capitol complex; (d) adversely impacts existing maintenance programs or the utility infrastructure; (e) recognizes a person or event of statewide significance and relevance; (f) has artistic merit in design and construction; (g) will be safely and aesthetically suited to the installation site; and (h) has adequate funding for design, installation, and maintenance. (3) By September 15 of each year preceding a regular legislative session, the council shall report to the state administration and veterans' affairs interim committee on requests that the council has reviewed for naming buildings, spaces, and rooms and for placing items in the capitol complex or on the capitol complex grounds. The report must include a recommendation to the committee on whether reviewed requests meet the criteria established by this part and whether legislation is needed. If a request meets the criteria, the council shall recommend a timeframe during which the project should be authorized.

History: En. Sec. 4, Ch. 476, L. 1997; amd. Sec. 2, Ch. 56, L. 2003; amd. Sec. 1, Ch. 25, L. 2005; amd. Sec. 2, Ch. 321, L. 2005; amd. Sec. 1, Ch. 155, L. 2013.



2-17-805. Function of department of administration -- capitol area master plan -- advice of capitol complex advisory council and legislative council.

2-17-805. Function of department of administration -- capitol area master plan -- advice of capitol complex advisory council and legislative council. (1) With advice from the council, the department of administration shall establish and maintain a long-range master plan for the orderly development of the capitol complex. The long-range master plan must be developed and maintained, with consideration given to the following factors: (a) the needs of the state relative to the location and design of buildings to be constructed, purchase of land, parking facilities, traffic management, and landscaping; (b) the ordinances, plans, requirements, and proposed improvements of the city of Helena and Lewis and Clark County, based, without limitation, upon zoning regulations, population trends, and plans for rapid transit development; and (c) any other factors that bear upon the orderly, integrated, and cooperative development of the state, the city of Helena, Lewis and Clark County, and state property in the capitol complex. (2) The legislative council shall consult with and advise the department of administration concerning the assignment of space in the capitol. (3) The Montana historical society shall protect and preserve all publicly held, permanent artwork in the capitol complex and request funding for periodic inspection, maintenance, and repair of the artwork from the trust fund established in 15-35-108 for protection of works of art in the state capitol and other cultural and aesthetic projects. (4) The legislative council shall serve as a long-range building committee to recommend to the legislature and the department of administration construction and remodeling priorities for the capitol.

History: En. Sec. 2, Ch. 141, L. 1979; amd. Sec. 2, Ch. 608, L. 1981; amd. Sec. 5, Ch. 700, L. 1983; amd. Sec. 3, Ch. 7, L. 1993; Sec. 5-17-102, MCA 1991; redes. 5-11-115 by Code Commissioner, 1993; amd. Sec. 8, Ch. 476, L. 1997; Sec. 5-11-115, MCA 1995; redes. 2-17-805 by Sec. 9, Ch. 476, L. 1997; amd. Sec. 3, Ch. 56, L. 2003; amd. Sec. 3, Ch. 321, L. 2005.



2-17-806. Department of administration to establish policies on capitol.

2-17-806. Department of administration to establish policies on capitol. The department of administration, with the advice of the council, shall establish policies governing maintenance and beautification of the capitol, executive residence, and original governor's mansion. The policies must provide that all historic furnishings original to the capitol remain in the building if an agency relocates and may designate appropriate wall, floor, and window coverings for the capitol. The Montana Administrative Procedure Act does not apply to this part.

History: En. Sec. 6, Ch. 476, L. 1997.



2-17-807. Approval for displays and naming buildings, spaces, and rooms.

2-17-807. Approval for displays and naming buildings, spaces, and rooms. (1) A state building, space, or room in the capitol complex may not be named after an individual or a bust, plaque, statue, memorial, monument, or art display may not be displayed on a long-term basis in the capitol complex or on the capitol complex grounds unless the building, space, or room name or display is approved by the legislature and complies with this part. The capitol building, including any future additions and expansions, may not be named after any person, as defined in 2-4-102. (2) (a) Except as provided in subsections (2)(b) through (2)(e), a state building, space, or room in the capitol complex may not be named after an individual or a bust, plaque, statue, memorial, monument, or art display commemorating an individual may not be displayed on a long-term basis in the capitol complex unless the individual has been deceased for at least 10 years. (b) The statue of Mike and Maureen Mansfield authorized in 2-17-808(1)(d)(iii) and the plaque commemorating President George H. W. Bush authorized in 2-17-808(2)(b)(ii) may continue to be displayed in the capitol complex. (c) A public building within the capitol complex constructed with private funds after April 17, 2007, or a space or room constructed with private funds after April 17, 2007, in a public building, other than the capitol building, may bear a name designated by the benefactor of the building, space, or room if: (i) the building, space, or room is to be owned by or used exclusively or primarily by the Montana historical society to store or display artifacts or other property owned by the Montana historical society; and (ii) the building, space, or room and the designated name are approved by the council and by the board of the historical society, provided for in 2-15-1512. (d) The classroom building authorized in May 2007 to be built at the Montana law enforcement academy may be named after Karl Ohs, and a plaque and the Lou Peters award commemorating Karl Ohs may be displayed there. (e) The justice building located at 215 North Sanders in Helena must be named after Joseph P. Mazurek, and a plaque and memorial commemorating him may be displayed on the capitol complex grounds. (3) A bust, plaque, statue, memorial, monument, or art display commemorating an event, including a military event, may not be displayed on a long-term basis in the capitol complex until 10 years after the end of the event. (4) All busts, plaques, statues, memorials, monuments, or art displays authorized, but not installed within 5 years of authorization, must be reauthorized. (5) The department of administration may review and approve the temporary display of a bust, plaque, statue, memorial, monument, or art display for up to 1 year in the capitol complex or on the capitol complex grounds.

History: En. Sec. 5, Ch. 476, L. 1997; amd. Sec. 4, Ch. 56, L. 2003; amd. Sec. 2, Ch. 25, L. 2005; amd. Sec. 1, Ch. 216, L. 2007; amd. Sec. 1, Ch. 46, L. 2009; amd. Sec. 2, Ch. 221, L. 2013.



2-17-808. Placement of certain busts, plaques, statues, memorials, monuments, and art displays.

2-17-808. Placement of certain busts, plaques, statues, memorials, monuments, and art displays. (1) The following busts, plaques, statues, memorials, monuments, and art displays are to be placed for up to 50 years, subject to renewal, in the capitol: (a) the busts of Thomas J. Walsh, Burton K. Wheeler, and Joseph Dixon; (b) the plaques commemorating Theodore Brantley, Fred Whiteside, the first Montana volunteers who fought in the Spanish-American War, the construction of the capitol from 1899 to 1902, the 1972 Montana constitutional convention, and the women legislators' centennial; (c) the murals by Edgar S. Paxson, Ralph E. DeCamp, Charles M. Russell, Amedee Joullin, and F. Pedretti and sons; (d) the statues of: (i) Wilbur Fiske Sanders; (ii) Jeannette Rankin; and (iii) Mike and Maureen Mansfield; (e) the Montana statehood centennial bell; (f) the gallery of outstanding Montanans; (g) the Montana constitutional exhibit; (h) the biographical descriptions of Montana's governors, to be placed near the portraits of the governors; (i) a plaque commemorating former representative Francis Bardanouve and lettering naming the first floor of the east wing of the capitol in honor of Francis Bardanouve; and (j) a mural honoring the historical contributions of women as community builders. (2) The following busts, plaques, statues, memorials, monuments, and art displays are to be placed for up to 50 years, subject to renewal, on the grounds of the capitol: (a) the statues of Thomas Francis Meagher and Lady Liberty; (b) the plaques commemorating: (i) Donald Nutter; (ii) President George H. W. Bush; and (iii) American prisoners of war and personnel of the United States armed services missing in action; (c) two benches with plaques recognizing contributors to the 1997-2000 capitol restoration, repair, and renovation project; (d) the Montana centennial square; and (e) the monument of the ten commandments. (3) The following busts, plaques, statues, memorials, monuments, and art displays are to be placed for up to 50 years, subject to renewal, on the capitol complex grounds: (a) the statue by Robert Scriver entitled "symbol of the pros"; (b) the monuments to the liberty bell, the veterans' and pioneer memorial building--landscape beautification project, Montana veterans, Pearl Harbor survivors, and the peace pole; (c) the sculptures of the herd bull and the eagle; (d) the plaques commemorating the Montana national guard and Lewis and Clark; and (e) the arrastra. (4) The following busts, plaques, statues, memorials, monuments, and art displays are to be placed for up to 50 years, subject to renewal, in state buildings on the capitol complex: (a) the paintings of Dr. W. F. Cogswell and the paintings entitled "burning bush", "dryland farmer", "farm girl", "the river rat", "top of the world", "angus #68", "the source", "the Bozeman trail", and "the Mullan road"; (b) the art displays known as "Montana workers--mining, ranching, and building", "copper city rodeo", "dancing cascade", "save a piece of the sky", and "night light"; (c) the plaque commemorating Walt Sullivan, the plaque of the Sam W. Mitchell building, and the plaque commemorating the original headquarters of the Montana highway patrol; (d) the busts of Lee Metcalf and Sam W. Mitchell; (e) the plaque and Lou Peters award commemorating Karl Ohs; and (f) the plaque and memorial commemorating Joseph P. Mazurek. (5) The senate sculpture depicting the Lewis and Clark expedition is to be placed for up to 50 years, subject to renewal, on the west wall in the senate chambers. (6) The council shall determine the specific placement of the items identified in subsections (1) through (4). (Subsection (1)(j) void on occurrence of contingency--sec. 3, Ch. 279, L. 2011.)

History: En. Sec. 6, Ch. 56, L. 2003; amd. Sec. 3, Ch. 62, L. 2003; amd. Sec. 3, Ch. 25, L. 2005; amd. Sec. 4, Ch. 223, L. 2005; amd. Sec. 1, Ch. 13, L. 2007; amd. Sec. 2, Ch. 46, L. 2009; amd. Sec. 1, Ch. 50, L. 2011; amd. Sec. 2, Ch. 279, L. 2011; amd. Sec. 3, Ch. 221, L. 2013.



2-17-809. Repealed.

2-17-809. Repealed. Secs. 10, 13(1), Ch. 223, L. 2005.

History: En. Sec. 1, Ch. 62, L. 2003.



2-17-810. Remodeling and renovation -- senate chambers and former supreme court chambers to be preserved.

2-17-810. Remodeling and renovation -- senate chambers and former supreme court chambers to be preserved. (1) If future senate bodies determine that the location of the senate chambers should be moved, the department of administration shall keep and maintain the physical structure and location of the present senate chambers as a single room that must be used for legislative purposes. The room may not be divided in any manner, and the artwork and height of the ceiling must be maintained and preserved. (2) The department of administration shall keep and maintain the physical structure and location of the supreme court chambers, which were occupied by the Montana supreme court until the new justice building was completed and dedicated in 1983, as a single room that must be used for legislative committee purposes. The room may not be divided in any manner, and the artwork and height of the ceiling must be maintained and preserved.

History: En. Sec. 2, Ch. 700, L. 1983; amd. Sec. 2, Ch. 7, L. 1993; Sec. 2-17-109, MCA 1995; redes. 2-17-810 by Sec. 9, Ch. 476, L. 1997.



2-17-811. Custodial care of capitol buildings and grounds.

2-17-811. Custodial care of capitol buildings and grounds. (1) The department of administration is custodian of all state property and grounds in the state capitol area, which is the geographic area within a 10-mile radius of the state capitol. (2) The department shall supervise and direct the work of caring for and maintaining buildings and equipment in the state capitol area. The department shall provide or approve all custodial, maintenance, and security work done on state-owned or leased buildings in the state capitol area. (3) A state agency may not alter, improve, repair, or remodel a state building in the state capitol area without the approval of the department. (4) The department shall maintain or approve the maintenance of the grounds in the state capitol area.

History: En. Sec. 9, Ch. 271, L. 1963; amd. Sec. 98, Ch. 326, L. 1974; Sec. 82-3309, R.C.M. 1947; En. Sec. 10, Ch. 271, L. 1963; Sec. 82-3310, R.C.M. 1947; R.C.M. 1947, 82-3309, 82-3310; amd. Sec. 1, Ch. 69, L. 1985; amd. Sec. 1, Ch. 362, L. 1989; amd. Sec. 1, Ch. 625, L. 1991; Sec. 2-17-111, MCA 1995; redes. 2-17-811 by Sec. 9, Ch. 476, L. 1997; amd. Sec. 4, Ch. 321, L. 2005.



2-17-812. Inventory of improvements

2-17-812. Inventory of improvements . (1) The department of administration shall maintain an inventory of commemorative displays, statues, artwork, plaques, and other improvements upon the grounds of the capitol complex, including the executive residence and the original governor's mansion. (2) The Montana historical society shall maintain an inventory of all publicly held commemorative displays, statues, artwork, and plaques in the capitol complex. (3) Each agency shall make the agency's inventory available to the council.

History: En. Sec. 7, Ch. 476, L. 1997; amd. Sec. 5, Ch. 56, L. 2003; amd. Sec. 5, Ch. 321, L. 2005.



2-17-813. Certain items entrusted to Montana historical society.

2-17-813. Certain items entrusted to Montana historical society. A bust, plaque, statue, memorial, monument, or art display in possession of the state that may have been associated with the capitol complex but is not listed under 2-17-808 is entrusted to the Montana historical society for storage or temporary display until a suitable location is identified, recommended for placement by the council, and approved by the legislature for long-term placement.

History: En. Sec. 7, Ch. 56, L. 2003; amd. Sec. 4, Ch. 25, L. 2005.



2-17-814. and reserved.

2-17-814 through 2-17-815 reserved.



2-17-816. Parking citations within capitol complex.

2-17-816. Parking citations within capitol complex. The director of the department of administration may enter into an agreement with the city of Helena, Montana, to authorize capitol security guards employed by the department to issue citations for parking violations as defined by state or municipal laws that occur within the boundaries of the capitol complex or on streets or alleys contiguous to the capitol complex. All citations must be considered within the jurisdiction of the city of Helena, Montana, and must be handled in the same manner as citations issued by peace officers of the city.

History: En. Sec. 1, Ch. 337, L. 1985; Sec. 2-17-113, MCA 1995; redes. 2-17-816 by Sec. 9, Ch. 476, L. 1997; amd. Sec. 119, Ch. 61, L. 2007.



2-17-817. Highway patrol officers' memorial.

2-17-817. Highway patrol officers' memorial. (1) The department of administration shall set aside on the capitol grounds an area on the west side of the capitol for a memorial to Montana's slain highway patrol officers. The area must be agreed upon between the Montana highway patrol and the department of administration and must maintain the historical design integrity of the block on which the capitol is located, also known as capitol square. (2) The memorial must be constructed to consider long-term maintenance efficiency and must be paid for by private donations. The memorial must be maintained with the assistance of private donations as part of the capitol grounds maintenance program provided in 2-17-811.

History: En. Sec. 1, Ch. 163, L. 1995; Sec. 2-17-131, MCA 1995; redes. 2-17-817 by Sec. 9, Ch. 476, L. 1997; amd. Sec. 6, Ch. 321, L. 2005.



2-17-818. Joseph P. Mazurek building, memorial, and plaque -- funding.

2-17-818. Joseph P. Mazurek building, memorial, and plaque -- funding. (1) The justice and state library building located at 215 North Sanders in Helena is named the Joseph P. Mazurek building. (2) A plaque and memorial commemorating Joseph P. Mazurek may be placed on the capitol complex grounds subject to review by the council according to the criteria in 2-17-804(2). (3) Private funds must be used to construct the plaque and memorial and to maintain them for 50 years.

History: En. Sec. 1, Ch. 221, L. 2013.



2-17-819. through reserved.

2-17-819 through 2-17-824 reserved.



2-17-825. Report to legislature.

2-17-825. Report to legislature. The legislative council may prepare a written report of its activities and recommendations related to its duties under 2-17-805(2) for the purpose of assisting the legislature in determining whether the recommendations should be implemented.

History: En. Sec. 3, Ch. 141, L. 1979; amd. Sec. 6, Ch. 700, L. 1983; amd. Sec. 17, Ch. 112, L. 1991; amd. Sec. 4, Ch. 7, L. 1993; amd. Sec. 15, Ch. 349, L. 1993; Sec. 5-17-103, MCA 1991; redes. 5-11-116 by Code Commissioner, 1993; Sec. 5-11-116, MCA 1995; redes. 2-17-825 by Sec. 9, Ch. 476, L. 1997.






Part 11. Montana Electronic Government Services Act

2-17-1101. Short title.

2-17-1101. Short title. This part may be cited as the "Montana Electronic Government Services Act".

History: En. Sec. 1, Ch. 265, L. 2001.



2-17-1102. Definitions.

2-17-1102. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Advisory council" means the electronic government advisory council established in 2-17-1105. (2) "Convenience fee" means a fee charged to recover the costs of providing electronic government services. (3) "Costs" means the overall costs that the department may incur to provide electronic government services, including the costs of contracts entered into with private entities to assist in providing electronic government services. (4) "Department" means the department of administration provided for in 2-15-1001. (5) "Infrastructure" means the underlying technology necessary to provide electronic government services.

History: En. Sec. 2, Ch. 265, L. 2001.



2-17-1103. Responsibilities of department for electronic government.

2-17-1103. Responsibilities of department for electronic government. (1) The department shall: (a) provide the ability for state agencies to offer electronic government services by providing a reasonable and secure infrastructure; (b) provide a point of entry for electronic government services to achieve a single face of government; (c) encourage a common look and feel for all electronic government services for the benefit of the customers of the services; (d) set technological standards for electronic government services; (e) use technology that enables the greatest number of customers to obtain access to electronic government services; (f) promote the benefits of electronic government services through educational, marketing, and outreach initiatives; (g) share and coordinate information with political subdivisions whenever possible. (2) To fulfill the responsibilities in subsection (1), the department may contract with private entities. The department may charge convenience fees and may allow private entities to collect the convenience fees on selected electronic government services in order to provide funding for the support and furtherance of electronic government services. The advisory council may advise the department on the amount of fees and the services on which to charge fees. (3) The department or a private entity under a contract as provided in subsection (2) may not use any data associated with providing electronic government services for any purpose that is not provided for by law.

History: En. Sec. 3, Ch. 265, L. 2001.



2-17-1104. Rulemaking.

2-17-1104. Rulemaking. The department may adopt rules to implement this part.

History: En. Sec. 4, Ch. 265, L. 2001.



2-17-1105. Electronic government advisory council.

2-17-1105. Electronic government advisory council. (1) There is an electronic government advisory council. The council consists of the following members: (a) the director of the department, who serves as presiding officer; (b) the secretary of state or the secretary of state's designee; (c) the attorney general or the attorney general's designee; (d) the director of the department of commerce or the director's designee; (e) the director of the department of revenue or the director's designee; (f) the state librarian or the state librarian's designee; (g) a member of the house of representatives, appointed by the speaker of the house; (h) a member of the senate, appointed by the president of the senate; (i) an elected local government official, appointed by the governor; (j) two representatives from state agencies that are not represented on the council, appointed by the governor; (k) two members of the public, appointed by the governor; and (l) the administrator of the information services division of the department. (2) The advisory council shall: (a) advise the department with regard to the creation, management, and administration of electronic government services and information on the internet; (b) advise the department with regard to the administration of any electronic government services contract; (c) advise the department on the priority of government services to be provided electronically; (d) advise the department on convenience fees, if needed, for any electronic government service; (e) review and advise the department on financial reports, management reports, or other data as requested by the department; (f) prepare reports upon the request of the governor or the legislature regarding the growth, performance, and use of electronic government services and other measurements that the advisory council considers necessary to implement and enhance the functioning of electronic government services; (g) assist in identifying, evaluating, and prioritizing potential departmental and interagency electronic government services; (h) serve as a central coordination point for electronic government services provided by the department or other state agencies; and (i) study, propose, develop, or coordinate any other activity in furtherance of electronic government services as requested by the governor or the legislature. (3) Each member of the advisory council shall serve a 2-year term and may be reappointed. (4) Vacancies on the advisory council must be filled in the same manner as the original appointment, and the person appointed to fill the vacancy is appointed for the remainder of the unexpired term. (5) Members of the advisory council who are not state employees are reimbursed and compensated as provided in 2-15-124. Members who are state employees are not entitled to compensation but are entitled to be reimbursed for expenses as provided in Title 2, chapter 18, part 5. Legislative members of the advisory council are reimbursed and compensated as provided in 5-2-302. The department shall provide support to and pay the expenses of the advisory council.

History: En. Sec. 5, Ch. 265, L. 2001.









CHAPTER 18. STATE EMPLOYEE CLASSIFICATION, COMPENSATION, AND BENEFITS

Part 1. General Provisions

2-18-101. Definitions.

2-18-101. Definitions. As used in parts 1 through 3 and part 10 of this chapter, the following definitions apply: (1) "Agency" means a department, board, commission, office, bureau, institution, or unit of state government recognized in the state budget. (2) "Base salary" means the amount of compensation paid to an employee, excluding: (a) state contributions to group benefits provided in 2-18-703; (b) overtime; (c) fringe benefits as defined in 39-2-903; and (d) the longevity allowance provided in 2-18-304. (3) "Benchmark" means a representative position in a specific occupation that is used to illustrate the application of the job evaluation factor used to determine the pay band for an occupation. (4) "Board" means the board of personnel appeals established in 2-15-1705. (5) "Broadband classification plan" means a job evaluation method that measures the difficulty of the work and the knowledge or skills required to perform the work. (6) "Broadband pay plan" means a pay plan using a pay hierarchy of broad pay bands based on the broadband classification plan. (7) "Compensation" means the annual or hourly wage or salary and includes the state contribution to group benefits under the provisions of 2-18-703. (8) "Competencies" means sets of measurable and observable knowledge, skills, and behaviors that contribute to success in a position. (9) "Competitive pay zone" means that portion of the pay range for a band level of an occupation that is most consistent with the pay being offered by competing employers for fully competent employees within that occupation. (10) "Department" means the department of administration created in 2-15-1001. (11) (a) Except in 2-18-306, "employee" means any state employee other than an employee excepted under 2-18-103 or 2-18-104. (b) The term does not include a student intern. (12) "Job evaluation factor" means a measure of the complexities of the predominant duties of a position. (13) "Job sharing" means the sharing by two or more persons of a position. (14) "Market salary" means the median base salary that other employers pay to employees in comparable occupations as determined by the department's salary survey of the relevant labor market. (15) "Occupation" means a generalized family of positions having substantially similar duties and requiring similar qualifications, education, and experience. (16) "Pay band" means a wide salary range covering a number of different occupations. (17) "Permanent employee" means an employee who is designated by an agency as permanent and who has attained or is eligible to attain permanent status. (18) "Permanent status" means the state an employee attains after satisfactorily completing an appropriate probationary period. (19) "Personal staff" means those positions occupied by employees appointed by the elected officials enumerated in Article VI, section 1, of the Montana constitution or by the public service commission as a whole. (20) "Position" means a collection of duties and responsibilities currently assigned or delegated by competent authority, requiring the full-time, part-time, or intermittent employment of one person. (21) "Program" means a combination of planned efforts to provide a service. (22) "Seasonal employee" means a permanent employee who is designated by an agency as seasonal, who performs duties interrupted by the seasons, and who may be recalled without the loss of rights or benefits accrued during the preceding season. (23) "Short-term worker" means a person who: (a) is hired by an agency for an hourly wage established by the agency; (b) may not work for the agency for more than 90 days in a continuous 12-month period; (c) is not eligible for permanent status; (d) may not be hired into another position by the agency without a competitive selection process; and (e) is not eligible to earn the leave and holiday benefits provided in part 6 of this chapter or the group insurance benefits provided in part 7 of this chapter. (24) "Student intern" means a person who: (a) has been accepted in or is currently enrolled in an accredited school, college, or university and is hired directly by an agency in a student intern position; (b) is not eligible for permanent status; (c) is not eligible to become a permanent employee without a competitive selection process; (d) must be covered by the hiring agency's workers' compensation insurance; (e) is not eligible to earn the leave and holiday benefits provided for in part 6 of this chapter or the group insurance benefits provided in part 7 of this chapter; and (f) may be discharged without cause. (25) "Telework" means a flexible work arrangement where a designated employee may work from home within the state of Montana or an alternative worksite within the state of Montana 1 or more days a week instead of physically traveling to a central workplace. (26) "Temporary employee" means an employee who: (a) is designated as temporary by an agency for a definite period of time not to exceed 12 months; (b) performs temporary duties or permanent duties on a temporary basis; (c) is not eligible for permanent status; (d) is terminated at the end of the employment period; and (e) is not eligible to become a permanent employee without a competitive selection process.

History: Ap.p. Sec. 1, Ch. 440, L. 1973; amd. Sec. 1, Ch. 488, L. 1977; Sec. 59-903, R.C.M. 1947; Ap.p. Sec. 1, Ch. 563, L. 1977; Sec. 59-915, R.C.M. 1947; R.C.M. 1947, 59-903(1), (2), (part(3)), (4), (5), 59-915; amd. Sec. 1, Ch. 512, L. 1979; amd. Sec. 1, Ch. 678, L. 1979; amd. Sec. 1, Ch. 421, L. 1981; amd. Sec. 1, Ch. 684, L. 1983; amd. Sec. 1, Ch. 720, L. 1991; amd. Sec. 2, Ch. 455, L. 1995; amd. Sec. 1, Ch. 339, L. 1997; amd. Sec. 1, Ch. 558, L. 1999; amd. Sec. 2, Ch. 56, L. 2005; amd. Sec. 1, Ch. 75, L. 2005; amd. Sec. 3, Ch. 81, L. 2007; amd. Sec. 1, Ch. 7, L. 2009.



2-18-102. Personnel administration -- general policy setting.

2-18-102. Personnel administration -- general policy setting. (1) Except as otherwise provided by law or collective bargaining agreement, the department shall: (a) encourage and exercise leadership in the development of effective personnel administration within the several agencies in the state and make available the facilities of the department to this end; (b) foster and develop programs for recruitment and selection of capable persons for employment and for the improvement of employee effectiveness, including training, ethical conduct, safety, health, counseling, welfare, discipline, grievances, and evaluation for productivity and retention in permanent status; (c) foster, develop, and promote job sharing in agencies; (d) investigate from time to time the operation and effect of parts 1 and 2 of this chapter and the policies made under those parts and report the findings and recommendations to the governor; (e) establish policies, procedures, and forms for the maintenance of records of all employees in the state service; (f) apply and carry out parts 1 and 2 and the policies under those parts and perform any other lawful acts that may be necessary or desirable to carry out the purposes and provisions of parts 1 and 2. (2) The department may delegate authority granted to it under parts 1 and 2 to agencies in the state service that effectively demonstrate the ability to carry out the provisions of parts 1 and 2, provided that the agencies remain in compliance with policies, procedures, timetables, and standards established by the department. (3) The department shall develop and issue personnel policies for the state and shall adopt rules to implement this part, except 2-18-111. Adequate public notice must be given to all interested parties of proposed changes or additions to the personnel policies before the date on which they are to take effect. If requested by any of the affected parties, the department shall schedule a public hearing on proposed changes or additions to the personnel policies before the date on which they are to take effect. (4) The department shall develop model rules of conduct for all state employees based upon the provisions of Title 2, chapter 2. The department shall provide employees with a pamphlet summarizing the provisions of Title 2, chapter 2. Each state agency shall adopt the model rules of conduct and additional rules appropriate to the specific circumstances of the agency.

History: En. Sec. 14, Ch. 440, L. 1973; R.C.M. 1947, 59-913; amd. Sec. 2, Ch. 568, L. 1979; amd. Sec. 2, Ch. 684, L. 1983; amd. Sec. 1, Ch. 84, L. 1995; amd. Sec. 11, Ch. 562, L. 1995; amd. Sec. 2, Ch. 339, L. 1997.



2-18-103. Officers and employees excepted.

2-18-103. Officers and employees excepted. Parts 1 through 3 and 10 do not apply to the following officers and employees in state government: (1) elected officials; (2) county assessors and their chief deputies; (3) employees of the office of consumer counsel; (4) judges and employees of the judicial branch; (5) members of boards and commissions appointed by the governor, the legislature, or other elected state officials; (6) officers or members of the militia; (7) agency heads appointed by the governor; (8) academic and professional administrative personnel with individual contracts under the authority of the board of regents of higher education; (9) academic and professional administrative personnel and live-in houseparents who have entered into individual contracts with the state school for the deaf and blind under the authority of the state board of public education; (10) investment officer, assistant investment officer, executive director, and five professional staff positions of the board of investments; (11) four professional staff positions under the board of oil and gas conservation; (12) assistant director for security of the Montana state lottery; (13) executive director and employees of the state compensation insurance fund; (14) state racing stewards employed by the executive secretary of the Montana board of horseracing; (15) executive director of the Montana wheat and barley committee; (16) commissioner of banking and financial institutions; (17) training coordinator for county attorneys; (18) employees of an entity of the legislative branch consolidated, as provided in 5-2-504; (19) chief information officer in the department of administration; (20) chief business development officer and six professional staff positions in the office of economic development provided for in 2-15-218; (21) chief public defender appointed by the public defender commission pursuant to the Montana Public Defender Act, Title 47, chapter 1, and the employees in the positions listed in 47-1-201(3)(a), who are appointed by the chief public defender; and (22) chief appellate defender in the office of appellate defender.

History: En. Sec. 2, Ch. 440, L. 1973; amd. Sec. 1, Ch. 256, L. 1974; amd. Sec. 1, Ch. 391, L. 1975; amd. Sec. 2, Ch. 488, L. 1977; amd. Sec. 1, Ch. 565, L. 1977; R.C.M. 1947, 59-904; amd. Sec. 2, Ch. 365, L. 1979; amd. Sec. 2, Ch. 412, L. 1979; amd. Sec. 2, Ch. 512, L. 1979; amd. Sec. 1, Ch. 176, L. 1983; amd. Sec. 11, Ch. 161, L. 1987; amd. Sec. 17, Ch. 581, L. 1987; amd. Sec. 21, Ch. 316, L. 1989; amd. Sec. 39, Ch. 613, L. 1989; amd. Sec. 2, Ch. 660, L. 1989; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 2, Ch. 447, L. 1991; amd. Sec. 2, Ch. 507, L. 1991; amd. Sec. 2, Ch. 395, L. 1993; amd. Sec. 14, Ch. 630, L. 1993; amd. Sec. 3, Ch. 455, L. 1995; amd. Sec. 11, Ch. 545, L. 1995; amd. Sec. 24, Ch. 546, L. 1995; amd. Sec. 3, Ch. 339, L. 1997; amd. Sec. 3, Ch. 417, L. 1997; amd. Sec. 2, Ch. 549, L. 1997; amd. Sec. 32, Ch. 313, L. 2001; amd. Sec. 18, Ch. 483, L. 2001; amd. Sec. 16, Ch. 449, L. 2005; amd. Sec. 1, Ch. 24, L. 2011.



2-18-104. Exemption for personal staff -- limit.

2-18-104. Exemption for personal staff -- limit. (1) Subject to the limitations in subsections (2) and (3), members of a personal staff are exempt from parts 1 through 3 and 10. (2) The personal staff who are exempted by subsection (1) may not exceed 10 unless otherwise approved by the department according to criteria developed by the department. Under no circumstances may the total exemptions of each elected official exceed 15. (3) The number of members of the personal staff of the public service commission who are exempted by subsection (1) may not exceed 10.

History: En. Sec. 1, Ch. 440, L. 1973; amd. Sec. 1, Ch. 488, L. 1977; R.C.M. 1947, 59-903(part (3)); amd. Sec. 3, Ch. 512, L. 1979; amd. Sec. 1, Ch. 538, L. 1983; amd. Sec. 1, Ch. 661, L. 1987; amd. Sec. 3, Ch. 660, L. 1989; amd. Sec. 4, Ch. 339, L. 1997.



2-18-105. Repealed.

2-18-105. Repealed. Sec. 4, Ch. 239, L. 1989.

History: En. Sec. 16, Ch. 440, L. 1973; R.C.M. 1947, 59-914.



2-18-106. No limitation on legislative authority -- transfer of funds.

2-18-106. No limitation on legislative authority -- transfer of funds. (1) Parts 1 through 3 do not limit the authority of the legislature relative to appropriations for salary and wages. The budget director shall adjust determinations in accordance with legislative appropriations. (2) Unexpended agency appropriation balances in the first year of the biennium may be transferred to the second year of the biennium to offset the costs of pay increases.

History: (1)En. Sec. 13, Ch. 440, L. 1973; amd. Sec. 5, Ch. 181, L. 1975; R.C.M. 1947, 59-912; amd. Sec. 2, Ch. 678, L. 1979; (2)En. Sec. 10, Ch. 421, L. 1981; amd. Sec. 6, Ch. 710, L. 1983; amd. Sec. 120, Ch. 61, L. 2007.



2-18-107. Job-sharing positions -- benefits.

2-18-107. Job-sharing positions -- benefits. (1) Job sharing may be used, to the extent practicable, by each agency as a means of promoting increased productivity and employment opportunities. Job sharing may be actively pursued to fill vacated or new positions but may not be actively pursued to replace current full-time employees. However, on request of a current employee, that employee's position may be considered for job sharing. A position may be filled by more than one incumbent currently in a full-time position. (2) Employees in a job-sharing status are entitled to holiday pay, annual leave, sick leave, and health benefits on the same basis as permanent part-time employees provided for in 2-18-603, 2-18-611, 2-18-618, and 2-18-703. (3) Employees classified in a part-time status may not be reclassified to a job-sharing status while employed in the position classified as part-time.

History: En. Sec. 3, Ch. 684, L. 1983; amd. Sec. 1, Ch. 106, L. 1985; amd. Sec. 121, Ch. 61, L. 2007.



2-18-108. and reserved.

2-18-108 through 2-18-109 reserved.



2-18-110. Repealed.

2-18-110. Repealed. Sec. 11, Ch. 7, L. 2009.

History: En. Sec. 11, Ch. 720, L. 1991.



2-18-111. Hiring preference for residents of Indian reservations for state jobs within reservation -- rules.

2-18-111. Hiring preference for residents of Indian reservations for state jobs within reservation -- rules. (1) A state agency that operates within an Indian reservation shall give a preference in hiring for employment with the state agency to an Indian resident of the reservation who has substantially equal qualifications for the position. (2) The commissioner of labor and industry shall enforce this section and investigate complaints of its violation and may adopt rules to implement this section. (3) For the purposes of this section, the following definitions apply: (a) "Employment" means being employed as a permanent, temporary, or seasonal employee as defined in 2-18-101 for a state position. The term does not include: (i) a state elected official; (ii) appointment by an elected official to a body, such as a board, commission, committee, or council; (iii) appointment by an elected official to a public office if the appointment is provided for by law; (iv) engagement as an independent contractor or employment by an independent contractor; or (v) engagement as a student intern. (b) "Indian" means a person who is enrolled or who is a lineal descendant of a person enrolled upon an enrollment listing of the bureau of Indian affairs or upon the enrollment listing of a recognized Indian tribe, domiciled in the United States. (c) "State agency" means a department, office, board, bureau, commission, agency, or other instrumentality of the executive or judicial branches of the government of this state.

History: En. Sec. 1, Ch. 506, L. 1991; amd. Sec. 5, Ch. 339, L. 1997; amd. Sec. 2, Ch. 75, L. 2005.



2-18-112. through reserved.

2-18-112 through 2-18-114 reserved.



2-18-115. Exemption for certain university temporary employees -- "temporary employee" defined.

2-18-115. Exemption for certain university temporary employees -- "temporary employee" defined. (1) With the exception of 2-18-603, the requirements of parts 6 and 7 of this chapter do not apply to a temporary employee of the university system. (2) As used in this section, "temporary employee" means an employee of the university system who is hired into a position that is not permanent and who has negotiated an alternative benefits package through a labor organization certified to represent employees of the university system pursuant to Title 39, chapter 31. The employer contribution to the alternative benefits package may not exceed the cost of the benefits that the employee would otherwise be entitled to through employment.

History: En. Sec. 1, Ch. 121, L. 1995.



2-18-116. through reserved.

2-18-116 through 2-18-119 reserved.



2-18-120. Telework authorized and encouraged.

2-18-120. Telework authorized and encouraged. (1) An agency may authorize telework for specified employees when it is in the state's best interest as determined and documented by the agency. (2) The department shall adopt policies to encourage agencies to authorize telework and to provide for the uniform implementation of this section by agencies.

History: En. Sec. 1, Ch. 56, L. 2005.






Part 2. Classification

2-18-201. Implementation and maintenance of broadband classification plan.

2-18-201. Implementation and maintenance of broadband classification plan. (1) The department shall implement and maintain a broadband classification plan for all state positions in state service except those exempt in 2-18-103 and 2-18-104. (2) The legislative council shall in a like manner implement and maintain a broadband classification plan for employees of the legislative branch, other than those of the office of consumer counsel.

History: En. Sec. 3, Ch. 440, L. 1973; R.C.M. 1947, 59-905; amd. Sec. 4, Ch. 512, L. 1979; amd. Sec. 12, Ch. 545, L. 1995; amd. Sec. 4, Ch. 81, L. 2007.



2-18-202. Identification of occupations.

2-18-202. Identification of occupations. In providing for the broadband classification plan, the department shall group all positions in state service into defined occupations based on similarity of work performed, responsibilities assumed, difficulty of work, required knowledge, and required skills.

History: En. Sec. 4, Ch. 440, L. 1973; R.C.M. 1947, 59-906; amd. Sec. 5, Ch. 81, L. 2007; amd. Sec. 2, Ch. 7, L. 2009.



2-18-203. Review of positions -- change in pay band allocation.

2-18-203. Review of positions -- change in pay band allocation. (1) The department shall review the job evaluation factor of positions on a regular basis and may adjust the occupations for the positions to reflect significant changes in duties and responsibilities. If adjustments are to be made to benchmarks or criteria used for allocating positions to pay bands affecting employees within a bargaining unit, the department shall consult with the representative of the bargaining unit prior to implementation of the adjustments, except for positions factored in the blue-collar pay plan, which must remain a mandatory negotiable item under Title 39, chapter 31. (2) Employees and employee organizations must be given the opportunity to appeal the allocation or reallocation of a position to a pay band. The pay band assigned to an occupation and benchmarks are not appealable subjects under 2-18-1011 through 2-18-1013. (3) The period of time for which retroactive pay for a pay band allocation appeal may be awarded under 2-18-1011 through 2-18-1013 or under parts 1 through 3 of this chapter may not extend beyond 30 days prior to the date on which the appeal was filed.

History: En. Sec. 5, Ch. 440, L. 1973; amd. Sec. 1, Ch. 166, L. 1975; amd. Sec. 1, Ch. 471, L. 1977; R.C.M. 1947, 59-907; amd. Sec. 1, Ch. 577, L. 1979; amd. Sec. 2, Ch. 421, L. 1981; amd. Sec. 4, Ch. 455, L. 1995; amd. Sec. 10, Ch. 42, L. 1997; amd. Sec. 6, Ch. 81, L. 2007.



2-18-204. Determination of number and occupations of employees in each agency.

2-18-204. Determination of number and occupations of employees in each agency. (1) The department shall determine the occupations for positions of employees in each agency. At any time, upon request of an agency, the department may amend the list of occupations for the requesting agency. (2) Based on documentation to be submitted by each agency, the budget director shall determine the number of positions and employees (full-time equivalents) of each agency or program prior to preparation of the executive budget and before the beginning of each fiscal year. At any time, upon the request of the agency, the budget director may amend the number of positions or employees (full-time equivalents) in any agency or program. (3) This section does not limit legislative authority to amend the determinations of the department or the budget director.

History: En. Sec. 10, Ch. 440, L. 1973; amd. Sec. 2, Ch. 181, L. 1975; R.C.M. 1947, 59-909; amd. Sec. 7, Ch. 81, L. 2007.



2-18-205. Repealed.

2-18-205. Repealed. Sec. 23, Ch. 81, L. 2007.

History: En. Sec. 12, Ch. 440, L. 1973; amd. Sec. 4, Ch. 181, L. 1975; R.C.M. 1947, 59-911; amd. Sec. 1, Ch. 468, L. 1979.



2-18-206. List of positions maintained.

2-18-206. List of positions maintained. To facilitate state budgeting and as directed by the budget director, each agency shall maintain a list of current authorized positions, the number of positions in each occupation, and the salaries or wages being paid, appropriated, or proposed for each position.

History: En. Sec. 9, Ch. 440, L. 1973; amd. Sec. 1, Ch. 181, L. 1975; R.C.M. 1947, 59-908; amd. Sec. 8, Ch. 81, L. 2007.



2-18-207. Repealed.

2-18-207. Repealed. Sec. 11, Ch. 7, L. 2009.

History: En. Sec. 11, Ch. 440, L. 1973; amd. Sec. 3, Ch. 181, L. 1975; R.C.M. 1947, 59-910; amd. Sec. 2, Ch. 468, L. 1979; amd. Sec. 9, Ch. 81, L. 2007.



2-18-208. Comparable worth.

2-18-208. Comparable worth. The department of administration shall, in its continuous efforts to enhance the current classification plan and pay schedules, work toward the goal of establishing a standard of equal pay for comparable worth. This standard for the classification plan shall be reached by: (1) eliminating, in the classification of positions, the use of judgments and factors that contain inherent biases based on sex; and (2) comparing, in the classification of positions, the factors for determining job worth across occupational groups whenever those groups are dominated by males or females.

History: En. Sec. 1, Ch. 310, L. 1983.



2-18-209. Periodic evaluation.

2-18-209. Periodic evaluation. The department of administration shall periodically evaluate the extent to which Montana's classification plan, pay schedules, and statutes adhere to or fall short of the standard of equal pay for comparable worth. The department may make recommendations to the legislature regarding impediments to meeting this standard.

History: En. Sec. 2, Ch. 310, L. 1983; amd. Sec. 10, Ch. 112, L. 1991; amd. Sec. 8, Ch. 349, L. 1993.






Part 3. Compensation Determination

2-18-301. Intent of part -- rules.

2-18-301. Intent of part -- rules. (1) It is the intent of the legislature that compensation plans for state employees, excluding those employees excepted under 2-18-103 or 2-18-104, be based on an analysis and comparison of the municipal and state government labor markets in North Dakota, South Dakota, Idaho, and Wyoming as provided by the department from the national compensation association of state governments salary survey and other information relative to the state government salaries and compensation in those states. For the biennium beginning July 1, 2013, the department shall determine this information before pay raises are implemented. For legislative sessions following the biennium beginning July 1, 2013, the department shall submit to the office of budget and program planning as a part of the information required by 17-7-111: (a) an analysis of how Montana government employee salaries and other compensation compare to the municipal and state government salaries in North Dakota, South Dakota, Idaho, and Wyoming; and (b) an analysis of the labor market as determined by the department in a biennial salary survey. (2) Pay adjustments, if any, provided for in 2-18-303 supersede any other plan or systems established through collective bargaining after the adjournment of the legislature. (3) Total funds required to implement the pay increases, if any, provided for in 2-18-303 for any employee group or bargaining unit may not be increased through collective bargaining over the amount appropriated by the legislature. (4) The department shall administer the pay program established by the legislature on the basis of competency, internal equity, and competitiveness to the municipal and state government labor markets in North Dakota, South Dakota, Idaho, and Wyoming. The intent is to bring all pay bands to the same relationship percentage of the market rate midpoint salary comparison when fiscally able. (5) The broadband pay plan must consist of nine pay bands. Each pay band must contain a salary range with a minimum salary and a maximum salary. (6) Based on the biennial salary survey, the department shall: (a) identify current market rates for all occupations; (b) establish salary ranges for each pay band; and (c) recommend competitive pay zones with the municipal and state government labor markets in North Dakota, South Dakota, Idaho, and Wyoming using the national compensation association of state governments salary survey and other relevant information for those states. (7) The department may promulgate rules not inconsistent with the provisions of this part, collective bargaining statutes, or negotiated contracts to carry out the purposes of this part. (8) Nothing in this part prohibits the board of regents from engaging in negotiations with the collective bargaining units representing the classified staff of the university system.

History: En. 59-922 by Sec. 8, Ch. 563, L. 1977; R.C.M. 1947, 59-922; amd. Sec. 3, Ch. 678, L. 1979; amd. Sec. 3, Ch. 421, L. 1981; amd. Sec. 7, Ch. 710, L. 1983; amd. Sec. 1, Ch. 740, L. 1985; amd. Sec. 2, Ch. 661, L. 1987; amd. Sec. 4, Ch. 660, L. 1989; amd. Sec. 2, Ch. 720, L. 1991; amd. Sec. 9, Ch. 349, L. 1993; amd. Sec. 1, Ch. 640, L. 1993; amd. Sec. 5, Ch. 455, L. 1995; amd. Sec. 11, Ch. 42, L. 1997; amd. Sec. 4, Ch. 417, L. 1997; amd. Sec. 2, Ch. 558, L. 1999; amd. Sec. 1, Ch. 553, L. 2001; amd. Sec. 1, Ch. 552, L. 2003; amd. Sec. 1, Ch. 6, L. 2005; amd. Sec. 10, Ch. 81, L. 2007; amd. Sec. 3, Ch. 7, L. 2009; amd. Sec. 1, Ch. 385, L. 2013.



2-18-302. Salary schedules maintained by department.

2-18-302. Salary schedules maintained by department. The department shall maintain a schedule of all salaries paid to personnel of civil executive state offices and shall only approve payroll claims agreeing with that schedule. All changes in personnel or salary status shall be authorized as provided by law, and the department shall alter the schedule accordingly when notified by the authorizing agency. However, no changes in personnel or salary status may be authorized that will cause an agency to exceed its appropriation or that will result in a deficiency or supplemental appropriation request to the legislature.

History: En. Sec. 4, Ch. 97, L. 1961; amd. Sec. 49, Ch. 326, L. 1974; R.C.M. 1947, 82-109.4.



2-18-303. Procedures for administering broadband pay plan.

2-18-303. Procedures for administering broadband pay plan. (1) On the first day of the first complete pay period in fiscal year 2014, each employee is entitled to the amount of the employee's base salary as it was on June 30, 2013. (2) An employee's base salary may be no less than the minimum salary of the pay band to which the employee's position is allocated. (3) Funds appropriated under section 4, Chapter 385, Laws of 2013, must be used to increase the base pay for each employee. The base pay of employees must be increased as determined by the executive branch, including those subject to the provisions of Title 39, chapter 31, with particular attention to the lower pay bands and those who did not receive a base pay increase during the biennium beginning July 1, 2011. (4) (a) (i) A member of a bargaining unit may not receive the pay adjustment provided for in subsection (3) until the employer's collective bargaining representative receives written notice that the employee's collective bargaining unit has ratified a collective bargaining agreement. (ii) If ratification of a collective bargaining agreement, as required by subsection (4)(a)(i), is not completed by the date on which a legislatively authorized pay increase is implemented, members of the bargaining unit must continue to receive the compensation that they were receiving until an agreement is ratified. (b) Methods of administration consistent with the purpose of this part and necessary to properly implement the pay adjustments provided for in this section may be provided for in collective bargaining agreements. (5) (a) Montana highway patrol officer base salaries must be established through the broadband pay plan. Before January 1 of each odd-numbered year, the department shall, after seeking the advice of the Montana highway patrol, conduct a salary survey to be used in establishing the base salary for existing and entry-level highway patrol officer positions. The county sheriff's offices in the following consolidated governments and counties are the labor market for purposes of the survey: Butte-Silver Bow, Cascade, Yellowstone, Missoula, Lewis and Clark, Gallatin, Flathead, and Dawson. The base salary for existing and entry-level highway patrol officer positions must then be determined by the department of justice, using the results of the salary survey and the department of justice pay plan guidelines. Base or biennial salary increases under this subsection are exclusive of and not in addition to any increases otherwise awarded to other state employees after July 1, 2006. (b) To the extent that the plan applies to employees within a collective bargaining unit, the implementation of the plan is a negotiable subject under 39-31-305. (c) The department of justice shall submit the salary survey to the office of budget and program planning as a part of the information required by 17-7-111. (d) The salary survey and plan must be completed at least 6 months before the start of each regular legislative session.

History: En. 59-916 by Sec. 2, Ch. 563, L. 1977; R.C.M. 1947, 59-916; amd. Sec. 4, Ch. 678, L. 1979; amd. Sec. 4, Ch. 421, L. 1981; amd. Sec. 8, Ch. 710, L. 1983; amd. Sec. 2, Ch. 740, L. 1985; amd. Sec. 21, Ch. 609, L. 1987; amd. Sec. 1, Ch. 621, L. 1987; amd. Sec. 3, Ch. 661, L. 1987; amd. Sec. 5, Ch. 660, L. 1989; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 3, Ch. 720, L. 1991; amd. Sec. 2, Ch. 640, L. 1993; amd. Sec. 6, Ch. 455, L. 1995; amd. Sec. 25, Ch. 546, L. 1995; amd. Sec. 12, Ch. 42, L. 1997; amd. Sec. 5, Ch. 417, L. 1997; amd. Sec. 3, Ch. 558, L. 1999; amd. Sec. 2, Ch. 553, L. 2001; amd. Sec. 2, Ch. 552, L. 2003; amd. Sec. 2, Ch. 6, L. 2005; amd. Sec. 18, Ch. 36, L. 2005; amd. Sec. 1, Ch. 238, L. 2005; amd. Secs. 1, 7, Ch. 421, L. 2005; amd. Sec. 11, Ch. 81, L. 2007; amd. Sec. 4, Ch. 7, L. 2009; amd. Sec. 2, Ch. 385, L. 2013.



2-18-304. Longevity allowance.

2-18-304. Longevity allowance. (1) (a) In addition to the compensation provided for in 2-18-303, each employee who has completed 5 years of uninterrupted state service must receive 1.5% of the employee's base salary multiplied by the number of completed, contiguous 5-year periods of uninterrupted state service. (b) In addition to the longevity allowance provided under subsection (1)(a), each employee who has completed 10 years of uninterrupted state service, 15 years of uninterrupted state service, or 20 years of uninterrupted state service must receive an additional 0.5% of the employee's base salary for each of those additional 5 years of uninterrupted service. (c) Service to the state is not interrupted by authorized leaves of absence. (2) (a) For the purpose of determining years of service under this section, an employee must be credited with 1 year of service for each period of: (i) 2,080 hours of service following the employee's date of employment; an employee must be credited with 80 hours of service for each biweekly pay period in which the employee is in a pay status or on an authorized leave of absence without pay, regardless of the number of hours of service in the pay period; or (ii) 12 uninterrupted calendar months following the employee's date of employment in which the employee was in a pay status or on an authorized leave of absence without pay, regardless of the number of hours of service in any month. An employee of a school at a state institution or the university system must be credited with 1 year of service if the employee is employed for an entire academic year. (b) State agencies, other than the university system and a school at a state institution, shall use the method provided in subsection (2)(a)(i) to calculate years of service under this section. (3) For the purposes of calculating longevity, employment as a short-term worker does not apply toward years of service.

History: En. 59-920 by Sec. 6, Ch. 563, L. 1977; R.C.M. 1947, 59-920; amd. Sec. 5, Ch. 678, L. 1979; amd. Sec. 9, Ch. 710, L. 1983; amd. Sec. 1, Ch. 593, L. 1985; amd. Sec. 4, Ch. 661, L. 1987; amd. Sec. 4, Ch. 720, L. 1991; amd. Sec. 7, Ch. 455, L. 1995; amd. Sec. 13, Ch. 42, L. 1997; amd. Sec. 6, Ch. 339, L. 1997; amd. Sec. 6, Ch. 417, L. 1997; amd. Sec. 4, Ch. 558, L. 1999; amd. Sec. 3, Ch. 6, L. 2005; amd. Sec. 12, Ch. 81, L. 2007.



2-18-305. Repealed.

2-18-305. Repealed. Sec. 21, Ch. 455, L. 1995.

History: En. 59-919 by Sec. 5, Ch. 563, L. 1977; R.C.M. 1947, 59-919; amd. Sec. 6, Ch. 678, L. 1979; amd. Sec. 10, Ch. 710, L. 1983; amd. Sec. 5, Ch. 661, L. 1987; amd. Sec. 5, Ch. 720, L. 1991; amd. Sec. 3, Ch. 640, L. 1993.



2-18-306. Determination of weekly or hourly pay rate.

2-18-306. Determination of weekly or hourly pay rate. When the monthly or annual salary rate payable to an officer or employee of the state has been set by law or otherwise, notwithstanding any other provision of law, the weekly or hourly rate of pay shall be determined by dividing the annual salary by 52 weeks or 2,080 hours.

History: En. Sec. 9, Ch. 95, L. 1969; R.C.M. 1947, 25-507.9.



2-18-307. Repealed.

2-18-307. Repealed. Sec. 17, Ch. 678, L. 1979.

History: En. 59-921 by Sec. 7, Ch. 563, L. 1977; R.C.M. 1947, 59-921.



2-18-308. through reserved.

2-18-308 through 2-18-310 reserved.



2-18-311. Repealed.

2-18-311. Repealed. Sec. 11, Ch. 661, L. 1987.

History: En. 59-917 by Sec. 3, Ch. 563, L. 1977; R.C.M. 1947, 59-917; amd. Sec. 7, Ch. 678, L. 1979; amd. Sec. 5, Ch. 421, L. 1981; amd. Sec. 1, Ch. 710, L. 1983; amd. Sec. 3, Ch. 740, L. 1985.



2-18-312. Repealed.

2-18-312. Repealed. Sec. 23, Ch. 81, L. 2007.

History: En. 59-918 by Sec. 4, Ch. 563, L. 1977; R.C.M. 1947, 59-918; amd. Sec. 8, Ch. 678, L. 1979; amd. Sec. 5, Ch. 421, L. 1981 (Executive Order No. 7-81); amd. Sec. 2, Ch. 710, L. 1983; amd. Sec. 4, Ch. 740, L. 1985; rep. Sec. 12, Ch. 6, Sp. L. June 1986; re-en. Sec. 11, Ch. 6, Sp. L. June 1986; amd. Sec. 6, Ch. 661, L. 1987; amd. Sec. 6, Ch. 660, L. 1989; amd. Sec. 6, Ch. 720, L. 1991; amd. Sec. 4, Ch. 640, L. 1993; amd. Sec. 8, Ch. 455, L. 1995; amd. Sec. 7, Ch. 417, L. 1997; amd. Sec. 5, Ch. 558, L. 1999; amd. Sec. 3, Ch. 553, L. 2001; amd. Sec. 3, Ch. 552, L. 2003; amd. Sec. 4, Ch. 6, L. 2005.



2-18-313. Repealed.

2-18-313. Repealed. Sec. 7, Ch. 6, L. 2005.

History: En. Sec. 9, Ch. 678, L. 1979; amd. Sec. 5, Ch. 421, L. 1981 (Executive Order No. 7-81); amd. Sec. 3, Ch. 710, L. 1983; amd. Sec. 5, Ch. 740, L. 1985; amd. Sec. 2, Ch. 621, L. 1987; amd. Sec. 7, Ch. 660, L. 1989; amd. Sec. 7, Ch. 720, L. 1991; amd. Sec. 5, Ch. 640, L. 1993; amd. Sec. 9, Ch. 455, L. 1995; amd. Sec. 8, Ch. 417, L. 1997; amd. Sec. 6, Ch. 558, L. 1999; amd. Sec. 4, Ch. 553, L. 2001; amd. Sec. 4, Ch. 552, L. 2003.



2-18-314. Repealed.

2-18-314. Repealed. Sec. 315, Ch. 42, L. 1997; sec. 18, Ch. 417, L. 1997.

History: En. Sec. 10, Ch. 678, L. 1979; amd. Sec. 5, Ch. 421, L. 1981 (Executive Order No. 7-81); amd. Sec. 4, Ch. 710, L. 1983; amd. Sec. 6, Ch. 740, L. 1985; amd. Sec. 8, Ch. 661, L. 1987; amd. Sec. 8, Ch. 660, L. 1989; amd. Sec. 8, Ch. 720, L. 1991; amd. Sec. 6, Ch. 640, L. 1993; amd. Sec. 10, Ch. 455, L. 1995.



2-18-315. Repealed.

2-18-315. Repealed. Sec. 7, Ch. 6, L. 2005.

History: En. Sec. 11, Ch. 678, L. 1979; amd. Sec. 5, Ch. 421, L. 1981 (Executive Order No. 7-81); amd. Sec. 5, Ch. 710, L. 1983; amd. Sec. 7, Ch. 740, L. 1985; amd. Sec. 9, Ch. 661, L. 1987; amd. Sec. 9, Ch. 660, L. 1989; amd. Sec. 9, Ch. 720, L. 1991; amd. Sec. 7, Ch. 640, L. 1993; amd. Sec. 11, Ch. 455, L. 1995; amd. Sec. 9, Ch. 417, L. 1997; amd. Sec. 7, Ch. 558, L. 1999; amd. Sec. 5, Ch. 553, L. 2001; amd. Sec. 5, Ch. 552, L. 2003.



2-18-316. through reserved.

2-18-316 through 2-18-318 reserved.



2-18-319. Terminated.

2-18-319. Terminated. Sec. 5, Ch. 49, L. 1995.

History: En. Sec. 1, Ch. 49, L. 1995.



2-18-320. Terminated.

2-18-320. Terminated. Sec. 5, Ch. 49, L. 1995.

History: En. Sec. 2, Ch. 49, L. 1995.






Part 4. Payroll Systems

2-18-401. Central payroll system -- department to provide for inclusion of agencies.

2-18-401. Central payroll system -- department to provide for inclusion of agencies. The department of administration shall install and operate a uniform state central payroll system for all state agencies, including units of the Montana university system. The department may provide for the orderly inclusion of state agencies into the system and may make exceptions from the operation of the system for periods that it determines necessary. The department shall adopt rules to implement the state central payroll system.

History: En. Sec. 1, Ch. 95, L. 1969; amd. Sec. 1, Ch. 51, L. 1977; R.C.M. 1947, 25-507.1(part); amd. Sec. 1, Ch. 592, L. 1989; amd. Sec. 1, Ch. 188, L. 1993; amd. Sec. 2, Ch. 84, L. 1995; amd. Sec. 2, Ch. 308, L. 1995.



2-18-402. Payroll agency fund -- department to determine disbursements and transfers.

2-18-402. Payroll agency fund -- department to determine disbursements and transfers. (1) A fund in the agency fund type of the state treasury is created, to be known as the state payroll agency fund. The fund may be utilized for the payment of compensation to officers and employees of the state and all amounts withheld from compensation, pursuant to law. (2) The amount to be disbursed from the state payroll agency fund at any time must be determined by the department of administration and, on order of the department, must be transferred from the fund, account, and appropriation properly chargeable to the state payroll agency fund.

History: En. Sec. 8, Ch. 95, L. 1969; R.C.M. 1947, 25-507.8; amd. Sec. 2, Ch. 281, L. 1983; amd. Sec. 2, Ch. 188, L. 1993.



2-18-403. Service charges.

2-18-403. Service charges. The department of administration may provide for a system of charges for services rendered by the state central payroll system to any department or agency of the state. Funds collected under this section must be deposited to the credit of an internal services fund account and expended for the purpose of paying the expenses incurred by the state central payroll system.

History: En. Sec. 10, Ch. 95, L. 1969; R.C.M. 1947, 25-507.10; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 3, Ch. 188, L. 1993; amd. Sec. 3, Ch. 84, L. 1995.



2-18-404. Payroll roster -- changes certified by appointing powers.

2-18-404. Payroll roster -- changes certified by appointing powers. (1) The department of administration shall establish and maintain a payroll roster of all persons employed by every state agency and may establish and maintain a roster of all established positions. The payroll roster must include exempt employees and may include emergency appointees or the equivalent. (2) Each appointing power shall correctly and promptly certify to the department all changes, modifications, additions, and deletions to the payroll roster in compliance with all applicable merit service, fiscal, and other pertinent laws and rules. (3) The state central payroll system must disburse or otherwise act in reliance upon all payroll roster certifications and attendance reports certified to the department by the respective appointing powers.

History: En. Secs. 4, 5, Ch. 95, L. 1969; R.C.M. 1947, 25-507.4, 25-507.5; amd. Sec. 3, Ch. 239, L. 1989; amd. Sec. 4, Ch. 188, L. 1993.



2-18-405. Payroll based on actual, end-of-period figures -- pay date -- change of payroll periods.

2-18-405. Payroll based on actual, end-of-period figures -- pay date -- change of payroll periods. (1) All state payroll systems must be based upon actual payroll figures submitted after the end of the payroll period and may not be based upon estimated payroll. (2) All state payroll systems must provide for the fixing of payroll periods and designated days on which salaried employees are paid for the preceding payroll period. The pay date must be uniform for all employees of each state agency employed in the same geographic area, and payroll warrants must be distributed or mailed and electronic funds transfers initiated within 10 business days following the close of the payroll period. (3) The payroll period of employees of a state agency may not be changed by inclusion of the agency into the state payroll system or by any revision or modification of the system unless notice of the proposed change has been given to each employee who will be affected by the change in the form and manner prescribed by the department of administration not less than 60 days prior to the effective date of the change.

History: (1), (2)En. Secs. 1, 2, Ch. 95, L. 1969; amd. Secs. 1, 2, Ch. 51, L. 1977; Secs. 25-507.1, 25-507.2, R.C.M. 1947; (3)En. Sec. 3, Ch. 95, L. 1969; Sec. 25-507.3, R.C.M. 1947; R.C.M. 1947, 25-507.1(part), 25-507.2, 25-507.3; amd. Sec. 29, Ch. 184, L. 1979; amd. Sec. 2, Ch. 101, L. 1989; amd. Sec. 5, Ch. 188, L. 1993.



2-18-406. through reserved.

2-18-406 through 2-18-410 reserved.



2-18-411. Lost warrants -- replacement.

2-18-411. Lost warrants -- replacement. (1) Upon receipt of proof satisfactory to the treasurer that a payroll warrant issued by the state treasurer has been lost or destroyed prior to its delivery to the employee to whom it is payable, the state treasurer shall, upon certification by the payee's appointing power, issue a replacement warrant in payment of the same amount without requiring a bond from the payee. Any loss incurred in connection with the warrant must be charged against the account from which the payment was derived. (2) A payroll warrant is considered to have been lost if it has been sent to the payee but not received by the payee within a reasonable time, consistent with the policy of prompt payment of employees, or if it has been sent to a state officer or employee for delivery to the payee or for forwarding to another state officer or employee for delivery and has not been received within a reasonable time.

History: En. Sec. 6, Ch. 95, L. 1969; R.C.M. 1947, 25-507.6; amd. Sec. 1, Ch. 325, L. 1995; amd. Sec. 1, Ch. 46, L. 2007.



2-18-412. Designation of person to receive decedent's warrants -- reissuance.

2-18-412. Designation of person to receive decedent's warrants -- reissuance. A person employed by the state may file with the person's appointing power a designation of a person who, notwithstanding any other provision of law, shall, on the death of the employee, be entitled to receive all warrants that would have been payable to the decedent had the employee survived. The employee may change the designation from time to time. A person designated shall claim the warrants from the state treasurer and on sufficient proof of identity, the treasurer shall reissue the warrant in the name of the designated person and deliver the warrant to the designated person.

History: En. Sec. 7, Ch. 95, L. 1969; R.C.M. 1947, 25-507.7; amd. Sec. 2, Ch. 325, L. 1995.






Part 5. Travel, Meals, and Lodging

2-18-501. Meals, lodging, and transportation of persons in state service.

2-18-501. Meals, lodging, and transportation of persons in state service. All elected state officials, appointed members of boards, commissions, or councils, department directors, and all other state employees must be reimbursed for meals and lodging while away from the person's designated headquarters and engaged in official state business in accordance with the following provisions: (1) Except as provided under subsection (3), for travel within the state of Montana, lodging must be authorized at the actual cost of lodging, not exceeding $35 per day, and taxes on the allowable cost of lodging, except as provided in subsection (3), plus $5 for the morning meal, $6 for the midday meal, and $12 for the evening meal except as provided in subsection (10). All claims for lodging expense reimbursement allowed under this section must be documented by an appropriate receipt. (2) Except as provided in subsection (3), for travel outside the state of Montana and within the United States, the following provisions apply: (a) Lodging must be reimbursed at actual cost, not to exceed the prescribed maximum standard federal rate per day for the location involved plus taxes on the allowable cost. (b) Meal reimbursement may not exceed the prescribed maximum standard federal rate per meal. (3) Except as provided in subsection (10), the department of administration shall designate the locations and circumstances under which the governor, other elected state officials, appointed members of boards, commissions, or councils, department directors, and all other state employees may be authorized the actual cost of the following: (a) meals, not including alcoholic beverages, when the actual cost exceeds the maximum established in subsection (4)(a); and (b) lodging when the actual cost exceeds the maximum established in subsection (1), (2)(a), or (4)(a). (4) Except as provided in subsection (3), for travel to a foreign country, the following provisions apply: (a) All elected state officials, all appointed members of boards, commissions, and councils, all department directors, and all other state employees must be reimbursed as follows: (i) $7 for the morning meal, $11 for the midday meal, and $18 for the evening meal; and (ii) $155 per night for lodging. (b) All claims for meal and lodging reimbursement allowed under this subsection (4) must be documented by an appropriate receipt. (5) When other than commercial, nonreceiptable lodging facilities are used by a state official or employee while conducting official state business in a travel status, the amount of $12 is authorized for lodging expenses for each day in which travel involves an overnight stay in lieu of the amount authorized in subsection (1) or (2)(a). However, when overnight accommodations are provided at the expense of a government entity, reimbursement may not be claimed for lodging. (6) The actual cost of reasonable transportation expenses and other necessary business expenses incurred by a state official or employee while in an official travel status is subject to reimbursement. (7) The provisions of this section may not be construed as affecting the validity of 5-2-301. (8) The department of administration shall establish policies necessary to effectively administer this section for state government. (9) All commercial air travel must be by the least expensive class service available. (10) When the actual cost of meals exceeds the maximum standard allowed pursuant to subsection (1), the department of administration may authorize the actual cost of meals for firefighters. (11) For the purposes of implementing subsection (10), the following definitions apply: (a) "Firefighter" means a firefighter who is employed by the department of natural resources and conservation and who is directly involved in the suppression of a wildfire in Montana. (b) "Wildfire" means an unplanned, unwanted fire burning uncontrolled and consuming vegetative fuels.

History: En. Sec. 2, Ch. 66, L. 1955; amd. Sec. 1, Ch. 207, L. 1957; amd. Sec. 1, Ch. 108, L. 1961; amd. Sec. 1, Ch. 116, L. 1963; amd. Sec. 1, Ch. 48, L. 1967; amd. Sec. 1, Ch. 273, L. 1969; amd. Sec. 1, Ch. 10, L. 1971; amd. Ch. 295, L. 1971; amd. Sec. 3, Ch. 495, L. 1973; amd. Sec. 22, Ch. 315, L. 1974; amd. Sec. 1, Ch. 439, L. 1975; amd. Sec. 1, Ch. 483, L. 1977; R.C.M. 1947, 59-538; amd. Sec. 1, Ch. 643, L. 1979; amd. Sec. 1, Ch. 338, L. 1981; amd. Sec. 1, Ch. 582, L. 1981; amd. Sec. 13, Ch. 575, L. 1981; amd. Sec. 1, Ch. 646, L. 1983; amd. Sec. 1, Ch. 399, L. 1987; amd. Sec. 5, Ch. 83, L. 1989; amd. Sec. 1, Ch. 207, L. 1989; amd. Sec. 1, Ch. 561, L. 1991; amd. Sec. 1, Ch. 439, L. 1997; amd. Sec. 1, Ch. 91, L. 2009; amd. Sec. 1, Ch. 251, L. 2011.



2-18-502. Computation of meal allowance.

2-18-502. Computation of meal allowance. (1) Except as provided in subsections (2) and (4), an employee is eligible for the meal allowance provided in 2-18-501, only if the employee is in a travel status for more than 3 continuous hours during the following hours: (a) for the morning meal allowance, between the hours of 12:01 a.m. and 10 a.m.; (b) for the midday meal allowance, between the hours of 10:01 a.m. and 3 p.m.; and (c) for the evening meal allowance, between the hours of 3:01 p.m. and 12 midnight. (2) An eligible employee may receive: (a) only one of the three meal allowances provided, if the travel was performed within the employee's assigned travel shift; or (b) a maximum of two meal allowances if the travel begins before or was completed after the employee's assigned travel shift and the travel did not exceed 24 hours. (3) "Travel shift" is that period of time beginning 1 hour before and terminating 1 hour after the employee's normally assigned work shift. (4) An appointed member of a state board, commission, or council or a member of a legislative subcommittee or select or interim committee is entitled to a midday meal allowance on a day the individual is attending a meeting of the board, commission, council, or committee, regardless of proximity of the meeting place to the individual's residence or headquarters. This subsection does not apply to a member of a legislative committee during a legislative session. (5) The department of administration shall prescribe policies necessary to effectively administer this section for state government.

History: En. Sec. 3, Ch. 66, L. 1955; amd. Sec. 4, Ch. 495, L. 1973; amd. Sec. 1, Ch. 213, L. 1974; amd. Sec. 2, Ch. 439, L. 1975; amd. Sec. 2, Ch. 483, L. 1977; R.C.M. 1947, 59-539; amd. Sec. 1, Ch. 123, L. 1983; amd. Sec. 2, Ch. 439, L. 1997.



2-18-503. Mileage -- allowance.

2-18-503. Mileage -- allowance. (1) Members of the legislature, state officers and employees, jurors, witnesses, county agents, and all other persons who may be entitled to mileage paid from public funds when using their own motor vehicles in the performance of official duties are entitled to collect mileage for the distance actually traveled by motor vehicle and no more unless otherwise specifically provided by law. (2) (a) When a state officer or employee is authorized to travel by motor vehicle and chooses to use a privately owned motor vehicle even though a government-owned or government-leased motor vehicle is available, the officer or employee may be reimbursed only at the rate of 48.15% of the mileage rate allowed by the United States internal revenue service for the current year. (b) When a privately owned motor vehicle is used because a government-owned or government-leased motor vehicle is not available or because the use is in the best interest of the governmental entity and a notice of unavailability of a government-owned or government-leased motor vehicle or a specific exemption is attached to the travel claim, then a rate equal to the mileage allotment allowed by the United States internal revenue service for the current year must be paid for the first 1,000 miles and 3 cents less per mile for all additional miles traveled within a given calendar month. (3) Members of the legislature, jurors, witnesses, county agents, and all other persons, except a state officer or employee, who may be entitled to mileage paid from public funds when using their own motor vehicles in the performance of official duties are entitled to collect mileage at a rate equal to the mileage allotment allowed by the United States internal revenue service for the current year for the first 1,000 miles and 3 cents less per mile for all additional miles traveled within a given calendar month. (4) Members of the legislature, state officers and employees, jurors, witnesses, county agents, and all other persons who may be entitled to mileage paid from public funds when using their own airplanes in the performance of official duties are entitled to collect mileage for the nautical air miles actually traveled at a rate of twice the mileage allotment for motor vehicle travel and no more unless specifically provided by law. (5) This section does not alter 5-2-301. (6) The department of administration shall prescribe policies necessary for the effective administration of this section for state government. The Montana Administrative Procedure Act, Title 2, chapter 4, does not apply to policies prescribed to administer this part.

History: En. Sec. 4590, Pol. C. 1895; re-en. Sec. 3111, Rev. C. 1907; re-en. Sec. 4884, R.C.M. 1921; amd. Sec. 1, Ch. 16, L. 1933; re-en. Sec. 4884, R.C.M. 1935; amd. Sec. 1, Ch. 121, L. 1941; amd. Sec. 1, Ch. 201, L. 1947; amd. Sec. 1, Ch. 93, L. 1949; amd. Sec. 1, Ch. 124, L. 1951; amd. Sec. 1, Ch. 106, L. 1961; amd. Sec. 1, Ch. 123, L. 1963; amd. Sec. 2, Ch. 48, L. 1967; amd. Sec. 1, Ch. 495, L. 1973; amd. Sec. 9, Ch. 355, L. 1974; amd. Sec. 3, Ch. 439, L. 1975; amd. Sec. 1, Ch. 532, L. 1975; amd. Sec. 1, Ch. 453, L. 1977; R.C.M. 1947, 59-801; amd. Sec. 1, Ch. 622, L. 1979; amd. Sec. 3, Ch. 439, L. 1997; amd. Sec. 8, Ch. 558, L. 1999; amd. Sec. 1, Ch. 4, Sp. L. August 2002; amd. Sec. 1, Ch. 112, L. 2005; amd. Sec. 1, Ch. 40, L. 2007.



2-18-504. Mileage computed by shortest traveled route.

2-18-504. Mileage computed by shortest traveled route. Wherever mileage is allowed to any sheriff or other officer, juror, witness, or other person under any law of Montana, the same shall be computed according to the shortest traveled route, when such shortest route is passable.

History: En. Sec. 1, Ch. 7, L. 1919; re-en. Sec. 4901, R.C.M. 1921; re-en. Sec. 4901, R.C.M. 1935; R.C.M. 1947, 25-217.



2-18-505. through reserved.

2-18-505 through 2-18-510 reserved.



2-18-511. Claim for expenses.

2-18-511. Claim for expenses. Every such person so engaged shall periodically submit a claim containing a schedule of expenses and amounts claimed for said period. Said schedule shall show in what capacity such person was engaged each day while away from the department in which said daily duties arose and shall show expense items of each day in detail, such as the amount of per diem allowance claimed, transportation fare, mileage, and other such items.

History: En. Sec. 4, Ch. 66, L. 1955; amd. Sec. 26, Ch. 97, L. 1961; R.C.M. 1947, 59-540.



2-18-512. Prohibition on travel expenses for conventions -- exception.

2-18-512. Prohibition on travel expenses for conventions -- exception. A state officer or employee of the state may not receive payment from any public funds for traveling expenses or other expenses for attendance at any convention, meeting, or other gathering of public officers except for attendance at a convention, meeting, or other gatherings that the officer or employee may by virtue of the office or employment find it necessary to attend.

History: En. Sec. 1, Ch. 241, L. 1921; re-en. Sec. 443, R.C.M. 1921; amd. Sec. 1, Ch. 124, L. 1923; amd. Sec. 1, Ch. 48, L. 1927; amd. Sec. 1, Ch. 86, L. 1931; amd. Sec. 1, Ch. 130, L. 1933; re-en. Sec. 443, R.C.M. 1935; amd. Sec. 1, Ch. 119, L. 1943; amd. Sec. 1, Ch. 58, L. 1949; amd. Sec. 1, Ch. 184, L. 1957; amd. Sec. 11, Ch. 80, L. 1961; amd. Sec. 1, Ch. 85, L. 1963; amd. Sec. 1, Ch. 79, L. 1965; amd. Sec. 1, Ch. 66, L. 1967; amd. Sec. 1, Ch. 174, L. 1967; amd. Sec. 1, Ch. 182, L. 1973; R.C.M. 1947, 25-508(part); amd. Sec. 122, Ch. 61, L. 2007.






Part 6. Leave Time

2-18-601. Definitions.

2-18-601. Definitions. For the purpose of this part the following definitions apply: (1) (a) "Agency" means any legally constituted department, board, or commission of state, county, or city government or any political subdivision of the state. (b) The term does not mean the state compensation insurance fund. (2) "Break in service" means a period of time in excess of 5 working days when the person is not employed and that severs continuous employment. (3) "Common association" means an association of employees established pursuant to 2-18-1310 for the purposes of employer and employee participation in the plan. (4) "Continuous employment" means working within the same jurisdiction without a break in service of more than 5 working days or without a continuous absence without pay of more than 15 working days. (5) "Contracting employer" means an employer who, pursuant to 2-18-1310, has contracted with the department of administration to participate in the plan. (6) "Employee" means any person employed by an agency except elected state, county, and city officials, schoolteachers, persons contracted as independent contractors or hired under personal services contracts, and student interns. (7) "Full-time employee" means an employee who normally works 40 hours a week. (8) "Holiday" means a scheduled day off with pay to observe a legal holiday, as specified in 1-1-216 or 20-1-305, except Sundays. (9) "Member" means an employee who belongs to a voluntary employees' beneficiary association established under 2-18-1310. (10) "Part-time employee" means an employee who normally works less than 40 hours a week. (11) "Permanent employee" means a permanent employee as defined in 2-18-101. (12) "Plan" means the employee welfare benefit plan established under Internal Revenue Code section 501(c)(9) pursuant to 2-18-1304. (13) "Seasonal employee" means a seasonal employee as defined in 2-18-101. (14) "Short-term worker" means: (a) for the executive and judicial branches, a short-term worker as defined in 2-18-101; or (b) for the legislative branch, an individual who: (i) is hired by a legislative agency for an hourly wage established by the agency; (ii) may not work for the agency for more than 6 months in a continuous 12-month period; (iii) is not eligible for permanent status; (iv) may not be hired into another position by the agency without a competitive selection process; and (v) is not eligible to earn the leave and holiday benefits provided in this part or the group insurance benefits provided in part 7. (15) "Sick leave" means a leave of absence with pay for: (a) a sickness suffered by an employee or a member of the employee's immediate family; or (b) the time that an employee is unable to perform job duties because of: (i) a physical or mental illness, injury, or disability; (ii) maternity or pregnancy-related disability or treatment, including prenatal care, birth, or medical care for the employee or the employee's child; (iii) parental leave for a permanent employee as provided in 2-18-606; (iv) quarantine resulting from exposure to a contagious disease; (v) examination or treatment by a licensed health care provider; (vi) short-term attendance, in an agency's discretion, to care for a relative or household member not covered by subsection (15)(a) until other care can reasonably be obtained; (vii) necessary care for a spouse, child, or parent with a serious health condition, as defined in the Family and Medical Leave Act of 1993; or (viii) death or funeral attendance of an immediate family member or, at an agency's discretion, another person. (16) "Student intern" means a student intern as defined in 2-18-101. (17) "Temporary employee" means a temporary employee as defined in 2-18-101. (18) "Transfer" means a change of employment from one agency to another agency in the same jurisdiction without a break in service. (19) "Vacation leave" means a leave of absence with pay for the purpose of rest, relaxation, or personal business at the request of the employee and with the concurrence of the employer.

History: En. Sec. 1, Ch. 476, L. 1973; R.C.M. 1947, 59-1007.1; amd. Sec. 30, Ch. 184, L. 1979; amd. Sec. 3, Ch. 568, L. 1979; amd. Sec. 1, Ch. 178, L. 1981; amd. Sec. 1, Ch. 260, L. 1991; amd. Sec. 2, Ch. 756, L. 1991; amd. Sec. 7, Ch. 339, L. 1997; amd. Sec. 2, Ch. 314, L. 2001; amd. Sec. 1, Ch. 11, L. 2005; amd. Sec. 3, Ch. 75, L. 2005; amd. Sec. 1, Ch. 582, L. 2005; amd. Sec. 1, Ch. 503, L. 2007; amd. Sec. 2, Ch. 185, L. 2009.



2-18-602. Repealed.

2-18-602. Repealed. Sec. 12, Ch. 568, L. 1979.

History: En. Sec. 1134, Pol. C. 1895; re-en. Sec. 436, Rev. C. 1907; re-en. Sec. 453, R.C.M. 1921; Cal. Pol C. Sec. 1030; amd. Sec. 1, Ch. 5, L. 1931; re-en. Sec. 453, R.C.M. 1935; amd. Sec. 1, Ch. 22, L. 1951; amd. Sec. 1, Ch. 253, L. 1957; amd. Sec. 1, Ch. 2, L. 1961; R.C.M. 1947, 59-510(1)(part).



2-18-603. Holidays -- observance when falling on employee's day off.

2-18-603. Holidays -- observance when falling on employee's day off. (1) (a) A full-time employee who is scheduled for a day off on a day that is observed as a legal holiday, except Sundays, is entitled to receive a day off with pay either on the day preceding the holiday or on another day following the holiday in the same pay period or as scheduled by the employee and the employee's supervisor, whichever allows a day off in addition to the employee's regularly scheduled days off, provided the employee is in a pay status on the employee's last regularly scheduled working day immediately before the holiday or on the employee's first regularly scheduled working day immediately after the holiday. (b) Part-time employees receive pay for the holiday on a prorated basis according to rules adopted by the department of administration or appropriate administrative officer under 2-18-604. (c) A short-term worker may not receive holiday pay. (2) For purposes of this section, the term "employee" does not include nonteaching school district employees.

History: En. Sec. 1, Ch. 108, L. 1971; R.C.M. 1947, 59-1009; amd. Sec. 4, Ch. 568, L. 1979; amd. Sec. 1, Ch. 312, L. 1981; amd. Sec. 8, Ch. 339, L. 1997.



2-18-604. Administration of rules.

2-18-604. Administration of rules. The department of administration or the administrative officer of any county, city, or political subdivision is responsible for the proper administration of the employee annual, sick, or military leave provisions and the jury duty provisions found in this part and may, when necessary, promulgate rules necessary to achieve the uniform administration of these provisions and to prevent the abuse of these provisions. When promulgated, the rules are effective as to all employees of the state or any county, city, or political subdivision of the state.

History: En. Sec. 10, Ch. 568, L. 1979; amd. Sec. 2, Ch. 582, L. 2005.



2-18-605. Repealed.

2-18-605. Repealed. Sec. 13, Ch. 339, L. 1997.

History: En. Sec. 2, Ch. 178, L. 1981.



2-18-606. Parental leave for state employees.

2-18-606. Parental leave for state employees. (1) The department of administration shall develop a parental leave policy for permanent state employees. The policy must permit an employee to take a reasonable leave of absence and permit the employee to use sick leave immediately following the birth or placement of a child for a period not to exceed 15 working days if: (a) the employee is adopting a child; or (b) the employee is a birth father. (2) As used in this section, "placement" means placement for adoption as defined in 33-22-130. (3) A state agency that is not subject to the provisions of the Family and Medical Leave Act of 1993, 29 U.S.C. 2601 through 2654, may extend the provisions of that act to the employees of the agency.

History: En. Sec. 1, Ch. 756, L. 1991; amd. Sec. 1, Ch. 2, L. 1997; amd. Sec. 158, Ch. 480, L. 1997.



2-18-607. through reserved.

2-18-607 through 2-18-610 reserved.



2-18-611. Annual vacation leave.

2-18-611. Annual vacation leave. (1) Each permanent full-time employee shall earn annual vacation leave credits from the first day of employment. Vacation leave credits earned must be credited at the end of each pay period. However, employees are not entitled to any vacation leave with pay until they have been continuously employed for a period of 6 calendar months. (2) Seasonal employees earn vacation credits. However, seasonal employees must be employed for 6 qualifying months before they may use the vacation credits. In order to qualify, seasonal employees shall immediately report back for work when operations resume in order to avoid a break in service. (3) Permanent part-time employees are entitled to prorated annual vacation benefits if they have worked the qualifying period. (4) An employee may not accrue annual vacation leave credits while in a leave-without-pay status. (5) Temporary employees earn vacation leave credits but may not use the credits until after working for 6 qualifying months. (6) A short-term worker or a student intern, as both terms are defined in 2-18-601, may not earn vacation leave credits, and time worked as a short-term worker or as a student intern does not apply toward the person's rate of earning vacation leave credits.

History: En. Sec. 1, Ch. 131, L. 1949; amd. Sec. 1, Ch. 152, L. 1951; amd. Sec. 1, Ch. 350, L. 1969; amd. Sec. 1, Ch. 121, L. 1971; amd. Sec. 1, Ch. 360, L. 1973; amd. Sec. 2, Ch. 476, L. 1973; amd. Sec. 1, Ch. 62, L. 1975; amd. Sec. 1, Ch. 479, L. 1977; R.C.M. 1947, 59-1001(1), (4); amd. Sec. 5, Ch. 568, L. 1979; amd. Sec. 1, Ch. 280, L. 1983; amd. Sec. 2, Ch. 593, L. 1985; amd. Sec. 1, Ch. 328, L. 1987; amd. Sec. 9, Ch. 339, L. 1997; amd. Sec. 2, Ch. 11, L. 2005; amd. Sec. 4, Ch. 75, L. 2005.



2-18-612. Rate earned.

2-18-612. Rate earned. (1) Vacation leave credits are earned at a yearly rate calculated in accordance with the following schedule, which applies to the total years of an employee's employment with any agency whether the employment is continuous or not: Years of employmentWorking days credit 1 day through 10 years15 10 years through 15 years18 15 years through 20 years21 20 years or more24 (2) (a) For the purpose of determining years of employment under this section, an employee eligible to earn vacation credits under 2-18-611 must be credited with 1 year of employment for each period of: (i) 2,080 hours of service following the date of employment. An employee must be credited with 80 hours of service for each biweekly pay period in which the employee is in a pay status or on an authorized leave of absence without pay, regardless of the number of hours of service in the pay period. (ii) 12 calendar months in which the employee was in a pay status or on an authorized leave of absence without pay, regardless of the number of hours of service in any 1 month. An employee of a school district, a school at a state institution, or the university system must be credited with 1 year of service if the employee is employed for an entire academic year. (b) State agencies, other than the university system and a school at a state institution, shall use the method provided in subsection (2)(a)(i) to calculate years of service under this section.

History: En. Sec. 1, Ch. 131, L. 1949; amd. Sec. 1, Ch. 152, L. 1951; amd. Sec. 1, Ch. 350, L. 1969; amd. Sec. 1, Ch. 121, L. 1971; amd. Sec. 1, Ch. 360, L. 1973; amd. Sec. 2, Ch. 476, L. 1973; amd. Sec. 1, Ch. 62, L. 1975; amd. Sec. 1, Ch. 479, L. 1977; R.C.M. 1947, 59-1001(3); amd. Sec. 6, Ch. 568, L. 1979; amd. Sec. 3, Ch. 593, L. 1985; amd. Sec. 123, Ch. 61, L. 2007.



2-18-613. Repealed.

2-18-613. Repealed. Sec. 12, Ch. 568, L. 1979.

History: En. Sec. 4, Ch. 131, L. 1949; amd. Sec. 4, Ch. 350, L. 1969; R.C.M. 1947, 59-1004.



2-18-614. Military leave considered service.

2-18-614. Military leave considered service. A period of absence from employment with the state, county, or city occurring either during a war involving the United States or in any other national emergency and for 90 days thereafter for one of the following reasons is considered as service for the purpose of determining the number of years of employment used in calculating vacation leave credits under this section: (1) having been ordered on active duty with the armed forces of the United States; (2) voluntary service on active duty in the armed forces or on ships operated by or for the United States government; or (3) direct assignment to the United States department of defense for duties related to national defense efforts if a leave of absence has been granted by the employer.

History: En. Sec. 1, Ch. 131, L. 1949; amd. Sec. 1, Ch. 152, L. 1951; amd. Sec. 1, Ch. 350, L. 1969; amd. Sec. 1, Ch. 121, L. 1971; amd. Sec. 1, Ch. 360, L. 1973; amd. Sec. 2, Ch. 476, L. 1973; amd. Sec. 1, Ch. 62, L. 1975; amd. Sec. 1, Ch. 479, L. 1977; R.C.M. 1947, 59-1001(2).



2-18-615. Absence because of illness not chargeable against vacation unless employee approves.

2-18-615. Absence because of illness not chargeable against vacation unless employee approves. Absence from employment by reason of illness shall not be chargeable against unused vacation leave credits unless approved by the employee.

History: En. Sec. 5, Ch. 131, L. 1949; amd. Sec. 5, Ch. 350, L. 1969; amd. Sec. 4, Ch. 476, L. 1973; R.C.M. 1947, 59-1005.



2-18-616. Determination of vacation dates.

2-18-616. Determination of vacation dates. The dates when employees' annual vacation leaves are granted must be determined by agreement between each employee and the employing agency with regard to the best interest of the state or any county or city of the state as well as the best interests of each employee.

History: En. Sec. 6, Ch. 131, L. 1949; R.C.M. 1947, 59-1006; amd. Sec. 124, Ch. 61, L. 2007.



2-18-617. Accumulation of leave -- cash for unused -- transfer.

2-18-617. Accumulation of leave -- cash for unused -- transfer. (1) (a) Except as provided in subsection (1)(b), annual vacation leave may be accumulated to a total not to exceed two times the maximum number of days earned annually as of the end of the first pay period of the next calendar year. Excess vacation time is not forfeited if taken within 90 calendar days from the last day of the calendar year in which the excess was accrued. (b) It is the responsibility of the head of an employing agency to provide reasonable opportunity for an employee to use rather than forfeit accumulated vacation leave. If an employee makes a reasonable written request to use excess vacation leave before the excess vacation leave must be forfeited under subsection (1)(a) and the employing agency denies the request, the excess vacation leave is not forfeited and the employing agency shall ensure that the employee may use the excess vacation leave before the end of the calendar year in which the leave would have been forfeited under subsection (1)(a). (2) (a) An employee who terminates employment for a reason not reflecting discredit on the employee and who has worked the qualifying period set forth in 2-18-611 is entitled upon the date of termination to either: (i) cash compensation for unused vacation leave if the employee is not subject to subsection (2)(a)(ii); or (ii) conversion of the employee's unused vacation leave balance to an employer contribution to an employee welfare benefit plan health care expense trust account established pursuant to 2-18-1304 if: (A) the employee is a member who belongs to a voluntary employees' beneficiary association established under 2-18-1310; and (B) the contracting employer has entered into an agreement with members of the common association for an employer contribution based on unused vacation leave provided for in 2-18-611. (b) Vacation leave contributed to the sick leave fund, provided for in 2-18-618, is nonrefundable and is not eligible for cash compensation upon termination. (3) If an employee transfers between agencies of the same jurisdiction, cash compensation may not be paid for unused vacation leave. In a transfer, the receiving agency assumes the liability for the accrued vacation credits transferred with the employee. (4) An employee may contribute accumulated vacation leave to a nonrefundable sick leave fund provided for in 2-18-618. The department of administration shall, in consultation with the state employee group benefits advisory council, provided for in 2-15-1016, adopt rules to implement this subsection. (5) This section does not prohibit a school district from providing cash compensation for unused vacation leave in lieu of the accumulation of the leave, either through a collective bargaining agreement or, in the absence of a collective bargaining agreement, through a policy.

History: (1)En. Sec. 2, Ch. 131, L. 1949; amd. Sec. 2, Ch. 350, L. 1969; amd. Sec. 2, Ch. 121, L. 1971; amd. Sec. 1, Ch. 148, L. 1974; Sec. 59-1002, R.C.M. 1947; (2), (3)En. Sec. 3, Ch. 131, L. 1949; amd. Sec. 3, Ch. 350, L. 1969; amd. Sec. 3, Ch. 476, L. 1973; Sec. 59-1003, R.C.M. 1947; R.C.M. 1947, 59-1002, 59-1003; amd. Sec. 1, Ch. 548, L. 1979; amd. Sec. 7, Ch. 568, L. 1979; amd. Sec. 1, Ch. 115, L. 1993; amd. Sec. 1, Ch. 143, L. 1997; amd. Sec. 1, Ch. 47, L. 2007; amd. Sec. 2, Ch. 503, L. 2007.



2-18-618. Sick leave.

2-18-618. Sick leave. (1) A permanent full-time employee earns sick leave credits from the first day of employment. For calculating sick leave credits, 2,080 hours (52 weeks x 40 hours) equals 1 year. Sick leave credits must be credited at the end of each pay period. Sick leave credits are earned at the rate of 12 working days for each year of service without restriction as to the number of working days that may be accumulated. Employees are not entitled to be paid sick leave until they have been continuously employed 90 days. (2) An employee may not accrue sick leave credits while in a leave-without-pay status. (3) Permanent part-time employees are entitled to prorated leave benefits if they have worked the qualifying period. (4) Full-time temporary and seasonal employees are entitled to sick leave benefits provided they work the qualifying period. (5) A short-term worker may not earn sick leave credits. (6) Except as otherwise provided in 2-18-1311, an employee who terminates employment with the agency is entitled to a lump-sum payment equal to one-fourth of the pay attributed to the accumulated sick leave. The pay attributed to the accumulated sick leave must be computed on the basis of the employee's salary or wage at the time the employee terminates employment with the state, county, or city. Accrual of sick leave credits for calculating the lump-sum payment provided for in this subsection begins July 1, 1971. The payment is the responsibility of the agency in which the sick leave accrues. However, an employee does not forfeit any sick leave rights or benefits accrued prior to July 1, 1971. However, when an employee transfers between agencies within the same jurisdiction, the employee is not entitled to a lump-sum payment. In a transfer between agencies, the receiving agency shall assume the liability for the accrued sick leave credits earned after July 1, 1971, and transferred with the employee. (7) An employee who receives a lump-sum payment pursuant to this section or who, pursuant to 2-18-1311, converts unused sick leave to employer contributions to a health care expense trust account and who is again employed by any agency may not be credited with sick leave for which the employee has previously been compensated or for which the employee has received an employer contribution to the health care expense trust account. (8) Abuse of sick leave is cause for dismissal and forfeiture of the lump-sum payments provided for in this section. (9) An employee of a state agency may contribute any portion of the employee's accumulated sick leave or accumulated vacation leave to a nonrefundable sick leave fund for state employees and becomes eligible to draw upon the fund if an extensive illness or accident exhausts the employee's accumulated sick leave, irrespective of the employee's membership or nonmembership in the employee welfare benefit plan established pursuant to 2-18-1304. The department of administration shall, in consultation with the state employee group benefits advisory council, provided for in 2-15-1016, administer the sick leave fund and adopt rules to implement this subsection. (10) A local government may establish and administer through local rule a sick leave fund into which its employees may contribute a portion of their accumulated sick leave or vacation leave.

History: En. 59-1008 by Sec. 1, Ch. 93, L. 1971; amd. Sec. 5, Ch. 476, L. 1973; amd. Sec. 1, Ch. 309, L. 1975; R.C.M. 1947, 59-1008; amd. Sec. 8, Ch. 568, L. 1979; amd. Sec. 2, Ch. 280, L. 1983; amd. Sec. 1, Ch. 707, L. 1985; amd. Sec. 2, Ch. 328, L. 1987; amd. Sec. 1, Ch. 414, L. 1989; amd. Sec. 1, Ch. 25, L. 1991; amd. Sec. 2, Ch. 758, L. 1991; amd. Sec. 10, Ch. 339, L. 1997; amd. Sec. 11, Ch. 272, L. 2001; amd. Sec. 2, Ch. 47, L. 2007.



2-18-619. Jury duty -- service as witness.

2-18-619. Jury duty -- service as witness. (1) Each employee who is under proper summons as a juror shall collect all fees and allowances payable as a result of the service and forward the fees to the appropriate accounting office. Juror fees must be applied against the amount due the employee from the employer. However, if an employee elects to use annual leave to serve on a jury, the employee may not be required to remit the juror fees to the employer. An employee is not required to remit to the employer any expense or mileage allowance paid by the court. (2) An employee subpoenaed to serve as a witness shall collect all fees and allowances payable as a result of the service and forward the fees to the appropriate accounting office. Witness fees must be applied against the amount due the employee from the employer. However, if an employee elects to use annual leave to serve as a witness, the employee may not be required to remit the witness fees to the employer. An employee is not required to remit to the employer any expense or mileage allowances paid by the court. (3) Employers may request the court to excuse their employees from jury duty if they are needed for the proper operation of a unit of state or local government.

History: En. Sec. 6, Ch. 476, L. 1973; amd. Sec. 1, Ch. 154, L. 1974; R.C.M. 1947, 59-1010; amd. Sec. 9, Ch. 568, L. 1979; amd. Sec. 125, Ch. 61, L. 2007.



2-18-620. Repealed.

2-18-620. Repealed. Sec. 3, Ch. 185, L. 2009.

History: En. 59-1011, 59-1012 by Secs. 1, 2, Ch. 107, L. 1975; R.C.M. 1947, 59-1011, 59-1012; amd. Sec. 2, Ch. 57, L. 1979; amd. Sec. 1, Ch. 692, L. 1991.



2-18-621. Unlawful termination -- unlawful payments.

2-18-621. Unlawful termination -- unlawful payments. (1) It is unlawful for an employer to terminate or separate an employee from employment in an attempt to circumvent the provisions of 2-18-611, 2-18-612, and 2-18-614. If a question arises under this subsection, it must be submitted to arbitration as provided in Title 27, chapter 5, as if an agreement described in 27-5-114 is in effect, unless there is an applicable collective bargaining agreement to the contrary. (2) (a) An employee who terminates employment is entitled to receive only: (i) payments for accumulated wages, vacation leave as provided in 2-18-617, sick leave as provided in 2-18-618, and compensatory time earned as provided in the rules or policies of the employer; and (ii) if the termination is the result of a reduction in force, severance pay and a retraining allowance as provided for in 2-18-622. (b) An employee who terminates employment may not receive severance pay, a bonus, or any other type of monetary payment not described in subsection (2)(a)(i) or (2)(a)(ii). (3) Subsection (2) does not apply to: (a) retirement benefits; (b) a payment, settlement, award, or judgment that involves a potential or actual cause of action, legal dispute, claim, grievance, contested case, or lawsuit; or (c) any other payment authorized by law.

History: En. Sec. 1, Ch. 131, L. 1949; amd. Sec. 1, Ch. 152, L. 1951; amd. Sec. 1, Ch. 350, L. 1969; amd. Sec. 1, Ch. 121, L. 1971; amd. Sec. 1, Ch. 360, L. 1973; amd. Sec. 2, Ch. 476, L. 1973; amd. Sec. 1, Ch. 62, L. 1975; amd. Sec. 1, Ch. 479, L. 1977; R.C.M. 1947, 59-1001(5); amd. Sec. 22, Ch. 684, L. 1985; amd. Sec. 126, Ch. 61, L. 2007; amd. Sec. 1, Ch. 341, L. 2007.



2-18-622. Reduction in force -- severance pay and retraining allowance required.

2-18-622. Reduction in force -- severance pay and retraining allowance required. If a reduction in force is necessary, the state may provide severance pay and a retraining allowance. Within a collective bargaining unit, severance pay and the retraining allowance are negotiable subjects under 39-31-305.

History: En. Sec. 1, Ch. 758, L. 1991; amd. Sec. 8, Ch. 640, L. 1993; (3)En. Sec. 13, Ch. 640, L. 1993.



2-18-623. through reserved.

2-18-623 through 2-18-625 reserved.



2-18-626. Department of justice employees -- payment of compensation for time spent answering subpoena.

2-18-626. Department of justice employees -- payment of compensation for time spent answering subpoena. A department of justice employee must receive all regular duty pay and benefits for time spent answering a subpoena in a civil or criminal cause when called to testify in connection with the employee's official duties. The department of justice may bill the person or organization requesting issuance of the subpoena for reimbursement for the employee's time.

History: En. Sec. 1, Ch. 363, L. 1987.



2-18-627. Paid leave for disaster relief volunteer service.

2-18-627. Paid leave for disaster relief volunteer service. (1) An agency may grant to a state employee up to 15 days in a calendar year of a paid leave of absence for the employee to participate in specialized disaster relief services for the American red cross if: (a) the employee is a certified American red cross disaster relief volunteer; and (b) the American red cross has requested the employee's services. (2) Leave time granted pursuant to this section: (a) must be paid at the regular rate of compensation, including regular group, retirement, or leave accrual benefits, for the regular work hours during which the employee is absent from the employee's regular duties; (b) commences upon approval of the employee's employing agency; and (c) may not be charged against any other leave to which the employee is entitled. (3) For purposes of this section, the following definitions apply: (a) "Agency" has the meaning provided in 2-18-101. (b) "Employee" means any person employed by an agency, except an elected official.

History: En. Sec. 1, Ch. 225, L. 1999.



2-18-628. through reserved.

2-18-628 through 2-18-640 reserved.



2-18-641. Exemption -- employees of certain county hospitals or rest homes and hospital districts.

2-18-641. Exemption -- employees of certain county hospitals or rest homes and hospital districts. (1) An employee of a county hospital or county rest home in a county having a taxable valuation of less than $30 million or an employee of a hospital district is exempt from the provisions of this part. (2) For any reduction in leave benefits for an employee subject to subsection (1), there must be an increase in compensation or benefits.

History: En. Sec. 1, Ch. 559, L. 2001; amd. Sec. 1, Ch. 128, L. 2011.






Part 7. Group Insurance Generally

2-18-701. Definitions.

2-18-701. Definitions. As used in this part, the following definitions apply: (1) "Dependent" has the meaning provided in 33-22-140. (2) (a) "Employee", as the term applies to a person employed in the executive, judicial, or legislative branches of state government, means: (i) a permanent full-time employee, as provided in 2-18-601; (ii) a permanent part-time employee, as provided in 2-18-601, who is regularly scheduled to work 20 hours or more a week; (iii) a seasonal full-time employee, as provided in 2-18-601, who is regularly scheduled to work 6 months or more a year or who works for a continuous period of more than 6 months a year although not regularly scheduled to do so; (iv) a seasonal part-time employee, as provided in 2-18-601, who is regularly scheduled to work 20 hours or more a week for 6 months or more a year or who works 20 hours or more a week for a continuous period of more than 6 months a year although not regularly scheduled to do so; (v) elected officials; (vi) officers and permanent employees of the legislative branch; (vii) judges and permanent employees of the judicial branch; (viii) academic, professional, and administrative personnel having individual contracts under the authority of the board of regents of higher education or the state board of public education; (ix) a temporary full-time employee, as provided in 2-18-601: (A) who is regularly scheduled to work more than 6 months a year; (B) who works for a continuous period of more than 6 months a year although not regularly scheduled to do so; or (C) whose temporary status is defined through collective bargaining; (x) a temporary part-time employee, as provided in 2-18-601: (A) who is regularly scheduled to work 20 hours or more a week for 6 months or more a year; (B) who works 20 hours or more a week for a continuous period of more than 6 months a year although not regularly scheduled to do so; or (C) whose temporary status is defined through collective bargaining; and (xi) a part-time or full-time employee of the state compensation insurance fund. As used in this subsection, "part-time or full-time employee of the state compensation insurance fund" means an employee eligible for inclusion in the state employee group benefit plans under the rules of the department of administration. (b) The term does not include a student intern, as defined in 2-18-101.

History: En. Sec. 1, Ch. 174, L. 1957; amd. Sec. 1, Ch. 83, L. 1965; amd. Sec. 1, Ch. 200, L. 1967; amd. Sec. 1, Ch. 220, L. 1969; amd. Sec. 1, Ch. 382, L. 1971; amd. Sec. 1, Ch. 188, L. 1974; amd. Sec. 1, Ch. 359, L. 1975; amd. Sec. 1, Ch. 437, L. 1975; amd. Sec. 1, Ch. 259, L. 1977; amd. Sec. 11, Ch. 563, L. 1977; R.C.M. 1947, 11-1024(5); amd. Sec. 12, Ch. 678, L. 1979; amd. Sec. 6, Ch. 421, L. 1981; amd. Sec. 1, Ch. 171, L. 1989; amd. Sec. 3, Ch. 314, L. 2001; amd. Sec. 5, Ch. 75, L. 2005; amd. Sec. 2, Ch. 356, L. 2007.



2-18-702. Group insurance for public employees and officers.

2-18-702. Group insurance for public employees and officers. (1) (a) Except as provided in subsection (1)(c), all counties, cities, towns, school districts, and the board of regents shall upon approval by two-thirds vote of their respective officers and employees enter into group hospitalization, medical, health, including long-term disability, accident, or group life insurance contracts or plans for the benefit of their officers and employees and their dependents. The laws prohibiting discrimination on the basis of marital status in Title 49 do not prohibit bona fide group insurance plans from providing greater or additional contributions for insurance benefits to employees with dependents than to employees without dependents or with fewer dependents. (b) The governing body of a county, city, or town may, at its discretion, consider the employees of private, nonprofit economic development organizations, hospitals, health centers, or nursing homes to be employees of the county, city, or town solely for the purpose of participation in group hospitalization, medical, health, including long-term disability, accident, or group life insurance contracts or plans as provided in subsection (1)(a). The governing body of the county, city, or town may require an employee, organization, hospital, health center, or nursing home to pay the actual cost of coverage required for participation or may, at its discretion and subject to any restriction on who may be a member of a group, pay all or part of the cost of coverage of the employee of the organization. (c) The governing body of a county having a taxable valuation of less than $30 million or the board of trustees of a hospital district may, at its discretion, exempt employees of a county hospital, county rest home or nursing home, or hospital district from participation in group hospitalization, medical, health, including long-term disability, accident, or group life insurance contracts or plans provided pursuant to subsection (1)(a) or (1)(b). (2) State employees and elected officials, as defined in 2-18-701, may participate in state employee group benefit plans as are provided for under part 8 of this chapter. (3) For state officers and employees, the premiums required from time to time to maintain the insurance in force must be paid by the insured officers and employees, and the state treasurer shall deduct the premiums from the salary or wages of each officer or employee who elects to become insured, on the officer's or employee's written order, and issue a warrant for the premiums to the insurer. (4) For the purpose of this section, the plans of health service corporations for defraying or assuming the cost of professional services of licensees in the field of health or the services of hospitals, clinics, or sanitariums or both professional and hospital services must be construed as group insurance and the dues payable under the plans must be construed as premiums for group insurance. (5) If the board of trustees of a school district implements a self-insured group health plan or if the board of regents implements an alternative to conventional insurance to provide group benefits to its employees, the board shall maintain the alternative plan on an actuarially sound basis.

History: (1)En. Sec. 1, Ch. 174, L. 1957; amd. Sec. 1, Ch. 83, L. 1965; amd. Sec. 1, Ch. 200, L. 1967; amd. Sec. 1, Ch. 220, L. 1969; amd. Sec. 1, Ch. 382, L. 1971; amd. Sec. 1, Ch. 188, L. 1974; amd. Sec. 1, Ch. 359, L. 1975; amd. Sec. 1, Ch. 437, L. 1975; amd. Sec. 1, Ch. 259, L. 1977; amd. Sec. 11, Ch. 563, L. 1977; Sec. 11-1024, R.C.M. 1947; (2)En. Sec. 11, Ch. 555, L. 1979; (3), (4)En. Sec. 1, Ch. 248, L. 1963; Sec. 40-3905.1, R.C.M. 1947; R.C.M. 1947, 11-1024(1), 40-3905.1; amd. Sec. 31, Ch. 184, L. 1979; amd. Sec. 11, Ch. 555, L. 1979; amd. Sec. 7, Ch. 421, L. 1981; amd. Sec. 10, Ch. 660, L. 1989; amd. Sec. 1, Ch. 139, L. 1991; amd. Sec. 1, Ch. 13, L. 1993; amd. Sec. 3, Ch. 325, L. 1995; amd. Sec. 1, Ch. 186, L. 1999; amd. Sec. 2, Ch. 559, L. 2001; amd. Sec. 1, Ch. 145, L. 2009; amd. Sec. 2, Ch. 128, L. 2011.



2-18-703. Contributions.

2-18-703. Contributions. (1) Each agency, as defined in 2-18-601, and the state compensation insurance fund shall contribute the amount specified in this section toward the group benefits cost. (2) For employees defined in 2-18-701 and for members of the legislature, the employer contribution for group benefits is $733 a month from January 2011 through December 2013, $806 a month from January 2014 through December 2014, and $887 for January 2015 and for each succeeding month. For employees of the Montana university system, the employer contribution for group benefits is $806 a month from July 2013 through June 2014 and $887 a month from July 2014 and for each succeeding month. If a state employee is terminated to achieve a reduction in force, the continuation of contributions for group benefits beyond the termination date is subject to negotiation under 39-31-305 and to the protections of 2-18-1205. Permanent part-time, seasonal part-time, and temporary part-time employees who are regularly scheduled to work less than 20 hours a week are not eligible for the group benefit contribution. An employee who elects not to be covered by a state-sponsored group benefit plan may not receive the state contribution. A portion of the employer contribution for group benefits may be applied to an employee's costs for participation in Part B of medicare under Title XVIII of the Social Security Act, as amended, if the state group benefit plan is the secondary payer and medicare the primary payer. (3) For employees of elementary and high school districts, the employer's contributions may exceed but may not be less than $10 a month. (4) (a) For employees of political subdivisions, as defined in 2-9-101, except school districts, the employer's contributions may exceed but may not be less than $10 a month. (b) Subject to the public hearing requirement provided in 2-9-212(2)(b), the amount in excess of the base contribution of a local government's property tax levy for contributions for group benefits as determined in subsection (4)(c) is not subject to the mill levy calculation limitation provided for in 15-10-420. (c) (i) Subject to subsections (4)(c)(ii) and (4)(c)(iii), the base contribution is determined by multiplying the average annual contribution for each employee on July 1, 1999, times the number of employees for whom the employer makes contributions for group benefits under 2-9-212 on July 1 of each fiscal year. (ii) If a political subdivision did not make contributions for group benefits on or before July 1, 1999, and subsequently does so, the base contribution is determined by multiplying the average annual contribution for each employee in the first year the political subdivision provides contributions for group benefits times the number of employees for whom the employer makes contributions for group benefits under 2-9-212 on July 1 of each fiscal year. (iii) If a political subdivision has made contributions for group benefits but has not previously levied for contributions in excess of the base contribution, the political subdivision's base is determined by multiplying the average annual contribution for each employee at the beginning of the fiscal year immediately preceding the year in which the levy will first be levied times the number of employees for whom the employer made contributions for group benefits under 2-9-212 in that fiscal year. (5) Unused employer contributions for any state employee must be transferred to an account established for this purpose by the department of administration and upon transfer may be used to offset losses occurring to the group of which the employee is eligible to be a member. (6) Unused employer contributions for any government employee may be transferred to an account established for this purpose by a self-insured government and upon transfer may be used to offset losses occurring to the group of which the employee is eligible to be a member or to increase the reserves of the group. (7) The laws prohibiting discrimination on the basis of marital status in Title 49 do not prohibit bona fide group insurance plans from providing greater or additional contributions for insurance benefits to employees with dependents than to employees without dependents or with fewer dependents.

History: En. Sec. 1, Ch. 174, L. 1957; amd. Sec. 1, Ch. 83, L. 1965; amd. Sec. 1, Ch. 200, L. 1967; amd. Sec. 1, Ch. 220, L. 1969; amd. Sec. 1, Ch. 382, L. 1971; amd. Sec. 1, Ch. 188, L. 1974; amd. Sec. 1, Ch. 359, L. 1975; amd. Sec. 1, Ch. 437, L. 1975; amd. Sec. 1, Ch. 259, L. 1977; amd. Sec. 11, Ch. 563, L. 1977; R.C.M. 1947, 11-1024(2); amd. Sec. 13, Ch. 678, L. 1979; amd. Sec. 8, Ch. 421, L. 1981; amd. Sec. 1, Ch. 207, L. 1983; amd. Sec. 11, Ch. 710, L. 1983; amd. Sec. 8, Ch. 740, L. 1985; amd. Sec. 2, Ch. 370, L. 1987; amd. Sec. 10, Ch. 661, L. 1987; amd. Sec. 2, Ch. 171, L. 1989; amd. Sec. 11, Ch. 660, L. 1989; amd. Sec. 1, Ch. 171, L. 1991; amd. Sec. 10, Ch. 720, L. 1991; amd. Sec. 3, Ch. 758, L. 1991; amd. Sec. 2, Ch. 13, L. 1993; amd. Sec. 9, Ch. 640, L. 1993; amd. Sec. 12, Ch. 455, L. 1995; amd. Sec. 10, Ch. 417, L. 1997; amd. Sec. 9, Ch. 558, L. 1999; amd. Sec. 4, Ch. 314, L. 2001; amd. Sec. 2, Ch. 511, L. 2001; amd. Secs. 6, 9, Ch. 553, L. 2001; amd. Secs. 2, 4, Ch. 529, L. 2003; amd. Sec. 6, Ch. 552, L. 2003; amd. Sec. 5, Ch. 6, L. 2005; amd. Sec. 13, Ch. 81, L. 2007; amd. Sec. 5, Ch. 7, L. 2009; amd. Sec. 2, Ch. 412, L. 2009; amd. Sec. 3, Ch. 385, L. 2013.



2-18-704. Mandatory provisions.

2-18-704. Mandatory provisions. (1) An insurance contract or plan issued under this part must contain provisions that permit: (a) the member of a group who retires from active service under the appropriate retirement provisions of a defined benefit plan provided by law or, in the case of the defined contribution plan provided in Title 19, chapter 3, part 21, a member with at least 5 years of service and who is at least age 50 while in covered employment to remain a member of the group until the member becomes eligible for medicare under the federal Health Insurance for the Aged Act, 42 U.S.C. 1395, unless the member is a participant in another group plan with substantially the same or greater benefits at an equivalent cost or unless the member is employed and, by virtue of that employment, is eligible to participate in another group plan with substantially the same or greater benefits at an equivalent cost; (b) the surviving spouse of a member to remain a member of the group as long as the spouse is eligible for retirement benefits accrued by the deceased member as provided by law unless the spouse is eligible for medicare under the federal Health Insurance for the Aged Act or unless the spouse has or is eligible for equivalent insurance coverage as provided in subsection (1)(a); (c) the surviving children of a member to remain members of the group as long as they are eligible for retirement benefits accrued by the deceased member as provided by law unless they have equivalent coverage as provided in subsection (1)(a) or are eligible for insurance coverage by virtue of the employment of a surviving parent or legal guardian. (2) An insurance contract or plan issued under this part must contain the provisions of subsection (1) for remaining a member of the group and also must permit: (a) the spouse of a retired member the same rights as a surviving spouse under subsection (1)(b); (b) the spouse of a retiring member to convert a group policy as provided in 33-22-508; and (c) continued membership in the group by anyone eligible under the provisions of this section, notwithstanding the person's eligibility for medicare under the federal Health Insurance for the Aged Act. (3) (a) A state insurance contract or plan must contain provisions that permit a legislator to remain a member of the state's group plan until the legislator becomes eligible for medicare under the federal Health Insurance for the Aged Act if the legislator: (i) terminates service in the legislature and is a vested member of a state retirement system provided by law; and (ii) notifies the department of administration in writing within 90 days of the end of the legislator's legislative term. (b) A former legislator may not remain a member of the group plan under the provisions of subsection (3)(a) if the person: (i) is a member of a plan with substantially the same or greater benefits at an equivalent cost; or (ii) is employed and, by virtue of that employment, is eligible to participate in another group plan with substantially the same or greater benefits at an equivalent cost. (c) A legislator who remains a member of the group under the provisions of subsection (3)(a) and subsequently terminates membership may not rejoin the group plan unless the person again serves as a legislator. (4) (a) A state insurance contract or plan must contain provisions that permit continued membership in the state's group plan by a member of the judges' retirement system who leaves judicial office but continues to be an inactive vested member of the judges' retirement system as provided by 19-5-301. The judge shall notify the department of administration in writing within 90 days of the end of the judge's judicial service of the judge's choice to continue membership in the group plan. (b) A former judge may not remain a member of the group plan under the provisions of this subsection (4) if the person: (i) is a member of a plan with substantially the same or greater benefits at an equivalent cost; (ii) is employed and, by virtue of that employment, is eligible to participate in another group plan with substantially the same or greater benefits at an equivalent cost; or (iii) becomes eligible for medicare under the federal Health Insurance for the Aged Act. (c) A judge who remains a member of the group under the provisions of this subsection (4) and subsequently terminates membership may not rejoin the group plan unless the person again serves in a position covered by the state's group plan. (5) A person electing to remain a member of the group under subsection (1), (2), (3), or (4) shall pay the full premium for coverage and for that of the person's covered dependents. (6) An insurance contract or plan issued under this part that provides for the dispensing of prescription drugs by an out-of-state mail service pharmacy, as defined in 37-7-702: (a) must permit any member of a group to obtain prescription drugs from a pharmacy located in Montana that is willing to match the price charged to the group or plan and to meet all terms and conditions, including the same professional requirements that are met by the mail service pharmacy for a drug, without financial penalty to the member; and (b) may only be with an out-of-state mail service pharmacy that is registered with the board under Title 37, chapter 7, part 7, and that is registered in this state as a foreign corporation. (7) An insurance contract or plan issued under this part must include coverage for treatment of inborn errors of metabolism, as provided for in 33-22-131. (8) (a) An insurance contract or plan issued under this part that provides coverage for an individual in a member's family must provide coverage for well-child care for children from the moment of birth through 7 years of age. Benefits provided under this coverage are exempt from any deductible provision that may be in force in the contract or plan. (b) Coverage for well-child care under subsection (8)(a) must include: (i) a history, physical examination, developmental assessment, anticipatory guidance, and laboratory tests, according to the schedule of visits adopted under the early and periodic screening, diagnosis, and treatment services program provided for in 53-6-101; and (ii) routine immunizations according to the schedule for immunization recommended by the immunization practice advisory committee of the U.S. department of health and human services. (c) Minimum benefits may be limited to one visit payable to one provider for all of the services provided at each visit as provided for in this subsection (8). (d) For purposes of this subsection (8): (i) "developmental assessment" and "anticipatory guidance" mean the services described in the Guidelines for Health Supervision II, published by the American academy of pediatrics; and (ii) "well-child care" means the services described in subsection (8)(b) and delivered by a physician or a health care professional supervised by a physician. (9) Upon renewal, an insurance contract or plan issued under this part under which coverage of a dependent terminates at a specified age must continue to provide coverage for any dependent, as defined in the insurance contract or plan, until the dependent reaches 26 years of age. For insurance contracts or plans issued under this part, the premium charged for the additional coverage of a dependent, as defined in the insurance contract or plan, may be required to be paid by the insured and not by the employer. (10) Prior to issuance of an insurance contract or plan under this part, written informational materials describing the contract's or plan's cancer screening coverages must be provided to a prospective group or plan member. (11) The state employee group benefit plans and the Montana university system group benefits plans must provide coverage for hospital inpatient care for a period of time as is determined by the attending physician and, in the case of a health maintenance organization, the primary care physician, in consultation with the patient to be medically necessary following a mastectomy, a lumpectomy, or a lymph node dissection for the treatment of breast cancer. (12) (a) The state employee group benefit plans and the Montana university system group benefits plans must provide coverage for outpatient self-management training and education for the treatment of diabetes. Any education must be provided by a licensed health care professional with expertise in diabetes. (b) Coverage must include a $250 benefit for a person each year for medically necessary and prescribed outpatient self-management training and education for the treatment of diabetes. (c) The state employee group benefit plans and the Montana university system group benefits plans must provide coverage for diabetic equipment and supplies that at a minimum includes insulin, syringes, injection aids, devices for self-monitoring of glucose levels (including those for the visually impaired), test strips, visual reading and urine test strips, one insulin pump for each warranty period, accessories to insulin pumps, one prescriptive oral agent for controlling blood sugar levels for each class of drug approved by the United States food and drug administration, and glucagon emergency kits. (d) Nothing in subsection (12)(a), (12)(b), or (12)(c) prohibits the state or the Montana university group benefit plans from providing a greater benefit or an alternative benefit of substantially equal value, in which case subsection (12)(a), (12)(b), or (12)(c), as appropriate, does not apply. (e) Annual copayment and deductible provisions are subject to the same terms and conditions applicable to all other covered benefits within a given policy. (f) This subsection (12) does not apply to disability income, hospital indemnity, medicare supplement, accident-only, vision, dental, specific disease, or long-term care policies offered by the state or the Montana university system as benefits to employees, retirees, and their dependents. (13) (a) The state employee group benefit plans and the Montana university system group benefits plans that provide coverage to the spouse or dependents of a peace officer as defined in 45-2-101, a game warden as defined in 19-8-101, a firefighter as defined in 19-13-104, or a volunteer firefighter as defined in 19-17-102 shall renew the coverage of the spouse or dependents if the peace officer, game warden, firefighter, or volunteer firefighter dies within the course and scope of employment. Except as provided in subsection (13)(b), the continuation of the coverage is at the option of the spouse or dependents. Renewals of coverage under this section must provide for the same level of benefits as are available to other members of the group. Premiums charged to a spouse or dependent under this section must be the same as premiums charged to other similarly situated members of the group. Dependent special enrollment must be allowed under the terms of the insurance contract or plan. The provisions of this subsection (13)(a) are applicable to a spouse or dependent who is insured under a COBRA continuation provision. (b) The state employee group benefit plans and the Montana university system group benefits plans subject to the provisions of subsection (13)(a) may discontinue or not renew the coverage of a spouse or dependent only if: (i) the spouse or dependent has failed to pay premiums or contributions in accordance with the terms of the state employee group benefit plans and the Montana university system group benefits plans or if the plans have not received timely premium payments; (ii) the spouse or dependent has performed an act or practice that constitutes fraud or has made an intentional misrepresentation of a material fact under the terms of the coverage; or (iii) the state employee group benefit plans and the Montana university system group benefits plans are ceasing to offer coverage in accordance with applicable state law. (14) The state employee group benefit plans and the Montana university system group benefits plans must comply with the provisions of 33-22-153. (See compiler's comments for contingent termination of certain text.)

History: En. Sec. 1, Ch. 174, L. 1957; amd. Sec. 1, Ch. 83, L. 1965; amd. Sec. 1, Ch. 200, L. 1967; amd. Sec. 1, Ch. 220, L. 1969; amd. Sec. 1, Ch. 382, L. 1971; amd. Sec. 1, Ch. 188, L. 1974; amd. Sec. 1, Ch. 359, L. 1975; amd. Sec. 1, Ch. 437, L. 1975; amd. Sec. 1, Ch. 259, L. 1977; amd. Sec. 11, Ch. 563, L. 1977; R.C.M. 1947, 11-1024(3), (4); amd. Sec. 1, Ch. 181, L. 1983; amd. Sec. 1, Ch. 738, L. 1991; amd. Sec. 1, Ch. 300, L. 1993; amd. Sec. 1, Ch. 274, L. 1995; amd. Sec. 14, Ch. 42, L. 1997; amd. Sec. 1, Ch. 282, L. 1997; amd. Sec. 1, Ch. 434, L. 1999; amd. Sec. 2, Ch. 471, L. 1999; amd. Sec. 2, Ch. 450, L. 2001; amd. Sec. 3, Ch. 356, L. 2007; amd. Sec. 1, Ch. 390, L. 2007; amd. Sec. 1, Ch. 463, L. 2007; amd. Sec. 1, Ch. 54, L. 2011; amd. Sec. 2, Ch. 97, L. 2013.



2-18-705. Participation in patient-centered medical home optional.

2-18-705. (Temporary) Participation in patient-centered medical home optional. The participation of an insurance contract or plan issued under this part in a patient-centered medical home program is not required. If a plan chooses to participate in a patient-centered medical home program, the plan shall comply with the requirements of Title 33, chapter 40, part 1. (Terminates December 31, 2017--sec. 14, Ch. 363, L. 2013.)

History: En. Sec. 6, Ch. 363, L. 2013.



2-18-706. through reserved.

2-18-706 through 2-18-710 reserved.



2-18-711. Cooperative purchasing of employee benefit services and insurance products -- procedures.

2-18-711. Cooperative purchasing of employee benefit services and insurance products -- procedures. (1) To provide employee group benefits, an agency, as defined in 2-18-601, and the state compensation insurance fund may participate with other agencies, nonprofit organizations, or business entities and in voluntary disability insurance purchasing pools provided for under 33-22-1815 if the agency or the state fund determines that cooperative purchasing is in the agency's or the state fund's best interest. (2) Cooperative purchases under this section may be conducted according to purchasing procedures developed by the participating parties if, for contracts valued at $20,000 a year or more, purchasing procedures, at a minimum, include: (a) public notice in three major Montana newspapers of requirements for submitting bids or offers; and (b) consideration of all submitted bids or offers. (3) For purposes of this section, "employee" also means a schoolteacher.

History: En. Sec. 1, Ch. 147, L. 1997; amd. Sec. 5, Ch. 314, L. 2001.






Part 8. State Group Insurance

2-18-801. Repealed.

2-18-801. Repealed. Sec. 14, Ch. 555, L. 1979.

History: (1)En. by Code Commissioner, 1979; (2), (3)En. Sec. 1, Ch. 438, L. 1973; amd. Sec. 1, Ch. 347, L. 1975; R.C.M. 1947, 59-1501.



2-18-802. Repealed.

2-18-802. Repealed. Sec. 14, Ch. 555, L. 1979.

History: En. Sec. 6, Ch. 438, L. 1973; R.C.M. 1947, 59-1506.



2-18-803. Repealed.

2-18-803. Repealed. Sec. 14, Ch. 555, L. 1979.

History: En. Sec. 3, Ch. 438, L. 1973; R.C.M. 1947, 59-1503(3).



2-18-804. Repealed.

2-18-804. Repealed. Sec. 14, Ch. 555, L. 1979.

History: En. Sec. 4, Ch. 438, L. 1973; R.C.M. 1947, 59-1504.



2-18-805. Repealed.

2-18-805. Repealed. Sec. 14, Ch. 555, L. 1979.

History: En. Sec. 7, Ch. 438, L. 1973; R.C.M. 1947, 59-1507.



2-18-806. Repealed.

2-18-806. Repealed. Sec. 14, Ch. 555, L. 1979.

History: En. Sec. 2, Ch. 438, L. 1973; R.C.M. 1947, 59-1502.



2-18-807. Repealed.

2-18-807. Repealed. Sec. 14, Ch. 555, L. 1979.

History: En. Sec. 5, Ch. 438, L. 1973; R.C.M. 1947, 59-1505.



2-18-808. Purpose.

2-18-808. Purpose. The purpose of this part is to establish a program under which the state may provide state employees with adequate group hospitalization, health, medical, disability, life, and other related group benefits in an efficient manner and at an affordable cost.

History: En. Sec. 1, Ch. 555, L. 1979.



2-18-809. Definitions.

2-18-809. Definitions. As used in this part, the following definitions apply: (1) "Advisory council" means the state employee group benefits advisory council provided for in 2-15-1016. (2) "Department" means the department of administration provided for in 2-15-1001. (3) "Flexible spending account" means a funding and accounting arrangement allowed by federal law that: (a) gives a state employee a choice between receiving taxable salary or having a part of the employee's salary withheld; and (b) provides for depositing any portion of the state employee's salary withheld and any employer contribution designated by the employee into an account and receiving from that account nontaxable reimbursement for certain out-of-pocket medical expenses of the state employee or a dependent of the employee. (4) "Group benefits" means group hospitalization, health, medical, surgical, disability, life, and other similar and related group benefits provided to officers and employees of the state, including flexible spending account benefits. The term "group benefits" does not include casualty insurance, defined in 33-1-206; marine insurance, authorized in 33-1-209 and 33-1-221 through 33-1-229; property insurance, defined in 33-1-210; surety insurance, defined in 33-1-211; and title insurance, defined in 33-1-212. (5) (a) "State employee" means an employee of the state, specifically including a member or employee of the legislative branch of state government. (b) The term "state employee" does not include employees of counties, cities, towns, school districts, or the Montana university system or a student intern, as defined in 2-18-101.

History: En. Sec. 2, Ch. 555, L. 1979; amd. Sec. 10, Ch. 467, L. 1981; amd. Sec. 1, Ch. 88, L. 1999; amd. Sec. 6, Ch. 75, L. 2005.



2-18-810. Functions of advisory council.

2-18-810. Functions of advisory council. (1) The department shall meet and consult with the advisory council before negotiating, contracting, or otherwise modifying state employee group benefit plans. (2) The advisory council shall meet quarterly to review the existing state employee group benefit plans, to review claims problems, and to advise the department on state employee group benefit matters.

History: En. Sec. 4, Ch. 555, L. 1979.



2-18-811. General duties of department.

2-18-811. General duties of department. The department shall: (1) adopt rules for the conduct of its business under this part and to carry out the purposes of this part; (2) negotiate and administer contracts for state employee group benefit plans for a period not to exceed 10 years; (3) design state employee group benefit plans, establish specifications for bids, and make recommendations for acceptance or rejection of bids; (4) prepare an annual report that describes the state employee group benefit plans being administered, details the historical and projected program costs and the status of reserve funds, and makes recommendations, if any, for change in existing state employee group benefit plans; (5) prior to each legislative session, perform or obtain an analysis of rate adequacy of all state employee group benefit plans administered under this part; and (6) submit the report required in this section to the office of budget and program planning as a part of the information required by 17-7-111.

History: En. Sec. 5, Ch. 555, L. 1979; amd. Sec. 11, Ch. 112, L. 1991; amd. Sec. 10, Ch. 349, L. 1993; amd. Sec. 1, Ch. 127, L. 2007.



2-18-812. Alternatives to conventional insurance for providing state employee group benefits authorized -- requirements.

2-18-812. Alternatives to conventional insurance for providing state employee group benefits authorized -- requirements. The department may establish alternatives to conventional insurance for providing state employee group benefits. The requirements for providing alternatives to conventional insurance are as follows: (1) The department shall maintain state employee group benefit plans on an actuarially sound basis. (2) The department shall maintain reserves sufficient to liquidate the unrevealed claims liability and other liabilities of state employee group benefit plans. (3) The department shall deposit all reserve funds and premiums paid to a state employee group benefit plan account within the state self-insurance reserve fund, and the deposits must be expended for claims under the plan. (4) The department shall deposit income earned from the investment of a state employee group benefit plan's reserve fund into the account established under subsection (3) in order to offset the costs of administering the plan. Expenditures for actual and necessary expenses required for the efficient administration of the plan must be made from temporary appropriations, as described in 17-7-501(1) or (2), made for that purpose. (5) The department shall deposit into the account provided for in subsection (3) all portions of a state employee's salary designated by the employee to be withheld for the purposes of flexible spending account benefits as well as any employee-designated portion of the employer contribution for group benefits provided for in 2-18-703 that is not required to be used for mandatory or elected benefits. Income earned on the deposits must be retained within the account and used for the purposes provided in this subsection. The money deposited and income earned on the deposits must be used for: (a) payment of claims made by the employee; (b) payment of reasonable costs of administration of the flexible spending account program; (c) offsetting losses of the flexible spending account program; and (d) reducing administration fees collected from participants in the program. (6) The department shall, prior to implementation of any alternative to conventional insurance, present to the advisory council the evidence upon which the department has concluded that the alternative method will be more efficient, less costly, or otherwise superior to contracting for conventional insurance. (7) Except as otherwise provided in Title 33, chapter 18, part 9, the provisions of Title 33 do not apply to the department when exercising the powers and duties provided for in this section.

History: En. Sec. 6, Ch. 555, L. 1979; amd. Sec. 5, Ch. 703, L. 1985; amd. Sec. 1, Ch. 628, L. 1989; amd. Sec. 3, Ch. 532, L. 1997; amd. Sec. 2, Ch. 88, L. 1999; amd. Sec. 1, Ch. 334, L. 1999.



2-18-813. Combining existing employee groups authorized.

2-18-813. Combining existing employee groups authorized. The department may combine existing state employee groups into larger groups for the purpose of establishing state employee group benefit plans on behalf of the combined groups. The department may also combine state employees into a single group for purposes of state employee group benefits under this part.

History: En. Sec. 7, Ch. 555, L. 1979.



2-18-814. Administrative costs.

2-18-814. Administrative costs. The department shall include the costs of administering and negotiating state employee group benefit plans established under this part, as well as the costs of hiring necessary consultants, actuaries, and auditors under this part, as part of the cost for state employee group benefits.

History: En. Sec. 8, Ch. 555, L. 1979.



2-18-815. Transfer of authority of board of regents authorized.

2-18-815. Transfer of authority of board of regents authorized. (1) The board of regents of higher education may transfer its authority for providing group benefits for employees of the Montana university system to the department. (2) Upon transfer of the board of regents' authority as provided in (1) of this section, group benefit plans for employees of the Montana university system are subject to the provisions of this part.

History: En. Sec. 9, Ch. 555, L. 1979.



2-18-816. Biennial audit of group benefit plans required.

2-18-816. Biennial audit of group benefit plans required. The state employee group benefit plans established under this part, whether established on a self-funded basis or not, must be audited every 2 years. The audit must cover the 2-year period since the last audit and be conducted by or at the direction of the legislative auditor.

History: En. Sec. 10, Ch. 555, L. 1979; amd. Sec. 1, Ch. 86, L. 1989.



2-18-817. through reserved.

2-18-817 through 2-18-819 reserved.



2-18-820. Continuation of health insurance for legislators.

2-18-820. Continuation of health insurance for legislators. A legislator who is involuntarily terminated from performing service in either house of the legislature because of term limits is entitled to remain covered by the state's group health insurance plan and to the continuation of the employer's contributions to the employee's group health insurance plan for up to 6 months from the last day of the legislator's final term of office in that house. The provisions of this section are in addition to the rights and benefits provided under 2-18-704 and do not affect the right of a legislator to remain on the group health insurance plan after 6 months if the legislator is otherwise eligible under 2-18-704 to remain covered.

History: En. Sec. 11, Ch. 558, L. 1999.






Part 9. Subrogation -- Notice

2-18-901. Subrogation rights.

2-18-901. Subrogation rights. A disability insurance policy subject to this chapter may contain a provision providing that, to the extent necessary for reimbursement of benefits paid to or on behalf of the insured, the insurer is entitled to subrogation, as provided for in 2-18-902, against a judgment or recovery received by the insured from a third party found liable for a wrongful act or omission that caused the injury necessitating benefit payments.

History: En. Sec. 1, Ch. 365, L. 1987.



2-18-902. Notice -- shared costs of third-party action -- limitation.

2-18-902. Notice -- shared costs of third-party action -- limitation. (1) If an insured intends to institute an action for damages against a third party, the insured shall give the insurer reasonable notice of the intention to institute the action. (2) The insured may request that the insurer pay a proportionate share of the reasonable costs of the third-party action, including attorney fees. (3) An insurer may elect not to participate in the cost of the action. If an election is made, the insurer waives 50% of any subrogation rights granted to it by 2-18-901. (4) The insurer's right of subrogation granted in 2-18-901 may not be enforced until the injured insured has been fully compensated for the insured's injuries.

History: En. Sec. 3, Ch. 365, L. 1987; amd. Sec. 127, Ch. 61, L. 2007.






Part 10. Grievance Procedures

2-18-1001. Department of transportation personnel grievances -- hearing.

2-18-1001. Department of transportation personnel grievances -- hearing. (1) An employee of the department of transportation who is aggrieved by a serious matter of employment based upon work conditions, supervision, or the result of an administrative action and who has exhausted all other administrative remedies is entitled to a hearing before the board of personnel appeals, under the provisions of a grievance procedure to be prescribed by the board, for resolution of the grievance. (2) Direct or indirect interference, restraint, coercion, or retaliation by an employee's supervisor or the department of transportation against an aggrieved employee because the employee has filed or attempted to file a grievance with the board is also a basis for a grievance and entitles the employee to a hearing before the board for resolution. (3) A grievance under this part must be filed with the board of personnel appeals within 180 days after the alleged incident or action occurred. Failure to file the grievance within this period is a bar to proceeding with the grievance.

History: En. 32-2505.1 by Sec. 1, Ch. 377, L. 1975; Sec. 32-2505.1, R.C.M. 1947; En. 32-2505 by Sec. 2, Ch. 28, L. 1974; Sec. 32-2505, R.C.M. 1947; R.C.M. 1947, 32-2505(part), 32-2505.1; amd. Sec. 1, Ch. 14, L. 1991; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 128, Ch. 61, L. 2007.



2-18-1002. Grievance procedure -- hearing -- order.

2-18-1002. Grievance procedure -- hearing -- order. (1) The board of personnel appeals provided for in 2-15-1705 shall hear grievances of personnel of the department of transportation. (2) If, upon the preponderance of the evidence taken at the hearing, the board is of the opinion that the employee is aggrieved, it may issue an order to the department of transportation to require an action by the department to resolve the employee's grievance. In a hearing, the board is not bound by statutory or common-law rules of evidence. The hearing may be conducted by telephone or by videoconference.

History: (1)En. 32-2505 by Sec. 2, Ch. 28, L. 1974; Sec. 32-2505, R.C.M. 1947; (2)En. 32-2505.2 by Sec. 2, Ch. 377, L. 1975; Sec. 32-2505.2, R.C.M. 1947; R.C.M. 1947, 32-2505(part), 32-2505.2; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 2, Ch. 90, L. 1995.



2-18-1003. Enforcement of board order -- petition in district court.

2-18-1003. Enforcement of board order -- petition in district court. The board or the aggrieved employee may petition for the enforcement of the board's order and for appropriate temporary relief and shall file in the district court the record of the proceedings. Upon the filing of the petition, the district court shall have jurisdiction of the proceeding. Thereafter, the district court shall set the matter for hearing. After the hearing, the district court shall issue its order granting such temporary or permanent relief as it considers just and proper. No objection that has not been raised before the board shall be considered by the court unless the failure or neglect to raise the objection is excused because of extraordinary circumstances. The findings of the board with respect to questions of fact, if supported by substantial evidence on the record considered as a whole, shall be conclusive.

History: En. 32-2505.3 by Sec. 3, Ch. 377, L. 1975; R.C.M. 1947, 32-2505.3.



2-18-1004. through reserved.

2-18-1004 through 2-18-1010 reserved.



2-18-1011. Pay band allocation or compensation grievance -- retaliation -- hearing on complaint.

2-18-1011. Pay band allocation or compensation grievance -- retaliation -- hearing on complaint. (1) An employee or the employee's representative affected by the implementation of parts 1 through 3 of this chapter is entitled to file a complaint with the board of personnel appeals provided for in 2-15-1705 and to be heard under the provisions of a grievance procedure to be prescribed by the board. (2) Direct or indirect interference, restraint, coercion, or retaliation by an employee's supervisor or the agency for which the employee works or by any other agency of state government against an employee because the employee has filed or attempted to file a complaint with the board is also a basis for a complaint and entitles the employee to file a complaint with the board and to be heard under the provisions of the grievance procedure prescribed by the board. (3) An action that attempts to revise the determination of a pay band and that involves an employee exercising a right conferred by 2-18-1011 through 2-18-1013 in a way that would adversely affect the employee prior to final resolution or entry of a final order with respect to the action is presumed to be interference, restraint, coercion, or retaliation prohibited by subsection (2) unless the review was commenced or scheduled prior to filing of the appeal and was not prompted by the grievance appealed from. The presumption is rebuttable.

History: En. 82A-1014 by Sec. 15, Ch. 440, L. 1973; amd. Sec. 1, Ch. 47, L. 1974; amd. Sec. 1, Ch. 378, L. 1975; amd. Sec. 1, Ch. 545, L. 1977; R.C.M. 1947, 82A-1014(part); amd. Sec. 14, Ch. 575, L. 1981; amd. Sec. 129, Ch. 61, L. 2007; amd. Sec. 14, Ch. 81, L. 2007.



2-18-1012. Grievance procedure.

2-18-1012. Grievance procedure. If, upon the preponderance of the evidence taken at the hearing, the board is of the opinion that the employee is aggrieved, it may issue an order to the appropriate agency or agencies of state government to require an action to resolve the employee's grievance. In a hearing, the board is not bound by statutory or common-law rules of evidence. The hearing may be conducted by telephone or by videoconference.

History: En. 82A-1014 by Sec. 15, Ch. 440, L. 1973; amd. Sec. 1, Ch. 47, L. 1974; amd. Sec. 1, Ch. 378, L. 1975; amd. Sec. 1, Ch. 545, L. 1977; R.C.M. 1947, 82A-1014(part); amd. Sec. 3, Ch. 90, L. 1995.



2-18-1013. Enforcement of board order -- petition to district court.

2-18-1013. Enforcement of board order -- petition to district court. The board or the employee may petition for the enforcement of the board's order and for appropriate temporary relief and shall file in the district court the record of the proceedings. Upon the filing of the petition, the district court shall have jurisdiction of the proceeding. Thereafter, the district court shall set the matter for hearing. After the hearing, the district court shall issue its order granting such temporary or permanent relief as it considers just and proper. No objection that has not been raised before the board shall be considered by the court unless the failure or neglect to raise the objection is excused because of extraordinary circumstances. The findings of the board with respect to questions of fact, if supported by substantial evidence on the record considered as a whole, shall be conclusive.

History: En. 82A-1014 by Sec. 15, Ch. 440, L. 1973; amd. Sec. 1, Ch. 47, L. 1974; amd. Sec. 1, Ch. 378, L. 1975; amd. Sec. 1, Ch. 545, L. 1977; R.C.M. 1947, 82A-1014(4)(d).






Part 11. Employee Incentive Program

2-18-1101. Definitions.

2-18-1101. Definitions. As used in this part, the following definitions apply: (1) "Agency head" means a director, commissioner, or constitutional officer in charge of an executive, legislative, or judicial branch agency or an agency of the Montana university system. The term includes the president or other person in charge of a public retirement board or a unit of the Montana university system. (2) "Department" means the department of administration provided for in 2-15-1001. (3) (a) "Employee" means an employee of the executive, legislative, or judicial branch or the Montana university system. (b) The term does not include a student intern, as defined in 2-18-101. (4) "Group or team of employees" means a group, team, or work unit of employees working cooperatively.

History: En. Sec. 1, Ch. 552, L. 1981; amd. Sec. 1, Ch. 61, L. 1983; amd. Sec. 2, Ch. 103, L. 1985; amd. Sec. 1, Ch. 23, Sp. L. November 1993; amd. Sec. 1, Ch. 99, L. 2001; amd. Sec. 7, Ch. 75, L. 2005.



2-18-1102. Creation of program.

2-18-1102. Creation of program. The department shall develop a statewide employee incentive award program to appropriately recognize and monetarily reward individual state employees and groups or teams of employees for documented innovations that contribute to the efficiency, economy, or other improvement of state government by reducing the costs or improving the effectiveness of governmental operations.

History: En. Sec. 2, Ch. 552, L. 1981; amd. Sec. 1, Ch. 61, L. 1983; amd. Sec. 2, Ch. 103, L. 1985; amd. Sec. 2, Ch. 23, Sp. L. November 1993; amd. Sec. 11, Ch. 417, L. 1997.



2-18-1103. Powers and duties of department.

2-18-1103. Powers and duties of department. The department shall: (1) adopt rules to implement this part; (2) develop model guidelines and promotional materials to assist agencies in implementing this part; and (3) prepare and submit to the state administration and veterans' affairs interim committee by September 15 in the year preceding the regular legislative session and in the manner provided in 5-11-210 a list of awards granted under 2-18-1106 and the corresponding savings to the state and improvements in the effectiveness of state government.

History: En. Sec. 3, Ch. 552, L. 1981; amd. Sec. 1, Ch. 61, L. 1983; amd. Sec. 2, Ch. 103, L. 1985; amd. Sec. 1, Ch. 23, Sp. L. June 1986; amd. Sec. 12, Ch. 112, L. 1991; amd. Sec. 11, Ch. 349, L. 1993; amd. Sec. 3, Ch. 23, Sp. L. November 1993; amd. Sec. 12, Ch. 417, L. 1997; amd. Sec. 2, Ch. 155, L. 2013.



2-18-1104. Repealed.

2-18-1104. Repealed. Sec. 9, Ch. 23, Sp. L. November 1993.

History: En. Sec. 4, Ch. 552, L. 1981; amd. Sec. 1, Ch. 61, L. 1983; amd. Sec. 2, Ch. 103, L. 1985.



2-18-1105. Eligibility for award.

2-18-1105. Eligibility for award. (1) Except as provided in subsection (3), an employee, a group or team of employees, or a nonemployee is eligible for an incentive award for innovations that: (a) significantly contribute to achievements or outcomes eliminating or reducing an agency's expenditures; or (b) improve the effectiveness of state government or improve services to the public by permitting more work to be accomplished within an agency without increasing the cost of governmental operations. (2) To be eligible for an incentive award, an employee, a group or team of employees, or a nonemployee must receive approval from agency management for immediate implementation, for a short-term test of an idea or innovation, or for the development and testing of a prototype that could make significant improvement in the way an agency conducts business by addressing fiscal, customer service, efficiency, or safety issues. (3) A director, as defined in 2-15-102, or a legislator is not eligible for the incentive award provided for under this part. (4) Suggestions relating to an agency are eligible for an award from that agency's agency head even if the employee or group or team of employees, or one or more members of the group or team, do not work for that agency.

History: En. Sec. 5, Ch. 552, L. 1981; amd. Sec. 1, Ch. 61, L. 1983; amd. Sec. 2, Ch. 103, L. 1985; amd. Sec. 4, Ch. 23, Sp. L. November 1993; amd. Sec. 13, Ch. 417, L. 1997.



2-18-1106. Agency head to grant award -- amount and source of award.

2-18-1106. Agency head to grant award -- amount and source of award. (1) An agency head may grant an incentive award to an employee, a group or team of employees, or a nonemployee who has made a significant contribution to achievements or outcomes in the agency, as enumerated in 2-18-1105. An employee or a member of a group or team of employees need not be employed by the agency that benefits from the achievement or outcome and whose agency head grants the award in order to be granted an award. (2) If agency management determines that an idea, innovation, or prototype that has been implemented will result in cost savings or improvements to agency operations, the agency head, at the agency head's discretion, may grant an incentive award of up to $500, up to 40 hours paid leave time, or other nonmonetary recognition. (3) If an achievement or outcome produces cost savings that can be measured after the savings are actually realized or that can be accurately projected for a period of 12 months following implementation, a larger award may be granted by the agency head. The amount of the award must be determined by the agency head but may not exceed: (a) 10% of the first $100,000 of cost savings actually realized or accurately projected; plus (b) 5% of the next $100,000 of cost savings actually realized or accurately projected; plus (c) 2% of the next $100,000 of cost savings actually realized or accurately projected. (4) (a) If the award is to be divided between two or more persons, the agency head shall determine the amount each person is to receive. (b) Each person must be paid in one lump sum no later than 90 days after the end of the 12-month period following implementation of the suggestion. However, an agency head may pay an award at any time that savings can be determined. The agency head shall pay the award from the agency's budget. This award is in addition to the recipient's regular compensation or leave time. (5) Within 30 days after the end of each fiscal year, each agency shall submit to the department a list of the number of incentive awards granted, to whom each award was granted, the estimated value of each achievement or outcome, and the amount of each award.

History: En. Sec. 6, Ch. 552, L. 1981; amd. Sec. 1, Ch. 61, L. 1983; amd. Secs. 1, 2, Ch. 103, L. 1985; amd. Sec. 2, Ch. 23, Sp. L. June 1986; amd. Sec. 1, Ch. 201, L. 1987; amd. Sec. 5, Ch. 23, Sp. L. November 1993; amd. Sec. 14, Ch. 417, L. 1997.



2-18-1107. Salary increase based on elimination of position.

2-18-1107. Salary increase based on elimination of position. An agency head, as defined in 2-18-1101, may, with the approval of the approving authority, as defined in 17-7-102, increase the salary for one or more positions in the agency by the amount of the salary for a position that was permanently eliminated by the agency within the last 30 days. However, an increased salary may not exceed the market salary for that position determined under Title 2, chapter 18, part 3. If an eliminated position's salary is redistributed under this section, the agency may not be given an increased appropriation in regard to the eliminated position under 2-15-112(2)(e). An increase for an employee who is in a collective bargaining unit is a negotiable subject under 39-31-305.

History: En. Sec. 6, Ch. 23, Sp. L. November 1993.






Part 12. State Employee Protection Act

2-18-1201. Short title.

2-18-1201. Short title. This part may be cited as the "State Employee Protection Act".

History: En. Sec. 1, Ch. 477, L. 1993.



2-18-1202. Definitions.

2-18-1202. Definitions. As used in this part, the following definitions apply: (1) "Agency" has the meaning provided in 2-18-101 but does not include the Montana university system. (2) (a) "Employee" means a person employed by the state who has achieved permanent status, as defined in 2-18-101, or officers and employees of the legislative branch and teachers under the authority of the department of corrections or department of public health and human services who have been employed for at least 6 continuous months. (b) The term does not include a student intern, as defined in 2-18-101. (3) "Privatization" means contracting with the private sector to provide a service normally or traditionally provided directly by an employee of an agency.

History: En. Sec. 2, Ch. 477, L. 1993; amd. Sec. 1, Ch. 524, L. 1995; amd. Sec. 15, Ch. 42, L. 1997; amd. Sec. 8, Ch. 75, L. 2005.



2-18-1203. General protection.

2-18-1203. General protection. (1) An employee whose position is eliminated as a result of privatization, reorganization of an agency, closure of or a reduction in force at an agency, or other actions by the legislature is entitled to: (a) access to any job retraining and career development programs provided by the state through the service delivery areas dislocated worker programs under the Workforce Investment Act of 1998, 29 U.S.C. 2801, et seq., provided that the employee begins participating in a program within 1 year after the elimination of the employee's position; and (b) inclusion in a special job register from which all agencies may attempt to hire employees prior to seeking applications from the general public. Nothing in this section requires an agency to attempt to hire employees from the special job register prior to seeking applications from the general public. An employee's eligibility to participate in the job register terminates 2 years from the effective date of the employee's layoff or 2 years from the date of the employee's completion of job training provided under subsection (1)(a), whichever is later. (2) Each state agency shall pay to the department of labor and industry a set amount that is equal to the department's average cost of providing the retraining and development services for state employees in the previous fiscal year for each involuntarily terminated state employee who requests access to any job training and career development program provided by the department.

History: En. Sec. 3, Ch. 477, L. 1993; amd. Sec. 1, Ch. 24, Sp. L. November 1993; amd. Sec. 2, Ch. 524, L. 1995; amd. Sec. 1, Ch. 361, L. 1997; amd. Sec. 1, Ch. 502, L. 2003.



2-18-1204. Salary and benefits protection -- employee transfer.

2-18-1204. Salary and benefits protection -- employee transfer. An employee whose position is eliminated as a result of privatization, reorganization of an agency, closure of or a reduction in force at an agency, or other actions by the legislature and who is subsequently transferred to a different position in a state agency is entitled to: (1) the same hourly salary as previously received if the new position is in the same competitive pay zone or higher as the one previously held; (2) retain all accrued sick leave credits; (3) retain, cash out, or use accrued vacation leave credits to extend the employee's effective layoff date; and (4) relocation expenses as provided in agency policy.

History: En. Sec. 4, Ch. 477, L. 1993; amd. Sec. 3, Ch. 524, L. 1995; amd. Sec. 1, Ch. 111, L. 2005; amd. Sec. 5, Ch. 130, L. 2005; amd. Sec. 15, Ch. 81, L. 2007; amd. Sec. 6, Ch. 7, L. 2009.



2-18-1205. Continuation of health insurance and employer contributions.

2-18-1205. Continuation of health insurance and employer contributions. (1) During the period of unemployment as a result of privatization, reorganization of an agency, closure of or a reduction in force at an agency, or other actions by the legislature, the employee is entitled to remain covered by the state's group health insurance plan and to the continuation of the employer's contribution to the employee's group health insurance for 6 months from the effective date of layoff or until the employee becomes employed, whichever occurs first. (2) For the purposes of this section, the term "agency" includes the Montana university system.

History: En. Sec. 5, Ch. 477, L. 1993; amd. Sec. 4, Ch. 524, L. 1995.



2-18-1206. Notice.

2-18-1206. Notice. (1) Except as provided in subsection (2), an employee and the employee's collective bargaining unit, if any, must be notified as soon as possible prior to privatization, reorganization of any agency, or closure of or a reduction in force at an agency. When 25 or more employees are affected, the notice must be given at least 60 days prior to the privatization, reorganization, agency closure, or reduction in force. (2) When privatization, reorganization, an agency closure, or a reduction in force affects fewer than 25 employees, each employee affected must be notified at least 14 days prior to the privatization, reorganization, agency closure, or reduction in force.

History: En. Sec. 6, Ch. 477, L. 1993.






Part 13. Voluntary Employees' Beneficiary Association Act

2-18-1301. Short title.

2-18-1301. Short title. This part may be cited as the "Voluntary Employees' Beneficiary Association Act".

History: En. Sec. 1, Ch. 272, L. 2001.



2-18-1302. Purpose and intent.

2-18-1302. Purpose and intent. The legislature finds that escalating health care expenses, particularly the increasing cost of medical treatment and health insurance, constitute a substantial financial burden during and after an employee's working career. The purpose of this part is to provide a means by which public employers may contribute to a plan established under a qualified tax-exempt trust organization to assist public employees, their dependents, and their beneficiaries with paying for qualified health care expenses. Under the plan, employer contributions, investment earnings, and payments for qualified health care expenses are tax-exempt. The legislature also finds that centralized statewide administration offers a consistent approach and is more cost-effective, especially for smaller employers. However, the legislature does not intend to prohibit an employer from establishing a similar program as an alternative or in addition to participation in the statewide program provided for in this part. Additionally, the legislature intends to facilitate a grassroots process to determine plan participation.

History: En. Sec. 2, Ch. 272, L. 2001.



2-18-1303. Definitions.

2-18-1303. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Common association" means an association of employees established pursuant to 2-18-1310 for the purposes of employer and employee participation in the plan. (2) "Contracting employer" means an employer who, pursuant to 2-18-1310, has contracted with the department to participate in the plan. (3) "Department" means the department of administration established in 2-15-1001. (4) (a) "Employee" means a person employed by an employer. (b) The term does not include an independent contractor, a person hired by the employer under a personal services contract, or a student intern, as defined in 2-18-101. (5) "Employer" means a legally constituted department, board, commission, or any other administrative unit of state government, a county, an incorporated city or town, or any other political subdivision of the state, including a school district, or a unit of the university system. (6) "Health care expense trust account" or "account" means an account established for the payment of qualified health care expenses under the plan. (7) "Member" means an employee who belongs to a voluntary employees' beneficiary association established under 2-18-1310. (8) "Plan" means the employee welfare benefit plan established under Internal Revenue Code section 501(c)(9) pursuant to 2-18-1304. (9) "Qualified health care expenses" means expenses paid by a member for medical care, as defined by 26 U.S.C. 213(d), for the member or the member's dependent as defined by 26 U.S.C. 152.

History: En. Sec. 3, Ch. 272, L. 2001; amd. Sec. 9, Ch. 75, L. 2005; amd. Sec. 1, Ch. 96, L. 2005.



2-18-1304. Statewide employee welfare benefit plan established -- health care expense trust accounts -- investment of funds -- account access -- administrative expenses.

2-18-1304. Statewide employee welfare benefit plan established -- health care expense trust accounts -- investment of funds -- account access -- administrative expenses. (1) The department shall establish, through contracted services, a plan under a tax-exempt entity that qualifies as a voluntary employees' beneficiary association trust pursuant to section 501(c)(9) of the Internal Revenue Code, 26 U.S.C. 501(c)(9). The plan must provide members with individual health care expense trust accounts to pay the qualified health care expenses of members, their dependents, and their beneficiaries. (2) The department shall determine what investment vehicles will be offered to plan members. Each plan member is entitled to direct the investment of funds in the member's account among the investment vehicles offered. The department shall provide for a default investment vehicle if a member fails to direct how funds are to be invested. (3) At any time after a member's account has been established, the member may access funds in the account in a manner prescribed by the department. The funds may be accessed only for the payment of qualified health care expenses and until the funds have been exhausted. (4) Administrative expenses must be paid by the plan in a manner prescribed by the department.

History: En. Sec. 4, Ch. 272, L. 2001.



2-18-1305. Rulemaking authority.

2-18-1305. Rulemaking authority. The department shall adopt rules to implement the provisions of this part. The rules must be designed to allow the plan to conform to federal law.

History: En. Sec. 5, Ch. 272, L. 2001.



2-18-1306. through reserved.

2-18-1306 through 2-18-1308 reserved.



2-18-1309. Administration of plan -- content of plan document.

2-18-1309. Administration of plan -- content of plan document. (1) The department shall provide for the administration of the plan in the manner required to satisfy applicable tax qualification requirements of the Internal Revenue Code. If a statutory provision of this part conflicts with a qualification requirement of the Internal Revenue Code and any consequent federal regulations, the provision is either ineffective or must be interpreted to conform with the federal qualification requirements. (2) For purposes of qualification pursuant to section 501(c)(9) of the Internal Revenue Code, 26 U.S.C. 501(c)(9), and any other applicable internal revenue service laws and regulations, the plan document is composed of this part and the rules adopted by the department to implement this part.

History: En. Sec. 6, Ch. 272, L. 2001.



2-18-1310. Plan membership election -- contract for employer participation.

2-18-1310. Plan membership election -- contract for employer participation. (1) At the request of at least 25% of its employees, an employer may facilitate an election by all the employer's employees or by a specified group of the employer's employees to determine whether those employees will form an association for the purpose of participating in the plan. An election among employees on whether to form an association may also be initiated by the employer. (2) If a majority of the employees voting on the question vote to become plan members, then, in a manner prescribed by the department: (a) all of the employees that were eligible to vote on the question and any employees subsequently hired into the positions covered under the terms and conditions of the election must be formed as a common association for the purpose of plan membership and the employees must become plan members; and (b) the employer shall enter into a contract with the department to participate in the plan and must become a contracting employer. (3) A common association shall operate in a manner prescribed by the department unless the association is disbanded in a manner prescribed by the department. (4) A contracting employer shall provide to the department, or the appropriate administering entity, the information necessary for the plan's operation. The department, in partnership with a contracting employer, shall provide to plan members the information necessary to actively participate in the plan.

History: En. Sec. 7, Ch. 272, L. 2001.



2-18-1311. Contributions of unused sick leave -- other contributions not prohibited.

2-18-1311. Contributions of unused sick leave -- other contributions not prohibited. (1) In a manner prescribed by the department, a contracting employer shall provide for a plan member to annually designate how many hours, if any, of the member's sick leave will be automatically converted to an employer contribution to the member's account each pay period as provided for in this section. (2) (a) Except as provided in subsection (2)(b), a member may annually convert only the sick leave hours in excess of 240 hours and no more than the maximum prescribed by the contracting employer. (b) When the member's employment is terminated, the member's unused sick leave balance may be converted, in whole or in part, to an employer contribution to the member's account pursuant to this section. For those amounts of sick leave not converted to employer contributions, the balance is allocated as required under 2-18-618(6). (3) The amount of the employer contribution to a member's account for hours converted under this section must be equal to one-fourth of the pay attributed to the accumulated sick leave. The attributable pay must be computed on the basis of the employee's salary or wage at the time that the sick leave is converted. A member may not later receive as sick leave credit or as a lump-sum payment amounts contributed to the member's account pursuant to this section. (4) This section does not prohibit an employer from entering into an agreement with a member for employer contributions to a member account in addition to the contributions provided for under this section.

History: En. Sec. 8, Ch. 272, L. 2001; amd. Sec. 3, Ch. 503, L. 2007.



2-18-1312. Tax exemption.

2-18-1312. Tax exemption. Employer contributions into an account, the accumulation of interest or other earnings in an account, and payments from an account for qualified health care expenses are tax-exempt, as provided in 15-30-2110 and under applicable federal laws and regulations to the extent that the plan is qualified under applicable sections of the Internal Revenue Code.

History: En. Sec. 9, Ch. 272, L. 2001.



2-18-1313. Beneficiaries -- death benefits.

2-18-1313. Beneficiaries -- death benefits. (1) A member may designate as a beneficiary an individual, charitable organization, or trust. The designation must be in a manner prescribed by the department. (2) Upon proof of a member's death, if the deceased member's account retains funds, the member's designated beneficiary is entitled to use the account for qualified health care expenses or, to the extent allowable under applicable Internal Revenue Code sections, to receive a taxable lump-sum payment of the deceased member's account balance. The department shall prescribe by rule the disposition of a deceased member's account if the member failed to designate a beneficiary or has no surviving designated beneficiary.

History: En. Sec. 10, Ch. 272, L. 2001.









CHAPTER 19. TERMINATION OF STATE AGENCIES

Part 1. Procedure

2-19-101. Definitions.

2-19-101. Definitions. As used in this part, the following definitions apply: (1) "Department" means the department of administration created in 2-15-1001. (2) "State agency" means any state office, board, bureau, commission, department, or agency but does not include any agency operated by a city, town, county, school district, or other political subdivision.

History: En Sec. 1, Ch. 333, L. 1979.



2-19-102. Closing out defunct state agencies -- procedures.

2-19-102. Closing out defunct state agencies -- procedures. Unless otherwise provided by law, the following procedures apply whenever a state agency is terminated by operation of law, is abolished by executive or legislative action, ceases to function, or otherwise becomes defunct: (1) The department becomes the receiver of all real and personal property of the agency, including all books, records, and accounts, and shall determine all remaining assets and liabilities of the defunct agency. The department shall inventory all personal property of the agency and may reassign the property to other state agencies or otherwise dispose of it as provided in Title 18, chapter 6, part 1. (2) The department must pay any creditors of the defunct state agency from the funds remaining in the agency's current budget. However, if insufficient funds remain to settle all outstanding accounts, then the department shall prorate all claims in the ratio of their amount to the total cash available. The department shall seek a supplemental appropriation from the next regular session of the legislature to pay the remaining balance of the creditors' claims. Any funds remaining after payment to all creditors of the defunct agency must be deposited by the department into the general fund.

History: En Sec. 2, Ch. 333, L. 1979.









CHAPTER 20. ELECTRONIC TRANSACTIONS WITH STATE AGENCIES AND LOCAL GOVERNMENTS (Repealed)

Part 1. General Provisions (Repealed)

2-20-101. Repealed.

2-20-101. Repealed. Sec. 4, Ch. 130, L. 2007.

History: En. Sec. 1, Ch. 365, L. 1999.



2-20-102. Repealed.

2-20-102. Repealed. Sec. 4, Ch. 130, L. 2007.

History: En. Sec. 2, Ch. 365, L. 1999.



2-20-103. Repealed.

2-20-103. Repealed. Sec. 4, Ch. 130, L. 2007.

History: En. Sec. 3, Ch. 365, L. 1999.



2-20-104. Repealed.

2-20-104. Repealed. Sec. 4, Ch. 130, L. 2007.

History: En. Sec. 4, Ch. 365, L. 1999.



2-20-105. Repealed.

2-20-105. Repealed. Sec. 4, Ch. 130, L. 2007.

History: En. Sec. 5, Ch. 365, L. 1999.



2-20-106. Repealed.

2-20-106. Repealed. Sec. 4, Ch. 130, L. 2007.

History: En. Sec. 6, Ch. 365, L. 1999.



2-20-107. Repealed.

2-20-107. Repealed. Sec. 4, Ch. 130, L. 2007.

History: En. Sec. 7, Ch. 365, L. 1999.



2-20-108. Repealed.

2-20-108. Repealed. Sec. 4, Ch. 130, L. 2007.

History: En. Sec. 8, Ch. 365, L. 1999.



2-20-109. Repealed.

2-20-109. Repealed. Sec. 4, Ch. 130, L. 2007.

History: En. Sec. 9, Ch. 365, L. 1999.



2-20-110. Repealed.

2-20-110. Repealed. Sec. 4, Ch. 130, L. 2007.

History: En. Sec. 10, Ch. 365, L. 1999.



2-20-111. Repealed.

2-20-111. Repealed. Sec. 4, Ch. 130, L. 2007.

History: En. Sec. 11, Ch. 365, L. 1999.









CHAPTER 89. MONTANA STATEHOOD CENTENNIAL (Repealed and Terminated)

Part 1. Statehood Centennial Office and Commission (Terminated)

2-89-101. Terminated.

2-89-101. Terminated. Sec. 8, Ch. 664, L. 1985.

History: En. Sec. 1, Ch. 664, L. 1985.



2-89-102. Terminated.

2-89-102. Terminated. Sec. 8, Ch. 664, L. 1985.

History: En. Sec. 2, Ch. 664, L. 1985.



2-89-103. and reserved.

2-89-103 through 2-89-104 reserved.



2-89-105. Terminated.

2-89-105. Terminated. Sec. 8, Ch. 664, L. 1985.

History: En. Sec. 5, Ch. 664, L. 1985; amd. Sec. 3, Ch. 383, L. 1989.



2-89-106. Terminated.

2-89-106. Terminated. Sec. 8, Ch. 664, L. 1985.

History: En. Sec. 6, Ch. 664, L. 1985; amd. Sec. 4, Ch. 383, L. 1989.



2-89-107. Terminated.

2-89-107. Terminated. Sec. 8, Ch. 664, L. 1985.

History: En. Sec. 4, Ch. 664, L. 1985.



2-89-108. Terminated.

2-89-108. Terminated. Sec. 8, Ch. 664, L. 1985.

History: En. Sec. 2, Ch. 383, L. 1989.



2-89-109. Terminated.

2-89-109. Terminated. Sec. 8, Ch. 664, L. 1985.

History: En. Sec. 1, Ch. 383, L. 1989.






Part 2. Centennial Acre (Repealed)

2-89-201. Repealed.

2-89-201. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 1, Ch. 489, L. 1985.



2-89-202. Repealed.

2-89-202. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 2, Ch. 489, L. 1985; amd. Sec. 2, Ch. 10, L. 1993.



2-89-203. and reserved.

2-89-203 through 2-89-204 reserved.



2-89-205. Repealed.

2-89-205. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 3, Ch. 489, L. 1985.



2-89-206. Repealed.

2-89-206. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 4, Ch. 489, L. 1985.



2-89-207. Repealed.

2-89-207. Repealed. Sec. 85, Ch. 10, L. 1993.

History: En. Sec. 5, Ch. 489, L. 1985; amd. Sec. 3, Ch. 602, L. 1987.



2-89-208. Repealed.

2-89-208. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 6, Ch. 489, L. 1985.



2-89-209. Repealed.

2-89-209. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 7, Ch. 489, L. 1985.






Part 3. Centennial Plates (Terminated)

2-89-301. Terminated.

2-89-301. Terminated. Sec. 4, Ch. 654, L. 1989.

History: En. Sec. 1, Ch. 674, L. 1985; amd. Sec. 3, Ch. 10, L. 1993.



2-89-302. Terminated.

2-89-302. Terminated. Sec. 4, Ch. 654, L. 1989.

History: En. Sec. 2, Ch. 674, L. 1985; amd. Sec. 1, Ch. 108, L. 1987; amd. Sec. 5, Ch. 383, L. 1989; amd. Sec. 3, Ch. 654, L. 1989; amd. Sec. 4, Ch. 10, L. 1993.












Title 3. JUDICIARY, COURTS

CHAPTER 1. COURTS AND JUDICIAL OFFICERS GENERALLY

Part 1. Courts -- Definitions and General Powers

3-1-101. The several courts of this state.

3-1-101. The several courts of this state. The following are courts of justice of this state: (1) the court of impeachment, which is the senate; (2) the supreme court; (3) the district courts; (4) the municipal courts; (5) the justices' courts; (6) the city courts and such other courts of limited jurisdiction as the legislature may establish in any incorporated city or town.

History: En. Secs. 2, 6, C. Civ. Proc. 1895; re-en. Secs. 6238, 6240, Rev. C. 1907; re-en. Secs. 8784, 8786, R.C.M. 1921; Cal. C. Civ. Proc. Secs. 33, 36; re-en. Secs. 8784, 8786, R.C.M. 1935; R.C.M. 1947, 93-101, 93-103(part); amd. Sec. 1, Ch. 21, L. 1979; amd. Sec. 5, Ch. 466, L. 1979.



3-1-102. Courts of record.

3-1-102. Courts of record. The court of impeachment, the supreme court, the district courts, the workers' compensation court, the municipal courts, the justices' courts of record, and the city courts of record are courts of record.

History: En. Sec. 3, C. Civ. Proc. 1895; re-en. Sec. 6239, Rev. C. 1907; re-en. Sec. 8785, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 34; re-en. Sec. 8785, R.C.M. 1935; amd. Sec. 11, Ch. 429, L. 1977; R.C.M. 1947, 93-102; amd. Sec. 1, Ch. 557, L. 2005; amd. Sec. 1, Ch. 428, L. 2007; amd. Sec. 1, Ch. 38, L. 2011.



3-1-103. through reserved.

3-1-103 through 3-1-110 reserved.



3-1-111. Powers respecting conduct of business.

3-1-111. Powers respecting conduct of business. Every court has power to: (1) preserve and enforce order in its immediate presence; (2) enforce order in the proceedings before it or before a person or persons empowered to conduct a judicial investigation under its authority; (3) provide for the orderly conduct of proceedings before it or its officers; (4) compel obedience to its judgments, orders, and process and to the orders of a judge out of court in an action or proceeding pending therein; (5) control, in furtherance of justice, the conduct of its ministerial officers and of all other persons in any manner connected with a judicial proceeding before it in every other matter appertaining thereto; (6) compel the attendance of persons to testify in an action or proceeding pending therein in the cases and manner provided in this code; (7) administer oaths in an action or proceeding pending therein and in all other cases where it may be necessary in the exercise of its powers and duties; (8) amend and control its process and orders so as to make them conformable to law and justice.

History: En. Sec. 452, p. 134, Bannack Stat.; re-en. Sec. 609, p. 159, Cod. Stat. 1871; re-en. Sec. 529, p. 178, L. 1877; re-en. Sec. 529, 1st Div. Rev. Stat. 1879; re-en. Sec. 546, 1st Div. Comp. Stat. 1887; amd. Sec. 110, C. Civ. Proc. 1895; re-en. Sec. 6292, Rev. C. 1907; re-en. Sec. 8844, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 128; re-en. Sec. 8844, R.C.M. 1935; R.C.M. 1947, 93-501.



3-1-112. Rules for courts of record.

3-1-112. Rules for courts of record. (1) Every court of record may make rules, not inconsistent with the laws of this state, for its own government and the government of its officers. Such rules must not impose any tax or charge upon any legal proceedings or give any allowance to any officers for services. (2) In case of the failure or refusal of any district court to adopt and promulgate rules of court, the supreme court may, upon the application of any interested person, adopt and promulgate rules for the government of such court. When adopted and promulgated, such rules shall remain in full force and effect until modified or repealed by the authority adopting them. (3) Rules adopted by any court take effect 30 days after their publication. (4) Any judge who shall fail or refuse to comply with and carry out in good faith the rules of court adopted by the supreme court, as herein provided for, shall be guilty of a contempt of the supreme court.

History: Ap. p. Sec. 111, C. Civ. Proc. 1895; re-en. Sec. 6293, Rev. C. 1907; amd. Sec. 1, Ch. 6, L. 1915; re-en. Sec. 8845, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 129; re-en. Sec. 8845, R.C.M. 1935; Sec. 93-502, R.C.M. 1947; Ap. p. Sec. 112, C. Civ. Proc. 1895; re-en. Sec. 6294, Rev. C. 1907; re-en. Sec. 8846, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 130; re-en. Sec. 8846, R.C.M. 1935; Sec. 93-503, R.C.M. 1947; R.C.M. 1947, 93-502, 93-503.



3-1-113. Means to carry jurisdiction into effect.

3-1-113. Means to carry jurisdiction into effect. When jurisdiction is, by the constitution or any statute, conferred on a court or judicial officer, all the means necessary for the exercise of such jurisdiction are also given. In the exercise of this jurisdiction, if the course of proceeding is not specifically pointed out by this code, any suitable process or mode of proceeding may be adopted which may appear most conformable to the spirit of this code.

History: En. Sec. 205, C. Civ. Proc. 1895; re-en. Sec. 6329, Rev. C. 1907; re-en. Sec. 8882, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 187; re-en. Sec. 8882, R.C.M. 1935; R.C.M. 1947, 93-1106; amd. Sec. 2, Ch. 21, L. 1979.



3-1-114. Definitions.

3-1-114. Definitions. As used in 3-1-115 and this section, the following definitions apply: (1) "Document" means all contents in the file or record of any case or matter docketed by a court, including decisions, administrative orders, court records, court books, court minutes and minute books, court dockets, court ledgers, registers of actions, court indexes, and other documents, instruments, or papers required by law to be filed with a court. (2) "Electronic filing of documents" means the transmission of data to a court by the communication of information that is originally displayed in written form and then converted to digital electronic signals, transformed by computer, and stored by the clerk of the court on microfilm, magnetic tape, optical disc, or other medium. (3) "Electronic storage of documents" means the recording, storage, retention, maintenance, and reproduction of court documents, using microfilm, microfiche, data processing, computers, or other electronic processes that correctly and legibly store and reproduce documents.

History: En. Sec. 1, Ch. 174, L. 1995.



3-1-115. Electronic filing and storage of documents -- rules.

3-1-115. Electronic filing and storage of documents -- rules. (1) The supreme court may make rules establishing procedures for electronic filing of documents and electronic storage of documents. (2) Courts may, but are not required to, institute procedures for electronic filing of documents and electronic storage of documents to further the efficient administration and operation of the courts. Electronically filed or stored documents may be kept in lieu of any paper documents. Electronic filing of documents and electronic storage of documents must be in conformity with rules adopted by the supreme court. (3) The provisions of 3-1-114 and this section may not be construed to repeal any other provision of existing law that requires or provides for the maintenance of official written documents, records, dockets, books, ledgers, or proceedings by a court or clerk of the court in those courts that do not institute electronic filing of documents and electronic storage of documents. (4) The procedures for electronic storage of documents may require but are not limited to the following: (a) all original documents to be recorded and released into the court's electronic filing and storage system within a specified minimum time period after presentation to the court; (b) the use of original paper records during the pendency of any legal proceeding; (c) standards for organizing, identifying, coding, indexing, and reproducing an original document so that an image produced from electronically stored information can be certified as a true and correct copy of the original and can be retrieved rapidly; and (d) retention of the original documents consistent with other law and security provisions to guard against physical loss, alterations, and deterioration.

History: En. Sec. 2, Ch. 174, L. 1995.



3-1-116. through reserved.

3-1-116 through 3-1-119 reserved.



3-1-120. Court financial accounts.

3-1-120. Court financial accounts. Except for accounts kept in the state treasury or a county treasury, each financial account kept by a court may be kept in an interest-bearing account in a financial institution. The interest earned on the interest-bearing account must be used to help defray the administrative costs of the court.

History: En. Sec. 1, Ch. 393, L. 1999.



3-1-121. through reserved.

3-1-121 through 3-1-124 reserved.



3-1-125. County to provide district court office space.

3-1-125. County to provide district court office space. (1) Each county or consolidated city-county government shall provide office, courtroom, and other space for district court operations. (2) Costs of providing office, courtroom, and other space for district court operations are a district court expense within the meaning of 7-6-2511.

History: En. Sec. 2, Ch. 585, L. 2001.



3-1-126. Local government authority to supplement district court budget.

3-1-126. Local government authority to supplement district court budget. A local government may contract with the supreme court administrator's office to provide funds to supplement the budget of a district court in the county's jurisdiction.

History: En. Sec. 3, Ch. 585, L. 2001.



3-1-127. through reserved.

3-1-127 through 3-1-129 reserved.



3-1-130. Supreme court -- adoption of judicial branch personnel plan.

3-1-130. Supreme court -- adoption of judicial branch personnel plan. (1) The supreme court shall adopt a plan of personnel administration for employees of the judicial branch, other than justices, judges, the supreme court administrator, the librarian of the state law library, and the clerk of the supreme court. The plan must include but not be limited to classification and pay, recruitment and selection, performance appraisal, training, and promotion. (2) The court administrator appointed under 3-1-701 shall, under the direction of the supreme court, administer the judicial branch personnel plan adopted under this section.

History: En. Sec. 1, Ch. 585, L. 2001; amd. Sec. 1, Ch. 583, L. 2003.






Part 2. Seals of Courts

3-1-201. What courts have seals.

3-1-201. What courts have seals. Each of the following courts shall have a seal: (1) the supreme court; (2) the district courts; (3) the municipal courts.

History: En. Sec. 462, p. 135, Bannack Stat. re-en. Sec. 585, p. 155, Cod. Stat. 1871; re-en. Sec. 510, p. 174, L. 1877; re-en. Sec. 510, 1st Div. Rev. Stat. 1879; re-en. Sec. 527, 1st Div. Comp. Stat. 1887; amd. Sec. 150, C. Civ. Proc. 1895; re-en. Sec. 6303, Rev. C. 1907; re-en. Sec. 8857, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 147; re-en. Sec. 8857, R.C.M. 1935; R.C.M. 1947, 93-601; amd. Sec. 3, Ch. 21, L. 1979.



3-1-202. Seal of supreme court.

3-1-202. Seal of supreme court. The seal of the supreme court is circular in form and not less than 1 3/4 inches in diameter, on which are engraved the words "Supreme Court, State of Montana", with the word "Seal" in the center thereof, which seal must be procured by the clerk of the supreme court at the expense of the state; and an impression thereof, certified to by the clerk, must be filed with the secretary of state.

History: En. Sec. 1, p. 206, L. 1891; re-en. Sec. 151, C. Civ. Proc. 1895; re-en. Sec. 6304, Rev. C. 1907; re-en. Sec. 8858, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 148; re-en. Sec. 8858, R.C.M. 1935; R.C.M. 1947, 93-602.



3-1-203. Seals of district courts.

3-1-203. Seals of district courts. The seals of the district courts are circular, not less than 1 3/4 inches in diameter, and have in the center the word "Seal" and the following inscription surrounding the same: ".... District Court, .... County, Montana", inserting the number of the district and the name of the county; which seal must be procured by the clerk of the court at the expense of the county and an impression thereof, certified by the clerk, filed with the secretary of state.

History: En. Sec. 2, p. 206, L. 1891; re-en. Sec. 152, C. Civ. Proc. 1895; re-en. Sec. 6305, Rev. C. 1907; re-en. Sec. 8859, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 149; re-en. Sec. 8859, R.C.M. 1935; R.C.M. 1947, 93-603.



3-1-204. Clerk of court to keep seal.

3-1-204. Clerk of court to keep seal. The clerk of the court must keep the seal thereof.

History: En. Sec. 153, C. Civ. Proc. 1895; re-en. Sec. 6306, Rev. C. 1907; re-en. Sec. 8860, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 152; re-en. Sec. 8860, R.C.M. 1935; R.C.M. 1947, 93-604.



3-1-205. Seal of municipal court.

3-1-205. Seal of municipal court. The municipal court shall have and use a seal, which seal shall be similar to the seal of the district court, except as to the name of the court.

History: En. Sec. 6, Ch. 177, L. 1935; re-en. Sec. 5094.6, R.C.M. 1935; R.C.M. 1947, 11-1706(part).



3-1-206. Documents requiring seals.

3-1-206. Documents requiring seals. Unless otherwise specifically required, the seal of a court need not be affixed to any proceeding therein or document except to: (1) a writ; (2) the certificate of probate of a will or of the appointment of a personal representative or guardian; (3) the authentication of a copy of a record or other proceeding of a court or an officer thereof or of a copy of a document on file in the office of the clerk.

History: En. Sec. 464, p. 135, Bannack Stat.; repealed Sec. 751, p. 187, Cod. Stat. 1871; en. Sec. 154, C. Civ. Proc. 1895; re-en. Sec. 6307, Rev. C. 1907; re-en. Sec. 8861, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 153; re-en. Sec. 8861, R.C.M. 1935; R.C.M. 1947, 93-605; amd. Sec. 15, Ch. 575, L. 1981.






Part 3. General Rules Regarding Procedure

3-1-301. Days on which courts may be held.

3-1-301. Days on which courts may be held. Courts of justice may be held and judicial business transacted on any day, except as provided in 3-1-302.

History: En. Sec. 466, p. 136, Bannack Stat.; re-en. Sec. 588, p. 155, Cod. Stat. 1871; re-en. Sec. 513, p. 174, L. 1877; re-en. Sec. 513, 1st Div. Rev. Stat. 1879; re-en. Sec. 530, 1st Div. Comp. Stat. 1887; re-en. Sec. 120, C. Civ. Proc. 1895; re-en. Sec. 6295, Rev. C. 1907; re-en. Sec. 8849, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 133; re-en. Sec. 8849, R.C.M. 1935; R.C.M. 1947, 93-506.



3-1-302. Nonjudicial day.

3-1-302. Nonjudicial day. (1) No court may be open nor may any judicial business be transacted on legal holidays, as provided for in 1-1-216, and on a day appointed by the president of the United States or by the governor of this state for a public fast, thanksgiving, or holiday, except for the following purposes: (a) to give, upon its request, instructions to a jury when deliberating on its verdict; (b) to receive a verdict or discharge a jury; (c) for the exercise of the powers of a magistrate in a criminal action or in a proceeding of a criminal nature. (2) Injunctions, writs of prohibition, and habeas corpus may be issued and served on any day.

History: En. Sec. 467, p. 136, Bannack Stat.; re-en. Sec. 589, p. 155, Cod. Stat. 1871; re-en. Sec. 514, p. 174, L. 1877; re-en. Sec. 514, 1st Div. Rev. Stat. 1879; re-en. Sec. 531, 1st Div. Comp. Stat. 1887; amd. Sec. 121, C. Civ. Proc. 1895; re-en. Sec. 6296, Rev. C. 1907; re-en. Sec. 8850, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 134; re-en. Sec. 8850, R.C.M. 1935; amd. Sec. 14, Ch. 420, L. 1975; amd. Sec. 28, Ch. 344, L. 1977; R.C.M. 1947, 93-507.



3-1-303. Adjournments from nonjudicial days.

3-1-303. Adjournments from nonjudicial days. If any day mentioned in 3-1-302 happens to be the day appointed for the holding or sitting of a court or to which it is adjourned, it must be considered appointed for or adjourned to the next day.

History: En. Sec. 467, p. 136, Bannack Stat.; amd. Sec. 589, p. 155, Cod. Stat. 1871; re-en. Sec. 514, p. 174, L. 1877; re-en. Sec. 514, 1st Div. Rev. Stat. 1879; re-en. Sec. 531, 1st Div. Comp. Stat. 1887; amd. Sec. 122, C. Civ. Proc. 1895; re-en. Sec. 6297, Rev. C. 1907; re-en. Sec. 8851, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 135; re-en. Sec. 8851, R.C.M. 1935; R.C.M. 1947, 93-508.



3-1-304. Adjournment for absence of judge.

3-1-304. Adjournment for absence of judge. If no judge attends before noon on the day appointed for the holding or sitting of a court or on a day to which it may have been adjourned, the sheriff or clerk may adjourn the same until the next day at 10 a.m. If no judge attends on that day before noon, the sheriff or clerk may adjourn the same until the following day at the same hour and so on from day to day for 6 days unless the judge, by written order or telegram, directs it to be adjourned to some day certain, fixed in said order or telegram, in which case it must be so adjourned.

History: En. Sec. 589, p. 155, Cod. Stat. 1871; re-en. Sec. 514, p. 174, L. 1877; re-en. Sec. 514, 1st Div. Rev. Stat. 1879; re-en. Sec. 531, 1st Div. Comp. Stat. 1887; amd. Sec. 130, C. Civ. Proc. 1895; re-en. Sec. 6298, Rev. C. 1907; re-en. Sec. 8852, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 139; re-en. Sec. 8852, R.C.M. 1935; R.C.M. 1947, 93-509.



3-1-305. Adjournment until next regular term.

3-1-305. Adjournment until next regular term. If no judge attends for 6 days and no written order or telegram be made or sent as provided in 3-1-304, the sheriff or clerk must adjourn the term until the time appointed for the holding of the next regular term.

History: En. Sec. 589, p. 155, Cod. Stat. 1871; re-en. Sec. 514, p. 174, L. 1877; re-en. Sec. 514, 1st Div. Rev. Stat. 1879; re-en. Sec. 531, 1st Div. Comp. Stat. 1887; amd. Sec. 131, C. Civ. Proc. 1895; re-en. Sec. 6299, Rev. C. 1907; re-en. Sec. 8853, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 140; re-en. Sec. 8853, R.C.M. 1935; R.C.M. 1947, 93-510.



3-1-306. through reserved.

3-1-306 through 3-1-310 reserved.



3-1-311. Proceedings not affected by vacancy in office.

3-1-311. Proceedings not affected by vacancy in office. No proceeding in any court of justice in an action or special proceeding pending therein is affected by a vacancy in the office of all or any of the judges thereof.

History: En. Sec. 460, p. 135, Bannack Stat.; re-en. Sec. 583, p. 155, Cod. Stat. 1871; re-en. Sec. 508, p. 174, L. 1877; re-en. Sec. 508, 1st Div. Rev. Stat. 1879; re-en. Sec. 525, 1st Div. Comp. Stat. 1887; amd. Sec. 202, C. Civ. Proc. 1895; re-en. Sec. 6326, Rev. C. 1907; re-en. Sec. 8879, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 184; re-en. Sec. 8879, R.C.M. 1935; R.C.M. 1947, 93-1103.



3-1-312. Sittings of court to be public.

3-1-312. Sittings of court to be public. The sittings of every court of justice must be public, except as provided in 3-1-313.

History: En. Sec. 450, p. 134, Bannack Stat.; re-en. Sec. 607, p. 159, Cod. Stat. 1871; re-en. Sec. 527, p. 178, L. 1877; re-en. Sec. 527, 1st Div. Rev. Stat. 1879; re-en. Sec. 544, 1st Div. Comp. Stat. 1887; re-en. Sec. 100, C. Civ. Proc. 1895; re-en. Sec. 6290, Rev. C. 1907; re-en. Sec. 8847, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 124; re-en. Sec. 8847, R.C.M. 1935; R.C.M. 1947, 93-504.



3-1-313. Sittings of court -- when private.

3-1-313. Sittings of court -- when private. (1) In an action for dissolution of marriage, criminal conversation, or seduction, the court may direct the trial of any issue of fact joined therein to be private and exclude all persons except the officers of the court, the parties, their witnesses, and counsel. (2) During the examination of a witness in any cause, the court may, in its discretion, exclude some or all of the other witnesses in the cause.

History: En. Sec. 451, p. 134, Bannack Stat.; re-en. Sec. 608, p. 159, Cod. Stat. 1871; re-en. Sec. 528, p. 178, L. 1877; re-en. Sec. 528, 1st Div. Rev. Stat. 1879; re-en. Sec. 545, 1st Div. Comp. Stat. 1887; amd. Sec. 101, C. Civ. Proc. 1895; re-en. Sec. 6291, Rev. C. 1907; re-en. Sec. 8848, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 125; re-en. Sec. 8848, R.C.M. 1935; amd. Sec. 23, Ch. 33, L. 1977; amd. Sec. 27, Ch. 344, L. 1977; R.C.M. 1947, 93-505.



3-1-314. Proceedings to be in English language.

3-1-314. Proceedings to be in English language. Every written proceeding in a court of justice in this state must be in the English language, and judicial proceedings must be conducted, preserved, and published in no other.

History: En. Sec. 461, p. 135, Bannack Stat.; re-en. Sec. 584, p. 155, Cod. Stat. 1871; re-en. Sec. 509, p. 174, L. 1877; re-en. Sec. 509, 1st Div. Rev. Stat. 1879; re-en. Sec. 526, 1st Div. Comp. Stat. 1887; amd. Sec. 203, C. Civ. Proc. 1895; re-en. Sec. 6327, Rev. C. 1907; re-en. Sec. 8880, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 185; re-en. Sec. 8880, R.C.M. 1935; R.C.M. 1947, 93-1104.



3-1-315. Abbreviations and figures.

3-1-315. Abbreviations and figures. Such abbreviations as are in common use may be used, and numbers may be expressed by figures or numerals in the customary manner.

History: En. Sec. 461, p. 135, Bannack Stat.; re-en. Sec. 584, p. 155, Cod. Stat. 1871; re-en. Sec. 509, p. 174, L. 1877; re-en. Sec. 509, 1st Div. Rev. Stat. 1879; re-en. Sec. 526, 1st Div. Comp. Stat. 1887; amd. Sec. 204, C. Civ. Proc. 1895; re-en. Sec. 6328, Rev. C. 1907; re-en. Sec. 8881, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 186; re-en. Sec. 8881, R.C.M. 1935; R.C.M. 1947, 93-1105.



3-1-316. Repealed.

3-1-316. Repealed. Sec. 13, Ch. 245, L. 1979.

History: En. 93-514 by Sec. 1, Ch. 272, L. 1975; R.C.M. 1947, 93-514.



3-1-317. User surcharge for court information technology -- exception.

3-1-317. User surcharge for court information technology -- exception. (1) Except as provided in subsection (2), all courts of original jurisdiction shall impose: (a) on a defendant in criminal cases, a $10 user surcharge upon conviction for any conduct made criminal by state statute or upon forfeiture of bond or bail; (b) on the initiating party in civil and probate cases, a $10 user surcharge at the commencement of each action, proceeding, or filing; and (c) on each defendant or respondent in civil cases, a $10 user surcharge upon appearance. (2) If a court determines that a defendant in a criminal case or determines pursuant to 25-10-404 that a party in a civil case is unable to pay the surcharge, the court may waive payment of the surcharge imposed by this section. (3) The surcharge imposed by this section is not a fee or fine and must be imposed in addition to other taxable court costs, fees, or fines. The surcharge may not be used in determining the jurisdiction of any court. (4) The amounts collected under this section must be forwarded to the department of revenue for deposit in the state general fund to be used for state funding of court information technology.

History: En. Sec. 1, Ch. 361, L. 1995; amd. Sec. 1, Ch. 257, L. 2001; amd. Sec. 1, Ch. 498, L. 2003; amd. Sec. 1, Ch. 445, L. 2005.



3-1-318. Surcharges upon certain criminal convictions -- exception.

3-1-318. Surcharges upon certain criminal convictions -- exception. (1) Except as provided in subsection (2), all courts of limited jurisdiction, except small claims courts, shall impose a $10 surcharge on a defendant who is convicted of criminal conduct under state statute or who forfeits bond. (2) A court may not waive payment of the surcharge unless the court determines that the defendant is unable to pay the surcharge. Inability to pay must be supported by a sworn statement from the defendant demonstrating financial inability to pay without substantial hardship in providing for personal or family necessities. The statement is not admissible in the proceeding unless offered for impeachment purposes and is not admissible in a subsequent prosecution for perjury or false swearing. (3) The surcharge imposed by this section is not a fee or a fine and must be imposed in addition to other taxable court costs, fees, or fines. The surcharge may not be used in determining the jurisdiction of any court. (4) The amounts collected under this section must be forwarded to the department of revenue for deposit in the account created in 44-10-204.

History: En. Sec. 2, Ch. 298, L. 2003.






Part 4. Powers of Judicial Officers

3-1-401. Powers of judges out of court.

3-1-401. Powers of judges out of court. A justice or judge may exercise out of court all the powers expressly conferred upon a justice or judge, as contradistinguished from the court.

History: En. Sec. 190, C. Civ. Proc. 1895; re-en. Sec. 6319, Rev. C. 1907; re-en. Sec. 8872, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 176; re-en. Sec. 8872, R.C.M. 1935; R.C.M. 1947, 93-1001.



3-1-402. Powers of judicial officers as to conduct of proceedings.

3-1-402. Powers of judicial officers as to conduct of proceedings. A judicial officer has the power to: (1) preserve and enforce order in the officer's immediate presence and in proceedings before the officer when the officer is engaged in the performance of official duties; (2) compel obedience to the officer's official orders, as provided in this code; (3) compel the attendance of persons to testify in a proceeding before the officer in the cases and manner provided in this code; (4) administer oaths to persons in a proceeding pending before the officer and in all other cases in which it may be necessary in the exercise of the officer's powers and duties.

History: En. Sec. 191, C. Civ. Proc. 1895; re-en. Sec. 6320, Rev. C. 1907; re-en. Sec. 8873, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 177; re-en. Sec. 8873, R.C.M. 1935; R.C.M. 1947, 93-1002; amd. Sec. 130, Ch. 61, L. 2007.



3-1-403. Power to punish for contempt.

3-1-403. Power to punish for contempt. For the effectual exercise of the powers conferred by 3-1-402, a judicial officer may punish for contempt in the cases provided in this code.

History: En. Sec. 192, C. Civ. Proc. 1895; re-en. Sec. 6321, Rev. C. 1907; re-en. Sec. 8874, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 178; re-en. Sec. 8874, R.C.M. 1935; R.C.M. 1947, 93-1003.



3-1-404. Taking acknowledgments and affidavits.

3-1-404. Taking acknowledgments and affidavits. Each of the justices of the supreme court and judges of the district courts may in any part of the state and each justice of the peace may within the justice's county take and certify: (1) the proof and acknowledgment of a conveyance of real property or of any other written instrument; (2) the acknowledgment of satisfaction of a judgment of any court; (3) an affidavit or deposition to be used in this state.

History: En. Sec. 459, Bannack Stat.; re-en. Sec. 582, p. 155, Cod. Stat. 1871; re-en. Sec. 507, p. 174, L. 1877; re-en. Sec. 507, 1st Div. Rev. Stat. 1879; re-en. Sec. 524, 1st Div. Comp. Stat. 1887; amd. Sec. 193, C. Civ. Proc. 1895; re-en. Sec. 6322, Rev. C. 1907; re-en. Sec. 8875, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 179; re-en. Sec. 8875, R.C.M. 1935; R.C.M. 1947, 93-1004; amd. Sec. 131, Ch. 61, L. 2007.



3-1-405. Certificate of authenticity of justice's court's certificate of acknowledgment.

3-1-405. Certificate of authenticity of justice's court's certificate of acknowledgment. The certificate of proof or acknowledgment made before a justice of the peace, when used in any county other than that in which the justice resides, must be accompanied by a certificate, under the hand and seal of the clerk and recorder of the county in which the justice resides, setting forth that the justice, at the time of taking the proof or acknowledgment, was authorized to take the proof or acknowledgment and that the clerk and recorder is acquainted with the justice's handwriting and believes that the signature to the original certificate is genuine.

History: En. Sec. 194, C. Civ. Proc. 1895; re-en. Sec. 6323, Rev. C. 1907; re-en. Sec. 8876, R.C.M. 1921; re-en. Sec. 8876, R.C.M. 1935; R.C.M. 1947, 93-1005; amd. Sec. 132, Ch. 61, L. 2007.






Part 5. Contempts

3-1-501. What acts or omissions are contempts -- civil and criminal contempt.

3-1-501. What acts or omissions are contempts -- civil and criminal contempt. (1) The following acts or omissions in respect to a court of justice or proceedings in a court of justice are contempts of the authority of the court: (a) disorderly, contemptuous, or insolent behavior toward the judge while holding the court tending to interrupt the due course of a trial or other judicial proceeding; (b) a breach of the peace, boisterous conduct, or violent disturbance tending to interrupt the due course of a trial or other judicial proceeding; (c) misbehavior in office or other willful neglect or violation of duty by an attorney, counsel, clerk, sheriff, coroner, or other person appointed or elected to perform a judicial or ministerial service; (d) deceit or abuse of the process or proceedings of the court by a party to an action or special proceeding; (e) disobedience of any lawful judgment, order, or process of the court; (f) assuming to be an officer, attorney, or counsel of a court and acting as that individual without authority; (g) rescuing any person or property in the custody of an officer by virtue of an order or process of the court; (h) unlawfully detaining a witness or party to an action while going to, remaining at, or returning from the court where the action is on the calendar for trial; (i) any other unlawful interference with the process or proceedings of a court; (j) disobedience of a subpoena duly served or refusing to be sworn or answer as a witness; (k) when summoned as a juror in a court, neglecting to attend or serve as a juror or improperly conversing with a party to an action to be tried at the court or with any other person in relation to the merits of the action or receiving a communication from a party or other person in respect to it without immediately disclosing the communication to the court; (l) disobedience by a lower tribunal, magistrate, or officer of the lawful judgment, order, or process of a superior court or proceeding in an action or special proceeding contrary to law after the action or special proceeding is removed from the jurisdiction of the lower tribunal, magistrate, or officer. (2) Disobedience of the lawful orders or process of a judicial officer is also a contempt of the authority of the officer. (3) A contempt may be either civil or criminal. A contempt is civil if the sanction imposed seeks to force the contemnor's compliance with a court order. A contempt is criminal if the court's purpose in imposing the penalty is to punish the contemnor for a specific act and to vindicate the authority of the court. If the penalty imposed is incarceration, a fine, or both, the contempt is civil if the contemnor can end the incarceration or avoid the fine by complying with a court order and is criminal if the contemnor cannot end the incarceration or avoid the fine by complying with a court order. If the court's purpose in imposing the sanction is to attempt to compel the contemnor's performance of an act, the court shall impose the sanction under 3-1-520 and may not impose a sanction under 45-7-309. (4) A person may be found guilty of and penalized for criminal contempt by proof beyond a reasonable doubt. The procedures provided in Title 46 apply to criminal contempt prosecutions, except those under 3-1-511.

History: En. Sec. 396, p. 125, Bannack Stat.; re-en. Sec. 455, p. 226, L. 1867; re-en. Sec. 531, p. 144, Cod. Stat. 1871; en. Sec. 566, p. 185, L. 1877; re-en. Sec. 566, 1st Div. Rev. Stat. 1879; re-en. Sec. 584, 1st Div. Comp. Stat. 1887; re-en. Sec. 2170, C. Civ. Proc. 1895; re-en. Sec. 7309, Rev. C. 1907; re-en. Sec. 9908, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1209; re-en. Sec. 9908, R.C.M. 1935; R.C.M. 1947, 93-9801; amd. Sec. 5, Ch. 10, L. 1993; amd. Sec. 1, Ch. 496, L. 2001.



3-1-502. Order refused -- subsequent applications prohibited.

3-1-502. Order refused -- subsequent applications prohibited. (1) If an application for an order, made to a judge of a court in which the action or proceeding is pending, is refused in whole or in part or is granted conditionally, no subsequent application for the same order shall be made to any other judge, except of a higher court. (2) Nothing in this section refers to motions refused for informality in the papers or proceedings necessary to obtain the order or to motions refused with liberty to renew the same.

History: En. Sec. 457, p. 135, Bannack Stat.; re-en. Sec. 614, p. 159, Cod. Stat. 1871; re-en. Sec. 534, p. 179, L. 1877; re-en. Sec. 534, 1st Div. Rev. Stat. 1879; re-en. Sec. 551, 1st Div. Comp. Stat. 1887; amd. Sec. 200, C. Civ. Proc. 1895; re-en. Sec. 6324, Rev. C. 1907; re-en. Sec. 8877, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 182; re-en. Sec. 8877, R.C.M. 1935; R.C.M. 1947, 93-1101.



3-1-503. Effect of violation.

3-1-503. Effect of violation. A violation of 3-1-502 may be punished as a contempt. An order made contrary thereto may be revoked by the judge who made it or vacated by a judge of the court in which the action or proceeding is pending.

History: En. Sec. 458, p. 135, Bannack Stat.; re-en. Sec. 615, p. 159, Cod. Stat. 1871; re-en. Sec. 535, p. 179, L. 1877; re-en. Sec. 535, 1st Div. Rev. Stat. 1879; re-en. Sec. 552, 1st Div. Comp. Stat. 1887; amd. Sec. 201, C. Civ. Proc. 1895; re-en. Sec. 6325, Rev. C. 1907; re-en. Sec. 8878, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 183; re-en. Sec. 8878, R.C.M. 1935; R.C.M. 1947, 93-1102.



3-1-504. Reentry on property after eviction.

3-1-504. Reentry on property after eviction. A person who is dispossessed of or ejected from or out of any real property by the judgment or process of a court of competent jurisdiction and who, not having the right so to do, reenters into or upon or takes possession of the real property or induces or procures any person not having a right so to do or aids or abets that person to enter into or upon or take possession of the real property is guilty of a contempt of the court that rendered the judgment or that issued the process. Upon conviction for contempt, the court or justice of the peace shall immediately issue an alias process directed to the proper officer requiring that officer to restore the party entitled to the possession of that property, under the original judgment or process, to possession.

History: En. Sec. 567, p. 186, L. 1877; re-en. Sec. 567, 1st Div. Rev. Stat. 1879; re-en. Sec. 585, 1st Div. Comp. Stat. 1887; re-en. Sec. 2171, C. Civ. Proc. 1895; re-en. Sec. 7310, Rev. C. 1907; re-en. Sec. 9909, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1210; re-en. Sec. 9909, R.C.M. 1935; R.C.M. 1947, 93-9802; amd. Sec. 133, Ch. 61, L. 2007.



3-1-505. through reserved.

3-1-505 through 3-1-510 reserved.



3-1-511. Procedure -- contempt committed in presence of court.

3-1-511. Procedure -- contempt committed in presence of court. When a contempt is committed in the immediate view and presence of the court or judge at chambers and the contemptuous conduct requires immediate action in order to restore order, maintain the dignity or authority of the court, or prevent delay, it may be punished summarily. An order must be made reciting the facts that occurred in the judge's immediate view and presence and adjudging that the person proceeded against is guilty of a contempt and that the person must be punished as prescribed in the order. An order may not be issued unless the person proceeded against has been informed of the contempt and given an opportunity to defend or explain the person's conduct. A person may be adjudged guilty of and penalized for criminal contempt under this section by a fine in an amount not to exceed $500 or by imprisonment for a term not to exceed 30 days, or both, and by any other reasonable conditions or restrictions that the court may consider appropriate under the circumstances.

History: En. Sec. 397, p. 125, Bannack Stat.; en. Sec. 456, p. 226, L. 1867; re-en. Sec. 532, p. 145, Cod. Stat. 1871; re-en. Sec. 568, p. 186, L. 1877; re-en. Sec. 568, 1st Div. Rev. Stat. 1879; re-en. Sec. 586, 1st Div. Comp. Stat. 1887; amd. Sec. 2172, C. Civ. Proc. 1895; re-en. Sec. 7311, Rev. C. 1907; re-en. Sec. 9910, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1211; re-en. Sec. 9910, R.C.M. 1935; R.C.M. 1947, 93-9803(part); amd. Sec. 2, Ch. 496, L. 2001.



3-1-512. Procedure -- contempt not in presence of the court.

3-1-512. Procedure -- contempt not in presence of the court. When the contempt is not committed in the immediate view and presence of the court or judge at chambers, an affidavit of the facts constituting the contempt or a statement of the facts by the referees or arbitrators or other judicial officer shall be presented to the court or judge.

History: En. Sec. 397, p. 125, Bannack Stat.; en. Sec. 456, p. 226, L. 1867; re-en. Sec. 532, p. 145, Cod. Stat. 1871; re-en. Sec. 568, p. 186, L. 1877; re-en. Sec. 568, 1st Div. Rev. Stat. 1879; re-en. Sec. 586, 1st Div. Comp. Stat. 1887; amd. Sec. 2172, C. Civ. Proc. 1895; re-en. Sec. 7311, Rev. C. 1907; re-en. Sec. 9910, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1211; re-en. Sec. 9910, R.C.M. 1935; R.C.M. 1947, 93-9803(part).



3-1-513. Warrant -- statement of charge.

3-1-513. Warrant -- statement of charge. When the contempt is not committed in the immediate view and presence of the court or judge, a warrant may be issued to bring the person charged to the court to answer the charge. The warrant must be accompanied by an adequate and specific statement of the charge. The answer to the charge must be followed by a hearing under 3-1-518.

History: En. Sec. 457, p. 226, L. 1867; re-en. Sec. 533, p. 145, Cod. Stat. 1871; re-en. Sec. 568, p. 186, L. 1877; re-en. Sec. 568, 1st Div. Rev. Stat. 1879; re-en. Sec. 586, 1st Div. Comp. Stat. 1887; re-en. Sec. 2173, C. Civ. Proc. 1895; re-en. Sec. 7312, Rev. C. 1907; re-en. Sec. 9911, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1212; re-en. Sec. 9911, R.C.M. 1935; R.C.M. 1947, 93-9804; amd. Sec. 3, Ch. 496, L. 2001.



3-1-514. Endorsement allowing bail on warrant.

3-1-514. Endorsement allowing bail on warrant. Whenever a warrant of attachment is issued pursuant to this part, the court or judge shall direct, by an endorsement on the warrant, that the person charged may be left to bail for the person's appearance in an amount to be specified in the endorsement.

History: En. Sec. 458, p. 226, L. 1867; re-en. Sec. 534, p. 145, Cod. Stat. 1871; re-en. Sec. 569, p. 186, L. 1877; re-en. Sec. 569, 1st Div. Rev. Stat. 1879; re-en. Sec. 587, 1st Div. Comp. Stat. 1887; re-en. Sec. 2174, C. Civ. Proc. 1895; re-en. Sec. 7313, Rev. C. 1907; re-en. Sec. 9912, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1213; re-en. Sec. 9912, R.C.M. 1935; R.C.M. 1947, 93-9805; amd. Sec. 134, Ch. 61, L. 2007.



3-1-515. Arrest and detention by sheriff.

3-1-515. Arrest and detention by sheriff. Upon executing the warrant of attachment, the sheriff shall keep the person in custody, bring the person before the court or judge, and detain the person until an order is made in the proceeding unless the person arrested is entitled to be discharged as provided in 3-1-516.

History: En. Sec. 459, p. 226, L. 1867; re-en. Sec. 535, p. 145, Cod. Stat. 1871; re-en. Sec. 570, p. 186, L. 1877; re-en. Sec. 570, 1st Div. Rev. Stat. 1879; re-en. Sec. 588, 1st Div. Comp. Stat. 1887; re-en. Sec. 2175, C. Civ. Proc. 1895; re-en. Sec. 7314, Rev. C. 1907; re-en. Sec. 9913, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1214; re-en. Sec. 9913, R.C.M. 1935; R.C.M. 1947, 93-9806; amd. Sec. 135, Ch. 61, L. 2007.



3-1-516. Bail bond -- form and conditions of.

3-1-516. Bail bond -- form and conditions of. When a direction to release the person arrested on bail is contained in the warrant of attachment or endorsed on the warrant, the arrested person must be discharged from the arrest upon executing and delivering to the officer, at any time before the return day of the warrant, a written undertaking, with two sufficient sureties, to the effect that the person arrested will appear on the return of the warrant and abide the order of the court or judge or the sureties will pay, as may be directed, the sum specified in the warrant or ordered by the court or the judge.

History: En. Sec. 460, p. 227, L. 1867; re-en. Sec. 536, p. 145, Cod. Stat. 1871; re-en. Sec. 570, p. 187, L. 1877; re-en. Sec. 570, 1st Div. Rev. Stat. 1879; re-en. Sec. 588, 1st Div. Comp. Stat. 1887; re-en. Sec. 2176, C. Civ. Proc. 1895; re-en. Sec. 7315, Rev. C. 1907; re-en. Sec. 9914, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1215; re-en. Sec. 9914, R.C.M. 1935; R.C.M. 1947, 93-9807; amd. Sec. 136, Ch. 61, L. 2007.



3-1-517. Return of warrant and undertaking.

3-1-517. Return of warrant and undertaking. The officer shall return the warrant of arrest and undertaking, if any, received by the officer from the person arrested by the return day specified in the warrant.

History: En. Sec. 461, p. 227, L. 1867; re-en. Sec. 537, p. 145, Cod. Stat. 1871; re-en. Sec. 571, p. 187, L. 1877; re-en. Sec. 571, 1st Div. Rev. Stat. 1879; re-en. Sec. 589, 1st Div. Comp. Stat. 1887; re-en. Sec. 2177, C. Civ. Proc. 1895; re-en. Sec. 7316, Rev. C. 1907; re-en. Sec. 9915, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1216; re-en. Sec. 9915, R.C.M. 1935; R.C.M. 1947, 93-9808; amd. Sec. 137, Ch. 61, L. 2007.



3-1-518. Hearing on contempt not committed in immediate view and presence of court or judge at chambers.

3-1-518. Hearing on contempt not committed in immediate view and presence of court or judge at chambers. (1) When a person arrested for a contempt not committed in the immediate view and presence of the court or judge at chambers has been brought up or appeared, the court or judge shall proceed to investigate the charge, shall schedule and hold a hearing on any answer that the person arrested may make to the charge, and may examine witnesses for or against the person, for which an adjournment may be had from time to time, if necessary. The judge investigating the charge and scheduling and presiding over the hearing may not be the judge against whom the contempt was allegedly committed, except that if the contempt arose from the violation of an order of the court issued after a hearing on the merits of the subject of the order, the judge who issued the order may punish the contempt or compel compliance with the order unless it is shown that the judge would not be impartial in addressing the contempt. (2) The charged person must be given a reasonable opportunity to obtain counsel and prepare a defense or explanation prior to the hearing. The charged person may testify and call witnesses at the hearing.

History: En. Sec. 399, p. 126, Bannack Stat.; amd. Sec. 462, p. 227, L. 1867; re-en. Sec. 538, p. 145, Cod. Stat. 1871; re-en. Sec. 572, p. 187, L. 1877; re-en. Sec. 572, 1st Div. Rev. Stat. 1879; re-en. Sec. 590, 1st Div. Comp. Stat. 1887; re-en. Sec. 2178, C. Civ. Proc. 1895; re-en. Sec. 7317, Rev. C. 1907; re-en. Sec. 9916, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1217; re-en. Sec. 9916, R.C.M. 1935; R.C.M. 1947, 93-9809; amd. Sec. 4, Ch. 496, L. 2001.



3-1-519. Repealed.

3-1-519. Repealed. Sec. 8, Ch. 496, L. 2001.

History: En. Sec. 463, p. 227, L. 1867; re-en. Sec. 539, p. 145, Cod. Stat. 1871; re-en. Sec. 573, p. 188, L. 1877; re-en. Sec. 573, 1st Div. Rev. Stat. 1879; re-en. Sec. 591, 1st Div. Comp. Stat. 1887; amd. Sec. 2179, C. Civ. Proc. 1895; re-en. Sec. 7318, Rev. C. 1907; re-en. Sec. 9917, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1218; re-en. Sec. 9917, R.C.M. 1935; R.C.M. 1947, 93-9810.



3-1-520. Penalty to compel performance.

3-1-520. Penalty to compel performance. When the sanction imposed for a contempt seeks to compel the contemnor to perform an act that is in the power of the contemnor to perform, the contemnor may be incarcerated, subjected to a fine in an amount not to exceed $500, or both, until the contemnor has performed the act. The act must be specified in the warrant of commitment.

History: En. Sec. 400, p. 126, Bannack Stat.; re-en. Sec. 464, p. 227, L. 1867; re-en. Sec. 540, p. 146, Cod. Stat. 1871; re-en. Sec. 574, p. 188, L. 1877; re-en. Sec. 574, 1st Div. Rev. Stat. 1879; re-en. Sec. 592, 1st Div. Comp. Stat. 1887; re-en. Sec. 2180, C. Civ. Proc. 1895; re-en. Sec. 7319, Rev. C. 1907; re-en. Sec. 9918, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1219; re-en. Sec. 9918, R.C.M. 1935; R.C.M. 1947, 93-9811; amd. Sec. 5, Ch. 496, L. 2001.



3-1-521. Proceedings when party fails to appear.

3-1-521. Proceedings when party fails to appear. When the warrant of arrest has been returned served, if the person arrested does not appear on the return day, the court or judge may issue another warrant of arrest or may order the undertaking to be prosecuted, or both. If the undertaking be prosecuted, the measure of damages in the action is the extent of the loss or injury sustained by the aggrieved party by reason of the misconduct for which the warrant was issued and the costs of the proceeding.

History: En. Sec. 467, p. 227, L. 1867; re-en. Sec. 542, p. 146, Cod. Stat. 1871; re-en. Sec. 576, p. 188, L. 1877; re-en. Sec. 576, 1st Div. Rev. Stat. 1879; re-en. Sec. 594, 1st Div. Comp. Stat. 1887; re-en. Sec. 2181, C. Civ. Proc. 1895; re-en. Sec. 7320, Rev. C. 1907; re-en. Sec. 9919, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1220; re-en. Sec. 9919, R.C.M. 1935; R.C.M. 1947, 93-9812.



3-1-522. Illness sufficient excuse -- confinement under arrest.

3-1-522. Illness sufficient excuse -- confinement under arrest. (1) Whenever an officer is required to keep a person arrested on a warrant of attachment in custody and to bring the person before a court or judge, the inability, from illness or otherwise, of the person to attend is sufficient excuse for not bringing the person before the court or judge. (2) The officer may not confine a person arrested upon a warrant in a prison or otherwise restrain the person of personal liberty, except to the extent necessary to secure the person's personal attendance.

History: En. Sec. 467, p. 227, L. 1867; re-en. Sec. 543, p. 146, Cod. Stat. 1871; re-en. Sec. 577, p. 188, L. 1877; re-en. Sec. 577, 1st Div. Rev. Stat. 1879; re-en. Sec. 595, 1st Div. Comp. Stat. 1887; re-en. Sec. 2182, C. Civ. Proc. 1895; re-en. Sec. 7321, Rev. C. 1907; re-en. Sec. 9920, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1221; re-en. Sec. 9920, R.C.M. 1935; R.C.M. 1947, 93-9813; amd. Sec. 138, Ch. 61, L. 2007.



3-1-523. Judgment and orders in contempt cases final -- family law exception.

3-1-523. Judgment and orders in contempt cases final -- family law exception. (1) The judgment and orders of the court or judge made in cases of contempt are final and conclusive. Except as provided in subsection (2), there is no appeal, but the action of a district court or judge can be reviewed on a writ of certiorari by the supreme court or a justice of the supreme court and the action of a justice of the peace or other court of limited jurisdiction can be reviewed by the district court or judge of the county in which the justice or judge of the court of limited jurisdiction resides. (2) A party may appeal a contempt judgment or order in a family law proceeding only when the judgment or order appealed from includes an ancillary order that affects the substantial rights of the parties involved.

History: En. Sec. 468, p. 228, L. 1867; amd. Sec. 544, p. 146, Cod. Stat. 1871; re-en. Sec. 578, p. 188, L. 1877; re-en. Sec. 578, 1st Div. Rev. Stat. 1879; re-en. Sec. 596, 1st Div. Comp. Stat. 1887; en. Sec. 2183, C. Civ. Proc. 1895; re-en. Sec. 7322, Rev. C. 1907; re-en. Sec. 9921, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1222; re-en. Sec. 9921, R.C.M. 1935; R.C.M. 1947, 93-9814; amd. Sec. 6, Ch. 466, L. 1979; amd. Sec. 1, Ch. 136, L. 2001.






Part 6. Restrictions on Judicial Officers

3-1-601. Certain officers not to practice law or administer estates.

3-1-601. Certain officers not to practice law or administer estates. (1) Except as provided in 3-1-604 and except for a judge pro tempore, a justice or judge of a court of record or clerk of any court may not practice law in any court in this state or act as attorney, agent, or solicitor in the prosecution of any claim or application for lands, pensions, or patent rights or other proceedings before any department of the state or general government or any court of the United States during the justice's or judge's continuance in office. (2) The court administrator or an assistant may not practice law in any of the courts of this state while holding that position. (3) A justice or judge of a court of record, except a judge pro tempore, may not act as administrator or executor of any estate for compensation.

History: (1), (3)En. Secs. 454, 455, p. 134, Bannack Stat.; re-en. Secs. 611, 612, p. 159, Cod. Stat. 1871; re-en. Secs. 531, 532, p. 179, L. 1877; re-en. Secs. 531, 532, 1st Div. Rev. Stat. 1879; re-en. Secs. 548, 549, 1st Div. Comp. Stat. 1887; re-en. Sec. 181, C. Civ. Proc. 1895; re-en. Sec. 6316, Rev. C. 1907; re-en. Sec. 8869, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 171; re-en. Sec. 8869, R.C.M. 1935; amd. Sec. 1, Ch. 23, L. 1963; Sec. 93-902, R.C.M. 1947; (2)En. 82-511 by Sec. 2, Ch. 396, L. 1977; Sec. 82-511, R.C.M. 1947; R.C.M. 1947, 82-511, 93-902(part); amd. Sec. 4, Ch. 21, L. 1979; amd. Sec. 1, Ch. 415, L. 1983; amd. Sec. 7, Ch. 663, L. 1987; amd. Sec. 139, Ch. 61, L. 2007.



3-1-602. Restrictions on justices of the peace practicing law or taking claims for collection.

3-1-602. Restrictions on justices of the peace practicing law or taking claims for collection. (1) Except as provided in subsection (2), a justice of the peace may not: (a) practice law; (b) draw contracts, conveyances, or other legal instruments or documents; (c) take any claim or bill for collection or act as a collection agent in any sense; or (d) perform any legal duties other than those prescribed by law as the justice's official duties in the conduct of cases and proceedings in the justice's court. (2) A justice of the peace who is an attorney and who is admitted to practice law before the supreme court of the state of Montana may engage in the general practice of law and practice law in all courts in the state of Montana, except that the justice, the justice's law partner or associate, or a member, associate, or employee of a firm of which the justice is a member may not represent a party involved in a case that is filed or tried in the justice's court or in any justice's court located in the same county as the justice's court or that is appealed from a justice's court in that county. (3) A justice of the peace who violates any of the provisions of this section is guilty of malfeasance in office and must be removed from the office of justice of the peace and is disqualified from holding that office.

History: En. Sec. 3, p. 92, L. 1901; re-en. Sec. 3114, Rev. C. 1907; re-en. Sec. 4863, R.C.M. 1921; re-en. Sec. 4863, R.C.M. 1935; amd. Sec. 1, Ch. 228, L. 1959; amd. Sec. 13, Ch. 344, L. 1977; R.C.M. 1947, 16-3605; amd. Sec. 140, Ch. 61, L. 2007.



3-1-603. Judicial officer of court of record not to have partner practicing law.

3-1-603. Judicial officer of court of record not to have partner practicing law. (1) Except as provided in subsection (2), a judicial officer of a court of record may not have a partner acting as attorney or counsel in any court of this state. (2) A partner of either a municipal court judge or a judge pro tempore may act as attorney or counsel in any court of this state except the court of the partner who is a judicial officer.

History: En. Sec. 456, p. 135, Bannack Stat.; re-en. Sec. 613, p. 159, Cod. Stat. 1871; re-en. Sec. 533, p. 179, L. 1877; re-en. Sec. 533, 1st Div. Rev. Stat. 1879; re-en. Sec. 550, 1st Div. Comp. Stat. 1887; amd. Sec. 182, C. Civ. Proc. 1895; re-en. Sec. 6317, Rev. C. 1907; re-en. Sec. 8870, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 172; re-en. Sec. 8870, R.C.M. 1935; amd. Sec. 33, Ch. 344, L. 1977; R.C.M. 1947, 93-903; amd. Sec. 2, Ch. 415, L. 1983; amd. Sec. 8, Ch. 663, L. 1987; amd. Sec. 141, Ch. 61, L. 2007.



3-1-604. Restrictions on municipal court judges.

3-1-604. Restrictions on municipal court judges. A municipal court judge may not practice law before the judge's own municipal court or hold office in a political party during the judge's term of office.

History: En. 11-1704.1 by Sec. 4, Ch. 429, L. 1977; R.C.M. 1947, 11-1704.1; amd. Sec. 3, Ch. 415, L. 1983; amd. Sec. 142, Ch. 61, L. 2007.



3-1-605. Restrictions on judicial officers after term has expired.

3-1-605. Restrictions on judicial officers after term has expired. A judicial officer, as defined in 1-1-202, after the expiration of the officer's term of office, may not act as attorney or counsel in any action or special proceeding that has been before the officer in the officer's official capacity.

History: En. Sec. 183, C. Civ. Proc. 1895; re-en. Sec. 6318, Rev. C. 1907; re-en. Sec. 8871, R.C.M. 1921; re-en. Sec. 8871, R.C.M. 1935; R.C.M. 1947, 93-904; amd. Sec. 5, Ch. 21, L. 1979; amd. Sec. 143, Ch. 61, L. 2007.



3-1-606. Justice of the peace or constable not to purchase judgment.

3-1-606. Justice of the peace or constable not to purchase judgment. (1) A justice of the peace may not purchase or be interested in the purchase of any judgment or part of a judgment on the justice's docket or on any docket in the justice's possession. A constable may not purchase or be interested in the purchase of any judgment or part of a judgment on the docket of a justice of the peace of the county of which the person is a constable or on a docket in the possession of a justice of the peace in that county. (2) A violation of subsection (1) is a misdemeanor.

History: En. Sec. 113, p. 205, Bannack Stat.; re-en. Sec. 126, p. 298, Cod. Stat. 1871; re-en. Sec. 126, 4th Div. Rev. Stat. 1879; re-en. Sec. 135, 4th Div. Comp. Stat. 1887; amd. Sec. 197, Pen. C. 1895; re-en. Sec. 8216, Rev. C. 1907; re-en. Sec. 10860, R.C.M. 1921; Cal. Pen. C. Sec. 97; re-en. Sec. 10860, R.C.M. 1935; Sec. 94-808, R.C.M. 1947; redes. 16-3607 by Sec. 29, Ch. 513, L. 1973; amd. Sec. 5, Ch. 253, L. 1975; amd. Sec. 14, Ch. 344, L. 1977; R.C.M. 1947, 16-3607; amd. Sec. 144, Ch. 61, L. 2007.



3-1-607. Supreme court justice or district court judge candidacy for nonjudicial office -- resignation required.

3-1-607. Supreme court justice or district court judge candidacy for nonjudicial office -- resignation required. (1) If a person occupying the office of chief justice or associate justice of the supreme court or judge of a district court of the state of Montana becomes a candidate for election to any elective office under the laws of the state of Montana other than a judicial position, the person shall immediately, or in any event at or before the time when the person is required to file as a candidate for the office in any primary, special, or general election, resign from the office of chief justice, associate justice, or district court judge. (2) The resignation becomes effective immediately upon its delivery to the proper officer or superior. (3) The resignation requirement does not apply when the person is a bona fide candidate for reelection to the identical office currently occupied by the person or for another judicial position.

History: En. Sec. 1, Ch. 139, L. 1957; amd. Sec. 21, Ch. 344, L. 1977; R.C.M. 1947, 93-219(1); amd. Sec. 5, Ch. 3, L. 1985; amd. Sec. 145, Ch. 61, L. 2007.



3-1-608. Forced vacancy.

3-1-608. Forced vacancy. In the event of a failure to resign, the office of chief justice, associate justice, or district judge automatically becomes vacant and the former occupant has no further right, power, or authority therein for any purpose and no right to any emoluments thereof, notwithstanding the fact that a successor is not appointed or elected. The vacancy becomes operative to deprive the person of the emoluments of the office in order to carry out the policy of this section and 3-1-607.

History: En. Sec. 1, Ch. 139, L. 1957; amd. Sec. 21, Ch. 344, L. 1977; R.C.M. 1947, 93-219(2).






Part 7. Court Administrator

3-1-701. Office of court administrator -- appointment and term of office.

3-1-701. Office of court administrator -- appointment and term of office. There is established the office of court administrator. The supreme court shall appoint a court administrator. The court administrator holds the position at the pleasure of the court.

History: En. 82-510 by Sec. 1, Ch. 396, L. 1977; R.C.M. 1947, 82-510; amd. Sec. 146, Ch. 61, L. 2007.



3-1-702. Duties.

3-1-702. Duties. The court administrator is the administrative officer of the court. Under the direction of the supreme court, the court administrator shall: (1) prepare and present judicial budget requests to the legislature, including the costs of the state-funded district court program; (2) collect, compile, and report statistical and other data relating to the business transacted by the courts and provide the information to the legislature on request; (3) report annually to the law and justice interim committee and at the beginning of each regular legislative session report to the house appropriations subcommittee that considers general government on the status of development and procurement of information technology within the judicial branch, including any changes in the judicial branch information technology strategic plan and any problems encountered in deploying appropriate information technology within the judicial branch. The court administrator shall, to the extent possible, provide that current and future applications are coordinated and compatible with the standards and goals of the executive branch as expressed in the state strategic information technology plan provided for in 2-17-521. (4) recommend to the supreme court improvements in the judiciary; (5) administer legal assistance for indigent victims of domestic violence, as provided in 3-2-714; (6) administer state funding for district courts, as provided in chapter 5, part 9; (7) administer the judicial branch personnel plan; and (8) perform other duties that the supreme court may assign.

History: En. 82-512 by Sec. 3, Ch. 396, L. 1977; R.C.M. 1947, 82-512; amd. Sec. 13, Ch. 112, L. 1991; amd. Sec. 1, Ch. 704, L. 1991; amd. Sec. 12, Ch. 349, L. 1993; amd. Sec. 9, Ch. 585, L. 2001; amd. Sec. 2, Ch. 445, L. 2005.



3-1-703. Cooperation of court officers.

3-1-703. Cooperation of court officers. All court officers, including clerks of district courts, shall comply with requests made by the court administrator for information and statistical and financial data bearing on the business transacted by the courts.

History: En. 82-513 by Sec. 4, Ch. 396, L. 1977; R.C.M. 1947, 82-513.






Part 8. Disqualification and Substitution of Judges Supreme Court Rule

3-1-801. Superseded.

3-1-801. Superseded. Sup. Ct. Ord. June 29, 1981.

History: En. Sup. Ct. Ord. dated Dec. 29, 1976; 34 St. Rep. 26; superseded, Sup. Ct. Ord. dated June 29, 1981.



3-1-802. Superseded.

3-1-802. Superseded. Sup. Ct. Ord. June 17, 1987.

History: En. Sup. Ct. Ord. dated June 29, 1981; superseded, Sup. Ct. Ord. dated June 17, 1987.



3-1-803. Disqualification of judges -- all courts.

3-1-803. Disqualification of judges -- all courts.

DISQUALIFICATION OF JUDGES

History: En. Sup. Ct. Ord. dated June 17, 1987; amd. July 29, 1987; amd. Sup. Ct. Ord. Sept. 13, 1988, eff. Sept. 13, 1988; amd. Sup. Ct. Ord. Dec. 5, 2000, eff. Jan. 1, 2001.



3-1-804. Substitution of district judges.

3-1-804. Substitution of district judges.

SUBSTITUTION OF DISTRICT JUDGES

History: En. Sup. Ct. Ord. dated June 17, 1987; amd. July 29, 1987; amd. Sup. Ct. Ord. Sept. 13, 1988, eff. Sept. 13, 1988; amd. Sup. Ct. Ord. Nov. 20, 1989, eff. Nov. 20, 1989; amd. Sup. Ct. Ord. Nov. 14, 1994, eff. Feb. 1, 1995; amd. Sup. Ct. Ord. Apr. 6, 1995, eff. June 1, 1995; amd. Sup. Ct. Ord. July 9, 2009, eff. Oct. 1, 2009.



3-1-805. Disqualification for cause.

3-1-805. Disqualification for cause.

DISQUALIFICATION FOR CAUSE

History: En. Sup. Ct. Ord. dated June 17, 1987; amd. July 29, 1987; amd. Sup. Ct. Ord. Sept. 13, 1988, eff. Sept. 13, 1988; amd. Sup. Ct. Ord. dated January 6, 1994; amd. Sup. Ct. Ord. dated June 19, 2003, eff. June 19, 2003.






Part 10. Judicial Nomination Commission

3-1-1001. Creation, composition, and function of commission.

3-1-1001. Creation, composition, and function of commission. (1) A judicial nomination commission for the state is created. Its function is to provide the governor with a list of candidates for appointment to fill any vacancy on the supreme court or any district court and to provide the chief justice of the supreme court with a list of candidates for appointment to fill any term or vacancy for the chief water judge or associate water judge pursuant to 3-7-221. The commission is composed of seven members as follows: (a) four lay members who are neither judges nor attorneys, active or retired, who reside in different geographical areas of the state, and each of whom is representative of a different industry, business, or profession, whether actively engaged or retired, who are appointed by the governor; (b) two attorneys actively engaged in the practice of law, one from that part of the state that is composed of judicial districts 1 through 5, 9, 11, and 18 through 21 and one from that part of the state that is composed of judicial districts 6 through 8, 10, 12 through 17, and 22, who are appointed by the supreme court; (c) one district judge elected by the district judges under an elective procedure initiated and conducted by the supreme court and certified to election by the chief justice of the supreme court. The election is considered an appointment for the purposes of this part. (2) Appointments provided for in this section must be made within 30 days of the completion of the preceding terms.

History: En. Sec. 1, Ch. 470, L. 1973; amd. Sec. 30, Ch. 344, L. 1977; R.C.M. 1947, 93-705; amd. Sec. 6, Ch. 21, L. 1979; amd. Sec. 1, Ch. 651, L. 1987; amd. Sec. 1, Ch. 810, L. 1991; amd. Sec. 1, Ch. 12, L. 2009; amd. Sec. 1, Ch. 335, L. 2011.



3-1-1002. Staggered terms of members.

3-1-1002. Staggered terms of members. (1) Members of the commission shall serve staggered 4-year terms. (2) A member may not serve more than two full 4-year terms.

History: En. Sec. 2, Ch. 470, L. 1973; R.C.M. 1947, 93-706(1), (2); amd. Sec. 7, Ch. 21, L. 1979; amd. Sec. 2, Ch. 810, L. 1991.



3-1-1003. Vacancies.

3-1-1003. Vacancies. (1) In the event that a vacancy on the commission occurs, the governor shall appoint a replacement for the remainder of the term. The replacement must be a member of the same group as the member being replaced. (2) An appointment provided for in this section must be made within 30 days of the occurrence of the vacancy.

History: En. Sec. 2, Ch. 470, L. 1973; R.C.M. 1947, 93-706(3), (4); amd. Sec. 8, Ch. 21, L. 1979; amd. Sec. 147, Ch. 61, L. 2007.



3-1-1004. No compensation -- travel expenses.

3-1-1004. No compensation -- travel expenses. The members of the commission are not entitled to compensation for their services, but they are entitled to travel expenses, as provided for in 2-18-501 through 2-18-503, as amended, while actually engaged in the discharge of their official duties.

History: En. Sec. 12, Ch. 470, L. 1973; amd. Sec. 29, Ch. 453, L. 1977; R.C.M. 1947, 93-716.



3-1-1005. Commission members not eligible for judicial office.

3-1-1005. Commission members not eligible for judicial office. Members of the commission are not eligible for nomination to a judicial office during their term on the commission or for 1 year thereafter.

History: En. Sec. 11, Ch. 470, L. 1973; R.C.M. 1947, 93-715.



3-1-1006. Secretary -- election and duties.

3-1-1006. Secretary -- election and duties. (1) The commission shall elect one of its members to serve as the secretary and upon such election shall notify the governor of the name and mailing address of such person. (2) The secretary shall keep a record of all proceedings by the commission and act as corresponding secretary with the governor's office and with the office of the chief justice of the supreme court.

History: En. Sec. 3, Ch. 470, L. 1973; R.C.M. 1947, 93-707; amd. Sec. 2, Ch. 651, L. 1987.



3-1-1007. Commission to make rules -- confidentiality of proceedings.

3-1-1007. Commission to make rules -- confidentiality of proceedings. (1) The commission shall adopt and publish rules: (a) for the conduct of its affairs and the format of reports filed under 3-1-1010; (b) establishing a procedure for providing the public with notice of a vacancy within 10 days of receipt of the notice of the vacancy; (c) establishing an application period of not less than 30 days from the date of public notice under subsection (1)(b) and the procedure for applying for a position; and (d) establishing a reasonable period for reviewing applications and interviewing applicants that provides at least 30 days for public comment concerning applicants. (2) A copy of the rules must be filed with the clerk of the supreme court. (3) The total time from receipt of notice of a vacancy until a list of names is submitted to the governor or chief justice may not exceed 90 days. (4) The proceedings of the commission and the related documents shall be open to the public except when the demands of individual privacy clearly exceed the merits of public disclosure.

History: En. Sec. 13, Ch. 470, L. 1973; R.C.M. 1947, 93-717; amd. Sec. 1, Ch. 423, L. 1979; amd. Sec. 3, Ch. 810, L. 1991.



3-1-1008. Quorum.

3-1-1008. Quorum. Four members of the commission shall constitute a quorum for the transaction of business. To submit a name to the governor or to the chief justice of the supreme court, there must be a concurrence of at least four members.

History: En. Sec. 4, Ch. 470, L. 1973; R.C.M. 1947, 93-708; amd. Sec. 3, Ch. 651, L. 1987.



3-1-1009. Investigation by commission -- application for consideration.

3-1-1009. Investigation by commission -- application for consideration. (1) The commission and each member are authorized to make investigations concerning the qualifications of eligible persons. (2) Any lawyer in good standing who has the qualifications set forth by law for holding judicial office may be a candidate and may apply to the commission for consideration, or application may be made by any person on the lawyer's behalf.

History: En. Sec. 5, Ch. 470, L. 1973; R.C.M. 1947, 93-709; amd. Sec. 148, Ch. 61, L. 2007.



3-1-1010. Lists submitted to governor and chief justice -- report on proceedings.

3-1-1010. Lists submitted to governor and chief justice -- report on proceedings. (1) If a supreme court justice, a district court judge, the workers' compensation judge, the associate water judge, or the chief water judge gives notice of the judge's resignation to take effect on a specific date, the commission shall meet as soon as possible after the justice's or judge's proposed resignation date has been verified by the chief justice of the supreme court. If notice is not given, the commission shall meet as soon as possible after a vacancy occurs. The meeting must be held in compliance with 3-1-1007. The commission shall submit to the governor or chief justice, within the time period established under 3-1-1007, a list of not less than three or more than five nominees for appointment to the vacant position. (2) The list must be accompanied by a written report indicating the vote on each nominee, the content of the application submitted by each nominee, letters and public comments received regarding each nominee, and the commission's reasons for recommending each nominee for appointment. The report must give specific reasons for recommending each nominee.

History: En. Sec. 6, Ch. 470, L. 1973; R.C.M. 1947, 93-710; amd. Sec. 9, Ch. 21, L. 1979; amd. Sec. 2, Ch. 423, L. 1979; amd. Sec. 1, Ch. 344, L. 1987; amd. Sec. 4, Ch. 651, L. 1987; amd. Sec. 4, Ch. 810, L. 1991; amd. Sec. 149, Ch. 61, L. 2007; amd. Sec. 2, Ch. 335, L. 2011.



3-1-1011. Governor or chief justice of the supreme court to nominate from list.

3-1-1011. Governor or chief justice of the supreme court to nominate from list. The governor, or the chief justice of the supreme court for the office described in 3-7-221, must make a nomination from the list of nominees submitted by the commission.

History: En. Sec. 7, Ch. 470, L. 1973; R.C.M. 1947, 93-711; amd. Sec. 10, Ch. 21, L. 1979; amd. Sec. 2, Ch. 344, L. 1987; amd. Sec. 5, Ch. 651, L. 1987.



3-1-1012. When governor fails to nominate.

3-1-1012. When governor fails to nominate. If the governor fails to nominate within 30 days after receipt of the list of nominees, the chief justice or acting chief justice shall make the nomination.

History: En. Sec. 8, Ch. 470, L. 1973; R.C.M. 1947, 93-712; amd. Sec. 11, Ch. 21, L. 1979; amd. Sec. 3, Ch. 344, L. 1987.



3-1-1013. Senate confirmation -- exception -- nomination in the interim -- appointment contingent on vacancy.

3-1-1013. Senate confirmation -- exception -- nomination in the interim -- appointment contingent on vacancy. (1) (a) Except as provided in subsection (2): (i) each appointment must be confirmed by the senate; and (ii) an appointment made while the senate is not in session is effective until the end of the next special or regular legislative session. (b) If the appointment is subject to senate confirmation under subsection (1)(a) and is not confirmed, the office is vacant and another selection of nominees and appointment must be made. (2) The following appointments are not subject to senate confirmation, and there must be an election for the office at the general election immediately preceding the scheduled expiration of the term or following the appointment, as applicable: (a) an appointment made while the senate is not in session if the term to which the appointee is appointed expires prior to the next legislative session, regardless of the time of the appointment in relation to the candidate filing deadlines for the office; and (b) an appointment made while the senate is not in session if a general election will be held prior to the next legislative session and the appointment is made prior to the candidate filing deadline for primary elections held pursuant to 13-1-107, in which case the position is subject to election at the next primary and general elections. (3) A nomination is not effective unless a vacancy in office occurs.

History: En. Sec. 9, Ch. 470, L. 1973; R.C.M. 1947, 93-713; amd. Sec. 12, Ch. 21, L. 1979; amd. Sec. 4, Ch. 344, L. 1987; amd. Sec. 1, Ch. 377, L. 1993.



3-1-1014. Duration of appointment -- election for remainder of term.

3-1-1014. Duration of appointment -- election for remainder of term. (1) If an appointment subject to 3-1-1013(1) is confirmed by the senate, the appointee shall serve until the appointee or another person elected at the first general election after confirmation is elected and qualified. The candidate elected at that election holds the office for the remainder of the unexpired term. (2) If an appointment is subject to 3-1-1013(2), the appointee shall serve until the day before the first Monday of January following the first general election after appointment. The candidate elected at that election holds the office for the full term to which elected or for the remainder of the unexpired term, as applicable. (3) If an incumbent judge or justice files for election to the office to which the judge or justice was elected or appointed and no other candidate files for election to that office, the name of the incumbent must nevertheless be placed on the general election ballot to allow voters of the district or state to approve or reject the incumbent. If an incumbent is rejected at an election for approval or rejection, the incumbent shall serve until the day before the first Monday of January following the election, at which time the office is vacant and another selection and appointment must be made.

History: En. Sec. 10, Ch. 470, L. 1973; R.C.M. 1947, 93-714; amd. Sec. 13, Ch. 21, L. 1979; amd. Sec. 2, Ch. 377, L. 1993.






Part 11. Judicial Standards Commission

3-1-1101. Creation and composition of commission.

3-1-1101. Creation and composition of commission. There is created a judicial standards commission consisting of five members as follows: (1) two district court judges from different judicial districts, elected by the district judges under an elective procedure initiated by and conducted by the supreme court, and their election must be certified by the chief justice of the supreme court, which for the purpose of this part is considered as an appointment; (2) one attorney who has practiced law in this state for at least 10 years, appointed by the supreme court; (3) two citizens who are not attorneys or judges of any court, active or retired, appointed by the governor.

History: En. Sec. 1, Ch. 95, L. 1973; R.C.M. 1947, 93-718; amd. Sec. 8, Ch. 52, L. 1993.



3-1-1102. Staggered terms of members.

3-1-1102. Staggered terms of members. (1) The first appointments made under this part are as follows: (a) The supreme court shall designate by certificate of the chief justice one district court judge to serve for 4 years and one to serve for 2 years. (b) The attorney shall serve for 4 years. (c) The governor shall appoint one citizen to serve for 4 years and one to serve for 2 years. (2) Thereafter, all terms shall be for 4 years.

History: En. Sec. 2, Ch. 95, L. 1973; R.C.M. 1947, 93-719.



3-1-1103. Terminated membership -- vacancies.

3-1-1103. Terminated membership -- vacancies. (1) Commission membership terminates if a member ceases to hold the position that qualified the person for appointment. (2) If a vacancy occurs on the commission, the appointing authority of the vacated seat shall designate a successor.

History: En. Sec. 3, Ch. 95, L. 1973; R.C.M. 1947, 93-720; amd. Sec. 150, Ch. 61, L. 2007.



3-1-1104. No compensation -- travel expenses.

3-1-1104. No compensation -- travel expenses. A commission member is not entitled to compensation for the member's services but is entitled to travel expenses, as provided for in 2-18-501 through 2-18-503, incurred in the performance of the member's duties.

History: En. Sec. 4, Ch. 95, L. 1973; amd. Sec. 30, Ch. 453, L. 1977; R.C.M. 1947, 93-721; amd. Sec. 151, Ch. 61, L. 2007.



3-1-1105. Confidential proceedings -- rules for commission.

3-1-1105. Confidential proceedings -- rules for commission. (1) Except as provided in 3-1-1107 and 3-1-1121 through 3-1-1126, all papers filed with and proceedings before the commission or masters are confidential and the filing of papers with and the testimony given before the commission or masters is privileged communication. (2) The commission shall make rules for the conduct of its affairs and the enforcement of confidentiality consistent with this part.

History: En. Sec. 6, Ch. 95, L. 1973; R.C.M. 1947, 93-723; amd. Sec. 1, Ch. 441, L. 1981.



3-1-1106. Investigation of judicial officers -- complaint -- hearing -- recommendations.

3-1-1106. Investigation of judicial officers -- complaint -- hearing -- recommendations. (1) (a) The commission, upon the filing of a written complaint by any citizen of the state, may initiate an investigation of any judicial officer in the state to determine if there are grounds for conducting additional proceedings before the commission. If the commission's investigation indicates that additional proceedings before the commission may be justified, the commission shall require the citizen who filed the original written complaint to sign a verified written complaint before conducting additional proceedings. (b) The commission shall give the judicial officer written notice of the citizen's complaint and of the initiation of an investigation. Notice must also be given if a verified written complaint is filed and must include the charges made, the grounds for the charges, and a statement that the judicial officer may file an answer. The notice must be signed by the commission. (2) The commission, after an investigation that it considers necessary and upon a finding of good cause, may: (a) order a hearing to be held before it concerning the censure, suspension, removal, or retirement of a judicial officer; (b) confidentially advise the judicial officer and the supreme court, in writing, that the complaint will be dismissed if the judicial officer files with the commission a letter stating that the officer will take corrective action satisfactory to the commission; or (c) request that the supreme court appoint one or more special masters who are judges of courts of record to hear and take evidence and to report to the commission. (3) If after a hearing or after considering the record and the report of the masters the commission finds the charges true, it shall recommend to the supreme court the censure, suspension, removal, or disability retirement of the judicial officer.

History: En. Sec. 5, Ch. 95, L. 1973; R.C.M. 1947, 93-722; amd. Sec. 1, Ch. 334, L. 1983; amd. Sec. 1, Ch. 386, L. 1991; amd. Sec. 152, Ch. 61, L. 2007.



3-1-1107. Action by supreme court.

3-1-1107. Action by supreme court. (1) The supreme court shall review the record of the proceedings and shall make such determination as it finds just and proper and may: (a) order censure, suspension, removal, or retirement of a judicial officer; or (b) wholly reject the recommendation. (2) Any hearing conducted before the supreme court relative to a recommendation by the commission, together with all papers pertaining to such recommendation, shall be accessible to the public.

History: En. Sec. 7, Ch. 95, L. 1973; R.C.M. 1947, 93-724; amd. Sec. 3, Ch. 441, L. 1981.



3-1-1108. Nonparticipation of interested judicial officer.

3-1-1108. Nonparticipation of interested judicial officer. A judicial officer who is a member of the commission or of the supreme court may not participate in any proceeding involving the officer's own censure, suspension, removal, or retirement or that of the officer's spouse, a relative within the sixth degree of consanguinity, or the spouse of a relative related within the sixth degree.

History: En. Sec. 8, Ch. 95, L. 1973; amd. Sec. 31, Ch. 344, L. 1977; R.C.M. 1947, 93-725; amd. Sec. 153, Ch. 61, L. 2007.



3-1-1109. Interim disqualification of judicial officer.

3-1-1109. Interim disqualification of judicial officer. (1) A judicial officer must be disqualified from serving as a judicial officer, without loss of salary, while there is pending an indictment or an information charging the officer with a crime punishable as a felony under Montana or federal law. (2) When the commission files with the supreme court a recommendation that a judicial officer be removed or retired, the judicial officer must be disqualified from serving as a judicial officer, without loss of salary, pending the supreme court's review of the record and proceedings.

History: En. Sec. 9, Ch. 95, L. 1973; amd. Sec. 32, Ch. 344, L. 1977; R.C.M. 1947, 93-726; amd. Sec. 2, Ch. 386, L. 1991; amd. Sec. 154, Ch. 61, L. 2007.



3-1-1110. Procedure when convicted of crime.

3-1-1110. Procedure when convicted of crime. (1) On recommendation of the commission, the supreme court may suspend a judicial officer from office without salary when the officer pleads guilty or no contest or is found guilty of a crime punishable as a felony under Montana or federal law or of any other crime involving moral turpitude. (2) If the judicial officer's conviction is reversed, suspension terminates and the officer must be paid the officer's salary for the period of suspension. (3) If the judicial officer is suspended and a conviction becomes final, the supreme court shall remove the officer from office.

History: En. Sec. 10, Ch. 95, L. 1973; R.C.M. 1947, 93-727; amd. Sec. 155, Ch. 61, L. 2007.



3-1-1111. Orders for retirement or removal.

3-1-1111. Orders for retirement or removal. (1) Upon an order for retirement, the judicial officer must be retired with the same rights and privileges as if the officer retired pursuant to statute. (2) Upon an order for removal, the judicial officer must be removed from office and the officer's salary must cease from the date of the order. The officer is ineligible for any other judicial office and pending a further order of the court is suspended from practicing law.

History: En. Sec. 11, Ch. 95, L. 1973; R.C.M. 1947, 93-728; amd. Sec. 156, Ch. 61, L. 2007.



3-1-1112. through reserved.

3-1-1112 through 3-1-1120 reserved.



3-1-1121. Public disclosure required.

3-1-1121. Public disclosure required. If the commission finds good cause to order a hearing pursuant to 3-1-1106(2), the commission must allow public access to: (1) all papers pertaining to each finding of good cause, including charges that are later determined not to be grounds for recommending retirement or disciplinary action to the supreme court; (2) the proceedings in which the commission or masters hear the charges against a judge; and (3) all transcripts or recordings of proceedings before the commission or masters pertaining to the matters described in subsections (1) and (2).

History: En. Sec. 2, Ch. 441, L. 1981.



3-1-1122. Judge's waiver of confidentiality -- hearing made public.

3-1-1122. Judge's waiver of confidentiality -- hearing made public. In addition to the public disclosure required under 3-1-1107, 3-1-1121, and 3-1-1123 through 3-1-1126, the commission shall allow public access to all papers filed with and testimony and hearings before the commission or masters in a given case if the judge against whom a complaint has been filed waives the right of confidentiality and requests in writing that the proceedings be accessible to the public. Public disclosure of information required under 3-1-1107, 3-1-1121, and 3-1-1123 through 3-1-1126 is not contingent upon a waiver under this section.

History: En. Sec. 4, Ch. 441, L. 1981; amd. Sec. 3, Ch. 386, L. 1991; amd. Sec. 157, Ch. 61, L. 2007.



3-1-1123. Public statements by commission.

3-1-1123. Public statements by commission. In any case in which the subject matter becomes public, through independent sources or through a waiver of confidentiality by the judge against whom the complaint has been filed, the commission may issue statements as it considers appropriate in order to: (1) confirm the pendency of the investigation; (2) clarify the procedural aspects of the disciplinary proceedings; (3) explain the right of the judge to a fair hearing without prejudgment; (4) state that the judge denies the allegations; or (5) declare that there is insufficient evidence for a finding of good cause.

History: En. Sec. 5, Ch. 441, L. 1981.



3-1-1124. Disclosure for judicial selection -- appointment or assignment.

3-1-1124. Disclosure for judicial selection -- appointment or assignment. If in connection with the selection or appointment of a judge, any state or federal agency seeks information or written materials from the commission concerning that judge, information may be divulged in accordance with procedures prescribed by the commission, including reasonable notice to the judge affected unless the judge signs a waiver of notice. If in connection with the assignment of a retired judge to judicial duties, any appropriate authority seeks information or written materials from the commission about that judge, information may be divulged in accordance with procedures prescribed by the commission, including reasonable notice to the judge affected unless the judge signs a waiver of notice.

History: En. Sec. 6, Ch. 441, L. 1981.



3-1-1125. Efficiency and effectiveness -- audit authorized.

3-1-1125. Efficiency and effectiveness -- audit authorized. (1) The legislative auditor may audit the commission to determine whether it is efficiently and effectively processing complaints against judicial officers in the state in accordance with this part. (2) The confidentiality provisions of this part do not bar the legislative auditor from obtaining access to any information possessed by the commission that is necessary to the legislative audit function so long as confidential information is kept confidential by the legislative auditor.

History: En. Sec. 7, Ch. 441, L. 1981.



3-1-1126. Commission report to legislature.

3-1-1126. Commission report to legislature. (1) The commission shall, as provided in 5-11-210, submit to the legislature a report containing the following information: (a) identification of each complaint, whether or not verified, received by the commission during the preceding biennium by a separate number that in no way reveals the identity of the judge complained against; (b) the date each complaint was filed; (c) the general nature of each complaint; (d) whether there have been previous complaints against the same judge and, if so, the general nature of the previous complaints; (e) the present status of all complaints filed with or pending before the commission during the preceding biennium; and (f) whenever a final disposition of a complaint has been made during the preceding biennium, the nature of the disposition, the commission's recommendation, if any, to the supreme court, and the action taken by the supreme court. (2) The commission must observe the confidentiality provisions of this part in fulfilling the requirements of this section.

History: En. Sec. 8, Ch. 441, L. 1981; amd. Sec. 14, Ch. 112, L. 1991.






Part 15. Courts of Limited Jurisdiction Training and Certification of Judges

3-1-1501. Definitions.

3-1-1501. Definitions. As used in this part, the following definitions apply: (1) "Commission" means the commission on courts of limited jurisdiction established by the supreme court. (2) "Judge" means: (a) a municipal court judge; (b) a justice of the peace; or (c) a city judge.

History: En. Sec. 1, Ch. 127, L. 1985.



3-1-1502. Training and certification of judges.

3-1-1502. Training and certification of judges. Except as provided in 3-1-1503, a judge selected for a term of office may not assume the functions of the office unless the judge has filed with the county clerk and recorder in the jurisdiction a certificate of completion of a course of education and training prescribed by the commission.

History: En. Sec. 2, Ch. 127, L. 1985; amd. Sec. 1, Ch. 317, L. 1991; amd. Sec. 158, Ch. 61, L. 2007.



3-1-1503. Exception -- temporary certificate.

3-1-1503. Exception -- temporary certificate. (1) Section 3-1-1502 does not apply to a judge who has received a temporary certificate issued by the commission as provided for in subsection (2). (2) The commission may issue a temporary certificate enabling a judge to assume the functions of the office pending completion of a course as required by 3-1-1502. The temporary certificate must be in a form and subject to the terms and conditions prescribed by the commission. (3) The commission may issue a temporary certificate only if: (a) the judge is appointed or elected after the course is offered; or (b) the commission grants an excuse because of a personal illness, a death in the family, or other good cause. (4) The appointing authority for an appointed judge shall notify the commission of the person appointed, and the person appointed must be certified as provided in 3-1-1502 or this section prior to assuming office.

History: En. Secs. 3, 4, Ch. 127, L. 1985; amd. Sec. 2, Ch. 317, L. 1991; amd. Sec. 159, Ch. 61, L. 2007.



3-1-1504. and reserved.

3-1-1504 through 3-1-1505 reserved.



3-1-1506. Expenses.

3-1-1506. Expenses. Each judge is entitled to reimbursement for all actual and necessary travel expenses and other costs incurred in attending a course of training and education pursuant to 3-1-1502. Such reimbursement must be paid as provided for in 3-10-203 and 3-11-204.

History: En. Sec. 5, Ch. 127, L. 1985.



3-1-1507. Disqualification.

3-1-1507. Disqualification. Each judge shall complete a course of training and education as required by 3-1-1502. Subject to 3-1-1503, failure to obtain a certificate of completion disqualifies the elected or appointed judge from assuming office and creates a vacancy in the office.

History: En. Sec. 6, Ch. 127, L. 1985.



3-1-1508. Credit toward annual training.

3-1-1508. Credit toward annual training. Attendance of a training course prescribed by 3-1-1502 shall apply toward fulfillment of mandatory annual training requirements provided in 3-10-203 and 3-11-204.

History: En. Sec. 7, Ch. 127, L. 1985.






Part 16. District Court Council -- Judiciary Branch Account

3-1-1601. District court council -- administration of state funding of district courts.

3-1-1601. District court council -- administration of state funding of district courts. (1) The district court council shall adopt policies and procedures to administer the state-funded district court program as established in 3-5-901. (2) The court administrator appointed under 3-1-701 shall administer the policies and procedures adopted under this section. (3) Money appropriated for the district court program may not be used for any other purpose.

History: En. Sec. 4, Ch. 585, L. 2001.



3-1-1602. District court council -- appointment -- composition -- duties -- staggered terms -- staff.

3-1-1602. District court council -- appointment -- composition -- duties -- staggered terms -- staff. (1) There is a district court council. The council must be composed of nine members as follows: (a) the chief justice of the supreme court or a designee of the chief justice; (b) four district court judges elected by district court judges, one of whom must be from a judicial district that does not contain a first-class city as provided in 7-1-4111; and (c) the following ex officio, nonvoting members appointed by the supreme court: (i) one chief juvenile probation officer nominated by the Montana juvenile probation officers association; (ii) one clerk of the district court nominated by the Montana association of clerks of district courts; (iii) one county commissioner nominated by the Montana association of counties; and (iv) one court reporter nominated by the Montana court reporters association. (2) The chief justice or the chief justice's designee shall serve as the presiding officer of the council and shall appoint a vice presiding officer to act in the absence of the presiding officer. (3) The district court council shall develop and adopt policies and procedures, subject to review by the supreme court, to administer the state funding of district courts. The policies and procedures must address but not be limited to the following issues related to district courts: (a) workload; (b) resource allocation among the district courts; (c) hiring policies; (d) court procedures; (e) information technology; (f) for court reporters, work schedules, transcript fees, and equipment; and (g) other issues regarding the state funding of district courts. (4) Each district court judge shall retain the inherent power to select and appoint the judge's own necessary assistants and employees and to direct the performance of their duties. (5) The chief justice of the supreme court shall serve on the council during the term of election or appointment. Other members shall serve staggered 3-year terms. (6) The court administrator shall provide sufficient support to the council to allow it to carry out its statutory duties. (7) The council shall provide reports to the legislature and supreme court upon request.

History: En. Sec. 5, Ch. 585, L. 2001.



3-1-1603. District court council vacancies.

3-1-1603. District court council vacancies. (1) In the event that a vacancy on the district court council occurs, the supreme court shall appoint a replacement for the remainder of the term. The replacement must be a member of the same group as the member replaced. (2) Appointments provided for in this section must be made within 30 days of the occurrence of the vacancy.

History: En. Sec. 6, Ch. 585, L. 2001.



3-1-1604. District court council meetings -- quorum.

3-1-1604. District court council meetings -- quorum. (1) The district court council may determine the time and place of its meetings and shall meet at least once each quarter. (2) A majority of the voting members of the council constitutes a quorum. A quorum may call a meeting upon reasonable notice to the other council members.

History: En. Sec. 7, Ch. 585, L. 2001.



3-1-1605. No compensation -- travel expenses.

3-1-1605. No compensation -- travel expenses. The members of the district court council are not entitled to compensation for their services, but are entitled to travel expenses, as provided for in 2-18-501 through 2-18-503, while engaged in the discharge of council duties.

History: En. Sec. 8, Ch. 585, L. 2001.



3-1-1606. through reserved.

3-1-1606 through 3-1-1609 reserved.



3-1-1610. Judiciary branch account created.

3-1-1610. Judiciary branch account created. (1) There is an account in the state special revenue fund to be used by the supreme court for payment of accumulated vacation and sick leave for county employees who became state employees on July 1, 2002. (2) The money paid to the state by the counties for the counties' share of accumulated sick leave and accumulated vacation leave accruals under subsection (4) of section 57, Chapter 585, Laws of 2001, must be deposited in the account established in subsection (1). (3) Interest and earnings on the account must be deposited in the account.

History: En. Sec. 9, Ch. 583, L. 2003.









CHAPTER 2. SUPREME COURT

Part 1. Supreme Court Justices

3-2-101. Number, election, and term of office.

3-2-101. Number, election, and term of office. The supreme court consists of a chief justice and six associate justices who are elected by the qualified electors of the state at large at the general state elections next preceding the expiration of the terms of office of their predecessors, respectively, and hold their offices for the term of 8 years from and after the first Monday of January next succeeding their election.

History: En. Sec. 12, C. Civ. Proc. 1895; re-en. Sec. 6244, Rev. C. 1907; amd. Sec. 1, Ch. 31, Ex. L. 1919; re-en. Sec. 8790, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 40; re-en. Sec. 8790, R.C.M. 1935; amd. Sec. 1, Ch. 13, L. 1973; R.C.M. 1947, 93-201; amd. Sec. 1, Ch. 683, L. 1979.



3-2-102. Qualifications and residence.

3-2-102. Qualifications and residence. (1) A person is not eligible for the office of justice of the supreme court unless the person is a citizen of the United States, has resided in the state 2 years immediately before taking office, and has been admitted to practice law in Montana for at least 5 years prior to the date of appointment or election. (2) Justices of the supreme court must reside within the state during their terms of office.

History: En. Sec. 161, C. Civ. Proc. 1895; re-en. Sec. 6309, Rev. C. 1907; re-en. Sec. 8863, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 157; re-en. Sec. 8863, R.C.M. 1935; amd. Sec. 1, Ch. 15, L. 1973; amd. Sec. 27, Ch. 344, L. 1977; R.C.M. 1947, 93-702(part); amd. Sec. 160, Ch. 61, L. 2007.



3-2-103. Computation of term of office.

3-2-103. Computation of term of office. The years during which a justice of the supreme court is to hold office are to be computed respectively from and including the first Monday of January of any one year to and excluding the first Monday of January of the next succeeding year.

History: En. Sec. 13, C. Civ. Proc. 1895; re-en. Sec. 6245, Rev. C. 1907; re-en. Sec. 8797, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 41; re-en. Sec. 8797, R.C.M. 1935; R.C.M. 1947, 93-208.



3-2-104. Salaries -- expenses.

3-2-104. Salaries -- expenses. (1) The salaries of justices of the supreme court are provided for in 2-16-403. (2) Actual and necessary travel expenses of the justices of the supreme court shall be the travel expenses, as defined and provided in 2-18-501 through 2-18-503, incurred in the performance of their official duties.

History: (1)En. by Code Commissioner, 1979; (2)En. Sec. 1, Ch. 85, L. 1917; re-en. Sec. 8815, R.C.M. 1921; re-en. Sec. 8815, R.C.M. 1935; Sec. 93-304, R.C.M. 1947; R.C.M. 1947, 93-304(part); (3)En. Sec. 1, Ch. 528, L. 1979; amd. Sec. 1, Ch. 375, L. 1981; amd. Sec. 6, Ch. 3, L. 1985; amd. Sec. 3, Ch. 462, L. 1989; amd. Sec. 13, Ch. 455, L. 1995.






Part 2. Supreme Court Jurisdiction

3-2-201. Types of jurisdiction.

3-2-201. Types of jurisdiction. The jurisdiction of the supreme court is of two kinds: (1) original; and (2) appellate.

History: En. Sec. 18, C. Civ. Proc. 1895; re-en. Sec. 6250, Rev. C. 1907; re-en. Sec. 8802, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 50; re-en. Sec. 8802, R.C.M. 1935; R.C.M. 1947, 93-213.



3-2-202. Original jurisdiction -- review of ballot statements.

3-2-202. Original jurisdiction -- review of ballot statements. (1) In the exercise of its original jurisdiction, the supreme court has power to issue writs of mandamus, certiorari, prohibition, injunction, and habeas corpus. (2) The supreme court has the power to issue all other writs necessary and proper to the complete exercise of its appellate jurisdiction. (3) (a) The supreme court has original jurisdiction to review the petitioner's ballot statements for initiated measures and the attorney general's ballot statements for referred measures and the attorney general's legal sufficiency determination in an action brought pursuant to 13-27-316. (b) (i) In an original proceeding under subsection (3)(a), the petitioner and the attorney general shall certify the absence of factual issues or shall stipulate to and file any factual record necessary to the supreme court's consideration of the petitioner's ballot statements or the attorney general's legal sufficiency determination. (ii) If the parties to an original proceeding under subsection (3)(a) fail to make the certification or stipulation required by subsection (3)(b)(i), the supreme court shall refer the proceeding to the district court in the county of residence of the lead petitioner for development of a factual record and an order that addresses the issues provided in 13-27-316(3). Any party may appeal the order of the district court to the supreme court by filing a notice of appeal within 5 days of the date of the order of the district court. If a lead petitioner has not been designated in accordance with this section or if the parties to the proceeding agree, the proceeding must be referred to the district court for Lewis and Clark County. (4) As used in this section, "lead petitioner" means an individual designated by the petitioner or petitioners on a form provided by the secretary of state. (5) Nothing in subsection (3) limits the right to challenge a ballot issue enacted by a vote of the people.

History: En. Sec. 19, C. Civ. Proc. 1895; re-en. Sec. 6251, Rev. C. 1907; re-en. Sec. 8803, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 51; re-en. Sec. 8803, R.C.M. 1935; R.C.M. 1947, 93-214; amd. Sec. 1, Ch. 540, L. 1987; amd. Sec. 1, Ch. 481, L. 2007.



3-2-203. Appellate jurisdiction.

3-2-203. Appellate jurisdiction. The appellate jurisdiction of the supreme court extends to all cases at law and in equity.

History: En. Sec. 20, C. Civ. Proc. 1895; re-en. Sec. 6252, Rev. C. 1907; re-en. Sec. 8804, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 52; re-en. Sec. 8804, R.C.M. 1935; R.C.M. 1947, 93-215.



3-2-204. Powers and duties of court on appeals.

3-2-204. Powers and duties of court on appeals. (1) The supreme court may affirm, reverse, or modify any judgment or order appealed from and may direct the proper judgment or order to be entered or direct a new trial or further proceedings to be had. (2) The decision of the court must be given in writing, and a syllabus thereof must be prepared by the court and filed with the opinion. (3) In giving its decision, if a new trial be granted, the court must pass upon and determine all the questions of law involved in the case presented upon such appeal and necessary to the final determination of the case. (4) Its judgment in appealed cases must be remitted to the court from which the appeal was taken. (5) In equity cases and in matters and proceedings of an equitable nature, the supreme court shall review all questions of fact arising upon the evidence presented in the record, whether the same be presented by specifications of particulars in which the evidence is alleged to be insufficient or not, and determine the same, as well as questions of law, unless for good cause a new trial or the taking of further evidence in the court below be ordered. Nothing herein shall be construed to abridge in any manner the powers of the supreme court in other cases.

History: En. Ch. 1, Ex. L. 1903; re-en. Sec. 6253, Rev. C. 1907; re-en. Sec. 8805, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 53; re-en. Sec. 8805, R.C.M. 1935; R.C.M. 1947, 93-216.



3-2-205. Injunctions.

3-2-205. Injunctions. (1) Upon such terms and under such rules as the supreme court may establish, the supreme court may continue in force an injunction order made by a district court or judge or grant an injunction order and writ pending an appeal to the supreme court from an order of a district court or judge refusing or dissolving an injunction. (2) No action to obtain an injunction may be commenced in the supreme court except in cases where the state is a party, the public is interested, or the rights of the public are involved. The proper district court has jurisdiction of all injunctions and the commencement of all actions therefor, except as provided in this section. (3) The supreme court may provide rules for the commencement and trial of actions for injunctions in that court.

History: En. Sec. 23, C. Civ. Proc. 1895; re-en. Sec. 6255, Rev. C. 1907; re-en. Sec. 8807, R.C.M. 1921; re-en. Sec. 8807, R.C.M. 1935; R.C.M. 1947, 93-218; amd. Sec. 14, Ch. 21, L. 1979.



3-2-206. through reserved.

3-2-206 through 3-2-210 reserved.



3-2-211. Concurrence of majority -- for what necessary.

3-2-211. Concurrence of majority -- for what necessary. The concurrence of a majority of the justices of the supreme court is necessary for the issuance of any writ or the transaction of any business except such as can be done at chambers.

History: En. Sec. 22, C. Civ. Proc. 1895; re-en. Sec. 6254, Rev. C. 1907; amd. Sec. 1, Ch. 34, L. 1921; re-en. Sec. 8806, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 54; re-en. Sec. 8806, R.C.M. 1935; R.C.M. 1947, 93-217(part).



3-2-212. Powers of justices individually -- certiorari and habeas corpus.

3-2-212. Powers of justices individually -- certiorari and habeas corpus. (1) Each of the justices of the supreme court may issue writs of habeas corpus to any part of the state upon petition by or on behalf of any person held in actual custody and may make the writs returnable before the issuing justice, the supreme court, or any justice of the supreme court or before any district court of the state or any district court judge. The writs may be heard and determined by the justice, court, or judge before whom they are made returnable. (2) Each of the justices of the supreme court may also issue and hear and determine writs of certiorari in proceedings for contempt in the district court.

History: Ap. p. Sec. 170, C. Civ. Proc. 1895; re-en. Sec. 6313, Rev. C. 1907; re-en. Sec. 8866, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 165; re-en. Sec. 8866, R.C.M. 1935; Sec. 93-801, R.C.M. 1947; Ap. p. Sec. 22, C. Civ. Proc. 1895; re-en. Sec. 6254, Rev. C. 1907; amd. Sec. 1, Ch. 34, L. 1921; re-en. Sec. 8806, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 54; re-en. Sec. 8806, R.C.M. 1935; Sec. 93-217, R.C.M. 1947; R.C.M. 1947, 93-217(part), 93-801; amd. Sec. 161, Ch. 61, L. 2007.






Part 3. Sessions of the Supreme Court

3-2-301. Who shall preside.

3-2-301. Who shall preside. The chief justice presides at all sessions of the supreme court, and in case of the chief justice's absence, the associate justice having the shortest term to serve presides.

History: En. Sec. 15, C. Civ. Proc. 1895; re-en. Sec. 6247, Rev. C. 1907; re-en. Sec. 8799, R.C.M. 1921; re-en. Sec. 8799, R.C.M. 1935; R.C.M. 1947, 93-210(part); amd. Sec. 162, Ch. 61, L. 2007.



3-2-302. Quorum.

3-2-302. Quorum. A majority of the justices is necessary to form a quorum of the court. Any decision must be concurred in by a majority of the justices of the court, but one or more of the justices may adjourn the court from day to day or to a day certain.

History: En. Sec. 15, C. Civ. Proc. 1895; re-en. Sec. 6247, Rev. C. 1907; re-en. Sec. 8799, R.C.M. 1921; re-en. Sec. 8799, R.C.M. 1935; R.C.M. 1947, 93-210(part); amd. Sec. 4, Ch. 683, L. 1979.



3-2-303. Term of supreme court.

3-2-303. Term of supreme court. The supreme court may have only one term each year. The term must be held at the seat of government and must commence on the first day of January.

History: En. Sec. 16, C. Civ. Proc. 1895; re-en. Sec. 6248, Rev. C. 1907; re-en. Sec. 8800, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 47; re-en. Sec. 8800, R.C.M. 1935; R.C.M. 1947, 93-211(part); amd. Sec. 1, Ch. 328, L. 2005.



3-2-304. Physical facilities.

3-2-304. Physical facilities. (1) If proper rooms in which to hold the court and for the accommodation of the officers thereof are not provided by the state, together with attendants, furniture, fuel, lights, and stationery, suitable and sufficient for the transaction of business, the court or a majority thereof may direct the clerk of the supreme court to provide such rooms, attendants, furniture, lights, fuel, and stationery. (2) The expenses thereof, certified by any two justices to be correct, must be paid out of the state treasury only out of funds in the state treasury appropriated to the supreme court.

History: En. Sec. 16, C. Civ. Proc. 1895; re-en. Sec. 6248, Rev. C. 1907; re-en. Sec. 8800, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 47; re-en. Sec. 8800, R.C.M. 1935; R.C.M. 1947, 93-211(part); amd. Sec. 1, Ch. 610, L. 1981.






Part 4. Clerk of the Supreme Court

3-2-401. Election and term of office.

3-2-401. Election and term of office. There must be a clerk of the supreme court who must be elected by the electors at large of the state and hold office for the term of 6 years from the first Monday of January following the clerk's election.

History: En. Sec. 870, Pol. C. 1895; re-en. Sec. 299, Rev. C. 1907; re-en. Sec. 370, R.C.M. 1921; Cal. Pol. C. Secs. 749-758; re-en. Sec. 370, R.C.M. 1935; amd. Sec. 45, Ch. 100, L. 1973; R.C.M. 1947, 82-501; amd. Sec. 163, Ch. 61, L. 2007.



3-2-402. Duties -- electronic filing and storage of court records.

3-2-402. Duties -- electronic filing and storage of court records. (1) It is the duty of the clerk to: (a) keep the seal of the supreme court, its records and files, and the roll of attorneys and counselors at law; (b) adjourn the court from day to day at the beginning of any term in the absence of any justice and until the arrival of a majority of the justices; (c) file all papers or transcripts required by law to be filed; (d) issue writs and certificates and approve bonds or undertakings when required; (e) make out all transcripts to the supreme court of the United States; (f) make copies of papers or records when demanded by law or the rules of the court; and (g) perform other duties as may be required by law and the rules and practice of the supreme court. (2) The clerk may elect to keep court documents by means of electronic filing or storage, or both, as provided in 3-1-114 and 3-1-115, in lieu of or in addition to keeping paper records.

History: Ap. p. Sec. 871, Pol. C. 1895; re-en. Sec. 300, Rev. C. 1907; re-en. Sec. 371, R.C.M. 1921; re-en. Sec. 371, R.C.M. 1935; Sec. 82-502, R.C.M. 1947; Ap. p. Sec. 3, p. 208, L. 1891; amd. Sec. 873, Pol. C. 1895; re-en. Sec. 302, Rev. C. 1907; re-en. Sec. 373, R.C.M. 1921; re-en. Sec. 373, R.C.M. 1935; Sec. 82-504, R.C.M. 1947; R.C.M. 1947, 82-502, 82-504; amd. Sec. 15, Ch. 21, L. 1979; amd. Sec. 3, Ch. 174, L. 1995.



3-2-403. Fees.

3-2-403. Fees. The clerk shall collect the following fees: (1) for filing the notice of appeal in any civil case appealed to the supreme court, $100 payable by both the appellant and cross-appellant; (2) for filing a petition for any writ, $100; (3) for retrieval of court records from the secretary of state, actual fees charged by the secretary of state; (4) for a certificate of good standing as an attorney, $5; (5) for preparing copies of documents on file, 15 cents a page; (6) for each certified copy under seal, $1.

History: En. Sec. 872, Pol. C. 1895; re-en. Sec. 301, Rev. C. 1907; re-en. Sec. 372, R.C.M. 1921; re-en. Sec. 372, R.C.M. 1935; amd. Sec. 1, Ch. 156, L. 1939; amd. Sec. 1, Ch. 112, L. 1943; amd. Sec. 87, Ch. 147, L. 1963; amd. Sec. 3, Ch. 218, L. 1967; amd. Sec. 18, Ch. 344, L. 1977; R.C.M. 1947, 82-503(1); amd. Sec. 1, Ch. 204, L. 1985; amd. Sec. 1, Ch. 39, L. 2007.



3-2-404. Disposition of fees.

3-2-404. Disposition of fees. Except as otherwise provided by law, all fees collected by the clerk must be paid into the state treasury and must be credited to the general fund.

History: En. Sec. 872, Pol. C. 1895; re-en. Sec. 301, Rev. C. 1907; re-en. Sec. 372, R.C.M. 1921; re-en. Sec. 372, R.C.M. 1935; amd. Sec. 1, Ch. 156, L. 1939; amd. Sec. 1, Ch. 112, L. 1943; amd. Sec. 87, Ch. 147, L. 1963; amd. Sec. 3, Ch. 218, L. 1967; amd. Sec. 18, Ch. 344, L. 1977; R.C.M. 1947, 82-503(2); amd. Sec. 1, Ch. 321, L. 1981; amd. Sec. 6, Ch. 287, L. 1997.



3-2-405. Repealed.

3-2-405. Repealed. Sec. 3, Ch. 28, L. 1997.

History: En. Sec. 874, Pol. C. 1895; re-en. Sec. 303, Rev. C. 1907; re-en. Sec. 374, R.C.M. 1921; amd. Sec. 374, R.C.M. 1935; amd. Sec. 19, Ch. 344, L. 1977; R.C.M. 1947, 82-505.



3-2-406. Deputy clerk.

3-2-406. Deputy clerk. The clerk of the supreme court shall appoint a deputy who, in the absence of the principal or in the case of vacancy in the office, shall perform all the duties of office until the disability is removed or the vacancy is filled. The deputy shall subscribe, take, and file the oath of office provided by law for other state officers before entering upon the performance of the duties.

History: En. Sec. 1, Ch. 86, L. 1903; re-en. Sec. 143, Rev. C. 1907; re-en. Sec. 122, R.C.M. 1921; re-en. Sec. 122, R.C.M. 1935; amd. Sec. 1, Ch. 181, L. 1947; amd. Sec. 1, Ch. 8, L. 1949; amd. Sec. 48, Ch. 177, L. 1965; amd. Sec. 3, Ch. 468, L. 1977; R.C.M. 1947, 82-601(part); amd. Sec. 164, Ch. 61, L. 2007.






Part 5. Marshal of the Supreme Court

3-2-501. Appointment of marshal and other employees.

3-2-501. Appointment of marshal and other employees. (1) The supreme court shall appoint a marshal of the supreme court and may appoint other attendants, reporters, and clerks that are necessary, who hold office at the pleasure of the court. (2) The marshal and other persons appointed under subsection (1) are employees of the judicial branch of state government, are subject to classification and compensation as determined by the judicial branch personnel plan adopted by the supreme court under 3-1-130, and must receive state employee benefits and expenses as provided in Title 2, chapter 18.

History: En. Sec. 862, Pol. C. 1895; re-en. Sec. 295, Rev. C. 1907; re-en. Sec. 366, R.C.M. 1921; re-en. Sec. 366, R.C.M. 1935; amd. Sec. 1, Ch. 38, L. 1939; amd. Sec. 1, Ch. 205, L. 1955; R.C.M. 1947, 82-1801; amd. Sec. 10, Ch. 585, L. 2001.



3-2-502. Duties of marshal.

3-2-502. Duties of marshal. (1) It is the duty of the marshal to be present and to assist the supreme court and the justices of the supreme court at each term of court. The marshal is the executive officer of the court and shall act as crier of the court. (2) The marshal shall serve within the state all returns and processes issuing from the supreme court and has all the powers and shall exercise all the duties that sheriffs have to the district courts to the extent that the duties are applicable. (3) The marshal shall act as a law clerk for the supreme court justices.

History: En. Sec. 863, Pol. C. 1895; re-en. Sec. 296, Rev. C. 1907; re-en. Sec. 367, R.C.M. 1921; re-en. Sec. 367, R.C.M. 1935; amd. Sec. 2, Ch. 38, L. 1939; R.C.M. 1947, 82-1802; amd. Sec. 165, Ch. 61, L. 2007.



3-2-503. Accounts of marshal.

3-2-503. Accounts of marshal. All accounts of the marshal must be filed in the supreme court in a bill of items under oath certified by the chief justice and, when properly chargeable against the state and approved by the department of administration, must be paid out of the state treasury upon the warrant of the state treasurer.

History: En. Sec. 865, Pol. C. 1895; re-en. Sec. 298, Rev. C. 1907; re-en. Sec. 369, R.C.M. 1921; re-en. Sec. 369, R.C.M. 1935; amd. Sec. 99, Ch. 326, L. 1974; R.C.M. 1947, 82-1804; amd. Sec. 4, Ch. 325, L. 1995.






Part 6. Form and Reporting of Decisions

3-2-601. Decisions to be in writing.

3-2-601. Decisions to be in writing. In the determination of causes, all decisions of the supreme court must be given in writing, the grounds of the decision must be stated, and each justice agreeing or concurring with the decision must so indicate by signing the decision. Any justice disagreeing with a decision must so indicate by written dissent.

History: En. Sec. 440, p. 132, Bannack Stat.; re-en. Sec. 597, p. 157, Cod. Stat. 1871; re-en. Sec. 17, C. Civ. Proc. 1895; re-en. Sec. 6249, Rev. C. 1907; re-en. Sec. 8801, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 49; re-en. Sec. 8801, R.C.M. 1935; amd. Sec. 1, Ch. 271, L. 1975; R.C.M. 1947, 93-212.



3-2-602. Justices to report decisions.

3-2-602. Justices to report decisions. The justices of the supreme court shall report the decisions of the supreme court.

History: En. Sec. 2, p. 72, L. 1899; re-en. Sec. 314, Rev. C. 1907; re-en. Sec. 378, R.C.M. 1921; Cal. Pol. C. Secs. 767-782; re-en. Sec. 378, R.C.M. 1935; amd. Sec. 2, Ch. 182, L. 1949; R.C.M. 1947, 82-2001.



3-2-603. Duties of reporters.

3-2-603. Duties of reporters. The reporters of the decisions of the supreme court shall make careful and accurate reports of the cases decided by the supreme court. The reports of the cases must be made under the supervision of and pursuant to rules adopted by the justices of the supreme court.

History: En. Sec. 891, Pol. C. 1895; re-en. Sec. 307, Rev. C. 1907; re-en. Sec. 379, R.C.M. 1921; re-en. Sec. 379, R.C.M. 1935; amd. Sec. 1, Ch. 174, L. 1947; amd. Sec. 1, Ch. 14, L. 1961; amd. Sec. 1, Ch. 305, L. 1967; amd. Sec. 79, Ch. 326, L. 1974; R.C.M. 1947, 82-2002; amd. Sec. 2, Ch. 494, L. 1981; amd. Sec. 1, Ch. 28, L. 1997.



3-2-604. Distribution of reports.

3-2-604. Distribution of reports. (1) On the publication of each volume of the reports, the supreme court shall purchase and distribute: (a) each volume to each justice of the supreme court and to each district court judge; and (b) four copies of each volume to the law library of the state of Montana. (2) All reports distributed pursuant to subsection (1) are for the use of the office and must be turned over to the successor in office.

History: En. Sec. 896, Pol. C. 1895; re-en. Sec. 312, Rev. C. 1907; amd. Sec. 1, Ch. 203, L. 1921; re-en. Sec. 384, R.C.M. 1921; re-en. Sec. 384, R.C.M. 1935; amd. Sec. 3, Ch. 46, L. 1937; amd. Sec. 20, Ch. 344, L. 1977; R.C.M. 1947, 82-2007; amd. Sec. 3, Ch. 494, L. 1981; amd. sec. 36, Ch. 308, L. 1995; amd. Sec. 2, Ch. 28, L. 1997.



3-2-605. Responsibilities of supreme court for security of data and information.

3-2-605. Responsibilities of supreme court for security of data and information. The supreme court is responsible for ensuring an adequate level of security for data, as defined in 2-15-102, within the judicial branch. In carrying out this responsibility, the supreme court shall, at a minimum: (1) address the responsibilities prescribed in 2-15-114; and (2) develop written minimum standards and guidelines for the judicial branch to follow in developing its security program.

History: En. Sec. 5, Ch. 592, L. 1987; amd. Sec. 6, Ch. 114, L. 2003.






Part 7. Adoption of Rules of Civil Procedure

3-2-701. Power of court over rules.

3-2-701. Power of court over rules. The supreme court of this state shall have the power to regulate the pleading, practice, procedure, and the forms thereof in civil actions in all courts of this state by rules promulgated by it from time to time for the purpose of simplifying judicial proceedings in the courts of Montana and for promoting the speedy determination of litigation upon its merits. Such rules shall not abridge, enlarge, or modify the substantive rights of any litigant and shall not be inconsistent with the constitution of the state of Montana.

History: En. Sec. 1, Ch. 16, L. 1963; R.C.M. 1947, 93-2801-1.



3-2-702. Advisory committee.

3-2-702. Advisory committee. Before any rules are adopted, the supreme court shall appoint an advisory committee consisting of eight members of the bar of the state and at least three judges of the district court to assist the court in considering and preparing such rules as it may adopt.

History: En. Sec. 2, Ch. 16, L. 1963; R.C.M. 1947, 93-2801-2.



3-2-703. Distribution of proposed rules -- suggestions of bench and bar.

3-2-703. Distribution of proposed rules -- suggestions of bench and bar. (1) Before any rule is adopted, the supreme court shall distribute copies of the proposed rule to the bench and bar of the state for their consideration and suggestions and shall give due consideration to such suggestions as they may submit to the court. (2) The state bar of Montana or the association of Montana judges may file with the supreme court a petition specifying its suggestions concerning any existing or proposed rule and requesting a hearing thereon within 6 months after the filing of the petition.

History: En. Sec. 3, Ch. 16, L. 1963; amd. Sec. 54, Ch. 344, L. 1977; R.C.M. 1947, 93-2801-3.



3-2-704. Local rules.

3-2-704. Local rules. A district court may adopt rules of court governing its practice so long as the rules are not in conflict with the rules promulgated by the supreme court of the state of Montana in accordance with this part.

History: En. Sec. 4, Ch. 16, L. 1963; R.C.M. 1947, 93-2801-4; amd. Sec. 6, Ch. 10, L. 1993.



3-2-705. No effect on powers of boards or commissions.

3-2-705. No effect on powers of boards or commissions. This part shall not affect the power of any constitutional or statutory commission or board to make rules governing its practice.

History: En. Sec. 5, Ch. 16, L. 1963; R.C.M. 1947, 93-2801-5.



3-2-706. Effect on existing laws and rules.

3-2-706. Effect on existing laws and rules. All present laws and rules relating to pleading, practice, and procedure shall be effective as rules of court until modified or superseded by subsequent court rule. Upon the adoption of any rule pursuant to this part, such laws and rules insofar as they are in conflict therewith shall thereafter be of no further force and effect.

History: En. Sec. 6, Ch. 16, L. 1963; R.C.M. 1947, 93-2801-6.



3-2-707. When rules effective.

3-2-707. When rules effective. All rules promulgated under this part shall be effective at a time fixed by the supreme court.

History: En. Sec. 7, Ch. 16, L. 1963; R.C.M. 1947, 93-2801-7.



3-2-708. No abridgment of legislative power.

3-2-708. No abridgment of legislative power. This part shall not abridge the right of the legislature to enact, modify, or repeal any statute or modify or repeal any rule of the supreme court adopted pursuant thereto.

History: En. Sec. 8, Ch. 16, L. 1963; R.C.M. 1947, 93-2801-8.



3-2-709. through reserved.

3-2-709 through 3-2-713 reserved.



3-2-714. Civil legal assistance for indigent victims of domestic violence account.

3-2-714. Civil legal assistance for indigent victims of domestic violence account. (1) There is a civil legal assistance for indigent victims of domestic violence account in the state special revenue fund. There must be paid into this account the filing fees paid under 25-1-201(3)(a) and (5). The money in the account must be used solely for the purpose of providing legal representation for indigent victims in civil matters in domestic violence cases and for alternative dispute resolution initiatives in family law cases. Money in the account may not be used for class action lawsuits. (2) The supreme court administrator shall establish procedures for the distribution and accountability of money in the account. The supreme court administrator may designate nonprofit organizations that ordinarily render or finance legal services to indigent persons in civil matters in domestic violence cases to receive or administer the distribution of the funds.

History: En. Sec. 2, Ch. 386, L. 1999; amd. Sec. 11, Ch. 585, L. 2001; amd. Sec. 1, Ch. 114, L. 2005; amd. Sec. 1, Ch. 408, L. 2005.









CHAPTER 5. DISTRICT COURTS

Part 1. Definition of Districts and Assignment of Judges

3-5-101. Judicial districts defined.

3-5-101. Judicial districts defined. In this state, there are 22 judicial districts, distributed as follows: (1) 1st district: Lewis and Clark and Broadwater Counties; (2) 2nd district: Silver Bow County; (3) 3rd district: Deer Lodge, Granite, and Powell Counties; (4) 4th district: Missoula and Mineral Counties; (5) 5th district: Beaverhead, Jefferson, and Madison Counties; (6) 6th district: Park and Sweet Grass Counties; (7) 7th district: Dawson, McCone, Richland, Prairie, and Wibaux Counties; (8) 8th district: Cascade County; (9) 9th district: Teton, Pondera, Toole, and Glacier Counties; (10) 10th district: Fergus, Judith Basin, and Petroleum Counties; (11) 11th district: Flathead County; (12) 12th district: Liberty, Hill, and Chouteau Counties; (13) 13th district: Yellowstone County; (14) 14th district: Meagher, Wheatland, Golden Valley, and Musselshell Counties; (15) 15th district: Roosevelt, Daniels, and Sheridan Counties; (16) 16th district: Custer, Carter, Fallon, Powder River, Garfield, Treasure, and Rosebud Counties; (17) 17th district: Phillips, Blaine, and Valley Counties; (18) 18th district: Gallatin County; (19) 19th district: Lincoln County; (20) 20th district: Lake and Sanders Counties; (21) 21st district: Ravalli County; (22) 22nd district: Stillwater, Carbon, and Big Horn Counties.

History: En. Sec. 6256, Rev. C. 1907; re-en. Sec. 8812, R.C.M. 1921; amd. Sec. 1, Ch. 91, L. 1929; re-en. Sec. 8812, R.C.M. 1935; amd. Sec. 1, Ch. 23, L. 1973; amd. Sec. 1, Ch. 517, L. 1977; R.C.M. 1947, 93-301; amd. Sec. 1, Ch. 293, L. 1983; amd. Sec. 1, Ch. 642, L. 1991; amd. Sec. 1, Ch. 454, L. 1999.



3-5-102. Number of judges.

3-5-102. Number of judges. In each judicial district, there must be the following number of judges of the district court: (1) in the 2nd, 7th, 16th, 20th, and 21st districts, two judges each; (2) in the 18th district, three judges; (3) in the 1st, 4th, 8th, and 11th districts, four judges each; (4) in the 13th district, six judges; (5) in all other districts, one judge each.

History: En. Sec. 1, p. 156, L. 1901; re-en. Sec. 6264, Rev. C. 1907; re-en. Sec. 8813, R.C.M. 1921; amd. Sec. 2, Ch. 91, L. 1929; re-en. Sec. 8813, R.C.M. 1935; amd. Sec. 1, Ch. 18, L. 1955; amd. Sec. 1, Ch. 91, L. 1957; amd. Sec. 1, Ch. 161, L. 1959; amd. Sec. 1, Ch. 229, L. 1963; amd. Sec. 1, Ch. 14, L. 1973; amd. Sec. 22, Ch. 344, L. 1977; amd. Sec. 2, Ch. 517, L. 1977; R.C.M. 1947, 93-302(part); amd. Sec. 1, Ch. 542, L. 1979; amd. Sec. 2, Ch. 293, L. 1983; amd. Sec. 2, Ch. 454, L. 1999; amd. Sec. 1, Ch. 497, L. 2001; amd. Sec. 1, Ch. 373, L. 2005; amd. Sec. 1, Ch. 422, L. 2009.



3-5-103. through reserved.

3-5-103 through 3-5-110 reserved.



3-5-111. District courts presided over by judges of other districts.

3-5-111. District courts presided over by judges of other districts. A judge of the district court of any judicial district may hold the district court in any county of another district at the request of the judge of the other district or as otherwise provided by law. A district judge shall hold the district court in a county of another district if so requested by the chief justice. The judge holding the court in the other district has the same power as within the judge's own district.

History: En. Sec. 36, C. Civ. Proc. 1895; re-en. Sec. 6270, Rev. C. 1907; re-en. Sec. 8821, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 71; re-en. Sec. 8821, R.C.M. 1935; R.C.M. 1947, 93-310; amd. Sec. 28, Ch. 697, L. 1979; amd. Sec. 1, Ch. 110, L. 1995.



3-5-112. Authority of chief justice.

3-5-112. Authority of chief justice. (1) The chief justice may by written order assign a district judge to hold court in a county of another district if: (a) for any cause a district court in another district is not or cannot be held in any county by a judge of the other district or acting for the other district; or (b) the business of the court in the other district is not or cannot be dispatched with reasonable promptness. (2) A district judge assigned to another district pursuant to subsection (1) shall hold court in the other district for the time specified in the order.

History: En. Sec. 164, C. Civ. Proc. 1895; re-en. Sec. 6312, Rev. C. 1907; amd. Sec. 1, Ch. 33, L. 1915; re-en. Sec. 8823, R.C.M. 1921; re-en. Sec. 8823, R.C.M. 1935; R.C.M. 1947, 93-312; amd. Sec. 2, Ch. 110, L. 1995.



3-5-113. Judges pro tempore -- special masters -- scope of authority in criminal and civil cases.

3-5-113. (Temporary) Judges pro tempore -- special masters -- scope of authority in criminal and civil cases. (1) (a) A civil action in the district court may be tried by a judge pro tempore or special master, who must be a member of the bar of the state, agreed upon in writing by the parties litigant or their attorneys of record, appointed by the court as provided in 3-5-115, and sworn to try the cause before entering upon the duties in trying the cause. (b) The judge pro tempore or special master has the authority and power of an elected district court judge in the particular civil action tried in the manner provided for in this subsection (1). All proceedings before a judge pro tempore or special master must be conducted in accordance with the rules of evidence and procedure governing district courts. (c) Any order, judgment, or decree made or rendered in a civil case by the judge pro tempore or special master has the same force and effect as if made or rendered by the district court with the regular judge presiding. (2) (a) Preliminary, nondispositive proceedings in criminal actions in a district court may be conducted by a judge pro tempore or special master. The judge pro tempore or special master in a criminal case must be appointed by a district court judge or judges as provided in 3-5-122. (b) All proceedings before a judge pro tempore or special master in a criminal case must be conducted in accordance with the rules of evidence and procedure governing district courts. (c) The judge pro tempore or special master in a criminal case has the authority and power of a district court judge to issue orders pursuant to Title 46, chapter 9, concerning bail and conditions of release or detention of persons pending trial, and to conduct arraignments, initial appearances on warrants, and initial appearances on probation revocations. An order made by the judge pro tempore or special master in a criminal case has the same force and effect as if made by a district court judge. (d) Within 10 days after issuance of an order by a judge pro tempore or special master in a criminal case, a party may object to the order as provided by rules of court and a district court judge shall make a de novo determination of that portion of the order to which objection is made. The district court judge may accept, reject, or modify the order in whole or in part. The district court judge may also receive further evidence or recommit the matter to the judge pro tempore or special master with instructions. (e) All proceedings before a judge pro tempore or special master in a criminal case must be conducted in a suitable room in the courthouse, subject to the provisions of Title 46 relating to the use of two-way electronic audio-video communication. All records must be filed and kept in accordance with the rules governing the district court. (Effective on occurrence of contingency) 3-5-113. (Effective on occurrence of contingency) . Judges pro tempore -- special masters -- scope of authority in criminal and civil cases. (1) (a) A civil action in the district court may be tried by a judge pro tempore or special master, who must be a member of the bar of the state, agreed upon in writing by the parties litigant or their attorneys of record, appointed by the court as provided in 3-5-115 or 3-20-102, and sworn to try the cause before entering upon the duties in trying the cause. (b) The judge pro tempore or special master has the authority and power of an elected district court judge in the particular civil action tried in the manner provided for in this subsection (1). All proceedings before a judge pro tempore or special master must be conducted in accordance with the rules of evidence and procedure governing district courts. (c) Any order, judgment, or decree made or rendered in a civil case by the judge pro tempore or special master has the same force and effect as if made or rendered by the district court with the regular judge presiding. (2) (a) Preliminary, nondispositive proceedings in criminal actions in a district court may be conducted by a judge pro tempore or special master. The judge pro tempore or special master in a criminal case must be appointed by a district court judge or judges as provided in 3-5-122. (b) All proceedings before a judge pro tempore or special master in a criminal case must be conducted in accordance with the rules of evidence and procedure governing district courts. (c) The judge pro tempore or special master in a criminal case has the authority and power of a district court judge to issue orders pursuant to Title 46, chapter 9, concerning bail and conditions of release or detention of persons pending trial, and to conduct arraignments, initial appearances on warrants, and initial appearances on probation revocations. An order made by the judge pro tempore or special master in a criminal case has the same force and effect as if made by a district court judge. (d) Within 10 days after issuance of an order by a judge pro tempore or special master in a criminal case, a party may object to the order as provided by rules of court and a district court judge shall make a de novo determination of that portion of the order to which objection is made. The district court judge may accept, reject, or modify the order in whole or in part. The district court judge may also receive further evidence or recommit the matter to the judge pro tempore or special master with instructions. (e) All proceedings before a judge pro tempore or special master in a criminal case must be conducted in a suitable room in the courthouse, subject to the provisions of Title 46 relating to the use of two-way electronic audio-video communication. All records must be filed and kept in accordance with the rules governing the district court.

History: En. Sec. 37, C. Civ. Proc. 1895; re-en. Sec. 6271, Rev. C. 1907; re-en. Sec. 8822, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 72; re-en. Sec. 8822, R.C.M. 1935; R.C.M. 1947, 93-311; amd. Sec. 1, Ch. 663, L. 1987; amd. Sec. 1, Ch. 394, L. 1995; amd. Sec. 6, Ch. 473, L. 2001.



3-5-114. Qualifications.

3-5-114. Qualifications. Any of the following individuals may act as a judge pro tempore: (1) a member of the bar of the state who meets the qualifications for judge of the district court as provided in 3-5-202; (2) a retired judge of the district court; (3) a justice of the peace for a justice's court of record, provided for in 3-10-101; (4) a municipal court judge; or (5) a retired justice of the supreme court.

History: En. Sec. 2, Ch. 663, L. 1987; amd. Sec. 1, Ch. 389, L. 2003; amd. Sec. 2, Ch. 557, L. 2005.



3-5-115. Agreement, petition, and appointment of judge pro tempore -- waiver of jury trial.

3-5-115. (Temporary) Agreement, petition, and appointment of judge pro tempore -- waiver of jury trial. (1) Prior to trial and upon written agreement of all the parties to a civil action, the parties may petition for the appointment of a judge pro tempore. If the district court judge having jurisdiction over the case where the action was filed finds that the appointment is in the best interest of the parties and serves justice, the district court judge may appoint the judge pro tempore nominated by the parties to preside over the whole action or any aspect of the action as if the regular district court judge were presiding. (2) An appointment of a judge pro tempore constitutes a waiver of the right to trial by jury by any party having the right. (Effective on occurrence of contingency) 3-5-115. (Effective on occurrence of contingency) . Agreement, petition, and appointment of judge pro tempore -- waiver of jury trial. (1) Prior to trial and upon written agreement of all the parties to a civil action, the parties may petition for the appointment of a judge pro tempore. Except as provided in 3-20-102, if the district court judge having jurisdiction over the case where the action was filed finds that the appointment is in the best interest of the parties and serves justice, the district court judge may appoint the judge pro tempore nominated by the parties to preside over the whole action or any aspect of the action as if the regular district court judge were presiding. (2) Except as provided in 3-20-102, an appointment of a judge pro tempore constitutes a waiver of the right to trial by jury by any party having the right. (3) The supreme court shall appoint the asbestos claims judge as provided in 3-20-102.

History: En. Sec. 3, Ch. 663, L. 1987; amd. Sec. 7, Ch. 473, L. 2001; amd. Sec. 166, Ch. 61, L. 2007.



3-5-116. Compensation -- expenses.

3-5-116. Compensation -- expenses. (1) The salary of the judge pro tempore or special master and the court reporter and all other expenses associated with the trial are the responsibility of the parties to the action. The amount of salaries and other expenses and the manner of payment must be established by written agreement. (2) The judge pro tempore or special master may not withhold judgment as security for compensation.

History: En. Sec. 4, Ch. 663, L. 1987; amd. Sec. 3, Ch. 394, L. 1995.



3-5-117. Rooms -- records.

3-5-117. Rooms -- records. (1) Each trial before a judge pro tempore must be conducted in a suitable room in the courthouse in the judicial district where the action was filed, unless the parties or their attorneys stipulate in writing that the trial may be held elsewhere. (2) All records must be filed and kept in accordance with the rules governing the district court where the action was filed.

History: En. Sec. 5, Ch. 663, L. 1987.



3-5-118. Appeals.

3-5-118. Appeals. An appeal from a final judgment of a judge pro tempore must be made in the same manner as an appeal from a final judgment of the district court.

History: En. Sec. 6, Ch. 663, L. 1987.



3-5-119. through reserved.

3-5-119 through 3-5-121 reserved.



3-5-122. Judge pro tempore or special master in criminal cases -- appointment.

3-5-122. Judge pro tempore or special master in criminal cases -- appointment. (1) One or more judges of a judicial district may designate a judge pro tempore or a special master in a criminal case to hear and determine any preliminary, nondispositive matter pending in a criminal case before the court if the district court judge or judges find that the appointment serves justice. (2) Any of the following individuals may act as a special master in a criminal case: (a) a justice of the peace or a city judge; (b) a retired district court judge; (c) a retired supreme court justice; or (d) a member of the state bar.

History: En. Sec. 2, Ch. 394, L. 1995.



3-5-123. Repealed.

3-5-123. Repealed. Sec. 1, Ch. 356, L. 2003.

History: En. Sec. 1, Ch. 167, L. 1999.



3-5-124. Standing masters -- reference -- powers.

3-5-124. Standing masters -- reference -- powers. (1) A reference to a standing master must be made at the judge's discretion or by standing order of the district court. (2) (a) The order of reference to the standing master may specify or limit the standing master's powers and may direct the standing master to present findings of fact and conclusions of law upon particular issues. Subject to the specifications and limitations stated in the order, the standing master shall regulate all proceedings in every hearing before the standing master and implement measures necessary for the efficient performance of the standing master's duties under the order. (b) The standing master may: (i) require the production of evidence upon all matters embraced in the reference, including the production of all books, papers, vouchers, documents, and writings that are applicable; (ii) rule upon the admissibility of evidence unless otherwise directed by the order of reference; (iii) put witnesses on oath and examine them; (iv) call the parties to the action and examine them on oath; and (v) issue temporary orders that are subject to review by the district court, upon objection by a party to the action. (c) The standing master shall make a record of the evidence offered and excluded in the same manner and subject to the same limitations as provided in the Montana Rules of Evidence for a court sitting without a jury. Audio and video recordings are acceptable means of record so long as a master recording is properly preserved and can be transcribed for district court and appellate review.

History: En. Sec. 2, Ch. 167, L. 1999.



3-5-125. Standing masters -- proceedings -- meetings -- witnesses -- statements of account.

3-5-125. Standing masters -- proceedings -- meetings -- witnesses -- statements of account. (1) When a reference is made, the clerk shall immediately furnish the standing master with a copy of the order of reference. Unless the order of reference otherwise provides, the standing master shall set a time and place for the first meeting of the parties or their attorneys to be held within 20 days after the date of the order of reference and shall notify the parties or their attorneys. The standing master shall proceed with all reasonable diligence. Either party, on notice to the parties and standing master, may apply to the court for an order requiring the standing master to speed the proceedings and to make the report. If a party fails to appear at the time and place appointed, the standing master may proceed ex parte or, in the standing master's discretion, adjourn the proceedings to a future day, giving notice to the absent party of the adjournment. (2) The parties may procure the attendance of witnesses before the standing master by the issuance and service of subpoenas as provided in Rule 45 of the Montana Rules of Civil Procedure. If, without adequate excuse, a witness fails to appear or give evidence, the witness may be punished for a contempt and be subjected to the consequences, penalties, and remedies provided in Rules 37 and 45 of the Montana Rules of Civil Procedure. (3) When matters of accounting are in issue before the standing master, the standing master may prescribe the form in which the accounts must be submitted and may require or receive in evidence a statement by a certified public accountant who is called as a witness. Upon objection of a party to any of the items submitted or upon a showing that the form of statement is insufficient, the standing master may require a different form of statement to be furnished or the accounts or specific items to be proved by oral examination of the accounting parties or upon written interrogatories or in such other manner as the standing master directs.

History: En. Sec. 3, Ch. 167, L. 1999.



3-5-126. Standing masters -- findings of fact and conclusions of law -- orders -- contents and filing -- review -- stipulations as to findings.

3-5-126. Standing masters -- findings of fact and conclusions of law -- orders -- contents and filing -- review -- stipulations as to findings. (1) Subject to the order of reference, the standing master shall submit findings of fact and conclusions of law, following a hearing upon the matters submitted to the standing master by the order of reference. When a hearing is not required, the standing master shall submit an order upon the matters submitted to the standing master by the order of reference. The standing master shall file the findings and conclusions or order with the clerk of the court and serve copies on all parties. All contested proceedings before the standing master must be recorded. The standing master shall, at the expense of the district court, file a recording of the proceedings and of the evidence and the original exhibits. The cost of the preparation of a duplicate of the recording is the responsibility of the objecting party. The objecting party shall serve a copy of the duplicate recording on adverse parties at the objecting party's expense. (2) Within 10 days after being served with notice of the filing of the findings and conclusions or order, any party may serve written specific objections upon the other parties or may apply to the court for an extension to serve. Application to the court for action upon the findings and conclusions or order and upon the filing of specific objections to the findings and conclusions or order must be by motion and upon notice as prescribed in Rule 6(c) of the Montana Rules of Civil Procedure. The court, after a hearing, may adopt the findings and conclusions or order and may modify, reject in whole or in part, receive further evidence, or recommit the findings and conclusions or order with instructions. (3) The effect of a standing master's report is the same whether or not the parties have consented to the reference, but when the parties stipulate that a standing master's findings of fact are final, only questions of law arising upon the findings and conclusions may be considered.

History: En. Sec. 4, Ch. 167, L. 1999.






Part 2. District Court Judges

3-5-201. Election and oath of office.

3-5-201. Election and oath of office. (1) The judges of the district court, except judges pro tempore, must be elected by the qualified voters of the district. (2) Except as provided in subsection (1), each judge of a district court shall, as soon as the judge has taken and subscribed the official oath, file the official oath in the office of the secretary of state.

History: (1)En. Sec. 1, p. 156, L. 1901; re-en. Sec. 6264, Rev. C. 1907; re-en. Sec. 8813, R.C.M. 1921; amd. Sec. 2, Ch. 91, L. 1929; re-en. Sec. 8813, R.C.M. 1935; amd. Sec. 1, Ch. 18, L. 1955; amd. Sec. 1, Ch. 91, L. 1957; amd. Sec. 1, Ch. 161, L. 1959; amd. Sec. 1, Ch. 229, L. 1963; amd. Sec. 1, Ch. 14, L. 1973; amd. Sec. 22, Ch. 344, L. 1977; amd. Sec. 2, Ch. 517, L. 1977; Sec. 93-302, R.C.M. 1947; (2)En. Sec. 1014, Pol. C. 1895; re-en. Sec. 366, Rev. C. 1907; re-en. Sec. 434, R.C.M. 1921; Cal. Pol. C. Sec. 909; re-en. Sec. 434, R.C.M. 1935; amd. Sec. 1, Ch. 77, L. 1949; Sec. 59-417, R.C.M. 1947; R.C.M. 1947, 59-417(3), 93-302(part); amd. Sec. 9, Ch. 663, L. 1987; amd. Sec. 167, Ch. 61, L. 2007.



3-5-202. Qualifications and residence.

3-5-202. Qualifications and residence. (1) A person is not eligible for the office of judge of a district court unless the person is a citizen of the United States, has resided in the state 2 years immediately before taking office, and has been admitted to practice law in Montana for at least 5 years prior to the date of appointment or election. (2) A judge of a district court need not be a resident of the district for which the judge is elected or appointed at the time of election or appointment, but after election or appointment, the judge must reside in the district for which the judge is elected or appointed during the judge's term of office.

History: En. Sec. 161, C. Civ. Proc. 1895; re-en. Sec. 6309, Rev. C. 1907; re-en. Sec. 8863, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 157; re-en. Sec. 8863, R.C.M. 1935; amd. Sec. 1, Ch. 15, L. 1973; amd. Sec. 29, Ch. 344, L. 1977; R.C.M. 1947, 93-702(part); amd. Sec. 1, Ch. 406, L. 1989; amd. Sec. 168, Ch. 61, L. 2007.



3-5-203. Term of office.

3-5-203. Term of office. The term of office of judges of the district court is 6 years and begins on the first Monday of January next succeeding their election.

History: Ap. p. Sec. 33, C. Civ. Proc. 1895; re-en. Sec. 6267, Rev. C. 1907; re-en. Sec. 8818, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 68; re-en. Sec. 8818, R.C.M. 1935; Sec. 93-307, R.C.M. 1947; Ap. p. Sec. 1, p. 156, L. 1901; re-en. Sec. 6264, Rev. C. 1907; re-en. Sec. 8813, R.C.M. 1921; amd. Sec. 2, Ch. 91, L. 1929; re-en. Sec. 8813, R.C.M. 1935; amd. Sec. 1, Ch. 18, L. 1955; amd. Sec. 1, Ch. 91, L. 1957; amd. Sec. 1, Ch. 161, L. 1959; amd. Sec. 1, Ch. 229, L. 1963; amd. Sec. 1, Ch. 14, L. 1973; amd. Sec. 22, Ch. 344, L. 1977; amd. Sec. 2, Ch. 517, L. 1977; Sec. 93-302, R.C.M. 1947; R.C.M. 1947, 93-302(part), 93-307.



3-5-204. Computation of term of office.

3-5-204. Computation of term of office. The years during which a judge of a district court is to hold office are to be computed respectively from and including the first Monday of January of any one year to and excluding the first Monday of January of the next succeeding year.

History: En. Sec. 34, C. Civ. Proc. 1895; re-en. Sec. 6268, Rev. C. 1907; re-en. Sec. 8819, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 69; re-en. Sec. 8819, R.C.M. 1935; R.C.M. 1947, 93-308.



3-5-205. through reserved.

3-5-205 through 3-5-210 reserved.



3-5-211. Salaries and expenses of district court judges.

3-5-211. Salaries and expenses of district court judges. (1) Prior to June 30 of each even-numbered year, the department of administration shall conduct a salary survey of judges of courts of general jurisdiction similar to the Montana district courts for the states of North Dakota, South Dakota, Wyoming, and Idaho. The department shall include the salary for a Montana district court judge in determining the average salary. If the average salary is greater than the salary for a district court judge in Montana, then beginning July 1 of the year following the year in which the survey is conducted, the average salary is the new salary for that position. A district court judge's salary may not be reduced. (2) Actual and necessary expenses for each district court judge are the travel expenses, as defined and provided in 2-18-501 through 2-18-503, incurred in the performance of the district court judge's official duties.

History: En. Sec. 1, Ch. 176, L. 1919; re-en. Sec. 8814, R.C.M. 1921; re-en. Sec. 8814, R.C.M. 1935; amd. Sec. 1, Ch. 114, L. 1947; amd. Sec. 1, Ch. 84, L. 1951; amd. Sec. 1, Ch. 247, L. 1955; amd. Sec. 1, Ch. 198, L. 1959; amd. Sec. 1, Ch. 187, L. 1961; amd. Sec. 2, Ch. 212, L. 1963; amd. Sec. 2, Ch. 308, L. 1967; amd. Sec. 1, Ch. 322, L. 1969; amd. Sec. 1, Ch. 4, 2nd Ex. L. 1971; amd. Sec. 2, Ch. 377, L. 1974; amd. Sec. 3, Ch. 461, L. 1977; R.C.M. 1947, 93-303; amd. Sec. 2, Ch. 528, L. 1979; amd. Sec. 1, Ch. 651, L. 1979; amd. Sec. 2, Ch. 605, L. 1981; amd. Sec. 2, Ch. 656, L. 1983; amd. Sec. 2, Ch. 693, L. 1985; amd. Sec. 4, Ch. 462, L. 1989; amd. Sec. 2, Ch. 656, L. 1991; amd. Sec. 14, Ch. 455, L. 1995; amd. Sec. 6, Ch. 51, L. 1999.



3-5-212. Repealed.

3-5-212. Repealed. Sec. 21, Ch. 3, L. 1985.

History: En. Sec. 1, Ch. 85, L. 1917; re-en. Sec. 8815, R.C.M. 1921; re-en. Sec. 8815, R.C.M. 1935; R.C.M. 1947, 93-304(part); amd. Sec. 2, Ch. 375, L. 1981.



3-5-213. Expenses when out of district.

3-5-213. Expenses when out of district. A district court judge who sits in the place of another judge in the trial or hearing of an action or proceeding in a district other than the judge's own or in the supreme court or who attends a conference of judges in Helena called by the chief justice of the supreme court must be paid the judge's actual and necessary travel expenses, as provided in 2-18-501 through 2-18-503, while engaged in that service as follows: (1) travel expenses from the county seat of the county in which the judge resides to the place of trial, hearing, or conference and return; and (2) board and lodging while engaged in the trial, hearing, or conference.

History: En. Sec. 1, Ch. 3, L. 1907; re-en. Sec. 293, Rev. C. 1907; re-en. Sec. 8816, R.C.M. 1921; re-en. Sec. 8816, R.C.M. 1935; amd. Sec. 1, Ch. 15, L. 1953; amd. Sec. 61, Ch. 439, L. 1975; amd. Sec. 23, Ch. 344, L. 1977; R.C.M. 1947, 93-305; amd. Sec. 16, Ch. 21, L. 1979; amd. Sec. 3, Ch. 528, L. 1979; amd. Sec. 169, Ch. 61, L. 2007.



3-5-214. Certification and filing of expense claim.

3-5-214. Certification and filing of expense claim. As soon as a district court judge's services in connection with the trial, hearing, or conference referred to in 3-5-213 are concluded, the judge shall certify in detail the judge's actual and necessary travel expenses as specified in 3-5-213 and shall file the claim with the state to be processed as provided by law.

History: En. Sec. 2, Ch. 3, L. 1907; re-en. Sec. 294, Rev. C. 1907; re-en. Sec. 8817, R.C.M. 1921; re-en. Sec. 8817, R.C.M. 1935; amd. Sec. 31, Ch. 97, L. 1961; R.C.M. 1947, 93-306; amd. Sec. 17, Ch. 21, L. 1979; amd. Sec. 4, Ch. 528, L. 1979; amd. Sec. 170, Ch. 61, L. 2007.



3-5-215. Expenses when not in county of residence.

3-5-215. Expenses when not in county of residence. A district court judge of a judicial district composed of more than one county who, for the purpose of holding court and disposing of judicial business, goes to a county of that judicial district other than the county in which the judge resides and holds court or transacts judicial business must be paid the actual and necessary travel expenses, as defined and provided in 2-18-501 through 2-18-503, incurred on account of the business from the time the judge leaves the judge's place of residence until the judge returns to the place of residence.

History: En. Sec. 1, Ch. 91, L. 1911; re-en. Sec. 8824, R.C.M. 1921; re-en. Sec. 8824, R.C.M. 1935; amd. Sec. 2, Ch. 455, L. 1973; amd. Sec. 62, Ch. 439, L. 1975; amd. Sec. 24, Ch. 344, L. 1977; R.C.M. 1947, 93-313; amd. Sec. 5, Ch. 528, L. 1979; amd. Sec. 171, Ch. 61, L. 2007.



3-5-216. Repealed.

3-5-216. Repealed. Sec. 1, Ch. 24, L. 2007.

History: En. Sec. 2, Ch. 91, L. 1911; re-en. Sec. 8825, R.C.M. 1921; re-en. Sec. 8825, R.C.M. 1935; amd. Sec. 1, Ch. 67, L. 1951; amd. Sec. 10, Ch. 97, L. 1961; R.C.M. 1947, 93-314; amd. Sec. 6, Ch. 528, L. 1979.






Part 3. District Court Jurisdiction

3-5-301. Kinds of jurisdiction.

3-5-301. Kinds of jurisdiction. The jurisdiction of the district court is of two kinds: (1) original; and (2) appellate.

History: En. Sec. 40, C. Civ. Proc. 1895; re-en. Sec. 6274, Rev. C. 1907; re-en. Sec. 8828, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 75; re-en. Sec. 8828, R.C.M. 1935; R.C.M. 1947, 93-317.



3-5-302. Original jurisdiction.

3-5-302. Original jurisdiction. (1) The district court has original jurisdiction in: (a) all criminal cases amounting to felony; (b) all civil and probate matters; (c) all cases at law and in equity; (d) all cases of misdemeanor not otherwise provided for; and (e) all special actions and proceedings that are not otherwise provided for. (2) The district court has concurrent original jurisdiction with the justice's court in the following criminal cases amounting to misdemeanor: (a) misdemeanors arising at the same time as and out of the same transaction as a felony or misdemeanor offense charged in district court; (b) misdemeanors resulting from the reduction of a felony or misdemeanor offense charged in the district court; and (c) misdemeanors resulting from a finding of a lesser included offense in a felony or misdemeanor case tried in district court. (3) The district court has exclusive original jurisdiction in all civil actions that might result in a judgment against the state for the payment of money. (4) The district court has the power of naturalization and of issuing papers for naturalization in all cases where it is authorized to do so by the laws of the United States. (5) The district court and its judges have power to issue, hear, and determine writs of mandamus, quo warranto, certiorari, prohibition, and injunction, other original remedial writs, and all writs of habeas corpus on petition by or on behalf of any person held in actual custody in their respective districts. Injunctions and writs of prohibition and habeas corpus may be issued and served on legal holidays and nonjudicial days.

History: En. Sec. 41, C. Civ. Proc. 1895; re-en. Sec. 6275, Rev. C. 1907; re-en. Sec. 8829, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 76; re-en. Sec. 8829, R.C.M. 1935; amd. Sec. 1, Ch. 11, L. 1973; R.C.M. 1947, 93-318; amd. Sec. 1, Ch. 409, L. 1979; amd. Sec. 1, Ch. 594, L. 1981; amd. Sec. 1, Ch. 441, L. 1985; amd. Sec. 2, Ch. 540, L. 1987; amd. Sec. 2, Ch. 481, L. 2007.



3-5-303. Appellate jurisdiction.

3-5-303. Appellate jurisdiction. Except as provided in 46-17-203, the district court has appellate jurisdiction in cases arising in justices' courts and other courts of limited jurisdiction in their respective districts as may be prescribed by law and consistent with the constitution.

History: En. Sec. 42, C. Civ. Proc. 1895; re-en. Sec. 6276, Rev. C. 1907; re-en. Sec. 8830, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 77; re-en. Sec. 8830, R.C.M. 1935; R.C.M. 1947, 93-319; amd. Sec. 7, Ch. 466, L. 1979; amd. Sec. 1, Ch. 277, L. 1989.



3-5-304. Process.

3-5-304. Process. The process of the district court extends to all parts of the state.

History: En. Sec. 43, C. Civ. Proc. 1895; re-en. Sec. 6277, Rev. C. 1907; re-en. Sec. 8831, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 78; re-en. Sec. 8831, R.C.M. 1935; R.C.M. 1947, 93-320(part).



3-5-305. through reserved.

3-5-305 through 3-5-310 reserved.



3-5-311. Powers of judges at chambers.

3-5-311. Powers of judges at chambers. (1) The judge of the district court may at chambers: (a) issue, hear, and determine writs of mandamus, quo warranto, certiorari, prohibition, and injunction, other original and remedial writs, and all writs of habeas corpus on petition by or on behalf of any person held in actual custody in the judicial district; (b) grant all orders and writs that are usually granted in the first instance upon an ex parte application and hear and dispose of those orders and writs; (c) hear and determine any matter necessary in the exercise of the judge's powers in matters of probate or in any action or proceeding provided by law and any action in which all party defendants have made default; (d) issue any process, make any order, and make and enter any default judgment. (2) When default judgments are entered in default cases, the judge shall forward to the clerk of the court of the county in which the action is pending the judgment, together with a minute entry of the proceedings. The clerk shall incorporate the judgment and minute entry into the minutes of the court. (3) If a jury is necessary, the judge may open court and obtain a jury as in other cases.

History: En. Sec. 477, p. 138, Bannack Stat.; amd. Sec. 624, p. 161, Cod. Stat. 1871; re-en. Sec. 684, 1st Div. Rev. Stat. 1879; re-en. Sec. 704, 1st Div. Comp. Stat. 1887; amd. Sec. 171, C. Civ. Proc. 1895; re-en. Sec. 6314, Rev. C. 1907; re-en. Sec. 8867, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 166; amd. Sec. 1, Ch. 79, L. 1931; re-en. Sec. 8867, R.C.M. 1935; R.C.M. 1947, 93-802; amd. Sec. 173, Ch. 61, L. 2007.



3-5-312. Jurisdiction of judges coextensive with the state.

3-5-312. Jurisdiction of judges coextensive with the state. (1) The jurisdiction of the judges of the district courts of the state of Montana in rendering and signing judgments, making findings and rendering decrees, and making orders to show cause and all ex parte orders, in chambers, shall be coextensive with the boundaries of the state of Montana as to all matters presented to or heard by them and of which they have jurisdiction. (2) Such judgments, findings, decrees, and orders, when so rendered, made, or signed, shall have the same force and effect as to matters under their jurisdiction as if done in open court in the county in which the action, proceeding, or matter is pending or was heard.

History: En. Sec. 1, Ch. 53, L. 1923; re-en. Sec. 8867.1, R.C.M. 1935; R.C.M. 1947, 93-803.






Part 4. Terms and Location of District Courts

3-5-401. Terms of court.

3-5-401. Terms of court. (1) The district court of each county that is a separate judicial district does not have terms and must always be open for the transaction of business except on legal holidays and nonjudicial days. (2) (a) In each district that is located in two or more counties, the district court judge shall fix the term of court in each county in the district and there must be at least four terms a year in each county. Any order of the judge fixing terms of court must be filed in the office of the clerk of the district court in each county of the district, and the order remains in effect until further order of the judge. (b) This section may not be construed to prevent the calling of a special term of court, with or without a jury, when in the opinion of the presiding judge the special term is necessary. (c) The district court judge may adjourn a term of district court in one county to a future day certain and in the meantime hold court in another county.

History: En. Sec. 38, C. Civ. Proc. 1895; amd. Sec. 1, p. 156, L. 1901; re-en. Sec. 6272, Rev. C. 1907; re-en. Sec. 8826, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 73; re-en. Sec. 8826, R.C.M. 1935; amd. Sec. 1, Ch. 144, L. 1959; R.C.M. 1947, 93-315(part); amd. Sec. 174, Ch. 61, L. 2007.



3-5-402. Adjournments -- conduct of business in multicounty districts.

3-5-402. Adjournments -- conduct of business in multicounty districts. (1) Adjournments from day to day or from time to time are to be construed as recesses in the session or term and shall not prevent the court from sitting at any time. (2) In districts where two or more counties are united, court may be held, causes tried with or without a jury, and business transacted in any and all of the counties of the district continuously and simultaneously, with or without recesses, and without regard to the beginning or ending of any of the terms in any of the counties of the district. (3) The judge of such district may hold court in one county of such district, try causes with or without a jury, and transact business, while at the same time court may be held, causes tried with or without a jury, and business transacted in any other county of such district by the same judge or by any other district judge of the state, when requested or assigned thereto under any of the provisions of the statutes of Montana.

History: En. Sec. 39, C. Civ. Proc. 1895; amd. Sec. 1, Ch. 184, L. 1907; re-en. Sec. 6273, Rev. C. 1907; re-en. Sec. 8827, R.C.M. 1921; re-en. Sec. 8827, R.C.M. 1935; amd. Sec. 2, Ch. 144, L. 1959; R.C.M. 1947, 93-316.



3-5-403. Terms and departments in multijudge districts.

3-5-403. Terms and departments in multijudge districts. (1) In each judicial district that has more than one judge, as many terms or sessions of court may be held at the same time as there are judges in the district. (2) The judges elected or appointed to hold office in each judicial district having more than one judge shall divide the court into departments, prescribe the order of business, and make rules for the government of the court. Each department must be numbered, and each judge must be assigned to one of the numbered departments. (3) The judges shall apportion the business of the court among themselves as equally as possible. In case of their failure for any cause to make the apportionment or to assign each judge to a numbered department, the supreme court, upon application of any interested person, shall make an order apportioning the business and assigning each judge to a numbered department and cause the order to be entered upon the minute book of the district court in each county in the district. The order remains in full force and effect until modified or repealed by the authority making it. The failure or refusal of any district judge to carry out the terms of the order constitutes a contempt of the supreme court.

History: (1) thru (3)En. Sec. 44, C. Civ. Proc. 1895; re-en. Sec. 6278, Rev. C. 1907; amd. Sec. 1, Ch. 7, L. 1915; re-en. Sec. 8832, R.C.M. 1921; re-en. Sec. 8832, R.C.M. 1935; amd. Sec. 1, Ch. 229, L. 1961; R.C.M. 1947, 93-321; (4)En. Sec. 3, Ch. 542, L. 1979; amd. Sec. 4, Ch. 18, L. 1995.



3-5-404. Repealed.

3-5-404. Repealed. Sec. 52, Ch. 585, L. 2001.

History: En. Sec. 142, C. Civ. Proc. 1895; re-en. Sec. 6302, Rev. C. 1907; re-en. Sec. 8856, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 144; re-en. Sec. 8856, R.C.M. 1935; R.C.M. 1947, 93-513.



3-5-405. Change of place of holding court in emergency.

3-5-405. Change of place of holding court in emergency. (1) The judge of the district court authorized to hold or preside at a court appointed to be held at a particular place may, by an order filed with the clerk of the district court and published as the judge may prescribe, direct that the court be held or continued at any place in the county other than that appointed when war, insurrection, pestilence, or other public calamity, the danger of such a calamity, or the destruction or danger of the public building appointed for the holding the court may render it necessary. (2) The district court judge may, in the same manner, revoke the order and may appoint another place in the same county for holding the court.

History: En. Sec. 140, C. Civ. Proc. 1895; re-en. Sec. 6300, Rev. C. 1907; re-en. Sec. 8854, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 142; re-en. Sec. 8854, R.C.M. 1935; R.C.M. 1947, 93-511; amd. Sec. 175, Ch. 61, L. 2007.



3-5-406. Parties to appear at place appointed.

3-5-406. Parties to appear at place appointed. When the court is held at the place appointed, as provided in 3-5-405, every person held to appear at the court must appear at the place so appointed.

History: En. Sec. 141, C. Civ. Proc. 1895; re-en. Sec. 6301, Rev. C. 1907; re-en. Sec. 8855, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 143; re-en. Sec. 8855, R.C.M. 1935; R.C.M. 1947, 93-512.



3-5-407. Sheriff to act as crier.

3-5-407. Sheriff to act as crier. The sheriff in attendance upon district court must act as the crier thereof, call the parties and witnesses and all other persons bound to appear before the court, and make proclamation of the opening and adjournment of the court and of any other matter under its direction.

History: En. Sec. 4397, Pol. C. 1895; re-en. Sec. 3026, Rev. C. 1907; re-en. Sec. 4790, R.C.M. 1921; Cal. Pol. C. Sec. 4189; re-en. Sec. 4790, R.C.M. 1935; R.C.M. 1947, 16-2718; amd. Sec. 18, Ch. 21, L. 1979.






Part 5. Clerk of the District Court

3-5-501. General duties -- electronic filing and storage of court records.

3-5-501. General duties -- electronic filing and storage of court records. (1) The clerk of the district court, in addition to keeping the records and performing the duties prescribed elsewhere, shall: (a) take charge of and safely keep or dispose of according to law all books, papers, and records that are filed or deposited in the clerk's office; (b) act as clerk of the district court and attend each term or session of the court and upon the judges at chambers when required; (c) issue all process and notices required to be issued; (d) enter all orders, judgments, and decrees proper to be entered; (e) keep in each court a register of actions, as provided in 3-5-504; (f) keep for the district court two separate indexes, one labeled "General Index--Plaintiffs" and the other labeled "General Index--Defendants", which must be in the form prescribed in 3-5-502; (g) keep a minute book, which must contain the daily proceedings of court, which may be signed by the clerk; (h) keep a fee book, in which must be shown in an itemized form all fees received for any services rendered in the capacity as clerk. (2) The clerk of the district court may elect to keep court documents by means of electronic filing or storage, or both, as provided in 3-1-114 and 3-1-115, in lieu of or in addition to keeping paper records.

History: Ap. p. Sec. 4440, Pol. C. 1895; re-en. Sec. 3048, Rev. C. 1907; re-en. Sec. 4815, R.C.M. 1921; Cal. Pol. C. Sec. 4204; re-en. Sec. 4815, R.C.M. 1935; amd. Sec. 10, Ch. 344, L. 1977; Sec. 16-3001, R.C.M. 1947; Ap. p. Sec. 4441, Pol. C. 1895; re-en. Sec. 3049, Rev. C. 1907; re-en. Sec. 4816, R.C.M. 1921; re-en. Sec. 4816, R.C.M. 1935; Sec. 16-3002, R.C.M. 1947; R.C.M. 1947, 16-3001(part), 16-3002; amd. Sec. 1, Ch. 104, L. 1981; amd. Sec. 4, Ch. 174, L. 1995.



3-5-502. Indexes to court records.

3-5-502. Indexes to court records. Each clerk of court in each county of the respective judicial districts of the state shall keep, in addition to the records required by law, an index called "General Index--Plaintiffs" and also a second index to be called "General Index--Defendants". Each index shall be in a form determined by the clerk to best fulfill the needs of the court and other users of the index and shall contain, at a minimum, those entries required by 3-5-503.

History: En. Sec. 4442, Pol. C. 1895; re-en. Sec. 3050, Rev. C. 1907; re-en. Sec. 4817, R.C.M. 1921; re-en. Sec. 4817, R.C.M. 1935; R.C.M. 1947, 16-3003; amd. Sec. 2, Ch. 104, L. 1981.



3-5-503. Duties concerning indexes.

3-5-503. Duties concerning indexes. The clerk of the district court shall cause to be made in each index correct entries, under the appropriate headings, of each action begun in the court of which the person is clerk. The entries must be made alphabetically by the name of the plaintiff in the General Index--Plaintiffs and alphabetically by the name of the defendants in the General Index--Defendants.

History: En. Sec. 4443, Pol. C. 1895; re-en. Sec. 3051, Rev. C. 1907; re-en. Sec. 4818, R.C.M. 1921; re-en. Sec. 4818, R.C.M. 1935; R.C.M. 1947, 16-3004; amd. Sec. 3, Ch. 104, L. 1981; amd. Sec. 176, Ch. 61, L. 2007.



3-5-504. Register of actions.

3-5-504. Register of actions. The clerk of the district court shall keep among the records of the court a register of actions. The clerk shall enter in the register the title of the action with brief notes under it, from time to time, of all papers filed and proceedings had in the action. The register must also state the names of the attorneys and all fees charged in each action.

History: Ap. p. Sec. 499, p. 233, L. 1867; re-en. Sec. 576, p. 153, Cod. Stat. 1871; re-en. Sec. 517, p. 176, L. 1877; re-en. Sec. 517, 1st Div. Rev. Stat. 1879; re-en. Sec. 534, 1st Div. Comp. Stat. 1887; re-en. Sec. 1896, C. Civ. Proc. 1895; re-en. Sec. 7189, Rev. C. 1907; re-en. Sec. 9822, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 1052; re-en. Sec. 9822, R.C.M. 1935; Sec. 93-8707, R.C.M. 1947; Ap. p. Sec. 4440, Pol. C. 1895; re-en. Sec. 3048, Rev. C. 1907; re-en. Sec. 4815, R.C.M. 1921; Cal. Pol. C. Sec. 4204; re-en. Sec. 4815, R.C.M. 1935; amd. Sec. 10, Ch. 344, L. 1977; Sec. 16-3001, R.C.M. 1947; R.C.M. 1947, 16-3001(part), 93-8707; amd. Sec. 177, Ch. 61, L. 2007.



3-5-505. Register of criminal actions.

3-5-505. Register of criminal actions. The clerk of the district court shall keep a book called the "Register of Criminal Actions", which must have a proper index and in which must be entered the title and number of the action with a memorandum of every paper filed and order or proceeding had in the action, along with the date of the filing, order, or proceeding, and a memorandum of the name of every witness, the number of days that the witness attended, and the person's witness fees.

History: En. Sec. 4440, Pol. C. 1895; re-en. Sec. 3048, Rev. C. 1907; re-en. Sec. 4815, R.C.M. 1921; Cal. Pol. C. Sec. 4204; re-en. Sec. 4815, R.C.M. 1935; amd. Sec. 10, Ch. 344, L. 1977; R.C.M. 1947, 16-3001(part); amd. Sec. 178, Ch. 61, L. 2007.



3-5-506. Index of bonds in criminal cases.

3-5-506. Index of bonds in criminal cases. Clerks of the district courts of the counties in the state of Montana shall keep proper books for indexing bonds given in criminal cases. All bonds filed therein shall be entered showing the title and docket number of the case in which such bond is filed, the names of principals and sureties on such bonds in alphabetical order, the date and amount of the bond, and upon its release, the date of the order or authority for such release.

History: En. Sec. 1, Ch. 47, L. 1923; re-en. Sec. 4818.1, R.C.M. 1935; R.C.M. 1947, 16-3005.



3-5-507. Judgment book.

3-5-507. Judgment book. The clerk must keep with the records of the court a book to be called the "Judgment Book", in which judgments must be entered.

History: En. Sec. 201, p. 174, L. 1867; re-en. Sec. 241, p. 77, Cod. Stat. 1871; re-en. Sec. 292, p. 115, L. 1877; re-en. Sec. 292, 1st Div. Rev. Stat. 1879; re-en. Sec. 304, 1st Div. Comp. Stat. 1887; amd. Sec. 1194, C. Civ. Proc. 1895; re-en. Sec. 6804, Rev. C. 1907; re-en. Sec. 9407, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 668; re-en. Sec. 9407, R.C.M. 1935; R.C.M. 1947, 93-5705.



3-5-508. Docket.

3-5-508. Docket. The docket is a book that the clerk of the district court keeps in the clerk's office, with each page divided into eight columns and headed as follows: judgment debtors; judgment creditors; judgment, time of entry; where entered in judgment book; appeals, when taken; judgment of appellate court; and satisfaction of judgment, when entered. If a judgment is for the recovery of money or damages, the amount must be stated in the docket under the heading of judgment. If the judgment is for any other relief, a memorandum of the general character of the relief granted must be stated. The names of the defendants must be entered in alphabetical order.

History: En. Sec. 205, p. 174, L. 1867; re-en. Sec. 245, p. 78, Cod. Stat. 1871; re-en. Sec. 296, p. 116, L. 1877; re-en. Sec. 296, 1st Div. Rev. Stat. 1879; re-en. Sec. 308, 1st Div. Comp. Stat. 1887; re-en. Sec. 1198, C. Civ. Proc. 1895; re-en. Sec. 6808, Rev. C. 1907; re-en. Sec. 9411, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 672; re-en. Sec. 9411, R.C.M. 1935; R.C.M. 1947, 93-5709; amd. Sec. 179, Ch. 61, L. 2007.



3-5-509. Docket to be available for inspection.

3-5-509. Docket to be available for inspection. The docket kept by the clerk of the district court is open at all times during office hours for the inspection of the public, without charge. The clerk shall arrange the several dockets kept by the clerk in a manner that facilitates their inspection.

History: En. Sec. 206, p. 174, L. 1867; re-en. Sec. 246, p. 78, Cod. Stat. 1871; re-en. Sec. 297, p. 116, L. 1877; re-en. Sec. 297, 1st Div. Rev. Stat. 1879; re-en. Sec. 309, 1st Div. Comp. Stat. 1887; re-en. Sec. 1199, C. Civ. Proc. 1895; re-en. Sec. 6809, Rev. C. 1907; re-en. Sec. 9412, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 673; re-en. Sec. 9412, R.C.M. 1935; R.C.M. 1947, 93-5711; amd. Sec. 180, Ch. 61, L. 2007.



3-5-510. Duties relating to jurors and witnesses.

3-5-510. Duties relating to jurors and witnesses. The clerk of the district court shall keep a: (1) "Witness Book", which must contain blank warrants as provided in 3-5-511; and (2) record of the attendance of all jurors and witnesses in criminal actions and compute the amount due them for mileage. The distance from any point to the court must be determined by the shortest traveled route.

History: Ap. p. Sec. 4440, Pol. C. 1895; re-en. Sec. 3048, Rev. C. 1907; re-en. Sec. 4815, R.C.M. 1921; Cal. Pol. C. Sec. 4204; re-en. Sec. 4815, R.C.M. 1935; amd. Sec. 10, Ch. 344, L. 1977; Sec. 16-3001, R.C.M. 1947; Ap. p. Sec. 4645, Pol. C. 1895; re-en. Sec. 3179, Rev. C. 1907; re-en. Sec. 4937, R.C.M. 1921; re-en. Sec. 4937, R.C.M. 1935; Sec. 25-405, R.C.M. 1947; Ap. p. Sec. 4651, Pol. C. 1895; re-en. Sec. 3185, Rev. C. 1907; re-en. Sec. 4940, R.C.M. 1921; re-en. Sec. 4940, R.C.M. 1935; Sec. 25-408, R.C.M. 1947; R.C.M. 1947, 16-3001(part), 25-405(part), 25-408; amd. Sec. 1, Ch. 379, L. 1983; amd. Sec. 1, Ch. 152, L. 2003; amd. Sec. 1, Ch. 52, L. 2009.



3-5-511. Witnesses' warrants -- state reimbursement.

3-5-511. Witnesses' warrants -- state reimbursement. (1) The witnesses in criminal actions, witnesses called by a public defender, as defined in 47-1-103, and witnesses called in a grand jury proceeding shall report their presence to the clerk the first day they attend under the subpoena. (2) At the time any witness is excused from further attendance, the clerk shall give to the witness a county warrant, signed by the clerk, in which must be stated the name of the witness, the number of days in attendance, the number of miles traveled, and the amount due pursuant to Title 26, chapter 2, part 5, and 46-15-116. (3) The state shall reimburse the clerk for the amount specified in the warrant as follows: (a) if the witness was subpoenaed by the prosecution in a criminal proceeding or in a grand jury or by an indigent defendant acting pro se, the amount must be reimbursed by the office of court administrator as provided in 3-5-901; or (b) if the witness was subpoenaed by a public defender, the amount must be reimbursed by the office of state public defender as provided in 47-1-201.

History: En. Sec. 4649, Pol. C. 1895; re-en. Sec. 3183, Rev. C. 1907; re-en. Sec. 4938, R.C.M. 1921; re-en. Sec. 4938, R.C.M. 1935; R.C.M. 1947, 25-406; amd. Sec. 2, Ch. 379, L. 1983; amd. Sec. 1, Ch. 66, L. 1985; amd. Sec. 12, Ch. 585, L. 2001; amd. Sec. 2, Ch. 152, L. 2003; amd. Sec. 17, Ch. 449, L. 2005.



3-5-512. Statement to board of county commissioners concerning witnesses.

3-5-512. Statement to board of county commissioners concerning witnesses. The clerk must make a detailed statement containing a list of the witnesses and the amount of fees and mileage earned by each and file the same with the clerk of the board of county commissioners on the first day of every regular meeting of the board. No quarterly salary must be paid to the clerk until such statement is filed. The board must examine the statement and see that it is correct.

History: En. Sec. 4650, Pol. C. 1895; re-en. Sec. 3184, Rev. C. 1907; re-en. Sec. 4939, R.C.M. 1921; re-en. Sec. 4939, R.C.M. 1935; R.C.M. 1947, 25-407.



3-5-513. Probate records.

3-5-513. Probate records. The clerk of the district court shall: (1) keep a book called "Record of Probate Proceedings", which must contain all the orders and proceedings of the district court sitting in probate matters and must be indexed in the names of the deceased person or ward; (2) keep a book called "Register of Probate and Guardianship Proceedings", in which must be entered the name of the estate and the register number with a memorandum of every paper filed and order or proceeding had therein, with the date thereof, and a memorandum of the fees charged.

History: En. Sec. 4440, Pol. C. 1895; re-en. Sec. 3048, Rev. C. 1907; re-en. Sec. 4815, R.C.M. 1921; Cal. Pol. C. Sec. 4204; re-en. Sec. 4815, R.C.M. 1935; amd. Sec. 10, Ch. 344, L. 1977; R.C.M. 1947, 16-3001(part); amd. Sec. 4, Ch. 104, L. 1981.



3-5-514. Repealed.

3-5-514. Repealed. Sec. 1, Ch. 39, L. 2001.

History: En. Sec. 4440, Pol. C. 1895; re-en. Sec. 3048, Rev. C. 1907; re-en. Sec. 4815, R.C.M. 1921; Cal. Pol. C. Sec. 4204; re-en. Sec. 4815, R.C.M. 1935; amd. Sec. 10, Ch. 344, L. 1977; R.C.M. 1947, 16-3001(part); amd. Sec. 19, Ch. 21, L. 1979.



3-5-515. Repealed.

3-5-515. Repealed. Sec. 1, Ch. 39, L. 2001.

History: En. Sec. 1, p. 50, L. 1899; re-en. Sec. 3146, Rev. C. 1907; re-en. Sec. 4894, R.C.M. 1921; re-en. Sec. 4894, R.C.M. 1935; amd. Sec. 1, Ch. 73, L. 1967; amd. Sec. 1, Ch. 171, L. 1969; R.C.M. 1947, 25-210.



3-5-516. Repealed.

3-5-516. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 1, Ch. 295, L. 1991.






Part 6. Court Reporters

3-5-601. Court reporters -- appointment -- oath -- employment status.

3-5-601. Court reporters -- appointment -- oath -- employment status. (1) The judge of a district court may appoint a reporter for the court who is an officer of the court. The court reporter shall take the constitutional oath of office and file it with the clerk of court. In districts where there are two or more judges, each judge may appoint a reporter. The judge shall direct the performance of the court reporter's duties. (2) Court reporter services may be provided by a court reporter appointed: (a) as a state employee foregoing transcription fees; (b) as a state employee retaining transcription fees; or (c) as an independent contractor. (3) A court reporter appointed under subsection (2)(a) or (2)(b) is subject to classification and compensation as determined by the judicial branch personnel plan adopted under 3-1-130 and must receive state employee benefits and expenses as provided in Title 2, chapter 18. (4) (a) If a court reporter is appointed under subsection (2)(a), the state shall provide all equipment and supplies for the reporter's use. Any transcription fees paid for the reporter's transcription services must be forwarded to the department of revenue for deposit in the state general fund. (b) If a court reporter is appointed under subsection (2)(b), the state shall provide equipment and supplies for the reporter's use, except that the reporter shall provide and maintain all equipment and supplies for performance of transcription duties unless equipment is shared as provided in subsection (5). A reporter may not receive overtime for time spent on preparation of transcripts for which the reporter retains fees. The reporter shall retain all transcription fees paid for the reporter's transcription services. (c) A court reporter appointed under subsection (2)(c) shall contract with the judicial branch as an independent contractor. The reporter shall provide and maintain the reporter's necessary equipment and supplies, retain all transcription fees paid for the reporter's transcript preparation services, and maintain professional liability insurance and workers' compensation coverage unless an exemption from workers' compensation coverage has been obtained pursuant to 39-71-401. (5) A court reporter may use state-owned equipment under policies adopted by the district court council under 3-1-1602 to avoid duplication of equipment costs. Use of shared equipment under this subsection is not a violation of 2-2-121(2)(a).

History: Earlier acts were Secs. 1-3, pp. 393, 394, L. 1877; re-en. Secs. 1176-1178, 5th Div. Rev. Stat. 1879; amd. Secs. 1977-1981, 5th Div. Comp. Stat. 1887. This section en. Sec. 370, C. Civ. Proc. 1895; re-en. Sec. 6373, Rev. C. 1907; re-en. Sec. 8928, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 269; re-en. Sec. 8928, R.C.M. 1935; amd. Sec. 1, Ch. 22, L. 1961; R.C.M. 1947, 93-1901; amd. Sec. 47, Ch. 257, L. 2001; amd. Sec. 14, Ch. 585, L. 2001; amd. Sec. 3, Ch. 152, L. 2003.



3-5-602. Court reporter as independent contractor -- compensation and expenses.

3-5-602. Court reporter as independent contractor -- compensation and expenses. (1) Each court reporter who is an independent contractor under 3-5-601 is entitled to compensation as provided in the contract. (2) The supreme court administrator shall pay the compensation due under subsection (1) as provided in 3-5-901 and 3-5-902. (3) In judicial districts comprising more than one county, the court reporter is allowed, in addition to the compensation provided for in subsection (1) and fees, actual and necessary travel expenses, as defined and provided in 2-18-501 through 2-18-503, when on official business to a county of the reporter's judicial district other than the county in which the reporter resides. The expenses are payable as provided in subsection (2).

History: En. Sec. 375, C. Civ. Proc. 1895; re-en. Sec. 6378, Rev. C. 1907; amd. Sec. 1, Ch. 80, L. 1909; re-en. Sec. 8933, R.C.M. 1921; Cal. C. Civ. Proc. Secs. 271 and 274; amd. Sec. 1, Ch. 36, L. 1927; re-en. Sec. 8933, R.C.M. 1935; amd. Sec. 1, Ch. 73, L. 1945; amd. Sec. 1, Ch. 49, L. 1951; amd. Sec. 1, Ch. 125, L. 1953; amd. Sec. 1, Ch. 76, L. 1955; amd. Sec. 6, Ch. 22, L. 1961; amd. Sec. 1, Ch. 114, L. 1965; amd. Sec. 1, Ch. 221, L. 1967; amd. Sec. 1, Ch. 192, L. 1969; amd. Sec. 1, Ch. 183, L. 1973; amd. Sec. 1, Ch. 373, L. 1975; amd. Sec. 45, Ch. 344, L. 1977; R.C.M. 1947, 93-1906; amd. Sec. 7, Ch. 528, L. 1979; amd. Sec. 1, Ch. 647, L. 1979; amd. Sec. 1, Ch. 316, L. 1981; amd. Sec. 1, Ch. 156, L. 1983; amd. Sec. 4, Ch. 680, L. 1985; amd. Sec. 6, Ch. 1, Sp. L. 1985; amd. Secs. 1, 2, Ch. 640, L. 1989; amd. Sec. 7, Ch. 10, L. 1993; amd. Sec. 1, Ch. 384, L. 1997; amd. Sec. 40, Ch. 278, L. 2001; amd. Sec. 15, Ch. 585, L. 2001.



3-5-603. Duties.

3-5-603. Duties. Each reporter must, under the direction of the judge, attend all sittings of the court and take full stenographic notes of the testimony and of all proceedings given or had thereat except when the judge dispenses with the reporter's services in a particular cause or with respect to a portion of the proceedings therein. The reporter must file with the clerk forthwith the original stenographic notes taken upon a trial or hearing required to be taken by this subsection. The county in which the proceedings are held shall provide a safe and secure place for the clerk to store all official notes of the proceedings. The official notes must be kept for a period of 10 years.

History: Ap. p. Sec. 371, C. Civ. Proc. 1895; re-en. Sec. 6374, Rev. C. 1907; re-en. Sec. 8929, R.C.M. 1921; re-en. Sec. 8929, R.C.M. 1935; amd. Sec. 2, Ch. 22, L. 1961; Sec. 93-1902, R.C.M. 1947; Ap. p. Sec. 372, C. Civ. Proc. 1895; re-en. Sec. 6375, Rev. C. 1907; re-en. Sec. 8930, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 269; re-en. Sec. 8930, R.C.M. 1935; amd. Sec. 3, Ch. 22, L. 1961; amd. Sec. 43, Ch. 344, L. 1977; Sec. 93-1903, R.C.M. 1947; R.C.M. 1947, 93-1902, 93-1903; amd. Sec. 2, Ch. 156, L. 1983.



3-5-604. Court reporters -- transcript of district court proceedings -- costs.

3-5-604. Court reporters -- transcript of district court proceedings -- costs. (1) When a transcript of the testimony and proceedings of a trial or hearing or a part of a trial or hearing is requested, a court reporter shall furnish the transcript to the requester with all reasonable diligence. The court reporter shall submit an invoice with the transcript when it is furnished. The court reporter may withhold delivery of the transcript until the transcription fee is paid or satisfactory arrangement for payment is made. (2) Compensation for transcripts under this section is as follows: (a) (i) Ordinary transcript - $2 per page for the original furnished to a state or local government agency, $2.50 per page for the original furnished to any other party, 50 cents per page for the first copy to each party, and 25 cents per page for each additional copy to the same party. (ii) Expedited transcript - $4 per page for the original, 50 cents per page for the first copy to each party, and 25 cents per page for each additional copy to the same party. (iii) Daily transcript - $5 per page for the original, 50 cents per page for the first copy to each party, and 25 cents per page for each additional copy to the same party. (b) (i) The transcript cost is subject to a cost-of-living adjustment as provided in subsection (2)(b)(ii). (ii) Prior to June 30 of each even-numbered year, the office of the court administrator shall determine whether an increase of the transcript amount specified in subsections (2)(a)(i) through (2)(a)(iii) must be made based on the increase, if any, from June of the preceding year to May of the year in which the calculation is made in the consumer price index, U.S. city average, all urban consumers, for all items, as published by the bureau of labor statistics of the United States department of labor. (iii) The transcript amount established under subsection (2)(b)(ii) must be rounded to the nearest 5 cents and becomes effective as the new transcript cost, replacing the costs specified in subsections (2)(a)(i) through (2)(a)(iii), on July 1 of the year following the year the calculation was made. The office of the court administrator shall publish the adjusted costs on the judicial branch website prior to July 1 of each year. (3) If the court reporter is not entitled to retain transcription fees under 3-5-601, the transcription fees required by subsection (2) must be paid to the clerk of district court, who shall forward the amount to the department of revenue for deposit in the state general fund. (4) (a) If the county attorney, attorney general, or judge requires a transcript in a criminal case, the reporter shall furnish it. The transcription fee must be paid by the office of court administrator as provided in 3-5-901. The office of the court administrator may pay only for ordinary transcripts and may not pay for daily or expedited transcripts. (b) If the judge requires a copy in a civil case to assist in rendering a decision, the reporter shall furnish the copy without charge. (c) In civil cases, all transcripts required by the county must be furnished and must be paid for by the county pursuant to subsection (2). (5) (a) If a public defender, as defined in 47-1-103, requests a transcript, the transcript must be furnished to the public defender and paid for by the office of state public defender, as provided in 47-1-201. (b) If an indigent party is eligible for a public defender but is acting pro se and requests a transcript, the transcript must be furnished to the party and paid for by the office of court administrator, as provided in 3-5-901. (6) As used in this section, the following definitions apply: (a) "Copy" means any replication of the original transcript regardless of the medium. (b) "Daily transcript" means a transcript of all or part of the proceedings to be delivered the following day. (c) "Expedited transcript" means a transcript of all or part of the proceedings to be delivered within 7 calendar days. (d) "Ordinary transcript" means a transcript of all or part of the proceedings.

History: En. Sec. 373, C. Civ. Proc. 1895; re-en. Sec. 6376, Rev. C. 1907; re-en. Sec. 8931, R.C.M. 1921; re-en. Sec. 8931, R.C.M. 1935; amd. Sec. 4, Ch. 22, L. 1961; amd. Sec. 1, Ch. 163, L. 1963; amd. Sec. 44, Ch. 344, L. 1977; R.C.M. 1947, 93-1904; amd. Sec. 1, Ch. 295, L. 1981; amd. Sec. 3, Ch. 156, L. 1983; amd. Sec. 5, Ch. 680, L. 1985; amd. Sec. 7, Ch. 1, Sp. L. 1985; amd. Sec. 2, Ch. 704, L. 1991; amd. Sec. 1, Ch. 394, L. 1999; amd. Sec. 47, Ch. 257, L. 2001; amd. Sec. 16, Ch. 585, L. 2001; amd. Sec. 2, Ch. 583, L. 2003; amd. Sec. 1, Ch. 254, L. 2005; amd. Sec. 18, Ch. 449, L. 2005; amd. Sec. 1, Ch. 154, L. 2009.



3-5-605. through reserved.

3-5-605 through 3-5-610 reserved.



3-5-611. Reporter pro tempore.

3-5-611. Reporter pro tempore. (1) The reporter of any district court shall perform the duties of the office in person except when excused for good and sufficient reason by order of the court. The order must be entered upon the minutes of the court. Employment in the reporter's professional capacity elsewhere is not a good and sufficient reason for the excuse. (2) When the reporter of any court has been excused in the manner provided in this section, the court may appoint a reporter pro tempore, who shall take the same oath and perform the same duties and receive the same compensation during the time of employment as the regular reporter.

History: En. Sec. 376, C. Civ. Proc. 1895; re-en. Sec. 6379, Rev. C. 1907; re-en. Sec. 8934, R.C.M. 1921; re-en. Sec. 8934, R.C.M. 1935; amd. Sec. 7, Ch. 22, L. 1961; R.C.M. 1947, 93-1907; amd. Sec. 181, Ch. 61, L. 2007.



3-5-612. Reporter's report prima facie evidence.

3-5-612. Reporter's report prima facie evidence. The report of the reporter or reporter pro tempore of any court, duly appointed and sworn, when written out in longhand or printed in type and certified as being a correct transcript of the testimony and proceedings in the case, is prima facie a correct statement of such testimony and proceedings.

History: En. Sec. 377, C. Civ. Proc. 1895; re-en. Sec. 6380, Rev. C. 1907; re-en. Sec. 8935, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 273; re-en. Sec. 8935, R.C.M. 1935; amd. Sec. 8, Ch. 22, L. 1961; R.C.M. 1947, 93-1908.






Part 9. State Funding for District Courts

3-5-901. State assumption of district court expenses.

3-5-901. State assumption of district court expenses. (1) There is a state-funded district court program under the judicial branch. Under this program, the office of court administrator shall fund all district court costs, except as provided in subsection (3). These costs include but are not limited to the following: (a) salaries and benefits for: (i) district court judges; (ii) law clerks; (iii) court reporters, as provided in 3-5-601; (iv) juvenile probation officers, youth division offices staff, and assessment officers of the youth court; and (v) other employees of the district court; (b) in criminal cases: (i) fees for transcripts of proceedings, as provided in 3-5-604; (ii) witness fees and necessary expenses, as provided in 46-15-116; (iii) juror fees and necessary expenses; (iv) for a psychiatric examination under 46-14-202, the cost of the examination and other associated expenses, as provided in 46-14-202(4); and (v) for commitment under 46-14-221, the cost of transporting the defendant to the custody of the director of the department of public health and human services to be placed in an appropriate facility of the department of public health and human services and of transporting the defendant back for any proceedings, as provided in 46-14-221(5); (c) except as provided in 47-1-201(5), the district court expenses in all postconviction proceedings held pursuant to Title 46, chapter 21, and in all habeas corpus proceedings held pursuant to Title 46, chapter 22, and appeals from those proceedings; (d) except as provided in 47-1-201(5), the following expenses incurred by the state in federal habeas corpus cases that challenge the validity of a conviction or of a sentence: (i) transcript fees; (ii) witness fees; and (iii) expenses for psychiatric examinations; (e) except as provided in 47-1-201(5), the following expenses incurred by the state in a proceeding held pursuant to Title 41, chapter 3, part 4 or 6, that seeks temporary investigative authority of a youth, temporary legal custody of a youth, or termination of the parent-child legal relationship and permanent custody: (i) transcript fees; (ii) witness fees; (iii) expenses for medical and psychological evaluation of a youth or the youth's parent, guardian, or other person having physical or legal custody of the youth except for expenses for services that a person is eligible to receive under a public program that provides medical or psychological evaluation; (iv) expenses associated with appointment of a guardian ad litem or child advocate for the youth; and (v) expenses associated with court-ordered alternative dispute resolution; (f) except as provided in 47-1-201(5), costs of juror and witness fees and witness expenses before a grand jury; (g) costs of the court-sanctioned educational program concerning the effects of dissolution of marriage on children, as required in 40-4-226, and expenses of education when ordered for the investigation and preparation of a report concerning parenting arrangements, as provided in 40-4-215(2)(a); (h) except as provided in 47-1-201(5), all district court expenses associated with civil jury trials if similar expenses were paid out of the district court fund or the county general fund in any previous year; (i) all other costs associated with the operation and maintenance of the district court, including contract costs for court reporters who are independent contractors; and (j) costs associated with the operation and maintenance of the youth court and youth court division operations pursuant to 41-5-111 and subsection (1)(a) of this section, except for those costs paid by other entities identified in Title 41, chapter 5. (2) If a cost is not paid directly by the office of court administrator, the county shall pay the cost and the office of court administrator shall reimburse the county within 30 days of receipt of a claim. (3) For the purposes of subsection (1), district court costs paid by the office of court administrator do not include: (a) costs for clerks of district court and employees and expenses of the offices of the clerks of district court; (b) costs of providing and maintaining district court office space; or (c) charges incurred against a county by virtue of any provision of Title 7 or 46.

History: En. Sec. 1, Ch. 680, L. 1985; amd. Sec. 3, Ch. 1, Sp. L. 1985; amd. Sec. 1, Ch. 416, L. 1987; amd. Sec. 3, Ch. 704, L. 1991; amd. Sec. 6, Ch. 781, L. 1991; amd. Sec. 1, Ch. 330, L. 1993; amd. Sec. 2, Ch. 535, L. 1995; amd. Sec. 2, Ch. 394, L. 1999; amd. Sec. 41, Ch. 278, L. 2001; amd. Sec. 17, Ch. 585, L. 2001; amd. Sec. 3, Ch. 583, L. 2003; amd. Sec. 1, Ch. 585, L. 2003; amd. Sec. 19, Ch. 449, L. 2005; amd. Sec. 1, Ch. 140, L. 2007.



3-5-902. Fiscal administration for payment of court expenses.

3-5-902. Fiscal administration for payment of court expenses. The supreme court administrator shall establish procedures for the direct payment of district court expenses listed in 3-5-901 and for the reimbursement of district court expenses to counties as provided in 3-5-901 and shall record payments at a detailed level for budgeting and auditing purposes. The supreme court administrator shall reimburse counties for district court expenses in a timely manner.

History: En. Sec. 2, Ch. 680, L. 1985; amd. Sec. 4, Ch. 1, Sp. L. 1985; amd. Sec. 19, Ch. 489, L. 1991; amd. Sec. 4, Ch. 704, L. 1991; amd. Sec. 18, Ch. 585, L. 2001; amd. Sec. 4, Ch. 583, L. 2003.



3-5-903. Repealed.

3-5-903. Repealed. Secs. 52(1), 63(3), Ch. 585, L. 2001.

History: En. Sec. 3, Ch. 680, L. 1985; amd. Sec. 5, Ch. 1, Sp. L. 1985; amd. Sec. 5, Ch. 704, L. 1991.



3-5-904. Repealed.

3-5-904. Repealed. Sec. 3, Ch. 445, L. 2005.

History: En. Sec. 2, Ch. 361, L. 1995.









CHAPTER 6. MUNICIPAL COURTS

Part 1. General Provisions

3-6-101. Establishment of court.

3-6-101. Establishment of court. (1) A city with a population of 4,000 or more, according to the last federal census, may have a court, known as the municipal court of the city of (designating the name of the city) of the state of Montana. The court must be a court of record. The municipal court shall assume continuing jurisdiction over all pending city court cases in the city in which the municipal court is established. (2) A city may have a municipal court only if the governing body of the city elects by a two-thirds majority vote to adopt the provisions of this chapter by ordinance and, in the ordinance, provides the manner in which and time when the municipal court is to be established and is to assume continuing jurisdiction over all pending city court cases. If a city judge is not an attorney and the office is abolished because a municipal court is established, the ordinance must provide that the time when the establishment of the municipal court takes effect is the date on which the municipal court judge elected at the next election held under 3-6-201 begins the municipal court judge's term of office. The ordinance must be consistent with the provisions of this chapter.

History: En. Sec. 1, Ch. 177, L. 1935; re-en. Sec. 5094.1, R.C.M. 1935; amd. Sec. 1, Ch. 429, L. 1977; R.C.M. 1947, 11-1701; amd. Sec. 1, Ch. 99, L. 1991; amd. Sec. 182, Ch. 61, L. 2007.



3-6-102. Abolition of city court.

3-6-102. Abolition of city court. (1) In cities in which a municipal court is established, the office of city judge is abolished. (2) Except as provided in 3-6-101(2), a city judge whose office is abolished shall serve as a municipal court judge in the same city in which the judge served as city judge for the remainder of the judge's term and until the office of municipal court judge is filled by election, as provided under 3-6-201.

History: En. Sec. 16, Ch. 177, L. 1935; re-en. Sec. 5094.16, R.C.M. 1935; R.C.M. 1947, 11-1716; amd. Sec. 2, Ch. 99, L. 1991; amd. Sec. 2, Ch. 389, L. 2003.



3-6-103. Jurisdiction.

3-6-103. Jurisdiction. (1) The municipal court has jurisdiction coordinate and coextensive with the justices' courts of the county where the city is located and has exclusive original jurisdiction of all civil and criminal actions and proceedings provided for in 3-11-103. (2) Municipal courts have concurrent jurisdiction with the district court in actions arising under Title 70, chapters 24 through 27. (3) Applications for search warrants and complaints charging the commission of a felony may be filed in municipal court. The municipal court judge has the same jurisdiction and responsibility as a justice of the peace, including holding preliminary hearings. The city attorney may initiate proceedings charging a felony if the offense was committed within the city limits, but the county attorney shall take charge of the action if an information is filed in district court.

History: En. Sec. 2, Ch. 177, L. 1935; re-en. Sec. 5094.2, R.C.M. 1935; R.C.M. 1947, 11-1702; amd. Sec. 1, Ch. 330, L. 1991.



3-6-104. Powers and duties of the court.

3-6-104. Powers and duties of the court. (1) Except as otherwise provided by this chapter, chapter 30 of Title 25, and part 4 of chapter 17 of Title 46, the municipal court shall have in matters within its jurisdiction all the powers and duties of district judges in like cases. The court may make and alter rules for the conduct of its business and prescribe forms of process conformable to law. (2) The municipal court shall establish rules for appeal to district court. The rules are subject to the supreme court's rulemaking and supervisory authority.

History: (1)En. Sec. 20, Ch. 177, L. 1935; re-en. Sec. 5094.19, R.C.M. 1935; Sec. 11-1719, R.C.M. 1947; (2)En. Sec. 17, Ch. 177, L. 1935; re-en. Sec. 5094.17, R.C.M. 1935; amd. Sec. 9, Ch. 429, L. 1977; Sec. 11-1717, R.C.M. 1947; R.C.M. 1947, 11-1717(3), 11-1719(part).



3-6-105. Courtroom and supplies.

3-6-105. Courtroom and supplies. A room for the municipal court, with necessary furniture, fixtures, and supplies, shall be provided by the city wherein the court is located.

History: En. Sec. 5, Ch. 177, L. 1935; re-en. Sec. 5094.5, R.C.M. 1935; amd. Sec. 5, Ch. 429, L. 1977; R.C.M. 1947, 11-1705.



3-6-106. Sessions of court -- departments.

3-6-106. Sessions of court -- departments. (1) The municipal court must be in continuous session from 9 a.m. to noon and from 1 p.m. to 4 p.m. on every day except nonjudicial days. The judge may designate additional hours as the judge believes necessary. If there is more than one judge, each judge may hold a session of the court and may designate additional hours as the judge believes necessary. (2) If there is more than one judge, the chief municipal court judge shall divide the court into departments, make rules for the government of the court, and describe the order of the court's business. Each department must be numbered, and a judge must be assigned to each department.

History: En. Sec. 8, Ch. 177, L. 1935; re-en. Sec. 5094.8, R.C.M. 1935; amd. Sec. 6, Ch. 429, L. 1977; R.C.M. 1947, 11-1708; amd. Sec. 1, Ch. 167, L. 2005.



3-6-107. through reserved.

3-6-107 through 3-6-109 reserved.



3-6-110. Appeal to district court -- record on appeal.

3-6-110. Appeal to district court -- record on appeal. (1) A party may appeal to district court from a municipal court judgment or order. The appeal is confined to review of the record and questions of law, subject to the supreme court's rulemaking and supervisory authority. (2) The record on appeal to district court consists of an electronic recording or stenographic transcription of a case tried, together with all papers filed in the action. (3) The district court may affirm, reverse, or amend any appealed order or judgment and may direct the proper order or judgment to be entered or direct that a new trial or further proceeding be had in the court from which the appeal was taken.

History: En. Sec. 6, Ch. 99, L. 1991.






Part 2. Municipal Court Judges

3-6-201. Number of judges -- election -- term of office -- chief judge -- duties of chief judge -- assistant judge.

3-6-201. Number of judges -- election -- term of office -- chief judge -- duties of chief judge -- assistant judge. (1) The governing body of a city shall determine by ordinance the number of judges required to operate the municipal court. (2) A municipal court judge who is not a part-time assistant judge appointed under subsection (6) must be elected at the general election, as provided in 13-1-104(2). The judge's term commences on the first Monday in January following the election. The judge shall hold office for the term of 4 years and until a successor is elected and qualified. (3) Except as provided in subsection (2), all elections of municipal court judges are governed by the laws applicable to the election of district court judges. (4) If there is more than one municipal court judge, the judges shall adopt a procedure by which they either select a chief municipal court judge at the beginning of each calendar year or by which the position of chief municipal court judge rotates among the judges in order of seniority at the beginning of each calendar year, with the most senior judge serving during the first year of the rotation. (5) The chief municipal court judge shall provide for the efficient management of the court, in cooperation with the other judge or judges, if any, and shall: (a) maintain a central docket of the court's cases; (b) provide for the distribution of cases from the central docket among the judges, if there is more than one judge, in order to equalize the work of the judges; (c) request the jurors needed for cases set for jury trial; (d) if there is more than one judge, temporarily reassign or substitute judges among the departments as necessary to carry out the business of the court; and (e) supervise and control the court's personnel and the administration of the court. (6) A municipal court judge may, with the approval of the governing body of the city, appoint a part-time assistant judge, who must have the same qualifications as a judge pro tempore under 3-6-204, to serve during the municipal court judge's term of office. An order by a part-time assistant judge has the same force and effect as an order of a municipal court judge.

History: En. Sec. 3, Ch. 177, L. 1935; re-en. Sec. 5094.3, R.C.M. 1935; amd. Sec. 2, Ch. 429, L. 1977; R.C.M. 1947, 11-1703; amd. Sec. 376, Ch. 571, L. 1979; amd. Sec. 3, Ch. 99, L. 1991; amd. Sec. 2, Ch. 167, L. 2005.



3-6-202. Qualifications -- certification -- training.

3-6-202. Qualifications -- certification -- training. (1) A municipal court judge must have the same qualifications as a judge of a district court, as set forth in Article VII, section 9, of the Montana constitution, except that a municipal court judge need only be admitted to the practice of law in Montana for at least 3 years prior to the date of appointment or election. (2) A municipal court judge shall reside in the county in which the court is located and shall meet the residency requirements provided in 3-10-204. (3) The commission on courts of limited jurisdiction, upon finding compliance with subsections (1) and (2), shall issue a certificate, as required in 3-1-1502, prior to the municipal court judge assuming office. The certificate must be conditioned upon continued compliance with the minimum judicial education requirements provided for in this section. The certificate must be filed with the clerk and recorder as provided in 3-1-1502. (4) A municipal court judge shall complete a minimum of 15 hours of continuing judicial education requirements each year or a greater number established by the supreme court. Attendance at the two annual training sessions under 3-10-203 may fulfill the requirement provided for in this subsection. (5) Completion of a course approved for continuing judicial or legal education hours applies to the judicial education requirements under subsection (4). (6) A municipal court judge is entitled to reimbursement by the city in which the judge holds or will hold court for all actual and necessary expenses and costs incurred in attending a continuing judicial or legal education course. (7) On or before December 31 of each year, a municipal court judge shall file an affidavit of compliance with the continuing judicial education requirements established in this section with the commission on courts of limited jurisdiction. The supreme court may sanction a municipal court judge or declare a vacancy in the office of the judge for failure to meet the training requirements established in this section.

History: En. Sec. 4, Ch. 177, L. 1935; re-en. Sec. 5094.4, R.C.M. 1935; amd. Sec. 1, Ch. 124, L. 1974; amd. Sec. 3, Ch. 429, L. 1977; R.C.M. 1947, 11-1704(1); amd. Sec. 3, Ch. 317, L. 1991; amd. Sec. 3, Ch. 389, L. 2003.



3-6-203. Salary.

3-6-203. Salary. The salary of the municipal court judge must be set by ordinance or resolution and is payable monthly by the city treasurer. Actual and necessary expenses for the municipal court judge are expenses, as defined and provided in 2-18-501 through 2-18-503, incurred in the performance of official duties.

History: En. Sec. 4, Ch. 177, L. 1935; re-en. Sec. 5094.4, R.C.M. 1935; amd. Sec. 1, Ch. 124, L. 1974; amd. Sec. 3, Ch. 429, L. 1977; R.C.M. 1947, 11-1704(2); amd. Sec. 8, Ch. 528, L. 1979; amd. Sec. 4, Ch. 99, L. 1991; amd. Sec. 183, Ch. 61, L. 2007.



3-6-204. Disqualification -- judge pro tempore.

3-6-204. Disqualification -- judge pro tempore. When a judge of a municipal court has been disqualified or is sick or unable to act, the judge shall call in a sitting or retired judge of a court of record or an attorney who is a member of the state bar of Montana and is in good standing to act as a judge pro tempore. The judge pro tempore has the same power and authority as the municipal court judge.

History: En. Sec. 13, Ch. 177, L. 1935; re-en. Sec. 5094.13, R.C.M. 1935; R.C.M. 1947, 11-1713; amd. Sec. 20, Ch. 21, L. 1979; amd. Sec. 4, Ch. 389, L. 2003; amd. Sec. 3, Ch. 167, L. 2005; amd. Sec. 3, Ch. 557, L. 2005; amd. Sec. 1, Ch. 105, L. 2013.






Part 3. Conduct of Court Business

3-6-301. Clerk of the court -- administrative expenses.

3-6-301. Clerk of the court -- administrative expenses. The position of municipal court clerk of the court must be established by ordinance. The governing body of the city shall set the salary of the clerk and provide for other necessary expenses that may be incurred in operating the court.

History: En. Sec. 6, Ch. 177, L. 1935; re-en. Sec. 5094.6, R.C.M. 1935; R.C.M. 1947, 11-1706(part); amd. Sec. 5, Ch. 99, L. 1991.



3-6-302. Records -- electronic filing and storage.

3-6-302. Records -- electronic filing and storage. (1) The records of the court must be kept by the clerk. The records in civil causes must conform as nearly as possible to the records of district courts. In criminal causes, in cases arising under city ordinances, and in cases mentioned in 3-11-103, the records must be similar to the records now kept in justices' courts. (2) The clerk may elect to keep court documents by means of electronic filing or storage, or both, as provided in 3-1-114 and 3-1-115, in lieu of or in addition to keeping paper records.

History: En. Sec. 6, Ch. 177, L. 1935; re-en. Sec. 5094.6, R.C.M. 1935; R.C.M. 1947, 11-1706(part); amd. Sec. 21, Ch. 21, L. 1979; amd. Sec. 5, Ch. 174, L. 1995.



3-6-303. Officers of court.

3-6-303. Officers of court. (1) The chief of police of the city is the executive officer of the municipal court. The chief of police shall serve all process and execute all orders of the court, either in person or by subordinate police officer, who shall execute process in the chief's name. (2) The chief of police, with the approval of the judge, shall appoint one or more police officers as court officers, one of whom shall attend the sessions of the court and perform all duties in connection with the court that the judge may require.

History: En. Sec. 7, Ch. 177, L. 1935; re-en. Sec. 5094.7, R.C.M. 1935; R.C.M. 1947, 11-1707; amd. Sec. 184, Ch. 61, L. 2007.









CHAPTER 7. WATER COURTS

Part 1. Water Divisions

3-7-101. Water divisions.

3-7-101. Water divisions. To adjudicate existing water rights and to conduct hearings in cases certified under 85-2-309, water divisions are established as defined in 3-7-102. A water division shall be presided over by a water judge.

History: En. Sec. 1, Ch. 697, L. 1979; amd. Sec. 1, Ch. 596, L. 1985.



3-7-102. Water divisions boundaries.

3-7-102. Water divisions boundaries. There are four water divisions whose boundaries are formed by the natural divides between drainages and the borders of the state of Montana and which are described as follows: (1) The Yellowstone River basin water division consists of those areas drained by the Yellowstone and Little Missouri Rivers and any remaining areas in Carter County. (2) The lower Missouri River basin water division consists of those areas drained by the Missouri River from below the mouth of the Marias River and any remaining areas in Glacier and Sheridan Counties. (3) The upper Missouri River basin water division consists of those areas drained by the Missouri River to below the mouth of the Marias River. (4) The Clark Fork River basin water division consists of the areas drained by the Clark Fork River, the Kootenai River, and any remaining areas in Lincoln County.

History: En. Sec. 2, Ch. 697, L. 1979.



3-7-103. Promulgation of rules and prescription of forms -- advisory committee.

3-7-103. Promulgation of rules and prescription of forms -- advisory committee. (1) As soon as practicable the Montana supreme court may promulgate special rules of practice and procedure and shall prescribe forms for use in connection with this chapter and Title 85, chapter 2, parts 2 and 7, in consultation with the water judge and the department of natural resources and conservation. (2) (a) The chief water judge shall appoint a water adjudication advisory committee to provide recommendations to the water court, the Montana supreme court, the department of natural resources and conservation, and the legislature on methods to improve and expedite the water adjudication process. (b) The committee consists of three nongovernmental attorneys who practice before the water court, one district court judge, and three water users who have filed statements of claim with the department of natural resources and conservation under this chapter. (c) The chief water judge or the judge's designee shall serve as an ex officio member of the committee. The Montana supreme court may appoint the attorney general or the attorney general's designee, a representative from the department of natural resources and conservation, and a representative of the United States government as ex officio members of the committee. (d) The committee members shall serve at the pleasure of the water court and shall serve without compensation. (e) The committee shall file a report with the Montana supreme court by October 1, 1996, and as often as determined by the Montana supreme court.

History: En. Sec. 10, Ch. 697, L. 1979; amd. Sec. 16, Ch. 575, L. 1981; amd. Sec. 1, Ch. 421, L. 1995.






Part 2. Water Judges

3-7-201. Designation of water judge.

3-7-201. Designation of water judge. (1) A water judge must be designated for each water division by a majority vote of a committee composed of the district court judge from each single-judge judicial district and the chief district judge from each multijudge judicial district, wholly or partly within the division. Except as provided in subsection (2), a water judge must be a district court judge or retired district court judge of a judicial district wholly or partly within the water division. (2) A district court judge or retired district court judge may sit as a water judge in more than one division if requested by the chief justice of the supreme court or the water judge of the division in which the judge is requested to sit. (3) A water judge, when presiding over a water division, presides as district court judge in and for each judicial district wholly or partly within the water division.

History: En. Sec. 1, Ch. 697, L. 1979; amd. Sec. 1, Ch. 80, L. 1981; amd. Sec. 1, Ch. 604, L. 1989; amd. Sec. 185, Ch. 61, L. 2007.



3-7-202. Term of office.

3-7-202. Term of office. The term of office for water judges is from the date of initial appointment as provided in 3-7-201 to June 30, 1985. After June 30, 1985, the term of office of a water judge is 4 years, subject to continuation of the water divisions by the legislature.

History: En. Sec. 9, Ch. 697, L. 1979.



3-7-203. Vacancies.

3-7-203. Vacancies. If a vacancy in the office of water judge occurs, it must be filled in the manner provided in 3-7-201 for the initial designation of a water judge. A vacancy is created when a water judge dies, resigns, retires, is not elected to a subsequent term, forfeits the judicial position, is removed, or is otherwise unable to complete the term as a water judge.

History: En. Sec. 8, Ch. 697, L. 1979; amd. Sec. 2, Ch. 80, L. 1981; amd. Sec. 186, Ch. 61, L. 2007.



3-7-204. Supervision and administration by supreme court.

3-7-204. Supervision and administration by supreme court. (1) The Montana supreme court shall supervise the activities of the water judges, water masters, and associated personnel in implementing this chapter and Title 85, chapter 2, part 2. (2) The supreme court shall pay the expenses of the water judges and the salaries and expenses of the water judges' staffs and the salaries and expenses of the water masters and the water masters' staffs, from appropriations made for that purpose. "Salaries and expenses" as used in this section include but are not limited to the salaries and expenses of personnel, the cost of office equipment and office space, and other necessary expenses that may be incurred in the administration of this chapter and Title 85, chapter 2, part 2.

History: En. Sec. 1, Ch. 268, L. 1981; amd. Sec. 1, Ch. 389, L. 1999.



3-7-205. through reserved.

3-7-205 through 3-7-210 reserved.



3-7-211. Appointment of water commissioners.

3-7-211. Appointment of water commissioners. The district court having jurisdiction over the hydrologically interrelated portion of a water division, as described in 85-2-231(3), in which the controversy arises may appoint and supervise a water commissioner as provided for in Title 85, chapter 5.

History: En. Sec. 6, Ch. 697, L. 1979; amd. Sec. 2, Ch. 604, L. 1989; amd. Sec. 2, Ch. 16, L. 1991.



3-7-212. Enforcement of decrees.

3-7-212. Enforcement of decrees. The district court having jurisdiction may enforce the provisions of a final decree. In the absence of any final decree having been issued, the district court having jurisdiction may enforce the provisions of a temporary preliminary decree or preliminary decree entered under 85-2-231, as modified by a water judge after objections and hearings.

History: En. Sec. 6, Ch. 697, L. 1979; amd. Sec. 3, Ch. 604, L. 1989.



3-7-213. Repealed.

3-7-213. Repealed. Sec. 8, Ch. 604, L. 1989.

History: En. Sec. 6, Ch. 697, L. 1979; amd. Sec. 3, Ch. 80, L. 1981; amd. Sec. 6, Ch. 651, L. 1987.



3-7-214. through reserved.

3-7-214 through 3-7-220 reserved.



3-7-221. Appointment of chief water judge and associate water judge -- terms of office.

3-7-221. Appointment of chief water judge and associate water judge -- terms of office. (1) The chief justice of the Montana supreme court shall appoint a chief water judge as provided in Title 3, chapter 1, part 10. The chief justice of the Montana supreme court may appoint an associate water judge as provided in Title 3, chapter 1, part 10. (2) To be eligible for the office of chief water judge or associate water judge, a person shall have the qualifications for district court or supreme court judges found in Article VII, section 9, of the Montana constitution. (3) The term of office of the chief water judge and the associate water judge is 4 years, subject to continuation of the water divisions by the legislature.

History: En. Sec. 1, Ch. 442, L. 1981; amd. Sec. 7, Ch. 651, L. 1987; amd. Sec. 3, Ch. 335, L. 2011.



3-7-222. Salary -- office space.

3-7-222. Salary -- office space. (1) The chief water judge and the associate water judge must receive the same salary and expense allowance as provided for district judges in 3-5-211. (2) The office of the chief water judge and the associate water judge must be at the location designated by the chief justice of the Montana supreme court. The Montana supreme court shall provide in its budget for the salary, expenses, and office and staff requirements of the chief water judge and the associate water judge. Money may be appropriated by the legislature from the general fund for these purposes.

History: En. Sec. 2, Ch. 442, L. 1981; amd. Sec. 2, Ch. 389, L. 1999; amd. Sec. 4, Ch. 335, L. 2011.



3-7-223. Duties of chief water judge.

3-7-223. Duties of chief water judge. The chief water judge shall: (1) administer the adjudication of existing water rights by: (a) coordinating with the department of natural resources and conservation in compiling information submitted on water claim forms under Title 85, chapter 2, part 2, to assure that the information is expeditiously and properly compiled and transferred to the water judge in each water division; (b) assuring that the water judge in each water division moves without unreasonable delay to enter the required preliminary decree; (c) assuring that any contested or conflicting claims are tried and adjudicated as expeditiously as possible; (2) conduct hearings in cases certified to the district court under 85-2-309; (3) assign court personnel to divisions and duties as needed; (4) assign the associate water judge to divisions and cases as needed; and (5) request and secure the transfer of water judges between divisions as needed.

History: En. Sec. 3, Ch. 442, L. 1981; amd. Sec. 1, Ch. 256, L. 1983; amd. Sec. 2, Ch. 596, L. 1985; amd. Sec. 6, Ch. 335, L. 2011.



3-7-224. Jurisdiction of chief water judge and associate water judge.

3-7-224. Jurisdiction of chief water judge and associate water judge. (1) The chief water judge and the associate water judge may, at the discretion of the chief justice of the Montana supreme court, also serve as water judge for one of the water divisions. (2) The chief water judge and the associate water judge have jurisdiction over cases certified to the district court under 85-2-309 and all matters relating to the determination of existing water rights within the boundaries of the state of Montana. (3) With regard to the consideration of a matter within the chief water judge's jurisdiction, the chief water judge and the associate water judge have the same powers as a district court judge. The chief water judge and the associate water judge may issue orders, on the motion of an interested party or on the judge's own motion, that may reasonably be required to allow the judge to fulfill the judge's responsibilities, including but not limited to requiring the joinder of persons not parties to the administrative hearing being conducted by the department pursuant to 85-2-309 or 85-2-402 as considered necessary to resolve any factual or legal issue certified pursuant to 85-2-309(2).

History: En. Sec. 4, Ch. 442, L. 1981; amd. Sec. 3, Ch. 596, L. 1985; amd. Sec. 187, Ch. 61, L. 2007; amd. Sec. 7, Ch. 335, L. 2011.



3-7-225. Duties of associate water judge.

3-7-225. Duties of associate water judge. The duties of the associate water judge are the same as those assigned to the chief water judge pursuant to 3-7-223(1) and (2).

History: En. Sec. 5, Ch. 335, L. 2011.






Part 3. Water Masters

3-7-301. Appointment of water masters -- removal.

3-7-301. Appointment of water masters -- removal. (1) The chief water judge or the water judge in each water division may appoint one or more water masters. (2) A water master may be appointed after July 1, 1980, and must be appointed on or before July 1, 1982. (3) In appointing a water master, the water judge shall consider a potential master's experience with water law, water use, and water rights. (4) A water master shall serve at the pleasure of the chief water judge and may be removed by the chief water judge. (5) A water master may serve in any water division and may be moved among the water divisions at the discretion of the chief water judge.

History: En. Sec. 3, Ch. 697, L. 1979; amd. Sec. 2, Ch. 268, L. 1981; amd. Sec. 2, Ch. 256, L. 1983.



3-7-302. Repealed.

3-7-302. Repealed. Sec. 1, Ch. 356, L. 2003.

History: En. Sec. 4, Ch. 697, L. 1979; amd. Sec. 3, Ch. 389, L. 1999.



3-7-303. through reserved.

3-7-303 through 3-7-310 reserved.



3-7-311. Duties of water masters.

3-7-311. Duties of water masters. (1) The water master has the general powers given to a master by Rule 53(c), M.R.Civ.P. (2) Within a reasonable time after June 30, 1983, the water master shall issue a report to the water judge meeting the requirements for the preliminary decree as specified in 85-2-231. (3) After a water judge issues a preliminary decree, the water master shall assist the water judge in the performance of the water division's further duties as ordered by the water judge. (4) A water master may be appointed by a district court to serve as a special master to a district court for actions brought pursuant to 85-2-114(1) or (3) or 85-5-301 if the appointment is approved by the chief water judge.

History: En. Sec. 5, Ch. 697, L. 1979; amd. Sec. 1, Ch. 103, L. 2009.






Part 4. Disqualification

3-7-401. Definitions.

3-7-401. Definitions. For the purposes of this part, the following definitions apply: (1) "Fiduciary" includes such relationships as executor, administrator, trustee, or guardian. (2) "Financial interest" means ownership of a legal or equitable interest, however small, or a relationship as director, advisor, or other active participant in the affairs of a party, except that: (a) ownership in a mutual or common investment fund that holds securities is not a financial interest in such securities unless the judge or water master participates in the management of the fund; (b) an office in an educational, religious, charitable, fraternal, or civic organization is not a financial interest in securities held by the organization; (c) the proprietary interest of a policyholder in a mutual insurance company or a depositor in a mutual savings association or a similar proprietary interest is a financial interest in the organization only if the outcome of the proceeding could substantially affect the value of the interest; and (d) ownership of government securities is a financial interest in the issuer only if the outcome of the proceeding could substantially affect the value of the securities. (3) "Proceeding" includes prehearing, hearing, appellate review, or other stages of adjudication conducted by the water master or water judge.

History: En. Sec. 7, Ch. 697, L. 1979.



3-7-402. Disqualification of water judge or master.

3-7-402. Disqualification of water judge or master. (1) A water judge may withdraw or may disqualify the water master in any proceeding or pertinent portion of a proceeding in which the judge's or the water master's impartiality might reasonably be questioned. (2) A water judge may also withdraw or may disqualify the water master in the following circumstances: (a) if the judge or the water master has a personal bias or prejudice concerning a party of personal knowledge or disputed evidentiary facts concerning the proceeding; (b) if in private practice the judge or the water master served as a lawyer in the matter in controversy or a lawyer with whom the judge or the water master previously practiced law served during the association as a lawyer concerning the matter or the judge or the lawyer has been a material witness concerning it; (c) if the judge or the water master has served in governmental employment and in that capacity participated as counsel, adviser, or material witness concerning the proceeding or expressed an opinion concerning the merits of the particular case in controversy; (d) if the judge or the water master knows that the judge or the water master, individually or as a fiduciary, or the judge's or the water master's spouse or minor child residing in the judge's or the water master's household has a financial interest in the subject matter in controversy or in a party to the proceeding or any other interest that could be substantially affected by the outcome of the proceeding; or (e) if the judge or the water master or the judge's or the water master's spouse or a person within the third degree of relationship to any of them (as calculated according to 72-11-101 through 72-11-104) or the spouse of such a person: (i) is a party to the proceeding or an officer, director, or trustee of a party; (ii) is known by the judge or water master to have an interest that could be substantially affected by the outcome of the proceeding; (iii) is to the judge's or water master's knowledge likely to be a material witness in the proceeding. (3) A water judge should be informed about the judge's and the water master's personal and fiduciary financial interests and make a reasonable effort to be informed about the personal financial interests of the judge's and the water master's spouse and minor children residing in the judge's or the water master's respective household.

History: En. Sec. 7, Ch. 697, L. 1979; amd. Sec. 1, Ch. 494, L. 1993.



3-7-403. Waiver of disqualification.

3-7-403. Waiver of disqualification. A water judge may accept from the parties to the proceeding a waiver of any ground for disqualification if it is preceded by a full disclosure on the record of the basis for disqualification.

History: En. Sec. 7, Ch. 697, L. 1979.



3-7-404. Procedure exclusive.

3-7-404. Procedure exclusive. The procedure for disqualification of a water judge or water master specified in this section is exclusive unless otherwise specifically altered by the Montana supreme court.

History: En. Sec. 7, Ch. 697, L. 1979.






Part 5. Jurisdiction

3-7-501. Jurisdiction.

3-7-501. Jurisdiction. (1) The jurisdiction of each judicial district concerning the determination and interpretation of cases certified to the court under 85-2-309 or of existing water rights is exercised exclusively by it through the water division or water divisions that contain the judicial district wholly or partly. (2) A water judge may not preside over matters concerning the determination and interpretation of cases certified to the court under 85-2-309 or of existing water rights beyond the boundaries specified in 3-7-102 for the judge's division except as provided in 3-7-201. (3) The water judge for each division shall exercise jurisdiction over all matters concerning cases certified to the court under 85-2-309 or concerning the determination and interpretation of existing water rights within the judge's division as specified in 3-7-102 that are considered filed in or transferred to a judicial district wholly or partly within the division. (4) The determination and interpretation of existing water rights includes, without limitation, the adjudication of total or partial abandonment of existing water rights occurring at any time before the entry of the final decree.

History: En. Secs. 1, 6, Ch. 697, L. 1979; amd. Sec. 4, Ch. 80, L. 1981; amd. Sec. 4, Ch. 596, L. 1985; amd. Sec. 4, Ch. 604, L. 1989; amd. Sec. 1, Ch. 174, L. 1997.



3-7-502. Jurisdictional disputes.

3-7-502. Jurisdictional disputes. Whenever a question arises concerning which water judge shall preside over adjudication of a matter concerning a case certified to the court under 85-2-309 or the determination and interpretation of existing water rights, the question shall be settled by the water judges involved.

History: En. Sec. 2, Ch. 697, L. 1979; amd. Sec. 5, Ch. 596, L. 1985.









CHAPTER 10. JUSTICES' COURTS

Part 1. General Provisions

3-10-101. Number and location of justices' courts -- authorization to combine with city court -- justice's court of record.

3-10-101. Number and location of justices' courts -- authorization to combine with city court -- justice's court of record. (1) There must be at least one justice's court in each county of the state, which must be located at the county seat. The board of county commissioners shall designate the number of justices in each justice's court. (2) The board of county commissioners of each county of the state may establish: (a) one additional justice's court located anywhere in the county; and (b) one additional justice's court located in each city having a population of over 5,000, as provided in subsection (3). (3) A city having a population of over 5,000 may, by resolution, request the board of county commissioners to constitute a justice's court in the city. A justice's court must be established in the city if the board of county commissioners approves the request by resolution. (4) A justice of the peace of a court established pursuant to subsection (3) may act as the city judge upon passage of a city ordinance authorizing the action and upon approval of the ordinance by resolution of the board of county commissioners. If the ordinance and resolution are passed, the city and the county shall enter into an agreement for proportionate payment of the justice's salary, as established under 3-10-207 and 3-11-202, and for proportionate reimbursement for the use of facilities. (5) A county may establish the justice's court as a court of record. If the justice's court is established as a court of record, it must be known as a "justice's court of record" and, in addition to the provisions of this chapter, is also subject to the provisions of 3-10-115 and 3-10-116. The court's proceedings must be recorded by electronic recording or stenographic transcription and all papers filed in a proceeding must be included in the record. A justice's court of record may be established by a resolution of the county commissioners or pursuant to 7-5-131 through 7-5-137.

History: En. Sec. 60, C. Civ. Proc. 1895; re-en. Sec. 6279, Rev. C. 1907; re-en. Sec. 8833, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 85; re-en. Sec. 8833, R.C.M. 1935; amd. Sec. 4, Ch. 491, L. 1973; amd. Sec. 1, Ch. 23, L. 1974; amd. Sec. 1, Ch. 276, L. 1974; amd. Sec. 9, Ch. 420, L. 1975; R.C.M. 1947, 93-401(part); amd. Sec. 1, Ch. 56, L. 1981; amd. Sec. 3, Ch. 393, L. 1999; amd. Sec. 5, Ch. 389, L. 2003; amd. Sec. 4, Ch. 557, L. 2005.



3-10-102. When courts open.

3-10-102. When courts open. A justice's court is always open for the transaction of business, except on legal holidays and nonjudicial days.

History: En. Sec. 61, C. Civ. Proc. 1895; re-en. Sec. 6280, Rev. C. 1907; re-en. Sec. 8834, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 104; amd. Sec. 1, Ch. 92, L. 1933; re-en. Sec. 8834, R.C.M. 1935; amd. Sec. 6, Ch. 491, L. 1973; amd. Sec. 3, Ch. 276, L. 1974; R.C.M. 1947, 93-402.



3-10-103. County to provide facilities.

3-10-103. County to provide facilities. The board of county commissioners of the county in which the justice of the peace has been elected or appointed: (1) shall provide for the justice's court: (a) the office, courtroom, and clerical assistance necessary to enable the justice of the peace and the clerk of justice's court, if any, to conduct business in dignified surroundings; (b) the books, records, forms, papers, stationery, postage, office equipment, and supplies necessary in the proper keeping of the records and files of the court and the transaction of the business; and (c) the latest edition of the Montana Code Annotated and all official supplements; and (2) may provide a clerk of justice's court.

History: En. Sec. 3, Ch. 491, L. 1973; R.C.M. 1947, 93-412(1); amd. Sec. 1, Ch. 6, L. 2001.



3-10-104. through reserved.

3-10-104 through 3-10-110 reserved.



3-10-111. What provisions of code applicable to justices' courts.

3-10-111. What provisions of code applicable to justices' courts. Because justices' courts are courts of peculiar and limited jurisdiction, only those provisions of this code which are, in their nature, applicable to the organization, powers, and course of proceedings in justices' courts or which have been made applicable by special provisions in this chapter, chapter 31 of Title 25, and Title 27 are applicable to justices' courts and the proceedings therein.

History: En. Sec. 1686, C. Civ. Proc. 1895; re-en. Sec. 7084, Rev. C. 1907; re-en. Sec. 9717, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 925; re-en. Sec. 9717, R.C.M. 1935; amd. Sec. 52, Ch. 344, L. 1977; R.C.M. 1947, 93-7707; amd. Sec. 22, Ch. 21, L. 1979.



3-10-112. through reserved.

3-10-112 through 3-10-114 reserved.



3-10-115. Appeal to district court from justice's court of record -- record on appeal.

3-10-115. Appeal to district court from justice's court of record -- record on appeal. (1) A party may appeal to district court a judgment or order from a justice's court of record. The appeal is confined to review of the record and questions of law, subject to the supreme court's rulemaking and supervisory authority. (2) The record on appeal to district court consists of an electronic recording or stenographic transcription of a case tried, together with all papers filed in the action. (3) The district court may affirm, reverse, or amend any appealed order or judgment and may direct the proper order or judgment to be entered or direct that a new trial or further proceeding be had in the court from which the appeal was taken. (4) Unless the supreme court establishes rules for appeal from a justice's court of record to the district court, the Montana Uniform Municipal Court Rules of Appeal to District Court, codified in Title 25, chapter 30, apply to appeals to district court from the justice's court of record.

History: En. Sec. 8, Ch. 389, L. 2003; amd. Sec. 6, Ch. 557, L. 2005.



3-10-116. Disqualification of justice of peace for justice's court of record -- judge pro tempore.

3-10-116. Disqualification of justice of peace for justice's court of record -- judge pro tempore. (1) When a justice of the peace for a justice's court of record has been disqualified or is sick or unable to act, the justice shall call in another justice of the peace for a justice's court of record, another justice of the peace for a justice's court not of record, a municipal court judge, a retired justice of the peace for a justice's court of record, a retired municipal court judge, an attorney, or the clerk of the justice's court of record to act as a judge pro tempore. (2) (a) Except as provided in subsection (2)(b), the judge pro tempore has the same power and authority as the justice of the peace for the justice's court of record. (b) A clerk of a justice's court of record acting as a judge pro tempore may not preside over a trial but may preside over an initial appearance.

History: En. Sec. 9, Ch. 389, L. 2003; amd. Sec. 7, Ch. 557, L. 2005; amd. Sec. 1, Ch. 172, L. 2011.



3-10-117. Repealed.

3-10-117. Repealed. Sec. 13, Ch. 557, L. 2005.

History: En. Sec. 10, Ch. 389, L. 2003.



3-10-118. Powers and duties of justice's court of record.

3-10-118. Powers and duties of justice's court of record. (1) Except as otherwise provided by Title 25, chapter 30, and this chapter, the justice of the peace in a justice's court of record has, in matters within its jurisdiction, all the powers and duties of district judges in like cases. The justice of the peace may make and alter rules for the conduct of its business and prescribe forms of process conformable to law. (2) The justice's court of record shall establish rules for appeal to district court. The rules are subject to the supreme court's rulemaking and supervisory authority.

History: En. Sec. 5, Ch. 557, L. 2005.






Part 2. Justices of the Peace

3-10-201. Election.

3-10-201. Election. (1) Except as provided in 3-10-206, each justice of the peace must be elected by the qualified electors of the county at the general state election immediately preceding the expiration of the term of office of the justice of the peace's predecessor. (2) A justice of the peace must be nominated and elected on the nonpartisan judicial ballot in the same manner as judges of the district court. (3) Each judicial office must be a separate and independent office for election purposes, each office must be numbered by the county commissioners, and each candidate for justice of the peace shall specify the number of the office for which the candidate seeks to be elected. A candidate may not file for more than one office. (4) Section 13-35-231, prohibiting political party endorsement for judicial officers, applies to justices of the peace.

History: En. Sec. 60, C. Civ. Proc. 1895; re-en. Sec. 6279, Rev. C. 1907; re-en. Sec. 8833, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 85; re-en. Sec. 8833, R.C.M. 1935; amd. Sec. 4, Ch. 491, L. 1973; amd. Sec. 1, Ch. 23, L. 1974; amd. Sec. 1, Ch. 276, L. 1974; amd. Sec. 9, Ch. 420, L. 1975; R.C.M. 1947, 93-401(part); amd. Sec. 188, Ch. 61, L. 2007; amd. Sec. 1, Ch. 143, L. 2013.



3-10-202. Oath -- proof of certification.

3-10-202. Oath -- proof of certification. (1) Each justice of the peace, elected or appointed, after receipt of the certificate of election or appointment, shall, before entering upon the duties of office, take the constitutional oath of office, which must be filed with the county clerk. (2) Before the county clerk may file the oath, the elected or appointed justice shall satisfy the clerk that the justice is certified as provided in 3-1-1502 or 3-1-1503.

History: En. Sec. 60, C. Civ. Proc. 1895; re-en. Sec. 6279, Rev. C. 1907; re-en. Sec. 8833, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 85; re-en. Sec. 8833, R.C.M. 1935; amd. Sec. 4, Ch. 491, L. 1973; amd. Sec. 1, Ch. 23, L. 1974; amd. Sec. 1, Ch. 276, L. 1974; amd. Sec. 9, Ch. 420, L. 1975; R.C.M. 1947, 93-401(3), (4); amd. Sec. 1, Ch. 366, L. 1987; amd. Sec. 4, Ch. 317, L. 1991; amd. Sec. 189, Ch. 61, L. 2007.



3-10-203. Orientation course -- annual training.

3-10-203. Orientation course -- annual training. (1) Under the supervision of the supreme court, a course of study must be presented as soon as is practical following each general election. Actual and necessary travel expenses, as defined and provided in 2-18-501 through 2-18-503, and the costs of registration and books and other materials must be paid to the elected or appointed justice of the peace for attending the course by the county in which the justice of the peace holds or will hold court and must be charged against that county. (2) There must be two mandatory annual training sessions supervised by the supreme court for all elected and appointed justices of the peace. One of the training sessions may be held in conjunction with the Montana magistrates' association convention. Actual and necessary travel expenses, as defined and provided in 2-18-501 through 2-18-503, and the costs of registration and books and other materials must be paid to the elected or appointed justice of the peace for attending the sessions by the county in which the justice of the peace holds or will hold court and must be charged against that county. (3) Each justice of the peace shall attend the training sessions provided for in subsection (2). Failure to attend disqualifies the justice of the peace from office and creates a vacancy in the office. However, the supreme court may excuse a justice of the peace from attendance because of illness, a death in the family, or any other good cause.

History: En. Sec. 60, C. Civ. Proc. 1895; re-en. Sec. 6279, Rev. C. 1907; re-en. Sec. 8833, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 85; re-en. Sec. 8833, R.C.M. 1935; amd. Sec. 4, Ch. 491, L. 1973; amd. Sec. 1, Ch. 23, L. 1974; amd. Sec. 1, Ch. 276, L. 1974; amd. Sec. 9, Ch. 420, L. 1975; R.C.M. 1947, 93-401(5), (6); amd. Sec. 1, Ch. 466, L. 1979; amd. Sec. 9, Ch. 528, L. 1979; amd. Sec. 2, Ch. 366, L. 1987; amd. Sec. 6, Ch. 389, L. 2003; amd. Sec. 8, Ch. 557, L. 2005.



3-10-204. Residence requirements.

3-10-204. Residence requirements. (1) A justice of the peace must reside in the county in which the justice's court is held. (2) A person is not eligible for the office of justice of the peace unless the person is a citizen of the United States and has been a resident of the county in which the person is to serve for 1 year preceding election or appointment.

History: En. Sec. 163, C. Civ. Proc. 1895; re-en. Sec. 6311, Rev. C. 1907; re-en. Sec. 8865, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 159; re-en. Sec. 8865, R.C.M. 1935; amd. Sec. 13, Ch. 491, L. 1973; R.C.M. 1947, 93-704; amd. Sec. 190, Ch. 61, L. 2007.



3-10-205. Term of office.

3-10-205. Term of office. The term of office of justices of the peace is as provided in 7-4-2205.

History: En. Sec. 64, C. Civ. Proc. 1895; re-en. Sec. 6283, Rev. C. 1907; re-en. Sec. 8837, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 110; re-en. Sec. 8837, R.C.M. 1935; amd. Sec. 8, Ch. 491, L. 1973; R.C.M. 1947, 93-405; amd. Sec. 1, Ch. 90, L. 1999.



3-10-206. Vacancies.

3-10-206. Vacancies. Subject to the residency requirements provided in 3-10-204 and the election requirements provided in 3-10-201(2) through (4), a vacancy in the office of a justice of the peace must be filled pursuant to 7-4-2206 until a successor is elected and qualified.

History: En. Sec. 65, C. Civ. Proc. 1895; re-en. Sec. 6284, Rev. C. 1907; re-en. Sec. 8838, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 111; re-en. Sec. 8838, R.C.M. 1935; R.C.M. 1947, 93-406; amd. Sec. 1, Ch. 175, L. 1985; amd. Sec. 2, Ch. 143, L. 2013.



3-10-207. Salaries.

3-10-207. Salaries. (1) Subject to subsections (2) through (4), the board of county commissioners shall set salaries for justices of the peace by resolution and in conjunction with setting salaries for other officers as provided in 7-4-2504. (2) The salary of the justice of the peace may not be less than the salary for the district clerk of the court in that county. (3) If the justice's court is not open for business full time, the justice's salary must be commensurate to the workload and office hours of the court. The salary of a justice of the peace may not be reduced during the justice's term of office. (4) The salary of the justice of the peace for a justice's court of record may not exceed 90% of the salary of a district court judge determined as provided in 3-5-211.

History: En. Sec. 1, Ch. 491, L. 1973; R.C.M. 1947, 93-413; amd. Sec. 1, Ch. 536, L. 1979; amd. Sec. 1, Ch. 12, Sp. L. June 1986; amd. Sec. 1, Ch. 507, L. 2001; amd. Sec. 7, Ch. 114, L. 2003; amd. Sec. 7, Ch. 389, L. 2003; amd. Sec. 9, Ch. 557, L. 2005.



3-10-208. Office hours.

3-10-208. Office hours. In the resolution providing for the salary, the county commissioners shall designate the office hours for each justice's court. Office hours shall be commensurate with the salary provided.

History: En. Sec. 2, Ch. 491, L. 1973; R.C.M. 1947, 93-414; amd. Sec. 1, Ch. 492, L. 1983.



3-10-209. Expenses.

3-10-209. Expenses. All actual and necessary travel expenses, as provided in 2-18-501 through 2-18-503, incurred by the justice of the peace in the performance of official duties are a legal charge against the county.

History: En. Sec. 3, Ch. 491, L. 1973; R.C.M. 1947, 93-412(2); amd. Sec. 10, Ch. 528, L. 1979; amd. Sec. 191, Ch. 61, L. 2007.



3-10-210. through reserved.

3-10-210 through 3-10-220 reserved.



3-10-221. Duties of justices.

3-10-221. Duties of justices. Justices of the peace must perform such duties as are prescribed in this chapter, chapter 31 of Title 25, and Title 27 and any other duties prescribed by law.

History: En. Sec. 4552, Pol. C. 1895; re-en. Sec. 3099, Rev. C. 1907; re-en. Sec. 4862, R.C.M. 1921; Cal. Pol. C. Sec. 4316; re-en. Sec. 4862, R.C.M. 1935; amd. Sec. 12, Ch. 344, L. 1977; R.C.M. 1947, 16-3604; amd. Sec. 23, Ch. 21, L. 1979.



3-10-222. Collection and payment of money.

3-10-222. Collection and payment of money. A justice of the peace may require the sheriff, levying officer, or constable of any county to pay over all money collected on any process or order issued from the justice's court and to pay all money paid to the justice in the justice's official capacity over to the parties entitled or authorized to receive the money, without delay.

History: En. Sec. 644, p. 171, Bannack Stat.; re-en. Sec. 749, p. 186, Cod. Stat. 1871; re-en. Sec. 809, 1st Div. Rev. Stat. 1879; re-en. Sec. 829, 1st Div. Comp. Stat. 1887; amd. Sec. 1682, C. Civ. Proc. 1895; re-en. Sec. 7080, Rev. C. 1907; re-en. Sec. 9713, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 921; re-en. Sec. 9713, R.C.M. 1935; R.C.M. 1947, 93-7703; amd. Sec. 2, Ch. 515, L. 2001.



3-10-223. through reserved.

3-10-223 through 3-10-230 reserved.



3-10-231. Circumstances in which acting justice called in -- by whom.

3-10-231. Circumstances in which acting justice called in -- by whom. (1) Whenever a justice of the peace is disqualified from acting in any action because of the application of the supreme court's rules on disqualification and substitution of judges, provided for in 3-1-803 and 3-1-805, the justice of the peace shall: (a) transfer the action to another justice's court in the same county; or (b) request a district court judge presiding in the county to appoint a qualified substitute from the list provided in subsection (2) or call a justice from a neighboring county to preside. (2) (a) The following requirements must be met to qualify a substitute for a justice of the peace: (i) Within 30 days of taking office, a justice of the peace shall provide a list of persons who are qualified to hold court in the justice's place during a temporary absence. Each person listed must be a current or former judge, a current or former attorney, current court personnel, or a former law enforcement officer. The persons listed must also be of good moral character and have community support, a sense of community standards, and a basic knowledge of court procedure. (ii) The sitting justice of the peace shall request and obtain from the commission on courts of limited jurisdiction established by the supreme court a waiver of training for the substitutes. (iii) Each person on the list provided for in subsection (2)(a)(i) shall subscribe to the written oath of office as soon as possible after the person has received a waiver of training from the supreme court. The oath may be subscribed before any member of the board of county commissioners or before any other officer authorized to administer oaths. (b) The list of qualified substitutes, the written oath, and the commission's written approval and waiver of training for those substitutes pursuant to subsection (2)(a)(ii) must be filed with the county clerk as provided in 3-10-202. (c) A county clerk may provide a current list of qualified and sworn substitutes to local law enforcement officers. (3) Whenever a justice is sick, disabled, absent, or otherwise unable to act, the justice may call in another justice or a city judge or a person from the list provided for in subsection (2) to hold court for the justice until the justice is able to act. If the justice is unable to call in a substitute, the county commissioners shall call in another justice, a city judge, or a person from the list provided for in subsection (2). (4) During the time when a justice of the peace is on vacation or attending a training session, another justice of the peace of the same county is authorized to handle matters that otherwise would be handled by the absent justice. When there is no other justice of the peace in the county, the justice of the peace may designate another person in the same manner as provided in subsection (3). (5) A justice of the peace of any county may hold the court of any other justice of the peace at that justice's request.

History: (1) thru (3)En. Sec. 626, p. 168, Bannack Stat.; re-en. Sec. 732, p. 184, Cod. Stat. 1871; re-en. Sec. 792, 1st Div. Rev. Stat. 1879; re-en. Sec. 812, 1st Div. Comp. Stat. 1887; amd. Sec. 1683, C. Civ. Proc. 1895; re-en. Sec. 7081, Rev. C. 1907; re-en. Sec. 9714, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 922; re-en. Sec. 9714, R.C.M. 1935; amd. Sec. 24, Ch. 491, L. 1973; amd. Sec. 17, Ch. 420, L. 1975; amd. Sec. 51, Ch. 344, L. 1977; Sec. 93-7704, R.C.M. 1947; (4)En. Sec. 62, C. Civ. Proc. 1895; re-en. Sec. 6281, Rev. C. 1907; re-en. Sec. 8835, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 105; amd. Sec. 2, Ch. 92, L. 1933; re-en. Sec. 8835, R.C.M. 1935; amd. Sec. 7, Ch. 491, L. 1973; amd. Sec. 10, Ch. 420, L. 1975; Sec. 93-403, R.C.M. 1947; R.C.M. 1947, 93-403(part), 93-7704(1); amd. Sec. 1, Ch. 482, L. 1985; amd. Sec. 5, Ch. 317, L. 1991; amd. Sec. 1, Ch. 150, L. 1997; amd. Sec. 1, Ch. 248, L. 2013.



3-10-232. Docket entries by acting justice.

3-10-232. Docket entries by acting justice. When another justice or any other qualified person is called to preside in a justice's court, proper entries of all proceedings must be made in the docket of the justice for whom the visiting justice or person holds court. A justice holding court at the request of another justice must subscribe the entries. When the appointment is made by order of the county commissioners, the order shall be placed in the court docket.

History: En. Sec. 62, C. Civ. Proc. 1895; re-en. Sec. 6281, Rev. C. 1907; re-en. Sec. 8835, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 105; amd. Sec. 2, Ch. 92, L. 1933; re-en. Sec. 8835, R.C.M. 1935; amd. Sec. 7, Ch. 491, L. 1973; amd. Sec. 10, Ch. 420, L. 1975; R.C.M. 1947, 93-7704(3).



3-10-233. Jurisdiction of acting justice.

3-10-233. Jurisdiction of acting justice. When called in to preside over a justice's court, the visiting justice of the peace or other qualified person while acting as justice of the peace is vested with all the power of the justice for whom the person holds court.

History: En. Sec. 62, C. Civ. Proc. 1895; re-en. Sec. 6281, Rev. C. 1907; re-en. Sec. 8835, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 105; amd. Sec. 2, Ch. 92, L. 1933; re-en. Sec. 8835, R.C.M. 1935; amd. Sec. 7, Ch. 491, L. 1973; amd. Sec. 10, Ch. 420, L. 1975; R.C.M. 1947, 93-7704(4); amd. Sec. 192, Ch. 61, L. 2007.



3-10-234. Expenses of acting justice.

3-10-234. Expenses of acting justice. Whenever a justice of the peace or another person is called in to preside over the court of a justice under 3-10-231, the visiting justice or other person must be paid actual and necessary travel expenses, as defined and provided in 2-18-501 through 2-18-503. If the acting justice is not a justice of the peace receiving a salary, the acting justice must also receive compensation that is proper for the time involved. The cost of implementing this section is a proper charge against the county where the court is held.

History: Ap. p. Sec. 626, p. 168, Bannack Stat.; re-en. Sec. 732, p. 184, Cod. Stat. 1871; re-en. Sec. 792, 1st Div. Rev. Stat. 1879; re-en. Sec. 812, 1st Div. Comp. Stat. 1887; amd. Sec. 1683, C. Civ. Proc. 1895; re-en. Sec. 7081, Rev. C. 1907; re-en. Sec. 9714, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 922; re-en. Sec. 9714, R.C.M. 1935; amd. Sec. 24, Ch. 491, L. 1973; amd. Sec. 17, Ch. 420, L. 1975; amd. Sec. 51, Ch. 344, L. 1977; Sec. 93-7704, R.C.M. 1947; Ap. p. Sec. 62, C. Civ. Proc. 1895; re-en. Sec. 6281, Rev. C. 1907; re-en. Sec. 8835, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 105; amd. Sec. 2, Ch. 92, L. 1933; re-en. Sec. 8835, R.C.M. 1935; amd. Sec. 7, Ch. 491, L. 1973; amd. Sec. 10, Ch. 420, L. 1975; Sec. 93-403, R.C.M. 1947; R.C.M. 1947, 93-403(part), 93-7704(2); amd. Sec. 11, Ch. 528, L. 1979; amd. Sec. 193, Ch. 61, L. 2007.






Part 3. Jurisdiction of Justices' Courts

3-10-301. Civil jurisdiction.

3-10-301. Civil jurisdiction. (1) Except as provided in 3-11-103 and in subsection (2) of this section, the justices' courts have jurisdiction: (a) in actions arising on contract for the recovery of money only if the sum claimed does not exceed $12,000, exclusive of court costs and attorney fees; (b) in actions for damages not exceeding $12,000, exclusive of court costs and attorney fees, for taking, detaining, or injuring personal property or for injury to real property when no issue is raised by the verified answer of the defendant involving the title to or possession of the real property; (c) in actions for damages not exceeding $12,000, exclusive of court costs and attorney fees, for injury to the person, except that, in actions for false imprisonment, libel, slander, criminal conversation, seduction, malicious prosecution, determination of paternity, and abduction, the justice of the peace does not have jurisdiction; (d) in actions to recover the possession of personal property if the value of the property does not exceed $12,000; (e) in actions for a fine, penalty, or forfeiture not exceeding $12,000 imposed by a statute or an ordinance of an incorporated city or town when no issue is raised by the answer involving the legality of any tax, impost, assessment, toll, or municipal fine; (f) in actions for a fine, penalty, or forfeiture not exceeding $12,000 imposed by a statute or assessed by an order of a conservation district for violation of Title 75, chapter 7, part 1; (g) in actions upon bonds or undertakings conditioned for the payment of money when the sum claimed does not exceed $12,000, though the penalty may exceed that sum; (h) to take and enter judgment for the recovery of money on the confession of a defendant when the amount confessed does not exceed $12,000, exclusive of court costs and attorney fees; (i) to issue temporary restraining orders, as provided in 40-4-121, and orders of protection, as provided in Title 40, chapter 15; (j) to issue orders to restore streams under Title 75, chapter 7, part 1, or to require payment of the actual cost for restoration of a stream if the restoration does not exceed $12,000. (2) Justices' courts do not have jurisdiction in civil actions that might result in a judgment against the state for the payment of money.

History: En. Sec. 546, p. 150, Bannack Stat.; amd. Sec. 655, p. 167, Cod. Stat. 1871; re-en. Sec. 715, 1st Div. Rev. Stat. 1879; amd. Sec. 1, p. 46, L. 1883; re-en. Sec. 735, 1st Div. Comp. Stat. 1887; amd. Sec. 66, C. Civ. Proc. 1895; amd. Sec. 1, Ch. 76, L. 1907; re-en. Sec. 6286, Rev. C. 1907; re-en. Sec. 8840, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 112; re-en. Sec. 8840, R.C.M. 1935; amd. Sec. 11, Ch. 420, L. 1975; amd. Sec. 26, Ch. 344, L. 1977; R.C.M. 1947, 93-408; amd. Sec. 24, Ch. 21, L. 1979; amd. Sec. 3, Ch. 409, L. 1979; amd. Sec. 1, Ch. 348, L. 1981; amd. Sec. 1, Ch. 208, L. 1989; amd. Sec. 1, Ch. 307, L. 1991; amd. Sec. 1, Ch. 350, L. 1995; amd. Sec. 4, Ch. 393, L. 1999; amd. Sec. 1, Ch. 470, L. 2003; amd. Sec. 6, Ch. 130, L. 2005; amd. Sec. 1, Ch. 284, L. 2011.



3-10-302. Jurisdiction over forcible entry, unlawful detainer, rent deposit, and residential and residential mobile home landlord-tenant disputes.

3-10-302. Jurisdiction over forcible entry, unlawful detainer, rent deposit, and residential and residential mobile home landlord-tenant disputes. The justices' courts have concurrent jurisdiction with the district courts within their respective counties in actions of forcible entry, unlawful detainer, and rent deposits and in actions brought under Title 70, chapters 24, 25, and 33.

History: En. Sec. 67, C. Civ. Proc. 1895; re-en. Sec. 6287, Rev. C. 1907; re-en. Sec. 8841, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 113; re-en. Sec. 8841, R.C.M. 1935; amd. Sec. 12, Ch. 420, L. 1975; R.C.M. 1947, 93-409; amd. Sec. 1, Ch. 417, L. 1979; amd. Sec. 1, Ch. 253, L. 2013.



3-10-303. Criminal jurisdiction.

3-10-303. Criminal jurisdiction. (1) The justices' courts have jurisdiction of public offenses committed within the respective counties in which the courts are established as follows: (a) except as provided in subsection (2), jurisdiction of all misdemeanors punishable by a fine not exceeding $500 or imprisonment not exceeding 6 months, or both; (b) jurisdiction of all misdemeanor violations of fish and game statutes punishable by a fine of not more than $1,000 or imprisonment for not more than 6 months, or both; (c) concurrent jurisdiction with district courts of all misdemeanors punishable by a fine exceeding $500 or imprisonment exceeding 6 months, or both; (d) concurrent jurisdiction with district courts of all misdemeanor violations of fish and game statutes punishable by a fine exceeding $1,000 or imprisonment exceeding 6 months, or both; (e) jurisdiction to act as examining and committing courts and for that purpose to conduct preliminary hearings; (f) jurisdiction of all violations of Title 61, chapter 10; and (g) all misdemeanor violations of Title 81, chapter 8, part 2. (2) In any county that has established a drug treatment court or a mental health treatment court, the district court, with the consent of all judges of the courts of limited jurisdiction in the county, has concurrent jurisdiction of all misdemeanors punishable by a fine not exceeding $500 or imprisonment not exceeding 6 months, or both.

History: Ap. p. Sec. 1, Ch. 196, L. 1967; amd. Sec. 11, Ch. 314, L. 1969; amd. Sec. 6, Ch. 465, L. 1977; Sec. 95-302, R.C.M. 1947; Ap. p. Sec. 68, C. Civ. Proc. 1895; re-en. Sec. 6288, Rev. C. 1907; re-en. Sec. 8842, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 115; re-en. Sec. 8842, R.C.M. 1935; amd. Sec. 13, Ch. 420, L. 1975; Sec. 93-410, R.C.M. 1947; R.C.M. 1947, 93-410, 95-302; amd. Sec. 3, Ch. 601, L. 1983; amd. Sec. 1, Ch. 612, L. 1983; amd. Sec. 1, Ch. 52, L. 1985; amd. Sec. 1, Ch. 318, L. 1985; amd. Sec. 1, Ch. 223, L. 1993; amd. Sec. 5, Ch. 393, L. 1999; amd. Sec. 9, Ch. 514, L. 2007.



3-10-304. Territorial extent of civil jurisdiction.

3-10-304. Territorial extent of civil jurisdiction. (1) The civil jurisdiction of a justice's court extends to the limits of the county in which it is held, and except as provided in subsection (2), intermediate and final process of a justice's court in a county may be issued to and served in any part of the county. (2) A summons or a writ of execution of a justice's court may be served in any county of the state.

History: En. Sec. 550, p. 151, Bannack Stat.; re-en. Sec. 656, p. 167, Cod. Stat. 1871; re-en. Sec. 716, 1st Div. Rev. Stat. 1879; re-en. Sec. 736, 1st Div. Comp. Stat. 1887; amd. Sec. 63, C. Civ. Proc. 1895; re-en. Sec. 6282, Rev. C. 1907; re-en. Sec. 8836, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 106; re-en. Sec. 8836, R.C.M. 1935; R.C.M. 1947, 93-404; amd. Sec. 25, Ch. 21, L. 1979; amd. Sec. 3, Ch. 515, L. 2001; amd. Sec. 1, Ch. 457, L. 2007.



3-10-305. Repealed.

3-10-305. Repealed. Sec. 63, Ch. 16, L. 1991.

History: En. Sec. 632, p. 168, Bannack Stat.; re-en. Sec. 738, p. 185, Cod. Stat. 1871; re-en. Sec. 798, 1st Div. Rev. Stat. 1879; re-en. Sec. 818, 1st Div. Comp. Stat. 1887; re-en. Sec. 1680, C. Civ. Proc. 1895; re-en. Sec. 7078, Rev. C. 1907; re-en. Sec. 9711, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 919; re-en. Sec. 9711, R.C.M. 1935; R.C.M. 1947, 93-7701.



3-10-306. Repealed.

3-10-306. Repealed. Sec. 63, Ch. 16, L. 1991.

History: En. Sec. 625, p. 167, Bannack Stat.; re-en. Sec. 731, p. 184, Cod. Stat. 1871; re-en. Sec. 791, 1st Div. Rev. Stat. 1879; re-en. Sec. 811, 1st Div. Comp. Stat. 1887; re-en. Sec. 1681, C. Civ. Proc. 1895; re-en. Sec. 7079, Rev. C. 1907; re-en. Sec. 9712, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 920; re-en. Sec. 9712, R.C.M. 1935; R.C.M. 1947, 93-7702.






Part 4. Contempts in Justices' Courts

3-10-401. Contempts for which justice of the peace may punish.

3-10-401. Contempts for which justice of the peace may punish. A justice of the peace may punish for contempt persons guilty of only the following acts: (1) disorderly, contemptuous, or insolent behavior toward the justice while holding the court tending to interrupt the due course of a trial or other judicial proceeding; (2) a breach of the peace, boisterous conduct, or violent disturbance in the presence of the justice or in the immediate vicinity of the court held by the justice tending to interrupt the due course of a trial or other judicial proceeding; (3) disobedience or resistance to the execution of a lawful order or process made or issued by the justice; (4) disobedience to a subpoena duly served or refusal to be sworn or to answer as a witness; (5) rescuing any person or property in the custody of an officer by virtue of an order or process of the court.

History: En. Sec. 1650, C. Civ. Proc. 1895; re-en. Sec. 7065, Rev. C. 1907; re-en. Sec. 9698, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 906; re-en. Sec. 9698, R.C.M. 1935; amd. Sec. 47, Ch. 344, L. 1977; R.C.M. 1947, 93-7501; amd. Sec. 194, Ch. 61, L. 2007.



3-10-402. Proceedings.

3-10-402. Proceedings. When a contempt is committed, whether or not it is in the immediate view and presence of the justice, the procedures contained in 3-1-501(3) and (4), 3-1-511 through 3-1-518, and 3-1-520 through 3-1-523 apply.

History: En. Sec. 1651, C. Civ. Proc. 1895; re-en. Sec. 7066, Rev. C. 1907; re-en. Sec. 9699, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 907; re-en. Sec. 9699, R.C.M. 1935; R.C.M. 1947, 93-7502; amd. Sec. 6, Ch. 496, L. 2001.



3-10-403. Repealed.

3-10-403. Repealed. Sec. 8, Ch. 496, L. 2001.

History: En. Sec. 1652, C. Civ. Proc. 1895; re-en. Sec. 7067, Rev. C. 1907; re-en. Sec. 9700, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 908; re-en. Sec. 9700, R.C.M. 1935; R.C.M. 1947, 93-7503.



3-10-404. Repealed.

3-10-404. Repealed. Sec. 8, Ch. 496, L. 2001.

History: En. Sec. 630, p. 168, Bannack Stat.; re-en. Sec. 736, p. 184, Cod. Stat. 1871; re-en. Sec. 796, 1st Div. Rev. Stat. 1879; re-en. Sec. 816, 1st Div. Comp. Stat. 1887; amd. Sec. 1653, C. Civ. Proc. 1895; re-en. Sec. 7068, Rev. C. 1907; re-en. Sec. 9701, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 909; re-en. Sec. 9701, R.C.M. 1935; R.C.M. 1947, 93-7504.



3-10-405. Conviction in docket.

3-10-405. Conviction in docket. The conviction, specifying particularly the offense and the judgment on the conviction, must be entered by the justice of the peace in the docket.

History: En. Sec. 631, p. 168, Bannack Stat.; re-en. Sec. 737, p. 184, Cod. Stat. 1871; re-en. Sec. 797, 1st Div. Rev. Stat. 1879; re-en. Sec. 817, 1st Div. Comp. Stat. 1887; amd. Sec. 1654, C. Civ. Proc. 1895; re-en. Sec. 7069, Rev. C. 1907; re-en. Sec. 9702, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 910; re-en. Sec. 9702, R.C.M. 1935; R.C.M. 1947, 93-7505; amd. Sec. 195, Ch. 61, L. 2007.






Part 5. Records in Justices' Courts

3-10-501. Contents of docket -- electronic filing and storage of court records.

3-10-501. Contents of docket -- electronic filing and storage of court records. (1) Each justice shall keep a book, denominated a "docket", in which the justice shall enter: (a) the title of each action or proceeding; (b) the object of the action or proceeding and, if a sum of money is claimed, the amount; (c) the date of the summons and the time of its return and, if an order to arrest the defendant is made or a writ of attachment is issued, a statement of the fact; (d) the time when the parties or either of them appear or their nonappearance if default is made; a minute of the pleading and motions, if in writing, referring to them, if not in writing, a concise statement of the material parts of the pleadings; (e) each adjournment, stating on whose application and to what time; (f) the demand for a trial by jury, when the demand is made, and by whom made; the order for the jury; and the time appointed for the return of the jury and for the trial; (g) the names of the jurors who appear and are sworn and the names of all witnesses sworn and at whose request; (h) the verdict of the jury and when received; if the jury disagree and is discharged, the fact of disagreement and discharge; (i) the judgment of the court, specifying the costs included and the time when rendered, and an itemized statement of the costs; (j) the issuing of the execution, when issued, and to whom; the renewals of the execution, if any, and when made; and a statement of any money paid to the justice, when paid, and by whom; (k) the receipt of a notice of appeal, if any is given, and of the undertaking on appeal, if any is filed. (2) The justice may elect to keep court documents by means of electronic filing or storage, or both, as provided in 3-1-114 and 3-1-115, in lieu of or in addition to keeping paper records.

History: Secs. 9703-9709, R.C.M. 1921, were en. Secs. 619-624, pp. 166, 167, Bannack Stat.; re-en. Secs. 725-730, pp. 183, 184, Cod. Stat. 1871; re-en. Secs. 785-790, 1st Div. Rev. Stat. 1879; re-en. Secs. 805-810, 1st Div. Comp. Stat. 1887; amd. Secs. 1660-1667, C. Civ. Proc. 1895. This section re-en. Sec. 7070, Rev. C. 1907; re-en. Sec. 9703, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 911; re-en. Sec. 9703, R.C.M. 1935; R.C.M. 1947, 93-7601; amd. Sec. 6, Ch. 174, L. 1995.



3-10-502. How entries made -- prima facie evidence.

3-10-502. How entries made -- prima facie evidence. (1) The items listed in 3-10-501 must be entered in the docket under the title of the action to which they relate and, unless otherwise provided, at the time when they occur. (2) The entries in a justice of the peace's docket or a transcript of the entries certified by the justice or the justice's successor in office are prima facie evidence of the facts stated.

History: En. Sec. 1661, C. Civ. Proc. 1895; re-en. Sec. 7071, Rev. C. 1907; re-en. Sec. 9704, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 912; re-en. Sec. 9704, R.C.M. 1935; amd. Sec. 48, Ch. 344, L. 1977; R.C.M. 1947, 93-7602; amd. Sec. 26, Ch. 21, L. 1979; amd. Sec. 196, Ch. 61, L. 2007.



3-10-503. Index to docket -- electronic filing and storage of court records.

3-10-503. Index to docket -- electronic filing and storage of court records. (1) A justice shall keep an alphabetical index to the docket, in which must be entered the names of the parties to each judgment, with a reference to the page of entry. The names of the plaintiffs and defendants must be entered in the index in the alphabetical order of the first letter of the family name. (2) The justice may elect to keep the index by means of electronic filing or storage, or both, as provided in 3-1-114 and 3-1-115, in lieu of or in addition to keeping paper records.

History: En. Sec. 1662, C. Civ. Proc. 1895; re-en. Sec. 7072, Rev. C. 1907; re-en. Sec. 9705, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 913; re-en. Sec. 9705, R.C.M. 1935; R.C.M. 1947, 93-7603; amd. Sec. 7, Ch. 174, L. 1995.



3-10-504. through reserved.

3-10-504 through 3-10-510 reserved.



3-10-511. Records delivered to successor.

3-10-511. Records delivered to successor. Each justice of the peace, upon the expiration of the term of office, shall deposit with the justice's successor the official dockets and all papers or electronically filed or stored documents that were filed in the court during the justice's term of office or before, to be kept as public records.

History: En. Sec. 1663, C. Civ. Proc. 1895; re-en. Sec. 7073, Rev. C. 1907; re-en. Sec. 9706, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 914; re-en. Sec. 9706, R.C.M. 1935; R.C.M. 1947, 93-7604; amd. Sec. 8, Ch. 174, L. 1995.



3-10-512. Proceedings when office becomes vacant.

3-10-512. Proceedings when office becomes vacant. If the office of a justice becomes vacant because of death or removal from the county or for any other cause before a successor is appointed, the docket and papers or electronically filed or stored documents that were in the justice's possession must be deposited in the office of some other justice in the county, who shall deliver them to the successor of the former justice. If there is no other justice in the county, the docket and papers or electronically filed or stored documents must be deposited in the office of the county clerk, who shall deliver them to the successor in office of the former justice.

History: En. Sec. 1664, C. Civ. Proc. 1895; re-en. Sec. 7074, Rev. C. 1907; re-en. Sec. 9707, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 915; re-en. Sec. 9707, R.C.M. 1935; amd. Sec. 22, Ch. 491, L. 1973; amd. Sec. 49, Ch. 344, L. 1977; R.C.M. 1947, 93-7605; amd. Sec. 9, Ch. 174, L. 1995.



3-10-513. Who is the successor.

3-10-513. Who is the successor. The justice appointed to fill a vacancy is the successor of the justice whose office became vacant before the expiration of a full term. When a full term expires, the person elected to take the numbered office, as provided in 3-10-201, from that time is the successor.

History: En. Sec. 1666, C. Civ. Proc. 1895; re-en. Sec. 7076, Rev. C. 1907; re-en. Sec. 9709, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 917; re-en. Sec. 9709, R.C.M. 1935; amd. Sec. 23, Ch. 491, L. 1973; amd. Sec. 50, Ch. 344, L. 1977; R.C.M. 1947, 93-7607.



3-10-514. Docket of predecessor.

3-10-514. Docket of predecessor. A justice of the peace with whom the docket of the justice's predecessor or of any other justice is deposited has and may exercise over all actions and proceedings entered in the docket the same jurisdiction as if the actions and proceedings were originally commenced before the justice. In the case of the creation of a new county or the change of the boundary between two counties, any justice into whose hands the docket of a justice formerly acting as justice within that territory is, for the purpose of this section, considered the successor of the former justice.

History: En. Sec. 1665, C. Civ. Proc. 1895; re-en. Sec. 7075, Rev. C. 1907; re-en. Sec. 9708, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 916; re-en. Sec. 9708, R.C.M. 1935; R.C.M. 1947, 93-7606; amd. Sec. 197, Ch. 61, L. 2007.



3-10-515. through reserved.

3-10-515 through 3-10-517 reserved.



3-10-518. Youth matters cited in justice's court -- public record.

3-10-518. Youth matters cited in justice's court -- public record. Except as provided in 41-5-216, all filed matters related to a youth cited in a justice's court are a public record.

History: En. Sec. 2, Ch. 466, L. 1995.






Part 6. Fines, Penalties, Forfeitures, Fees, and Costs in Justices' Courts

3-10-601. Collection and disposition of fines, penalties, forfeitures, and fees.

3-10-601. Collection and disposition of fines, penalties, forfeitures, and fees. (1) Except as provided in 61-8-726 and 75-7-123, a justice's court shall collect the fees prescribed by law for justices' courts and shall pay them into the county treasury of the county in which the justice of the peace holds office, on or before the 10th day of each month, to be credited to the general fund of the county. (2) Except as provided in 61-8-726, 75-7-123, and subsection (4) of this section, all fines, penalties, and forfeitures that are required to be imposed, collected, or paid in a justice's court must, for each calendar month, be paid by the justice's court on or before the 5th day of the following month to the treasurer of the county in which the justice's court is situated, except that they may be distributed as provided in 44-12-206 if imposed, collected, or paid for a violation of Title 45, chapter 9 or 10. (3) Except as provided in 46-18-236(7), 61-8-726, and 75-7-123, the county treasurer shall, as provided in 15-1-504, distribute money received under subsection (2) as follows: (a) 50% to the department of revenue for deposit in the state general fund; and (b) 50% to the county general fund. (4) (a) The justice's court may contract with a private person or entity for the collection of any final judgment that requires a payment to the justice's court. (b) In the event that a private person or entity is retained to collect a judgment, the justice's court may assign the judgment to the private person or entity and the private person or entity may, as an assignee, institute a suit or other lawful collection procedure and other postjudgment remedies in its own name. (c) The justice's court may pay the private person or entity a reasonable fee for collecting the judgment. The fee incurred by the justice's court must be added to the judgment amount.

History: En. Sec. 2, Ch. 84, L. 1917; re-en. Sec. 4930, R.C.M. 1921; re-en. Sec. 4930, R.C.M. 1935; amd. Sec. 9, Ch. 491, L. 1973; amd. Sec. 4, Ch. 420, L. 1975; amd. Sec. 15, Ch. 344, L. 1977; R.C.M. 1947, 25-307; amd. Sec. 1, Ch. 557, L. 1987; amd. Sec. 1, Ch. 296, L. 1991; amd. Sec. 3, Ch. 667, L. 1991; amd. Sec. 1, Ch. 39, Sp. L. November 1993; amd. Sec. 5, Ch. 18, L. 1995; amd. Sec. 3, Ch. 509, L. 1995; amd. Sec. 26, Ch. 546, L. 1995; amd. Sec. 2, Ch. 257, L. 2001; amd. Sec. 1, Ch. 449, L. 2001; amd. Sec. 4, Ch. 515, L. 2001; amd. Sec. 2, Ch. 470, L. 2003; amd. Sec. 1, Ch. 510, L. 2003; amd. Sec. 2, Ch. 232, L. 2005.



3-10-602. Penalty.

3-10-602. Penalty. A justice of the peace violating 3-10-601 is guilty of a misdemeanor, punishable by a fine not exceeding $1,000 or imprisonment not exceeding 6 months in the county jail, or both. The violator is also guilty of malfeasance in office and, in the discretion of the court, may be removed from office. A person removed from office is disqualified from holding the office of justice of the peace.

History: En. Sec. 3, Ch. 84, L. 1917; re-en. Sec. 4931, R.C.M. 1921; re-en. Sec. 4931, R.C.M. 1935; R.C.M. 1947, 25-308; amd. Sec. 198, Ch. 61, L. 2007.



3-10-603. Repealed.

3-10-603. Repealed. Sec. 64, Ch. 557, L. 1987.

History: (1), (2)En. 25-310 by Sec. 1, Ch. 289, L. 1973; amd. Sec. 5, Ch. 420, L. 1975; amd. Sec. 1, Ch. 207, L. 1977; Sec. 25-310, R.C.M. 1947; (3)En. 25-311 by Sec. 1, Ch. 287, L. 1973; amd. Sec. 1, Ch. 114, L. 1975; amd. Sec. 6, Ch. 420, L. 1975; Sec. 25-311, R.C.M. 1947; R.C.M. 1947, 25-310, 25-311.






Part 7. Constables

3-10-701. Constables to attend court.

3-10-701. Constables to attend court. Constables must attend the courts of justices of the peace within their counties whenever so required and execute, serve, and return all process and notices directed or delivered to them by a justice of the peace or by any competent authority of such county.

History: En. Sec. 4550, Pol. C. 1895; re-en. Sec. 3096, Rev. C. 1907; re-en. Sec. 4859, R.C.M. 1921; Cal. Pol. C. Sec. 4314; re-en. Sec. 4859, R.C.M. 1935; amd. Sec. 4, Ch. 253, L. 1975; R.C.M. 1947, 16-3601.



3-10-702. Governed by law prescribing sheriffs' duties.

3-10-702. Governed by law prescribing sheriffs' duties. (1) All the provisions of 3-5-407, 7-32-2101, 7-32-2102, 7-32-2121(1) through (3) and (7) through (12), 7-32-2122, 7-32-2124, 7-32-2127, 7-32-2129 through 7-32-2131, 7-32-2250, 25-3-101, 25-3-202, 25-3-204 through 25-3-206, 25-3-301, 25-3-302, 25-13-403, 27-18-305, and 27-18-1505 apply to constables and govern their powers, duties, and liabilities. (2) The provisions of 7-32-2141(1) apply to constables. Fees collected by a constable for services, as provided in 7-32-2141(1), must be paid to the county treasurer, as provided in 7-4-2511(2), and credited to the budget of the justice's court.

History: En. Sec. 4551, Pol. C. 1895; re-en. Sec. 3098, Rev. C. 1907; re-en. Sec. 4861, R.C.M. 1921; Cal. Pol. C. Sec. 4315; re-en. Sec. 4861, R.C.M. 1935; amd. Sec. 11, Ch. 344, L. 1977; R.C.M. 1947, 16-3603; amd. Sec. 1, Ch. 569, L. 1985; amd. Sec. 3, Ch. 16, L. 1991.



3-10-703. Compensation.

3-10-703. Compensation. The board of county commissioners shall, by resolution, on or before July 1 of each year, fix the salary of constables for the following fiscal year. Constables shall receive mileage, at the rate provided by law, when performing their official duties.

History: En. 25-312 by Sec. 9, Ch. 253, L. 1975; R.C.M. 1947, 25-312.



3-10-704. Deputy constables.

3-10-704. Deputy constables. If in any county there is no appointed constable, the board of county commissioners may, at the request of a party, after being satisfied that it is expedient to do so, specially deputize any proper person of suitable age not interested in the action to serve a summons, with or without an order to arrest the defendant and with or without a writ of attachment, or to serve an execution. The county commissioners are liable upon their official bonds for all official acts of the person so deputized. The appointment of the deputy shall be made in writing on the process, and a note thereof shall be made on the justice's docket.

History: En. Sec. 627, p. 168, Bannack Stat.; re-en. Sec. 733, p. 184, Cod. Stat. 1871; re-en. Sec. 793, p. 187, 1st Div. Rev. Stat. 1879; re-en. Sec. 813, 1st Div. Comp. Stat. 1887; amd. Sec. 1688, C. Civ. Proc. 1895; amd. Sec. 1, p. 138, L. 1899; re-en. Sec. 7086, Rev. C. 1907; re-en. Sec. 9719, R.C.M. 1921; re-en. Sec. 9719, R.C.M. 1935; amd. Sec. 25, Ch. 491, L. 1973; amd. Sec. 8, Ch. 253, L. 1975; amd. Sec. 53, Ch. 344, L. 1977; R.C.M. 1947, 93-7709.



3-10-705. Authority of deputy.

3-10-705. Authority of deputy. The person so deputed shall have the authority of a constable in relation to the service, execution, and return of such process and shall be subject to the same obligations.

History: En. Sec. 628, p. 168, Bannack Stat.; re-en. Sec. 734, p. 184, Cod. Stat. 1871; re-en. Sec. 794, 1st Div. Rev. Stat. 1879; re-en. Sec. 814, 1st Div. Comp. Stat. 1887; re-en. Sec. 1689, C. Civ. Proc. 1895; re-en. Sec. 7087, Rev. C. 1907; re-en. Sec. 9720, R.C.M. 1921; re-en. Sec. 9720, R.C.M. 1935; R.C.M. 1947, 93-7710.



3-10-706. Execution of process by retiring constable.

3-10-706. Execution of process by retiring constable. A constable, notwithstanding the expiration of the constable's term of office, may proceed and complete the execution of all final process that the constable has begun to execute, in the same manner as if the constable were still in office, and the sureties are liable to the same extent.

History: En. Sec. 629, p. 168, Bannack Stat.; re-en. Sec. 735, p. 184, Cod. Stat. 1871; re-en. Sec. 795, 1st Div. Rev. Stat. 1879; re-en. Sec. 815, 1st Div. Comp. Stat. 1887; re-en. Sec. 1690, C. Civ. Proc. 1895; re-en. Sec. 7088, Rev. C. 1907; re-en. Sec. 9721, R.C.M. 1921; re-en. Sec. 9721, R.C.M. 1935; R.C.M. 1947, 93-7711; amd. Sec. 199, Ch. 61, L. 2007.






Part 10. Small Claims Division

3-10-1001. Purpose.

3-10-1001. Purpose. It is the purpose of this part and Title 25, chapter 35, to provide a speedy remedy for small claims and to promote a forum in which such claims may be heard and disposed of without the necessity of a formal trial.

History: En. 93-345 by Sec. 1, Ch. 572, L. 1977; R.C.M. 1947, 93-345; amd. Sec. 26, Ch. 586, L. 1981.



3-10-1002. Creation.

3-10-1002. Creation. There is established within the jurisdiction of each justice's court in this state a small claims division to be known as the "small claims court".

History: En. 93-346 by Sec. 2, Ch. 572, L. 1977; R.C.M. 1947, 93-346.



3-10-1003. Location -- hours.

3-10-1003. Location -- hours. The small claims division of justice's court shall be located at the same place as the justice's court and shall be open during the same hours as the justice's court.

History: En. 93-360 by Sec. 16, Ch. 572, L. 1977; R.C.M. 1947, 93-360.



3-10-1004. Jurisdiction -- removal from district court.

3-10-1004. Jurisdiction -- removal from district court. (1) The small claims court has jurisdiction over all actions for the recovery of money or specific personal property when the amount claimed does not exceed $7,000, exclusive of costs, and the defendant can be served within the county where the action is commenced. (2) A district court judge may require any action filed in district court to be removed to the small claims court if the amount in controversy does not exceed $7,000. The small claims court shall hear any action so removed from the district court.

History: En. 93-347 by Sec. 3, Ch. 572, L. 1977; R.C.M. 1947, 93-347; amd. Sec. 27, Ch. 586, L. 1981; amd. Sec. 1, Ch. 438, L. 1989; amd. Sec. 2, Ch. 307, L. 1991; amd. Sec. 2, Ch. 284, L. 2011.



3-10-1005. Docket entries.

3-10-1005. Docket entries. The justice of the peace shall enter in the docket kept by the justice for small claims cases the following: (1) the title of each action; (2) the amount claimed; (3) the date the order of court/notice to defendant was signed and the date of the trial as stated in the order; (4) the date the parties appeared or the date on which default was entered; (5) each adjournment, stating on whose application and to what time; (6) the judgment of the court; (7) a statement of any money paid to the justice, when, and by whom; (8) the date of the issuance of any abstract of the judgment; and (9) the date of the receipt of the notice of appeal, if any is given, and of the appeal bond, if any is filed.

History: En. 93-361 by Sec. 17, Ch. 572, L. 1977; R.C.M. 1947, 93-361(2); amd. Sec. 200, Ch. 61, L. 2007.









CHAPTER 11. CITY COURTS

Part 1. Creation and Jurisdiction

3-11-101. City court established -- city court of record.

3-11-101. City court established -- city court of record. (1) A city court is established in each city or town. A city judge shall establish regular sessions of the court. On judicial days, the court must be open for all business, civil and criminal. On nonjudicial days, as defined in 3-1-302, the court may transact criminal business only. (2) A city may establish the city court as a court of record. If the city court is established as a court of record, it must be known as a "city court of record". The court's proceedings must be recorded by electronic recording or stenographic transcription, and all papers filed in a proceeding must be included in the record. A city court of record may be established by a resolution of the city commissioners or pursuant to 7-5-131 through 7-5-137.

History: (1)En. Sec. 4910, Pol. C. 1895; re-en. Sec. 3296, Rev. C. 1907; re-en. Sec. 5087, R.C.M. 1921; re-en. Sec. 5087, R.C.M. 1935; amd. Sec. 1, Ch. 165, L. 1975; amd. Sec. 2, Ch. 344, L. 1977; Sec. 11-1601, R.C.M. 1947; (2)En. Sec. 80, C. Civ. Proc. 1895; re-en. Sec. 6289, Rev. C. 1907; re-en. Sec. 8843, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 121; re-en. Sec. 8843, R.C.M. 1935; amd. Sec. 3, Ch. 165, L. 1975; Sec. 93-411, R.C.M. 1947; R.C.M. 1947, 11-1601, 93-411(1); amd. Sec. 1, Ch. 543, L. 1987; amd. Sec. 2, Ch. 292, L. 1995; amd. Sec. 2, Ch. 38, L. 2011.



3-11-102. Concurrent jurisdiction.

3-11-102. Concurrent jurisdiction. (1) The city court has concurrent jurisdiction with the justice's court of all misdemeanors and proceedings mentioned and provided for under chapter 10, part 3, of this title. (2) Applications for search warrants and complaints charging the commission of a felony may be filed in the city court. When they are filed, the city judge has the same jurisdiction and responsibility as a justice of the peace, including the holding of a preliminary hearing. The city attorney may file an application for a search warrant or a complaint charging the commission of a felony when the offense was committed within the city limits. The county attorney, however, must handle any action after a defendant is bound over to district court.

History: En. Sec. 4911, Pol. C. 1895; amd. Sec. 1, Ch. 16, L. 1903; re-en. Sec. 3297, Rev. C. 1907; re-en. Sec. 5088, R.C.M. 1921; Cal. Pol. C. Sec. 4426; re-en. Sec. 5088, R.C.M. 1935; amd. Sec. 1, Ch. 93, L. 1967; amd. Sec. 10, Ch. 240, L. 1971; amd. Sec. 11, Ch. 94, L. 1973; amd. Sec. 4, Ch. 274, L. 1974; amd. Sec. 2, Ch. 165, L. 1975; amd. Sec. 4, Ch. 344, L. 1977; R.C.M. 1947, 11-1602; amd. Sec. 2, Ch. 543, L. 1987.



3-11-103. Exclusive jurisdiction.

3-11-103. Exclusive jurisdiction. Except as provided in 3-11-104, the city court has exclusive jurisdiction of: (1) proceedings for the violation of an ordinance of the city or town, both civil and criminal; (2) when the amount of the taxes or assessments sought does not exceed $9,500, actions for the collection of taxes or assessments levied for any of the following purposes, except that no lien on the property taxed or assessed for the nonpayment of the taxes or assessments may be foreclosed in any such action: (a) city or town purposes; (b) the erection or improvement of public buildings; (c) the laying out, opening, or improving of a public street, sidewalk, alley, or bridge; (d) the acquisition or improvement of any public grounds; and (e) public improvements made or ordered by the city or town within its limits; (3) actions for the collection of money due to the city or town or from the city or town to any person when the amount sought, exclusive of interest and costs, does not exceed $9,500; (4) when the amount claimed, exclusive of costs, does not exceed $9,500, actions for: (a) the breach of an official bond given by a city or town officer; (b) the breach of any contract when the city or town is a party or is in any way interested; (c) damages when the city or town is a party or is in any way interested; (d) the enforcement of forfeited recognizances given to, for the benefit of, or on behalf of the city or town; and (e) collection on bonds given upon an appeal taken from the judgment of the court in any action mentioned in subsections (4)(a) through (4)(d); (5) actions for the recovery of personal property belonging to the city or town when the value of the property, exclusive of the damages for the taking or detention, does not exceed $9,500; and (6) actions for the collection of a license fee required by an ordinance of the city or town.

History: En. Sec. 4912, Pol. C. 1895; re-en. Sec. 3298, Rev. C. 1907; re-en. Sec. 5089, R.C.M. 1921; Cal. Pol. C. Sec. 4427; re-en. Sec. 5089, R.C.M. 1935; amd. Sec. 5, Ch. 344, L. 1977; R.C.M. 1947, 11-1603; amd. Sec. 27, Ch. 21, L. 1979; amd. Sec. 6, Ch. 409, L. 1979; amd. Sec. 1, Ch. 348, L. 1985; amd. Sec. 3, Ch. 307, L. 1991; amd. Sec. 3, Ch. 284, L. 2011.



3-11-104. Exceptions to civil jurisdiction.

3-11-104. Exceptions to civil jurisdiction. City courts do not have jurisdiction in civil actions that might result in a judgment against the state for the payment of money.

History: En. Sec. 7, Ch. 409, L. 1979.



3-11-105. through reserved.

3-11-105 through 3-11-108 reserved.



3-11-109. Powers and duties of city court of record.

3-11-109. Powers and duties of city court of record. (1) Except as otherwise provided by Title 25, chapter 30, and this chapter, the judge in a city court of record has, in matters within its jurisdiction, all the powers and duties of district judges in like cases. The judge may make and alter rules for the conduct of its business and prescribe forms of process conformable to law. (2) The city court of record shall establish rules for appeal to district court. The rules are subject to the supreme court's rulemaking and supervisory authority.

History: En. Sec. 3, Ch. 38, L. 2011.



3-11-110. Appeal to district court from city court of record -- record on appeal.

3-11-110. Appeal to district court from city court of record -- record on appeal. (1) A party may appeal to district court a judgment or order from a city court of record. The appeal is confined to review of the record and questions of law, subject to the supreme court's rulemaking and supervisory authority. (2) The record on appeal to district court consists of an electronic recording or stenographic transcription of a case tried, together with all papers filed in the action. (3) The district court may affirm, reverse, or amend any appealed order or judgment and may direct the proper order or judgment to be entered or direct that a new trial or further proceeding be had in the court from which the appeal was taken. (4) Unless the supreme court establishes rules for appeal from a city court of record to the district court, the Montana Uniform Municipal Court Rules of Appeal to District Court, codified in Title 25, chapter 30, apply to appeals to district court from the city court of record.

History: En. Sec. 4, Ch. 38, L. 2011.






Part 2. City Judges

3-11-201. Number of judges -- term of office.

3-11-201. Number of judges -- term of office. (1) The governing body of a city may determine by ordinance the number of judges required to operate the city court. (2) An elected or appointed city judge shall hold office for a term of 4 years and until the qualification of a successor. (3) A justice of the peace designated to act as city judge for a city or town under 3-11-205 shall serve as city judge for the duration of the justice of the peace's term as justice of the peace or until the agreement provided for in 3-11-205 terminates.

History: En. Sec. 4, p. 122, L. 1893; amd. Sec. 4748, Pol. C. 1895; re-en. Sec. 3224, Rev. C. 1907; re-en. Sec. 5003, R.C.M. 1921; amd. Sec. 1, Ch. 60, L. 1935; re-en. Sec. 5003, R.C.M. 1935; amd. Sec. 1, Ch. 193, L. 1971; amd. Sec. 1, Ch. 343, L. 1971; R.C.M. 1947, 11-709(part); amd. Sec. 377, Ch. 571, L. 1979; amd. Sec. 3, Ch. 269, L. 1981; amd. Sec. 1, Ch. 416, L. 1983; amd. Sec. 3, Ch. 543, L. 1987; amd. Sec. 3, Ch. 292, L. 1995.



3-11-202. Salary -- qualifications.

3-11-202. Salary -- qualifications. (1) A city judge, at the time of election or appointment must: (a) meet the qualifications of a justice of the peace under 3-10-202; (b) be a resident of the county in which the city or town is located; and (c) satisfy any additional qualifications prescribed by ordinance. (2) The annual salary and compensation of city judges must be fixed by ordinance or resolution. (3) Each city judge shall receive actual and necessary travel expenses, as provided in 2-18-501 through 2-18-503, incurred in the performance of official duties.

History: En. Sec. 4765, Pol. C. 1895; re-en. Sec. 3241, Rev. C. 1907; amd. Sec. 1, Ch. 61, L. 1919; re-en. Sec. 5020, R.C.M. 1921; re-en. Sec. 5020, R.C.M. 1935; amd. Sec. 2, Ch. 76, L. 1953; amd. Sec. 2, Ch. 179, L. 1961; amd. Sec. 2, Ch. 158, L. 1965; amd. Sec. 1, Ch. 186, L. 1967; R.C.M. 1947, 11-726; amd. Sec. 12, Ch. 528, L. 1979; amd. Sec. 4, Ch. 543, L. 1987; amd. Sec. 1, Ch. 300, L. 1989; amd. Sec. 201, Ch. 61, L. 2007.



3-11-203. When substitute for judge called in.

3-11-203. When substitute for judge called in. (1) The city judge or mayor may call in a city judge, a justice of the peace, or some qualified person to act in the judge's place whenever the judge is: (a) a party in a case; (b) interested in a case; (c) the spouse of or related to either party in a case by consanguinity or affinity within the sixth degree; or (d) sick, absent, or unable to act. (2) The city judge may call in a city judge, justice of the peace, or some qualified person to act in the city judge's place when a disqualifying affidavit is filed against the judge pursuant to the supreme court's rules on disqualification and substitution of judges. (3) A city judge of any city or a justice of the peace of any county may sit as city judge at the city judge's request.

History: En. Sec. 4913, Pol. C. 1895; re-en. Sec. 3299, Rev. C. 1907; re-en. Sec. 5090, R.C.M. 1921; Cal. Pol. C. Sec. 4428; re-en. Sec. 5090, R.C.M. 1935; amd. Sec. 2, Ch. 420, L. 1975; amd. Sec. 7, Ch. 344, L. 1977; R.C.M. 1947, 11-1604; amd. Sec. 28, Ch. 21, L. 1979; amd. Sec. 5, Ch. 543, L. 1987; amd. Sec. 202, Ch. 61, L. 2007.



3-11-204. Training sessions for judges.

3-11-204. Training sessions for judges. (1) There must be two mandatory annual training sessions supervised by the supreme court for all elected and appointed city judges. One of the training sessions may be held in conjunction with the Montana magistrates' association convention. Actual and necessary travel expenses, as provided in 2-18-501 through 2-18-503, and the costs of registration and books and other materials must be paid to the elected or appointed judge for attending the sessions. Whenever the office of city judge is held by a justice of the peace, the costs imposed by this subsection are the joint responsibility of the county and the municipality, with the costs to be allocated and charged in proportion to the work done for each governmental entity. In all other cases, the costs must be paid by the city or town in which the judge holds or will hold court and must be charged against that city or town. (2) Each city judge shall attend the training sessions. Failure to attend disqualifies the judge from office and creates a vacancy in the office. However, the supreme court may excuse a city judge from attendance because of illness, a death in the family, or any other good cause.

History: En. Sec. 80, C. Civ. Proc. 1895; re-en. Sec. 6289, Rev. C. 1907; re-en. Sec. 8843, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 121; re-en. Sec. 8843, R.C.M. 1935; amd. Sec. 3, Ch. 165, L. 1975; R.C.M. 1947, 93-411(2); amd. Sec. 2, Ch. 466, L. 1979; amd. Sec. 13, Ch. 528, L. 1979; amd. Sec. 203, Ch. 61, L. 2007.



3-11-205. Justice of the peace or judge of another city as city judge.

3-11-205. Justice of the peace or judge of another city as city judge. (1) In a town or third-class city, the council may designate a justice of the peace or the city judge of another city or town to act as city judge. The justice of the peace or city judge must reside in the county in which the town or city is situated. The city or town may by ordinance fix the funding for the judge and enter into an agreement with the county, the other city or town, or the justice of the peace or the judge for payment of salaries and training expenses. The justice of the peace or other city judge shall, after agreeing to the designation and after approval by the board of county commissioners or governing body of the city or town, act in that capacity and is the city judge in all cases arising out of violations of statutes or ordinances. If the justice of the peace or city judge of another city or town is required to travel from the justice's or judge's place of residence to hold court, the justice or judge must be paid the actual and necessary travel expenses, as provided in 2-18-501 through 2-18-503, by the town or city in which the court is held. (2) The offices of city judge and justice of the peace may be combined if a justice of the peace is authorized in a city pursuant to 3-10-101.

History: (1)En. Sec. 4766, Pol. C. 1895; re-en. Sec. 3242, Rev. C. 1907; re-en. Sec. 5021, R.C.M. 1921; re-en. Sec. 5021, R.C.M. 1935; amd. Sec. 5, Ch. 491, L. 1973; amd. Sec. 1, Ch. 420, L. 1975; R.C.M. 1947, 11-727; amd. Sec. 29, Ch. 21, L. 1979; amd. Sec. 14, Ch. 528, L. 1979; (2)En. Sec. 2, Ch. 56, L. 1981; amd. Sec. 4, Ch. 269, L. 1981; amd. Sec. 1, Ch. 423, L. 1987; amd. Sec. 2, Ch. 300, L. 1989; amd. Sec. 204, Ch. 61, L. 2007.



3-11-206. City to provide facilities -- conduct of court business -- electronic filing and storage of court records.

3-11-206. City to provide facilities -- conduct of court business -- electronic filing and storage of court records. (1) The governing body of the city in which the judge has been elected or appointed: (a) shall provide for the city court: (i) the office space, courtroom, and clerical assistance necessary to enable the judge and the clerk of city court, if any, to conduct business in dignified surroundings; (ii) the books, records, forms, papers, stationery, postage, office equipment, and supplies necessary for the proper keeping of the records and files of the court and the transaction of business; and (iii) one copy of the latest edition of the Montana Code Annotated and all official supplements or immediate access to the code and supplements; and (b) may provide a clerk of city court. (2) The provisions of 3-6-302(1) and 3-6-303 concerning conduct of municipal court business apply to the city court. (3) The records of the court may be kept by means of electronic filing or storage, or both, as provided in 3-1-114 and 3-1-115, in lieu of or in addition to paper records.

History: En. Sec. 4, Ch. 466, L. 1979; amd. Sec. 2, Ch. 348, L. 1985; amd. Sec. 10, Ch. 174, L. 1995; amd. Sec. 2, Ch. 6, L. 2001.






Part 3. Procedure in City Courts

3-11-301. City attorney to prosecute.

3-11-301. City attorney to prosecute. Except as provided in 46-17-203, the city attorney must prosecute all cases for the violation of any ordinance and prosecute, conduct, and control all proceedings in cases mentioned in 3-11-103, both in the city court and on appeal from the city court to the district court.

History: En. Sec. 4917, Pol. C. 1895; re-en. Sec. 3303, Rev. C. 1907; re-en. Sec. 5094, R.C.M. 1921; re-en. Sec. 5094, R.C.M. 1935; R.C.M. 1947, 11-1608; amd. Sec. 2, Ch. 277, L. 1989.



3-11-302. Who named as plaintiff.

3-11-302. Who named as plaintiff. (1) A criminal action brought for violation of a city or town ordinance must be brought in the name of the city or town as the plaintiff and against the accused as the defendant. (2) A criminal action brought for violation of a state law within the city or town may be brought either in the name of the state of Montana as the plaintiff or in the name of the city or town as the plaintiff and must be brought against the accused as the defendant. (3) A criminal action brought for violation of a state law within the county and within its concurrent jurisdiction with the justice's court must be brought in the name of the state of Montana as the plaintiff and against the accused as the defendant. (4) A civil action brought in the city court must be prosecuted or defended in the same manner as a civil action in justices' courts under the Montana Justice and City Court Rules of Civil Procedure (Title 25, chapter 23).

History: En. 11-1603.1 by Sec. 6, Ch. 344, L. 1977; R.C.M. 1947, 11-1603.1; amd. Sec. 1, Ch. 108, L. 1983; amd. Sec. 6, Ch. 543, L. 1987; amd. Sec. 4, Ch. 16, L. 1991.



3-11-303. Contempts city judge may punish for -- procedure.

3-11-303. Contempts city judge may punish for -- procedure. (1) A city judge may punish for contempt persons guilty of only the following acts: (a) disorderly, contemptuous, or insolent behavior toward the judge while holding the court tending to interrupt the due course of a trial or other judicial proceeding; (b) a breach of the peace, boisterous conduct, or violent disturbance in the presence of the judge or in the immediate vicinity of the court held by the judge tending to interrupt the due course of a trial or other judicial proceeding; (c) disobedience or resistance to the execution of a lawful order or process made or issued by the judge; (d) disobedience to a subpoena served or refusal to be sworn or to answer as a witness; (e) rescuing any person or property in the custody of an officer by virtue of an order or process of the court. (2) The procedures contained in 3-1-501(3) and (4), 3-1-511 through 3-1-518, and 3-1-520 through 3-1-523 apply.

History: En. Sec. 3, Ch. 466, L. 1979; amd. Sec. 7, Ch. 496, L. 2001.









CHAPTER 12. SMALL CLAIMS COURTS

Part 1. General Provisions

3-12-101. Purpose -- liberal construction.

3-12-101. Purpose -- liberal construction. It is the purpose of this chapter to provide a speedy remedy in claims falling under this chapter and to promote a forum in which the claims may be heard and disposed of without the necessity of formal trial. For this reason, the provisions of this chapter should be liberally construed to provide an informal but equitable means of justice, and the judges appointed under this chapter are required to assist all parties before them to obtain substantial justice.

History: En. 93-328 by Sec. 7, Ch. 519, L. 1975; R.C.M. 1947, 93-328; amd. Sec. 2, Ch. 241, L. 1997.



3-12-102. Small claims court authorized.

3-12-102. Small claims court authorized. There may be created within the jurisdiction of the district court of any county of the state of Montana a separate court, known as the "small claims court".

History: En. 93-322 by Sec. 1, Ch. 519, L. 1975; R.C.M. 1947, 93-322.



3-12-103. Creation of court.

3-12-103. Creation of court. (1) A small claims court may be created by a resolution passed by the board of county commissioners after consultation with the district court judges of the judicial district in which the county is located or by county initiative as provided in Title 7, chapter 5, part 1. (2) Upon passage of the resolution or initiative, the judge of the appropriate judicial district shall, by court order, establish a small claims court under the provisions of this chapter. (3) When the order is filed with the clerk of the district court of the appropriate county, the clerk of the district court becomes the clerk of the small claims court.

History: En. 93-323 by Sec. 2, Ch. 519, L. 1975; R.C.M. 1947, 93-323; amd. Sec. 30, Ch. 21, L. 1979; amd. Sec. 378, Ch. 571, L. 1979.



3-12-104. Duration of court.

3-12-104. Duration of court. A small claims court created under this chapter continues in existence until abolished by the same means by which it was formed under 3-12-103. Any small claims court may be abolished by county initiative as provided in 3-12-103.

History: En. 93-324 by Sec. 3, Ch. 519, L. 1975; R.C.M. 1947, 93-324.



3-12-105. Location -- hours.

3-12-105. Location -- hours. (1) The small claims court shall be located in the appropriate district and shall be open as required by the district judge. (2) In the event that more than one small claims court judge has been appointed, the judges so appointed may divide their responsibility hereunder.

History: En. 93-326 by Sec. 5, Ch. 519, L. 1975; R.C.M. 1947, 93-326(part).



3-12-106. Repealed.

3-12-106. Repealed. Sec. 3, Ch. 241, L. 1997.

History: En. 93-329 by Sec. 8, Ch. 519, L. 1975; R.C.M. 1947, 93-329; amd. Sec. 2, Ch. 438, L. 1989; amd. Sec. 8, Ch. 10, L. 1993.



3-12-107. Procedure.

3-12-107. Procedure. A small claims court created under this chapter shall follow the small claims procedure used in justice's court, as provided in Title 25, chapter 35.

History: En. Sec. 1, Ch. 241, L. 1997.






Part 2. Small Claims Court Judge

3-12-201. Appointment -- salary and expenses -- qualifications.

3-12-201. Appointment -- salary and expenses -- qualifications. (1) The judges of the judicial district in which a small claims court has been created shall appoint a judge of the small claims court who shall: (a) take the oath required of judges; (b) serve at the pleasure of the district court judges; (c) be paid a salary set by the district court judges and actual and necessary travel expenses, as defined and provided in 2-18-501 through 2-18-503; and (d) be an attorney licensed to practice law in Montana. (2) The judges of the district court may appoint more than one small claims court judge for any small claims court. The salary shall be prorated among the judges appointed.

History: En. 93-325 by Sec. 4, Ch. 519, L. 1975; amd. Sec. 25, Ch. 344, L. 1977; R.C.M. 1947, 93-325; amd. Sec. 15, Ch. 528, L. 1979.



3-12-202. Assistance to claimants.

3-12-202. Assistance to claimants. The small claims court judge shall assist any claimant in preparing an affidavit or may direct the clerk of court to provide such assistance.

History: En. 93-326 by Sec. 5, Ch. 519, L. 1975; R.C.M. 1947, 93-326(part).



3-12-203. Judge in multicounty district.

3-12-203. Judge in multicounty district. (1) When there is more than one county in the judicial district and the county commissioners of more than one county in that district create small claims courts, the district court judges may provide that the same judge of small claims court may preside over more than one of the small claims courts in the judicial district. (2) In the cases described in subsection (1), the salary of the small claims court judge must be prorated among the counties in which the judge presides. (3) The judge is entitled to collect mileage for the distance actually traveled when required to convene small claims court in more than one county, pursuant to 2-18-503.

History: En. 93-327 by Sec. 6, Ch. 519, L. 1975; R.C.M. 1947, 93-327; amd. Sec. 205, Ch. 61, L. 2007.









CHAPTER 15. JURIES AND JURORS

Part 1. Juries -- Definitions and Composition

3-15-101. Jury defined.

3-15-101. Jury defined. A jury is a body of persons temporarily selected from the citizens of a particular district and invested with power to present or indict a person for a public offense or to try a question of fact.

History: En. Sec. 220, C. Civ. Proc. 1895; re-en. Sec. 6330, Rev. C. 1907; re-en. Sec. 8883, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 190; re-en. Sec. 8883, R.C.M. 1935; amd. Sec. 1, Ch. 203, L. 1939; R.C.M. 1947, 93-1201.



3-15-102. Kinds of juries.

3-15-102. Kinds of juries. Juries are of three kinds: (1) grand juries; (2) trial juries; (3) juries of inquest.

History: En. Sec. 221, C. Civ. Proc. 1895; re-en. Sec. 6331, Rev. C. 1907; re-en. Sec. 8884, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 191; re-en. Sec. 8884, R.C.M. 1935; R.C.M. 1947, 93-1202.



3-15-103. Grand jury defined.

3-15-103. Grand jury defined. A grand jury is a body of persons, 11 in number, returned as provided by law from the citizens of a county before a court of competent jurisdiction and sworn to inquire into public offenses committed or triable within the county.

History: En. Sec. 222, C. Civ. Proc. 1895; re-en. Sec. 6332, Rev. C. 1907; re-en. Sec. 8885, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 192; re-en. Sec. 8885, R.C.M. 1935; amd. Sec. 2, Ch. 203, L. 1939; amd. Sec. 34, Ch. 344, L. 1977; R.C.M. 1947, 93-1203.



3-15-104. Trial jury defined.

3-15-104. (Temporary) Trial jury defined. A trial jury is a body of persons returned from the citizens of a particular district before a court or officer of competent jurisdiction and sworn to try and determine, by verdict, a question of fact. (Effective on occurrence of contingency) 3-15-104. (Effective on occurrence of contingency) . Trial jury defined. Except as provided in 3-20-103, a trial jury is a body of persons returned from the citizens of a particular district before a court or officer of competent jurisdiction and sworn to try and determine, by verdict, a question of fact.

History: En. Sec. 223, C. Civ. Proc. 1895; re-en. Sec. 6333, Rev. C. 1907; re-en. Sec. 8886, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 193; re-en. Sec. 8886, R.C.M. 1935; amd. Sec. 3, Ch. 203, L. 1939; R.C.M. 1947, 93-1204; amd. Sec. 8, Ch. 473, L. 2001.



3-15-105. Jury of inquest defined.

3-15-105. Jury of inquest defined. A jury of inquest is a body of persons summoned from the citizens of a particular district before the sheriff, coroner, or other ministerial officer to inquire concerning particular facts.

History: En. Sec. 226, C. Civ. Proc. 1895; re-en. Sec. 6336, Rev. C. 1907; re-en. Sec. 8889, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 195; re-en. Sec. 8889, R.C.M. 1935; amd. Sec. 5, Ch. 203, L. 1939; R.C.M. 1947, 93-1207.



3-15-106. Number of a trial jury.

3-15-106. Number of a trial jury. (1) A trial jury consists of 12 persons or, with the approval of the court, it may consist of any number less than 12 upon which the parties agree in open court. (2) In all civil actions where the relief asked for in the complaint is under the sum of $10,000, a trial jury may, in the discretion of the trial judge, consist of six persons and two-thirds of the jury may render a verdict.

History: En. Sec. 224, C. Civ. Proc. 1895; re-en. Sec. 6334, Rev. C. 1907; re-en. Sec. 8887, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 194; re-en. Sec. 8887, R.C.M. 1935; amd. Sec. 4, Ch. 203, L. 1939; amd. Sec. 1, Ch. 293, L. 1971; R.C.M. 1947, 93-1205(part); amd. Sec. 1, Ch. 92, L. 1989.



3-15-107. Number in justices' courts.

3-15-107. Number in justices' courts. A jury in a justice's court, in misdemeanors, consists of six persons, but the parties may agree to a less number than six.

History: En. Sec. 225, C. Civ. Proc. 1895; re-en. Sec. 6335, Rev. C. 1907; re-en. Sec. 8888, R.C.M. 1921; re-en. Sec. 8888, R.C.M. 1935; R.C.M. 1947, 93-1206; amd. Sec. 5, Ch. 16, L. 1991.






Part 2. Jurors' Fees

3-15-201. Fees in courts of record.

3-15-201. Fees in courts of record. (1) A grand or trial jury panel member must receive $12 per day for attendance before any court of record and a mileage allowance, as provided in 2-18-503, for traveling each way between the member's residence and the court. Those jurors selected from the panel for a case must receive an additional $13 a day while serving. (2) A juror who is excused from attendance upon the juror's own motion on the first day of appearance in obedience to a notice or who has been summoned as a special juror and not sworn in the trial of the case forfeits per diem and mileage.

History: En. Sec. 1, Ch. 48, L. 1903; re-en. Sec. 3178, Rev. C. 1907; amd. Sec. 1, Ch. 6, L. 1917; re-en. Sec. 4933, R.C.M. 1921; amd. Sec. 1, Ch. 18, L. 1935; re-en. Sec. 4933, R.C.M. 1935; amd. Sec. 1, Ch. 9, L. 1945; amd. Sec. 1, Ch. 117, L. 1963; amd. Sec. 1, Ch. 332, L. 1971; amd. Sec. 10, Ch. 439, L. 1975; amd. Sec. 16, Ch. 344, L. 1977; R.C.M. 1947, 25-401; amd. Sec. 1, Ch. 200, L. 1981; amd. Sec. 206, Ch. 61, L. 2007; amd. Sec. 2, Ch. 52, L. 2009.



3-15-202. Repealed.

3-15-202. Repealed. Sec. 7, Ch. 200, L. 1981.

History: En. Sec. 2, p. 48, L. 1903; re-en. Sec. 3180, Rev. C. 1907; amd. Sec. 1, Ch. 23, L. 1913; re-en. Sec. 4934, R.C.M. 1921; re-en. Sec. 4934, R.C.M. 1935; R.C.M. 1947, 25-402.



3-15-203. Fees in courts not of record and coroner inquests.

3-15-203. Fees in courts not of record and coroner inquests. (1) A jury panel member in civil actions, criminal actions, and coroner inquests is entitled to a fee of $12 per day for attendance before a court not of record and a mileage allowance, as provided in 2-18-503, for traveling each way between the member's residence and the court. A jury panel member selected for a case is entitled to an additional $13 per day while serving. (2) In civil actions, the jurors' fees must be paid by the party demanding the jury and taxed as costs against the losing party. (3) A juror who is excused from attendance upon the juror's own motion on the first day of appearance in obedience to a notice or who has been summoned as a special juror and not sworn in the trial of the case shall forfeit per diem and mileage.

History: En. Sec. 4647, Pol. C. 1895; re-en. Sec. 3181, Rev. C. 1907; re-en. Sec. 4935, R.C.M. 1921; re-en. Sec. 4935, R.C.M. 1935; amd. Sec. 1, Ch. 206, L. 1947; amd. Sec. 1, Ch. 154, L. 1969; amd. Sec. 2, Ch. 332, L. 1971; amd. Sec. 17, Ch. 344, L. 1977; R.C.M. 1947, 25-403; amd. Sec. 1, Ch. 231, L. 1979; amd. Sec. 1, Ch. 334, L. 1985; amd. Sec. 9, Ch. 660, L. 1991; amd. Sec. 207, Ch. 61, L. 2007.



3-15-204. Duties of clerk as to jurors.

3-15-204. (Temporary) Duties of clerk as to jurors. (1) The clerk shall keep a record of the attendance of jurors and compute the amount due for mileage. The distance from any point to the court must be determined by the shortest traveled route. (2) A juror must receive payment by a county warrant that lists the name of the juror, the number of days' attendance, the number of miles traveled, and the amount due. (3) The state shall reimburse the clerk for the amount specified in the warrant as provided in 3-5-901 and 3-5-902. (Effective on occurrence of contingency) 3-15-204. (Effective on occurrence of contingency) . Duties of clerk as to jurors. (1) The clerk shall keep a record of the attendance of jurors and compute the amount due for mileage. The distance from any point to the court must be determined by the shortest traveled route. (2) A juror must receive payment by a county warrant that lists the name of the juror, the number of days' attendance, the number of miles traveled, and the amount due. (3) The state shall reimburse the clerk for the amount specified in the warrant as provided in 3-5-901 and 3-5-902. (4) The clerk of court for the county in which an asbestos-related claim is tried shall perform the functions required in subsections (1) through (3). The payment of costs incurred under this section must be made from the asbestos claims administration fund provided for in 3-20-104.

History: En. Sec. 4645, Pol. C. 1895; re-en. Sec. 3179, Rev. C. 1907; re-en. Sec. 4937, R.C.M. 1921; re-en. Sec. 4937, R.C.M. 1935; R.C.M. 1947, 25-405; amd. Sec. 3, Ch. 379, L. 1983; amd. Sec. 2, Ch. 66, L. 1985; amd. Sec. 9, Ch. 473, L. 2001; amd. Sec. 19, Ch. 585, L. 2001; amd. Sec. 5, Ch. 152, L. 2003; amd. Sec. 3, Ch. 52, L. 2009.



3-15-205. Costs of impaneling jury.

3-15-205. (Temporary) Costs of impaneling jury. (1) In a civil action before a court of record in which the parties substantially agree to a settlement of the issues prior to impanelment of the jury and either settle the action or stipulate to a continuance and then fail or refuse to inform the court or clerk of court of the settlement or request a continuance and a jury is impaneled, the court may, upon hearing, assess the reasonable public expenses of impaneling the jury, including jury fees and mileage expenses paid or owing under 3-15-201, against any party. (2) In civil actions, the court may assess against a party the reasonable public expenses of impaneling a jury, including jury fees and mileage expenses paid or owing under 3-15-201, if the court on an issue of law or the jury on an issue of fact determines that the party's case is frivolous or maintained for purposes of harassment. The court shall instruct the jury regarding the provisions of this subsection. (3) Costs collected under this section must be forwarded to the department of revenue for deposit in the state general fund. (Effective on occurrence of contingency) 3-15-205. (Effective on occurrence of contingency) . Costs of impaneling jury. (1) In a civil action before a court of record in which the parties substantially agree to a settlement of the issues prior to impanelment of the jury and either settle the action or stipulate to a continuance and then fail or refuse to inform the court or clerk of court of the settlement or request a continuance and a jury is impaneled, the court may, upon hearing, assess the reasonable public expenses of impaneling the jury, including jury fees and mileage expenses paid or owing under 3-15-201, against any party. (2) In civil actions, the court may assess against a party the reasonable public expenses of impaneling a jury, including jury fees and mileage expenses paid or owing under 3-15-201, if the court on an issue of law or the jury on an issue of fact determines that the party's case is frivolous or maintained for purposes of harassment. The court shall instruct the jury regarding the provisions of this subsection. (3) (a) Except as provided in subsection (3)(b), costs collected under this section must be forwarded to the department of revenue for deposit in the state general fund. (b) Costs collected under this section by the asbestos claims court provided for in 3-20-103 must be deposited in the asbestos claims administration fund provided for in 3-20-104.

History: En. Sec. 1, Ch. 299, L. 1981; amd. Sec. 3, Ch. 66, L. 1985; amd. Sec. 1, Ch. 356, L. 1997; amd. Sec. 47, Ch. 257, L. 2001; amd. Sec. 10, Ch. 473, L. 2001; amd. Sec. 20, Ch. 585, L. 2001.






Part 3. Jurors -- Competency and Excuses

3-15-301. Who competent -- duty to serve.

3-15-301. Who competent -- duty to serve. It is the policy of this state that all qualified citizens have an obligation to serve on juries upon being summoned for jury duty, unless excused. Except as provided in 3-15-303, a person is competent to act as a juror if the person is: (1) 18 years of age or older; (2) a resident for at least 30 days of the state and of the city, town, or county in which the person is called for jury duty; and (3) a citizen of the United States.

History: Earlier statutes were Sec. 8, p. 506, Cod. Stat. 1871; amd. Sec. 1, p. 70, L. 1873; re-en. Sec. 780, 5th Div. Rev. Stat. 1879; amd. Sec. 1, p. 57, L. 1881; re-en. Sec. 1304, 5th Div. Comp. Stat. 1887; re-en. Sec. 230, C. Civ. Proc. 1895; re-en. Sec. 6337, Rev. C. 1907; re-en. Sec. 8890, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 198; re-en. Sec. 8890, R.C.M. 1935; amd. Sec. 6, Ch. 203, L. 1939; amd. Sec. 1, Ch. 116, L. 1965; amd. Sec. 20, Ch. 240, L. 1971; amd. Sec. 32, Ch. 94, L. 1973; amd. Sec. 2, Ch. 298, L. 1975; R.C.M. 1947, 93-1301; amd. Sec. 3, Ch. 441, L. 2003.



3-15-302. Inhabitants of local government jurisdiction competent.

3-15-302. Inhabitants of local government jurisdiction competent. (1) On the trial of an action in which a city or town is interested, the inhabitants thereof are competent jurors if otherwise competent and qualified according to law. (2) On the trial on an action in which the county is interested, the inhabitants of such county are competent jurors if otherwise competent and qualified according to law.

History: (1)En. Sec. 5042, Pol. C. 1895; re-en. Sec. 3941, Rev. C. 1907; re-en. Sec. 8891, R.C.M. 1921; re-en. Sec. 8891, R.C.M. 1935; Sec. 93-1302, R.C.M. 1947; (2)En. Sec. 341, 5th Div. Rev. Stat. 1879; re-en. Sec. 750, 5th Div. Comp. Stat. 1887; amd. Sec. 4198, Pol. C. 1895; re-en. Sec. 2878, Rev. C. 1907; re-en. Sec. 4449, R.C.M. 1921; re-en. Sec. 4449, R.C.M. 1935; Sec. 16-810, R.C.M. 1947; R.C.M. 1947, 16-810, 93-1302.



3-15-303. Who not competent.

3-15-303. Who not competent. A person is not competent to act as juror: (1) who does not possess the qualifications prescribed by 3-15-301; or (2) who has been convicted of malfeasance in office or any felony or other high crime.

History: En. Sec. 231, C. Civ. Proc. 1895; re-en. Sec. 6338, Rev. C. 1907; re-en. Sec. 8892, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 199; re-en. Sec. 8892, R.C.M. 1935; R.C.M. 1947, 93-1303.



3-15-304. through reserved.

3-15-304 through 3-15-310 reserved.



3-15-311. Repealed.

3-15-311. Repealed. Sec. 7, Ch. 51, L. 1981.

History: En. Sec. 9, p. 506, Cod. Stat. 1871; re-en. Sec. 781, 5th Div. Rev. Stat. 1879; amd. Sec. 1, p. 56, L. 1881; amd. Sec. 1, p. 101, L. 1883; re-en. Sec. 1305, 5th Div. Comp. Stat. 1887; amd. Sec. 232, C. Civ. Proc. 1895; re-en. Sec. 6339, Rev. C. 1907; amd. Sec. 1, Ch. 20, L. 1917; re-en. Sec. 8893, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 200; re-en. Sec. 8893, R.C.M. 1935; amd. Sec. 7, Ch. 203, L. 1939; amd. Sec. 1, Ch. 425, L. 1971; amd. Sec. 35, Ch. 344, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 93-1304(1) thru (3).



3-15-312. Discharge by court or jury commissioner.

3-15-312. Discharge by court or jury commissioner. The court or jury commissioner with the approval of the court must discharge a person from serving as a trial juror in either of the following cases: (1) when it satisfactorily appears that the person is not competent; or (2) when it satisfactorily appears that the person should be excused under 3-15-313.

History: En. Sec. 9, p. 506, Cod. Stat. 1871; re-en. Sec. 781, 5th Div. Rev. Stat. 1879; amd. Sec. 1, p. 56, L. 1881; amd. Sec. 1, p. 101, L. 1883; re-en. Sec. 1305, 5th Div. Comp. Stat. 1887; amd. Sec. 232, C. Civ. Proc. 1895; re-en. Sec. 6339, Rev. C. 1907; amd. Sec. 1, Ch. 20, L. 1917; re-en. Sec. 8893, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 200; re-en. Sec. 8893, R.C.M. 1935; amd. Sec. 7, Ch. 203, L. 1939; amd. Sec. 1, Ch. 425, L. 1971; amd. Sec. 35, Ch. 344, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 93-1304(4); amd. Sec. 1, Ch. 51, L. 1981; amd. Sec. 4, Ch. 379, L. 1983.



3-15-313. Who may be excused -- affidavit to claim excuse -- permanent exclusion for chronically incapacitated.

3-15-313. Who may be excused -- affidavit to claim excuse -- permanent exclusion for chronically incapacitated. (1) The court or the jury commissioner with the approval of the court shall excuse a person from jury service upon finding that jury service would entail undue hardship for the person, a dependent of the person, or the public served by the person. An excuse may be granted if the prospective juror is a breastfeeding mother or otherwise has a personal obligation to provide actual and necessary care to another, including a sick, aged, or special needs dependent who requires the prospective juror's personal care and attention, and comparable substitute care is either unavailable or impractical without imposing an undue economic hardship on the prospective juror or dependent person. (2) If a person believes jury service would entail undue hardship for the person, a dependent of the person, or the public served by the person, the person may make and transmit an affidavit to the jury commissioner for which the person is summoned, stating the person's occupation or other facts that the person believes will excuse the person from jury service. The affidavit must be filed with the jury commissioner, who shall transmit it to the court. The court or the jury commissioner with the approval of the court shall excuse a prospective juror from jury service if the prospective juror satisfies the provisions of subsection (1). (3) A person who is chronically incapacitated by illness or injury may request a permanent exclusion from jury service by making and transmitting an affidavit to the jury commissioner of the person's place of residence. The affidavit must include a certification by the person's physician that the person is chronically incapacitated by illness or injury. The affidavit must be filed with the jury commissioner, who shall transmit it to the court. The court or jury commissioner with the approval of the court may permanently excuse a prospective juror from jury service if the prospective juror satisfies the provisions of this subsection (3). (4) For purposes of subsection (3), a person is chronically incapacitated if the person has a condition due to an illness or injury that restricts the person's ability to leave the person's place of residence without the aid of supportive devices, such as crutches, a cane, a wheelchair, or a walker, that restricts the person's ability to leave home without the use of special transportation or the assistance of another person, or that causes leaving home to be medically contraindicated. Examples of factors to be taken into account in determining whether chronic incapacitation exists include but are not limited to the following: (a) paralysis by a stroke or other cause; (b) blindness; (c) senility; (d) loss of the use of a person's extremities requiring the assistance of another in leaving the person's place of residence; (e) arteriosclerotic heart disease of such severity that a person is required to avoid all stress and physical activity; or (f) a psychiatric problem if the illness is manifested in part by a refusal to leave home or is of such a nature that it would not be considered safe for the person to leave home unattended, even if there are no physical limitations.

History: En. Sec. 233, C. Civ. Proc. 1895; re-en. Sec. 6340, Rev. C. 1907; re-en. Sec. 8894, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 201; re-en. Sec. 8894, R.C.M. 1935; amd. Sec. 8, Ch. 203, L. 1939; R.C.M. 1947, 93-1305; amd. Sec. 2, Ch. 51, L. 1981; amd. Sec. 5, Ch. 379, L. 1983; amd. Sec. 1, Ch. 345, L. 1997; amd. Sec. 1, Ch. 167, L. 2009.



3-15-314. Repealed.

3-15-314. Repealed. Sec. 7, Ch. 51, L. 1981; sec. 7, Ch. 200, L. 1981.

History: En. Sec. 234, C. Civ. Proc. 1895; re-en. Sec. 6341, Rev. C. 1907; re-en. Sec. 8895, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 202; re-en. Sec. 8895, R.C.M. 1935; amd. Sec. 9, Ch. 203, L. 1939; R.C.M. 1947, 93-1306.



3-15-315. through reserved.

3-15-315 through 3-15-320 reserved.



3-15-321. Attachment and fine for failure to attend.

3-15-321. Attachment and fine for failure to attend. Any juror summoned who willfully and without reasonable excuse fails to attend may be attached and compelled to attend. The court may impose a fine not exceeding $50, upon which execution may issue. If the juror was not personally served, the fine must not be imposed until, upon an order to show cause, an opportunity has been offered the juror to be heard. The court may for good cause remit, modify, or cause any fine collected to be refunded.

History: En. Sec. 310, C. Civ. Proc. 1895; re-en. Sec. 6363, Rev. C. 1907; re-en. Sec. 8917, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 238; re-en. Sec. 8917, R.C.M. 1935; R.C.M. 1947, 93-1701.






Part 4. Jury Lists

3-15-401. Repealed.

3-15-401. Repealed. Sec. 6, Ch. 133, L. 2007.

History: En. Sec. 240, C. Civ. Proc. 1895; re-en. Sec. 6342, Rev. C. 1907; re-en. Sec. 8896, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 204; re-en. Sec. 8896, R.C.M. 1935; amd. Sec. 1, Ch. 133, L. 1949; amd. Sec. 1, Ch. 86, L. 1959; R.C.M. 1947, 93-1401(part); amd. Sec. 1, Ch. 313, L. 1979; amd. Sec. 2, Ch. 200, L. 1981.



3-15-402. Selection of qualified persons.

3-15-402. Selection of qualified persons. The secretary of state shall select from the most recent list of all registered electors and make a list of the names of all persons qualified to serve as trial jurors, as prescribed in part 3 of this chapter. The secretary of state shall then combine the resulting list with the list submitted to the secretary of state under 61-5-127, ensuring that a person's name does not appear on the combined list more than once. Each name appearing on the combined list must be assigned a number that must be placed opposite the name on the combined list and must be considered the number of the juror opposite whose name it appears. A person's name may not appear on a combined list for more than one court during a 1-year term.

History: En. Sec. 241, C. Civ. Proc. 1895; re-en. Sec. 6343, Rev. C. 1907; amd. Sec. 1, Ch. 80, L. 1919; re-en. Sec. 8897, R.C.M. 1921; re-en. Sec. 8897, R.C.M. 1935; amd. Sec. 1, Ch. 168, L. 1957; amd. Sec. 1, Ch. 298, L. 1975; R.C.M. 1947, 93-1402; amd. Sec. 1, Ch. 159, L. 1991; amd. Sec. 2, Ch. 345, L. 1997; amd. Sec. 2, Ch. 241, L. 1999; amd. Sec. 4, Ch. 441, L. 2003; amd. Sec. 1, Ch. 133, L. 2007.



3-15-403. Jury lists -- filing -- public inspection.

3-15-403. Jury lists -- filing -- public inspection. (1) On or before the first Monday in May, the combined list prepared under 3-15-402 must be delivered by the secretary of state to the clerk of the district court and filed by the clerk of the district court in the clerk of the district court's office no later than 5 business days after the receipt of the combined list. (2) A copy of the latest jury lists filed under subsection (1) and compiled under 3-15-404 and 46-17-202 and a description of the approved computerized random selection process, if one is used, must be kept in the office of the clerk of the district court. An excerpt, listing the name, address, and birth year of all jurors, must be made available for public inspection during normal business hours.

History: En. Sec. 242, C. Civ. Proc. 1895; re-en. Sec. 6344, Rev. C. 1907; re-en. Sec. 8898, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 208; re-en. Sec. 8898, R.C.M. 1935; R.C.M. 1947, 93-1403; amd. Sec. 31, Ch. 21, L. 1979; amd. Sec. 3, Ch. 200, L. 1981; amd. Sec. 3, Ch. 241, L. 1999; amd. Sec. 5, Ch. 441, L. 2003; amd. Sec. 2, Ch. 133, L. 2007.



3-15-404. Duty of jury commissioner -- jury box or computer database.

3-15-404. Duty of jury commissioner -- jury box or computer database. (1) The clerk of court is the jury commissioner and may appoint a deputy pursuant to 7-4-2401. (2) A county jury commissioner may by order establish the use of either a jury box, as provided in subsection (3), or a computer database, as provided in subsection (4), as the means for selecting jurors in the county. (3) If a county uses a jury box for selection of jurors, the jury commissioner shall prepare and keep a jury box and contents as prescribed in this subsection. The number of each juror must be written, typed, or stamped on a slip of paper or other suitable material, identical in all respects to the slips used for the other numbers. The slips must be placed in a box of ample size to permit them to be thoroughly mixed. The box must be plainly marked "jury box". The slips may be used as often as necessary, except that none may be used that is in any manner defaced or disfigured or so marked that it may be recognized or distinguished from the others in the jury box except by the number on the slip. The box may contain only one slip for each number corresponding to the number before the name of each juror on the jury list filed under 3-15-403. (4) If a county uses a computer database for selection of jurors, the jury commissioner shall cause the list of jurors filed under 3-15-403 to be entered into a computerized database. (5) A person's name may not appear on a jury list for more than one court during a 1-year term. (6) The clerk of court shall prepare a list of persons to serve as trial jurors for the ensuing year for the district court or each division of the district court. On or before the second Monday of June, the clerk of court shall prepare the jury list pursuant to 46-17-202. (7) If the clerk of court is satisfied that a person whose name is drawn is deceased, is mentally incompetent, has permanently moved from the county, or has been permanently excused under the provisions of 3-15-313, the person's name must be omitted from the jury list. The reason for the omission must be recorded.

History: En. Sec. 243, C. Civ. Proc. 1895; re-en. Sec. 6345, Rev. C. 1907; amd. Sec. 1, Ch. 35, L. 1919; re-en. Sec. 8899, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 209; re-en. Sec. 8899, R.C.M. 1935; amd. Sec. 2, Ch. 168, L. 1957; amd. Sec. 1, Ch. 110, L. 1969; amd. Sec. 56, Ch. 344, L. 1977; R.C.M. 1947, 93-1404; amd. Sec. 1, Ch. 162, L. 1985; amd. Sec. 4, Ch. 241, L. 1999; amd. Sec. 6, Ch. 441, L. 2003; amd. Sec. 3, Ch. 133, L. 2007.



3-15-405. Notice to jurors.

3-15-405. Notice to jurors. The clerk of court shall serve notice by mail on the persons drawn as jurors and require the persons to respond by mail as to their qualifications to serve as jurors. The clerk of court may attach to the notice a jury questionnaire and a form for an affidavit claiming an excuse from service provided for in 3-15-313. If a person fails to respond to the notice, the clerk shall certify the failure to the sheriff, who shall serve the notice personally on the person and make reasonable efforts to require the person to respond to the notice.

History: En. Sec. 1, Ch. 241, L. 1999.



3-15-406. through reserved.

3-15-406 through 3-15-410 reserved.



3-15-411. Term of service of jurors.

3-15-411. Term of service of jurors. (1) The persons whose names are so returned are known as regular jurors and must serve for 1 year and until other persons are selected and returned unless they are excused by the court or a judge pursuant to 3-15-501. (2) If jurors are drawn before the selection and return of the new jury list as provided in this part and thereafter a new jury list is returned, they shall continue to serve as jurors, if the business of the court requires the attendance of a jury, for a period not exceeding 90 days. (3) Notwithstanding such limitation of service, a jury composed of such jurors duly impaneled to try any cause shall continue to serve in such cause until discharged by the court from any further consideration of such cause. The fact that a new jury list has been returned shall not affect their status as jurors.

History: En. Sec. 245, C. Civ. Proc. 1895; re-en. Sec. 6347, Rev. C. 1907; re-en. Sec. 8901, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 210; amd. Sec. 1, Ch. 135, L. 1931; re-en. Sec. 8901, R.C.M. 1935; amd. Sec. 1, Ch. 4, L. 1947; R.C.M. 1947, 93-1406; amd. Sec. 2, Ch. 313, L. 1979.






Part 5. Trial Juries -- District Court

3-15-501. Order directing that trial jury be drawn and summoned.

3-15-501. Order directing that trial jury be drawn and summoned. (1) If a civil or criminal case has been at issue and ready for trial for more than 6 months and the plaintiff or defendant has requested a jury trial or whenever the business of a district court requires the attendance of a trial jury for the trial of civil or criminal cases and a jury is not in attendance, the court shall order a trial jury to be drawn and summoned to attend before the court. The order must specify the number of jurors to be drawn. The time at which the jurors are required to attend is at the discretion of the court. (2) The court may direct that a criminal or civil proceeding in which a jury may be required or may have been demanded be continued and fixed for trial at a time when a jury will be in attendance. (3) The judge or judges of a district or the judge of a department may designate that jury service in the district or department is on a "one-day or one-trial" basis; that is, each individual juror is excused for the rest of the year after having attended for 1 day and not having been selected to serve at the trial of a particular cause or after having completed service at a trial. (4) If the number of unexcused jurors is not sufficient to meet current requirements at any time, jurors excused under subsection (3) may be required to serve.

History: En. Sec. 260, C. Civ. Proc. 1895; amd. Sec. 1, Ch. 7, L. 1907; re-en. Sec. 6348, Rev. C. 1907; re-en. Sec. 8902, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 214; re-en. Sec. 8902, R.C.M. 1935; amd. Sec. 1, Ch. 62, L. 1949; R.C.M. 1947, 93-1501; amd. Sec. 3, Ch. 313, L. 1979; amd. Sec. 6, Ch. 379, L. 1983; amd. Sec. 5, Ch. 241, L. 1999.



3-15-502. Repealed.

3-15-502. Repealed. Sec. 9, Ch. 241, L. 1999.

History: En. Sec. 261, C. Civ. Proc. 1895; re-en. Sec. 6349, Rev. C. 1907; re-en. Sec. 8903, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 215; re-en. Sec. 8903, R.C.M. 1935; amd. Sec. 1, Ch. 151, L. 1937; amd. Sec. 1, Ch. 3, L. 1939; amd. Sec. 3, Ch. 168, L. 1957; amd. Sec. 57, Ch. 344, L. 1977; R.C.M. 1947, 93-1502; amd. Sec. 4, Ch. 200, L. 1981; amd. Sec. 7, Ch. 379, L. 1983.



3-15-503. Drawing -- how conducted.

3-15-503. Drawing -- how conducted. (1) (a) If the drawing of jurors is conducted by means of a jury box, the jury commissioner shall place the box on a rod so that it may readily revolve. The box must be revolved a sufficient number of times to ensure that the numbered slips in it become thoroughly mixed. The jury commissioner shall then draw from the box, one at a time, as many of the numbered slips as are ordered by the court. (b) If the drawing of jurors is conducted by means of a computerized database, it must be conducted by use of a computerized random selection process that the judges of the district court of the county have approved in writing as satisfactorily fulfilling the requirements for the drawing of trial juries. (2) A record of the drawing must be entered in the minutes of the court. It must show the names of the jurors corresponding to the numbers drawn from the jury box or the names drawn by means of the computerized random selection process.

History: En. Sec. 262, C. Civ. Proc. 1895; re-en. Sec. 6350, Rev. C. 1907; amd. Sec. 2, Ch. 35, L. 1919; re-en. Sec. 8904, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 219; amd. Sec. 1, Ch. 148, L. 1933; re-en. Sec. 8904, R.C.M. 1935; amd. Sec. 2, Ch. 151, L. 1937; amd. Sec. 2, Ch. 3, L. 1939; amd. Sec. 4, Ch. 168, L. 1957; amd. Sec. 2, Ch. 110, L. 1969; amd. Sec. 36, Ch. 344, L. 1977; R.C.M. 1947, 93-1503; amd. Sec. 4, Ch. 313, L. 1979; amd. Sec. 5, Ch. 200, L. 1981; amd. Sec. 2, Ch. 162, L. 1985; amd. Sec. 6, Ch. 241, L. 1999.



3-15-504. Drawing by two or more judges in same district.

3-15-504. Drawing by two or more judges in same district. In districts where there are two or more judges, each judge may order jurors drawn and summoned to attend the session or term over which that judge presides, as provided in this part.

History: En. Sec. 267, C. Civ. Proc. 1895; re-en. Sec. 6355, Rev. C. 1907; re-en. Sec. 8909, R.C.M. 1921; re-en. Sec. 8909, R.C.M. 1935; R.C.M. 1947, 93-1508; amd. Sec. 209, Ch. 61, L. 2007.



3-15-505. Repealed.

3-15-505. Repealed. Sec. 9, Ch. 241, L. 1999.

History: En. Sec. 280, C. Civ. Proc. 1895; re-en. Sec. 6356, Rev. C. 1907; amd. Sec. 1, Ch. 9, L. 1911; re-en. Sec. 8910, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 225; re-en. Sec. 8910, R.C.M. 1935; amd. Sec. 1, Ch. 88, L. 1959; R.C.M. 1947, 93-1509; amd. Sec. 5, Ch. 313, L. 1979; amd. Sec. 3, Ch. 51, L. 1981; amd. Sec. 8, Ch. 379, L. 1983.



3-15-506. Obtaining additional jurors when necessary.

3-15-506. Obtaining additional jurors when necessary. (1) If it appears to a district judge that additional jurors will be needed for a trial, the jury commissioner shall draw as many jurors as are necessary to secure the required number of additional jurors. Before the jury commissioner draws the jurors, the judge shall by appropriate order designate the number of jurors needed. (2) If the judge believes that securing the additional jurors from the whole county would cause unnecessary delay or expense, the judge may order the jurors selected from only a designated portion of the county, which may not be less than the corporate limits of the county seat. If, in the selection of the additional jurors, a juror is drawn who is a resident of an area outside the area designated by the court order, the juror's name or number must be returned to the jury box or reinstated on the computer database and a new juror drawn. (3) When the required number of names have been selected, the judge may order the prospective jurors notified by telephone or mail by the jury commissioner.

History: En. Sec. 3, Ch. 110, L. 1969; amd. Sec. 58, Ch. 344, L. 1977; R.C.M. 1947, 93-1512; amd. Sec. 6, Ch. 313, L. 1979; amd. Sec. 6, Ch. 200, L. 1981; amd. Sec. 3, Ch. 162, L. 1985; amd. Sec. 7, Ch. 241, L. 1999.



3-15-507. Clerk to call list of jurors summoned.

3-15-507. Clerk to call list of jurors summoned. On the day that trial jurors have been summoned to appear, the clerk shall call the names of those summoned and not excused.

History: En. Sec. 330, C. Civ. Proc. 1895; re-en. Sec. 6368, Rev. C. 1907; amd. Sec. 8, Ch. 35, L. 1919; re-en. Sec. 8922, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 246; re-en. Sec. 8922, R.C.M. 1935; amd. Sec. 40, Ch. 344, L. 1977; R.C.M. 1947, 93-1805; amd. Sec. 4, Ch. 51, L. 1981; amd. Sec. 9, Ch. 379, L. 1983; amd. Sec. 8, Ch. 241, L. 1999.



3-15-508. Repealed.

3-15-508. Repealed. Sec. 7, Ch. 200, L. 1981.

History: En. Sec. 6369A, Rev. C. 1907 by Sec. 9, Ch. 35, L. 1919; re-en. Sec. 8924, R.C.M. 1921; re-en. Sec. 8924, R.C.M. 1935; R.C.M. 1947, 93-1807.



3-15-509. Manner of impaneling.

3-15-509. Manner of impaneling. (1) Whenever a civil action is called by the court for trial and a jury is required, the trial jury shall be impaneled as prescribed in Title 25, chapter 7, part 2, and Rule 47, M.R.Civ.P. (2) When the action is a criminal one, the jury shall be impaneled as prescribed in Title 46.

History: En. Sec. 331, C. Civ. Proc. 1895; re-en. Sec. 6369, Rev. C. 1907; re-en. Sec. 8923, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 247; re-en. Sec. 8923, R.C.M. 1935; amd. Sec. 41, Ch. 344, L. 1977; R.C.M. 1947, 93-1806.






Part 6. Grand Juries

3-15-601. When and how drawn and summoned.

3-15-601. When and how drawn and summoned. (1) Whenever in the opinion of the district court judge a grand jury is necessary, the judge shall make an order directing a grand jury to be drawn and summoned to attend before the court. The order must specify the number of jurors to be drawn, which may not be less than 15 or more than 20. (2) The jurors must be drawn from the jury box or the computer database provided for in 3-15-404. If jurors are selected from the computer database, it must be through a computerized random selection process that the judges of the district court of the county have approved in writing as the requirements for the drawing of grand juries. A copy of the latest jury list and a description of the approved computer process employed in the selection must be kept in the office of the clerk of court and must be available for public inspection during normal business hours. (3) The list of names must be certified and the jurors summoned in the same manner as for trial jurors. The names or numbers of any persons drawn who are not impaneled on the grand jury must be returned to the jury box or reinstated on the computer database.

History: En. Sec. 320, C. Civ. Proc. 1895; re-en. Sec. 6364, Rev. C. 1907; re-en. Sec. 8918, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 241; re-en. Sec. 8918, R.C.M. 1935; amd. Sec. 4, Ch. 3, L. 1973; amd. Sec. 59, Ch. 344, L. 1977; R.C.M. 1947, 93-1801; amd. Sec. 32, Ch. 21, L. 1979; amd. Sec. 4, Ch. 162, L. 1985; amd. Sec. 210, Ch. 61, L. 2007.



3-15-602. Who constitutes jury.

3-15-602. Who constitutes jury. (1) When 11 of the persons summoned as grand jurors who are competent and not excused are present, they constitute the grand jury. (2) When more than 11 are present, the jury commissioner shall write their names on separate ballots and place the ballots in black capsules. The capsules must be deposited in a box large enough to hold all of the capsules without crowding. The box must be arranged so that the jury commissioner drawing the capsules from the box is unable to see the capsule that the commissioner is about to draw. The jury commissioner shall draw 11 capsules. The persons whose names are on the ballots so drawn shall constitute the grand jury. (3) When less than 11 are present, the court shall order a sufficient number to be immediately drawn as provided in 3-15-601(2) and summoned to attend the court.

History: En. Sec. 321, C. Civ. Proc. 1895; re-en. Sec. 6365, Rev. C. 1907; amd. Sec. 7, Ch. 35, L. 1919; re-en. Sec. 8919, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 242; re-en. Sec. 8919, R.C.M. 1935; amd. Sec. 5, Ch. 3, L. 1973; amd. Sec. 38, Ch. 344, L. 1977; R.C.M. 1947, 93-1802; amd. Sec. 5, Ch. 162, L. 1985; amd. Sec. 211, Ch. 61, L. 2007.



3-15-603. Manner of impaneling.

3-15-603. Manner of impaneling. After the jurors have been selected, the grand jury shall be impaneled as prescribed in 46-11-301 through 46-11-303.

History: En. Sec. 322, C. Civ. Proc. 1895; re-en. Sec. 6366, Rev. C. 1907; re-en. Sec. 8920, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 243; re-en. Sec. 8920, R.C.M. 1935; amd. Sec. 39, Ch. 344, L. 1977; R.C.M. 1947, 93-1803.



3-15-604. Drawing and summoning in multijudge districts.

3-15-604. Drawing and summoning in multijudge districts. In districts where there are two or more judges, each judge may order a grand jury to be drawn and summoned to attend the session or term over which that judge presides, as provided in this part, but more than one grand jury may not be in attendance upon any district court at the same time.

History: En. Sec. 323, C. Civ. Proc. 1895; re-en. Sec. 6367, Rev. C. 1907; re-en. Sec. 8921, R.C.M. 1921; re-en. Sec. 8921, R.C.M. 1935; R.C.M. 1947, 93-1804; amd. Sec. 212, Ch. 61, L. 2007.






Part 7. Juries in Courts of Limited Jurisdiction

3-15-701. When and by whom jurors summoned.

3-15-701. When and by whom jurors summoned. When jurors are required in any court of limited jurisdiction, they: (1) must, upon the order of the judge, be summoned by a sheriff, constable, marshal, or police officer of the jurisdiction; or (2) may be summoned by the judge of the court of limited jurisdiction or by the clerk of that court.

History: En. Sec. 290, C. Civ. Proc. 1895; re-en. Sec. 6359, Rev. C. 1907; re-en. Sec. 8913, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 230; re-en. Sec. 8913, R.C.M. 1935; R.C.M. 1947, 93-1601; amd. Sec. 8, Ch. 466, L. 1979; amd. Sec. 1, Ch. 351, L. 1991; amd. Sec. 213, Ch. 61, L. 2007.



3-15-702. How to be summoned.

3-15-702. How to be summoned. Such jurors must be summoned from the persons competent to serve as jurors, residents of the county, city, or town in which such court has jurisdiction, by notifying them orally or by mail that they are summoned and of the time and place at which their attendance is required.

History: En. Sec. 291, C. Civ. Proc. 1895; re-en. Sec. 6360, Rev. C. 1907; re-en. Sec. 8914, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 231; re-en. Sec. 8914, R.C.M. 1935; amd. Sec. 14, Ch. 491, L. 1973; R.C.M. 1947, 93-1602; amd. Sec. 2, Ch. 351, L. 1991.



3-15-703. Officer's return.

3-15-703. Officer's return. The officer summoning the jurors shall, at the time fixed in the order for their appearance, return the order to the court with a list of the persons summoned endorsed thereon.

History: En. Sec. 292, C. Civ. Proc. 1895; re-en. Sec. 6361, Rev. C. 1907; re-en. Sec. 8915, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 232; re-en. Sec. 8915, R.C.M. 1935; amd. Sec. 37, Ch. 344, L. 1977; R.C.M. 1947, 93-1603.



3-15-704. Forming jury.

3-15-704. Forming jury. At the time appointed for a jury trial in a justice's or city court or any other court of limited jurisdiction, the list of jurors summoned must be called. The jurors summoned shall be 12 in number or double the number agreed upon by the parties before the trial. The names of those attending and not excused must be written upon separate slips of paper, which slips must be folded so as to conceal the names, and placed in a box from which the trial jury must be drawn.

History: En. Sec. 340, C. Civ. Proc. 1895; re-en. Sec. 6370, Rev. C. 1907; re-en. Sec. 8925, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 250; re-en. Sec. 8925, R.C.M. 1935; R.C.M. 1947, 93-1808; amd. Sec. 33, Ch. 21, L. 1979; amd. Sec. 9, Ch. 466, L. 1979.



3-15-705. Manner of impaneling.

3-15-705. Manner of impaneling. The jury must be impaneled as provided in: (1) Title 46, if the action is a criminal one; (2) Title 25, chapter 7, part 2, and Rule 18B, Montana Justice and City Court Rules of Civil Procedure, if the action is a civil one.

History: En. Sec. 341, C. Civ. Proc. 1895; re-en. Sec. 6371, Rev. C. 1907; re-en. Sec. 8926, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 251; re-en. Sec. 8926, R.C.M. 1935; amd. Sec. 42, Ch. 344, L. 1977; R.C.M. 1947, 93-1809; amd. Sec. 6, Ch. 16, L. 1991.






Part 8. Juries of Inquest

3-15-801. Summoning juries.

3-15-801. Summoning juries. Juries of inquest must be summoned by the officer before whom the proceedings in which they are to sit are to be held or by a sheriff, constable, or police officer from the residents of the county who are competent to serve as jurors by notifying them orally that they are summoned and of the time and place at which their attendance is required.

History: En. Sec. 300, C. Civ. Proc. 1895; re-en. Sec. 6362, Rev. C. 1907; re-en. Sec. 8916, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 235; re-en. Sec. 8916, R.C.M. 1935; R.C.M. 1947, 93-1604; amd. Sec. 214, Ch. 61, L. 2007.



3-15-802. Manner of impaneling.

3-15-802. Manner of impaneling. The manner of impaneling juries of inquest is prescribed in the provisions of the different statutes relating to such inquests.

History: En. Sec. 350, C. Civ. Proc. 1895; re-en. Sec. 6372, Rev. C. 1907; re-en. Sec. 8927, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 254; re-en. Sec. 8927, R.C.M. 1935; R.C.M. 1947, 93-1810.









CHAPTER 20. ASBESTOS CLAIMS COURT

Part 1. General Provisions

3-20-101. Definition.

3-20-101. (Effective on occurrence of contingency) Definition. As used in this part, unless the context requires otherwise, "asbestos-related claim" means an action brought for the recovery of monetary damages for personal injury, wrongful death, loss or consortium, or other injury arising out of an asbestos-related disease that is alleged to result from the mining of vermiculite, the processing of vermiculite, or the transfer, storage, installation, or removal of a product containing vermiculite.

History: En. Sec. 1, Ch. 473, L. 2001.



3-20-102. Asbestos claims judge.

3-20-102. (Effective on occurrence of contingency) Asbestos claims judge. (1) A civil action involving an asbestos-related claim may be tried by a judge pro tempore or special master, who must be a member of the bar of the state, agreed upon in writing by the parties litigant or their attorneys of record, appointed by the supreme court as provided in 3-5-115, and sworn to try the cause before entering upon the duties in trying the cause. Upon appointment, the individual must be designated as the asbestos claims judge. The right to a jury trial is not waived by the stipulation to and appointment of the asbestos claims judge. (2) The asbestos claims judge has the authority and power of an elected district court judge in the civil action involving an asbestos-related claim. All proceedings before the asbestos claims judge must be conducted in accordance with the rules of evidence and procedure governing district courts. (3) Any order, judgment, or decree made or rendered in an asbestos-related civil case by the asbestos claims judge has the same force and effect as if made or rendered by the district court with the regular judge presiding. (4) A party stipulating to have an asbestos-related claim heard by the asbestos claims judge may not file a motion for substitution of the judge pursuant to 3-1-804. (5) All filings relating to an asbestos-related claim must be filed with the clerk of court in the judicial district in which the claim arose. The parties shall provide a copy of each filing to the asbestos claims judge.

History: En. Sec. 2, Ch. 473, L. 2001.



3-20-103. Asbestos claims court -- venue -- jury pool.

3-20-103. (Effective on occurrence of contingency) Asbestos claims court -- venue -- jury pool. (1) The asbestos claims judge may hear an asbestos-related claim in any venue stipulated by the parties as provided in 25-2-202 or in any venue otherwise determined by the asbestos claims judge in accordance with a stipulation of the parties. In stipulating venue, the parties shall take into consideration the availability of courtroom facilities. The asbestos claims court may prepare a list of available courtroom facilities for consideration of the parties. (2) The pool of prospective jurors for an asbestos-related claim may be drawn from any county in accordance with a stipulation of the parties. The jurors must be drawn, as provided in 3-15-501 and 3-15-503, from the jury lists of the counties comprising the jury pool. The clerk of the district court for the district in which the trial is conducted shall notify the prospective jurors.

History: En. Sec. 3, Ch. 473, L. 2001; amd. Sec. 8, Ch. 114, L. 2003.



3-20-104. Operating expenses -- asbestos claims administration fund.

3-20-104. (Effective on occurrence of contingency) Operating expenses -- asbestos claims administration fund. The asbestos claims judge may employ the employees that may be required to carry out the duties under this part. All expenditures of the asbestos claims judge, including but not limited to salaries, travel expenses, office rent, office equipment, and supplies, must be paid out of the asbestos claims administration fund. The asbestos claims administration fund is the account in the state treasury in which the funding for the asbestos claims court is deposited.

History: En. Sec. 4, Ch. 473, L. 2001.












Title 5. LEGISLATIVE BRANCH

CHAPTER 1. CONGRESSIONAL, SENATORIAL, AND REPRESENTATIVE DISTRICTS

Part 1. Districting and Apportionment Commission

5-1-101. Commission to redistrict and reapportion -- number of legislators.

5-1-101. Commission to redistrict and reapportion -- number of legislators. (1) In each session preceding each federal population census, a commission of five citizens, none of whom may be public officials, shall be selected to prepare the plans for redistricting and reapportioning the state into legislative and congressional districts. (2) The plans for redistricting and reapportionment of legislative districts must be based on the number of members in the house of representatives and the senate to be determined in the legislative session before the census.

History: En. Sec. 1, Ch. 21, L. 1973; R.C.M. 1947, 43-108; amd. Sec. 1, Ch. 477, L. 1983; amd. Sec. 1, Ch. 176, L. 1987.



5-1-102. Composition of commission.

5-1-102. Composition of commission. (1) The majority and minority leaders of each house shall each designate one commissioner for the commission provided for in 5-1-101. Two commissioners must be appointed from each district listed in subsection (2). The majority leader in the senate has first choice of the district from which the majority leader will select a commissioner, and the majority leader of the house has second choice. Within 20 days after their designation, the four commissioners shall select the fifth member, who shall serve as the presiding officer of the commission. If the four members fail to select the fifth member within the time prescribed, a majority of the supreme court shall select the fifth member. (2) The commission districts are the following counties: (a) District 1: Lincoln, Flathead, Sanders, Lake, Mineral, Missoula, Ravalli, Powell, Granite, Deer Lodge, Silver Bow, Jefferson, Broadwater, Beaverhead, Madison, Gallatin, Park, Sweet Grass, Stillwater, and Carbon; (b) District 2: Glacier, Toole, Liberty, Hill, Blaine, Phillips, Valley, Daniels, Sheridan, Roosevelt, Richland, McCone, Garfield, Petroleum, Fergus, Judith Basin, Cascade, Chouteau, Teton, Pondera, Lewis and Clark, Meagher, Wheatland, Golden Valley, Musselshell, Treasure, Rosebud, Custer, Prairie, Dawson, Wibaux, Fallon, Carter, Powder River, Big Horn, and Yellowstone.

History: En. Sec. 2, Ch. 21, L. 1973; R.C.M. 1947, 43-109; amd. Sec. 9, Ch. 52, L. 1993; amd. Sec. 4, Ch. 254, L. 2003.



5-1-103. Vacancy on commission.

5-1-103. Vacancy on commission. (1) If a vacancy occurs on the commission, the appointing authority of the vacated seat shall designate a successor. (2) If the appointing authority at the time a vacancy occurs is of a different political party than that of the appointing authority that made the appointment that is vacant, the majority leader or minority leader of the same political party as the appointing authority that made the original appointment of the commissioner whose position is vacated shall designate the successor.

History: En. Sec. 3, Ch. 21, L. 1973; R.C.M. 1947, 43-110; amd. Sec. 1, Ch. 16, L. 1981; amd. Sec. 8, Ch. 4, Sp. L. May 2007.



5-1-104. Compensation and expenses.

5-1-104. Compensation and expenses. Commissioners are entitled to the same compensation and expenses as provided to members of the legislature in 5-2-302 while attending commission meetings or carrying out the official duties of the commission.

History: En. Sec. 4, Ch. 21, L. 1973; amd. Sec. 18, Ch. 439, L. 1975; R.C.M. 1947, 43-111; amd. Sec. 1, Ch. 69, L. 1983.



5-1-105. Restriction on commissioners seeking election to legislature.

5-1-105. Restriction on commissioners seeking election to legislature. A member of the commission may not run for election to a legislative seat within 2 years after the districting and apportionment plan in which the commissioner participated becomes effective.

History: En. Sec. 11, Ch. 21, L. 1973; R.C.M. 1947, 43-118; amd. Sec. 215, Ch. 61, L. 2007.



5-1-106. Legislative services division to provide technical and clerical services.

5-1-106. Legislative services division to provide technical and clerical services. The executive director of the legislative services division, under the direction of the commission, shall provide the technical staff and clerical services that the commission needs to prepare its districting and apportionment plans.

History: En. Sec. 5, Ch. 21, L. 1973; R.C.M. 1947, 43-112; amd. Sec. 2, Ch. 477, L. 1983; amd. Sec. 13, Ch. 545, L. 1995.



5-1-107. Assistance of state agencies.

5-1-107. Assistance of state agencies. Upon request state agencies shall cooperate with the commission and furnish technical assistance and consulting personnel.

History: En. Sec. 6, Ch. 21, L. 1973; R.C.M. 1947, 43-113.



5-1-108. Public hearing on plans.

5-1-108. Public hearing on plans. (1) Before the commission files its final congressional redistricting plan with the secretary of state, the commission shall hold at least one public hearing on it. (2) Before the commission submits its legislative redistricting plan to the legislature, it shall hold at least one public hearing on the plan at the state capitol. (3) The commission may hold other hearings as it deems necessary.

History: En. Sec. 7, Ch. 21, L. 1973; R.C.M. 1947, 43-114; amd. Sec. 3, Ch. 477, L. 1983.



5-1-109. Submission of plan for legislative redistricting to legislature.

5-1-109. Submission of plan for legislative redistricting to legislature. The commission shall submit its legislative redistricting plan to the legislature by the 10th legislative day of the first regular session after its appointment or after the census figures are available.

History: En. Sec. 8, Ch. 21, L. 1973; R.C.M. 1947, 43-115; amd. Sec. 4, Ch. 477, L. 1983.



5-1-110. Recommendations of legislature.

5-1-110. Recommendations of legislature. Within 30 days after the commission submits its legislative redistricting plan to the legislature, the legislature shall return the plan to the commission with its recommendations.

History: En. Sec. 9, Ch. 21, L. 1973; R.C.M. 1947, 43-116; amd. Sec. 5, Ch. 477, L. 1983.



5-1-111. Final plan -- dissolution of commission.

5-1-111. Final plan -- dissolution of commission. (1) Within 90 days after the official final decennial census figures are available, the commission shall file its final plan for congressional districts with the secretary of state and it shall become law. (2) Within 30 days after receiving the legislative redistricting plan and the legislature's recommendations, the commission shall file its final legislative redistricting plan with the secretary of state and it shall become law. (3) Upon filing both plans, the commission shall be dissolved.

History: En. Sec. 10, Ch. 21, L. 1973; R.C.M. 1947, 43-117; amd. Sec. 6, Ch. 477, L. 1983; amd. Sec. 2, Ch. 3, L. 2003.



5-1-112. through reserved.

5-1-112 through 5-1-114 reserved.



5-1-115. Redistricting criteria.

5-1-115. Redistricting criteria. (1) Subject to federal law, legislative and congressional districts must be established on the basis of population. (2) In the development of legislative districts, a plan is subject to the Voting Rights Act and must comply with the following criteria, in order of importance: (a) The districts must be as equal as practicable, meaning to the greatest extent possible, within a plus or minus 1% relative deviation from the ideal population of a district as calculated from information provided by the federal decennial census. The relative deviation may be exceeded only when necessary to keep political subdivisions intact or to comply with the Voting Rights Act. (b) District boundaries must coincide with the boundaries of political subdivisions of the state to the greatest extent possible. The number of counties and cities divided among more than one district must be as small as possible. When there is a choice between dividing local political subdivisions, the more populous subdivisions must be divided before the less populous, unless the boundary is drawn along a county line that passes through a city. (c) The districts must be contiguous, meaning that the district must be in one piece. Areas that meet only at points of adjoining corners or areas separated by geographical boundaries or artificial barriers that prevent transportation within a district may not be considered contiguous. (d) The districts must be compact, meaning that the compactness of a district is greatest when the length of the district and the width of a district are equal. A district may not have an average length greater than three times the average width unless necessary to comply with the Voting Rights Act. (3) A district may not be drawn for the purposes of favoring a political party or an incumbent legislator or member of congress. The following data or information may not be considered in the development of a plan: (a) addresses of incumbent legislators or members of congress; (b) political affiliations of registered voters; (c) partisan political voter lists; or (d) previous election results, unless required as a remedy by a court.

History: En. Sec. 1, Ch. 3, L. 2003; En. Sec. 1, Ch. 546, L. 2003.



5-1-116. Repealed.

5-1-116. Repealed. Sec. 1, Ch. 357, L. 2005.

History: En. Sec. 1, Ch. 4, L. 2003.









CHAPTER 2. LEGISLATURE -- COMPOSITION AND ORGANIZATION

Part 1. General

5-2-101. Composition of legislature.

5-2-101. Composition of legislature. The legislature consists of senators and representatives elected from the several senatorial and representative districts of the state in the number specified by law.

History: En. Sec. 150, Pol. C. 1895; re-en. Sec. 50, Rev. C. 1907; amd. Sec. 1, Ch. 5, L. 1921; re-en. Sec. 51, R.C.M. 1921; re-en. Sec. 51, R.C.M. 1935; R.C.M. 1947, 43-201.



5-2-102. Term of office.

5-2-102. Term of office. The term of office of a senator is 4 years or until a successor is elected and qualified, and the term of office of a representative is 2 years or until a successor is elected and qualified. The term of service begins on the first Monday of January following the election. If a senator is elected to fill a vacancy, the term of service begins on the day after the election.

History: En. Sec. 151, Pol. C. 1895; re-en. Sec. 51, Rev. C. 1907; amd. Sec. 1, Ch. 17, L. 1909; re-en. Sec. 52, R.C.M. 1921; Cal. Pol. C. Sec. 226; re-en. Sec. 52, R.C.M. 1935; amd. Sec. 1, Ch. 193, L. 1975; amd. Sec. 1, Ch. 198, L. 1977; R.C.M. 1947, 43-202; amd. Sec. 216, Ch. 61, L. 2007.



5-2-103. Time and place of meeting.

5-2-103. Time and place of meeting. Each regular session of the legislature shall be convened at the seat of government at 12 noon on the first Monday of January of each odd-numbered year or, if January 1 is a Monday, on the first Wednesday. The legislature shall meet at other times when convened by the governor or by the written request of a majority of the legislators or, when the legislature is in session, by a recorded vote of a majority of the legislators.

History: En. Sec. 160, Pol C. 1895; re-en. Sec. 55, Rev. C. 1907; re-en. Sec. 55, R.C.M. 1921; Cal. Pol. C. Sec. 235; re-en. Sec. 55, R.C.M. 1935; amd. Sec. 1, Ch. 279, L. 1973; amd. Sec. 5, Ch. 309, L. 1977; R.C.M. 1947, 43-205.



5-2-104. Appointment to or candidacy for other offices.

5-2-104. Appointment to or candidacy for other offices. (1) A member of the legislature may not, during the term for which the member was elected, be appointed to any civil office under the state. A member of the legislature may become a candidate for public office during the legislator's term. (2) A member of the legislature who is elected to another public office shall resign from the legislature prior to assuming the office to which the member is newly elected.

History: En. 43-202.2 and 43-202.3 by Secs. 2, 3, Ch. 91, L. 1977; R.C.M. 1947, 43-202.2, 43-202.3; amd. Sec. 217, Ch. 61, L. 2007.



5-2-105. Facsimile signatures authorized.

5-2-105. Facsimile signatures authorized. (1) As used in this section, "facsimile signature" means a reproduction of the manual signature of a legislator by engraving, imprinting, stamping, facsimile transmission, or other means. (2) On state documents requiring a signature, a legislator may use a facsimile signature in lieu of a manual signature. Before using a facsimile signature, the legislator shall file a copy of the legislator's manual or facsimile signature, certified by the legislator under oath, with the presiding officer of the house of which the legislator is a member.

History: En. Sec. 1, Ch. 318, L. 1989; amd. Sec. 1, Ch. 685, L. 1991; amd. Sec. 218, Ch. 61, L. 2007.






Part 2. Organization

5-2-201. Presession caucus.

5-2-201. Presession caucus. Not later than December 1 of each year following an election when members of the legislature are elected, the parties of each house of the legislature shall hold a presession caucus for holdover senators, senators-elect, and representatives-elect. The purpose of the caucus of each party of each house is to nominate officers and establish the basis for additional presession activity, including hiring staff and appointing committees. The legislative council shall designate the time for holding the presession caucuses.

History: En. Sec. 2, Ch. 274, L. 1969; amd. Sec. 98, Ch. 326, L. 1974; amd. Sec. 1, Ch. 392, L. 1975; amd. Sec. 19, Ch. 439, L. 1975; amd. Sec. 1, Ch. 103, L. 1977; R.C.M. 1947, 43-218(1); amd. Sec. 1, Ch. 385, L. 1987; amd. Sec. 1, Ch. 412, L. 1987; amd. Sec. 1, Ch. 57, L. 2001.



5-2-202. Presession activity.

5-2-202. Presession activity. (1) Members of the legislature nominated to leadership positions during the presession caucus provided for in 5-2-201 and members nominated or appointed to the committee on committees and rules committees may meet and perform necessary organizational tasks prior to the regular session, including but not limited to appointing committees, hiring staff, and assigning space and seating. (2) Members of the house appropriations committee and of the senate finance and claims committee named prior to the regular session may begin reviewing requests for appropriations immediately and may visit state agencies and institutions to discuss requests.

History: En. 43-218.1 by Sec. 2, Ch. 103, L. 1977; R.C.M. 1947, 43-218.1(1); amd. Sec. 1, Ch. 551, L. 1979; amd. Sec. 2, Ch. 412, L. 1987; amd. Sec. 2, Ch. 57, L. 2001; amd. Sec. 1, Ch. 250, L. 2009.



5-2-203. Compensation and expenses -- definition.

5-2-203. Compensation and expenses -- definition. (1) Members of the legislature attending the presession caucus, provided for in 5-2-201, and legislative orientation and training are entitled to receive compensation and expenses as provided in 5-2-302. The legislative services division shall place the members on the payroll roster, provided for in 2-18-404, in order to pay the compensation and expenses. (2) While engaged in presession business, members nominated to serve as officers of the legislature and members of the committees named in 5-2-202 are entitled to receive compensation and expenses as provided in 5-2-302. (3) As used in this section: (a) "holdover senator" means a senator who was not required to seek election at the general election held immediately prior to the presession caucus; and (b) "member" means a holdover senator, senator-elect, or representative-elect who is eligible to serve in the ensuing legislative session.

History: (1)En. Sec. 2, Ch. 274, L. 1969; amd. Sec. 98, Ch. 326, L. 1974; amd. Sec. 1, Ch. 392, L. 1975; amd. Sec. 19, Ch. 439, L. 1975; amd. Sec. 1, Ch. 103, L. 1977; Sec. 43-218, R.C.M. 1947; (2)En. 43-218.1 by Sec. 2, Ch. 103, L. 1977; Sec. 43-218.1, R.C.M. 1947; R.C.M. 1947, 43-218(2), 43-218.1(2); amd. Sec. 2, Ch. 551, L. 1979; amd. Sec. 3, Ch. 412, L. 1987; amd. Sec. 3, Ch. 57, L. 2001; amd. Sec. 1, Ch. 311, L. 2005.



5-2-204. reserved.

5-2-204 reserved.



5-2-205. Authority for standing committees to meet during interim.

5-2-205. Authority for standing committees to meet during interim. (1) Except as provided in 5-2-202 and subsection (2) of this section, a standing committee of the legislature, as provided for in legislative rules, may not meet during the interim between regular legislative sessions. (2) Upon approval of the president of the senate or the speaker of the house of representatives, a standing committee may meet before a special session, as provided in 5-3-101, or during a special session.

History: En. Sec. 1, Ch. 331, L. 2003.



5-2-206. through reserved.

5-2-206 through 5-2-210 reserved.



5-2-211. Certified rosters.

5-2-211. Certified rosters. The secretary of state shall prepare certified rosters from the official election records on file in the secretary of state's office for use in the organization of the senate and house of representatives.

History: En. Sec. 1, Ch. 18, L. 1969; R.C.M. 1947, 43-206.1; amd. Sec. 219, Ch. 61, L. 2007.



5-2-212. Organization of senate.

5-2-212. Organization of senate. At 12 noon on the day appointed for the meeting of any regular session of the legislature, the senior member present must take the chair, call the senators and senators-elect to order, call over the senators from the certified roster prepared by the secretary of state, and then, from the certified roster prepared by the secretary of state, call over the senatorial districts and counties, in their order, from which members have been elected at the preceding election. After the same are called the members-elect must take the constitutional oath of office and assume their seats. The senate may thereupon, if a quorum is present, proceed to elect its officers.

History: En. H.B. No. 69, p. 103, L. 1897; re-en. Sec. 163, Pol. C. 1895; re-en. Sec. 57, Rev. C. 1907; re-en. Sec. 57, R.C.M. 1921; Cal. Pol. C. Sec. 238; re-en. Sec. 57, R.C.M. 1935; amd. Sec. 2, Ch. 18, L. 1969; R.C.M. 1947, 43-207; amd. Sec. 17, Ch. 575, L. 1981.



5-2-213. Organization of house of representatives.

5-2-213. Organization of house of representatives. At the time specified in 5-2-212, the secretary of state or, in case of the secretary of state's absence or inability, the senior member-elect present shall take the chair, call the members-elect of the house of representatives to order, and then, from the certified roster prepared by the secretary of state, call over the roll of counties and districts. After the names are called, the members-elect shall take the constitutional oath of office and assume their seats. The house of representatives may at that time, if a quorum is present, proceed to elect its officers.

History: En. Sec. 164, Pol. C. 1895; re-en. Sec. 58, Rev. C. 1907; re-en. Sec. 58, R.C.M. 1921; Cal. Pol. C. Sec. 239; re-en. Sec. 58, R.C.M. 1935; amd. Sec. 3, Ch. 18, L. 1969; R.C.M. 1947, 43-208; amd. Sec. 220, Ch. 61, L. 2007.



5-2-214. Oath to be entered on journals.

5-2-214. Oath to be entered on journals. An entry of the oath taken by the members of the legislature must be made on the journals of the proper houses, respectively.

History: En. Sec. 165, Pol. C. 1895; re-en. Sec. 59, Rev. C. 1907; re-en. Sec. 59, R.C.M. 1921; Cal. Pol. C. Sec. 240; re-en. Sec. 59, R.C.M. 1935; R.C.M. 1947, 43-209.



5-2-215. Election of officers.

5-2-215. Election of officers. In all elections of officers of either branch of the legislature, a majority of all the votes given is necessary to a choice.

History: En. Sec. 8, p. 90, L. 1885; re-en. Sec. 1332, 5th Div. Comp. Stat. 1887; re-en. Sec. 166, Pol. C. 1895; re-en. Sec. 60, Rev. C. 1907; re-en. Sec. 60, R.C.M. 1921; re-en. Sec. 60, R.C.M. 1935; R.C.M. 1947, 43-210.



5-2-216. Tie vote.

5-2-216. Tie vote. If there is a tie vote for the purposes of organizing the senate or the house of representatives then, for the purposes of organization, the political party's candidate for president of the senate or speaker of the house then having a member of that candidate's party as the governor of Montana is elected.

History: En. Sec. 1, Ch. 25, L. 1973; R.C.M. 1947, 43-210.1; amd. Sec. 221, Ch. 61, L. 2007.



5-2-217. through reserved.

5-2-217 through 5-2-220 reserved.



5-2-221. Officers and employees of the senate and house of representatives.

5-2-221. Officers and employees of the senate and house of representatives. (1) The officers of the senate include a president, a president pro tempore, a majority leader, a minority leader, a majority whip, and a minority whip. (2) The officers of the house of representatives include a speaker, a speaker pro tempore, a majority leader, a minority leader, a majority whip, and a minority whip. (3) The president and president pro tempore of the senate and the speaker and speaker pro tempore of the house must be elected by the house of which they are a member. (4) The majority leader, minority leader, majority whip, and minority whip of the senate and house must be elected by their respective caucuses. (5) A secretary of the senate, sergeant at arms, and chaplain must be appointed by the president subject to confirmation by the senate, and a chief clerk of the house, sergeant at arms, and chaplain must be appointed by the speaker subject to confirmation by the house.

History: En. 43-214.1 by Sec. 1, Ch. 186, L. 1974; amd. Sec. 1, Ch. 88, L. 1977; R.C.M. 1947, 43-214.1; amd. Sec. 1, Ch. 17, L. 1981; amd. Sec. 9, Ch. 4, Sp. L. May 2007.



5-2-222. Powers and duties of officers.

5-2-222. Powers and duties of officers. The president and president pro tempore of the senate and the speaker and speaker pro tempore of the house of representatives may administer the oath of office to any senator or representative and to the officers and employees of their respective bodies. The officers and employees must perform such duties as are required by the rules or orders of the respective bodies which elect them.

History: En. Secs. 4 and 5, p. 170, L. 1891; re-en. Sec. 200, Pol. C. 1895; re-en. Sec. 67, Rev. C. 1907; re-en. Sec. 65, R.C.M. 1921; Cal. Pol. C. Sec. 252; re-en. Sec. 65, R.C.M. 1935; R.C.M. 1947, 43-301(part).






Part 3. Compensation and Expenses of Members and Officers

5-2-301. Compensation and expenses for members while in session.

5-2-301. Compensation and expenses for members while in session. (1) Legislators are entitled to a salary commensurate to that of the daily rate for an employee earning $10.33 an hour when the regular session of the legislature in which they serve is convened under 5-2-103 for those days during which the legislature is in session. The hourly rate must be adjusted by any statutorily required pay increase. The president of the senate and the speaker of the house must receive an additional $5 a day in salary for those days during which the legislature is in session. (2) Legislators may serve for no salary. (3) Subject to subsection (4), legislators are entitled to a daily allowance, 7 days a week, during a legislative session, as reimbursement for expenses incurred in attending a session. Expense payments must stop when the legislature recesses for more than 3 days and resume when the legislature reconvenes. (4) After November 15, and prior to December 15 of each even-numbered year, the department of administration shall conduct a survey of the allowance for daily expenses of legislators for the states of North Dakota, South Dakota, Wyoming, and Idaho. The department shall include the average daily expense allowance for Montana legislators in determining the average daily rate for legislators. The department shall include only states with specific daily allowances in the calculation of the average. If the average daily rate is greater than the daily rate for legislators in Montana, legislators are entitled to a new daily rate for those days during which the legislature is in session. The new daily rate is the daily rate for the prior legislative session, increased by the percentage rate increase as determined by the survey, a cost-of-living increase to reflect inflation that is calculated pursuant to 15-6-134, or 5%, whichever is less. The expense allowance is effective when the next regular session of the legislature in which the legislators serve is convened under 5-2-103. (5) Legislators are entitled to a mileage allowance as provided in 2-18-503 for each mile of travel to the place of the holding of the session and to return to their place of residence at the conclusion of the session. (6) In addition to the mileage allowance provided for in subsection (5), legislators, upon submittal of an appropriate claim for mileage reimbursement to the legislative services division, are entitled to: (a) three additional round trips to their place of residence during each regular session; and (b) additional round trips as authorized by the legislature during special session. (7) Legislators are not entitled to any additional mileage allowance under subsection (5) for a special session if it is convened within 7 days of a regular session.

History: En. Sec. 220, Pol. C. 1895; re-en. Sec. 77, Rev. C. 1907; amd. Sec. 1, Ch. 45, L. 1909; re-en. Sec. 74, R.C.M. 1921; Cal. Pol. C. Sec. 266; re-en. Sec. 74, R.C.M. 1935; amd. Sec. 1, Ch. 23, L. 1955; amd. Sec. 1, Ch. 32, L. 1963; amd. Sec. 1, Ch. 180, L. 1965; amd. Sec. 1, Ch. 274, L. 1969; amd. Sec. 1, Ch. 4, L. 1971; amd. Sec. 1, Ch. 72, L. 1973; amd. Sec. 1, Ch. 5, L. 1975; amd. Sec. 2, Ch. 392, L. 1975; amd. Sec. 20, Ch. 439, L. 1975; amd. Sec. 3, Ch. 103, L. 1977; R.C.M. 1947, 43-310; amd. Sec. 2, Ch. 650, L. 1979; amd. Sec. 1, Ch. 7, L. 1981; amd. Sec. 1, Ch. 144, L. 1981; amd. Sec. 3, Ch. 605, L. 1981; amd. Sec. 1, Ch. 8, L. 1985; amd. Sec. 3, Ch. 693, L. 1985; amd. Sec. 1, Ch. 9, Sp. L. June 1986; amd. Sec. 1, Ch. 1, L. 1989; amd. Sec. 13, Ch. 720, L. 1991; amd. Sec. 15, Ch. 455, L. 1995; amd. Sec. 14, Ch. 545, L. 1995; amd. Sec. 15, Ch. 417, L. 1997; amd. Sec. 1, Ch. 44, L. 1999; amd. Sec. 10, Ch. 558, L. 1999; amd. Sec. 7, Ch. 553, L. 2001; amd. Sec. 16, Ch. 81, L. 2007.



5-2-302. Compensation and expenses when legislature not in session.

5-2-302. Compensation and expenses when legislature not in session. When the legislature is not in session, a member of the legislature, while engaged in legislative business with prior authorization of the appropriate funding authority, is entitled to: (1) a mileage allowance as provided in 2-18-503; (2) expenses as provided in 2-18-501 and 2-18-502; and (3) a salary equal to one full day's pay at the rate described in 5-2-301(1) for each 24-hour period of time (from midnight to midnight), or portion of a 24-hour period, spent on authorized interim or administrative committee legislative business or as otherwise provided by law. However, if time spent for business other than authorized legislative interim or administrative committee business or business related to 5-11-305 results in lengthening a legislator's stay away from home into an additional 24-hour period, the legislator may not be compensated for the additional day.

History: En. Sec. 1, Ch. 224, L. 1973; amd. Sec. 4, Ch. 103, L. 1977; R.C.M. 1947, 43-310.1; amd. Sec. 1, Ch. 1, L. 1981; amd. Sec. 2, Ch. 8, L. 1985; amd. Sec. 2, Ch. 1, L. 1989; amd. Sec. 222, Ch. 61, L. 2007; amd. Sec. 17, Ch. 81, L. 2007; amd. Sec. 1, Ch. 392, L. 2013.



5-2-303. Participation in state benefits group -- employer contribution made to other plan.

5-2-303. Participation in state benefits group -- employer contribution made to other plan. (1) Individual members of the senate and the house of representatives may enroll in the state employees benefits group during the terms to which they have been elected. The provider of benefits shall enroll and collect employee contributions directly from those legislators. The employer contribution must be paid from funds appropriated for that purpose. (2) (a) If a member does not enroll or terminates enrollment under the state employees benefits group plan and is insured under a plan providing disability insurance as defined in 33-1-207, the department of administration, upon request of the member, shall pay to the member's insurer an amount equal to the premium required to be paid by the member for coverage of the member and any dependents under the disability insurance plan, subject to the limitation contained in subsection (2)(b). (b) A payment made under subsection (2)(a) may not exceed the amount of the employer contribution for group benefits for members of the legislature as provided for in 2-18-703. (c) Unused employer contributions must be transferred to an account as provided in 2-18-703 for a legislator who is a state employee and who has contributions paid for by another agency when the legislature is not in session.

History: En. 43-310.3 by Sec. 12, Ch. 563, L. 1977; R.C.M. 1947, 43-310.3; amd. Sec. 12, Ch. 555, L. 1979; amd. Sec. 1, Ch. 229, L. 1987; amd. Sec. 2, Ch. 392, L. 2013.



5-2-304. Participation in public retirement systems.

5-2-304. Participation in public retirement systems. (1) The purpose of this section is to allow a person who is elected or appointed to the Montana legislature and who is also a member of a retirement system provided for in Title 19, chapter 3, 5, 6, 7, 8, 9, 13, 20, or 21, by virtue of the person's nonlegislative employment to continue the person's participation in the public retirement system of which the person is a member. (2) This section is not intended to provide duplicate credit for the same service in two retirement systems supported wholly or in part by public funds. This section does not affect contribution rates or benefit payments specifically provided for in the laws governing the operation of individual retirement systems. (3) (a) A person who is an inactive or retired member of a retirement system provided for in Title 19, chapter 5, 6, 7, 8, 9, 13, 20, or 21, and who is elected or appointed to be a legislator may: (i) return to active membership in the system of which the person is an inactive or retired member under the requirements of that system; or (ii) remain an inactive or retired member of the retirement system and become an active member of the public employees' retirement system pursuant to 19-3-412. (b) A person who is an inactive or retired member of the public employees' retirement system provided for in Title 19, chapter 3, and who is elected or appointed to the legislature may return to active membership in the public employees' retirement system but cannot simultaneously be an inactive or retired member of the system as a result of prior covered terminated employment and an active member of the retirement system under 19-3-412 or this section. (4) (a) A person who is an active member of a public retirement system governed by state law and who is elected or appointed to be a legislator may, but is not required to, continue the person's participation in that public retirement system while engaged in official duties as a legislator. (b) To continue participation as an active member in the public retirement system, a legislator shall, within 90 days of taking office and in a manner prescribed by the appropriate board, file an irrevocable written election with the teachers' retirement board or the public employees' retirement board. (5) A legislator who elects to continue participation as an active member as provided in subsection (4) shall continue the payments into the fund of the retirement system at the rate currently in effect in the system based on the legislator's monthly salary as a member of that system. (6) The state contribution must be made by legislative appropriation. It must equal the appropriate employer contribution at the rate currently in effect in the system.

History: En. 43-310.2 by Sec. 1, Ch. 333, L. 1977; R.C.M. 1947, 43-310.2; amd. Sec. 1, Ch. 111, L. 1999; amd. Sec. 2, Ch. 99, L. 2001; amd. Sec. 1, Ch. 334, L. 2007; amd. Sec. 1, Ch. 284, L. 2009.






Part 4. Vacancies

5-2-401. Definitions.

5-2-401. Definitions. (1) As used in 5-2-406, "term" means the 4-year period to which a senator is normally elected in the absence of a vacancy. (2) For the purposes of this part, "vacancy" or "vacancies" has the same meaning as prescribed in 2-16-501.

History: (1)En. Sec. 3, Ch. 179, L. 1967; Sec. 43-217, R.C.M. 1947; (2)En. Sec. 1, Ch. 179, L. 1967; amd. Sec. 2, Ch. 198, L. 1977; Sec. 43-215, R.C.M. 1947; R.C.M. 1947, 43-215(4)(a), 43-217.



5-2-402. Appointment by board of county commissioners -- county central committee role -- timeframes.

5-2-402. Appointment by board of county commissioners -- county central committee role -- timeframes. (1) Except as provided in subsection (5) or as otherwise provided by law, whenever a vacancy occurs in the legislature, the vacancy must be filled by appointment by the board of county commissioners or, in the event of a multicounty district, the boards of county commissioners of the counties comprising the district sitting as one appointing board. (2) (a) Whenever a vacancy is within a single county, the board of county commissioners shall make the appointment as described in 5-2-403, 5-2-404, or 5-2-406. (b) Whenever a vacancy is within a multicounty district, the boards of county commissioners shall sit as one appointing board. The selection of an individual to fill the vacancy must be as follows: (i) The presiding officer of the board of county commissioners of the county in which the person resided whose vacancy is to be filled shall call a meeting for the purpose of appointing the member of the legislature and shall preside at the meeting. (ii) Each commissioner's vote is determined by the following formula: 100 multiplied by (A divided by B) multiplied by (1 divided by C), where: (A) A is the total votes cast in the respective county for the person vacating the legislative seat or, if the vacating person was not elected, the votes cast for the last person to be elected for the current term; (B) B is the total votes cast for that person in the legislative district; and (C) C is the number of authorized commissioners on the board of the commissioner whose vote is being determined. (iii) The person selected to fill the vacancy is the one who receives the highest number above 50 that results from the calculation in subsection (2)(b)(ii). If none of the candidates receives a number higher than 50 from that calculation, the selection board shall cast its votes again in the same manner for the persons receiving the two highest numbers. If neither vote results in a candidate receiving a number higher than 50 from the calculation provided in subsection (2)(b)(ii), then 5-2-404 applies. (c) If a vacancy occurs in a holdover senate seat after holdover senators have been assigned to new districts under each reapportionment, the formula in subsection (2)(b)(ii) must be applied using the votes cast for the senatorial candidates at the last election in which votes were cast for a senate candidate. Only the number of votes cast by electors residing in the new senate district for senate candidates of the party to which the person vacating the seat belonged may be counted. The secretary of state shall provide an estimate of the number of votes cast for each party by county or portion of a county. The selection process is the same as provided in subsection (2)(b)(iii). (3) The appointment process to fill a vacant legislative seat under this section is as follows: (a) Within 7 days of being notified of a vacancy as described in 2-16-501, the secretary of state shall notify the board of county commissioners and the state party that is responsible for notifying the county central committee of the county where the vacating legislator is a resident, if the legislative seat is within one county, or the boards of county commissioners and the corresponding county central committees if the legislative seat is in a multicounty district. If the legislator is an independent or belongs to a party for which there is no county central committee, the notification of county commissioners suffices. (b) The county central committee or committees, upon receipt of notification of a vacancy, have 45 days to propose a list of prospective appointees, pursuant to 5-2-403(1). The county central committee or the county central committees, acting together, shall forward the list of names to the appointing board within the 45-day period. (c) The appointing board shall make and confirm an appointment and notify the secretary of state within 15 days: (i) after receiving the list of prospective appointees from the county central committee or committees; (ii) after 45 days have expired after the notification of vacancy if the county central committee or committees have not provided a list of prospective appointees; or (iii) after notification of a vacancy if the legislator vacating the seat is an independent. (4) If the legislature is in session, the notification process in subsection (3)(a) must be followed within 5 days. The process described in subsection (3)(b) must take place in 5 days. The process described in subsection (3)(c) must take place in 5 days. (5) Notwithstanding subsection (6), if a vacancy occurs prior to a primary election, 13-10-326 applies. If a vacancy occurs after a primary and prior to a general election, 13-10-327 applies. (6) If the legislature is called into special session within 85 days of a general election, a person must be appointed to fill a legislative vacancy pursuant to subsections (1) through (4).

History: En. Sec. 1, Ch. 179, L. 1967; amd. Sec. 2, Ch. 198, L. 1977; R.C.M. 1947, 43-215(1), (2), (6); amd. Sec. 1, Ch. 493, L. 1983; amd. Sec. 1, Ch. 336, L. 2003; amd. Sec. 1, Ch. 336, L. 2013.



5-2-403. Appointee to be of same political party.

5-2-403. Appointee to be of same political party. (1) Whenever an appointee's predecessor served as a member of a political party, the appointee named under 5-2-402 must be a member of the same political party and must be selected from a list of three individuals provided: (a) by the county central committee in a district within a single county; or (b) by the county central committees, acting together, in a multicounty district, as described in 5-2-402. (2) Whenever the appointing board is unable to elect an appointee from the submitted list, the appointing board shall request a second list of three names from the county central committee or committees. The second list may not contain any of the names submitted on the first list. The appointing board shall then select an appointee from the individuals named on both lists. (3) The provisions of this section do not apply if the predecessor served as an independent.

History: En. Sec. 1, Ch. 179, L. 1967; amd. Sec. 2, Ch. 198, L. 1977; R.C.M. 1947, 43-215(5); amd. Sec. 2, Ch. 336, L. 2003.



5-2-404. Procedure upon failure of one candidate to receive majority vote.

5-2-404. Procedure upon failure of one candidate to receive majority vote. In the event that a decision cannot be made by the appointing board because of failure of any candidate to receive a majority of the votes, the final decision may be made by lot from the first and second lists of candidates as provided by 5-2-403 or from a list of three individuals if the predecessor served as an independent, in accordance with rules of selection adopted by the appointing board.

History: En. Sec. 2, Ch. 179, L. 1967; amd. Sec. 3, Ch. 198, L. 1977; R.C.M. 1947, 43-216; amd. Sec. 3, Ch. 336, L. 2003.



5-2-405. Term of appointee.

5-2-405. Term of appointee. (1) Whenever a vacancy occurs in the house of representatives, the appointee shall serve until the end of the term to which the predecessor was elected. (2) Whenever a vacancy occurs in the senate, the appointee shall serve until a successor can be elected as provided in 5-2-406.

History: En. Sec. 1, Ch. 179, L. 1967; amd. Sec. 2, Ch. 198, L. 1977; R.C.M. 1947, 43-215(3); amd. Sec. 223, Ch. 61, L. 2007.



5-2-406. Elections to fill vacancies in senate.

5-2-406. Elections to fill vacancies in senate. (1) Whenever a vacancy occurs 85 days or more before the general election held during the second year of the term, an individual must be appointed pursuant to 5-2-402. The appointment continues until a person is elected to complete the term at the upcoming general election and is sworn into office. The election procedure to be used to elect the successor is as follows: (a) Whenever the vacancy occurs 85 days or more prior to the primary election during the second year, the same procedure as is used for senators who will be elected to full 4-year terms at that general election must be utilized. (b) Whenever the vacancy occurs on or after the 85th day prior to the primary election, any political party desiring to enter a candidate in the general election shall select a candidate as provided in 13-10-327 and 13-38-204. A political party shall notify the secretary of state of the party nominee. A person desiring to be a candidate as an independent shall follow the procedures provided in 13-10-501 and 13-10-502. The petition for an independent candidate must be filed with the secretary of state on or before the 85th day prior to the general election. (2) Whenever a vacancy occurs on or after the 85th day prior to the general election held during the second year of the term, the person appointed by the board under 5-2-402 shall serve until the end of the term.

History: En. Sec. 1, Ch. 179, L. 1967; amd. Sec. 2, Ch. 198, L. 1977; R.C.M. 1947, 43-215(4)(b), (4)(c); amd. Sec. 1, Ch. 526, L. 1979; amd. Sec. 1, Ch. 250, L. 1985; amd. Sec. 1, Ch. 229, L. 1989; amd. Sec. 4, Ch. 336, L. 2003; amd. Sec. 1, Ch. 242, L. 2011; amd. Sec. 1, Ch. 126, L. 2013.



5-2-407. Anticipated vacancy.

5-2-407. Anticipated vacancy. (1) Whenever it appears that a vacancy will exist in the legislature because of the inability of an elected legislator to take office at the commencement of the term to which the legislator was elected, an appointee may be selected in advance of the commencement of the term under the provisions of 5-2-402 through 5-2-406. (2) For purposes of determining the term of office of the appointee, the term of office commences on the day on which the appointee takes the oath of office. (3) An appointee under this section may take office only if the vacancy in fact exists at the commencement of the term of office.

History: En. 43-216.1 by Sec. 4, Ch. 198, L. 1977; R.C.M. 1947, 43-216.1; amd. Sec. 5, Ch. 336, L. 2003.






Part 5. Legislative Branch Consolidation

5-2-501. Declaration of policy and purpose.

5-2-501. Declaration of policy and purpose. It is the public policy of this state and the purpose of this part: (1) to create a structure of the legislative branch of state government that is efficient and responsive to the needs of the people of this state and is sufficiently flexible to meet changing conditions; (2) to strengthen the legislative branch capacity to administer its affairs effectively and efficiently on behalf of the people of the state; (3) to provide means for coordination of branch activities; and (4) to eliminate unnecessary overlapping and duplication of effort within the legislative branch of state government.

History: En. Sec. 1, Ch. 545, L. 1995.



5-2-502. Structure of legislative branch.

5-2-502. Structure of legislative branch. The legislature established in Article V, section 1, of the Montana constitution and the committees established by law constitute the legislative branch. The functional organization of the legislative branch is governed by the joint rules of the legislature and the laws governing the several components of the branch. The administrative organization of the legislative branch is consolidated as provided in this part.

History: En. Sec. 2, Ch. 545, L. 1995.



5-2-503. Consolidation of legislative branch entities for specified purposes.

5-2-503. Consolidation of legislative branch entities for specified purposes. (1) An entity of the legislative branch that is consolidated as provided in 5-2-504 shall: (a) exercise its substantive functions independently as provided by law; (b) adhere to administrative policies, including personnel policies, adopted by the legislative council; (c) submit its budget proposals through the legislative council; and (d) submit reports required of it as provided in 5-11-210. (2) The legislative services division shall: (a) coordinate budgeting, recordkeeping, reporting, and related administrative and clerical functions as a consolidated entity, including acknowledgment of actions by the approving authority of the consolidated entity; (b) include within legislative branch budgets the budget proposals for the legislature and the consolidated entities, separately identified; (c) provide separate identification for appropriations and expenditures for the legislature and for each of the consolidated entities; (d) establish procedures for approval of expenditures by the legislature and by each of the consolidated entities; and (e) provide personnel administration for the legislative branch. The senate and the house of representatives or a consolidated entity with statutory hiring authority may hire its own personnel, subject to administrative procedures established by the legislature and legislative council. (3) The legislative council shall allocate office space occupied by the legislative branch for the use of a consolidated entity as necessary. Space occupied by the senate or the house of representatives may not be reallocated except as provided in 2-17-108. The location of the chambers of the house of representatives and the senate must be determined as provided by 2-17-101.

History: En. Sec. 3, Ch. 545, L. 1995; amd. Sec. 4, Ch. 20, L. 1997; amd. Sec. 17, Ch. 19, L. 1999.



5-2-504. Legislative branch consolidated.

5-2-504. Legislative branch consolidated. The following legislative branch entities are consolidated, as provided in 5-2-503 and this section: (1) the senate and the house of representatives provided for in Article V, section 1, of the Montana constitution; (2) the legislative council established by 5-11-101; (3) the legislative services division established by 5-11-111; (4) the legislative finance committee established by 5-12-201; (5) the legislative fiscal division established by 5-12-301; (6) the legislative audit committee established by 5-13-201; (7) the legislative audit division established by 5-13-301; and (8) the environmental quality council established by 5-16-101.

History: En. Sec. 4, Ch. 545, L. 1995; amd. Sec. 17, Ch. 42, L. 1997; amd. Sec. 18, Ch. 19, L. 1999.









CHAPTER 3. SPECIAL SESSIONS

Part 1. Call of Special Session

5-3-101. Convening of special session -- limiting subjects -- committee meetings -- compensation.

5-3-101. Convening of special session -- limiting subjects -- committee meetings -- compensation. (1) The legislature may be convened in special session by the governor or at the written request of a majority of the members. Subject to 5-5-227, the governor or the legislature may limit the special session to the subjects specified in the call. (2) (a) A standing committee of the legislature may meet prior to a special session for the purpose of holding hearings and taking action on preintroduced legislation that has been referred to that committee. (b) Public notice of a hearing to be held by a standing committee prior to a special session must be given at least 7 days before the hearing. (3) Members of the legislature engaged in presession business for a special session are entitled to receive compensation and expenses as provided in 5-2-302. Members of the legislature are entitled to receive compensation and expenses, as provided in 5-2-301, for the day prior to the convening of a special session.

History: En. Sec. 1, Ch. 433, L. 1973; R.C.M. 1947, 43-319; amd. Sec. 1, Ch. 35, L. 2001; amd. Sec. 1, Ch. 5, L. 2007.



5-3-102. Calling of a future special session when legislature is in session.

5-3-102. Calling of a future special session when legislature is in session. When the legislature is in session, a majority of the members may by a written request call a special session to meet at a specified time.

History: En. Sec. 2, Ch. 433, L. 1973; R.C.M. 1947, 43-320.



5-3-103. and reserved.

5-3-103 through 5-3-104 reserved.



5-3-105. Request by 10 members to poll legislators.

5-3-105. Request by 10 members to poll legislators. (1) When the legislature is not in session, any 10 members may in writing request the secretary of state to poll the legislators to determine if a majority are in favor of a special session. (2) The request must state: (a) the conditions warranting the call of a special session; (b) the purposes of the special session; and (c) the proposed convening date and time of the special session.

History: En. Sec. 3, Ch. 433, L. 1973; R.C.M. 1947, 43-321.



5-3-106. Procedure for polling legislators.

5-3-106. Procedure for polling legislators. Within 5 days after receiving a request, the secretary of state shall send to all legislators by certified mail a ballot that contains: (1) the names of the legislators making the request; (2) the reasons for calling the special session; (3) the purposes of the special session; (4) the requested convening date and time of the special session; (5) the date by which legislators shall return the ballot, which may not be more than 30 days after the date of the mailing of the ballots; and (6) a stamped return envelope.

History: En. Sec. 4, Ch. 433, L. 1973; amd. Sec. 1, Ch. 200, L. 1975; R.C.M. 1947, 43-322; amd. Sec. 1, Ch. 416, L. 1999.



5-3-107. Notice of time of approved special session.

5-3-107. Notice of time of approved special session. If a majority of the legislators reply affirmatively to the poll, the secretary of state shall notify each legislator of the time and day on which the special session shall convene.

History: En. Sec. 6, Ch. 433, L. 1973; R.C.M. 1947, 43-324.



5-3-108. Failure to approve special session -- ballots void.

5-3-108. Failure to approve special session -- ballots void. If a majority of the legislators fail to approve the call for a special session within 30 days after the secretary of state mails the ballots or notifies each legislator, all ballots are void and may not be used again. The entire process must be repeated to call the legislature into special session.

History: En. Sec. 7, Ch. 433, L. 1973; R.C.M. 1947, 43-325.









CHAPTER 4. BILLS

Part 1. General Provisions

5-4-101. Form of enacting clause.

5-4-101. Form of enacting clause. The enacting clause of every law shall be as follows: "Be it enacted by the Legislature of the State of Montana:".

History: En. Sec. 1, Ch. 7, L. 1974; R.C.M. 1947, 43-516.



5-4-102. Limitation on title of referred legislation.

5-4-102. Limitation on title of referred legislation. All bills referred by the legislature to a vote of the people shall have a title of no more than 100 words.

History: En. Sec. 17, Ch. 400, L. 1979.



5-4-103. Rulemaking authority.

5-4-103. Rulemaking authority. A statute delegating rulemaking authority to an agency must contain specific guidelines describing for the agency and the public what the rules may and may not contain.

History: En. Sec. 2, Ch. 11, L. 1997.



5-4-104. Tax expenditure criteria -- legislation.

5-4-104. Tax expenditure criteria -- legislation. (1) The legislature recognizes the value of relevant information when making determinations regarding tax policy and tax expenditures. The legislature also recognizes the need to reevaluate tax expenditures after enactment. In consideration of these policy goals, the legislature encourages a policy of providing an explicit purpose of a tax expenditure and termination dates of no more than 6 years in any legislation creating, expanding, or continuing a tax expenditure. (2) As used in this section, the term "tax expenditures" means those revenue losses attributable to provisions of Montana tax laws that allow a special exclusion, exemption, or deduction from gross income or that provide a special credit, a preferential rate of tax, or a deferral of tax liability including: (a) personal income and corporate income tax exemptions; (b) property tax exemptions for which application to the department is necessary; (c) deferral of income; (d) credits allowed against Montana personal income tax or Montana corporate income tax; (e) deductions from income; and (f) any other identifiable preferential treatment of income or property.

History: En. Sec. 2, Ch. 379, L. 2011; amd. Sec. 1, Ch. 268, L. 2013.






Part 2. Fiscal Notes in Legislative Bills

5-4-201. Requirement of fiscal notes with committee reports.

5-4-201. Requirement of fiscal notes with committee reports. All bills reported out of a committee of the legislature having an effect on the revenues, expenditures, or fiscal liability of the state or of a county or municipality, except appropriation measures carrying specific dollar amounts, shall include a fiscal note incorporating an estimate of such effect. Fiscal notes shall be requested by the presiding officer of either house, who shall determine the need for the note at the time of introduction.

History: En. Sec. 1, Ch. 53, L. 1965; R.C.M. 1947, 43-1001; amd. Sec. 1, Ch. 229, L. 1983.



5-4-202. Requests for notes by committee, house, or sponsor.

5-4-202. Requests for notes by committee, house, or sponsor. A fiscal note also may be requested on a bill, as the joint rules of the senate and the house of representatives may allow, by: (1) a committee considering the bill; (2) a majority of the members of the house in which the bill is to be considered, at the time of second reading; or (3) the sponsor, through the presiding officer.

History: En. Sec. 5, Ch. 53, L. 1965; amd. Sec. 1, Ch. 11, L. 1974; R.C.M. 1947, 43-1005.



5-4-203. Budget director to prepare note.

5-4-203. Budget director to prepare note. The budget director, in cooperation with the state or local agencies or officials or organizations representing local agencies or officials affected by the bill, is responsible for the preparation of the fiscal note and shall return same within 6 days. The director may request additional time to complete a note, which extension must be submitted to the presiding officer or committee requesting the note for approval.

History: En. Sec. 2, Ch. 53, L. 1965; amd. Sec. 1, Ch. 6, L. 1974; amd. Sec. 97, Ch. 326, L. 1974; amd. Sec. 1, Ch. 321, L. 1975; R.C.M. 1947, 43-1002; amd. Sec. 2, Ch. 229, L. 1983.



5-4-204. Submission of fiscal note -- sponsor's fiscal note rebuttal -- distribution to legislators.

5-4-204. Submission of fiscal note -- sponsor's fiscal note rebuttal -- distribution to legislators. (1) A completed fiscal note must be submitted by the budget director to the presiding officer who requested it. Upon receipt of the completed fiscal note, the presiding officer shall notify the sponsor of the bill for which the fiscal note was prepared that the fiscal note has been completed and is available for review. Within 24 hours following notification, the sponsor shall: (a) notify the presiding officer that the sponsor concurs with the completed fiscal note; (b) request additional time, not to exceed 24 hours, to consult with the budget director on the fiscal note; or (c) elect to prepare a sponsor's fiscal note rebuttal as provided in subsection (4). (2) (a) If the sponsor concurs with the completed fiscal note prepared by the budget director or elects to prepare a sponsor's fiscal note rebuttal, the presiding officer shall refer the completed fiscal note prepared by the budget director to the committee considering the bill. If the bill is printed, the note must be reproduced and placed on the members' desks. (b) If the sponsor requests additional time to consult with the budget director, the presiding officer shall notify the sponsor and the budget director of the time, not to extend beyond the time limitation specified in subsection (1)(b), by which: (i) the budget director shall submit a revised completed fiscal note to the presiding officer; (ii) the sponsor shall notify the presiding officer that the sponsor concurs with the original completed fiscal note; or (iii) the sponsor shall elect to prepare a sponsor's fiscal note rebuttal as provided in subsection (4). (3) At the time specified as provided in subsection (2)(b), the presiding officer shall refer the original or, if revised, the revised fiscal note to the committee considering the bill. If the bill is printed, the note must be reproduced and placed on the members' desks. (4) (a) If a sponsor elects to prepare a sponsor's fiscal note rebuttal, the sponsor shall prepare the fiscal note rebuttal on a form provided by the legislative services division and return the completed sponsor's fiscal note rebuttal form to the presiding officer within 4 days of the election to prepare a sponsor's fiscal note rebuttal. The form must identify the bill number, the sponsor of the bill, the date prepared, the version of the fiscal note being rebutted, the reasons the sponsor disagrees with the fiscal note, the items or assumptions in the fiscal note that the sponsor believes are incorrect, and the sponsor's estimate of the fiscal impact, if an estimate is available. (b) The presiding officer may grant additional time to the sponsor to prepare the sponsor's fiscal note rebuttal. (c) Upon receipt of the completed sponsor's fiscal note rebuttal form, the presiding officer shall refer it to the committee hearing the bill. If the bill is printed, the form must be identified as a sponsor's fiscal note rebuttal, reproduced, and placed on the members' desks.

History: En. Sec. 3, Ch. 53, L. 1965; amd. Sec. 97, Ch. 326, L. 1974; amd. Sec. 2, Ch. 321, L. 1975; R.C.M. 1947, 43-1003; amd. Sec. 1, Ch. 417, L. 1985; amd. Sec. 224, Ch. 61, L. 2007; amd. Sec. 1, Ch. 392, L. 2009.



5-4-205. Contents of notes.

5-4-205. Contents of notes. (1) Fiscal notes must, when possible, show in dollar amounts the estimated increase or decrease in revenue or expenditures, costs that may be absorbed without additional funds, and long-range financial implications. A comment or opinion relative to the merits of the bill may not be included in the fiscal note. However, technical or mechanical defects may be noted. (2) It is the legislature's intent that a fiscal note be prepared as an objective analysis of the fiscal impact of legislation. The fiscal note should represent only the estimate of the revenue and expenditures that would result from the implementation of the legislation, if enacted, and may not in any way reflect the views or opinions of the preparing agencies, the sponsor, or other interested parties. Changes in revenue must be estimated for each reported year based upon appropriate revenue estimating methodologies for the source of revenue described and should reflect a change from the official revenue estimate provided for in 5-5-227. Expenditures must be estimated as the amount required for implementing the legislation, if enacted, in excess of or as a reduction to the present law base level of expenditures in each reported year regardless of whether or not the preparing agency determines that it can absorb the costs in its proposed budget. (3) The fiscal note must clearly differentiate between facts and assumptions made in the preparation of the fiscal note while maintaining a logical flow of both fact and assumption in presenting how the fiscal impact is determined.

History: En. Sec. 4, Ch. 53, L. 1965; R.C.M. 1947, 43-1004; amd. Sec. 2, Ch. 392, L. 2009.



5-4-206. Background information to legislators on request.

5-4-206. Background information to legislators on request. The budget director shall make available on request to any member of the legislature all background information used in developing a fiscal note.

History: En. Sec. 6, Ch. 53, L. 1965; amd. Sec. 97, Ch. 326, L. 1974; amd. Sec. 3, Ch. 321, L. 1975; R.C.M. 1947, 43-1006.



5-4-207. Repealed.

5-4-207. Repealed. Sec. 2, Ch. 274, L. 1993.

History: En. Sec. 9, Ch. 266, L. 1987; amd. Sec. 4, Ch. 195, L. 1991.



5-4-208. and reserved.

5-4-208 through 5-4-209 reserved.



5-4-210. Estimate of fiscal impact on local government required.

5-4-210. Estimate of fiscal impact on local government required. (1) A bill that, if enacted, may require a local government unit to perform an activity or provide a service or facility that requires a direct expenditure of additional funds without a specific means to finance the activity, service, or facility in violation of 1-2-112 or 1-2-113 must be accompanied, at the time that the bill is presented for introduction to the chief clerk of the house of representatives or the secretary of the senate, by an estimate of all direct and indirect fiscal impacts on a local government unit. The estimate of fiscal impacts must be prepared by the budget director in cooperation with a local government unit affected by the bill. The budget director has 10 days to prepare the estimate. (2) The estimate must show in dollar amounts the increase in expenditures that may be required by the bill. Comment or opinion relative to the merits of the bill may not be included in the estimate. However, technical or mechanical defects may be noted. Upon completion of the estimate, the budget director shall submit the estimate to the requestor of the bill.

History: En. Sec. 4, Ch. 416, L. 1995.






Part 3. Action by Governor on Bills

5-4-301. Bills received by governor -- how endorsed.

5-4-301. Bills received by governor -- how endorsed. Each bill passed by the legislature, except bills proposing amendments to the Montana constitution, bills ratifying proposed amendments to the United States constitution, resolutions, and initiative and referendum measures, must be submitted to the governor for the governor's signature. Each bill must, as soon as it is delivered to the governor, be endorsed as follows: "This bill was received by the governor this .... day of ...., 20...". The endorsement must be signed by the governor or by an assistant authorized by the governor.

History: En. Sec. 270, Pol. C. 1895; re-en. Sec. 100, Rev. C. 1907; re-en. Sec. 84, R.C.M. 1921; Cal. Pol. C. Sec. 309; re-en. Sec. 84, R.C.M. 1935; amd. Sec. 1, Ch. 31, L. 1973; R.C.M. 1947, 43-501; amd. Sec. 7, Ch. 51, L. 1999.



5-4-302. Approval of bills.

5-4-302. Approval of bills. When the governor approves a bill, the governor shall sign the bill with the date of approval and deposit the bill in the office of the secretary of state.

History: En. Sec. 271, Pol. C. 1895; re-en. Sec. 101, Rev. C. 1907; re-en. Sec. 85, R.C.M. 1921; Cal. Pol. C. Sec. 310; re-en. Sec. 85, R.C.M. 1935; amd. Sec. 1, Ch. 157, L. 1973; R.C.M. 1947, 43-502(1); amd. Sec. 225, Ch. 61, L. 2007.



5-4-303. Line item veto.

5-4-303. Line item veto. If a bill presented to the governor contains several distinct items of appropriation of money, the governor may disapprove one or more items while approving other portions of the bill. If an item is disapproved, the governor shall append to the bill, at the time of signing it, a statement of the items objected to and the reasons for the objection. The governor shall transmit to the house in which the bill originated, or to the secretary of state if the legislature is not in session, a copy of the statement, and the items objected to must be separately reconsidered in the same manner as bills that have been disapproved by the governor.

History: En. Sec. 271, Pol. C. 1895; re-en. Sec. 101, Rev. C. 1907; re-en. Sec. 85, R.C.M. 1921; Cal. Pol. C. Sec. 310; re-en. Sec. 85, R.C.M. 1935; amd. Sec. 1, Ch. 157, L. 1973; R.C.M. 1947, 43-502(2); amd. Sec. 226, Ch. 61, L. 2007.



5-4-304. Amendatory veto.

5-4-304. Amendatory veto. The governor may return any bill to the originating house with the governor's recommendations for amendment. The originating house shall reconsider the bill under its rules relating to an amendment offered in committee of the whole. The bill is then subject to the following procedures: (1) The originating house shall transmit to the second house, for consideration under its rules relating to amendments in committee of the whole, the bill and the originating house's approval or disapproval of the governor's recommendations. (2) If both houses approve the governor's recommendations, the bill must be returned to the governor for reconsideration. (3) If both houses disapprove the governor's recommendations, the bill must be returned to the governor for reconsideration. (4) If one house disapproves the governor's recommendations and the other house approves, then either house may request a conference committee, which may be a free conference committee: (a) If both houses adopt a conference committee report, the bill, in accordance with the report, must be returned to the governor for reconsideration. (b) If a conference committee fails to reach agreement or if its report is not adopted by both houses, the governor's recommendations are considered not approved and the bill must be returned to the governor for further consideration. (5) The governor may not return the bill for amendment a second time.

History: En. Sec. 271, Pol. C. 1895; re-en. Sec. 101, Rev. C. 1907; re-en. Sec. 85, R.C.M. 1921; Cal. Pol. C. Sec. 310; re-en. Sec. 85, R.C.M. 1935; amd. Sec. 1, Ch. 157, L. 1973; R.C.M. 1947, 43-502(3); amd. Sec. 227, Ch. 61, L. 2007.



5-4-305. Bills returned without approval.

5-4-305. Bills returned without approval. (1) A bill or item or items of an appropriations bill become law whenever: (a) the bill passes both houses of the legislature; (b) the bill is returned by the governor without signature and with objections to the bill or, if it is a bill containing several items of appropriation of money, with objections to one or more items; and (c) upon reconsideration the bill or item or items pass both houses by the constitutional majority. (2) The bill or item or items must be authenticated by a certificate endorsed on or attached to the bill or the copy of the statement of objections. The form of the certificate must be: "This bill having been returned by the governor with objections and, after reconsideration, having passed both houses by the constitutional majority has become a law this .... day of ...., A.D. ...." or "The following items in the within statement (naming them) having, after reconsideration, passed both houses by the constitutional majority have become a law this .... day of ...., A.D. ...". The endorsement, signed by the president of the senate and the speaker of the house, is sufficient authentication of the bill or item or items. (3) The authenticated bill or statement must be delivered to the governor, who shall deposit it with the laws in the office of the secretary of state.

History: En. Sec. 272, Pol. C. 1895; re-en. Sec. 102, Rev. C. 1907; re-en. Sec. 86, R.C.M. 1921; Cal. Pol. C. Sec. 311; re-en. Sec. 86, R.C.M. 1935; amd. Sec. 7, Ch. 309, L. 1977; R.C.M. 1947, 43-503; amd. Sec. 228, Ch. 61, L. 2007.



5-4-306. Return when legislature not in session.

5-4-306. Return when legislature not in session. (1) If, on the day the governor desires to return a bill without approval and with objections to the bill to the house in which it originated, that house has adjourned for the day, but not for the session, the governor may deliver the bill with the message to the presiding officer, secretary, clerk, or any member of that house. The delivery is as effectual as though returned in open session if the governor, on the first day the house is again in session, by message, notifies it of the delivery and of the time when and the person to whom the delivery was made. (2) If the legislature is not in session when the governor vetoes a bill, the governor shall return the bill with the reasons for the veto to the secretary of state. If the bill was not approved by two-thirds of the members voting on the final vote on the bill, the secretary of state shall within 5 working days of receipt of the bill and veto message mail a copy of the title of the bill and the veto message to each member of the legislature. If the bill was approved by two-thirds of the members voting on the final vote on the bill, the secretary of state shall poll the members of the legislature. The secretary of state shall within 5 working days of receipt of the bill and veto message send by certified mail to each legislator, at an address provided by the legislator, a copy of the bill and the veto message, a ballot, a return envelope, instructions for casting a vote, and notice of the date by which each legislator shall return a vote. The date for return must be within 30 days after the date on which the bill, veto message, and voting instructions are sent. A legislator may cast and return a vote by delivering the ballot and return envelope in person or by mailing the ballot in the return envelope by regular mail, postage paid, or by sending the ballot by facsimile transmission to the office of the secretary of state. A legislator may not change the legislator's vote after the ballot is received by the secretary of state. The secretary of state shall tally the votes within 1 working day after the date for return of the votes. If two-thirds or more of the members of each house vote to override the veto, the bill becomes law. (3) The legislature may reconvene to reconsider any bill vetoed by the governor when the legislature is not in session by using the statutory procedure provided for convening in special session.

History: En. Sec. 273, Pol. C. 1895; re-en. Sec. 103, Rev. C. 1907; re-en. Sec. 87, R.C.M. 1921; Cal. Pol. C. Sec. 312; re-en. Sec. 87, R.C.M. 1935; amd. Sec. 1, Ch. 63, L. 1973; R.C.M. 1947, 43-504; amd. Sec. 7, Ch. 3, L. 1985; amd. Sec. 1, Ch. 317, L. 1989; amd. Sec. 2, Ch. 685, L. 1991; amd. Sec. 229, Ch. 61, L. 2007; amd. Sec. 1, Ch. 102, L. 2009.



5-4-307. Bills remaining with governor.

5-4-307. Bills remaining with governor. (1) A bill that has passed both houses of the legislature and has not been returned by the governor within 10 days after its delivery to the governor becomes law. (2) The governor shall deliver the bill to the secretary of state and direct the secretary of state to authenticate it by a certificate endorsed on or attached to the bill. The form of the certificate must be: "This bill having remained with the governor 10 days, it has become a law this .... day of ...., ....". The certificate must be signed by the secretary of state and deposited with the laws in the secretary of state's office.

History: En. Sec. 274, Pol. C. 1895; re-en. Sec. 104, Rev. C. 1907; re-en. Sec. 88, R.C.M. 1921; Cal. Pol. C. Sec. 313; re-en. Sec. 88, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1973; amd. Sec. 8, Ch. 309, L. 1977; R.C.M. 1947, 43-505; amd. Sec. 18, Ch. 42, L. 1997.



5-4-308. Transmittal of veto messages to legislative services division.

5-4-308. Transmittal of veto messages to legislative services division. The governor shall transmit one copy of each veto message to the legislative services division.

History: En. Sec. 1, Ch. 3, L. 1983; amd. Sec. 19, Ch. 42, L. 1997.






Part 4. Legislative History Act (Repealed)

5-4-401. Repealed.

5-4-401. Repealed. Sec. 4, Ch. 11, L. 1997.

History: En. 43-519 by Sec. 1, Ch. 560, L. 1977; R.C.M. 1947, 43-519.



5-4-402. Repealed.

5-4-402. Repealed. Sec. 4, Ch. 11, L. 1997.

History: En. 43-520 by Sec. 2, Ch. 560, L. 1977; R.C.M. 1947, 43-520; amd. Sec. 2, Ch. 466, L. 1983; amd. Sec. 2, Ch. 29, L. 1985; amd. Sec. 2, Ch. 420, L. 1989.



5-4-403. Repealed.

5-4-403. Repealed. Sec. 4, Ch. 11, L. 1997.

History: En. 43-521 by Sec. 3, Ch. 560, L. 1977; R.C.M. 1947, 43-521.



5-4-404. Repealed.

5-4-404. Repealed. Sec. 4, Ch. 11, L. 1997.

History: En. 43-522 by Sec. 4, Ch. 560, L. 1977; R.C.M. 1947, 43-522; amd. Sec. 1, Ch. 29, L. 1985; amd. Sec. 3, Ch. 420, L. 1989.






Part 5. Family Impact Notes for Legislative Bills (Terminated)

5-4-501. Terminated.

5-4-501. Terminated. Sec. 8, Ch. 339, L. 1999.

History: En. Sec. 1, Ch. 339, L. 1999.



5-4-502. Terminated.

5-4-502. Terminated. Sec. 8, Ch. 339, L. 1999.

History: En. Sec. 2, Ch. 339, L. 1999.



5-4-503. Terminated.

5-4-503. Terminated. Sec. 8, Ch. 339, L. 1999.

History: En. Sec. 3, Ch. 339, L. 1999.



5-4-504. Terminated.

5-4-504. Terminated. Sec. 8, Ch. 339, L. 1999.

History: En. Sec. 4, Ch. 339, L. 1999.



5-4-505. Terminated.

5-4-505. Terminated. Sec. 8, Ch. 339, L. 1999.

History: En. Sec. 5, Ch. 339, L. 1999.









CHAPTER 5. LEGISLATIVE PROCEDURES

Part 1. Witnesses Before Legislature

5-5-101. Subpoenas.

5-5-101. Subpoenas. (1) A subpoena requiring the attendance of any witness before either house of the legislature or a committee of either house may be issued by the president of the senate, the speaker of the house, or the presiding officer of any committee before whom the attendance of the witness is desired. (2) A subpoena is sufficient if: (a) it states whether the proceeding is before the house of representatives, the senate, or a committee; (b) it is addressed to the witness; (c) it requires the attendance of the witness at a time and place certain; (d) it is signed by the president of the senate, speaker of the house, or presiding officer of a committee.

History: En. Sec. 260, Pol. C. 1895; re-en. Sec. 95, Rev. C. 1907; re-en. Sec. 79, R.C.M. 1921; Cal. Pol. C. Sec. 300; re-en. Sec. 79, R.C.M. 1935; R.C.M. 1947, 43-401; amd. Sec. 230, Ch. 61, L. 2007.



5-5-102. Service of subpoenas.

5-5-102. Service of subpoenas. The subpoena may be served by any elector of the state, and the elector's affidavit that the elector delivered a copy to the witness is evidence of service.

History: En. Sec. 261, Pol. C. 1895; re-en. Sec. 96, Rev. C. 1907; re-en. Sec. 80, R.C.M. 1921; Cal. Pol. C. Sec. 301; re-en. Sec. 80, R.C.M. 1935; R.C.M. 1947, 43-402; amd. Sec. 231, Ch. 61, L. 2007.



5-5-103. Contempt.

5-5-103. Contempt. If a witness neglects or refuses to obey a subpoena or, appearing, neglects or refuses to testify, the senate or house may, by resolution entered on the journal, commit the witness for contempt.

History: En. Sec. 262, Pol. C. 1895; re-en. Sec. 97, Rev. C. 1907; re-en. Sec. 81, R.C.M. 1921; Cal. Pol. C. Sec. 302; re-en. Sec. 81, R.C.M. 1935; R.C.M. 1947, 43-403; amd. Sec. 232, Ch. 61, L. 2007.



5-5-104. Compelling attendance.

5-5-104. Compelling attendance. Any witness neglecting or refusing to attend in obedience to a subpoena may be arrested by the sergeant at arms and brought before the senate or house. The only warrant of authority necessary to authorize the arrest is a copy of a resolution of the senate or house, signed by the president of the senate or speaker of the house and countersigned by the secretary or clerk.

History: En. Sec. 263, Pol. C. 1895; re-en. Sec. 98, Rev. C. 1907; re-en. Sec. 82, R.C.M. 1921; Cal. Pol. C. Sec. 303; re-en. Sec. 82, R.C.M. 1935; amd. Sec. 6, Ch. 309, L. 1977; R.C.M. 1947, 43-404.



5-5-105. Immunity of witness.

5-5-105. Immunity of witness. (1) A person sworn and examined before either house of the legislature or any committee of the legislature may not be held to answer criminally or be subject to any penalty or forfeiture for any fact or act relating to the required testimony. A statement made or paper produced by the witness is not competent evidence in any criminal proceeding against the witness. (2) A witness cannot refuse to testify to any fact or to produce any paper concerning which the witness is examined for the reason that the witness's testimony or the production of the paper tends to disgrace the witness or render the witness infamous. (3) This section does not exempt a witness from prosecution and punishment for perjury committed by the witness during the examination.

History: En. Sec. 264, Pol. C. 1895; re-en. Sec. 99, Rev. C. 1907; re-en. Sec. 83, R.C.M. 1921; Cal. Pol. C. Sec. 304; re-en. Sec. 83, R.C.M. 1935; R.C.M. 1947, 43-405; amd. Sec. 233, Ch. 61, L. 2007.






Part 2. Organization -- Interim Committees

5-5-201. Power to administer oaths.

5-5-201. Power to administer oaths. The members of any committee may administer oaths to witnesses in any matter under examination.

History: En. Secs. 4 and 5, p. 170, L. 1891; re-en. Sec. 200, Pol. C. 1895; re-en. Sec. 67, Rev. C. 1907; re-en. Sec. 65, R.C.M. 1921; Cal. Pol. C. Sec. 252; re-en. Sec. 65, R.C.M. 1935; R.C.M. 1947, 43-301(part).



5-5-202. Interim committees.

5-5-202. Interim committees. (1) During an interim when the legislature is not in session, the committees listed in subsection (2) are the interim committees of the legislature. They are empowered to sit as committees and may act in their respective areas of responsibility. The functions of the legislative council, legislative audit committee, legislative finance committee, environmental quality council, water policy committee, and state-tribal relations committee are provided for in the statutes governing those committees. (2) The following are the interim committees of the legislature: (a) economic affairs committee; (b) education and local government committee; (c) children, families, health, and human services committee; (d) law and justice committee; (e) energy and telecommunications committee; (f) revenue and transportation committee; and (g) state administration and veterans' affairs committee. (3) An interim committee or the environmental quality council may refer an issue to another committee that the referring committee determines to be more appropriate for the consideration of the issue. Upon the acceptance of the referred issue, the accepting committee shall consider the issue as if the issue were originally within its jurisdiction. If the committee that is referred an issue declines to accept the issue, the original committee retains jurisdiction. (4) If there is a dispute between committees as to which committee has proper jurisdiction over a subject, the legislative council shall determine the most appropriate committee and assign the subject to that committee. If there is an entity that is attached to an agency for administrative purposes under the jurisdiction of an interim committee and another interim committee has a justification to seek jurisdiction and petitions the legislative council, the legislative council may assign that entity to the interim committee seeking jurisdiction unless otherwise provided by law.

History: En. Sec. 10, Ch. 431, L. 1973; R.C.M. 1947, 43-718; amd. Sec. 1, Ch. 138, L. 1979; amd. Sec. 1, Ch. 353, L. 1981; amd. Sec. 19, Ch. 19, L. 1999; amd. Sec. 5, Ch. 210, L. 2001; amd. Sec. 1, Ch. 565, L. 2003; amd. Sec. 2, Ch. 285, L. 2009; amd. Sec. 1, Ch. 92, L. 2011.



5-5-203. through reserved.

5-5-203 through 5-5-210 reserved.



5-5-211. Appointment and composition of interim committees.

5-5-211. Appointment and composition of interim committees. (1) Senate interim committee members must be appointed by the committee on committees. (2) House interim committee members must be appointed by the speaker of the house. (3) Appointments to interim committees must be made by the time of adjournment of the legislative session. (4) A legislator may not serve on more than two interim committees unless no other legislator is available or is willing to serve. (5) (a) Subject to 5-5-234 and subsection (5)(b) of this section, the composition of each interim committee must be as follows: (i) four members of the house, two from the majority party and two from the minority party; and (ii) four members of the senate, two from the majority party and two from the minority party. (b) If the committee workload requires, the legislative council may request the appointing authority to appoint one or two additional interim committee members from the majority party and the minority party. (6) The membership of the interim committees must be provided for by legislative rules. The rules must identify the committees from which members are selected, and the appointing authority shall attempt to select not less than 50% of the members from the standing committees that consider issues within the jurisdiction of the interim committee and at least one member from the joint subcommittee that considers the related agency budgets. In making the appointments, the appointing authority shall take into account term limits of members so that committee members will be available to follow through on committee activities and recommendations in the next legislative session. (7) An interim committee or the environmental quality council may create subcommittees. Nonlegislative members may serve on a subcommittee. Unless the person is a full-time salaried officer or employee of the state or a political subdivision of the state, a nonlegislative member appointed to a subcommittee is entitled to salary and expenses to the same extent as a legislative member. If the appointee is a full-time salaried officer or employee of the state or of a political subdivision of the state, the appointee is entitled to reimbursement for travel expenses as provided for in 2-18-501 through 2-18-503.

History: En. 43-716 by Sec. 8, Ch. 431, L. 1973; amd. Sec. 1, Ch. 44, L. 1974; amd Sec. 15, Ch. 309, L. 1977; R.C.M. 1947, 43-716(1); amd. Sec. 1, Ch. 596, L. 1979; amd. Sec. 2, Ch. 353, L. 1981; amd. Sec. 1, Ch. 513, L. 1995; amd. Sec. 20, Ch. 19, L. 1999; amd. Sec. 6, Ch. 210, L. 2001; amd. Sec. 2, Ch. 527, L. 2005; amd. Sec. 10, Ch. 4, Sp. L. May 2007; amd. Sec. 2, Ch. 92, L. 2011.



5-5-212. Implied resignation of member -- vacancies.

5-5-212. Implied resignation of member -- vacancies. If an interim committee member misses more than two committee meetings or hearings without just cause when the legislature is not in session, the member is considered to have resigned and the vacancy must be filled in the same manner as the original appointment. Any other vacancy must be filled in the same manner.

History: En. 43-716 by Sec. 8, Ch. 431, L. 1973; amd. Sec. 1, Ch. 44, L. 1974; amd Sec. 15, Ch. 309, L. 1977; R.C.M. 1947, 43-716(6); amd. Sec. 21, Ch. 19, L. 1999.



5-5-213. Officers of interim committees.

5-5-213. Officers of interim committees. Each interim committee shall elect its presiding officer and vice presiding officer from among its members. The officers may not be members of the same political party.

History: En. 43-716 by Sec. 8, Ch. 431, L. 1973; amd. Sec. 1, Ch. 44, L. 1974; amd Sec. 15, Ch. 309, L. 1977; R.C.M. 1947, 43-716(2); amd. Sec. 22, Ch. 19, L. 1999.



5-5-214. Interim activity.

5-5-214. Interim activity. The interim committees shall perform their functions when the legislature is not in session. The personnel, data, and facilities of the legislative services division and other appropriate legislative entities must be made available to the interim committees.

History: En. 43-716 by Sec. 8, Ch. 431, L. 1973; amd. Sec. 1, Ch. 44, L. 1974; amd Sec. 15, Ch. 309, L. 1977; R.C.M. 1947, 43-716(3); amd. Sec. 20, Ch. 42, L. 1997; amd. Sec. 23, Ch. 19, L. 1999.



5-5-215. Duties of interim committees.

5-5-215. Duties of interim committees. (1) Each interim committee shall: (a) review administrative rules within its jurisdiction; (b) subject to 5-5-217(3), conduct interim studies as assigned; (c) monitor the operation of assigned executive branch agencies with specific attention to the following: (i) identification of issues likely to require future legislative attention; (ii) opportunities to improve existing law through the analysis of problems experienced with the application of the law by an agency; and (iii) experiences of the state's citizens with the operation of an agency that may be amenable to improvement through legislative action; (d) review statutorily established advisory councils and required reports of assigned agencies to make recommendations to the next legislature on retention or elimination of any advisory council or required reports pursuant to 5-11-210; (e) review proposed legislation of assigned agencies or entities as provided in the joint legislative rules; and (f) accumulate, compile, analyze, and furnish information bearing upon its assignment and relevant to existing or prospective legislation as it determines, on its own initiative, to be pertinent to the adequate completion of its work. (2) Each interim committee shall prepare bills and resolutions that, in its opinion, the welfare of the state may require for presentation to the next regular session of the legislature. (3) The legislative services division shall keep accurate records of the activities and proceedings of each interim committee.

History: En. 43-716 by Sec. 8, Ch. 431, L. 1973; amd. Sec. 1, Ch. 44, L. 1974; amd Sec. 15, Ch. 309, L. 1977; R.C.M. 1947, 43-716(4); amd. Sec. 15, Ch. 545, L. 1995; amd. Sec. 24, Ch. 19, L. 1999; amd. Sec. 7, Ch. 210, L. 2001; amd. Sec. 1, Ch. 126, L. 2011.



5-5-216. Recommendations of committees.

5-5-216. Recommendations of committees. An interim committee or a statutory committee making a study designated by the legislative council may make recommendations for legislation. These recommendations and a report, if one is written, must be submitted to the legislature as provided in 5-11-210.

History: En. 43-716 by Sec. 8, Ch. 431, L. 1973; amd. Sec. 1, Ch. 44, L. 1974; amd Sec. 15, Ch. 309, L. 1977; R.C.M. 1947, 43-716(5); amd. Sec. 2, Ch. 596, L. 1979; amd. Sec. 15, Ch. 112, L. 1991; amd. Sec. 8, Ch. 210, L. 2001.



5-5-217. Selection and assignment of interim studies.

5-5-217. Selection and assignment of interim studies. (1) Immediately following adjournment sine die, the legislative services division shall prepare a list of study requests adopted. A copy of the list must be distributed to each legislator with a request that the legislator rank the study requests in the order of importance that the legislator ascribes to them. The lists, with the priorities assigned, must be returned to the legislative services division. (2) The legislative council shall review the priority lists returned by legislators, review estimated costs and staff assistance associated with the requested studies, and designate those studies to be assigned. In designating studies, the legislative council may combine requests as one study when the subject matter of those requests is closely related. The legislative council shall designate the interim committees and statutory committees to be assigned the studies and shall assign related studies to the same committee. (3) The legislative services division shall inform the interim committees and statutory committees of those studies that have been selected and to which interim committee or statutory committee each study has been assigned. An interim committee or a statutory committee may recommend to the legislative council that an interim study assigned to that committee should be reassigned to another interim committee or statutory committee or should not be conducted. The legislative council may adopt, reject, or modify the interim committee recommendation.

History: En. Sec. 4, Ch. 596, L. 1979; amd. Sec. 3, Ch. 353, L. 1981; amd. Sec. 21, Ch. 42, L. 1997; amd. Sec. 9, Ch. 210, L. 2001.



5-5-218. through reserved.

5-5-218 through 5-5-220 reserved.



5-5-221. Repealed.

5-5-221. Repealed. Sec. 5, Ch. 596, L. 1979.

History: En. 43-717 by Sec. 9, Ch. 431, L. 1973; amd. Sec. 16, Ch. 309, L. 1977; R.C.M. 1947, 43-717(1), (2).



5-5-222. Repealed.

5-5-222. Repealed. Sec. 5, Ch. 596, L. 1979.

History: En. 43-717 by Sec. 9, Ch. 431, L. 1973; amd. Sec. 16, Ch. 309, L. 1977; R.C.M. 1947, 43-717(3).



5-5-223. Economic affairs interim committee.

5-5-223. Economic affairs interim committee. The economic affairs interim committee has administrative rule review, draft legislation review, program evaluation, and monitoring functions for the following executive branch agencies and the entities attached to agencies for administrative purposes: (1) department of agriculture; (2) department of commerce; (3) department of labor and industry; (4) department of livestock; (5) office of the state auditor and insurance commissioner; (6) office of economic development; (7) the state compensation insurance fund provided for in 39-71-2313, including the board of directors of the state compensation insurance fund established in 2-15-1019; and (8) the division of banking and financial institutions provided for in 32-1-211.

History: En. Sec. 25, Ch. 19, L. 1999; amd. Sec. 10, Ch. 210, L. 2001; amd. Sec. 19, Ch. 483, L. 2001; amd. Sec. 6, Ch. 489, L. 2001; amd. Sec. 2, Ch. 565, L. 2003; amd. Sec. 1, Ch. 91, L. 2011; amd. Sec. 1, Ch. 19, L. 2013.



5-5-224. Education and local government interim committee.

5-5-224. Education and local government interim committee. (1) The education and local government interim committee shall act as a liaison with local governments. The education and local government interim committee has administrative rule review, draft legislation review, program evaluation, and monitoring functions for the following executive branch agencies and the entities attached to agencies for administrative purposes: (a) state board of education; (b) board of public education; (c) board of regents of higher education; and (d) office of public instruction. (2) The committee shall: (a) provide information to the board of regents in the following areas: (i) annual budget allocations; (ii) annual goal statement development; (iii) long-range planning; (iv) outcome assessment programs; and (v) any other area that the committee considers to have significant educational or fiscal policy impact; (b) periodically review the success or failure of the university system in meeting its annual goals and long-range plans; (c) periodically review the results of outcome assessment programs; (d) develop mechanisms to ensure strict accountability of the revenue and expenditures of the university system; (e) study and report to the legislature on the advisability of adjustments to the mechanisms used to determine funding for the university system, including criteria for determining appropriate levels of funding; (f) act as a liaison between both the legislative and executive branches and the board of regents; (g) encourage cooperation between the legislative and executive branches and the board of regents; (h) promote and strengthen local government through recognition of the principle that strong communities, with effective, democratic governmental institutions, are one of the best assurances of a strong Montana; (i) bring together representatives of state and local government for consideration of common problems; (j) provide a forum for discussing state oversight of local functions, realistic local autonomy, and intergovernmental cooperation; (k) identify and promote the most desirable allocation of state and local government functions, responsibilities, and revenue; (l) promote concise, consistent, and uniform regulation for local government; (m) coordinate and simplify laws, rules, and administrative practices in order to achieve more orderly and less competitive fiscal and administrative relationships between and among state and local governments; (n) review state mandates to local governments that are subject to 1-2-112 and 1-2-114 through 1-2-116; (o) make recommendations to the legislature, executive branch agencies, and local governing bodies concerning: (i) changes in statutes, rules, ordinances, and resolutions that will provide concise, consistent, and uniform guidance and regulations for local government; (ii) changes in tax laws that will achieve more orderly and less competitive fiscal relationships between levels of government; (iii) methods of coordinating and simplifying competitive practices to achieve more orderly administrative relationships among levels of government; and (iv) training programs and technical assistance for local government officers and employees that will promote effectiveness and efficiency in local government; and (p) conduct interim studies as assigned.

History: En. Sec. 26, Ch. 19, L. 1999; amd. Sec. 11, Ch. 210, L. 2001.



5-5-225. Children, families, health, and human services interim committee.

5-5-225. Children, families, health, and human services interim committee. The children, families, health, and human services interim committee has administrative rule review, draft legislation review, program evaluation, and monitoring functions for the department of public health and human services and the entities attached to the department for administrative purposes.

History: En. Sec. 27, Ch. 19, L. 1999; amd. Sec. 12, Ch. 210, L. 2001.



5-5-226. Law and justice interim committee.

5-5-226. Law and justice interim committee. The law and justice interim committee has administrative rule review, draft legislation review, program evaluation, and monitoring functions for the office of state public defender, the department of corrections, and the department of justice and the entities attached to the departments for administrative purposes. The committee shall act as a liaison with the judiciary.

History: En. Sec. 28, Ch. 19, L. 1999; amd. Sec. 13, Ch. 210, L. 2001; amd. Sec. 2, Ch. 91, L. 2011.



5-5-227. Revenue and transportation interim committee -- powers and duties -- revenue estimating and use of estimates.

5-5-227. Revenue and transportation interim committee -- powers and duties -- revenue estimating and use of estimates. (1) The revenue and transportation interim committee has administrative rule review, draft legislation review, program evaluation, and monitoring functions for the department of revenue and the department of transportation and the entities attached to the departments for administrative purposes. (2) (a) The committee must have prepared by December 1 for introduction during each regular session of the legislature in which a revenue bill is under consideration an estimate of the amount of revenue projected to be available for legislative appropriation. (b) The committee may prepare for introduction during a special session of the legislature in which a revenue bill or an appropriation bill is under consideration an estimate of the amount of projected revenue. The revenue estimate is considered a subject specified in the call of a special session under 5-3-101. (3) The committee's estimate, as introduced in the legislature, constitutes the legislature's current revenue estimate until amended or until final adoption of the estimate by both houses. It is intended that the legislature's estimates and the assumptions underlying the estimates will be used by all agencies with responsibilities for estimating revenue or costs, including the preparation of fiscal notes. (4) The legislative services division shall provide staff assistance to the committee. The committee may request the assistance of the staffs of the office of the legislative fiscal analyst, the legislative auditor, the department of revenue, and any other agency that has information regarding any of the tax or revenue bases of the state.

History: En. Sec. 29, Ch. 19, L. 1999; amd. Sec. 14, Ch. 210, L. 2001; amd. Sec. 9, Ch. 114, L. 2003; amd. Sec. 2, Ch. 5, L. 2007.



5-5-228. State administration and veterans' affairs interim committee.

5-5-228. State administration and veterans' affairs interim committee. (1) The state administration and veterans' affairs interim committee has administrative rule review, draft legislation review, program evaluation, and monitoring functions for the public employee retirement plans and for the following executive branch agencies and, unless otherwise assigned by law, the entities attached to the agencies for administrative purposes: (a) department of administration, except: (i) the state compensation insurance fund provided for in 39-71-2313, including the board of directors of the state compensation insurance fund established in 2-15-1019; (ii) the office of state public defender; and (iii) the division of banking and financial institutions; (b) department of military affairs; and (c) office of the secretary of state. (2) The committee shall: (a) consider the actuarial and fiscal soundness of the state's public employee retirement systems, based on reports from the teachers' retirement board, the public employees' retirement board, and the board of investments, and study and evaluate the equity and benefit structure of the state's public employee retirement systems; (b) establish principles of sound fiscal and public policy as guidelines; (c) as necessary, develop legislation to keep the retirement systems consistent with sound policy principles; and (d) publish, for legislators' use, information on the public employee retirement systems that the committee considers will be valuable to legislators when considering retirement legislation. (3) The committee may: (a) specify the date by which retirement board proposals affecting a retirement system must be submitted to the committee for the review pursuant to subsection (1); and (b) request personnel from state agencies, including boards, political subdivisions, and the state public employee retirement systems, to furnish any information and render any assistance that the committee may request.

History: En. Sec. 30, Ch. 19, L. 1999; amd. Sec. 15, Ch. 210, L. 2001; amd. Sec. 1, Ch. 2, Sp. L. December 2005; amd. Sec. 3, Ch. 91, L. 2011; amd. Sec. 2, Ch. 19, L. 2013; amd. Sec. 1, Ch. 20, L. 2013.



5-5-229. State-tribal relations committee.

5-5-229. State-tribal relations committee. There is a state-tribal relations committee. The committee is treated as an interim committee for the purposes of 5-5-211 through 5-5-214. The committee shall: (1) act as a liaison with tribal governments; (2) encourage state-tribal and local government-tribal cooperation; (3) conduct interim studies as assigned pursuant to 5-5-217; and (4) report its activities, findings, recommendations, and any proposed legislation as provided in 5-11-210.

History: En. Sec. 16, Ch. 210, L. 2001.



5-5-230. Energy and telecommunications interim committee.

5-5-230. Energy and telecommunications interim committee. The energy and telecommunications interim committee has administrative rule review, draft legislation review, program evaluation, and monitoring functions for the department of public service regulation and the public service commission.

History: En. Sec. 3, Ch. 565, L. 2003; amd. Sec. 1, Ch. 221, L. 2005.



5-5-231. Water policy committee.

5-5-231. Water policy committee. (1) There is a water policy committee. Except as provided in subsection (2), the committee is treated as an interim committee for the purposes of 5-5-211 through 5-5-214. The committee shall: (a) determine which water policy issues it examines; (b) conduct interim studies as assigned pursuant to 5-5-217; (c) subject to the provisions of 5-5-202(4), coordinate with the environmental quality council and other interim committees to avoid duplication of efforts; and (d) report its activities, findings, recommendations, and any proposed legislation as provided in 5-11-210. (2) At least two members of the committee must possess experience in agriculture.

History: En. Sec. 1, Ch. 285, L. 2009.



5-5-232. and reserved.

5-5-232 through 5-5-233 reserved.



5-5-234. Appointments.

5-5-234. Appointments. (1) (a) Whenever a legislative appointing authority is required or authorized to appoint more than one legislative member of the majority party to a committee, subcommittee, or other statutorily recognized or authorized entity, the appointing authority may appoint a member of a party other than the majority party. (b) Whenever a legislative appointing authority is required or authorized to appoint more than one legislative member of the minority party to a committee, subcommittee, other statutorily recognized or authorized entity, the appointing authority may, if requested by the minority leader, appoint a member of a party other than the minority party or majority party instead of a member of the minority party. (2) (a) Whenever an elected state official, as defined in 5-7-102, is required or authorized to appoint more than one legislative member of the majority party to a statutorily recognized or authorized entity, the elected state official may, if requested by the senate president for a senate appointee or if requested by the speaker of the house for a house appointee, appoint a member of a party other than the majority party instead of a member of the majority party. (b) Whenever an elected state official, as defined in 5-7-102, is required or authorized to appoint more than one legislative member of the minority party to a statutorily recognized or authorized entity, the elected state official may, if requested by the senate minority leader for a senate appointee or if requested by the house minority leader for a house appointee, appoint a member of a party other than the minority party or majority party instead of a member of the minority party. (3) If a vacancy occurs in the membership of a committee, subcommittee, or statutorily recognized or authorized entity because of the resignation or disqualification of a member appointed under the provisions of subsection (1) or (2), the appointing authority authorized or required to make an appointment to fill the vacancy is subject to the provisions of subsections (1) and (2). (4) If an individual appointed under subsection (1) or (2) is not a member of either the majority party or minority party and resigns from or is otherwise disqualified from serving, the appointing authority shall fill the vacancy under the provisions of subsection (1) or (2) as if the appointment were an initial appointment, and the appointing authority is not required to fill the vacancy with an individual who is a member of the same party of which the individual whose resignation or disqualification caused the vacancy.

History: En. Sec. 2, Ch. 4, Sp. L. May 2007.






Part 3. Appointments by Governor

5-5-301. Governor to transmit list of appointments to legislature.

5-5-301. Governor to transmit list of appointments to legislature. Within 10 days after the convening of the legislature, the governor shall transmit to the legislature a list of all appointments made by the governor under the provisions of 2-16-506 during the recess of the legislature.

History: En. Sec. 371, Pol. C. 1895; re-en. Sec. 146, Rev. C. 1907; re-en. Sec. 125, R.C.M. 1921; Cal. Pol. C. Sec. 381; re-en. Sec. 125, R.C.M. 1935; R.C.M. 1947, 82-1302; amd. Sec. 234, Ch. 61, L. 2007.



5-5-302. Nominations to senate to be in writing.

5-5-302. Nominations to senate to be in writing. Nominations made by the governor to the senate must be in writing, designating the residence of the nominee and the office for which the person is nominated.

History: En. Sec. 1000, Pol. C. 1895; re-en. Sec. 356, Rev. C. 1907; re-en. Sec. 424, R.C.M. 1921; Cal. Pol. C. Sec. 889; re-en. Sec. 424, R.C.M. 1935; R.C.M. 1947, 59-407; amd. Sec. 235, Ch. 61, L. 2007.



5-5-303. Resolution of concurrence.

5-5-303. Resolution of concurrence. Whenever the senate concurs in a nomination, its secretary must immediately deliver a copy of the resolution of concurrence, certified by the president and secretary, to the secretary of state and another copy, certified by the secretary, to the governor.

History: En. Sec. 1001, Pol. C. 1895; re-en. Sec. 357, Rev. C. 1907; re-en. Sec. 425, R.C.M. 1921; Cal. Pol. C. Sec. 890; re-en. Sec. 425, R.C.M. 1935; R.C.M. 1947, 59-408.






Part 4. Impeachment

5-5-401. Officers liable to impeachment.

5-5-401. Officers liable to impeachment. The governor, executive officers, heads of state departments, and judicial officers are liable to impeachment for felonies and misdemeanors or malfeasance in office.

History: Our present impeachment laws are substantially the same as the territorial acts which provided for trial by the council. See Secs. 41-62, pp. 196-199, Cod. Stat. 1871; re-en. as Secs. 41-62, 3d Div. Rev. Stat. 1879; re-en. as Secs. 41-63, 3d Div. Comp. Stat. 1887; re-en. Sec. 1500, Pen. C. 1895; re-en. Sec. 8972, Rev. C. 1907; re-en. Sec. 11668, R.C.M. 1921; Cal. Pen. C. Sec. 737; re-en. Sec. 11668, R.C.M. 1935; Sec. 94-5401, R.C.M. 1947; amd. Sec. 2, Ch. 5, L. 1973; redes. 95-2801 by Sec. 29, Ch. 513, L. 1973; amd. Sec. 29, Ch. 309, L. 1977; R.C.M. 1947, 95-2801.



5-5-402. Sole power of impeachment.

5-5-402. Sole power of impeachment. The sole power of impeachment vests in the house of representatives, the concurrence of two-thirds of all the members being necessary to the exercise thereof.

History: En. Sec. 1501, Pen. C. 1895; re-en. Sec. 8973, Rev. C. 1907; re-en. Sec. 11669, R.C.M. 1921; re-en. Sec. 11669, R.C.M. 1935; Sec. 94-5402, R.C.M. 1947; amd. Sec. 1, Ch. 10, L. 1973; redes. 95-2802 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2802(part).



5-5-403. Trial of impeachments.

5-5-403. Trial of impeachments. (1) Impeachment shall be tried by the senate, the court of impeachment, sitting for that purpose. The senators shall be upon oath or affirmation to do justice according to law and evidence. (2) The court has jurisdiction to try impeachments presented by the house of representatives.

History: (1)Ap. p. Sec. 1501, Pen. C. 1895; re-en. Sec. 8973, Rev. C. 1907; re-en. Sec. 11669, R.C.M. 1921; re-en. Sec. 11669, R.C.M. 1935; Sec. 94-5402, R.C.M. 1947; amd. Sec. 1, Ch. 10, L. 1973; redes. 95-2802 by Sec. 29, Ch. 513, L. 1973; Sec. 95-2802, R.C.M. 1947; Ap. p. Sec. 6, C. Civ. Proc. 1895; re-en. Sec. 6240, Rev. C. 1907; re-en. Sec. 8786, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 36; re-en. Sec. 8786, R.C.M. 1935; Sec. 93-103, R.C.M. 1947; (2)En. Sec. 7, C. Civ. Proc. 1895; re-en. Sec. 6241, Rev. C. 1907; re-en. Sec. 8787, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 37; re-en. Sec. 8787, R.C.M. 1935; amd. Sec. 1, Ch. 5, L. 1973; amd. Sec. 28, Ch. 309, L. 1977; Sec. 93-104, R.C.M. 1947; R.C.M. 1947, 93-103, 93-104, 95-2802(part).



5-5-404. Officers of the court.

5-5-404. Officers of the court. (1) The officers of the senate are officers of the court. (2) When the governor or lieutenant governor is on trial, the chief justice of the supreme court shall preside.

History: (1)En. Sec. 8, C. Civ. Proc. 1895; re-en. Sec. 6242, Rev. C. 1907; re-en. Sec. 8788, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 38; Sec. 93-105, R.C.M. 1947; (2)En. Sec. 1501, Pen. C. 1895; re-en. Sec. 8973, Rev. C. 1907; re-en. Sec. 11669, R.C.M. 1921; re-en. Sec. 11669, R.C.M. 1935; Sec. 94-5402, R.C.M. 1947; amd. Sec. 1, Ch. 10, L. 1973; redes. 95-2802 by Sec. 29, Ch. 513, L. 1973; Sec. 95-2802, R.C.M. 1947; R.C.M. 1947, 93-105, 95-2802(part).



5-5-405. through reserved.

5-5-405 through 5-5-410 reserved.



5-5-411. Articles of impeachment.

5-5-411. Articles of impeachment. (1) All impeachments must be by resolution originated in and adopted by the house of representatives. The resolution shall be conducted through the house by managers elected by the house. (2) The managers shall prepare articles of impeachment, present them at the bar of the senate, and prosecute them.

History: En. Sec. 1502, Pen. C. 1895; re-en. Sec. 8974, Rev. C. 1907; re-en. Sec. 11670, R.C.M. 1921; Cal. Pen. C. Sec. 738; re-en. Sec. 11670, R.C.M. 1935; Sec. 94-5403, R.C.M. 1947; redes. 95-2803 by Sec. 29, Ch. 513, L. 1973; amd. Sec. 30, Ch. 309, L. 1977; R.C.M. 1947, 95-2803.



5-5-412. Delivery of articles to senate.

5-5-412. Delivery of articles to senate. When an officer is impeached by the house of representatives, the articles of impeachment must be delivered to the president of the senate.

History: En. Sec. 1503, Pen. C. 1895; re-en. Sec. 8975, Rev. C. 1907; re-en. Sec. 11671, R.C.M. 1921; Cal. Pen. C. Sec. 739; re-en. Sec. 11671, R.C.M. 1935; Sec. 94-5404, R.C.M. 1947; redes. 95-2804 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2804.



5-5-413. Suspension pending trial -- filling vacancy.

5-5-413. Suspension pending trial -- filling vacancy. (1) Whenever articles of impeachment against any officer subject to impeachment are presented to the senate, the officer is temporarily suspended from office and cannot act in an official capacity until the officer is acquitted. (2) Upon suspension of any officer other than the governor, the office must be at once temporarily filled by an appointment made by the governor, with the advice and consent of the senate. The term of the appointment is until the acquittal of the party impeached or, in case of the party's removal, until the vacancy is filled at the next election as required by law.

History: En. Sec. 1516, Pen. C. 1895; re-en. Sec. 8988, Rev. C. 1907; re-en. Sec. 11684, R.C.M. 1921; Cal. Pen. C. Sec. 751; re-en. Sec. 11684, R.C.M. 1935; Sec. 94-5417, R.C.M. 1947; redes. 95-2817 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2817; amd. Sec. 236, Ch. 61, L. 2007.



5-5-414. Time of hearing -- service of defendant.

5-5-414. Time of hearing -- service of defendant. (1) The senate must assign a day for the hearing of the impeachment and inform the house of representatives thereof. (2) The president of the senate must cause a copy of the articles of impeachment, with a notice to appear and answer the same at the time and place appointed, to be served on the defendant not less than 10 days before the day fixed for the hearing.

History: En. Sec. 1504, Pen. C. 1895; re-en. Sec. 8976, Rev. C. 1907; re-en. Sec. 11672, R.C.M. 1921; Cal. Pen. C. Sec. 740; re-en. Sec. 11672, R.C.M. 1935; Sec. 94-5405, R.C.M. 1947; redes. 95-2805 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2805.



5-5-415. Service -- how made.

5-5-415. Service -- how made. The service must be made upon the defendant personally, or if the defendant cannot upon diligent inquiry be found within the state, the senate, upon proof of that fact, may order publication to be made, in the manner that it considers proper, of a notice requiring the defendant to appear at a specified time and place and answer the articles of impeachment.

History: En. Sec. 1505, Pen. C. 1895; re-en. Sec. 8977, Rev. C. 1907; re-en. Sec. 11673, R.C.M. 1921; Cal. Pen. C. Sec. 741; re-en. Sec. 11673, R.C.M. 1935; Sec. 94-5406, R.C.M. 1947; redes. 95-2806 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2806; amd. Sec. 237, Ch. 61, L. 2007.



5-5-416. Senate to be sworn.

5-5-416. Senate to be sworn. (1) At the time and place appointed and before the senate proceeds to act on the impeachment, the secretary must administer to the president of the senate, and the president of the senate to each of the members of the senate then present, an oath truly and impartially to hear, try, and determine the impeachment. (2) No member of the senate can act or vote upon the impeachment or upon any question arising thereon without having taken such oath.

History: En. Sec. 1510, Pen. C. 1895; re-en. Sec. 8982, Rev. C. 1907; re-en. Sec. 11678, R.C.M. 1921; Cal. Pen. C. Sec. 745; re-en. Sec. 11678, R.C.M. 1935; Sec. 94-5411, R.C.M. 1947; redes. 95-2811 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2811.



5-5-417. Proceedings on failure to appear.

5-5-417. Proceedings on failure to appear. If the defendant does not appear, the senate, upon proof of service or publication as provided in 5-5-414 and 5-5-415, may of its own motion or for cause shown assign another day for hearing the impeachment or may proceed in the absence of the defendant to trial and judgment.

History: En. Sec. 1506, Pen. C. 1895; re-en. Sec. 8978, Rev. C. 1907; re-en. Sec. 11674 R.C.M. 1921; Cal. Pen. C. Sec. 742; re-en. Sec. 11674, R.C.M. 1935; Sec. 94-5407, R.C.M. 1947; redes. 95-2807 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2807.



5-5-418. Counsel may be appointed.

5-5-418. Counsel may be appointed. (1) If the defendant appears and is unable to procure the assistance of counsel, it is the duty of the president of the senate to appoint some suitable person to assist the defendant in a defense. (2) If the defendant is served by publication and fails to appear, it is the duty of the president of the senate to appoint some person or counsel to appear in behalf of the defendant and to make a defense.

History: En. Sec. 1507, Pen. C. 1895; re-en. Sec. 8979, Rev. C. 1907; re-en. Sec. 11675, R.C.M. 1921; re-en. Sec. 11675, R.C.M. 1935; Sec. 94-5408, R.C.M. 1947; redes. 95-2808 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2808; amd. Sec. 238, Ch. 61, L. 2007.



5-5-419. Defendant's objection or answer.

5-5-419. Defendant's objection or answer. When the defendant appears, the defendant may object, in writing, to the sufficiency of the articles of impeachment or may answer the articles by an oral plea of not guilty. The plea must be entered upon the journal and must put in issue every material allegation of the articles of impeachment.

History: En. Sec. 1508, Pen. C. 1895; re-en. Sec. 8980, Rev. C. 1907; re-en. Sec. 11676, R.C.M. 1921; Cal. Pen. C. Sec. 743; re-en. Sec. 11676, R.C.M. 1935; Sec. 94-5409, R.C.M. 1947; redes. 95-2809 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2809; amd. Sec. 239, Ch. 61, L. 2007.



5-5-420. Overrule of objection -- defendant's plea.

5-5-420. Overrule of objection -- defendant's plea. If the objection to the sufficiency of the articles of impeachment is not sustained by a majority of the members of the senate, the defendant must be ordered to immediately answer the articles of impeachment. If the defendant pleads guilty, the senate shall render judgment of conviction against the defendant. If the defendant pleads not guilty or refuses to plead, the senate shall, at the time that it designates, proceed to try the impeachment.

History: En. Sec. 1509, Pen. C. 1895; re-en. Sec. 8981, Rev. C. 1907; re-en. Sec. 11677, R.C.M. 1921; Cal. Pen. C. Sec. 744; re-en. Sec. 11677, R.C.M. 1935; Sec. 94-5410, R.C.M. 1947; redes. 95-2810 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2810; amd. Sec. 240, Ch. 61, L. 2007.



5-5-421. Two-thirds vote necessary to conviction.

5-5-421. Two-thirds vote necessary to conviction. The defendant cannot be convicted on impeachment without the concurrence of two-thirds of the members elected, voting by ayes and noes. If two-thirds of the members elected do not concur in a conviction, the defendant must be acquitted.

History: En. Sec. 1511, Pen. C. 1895; re-en. Sec. 8983, Rev. C. 1907; re-en. Sec. 11679, R.C.M. 1921; Cal. Pen. C. Sec. 746; re-en. Sec. 11679, R.C.M. 1935; Sec. 94-5412, R.C.M. 1947; redes. 95-2812 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2812; amd. Sec. 241, Ch. 61, L. 2007.



5-5-422. Judgment on conviction -- how pronounced.

5-5-422. Judgment on conviction -- how pronounced. After conviction the senate must, at such time as it may appoint, pronounce judgment in the form of a resolution entered upon the journals of the senate.

History: En. Sec. 1512, Pen. C. 1895; re-en. Sec. 8984, Rev. C. 1907; re-en. Sec. 11680, R.C.M. 1921; Cal. Pen. C. Sec. 747; re-en. Sec. 11680, R.C.M. 1935; Sec. 94-5413, R.C.M. 1947; redes. 95-2813 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2813.



5-5-423. Judgment on conviction -- how finalized.

5-5-423. Judgment on conviction -- how finalized. On the adoption of the resolution by a majority of the members present who voted on the question of acquittal or conviction, it becomes the judgment of the senate.

History: En. Sec. 1513, Pen. C. 1895; re-en. Sec. 8985, Rev. C. 1907; re-en. Sec. 11681, R.C.M. 1921; Cal. Pen. C. Sec. 748; re-en. Sec. 11681, R.C.M. 1935; Sec. 94-5414, R.C.M. 1947; redes. 95-2814 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2814.



5-5-424. through reserved.

5-5-424 through 5-5-430 reserved.



5-5-431. Nature of judgment.

5-5-431. Nature of judgment. The judgment in the impeachment may be that the defendant be suspended or that the defendant be removed from office and disqualified to hold any office of honor, trust, or profit under the state.

History: En. Sec. 1514, Pen. C. 1895; re-en. Sec. 8986, Rev. C. 1907; re-en. Sec. 11682, R.C.M. 1921; Cal. Pen. C. Sec. 749; re-en. Sec. 11682, R.C.M. 1935; Sec. 94-5415, R.C.M. 1947; redes. 95-2815 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2815; amd. Sec. 242, Ch. 61, L. 2007.



5-5-432. Effect of judgment of suspension.

5-5-432. Effect of judgment of suspension. If judgment of suspension is given, the defendant, during the continuance thereof, is disqualified from receiving the salary, fees, or emoluments of the office.

History: En. Sec. 1515, Pen. C. 1895; re-en. Sec. 8987, Rev. C. 1907; re-en. Sec. 11683, R.C.M. 1921; Cal. Pen. C. Sec. 750; re-en. Sec. 11683, R.c.M. 1935; Sec. 94-5416, R.C.M. 1947; redes. 95-2816 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2816.



5-5-433. Criminal prosecution not barred.

5-5-433. Criminal prosecution not barred. If the offense for which the defendant is convicted on impeachment is also the subject of an indictment or information, the indictment or information is not barred thereby.

History: En. Sec. 1518, Pen. C. 1895; re-en. Sec. 8990, Rev. C. 1907; re-en. Sec. 11686, R.C.M. 1921; Cal. Pen. C. Sec. 753; re-en. Sec. 11686, R.C.M. 1935; Sec. 94-5419, R.C.M. 1947; redes. 95-2819 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 95-2819.









CHAPTER 6. LEGISLATIVE INTERNS (Repealed)

Part 1. Legislative Intern Program (Repealed)

5-6-101. Repealed.

5-6-101. Repealed. Sec. 1, Ch. 133, L. 2013.

History: En. 43-720 by Sec. 1, Ch. 305, L. 1974; R.C.M. 1947, 43-720.



5-6-102. Repealed.

5-6-102. Repealed. Sec. 1, Ch. 133, L. 2013.

History: En. 43-721 by Sec. 2, Ch. 305, L. 1974; amd. Sec. 17, Ch. 309, L. 1977; R.C.M. 1947, 43-721; amd. Sec. 5, Ch. 224, L. 1989; amd. Sec. 1, Ch. 225, L. 1995; amd. Sec. 1, Ch. 38, L. 2001.



5-6-103. Repealed.

5-6-103. Repealed. Sec. 1, Ch. 133, L. 2013.

History: En. 43-722 by Sec. 3, Ch. 305, L. 1974; R.C.M. 1947, 43-722; amd. Sec. 1, Ch. 104, L. 1997.



5-6-104. Repealed.

5-6-104. Repealed. Sec. 1, Ch. 133, L. 2013.

History: En. 43-723 by Sec. 4, Ch. 305, L. 1974; R.C.M. 1947, 43-723.



5-6-105. Repealed.

5-6-105. Repealed. Sec. 1, Ch. 133, L. 2013.

History: En. 43-724 by Sec. 5, Ch. 305, L. 1974; R.C.M. 1947, 43-724.



5-6-106. Repealed.

5-6-106. Repealed. Sec. 1, Ch. 133, L. 2013.

History: En. 43-725 by Sec. 6, Ch. 305, L. 1974; amd. Sec. 18, Ch. 309, L. 1977; R.C.M. 1947, 43-725; amd. Sec. 1, Ch. 72, L. 1993; amd. Sec. 2, Ch. 225, L. 1995.



5-6-107. Repealed.

5-6-107. Repealed. Sec. 1, Ch. 133, L. 2013.

History: En. 43-726 by Sec. 7, Ch. 305, L. 1974; R.C.M. 1947, 43-726.



5-6-108. Repealed.

5-6-108. Repealed. Sec. 1, Ch. 133, L. 2013.

History: En. 43-727 by Sec. 8, Ch. 305, L. 1974; R.C.M. 1947, 43-727.



5-6-109. Repealed.

5-6-109. Repealed. Sec. 1, Ch. 133, L. 2013.

History: En. 43-728 by Sec. 9, Ch. 305, L. 1974; R.C.M. 1947, 43-728; amd. Sec. 243, Ch. 61, L. 2007.



5-6-110. Repealed.

5-6-110. Repealed. Sec. 1, Ch. 133, L. 2013.

History: En. 43-729 by Sec. 10, Ch. 305, L. 1974; R.C.M. 1947, 43-729.



5-6-111. Repealed.

5-6-111. Repealed. Sec. 1, Ch. 133, L. 2013.

History: En. 43-730 by Sec. 12, Ch. 305, L. 1974; R.C.M. 1947, 43-730.









CHAPTER 7. LOBBYING

Part 1. General Provisions -- Licenses

5-7-101. Purposes of chapter -- applicability.

5-7-101. Purposes of chapter -- applicability. (1) The purposes of this chapter are to promote a high standard of ethics in the practice of lobbying, to prevent unfair and unethical lobbying practices, to provide for the licensing of lobbyists and the suspension or revocation of the licenses, to require elected officials to make public their business, financial, and occupational interests, and to require disclosure of the amounts of money spent for lobbying. (2) This chapter does not subject an individual lobbying on the individual's own behalf to any reporting requirements or deprive an individual of the constitutional right to communicate with public officials.

History: En. Sec. 1, Ch. 157, L. 1959; amd. Sec. 19, Ch. 309, L. 1977; R.C.M. 1947, 43-801; amd. Sec. 1, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 1, Ch. 568, L. 1983; amd. Sec. 1, Ch. 498, L. 1991; amd. Sec. 244, Ch. 61, L. 2007.



5-7-102. Definitions.

5-7-102. Definitions. The following definitions apply in this chapter: (1) "Appointed state official" means an individual who is appointed: (a) to public office in state government by the governor or the chief justice of the Montana supreme court and who is subject to confirmation by the Montana senate; (b) by the board of regents of higher education to serve either as the commissioner of higher education or as the chief executive officer of a campus of the Montana university system; or (c) by the board of trustees of a community college to serve as president. (2) "Business" means: (a) a holding or interest whose fair market value is greater than $1,000 in a corporation, partnership, sole proprietorship, firm, enterprise, franchise, association, self-employed person, holding company, joint-stock company, receivership, trust, or other entity or property held in anticipation of profit, but does not include nonprofit organizations; and (b) present or past employment from which benefits, including retirement allowances, are received. (3) "Commissioner" means the commissioner of political practices. (4) "Docket" means the register of lobbyists and principals maintained by the commissioner pursuant to 5-7-201. (5) "Elected federal official" means a person elected to a federal office, including but not limited to a member of the United States senate or house of representatives. The term includes an individual appointed to fill the unexpired term of an elected federal official and an individual who has been elected to a federal office but who has not yet been sworn in. (6) "Elected local official" means an elected officer of a county, a consolidated government, an incorporated city or town, a school district, or a special district. The term includes an individual appointed to fill the unexpired term of an elected local official and an individual who has been elected to a local office but who has not yet been sworn in. (7) (a) "Elected state official" means an individual holding a state office filled by a statewide vote of all the electors of Montana or a state district office, including but not limited to public service commissioners and district court judges. The term includes an individual appointed to fill the unexpired term of an elected state official and an individual who has been elected to a statewide office but who has not yet been sworn in. (b) The term does not include a legislator. (8) "Elected tribal official" means an elected member of a tribal council or other elected office filled by a vote of tribal members. The term includes an individual appointed to fill the unexpired term of an elected tribal official and an individual who has been elected to a tribal office but who has not yet been sworn in. (9) "Individual" means a human being. (10) "Legislator" means an individual holding public office as a representative or a senator in the Montana legislature. The term includes an individual who has been elected to the legislature but who has not yet been sworn in. (11) (a) "Lobbying" means: (i) the practice of promoting or opposing the introduction or enactment of legislation before the legislature or legislators; and (ii) the practice of promoting or opposing official action of any public official or the legislature. (b) The term does not include actions described in subsections (11)(a)(i) and (11)(a)(ii) when performed by a public official, an elected local official, an elected federal official, or an elected tribal official while acting in an official governmental capacity. (12) (a) "Lobbyist" means a person who engages in the practice of lobbying. (b) Lobbyist does not include: (i) an individual acting solely on the individual's own behalf; (ii) an individual working for the same principal as a licensed lobbyist if the individual does not have personal contact involving lobbying with a public official or the legislature on behalf of the lobbyist's principal; or (iii) an individual who receives payments from one or more persons that total less than the amount specified under 5-7-112 in a calendar year. (c) Nothing in this chapter deprives an individual who is not a lobbyist of the constitutional right to communicate with public officials or the legislature. (13) (a) "Payment" means distribution, transfer, loan, advance, deposit, gift, or other rendering made or to be made of money, property, or anything of value: (i) to a lobbyist to influence legislation or official action by an elected local official, a public official, or the legislature; (ii) directly or indirectly to a lobbyist by a principal, such as salary, fee, compensation, or reimbursement for lobbying expenses; or (iii) in support of or for assistance to a lobbyist or a lobbying activity, including but not limited to the direct payment of expenses incurred at the request or suggestion of the lobbyist. (b) The term does not include payments or reimbursements for: (i) personal and necessary living expenses; or (ii) travel expenses, unless a principal is otherwise required to report expenses pursuant to 5-7-208. (14) "Person" means an individual, corporation, association, firm, partnership, state or local government or subdivision of state or local government, or other organization or group of persons. (15) "Principal" means a person who employs a lobbyist or a person required to report pursuant to 5-7-208. (16) (a) "Public official" means an elected state official or an appointed state official acting in an official capacity for state government or a legislator. (b) The term does not include those acting in a judicial or quasi-judicial capacity or performing ministerial acts. (17) "Unprofessional conduct" means: (a) violating any of the provisions of this chapter; (b) instigating action by a public official or the legislature for the purpose of obtaining employment; (c) attempting to influence the action of a public official or the legislature on a measure pending or to be proposed by: (i) promising financial support; or (ii) making public any unsubstantiated charges of improper conduct on the part of a lobbyist, a principal, or a legislator; or (d) attempting to knowingly deceive a public official or the legislature with regard to the pertinent facts of an official matter or attempting to knowingly misrepresent pertinent facts of an official matter to a public official or the legislature.

History: En. Sec. 2, Ch. 157, L. 1959; R.C.M. 1947, 43-802; amd. Sec. 2, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 2, Ch. 568, L. 1983; amd. Sec. 2, Ch. 498, L. 1991; amd. Sec. 1, Ch. 52, L. 2003; amd. Secs. 1, 7(1), Ch. 572, L. 2003; amd. Sec. 1, Ch. 402, L. 2007.



5-7-103. Licenses -- fees -- eligibility -- waiver.

5-7-103. Licenses -- fees -- eligibility -- waiver. (1) Any adult of good moral character who is otherwise qualified under this chapter may be licensed as a lobbyist. The commissioner shall provide a license application form. The application form may be obtained from and must be filed in the office of the commissioner. Upon approval of the application and receipt of the license fee by the commissioner, a license must be issued that entitles the licensee to practice lobbying on behalf of one or more enumerated principals. The license fee is $150 for each lobbyist except as provided in subsection (5) or unless the fee is waived for hardship reasons under this subsection. Each license expires on December 31 of each even-numbered year or may be terminated at the request of the lobbyist. A lobbyist who believes that payment of the license fee may constitute a hardship may apply to the commissioner for a waiver of the fee required by this section. The commissioner may waive all or a portion of the license fee upon proof by the lobbyist that payment of the fee constitutes a hardship. (2) (a) Except as provided in subsection (2)(b), an application may not be disapproved without affording the applicant a hearing. The hearing must be held and the decision entered within 10 business days of the date of the filing of the application, excluding the date on which the application is filed. (b) An application may not be approved if a principal has failed to file reports required under 5-7-208. (3) The fines collected under this chapter must be deposited in the state treasury. (4) The commissioner shall deposit the license fee provided for in subsection (1) as follows: (a) $50 in the general fund; and (b) $100 in the state special revenue account provided for in 5-11-1112. (5) A lobbyist who receives payments from one or more principals that total less than the amount specified under 5-7-112 in a calendar year is not required to pay the license fee or file an application form as provided for in subsection (1). (6) The commissioner may adopt rules to implement the waiver provisions of subsections (1) and (5).

History: En. Sec. 3, Ch. 157, L. 1959; amd. Sec. 3, Ch. 248, L. 1965; amd. Sec. 20, Ch. 309, L. 1977; R.C.M. 1947, 43-803(1); amd. Sec. 3, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 1, Ch. 91, L. 1991; amd. Sec. 3, Ch. 498, L. 1991; amd. Sec. 1, Ch. 18, Sp. L. November 1993; amd. Sec. 5, Ch. 557, L. 2001; amd. Sec. 2, Ch. 572, L. 2003.



5-7-104. Repealed.

5-7-104. Repealed. Sec. 20, Initiative No. 85, 1980.

History: En. Sec. 3, Ch. 157, L. 1959; amd. Sec. 3, Ch. 248, L. 1965; amd. Sec. 20, Ch. 309, L. 1977; R.C.M. 1947, 43-803(2).



5-7-105. Suspension of lobbying privileges.

5-7-105. Suspension of lobbying privileges. A lobbyist whose license has been suspended and a person who has been adjudged guilty of a violation of any provision of this chapter may not engage in lobbying until that person has been reinstated to the practice and duly licensed.

History: En. Sec. 3, Ch. 157, L. 1959; amd. Sec. 3, Ch. 248, L. 1965; amd. Sec. 20, Ch. 309, L. 1977; R.C.M. 1947, 43-803(3); amd. Sec. 4, I.M. No. 85, approved Nov. 4 , 1980; amd. Sec. 3, Ch. 572, L. 2003.



5-7-106. and reserved.

5-7-106 through 5-7-107 reserved.



5-7-108. Inspection of applications and reports -- order of noncompliance -- notification.

5-7-108. Inspection of applications and reports -- order of noncompliance -- notification. (1) Each application and report filed with the commissioner must be inspected within 10 days after it is filed. If a person has not satisfied the provisions of this chapter, the commissioner shall immediately notify the person of the noncompliance. (2) An order of noncompliance may be issued when: (a) it is determined that an application or report filed with the commissioner does not conform to the requirements of this chapter; or (b) a person has failed to file an application or report required by law. (3) The person notified of noncompliance shall submit the necessary information within 5 days after receiving the notice of noncompliance. If the person notified of noncompliance fails to submit the required information within 5 days, the commissioner may initiate a civil action pursuant to the procedures contained in 5-7-305.

History: En. Sec. 3, Ch. 91, L. 1991; amd. Sec. 1, Ch. 31, L. 2003.



5-7-109. and reserved.

5-7-109 through 5-7-110 reserved.



5-7-111. Commissioner to make rules.

5-7-111. Commissioner to make rules. (1) The commissioner shall promulgate and publish rules necessary to carry out the provisions of this chapter in conformance with the Montana Administrative Procedure Act and, in particular, shall provide rules necessary to allocate salary, expenses, and any other payments between lobbying activities and other activities not connected with lobbying for any person whose activities are not solely limited to lobbying. (2) Such rules shall be designed to effect and promote the purposes of this chapter, express or implied. Such rules shall be as simple and easily complied with as possible.

History: En. Sec. 17, I.M. No. 85, approved Nov. 4, 1980.



5-7-112. Payment threshold -- inflation adjustment.

5-7-112. Payment threshold -- inflation adjustment. For calendar year 2004, the payment threshold referred to in 5-7-102, 5-7-103, and 5-7-208 is $2,150. The commissioner shall adjust the threshold amount following a general election by multiplying the threshold amount valid for the year in which the general election was held by an inflation factor, adopted by the commissioner by rule. The rule must be written to reflect the annual average change in the consumer price index from the prior year to the year in which the general election is held. The resulting figure must be rounded up or down to the nearest $50 increment. The commissioner shall adopt the adjusted amount by rule.

History: En. Sec. 5, Ch. 572, L. 2003; amd. Sec. 7, Ch. 130, L. 2005.



5-7-113. through reserved.

5-7-113 through 5-7-119 reserved.



5-7-120. Full disclosure of public expenditures on federal lobbying.

5-7-120. Full disclosure of public expenditures on federal lobbying. (1) Each quarter of a fiscal year that a state agency or a local government, as the terms are defined in 2-2-102, makes an expenditure for the services of a lobbyist to lobby an elected federal official or an appointee of an elected federal official, the state agency or local government shall make readily available for public inspection upon request a summary report itemizing each lobbying service provided and how much money was spent for each service. (2) Each state agency and local government subject to subsection (1) shall: (a) designate an office from which a copy of the report may be obtained; and (b) post a copy of the report to the agency's or local government's website on the internet, if the agency or local government has a website. (3) For purposes of this section, "expenditure" means a payment by the state agency or local government or a payment by a contractor of the state agency or local government.

History: En. Sec. 1, Ch. 241, L. 2007.






Part 2. Registration and Reports

5-7-201. Docket -- contents.

5-7-201. Docket -- contents. The commissioner shall make available to the public the information required by this chapter, including but not limited to the name and business address of each lobbyist, the name and business address of the lobbyist's principal, and the subject or subjects to which the employment relates or a statement that the employment relates to all matters in which the principal has an interest. The docket entry for each principal must also indicate the date of receipt of the principal's lobbying reports as required by 5-7-208.

History: En. Sec. 5, Ch. 157, L. 1959; R.C.M. 1947, 43-805(part); amd. Sec. 5, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 2, Ch. 91, L. 1991; amd. Sec. 245, Ch. 61, L. 2007.



5-7-202. Docket -- public record.

5-7-202. Docket -- public record. Such docket shall be a public record and open to the inspection of any individual upon demand at any time during the regular business hours of the office of the commissioner.

History: En. Sec. 5, Ch. 157, L. 1959; R.C.M. 1947, 43-805(part); amd. Sec. 6, I.M. No. 85, approved Nov. 4, 1980.



5-7-203. Principal -- name of lobbyist on docket.

5-7-203. Principal -- name of lobbyist on docket. Each principal who employs a lobbyist shall within 1 week after the employment cause the name of the lobbyist to be entered upon the docket. It is also the duty of the lobbyist to enter the lobbyist's name upon the docket. Upon the termination of employment, that fact may be entered opposite the name of the lobbyist either by the lobbyist or by the principal.

History: En. Sec. 4, Ch. 157, L. 1959; R.C.M. 1947, 43-804; amd. Sec. 8, Ch. 3, L. 1985; amd. Sec. 246, Ch. 61, L. 2007.



5-7-204. Updating docket.

5-7-204. Updating docket. Any principal employing any lobbyist shall, when further subjects of legislation are introduced or arise which such lobbyist is to promote or oppose, make or cause to be made additional entries in the docket stating such employment so that the docket will show at all times all subjects of legislation in relation to which the lobbyist is employed or the general statement provided in 5-7-201.

History: En. Sec. 5, Ch. 157, L. 1959; R.C.M. 1947, 43-805(2).



5-7-205. Repealed.

5-7-205. Repealed. Sec. 20, Initiative No. 85, 1980.

History: En. Sec. 5, Ch. 157, L. 1959; R.C.M. 1947, 43-805(3).



5-7-206. Repealed.

5-7-206. Repealed. Sec. 20, Initiative No. 85, 1980.

History: En. Sec. 6, Ch. 157, L. 1959; amd. Sec. 21, Ch. 309, L. 1977; R.C.M. 1947, 43-806(2).



5-7-207. Report to legislature.

5-7-207. Report to legislature. Beginning with the first Tuesday following the beginning of any regular or special session of the legislature and on the first Tuesday of every month thereafter during which the legislature is in session, the commissioner shall make available from the commissioner's records a report to each member of each house of the legislature containing the names of lobbyists registered under this chapter, not previously reported, the names of the principals whom they represent as lobbyists, and the subjects of legislation in which each principal is interested.

History: En. Sec. 5, Ch. 157, L. 1959; R.C.M. 1947, 43-805(part); amd. Sec. 7, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 13, Ch. 349, L. 1993.



5-7-208. Principals to file report.

5-7-208. Principals to file report. (1) A principal subject to this chapter shall file with the commissioner a report of payments made for the purpose of lobbying. A principal is subject to the reporting requirements of this section only if the principal makes total payments for the purpose of lobbying that exceed the amount specified under 5-7-112 during a calendar year. (2) If payments are made solely to influence legislative action, a report must be made: (a) by February 15th of any year the legislature is in session and must include all payments made in that calendar year prior to February 1; (b) by the 15th day of the calendar month following a calendar month in which the principal spent $5,000 or more and must include all payments made during the prior calendar month; and (c) no later than 30 days following adjournment of a legislative session and must include all payments made during the session, except as previously reported. (3) If payments are made to influence any other official action by a public official or made to influence other action and legislative action, a report must be made: (a) by February 15th of the calendar year following the payments and must include all payments made during the prior calendar year; and (b) by the 15th day of the calendar month following a calendar month in which the principal spent $5,000 or more and must include all payments made during the prior calendar month. (4) If payments are not made during the reporting periods provided in subsections (2)(a), (2)(c), and (3)(a), the principal shall file a report stating that fact. (5) Each report filed under this section must: (a) list all payments for lobbying in each of the following categories: (i) printing; (ii) advertising, including production costs; (iii) postage; (iv) travel expenses; (v) salaries and fees, including allowances, rewards, and contingency fees; (vi) entertainment, including all foods and refreshments; (vii) telephone and telegraph; and (viii) other office expenses; (b) itemize, identifying the payee and the beneficiary: (i) each separate payment conferring $25 or more benefit to any public official when the payment was made for the purpose of lobbying; and (ii) each separate payment conferring $100 or more benefit to more than one public official, regardless of individual benefit when the payment was made for the purpose of lobbying, except that in regard to a dinner or other function to which all senators or all representatives have been invited, the beneficiary may be listed as all members of that group without listing separately each person who attended; (c) list each contribution and membership fee that amounts to $250 or more when aggregated over the period of 1 calendar year paid to the principal for the purpose of lobbying, with the full address of each payer and the issue area, if any, for which the payment was earmarked; (d) list each official action on which the principal or the principal's agents exerted a major effort to support, oppose, or modify, together with a statement of the principal's position for or against the action; and (e) be kept by the commissioner for a period of 10 years.

History: En. Sec. 11, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 3, Ch. 568, L. 1983; amd. Sec. 4, Ch. 91, L. 1991; amd. Sec. 4, Ch. 498, L. 1991; amd. Sec. 4, Ch. 572, L. 2003; amd. Sec. 1, Ch. 250, L. 2005.



5-7-209. Payments prohibited unless reported -- penalty for late filing, failure to report, or false statement.

5-7-209. Payments prohibited unless reported -- penalty for late filing, failure to report, or false statement. A principal may not make payments to influence official action by any public official or the legislature unless that principal files the reports required under this chapter. A principal who fails to file a required report within the time required by this chapter is subject to the penalties provided in 5-7-305 and 5-7-306(1). A principal who knowingly files a false, erroneous, or incomplete statement commits the offense of unsworn falsification to authorities.

History: En. Sec. 12, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 3, Ch. 31, L. 2003; amd. Sec. 2, Ch. 402, L. 2007.



5-7-210. Reimbursement.

5-7-210. Reimbursement. Whenever a lobbyist invites a public official to attend a function that the lobbyist or the lobbyist's principal has fully or partially funded or sponsored or whenever a lobbyist offers a public official a gift, the lobbyist shall, upon request, supply the recipient public official with the benefit's true or estimated cost and allow the public official to reimburse. The expenditures must be itemized in the principal's reports with a notation "reimbursed by benefactee".

History: En. Sec. 13, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 247, Ch. 61, L. 2007.



5-7-211. Governmental responses not lobbying payments.

5-7-211. Governmental responses not lobbying payments. Budget preparation or response to requests of a house or committee of the legislature by any governmental entity shall not be considered lobbying payments for the purposes of this chapter.

History: En. Sec. 14, I.M. No. 85, approved Nov. 4, 1980.



5-7-212. Audit of lobbying reports.

5-7-212. Audit of lobbying reports. (1) The commissioner may audit the reports filed under 5-7-208 and shall investigate any irregularities and report any apparent violations of this chapter to the attorneys having authority to prosecute. The lobbyist is required to provide and the principal is required to obtain and keep for a period of 3 years from the date of filing all records supporting the reports filed under 5-7-208. (2) All records under subsection (1) must be open to inspection on request of the commissioner or an attorney having authority to prosecute violations of this chapter. The commissioner and the attorneys are given the power to: (a) subpoena and compel attendance; (b) issue enforceable civil investigative demands; (c) take evidence; and (d) require the production of any books, correspondence, memoranda, bank account statements, or other records which are relevant or material for the purpose of conducting any investigation pursuant to the provisions of this chapter.

History: En. Sec. 15, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 5, Ch. 91, L. 1991; amd. Sec. 5, Ch. 498, L. 1991.



5-7-213. Renumbered .

5-7-213. Renumbered . 2-2-106, Code Commissioner, 1995.






Part 3. Prohibitions -- Enforcement

5-7-301. Prohibition of practice without license and registration.

5-7-301. Prohibition of practice without license and registration. (1) An individual may not practice as a lobbyist unless that individual has been licensed under 5-7-103 and listed on the docket as employed in respect to all the matters that the individual is promoting or opposing. (2) A principal may not directly or indirectly authorize or permit any lobbyist employed by that principal to practice lobbying until the lobbyist is licensed and the names of the lobbyist and the principal are entered on the docket.

History: En. Sec. 6, Ch. 157, L. 1959; amd. Sec. 21, Ch. 309, L. 1977; R.C.M. 1947, 43-806(part); amd. Sec. 8, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 248, Ch. 61, L. 2007.



5-7-302. Unprofessional conduct.

5-7-302. Unprofessional conduct. No lobbyist or principal shall engage in or directly or indirectly authorize any unprofessional conduct.

History: En. Sec. 6, Ch. 157, L. 1959; amd. Sec. 21, Ch. 309, L. 1977; R.C.M. 1947, 43-806(part); amd. Secs. 9, 10, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 4, Ch. 568, L. 1983.



5-7-303. Repealed.

5-7-303. Repealed. Sec. 20, Initiative No. 85, 1980.

History: En. Sec. 6, Ch. 157, L. 1959; amd. Sec. 21, Ch. 309, L. 1977; R.C.M. 1947, 43-806(3).



5-7-304. Repealed.

5-7-304. Repealed. Sec. 20, Initiative No. 85, 1980.

History: En. Sec. 7, Ch. 157, L. 1959; R.C.M. 1947, 43-807.



5-7-305. Penalties and enforcement.

5-7-305. Penalties and enforcement. (1) A person who violates any of the provisions of this chapter is subject to civil penalties of not less than $250 and not more than $7,500 according to the discretion of the district court, as court of original jurisdiction. A lobbyist who violates any of the provisions of this chapter must have the lobbyist's license suspended or revoked according to the discretion of the court. Any public official holding elective office adjudged in violation of the provisions of this chapter is additionally subject to recall under the Montana Recall Act, Title 2, chapter 16, part 6, and the violation constitutes an additional basis for recall to those mentioned in 2-16-603(3). (2) The attorney general, the commissioner, or the county attorney of the county in which the violation takes place may bring a civil action in the name of the state for any appropriate civil remedy. (3) If a civil penalty action is undertaken by the attorney general or the commissioner, all costs associated with the prosecution must be paid by the state of Montana. (4) (a) Any individual who has notified the attorney general, the commissioner, and the appropriate county attorney in writing that there is reason to believe that some portion of this chapter is being violated may bring in the name of the state an action (referred to as a citizen's action) authorized under this chapter if: (i) the attorney general, the commissioner, or the appropriate county attorney has failed to commence an action within 90 days after notice; and (ii) the attorney general, the commissioner, or the county attorney fails to commence an action within 10 days after receiving a written notice that a citizen's action will be brought if the attorney general, the commissioner, or the county attorney does not bring an action. (b) Each notification tolls the applicable statute of limitations until the expiration of the waiting period. (c) If the individual who brings the citizen's action prevails, the individual is entitled to be reimbursed by the state of Montana for costs and attorney fees incurred. However, in the case of a citizen's action that is dismissed and that the court also finds was brought without reasonable cause, the court may order the individual commencing the action to pay all costs of trial and reasonable attorney fees incurred by the defendant. (5) A civil action may not be brought under this section more than 3 years after the occurrence of the facts that give rise to the action. (6) All civil penalties imposed pursuant to this section must be deposited in the state general fund. (7) A hearing under this chapter must be held by the court unless the defendant-licensee demands a jury trial. The trial must be held as soon as possible but at least 20 days after the filing of the charges and must take precedence over all other matters pending before the court. (8) If the court finds for the plaintiff, judgment must be rendered revoking or suspending the license and the clerk of court shall file a certified copy of the judgment with the commissioner.

History: (1)En. Sec. 8, Ch. 157, L. 1959; R.C.M. 1947, 43-808; (2) thru (9)En. Sec. 18, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 6, Ch. 91, L. 1991; amd. Sec. 4, Ch. 31, L. 2003.



5-7-306. Civil penalties for delays in filing -- option for hearing -- suspension of penalty.

5-7-306. Civil penalties for delays in filing -- option for hearing -- suspension of penalty. (1) In addition to any other penalties or remedies established by this chapter, a person who fails to file a report within the time required by this chapter is subject to a civil penalty of $50 for each working day that the report is late until the report is filed or until the penalties reach a maximum of $2,500 for each late report. (2) The penalty imposed in subsection (1) is not subject to the procedural requirements of 5-7-305 and must be applied if a person fails to meet the requirements of 5-7-108(3). (3) A person against whom a civil penalty is imposed pursuant to subsection (1) may request, within 10 days of receiving a notice of imposition of a civil penalty, a hearing before the commissioner. Upon receipt of a timely request, the commissioner shall hold an informal contested case hearing as provided in Title 2, chapter 4, part 6. Upon the filing of a timely request for a hearing, the imposition of the daily civil penalty provided for in this section must be suspended until the commissioner issues a decision. At the hearing, the commissioner shall consider any factors or circumstances in mitigation and may reduce or waive the civil penalty. (4) All civil penalties imposed pursuant to this section must be deposited in the state general fund.

History: En. Sec. 2, Ch. 31, L. 2003.



5-7-307. through reserved.

5-7-307 through 5-7-309 reserved.



5-7-310. Prohibition of lobbying by former government personnel.

5-7-310. Prohibition of lobbying by former government personnel. (1) An individual may not be licensed as a lobbyist and a principal may not directly authorize or permit lobbying by an individual if during the 24 months prior to applying for a license that individual served as a state legislator, elected state official, department director, appointed state official, or member of a certain personal staff, as defined by 2-18-101. (2) The prohibition in subsection (1) does not apply to an individual who seeks a license to serve as a lobbyist as part of the individual's responsibilities as an employee of state or local government.

History: En. Sec. 1, I.M. No. 153, approved Nov. 7, 2006.









CHAPTER 11. LEGISLATIVE COUNCIL AND PUBLICATION OF LAWS

Part 1. Composition -- Powers and Duties -- Personnel

5-11-101. Appointment and composition of council.

5-11-101. Appointment and composition of council. (1) There is a legislative council. Subject to subsection (2), the legislative council consists of: (a) the speaker of the house, the minority leader of the house, and, subject to 5-5-234, four members chosen by the speaker of the house, two from the majority party and two from the minority party; and (b) the president of the senate, the minority leader of the senate, and, subject to 5-5-234, four members chosen by the committee on committees, two from the majority party and two from the minority party. (2) If a legislator is or would be a member of the legislative council by virtue of a legislative leadership position and the legislator will not serve in the following legislative session because of term limits, the legislator may designate another member of the same house and the same political party to serve on the legislative council in the legislator's place.

History: En. Sec. 1, Ch. 34, L. 1957; amd. Sec. 1, Ch. 431, L. 1973; amd. Sec. 10, Ch. 309, L. 1977; R.C.M. 1947, 43-709(1); amd. Sec. 16, Ch. 545, L. 1995; amd. Sec. 31, Ch. 19, L. 1999; amd. Sec. 11, Ch. 4, Sp. L. May 2007.



5-11-102. Term.

5-11-102. Term. Membership on the council is for 2 years while the member remains qualified and until a successor is appointed and qualified. Members required to be appointed by leadership under 5-11-101 must be appointed immediately following organization of the senate and the house of representatives as provided in 5-2-212 and 5-2-213.

History: En. Sec. 1, Ch. 34, L. 1957; amd. Sec. 1, Ch. 431, L. 1973; amd. Sec. 10, Ch. 309, L. 1977; R.C.M. 1947, 43-709(2); amd. Sec. 17, Ch. 545, L. 1995.



5-11-103. Vacancies.

5-11-103. Vacancies. A vacancy on the legislative council must be filled by the selection of another member by the same method as the original appointment.

History: En. Sec. 1, Ch. 34, L. 1957; amd. Sec. 1, Ch. 431, L. 1973; amd. Sec. 10, Ch. 309, L. 1977; R.C.M. 1947, 43-709(3); amd. Sec. 18, Ch. 545, L. 1995.



5-11-104. Officers -- rules of procedure -- records.

5-11-104. Officers -- rules of procedure -- records. The legislative council shall organize immediately following appointment by electing one of its members as its presiding officer and by electing other officers from among its membership that the council considers appropriate. The council may adopt rules of procedure, make arrangements for its meetings, and carry out the purpose for which it is created. The council shall keep accurate records of its activities and proceedings.

History: En. Sec. 7, Ch. 34, L. 1957; amd. Sec. 7, Ch. 431, L. 1973; R.C.M. 1947, 43-715; amd. Sec. 249, Ch. 61, L. 2007.



5-11-105. Powers and duties of council.

5-11-105. Powers and duties of council. (1) The legislative council shall: (a) employ and, in accordance with the rules for classification and pay established as provided in this section, set the salary of an executive director of the legislative services division, who serves at the pleasure of and is responsible to the legislative council; (b) with the concurrence of the legislative audit committee and the legislative finance committee, adopt rules for classification and pay of legislative branch employees, other than those of the office of consumer counsel; (c) with the concurrence of the legislative audit committee and the legislative finance committee, adopt rules governing personnel management of branch employees, other than those of the office of consumer counsel; (d) adopt procedures to administer legislator claims for reimbursements authorized by law for interim activity; (e) establish time schedules and deadlines for the interim committees of the legislature, including dates for requesting bills and completing interim work; (f) review proposed legislation for agencies or entities that are not assigned to an interim committee, as provided in 5-5-223 through 5-5-228, or to the environmental quality council, as provided in 75-1-324; and (g) perform other duties assigned by law. (2) If a question of statewide importance arises when the legislature is not in session and a legislative interim committee has not been assigned to consider the question, the legislative council shall assign the question to an appropriate interim committee, as provided in 5-5-202, or to the appropriate statutorily created committee.

History: En. Sec. 2, Ch. 34, L. 1957; amd. Sec. 2, Ch. 431, L. 1973; amd. Sec. 11, Ch. 309, L. 1977; R.C.M. 1947, 43-710; amd. Sec. 3, Ch. 596, L. 1979; amd. Sec. 1, Ch. 1, L. 1987; amd. Sec. 19, Ch. 545, L. 1995; amd. Sec. 32, Ch. 19, L. 1999; amd. Sec. 1, Ch. 265, L. 2003.



5-11-106. Authority to investigate and examine.

5-11-106. Authority to investigate and examine. The legislative services division, on behalf of standing committees, select committees, or interim committees and any subcommittees of those committees, may investigate and examine state governmental activities and may examine and inspect all records, books, and files of any department, agency, commission, board, or institution of the state of Montana.

History: En. Sec. 4, Ch. 34, L. 1957; amd. Sec. 4, Ch. 431, L. 1973; R.C.M. 1947, 43-712; amd. Sec. 20, Ch. 545, L. 1995; amd. Sec. 17, Ch. 210, L. 2001.



5-11-107. Powers relating to hearings.

5-11-107. Powers relating to hearings. (1) In the discharge of its duties, a statutory committee or an interim committee may hold hearings, administer oaths, issue subpoenas, compel the attendance of witnesses and the production of papers, books, accounts, documents, and testimony, and cause depositions of witnesses to be taken in the manner prescribed by law for taking depositions in civil actions in district court. (2) If a person disobeys a subpoena issued by a statutory committee or an interim committee or if a witness refuses to testify on any matters regarding which the witness may be lawfully interrogated, the district court of any county shall, on application of the committee, compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from a district court or a refusal to testify in the district court.

History: En. Sec. 5, Ch. 34, L. 1957; amd. Sec. 5, Ch. 431, L. 1973; amd. Sec. 14, Ch. 309, L. 1977; R.C.M. 1947, 43-713; amd. Sec. 21, Ch. 545, L. 1995; amd. Sec. 33, Ch. 19, L. 1999.



5-11-108. through reserved.

5-11-108 through 5-11-110 reserved.



5-11-111. Legislative services division.

5-11-111. Legislative services division. There is a legislative services division under the direction of an executive director employed by the legislative council under 5-11-105. The executive director may engage personnel and consultants to fulfill the duties of the legislative services division within the limits of appropriations to the legislative services division. The executive director shall fix the compensation of the employees of the legislative services division in accordance with the rules for classification and pay adopted by the legislative council.

History: En. Sec. 3, Ch. 34, L. 1957; amd. Sec. 3, Ch. 431, L. 1973; amd. Sec. 1, Ch. 30, L. 1974; effective date amd. Sec. 1, Ch. 12, L. 1975; amd. Sec. 12, Ch. 309, L. 1977; R.C.M. 1947, 43-711(1); amd. Sec. 22, Ch. 545, L. 1995.



5-11-112. Functional organization and responsibilities.

5-11-112. Functional organization and responsibilities. (1) The legislative council may establish a functional organization within the legislative services division in order to effectively and efficiently carry out all of the responsibilities delegated to the division by law or legislative rule. The responsibilities of the legislative services division include the following: (a) document services: (i) bill drafting and preparation for introduction; (ii) engrossing and enrolling; (iii) distribution of legislative bills and information; (iv) coordination of legislative printing; and (v) publication of legislative records; (b) research and reference services: (i) general and specialized legislative research; and (ii) legislative reference and information; (c) legal services: (i) legal review of draft bills; (ii) legal counseling on legislative matters; (iii) legal support for consolidated entities; and (iv) support for the functions of the code commissioner provided in 1-11-201; (d) committee services: (i) research, legal, and administrative staff support for consolidated committees as assigned, including support for interim committees organized under Title 5, chapter 5, part 2; and (ii) research and legal support for legislative standing and select committees; (e) broadcasting services, in accordance with Title 5, chapter 11, part 11; (f) management and business services: (i) financial records; (ii) claims and payrolls; (iii) coordination of procurement of printing, supplies, and equipment; and (iv) maintenance of property inventories; (g) personnel and administrative services: (i) rules for classification and pay; and (ii) personnel and administrative policies; and (h) information technology services: (i) legislative branch network support services; (ii) application support and development; (iii) communications support and coordination; and (iv) information technology planning. (2) The responsibilities of the legislative services division must be fulfilled collaboratively with consolidated entities whenever the efficient operation of the legislative branch is served.

History: En. Sec. 3, Ch. 34, L. 1957; amd. Sec. 3, Ch. 431, L. 1973; amd. Sec. 1, Ch. 30, L. 1974; effective date amd. Sec. 1, Ch. 12, L. 1975; amd. Sec. 12, Ch. 309, L. 1977; R.C.M. 1947, 43-711(2); amd. Sec. 1, Ch. 608, L. 1989; amd. Sec. 2, Ch. 302, L. 1993; amd. Sec. 23, Ch. 545, L. 1995; amd. Sec. 6, Ch. 557, L. 2001.



5-11-113. and reserved.

5-11-113 through 5-11-114 reserved.



5-11-115. Renumbered .

5-11-115. Renumbered . 2-17-805, Sec. 9, Ch. 476, L. 1997.



5-11-116. Renumbered .

5-11-116. Renumbered . 2-17-825, Sec. 9, Ch. 476, L. 1997.



5-11-117. through reserved.

5-11-117 through 5-11-119 reserved.



5-11-120. Legislative branch retirement termination reserve account.

5-11-120. Legislative branch retirement termination reserve account. (1) There is a legislative branch retirement termination reserve account in the state special revenue fund. Money may be deposited in the account through an allocation of money to the account or as provided in 17-7-304. (2) (a) The money in the account is statutorily appropriated, as provided in 17-7-502, to the legislative services division to be used only for staff retirement termination pay in the legislative branch. (b) The money in the account may be expended only with the approval of the appropriate branch division director for eligible termination pay expenditures for division staff. (3) The account is limited to an amount to be calculated at the beginning of each biennium based on an analysis by branch division directors of the staff eligible for retirement within the biennium. For the 2009 biennium, the limit is set at $400,000. (4) The money in the account must be invested pursuant to Title 17, chapter 6. The income and earnings on the account must be deposited in the account.

History: En. Sec. 1, Ch. 309, L. 2007.






Part 2. Dissemination of Laws and Proceedings

5-11-201. Journals -- how authenticated -- filing.

5-11-201. Journals -- how authenticated -- filing. The journal of the senate must be authenticated by the signature of the president and the journal of the house of representatives by the signature of the speaker. Each authenticated journal must be filed with the secretary of state. A copy of each authenticated journal must be filed with the legislative services division.

History: En. Sec. 203, Pol. C. 1895; re-en. Sec. 70, Rev. C. 1907; re-en. Sec. 68, R.C.M. 1921; Cal. Pol. C. Sec. 256; re-en. Sec. 68, R.C.M. 1935; R.C.M. 1947, 43-304; amd. Sec. 2, Ch. 22, Sp. L. November 1993; amd. Sec. 24, Ch. 545, L. 1995.



5-11-202. Printing of session laws.

5-11-202. Printing of session laws. The legislative services division shall deliver to the appropriate printer, at the earliest practicable day after the final adjournment of each session of the legislature, copies of all laws and resolutions passed or adopted during the session. The session laws must be delivered to the appropriate printer in the form provided for in 5-11-205 and 5-11-206.

History: En. 43-711.1 by Sec. 3, Ch. 96, L. 1973; R.C.M. 1947, 43-711.1; amd. Sec. 2, Ch. 138, L. 1979; amd. Sec. 3, Ch. 22, Sp. L. November 1993; amd. Sec. 25, Ch. 545, L. 1995.



5-11-203. Distribution of session laws -- inspection of journals.

5-11-203. Distribution of session laws -- inspection of journals. (1) Immediately after the session laws are published, the legislative services division shall distribute them. (2) The legislative services division shall make the house and senate journals available for inspection or copying by the public as provided in Title 2, chapter 6, part 1. The legislative services division may publish the journals in an electronic format. (3) The following entities may receive the number of copies of session laws listed at no cost: (a) to the library of congress, eight copies; (b) to the state library, two copies; (c) to the state historical library, two copies; (d) to the state law librarian, four copies for the use of the library and additional copies as may be required for exchange with libraries and institutions maintained by other states and territories and public libraries; (e) to the library of each custodial institution, one copy; (f) to each Montana member of congress, each United States district judge in Montana, each of the judges of the state supreme and district courts, and each of the state officers as defined in 2-2-102, one copy; (g) to any agency, board, commission, or office of the state, other than a state officer, and to any other subdivision of the state upon request and approval by the legislative council, one copy; (h) to each member of the legislature, the secretary of the senate, and the chief clerk of the house of representatives from the session at which the laws were adopted, one copy; (i) to each of the community college districts of the state, as defined in 20-15-101, and each unit of the Montana university system, one copy; (j) to each county clerk, one copy for the use of the county; and (k) to each county attorney and to each clerk of a district court, one copy.

History: En. Sec. 1, Ch. 86, L. 1907; re-en. Sec. 155, Rev. C. 1907; amd. Sec. 1, Ch. 126, L. 1921; re-en. Sec. 135, R.C.M. 1921; amd. Sec. 1, Ch. 22, L. 1929; re-en. Sec. 135, R.C.M. 1935; amd. Sec. 1, Ch. 46, L. 1937; Sec. 82-2203, R.C.M. 1947; redes. 43-711.2 and amd. by Sec. 4, Ch. 96, L. 1973; amd. Sec. 13, Ch. 309, L. 1977; R.C.M. 1947, 43-711.2; amd. Sec. 1, Ch. 65, L. 1979; amd. Sec. 3, Ch. 138, L. 1979; amd. Sec. 18, Ch. 575, L. 1981; amd. Sec. 2, Ch. 3, L. 1983; amd. Sec. 4, Ch. 22, Sp. L. November 1993; amd. Sec. 26, Ch. 545, L. 1995; amd. Sec. 22, Ch. 42, L. 1997.



5-11-204. Secretary of state to assign chapter numbers to new laws.

5-11-204. Secretary of state to assign chapter numbers to new laws. The secretary of state shall, when bills passed by any legislature are filed in the secretary's office as directed in 5-4-302 and 5-4-305, note on the bill the date of filing and number the bills, except resolutions, in the order of their reception, chapter 1 and upwards, using Arabic numerals.

History: En. Sec. 1, Ch. 17, L. 1903; re-en. Sec. 162, Rev. C. 1907; re-en. Sec. 141, R.C.M. 1921; re-en. Sec. 141, L. 1935; R.C.M. 1947, 82-2209; amd. Sec. 4, Ch. 138, L. 1979; amd. Sec. 1, Ch. 95, L. 1989; amd. Sec. 250, Ch. 61, L. 2007.



5-11-205. Publication of laws -- format.

5-11-205. Publication of laws -- format. (1) The legislative services division shall publish all laws and resolutions passed or adopted by each session of the legislature in a publication to be known as the Laws of Montana. (2) Laws of each session must be printed in the Laws of Montana in the order that they have been filed in the office of the secretary of state with the chapter number assigned by the secretary of state as the heading. The chapter number must also appear as part of each page heading. In all laws containing amendments to an existing law, the new parts designated in the act by underlining must be printed in italics in the Laws of Montana and deleted provisions must be shown as stricken. The senate or house bill number may be omitted from each act. (3) Reference to the laws of a legislative session may be made as follows: "Chapter.... (giving number), Laws of.... (giving the year enacted)". (4) Resolutions adopted by each session of the legislature must be printed in a separate section of the Laws of Montana with the type of resolution and its number as a heading. (5) The legislative services division shall also publish in the Laws of Montana the indexes required by 5-11-206.

History: En. Sec. 2, Ch. 17, L. 1903; re-en. Sec. 163, Rev. C. 1907; re-en. Sec. 142, R.C.M. 1921; re-en. Sec. 142, L. 1935; amd. Sec. 1, Ch. 10, L. 1939; Sec. 82-2210, R.C.M. 1947; amd. Sec. 1, Ch. 59, L. 1973; redes. 43-711.3 and amd. by Sec. 5, Ch. 96, L. 1973; R.C.M. 1947, 43-711.3; amd. Sec. 5, Ch. 138, L. 1979; amd. Sec. 2, Ch. 95, L. 1989; amd. Sec. 27, Ch. 545, L. 1995.



5-11-206. Index -- list.

5-11-206. Index -- list. (1) The legislative services division shall prepare a suitable index of all the laws and resolutions passed or adopted at each session of the legislature. The index must be a thorough index of the laws and resolutions and of each subject contained in or covered by the laws and resolutions, together with a cross-index to assist in readily finding any subject contained in each volume. A separate index must be prepared for appropriation bills passed by each session of the legislature. (2) For the purpose of uniformity in indexes, the index of each succeeding publication of the session laws must conform as nearly as practicable with those of the volumes preceding it. (3) There must also be prepared for each publication of the session laws a "code sections affected list" showing what sections of the Montana Code Annotated have been amended or repealed by any laws enacted by that session of the legislature.

History: En. Sec. 11, Ch. 153, L. 1949; amd. Sec. 1, Ch. 128, L. 1973; R.C.M. 1947, 44-411; amd. Sec. 6, Ch. 138, L. 1979; amd. Sec. 3, Ch. 370, L. 1987; amd. Sec. 3, Ch. 95, L. 1989; amd. Sec. 28, Ch. 545, L. 1995.



5-11-207. Description of county boundaries included in session laws.

5-11-207. Description of county boundaries included in session laws. The legislative services division shall include in the published session laws a description of the county boundaries of any new counties of the state created by petition and election, commencing with counties created after January 1, 1921, by inserting in each set of session laws new counties that have been created since the publication of the laws of the previous session.

History: En. Sec. 1, Ch. 67, L. 1921; re-en. Sec. 143, R.C.M. 1921; re-en. Sec. 143, R.C.M. 1935; Sec. 82-2211, R.C.M. 1947; redes. 43-711.4 and amd. by Sec. 6, Ch. 96, L. 1973; R.C.M. 1947, 43-711.4; amd. Sec. 7, Ch. 138, L. 1979; amd. Sec. 29, Ch. 545, L. 1995.



5-11-208. Expenses.

5-11-208. Expenses. The expenses incurred by the legislative services division in carrying into effect 5-11-202, 5-11-203, and 5-11-205 through 5-11-207 must be paid out of money appropriated for that purpose.

History: En. Sec. 409, Pol. C. 1895; re-en. Sec. 164, Rev. C. 1907; re-en. Sec. 144, R.C.M. 1921; re-en. Sec. 144, R.C.M. 1935; amd. Sec. 30, Ch. 97, L. 1961; Sec. 82-2212, R.C.M. 1947; redes. 43-711.5 and amd. by Sec. 7, Ch. 96, L. 1973; R.C.M. 1947, 43-711.5; amd. Sec. 8, Ch. 138, L. 1979; amd. Sec. 4, Ch. 370, L. 1987; amd. Sec. 30, Ch. 545, L. 1995.



5-11-209. Codes -- availability to legislators -- reserved for use by legislative committees.

5-11-209. Codes -- availability to legislators -- reserved for use by legislative committees. (1) When it becomes available after each regular legislative session, each legislator is entitled to purchase for $10 each one set of the printed and bound Montana Code Annotated statute text and histories and one Montana Code Annotated that is produced for sale to the public on computer-readable media, such as CD-ROM. (2) The legislative services division shall reserve 50 sets of the printed versions of Montana Code Annotated statute text and histories for the use of the standing and select committees of the legislature. (3) Costs associated with providing code sets as required by this section must be paid out of the state special revenue fund account established under 1-11-301.

History: En. Sec. 1, Ch. 382, L. 1981; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 4, Ch. 412, L. 1987; amd. Sec. 1, Ch. 23, L. 1995; amd. Sec. 31, Ch. 545, L. 1995.



5-11-210. Clearinghouse for reports to legislature.

5-11-210. Clearinghouse for reports to legislature. (1) For the purposes of this section, "report" means a written report required by law to be given to or filed with the legislature. (2) On or before September 1 of each year preceding the convening of a regular session of the legislature, an entity required to report to the legislature shall provide, in writing, to the appropriate interim or statutory committee: (a) the final title of the report; (b) an abstract or description of the contents of the report, not to exceed 100 words; (c) if the report is available electronically, its location on the internet; and (d) a recommendation on how many paper copies of the report, if any, should be provided to the legislature. (3) After considering all of the information available about the report, including the number of legislators requesting copies of the report pursuant to subsection (7), the appropriate interim or statutory committee shall, in writing, direct the reporting entity to provide a specific number of paper copies. The number of copies required is at the sole discretion of the appropriate interim or statutory committee. The appropriate interim or statutory committee may require the reporting entity to mail the copies of the report. (4) The appropriate interim or statutory committee may require that the report be submitted in an electronic format that is usable on the legislature's current computer hardware or in a digital form. (5) Costs of preparing and distributing a report to the legislature, including writing, printing, postage, distribution, and all other costs, accrue to the reporting agency. Costs incurred in meeting the requirements of this section may not accrue to the legislative services division. (6) The executive director of the legislative services division shall cause to be prepared a list of all reports required to be presented to the legislature from the list of titles received under subsection (2). (7) The executive director shall, as soon as possible following a general election, provide to each holdover senator, senator-elect, and representative-elect a list of the titles of the reports, along with the abstracts prepared pursuant to subsection (2)(b), and the location of electronic copies. (8) The executive director of the legislative services division shall provide copies of reports requested pursuant to subsection (7) to those members or members-elect by either requiring that copies be mailed pursuant to subsection (3) or by delivering copies of the reports during the first week of the legislative session. (9) The executive director of the legislative services division may keep as many copies of a report as are necessary and discard the rest or return them to the agency. (10) The procedure outlined in this section may also be used for a report required to be made to the legislature under the Multistate Tax Compact contained in 15-1-601, the Vehicle Equipment Safety Compact contained in 61-2-201, the Multistate Highway Transportation Agreement contained in 61-10-1101, or the Western Interstate Nuclear Compact contained in 90-5-201. (11) Each report to the legislature required under 17-6-230, 19-2-405, 19-2-407, and 19-20-201 must be provided to the legislative services division as soon as the report is published. The legislative services division shall ensure that legislators are notified pursuant to this section of the report's availability. During the interim, the legislative services division shall ensure that members of the state administration and veterans' affairs interim committee and the legislative finance committee receive copies of the reports.

History: En. Sec. 1, Ch. 112, L. 1991; amd. Sec. 5, Ch. 7, L. 1993; amd. Sec. 1, Ch. 40, L. 1993; amd. Sec. 1, Ch. 274, L. 1993; amd. Sec. 1, Ch. 349, L. 1993; amd. Sec. 23, Ch. 42, L. 1997; amd. Sec. 18, Ch. 210, L. 2001; amd. Sec. 4, Ch. 285, L. 2007; amd. Sec. 2, Ch. 126, L. 2011.



5-11-211. Definitions.

5-11-211. Definitions. For the purposes of this part, the following definitions apply: (1) "One complete set" means one copy of each item of the proceedings of a session, regular or special, of the legislature. (2) "Person" means any person, firm, corporation, or association. (3) "Proceedings of the legislature" means status sheets, daily journals, reproduced bills, reproduced resolutions, printed bills, printed resolutions, and amendments thereto, together with such other related documents as the legislative council may choose to include. (4) "Session Laws" for a particular year means the laws and resolutions passed or adopted by that year's session of the legislature.

History: En. Sec. 1, Ch. 223, L. 1959; amd. Sec. 1, Ch. 12, L. 1973; amd. Sec. 1, Ch. 292, L. 1974; R.C.M. 1947, 43-901; amd. Sec. 9, Ch. 138, L. 1979; amd. Sec. 1, Ch. 638, L. 1985.



5-11-212. Fees for proceedings.

5-11-212. Fees for proceedings. (1) A complete set of the proceedings of a regular or special session of the legislature may be purchased from the legislative services division for the amount prescribed by the legislative council. Upon receipt of payment, the executive director of the legislative services division shall supply the purchaser with a complete set of the proceedings. (2) A purchaser who requests that a set of the proceedings be mailed shall pay an additional fee as prescribed by the council for each complete set that is mailed. (3) Single copies of bills, resolutions, or amendments to bills or resolutions may be purchased from the legislative services division for a price varying with the length of the document as prescribed by the legislative council. (4) Single copies of status sheets or status of proceedings may be purchased from the legislative services division for a price per copy as prescribed by the legislative council. A person may subscribe to receive daily copies of the status sheets or status of proceedings by mail for a fee set by the legislative council to cover the costs of the service. (5) The executive director of the legislative services division shall account for all funds collected under this section and shall transmit the funds to the treasurer of the state of Montana, who shall credit them to the general fund.

History: En. Sec. 2, Ch. 223, L. 1959; amd. Sec. 1, Ch. 14, L. 1967; amd. Sec. 1, Ch. 5, L. 1969; amd. Sec. 2, Ch. 292, L. 1974; amd. Sec. 22, Ch. 309, L. 1977; R.C.M. 1947, 43-902; amd. Sec. 10, Ch. 138, L. 1979; amd. Sec. 2, Ch. 638, L. 1985; amd. Sec. 24, Ch. 42, L. 1997.



5-11-213. Exclusions.

5-11-213. Exclusions. Each general circulation newspaper published in Montana and each radio or television station broadcasting in Montana that has registered with the executive director of the legislative services division is exempt from 5-11-212 and shall receive one complete set of the proceedings of the legislature for the ensuing biennium without charge.

History: En. Sec. 3, Ch. 223, L. 1959; amd. Sec. 3, Ch. 292, L. 1974; R.C.M. 1947, 43-903; amd. Sec. 1, Ch. 64, L. 1985; amd. Sec. 3, Ch. 638, L. 1985; amd. Sec. 25, Ch. 42, L. 1997.



5-11-214. Exemptions from fees.

5-11-214. Exemptions from fees. All elected state officials, state department heads, the state law library, and county clerk and recorders shall be exempted from 5-11-212.

History: En. Sec. 4, Ch. 223, L. 1959; amd. Sec. 4, Ch. 292, L. 1974; R.C.M. 1947, 43-904.



5-11-215. through reserved.

5-11-215 through 5-11-220 reserved.



5-11-221. Repealed.

5-11-221. Repealed. Sec. 48, Ch. 19, L. 2011.

History: En. Sec. 1, Ch. 4, L. 1985.






Part 3. Interstate, International, and Intergovernmental Cooperation

5-11-301. Repealed.

5-11-301. Repealed. Sec. 5, Ch. 232, L. 2003.

History: En. Sec. 2, Ch. 72, L. 1959; R.C.M. 1947, 82-2112; amd. Sec. 3, Ch. 8, L. 1985; amd. Sec. 5, Ch. 630, L. 1991; amd. Sec. 32, Ch. 545, L. 1995; amd. Sec. 34, Ch. 19, L. 1999; amd. Sec. 5, Ch. 349, L. 2001.



5-11-302. Repealed.

5-11-302. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 3, Ch. 72, L. 1959; R.C.M. 1947, 82-2113.



5-11-303. Definitions.

5-11-303. Definitions. For the purposes of this part, the following definitions apply: (1) "Intergovernmental entity" means an organization, committee, delegation, or association of local, state, tribal, regional, or international governmental bodies. (2) "International entity" means an organization, committee, delegation, or association that fosters and encourages cooperation, information exchange, or relations among nations. (3) "Interstate entity" means an organization, committee, delegation, or association that fosters and encourages cooperation, information exchange, or relations among states. (4) "Member" or "membership" means the authority to represent the Montana legislature for voting purposes in an interstate, international, or intergovernmental entity.

History: En. Sec. 1, Ch. 232, L. 2003.



5-11-304. Legislative council's role in interstate, international, and intergovernmental cooperation.

5-11-304. Legislative council's role in interstate, international, and intergovernmental cooperation. The legislative council shall: (1) encourage the state of Montana to develop and maintain mutually constructive contact and relations with interstate, international, and intergovernmental entities; (2) promote mutually beneficial exchanges of information between the state of Montana and interstate, international, and intergovernmental entities; (3) endeavor to advance cooperation between the state of Montana and interstate, international, and intergovernmental entities; and (4) facilitate participation of the state of Montana as a member of appropriate interstate, international, and intergovernmental entities.

History: En. Sec. 2, Ch. 232, L. 2003.



5-11-305. Legislative council appointments to interstate, international, and intergovernmental entities.

5-11-305. Legislative council appointments to interstate, international, and intergovernmental entities. (1) Unless otherwise provided by law, the legislative council shall appoint legislators to serve as members of appropriate interstate, international, and intergovernmental entities. (2) The president of the senate, the speaker of the house, the minority leader of the senate, and the minority leader of the house may recommend nominees for the legislative council's consideration in making appointments to interstate, international, and intergovernmental entities. (3) If the legislative council appoints more than one legislator to participate as a member in an interstate, international, or intergovernmental entity, the number of legislators appointed from the majority party and the minority party must be equal. (4) If funds are available that the legislative council has the authority to expend, the legislative council, as the appropriate funding authority, may authorize that a legislator appointed as a member to an interstate, international, or intergovernmental entity be compensated, as provided in 5-2-302, for salary and expenses associated with participating in an entity-sponsored activity. (5) If a vacancy occurs in membership to an interstate, international, or intergovernmental entity, appointment to fill the vacancy must be made in the same manner as the original appointment. (6) The legislative council shall make appointments to any policy committee established by the Pacific Northwest economic region as provided in 5-11-707(2).

History: En. Sec. 3, Ch. 232, L. 2003; amd. Sec. 12, Ch. 4, Sp. L. May 2007.






Part 4. Computer System Planning

5-11-401. Purpose.

5-11-401. Purpose. It is the purpose of this part to establish a mechanism for information technology planning encompassing broad policy needs, long-term direction for information systems use, and the effective implementation of a detailed plan for the legislative branch. It is the purpose of the plan to ensure coordination of information system decisions so that the overall effectiveness of the senate, the house of representatives, and legislative agencies may be improved. It is the further purpose of the plan to enhance the coordination of legislative branch systems with executive branch systems whenever possible.

History: En. Sec. 1, Ch. 687, L. 1989; amd. Sec. 3, Ch. 284, L. 2013.



5-11-402. Legislative branch information technology planning council.

5-11-402. Legislative branch information technology planning council. There is a legislative branch information technology planning council composed of: (1) the secretary of the senate; (2) one representative of the senate designated by the president; (3) the chief clerk of the house of representatives; (4) one representative of the house designated by the speaker; (5) the executive director of the legislative services division, who shall chair the planning council; (6) the legislative auditor; (7) the legislative fiscal analyst; (8) the consumer counsel; (9) the chief information officer of the legislative branch; and (10) a person designated by the director of the department of administration to represent the information technology responsibilities of the department, who shall serve as a nonvoting member of the planning council.

History: En. Sec. 2, Ch. 687, L. 1989; amd. Sec. 33, Ch. 545, L. 1995; amd. Sec. 33, Ch. 313, L. 2001; amd. Sec. 2, Ch. 250, L. 2009; amd. Sec. 4, Ch. 284, L. 2013.



5-11-403. Duties of legislative branch information technology planning council.

5-11-403. Duties of legislative branch information technology planning council. The legislative branch information technology planning council shall develop and maintain a legislative branch information technology plan. In developing and maintaining this plan, the planning council shall: (1) approve and validate the branch enterprise architecture program that includes principles to maintain alignment with evolving business and technology needs; (2) continuously review analyses of existing and alternate information systems to identify candidates for automation, modernization, enhancement, improvement, or integration with new applications to support evolving legislative branch needs or functions; (3) include in the plan a description of functions and services in the legislative branch and its agencies that would benefit from the application or improvement of information technology to provide better service to members of the legislature, legislative agencies, and the public; (4) prioritize information technology initiatives, taking into consideration expected effectiveness, probable cost, and alignment with the enterprise architecture principles;(5) adopt technology standards within the enterprise architecture program that are appropriate to the business needs and technical environment of the legislative branch and its agencies; and (6) consider information technology support of security, disaster recovery, and continuity of government.

History: En. Sec. 3, Ch. 687, L. 1989; amd. Sec. 34, Ch. 313, L. 2001; amd. Sec. 5, Ch. 284, L. 2013.



5-11-404. Technical support.

5-11-404. Technical support. (1) The executive director of the legislative services division shall provide technical staff support to the legislative branch information technology planning council. In performing this duty, the legislative services division shall assist the planning council by: (a) developing and maintaining an enterprise architecture program to include: (i) enterprise architecture principles and technology standards that are aligned with business needs; (ii) decisionmaking processes that guide the application of the principles; and (iii) a repository of business and technical information to support sound decisions; (b) developing analyses of existing and alternate systems to identify candidates for automation, modernization, or enhancement; (c) assisting in assessing benefits and costs of alternate solutions; (d) apprising the planning council of developments and trends in the technology industry; (e) maintaining a liaison with and informing the planning council of plans and directions within the executive branch; (f) selecting and purchasing supplies and equipment that support the enterprise architecture principles adopted by the planning council; (g) providing information and advice regarding information technology support of security, disaster recovery, and continuity of government; and (h) providing other assistance as may be requested. (2) The executive director shall encourage participation of appropriate personnel of the senate, the house of representatives, and other legislative entities in the provision of technical support.

History: En. Sec. 4, Ch. 687, L. 1989; amd. Sec. 34, Ch. 545, L. 1995; amd. Sec. 6, Ch. 284, L. 2013.



5-11-405. Legislative branch information technology plan -- adoption.

5-11-405. Legislative branch information technology plan -- adoption. The legislative branch information technology plan is a biennial plan that reflects the budget proposals for the next biennium that must be approved and adopted by the legislative council.

History: En. Sec. 5, Ch. 687, L. 1989; amd. Sec. 35, Ch. 545, L. 1995; amd. Sec. 7, Ch. 284, L. 2013.



5-11-406. Legislative branch systems -- conformity to standards.

5-11-406. Legislative branch systems -- conformity to standards. Information technology systems installed by the senate, the house of representatives, and legislative branch agencies must conform to standards established by the legislative branch for the enterprise architecture in effect at the time the purchasing decision is made.

History: En. Sec. 6, Ch. 687, L. 1989; amd. Sec. 8, Ch. 284, L. 2013.



5-11-407. Legislative branch reserve account.

5-11-407. Legislative branch reserve account. (1) There is a legislative branch reserve account in the state special revenue fund. Money may be deposited in the account through an allocation of money to the account or as provided in 17-7-304. (2) (a) The money in the account is statutorily appropriated, as provided in 17-7-502, to the legislative services division to be used only for major legislative branch information technology projects, including the purchase of hardware, software, and consulting services for and training related to new initiatives and replacement and upgrading of existing systems. (b) The money in the account may be expended only with the approval of the legislative council. The legislative branch information technology planning council may make recommendations to the legislative council for the use of the money in the account. (3) The money in the account must be invested pursuant to Title 17, chapter 6. The income and earnings on the account must be deposited in the account.

History: En. Sec. 1, Ch. 581, L. 2005; amd. Sec. 9, Ch. 284, L. 2013.






Part 7. Pacific Northwest Economic Region

5-11-701. Repealed.

5-11-701. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 1, Ch. 630, L. 1991.



5-11-702. Repealed.

5-11-702. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 2, Ch. 630, L. 1991; amd. Sec. 1, Ch. 141, L. 1995.



5-11-703. Repealed.

5-11-703. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 3, Ch. 630, L. 1991; amd. Sec. 2, Ch. 141, L. 1995.



5-11-704. Repealed.

5-11-704. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 4, Ch. 630, L. 1991; amd. Sec. 3, Ch. 141, L. 1995.



5-11-705. Legislative findings.

5-11-705. Legislative findings. (1) The legislature finds that there is a new emerging global economy in which countries and regions located in specific areas of the world are forging new cooperative arrangements. (2) The legislature finds that these new cooperative arrangements are increasing the competitiveness of the participating countries and regions, thus increasing the economic benefits and the overall quality of life for the citizens of the individual countries and regions. (3) The legislature also finds that the Pacific Northwest states of Alaska, Idaho, Montana, Oregon, and Washington, the Canadian provinces of Alberta and British Columbia, and the Yukon Territory of Canada are in a strategic position to act together as a region, thus increasing the overall competitiveness of the individual states, provinces, and territory that will provide substantial economic benefits for all of their citizens.

History: En. Sec. 1, Ch. 349, L. 2001.



5-11-706. Participation in Pacific Northwest economic region.

5-11-706. Participation in Pacific Northwest economic region. The Pacific Northwest economic region is hereby enacted into law and entered into by the state of Montana as a party and is in full force and effect in accordance with the terms of this agreement.

THE PACIFIC NORTHWEST ECONOMIC REGION

ARTICLE I -- Policy and Purpose

ARTICLE II -- Eligible Parties and Effective Date

ARTICLE III -- Organizational Structure

ARTICLE IV -- Duties and Responsibilities

ARTICLE V -- Membership of Policy Committees

History: En. Sec. 2, Ch. 349, L. 2001.



5-11-707. Appointment to Pacific Northwest economic region -- vacancy.

5-11-707. Appointment to Pacific Northwest economic region -- vacancy. (1) Pursuant to 5-11-706, Article III, the governor or a designee and four legislators must be appointed to the delegate council of the Pacific Northwest economic region. The legislative members are appointed as follows: (a) one member to be appointed by the president of the senate; (b) one member to be appointed by the speaker of the house of representatives; (c) one member to be appointed by the minority leader of the senate; and (d) one member to be appointed by the minority leader of the house of representatives. (2) If the Pacific Northwest economic region establishes policy committees under 5-11-706, Article V, appointments of legislators to the policy committees are to be made by the legislative council as provided in 5-11-305. (3) In the event that a vacancy occurs, appointment to fill the vacancy must be made in the same manner as the original appointment.

History: En. Sec. 3, Ch. 349, L. 2001; amd. Sec. 4, Ch. 232, L. 2003.



5-11-708. Compensation of certain appointees to Pacific Northwest economic region.

5-11-708. Compensation of certain appointees to Pacific Northwest economic region. Legislative members appointed to the Pacific Northwest economic region under 5-11-707 are entitled to compensation as provided in 5-2-302.

History: En. Sec. 4, Ch. 349, L. 2001.






Part 11. Broadcasting Services

5-11-1101. Legislative findings and purpose.

5-11-1101. Legislative findings and purpose. The legislature finds and declares that: (1) the purpose of a state-funded public affairs broadcasting program is to provide Montana citizens with increased access to unbiased information about state government deliberations and public policy events through unedited television coverage and other communications technologies; and (2) the most efficient and effective means of establishing and maintaining a state-funded public affairs broadcasting program is to assign the enabling responsibilities to the legislative council and require the division to contract with a qualified operator through a competitive bidding process.

History: En. Sec. 1, Ch. 557, L. 2001; amd. Sec. 1, Ch. 257, L. 2013.



5-11-1102. Definitions.

5-11-1102. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Broadcasting" means any application of communication technologies to deliver live or delayed programming to a viewing audience, including but not limited to over-the-air television broadcasts, cable television, and the streaming of audio or video signals over the internet. (2) "Division" means the legislative services division provided for in 5-11-111. (3) "Gavel-to-gavel coverage" means that any broadcast of legislative or administrative proceedings is activated when the presiding officer of a floor session or a committee meeting calls the body to order and is deactivated on adjournment. (4) "Operator" means a private, nonprofit organization exempt from taxation under section 501(c) of the Internal Revenue Code.

History: En. Sec. 2, Ch. 557, L. 2001; amd. Sec. 2, Ch. 257, L. 2013.



5-11-1103. through reserved.

5-11-1103 through 5-11-1110 reserved.



5-11-1111. State government broadcasting -- structure and governance.

5-11-1111. State government broadcasting -- structure and governance. (1) There is a state government broadcasting service administered by the division. The division shall: (a) develop and issue a request for proposals for the production of gavel-to-gavel coverage of legislative and administrative proceedings as well as other public affairs programming that is approved by the legislative council; (b) evaluate proposals and, on the basis of selection criteria established by the division, execute a contract for services with the most qualified operator; and (c) cooperate with executive branch and judicial branch officials to facilitate broadcast coverage of state government activities and events that are pertinent to the purpose set forth in 5-11-1101. (2) The legislative council shall assist the division in exercising oversight of the contract with the operator to ensure that broadcasts conform with the following principles of good conduct: (a) Programming must be fair, accurate, and balanced without regard to partisanship or ideology. (b) Programming must be scheduled in a manner that acknowledges the importance of timeliness in the delivery of information. (c) Issue coverage and the scheduling of broadcasts must reflect a thoughtful balance of subject areas, geographic sensitivities, and attention to the various committees and other deliberative bodies engaged in the legislative process. (d) Programming must always be intended to increase public understanding of both the substantive issues and the processes by which the legislature and other bodies seek to resolve problems, address challenges, and seize opportunities for the public good. (e) Programming must include each branch of government to the extent possible. (f) Production values must be of the highest attainable quality to accurately convey the genuine pace and tenor of governmental activity. (g) Camera angles, shot selection, graphic subtitling, and other aspects of broadcast style and audiovisual content are subject to guidance and monitoring by the division to ensure impartiality and respect for the decorum of the legislature and other governmental institutions. (3) The division is responsible for ensuring that the audio and video components of the broadcasting service are maintained in good working order. (4) Operations and maintenance of the cameras, cabling, wiring, electronics, recording equipment, and associated information technology in the capitol and the broadcast production facility are the responsibility of the operator or contractor that the division selects, as provided in subsection (1)(b), under the direction of the division. The operator, the contractor, if any, the division, and the department of administration shall cooperate with each other to ensure broadcast system reliability. (5) The division shall develop and implement a plan to provide the maximum attainable transmission or distribution of broadcasts. The division may enter into agreements with one or more Montana public television organizations, telecommunications firms, nonprofit organizations, or state telecommunications networks for transmission or distribution of broadcasts.

History: En. Sec. 3, Ch. 557, L. 2001; amd. Sec. 3, Ch. 257, L. 2013.



5-11-1112. State government broadcasting account.

5-11-1112. State government broadcasting account. (1) There is a state government broadcasting account in the state special revenue fund provided for in 17-2-102. (2) There must be deposited in the account: (a) the portion of the lobbyist license fee provided for in 5-7-103(4)(b); (b) any gift, donation, grant, legacy, bequest, or devise made for the purposes of this part; (c) interest or other income earned on the money in the account. (3) Money in the account is available to the division by appropriation and must be used for the development, operation, and maintenance of a state government broadcasting service as provided for in this part.

History: En. Sec. 4, Ch. 557, L. 2001.









CHAPTER 12. LEGISLATIVE FINANCE ACT

Part 1. General

5-12-101. Title and purpose of chapter.

5-12-101. Title and purpose of chapter. (1) This chapter may be cited as "The Legislative Finance Act". (2) Because the legislature is responsible for appropriating public funds, it must provide for fiscal analysis of state government to accumulate, compile, analyze, and furnish such information bearing upon the financial matters of the state that is relevant to issues of policy and questions of statewide importance.

History: En. 43-1109 by Sec. 1, Ch. 448, L. 1975; R.C.M. 1947, 43-1109.



5-12-102. Definitions.

5-12-102. Definitions. In this chapter, the following definitions apply: (1) "Budget amendment" means a request submitted through the budget director to the committee for executive branch agencies to expend funds in excess of those appropriated by the legislature. (2) "Budget director" means the budget director appointed pursuant to 17-7-103. (3) "Committee" means the legislative finance committee created by this chapter. (4) "State agency" means all offices, departments, boards, commissions, institutions, universities, colleges, and any other person or any other administrative unit of state government that spends or encumbers public moneys by virtue of an appropriation from the legislature, that handles money on behalf of the state, or that holds any trust or agency moneys from any source.

History: (1)En. 43-1117 by Sec. 1, Ch. 510, L. 1975; Sec. 43-1117, R.C.M. 1947; (2) thru (4)En. 43-1110 by Sec. 2, Ch. 448, L. 1975; Sec. 43-1110, R.C.M. 1947; R.C.M. 1947, 43-1110, 43-1117.






Part 2. Legislative Finance Committee

5-12-201. Legislative finance committee.

5-12-201. Legislative finance committee. There is a legislative finance committee which is a permanent joint committee of the legislature.

History: En. 43-1111 by Sec. 3, Ch. 448, L. 1975; amd. Sec. 23, Ch. 309, L. 1977; R.C.M. 1947, 43-1111(part).



5-12-202. Appointment of members.

5-12-202. Appointment of members. (1) The legislative finance committee consists of: (a) four members of the senate finance and claims committee appointed by the presiding officer; (b) subject to 5-5-234, two members of the senate appointed at large by the committee on committees; (c) four members of the house of representatives appropriations committee appointed by the presiding officer; and (d) subject to 5-5-234, two members of the house appointed at large by the speaker. (2) These members must be appointed before the end of each legislative session. Three members of each house, two committee members and one at-large member, must be from the majority party and the other three members appointed from that house must be from the minority party.

History: En. 43-1112 by Sec. 4, Ch. 448, L. 1975; amd. Sec. 5, Ch. 103, L. 1977; R.C.M. 1947, 43-1112(1), (2); amd. Sec. 251, Ch. 61, L. 2007; amd. Sec. 13, Ch. 4, Sp. L. May 2007.



5-12-203. Term -- officers -- compensation.

5-12-203. Term -- officers -- compensation. (1) Appointments are for 2 years, and a member of the committee shall serve until the member's term of office as a legislator ends or until a successor is appointed, whichever occurs first. (2) The committee shall elect one of its members as presiding officer and other officers that it considers necessary. (3) Members of the committee are entitled to receive compensation and expenses as provided in 5-2-302.

History: En. 43-1112 by Sec. 4, Ch. 448, L. 1975; amd. Sec. 5, Ch. 103, L. 1977; R.C.M. 1947, 43-1112(4), (5), (6); amd. Sec. 252, Ch. 61, L. 2007.



5-12-204. Vacancies.

5-12-204. Vacancies. If a vacancy occurs on the committee when the legislature is not in session, the remaining members shall select a member of the appropriate political party and appropriate committee, as provided in 5-12-202, to complete the unexpired term. If there is a vacancy on the committee at the beginning of a legislative session because a member's term of office as a legislator has ended, a member of the same political party must be appointed in the same manner as the original appointment, no later than the 10th legislative day, to serve until a successor is appointed under 5-12-202.

History: En. 43-1112 by Sec. 4, Ch. 448, L. 1975; amd. Sec. 5, Ch. 103, L. 1977; R.C.M. 1947, 43-1112(3); amd. Sec. 36, Ch. 545, L. 1995.



5-12-205. Powers and duties of committee.

5-12-205. Powers and duties of committee. The committee: (1) may organize, adopt rules to govern its proceedings, and meet as often as necessary, upon the call of the presiding officer, to advise and consult with the legislative fiscal analyst; (2) may employ and, in accordance with the rules for classification and pay adopted by the legislative council, set the salary of the legislative fiscal analyst. The legislative fiscal analyst shall serve at the pleasure of and be responsible for providing services to the committee. (3) may exercise the investigatory powers of a standing committee under chapter 5, part 1, of this title; (4) shall monitor the information technology policies of the department of administration with specific attention to: (a) identification of information technology issues likely to require future legislative attention; and (b) the evaluation of proposed information technology policy changes and the fiscal implications of the proposed changes and shall provide written responses to the department of administration communicating the committee's positions and concerns on proposed policy changes; (5) may accumulate, compile, analyze, and provide information relevant to existing or proposed legislation on how information technology can be used to impact the welfare of the state; (6) may prepare legislation to implement any proposed changes involving information technology; and (7) shall, before each regular and special legislative session involving budgetary matters, prepare recommendations to the house appropriations committee and the senate finance and claims committee on the application of certain budget issues. At a minimum, the recommendations must include procedures for the consistent application during each session of inflation factors, the allocation of fixed costs, and the personal services budget. The committee may also make recommendations on other issues of major concern in the budgeting process, such as estimating the cost of implementing particular programs based upon present law.

History: En. 43-1113 by Sec. 5, Ch. 448, L. 1975; R.C.M. 1947, 43-1113; amd. Sec. 37, Ch. 545, L. 1995; amd. Sec. 1, Ch. 347, L. 1997; amd. Sec. 35, Ch. 313, L. 2001.






Part 3. Legislative Fiscal Analyst

5-12-301. Legislative fiscal division.

5-12-301. Legislative fiscal division. There is a legislative fiscal division. The legislative fiscal analyst shall manage the legislative fiscal division to support the legislative finance committee and carry out the provisions of this chapter.

History: En. 43-1111 by Sec. 3, Ch. 448, L. 1975; amd. Sec. 23, Ch. 309, L. 1977; R.C.M. 1947, 43-1111(part); amd. Sec. 38, Ch. 545, L. 1995.



5-12-302. Fiscal analyst's duties.

5-12-302. Fiscal analyst's duties. The legislative fiscal analyst shall: (1) provide for fiscal analysis of state government and accumulate, compile, analyze, and furnish information bearing upon the financial matters of the state that is relevant to issues of policy and questions of statewide importance, including but not limited to investigation and study of the possibilities of effecting economy and efficiency in state government; (2) estimate revenue from existing and proposed taxes; (3) analyze the executive budget and budget requests of selected state agencies and institutions, including proposals for the construction of capital improvements; (4) make the reports and recommendations that the legislative fiscal analyst considers desirable to the legislature and make reports and recommendations as requested by the legislative finance committee and the legislature; (5) assist committees of the legislature and individual legislators in compiling and analyzing financial information; (6) assist the revenue and transportation interim committee in performing its revenue estimating duties; and (7) review all reports submitted to the legislative fiscal analyst and notify the legislative finance committee of any concerns the fiscal analyst identifies in a report.

History: En. 43-1114 by Sec. 6, Ch. 448, L. 1975; R.C.M. 1947, 43-1114; amd. Sec. 2, Ch. 608, L. 1989; amd. Sec. 39, Ch. 545, L. 1995; amd. Sec. 35, Ch. 19, L. 1999; amd. Sec. 8, Ch. 51, L. 1999; amd. Sec. 3, Ch. 120, L. 2013.



5-12-303. Fiscal analysis information from state agencies.

5-12-303. Fiscal analysis information from state agencies. (1) The legislative fiscal analyst may investigate and examine the costs and revenue of state government activities and may examine and obtain copies of the records, books, and files of any state agency, including confidential records. (2) When confidential records and information are obtained from a state agency, the legislative fiscal analyst and staff must be subject to the same penalties for unauthorized disclosure of the confidential records and information provided for under the laws administered by the state agency. The legislative fiscal analyst shall develop policies to prevent the unauthorized disclosure of confidential records and information obtained from state agencies. (3) (a) The department of revenue shall make Montana individual income tax information available by removing names, addresses, and social security numbers and substituting in their place a state accounting record identifier number. Except for the purposes of complying with federal law, the department may not alter the data in any other way. (b) The department of revenue shall provide the name and address of a taxpayer on written request of the legislative fiscal analyst when the values on the requested return, including estimated payments, are considered necessary by the legislative fiscal analyst to properly analyze state revenue and are of a sufficient magnitude to materially affect the analysis and when the identity of the taxpayer is necessary to evaluate the effect of the return or payments on the analysis being performed. (4) Within 1 day after the legislative finance committee presents its budget analysis to the legislature, the budget director and the legislative fiscal analyst shall exchange expenditure and disbursement recommendations by second-level expenditure detail and by funding sources detailed by accounting entity. This information must be filed in the respective offices and be made available to the legislature and the public. In preparing the budget analysis for the next biennium for submission to the legislature, the legislative fiscal analyst shall use the base budget, the present law base, and new proposals as defined in 17-7-102. (5) This section does not authorize publication or public disclosure of information if the law prohibits publication or disclosure or if the department of revenue notifies the fiscal analyst that specified records or information may contain confidential information.

History: En. 43-1115 by Sec. 7, Ch. 448, L. 1975; R.C.M. 1947, 43-1115; amd. Sec. 1, Ch. 25, Sp. L. June 1986; amd. Sec. 1, Ch. 787, L. 1991; amd. Sec. 1, Ch. 20, L. 1993; amd. Sec. 1, Ch. 12, Sp. L. November 1993; amd. Sec. 40, Ch. 545, L. 1995; amd. Sec. 2, Ch. 347, L. 1997; amd. Sec. 2, Ch. 70, L. 2007.



5-12-304. Employees and consultants.

5-12-304. Employees and consultants. The legislative fiscal analyst may engage personnel and consultants to fulfill the duties of the division within the limits of appropriations for the division. The legislative fiscal analyst may define the duties of personnel engaged and shall fix the salaries of employees in accordance with the rules for classification and pay adopted by the legislative council.

History: En. 43-1116 by Sec. 8, Ch. 448, L. 1975; R.C.M. 1947, 43-1116; amd. Sec. 41, Ch. 545, L. 1995.






Part 4. Budget Amendments

5-12-401. Submission of budget amendments to committee.

5-12-401. Submission of budget amendments to committee. All budget amendments for state agencies must be submitted through the budget director to the legislative finance committee as soon as received by the budget director. No state agency shall expend in excess of its legislative appropriation, which includes a lawfully approved and valid budget amendment.

History: En. 43-1118 by Sec. 2, Ch. 510, L. 1975; amd. Sec. 24, Ch. 309, L. 1977; R.C.M. 1947, 43-1118; amd. Sec. 6, Ch. 536, L. 1983.



5-12-402. Repealed.

5-12-402. Repealed. Sec. 82, Ch. 545, L. 1995.

History: En. 43-1119 by Sec. 3, Ch. 510, L. 1975; R.C.M. 1947, 43-1119; amd. Sec. 7, Ch. 536, L. 1983.









CHAPTER 13. LEGISLATIVE AUDIT ACT

Part 1. General

5-13-101. Title and purpose of chapter.

5-13-101. Title and purpose of chapter. (1) This chapter may be cited as "The Legislative Audit Act". (2) Because the legislature is responsible for authorizing the expenditure of public money, designating the sources from which money may be collected, and shaping the administration to perform the work of state government and is held finally accountable for fiscal policy, the legislature should also be responsible for the audit of books, accounts, activities, and records so that it may be assured that its directives have been carried out. It is the intent of this chapter that each agency of state government be audited for the purpose of furnishing the legislature with factual information vital to the discharge of its legislative duties.

History: En. Sec. 1, Ch. 249, L. 1967; R.C.M. 1947, 79-2301; amd. Sec. 1, Ch. 91, L. 2007.



5-13-102. Definitions.

5-13-102. Definitions. In this chapter: (1) "committee" means the legislative audit committee; (2) "state agency" means all offices, departments, boards, commissions, institutions, universities, colleges, and any other person or any other administrative unit of state government that spends or encumbers public moneys by virtue of an appropriation from the legislature or that handles money on behalf of the state or that holds any trust or agency moneys from any source.

History: En. Sec. 2, Ch. 249, L. 1967; R.C.M. 1947, 79-2302.






Part 2. Legislative Audit Committee

5-13-201. Legislative audit committee.

5-13-201. Legislative audit committee. There is a legislative audit committee which is a permanent joint committee of the legislature.

History: En. 79-2303.1 by Sec. 1, Ch. 367, L. 1974; amd. Sec. 25, Ch. 309, L. 1977; R.C.M. 1947, 79-2303.1(1).



5-13-202. Appointment and term of members -- officers -- vacancies.

5-13-202. Appointment and term of members -- officers -- vacancies. (1) The legislative audit committee consists of six members of the senate and six members of the house of representatives appointed before the end of each regular session in the same manner as standing committees of the respective houses are appointed. Subject to 5-5-234, three of the appointees of each house must be members of the majority party and three of the appointees of each house must be members of the minority party. (2) A member of the committee shall serve until the member's term of office as a legislator ends or until a successor is appointed, whichever occurs first. (3) The committee shall elect one of its members as presiding officer and other officers as it considers necessary. (4) A vacancy on the committee occurring when the legislature is not in session must be filled by the selection of a member of the legislature by the remaining members of the committee. If there is a vacancy on the committee at the beginning of a legislative session because a member's term of office as a legislator has ended, a member of the same political party must be appointed in the same manner as the original appointment, no later than the 10th legislative day, to serve until a successor is appointed under subsection (1).

History: En. Sec. 3, Ch. 249, L. 1967; Sec. 79-2303, R.C.M. 1947; amd. and redes. 79-2304 by Sec. 2, Ch. 367, L. 1974; amd. Sec. 26, Ch. 309, L. 1977; R.C.M. 1947, 79-2304; amd. Sec. 42, Ch. 545, L. 1995; amd. Sec. 14, Ch. 4, Sp. L. May 2007.



5-13-203. Meetings -- compensation.

5-13-203. Meetings -- compensation. (1) The committee shall meet: (a) as often as may be necessary during and between legislative sessions to advise and consult with the legislative auditor; and (b) to review privatization plans and to make findings, conclusions, and recommendations as required under the provisions of 2-8-302. (2) Committee members are entitled to receive compensation and expenses as provided in 5-2-302.

History: En. Sec. 4, Ch. 249, L. 1967; Sec. 79-2304, R.C.M. 1947; amd. and redes. 79-2305 by Sec. 3, Ch. 367, L. 1974; amd. Sec. 8, Ch. 103, L. 1977; R.C.M. 1947, 79-2305; amd. Sec. 4, Ch. 285, L. 2005.






Part 3. Legislative Auditor

5-13-301. Legislative audit division.

5-13-301. Legislative audit division. There is a legislative audit division. The legislative auditor is responsible to manage the division in order to perform the duties imposed by this chapter.

History: En. 79-2303.1 by Sec. 1, Ch. 367, L. 1974; amd. Sec. 25, Ch. 309, L. 1977; R.C.M. 1947, 79-2303.1(2); amd. Sec. 43, Ch. 545, L. 1995.



5-13-302. Appointment and qualifications.

5-13-302. Appointment and qualifications. (1) The committee shall appoint the legislative auditor and set the legislative auditor's salary in accordance with the rules for classification and pay adopted by the legislative council. (2) The legislative auditor shall hold a degree from an accredited college or university with a major in accounting or an allied field and shall have at least 2 years' experience in the field of governmental accounting and auditing.

History: En. Sec. 5, Ch. 249, L. 1967; Sec. 79-2305, R.C.M. 1947; redes. 79-2307 by Sec. 8, Ch. 367, L. 1974; R.C.M. 1947, 79-2307; amd. Sec. 44, Ch. 545, L. 1995.



5-13-303. Term and removal.

5-13-303. Term and removal. The legislative auditor is responsible solely to the legislature. The legislative auditor shall hold office for a term of 2 years beginning with July 1 of each even-numbered year. The committee may remove the legislative auditor for misfeasance, malfeasance, or nonfeasance in office at any time after notice and hearing.

History: En. Sec. 7, Ch. 249, L. 1967; Sec. 79-2307, R.C.M. 1947; redes. 79-2309 by Sec. 8, Ch. 367, L. 1974; R.C.M. 1947, 79-2309; amd. Sec. 1, Ch. 48, L. 1991; amd. Sec. 253, Ch. 61, L. 2007.



5-13-304. Powers and duties.

5-13-304. Powers and duties. The legislative auditor shall: (1) conduct a financial and compliance audit of every state agency every 2 years covering the 2-year period since the last audit, unless otherwise required by state law; (2) conduct an audit to meet the standards and accomplish the objectives required in 5-13-308 whenever the legislative auditor determines it necessary and shall advise the members of the legislative audit committee; (3) make a complete written report of each audit. A copy of each report must be furnished to the department of administration, the state agency that was audited, each member of the committee, and the legislative services division. (4) report immediately in writing to the attorney general and the governor any apparent violation of penal statutes disclosed by the audit of a state agency and furnish the attorney general with all information available relative to the violation; (5) report immediately in writing to the governor any instances of misfeasance, malfeasance, or nonfeasance by a state officer or employee disclosed by the audit of a state agency; (6) report immediately to the commissioner of political practices any instances of apparent violations of the state code of ethics provided for in Title 2, chapter 2, part 1; (7) report immediately to the surety upon the bond of an official or employee when an audit discloses a shortage in the accounts of the official or employee. Failure to notify the surety does not release the surety from any obligation under the bond. (8) have the authority to audit records of organizations and individuals receiving grants from or on behalf of the state to determine that the grants are administered in accordance with the grant terms and conditions. Whenever a state agency enters into an agreement to grant resources under its control to others, the agency shall obtain the written consent of the grantee to the audit provided for in this subsection.

History: En. Sec. 8, Ch. 249, L. 1967; amd. Sec. 98, Ch. 326, L. 1974; Sec. 79-2308, R.C.M. 1947; amd. and redes. 79-2310 by Sec. 5, Ch. 367, L. 1974; amd. Sec. 27, Ch. 309, L. 1977; R.C.M. 1947, 79-2310; amd. Sec. 1, Ch. 472, L. 1985; amd. Sec. 16, Ch. 112, L. 1991; amd. Sec. 14, Ch. 349, L. 1993; amd. Sec. 45, Ch. 545, L. 1995; amd. Sec. 1, Ch. 377, L. 1997; amd. Sec. 2, Ch. 91, L. 2007.



5-13-305. Employees, consultants, and legal counsel -- background checks -- cure for impairment.

5-13-305. Employees, consultants, and legal counsel -- background checks -- cure for impairment. (1) The legislative auditor may appoint and define the duties of employees and consultants who are necessary to carry out the provisions of this chapter within the limitations of legislative appropriations. The legislative auditor shall set the pay for employees in accordance with the rules for classification and pay adopted by the legislative council. The legislative auditor may employ legal counsel to conduct proceedings under this chapter. (2) (a) The legislative auditor may not employ a prospective employee to conduct or supervise audits without conducting or having conducted a background check on the prospective employee. The background check must include a state and federal fingerprint-based check by the Montana department of justice and the federal bureau of investigation. When reporting the results of the background check, the Montana department of justice shall specifically report any previous conviction of the prospective employee for embezzlement or other financial crimes. The purpose of the background and fingerprint checks is to determine whether the prospective employee is an appropriate person to audit the records of one or more state agencies or programs. (b) A copy of the results of the background check must be delivered to the legislative auditor. If the legislative auditor determines, based upon the results of the background and fingerprint checks, that a prospective employee is not an appropriate person to audit one or more state agencies or programs, the legislative auditor may not employ the prospective employee. (3) The legislative auditor shall inform the legislative council and the legislative audit committee in writing of an administrative policy or rule adopted under 5-11-105 that may impair the independence of the division, along with a statement of the reasons for the opinion and suggested changes to cure the impairment. The legislative council shall review the rule in question and adopt a revision that is generally applicable to the legislative branch and that is designed to cure the impairment. While the impairment exists, the legislative audit committee may adopt a specific exemption to the questioned rule that states the alternative rule to be employed under the exemption.

History: En. Sec. 6, Ch. 249, L. 1967; Sec. 79-2306, R.C.M. 1947; amd. and redes. 79-2308 by Sec. 4, Ch. 367, L. 1974; R.C.M. 1947, 79-2308; amd. Sec. 46, Ch. 545, L. 1995; amd. Sec. 1, Ch. 234, L. 2011.



5-13-306. Legislative auditor to assist legislature during sessions.

5-13-306. Legislative auditor to assist legislature during sessions. During sessions of the legislature, the legislative auditor and the audit staff, when requested, shall assist the legislature, its committees, and its members by gathering and analyzing information relating to the fiscal affairs of state government.

History: En. Sec. 11, Ch. 249, L. 1967; Sec. 79-2311, R.C.M. 1947; redes. 79-2311.1 by Legislative Council, 1974; R.C.M. 1947, 79-2311.1; amd. Sec. 254, Ch. 61, L. 2007.



5-13-307. Recommendations of legislative auditor -- implementation costs.

5-13-307. Recommendations of legislative auditor -- implementation costs. (1) The reports of the legislative auditor may include comments, recommendations, and suggestions, but the legislative auditor does not have the power to enforce them and may not otherwise influence or direct executive or legislative action. (2) Whenever significant costs are associated with the implementation of audit recommendations, the legislative auditor shall, if practicable, note this fact and the estimated amount of the costs in the appropriate audit report.

History: (1)En. Sec. 10, Ch. 249, L. 1967; Sec. 79-2310, R.C.M. 1947; amd. and redes. 79-2312 by Sec. 6, Ch. 367, L. 1974; R.C.M. 1947, 79-2312; (2)En. Sec. 5, Ch. 24, L. 1981; amd. Sec. 255, Ch. 61, L. 2007.



5-13-308. Audit standards and objectives.

5-13-308. Audit standards and objectives. The objectives of financial compliance, performance, and information system audits of state agencies or their programs conducted by the legislative auditor are formulated, defined, and conducted in accordance with industry standards established for auditing to determine whether: (1) the agency is carrying out only those activities or programs authorized by the legislature and is conducting them efficiently, effectively, and in accordance with legislative intent; (2) expenditures are made only in furtherance of authorized activities and in accordance with the requirements of applicable laws and regulations; (3) the agency collects and accounts properly for all revenues and receipts arising from its activities; (4) the assets, including information technology, of the agency or in its custody are adequately safeguarded and controlled and utilized in an efficient manner; (5) reports and financial statements by the agency to the governor, the legislature, and central control agencies disclose fully the nature and scope of the activities conducted and provide a proper basis for evaluating the agency's operations.

History: En. Sec. 9, Ch. 249, L. 1967; Sec. 79-2309, R.C.M. 1947; redes. 79-2311 by Sec. 8, Ch. 367, L. 1974; R.C.M. 1947, 79-2311; amd. Sec. 3, Ch. 91, L. 2007.



5-13-309. Information from state agencies.

5-13-309. Information from state agencies. (1) All state agencies shall aid and assist the legislative auditor in the auditing of books, accounts, activities, and records. (2) The legislative auditor may examine at any time the books, accounts, activities, and records, confidential or otherwise, of a state agency. This section may not be construed as authorizing the publication of information prohibited by law. (3) The head of each state agency shall immediately notify both the attorney general and the legislative auditor in writing upon the discovery of any theft, actual or suspected, involving state money or property under that agency's control or for which the agency is responsible.

History: En. Sec. 12, Ch. 249, L. 1967; amd. Sec. 1, Ch. 270, L. 1971; Sec. 79-2312, R.C.M. 1947; amd. and redes. 79-2314 by Sec. 7, Ch. 367, L. 1974; amd. Sec. 62, Ch. 359, L. 1977; R.C.M. 1947, 79-2314; amd. Sec. 1, Ch. 232, L. 1981; amd. Sec. 256, Ch. 61, L. 2007; amd. Sec. 4, Ch. 91, L. 2007.



5-13-310. Prosecution -- discipline of professionals.

5-13-310. Prosecution -- discipline of professionals. (1) The attorney general shall conduct on behalf of the state all prosecutions for public offenses involving a state agency that are reported to the attorney general by the legislative auditor. (2) If the attorney general declines the prosecution or fails to commence action on a public offense within a reasonable time, the county attorney of the appropriate county shall conduct on behalf of the state the prosecution. (3) In an action taken by the attorney general or a county attorney under this section, in which a professional person in the state of Montana is charged or may have engaged in unethical conduct, all records or certified copies of the records, including investigative materials, must be turned over to the appropriate disciplinary authority for the profession immediately upon completion of the action.

History: En. Sec. 1, Ch. 4, L. 1974; amd. Sec. 1, Ch. 458, L. 1975; R.C.M. 1947, 79-2315; amd. Sec. 1, Ch. 14, L. 1993.



5-13-311. Legislative auditor to establish and maintain toll-free number for reporting fraud, waste, and abuse -- procedures.

5-13-311. Legislative auditor to establish and maintain toll-free number for reporting fraud, waste, and abuse -- procedures. (1) The legislative auditor shall establish and maintain a toll-free telephone number for use by Montana residents for the reporting of fraud, waste, and abuse in state government. The legislative auditor shall review all telephone calls received at the toll-free number and shall maintain a record of each call. The legislative auditor shall: (a) analyze and verify the information received from each telephone call; or (b) refer the information for appropriate action to the agency that is or appears to be the subject of the call. (2) A state agency that receives information referred to it by the legislative auditor pursuant to this section shall take adequate and appropriate action to investigate and remedy any fraud, waste, or abuse discovered as a result of the referral. The agency shall report in writing to the legislative auditor concerning the results of its investigation and those measures taken to correct any fraud, waste, or abuse discovered as a result of the referral. (3) Information received at the toll-free number is confidential until the time that the legislative auditor or other appropriate agency determines the validity of the information and takes corrective action. After the legislative auditor or other appropriate agency takes action to verify the fraud, waste, or abuse complained of and takes any corrective action, information concerning the subject of the complaint and the remedy, if any, is public information unless precluded by law. (4) The legislative auditor shall, as directed by the legislative audit committee, periodically report to the committee on: (a) the use of the toll-free number; (b) the results of the reviews, verifications, and referrals; and (c) any corrective actions taken by the appropriate agencies. (5) Information received at the toll-free number concerning a governmental entity other than state government may be referred by the legislative auditor to an appropriate federal, state, or local government agency. (6) If the legislative auditor determines that as a result of a review and verification or referral pursuant to this section, a waste of state resources has occurred, the legislative auditor shall report the matter in writing to the legislative fiscal analyst. (7) The legislative auditor shall advertise the existence and purpose of the toll-free number in an appropriate manner.

History: En. Sec. 1, Ch. 20, Sp. L. November 1993.



5-13-312. Deposit of money recovered.

5-13-312. Deposit of money recovered. Unless otherwise provided by law, money recovered as a result of an action taken pursuant to 5-13-311 must be deposited in the state general fund.

History: En. Sec. 2, Ch. 20, Sp. L. November 1993.



5-13-313. Audit selection based on risk.

5-13-313. Audit selection based on risk. (1) In selecting and prioritizing the agencies or programs for audit under 5-13-304, the legislative auditor shall consider the agency's or program's financial, operational, and technological risks associated with meeting its intended purpose, goals, objectives, and legal mandates. (2) To aid in identifying agencies and programs for audit, the committee shall, before July 1 of each odd-numbered year, request that the governor, the board of regents, and the judiciary furnish the committee with a list of any recommendations for agencies and programs within the governor's, board of regents', or judiciary's respective jurisdiction to be considered for audit during the next biennium pursuant to this chapter. The list may be prioritized and must set forth the reasons for recommending each agency or program to be considered based on the risk criteria in subsection (1). (3) The legislative auditor shall review the lists, suggestions from legislators and legislative committees, staff recommendations, and any other relevant information and consult with the committee as necessary.

History: En. Sec. 6, Ch. 91, L. 2007.



5-13-314. Employment protection.

5-13-314. Employment protection. An employee of the state of Montana or an authorized contractor who provides information to the committee, the legislative auditor, or the legislative auditor's authorized designee may not be subject to any penalties, sanctions, retaliation, or restrictions in connection with the employee's or contractor's employment as a result of the disclosure of information unless the employee or contractor disclosing the information has violated state law.

History: En. Sec. 7, Ch. 91, L. 2007.



5-13-315. through reserved.

5-13-315 through 5-13-320 reserved.



5-13-321. Joint audits.

5-13-321. Joint audits. (1) The legislative auditor may participate with audit oversight organizations on joint audits of Montana programs or services. For the purpose of the joint audits, the legislative auditor may cooperate with the audit oversight organizations, accept and provide information necessary to the success of the joint audits, and enter into contracts for the performance of the joint audits. Audits authorized by this section may examine all or any part of the financing or performance of a program, whether operated directly by a state agency or by a contractor with a state agency. Joint audits are subject to the audit standards, objectives, and reporting procedures required by state law and as required in applicable federal laws, regulations, and policies. (2) Audit costs of the legislative auditor for conducting joint audits authorized by subsection (1) are considered direct costs of the state agency or program subject to the audit. Funds for the payment of the expenses of the legislative auditor must be deposited in the state special revenue fund as provided in 5-13-403. To the maximum extent allowable under federal regulations, the legislative auditor shall charge audit costs of joint audits to federal funds. (3) Audits conducted pursuant to this section must be approved by the committee as part of the operational plan of the legislative auditor.

History: En. Sec. 1, Ch. 183, L. 1995; amd. Sec. 5, Ch. 91, L. 2007.






Part 4. Audit Costs and Contracts

5-13-401. Definitions.

5-13-401. Definitions. As used in this part, the following definitions apply: (1) "Agency" means each state office, department, division, board, commission, council, committee, institution, university system unit, or other entity or instrumentality of the executive branch, office of the judicial branch, or office of the legislative branch of state government. (2) "Audit services" means financial compliance post audits as required by this chapter. (3) "University system unit" means the board of regents or its units.

History: En. Sec. 1, Ch. 24, L. 1981.



5-13-402. Audit costs.

5-13-402. Audit costs. (1) Prior to July 1 of each even-numbered year, the legislative auditor shall advise each agency and the budget director of the estimated audit costs for the following biennium. Each agency shall include the estimated audit costs in its proposed budget submitted to the budget director pursuant to 17-7-112. The budget director shall notify the legislative auditor if the executive budget recommendation to the legislature for audit costs differs from that proposed by the legislative auditor. (2) Not later than 60 days after adjournment of each legislature, the budget director shall provide to the legislative auditor a schedule reflecting, by fund, amounts appropriated to each agency for audit costs. (3) The legislative auditor shall bill agencies for audit services that the legislative auditor considers necessary. The legislative auditor may not bill an agency for audit services in excess of amounts appropriated for audit services. Additional audit-related services may be provided by the legislative auditor at a cost agreed to by an agency and billed to the agency.

History: En. Sec. 2, Ch. 24, L. 1981; amd. Sec. 257, Ch. 61, L. 2007.



5-13-403. Audit account -- appropriation and expenditures.

5-13-403. Audit account -- appropriation and expenditures. All money for audits transferred to the legislative auditor as provided in 5-13-402 must be deposited in the state special revenue fund in the state treasury to the credit of the office of the legislative auditor. The money deposited that is in excess of general and pay plan appropriations is statutorily appropriated, as provided in 17-7-502, and may be expended by the legislative auditor to pay expenses incurred in auditing state agencies pursuant to an operational plan approved by the legislative audit committee.

History: En. Sec. 4, Ch. 24, L. 1981; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 1, Ch. 234, L. 1993.



5-13-404. through reserved.

5-13-404 through 5-13-410 reserved.



5-13-411. Legislative auditor to approve contracts for audit services.

5-13-411. Legislative auditor to approve contracts for audit services. No contract for an audit of a state agency may be entered into without the approval of the legislative auditor.

History: En. Sec. 3, Ch. 24, L. 1981.









CHAPTER 14. ADMINISTRATIVE CODE COMMITTEE (Repealed)

Part 1. Composition, Terms, and Officers (Repealed)

5-14-101. Repealed.

5-14-101. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. 82-4203.2 by Sec. 1, Ch. 410, L. 1975; amd. Sec. 5, Ch. 285, L. 1977; R.C.M. 1947, 82-4203.2(part).



5-14-102. Repealed.

5-14-102. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. 82-4203.2 by Sec. 1, Ch. 410, L. 1975; amd. Sec. 5, Ch. 285, L. 1977; R.C.M. 1947, 82-4203.2(part).



5-14-103. Repealed.

5-14-103. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. 82-4203.2 by Sec. 1, Ch. 410, L. 1975; amd. Sec. 5, Ch. 285, L. 1977; R.C.M. 1947, 82-4203.2(part); amd. Sec. 47, Ch. 545, L. 1995.



5-14-104. Repealed.

5-14-104. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. 82-4203.2 by Sec. 1, Ch. 410, L. 1975; amd. Sec. 5, Ch. 285, L. 1977; R.C.M. 1947, 82-4203.2(part).









CHAPTER 15. LEGISLATIVE CONSUMER COMMITTEE CONSUMER COUNSEL

Part 1. Legislative Consumer Committee

5-15-101. Legislative consumer committee -- appointment and composition.

5-15-101. Legislative consumer committee -- appointment and composition. (1) There is a legislative consumer committee consisting of two members of the senate and two members of the house of representatives. (2) Members shall be appointed in the same manner as standing committees of the respective houses before the 60th legislative day of the legislative session following the expiration of the terms of the members of the committee. No more than one of the appointees of each house may be members of the same political party.

History: En. Sec. 3, Ch. 65, L. 1973; R.C.M. 1947, 70-703(part).



5-15-102. Ineligibility for appointment.

5-15-102. Ineligibility for appointment. A person who is an employee, agent, officer, partner, or director of a regulated company or who has served a regulated company in any capacity within the 3 years previous to the person's appointment may not be a member of the committee.

History: En. Sec. 3, Ch. 65, L. 1973; R.C.M. 1947, 70-703(3); amd. Sec. 258, Ch. 61, L. 2007.



5-15-103. Term of office.

5-15-103. Term of office. A member shall serve until the member's term of office as a legislator ends and until a successor is appointed.

History: En. Sec. 3, Ch. 65, L. 1973; R.C.M. 1947, 70-703(6); amd. Sec. 259, Ch. 61, L. 2007.



5-15-104. Vacancies.

5-15-104. Vacancies. A vacancy on the committee occurring when the legislature is not in session shall be filled by the selection of a legislator by the remaining members of the committee. If there is a vacancy on the committee at the beginning of a legislative session because a member's term of office as a legislator has ended, a member of the same political party must be appointed in the same manner as the original appointment, no later than the 10th legislative day, to serve until a successor is appointed under 5-15-101.

History: En. Sec. 3, Ch. 65, L. 1973; R.C.M. 1947, 70-703(4); amd. Sec. 48, Ch. 545, L. 1995.



5-15-105. Officers.

5-15-105. Officers. The committee shall elect one of its members as presiding officer and other officers that it determines necessary.

History: En. Sec. 3, Ch. 65, L. 1973; R.C.M. 1947, 70-703(7); amd. Sec. 260, Ch. 61, L. 2007.






Part 2. Consumer Counsel

5-15-201. Consumer counsel -- appointment and qualifications.

5-15-201. Consumer counsel -- appointment and qualifications. The committee shall appoint a consumer counsel and set the consumer counsel's salary. The consumer counsel must have the following minimum qualifications and additional qualifications that the committee determines appropriate: (1) a bachelor's degree or equivalent from an accredited college or university with a major or minor in accounting or allied fields; (2) be admitted to practice law in Montana courts and in the United States district court for the state of Montana.

History: En. Sec. 5, Ch. 65, L. 1973; R.C.M. 1947, 70-705; amd. Sec. 261, Ch. 61, L. 2007.









CHAPTER 16. ENVIRONMENTAL QUALITY COUNCIL

Part 1. Composition, Terms, and Officers

5-16-101. Appointment and composition.

5-16-101. Appointment and composition. The environmental quality council consists of 17 members as follows: (1) the governor or the governor's designated representative is an ex officio member of the council and shall participate in council meetings as a nonvoting member; (2) six members of the senate and six members of the house of representatives appointed before the 50th legislative day in the same manner as standing committees of the respective houses are appointed. Subject to 5-5-234, three of the appointees of each house must be members of the majority party and three appointees of each house must be members of the minority party. (3) four members of the general public. Two public members must be appointed by the speaker of the house with the consent of the house minority leader, and two must be appointed by the president of the senate with the consent of the senate minority leader.

History: En. Sec. 8, Ch. 238, L. 1971; amd. Sec. 1, Ch. 492, L. 1975; amd. Sec. 1, Ch. 204, L. 1977; R.C.M. 1947, 69-6508(part); amd. Sec. 49, Ch. 545, L. 1995; amd. Sec. 15, Ch. 4, Sp. L. May 2007.



5-16-102. Qualifications.

5-16-102. Qualifications. (1) In considering the appointments under 5-16-101(2) and (3), consideration must be given to the appointees' qualifications to: (a) analyze and interpret environmental trends and information of all kinds; (b) appraise programs and activities of the state government in the light of the policy set forth in 75-1-103; (c) be conscious of and responsive to the scientific, economic, social, aesthetic, and cultural needs and interests of the state; and (d) formulate and recommend state policies to promote the improvement of the quality of the environment. (2) At least 50% of the members appointed pursuant to 5-16-101(2) must be selected from the standing committees that consider issues within the jurisdiction of the environmental quality council.

History: En. Sec. 8, Ch. 238, L. 1971; amd. Sec. 1, Ch. 492, L. 1975; amd. Sec. 1, Ch. 204, L. 1977; R.C.M. 1947, 69-6508(part); amd. Sec. 36, Ch. 19, L. 1999.



5-16-103. Term of office.

5-16-103. Term of office. The terms of office of all council members shall be 2 years and shall terminate upon appointment of a new council before the 50th legislative day. Council members may be reappointed. However, in no case shall a member serve more than 6 years.

History: En. Sec. 9, Ch. 238, L. 1971; amd. Sec. 2, Ch. 492, L. 1975; R.C.M. 1947, 69-6509(1).



5-16-104. Vacancies.

5-16-104. Vacancies. (1) A vacancy on the council of a member appointed under 5-16-101(2) occurring when the legislature is not in session shall be filled by the selection of a member of the legislature by the same method as the original appointment. If there is a vacancy on the committee at the beginning of a legislative session because a member's term of office as a legislator has ended, a member of the same political party must be appointed in the same manner as the original appointment, no later than the 10th legislative day, to serve until a successor is appointed under 5-16-101. (2) (a) When a vacancy on the council of a member appointed under 5-16-101(3) has occurred or is expected to occur, the appointing authority shall have posted in a conspicuous place in the state capitol a notice announcing the actual or anticipated vacancy and describing the procedure for applying for appointment. (b) A copy of the notice required under subsection (2)(a) must be sent to the lieutenant governor, who may publish the notice in an appropriate publication.

History: En. Sec. 8, Ch. 238, L. 1971; amd. Sec. 1, Ch. 492, L. 1975; amd. Sec. 1, Ch. 204, L. 1977; R.C.M. 1947, 69-6508(part); amd. Sec. 2, Ch. 142, L. 1987; amd. Sec. 50, Ch. 545, L. 1995.



5-16-105. Officers.

5-16-105. Officers. The council shall elect one of its members as presiding officer and other officers that it determines necessary. An officer is elected for a term of 2 years.

History: En. Sec. 9, Ch. 238, L. 1971; amd. Sec. 2, Ch. 492, L. 1975; R.C.M. 1947, 69-6509(2); amd. Sec. 262, Ch. 61, L. 2007.









CHAPTER 17. CAPITOL BUILDING AND PLANNING -- RESTORATION (Renumbered and Repealed)

Part 1. Capitol Building and Planning Committee (Renumbered and Repealed)

5-17-101. Repealed.

5-17-101. Repealed. Sec. 6, Ch. 7, L. 1993.

History: En. Sec. 1, Ch. 141, L. 1979; amd. Sec. 1, Ch. 608, L. 1981; amd. Sec. 4, Ch. 700, L. 1983; amd. Sec. 1, Ch. 56, L. 1987.



5-17-102. Renumbered .

5-17-102. Renumbered . 5-11-115, Code Commissioner, 1993.



5-17-103. Renumbered .

5-17-103. Renumbered . 5-11-116, Code Commissioner, 1993.



5-17-104. Repealed.

5-17-104. Repealed. Sec. 6, Ch. 7, L. 1993.

History: En. Sec. 4, Ch. 141, L. 1979.






Part 2. Capitol Restoration Commission (Repealed)

5-17-201. Repealed.

5-17-201. Repealed. Sec. 1, Ch. 16, L. 2005.

History: En. Sec. 1, Ch. 689, L. 1991.



5-17-202. Repealed.

5-17-202. Repealed. Sec. 1, Ch. 16, L. 2005.

History: En. Sec. 2, Ch. 689, L. 1991; amd. Sec. 9, Ch. 10, L. 1993.



5-17-203. Repealed.

5-17-203. Repealed. Sec. 1, Ch. 16, L. 2005.

History: En. Sec. 3, Ch. 689, L. 1991.



5-17-204. Repealed.

5-17-204. Repealed. Sec. 1, Ch. 16, L. 2005.

History: En. Sec. 7, Ch. 689, L. 1991.



5-17-205. Repealed.

5-17-205. Repealed. Sec. 1, Ch. 16, L. 2005.

History: En. Sec. 5, Ch. 689, L. 1991; amd. Sec. 26, Ch. 42, L. 1997.



5-17-206. Repealed.

5-17-206. Repealed. Sec. 1, Ch. 16, L. 2005.

History: En. Sec. 4, Ch. 689, L. 1991.



5-17-207. Repealed.

5-17-207. Repealed. Sec. 1, Ch. 16, L. 2005.

History: En. Sec. 6, Ch. 689, L. 1991; amd. Sec. 1, Ch. 191, L. 1995.






Part 3. Pearl Harbor Memorial Committee (Repealed)

5-17-301. Repealed.

5-17-301. Repealed. Sec. 5, Ch. 25, L. 2005.

History: En. Sec. 1, Ch. 75, L. 1993.



5-17-302. Repealed.

5-17-302. Repealed. Sec. 5, Ch. 25, L. 2005.

History: En. Sec. 2, Ch. 75, L. 1993; amd. Sec. 5, Ch. 75, L. 1993.



5-17-303. Repealed.

5-17-303. Repealed. Sec. 5, Ch. 25, L. 2005.

History: En. Sec. 3, Ch. 75, L. 1993.









CHAPTER 18. REVENUE AND TRANSPORTATION INTERIM COMMITTEE (Repealed)

Part 1. Powers and Duties (Repealed)

5-18-101. Repealed.

5-18-101. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 1, Ch. 268, L. 1979.



5-18-102. Repealed.

5-18-102. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 2, Ch. 268, L. 1979.



5-18-103. Repealed.

5-18-103. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 3, Ch. 268, L. 1979.



5-18-104. Repealed.

5-18-104. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 4, Ch. 268, L. 1979.



5-18-105. Repealed.

5-18-105. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 5, Ch. 268, L. 1979.



5-18-106. Repealed.

5-18-106. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 6, Ch. 268, L. 1979.



5-18-107. Repealed.

5-18-107. Repealed. Sec. 137, Ch. 114, L. 2003.

History: En. Sec. 7, Ch. 268, L. 1979; amd. Sec. 2, Ch. 572, L. 1989; amd. Sec. 3, Ch. 608, L. 1989; amd. Sec. 1, Ch. 603, L. 1991; amd. Sec. 2, Ch. 40, L. 1993; amd. Sec. 3, Ch. 302, L. 1993; amd. Sec. 27, Ch. 42, L. 1997; amd. Sec. 37, Ch. 19, L. 1999; amd. Sec. 2, Ch. 46, L. 1999.



5-18-108. Repealed.

5-18-108. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 8, Ch. 268, L. 1979.



5-18-109. Repealed.

5-18-109. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 9, Ch. 268, L. 1979.



5-18-110. Repealed.

5-18-110. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 10, Ch. 268, L. 1979.



5-18-111. through reserved.

5-18-111 through 5-18-114 reserved.



5-18-115. Repealed.

5-18-115. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 4, Ch. 13, L. 1989; amd. Sec. 3, Ch. 27, Sp. L. November 1993.






Part 2. Coal Tax Oversight Subcommittee (Repealed)

5-18-201. Repealed.

5-18-201. Repealed. Sec. 3, Ch. 40, L. 1993.

History: En. Sec. 1, Ch. 695, L. 1983.



5-18-202. Repealed.

5-18-202. Repealed. Sec. 3, Ch. 40, L. 1993.

History: En. Sec. 1, Ch. 695, L. 1983.



5-18-203. Repealed.

5-18-203. Repealed. Sec. 3, Ch. 40, L. 1993.

History: En. Sec. 1, Ch. 695, L. 1983; amd. Sec. 2, Ch. 94, L. 1989; amd. Sec. 18, Ch. 112, L. 1991.









CHAPTER 19. COMMITTEE ON INDIAN AFFAIRS (Repealed)

Part 1. General Provisions (Repealed)

5-19-101. Repealed.

5-19-101. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 1, Ch. 630, L. 1989.



5-19-102. Repealed.

5-19-102. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 2, Ch. 630, L. 1989; amd. Sec. 1, Ch. 636, L. 1993.



5-19-103. Repealed.

5-19-103. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 3, Ch. 630, L. 1989.



5-19-104. Repealed.

5-19-104. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 4, Ch. 630, L. 1989; amd. Sec. 51, Ch. 545, L. 1995.



5-19-105. Repealed.

5-19-105. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 5, Ch. 630, L. 1989.



5-19-106. Repealed.

5-19-106. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 6, Ch. 630, L. 1989.



5-19-107. Repealed.

5-19-107. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 7, Ch. 630, L. 1989; amd. Sec. 52, Ch. 545, L. 1995.



5-19-108. Repealed.

5-19-108. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 8, Ch. 630, L. 1989; amd. Sec. 19, Ch. 112, L. 1991.









CHAPTER 20. EDUCATIONAL COMMITTEES (Repealed and Terminated)

Part 1. Committee on Educational Accountability and Quality (Terminated)

5-20-101. Terminated.

5-20-101. Terminated. Sec. 7, Ch. 3, Sp. L. June 1989.

History: En. Sec. 1, Ch. 3, Sp. L. June 1989.



5-20-102. Terminated.

5-20-102. Terminated. Sec. 7, Ch. 3, Sp. L. June 1989.

History: En. Sec. 2, Ch. 3, Sp. L. June 1989.



5-20-103. Terminated.

5-20-103. Terminated. Sec. 7, Ch. 3, Sp. L. June 1989.

History: En. Sec. 3, Ch. 3, Sp. L. June 1989.



5-20-104. Terminated.

5-20-104. Terminated. Sec. 7, Ch. 3, Sp. L. June 1989.

History: En. Sec. 4, Ch. 3, Sp. L. June 1989.



5-20-105. Terminated.

5-20-105. Terminated. Sec. 7, Ch. 3, Sp. L. June 1989.

History: En. Sec. 5, Ch. 3, Sp. L. June 1989.



5-20-106. Terminated.

5-20-106. Terminated. Sec. 7, Ch. 3, Sp. L. June 1989.

History: En. Sec. 6, Ch. 3, Sp. L. June 1989.






Part 2. Joint Committee on Postsecondary Education Policy and Budget (Repealed)

5-20-201. Repealed.

5-20-201. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 1, Ch. 387, L. 1993.



5-20-202. Repealed.

5-20-202. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 2, Ch. 387, L. 1993.



5-20-203. Repealed.

5-20-203. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 3, Ch. 387, L. 1993.



5-20-204. Repealed.

5-20-204. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 4, Ch. 387, L. 1993.



5-20-205. Repealed.

5-20-205. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 5, Ch. 387, L. 1993.



5-20-206. Repealed.

5-20-206. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 6, Ch. 387, L. 1993.



5-20-207. Repealed.

5-20-207. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 7, Ch. 387, L. 1993.



5-20-208. Repealed.

5-20-208. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 8, Ch. 387, L. 1993.









CHAPTER 21. COMMITTEE ON PUBLIC EMPLOYEE RETIREMENT SYSTEMS (Repealed)

Part 1. General Provisions (Repealed)

5-21-101. Repealed.

5-21-101. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 1, Ch. 549, L. 1993.



5-21-102. Repealed.

5-21-102. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 2, Ch. 549, L. 1993.



5-21-103. Repealed.

5-21-103. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 3, Ch. 549, L. 1993.



5-21-104. Repealed.

5-21-104. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 4, Ch. 549, L. 1993.



5-21-105. Repealed.

5-21-105. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 5, Ch. 549, L. 1993; amd. Sec. 1, Ch. 552, L. 1995.









CHAPTER 22. COMMITTEE ON CHILDREN AND FAMILIES (Repealed)

Part 1. General Provisions (Repealed)

5-22-101. Repealed.

5-22-101. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 1, Ch. 414, L. 1995; amd. Sec. 28, Ch. 42, L. 1997.



5-22-102. Repealed.

5-22-102. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 2, Ch. 414, L. 1995; amd. Sec. 1, Ch. 257, L. 1997.









CHAPTER 23. COMMITTEE ON STATE MANAGEMENT SYSTEMS (Repealed)

Part 1. Composition -- Powers and Duties -- Reports (Repealed)

5-23-101. Repealed.

5-23-101. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 1, Ch. 391, L. 1997.



5-23-102. Repealed.

5-23-102. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 2, Ch. 391, L. 1997.



5-23-103. Repealed.

5-23-103. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 3, Ch. 391, L. 1997.



5-23-104. Repealed.

5-23-104. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 4, Ch. 391, L. 1997.



5-23-105. Repealed.

5-23-105. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 5, Ch. 391, L. 1997.



5-23-106. Repealed.

5-23-106. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 6, Ch. 391, L. 1997.



5-23-107. Repealed.

5-23-107. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 7, Ch. 391, L. 1997.



5-23-108. Repealed.

5-23-108. Repealed. Sec. 49, Ch. 19, L. 1999.

History: En. Sec. 8, Ch. 391, L. 1997.












Title 7. LOCAL GOVERNMENT

CHAPTER 1. GENERAL PROVISIONS

Part 1. Nature of Self-Government Local Governments

7-1-101. Self-government powers.

7-1-101. Self-government powers. As provided by Article XI, section 6, of the Montana constitution, a local government unit with self-government powers may exercise any power not prohibited by the constitution, law, or charter. These powers include but are not limited to the powers granted to general power governments.

History: En. 47A-7-101 by Sec. 1, Ch. 345, L. 1975; R.C.M. 1947, 47A-7-101.



7-1-102. Authorization for self-government services and functions.

7-1-102. Authorization for self-government services and functions. A local government with self-government powers may provide any services or perform any functions not expressly prohibited by the Montana constitution, state law, or its charter. These services and functions include but are not limited to those services and functions which general power government units are authorized to provide or perform.

History: En. 47A-7-102 by Sec. 1, Ch. 345, L. 1975; R.C.M. 1947, 47A-7-102.



7-1-103. General power government limitations not applicable.

7-1-103. General power government limitations not applicable. A local government unit with self-government powers which elects to provide a service or perform a function that may also be provided or performed by a general power government unit is not subject to any limitation in the provision of that service or performance of that function except such limitations as are contained in its charter or in state law specifically applicable to self-government units.

History: En. 47A-7-103 by Sec. 1, Ch. 345, L. 1975; R.C.M. 1947, 47A-7-103.



7-1-104. Legislative power vested in legislative bodies.

7-1-104. Legislative power vested in legislative bodies. The powers of a self-government unit, unless otherwise specifically provided, are vested in the local government legislative body and may be exercised only by ordinance or resolution.

History: En. 47A-7-104 by Sec. 1, Ch. 345, L. 1975; R.C.M. 1947, 47A-7-104.



7-1-105. State law applicable until superseded.

7-1-105. State law applicable until superseded. All state statutes shall be applicable to self-government local units until superseded by ordinance or resolution in the manner provided in chapter 5, part 1 and subject to the limitations provided in this part.

History: En. 47A-7-105 by Sec. 1, Ch. 345, L. 1975; R.C.M. 1947, 47A-7-105.



7-1-106. Construction of self-government powers.

7-1-106. Construction of self-government powers. The powers and authority of a local government unit with self-government powers shall be liberally construed. Every reasonable doubt as to the existence of a local government power or authority shall be resolved in favor of the existence of that power or authority.

History: En. 47A-7-106 by Sec. 1, Ch. 345, L. 1975; R.C.M. 1947, 47A-7-106.



7-1-107. through reserved.

7-1-107 through 7-1-110 reserved.



7-1-111. Powers denied.

7-1-111. Powers denied. A local government unit with self-government powers is prohibited from exercising the following: (1) any power that applies to or affects any private or civil relationship, except as an incident to the exercise of an independent self-government power; (2) any power that applies to or affects the provisions of 7-33-4128 or Title 39 (labor, collective bargaining for public employees, unemployment compensation, or workers' compensation), except that subject to those provisions, it may exercise any power of a public employer with regard to its employees; (3) any power that applies to or affects the public school system, except that a local unit may impose an assessment reasonably related to the cost of any service or special benefit provided by the unit and shall exercise any power that it is required by law to exercise regarding the public school system; (4) any power that prohibits the grant or denial of a certificate of public convenience and necessity; (5) any power that establishes a rate or price otherwise determined by a state agency; (6) any power that applies to or affects any determination of the department of environmental quality with regard to any mining plan, permit, or contract; (7) any power that applies to or affects any determination by the department of environmental quality with regard to a certificate of compliance; (8) any power that defines as an offense conduct made criminal by state statute, that defines an offense as a felony, or that fixes the penalty or sentence for a misdemeanor in excess of a fine of $500, 6 months' imprisonment, or both, except as specifically authorized by statute; (9) any power that applies to or affects the right to keep or bear arms, except that a local government has the power to regulate the carrying of concealed weapons; (10) any power that applies to or affects a public employee's pension or retirement rights as established by state law, except that a local government may establish additional pension or retirement systems; (11) any power that applies to or affects the standards of professional or occupational competence established pursuant to Title 37 (professions and occupations) as prerequisites to the carrying on of a profession or occupation; (12) except as provided in 7-3-1105, 7-3-1222, or 7-31-4110, any power that applies to or affects Title 75, chapter 7, part 1 (streambeds), or Title 87 (fish and wildlife); (13) any power that applies to or affects landlords, as defined in 70-24-103, when that power is intended to license landlords or to regulate their activities with regard to tenants beyond what is provided in Title 70, chapters 24 and 25. This subsection is not intended to restrict a local government's ability to require landlords to comply with ordinances or provisions that are applicable to all other businesses or residences within the local government's jurisdiction. (14) subject to 7-32-4304, any power to enact ordinances prohibiting or penalizing vagrancy; (15) subject to 80-10-110, any power to regulate the registration, packaging, labeling, sale, storage, distribution, use, or application of commercial fertilizers or soil amendments, except that a local government may enter into a cooperative agreement with the department of agriculture concerning the use and application of commercial fertilizers or soil amendments. This subsection is not intended to prevent or restrict a local government from adopting or implementing zoning regulations or fire codes governing the physical location or siting of fertilizer manufacturing, storage, and sales facilities; (16) any power that prohibits the operation of a mobile amateur radio station from a motor vehicle, including while the vehicle is in motion, that is operated by a person who holds an unrevoked and unexpired official amateur radio station license and operator's license, "technician" or higher class, issued by the federal communications commission of the United States; (17) subject to 76-2-240 and 76-2-340, any power that prevents the erection of an amateur radio antenna at heights and dimensions sufficient to accommodate amateur radio service communications by a person who holds an unrevoked and unexpired official amateur radio station license and operator's license, "technician" or higher class, issued by the federal communications commission of the United States.

History: En. 47A-7-201 by Sec. 1, Ch. 345, L. 1975; R.C.M. 1947, 47A-7-201; amd. Sec. 3, Ch. 375, L. 1983; amd. Sec. 22, Ch. 418, L. 1995; amd. Sec. 1, Ch. 446, L. 2001; amd. Sec. 1, Ch. 217, L. 2003; amd. Sec. 2, Ch. 466, L. 2003; amd. Sec. 1, Ch. 561, L. 2003; amd. Sec. 2, Ch. 395, L. 2009; amd. Sec. 1, Ch. 56, L. 2013.



7-1-112. Powers requiring delegation.

7-1-112. Powers requiring delegation. A local government with self-government powers is prohibited the exercise of the following powers unless the power is specifically delegated by law: (1) the power to authorize a tax on income or the sale of goods or services, except that, subject to 15-10-420, this section may not be construed to limit the authority of a local government to levy any other tax or establish the rate of any other tax; (2) the power to regulate private activity beyond its geographic limits; (3) the power to impose a duty on another unit of local government, except that nothing in this limitation affects the right of a self-government unit to enter into and enforce an agreement on interlocal cooperation; (4) the power to exercise any judicial function, except as an incident to the exercise of an independent self-government administrative power; (5) the power to regulate any form of gambling, lotteries, or gift enterprises.

History: En. 47A-7-202 by Sec. 1, Ch. 345, L. 1975; R.C.M. 1947, 47A-7-202; amd. Sec. 3, Ch. 584, L. 1999.



7-1-113. Consistency with state regulation required.

7-1-113. Consistency with state regulation required. (1) A local government with self-government powers is prohibited the exercise of any power in a manner inconsistent with state law or administrative regulation in any area affirmatively subjected by law to state regulation or control. (2) The exercise of a power is inconsistent with state law or regulation if it establishes standards or requirements which are lower or less stringent than those imposed by state law or regulation. (3) An area is affirmatively subjected to state control if a state agency or officer is directed to establish administrative rules governing the matter or if enforcement of standards or requirements established by statute is vested in a state officer or agency.

History: En. 47A-7-203 by Sec. 1, Ch. 345, L. 1975; R.C.M. 1947, 47A-7-203.



7-1-114. Mandatory provisions.

7-1-114. Mandatory provisions. (1) A local government with self-government powers is subject to the following provisions: (a) all state laws providing for the incorporation or disincorporation of cities and towns, for the annexation, disannexation, or exclusion of territory from a city or town, for the creation, abandonment, or boundary alteration of counties, and for city-county consolidation; (b) Title 7, chapter 3, part 1; (c) all laws establishing legislative procedures or requirements for units of local government; (d) all laws regulating the election of local officials; (e) all laws that require or regulate planning or zoning; (f) any law directing or requiring a local government or any officer or employee of a local government to carry out any function or provide any service; (g) except as provided in subsection (3), any law regulating the budget, finance, or borrowing procedures and powers of local governments; (h) Title 70, chapters 30 and 31. (2) These provisions are a prohibition on the self-government unit acting other than as provided. (3) (a) Notwithstanding the provisions of subsection (1)(g) and except as provided in subsection (3)(b), self-governing local government units are not subject to the mill levy limits established by state law. (b) The provisions of 15-10-420 apply to self-governing local government units.

History: En. 47A-7-204 by Sec. 1, Ch. 345, L. 1975; R.C.M. 1947, 47A-7-204; amd. Sec. 29, Ch. 42, L. 1997; amd. Sec. 4, Ch. 584, L. 1999; amd. Sec. 42, Ch. 278, L. 2001.



7-1-115. Governmental right to sue firearms or ammunition manufacturer, trade association, or dealer in tort or for abatement or injunctive relief.

7-1-115. Governmental right to sue firearms or ammunition manufacturer, trade association, or dealer in tort or for abatement or injunctive relief. The governmental right to bring suit against a firearms or ammunition manufacturer, trade association, or dealer for abatement, injunctive relief, or tort damages resulting from or relating to the design, manufacture, marketing, or sale of firearms or ammunition sold to the public is reserved exclusively to the state and may not be exercised by a local governmental unit. The state may sue under this section on its own behalf or on behalf of a local governmental unit, or both.

History: En. Sec. 2, Ch. 581, L. 1999.



7-1-116. through reserved.

7-1-116 through 7-1-119 reserved.



7-1-120. Repealed.

7-1-120. Repealed. Sec. 10, Ch. 268, L. 2005.

History: En. Sec. 1, Ch. 471, L. 2003.






Part 2. Boards

7-1-201. Boards.

7-1-201. Boards. (1) A board of county commissioners may by resolution establish the administrative boards, districts, or commissions allowed by law or required by law to be established pursuant to 7-1-202, 7-1-203, Title 7, chapter 11, part 10, and this section and listed in 7-1-202. The resolution creating an administrative board, district, or commission must specify: (a) the number of board, district, or commission members; (b) the terms of the members; (c) whether members are entitled to mileage, per diem, expenses, and salary; and (d) any special qualifications for membership in addition to those established by law. (2) (a) An administrative board, district, or commission may be assigned responsibility for a department or service district. (b) An administrative board, district, or commission may: (i) exercise administrative powers as granted by resolution, except that it may not pledge the credit of the county or impose a tax unless specifically authorized by state law; (ii) administer programs, establish policy, and adopt administrative and procedural rules. (c) The resolution creating an administrative board, district, or commission must grant the board, district, or commission all powers necessary and proper to the establishment, operation, improvement, maintenance, and administration of the department or district. (d) If authorized by resolution, an administrative board, district, or commission may employ personnel to assist in its functions. (3) (a) Administrative boards, districts, and commissions may be made elective. (b) If an administrative board is made elective and if the number of candidates is equal to or less than the number of positions to be elected, the election administrator may cancel the election in accordance with 13-1-304. A position for which there were no nominees must be filled by appointment by the county commissioners for the same term as if the position were filled by election. If there is only one nominee for a position, the nominee may be declared elected by acclamation. (4) Administrative boards, districts, and commissions may not sue or be sued independently of the local government unless authorized by state law. (5) Members must be appointed by the county commissioners. The county commissioners shall post prospective membership vacancies at least 1 month prior to filling the vacancy. (6) The county commissioners shall maintain a register of appointments, including: (a) the name of the board, district, or commission; (b) the date of appointment and confirmation, if any is required; (c) the length of term; (d) the name and term of the presiding officer and other officers of each administrative board, district, or commission; and (e) the date, time, and place of regularly scheduled meetings. (7) Terms of all members, except elected members, may not exceed 4 years. Unless otherwise provided by resolution, members shall serve terms beginning on July 1 and shall serve at the pleasure of the county commissioners. (8) An administrative board, district, or commission must consist of a minimum of 3 members and must have an odd number of members. (9) The resolution creating an administrative board, district, or commission may provide for voting or nonvoting ex officio members. (10) Two or more local governments may provide for joint boards, districts, or commissions to be established by interlocal agreements. (11) A majority of members constitutes a quorum for the purposes of conducting business and exercising powers and responsibilities. Action may be taken by a majority vote of members present and voting unless the resolution creating the board, district, or commission specifies otherwise. (12) An administrative board, district, or commission shall provide for the keeping of written minutes, including the final vote on all actions and the vote of each member. (13) An administrative board, district, or commission shall provide by rule for the date, time, and place of regularly scheduled meetings and file the information with the county commissioners. (14) Unless otherwise provided by law, a person must be a resident of the county to be eligible for appointment to an administrative board, district, or commission. The county commissioners may prescribe by resolution additional qualifications for membership. (15) A person may be removed from an administrative board, district, or commission for cause by the county commissioners or as provided by resolution. (16) A resolution creating an administrative board, district, or commission must contain, if applicable, budgeting and accounting requirements for which the board, district, or commission is accountable to the county commissioners. (17) If a municipality creates a special district in accordance with Title 7, chapter 11, part 10, the governing body of the municipality shall comply with this section if the governing body chooses to have the special district governed by a separate board.

History: En. Sec. 1, Ch. 543, L. 1995; amd. Sec. 1, Ch. 254, L. 1999; amd. Sec. 22, Ch. 286, L. 2009.



7-1-202. Creation of new boards.

7-1-202. Creation of new boards. Subject to 7-1-201 and 7-1-203 and in addition to the following, a county may create administrative boards, districts, and commissions that are not otherwise provided for by law: (1) county building commission; (2) cemetery districts; (3) county fair commission; (4) mosquito control board; (5) museum board; (6) board of park commissioners; (7) road district; (8) rodent control board; (9) solid waste district; (10) television district; (11) weed management district.

History: En. Sec. 2, Ch. 543, L. 1995; amd. Sec. 10, Ch. 114, L. 2003; amd. Sec. 23, Ch. 286, L. 2009.



7-1-203. County commissioners to assume duties of administrative boards, districts, and commissions.

7-1-203. County commissioners to assume duties of administrative boards, districts, and commissions. (1) If the minimum number of qualified persons is not available for membership on an administrative board, district, or commission, the county commissioners may by resolution, at a public meeting, assume the duties of the administrative board, district, or commission and may act as that board, district, or commission with the same powers and duties as that board, district, or commission. (2) County commissioners, acting in the capacity of an administrative board, district, or commission may not receive any compensation in addition to their compensation as county commissioners.

History: En. Sec. 3, Ch. 543, L. 1995.






Part 21. Counties

7-1-2101. Nature of county.

7-1-2101. Nature of county. (1) A county is the largest political division of the state having corporate power. (2) Every county is a body politic and corporate and as such has the power specified in this code or in special statutes and such powers as are necessarily implied from those expressed.

History: (1)En. Sec. 4100, Pol. C. 1895; re-en. Sec. 2781, Rev. C. 1907; re-en. Sec. 4293, R.C.M. 1921; Cal. Pol. C. Sec. 3901; re-en. Sec. 4293, R.C.M. 1935; Sec. 16-101, R.C.M. 1947; (2)En. Sec. 4190, Pol. C. 1895; re-en. Sec. 2870, Rev. C. 1907; re-en. Sec. 4441, R.C.M. 1921; Cal. Pol. C. Sec. 4000; re-en. Sec. 4441, R.C.M. 1935; Sec. 16-801, R.C.M. 1947; R.C.M. 1947, 16-101, 16-801.



7-1-2102. Name of county.

7-1-2102. Name of county. The name of a county designated in the law creating it is its corporate name, and it must be known and designated thereby in all actions and proceedings touching its corporate rights, property, and duties. This provision does not prevent county officers, when authorized by law, from suing in their name of office for the benefit of the county.

History: En. Sec. 4192, Pol. C. 1895; re-en. Sec. 2872, Rev. C. 1907; re-en. Sec. 4443, R.C.M. 1921; Cal. Pol. C. Sec. 4002; re-en. Sec. 4443, R.C.M. 1935; R.C.M. 1947, 16-803.



7-1-2103. County powers.

7-1-2103. County powers. A county has power to: (1) sue and be sued; (2) purchase and hold lands within its limits; (3) make contracts and purchase and hold personal property that may be necessary to the exercise of its powers; (4) make orders for the disposition or use of its property that the interests of its inhabitants require; (5) subject to 15-10-420, levy and collect taxes for public or governmental purposes, as described in 7-6-2527, under its exclusive jurisdiction unless prohibited by law.

History: En. Sec. 1, p. 498, Bannack Stat.; re-en. Sec. 1, p. 433, Cod. Stat. 1871; re-en. Sec. 335, 5th Div. Rev. Stat. 1879; re-en. Sec. 744, 5th Div. Comp. Stat. 1887; amd. Sec. 4193, Pol. C. 1895; re-en. Sec. 2873, Rev. C. 1907; re-en. Sec. 4444, R.C.M. 1921; Cal. Pol. C. Sec. 4003; re-en. Sec. 4444, R.C.M. 1935; R.C.M. 1947, 16-804; amd. Sec. 5, Ch. 584, L. 1999; amd. Sec. 1, Ch. 453, L. 2005.



7-1-2104. Exercise of county power.

7-1-2104. Exercise of county power. A county's powers can only be exercised by the board of county commissioners or by agents and officers acting under their authority or authority of law.

History: En. Sec. 4191, Pol. C. 1895; re-en. Sec. 2871, Rev. C. 1907; re-en. Sec. 4442, R.C.M. 1921; Cal. Pol. C. Sec. 4001; re-en. Sec. 4442, R.C.M. 1935; R.C.M. 1947, 16-802.



7-1-2105. Finding -- contract authority.

7-1-2105. Finding -- contract authority. (1) Pursuant to Article XI, section 6, of the Montana constitution, a local government unit adopting a self-government charter may exercise any power not prohibited by the constitution, law, or charter. (2) Article XI, section 4, of the Montana constitution provides that a local government unit without self-government powers has powers provided or implied by law and that the powers of incorporated cities and towns and counties must be liberally construed. (3) Section 7-1-2101 states that a county has the powers specified in this title or in special statutes and has powers that are necessarily implied from those expressed powers. (4) Section 7-1-2103 states that a county has the power to make contracts that may be necessary to the exercise of its powers. (5) Section 7-1-2104 states that a county's powers can only be exercised by the board of county commissioners or by agents and officers acting under their authority or authority of law. (6) Therefore, the legislature finds that it is within a county's contract authority to enter into any contract necessary for the exercise of its power, including but not limited to a contract for reimbursement that may require that the county be reimbursed for the cost of basic course training if an employee leaves employment before completing a reasonable period of service.

History: En. Sec. 1, Ch. 198, L. 2005.



7-1-2106. through reserved.

7-1-2106 through 7-1-2110 reserved.



7-1-2111. Repealed.

7-1-2111. Repealed. Sec. 33, Ch. 128, L. 2011.

History: En. Sec. 1, Ch. 20, L. 1905; re-en. Sec. 2973, Rev. C. 1907; amd. Sec. 1, Ch. 70, L. 1915; amd. Sec. 1, Ch. 76, L. 1917; amd. Sec. 1, Ch. 24, Ex. L. 1919; re-en. Sec. 4741, R.C.M. 1921; re-en. Sec. 4741, R.C.M. 1935; R.C.M. 1947, 16-2419(part); amd. Sec. 38, Ch. 614, L. 1981; amd. Sec. 18, Ch. 695, L. 1985; amd. Sec. 1, Ch. 611, L. 1987; amd. Sec. 1, Ch. 655, L. 1987; amd. Sec. 1, Ch. 612, L. 1989; amd. Sec. 66, Ch. 11, Sp. L. June 1989; amd. Sec. 1, Ch. 161, L. 1991; amd. Sec. 10, Ch. 9, Sp. L. November 1993; amd. Sec. 21, Ch. 451, L. 1995; amd. Sec. 1, Ch. 121, L. 1997; amd. Sec. 1, Ch. 466, L. 1997; amd. Sec. 1, Ch. 496, L. 1997; amd. Sec. 21, Ch. 426, L. 1999; amd. Sec. 4, Ch. 515, L. 1999; amd. Sec. 16, Ch. 556, L. 1999; amd. Sec. 4, Ch. 7, L. 2001; amd. Sec. 3, Ch. 522, L. 2003; amd. Sec. 8, Ch. 130, L. 2005; amd. Sec. 2, Ch. 44, L. 2007; amd. Sec. 1, Ch. 57, L. 2009.



7-1-2112. Repealed.

7-1-2112. Repealed. Sec. 33, Ch. 128, L. 2011.

History: En. Sec. 4331, Pol. C. 1895; re-en. Sec. 3, Ch. 20, L. 1905; re-en. Sec. 2975, Rev. C. 1907; re-en. Sec. 4742, R.C.M. 1921; re-en. Sec. 4742, R.C.M. 1935; amd. Sec. 1, Ch. 43, L. 1941; amd. Sec. 1, Ch. 40, L. 1974; R.C.M. 1947, 16-2420.



7-1-2113. through reserved.

7-1-2113 through 7-1-2120 reserved.



7-1-2121. Publication and content of notice -- proof of publication.

7-1-2121. Publication and content of notice -- proof of publication. Unless otherwise specifically provided, whenever a local government unit other than a municipality is required to give notice by publication, the following applies: (1) Publication must be in a newspaper meeting the qualifications of subsections (2) and (3), except that in a county where a newspaper does not meet these qualifications, publication must be made in a qualified newspaper in an adjacent county. If there is no qualified newspaper in an adjacent county, publication must be made by posting the notice in three public places in the county, designated by resolution of the governing body. (2) (a) The newspaper must: (i) be of general circulation; (ii) be published at least once a week; (iii) be published in the county where the hearing or other action will take place; and (iv) have, prior to July 1 of each year, submitted to the clerk and recorder a sworn statement that includes: (A) circulation for the prior 12 months; (B) a statement of net distribution; (C) itemization of the circulation that is paid and that is free; and (D) the method of distribution. (b) A newspaper of general circulation does not include a newsletter or other document produced or published by the local government unit. (3) In the case of a contract award, the newspaper must have been published continuously in the county for the 12 months preceding the awarding of the contract. (4) If a person is required by law or ordinance to pay for publication, the payment must be received before the publication may be made. (5) The notice must be published twice, with at least 6 days separating each publication. (6) The published notice must contain: (a) the date, time, and place of the hearing or other action; (b) a brief statement of the action to be taken; (c) the address and telephone number of the person who may be contacted for further information on the action to be taken; and (d) any other information required by the specific section requiring notice by publication. (7) A published notice required by law may be supplemented by a radio or television broadcast of the notice in the manner prescribed in 2-3-105 through 2-3-107. (8) Proof of the publication or posting of any notice may be made by affidavit of the owner, publisher, printer, or clerk of the newspaper or of the person posting the notice. (9) If the newspaper fails to publish a second notice, the local government unit must be considered to have met the requirements of this section as long as the local government unit submitted the required information prior to the submission deadline and the notice was posted in three public places in the county that were designated by resolution and, if the county has an active website, was posted on the county's website at least 6 days prior to the hearing or other action for which notice was required.

History: En. Sec. 1, Ch. 349, L. 1985; amd. Sec. 1, Ch. 354, L. 2001; amd. Sec. 1, Ch. 444, L. 2005; amd. Sec. 1, Ch. 439, L. 2007; amd. Sec. 1, Ch. 279, L. 2013.



7-1-2122. Mail notice.

7-1-2122. Mail notice. (1) Unless otherwise specifically provided, whenever a local government unit other than a municipality is required to give notice of a hearing or other official act by mail, the requirement may be met by: (a) deposit of the notice, properly addressed, in the United States mail with postage paid at the first-class rate; (b) sending the notice by certified mail rather than first class; or (c) mailing the notice at the bulk rate instead of first class if notice is to be given by mail to all electors or residents of the affected local government unit. (2) The notice shall contain: (a) the date, time, and place of the hearing or other action; (b) a brief statement of the action to be taken; (c) the address and telephone number of the person who may be contacted for further information on the action to be taken; and (d) any other information required by the specific section requiring mail notice. (3) When notice by mail is required, the requirement applies only to persons whose addresses are known.

History: En. Sec. 2, Ch. 349, L. 1985.






Part 40. Payment of Construction Contractors and Subcontractors

7-1-4001. Payment of contractors and subcontractors.

7-1-4001. Payment of contractors and subcontractors. Notwithstanding any other provision of this title, payment of a construction contractor or subcontractor, as those terms are defined in 28-2-2101, for services performed by a construction contractor or subcontractor is governed by the provisions of Title 28, chapter 2, part 21.

History: En. Sec. 1, Ch. 470, L. 1999.






Part 41. Municipalities

7-1-4101. Nature of municipalities.

7-1-4101. Nature of municipalities. A city or town is a body politic and corporate with the general powers of a corporation and the powers specified or necessarily implied in this title or in special laws heretofore enacted.

History: En. Secs. 323, 324, 5th Div. Comp. Stat. 1887; re-en. Sec. 4700, Pol. C. 1895; re-en. Sec. 3202, Rev. C. 1907; re-en. Sec. 4955, R.C.M. 1921; Cal Pol. C. Sec. 4354; re-en. Sec. 4955, R.C.M. 1935; R.C.M. 1947, 11-101.



7-1-4102. Name of municipality.

7-1-4102. Name of municipality. Every city or town organized under this title is entitled "the city of ...." (naming it) or "the town of ...." (naming it) and by such name has perpetual succession.

History: En. Secs. 323, 324, 5th Div. Comp. Stat. 1887; en. Sec. 4703, Pol. C. 1895; re-en. Sec. 3205, Rev. C. 1907; re-en. Sec. 4958, R.C.M. 1921; re-en. Sec. 4958, R.C.M. 1935; R.C.M. 1947, 11-104(part).



7-1-4103. Repealed.

7-1-4103. Repealed. Sec. 30, Ch. 455, L. 1979.

History: En. Secs. 323, 324, 5th Div. Comp. Stat. 1887; en. Sec. 4703, Pol. C. 1895; re-en. Sec. 3205, Rev. C. 1907; re-en. Sec. 4958, R.C.M. 1921; re-en. Sec. 4958, R.C.M. 1935; R.C.M. 1947, 11-104(part).



7-1-4104. Repealed.

7-1-4104. Repealed. Sec. 30, Ch. 455, L. 1979.

History: (1)En. Secs. 323, 324, 5th Div. Comp. Stat. 1887; en. Sec. 4701, Pol. C. 1895; re-en. Sec. 3203, Rev. C. 1907; re-en. Sec. 4956, R.C.M. 1921; Cal. Pol. C. Sec. 4355; re-en. Sec. 4956, R.C.M. 1935; Sec. 11-102, R.C.M. 1947; (2)En. Secs. 323, 324, 5th Div. Comp. Stat. 1887; en. Sec. 4702, Pol. C. 1895; re-en. Sec. 3204, Rev. C. 1907; re-en. Sec. 4957, R.C.M. 1921; re-en. Sec. 4957, R.C.M. 1935; Sec. 11-103, R.C.M. 1947; R.C.M. 1947, 11-102, 11-103.



7-1-4105. Finding -- contract authority.

7-1-4105. Finding -- contract authority. (1) Pursuant to Article XI, section 6, of the Montana constitution, a local government unit adopting a self-government charter may exercise any power not prohibited by the constitution, law, or charter. (2) Article XI, section 4, of the Montana constitution provides that a local government unit without self-government powers has powers provided or implied by law and that the powers of incorporated cities and towns and counties must be liberally construed. (3) Section 7-1-4124 states that a municipality with general powers has the power, subject to the provisions of state law, to contract with persons and to hire, direct, and discharge employees. (4) Therefore, the legislature finds that it is within a local government's contract authority to enter into any contract necessary for the exercise of its power, including but not limited to a contract for reimbursement that may require that the local government be reimbursed for the cost of basic course training if an employee leaves employment before completing a reasonable period of service.

History: En. Sec. 2, Ch. 198, L. 2005.



7-1-4106. through reserved.

7-1-4106 through 7-1-4110 reserved.



7-1-4111. Classification of municipalities.

7-1-4111. Classification of municipalities. (1) Every city having a population of 10,000 or more is a city of the first class. (2) Every city having a population of less than 10,000 and more than 5,000 is a city of the second class. (3) Every city having a population of less than 5,000 and more than 1,000 is a city of the third class. (4) Every municipal corporation having a population of less than 1,000 and more than 300 is a town.

History: En. Sec. 4710, Pol. C. 1895; re-en. Sec. 3206, Rev. C. 1907; re-en. Sec. 4959, R.C.M. 1921; re-en. Sec. 4959, R.C.M. 1935; amd. Sec. 1, Ch. 202, L. 1947; amd. Sec. 1, Ch. 126, L. 1969; R.C.M. 1947, 11-201(part); amd. Sec. 1, Ch. 250, L. 1979.



7-1-4112. Exceptions from classification system.

7-1-4112. Exceptions from classification system. Notwithstanding the provisions of 7-1-4111: (1) every municipal corporation having a population of more than 9,000 and less than 10,000 may, by resolution adopted by the city council pursuant to 7-1-4114 through 7-1-4118, be either a first-class city or a second-class city; (2) every municipal corporation having a population of more than 5,000 and less than 7,500 may, by resolution adopted by the city council pursuant to 7-1-4114 through 7-1-4118, be either a second-class city or a third-class city; and (3) every municipal corporation having a population of more than 1,000 and less than 2,500 may, by resolution adopted by the city or town council pursuant to 7-1-4114 through 7-1-4118, be either a city or town.

History: En. Sec. 4710, Pol. C. 1895; re-en. Sec. 3206, Rev. C. 1907; re-en. Sec. 4959, R.C.M. 1921; re-en. Sec. 4959, R.C.M. 1935; amd. Sec. 1, Ch. 202, L. 1947; amd. Sec. 1, Ch. 126, L. 1969; R.C.M. 1947, 11-201(part); amd. Sec. 1, Ch. 15, L. 2003.



7-1-4113. Basis of classification.

7-1-4113. Basis of classification. The census taken under the direction of the congress of the United States in 1890 and every 10 years thereafter shall be the basis upon which the respective populations of said municipal corporations shall be determined, unless a direct enumeration of the inhabitants thereof be made by the state or municipal corporation, in which case such direct enumeration constitutes such basis.

History: En. Sec. 4711, Pol. C. 1895; re-en. Sec. 3207, Rev. C. 1907; re-en. Sec. 4960, R.C.M. 1921; re-en. Sec. 4960, R.C.M. 1935; R.C.M. 1947, 11-202.



7-1-4114. Advance in classification of municipalities.

7-1-4114. Advance in classification of municipalities. Whenever it manifestly appears to a city or town council from the last federal, state, county, city, or town census that such city or town has the requisite population to entitle it to be classified as provided in 7-1-4111 and 7-1-4112, such city or town must be advanced as provided in 7-1-4115.

History: En. Sec. 4950, Pol. C. 1895; amd. Sec. 1, p. 225, L. 1897; re-en. Sec. 3447, Rev. C. 1907; re-en. Sec. 4969, R.C.M. 1921; re-en. Sec. 4969, R.C.M. 1935; R.C.M. 1947, 11-301.



7-1-4115. Procedure to advance municipal classification.

7-1-4115. Procedure to advance municipal classification. (1) If it appears by such census that the city or town contains the requisite population to be advanced, the council must thereupon by resolution declare, as the case may be, that: (a) the town is advanced to a city of the first, second, or third class; (b) a city of the third class is advanced to a city of the second or first class; or (c) a city of the second class is advanced to a city of the first class. (2) The city or town council must file a certified copy of such resolution in the office of the county clerk of the county and in the office of the secretary of state. Whereupon such town becomes a city of the first, second, or third class; a city of the third class becomes a city of the second or first class; and a city of the second class becomes a city of the first class, as the case may be, to be governed under the provisions of this code relative to cities and towns.

History: En. Sec. 4951, Pol. C. 1895; amd. Sec. 2, p. 225, L. 1897; re-en. Sec. 3448, Rev. C. 1907; re-en. Sec. 4970, R.C.M. 1921; re-en. Sec. 4970, R.C.M. 1935; R.C.M. 1947, 11-302.



7-1-4116. Officers of reclassified municipality.

7-1-4116. Officers of reclassified municipality. The first election of officers of the new municipal corporation organized under the provisions of 7-1-4114 through 7-1-4118 must be at the first municipal election after reclassification, and the old officers remain in office until the new officers are elected and qualified.

History: En. Sec. 4952, Pol. C. 1895; re-en. Sec. 3449, Rev. C. 1907; re-en. Sec. 4971, R.C.M. 1921; re-en. Sec. 4971, R.C.M. 1935; R.C.M. 1947, 11-303; amd. Sec. 2, Ch. 15, L. 2003.



7-1-4117. Status of legislative actions taken prior to reclassification.

7-1-4117. Status of legislative actions taken prior to reclassification. All ordinances, bylaws, and resolutions adopted by the old municipal corporation, as far as consistent with the provisions of this code relative to cities and towns, remain in force until repealed by the council of the new municipal corporation.

History: En. Sec. 4953, Pol. C. 1895; re-en. Sec. 3450, Rev. C. 1907; re-en. Sec. 4972, R.C.M. 1921; re-en. Sec. 4972, R.C.M. 1935; R.C.M. 1947, 11-304.



7-1-4118. Reduction in classification of municipalities.

7-1-4118. Reduction in classification of municipalities. (1) Whenever it appears by the census taken by the United States, the state, or otherwise that the population of a city of the first or second class has decreased so as to be insufficient in number to entitle it to be a city of that class, the council must thereupon, by resolution declare that such city be reduced to a city of the second class or town as the case may be. (2) A certified copy of such resolution must be filed in the office of the county clerk and in the office of the secretary of state, and thereafter such city becomes a city of the second class or a town, as the case may be, to be governed under the provisions of this code relative to cities and towns. (3) The provisions of 7-1-4116 and 7-1-4117 apply to this section.

History: En. Sec. 4954, Pol. C. 1895; re-en. Sec. 3451, Rev. C. 1907; re-en. Sec. 4973, R.C.M. 1921; re-en. Sec. 4973, R.C.M. 1935; R.C.M. 1947, 11-305.



7-1-4119. and reserved.

7-1-4119 through 7-1-4120 reserved.



7-1-4121. General definitions.

7-1-4121. General definitions. As used in 7-1-4121 through 7-1-4127 and 7-1-4129 through 7-1-4149, unless otherwise provided, the following definitions apply: (1) "Charter" means a written document defining the powers, structure, privileges, rights, and duties of the government and limitations on the government. (2) "Chief executive" means the elected executive in a government adopting the commission-executive form, the manager in a government adopting the commission-manager form, the presiding officer in a government adopting the commission-presiding officer form, the town presiding officer in a government adopting the town meeting form, the commission acting as a body in a government adopting the commission form, or the officer or officers designated in the charter in a government adopting a charter. (3) "Elector" means a resident of the municipality qualified and registered to vote under state law. (4) "Employee" means a person other than an officer who is employed by a municipality. (5) "Executive branch" means that part of the municipality, including departments, offices, and boards, charged with implementing actions approved and administering policies adopted by the governing body of the local government or performing the duties required by law. (6) "Governing body" means the commission or town meeting legislative body established in the alternative form of local government. (7) "Guideline" means a suggested or recommended standard or procedure to serve as an index of comparison and is not enforceable as a regulation. (8) "Law" means a statute enacted by the legislature of Montana and approved and signed by the governor or a statute adopted by the people of Montana through statutory initiative procedures. (9) "Municipality" means an entity that incorporates as a city or town. (10) "Office of the municipality" means the permanent location of the seat of government from which the records administrator, or the office of the clerk of the governing body if one is appointed, carries out the duties of the records administrator. (11) "Officer" means a person holding a position with a municipality that is ordinarily filled by election or, in those municipalities with a manager, the manager. (12) "Ordinance" means an act that is adopted and approved by a municipality and that has effect only within the jurisdiction of the local government. (13) "Person" means any individual, firm, partnership, company, corporation, trust, trustee, assignee or other representative, association, or other organized group. (14) "Plan of government" means a certificate submitted by a governing body that documents the basic form of government selected, including all applicable suboptions. The plan must establish the terms of all officers and the number of commissioners, if any, to be elected. (15) "Political subdivision" refers to a local government, authority, school district, or multicounty agency. (16) "Population" means the number of inhabitants as determined by an official federal, state, or local census or official population estimate approved by the department of commerce. (17) "Printed" means the act of reproducing a design on a surface by any process as defined by 1-1-203(4). (18) "Public agency" means a political subdivision, Indian tribal council, state or federal department or office, or the Dominion of Canada or any provincial department, office, or political subdivision. (19) "Public property" means any property owned by a municipality or held in the name of a municipality by any of the departments, boards, or authorities of the local government. (20) "Real property" means lands, structures, buildings, and interests in land, including lands under water and riparian rights, and all things and rights usually included within the term "real property", including not only fee simple absolute but also all lesser interests, such as easements, rights-of-way, uses, leases, licenses, and all other incorporeal hereditaments and every estate, interest, or right, legal or equitable, pertaining to real property. (21) "Reproduced" means the act of reproducing a design on any surface by any process. (22) "Resolution" means a statement of policy by the governing body or an order by the governing body that a specific action be taken. (23) "Service" means an authorized function or activity performed by local government. (24) "Structure" means the entire governmental organization through which a local government carries out its duties, functions, and responsibilities.

History: En. Sec. 1, Ch. 455, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 114, L. 1983; amd. Sec. 2, Ch. 354, L. 2001; amd. Sec. 263, Ch. 61, L. 2007; amd. Sec. 3, Ch. 123, L. 2013.



7-1-4122. Distribution of powers.

7-1-4122. Distribution of powers. (1) A municipality has legislative, executive, and judicial powers. (2) All legislative powers are vested in the governing body of the municipality. (3) Executive powers are vested as provided in the form of government adopted by the municipality. (4) The judicial powers of a municipality are vested in the municipal court.

History: En. Sec. 23, Ch. 455, L. 1979.



7-1-4123. Legislative powers.

7-1-4123. Legislative powers. A municipality with general powers has the legislative power, subject to the provisions of state law, to adopt, amend, and repeal ordinances and resolutions required to: (1) preserve peace and order and secure freedom from dangerous or noxious activities; (2) secure and promote the general public health and welfare; (3) provide any service or perform any function authorized or required by state law; (4) exercise any power granted by state law; (5) subject to 15-10-420, levy any tax authorized by state law for public or governmental purposes as described in 7-6-2527; (6) appropriate public funds; (7) impose a special assessment reasonably related to the cost of any special service or special benefit provided by the municipality or impose a fee for the provision of a service; (8) grant franchises; and (9) provide for its own organization and the management of its affairs.

History: En. Sec. 24, Ch. 455, L. 1979; amd. Sec. 6, Ch. 584, L. 1999; amd. Sec. 2, Ch. 453, L. 2005.



7-1-4124. Powers.

7-1-4124. Powers. A municipality with general powers has the power, subject to the provisions of state law, to: (1) enact ordinances and resolutions; (2) sue and be sued; (3) buy, sell, mortgage, rent, lease, hold, manage, or dispose of any interest in real or personal property; (4) contract with persons, corporations, or any other governmental entity; (5) pay debts and expenses; (6) borrow money; (7) solicit and accept bequests, donations, or grants of money, property, services, or other advantages and comply with any condition that is not contrary to the public interest; (8) execute documents necessary to receive money, property, services, or other advantages from the state government, the federal government, or any other source; (9) make grants and loans of money, property, and services for public purposes; (10) require the attendance of witnesses and production of documents relevant to matters being considered by the governing body; (11) hire, direct, and discharge employees and appoint and remove members of boards; (12) ratify any action of the municipality or its officers or employees that could have been approved in advance; (13) have a corporate seal and flag; (14) acquire by eminent domain, as provided in Title 70, chapter 30, any interest in property for a public use authorized by law; (15) initiate a civil action to restrain or enjoin violation of an ordinance; (16) enter private property, obtaining warrants when necessary, for the purpose of enforcing ordinances that affect the general welfare and public safety; (17) conduct a census; (18) conduct inventories of public property and preparatory studies; (19) condemn and demolish hazardous structures; (20) purchase insurance and establish self-insurance plans; (21) impound animals and other private property creating a nuisance or obstructing a street or highway; (22) establish quarantines; (23) classify all violations of city ordinances as civil infractions, with civil penalties, as provided in 7-1-4150; and (24) exercise powers not inconsistent with law necessary for effective administration of authorized services and functions.

History: En. Sec. 25, Ch. 455, L. 1979; amd. Sec. 1, Ch. 249, L. 1999; amd. Sec. 1, Ch. 125, L. 2001.



7-1-4125. Limit on liability.

7-1-4125. Limit on liability. (1) As provided in Article II, section 18, of the Montana constitution, a municipality has no immunity from suit for injury to a person or property, except as may be specifically provided by law by a two-thirds vote of each house of the legislature. (2) A local government has the right but not the duty to purchase insurance to protect against claims for injury to a person or property. (3) Local governments are subject to the provisions of Title 2, chapter 9.

History: En. Sec. 26, Ch. 455, L. 1979.



7-1-4126. Administrative rules.

7-1-4126. Administrative rules. The governing body may by ordinance authorize the chief executive to adopt administrative rules. All administrative rules shall be entered in an administrative code that shall be available in the office of the municipality.

History: En. Sec. 2, Ch. 455, L. 1979.



7-1-4127. Publication of notice -- content -- proof.

7-1-4127. Publication of notice -- content -- proof. (1) When a municipality is required to publish notice, publication must be in a newspaper, except that in a municipality with a population of 500 or less or in which a newspaper is not published, publication may be made by posting in three public places in the municipality that have been designated by ordinance. (2) The newspaper must: (a) be of general circulation; (b) be published at least once a week; (c) be published in the county where the municipality is located; and (d) have, prior to July 1 of each year, submitted to the city clerk a sworn statement that includes: (i) circulation for the prior 12 months; (ii) a statement of net distribution; (iii) itemization of paid circulation and circulation that is free; and (iv) the method of distribution. (3) A newspaper of general circulation does not include a newsletter or other document produced or published by the municipality. (4) In the case of a contract award, the newspaper must have been published continuously in the county for the 12 months preceding the awarding of the contract. (5) In a county where a newspaper does not meet the qualifications in subsection (2), publication must be made in a qualified newspaper in an adjacent county. (6) If a person is required by law or ordinance to pay for publication, the payment must be received before the publication may be made. (7) The notice must be published twice, with at least 6 days separating each publication. (8) The published notice must contain: (a) the date, time, and place of the hearing or other action; (b) a brief statement of the action to be taken; (c) the address and telephone number of the person who may be contacted for further information on the action to be taken; and (d) any other information required by the specific section requiring notice by publication. (9) A published notice required by law may be supplemented by a radio or television broadcast of the notice in the manner prescribed in 2-3-105 through 2-3-107. (10) Proof of the publication or posting of any notice may be made by affidavit of the owner, publisher, printer, or clerk of the newspaper or of the person posting the notice. (11) If the newspaper fails to publish a second notice, the municipality must be considered to have met the requirements of this section as long as the municipality submitted the required information prior to the submission deadline and the notice was posted in three public places in the municipality that were designated by ordinance and, if the municipality has an active website, was posted on the municipality's website at least 6 days prior to the hearing or other action for which notice was required.

History: En. Sec. 3, Ch. 455, L. 1979; amd. Sec. 3, Ch. 354, L. 2001; amd. Sec. 1, Ch. 97, L. 2009; amd. Sec. 2, Ch. 279, L. 2013.



7-1-4128. Repealed.

7-1-4128. Repealed. Sec. 70, Ch. 354, L. 2001.

History: En. Sec. 4, Ch. 455, L. 1979.



7-1-4129. Mail notice.

7-1-4129. Mail notice. (1) Unless otherwise specifically provided, when a municipality is required to give notice of a hearing or other official act by mail, the requirement may be met by: (a) deposit of the notice properly addressed in the United States mail with postage paid at the first-class rate; (b) sending the notice by certified mail rather than first class; or (c) mailing the notice at the bulk rate instead of first class when notice is to be given by mail to 200 or more electors or residents of a municipality. (2) The notice shall contain: (a) the date, time, and place at which the hearing or other action will be taken; (b) a brief statement of the action to be taken; (c) the address and telephone number of the person who can be contacted for further information on the action to be taken; and (d) any other information required by the specific section requiring mail notice. (3) When notice by mail is required, the requirement shall apply only to persons whose addresses are known.

History: En. Sec. 5, Ch. 455, L. 1979; amd. Sec. 1, Ch. 11, L. 1989.



7-1-4130. Petition.

7-1-4130. Petition. Whenever a petition is authorized, unless the section authorizing the petition establishes different criteria, the petition is subject to 7-5-131 through 7-5-137.

History: En. Sec. 6, Ch. 455, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 1, Ch. 164, L. 1985; amd. Sec. 1, Ch. 359, L. 1991.



7-1-4131. Public hearing.

7-1-4131. Public hearing. (1) When required, the governing body shall conduct public hearings for the purpose of providing reasonable opportunity for citizen participation prior to final decisions. (2) At a minimum, a public hearing shall provide for submission of both oral and written testimony for and against the action or matter at issue. If the hearing is not held before the ultimate decision makers, provision shall be made for the transmittal of a summary or transcript of the testimony received to the ultimate decision makers prior to their determination. (3) Public hearings may be held at regular or special meetings of the governing body. (4) Petitions and letters received by the governing body or executive prior to the hearing shall be entered by reference into the minutes of the governing body and considered as other testimony received at the hearing. (5) Hearings may be adjourned from day to day or to a date certain. (6) Except for budget hearings, the governing body may designate a subcommittee or hearing examiner to conduct public hearings.

History: En. Sec. 7, Ch. 455, L. 1979.



7-1-4132. Protest.

7-1-4132. Protest. (1) Whenever a protest is authorized, it is sufficient if it is in writing, signed, and contains the following: (a) a description of the action protested sufficient to identify the action against which the protest is lodged; (b) a statement of the protestor's qualifications to protest the action against which the protest is lodged, including ownership of property affected by the action; and (c) the address of the person protesting. (2) Protests shall be submitted as provided by law and ordinance. The person receiving protests for a municipality shall note on each protest the date it was received. (3) A protest which contains the required information may be signed by more than one person. A protest signed by more than one person is a valid protest by each signer. (4) A person may in writing withdraw a previously filed protest at any time prior to final action by the governing body. (5) Signers are encouraged to print their names after their signatures.

History: En. Sec. 8, Ch. 455, L. 1979.



7-1-4133. Signatures.

7-1-4133. Signatures. (1) The signatures and addresses on petitions shall be the same as the signatures and addresses on voter registration cards and, if not registered or if not required by law to be an elector, their common signature. If the elector has signed using an initial letter only in place of a name written on the registry card or using a name or the initial letter of a name that is not on the registry card, the signature may nevertheless be counted so long as the signature, taken as a whole, bears sufficient similarity to the signature on the registry card as to provide reasonable certainty of its authenticity. (2) The signatures on protests and waivers shall be the accepted common signatures.

History: En. Sec. 9, Ch. 455, L. 1979.



7-1-4134. Rights on behalf of government or corporation.

7-1-4134. Rights on behalf of government or corporation. The chief executive of a municipality or political subdivision of the state, the responsible agent of a federal or state agency, or the chief executive officer of a corporation may exercise the right of petition, protest, or voting on behalf of property owned by the government or corporation.

History: En. Sec. 10, Ch. 455, L. 1979.



7-1-4135. Posting.

7-1-4135. Posting. (1) The governing body shall specify by resolution a public location for posting information and shall order erected a suitable posting board. (2) When posting is required, a copy of the document shall be placed on the posting board, and a copy shall be available at the municipal office.

History: En. Sec. 11, Ch. 455, L. 1979.



7-1-4136. Oaths.

7-1-4136. Oaths. The chief executive and all elected municipal officers may administer oaths.

History: En. Sec. 12, Ch. 455, L. 1979.



7-1-4137. Oath of office.

7-1-4137. Oath of office. (1) Every elected and appointed municipal officer shall take the oath of office prescribed in Article III, section 3, of the Montana constitution. Before the officer performs any official duties, the oath of office, certified by the official before whom the oath was taken, must be filed. An elected officer shall file the oath with the county election administrator. Except as provided in subsection (2), an appointed officer shall file the oath with the city clerk. (2) A person appointed to fill a vacancy in an elected municipal office shall file the oath of office with the county election administrator.

History: En. Sec. 13, Ch. 455, L. 1979; amd. Sec. 19, Ch. 575, L. 1981; amd. Sec. 1, Ch. 486, L. 1993.



7-1-4138. Public servants.

7-1-4138. Public servants. All municipal officers and employees are public servants for the purpose of determining the offense of obstructing a public servant as provided in 45-7-302.

History: En. Sec. 14, Ch. 455, L. 1979.



7-1-4139. Waiver of mail notice or protest.

7-1-4139. Waiver of mail notice or protest. (1) If all persons entitled to mail notice waive in writing the mail notice requirement, the governing body may proceed without the required mail notice. (2) If all persons entitled to protest an action waive in writing their right to protest, the governing body may proceed without publishing notice or meeting other requirements designed to permit protests to be filed. (3) A waiver is sufficient if it is in writing, signed, and contains the following: (a) a description of the mailed notice or protest right waived; (b) a statement of the protestor's qualifications to waive the mailed notice or protest right; (c) the address of the person; (d) a statement that the waiver of notice is voluntarily and knowingly given, with knowledge of the signer's constitutional rights to notice. (4) Waivers shall be submitted as provided by law and ordinance. The person receiving waivers for a local government shall note on each waiver the date it was received. (5) A waiver which contains the required information may be signed by more than one person. A waiver signed by more than one person is a valid waiver by each signer. (6) Signers are encouraged to print their names after their signatures.

History: En. Sec. 15, Ch. 455, L. 1979.



7-1-4140. Facsimile signature.

7-1-4140. Facsimile signature. Any officer or employee may use a facsimile signature or seal as provided in Title 2, chapter 16.

History: En. Sec. 16, Ch. 455, L. 1979.



7-1-4141. Public meeting required.

7-1-4141. Public meeting required. (1) All meetings of municipal governing bodies, boards, authorities, committees, or other entities created by a municipality shall be open to the public except as provided in 2-3-203. (2) Appropriate minutes shall be kept of all public meetings and shall be made available upon request to the public for inspection and copying.

History: En. Sec. 17, Ch. 455, L. 1979.



7-1-4142. Public participation.

7-1-4142. Public participation. Each municipal governing body, committee, board, authority, or entity, in accordance with Article II, section 8, of the Montana constitution and Title 2, chapter 3, shall develop procedures for permitting and encouraging the public to participate in decisions that are of significant interest to the public.

History: En. Sec. 18, Ch. 455, L. 1979.



7-1-4143. Participation.

7-1-4143. Participation. In any meeting required to be open to the public, the governing body, committee, board, authority, or entity shall adopt rules for conducting the meeting, affording citizens a reasonable opportunity to participate prior to the final decision.

History: En. Sec. 19, Ch. 455, L. 1979.



7-1-4144. Public records.

7-1-4144. Public records. (1) Except as provided in subsection (2), all records and other written materials in the possession of a municipality shall be available for inspection and reproduction by any person during normal office hours. The governing body may impose reasonable fees for providing copies of public records. (2) Personal records, medical records, and other records which relate to matters in which the right to individual privacy exceeds the merits of public disclosure shall not be available to the public unless the person they concern requests they be made public. (3) Except as provided by law and as determined by the chief law enforcement administrator, law enforcement records which relate to matters in which the right to individual privacy or law enforcement security exceeds the merits of public disclosure shall not be available to the public.

History: En. Sec. 20, Ch. 455, L. 1979.



7-1-4145. State reports.

7-1-4145. State reports. (1) Municipal governing bodies, chief executives, officers, employees, departments, boards, and authorities shall file with state agencies in a timely fashion all reports and information required by state law. (2) The department of administration shall coordinate to the greatest extent possible the collection of data by state and federal agencies in order to minimize the requests of municipalities and to maximize access to information collected on municipalities. (3) Prior to requesting reports from a municipality, all state agencies shall notify the department of administration of the intended request.

History: En. Sec. 21, Ch. 455, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 20, Ch. 483, L. 2001.



7-1-4146. Reports of departments, boards, and authorities.

7-1-4146. Reports of departments, boards, and authorities. (1) All departments, boards, and authorities shall file an annual report with the chief executive, who shall compile the reports and present them to the governing body. (2) The chief executive may specify the form, content, and deadline for filing reports.

History: En. Sec. 22, Ch. 455, L. 1979.



7-1-4147. State technical advice and assistance.

7-1-4147. State technical advice and assistance. (1) All state agencies are authorized and encouraged to provide technical assistance to municipalities. (2) The technical assistance services may not include those that can be as reasonably and expeditiously obtained through business channels. (3) State agencies are encouraged to develop the capacity to provide technical advice and assistance without charge to municipalities, but they are also encouraged to establish service charges for special or extraordinary technical advice. (4) The department of administration shall coordinate technical advice and assistance provided to municipalities by state agencies. (5) State agencies may lend personnel, equipment, and machinery to municipalities.

History: En. Sec. 27, Ch. 455, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 21, Ch. 483, L. 2001.



7-1-4148. Penalty.

7-1-4148. Penalty. When a municipality is required by state law to provide information to a state agency and fails to provide the required information, the department of administration may issue an order stopping payment of any state financial aid to the municipality. Upon provision of the information, all financial aid that was stopped because of failure to provide the information must be paid to the municipality.

History: En. Sec. 28, Ch. 455, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 22, Ch. 483, L. 2001.



7-1-4149. Applicability.

7-1-4149. Applicability. (1) Except as provided in subsection (2), a provision of 7-1-4121 through 7-1-4127 and 7-1-4129 through 7-1-4148 applies only in the absence of other laws governing the same subject matter. (2) The governing body may by ordinance adopt the procedures and provisions contained in 7-1-4121 through 7-1-4127 and 7-1-4129 through 7-1-4148 and make them applicable to all proceedings before the body.

History: En. Sec. 29, Ch. 455, L. 1979; amd. Sec. 4, Ch. 354, L. 2001.



7-1-4150. Municipal infractions -- civil offense.

7-1-4150. Municipal infractions -- civil offense. (1) A municipal infraction is a civil offense punishable by a civil penalty of not more than $300 for each violation or if the infraction is a repeat offense, a civil penalty not to exceed $500 for each repeat violation. (2) A municipality may by ordinance provide that a violation of an ordinance is a municipal infraction. (3) (a) A municipality may by ordinance provide that a criminal offense under state law that is punishable only by a fine is a municipal infraction. (b) Statutory surcharges must be imposed, as provided in 3-1-317(1)(a), 3-1-318(1), and 46-18-236(6)(a), on municipal infractions that are criminal offenses under state law, and the amounts must be distributed as provided in those sections. (c) A person may not be proceeded against for the same act or omission to act under both a municipal infraction ordinance and the corresponding state law criminal offense on which the municipal infraction ordinance is based. (4) An officer who is authorized by a municipality to enforce a municipal code or regulation may issue a civil citation to a person who commits a municipal infraction. The citation may be served by personal service, by certified mail addressed to the defendant at the defendant's last-known mailing address, return receipt requested, or by publication, as provided in Rule 4(o), M.R.Civ.P. A copy of the citation must be retained by the issuing officer and one copy must be sent to the clerk of the municipal or city court. The citation must serve as notification that a municipal infraction has been committed and must contain the following information: (a) the name and address of the defendant; (b) the name or description of the infraction attested to by the officer issuing the citation; (c) the location and time of the infraction; (d) the amount of civil penalty to be assessed or the alternate relief sought, or both; (e) the manner, location, and time in which the penalty may be paid; (f) the time and place of court appearance; and (g) the penalty for failure to appear in court.

History: En. Sec. 2, Ch. 249, L. 1999; amd. Sec. 1, Ch. 398, L. 2005.



7-1-4151. Municipal infractions -- proceedings.

7-1-4151. Municipal infractions -- proceedings. (1) In municipal infraction proceedings: (a) the matter must be tried before a municipal court judge or city court judge in the same manner as a small claim if the total amount of civil penalties does not exceed $7,000. The matter may only be tried before a judge in district court if the total amount of civil penalties assessed exceeds $7,000. (b) the city has the burden of proof that the municipal infraction occurred and that the defendant committed the infraction. The proof must be by clear and convincing evidence. (c) the court shall ensure that the defendant has received a copy of the charges and that the defendant understands the charges. The defendant may question all witnesses who appear for the municipality and produce evidence or witnesses on the defendant's behalf. (d) the defendant may be represented by counsel of the defendant's own choosing and at the defendant's own expense; (e) the defendant may answer by admitting or denying the infraction; (f) if a municipal infraction is proven, the court shall enter a judgment against the defendant. If the infraction is not proven, the court shall dismiss the charges. Each day that a violation occurs or is permitted to exist by the defendant constitutes a separate infraction. (2) All penalties or forfeitures collected by the court for municipal infractions must be remitted to the municipality in the same manner as fines and forfeitures collected for criminal offenses. If the person named in the citation is served as provided in 7-1-4150 and fails without good cause to appear in response to the civil citation, judgment must be entered against the person. (3) A person against whom judgment is entered shall pay court costs and fees as in small claims court under Title 25, chapter 35. If the action is dismissed by the court, the municipality is liable for the court costs and court fees. (4) Seeking a civil penalty as authorized in this section does not preclude a municipality from seeking alternative relief from the court in the same action. (5) When judgment has been entered against a defendant, the court may do any of the following: (a) impose a civil penalty by entry of a judgment against the defendant; (b) direct that payment of the civil penalty be suspended or deferred under conditions imposed by the court; (c) grant appropriate alternative relief ordering the defendant to abate or cease the violation; (d) authorize the municipality to abate or correct the violation; (e) order that the municipality's costs for abatement or correction of the violation be entered as a judgment against the defendant or assessed against the property where the violation occurred, or both. (6) If a defendant willfully violates the terms of an order imposed by the court, the failure is contempt.

History: En. Sec. 3, Ch. 249, L. 1999; amd. Sec. 4, Ch. 284, L. 2011.



7-1-4152. Municipal infractions -- jurisdiction -- appeal.

7-1-4152. Municipal infractions -- jurisdiction -- appeal. (1) A municipal court judge or city court judge has jurisdiction to assess or enter judgment for costs of abatement or correction in any amount not to exceed the jurisdictional amount for a money judgment in a civil action pursuant to 3-11-103. If the municipality seeks abatement or correction costs in excess of that amount, the matter must be referred to the district court for hearing and entry of an appropriate order. The procedure for hearing in the district court shall be the same procedure as that for a small claims appealed under 25-35-803. (2) The defendant or the municipality may file a motion for a new trial or may appeal the decision to district court. A factual determination made by the trial court, supported by substantial evidence as shown in the record, is binding for purposes of appeal relating to the violation at issue, but is not admissible or binding as to any future violations for the same or similar ordinance provision by the same defendant. (3) Except for willful or wanton misconduct on the part of the municipality, the issuance of a civil citation for a municipal infraction or the ensuing court proceedings do not provide an action for false arrest, false imprisonment, or malicious prosecution. (4) An action brought pursuant to this section for a municipal infraction that is an environmental violation does not preclude, and is in addition to, any other enforcement action that may be brought under state law.

History: En. Sec. 4, Ch. 249, L. 1999.









CHAPTER 2. CREATION, ALTERATION, AND ABANDONMENT OF LOCAL GOVERNMENTS

Part 1. General Provisions Applicable to Local Government

7-2-101. Transcript of records upon alteration of boundary of local government.

7-2-101. Transcript of records upon alteration of boundary of local government. When a territory is detached from any county, city, or town in this state and annexed to any other county, city, or town: (1) it is the duty of the proper officer of the county, city, or town to which the territory is annexed to demand from the proper officer of the county, city, or town having custody of the public records of the territory a transcript of all public records pertaining to the territory; and (2) it is the duty of the officer from whom the records are demanded to furnish the authenticated transcripts of all records in that office, which must be paid for, after the records are furnished, by the county, city, or town to which the territory is annexed.

History: En. Sec. 1, Ch. 36, L. 1911; re-en. Sec. 4418, R.C.M. 1921; re-en. Sec. 4418, R.C.M. 1935; R.C.M. 1947, 16-611; amd. Sec. 264, Ch. 61, L. 2007.



7-2-102. Apportionment of indebtedness and credits upon alteration of boundary of local government.

7-2-102. Apportionment of indebtedness and credits upon alteration of boundary of local government. When any territory shall be detached from any county, city, or town of this state and annexed to any other county, city, or town therein, such county, city, or town to which the same shall be annexed shall be liable to the county, city, or town from which the territory was so detached for its just share of liabilities and indebtedness and shall receive a just share of the credits from the county, city, or town from which the same shall have been detached, which shall be apportioned by ascertaining what ratio the portion detached bears to the territory from which the same was detached. The last prior assessment shall be used as a basis in determining the same.

History: En. Sec. 2, Ch. 36, L. 1911; re-en. Sec. 4419, R.C.M. 1921; re-en. Sec. 4419, R.C.M. 1935; R.C.M. 1947, 16-612.



7-2-103. Collection of taxes upon alteration of boundary of local government.

7-2-103. Collection of taxes upon alteration of boundary of local government. Subject to the provisions of part 27 of this chapter and 7-2-2809, if any territory is detached from any county, city, or town and is annexed to any other county, city, or town, it does not invalidate or interfere with the collection of taxes in the territory and the taxes must be collected by and the returns made to the county to which the territory is attached in the manner provided by law for levying and collecting taxes.

History: En. Sec. 3, Ch. 36, L. 1911; re-en. Sec. 4420, R.C.M. 1921; re-en. Sec. 4420, R.C.M. 1935; R.C.M. 1947, 16-613; amd. Sec. 2, Ch. 250, L. 1979; amd. Sec. 10, Ch. 347, L. 2011.






Part 21. General Provisions Applicable to Counties

7-2-2101. Repealed.

7-2-2101. Repealed. Sec. 21, Ch. 250, L. 1979.

History: En. Sec. 4156, Pol. C. 1895; re-en. Sec. 2850, Rev. C. 1907; re-en. Sec. 4304, R.C.M. 1921; Cal. Pol. C. Sec. 3976; re-en. Sec. 4304, R.C.M. 1935; R.C.M. 1947, 16-112.



7-2-2102. Apportionment of liabilities and assets upon creation or enlargement of county.

7-2-2102. Apportionment of liabilities and assets upon creation or enlargement of county. (1) Every county which shall be enlarged or created from the territory taken from any other county or counties shall: (a) be liable for a pro rata proportion of the existing debts and liabilities of the county or counties from which such territory shall be taken; and (b) be entitled to a pro rata proportion of the assets of the county or counties from which such territory is taken. (2) The share of liabilities and assets shall be determined as provided by 7-2-2204 and 7-2-2244 through 7-2-2246.

History: En. Sec. 1, Ch. 226, L. 1919; re-en. Sec. 4390, R.C.M. 1921; amd. Sec. 1, Ch. 106, L. 1929; re-en. Sec. 4390, R.C.M. 1935; amd. Sec. 6, Ch. 406, L. 1973; R.C.M. 1947, 16-501(part).



7-2-2103. Qualifications for municipality or village to be county seat.

7-2-2103. Qualifications for municipality or village to be county seat. No city, town, or village shall become the temporary or permanent county seat of any county organized under the provisions of part 22 or created by an act of the legislature unless such city or town shall have been incorporated in the manner provided by law or unless such village shall have been regularly platted and a plat thereof filed in the office of the county clerk and recorder and there be fifty qualified electors residing within the boundaries of such platted village.

History: En. Sec. 1, Ch. 16, Ex. L. 1919; re-en. Sec. 4392, R.C.M. 1921; re-en. Sec. 4392, R.C.M. 1935; R.C.M. 1947, 16-503(part).



7-2-2104. Transfer of certain records upon alteration of boundary of county.

7-2-2104. Transfer of certain records upon alteration of boundary of county. (1) In the event territory is taken from one county and added to another county, such plats and records covering such territory taken shall be transferred to the enlarged county. (2) If any portion of the cost of preparing such records, maps, plats, or charts remains unpaid, said enlarged county shall pay its proportionate share of such cost as may be determined by the board of commissioners of the old county.

History: En. Sec. 1, Ch. 201, L. 1921; re-en. Sec. 4421, R.C.M. 1921; re-en. Sec. 4421, R.C.M. 1935; R.C.M. 1947, 16-614(part).



7-2-2105. Establishment of townships.

7-2-2105. Establishment of townships. The board of county commissioners must not set off or organize any new township unless a petition is presented to the board, signed by at least 50 citizens resident therein.

History: En. Sec. 18, p. 502, Bannack Stat.; re-en. Sec. 18, p. 436, Cod. Stat. 1871; re-en. Sec. 352, 5th Div. Rev. Stat. 1879; re-en. Sec. 757, 5th Div. Comp. Stat. 1887; re-en. Sec. 4231, Pol. C. 1895; re-en. Sec. 2895, Rev. C. 1907; re-en. Sec. 4468, R.C.M. 1921; re-en. Sec. 4468, R.C.M. 1935; R.C.M. 1947, 16-1102.






Part 22. Creation of New Counties by Petition

7-2-2201. Authorization to create new counties.

7-2-2201. Authorization to create new counties. (1) New counties may be formed and created in this state from portions of one or more counties that must have been created and in existence for a period of more than 2 years, in the manner provided in this part. (2) Except as provided in Title 7, chapter 2, part 28, a county enlarged by the addition of territory taken from one or more other counties is a new county under the provisions of this part.

History: En. Sec. 1, Ch. 226, L. 1919; re-en. Sec. 4390, R.C.M. 1921; amd. Sec. 1, Ch. 106, L. 1929; re-en. Sec. 4390, R.C.M. 1935; amd. Sec. 6, Ch. 406, L. 1973; R.C.M. 1947, 16-501(part); amd. Sec. 1, Ch. 742, L. 1985; amd. Sec. 11, Ch. 347, L. 2011.



7-2-2202. Limitations on creation of new counties.

7-2-2202. Limitations on creation of new counties. (1) A new county may not be established that reduces any county to an assessed valuation of less than $12 million, inclusive of all assessed valuation as shown by the last preceding assessment. (2) A new county may not be formed that contains an assessed valuation of property less than $10 million, inclusive of all assessed valuation, as shown by the last preceding assessment of the county or counties from which the new county is to be established. (3) A new county may not be established that reduces the area of any existing county from which territory is taken to form the new county to less than 500 square miles of surveyed land, exclusive of all forest reserve and Indian reservations within old counties. (4) Except as provided in Title 7, chapter 2, part 28, territory may not be taken from one county and added to another county unless its surveyed area is greater than 49 square miles. (5) A new county may not be formed that contains less than 250 square miles of surveyed land, exclusive of all forest reserve land or Indian reservations not open for settlement.

History: En. Sec. 1, Ch. 226, L. 1919; re-en. Sec. 4390, R.C.M. 1921; amd. Sec. 1, Ch. 106, L. 1929; re-en. Sec. 4390, R.C.M. 1935; amd. Sec. 6, Ch. 406, L. 1973; R.C.M. 1947, 16-501(part); amd. Sec. 2, Ch. 742, L. 1985; amd. Sec. 12, Ch. 347, L. 2011.



7-2-2203. Repealed.

7-2-2203. Repealed. Sec. 19, Ch. 742, L. 1985.

History: En. Sec. 1, Ch. 226, L. 1919; re-en. Sec. 4390, R.C.M. 1921; amd. Sec. 1, Ch. 106, L. 1929; re-en. Sec. 4390, R.C.M. 1935; amd. Sec. 6, Ch. 406, L. 1973; R.C.M. 1947, 16-501(part); amd. Sec. 263, Ch. 571, L. 1979.



7-2-2204. Basis for determination of assessed valuation.

7-2-2204. Basis for determination of assessed valuation. For the purposes of this part, the assessed valuation of all property, whether included within the boundaries of a proposed new county or remaining within the boundaries of any existing county or counties from which territory is taken, shall be fixed and determined on the same basis as is used for the imposition of taxes in Montana.

History: En. Sec. 1, Ch. 16, Ex. L. 1919; re-en. Sec. 4391, R.C.M. 1921; re-en. Sec. 4391, R.C.M. 1935; amd. Sec. 34, Ch. 566, L. 1977; R.C.M. 1947, 16-502.



7-2-2205. Petition for creation of new county -- number of signatures required.

7-2-2205. Petition for creation of new county -- number of signatures required. (1) Whenever it is desired to divide any county or counties and form a new county out of a portion of the territory of the then-existing county or counties, a petition shall be presented to the board of county commissioners of the county from which the new county is to be formed, in case said proposed new county is to be formed from but one county, or to the board of county commissioners of the county from which the largest area of territory is proposed to be taken for the formation of such new county, in case said new county is to be formed from portions of two or more existing counties. (2) (a) If the proposed new county is to be formed from a portion of only one existing county, the petition must be signed by at least 50% of the registered electors of the proposed new county. (b) If the proposed new county is to be formed from portions of two or more counties, separate petitions shall be presented from the territory taken from each county, and each of the petitions shall be signed by at least 50% of the registered electors of the proposed portions. (c) If the proposed new county is to be an existing county enlarged by territory taken from one or more other counties, a separate petition must be presented from each such territory, and each petition must be signed by at least 50% of the registered electors of the territory. (3) For the purpose of determining the number of signatures needed on a petition to meet the percentage requirements of this section, the number of registered electors in a territory proposed to be included in a new county is the number of people registered to vote in that territory in the most recent general election.

History: En. Sec. 2, Ch. 226, L. 1919; re-en. Sec. 4393, R.C.M. 1921; re-en. Sec. 4393, R.C.M. 1935; amd. Sec. 7, Ch. 406, L. 1973; R.C.M. 1947, 16-504(part); amd. Sec. 264, Ch. 571, L. 1979; amd. Sec. 3, Ch. 742, L. 1985; (3)En. Sec. 6(1), Ch. 742, L. 1985; 7-2-2205(2)(d) (formerly (2)(c)) redes. 7-2-2206(4) by Code Commissioner, 1985.



7-2-2206. Contents of petition -- petition approval procedure -- deadline for filing signatures.

7-2-2206. Contents of petition -- petition approval procedure -- deadline for filing signatures. (1) A petition or petitions for creation of a new county must contain: (a) a legal description of the territory proposed to be taken from the county in which the petition is circulated; (b) a general map, on a separate page or pages, that with shaded areas or darkened boundary lines will display to prospective petition signers the general outlines of the territory described in subsection (1)(a); (c) a statement of the assessed valuation of the proposed county as shown by the most recent assessment, inclusive of all assessed valuation; (d) a statement of the surveyed area, in square miles, that will remain in the county or counties from which territory is taken to form the new county after the county is formed; a statement of the surveyed area in square miles that will be in the new county after formation; and a statement that the surveyed area of the territory proposed to be transferred is greater than 49 square miles; (e) a warning that a person is subject to a $500 fine or 6 months in jail, or both, if the person purposefully: (i) signs a name other than the person's own to the petition; (ii) signs more than once for the same issue; or (iii) signs when not a legally registered voter residing in the territory to be added to the proposed new county; (f) if the proposed new county is to be formed from one existing county, or from portions of two or more existing counties, the name of the proposed new county and a request that the proposed new county be organized into a new county under the provisions of this part; and (g) if the proposed new county is to be an existing county enlarged by territory taken from one or more other counties, a request that this territory be added to the proposed new county under the provisions of this part. (2) Each person shall sign the person's name and address in substantially the same manner as on the person's voter registry card or the signature will not be counted. (3) Numbered lines must be provided for signatures. Each numbered line must contain spaces for the signature, the printed last name of the signer, and the signer's address. (4) The signatures are not required to all be appended to one paper but may be signed to several petitions, which must be similar in form. When signed, the several petitions may be fastened together and must be treated and presented as one petition. (5) Before a petition may be circulated for signatures, a sample petition must be submitted to the county election administrator in the form in which it will be circulated for approval as to form. The county election administrator shall refer a copy of the sample petition to the county attorney, who shall review the sample petition to ensure compliance with the requirements of this part. The county attorney shall cooperate with and provide necessary services to the person who submitted the petition to ensure that an adequate and valid legal description is written for the proposed new county boundaries. If the petition is rejected as to form, the county election administrator shall within 10 days after submission of the sample send written notice to the person who submitted the petition. If the petition is approved as to form, the election administrator shall within 21 days after submission of the sample send written notice to the person who submitted the petition. After that notice, the petition may not be challenged except with regard to the number and validity of signatures appended to it. (6) All petition signatures must be collected and filed within 120 days of the date of the notice that the petition has been approved as to form.

History: En. Sec. 2, Ch. 226, L. 1919; re-en. Sec. 4393, R.C.M. 1921; re-en. Sec. 4393, R.C.M. 1935; amd. Sec. 7, Ch. 406, L. 1973; R.C.M. 1947, 16-504(part); amd. Sec. 4, Ch. 742, L. 1985; (4) redes. from 7-2-2205(2)(d) (formerly (2)(c)) by Code Commissioner, 1985; (5)En. Sec. 5, Ch. 742, L. 1985; (6)En. Sec. 6(2), Ch. 742, L. 1985; amd. Sec. 265, Ch. 61, L. 2007.



7-2-2207. Affidavits to be attached to petition -- verification of signatures.

7-2-2207. Affidavits to be attached to petition -- verification of signatures. (1) There must be attached and filed with each sheet or section of the petition or petitions an affidavit of the person who circulated the petition, stating that it is the person's belief that: (a) it is signed by at least 50% of the qualified electors, as provided in this part, of the proposed new county or of the proposed portion of a proposed county taken from each existing county, where the proposed new county is to be formed from portions of two or more existing counties; (b) the signatures are genuine; and (c) each person signing was, at the date of signing, a qualified elector of the proposed new county or of the portion of the proposed county taken from an existing county. (2) The clerk of the county receiving the petition shall check the names of all signers to verify that they are registered electors of the proposed territory to be taken from the county. In addition, the county clerk shall randomly select signatures on each sheet or section of the petition and compare them with the signatures of the electors as they appear on the registration records of the office. If all of the randomly selected signatures appear to be genuine, the number of signatures of registered electors on the sheet or section may be certified without further comparison of signatures. If any of the randomly selected signatures do not appear to be genuine, all signatures on that sheet or section must be compared with the registration records of the office.

History: En. Sec. 2, Ch. 226, L. 1919; re-en. Sec. 4393, R.C.M. 1921; re-en. Sec. 4393, R.C.M. 1935; amd. Sec. 7, Ch. 406, L. 1973; R.C.M. 1947, 16-504(part); amd. Sec. 7, Ch. 742, L. 1985; (2)En. Sec. 8, Ch. 742, L. 1985; amd. Sec. 266, Ch. 61, L. 2007.



7-2-2208. Role of board of county commissioners -- intercounty communication.

7-2-2208. Role of board of county commissioners -- intercounty communication. (1) A board of county commissioners receiving a petition pursuant to 7-2-2205 shall be empowered and have jurisdiction to do and perform all acts provided for in this part for each of the several counties from which any proposed territory is to be taken and shall direct that a certified copy of all orders and proceedings had before such board shall be certified by the county clerk to the board of each of the several counties from which any territory is taken by the proposed new county. (2) All officers of any such county shall comply with the orders of the board of county commissioners in the same manner as if said order had been duly made by the board of each respective county from which territory is proposed to be taken.

History: En. Sec. 2, Ch. 226, L. 1919; re-en. Sec. 4393, R.C.M. 1921; re-en. Sec. 4393, R.C.M. 1935; amd. Sec. 7, Ch. 406, L. 1973; R.C.M. 1947, 16-504(part).



7-2-2209. Hearing and notice on petition.

7-2-2209. Hearing and notice on petition. (1) Upon the filing of the petition and affidavit with the clerk of the board of county commissioners, the clerk shall fix a date to hear the petition and any opponents to the petition. The date must be not later than 30 days after the filing of the petition with the clerk of the board. (2) The county clerk shall also publish a notice as provided in 7-1-2121 in the old counties and also within the boundaries of the proposed new county. The notice must be published in substantially the following form:

NOTICE

History: En. Sec. 2, Ch. 226, L. 1919; re-en. Sec. 4393, R.C.M. 1921; re-en. Sec. 4393, R.C.M. 1935; amd. Sec. 7, Ch. 406, L. 1973; R.C.M. 1947, 16-504(part); amd. Sec. 1, Ch. 220, L. 1985; amd. Sec. 5, Ch. 354, L. 2001.



7-2-2210. Repealed.

7-2-2210. Repealed. Sec. 19, Ch. 742, L. 1985.

History: En. Sec. 2, Ch. 226, L. 1919; re-en. Sec. 4393, R.C.M. 1921; re-en. Sec. 4393, R.C.M. 1935; amd. Sec. 7, Ch. 406, L. 1973; R.C.M. 1947, 16-504(part).



7-2-2211. Hearing on petition -- protest.

7-2-2211. Hearing on petition -- protest. (1) At the time fixed for the hearing, the board of county commissioners shall hear the petitioners and any opponents and protestants upon the petition or protests filed on or before the time fixed for the hearing. The board may adjourn the hearing from time to time, but not for more than 10 days after the time fixed for the hearing, and shall receive the proof to establish or controvert the facts set forth in the petition. (2) (a) No petition, protest, or petition for the exclusion of territory may be considered unless it is filed at least 1 day before the time fixed for the hearing. (b) A petition for the exclusion of territory shall contain the names of not less than 50% of the registered electors of any territory to be excluded. (c) All such territory being excluded must be in one block containing an area of not less than 36 square miles and be totally within one county and contiguous thereto. (3) No withdrawals of signatures to the original petition for the creation of a proposed county shall be filed or considered which have not been filed with the county clerk on or before the date fixed for the hearing. No withdrawals of any signatures from the petition for the exclusion of territory may be received or considered which are not filed within 5 days after the filing of the petition for such exclusion of territory.

History: En. Sec. 2, Ch. 226, L. 1919; re-en. Sec. 4393, R.C.M. 1921; re-en. Sec. 4393, R.C.M. 1935; amd. Sec. 7, Ch. 406, L. 1973; R.C.M. 1947, 16-504(3); amd. Sec. 3, Ch. 250, L. 1979; amd. Sec. 265, Ch. 571, L. 1979.



7-2-2212. Exclusions and additions of territory upon petition.

7-2-2212. Exclusions and additions of territory upon petition. (1) Except as provided in subsection (3), on final hearing, the board of commissioners, upon petition of not less than 50% of the registered electors (as shown by the official registration records on the day of the filing of the petition) of any territory lying within the proposed new county and contiguous to the boundary line of the proposed new county and of the old county from which such territory is proposed to be taken and lying entirely within the single old county and described in the petition, asking that this territory not be included within the proposed new county, must make such changes in the proposed boundaries as will exclude the territory from the new county and shall establish and define the boundaries. Petitions for exclusion shall be disposed of in the order in which they are filed with the clerk of the board. (2) Except as provided in subsection (3), on final hearing, the board, upon petition of not less than 50% of the registered electors of any territory lying outside the proposed new county and contiguous to the boundary line of the proposed new county and of the old county or counties from which such territory is proposed to be taken, asking that this territory be included within the proposed new county, must make such changes in the proposed boundaries as will include such territory in the new county and shall establish and define the boundaries. (3) (a) The segregation of the territory from any old county or counties may not leave the county or counties with less than $12 million of assessed valuation, based upon the last assessment roll. (b) No change or changes so made may result in reducing the valuation of the proposed new county to less than an assessed valuation of $10 million, inclusive of all assessed valuation. (c) No change may be made which leaves the territory so excluded separate and apart from and without the county of which it was formerly a part. (4) On final determination of boundaries, no changes in the boundaries originally proposed may be made except as prayed for in the petition or petitions or to correct clerical errors or uncertainties.

History: En. Sec. 2, Ch. 226, L. 1919; re-en. Sec. 4393, R.C.M. 1921; re-en. Sec. 4393, R.C.M. 1935; amd. Sec. 7, Ch. 406, L. 1973; R.C.M. 1947, 16-504(5); amd. Sec. 4, Ch. 250, L. 1979; amd. Sec. 266, Ch. 571, L. 1979.



7-2-2213. Resolution of board of county commissioners.

7-2-2213. Resolution of board of county commissioners. The board of county commissioners, on the final hearing of the petition or petitions, shall, by a resolution entered on its minutes, determine: (1) the boundaries of the proposed new county, and the boundaries determined by the board must be the boundaries of the proposed new county if it is created as provided in this part; (2) whether the petition contains the genuine signatures of at least 50% of the registered electors of the proposed new county as required in this part or, in cases where separate petitions are presented from portions of two or more existing counties as required in this part, whether each petition is signed by at least 50% of the registered electors of that portion of each of the existing counties that is proposed to be taken into the proposed new county; (3) whether any line of the proposed new county passes within 15 miles of the courthouse situated at the county seat of any county proposed to be divided, except as otherwise provided; (4) whether the proposed new county and affected existing counties meet the limitations contained in 7-2-2202; (5) the name of the proposed new county as stated in the petition; and (6) whether the area embraced within the proposed new county will be reasonably compact.

History: En. Sec. 2, Ch. 226, L. 1919; re-en. Sec. 4393, R.C.M. 1921; re-en. Sec. 4393, R.C.M. 1935; amd. Sec. 7, Ch. 406, L. 1973; R.C.M. 1947, 16-504(4); amd. Sec. 267, Ch. 571, L. 1979; amd. Sec. 7, Ch. 16, L. 1991; amd. Sec. 3, Ch. 128, L. 2011.



7-2-2214. Repealed.

7-2-2214. Repealed. Sec. 63, Ch. 16, L. 1991.

History: En. Sec. 3, Ch. 226, L. 1919; re-en. Sec. 4394, R.C.M. 1921; re-en. Sec. 4394, R.C.M. 1935; amd. Sec. 8, Ch. 406, L. 1973; R.C.M. 1947, 16-505(1); amd. Sec. 268, Ch. 571, L. 1979.



7-2-2215. Election on question of creating new county -- proclamation and notice.

7-2-2215. Election on question of creating new county -- proclamation and notice. (1) Within 2 weeks after its determination of the truth of the allegations of the petition, the board of county commissioners shall order and give notice of an election to be held for the purpose of determining whether the territory proposed to be taken from the county is to be established and organized into a new or enlarged county, for the election of officers, and for the location of a county seat if the vote at the election is in favor of the establishment and organization of a new county formed from a portion of one existing county or from portions of two or more existing counties. (2) The question of determining whether the proposed territory is taken from the county and added to the proposed new county must be included on the ballot for the next regular or primary election scheduled not less than 60 days after the date of the order and notice. (3) All registered electors of the county are entitled to vote at the election. Registration and transfers of registration must be made and must close in the manner and at a time provided by law for registration and transfers of registration for a general election in Montana. (4) If the proposed new county is an existing county to be enlarged by territory taken from the county in which the petition was filed, the board of county commissioners of the proposed new county shall hold an election in the manner described in subsections (1) through (3).

History: En. Sec. 3, Ch. 226, L. 1919; re-en. Sec. 4394, R.C.M. 1921; re-en. Sec. 4394, R.C.M. 1935; amd. Sec. 8, Ch. 406, L. 1973; R.C.M. 1947, 16-505(part); amd. Sec. 269, Ch. 571, L. 1979; amd. Sec. 9, Ch. 742, L. 1985; amd. Sec. 1, Ch. 387, L. 1995.



7-2-2216. Establishment of election precincts.

7-2-2216. Establishment of election precincts. The board of county commissioners of the county in which the petition was filed shall also, if necessary for the purpose of the election provided for in 7-2-2215(1), change the boundaries of the election precincts in the old county to make the same conform to the boundaries of the proposed new county, provided that the boundary lines of no such precinct shall extend beyond the boundary lines of the then-existing county in which it is located and from which the territory is proposed to be taken.

History: En. Sec. 3, Ch. 226, L. 1919; re-en. Sec. 4394, R.C.M. 1921; re-en. Sec. 4394, R.C.M. 1935; amd. Sec. 8, Ch. 406, L. 1973; R.C.M. 1947, 16-505(part); amd. Sec. 10, Ch. 742, L. 1985.



7-2-2217. Appointment of election officials.

7-2-2217. Appointment of election officials. The board of county commissioners of the county concerned shall appoint election judges to act at the election provided for in 7-2-2215(1) or 7-2-2215(4) and to be paid by the board.

History: En. Sec. 3, Ch. 226, L. 1919; re-en. Sec. 4394, R.C.M. 1921; re-en. Sec. 4394, R.C.M. 1935; amd. Sec. 8, Ch. 406, L. 1973; R.C.M. 1947, 16-505(part); amd. Sec. 270, Ch. 571, L. 1979; amd. Sec. 11, Ch. 742, L. 1985.



7-2-2218. Form of ballot.

7-2-2218. Form of ballot. (1) If the proposed new county is to be formed from one county or from portions of two or more existing counties, the ballot must be in the following form: (a) notice required by 7-2-2215 must require the electors to cast ballots that contain the words "For the new county of.... (giving the name of the proposed new county) -- Yes" and "For the new county of.... (giving the name of the proposed new county) -- No". (b) The ballots must also contain the names of individuals to be voted for to fill the various elective offices designated in the notice. (c) There must also be printed upon the ballot the words "For the county seat" and the names of all cities or towns that may have filed with the election administrator a petition, signed by at least 25 registered electors, nominating any city or town within the proposed new county for the county seat. The elector shall designate the elector's choice for county seat by marking a cross (X) opposite the name of the city or town for which the elector desires to cast a vote. (2) If the proposed new county is to be an existing county enlarged by territory taken from one or more other counties, the notice required by 7-2-2215(1) must require the electors to cast ballots that must contain the legal description of the territory to be taken from the county in which the election is held, together with any name or names for the territory that may be in common use, and the words "For the territory described (or commonly known as....) to be detached from.... County and added to.... County -- Yes" and "For the territory described (or commonly known as....) to be detached from.... County and added to.... County -- No".

History: En. Sec. 3, Ch. 226, L. 1919; re-en. Sec. 4394, R.C.M. 1921; re-en. Sec. 4394, R.C.M. 1935; amd. Sec. 8, Ch. 406, L. 1973; R.C.M. 1947, 16-505(part); amd. Sec. 271, Ch. 571, L. 1979; amd. Sec. 12, Ch. 742, L. 1985; amd. Sec. 30, Ch. 42, L. 1997; amd. Sec. 4, Ch. 128, L. 2011.



7-2-2219. Conduct of election.

7-2-2219. Conduct of election. (1) (a) The board issuing the notice of election pursuant to 7-2-2215 shall require the county election administrator to furnish to the election judges of each precinct in the proposed new county all election supplies and equipment necessary to conduct the election that are not specifically directed to be furnished by the election administrator of another county or counties. (b) The election administrator of each county from which territory is taken for the proposed new county shall, not less than 5 days before the date of the election, furnish for each precinct within the proposed new county a precinct register for the precincts of the proposed new county that are within their respective counties. (2) The elections provided for in 7-2-2215 are governed and controlled by the general election laws of the state to the extent that the general election laws are applicable and except as otherwise provided in this section. The provisions of the election laws relating to preparation, printing, and distribution of sample ballots, except the provisions of these laws relating to primary elections in this state, apply to any election provided for in this part. All returns of an election must be made to and canvassed by the board of county commissioners calling the election. (3) All nominations of candidates for offices required to be filled at the election must be made in the manner provided by law for the nomination of candidates by petition.

History: En. Sec. 3, Ch. 226, L. 1919; re-en. Sec. 4394, R.C.M. 1921; re-en. Sec. 4394, R.C.M. 1935; amd. Sec. 8, Ch. 406, L. 1973; R.C.M. 1947, 16-505(part); amd. Sec. 5, Ch. 250, L. 1979; amd. Sec. 272, Ch. 571, L. 1979; amd. Sec. 13, Ch. 742, L. 1985; amd. Sec. 31, Ch. 42, L. 1997.



7-2-2220. Cost of election.

7-2-2220. Cost of election. The expense of said election shall be paid by the county calling such election, and any other county affected thereby shall pay its proportion thereof as provided in 7-2-2244.

History: En. Sec. 7, Ch. 226, L. 1919; re-en. Sec. 4398, R.C.M. 1921; re-en. Sec. 4398, R.C.M. 1935; R.C.M. 1947, 16-511(part).



7-2-2221. Determination of county seat -- temporary county seat.

7-2-2221. Determination of county seat -- temporary county seat. (1) If the proposed new county is to be formed from one county or from portions of two or more existing counties, the question of the election of the county seat is hereby provided to be submitted to the qualified electors of the proposed new county at the election provided for in 7-2-2215(1), and the majority of all the votes cast therefor shall determine the election thereon. (2) (a) In case any city or town fails to receive a majority of all the votes cast, then the city or town receiving the highest number of all votes cast shall be designated as the temporary county seat. The temporary county seat selected upon the organization of such county shall remain as such county seat until the permanent county seat shall be established as provided by law. (b) In case any city or town is not the choice of the election for the county seat by a majority of all the votes cast, the question of choice between the two cities or towns for which the highest number of votes shall have been cast shall be submitted in like manner to the qualified electors at the next general election thereafter. (c) When the county seat shall have been selected as herein provided, it shall not thereafter be changed except in the manner provided by law. (3) If the proposed new county is to be an existing county enlarged by territory taken from one or more other counties, the question of the election of the county seat may not be submitted to the electors at the election provided for in 7-2-2215.

History: Ap. p. Sec. 3, Ch. 226, L. 1919; re-en. Sec. 4394, R.C.M. 1921; re-en. Sec. 4394, R.C.M. 1935; amd. Sec. 8, Ch. 406, L. 1973; Sec. 16-505, R.C.M. 1947; Ap. p. Sec. 1, Ch. 16, Ex. L. 1919; re-en. Sec. 4392, R.C.M. 1921; re-en. Sec. 4392, R.C.M. 1935; Sec. 16-503, R.C.M. 1947; R.C.M. 1947, 16-503(part), 16-505(part); amd. Sec. 14, Ch. 742, L. 1985.



7-2-2222. Effect of election -- resolution by county commissioners.

7-2-2222. Effect of election -- resolution by county commissioners. (1) If, upon the canvass of the votes cast at the election, it appears that more than 50% of the votes cast by those voting in an election under 7-2-2215(1) in the county, by those voting in the same election in the territory proposed to be taken from the county, and by those voting in an election held under 7-2-2215(4) are affirmative, the board of county commissioners shall, by a resolution entered upon its minutes: (a) declare the new or enlarged county duly formed and created as a county of this state under the name of .... County; (b) if appropriate, declare that the city or town receiving the highest number of votes cast at the election for county seat is the county seat of the county until removed in the manner provided by law; and (c) declare the individuals receiving, respectively, the highest number of votes for the offices to be filled at the election to be duly elected to the offices. (2) If upon the canvass it appears that more than 50% of the votes cast on the issue by those voting in the county, by those voting in the territory proposed to be taken from the county, or by those voting in an election held under 7-2-2215(4) are negative, the board canvassing the vote shall pass a resolution in accordance with the vote and the proceedings relating to division of the county or counties must cease. No other proceedings in relation to any other division of the old county or counties may be instituted for at least 4 years after the determination.

History: En. Sec. 4, Ch. 226, L. 1919; re-en. Sec. 4395, R.C.M. 1921; re-en. Sec. 4395, R.C.M. 1935; amd. Sec. 9, Ch. 406, L. 1973; R.C.M. 1947, 16-506(part); amd. Sec. 273, Ch. 571, L. 1979; amd. Sec. 15, Ch. 742, L. 1985; amd. Sec. 5, Ch. 128, L. 2011.



7-2-2223. Procedure to complete creation of county.

7-2-2223. Procedure to complete creation of county. (1) The board of county commissioners shall immediately file a copy of its resolution, authorized by 7-2-2222(1) and certified, together with a legal description of the new boundaries of each affected county, in the office of the secretary of state. Ninety days after the date of filing: (a) the new county is considered to be fully created; (b) the organization of the new county is considered completed; and (c) any new county officers, other than the county commissioners and the county clerk, are entitled to enter upon the duties of their respective offices upon qualifying in accordance with law and giving bonds for the faithful performance of their duties, as required by the laws of the state. (2) The election administrator of the county with which the petition was filed shall immediately make out and deliver to each of the individuals declared and designated to be elected a certificate of election authenticated by the administrator's signature and the seal of the county. The individuals elected members of the board and the county clerk shall, immediately upon receiving their certificates of election, assume the duties of their respective offices.

History: En. Sec. 4, Ch. 226, L. 1919; re-en. Sec. 4395, R.C.M. 1921; re-en. Sec. 4395, R.C.M. 1935; amd. Sec. 9, Ch. 406, L. 1973; R.C.M. 1947, 16-506(part); amd. Sec. 6, Ch. 250, L. 1979; amd. Sec. 274, Ch. 571, L. 1979; amd. Sec. 16, Ch. 742, L. 1985; amd. Sec. 267, Ch. 61, L. 2007.



7-2-2224. Offices and supplies for new county.

7-2-2224. Offices and supplies for new county. If the new county has a new county seat under 7-2-2221, the board of county commissioners of the new county may provide a suitable place for the county officers and purchase supplies necessary for the proper conduct of the county government.

History: En. Sec. 4, Ch. 226, L. 1919; re-en. Sec. 4395, R.C.M. 1921; re-en. Sec. 4395, R.C.M. 1935; amd. Sec. 9, Ch. 406, L. 1973; R.C.M. 1947, 16-506(part); amd. Sec. 7, Ch. 250, L. 1979; amd. Sec. 17, Ch. 742, L. 1985.



7-2-2225. Officers of new county.

7-2-2225. Officers of new county. (1) Except as provided in subsections (2) through (4), at the election provided for in 7-2-2215, there must be chosen a board of county commissioners and other county and district officers as are provided by law. (2) All elected, qualified, and acting officers of the county or counties who reside within the proposed new county are considered to be officers of the new county if they file, within 5 days after the final hearing and determination of the petition for the proposed new county, with the board of county commissioners whose duty it is to call the election. Filing with the board is the officers' declaration of intent to become officers of the proposed new county. The board issuing the proclamation of the election may not provide for the election of any officers who have filed their declaration to continue in office. (3) All elected, qualified, and acting justices of the peace residing within the proposed new county shall hold office as justices of the peace in the new county for the remainder of the term for which they were elected. (4) All elected, qualified, and acting school trustees residing within the proposed new county at the time of the division of the county into school districts, as provided in Title 20, chapter 6, shall hold office as school trustees in the new county for the remainder of the term for which they were elected on qualifying as school trustees for the respective districts in which they reside, as these districts are organized. (5) The officers elected or appointed under the provisions of this part shall perform the duties and receive the compensation provided by general law for the office to which they have been appointed or elected in the counties of the class to which the new county belongs.

History: En. Sec. 5, Ch. 226, L. 1919; re-en. Sec. 4396, R.C.M. 1921; re-en. Sec. 4396, R.C.M. 1935; amd. Sec. 1, Ch. 253, L. 1975; R.C.M. 1947, 16-507(part); amd. Sec. 8, Ch. 250, L. 1979; amd. Sec. 8, Ch. 16, L. 1991; amd. Sec. 6, Ch. 128, L. 2011.



7-2-2226. Term of office for initial officers of new county.

7-2-2226. Term of office for initial officers of new county. All the officers elected at said election or appointed under this part shall hold their offices until the time provided by general law for the election and qualification of such officers in this state and until their successors are elected and qualified. For the purpose of determining the term of office of such officers, the years said officers are to hold office are to be computed from and including the first Monday after January 1 following the preceding general election.

History: En. Sec. 4, Ch. 226, L. 1919; re-en. Sec. 4395, R.C.M. 1921; re-en. Sec. 4395, R.C.M. 1935; amd. Sec. 9, Ch. 406, L. 1973; R.C.M. 1947, 16-506(part).



7-2-2227. Qualification, oath of office, and bond.

7-2-2227. Qualification, oath of office, and bond. (1) Each person elected or appointed to fill an office of a new county under the provisions of this part shall qualify in the manner provided by law for that officer, except as otherwise provided in this part, and shall enter upon the discharge of the duties of the office within the time provided in this part after the receipt of the certificate of election. (2) Each of the officers may take the oath of office before any officer authorized by the laws of Montana to administer oaths. (3) The bond of any officer from which a bond is required must be approved by a judge of the district court of the district to which the new county is attached for judicial purposes.

History: En. Sec. 5, Ch. 226, L. 1919; re-en. Sec. 4396, R.C.M. 1921; re-en. Sec. 4396, R.C.M. 1935; amd. Sec. 1, Ch. 253, L. 1975; R.C.M. 1947, 16-507(part); amd. Sec. 268, Ch. 61, L. 2007.



7-2-2228. Judicial district for new county.

7-2-2228. Judicial district for new county. A new county, when created and organized pursuant to this part, must be attached to the judicial district designated by the governor in a proclamation designating the new county as attached to the particular judicial district for judicial purposes.

History: En. Sec. 5, Ch. 226, L. 1919; re-en. Sec. 4396, R.C.M. 1921; re-en. Sec. 4396, R.C.M. 1935; amd. Sec. 1, Ch. 253, L. 1975; R.C.M. 1947, 16-507(part); amd. Sec. 269, Ch. 61, L. 2007.



7-2-2229. through reserved.

7-2-2229 through 7-2-2240 reserved.



7-2-2241. Commission to determine and adjust indebtedness and assessments for old and new counties.

7-2-2241. Commission to determine and adjust indebtedness and assessments for old and new counties. (1) It shall be the duty of the persons elected to or continuing to hold the office of county commissioner of said new county to meet at the county seat thereof within 5 days after all of them shall have qualified, and upon organization of said board of county commissioners, it shall notify the governor of the state of the organization of said county. Thereupon, it shall be the duty of the governor to appoint three persons, one of whom shall be a resident and a taxpayer within the new county and no two of whom shall be from any one county, to form and be a board of commissioners. (2) The proceedings required in 7-2-2244 through 7-2-2246 to be taken in the ascertainment and adjustment of property rights and debts shall be had and taken as between said new county and each of the counties from which territory is taken to form said new county in the manner and at the ratio provided in 7-2-2244 through 7-2-2246.

History: (1)En. Sec. 6, Ch. 226, L. 1919; re-en. Sec. 4397, R.C.M. 1921; re-en. Sec. 4397, R.C.M. 1935; Sec. 16-510, R.C.M. 1947; (2)En. Sec. 7, Ch. 226, L. 1919; re-en. Sec. 4398, R.C.M. 1921; re-en. Sec. 4398, R.C.M. 1935; Sec. 16-511, R.C.M. 1947; R.C.M. 1947, 16-510(part), 16-511(part).



7-2-2242. Conduct of business by commission.

7-2-2242. Conduct of business by commission. (1) The commissioners provided for in 7-2-2241 shall, within 10 days after the notice of the appointment, meet at the county seat of the new county and organize by electing from their number a presiding officer and also by electing a secretary, who may not be a member of the commission. Thereafter, the commission may meet at a place that it may select. A majority of the commissioners constitutes a quorum for the transaction of business. (2) (a) The commission may compel by citation or subpoena, signed by its presiding officer and secretary, the attendance of persons and the production of books and papers before the commission that may be required in the performance of the duties imposed by this part, except that the official records of any county or counties from which the new county was formed may not be taken away from the county seat of the original county. (b) It is the duty of the sheriff of any county to execute in that county all lawful orders and citations of the commission, and for the services performed, the sheriff is allowed the same fees that are allowed for services in civil actions. (c) All witnesses attending before the commission are entitled to the same compensation and mileage that is allowed to witnesses in courts of record. A witness may not be excused from attendance at the time and place mentioned in the order or citation by reason of the failure of the officer making the service to tender to the witness fees and mileage in advance.

History: En. Sec. 6, Ch. 226, L. 1919; re-en. Sec. 4397, R.C.M. 1921; re-en. Sec. 4397, R.C.M. 1935; R.C.M. 1947, 16-510(part); amd. Sec. 270, Ch. 61, L. 2007.



7-2-2243. Compensation of commission members.

7-2-2243. Compensation of commission members. Members of the board of commissioners provided for under 7-2-2241 shall receive a compensation of not to exceed $25 per day for every day they are actually employed under the provisions of this part. All of which expenses, together with the reasonable expenses of stationery, postage, and incidental expenses, shall be borne in equal proportions by the counties affected by such division, including said new county. The amounts payable by each county shall be paid by the treasurers of the respective counties after the same shall have been presented to and allowed by the board of county commissioners as is provided by law for claims against any county.

History: En. Sec. 8, Ch. 226, L. 1919; re-en. Sec. 4399, R.C.M. 1921; re-en. Sec. 4399, R.C.M. 1935; R.C.M. 1947, 16-512; amd. Sec. 18, Ch. 742, L. 1985.



7-2-2244. Role of commission.

7-2-2244. Role of commission. (1) (a) Said board of commissioners shall, immediately after its organization: (i) ascertain the costs of the election held hereunder and apportion the same pro rata among each of the counties from which territory was taken to form such new county; (ii) ascertain the indebtedness of each county from which territory was taken to form the new county as the same existed at the time when the result of the election was declared by the board of county commissioners as hereinbefore provided; (iii) ascertain the total value of all property at the time belonging to each of said counties from which territory was taken and situated within the limits of said old counties, respectively; and (iv) ascertain the assessed value of all property in each of the original old counties from which territory was so taken, according to the last-completed assessment made for said county, and also the assessed value, under the same assessment, of all property within the territory of the new county which shall have been taken from the old county or counties from which said new county was formed. (b) In the determination of the value of county property, all buildings and their furniture, real estate, road tools, machinery, and all steel bridges which may have been constructed and in use for a period less than 10 years shall be taken into consideration by the commissioners. (2) They shall then find the difference between the amount of the indebtedness of the old county and the value of the property belonging to the old county at the date of the declaration of the result of said election, as hereinbefore provided, and if such indebtedness exceeds the value of such property belonging to the old county, the new county shall pay to the old county a due proportion thereof, to be determined as follows: as said assessed value of the property in the old county is to the assessed value of the property in the territory to be incorporated by this part within the new county from said old county, so is the amount of said excess to the amount to be paid by said new county to said old county.

History: En. Sec. 7, Ch. 226, L. 1919; re-en. Sec. 4398, R.C.M. 1921; re-en. Sec. 4398, R.C.M. 1935; R.C.M. 1947, 16-511(part).



7-2-2245. Commission to certify information to county commissioners.

7-2-2245. Commission to certify information to county commissioners. Said board of commissioners shall certify forthwith to the board of county commissioners of the new county and the old counties thereby affected the amount constituting the due proportion of said excess payable by such new county to each of them and also the value of any property belonging to each old county at the time when said division took effect, as hereinbefore provided, which is situated in the new county.

History: En. Sec. 7, Ch. 226, L. 1919; re-en. Sec. 4398, R.C.M. 1921; re-en. Sec. 4398, R.C.M. 1935; R.C.M. 1947, 16-511(part).



7-2-2246. Settlement between counties following adjustment of indebtedness.

7-2-2246. Settlement between counties following adjustment of indebtedness. (1) The sum of said ascertained value of the property referred to in 7-2-2245 added to the ascertained proportion of the excess referred to in 7-2-2245 which the new county is to pay the old county and its proportion of the expense of said election, as aforesaid, shall be an indebtedness from the new county to the old county, and the property situated, as aforesaid, in the new county shall upon settlement therefor as provided in this part, become the property of the new county, and the old county shall pay the entire indebtedness against it. (2) If, upon the settlement between the old and the new counties, as herein provided for, the new county shall be found to be indebted to the old county or either of the old counties, the money necessary to pay said indebtedness shall be raised by a tax levied upon the property contained in said new county and said new county shall pay the same. Such payment by said new county may be made in not more than three equal annual payments or by funds to be derived from the sale of bonds of said new county, as may be determined by a resolution of the board of county commissioners of said new county adopted within 1 year after the receipt of the statement from the board of commissioners, as aforesaid, of the amount or amounts due from it. (3) If the value of the property belonging to the old county exceeds the indebtedness of the old county, then the old county shall pay to the new county a due proportion of such excess, which proportion shall be determined by the board of commissioners and shall be paid by the old county to the new county in the same manner and subject to the same conditions herein provided for payment by the new county to the old county when the indebtedness of the old county exceeds the value of the property in the old county.

History: En. Sec. 7, Ch. 226, L. 1919; re-en. Sec. 4398, R.C.M. 1921; re-en. Sec. 4398, R.C.M. 1935; R.C.M. 1947, 16-511(part).



7-2-2247. through reserved.

7-2-2247 through 7-2-2250 reserved.



7-2-2251. Collection of delinquent taxes.

7-2-2251. Collection of delinquent taxes. Delinquent taxes due the old county against property situated in the new county shall be transcribed in and collected by the new county.

History: En. Sec. 7, Ch. 226, L. 1919; re-en. Sec. 4398, R.C.M. 1921; re-en. Sec. 4398, R.C.M. 1935; R.C.M. 1947, 16-511(part).



7-2-2252. Assessment and collection of taxes for new county.

7-2-2252. Assessment and collection of taxes for new county. (1) After the creation of a new county, its officers shall complete all proceedings necessary for the assessment or collection of the state and county taxes for the then-current year. (2) (a) All acts and steps taken by the officers of the old county or counties prior to the creation of the new county are considered as having been performed by the officers of the new county for the benefit of the new county. Upon the creation of the new county, it shall be the duty of the officers of the old county or counties to immediately execute and deliver to the board of county commissioners of the new county copies of all assessments or other proceedings relative to the assessment and collection of the current state and county taxes on property in the new county. Such copies shall be filed with the respective officers of the new county who would have the custody of the same if the proceedings had been originally had in the new county. Such certified copies are considered as originals in the new county, and all proceedings therein recited are considered as original proceedings in the new county and shall have the same effect as if the proceedings therein stated had been had at the proper time and in the proper manner by the respective officials of the new county. (b) The officials of the new county shall proceed with the assessment and collection of the taxes as if the proceedings originally had in the old county or counties had been originally had in the new county.

History: En. Sec. 9, Ch. 226, L. 1919; re-en. Sec. 4400, R.C.M. 1921; re-en. Sec. 4400, R.C.M. 1935; R.C.M. 1947, 16-513; amd. Sec. 9, Ch. 250, L. 1979.



7-2-2253. Procedure to transfer money to school and road funds.

7-2-2253. Procedure to transfer money to school and road funds. (1) The county superintendent of schools of an old county shall furnish the county superintendent of schools of the new county with a certification of the average number belonging (ANB) in the different school districts in the territory set apart to form the new county and shall certify to the board of county commissioners of the old county the amount due. The board of the old county shall order a warrant drawn on the treasury of the old county for all the money that is or may be due by apportionment or otherwise to the different school districts embraced in the new county and taken from the old county. (2) The county treasurer shall certify to the county commissioners of an old county the amount due in the different road funds. The county commissioners shall order a warrant drawn on the treasury of the old county in favor of the new county for all money that is or may be due by apportionment or otherwise to the different road and district funds in the territory set apart to form the new county and taken from the old county, which amounts shall be properly credited in both counties. (3) Whenever in the formation of a new county a road or school district has been divided, the board of county commissioners shall by resolution direct the treasurer to transfer the proper proportionate amount of the money remaining in the fund of such district to the treasurer of the new county.

History: En. Sec. 10, Ch. 226, L. 1919; re-en. Sec. 4401, R.C.M. 1921; re-en. Sec. 4401, R.C.M. 1935; amd. Sec. 1, Ch. 137, L. 1973; R.C.M. 1947, 16-514; amd. Sec. 10, Ch. 250, L. 1979.



7-2-2254. Transfer and transcription of records.

7-2-2254. Transfer and transcription of records. (1) The board of county commissioners of any new county must provide suitable books and have transcribed from the records of the old county or counties all such parts thereof as relate to or affect property situated in the new county or the title thereof. (2) All chattel mortgages, renewals of chattel mortgages, articles of incorporation, contract notes, sheriff certificates of sale, liens, and original affidavits of registration which may affect or relate to property or persons situated within the new county shall be delivered by the county clerk of the old county to the county clerk of the new county and shall be preserved by the county clerk of the new county as permanent files of the new county.

History: En. Sec. 11, Ch. 226, L. 1919; re-en. Sec. 4402, R.C.M. 1921; amd. Sec. 1, Ch. 75, L. 1925; re-en. Sec. 4402, R.C.M. 1935; R.C.M. 1947, 16-515(part); amd. Sec. 11, Ch. 250, L. 1979.



7-2-2255. Transfer of court files and actions.

7-2-2255. Transfer of court files and actions. (1) The files of all actions in the office of the clerk of the district court of the old county, whether reduced to judgment or pending, for the recovery of the possession of, quieting the title to, or the enforcement of liens upon real estate lying wholly in the new county or any other actions affecting real estate lying wholly in the new county must be delivered by the clerk of the district court of the old county to the clerk of the district court of the new county to be kept and preserved as permanent files of the new county so that only the minutes and other entries in books kept by the clerk of the district court need to be transcribed. (2) All actions pending in the district court of the old county or counties for the recovery of the possession of quieting title to or the enforcement of liens upon real estate lying wholly in the new county or any other actions affecting real estate lying wholly in the new county must, upon the delivery of the files to the clerk of the district court of the new county as provided in subsection (1), be transferred to the district court in which the new county may be attached for judicial purposes and are subject to the same laws as if the action had been originally brought in the district court of the new county.

History: (1)En. Sec. 11, Ch. 226, L. 1919; re-en. Sec. 4402, R.C.M. 1921; amd. Sec. 1, Ch. 75, L. 1925; re-en. Sec. 4402, R.C.M. 1935; Sec. 16-515, R.C.M. 1947; (2)En. Sec. 12, Ch. 226, L. 1919; re-en. Sec. 4403, R.C.M. 1921; amd. Sec. 2, Ch. 75, L. 1925; re-en. Sec. 4403, R.C.M. 1935; Sec. 16-516, R.C.M. 1947; R.C.M. 1947, 16-515(part), 16-516; amd. Sec. 271, Ch. 61, L. 2007.



7-2-2256. Repealed.

7-2-2256. Repealed. Sec. 70, Ch. 354, L. 2001.

History: En. Sec. 13, Ch. 226, L. 1919; re-en. Sec. 4404, R.C.M. 1921; re-en. Sec. 4404, R.C.M. 1935; R.C.M. 1947, 16-517.






Part 23. Organization of New Counties Created by Legislation (Repealed)

7-2-2301. Repealed.

7-2-2301. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 1, Ch. 135, L. 1911; re-en. Sec. 4378, R.C.M. 1921; re-en. Sec. 4378, R.C.M. 1935; R.C.M. 1947, 16-401(part).



7-2-2302. Repealed.

7-2-2302. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 1, Ch. 135, L. 1911; re-en. Sec. 4378, R.C.M. 1921; re-en. Sec. 4378, R.C.M. 1935; R.C.M. 1947, 16-401(part); amd. Sec. 275, Ch. 571, L. 1979.



7-2-2303. Repealed.

7-2-2303. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 11, Ch. 135, L. 1911; re-en. Sec. 4388, R.C.M. 1921; re-en. Sec. 4388, R.C.M. 1935; R.C.M. 1947, 16-411.



7-2-2304. through reserved.

7-2-2304 through 7-2-2310 reserved.



7-2-2311. Repealed.

7-2-2311. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 2, Ch. 135, L. 1911; re-en. Sec. 4379, R.C.M. 1921; re-en. Sec. 4379, R.C.M. 1935; amd. Sec. 3, Ch. 406, L. 1973; R.C.M. 1947, 16-402(1), (2).



7-2-2312. Repealed.

7-2-2312. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 2, Ch. 135, L. 1911; re-en. Sec. 4379, R.C.M. 1921; re-en. Sec. 4379, R.C.M. 1935; amd. Sec. 3, Ch. 406, L. 1973; R.C.M. 1947, 16-402(3) thru (5); amd. Sec. 276, Ch. 571, L. 1979.



7-2-2313. Repealed.

7-2-2313. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 3, Ch. 135, L. 1911; re-en. Sec. 4380, R.C.M. 1921; re-en. Sec. 4380, R.C.M. 1935; R.C.M. 1947, 16-403; amd. Sec. 277, Ch. 571, L. 1979; amd. Sec. 2, Ch. 250, L. 1985.



7-2-2314. Repealed.

7-2-2314. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 4, Ch. 135, L. 1911; re-en. Sec. 4381, R.C.M. 1921; re-en. Sec. 4381, R.C.M. 1935; R.C.M. 1947, 16-404; amd. Sec. 278, Ch. 571, L. 1979.



7-2-2315. Repealed.

7-2-2315. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Secs. 6, 7, Ch. 135, L. 1911; re-en. Secs. 4383, 4384, R.C.M. 1921; re-en. Secs. 4383, 4384, R.C.M. 1935; R.C.M. 1947, 16-406, 16-407(part); amd. Sec. 279, Ch. 471, L. 1979.



7-2-2316. Repealed.

7-2-2316. Repealed. Sec. 98, Ch. 51, L. 1999.

History: (1) thru (3)En. Sec. 8, Ch. 135, L. 1911; re-en. Sec. 4385, R.C.M. 1921; re-en. Sec. 4385, R.C.M. 1935; Sec. 16-408, R.C.M. 1947; (4)En. Sec. 9, Ch. 135, L. 1911; re-en. Sec. 4386, R.C.M. 1921; re-en. Sec. 4386, R.C.M. 1935; Sec. 16-409, R.C.M. 1947; R.C.M. 1947, 16-408(part), 16-409(part); amd. Sec. 379, Ch. 571, L. 1979.



7-2-2317. Repealed.

7-2-2317. Repealed. Sec. 98, Ch. 51, L. 1999.

History: Ap. p. Sec. 7, Ch. 135, L. 1911; re-en. Sec. 4384, R.C.M. 1921; re-en. Sec. 4384, R.C.M. 1935; Sec. 16-407, R.C.M. 1947; Ap. p. Sec. 8, Ch. 135, L. 1911; re-en. Sec. 4385, R.C.M. 1921; re-en. Sec. 4385, R.C.M. 1935; Sec. 16-408, R.C.M. 1947; R.C.M. 1947, 16-407(part), 16-408(part).



7-2-2318. Repealed.

7-2-2318. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 9, Ch. 135, L. 1911; re-en. Sec. 4386, R.C.M. 1921; re-en. Sec. 4386, R.C.M. 1935; R.C.M. 1947, 16-409(part).



7-2-2319. Repealed.

7-2-2319. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 10, Ch. 135, L. 1911; re-en. Sec. 4387, R.C.M. 1921; re-en. Sec. 4387, R.C.M. 1935; R.C.M. 1947, 16-410.






Part 24. Transfer and Transcription of Records, Court Actions, and Jury Lists for New Counties

7-2-2401. Transfer of certain records.

7-2-2401. Transfer of certain records. (1) Any new county shall be entitled to all records, maps, plats, and charts of any old county, any part of whose territory is included in such new county, which records, maps, plats, or charts relate to the classification of lands for taxation purposes and apply exclusively to territory included in such new county. Such records, maps, plats, and charts shall be delivered by the officer or board of such old county to the corresponding officer or board of such new county upon proper receipt therefor and shall be made and become a part of the records of such new county, to all intents and purposes the same as if such records, maps, plats, and charts had been originally prepared and made by such new county. (2) If any portion of the cost of preparing such records, maps, plats, or charts remains unpaid, said new county shall pay its proportionate share of such cost as may be determined by the board of commissioners of the old county.

History: En. Sec. 1, Ch. 201, L. 1921; re-en. Sec. 4421, R.C.M. 1921; re-en. Sec. 4421, R.C.M. 1935; R.C.M. 1947, 16-614(part).



7-2-2402. Transcription of records.

7-2-2402. Transcription of records. (1) Any county or counties of Montana that shall be formed from portions of another county shall be entitled to have the county records affecting or relating to any and all property situated in the segregated county transcribed from the books of the original county and made a part of the records of the segregated county. (2) Except as provided in 7-2-2401, it shall be the duty of the county commissioners of any county formed from part of another county to have so much of the records of the original county as relates to the property situated within the segregated county transcribed, as hereinafter provided.

History: (1)En. Sec. 1, p. 217, L. 1893; re-en. Sec. 4166, Pol. C. 1895; re-en. Sec. 2860, Rev. C. 1907; re-en. Sec. 4408, R.C.M. 1921; re-en. Sec. 4408, R.C.M. 1935; Sec. 16-601, R.C.M. 1947; (2)En. Sec. 2, p. 217, L. 1893; re-en. Sec. 4167, Pol. C. 1895; re-en. Sec. 2861, Rev. C. 1907; re-en. Sec. 4409, R.C.M. 1921; re-en. Sec. 4409, R.C.M. 1935; Sec. 16-602, R.C.M. 1947; R.C.M. 1947, 16-601, 16-602.



7-2-2403. Authority to contract for transcription service.

7-2-2403. Authority to contract for transcription service. Said county commissioners shall have full power and authority to contract for transcribing the records relating to all property situated within the boundaries of the segregated county, and for that purpose the person or persons engaged in the work of transcribing such records shall have access to all records of the county or counties from which segregated.

History: En. Sec. 3, p. 217, L. 1893; re-en. Sec. 4168, Pol. C. 1895; re-en. Sec. 2862, Rev. C. 1907; re-en. Sec. 4410, R.C.M. 1921; re-en. Sec. 4410, R.C.M. 1935; R.C.M. 1947, 16-603.



7-2-2404. Payment for transcription of records.

7-2-2404. Payment for transcription of records. Payment for transcribing such records shall be made by the county contracting therefor and by a warrant or warrants payable out of the general fund of such county.

History: En. Sec. 4, p. 217, L. 1893; re-en. Sec. 4169, Pol. C. 1895; re-en. Sec. 2863, Rev. C. 1907; re-en. Sec. 4411, R.C.M. 1921; re-en. Sec. 4411, R.C.M. 1935; R.C.M. 1947, 16-604.



7-2-2405. Certification of accuracy of transcription.

7-2-2405. Certification of accuracy of transcription. (1) When the transcript of the records provided for in this part are completed and approved by the county commissioners of the county, they must be delivered to the county clerk and recorder of the county from which the records were taken. It is the duty of the county clerk and recorder to compare the records transcribed with the original records as the records appear on the record books of the original county. The county clerk and recorder to whom the transcript is delivered for comparison shall certify under oath that the transcribed records are full, complete, and exact copies of the original records. (2) The county clerk and recorder is entitled to $6 a day for the time actually spent in comparing the records, to be paid out of the general fund of the county requiring the comparison and certificate.

History: En. Sec. 5, p. 218, L. 1893; re-en. Sec. 4170, Pol. C. 1895; re-en. Sec. 2864, Rev. C. 1907; re-en. Sec. 4412, R.C.M. 1921; re-en. Sec. 4412, R.C.M. 1935; R.C.M. 1947, 16-605; amd. Sec. 272, Ch. 61, L. 2007.



7-2-2406. Filing of transcribed records.

7-2-2406. Filing of transcribed records. All records so transcribed, when certified to as being full, complete, and correct, shall be delivered to the county clerk and recorder of the segregated county, shall be filed in the office of the county clerk and recorder of such segregated county, and shall thereupon become and be a part of the records of such county.

History: En. Sec. 6, p. 218, L. 1893; re-en. Sec. 4171, Pol. C. 1895; re-en. Sec. 2865, Rev. C. 1907; re-en. Sec. 4413, R.C.M. 1921; re-en. Sec. 4413, R.C.M. 1935; R.C.M. 1947, 16-606.



7-2-2407. Legal effect of transcribed records.

7-2-2407. Legal effect of transcribed records. A certified copy of the records so transcribed and filed in the office of the county clerk and recorder of any segregated county may be introduced in evidence and shall have the same force and effect as certified copies of original records.

History: En. Sec. 7, p. 218, L. 1893; re-en. Sec. 4172, Pol. C. 1895; re-en. Sec. 2866, Rev. C. 1907; re-en. Sec. 4414, R.C.M. 1921; re-en. Sec. 4414, R.C.M. 1935; R.C.M. 1947, 16-607.



7-2-2408. through reserved.

7-2-2408 through 7-2-2410 reserved.



7-2-2411. Transfer of court actions affecting real property.

7-2-2411. Transfer of court actions affecting real property. (1) In all counties created out of any other county or where the county boundary has been changed as provided in Title 7, chapter 2, part 28, and wherever there has been an action or proceeding begun affecting any real property situated within the new county or the county to which property has been added under Title 7, chapter 2, part 28, whether the action has been prosecuted to judgment or not, upon a written motion being filed by any person or persons interested in the real property affected by the action or proceeding requesting the transfer of the files and papers and records of the action or proceeding to the office of the clerk of the district court of the county to which the real property is added, the judge of the district court in which the action or proceeding was originally begun shall order that a transfer of all the files and papers of the action or proceeding be made to the office of the clerk of the district court of the county to which the real property is added. When an order of transfer is made, the clerk of the district court in which the action or proceeding was originally instituted shall transmit all of the files and papers in the action or proceeding, together with a certified copy of all minutes of the court relating to the action or proceeding, to the clerk of the county to which the real property, the subject matter of the action or proceeding, is added. (2) The clerk of the district court of the county to which the property is added shall, upon the receipt of the files and papers and certified copies of the minutes of the court, file the papers in the clerk's office as transferred files from the original county and shall enter and transcribe upon the clerk's records any final judgment or decree or order contained in the files or papers or records transferred. (3) Upon the receipt and filing of the files and papers in any action or proceeding transferred to a county in accordance with the provisions of this section, the district court of the county in which the files and papers have been transferred has the same jurisdiction with reference to the real property for the enforcement of any decree, judgment, or order that may have been entered or for other proceedings that may be necessary in the action or proceeding as the district court had in the county in which the action or proceeding was originally begun.

History: (1), (2)En. Sec. 1, Ch. 20, L. 1907; re-en. Sec. 2867, Rev. C. 1907; re-en. Sec. 4415, R.C.M. 1921; re-en. Sec. 4415, R.C.M. 1935; Sec. 16-608 R.C.M. 1947; (3)En. Sec. 2, Ch. 20, L. 1907; Sec. 2868, Rev. C. 1907; re-en. Sec. 4416, R.C.M. 1921; re-en. Sec. 4416, R.C.M. 1935; Sec. 16-609, R.C.M. 1947; R.C.M. 1947, 16-608, 16-609; amd. Sec. 273, Ch. 61, L. 2007; amd. Sec. 13, Ch. 347, L. 2011.



7-2-2412. Fees for transfer of court records.

7-2-2412. Fees for transfer of court records. (1) Except as provided in 7-2-2803(4), the clerk of the district court in which an action or proceeding was originally begun is entitled to receive, for transferring the files, papers, and certified copies of the minutes and records entered in connection with the action or proceeding, only a fee at the rate of 20 cents per folio for copies of minutes and 50 cents for a certificate fee. (2) The clerk of the district court of the county to which files and papers may be transferred in accordance with the provisions of 7-2-2411 is not entitled to any fees for the filing of the transferred records, but for the filing of any papers that may be filed after the transfer in connection with an action or proceeding or for the issuance of any writs or other papers, the clerk is entitled to charge the same fees as provided by law.

History: En. Sec. 3, Ch. 20, L. 1907; Sec. 2869, Rev. C. 1907; re-en. Sec. 4417, R.C.M. 1921; re-en. Sec. 4417, R.C.M. 1935; R.C.M. 1947, 16-610; amd. Sec. 274, Ch. 61, L. 2007; amd. Sec. 14, Ch. 347, L. 2011.



7-2-2413. through reserved.

7-2-2413 through 7-2-2420 reserved.



7-2-2421. Preparation of jury list for new county.

7-2-2421. Preparation of jury list for new county. Whenever a new county has been created out of territory formerly embraced in any existing county or counties of the state, the jury list for such new county for the current year and until the regular jury commission for such new county shall certify the new jury list for the succeeding year, in accordance with the provisions of Title 3, chapter 15, part 4 shall be as follows.

History: En. Sec. 1, Ch. 129, L. 1919; re-en. Sec. 4422, R.C.M. 1921; re-en. Sec. 4422, R.C.M. 1935; R.C.M. 1947, 16-622.



7-2-2422. Certification of list of names.

7-2-2422. Certification of list of names. (1) The clerk of the district court of the county from which a new county is segregated or, if a new county is segregated from two or more counties, the clerks of district court of each of the counties shall take the names of persons that appear upon the jury list for the year, which may have been certified to the clerk or clerks of district court by the jury commission or commissions of the respective county or counties to be residents of the territory embraced in the new county, and shall certify the names to the clerk of the district court of the new county. (2) The names constitute the jury list for the new county for the year. (3) The new list must be made and certified by the clerk or clerks of district court of the existing county or counties as soon after the creation of the new county as may be practicable and in any event within 5 days after a request for the list is made by the clerk of the district court of the new county.

History: (1), (2)En. Sec. 2, Ch. 129, L. 1919; re-en. Sec. 4423, R.C.M. 1921; re-en. Sec. 4423, R.C.M. 1935; Sec. 16-623, R.C.M. 1947; (3)En. Sec. 3, Ch. 129, L. 1919; re-en. Sec. 4424, R.C.M. 1921; re-en. Sec. 4424, R.C.M. 1935; Sec. 16-624, R.C.M. 1947; R.C.M. 1947, 16-623, 16-624; amd. Sec. 9, Ch. 130, L. 2005.



7-2-2423. Correction of jury lists for old counties.

7-2-2423. Correction of jury lists for old counties. The clerk or clerks of the district court of the county or counties from which the new county has been created shall, after the creation of the new county, remove from the list of jurors and jury boxes of the clerk's county or counties the names of all persons upon the list that may have been filed with the clerk by the jury commission who may appear to the clerk to be residents of the new county and certified by the clerk as provided in 7-2-2422.

History: En. Sec. 4, Ch. 129, L. 1919; re-en. Sec. 4425, R.C.M. 1921; re-en. Sec. 4425, R.C.M. 1935; R.C.M. 1947, 16-625; amd. Sec. 275, Ch. 61, L. 2007.



7-2-2424. Role of clerk of district court in new county.

7-2-2424. Role of clerk of district court in new county. The clerk of the district court of the new county shall file and prepare the jury list and boxes in accordance with the general law pertaining to the duties of clerks of district court with relation to jury lists and boxes.

History: En. Sec. 5, Ch. 129, L. 1919; re-en. Sec. 4426, R.C.M. 1921; re-en. Sec. 4426, R.C.M. 1935; R.C.M. 1947, 16-626; amd. Sec. 10, Ch. 130, L. 2005.






Part 25. Change of Name of County

7-2-2501. Authorization to change name of county.

7-2-2501. Authorization to change name of county. The name, designation, appellation, cognomen, or title of any county in this state may be changed to any other name, designation, appellation, cognomen, or title as provided in this part.

History: En. Sec. 1, Ch. 113, L. 1917; re-en. Sec. 4427, R.C.M. 1921; re-en. Sec. 4427, R.C.M. 1935; R.C.M. 1947, 16-701.



7-2-2502. Petition to change county name.

7-2-2502. Petition to change county name. (1) Petitions for change of names must be heard and determined by the district court of the county whose name is sought to be changed. (2) A petition for the change of the name of any county in this state must be signed by a number of the legal voters who are taxpayers in the county equal, at least, to 25% of the whole number of votes cast for the office of governor of Montana in the county at the gubernatorial election preceding the circulation of the petition. The signatures, in each instance, must be the genuine personal signature of the voter attaching the voter's name to the petition. The petition must specify the present name of the county, the name proposed, and the reason or reasons for the change of name and must be entitled in and addressed to the appropriate district court.

History: (1)En. Sec. 2, Ch. 113, L. 1917; re-en. Sec. 4428, R.C.M. 1921; re-en. Sec. 4428, R.C.M. 1935; Sec. 16-702, R.C.M. 1947; (2)En. Sec. 3, Ch. 113, L. 1917; re-en. Sec. 4429, R.C.M. 1921; re-en. Sec. 4429, R.C.M. 1935; Sec. 16-703, R.C.M. 1947; R.C.M. 1947, 16-702, 16-703; amd. Sec. 276, Ch. 61, L. 2007.



7-2-2503. Form of petition.

7-2-2503. Form of petition. (1) The form of petition for any change of name of a county, as provided in this part, must be substantially as follows: In the district court of the .... judicial district of the state of Montana, in and for the county of .....

Petition for the change of the name of ............ County

Numbered lines for names.

History: En. Sec. 4, Ch. 113, L. 1917; re-en. Sec. 4430, R.C.M. 1921; re-en. Sec. 4430, R.C.M. 1935; R.C.M. 1947, 16-704; amd. Sec. 277, Ch. 61, L. 2007.



7-2-2504. Verification of petition signatures -- county clerk's certification.

7-2-2504. Verification of petition signatures -- county clerk's certification. (1) The county clerk of the county in which the petition provided for in 7-2-2503 must be signed shall compare the signatures of the voters signing the petition with their signatures on the registration books and blanks on file in the clerk's office for the preceding general election. The county clerk may not retain a petition or any part of a petition for a longer period than 2 days for the first 200 signatures and 1 additional day for each 200 additional signatures or fraction of that number on the sheets presented to the clerk. At the expiration of that time, the clerk shall file the petition with the clerk of the district court, with the county clerk's certificate attached to the petition as provided in subsection (2). (2) After comparing the signatures, the county clerk shall attach to the sheets of the petition containing the signatures a certificate to the district court, substantially as follows: State of Montana, County of .... To the honorable district court of the .... judicial district of the state of Montana, in and for the county of ..... I, ...., county clerk of the county of ...., certify that I have compared the signatures on (number of sheets) of the petition for change of name attached with the signatures of voters as they appear on the registration books and blanks in my office. I believe that the signatures of (names of signers), numbering (number of genuine signatures), are genuine. I further certify that the number of genuine signatures attached equals at least 25% of the whole number of votes cast for the office of governor of Montana in the county at the gubernatorial election preceding the circulation of this petition. ...., County Clerk (Seal) By .... Deputy .... (3) The forms in this section are not mandatory, and if substantially followed in any petition, it is sufficient, disregarding clerical and merely technical errors.

History: En. Sec. 5, Ch. 113, L. 1917; re-en. Sec. 4431, R.C.M. 1921; re-en. Sec. 4431, R.C.M. 1935; R.C.M. 1947, 16-705; amd. Sec. 278, Ch. 61, L. 2007.



7-2-2505. Publication of copies of petition.

7-2-2505. Publication of copies of petition. Upon the filing of the petition, the clerk of the district court, upon the receipt of the cost from any voter in the county, shall publish a copy of the petition as provided in 7-1-2121. Proofs must be made of the publication before the petition can be considered and before a date for the hearing on the petition may be fixed by the court.

History: En. Sec. 6, Ch. 113, L. 1917; re-en. Sec. 4432, R.C.M. 1921; re-en. Sec. 4432, R.C.M. 1935; R.C.M. 1947, 16-706; amd. Sec. 6, Ch. 354, L. 2001.



7-2-2506. Court hearing on petition -- court order.

7-2-2506. Court hearing on petition -- court order. Such petition must be heard at such time as the court or judge may appoint, subject to the provisions of 7-2-2505. Objections may be filed in the office of the clerk of said court at any time before such date by any person who can, in such objections, show to the court or judge good reason against such change of name. On the hearing, the court or judge may examine on oath any of the petitioners, remonstrants, or other persons touching the petition and may make an order changing the name if there appears any reason, benefit, or advantage for such change or may dismiss the petition as to the court or judge may seem right or proper.

History: En. Sec. 7, Ch. 113, L. 1917; re-en. Sec. 4433, R.C.M. 1921; re-en. Sec. 4433, R.C.M. 1935; R.C.M. 1947, 16-707.



7-2-2507. Transmittal to secretary of state of order to change name.

7-2-2507. Transmittal to secretary of state of order to change name. (1) Immediately upon the rendition of any decree changing the name of a county as provided in this part, the clerk of the district court of said county shall transmit, by registered or certified mail, a certified copy of said decree, showing the date of its rendition, to the secretary of state of Montana. (2) The secretary of state shall file the same and record the same in an appropriate book.

History: En. Sec. 8, Ch. 113, L. 1917; re-en. Sec. 4434, R.C.M. 1921; re-en. Sec. 4434, R.C.M. 1935; R.C.M. 1947, 16-708.



7-2-2508. Procedure to effectuate name change in records and other papers.

7-2-2508. Procedure to effectuate name change in records and other papers. (1) From and after the rendition of the decree, the official records in the custody of the several county officers shall be styled and designated, as in each instance may be proper, with the new name of the county as provided by the decree. All printed blanks and forms, all printed matter whatsoever, and all written records of such county shall be styled and designated with the new name. All the official records, blanks, forms, books, and papers belonging to such county before the entry of such decree shall be styled and designated with the new name as provided in the decree. (2) For the convenience of searchers of public records and in order to prevent confusion with respect to land titles or in any other respect, it shall be proper to style, designate, or refer to such records, books, papers, blanks, and forms as were in existence before the rendition of such decree in the following manner: New Name(Formerly)Old Name of County ...............................................................

History: En. Sec. 9, Ch. 113, L. 1917; re-en. Sec. 4435, R.C.M. 1921; re-en. Sec. 4435, R.C.M. 1935; R.C.M. 1947, 16-709.



7-2-2509. Effect of name change on property and legal rights.

7-2-2509. Effect of name change on property and legal rights. (1) All public records and property of the county existing under the former name shall be and become the public records and property of the county of the new name. In all conveyances, indentures, instruments, decrees of courts, and other records where the former name of the county occurs, said former name shall thereafter be construed to mean the new name of the county. (2) All writs and processes in force and existence under the former name of the county shall thereafter be the writs and processes of and appertaining to the county under its new name. All bonds, undertakings, and sureties, alive and in existence and running to or standing in the former name of the county, shall have the same force, effect, and relation to the county under its new name as they had to the county under its former name. All suits, actions, and proceedings in law or equity pending in the district court of the county under its former name or in any of the other courts of said county shall continue in full force and be in existence in the court in which they were pending under the new name of the county and shall not be in anywise abated or affected by the change of name.

History: En. Sec. 10, Ch. 113, L. 1917; re-en. Sec. 4436, R.C.M. 1921; re-en. Sec. 4436, R.C.M. 1935; R.C.M. 1947, 16-710.



7-2-2510. Effect of name change on vested rights and existing laws.

7-2-2510. Effect of name change on vested rights and existing laws. (1) The change of name provided for in this part shall not impair or work a forfeiture or alteration of any vested rights. (2) All laws of a general or special nature applicable to the county under its former name shall thereafter apply with equal force and effect to the county under its new name.

History: En. Sec. 11, Ch. 113, L. 1917; re-en. Sec. 4437, R.C.M. 1921; re-en. Sec. 4437, R.C.M. 1935; R.C.M. 1947, 16-711.



7-2-2511. Effect of name change on indebtedness, obligations, and contracts.

7-2-2511. Effect of name change on indebtedness, obligations, and contracts. (1) All indebtedness and obligations of the county, whether bonded or otherwise, shall be assumed by and become the indebtedness of the county under its new name. All bonds issued by the county under its former name, outstanding and unpaid at the time of the rendition of the decree, shall be assumed by and become due from and paid by the county under its new name. (2) All contracts and obligations, express or implied, unfulfilled by the county at the date of the rendition of the decree shall be assumed and discharged by the county under its new name.

History: En. Sec. 12, Ch. 113, L. 1917; re-en. Sec. 4438, R.C.M. 1921; re-en. Sec. 4438, R.C.M. 1935; R.C.M. 1947, 16-712; amd. Sec. 12, Ch. 250, L. 1979.



7-2-2512. Effect of name change on district court.

7-2-2512. Effect of name change on district court. The terms of the district court in and for said county, as theretofore established by the court or a judge thereof under the former name of the county, shall become the terms of said court for the county under its new name and shall be held as stated, in and for said county under its former name.

History: En. Sec. 13, Ch. 113, L. 1917; re-en. Sec. 4439, R.C.M. 1921; re-en. Sec. 4439, R.C.M. 1935; R.C.M. 1947, 16-713.



7-2-2513. Effect of name change on officers.

7-2-2513. Effect of name change on officers. Persons who are, at the date of the rendition of the decree, the county, township, and district officers or officials and members of the legislature of the county under its former name shall remain in office and shall thereafter be the county, township, district, and legislative officials of the county under its new name and, as such, shall be entitled to the same salaries or compensation during the remainder of their terms of office that they were entitled to receive from the county under its former name.

History: En. Sec. 14, Ch. 113, L. 1917; re-en. Sec. 4440, R.C.M. 1921; re-en. Sec. 4440, R.C.M. 1935; R.C.M. 1947, 16-714(part).



7-2-2514. Effect of name change on county boundaries.

7-2-2514. Effect of name change on county boundaries. No change of name shall be so construed as to alter or modify the boundaries of the county as the same existed and were established under the former name of the county, but such boundaries shall be and remain the same until changed according to law.

History: En. Sec. 14, Ch. 113, L. 1917; re-en. Sec. 4440, R.C.M. 1921; re-en. Sec. 4440, R.C.M. 1935; R.C.M. 1947, 16-714(part).






Part 26. Removal of County Seat

7-2-2601. Petition to remove county seat.

7-2-2601. Petition to remove county seat. (1) Whenever the inhabitants of any county of this state desire to remove the county seat of a county from the place where it is fixed by law or otherwise to another place, they may present a petition to the board of county commissioners of their county, praying such removal, such place to be named in the petition, and that an election be held to determine whether or not such removal must be made. (2) The petition to remove the county seat of the county from the place where it is fixed by law to another place must be presented at least 60 days prior to any action thereon being taken by the board of county commissioners. Action on said petition by the board must be had at a regular meeting of said board.

History: En. Sec. 4157, Pol. C. 1895; amd. Sec. 1, p. 145, L. 1901; re-en. Sec. 2851, Rev. C. 1907; amd. Sec. 1, Ch. 62, L. 1915; amd. Sec. 1, Ch. 10, L. 1919; re-en. Sec. 4369, R.C.M. 1921; Cal. Pol. C. Sec. 3976; re-en. Sec. 4369, R.C.M. 1935; R.C.M. 1947, 16-301(part).



7-2-2602. Filing of petition -- notice and hearing.

7-2-2602. Filing of petition -- notice and hearing. (1) A petition for removal of a county seat must be filed with the county clerk. (2) The county clerk, immediately upon the filing of the petition, shall publish a notice as provided in 7-1-2121. The notice must state that the petition is open to inspection in the office of the county clerk. (3) Any other or additional petition than the one originally filed may not be considered by the board.

History: En. Sec. 4157, Pol. C. 1895; amd. Sec. 1, p. 145, L. 1901; re-en. Sec. 2851, Rev. C. 1907; amd. Sec. 1, Ch. 62, L. 1915; amd. Sec. 1, Ch. 10, L. 1919; re-en. Sec. 4369, R.C.M. 1921; Cal. Pol. C. Sec. 3976; re-en. Sec. 4369, R.C.M. 1935; R.C.M. 1947, 16-301(part); amd. Sec. 7, Ch. 354, L. 2001.



7-2-2603. Withdrawal of name from petition.

7-2-2603. Withdrawal of name from petition. At any time on or before the date fixed for the hearing, any person having signed the original petition for the removal of the county seat may file a statement in writing with the county clerk that the person desires to have the person's name withdrawn from the petition, provided that not more than one withdrawal may be permitted by the same person.

History: En. Sec. 4157, Pol. C. 1895; amd. Sec. 1, p. 145, L. 1901; re-en. Sec. 2851, Rev. C. 1907; amd. Sec. 1, Ch. 62, L. 1915; amd. Sec. 1, Ch. 10, L. 1919; re-en. Sec. 4369, R.C.M. 1921; Cal. Pol. C. Sec. 3976; re-en. Sec. 4369, R.C.M. 1935; R.C.M. 1947, 16-301(part); amd. Sec. 279, Ch. 61, L. 2007.



7-2-2604. Consideration of petition -- submission to voters.

7-2-2604. Consideration of petition -- submission to voters. (1) For the purpose of testing the sufficiency of any petition which may be presented to the county commissioners as provided in this section, the county commissioners shall compare such petition with the pollbooks in the county clerk's office constituting the returns of the last general election held in their county for the purpose of ascertaining whether such petition bears the names of at least 50% of the voters listed therein. (2) If the petition is signed by at least 50% of the qualified electors of such county, the board of county commissioners must at the next general election submit the question of removal to the electors of the county. (3) If such petition then shows that it has not been signed by at least 50% of the voters of the county, after deducting from the original petition the names of all persons who may have signed such original petition and who may have filed or caused to be filed with the county clerk of said county or the board, on or before the date fixed for the hearing, their statement in writing of the withdrawal of their names from the original petition, it shall be deemed insufficient and the question of the removal of the county seat shall not be submitted.

History: En. Sec. 4158, Pol. C. 1895; amd. Sec. 2, p. 146, L. 1901; re-en. Sec. 2852, Rev. C. 1907; amd. Sec. 2, Ch. 10, L. 1919; re-en. Sec. 4370, R.C.M. 1921; Cal. Pol. C. Sec. 3977; re-en. Sec. 4370, R.C.M. 1935; amd. Sec. 1, Ch. 406, L. 1973; R.C.M. 1947, 16-302.



7-2-2605. Notice and conduct of election.

7-2-2605. Notice and conduct of election. (1) Notice of an election for removal of a county seat, clearly stating the object, must be given and the election must be held and conducted and the returns made in all respects in the manner prescribed by law in regard to the submitting of questions to the electors of a locality under the general election law at a regular or primary election. (2) In voting on the question, each elector must vote for the place in the county which the elector prefers by placing the mark X opposite the name of the place.

History: (1)En. Sec. 4159, Pol. C. 1895; re-en. Sec. 2853, Rev. C. 1907; re-en. Sec. 4371, R.C.M. 1921; Cal. Pol. C. Sec. 3979; re-en. Sec. 4371, R.C.M. 1935; Sec. 16-303, R.C.M. 1947; (2)En. Sec. 4160, Pol. C. 1895; re-en. Sec. 2854, Rev. C. 1907; re-en. Sec. 4372, R.C.M. 1921; Cal. Pol. C. Sec. 3980; re-en. Sec. 4372, R.C.M. 1935; Sec. 16-304, R.C.M. 1947; R.C.M. 1947, 16-303, 16-304; amd. Sec. 2, Ch. 387, L. 1995.



7-2-2606. Determination and publication of election results.

7-2-2606. Determination and publication of election results. (1) When the returns have been received and compared and the results ascertained by the board, if a majority of the qualified electors voting on the question have voted in favor of any particular place, the board must give notice of the results by posting notices thereof in all the election precincts of the county and by publishing a like notice in a newspaper printed in the county at least once a week for 4 weeks. (2) In the notice provided for in this section, the place selected to be the county seat of the county must be so declared from a day specified in the notice, not more than 90 days after the election. After the day named in the notice, the place chosen is the county seat of the county.

History: (1)En. Sec. 3, p. 146, L. 1901; re-en. Sec. 2855, Rev. C. 1907; amd. Sec. 1, Ch. 27, L. 1921; re-en. Sec. 4373, R.C.M. 1921; Cal. Pol. C. Sec. 3981; re-en. Sec. 4373, R.C.M. 1935; amd. Sec. 2, Ch. 406, L. 1973; Sec. 16-305, R.C.M. 1947; (2)En. Sec. 4162, Pol. C. 1895; re-en. Sec. 2856, Rev. C. 1907; re-en. Sec. 4374, R.C.M. 1921; Cal. Pol. C. Sec. 3982, re-en. Sec. 4374, R.C.M. 1935; Sec. 16-306, R.C.M. 1947; R.C.M. 1947, 16-305, 16-306.



7-2-2607. Transmittal of election results.

7-2-2607. Transmittal of election results. Whenever any election has been held as provided for in this part, the statement made by the board of county commissioners showing the result thereof must be deposited in the office of the county clerk. Whenever the board gives the notice prescribed by 7-2-2606(2), they must transmit a certified copy thereof to the secretary of state.

History: En. Sec. 4163, Pol. C. 1895; re-en. Sec. 2857, Rev. C. 1907; re-en. Sec. 4375, R.C.M. 1921; Cal. Pol. C. Sec. 3983; re-en. Sec. 4375, R.C.M. 1935; R.C.M. 1947, 16-307.



7-2-2608. Frequency of elections on question of moving county seat.

7-2-2608. Frequency of elections on question of moving county seat. (1) When an election has been held and a majority of the votes are not cast for some place other than that fixed by law as the existing county seat, no second election for the removal thereof may be held within 4 years thereafter. (2) When the county seat of a county has been once removed by a popular vote of the people of the county, it may be again removed from time to time in the manner provided by this part.

History: (1)En. Sec. 4164, Pol. C. 1895; re-en. Sec. 2858, Rev. C. 1907; re-en. Sec. 4376, R.C.M. 1921; Cal. Pol. C. Sec. 3984; re-en. Sec. 4376, R.C.M. 1935; Sec. 16-308, R.C.M. 1947; (2)En. Sec. 4, Ch. 146, L. 1901; re-en. Sec. 2859, Rev. C. 1907; re-en. Sec. 4377, R.C.M. 1921; Cal. Pol. C. Sec. 3985; re-en. Sec. 4377, R.C.M. 1935; Sec. 16-309, R.C.M. 1947; R.C.M. 1947, 16-308, 16-309; amd. Sec. 13, Ch. 250, L. 1979.






Part 27. Abandonment and Consolidation of Counties

7-2-2701. Abandonment and consolidation of counties.

7-2-2701. Abandonment and consolidation of counties. The organization and corporate existence of any county organized under the laws of this state may be abandoned and abolished and the territory within its boundaries may be attached to and made a part of some adjoining county in the manner provided by this part.

History: En. Sec. 1, Ch. 105, L. 1937; R.C.M. 1947, 16-4001.



7-2-2702. Petition for abandonment of county.

7-2-2702. Petition for abandonment of county. (1) A petition may be filed with the county clerk of a county asking that the question of abandoning and abolishing the organization and corporate existence of the county and attaching its territory to and making the territory a part of some adjoining county be submitted to the qualified electors of the county at an election. The petition must state the name of the adjoining county to which the territory of the county to be abandoned and abolished will be attached and made a part. (2) The petition must be signed by not less than 35% of the qualified electors of the county whose names appear upon the registration records of the county, must contain the post-office address and voting precinct of each individual signing it, and must state the name and address of three individuals to whom notice of the insufficiency of the petition must be sent if the petition does not have the required number of signatures of registered electors. A person, after signing the petition, may not be allowed or permitted to withdraw the person's signature or name from the petition.

History: En. Sec. 2, Ch. 105, L. 1937; R.C.M. 1947, 16-4002(part); amd. Sec. 280, Ch. 571, L. 1979; amd. Sec. 280, Ch. 61, L. 2007.



7-2-2703. Processing of petition -- certification to county commissioners.

7-2-2703. Processing of petition -- certification to county commissioners. (1) It is the duty of the election administrator, within 30 days after the filing of the petition, to examine it and to ascertain and determine from the registration records of the county whether the petition is signed by the required number of registered electors. The election administrator may be authorized by the board of county commissioners to employ additional help in the administrator's office to assist in the work of examining the petition, and the board shall provide for their compensation. (2) When the examination is completed, the election administrator shall attach to the petition the administrator's certificate, properly dated and signed, showing the result of the examination. If the certificate shows that the petition is signed by the required number of registered electors, the election administrator shall present the petition to the board at its first regular meeting after the date of the certificate.

History: En. Sec. 2, Ch. 105, L. 1937; R.C.M. 1947, 16-4002(part); amd. Sec. 281, Ch. 571, L. 1979; amd. Sec. 281, Ch. 61, L. 2007.



7-2-2704. Hearing on petition by county commissioners -- notice.

7-2-2704. Hearing on petition by county commissioners -- notice. (1) Whenever any such petition is presented to the board of county commissioners of a county with a certificate of the election administrator attached thereto and showing that the petition has been signed by not less than 35% of the registered electors of the county whose names appear upon the registration records of the county, as provided in 7-2-2702 and 7-2-2703, the board shall, immediately upon presentation of the petition, make and enter an order in its minutes fixing a day for considering and taking final action on the petition. The date for final action shall be not less than 30 or more than 35 days after the date when the order is made. (2) The board shall cause a notice to be published as provided in 7-1-2121 to the effect that the petition has been presented to the board asking for the abandonment and abolishment of the county and that any registered electors of the county interested therein may appear and be heard thereon.

History: En. Sec. 3, Ch. 105, L. 1937; R.C.M. 1947, 16-4003(1); amd. Sec. 282, Ch. 571, L. 1979; amd. Sec. 3, Ch. 349, L. 1985.



7-2-2705. Petition to amend proposed consolidation.

7-2-2705. Petition to amend proposed consolidation. (1) At any time prior to 5 days before the date fixed for consideration and final action on the petition, 50% of the registered electors residing within a particular part or portion of the county may file with the county clerk of the county a petition in writing, signed by them, asking that the part or portion of the county within which the petitioners reside not be attached to the county designated in the petition for abandonment but be attached to some other adjoining county. A person, after signing the petition, may not be allowed or permitted to withdraw the person's signature or name from the petition. (2) The petition authorized by subsection (1) must definitely, particularly, and accurately describe the boundaries of the part or portion of the county that the petitioners desire to be attached to the other adjoining county and must specify and name the other adjoining county to which the part or portion is to be attached if the county is abandoned and abolished. (3) Separate and independent petitions may be filed by registered electors residing within the boundaries of separate and distinct and different parts or portions of the county, asking that, if the county is abandoned, the territory embraced within the boundaries described in the petition be attached to and become parts of the same or different adjoining counties other than the county named and designated in the petition for abandonment.

History: En. Sec. 3, Ch. 105, L. 1937; R.C.M. 1947, 16-4003(part); amd. Sec. 282, Ch. 61, L. 2007.



7-2-2706. Processing of petition to amend proposed consolidation -- certification to county commissioners.

7-2-2706. Processing of petition to amend proposed consolidation -- certification to county commissioners. Whenever any petition is filed under 7-2-2705, the election administrator shall immediately examine the petition and determine from the registration records of the county whether the petition has been signed by the required number of registered electors and shall attach to the petition the administrator's certificate showing the total number of registered electors residing within the boundaries described in the petition and the number of registered electors whose names appear on the petition and shall deliver the petition, with the certificate attached, to the board of county commissioners when the board meets to consider and take final action on the petition for abandonment.

History: En. Sec. 3, Ch. 105, L. 1937; R.C.M. 1947, 16-4003(part); amd. Sec. 283, Ch. 571, L. 1979; amd. Sec. 283, Ch. 61, L. 2007.



7-2-2707. Action on petitions -- resolution.

7-2-2707. Action on petitions -- resolution. (1) On the day fixed by the board for consideration and final action on such petition for abandonment, the board shall meet and examine and consider all petitions which may have been filed praying that particular parts or portions of said county, if abandoned, be attached to an adjoining county or counties other than the county named in such petition for abandonment and shall determine the sufficiency of each such petition filed and shall enter its findings with regard thereto in its minutes. Said board shall thereupon adopt a resolution, which shall be in writing and also entered in full in its minutes. (2) Said resolution must be signed by the members of the board, and the county clerk must, within 5 days thereafter, make the certified copies of said resolution, with copy of petition or petitions attached, and transmit one copy to the governor of Montana and one copy to the county clerk of each county to which any part or portion of said county is to be attached if abandoned.

History: En. Sec. 4, Ch. 105, L. 1937; R.C.M. 1947, 16-4004(part).



7-2-2708. Form of resolution.

7-2-2708. Form of resolution. The resolution authorized by 7-2-2707 shall be in substantially the following form: Whereas, there has been filed with the election administrator of (name) county, Montana, a petition asking that the organization and corporate existence of the county be abandoned and abolished and its territory attached to and made a part of an adjoining county, the county of (name), Montana; and Whereas, the petition has been presented to the board of county commissioners of (name) County, with a certificate of the election administrator of the county attached thereto showing that the petition has been signed by not less than 35% of the registered electors of the county; and (If a petition for attaching any part or portion of the county, in case of abandonment, to an adjoining county or counties other than the county named in the petition for abandonment and found to have been signed by the required number of registered electors, insert the following for each petition:) Whereas, there has been filed a petition signed by not less than 50% of the registered electors residing within that part or portion of the county described as (give description as contained in petition), praying that the part or portion of the county within the boundaries be attached to and made a part of the county of (name of county given in petition) if the county is abandoned. Now, therefore, be it resolved that if (name) County shall be abandoned and abolished, the territory embraced within its boundaries shall be attached to and become part of the following: (if all to be attached to one adjoining county so state, but if parts or portions to any other county or counties, then describe the part or portion to go to each adjoining county as well as to the county named in the petition for abandonment). Be it further resolved that the county clerk of (name) County, Montana, make copies of this resolution, each with a copy of said petition for abandonment with the signatures omitted therefrom (and copies of petitions for attaching parts or portions of said county to adjoining county or counties other than the county named in the petition for abandonment, if any were filed and found sufficient, with signatures omitted), and certify to the same and affix the seal of the county thereto and transmit one of the copies to the governor of Montana and one of the copies to the clerk of each county to which any part of the county is to be attached if abandoned.

History: En. Sec. 4, Ch. 105, L. 1937; R.C.M. 1947, 16-4004(part); amd. Sec. 284, Ch. 571, L. 1979.



7-2-2709. Election on question of abandonment and consolidation.

7-2-2709. Election on question of abandonment and consolidation. (1) (a) Within 14 days after transmittal of the resolution provided for in 7-2-2707, the boards of county commissioners of the county in which the petition referred to in the resolution was filed and of each county designated in the resolution as a county to which any of the territory of the county, if abandoned and abolished, would be attached and made a part, shall, in a joint meeting and by joint resolution of the boards, call a special election in all affected counties to be held in conjunction with the next regular or primary election. (b) The joint resolution shall fix a day for holding the election in the counties. If a general election will be held in the counties not less than 90 days or more than 120 days after the date of the resolution provided for in 7-2-2707, the joint resolution must direct that the question be submitted to the registered electors of the counties at the general election. The joint resolution must be filed in the office of the secretary of state, and copies of the resolution must be transmitted to the election administrator of each of the counties in which the election is to be held. (2) At the election there must be submitted: (a) to the registered electors of the county in which the petition was filed, the question of whether or not the county is to be abandoned and abolished and its territory attached to and made a part of the county designated and named for the purpose in the petition; and (b) to the registered electors of each county named and designated in the resolution as a county to which a part of the territory of the county proposed to be abandoned and abolished is to be attached and made a part if the county is abandoned and abolished, the question of whether or not the part of the territory of the county, if abandoned and abolished, described in the resolution must be attached to and become a part of the county.

History: En. Sec. 5, Ch. 105, L. 1937; R.C.M. 1947, 16-4005; amd. Sec. 285, Ch. 571, L. 1979; amd. Sec. 2, Ch. 79, L. 1983; amd. Sec. 3, Ch. 387, L. 1995.



7-2-2710. Procedure to hold election.

7-2-2710. Procedure to hold election. (1) The election administrator of each of the counties, after receiving a copy of the election proclamation, shall present it to the board of county commissioners if the board is then in session or, if not in session, then at the first meeting held thereafter. The board of county commissioners of each of the counties shall issue the proclamations and give the notices of election which are required by the general laws of this state when questions are to be submitted to the qualified electors of a county at an election. The proclamation and notices shall include a description of the boundaries of that part of the county proposed to be abandoned and attached to and made a part of such county if the county is abandoned. (2) The election administrator of each of the counties shall give notice of the closing of the registration books and shall cause the same to be closed at the time and in the manner provided by the general registration and election laws of this state. (3) The election shall be held, voted, counted, and returns made and canvassed in the manner provided by the general election laws of this state.

History: En. Secs. 6, 7, Ch. 105, L. 1937; R.C.M. 1947, 16-4006, 16-4007(part); amd. Sec. 286, Ch. 571, L. 1979.



7-2-2711. Form of ballot.

7-2-2711. Form of ballot. (1) At such election the question to be submitted to the qualified electors of the county in which said petition was filed shall be as follows: [] FOR the abandonment and abolishment of the county of (name) and attaching the territory within its boundaries to and making the same a part of the county or counties of (name). [] AGAINST the abandonment and abolishment of the county of (name) and attaching the territory within its boundaries to and making the same a part of the county or counties of (name). (2) The question to be submitted to the qualified electors of the counties designated in the resolution as the county or counties to which the territory of the county proposed to be abandoned and abolished is to be attached and made a part shall be as follows: [] FOR attaching to and making a part of the county of (name) a part of the territory within the boundaries of the county of (name) if the same is abandoned and abolished. [] AGAINST attaching to and making a part of the county of (name) a part of the territory within the boundaries of the county of (name) if the same is abandoned and abolished.

History: En. Sec. 7, Ch. 105, L. 1937; R.C.M. 1947, 16-4007(part).



7-2-2712. Canvass of returns -- proclamation of results.

7-2-2712. Canvass of returns -- proclamation of results. (1) The board of county commissioners of each county, acting as a canvassing board, shall, within 10 days after the election, canvass the returns of the election. Within 5 days after the canvass, the election administrator of each county shall make and enter in the records of the board a statement of the vote in the county and transmit to the secretary of state, by certified mail, an abstract of the vote, which must be marked "election returns". (2) Within 10 days after receiving the abstracts from all counties in which the election was held and on notice from the secretary of state, the board of state canvassers shall meet and canvass, compute, and determine the vote. The secretary of state, as secretary of the board, shall make and file in the secretary of state's office a statement of the canvass and transmit a copy of the canvass to the governor. (3) Upon receipt of the copy, the governor shall issue a proclamation declaring the result of the election and shall file a copy of the proclamation in the office of the secretary of state and transmit a copy of the proclamation to the county clerk of each of the counties in which the election was held. Each county clerk shall file the proclamation in the clerk's office and present the proclamation to the board of county commissioners of that county at the first meeting of the board after the copy has been received by the clerk.

History: En. Sec. 8, Ch. 105, L. 1937; R.C.M. 1947, 16-4008; amd. Sec. 287, Ch. 571, L. 1979; amd. Sec. 284, Ch. 61, L. 2007.



7-2-2713. Effect of election results.

7-2-2713. Effect of election results. (1) If at the election a majority of the votes cast in the county in which the petition for abandonment was filed are cast in favor of the abandonment and abolishment of the county and if a majority of the votes in the county designated in the petition as the county to which the territory of the abandoned county shall be attached are cast in favor of attachment, then: (a) (i) the organization and the political and corporate existence of the county in which the petition for abandonment was filed terminate; (ii) the county is abandoned, abolished, and disincorporated and ceases to exist; and (iii) except as provided in subsection (2) of this section, its territory is attached to and becomes a part of the counties designated in the resolution adopted under 7-2-2707; and (b) the terms of office of each of the officers of the abandoned county and of the members of the board of county commissioners thereof terminate at midnight on the following June 30. (2) If at the election a majority of the votes in any adjoining county named in the resolution adopted under 7-2-2707, other than the county designated in the petition for abandonment as the county to which the territory of the abandoned county shall attach, are cast against the attaching of any portion of the territory of the abandoned county to such adjoining county, then such portion of the territory described in the resolution attaches and becomes a part of the county designated in the petition for abandonment as the county to which the territory of the abandoned county attaches.

History: En. Sec. 9, Ch. 105, L. 1937; R.C.M. 1947, 16-4009; amd. Sec. 14, Ch. 250, L. 1979.



7-2-2714. through reserved.

7-2-2714 through 7-2-2720 reserved.



7-2-2721. Disposition of townships.

7-2-2721. Disposition of townships. The townships of a county abandoned and abolished under this part shall be townships of the county to which the territory within such townships is attached until such time as they may be changed by the board of county commissioners of such county. If a township of such abandoned county is divided and a part attached to one and a part attached to another adjoining county, then the board of county commissioners of the county to which attached, until further order of such board, shall attach such territory to an adjoining township within such county.

History: En. Sec. 10, Ch. 105, L. 1937; amd. Sec. 6, Ch. 253, L. 1975; R.C.M. 1947, 16-4010.



7-2-2722. Disposition of property.

7-2-2722. Disposition of property. Each county to which any part of the territory of an abandoned county is attached and made a part: (1) shall succeed to, must have, must possess, and shall own all real estate, all improvements on the property, all tangible property, and all county highways situated within the territory of the abandoned county attached to the county and all certificates of tax lien sales to lands and improvements on the lands situated within the territory; and (2) has the same right and power to sell and assign the certificates and to apply for and obtain tax deeds to the lands and improvements and to sell and dispose of the lands and improvements as were or would have been possessed by the abandoned county if it had not been abandoned.

History: En. Sec. 11, Ch. 105, L. 1937; R.C.M. 1947, 16-4011; amd. Sec. 1, Ch. 110, L. 2007.



7-2-2723. Vesting of property and legal rights.

7-2-2723. Vesting of property and legal rights. The county designated in the petition for the abandonment of a county as the county to which the territory of the abandoned county is to be attached, subject to the provisions of this part, shall: (1) succeed to, have, possess, and own all other property, assets, liens, rights, remedies, and claims of every kind owned and belonging to or possessed by the abandoned county on the date that county ceases to exist; and (2) have the right to demand, collect, and receive all money to which the abandoned county was entitled for taxes for which tax lien sales had not been held, for licenses, and for other demands remaining unpaid on the date that the abandoned county ceases to exist and to enforce in any manner authorized by law all rights, remedies, and claims.

History: En. Sec. 12, Ch. 105, L. 1937; R.C.M. 1947, 16-4012; amd. Sec. 5, Ch. 2, L. 2009.



7-2-2724. Disposition of records and other papers.

7-2-2724. Disposition of records and other papers. (1) All maps, plats, papers, documents, records, record books, indexes, and files of every kind and description belonging to an abandoned and abolished county or in the possession of any of the officers thereof on the date when such county ceases to exist shall be, immediately after such county ceases to exist, removed to the county seat of the county designated in the petition for abandonment as the county to which the territory of the abandoned and abolished county is to be attached. The same shall be delivered over to the custody of the proper officers of such county and be placed in the proper offices thereof and shall thereafter constitute the maps, plats, papers, documents, records, record books, indexes, and files of such county. The cost and expense of such transfer and removal shall be paid by warrants ordered drawn and issued by the board of county commissioners of such county against the general fund of such abandoned and abolished county. (2) (a) If any part of an abandoned county shall be attached to and become a part of any adjoining county other than the county designated in the petition for abandonment, it shall be the duty of the board of county commissioners of the county designated in said petition for abandonment: (i) to enter into a contract with some competent person or persons for transcribing so much of the records of said abandoned county as affects or relates to the property in that portion of the abandoned county which has been attached to such other county; (ii) to prepare complete and proper indexes for such transcribed records; and (iii) to transmit such transcribed records and indexes, when completed, to such other county. (b) If portions of such abandoned county have been attached to more than one adjoining county, the board of county commissioners may enter into separate contracts for transcribing the records for each of such other counties or may enter into one contract for transcribing the records for all of such other counties. (c) Chattel mortgages, construction and other liens, and other instruments filed but not recorded shall not be transcribed, but the original instruments shall be transmitted to such other county or counties. The cost of transcribing, indexing, and transmitting such records shall be paid by warrants drawn by the board of county commissioners letting such contracts on the general fund of the abandoned county. All of the provisions of 7-2-2405 through 7-2-2407 shall apply to such transcribed records.

History: En. Sec. 13, Ch. 105, L. 1937; R.C.M. 1947, 16-4013.



7-2-2725. Status of continuing contracts.

7-2-2725. Status of continuing contracts. Except as provided in 7-2-2726, all valid and existing contracts entered into by a county abandoned and abolished under this part which, by the terms thereof, will extend beyond the time when such county ceases to exist shall continue in full force and effect as contracts of the county designated in the petition for abandonment as the county to which the territory of the abandoned and abolished county is attached and made a part.

History: En. Sec. 14, Ch. 105, L. 1937; R.C.M. 1947, 16-4014(part).



7-2-2726. Status of printing contracts.

7-2-2726. Status of printing contracts. (1) If the abandoned and abolished county has entered into a printing contract in accordance with the provisions of Title 18, chapter 7, part 4, and the contract is in full force and effect on the date when the county ceases to exist, the purchase of all supplies and printing for the county designated in the petition for abandonment as the county to which the territory of the abandoned and abolished county is attached shall be divided by the board of county commissioners of the continuing county between the contract of the abandoned county and any similar existing contract entered into by the board of the continuing county in such manner as the board considers equitable and just to the holders of both contracts until the expiration of the contract entered into by the abandoned and abolished county. (2) When a petition is filed with the election administrator of a county for the abandonment and abolishment of the county in accordance with the provisions of 7-2-2702 and 7-2-2703, the board of county commissioners of the county may not thereafter enter into any contract under the provisions of Title 18, chapter 7, part 4, until the time has expired when the petition may be presented to the board by the county clerk as provided in 7-2-2702 and 7-2-2703.

History: En. Sec. 14, Ch. 105, L. 1937; R.C.M. 1947, 16-4014(part); amd. Sec. 15, Ch. 250, L. 1979; amd. Sec. 288, Ch. 571, L. 1979.



7-2-2727. Effect of abandonment on school and special districts.

7-2-2727. Effect of abandonment on school and special districts. (1) All school districts and other special districts of an abandoned and abolished county shall continue as and be such school districts and special districts of the county to which such territory is attached and becomes a part. The members of the boards of trustees or directors of such school districts or other special districts shall continue to be the trustees and directors thereof until the terms of office for which they were elected or appointed shall expire. If any of such school districts shall bear the same numbers as school districts of the county to which the territory within the boundaries of such abandoned and abolished county is attached and made a part, the county superintendent shall either renumber the school districts of said abandoned and abolished county or shall give them such designation in addition to their numbers as will distinguish them from the districts in the county to which such territory is attached and made a part. If the territory of any school district shall be divided and parts attached to two or more counties, such school district shall be a joint school district of such counties. (2) All funds of all school districts and of all other special districts of an abandoned and abolished county shall be transferred to and paid over to the county treasurer of the county to which the territory of such school district is attached and becomes a part and shall be accounted for by said county treasurer as the funds of such districts. If a joint school district is created, the state superintendent of public instruction shall designate the county treasurer to whom such funds are to be transferred and paid over. All taxes levied for all school funds and funds of other special districts of such abandoned and abolished county remaining unpaid at the time said county ceased to exist and all other money which would have accrued to such funds if said county had not been abandoned and abolished, when received by such county treasurer, shall be deposited to the credit of the proper school or special district funds.

History: En. Sec. 22, Ch. 105, L. 1937; R.C.M. 1947, 16-4022.



7-2-2728. Effect of abandonment on county high schools.

7-2-2728. Effect of abandonment on county high schools. (1) If a county high school shall have been established in any abandoned and abolished county when such county ceases to exist, such county high school shall become the high school of the district in which it is situated or located and all property, both real and personal, owned by such county or acquired for and used in connection with the maintenance and operation of such county high school shall become and be the property of such school district to be used by such school district for the maintenance and operation of such district high school. All lawful existing contracts of such county high school shall be assumed by and become the contracts of such school district. The terms of office of all trustees of such county high school shall cease and terminate at the time the existence of said abandoned and abolished county shall cease and terminate. (2) All money in all county high school funds shall be transferred and paid over to the treasurer of the county to which the territory in which the school district succeeding to the property of the county high school is attached and made a part and used and applied as follows: (a) Any money in any bond sinking and interest funds shall be used for the payment and interest on any unpaid and outstanding high school bonds. (b) (i) If there shall be outstanding any high school warrants at the time such county high school ceases to exist, then all money in such county high school funds, except sinking and interest funds, shall be used for the payment of such warrants, with interest thereon. (ii) If such money is insufficient to pay all outstanding warrants, with the interest thereon, then such warrant indebtedness shall be assumed by and become warrant indebtedness of such school district. (c) If there be no such high school warrants outstanding, then the money in such funds shall be transferred to the high school fund of the school district which, under the provisions of this part, is to maintain such high school as a district high school. (3) (a) All taxes levied for any sinking and interest fund for county high school bonds and remaining unpaid at the time the abandoned and abolished county ceases to exist, when collected, shall be deposited to the credit of such fund. (b) All taxes levied for high school purposes and remaining unpaid when such county ceases to exist and all other money which would have gone to such high school if the county had not been abandoned and abolished, when collected, shall be deposited to the proper high school funds of the district in the county to which the territory of the abandoned and abolished county has been attached and made a part.

History: En. Sec. 23, Ch. 105, L. 1937; R.C.M. 1947, 16-4023.



7-2-2729. Tax liability of property within abandoned county for debts of continuing county.

7-2-2729. Tax liability of property within abandoned county for debts of continuing county. (1) Whenever a county is abandoned and abolished and its territory is attached to and made a part of an adjoining county under the provisions of this part, none of the property situated within the boundaries of such abandoned and abolished county shall be subjected to taxation or taxed for the payment of any indebtedness of such adjoining county which may exist at the time such territory is attached to and made a part of such adjoining county. (2) If an adjoining county to which the territory of an abandoned and abolished county is attached and made a part shall have outstanding and unpaid bonds at the time such territory is attached to and made a part of such county, such bonds shall be the indebtedness of such adjoining county. None of the property situated within the territory of the abandoned county shall be subjected to any taxes to pay the principal or interest of such bonds, but such taxes shall be levied only against the property within the boundaries of such adjoining county as the same existed before the territory of the abandoned and abolished county was attached to and made a part thereof.

History: En. Sec. 18, Ch. 105, L. 1937; R.C.M. 1947, 16-4018(part).



7-2-2730. Establishment of special warrant district or special funding bond district in continuing county.

7-2-2730. Establishment of special warrant district or special funding bond district in continuing county. (1) After all warrants have been drawn and issued against the funds of the adjoining county, referred to in 7-2-2729, to pay the claims and demands existing against the adjoining county on the date when the territory of the abandoned and abolished county was attached to the adjoining county, all money in the funds of the adjoining county must be used and applied in payment of the warrants drawn against its respective funds. If that money is not sufficient to pay all of the warrants, with the interest on the warrants, then the board of county commissioners shall make an order creating a special warrant district and shall include within the district all of the territory of the adjoining county but may not include in the district any of the territory of the abandoned and abolished county. The board of county commissioners shall, subject to 15-10-420, at the time of making levies for county purposes, levy a special tax against all taxable property in the district to pay the warrants, with interest on the warrants, outstanding against the funds of the adjoining county. The board may extend the tax levy over a period of not more than 3 years. (2) (a) If it appears to the board that it will require too large a tax levy to pay the warrant indebtedness, with interest, within 3 years, the board, instead of creating a special warrant district, shall create and establish a special funding bond district and shall include within the boundaries of the district all of the territory within the adjoining county but may not include in the district any of the territory of the abandoned and abolished county attached to the adjoining county. After all money in the several funds of the adjoining county applicable to payment of the warrants has been applied in payment of the outstanding warrants and interest on the warrants, the board may issue bonds in an amount sufficient to pay and redeem all warrants remaining outstanding, with interest on the warrants. An election is not required to issue the bonds. (b) The bonds must be issued in the name of the adjoining county and must contain recitals to the effect that the principal and interest of the bonds will be paid by tax levies against the property situated within the boundaries of the adjoining county as the boundaries existed before the territory of the abandoned and abolished county was attached to the adjoining county and that none of the property within the territory of the abandoned and abolished county will be subjected to the levies. Except as otherwise provided in this section, the bonds must be issued and sold and tax levies must be fixed and made to pay the principal and interest on the bonds in the manner provided by 7-7-107, 7-7-108, 7-7-123, 7-7-124, 7-7-2104, 7-7-2106, and parts 22 and 23 of chapter 7, as far as applicable, apply to the bonds. (3) For the purposes of 15-10-420, the adjoining county and the abandoned and abolished county are considered separate taxing jurisdictions with relation to the warrants or bonds described in this section.

History: En. Sec. 18, Ch. 105, L. 1937; R.C.M. 1947, 16-4018(a), (b); amd. Sec. 5, Ch. 370, L. 1987; amd. Sec. 8, Ch. 574, L. 2001.



7-2-2731. through reserved.

7-2-2731 through 7-2-2740 reserved.



7-2-2741. Processing of claims against abandoned county.

7-2-2741. Processing of claims against abandoned county. (1) All claims and demands against any abandoned and abolished county for salaries, services, wages, materials, and supplies; for all other current expenses; and for claims and demands accruing under contracts and for which said county was liable at the time it ceased to exist and which had not been approved and warrants issued therefor prior to the time it ceased to exist shall be presented to the board of county commissioners of the county designated in the petition for abandonment as the county to which its territory is attached and made a part. Except as provided in subsection (2), all such claims and demands shall be acted on by the board of such county, and warrants shall be issued in payment thereof in the same manner as though the same had been incurred by such county. (2) All such warrants shall be drawn and issued against the proper funds of such abandoned and abolished county. No such claim or demand shall be approved or warrant issued in payment thereof if the amount of such claim or demand exceeds the unexpended balance of appropriation for such purpose contained in the budget of the abandoned and abolished county for the year in which the same was incurred.

History: En. Sec. 15, Ch. 105, L. 1937; R.C.M. 1947, 16-4015.



7-2-2742. Transfer and use of funds of abandoned county.

7-2-2742. Transfer and use of funds of abandoned county. (1) All money in each of the funds of an abandoned and abolished county shall be transferred to and paid over by the treasurer thereof to the treasurer of the county designated in the petition for abandonment as the county to which its territory is to be attached and become a part and shall be kept and maintained by such treasurer in separate funds in the name of such abandoned and abolished county and, except as provided in subsection (2), used and applied for paying warrants issued against such funds by the abandoned and abolished county prior to the time it ceased to exist and for paying warrants issued against such fund by the board of county commissioners of the county to which it is attached and becomes a part under the provisions of 7-2-2724 and 7-2-2741 and the interest on such warrants. (2) Money in any bond sinking and interest funds of such abandoned and abolished county shall be used and applied for the sole purpose of paying the interest and principal becoming due on unpaid and outstanding bonds of such county.

History: En. Sec. 16, Ch. 105, L. 1937; R.C.M. 1947, 16-4016(part).



7-2-2743. Collection of taxes and other money.

7-2-2743. Collection of taxes and other money. Taxes levied for all funds that were delinquent on the day the county ceased to exist and for which tax lien sales had not been held and all licenses and other money owing to the county at that time must be collected by the treasurer of the county designated in the petition for abandonment as the county to which its territory is to be attached and must be deposited to the credit of the funds of the abandoned and abolished county.

History: En. Sec. 16, Ch. 105, L. 1937; R.C.M. 1947, 16-4016(part); amd. Sec. 6, Ch. 2, L. 2009.



7-2-2744. Transfer of money when claims against fund satisfied.

7-2-2744. Transfer of money when claims against fund satisfied. (1) When all warrants issued and outstanding against any fund of an abandoned and abolished county, with the interest thereon, have been fully paid, any balance standing to the credit of such fund shall be transferred to any other fund or funds of such county in which there is not sufficient money to pay the warrants issued and outstanding against the same, with interest thereon. (2) If, after payment of all warrants issued against all such funds, balances remain in any thereof, the same shall be transferred to and become a part of the bond sinking and interest funds of such abandoned county.

History: En. Sec. 16, Ch. 105, L. 1937; R.C.M. 1947, 16-4016(part).



7-2-2745. Procedure if insufficient funds -- special warrant district or special funding bond district.

7-2-2745. Procedure if insufficient funds -- special warrant district or special funding bond district. (1) After all warrants have been drawn and issued against the funds of an abandoned and abolished county under the provisions of 7-2-2724 and 7-2-2741, if it shall appear to the satisfaction of the board of county commissioners of the county designated in the petition for abandonment as the county to which the territory of the abandoned and abolished county is to be attached and made a part that the money in the several funds of such abandoned and abolished county, together with all money which may be received for such funds from the payment and collection of delinquent taxes, unpaid licenses, and other sources owing to such abandoned and abolished county, will be insufficient to pay all outstanding and unpaid warrants issued and drawn against such funds, then the board of such county shall make an order creating a special warrant district and shall include within such district all of the territory embraced within the boundaries of the abandoned and abolished county at the time it ceased to exist. (2) If it shall appear to the satisfaction of the board that a tax levy sufficient to pay such warrants and interest, when spread over a term of 3 years, will be too great a hardship on and too burdensome to the taxpayers owning property within the boundaries of such abandoned and abolished county, said board, instead of creating such special warrant district, shall create and establish a special funding bond district and shall include within the boundaries thereof all of the territory embraced within the boundaries of such abandoned and abolished district at the time it ceased to exist.

History: En. Sec. 16, Ch. 105, L. 1937; R.C.M. 1947, 16-4016(part).



7-2-2746. Details relating to special warrant district.

7-2-2746. Details relating to special warrant district. (1) The board of county commissioners creating a special warrant district shall, at the time of making and fixing tax levies for county purposes, subject to 15-10-420, make and fix a levy against all taxable property within the special warrant district for the payment of the warrants and the interest on the warrants. The proceeds of the levy, when collected, must be deposited by the county treasurer in a separate fund that must be used for the payment of the warrants and interest on the warrants. (2) The tax levy is not required to be made at a rate that will pay all of the warrants, with interest, in 1 year, but if the board considers it in the best interests of the taxpayers owning property within the special warrant district, the levy may be spread over a term of not more than 3 years.

History: En. Sec. 16, Ch. 105, L. 1937; R.C.M. 1947, 16-4016(part); amd. Sec. 9, Ch. 574, L. 2001.



7-2-2747. Details relating to special funding bond district.

7-2-2747. Details relating to special funding bond district. (1) The board of county commissioners and the county clerk of the county to which the territory of such abandoned and abolished county has been attached and made a part shall be, respectively, the board of trustees and the clerk of a special funding bond district created pursuant to 7-2-2745(2), and the county treasurer shall act as the treasurer thereof. The board of trustees shall adopt an appropriate seal for such district. (2) (a) After such district has been created and established, the board of trustees shall direct the county treasurer to use and apply all money in the several funds of the abandoned and abolished county, except money in any bond sinking and interest funds, to the payment of warrants issued and outstanding against such funds, with the interest thereon. Said board of trustees shall thereupon issue and sell bonds of such special funding bond district in an amount sufficient to pay all warrants against such funds remaining outstanding and unpaid, with the interest thereon. The proceeds derived from the sale of such bonds shall be used for such purpose and no other. (b) All taxes levied for the payment of the principal and interest of such bonds, all taxes levied by the abandoned and abolished county for all of its funds (except bond sinking and interest funds) delinquent at the time such county ceased to exist, and all money owing to such abandoned and abolished county from all other sources shall be, when collected, paid into a special sinking and interest fund and used for the purpose of paying the principal and interest of such bonds and for no other purpose.

History: En. Sec. 16, Ch. 105, L. 1937; R.C.M. 1947, 16-4016(part).



7-2-2748. Special funding bond district bonds.

7-2-2748. Special funding bond district bonds. (1) Bonds issued under 7-2-2747 shall not be issued for a longer period than 10 years and shall be issued without submitting the question of doing so to any election. Such bonds shall be issued in the name of such district and shall be signed by the trustees. The clerk shall attest the same and affix the seal of the district thereof, and they shall be registered in the office of the county treasurer, who shall certify such registration on such bonds. Except as otherwise provided herein and insofar as the same are not in conflict herewith, all of the provisions of 7-7-107, 7-7-108, 7-7-123, 7-7-124, 7-7-2104, 7-7-2106, and parts 22 and 23 of chapter 7 shall apply to, govern, and control the issuance, sale, and payment of such bonds, with the interest thereon, and the levying of taxes for such purposes. (2) There shall be inserted and made a part of each such bond statements setting forth the purpose for which the same is issued and that said bonds do not incur, create, or constitute any indebtedness or obligation whatever on the part of the county of (naming the county whose board of county commissioners, acting as such trustees, are issuing such bonds) but that the principal and interest thereof will be paid by special millage taxes levied against all of the taxable property situated within the boundaries of such special funding bond district.

History: En. Sec. 16, Ch. 105, L. 1937; R.C.M. 1947, 16-4016(part); amd. Sec. 6, Ch. 370, L. 1987.



7-2-2749. Payment of outstanding bonds of abandoned county.

7-2-2749. Payment of outstanding bonds of abandoned county. (1) If any abandoned and abolished county shall have any bonds outstanding and unpaid at the time it ceases to exist, the territory within the boundaries of such county as they existed when such county so ceased to exist shall constitute a special district for the payment thereof. The board of county commissioners of the county designated in the petition for abandonment as the county to which the territory of such county is to be attached and made a part shall annually levy a tax against all taxable property in such taxing district sufficient to pay the interest and principal of such bonds as the same become due, and all of the provisions of 7-7-107, 7-7-108, 7-7-123, 7-7-124, 7-7-2104, 7-7-2106, and parts 22 and 23 of chapter 7 shall apply to, govern, and control the levying and collection of such taxes and the payment of interest and principal thereof by the boards and officers of the county within which such district is situated. (2) Any and all money in any bond sinking and interest funds of such abandoned and abolished county, when transmitted and paid over to the treasurer of the county to which the territory of such abandoned and abolished county has been attached, shall be credited to and deposited in a sinking and interest fund. All taxes levied for the payment of such bonds and interest and delinquent at the time such county ceased to exist, all taxes levied for such sinking and interest fund in accordance with the provisions of 7-2-2742 through 7-2-2750, and all other money coming to the hands of such county treasurer for the use or benefit of such abandoned county, when not required for any other purposes under the provisions of this part, shall be deposited to the credit of such sinking and interest fund and used for the payment of the principal and interest of such bonds and for no other purpose.

History: En. Sec. 16, Ch. 105, L. 1937; R.C.M. 1947, 16-4016(part); amd. Sec. 7, Ch. 370, L. 1987.



7-2-2750. Procedure to collect and transmit taxes when several counties involved.

7-2-2750. Procedure to collect and transmit taxes when several counties involved. (1) Whenever any levy is made under the provisions of 7-2-2745 through 7-2-2749, the county clerk of the county in which the board of county commissioners makes the levy shall immediately certify the levy to the county clerk of each other county to which any part of the territory of the abandoned county has been attached. (2) (a) The county clerk of each other county shall compute and extend the taxes against the property within the portion of the abandoned county that has been attached to the clerk's county, and the treasurer of that county shall collect the taxes at the same time and in the same manner that other taxes are collected by the county treasurer. (b) Each county treasurer shall, at least twice each year, once during the second week in December and once during the second week in June, transmit the amount of all taxes paid to and collected by the county treasurer to the treasurer of the county in which the board made the tax levy.

History: En. Sec. 16, Ch. 105, L. 1937; R.C.M. 1947, 16-4016(part); amd. Sec. 285, Ch. 61, L. 2007.



7-2-2751. Disposition of money of abandoned district.

7-2-2751. Disposition of money of abandoned district. If, after all warrants issued and drawn by an abandoned and abolished district during its existence against its several funds and all warrants drawn and issued against said funds under the provisions of 7-2-2724 and 7-2-2741 have been fully paid, with the interest thereon: (1) any balance remains in such funds, such balance, with any and all money thereafter accruing to any of such funds from the collection of delinquent taxes, unpaid licenses, and from other sources shall be deposited: (a) to the credit of any special sinking and interest fund for the payment of district funding bonds issued under the provisions of 7-2-2745(2), 7-2-2747, and 7-2-2748; and (b) if there be no such fund, then to the credit of any bond sinking and interest fund under 7-2-2749 and 7-2-2750; and (2) after all warrants issued and drawn against any of such funds with the interest thereon, and all district funding bonds issued under the provisions of 7-2-2745(2), 7-2-2747, and 7-2-2748 and all bonds referred to in 7-2-2749 have been fully paid, then any balance remaining in any of such funds and all money accruing to any or all of such funds thereafter from any and all sources shall be deposited to the credit of such funds of the county designated in the petition for abandonment as the county to which the territory of the abandoned and abolished county has been attached and made a part, as its board of county commissioners may direct.

History: En. Sec. 17, Ch. 105, L. 1937; R.C.M. 1947, 16-4017.



7-2-2752. Liability for and payment of indebtedness of abandoned county.

7-2-2752. Liability for and payment of indebtedness of abandoned county. It is intended by the provisions of this part that no part of the indebtedness of an abandoned and abolished county shall be assumed by, become an obligation of, or be paid by a county to which the territory of the abandoned and abolished county is attached and made a part, but that all money in all funds of an abandoned and abolished county at the time it ceases to exist and all money thereafter received by such funds from the payment of delinquent taxes and unpaid licenses and from all other sources owing to such county at the time it ceased to exist and all money received from the rental or sale of the property owned by such county shall be used for the payment of its indebtedness existing at the time it ceased to exist and the cost and expense of attaching its territory to and making it a part of any adjoining county. Such county to which any part of its territory is attached and made a part shall receive only such balance of any such money as may remain after all of the indebtedness and cost are fully paid.

History: En. Sec. 21, Ch. 105, L. 1937; R.C.M. 1947, 16-4021.



7-2-2753. Repealed.

7-2-2753. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 19, Ch. 105, L. 1937; amd. Sec. 2, Ch. 388, L. 1975; R.C.M. 1947, 16-4019; amd. Sec. 16, Ch. 250, L. 1979.



7-2-2754. Ownership and management of property acquired by continuing county.

7-2-2754. Ownership and management of property acquired by continuing county. Each county to which any part of an abandoned and abolished county is attached becomes the owner, under the provisions of this part, of the real and tangible personal property of the abandoned and abolished county and may use all of this property for county purposes, may lease any of this real estate, or may sell any of the real estate or personal property.

History: En. Sec. 20, Ch. 105, L. 1937; amd. Sec. 40, Ch. 566, L. 1977; R.C.M. 1947, 16-4020(1).



7-2-2755. Lease of acquired real property.

7-2-2755. Lease of acquired real property. No real property may be leased unless the board of county commissioners presents to the judge of the district court to which the county is attached a petition describing the real estate, with any improvements thereon, and setting forth the terms of the proposed lease. The petition shall be approved by the judge and filed in the office of the clerk of the county.

History: En. Sec. 20, Ch. 105, L. 1937; amd. Sec. 40, Ch. 566, L. 1977; R.C.M. 1947, 16-4020(3).



7-2-2756. Sale of acquired real property.

7-2-2756. Sale of acquired real property. (1) Real estate may not be sold by the board of county commissioners unless the property has been appraised within 1 year immediately prior to the date of sale by three taxpayers who reside within the territory of the abandoned and abolished county and who were appointed by the judge of the district court to which the county is attached, on petition of the board of that county. Each sale of real estate must be made at public sale, and notice must be published as provided in 7-1-2121. The real estate may not be sold for a price less than 90% of the appraised value. (2) The full purchase price of any real estate sold may not be required to be made in one payment. The purchaser may pay the price in four installments, the first of which must be not less than 25% of the purchase price, to be paid at the time of purchase, with the remainder to be paid in three equal annual installments with interest at not less than 5% a year. Whenever the purchase price of any real estate is to be paid in installments, the board shall enter into a contract with the purchaser and the contract must be recorded in the office of the county clerk. When payment in full has been made for real estate, the presiding officer of the board shall execute and deliver the proper bill of sale or deed to the purchaser or the purchaser's successor in interest. (3) All real estate sold, with any improvements on the real estate, is subject to assessment and taxation annually to the purchaser or the purchaser's successor in interest at a value equal to the amount paid on the purchase price until the purchase price is fully paid, when the real estate must be assessed at its full cash value. Any improvements placed on any real estate after its purchase are subject to assessment and taxation at the full cash value of the improvements.

History: En. Sec. 20, Ch. 105, L. 1937; amd. Sec. 40, Ch. 566, L. 1977; R.C.M. 1947, 16-4020(part); amd. Sec. 4, Ch. 349, L. 1985; amd. Sec. 286, Ch. 61, L. 2007.



7-2-2757. Sale of acquired personal property.

7-2-2757. Sale of acquired personal property. (1) Personal property having a value in excess of $100 may not be sold unless it has been appraised within 1 year immediately prior to the date of sale by three taxpayers who reside within the territory of the abandoned and abolished county and who were appointed by the judge of the district court to which the county succeeding to the ownership of the property is attached, on petition of the board of county commissioners. A sale of any personal property must be made at public sale after notice and for a price not less than 90% of the appraised value. (2) Whenever the purchase price of any real estate is to be paid in installments, the board shall enter into a contract with the purchaser and the contract must be recorded in the office of the county clerk. When payment in full has been made for any personal property, the presiding officer of the board shall execute and deliver the proper bill of sale or deed to the purchaser or the purchaser's successor in interest.

History: En. Sec. 20, Ch. 105, L. 1937; amd. Sec. 40, Ch. 566, L. 1977; R.C.M. 1947, 16-4020(part); amd. Sec. 287, Ch. 61, L. 2007.



7-2-2758. Compensation for appraisers.

7-2-2758. Compensation for appraisers. The compensation of all appraisers appointed under the provisions of 7-2-2756 and 7-2-2757 shall be fixed by the district judge appointing the same.

History: En. Sec. 20, Ch. 105, L. 1937; amd. Sec. 40, Ch. 566, L. 1977; R.C.M. 1947, 16-4020(part).



7-2-2759. Distribution of money derived from acquired property.

7-2-2759. Distribution of money derived from acquired property. (1) Money received from leases or sales of real or personal property by any county other than the county designated in the petition for abandonment as the county to which the territory of the abandoned county is to be allocated shall be transmitted by the officers of such county to the treasurer of the county designated in such petition for abandonment. (2) All money received from the sale of personal property and from the leasing or sale of real estate, after deducting therefrom the amounts paid appraisers and for publishing notices of sale, shall be used and applied as follows: (a) if there are any warrants issued and outstanding against any of the funds of the abandoned and abolished county, such money shall be applied in payment of such warrants and interest; (b) if there are no warrants outstanding but district bonds have been issued under the provisions of 7-2-2745(2), 7-2-2747, and 7-2-2748, then the money shall be deposited in the sinking and interest fund for district bonds; (c) if there are no district bonds outstanding, then the money shall be deposited to the credit of the sinking and interest funds for bonds issued and outstanding when the abandoned and abolished county ceased to exist; and (d) if there are no bonds outstanding, then the money shall be apportioned to all of the counties to which parts of the abandoned county were attached in the proportion which the taxable value of the property in each part on January 1 immediately preceding the abandonment bears to the taxable value of all the property in the abandoned county, and the apportioned money shall be deposited in the funds of each county as the boards of county commissioners of the counties may direct.

History: En. Sec. 20, Ch. 105, L. 1937; amd. Sec. 40, Ch. 566, L. 1977; R.C.M. 1947, 16-4020(part).






Part 28. Alteration of County Boundaries for Public Safety

7-2-2801. Alteration of county boundaries for public safety purposes -- authorization -- petition -- definitions.

7-2-2801. Alteration of county boundaries for public safety purposes -- authorization -- petition -- definitions. (1) County boundaries may be altered for reasons of improving public safety as provided in this part. (2) (a) Before a petition to alter county boundaries as provided in this part may be circulated for signatures, a sample petition must be submitted to the county election administrator of the county in which the property is located for approval as to form. The person submitting the sample petition shall consult with a professional land surveyor, as defined in 37-67-101, to prepare a legal description of the proposed new county boundary. (b) The county election administrator shall refer a copy of the sample petition to the county attorney, who shall review the sample petition to ensure compliance with the requirements of this part. (c) The county attorney shall cooperate with and provide necessary services to the person who submitted the petition to ensure that an adequate and valid legal description is written for the proposed new county boundary. (d) If the petition is rejected as to form, the county election administrator shall within 10 days after submission of the sample send written notice of the rejection to the person who submitted the petition. If the petition is approved as to form, the election administrator shall within 10 days after submission of the sample send written notice of the approval to the person who submitted the petition. After that notice, the petition may not be challenged except with regard to the number and validity of signatures appended to it. (3) Upon approval as to form, a petition to alter county boundaries for public safety purposes may be circulated for signatures. (4) To be considered at an election, the petition must be signed by at least 25 or a majority of the qualified petitioners, whichever is less, and must be submitted within 120 days of the petition's approval as to form to the county clerks of the adjoining counties for which boundary changes are proposed requesting that the proposed boundary changes be submitted to the qualified electors of the adjoining counties. (5) The petition must include: (a) the names of the qualified petitioners and the legal description of the property owned by the qualified petitioner that is proposed to be transferred to an adjoining county; (b) a general description of the property proposed to be moved from one county to another; (c) a general description and legal description of the proposed boundary change; (d) a map showing the proposed boundary change; and (e) the reason, based on proximity to public safety services, for the proposed boundary change. (6) For the purposes of this part, the following definitions apply: (a) "Public safety services" means law enforcement, firefighting, or emergency medical services. (b) "Qualified petitioner" means an owner of real property in an area of a county that is proposed to become part of an adjoining county whose property may be reached more quickly by public safety services headquartered in the county seat of an adjoining county than by public safety services headquartered in the county seat of the county in which the owner's property is located.

History: En. Sec. 1, Ch. 347, L. 2011.



7-2-2802. Affidavits to be attached to petition -- verification of signatures.

7-2-2802. Affidavits to be attached to petition -- verification of signatures. (1) There must be attached and filed with each sheet or section for a petition to alter county boundaries an affidavit of the person who circulated the petition, stating that it is the person's belief that: (a) the petition is signed by at least 25 or a majority of the qualified petitioners, whichever is less; (b) the signatures are genuine; and (c) each person signing was, at the date of signing, a qualified petitioner. (2) Upon receipt of the petition, the clerk of the county in which the qualified petitioners' property is located shall verify, using property records filed with the county and any other information that may be necessary, that the signatories are qualified petitioners. (3) Within 30 days of receipt of the petition, the clerk shall: (a) certify that the petition is sufficient under the provisions of subsection (2) and present the petition to the governing body at its next meeting; or (b) reject the petition if it is insufficient under the provisions of subsection (2). (4) The clerk shall notify the adjoining county where the proposed boundary change will occur of the clerk's action under subsection (3). (5) A defect in the contents of the petition or in its title, form of notice, or signatures may not invalidate the petition and subsequent proceedings as long as the petition has a sufficient number of qualified signatures attached.

History: En. Sec. 2, Ch. 347, L. 2011.



7-2-2803. County commissioners to accept, amend, or reject petition -- public hearing -- interlocal agreement.

7-2-2803. County commissioners to accept, amend, or reject petition -- public hearing -- interlocal agreement. (1) Upon receipt of a petition submitted as provided in 7-2-2801 and 7-2-2802, the boards of county commissioners in the adjoining counties for which boundary changes are proposed shall, after providing public notice pursuant to 7-1-2121 in the county seat of each adjoining county, hold a public hearing in the area proposed to be moved from one county to another. After the public hearing, the boards of county commissioners shall either accept, reject, or amend the boundary changes as proposed in the petition. (2) An interlocal agreement must be entered into by the adjoining counties and must state: (a) the proposed boundary change as accepted or amended by the boards, including the legal description of the proposed boundary change; (b) the procedure each board intends to follow in complying with this part; (c) subject to subsection (4), the costs to be incurred by each county in complying with 7-2-2807; and (d) any other elements to which the boards agree regarding provision of services or county operations upon the relocation of the boundary. (3) If the boards of county commissioners do not agree on the proposed boundary changes, either as presented in the petition or as amended, or if one or both boards reject the proposal, the process for changing the boundaries must cease and may not be initiated again for a period of 1 year. (4) The adjoining counties shall negotiate the fees to be charged for compliance with 7-2-2807, and the provisions of 7-2-2412, 7-4-2631, 7-4-2632, and 7-4-2637 regarding fees charged by county clerks do not apply to the processes required in 7-2-2807.

History: En. Sec. 3, Ch. 347, L. 2011.



7-2-2804. Order for election -- registered electors entitled to vote.

7-2-2804. Order for election -- registered electors entitled to vote. (1) Upon execution of an interlocal agreement under 7-2-2803(2), the boards of county commissioners in the adjoining counties for which boundary changes are proposed shall, after providing public notice pursuant to 7-1-2121 in the county seat of each adjoining county, hold a public hearing in the area proposed to be moved from one county to another in order to accept comment on the proposed cost of compliance with 7-2-2807 as stated in the interlocal agreement pursuant to 7-2-2803(2). After the public hearing, the boards of county commissioners shall order and give notice of an election to be held for the purpose of determining whether or not to change the boundaries of the adjoining counties. The order may not be made less than 75 days before the election is to be held. (2) The question of determining whether or not to change the boundaries of the adjoining counties must be included on the ballot for the next regular election scheduled not less than 75 days after the date of the order and the notice. (3) All registered electors of the adjoining counties are entitled to vote at the election. (4) The notice must require that the ballot contain the legal description of the proposed boundary change, together with any descriptive name or names for the property that may be in common use. (5) The election must be conducted in conformance with the provisions of Title 13 unless otherwise provided for in 7-2-2804 through 7-2-2806.

History: En. Sec. 4, Ch. 347, L. 2011.



7-2-2805. Form of ballot.

7-2-2805. Form of ballot. (1) The ballot containing the question of whether or not to change the boundaries of adjoining counties must include the legal description of the proposed boundary change, together with any descriptive name or names for the property that may be in common use. (2) The question must be in a form similar to the following: [] FOR changing the boundary between ....... (County) and ....... (County) by moving the boundary and the property described from ....... (County) to ....... (County). [] AGAINST changing the boundary between ....... (County) and ....... (County) by moving the boundary and the property described from ....... (County) to ....... (County). (3) The language on the ballot must be the same in each adjoining county in which the election is held.

History: En. Sec. 5, Ch. 347, L. 2011.



7-2-2806. Effect of election -- resolution by boards of county commissioners.

7-2-2806. Effect of election -- resolution by boards of county commissioners. If, upon the canvass of votes cast at the election, more than 50% of the votes cast in each adjoining county approve the proposed boundary change, then the boards of county commissioners in the adjoining counties shall, by resolution, declare the boundary to be changed as of January 1 of the year that begins at least 13 months after the date the election is held and shall direct the transfer of all certified copies of property records and other records to the appropriate county to be completed by the date the boundary change becomes effective. The resolution must include the legal description of the new boundaries of each county.

History: En. Sec. 6, Ch. 347, L. 2011.



7-2-2807. Transfer of certified copies -- costs to be reimbursed -- tax levy authorized.

7-2-2807. Transfer of certified copies -- costs to be reimbursed -- tax levy authorized. (1) Upon a resolution adopted as provided in 7-2-2806, the county clerk in the county from which property will be transferred shall prepare certified copies of the indexes to recorded documents maintained by the county clerk pursuant to 7-4-2619. (2) (a) The clerk shall contract with a land title company that maintains a geographical tract index of the recorded documents in the county to prepare an abstract of the property to be transferred. The abstract must include deeds, mortgages, assignments of mortgages, leases, mining claims, and any other documents recorded from the date that the county was created to the date of the boundary change implementation as provided in 7-2-2806. (b) The land title company with which the clerk contracts must be a member in good standing of the Montana land title association. (3) The clerk shall certify each copy of the recorded documents included in the abstract and shall transfer all copies of indexes and recorded documents certified pursuant to this section to the county clerk of the county to which the property will be transferred. The clerk of the county to which the property will be transferred shall record the documents pursuant to 7-4-2617 and shall maintain an index of the documents pursuant to 7-4-2619. (4) Actual or customary costs incurred by a county in complying with subsections (1) through (3) must be reimbursed to the county from which certified copies are transferred. Subject to 15-10-420, the county to which records are transferred may levy a property tax against the property that has been transferred in the amount necessary to reimburse the county that incurred the costs. The property tax levied as provided in this subsection may be collected over a period of up to 5 years.

History: En. Sec. 7, Ch. 347, L. 2011.



7-2-2808. Notification of boundary change -- certification of taxable value -- indebtedness.

7-2-2808. Notification of boundary change -- certification of taxable value -- indebtedness. (1) Upon implementation of a boundary change under this part, the county clerk and recorders in the adjoining counties where the boundary was changed shall notify the department of administration, the department of revenue, and the secretary of state of the boundary change. (2) The department of revenue shall certify to each adjoining county the total taxable value within each county for the year following implementation of the boundary change accounting for the transfer of the property. (3) The provisions of 7-2-102 apply to a boundary change implemented as provided in this part.

History: En. Sec. 8, Ch. 347, L. 2011.



7-2-2809. Effect on school districts.

7-2-2809. Effect on school districts. Relocation of property from one county to another under this part does not affect school district boundaries, the operation of a school district, or the county in which the district was located before the boundary was changed.

History: En. Sec. 9, Ch. 347, L. 2011.






Part 41. Organization and Incorporation of New Municipalities

7-2-4101. Petition to organize city or town.

7-2-4101. Petition to organize city or town. (1) Whenever the inhabitants of any part of a county desire to organize as a city or town, the inhabitants may apply by petition, signed by not less than 300 registered electors or two-thirds of the registered electors, whichever is less, who are residents of the state and residing within the limits of the proposed city or town, to the board of county commissioners of the county in which the proposed area is situated. (2) (a) The petition must describe the limits of the proposed city or town and wards of the proposed city or town. A proposed ward must contain 50 or more registered electors and must have at least 200 inhabitants for each square mile of land area. (b) The proposed city or town must contain a post office, contract postal unit, or other similar unit operated by or under contract with the United States postal service within the proposed area of the city or town. (c) Land used for production agriculture in tracts larger than 160 acres and land and facilities used for electric power generation, refining, or smelting may not be included in a proposed city or town without the written consent of the owners of the land. (d) The petitioners shall attach to the petition a map of the proposed area to be incorporated and state the name of the proposed city or town. (3) The petition and map must be filed in the office of the election administrator.

History: En. Sec. 315, 5th Div. Comp. Stat. 1887; re-en. Sec. 4720, Pol. C. 1895; re-en. Sec. 3208, Rev. C. 1907; amd. Sec. 1, Ch. 56, L. 1909; re-en. Sec. 4961, R.C.M. 1921; re-en. Sec. 4961, R.C.M. 1935; amd. Sec. 1, Ch. 86, L. 1973; amd. Sec. 1, Ch. 515, L. 1973; R.C.M. 1947, 11-203(part); amd. Sec. 289, Ch. 571, L. 1979; amd. Sec. 1, Ch. 255, L. 1981; amd. Sec. 1, Ch. 274, L. 2007; amd. Sec. 1, Ch. 90, L. 2011; amd. Sec. 1, Ch. 177, L. 2011.



7-2-4102. Census of proposed municipality.

7-2-4102. Census of proposed municipality. Upon filing the petition, the board of county commissioners, at its next regular or special meeting, must appoint some suitable person to take a house-to-house census of the residents of the territory to be incorporated. After taking the census, the person appointed to take the same must return the list to the board, and the same must be filed by it in the county clerk's office.

History: En. Sec. 315, 5th Div. Comp. Stat. 1887; re-en. Sec. 4720, Pol. C. 1895; re-en. Sec. 3208, Rev. C. 1907; amd. Sec. 1, Ch. 56, L. 1909; re-en. Sec. 4961, R.C.M. 1921; re-en. Sec. 4961, R.C.M. 1935; amd. Sec. 1, Ch. 86, L. 1973; amd. Sec. 1, Ch. 515, L. 1973; R.C.M. 1947, 11-203(part).



7-2-4103. Prerequisites to organization of municipality.

7-2-4103. Prerequisites to organization of municipality. No municipal corporation may be formed unless: (1) (a) the number of inhabitants is 300 or upwards; or (b) the community was a townsite owned and built by the U.S. government prior to April 3, 1981; and (2) the boundary of the proposed territory to be incorporated is more than 3 miles from the boundary, measured from the nearest point between the two, of any presently incorporated city or town or there is presented to the board appropriate evidence that any presently incorporated city or town within 3 miles which legally could annex has refused to annex the proposed territory.

History: En. Sec. 315, 5th Div. Comp. Stat. 1887; re-en. Sec. 4720, Pol. C. 1895; re-en. Sec. 3208, Rev. C. 1907; amd. Sec. 1, Ch. 56, L. 1909; re-en. Sec. 4961, R.C.M. 1921; re-en. Sec. 4961, R.C.M. 1935; amd. Sec. 1, Ch. 86, L. 1973; amd. Sec. 1, Ch. 515, L. 1973; R.C.M. 1947, 11-203(part); amd. Sec. 2, Ch. 255, L. 1981.



7-2-4104. Election on question of organization.

7-2-4104. Election on question of organization. (1) After filing the petition and census, if there is the requisite number of inhabitants for the formation of a municipal corporation as required in 7-2-4103, the county commissioners shall call an election of all the registered electors residing in the territory described in the petition. (2) The election must be held at a convenient place within the territory described in the petition, to be designated by the board. If possible, the election must be held in conjunction with a regular or primary election. (3) The ballots used at the election must contain the words "For incorporation" or "Against incorporation", and all elections must be conducted as provided in Title 13.

History: En. Sec. 316, 5th Div. Comp. Stat. 1887; amd. Sec. 2, p. 178, L. 1889; re-en. Sec. 4721, Pol. C. 1895; re-en. Sec. 3209, Rev. C. 1907; re-en. Sec. 4962, R.C.M. 1921; re-en. Sec. 4962, R.C.M. 1935; R.C.M. 1947, 11-204(part); amd. Sec. 290, Ch. 571, L. 1979; amd. Sec. 4, Ch. 387, L. 1995.



7-2-4105. Notice of election on question of organization.

7-2-4105. Notice of election on question of organization. Notice of the election shall be published as provided in 13-1-108. The notice shall contain a description of the boundaries of the city or town.

History: En. Sec. 316, 5th Div. Comp. Stat. 1887; amd. Sec. 2, p. 178, L. 1889; re-en. Sec. 4721, Pol. C. 1895; re-en. Sec. 3209, Rev. C. 1907; re-en. Sec. 4962, R.C.M. 1921; re-en. Sec. 4962, R.C.M. 1935; R.C.M. 1947, 11-204(part); amd. Sec. 291, Ch. 571, L. 1979.



7-2-4106. First election for officers.

7-2-4106. First election for officers. (1) When the incorporation of a city or town is completed, the board of county commissioners shall give notice for 30 days in a newspaper published within the limits of the city or town or, if none is published within the limits, by posting notices in six public places within the limits of the city or town of the time and place or places of holding the first election for offices of the city or town. The election may be held in conjunction with a regular or primary election. (2) At the election, all the electors qualified by the general election laws of the state who have resided within the limits of the city or town for 6 months and within the limits of the ward for 30 days preceding the election are qualified electors and may choose officers for the city or town, to hold office as prescribed in 7-2-4107. (3) The board shall appoint election judges and canvass and declare the result of the election. The election must be conducted in the manner required by law for the election of county officers. (4) If the first election of officers is not held in conjunction with a regular or primary election, the offices filled in the election may be occupied only until the next election regularly scheduled for those offices.

History: En. Sec. 318, 5th Div. Comp. Stat. 1887; amd. Sec. 2, p. 178, L. 1889; re-en. Secs. 4722, 4723, Pol. C. 1895; re-en. Secs. 3210, 3211, Rev. C. 1907; re-en. Secs. 4963, 4964, R.C.M. 1921; re-en. Secs. 4963, 4964, R.C.M. 1935; R.C.M. 1947, 11-205, 11-206(part); amd. Sec. 292, Ch. 571, L. 1979; amd. Sec. 5, Ch. 387, L. 1995; amd. Sec. 1, Ch. 162, L. 1999.



7-2-4107. Officers elected at first election.

7-2-4107. Officers elected at first election. (1) At the election provided for in 7-2-4106, there must be elected: (a) in a city of the first class, a mayor, a city judge, a city attorney, a city treasurer, a city marshal, and two city council members from each ward into which the city is divided; (b) in a city of the second class, a mayor, a city judge, a city treasurer, a city marshal, and two city council members from each ward; (c) in a town, a mayor and two city council members from each ward. (2) Those elected hold office until the first Monday of January after the first annual election and until their successors are elected and qualified. The persons elected shall qualify in the manner prescribed by law for county officers.

History: En. Sec. 318, 5th Div. Comp. Stat. 1887; amd. Sec. 2, p. 178, L. 1889; re-en. Sec. 4723, Pol. C. 1895; re-en. Sec. 3211, Rev. C. 1907; re-en. Sec. 4964, R.C.M. 1921; re-en. Sec. 4964, R.C.M. 1935; R.C.M. 1947, 11-206(part); amd. Sec. 380, Ch. 571, L. 1979; amd. Sec. 288, Ch. 61, L. 2007.



7-2-4108. through reserved.

7-2-4108 through 7-2-4110 reserved.



7-2-4111. Tax base -- maintenance agreements.

7-2-4111. Tax base -- maintenance agreements. When a city or town is incorporated, a county may, subject to 15-10-420, retain the property within the city or town as a part of the tax base of the county for purposes of levying taxes against the property for the maintenance of property within the city or town until the city or town imposes and collects a levy for maintenance of the property for which the county mill levy is imposed. The city or town and the county may enter into an agreement for maintenance of property pending an election on a city or town levy.

History: En. Sec. 1, Ch. 353, L. 1999; amd. Sec. 10, Ch. 574, L. 2001.






Part 42. Addition to Municipalities

7-2-4201. Additions to municipalities.

7-2-4201. Additions to municipalities. Whenever territory adjoining any incorporated city or town is surveyed and laid off into streets or blocks as an addition thereto, said territory may become a part of such city or town: (1) upon filing the map or plat thereof in the office of the county clerk; and (2) upon the approval of the mayor and a majority of the council endorsed thereon.

History: En. Sec. 4724, Pol. C. 1895; re-en. Sec. 3212, Rev. C. 1907; re-en. Sec. 4976, R.C.M. 1921; re-en. Sec. 4976, R.C.M. 1935; R.C.M. 1947, 11-401.



7-2-4202. Control of additions.

7-2-4202. Control of additions. The council has control of all such additions.

History: En. Sec. 4725, Pol. C. 1895; re-en. Sec. 3213, Rev. C. 1907; re-en. Sec. 4977, R.C.M. 1921; re-en. Sec. 4977, R.C.M. 1935; R.C.M. 1947, 11-402(part).



7-2-4203. Imposition of conditions for approval of addition.

7-2-4203. Imposition of conditions for approval of addition. (1) The council has power by ordinance to compel the owners of these additions to lay out streets, avenues, and alleys, so as to have the same correspond in width and direction and be continuations of the streets, avenues, and alleys in the city or town or in the addition thereto contiguous to or near the proposed addition. (2) The owner of any addition has no rights or privileges unless the terms and conditions of the ordinance are complied with and the plat thereof has been submitted to and approved by the mayor and council and such approval endorsed thereon.

History: En. Sec. 4725, Pol. C. 1895; re-en. Sec. 3213, Rev. C. 1907; re-en. Sec. 4977, R.C.M. 1921; re-en. Sec. 4977, R.C.M. 1935; R.C.M. 1947, 11-402(part).



7-2-4204. Applicability of part.

7-2-4204. Applicability of part. (1) When the proceedings for annexation of territory to a municipality are instituted as provided in this part, the provisions of this part and no other apply, except where otherwise explicitly indicated. (2) The governing body of the municipality to which territory is proposed to be annexed may in its discretion select one of the annexation procedures in parts 42 through 47 that is appropriate to the circumstances of the particular annexation. The municipal governing body must then follow the specific procedures prescribed in the appropriate part.

History: En. Sec. 3, Ch. 642, L. 1979; amd. Sec. 1, Ch. 130, L. 1981.



7-2-4205. Provision of services.

7-2-4205. Provision of services. In all cases of annexation under current Montana law, services must be provided according to a plan provided by the municipality as specified in 7-2-4732, except: (1) as provided in 7-2-4736; and (2) in first-class cities when otherwise mutually agreed upon by the municipality and the real property owners of the area to be annexed.

History: En. Sec. 2, Ch. 642, L. 1979; amd. Sec. 1, Ch. 447, L. 1981; amd. Sec. 1, Ch. 66, L. 1995.



7-2-4206. and reserved.

7-2-4206 through 7-2-4207 reserved.



7-2-4208. Annexation across county boundaries.

7-2-4208. Annexation across county boundaries. (1) Except as provided in subsection (2), in all instances of annexation allowed under parts 42 through 47 of this chapter, a municipal governing body may not annex territory in a county that is different from the county in which the municipality is located. (2) Annexation by a municipality of territory in a county that is different from the county in which the municipality is located may occur only if the municipality and the county execute an interlocal agreement that provides for a joint city-county planning board and jurisdictional equality.

History: En. Sec. 1, Ch. 296, L. 2007.



7-2-4209. reserved.

7-2-4209 reserved.



7-2-4210. When land conclusively presumed to be annexed.

7-2-4210. When land conclusively presumed to be annexed. A tract or parcel of land that has been shown on municipal maps or plats as being within municipal boundaries but is later found to have been improperly or unofficially annexed is conclusively presumed to be annexed and may be so recorded if municipal taxes have been paid on the tract or parcel without protest for a period of 7 years.

History: En. Sec. 1, Ch. 109, L. 1981.



7-2-4211. Inclusion of roads and rights-of-way in annexation.

7-2-4211. Inclusion of roads and rights-of-way in annexation. In all instances of annexation allowed under parts 42 through 47 of this chapter, the municipality shall include the full width of any public streets or roads, including the rights-of-way, that are adjacent to the property being annexed.

History: En. Sec. 1, Ch. 334, L. 2003.






Part 43. Annexation of Contiguous Land

7-2-4301. What constitutes contiguous lands.

7-2-4301. What constitutes contiguous lands. Tracts or parcels of land proposed to be annexed to a city or town under the provisions of this part shall be deemed contiguous to such city or town even though such tracts or parcels of land may be separated from such city or town by a street or other roadway, irrigation ditch, drainage ditch, stream, river, or a strip of unplatted land too narrow or too small to be platted.

History: En. Sec. 1, Ch. 95, L. 1945; amd. Sec. 1, Ch. 16, L. 1955; R.C.M. 1947, 11-404.



7-2-4302. Annexation of contiguous municipalities.

7-2-4302. Annexation of contiguous municipalities. (1) When a city or town desires to be annexed to a contiguous city or town, the council of each thereof must appoint three commissioners to arrange and report to the municipal authorities, respectively, the terms and conditions on which the annexation can be made. (2) If the city or town council of the municipal corporation to be annexed approves of the terms thereof, it must by ordinance so declare and thereupon submit the question of annexation to the electors of the respective cities or towns. If a majority of the electors vote in favor of annexation, the council must so declare and a certified copy of the proceedings for annexation and of the ordinances must be filed with the clerk of the county in which the cities or towns so annexed are situated. (3) When the copy of the proceedings and the ordinances is filed, the annexation is complete and the city or town to which the annexation is made has power, in addition to other powers conferred by this title, to pass all necessary ordinances to carry into effect the terms of the annexation. (4) Such annexations do not affect or impair any rights, obligations, or liabilities then existing for or against either of such cities or towns.

History: En. Sec. 322, 5th Div. Comp. Stat. 1887; re-en. Sec. 4727, Pol. C. 1895; re-en. Sec. 3215, Rev. C. 1907; re-en. Sec. 4979, R.C.M. 1921; re-en. Sec. 4979, R.C.M. 1935; R.C.M. 1947, 11-405.



7-2-4303. Restrictions on annexation power.

7-2-4303. Restrictions on annexation power. Except as provided in 7-2-4314(1)(d), land used for industrial, railroad, or manufacturing purposes may not be included in a city or town under the provisions of 7-2-4311 through 7-2-4314 and 7-2-4325 without the written consent of the owners of the land.

History: En. Sec. 1, Ch. 30, L. 1905; re-en. Sec. 3214, Rev. C. 1907; re-en. Sec. 4978, R.C.M. 1921; amd. Sec. 1, Ch. 52, L. 1925; re-en. Sec. 4978, R.C.M. 1935; amd. Sec. 1, Ch. 239, L. 1957; amd. Sec. 1, Ch. 238, L. 1959; amd. Sec. 1, Ch. 217, L. 1961; amd. Sec. 1, Ch. 281, L. 1967; amd. Sec. 1, Ch. 510, L. 1977; R.C.M. 1947, 11-403(part); amd. Sec. 1, Ch. 485, L. 1997.



7-2-4304. Applicability of part.

7-2-4304. Applicability of part. (1) When the proceedings for annexation of territory to a municipality are instituted as provided in this part, the provisions of this part and no other apply, except where otherwise explicitly indicated. (2) The governing body of the municipality to which territory is proposed to be annexed may in its discretion select one of the annexation procedures in parts 42 through 47 that is appropriate to the circumstances of the particular annexation. The municipal governing body must then follow the specific procedures prescribed in the appropriate part.

History: En. Sec. 3, Ch. 642, L. 1979; amd. Sec. 2, Ch. 130, L. 1981.



7-2-4305. Provision of services.

7-2-4305. Provision of services. In all cases of annexation under current Montana law, services must be provided according to a plan provided by the municipality as specified in 7-2-4732, except: (1) as provided in 7-2-4736; and (2) in first-class cities when otherwise mutually agreed upon by the municipality and the real property owners of the area to be annexed.

History: En. Sec. 2, Ch. 642, L. 1979; amd. Sec. 2, Ch. 447, L. 1981; amd. Sec. 2, Ch. 66, L. 1995.



7-2-4306. through reserved.

7-2-4306 through 7-2-4310 reserved.



7-2-4311. Annexation of contiguous land by cities or towns.

7-2-4311. Annexation of contiguous land by cities or towns. Any tracts or parcels of land that have been or may be platted into lots or blocks, streets, and alleys or platted for parks, the map or plat of which is filed in the office of the county clerk and recorder of the county in which the tracts or parcels of land are situated, or any unplatted land that has been surveyed and for which a certificate of survey has been filed, as provided by law, if the platted or unplatted land is contiguous to any incorporated city or town, may be embraced within the corporate limits of the city or town, and the boundaries of the city or town may be extended to include the platted or unplatted land in the manner provided in 7-2-4312 through 7-2-4314 and 7-2-4325.

History: En. Sec. 1, Ch. 30, L. 1905; re-en. Sec. 3214, Rev. C. 1907; re-en. Sec. 4978, R.C.M. 1921; amd. Sec. 1, Ch. 52, L. 1925; re-en. Sec. 4978, R.C.M. 1935; amd. Sec. 1, Ch. 239, L. 1957; amd. Sec. 1, Ch. 238, L. 1959; amd. Sec. 1, Ch. 217, L. 1961; amd. Sec. 1, Ch. 281, L. 1967; amd. Sec. 1, Ch. 510, L. 1977; R.C.M. 1947, 11-403(part); amd. Sec. 2, Ch. 485, L. 1997.



7-2-4312. Resolution of intent by city or town -- notice.

7-2-4312. Resolution of intent by city or town -- notice. When, in the judgment of any city or town council, expressed by a resolution that is passed and adopted, it is in the best interest of the city or town and the inhabitants of any contiguous platted tracts or parcels of land or unplatted land for which a certificate of survey has been filed that the boundaries of the city or town be extended to include the platted tracts or parcels of land or unplatted land within the corporate limits of the city or town, the city or town clerk shall: (1) immediately notify, in writing, all registered voters in the territory to be embraced; and (2) publish a notice as provided in 7-1-4127.

History: En. Sec. 1, Ch. 30, L. 1905; re-en. Sec. 3214, Rev. C. 1907; re-en. Sec. 4978, R.C.M. 1921; amd. Sec. 1, Ch. 52, L. 1925; re-en. Sec. 4978, R.C.M. 1935; amd. Sec. 1, Ch. 239, L. 1957; amd. Sec. 1, Ch. 238, L. 1959; amd. Sec. 1, Ch. 217, L. 1961; amd. Sec. 1, Ch. 281, L. 1967; amd. Sec. 1, Ch. 510, L. 1977; R.C.M. 1947, 11-403(part); amd. Sec. 2, Ch. 526, L. 1983; amd. Sec. 3, Ch. 485, L. 1997; amd. Sec. 8, Ch. 354, L. 2001.



7-2-4313. Contents of notice -- protest period.

7-2-4313. Contents of notice -- protest period. The notice under 7-2-4312 must state that: (1) the resolution has been passed; and (2) for a period of 20 days after the first publication of the notice, the city or town clerk shall accept written comments approving or disapproving the proposed extensions of the boundaries of the city or town from registered voters residing in the area proposed to be annexed.

History: En. Sec. 1, Ch. 30, L. 1905; re-en. Sec. 3214, Rev. C. 1907; re-en. Sec. 4978, R.C.M. 1921; amd. Sec. 1, Ch. 52, L. 1925; re-en. Sec. 4978, R.C.M. 1935; amd. Sec. 1, Ch. 239, L. 1957; amd. Sec. 1, Ch. 238, L. 1959; amd. Sec. 1, Ch. 217, L. 1961; amd. Sec. 1, Ch. 281, L. 1967; amd. Sec. 1, Ch. 510, L. 1977; R.C.M. 1947, 11-403(part); amd. Sec. 3, Ch. 66, L. 1995; amd. Sec. 4, Ch. 485, L. 1997.



7-2-4314. Hearing on question of annexation -- vote on question of annexation -- resolution of annexation.

7-2-4314. Hearing on question of annexation -- vote on question of annexation -- resolution of annexation. (1) (a) The city or town clerk shall, at the next regular meeting of the city or town council after the expiration of the 20-day period provided for in 7-2-4313, forward all written communication received by the clerk for the city or town council's consideration. (b) Except as provided in subsection (1)(d), if the city or town council, after considering all written communication, adopts a resolution approving the annexation, the implementation of the resolution must be approved by the vote of the registered voters residing in the area proposed for annexation. The resolution must state the date on which the proposed annexation is intended to take effect. (c) Within 45 days of adopting the resolution for annexation, the city or town council shall submit the question of approving the resolution to the registered voters residing in the area proposed for annexation. A notice of election must be mailed to all registered voters residing in the area proposed for annexation. (d) If the area to be annexed contains less than 300 recorded parcels, the city or town council, after considering all written communication, may adopt a resolution approving the annexation and the boundaries of the city or town must be extended to include the platted tracts or parcels of land or unplatted land for which a certificate of survey has been filed. An area annexed pursuant to this subsection may include land used for railroad purposes. A city or town council may not annex by resolution an area containing less than 300 recorded parcels if the resolution is disapproved in writing by a majority of real property owners of the area proposed to be annexed. If the resolution is disapproved by a majority of the landowners, the city or town council may not on its own initiative propose further resolutions relating to the annexation of the area or any portion of the area, without petition, for a period of 1 year. (2) Except as provided in subsection (1)(d), further resolutions relating to the annexation of the area or any portion of the area may not be considered or acted upon by the council on its own initiative, without petition, for a period of 5 years from the date of disapproval by the voters as provided in subsection (1).

History: En. Sec. 1, Ch. 30, L. 1905; re-en. Sec. 3214, Rev. C. 1907; re-en. Sec. 4978, R.C.M. 1921; amd. Sec. 1, Ch. 52, L. 1925; re-en. Sec. 4978, R.C.M. 1935; amd. Sec. 1, Ch. 239, L. 1957; amd. Sec. 1, Ch. 238, L. 1959; amd. Sec. 1, Ch. 217, L. 1961; amd. Sec. 1, Ch. 281, L. 1967; amd. Sec. 1, Ch. 510, L. 1977; R.C.M. 1947, 11-403(part); amd. Sec. 4, Ch. 66, L. 1995; amd. Sec. 5, Ch. 485, L. 1997.



7-2-4315. through reserved.

7-2-4315 through 7-2-4320 reserved.



7-2-4321. Repealed.

7-2-4321. Repealed. Sec. 11, Ch. 485, L. 1997.

History: En. Sec. 1, Ch. 30, L. 1905; re-en. Sec. 3214, Rev. C. 1907; re-en. Sec. 4978, R.C.M. 1921; amd. Sec. 1, Ch. 52, L. 1925; re-en. Sec. 4978, R.C.M. 1935; amd. Sec. 1, Ch. 239, L. 1957; amd. Sec. 1, Ch. 238, L. 1959; amd. Sec. 1, Ch. 217, L. 1961; amd. Sec. 1, Ch. 281, L. 1967; amd. Sec. 1, Ch. 510, L. 1977; R.C.M. 1947, 11-403(part); amd. Sec. 1, Ch. 320, L. 1985.



7-2-4322. Repealed.

7-2-4322. Repealed. Sec. 11, Ch. 485, L. 1997.

History: En. Sec. 1, Ch. 30, L. 1905; re-en. Sec. 3214, Rev. C. 1907; re-en. Sec. 4978, R.C.M. 1921; amd. Sec. 1, Ch. 52, L. 1925; re-en. Sec. 4978, R.C.M. 1935; amd. Sec. 1, Ch. 239, L. 1957; amd. Sec. 1, Ch. 238, L. 1959; amd. Sec. 1, Ch. 217, L. 1961; amd. Sec. 1, Ch. 281, L. 1967; amd. Sec. 1, Ch. 510, L. 1977; R.C.M. 1947, 11-403(part).



7-2-4323. Repealed.

7-2-4323. Repealed. Sec. 11, Ch. 485, L. 1997.

History: En. Sec. 1, Ch. 30, L. 1905; re-en. Sec. 3214, Rev. C. 1907; re-en. Sec. 4978, R.C.M. 1921; amd. Sec. 1, Ch. 52, L. 1925; re-en. Sec. 4978, R.C.M. 1935; amd. Sec. 1, Ch. 239, L. 1957; amd. Sec. 1, Ch. 238, L. 1959; amd. Sec. 1, Ch. 217, L. 1961; amd. Sec. 1, Ch. 281, L. 1967; amd. Sec. 1, Ch. 510, L. 1977; R.C.M. 1947, 11-403(part); amd. Sec. 5, Ch. 66, L. 1995.



7-2-4324. Repealed.

7-2-4324. Repealed. Sec. 11, Ch. 485, L. 1997.

History: En. Sec. 1, Ch. 30, L. 1905; re-en. Sec. 3214, Rev. C. 1907; re-en. Sec. 4978, R.C.M. 1921; amd. Sec. 1, Ch. 52, L. 1925; re-en. Sec. 4978, R.C.M. 1935; amd. Sec. 1, Ch. 239, L. 1957; amd. Sec. 1, Ch. 238, L. 1959; amd. Sec. 1, Ch. 217, L. 1961; amd. Sec. 1, Ch. 281, L. 1967; amd. Sec. 1, Ch. 510, L. 1977; R.C.M. 1947, 11-403(part); amd. Sec. 6, Ch. 66, L. 1995.



7-2-4325. Consolidation of proceedings for two or more tracts.

7-2-4325. Consolidation of proceedings for two or more tracts. Whenever two or more adjacent tracts taken as a whole adjoin a city or town, the tracts may be included in one resolution under this part, although one or more of the tracts taken alone may not be adjacent to the corporate limits as then existing.

History: En. Sec. 1, Ch. 30, L. 1905; re-en. Sec. 3214, Rev. C. 1907; re-en. Sec. 4978, R.C.M. 1921; amd. Sec. 1, Ch. 52, L. 1925; re-en. Sec. 4978, R.C.M. 1935; amd. Sec. 1, Ch. 239, L. 1957; amd. Sec. 1, Ch. 238, L. 1959; amd. Sec. 1, Ch. 217, L. 1961; amd. Sec. 1, Ch. 281, L. 1967; amd. Sec. 1, Ch. 510, L. 1977; R.C.M. 1947, 11-403(3); amd. Sec. 2, Ch. 320, L. 1985; amd. Sec. 6, Ch. 485, L. 1997.



7-2-4326. through reserved.

7-2-4326 through 7-2-4330 reserved.



7-2-4331. When land conclusively presumed to be annexed.

7-2-4331. When land conclusively presumed to be annexed. A tract or parcel of land that has been shown on municipal maps or plats as being within municipal boundaries but is later found to have been improperly or unofficially annexed is conclusively presumed to be annexed and may be so recorded if municipal taxes have been paid on the tract or parcel without protest for a period of 7 years.

History: En. Sec. 1, Ch. 109, L. 1981.






Part 44. Annexation of Contiguous Government Land

7-2-4401. What constitutes contiguous land for purpose of part.

7-2-4401. What constitutes contiguous land for purpose of part. The land proposed to be annexed to a municipality under the provisions of this part shall be deemed contiguous to such municipality even though such land may be separated from such municipality by a street or other roadway, a sidewalk, a public way of any kind, an irrigation ditch or drainage ditch, or some other strip too small for the erection of houses.

History: En. Sec. 2, Ch. 189, L. 1957; R.C.M. 1947, 11-512.



7-2-4402. Annexation of contiguous government land.

7-2-4402. Annexation of contiguous government land. Whenever any land contiguous to a municipality is owned by the United States or by the state of Montana or by any agency, instrumentality, or political subdivision of either or whenever any of the foregoing have a beneficial interest in any land contiguous to a municipality, such land may be incorporated and included in the municipality to which it is contiguous and may be annexed thereto and made a part thereof in the manner provided in this part.

History: En. Sec. 1, Ch. 189, L. 1957; R.C.M. 1947, 11-511(part).



7-2-4403. Request for annexation by government official.

7-2-4403. Request for annexation by government official. The administrative head of the owner of land referred to in 7-2-4402 or the administrative head of the holder of a beneficial interest in such land shall file with the clerk of the municipality a description of the land, a certification of ownership or of beneficial interest therein, and a statement that the owner of or the holder of the beneficial interest in the land desires to have it annexed.

History: En. Sec. 1, Ch. 189, L. 1957; R.C.M. 1947, 11-511(part).



7-2-4404. Resolution of intent to annex.

7-2-4404. Resolution of intent to annex. Upon receiving the request provided for in 7-2-4403, the governing body of the municipality shall pass a resolution reciting its intention to annex the land and setting a time and place for a public hearing thereon.

History: En. Sec. 1, Ch. 189, L. 1957; R.C.M. 1947, 11-511(part).



7-2-4405. Notice of resolution -- protest period.

7-2-4405. Notice of resolution -- protest period. The clerk of the municipality shall forthwith cause to be published in the newspaper nearest such land, at least once a week for 2 successive weeks, a notice that such resolution has been duly and regularly passed and that for a period of 20 days after the first publication of such notice, such clerk will receive expressions of approval or disapproval, in writing, of the proposed alterations of the boundaries of the municipality. Said notice shall also state the time and place set for the public hearing on the proposed annexation.

History: En. Sec. 1, Ch. 189, L. 1957; R.C.M. 1947, 11-511(2).



7-2-4406. Hearing on question of annexation -- resolution of annexation.

7-2-4406. Hearing on question of annexation -- resolution of annexation. (1) At the time and place set for the aforesaid public hearing, the governing body of the municipality shall hear all persons and all things relative to the proposed annexation. (2) If the governing body shall find that it is to the best interests of the municipality and its inhabitants to annex the land, it shall adopt a resolution of annexation of the land. Said resolution shall become effective 30 days after its passage and approval, and thereafter the boundary of said municipality shall be as set forth in said resolution.

History: En. Sec. 1, Ch. 189, L. 1957; R.C.M. 1947, 11-511(part).



7-2-4407. Filing of resolution and other papers.

7-2-4407. Filing of resolution and other papers. Within 30 days after the passage and approval of said resolution, a copy thereof, duly certified by the clerk of the municipality, together with a map showing the corporate limits of said municipality as altered and changed, shall be filed in the office of the county clerk and recorder of the county in which said municipality is located.

History: En. Sec. 1, Ch. 189, L. 1957; R.C.M. 1947, 11-511(part).



7-2-4408. Applicability of part.

7-2-4408. Applicability of part. (1) When the proceedings for annexation of territory to a municipality are instituted as provided in this part, the provisions of this part and no other apply, except where otherwise explicitly indicated. (2) The governing body of the municipality to which territory is proposed to be annexed may in its discretion select one of the annexation procedures in parts 42 through 47 that is appropriate to the circumstances of the particular annexation. The municipal governing body must then follow the specific procedures prescribed in the appropriate part.

History: En. Sec. 3, Ch. 642, L. 1979; amd. Sec. 3, Ch. 130, L. 1981.



7-2-4409. Provision of services.

7-2-4409. Provision of services. In all cases of annexation under current Montana law, services must be provided as specified in Title 7, chapter 2, part 47, except when mutually agreed upon by the municipality and the real property owners of the area to be annexed.

History: En. Sec. 2, Ch. 642, L. 1979; amd. Sec. 7, Ch. 66, L. 1995.



7-2-4410. through reserved.

7-2-4410 through 7-2-4420 reserved.



7-2-4421. When land conclusively presumed to be annexed.

7-2-4421. When land conclusively presumed to be annexed. A tract or parcel of land that has been shown on municipal maps or plats as being within municipal boundaries but is later found to have been improperly or unofficially annexed is conclusively presumed to be annexed and may be so recorded if municipal taxes have been paid on the tract or parcel without protest for a period of 7 years.

History: En. Sec. 1, Ch. 109, L. 1981.






Part 45. Annexation of Wholly Surrounded Land

7-2-4501. Annexation of wholly surrounded land.

7-2-4501. Annexation of wholly surrounded land. A city may include as part of the city any platted or unplatted tract or parcel of land that is wholly surrounded by the city upon passing a resolution of intent, giving notice, and passing a resolution of annexation. Except as provided in 7-2-4502, the provisions of 7-2-4312 through 7-2-4314 apply to these resolutions and the notice requirement.

History: En. Sec. 1, Ch. 30, L. 1905; re-en. sec. 3214, Rev. C. 1907; re-en. Sec. 4978, R.C.M. 1921; amd. Sec. 1, Ch. 52, L. 1925; re-en. Sec. 4978, R.C.M. 1935; amd. Sec. 1, Ch. 239, L. 1957; amd. Sec. 1, Ch. 238, L. 1959; amd. Sec. 1, Ch. 217, L. 1961; amd. Sec. 1, Ch. 281, L. 1967; amd. Sec. 1, Ch. 510, L. 1977; R.C.M. 1947, 11-403(part); amd. Sec. 17, Ch. 250, L. 1979; amd. Sec. 1, Ch. 200, L. 1983.



7-2-4502. Protest not available.

7-2-4502. Protest not available. Wholly surrounded land is annexed, if so resolved by the city or town council, whether or not a majority of the real property owners of the area to be annexed object. The question of annexing the wholly surrounded land is not subject to being voted on by the registered voters of the area to be annexed.

History: En. Sec. 1, Ch. 30, L. 1905; re-en. sec. 3214, Rev. C. 1907; re-en. Sec. 4978, R.C.M. 1921; amd. Sec. 1, Ch. 52, L. 1925; re-en. Sec. 4978, R.C.M. 1935; amd. Sec. 1, Ch. 239, L. 1957; amd. Sec. 1, Ch. 238, L. 1959; amd. Sec. 1, Ch. 217, L. 1961; amd. Sec. 1, Ch. 281, L. 1967; amd. Sec. 1, Ch. 510, L. 1977; R.C.M. 1947, 11-403(part); amd. Sec. 8, Ch. 66, L. 1995; amd. Sec. 7, Ch. 485, L. 1997.



7-2-4503. Restrictions on annexation power.

7-2-4503. Restrictions on annexation power. Land shall not be annexed under this part whenever the land is used: (1) for agricultural, mining, smelting, refining, transportation, or any industrial or manufacturing purpose; or (2) for the purpose of maintaining or operating a golf or country club, an athletic field or aircraft landing field, a cemetery, or a place for public or private outdoor entertainment or any purpose incident thereto.

History: En. Sec. 1, Ch. 30, L. 1905; re-en. sec. 3214, Rev. C. 1907; re-en. Sec. 4978, R.C.M. 1921; amd. Sec. 1, Ch. 52, L. 1925; re-en. Sec. 4978, R.C.M. 1935; amd. Sec. 1, Ch. 239, L. 1957; amd. Sec. 1, Ch. 238, L. 1959; amd. Sec. 1, Ch. 217, L. 1961; amd. Sec. 1, Ch. 281, L. 1967; amd. Sec. 1, Ch. 510, L. 1977; R.C.M. 1947, 11-403(part).



7-2-4504. What constitutes contiguous lands.

7-2-4504. What constitutes contiguous lands. Tracts or parcels of land proposed to be annexed to a city or town under the provisions of this part shall be deemed contiguous to such city or town even though such tracts or parcels of land may be separated from such city or town by a street or other roadway, irrigation ditch, drainage ditch, stream, river, or a strip of unplatted land too narrow or too small to be platted.

History: En. Sec. 1, Ch. 95, L. 1945; amd. Sec. 1, Ch. 16, L. 1955; R.C.M. 1947, 11-404.



7-2-4505. Applicability of part.

7-2-4505. Applicability of part. (1) When the proceedings for annexation of territory to a municipality are instituted as provided in this part, the provisions of this part and no other apply, except where otherwise explicitly indicated. (2) The governing body of the municipality to which territory is proposed to be annexed may in its discretion select one of the annexation procedures in parts 42 through 47 that is appropriate to the circumstances of the particular annexation. The municipal governing body must then follow the specific procedures prescribed in the appropriate part.

History: En. Sec. 3, Ch. 642, L. 1979; amd. Sec. 4, Ch. 130, L. 1981.



7-2-4506. Provision of services.

7-2-4506. Provision of services. In all cases of annexation under current Montana law, services must be provided according to a plan provided by the municipality as specified in 7-2-4732, except: (1) as provided in 7-2-4736; and (2) in first-class cities, when otherwise mutually agreed upon by the municipality and the real property owners of the area to be annexed.

History: En. Sec. 2, Ch. 642, L. 1979; amd. Sec. 3, Ch. 447, L. 1981; amd. Sec. 9, Ch. 66, L. 1995.



7-2-4507. through reserved.

7-2-4507 through 7-2-4510 reserved.



7-2-4511. When land conclusively presumed to be annexed.

7-2-4511. When land conclusively presumed to be annexed. A tract or parcel of land that has been shown on municipal maps or plats as being within municipal boundaries but is later found to have been improperly or unofficially annexed is conclusively presumed to be annexed and may be so recorded if municipal taxes have been paid on the tract or parcel without protest for a period of 7 years.

History: En. Sec. 1, Ch. 109, L. 1981.






Part 46. Annexation by Petition

7-2-4601. Annexation by petition.

7-2-4601. Annexation by petition. (1) The boundaries of any incorporated city or town may be altered and new areas annexed as provided in this part. (2) The council or other legislative body of a municipal corporation, upon receiving a written petition for annexation containing a description of the area to be annexed and signed by not less than 33 1/3% of the registered electors of the area proposed to be annexed, shall without delay submit to the electors of the municipal corporation and to the registered electors residing in the area proposed by the petition to be annexed the question of whether the area should be made a part of the municipal corporation. (3) (a) The governing body of a municipality need not submit the question of annexation to the qualified electors as provided in subsection (2) if it has received a written petition containing a description of the area requested to be annexed and signed by: (i) more than 50% of the resident electors owning real property in the area to be annexed; or (ii) the owner or owners of real property representing 50% or more of the total area to be annexed. (b) The governing body may approve or disapprove a petition submitted under the provisions of subsection (3)(a) on its merits. When the governing body approves the petition, it shall pass a resolution providing for the annexation.

History: En. Sec. 1, Ch. 168, L. 1945; R.C.M. 1947, 11-506(1); amd. Sec. 293, Ch. 571, L. 1979; (3)En. Sec. 1, Ch. 641, L. 1979; amd. Sec. 1, Ch. 279, L. 1985; amd. Sec. 10, Ch. 66, L. 1995; amd. Sec. 1, Ch. 186, L. 2011.



7-2-4602. Election on question of annexation by petition.

7-2-4602. Election on question of annexation by petition. (1) The question of annexation may be submitted at the next general municipal election to be held in the municipal corporation or it may be submitted prior to the general election, either at a special election called for that purpose or at any other municipal election, except an election at which the submission of such question is prohibited by law. (2) The election shall be conducted and the returns made in the same manner as other city or town elections. All election laws governing city and town elections shall govern, insofar as they are applicable. (3) Whenever the question of annexation under this title is submitted at either a general city or town election or at a special election, separate ballots, shall be provided therefor.

History: En. Secs. 1, 2, Ch. 168, L. 1945; R.C.M. 1947, 11-506(part), 11-507(part); amd. Sec. 294, Ch. 571, L. 1979.



7-2-4603. Notice of election.

7-2-4603. Notice of election. (1) The council or legislative body shall publish notice of the election as provided in 13-1-108. (2) Such notice shall distinctly state the proposition to be submitted, i.e., that it is proposed to annex to, incorporate in, and make a part of such municipal corporation the territory or territories sought to be annexed, specifically describing the boundaries thereof. (3) The notice of election shall designate the date of the election.

History: En. Sec. 1, Ch. 168, L. 1945; R.C.M. 1947, 11-506(part); amd. Sec. 295, Ch. 571, L. 1979.



7-2-4604. Repealed.

7-2-4604. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 2, Ch. 168, L. 1945; R.C.M. 1947, 11-507(part).



7-2-4605. Repealed.

7-2-4605. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 2, Ch. 168, L. 1945; R.C.M. 1947, 11-507(part).



7-2-4606. Resolution of annexation.

7-2-4606. Resolution of annexation. (1) (a) If it is found that a majority of votes were cast in favor of the annexation, the city or town council or other legislative body shall, at a regular or special meeting held within 30 days of the election, pass and adopt a resolution providing for the annexation. (b) The resolution must state that a petition has been filed with the council or other legislative body with the signatures of 33 1/3% of the resident electors owning real property in the area proposed to be annexed; a description of the boundaries of the area to be annexed; a copy of the resolution ordering a general or special election; a copy of the notice of the election; the time and result of the canvass of the votes received in favor of annexation and the number of votes cast against annexation; and that the boundaries of the city or town will be extended to include the area described in the petition for annexation. The resolution must be incorporated in the minutes of the council or legislative body. (2) A resolution adopted pursuant to 7-2-4601(3) must include a statement that a petition has been filed with the governing body containing the signatures of more than 50% of the resident electors owning real property or the owners of real property representing 50% or more of the total area to be annexed; a description of the boundaries of the area to be annexed; and a statement that the boundaries of the municipality are to be extended to include the area described in the petition for annexation. The resolution must be incorporated in the minutes of the governing body. Upon incorporation in the minutes, the resolution must be filed and becomes effective as provided in 7-2-4607.

History: (1)En. Sec. 2, Ch. 168, L. 1945; R.C.M. 1947, 11-507(3); (2)En. Sec. 1, Ch. 641, L. 1979; amd. Sec. 2, Ch. 279, L. 1985; amd. Sec. 11, Ch. 66, L. 1995; amd. Sec. 2, Ch. 186, L. 2011.



7-2-4607. Filing of resolution.

7-2-4607. Filing of resolution. (1) The clerk or other officer performing the duties of clerk of such council or legislative body shall promptly make and certify under the seal of said municipal corporation a copy of said record so entered upon said minutes, which document shall be filed with the clerk of the county in which the city or town to which said territory or territories are sought to be annexed is situated. (2) From and after the date of the filing of said document in the office of the county clerk, the annexation of such territory or territories so proposed to be annexed shall be deemed and shall be complete. Thenceforth such annexed territory or territories shall be, to all intents and purposes, a part of said municipal corporation, and the said city or town to which the annexation is made has the power to pass all necessary ordinances pertaining thereto.

History: En. Sec. 2, Ch. 168, L. 1945; R.C.M. 1947, 11-507(4).



7-2-4608. Restrictions on annexation power.

7-2-4608. Restrictions on annexation power. (1) Territory that is part of an incorporated city or town at the time a petition for proposed annexation is presented as provided in 7-2-4601 may not be annexed under the provisions of this part. (2) Except as provided in subsection (3), a parcel of land that, at the time a petition for proposed annexation is presented to the governing body of a city or town, is used in whole or in part for agricultural, mining, smelting, refining, transportation, or any industrial or manufacturing purpose or for any purpose incident to those uses may not be annexed under the provisions of this part. (3) The provisions of subsection (2) do not apply if the petition submitted to the governing body of the city or town is signed by 100% of the owners of the land proposed to be annexed and the annexation is in accordance with the city's or town's adopted growth policy.

History: En. Secs. 3, 4, Ch. 168, L. 1945; R.C.M. 1947, 11-508, 11-509; amd. Sec. 3, Ch. 186, L. 2011.



7-2-4609. Applicability of part.

7-2-4609. Applicability of part. (1) This part does not repeal parts 43 and 45 having reference to extension of the corporate limits of cities of the first, second, and third classes to include contiguous land but provides an alternative method that the municipal governing body may in its discretion choose to use for the annexation of territory or territories to municipal corporations. (2) When any proceedings for annexation of territory or territories to any municipal corporation are commenced under this part, the provisions of this part and no other apply to such proceedings. (3) When the proceedings for annexation of territory to a municipality are instituted as provided in this part, the provisions of this part and no other apply, except where otherwise explicitly indicated.

History: En. Sec. 5, Ch. 168, L. 1945; R.C.M. 1947, 11-510; amd. Sec. 18, Ch. 250, L. 1979; amd. Sec. 2, Ch. 641, L. 1979; (3)En. Sec. 3, Ch. 642, L. 1979; amd. Sec. 5, Ch. 130, L. 1981.



7-2-4610. Provision of services.

7-2-4610. Provision of services. In all cases of annexation under current Montana law, services must be provided according to a plan provided by the municipality as specified in 7-2-4732, except: (1) as provided in 7-2-4736; and (2) in first-class cities, when otherwise mutually agreed upon by the municipality and the real property owners of the area to be annexed.

History: En. Sec. 2, Ch. 642, L. 1979; amd. Sec. 4, Ch. 447, L. 1981; amd. Sec. 12, Ch. 66, L. 1995.



7-2-4611. through reserved.

7-2-4611 through 7-2-4620 reserved.



7-2-4621. When land conclusively presumed to be annexed.

7-2-4621. When land conclusively presumed to be annexed. A tract or parcel of land that has been shown on municipal maps or plats as being within municipal boundaries but is later found to have been improperly or unofficially annexed is conclusively presumed to be annexed and may be so recorded if municipal taxes have been paid on the tract or parcel without protest for a period of 7 years.

History: En. Sec. 1, Ch. 109, L. 1981.



7-2-4622. through reserved.

7-2-4622 through 7-2-4624 reserved.



7-2-4625. Annexation district.

7-2-4625. Annexation district. An incorporated city or town may create an annexation district outside of the city or town. Territory may be included in an annexation district only upon an agreement between the city or town and the owner of the property included in a district. The agreement may specify the duration of the district, which may not exceed 10 years. A city or town may provide the services specified in the agreement between the city or town and the property owner to the property in the district. The city or town may impose a tax levy or a fee on the owner of the property within the annexation district based upon the difference between the municipal levy or fee and the nonmunicipal levy or fee. By the end of the period specified in the agreement, the levy or fee must be the full amount that a resident of the city or town would pay in the year that the property is annexed. Unless the agreement provides otherwise, the property in the district is annexed after the period specified in the agreement, and the district is dissolved. A delinquency in a payment by the owner of property in the annexation district is collectible in the same manner that other delinquent taxes or fees are collectible.

History: En. Sec. 1, Ch. 324, L. 2001.






Part 47. Annexation With the Provision of Services

7-2-4701. Short title.

7-2-4701. Short title. This part shall be entitled "The Planned Community Development Act of 1973".

History: En. 11-514 by Sec. 1, Ch. 364, L. 1974; R.C.M. 1947, 11-514.



7-2-4702. Findings.

7-2-4702. Findings. (1) It is declared as a matter of state policy that current annexation laws and planning methods incorporated in the Montana system are in many cases discriminatory and are in many of the Montana cities causing indiscriminate growth patterns and in many cases forcing citizens of municipalities to be annexed without provision for adequate city services extended and provided for them. (2) Likewise, in many cities city government is annexing and adding to cities not to the benefit of those being annexed, but to the benefit of the city, merely to derive a greater tax base. (3) Likewise, in many cities there are those lying on the perimeter of the city not within the corporate boundaries of a city that are deriving many benefits from the city without paying their just and equal share for these services.

History: En. 11-515 by Sec. 2, Ch. 364, L. 1974; R.C.M. 1947, 11-515(part).



7-2-4703. Purpose.

7-2-4703. Purpose. It is the purpose of this part to develop a just and equitable system of adding to and increasing city boundaries for the state of Montana, which will develop the following firm policies: (1) Sound urban development is essential to the continued economic development of this state, and any annexation prepared must be well planned in advance. (2) Municipalities are created to provide the governmental services essential for sound urban development and for the protection of health, safety, and welfare in areas being intensively used for residential, commercial, industrial, institutional, and governmental purposes or in areas undergoing such development, and future annexations must consider these principles. (3) Municipal boundaries should be extended in accordance with legislative standards applicable throughout the state to include such areas and to provide the high quality of governmental services needed for the public health, safety, and welfare. (4) Areas annexed to municipalities in accordance with such uniform legislative standards should receive the services provided by the annexing municipality as soon as possible following annexation.

History: En. 11-515 by Sec. 2, Ch. 364, L. 1974; R.C.M. 1947, 11-515(part).



7-2-4704. Definitions.

7-2-4704. Definitions. The following terms when used in this part have the following meanings except when the context clearly indicates a different meaning: (1) "Contiguous" means any area that, at the time annexation procedures are initiated, either abuts directly on the municipal boundary or is separated from the municipal boundary by a street or street right-of-way, a creek or river, the right-of-way of a railroad or other public service corporation, lands owned by the city or some other political subdivision, or lands owned by the state. (2) "Municipality" means any incorporated city or town. (3) "Real property owner" means a person who holds an estate of life or inheritance in real property or who is the purchaser of an estate of life or inheritance in real property under a contract for deed, some memorandum of which has been filed in the office of the county clerk.

History: En. 11-516 by Sec. 3, Ch. 364, L. 1974; R.C.M. 1947, 11-516; amd. Sec. 13, Ch. 66, L. 1995.



7-2-4705. Annexation by municipalities providing services.

7-2-4705. Annexation by municipalities providing services. (1) The governing body of any municipality may extend the corporate limits of the municipality under the procedure set forth in this part upon the initiation of the procedure by the governing body itself. (2) Whenever the owners of real property situated outside the corporate boundaries of any municipality, but contiguous to the municipality, desire to have real estate annexed to the municipality, they shall file with the governing body of the municipality a petition bearing the signatures of 51% of the real property owners of the area sought to be annexed and requesting a resolution stating that the municipality intends to consider annexation. Upon passage of the resolution, the governing body shall follow the procedure in 7-2-4707 through 7-2-4713 and 7-2-4731(3).

History: En. 11-517 by Sec. 4, Ch. 364, L. 1974; R.C.M. 1947, 11-517(part); amd. Sec. 19, Ch. 250, L. 1979; amd. Sec. 14, Ch. 66, L. 1995; amd. Sec. 4, Ch. 186, L. 2011.



7-2-4706. Appeal if municipal governing body fails to act on petition.

7-2-4706. Appeal if municipal governing body fails to act on petition. If the municipal governing body fails to act within 60 days, the petitioners may appeal to the district court under the procedure set down in 7-2-4741 through 7-2-4746.

History: En. 11-517 by Sec. 4, Ch. 364, L. 1974; R.C.M. 1947, 11-517(part).



7-2-4707. Resolution of intention to annex.

7-2-4707. Resolution of intention to annex. The governing body of any municipality desiring to annex territory under the provisions of this part shall first pass a resolution stating the intent of the municipality to consider annexation. Such resolution shall describe the boundaries of the area under consideration and fix a date for a public hearing on the question of annexation, the date for such public hearing to be not less than 30 days and not more than 60 days following passage of the resolution.

History: En. 11-520 by Sec. 7, Ch. 364, L. 1974; R.C.M. 1947, 11-520(1).



7-2-4708. Notice of hearing.

7-2-4708. Notice of hearing. The notice of public hearing must: (1) be published as provided in 7-1-4127; (2) describe clearly the boundaries of the area under consideration; and (3) state that the report required in 7-2-4731 will be available in the office of the municipal official designated by the governing body at least 14 days prior to the date of the public hearing.

History: En. 11-520 by Sec. 7, Ch. 364, L. 1974; R.C.M. 1947, 11-520(2); amd. Sec. 9, Ch. 354, L. 2001.



7-2-4709. Hearing on question of annexation.

7-2-4709. Hearing on question of annexation. (1) At the public hearing, a representative of the municipality as designated by the governing body shall first make an explanation of the report required in 7-2-4731. (2) Following such explanation, all persons resident or owning property in the territory described in the notice of public hearing and all residents of the municipality shall be given an opportunity to be heard.

History: En. 11-520 by Sec. 7, Ch. 364, L. 1974; R.C.M. 1947, 11-520(4).



7-2-4710. Protest.

7-2-4710. Protest. (1) For a period of 45 days after the public hearing provided for in 7-2-4707 through 7-2-4709, the governing body of the municipality shall accept written comments approving or disapproving the proposed annexation from real property owners of the area proposed to be annexed. (2) If a majority of the real property owners disapprove of the proposed annexation in writing, further proceedings under this part relating to the area or any part of the area proposed to be annexed may not be considered or acted upon by the governing body on its own initiative, without petition, for a period of 1 year from the date of disapproval.

History: En. 11-520 by Sec. 7, Ch. 364, L. 1974; R.C.M. 1947, 11-520(8); amd. Sec. 1, Ch. 586, L. 1985; amd. Sec. 15, Ch. 66, L. 1995.



7-2-4711. Ordinance of annexation.

7-2-4711. Ordinance of annexation. The municipal governing body shall take into consideration facts presented at the public hearing and shall have authority to amend the report required by 7-2-4731 and to make changes in the plans for serving the area proposed to be annexed so long as such changes meet the requirements of 7-2-4731 through 7-2-4733. At any regular or special meeting held no sooner than 7 days and no later than 60 days following such public hearing, the governing body shall have authority to adopt an ordinance extending the corporate limits of the municipality to include all or such part of the area described in the notice of public hearing which meets the requirements of 7-2-4734 and 7-2-4735 and which the governing body has concluded should be annexed.

History: En. 11-520 by Sec. 7, Ch. 364, L. 1974; R.C.M. 1947, 11-520(part).



7-2-4712. Contents of ordinance of annexation.

7-2-4712. Contents of ordinance of annexation. (1) The ordinance shall: (a) contain specific findings showing that the area to be annexed meets the requirements of 7-2-4734 and 7-2-4735; (b) contain a statement of the intent of the municipality to provide services to the area being annexed as set forth in the report required by 7-2-4731; and (c) fix the effective date of annexation. (2) The external boundaries of the area to be annexed shall be described by metes and bounds.

History: En. 11-520 by Sec. 7, Ch. 364, L. 1974; R.C.M. 1947, 11-520(part).



7-2-4713. Effective date of annexation.

7-2-4713. Effective date of annexation. The effective date of annexation may be fixed for any date within 12 months from the date of passage of the ordinance.

History: En. 11-520 by Sec. 7, Ch. 364, L. 1974; R.C.M. 1947, 11-520(part).



7-2-4714. Filing of annexation order.

7-2-4714. Filing of annexation order. (1) The clerk or other officer performing the duties of the clerk of the governing body of a municipality shall promptly make and certify under the seal of the municipal corporation a copy of the record so entered upon the minutes, which document shall be filed with the clerk of the county in which the municipality to which the territory or territories are sought to be annexed is situated. (2) From and after the date of filing the document in the office of the county clerk or the effective date of the ordinance, whichever is later, the annexation of the territory or territories shall be complete. Thenceforth such annexed territory or territories shall be a part of the municipal corporation and the city or town to which the annexation is made has the power to pass all necessary ordinances pertaining thereto.

History: En. 11-521 by Sec. 8, Ch. 364, L. 1974; R.C.M. 1947, 11-521.



7-2-4715. Simultaneous proceedings for several areas.

7-2-4715. Simultaneous proceedings for several areas. If a municipality is considering the annexation of two or more areas which are all adjacent to the municipal boundary but are not adjacent to one another, it may undertake simultaneous proceedings under authority of this part for the annexation of such areas.

History: En. 11-520 by Sec. 7, Ch. 364, L. 1974; R.C.M. 1947, 11-520(7).



7-2-4716. Effect of annexation.

7-2-4716. Effect of annexation. (1) From and after the effective date of the annexation ordinance, the territory and its citizens and property shall be subject to all debts, laws, ordinances, and regulations in force in such municipality and shall be entitled to the same privileges and benefits as other parts of such municipality. (2) The newly annexed territory shall be subject to municipal taxes levied for the fiscal year following the effective date of annexation. Annexed property which is part of a sanitary district or other special service district which has installed water, sewer, or other utilities or improvements paid for by the residents of said district shall not be subject to that part of the municipal taxes levied for debt service for the first 5 years after the effective date of annexation.

History: En. 11-520 by Sec. 7, Ch. 364, L. 1974; R.C.M. 1947, 11-520(6).



7-2-4717. Certain expenditures authorized.

7-2-4717. Certain expenditures authorized. (1) Municipalities initiating annexations under the provisions of this part are authorized to make expenditures for surveys required to describe the property under consideration or for any other purpose necessary to plan for the study or annexation of unincorporated territory adjacent to the municipality. (2) In addition, following final passage of the annexation ordinance, the annexing municipality shall have authority to proceed with expenditures for construction of streets, utility lines, and other capital facilities in the annexed area.

History: En. 11-524 by Sec. 11, Ch. 364, L. 1974; R.C.M. 1947, 11-524.



7-2-4718. Construction.

7-2-4718. Construction. (1) The method of annexation authorized in this part is independent from other methods of annexation authorized by state law. (2) The governing body of the municipality to which territory is proposed to be annexed may in its discretion select one of the annexation procedures in parts 42 through 47 that is appropriate to the circumstances of the particular annexation. The municipal governing body must then follow the specific procedures prescribed in the appropriate part.

History: En. 11-525 by Sec. 12, Ch. 364, L. 1974; R.C.M. 1947, 11-525(part); amd. Sec. 1, Ch. 642, L. 1979; amd. Sec. 6, Ch. 130, L. 1981.



7-2-4719. through reserved.

7-2-4719 through 7-2-4730 reserved.



7-2-4731. Plans and report on extension of services required -- consultation with county.

7-2-4731. Plans and report on extension of services required -- consultation with county. (1) A municipality exercising authority under this part shall make plans for the extension of services to the area proposed to be annexed and shall, prior to the public hearing provided for in 7-2-4707 through 7-2-4709, prepare a report setting forth its plans to provide services to the area proposed to be annexed. The report must include: (a) a map or maps of the municipality and adjacent territory to show the following information: (i) the present and proposed boundaries of the municipality; (ii) the present streets, major trunk water mains, sewer interceptors and outfalls, and other utility lines and the proposed extension of the streets and utility lines as required in subsection (1)(c); and (iii) the general land use pattern in the areas to be annexed; (b) a statement showing that the area to be annexed meets the requirements of 7-2-4734 and 7-2-4735; (c) a statement setting forth the plans of the municipality for extending to the area to be annexed each major municipal service performed within the municipality at the time of annexation. (2) Prior to making plans for the extension of services pursuant to subsection (1), the municipality shall provide notice of its decision to exercise its authority under this part to the county. If requested by the county, the municipality shall consult with the county governing body or its representatives to coordinate the orderly transfer of services. (3) At least 14 days before the date of the public hearing provided for in 7-2-4707 through 7-2-4709, the governing body of the municipality shall approve the report and make the report available to the public at the office of the municipal official designated by the governing body. In addition, the municipality may prepare a summary of the full report for public distribution.

History: (1)En. 11-518 by Sec. 5, Ch. 364, L. 1974; Sec. 11-518, R.C.M. 1947; (2)En. 11-520 by Sec. 7, Ch. 364, L. 1974; Sec. 11-520, R.C.M. 1947; R.C.M. 1947, 11-518(part), 11-520(3); amd. Sec. 5, Ch. 186, L. 2011.



7-2-4732. Contents of plan for extension of services.

7-2-4732. Contents of plan for extension of services. (1) The plans for the extension of services must provide a long-range plan for extension of services and the acquisition of properties outside the corporate limits. This plan must show anticipated development a minimum of 5 years into the future, showing on a yearly basis how the municipality plans to extend services and develop and add sections to the city. (2) The plans must: (a) provide for extending police protection, fire protection, garbage collection, and streets and street maintenance services to the area to be annexed on substantially the same basis and in the same manner as those services are provided within the rest of the municipality prior to annexation; (b) provide for future extension of streets and major trunk water mains, sewer outfall lines, and other utility services into the area to be annexed, so that when the streets and utility lines become necessary and are constructed, property owners in the area to be annexed will be able to secure the services, according to the policies in effect in the municipality for extending the services to individual lots or subdivisions; (c) if extension of streets and water, sewer, or other utility lines into the area to be annexed is necessary, set forth a proposed timetable for construction of the streets and utility lines. (3) A method must be set forth by which the municipality plans to finance extension of services into the area to be annexed. If the area is serviced currently by adequate water and sewage services, streets, curbs, and gutters and capital improvements are not needed to provide adequate services stipulated by this section and 7-2-4731, the municipality shall provide the area to be annexed with a plan of how they plan to finance other services to be included within the district--mainly, police protection, fire protection, garbage collection, street, and street maintenance services, as well as continued utility service. (4) In this annexation plan, it must be clearly stated that the entire municipality tends to share the tax burden for these services, and if so, the area may be annexed without a bond issue under the provisions of this part. (5) If a county, special district, or improvement district currently provides services to the area to be annexed, the plan must provide specific steps for the orderly transfer of those services, including police protection, fire protection, garbage collection, street and street maintenance services, and utility services. The plan for the transfer of services must be developed in consultation with the governing body of the county and with any other departments of the county, special districts, or improvement districts that have been providing services to the area proposed to be annexed.

History: En. 11-518 by Sec. 5, Ch. 364, L. 1974; R.C.M. 1947, 11-518(part); amd. Sec. 6, Ch. 186, L. 2011.



7-2-4733. Vote required on proposed capital improvements.

7-2-4733. Vote required on proposed capital improvements. Included within the plan must be methodology whereby the area to be annexed may vote upon any proposed capital improvements. Should a negative vote be cast by over 50% of the residents in the section or sections to be annexed in such election, the area may not be annexed.

History: En. 11-518 by Sec. 5, Ch. 364, L. 1974; R.C.M. 1947, 11-518(part); amd. Sec. 20, Ch. 250, L. 1979.



7-2-4734. Standards to be met before annexation can occur.

7-2-4734. Standards to be met before annexation can occur. A municipal governing body may extend the municipal corporate limits to include any area that meets the following standards: (1) The area must be contiguous to the municipality's boundaries at the time the annexation proceeding is begun. (2) No part of the area may be included within the boundary of another incorporated municipality. (3) The area must be included within and the proposed annexation must conform to a growth policy adopted pursuant to Title 76, chapter 1. (4) (a) If fire protection services in the area to be annexed have been provided by a fire district organized under Title 7, chapter 33, part 21, the plan must include provisions for coordinating the transfer of fire protection services to the municipality and compensating the district, if necessary, for equipment and district expenses. (b) Upon transfer of fire protection services, the existing boundaries of a rural fire district may be altered or the fire district may be dissolved as provided in 7-33-2401.

History: En. 11-519 by Sec. 6, Ch. 364, L. 1974; amd. Sec. 1, Ch. 81, L. 1977; R.C.M. 1947, 11-519(1), (2); amd. Sec. 1, Ch. 582, L. 1999; amd. Sec. 7, Ch. 186, L. 2011.



7-2-4735. Guidelines for new boundaries of municipality.

7-2-4735. Guidelines for new boundaries of municipality. In fixing new municipal boundaries, a municipal governing body shall: (1) wherever practical, use natural topographic features such as ridgelines, streams, and creeks as boundaries; and (2) if a street is used as a boundary, include within the municipality land on both sides of the street, with such outside boundary not extending more than 200 feet beyond the right-of-way of the street.

History: En. 11-519 by Sec. 6, Ch. 364, L. 1974; amd. Sec. 1, Ch. 81, L. 1977; R.C.M. 1947, 11-519(3).



7-2-4736. Preservation of existing garbage or solid waste service in event of annexation.

7-2-4736. Preservation of existing garbage or solid waste service in event of annexation. A municipality that annexes or incorporates additional area within the service area of a motor carrier authorized by the public service commission to provide that service may not provide exclusive garbage and solid waste disposal service or impose charges or assessments for services not provided to any person or business located in the annexed or incorporated area except upon a proper showing to the public service commission that the existing carrier is unable to or refuses to provide adequate service to the annexed or incorporated area.

History: En. 11-526 by Sec. 1, Ch. 131, L. 1977; R.C.M. 1947, 11-526; amd. Sec. 1, Ch. 434, L. 1979; amd. Sec. 1, Ch. 381, L. 1987; amd. Sec. 1, Ch. 301, L. 2011.



7-2-4737. through reserved.

7-2-4737 through 7-2-4740 reserved.



7-2-4741. Right to court review when area annexed.

7-2-4741. Right to court review when area annexed. (1) Within 30 days following the passage of an annexation ordinance under authority of this part, a petition seeking review of the annexation procedures of the governing body of the municipality may be filed in the district court in which the municipality is located by: (a) either a majority of the real property owners of the area to be annexed or the owners of more than 75% in assessed valuation of the real estate in the area who believe that they will suffer material injury by reason of the failure of the municipal governing body to comply with the procedures set forth in this part or to meet the requirements set forth in 7-2-4734 and 7-2-4735, as applied to their property; and (b) the county from which the land is being annexed. (2) If two or more petitions for review are submitted to the court, the court may consolidate the petitions for review at a single hearing.

History: En. 11-522 by Sec. 9, Ch. 364, L. 1974; R.C.M. 1947, 11-522(1), (2); amd. Sec. 16, Ch. 66, L. 1995; amd. Sec. 8, Ch. 186, L. 2011.



7-2-4742. Court review and decision when area annexed.

7-2-4742. Court review and decision when area annexed. (1) The review authorized under 7-2-4741 shall be conducted by the court without a jury. The court may hear oral arguments and receive written briefs and may take evidence intended to show that either: (a) the statutory procedure was not followed; or (b) the provisions of 7-2-4731 through 7-2-4735 were not met. (2) The court may affirm the action of the governing body without change, or it may: (a) remand the ordinance to the municipal governing body for further proceedings if procedural irregularities are found to have materially prejudiced the substantive rights of any of the petitioners; (b) remand the ordinance to the municipal governing body for amendment of the boundaries to conform to the provisions of 7-2-4734 and 7-2-4735, but the court cannot remand the ordinance to the municipal governing body with directions to add an area to the municipality which was not included in the notice of public hearing and not provided for in plans for service; or (c) remand the report to the municipal governing body for amendment of the plans for providing services to the end that the provisions of 7-2-4731 through 7-2-4733 are satisfied. (3) If any municipality fails to take action in accordance with the court's instructions upon remand within 3 months from receipt of such instructions, the court may in its discretion extend the time for compliance.

History: En. 11-522 by Sec. 9, Ch. 364, L. 1974; R.C.M. 1947, 11-522(3).



7-2-4743. Presumption that municipal actions lawful.

7-2-4743. Presumption that municipal actions lawful. All decisions and findings of the governing body of the municipality shall be presumed to be reasonable and lawful until and unless they are modified or set aside by the governing body or upon review.

History: En. 11-522 by Sec. 9, Ch. 364, L. 1974; R.C.M. 1947, 11-522(5).



7-2-4744. Appeal from district court.

7-2-4744. Appeal from district court. Any party to the review proceedings, authorized under 7-2-4741 including the municipality, may appeal to the Montana supreme court from the final judgment of the district court under rules of procedure applicable in other civil cases. The appealing party may apply to the lower court for a stay in its final determination or a stay of the annexation ordinance, whichever shall be appropriate, pending the outcome of the appeal to the higher court. The lower court may, with the agreement of the municipality, permit annexation to be effective with respect to any part of the area concerning which no appeal is being made.

History: En. 11-522 by Sec. 9, Ch. 364, L. 1974; R.C.M. 1947, 11-522(part).



7-2-4745. Effect of appeal on effective date of annexation.

7-2-4745. Effect of appeal on effective date of annexation. If part or all of the area annexed under the terms of an annexation ordinance is the subject of an appeal to the lower or higher court on the effective date of the ordinance, then the ordinance shall be deemed amended to make the effective date with respect to such area the date of the final judgment of the lower or higher court, whichever is appropriate, or the date the municipal governing board completes action to make the ordinance conform to the court's instructions in the event of remand.

History: En. 11-522 by Sec. 9, Ch. 364, L. 1974; R.C.M. 1947, 11-522(part).



7-2-4746. Appeal provisions exclusive.

7-2-4746. Appeal provisions exclusive. No decisions of the governing body shall be subject to collateral attack, and decisions may be reviewed or modified only in the manner provided in 7-2-4741 through 7-2-4744.

History: En. 11-522 by Sec. 9, Ch. 364, L. 1974; R.C.M. 1947, 11-522(6).



7-2-4747. through reserved.

7-2-4747 through 7-2-4750 reserved.



7-2-4751. Right to court review when area not annexed.

7-2-4751. Right to court review when area not annexed. (1) If within 60 days of receiving a valid petition the governing body fails to pass a resolution of intent to annex, the petitioners may file a petition in the district court of the district in which the municipality is located. (2) The municipality must be designated as the defendant in the cause and is required to appear and answer as in other cases.

History: En. 11-523 by Sec. 10, Ch. 364, L. 1974; R.C.M. 1947, 11-523(part); amd. Sec. 17, Ch. 66, L. 1995.



7-2-4752. Court review and decision when area not annexed.

7-2-4752. Court review and decision when area not annexed. (1) The court, without a jury, shall hear and determine the questions presented in the petition. (2) The court shall order the proposed annexation to take place, notwithstanding the provisions of any other law of this state, if the evidence establishes that: (a) essential municipal services and facilities are not available to the inhabitants of such territory; (b) the municipality is physically and financially able to provide municipal services to the area sought to be annexed; and (c) at least one-eighth of the aggregate external boundaries of the territory sought to be annexed is contiguous to the boundaries of the municipality. (3) If, however, the evidence does not establish all three of the foregoing factors, the court shall deny the petition to annex and dismiss the proceeding.

History: En. 11-523 by Sec. 10, Ch. 364, L. 1974; R.C.M. 1947, 11-523(part).



7-2-4753. through reserved.

7-2-4753 through 7-2-4760 reserved.



7-2-4761. When land conclusively presumed to be annexed.

7-2-4761. When land conclusively presumed to be annexed. A tract or parcel of land that has been shown on municipal maps or plats as being within municipal boundaries but is later found to have been improperly or unofficially annexed is conclusively presumed to be annexed and may be so recorded if municipal taxes have been paid on the tract or parcel without protest for a period of 7 years.

History: En. Sec. 1, Ch. 109, L. 1981.






Part 48. Exclusion of Land

7-2-4801. Use of terms contiguous and adjacent.

7-2-4801. Use of terms contiguous and adjacent. For the purposes of this part, the words "contiguous" and "adjacent" shall include property on the opposite side of a street or alley from the property sought to be withdrawn.

History: En. Sec. 2, Ch. 33, L. 1927; amd. Sec. 2, Ch. 130, L. 1935; re-en. Sec. 4979.2, R.C.M. 1935; R.C.M. 1947, 11-502(part).



7-2-4802. Exclusion of land from municipalities.

7-2-4802. Exclusion of land from municipalities. The boundaries of any incorporated city or town of this state may be altered and a portion of the territory thereof excluded therefrom, and the councils of such cities and towns are hereby granted power to enact resolutions for that purpose after proceedings had as required in this part.

History: En. Sec. 1, Ch. 33, L. 1927; re-en. Sec. 4979.1, R.C.M. 1935; R.C.M. 1947, 11-501.



7-2-4803. Petition to exclude land.

7-2-4803. Petition to exclude land. (1) A petition in writing, signed by a number of the qualified electors residing within the corporate limits of such city or town equal to a majority of the votes cast at the last city election held therein or by the owners of not less than three-fourths in value of the territory sought to be excluded, shall be filed with the clerk of such city or town. (2) Such petition shall be presented to the council of such city or town at the next regular meeting after the filing thereof.

History: En. Sec. 2, Ch. 33, L. 1927; amd. Sec. 2, Ch. 130, L. 1935; re-en. Sec. 4979.2, R.C.M. 1935; R.C.M. 1947, 11-502(part).



7-2-4804. Contents of petition.

7-2-4804. Contents of petition. (1) Such petition shall set out and describe the territory to be excluded from the corporate limits, which territory must be on the border of such city or town, and the alteration of the boundaries desired by the petitioners, together with the boundaries of the city or town as it will exist after such change is made. Said petition shall also describe the streets, avenues, alleys, and public places, if any, in the territory sought to be excluded and shall distinctly specify which of said streets, avenues, alleys, or public places are to be retained for the use of the public after the territory has been excluded from the corporate limits of such city or town. (2) Such petition shall pray that the council of such city or town shall enact a resolution altering the boundaries of such city or town and excluding therefrom the territory therein described.

History: En. Sec. 2, Ch. 33, L. 1927; amd. Sec. 2, Ch. 130, L. 1935; re-en. Sec. 4979.2, R.C.M. 1935; R.C.M. 1947, 11-502(part).



7-2-4805. Resolution of intent to exclude land -- notice.

7-2-4805. Resolution of intent to exclude land -- notice. If the council by resolution finds that the petition is signed by the requisite number of qualified electors of the city or town or by the owners of not less than three-fourths in value of the territory to be excluded, that the territory petitioned to be excluded is within the corporate limits and on the border of the corporate limits, and that the granting of the petition is in the best interest of the city or town and the inhabitants and will not materially mar the symmetry of the city or town, the city or town clerk shall publish a notice as provided in 7-1-4127.

History: En. Sec. 2, Ch. 33, L. 1927; amd. Sec. 2, Ch. 130, L. 1935; re-en. Sec. 4979.2, R.C.M. 1935; R.C.M. 1947, 11-502(part); amd. Sec. 10, Ch. 354, L. 2001.



7-2-4806. Contents of notice -- protest period.

7-2-4806. Contents of notice -- protest period. The notice shall be to the effect that: (1) such resolution has been duly and regularly passed; and (2) for a period of 20 days after the first publication of such notice, such city or town clerk will receive from the owners of the territory proposed to be excluded expressions of approval or disapproval, in writing, of the proposed alterations of the boundaries of such city or town by the exclusion of the territory petitioned to be excluded.

History: En. Sec. 2, Ch. 33, L. 1927; amd. Sec. 2, Ch. 130, L. 1935; re-en. Sec. 4979.2, R.C.M. 1935; R.C.M. 1947, 11-502(part).



7-2-4807. Hearing on question of exclusion -- resolution of exclusion.

7-2-4807. Hearing on question of exclusion -- resolution of exclusion. (1) The clerk shall, at the next regular meeting of the city or town council after expiration of the 20 days, provide the council with all written communications received by the clerk for its consideration. If after considering the communications the council adopts a resolution to that effect, the boundaries of the city or town must be altered to exclude the territory described in the petition. The resolution must also describe the streets, avenues, alleys, and public places in the excluded territory that are to be vacated and abandoned. (2) The resolution becomes effective 30 days after its passage and approval, and the boundary of the city or town is as set forth in the resolution. (3) The resolution may not be finally adopted by the council after written disapproval by a majority of the owners in value of the territory proposed to be excluded or after written disapproval or protest by a majority of the owners in value of property within the corporate limits of the city or town immediately adjacent and contiguous to the territory sought to be excluded.

History: (1), (3)En. Sec. 2, Ch. 33, L. 1927; amd. Sec. 2, Ch. 130, L. 1935; re-en. Sec. 4979.2, R.C.M. 1935; Sec. 11-502, R.C.M. 1947; (2)En. Sec. 3, Ch. 33, L. 1927; re-en. Sec. 4979.3, R.C.M. 1935; Sec. 11-503, R.C.M. 1947; R.C.M. 1947, 11-502(part), 11-503(part); amd. Sec. 289, Ch. 61, L. 2007.



7-2-4808. Resolution and revised municipal map to be filed.

7-2-4808. Resolution and revised municipal map to be filed. (1) Within 30 days after the passage and approval of said resolution, a copy thereof, duly certified by the clerk of said city or town, together with a map showing the corporate limits of said city or town as altered and changed, shall be filed in the office of the county clerk and recorder of the county in which said city or town is located. (2) Upon the filing of the certified copy of the resolution, all such streets, avenues, alleys, and public places to be abandoned or vacated, unless expressly excepted in said resolution, shall be deemed to be vacated and abandoned and the title thereto shall revert to the owners of the adjacent property.

History: (1) En. Sec. 3, Ch. 33, L. 1927; re-en. Sec. 4979.3, R.C.M. 1935; Sec. 11-503, R.C.M. 1947; (2)En. Sec. 2, Ch. 33, L. 1927; amd. Sec. 2, Ch. 130, L. 1935; re-en. Sec. 4979.2, R.C.M. 1935; Sec. 11-502, R.C.M. 1947; R.C.M. 1947, 11-502(part), 11-503(part).



7-2-4809. Liability of excluded territory for existing indebtedness.

7-2-4809. Liability of excluded territory for existing indebtedness. Such alteration shall not relieve any territory excluded from the limits of a city or town from its liability on account of any outstanding bonded indebtedness of such city or town or any indebtedness of any improvement district of which the excluded territory is a part, existing at the time of the passage of such resolution.

History: En. Sec. 4, Ch. 33, L. 1927; re-en. Sec. 4979.4, R.C.M. 1935; R.C.M. 1947, 11-504.



7-2-4810. Jurisdiction of municipality to levy tax to pay existing indebtedness.

7-2-4810. Jurisdiction of municipality to levy tax to pay existing indebtedness. For the purpose of levying any tax or assessment necessary for the collection of any of the indebtedness specified in 7-2-4809, the territory so excluded shall be and remain under the jurisdiction of such city or town.

History: En. Sec. 5, Ch. 33, L. 1927; re-en. Sec. 4979.5, R.C.M. 1935; R.C.M. 1947, 11-505.






Part 49. Disincorporation of Municipalities

7-2-4901. Automatic disincorporation.

7-2-4901. Automatic disincorporation. (1) If the governing body of any city or town incorporated under the laws of Montana ceases to exist or fails to function for a period of 2 years, the city or town shall be disincorporated in the manner set forth in this part. (2) (a) In cases where a city or town has been disincorporated by virtue of the provisions of subsection (1), the county commissioners shall file in their office an order that the disincorporation be granted. This order takes effect within 60 days following the date of the order. (b) A certified copy of the order shall be sent to the state officials named in 7-2-4906.

History: (1)En. Sec. 1, Ch. 99, L. 1973; Sec. 11-308, R.C.M. 1947; (2)En. Sec. 7, Ch. 99, L. 1973; Sec. 11-314, R.C.M. 1947; R.C.M. 1947, 11-308, 11-314.



7-2-4902. Disincorporation by election.

7-2-4902. Disincorporation by election. (1) Any city or town may be disincorporated in the manner provided in this section. (2) If the registered electors of a city or town equal in number to at least 15% of the number of electors registered at the last municipal general election petition the board of county commissioners of the county where the city or town is situated to disincorporate the city or town or if the city governing body by a two-thirds vote of all its members resolves to disincorporate, then the board shall order a special election to be held within the city or town on the question of disincorporating the city or town. The election must be held in conjunction with a regular or primary election.

History: En. Sec. 2, Ch. 99, L. 1973; R.C.M. 1947, 11-309(1), (2); amd. Sec. 296, Ch. 571, L. 1979; amd. Sec. 1, Ch. 504, L. 1981; amd. Sec. 3, Ch. 250, L. 1985; amd. Sec. 1, Ch. 319, L. 1993; amd. Sec. 6, Ch. 387, L. 1995.



7-2-4903. Notice of election on question of disincorporation.

7-2-4903. Notice of election on question of disincorporation. Notice of the election provided for in 7-2-4902 shall be published as provided in 13-1-108.

History: En. Sec. 2, Ch. 99, L. 1973; R.C.M. 1947, 11-309(3); amd. Sec. 297, Ch. 571, L. 1979.



7-2-4904. Details of election on disincorporation.

7-2-4904. Details of election on disincorporation. (1) The election shall be conducted in the same manner as a regular city or town election. The election returns shall be made and canvassed in the same manner as are general election returns. (2) The form of the ballot shall be: [] FOR the disincorporation of .... (insert name of city or town) [] AGAINST the disincorporation of .... (insert name of city or town).

History: (1)En. Sec. 4, Ch. 99, L. 1973; Sec. 11-311, R.C.M. 1947; (2)En. Sec. 3, Ch. 99, L. 1973; Sec. 11-310, R.C.M. 1947; R.C.M. 1947, 11-310, 11-311; amd. Sec. 298, Ch. 571, L. 1979.



7-2-4905. Effect of insufficient vote to disincorporate.

7-2-4905. Effect of insufficient vote to disincorporate. If it is found by the canvass of the votes that less than 60% of the votes cast were in favor of disincorporation, the county commissioners shall declare the petition for disincorporation denied, in which case no other election may be held on the question of disincorporating said city or town until after the expiration of 2 years from the date of the election.

History: En. Sec. 5, Ch. 99, L. 1973; R.C.M. 1947, 11-312.



7-2-4906. Effect of sufficient vote to disincorporate.

7-2-4906. Effect of sufficient vote to disincorporate. (1) If the canvass reveals that 60% or more of all the votes cast were in favor of disincorporation, the county commissioners shall file in their office and cause to be entered upon their proceedings an order granting the petition for disincorporation and declaring that the city or town is disincorporated. The order takes effect within 60 days following the date of the order. (2) A certified copy of the order must be sent to the secretary of state and the director of the department of administration.

History: En. Sec. 6, Ch. 99, L. 1973; amd. Sec. 9, Ch. 213, L. 1975; R.C.M. 1947, 11-313; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 23, Ch. 483, L. 2001.



7-2-4907. through reserved.

7-2-4907 through 7-2-4910 reserved.



7-2-4911. Certification of financial condition.

7-2-4911. Certification of financial condition. (1) Upon receiving a certified copy of the order of disincorporation, the director of the department of administration shall certify a current statement of the financial condition of the disincorporating city or town to the board of county commissioners. (2) The statement must include but is not limited to: (a) a determination of all assets of the city or town, including any current or delinquent utility accounts and taxes receivable; and (b) a statement of all city or town indebtedness, including any revenue or general obligation bonds, special improvement district obligations outstanding, contracts payable, all other obligations of the city, and a schedule for the repayment of indebtedness.

History: En. Sec. 8, Ch. 99, L. 1973; amd. Sec. 10, Ch. 213, L. 1975; R.C.M. 1947, 11-315(part); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 24, Ch. 483, L. 2001.



7-2-4912. Management of unencumbered cash.

7-2-4912. Management of unencumbered cash. (1) Under the supervision of the director of the department of administration or the director's designee, the city treasurer or town clerk shall draw a treasurer's check for the amount of unencumbered cash in the city or town treasury. The check must be made payable to and delivered to the county treasurer of the county in which the disincorporating city or town is situated. (2) The county treasurer shall immediately place the money in a special fund, to be drawn upon as provided in this part.

History: En. Sec. 8, Ch. 99, L. 1973; amd. Sec. 10, Ch. 213, L. 1975; R.C.M. 1947, 11-315(part); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 25, Ch. 483, L. 2001.



7-2-4913. Release of public property to county commissioners.

7-2-4913. Release of public property to county commissioners. Except as provided in 7-2-4914, upon the disincorporation of a city or town, each public officer of the city shall immediately turn over all public property of every nature and description in the officer's possession to the board of county commissioners of the county in which the city or town is situated.

History: En. Sec. 9, Ch. 99, L. 1973; R.C.M. 1947, 11-316(part); amd. Sec. 290, Ch. 61, L. 2007.



7-2-4914. Disposition of city court records.

7-2-4914. Disposition of city court records. Notwithstanding the provisions of 7-2-4913, all court records of the city court, if any, shall be transferred to the nearest justice of the peace. The justice of the peace has the authority to execute and complete all unfinished business. All reports and remittances of fines and forfeitures are made in the same manner as that prescribed for justices of the peace.

History: En. Sec. 9, Ch. 99, L. 1973; R.C.M. 1947, 11-316(part).



7-2-4915. Effect of disincorporation on prior legal rights.

7-2-4915. Effect of disincorporation on prior legal rights. The disincorporation of a city or town does not invalidate or affect any right, penalty, or forfeiture accruing to the city or town or invalidate or affect any contract entered into or imposed upon the corporation, but all the contracted indebtedness and obligations remain unimpaired by reason of the disincorporation of the city or town.

History: En. Sec. 10, Ch. 99, L. 1973; R.C.M. 1947, 11-317(part).



7-2-4916. Payment of debts and collection of receivables of disincorporated municipality.

7-2-4916. Payment of debts and collection of receivables of disincorporated municipality. (1) The board of county commissioners of the county succeeding the disincorporated city or town shall provide for: (a) the payment and discharge in good faith of all the indebtedness and obligations according to the tenor of the contract or indenture agreement by which they were contracted or the indebtedness incurred; and (b) the collection of any indebtedness due the city or town. (2) All instruments for the repayment of indebtedness are drawn by order of the board on the fund provided in 7-2-4912.

History: En. Sec. 10, Ch. 99, L. 1973; R.C.M. 1947, 11-317(part).



7-2-4917. Procedure to collect receivables.

7-2-4917. Procedure to collect receivables. (1) The board of county commissioners shall make provisions for the collection of the amounts due a corporation and for the closing up of its affairs, and any act or acts necessary for that purpose and not otherwise provided shall, upon order of the board, be performed by the officer or officers performing similar duties for the county as if it had been performed by the proper officer of the city or town before disincorporation. (2) The county shall succeed to and possess all rights of the corporation to indebtedness and has power to sue for or otherwise collect any debts in the name of the county.

History: En. Sec. 13, Ch. 99, L. 1973; R.C.M. 1947, 11-320.



7-2-4918. Tax levy in event of insolvency.

7-2-4918. Tax levy in event of insolvency. (1) If, at any time after the disincorporation of a city or town, there is insufficient money in the treasury to the credit of the special fund provided for in 7-2-4912 with which to pay any indebtedness of the corporation, the board of county commissioners shall, subject to 15-10-420, levy and collect from the territory formerly included within the city or town a tax or taxes sufficient in amount to pay the indebtedness of the corporation as the indebtedness becomes due. (2) The tax or taxes, assessments, and collections must be made in the same manner and at the same time that other taxes of the county are levied and collected and are an additional tax upon the property included within the territory or portions of territory of the disincorporated city or town for the payment of the debts. For the purposes of 15-10-420, the levy is considered a levy on the property in the city or town until the debt is paid. (3) All money paid into the county treasury under the provisions of this part must be credited to the special fund.

History: En. Sec. 11, Ch. 99, L. 1973; R.C.M. 1947, 11-318; amd. Sec. 11, Ch. 574, L. 2001.



7-2-4919. Management of surplus assets deposited to special fund.

7-2-4919. Management of surplus assets deposited to special fund. If, after payment of the debts of the corporation and the liquidation, where possible, of tangible assets, any surplus shall remain in the hands of the county treasurer to the credit of the special fund, money remaining shall be transferred to the county general fund. Nothing in this section is intended to conflict with the provisions of 7-2-4915 and 7-2-4916.

History: En. Sec. 12, Ch. 99, L. 1973; R.C.M. 1947, 11-319.



7-2-4920. Payment of costs and expenses from special county fund.

7-2-4920. Payment of costs and expenses from special county fund. All costs and expenses of ascertaining information and all other costs and expenses incurred by the board of county commissioners in the execution of the powers and duties of managing the affairs of the disincorporated city or town provided for in this part shall be paid out of the special fund in the county treasury.

History: En. Sec. 14, Ch. 99, L. 1973; R.C.M. 1947, 11-321.









CHAPTER 3. ALTERNATIVE FORMS OF LOCAL GOVERNMENT

Part 1. General Provisions

7-3-101. Compliance with constitution.

7-3-101. Compliance with constitution. (1) The purpose of parts 1 through 7 is to comply with Article XI, section 3(1), of the Montana constitution, which provides: "The legislature shall provide such optional or alternative forms of government that each unit or combination of units may adopt, amend, or abandon an optional or alternative form by a majority of those voting on the question." (2) Parts 1 through 7 establish the alternative forms of government for cities, towns, counties, and consolidated governments. These parts shall be liberally construed to facilitate the adoption of a form of local government.

History: En. 47A-3-201 by Sec. 1, Ch. 344, L. 1975; R.C.M. 1947, 47A-3-201; amd. Sec. 1, Ch. 262, L. 1979.



7-3-102. Adoption of alternative form.

7-3-102. Adoption of alternative form. Each local government in the state shall adopt one of the alternative forms of government provided for in parts 1 through 7, including one of each suboption authorized: (1) the commission-executive form (which may also be called the council-executive, the council-mayor, or the commission-mayor form); (2) the commission-manager form (which may also be called the council-manager form); (3) the commission form; (4) the commission-presiding officer form; (5) the town meeting form; or (6) the charter form.

History: En. 47A-3-202 by Sec. 1, Ch. 344, L. 1975; R.C.M. 1947, 47A-3-202; amd. Sec. 291, Ch. 61, L. 2007.



7-3-103. Amendment of self-government charter or adopted alternative form of government.

7-3-103. Amendment of self-government charter or adopted alternative form of government. (1) An amendment to a self-government charter or an adopted alternative form of government may only be made by submitting the question of amendment to the electors of the local government. To be effective, a proposed amendment must receive an affirmative vote of a majority of the electors voting on the question. An amendment approved by the electors becomes effective on the first day of the local government fiscal year following the fiscal year of approval unless the question submitted to the electors provides otherwise. (2) An amendment to a self-government charter or an adopted alternative form of government may be proposed by initiative by petition of 15% of the electors registered at the last general election of the local government or by ordinance enacted by the governing body. The question on amendment of a charter or an adopted alternative form of government must be submitted to the electors at the next regular or primary election. (3) The local government, by ordinance, may provide procedures for the submission and verification of initiative petitions.

History: En. 47A-3-209 by Sec. 4, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-209; amd. Sec. 2, Ch. 319, L. 1993; amd. Sec. 7, Ch. 387, L. 1995.



7-3-104. Limitation on change in alternative form.

7-3-104. Limitation on change in alternative form. The electors of any unit of local government which has adopted a new alternative form of local government may not vote on the question of changing the form of local government until 3 years after the new alternative form of local government becomes effective, but the voters may vote on amendments to the alternative form or service or functional transfers.

History: En. 16-5115.11 by Sec. 14, Ch. 513, L. 1975; R.C.M. 1947, 16-5115.11(part).



7-3-105. Plan of government.

7-3-105. Plan of government. The approved plan filed with the secretary of state pursuant to subsection (3)(a) of section 14, Chapter 513, Laws of 1975, shall be the official plan and shall be a public record open to inspection of the public and judicially noticeable by all courts.

History: En. 16-5115.11 by Sec. 14, Ch. 513, L. 1975; R.C.M. 1947, 16-5115.11(3)(b).



7-3-106. Effect of change in government.

7-3-106. Effect of change in government. (1) All ordinances in effect at the time the new form of government becomes effective shall continue in effect until repealed or amended in the manner provided by law. (2) The adoption of a new form of government shall not affect the validity of any bond, debt, contract, obligation, or cause of action accrued or established under the prior form of government.

History: En. 16-5115.11 by Sec. 14, Ch. 513, L. 1975; R.C.M. 1947, 16-5115.11(part).



7-3-107. through reserved.

7-3-107 through 7-3-110 reserved.



7-3-111. Statutory basis for elected county official government.

7-3-111. Statutory basis for elected county official government. (1) For the purpose of determining the statutory basis of existing units of local government after May 2, 1977, each unit of local government organized under the general statutes authorizing the elected county official form of government shall be governed by the following sections: (a) 7-3-401; (b) 7-3-402; (c) 7-3-412(3); (d) 7-3-413(1); (e) 7-3-414(1); (f) 7-3-415(2); (g) 7-3-416(2); (h) 7-3-417(2); (i) 7-3-418; (j) 7-3-432(1); (k) 7-3-433(1); (l) 7-3-434(1); (m) 7-3-435(1); (n) 7-3-436(1); (o) 7-3-437(1); (p) 7-3-438(1); (q) 7-3-439(1); (r) 7-3-440(1); (s) 7-3-441(1); (t) 7-3-442(1) if the county has elected an auditor; (u) 7-3-442(6) if the county has not elected an auditor. (2) This form has terms of 4 years for all elected officials except commissioners who are elected to 6-year terms. The commission consists of three members.

History: En. 16-5115.1 by Sec. 4, Ch. 513, L. 1975; R.C.M. 1947, 16-5115.1(3).



7-3-112. Statutory basis for county manager government.

7-3-112. Statutory basis for county manager government. (1) For the purpose of determining the statutory basis of existing units of local government after May 2, 1977, each unit of local government organized under the general statutes authorizing the county manager form of government shall be governed by the following sections: (a) 7-3-301; (b) 7-3-303; (c) 7-3-304; (d) 7-3-305; (e) 7-3-312(2); (f) 7-3-313(1) or (2); (g) 7-3-314(2); (h) 7-3-315(1); (i) 7-3-316(2); (j) 7-3-317(2); (k) 7-3-318. (2) Commissioners are elected to 6-year terms. The size of the commission shall be established by ordinance, but it may not exceed five members.

History: En. 16-5115.1 by Sec. 4, Ch. 513, L. 1975; R.C.M. 1947, 16-5115.1(4).



7-3-113. Statutory basis for municipal council-mayor government.

7-3-113. Statutory basis for municipal council-mayor government. (1) For the purpose of determining the statutory basis of existing units of local government, each unit of local government organized under the general statutes authorizing the municipal council-mayor form of government, which does not adopt a new form, shall be governed after May 2, 1977, by the following sections: (a) 7-3-201; (b) 7-3-202(1); (c) 7-3-203; (d) 7-3-212(2); (e) 7-3-213(3); (f) 7-3-214(2); (g) 7-3-215(2); (h) 7-3-216(2); (i) 7-3-217(1); (j) 7-3-218(2); (k) 7-3-219(1); (l) 7-3-220(1); (m) 7-3-221(3); (n) 7-3-222(2); (o) 7-3-223(2). (2) This form has terms of 4 years for all elected officials. The size of the commission shall be established by ordinance, but it may not exceed 20 members.

History: En. 16-5115.1 by Sec. 4, Ch. 513, L. 1975; R.C.M. 1947, 16-5115.1(1).



7-3-114. Statutory basis for municipal commission-manager government.

7-3-114. Statutory basis for municipal commission-manager government. (1) For the purpose of determining the statutory basis of existing units of local government after May 2, 1977, each unit of local government organized under the general statutes authorizing the municipal commission-manager form of government shall be governed by the following sections: (a) 7-3-301; (b) 7-3-302(1); (c) 7-3-303; (d) 7-3-304; (e) 7-3-305; (f) 7-3-312(3); (g) 7-3-313(1); (h) 7-3-314(2); (i) 7-3-315(2); (j) 7-3-316(2); (k) 7-3-317(2); (l) 7-3-318. (2) This form has terms of 4 years for all elected officials. The size of the commission shall be established by ordinance, but it may not exceed five members.

History: En. 16-5115.1 by Sec. 4, Ch. 513, L. 1975; R.C.M. 1947, 16-5115.1(2).



7-3-115. through reserved.

7-3-115 through 7-3-120 reserved.



7-3-121. Purpose.

7-3-121. Purpose. The purpose of 7-3-121 through 7-3-125 and 7-3-141 through 7-3-161 is to provide procedures for alteration of existing forms of local government.

History: En. Sec. 1, Ch. 675, L. 1979; amd. Sec. 7, Ch. 2, L. 2009.



7-3-122. Definitions.

7-3-122. Definitions. As used in 7-3-121 through 7-3-125 and 7-3-141 through 7-3-161, unless the context indicates otherwise, the following definitions apply: (1) "Authority" means: (a) a municipal or regional airport authority as provided in Title 67, chapter 11; (b) a conservancy district as provided in Title 85, chapter 9; (c) a conservation district as provided in Title 76, chapter 15; (d) a drainage district as provided in Title 85, chapter 8; (e) an irrigation district as provided in Title 85, chapter 7; (f) a hospital district as provided in Title 7, chapter 34, part 21; (g) a water conservation and flood control district as provided in Title 76, chapter 5, part 11; (h) a county water and sewer district as provided in Title 7, chapter 13, part 22; or (i) an urban transportation district as provided in Title 7, chapter 14, part 2. (2) "Finance administrator" means the individual responsible for the financial administration of the local government and generally means the county or city treasurer or town clerk unless the alternative form or governing body specifies a different individual. (3) "Form of government" or "form" means one of the types of local government enumerated in 7-3-102 and the type of government described in 7-3-111. (4) "Governing body" means the commission or the town meeting legislative body established in the alternative form of a local government under Title 7, chapter 3, parts 1 through 7. (5) "Local improvement district" means an improvement district in which property is assessed to pay for specific capital improvements benefiting the assessed property. (6) "Plan of government" has the meaning provided in 7-1-4121. (7) "Records administrator" means the individual responsible for keeping the public records of the local government and generally means the county, city, or town clerk unless the alternative form or governing body specifies a different individual. (8) "Subordinate service district" means a special district within a local government in which certain services are provided and in which taxes may be levied to finance the services.

History: En. Sec. 2, Ch. 675, L. 1979; amd. Sec. 20, Ch. 575, L. 1981; amd. Sec. 1, Ch. 521, L. 2007; amd. Sec. 8, Ch. 2, L. 2009.



7-3-123. Alteration of existing forms of local government.

7-3-123. Alteration of existing forms of local government. An alteration of an existing form of local government may be proposed by a petition of the electors.

History: En. Sec. 3, Ch. 675, L. 1979.



7-3-124. Election procedure.

7-3-124. Election procedure. Except as otherwise provided in 7-3-121 through 7-3-125 and 7-3-141 through 7-3-161, each election under 7-3-121 through 7-3-125 and 7-3-141 through 7-3-161 is conducted in the same manner as an election involving ballot issues or an election of local officials.

History: En. Sec. 4, Ch. 675, L. 1979; amd. Sec. 9, Ch. 2, L. 2009.



7-3-125. Petition for alteration.

7-3-125. Petition for alteration. (1) A petition for the alteration of an existing form of local government may be presented to the governing body of the local government. The petition must meet the requirements of 7-3-142 through 7-3-145. (2) The petition must be signed by at least 15% of the electors of the local government registered at the last general election, and upon receipt of the petition the governing body shall call an election, as provided for in 7-3-149 through 7-3-151, on the proposed alteration. Whenever county-municipal consolidation is proposed, the petition must be signed by at least 15% of the electors residing within the municipality or municipalities proposed to be consolidated and 15% of the electors residing in the remainder of the county.

History: En. Sec. 5, Ch. 675, L. 1979.



7-3-126. through reserved.

7-3-126 through 7-3-140 reserved.



7-3-141. Permissible recommendations.

7-3-141. Permissible recommendations. (1) A petition proposing to alter an existing county government may: (a) recommend amendments to the existing plan of government; (b) recommend any form of government authorized by Title 7, chapter 3, parts 1 through 5; (c) draft a charter; (d) recommend municipal-county consolidation or amendments to an existing consolidation; or (e) in cooperation with a similar petition calling for an election on county merger circulated in an adjoining county, recommend county merger. (2) A petition proposing to alter a municipal government may: (a) recommend amendments to the existing plan of government; (b) recommend any form of government authorized by Title 7, chapter 3, parts 1 through 6; (c) draft a charter; or (d) recommend disincorporation.

History: En. Sec. 6, Ch. 675, L. 1979; amd. Sec. 21, Ch. 575, L. 1981; amd. Sec. 2, Ch. 521, L. 2007.



7-3-142. Requirements for petition.

7-3-142. Requirements for petition. A petition proposing an alteration of a local government must contain: (1) a certificate containing the plan of government of the existing form of local government; (2) a certificate containing the plan of government of the proposed new form of government or amendments to the existing plan; (3) a certificate containing the plan of apportionment of commissioner districts if districts are contained in the plan of government; and (4) a comparison of the existing form of government and plan of government and proposed form of government and plan of government, including, if desired, a statement of the strengths and weaknesses of the existing and proposed forms and plans of government, information that supports the adoption of the proposed form and plan, and information that supports retention of the present form and plan.

History: En. Sec. 7, Ch. 675, L. 1979; amd. Sec. 3, Ch. 521, L. 2007.



7-3-143. Special requirements if consolidation recommended.

7-3-143. Special requirements if consolidation recommended. (1) Whenever county-municipal consolidation is recommended, a petition, in addition to the material required in 7-3-142, must contain a consolidation plan which: (a) provides for adjustment of existing bonded indebtedness and other obligations in a manner which assures a fair and equitable burden of taxation for debt service; (b) provides for establishment of subordinate service districts; (c) provides for the transfer or other disposition of property and other rights, claims, assets, and franchises of the local governments consolidated under its proposal; (d) provides the official name of the consolidated local government; and (e) (i) provides for the transfer, reorganization, abolition, adjustment of boundaries, or absorption of all existing boards, bureaus, special districts, subordinate service districts, local improvement districts, agencies, and political subdivisions of the consolidated governments, excluding school districts and nonconsolidated municipalities; or (ii) grants the legislative body of the consolidated government the authority to transfer, reorganize, abolish, adjust boundaries (and may provide a method for adjusting boundaries), or absorb existing boards, bureaus, special districts, subordinate service districts, local improvement districts, agencies, and political subdivisions of the consolidated governments, excluding school districts and nonconsolidated municipalities, with or without referendum requirements. (2) The consolidation plan may include other provisions that are consistent with state law. (3) Whenever amendments to an existing consolidation plan are recommended, a petition must contain a certificate containing amendments to the consolidation plan.

History: En. Sec. 8, Ch. 675, L. 1979; amd. Sec. 26, Ch. 697, L. 1983.



7-3-144. Special requirements if county merger recommended.

7-3-144. Special requirements if county merger recommended. (1) Whenever county merger is recommended, a petition, in addition to the material required by 7-3-142, must contain a consolidation plan which: (a) provides for adjustment of existing bonded indebtedness and other obligations in a manner which assures a fair and equitable burden of taxation for debt service; (b) provides for establishment of subordinate service districts; (c) provides for the transfer or other disposition of property and other rights, claims, assets, and franchises of local governments consolidated under the alternative plan; (d) provides the official name of the consolidated local government; and (e) (i) provides for the transfer, reorganization, abolition, adjustment of boundaries, or absorption of existing boards, subordinate service districts, local improvement districts, agencies, and political subdivisions of the consolidated governments, excluding school districts, authorities, and incorporated municipalities; or (ii) grants the legislative body of the consolidated government the authority to transfer, reorganize, abolish, adjust boundaries, or absorb existing boards, subordinate service districts, local improvement districts, agencies, and political subdivisions of the consolidated governments, excluding school districts, authorities, and incorporated municipalities, with or without referendum requirements. (2) The consolidation plan may include other provisions that are consistent with state law.

History: En. Sec. 9, Ch. 675, L. 1979.



7-3-145. Special requirements if municipal disincorporation recommended.

7-3-145. Special requirements if municipal disincorporation recommended. Whenever municipal disincorporation is recommended, a petition, in addition to the material required by 7-3-142, must contain: (1) a certificate of disincorporation instead of a plan of government; and (2) a recommended plan of disincorporation.

History: En. Sec. 10, Ch. 675, L. 1979.



7-3-146. Filing of petitions.

7-3-146. Filing of petitions. (1) Two copies of a petition must be filed with the department of administration. (2) One copy of a petition must be filed with the local government records administrator. (3) The filings required by this section must be done within 45 days of submission of the petition.

History: En. Sec. 11, Ch. 675, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 26, Ch. 483, L. 2001.



7-3-147. Availability of petitions.

7-3-147. Availability of petitions. (1) Sufficient copies of a petition proposing alterations to an existing form of local government must be made available to the public for inspection at convenient locations and at reasonable hours to provide all interested persons an opportunity to review the recommendations and documents. The copies must be available no later than 30 days prior to an election on the recommendations if such an election is to be held. The local government may distribute copies of a petition to the electors or residents of the local government. (2) The cost of preparing the copies needed to meet the requirements of this section shall be borne by the affected local government.

History: En. Sec. 12, Ch. 675, L. 1979.



7-3-148. Publication of summary and comparison.

7-3-148. Publication of summary and comparison. (1) A summary of the recommendations contained in a petition proposing alteration of an existing form of local government must be published at least twice in a newspaper of general circulation in the local government. Whenever an election on the recommendations is to be held, publication must be made during the 2 weeks preceding the election. (2) The summary must contain a description of the recommendations, a comparison of the existing and proposed forms of government, and a list of locations where the full proposal may be seen or obtained. (3) The cost of publication required by this section shall be borne by the affected local government.

History: En. Sec. 13, Ch. 675, L. 1979.



7-3-149. Election on alteration of form of government.

7-3-149. Election on alteration of form of government. (1) The governing body shall call a special election on the question of an alteration of the form of government or change in a plan of government proposed by petition to be held at the next regular or primary election that is at least 75 days after the call and the date of filing with the records administrator under 7-3-146. The records administrator shall prepare and print notices of the election. (2) The cost of the election must be paid for by the local government. (3) (a) The affirmative vote of a simple majority of those voting on the question is required for adoption. (b) In any election involving the question of consolidation, each question must be submitted to the electors in the county and requires an affirmative vote of a simple majority of the votes cast in the county on the question for adoption. There is no requirement for separate majorities in local governments voting on consolidation. (c) In any election involving the question of county merger, the questions must be submitted to the electors in the counties affected and require a majority of the votes cast on the questions in each affected county for adoption. (d) If the electors disapprove the proposed new form of local government, amendments, or consolidation plan, the local government retains its existing form.

History: En. Sec. 14, Ch. 675, L. 1979; amd. Sec. 1, Ch. 214, L. 1983; amd. Sec. 4, Ch. 250, L. 1985; amd. Sec. 8, Ch. 387, L. 1995; amd. Sec. 4, Ch. 521, L. 2007.



7-3-150. General ballot requirements.

7-3-150. General ballot requirements. (1) The question of adopting an alteration of an existing form of government proposed by petition shall be submitted to the electors in substantially the following form: Vote for one: [] FOR adoption of the (self-government charter, amendment to an existing charter, or plan of government) proposed for (insert name of local government) proposed by petition of the people. [] FOR the existing form of government. (2) The whole number of ballots shall be divided into two equal sets. No more than one set may be used in printing the ballot for use in any one precinct and all ballots furnished for use in one precinct shall be identical. The existing plan of government shall be printed as the first item and the proposed plan as the second item on half of the ballots and the proposed form as the first item and the existing form as the second item on the other half of the ballots. If the local government consists of only one precinct, the existing plan shall be listed first on the ballot.

History: En. Sec. 15, Ch. 675, L. 1979.



7-3-151. Treatment of suboptions for proposed alternative forms.

7-3-151. Treatment of suboptions for proposed alternative forms. (1) A petition recommendation may not involve more than three separate suboptions, and a suboption may not contain more than two alternatives. If a suboption is submitted to the voters, only the ballot alternatives within that suboption receiving the highest number of affirmative votes are considered approved and included in the alternative form of government. If the alternative form of government fails, a suboption is of no effect. (2) A proposed change of the form of government or change in a plan of government must be submitted to the voters as a single question, except that the suboptions within the form of local government authorized in Title 7, chapter 3, parts 1 through 6, and the suboptions authorized in a charter may be submitted to the electors as separate questions. The question of adopting a suboption must be submitted to the electors in substantially the following form: Vote for one: A legal officer (who may be called the "county attorney"): [] To be elected for a term of 4 years. [] To be appointed for a term of 4 years by the presiding officer of the local governing body.

History: En. Sec. 16, Ch. 675, L. 1979; amd. Sec. 22, Ch. 575, L. 1981; amd. Sec. 27, Ch. 697, L. 1983; amd. Sec. 292, Ch. 61, L. 2007; amd. Sec. 5, Ch. 521, L. 2007.



7-3-152. Effect of adoption of new form of government or change in plan of government.

7-3-152. Effect of adoption of new form of government or change in plan of government. The adoption of a new form of government or a change in a plan of government does not affect the validity of any bond, debt, contract, obligation, or cause of action accrued or established under the prior form of government.

History: En. Sec. 17, Ch. 675, L. 1979; amd. Sec. 6, Ch. 521, L. 2007.



7-3-153. Filing of approved plan.

7-3-153. Filing of approved plan. (1) A copy of the new form of government or change in a plan of government that is proposed by petition and that is ratified by the voters and any apportionment plan or consolidation or merger plan must be certified by the presiding officer of the governing body and filed with the department of administration, the county records administrator, and the municipal records administrator if it is a municipal plan. (2) The approved form of government or change in a plan of government filed with the department of administration is the official plan and is a public record open to inspection by the public and judicially noticeable by all courts.

History: En. Sec. 18, Ch. 675, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 27, Ch. 483, L. 2001; amd. Sec. 7, Ch. 521, L. 2007.



7-3-154. Judicial review.

7-3-154. Judicial review. Judicial review to determine the validity of the procedures whereby any charter or alternative plan of government is adopted may be initiated by petition in district court of 10 or more registered voters of the local government brought within 60 days after the election at which the charter or plan of government, revision, or amendment is approved. If no petition is filed within that period, compliance with all the procedures required by 7-3-121 through 7-3-125 and 7-3-141 through 7-3-161 and the validity of the manner in which the charter or plan of government was approved is conclusively presumed. It is presumed that proper procedure was followed and all procedural requirements were met. The adoption of a charter or plan of government may not be considered invalid because of any procedural error or omission unless it is shown that the error or omission materially and substantially affected its adoption.

History: En. Sec. 19, Ch. 675, L. 1979; amd. Sec. 10, Ch. 2, L. 2009.



7-3-155. Three-year moratorium.

7-3-155. Three-year moratorium. (1) Unless the constitution requires otherwise, the electors of any unit of local government that has voted upon the question of changing the form of local government, charter, or consolidation plan may not vote on the question of changing the form of local government for 3 years. (2) For the purposes of this section, general election dates are considered to be 1 year apart and may be used in computing the 3-year moratorium. An election on the question of changing an alternative form of a unit of local government may not be challenged as failing to conform with the moratorium provisions of this section because 3 full calendar years may not have elapsed.

History: En. Sec. 20, Ch. 675, L. 1979; amd. Sec. 1, Ch. 404, L. 1983; amd. Sec. 8, Ch. 521, L. 2007.



7-3-156. Effective date of alternative form or amendment -- officers.

7-3-156. Effective date of alternative form or amendment -- officers. (1) A change in form of government or plan of government approved by the electors takes effect when the new officers take office pursuant to 7-3-161, except as otherwise provided in any charter or transition plan. A consolidation or merger plan adopted by the electors takes effect in the same manner. (2) Provisions creating offices and establishing qualifications for office under any apportionment plan become effective immediately for the purpose of electing officials. (3) An amendment to the plan of an existing form of government becomes effective at the beginning of the local government's fiscal year commencing after the election results are officially declared unless the plan provides for an increase in the number or type of elective officers, in which case the amendment takes effect when the new officers take office.

History: En. Sec. 21, Ch. 675, L. 1979; amd. Sec. 9, Ch. 521, L. 2007.



7-3-157. General transition provisions.

7-3-157. General transition provisions. (1) The governing body shall prepare an advisory plan for orderly transition to a new form of government or plan of government proposed by petition. The transition plan may propose necessary ordinances, plans for consolidation of services and functions, and a plan for reorganizing boards, departments, and agencies. (2) The governing body of a local government may enact and enforce ordinances to bring about an orderly transition to the new form of government or plan of government, including transfer of powers, records, documents, properties, assets, funds, liabilities, or personnel. These ordinances are to be consistent with the approved plan and necessary or convenient to place it into full effect. Whenever a question arises concerning transition that is not provided for, the governing body may provide for the transition by ordinance, rule, or resolution not inconsistent with law.

History: En. Sec. 22, Ch. 675, L. 1979; amd. Sec. 10, Ch. 521, L. 2007.



7-3-158. Transition provisions affecting personnel.

7-3-158. Transition provisions affecting personnel. (1) The members of the governing body holding office on the date the new plan of government is adopted by the electors of the local government continue in office and in the performance of their duties until the governing body authorized by the plan has been elected and qualified. (2) An officer, including a member of the governing body, elected under an existing form of government or plan of government continues to hold office under a new form of government or change to a plan of government if the new form or plan continues to have that office, whether the new officer is to be elected or appointed. A successor may be elected or appointed, as appropriate, to fill the office at the end of the term for which the holdover officer was elected. (3) All other employees holding offices or positions under the government of the county or municipality continue in the performance of the duties of their respective offices and positions until provisions are made for the performance or discontinuance of the duties or the discontinuance of the offices or positions. (4) A change in a form of government or a plan of government may provide that existing elected officers of an office that is abolished may continue in office until the end of the term for which they were elected or may provide that the existing elected officers be retained as local government employees until the end of the term for which they were elected, and their salaries may not be reduced.

History: En. Sec. 23, Ch. 675, L. 1979; amd. Sec. 23, Ch. 575, L. 1981; amd. Sec. 11, Ch. 521, L. 2007.



7-3-159. Treatment of existing ordinances and resolutions.

7-3-159. Treatment of existing ordinances and resolutions. (1) All ordinances and resolutions in effect at the time the new form of government becomes effective continue in effect until repealed or amended in the manner provided by law. (2) Within 2 years after ratification of a consolidation plan, the governing body of the consolidated local government shall revise, repeal, or reaffirm all rules, ordinances, and resolutions in force within the participating county and municipalities at the time of consolidation. Each rule, ordinance, or resolution in force at the time of consolidation remains in force within the former geographic jurisdiction until superseded by action of the new governing body. Ordinances and resolutions relating to public improvements to be paid for in whole or in part by special assessments may not be repealed.

History: En. Sec. 24, Ch. 675, L. 1979.



7-3-160. Election of new officials.

7-3-160. Election of new officials. (1) Within 20 days after an election at which a new form of government or change in a plan of government is approved by the electors, the governing body of the local government shall meet and order a special primary and general election for the purpose of electing the officials required by the new form or plan of government. The elections for officials must be held in conjunction with any other election of that government. (2) The order must specify: (a) a date for the primary election to be held no later than the government's next regularly scheduled primary election; and (b) a date for the general election to be held no later than the next regularly scheduled city or county general election following the primary election date established under subsection (2)(a).

History: En. Sec. 25, Ch. 675, L. 1979; amd. Sec. 5, Ch. 250, L. 1985; amd. Sec. 1, Ch. 8, Sp. L. March 1986; amd. Sec. 12, Ch. 521, L. 2007.



7-3-161. Organization of new governing body.

7-3-161. Organization of new governing body. (1) The first meeting of a new governing body for a different form of government must be held at 10 a.m., 60 days after the election of the new officers. At that time, newly elected officers shall take the oath of office prior to assuming the duties of office. (2) If the terms of the commissioners are to be overlapping, newly elected commissioners shall draw lots to establish their respective terms of office.

History: En. Sec. 26, Ch. 675, L. 1979; amd. Sec. 13, Ch. 521, L. 2007.



7-3-162. through reserved.

7-3-162 through 7-3-170 reserved.



7-3-171. Purpose.

7-3-171. Purpose. The purpose of 7-3-171 through 7-3-193 is to provide a mechanism for local government review as required by Article XI, section 9, of the Montana constitution.

History: En. Sec. 1, Ch. 697, L. 1983.



7-3-172. Purpose of study commission.

7-3-172. Purpose of study commission. The purpose of a study commission is to study the existing form and powers of a local government and procedures for delivery of local government services and compare them with other forms available under the laws of the state.

History: En. Sec. 2, Ch. 697, L. 1983.



7-3-173. Establishment of study commissions.

7-3-173. Establishment of study commissions. (1) A study commission may be established by an affirmative vote of the people. An election on the question of conducting a local government review and establishing a study commission must be held: (a) whenever the governing body of the local government unit calls for an election by resolution; (b) whenever a petition signed by at least 15% of the electors of the local government calling for an election is submitted to the governing body; or (c) whenever 10 years have elapsed since the electors have voted on the question of conducting a local government review and establishing a study commission. (2) The governing body shall call for an election, to be held on the primary election date, on the question of conducting a local government review and establishing a study commission, as required by Article XI, section 9(2), of the Montana constitution, within 1 year after the 10-year period referred to in subsection (1)(c).

History: En. Sec. 3, Ch. 697, L. 1983; amd. Sec. 11, Ch. 130, L. 2005.



7-3-174. Election procedures.

7-3-174. Election procedures. (1) Votes cast on the question of establishing a study commission and for electing study commission members shall be counted, canvassed, and returned as provided in Title 13 for general elections. (2) The election administrator shall report the results of all elections conducted under 7-3-171 through 7-3-193 to the secretary of state within 15 days of the date the results become official.

History: En. Sec. 4, Ch. 697, L. 1983.



7-3-175. Election on question of establishing study commission.

7-3-175. Election on question of establishing study commission. (1) The question of conducting a local government review and establishing a study commission must be submitted to the electors in substantially the following form: Vote for one: [] FOR the review of the government of (insert name of local government) and the establishment and funding, not to exceed (insert dollar or mill amount), of a local government study commission consisting of (insert number of members) members to examine the government of (insert name of local government) and submit recommendations on the government. [] AGAINST the review of the government of (insert name of local government) and the establishment and funding, not to exceed (insert dollar or mill amount), of a local government study commission consisting of (insert number of members) members to examine the government of (insert name of local government) and submit recommendations on the government. (2) The question of conducting a local government review and establishing a study commission requires an affirmative vote of a majority of those voting on the question for passage. (3) Except for elections to be conducted pursuant to 7-3-173(2), a special election on the question of reviewing a local government and establishing a study commission must be held no sooner than 60 days and no later than 90 days after the passage of a resolution or the certification of a petition calling for an election on the question.

History: En. Sec. 5, Ch. 697, L. 1983; amd. Sec. 14, Ch. 521, L. 2007.



7-3-176. Election of commission members.

7-3-176. Election of commission members. (1) If the question of reviewing the local government and establishing a study commission is approved, an election to fill the positions on the local government study commission must be held in conjunction with the first regularly scheduled election of the local government conducted after 90 days following the election establishing the study commission. A primary election may not be held. (2) The names of study commission candidates who have filed declarations of nomination not later than 75 days before the date of the election must be placed on the ballot. There is no filing fee. The election is nonpartisan, and candidates must be listed without party or other designation or slogan. The secretary of state shall prescribe the ballot form for study commissioners. (3) Candidates for study commission positions must be electors of the local government for which the study commission has been established. The candidates may not be elected officials of the local government. (4) The number of candidates, equal to the number of study commission positions to be elected, receiving the highest number of votes, which includes votes cast for candidates who have officially filed nominations and votes for write-in candidates, must be declared elected. If there is a tie vote among candidates, the governing body shall decide by lot which candidate will fill the position. (5) If the number of study commissioners elected is not equal to the number required to be selected, the presiding officer of the governing body, with the confirmation of the governing body, shall appoint the additional study commissioners within 20 days of the election. An elected official of the local government may not be appointed.

History: En. Sec. 6, Ch. 697, L. 1983; amd. Sec. 6, Ch. 250, L. 1985; amd. Sec. 1, Ch. 435, L. 1985; amd. Sec. 9, Ch. 387, L. 1995.



7-3-177. Composition of study commission.

7-3-177. Composition of study commission. (1) The number of positions, which must be an odd number of not less than three, on the study commission shall be set out in the resolution or petition calling for the election on the question of reviewing the local government or local governments and establishing a study commission. If the election is called under the provisions of 7-3-173(1)(c), the study commission shall consist of three members unless the local governing body by resolution declares that a larger number shall be elected. (2) Every study commission shall include as an ex officio nonvoting member a member of the governing body or an elected official or employee of the local government appointed by the governing body. The ex officio member must be appointed prior to the organization of the study commission provided for in 7-3-179.

History: En. Sec. 7, Ch. 697, L. 1983; amd. Sec. 2, Ch. 435, L. 1985.



7-3-178. Term of office -- vacancies -- compensation.

7-3-178. Term of office -- vacancies -- compensation. (1) The term of office of study commission members begins on the day that their election to the study commission is declared or certified under 13-15-405 or on the day of their appointment and ends on the day of the vote on the alternative plan. If the alternative plan is adopted, the term continues for 90 days after the day of the vote on the alternative plan. If the commission recommends no alternative plan, the term ends 30 days after submission of the final report in accordance with 7-3-187. (2) Except as provided in subsection (1), the term of office of study commission members terminates on the date of the first statewide general election following the election required by 7-3-176. (3) A vacancy on a study commission, including an ex officio member vacancy, must be determined in the same manner as a vacancy in municipal office as provided in 7-4-4111. A vacancy on a study commission must be filled by appointment by the governing body of the local government being studied by the commission. The appointment must be made within 30 days of the date the vacancy occurs. (4) Members of the study commission may not receive compensation other than for actual and necessary expenses incurred in their official capacity.

History: En. Secs. 8, 9, 10, Ch. 697, L. 1983; amd. Sec. 3, Ch. 435, L. 1985; amd. Sec. 15, Ch. 521, L. 2007.



7-3-179. Organization of commission.

7-3-179. Organization of commission. (1) Not later than 10 days after all members of the study commission have been elected or appointed, the study commission shall meet and organize at a time set by the presiding officer of the governing body of the local government that the study commission is to examine. (2) At the first meeting of the study commission, the study commission may elect a temporary presiding officer, who will serve until a permanent presiding officer is selected.

History: En. Sec. 11, Ch. 697, L. 1983; amd. Sec. 293, Ch. 61, L. 2007.



7-3-180. Cooperation of study commissions.

7-3-180. Cooperation of study commissions. (1) Any two or more study commissions may cooperate in the conduct of their studies. A majority vote by each of the affected study commissions is required for a cooperative study. (2) Cooperative studies do not preclude each study commission from making a separate report and recommendation.

History: En. Sec. 12, Ch. 697, L. 1983.



7-3-181. Conduct of business.

7-3-181. Conduct of business. (1) Meetings of the study commission must be held upon the call of the presiding officer, the vice presiding officer in the absence or inability of the presiding officer, or a majority of the members. The presiding officer shall announce the time and place of the meetings of the study commission. (2) The study commission shall maintain a written record of its proceedings and its finances. This record is open to inspection by a person at the office of the study commission during the office hours determined by the governing body by resolution after a public hearing and only if consented to by the presiding officer. (3) A majority of the members of the study commission constitutes a quorum for the transaction of business, but a recommendation of a study commission does not have legal effect unless adopted by a majority of the whole number of members of the study commission. (4) The study commission may adopt rules for its own organization and procedure.

History: En. Sec. 13, Ch. 697, L. 1983; amd. Sec. 1, Ch. 216, L. 1995.



7-3-182. Open meetings and public involvement.

7-3-182. Open meetings and public involvement. All meetings of the study commission are open to the public as provided in Title 2, chapter 3, part 2. The study commission shall hold public hearings and community forums and may use other suitable means to disseminate information, receive suggestions and comments, and stimulate public discussion of its purpose, progress, conclusions, and recommendations.

History: En. Sec. 14, Ch. 697, L. 1983.



7-3-183. Commission powers.

7-3-183. Commission powers. (1) A study commission may employ and fix the compensation and duties of necessary staff. State, municipal, and county officers and employees, at the request of the study commission and with the consent of the employing agency, may be granted leave with or without pay from their agency to serve as consultants to the study commission. If leave with pay is granted, they may receive no other compensation from the study commission except mileage and per diem. (2) A study commission may contract and cooperate with other agencies, public or private, that it considers necessary for assistance in carrying out the purposes for which the commission was established. Upon request of the presiding officer of the study commission, state agencies, counties, and other local governments and the officers and employees of those entities shall furnish or make available to the commission information that may be necessary for carrying out the commission's function. (3) A study commission may: (a) establish advisory boards and committees, including on them persons who are not members of the study commission; (b) retain consultants; and (c) do any other act consistent with and reasonably required to perform its function.

History: En. Sec. 15, Ch. 697, L. 1983; amd. Sec. 294, Ch. 61, L. 2007.



7-3-184. Financial administration.

7-3-184. Financial administration. (1) A study commission shall prepare a budget for each fiscal year that it is in existence and shall submit it to the local governing body for approval. (2) (a) For the support of the study commission, for each fiscal year that the study commission is in existence, each local government under study shall appropriate an amount necessary to fund the study, and the local government may levy mills in excess of all other mill levies authorized by law to fund the appropriation for the support of the study commission. (b) The local government shall provide office and meeting space and clerical assistance to the study commission. The cost of clerical assistance and other in-kind services provided by the local government may be used to partially fulfill the appropriation provision of subsection (2)(a). (c) The local government may provide additional funds and other assistance. (3) The study commission may apply for and accept available private, state, and federal money and may accept donations from any source. (4) All money received by the study commission must be deposited with the local government finance administrator. The finance administrator is authorized to disburse appropriated money of the study commission on the study commission's order after approval of the budget by the governing body. Unexpended money of the study commission does not revert to the general fund of the local government at the end of the fiscal year but carries over to the study commission's appropriation for the following fiscal year. Upon termination of the study commission, unexpended money reverts to the general fund of the local government.

History: En. Sec. 16, Ch. 697, L. 1983; amd. Sec. 1, Ch. 395, L. 1991; amd. Sec. 7, Ch. 584, L. 1999; amd. Sec. 16, Ch. 521, L. 2007.



7-3-185. Scope of study commission recommendations.

7-3-185. Scope of study commission recommendations. (1) (a) A study commission examining the government of a county may: (i) recommend amendments to the existing plan of government; (ii) recommend any plan of government authorized by Title 7, chapter 3, parts 1 through 6; (iii) draft a charter; (iv) recommend municipal-county consolidation or amendments to an existing consolidation; (v) in cooperation with a study commission in an adjoining county, recommend county merger; or (vi) submit no recommendation. (b) In addition to one of the items in subsection (1)(a), a county study commission may recommend service consolidation or transfer in cooperation with a study commission of another county or with a study commission of one or more municipalities. (2) (a) A study commission examining the government of a municipality may: (i) recommend amendments to the existing plan of government; (ii) recommend any plan of government authorized by Title 7, chapter 3, parts 1 through 6; (iii) draft a charter; (iv) recommend municipal-county consolidation; (v) recommend disincorporation; or (vi) submit no recommendation. (b) In addition to one of the items in subsection (2)(a), a municipal study commission may recommend service consolidation or transfer in cooperation with: (i) a county study commission; (ii) a county study commission and one or more municipal study commissions; or (iii) one or more municipal study commissions.

History: En. Sec. 17, Ch. 697, L. 1983; amd. Sec. 4, Ch. 435, L. 1985.



7-3-186. Study commission timetable.

7-3-186. Study commission timetable. (1) Each local government study commission shall, within 90 days of its organizational meeting, establish a timetable for its deliberations and actions. The timetable must be published in a local newspaper of general circulation. The timetable may be revised, but each revision must be republished. (2) The timetable must provide, at a minimum, the following provisions, to be accomplished chronologically in the order presented: (a) conduct one or more public hearings for the purpose of gathering information regarding the current form, functions, and problems of local government; (b) formulate, reproduce, and distribute a tentative report, containing the same categories of information required to be included in the final report; (c) conduct one or more public hearings on the tentative report; (d) adopt the final report of the commission and set the date for a special election on the question of adopting a new plan of government or, if the study commission is not recommending any changes, publish and distribute the final report as provided in 7-3-187 within 60 days after the final report is adopted. The special election must be held in conjunction with a regular or primary election.

History: En. Sec. 18, Ch. 697, L. 1983; amd. Sec. 10, Ch. 387, L. 1995.



7-3-187. Final report.

7-3-187. Final report. (1) A study commission shall adopt a final report. If the study commission recommends an alteration of a local government, the final report must contain the following materials and documents, each signed by a majority of the study commission members: (a) those materials and documents required of a petition proposing an alteration of a local government in 7-3-142; (b) a certificate establishing the date of the special election, which must be held in conjunction with a regular or primary election, at which the alternative form of government or change in a plan of government is presented to the electors and a certificate establishing the form of the ballot question or questions; and (c) a certificate establishing the dates of the first primary and general elections for officers of a new government if the proposal is approved and establishing the effective date of the proposal if approved. (2) The final report must contain any minority report signed by members of the commission who do not support the majority proposal. (3) If the study commission is not recommending any changes, its final report must indicate that changes are not recommended. (4) The study commission shall file two copies of the final report with the department of administration, one of which the department shall forward to the state library. A copy of the final report must be certified by the study commission to the municipal or county records administrator within 30 days after the adoption of the final report. (5) Sufficient copies of the final report must be prepared for public distribution. The final report must be available to the electors not later than 30 days prior to the election on the issue of adopting the alternative form or plan of government. Copies of the final report may be distributed to electors or residents of the local government or governments affected. (6) After submission of the final report, the commission shall deposit copies of its minutes and other records with the county clerk and recorder.

History: En. Sec. 19, Ch. 697, L. 1983; amd. Sec. 5, Ch. 435, L. 1985; amd. Sec. 11, Ch. 387, L. 1995; amd. Sec. 28, Ch. 483, L. 2001; amd. Sec. 17, Ch. 521, L. 2007.



7-3-188. Special final report requirements -- consolidation or county merger.

7-3-188. Special final report requirements -- consolidation or county merger. (1) Consolidation or merger may be placed on the ballot only by a joint report by cooperative study commissions. (2) A final report, in addition to the material required in 7-3-187, must contain a consolidation plan if county-municipal consolidation or county merger is recommended. The consolidation plan must conform to the provisions and requirements relating to petitions in: (a) 7-3-143 whenever county-municipal consolidation is recommended; or (b) 7-3-144 whenever county merger is recommended.

History: En. Sec. 20, Ch. 697, L. 1983.



7-3-189. Special final report requirements for disincorporation.

7-3-189. Special final report requirements for disincorporation. If a study commission proposes municipal disincorporation, the final report shall contain the following additional material and documents: (1) a certificate of disincorporation instead of a plan of government; and (2) a recommended plan of disincorporation.

History: En. Sec. 21, Ch. 697, L. 1983.



7-3-190. Supplementary reports.

7-3-190. Supplementary reports. A study commission may prepare separate reports in addition to its final report. These reports may recommend consolidation of services and functions and indicate potential areas for interlocal agreements. Such reports shall be submitted to all appropriate governing bodies for reaction within 1 year.

History: En. Sec. 22, Ch. 697, L. 1983; amd. Sec. 6, Ch. 435, L. 1985.



7-3-191. Publication of summary.

7-3-191. Publication of summary. Each study commission shall publish once each week for 2 successive weeks in a newspaper of general circulation throughout the area of the affected local government a summary of its findings and recommendations, together with the address of a convenient public place where the text of its proposal may be obtained. The summary shall include a comparison of the existing and proposed plans of government.

History: En. Sec. 23, Ch. 697, L. 1983.



7-3-192. Election on recommendation.

7-3-192. Election on recommendation. (1) An alternative form or plan of government recommended by a study commission must be submitted to the voters as provided in 7-3-149. The election must be held in conjunction with any regularly scheduled election. (2) General ballot requirements and treatment of suboptions on an alternative form or plan of government recommended by a study commission must be the same as for recommendations by petition as provided in 7-3-150 and 7-3-151.

History: En. Sec. 24, Ch. 697, L. 1983; amd. Sec. 7, Ch. 250, L. 1985; amd. Sec. 12, Ch. 387, L. 1995; amd. Sec. 18, Ch. 521, L. 2007.



7-3-193. Application of other sections.

7-3-193. Application of other sections. (1) Except as provided in subsection (2) of this section, the provisions of 7-3-122 and 7-3-152 through 7-3-161 apply to the adoption of an alternative form or plan of government upon recommendation by a study commission. (2) (a) The presiding officer of the study commission and not the presiding officer of the governing body shall certify documents under 7-3-153. (b) The study commission and not the governing body shall prepare an advisory plan for orderly transition to a new form or plan of government under 7-3-157. (c) A study commission plan may provide for existing elected officers under 7-3-158(4).

History: En. Sec. 25, Ch. 697, L. 1983; amd. Sec. 295, Ch. 61, L. 2007; amd. Sec. 19, Ch. 521, L. 2007.






Part 2. Commission-Executive Government

7-3-201. Commission-executive form.

7-3-201. Commission-executive form. The commission-executive form (which may be called the council-executive, the council-mayor, or the commission-mayor form) consists of an elected commission (which may be referred to as the council) and one elected executive (who may be referred to as the mayor) who is elected at large.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(1).



7-3-202. Nature of government.

7-3-202. Nature of government. The plan of government submitted to the qualified electors shall determine the powers of the local government unit by authorizing: (1) general government powers; or (2) self-government powers.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(4).



7-3-203. Duties of executive.

7-3-203. Duties of executive. The executive shall: (1) enforce laws, ordinances, and resolutions; (2) perform duties required by law, ordinance, or resolution; (3) administer affairs of the local government; (4) carry out policies established by the commission; (5) recommend measures to the commission; (6) report to the commission on the affairs and financial condition of the local government; (7) execute bonds, notes, contracts, and written obligations of the commission, subject to the approval of the commission; (8) report to the commission as the commission may require; (9) attend commission meetings and may take part in discussions; (10) execute the budget adopted by the commission; and (11) appoint, with the consent of the commission, all members of boards, except the executive may appoint without the consent of the commission temporary advisory committees established by the executive.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(2); amd. Sec. 296, Ch. 61, L. 2007.



7-3-204. through reserved.

7-3-204 through 7-3-210 reserved.



7-3-211. Structural suboptions.

7-3-211. Structural suboptions. The plan of government submitted to the qualified electors shall further define the structural characteristics of the form by including one item from each of the choices listed in 7-3-212 through 7-3-224.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(part).



7-3-212. Administrative assistants.

7-3-212. Administrative assistants. The executive: (1) shall appoint one or more administrative assistants to assist in the supervision and operation of the local government, and the administrative assistants are answerable solely to the executive; or (2) may appoint one or more administrative assistants to assist in the supervision and operation of the local government, and the administrative assistants are answerable solely to the executive.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(3)(a); amd. Sec. 297, Ch. 61, L. 2007.



7-3-213. Supervision of personnel.

7-3-213. Supervision of personnel. The executive may: (1) appoint and remove all employees of the local government; (2) appoint and remove, with the consent of a majority of the commission, all employees of the local government; (3) appoint, with the consent of a majority of the commission, all department heads and remove department heads and may appoint and remove all other department employees; or (4) appoint and remove, with the consent of a majority of the commission, all department heads and appoint and remove all other employees of the local government.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(3)(b).



7-3-214. Veto power.

7-3-214. Veto power. The executive may: (1) veto ordinances and resolutions, subject to override by a majority plus one of the whole number of the commission; (2) veto ordinances and resolutions, subject to override by a two-thirds vote of the commission; or (3) sign all ordinances and resolutions with no veto power.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(3)(c).



7-3-215. Preparation of budget.

7-3-215. Preparation of budget. The executive may: (1) prepare the budget and present it to the commission for adoption; or (2) prepare the budget in consultation with the commission and department heads.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(3)(d).



7-3-216. Administrative supervision and control.

7-3-216. Administrative supervision and control. The executive may: (1) exercise control and supervision of the administration of all departments and boards; or (2) exercise control and supervision of all departments and boards to the degree authorized by ordinance of the commission.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(3)(e).



7-3-217. Financial officer.

7-3-217. Financial officer. A financial officer (who may be called the treasurer): (1) shall be elected; (2) shall be appointed by the executive with the consent of the council; (3) shall be selected as provided by ordinance; or (4) may, at the discretion of the commission, be selected as provided by ordinance.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(3)(f).



7-3-218. Selection of commission members.

7-3-218. Selection of commission members. The commission shall be: (1) elected at large; (2) elected by districts in which candidates must reside and which are apportioned by population; (3) elected at large and nominated by a plan of nomination that may not preclude the possibility of the majority of the electors nominating candidates for the majority of the seats on the commission from persons residing in the district or districts where the majority of the electors reside; or (4) elected by any combination of districts, in which candidates must reside and which are apportioned by population, and at large.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(3)(g).



7-3-219. Type of election.

7-3-219. Type of election. Local government elections shall be conducted on a: (1) partisan basis; or (2) nonpartisan basis.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(3)(h); amd. Sec. 3, Ch. 79, L. 1983.



7-3-220. Presiding officer of commission -- selection.

7-3-220. Presiding officer of commission -- selection. The commission must have a presiding officer who must be: (1) elected by the members of the commission from their own number for a term established by ordinance; or (2) selected as provided by ordinance.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(3)(i); amd. Sec. 298, Ch. 61, L. 2007.



7-3-221. Presiding officer of commission -- voting.

7-3-221. Presiding officer of commission -- voting. The presiding officer of the commission: (1) may vote as other members of the commission; (2) is the executive, who may vote as the commissioners; (3) is the executive, who shall decide all tie votes of the commission but may not have another vote (the presiding officer of the commission shall preside if the executive is absent); or (4) is the executive but may not vote.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(3)(j); amd. Sec. 299, Ch. 61, L. 2007.



7-3-222. Terms of commission members.

7-3-222. Terms of commission members. Commission members shall be elected for: (1) concurrent terms of office; or (2) overlapping terms of office.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(3)(k).



7-3-223. Size of commission and community councils.

7-3-223. Size of commission and community councils. The size of the commission, which shall be a number not less than three, shall be established when the form is adopted by the voters, and: (1) community councils of at least three members shall be elected within each district to advise the commissioner from that district. Local governments conducting elections at large shall district according to population for the purpose of electing community councils; or (2) community councils to advise commissioners may be authorized by ordinance.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(3)(l).



7-3-224. Terms of elected officials.

7-3-224. Terms of elected officials. The term of office of elected officials may not exceed 4 years and shall be established when the form is adopted by the voters.

History: En. 47A-3-203 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 1, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-203(3)(m).






Part 3. Commission-Manager Government

7-3-301. Commission-manager form.

7-3-301. Commission-manager form. The commission-manager form, which may be called the council-manager form, consists of an elected commission, which may be called the council, and a manager appointed by the commission, who is the chief administrative officer of the local government. The manager is responsible to the commission for the administration of all local government affairs placed in the manager's charge by law, ordinance, or resolution.

History: En. 47A-3-204 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 2, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-204(1); amd. Sec. 300, Ch. 61, L. 2007.



7-3-302. Nature of government.

7-3-302. Nature of government. The plan of government submitted to the qualified electors shall determine the powers of the local government unit by authorizing: (1) general government powers; or (2) self-government powers.

History: En. 47A-3-204 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 2, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-204(7).



7-3-303. Appointment of manager.

7-3-303. Appointment of manager. The manager shall be appointed by the commission for an indefinite term on the basis of merit only and removed only by a majority vote of the whole number of the commission.

History: En. 47A-3-204 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 2, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-204(2).



7-3-304. Duties of manager.

7-3-304. Duties of manager. The manager shall: (1) enforce laws, ordinances, and resolutions; (2) perform the duties required by law, ordinance, or resolution; (3) administer the affairs of the local government; (4) direct, supervise, and administer all departments, agencies, and offices of the local government unit except as otherwise provided by law or ordinance; (5) carry out policies established by the commission; (6) prepare the commission agenda; (7) recommend measures to the commission; (8) report to the commission on the affairs and financial condition of the local government; (9) execute bonds, notes, contracts, and written obligations of the commission, subject to the approval of the commission; (10) report to the commission as the commission may require; (11) attend commission meetings and may take part in the discussion but may not vote; (12) prepare and present the budget to the commission for its approval and execute the budget adopted by the commission; (13) appoint, suspend, and remove all employees of the local government except as otherwise provided by law or ordinance; (14) appoint members of temporary advisory committees established by the manager.

History: En. 47A-3-204 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 2, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-204(part); amd. Sec. 301, Ch. 61, L. 2007.



7-3-305. Employees of commission-manager government.

7-3-305. Employees of commission-manager government. (1) Employees appointed by the manager and the manager's subordinates must be administratively responsible to the manager. (2) Neither the commission nor any of its members may dictate the appointment or removal of any employee whom the manager or any of the manager's subordinates are empowered to appoint. (3) Except for the purpose of inquiry or investigation under this title, the commission or its members shall deal with the local government employees who are subject to the direction and supervision of the manager solely through the manager, and neither the commission nor its members may give orders to the employee, either publicly or privately.

History: En. 47A-3-204 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 2, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-204(part); amd. Sec. 302, Ch. 61, L. 2007.



7-3-306. through reserved.

7-3-306 through 7-3-310 reserved.



7-3-311. Structural suboptions.

7-3-311. Structural suboptions. The plan of government submitted to the qualified electors shall further define the structural characteristics of the form by including one item from each of the choices listed in 7-3-312 through 7-3-318.

History: En. 47A-3-204 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 2, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-204(part).



7-3-312. Appointment to boards.

7-3-312. Appointment to boards. All members of boards, other than temporary advisory committees established by the manager, must be appointed by: (1) the presiding officer with the consent of the commission; (2) the manager with the consent of the commission; or (3) the commission.

History: En. 47A-3-204 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 2, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-204(6)(a); amd. Sec. 303, Ch. 61, L. 2007.



7-3-313. Selection of commission members.

7-3-313. Selection of commission members. The commission shall be: (1) elected at large; (2) elected by districts in which candidates must reside and which are apportioned by population; (3) elected at large and nominated by a plan of nomination that may not preclude the possibility of the majority of the electors nominating candidates for the majority of the seats on the commission from persons residing in the district or districts where the majority of the electors reside; or (4) elected by any combination of districts, in which candidates must reside and which are apportioned by population, and at large.

History: En. 47A-3-204 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 2, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-204(6)(b).



7-3-314. Type of election.

7-3-314. Type of election. Local government elections shall be conducted on a: (1) partisan basis; or (2) nonpartisan basis.

History: En. 47A-3-204 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 2, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-204(6)(c); amd. Sec. 4, Ch. 79, L. 1983.



7-3-315. Presiding officer of commission.

7-3-315. Presiding officer of commission. The presiding officer of the commission must be: (1) elected by the members of the commission from their own number for a term established by ordinance; (2) elected by the qualified electors for a term of office; or (3) selected as provided by ordinance.

History: En. 47A-3-204 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 2, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-204(6)(d); amd. Sec. 304, Ch. 61, L. 2007.



7-3-316. Terms of commission members.

7-3-316. Terms of commission members. Commission members shall be elected for: (1) concurrent terms of office; or (2) overlapping terms of office.

History: En. 47A-3-204 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 2, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-204(6)(e).



7-3-317. Size of commission and community councils.

7-3-317. Size of commission and community councils. The size of the commission, which shall be a number not less than three, shall be established when the form is adopted by the voters, and: (1) community councils of at least three members shall be elected within each district to advise the commissioner from that district. Local governments conducting elections at large shall district according to population for the purpose of electing community councils; or (2) community councils to advise commissioners may be authorized by ordinance.

History: En. 47A-3-204 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 2, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-204(6)(f).



7-3-318. Terms of elected officials.

7-3-318. Terms of elected officials. The term of office of elected officials may not exceed 4 years and shall be established when the form is adopted by the voters.

History: En. 47A-3-204 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 2, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-204(6)(g).






Part 4. Commission Government

7-3-401. Commission form.

7-3-401. Commission form. The commission form consists of an elected commission (which may also be called the council) and other elected officers as provided in this part. All legislative, executive, and administrative powers and duties of the local government not specifically reserved by law or ordinance to other elected officers shall reside in the commission. The commission shall appoint the heads of departments and other employees, except for those appointed by other elected officials. Cities and towns which adopt this form may distribute by ordinance the executive and administrative powers and duties into departments headed by individual commissioners.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(1).



7-3-402. Nature of government.

7-3-402. Nature of government. Local governments that adopt this form shall have general government powers.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(4).



7-3-403. Role of presiding officer of commission.

7-3-403. Role of presiding officer of commission. The presiding officer of the commission may be referred to as the mayor. All members of boards and committees must be appointed by the presiding officer with the consent of the commission. The presiding officer must be recognized as the head of the local government unit and may vote as other members of the commission.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(part); amd. Sec. 305, Ch. 61, L. 2007.



7-3-404. through reserved.

7-3-404 through 7-3-410 reserved.



7-3-411. General structural suboptions.

7-3-411. General structural suboptions. The plan of government submitted to the qualified electors shall further define the structural characteristics of the form by including one item from each of the choices listed in 7-3-412 through 7-3-418.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(part).



7-3-412. Selection of commission members.

7-3-412. Selection of commission members. The commission shall be: (1) elected at large; (2) elected by districts in which candidates must reside and which are apportioned by population; (3) elected at large and nominated by a plan of nomination that may not preclude the possibility of the majority of the electors nominating candidates for the majority of the seats on the commission from persons residing in the district or districts where the majority of the electors reside; or (4) elected by any combination of districts, in which candidates must reside and which are apportioned by population, and at large.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(2)(a).



7-3-413. Type of election.

7-3-413. Type of election. Local government elections shall be conducted on a: (1) partisan basis; or (2) nonpartisan basis.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(2)(b); amd. Sec. 5, Ch. 79, L. 1983.



7-3-414. Presiding officer of commission.

7-3-414. Presiding officer of commission. The presiding officer of the commission must be: (1) elected by the members of the commission from their own number for a term established by ordinance; (2) selected as provided by ordinance; or (3) elected directly by the voters for a term established by ordinance.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(part); amd. Sec. 306, Ch. 61, L. 2007.



7-3-415. Administrative assistants.

7-3-415. Administrative assistants. The commission: (1) shall appoint one or more administrative assistants to assist them in the supervision and operation of the local government; or (2) may appoint one or more administrative assistants to assist them in the supervision and operation of the local government.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(2)(d).



7-3-416. Terms of commission members.

7-3-416. Terms of commission members. Commission members shall be elected for: (1) concurrent terms of office; or (2) overlapping terms of office.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(2)(e).



7-3-417. Size of commission and community councils.

7-3-417. Size of commission and community councils. The size of the commission, which shall be a number not less than three, shall be established when the form is adopted by the voters, and: (1) community councils of at least three members shall be elected within each district to advise the commissioner from that district. Local governments conducting elections at large shall district according to population for the purpose of electing community councils; or (2) community councils to advise commissioners may be authorized by ordinance.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(2)(f).



7-3-418. Terms of elected officials.

7-3-418. Terms of elected officials. The term of office of elected officials may not exceed 4 years, except the term of office for commissioners in counties adopting the form authorized by Article XI, section 3(2), of the Montana constitution may not exceed 6 years. Terms of office shall be established when the form is adopted by the voters.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(2)(g).



7-3-419. through reserved.

7-3-419 through 7-3-430 reserved.



7-3-431. Additional structural suboptions for county and consolidated governments.

7-3-431. Additional structural suboptions for county and consolidated governments. In county and consolidated local governments, the plan of government submitted to the qualified electors shall further define the structural characteristics of the form by including one item from each of the choices listed in 7-3-432 through 7-3-442. The officers shall have the powers and duties established by ordinance. After the establishment of any office, the commission may consolidate, as provided by law, two or more of the offices.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(part).



7-3-432. Legal officer.

7-3-432. Legal officer. A legal officer, who may be called the county attorney: (1) may be elected; (2) may be appointed by the local government commission; (3) may be appointed by the presiding officer of the local government commission; (4) may be selected as provided by ordinance; (5) may at the discretion of the commission be selected as provided by ordinance; or (6) may not be included in this form as a separate office.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(3)(a); amd. Sec. 307, Ch. 61, L. 2007.



7-3-433. Law enforcement officer.

7-3-433. Law enforcement officer. A law enforcement officer, who may be called the sheriff: (1) may be elected; (2) may be appointed by the local government commission; (3) may be appointed by the presiding officer of the local government commission; (4) may be selected as provided by ordinance; (5) may at the discretion of the commission be selected as provided by ordinance; or (6) may not be included in this form as a separate office.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(3)(b); amd. Sec. 308, Ch. 61, L. 2007.



7-3-434. Clerk and recorder.

7-3-434. Clerk and recorder. A clerk and recorder: (1) may be elected; (2) may be appointed by the local government commission; (3) may be appointed by the presiding officer of the local government commission; (4) may be selected as provided by ordinance; (5) may at the discretion of the commission be selected as provided by ordinance; or (6) may not be included in this form as a separate office.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(3)(c); amd. Sec. 309, Ch. 61, L. 2007.



7-3-435. Clerk of district court.

7-3-435. Clerk of district court. A clerk of district court: (1) may be elected; (2) may be appointed by the local government commission; (3) may be appointed by the presiding officer of the local government commission; (4) may be selected as provided by ordinance; (5) may at the discretion of the commission be selected as provided by ordinance; or (6) may not be included in this form as a separate office.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(3)(d); amd. Sec. 310, Ch. 61, L. 2007.



7-3-436. Treasurer.

7-3-436. Treasurer. A treasurer: (1) may be elected; (2) may be appointed by the local government commission; (3) may be appointed by the presiding officer of the local government commission; (4) may be selected as provided by ordinance; (5) may at the discretion of the commission be selected as provided by ordinance; or (6) may not be included in this form as a separate office.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(3)(e); amd. Sec. 311, Ch. 61, L. 2007.



7-3-437. Surveyor.

7-3-437. Surveyor. A surveyor: (1) may be elected; (2) may be appointed by the local government commission; (3) may be appointed by the presiding officer of the local government commission; (4) may be selected as provided by ordinance; (5) may at the discretion of the commission be selected as provided by ordinance; or (6) may not be included in this form as a separate office.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(3)(f); amd. Sec. 312, Ch. 61, L. 2007.



7-3-438. Superintendent of schools.

7-3-438. Superintendent of schools. A superintendent of schools: (1) may be elected; (2) may be appointed by the local government commission; (3) may be appointed by the presiding officer of the local government commission; (4) may be selected as provided by ordinance; (5) may at the discretion of the commission be selected as provided by ordinance; or (6) may not be included in this form as a separate office.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(3)(g); amd. Sec. 313, Ch. 61, L. 2007.



7-3-439. Assessor.

7-3-439. Assessor. An assessor: (1) may be elected; (2) may be appointed by the local government commission; (3) may be appointed by the presiding officer of the local government commission; (4) may be selected as provided by ordinance; (5) may at the discretion of the commission be selected as provided by ordinance; or (6) may not be included in this form as a separate office.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(3)(h); amd. Sec. 314, Ch. 61, L. 2007.



7-3-440. Coroner.

7-3-440. Coroner. A coroner: (1) may be elected; (2) may be appointed by the local government commission; (3) may be appointed by the presiding officer of the local government commission; (4) may be selected as provided by ordinance; (5) may at the discretion of the commission be selected as provided by ordinance; or (6) may not be included in this form as a separate office.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(3)(i); amd. Sec. 315, Ch. 61, L. 2007.



7-3-441. Public administrator.

7-3-441. Public administrator. A public administrator: (1) may be elected; (2) may be appointed by the local government commission; (3) may be appointed by the presiding officer of the local government commission; (4) may be selected as provided by ordinance; (5) may at the discretion of the commission be selected as provided by ordinance; or (6) may not be included in this form as a separate office.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(3)(j); amd. Sec. 316, Ch. 61, L. 2007.



7-3-442. Auditor.

7-3-442. Auditor. An auditor: (1) may be elected; (2) may be appointed by the local government commission; (3) may be appointed by the presiding officer of the local government commission; (4) may be selected as provided by ordinance; (5) may at the discretion of the commission be selected as provided by ordinance; or (6) may not be included in this form as a separate office.

History: En. 47A-3-205 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 3, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-205(3)(k); amd. Sec. 317, Ch. 61, L. 2007.






Part 5. Commission-Presiding Officer Government

7-3-501. Commission-presiding officer form.

7-3-501. Commission-presiding officer form. The commission-presiding officer form consists of an elected commission, which may also be referred to as the council, and a commission presiding officer, who may also be referred to as mayor or as president, elected by the members of the commission from their own number and serving at the pleasure of the commission.

History: En. 47A-3-206 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 4, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-206(part); amd. Sec. 318, Ch. 61, L. 2007.



7-3-502. Nature of government.

7-3-502. Nature of government. The plan of government submitted to the qualified electors shall determine the powers of the local government unit by authorizing: (1) general government powers; or (2) self-government powers.

History: En. 47A-3-206 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 4, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-206(4).



7-3-503. Role and duties of presiding officer.

7-3-503. Role and duties of presiding officer. The commission presiding officer: (1) must be recognized as the head of the local government unit, must have the power to vote as other members of the commission, and must be the chief executive officer of the local government; (2) shall enforce laws, ordinances, and resolutions; (3) shall perform duties required by law, ordinance, or resolution; (4) shall administer the affairs of the local government; (5) shall direct, supervise, and administer all departments, agencies, and offices of the local government except as otherwise provided by law or ordinance; (6) shall carry out policies established by the commission; (7) shall prepare the commission agenda; (8) shall recommend measures to the commission; (9) shall report to the commission on the affairs and financial condition of the local government; (10) shall execute bonds, notes, contracts, and written obligations of the commission, subject to the approval of the commission; (11) shall report to the commission as the commission may require; (12) shall attend commission meetings and may take part in discussions; (13) shall execute the budget adopted by the commission; (14) shall appoint, with the consent of the commission, all members of boards and committees. However, the presiding officer may appoint without the consent of the commission temporary advisory committees. (15) shall appoint, with the consent of a majority of the commission, all department heads, and the presiding officer may remove department heads and may appoint and remove all other employees; (16) shall prepare the budget and present it to the commission for adoption; and (17) shall exercise control and supervision over the administration of departments and boards.

History: En. 47A-3-206 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 4, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-206(part); amd. Sec. 319, Ch. 61, L. 2007.



7-3-504. through reserved.

7-3-504 through 7-3-510 reserved.



7-3-511. Structural suboptions.

7-3-511. Structural suboptions. The plan of government submitted to the qualified electors shall further define the structural characteristics of the form by including one item from each of the choices listed in 7-3-512 through 7-3-517.

History: En. 47A-3-206 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 4, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-206(part).



7-3-512. Selection of commission members.

7-3-512. Selection of commission members. The commission shall be: (1) elected at large; (2) elected by districts in which candidates must reside and which are apportioned by population; (3) elected at large and nominated by a plan of nomination that may not preclude the possibility of the majority of the electors nominating candidates for the majority of the seats on the commission from persons residing in the district or districts where the majority of the electors reside; or (4) elected by any combination of districts, in which candidates must reside and which are apportioned by population, and at large.

History: En. 47A-3-206 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 4, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-206(3)(a).



7-3-513. Type of election.

7-3-513. Type of election. Local government elections shall be conducted on a: (1) partisan basis; or (2) nonpartisan basis.

History: En. 47A-3-206 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 4, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-206(3)(b); amd. Sec. 6, Ch. 79, L. 1983.



7-3-514. Administrative assistants.

7-3-514. Administrative assistants. The commission presiding officer: (1) shall appoint one or more administrative assistants to assist in the supervision and operation of the local government, and the administrative assistants are answerable solely to the presiding officer; or (2) may appoint one or more administrative assistants to assist in the supervision and operation of the local government, and the administrative assistants are answerable solely to the presiding officer.

History: En. 47A-3-206 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 4, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-206(3)(c); amd. Sec. 320, Ch. 61, L. 2007.



7-3-515. Terms of commission members.

7-3-515. Terms of commission members. Commission members shall be elected for: (1) concurrent terms of office; or (2) overlapping terms of office.

History: En. 47A-3-206 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 4, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-206(3)(d).



7-3-516. Size of commission and community councils.

7-3-516. Size of commission and community councils. The size of the commission, which shall be a number not less than five, shall be established when the form is adopted by the voters, and: (1) community councils of at least three members shall be elected within each district to advise the commissioner from that district. Local governments conducting elections at large shall district according to population for the purpose of electing community councils; or (2) community councils to advise commissioners may be authorized by ordinance.

History: En. 47A-3-206 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 4, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-206(3)(e).



7-3-517. Terms of elected officials.

7-3-517. Terms of elected officials. The term of office of elected officials may not exceed 4 years and shall be established when the form is adopted by the voters.

History: En. 47A-3-206 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 4, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-206(3)(f).






Part 6. Town Meeting Government

7-3-601. Town meeting form.

7-3-601. Town meeting form. (1) The town meeting form consists of an assembly of the qualified electors of a town, known as a "town meeting", an elected town presiding officer, who must be a qualified elector, and an optional elected town meeting moderator. (2) The town meeting form may be adopted only by incorporated cities of less than 2,000 persons and incorporated towns of less than 2,000 persons, as determined by the most recent decennial census as conducted by the United States bureau of the census unless a more recent enumeration of inhabitants is made by the state, in which case that enumeration must be used for the purposes of this part. A unit of local government that adopts this form may retain it even though its population increases to more than 2,000. (3) All legislative powers of the town vest in the town meeting. The town meeting may enact rules, resolutions, and ordinances.

History: En. 47A-3-207 by Sec. 1, Ch. 344, L. 1975; R.C.M. 1947, 47A-3-207(1), (2); amd. Sec. 1, Ch. 275, L. 1987; amd. Sec. 321, Ch. 61, L. 2007.



7-3-602. Nature of government.

7-3-602. Nature of government. The plan of government submitted to the qualified electors shall determine the powers of the local government unit by authorizing: (1) general government powers; or (2) self-government powers.

History: En. 47A-3-207 by Sec. 1, Ch. 344, L. 1975; R.C.M. 1947, 47A-3-207(11).



7-3-603. Holding of town meeting.

7-3-603. Holding of town meeting. (1) Towns adopting this form shall convene an annual town meeting on the first Tuesday of March. Special town meetings may be called by the town presiding officer or upon petition of 10% of the qualified electors of the town, but not by less than 10 qualified electors. (2) All qualified electors of the town may attend the town meeting, take part in the discussion, and vote on all matters coming before the town meeting. Others may attend but may not vote or take part in the discussion except by a majority vote of the town meeting. (3) A quorum consists of at least 10% of the qualified electors of the town, but a higher quorum requirement may be established by a majority vote of the town meeting. (4) The election of town officials must be nonpartisan and must be by a plurality of those qualified electors present and voting. All other voting in the town meeting must be by a simple majority of those qualified electors present and voting. (5) Election of officials must be by secret ballot. Other voting must be by secret ballot upon the request of at least five members of the town meeting.

History: En. 47A-3-207 by Sec. 1, Ch. 344, L. 1975; R.C.M. 1947, 47A-3-207(3); amd. Sec. 322, Ch. 61, L. 2007.



7-3-604. Meeting agenda.

7-3-604. Meeting agenda. An agenda of the town meeting and a list of all elective and appointive offices to be filled must be prepared by the town presiding officer, who shall publish the notice as provided in 7-1-4127. Upon written petition of at least 10% of the qualified electors of the town but not less than 10 qualified electors, the town presiding officer shall insert a particular item or items in the agenda for the next annual or special town meeting. The town meeting agenda may include an item entitled "other business" under which any matter may be considered by the town meeting, except any matter dealing with finance or taxation may not be considered under "other business".

History: En. 47A-3-207 by Sec. 1, Ch. 344, L. 1975; R.C.M. 1947, 47A-3-207(4); amd. Sec. 11, Ch. 354, L. 2001.



7-3-605. Agenda and conduct of initial town meeting.

7-3-605. Agenda and conduct of initial town meeting. The first agenda of the first town meeting following the adoption of this form must be established by the local study commission. At that town meeting the presiding officer of the local study commission shall preside over the election of the presiding officer of the town, after which the presiding officer of the town shall preside.

History: En. 47A-3-207 by Sec. 1, Ch. 344, L. 1975; R.C.M. 1947, 47A-3-207(10); amd. Sec. 323, Ch. 61, L. 2007.



7-3-606. Selection, role, and duties of town presiding officer.

7-3-606. Selection, role, and duties of town presiding officer. (1) The town meeting shall elect a town presiding officer for a term of not less than 1 year or more than 2 years. An unexpired term of a town presiding officer must be filled at the next annual or special town meeting. (2) The town presiding officer is the chief executive officer of the town and shall: (a) enforce laws, ordinances, and resolutions; (b) perform duties required by law, ordinance, or resolution; (c) administer the affairs of the town; (d) prepare the town meeting agenda; (e) attend all annual and special town meetings; (f) recommend measures to the town meeting; (g) report to the town on the affairs and financial condition of the town; (h) execute bonds, notes, contracts, and written obligations of the town, subject to the approval of the town; (i) appoint, with the consent of the town meeting, members of all boards and appoint and remove all employees of the town; (j) prepare the budget and present it to the town meeting for adoption; (k) exercise control and supervision of the administration of all departments and boards; and (l) carry out policies established by the town meeting. (3) Compensation of the town presiding officer must be established by ordinance but may not be reduced during the current term of the town presiding officer.

History: En. 47A-3-207 by Sec. 1, Ch. 344, L. 1975; R.C.M. 1947, 47A-3-207(5) thru (7); amd. Sec. 324, Ch. 61, L. 2007.



7-3-607. Committees.

7-3-607. Committees. Permanent committees to advise the town presiding officer or the town meeting may be established and dissolved by ordinance. The town presiding officer may establish temporary committees to advise the presiding officer.

History: En. 47A-3-207 by Sec. 1, Ch. 344, L. 1975; R.C.M. 1947, 47A-3-207(8); amd. Sec. 325, Ch. 61, L. 2007.



7-3-608. through reserved.

7-3-608 through 7-3-610 reserved.



7-3-611. Structural suboptions.

7-3-611. Structural suboptions. The plan of government submitted to the qualified electors shall further define the structural characteristics of the form by including one item from each of the choices listed in 7-3-612 and 7-3-613.

History: En. 47A-3-207 by Sec. 1, Ch. 344, L. 1975; R.C.M. 1947, 47A-3-207(part).



7-3-612. Town meeting moderator.

7-3-612. Town meeting moderator. The town meeting shall: (1) elect a town meeting moderator for a term of 1 year, who is the presiding officer of all annual and special town meetings but who does not have other governmental powers; or (2) designate the town presiding officer as presiding officer of all annual and special town meetings.

History: En. 47A-3-207 by Sec. 1, Ch. 344, L. 1975; R.C.M. 1947, 47A-3-207(9)(a); amd. Sec. 326, Ch. 61, L. 2007.



7-3-613. Administrative assistant.

7-3-613. Administrative assistant. (1) The town presiding officer: (a) shall appoint an administrative assistant to assist in the supervision and operation of the affairs of the town; or (b) may appoint an administrative assistant to assist in the supervision and operation of the affairs of the town. (2) The administrative assistant is answerable solely to the town presiding officer, and the town presiding officer may delegate powers to the administrative assistant.

History: En. 47A-3-207 by Sec. 1, Ch. 344, L. 1975; R.C.M. 1947, 47A-3-207(9)(b); amd. Sec. 327, Ch. 61, L. 2007.






Part 7. Charter Government

7-3-701. Charter form.

7-3-701. Charter form. (1) The purpose of this part is to comply with Article XI, section 5(1), of the Montana constitution, which provides: "The legislature shall provide procedures permitting a local government unit or combination of units to frame, adopt, amend, revise, or abandon a self-government charter with the approval of a majority of those voting on the question. The procedures shall not require approval of a charter by a legislative body." (2) Charter provisions establishing executive, legislative, and administrative structure and organization are superior to statutory provisions.

History: En. 47A-3-208 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 5, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-208(1), (2).



7-3-702. Nature of government.

7-3-702. Nature of government. A charter form of government shall possess self-government powers.

History: En. 47A-3-208 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 5, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-208(3).



7-3-703. Charter required.

7-3-703. Charter required. (1) Charter form of government shall be established by a charter which is a written document defining the powers, structures, privileges, rights, and duties of the unit of local government and limitations thereon. (2) The enumeration of powers in a charter shall not be construed as a limitation or prohibition on the residual or self-governing powers granted by the constitution.

History: En. 47A-3-208 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 5, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-208(4), (13).



7-3-704. Legislative body.

7-3-704. Legislative body. (1) The charter shall provide for an elected legislative body (called a commission or council) or shall provide for a legislative body comprised of all qualified electors. For elected legislative bodies, the charter shall specify the number of members thereof, their term of office, election on a partisan or nonpartisan basis, the grounds for their removal, and the method for filling vacancies. (2) The charter shall provide for the nomination and election of commissions: (a) at large; (b) by districts in which candidates must reside and which are apportioned by population; (c) by a combination of districts, in which candidates must reside and which are apportioned by population, and at large; or (d) elected at large and nominated by a plan of nomination that may not preclude the possibility of the majority of the electors nominating candidates for the majority of the seats on the commission from persons residing in the district or districts where the majority of the electors reside.

History: En. 47A-3-208 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 5, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-208(5), (6).



7-3-705. Officials and personnel.

7-3-705. Officials and personnel. (1) The charter must specify which official of the local government will be the chief administrative and executive officer, the method of the officer's selection, the term of office (except that it may be at the pleasure of the selecting authority if the officer is not elected by popular vote), the grounds for the officer's removal, and the officer's powers and duties. However, the charter may allocate the chief executive and the chief administrative functions among two or more officials specified as provided in this section, or the charter may provide that chief executive and administrative functions of the local government will be performed by one or more members of the legislative body. (2) A charter form of government must have the officers, departments, boards, commissions, and agencies that are established in the charter, by local ordinance, or required by state law.

History: En. 47A-3-208 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 5, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-208(7), (9); amd. Sec. 328, Ch. 61, L. 2007.



7-3-706. Effective date.

7-3-706. Effective date. The charter shall specify the date on which the charter will take effect, except that provisions may be made for temporary partial effectiveness consistent with an orderly transition of government.

History: En. 47A-3-208 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 5, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-208(16).



7-3-707. Other charter provisions.

7-3-707. Other charter provisions. (1) The charter may establish other legislative, administrative, and organizational structures. (2) The charter may contain prohibitions on the exercise of power by a unit of local government. (3) The charter may include such provisions as may be necessary to permit an orderly transition to the new form of government. (4) The listing of charter provisions in this part shall not be construed to prevent the inclusion of additional provisions in charters.

History: En. 47A-3-208 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 5, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-208(8), (14), (15), (17).



7-3-708. Limitations on charter provisions.

7-3-708. Limitations on charter provisions. (1) Charter provisions may not conflict with the provisions of part 1, chapter 1, which establish statutory limitations on the powers of self-government units. (2) Charter forms are subject to state laws establishing election, initiative, and referendum procedures; and charters shall not contain provisions establishing election, initiative, and referendum procedures. (3) The charter shall not contain provisions establishing or modifying local court systems.

History: En. 47A-3-208 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 5, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-208(10) thru (12).



7-3-709. Amendment of charter.

7-3-709. Amendment of charter. A charter may be amended only as provided by state law.

History: En. 47A-3-208 by Sec. 1, Ch. 344, L. 1975; amd. Sec. 5, Ch. 351, L. 1977; R.C.M. 1947, 47A-3-208(18).






Part 11. City-County Consolidation -- Option 1

7-3-1101. City-county consolidation authorized.

7-3-1101. City-county consolidation authorized. (1) A county and a city or town within the county may unite to form a single unit of local government under the provisions of this part. (2) An alternative form of government, including a charter form, for a consolidated unit of government may be submitted to the voters only by those study commissions that have cooperated in the formulation of the plan. A majority vote by each of the affected study commissions is required for the submission of an alternative form of government for a consolidated unit of local government. The affected study commissions submitting a consolidated form shall issue a single joint report and proposal. (3) An alternative form of government for a consolidated unit of local government does not need to include more than one municipality. A municipality may not be included unless the local government study commission of that municipality participates in the cooperative study and unless its study commission by a majority vote approves the proposed alternative plan for the consolidated government. (4) This part shall not apply to excluded municipalities, school districts, conservancy districts, drainage districts, irrigation districts, soil and water conservation districts, or livestock districts.

History: En. 16-5115.3 by Sec. 6, Ch. 513, L. 1975; R.C.M. 1947, 16-5115.3(part); amd. Sec. 2, Ch. 262, L. 1979.



7-3-1102. Plan of consolidation.

7-3-1102. Plan of consolidation. (1) Study commissions proposing consolidation shall prepare, adopt, and submit to the voters a consolidation plan in addition to the alternative form of government. If the commission proposes a charter, the plan may be included in the charter. (2) The consolidation plan shall: (a) provide for adjustment of existing bonded indebtedness and other obligations in a manner which will provide for a fair and equitable burden of taxation for debt service; (b) provide for establishment of service areas; (c) provide for the transfer or other disposition of property and other rights, claims, assets, and franchises of local governments consolidated under the alternative form; (d) provide the official name of the consolidated unit of local government; (e) provide for the transfer, reorganization, abolition, absorption, adjustment of boundaries (and may provide a method for adjusting the boundaries) of all existing boards, bureaus, commissions, agencies, special districts, and political subdivisions of the consolidated governments; (f) include other provisions which the study commission elects to include and which are consistent with state law. (3) The plan may grant the legislative body of the consolidated government the authority to transfer, reorganize, adjust boundaries, abolish, or absorb, and provide a method for adjusting the boundaries of such entities with or without referendum requirements.

History: En. 16-5115.3 by Sec. 6, Ch. 513, L. 1975; R.C.M. 1947, 16-5115.3(part).



7-3-1103. Effect of consolidation.

7-3-1103. Effect of consolidation. (1) As a political subdivision of the state, such consolidated unit of local government shall have the status of a county and an incorporated municipality for all purposes and shall replace and be the successor of the county and any city or town. (2) On its effective date, the alternative form of government and consolidation plan operate to dissolve all local governments within the area of consolidation in accordance with their provisions. On the effective date, the separate corporate existence of the county and of each participating city and/or town shall be consolidated and merged into one local government unit under the name selected, designated, and adopted as provided in this chapter. The consolidated local government shall thereupon succeed to, possess, and own all of the property and assets of every kind and description and shall, except as otherwise provided, become responsible for all of the obligations and liabilities of the county, cities, and towns so consolidated and merged. (3) All provisions of law authorizing contributions of any kind, in money or otherwise, from the state or federal government to counties and cities shall remain in full force with respect to a consolidated local government.

History: En. 16-5115.3 by Sec. 6, Ch. 513, L. 1975; R.C.M. 1947, 16-5115.3(5), (8).



7-3-1104. General powers of consolidated local governments.

7-3-1104. General powers of consolidated local governments. A consolidated local government has and may exercise all powers that are conferred on counties, cities, or towns by the constitution and laws of the state. Subject to 15-10-420, the consolidated local government may levy all taxes that counties, cities, and towns are authorized to levy.

History: En. 16-5115.3 by Sec. 6, Ch. 513, L. 1975; R.C.M. 1947, 16-5115.3(6); amd. Sec. 8, Ch. 584, L. 1999.



7-3-1105. Rules, ordinances, and resolutions of consolidated unit.

7-3-1105. Rules, ordinances, and resolutions of consolidated unit. (1) Within 2 years after ratification of the consolidation, the governing body of the consolidated unit of local government shall revise, repeal, or reaffirm all rules, ordinances, and resolutions in force within the participating county, cities, and towns at the time of consolidation. Each rule, ordinance, or resolution in force at the time of consolidation must remain in force within the former geographic jurisdiction until superseded by action of the new governing body. Ordinances and resolutions relating to public improvements to be paid for in whole or in part by special assessments may not be repealed. (2) (a) A consolidated government may adopt, for the portion of the consolidated government that was formerly a city or town, a plan to control, remove, and restrict game animals, as defined in 87-2-101, within the defined boundaries of the city or town limits for public health and safety purposes. Upon adoption of a plan, the consolidated government shall notify the department of fish, wildlife, and parks of the plan. If the department of fish, wildlife, and parks approves the plan or approves the plan with conditions, the consolidated government may implement the plan as approved or as approved with conditions. (b) The plan may allow the hunting of game animals and provide restrictions on the feeding of game animals.

History: En. 16-5115.3 by Sec. 6, Ch. 513, L. 1975; R.C.M. 1947, 16-5115.3(7); amd. Sec. 3, Ch. 466, L. 2003; amd. Sec. 1, Ch. 261, L. 2005.






Part 12. City-County Consolidation -- Option 2

7-3-1201. Authorization for consolidated city-county government.

7-3-1201. Authorization for consolidated city-county government. The separate corporate existence and government of any county and of each and every city and town therein may be abandoned and terminated and such county and each and all of the cities and towns therein may be consolidated and merged into one municipal corporation and government under this part and part 13 by proceeding as hereinafter provided.

History: En. Sec. 1, Ch. 121, L. 1923; re-en. Sec. 5520.1, R.C.M. 1935; R.C.M. 1947, 11-3401.



7-3-1202. Nature of consolidated government.

7-3-1202. Nature of consolidated government. As a political subdivision of the state, such consolidated municipality shall have the status of a county, and for the purpose of representation in the legislature, as provided by the constitution and laws of this state, and for all other purposes, it shall replace and be the successor of the county and shall be attached to the same judicial district.

History: En. Sec. 118, Ch. 121, L. 1923; re-en. Sec. 5520.119, R.C.M. 1935; R.C.M. 1947, 11-3559(part).



7-3-1203. General powers of consolidated government.

7-3-1203. General powers of consolidated government. (1) The inhabitants of every consolidated municipality organized under the provisions of this part and part 13, as its limits are at the time of such organization or as they may be thereafter established as provided by law, shall be a body politic and corporate under the designation and name as adopted at the election providing for such consolidation and merging and as such shall have perpetual succession; may use a corporate seal; may sue and be sued; may contract and be contracted with; may acquire property within or without the boundaries of the municipality for any municipal purpose, in fee simple or lesser interest or estate, by purchase, gift, devise, appropriation, lease, or lease with privilege of purchase and may sell, lease, hold, manage, and control such property as the interest of the municipality may require; may levy and collect such taxes as are authorized by this part or part 13 or by the general laws of the state; and except as otherwise provided in this part and part 13, such municipality shall have and may exercise all other powers that are now or hereafter may be conferred on counties, cities, and towns by the laws of this state. (2) All powers of the municipality, whether expressed or implied, shall be exercised and enforced in the manner prescribed in this part and part 13 or in the general laws of the state or, when not so prescribed, then as may be prescribed by ordinance or resolution of the commission.

History: En. Sec. 6, Ch. 121, L. 1923; re-en. Sec. 5520.6, R.C.M. 1935; R.C.M. 1947, 11-3406.



7-3-1204. Petition for city-county consolidated government -- election required.

7-3-1204. Petition for city-county consolidated government -- election required. (1) The question of the abandonment and termination of the separate corporate existence and government of a county and of each city and town therein and the consolidation and merging of the existence and government of the county and each of the cities and towns therein into one municipal corporation and government under the provisions of this part and part 13 shall be submitted to the registered electors of the county if a petition is filed in the office of the election administrator of the county, signed by at least 20% of the electors of the county whose names appear on the official register of voters of the county on the date of the filing of the petition, requesting that such question be submitted to the registered electors of the county. (2) The petition shall be substantially in the form and shall be signed, verified, and filed in the manner prescribed in 7-5-132 through 7-5-137 for initiative and referendum petitions and shall designate therein the name by which the consolidated government is to be known, which must be either that of the county or of some one of the cities or towns therein.

History: (1)En. Sec. 2, Ch. 121, L. 1923; re-en. Sec. 5520.2, R.C.M. 1935; Sec. 11-3402, R.C.M. 1947; (2)En. Sec. 3, Ch. 121, L. 1923; re-en. Sec. 5520.3, R.C.M. 1935; Sec. 11-3403, R.C.M. 1947; R.C.M. 1947, 11-3402, 11-3403(part); amd. Sec. 3, Ch. 262, L. 1979; amd. Sec. 381, Ch. 571, L. 1979.



7-3-1205. Certification of petition -- board action.

7-3-1205. Certification of petition -- board action. (1) If the county election administrator finds that the petition or amended petition is signed by the required number of registered electors, the election administrator shall certify the finding to the board of county commissioners at their next regular meeting. (2) The board shall, within 10 days after receiving the election administrator's certificate, order a special election to be held on the question. The order must specify that the election will be held in conjunction with the next regular or primary election. The board of county commissioners shall issue a proclamation setting forth the purpose for which the special election is held and the date of holding the election. The proclamation must be published in the manner prescribed by 13-1-108.

History: En. Sec. 3, Ch. 121, L. 1923; re-en. Sec. 5520.3, R.C.M. 1935; R.C.M. 1947, 11-3403(part); amd. Sec. 382, Ch. 571, L. 1979; amd. Sec. 13, Ch. 387, L. 1995.



7-3-1206. Form of ballot.

7-3-1206. Form of ballot. At such election the ballots to be used shall be printed on plain white paper, shall conform as nearly as possible to the ballots used in general elections, and shall have printed thereon the following: Shall the corporate existence and government of the county of .... and of each and every city and town therein be consolidated and merged into one municipal corporation and government under the provisions of chapter 121, acts of the eighteenth legislative assembly of the state of Montana, to be known and designated as "city and county of ...."? [] YES. [] NO.

History: En. Sec. 4, Ch. 121, L. 1923; re-en. Sec. 5520.4, R.C.M. 1935; R.C.M. 1947, 11-3404(part).



7-3-1207. Conduct of election.

7-3-1207. Conduct of election. Such election shall be conducted, vote returned and canvassed, and result declared in the same manner as provided by law in respect to general elections.

History: En. Sec. 4, Ch. 121, L. 1923; re-en. Sec. 5520.4, R.C.M. 1935; R.C.M. 1947, 11-3404(part).



7-3-1208. Election of commission upon favorable vote.

7-3-1208. Election of commission upon favorable vote. (1) If the majority of the votes cast at the election are in favor of the consolidation and merging, the board of county commissioners of the county shall, within 2 weeks after the election returns have been canvassed, order a special election to be held in conjunction with the next regular or primary election for the purpose of electing the number of members of the commission to which the consolidated municipality is entitled. This order must specify the time when the election will be held. The board of county commissioners, immediately upon making the order, shall issue a proclamation setting forth the purpose for which the special election is held and the date of holding the election. The proclamation must be published in the manner prescribed by 13-1-108. (2) A primary election may not be held for the purpose of nominating candidates for members of the commission to be voted for at the special election. The candidates must be nominated directly by a petition that is in substantially the same form and signed by the same number of signers as required for primary nominating petitions. The election must be conducted, the vote must be returned and canvassed, and the result must be declared in the same manner as provided by law in respect to general elections.

History: En. Sec. 5, Ch. 121, L. 1923; re-en. Sec. 5520.5, R.C.M. 1935; R.C.M. 1947, 11-3405; amd. Sec. 383, Ch. 571, L. 1979; amd. Sec. 14, Ch. 387, L. 1995.



7-3-1209. Resolution declaring creation of consolidated government.

7-3-1209. Resolution declaring creation of consolidated government. (1) At the first meeting of the commission whose members are first elected under the provisions of this part, the commission shall adopt a resolution reciting the filing of the petition provided for in 7-3-1204, the ordering and holding of a special election as requested in the petition, the result of the election and the holding of the special election for and the election of the members of the first commission, and the name and designation of the consolidated municipality. This resolution must be in duplicate and signed by all of the members of the commission and also entered at length on the journal of the commission. One copy of the resolution must be filed in the office of the clerk of the commission, and the other copy must be transmitted to and filed in the office of the secretary of state. (2) Immediately upon the adoption of the resolution by the commission, the separate corporate existence of the county and of each city and town therein is considered to be consolidated and merged into one municipal corporation under the name selected, designated, and adopted as provided in this part, and the consolidated municipality is considered to have succeeded to and to possess and own all of the property and assets of every kind and description and shall, except as otherwise provided, become responsible for all of the obligations and liabilities of the county, cities, and towns consolidated and merged.

History: En. Sec. 118, Ch. 121, L. 1923; re-en. Sec. 5520.119, R.C.M. 1935; R.C.M. 1947, 11-3559(part); amd. Sec. 4, Ch. 262, L. 1979.



7-3-1210. Existing contracts continued.

7-3-1210. Existing contracts continued. All contracts entered into by the county or by any city or town therein or on behalf of any improvement district by such county or by any such city or town prior to the election and qualification of a commission under this part and part 13 shall continue in full force and effect subsequent thereto. Public improvements for which initial steps may have been taken under laws effective in the county prior to the election and qualification of a commission under this part and part 13 may thereafter be carried to completion in accordance with the provisions of such laws.

History: En. Sec. 115, Ch. 121, L. 1923; re-en. Sec. 5520.116, R.C.M. 1935; R.C.M. 1947, 11-3556.



7-3-1211. Treatment of existing ordinances.

7-3-1211. Treatment of existing ordinances. The commission first elected may, at its first meeting, make an order that all existing ordinances and resolutions of some one city or town within the consolidated municipality which are of general application in such city or town shall be continued in force and be extended throughout the consolidated municipality, and a copy of such order must be published at least once in each newspaper printed and published within the consolidated municipality within 10 days after the making of such order. All other ordinances and resolutions of such city or town and all ordinances of all other cities and towns within the consolidated municipality, save and except ordinances and resolutions relating to public improvements to be paid for in whole or in part by special assessments, shall, upon the making of such order, be deemed repealed.

History: En. Sec. 116, Ch. 121, L. 1923; re-en. Sec. 5520.117, R.C.M. 1935; R.C.M. 1947, 11-3557.



7-3-1212. Treatment of existing officers.

7-3-1212. Treatment of existing officers. The members of the board of county commissioners of the county and members of the council of every city and town therein holding office on the date when any election is held at which the question of the consolidation and merging of the county and city and town governments is approved and adopted by the qualified electors of the county shall continue in office and in the performance of their duties until the first commission shall have been elected and have qualified, whereupon such board of county commissioners and city and town councils shall be deemed abolished. All other persons holding offices or positions, whether elective or appointive, under the government of such county or under the government of any city or town therein at the date of such election shall continue in the performance of the duties of their respective offices and positions until provision shall be made by the commission for the performance or discontinuance of such duties or the discontinuance of such offices or positions.

History: En. Sec. 117, Ch. 121, L. 1923; re-en. Sec. 5520.118, R.C.M. 1935; R.C.M. 1947, 11-3558.



7-3-1213. Power to effectuate transition.

7-3-1213. Power to effectuate transition. The commission shall have power to make all necessary regulations not inconsistent with this part or part 13 for the transition from the several governments of and within the county to the government provided by this part and part 13, including the transfer to the treasury of the consolidated city and county of all funds and money of such several governments.

History: En. Sec. 119, Ch. 121, L. 1923; re-en. Sec. 5520.120, R.C.M. 1935; R.C.M. 1947, 11-3560.



7-3-1214. Consolidated municipality commission.

7-3-1214. Consolidated municipality commission. (1) Except as otherwise provided in this part or part 13, all powers of the consolidated municipality are vested in a commission. (2) (a) In consolidated municipalities having a taxable valuation of $50 million or more, the commission must consist of seven members. (b) In consolidated municipalities having a taxable valuation of $12.5 million or more and less than $50 million, the commission must consist of five members. (c) In consolidated municipalities having a taxable valuation of less than $12.5 million, the commission must consist of three members.

History: En. Sec. 7, Ch. 121, L. 1923; re-en. Sec. 5520.7, R.C.M. 1935; R.C.M. 1947, 11-3407(part); amd. Sec. 5, Ch. 262, L. 1979; amd. Sec. 7, Ch. 128, L. 2011.



7-3-1215. Qualifications for commission.

7-3-1215. Qualifications for commission. (1) Members of the commission must be qualified electors of the consolidated municipality and may not hold any other public office except that of notary public or member of the state militia. (2) A member of the commission ceasing to possess any of the qualifications specified in this section shall immediately forfeit the member's office.

History: En. Sec. 7, Ch. 121, L. 1923; re-en. Sec. 5520.7, R.C.M. 1935; R.C.M. 1947, 11-3407(part); amd. Sec. 6, Ch. 262, L. 1979; amd. Sec. 329, Ch. 61, L. 2007.



7-3-1216. Term of office of commission members.

7-3-1216. Term of office of commission members. (1) Except as provided in subsection (2), the term of office of members of the commission shall be 4 years and shall commence on the first Monday of January following their election. (2) The terms of office of the members first elected at such special election shall commence on the first day of the third month following their election, and the terms of office of a majority of such members first elected, to be determined by lot, shall expire when their successors are elected and qualified in the first year following their election, and the terms of the remaining members first elected shall expire when their successors are elected and qualified in the third year following their election.

History: En. Sec. 7, Ch. 121, L. 1923; re-en. Sec. 5520.7, R.C.M. 1935; R.C.M. 1947, 11-3407(part); amd. Sec. 2, Ch. 220, L. 1985.



7-3-1217. Vacancies.

7-3-1217. Vacancies. (1) If a vacancy occurs in the commission, except as the result of a recall election, some eligible person shall be chosen by a majority vote of the remaining members to fill the place for the unexpired term. (2) Absence from all regular meetings for a period of 90 days shall operate to vacate the seat of a member unless such absence be authorized by the commission.

History: (1)En. Sec. 7, Ch. 121, L. 1923; re-en. Sec. 5520.7, R.C.M. 1935; Sec. 11-3407, R.C.M. 1947; (2)En. Sec. 13, Ch. 121, L. 1923; re-en. Sec. 5520.13, R.C.M. 1935; amd. Sec. 1, Ch. 79, L. 1967; Sec. 11-3413, R.C.M. 1947; R.C.M. 1947, 11-3407(part), 11-3413(part).



7-3-1218. Meetings of commission.

7-3-1218. Meetings of commission. (1) (a) Except as provided in subsection (1)(b), at 2 p.m. on the first Monday of January following a regular municipal election, the commission shall meet at the courthouse in the consolidated municipality and the newly elected members shall assume the duties of office. (b) The first meeting of the commission after the special election at which the first members of the commission are elected shall be held at 2 p.m. on the first day of the third month following the special election, and at this meeting the members of the commission shall determine by lot the members whose terms will expire on the first Monday of January in the first year following such special election and the members whose terms will expire on the first Monday of January in the third year following such election. (2) Thereafter the commission shall meet at such times as may be prescribed by ordinance or resolution, but not less frequently than once in each month. Special meetings shall be called by the clerk of the commission upon written request of the president, the manager, or a majority of the members of the commission. A notice of a meeting shall state the subject to be considered at the meeting, and no other subject shall be considered at the meeting. (3) All meetings of the commission and of committees thereof shall be open to the public, and the rules of the commission shall provide that citizens of the municipality shall have a reasonable opportunity to be heard at any meeting in regard to any matter considered thereat.

History: En. Sec. 8, Ch. 121, L. 1923; re-en. Sec. 5520.8, R.C.M. 1935; R.C.M. 1947, 11-3408; amd. Sec. 7, Ch. 262, L. 1979; amd. Sec. 384, Ch. 571, L. 1979.



7-3-1219. Organization and officers of commission.

7-3-1219. Organization and officers of commission. (1) At the first meeting of the commission following the special election at which the members of the commission are first elected and after that time at its meeting on the first Monday of January following each general election at which members of the commission are elected, the commission shall choose one of its members as president and another as vice president. (2) The president shall preside at meetings of the commission and shall exercise the powers and perform the duties conferred and imposed by part 13 or this part and the ordinances of the municipality. The president is the official head of the municipality for all ceremonial purposes, by the courts for serving civil processes, and by the governor for purposes of military law. In time of public danger or emergency, the president shall, if authorized by a vote of the commission, take command of the police, maintain order, and enforce the law. If a vacancy occurs in the office of president or in case of the president's absence or disability, the vice president shall act as president for the unexpired term or during the continuance of the absence or disability. (3) The director of finance is ex officio clerk of the commission and shall, either in person or by deputy, keep the records of the commission and perform other duties that may be required by part 13 or this part or by the commission.

History: (1), (2)En. Sec. 10, Ch. 121, L. 1923; re-en. Sec. 5520.10, R.C.M. 1935; Sec. 11-3410, R.C.M. 1947; (3)En. Sec. 11, Ch. 121, L. 1923; re-en. Sec. 5520.11, R.C.M. 1935; Sec. 11-3411, R.C.M. 1947; R.C.M. 1947, 11-3410, 11-3411; amd. Sec. 3, Ch. 220, L. 1985; amd. Sec. 330, Ch. 61, L. 2007.



7-3-1220. Conduct of commission business.

7-3-1220. Conduct of commission business. (1) The commission shall determine its own rules and order of business and shall keep a journal of its proceedings. It may compel the attendance of absent members, may punish its members for disorderly behavior, and, by a vote of not less than two-thirds of its members, may expel a member for disorderly conduct or the repeated violation of its rules. However, a member may not be expelled unless notified of the charge against the member and given an opportunity to be heard. (2) A majority of the members elected to the commission constitute a quorum to do business, but a less number may adjourn from time to time and compel the attendance of absent members in the manner and under the penalties prescribed by ordinance. The affirmative vote of a majority of the members elected to the commission is necessary to adopt any ordinance, resolution, order, or vote. However, a vote to adjourn or regarding the attendance of absent members may be adopted by a majority of the members present.

History: (1)En. Sec. 9, Ch. 121, L. 1923; re-en. Sec. 5520.9, R.C.M. 1935; Sec. 11-3409, R.C.M. 1947; (2)En. Sec. 12, Ch. 121, L. 1923; re-en. Sec. 5520.12, R.C.M. 1935; Sec. 11-3412, R.C.M. 1947; R.C.M. 1947, 11-3409, 11-3412; amd. Sec. 331, Ch. 61, L. 2007.



7-3-1221. Compensation of commission members.

7-3-1221. Compensation of commission members. (1) The commission may by ordinance provide compensation for its members, but the total amount and manner of compensation may not exceed the maximum sum prescribed by law for city council members of cities of the first class. (2) In addition to any compensation authorized by this section, each member of the commission must receive the same sum prescribed by law for county commissioners per mile for any distance in excess of 10 miles necessarily traveled in going from and returning to the member's residence because of attendance at a regular or regularly called meeting of the commission or in travel in the county undertaken in performance of official duties.

History: En. Sec. 13, Ch. 121, L. 1923; re-en. Sec. 5520.13, R.C.M. 1935; amd. Sec. 1, Ch. 79, L. 1967; R.C.M. 1947, 11-3413(part); amd. Sec. 332, Ch. 61, L. 2007.



7-3-1222. Procedure to enact ordinances and resolutions.

7-3-1222. Procedure to enact ordinances and resolutions. (1) Ordinances and resolutions must be introduced in the commission only in written or printed form. All ordinances or resolutions, except ordinances making appropriations, must be confined to one subject, which must be clearly expressed in the title, except as provided in 7-3-1226. Ordinances making appropriations must be confined to the subject of appropriations. An ordinance may not be passed until it has been read on 3 separate days, unless the requirement of reading on 3 separate days has been dispensed with by a vote of not less than two-thirds of the members of the commission. The final reading must be in full unless a written or printed copy of the measure has been furnished to each member of the commission prior to final reading. (2) The enacting clause of all ordinances passed by the commission must be: "Be it ordained by the city and county of ________", and the enacting clause of all ordinances submitted by the initiative must be: "Be it ordained by the people of the city and county of _______". (3) An ordinance, resolution, or section of an ordinance or resolution may not be revised or amended unless the new ordinance or resolution contains the entire ordinance, resolution, or section of the ordinance or resolution as revised or amended. (4) Every ordinance or resolution, upon its final passage, must be recorded in a book kept for that purpose and must be authenticated by the signatures of the president and clerk. Within 10 days after its final passage, each ordinance or resolution must be published at least once in the manner that the commission may provide by ordinance. (5) Initiated ordinances adopted by the electors must be published and may be amended or repealed by the commission, as in the case of other ordinances. (6) (a) A consolidated government may adopt, for the portion of the consolidated government that was formerly a city or town, a plan to control, remove, and restrict game animals, as defined in 87-2-101, within the boundaries that are within the city or town limits for public health and safety purposes. Upon adoption of a plan, the consolidated government shall notify the department of fish, wildlife, and parks of the plan. If the department of fish, wildlife, and parks approves the plan or approves the plan with conditions, the consolidated government may implement the plan as approved or as approved with conditions. (b) The plan may allow the hunting of game animals and provide restrictions on the feeding of game animals.

History: (1), (2)En. Sec. 14, Ch. 121, L. 1923; re-en. Sec. 5520.14, R.C.M. 1935; Sec. 11-3414, R.C.M. 1947; (3)En. Sec. 16, Ch. 121, L. 1923; re-en. Sec. 5520.16, R.C.M. 1935; Sec. 11-3416, R.C.M. 1947; (4)En. Sec. 18, Ch. 121, L. 1923; re-en. Sec. 5520.18, R.C.M. 1935; Sec. 11-3418, R.C.M. 1947; (5)En. Sec. 24, Ch. 121, L. 1923; re-en. Sec. 5520.24, R.C.M. 1935; Sec. 11-3424, R.C.M. 1947; R.C.M. 1947, 11-3414, 11-3416, 11-3418, 11-3424(part); amd. Sec. 4, Ch. 466, L. 2003; amd. Sec. 2, Ch. 261, L. 2005.



7-3-1223. Effective date of ordinances.

7-3-1223. Effective date of ordinances. (1) Ordinances making the annual tax levy, ordinances and resolutions providing for local improvements and assessments, and emergency measures shall take effect at the time indicated therein. All other ordinances and resolutions enacted by the commission shall be in effect from and after 30 days from the date of their passage. (2) When an ordinance proposed by initiative petition is passed by the commission in a changed or amended form and the committee of the petitioners requires that such proposed ordinance be submitted to a vote of the electors, as provided in 7-3-1229, the ordinance as passed by the commission shall not take effect until after such vote, and if the proposed ordinance so submitted be approved by a majority of the electors voting thereon, the ordinance as passed by the commission shall be deemed repealed. (3) Ordinances adopted by the electors shall take effect at the time fixed therein or, if no time is specified, 30 days after the adoption thereof.

History: (1), (3)En. Sec. 17, Ch. 121, L. 1923; re-en. Sec. 5520.17, R.C.M. 1935; Sec. 11-3417, R.C.M. 1947; (2)En. Sec. 23, Ch. 121, L. 1923; re-en. Sec. 5520.23, R.C.M. 1935; Sec. 11-3423, R.C.M. 1947; R.C.M. 1947, 11-3417(part), 11-3423.



7-3-1224. Emergency measures.

7-3-1224. Emergency measures. An emergency measure is an ordinance or resolution to provide for the immediate preservation of the public peace, health, or safety, in which the emergency claimed is set forth and defined in a preamble thereto. The affirmative vote of at least two-thirds of the members of the commission shall be required to pass an emergency ordinance or resolution.

History: En. Sec. 17, Ch. 121, L. 1923; re-en. Sec. 5520.17, R.C.M. 1935; R.C.M. 1947, 11-3417(part).



7-3-1225. Vote required on certain measures.

7-3-1225. Vote required on certain measures. No measure making or amending a grant, renewal, or extension of a franchise or other special privilege may be passed without first submitting the application therefor to the qualified electors in the manner provided by 7-5-4321 and 7-5-4322.

History: En. Sec. 17, Ch. 121, L. 1923; re-en. Sec. 5520.17, R.C.M. 1935; R.C.M. 1947, 11-3417(part); amd. Sec. 8, Ch. 262, L. 1979.



7-3-1226. Codification of ordinances.

7-3-1226. Codification of ordinances. (1) Ordinances may be revised, codified, rearranged, and published in book form under appropriate titles, chapters, and sections, and such revision and codification may be made in one ordinance containing one or more subjects. The publication of such revision and codification in book form as aforesaid shall be held to be a sufficient publication of the ordinance or several ordinances contained in such revision and codification. (2) Any such publication of a revision or codification of ordinances in book form shall contain a certificate of the president and clerk of the correctness of such revision, codification, and publication; and such book so published shall be received in evidence in any court for the purpose of proving the ordinance or ordinances therein contained, the same and for the same purpose as the original book, ordinances, minutes, or journals would be received.

History: En. Sec. 15, Ch. 121, L. 1923; re-en. Sec. 5520.15, R.C.M. 1935; R.C.M. 1947, 11-3415.



7-3-1227. Petition for initiative.

7-3-1227. Petition for initiative. (1) Any proposed ordinance, except an ordinance making an appropriation, may be submitted to the commission by petition signed by 10% of the qualified electors of the municipality whose names appear on the register of voters on the date when the proposed ordinance is submitted to the commission. (2) All petition papers circulated with respect to any proposed ordinance must be uniform in character and must contain the proposed ordinance in full. (3) Proposed ordinances for repealing any existing ordinance or ordinances, in whole or in part, may be submitted to the commission as provided in 7-3-1227 through 7-3-1229 for initiating ordinances.

History: En. Secs. 19, 24, Ch. 121, L. 1923; re-en. Secs. 5520.19, 5520.24, R.C.M. 1935; R.C.M. 1947, 11-3419, 11-3424(part); amd. Sec. 9, Ch. 584, L. 1999.



7-3-1228. Action on initiative petition.

7-3-1228. Action on initiative petition. (1) If an initiative petition or amended petition is found sufficient by the clerk, the clerk shall certify it and shall submit the ordinance set forth in the petition to the commission at its next meeting, and the commission shall read and refer it to an appropriate committee, which may be a committee of the whole. (2) Provision must be made for public hearings upon the proposed ordinance before the committee to which it is referred. After the hearings, the committee shall report the ordinance to the commission, with its recommendations, not later than 60 days after the date on which the ordinance was submitted to the commission by the clerk. (3) Upon receiving the ordinance from the committee, the commission shall consider it and shall take final action on the ordinance within 30 days from the date of the committee report.

History: En. Sec. 20, Ch. 121, L. 1923; re-en. Sec. 5520.20, R.C.M. 1935; R.C.M. 1947, 11-3420; amd. Sec. 333, Ch. 61, L. 2007.



7-3-1229. Submission of initiative measure to electors.

7-3-1229. Submission of initiative measure to electors. (1) If the commission fails to pass an ordinance proposed by initiative petition or passes it in a form different from that set forth in the petition, the committee of the petitioners may require that it be submitted to a vote of the electors either in its original form or with any change or amendment presented in writing, either at a public hearing before the committee to which the proposed ordinance was referred or during consideration by the commission. If the committee of petitioners requires the submission of a proposed ordinance to a vote of the electors, the committee shall certify that fact to the clerk and file in the clerk's office a certified copy of the ordinance, in the form in which it is to be submitted, within 10 days after final action on the ordinance by the commission. (2) Upon receipt of the certified copy of a proposed ordinance from the committee of the petitioners, the clerk shall certify the fact to the commission at its next regular meeting. The proposed ordinance must be submitted to a vote of the electors at the next regular or primary election. If a majority of those voting on a proposed ordinance vote in favor of the proposed ordinance, it is an ordinance of the municipality.

History: (1)En. Sec. 21, Ch. 121, L. 1923; re-en. Sec. 5520.21, R.C.M. 1935; Sec. 11-3421, R.C.M. 1947; (2)En. Sec. 22, Ch. 121, L. 1923; re-en. Sec. 5520.22, R.C.M. 1935; Sec. 11-3422, R.C.M. 1947; R.C.M. 1947, 11-3421, 11-3422; amd. Sec. 15, Ch. 387, L. 1995.



7-3-1230. Petition for referendum.

7-3-1230. Petition for referendum. (1) The electors shall have power to approve or reject at the polls any ordinance passed by the commission except an ordinance making a tax levy or an emergency measure, such power being known as the referendum. Ordinances submitted to the commission and passed by the commission without change or passed in an amended form and not required by the committee of the petitioners to be submitted to a vote of the electors shall be subject to the referendum in the same manner as other ordinances. (2) If, within 30 days after the final passage of an ordinance, a petition signed by 10% of the qualified electors whose names appear on the register of voters on the date when such petition is filed shall be filed with the clerk requesting that the ordinance or any specified part thereof be either repealed or submitted to a vote of the electors, it shall not become operative until the steps indicated herein have been taken. Referendum petitions shall contain the text of the ordinance or part thereof, the repeal of which is sought.

History: En. Sec. 25, Ch. 121, L. 1923; re-en. Sec. 5520.25, R.C.M. 1935; R.C.M. 1947, 11-3425.



7-3-1231. Action on referendum petition.

7-3-1231. Action on referendum petition. (1) If a referendum petition or amended petition is found sufficient, the clerk shall certify that fact to the commission at its next regular meeting and the ordinance or part of the ordinance set forth in the petition may not go into effect, or further action under the ordinance is suspended if it has gone into effect, until approved by the electors. (2) Upon receipt of the clerk's certificate, the commission shall reconsider the ordinance or part of the ordinance, and its final vote upon reconsideration must be upon the question "Shall the ordinance (or part of the ordinance) set forth in the referendum petition be repealed?" If upon reconsideration the ordinance or part of the ordinance is not repealed, it must be submitted to the electors at the next regular or primary election. If when submitted to the electors any ordinance or part of an ordinance is not approved by a majority of those voting on the issue, it is repealed.

History: En. Sec. 26, Ch. 121, L. 1923; re-en. Sec. 5520.26, R.C.M. 1935; R.C.M. 1947, 11-3426; amd. Sec. 16, Ch. 387, L. 1995.



7-3-1232. Preliminary acts authorized prior to submission of certain ordinances to electors.

7-3-1232. Preliminary acts authorized prior to submission of certain ordinances to electors. In case a petition is filed requiring that an ordinance passed by the commission providing for the expenditure of money, a bond issue, or a public improvement be submitted to a vote of the electors, all steps preliminary to such actual expenditure, actual issuance of bonds, or actual execution of the contract for such improvement may be taken prior to the election.

History: En. Sec. 28, Ch. 121, L. 1923; re-en. Sec. 5520.28, R.C.M. 1935; R.C.M. 1947, 11-3428.



7-3-1233. Repealed.

7-3-1233. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Secs. 29, 30, 31, Ch. 121, L. 1923; re-en. Secs. 5520.29, 5520.30, 5520.31, R.C.M. 1935; R.C.M. 1947, 11-3429, 11-3430, 11-3431; amd. Sec. 9, Ch. 262, L. 1979.



7-3-1234. Repealed.

7-3-1234. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 27, Ch. 121, L. 1923; re-en. Sec. 5520.27, R.C.M. 1935; R.C.M. 1947, 11-3427.



7-3-1235. through reserved.

7-3-1235 through 7-3-1240 reserved.



7-3-1241. Appointment and removal of manager of consolidated municipality.

7-3-1241. Appointment and removal of manager of consolidated municipality. (1) The commission shall appoint a manager. The manager must be chosen by the commission solely on the basis of executive and administrative qualifications and is not, when appointed, required to be a resident of the municipality. A member of the commission may not, during the time for which elected, be chosen manager. In case of the absence or disability of the manager, the commission may designate some responsible person to perform the duties of the office. The manager must receive the compensation fixed by the commission. (2) The manager may not be appointed for a definite term but must be removable at the pleasure of the commission. If the commission determines to remove the manager, upon request, the manager must be given a written statement of the reason alleged for the proposed removal and the right to be heard on the proposed removal at a public meeting of the commission prior to the date on which the final removal takes effect. However, pending and during the hearing, the commission may suspend the manager from office. The action of the commission in suspending or removing the manager is final. It is the intention of this section to vest all authority and fix all responsibility for any suspension or removal in the commission.

History: En. Sec. 32, Ch. 121, L. 1923; re-en. Sec. 5520.32, R.C.M. 1935; R.C.M. 1947, 11-3432(part); amd. Sec. 334, Ch. 61, L. 2007.



7-3-1242. Role of manager.

7-3-1242. Role of manager. (1) The manager is the chief executive officer of the municipality. (2) The manager is responsible to the commission for the proper administration of the affairs of the municipality placed in the manager's charge, and the manager shall appoint all officers and employees in the administrative service of the municipality, except as otherwise provided in part 13 or this part. The manager may authorize the head of a department or office responsible to the manager to appoint subordinates in that department or office.

History: En. Secs. 32, 33, Ch. 121, L. 1923; re-en. Secs. 5520.32, 5520.33, R.C.M. 1935; R.C.M. 1947, 11-3432(part), 11-3433(part); amd. Sec. 335, Ch. 61, L. 2007.



7-3-1243. Appointments by manager.

7-3-1243. Appointments by manager. Appointments by or under the authority of the manager shall be confined to citizens of the municipality, except in such specific cases as the commission may suspend this requirement, and shall be on the basis of the ability, training, and experience of the appointees in the work which they are to perform. All such appointments shall be without definite term unless for temporary service not to exceed 60 days.

History: En. Sec. 33, Ch. 121, L. 1923; re-en. Sec. 5520.33, R.C.M. 1935; R.C.M. 1947, 11-3433(part).



7-3-1244. Removal of appointees.

7-3-1244. Removal of appointees. (1) An officer or employee of the municipality appointed by the manager or upon the manager's authorization may be laid off, suspended, or removed from office or employment either by the manager or the appointing officer. Verbal or written notice of layoff, suspension, or removal given to an officer or employee or written notice left at or mailed to the officer's or employee's usual place of residence is sufficient to put the layoff, suspension, or removal into effect unless the person notified, within 5 days of the notice, demands a written statement of reasons for the action and the right to be heard on the action before the manager. Upon the demand, the officer making the layoff, suspension, or removal shall supply the person notified with a written statement of the reasons for the action, and the manager shall fix a time and place for the public hearing. Following the public hearing, the manager shall either confirm the layoff, suspension, or removal as specified in the notice, reinstate the person, or make another disposition of the matter that in the manager's opinion the good of the service may require. (2) The decision of the manager is final, and there is no appeal to any officer, body, or court. A copy of the written statement of reasons given for any layoff, suspension, or removal and a copy of any written reply to the statement by the officer or employee involved, together with a copy of the decision of the manager, must be filed as a public record in the office of the clerk.

History: En. Sec. 34, Ch. 121, L. 1923; re-en. Sec. 5520.34, R.C.M. 1935; R.C.M. 1947, 11-3434; amd. Sec. 336, Ch. 61, L. 2007.



7-3-1245. Relationship of commission and manager regarding appointments and administrative service.

7-3-1245. Relationship of commission and manager regarding appointments and administrative service. (1) Neither the commission nor any of its committees or members may direct or request the appointment of or removal from office or employment of any person by the manager or any of the manager's subordinates or in any manner take part in the appointment or removal of officers and employees in the administrative service of the municipality. Except for the purpose of inquiry, the commission and its members shall deal with that portion of the administrative service for which the manager is responsible solely through the manager, and neither the commission nor any member of the commission may give orders to any subordinate of the manager either publicly or privately. (2) Any violation of the provisions of this section by a member of the commission is a misdemeanor, conviction of which immediately forfeits the office of the member convicted.

History: En. Sec. 35, Ch. 121, L. 1923; re-en. Sec. 5520.35, R.C.M. 1935; R.C.M. 1947, 11-3435; amd. Sec. 337, Ch. 61, L. 2007.



7-3-1246. General duties of manager.

7-3-1246. General duties of manager. The manager shall act as chief conservator of the peace within the municipality, supervise the administration of the affairs of the municipality, see that the ordinances of the municipality and the laws of the state are enforced, make recommendations to the commission concerning the affairs of the municipality, keep the commission advised of the financial conditions and future needs of the municipality, prepare and submit to the commission reports that may be required by that body, and perform other duties that may be prescribed by part 13 or this part or be required by ordinance or resolution of the commission.

History: En. Sec. 36, Ch. 121, L. 1923; re-en. Sec. 5520.36, R.C.M. 1935; R.C.M. 1947, 11-3436; amd. Sec. 338, Ch. 61, L. 2007.



7-3-1247. Attendance and participation of manager, directors, and other officers at commission meetings.

7-3-1247. Attendance and participation of manager, directors, and other officers at commission meetings. The manager, the directors of all departments, and all other officers of the municipality shall be entitled to be present at all sessions of the commission. The manager shall have the right to take part in the discussion of all matters coming before the commission, and the directors and other officers shall be entitled to take part in all discussions of the commission relating to their respective departments and offices.

History: En. Sec. 37, Ch. 121, L. 1923; re-en. Sec. 5520.37, R.C.M. 1935; R.C.M. 1947, 11-3437.



7-3-1248. Departments of consolidated municipality.

7-3-1248. Departments of consolidated municipality. (1) (a) In consolidated municipalities of the first, second, third, or fourth class, there shall be a department of finance, a police department, a department of public works, a department of health, a fire department, and such other departments and offices as may be established by ordinance. (b) In consolidated municipalities of the fifth, sixth, or seventh class, there shall be a department of finance, a police department, a department of public works, a department of health, and such other departments and offices as may be established by ordinance. (2) The commission may change or abolish any department or office established by ordinance and may prescribe, combine, distribute, or discontinue the functions and duties thereof. Additional functions and duties may be by ordinance assigned to departments and offices created by this part or part 13, but no function or duty assigned by this part or part 13 to any such department or office shall be discontinued or assigned to any other department or office. If the manager so recommends and the commission so authorizes, the manager may appoint one person to act as the head of two or more departments or offices, but the department of law may not thus be joined with any other department, nor may the manager be authorized to act as head of the department of finance or of any office therein other than of purchasing agent or assessor.

History: En. Sec. 38, Ch. 121, L. 1923; re-en. Sec. 5520.38, R.C.M. 1935; R.C.M. 1947, 11-3438; amd. Sec. 10, Ch. 262, L. 1979.



7-3-1249. Employees and employment list.

7-3-1249. Employees and employment list. (1) The number of assistants and other subordinates to be employed in or by each administrative department or office must be fixed by the commission, but the commission may authorize the manager to determine the number of assistants and subordinates in and for a specified department or office, subject to the appropriations made for the department or office. (2) The director of finance shall maintain in the director's office a list of all persons in the administrative service of the municipality, showing in connection with each name the position held, the date of appointment, the character of employment, and the rate of compensation. Each appointing officer shall promptly transmit to the director of finance the information regarding the officer's department or office as may be necessary to keep this list accurate in all respects at all times. The treasurer may not pay nor shall the director of finance issue a warrant for the payment of any salary or compensation to a person whose name does not appear upon the list, nor shall payment be made at a rate other than that specified on the list. Any sum paid contrary to the provisions of this section may be recovered from any officer paying or authorizing the payment or from the surety on the officer's official bond. If, through the failure of an officer to give information to the director of finance as required in this section or through omission or error in the information, payment is made to any person whose name should not be on the list or payment is made in excess of the amount that any person whose name is rightfully on the list should receive, then the amount of the payment or excess payment may be recovered from the officer by reason of whose failure, omission, or error the payment or excess payment was made or from the surety on the officer's official bond.

History: En. Secs. 39, 40, Ch. 121, L. 1923; re-en. Secs. 5520.39, 5520.40, R.C.M. 1935; R.C.M. 1947, 11-3439, 11-3440; amd. Sec. 339, Ch. 61, L. 2007.



7-3-1250. Compensation of officers and employees.

7-3-1250. Compensation of officers and employees. The compensation of officers and employees in the administrative service of the municipality shall be fixed by ordinance, but all positions in such service, except those of heads of departments and heads of offices not included within regular departments, shall, for purposes of compensation, be graded and classified by the manager according to duties and responsibilities. The commission shall by ordinance establish a schedule of compensation for the positions so graded and classified, which shall prescribe uniform compensation for like service as determined by the grading and classification by the manager. Such schedule of compensation may establish a minimum and maximum for any grade, and an increase in compensation within the limits provided for any grade may be granted by the manager upon the basis of efficiency and seniority.

History: En. Sec. 41, Ch. 121, L. 1923; re-en. Sec. 5520.41, R.C.M. 1935; R.C.M. 1947, 11-3441.



7-3-1251. Advisory boards.

7-3-1251. Advisory boards. The manager may appoint a board of citizens qualified to act in an advisory capacity to the head of any specified department or office. The members of all such boards shall serve without compensation, and it shall be their duty to consult with and advise the officer in charge of the department or office for which they are appointed, but not to direct the conduct of such department or office. Public meetings of such boards may be called for the consideration of the affairs of the department or office for which they are appointed.

History: En. Sec. 42, Ch. 121, L. 1923; re-en. Sec. 5520.42, R.C.M. 1935; R.C.M. 1947, 11-3442.



7-3-1252. Investigatory powers of commission and manager.

7-3-1252. Investigatory powers of commission and manager. (1) The commission, the manager, or any person or committee authorized by either of them shall have power to inquire into the conduct of any department or office of the municipality and to make investigations as to municipal affairs and for that purpose may subpoena witnesses, administer oaths, and compel the production of books, papers, and other evidence. (2) It shall be the duty of the manager to designate a police officer to serve subpoenas. The commission shall provide by ordinance the penalty or penalties for contempt in refusing to obey any such subpoena or to produce such books, papers, and other evidence and shall have the power to punish any such contempt in the manner provided by ordinance.

History: En. Sec. 43, Ch. 121, L. 1923; re-en. Sec. 5520.43, R.C.M. 1935; R.C.M. 1947, 11-3443.



7-3-1253. Disposition of money received by officers in official capacity.

7-3-1253. Disposition of money received by officers in official capacity. A person elected or appointed to an office or position under the municipal government established by part 13 and this part is not entitled to and may not receive for the person's own use any fees, emoluments, commissions, or perquisites other than the salary or compensation fixed by part 13 and this part or by the commission. All fees, emoluments, commissions, and perquisites ensuing out of the performance of official duty belong to the municipality and must be paid into the treasury of the municipality at the times and in the manner provided by the general laws of the state.

History: En. Sec. 107, Ch. 121, L. 1923; re-en. Sec. 5520.108, R.C.M. 1935; R.C.M. 1947, 11-3548; amd. Sec. 340, Ch. 61, L. 2007.



7-3-1254. Nonpartisan nature of government.

7-3-1254. Nonpartisan nature of government. (1) A person holding an appointive office or position in the municipal government may not directly or indirectly solicit or receive or be in any manner concerned in soliciting or receiving any assessment, subscription, or contribution for any political party or purpose. A person may not orally or by letter solicit or be in any manner concerned in soliciting any assessment, subscription, or contribution for any political party or purpose from any person holding an appointive office or position in the municipal government. A person may not use or promise to use the person's influence or official authority to secure any appointment or prospective appointment to any position in the service of the municipality as a reward or return for personal or partisan political service. A person may not take part in preparing any political assessment, subscription, or contribution with the intent that it should be sent or presented to or collected from any person in the service of the municipality. A person may not knowingly send or present, directly or indirectly, in person or otherwise, any political assessment, subscription, or contribution to or request its payment by any person in the service of the municipality. (2) A person in the service of the municipality may not discharge, suspend, lay off, reduce in grade, or in any manner change the official rank or compensation of any person in service or threaten to do so for withholding or neglecting to make any contribution of money or service or any valuable thing for any political service. A person holding an appointive office or place in the municipal government may not act as an officer in a political organization or serve as a member of a committee of any political organization or circulate or seek signatures for any petition provided for by primary or election laws. (3) A person who, individually or in cooperation with one or more persons, willfully or corruptly violates any of the provisions of subsections (1) and (2) shall be guilty of a misdemeanor and shall upon conviction be punished by a fine of not less than $50 or more than $500, by imprisonment for a term not exceeding 3 months, or both, and if the person is an officer or employee of the municipality, the person shall immediately forfeit the office or employment.

History: En. Secs. 108, 109, 110, Ch. 121, L. 1923; re-en. Secs. 5520.109, 5520.110, 5520.111, R.C.M. 1935; R.C.M. 1947, 11-3549, 11-3550, 11-3551; amd. Sec. 341, Ch. 61, L. 2007.



7-3-1255. Commissioners not to hold or seek other office.

7-3-1255. Commissioners not to hold or seek other office. A person elected to the commission may not, during the term for which elected, be appointed to any office or position in the service in the municipality. If a member of the commission becomes a candidate for any public office other than that of commissioner, the person shall immediately forfeit the office of commissioner.

History: En. Sec. 111, Ch. 121, L. 1923; re-en. Sec. 5520.112, R.C.M. 1935; R.C.M. 1947, 11-3552(part); amd. Sec. 342, Ch. 61, L. 2007.



7-3-1256. Appointive officers not to seek other office.

7-3-1256. Appointive officers not to seek other office. Any appointive officer or employee of the municipality who shall become a candidate for nomination or election to any public office shall immediately forfeit the office or employment held under the municipality.

History: En. Sec. 111, Ch. 121, L. 1923; re-en. Sec. 5520.112, R.C.M. 1935; R.C.M. 1947, 11-3552(part).



7-3-1257. Control of conflict of interest.

7-3-1257. Control of conflict of interest. An officer or employee of the municipality may not have a financial interest, direct or indirect, in any contract with the municipality or be financially interested, directly or indirectly, in the sale to the municipality of any land, materials, supplies, or services except on behalf of the municipality as an officer or employee. Any willful violation of this section constitutes malfeasance in office, and any officer or employee found guilty shall forfeit the office or position. A violation of this section with the knowledge, actual or implied, of the person or corporation contracting with the municipality renders the contract involved voidable by the manager or the commission.

History: En. Sec. 114, Ch. 121, L. 1923; re-en. Sec. 5520.115, R.C.M. 1935; R.C.M. 1947, 11-3555; amd. Sec. 343, Ch. 61, L. 2007.



7-3-1258. Official bonds.

7-3-1258. Official bonds. (1) The members of the commission, the manager, the director of finance, the purchasing agent, the director of law, the director of police, and such other officers and employees of the municipality as the commission requires to do so shall, immediately upon taking office, give bonds with such surety as may be approved by the commission; but no officer or employee shall become surety upon the official bond of another officer or employee. Members of the commission shall give bonds in the sum of $5,000 and other officers and employees shall give bonds in such amounts as the commission may require. The premium on all official bonds shall be paid by the municipality. (2) All such bonds, except those of the manager and the director of finance, shall be filed with the director of finance. The official bonds of the manager and the director of finance shall be filed with and kept by the director of the department of law.

History: En. Sec. 112, Ch. 121, L. 1923; re-en. Sec. 5520.113, R.C.M. 1935; R.C.M. 1947, 11-3553.



7-3-1259. Oath of office.

7-3-1259. Oath of office. Each officer of the municipality shall, before entering upon the duties of office, take and subscribe to the oath or affirmation required of officers by the constitution of the state of Montana, and the oath or affirmation must be filed and kept in the office of the clerk.

History: En. Sec. 113, Ch. 121, L. 1923; re-en. Sec. 5520.114, R.C.M. 1935; R.C.M. 1947, 11-3554; amd. Sec. 344, Ch. 61, L. 2007.



7-3-1260. through reserved.

7-3-1260 through 7-3-1270 reserved.



7-3-1271. General provisions related to elections.

7-3-1271. General provisions related to elections. (1) For any election held on the question of the adoption of this part and part 13 and for the first election of members of the commission thereunder if adopted, the county election administrator and board of county commissioners shall exercise the powers and perform the duties respecting elections prescribed for county election administrators and boards of county commissioners by the general laws of the state. (2) After the adoption of this part and part 13 by the electors of the county and the election and qualification of a commission thereunder, elections shall be conducted as provided in Title 7 and Title 13.

History: En. Secs. 89, 90, Ch. 121, L. 1923; re-en. Secs. 5520.90, 5520.91, R.C.M. 1935; R.C.M. 1947, 11-3530, 11-3531(part); amd. Sec. 385, Ch. 571, L. 1979.



7-3-1272. Repealed.

7-3-1272. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 90, Ch. 121, L. 1923; re-en. Sec. 5520.91, R.C.M. 1935; R.C.M. 1947, 11-3531(part).



7-3-1273. Repealed.

7-3-1273. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Secs. 91, 93, Ch. 121, L. 1923; re-en. Secs. 5520.92, 5520.94, R.C.M. 1935; R.C.M. 1947, 11-3532, 11-3534(part).



7-3-1274. Repealed.

7-3-1274. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 92, Ch. 121, L. 1923; re-en. Sec. 5520.93, R.C.M. 1935; R.C.M. 1947, 11-3533.



7-3-1275. Repealed.

7-3-1275. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 93, Ch. 121, L. 1923; re-en. Sec. 5520.94, R.C.M. 1935; R.C.M. 1947, 11-3534(part).



7-3-1276. Repealed.

7-3-1276. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1)En. Sec. 94, Ch. 121, L. 1923; re-en. Sec. 5520.95, R.C.M. 1935; Sec. 11-3535, R.C.M. 1947; (2)En. Sec. 96, Ch. 121, L. 1923; re-en. Sec. 5520.97, R.C.M. 1935; Sec. 11-3537, R.C.M. 1947; (3)En. Sec. 95, Ch. 121, L. 1923, re-en. Sec. 5520.96, R.C.M. 1935; Sec. 11-3536, R.C.M. 1947; R.C.M. 1947, 11-3535(part), 11-3536, 11-3537.



7-3-1277. Repealed.

7-3-1277. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 94, Ch. 121, L. 1923; re-en. Sec. 5520.95, R.C.M. 1935; R.C.M. 1947, 11-3535(part).



7-3-1278. Repealed.

7-3-1278. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 97, Ch. 121, L. 1923; re-en. Sec. 5520.98, R.C.M. 1935; R.C.M. 1947, 11-3538.



7-3-1279. Repealed.

7-3-1279. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 98, Ch. 121, L. 1923; re-en. Sec. 5520.99, R.C.M. 1935; R.C.M. 1947, 11-3539(part).



7-3-1280. Repealed.

7-3-1280. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 98, Ch. 121, L. 1923; re-en. Sec. 5520.99, R.C.M. 1935; R.C.M. 1947, 11-3539(part).






Part 13. City-County Consolidation Option 2 -- Continued

7-3-1301. Department of finance.

7-3-1301. Department of finance. (1) The director of finance has charge of the administration of the financial affairs of the municipality, including the keeping and supervision of all accounts; the custody and disbursement of municipal funds and money; the making of special assessments; the issuance of licenses; the collection of license fees; the control over expenditures; the purchase, storage, and distribution of supplies needed by the municipality; and other duties as the commission may by ordinance require. (2) The director of finance has all powers and shall perform all duties imposed upon county clerk and recorders and auditors by general law. (3) All of the provisions of the general laws of the state with respect to budgets for cities and counties apply to the municipality.

History: En. Secs. 45, 54, Ch. 121, L. 1923; re-en. Secs. 5520.45, 5520.54, R.C.M. 1935; R.C.M. 1947, 11-3445, 11-3454(part); amd. Sec. 4, Ch. 27, Sp. L. November 1993.



7-3-1302. Fiscal year.

7-3-1302. Fiscal year. The fiscal year of the municipality shall begin with July 1 and shall end with the succeeding June 30.

History: En. Sec. 54, Ch. 121, L. 1923; re-en. Sec. 5520.54, R.C.M. 1935; R.C.M. 1947, 11-3454(part).



7-3-1303. Monthly financial statements.

7-3-1303. Monthly financial statements. The director of finance shall prepare and submit to the commission each month a summary statement of revenues and expenses for the preceding month, detailed as to appropriations and funds in such manner as shows the exact financial condition of the municipality and of each department and office thereof as of the last day of such month.

History: En. Sec. 46, Ch. 121, L. 1923; re-en. Sec. 5520.46, R.C.M. 1935; R.C.M. 1947, 11-3446.



7-3-1304. Division of audit and accounts.

7-3-1304. Division of audit and accounts. There is in the department of finance a division of audit and accounts, of which the director of finance is the head. As head of the office, the director is charged with keeping the books of financial account for all departments and offices of the municipality, and whenever practicable, the books and accounts must be kept in the office of the division of audit and accounts. A report must be made daily to the division of audit and accounts by each department and office, showing the receipt and disposition of all money.

History: En. Sec. 47, Ch. 121, L. 1923; re-en. Sec. 5520.47, R.C.M. 1935; R.C.M. 1947, 11-3447; amd. Sec. 345, Ch. 61, L. 2007.



7-3-1305. Conduct of audits.

7-3-1305. Conduct of audits. (1) Upon the death, resignation, removal, or expiration of the term of an officer of the municipality, the director of finance shall cause an audit and investigation of the accounts of the officer to be made and shall report to the manager and the commission. Either the commission or the manager may at any time provide for an examination or audit of the accounts of any officer or department of the municipal government. (2) In case of the death, resignation, or removal of the director of finance, the manager shall cause an audit to be made of the director's accounts. (3) If, as a result of an audit, an officer is found indebted to the municipality, the director of finance or other person making the audit shall immediately give notice to the commission, the manager, and the director of law, and the director of law shall proceed to collect the indebtedness.

History: En. Sec. 48, Ch. 121, L. 1923; re-en. Sec. 5520.48, R.C.M. 1935; R.C.M. 1947, 11-3448; amd. Sec. 346, Ch. 61, L. 2007.



7-3-1306. Division of treasury.

7-3-1306. Division of treasury. (1) There must be in the department of finance a division of the treasury, the head of which must be treasurer of the municipality. The treasurer has the powers and shall perform the duties prescribed for city treasurers and county treasurers by law and must be bonded for the faithful performance of official duties pursuant to Title 2, chapter 9, part 7. (2) All money received by an officer or employee of the municipality for or in connection with the business of the municipality must be paid promptly into the treasury. The commission shall by ordinance provide for the prompt and regular payment of the money into the treasury and shall also, in the manner provided in this part, designate the banking institutions with which it must be deposited.

History: En. Sec. 49, Ch. 121, L. 1923; re-en. Sec. 5520.49, R.C.M. 1935; R.C.M. 1947, 11-3449; amd. Sec. 8, Ch. 128, L. 2011.



7-3-1307. Division of purchases and supplies.

7-3-1307. Division of purchases and supplies. There is in the department of finance a division of purchases and supplies. The head of the division is a purchasing agent. The purchasing agent shall make all purchases for the municipality in the manner and with the exceptions that may be provided by ordinance and shall, under regulations that may be provided by ordinance, sell all property, real and personal, of the municipality not needed for public use or that may have become unsuitable for use. The purchasing agent has charge of the storerooms and warehouses of the municipality that the commission may by ordinance provide.

History: En. Sec. 50, Ch. 121, L. 1923; re-en. Sec. 5520.50, R.C.M. 1935; R.C.M. 1947, 11-3450; amd. Sec. 347, Ch. 61, L. 2007.



7-3-1308. Procedure for purchase, sale, and supply.

7-3-1308. Procedure for purchase, sale, and supply. (1) Before making any purchase or sale, the purchasing agent shall give opportunity for competition, under such rules as the commission may by ordinance establish. (2) Supplies required by any department or office of the municipality may be furnished upon requisition from the stores under the control of the purchasing agent and whenever so furnished shall be paid for by the department or office furnished therewith by warrant made payable to the credit of the store's account of the division of purchases and supplies. The purchasing agent shall not furnish any supplies to any department or office unless there is to the credit thereof an available unencumbered appropriation balance sufficient to pay for such supplies.

History: En. Sec. 51, Ch. 121, L. 1923; re-en. Sec. 5520.51, R.C.M. 1935; R.C.M. 1947, 11-3451.



7-3-1309. Division of assessment.

7-3-1309. Division of assessment. (1) There may be in the department of finance a division of assessment, the head of which may be the assessor. The division of assessment has the powers of and shall perform the duties prescribed for county assessors by general law. (2) The division of assessment is in charge of the preparation of all special assessments for public improvements, the giving of notice of the assessments to property owners and purchasers of property under contracts for deed, and the certification of all unpaid assessments to the director of finance.

History: En. Secs. 52, 53, Ch. 121, L. 1923; re-en. Secs. 5520.52, 5520.53, R.C.M. 1935; R.C.M. 1947, 11-3452, 11-3453; amd. Sec. 3, Ch. 526, L. 1983; amd. Sec. 5, Ch. 27, Sp. L. November 1993.



7-3-1310. Limitation on tax levy.

7-3-1310. Limitation on tax levy. (1) An ordinance, conforming to 15-10-420, making the annual tax levy must be passed fixing the rate to be levied upon all property within the municipality to defray current expenses. (2) Subject to 15-10-420, taxes required to be levied on account of the debt of the municipality or any district are not affected by the limits.

History: (1)En. Sec. 55, Ch. 121, L. 1923; re-en. Sec. 5520.55, R.C.M. 1935; amd. Sec. 1, Ch. 81, L. 1967; Sec. 11-3455, R.C.M. 1947; (2)En. Sec. 56, Ch. 121, L. 1923; re-en. Sec. 5520.56, R.C.M. 1935; Sec. 11-3456, R.C.M. 1947; R.C.M. 1947, 11-3455, 11-3456; amd. Sec. 10, Ch. 584, L. 1999; amd. Sec. 12, Ch. 574, L. 2001.



7-3-1311. Authority for special taxes and special service districts.

7-3-1311. Authority for special taxes and special service districts. (1) Subject to 15-10-420, a municipality may levy special taxes for all purposes that counties, cities, and towns are authorized to levy by general laws of the state, and all of the provisions of those laws are applicable to and govern and control the municipality in the levying and collection of the special taxes. (2) Subject to 15-10-420, the commission may by ordinance designate clearly specified districts in or for which special services are to be performed and may levy upon the property in the district a tax, in addition to any taxes authorized by 7-3-1310(1), as may be necessary with other available funds and grants to pay the cost of the special service or services. The boundaries of special service districts must be regularly reviewed by the commissioners and may be adjusted upon recommendation by an authorized planning body in response to changing population patterns.

History: (1)En. Sec. 57, Ch. 121, L. 1923; re-en. Sec. 5520.57, R.C.M. 1935; Sec. 11-3457, R.C.M. 1947; (2)En. Sec. 1, Ch. 162, L. 1925; re-en. Sec. 5520.58, R.C.M. 1935; amd. Sec. 2, Ch. 81, L. 1967; Sec. 11-3458, R.C.M. 1947; R.C.M. 1947, 11-3457, 11-3458; amd. Sec. 11, Ch. 584, L. 1999; amd. Sec. 13, Ch. 574, L. 2001.



7-3-1312. Collection of taxes.

7-3-1312. Collection of taxes. All taxes levied by the municipality shall be collected and payable in the manner, at the time, and under the penalties prescribed by law for the collection and payment of state and county taxes.

History: En. Sec. 58, Ch. 121, L. 1923; re-en. Sec. 5520.59, R.C.M. 1935; R.C.M. 1947, 11-3459.



7-3-1313. Special taxing districts for indebtedness existing prior to consolidation.

7-3-1313. Special taxing districts for indebtedness existing prior to consolidation. (1) A district comprised within the boundaries of any city, town, or district existing within the county at the time of the adoption of part 12 and this part by the electors of the consolidated government is, for the purpose of paying the interest and principal of any debt incurred by the city, town, or district prior to the adoption of the consolidated government, continued as a special district until the debt has been paid. Subject to 15-10-420, the commission shall, in the annual tax levy ordinance, levy upon the property within each district a tax, in addition to all other taxes, that the director of finance reports to be necessary to provide for paying the interest on each debt as it falls due and the principal of the debt as it matures, and no other property within the municipality is taxable or liable for the payment of any district debt. (2) Subject to 15-10-420, the commission shall provide in the annual tax levy ordinance adopted for the levy of a tax upon all property within the municipality that the director of finance reports to be necessary to provide for paying the interest as it falls due and the principal as it matures of any debt of the municipality as a whole. (3) The tax levy for the debt of the municipality as a whole and the tax levy for the debt of each district must be a separate levy and must be distinct from and in addition to all other tax levies. The proceeds of each tax levy must be placed in a separate fund for the payment of the interest and principal of the debt for which the tax was levied, and the fund may not be used for any other purpose.

History: En. Sec. 59, Ch. 121, L. 1923; re-en. Sec. 5520.60, R.C.M. 1935; R.C.M. 1947, 11-3460; amd. Sec. 14, Ch. 574, L. 2001.



7-3-1314. Payment and investigation of claims -- use of warrants.

7-3-1314. Payment and investigation of claims -- use of warrants. (1) A claim against the municipality may not be paid except by means of a warrant on the treasury issued by the director of finance. The director of finance may not issue a warrant for the payment of a claim unless the claim is evidenced by a voucher approved by the head of the department or office for which the indebtedness was incurred. The officer and the officer's surety are liable to the municipality for all loss or damage sustained by reason of the officer's negligent or corrupt approval of a claim. (2) (a) The director of finance shall examine all payrolls, bills, and other claims and demands against the municipality and may not issue a warrant for payment unless the director finds that: (i) the claim is in proper form, correctly computed, and approved; (ii) the claim is legally due and payable; and (iii) an appropriation has been made for the claim that has not been exhausted. (b) The director of finance may investigate any claimant and for that purpose may summon any officer, agent, or employee of the municipality or any claimant or other person and examine the person upon oath or affirmation concerning the claim. If the director finds a claim to be fraudulent, erroneous, or otherwise invalid or that the appropriation out of which the claim is payable has been exhausted, the director may not issue a warrant for the claim. If the director of finance issues a warrant on the treasury authorizing payment of any claim in contravention of the provisions of this subsection (2), the director and the director's sureties are individually liable to the municipality for the amount of the warrant if paid.

History: En. Secs. 60, 61, Ch. 121, L. 1923; re-en. Secs. 5520.61, 5520.62, R.C.M. 1935; R.C.M. 1947, 11-3501, 11-3502; amd. Sec. 348, Ch. 61, L. 2007.



7-3-1315. Certification of certain obligations by finance director.

7-3-1315. Certification of certain obligations by finance director. (1) A contract, agreement, or other obligation, other than contracts pertaining to work or improvements to be paid for by special assessments, involving the expenditure of any funds may not be entered into nor may any order for expenditures be valid unless the director of finance first certifies to the commission that the object or purpose for which the expenditure is to be made and the amount of the expenditure are provided for by an appropriation in the annual budget or in a supplemental budget and that the appropriation has not been expended. The certificate of the director of finance must be filed and made a matter of record in the director's office, and the appropriation for that purpose must be considered as having been set aside and expended in the amount of the contract, agreement, or obligation. (2) All contracts, agreements, or other obligations entered into, all ordinances and resolutions passed, and all orders adopted contrary to the provisions of subsection (1) are void, and a person may not have any claim or demand against the municipality, nor may the commission or any officer of the municipality waive or qualify the limitations fixed by subsection (1) or incur for the municipality any liability in excess of the limitations.

History: En. Secs. 62, 63, Ch. 121, L. 1923; re-en. Secs. 5520.63, 5520.64, R.C.M. 1935; R.C.M. 1947, 11-3503, 11-3504; amd. Sec. 349, Ch. 61, L. 2007.



7-3-1316. Designation of depository banks.

7-3-1316. Designation of depository banks. On or before August 1 of each year, the commission shall designate the banks subject to state or national supervision in which the funds of the municipality shall be deposited. In designating such banks, the commission shall specify the maximum amount of municipal funds that may be kept at any time in each.

History: En. Sec. 64, Ch. 121, L. 1923; re-en. Sec. 5520.65, R.C.M. 1935; R.C.M. 1947, 11-3505(part).



7-3-1317. Deposit security.

7-3-1317. Deposit security. (1) Unless a bank designated as a depository elects to deposit securities with the treasurer as provided in subsection (2), it shall give good and sufficient bonds, with sureties to be approved by the commission, conditioned for the safekeeping and payment of the municipal funds deposited with the bank and the interest on the deposit. Any bonds of a depository must be in the aggregate equal to the amount designated by the commission as the maximum of municipal funds that may at any time be kept by the depository. All surety bonds given by a bank in accordance with the provisions of this subsection must continue in force so long as funds of the municipality deposited in the bank are unpaid. This section may not impair the rights and remedies of the municipality on the bonds under the laws of the state. (2) In lieu of the surety bonds specified in subsection (1), a bank designated as a depository of municipal funds may deposit with the treasurer bonds of the class and kind in which, by the provisions of 7-3-1322, the sinking fund of the municipality may be invested. Deposited bonds must be in an amount equal to the amount of municipal funds permitted at any time to be deposited with the bank, must be approved by the commission, and must be accompanied by proper assignment, to the end that the bank depositing and assigning the bonds will safely keep and pay over to the treasurer or the treasurer's order, on demand and free of exchange, all money at any time deposited in the bank with interest on the money at the rate agreed upon and that in case of default on the part of the bank, the commission may sell the bonds or so much of the bonds as may be necessary to realize the full amount of the funds deposited. The bank is entitled to interest on the securities deposited with the treasurer, when paid, and to the return of the securities at the termination of the trust so long as the bank is not in default. With the approval of the commission, a bank may at any time substitute other similar securities of equal value for those deposited. (3) Bonds and other securities given by banks in accordance with this part must be entered in a record to be kept for that purpose by the director of finance and deposited with the treasurer for safekeeping. The record of the bonds and securities kept by the director of finance or copies of the record certified by that officer are competent and prima facie evidence of the contents and tenor of the bonds and securities.

History: En. Secs. 64, 65, 67, Ch. 121, L. 1923; re-en. Secs. 5520.65, 5520.66, 5520.68, R.C.M. 1935; R.C.M. 1947, 11-3505(part), 11-3506, 11-3508; amd. Sec. 350, Ch. 61, L. 2007.



7-3-1318. Additional or new deposit security.

7-3-1318. Additional or new deposit security. Whenever for any cause the commission shall deem the bonds or securities of any bank insufficient security for the municipal funds deposited or likely to be deposited therein, the commission shall require new bonds to be given or new securities to be deposited with the treasurer. If any bank shall fail promptly to execute and present such new bonds or deposit such new securities, the treasurer shall at once withdraw all deposits therefrom, and no further deposit of municipal funds shall be made therein until such bank shall have been redesignated by the commission as a depository.

History: En. Sec. 66, Ch. 121, L. 1923; re-en. Sec. 5520.67, R.C.M. 1935; R.C.M. 1947, 11-3507.



7-3-1319. Deposit of funds with depository banks.

7-3-1319. Deposit of funds with depository banks. (1) All funds received by the treasurer must be deposited in the designated banks in the name of the municipality, subject to the order of the treasurer, and must be distributed among the designated banks as nearly as may be in proportion to the maximum amounts that they have been authorized to receive by the commission. (2) Banks designated as depositories shall pay interest on daily balances of municipal funds at a rate approved by the commission, which may not be less than 2 1/2%. The interest due on the deposits must be paid to the treasurer by check on the last day of each quarter of the fiscal year. If the treasurer receives or has in any bank funds that will probably remain on deposit 3 months or longer, the treasurer may, with the approval of the commission, either take certificates of deposit from a designated depository, payable to the treasurer's order on demand and bearing a higher rate of interest, or invest the funds in any bonds maturing within 6 months in which the sinking fund of the municipality may be invested. The treasurer shall make a monthly statement to the director of finance of the municipal funds in each bank and the interest received as of the last day of each month. (3) A bank receiving funds of the municipality on deposit may not pay out the money except upon checks drawn upon that bank signed by the treasurer.

History: (1)En. Sec. 68, Ch. 121, L. 1923; re-en. Sec. 5520.69, R.C.M. 1935; Sec. 11-3509, R.C.M. 1947; (2)En. Sec. 69, Ch. 121, L. 1923; re-en. Sec. 5520.70, R.C.M. 1935; Sec. 11-3510, R.C.M. 1947; (3)En. Sec. 70, Ch. 121, L. 1923; re-en. Sec. 5520.71, R.C.M. 1935; Sec. 11-3511, R.C.M. 1947; R.C.M. 1947, 11-3509, 11-3510, 11-3511; amd. Sec. 351, Ch. 61, L. 2007.



7-3-1320. Liability for deposited funds.

7-3-1320. Liability for deposited funds. (1) When the funds of the municipality are deposited and kept in designated banks according to the provisions of this part, the treasurer and the sureties on the treasurer's official bond are exempt from all liability for the loss of any funds deposited if the loss is caused by the failure, bankruptcy, or any other act or default of the banks, but the want of care or due diligence on the part of the treasurer or commission in protecting the municipality against loss does not exempt the treasurer, the members of the commission, or sureties on their respective bonds from liability. (2) This section may not deprive the municipality of any right or remedy against a defaulting bank or against its officers or stockholders.

History: En. Sec. 71, Ch. 121, L. 1923; re-en. Sec. 5520.72, R.C.M. 1935; R.C.M. 1947, 11-3512; amd. Sec. 352, Ch. 61, L. 2007.



7-3-1321. Authorization to incur indebtedness -- limitation.

7-3-1321. Authorization to incur indebtedness -- limitation. (1) The consolidated municipality may borrow money or issue bonds for any municipal purpose to the extent and in the manner provided by the constitution and laws of Montana for the borrowing of money or issuing of bonds by counties and cities and towns. (2) The municipality may not become indebted in any manner or for any purpose to an amount, including existing indebtedness, in the aggregate that exceeds 2.5% of the total assessed value of taxable property, determined as provided in 15-8-111, within the municipality, as ascertained by the last assessment for state and county taxes prior to incurring indebtedness. All warrants, bonds, or obligations in excess of the amount given by or on behalf of the municipality are void.

History: En. Secs. 72, 73, Ch. 121, L. 1923; re-en. Secs. 5520.73, 5520.74, R.C.M. 1935; R.C.M. 1947, 11-3513, 11-3514; amd. Sec. 39, Ch. 614, L. 1981; amd. Sec. 2, Ch. 29, L. 2001; amd. Sec. 1, Ch. 187, L. 2007.



7-3-1322. Investment of sinking funds.

7-3-1322. Investment of sinking funds. (1) The sinking funds of the municipality must be in charge of a sinking fund board consisting of the president, the director of finance, and the director of law. The president is the presiding officer and the director of finance, the secretary of the board. By and with consent of the commission, the sinking fund board shall invest the sinking fund in bonds or certificates of indebtedness of the United States, state bonds or certificates of indebtedness of Montana or any other state of the United States, bonds of the municipality, registered warrants on the treasury of the municipality, bonds of any city in Montana, and in county or school bonds of Montana that may be approved by the commission. (2) If the sinking fund is invested in bonds of the municipality, the bonds may not be canceled before maturity but must be held by the sinking fund board and the interest on the bonds paid over and applied to the increase of the sinking fund. Whenever the principal of any of the bonds of the municipality becomes due, the sinking fund board shall, with the consent of the commission, dispose of any of the bonds belonging to the sinking fund that, with the money on hand belonging to the sinking fund, are necessary to pay the bonds becoming due.

History: En. Sec. 74, Ch. 121, L. 1923; re-en. Sec. 5520.75, R.C.M. 1935; R.C.M. 1947, 11-3515; amd. Sec. 353, Ch. 61, L. 2007.



7-3-1323. Competitive, advertised bidding required for certain contracts.

7-3-1323. Competitive, advertised bidding required for certain contracts. All contracts entered into by the municipality for supplies or materials, for any public work, or for the construction, reconstruction, repair, maintenance, or operation of any public works or improvements, for which must be paid a sum exceeding $2,000, shall be awarded to the lowest responsible bidder after public advertisement and competition as may be prescribed by ordinance, but the manager shall have the right to reject all bids and advertise again. All advertisements as to contracts shall contain a reservation of the foregoing right. All contracts entered into by the municipality shall be signed by the manager after approval thereof by the commission.

History: En. Sec. 75, Ch. 121, L. 1923; re-en. Sec. 5520.76, R.C.M. 1935; amd. Sec. 1, Ch. 80, L. 1967; R.C.M. 1947, 11-3516.



7-3-1324. Alteration of contracts.

7-3-1324. Alteration of contracts. When it becomes necessary in the opinion of the manager to make alterations or modifications in any contract entered into by the municipality, such alterations shall be made only when authorized by the commission upon the written recommendation of the manager. No such alteration shall be valid unless the new price to be paid for any supplies, material, or work under the altered or modified contract shall have been agreed upon in writing and signed by the contractor and the manager prior to such authorization by the commission.

History: En. Sec. 76, Ch. 121, L. 1923; re-en. Sec. 5520.77, R.C.M. 1935; R.C.M. 1947, 11-3517.



7-3-1325. through reserved.

7-3-1325 through 7-3-1330 reserved.



7-3-1331. Department of public works.

7-3-1331. Department of public works. (1) The department of public works is in the charge of a director who: (a) shall manage and must have charge of the construction, repair, improvement, and maintenance of all: (i) public buildings; (ii) roads, streets, alleys, sidewalks, bridges, viaducts, and other public ways; (iii) sewers, drains, ditches, culverts, streams, and watercourses; and (iv) boulevards, parks, playgrounds, cemeteries, and other public places and grounds dedicated to public use; (b) shall manage and control all: (i) public cemeteries, crematories, market places or houses, garbage and sewage disposal plants, and farms; and (ii) all public utilities belonging to the municipality or any subdivision of the municipality; (c) must have charge of: (i) the enforcement of the obligations to the municipality of all privately owned or operated public utilities enforceable by the municipality; and (ii) the cleaning, sprinkling, and lighting of the streets and the collection and disposal of garbage and waste; and (d) must be responsible for the making and preservation of all surveys, maps, plans, drawings, and estimates for each public work and for the preservation of contracts, papers, plans, tools, and appliances belonging to the municipality and pertaining to the functions of the department. (2) The director of public works must have the qualifications prescribed by law for county surveyors. In addition to the duties required by part 12 or this part and required by the ordinances of the municipality, the director, either in person or through a deputy having the qualifications prescribed by law for county surveyors, shall perform the duties required of county surveyors by the laws of the state.

History: (1)En. Sec. 78, Ch. 121, L. 1923; re-en. Sec. 5520.79, R.C.M. 1935; Sec. 11-3519, R.C.M. 1947; (2)En. Sec. 79, Ch. 121, L. 1923; re-en. Sec. 5520.80, R.C.M. 1935; Sec. 11-3520, R.C.M. 1947; R.C.M. 1947, 11-3519, 11-3520; amd. Sec. 12, Ch. 262, L. 1979; amd. Sec. 354, Ch. 61, L. 2007.



7-3-1332. Public works and improvements.

7-3-1332. Public works and improvements. (1) Any local public work may be done or any local public works or improvements may be constructed, reconstructed, repaired, maintained, or operated, either by contract or directly by the municipality, as may be determined by the commission. Before authorizing that any local public works or improvements be directly constructed, reconstructed, repaired, maintained, or operated, detailed plans and estimates for each such work or improvement shall be submitted to the commission by the manager, and there shall be separate accounting for each work or improvement so executed. (2) The municipality shall have the same power and authority to create special improvement districts and for like purposes and to create special lighting districts and maintenance districts for cities and towns as provided by the laws of the state. (3) The director of public works shall be the engineer in charge of all such work, works, or improvements. The provisions of the general law of the state regarding special improvement districts, special lighting districts, and maintenance districts in cities and towns shall apply to and control the establishment under this part of special improvement districts, special lighting districts, and maintenance districts in and for the municipality and the procedure according to which any local public work or the construction, reconstruction, repair, maintenance, or operation of any local public work or improvement is to be provided for when the cost thereof is to be paid in whole or in part by assessments upon the property within any such district, and such general law shall also apply to the manner of levying and collecting such assessments.

History: (1)En. Sec. 86, Ch. 121, L. 1923; re-en. Sec. 5520.87, R.C.M. 1935; Sec. 11-3527, R.C.M. 1947; (2)En. Sec. 87, Ch. 121, L. 1923; re-en. Sec. 5520.88, R.C.M. 1935; Sec. 11-3528, R.C.M. 1947; (3)En. Sec. 88, Ch. 121, L. 1923; re-en. Sec. 5520.89, R.C.M. 1935; Sec. 11-3529, R.C.M. 1947; R.C.M. 1947, 11-3527, 11-3528, 11-3529; amd. Sec. 1, Ch. 212, L. 1983.



7-3-1333. through reserved.

7-3-1333 through 7-3-1340 reserved.



7-3-1341. Department of law.

7-3-1341. Department of law. (1) The department of law is in the charge of a director appointed by the commission without definite term who must be a resident and elector of the municipality and who must possess all of the qualifications required of county attorneys. (2) The director has all the powers and, either personally or through designated assistants, shall perform all the duties that are prescribed for county attorneys, city attorneys, and public administrators, and in addition, the director is chief legal adviser of and attorney for the municipality and of all departments and offices of the municipality. The director shall perform other duties that may be required by the commission. (3) The director shall qualify by taking the oath of office prescribed by the constitution and by giving a bond in the amount required of a county public administrator. For all purposes in connection with criminal prosecutions, the director must be known and designated as "county attorney of the city and county of .....".

History: En. Sec. 44, Ch. 121, L. 1923; re-en. Sec. 5520.44, R.C.M. 1935; R.C.M. 1947, 11-3444; amd. Sec. 13, Ch. 262, L. 1979; amd. Sec. 355, Ch. 61, L. 2007; amd. Sec. 9, Ch. 128, L. 2011.



7-3-1342. City court.

7-3-1342. City court. (1) A city court is established in and for each municipality, with the jurisdiction, powers, and duties within the municipality provided by general law for city courts in cities and towns and for justices of the peace. (2) The commission shall by ordinance determine the number of judges required for operation of the city court. City court judges are to be elected every 4 years in a nonpartisan election held in conjunction with the regularly scheduled general election. The term of office for city judge is 4 years. (3) The qualifications to hold the office of city judge shall be set by ordinance by the commission. The ordinance shall be consistent with any rules adopted by the Montana supreme court on city judge qualifications. (4) Whenever a vacancy occurs in the office of city judge, the commission shall appoint a qualified individual to serve for the remainder of the term. The compensation of the city judge or judges shall be fixed by the commission.

History: En. Sec. 85, Ch. 121, L. 1923; re-en. Sec. 5520.86, R.C.M. 1935; R.C.M. 1947, 11-3526; amd. Sec. 14, Ch. 262, L. 1979.



7-3-1343. Police department.

7-3-1343. Police department. (1) The police department is in the charge of a director, who shall be chief of the police force of the municipality. The director shall have the powers and perform the duties conferred on and required of sheriffs. (2) Officers and patrol officers of the police department, subordinate to the director, have the powers and duties conferred on and required of police officers and patrol officers in cities and towns by the laws of this state and such powers and duties as may be conferred and required by the ordinances of the municipality. Police officers and patrol officers have the powers and duties conferred on and required of deputy sheriffs by the general laws of the state. (3) For the purpose of serving and making return on all criminal and civil process, executing judgments, decrees, and orders of court, and making sales thereunder and returns thereof, the director shall be known and designated as Sheriff of the city and county of ...., and each police officer and patrol officer shall be known and designated as deputy sheriff.

History: En. Sec. 77, Ch. 121, L. 1923; re-en. Sec. 5520.78, R.C.M. 1935; amd. Sec. 1, Ch. 190, L. 1961; R.C.M. 1947, 11-3518(part); amd. Sec. 15, Ch. 262, L. 1979; amd. Sec. 1, Ch. 217, L. 1989.



7-3-1344. Prior rights of law enforcement officers.

7-3-1344. Prior rights of law enforcement officers. (1) A police officer employed by any police department established as required by law in any city or town of the county or a deputy sheriff employed by the county sheriff's office prior to the election and qualification of a commission under part 12 and this part has the same job tenure rights as though the election and qualification had not taken place. (2) A police officer who has vested rights in a police retirement fund shall maintain prior vested rights in the fund upon its transfer to a consolidated county municipality. Any police retirement fund established as required by law in any city or town of the county prior to the election and qualification of a commission under part 12 and this part must be continued as a retirement fund for the police department of the municipality, subject, however, to the prior vested rights of a police officer employed by any police department established as required by law in any city or town of the county prior to the election and qualification of a commission under part 12 and this part. (3) The board of trustees of the police retirement fund shall consist of the president, the director of finance, the director of law, and two members of the police department from the active list of the police officers of the municipality who must be selected by a majority vote of the members of the police department on the active list of the municipality. The selection must be made between May 1 and May 10 each year, and the active police officer members of the board shall serve overlapping 2-year terms. (4) Except as provided in this section, the police retirement fund must be continued and administered in the manner prescribed by law for retirement funds established in cities and towns.

History: En. Sec. 77, Ch. 121, L. 1923; re-en. Sec. 5520.78, R.C.M. 1935; amd. Sec. 1, Ch. 190, L. 1961; R.C.M. 1947, 11-3518(part); amd. Sec. 1, Ch. 114, L. 1979; amd. Sec. 1, Ch. 93, L. 1995; amd. Sec. 2, Ch. 36, L. 2005.



7-3-1345. Fire department.

7-3-1345. Fire department. (1) The fire department of the municipality is in the charge of a director, who shall be chief thereof and who shall manage and control the department in the manner prescribed by the ordinances of the municipality. (2) (a) Notwithstanding any other provision of law, the adoption of a consolidated county municipal government shall have no effect on the existence, rights, or duties of any voluntary fire department or fire district created and legally in existence pursuant to the provisions of parts 21 and 23 of chapter 33. (b) Nothing in this part or part 12 shall be construed to prohibit the creation of voluntary fire departments or fire districts pursuant to the provisions of parts 21 and 23 of chapter 33 within consolidated county municipalities. (c) Voluntary fire departments or fire districts within consolidated county municipalities may only be organized, created, supported, financed, dissolved, and managed and their boundaries may only be changed pursuant to the provisions of parts 21 and 23 of chapter 33. These organizations may enter mutual aid agreements as provided by 7-33-2108.

History: En. Sec. 82, Ch. 121, L. 1923; re-en. Sec. 5520.83, R.C.M. 1935; amd. Sec. 1, Ch. 191, L. 1961; amd. Sec. 2, Ch. 2, L. 1965; R.C.M. 1947, 11-3523; amd. Sec. 16, Ch. 262, L. 1979.



7-3-1346. Department of health.

7-3-1346. Department of health. The director of the department of health must be a physician legally authorized to practice medicine and surgery in Montana. Except as otherwise provided in part 12 or this part, the director of the department of health has the powers and shall perform the duties conferred on and required of coroners and county health officers and local health officers by the general laws of the state. The director also has other powers and shall perform other duties that may be prescribed by ordinance.

History: En. Sec. 80, Ch. 121, L. 1923; re-en. Sec. 5520.81, R.C.M. 1935; R.C.M. 1947, 11-3521; amd. Sec. 356, Ch. 61, L. 2007.



7-3-1347. County board of health.

7-3-1347. County board of health. (1) The commission shall be the county board of health in and for the municipality, but in performing the duties and exercising the powers prescribed by law for such boards, the commission shall act by ordinance, resolution, or vote and according to the procedure prescribed by this part and part 12 to be followed when acting as commission of the municipality. It shall not be necessary to the validity of any such action for the commission to declare or for the records thereof to indicate that it is acting in other than its usual capacity. (2) Regulations affecting the public health additional to those established by general law and for the violation of which penalties are imposed may be prescribed by ordinance and enforced as provided therein.

History: En. Sec. 81, Ch. 121, L. 1923; re-en. Sec. 5520.82, R.C.M. 1935; R.C.M. 1947, 11-3522.



7-3-1348. Superintendent of schools.

7-3-1348. Superintendent of schools. The commission shall, by majority vote of all its members, appoint a municipal superintendent of schools to serve without definite term but subject to removal at the pleasure of the commission. The superintendent of schools for any district within the municipality may, with the consent of the trustees of that district, be appointed to serve as municipal superintendent. The compensation of the municipal superintendent must be fixed by the commission, and the superintendent has the powers and shall perform the duties prescribed for county superintendents of schools by the laws of the state.

History: En. Sec. 84, Ch. 121, L. 1923; re-en. Sec. 5520.85, R.C.M. 1935; R.C.M. 1947, 11-3525; amd. Sec. 357, Ch. 61, L. 2007.






Part 21. Optional Forms of County Government (Repealed)

7-3-2101. Repealed.

7-3-2101. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 2, Ch. 123, L. 1973; R.C.M. 1947, 16-5001.



7-3-2102. Repealed.

7-3-2102. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 3, Ch. 123, L. 1973; R.C.M. 1947, 16-5002.



7-3-2103. Repealed.

7-3-2103. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 4, Ch. 123, L. 1973; R.C.M. 1947, 16-5003(part).



7-3-2104. Repealed.

7-3-2104. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 4, Ch. 123, L. 1973; R.C.M. 1947, 16-5003(2); amd. Sec. 17, Ch. 262, L. 1979.



7-3-2105. Repealed.

7-3-2105. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 5, Ch. 123, L. 1973; R.C.M. 1947, 16-5004.



7-3-2106. Repealed.

7-3-2106. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 6, Ch. 123, L. 1973; R.C.M. 1947, 16-5005.



7-3-2107. Repealed.

7-3-2107. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 7, Ch. 123, L. 1973; R.C.M. 1947, 16-5006.



7-3-2108. Repealed.

7-3-2108. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 8, Ch. 123, L. 1973; R.C.M. 1947, 16-5007.



7-3-2109. Repealed.

7-3-2109. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 9, Ch. 123, L. 1973; R.C.M. 1947, 16-5008; amd. Sec. 18, Ch. 262, L. 1979.



7-3-2110. Repealed.

7-3-2110. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 10, Ch. 123, L. 1973; R.C.M. 1947, 16-5009.



7-3-2111. Repealed.

7-3-2111. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 12, Ch. 123, L. 1973; R.C.M. 1947, 16-5011.



7-3-2112. Repealed.

7-3-2112. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 11, Ch. 123, L. 1973; R.C.M. 1947, 16-5010(part).



7-3-2113. Repealed.

7-3-2113. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 11, Ch. 123, L. 1973; R.C.M. 1947, 16-5010(part).



7-3-2114. Repealed.

7-3-2114. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 13, Ch. 123, L. 1973; R.C.M. 1947, 16-5012.



7-3-2115. Repealed.

7-3-2115. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 14, Ch. 123, L. 1973; R.C.M. 1947, 16-5013.



7-3-2116. Repealed.

7-3-2116. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 21, Ch. 123, L. 1973; R.C.M. 1947, 16-5018.



7-3-2117. Repealed.

7-3-2117. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 22, Ch. 123, L. 1973; R.C.M. 1947, 16-5019.



7-3-2118. through reserved.

7-3-2118 through 7-3-2130 reserved.



7-3-2131. Repealed.

7-3-2131. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 15, Ch. 123, L. 1973; R.C.M. 1947, 16-5014.



7-3-2132. Repealed.

7-3-2132. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 18, Ch. 123, L. 1973; R.C.M. 1947, 16-5015.



7-3-2133. Repealed.

7-3-2133. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 19, Ch. 123, L. 1973; R.C.M. 1947, 16-5016.



7-3-2134. Repealed.

7-3-2134. Repealed. Sec. 1, Ch. 397, L. 1983.

History: En. Sec. 20, Ch. 123, L. 1973; R.C.M. 1947, 16-5017.






Part 41. Strong Mayor Municipal Government

7-3-4101. Strong mayor form of municipal government.

7-3-4101. Strong mayor form of municipal government. (1) The qualified electors of any city or town in this state may, in the manner provided in chapter 5, part 42, adopt an ordinance vesting any or all of the following powers with the office of mayor of the city or town: (a) to appoint and remove, without consent of the council, all nonelective officers of the city or town; (b) to exercise absolute control over all departments and divisions of the city or town created in this title or that may be created by the council; (c) to appoint one or more administrative assistants to assist in the direction of the operations of the various city departments and agencies; (d) to be solely responsible for the preparation of the annual budget in compliance with the procedures set forth in chapter 6, part 42; (e) to appoint a budget and finance director whose functions include the preparation of the annual municipal budget under the direction of the mayor. (2) If any ordinance duly adopted in accordance with this section is in conflict with 7-4-4114, 7-4-4303, 7-4-4305, 7-5-4102(1), 7-5-4122, 7-5-4205, and 7-5-4206, the provisions of this section prevail.

History: En. 11-802.1 by Sec. 1, Ch. 359, L. 1973; R.C.M. 1947, 11-802.1(part); amd. Sec. 8, Ch. 485, L. 1997.



7-3-4102. Relationship of administrative assistants and budget and finance director to mayor.

7-3-4102. Relationship of administrative assistants and budget and finance director to mayor. (1) The administrative assistants are answerable solely to the mayor. (2) The budget and finance director is answerable solely to the mayor and serves at the mayor's pleasure.

History: En. 11-802.1 by Sec. 1, Ch. 359, L. 1973; R.C.M. 1947, 11-802.1(part); amd. Sec. 358, Ch. 61, L. 2007.






Part 42. Municipal Commission Government

7-3-4201. Definitions.

7-3-4201. Definitions. In the construction of this part, the following rules must be observed unless that construction would be inconsistent with the manifest intent or repugnant to the context of the statute: (1) The words "council member" or "city council member" must be construed to mean "council member" when applied to cities under this part. (2) The word "electors" must be construed to mean persons qualified to vote for elective offices at regular municipal elections. (3) The words "franchise" and "right" include every special privilege in the streets, highways, and public places of the city, whether granted by the state or the city, that does not belong to citizens generally by common right. (4) When an office or officer is named in any law referred to in this part, it must, when applied to cities under this part, be construed to mean the office or officer having the same function or duties under the provisions of this part or under ordinances passed under authority of this part.

History: En. Sec. 28, Ch. 57, L. 1911; re-en. Sec. 5393, R.C.M. 1921; re-en. Sec. 5393, R.C.M. 1935; R.C.M. 1947, 11-3131; amd. Sec. 359, Ch. 61, L. 2007.



7-3-4202. Authorization for commission form of municipal government.

7-3-4202. Authorization for commission form of municipal government. Any city may abandon its organization and reorganize under the provisions of this part by proceeding as hereinafter provided.

History: En. Sec. 1, Ch. 57, L. 1911; re-en. Sec. 5366, R.C.M. 1921; re-en. Sec. 5366, R.C.M. 1935; R.C.M. 1947, 11-3101.



7-3-4203. Effect of part on other local government laws.

7-3-4203. Effect of part on other local government laws. All acts and parts of acts and all laws, not inconsistent with any of the provisions of this part, now in force or hereafter enacted relative to municipal corporations are hereby continued in full force and effect and shall be considered and construed as not repealed by this part except insofar as the same may be in conflict or inconsistent with the provisions of this part.

History: En. Sec. 34, Ch. 57, L. 1911; re-en. Sec. 5399, R.C.M. 1921; re-en. Sec. 5399, R.C.M. 1935; R.C.M. 1947, 11-3137.



7-3-4204. Laws governing city.

7-3-4204. Laws governing city. All laws governing cities of the first, second, and third classes and not inconsistent with the provisions of this part shall apply to and govern cities organized under this part. All bylaws, ordinances, and resolutions lawfully passed and in force in any such city under its former organization shall remain in force until altered or repealed by the council elected under the provisions of this part.

History: En. Sec. 8, Ch. 57, L. 1911; re-en. Sec. 5373, R.C.M. 1921; re-en. Sec. 5372, R.C.M. 1935; R.C.M. 1947, 11-3108(part).



7-3-4205. City to be governed by mayor and council members.

7-3-4205. City to be governed by mayor and council members. Each city must be governed by a mayor and council members, as provided in 7-3-4215, each of whom has the right to vote on all questions coming before the council.

History: En. Sec. 15, Ch. 57, L. 1911; re-en. Sec. 5380, R.C.M. 1921; re-en. Sec. 5380, R.C.M. 1935; R.C.M. 1947, 11-3117; amd. Sec. 360, Ch. 61, L. 2007.



7-3-4206. Territorial limits and property.

7-3-4206. Territorial limits and property. The territorial limits of such city shall remain the same as under the former organization, and all rights and property of every description which were vested in any such city under its former organization shall vest in the same under the organization herein contemplated, and no right or liability either in favor of or against it existing at the time and no suit or prosecution of any kind shall be affected by such change unless otherwise provided for in this part.

History: En. Sec. 8, Ch. 57, L. 1911; re-en. Sec. 5373, R.C.M. 1921; re-en. Sec. 5372, R.C.M. 1935; R.C.M. 1947, 11-3108(part).



7-3-4207. Requirements of petitions.

7-3-4207. Requirements of petitions. Petitions provided for in this part must be signed by only legal voters of the city. Each petition must contain, in addition to the names of the petitioners, the street and house number in which the petitioner resides and the petitioner's length of residence in the city. The petition must also be accompanied by the affidavit of one or more legal voters of the city stating that the signers of the petition were, at the time of signing, legal voters of the city and the number of signers at the time that the affidavit was made.

History: En. Sec. 33, Ch. 57, L. 1911; re-en. Sec. 5398, R.C.M. 1921; re-en. Sec. 5398, R.C.M. 1935; amd. Sec. 2, Ch. 105, L. 1951; R.C.M. 1947, 11-3136; amd. Sec. 361, Ch. 61, L. 2007.



7-3-4208. Petition to organize under commission form -- election required.

7-3-4208. Petition to organize under commission form -- election required. (1) When a petition on the question of reorganization under this part is filed with the city council and is signed by not less than 25% of the qualified electors of the city registered for the last preceding general city election, the city council shall order a special election to be held in conjunction with the next regular or primary election. At this election, the question of reorganization of the city under the provisions of this part must be submitted to the qualified electors of the city. (2) The order of the city council must specify the time when the election will be held.

History: En. Sec. 2, Ch. 57, L. 1911; amd. Sec. 1, Ch. 2, L. 1915; re-en. Sec. 5367, R.C.M. 1921; re-en. Sec. 5367, R.C.M. 1935; R.C.M. 1947, 11-3102; amd. Sec. 8, Ch. 250, L. 1985; amd. Sec. 17, Ch. 387, L. 1995.



7-3-4209. Proclamation and notice of election.

7-3-4209. Proclamation and notice of election. Upon the city council ordering such special election to be held, the mayor of such city shall issue a proclamation setting forth the purpose for which such special election is called and the date of holding such special election. The proclamation shall be published for 10 consecutive days in each daily newspaper published in said city if there be such; otherwise, once a week for 2 consecutive weeks in each weekly newspaper published therein; and such proclamation shall also be posted in at least five public places within such city.

History: En. Sec. 3, Ch. 57, L. 1911; re-en. Sec. 5368, R.C.M. 1921; re-en. Sec. 5368, R.C.M. 1935; R.C.M. 1947, 11-3103.



7-3-4210. Form of ballot.

7-3-4210. Form of ballot. At such election the ballots to be used shall be printed upon plain white paper and shall be headed "Special election for the purpose of submitting to the qualified electors of the city of .... the question of reorganization of the city of .... under Chapter 57, Laws of 1911" and shall be substantially in the following form: [] FOR reorganization of the city of .... under chapter 57, Laws of 1911. [] AGAINST reorganization of the city of .... under chapter 57, Laws of 1911.

History: En. Sec. 4, Ch. 57, L. 1911; re-en. Sec. 5369, R.C.M. 1921; re-en. Sec. 5369, R.C.M. 1935; R.C.M. 1947, 11-3104(part).



7-3-4211. Conduct of election.

7-3-4211. Conduct of election. Such election shall be conducted and vote canvassed and result declared in the same manner as provided by law in respect to other city elections.

History: En. Sec. 4, Ch. 57, L. 1911; re-en. Sec. 5369, R.C.M. 1921; re-en. Sec. 5369, R.C.M. 1935; R.C.M. 1947, 11-3104(part).



7-3-4212. Effect of vote on question.

7-3-4212. Effect of vote on question. (1) If such proposition is adopted, the mayor shall transmit to the governor, to the secretary of state, and to the county clerk and recorder each a certificate stating that such proposition was adopted. (2) If such proposition shall not be adopted at such special election, such proposition shall not again be submitted to the electors of such city within a period of 2 years thereafter.

History: En. Sec. 5, Ch. 57, L. 1911; re-en. Sec. 5370, R.C.M. 1921; re-en. Sec. 5370, R.C.M. 1935; R.C.M. 1947, 11-3105.



7-3-4213. Election for first city officers.

7-3-4213. Election for first city officers. (1) If a majority of the votes cast at the election is in favor of reorganization, the city council shall, at its first regular meeting held after the election, order a special election to be held for the purpose of electing a mayor and the number of council members to which the city is entitled. The order must specify the time of holding the election, which must be held in conjunction with a regular or primary election. The mayor shall issue a proclamation setting forth the purposes for which the special election is called and the day of holding the election. The proclamation must be published for 10 successive days in each daily newspaper published in the city if there is a daily newspaper or once a week for 2 consecutive weeks in each weekly newspaper published in the city. A copy of the proclamation must be posted at each voting place within the city and in at least 10 of the most public places in the city. (2) The election must be conducted, the vote must be canvassed, and the result must be declared in the same manner as provided by law in respect to other city elections.

History: (1)En. Sec. 6, Ch. 57, L. 1911; amd. Sec. 2, Ch. 2, L. 1915; re-en. Sec. 5371, R.C.M. 1921; re-en. Sec. 5371, R.C.M. 1935; Sec. 11-3106, R.C.M. 1947; (2)En. Sec. 7, Ch. 57, L. 1911; re-en. Sec. 5372, R.C.M. 1921; re-en. Sec. 5372, R.C.M. 1935; Sec. 11-3107, R.C.M. 1947; R.C.M. 1947, 11-3106, 11-3107; amd. Sec. 9, Ch. 250, L. 1985; amd. Sec. 18, Ch. 387, L. 1995; amd. Sec. 362, Ch. 61, L. 2007.



7-3-4214. First term of office.

7-3-4214. First term of office. (1) The mayor and council members elected at a special election shall qualify and their terms of office must begin on the first Monday after their election. The terms of office of the mayor and council members or city council members in the city in office at the beginning of the term of office of the council members first elected under the provisions of this part end, and the terms of office of all their appointed officers in force in the city, except as provided in this part, end, as soon as the council shall by resolution declare. (2) The terms of office of the mayor and all council members elected at the special election expire on the first Monday in January of the first even-numbered year following their election. At the first regular city election held in the year prior to the year in which the terms of office of the mayor and council members elected at the special election expire, a mayor and two council members must be elected in cities having a population of less than 25,000. The mayor elected at the first general city election shall hold office for 4 years, one of the council members elected at the first city election shall hold office for 2 years, and the other of the council members elected at the first general city election shall hold office for 4 years, beginning with the first Monday in January of the year following their election. A mayor and four council members must be elected in cities having a population of 25,000 or more, and the mayor elected at the first general city election shall hold office for 4 years. Two of the council members elected at the first general city election shall hold office for 2 years, and the other two of the council members elected at the first general city election shall hold office for 4 years, beginning with the first Monday in January of the year following their election. (3) The council members elected at the first general city election shall decide by lot, in a manner that they may select, which members shall hold the office of council member the term of which expires 2 years after the election and which members shall hold the office for a term of 4 years.

History: En. Secs. 10, 11, Ch. 57, L. 1911; re-en. Secs. 5375, 5376, R.C.M. 1921; re-en. Secs. 5375, 5376, R.C.M. 1935; R.C.M. 1947; 11-3110, 11-3111(part); amd. Sec. 386, Ch. 571, L. 1979; amd. Sec. 363, Ch. 61, L. 2007.



7-3-4215. Council members and mayor to be elected.

7-3-4215. Council members and mayor to be elected. (1) In every city of the third class, there must be a mayor and two council members. In every city of the second class, there must be a mayor and two council members. In every city of the first class having a population of less than 25,000, there must be a mayor and two council members. In every city of the first class having a population of 25,000 or more, there must be a mayor and four council members. (2) The mayor and all council members must be elected at large.

History: En. Sec. 9, Ch. 57, L. 1911; re-en. Sec. 5374, R.C.M. 1921; re-en. Sec. 5374, R.C.M. 1935; amd. Sec. 1, Ch. 18, L. 1945; R.C.M. 1947, 11-3109(part); amd. Sec. 364, Ch. 61, L. 2007.



7-3-4216. General term of office.

7-3-4216. General term of office. The terms of office of the mayor and all council members elected after the first term is 2 years.

History: En. Sec. 11, Ch. 57, L. 1911; re-en. Sec. 5376, R.C.M. 1921; re-en. Sec. 5376, R.C.M. 1935; R.C.M. 1947, 11-3111(part); amd. Sec. 365, Ch. 61, L. 2007.



7-3-4217. Oath of office and official bond.

7-3-4217. Oath of office and official bond. Every person who has been declared elected mayor or council member shall, within 10 days after the declaration, take and file with the city clerk an oath of office in the form and manner provided by law and shall execute and give sufficient bond to the municipal corporation in the sum of $10,000, conditioned for the faithful performance of the duties of the office. This bond must be approved by the judge of the district court of the county in which the city is situated and must be filed with the clerk and recorder of the county in which the city is situated.

History: En. Sec. 12, Ch. 57, L. 1911; re-en. Sec. 5377, R.C.M. 1921; re-en. Sec. 5377, R.C.M. 1935; amd. Sec. 8, Ch. 535, L. 1975; R.C.M. 1947, 11-3112(9); amd. Sec. 366, Ch. 61, L. 2007.



7-3-4218. Vacancies.

7-3-4218. Vacancies. (1) Vacancies in the office of mayor or council member must be filled by appointment made by a majority vote of the remaining members of the council. If in filling a vacancy a tie vote should occur, then the person to fill the vacancy must be determined by lot in a manner that the council may provide. (2) A person appointed to fill a vacancy shall hold office until the next general election and until a successor is elected and qualified. A person elected to fill a vacancy shall hold office until the expiration of the term for which the predecessor was elected.

History: En. Sec. 9, Ch. 57, L. 1911; re-en. Sec. 5374, R.C.M. 1921; re-en. Sec. 5374, R.C.M. 1935; amd. Sec. 1, Ch. 18, L. 1945; R.C.M. 1947, 11-3109(part); amd. Sec. 367, Ch. 61, L. 2007.



7-3-4219. Council offices.

7-3-4219. Council offices. The council shall have its office at the city hall.

History: En. Sec. 21, Ch. 57, L. 1911; re-en. Sec. 5386, R.C.M. 1921; re-en. Sec. 5386, R.C.M. 1935; amd. Sec. 1, Ch. 75, L. 1945; amd. Sec. 1, Ch. 189, L. 1949; amd. Sec. 1, Ch. 87, L. 1951; R.C.M. 1947, 11-3123(part).



7-3-4220. Council meetings.

7-3-4220. Council meetings. (1) Regular meetings of the council must be held on the first Monday after the election of council members and after that meeting at least once each month. The council shall provide by ordinance for the time for holding regular meetings, and special meetings may be called from time to time by the mayor or two council members. (2) All meetings of the council, whether regular or special, at which any person not a city officer is admitted must be open to the public.

History: En. Sec. 22, Ch. 57, L. 1911; re-en. Sec. 5387, R.C.M. 1921; re-en. Sec. 5387, R.C.M. 1935; R.C.M. 1947, 11-3125(part); amd. Sec. 368, Ch. 61, L. 2007.



7-3-4221. Conduct of business.

7-3-4221. Conduct of business. (1) (a) In cities having a mayor and two council members, the mayor and one council member or two council members constitute a quorum and the affirmative vote of the mayor and one council member or the affirmative vote of two council members is necessary to adopt or reject any motion, resolution, or ordinance or pass any measure unless a greater number is provided for in this part. (b) In cities having a mayor and four council members, the mayor and two council members or three council members constitute a quorum and the affirmative vote of the mayor and two council members or the affirmative vote of three council members is necessary to adopt or reject any motion, resolution, or ordinance or pass any measure unless a greater number is provided for in this part. (2) Upon every vote the ayes and nays must be called and recorded. Every motion, resolution, or ordinance must be reduced to writing and read before the vote is taken. Every resolution or ordinance passed by the council must be signed by the mayor or by two council members and must be recorded before it is in force. (3) The mayor is the president of the council and shall preside at its meetings and shall supervise all departments of the city and report and recommend to the council for its action all matters requiring attention in any department. The council shall, at its first regular meeting, select one of its members for vice president of the council, and in case of a vacancy in the office of mayor or the absence or inability of the mayor, the vice president shall perform the duties of the mayor.

History: (1), (2)Ap. p. Sec. 16, Ch. 57, L. 1911; re-en. Sec. 5381, R.C.M. 1921; re-en. Sec. 5381, R.C.M. 1935; Sec. 11-3118, R.C.M. 1947; Ap. p. Sec. 17, Ch. 57, L. 1911; re-en. Sec. 5382, R.C.M. 1921; re-en. Sec. 5382, R.C.M. 1935; Sec. 11-3119, R.C.M. 1947; (3)En. Sec. 22, Ch. 57, L. 1911; re-en. Sec. 5387, R.C.M. 1921; re-en. Sec. 5387, R.C.M. 1935; Sec. 11-3125, R.C.M. 1947; R.C.M. 1947, 11-3118, 11-3119(part), 11-3125(part); amd. Sec. 369, Ch. 61, L. 2007.



7-3-4222. Adoption of ordinances.

7-3-4222. Adoption of ordinances. (1) Each ordinance or resolution appropriating money, ordering any street or sewer improvement, making or authorizing the making of any contract, or granting any franchise or right to occupy or use the streets, highways, bridges, or public places in the city for any purpose must be complete in the form in which it is finally passed and remain on file with the city clerk for public inspection at least 1 week before the final passage or adoption of the ordinance or resolution. (2) An ordinance passed by the council, except when otherwise required by the general laws of this state or the provisions of this part and except an ordinance for the immediate preservation of the public peace, health, or safety that contains a statement of its urgency and is passed by a two-thirds vote of the council, may not go into effect before 10 days from the time of its final passage. If during the 10-day period a petition signed by electors of the city equal in number to at least 25% of the entire number of persons registered to vote at the last preceding general municipal election, protesting against the passage of the ordinance, is presented to the council, the ordinance is suspended from going into operation and the council shall reconsider the ordinance. If the ordinance is not entirely repealed, the council shall submit the ordinance to the vote of the electors of the city, either at a general election or at a special municipal election held in conjunction with a regular or primary election. The ordinance may not go into effect or become operative unless a majority of the electors voting on the ordinance vote in favor of its adoption.

History: En. Secs. 23, 31, Ch. 57, L. 1911; re-en. Secs. 5388, 5396, R.C.M. 1921; re-en. Secs. 5388, 5396, R.C.M. 1935; R.C.M. 1947, 11-3126(part), 11-3134; amd. Sec. 38, Ch. 575, L. 1981; amd. Sec. 19, Ch. 387, L. 1995.



7-3-4223. Granting of franchises.

7-3-4223. Granting of franchises. A franchise or right to occupy or use the streets, highways, bridges, or public places in a city may not be granted, renewed, or extended except by ordinance. A franchise or grant for interurban or street railways, gasworks or waterworks, electric light or power plants, heating plants, telegraph or telephone systems, or other public service utilities or renewal or extension of the franchise or grant within the city must be authorized or approved by a majority of the electors voting on the issue at a general election or a special election held in conjunction with a regular or primary election as provided in 7-5-4321 and 7-5-4322.

History: En. Sec. 23, Ch. 57, L. 1911; re-en. Sec. 5388, R.C.M. 1921; re-en. Sec. 5388, R.C.M. 1935; R.C.M. 1947, 11-3126(part); amd. Sec. 20, Ch. 387, L. 1995.



7-3-4224. Repealed.

7-3-4224. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 30, Ch. 57, L. 1911; re-en. Sec. 5395, R.C.M. 1921; re-en. Sec. 5395, R.C.M. 1935; R.C.M. 1947, 11-3133(part).



7-3-4225. Repealed.

7-3-4225. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 30, Ch. 57, L. 1911; re-en. Sec. 5395, R.C.M. 1921; re-en. Sec. 5395, R.C.M. 1935; R.C.M. 1947, 11-3133(part).



7-3-4226. Repealed.

7-3-4226. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 30, Ch. 57, L. 1911; re-en. Sec. 5395, R.C.M. 1921; re-en. Sec. 5395, R.C.M. 1935; R.C.M. 1947, 11-3133(part).



7-3-4227. Abandonment of commission form.

7-3-4227. Abandonment of commission form. (1) Any city which has operated for more than 1 year under the provisions of this part may abandon such organization and accept the provisions of the general law of the state applicable to cities of its population. (2) Upon the petition of not less than 10% of the electors of the city registered for the preceding general election, the following proposition shall be placed upon the ballot at the next regular city election, provided the petition is filed at least 75 days prior to the date of the election: "Shall the city of (name of city) abandon its organization under chapter 57 of the acts of the twelfth legislative assembly and become a city under the general law governing cities of like population or, if formerly organized under special charter, resume the special charter?" (3) If the majority of the votes cast at such election is in favor of such proposition, the officers elected at the next succeeding biennial election shall be those then prescribed by the general law of the state for cities of like population, and upon the qualification of these officers, the city shall become a city under the general law of the state, but this change may not in any manner or degree affect the property, rights, or liabilities of any nature of the city but shall merely extend to each change in its form of government. (4) Whenever the form of government of any city is determined by a vote of the people under the provision of this section, the same question may not be submitted again for a period of 2 years, and any ordinance adopted by a vote of the people shall not be repealed or the same question submitted for a period of 2 years.

History: En. Sec. 32, Ch. 57, L. 1911; amd. Sec. 1, Ch. 128, L. 1913; re-en. Sec. 5397, R.C.M. 1921; re-en. Sec. 5397, R.C.M. 1935; amd. Sec. 1, Ch. 105, L. 1951; R.C.M. 1947, 11-3135; amd. Sec. 20, Ch. 262, L. 1979; amd. Sec. 10, Ch. 250, L. 1985.



7-3-4228. through reserved.

7-3-4228 through 7-3-4230 reserved.



7-3-4231. General provisions related to elections.

7-3-4231. General provisions related to elections. (1) All electors of cities under this part who, by ordinances governing cities incorporated under the general municipal incorporation law or by charter, would be entitled to vote for the election of officers at any general municipal election in such cities shall be qualified to vote at all elections under this part. (2) The ballots to be used at such general municipal election shall be in the same general form as for such primary elections so far as applicable; and in all elections in such cities the election precincts, voting places, method of conducting the elections, canvassing of votes, and announcing the results shall be the same as provided by law for the election of officers in such cities so far as the same are applicable and not inconsistent with the provisions of this part.

History: En. Sec. 12, Ch. 57, L. 1911; re-en. Sec. 5377, R.C.M. 1921; re-en. Sec. 5377, R.C.M. 1935; amd. Sec. 8, Ch. 535, L. 1975; R.C.M. 1947, 11-3112(8).



7-3-4232. Repealed.

7-3-4232. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 12, Ch. 57, L. 1911; re-en. Sec. 5377, R.C.M. 1921; re-en. Sec. 5377, R.C.M. 1935; amd. Sec. 8, Ch. 535, L. 1975; R.C.M. 1947, 11-3112(1).



7-3-4233. Repealed.

7-3-4233. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 12, Ch. 57, L. 1911; re-en. Sec. 5377, R.C.M. 1921; re-en. Sec. 5377, R.C.M. 1935; amd. Sec. 8, Ch. 535, L. 1975; R.C.M. 1947, 11-3112(2) thru (4).



7-3-4234. Repealed.

7-3-4234. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 1, Ch. 137, L. 1933; re-en. Sec. 5378.1, R.C.M. 1935; R.C.M. 1947, 11-3115.



7-3-4235. Repealed.

7-3-4235. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 12, Ch. 57, L. 1911; re-en. Sec. 5377, R.C.M. 1921; re-en. Sec. 5377, R.C.M. 1935; amd. Sec. 8, Ch. 535, L. 1975; R.C.M. 1947, 11-3112(part).



7-3-4236. Repealed.

7-3-4236. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 12, Ch. 57, L. 1911; re-en. Sec. 5377, R.C.M. 1921; re-en. Sec. 5377, R.C.M. 1935; amd. Sec. 8, Ch. 535, L. 1975; R.C.M. 1947, 11-3112(part).



7-3-4237. Repealed.

7-3-4237. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 12, Ch. 57, L. 1911; re-en. Sec. 5377, R.C.M. 1921; re-en. Sec. 5377, R.C.M. 1935; amd. Sec. 8, Ch. 535, L. 1975; R.C.M. 1947, 11-3112(part).



7-3-4238. Repealed.

7-3-4238. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 12, Ch. 57, L. 1911; re-en. Sec. 5377, R.C.M. 1921; re-en. Sec. 5377, R.C.M. 1935; amd. Sec. 8, Ch. 535, L. 1975; R.C.M. 1947, 11-3112(7).



7-3-4239. Repealed.

7-3-4239. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 1, Ch. 13, L. 1933; re-en. Sec. 5377.1, R.C.M. 1935; R.C.M. 1947, 11-3113.



7-3-4240. Repealed.

7-3-4240. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 13, Ch. 57, L. 1911; re-en. Sec. 5378, R.C.M. 1921; re-en. Sec. 5378, R.C.M. 1935; R.C.M. 1947, 11-3114.



7-3-4241. Repealed.

7-3-4241. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 14, Ch. 57, L. 1911; re-en. Sec. 5379, R.C.M. 1921; re-en. Sec. 5379, R.C.M. 1935; amd. Sec. 1, Ch. 166, L. 1971; R.C.M. 1947, 11-3116.



7-3-4242. through reserved.

7-3-4242 through 7-3-4250 reserved.



7-3-4251. Powers of mayor.

7-3-4251. Powers of mayor. The mayor shall: (1) preside at all meetings of the council; (2) have the same power to vote as other members of the council; and (3) have no power to veto any measure.

History: En. Sec. 17, Ch. 57, L. 1911; re-en. Sec. 5382, R.C.M. 1921; re-en. Sec. 5382, R.C.M. 1935; R.C.M. 1947, 11-3119(part).



7-3-4252. Powers of council.

7-3-4252. Powers of council. The council has and shall exercise all executive, legislative, and judicial powers and duties possessed and exercised by the mayor, city council, board of public works, park commissioners, board of police and fire commissioners, board of waterworks trustees, board of library trustees, attorney, treasurer, auditor, city engineer, and other executive and administrative offices in cities organized under the general municipal incorporation laws.

History: En. Sec. 18, Ch. 57, L. 1911; re-en. Sec. 5383, R.C.M. 1921; re-en. Sec. 5383, R.C.M. 1935; R.C.M. 1947, 11-3120(part); amd. Sec. 6, Ch. 27, Sp. L. November 1993.



7-3-4253. Department structure and operation.

7-3-4253. Department structure and operation. (1) The executive and administrative powers, authority, and duties in municipal commission government cities must be distributed into and among departments as follows: (a) in cities having a mayor and two council members, into three departments: (i) a department of accounts, finance, and public property; (ii) a department of public safety and charity; and (iii) a department of streets, public improvements, and parks; (b) in cities having a mayor and four council members, into five departments: (i) a department of public affairs; (ii) a department of accounts and finance; (iii) a department of public safety and charity; (iv) a department of street and public improvements; and (v) a department of parks and public property. (2) The council shall determine the powers and duties to be performed by each department of the city, shall prescribe the powers and duties of officers and employees, may assign particular officers and employees to one or more of the departments, may require an officer or employee to perform duties in two or more departments, and may make rules necessary or proper for the efficient and economical conduct of the business of the city.

History: En. Sec. 18, Ch. 57, L. 1911; re-en. Sec. 5383, R.C.M. 1921; re-en. Sec. 5383, R.C.M. 1935; R.C.M. 1947, 11-3120(part); amd. Sec. 370, Ch. 61, L. 2007.



7-3-4254. Selection and supervision of officers and employees.

7-3-4254. Selection and supervision of officers and employees. (1) In cities having a mayor and two council members, the mayor is the superintendent of the department of accounts, finance, and public property, and in cities having a mayor and four city council members, the mayor is the superintendent of the department of public affairs. The mayor has general supervision over all departments of the city and over all matters connected with the city, and the council shall, at its first regular meeting after the election of its members, designate by majority vote one council member to be superintendent over each department of the city, but that designation may be changed whenever it appears that the public service would be benefited. (2) The council shall, at its first regular meeting after the election of its members or as soon thereafter as practicable, elect by majority vote the following officers: a city clerk, a city treasurer, a city attorney, a city auditor, a city engineer, a city physician, a chief of the fire department, a chief of the police department, a commissioner of weights and measures, a street commissioner, library trustees, cemetery trustees, and other officers and assistants as provided for by ordinance and that may be necessary to the proper and efficient conduct of the affairs of the city. The council may by ordinance consolidate any of the enumerated offices, may require any officer elected by the council to perform the duties of any other officer, and shall appoint a city judge with the authority conferred by existing laws. The tenure in office of a chief of the fire department and other officers of the fire department is governed by the provisions of 7-33-4106 and 7-33-4122 through 7-33-4124. Any officer or assistant elected or appointed by the council may be removed from office at any time by a majority vote of the members of the council, except as otherwise provided in this part. (3) The council may create, fill, and discontinue offices and employment other than those prescribed in this section, according to their judgment of the needs of the city, by majority vote of all the members to remove any officer or employee, except as otherwise provided for in this part. The council may by resolution or otherwise prescribe, limit, or change the compensation of officers or employees.

History: (1), (2)En. Sec. 19, Ch. 57, L. 1911; re-en. Sec. 5384, R.C.M. 1921; re-en. Sec. 5384, R.C.M. 1935; amd. Sec. 1, Ch. 73, L. 1943; Sec. 11-3121, R.C.M. 1947; (3)En. Sec. 20, Ch. 57, L. 1911; re-en. Sec. 5385, R.C.M. 1921; re-en. Sec. 5385, R.C.M. 1935; Sec. 11-3122, R.C.M. 1947; R.C.M. 1947, 11-3121, 11-3122; amd. Sec. 371, Ch. 61, L. 2007.



7-3-4255. Compensation of mayor, council members, and employees.

7-3-4255. Compensation of mayor, council members, and employees. (1) The total compensation of council members is as follows: (a) In cities of the third class having a population of less than 3,000, the annual salary of the mayor may not exceed $600 and the annual salary of each council member may not exceed $500. In cities of the third class having a population of 3,000 or more, the annual salary of the mayor may not exceed $1,000 and the annual salary of each council member may not exceed $900. (b) In cities of the second class, the annual salary of the mayor may not exceed $1,650 and the annual salary of each council member may not exceed $1,500. (c) In cities of the first class having a population of less than 30,000, the annual salary of the mayor may not exceed $4,500 and the annual salary of each council member may not exceed $3,800. In cities of the first class having a population of 30,000 and over, the annual salary of the mayor may not exceed $4,800 and the annual salary of each council member may not exceed $4,000. (2) Any increase in salary occasioned by the advance in class or increase in population of any city commences with the month following the publication of the census showing the advance in class or increase in population. (3) Every other officer or assistant must receive the salary or compensation that the council shall by ordinance from time to time provide, payable in equal monthly installments. (4) The salary or compensation of all other employees of the city must be fixed by the council and is payable monthly or at shorter periods that the council may determine.

History: En. Sec. 21, Ch. 57, L. 1911; re-en. Sec. 5386, R.C.M. 1921; re-en. Sec. 5386, R.C.M. 1935; amd. Sec. 1, Ch. 75, L. 1945; amd. Sec. 1, Ch. 189, L. 1949; amd. Sec. 1, Ch. 87, L. 1951; R.C.M. 1947, 11-3123(part); amd. Sec. 372, Ch. 61, L. 2007.



7-3-4256. Control of conflict of interest.

7-3-4256. Control of conflict of interest. (1) An officer or employee elected or appointed in any municipal commission government city may not have an interest, directly or indirectly, in any contract or job for work or materials or the profits of the contract or job or materials, supplies, or services to be furnished to or performed for the city. An officer or employee may not have an interest, directly or indirectly, in any contract or job for work or materials or the profits of the contract or job or services to be furnished to or performed for any person, firm, or corporation operating any interurban railway, street railway, gasworks, waterworks, electric light or power plant, heating plant, telegraph line, telephone exchange, or other public utility within the territorial limits of the city. An officer or employee may not accept or receive, directly or indirectly, from any person, firm, or corporation operating within the territorial limits of the city any interurban railway, street railway, gasworks, waterworks, electric light or power plant, heating plant, telegraph line, telephone exchange, or other business using or operating under a public franchise any frank, free pass, free ticket, or free service or accept or receive, directly or indirectly, from any person, firm, or corporation any other service on terms more favorable than are granted to the public generally. The prohibition of free transportation does not apply to police officers or firefighters in uniform. Any officer or employee of the city who, by solicitation or otherwise, exerts influence, directly or indirectly, to influence other officers or employees of the city to adopt the officer's or employee's political views or to favor any particular person or candidate for office or who in any manner contributes money, labor, or other valuable thing to any person for election purposes is guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding $300 or by imprisonment in the county jail not exceeding 30 days. (2) Any violation of the provisions of this section is a misdemeanor, and every contract and agreement that violates the provisions of this section is void.

History: En. Sec. 24, Ch. 57, L. 1911; re-en. Sec. 5389, R.C.M. 1921; re-en. Sec. 5389, R.C.M. 1935; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-3127; amd. Sec. 373, Ch. 61, L. 2007.



7-3-4257. Appointment of civil service commission.

7-3-4257. Appointment of civil service commission. (1) Immediately after organizing, the council shall by ordinance appoint three civil service commissioners, who shall hold office, one until the first Monday in April of the second year, one until the first Monday in April of the fourth year, and one until the first Monday in April of the sixth year after appointment. Each succeeding council shall, as soon as practicable after organizing, appoint one commissioner for 6 years, who shall take the place of a commissioner whose term of office expires. The presiding officer of the commission for each biennial period must be the member whose term first expires. A person while on the commission may not hold or be a candidate for any office of public trust. Two of the members constitute a quorum to transact business. The commissioners must be citizens of Montana and residents of the city for more than 3 years preceding their appointment. (2) Before entering upon the duties of office, each of the commissioners shall take and subscribe an oath, which must be filed and kept in the office of the city clerk, to support the constitution of the United States and of the state of Montana, to obey the laws, to aid in securing and maintaining an honest and efficient force free from partisan distinction or control, and to perform the duties of office to the best of the commissioner's ability. (3) The council, by majority vote, may remove any of the commissioners during their term of office for cause and shall fill any vacancy that occurs in the commission for the unexpired term. The city council shall provide suitable rooms in which the civil service commission shall hold its meetings. The commission must have a clerk, who shall keep a record of all its meetings. The city shall supply the commission with all necessary equipment to properly attend to its business.

History: En. Sec. 25, Ch. 57, L. 1911; re-en. Sec. 5390, R.C.M. 1921; re-en. Sec. 5390, R.C.M. 1935; R.C.M. 1947, 11-3128(1) thru (3); amd. Sec. 374, Ch. 61, L. 2007.



7-3-4258. Civil service examinations.

7-3-4258. Civil service examinations. Said commission shall, on the first Monday of April and October of each year or more often if it shall be deemed necessary, under such rules as may be prescribed by the council, hold examinations for the purpose of determining the qualifications of applicants for positions, which examination shall be practical and shall fairly test the fitness of the persons examined to discharge the duties of the position to which they seek to be appointed. Such commission shall, as soon as possible after such examination, certify to the council double the number of persons necessary to fill vacancies, who according to the records have the highest standing for the position they seek to fill as a result of such examination, and all vacancies which occur that come under the civil service prior to the date of the next regular examination shall be filled from said list so certified; provided, however, that should the list for any cause be reduced to less than three for any division, then the council or the head of the proper department may temporarily fill a vacancy, but not to exceed 30 days.

History: En. Sec. 25, Ch. 57, L. 1911; re-en. Sec. 5390, R.C.M. 1921; re-en. Sec. 5390, R.C.M. 1935; R.C.M. 1947, 11-3128(4).



7-3-4259. Discharge of employees.

7-3-4259. Discharge of employees. All persons subject to the civil service examination are subject to removal from office or employment by the council for misconduct or failure to perform their duties under rules that the council may adopt, and the chief of police, chief of the fire department, or any superintendent or lead supervisor in charge of municipal work may peremptorily suspend or discharge any subordinate then under that person's direction for neglect of duty or disobedience of orders but shall, within 24 hours, report the suspension or discharge and the reason for the suspension or discharge to the superintendent of the department. The superintendent shall affirm or revoke the discharge or suspension according to the facts. The employee or the officer discharging or suspending the employee may, within 5 days of the ruling, appeal to the council, which shall fully hear and determine the matter.

History: En. Sec. 25, Ch. 57, L. 1911; re-en. Sec. 5390, R.C.M. 1921; re-en. Sec. 5390, R.C.M. 1935; R.C.M. 1947, 11-3128(5); amd. Sec. 375, Ch. 61, L. 2007.



7-3-4260. Investigatory powers of council.

7-3-4260. Investigatory powers of council. The council shall have the power to enforce the attendance of witnesses and the production of books and papers and the power to administer oaths in the same manner and with like effect and under the same penalties as in the case of magistrates exercising criminal or civil jurisdiction under the statutes of Montana.

History: En. Sec. 25, Ch. 57, L. 1911; re-en. Sec. 5390, R.C.M. 1921; re-en. Sec. 5390, R.C.M. 1935; R.C.M. 1947, 11-3128(6).



7-3-4261. Conduct of civil service commission business.

7-3-4261. Conduct of civil service commission business. Said commissioners shall make an annual report to the council, and it may require a special report from said commissioners at any time. Said council may prescribe such rules for the proper conduct of the business of the commission as shall be found expedient and advisable, including restrictions on appointment, promotions, removals for cause, roster of employees, certificates of records to the auditors, and payment to persons improperly employed.

History: En. Sec. 25, Ch. 57, L. 1911; re-en. Sec. 5390, R.C.M. 1921; re-en. Sec. 5390, R.C.M. 1935; R.C.M. 1947, 11-3128(7).



7-3-4262. Nonpartisan appointments and elections.

7-3-4262. Nonpartisan appointments and elections. All officers and employees in any said city shall be elected or appointed with reference to their qualifications and fitness and for the good of the public service and without reference to their political faith or party affiliations.

History: En. Sec. 25, Ch. 57, L. 1911; re-en. Sec. 5390, R.C.M. 1921; re-en. Sec. 5390, R.C.M. 1935; R.C.M. 1947, 11-3128(10).



7-3-4263. Repealed.

7-3-4263. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 25, Ch. 57, L. 1911; re-en. Sec. 5390, R.C.M. 1921; re-en. Sec. 5390, R.C.M. 1935; R.C.M. 1947, 11-3128(part).



7-3-4264. Applicability of civil service provisions.

7-3-4264. Applicability of civil service provisions. The provisions of 7-3-4257 through 7-3-4262, 7-3-4264, and 7-3-4265 shall apply to all appointive officers and employees of such city except those especially named in 7-3-4254, commissioners of any kind, laborers whose occupation requires no special skill or fitness, election officials, and mayor's secretary and assistant attorney, where such officers are appointed.

History: En. Sec. 25, Ch. 57, L. 1911; re-en. Sec. 5390, R.C.M. 1921; re-en. Sec. 5390, R.C.M. 1935; R.C.M. 1947, 11-3128(9); amd. Sec. 8, Ch. 370, L. 1987.



7-3-4265. Violations of civil service provisions.

7-3-4265. Violations of civil service provisions. (1) The council of such city shall have power to pass ordinances imposing suitable penalties for the punishment of persons violating any of the provisions of this part relating to the civil service commission. (2) It shall be unlawful for any candidate for office in any such city, directly or indirectly, to give or promise any person or persons any office, position, employment, benefit, or anything of value for the purpose of influencing or obtaining the political support, aid, or vote of any person or persons. (3) Any violation of the provisions of 7-3-4257 through 7-3-4262, 7-3-4264, or this section shall be a misdemeanor and give grounds for removal from office.

History: En. Sec. 25, Ch. 57, L. 1911; re-en. Sec. 5390, R.C.M. 1921; re-en. Sec. 5390, R.C.M. 1935; R.C.M. 1947, 11-3128(part); amd. Sec. 9, Ch. 370, L. 1987.



7-3-4266. Report of proceedings and financial statement.

7-3-4266. Report of proceedings and financial statement. The council shall monthly print in pamphlet form a detailed itemized statement of all of the receipts and expenses of the city and a summary of its proceedings during the preceding month and furnish printed copies of the statement to the state library, the city library, the daily newspaper of the city, and persons who apply for the statement at the office of the city clerk.

History: En. Sec. 26, Ch. 57, L. 1911; re-en. Sec. 5391, R.C.M. 1921; re-en. Sec. 5391, R.C.M. 1935; amd. Sec. 1, Ch. 52, L. 1943; amd. Sec. 55, Ch. 348, L. 1974; R.C.M. 1947, 11-3129.



7-3-4267. Revision of appropriations made by former council.

7-3-4267. Revision of appropriations made by former council. If, at the beginning of the term of office of the first council elected in such city under the provisions of this part, the appropriations for the expenditures of the city government for the current fiscal year have been made, said council shall have power, by ordinance, to revise, repeal, or change said appropriations and to make additional appropriations.

History: En. Sec. 27, Ch. 57, L. 1911; re-en. Sec. 5392, R.C.M. 1921; re-en. Sec. 5392, R.C.M. 1935; R.C.M. 1947, 11-3130.






Part 43. Municipal Commission-Manager Government

7-3-4301. Authorization for commission-manager form of municipal government.

7-3-4301. Authorization for commission-manager form of municipal government. (1) Any municipality may abandon its organization and reorganize under the provisions of this part and part 44 by proceeding as hereinafter provided. (2) The form of government provided for in this part and part 44 shall be known as the commission-manager plan and shall consist of a commission of citizens, who shall be elected at large in the manner hereinafter provided.

History: (1)En. Sec. 1, Ch. 152, L. 1917; re-en. Sec. 5400, R.C.M. 1921; re-en. Sec. 5400, R.C.M. 1935; Sec. 11-3201, R.C.M. 1947; (2)En. Sec. 12, Ch. 152, L. 1917; re-en. Sec. 5410, R.C.M. 1921; re-en. Sec. 5410, R.C.M. 1935; amd. Sec. 1, Ch. 60, L. 1943; Sec. 11-3211, R.C.M. 1947; R.C.M. 1947, 11-3201, 11-3211(part).



7-3-4302. Construction.

7-3-4302. Construction. (1) Except as otherwise provided in part 44 and this part, all acts, parts of acts, and laws relative to municipal corporations are in force and are not repealed by part 44 and this part unless they conflict or are inconsistent with the provisions of part 44 and this part. (2) Part 44 and this part do not repeal or modify Title 69, chapter 3, or 69-4-101, and part 44 and this part do not curtail or impair the power or authority of the public service commission.

History: (1)En. Sec. 118, Ch. 152, L. 1917; re-en. Sec. 5515, R.C.M. 1921; amd. Sec. 19, Ch. 31, L. 1923; re-en. Sec. 5515, R.C.M. 1935; Sec. 11-3331, R.C.M. 1947; (2)En. Sec. 119, Ch. 152, L. 1917; re-en. Sec. 5516, R.C.M. 1921; amd. Sec. 20, Ch. 31, L. 1923; re-en. Sec. 5516, R.C.M. 1935; amd. Sec. 6, Ch. 315, L. 1974; Sec. 11-3332, R.C.M. 1947; R.C.M. 1947, 11-3331, 11-3332; amd. Sec. 2, Ch. 214, L. 2011.



7-3-4303. Laws governing municipality.

7-3-4303. Laws governing municipality. (1) All laws governing municipalities of like population and not inconsistent with the provisions of this part and part 44 shall apply to and govern municipalities organized under this part and part 44. All bylaws, ordinances, and resolutions lawfully passed and in force in any such municipality under its organization, not in conflict herewith, shall remain in force until altered or repealed by the commission under the provisions of this part and part 44. (2) The powers which are conferred and the duties which are imposed upon any officer, board, or commission or department of the municipality under the laws of the state shall, if such officer, board, commission, or department is abolished by this part and part 44, be thereafter exercised and discharged by the officer, board, commission, or department upon whom are imposed corresponding functions, duties, and powers under the provisions of this part and part 44.

History: (1)En. Sec. 8, Ch. 152, L. 1917; re-en. Sec. 5407, R.C.M. 1921; re-en. Sec. 5407, R.C.M. 1935; Sec. 11-3208, R.C.M. 1947; (2)En. Sec. 112, Ch. 152, L. 1917; re-en. Sec. 5509, R.C.M. 1921; re-en. Sec. 5509, R.C.M. 1935; Sec. 11-3325, R.C.M. 1947; R.C.M. 1947, 11-3208(part), 11-3325(part).



7-3-4304. Territorial limits and property.

7-3-4304. Territorial limits and property. The territorial limits of such municipality shall remain the same as under the former organization, and all rights and property of every description which were vested in any such municipality under its former organization shall vest in the same under the organization herein contemplated, and no right or liability either in favor of or against it, existing at the time and no suit or prosecution of any kind shall be affected by such change unless otherwise provided for in this part or part 44.

History: En. Sec. 8, Ch. 152, L. 1917; re-en. Sec. 5407, R.C.M. 1921; re-en. Sec. 5407, R.C.M. 1935; R.C.M. 1947, 11-3208(part).



7-3-4305. Petition to organize under commission-manager form -- election required.

7-3-4305. Petition to organize under commission-manager form -- election required. (1) Upon the filing of a petition with the city or town council, signed by not less than 15% of the qualified electors of the municipality registered for the last general municipal election, proposing that the question of reorganization under this part and part 44 be submitted to the qualified electors of the municipality, the city or town council shall order a special election to be held in conjunction with a regular or primary election. At the election, the question of reorganization of the municipality under the provisions of this part and part 44 must be submitted to the qualified electors of the municipality. (2) The order of the city or town council must specify the time when the election will be held.

History: En. Sec. 2, Ch. 152, L. 1917; re-en. Sec. 5401, R.C.M. 1921; re-en. Sec. 5401, R.C.M. 1935; R.C.M. 1947, 11-3202; amd. Sec. 11, Ch. 250, L. 1985; amd. Sec. 3, Ch. 319, L. 1993; amd. Sec. 21, Ch. 387, L. 1995.



7-3-4306. Proclamation and notice of election.

7-3-4306. Proclamation and notice of election. (1) Upon the city or town council ordering such special election to be held, the mayor of such municipality shall issue a proclamation setting forth the purpose for which such special election is held and the date of holding such special election. (2) The proclamation shall be published for 10 consecutive days in each daily newspaper published in said municipality if there be such; otherwise, once a week for 2 consecutive weeks in each weekly newspaper published therein. Such proclamation shall also be posted in at least five public places within such municipality.

History: En. Sec. 3, Ch. 152, L. 1917; re-en. Sec. 5402, R.C.M. 1921; re-en. Sec. 5402, R.C.M. 1935; R.C.M. 1947, 11-3203.



7-3-4307. Form of ballot.

7-3-4307. Form of ballot. At such election, the ballots to be used shall be printed on plain white paper and shall be headed "Special election for the purpose of submitting to the qualified electors of the (city, town) of (name of city or town) under chapter 152 of the acts of the fifteenth legislative assembly" and shall be substantially in the following form: [] FOR reorganization of the (city, town) of (name of city or town) under chapter 152 of the acts of the fifteenth legislative assembly. [] AGAINST reorganization of the (city, town) of (name of city or town) under chapter 152 of the acts of the fifteenth legislative assembly.

History: En. Sec. 4, Ch. 152, L. 1917; re-en. Sec. 5403, R.C.M. 1921; re-en. Sec. 5403, R.C.M. 1935; R.C.M. 1947, 11-3204(part).



7-3-4308. Conduct of election.

7-3-4308. Conduct of election. Such election shall be conducted and the vote canvassed and the result declared in the same manner as provided by law in respect to other municipal elections.

History: En. Sec. 4, Ch. 152, L. 1917; re-en. Sec. 5403, R.C.M. 1921; re-en. Sec. 5403, R.C.M. 1935; R.C.M. 1947, 11-3204(part).



7-3-4309. Effect of vote on question of organization.

7-3-4309. Effect of vote on question of organization. (1) If such proposition is adopted, the mayor shall transmit to the governor, to the secretary of state, and to the county clerk and recorder each a certificate stating that such proposition was adopted. (2) If such proposition shall not be adopted at such special election, such proposition shall not again be submitted to the electors of such municipality within a period of 2 years from the date of the last submission.

History: En. Sec. 5, Ch. 152, L. 1917; re-en. Sec. 5404, R.C.M. 1921; amd. Sec. 1, Ch. 31, L. 1923; re-en. Sec. 5404, R.C.M. 1935; R.C.M. 1947, 11-3205.



7-3-4310. Special election for municipal officers.

7-3-4310. Special election for municipal officers. (1) If the majority of the votes cast at the election are in favor of reorganization, the city or town council shall hold a meeting within 1 week after the election and order a special election to be held in conjunction with a regular or primary election for the purpose of electing the number of commissioners to which the municipality is entitled. This order must specify the time of holding the election. The mayor shall issue a proclamation setting forth the purpose for which the special election is held and the day of holding the election. The proclamation must be published for 10 successive days in each daily newspaper published in the municipality if there is a daily newspaper or for 2 successive weeks in each weekly newspaper published in the municipality. A copy of the proclamation must also be posted at each voting place within the municipality and in five of the most public places in the municipality. (2) The election must be conducted, the vote must be canvassed, and the result must be declared in the same manner as provided by law for other municipal elections. (3) The provisions of 7-3-4341 are to be followed in the special election, except that the date of the election must be in conjunction with a regular or primary election held before the special election.

History: (1)En. Sec. 6, Ch. 152, L. 1917; re-en. Sec. 5405, R.C.M. 1921; amd. Sec. 2, Ch. 31, L. 1923; re-en. Sec. 5405, R.C.M. 1935; Sec. 11-3206, R.C.M. 1947; (2), (3)En. Sec. 7, Ch. 152, L. 1917; re-en. Sec. 5406, R.C.M. 1921; re-en. Sec. 5406, R.C.M. 1935; amd. Sec. 1, Ch. 161, L. 1973; Sec. 11-3207, R.C.M. 1947; R.C.M. 1947, 11-3206, 11-3207; amd. Sec. 39, Ch. 575, L. 1981; amd. Sec. 12, Ch. 250, L. 1985; amd. Sec. 22, Ch. 387, L. 1995.



7-3-4311. Procedure for multimunicipality organization.

7-3-4311. Procedure for multimunicipality organization. (1) Whenever the inhabitants of any community or group of communities in any county, whether separately incorporated in whole or in part or unincorporated desire to be organized into or annexed to an incorporated city or town under the provisions of this part and part 44, the board of county commissioners of the county may or upon the presentation of a petition signed by not less than 25% of the qualified electors in the community or group of communities shall issue a proclamation ordering a special election to be held in conjunction with a regular or primary election. (2) At this election, the question of the organization of the community or group of communities as a municipality under the provisions of this part and part 44 must be submitted to the qualified electors within the proposed municipal district. The proclamation must specify the time when and the places where the election will be held and must define the boundaries of the proposed municipal district, which must include all communities, cities, and any additional adjacent territory that, in the judgment of the board of county commissioners, provides for future urban growth. (3) If a majority of the legal voters at the election vote in favor of the organization of the municipal district or in favor of annexation to an incorporated city or town, then the board of county commissioners shall declare the result of the election and shall give notice for 30 days in a newspaper published within the proposed municipal district or, if a newspaper is not published in the proposed district, by posting notices in six public places within the limits of the district of the time and place or places of holding the first election for commissioners of the municipal district under this law. At the election, all electors qualified by the general election laws of the state who have resided within the limits of the municipal district for 6 months are qualified electors. The board of county commissioners shall appoint judges and clerks of election and canvass and declare the result of the election. The election must be held in conjunction with a regular or primary election and must be conducted in the manner prescribed by law for the election of county officers. The commissioners elected must qualify in the manner prescribed by law for county officers.

History: En. Sec. 9, Ch. 152, L. 1917; amd. Sec. 1, Ch. 44, L. 1919; re-en. Sec. 5408, R.C.M. 1921; re-en. Sec. 5408, R.C.M. 1935; R.C.M. 1947, 11-3209; amd. Sec. 13, Ch. 250, L. 1985; amd. Sec. 23, Ch. 387, L. 1995.



7-3-4312. Effect of organization of communities into single municipal district.

7-3-4312. Effect of organization of communities into single municipal district. (1) Whenever any group of communities becomes a single municipal district under the provisions of this part, the commissioners elected at the first election have the same functions and authority and municipal procedure must be the same as is provided in this part when single communities, cities, or towns adopt the commission-manager form of government. The terms of all municipal officers in any prior city or town that is included in the new municipal district cease and terminate as soon as the commissioners adopt a resolution terminating the terms, and the corporate functions and existence of any prior municipal corporation may be terminated by the commissioners when the need for the further existence of the prior corporation has ended. (2) Whenever any group of communities, including one or more incorporated cities or towns, becomes a single municipal district under this part, the municipal district has the same name as the principal incorporated city or town in the district. (3) Whenever any group of communities, including one or more incorporated cities or towns, becomes a single municipal district under this part, the corporate property of each city or town becomes the property of the new municipality, but improvements paid for in whole or in part by special assessments upon abutting property within special improvement districts may not be considered municipal property within the meaning of this part to the extent of the special assessment payments. If a prior city or town has an unpaid indebtedness, the commissioners of the new municipality elected at the first municipal election shall inventory and appraise or cause to be inventoried and appraised all of the property, and if the amount of the indebtedness of the prior city or town exceeds the inventory value of the property surrendered to the new municipality by the prior city or town, then the excess of the indebtedness over the inventory value of the property is a charge only against the taxable property within the limits of the prior city or town and, subject to 15-10-420, must be paid by levy upon the property located within the prior city or town.

History: (1)En. Sec. 121, Ch. 152, L. 1917 added by Sec. 6, Ch. 44, L. 1919; re-en. Sec. 5517, R.C.M. 1921; re-en. Sec. 5517, R.C.M. 1935; Sec. 11-3333, R.C.M. 1947; (2)En. Sec. 122, Ch. 152, L. 1917 added by Sec. 6, Ch. 44, L. 1919; re-en. Sec. 5518, R.C.M. 1921; re-en. Sec. 5518, R.C.M. 1935; Sec. 11-3334, R.C.M. 1947; (3)En. Sec. 123, Ch. 152, L. 1917 added by Sec. 6, Ch. 44, L. 1919; re-en. Sec. 5519, R.C.M. 1921; re-en. Sec. 5519, R.C.M. 1935; Sec. 11-3335, R.C.M. 1947; R.C.M. 1947, 11-3333, 11-3334, 11-3335; amd. Sec. 15, Ch. 574, L. 2001.



7-3-4313. Powers of municipalities under commission-manager plan.

7-3-4313. Powers of municipalities under commission-manager plan. (1) The inhabitants of any municipality coming under the provisions of this part and part 44, as its limits now are or may hereafter be, shall be a body politic and corporate and have a corporate name and as such shall have perpetual succession and may use a corporate seal. Through its duly elected officers, it may sue and be sued; may acquire property in fee simple or lesser interest or estate by purchase, gift, devise, appropriation, lease, or lease with the privilege to purchase for any municipal purpose; may sell, lease, hold, manage, and control such property and make any and all rules, by ordinance or resolution, which may be required to carry out fully all provisions of any conveyance, deed, or will, in relation to any gift or bequest, or the provisions of any lease by which it may acquire property; may acquire, construct, own, lease, and operate and regulate public utilities; may assess, levy, and collect taxes for general and special purposes on all the subjects or objects which the municipality may lawfully tax; may borrow money on the faith and credit of the municipality by the issue or sale of bonds or notes of the municipality; may appropriate money of the municipality for all lawful purposes; may create, provide for, construct, regulate and maintain all things of nature of public works and improvements; may levy and collect assessments for improvement districts and other local improvements; may license and regulate persons, corporations, and associations engaged in any business, occupation, profession, or trade; may define, prohibit, abate, suppress, and prevent all things detrimental to the health, morals, comfort, safety, convenience, and welfare of the inhabitants of the municipality and all nuisances and the causes thereof; may regulate the construction, height, and the material used in all buildings and the maintenance and occupancy thereof; may regulate and control the use, for whatever purpose, of the streets and other public places; may create, establish, abolish, and organize offices and fix the salaries and compensation of all officers and employees; may make and enforce local sanitary and police and other regulations; and may pass such ordinances as may be expedient for maintaining and promoting peace, good government, and welfare of the municipality and for the performance of the functions thereof. (2) The municipality shall have all powers that now are or hereafter may be granted to municipalities by the constitution or laws of Montana. All such powers, whether expressed or implied, shall be exercised and enforced in the manner prescribed by this part and part 44 or, when not prescribed therein, in such manner as shall be prescribed by the ordinances or resolutions of the commission.

History: En. Sec. 10, Ch. 152, L. 1917; re-en. Sec. 5409, R.C.M. 1921; re-en. Sec. 5409, R.C.M. 1935; R.C.M. 1947, 11-3210.



7-3-4314. Composition and general authority of commission.

7-3-4314. Composition and general authority of commission. (1) The commission shall consist of three commissioners for all municipalities having a population of less than 15,000 and five commissioners for all cities having a population of 15,000 or more. (2) The commission shall constitute the governing body, with powers as hereinafter provided to pass ordinances, adopt regulations, and appoint a chief administrative officer, to be known as the city manager, and to exercise all powers as hereinafter provided.

History: En. Sec. 12, Ch. 152, L. 1917; re-en. Sec. 5410, R.C.M. 1921; re-en. Sec. 5410, R.C.M. 1935; amd. Sec. 1, Ch. 60, L. 1943; R.C.M. 1947, 11-3211(part).



7-3-4315. Qualifications of commissioners.

7-3-4315. Qualifications of commissioners. Members of the commission shall be residents of the city or town and have the qualifications of electors.

History: En. Sec. 15, Ch. 152, L. 1917; re-en. Sec. 5413, R.C.M. 1921; amd. Sec. 4, Ch. 31, L. 1923; re-en. Sec. 5413, R.C.M. 1935; amd. Sec. 1, Ch. 327, L. 1974; R.C.M. 1947, 11-3214(part).



7-3-4316. Term of office for commissioners.

7-3-4316. Term of office for commissioners. (1) The commissioners elected at the first election shall qualify and their terms of office shall begin on the first Monday after their election. The terms of office of the mayor and city council members in a municipal commission-manager city or town in office at the beginning of the term of office of the commissioners first elected under the provisions of part 44 and this part terminate and the terms of office of all their appointed officers and of all of the employees of the city or town terminate as soon as the commissioners shall by resolution declare. (2) All commissioners shall serve for a term of 4 years and until their successors are elected and have qualified, except that at the first election the two candidates having the highest number of votes shall hold office for a period of 4 years less the time elapsed since December 31 of the preceding odd-numbered year. The terms of office of all other candidates expire on December 31 in any odd-numbered year following the special election provided for in this part at which the first commissioners are elected.

History: En. Sec. 13, Ch. 152, L. 1917; re-en. Sec. 5411, R.C.M. 1921; amd. Sec. 3, Ch. 31, L. 1923; re-en. Sec. 5411, R.C.M. 1935; R.C.M. 1947, 11-3212; amd. Sec. 376, Ch. 61, L. 2007.



7-3-4317. Vacancies.

7-3-4317. Vacancies. Vacancies in the commission shall be filled by the commission for the period until the next general election and until a successor is elected and qualified, but any vacancy resulting from a recall shall be filled in the manner provided in such case.

History: En. Sec. 14, Ch. 152, L. 1917; re-en. Sec. 5412, R.C.M. 1921; re-en. Sec. 5412, R.C.M. 1935; R.C.M. 1947, 11-3213; amd. Sec. 2, Ch. 175, L. 1985.



7-3-4318. Repealed.

7-3-4318. Repealed. Sec. 2, Ch. 486, L. 1993.

History: (1)En. Sec. 45, Ch. 152, L. 1917; re-en. Sec. 5443, R.C.M. 1921; amd. Sec. 8, Ch. 31, L. 1923; re-en. Sec. 5443, R.C.M. 1935; amd. Sec. 9, Ch. 67, L. 1967; Sec. 11-3244, R.C.M. 1947; (2)En. Sec. 113, Ch. 152, L. 1917; re-en. Sec. 5510, R.C.M. 1921; re-en. Sec. 5510, R.C.M. 1935; amd. Sec. 2, Ch. 7, L. 1973; Sec. 11-3326, R.C.M. 1947; R.C.M. 1947, 11-3244, 11-3326.



7-3-4319. Designation of mayor.

7-3-4319. Designation of mayor. (1) The mayor is that member of the commission who, at the regular municipal election at which the commissioners were elected, received the highest number of votes. In case two candidates receive the same number of votes, one of them must be chosen mayor by the remaining members of the commission. (2) If a vacancy in the office of the mayor is caused by the expiration of the term of office, the holdover commissioner having received the highest number of votes is the mayor. If there is a vacancy in the office of the mayor for any other cause, the remaining members of the commission shall choose the mayor's successor for the unexpired term from their own number by lot. (3) If the commissioner who is acting as mayor is recalled, the remaining members of the commission shall select one of their number to serve as mayor for the unexpired term. If all the commissioners are recalled, the person receiving the highest number of votes at the election held to determine their successors is the mayor.

History: (1), (2)En. Sec. 46, Ch. 152, L. 1917; re-en. Sec. 5444, R.C.M. 1921; amd. Sec. 9, Ch. 31, L. 1923; re-en. Sec. 5444, R.C.M. 1935; Sec. 11-3245, R.C.M. 1947; (3)En. Sec. 47, Ch. 152, L. 1917; re-en. Sec. 5445, R.C.M. 1921; re-en. Sec. 5445, R.C.M. 1935; Sec. 11-3246, R.C.M. 1947; R.C.M. 1947, 11-3245(part), 11-3246; amd. Sec. 377, Ch. 61, L. 2007.



7-3-4320. Role of mayor.

7-3-4320. Role of mayor. The mayor is the presiding officer, except that in the mayor's absence, a president pro tempore may be chosen. The mayor shall exercise the powers conferred and perform all duties imposed upon the mayor by part 44 and this part, the ordinances of the municipality, and the laws of the state, except that the mayor may not veto any measure. The mayor must be recognized as the official head of the municipality by the courts for the purpose of serving civil processes, by the governor for the purposes of the military law, and for all ceremonial purposes.

History: En. Sec. 46, Ch. 152, L. 1917; re-en. Sec. 5444, R.C.M. 1921; amd. Sec. 9, Ch. 31, L. 1923; re-en. Sec. 5444, R.C.M. 1935; R.C.M. 1947, 11-3245(part); amd. Sec. 378, Ch. 61, L. 2007.



7-3-4321. Salary of commissioners and mayor.

7-3-4321. Salary of commissioners and mayor. The salary of each commissioner may be as follows: the salary of each commissioner shall be as established by ordinance in all classes of cities, and the salary of the commissioner acting as mayor may be 1 1/2 times that of the other commissioners.

History: En. Sec. 49, Ch. 152, L. 1917; amd. Sec. 2, Ch. 44, L. 1919; re-en. Sec. 5447, R.C.M. 1921; re-en. Sec. 5447, R.C.M. 1935; amd. Sec. 1, Ch. 10, L. 1949; amd. Sec. 1, Ch. 71, L. 1965; amd. Sec. 1, Ch. 289, L. 1969; amd. Sec. 1, Ch. 33, L. 1971; R.C.M. 1947, 11-3248.



7-3-4322. Meetings of commission.

7-3-4322. Meetings of commission. (1) At 10 a.m. on the first Monday after January 1 following a regular municipal election, the commission shall meet at the usual place for holding the meetings of the legislative body of the municipality, at which time the newly elected commissioners shall assume the duties of their office. Thereafter, the commissioners shall meet at times that may be prescribed by ordinance or resolution, except that in municipalities having less than 5,000 inhabitants, they shall meet regularly at least once and not more than four times per month and in municipalities having more than 5,000 inhabitants, they shall meet not less than once every 2 weeks. (2) Absence from five consecutive regular meetings vacates the seat of a member unless the absence is authorized by the commission. (3) The commissioner acting as mayor, any two members of the commission, or the city manager may call special meetings of the commission with written notice of at least 12 hours to each member of the commission, served personally on each member or left at the member's usual place of residence.

History: En. Sec. 50, Ch. 152, L. 1917; re-en. Sec. 5448, R.C.M. 1921; amd. Sec. 10, Ch. 31, L. 1923; re-en. Sec. 5448, R.C.M. 1935; R.C.M. 1947, 11-3249(part); amd. Sec. 379, Ch. 61, L. 2007.



7-3-4323. Conduct of commission business.

7-3-4323. Conduct of commission business. (1) In municipalities having three commissioners, two commissioners shall constitute a quorum and the affirmative vote of two commissioners shall be necessary to adopt or reject any motion, resolution, or ordinance or pass any measure unless a greater number is provided for in this part or part 44. In municipalities having five commissioners, three commissioners shall constitute a quorum and the affirmative vote of three commissioners shall be necessary to adopt or reject any motion, resolution, or ordinance or pass any measure unless a greater number is provided for in this part or part 44. (2) Upon every vote, the ayes and the nays shall be called and recorded, and every motion, resolution, or ordinance shall be reduced to writing and read before the vote is taken thereon. (3) All meetings of the commission shall be public and any citizen shall have access to the minutes and records thereof at all reasonable times. The commission shall determine its own rules and order of business and shall keep a journal of its proceedings. (4) The commission shall choose a clerk and such other officers and employees of its own body as are necessary. The clerk shall be known as the clerk of the commission and shall keep records and perform such other duties as may be required by this part or part 44 or the commission.

History: (1), (2)En. Sec. 48, Ch. 152, L. 1917; re-en. Sec. 5446, R.C.M. 1921; re-en. Sec. 5446, R.C.M. 1935; Sec. 11-3247, R.C.M. 1947; (3)En. Sec. 50, Ch. 152, L. 1917; re-en. Sec. 5448, R.C.M. 1921; amd. Sec. 10, Ch. 31, L. 1923; re-en. Sec. 5448, R.C.M. 1935; Sec. 11-3249, R.C.M. 1947; (4)En. Sec. 53, Ch. 152, L. 1917; re-en. Sec. 5451, R.C.M. 1921; re-en. Sec. 5451, R.C.M. 1935; Sec. 11-3252, R.C.M. 1947; R.C.M. 1947, 11-3247, 11-3249(part), 11-3252.



7-3-4324. Procedure to enact ordinance or resolution.

7-3-4324. Procedure to enact ordinance or resolution. (1) Each proposed ordinance or resolution must be introduced in written or printed form and may not contain more than one subject, which must be clearly stated in the title; however, general appropriation ordinances may contain the various subjects and accounts for which money is to be appropriated. Each ordinance or resolution passed by the commission must be signed by the mayor or two members of the commission and filed with the clerk within 2 days and must be recorded by the clerk. (2) The enacting clause of all ordinances passed by the commission must be "Be it ordained by the commission of the (city or town) of (name of city or town)". The enacting clause of all ordinances submitted by initiative must be "Be it ordained by the people of the (city or town) of (name of city or town)". (3) An ordinance, unless it is declared an emergency, may not be passed on the day on which it is introduced unless ordered by an affirmative vote of four-fifths of the members of the commission in cities with five commissioners and two-thirds of the members of the commission in all other cities and towns. (4) An ordinance or resolution or section of an ordinance or resolution may not be revised or amended unless the new ordinance or resolution contains the entire ordinance or resolution or section being revised or amended. (5) Each ordinance or resolution, upon its final passage, must be recorded in a book kept for that purpose and must be authenticated by the signature of the presiding officer and the clerk of the commission. At a minimum, the number and title of each ordinance or resolution must be published at least once within 10 days after its final passage in the manner provided for in this part.

History: (1) thru (4)En. Sec. 51, Ch. 152, L. 1917; re-en. Sec. 5449, R.C.M. 1921; amd. Sec. 11, Ch. 31, L. 1923; re-en. Sec. 5449, R.C.M. 1935; Sec. 11-3250, R.C.M. 1947; (5)En. Sec. 55, Ch. 152, L. 1917; re-en. Sec. 5453, R.C.M. 1921; re-en. Sec. 5453, R.C.M. 1935; Sec. 11-3254, R.C.M. 1947; R.C.M. 1947, 11-3250, 11-3254; amd. Sec. 1, Ch. 19, L. 2011.



7-3-4325. Effective date of ordinance or resolution.

7-3-4325. Effective date of ordinance or resolution. (1) All ordinances are effective 30 days after the date of their passage by the commission except as otherwise provided in this part or part 44. (2) All resolutions are immediately effective unless a delayed effective date is specified in the resolution. (3) The commission may, by an affirmative vote of two-thirds of all the members, pass emergency measures to take effect at the time indicated in the measure.

History: En. Sec. 52, Ch. 152, L. 1917; re-en. Sec. 5450, R.C.M. 1921; re-en. Sec. 5450, R.C.M. 1935; R.C.M. 1947, 11-3251(part); amd. Sec. 1, Ch. 309, L. 1993.



7-3-4326. Emergency measures.

7-3-4326. Emergency measures. (1) An emergency measure is an ordinance or resolution for the immediate preservation of the public peace, property, health, or safety or providing for the usual daily operation of a municipal department, in which the emergency is set forth and defined in a preamble thereto. Ordinances or resolutions appropriating money or ordering any street improvement or sewer, unless it is endangering the health or safety of the inhabitants, or granting any franchise or extension of franchise or other special privilege or regulating the rate to be charged for its services by any public utility or right to occupy or use the streets, highways, bridges, or other public places shall never be passed as emergency measures. (2) Ordinances passed as emergency measures shall be subject to a referendum in like manner as other ordinances, except that they shall go into effect at the time indicated in such ordinances. If, when submitted to a vote of the electors, an emergency measure is not approved by a majority of those voting thereon, it shall be considered repealed as regards any further action thereunder; but such measure so repealed shall be deemed sufficient authority for payment, in accordance with the ordinance, of any expense incurred previous to the referendum vote thereon.

History: (1)En. Sec. 52, Ch. 152, L. 1917; re-en. Sec. 5450, R.C.M. 1921; re-en. Sec. 5450, R.C.M. 1935; Sec. 11-3251, R.C.M. 1947; (2)En. Sec. 43, Ch. 152, L. 1917; re-en. Sec. 5441, R.C.M. 1921; re-en. Sec. 5441, R.C.M. 1935; Sec. 11-3242, R.C.M. 1947; R.C.M. 1947, 11-3242, 11-3251(part).



7-3-4327. Petition for initiative.

7-3-4327. Petition for initiative. (1) Any proposed ordinance may be submitted to the commission by petition signed by at least 15% of the total number of electors registered at the last general municipal election. All petition papers circulated with respect to any proposed ordinance must be uniform in character and must contain the proposed ordinance in full and have printed or written on the petition the names and addresses of at least five electors who must be officially regarded as filing the petition and who constitute a committee of the petitioners for the purposes of this section. (2) Each signer of a petition shall sign the person's name in ink or indelible pencil and shall place on the petition papers, after the name, the person's place of residence by street and number. The signatures of any petition papers need not all be appended to one paper, but to each paper there must be attached an affidavit by the circulator of the petition, stating the number of signers to that part of the petition and that each signature appended to the paper is the genuine signature of the person whose name it purports to be and was made in the presence of the affiant. (3) Proposed ordinances for repealing any existing ordinance or ordinances, in whole or in part, may be submitted to the commission as provided for initiating ordinances. (4) Initiated ordinances adopted by the electors must be published and may be amended or repealed by the commission as in the case of other ordinances.

History: (1)En. Sec. 31, Ch. 152, L. 1917; re-en. Sec. 5429, R.C.M. 1921; re-en. Sec. 5429, R.C.M. 1935; Sec. 11-3230, R.C.M. 1947; (2)En. Sec. 32, Ch. 152, L. 1917; re-en. Sec. 5430, R.C.M. 1921; re-en. Sec. 5430, R.C.M. 1935; Sec. 11-3231, R.C.M. 1947; (3), (4)En. Sec. 37, Ch. 152, L. 1917; re-en. Sec. 5435, R.C.M. 1921; re-en. Sec. 5435, R.C.M. 1935; Sec. 11-3236, R.C.M. 1947; R.C.M. 1947, 11-3230, 11-3231, 11-3236; amd. Sec. 4, Ch. 319, L. 1993.



7-3-4328. Repealed.

7-3-4328. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 33, Ch. 152, L. 1917; re-en. Sec. 5431, R.C.M. 1921; re-en. Sec. 5431, R.C.M. 1935; R.C.M. 1947, 11-3232(part).



7-3-4329. Repealed.

7-3-4329. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 33, Ch. 152, L. 1917; re-en. Sec. 5431, R.C.M. 1921; re-en. Sec. 5431, R.C.M. 1935; R.C.M. 1947, 11-3232(part).



7-3-4330. Repealed.

7-3-4330. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1)En. Sec. 34, Ch. 152, L. 1917; re-en. Sec. 5432, R.C.M. 1921; re-en. Sec. 5432, R.C.M. 1935; Sec. 11-3233, R.C.M. 1947; (2)En. Sec. 35, Ch. 152, L. 1917; re-en. Sec. 5433, R.C.M. 1921; re-en. Sec. 5433, R.C.M. 1935; Sec. 11-3234, R.C.M. 1947; (3)En. Sec. 36, Ch. 152, L. 1917; re-en. Sec. 5434, R.C.M. 1921; re-en. Sec. 5434, R.C.M. 1935; Sec. 11-3235, R.C.M. 1947; R.C.M. 1947, 11-3233, 11-3234, 11-3235(part).



7-3-4331. Repealed.

7-3-4331. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 36, Ch. 152, L. 1917; re-en. Sec. 5434, R.C.M. 1921; re-en. Sec. 5434, R.C.M. 1935; R.C.M. 1947, 11-3235(part).



7-3-4332. Repealed.

7-3-4332. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1)En. Sec. 38, Ch. 152, L. 1917; re-en. Sec. 5436, R.C.M. 1921; re-en. Sec. 5436, R.C.M. 1935; Sec. 11-3237, R.C.M. 1947; (2)En. Sec. 39, Ch. 152, L. 1917; re-en. Sec. 5437, R.C.M. 1921; re-en. Sec. 5437, R.C.M. 1935; Sec. 11-3238, R.C.M. 1947; (3)En. Sec. 40, Ch. 152, L. 1917; re-en. Sec. 5438, R.C.M. 1921; re-en. Sec. 5438, R.C.M. 1935; Sec. 11-3239, R.C.M. 1947; (4)En. Sec. 41, Ch. 152, L. 1917; re-en. Sec. 5439, R.C.M. 1921; re-en. Sec. 5439, R.C.M. 1935; Sec. 11-3240, R.C.M. 1947; (5)En. Sec. 42, Ch. 152, L. 1917; re-en. Sec. 5440, R.C.M. 1921; re-en. Sec. 5440, R.C.M. 1935; Sec. 11-3241, R.C.M. 1947; R.C.M. 1947, 11-3237(part), 11-3238, 11-3239, 11-3240, 11-3241.



7-3-4333. Repealed.

7-3-4333. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 44, Ch. 152, L. 1917; re-en. Sec. 5442, R.C.M. 1921; amd. Sec. 7, Ch. 31, L. 1923; re-en. Sec. 5442, R.C.M. 1935; R.C.M. 1947, 11-3243.



7-3-4334. Repealed.

7-3-4334. Repealed. Sec. 9, Ch. 359, L. 1991.

History: En. Sec. 117, Ch. 152, L. 1917; re-en. Sec. 5514, R.C.M. 1921; re-en. Sec. 5514, R.C.M. 1935; R.C.M. 1947, 11-3330; amd. Sec. 301, Ch. 571, L. 1979.



7-3-4335. through reserved.

7-3-4335 through 7-3-4340 reserved.



7-3-4341. General provisions relating to elections.

7-3-4341. General provisions relating to elections. (1) Except as otherwise provided in this part and part 44, all elections shall be conducted as provided in Title 13. (2) Elected officials provided for in this part and part 44 shall be nominated and elected under the provisions of Title 13, chapter 14, part 1.

History: En. Sec. 17, Ch. 152, L. 1917; re-en. Sec. 5415, R.C.M. 1921; amd. Sec. 5, Ch. 31, L. 1923; re-en. Sec. 5415, R.C.M. 1935; R.C.M. 1947, 11-3216(5); amd. Sec. 302, Ch. 571, L. 1979.



7-3-4342. Repealed.

7-3-4342. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 19, Ch. 152, L. 1917; re-en. Sec. 5417, R.C.M. 1921; re-en. Sec. 5417, R.C.M. 1935; R.C.M. 1947, 11-3218.



7-3-4343. Repealed.

7-3-4343. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 17, Ch. 152, L. 1917; re-en. Sec. 5415, R.C.M. 1921; amd. Sec. 5, Ch. 31, L. 1923; re-en. Sec. 5415, R.C.M. 1935; R.C.M. 1947 11-3216(1), (2).



7-3-4344. Repealed.

7-3-4344. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 18, Ch. 152, L. 1917; re-en. Sec. 5416, R.C.M. 1921; re-en. Sec. 5416, R.C.M. 1935; R.C.M. 1947, 11-3217.



7-3-4345. Repealed.

7-3-4345. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 16, Ch. 152, L. 1917; re-en. Sec. 5414, R.C.M. 1921; re-en. Sec. 5414, R.C.M. 1935; amd. Sec. 1, Ch. 36, L. 1961; amd. Sec. 1, Ch. 2, L. 1973; amd. Sec. 9, Ch. 535, L. 1975; R.C.M. 1947, 11-3215(1).



7-3-4346. Repealed.

7-3-4346. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 16, Ch. 152, L. 1917; re-en. Sec. 5414, R.C.M. 1921; re-en. Sec. 5414, R.C.M. 1935; amd. Sec. 1, Ch. 36, L. 1961; amd. Sec. 1, Ch. 2, L. 1973; amd. Sec. 9, Ch. 535, L. 1975; R.C.M. 1947, 11-3215(2), (3).



7-3-4347. Repealed.

7-3-4347. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1), (2)En. Sec. 16, Ch. 152, L. 1917; re-en. Sec. 5414, R.C.M. 1921; re-en. Sec. 5414, R.C.M. 1935; amd. Sec. 1, Ch. 36, L. 1961; amd. Sec. 1, Ch. 2, L. 1973; amd. Sec. 9, Ch. 535, L. 1975; Sec. 11-3215, R.C.M. 1947; (3)En. Sec. 17, Ch. 152, L. 1917; re-en. Sec. 5415, R.C.M. 1921; amd. Sec. 5, Ch. 31, L. 1923; re-en. Sec. 5415, R.C.M. 1935; Sec. 11-3216, R.C.M. 1947; R.C.M. 1947, 11-3215(4), 11-3216(part).



7-3-4348. Repealed.

7-3-4348. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 17, Ch. 152, L. 1917; re-en. Sec. 5415, R.C.M. 1921; amd. Sec. 5, Ch. 31, L. 1923; re-en. Sec. 5415, R.C.M. 1935; R.C.M. 1947, 11-3216(part).



7-3-4349. Repealed.

7-3-4349. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1)En. Sec. 16, Ch. 152, L. 1917; re-en. Sec. 5414, R.C.M. 1921; re-en. Sec. 5414, R.C.M. 1935; amd. Sec. 1, Ch. 36, L. 1961; amd. Sec. 1, Ch. 2, L. 1973; amd. Sec. 9, Ch. 535, L. 1975; Sec. 11-3215, R.C.M. 1947; (2)En. Sec. 17, Ch. 152, L. 1917; re-en. Sec. 5415, R.C.M. 1921; amd. Sec. 5, Ch. 31, L. 1923; re-en. Sec. 5415, R.C.M. 1935; Sec. 11-3216, R.C.M. 1947; R.C.M. 1947, 11-3215(5), 11-3216(4).



7-3-4350. Repealed.

7-3-4350. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 1, Ch. 75, L. 1955; R.C.M. 1947, 11-3218.1.



7-3-4351. Repealed.

7-3-4351. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 20, Ch. 152, L. 1917; re-en. Sec. 5418, R.C.M. 1921; amd. Sec. 6, Ch. 31, L. 1923; re-en. Sec. 5418, R.C.M. 1935; R.C.M. 1947, 11-3219.



7-3-4352. Repealed.

7-3-4352. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1)En. Sec. 29, Ch. 152, L. 1917; re-en. Sec. 5427, R.C.M. 1921; re-en. Sec. 5427, R.C.M. 1935; Sec. 11-3228, R.C.M. 1947; (2)En. Sec. 30, Ch. 152, L. 1917; re-en. Sec. 5428, R.C.M. 1921; re-en. Sec. 5428, R.C.M. 1935; amd. Sec. 2, Ch. 166, L. 1971; amd. Sec. 4, Ch. 100, L. 1973; Sec. 11-3229, R.C.M. 1947; R.C.M. 1947, 11-3228, 11-3229.



7-3-4353. through reserved.

7-3-4353 through 7-3-4360 reserved.



7-3-4361. Appointment of city manager.

7-3-4361. Appointment of city manager. The commission shall appoint a city manager. The manager must be appointed without regard to political beliefs and may or may not be a resident of the municipality when appointed. The manager holds office at the will of the commission.

History: En. Sec. 57, Ch. 152, L. 1917; re-en. Sec. 5455, R.C.M. 1921; re-en. Sec. 5455, R.C.M. 1935; R.C.M. 1947, 11-3256(part); amd. Sec. 380, Ch. 61, L. 2007.



7-3-4362. Role of city manager.

7-3-4362. Role of city manager. The city manager shall be the administrative head of the municipal government and shall be responsible for the efficient administration of all departments.

History: En. Sec. 57, Ch. 152, L. 1917; re-en. Sec. 5455, R.C.M. 1921; re-en. Sec. 5455, R.C.M. 1935; R.C.M. 1947, 11-3256(part).



7-3-4363. Powers and duties of city manager.

7-3-4363. Powers and duties of city manager. (1) The powers and duties of the city manager are: (a) to see that the laws and ordinances are enforced; (b) to appoint and, except as provided in this part, remove all directors of departments and all subordinate officers and employees in the departments in both the classified and unclassified service; (c) to exercise control over all the departments and divisions created in this part or that may be created by the commission; (d) to attend all meetings of the commission, with the right to take part in the discussions but without the right to vote; (e) to recommend to the commission for adoption measures considered necessary or expedient; (f) to keep the commission fully advised as to the financial condition and needs of the city; and (g) to perform other duties prescribed by part 44 or this part or required by ordinance or resolution of the commission. (2) All appointments referred to in subsection (1)(b) must be made on merit and fitness, and in the classified service all appointments are subject to the civil service provisions of part 44 and this part.

History: En. Sec. 58, Ch. 152, L. 1917; re-en. Sec. 5456, R.C.M. 1921; re-en. Sec. 5456, R.C.M. 1935; R.C.M. 1947, 11-3257; amd. Sec. 381, Ch. 61, L. 2007.



7-3-4364. Salary of city manager.

7-3-4364. Salary of city manager. The city manager shall receive such salary as may be fixed by ordinance of the commission, but such salary shall not be decreased during the term of office that the city manager is appointed for.

History: En. Sec. 59, Ch. 152, L. 1917; re-en. Sec. 5457, R.C.M. 1921; re-en. Sec. 5457, R.C.M. 1935; R.C.M. 1947, 11-3258.



7-3-4365. Investigations by commission.

7-3-4365. Investigations by commission. (1) The commission or any committee of the commission authorized by the commission to do so may investigate the financial transactions of any office or department of the municipal government and the official acts of any municipal official and by similar investigations may secure information upon any matter. (2) In conducting investigations, the commission or committee may compel the attendance of witnesses and the production of books, papers, and other evidence and for that purpose may issue subpoenas or attachments, which must be signed by the presiding officer of the commission or the presiding officer of the committee. The subpoenas or attachments may be served and executed by any officer authorized by law to serve subpoenas or other process. A witness may not be excused from testifying concerning the witness's knowledge of the matter under investigation in any inquiry, but the testimony may not be used against the witness in any criminal prosecution except for perjury committed upon the inquiry.

History: En. Sec. 56, Ch. 152, L. 1917; re-en. Sec 5454, R.C.M. 1921; re-en. Sec. 5454, R.C.M. 1935; R.C.M. 1947, 11-3255; amd. Sec. 24, Ch. 262, L. 1979; amd. Sec. 382, Ch. 61, L. 2007.



7-3-4366. Investigatory powers of city manager.

7-3-4366. Investigatory powers of city manager. The city manager may, without notice, cause the affairs of any department or the conduct of any officer or employee to be examined. Any person appointed by the city manager to examine the affairs of any department or the conduct of any officer or employee has the same power to compel the attendance of witnesses and the production of books and papers and other evidence as is conferred upon the commission by this part.

History: En. Sec. 60, Ch. 152, L. 1917; re-en. Sec. 5458, R.C.M. 1921; re-en. Sec. 5458, R.C.M. 1935; R.C.M. 1947, 11-3259; amd. Sec. 25, Ch. 262, L. 1979.



7-3-4367. Control of conflict of interest.

7-3-4367. Control of conflict of interest. (1) Commissioners and other officers and employees may not be interested in the profits or emoluments of any contract, job, work, or service for the municipality and may not hold any partisan political office or employment. Any commissioner who ceases to possess any of the qualifications required in this part forfeits the office, and any contract in which any member is or may be interested may be declared void by the commission. (2) A commissioner or other officer or employee of the city or town may not accept any frank, free ticket, pass, or service, directly or indirectly, from any person, firm, or corporation on terms more favorable than are granted to the public generally. Any violation of the provisions of this section is a misdemeanor and is also sufficient cause for the summary removal or discharge of the offender. The provisions for free service do not apply to police officers or firefighters in uniform or wearing their official badges when the service is provided by ordinance or to any commissioner, the city manager, or the city attorney upon official business or to any other employee or official of the city on official business who exhibits written authority signed by the city manager.

History: En. Sec. 15, Ch. 152, L. 1917; re-en. Sec. 5413, R.C.M. 1921; amd. Sec. 4, Ch. 31, L. 1923; re-en. Sec. 5413, R.C.M. 1935; amd. Sec. 1, Ch. 327, L. 1974; R.C.M. 1947, 11-3214(part); amd. Sec. 383, Ch. 61, L. 2007.



7-3-4368. Execution of conveyances of real property.

7-3-4368. Execution of conveyances of real property. In all cities operating under the commission-manager form in Montana, the mayor is hereby designated as the proper officer to execute conveyances of real property; however, a majority of the commission may designate the city manager to execute a conveyance. In either case, the authority to act shall be authorized by the passage of a resolution.

History: En. Sec. 1, Ch. 54, L. 1955; R.C.M. 1947, 11-3286.



7-3-4369. Appropriation of property for public or municipal purposes.

7-3-4369. Appropriation of property for public or municipal purposes. Property within the corporate limits of the municipality may be appropriated for any public or municipal purpose, and to the full extent of the authority granted by the constitution of the state, such appropriation shall be made as herein provided. By such appropriation, the municipality may acquire a fee simple title or any less estate, easement, or use. Appropriations of property outside of the corporate limits of the municipality shall be made according to the requirements of and as provided by general law.

History: En. Sec. 97, Ch. 152, L. 1917; re-en. Sec. 5495, R.C.M. 1921; re-en. Sec. 5495, R.C.M. 1935; R.C.M. 1947, 11-3311.



7-3-4370. Use of county buildings.

7-3-4370. Use of county buildings. Whenever any city organized under this part and part 44 includes the county seat of the county in which it is situated, any unused space in the county buildings in such city may be rented to the city commissioners for municipal use by the board of county commissioners for such rent as shall represent an income of not more than 6% upon the investment in such buildings proportionate to the space rented. Such commissioners may also contract with the board of county commissioners for the performance by county officials or employees of any kind of municipal work which can be feasibly performed by them. The compensation for such work shall be based upon additional cost to the county of its performance, and such compensation shall be paid into the general fund of such county unless otherwise provided by law.

History: En. Sec. 124, Ch. 152, L. 1917 added by Sec. 6, Ch. 44, L. 1919; re-en. Sec. 5520, R.C.M. 1921; re-en. Sec. 5520, R.C.M. 1935; R.C.M. 1947, 11-3336.



7-3-4371. Repealed.

7-3-4371. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 105, Ch. 152, L. 1917; re-en. Sec. 5502, R.C.M. 1921; amd. Sec. 17, Ch. 31, L. 1923; amd. Sec. 2, Ch. 173, L. 1925; re-en. Sec. 5502, R.C.M. 1935; amd. Sec. 1, Ch. 99, L. 1941; R.C.M. 1947, 11-3318(part); amd. Sec. 8, Ch. 430, L. 1995.



7-3-4372. Repealed.

7-3-4372. Repealed. Sec. 29, Ch. 458, L. 1997.

History: (1)En. Sec. 106, Ch. 152, L. 1917; re-en. Sec. 5503, R.C.M. 1921; amd. Sec. 3, Ch. 173, L. 1925; re-en. Sec. 5503, R.C.M. 1935; amd. Sec. 2, Ch. 99, L. 1941; Sec. 11-3319, R.C.M. 1947; (2)En. Sec. 107, Ch. 152, L. 1917; re-en. Sec. 5504, R.C.M. 1921; re-en. Sec. 5504, R.C.M. 1935; Sec. 11-3320, R.C.M. 1947; R.C.M. 1947, 11-3319, 11-3320; amd. Sec. 9, Ch. 430, L. 1995.



7-3-4373. Repealed.

7-3-4373. Repealed. Sec. 29, Ch. 458, L. 1997.

History: (1)En. Sec. 108, Ch. 152, L. 1917; re-en. Sec. 5505, R.C.M. 1921; re-en. Sec. 5505, R.C.M. 1935; Sec. 11-3321, R.C.M. 1947; (2) thru (4)En. Sec. 109, Ch. 152, L. 1917; re-en. Sec. 5506, R.C.M. 1921; re-en. Sec. 5506, R.C.M. 1935; Sec. 11-3322, R.C.M. 1947; (5)En. Sec. 110, Ch. 152, L. 1917; re-en. Sec. 5507, R.C.M. 1921; amd. Sec. 18, Ch. 31, L. 1923; amd. Sec. 4, Ch. 173, L. 1925; re-en. Sec. 5507, R.C.M. 1935; Sec. 11-3323, R.C.M. 1947; R.C.M. 1947, 11-3321, 11-3322, 11-3323(part).



7-3-4374. Details of public advertising or publication.

7-3-4374. Details of public advertising or publication. All public advertising or publication mentioned as being necessary under the provisions of this part or part 44 shall be in a daily newspaper of general circulation within the municipality if there be such; otherwise, in a weekly newspaper published therein, and shall be done by contract, or in a journal published by the municipality, as may be determined by ordinance. If such contract shall be with a newspaper, it shall be entered into only after opportunity has been given for competition under such rules as the commission may establish and for a term not longer than 1 year.

History: En. Sec. 70, Ch. 152, L. 1917; re-en. Sec. 5468, R.C.M. 1921; re-en. Sec. 5468, R.C.M. 1935; R.C.M. 1947, 11-3269.






Part 44. Municipal Commission-Manager Government Continued

7-3-4401. Administrative departments.

7-3-4401. Administrative departments. (1) The following administrative departments are hereby established: (a) department of law; (b) department of public service; (c) department of public welfare; (d) department of public safety; (e) department of finance. (2) The commission may by ordinance discontinue any or several departments and determine, combine, and distribute the functions and duties of these departments and subdivisions thereof.

History: En. Sec. 61, Ch. 152, L. 1917; re-en. Sec. 5459, R.C.M. 1921; re-en. Sec. 5459, R.C.M. 1935; R.C.M. 1947, 11-3260.



7-3-4402. Appointment of department directors.

7-3-4402. Appointment of department directors. The city manager shall appoint a director for each department, as specified in this part or as specified by ordinance of the commission, who shall serve until removed by the city manager or until the director's successor is appointed and has qualified.

History: En. Sec. 62, Ch. 152, L. 1917; re-en. Sec. 5460, R.C.M. 1921; re-en. Sec. 5460, R.C.M. 1935; R.C.M. 1947, 11-3261(part); amd. Sec. 384, Ch. 61, L. 2007.



7-3-4403. Role of department director.

7-3-4403. Role of department director. Each director shall conduct the affairs of the director's department in accordance with the rules made by the city manager and is responsible for the conduct of the officers and employees of that department, for the performance of its business, and for the custody and preservation of the books, records, papers, and property under its control. Subject to the supervision and control of the city manager in all matters, the director of each department shall manage the department.

History: En. Sec. 62, Ch. 152, L. 1917; re-en. Sec. 5460, R.C.M. 1921; re-en. Sec. 5460, R.C.M. 1935; R.C.M. 1947, 11-3261(part); amd. Sec. 385, Ch. 61, L. 2007.



7-3-4404. Appointment of boards.

7-3-4404. Appointment of boards. The commission may appoint a municipal plan board and, upon the request of the city manager, shall appoint advisory boards. The members of such boards shall serve without compensation, and their duty shall be to consult and advise with the various departments. The duties and powers thus created shall be prescribed by ordinance.

History: En. Sec. 63, Ch. 152, L. 1917; re-en. Sec. 5461, R.C.M. 1921; re-en. Sec. 5461, R.C.M. 1935; R.C.M. 1947, 11-3262.



7-3-4405. Establishment of civil service board.

7-3-4405. Establishment of civil service board. (1) The commission may appoint three electors of the municipality as a civil service board, with one to serve for 2 years, one for 4 years, and one for 6 years, and to take office on January 1 after the municipality comes under the provisions of part 43 and this part or as soon after that date as appointed and qualified. After the initial appointments, members of the civil service board must be appointed to serve for 6 years and until their successors have been appointed and have qualified. The commission may remove any member of the board upon stating in writing the reasons for removal and allowing the member an opportunity to be heard in the member's own defense. Any vacancy must be filled by the commission for the unexpired term. (2) Members of the board may not hold any other public office. (3) It is the intent of this section that the establishment of a civil service board is permissive and not mandatory. If appointed, the board may be abolished at any time upon resolution by the commission and the civil service board appointed under the provisions of this part ceases to exist. However, as long as a civil service board exists, its operations and proceedings must be controlled as provided in this part. (4) The salaries of the board and its employees must be determined by the commission, and a sufficient sum must be appropriated each year to carry out the civil service provisions of this part.

History: (1) thru (3)En. Sec. 73, Ch. 152, L. 1917; re-en. Sec. 5471, R.C.M. 1921; amd. Sec. 15, Ch. 31, L. 1923; re-en. Sec. 5471, R.C.M. 1935; Sec. 11-3272, R.C.M. 1947; (4)En. Sec. 86, Ch. 152, L. 1917; re-en. Sec. 5484, R.C.M. 1921; re-en. Sec. 5484, R.C.M. 1935; Sec. 11-3285, R.C.M. 1947; R.C.M. 1947, 11-3272(part), 11-3285; amd. Sec. 386, Ch. 61, L. 2007.



7-3-4406. Organization of board.

7-3-4406. Organization of board. Immediately after appointment, the board shall organize by electing one of its members presiding officer. The board shall appoint a chief examiner, who shall also act as secretary. The board may appoint other subordinates as may be provided for by appropriation.

History: En. Sec. 73, Ch. 152, L. 1917; re-en. Sec. 5471, R.C.M. 1921; amd. Sec. 15, Ch. 31, L. 1923; re-en. Sec. 5471, R.C.M. 1935; R.C.M. 1947, 11-3272(part); amd. Sec. 387, Ch. 61, L. 2007.



7-3-4407. Classification of civil service.

7-3-4407. Classification of civil service. (1) The civil service of a municipality is hereby divided into the unclassified and the classified service. (2) The unclassified service shall include: (a) all officers elected by the people; (b) the city manager; (c) the heads of departments and heads of divisions of departments and members of appointive boards; (d) the deputies and secretaries of the city manager and one assistant or deputy and one secretary for each department and the clerk of the commission. (3) (a) The classified service shall comprise all positions not specifically included in this section in the unclassified service. There shall be in the classified service three classes, to be known as the competitive class, the noncompetitive class, and the labor class. (b) The competitive class shall include all positions and employment for which it is practicable to determine the merit and fitness of applicants by competitive examination. (c) The noncompetitive class shall consist of all positions and employment requiring peculiar and exceptional qualifications of a scientific, managerial, professional, or educational character. No competitive examinations will be given for these positions, but the past achievements of the applicant will be considered. (d) The labor class shall include ordinary unskilled labor which is employed by the year.

History: En. Sec. 74, Ch. 152, L. 1917; re-en. Sec. 5472, R.C.M. 1921; re-en. Sec. 5472, R.C.M. 1935; R.C.M. 1947, 11-3273.



7-3-4408. Role of civil service board.

7-3-4408. Role of civil service board. (1) The board, subject to the approval of the commission, shall adopt, amend, and enforce a code of rules providing for appointment and employment in all positions in the classified service, based on merit, efficiency, character, and industry, which shall have the force and effect of law and shall make investigations concerning the enforcement and effect of this part and part 43 and of the rules adopted. It shall make an annual report to the commission. (2) The board shall provide for promotion to all positions in the classified service based on records of merit, efficiency, character, conduct, and seniority.

History: (1)En. Sec. 75, Ch. 152, L. 1917; re-en. Sec. 5473, R.C.M. 1921; re-en. Sec. 5473, R.C.M. 1935; Sec. 11-3274, R.C.M. 1947; (2)En. Sec. 77, Ch. 152, L. 1917; re-en. Sec. 5475, R.C.M. 1921; re-en. Sec. 5475, R.C.M. 1935; Sec. 11-3276, R.C.M. 1947; R.C.M. 1947, 11-3274, 11-3276.



7-3-4409. Role of chief examiner.

7-3-4409. Role of chief examiner. The chief examiner is the employment officer of all municipal employees coming under the classified service. The chief examiner shall provide examinations in accordance with the regulations of the board and maintain lists of eligibles for each class of the service of those meeting the requirements of the regulations. Positions in the classified service must be filled from the eligible lists upon requisition from and after consultation with the city manager. As positions are filled, the employment officer shall certify the fact, by proper and prescribed form, to the director of finance and the director of the department in which the vacancy exists.

History: En. Sec. 76, Ch. 152, L. 1917; re-en. Sec. 5474, R.C.M. 1921; re-en. Sec. 5474, R.C.M. 1935; R.C.M. 1947, 11-3275; amd. Sec. 388, Ch. 61, L. 2007.



7-3-4410. Probationary period.

7-3-4410. Probationary period. An appointment or promotion shall not be deemed complete until a period of probation, not to exceed 6 months, has elapsed; and a probationer may be discharged or reduced at any time within the period of 6 months upon the recommendation of the head of the department in which said probationer is employed, with the approval of the majority of the board.

History: En. Sec. 78, Ch. 152, L. 1917; re-en. Sec. 5476, R.C.M. 1921; re-en. Sec. 5476, R.C.M. 1935; R.C.M. 1947, 11-3277.



7-3-4411. Procedure for discharge, demotion, or suspension of employee.

7-3-4411. Procedure for discharge, demotion, or suspension of employee. (1) An employee may not be discharged or reduced in rank or compensation until the employee has been presented with the reasons for discharge or reduction, specifically stated in writing, and has been given an opportunity to be heard in the employee's own defense. The reason for discharge or reduction and any reply in writing to the reason by the employee must be filed with the board. (2) Any employee of any department in the municipality in the classified service who is suspended, reduced in rank, or dismissed from a department by the director of that department or the city manager may appeal from the decision to the civil service board. The board shall define the manner, time, and place in which an appeal is heard. The judgment of the board is final.

History: (1)En. Sec. 79, Ch. 152, L. 1917; re-en. Sec. 5477, R.C.M. 1921; re-en. Sec. 5477, R.C.M. 1935; Sec. 11-3278, R.C.M. 1947; (2)En. Sec. 80, Ch. 152, L. 1917; re-en. Sec. 5478, R.C.M. 1921; re-en. Sec. 5478, R.C.M. 1935; Sec. 11-3279, R.C.M. 1947; R.C.M. 1947, 11-3278, 11-3279; amd. Sec. 389, Ch. 61, L. 2007.



7-3-4412. Retention of existing positions.

7-3-4412. Retention of existing positions. Any person in the employ of a municipality holding a position in the classified service at the time that the municipality comes under the provisions of part 43 and this part shall, unless the person's position is abolished, retain the same position until discharged, reduced, promoted, or transferred in accordance with part 43 and this part.

History: En. Sec. 81, Ch. 152, L. 1917; re-en. Sec. 5479, R.C.M. 1921; re-en. Sec. 5479, R.C.M. 1935; R.C.M. 1947, 11-3280; amd. Sec. 390, Ch. 61, L. 2007.



7-3-4413. Certification required to receive salary.

7-3-4413. Certification required to receive salary. The director of finance or other public disbursing officer shall not pay any salary or compensation for services to any person holding a position in the classified service unless the payroll or account for such salary or compensation shall bear the certificate of the board, by its secretary, that the persons named therein have been appointed or employed and are performing service in accordance with the provisions of this part and part 43 or the rules established thereunder.

History: En. Sec. 82, Ch. 152, L. 1917; re-en. Sec. 5480, R.C.M. 1921; re-en. Sec. 5480, R.C.M. 1935; R.C.M. 1947, 11-3281.



7-3-4414. Investigatory powers of civil service board.

7-3-4414. Investigatory powers of civil service board. In any investigation conducted by the board, it shall have the power to subpoena and require the attendance of witnesses and the production thereby of books and papers pertinent to the investigation and to administer oaths to such witnesses.

History: En. Sec. 83, Ch. 152, L. 1917; re-en. Sec. 5481, R.C.M. 1921; re-en. Sec. 5481, R.C.M. 1935; R.C.M. 1947, 11-3282.



7-3-4415. Prohibition on discrimination in employment.

7-3-4415. Prohibition on discrimination in employment. No person in the classified service or seeking admission thereto may be appointed, reduced, removed, or in any way favored or discriminated against because of political opinions or affiliations or because of race, color, creed, or religion.

History: En. Sec. 84, Ch. 152, L. 1917; re-en. Sec. 5482, R.C.M. 1921; re-en. Sec. 5482, R.C.M. 1935; amd. Sec. 1, Ch. 188, L. 1975; amd. Sec. 1, Ch. 38, L. 1977; R.C.M. 1947, 11-3283.



7-3-4416. Violation of civil service provisions.

7-3-4416. Violation of civil service provisions. The board, subject to the approval of the commission, shall by ordinance determine the penalties for the violation of the civil service provisions of this part.

History: En. Sec. 85, Ch. 152, L. 1917; re-en. Sec. 5483, R.C.M. 1921; re-en. Sec. 5483, R.C.M. 1935; R.C.M. 1947, 11-3284.



7-3-4417. Fixing compensation.

7-3-4417. Fixing compensation. (1) The commission shall fix, by annual salary ordinance, the salary or compensation of the city manager, the heads of the departments, and its own employees. (2) The city manager shall fix the number and salaries or compensation of all other officers and employees. (3) In cities where there is a civil service board as provided for in this part, the salary or compensation so fixed shall be uniform for like service in each grade of the service as the same shall be graded or classified by the city manager in accordance with the rules adopted by the civil service board. All such salaries and rates of pay shall be reported to the secretary of the civil service board.

History: En. Sec. 110, Ch. 152, L. 1917; re-en. Sec. 5507, R.C.M. 1921; amd. Sec. 18, Ch. 31, L. 1923; amd. Sec. 4, Ch. 173, L. 1925; re-en. Sec. 5507, R.C.M. 1935; R.C.M. 1947, 11-3323(part).



7-3-4418. Power to establish eight-hour day.

7-3-4418. Power to establish eight-hour day. The commission shall have the power to provide by ordinance that on any public work carried on by the municipality, whether done by contract or otherwise, not to exceed 8 hours shall constitute a day's work.

History: En. Sec. 115, Ch. 152, L. 1917; re-en. Sec. 5512, R.C.M. 1921; re-en. Sec. 5512, R.C.M. 1935; R.C.M. 1947, 11-3328.



7-3-4419. through reserved.

7-3-4419 through 7-3-4430 reserved.



7-3-4431. Department of finance.

7-3-4431. Department of finance. (1) The duties of the director of finance include: (a) the keeping and supervision of all accounts and the custody of all public money of the municipality; (b) the purchase, storage, and distribution of supplies needed by the various departments; (c) the making and collection of special assessments; (d) the issuance of licenses; (e) the collection of license fees and taxes; and (f) other duties that the commission may by ordinance require. (2) The director of finance shall install and have supervision over the accounts of all the departments and offices of the municipality. Whenever practicable the books of financial accounts must be kept in the office of the department of finance. The director shall require daily departmental reports of money receipts and the disposition of money and shall require of each department, in a form that may be prescribed, current financial and operating statements exhibiting each transaction and the cost of the transaction. Upon the death, resignation, removal, or expiration of the term of any officer, the director shall examine the accounts of that officer and report the findings to the city manager. (3) The director of finance has charge of the preparation and certification of all special assessments for public improvements, the mailing of notices of the assessments to property owners and purchasers of property under contracts for deed and all other duties connected with the assessments, the collection of assessments that are payable directly to the municipality, and the preparation and certification of all unpaid assessments to the county treasurer for collection. The director shall issue all licenses and collect all license fees and shall deposit the fees into the treasury in the manner provided by ordinance. (4) The director of finance is the custodian of all public money of the municipality and all other public money coming into the director's possession. The director shall keep and preserve the money in the place or places determined by ordinance or by the provisions of any applicable law. Except as otherwise provided in part 43 or this part, the director shall collect, receive, and disburse all public money of the municipality upon warrant and shall also receive and disburse all other public money coming into the director's possession pursuant to regulations that may be prescribed by the authorities having lawful control over the funds.

History: En. Sec. 68, Ch. 152, L. 1917; re-en. Sec. 5466, R.C.M. 1921; amd. Sec. 13, Ch. 31, L. 1923; re-en. Sec. 5466, R.C.M. 1935; R.C.M. 1947, 11-3267(1) thru (3), (5), (7); amd. Sec. 4, Ch. 526, L. 1983; amd. Sec. 391, Ch. 61, L. 2007.



7-3-4432. Accounting procedures.

7-3-4432. Accounting procedures. Accounting procedures must be devised and maintained for the municipality that are adequate to record in detail all transactions affecting the acquisition, custodianship, and disposition of values, including cash receipts and disbursements. The accounting procedures must conform to the methods and standards provided for in 2-7-504 and Title 7, chapter 6, part 6. The recorded facts must be presented periodically to officials and to the public in summaries and analytical schedules in detailed support of the summaries that may be necessary to show the full effect of the transactions for each fiscal year upon the finances of the municipality and in relation to each department of the municipal government, including distinct summaries and schedules for each publicly owned and operated utility.

History: En. Sec. 68, Ch. 152, L. 1917; re-en. Sec. 5466, R.C.M. 1921; amd. Sec. 13, Ch. 31, L. 1923; re-en. Sec. 5466, R.C.M. 1935; R.C.M. 1947, 11-3267(4); amd. Sec. 43, Ch. 278, L. 2001.



7-3-4433. Claims and issuance of warrants.

7-3-4433. Claims and issuance of warrants. A warrant for the payment of any claim may not be issued unless the claim is evidenced by a voucher approved by the head of the department for which the indebtedness was incurred and countersigned by the city manager. Before issuing a voucher, the supplies and materials delivered or work done must be inspected and certified to by the head of the proper department or office or by a person designated by the head of the department or office. The head of each department or office shall require proper time reports for all services rendered, to be certified by those having knowledge of the services, to serve as a basis for the preparation of payroll vouchers. Each director of a department and the director's surety are liable to the municipality for all loss or damage sustained by the municipality, by reason of the negligent or corrupt approval of any claim against the municipality in the director's department. Prior to the drawing of a warrant for the payment of any voucher or claim, the director of finance may cause an investigation or inspection to be made by a person designated by the director of finance and may summon persons and examine them under oath or affirmation, which oath or affirmation the director of finance may administer.

History: En. Sec. 68, Ch. 152, L. 1917; re-en. Sec. 5466, R.C.M. 1921; amd. Sec. 13, Ch. 31, L. 1923; re-en. Sec. 5466, R.C.M. 1935; R.C.M. 1947, 11-3267(6); amd. Sec. 392, Ch. 61, L. 2007.



7-3-4434. Purchase and sale of supplies and property.

7-3-4434. Purchase and sale of supplies and property. (1) The director of finance or city manager shall, in manner provided by ordinance, purchase all supplies for the municipality and sell all real and personal property of the municipality not needed or unsuitable for public use or that may have been condemned as useless by the director of a department. The director of finance or city manager has charge of the storerooms and storehouses of the municipality that may be provided by ordinance, in which must be stored all supplies and materials purchased by the municipality and not delivered to the various departments. (2) The director of finance or city manager shall inspect all supplies delivered to determine quality and quantity and conformance with specifications, and a voucher may not be honored unless the accompanying invoice is endorsed as approved. (3) The director of finance or city manager may require from the director of each department, at times that contracts for supplies are to be let, a requisition for the quantity and kind of supplies to be paid for from the appropriations of the department. (4) Upon certification that funds are available in the proper appropriations, the goods must be purchased and must be paid for from funds in the proper department for that purpose. However, this procedure may not prejudice the director of finance or city manager from purchasing goods for cash to the credit of the stores account to be furnished to the several departments on requisition. The goods must be paid for by the department to which the goods are furnished by warrant made payable to the stores account. (5) The director of finance or city manager may not furnish any supplies to or purchase any supplies for any department unless the department has an available appropriation balance in excess of all unpaid obligations sufficient to pay for the supplies. (6) Before making any purchase or sale, the director of finance or city manager shall give opportunity for competition. All proposals must be upon precise specifications and under rules established by the commission. Each order of purchase or sale must be approved and countersigned by the city manager or the deputy city manager. (7) In cases of emergency, purchases may be made without competition if a sufficient appropriation has been made against which purchases may lawfully be charged. In those cases, a copy of the order issued must be filed with the director of finance, together with a certificate by the head of the department stating the facts of the emergency. A copy of this certificate must be attached to and filed with the voucher covering payment for the supplies. The director of finance shall employ assistants and employees that are necessary to properly carry out the director's duties under the provisions of part 43 and this part. If desirable, the director may divide the office into divisions presided over by an accountant, a treasurer, and a purchasing agent.

History: En. Sec. 68, Ch. 152, L. 1917; re-en. Sec. 5466, R.C.M. 1921; amd. Sec. 13, Ch. 31, L. 1923; re-en. Sec. 5466, R.C.M. 1935; R.C.M. 1947, 11-3267(8) thru (13); amd. Sec. 393, Ch. 61, L. 2007.



7-3-4435. Approval required for certain contracts.

7-3-4435. Approval required for certain contracts. No contract involving an expenditure of more than $250 for material or supplies shall be awarded except upon the approval of the city manager and the commission.

History: En. Sec. 71, Ch. 152, L. 1917; re-en. Sec. 5469, R.C.M. 1921; re-en. Sec. 5469, R.C.M. 1935; R.C.M. 1947, 11-3270.



7-3-4436. Sinking fund trustees.

7-3-4436. Sinking fund trustees. (1) The members of the commission, the city manager, and the director of finance shall constitute the sinking fund trustees. The mayor shall be the president and the director of finance shall be the secretary of the trustees of the sinking fund. (2) The trustees of the sinking fund shall manage and control the sinking fund in the manner provided by laws of Montana or by ordinance.

History: En. Sec. 69, Ch. 152, L. 1917; re-en. Sec. 5467, R.C.M. 1921; re-en. Sec. 5467, R.C.M. 1935; R.C.M. 1947, 11-3268.



7-3-4437. through reserved.

7-3-4437 through 7-3-4440 reserved.



7-3-4441. Department of public service.

7-3-4441. Department of public service. Subject to the control and supervision of the city manager in all matters, the director of public service shall: (1) manage and have charge of: (a) the construction, improvement, repair, and maintenance of streets, sidewalks, alleys, lanes, bridges, viaducts, and other public highways; (b) sewers, drains, ditches, culverts, canals, streams, and watercourses; and (c) boulevards, squares, and other public places and grounds belonging to the municipality or dedicated to public use, except parks and playgrounds; (2) manage market houses, sewage disposal plants and farms, and all public utilities of the municipality; and (3) have charge of: (a) the enforcement of all obligations of privately owned or operated public utilities enforceable by the municipality; (b) the making and preservation of all surveys, maps, plans, drawings, and estimates for public work; (c) the cleaning, sprinkling, and lighting of streets and public places; (d) the collection and disposal of waste; and (e) the preservation of contracts, papers, plans, tools, and appliances belonging to the municipality and pertaining to the department.

History: En. Sec. 65, Ch. 152, L. 1917; re-en. Sec. 5463, R.C.M. 1921; re-en. Sec. 5463, R.C.M. 1935; R.C.M. 1947, 11-3264; amd. Sec. 394, Ch. 61, L. 2007.



7-3-4442. Local improvements.

7-3-4442. Local improvements. (1) The commission shall have the power by ordinance to provide for: (a) the construction, reconstruction, repair, and maintenance, by contract or directly by the employment of labor, of all things in the nature of local improvements; and (b) the payment of any part of the cost of any such improvement by levying and collecting special assessments upon abutting, adjacent, and contiguous or other specially benefited property, as provided by general law. (2) Whenever the payments for such improvements are to extend over a period of years and are to be paid for in installments, the proceedings and all things done in connection with such improvements are to be done in strict conformity with the provisions of parts 41 and 42 of chapter 12.

History: En. Sec. 87, Ch. 152, L. 1917; re-en. Sec. 5485, R.C.M. 1921; re-en. Sec. 5485, R.C.M. 1935; R.C.M. 1947, 11-3301.



7-3-4443. Utility connections.

7-3-4443. Utility connections. (1) The director of public service may compel the making of sewer, water, gas, and other connections whenever, in view of the contemplated street improvements or as a sanitary regulation, sewer, water, gas, or other connections should in the director's judgment be constructed. (2) The director shall cause written notice of the determination to be given to the owner of each lot or parcel of land to which connections are to be made. The notice must state the number and character of connections required. The notice must be served by a person designated by the director of public service, in the manner provided for the service of summons in civil actions. Nonresidents of the municipality or persons who cannot be found may be served by one publication of the notice in a daily newspaper of general circulation in the municipality if there is a newspaper and, if not, by one publication in a weekly newspaper. The notice must state the time within which the connections must be constructed, and if they are not constructed within the time, the work may be done by the municipality and the cost of the connections, together with a penalty of 5%, assessed against the lots and lands for which the connections are made. However, the city commission may in its discretion order and direct that the cost of making any connection by the municipality may be assessed without penalty and may be paid in annual installments over a period of not to exceed 8 years, together with interest on the cost at a rate not to exceed 6% a year payable annually on the deferred payments. The assessments must be certified and collected as other assessments for street improvements. The actual work of making the connections must be done under regulations that are provided for by ordinance.

History: En. Sec. 88, Ch. 152, L. 1917; re-en. Sec. 5486, R.C.M. 1921; re-en. Sec. 5486, R.C.M. 1935; amd. Sec. 1, Ch. 45, L. 1939; R.C.M. 1947, 11-3302; amd. Sec. 395, Ch. 61, L. 2007.



7-3-4444. Supervision of plats.

7-3-4444. Supervision of plats. (1) The director of public service is the supervisor of plats of the municipality. The director shall see that the regulations governing the platting of all lands require all streets and alleys to be of proper width and to be coterminous with the adjoining streets and alleys and that all other regulations are conformed with. Whenever the director considers it expedient to plat any portion of the territory within the corporate limits in which the necessary or convenient streets and alleys have not already been accepted by the municipality so as to become public streets or alleys or when any person plats any land within the corporate limits or within 3 miles of those limits, the director shall, if the plats are in accordance with the regulations prescribed for plats, endorse the director's written approval on the plats. (2) A plat subdividing lands within the corporate limits or within 3 miles of those limits may not be entitled to be recorded in the recorder's office of the county without the written approval endorsed on the plat.

History: En. Sec. 91, Ch. 152, L. 1917; re-en. Sec. 5489, R.C.M. 1921; re-en. Sec. 5489, R.C.M. 1935; R.C.M. 1947, 11-3305; amd. Sec. 396, Ch. 61, L. 2007.



7-3-4445. Subdivided lands.

7-3-4445. Subdivided lands. Subdivisions in the municipality must conform to the provisions of Title 76, chapter 3.

History: En. Sec. 89, Ch. 152, L. 1917; re-en. Sec. 5487, R.C.M. 1921; amd. Sec. 16, Ch. 31, L. 1923; re-en. Sec. 5487, R.C.M. 1935; R.C.M. 1947, 11-3303; amd. Sec. 26, Ch. 262, L. 1979.



7-3-4446. Acceptance of streets or alleys.

7-3-4446. Acceptance of streets or alleys. (1) No streets or alleys except those laid down on such plat and bearing the approval of the supervisor of plats, as hereinbefore provided, shall subsequently in any way be accepted as public streets or alleys by the municipality or shall any public funds be expended in the repair or improvement of streets or alleys subsequently laid out and not on such plat. This restriction shall not apply to a street or alley laid out by the municipality or to streets, alleys, or public grounds laid out on a plat by or with the approval of the supervisor of plats. (2) No street or alley hereafter dedicated to public use by the proprietor of ground in the municipality shall be deemed a public street or alley or under the care or control of the commission unless the dedication be accepted and confirmed by ordinance passed for such purpose or unless the provisions hereof relating to subdivisions shall have been complied with.

History: (1)En. Sec. 92, Ch. 152, L. 1917; re-en. Sec. 5490, R.C.M. 1921; re-en. Sec. 5490, R.C.M. 1935; Sec. 11-3306, R.C.M. 1947; (2)En. Sec. 95, Ch. 152, L. 1917; re-en. Sec. 5493, R.C.M. 1921; re-en. Sec. 5493, R.C.M. 1935; Sec. 11-3309, R.C.M. 1947; R.C.M. 1947, 11-3306, 11-3309.



7-3-4447. Supervision of public places.

7-3-4447. Supervision of public places. (1) The commission shall provide by ordinance for the care, supervision, control, and improvement of public highways, streets, avenues, alleys, sidewalks, public grounds, bridges, aqueducts, and viaducts within the municipality and shall cause them to be kept open, in repair, and free from nuisance. (2) When it deems it necessary, the commission may cause any street, alley, or public highway to be opened, straightened, altered, diverted, narrowed, widened, or vacated.

History: (1)En. Sec. 93, Ch. 152, L. 1917; re-en. Sec. 5491, R.C.M. 1921; re-en. Sec. 5491, R.C.M. 1935; Sec. 11-3307, R.C.M. 1947; (2)En. Sec. 94, Ch. 152, L. 1917; re-en. Sec. 5492, R.C.M. 1921; re-en. Sec. 5492, R.C.M. 1935; Sec. 11-3308, R.C.M. 1947; R.C.M. 1947, 11-3307, 11-3308.



7-3-4448. Vacating or changing name of street.

7-3-4448. Vacating or changing name of street. (1) The commission, in vacating any street or part of a street or changing the name of any street, may include in one ordinance the change of name or the vacation or narrowing of more than one street, alley, or avenue. Before vacating any street or part thereof or narrowing any street, the commission shall first pass a resolution declaring its intention to do so. (2) The city manager shall serve notice of the resolution, in the manner that service of summons is required to be made in civil actions, upon all persons who are owners or purchasers under contracts for deed of property that abuts upon the portion of the street affected by the proposed vacation or narrowing and shall publish notice once in one daily newspaper of general circulation in the municipality if there is one or if not, once in one weekly newspaper of like circulation. The notice shall state the time and place at which objections will be heard. (3) Unless at least 51% of the affected property owners object to the proposed vacation or narrowing, the commission may by ordinance declare such vacation or narrowing. The order of the commission vacating or narrowing a street or alley which has been dedicated to public use by the proprietor, to the extent that it is vacated or narrowed, operates as a revocation of the acceptance thereof by the commission, but the right-of-way and easement therein of any lot owner is not impaired thereby.

History: En. Sec. 96, Ch. 152, L. 1917; re-en. Sec. 5494, R.C.M. 1921; re-en. Sec. 5494, R.C.M. 1935; R.C.M. 1947, 11-3310; amd. Sec. 27, Ch. 262, L. 1979; amd. Sec. 5, Ch. 526, L. 1983.



7-3-4449. Grant of right to use or occupy public places.

7-3-4449. Grant of right to use or occupy public places. The commission shall have all powers to grant rights to occupy or use the streets, highways, bridges, or public places in the municipality that now are or hereafter may be granted to municipalities by the constitution or laws of Montana. Every ordinance or resolution passed by the commission granting the right to occupy or use streets, highways, or public places of municipalities shall be complete in the form in which it is finally passed and remain on file with the commission for inspection by the public for at least 1 week before the final adoption or passage thereof.

History: En. Sec. 98, Ch. 152, L. 1917; amd. Sec. 3, Ch. 44, L. 1919; re-en. Sec. 5496, R.C.M. 1921; re-en. Sec. 5496, R.C.M. 1935; R.C.M. 1947, 11-3312.



7-3-4450. Renewal of franchises.

7-3-4450. Renewal of franchises. The commission may by ordinance renew any grant for the construction or operation of any utility, at its expiration, subject to petition and referendum as hereinbefore provided.

History: En. Sec. 99, Ch. 152, L. 1917; re-en. Sec. 5497, R.C.M. 1921; re-en. Sec. 5497, R.C.M. 1935; R.C.M. 1947, 11-3313.



7-3-4451. Prohibition on exclusive grant or franchise.

7-3-4451. Prohibition on exclusive grant or franchise. No exclusive grant or renewal shall ever be granted, and no grant shall be renewed before 2 years prior to its expiration.

History: En. Sec. 100, Ch. 152, L. 1917; amd. Sec. 5, Ch. 44, L. 1919; re-en. Sec. 5498, R.C.M. 1921; re-en. Sec. 5498, R.C.M. 1935; R.C.M. 1947, 11-3314.



7-3-4452. Grant to operate public utility.

7-3-4452. Grant to operate public utility. (1) The commission shall, in any ordinance granting or renewing any grant to construct and operate a public utility, prescribe the manner in which the streets and public grounds shall be used and occupied. (2) The commission may by ordinance grant to any individual, company, or corporation operating a public utility the right to extend the appliances and service of such utility outside of the territory as designated by the franchise, subject to petition and referendum as hereinbefore stated. All such extensions shall become part of the aggregate property of the utility and shall be subject to all the obligations and reserved rights in favor of the municipality applicable to the property of the utility by virtue of the ordinance providing for its construction and operation. The right to use and maintain any such extension shall expire with the original grant of the utility to which the extension was made or any renewal thereof. (3) No consent of the owner of property abutting on any highway or public ground shall be required for the construction, extension, and maintenance or operation of any public utility by original grant or renewal unless such public utility is of such character that its construction or operation is an additional burden upon the rights of the property owners in such highways or public grounds.

History: (1)En. Sec. 101, Ch. 152, L. 1917; amd. Sec. 5, Ch. 44, L. 1919; re-en. Sec. 5499, R.C.M. 1921; re-en. Sec. 5499, R.C.M. 1935; Sec. 11-3315, R.C.M. 1947; (2)En. Sec. 103, Ch. 152, L. 1917; re-en. Sec. 5500, R.C.M. 1921; re-en. Sec. 5500, R.C.M. 1935; Sec. 11-3316, R.C.M. 1947; (3)En. Sec. 104, Ch. 152, L. 1917; re-en. Sec. 5501, R.C.M. 1921; re-en. Sec. 5501, R.C.M. 1935; Sec. 11-3317, R.C.M. 1947; R.C.M. 1947, 11-3315, 11-3316, 11-3317.



7-3-4453. Assessments for snow, ice, weed, and rubbish removal.

7-3-4453. Assessments for snow, ice, weed, and rubbish removal. The commission shall have the power to provide by ordinance for assessing against the abutting property the cost of removing from the sidewalks all accumulation of snow and ice and for assessing against the property the cost of cutting and removing therefrom nuisance weeds and rubbish.

History: En. Sec. 116, Ch. 152, L. 1917; re-en. Sec. 5513, R.C.M. 1921; re-en. Sec. 5513, R.C.M. 1935; R.C.M. 1947, 11-3329; amd. Sec. 25, Ch. 607, L. 1985.



7-3-4454. through reserved.

7-3-4454 through 7-3-4460 reserved.



7-3-4461. Department of law.

7-3-4461. Department of law. (1) The head of the department of law must be an attorney who has been admitted to practice in the state of Montana and must be known as the city attorney. (2) The department head is the legal adviser of and attorney and counsel for the municipality and for all the officers and departments of the municipality in matters relating to their official duties. The department head shall prosecute and defend all suits for and in behalf of the municipality and shall prepare all contracts, bonds, and other instruments in writing in which the municipality is concerned and shall endorse on each an approval of the form and correctness of the documents. (3) The department head shall employ the number of assistants that the commission may authorize by ordinance.

History: En. Sec. 64, Ch. 152, L. 1917; re-en. Sec. 5462, R.C.M. 1921; re-en. Sec. 5462, R.C.M. 1935; R.C.M. 1947, 11-3263; amd. Sec. 397, Ch. 61, L. 2007.



7-3-4462. Office of city judge.

7-3-4462. Office of city judge. (1) In each municipality having a commission-manager form of government, a city judge shall be elected every 4 years in a nonpartisan election held in conjunction with the regularly scheduled municipal election. The city judge shall hold office for a term of 4 years. (2) The qualifications to hold the office of city judge shall be set by ordinance by the commission. The ordinance shall be consistent with any rules adopted by the Montana supreme court on city judge qualifications. (3) If a vacancy occurs in the office of city judge, the commission shall appoint a qualified individual to serve for the remainder of the term.

History: (1)En. Sec. 72, Ch. 152, L. 1917; re-en. Sec. 5470, R.C.M. 1921; amd. Sec. 14, Ch. 31, L. 1923; re-en. Sec. 5470, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1977; Sec. 11-3271, R.C.M. 1947; (2)En. 11-3271.1 by Sec. 2, Ch. 219, L. 1977; Sec. 11-3271.1, R.C.M. 1947; (3)En. 11-3271.3 by Sec. 4, Ch. 219, L. 1977; Sec. 11-3271.3, R.C.M. 1947; R.C.M. 1947, 11-3271, 11-3271.1, 11-3271.3.



7-3-4463. Department of public welfare.

7-3-4463. Department of public welfare. (1) Subject to the supervision and control of the city manager in all matters, the director of public welfare shall manage all charitable, correctional, and reformatory institutions and agencies belonging to the municipality and the use of all recreational facilities of the municipality, including libraries, parks, and playgrounds. The director has charge of the inspection and supervision of public amusements and entertainments. The director shall enforce all laws, ordinances, and regulations relating to: (a) the preservation and promotion of the public health; (b) the prevention and restriction of disease; (c) the prevention, abatement, and suppression of nuisances; and (d) the sanitary inspection and supervision of the production, transportation, storage, and sale of foodstuffs. (2) The director shall cause a complete and accurate system of vital statistics to be kept. In time of epidemic or threatened epidemic, the director may enforce quarantine regulations that are appropriate to the emergency. The director of public welfare shall provide for the study of and research into causes of poverty, delinquency, crime, disease, and other social problems in the community and shall, by means of lectures and exhibits, promote the education and understanding of the community in those matters that affect the public welfare. (3) The health officer of the municipality is under the direction and control of the director of public welfare, shall enforce all ordinances and laws relating to health, and shall perform all duties and have all powers provided by general law relative to the public health to be exercised in municipalities by health officers. Regulations affecting the public health in addition to those established by general law and for the violation of which penalties are imposed must be enacted by the commission and enforced as provided in this part.

History: En. Sec. 66, Ch. 152, L. 1917; re-en. Sec. 5464, R.C.M. 1921; re-en. Sec. 5464, R.C.M. 1935; R.C.M. 1947, 11-3265; amd. Sec. 398, Ch. 61, L. 2007.



7-3-4464. Department of public safety.

7-3-4464. Department of public safety. (1) Subject to the supervision and control of the city manager in all matters, the director of public safety is the executive head of the division of police and fire. The director is also the chief administrative authority in all matters affecting the inspection and regulation of the erection, maintenance, repair, and occupancy of buildings as prescribed by the commission or established by the general law of Montana. The director is also charged with the enforcement of all laws and ordinances relating to weights and measures. (2) This section does not affect, impair, restrict, or repeal any provisions of general law authorizing the levying of taxes to provide for firefighters, police, and sanitary police pension funds and to create and perpetuate boards of trustees for the administration of those funds.

History: En. Sec. 67, Ch. 152, L. 1917; re-en. Sec. 5465, R.C.M. 1921; amd. Sec. 12, Ch. 31, L. 1923; amd. Sec. 1, Ch. 173, L. 1925; re-en. Sec. 5465, R.C.M. 1935; amd. Sec. 1, Ch. 150, L. 1947; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-3266(1), (6); amd. Sec. 399, Ch. 61, L. 2007.



7-3-4465. Police department.

7-3-4465. Police department. (1) The chief of police has exclusive control of the stationing and transfer of all patrol officers and other officers and employees constituting the police force, under rules that the director of public safety may prescribe. The police force must be composed of a chief of police and officers, patrol officers, and other employees that the city manager may determine. In the case of a riot, in the event of an emergency, or at the time of elections or similar occasions, the director of public safety may appoint additional patrol officers and officers for temporary service who need not be in the classified service. (2) A person may not act as a special detective or special police officer for any purpose whatsoever except upon the written authority of the director of public safety. The written authority may be exercised only under the direction and control of the chief of police and for a specified time. (3) Title 7, chapter 32, parts 2 and 41, and Title 19, chapters 9 and 19, are in all respects applicable to and govern the police departments of all cities and towns under the commission-manager form of government provided for in this part.

History: En. Sec. 67, Ch. 152, L. 1917; re-en. Sec. 5465, R.C.M. 1921; amd. Sec. 12, Ch. 31, L. 1923; amd. Sec. 1, Ch. 173, L. 1925; re-en. Sec. 5465, R.C.M. 1935; amd. Sec. 1, Ch. 150, L. 1947; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-3266(part); amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 400, Ch. 61, L. 2007; amd. Sec. 1, Ch. 291, L. 2009.



7-3-4466. Fire department.

7-3-4466. Fire department. (1) The fire chief shall have exclusive control of the stationing and transfer of all firefighters and other officers and employees constituting the fire force, under such rules as the director of public safety may prescribe. The fire force shall be composed of a chief and such other officers, firefighters, and employees as the city manager may from time to time determine. In case of riot, conflagration, or emergency, the director of public safety may appoint additional firefighters and other officers for temporary service, who need not be in the classified service. (2) The provisions of part 41 of chapter 33 and chapter 18 of Title 19 shall in all respects be applicable to and govern fire departments of all cities and towns operating under the commission-manager plan of government.

History: En. Sec. 67, Ch. 152, L. 1917; re-en. Sec. 5465, R.C.M. 1921; amd. Sec. 12, Ch. 31, L. 1923; amd. Sec. 1, Ch. 173, L. 1925; re-en. Sec. 5465, R.C.M. 1935; amd. Sec. 1, Ch. 150, L. 1947; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-3266(part).









CHAPTER 4. OFFICERS AND EMPLOYEES

Part 1. General Provisions

7-4-101. Filing of oath of office.

7-4-101. Filing of oath of office. Every oath of office, certified by the officer before whom the same was taken, must be filed within the time required by law, except when otherwise specially provided, as follows: (1) in the office of the secretary of state for all officers whose authority is not limited to any particular county; (2) in the office of the clerk of the respective county for all elected or appointed officers for any county, all officers whose duties are local or whose residence in any particular county is prescribed by law, and the clerks of the district courts.

History: En. Sec. 1014, Pol. C. 1895; re-en. Sec. 366, Rev. C. 1907; re-en. Sec. 434, R.C.M. 1921; Cal. Pol. C. Sec. 909; re-en. Sec. 434, R.C.M. 1935; amd. Sec. 1, Ch. 77, L. 1949; R.C.M. 1947, 59-417(part).



7-4-102. Office hours.

7-4-102. Office hours. (1) Unless otherwise provided by law, each officer shall keep the officer's office open for the transaction of business during the office hours determined by the governing body by resolution after a public hearing and only if consented to by any affected elected county officer each day except Saturdays and legal holidays. (2) County and city treasurers may, in the interest of the safekeeping of funds, securities, and records under their control, close their offices during the period from noon to 1 p.m. every day. (3) The governing body of a third-class city or town may establish days and times when municipal offices are open to conduct business.

History: En. Sec. 1134, Pol. C. 1895; re-en. Sec. 436, Rev. C. 1907; re-en. Sec. 453, R.C.M. 1921; Cal. Pol C. Sec. 1030; amd. Sec. 1, Ch. 5, L. 1931; re-en. Sec. 453, R.C.M. 1935; amd. Sec. 1, Ch. 22, L. 1951; amd. Sec. 1, Ch. 253, L. 1957; amd. Sec. 1, Ch. 2, L. 1961; amd. Sec. 1, Ch. 33, L. 1961; R.C.M. 1947, 59-510(2)(part); amd. Sec. 1, Ch. 2, Sp. L. June 1989; amd. Sec. 2, Ch. 216, L. 1995.






Part 5. Local Government Employee Incentive Award Program

7-4-501. Establishment of program -- award value limited.

7-4-501. Establishment of program -- award value limited. (1) A governing body may develop and administer an employee incentive award program to appropriately recognize and monetarily reward local government employees in a timely manner for: (a) suggestions or inventions that contribute to the efficiency, economy, or other improvement of local government by reducing costs of governmental operations; or (b) participation in or successful completion of a program designed to improve employee health or enhance employee safety. (2) An award to an individual under this part may not exceed $50 in value.

History: En. Sec. 2, Ch. 87, L. 1991; amd. Sec. 1, Ch. 122, L. 2009.



7-4-502. Definitions.

7-4-502. Definitions. As used in this part, the following definitions apply: (1) "Agency" means any office, board, bureau, commission, or department operated by a local government. (2) "Governing body" means the legislative authority of a local government. (3) "Local government" means any city, town, county, consolidated city-county, or school district.

History: En. Sec. 1, Ch. 87, L. 1991.



7-4-503. Powers and duties of governing body.

7-4-503. Powers and duties of governing body. A governing body shall: (1) adopt regulations to equitably administer the employee incentive award program; (2) provide an opportunity for all employees to participate in the program; (3) assist agencies in making incentive awards under the program; (4) grant or deny incentive awards in consultation with the incentive awards advisory council if there is such a council; (5) determine the amount of each incentive award; (6) designate the source of funding for the awards; and (7) hear appeals from employees on the operation of the program.

History: En. Sec. 3, Ch. 87, L. 1991.



7-4-504. Appointment and functions of advisory council -- governing body as advisory council.

7-4-504. Appointment and functions of advisory council -- governing body as advisory council. (1) The governing body may appoint an incentive awards advisory council. Members of the advisory council must be selected from a diverse group to adequately represent employees. (2) The advisory council shall meet regularly and consult with the governing body to review all proposed incentive awards and to recommend granting or rejecting proposed awards. (3) The governing body may serve as the incentive awards advisory council in lieu of appointing a separate council.

History: En. Sec. 4, Ch. 87, L. 1991.



7-4-505. Eligibility for award.

7-4-505. Eligibility for award. (1) Except as provided in subsection (2), an employee may be eligible for an incentive award if: (a) the employee's suggestion or invention results in eliminating or reducing an agency's expenditures or improving services to the public by permitting more work to be accomplished without increasing the cost of governmental operations; or (b) the employee participates in or successfully completes a program designed to improve employee health or enhance employee safety. (2) (a) An employee may not be eligible for an incentive award under subsection (1)(a) if the employee's suggestion or invention directly relates to the employee's assigned duties and responsibilities unless the proposal warrants special recognition as determined by the governing body. (b) Suggestions or inventions relating to the following matters may not be considered for awards: (i) personnel grievances; (ii) classification and pay of positions; (iii) matters recommended for study or review; and (iv) proposals resulting from assigned or contracted audits, studies, surveys, reviews, or research.

History: En. Sec. 5, Ch. 87, L. 1991; amd. Sec. 401, Ch. 61, L. 2007; amd. Sec. 2, Ch. 122, L. 2009.



7-4-506. Agency head to grant award.

7-4-506. Agency head to grant award. After an agency implements an employee's suggestion or invention and the amount of monetary savings to the local government is estimated or an employee participates in or successfully completes a health or safety program, an agency head, upon written application to and approval from the governing body and the incentive awards advisory council, if there is a council, may grant an incentive award to an employee whose proposal or activity meets the requirements of 7-4-505.

History: En. Sec. 6, Ch. 87, L. 1991; amd. Sec. 3, Ch. 122, L. 2009.






Part 21. County Commissioners

7-4-2101. Composition of board of county commissioners.

7-4-2101. Composition of board of county commissioners. Each county may have a board of county commissioners consisting of three members or any other number provided for under any of the forms of government allowed under Title 7, chapter 3.

History: En. Sec. 4210, Pol. C. 1895; re-en. Sec. 2881, Rev. C. 1907; re-en. Sec. 4452, R.C.M. 1921; Cal. Pol. C. Sec. 4022; amd. Sec. 1, Ch. 118, L. 1933; re-en. Sec. 4452, R.C.M. 1935; amd. Sec. 1, Ch. 123, L. 1973; R.C.M. 1947, 16-901(part); amd. Sec. 2, Ch. 291, L. 2009.



7-4-2102. Division of county into commissioner districts.

7-4-2102. Division of county into commissioner districts. (1) In each county of the state, following each federal decennial census, the board of county commissioners shall divide their respective counties into as many commissioner districts as there are county commissioners and ensure that the districts are as compact and equal in population and area as possible. The apportionment may take place at any time for the purpose of equalizing in population and area the commissioner districts. However, a commissioner district may not at any time be changed to affect the term of office of any county commissioner who has been elected. A change in the boundaries of any commissioner district may not be made between the date that falls 6 months before a county commissioner primary election and the date of the general election. (2) The district judge or judges of the county shall review the action of the commissioners to determine whether or not the action meets the requirements of this section.

History: (1), (2)En. 16-902.1 by Sec. 1, Ch. 298, L. 1974; Sec. 16-902.1, R.C.M. 1947; (3)En. 16-902.5 by Sec. 5, Ch. 298, L. 1974; Sec. 16-902.5, R.C.M. 1947; R.C.M. 1947, 16-902.1, 16-902.5; amd. Sec. 1, Ch. 182, L. 1983; amd. Sec. 3, Ch. 291, L. 2009; amd. Sec. 1, Ch. 40, L. 2013.



7-4-2103. Filing of certificate designating districts.

7-4-2103. Filing of certificate designating districts. When such division of commissioner districts has been made, there shall be filed in the office of the county clerk and recorder of such county a certificate designating the metes and bounds of the boundary lines and limits of each commissioner district. The certificate shall be dated and signed by the district court judge or judges of the county.

History: En. 16-902.2 by Sec. 2, Ch. 298, L. 1974; R.C.M. 1947, 16-902.2.



7-4-2104. Commissioners to be elected by district.

7-4-2104. Commissioners to be elected by district. (1) At each general election, the member or members of the board of county commissioners to be elected must be selected from the residents and electors of the district or districts in which the vacancy occurs, but the election of the member or members of the board must be submitted to the entire electorate of the county unless otherwise provided for under: (a) a plan of government provided for in a county adopting an optional or alternative form of government; or (b) a court order. (2) A person may not be elected as a member of a board of county commissioners unless the person has resided in the county and the district for at least 2 years preceding the general election.

History: En. 16-902.3 by Sec. 3, Ch. 298, L. 1974; R.C.M. 1947, 16-902.3; amd. Sec. 1, Ch. 224, L. 1987; amd. Sec. 1, Ch. 183, L. 2001; amd. Sec. 4, Ch. 291, L. 2009.



7-4-2105. Term of office.

7-4-2105. Term of office. (1) The term of office of county commissioners is 6 years unless otherwise provided for under a plan of government provided for in a county adopting an optional or alternative form of government. A county commissioner takes office at 12:01 a.m. on January 1 succeeding the date of the election at which the county commissioner was elected. (2) A county commissioner elected to take office shall take the oath of office on or before the last business day of December following the commissioner's election, except as provided for in 7-4-2106.

History: En. Sec. 4210, Pol. C. 1895; re-en. Sec. 2881, Rev. C. 1907; re-en. Sec. 4452, R.C.M. 1921; Cal. Pol. C. Sec. 4022; amd. Sec. 1, Ch. 118, L. 1933; re-en. Sec. 4452, R.C.M. 1935; amd. Sec. 1, Ch. 123, L. 1973; R.C.M. 1947, 16-901(part); amd. Sec. 4, Ch. 220, L. 1985; amd. Sec. 1, Ch. 421, L. 1997; amd. Sec. 1, Ch. 131, L. 2007; amd. Sec. 5, Ch. 291, L. 2009.



7-4-2106. Vacancy on board of county commissioners -- resigning member not to participate in filling pending vacancy.

7-4-2106. Vacancy on board of county commissioners -- resigning member not to participate in filling pending vacancy. (1) For the purposes of this part, "vacancy" has the same meaning as prescribed in 2-16-501. (2) Whenever a vacancy occurs in the board of county commissioners from a failure to elect or otherwise, the remaining county commissioners shall fill the vacancy and the appointee shall hold office until the next general election unless otherwise provided in subsection (3) or (4). The procedure to be used to fill the vacancy is as follows: (a) If the former incumbent represented a party eligible for a primary election under 13-10-601, the county central committee of that party shall submit to the remaining commissioners three names of people who have lived in the unrepresented district for at least 2 years preceding the day the vacancy occurs. The remaining commissioners shall appoint one of these three to fill the vacancy. Whenever the remaining commissioners are unable to elect an appointee from the submitted list, they shall request a second list of three names from the county central committee. The second list may not contain any of the names submitted on the first list. The remaining commissioners shall then select an appointee from the individuals named on both lists. (b) If the former incumbent was independent or was originally nominated by a party that does not meet the requirements of 13-10-601 or if the vacancy occurs from a failure to elect, the remaining commissioners shall invite applications for the vacancy in a notice published as provided in 13-1-108 and shall accept an application from any person who has lived in the unrepresented district for at least 2 years preceding the day the vacancy occurs. The remaining commissioners shall appoint one of these applicants to fill the vacancy. (3) Whenever a vacancy occurs prior to August 1 before the general election held during the second or fourth year of the term, an individual must be elected to complete the term at that general election. The election procedure to be used to elect the successor is as follows: (a) Whenever the vacancy occurs prior to March 1 before the primary election during the second or fourth year of the term, the same procedure must be used as is used to elect county commissioners to full 6-year terms. (b) Whenever the vacancy occurs on or after March 1 preceding the primary election, any political party desiring to enter a candidate in the general election shall select a candidate as provided in 13-38-204. A political party shall notify the county election administrator of the party nominee. A person desiring to be a candidate as an independent shall follow the procedures provided in 13-10-501 and 13-10-502. The petition for an independent candidate must be filed with the county election administrator prior to August 1 before the general election. A candidate for a nonpartisan office shall file as provided in Title 13, chapter 14. (4) Whenever a vacancy occurs after July 31 preceding the general election held during the fourth year of the term, the person appointed by the remaining county commissioners under subsection (2) shall serve until the end of the term. (5) (a) If multiple vacancies occur simultaneously so that a quorum cannot be established, the county compensation board provided for in 7-4-2503 shall, subject to subsection (5)(c) of this section, appoint enough commissioners to allow for a quorum to be established. The vacancies must be filled in the order in which the commissioners' terms would have expired. (b) If vacancies occur at different times but, because appointments have not yet been made, a quorum cannot be established, the county compensation board shall, subject to subsection (5)(c), appoint enough commissioners to allow for a quorum to be established. The county compensation board shall appoint each commissioner in the order that the vacancy occurred. (c) (i) A commissioner appointed under this subsection (5) must meet the residency requirement in 7-4-2104(2) and must be from the same district as the commissioner being replaced. (ii) If a commissioner being replaced represented a party eligible for a primary election under 13-10-601, the county central committee of that party shall, within 30 days of the occurrence of the vacancy, submit to the county compensation board three names of people who have lived in the unrepresented district for at least 2 years prior to the occurrence of the vacancy. The county compensation board shall appoint each commissioner from the list of names provided by the county central committee. (d) Once a quorum can be established, the county commissioners forming the quorum shall appoint the remaining commissioners as provided in this section. (e) If a county compensation board does not exist, appointments under this subsection (5) must be made by a district judge having jurisdiction in the county. (6) If a member of the board of county commissioners has submitted the member's resignation as provided in 2-16-502 or if proceedings have begun to remove the member from office under 2-16-501, that member may not be considered to be a remaining member of the commission as provided in this section and may not participate in filling the vacancy to be created when the resignation becomes effective.

History: En. Sec. 4212, Pol. C. 1895; re-en. Sec. 2883, Rev. C. 1907; amd. Sec. 1, Ch. 5, L. 1913; amd. Sec. 1, Ch. 28, L. 1921; re-en. Sec. 4454, R.C.M. 1921; Cal. Pol. C. Sec. 4026; re-en. Sec. 4454, R.C.M. 1935; R.C.M. 1947, 16-903; amd. Sec. 2, Ch. 526, L. 1979; amd. Sec. 14, Ch. 250, L. 1985; amd. Sec. 1, Ch. 551, L. 1985; amd. Sec. 32, Ch. 42, L. 1997; amd. Sec. 1, Ch. 219, L. 2007; amd. Sec. 2, Ch. 266, L. 2011; amd. Sec. 3, Ch. 143, L. 2013.



7-4-2107. Compensation of county commissioners.

7-4-2107. Compensation of county commissioners. (1) Subject to subsection (2), each member of the board of county commissioners shall receive an annual salary equal to the annual salary established in 7-4-2503 for the clerk and recorder plus $2,000. (2) Each board may elect to serve on a part-time rather than a full-time basis and receive part-time annual salaries based on the annual salary established in 7-4-2503(1)(a) for the clerk and recorder. (3) This section does not apply to counties that have adopted a charter form of government.

History: En. Sec. 347, 5th Div. Rev. Stat. 1879; amd. Sec. 755, 5th Div. Comp. Stat. 1887; amd. Sec. 4222, Pol. C. 1895; re-en. Sec. 2893, Rev. C. 1907; re-en. Sec. 4464, R.C.M. 1921; re-en. Sec. 4464, R.C.M. 1935; amd. Sec. 1, Ch. 176, L. 1939; amd. Sec. 1, Ch. 4, L. 1949; amd. Sec. 1, Ch. 100, L. 1951; amd. Sec. 1, Ch. 82, L. 1955; amd. Sec. 1, Ch. 238, L. 1957; amd. Sec. 1, Ch. 113, L. 1963; amd. Sec. 1, Ch. 260, L. 1965; amd. Sec. 1, Ch. 56, L. 1967; amd. Sec. 1, Ch. 223, L. 1967; amd. Sec. 1, Ch. 177, L. 1969; amd. Sec. 1, Ch. 415, L. 1973; amd. Sec. 6, Ch. 439, L. 1975; amd. Sec. 3, Ch. 493, L. 1977; R.C.M. 1947, 16-912(part); amd. Sec. 2, Ch. 518, L. 1981; amd. Sec. 1, Ch. 264, L. 1985; amd. Sec. 2, Ch. 12, Sp. L. June 1986; amd. Sec. 1, Ch. 527, L. 1991; amd. Sec. 1, Ch. 28, L. 1993; amd. Sec. 2, Ch. 507, L. 2001.



7-4-2108. Mileage allowance for county commissioners -- expenses.

7-4-2108. Mileage allowance for county commissioners -- expenses. (1) In addition to the salary provided by 7-4-2107(1), each member of the board of county commissioners must receive a mileage allowance as provided in 2-18-503 for the distance necessarily traveled in going to and returning from the county seat and the commissioner's place of residence each day that the trip is actually made and while engaged in the performance of official duties. (2) A county commissioner whose place of residence is 50 miles or more from the county seat, as measured by the usual route of travel, and who elects to remain more than one day in the county seat to attend sessions of the board or perform official duties is entitled to receive, in addition to mileage for one round trip between the commissioner's place of residence and the county seat, the rate for lodging established in Title 2, chapter 18, part 5, or the amount calculated in this section for mileage, whichever is less, as expenses for each day's attendance on sessions of the board while engaged in the performance of official duties. (3) All claims for lodging expense reimbursement allowed under this section must be documented by an appropriate receipt. (4) When other than commercial, nonreceiptable lodging facilities are utilized by a county commissioner, the rate for noncommercial, nonreceiptable lodging established in Title 2, chapter 18, part 5, is authorized for lodging expenses for each day in which travel involves an overnight stay in lieu of the amount authorized in this section. However, when overnight accommodations are provided at the expense of any government entity, reimbursement may not be claimed for lodging. (5) This section does not apply to counties that have adopted a charter form of government.

History: En. Sec. 347, 5th Div. Rev. Stat. 1879; amd. Sec. 755, 5th Div. Comp. Stat. 1887; amd. Sec. 4222, Pol. C. 1895; re-en. Sec. 2893, Rev. C. 1907; re-en. Sec. 4464, R.C.M. 1921; re-en. Sec. 4464, R.C.M. 1935; amd. Sec. 1, Ch. 176, L. 1939; amd. Sec. 1, Ch. 4, L. 1949; amd. Sec. 1, Ch. 100, L. 1951; amd. Sec. 1, Ch. 82, L. 1955; amd. Sec. 1, Ch. 238, L. 1957; amd. Sec. 1, Ch. 113, L. 1963; amd. Sec. 1, Ch. 260, L. 1965; amd. Sec. 1, Ch. 56, L. 1967; amd. Sec. 1, Ch. 223, L. 1967; amd. Sec. 1, Ch. 177, L. 1969; amd. Sec. 1, Ch. 415, L. 1973; amd. Sec. 6, Ch. 439, L. 1975; amd. Sec. 3, Ch. 493, L. 1977; R.C.M. 1947, 16-912(part); amd. Sec. 1, Ch. 370, L. 1979; amd. Sec. 402, Ch. 61, L. 2007; amd. Sec. 6, Ch. 291, L. 2009.



7-4-2109. Presiding officer of board.

7-4-2109. Presiding officer of board. The board of county commissioners must elect one of its members presiding officer. The presiding officer shall preside at all meetings of the board, and in case of the presiding officer's absence or inability to act, the members present shall select one of their number to act temporarily as presiding officer.

History: En. Sec. 4214, Pol. C. 1895; re-en. Sec. 2885, Rev. C. 1907; re-en. Sec. 4456, R.C.M. 1921; Cal. Pol. C. Sec. 4028; re-en. Sec. 4456, R.C.M. 1935; R.C.M. 1947, 16-905(part); amd. Sec. 403, Ch. 61, L. 2007.



7-4-2110. Supervision of county and other officers.

7-4-2110. Supervision of county and other officers. The board of county commissioners has jurisdiction and power, under the limitations and restrictions that are prescribed by law, to: (1) supervise the official conduct of all county officers and officers of all districts and other subdivisions of the county charged with assessing, collecting, safekeeping, managing, or disbursing public revenue; (2) see that the officers faithfully perform their duties; (3) direct prosecutions for delinquencies; (4) when necessary, require the officers to renew their official bonds, make reports, and present their books and accounts for inspection; and (5) require the officers to supervise staff in a manner that complies with personnel policies and procedures adopted by the county governing body.

History: Secs. 4465-4465.29, R.C.M. 1935, en. as Sec. 4230, Pol. C. 1895; re-en. Sec. 2894, Rev. C. 1907; amd. Sec. 1, Ch. 15, L. 1919; Subd. 5 amd. Sec. 1, Ch. 84, L. 1919; amd. Sec. 1, Ch. 94, L. 1919; re-en. Sec. 4465, R.C.M. 1921; Cal. Pol. C. Sec. 4046; amd. Sec. 1, Ch. 95, L. 1923; amd. Sec. 1, Ch. 54, L. 1927; amd. Sec. 1, Ch. 38, L. 1929; Subd. 28 amd. Sec. 1, Ch. 142, L. 1929; amd. Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465, R.C.M. 1935; amd. Sec. 1, Ch. 16, L. 1965; R.C.M. 1947, 16-1001(part); amd. Sec. 1, Ch. 112, L. 2003.



7-4-2111. Indemnity insurance for county officers.

7-4-2111. Indemnity insurance for county officers. The board of county commissioners may pay a proper charge to any insurance company authorized to do business in this state or to a self-insurance pool insuring counties as authorized by 2-9-211 for insurance providing indemnity for or protection to any county officer against liability for the loss, without fault, connivance, or neglect on the officer's part, of money, securities, or other property for which the officer is accountable to the county.

History: Secs. 4465-4465.29, R.C.M. 1935, en. as Sec. 4230, Pol. C. 1895; re-en. Sec. 2894, Rev. C. 1907; amd. Sec. 1, Ch. 15, L. 1919; Subd. 5 amd. Sec. 1, Ch. 84, L. 1919; amd. Sec. 1, Ch. 94, L. 1919; re-en. Sec. 4465, R.C.M. 1921; Cal. Pol. C. Sec. 4046; amd. Sec. 1, Ch. 95, L. 1923; amd. Sec. 1, Ch. 54, L. 1927; amd. Sec. 1, Ch. 38, L. 1929; Subd. 28 amd. Sec. 1, Ch. 142, L. 1929; amd. Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465, R.C.M. 1935; amd. Sec. 1, Ch. 16, L. 1965; R.C.M. 1947, 16-1001(part); amd. Sec. 404, Ch. 61, L. 2007; amd. Sec. 7, Ch. 291, L. 2009.



7-4-2112. County seal.

7-4-2112. County seal. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to adopt a seal for the board. A description and impression thereof must be filed by the clerk in the offices of the county clerk and the secretary of state.

History: En. Subd. 24, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.23, R.C.M. 1935; R.C.M. 1947, 16-1026.



7-4-2113. Liability on official bond of commissioner.

7-4-2113. Liability on official bond of commissioner. In addition to any other penalty provided in this code, a county commissioner who neglects or refuses to perform any duty imposed on the commissioner without just cause, who willfully violates any law provided for the commissioner's government as an officer, who fraudulently or corruptly performs any duty imposed on the commissioner, or who willfully, fraudulently, or corruptly attempts to perform an act unauthorized by law as commissioner forfeits to the county $500 for every act, to be recovered on the commissioner's official bond, and is further liable on the official bond to any person injured by the act for all damages sustained.

History: En. Sec. 4295, Pol. C. 1895; re-en. Sec. 2954, Rev. C. 1907; re-en. Sec. 4520, R.C.M. 1921; Cal. Pol. C. Sec. 4086; re-en. Sec. 4520, R.C.M. 1935; R.C.M. 1947, 16-1161; amd. Sec. 405, Ch. 61, L. 2007.






Part 22. County Officers in General

7-4-2201. General qualifications for county office.

7-4-2201. General qualifications for county office. A person is not eligible for a county office who at the time of election is not: (1) of the voting age required by the Montana constitution; (2) a citizen of the state; and (3) (a) an elector of the county in which the duties of the office are to be exercised; or (b) in the case of an office consolidated between two or more counties, an elector in one of the counties in which the duties of the office are to be exercised.

History: En. Sec. 4310, Pol. C. 1895; re-en. Sec. 2955, Rev. C. 1907; re-en. Sec. 4723, R.C.M. 1921; Cal. Pol. C. Sec. 4101; re-en. Sec. 4723, R.C.M. 1935; amd. Sec. 1, Ch. 423, L. 1971; R.C.M. 1947, 16-2401; amd. Sec. 1, Ch. 60, L. 1999.



7-4-2202. General qualifications for district or township offices.

7-4-2202. General qualifications for district or township offices. A person is not eligible to a district or township office unless the person is: (1) of voting age as required by the Montana constitution; (2) a citizen of the state; and (3) an elector of the district or township in which the duties of the office are to be exercised or for which the person is elected.

History: En. Sec. 4311, Pol. C. 1895; re-en. Sec. 2956, Rev. C. 1907; re-en. Sec. 4724, R.C.M. 1921; Cal. Pol. C. Sec. 4102; re-en. Sec. 4724, R.C.M. 1935; amd. Sec. 2, Ch. 423, L. 1971; R.C.M. 1947, 16-2402; amd. Sec. 406, Ch. 61, L. 2007.



7-4-2203. County officers.

7-4-2203. County officers. (1) There may be elected or appointed the following county officers, who shall possess the qualifications for suffrage prescribed by the Montana constitution and other qualifications as may be prescribed by law: (a) one county attorney; (b) one clerk of the district court; (c) one county clerk; (d) one sheriff; (e) one treasurer; (f) one auditor if authorized by 7-6-2401; (g) one county superintendent of schools; (h) one county surveyor; (i) one assessor; (j) one coroner; (k) one public administrator; and (l) at least one justice of the peace. (2) The commissioners may appoint at their discretion constables. More than one constable may be appointed for each justice's court. (3) All elective township officers may be elected at each general election as now provided by law.

History: En. Sec. 4315, Pol. C. 1895; re-en. Sec. 2960, Rev. C. 1907; re-en. Sec. 4728, R.C.M. 1921; Cal. Pol. C. Sec. 4109; re-en. Sec. 4728, R.C.M. 1935; amd. Sec. 1, Ch. 134, L. 1939; amd. Sec. 16, Ch. 123, L. 1973; amd. Sec. 1, Ch. 129, L. 1973; amd. Sec. 12, Ch. 491, L. 1973; amd. Sec. 3, Ch. 253, L. 1975; R.C.M. 1947, 16-2406(part); amd. Sec. 1, Ch. 443, L. 1979; amd. Sec. 1, Ch. 228, L. 1989.



7-4-2204. Township officers.

7-4-2204. Township officers. The officers of townships are as provided elsewhere in this code or by the board of county commissioners.

History: En. Sec. 4313, Pol. C. 1895; re-en. Sec. 2958, Rev. C. 1907; re-en. Sec. 4726, R.C.M. 1921; Cal. Pol. C. Sec. 4104; re-en. Sec. 4726, R.C.M. 1935; amd. Sec. 10, Ch. 491, L. 1973; amd. Sec. 2, Ch. 253, L. 1975; R.C.M. 1947, 16-2404.



7-4-2205. Term of office -- oath.

7-4-2205. Term of office -- oath. (1) Each person elected to an office named in 7-4-2203 holds the office for the term of 4 years and until a successor is elected and qualified. (2) A person appointed to any of the different offices serves at the pleasure of the commissioners. (3) Each officer who is mentioned in this part and who is elected to office shall: (a) take the oath of office on or before the last business day of December following the officer's election; and (b) take office at 12:01 a.m. on January 1 following the officer's election.

History: En. Sec. 4315, Pol. C. 1895; re-en. Sec. 2960, Rev. C. 1907; re-en. Sec. 4728, R.C.M. 1921; Cal. Pol. C. Sec. 4109; re-en. Sec. 4728, R.C.M. 1935; amd. Sec. 1, Ch. 134, L. 1939; amd. Sec. 16, Ch. 123, L. 1973; amd. Sec. 1, Ch. 129, L. 1973; amd. Sec. 12, Ch. 491, L. 1973; amd. Sec. 3, Ch. 253, L. 1975; R.C.M. 1947, 16-2406(part); amd. Sec. 1, Ch. 71, L. 1983; amd. Sec. 2, Ch. 421, L. 1997; amd. Sec. 2, Ch. 131, L. 2007.



7-4-2206. Vacancies -- appointment of interim officer.

7-4-2206. Vacancies -- appointment of interim officer. (1) For the purposes of this part, "vacancy" has the same meaning as prescribed in 2-16-501. (2) (a) Vacancies in all county offices, except that of county commissioner, must be filled by appointment by the board of county commissioners. Except as provided in subsections (3) and (4), the appointee holds the office, if elective, until the person elected at the next general election is certified pursuant to 13-15-406. If the office is not elective, the appointee serves at the pleasure of the commissioners. (b) The commissioners may appoint a person to serve as an interim officer for the time period between occurrence of the vacancy and the date on which the vacancy is filled pursuant to this section. A person appointed as an interim officer must have the qualifications required under this chapter for the office to which the person has been appointed. Upon appointment, the interim officer is authorized to perform the duties assigned by law to that office. (3) Whenever a vacancy occurs prior to August 1 before the general election held during the second year of the term, an individual must be elected to complete the term at that general election. The election procedure to be used to elect the successor is as follows: (a) Whenever the vacancy occurs prior to March 1 before the primary election during the second year of the term, the same procedure must be used as is used to elect a person to that office for a full 4-year term. (b) Whenever the vacancy occurs on or after March 1 before the primary election, any political party desiring to enter a candidate in a partisan election in the general election shall select a candidate as provided in 13-38-204. A political party shall notify the county election administrator of the party nominee. A person desiring to be a candidate as an independent shall follow the procedures provided in 13-10-501 and 13-10-502. The petition for an independent candidate must be filed with the county election administrator prior to August 1 before the general election. A candidate for a nonpartisan office shall file as provided in Title 13, chapter 14. (4) Whenever a vacancy occurs on or after July 31 before the general election held during the second year of the term, the person appointed by the commissioners under subsection (2) shall serve until the end of the term.

History: En. Sec. 4315, Pol. C. 1895; re-en. Sec. 2960, Rev. C. 1907; re-en. Sec. 4728, R.C.M. 1921; Cal. Pol. C. Sec. 4109; re-en. Sec. 4728, R.C.M. 1935; amd. Sec. 1, Ch. 134, L. 1939; amd. Sec. 16, Ch. 123, L. 1973; amd. Sec. 1, Ch. 129, L. 1973; amd. Sec. 12, Ch. 491, L. 1973; amd. Sec. 3, Ch. 253, L. 1975; R.C.M. 1947, 16-2406(part); amd. Sec. 3, Ch. 526, L. 1979; amd. Sec. 15, Ch. 250, L. 1985; amd. Sec. 33, Ch. 42, L. 1997; amd. Sec. 1, Ch. 226, L. 1997; amd. Sec. 1, Ch. 51, L. 2013; amd. Sec. 4, Ch. 143, L. 2013.



7-4-2207. Duty of officers to complete official business.

7-4-2207. Duty of officers to complete official business. It is the duty of all officers to complete the business of their respective offices prior to the time of the expiration of their respective terms. If any officer, at the close of the term, leaves to the officer's successor official labor to be performed for which the officer has received compensation or that it was the officer's duty to perform, the officer is liable to pay to the successor the full value of the services, which may be recovered in any court of competent jurisdiction upon action brought against the officer on the officer's official bond.

History: En. Sec. 4623, Pol. C. 1895; re-en. Sec. 3156, Rev. C. 1907; re-en. Sec. 4905, R.C.M. 1921; re-en. Sec. 4905, R.C.M. 1935; R.C.M. 1947, 25-221; amd. Sec. 407, Ch. 61, L. 2007.



7-4-2208. Absence of county officers from state.

7-4-2208. Absence of county officers from state. (1) Subject to subsection (2) and except as provided in 10-1-1008, if a county officer is absent from the state for a period of more than 30 consecutive days without the consent of the board of county commissioners, the officer forfeits the office. (2) If the county officer who is seeking consent to be absent from the state for more than 30 consecutive days is a member of the board of county commissioners, the officer may participate in the vote on the question of providing consent for the absence.

History: En. Sec. 4326, Pol. C. 1895; re-en. Sec. 2971, Rev. C. 1907; re-en. Sec. 4739, R.C.M. 1921; Cal. Pol. C. Sec. 4120; re-en. Sec. 4739, R.C.M. 1935; amd. Sec. 1, Ch. 92, L. 1947; R.C.M. 1947, 16-2417; amd. Sec. 1, Ch. 232, L. 1991; amd. Sec. 21, Ch. 381, L. 2005; amd. Sec. 1, Ch. 123, L. 2009.



7-4-2209. Authority to administer oaths.

7-4-2209. Authority to administer oaths. Every officer mentioned in 7-4-2203(1) may administer and certify oaths.

History: En. Sec. 4325, Pol. C. 1895; re-en. Sec. 2970, Rev. C. 1907; re-en. Sec. 4738, R.C.M. 1921; Cal. Pol. C. Sec. 4118; re-en. Sec. 4738, R.C.M. 1935; R.C.M. 1947, 16-2416; amd. Sec. 2, Ch. 443, L. 1979.



7-4-2210. Restriction on practice of law by certain officers.

7-4-2210. Restriction on practice of law by certain officers. (1) Sheriffs, clerks, constables, and their deputies are prohibited from practicing law or acting as attorneys or counselors at law or having as a partner a lawyer or one who acts as a lawyer. (2) A county clerk, clerk of any court, or sheriff may not act as an agent or solicitor in the prosecution of any claim or application for lands, pensions, patent rights, or other proceedings before any department of the state or general government or courts of the United States during the person's continuance in office.

History: (1)En. Sec. 4327, Pol. C. 1895; re-en. Sec. 2972, Rev. C. 1907; re-en. Sec. 4740, R.C.M. 1921; Cal. Pol. C. Sec. 4121; re-en. Sec. 4740, R.C.M. 1935; Sec. 16-2418, R.C.M. 1947; (2)En. Secs. 454, 455, p. 134, Bannack Stat.; re-en. Secs. 611, 612, p. 159, Cod. Stat. 1871; re-en. Secs. 531, 532, p. 179, L. 1877; re-en. Secs. 531, 532, 1st Div. Rev. Stat. 1879; re-en. Secs. 548, 549, 1st Div. Comp. Stat. 1887; re-en. Sec. 181, C. Civ. Proc. 1895; re-en. Sec. 6316, Rev. C. 1907; re-en. Sec. 8869, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 171; re-en. Sec. 8869, R.C.M. 1935; amd. Sec. 1, Ch. 23, L. 1963; Sec. 93-902, R.C.M. 1947; R.C.M. 1947, 16-2418, 93-902(part); amd. Sec. 408, Ch. 61, L. 2007.



7-4-2211. County offices.

7-4-2211. County offices. (1) All county officers, except justices of the peace as set forth in 3-10-101, must keep their offices at the county seat. (2) (a) The sheriff, the county clerk, the clerk of the district court, the treasurer, the county attorney, the county auditor in counties in which that officer is maintained, and the county assessor shall keep their offices open for the transaction of business during the office hours determined by the governing body by resolution after a public hearing and only if consented to by any affected elected county officer, every day in the year except legal holidays and Saturdays. (b) This subsection (2) does not apply to counties operating under the county manager plan.

History: (1)En. Sec. 4322, Pol. C. 1895; re-en. Sec. 2967, Rev. C. 1907; re-en. Sec. 4735, R.C.M. 1921; Cal. Pol. C. Sec. 4116; re-en. Sec. 4735, R.C.M 1935; amd. Sec. 2, Ch. 276, L. 1974; Sec. 16-2413, R.C.M. 1947; (2)En. Sec. 4323, Pol. C. 1895; re-en. Sec. 2968, Rev. C. 1907; re-en. Sec. 4736, R.C.M. 1921; Cal. Pol. C. Sec. 4116; re-en. Sec. 4736, R.C.M. 1935; amd. Sec. 1, Ch. 108, L. 1949; amd. Sec. 1, Ch. 199, L. 1957; Sec. 16-2414, R.C.M. 1947; R.C.M. 1947, 16-2413, 16-2414(part); amd. Sec. 3, Ch. 216, L. 1995.



7-4-2212. Official bonds of county officers.

7-4-2212. Official bonds of county officers. (1) The bonds of county officers are fixed by Title 2, chapter 9, part 7. (2) Except in criminal prosecutions, whenever any special penalty, forfeiture, or liability is imposed on any officer for nonperformance or malperformance of official duty, the liability therefor attaches to the official bond of such officer and to the principal and sureties thereon.

History: (1)New section recommended by Code Commissioner, 1921; re-en. Sec. 4743, R.C.M. 1935; Sec. 16-2421, R.C.M. 1947; (2)En. Sec. 4324, Pol. C. 1895; re-en. Sec. 2969, Rev. C. 1907; re-en. Sec. 4737, R.C.M. 1921; Cal. Pol. C. Sec. 4117; re-en. Sec. 4737, R.C.M. 1935; Sec. 16-2415, R.C.M. 1947; R.C.M. 1947, 16-2415, 16-2421.



7-4-2213. Inspection of official bonds.

7-4-2213. Inspection of official bonds. (1) At a regular meeting of the board of county commissioners in March and September of each year, the board of county commissioners shall carefully examine all official bonds of all county and township officials then in force and effect and investigate the qualifications and financial condition and liability of all sureties on the bonds and their sufficiency. (2) If it appears to the satisfaction of the board or a majority of the members of the board that any surety upon any bond has, since the approval and acceptance of the bond, died or withdrawn, left the state, disposed of all of the surety's property in this state, or become mentally ill, insolvent, financially embarrassed, or not good and responsible for the amount of the liability on the bond, the board shall immediately cause the clerk of the board to notify in writing the judge of the district court of that district of its action and conclusion and all facts in connection with and the reasons for the action. (3) The judge shall take notice of and investigate the matter and take steps, by order to show cause or other order, citation, step, or action, as may be necessary to make the bond good and sufficient according to the requirements of law and ample security for the amount of the bond.

History: En. Sec. 1, p. 92, L. 1901; re-en. Sec. 2978, Rev. C. 1907; re-en. Sec. 4744, R.C.M. 1921; re-en. Sec. 4744, R.C.M. 1935; R.C.M. 1947, 16-2422; amd. Sec. 3, Ch. 443, L. 1979; amd. Sec. 409, Ch. 61, L. 2007.



7-4-2214. through reserved.

7-4-2214 through 7-4-2220 reserved.



7-4-2221. Manner of keeping records and storing documents.

7-4-2221. Manner of keeping records and storing documents. Whenever any officer of any county is required or authorized by law to record, copy, file, recopy, or replace any document, plat, paper, written instrument, or book on file or of record in the officer's office, the officer may do so by photographic, micrographic, electronic, or other mechanical process that produces a clear, accurate, and permanent copy or reproduction of the original document, plat, paper, written instrument, or record in accordance with standards not less than those now approved for permanent records by national standards.

History: (1)En. Sec. 1, Ch. 117, L. 1959; Sec. 16-2428, R.C.M. 1947; (2)En. Sec. 4411, Pol. C. 1895; re-en. Sec. 3032, Rev. C. 1907; amd. Sec. 1, Ch. 68, L. 1917; re-en. Sec. 4796, R.C.M. 1921; Cal. Pol. C. Sec. 4235; re-en. Sec. 4796, R.C.M. 1935; amd. Sec. 1, Ch. 24, L. 1945; amd. Sec. 1, Ch. 218, L. 1971; amd. Sec. 1, Ch. 199, L. 1975; amd. Sec. 19, Ch. 293, L. 1975; Sec. 16-2902, R.C.M. 1947; R.C.M. 1947, 16-2428, 16-2902(part); amd. Sec. 7, Ch. 420, L. 1993.



7-4-2222. Substitution of reproduction for original document.

7-4-2222. Substitution of reproduction for original document. (1) Any document, plat, paper, written instrument, or book reproduced as provided in 7-4-2221 can be disposed of or destroyed only upon order of the district or probate court having jurisdiction, and the reproductions may be substituted as public records. (2) The copy of any record destroyed or disposed of as authorized in this section or a certified copy thereof is admissible as evidence in any court or proceeding and has the same force and effect as though the original record had been produced and proved. (3) It is the duty of the custodian of the records to prepare enlarged typed or photographic copies of the records whenever their production is required by law.

History: (1)En. Sec. 2, Ch. 117, L. 1959; Sec. 16-2429, R.C.M. 1947; (2), (3)En. Sec. 3, Ch. 117, L. 1959; Sec. 16-2430, R.C.M. 1947; R.C.M. 1947, 16-2429, 16-2430; amd. Sec. 8, Ch. 420, L. 1993.



7-4-2223. Duplicate records -- safe storage of one copy.

7-4-2223. Duplicate records -- safe storage of one copy. (1) Whenever any record or document is copied or reproduced as provided in 7-4-2221, it must be made in duplicate. (2) The custodian of the record or document shall place the master copy, the contents of the copy being first identified and indexed, in a fireproof vault or fireproof storage place. The custodian shall retain the other copy in the office with suitable equipment for reproducing the record or document for persons entitled to the record or document.

History: En. Sec. 4, Ch. 117, L. 1959; R.C.M. 1947, 16-2431; amd. Sec. 9, Ch. 420, L. 1993.






Part 23. Consolidation of County Offices

7-4-2301. Authorization to consolidate county offices.

7-4-2301. Authorization to consolidate county offices. (1) Except as provided in subsection (2), the board of county commissioners of any county may in its discretion consolidate any two or more of the offices named in 7-4-2203 and combine the powers and the duties of the consolidated offices. (2) The office of the justice of the peace may not be combined or consolidated with any other office other than another justice of the peace office.

History: En. Sec. 4315, Pol. C. 1895; re-en. Sec. 2960, Rev. C. 1907; re-en. Sec. 4728, R.C.M. 1921; Cal. Pol. C. Sec. 4109; re-en. Sec. 4728, R.C.M. 1935; amd. Sec. 1, Ch. 134, L. 1939; amd. Sec. 16, Ch. 123, L. 1973; amd. Sec. 1, Ch. 129, L. 1973; amd. Sec. 12, Ch. 491, L. 1973; amd. Sec. 3, Ch. 253, L. 1975; R.C.M. 1947, 16-2406(part); amd. Sec. 4, Ch. 443, L. 1979.



7-4-2302. Petition for consolidation of county offices.

7-4-2302. Petition for consolidation of county offices. (1) At any time not later than 45 days before the date on which declarations for nomination may first be filed for any county office, a petition in writing may be filed with the board of county commissioners of a county asking for the consolidation of any two or more of said offices by the board of such county. (2) The petition shall be signed by not less than 15% of the registered electors of such county.

History: En. Sec. 1, Ch. 125, L. 1935; re-en. Sec. 4749.1, R.C.M. 1935; amd. Sec. 7, Ch. 100, L. 1973; amd. Sec. 1, Ch. 458, L. 1973; R.C.M. 1947, 16-2501(part); amd. Sec. 1, Ch. 101, L. 1987.



7-4-2303. Petition for intercounty consolidation of offices.

7-4-2303. Petition for intercounty consolidation of offices. (1) A written petition may also be filed with the boards of county commissioners of counties asking for consolidation of any two or more offices among several counties. (2) In the case of consolidation of offices among several counties, the petition shall be signed by not less than 15% of the registered electors in each of the counties affected.

History: En. Sec. 1, Ch. 125, L. 1935; re-en. Sec. 4749.1, R.C.M. 1935; amd. Sec. 7, Ch. 100, L. 1973; amd. Sec. 1, Ch. 458, L. 1973; R.C.M. 1947, 16-2501(part); amd. Sec. 2, Ch. 101, L. 1987.



7-4-2304. Petition details.

7-4-2304. Petition details. (1) A petition for consolidation of offices must be addressed to the board or boards of county commissioners of the counties affected and must set forth and state the reasons why the consolidation is believed by the petitioners to be necessary or desirable or for the best interests of the county taxpayers. (2) Each person signing the petition shall place the person's printed last name, post-office address, and voting precinct after the signature. (3) For purposes of determining the number of signatures needed on a petition to meet the percentage requirements of this part, the number of electors must be the number of individuals registered to vote at the preceding general election for the county.

History: En. Sec. 1, Ch. 125, L. 1935; re-en. Sec. 4749.1, R.C.M. 1935; amd. Sec. 7, Ch. 100, L. 1973; amd. Sec. 1, Ch. 458, L. 1973; R.C.M. 1947, 16-2501(part); amd. Sec. 3, Ch. 101, L. 1987; amd. Sec. 410, Ch. 61, L. 2007.



7-4-2305. Initiation of consolidation by county commissioners.

7-4-2305. Initiation of consolidation by county commissioners. (1) The board or boards of county commissioners may initiate the consolidation of county offices under the procedure set forth in this part. Any board or boards desiring to consolidate any two or more offices or any two or more offices among several counties under the provisions of this part shall first pass a resolution stating the intent of the board or boards to consider consolidation. (2) Nothing contained herein shall be deemed as limiting in any manner the discretion of the county commissioners to consolidate the several offices without the filing of the petition provided for in this part.

History: (1)En. 16-2501.1 by Sec. 2, Ch. 458, L. 1973; Sec. 16-2501.1, R.C.M. 1947; (2)En. Sec. 4, Ch. 125, L. 1935; re-en. Sec. 4749.4, R.C.M. 1935; amd. Sec. 8, Ch. 100, L. 1973; Sec. 16-2504, R.C.M. 1947; R.C.M. 1947, 16-2501.1, 16-2504.



7-4-2306. Processing of petition -- resolution of intent and hearing.

7-4-2306. Processing of petition -- resolution of intent and hearing. (1) Upon the filing of a petition for consolidation, the board or boards of county commissioners shall cause the county clerk or clerks to examine the petition and the registration records of the county or counties. (2) If after such examination the county clerk or clerks report to the board or boards of county commissioners that the petition has been signed by not less than 15% of the registered electors of the county, the board or boards shall set a date for a hearing and pass a resolution of intent to consider the consolidation. Upon passage of the resolution of intent by the board or boards, proper notice shall be given for the hearing. The date for the hearing may not be more than 20 days after the filing of the petition or the passage of the resolution of intent.

History: En. Sec. 2, Ch. 125, L. 1935; re-en. Sec. 4749.2, R.C.M. 1935; amd. Sec. 3, Ch. 458, L. 1973; R.C.M. 1947, 16-2502(part); amd. Sec. 5, Ch. 443, L. 1979; amd. Sec. 4, Ch. 101, L. 1987.



7-4-2307. Notice of hearing.

7-4-2307. Notice of hearing. The county clerk or clerks shall cause notice of the hearing required by 7-4-2306 to be published as provided in 7-1-2121.

History: En. Sec. 2, Ch. 125, L. 1935; re-en. Sec. 4749.2, R.C.M. 1935; amd. Sec. 3, Ch. 458, L. 1973; R.C.M. 1947, 16-2502(part); amd. Sec. 5, Ch. 349, L. 1985.



7-4-2308. Joint hearings.

7-4-2308. Joint hearings. Nothing herein shall prevent the boards of county commissioners in counties affected by intercounty consolidation from holding joint hearings, provided the proper notice is given in each of the counties affected as set forth in 7-4-2306 and 7-4-2307.

History: En. 16-2502.1 by Sec. 4, Ch. 458, L. 1973; R.C.M. 1947, 16-2502.1.



7-4-2309. Conduct of hearing -- decision.

7-4-2309. Conduct of hearing -- decision. (1) At the time designated in said notice, the county commissioners shall proceed to hear said petition and the evidence for or against the same. Any registered elector of the county affected shall have the right to appear and be heard upon said petition, subject, however, to the right of the county commissioners to limit cumulative testimony and to prevent the undue prolonging of said hearing. (2) Within 5 days after the date set for said hearing, the board or boards of county commissioners shall make such order in relation to the consolidation of said offices as they shall deem proper. Such order must be made at least 7 days before the date on which declarations for nomination may first be filed for any county office.

History: En. Sec. 3, Ch. 125, L. 1935; re-en. Sec. 4749.3, R.C.M. 1935; amd. Sec. 5, Ch. 458, L. 1973; R.C.M. 1947, 16-2503; amd. Sec. 5, Ch. 101, L. 1987.



7-4-2310. Order for consolidation of offices.

7-4-2310. Order for consolidation of offices. (1) In consolidating county offices, the board of county commissioners shall, not less than 7 days before the date on which declarations for nomination may first be filed for any office to be consolidated or not less than 6 months prior to the appointment to the offices to be consolidated, make and enter an order combining any two or more of the within-named offices. (2) Whenever an order consolidating two or more offices is made, the order shall be entered in full on the board's minutes of proceedings. (3) The order shall be published in a newspaper of general circulation, printed and published in the county or counties affected, for a period of 2 successive weeks following the date of the making and entering of the order.

History: Ap. p. Sec. 4315, Pol. C. 1895; re-en. Sec. 2960, Rev. C. 1907; re-en. Sec. 4728, R.C.M. 1921; Cal. Pol. C. Sec. 4109; re-en. Sec. 4728, R.C.M. 1935; amd. Sec. 1, Ch. 134, L. 1939; amd. Sec. 16, Ch. 123, L. 1973; amd. Sec. 1, Ch. 129, L. 1973; amd. Sec. 12, Ch. 491, L. 1973; amd. Sec. 3, Ch. 253, L. 1975; Sec. 16-2406, R.C.M. 1947; Ap. p. Sec. 5, Ch. 125, L. 1935; re-en. Sec. 4749.5, R.C.M. 1935; amd. Sec. 9, Ch. 100, L. 1973; amd. Sec. 6, Ch. 458, L. 1973; Sec. 16-2505, R.C.M. 1947; R.C.M. 1947, 16-2406(part), 16-2505; amd. Sec. 6, Ch. 443, L. 1979; amd. Sec. 6, Ch. 101, L. 1987.



7-4-2311. Implementation of consolidation order.

7-4-2311. Implementation of consolidation order. (1) Whenever any such order is made consolidating two or more of such offices, it shall be the duty of the officers holding and occupying such offices, at the end of their terms of office, to deliver and transfer to their successor or successors all of the books, files, papers, documents, maps, plats, and records of such offices. (2) The officer or officers receiving the same shall make and deliver proper receipts therefor and shall thereafter: (a) be the custodian or custodians of such books, files, papers, documents, maps, plats, and records; (b) perform all of the duties and acts imposed on such consolidated offices as required of them by law; and (c) make and execute, with full legal force and effect, all certificates, official statements, official reports, affidavits, and other instruments required to be made by the laws of this state by either or any of the officers whose offices have been so consolidated. (3) If the laws of this state or the rules, regulations, orders, or directions of any officer or department of the state shall require each of two offices which are consolidated to keep duplicate or similar records, books, or accounts, after such consolidation, such consolidated office shall keep but one set of such records, books, or accounts.

History: En. Sec. 6, Ch. 125, L. 1935; re-en. Sec. 4749.6, R.C.M. 1935; R.C.M. 1947, 16-2506.



7-4-2312. Salary and bond of officer following consolidation.

7-4-2312. Salary and bond of officer following consolidation. (1) (a) When two or more offices are consolidated under a single officer, the officer must receive a salary determined by the board or boards of county commissioners. However, the salary may not be more than 20% higher than the highest salary provided by law to be paid to any officer whose duties the officer is required to perform by reason of the consolidations. (b) The board or boards shall, in conjunction with setting elected officials' salaries as provided in 7-4-2503, annually adopt a resolution fixing the percentage adjustment of the salary of the officer holding the consolidated office for the term beginning with the first Monday in January immediately following the adoption of the resolution. (2) The officer shall give a bond in an amount equal to the highest bond required by law of any officer whose duties the officer is required to perform by reason of the consolidation of offices.

History: En. Sec. 7, Ch. 125, L. 1935; re-en. Sec. 4749.7, R.C.M. 1935; amd. Sec. 1, Ch. 107, L. 1937; amd. Sec. 1, Ch. 104, L. 1941; amd. Sec. 7, Ch. 458, L. 1973; R.C.M. 1947, 16-2507(part); amd. Sec. 411, Ch. 61, L. 2007; amd. Sec. 8, Ch. 291, L. 2009.



7-4-2313. Deputies and personnel for consolidated offices.

7-4-2313. Deputies and personnel for consolidated offices. (1) Whenever county offices are consolidated, the officer of the consolidated office may appoint as many deputies as are approved by the board or boards of county commissioners. (2) The board or boards shall determine the number of deputies, stenographers, and clerks the officers may appoint.

History: En. Sec. 7, Ch. 125, L. 1935; re-en. Sec. 4749.7, R.C.M. 1935; amd. Sec. 1, Ch. 107, L. 1937; amd. Sec. 1, Ch. 104, L. 1941; amd. Sec. 7, Ch. 458, L. 1973; R.C.M. 1947, 16-2507(part); amd. Sec. 7, Ch. 443, L. 1979.






Part 24. Deputy Officers in General

7-4-2401. Deputy officers.

7-4-2401. Deputy officers. (1) Each county and township officer, except a justice of the peace and the county assessor, may appoint as many deputies or assistants as may be necessary for the faithful and prompt discharge of the duties of the office. All compensation or salary of any deputy or assistant must be as provided in this code. (2) The appointment of deputies, clerks, and subordinate officers of counties, districts, and townships must be made in writing and filed in the office of the county clerk and recorder.

History: (1)En. Sec. 4318, Pol. C. 1895; re-en. Sec. 2963, Rev. C. 1907; re-en. Sec. 4731, R.C.M. 1921; Cal. Pol. C. Sec. 4112; re-en. Sec. 4731, R.C.M. 1935; amd. Sec. 2, Ch. 309, L. 1973; Sec. 16-2409, R.C.M. 1947; (2)En. Sec. 4319, Pol. C. 1895; re-en. Sec. 2964, Rev. C. 1907; re-en. Sec. 4732, R.C.M. 1921; Cal. Pol. C. Sec. 4113; re-en. Sec. 4732, R.C.M. 1935; Sec. 16-2410, R.C.M. 1947; R.C.M. 1947, 16-2409, 16-2410; amd. Sec. 7, Ch. 27, Sp. L. November 1993.



7-4-2402. Authorization to exceed limitation on number of deputy officers.

7-4-2402. Authorization to exceed limitation on number of deputy officers. The board of county commissioners in each county is hereby authorized to fix and determine the number of county deputy officers and to allow the several county officers to appoint a greater number of deputies than the maximum number allowed by law when, in the judgment of the board, such greater number of deputies is needed for the faithful and prompt discharge of the duties of any county office.

History: Ap. p. Sec. 1, Ch. 178, L. 1907; re-en. Sec. 3123, Rev. C. 1907; re-en. Sec. 4878, R.C.M. 1921; re-en. Sec. 4878, R.C.M. 1935; Sec. 16-3704, R.C.M. 1947; Ap. p. Sec. 2, Ch. 222, L. 1919; amd. Sec. 1, Ch. 204, L. 1921; re-en. Sec. 4874, R.C.M. 1921; amd. Sec. 1, Ch. 82, L. 1923; re-en. Sec. 4874, R.C.M. 1935; amd. Sec. 1, Ch. 87, L. 1943; amd. Sec. 1, Ch. 151, L. 1945; amd. Sec. 1, Ch. 47, L. 1947; amd. Sec. 1, Ch. 136, L. 1951; amd. Sec. 1, Ch. 365, L. 1971; Sec. 25-604, R.C.M. 1947; R.C.M. 1947, 16-3704(part), 25-604(part).



7-4-2403. Official mention of principal officer includes deputies.

7-4-2403. Official mention of principal officer includes deputies. Whenever the official name of any principal officer is used in any law conferring power or imposing duties or liabilities, it includes the officer's deputies.

History: En. Sec. 4320, Pol. C. 1895; re-en. Sec. 2965, Rev. C. 1907; re-en. Sec. 4733, R.C.M. 1921; Cal. Pol. C. Sec. 4114; re-en. Sec. 4733, R.C.M. 1935; R.C.M. 1947, 16-2411; amd. Sec. 412, Ch. 61, L. 2007.



7-4-2404. Limitation on county officer acting as deputy officer.

7-4-2404. Limitation on county officer acting as deputy officer. No county officer under salary must be appointed or act as deputy of another officer of the same county except in cases where the officer so appointed agrees to act and serve as such deputy without additional compensation.

History: En. Sec. 962, Pol. C. 1895; re-en. Sec. 344, Rev. C. 1907; re-en. Sec. 412, R.C.M. 1921; Cal. Pol. C. Sec. 843; amd. Sec. 1, Ch. 21, L. 1925; re-en. Sec. 412, R.C.M. 1935; R.C.M. 1947, 59-303.



7-4-2405. Appointment of deputies in certain counties.

7-4-2405. Appointment of deputies in certain counties. (1) A deputy county officer or deputy designated by a county officer may not be appointed in a county having a taxable valuation of less than $5 million and a population of less than 2,000 unless the appointment, term of service, and compensation is authorized by the board of county commissioners. (2) The board may not approve any compensation in payment for services of a person appointed by or acting under an elected or appointed officer of the county if the person's appointment has not been authorized by the board as provided in this section.

History: (1)En. Sec. 1, Ch. 168, L. 1941; Sec. 16-3707, R.C.M. 1947; (2)En. Sec. 2, Ch. 168, L. 1941; Sec. 16-3708, R.C.M. 1947; R.C.M. 1947, 16-3707, 16-3708; amd. Sec. 10, Ch. 128, L. 2011.






Part 25. Compensation and Official Fees

7-4-2501. Compensation of county officers.

7-4-2501. Compensation of county officers. (1) The county surveyor (if not receiving a salary under 7-4-2812) and the public administrator may collect and receive for their own use, respectively, for official services, the fees and emoluments prescribed by law. (2) All other county officers receive salaries.

History: En. Sec. 4592, Pol. C. 1895; re-en. Sec. 3113, Rev. C. 1907; re-en. Sec. 4865, R.C.M. 1921; re-en. Sec. 4865, R.C.M. 1935; R.C.M. 1947, 25-202; amd. Sec. 2, Ch. 371, L. 1979; amd. Sec. 8, Ch. 443, L. 1979; amd. Sec. 4, Ch. 518, L. 1981; amd. Sec. 24, Ch. 575, L. 1981.



7-4-2502. Payment of salaries of county officials and assistants -- state share for county attorney -- statutory appropriation.

7-4-2502. Payment of salaries of county officials and assistants -- state share for county attorney -- statutory appropriation. (1) The salaries of the county officers and their assistants may be paid monthly, twice monthly, or every 2 weeks out of the general fund of the county and upon the order of the board of county commissioners. (2) The funding for the salary and health insurance benefits for the county attorney is a shared responsibility of the state and the county. The state's share is payable as provided in subsection (3). (3) (a) For each fiscal year, the department of justice shall pay to each county and consolidated government the amount calculated under subsection (3)(b). Payments must be made quarterly. (b) (i) For each county and consolidated government with a full-time county attorney, the amount paid each fiscal year must be equal to 50% of 85% of a district court judge's salary most recently set under 3-5-211 plus an amount equal to 50% of the employer contribution for group benefits under 2-18-703(2) for an employee as defined in 2-18-701. (ii) For each county and consolidated government with a part-time county attorney, the total amount paid each fiscal year must be equal to the amount calculated under subsection (3)(b)(i) prorated according to the position's regular work hours. (c) For the purpose of this subsection (3), the following definitions apply: (i) "Full-time county attorney" means that as of July 1 immediately preceding the regular legislative session, the county attorney position has been established as a full-time position pursuant to 7-4-2706. (ii) "Part-time county attorney" means that as of July 1 immediately preceding the regular legislative session, the county attorney position has been established as a part-time position pursuant to 7-4-2706. (iii) "Salary" means wage plus the employer contributions required for retirement, workers' compensation insurance, and the Federal Insurance Contributions Act as determined for a district court judge. (4) The amount to be paid to each county pursuant to subsection (3) is statutorily appropriated, as provided in 17-7-502, from the general fund to the department of justice. (5) The board may, under limitations and restrictions prescribed by law, fix the compensation of all county officers not otherwise fixed by law and provide for the payment of the compensation and may, for all or the remainder of each fiscal year, in conjunction with setting salaries for other officers as provided in 7-4-2504, set their salaries at the prior fiscal year level.

History: (1)(a), (2)En. Sec. 4595, Pol. C. 1895; re-en. Sec. 3117, Rev. C. 1907; re-en. Sec. 4868, R.C.M. 1921; amd. Sec. 4, Ch. 141, L. 1925; re-en. Sec. 4868, R.C.M. 1935; amd. Sec. 1, Ch. 7, L. 1945; Sec. 25-601, R.C.M. 1947; (1)(b)En. Sec. 4603, Pol. C. 1895; re-en. Sec. 3136, Rev. C. 1907; re-en. Sec. 4872, R.C.M. 1921; re-en. Sec. 4872, R.C.M. 1935; Sec. 25-602, R.C.M. 1947; (3)En. Subd. 18, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.17, R.C.M. 1935; Sec. 16-1020, R.C.M. 1947; R.C.M. 1947, 16-1020, 25-601, 25-602(part); amd. Sec. 1, Ch. 109, L. 1979; amd. Sec. 9, Ch. 443, L. 1979; amd. Sec. 2, Ch. 719, L. 1985; amd. Sec. 3, Ch. 12, Sp. L. June 1986; amd. Sec. 1, Ch. 17, Sp. L. June 1986; amd. Sec. 1, Ch. 667, L. 1991; amd. Sec. 1, Ch. 332, L. 1993; amd. Sec. 5, Ch. 325, L. 1995; amd. Sec. 1, Ch. 75, L. 1999; amd. Sec. 11, Ch. 114, L. 2003; amd. Sec. 2, Ch. 230, L. 2007.



7-4-2503. Salary schedule for certain county officers -- county compensation board.

7-4-2503. Salary schedule for certain county officers -- county compensation board. (1) (a) The salary paid to the county treasurer, county clerk and recorder, clerk of the district court, county assessor, county superintendent of schools, county sheriff, county surveyor in counties where county surveyors receive salaries as provided in 7-4-2812, justice of the peace, county coroner, and county auditor in all counties in which the office is authorized must be established by the county governing body based upon the recommendations of the county compensation board provided for in subsection (4). (b) Except as provided in subsection (2), the annual salary established pursuant to subsection (1)(a) must be uniform for all county officers referred to in subsection (1)(a). (2) (a) An elected county superintendent of schools must receive, in addition to the salary based upon subsection (1), the sum of $400 a year, except that an elected county superintendent of schools who holds a master of arts degree or a master's degree in education, with an endorsement in school administration, from a unit of the Montana university system or an equivalent institution may, at the discretion of the county commissioners, receive, in addition to the salary based upon subsection (1), up to $2,000 a year. (b) The county sheriff must receive, in addition to the salary based upon subsection (1), the sum of $2,000 a year. (c) The county sheriff must receive a longevity payment amounting to 1% of the salary determined under subsection (1) for each year of service with the sheriff's office, but years of service during any year in which the salary was set at the level of the salary of the prior fiscal year may not be included in any calculation of longevity increases. The additional salary amount provided for in this subsection may not be included in the salary for purposes of computing the compensation for undersheriffs and deputy sheriffs as provided in 7-4-2508. (d) If the clerk and recorder is also the county election administrator, the clerk and recorder may receive, in addition to the base salary provided in subsection (1)(a), up to $2,000 a year. The additional salary provided for in this subsection (2)(d) may not be included as salary for the purposes of computing the compensation of any other county officers or employees. (e) The county treasurer may receive, in addition to the base salary provided in subsection (1)(a), up to $2,000 a year. The additional salary provided for in this subsection (2)(e) may not be included as salary for the purposes of computing the compensation of any other county officers or employees. (f) The county coroner may be a part-time position, and the salary may be set accordingly. (3) (a) Subject to subsection (3)(b), the salary for the county attorney must be set as provided in subsection (4). (b) If the uniform base salary set for county officials pursuant to subsection (1) is increased, then the county attorney is entitled to at least the same increase unless the increase would cause the county attorney's salary to exceed the salary of a district court judge. (c) (i) After completing 4 years of service as deputy county attorney, each deputy county attorney is entitled to an increase in salary of $1,000 on the anniversary date of employment as deputy county attorney. After completing 5 years of service as deputy county attorney, each deputy county attorney is entitled to an additional increase in salary of $1,500 on the anniversary date of employment. After completing 6 years of service as deputy county attorney and for each year of additional service up to completion of the 11th year of service, each deputy county attorney is entitled to an additional annual increase in salary of $500. (ii) The years of service as a deputy county attorney accumulated prior to July 1, 1985, must be included in the calculation of the longevity increase. (4) (a) There is a county compensation board consisting of: (i) the county commissioners; (ii) three of the county officials described in subsection (1) appointed by the board of county commissioners; (iii) the county attorney; (iv) two to four resident taxpayers appointed initially by the board of county commissioners to staggered terms of 3 years, with the initial appointments of one or two taxpayer members for a 2-year term and one or two taxpayer members for a 3-year term; and (v) (A) subject to subsection (4)(a)(v)(B), one resident taxpayer appointed by each of the three county officials described in subsection (4)(a)(ii). (B) The appointments in subjection (4)(a)(v)(A) are not mandatory. (b) The county compensation board shall hold hearings annually for the purpose of reviewing the compensation paid to county officers. The county compensation board may consider the compensation paid to comparable officials in other Montana counties, other states, state government, federal government, and private enterprise. (c) The county compensation board shall prepare a compensation schedule for the elected county officials, including the county attorney, for the succeeding fiscal year. The schedule must take into consideration county variations, including population, the number of residents living in unincorporated areas, assessed valuation, motor vehicle registrations, building permits, and other factors considered necessary to reflect the variations in the workloads and responsibilities of county officials as well as the tax resources of the county. (d) A recommended compensation schedule requires a majority vote of the county compensation board, and at least two county commissioners must be included in the majority. A recommended compensation schedule may not reduce the salary of a county officer that was in effect on May 1, 2001. (e) The provisions of this subsection (4) do not apply to a county that has adopted a charter form of government or to a charter, consolidated city-county government.

History: Ap. p. Sec. 1, Ch. 150, L. 1945; amd. Sec. 1, Ch. 177, L. 1949; amd. Sec. 1, Ch. 118, L. 1951; amd. Sec. 1, Ch. 222, L. 1953; amd. Sec. 1, Ch. 22, L. 1957; amd. Sec. 1, Ch. 66, L. 1959; amd. Sec. 1, Ch. 195, L. 1961; amd. Sec. 1, Ch. 216, L. 1965; amd. Sec. 1, Ch. 231, L. 1967; amd. Sec. 1, Ch. 284, L. 1969; amd. Sec. 1, Ch. 265, L. 1971; amd. Sec. 10, Ch. 391, L. 1973; amd. Sec. 1, Ch. 474, L. 1973; amd. Sec. 1, Ch. 331, L. 1974; amd. Sec. 3, Ch. 102, L. 1975; amd. Sec. 1, Ch. 195, L. 1975; amd. Sec. 1, Ch. 493, L. 1977; Sec. 25-605, R.C.M. 1947; Ap. p. Sec. 4, Ch. 150, L. 1945; amd. Sec. 1, Ch. 91, L. 1947; amd. Sec. 1, Ch. 177, L. 1949; Sec. 25-608, R.C.M. 1947; R.C.M. 1947, 25-605, 25-608; amd. Sec. 1, Ch. 459, L. 1979; amd. Sec. 4, Ch. 669, L. 1979; amd. Sec. 1, Ch. 518, L. 1981; amd. Sec. 1, Ch. 562, L. 1985; amd. Sec. 3, Ch. 719, L. 1985; amd. Sec. 4, Ch. 12, Sp. L. June 1986; amd. Sec. 1, Ch. 257, L. 1989; amd. Sec. 1, Ch. 505, L. 1989; amd. Sec. 2, Ch. 527, L. 1991; amd. Sec. 2, Ch. 667, L. 1991; amd. Sec. 10, Ch. 10, L. 1993; amd. Sec. 1, Ch. 230, L. 1995; amd. Sec. 1, Ch. 233, L. 1995; amd. sec. 36, Ch. 308, L. 1995; amd. Sec. 1, Ch. 411, L. 1999; amd. Sec. 5, Ch. 7, L. 2001; amd. Sec. 3, Ch. 507, L. 2001; amd. Sec. 1, Ch. 487, L. 2003; amd. Sec. 3, Ch. 36, L. 2005; amd. Sec. 1, Ch. 182, L. 2005; amd. Sec. 1, Ch. 200, L. 2007; amd. Sec. 3, Ch. 230, L. 2007; amd. Sec. 1, Ch. 133, L. 2009; amd. Sec. 9, Ch. 291, L. 2009.



7-4-2504. Salaries to be fixed by resolution -- cost-of-living increments.

7-4-2504. Salaries to be fixed by resolution -- cost-of-living increments. The county governing body shall annually adopt a resolution by the date established in 7-6-4036 to adjust and uniformly fix the salaries of the county treasurer, county clerk, county assessor, county school superintendent, county sheriff, clerk of district court, county auditor (if there is one), justice of the peace, county coroner, and county surveyor (if the surveyor receives a salary) by adding to the annual salary provided for in 7-4-2503(1) a cost-of-living increment based upon the schedule developed and approved by the county compensation board provided for in 7-4-2503(4).

History: En. Sec. 1, Ch. 306, L. 1973; R.C.M. 1947, 25-609.1; amd. Sec. 10, Ch. 443, L. 1979; amd. Sec. 2, Ch. 459, L. 1979; amd. Sec. 3, Ch. 518, L. 1981; amd. Sec. 25, Ch. 575, L. 1981; amd. Sec. 5, Ch. 12, Sp. L. June 1986; amd. Sec. 2, Ch. 257, L. 1989; amd. Sec. 2, Ch. 505, L. 1989; amd. Sec. 3, Ch. 527, L. 1991; amd. Sec. 11, Ch. 10, L. 1993; amd. Sec. 2, Ch. 230, L. 1995; amd. Sec. 2, Ch. 233, L. 1995; amd. sec. 36, Ch. 308, L. 1995; amd. Sec. 4, Ch. 507, L. 2001; amd. Sec. 10, Ch. 291, L. 2009; amd. Sec. 1, Ch. 62, L. 2013.



7-4-2505. Amount of compensation for deputies and assistants.

7-4-2505. Amount of compensation for deputies and assistants. (1) Subject to subsection (2), the boards of county commissioners in the several counties in the state shall fix the compensation allowed any deputy or assistant of the following officers: (a) clerk and recorder; (b) clerk of the district court; (c) treasurer; (d) county attorney; (e) auditor. (2) (a) The salary of a deputy or an assistant listed in subsection (1), other than a deputy county attorney, may not be more than 90% of the salary of the officer under whom the deputy or assistant is serving. The salary of a deputy county attorney, including longevity payments provided in 7-4-2503(3)(c), may not exceed the salary of the county attorney under whom the deputy is serving. (b) If a deputy or assistant is employed for a period of less than 1 year, the compensation of the deputy or assistant must be for the time employed and the rate of compensation may not be in excess of the rates provided by law for similar deputies and assistants.

History: Ap. p. Sec. 2, Ch. 222, L. 1919; amd. Sec. 1, Ch. 204, L. 1921; re-en. Sec. 4874, R.C.M. 1921; amd. Sec. 1, Ch. 82, L. 1923; re-en. Sec. 4874, R.C.M. 1935; amd. Sec. 1, Ch. 87, L. 1943; amd. Sec. 1, Ch. 151, L. 1945; amd. Sec. 1, Ch. 47, L. 1947; amd. Sec. 1, Ch. 136, L. 1951; amd. Sec. 1, Ch. 365, L. 1971; Sec. 25-604, R.C.M. 1947; Ap. p. Sec. 1, Ch. 61, L. 1925; re-en. Sec. 2001.1, R.C.M. 1935; amd. Sec. 1, Ch. 100, L. 1939; amd. Sec. 2, Ch. 405, L. 1973; amd. Sec. 49, Ch. 566, L. 1977; Sec. 84-402, R.C.M. 1947; R.C.M. 1947, 25-604(part), 84-402(part); amd. Sec. 1, Ch. 603, L. 1981; amd. Sec. 4, Ch. 719, L. 1985; amd. Sec. 8, Ch. 27, Sp. L. November 1993; amd. Sec. 11, Ch. 2, L. 2009.



7-4-2506. Repealed.

7-4-2506. Repealed. Sec. 1, Ch. 114, L. 1999.

History: En. Sec. 4610, Pol. C. 1895; re-en. Sec. 3143, Rev. C. 1907; re-en. Sec. 4891, R.C.M. 1921; re-en. Sec. 4891, R.C.M. 1935; R.C.M. 1947, 25-207.



7-4-2507. Deputy sheriff and undersheriff provisions -- construction.

7-4-2507. Deputy sheriff and undersheriff provisions -- construction. If there is a conflict between 7-4-2508 through 7-4-2510 and any other law, 7-4-2508 through 7-4-2510 govern with respect to undersheriffs and deputy sheriffs.

History: En. Sec. 7, Ch. 603, L. 1981.



7-4-2508. Compensation of undersheriff and deputy sheriff.

7-4-2508. Compensation of undersheriff and deputy sheriff. (1) The sheriff shall fix the compensation of the undersheriff at 95% of the salary of that sheriff. (2) (a) The sheriff shall fix the compensation of the deputy sheriff based upon a percentage of the salary of that sheriff according to the following schedule: In counties with population of: Below 15,00085% to 90% 15,000 to 29,99976% to 90% 30,000 to 74,99974% to 90% 75,000 and over72% to 90% (b) The sheriff shall adjust the compensation of the deputy sheriff within the range prescribed in subsection (2)(a) according to a rank structure in the office. (3) For purposes of this section, the term "compensation" means the base rate of pay and does not mean longevity payments or payments for hours worked overtime.

History: En. Sec. 2, Ch. 603, L. 1981; amd. Sec. 4, Ch. 36, L. 2005.



7-4-2509. Sheriff's office -- work period in lieu of workweek -- overtime compensation.

7-4-2509. Sheriff's office -- work period in lieu of workweek -- overtime compensation. (1) (a) A sheriff's office may establish a work period other than the workweek provided in 39-3-405 or 7-32-2111 for determining when an employee may be paid overtime. (b) The aggregate of all work periods in a year, when expressed in hours, may not exceed 2,080 hours. (2) The board of county commissioners may by resolution establish that any undersheriff or deputy sheriff who works in excess of the regularly scheduled work period will be compensated for the hours worked in excess of the work period at a rate to be determined by that board of county commissioners.

History: En. Secs. 3, 4, Ch. 603, L. 1981; amd. Sec. 5, Ch. 36, L. 2005.



7-4-2510. Sheriff's office -- longevity payments.

7-4-2510. Sheriff's office -- longevity payments. Beginning on the date of the deputy sheriff's or undersheriff's first anniversary of employment with the office and adjusted annually, a deputy sheriff or undersheriff is entitled to receive a longevity payment amounting to 1% of the minimum base annual salary for each year of service with the office, but years of service during any year in which the salary was set at the same level as the salary of the prior fiscal year may not be included in any calculation of longevity increases. This payment must be made in equal monthly installments.

History: En. Sec. 5, Ch. 603, L. 1981; amd. Sec. 6, Ch. 12, Sp. L. June 1986; amd. Sec. 6, Ch. 36, L. 2005.



7-4-2511. Collection and disposal of fees.

7-4-2511. Collection and disposal of fees. (1) Each salaried county officer shall charge and collect for the use of the county and pay into the county treasury by the 10th day in each month all fees allowed by law, paid or chargeable in all cases, except as provided in 25-10-403. This subsection does not apply to the compensation received by the sheriff as mileage while in the performance of official duties or for the board of prisoners or other persons while in the sheriff's custody. (2) A salaried county officer may not receive for the officer's own use any fees, penalties, or emoluments of any kind, except the salary as provided by law, for any official service rendered. Unless otherwise provided, all fees, penalties, and emoluments of every kind collected by a salaried county officer are for the sole use of the county and must be accounted for and paid to the county treasurer as provided by subsection (1) and credited to the general fund of the county.

History: (1)En. Sec. 4606, Pol. C. 1895; re-en. Sec. 3139, Rev. C. 1907; re-en. Sec. 4887, R.C.M. 1921; re-en. Sec. 4887, R.C.M. 1935; Sec. 25-203, R.C.M. 1947; (2)En. Sec. 4591, Pol. C. 1895; re-en. Sec. 3112, Rev. C. 1907; re-en. Sec. 4864, R.C.M. 1921; amd. Sec. 3, Ch. 141, L. 1925; re-en. Sec. 4864, R.C.M. 1935; Sec. 25-201, R.C.M. 1947; R.C.M. 1947, 25-201, 25-203; amd. Sec. 11, Ch. 443, L. 1979; amd. Sec. 1, Ch. 88, L. 1987; amd. Sec. 413, Ch. 61, L. 2007.



7-4-2512. Statement and affidavit of fees collected.

7-4-2512. Statement and affidavit of fees collected. (1) The fees and compensation collected and chargeable for the use of the county in each month must be paid to the county treasurer by the 10th day of the following month and must be accompanied by a statement and copy of the fee book for the preceding month, verified by the officer making the payment. (2) The affidavit must be in the following form: State of Montana County of .......... I, ........., of the county of .........., do swear that the fee book in my office contains a true statement in detail of all fees and compensations of every kind and nature for official services rendered by me, paid or chargeable, or by my deputies or assistants for the month of .........., 20..., and that this fee book shows the full amount received or chargeable in that month and since my last monthly payment; that neither myself nor, to my knowledge or belief, any of my deputies or assistants have rendered any official service, except for the county or state, that is not fully set out in this fee book; and that the foregoing statement is a correct copy of the statement. ......................... (Signature) Subscribed and sworn to before me this ..... day of .........., 20... Seal ........... (Person authorized to take oaths) .............. (Title or notarial information)

History: En. Sec. 4607, Pol. C. 1895; re-en. Sec. 3140, Rev. C. 1907; re-en. Sec. 4888, R.C.M. 1921; re-en. Sec. 4888, R.C.M. 1935; R.C.M. 1947, 25-204; amd. Sec. 12, Ch. 443, L. 1979; amd. Sec. 2, Ch. 88, L. 1987; amd. Sec. 10, Ch. 51, L. 1999.



7-4-2513. Filing of statements and affidavits.

7-4-2513. Filing of statements and affidavits. The treasurer shall file and preserve in the treasurer's office the statements and affidavits provided for in 7-4-2512 and shall issue to the officer one original and one duplicate receipt for the statements and affidavits. The officer receiving the receipts must preserve one in the officer's office and file the duplicate with the county clerk, who shall charge the treasurer with the amount shown by the receipt.

History: En. Sec. 4608, Pol. C. 1895; re-en. Sec. 3141, Rev. C. 1907; re-en. Sec. 4889, R.C.M. 1921; re-en. Sec. 4889, R.C.M. 1935; R.C.M. 1947, 25-205; amd. Sec. 414, Ch. 61, L. 2007.



7-4-2514. Filing required to receive salary.

7-4-2514. Filing required to receive salary. The board of county commissioners may not order the payment of the salary of any officer until the officer has filed the duplicate receipt with the county clerk, properly signed by the treasurer, showing that the officer has made the statement and settlement for that month as required in this part.

History: En. Sec. 4609, Pol. C. 1895; re-en. Sec. 3142, Rev. C. 1907; re-en. Sec. 4890, R.C.M. 1921; re-en. Sec. 4890, R.C.M. 1935; R.C.M 1947, 25-206; amd. Sec. 46, Ch. 278, L. 2001.



7-4-2515. Fees to be paid in advance.

7-4-2515. Fees to be paid in advance. (1) The officers mentioned in this chapter may not perform any official services unless the fees prescribed for the services are paid in advance. On payment, the officers shall perform the services required. For every failure or refusal to perform the official duty when the fees are tendered, the officer is liable on the officer's official bond. (2) The county clerk is not bound to record any instrument, file any paper or notice, furnish any copies, or render any service connected with the office until the fee for the recording or the service as prescribed by law is, if demanded, paid or tendered. (3) When any publication is required by law to be made by an officer of any suit, process, notice, order, or other paper, the costs of the publication must be first tendered by the party, if demanded, for whom the order of publication was granted before the officer is compelled to make the publication.

History: (1)En. Sec. 4611, Pol. C. 1895; re-en. Sec. 3144, Rev. C. 1907; re-en. Sec. 4892, R.C.M. 1921; re-en. Sec. 4892, R.C.M. 1935; Sec. 25-208, R.C.M. 1947; (2)En. Sec. 4422, Pol. C. 1895; re-en. Sec. 3043, Rev. C. 1907; re-en. Sec. 4809, R.C.M. 1921; Cal. Pol. C. Sec. 4245; re-en. Sec. 4809, R.C.M. 1935; Sec. 16-2915, R.C.M. 1947; (3)En. Sec. 4617, Pol. C. 1895; re-en. Sec. 3150, Rev. C. 1907; re-en. Sec. 4898, R.C.M. 1921; re-en. Sec. 4898, R.C.M. 1935; Sec. 25-214, R.C.M. 1947; R.C.M. 1947, 16-2915, 25-208, 25-214; amd. Sec. 415, Ch. 61, L. 2007.



7-4-2516. Fees not required in certain cases.

7-4-2516. Fees not required in certain cases. No fees must be charged the state, any county, or any subdivision thereof, any public officer acting therefor, or in habeas corpus proceedings for official services rendered, and all such services must be performed without the payment of fees, except the fees under 25-1-201(1)(d) and (1)(r).

History: En. Sec. 4612, Pol. C. 1895; re-en. Sec. 3145, Rev. C. 1907; re-en. Sec. 4893, R.C.M. 1921; re-en. Sec. 4893, R.C.M. 1935; R.C.M. 1947, 25-209; amd. Sec. 1, Ch. 344, L. 2013.



7-4-2517. Itemized receipt for fees.

7-4-2517. Itemized receipt for fees. Every officer, upon receiving any fees for official duty or service, may be required by the person paying the fee to make and deliver to the person a written account of the fees, specifying for what they accrued, respectively, and shall issue a receipt for the fee. If the officer refuses or neglects to issue an account and a receipt when required, the officer is liable to the party paying the fee in treble the amount paid.

History: En. Sec. 4614, Pol. C. 1895; re-en. Sec. 3147, Rev. C. 1907; re-en. Sec. 4895, R.C.M. 1921; re-en. Sec. 4895, R.C.M. 1935; R.C.M. 1947, 25-211; amd. Sec. 416, Ch. 61, L. 2007.



7-4-2518. Statement of fees to be posted.

7-4-2518. Statement of fees to be posted. (1) It is the duty of each officer entitled to collect fees to keep posted in the office a plain and legible statement of the fees allowed by law. (2) A failure to do so subjects the officer to a fine of $100 and costs, to be recovered by the county attorney in the name of the state.

History: En. Sec. 4615, Pol. C. 1895; re-en. Sec. 3148, Rev. C. 1907; re-en. Sec. 4896, R.C.M. 1921; re-en. Sec. 4896, R.C.M. 1935; R.C.M. 1947, 25-212; amd. Sec. 417, Ch. 61, L. 2007.



7-4-2519. Prohibition upon receiving other fees.

7-4-2519. Prohibition upon receiving other fees. The officers named above may receive no other fees for any services performed by them in any action or proceeding or for the performance of any service for which fees are allowed, and the party demanding or receiving any fees not herein allowed is liable to refund the same to the party aggrieved, with treble the amount as damages, in addition to the cost of suit.

History: En. Sec. 4616, Pol. C. 1895; re-en. Sec. 3149, Rev. C. 1907; re-en. Sec. 4897, R.C.M. 1921; re-en. Sec. 4897, R.C.M. 1935; R.C.M. 1947, 25-213; amd. Sec. 13, Ch. 443, L. 1979.



7-4-2520. Misconduct concerning official fees to result in vacancy of office.

7-4-2520. Misconduct concerning official fees to result in vacancy of office. Upon receiving a certified copy of the record of conviction of any officer for receiving illegal fees or upon proof that the officer collected fees and failed to account for the fees, the board of county commissioners must declare the office vacant and appoint a successor.

History: En. Sec. 4629, Pol. C. 1895; re-en. Sec. 3162, Rev. C. 1907; re-en. Sec. 4911, R.C.M. 1921; re-en. Sec. 4911, R.C.M. 1935; R.C.M. 1947, 25-230; amd. Sec. 418, Ch. 61, L. 2007.



7-4-2521. Designation of person to receive decedent's warrants or paychecks -- reissuance.

7-4-2521. Designation of person to receive decedent's warrants or paychecks -- reissuance. Any person employed by a county may file with the appointing power a designation of a person who, notwithstanding any other provision of law, is entitled, on the death of the employee, to receive all warrants or paychecks that would have been payable to the decedent. The employee may change the designation from time to time. A designated person shall claim the warrants or paychecks from the county clerk, and on sufficient proof of identity, the county clerk shall reissue the warrant or paycheck in the name of the designated person and deliver the warrant or paycheck to the designated person.

History: En. Sec. 1, Ch. 113, L. 1983; amd. Sec. 419, Ch. 61, L. 2007.



7-4-2522. through reserved.

7-4-2522 through 7-4-2524 reserved.



7-4-2525. Fees of sheriff to be fixed by resolution.

7-4-2525. Fees of sheriff to be fixed by resolution. (1) The county governing body may annually, by resolution pursuant to 7-6-4013, fix the fees of the sheriff for services provided in 7-32-2141 and for other services. (2) Fees for services provided under 7-32-2141 must be based upon the prevailing rate charged by private process servers in the county for similar services. (3) Fees collected under this section must be paid and credited as provided in 7-32-2141.

History: En. Sec. 1, Ch. 372, L. 1989; amd. Sec. 11, Ch. 291, L. 2009.






Part 26. Office of County Clerk

7-4-2601. Limitation on number of deputy county clerks.

7-4-2601. Limitation on number of deputy county clerks. The number of deputies allowed the county clerk may not exceed: (1) six in counties having a taxable valuation of $30 million or more; (2) three in counties having a taxable valuation of $20 million or more and less than $30 million; (3) two in counties having a taxable valuation of $10 million or more and less than $20 million; (4) one in counties having a taxable valuation of less than $10 million.

History: En. Sec. 1, Ch. 75, L. 1905; re-en. Sec. 3119, Rev. C. 1907; amd. Sec. 2, Ch. 93, L. 1909; amd. Sec. 1, Ch. 119, L. 1909; re-en. Sec. 4875, R.C.M. 1921; re-en. Sec. 4875, R.C.M. 1935; amd. Sec. 1, Ch. 69, L. 1953; R.C.M. 1947, 16-3701(part); amd. Sec. 11, Ch. 128, L. 2011.



7-4-2602. Designation of chief deputy by county clerk.

7-4-2602. Designation of chief deputy by county clerk. The county clerk may designate a deputy clerk as chief deputy clerk.

History: En. Sec. 1, Ch. 53, L. 1909; re-en. Sec. 4876, R.C.M. 1921; re-en. Sec. 4876, R.C.M. 1935; R.C.M. 1947, 16-3702; amd. Sec. 420, Ch. 61, L. 2007; amd. Sec. 12, Ch. 128, L. 2011.



7-4-2603. through reserved.

7-4-2603 through 7-4-2610 reserved.



7-4-2611. Role and duties of county clerk and election administrator.

7-4-2611. Role and duties of county clerk and election administrator. (1) The county clerk of a county is also clerk of the county commissioners and ex officio recorder. A duty imposed by law upon the officer, whether as county clerk, clerk of the county commissioners, or recorder, must be performed by the county clerk, and any official act performed or certified by the county clerk is as valid and effectual as if performed and certified by the clerk of the county commissioners or the recorder. (2) The county clerk shall: (a) take charge of and safely keep or dispose of according to law all books, papers, maps, and records that may be filed or deposited in the county clerk's office; (b) record all the proceedings of the board; (c) make full entries of all its resolutions and decisions on all questions concerning the raising of money for and the allowance of accounts against the county; (d) record the vote of each member on a question upon which there is a division or at the request of any member present; (e) sign all orders made and warrants issued by order of the board for the payment of money and certify the orders and warrants to the county treasurer; (f) record the reports of the county treasurer of the receipts and disbursements of the county; (g) preserve and file all accounts acted upon by the board; (h) preserve and file all petitions and applications for franchises and record the action of the board on the petitions and applications; (i) record all orders levying taxes; (j) designate upon each account allowed by the board the amount allowed and deliver to any person who may demand it a certified copy of any record or any account on file in the county clerk's office; (k) when a new township is organized or the boundaries of a township are altered, immediately make out and transmit to the secretary of state a certified statement of the names and boundaries of the township organized or altered; (l) keep other records and books and perform other duties that are prescribed by law or by rule or order of the board. (3) An election administrator shall file, code, and cross-index all reports and statements filed as prescribed by the commissioner of political practices. (4) An election administrator shall make statements and other information filed under the provisions of Title 13, chapters 35, 36, and 37, available for public inspection and copying during the office hours determined by the governing body by resolution after a public hearing and make copying facilities available free of charge or at a charge not to exceed actual cost.

History: (1)En. Sec. 4671, Civ. C. 1895; re-en. Sec. 6233, Rev. C. 1907; re-en. Sec. 4813a, R.C.M. 1921; re-en. Sec. 4813.1, R.C.M. 1935; Sec. 16-2920, R.C.M. 1947; (2)Ap. p. Sec. 4424, Pol. C. 1895; re-en. Sec. 3045, Rev. C. 1907; re-en. Sec. 4811, R.C.M. 1921; Cal. Pol. C. Sec. 4204; amd. Sec. 1, Ch. 79, L. 1923; re-en. Sec. 4811, R.C.M. 1935; Sec. 16-2917, R.C.M. 1947; Ap. p. Sec. 4410, Pol. C. 1895; re-en. Sec. 3031, Rev. C. 1907; re-en. Sec. 4795, R.C.M. 1921; Cal. Pol. C. Sec. 4234; re-en. Sec. 4795, R.C.M. 1935; Sec. 16-2901, R.C.M. 1947; Ap. p. Secs. 32, 33, 35, p. 505, Bannack Stat.; re-en. Secs. 32, 33, 35, p. 439, Cod. Stat. 1871; re-en. Sec. 366, 367, 368, 5th Div. Rev. Stat. 1879; re-en. Secs. 770, 771, 773, 5th Div. Comp. Stat. 1887; amd. Sec. 4218, Pol. C. 1895; re-en. Sec. 2889, Rev. C. 1907; re-en. Sec. 4460, R.C.M. 1921; Cal. Pol. C. Sec. 4030; re-en. Sec. 4460, R.C.M. 1935; Sec. 16-908, R.C.M. 1947; Ap. p. Sec. 4426, Pol. C. 1895; re-en. Sec. 3047, Rev. C. 1907; re-en. Sec. 4813, R.C.M. 1921; Cal. Pol. C. Sec. 4205; re-en. Sec. 4813, R.C.M. 1935; Sec. 16-2919, R.C.M. 1947; (3), (4)En. 23-4790 by Sec. 15, Ch. 480, L. 1975; Sec. 23-4790, R.C.M. 1947; R.C.M. 1947, 16-908, 16-2901(part), 16-2917(1), 16-2919, 16-2920, 23-4790; amd. Sec. 303, Ch. 571, L. 1979; amd. Sec. 26, Ch. 575, L. 1981; amd. Sec. 1, Ch. 591, L. 1991; amd. Sec. 4, Ch. 216, L. 1995.



7-4-2612. Books for recording documents.

7-4-2612. Books for recording documents. The county clerk, as ex officio recorder, shall procure books or other recording materials for records that the business of the office requires, but orders for the books or materials must first be obtained from the board of county commissioners.

History: En. Sec. 4410, Pol. C. 1895; re-en. Sec. 3031, Rev. C. 1907; re-en. Sec. 4795, R.C.M. 1921; Cal. Pol. C. Sec. 4234; re-en. Sec. 4795, R.C.M. 1935; R.C.M. 1947, 16-2901(part); amd. Sec. 10, Ch. 420, L. 1993.



7-4-2613. Documents subject to recording.

7-4-2613. Documents subject to recording. (1) The county clerk shall, upon the payment of the appropriate fees, record by printing, typewriting, photographic, micrographic, or electronic process or by the use of prepared blank forms: (a) (i) subject to subsection (1)(a)(ii), deeds, grants, transfers, certified copies of final judgments or decrees partitioning or affecting the title or possession of real property any part of which is situated in the county, contracts to sell or convey real estate and mortgages of real estate, releases of mortgages, reconveyances by trustees of deeds of trust, assignments of mortgages and deeds of trust, powers of attorney to convey real estate, leases that have been acknowledged or proved, and abstracts of the instruments that have been acknowledged or proved; (ii) an instrument or deed evidencing either a division of real property or a merger of real property only if the instrument or deed is accompanied by a certification from the county treasurer that taxes and special assessments that have been assessed and levied have been paid; (b) notices of buyer's interest in real property, notwithstanding any other requirement of law or rule relating to eligibility for recording of the deed, contract for deed, or other document relating to the notice of buyer's interest. However, if the instrument of conveyance underlying a notice of buyer's interest would be unrecordable, the clerk and recorder shall notify the buyer by certified mail that the underlying instrument is unrecordable and may be void. (c) an acknowledged statement indicating that the holder of a nonprobate interest in real property is deceased. A nonprobate interest in real property is a joint tenancy interest or a life estate interest. The acknowledged statement must contain: (i) a statement that the holder of the nonprobate interest has died and that the holder's interest in the property is terminated; and (ii) a legal description of the property. (d) certificates of births and deaths; (e) wills devising real estate admitted to probate; (f) official bonds; (g) transcripts of judgments that by law are made liens upon real estate; (h) instruments describing or relating to the individual property of married persons; (i) all orders and decrees made by the district court in probate matters affecting real estate and that are required to be recorded; (j) notice of preemption claims; (k) notice and declaration of water rights; (l) assignments for the benefit of creditors; (m) affidavits of annual work done on mining claims; (n) notices of mining locations and declaratory statements; (o) estrays and lost property; (p) a book containing appraisement of state lands; and (q) other writings that are required or permitted by law to be recorded. (2) Any instrument that qualifies for recording under this section may incorporate by reference any provision, statement, description, or other language or material that is contained in another properly recorded instrument and that is recorded in the same county as the instrument that is incorporating the language or material by reference is to be recorded.

History: Ap. p. Sec. 4411, Pol. C. 1895; re-en. Sec. 3032, Rev. C. 1907; amd. Sec. 1, Ch. 68, L. 1917; re-en. Sec. 4796, R.C.M. 1921; Cal. Pol. C. Sec. 4235; re-en. Sec. 4796, R.C.M. 1935; amd. Sec. 1, Ch. 24, L. 1945; amd. Sec. 1, Ch. 218, L. 1971; amd. Sec. 1, Ch. 199, L. 1975; amd. Sec. 19, Ch. 293, L. 1975; Sec. 16-2902, R.C.M. 1947; Ap. p. Sec. 4414, Pol. C. 1895; re-en. Sec. 3035, Rev. C. 1907; re-en. Sec. 4801, R.C.M. 1921; Cal. Pol. C. Sec. 4238; re-en. Sec. 4801, R.C.M. 1935; Sec. 16-2907, R.C.M. 1947; R.C.M. 1947, 16-2902(part), 16-2907; amd. Sec. 14, Ch. 443, L. 1979; amd. Sec. 1, Ch. 701, L. 1979; amd. Sec. 1, Ch. 377, L. 1981; amd. Sec. 1, Ch. 366, L. 1993; amd. Sec. 11, Ch. 420, L. 1993; amd. Sec. 3, Ch. 391, L. 1995; amd. Sec. 1, Ch. 9, Sp. L. May 2000; amd. Sec. 1, Ch. 37, L. 2001; amd. Sec. 1, Ch. 412, L. 2001.



7-4-2614. Records of certificates of discharge from military service.

7-4-2614. Records of certificates of discharge from military service. (1) It is the duty of the county clerk of any county of this state to record, without charge and in a book kept for that purpose, the certificate of discharge of an honorably discharged person who served with the United States forces upon that person's request. It is not the clerk's duty to file the certificate. (2) A record of a military discharge certificate is confidential and exempt from the provisions of Title 2, chapter 6. A military discharge certificate may be disclosed only to: (a) the service member for whom the certificate was recorded; (b) if the service member is deceased, the next of kin of the service member or a mortuary, as defined in 10-2-111, for the purposes of securing the burial benefits to which the service member is entitled; (c) a veterans' service officer or a veterans' service organization, as defined in 10-2-111; (d) the veterans' affairs division of the Montana department of military affairs; or (e) any person with written authorization from the service member or from the next of kin of the service member, if the service member is deceased. (3) If an original discharge certificate was inadvertently filed and the county clerk still retains the certificate in its original form, upon the written request of the service member or of the service member's next of kin if the service member is deceased, the clerk shall return the filed certificate to the service member or to the service member's next of kin if the service member is deceased. (4) For purposes of this section: (a) "file" means to store in original form; and (b) "record" means to make and keep a copy from which a certified original copy can be reproduced.

History: En. Sec. 2, Ch. 211, L. 1921; re-en. Sec. 5654, R.C.M. 1921; re-en. Sec. 5654, R.C.M. 1935; amd. Sec. 1, Ch. 54, L. 1943; Sec. 77-801, R.C.M. 1947; amd. and redes. 16-2927 by Sec. 3, Ch. 94, L. 1974; R.C.M. 1947, 16-2927; amd. Sec. 2, Ch. 116, L. 2003; amd. Sec. 1, Ch. 165, L. 2005.



7-4-2615. Records of water users' associations.

7-4-2615. Records of water users' associations. In each county where water users' associations organized in conformity with the federal reclamation laws of the United States exist, the county commissioners are required to furnish the county recorder with books for the proper recording of stock subscriptions, contracts, articles of incorporation, and stock certificates of such associations, containing printed blank forms of the stock subscriptions, contracts, articles of incorporation, and stock certificates. The forms are to be prepared by the attorney general and used by the county recorder for the recording of all such stock subscriptions, contracts, articles of incorporation, and stock certificates.

History: En. Sec. 1, Ch. 68, L. 1909; re-en. Sec. 4467, R.C.M. 1921; re-en. Sec. 4467, R.C.M. 1935; R.C.M. 1947, 16-1101(part); amd. Sec. 15, Ch. 443, L. 1979.



7-4-2616. Map book.

7-4-2616. Map book. The county clerk shall keep a well-bound book containing maps of towns, villages, or additions to the towns or villages within the county, together with the description, acknowledgment, or other writing on the maps.

History: En. Sec. 4416, Pol. C. 1895; re-en. Sec. 3037, Rev. C. 1907; re-en. Sec. 4803, R.C.M. 1921; re-en. Sec. 4803, R.C.M. 1935; R.C.M. 1947, 16-2909; amd. Sec. 421, Ch. 61, L. 2007.



7-4-2617. Procedure to record documents.

7-4-2617. Procedure to record documents. (1) When any instrument, paper, or notice authorized by law to be recorded is deposited for record in the office of the county clerk, as ex officio recorder, and accompanied by the required fee, the clerk must endorse upon the document the time it was received, noting the year, month, day, hour, and minute of its receipt, and the receipt of the instrument must be immediately entered in the county clerk and recorder's receipt book. (2) If the printed, written, or typed words or numbers are considered by the clerk and recorder to be illegible and not legibly reproducible, the clerk and recorder must affix to the recorded document a statement that the document is illegible and not legibly reproducible. (3) The county clerk shall record the instrument without delay, together with the acknowledgment, proofs, and certificates written upon or attached to the instrument and with the plats, surveys, schedule, and other attached papers, in the order and as of the time when the instrument was received for recording, and shall note at the foot of the record the exact time of its receipt. (4) The county clerk shall also endorse upon each instrument, paper, or notice the time when and the book and pages or document number in which it is recorded and shall deliver it, upon request, to the party leaving the document for recording or to the party's order.

History: (1), (2)En. Sec. 4418, Pol. C. 1895; re-en. Sec. 3039, Rev. C. 1907; re-en. Sec. 4805, R.C.M. 1921; Cal. Pol. C. Sec. 4241; amd. Sec. 1, Ch. 2, L. 1929; amd. Sec. 1, Ch. 27, L. 1931; re-en. Sec. 4805, R.C.M. 1935; amd. Sec. 1, Ch. 11, L. 1949; Sec. 16-2911, R.C.M. 1947; (3)En. Sec. 4419, Pol. C. 1895; re-en. Sec. 3040, Rev. C. 1907; re-en. Sec. 4806, R.C.M. 1921; Cal. Pol. C. Sec. 4242; re-en. Sec. 4806, R.C.M. 1935; Sec. 16-2912, R.C.M. 1947; R.C.M. 1947, 16-2911(part), 16-2912; amd. Sec. 1, Ch. 551, L. 1983; amd. Sec. 1, Ch. 82, L. 1989; amd. Sec. 422, Ch. 61, L. 2007.



7-4-2618. Addresses required to record certain documents.

7-4-2618. Addresses required to record certain documents. The county clerk shall not receive for recording any deed, mortgage, or assignment of mortgage unless the post-office address of the grantee, mortgagee, or assignee of the mortgagee, as the case may be, is contained therein. This requirement shall not affect the validity of the record of any instrument which has been or may be recorded.

History: En. Sec. 4418, Pol. C. 1895; re-en. Sec. 3039, Rev. C. 1907; re-en. Sec. 4805, R.C.M. 1921; Cal. Pol. C. Sec. 4241; amd. Sec. 1, Ch. 2, L. 1929; amd. Sec. 1, Ch. 27, L. 1931; re-en. Sec. 4805, R.C.M. 1935; amd. Sec. 1, Ch. 11, L. 1949; R.C.M. 1947, 16-2911(part).



7-4-2619. Indexes to recorded documents.

7-4-2619. Indexes to recorded documents. Every county clerk, as ex officio recorder, must keep: (1) an index of deeds, grants, and transfers and contracts to sell or convey real estate and notices of buyer's interest in real property labeled "Grantors", with each page divided into four columns headed, respectively: "Names of grantors", "Names of grantees", "Date of deeds, grants, transfers, contracts, or notices", and "Where recorded"; (2) an index of deeds and notices of buyer's interest in real property labeled "Grantees", with each page divided into four columns headed, respectively: "Names of grantees", "Names of grantors", "Date of deeds, grants, transfers, contracts, or notices", and "Where recorded"; (3) an index of mortgages labeled "Mortgages of real property", with each page divided into six columns headed, respectively: "Names of mortgagors", "Names of mortgagees", "Dates of mortgages", "Where recorded", "When filed", and "When canceled"; (4) an index of mortgages labeled "Mortgages of real property", with each page divided into six columns headed, respectively: "Names of mortgagees", "Names of mortgagors", "Dates of mortgages", "Where recorded", "When filed", and "When canceled"; (5) an index of mortgages labeled "Releases of mortgages of real property--Mortgagees", with each page divided into six columns headed, respectively: "Parties whose mortgages are released", "Parties releasing", "Date of release", "Where recorded", "Dates of mortgages released", and "Where mortgages released are recorded"; (6) an index of powers of attorney labeled "Powers of attorney", with each page divided into five columns headed, respectively: "Names of parties executing powers", "To whom powers are executed", "Date of powers", "Date of recording", and "Where powers are recorded"; (7) an index of leases labeled "Leases", with each page divided into four columns headed, respectively: "Names of lessors", "Names of lessees", "Date of leases", and "When and where recorded"; (8) an index of leases labeled "Lessees", with each page divided into four columns headed, respectively: "Names of lessees", "Names of lessors", "Date of leases", and "When and where recorded"; (9) an index of marriage certificates labeled "Marriage certificates--Men", with each page divided into six columns headed, respectively: "Men married", "To whom married", "When married", "By whom married", "Where married", and "Where certificates are recorded"; (10) an index of marriage certificates labeled "Marriage certificates--Women", with each page divided into six columns headed, respectively: "Women married" (and under this head placing the family names of the women), "To whom married", "When married", "By whom married", "Where married", and "Where certificates are recorded"; (11) an index of assignments of mortgages and leases labeled "Assignments of mortgages and leases--Assignors", with each page divided into five columns headed, respectively: "Assignors", "Assignees", "Instruments assigned", "Date of assignment", and "When and where recorded"; (12) an index of assignments of mortgages and leases labeled "Assignments of mortgages and leases--Assignees", with each page divided into five columns headed, respectively: "Assignees", "Assignors", "Instruments", "Date of assignment", and "When and where recorded"; (13) an index of wills labeled "Wills", with each page divided into four columns headed, respectively: "Names of testators", "Date of will", "Date of probate", and "When and where recorded"; (14) an index of official bonds labeled "Official bonds", with each page divided into five columns headed, respectively: "Names of officers", "Names of offices", "Date of bond", "Amount of bond", and "When and where recorded"; (15) an index of notices of construction liens labeled "Construction liens", with each page divided into three columns headed, respectively: "Parties claiming liens", "Against whom claimed", and "Notices, when filed"; (16) an index to transcripts of judgments labeled "Transcripts of judgments", with each page divided into seven columns headed, respectively: "Judgment debtors", "Judgment creditors", "Amount of judgment", "Where recovered", "When recovered", "When transcript filed", and "When judgment satisfied"; (17) an index of attachments labeled "Attachments", with each page divided into columns headed, respectively: "Parties against whom attachments are issued", "Parties issuing attachments", "Notices of attachments", "When filed", and "When attachments discharged"; (18) an index of notices of the pendency of actions labeled "Notices of actions", with each page divided into three columns headed, respectively: "Parties to actions", "Notices, when recorded", and "When filed"; (19) an index of certificates of sale of real estate sold under execution or under orders made in any judicial proceedings labeled "Certificates of sale", with each page divided into four columns headed, respectively: "Plaintiff", "Defendant", "Purchaser at sale", and "Date of sale"; (20) an index of the individual property of married persons labeled "Individual property of married persons", with each page divided into five columns headed, respectively: "Names of married persons", "Names of their spouses", "Nature of instruments recorded", "When recorded", and "Where recorded"; (21) an index to affidavits for annual work done on mining claims labeled "Annual work on mining claims", with each page divided into four columns headed, respectively: "Name of the affiant", "Name of the claim", "Where situated", and "Year when the work was done"; (22) an index of mining claims and declaratory statements labeled "Notices of location of mining claims and declaratory statements", with each page divided into four columns headed, respectively: "Locators", "Name of claim", "Notice, when filed", and "Where recorded"; (23) an index to the register of births and deaths; (24) an index to notices and declarations of water rights; (25) an index to the "estray and lost property book"; (26) an index to the record of assignments for the benefit of creditors, containing names of assignor and assignee, date and where recorded, and inventory, when filed; (27) an index to financing statements as provided in Part 4 of the Uniform Commercial Code--Secured Transactions; (28) an index to filed subdivision plats, containing number of lots, number of acres, filing date, and the location of the quarter section of each subdivision; (29) an index to the book of maps and plats, which must contain the name of the proprietor of the town, village, or addition platted and a general description of the same; (30) a miscellaneous index, in which must be indexed papers not hereinbefore stated.

History: (1) thru (28), (30)En. Sec. 4412, Pol. C. 1895; re-en. Sec. 3033, Rev. C. 1907; re-en. Sec. 4799, R.C.M. 1921; Cal. Pol. C. Sec. 4236; re-en. Sec. 4799, R.C.M. 1935; amd. Sec. 11-111, Ch. 264, L. 1963; amd. Sec. 2, Ch. 199, L. 1975; amd. Sec. 20, Ch. 293, L. 1975; (29)En. Sec. 4413, Pol. C. 1895; re-en. Sec. 3034, Rev. C. 1907; re-en. Sec. 4800, R.C.M. 1921; re-en. Sec. 4800, R.C.M. 1935; Sec. 16-2906, R.C.M. 1947; R.C.M. 1947, 16-2905, 16-2906; amd. Sec. 16, Ch. 443, L. 1979; amd. Sec. 2, Ch. 701, L. 1979; amd. Sec. 5, Ch. 220, L. 1985.



7-4-2620. Details relating to indexes.

7-4-2620. Details relating to indexes. (1) The county clerk may keep in the same volume any two or more of the indexes mentioned in 7-4-2619, but the several indexes must be kept distinct from each other, with the volumes distinctly marked on the outside in such way as to show all the indexes kept therein. (2) The names of the parties in the first column of the several indexes must be arranged in alphabetical order. When a conveyance is executed by a sheriff, the name of the sheriff and the party charged in the execution must both be inserted in the index. When an instrument is recorded to which an executor, administrator, or trustee is a party, the name of such executor, administrator, or trustee, together with the name of the testator or intestate or party for whom the trust is held, must be inserted in the index.

History: En. Sec. 4417, Pol. C. 1895; re-en. Sec. 3038, Rev. C. 1907; re-en. Sec. 4804, R.C.M. 1921; Cal. Pol. C. Sec. 4240; re-en. Sec. 4804, R.C.M. 1935; R.C.M. 1947, 16-2910.



7-4-2621. Search of records.

7-4-2621. Search of records. Upon the application of any person and upon the payment of the applicable fees, the county clerk may: (1) make searches for conveyances, mortgages, and all other instruments recorded or filed in the county clerk's office; and (2) furnish a certificate stating the names of the parties to the instruments; the dates of the instruments; the year, month, day, hour, and minute they were recorded or filed; and the book and pages where they are recorded.

History: En. Sec. 4420, Pol. C. 1895; re-en. Sec. 3041, Rev. C. 1907; re-en. Sec. 4807, R.C.M. 1921; Cal. Pol. C. Sec. 4243; re-en. Sec. 4807, R.C.M. 1935; R.C.M. 1947, 16-2913; amd. Sec. 1, Ch. 156, L. 2001.



7-4-2622. Availability of records.

7-4-2622. Availability of records. All books or records, maps, charts, surveys, and other papers on file in the county clerk's office must be open during office hours for the inspection of any person who may desire to inspect them and may be inspected without charge. The county clerk shall arrange the books of record and indexes in the office in suitable places that facilitate their inspection.

History: En. Sec. 4423, Pol. C. 1895; re-en. Sec. 3044, Rev. C. 1907; re-en. Sec. 4810, R.C.M. 1921; Cal. Pol. C. Sec. 4246; re-en. Sec. 4810, R.C.M. 1935; R.C.M. 1947, 16-2916; amd. Sec. 423, Ch. 61, L. 2007.



7-4-2623. Liability of clerk relating to duties as recorder.

7-4-2623. Liability of clerk relating to duties as recorder. A county clerk is liable to the party aggrieved for three times the amount of the damages that may result and is punishable as provided in this code if the county clerk to whom an instrument is delivered for record: (1) neglects or refuses to record the instrument within reasonable time after receipt; (2) falsely records an instrument or records an instrument in any other manner than as directed in this part; (3) neglects or refuses to keep in the clerk's office indexes that are required by this part or to make the proper entries in the indexes; or (4) alters, changes, or obliterates any records deposited in the clerk's office or inserts any new matter in the records.

History: En. Sec. 4421, Pol. C. 1895; re-en. Sec. 3042, Rev. C. 1907; re-en. Sec. 4808, R.C.M. 1921; Cal. Pol. C. Sec. 4244; re-en. Sec. 4808, R.C.M. 1935; R.C.M. 1947, 16-2914; amd. Sec. 2, Ch. 156, L. 2001.



7-4-2624. through reserved.

7-4-2624 through 7-4-2630 reserved.



7-4-2631. Fees of county clerk.

7-4-2631. Fees of county clerk. (1) Except as provided in 7-2-2803(4), 7-4-2632, and 7-4-2637, the county clerks shall charge, for the use of their respective counties: (a) for filing and indexing each writ of attachment, execution, certificate of sale, lien, or other instrument required by law to be filed and indexed, $5; (b) for filing of subdivision and townsite plats, $10 plus: (i) for each lot up to and including 100, 50 cents; (ii) for each additional lot in excess of 100, 25 cents; (c) for filing certificates of surveys and amendments thereto, $25 plus 50 cents per tract or lot; (d) for each page of a document required to be recorded with a subdivision, townsite plat, or certificate of survey, $1; (e) for a copy of a record or paper: (i) for the first page of any document, 50 cents, and 25 cents for each subsequent page; and (ii) for each certification with seal affixed, $2; (f) for searching an index record of files of the office for each year when required in abstracting or otherwise, 50 cents; (g) for administering an oath with certificate and seal, no charge; (h) for taking and certifying an acknowledgment, with seal affixed, for signature to it, no charge; (i) for filing, indexing, or other services provided for by Title 30, chapter 9A, part 5, the fees prescribed under those sections; (j) for recording each stock subscription and contract, stock certificate, and articles of incorporation for water users' associations, $3; (k) for filing a copy of notarial commission and issuing a certificate of official character of such notary public, $2; (l) for each certified copy of a birth certificate, $5, and for each certified copy of a death certificate, $3; (m) for filing, recording, or indexing any other instrument not expressly provided for in this section or 7-4-2632, the same fee provided in this section or 7-4-2632 for a similar service. (2) The county clerks shall charge, for the use of their respective counties, the fee as provided in 7-4-2632 for recording and indexing the following: (a) each certificate of location of a quartz or placer mining claim or millsite claim, including a certificate that the instrument has been recorded with the seal affixed; and (b) each affidavit of annual labor on a mining claim, including a certificate that the instrument has been recorded with the seal affixed. (3) State agencies submitting documents to be put of record shall pay the fees provided for in this section. If a state agency or political subdivision has requested an account with the county clerk, any applicable fees must be paid on a periodic basis.

History: Ap.p. Sec. 4635, Pol. C. 1895; re-en. Sec. 3168, Rev. C. 1907; amd. Sec. 1, Ch. 117, L. 1911; re-en. Sec. 4917, R.C.M. 1921; re-en. Sec. 4917, R.C.M. 1935; amd. Sec. 1, Ch. 87, L. 1941; amd. Sec. 1, Ch. 90, L. 1953; amd. Sec. 1, Ch. 202, L. 1955; amd. Sec. 2, Ch. 148, L. 1957; amd. Sec. 1, Ch. 9, L. 1959; amd. Sec. 11-115, Ch. 264, L. 1963; amd. Sec. 73, Ch. 348, L. 1974; amd. Sec. 32, Ch. 213, L. 1975; Sec. 25-231, R.C.M. 1947; Ap.p. Sec. 1, Ch. 68, L. 1909; re-en. Sec. 4467, R.C.M. 1921; re-en. Sec. 4467, R.C.M. 1935; Sec. 16-1101, R.C.M. 1947; Ap.p. Sec. 8, Ch. 198, L. 1961; Sec. 70-415, R.C.M. 1947; R.C.M. 1947, 16-1101(part), 25-231(part), 70-415(part); amd. Sec. 1, Ch. 487, L. 1979; amd. Sec. 1, Ch. 414, L. 1981; amd. Sec. 1, Ch. 467, L. 1983; amd. Sec. 2, Ch. 14, L. 1985; amd. Sec. 1, Ch. 27, L. 1985; amd. Sec. 6, Ch. 220, L. 1985; amd. Sec. 10, Ch. 370, L. 1987; amd. Sec. 1, Ch. 37, L. 1989; amd. Sec. 1, Ch. 292, L. 1989; amd. Sec. 1, Ch. 451, L. 1991; amd. Sec. 127, Ch. 305, L. 1999; amd. Sec. 3, Ch. 571, L. 2003; amd. Sec. 1, Ch. 215, L. 2011; amd. Sec. 15, Ch. 347, L. 2011; amd. Sec. 1, Ch. 207, L. 2013.



7-4-2632. Fee when recording done by mechanical means.

7-4-2632. Fee when recording done by mechanical means. Except as provided in 7-2-2803(4), whenever recording is done by a photographic or similar process, the county clerk and recorder shall charge $7 for each page or fraction of a page of the instrument for recording.

History: En. Sec. 4635, Pol. C. 1895; re-en. Sec. 3168, Rev. C. 1907; amd. Sec. 1, Ch. 117, L. 1911; re-en. Sec. 4917, R.C.M. 1921; re-en. Sec. 4917, R.C.M. 1935; amd. Sec. 1, Ch. 87, L. 1941; amd. Sec. 1, Ch. 90, L. 1953; amd. Sec. 1, Ch. 202, L. 1955; amd. Sec. 2, Ch. 148, L. 1957; amd. Sec. 1, Ch. 9, L. 1959; amd. Sec. 11-115, Ch. 264, L. 1963; amd. Sec. 73, Ch. 348, L. 1974; amd. Sec. 32, Ch. 213, L. 1975; R.C.M. 1947, 25-231(8); amd. Sec. 2, Ch. 414, L. 1981; amd. Sec. 2, Ch. 467, L. 1983; amd. Sec. 2, Ch. 27, L. 1985; amd. Sec. 1, Ch. 355, L. 1991; amd. Sec. 12, Ch. 135, L. 2005; amd. Sec. 16, Ch. 347, L. 2011.



7-4-2633. Repealed.

7-4-2633. Repealed. Sec. 3, Ch. 414, L. 1981.

History: En. Sec. 4635, Pol. C. 1895; re-en. Sec. 3168, Rev. C. 1907; amd. Sec. 1, Ch. 117, L. 1911; re-en. Sec. 4917, R.C.M. 1921; re-en. Sec. 4917, R.C.M. 1935; amd. Sec. 1, Ch. 87, L. 1941; amd. Sec. 1, Ch. 90, L. 1953; amd. Sec. 1, Ch. 202, L. 1955; amd. Sec. 2, Ch. 148, L. 1957; amd. Sec. 1, Ch. 9, L. 1959; amd. Sec. 11-115, Ch. 264, L. 1963; amd. Sec. 73, Ch. 348, L. 1974; amd. Sec. 32, Ch. 213, L. 1975; R.C.M. 1947, 25-231(part).



7-4-2634. Fees to be noted on recorded documents.

7-4-2634. Fees to be noted on recorded documents. On each instrument delivered for recording, the county clerk shall endorse on it all charges made for each service, and the endorsement must be recorded as a part of the instrument in the county clerk's office to document the charges entered on the fee book or reception record in the county clerk's office.

History: En. Sec. 4635, Pol. C. 1895; re-en. Sec. 3168, Rev. C. 1907; amd. Sec. 1, Ch. 117, L. 1911; re-en. Sec. 4917, R.C.M. 1921; re-en. Sec. 4917, R.C.M. 1935; amd. Sec. 1, Ch. 87, L. 1941; amd. Sec. 1, Ch. 90, L. 1953; amd. Sec. 1, Ch. 202, L. 1955; amd. Sec. 2, Ch. 148, L. 1957; amd. Sec. 1, Ch. 9, L. 1959; amd. Sec. 11-115, Ch. 264, L. 1963; amd. Sec. 73, Ch. 348, L. 1974; amd. Sec. 32, Ch. 213, L. 1975; R.C.M. 1947, 25-231(17); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 5, Ch. 179, L. 1995.



7-4-2635. Records preservation fund authorized.

7-4-2635. Records preservation fund authorized. (1) The board of county commissioners shall establish a records preservation fund for the purpose of preserving the records maintained by the county clerk and recorder. The county clerk and recorder is responsible for expenditures from the fund and shall use the money for records preservation. (2) The county clerk and recorder shall deposit $1 of the fee received under 7-4-2632 into the records preservation fund. (3) The governing body of the county may transfer to the general fund any money in the records preservation fund that is not needed for records preservation.

History: En. Sec. 2, Ch. 355, L. 1991.



7-4-2636. Standards for recorded documents -- exemptions.

7-4-2636. Standards for recorded documents -- exemptions. (1) Unless accompanied by the appropriate fee required in 7-4-2637, a document submitted for recording must: (a) be legibly printed or typed in blue or black ink on white paper that is either 8 1/2 x 11 inches or 8 1/2 x 14 inches in size; (b) provide the names of the parties to the conveyance on the first or second page of any document with more than one page; (c) provide a description of the property if the document conveys an interest in real property; (d) have all signatures, initials, dates, or handwriting in blue or black ink; (e) except as provided in subsection (1)(f) and except for page numbers, initials, or other designations, have margins that are clear of all markings in the following dimensions: (i) at least 3 inches at the top of the first page and at least 1 inch at the top of the second and any subsequent pages; (ii) at least 1 inch on the bottom of each page; (iii) at least 1/2 inch on the sides of each page; and (f) include the name and mailing address of the person to whom the document is to be returned in the upper left-hand corner of the first page between the 1/2-inch side margins of each document submitted and may include legibly printed or typed transactional information. (2) (a) Except as provided in subsection (2)(b), only documents submitted for recording and filing that conform to the provisions of this section are considered standard documents for the purposes of 7-4-2637. (b) Documents that are acknowledged as having been executed prior to April 28, 2007, must be accepted for recording and considered standard documents, regardless of whether they conform to the provisions of this section. (3) (a) An acknowledgment by a notary is exempt from the color and margin requirements of this section. (b) Page numbers, the name and mailing address of the person to whom the document is to be returned, and other administrative information or designations may appear in the margins. (c) If the notarial seal is made by impression of an embosser, the seal is exempt from the margin requirements of this section. (4) An officially certified court or other government document, whether from an in-state or out-of-state office, is exempt from the provisions of this section.

History: En. Sec. 1, Ch. 571, L. 2003; amd. Sec. 1, Ch. 344, L. 2007; amd. Sec. 1, Ch. 45, L. 2011; amd. Sec. 1, Ch. 135, L. 2011.



7-4-2637. Fees for recording documents.

7-4-2637. Fees for recording documents. (1) Except as provided in 7-2-2803(4) and 7-4-2631, the fee for recording a standard document that meets the requirements of 7-4-2636 is $7 for each page or fraction of a page. (2) Except as provided in 7-2-2803(4), the fee for recording a document that does not meet the requirements of 7-4-2636 is the fee specified in subsection (1) plus $10. (3) (a) Of the fees collected under subsection (1): (i) $1 must be deposited in the records preservation fund, provided for in 7-4-2635; (ii) 25 cents must be deposited in the county land information account provided for in 7-6-2230; (iii) 75 cents must be transmitted each month to the department of revenue in the manner prescribed by the department of revenue for deposit in the Montana land information account created in 90-1-409; and (iv) the remainder must be deposited as provided for in 7-4-2511. (b) The fees collected under subsection (2) must be deposited in the records preservation fund provided for in 7-4-2635.

History: En. Sec. 2, Ch. 571, L. 2003; amd. Sec. 13, Ch. 135, L. 2005; amd. Sec. 2, Ch. 135, L. 2011; amd. Sec. 17, Ch. 347, L. 2011.






Part 27. Office of County Attorney

7-4-2701. Qualifications for county attorney in certain counties.

7-4-2701. Qualifications for county attorney in certain counties. (1) A person is not eligible for the position of full-time county attorney in counties that have a population in excess of 30,000 unless the person is a citizen of the United States and has resided in the state 2 years immediately before taking office and has been admitted to the practice of law for at least 5 years before the date of election or appointment. (2) A person is not eligible for the position of full-time county attorney in counties that have a population of less than 30,000 unless the person is a citizen of the United States and has resided in the state 2 years immediately before taking office and has been admitted to the practice of law for at least 3 years before the date of election or appointment. (3) A person is not eligible for the position of part-time county attorney in counties that have a population of less than 30,000 unless the person is a citizen of the United States and resides in the state and has been admitted to the practice of law before taking office.

History: En. 16-3107 by Sec. 2, Ch. 102; L. 1975; R.C.M. 1947, 16-3107; amd. Sec. 1, Ch. 160, L. 1997.



7-4-2702. Procedure to fill vacancy in office of county attorney.

7-4-2702. Procedure to fill vacancy in office of county attorney. Whenever a vacancy in the office of county attorney arises in a county, the board of county commissioners is authorized to appoint an attorney who meets the qualifications established in 7-4-2701 to fill the vacancy.

History: En. Sec. 4, Ch. 61, L. 1909; re-en. Sec. 4486, R.C.M. 1921; re-en. Sec. 4486, R.C.M. 1935; amd. Sec. 1, Ch. 138, L. 1947; R.C.M. 1947, 16-1126(part); amd. Sec. 2, Ch. 160, L. 1997.



7-4-2703. Limitation on number of deputies.

7-4-2703. Limitation on number of deputies. In counties having a taxable valuation of $30 million or more, the county attorney may appoint one chief deputy and one deputy. In all other counties, the county attorney may appoint a chief deputy or a deputy only with the approval of the board of county commissioners.

History: En. Sec. 2, Ch. 75, L. 1905; re-en. Sec. 3128, Rev. C. 1907; re-en. Sec. 4880, R.C.M. 1921; re-en. Sec. 4880, R.C.M. 1935; amd. Sec. 1, Ch. 97, L. 1939; amd. Sec. 2, Ch. 87, L. 1943; amd. Sec. 7, Ch. 391, L. 1973; R.C.M. 1947, 16-3706(part); amd. Sec. 17, Ch. 443, L. 1979; amd. Sec. 13, Ch. 128, L. 2011.



7-4-2704. Limitations on activities of county attorneys and deputy county attorneys.

7-4-2704. Limitations on activities of county attorneys and deputy county attorneys. (1) The county attorney, except for the county attorney's personally rendered services, may not present a claim, account, or other demand for allowance against the county or in any way advocate the relief asked on the claim or demand made by another. (2) Except as provided in subsection (4), in each county in which the office of county attorney is a full-time position pursuant to 7-4-2706, the county attorney is prohibited from engaging in the private practice of law or sharing directly or indirectly in the profits of any private practice of law, except that the county attorney may engage in self-representation and may represent the county attorney's immediate family. (3) Except as provided in subsection (4), a deputy county attorney in a county in which the office of county attorney is a full-time position pursuant to 7-4-2706 who is paid 70% or more of the county attorney's salary is prohibited from engaging in the private practice of law or sharing directly or indirectly in the profits of any private practice of law, except as to those matters in which the deputy county attorney has a direct interest. (4) Any elected or appointed county attorney and any deputy county attorney must, upon demonstration of need to the board of county commissioners, be granted a period of time, not to exceed 3 months from the date that the person takes office, to complete any pending matters remaining from a previous private practice of law. During that time, the county attorney and any appointed deputy are bound by the customary rules of ethics applicable to attorneys at law.

History: Ap. p. Sec. 4453, Pol. C. 1895; re-en. Sec. 3055, Rev. C. 1907; re-en. Sec. 4822, R.C.M. 1921; Cal. Pol. C. Sec. 4258; re-en. Sec. 4822, R.C.M. 1935; Sec. 16-3104, R.C.M. 1947; Ap. p. Secs. 1, 4, Ch. 102, L. 1975; Secs. 16-3106, 16-3108, R.C.M. 1947; R.C.M. 1947, 16-3104, 16-3106, 16-3108; amd. Sec. 1, Ch. 300, L. 1981; amd. Sec. 424, Ch. 61, L. 2007; amd. Sec. 4, Ch. 230, L. 2007.



7-4-2705. Employment of special counsel in certain counties.

7-4-2705. Employment of special counsel in certain counties. Except in counties having a taxable valuation of $50 million or more, the board of county commissioners may employ or authorize the county attorney to employ special counsel to assist in the prosecution of any criminal case pending in the county or to represent the county in any civil action in which the county is a party.

History: En. Sec. 4, Ch. 61, L. 1909; re-en. Sec. 4486, R.C.M. 1921; re-en. Sec. 4486, R.C.M. 1935; amd. Sec. 1, Ch. 138, L. 1947; R.C.M. 1947, 16-1126(part); amd. Sec. 14, Ch. 128, L. 2011.



7-4-2706. County attorney to be full or part time -- resolution.

7-4-2706. County attorney to be full or part time -- resolution. (1) (a) In a county with a population of less than 30,000, the county commissioners may, with the consent of the county attorney, by resolution effective July 1 of any year, establish the office of county attorney as a full-time or part-time position. (b) A copy of a resolution adopted under subsection (1)(a) must be provided to the department of justice. (2) In a county with a population of 30,000 or more, the office of county attorney must be a full-time position.

History: En. Sec. 1, Ch. 669, L. 1979; amd. Sec. 1, Ch. 301, L. 1981; amd. Sec. 5, Ch. 507, L. 2001; amd. Sec. 5, Ch. 230, L. 2007.



7-4-2707. Contract for services of county attorney from another county.

7-4-2707. Contract for services of county attorney from another county. The county commissioners of any county may, upon the consent of the county attorney, by agreement with the commissioners and county attorney of any other county, contract in writing to employ any other county attorney or attorney member of a county attorney's staff to perform civil or criminal legal services for the county at a reasonable rate. The provisions of this section are subject to the provisions of interlocal cooperative agreements.

History: En. Sec. 2, Ch. 669, L. 1979; amd. Sec. 425, Ch. 61, L. 2007.



7-4-2708. Contract for services of any other attorney.

7-4-2708. Contract for services of any other attorney. In any county, the county commissioners may employ any attorney licensed in Montana to perform any legal service in connection with the civil business of the county.

History: En. Sec. 3, Ch. 669, L. 1979; amd. Sec. 1, Ch. 58, L. 1989.



7-4-2709. and reserved.

7-4-2709 through 7-4-2710 reserved.



7-4-2711. County attorney to be legal adviser of county and other subdivisions.

7-4-2711. County attorney to be legal adviser of county and other subdivisions. (1) The county attorney is the legal adviser of the board of county commissioners. The county attorney shall attend their meetings when required and shall attend and oppose all claims and accounts against the county that are unjust or illegal. The county attorney shall defend all suits brought against the county. (2) The county attorney shall: (a) give, when required and without fee, an opinion in writing to the county, district, and township officers on matters relating to the duties of their respective offices; (b) act as counsel, without fee, for fire districts and fire service areas in unincorporated territories, towns, or villages within the county; (c) when requested by a conservation district pursuant to 76-15-319, act as counsel, without fee; (d) when requested by a weed district pursuant to 7-22-2109, act as counsel, without fee; and (e) when requested by a county hospital board pursuant to 7-34-2115, act as counsel, without fee, unless the legal action requested involves the county commissioners.

History: Ap. p. Sec. 4451, Pol. C. 1895; re-en. Sec. 3053, Rev. C. 1907; re-en Sec. 4820, R.C.M. 1921; Cal. Pol. C. Sec. 4257; re-en. Sec. 4820, R.C.M. 1935; Sec. 16-3102, R.C.M. 1947; Ap. p. Sec. 4450, Pol. C. 1895; amd. Sec. 1, p. 76, L. 1899; re-en. Sec. 3052, Rev. C. 1907; re-en. Sec. 4819, R.C.M. 1921; Cal. Pol. C. Sec. 4256; amd. Sec. 1, Ch. 187, L. 1935; re-en. Sec. 4819, R.C.M. 1935; amd. Sec. 1, Ch. 17, L. 1965; Sec. 16-3101, R.C.M. 1947; R.C.M. 1947, 16-3101(part), 16-3102; amd. Sec. 1, Ch. 533, L. 1979; amd. Sec. 1, Ch. 52, L. 1989; amd. Sec. 1, Ch. 7, L. 1991; amd. Sec. 1, Ch. 88, L. 1991; amd. Sec. 426, Ch. 61, L. 2007; amd. Sec. 1, Ch. 244, L. 2011.



7-4-2712. Prosecutorial duties.

7-4-2712. Prosecutorial duties. The county attorney is the public prosecutor and shall: (1) institute proceedings before magistrates for the arrest of persons charged with or reasonably suspected of public offenses when the county attorney has information that the offenses have been committed and for that purpose, whenever not otherwise officially engaged, must be present and assist the magistrate in cases of arrest and appear before and give advice to the grand jury whenever cases are presented to them for their consideration; (2) draw all indictments and informations.

History: En. Sec. 4450, Pol. C. 1895; amd. Sec. 1, p. 76, L. 1899; re-en. Sec. 3052, Rev. C. 1907; re-en. Sec. 4819, R.C.M. 1921; Cal. Pol. C. Sec. 4256; amd. Sec. 1, Ch. 187, L. 1935; re-en. Sec. 4819, R.C.M. 1935; amd. Sec. 1, Ch. 17, L. 1965; R.C.M. 1947, 16-3101(part); amd. Sec. 427, Ch. 61, L. 2007.



7-4-2713. Actions to recover money.

7-4-2713. Actions to recover money. The county attorney shall prosecute all recognizances forfeited in the courts of record and all actions for the recovery of debts, fines, penalties, and forfeitures accruing to the state or the county.

History: En. Sec. 4450, Pol. C. 1895; amd. Sec. 1, p. 76, L. 1899; re-en. Sec. 3052, Rev. C. 1907; re-en. Sec. 4819, R.C.M. 1921; Cal. Pol. C. Sec. 4256; amd. Sec. 1, Ch. 187, L. 1935; re-en. Sec. 4819, R.C.M. 1935; amd. Sec. 1, Ch. 17, L. 1965; R.C.M. 1947, 16-3101(part); amd. Sec. 428, Ch. 61, L. 2007.



7-4-2714. Recovery of illegally paid money.

7-4-2714. Recovery of illegally paid money. Whenever the board of county commissioners, without authority of law, orders any money paid as a salary or fee or for any other purpose and the money has been actually paid or whenever any other county officer has drawn a warrant in the officer's own favor or in favor of any other person without being authorized by the board or by law and the warrant has been paid, the county attorney shall institute an action in the name of the county against the person to recover the money and 25% damages for the use of the money. An order of the board is unnecessary to maintain this suit. Whenever the money has not been paid on the order or warrant, it is the duty of the county attorney, upon receiving notice, to commence an action in the name of the county for restraining the payment of the money, and an order of the board is unnecessary to maintain the action.

History: En. Secs. 4200, 4452, Pol. C. 1895; re-en. Secs. 2880, 3054, Rev. C. 1907; re-en. Secs. 4451, 4821, R.C.M. 1921; re-en. Secs. 4451, 4821, R.C.M. 1935; R.C.M. 1947, 16-812, 16-3103; amd. Sec. 18, Ch. 443, L. 1979; amd. Sec. 429, Ch. 61, L. 2007.



7-4-2715. Records and reports.

7-4-2715. Records and reports. The county attorney shall: (1) deliver receipts for money or property received in an official capacity and file duplicates of the receipts with the county treasurer; (2) on the first Monday of January, April, July, and October in each year file with the county clerk an account, verified by oath, of all money received by the county attorney in an official capacity during the preceding 3 months and at the same time pay it over to the county treasurer.

History: En. Sec. 4450, Pol. C. 1895; amd. Sec. 1, p. 76, L. 1899; re-en. Sec. 3052, Rev. C. 1907; re-en. Sec. 4819, R.C.M. 1921; Cal. Pol. C. Sec. 4256; amd. Sec. 1, Ch. 187, L. 1935; re-en. Sec. 4819, R.C.M. 1935; amd. Sec. 1, Ch. 17, L. 1965; R.C.M. 1947, 16-3101(4), (5), (8); amd. Sec. 430, Ch. 61, L. 2007; amd. Sec. 12, Ch. 291, L. 2009.



7-4-2716. Duties related to state matters.

7-4-2716. Duties related to state matters. The county attorney shall: (1) attend the district court and conduct, on behalf of the state, all prosecutions for public offenses and represent the state in all matters and proceedings to which it is a party or in which it may be beneficially interested, at all times and in all places within the limits of the county; (2) when ordered or directed by the attorney general to do so, promptly institute and diligently prosecute in the proper court and in the name of the state of Montana any criminal or civil action or special proceeding; (3) defend all suits brought against the state.

History: En. Sec. 4450, Pol. C. 1895; amd. Sec. 1, p. 76, L. 1899; re-en. Sec. 3052, Rev. C. 1907; re-en. Sec. 4819, R.C.M. 1921; Cal. Pol. C. Sec. 4256; amd. Sec. 1, Ch. 187, L. 1935; re-en. Sec. 4819, R.C.M. 1935; amd. Sec. 1, Ch. 17, L. 1965; R.C.M. 1947, 16-3101(part); amd. Sec. 431, Ch. 61, L. 2007.



7-4-2717. Other duties.

7-4-2717. Other duties. The county attorney must perform such other duties as are prescribed by law.

History: En. Sec. 4454, Pol. C. 1895; re-en. Sec. 3056, Rev. C. 1907; re-en. Sec. 4823, R.C.M. 1921; re-en. Sec. 4823, R.C.M. 1935; R.C.M. 1947, 16-3105.






Part 28. Office of County Surveyor

7-4-2801. Qualifications for county surveyor and deputies.

7-4-2801. Qualifications for county surveyor and deputies. (1) Except as provided in subsection (3), a county surveyor must be a registered professional engineer or registered professional land surveyor who has been in active practice of the profession for at least 3 years and who has had responsible charge of work as principal or assistant for at least 1 year. Graduation from a school of engineering or land surveying is considered as equivalent to 2 years of active practice. (2) All deputies must also have a practical knowledge of engineering or land surveying. (3) When the office of county surveyor is consolidated with another county office within the county, the requirements of subsection (1) are waived. Unless the officeholder has the qualifications prescribed in subsection (1), the officer shall, with the approval of the governing body, contract for the services of a person with those qualifications to perform the duties of county surveyor.

History: En. Sec. 1, Ch. 50, L. 1919; re-en. Sec. 4835, R.C.M. 1921; re-en. Sec. 4835, R.C.M. 1935; R.C.M. 1947, 16-3301; amd. Sec. 1, Ch. 174, L. 1985; amd. Sec. 1, Ch. 622, L. 1985; amd. Sec. 432, Ch. 61, L. 2007.



7-4-2802. Employment of assistants to surveyor.

7-4-2802. Employment of assistants to surveyor. If a party for whom the county survey is made does not furnish the assistants, the surveyor may employ the necessary assistants and receive payment for the reasonable wages of all assistants necessarily employed.

History: En. Sec. 4474, Pol. C. 1895; re-en. Sec. 3061, Rev. C. 1907; re-en. Sec. 4843, R.C.M. 1921; Cal. Pol. C. Sec. 4272; re-en. Sec. 4843, R.C.M. 1935; R.C.M. 1947, 16-3309; amd. Sec. 433, Ch. 61, L. 2007.



7-4-2803. Situations involving use of other surveyors.

7-4-2803. Situations involving use of other surveyors. (1) Whenever the county surveyor is interested in any land the title to which is in dispute and a survey is necessary, the court shall direct the survey to be made by some disinterested person. The appointed person is, for the purpose, authorized to administer and certify oaths. The appointed person shall return the survey, verified by affidavit annexed to the survey, and receive for the services the same fees as the county surveyor would be entitled to for similar services. (2) Whenever the county surveyor neglects, refuses, or is incompetent to perform the duties prescribed in this part, the board of county commissioners shall employ another competent civil engineer, who is subject to the laws governing the county surveyor.

History: (1)En. Sec. 4475, Pol. C. 1895; re-en. Sec. 3062, Rev. C. 1907; re-en. Sec. 4844, R.C.M. 1921; Cal. Pol. C. Sec. 4275; re-en. Sec. 4844, R.C.M. 1935; Sec. 16-3310, R.C.M. 1947; (2)En. Sec. 4478, Pol. C. 1895; re-en. Sec. 3065, Rev. C. 1907; re-en. Sec. 4847, R.C.M. 1921; re-en. Sec. 4847, R.C.M 1935; Sec. 16-3313, R.C.M 1947; R.C.M. 1947, 16-3310, 16-3313; amd. Sec. 19, Ch. 443, L. 1979; amd. Sec. 434, Ch. 61, L. 2007.



7-4-2804. through reserved.

7-4-2804 through 7-4-2810 reserved.



7-4-2811. Function of county surveyor.

7-4-2811. Function of county surveyor. (1) The county surveyor shall work under the direction of the board of county commissioners. The county surveyor may not incur any indebtedness on the part of the county without the prior order or approval of the board. The county surveyor must be provided with suitable office space, together with necessary equipment, to perform the various duties as prescribed by law. (2) The county surveyor shall make all surveys, establish all grades, and prepare plans, specifications, and estimates. (3) The county surveyor shall make progress reports and estimates of all work and other facts in relation to the work as may be required by the board.

History: Ap. p. Sec. 2, Ch. 50, L. 1919; amd. Sec. 1, Ch. 29, Ex. L. 1919; re-en. Sec. 4836, R.C.M. 1921; re-en. Sec. 4836, R.C.M. 1935; amd. Sec. 12-104, Ch. 197, L. 1965; amd. Sec. 1, Ch. 274, L. 1967; Sec. 16-3302, R.C.M. 1947; Ap. p. Sec. 4, Ch. 50, L. 1919; re-en. Sec. 4838, R.C.M. 1921; re-en. Sec. 4838, R.C.M. 1935; Sec. 16-3304, R.C.M. 1947; R.C.M. 1947, 16-3302(1) thru (3), 16-3304; amd. Sec. 435, Ch. 61, L. 2007.



7-4-2812. Duties related to roads and bridges .

7-4-2812. Duties related to roads and bridges . (1) The board of county commissioners may assign responsibility for the supervision and direction of all highways, bridges, and causeways within the county to a county surveyor or to a county road superintendent. The board may allocate the duties between the surveyor and the superintendent. (2) The duties are to: (a) keep all highways and bridges free and clear of all obstructions; (b) grade, maintain, and repair all highways; (c) construct, maintain, and repair all bridges and causeways; (d) make all surveys; (e) establish grades; (f) prepare plans, specifications, and estimates; (g) keep accurate cost data; (h) approve all claims against the county for all highway, bridge, and causeway construction, maintenance, and repair, prior to presentation to the board of county commissioners; (i) employ and assign deputies and staff; (j) purchase and secure all highway and bridge machinery and machinery equipment and tools to be used upon highways and bridges, with the approval of the board; (k) purchase and secure all highway, bridge, and causeway supplies and materials, with the approval of the board; (l) from time to time, make reports and estimates of all matters relating to highways and bridges when required by the board; and (m) perform other duties required by law. (3) The surveyor must receive the annual salary provided by law for salaried county surveyors and other county officials.

History: En. Sec. 2, Ch. 50, L. 1919; amd. Sec. 1, Ch. 29, Ex. L. 1919; re-en. Sec. 4836, R.C.M. 1921; re-en. Sec. 4836, R.C.M. 1935; amd. Sec. 12-104, Ch. 197, L. 1965; amd. Sec. 1, Ch. 274, L. 1967; R.C.M. 1947, 16-3302(4); amd. Sec. 1, Ch. 336, L. 1995.



7-4-2813. Maintenance of records.

7-4-2813. Maintenance of records. (1) The county surveyor shall keep in the office a record of all surveys and plats made or caused to be made by the surveyor, to be recorded in proper books provided for that purpose. The county surveyor shall also keep on file and for record, in suitable plat books provided for that purpose, copies of all plats made or caused to be made by the surveyor and have recorded in the books a description of every public highway within the county. (2) All books of record, together with original drawings and the original book or books of field notes, calculations, and computations, are and remain the property of the county and must be preserved as county records.

History: En. Sec. 3, Ch. 50, L. 1919; re-en. Sec. 4837, R.C.M. 1921; re-en. Sec. 4837, R.C.M. 1935; R.C.M. 1947, 16-3303; amd. Sec. 436, Ch. 61, L. 2007.



7-4-2814. Preparation of surveys.

7-4-2814. Preparation of surveys. (1) (a) The county surveyor shall: (i) make any survey that is required by order of the court or upon application of any person; (ii) keep a correct and fair record of all surveys made by the county surveyor; (iii) number the surveys progressively in the order made; and (iv) preserve a copy of the field notes and calculations of each survey and endorse on the copy its proper number. (b) A copy of the field notes and calculations of each survey and a fair and accurate plat, together with the certificate of survey, must be furnished by the county surveyor to any person upon payment of the fees allowed by law. (c) In all surveys the courses must be expressed according to the true meridian and the variation of the magnetic meridian from the true meridian must be expressed on the plat with the date of the survey. (2) The county surveyor shall also keep a correct and plain record of all surveys made by the county surveyor for the county or for individuals or corporations that pertain to the public roads or bridges in a book provided for that purpose by the county, which must be transmitted to the successor in office.

History: Ap. p. Sec. 4470, Pol. C. 1895; re-en. Sec. 3057, Rev. C. 1907; re-en. Sec. 4839, R.C.M. 1921; Cal. Pol. C. Sec. 4268; re-en. Sec. 4839, R.C.M. 1935; Sec. 16-3305, R.C.M. 1947; Ap. p. Sec. 4473, Pol. C. 1895; re-en. Sec. 3060, Rev. C. 1907; re-en. Sec. 4842, R.C.M. 1921; Cal. Pol. C. Sec. 4271; re-en. Sec. 4842, R.C.M 1935; Sec. 16-3308, R.C.M 1947; R.C.M. 1947, 16-3305, 16-3308; amd. Sec. 437, Ch. 61, L. 2007.



7-4-2815. Surveys involving land in two counties.

7-4-2815. Surveys involving land in two counties. (1) Any person owning or claiming lands which are divided by county lines and wishing to have the same surveyed may apply to the surveyor of any county in which any part of such land is situated. On such application being made, the county surveyor must make the survey, which is as valid as though the lands were situated entirely within the county. (2) When land the title to which is in dispute before any court is divided by a county line, the court making an order of survey may direct the order to the surveyor of any county in which any part of the land is situated.

History: (1)En. Sec. 4471, Pol. C. 1895; re-en. Sec. 3058, Rev. C. 1907; re-en. Sec. 4840, R.C.M. 1921; Cal. Pol. C. Sec. 4269; re-en. Sec. 4840, R.C.M. 1935; Sec. 16-3306, R.C.M. 1947; (2)En. Sec. 4472, Pol. C. 1895; re-en. Sec. 3059, Rev. C. 1907; re-en. Sec. 4841, R.C.M. 1921; Cal. Pol. C. Sec. 4270; re-en. Sec. 4841, R.C.M 1935; Sec. 16-3307, R.C.M 1947; R.C.M. 1947, 16-3306, 16-3307.



7-4-2816. through reserved.

7-4-2816 through 7-4-2820 reserved.



7-4-2821. Fees of county surveyor.

7-4-2821. Fees of county surveyor. The board of county commissioners shall set the county surveyor's fees by resolution.

History: En. Sec. 4639, Pol. C. 1895; re-en. Sec. 3172, Rev. C. 1907; re-en. Sec. 4921, R.C.M. 1921; re-en. Sec. 4921, R.C.M. 1935; amd. Sec. 1, Ch. 199, L. 1953; R.C.M. 1947, 25-235; amd. Sec. 1, Ch. 232, L. 1979.






Part 29. Office of County Coroner

7-4-2901. Appointment of deputy coroners.

7-4-2901. Appointment of deputy coroners. (1) The coroner, with approval of the county commissioners, may appoint one or more deputy coroners to assist the coroner or act in the coroner's absence. (2) At the time of appointment, a deputy coroner or acting coroner must meet the qualifications required of a coroner as provided in 7-4-2904(1) and (2)(a). Within a reasonable time after appointment, a deputy shall successfully complete the basic coroner course, as provided for in 7-4-2905(2)(a). The deputy shall also meet the requirements for advanced education as provided in 7-4-2905(2)(b). (3) A deputy coroner may be the coroner or qualified deputy coroner from another county.

History: En. 82-444 by Sec. 18, Ch. 530, L. 1977; R.C.M. 1947, 82-444; amd. Sec. 3, Ch. 367, L. 1987; amd. Sec. 438, Ch. 61, L. 2007.



7-4-2902. Vacancy in office of county coroner or disqualification of coroner.

7-4-2902. Vacancy in office of county coroner or disqualification of coroner. (1) The coroner, or the board of county commissioners if the coroner is unable or refuses to act, shall request the coroner or a qualified deputy coroner of another county to be acting county coroner if the coroner: (a) is absent or unable to attend to duties or if the office of coroner is vacant and there are no qualified deputies available; (b) is related to the deceased; (c) is a potential party in an action concerning the death or the coroner's inquiry into the death may pose a conflict of interest; (d) has not successfully completed the basic coroner course required in 7-4-2905 and there are no qualified deputies available; or (e) is disqualified under the provisions of 46-4-201. (2) The salary of and expenses incurred by an acting coroner on behalf of a requesting county are an allowable charge against the requesting county.

History: (1)En. Sec. 4494, Pol. C. 1895; re-en. Sec. 3070, Rev. C. 1907; re-en. Sec. 4852, R.C.M. 1921; Cal. Pol. C. Sec. 4289; re-en. Sec. 4852, R.C.M. 1935; Sec. 16-3405, R.C.M. 1947; (2)En. Sec. 4640, Pol. C. 1895; re-en. Sec. 3173, Rev. C. 1907; re-en. Sec. 4922, R.C.M. 1921; amd. Sec. 1, Ch. 59, L. 1933; re-en. Sec. 4922, R.C.M. 1935; amd. Sec. 1, Ch. 9, L. 1937; amd. Sec. 1, Ch. 211, L. 1951; amd. Sec. 9, Ch. 439, L. 1975; Sec. 25-236, R.C.M. 1947; R.C.M. 1947, 16-3405, 25-236(part); amd. Sec. 3, Ch. 371, L. 1979; amd. Sec. 2, Ch. 367, L. 1987; amd. Sec. 439, Ch. 61, L. 2007.



7-4-2903. Stenographer for coroner in certain counties.

7-4-2903. Stenographer for coroner in certain counties. In each county having a population of 45,000 or more by the latest federal census enumeration, the coroner may, with the consent of the county commissioners, appoint a stenographer. The stenographer shall hold such position during the pleasure of the coroner making the appointment and shall receive as salary a sum to be fixed by the board of county commissioners, to be paid monthly out of the contingent fund of the county upon the order of the board.

History: En. Sec. 1, Ch. 8, L. 1911; re-en. Sec. 4855, R.C.M. 1921; re-en. Sec. 4855, R.C.M. 1935; amd. Sec. 1, Ch. 233, L. 1947; amd. Sec. 1, Ch. 211, L. 1951; R.C.M. 1947, 16-3408.



7-4-2904. Qualifications for office of county coroner.

7-4-2904. Qualifications for office of county coroner. (1) In addition to the qualifications set forth in 7-4-2201, to be eligible for the office of coroner, at the time of election or appointment to office a person must be a high school graduate or holder of an equivalency of completion of secondary education as provided by the superintendent of public instruction under 20-7-131 or of an equivalency issued by another state or jurisdiction. (2) Each coroner, before entering the duties of office, shall: (a) take and file with the county clerk the constitutional oath of office; and (b) certify to the county clerk that: (i) the individual has satisfactorily completed the basic coroner course of study provided in 7-4-2905 or that the individual has completed the equivalent educational requirements approved by the attorney general; or (ii) the individual intends to take the basic coroner course at the next offering of the course if the coroner has been appointed or was elected by other than a local government general election and, from the date of appointment or election and assumption of the duties as coroner, a basic coroner course was not offered. A coroner forfeits office for failure to take and satisfactorily complete the next offering of the basic coroner course.

History: En. Sec. 1, Ch. 367, L. 1987; amd. Sec. 440, Ch. 61, L. 2007.



7-4-2905. Coroner education and continuing education.

7-4-2905. Coroner education and continuing education. (1) Coroner education must be conducted by the Montana public safety officer standards and training council established in 2-15-2029. The council may adopt rules establishing standards and procedures for basic and advanced education. The cost of conducting the education must be borne by the department of justice from money appropriated for the education. The county shall pay the salary, mileage, and per diem of each coroner-elect, coroner, and deputy coroner attending from that county. (2) (a) The council shall conduct a 40-hour basic coroner course of study after each general election. The course, or an equivalent course approved by the council, must be completed before the first Monday in January following the election. The council may conduct other basic coroner courses at times it considers appropriate. (b) The council shall annually conduct a 16-hour advanced coroner course. Unless there are exigent circumstances, failure of any coroner or deputy coroner to satisfactorily complete the advanced coroner course, or an equivalent course approved by the council, at least once every 2 years results in forfeiture of office. The council may adopt rules providing a procedure to extend the 2-year period because of exigent circumstances.

History: En. Sec. 4, Ch. 367, L. 1987; amd. Sec. 1, Ch. 118, L. 1993; amd. Sec. 1, Ch. 24, L. 1995; amd. Sec. 6, Ch. 506, L. 2007.



7-4-2906. through reserved.

7-4-2906 through 7-4-2910 reserved.



7-4-2911. Duties of county coroner.

7-4-2911. Duties of county coroner. The county coroner shall: (1) hold inquests as provided in Title 46, chapter 4, parts 1 and 2; (2) inquire into the cause, manner, and circumstances of all human deaths, as required in 46-4-122, and establish the identity of the deceased person; (3) provide decent disposal of an unclaimed dead human body and unclaimed parts of bodies believed to be human; (4) maintain records of inquiries as required by good practice and by law; (5) as soon as practicable upon identifying a dead human body, provide for notifying the next of kin of the deceased of the fact of death in any death into which the coroner is making an inquiry; (6) if a law enforcement agency does not have jurisdiction of the case, preserve evidence involving any human death, pursuant to the coroner's authority, including placing under the coroner's control, to the extent necessary, any personal and real property that may be related to or involved in the death; (7) witness and certify deaths that are the result of a judicial order; (8) inquire into any human death when no physician or surgeon licensed in the state will sign a death certificate; (9) notify the county attorney and the law enforcement agency having jurisdiction of all deaths requiring inquiry pursuant to 46-4-122; and (10) in the cases specified in 25-3-205, discharge the duties of sheriff. If acting as sheriff, the coroner is allowed the same salary as sheriff or the same fees as constable for similar services.

History: (1)En. Sec. 4490, Pol. C. 1895; re-en. Sec. 3066, Rev. C. 1907; re-en. Sec. 4848, R.C.M. 1921; Cal. Pol. C. Sec. 4285; re-en. Sec. 4848, R.C.M. 1935; amd. Sec. 22, Ch. 530, L. 1977; Sec. 16-3401, R.C.M. 1947; (2)Ap. p. Sec. 4495, Pol. C. 1895; re-en. Sec. 3071, Rev. C. 1907; re-en. Sec. 4852, R.C.M. 1921; Cal. Pol. C. Sec. 4290; re-en. Sec. 4852, R.C.M. 1935; Sec. 16-3406, R.C.M. 1947; Ap. p. Sec. 4640, Pol. C. 1895; re-en. Sec. 3173, Rev. C. 1907; re-en. Sec. 4922, R.C.M. 1921; amd. Sec. 1, Ch. 59, L. 1933; re-en. Sec. 4922, R.C.M. 1935; amd. Sec. 1, Ch. 9, L. 1937; amd. Sec. 1, Ch. 211, L. 1951; amd. Sec. 9, Ch. 439, L. 1975; Sec. 25-236, R.C.M. 1947; R.C.M. 1947, 16-3401, 16-3406, 25-236(part); amd. Sec. 4, Ch. 371, L. 1979; amd. Sec. 20, Ch. 443, L. 1979; amd. Sec. 10, Ch. 660, L. 1991; amd. Sec. 441, Ch. 61, L. 2007.



7-4-2912. Repealed.

7-4-2912. Repealed. Sec. 21, Ch. 660, L. 1991.

History: En. Sec. 4496, Pol. C. 1895; re-en. Sec. 3072, Rev. C. 1907; re-en. Sec. 4854, R.C.M. 1921; re-en. Sec. 4854, R.C.M. 1935; R.C.M. 1947, 16-3407; amd. Sec. 21, Ch. 443, L. 1979.



7-4-2913. Payment of costs of inquest.

7-4-2913. Payment of costs of inquest. Whenever an inquest is held because of the death of an individual confined in the state prison, the county clerk of the county where the inquest is held shall make out a statement of all the costs incurred by the county in the inquest, properly certified by the coroner of the county. This statement must be sent to the department of corrections for approval, and after approval, the department shall pay the costs out of the money appropriated for the support of the state prison to the county treasurer of the county where the inquest was held.

History: En. Sec. 2, Ch. 122, L. 1909; re-en. Sec. 4857, R.C.M. 1921; re-en. Sec. 4857, R.C.M. 1935; amd. Sec. 86, Ch. 199, L. 1965; R.C.M. 1947, 16-3410; amd. Sec. 22, Ch. 443, L. 1979; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 27, Ch. 546, L. 1995.



7-4-2914. Statement required before allowing accounts of coroner.

7-4-2914. Statement required before allowing accounts of coroner. Before allowing the accounts of the coroner, the board of county commissioners shall require the coroner to file with the clerk of the board a statement, in writing and verified by affidavit, showing: (1) the amount of money or other property belonging to the estate of the deceased person that has come into the coroner's possession since the last statement; and (2) the disposition made of the property.

History: En. Sec. 4493, Pol. C. 1895; re-en. Sec. 3069, Rev. C. 1907; re-en. Sec. 4851, R.C.M. 1921; Cal. Pol. C. Sec. 4288; re-en. Sec. 4851, R.C.M. 1935; R.C.M. 1947, 16-3404; amd. Sec. 442, Ch. 61, L. 2007.



7-4-2915. Custody and disposition of bodies held pending investigation.

7-4-2915. Custody and disposition of bodies held pending investigation. (1) In the course of an inquiry authorized under the provisions of 46-4-122, the coroner may take custody of a dead human body and cause it to be removed from the site of death to a facility designated by the coroner. (2) A dead human body in the custody of a county coroner must be held until the coroner, after consultation with appropriate law enforcement officials and the county attorney, establishes that it is not necessary to hold the body to determine the reasonable and true cause of death or that the body is no longer necessary to assist any local investigations. (3) If the identity of a dead human body is unknown or if those entitled to custody of a body do not claim it, the coroner shall take custody of the body even if the circumstances of the death do not otherwise require an inquiry by the coroner. (4) A dead human body in the custody of the coroner may be released by the coroner to the custody of a person who is entitled to custody or to a funeral home. (5) The coroner shall release to a funeral home a dead human body that is not designated to be released to a specific funeral home by the deceased prior to death, by the deceased's next of kin, or by a friend of the deceased who will take financial responsibility for the disposition of the body. The coroner shall rotate the release of bodies to funeral homes in a manner that is fair and equitable. The coroner may not release a body to a funeral home if the funeral home has requested in writing by December 1 of the preceding year that it does not wish to participate in the release of bodies under this section.

History: En. Sec. 1, Ch. 378, L. 1979; amd. Sec. 11, Ch. 660, L. 1991; amd. Sec. 443, Ch. 61, L. 2007.



7-4-2916. Repealed.

7-4-2916. Repealed. Sec. 21, Ch. 660, L. 1991.

History: En. Sec. 2, Ch. 378, L. 1979.



7-4-2917. Disposition of property of deceased -- suicide note.

7-4-2917. Disposition of property of deceased -- suicide note. (1) Any property of a decedent or any suicide note composed or purportedly composed by a decedent in the custody of the county coroner shall be held until such time as the county attorney establishes that it is not necessary to hold such property or note to determine the true cause of death, to assist any investigating agency, or to be used as evidence in any related criminal court action. (2) For the purposes of this section, "investigating agency" means any county attorney, the state medical examiner, and any law enforcement agency of this state and any political subdivision of this state having jurisdiction of the death. (3) When such property or note is no longer needed for evidentiary purposes, it shall be given upon written request to the personal representative of the decedent appointed under Title 72 or, if no personal representative is appointed, to the decedent's family or whoever in the discretion of the county attorney should receive the property or the note.

History: En. Sec. 1, Ch. 408, L. 1983.



7-4-2918. through reserved.

7-4-2918 through 7-4-2920 reserved.



7-4-2921. Repealed.

7-4-2921. Repealed. Sec. 5, Ch. 371, L. 1979.

History: En. Sec. 4640, Pol. C. 1895; re-en. Sec. 3173, Rev. C. 1907; re-en. Sec. 4922, R.C.M. 1921; amd. Sec. 1, Ch. 59, L. 1933; re-en. Sec. 4922, R.C.M. 1935; amd. Sec. 1, Ch. 9, L. 1937; amd. Sec. 1, Ch. 211, L. 1951; amd. Sec. 9, Ch. 439, L. 1975; R.C.M. 1947, 25-236(part).



7-4-2922. Repealed.

7-4-2922. Repealed. Sec. 5, Ch. 371, L. 1979.

History: En. Sec. 4640, Pol. C. 1895; re-en. Sec. 3173, Rev. C. 1907; re-en. Sec. 4922, R.C.M. 1921; amd. Sec. 1, Ch. 59, L. 1933; re-en. Sec. 4922, R.C.M. 1935; amd. Sec. 1, Ch. 9, L. 1937; amd. Sec. 1, Ch. 211, L. 1951; amd. Sec. 9, Ch. 439, L. 1975; R.C.M. 1947, 25-236(part).



7-4-2923. Computation of mileage for reimbursement.

7-4-2923. Computation of mileage for reimbursement. When a coroner serves more than one process in the same cause, not requiring more than one journey from the office, the coroner may receive mileage only for the more distant service, and mileage is not allowed for less than 1 mile actually traveled.

History: En. Sec. 4619, Pol. C. 1895; re-en. Sec. 3152, Rev. C. 1907; re-en. Sec. 4900, R.C.M. 1921; re-en. Sec. 4900, R.C.M. 1935; R.C.M. 1947, 25-216(part); amd. Sec. 444, Ch. 61, L. 2007.






Part 30. County Offices

7-4-3001. Office of sheriff.

7-4-3001. Office of sheriff. The duties and functions of the sheriff's office are provided for in Title 7, chapter 32, part 21.

History: En. by Code Commissioner, 1979; amd. Sec. 7, Ch. 36, L. 2005.



7-4-3002. Office of county treasurer.

7-4-3002. Office of county treasurer. The duties and functions of the treasurer's office are provided for in part 21, chapter 6.

History: En. by Code Commissioner, 1979.



7-4-3003. Office of county auditor.

7-4-3003. Office of county auditor. The duties and functions of the auditor's office are provided for in part 24, chapter 6.

History: En. by Code Commissioner, 1979.



7-4-3004. Office of public administrator.

7-4-3004. Office of public administrator. The powers and duties of the public administrator are defined by Title 72, chapter 15, and 72-5-415(2).

History: New section recommended by Code Commissioner, 1921; re-en. Sec. 4858, R.C.M. 1935; R.C.M. 1947, 16-3501; amd. Sec. 3, Ch. 362, L. 1985.



7-4-3005. Office of county superintendent of schools.

7-4-3005. Office of county superintendent of schools. The duties and functions of the office of county superintendent of schools are provided for in Title 20.

History: En. by Code Commissioner, 1979.



7-4-3006. Limitation on number of deputy district court clerks.

7-4-3006. Limitation on number of deputy district court clerks. The number of deputies allowed the clerk of the district court may not exceed one chief deputy and up to: (1) six deputies in counties having a taxable valuation of $30 million or more; (2) four deputies in counties having a taxable valuation of $15 million or more and less than $30 million and having more than one district judge; (3) two deputies in counties having a taxable valuation of $15 million or more and less than $30 million and having one district judge; (4) one deputy in counties having a taxable valuation of less than $15 million.

History: En. Sec. 1, Ch. 75, L. 1905; re-en. Sec. 3119, Rev. C. 1907; amd. Sec. 2, Ch. 93, L. 1909; amd. Sec. 1, Ch. 119, L. 1909; re-en. Sec. 4875, R.C.M. 1921; re-en. Sec. 4875, R.C.M. 1935; amd. Sec. 1, Ch. 69, L. 1953; R.C.M. 1947, 16-3701(part); amd. Sec. 23, Ch. 443, L. 1979; amd. Sec. 15, Ch. 128, L. 2011.



7-4-3007. Qualifications for office of county assessor -- forfeiture of office.

7-4-3007. Qualifications for office of county assessor -- forfeiture of office. (1) In addition to the qualifications set forth in 7-4-2201, each assessor, before entering the duties of office, shall: (a) take and file with the county clerk the constitutional oath of office; and (b) certify to the county clerk that: (i) the assessor has satisfactorily completed the assessor certification training as provided in 15-7-106(4); or (ii) the assessor intends to take the assessor certification training at the next offering. (2) An assessor forfeits office for failure to take and satisfactorily complete the assessor certification training within 36 months after taking office by election or appointment or for failure to satisfactorily complete continuing education when conducted by the department of revenue, unless the board of county commissioners finds that: (a) the assessor is excused for reasons beyond the assessor's control, including illness, a death in the family, or other good cause; or (b) there is no other qualified person available for appointment as assessor. (3) Subsections (1)(b) and (2) do not apply to county officers who are county assessors because their county office has been consolidated with the office of county assessor and who are not contractually required to perform property assessment duties for the department.

History: En. Sec. 1, Ch. 623, L. 1989; amd. Sec. 167, Ch. 27, Sp. L. November 1993.






Part 41. Municipal Officers in General

7-4-4101. Officers of city of first class.

7-4-4101. Officers of city of first class. (1) The officers of a city of the first class consist of: (a) one mayor; (b) two city council members from each ward; and (c) one city judge. (2) The officers listed in subsection (1) must be elected by the qualified electors of the city, as provided in this part. (3) There may also be appointed by the mayor, with the advice and consent of the council: (a) one city attorney; (b) one city clerk; (c) one city treasurer or finance officer or one city clerk-treasurer; (d) one chief of police; (e) one assessor; (f) one street commissioner; (g) one city jailer; (h) one city surveyor; and (i) any other officers necessary to carry out the provisions of this title. (4) The city council may by ordinance prescribe the duties of all city officers and fix their compensation.

History: En. Sec. 4740, Pol. C. 1895; re-en. Sec. 3216, Rev. C. 1907; re-en. Sec. 4995, R.C.M. 1921; re-en. Sec. 4995, R.C.M. 1935; R.C.M. 1947, 11-701; amd. Sec. 1, Ch. 447, L. 1979; amd. Sec. 445, Ch. 61, L. 2007.



7-4-4102. Officers of city of second or third class.

7-4-4102. Officers of city of second or third class. (1) The officers of a city of the second or third class consist of: (a) one mayor; (b) two city council members from each ward; and (c) one city judge. (2) The officers listed in subsection (1), except the city judge for a city of the third class, must be elected by the qualified electors of the city, as provided in this part. (3) The governing body of a city of the third class may by ordinance determine whether the office of city judge must be filled by appointment by the governing body or by election or may appoint a justice of the peace or the city judge of another city as judge of the city court as provided in 3-11-205. (4) There may also be appointed by the mayor, with the advice and consent of the council: (a) one city attorney; (b) one city clerk, who is ex officio city assessor; (c) one city treasurer or one city clerk-treasurer; (d) one chief of police; and (e) any other officers necessary to carry out the provisions of this title. (5) The city council may prescribe the duties of all city officers and fix their compensation.

History: En. Sec. 4741, Pol. C. 1895; re-en. Sec. 3217, Rev. C. 1907; re-en. Sec. 4996, R.C.M. 1921; re-en. Sec. 4996, R.C.M. 1935; amd. Sec. 1, Ch. 24, L. 1975; R.C.M. 1947, 11-702(part); amd. Sec. 2, Ch. 447, L. 1979; amd. Sec. 1, Ch. 506, L. 1979; amd. Sec. 7, Ch. 543, L. 1987; amd. Sec. 3, Ch. 300, L. 1989; amd. Sec. 446, Ch. 61, L. 2007.



7-4-4103. Officers of towns.

7-4-4103. Officers of towns. (1) The officers of a town consist of: (a) one mayor; (b) two city council members from each ward; and (c) one city judge. (2) The officers listed in subsection (1), except for the city judge, must be elected by the qualified electors of the town, as provided in this part. (3) The governing body of the town may by ordinance determine that the office of city judge must be filled either by election or by appointment or may appoint a justice of the peace or the city judge of another city to be judge of the city court as provided in 3-11-205. (4) There may be appointed by the mayor, with the advice and consent of the council: (a) one clerk, who may be ex officio assessor and tax collector and a member of the council; (b) one marshal, who may be ex officio street commissioner; and (c) any other officers necessary to carry out the provisions of this title. (5) The town council may prescribe the duties of all town officers and fix their compensation, subject to the limitations contained in this title.

History: En. Sec. 4742, Pol. C. 1895; re-en. Sec. 3218, Rev. C. 1907; re-en. Sec. 4997, R.C.M. 1921; re-en. Sec. 4997, R.C.M. 1935; amd. Sec. 1, Ch. 146, L. 1974; R.C.M. 1947, 11-703; amd. Sec. 1, Ch. 269, L. 1981; amd. Sec. 8, Ch. 543, L. 1987; amd. Sec. 4, Ch. 300, L. 1989; amd. Sec. 447, Ch. 61, L. 2007.



7-4-4104. General qualifications for municipal office.

7-4-4104. General qualifications for municipal office. No person is eligible to any municipal office, elective or appointive: (1) who is not a citizen of the United States; and (2) who has not met the qualifications prescribed by law or by ordinance adopted by the governing body of a city or town.

History: En. Sec. 365, 5th Div. Comp. Stat. 1887; amd. Sec. 4752, Pol. C. 1895; re-en. Sec. 3228, Rev. C. 1907; re-en. Sec. 5007, R.C.M. 1921; re-en. Sec. 5007, R.C.M. 1935; amd. Sec. 2, Ch. 76, L. 1961; R.C.M. 1947, 11-713; amd. Sec. 2, Ch. 506, L. 1979; amd. Sec. 2, Ch. 269, L. 1981.



7-4-4105. Authority to abolish appointive municipal offices.

7-4-4105. Authority to abolish appointive municipal offices. The city or town council may abolish, by a majority vote of the council, any office, except that of city judge, the appointment to which is made by the mayor with the advice and consent of the council and may discharge any officer so appointed.

History: En. Sec. 4744, Pol. C. 1895; re-en. Sec. 3220, Rev. C. 1907; re-en. Sec. 4999, R.C.M. 1921; re-en. Sec. 4999, R.C.M. 1935; R.C.M. 1947, 11-705; amd. Sec. 24, Ch. 443, L. 1979; amd. Sec. 3, Ch. 506, L. 1979.



7-4-4106. Authority to consolidate municipal offices.

7-4-4106. Authority to consolidate municipal offices. The city or town council may by ordinance consolidate any of the offices, except that of city judge, the appointment to which is made by the mayor with the advice and consent of the council and may require any of the elected officers to perform any of the duties of an appointed officer whose office has been abolished.

History: En. Sec. 4745, Pol. C. 1895; re-en. Sec. 3221, Rev. C. 1907; re-en. Sec. 5000, R.C.M. 1921; re-en. Sec. 5000, R.C.M. 1935; R.C.M. 1947, 11-706; amd. Sec. 4, Ch. 506, L. 1979.



7-4-4107. Commencement of term of office.

7-4-4107. Commencement of term of office. (1) The terms of all officers elected at a municipal election are to commence on the first Monday in January after such election. (2) Officers appointed by the mayor with the advice and consent of the council enter upon their duties within 10 days after receiving notice of their appointment.

History: En. Secs. 4751, 4759, Pol. C. 1895; re-en. Secs. 3227, 3235, Rev. C. 1907; re-en. Secs. 5006, 5014, R.C.M. 1921; re-en. Secs. 5006, 5014, R.C.M. 1935; R.C.M. 1947, 11-712, 11-720; amd. Sec. 27, Ch. 575, L. 1981.



7-4-4108. Repealed.

7-4-4108. Repealed. Sec. 2, Ch. 486, L. 1993.

History: Ap. p. Sec. 4758, Pol. C. 1895; re-en. Sec. 3234, Rev. C. 1907; re-en. Sec. 5013, R.C.M. 1921; re-en. Sec. 5013, R.C.M. 1935; amd. Sec. 1, Ch. 7, L. 1973; Sec. 11-719, R.C.M. 1947; Ap. p. Sec. 4772, Pol. C. 1895; re-en. Sec. 3248, Rev. C. 1907; re-en. Sec. 5027, R.C.M. 1921; re-en. Sec. 5027, R.C.M. 1935; Sec. 11-733, R.C.M. 1947; R.C.M. 1947, 11-719(part), 11-733.



7-4-4109. Official bond.

7-4-4109. Official bond. Each officer of a city or town who is required to give bond shall file the bond, duly approved, within 10 days after receiving notice of election or appointment or, if notice is not received, then on or before the date fixed for the assumption of the duties of the office to which the officer is elected or appointed.

History: En. Sec. 4758, Pol. C. 1895; re-en. Sec. 3234, Rev. C. 1907; re-en. Sec. 5013, R.C.M. 1921; re-en. Sec. 5013, R.C.M. 1935; amd. Sec. 1, Ch. 7, L. 1973; R.C.M. 1947, 11-719(part); amd. Sec. 448, Ch. 61, L. 2007.



7-4-4110. Duties of officers not otherwise provided for.

7-4-4110. Duties of officers not otherwise provided for. (1) The city or town council has power to prescribe the duties of all officers of the city or town, subject to the limitations mentioned in this code. (2) The duties of the street commissioner, chief of the fire department, city surveyor, and other city officers not provided in this code may be prescribed by ordinance.

History: (1)En. Subd. 47, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.46, R.C.M. 1935; Sec. 11-949, R.C.M. 1947; (2)En. Sec. 4789, Pol. C. 1895; re-en. Sec. 3258, Rev. C. 1907; re-en. Sec. 5028, R.C.M. 1921; re-en. Sec. 5028, R.C.M. 1935; Sec. 11-734, R.C.M. 1947; R.C.M. 1947, 11-734(part), 11-949(part).



7-4-4111. Determination of vacancy in municipal office.

7-4-4111. Determination of vacancy in municipal office. An office becomes vacant on the happening of any of the following events before the expiration of the term of the incumbent: (1) the death of the incumbent; (2) a determination pursuant to Title 53, chapter 21, part 1, that the incumbent is mentally ill; (3) the incumbent's resignation; (4) the incumbent's removal from office; (5) the incumbent's absence from the city or town continuously for 10 days without the consent of the council; (6) the incumbent's open neglect or refusal to discharge duties; (7) the incumbent's ceasing to be a resident of the city or town or, in the case of a city council member, ceasing to be a resident of the city council member's ward. This subsection does not apply to an appointed municipal officer who resides outside the city or town limits with the approval of the city or town governing body and within a distance of the city or town approved by the governing body. (8) the incumbent's ceasing to discharge the duty of office for a period of 3 consecutive months, except when prevented by illness or when absent from the city or town by permission of the governing body; (9) the incumbent's conviction of a felony or of any offense involving moral turpitude or a violation of official duties; (10) the incumbent's refusal or neglect to file an official bond within the time prescribed; (11) the decision of a competent tribunal declaring void the incumbent's election or appointment.

History: En. Sec. 4758, Pol. C. 1895; re-en. Sec. 3234, Rev. C. 1907; re-en. Sec. 5013, R.C.M. 1921; re-en. Sec. 5013, R.C.M. 1935; amd. Sec. 1, Ch. 7, L. 1973; R.C.M. 1947, 11-719(part); amd. Sec. 1, Ch. 233, L. 1981; amd. Sec. 1, Ch. 459, L. 1997.



7-4-4112. Filling of vacancy.

7-4-4112. Filling of vacancy. (1) When a vacancy occurs in any elective office, this position is considered open and subject to nomination and election at the next general municipal election in the same manner as the election of any other person holding the same office, except the term of office is limited to the unexpired term of the person who originally created the vacancy. Pending an election and qualification, the council shall, by a majority vote of the members, appoint a person within 30 days of the vacancy to hold the office until a successor is elected and qualified. (2) If all council positions become vacant at one time, the board of county commissioners shall appoint persons within 5 days to hold office as a city council member. The appointed city council member shall then appoint persons to any other vacant elective offices. (3) A vacancy in the office of city council member must be filled from the ward in which the vacancy exists.

History: En. Sec. 1, Ch. 72, L. 1903; re-en. Sec. 3236, Rev. C. 1907; re-en. Sec. 5015, R.C.M. 1921; amd. Sec. 1, Ch. 26, L. 1974; R.C.M. 1947, 11-721(part); amd. Sec. 1, Ch. 457, L. 1981; amd. Sec. 1, Ch. 286, L. 1987; amd. Sec. 449, Ch. 61, L. 2007.



7-4-4113. Removal of appointed officer.

7-4-4113. Removal of appointed officer. The council, upon written charges to be entered upon their journal, after notice to the party, and after trial by the council, may remove any nonelected officer by vote of two-thirds of all the members-elect.

History: En. Sec. 1, Ch. 72, L. 1903; re-en. Sec. 3236, Rev. C. 1907; re-en. Sec. 5015, R.C.M. 1921; amd. Sec. 1, Ch. 26, L. 1974; R.C.M. 1947, 11-721(part).



7-4-4114. Municipal executive officers.

7-4-4114. Municipal executive officers. (1) The executive officers of a city or town are the mayor, the marshal (if there is one), and such officers as the council may provide for assessment; collecting, auditing, safekeeping, and disbursing the revenue; and keeping the records and journals of the city or town. (2) The mayor is the chief executive officer of the city or town.

History: (1)En. Sec. 4780, Pol. C. 1895; re-en. Sec. 3249, Rev. C. 1907; re-en. Sec. 5029, R.C.M. 1921; Cal. Pol. C. Sec. 4385; re-en. Sec. 5029, R.C.M. 1935; Sec. 11-801, R.C.M. 1947; (2)En. Sec. 367, 5th Div. Comp. Stat. 1887; amd. Sec. 13, p. 126, L. 1893; amd. Sec. 4781, Pol. C. 1895; re-en. Sec. 3250, Rev. C. 1907; re-en. Sec. 5030, R.C.M. 1921; Cal. Pol. C. Sec. 4386; re-en. Sec. 5030, R.C.M. 1935; amd. Sec. 1, Ch. 535, L. 1975; Sec. 11-802, R.C.M. 1947; R.C.M. 1947, 11-801, 11-802(part); amd. Sec. 25, Ch. 443, L. 1979.






Part 42. Compensation of Municipal Officers and Employees

7-4-4201. Salary of officers.

7-4-4201. Salary of officers. The council shall determine by ordinance or resolution the salaries and compensation of elected and appointed city officers and all city employees.

History: Ap.p. Secs. 4763, 4789, Pol. C. 1895; re-en. Secs. 3239, 3258, Rev. C. 1907; re-en. Secs. 5018, 5028, R.C.M. 1921; re-en. Secs. 5018, 5028, R.C.M. 1935; Secs. 11-724, 11-734, R.C.M. 1947; Ap.p. Sec. 4764, Pol. C. 1895; re-en. Sec. 3240, Rev. C. 1907; amd. Sec. 1, Ch. 111, L. 1913; re-en. Sec. 5019, R.C.M. 1921; re-en. Sec. 5019, R.C.M. 1935; amd. Sec. 1, Ch. 50, L. 1943; amd. Sec. 1, Ch. 188, L. 1949; amd. Sec. 1, Ch. 115, L. 1951; amd. Sec. 1, Ch. 76, L. 1953; amd. Sec. 1, Ch. 170, L. 1955; amd. Sec. 1, Ch. 179, L. 1961; amd. Sec. 1, Ch. 142, L. 1963; amd. Sec. 1, Ch. 158, L. 1965; amd. Sec. 1, Ch. 224, L. 1967; amd. Sec. 1, Ch. 297, L. 1969; Sec. 11-725, R.C.M. 1947; Ap.p. Sec. 4767, Pol. C. 1895; re-en. Sec. 3243, Rev. C. 1907; re-en. Sec. 5022, R.C.M. 1921; re-en. Sec. 5022, R.C.M. 1935; amd. Sec. 1, Ch. 69, L. 1939; amd. Sec. 1, Ch. 46, L. 1947; amd. Sec. 3, Ch. 76, L. 1953; amd. Sec. 2, Ch. 170, L. 1955; amd. Sec. 3, Ch. 179, L. 1961; amd. Sec. 2, Ch. 142, L. 1963; amd. Sec. 3, Ch. 158, L. 1965; amd. Sec. 1, Ch. 189, L. 1967; Sec. 11-728, R.C.M. 1947; Ap.p. Sec. 4768, Pol. C. 1895; re-en. Sec. 3244, Rev. C. 1907; re-en. Sec. 5023, R.C.M. 1921; re-en. Sec. 5023, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1943; amd. Sec. 2, Ch. 188, L. 1949; amd. Sec. 2, Ch. 115, L. 1951; amd. Sec. 4, Ch. 76, L. 1953; amd. Sec. 3, Ch. 170, L. 1955; amd. Sec. 4, Ch. 179, L. 1961; amd. Sec. 4, Ch. 158, L. 1965; amd. Sec. 1, Ch. 155, L. 1967; Sec. 11-729, R.C.M. 1947; Ap.p. Sec. 4770, Pol. C. 1895; re-en. Sec. 3246, Rev. C. 1907; amd. Sec. 1, Ch. 14, L. 1917; re-en. Sec. 5025, R.C.M. 1921; re-en. Sec. 5025, R.C.M. 1935; amd. Sec. 1, Ch. 124, L. 1945; amd. Sec. 3, Ch. 188, L. 1949; amd. Sec. 3, Ch. 115, L. 1951; amd. Sec. 5, Ch. 76, L. 1953; amd. Sec. 4, Ch. 170, L. 1955; amd. Sec. 5, Ch. 179, L. 1961; amd. Sec. 5, Ch. 158, L. 1965; amd. Sec. 1, Ch. 156, L. 1967; amd. Sec. 2, Ch. 146, L. 1974; Sec. 11-731, R.C.M. 1947; R.C.M. 1947, 11-724, 11-725(part), 11-728, 11-729, 11-731, 11-734(part); amd. Sec. 1, Ch. 221, L. 1979; amd. Sec. 1, Ch. 428, L. 1979; amd. Sec. 26, Ch. 443, L. 1979.



7-4-4202. Repealed.

7-4-4202. Repealed. Sec. 37, Ch. 291, L. 2009.

History: (1), (4)En. Sec. 13, Ch. 136, L. 1907; Sec. 3316, Rev. C. 1907; re-en. Sec. 5107, R.C.M. 1921; re-en. Sec. 5107, R.C.M. 1935; amd. Sec. 1, Ch. 9, L. 1951; amd. Sec. 1, Ch. 29, L. 1957; amd. Sec. 1, Ch. 356, L. 1969; Sec. 11-1815, R.C.M. 1947; (2), (3)En. Sec. 4769, Pol. C. 1895; re-en. Sec. 3245, Rev. C. 1907; amd. Sec. 1, Ch. 55, L. 1911; re-en. Sec. 5024, R.C.M. 1921; re-en. Sec. 5024, R.C.M. 1935; amd. Sec. 1, Ch. 51, L. 1943; amd. Sec. 1, Ch. 234, L. 1947; amd. Sec. 1, Ch. 10, L. 1951; amd. Sec. 1, Ch. 30, L. 1957; Sec. 11-730, R.C.M. 1947; R.C.M. 1947, 11-730, 11-1815.



7-4-4203. through reserved.

7-4-4203 through 7-4-4210 reserved.



7-4-4211. Designation of person to receive decedent's warrants or paychecks -- reissuance.

7-4-4211. Designation of person to receive decedent's warrants or paychecks -- reissuance. A person employed by a municipality may file with the appointing power a designation of a person who, notwithstanding any other provision of law, is entitled, on the death of the employee, to receive all warrants or paychecks that would have been payable to the decedent. The employee may change the designation from time to time. A designated person shall claim the warrants or paychecks from the city treasurer or town clerk, whichever is applicable, and on sufficient proof of identity, the city treasurer or town clerk shall reissue the warrant or paycheck in the name of the designated person and deliver the warrant or paycheck to the designated person.

History: En. Sec. 2, Ch. 113, L. 1983; amd. Sec. 450, Ch. 61, L. 2007.






Part 43. Office of Mayor

7-4-4301. Qualifications for mayor.

7-4-4301. Qualifications for mayor. (1) A person is not eligible for the office of mayor unless the person: (a) is at least 21 years old; (b) has been a resident of the state for at least 3 years; and (c) has been a resident for at least 2 years preceding the election to office of the city or town or an area that has been annexed by the city or town. (2) The office of mayor of a city or town is considered vacant if the individual elected as mayor ceases to be a resident of the city or town.

History: En. Sec. 8, p. 65, Ex. L. 1887; amd. Sec. 4749, Pol. C. 1895; re-en. Sec. 3225, Rev. C. 1907; re-en. Sec. 5004, R.C.M. 1921; re-en. Sec. 5004, R.C.M. 1935; amd. Sec. 1, Ch. 76, L. 1961; amd. Sec. 1, Ch. 177, L. 1974; R.C.M. 1947, 11-710; amd. Sec. 2, Ch. 420, L. 1979; amd. Sec. 27, Ch. 443, L. 1979; amd. Sec. 451, Ch. 61, L. 2007.



7-4-4302. Term of office.

7-4-4302. Term of office. The mayor shall hold office for a term of 4 years and until the qualification of a successor.

History: En. Sec. 4, p. 122, L. 1893; amd. Sec. 4748, Pol. C. 1895; re-en. Sec. 3324, Rev. C. 1907; re-en. Sec. 5003, R.C.M. 1921; amd. Sec. 1, Ch. 60, L. 1935; re-en. Sec. 5003, R.C.M. 1935; amd. Sec. 1, Ch. 193, L. 1971; amd. Sec. 1, Ch. 343, L. 1971; R.C.M. 1947, 11-709(part); amd. Sec. 452, Ch. 61, L. 2007.



7-4-4303. Powers of mayor related to municipal officers, personnel, and citizens.

7-4-4303. Powers of mayor related to municipal officers, personnel, and citizens. The mayor has power to: (1) nominate and, with the consent of the council, appoint all nonelective officers of the city or town provided for by the council, except as provided in this title; (2) suspend and, with the consent of the council, remove any nonelective officer, stating in the suspension or removal the cause for the removal; (3) supervise the discharge of official duty by all subordinate officers; (4) require of any of the officers of a city or town an exhibit of the officer's books and papers; (5) request that the governor call out the militia to aid the mayor in suppressing riots or other disorderly conduct, preventing and extinguishing fires, securing the peace and safety of the city or town, or carrying into effect any law or ordinance.

History: En. Sec. 367, 5th Div. Comp. Stat. 1887; amd. Sec. 13, p. 126, L. 1893; amd. Sec. 4781, Pol. C. 1895; re-en. Sec. 3250, Rev. C. 1907; re-en. Sec. 5030, R.C.M. 1921; Cal. Pol. C. Sec. 4386; re-en. Sec. 5030, R.C.M. 1935; amd. Sec. 1, Ch. 535, L. 1975; R.C.M. 1947, 11-802(part); amd. Sec. 9, Ch. 485, L. 1997.



7-4-4304. Repealed.

7-4-4304. Repealed. Sec. 11, Ch. 485, L. 1997.

History: En. Sec. 367, 5th Div. Comp. Stat. 1887; amd. Sec. 13, p. 126, L. 1893; amd. Sec. 4781, Pol. C. 1895; re-en. Sec. 3250, Rev. C. 1907; re-en. Sec. 5030, R.C.M. 1921; Cal. Pol. C. Sec. 4386; re-en. Sec. 5030, R.C.M. 1935; amd. Sec. 1, Ch. 535, L. 1975; R.C.M. 1947, 11-802(part).



7-4-4305. Power to grant pardons.

7-4-4305. Power to grant pardons. The mayor has power to grant pardons and remit fines and forfeitures for offenses against city or town ordinances when in the mayor's judgment public justice would be thereby subserved. The mayor must report all pardons granted, with the reasons therefor, to the next council.

History: En. Sec. 367, 5th Div. Comp. Stat. 1887; amd. Sec. 13, p. 126, L. 1893; amd. Sec. 4781, Pol. C. 1895; re-en. Sec. 3250, Rev. C. 1907; re-en. Sec. 5030, R.C.M. 1921; Cal. Pol. C. Sec. 4386; re-en. Sec. 5030, R.C.M. 1935; amd. Sec. 1, Ch. 535, L. 1975; R.C.M. 1947, 11-802(15).



7-4-4306. Extraterritorial powers.

7-4-4306. Extraterritorial powers. The mayor has power to exercise the power as may be vested in the mayor by ordinance of the city or town, in and over all places within 5 miles of the boundaries of the city or town for the purpose of enforcing the health and quarantine ordinances and regulations of the city or town. The board of county commissioners of the county affected by the ordinance and the local health board, if a local health board exists in the area affected by the ordinance, shall approve the ordinance by a majority vote.

History: En. Sec. 367, 5th Div. Comp. Stat. 1887; amd. Sec. 13, p. 126, L. 1893; amd. Sec. 4781, Pol. C. 1895; re-en. Sec. 3250, Rev. C. 1907; re-en. Sec. 5030, R.C.M. 1921; Cal. Pol. C. Sec. 4386; re-en. Sec. 5030, R.C.M. 1935; amd. Sec. 1, Ch. 535, L. 1975; R.C.M. 1947, 11-802(17); amd. Sec. 10, Ch. 485, L. 1997.






Part 44. Office of City Council Member

7-4-4401. Qualifications for city council member.

7-4-4401. Qualifications for city council member. A person is not eligible for the office of city council member unless the person is a resident for at least 60 days preceding the election to office of the ward electing the person or of an area that has been annexed by the city or town and placed in the ward.

History: En. Sec. 366, 5th Div. Comp. Stat. 1887; amd. Sec. 4753, Pol. C. 1895; re-en. Sec. 3229, Rev. C. 1907; re-en. Sec. 5008, R.C.M. 1921; re-en. Sec. 5008, R.C.M. 1935; amd. Sec. 3, Ch. 76, L. 1961; amd. Sec. 1, Ch. 144, L. 1967; R.C.M. 1947, 11-714; amd. Sec. 3, Ch. 420, L. 1979; amd. Sec. 28, Ch. 443, L. 1979; amd. Sec. 453, Ch. 61, L. 2007.



7-4-4402. Term of office.

7-4-4402. Term of office. (1) Except as provided in subsection (2), a city council member shall hold office for a term of 4 years and until the qualification of a successor. (2) At the first annual election held after the organization of a city or town under this title, the electors of the city or town shall elect two city council members from each ward, who shall, at the first meeting of the council, decide by lot their terms of office, with one from each ward to hold for a term of 4 years and one for a term of 2 years and until the qualification of their successors. In the succeeding elections, one city council member from each ward must be elected for a 4-year term.

History: Ap. p. Sec. 4, p. 122, L. 1893; amd. Sec. 4748, Pol. C. 1895; re-en. Sec. 3224, Rev. C. 1907; re-en. Sec. 5003, R.C.M. 1921; amd. Sec. 1, Ch. 60, L. 1935; re-en. Sec. 5003, R.C.M. 1935; amd. Sec. 1, Ch. 193, L. 1971; amd. Sec. 1, Ch. 343, L. 1971; Sec. 11-709, R.C.M. 1947; Ap. p. Sec. 4750, Pol. C. 1895; re-en. Sec. 3226, Rev. C. 1907; re-en. Sec. 5005, R.C.M. 1921; re-en. Sec. 5005, R.C.M. 1935; Sec. 11-711, R.C.M. 1947; R.C.M. 1947, 11-709(part), 11-711; amd. Sec. 29, Ch. 443, L. 1979; amd. Sec. 454, Ch. 61, L. 2007.



7-4-4403. Officers of city or town council.

7-4-4403. Officers of city or town council. The council may elect a president who, in the absence of the mayor, is the presiding officer and may perform the duties of mayor. In the absence of the president, the council may appoint one of its number to act in the president's place.

History: En. Sec. 4783, Pol. C. 1895; re-en. Sec. 3252, Rev. C. 1907; re-en. Sec. 5032, R.C.M. 1921; re-en. Sec. 5032, R.C.M. 1935; R.C.M. 1947, 11-804; amd. Sec. 455, Ch. 61, L. 2007.






Part 45. Office of Municipal Clerk

7-4-4501. Duties of city clerk related to administration.

7-4-4501. Duties of city clerk related to administration. It is the duty of the clerk to: (1) attend all meetings of the council and record and sign the proceedings thereof and all ordinances, bylaws, resolutions, and contracts passed, adopted, or entered into; (2) enter in a book all ordinances, resolutions, and bylaws passed and adopted by the council; (3) countersign and cause to be published or posted, as provided by law, all ordinances, bylaws, or resolutions passed and adopted by the council; (4) sign, number, and keep a record of all licenses, commissions, or permits granted or authorized by the council; (5) take and administer oaths, but must not charge or receive any fees therefor; (6) perform such other and further duties as the council may prescribe.

History: En. Sec. 4784, Pol. C. 1895; re-en. Sec. 3253, Rev. C. 1907; re-en. Sec. 5033, R.C.M. 1921; Cal. Pol. C. Sec. 4393; re-en. Sec. 5033, R.C.M. 1935; R.C.M. 1947, 11-805(part).



7-4-4502. Duties of city clerk related to city records and papers.

7-4-4502. Duties of city clerk related to city records and papers. The city clerk shall: (1) file and keep all records, books, papers, or property belonging to the city or town and deliver the documents or property to the clerk's successor when qualified; (2) make and certify copies of all records, books, and papers in the clerk's possession on the payment of fees that are allowed county clerks, which must be paid into the city treasury; (3) make and keep a complete index of the journal, ordinance book, finance book, and all other books and papers on file in the clerk's office.

History: En. Sec. 4784, Pol. C. 1895; re-en. Sec. 3253, Rev. C. 1907; re-en. Sec. 5033, R.C.M. 1921; Cal. Pol. C. Sec. 4393; re-en. Sec. 5033, R.C.M. 1935; R.C.M. 1947, 11-805(part); amd. Sec. 456, Ch. 61, L. 2007.



7-4-4503. City ordinance book.

7-4-4503. City ordinance book. The book required by 7-4-4501(2) is called "The Ordinance Book".

History: En. Sec. 4784, Pol. C. 1895; re-en. Sec. 3253, Rev. C. 1907; re-en. Sec. 5033, R.C.M. 1921; Cal. Pol. C. Sec. 4393; re-en. Sec. 5033, R.C.M. 1935; R.C.M. 1947, 11-805(part).



7-4-4504. through reserved.

7-4-4504 through 7-4-4510 reserved.



7-4-4511. Duties of town clerk related to administration.

7-4-4511. Duties of town clerk related to administration. It shall be the duty of the town clerk to: (1) attend all meetings of the council and record and sign the proceedings thereof and all ordinances, bylaws, resolutions, and contracts passed, adopted, or entered into; (2) enter in a book all ordinances, resolutions, and bylaws passed and adopted by the council; (3) countersign and cause to be published or posted, as provided by law, all ordinances, bylaws, or resolutions passed and adopted by the council; (4) sign, number, and keep a record of all licenses, commissions, or permits granted or authorized by the council.

History: En. 11-805.1 by Sec. 4, Ch. 146, L. 1974; R.C.M. 1947, 11-805.1(part).



7-4-4512. Duties of town clerk related to town records and papers.

7-4-4512. Duties of town clerk related to town records and papers. The town clerk shall file and keep all records, books, papers, or property belonging to the town and to deliver the documents or property to a successor when qualified.

History: En. 11-805.1 by Sec. 4, Ch. 146, L. 1974; R.C.M. 1947, 11-805.1(part); amd. Sec. 457, Ch. 61, L. 2007.



7-4-4513. Town ordinance book.

7-4-4513. Town ordinance book. The book required by 7-4-4511(2) is called "The Ordinance Book".

History: En. 11-805.1 by Sec. 4, Ch. 146, L. 1974; R.C.M. 1947, 11-805.1(part).






Part 46. Office of City Attorney

7-4-4601. Qualifications for city attorney.

7-4-4601. Qualifications for city attorney. To be appointed, the city attorney shall be a person who has been licensed to practice as an attorney in this state.

History: En. Sec. 6, p. 64, Ex. L. 1887; amd. Sec. 9, p. 182, L. 1889; amd. Sec. 4787, Pol. C. 1895; re-en. Sec. 3256, Rev. C. 1907; re-en. Sec. 5038, R.C.M. 1921; Cal. Pol. C. Sec. 4391; re-en. Sec. 5038, R.C.M. 1935; R.C.M. 1947, 11-811(part).



7-4-4602. Appointment -- term of office.

7-4-4602. Appointment -- term of office. (1) The city attorney must be appointed by the mayor, subject to approval by the city council. (2) The city attorney shall hold office for 2 years unless suspended or removed as provided by law.

History: En. Sec. 6, p. 64, Ex. L. 1887; amd. Sec. 9, p. 182, L. 1889; amd. Sec. 4787, Pol. C. 1895; re-en. Sec. 3256, Rev. C. 1907; re-en. Sec. 5038, R.C.M. 1921; Cal. Pol. C. Sec. 4391; re-en. Sec. 5038, R.C.M. 1935; R.C.M. 1947, 11-811(part); amd. Sec. 2, Ch. 428, L. 1979; amd. Sec. 458, Ch. 61, L. 2007.



7-4-4603. Removal or suspension.

7-4-4603. Removal or suspension. The city attorney may be suspended or removed from office by the city council for the neglect, violation, or disregard of the duties required by law or the ordinances of the city.

History: En. Sec. 6, p. 64, Ex. L. 1887; amd. Sec. 9, p. 182, L. 1889; amd. Sec. 4787, Pol. C. 1895; re-en. Sec. 3256, Rev. C. 1907; re-en. Sec. 5038, R.C.M. 1921; Cal. Pol. C. Sec. 4391; re-en. Sec. 5038, R.C.M. 1935; R.C.M. 1947, 11-811(part).



7-4-4604. Duties.

7-4-4604. Duties. The city attorney shall: (1) appear before the city court and other courts and prosecute on behalf of the city; (2) serve upon the attorney general within 10 days of the filing or receipt a copy of any notice of appeal that the city attorney files or receives in a criminal proceeding; (3) when required, draft for the city council contracts and ordinances for the government of the city; (4) when required, give to the mayor or city council written opinions on questions pertaining to the duties and the rights, liabilities, and powers of the city; and (5) perform other duties that pertain to the functions of the city council or that the city council prescribes by resolution.

History: En. Sec. 6, p. 64, Ex. L. 1887; amd. Sec. 9, p. 182, L. 1889; amd. Sec. 4787, Pol. C. 1895; re-en. Sec. 3256, Rev. C. 1907; re-en. Sec. 5038, R.C.M. 1921; Cal. Pol. C. Sec. 4391; re-en. Sec. 5038, R.C.M. 1935; R.C.M. 1947, 11-811(part); amd. Sec. 3, Ch. 428, L. 1979; amd. Sec. 1, Ch. 154, L. 2005.



7-4-4605. Employment of special or additional counsel.

7-4-4605. Employment of special or additional counsel. Nothing in this part shall be taken or construed as preventing the city council from employing in special cases on a contract basis: (1) the city attorney to perform services not specifically provided for under 7-4-4604; or (2) additional or other counsel.

History: En. Sec. 6, p. 64, Ex. L. 1887; amd. Sec. 9, p. 182, L. 1889; amd. Sec. 4787, Pol. C. 1895; re-en. Sec. 3256, Rev. C. 1907; re-en. Sec. 5038, R.C.M. 1921; Cal. Pol. C. Sec. 4391; re-en. Sec. 5038, R.C.M. 1935; R.C.M. 1947, 11-811(part); amd. Sec. 4, Ch. 428, L. 1979.



7-4-4606. Legal services for city of third class.

7-4-4606. Legal services for city of third class. A third class city may retain the county attorney to provide legal services for the city in cases not involving a conflict between the interests of the city and the county, either by an interlocal cooperation agreement or by mutual consent by the governing bodies of the city and county.

History: En. Sec. 4741, Pol. C. 1895; re-en. Sec. 3217, Rev. C. 1907; re-en. Sec. 4996, R.C.M. 1921; re-en. Sec. 4996, R.C.M. 1935; amd. Sec. 1, Ch. 24, L. 1975; R.C.M. 1947, 11-702(part).






Part 47. Office of City Treasurer

7-4-4701. Term of office for city treasurer.

7-4-4701. Term of office for city treasurer. In cities of the first, second, and third classes, a city treasurer shall hold office for a term of 4 years and until the qualification of a successor.

History: En. Sec. 4, p. 122, L. 1893; amd. Sec. 4748, Pol. C. 1895; re-en. Sec. 3224, Rev. C. 1907; re-en. Sec. 5003, R.C.M. 1921; amd. Sec. 1, Ch. 60, L. 1935; re-en. Sec. 5003, R.C.M. 1935; amd. Sec. 1, Ch. 193, L. 1971; amd. Sec. 1, Ch. 343, L. 1971; R.C.M. 1947, 11-709(part); amd. Sec. 459, Ch. 61, L. 2007.









CHAPTER 5. GENERAL OPERATION AND CONDUCT OF BUSINESS

Part 1. Local Government Ordinances, Resolutions, and Initiatives and Referendums

7-5-101. Definition.

7-5-101. Definition. As used in this part, "chief executive" means the elected executive in a government adopting the commission-manager form, the presiding officer in a government adopting the commission-presiding officer form, the town presiding officer in a government adopting the town meeting form, the commission acting as a body in a government adopting the commission form, or the officer or officers designated in the charter in a government adopting a charter.

History: En. 47A-3-101 by Sec. 13, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-101; amd. Sec. 460, Ch. 61, L. 2007.



7-5-102. Construction of certain sections.

7-5-102. Construction of certain sections. Sections 7-5-103 through 7-5-107 merely provide a procedure for the adoption of ordinances and shall not be construed as granting authority to adopt ordinances.

History: En. 47A-3-102 by Sec. 5, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-102(10).



7-5-103. Ordinance requirements.

7-5-103. Ordinance requirements. (1) All ordinances must be submitted in writing in the form prescribed by resolution of the governing body. (2) An ordinance passed may not contain more than one comprehensive subject, which must be clearly expressed in its title, except ordinances for codification and revision of ordinances. (3) An ordinance must be read and adopted by a majority vote of members present at two meetings of the governing body not less than 12 days apart. After the first adoption and reading, it must be posted and copies must be made available to the public. (4) After passage and approval, all ordinances must be signed by the presiding officer of the governing body and filed with the official or employee designated by ordinance to keep the register of ordinances.

History: En. 47A-3-102 by Sec. 5, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-102(1) thru (3), (5); amd. Sec. 461, Ch. 61, L. 2007.



7-5-104. Emergency ordinance.

7-5-104. Emergency ordinance. In the event of an emergency, the governing body may waive the second reading. An ordinance passed in response to an emergency shall recite the facts giving rise to the emergency and requires a two-thirds vote of the whole governing body for passage. An emergency ordinance shall be effective on passage and approval and shall remain effective for no more than 90 days.

History: En. 47A-3-102 by Sec. 5, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-102(4).



7-5-105. Effective date of ordinance.

7-5-105. Effective date of ordinance. No ordinance other than an emergency ordinance shall be effective until 30 days after second and final adoption. The ordinance may provide for a delayed effective date or may provide for the ordinance to become effective upon the fulfillment of an indicated contingency.

History: En. 47A-3-102 by Sec. 5, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-102(6).



7-5-106. Ordinance veto procedure.

7-5-106. Ordinance veto procedure. If the plan of government allows the chief executive to veto an ordinance, this power must be exercised in writing prior to the next regularly scheduled meeting of the governing body. Whenever the chief executive vetoes an ordinance, the governing body must act at the next regularly scheduled meeting to either override or confirm the veto. Whenever the veto is overridden or the executive fails to act, the ordinance shall take effect.

History: En. 47A-3-102 by Sec. 5, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-102(7).



7-5-107. Register of ordinances and codification.

7-5-107. Register of ordinances and codification. (1) There shall be maintained a register of ordinances in which all ordinances are entered in full after passage and approval, except when a code is adopted by reference. When a code is adopted by reference, the date and source of the code shall be entered. (2) (a) No later than 1980 and at 5-year intervals thereafter, appropriate ordinances shall be compiled into a uniform code and published. (b) The recodification is not effective until approved by the governing body.

History: En. 47A-3-102 by Sec. 5, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-102(8), (9).



7-5-108. Adoption and amendment of codes by reference.

7-5-108. Adoption and amendment of codes by reference. (1) Any local government may adopt or repeal an ordinance which incorporates by reference the provisions of any code or portions of any code or any amendment thereof, properly identified as to date and source, without setting forth the provisions of the code in full. Notice of the intent to adopt a code by reference shall be published after first reading and prior to final adoption of the code. At least one copy of the code, portion, or amendment which is incorporated or adopted by reference shall be filed in the office of the clerk of the governing body and kept there, available for public use, inspection, and examination. The filing requirements prescribed in this section shall not be considered to be complied with unless the required copies of the codes, portion, amendment, or public record are filed with the clerk of the governing body for a period of 30 days prior to final adoption of the ordinance which incorporates the code, portion, or amendment by reference. (2) The governing body may adopt or amend a code by reference by an emergency ordinance and without notice. The emergency ordinance is automatically repealed 90 days following its adoption and cannot be reenacted as an emergency ordinance. (3) The process for repealing an ordinance which adopted or amended a code by reference shall be the same as for repealing any other ordinance. (4) The filing requirement of subsection (1) shall be complied with in adopting amendments to codes. (5) Any ordinance adopting a code, portion, or amendment by reference shall state the penalty for violating the code, portion, or amendment or any provision thereof separately, and no part of any penalty shall be incorporated by reference. (6) For purposes of this section, "code" means any published compilation of rules which has been prepared by various technical trade associations, model code organizations, federal agencies, or this state or any agency thereof and shall include specifically but shall not be limited to: traffic codes, building codes, plumbing codes, electrical wiring codes, health or sanitation codes, fire prevention codes, and inflammable liquids codes, together with any other code which embraces rules pertinent to a subject which is a proper local government legislative matter.

History: En. 47A-3-103 by Sec. 6, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-103.



7-5-109. Penalty for violation of ordinance.

7-5-109. Penalty for violation of ordinance. (1) Except as provided in 7-5-4209 and subsection (2) of this section, a local government may fix penalties for the violation of an ordinance that do not exceed a fine of $500 or 6 months' imprisonment or both the fine and imprisonment. (2) A local government may fix penalties for the violation of an ordinance relating to local or federal wastewater pretreatment standards implementing the Federal Water Pollution Control Act, 33 U.S.C. 1251 through 1387, if the penalties do not exceed $1,000 per day for each violation or 6 months' imprisonment, or both.

History: En. 47A-3-104 by Sec. 7, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-104; amd. Sec. 1, Ch. 597, L. 1993; amd. Sec. 2, Ch. 415, L. 2013.



7-5-110. through reserved.

7-5-110 through 7-5-120 reserved.



7-5-121. Resolution requirements.

7-5-121. Resolution requirements. (1) All resolutions shall be submitted in the form prescribed by resolution of the governing body. (2) Resolutions may be submitted and adopted at a single meeting of the governing body. (3) After passage and approval, all resolutions shall be entered into the minutes and signed by the chairperson of the governing body.

History: En. 47A-3-105 by Sec. 8, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-105(1), (2), (4).



7-5-122. Resolution veto procedure.

7-5-122. Resolution veto procedure. If the plan of government allows the chief executive to veto resolutions, this power must be exercised in writing at the next regular meeting. If the chief executive fails to act, the resolution is approved. If the chief executive vetoes a resolution, the governing body must act at the same meeting or its next regularly scheduled meeting to either override or confirm the veto.

History: En. 47A-3-105 by Sec. 8, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-105(3); amd. Sec. 1, Ch. 311, L. 1979.



7-5-123. Effective date of resolutions.

7-5-123. Effective date of resolutions. All resolutions shall be immediately effective unless a delayed effective date is specified.

History: En. 47A-3-105 by Sec. 8, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-105(5).



7-5-124. through reserved.

7-5-124 through 7-5-130 reserved.



7-5-131. Right of initiative and referendum.

7-5-131. Right of initiative and referendum. (1) The powers of initiative and referendum are reserved to the electors of each local government. Resolutions and ordinances within the legislative jurisdiction and power of the governing body of the local government, except those set out in subsection (2), may be proposed or amended and prior resolutions and ordinances may be repealed in the manner provided in 7-5-132 through 7-5-137. (2) The powers of initiative do not extend to the following: (a) the annual budget; (b) bond proceedings, except for ordinances authorizing bonds; (c) the establishment and collection of charges pledged for the payment of principal and interest on bonds; (d) the levy of special assessments pledged for the payment of principal and interest on bonds; or (e) the prioritization of the enforcement of any state law by a unit of local government.

History: En. 47A-3-106 by Sec. 9, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-106(1), (2); amd. Sec. 1, Ch. 161, L. 2011.



7-5-132. Procedure to exercise right of initiative or referendum.

7-5-132. Procedure to exercise right of initiative or referendum. (1) The electors may initiate and amend ordinances and require submission of existing ordinances to a vote of the people by petition. If an approved petition containing sufficient signatures is filed prior to the ordinance's effective date or within 60 days after the passage of the ordinance, whichever is later, a petition requesting a referendum on the ordinance delays the ordinance's effective date until the ordinance is ratified by the electors. A petition requesting a referendum on an emergency ordinance filed within 60 days of the effective date of the ordinance suspends the ordinance until ratified by the electors. (2) The governing body may refer existing or proposed ordinances to a vote of the people by resolution. (3) A petition or resolution for initiative or referendum must: (a) embrace only a single comprehensive subject; (b) set out fully the ordinance sought by petitioners or, in the case of an amendment, set out fully the ordinance sought to be amended and the proposed amendment or, in the case of referendum, set out the ordinance sought to be repealed; (c) be in the form prescribed in Title 13, chapter 27, except as specifically provided in this part; (d) contain the signatures of 15% of the registered electors of the local government; and (e) contain transition provisions if the measure changes terms of office or forms of government.

History: En. 47A-3-106 by Sec. 9, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-106(3) thru (5); amd. Sec. 299, Ch. 571, L. 1979; amd. Sec. 2, Ch. 359, L. 1991; amd. Sec. 1, Ch. 374, L. 2001.



7-5-133. Processing of petition.

7-5-133. Processing of petition. (1) The governing body may, within 60 days of receiving the petition, take the action called for in the petition. If the action is taken, the question need not be submitted to the electors. (2) If the governing body does not within 60 days take the proposed action, then the question must be submitted to the electors at the next regular or primary election.

History: En. 47A-3-106 by Sec. 9, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-106(part); amd. Sec. 24, Ch. 387, L. 1995.



7-5-134. Signatures -- submission for approval -- statement of purpose and implication.

7-5-134. Signatures -- submission for approval -- statement of purpose and implication. (1) In order to determine the number of signatures needed on a petition to meet the percentage requirements of this part, the number of electors shall be the number of individuals registered to vote at the preceding general election for the local government. (2) Before a petition may be circulated for signatures, a sample petition must be submitted in the form in which it will be circulated to the county election administrator for approval as to form. (3) The county election administrator shall refer a copy of the sample petition sheet to the attorney for the local government unit. The local government attorney shall review the sample petition for form and compliance with 7-5-131 and 7-5-132 and prepare a concise ballot statement not exceeding 100 words. The ballot statement must be an accurate and impartial explanation of the purpose of the proposed ballot issue in plain, easily understood language. The statement may not be an argument and may not be written so as to create prejudice for or against the issue. The statement prepared pursuant to this subsection, unless altered by court order, must be used as the petition title and the ballot statement if the issue is placed on the ballot. (4) At the time the statement of purpose is prepared, the attorney shall prepare a statement of the implication of a vote for and a statement of the implication of a vote against the ballot issue. Each statement of implication may be no more than 25 words and must be in simple, impartial language that clearly explains the meaning of a vote for or a vote against the issue. Each statement of implication prepared pursuant to this section, unless altered by a court order, is to be used on the petition and the ballot if the issue is placed on the ballot. The statements of implication must be placed beside the diagram provided for marking of the ballot in a manner similar to the following example: [] FOR weekly commission meetings. [] AGAINST weekly commission meetings. (5) If the petition is rejected as to form, the election administrator must send written notice and a statement of the reasons for rejection to the person who submitted the sample petition within 21 days after submission of the sample. (6) If the petition is approved as to form, the election administrator shall send written notice to the person who submitted the sample petition within 21 days after submission of the sample. This notice must include the ballot statement and the statements of implication prepared by the local government attorney. (7) All petition signatures must be collected and filed within 90 days of the date of the notice that the petition has been approved as to form.

History: (1)En. 47A-3-107 by Sec. 10, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-107; (2)--(7)En. Secs. 1, 2, Ch. 69, L. 1981; amd. Sec. 3, Ch. 359, L. 1991.



7-5-135. Suit to determine validity and constitutionality of petition and proposed action.

7-5-135. Suit to determine validity and constitutionality of petition and proposed action. (1) The governing body may direct that a suit be brought in district court by the local government to determine whether the proposed action would be valid and constitutional. The suit must be initiated within 14 days of the date a petition has been approved as to form under 7-5-134. (2) An action brought under this section takes precedence over other cases and matters in the district court. The court shall as soon as possible render a decision as to whether the proposed action would be valid and constitutional. (3) If the defendant prevails, the defendant is entitled to be reimbursed by the local government for costs and reasonable attorney's fees incurred. (4) The 90-day period during which petition signatures must be collected under 7-5-134 begins on the date of the court order resolving the suit.

History: En. 47A-3-106 by Sec. 9, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-106(part); amd. Sec. 1, Ch. 567, L. 1985; amd. Sec. 462, Ch. 61, L. 2007.



7-5-136. Submission of question to electors.

7-5-136. Submission of question to electors. (1) Any ordinance proposed by petition, any amended ordinance proposed by petition, or any referendum on an ordinance entitled to be submitted to the electors must be voted on at the next regular election to be held in the local government unless: (a) the petition asks that the question be submitted at a special election and is signed by at least 25% of the electors of the local government, in which case the governing body shall call a special election to be held in conjunction with a regular or primary election; or (b) the governing body calls for a special election on the question to be held in conjunction with a regular or primary election. (2) A special election may not be held sooner than 75 days after the adequacy of the petition is determined by the election administrator or the governing body orders a special election. (3) If the adequacy of the petition is determined by the election administrator less than 75 days prior to the next regular election, the election must be delayed until the following regular election unless a special election is called. (4) Whenever a measure is ready for submission to the electors, the appropriate election administrator shall in writing notify the governing body and shall publish notice of the election and the ordinance that is to be proposed or amended. In the case of a referendum, the ordinance sought to be repealed must be published. (5) The question must be placed on the ballot, giving the electors a choice between accepting or rejecting the proposal. (6) If a majority of those voting favor the proposal, it becomes effective when the election results are officially declared unless otherwise stated in the proposal.

History: En. 47A-3-106 by Sec. 9, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-106(7); amd. Sec. 300, Ch. 571, L. 1979; amd. Sec. 16, Ch. 250, L. 1985; amd. Sec. 25, Ch. 387, L. 1995.



7-5-137. Effect of repeal or enactment of ordinance by initiative or referendum.

7-5-137. Effect of repeal or enactment of ordinance by initiative or referendum. If an ordinance is repealed or enacted pursuant to a proposal initiated by the electors of a local government, the governing body may not for 2 years reenact or repeal the ordinance. If during the 2-year period the governing body enacts an ordinance similar to the one repealed pursuant to a referendum of the electors, a suit may be brought to determine whether the new ordinance is a reenactment without material change of the repealed ordinance. This section shall not prevent exercise of the initiative at any time to procure a reenactment of an ordinance repealed pursuant to referendum of the electors.

History: En. 47A-3-106 by Sec. 9, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-106(6)(d).



7-5-138. and reserved.

7-5-138 through 7-5-139 reserved.



7-5-140. Recordkeeping.

7-5-140. Recordkeeping. A city, town, or county that has the authority to require a private entity to keep records may prescribe the form and content of the records but may not prescribe the method of keeping the required records.

History: En. Sec. 16, Ch. 459, L. 1997.






Part 2. Operation of Consolidated Units of Local Government

7-5-201. Operation of self-government consolidated units of local government.

7-5-201. Operation of self-government consolidated units of local government. (1) Except as provided in 7-3-1105(2) and 7-3-1222(6), whenever existing law contains different provisions and procedures for the functioning of counties and municipalities, including but not limited to such areas as election procedures, issuance of bonds, adoption of budgets, creation of special districts, levying of taxes, and provision of services, the governing body of a self-government consolidated unit of local government which contains at least one county and one municipality shall by ordinance adopt either the county or municipality provisions. The ordinance may provide for necessary changes in the statutes to accommodate the structure of the consolidated unit. This subsection applies to self-government consolidated units only in those areas where the units are subject to state law under 7-1-111 through 7-1-114. (2) A combination of county and municipal offices in a self-government consolidated unit may be accomplished by ordinance whenever a combination is necessary for carrying out a duty assigned by state law to the local government. Whenever state law imposes a duty upon a specific official or employee of a self-government consolidated unit of local government and the local government under its adopted alternative form of government does not have that official or employee, the governing body may by ordinance assign that duty to the appropriate official or employee of the local government. The governing body of any self-government consolidated unit of local government may by ordinance assign responsibility to carry out any function or provide any service required by state law to one or more departments, officers, or employees of the local government notwithstanding the fact that the state law may assign the function or service to a specific office.

History: En. 47A-3-108 by Sec. 11, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-108; amd. Sec. 5, Ch. 466, L. 2003.






Part 3. Local Government Elections (Repealed)

7-5-301. Repealed.

7-5-301. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. 47A-3-301 by Sec. 1, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-301.



7-5-302. Repealed.

7-5-302. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. 47A-3-302 by Sec. 2, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-302; amd. Sec. 1, Ch. 359, L. 1979.



7-5-303. Repealed.

7-5-303. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. 47A-3-303 by Sec. 3, Ch. 477, L. 1977; R.C.M. 1947, 47A-3-303.



7-5-304. through reserved.

7-5-304 through 7-5-310 reserved.



7-5-311. Repealed.

7-5-311. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 11, Ch. 368, L. 1969; R.C.M. 1947, 23-2801.






Part 21. Conduct of County Government

7-5-2101. General authority of county commissioners.

7-5-2101. General authority of county commissioners. (1) The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to represent the county and have the care of the county property and the management of the business and concerns of the county in all cases where no other provision is made by law. (2) The board has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to perform all other acts and things required by law not enumerated in this title or which may be necessary to the full discharge of the duties of the chief executive authority of the county government.

History: (1)En. Subd. 22, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.21, R.C.M. 1935; amd. Sec. 1, Ch. 144, L. 1949; Sec. 16-1024, R.C.M. 1947; (2)En. Subd. 25, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.24, R.C.M. 1935; Sec. 16-1027, R.C.M. 1947; R.C.M. 1947, 16-1024(part), 16-1027.



7-5-2102. Promulgation and enforcement of rules.

7-5-2102. Promulgation and enforcement of rules. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to make and enforce such rules for its government, the preservation of order, and the transaction of business as may be necessary.

History: En. Subd. 23, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.22, R.C.M. 1935; R.C.M. 1947, 16-1025.



7-5-2103. Division of county into districts.

7-5-2103. Division of county into districts. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to divide the counties into township, school, road, and other districts required by law; change the same; and create others as convenience requires by consolidation of two or more townships or otherwise.

History: En. Subd. 2, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.1, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1951; R.C.M. 1947, 16-1002(part).



7-5-2104. Direction of lawsuits.

7-5-2104. Direction of lawsuits. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to direct and control the prosecution and defense of all suits to which the county is a party.

History: En. Subd. 15, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.14, R.C.M. 1935; R.C.M. 1947, 16-1017.



7-5-2105. Authority to contract for printing and supplies.

7-5-2105. Authority to contract for printing and supplies. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to contract for the county printing and to provide books and stationery for county officers.

History: En. Subd. 20, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.19, R.C.M. 1935; R.C.M. 1947, 16-1022.



7-5-2106. Control of conflict of interest.

7-5-2106. Control of conflict of interest. No member of the board must be directly or indirectly interested: (1) in any property purchased for the use of the county; (2) in any purchase or sale of property belonging to the county; or (3) in any contract made by the board or other person on behalf of the county for the erection of public buildings, the opening or improvement of roads, the building of bridges, or the purchasing of supplies or for any other purpose.

History: En. Sec. 4292, Pol. C. 1895; re-en. Sec. 2951, Rev. C. 1907; re-en. Sec. 4606, R.C.M. 1921; Cal. Pol. C. Sec. 4077; re-en. Sec. 4606, R.C.M. 1935; R.C.M. 1947, 16-1804.



7-5-2107. Employment of personnel by county commissioners.

7-5-2107. Employment of personnel by county commissioners. The board of county commissioners may employ such persons as it deems necessary to assist the board in the performance of its duties. Each board may adopt a resolution defining the qualifications, duties, salary, and responsibilities of such persons. Such persons may be paid monthly, twice monthly, or every 2 weeks.

History: En. Sec. 1, Ch. 309, L. 1973; R.C.M. 1947, 16-913; amd. Sec. 2, Ch. 109, L. 1979.



7-5-2108. County work week.

7-5-2108. County work week. All full-time salaried county employees shall work a minimum of 40 hours per week.

History: En. Sec. 1134, Pol. C. 1895; re-en. Sec. 436, Rev. C. 1907; re-en. Sec. 453, R.C.M. 1921; Cal. Pol C. Sec. 1030; amd. Sec. 1, Ch. 5, L. 1931; re-en. Sec. 453, R.C.M. 1935; amd. Sec. 1, Ch. 22, L. 1951; amd. Sec. 1, Ch. 253, L. 1957; amd. Sec. 1, Ch. 2, L. 1961; amd. Sec. 1, Ch. 33, L. 1961; R.C.M. 1947, 59-510(2)(part).



7-5-2109. County control of litter.

7-5-2109. County control of litter. (1) (a) Except as provided in 7-5-2112, a governing body of a county may regulate, control, and prohibit littering on any county road and on land within the county by the adoption of an ordinance that substantially complies with the provisions of 7-5-103 through 7-5-107. The ordinance may apply to portions of the county and may apply to persons other than the owners of the property on which littering occurs. (b) The ordinance does not apply to lead, copper, or brass deposits directly resulting from shooting activities at a shooting range. (c) The ordinance does not apply to a "notice of violation" card placed on a motor vehicle illegally parked in a disability parking space. (2) Except as provided in 7-5-2112, the governing body of a county may establish a fine not to exceed $200 as a penalty for violation of the ordinance referred to in subsection (1). A violation of the ordinance may not be punishable by imprisonment.

History: En. Sec. 1, Ch. 508, L. 1983; amd. Sec. 6, Ch. 415, L. 1991; amd. Sec. 1, Ch. 406, L. 1993; amd. Sec. 2, Ch. 67, L. 1997.



7-5-2110. Community decay defined.

7-5-2110. Community decay defined. (1) In 7-5-2111, "community decay" means a public nuisance created by allowing rubble, debris, junk, or refuse to accumulate resulting in conditions that are injurious to health, indecent, offensive to the senses, or obstruct the free use of property so as to interfere with the comfortable enjoyment of life or property. (2) "Community decay" as used in 7-5-2111 may not be construed or defined to apply to: (a) normal farming, ranching, or other agricultural operations or to a farm, ranch, or other agricultural facility, and any appurtenances thereof, during the course of its normal operations; or (b) normal activities at a shooting range.

History: En. Sec. 1, Ch. 411, L. 1985; amd. Sec. 7, Ch. 415, L. 1991.



7-5-2111. Control of community decay.

7-5-2111. Control of community decay. (1) The governing body of a county may regulate, control, and prohibit conditions that contribute to community decay on or adjacent to any public roadway within the county by adoption of an ordinance that substantially complies with the provisions of 7-5-103 through 7-5-107. (2) An ordinance adopted under subsection (1) may include time limits for removal or shielding of such conditions as considered appropriate by the governing body. (3) Nothing in this section restricts the governing body from enacting community decay controls affecting only portions of the county. (4) Nothing in this section or 7-5-2110 may be construed to abrogate or affect the provisions of any lawful ordinance, regulation, or resolution that is more restrictive than the provisions of this section or 7-5-2110. (5) For the purposes of enforcing an ordinance adopted under subsection (1), the county governing body may provide that, after giving due notice, in writing, of violation and upon the failure of the property owner to comply with the ordinance, officers and employees of the county may enter upon the property for the specific purpose of abating the violation of the ordinance and may assess the property owner for the actual costs for the abatement. Nonpayment of such an assessment becomes a lien upon the property and is enforceable in the same manner as the nonpayment of property taxes is enforced.

History: En. Sec. 2, Ch. 411, L. 1985.



7-5-2112. Littering with lighted matches, cigarettes, and other burning material and dumping ashtray prohibited -- penalty -- posting.

7-5-2112. Littering with lighted matches, cigarettes, and other burning material and dumping ashtray prohibited -- penalty -- posting. (1) A person may not throw away lighted matches, tobacco, cigarettes, cigars, or other lighted material on a forest road, private road, city street, county road, public highway, or railroad right-of-way, except lighted materials used as safety signaling devices, in this state. (2) A person may not empty an ashtray containing matches, ashes, cigarette or cigar refuse, or other related material on a forest road, private road, city street, county road, public highway, or railroad right-of-way in this state. (3) A person convicted of violating subsection (1) or (2) shall be fined a minimum of $100. (4) Municipalities, the forest service, county governments, property owners, public transit operators, federal highway administrators, and any other appropriate entity may, at their discretion, post copies of this section in conspicuous locations.

History: En. Sec. 1, Ch. 67, L. 1997.



7-5-2113. through reserved.

7-5-2113 through 7-5-2120 reserved.



7-5-2121. Administration of oaths.

7-5-2121. Administration of oaths. Any member of the board of county commissioners may administer oaths to any persons concerning any matter submitted to them or connected with their powers or duties.

History: En. Sec. 4214, Pol. C. 1895; re-en. Sec. 2885, Rev. C. 1907; re-en. Sec. 4456, R.C.M. 1921; Cal. Pol. C. Sec. 4028; re-en. Sec. 4456, R.C.M. 1935; R.C.M. 1947, 16-905(part).



7-5-2122. Meetings of board of county commissioners.

7-5-2122. Meetings of board of county commissioners. (1) The governing body of the county shall establish by resolution a regular meeting date and notify the public of that date. (2) The governing body of the county, except as may be otherwise required of them, may meet at the county seat of their respective counties at any time for the purpose of attending to county business. Commissioners may, by resolution and prior 2 days' posted public notice, designate another meeting time and place.

History: En. Sec. 380, 5th Div. Rev. Stat. 1879; amd. Sec. 785, 5th Div. Comp. Stat. 1887; amd. Sec. 4220, Pol. C. 1895; re-en. Sec. 2891, Rev. C. 1907; amd. Sec. 1, Ch. 148, L. 1915; re-en. Sec. 4462, R.C.M. 1921; Cal. Pol. C. Sec. 4032; amd. Sec. 1, Ch. 35, L. 1929; re-en. Sec. 4462, R.C.M. 1935; amd. Sec. 1, Ch. 132, L. 1959; amd. Sec. 5, Ch. 391, L. 1973; amd. Sec. 1, Ch. 27, L. 1975; R.C.M. 1947, 16-910.



7-5-2123. Publication of board proceedings and annual financial statement.

7-5-2123. Publication of board proceedings and annual financial statement. (1) (a) The board of county commissioners has jurisdiction and power, under the limitations and restrictions prescribed by law, to publish in a newspaper at the adjournment of each session of the board, in full and complete detail or in summary form or by reference, with the full and complete text made available on request, a complete list of all claims ordered paid for all purposes, showing the name, purpose, and amount, and a fair summary of the minutes and records of all of its proceedings. (b) The board may publish the county clerk's annual statement of the financial condition of the county, in full and complete detail or in summary form. If the board does not publish the annual statement in complete detail or in summary form, it shall publish a notice that the annual statement is available and will be provided upon request from the county clerk. (2) Publication in full, in summary, or by reference of the minutes and records of proceedings must be made within 21 days after the adjournment of the session. Publication of the financial statement or notice of the availability of the financial statement must be made within 30 days after the presentation of the financial statement to the board. The board may not allow or order paid any claim for any publication of minutes and records of proceedings or annual financial statement unless the publication is made within the time prescribed in this subsection.

History: En. Subd. 21, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.20, R.C.M. 1935; R.C.M. 1947, 16-1023; amd. Sec. 1, Ch. 193, L. 1985; amd. Sec. 1, Ch. 194, L. 1989; amd. Sec. 1, Ch. 299, L. 1995.



7-5-2124. Repealed.

7-5-2124. Repealed. Sec. 15, Ch. 311, L. 1979.

History: En. Sec. 4232, Pol. C. 1895; re-en. Sec. 2896, Rev. C. 1907; re-en. Sec. 4469, R.C.M. 1921; Cal. Pol. C. Sec. 4047; re-en. Sec. 4469, R.C.M. 1935; R.C.M. 1947, 16-1103(part).



7-5-2125. Open meetings.

7-5-2125. Open meetings. All meetings of the board of county commissioners must be public.

History: En. Sec. 4216, Pol. C. 1895; re-en. Sec. 2887, Rev. C. 1907; re-en. Sec. 4458, R.C.M 1921; Cal. Pol. C. Sec. 4035; re-en. Sec. 4458, R.C.M. 1935; R.C.M 1947, 16-906(part).



7-5-2126. Attendance at board meetings by sheriff.

7-5-2126. Attendance at board meetings by sheriff. The board of county commissioners has the power to direct the sheriff to attend, in person or by deputy, all the meetings of the board; to preserve order; and to serve notices or citations as directed by the board.

History: En. Sec. 4232, Pol. C. 1895; re-en. Sec. 2896, Rev. C. 1907; re-en. Sec. 4469, R.C.M. 1921; Cal. Pol. C. Sec. 4047; re-en. Sec. 4469, R.C.M. 1935; R.C.M. 1947, 16-1103(part).



7-5-2127. Subpoena power of county commissioners.

7-5-2127. Subpoena power of county commissioners. (1) The board may, by its presiding officer or the presiding officer of any committee, issue subpoenas to compel the attendance of any person and the production of any books or papers relating to the affairs of the county, for the purpose of examination upon any matter within its jurisdiction. (2) When served, a witness is bound to attend and to answer all questions that the witness would be bound to answer before any court. Disobedience to the subpoena or to an order to attend or to testify may be enforced by the board, and for that purpose, the board has all the powers conferred by and the witness is subject to all the provisions of Title 26, chapter 2, parts 1 and 2; 26-2-303; and Rule 45(d), M.R.Civ.P.

History: (1)En. Sec. 4282, Pol. C. 1895; re-en. Sec. 2941, Rev. C. 1907; re-en. Sec. 4517, R.C.M. 1921, Cal. Pol. C. Sec. 4067; re-en. Sec. 4517, R.C.M. 1935; Sec. 16-1158, R.C.M. 1947; (2)En. Sec. 4283, Pol. C. 1895; re-en. Sec. 2942, Rev. C. 1907; re-en. Sec. 4518, R.C.M. 1921; Cal. Pol. C. Sec. 4068; re-en. Sec. 4518, R.C.M. 1935; Sec. 16-1159, R.C.M. 1947; R.C.M. 1947, 16-1158, 16-1159; amd. Sec. 463, Ch. 61, L. 2007.



7-5-2128. Fees of officers and witnesses.

7-5-2128. Fees of officers and witnesses. Neither the officers serving subpoenas nor the witnesses subpoenaed to testify in relation to matters of public concern before the board of county commissioners are entitled to have their fees prepaid, but officers must serve the subpoenas and witnesses must attend without their fees being prepaid. The board must allow the witnesses reasonable compensation for their attendance, but in no case to exceed the amount for like services in courts.

History: En. Sec. 4284, Pol. C. 1895; re-en. Sec. 2943, Rev. C. 1907; re-en. Sec. 4519, R.C.M. 1921; Cal. Pol. C. Sec. 4069; re-en. Sec. 4519, R.C.M. 1935; R.C.M. 1947, 16-1160.



7-5-2129. Minute book to be kept by board.

7-5-2129. Minute book to be kept by board. The board of county commissioners shall cause to be kept a "Minute Book" in which must be recorded all orders and decisions made by them and the daily proceedings had at all regular and special meetings.

History: En. Sec. 4219, Pol. C. 1895; re-en. Sec. 2890, Rev. C. 1907; re-en. Sec. 4461, R.C.M. 1921; Cal. Pol. C. Sec. 4031; re-en. Sec. 4461, R.C.M. 1935; R.C.M. 1947, 16-909; amd. Sec. 13, Ch. 291, L. 2009.



7-5-2130. Records to be signed.

7-5-2130. Records to be signed. The records must be signed by the presiding officer and the clerk.

History: En. Sec. 4217, Pol. C. 1895; re-en. Sec. 2888, Rev. C. 1907; re-en. Sec. 4459, R.C.M. 1921; Cal. Pol. C. Sec. 4029; re-en. Sec. 4459, R.C.M. 1935; R.C.M. 1947, 16-907(part); amd. Sec. 464, Ch. 61, L. 2007.



7-5-2131. Records to be available to public.

7-5-2131. Records to be available to public. (1) Except as provided in subsection (2), the books, records, and accounts must be kept at the office of the clerk and must be open for public inspection free of charge. (2) Electronic records accessible from the office of the clerk may be stored at a separate location as long as those records are available for public inspection free of charge.

History: En. Sec. 4216, Pol. C. 1895; re-en. Sec. 2887, Rev. C. 1907; re-en. Sec. 4458, R.C.M 1921; Cal. Pol. C. Sec. 4035; re-en. Sec. 4458, R.C.M. 1935; R.C.M 1947, 16-906(part); amd. Sec. 12, Ch. 420, L. 1993; amd. Sec. 1, Ch. 41, L. 2013.



7-5-2132. Destruction of county records.

7-5-2132. Destruction of county records. Upon the order of the board of county commissioners and with the written approval of the local government records destruction subcommittee provided for in 2-6-403, a county officer may destroy records that have met the retention period, as contained in the local government records retention and disposition schedules, and that are no longer needed by the office.

History: (1)En. Sec. 2, Ch. 92, L. 1935; re-en. Sec. 455.2, R.C.M. 1935; amd. Sec. 1, Ch. 166, L. 1967; amd. Sec. 79, Ch. 348, L. 1974; amd. Sec. 36, Ch. 213, L. 1975; Sec. 59-514, R.C.M. 1947; (2)En. Sec. 4, Ch. 92, L. 1935; re-en. Sec. 455.4, R.C.M. 1935; amd. Sec. 12, Ch. 189, L. 1953; amd. Sec. 1, Ch. 90, L. 1963; amd. Sec. 1, Ch. 95, L. 1967; Sec. 59-516, R.C.M. 1947; R.C.M. 1947, 59-514(1), 59-516(part); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 1, Ch. 430, L. 1985; amd. Sec. 13, Ch. 420, L. 1993.



7-5-2133. Convenience fee for electronic county government services.

7-5-2133. Convenience fee for electronic county government services. (1) Except as provided in 7-5-2131(2), the county may charge a convenience fee and may allow county departments to collect the convenience fee on selected electronic government services in order to provide funding for the support and furtherance of electronic government services. (2) As used in this section, "convenience fee" means a fee charged to recover the costs of providing electronic government services.

History: En. Sec. 1, Ch. 264, L. 2003; amd. Sec. 2, Ch. 41, L. 2013.



7-5-2134. through reserved.

7-5-2134 through 7-5-2140 reserved.



7-5-2141. Membership in associations of counties.

7-5-2141. Membership in associations of counties. The boards of county commissioners of the several counties of Montana are hereby authorized and empowered to: (1) take out county membership in and cooperate with associations and organizations of other counties or county officials of this state and of other states for the furtherance of good government and the protection of county interests; and (2) pay for such membership in such associations or organizations with county funds.

History: En. Sec. 1, Ch. 104, L. 1947; R.C.M. 1947, 16-1034.



7-5-2142. Membership in associations of clerk and recorders.

7-5-2142. Membership in associations of clerk and recorders. (1) The county clerk and recorders of the counties of Montana may take out county membership in and cooperate with associations and organizations of county clerk and recorders of this state and of other states for the furtherance of good government and the protection of county interests. (2) All county clerk and recorders of the state are allowed actual transportation expenses and per diem for attendance at any general meeting of the Montana association of county clerk and recorders held within the state, and the proportionate expenses and charges against each county as a member of the association must be paid by the county.

History: Ap. p. Sec. 1, Ch. 84, L. 1963; Sec. 16-2926, R.C.M. 1947; Ap. p. Sec. 1, Ch. 241, L. 1921; re-en. Sec. 443, R.C.M. 1921; amd. Sec. 1, Ch. 124, L. 1923; amd. Sec. 1, Ch. 48, L. 1927; amd. Sec. 1, Ch. 86, L. 1931; amd. Sec. 1, Ch. 130, L. 1933; re-en. Sec. 443, R.C.M. 1935; amd. Sec. 1, Ch. 119, L. 1943; amd. Sec. 1, Ch. 58, L. 1949; amd. Sec. 1, Ch. 184, L. 1957; amd. Sec. 11, Ch. 80, L. 1961; amd. Sec. 1, Ch. 85, L. 1963; amd. Sec. 1, Ch. 79, L. 1965; amd. Sec. 1, Ch. 66, L. 1967; amd. Sec. 1, Ch. 174, L. 1967; amd. Sec. 1, Ch. 182, L. 1973; Sec. 25-508, R.C.M. 1947; R.C.M. 1947, 16-2926, 25-508(4); amd. Sec. 1, Ch. 215, L. 1997.



7-5-2143. Membership in associations of clerks of district courts.

7-5-2143. Membership in associations of clerks of district courts. (1) The county clerks of the district courts of the counties of Montana may take out county membership in and cooperate with associations and organizations of county clerks of the district courts of this state and of other states for the furtherance of good government and the protection of county interests. (2) All county clerks of the district courts of the state are allowed actual transportation expenses and per diem for attendance at any general meeting of the Montana association of clerks of court held within the state, and the proportionate expenses and charges against each county as a member of the association must be paid by the county.

History: Ap. p. Sec. 1, Ch. 64, L. 1967; Sec. 16-3006, R.C.M. 1947; Ap. p. Sec. 1, Ch. 241, L. 1921; re-en. Sec. 443, R.C.M. 1921; amd. Sec. 1, Ch. 124, L. 1923; amd. Sec. 1, Ch. 48, L. 1927; amd. Sec. 1, Ch. 86, L. 1931; amd. Sec. 1, Ch. 130, L. 1933; re-en. Sec. 443, R.C.M. 1935; amd. Sec. 1, Ch. 119, L. 1943; amd. Sec. 1, Ch. 58, L. 1949; amd. Sec. 1, Ch. 184, L. 1957; amd. Sec. 11, Ch. 80, L. 1961; amd. Sec. 1, Ch. 85, L. 1963; amd. Sec. 1, Ch. 79, L. 1965; amd. Sec. 1, Ch. 66, L. 1967; amd. Sec. 1, Ch. 174, L. 1967; amd. Sec. 1, Ch. 182, L. 1973; Sec. 25-508, R.C.M. 1947; R.C.M. 1947, 16-3006, 25-508(5); amd. Sec. 2, Ch. 215, L. 1997.



7-5-2144. Membership in associations of county treasurers.

7-5-2144. Membership in associations of county treasurers. (1) County treasurers may take out county membership in and cooperate with associations and organizations of county treasurers of this state for the furtherance of good government and the protection of county interests. (2) All county treasurers of the state are allowed actual transportation expenses and per diem for attendance at any general meeting of the Montana association of county treasurers held within the state, and the proportionate expenses and charges against each county as a member of the association must be paid by the county.

History: (1)En. Sec. 1, Ch. 114, L. 1973; Sec. 16-2627, R.C.M. 1947; (2)En. Sec. 1, Ch. 241, L. 1921; re-en. Sec. 443, R.C.M. 1921; amd. Sec. 1, Ch. 124, L. 1923; amd. Sec. 1, Ch. 48, L. 1927; amd. Sec. 1, Ch. 86, L. 1931; amd. Sec. 1, Ch. 130, L. 1933; re-en. Sec. 443, R.C.M. 1935; amd. Sec. 1, Ch. 119, L. 1943; amd. Sec. 1, Ch. 58, L. 1949; amd. Sec. 1, Ch. 184, L. 1957; amd. Sec. 11, Ch. 80, L. 1961; amd. Sec. 1, Ch. 85, L. 1963; amd. Sec. 1, Ch. 79, L. 1965; amd. Sec. 1, Ch. 66, L. 1967; amd. Sec. 1, Ch. 174, L. 1967; amd. Sec. 1, Ch. 182, L. 1973; Sec. 25-508, R.C.M. 1947; R.C.M. 1947, 16-2627, 25-508(6); amd. Sec. 1, Ch. 216, L. 1993; amd. Sec. 3, Ch. 215, L. 1997.



7-5-2145. Attendance at meetings and conventions by county officers and employees.

7-5-2145. Attendance at meetings and conventions by county officers and employees. (1) Unless otherwise provided by law, a county officer or employee may not receive payment from any public funds for traveling expenses or other expenses of any sort for attendance at any convention, meeting, or other gathering of public officers except for attendance at a convention, meeting, or other gathering as the officer or employee may by virtue of the office find it necessary to attend. (2) Any member of the board of county commissioners is allowed actual transportation expenses and per diem for attendance at any general meeting of county commissioners or assessors held within the state, and the proportionate expenses and charges against each county as a member of the association must also be paid. (3) County attorneys, sheriffs, assessors, and justices of the peace may attend their respective meetings or conventions held within the state and are allowed actual traveling expenses for attending the meeting or convention of their peers. (4) Any county officer paid on a per-day basis for performance of official duties is allowed the per-day rate of pay for attendance at any convention, meeting, or other gathering of public officers that the officer may by virtue of the office find it necessary to attend.

History: En. Sec. 1, Ch. 241, L. 1921; re-en. Sec. 443, R.C.M. 1921; amd. Sec. 1, Ch. 124, L. 1923; amd. Sec. 1, Ch. 48, L. 1927; amd. Sec. 1, Ch. 86, L. 1931; amd. Sec. 1, Ch. 130, L. 1933; re-en. Sec. 443, R.C.M. 1935; amd. Sec. 1, Ch. 119, L. 1943; amd. Sec. 1, Ch. 58, L. 1949; amd. Sec. 1, Ch. 184, L. 1957; amd. Sec. 11, Ch. 80, L. 1961; amd. Sec. 1, Ch. 85, L. 1963; amd. Sec. 1, Ch. 79, L. 1965; amd. Sec. 1, Ch. 66, L. 1967; amd. Sec. 1, Ch. 174, L. 1967; amd. Sec. 1, Ch. 182, L. 1973; R.C.M. 1947, 25-508(part); amd. Sec. 2, Ch. 311, L. 1979; amd. Sec. 1, Ch. 384, L. 1981; amd. Sec. 1, Ch. 367, L. 1983; amd. Sec. 4, Ch. 215, L. 1997.



7-5-2146. Membership in associations of county school superintendents -- payment of expenses.

7-5-2146. Membership in associations of county school superintendents -- payment of expenses. (1) The county superintendents of schools of the counties of Montana may obtain county membership in and cooperate with associations and organizations of county school superintendents of the state and of other states for the benefit of good government and the protection of county interests. (2) County school superintendents of the counties of the state are entitled to expenses as provided for state officials in 2-18-501 through 2-18-503 for attendance at any general meeting of the Montana association of county school superintendents held within the state, and the proportionate expenses and charges against each county as a member of such an association must be paid by the county.

History: En. Sec. 1, Ch. 46, L. 1989.



7-5-2147. through reserved.

7-5-2147 through 7-5-2149 reserved.



7-5-2150. Compensated absence liability fund.

7-5-2150. Compensated absence liability fund. (1) A board of county commissioners may establish a compensated absence liability fund for the purpose of paying for any accumulated amount of: (a) sick leave that a county employee is entitled to upon termination of employment with the county in accordance with the provisions of 2-18-618; and (b) vacation leave that an employee is entitled to upon termination of employment with the county. (2) The compensated absence liability fund may be used only for the purpose provided in this section. (3) The compensated absence liability fund may receive money from any source, including funds that have been allocated in any year but have not been expended or encumbered by the end of the fiscal year. (4) The maximum amount in the fund may not exceed the amount necessary to pay for accumulated sick leave and accumulated vacation leave of county employees on June 30 of the prior fiscal year.

History: En. Sec. 1, Ch. 69, L. 2009.






Part 22. County Resolutions (Repealed)

7-5-2201. Repealed.

7-5-2201. Repealed. Sec. 3, Ch. 309, L. 1993.

History: En. Sec. 3, Ch. 64, L. 1973; R.C.M. 1947, 37-303(part).



7-5-2202. Repealed.

7-5-2202. Repealed. Sec. 3, Ch. 309, L. 1993.

History: En. Sec. 3, Ch. 64, L. 1973; R.C.M. 1947, 37-303(part).



7-5-2203. through reserved.

7-5-2203 through 7-5-2210 reserved.



7-5-2211. Repealed.

7-5-2211. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 1, Ch. 64, L. 1973; amd. Sec. 1, Ch. 389, L. 1975; R.C.M. 1947, 37-301(part).



7-5-2212. Repealed.

7-5-2212. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 1, Ch. 64, L. 1973; amd. Sec. 1, Ch. 389, L. 1975; R.C.M. 1947, 37-301(part).



7-5-2213. Repealed.

7-5-2213. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 1, Ch. 64, L. 1973; amd. Sec. 1, Ch. 389, L. 1975; R.C.M. 1947, 37-301(part).



7-5-2214. Repealed.

7-5-2214. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 1, Ch. 64, L. 1973; amd. Sec. 1, Ch. 389, L. 1975; R.C.M. 1947, 37-301(3).



7-5-2215. Repealed.

7-5-2215. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Secs. 4, 10, Ch. 64, L. 1973; R.C.M. 1947, 37-304, 37-310.



7-5-2216. Repealed.

7-5-2216. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 11, Ch. 64, L. 1973; R.C.M. 1947, 37-311.



7-5-2217. Repealed.

7-5-2217. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Secs. 2, 5, 6, Ch. 64, L. 1973; R.C.M. 1947, 37-302, 37-305, 37-306.



7-5-2218. Repealed.

7-5-2218. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 7, Ch. 64, L. 1973; R.C.M 1947, 37-307.



7-5-2219. Repealed.

7-5-2219. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 8, Ch. 64, L. 1973; R.C.M. 1947, 37-308(part).



7-5-2220. Repealed.

7-5-2220. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 9, Ch. 64, L. 1973; R.C.M. 1947, 37-309.



7-5-2221. Repealed.

7-5-2221. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 8, Ch. 64, L. 1973; R.C.M. 1947, 37-308(part).



7-5-2222. Repealed.

7-5-2222. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 8, Ch. 64, L. 1973; R.C.M. 1947, 37-308(part).






Part 23. County Contracts

7-5-2301. Competitive, advertised bidding required for certain large purchases or construction contracts.

7-5-2301. Competitive, advertised bidding required for certain large purchases or construction contracts. (1) Except as provided in 7-5-2304 and Title 18, chapter 2, part 5, a contract for the purchase of any vehicle, road machinery or other machinery, apparatus, appliances, equipment, or materials or supplies or for construction, repair, or maintenance in excess of $80,000 may not be entered into by a county governing body without first publishing a notice calling for bids. (2) The notice must be published as provided in 7-1-2121. (3) Subject to 7-5-2309 and except as provided in Title 18, chapter 2, part 5, every contract subject to bidding must be let to the lowest responsible bidder.

History: En. Sec. 1, Ch. 8, L. 1933; amd. Sec. 1, Ch. 87, L. 1935; re-en. Sec. 4605.1, R.C.M. 1935; amd. Sec. 1, Ch. 42, L. 1941; amd. Sec. 1, Ch. 128, L. 1951; amd. Sec. 1, Ch. 25, L. 1963; amd. Sec. 1, Ch. 331, L. 1969; amd. Sec. 1, Ch. 127, L. 1973; amd. Sec. 1, Ch. 55, L. 1975; R.C.M. 1947, 16-1803(part); amd. Sec. 1, Ch. 134, L. 1981; amd. Sec. 6, Ch. 349, L. 1985; amd. Sec. 1, Ch. 98, L. 1991; amd. Sec. 1, Ch. 203, L. 1997; amd. Sec. 1, Ch. 239, L. 1999; amd. Sec. 2, Ch. 252, L. 1999; amd. Sec. 1, Ch. 523, L. 2003; amd. Sec. 4, Ch. 574, L. 2005; amd. Sec. 1, Ch. 110, L. 2013.



7-5-2302. Repealed.

7-5-2302. Repealed. Sec. 4, Ch. 239, L. 1999.

History: En. Sec. 1, Ch. 8, L. 1933; amd. Sec. 1, Ch. 87, L. 1935; re-en. Sec. 4605.1, R.C.M. 1935; amd. Sec. 1, Ch. 42, L. 1941; amd. Sec. 1, Ch. 128, L. 1951; amd. Sec. 1, Ch. 25, L. 1963; amd. Sec. 1, Ch. 331, L. 1969; amd. Sec. 1, Ch. 127, L. 1973; amd. Sec. 1, Ch. 55, L. 1975; R.C.M. 1947, 16-1803(part); amd. Sec. 2, Ch. 134, L. 1981; amd. Sec. 2, Ch. 98, L. 1991.



7-5-2303. Use of public auction to make purchase.

7-5-2303. Use of public auction to make purchase. (1) In lieu of soliciting bids, the governing body may purchase at public auction any vehicle, road machinery or other machinery, apparatus, appliances, equipment, or materials or supplies for an amount less than $150,000. (2) Compliance with the provisions of this section is considered as meeting the requirements of 7-5-2301.

History: En. Sec. 1, Ch. 8, L. 1933; amd. Sec. 1, Ch. 87, L. 1935; re-en. Sec. 4605.1, R.C.M. 1935; amd. Sec. 1, Ch. 42, L. 1941; amd. Sec. 1, Ch. 128, L. 1951; amd. Sec. 1, Ch. 25, L. 1963; amd. Sec. 1, Ch. 331, L. 1969; amd. Sec. 1, Ch. 127, L. 1973; amd. Sec. 1, Ch. 55, L. 1975; R.C.M. 1947, 16-1803(part); amd. Sec. 3, Ch. 134, L. 1981; amd. Sec. 3, Ch. 98, L. 1991; amd. Sec. 1, Ch. 136, L. 2013.



7-5-2304. Exemptions from competitive bidding requirements.

7-5-2304. Exemptions from competitive bidding requirements. The provisions of 7-5-2301 do not apply to contracts for: (1) public printing entered into in accordance with the provisions of Title 18, chapter 7, part 4; and (2) purchases that, in the opinion of the governing body, are made necessary by fire, flood, explosion, storm, earthquake, other elements, epidemic, or riot or insurrection; for the immediate preservation of order or the public health; for the restoration of a condition of usefulness that has been destroyed by accident, wear, tear, or mischief; or for the relief of a stricken community overtaken by calamity.

History: En. Sec. 1, Ch. 8, L. 1933; amd. Sec. 1, Ch. 87, L. 1935; re-en. Sec. 4605.1, R.C.M. 1935; amd. Sec. 1, Ch. 42, L. 1941; amd. Sec. 1, Ch. 128, L. 1951; amd. Sec. 1, Ch. 25, L. 1963; amd. Sec. 1, Ch. 331, L. 1969; amd. Sec. 1, Ch. 127, L. 1973; amd. Sec. 1, Ch. 55, L. 1975; R.C.M. 1947, 16-1803(part); amd. Sec. 2, Ch. 239, L. 1999.



7-5-2305. Prohibition on division of contracts to circumvent bidding requirements.

7-5-2305. Prohibition on division of contracts to circumvent bidding requirements. Whenever any law of this state provides a limitation upon the amount of money that a county can expend upon any public work or construction project without letting such public work or construction project to contract under competitive bidding procedures, a county shall not circumvent such provision by dividing a public work or construction project or quantum of work to be performed thereunder, which by its nature or character is integral to such public work or construction project or serves to accomplish one of the basic purposes or functions thereof, into several contracts or separate work orders or by any similar device.

History: En. Sec. 1, Ch. 153, L. 1971; R.C.M. 1947, 16-1803.1.



7-5-2306. Use of installment purchase contracts.

7-5-2306. Use of installment purchase contracts. When the amount to be paid as the purchase price for any vehicle or road machinery of any kind, for any other machinery, apparatus, appliance, or equipment, or for any materials or supplies of any kind exceeds $4,000, the county governing body may provide for the payment of the purchase price in installments extending over a period of not more than 10 years, provided that at the time of entering into the agreement for the purchase, there is an unexpended balance of appropriation in the budget for the then-current fiscal year available and sufficient to meet and take care of the portion of the purchase price as is payable during the then-current fiscal year and the budget for each following year in which any portion of the purchase price is to be paid contains an appropriation for the purpose of paying the purchase price.

History: En. Sec. 1, Ch. 8, L. 1933; amd. Sec. 1, Ch. 87, L. 1935; re-en. Sec. 4605.1, R.C.M. 1935; amd. Sec. 1, Ch. 42, L. 1941; amd. Sec. 1, Ch. 128, L. 1951; amd. Sec. 1, Ch. 25, L. 1963; amd. Sec. 1, Ch. 331, L. 1969; amd. Sec. 1, Ch. 127, L. 1973; amd. Sec. 1, Ch. 55, L. 1975; R.C.M. 1947, 16-1803(2); amd. Sec. 1, Ch. 233, L. 1991.



7-5-2307. Treatment of rental-purchase contracts.

7-5-2307. Treatment of rental-purchase contracts. Every contract entered into for the rental of machinery, equipment, apparatus, appliances, materials, or supplies of any kind which shall provide for payment of rental by the county and that, after a certain fixed amount has been paid as rental, the property shall become the property of the county or any other similar provisions or conditions shall be deemed and construed to be a contract for sale of such property, and all of the provisions of this part shall apply thereto and govern and control the same.

History: En. Sec. 1, Ch. 8, L. 1933; amd. Sec. 1, Ch. 87, L. 1935; re-en. Sec. 4605.1, R.C.M. 1935; amd. Sec. 1, Ch. 42, L. 1941; amd. Sec. 1, Ch. 128, L. 1951; amd. Sec. 1, Ch. 25, L. 1963; amd. Sec. 1, Ch. 331, L. 1969; amd. Sec. 1, Ch. 127, L. 1973; amd. Sec. 1, Ch. 55, L. 1975; R.C.M. 1947, 16-1803(3).



7-5-2308. Department of administration as purchasing agent.

7-5-2308. Department of administration as purchasing agent. The department of administration may serve as a purchasing agent for the county governing body by mutual consent of both parties.

History: En. Sec. 1, Ch. 8, L. 1933; amd. Sec. 1, Ch. 87, L. 1935; re-en. Sec. 4605.1, R.C.M. 1935; amd. Sec. 1, Ch. 42, L. 1941; amd. Sec. 1, Ch. 128, L. 1951; amd. Sec. 1, Ch. 25, L. 1963; amd. Sec. 1, Ch. 331, L. 1969; amd. Sec. 1, Ch. 127, L. 1973; amd. Sec. 1, Ch. 55, L. 1975; R.C.M. 1947, 16-1803(5).



7-5-2309. Optional bidding preference for county resident.

7-5-2309. Optional bidding preference for county resident. (1) If there are no out-of-state bidders for a contract subject to competitive bid under this part, the contract may be awarded to the lowest and best responsible bidder that is a county resident and that makes a bid that is no more than $500 or 3% higher, whichever is less, than the bid of the lowest responsible bidder that is not a county resident. (2) If there is one or more out-of-state bidders for a contract for construction, repair, or maintenance of a building, road, or bridge that is in excess of $50,000 and that is subject to competitive bid under this part, the state resident bid preference provided in 18-1-102(1)(a) applies. (3) For the purposes of this section, "county resident" means a person, corporation, business, or other entity whose principal business location is within the county.

History: En. Sec. 1, Ch. 252, L. 1999; amd. Sec. 3, Ch. 181, L. 2001.



7-5-2310. through reserved.

7-5-2310 through 7-7-2314 reserved.



7-5-2315. Energy performance contracts exempt.

7-5-2315. Energy performance contracts exempt. This part does not apply to solicitation and award of an investment grade energy audit or energy performance contract pursuant to Title 90, chapter 4, part 11, or to the construction or installation of conservation measures pursuant to the energy performance contract.

History: En. Sec. 12, Ch. 162, L. 2005.



7-5-2316. Repealed.

7-5-2316. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 1, Ch. 132, L. 2011.






Part 24. County Printing (Renumbered)

7-5-2401. Renumbered .

7-5-2401. Renumbered . 18-7-401, Sec. 2, Ch. 148, L. 2009.



7-5-2402. Renumbered .

7-5-2402. Renumbered . 18-7-402, Sec. 2, Ch. 148, L. 2009.



7-5-2403. Renumbered .

7-5-2403. Renumbered . 18-7-403, Sec. 2, Ch. 148, L. 2009.



7-5-2404. Renumbered .

7-5-2404. Renumbered . 18-7-404, Sec. 2, Ch. 148, L. 2009.



7-5-2405. Renumbered .

7-5-2405. Renumbered . 18-7-405, Sec. 2, Ch. 148, L. 2009.



7-5-2406. through reserved.

7-5-2406 through 7-5-2410 reserved.



7-5-2411. Renumbered .

7-5-2411. Renumbered . 18-7-411, Sec. 2, Ch. 148, L. 2009.



7-5-2412. Renumbered .

7-5-2412. Renumbered . 18-7-412, Sec. 2, Ch. 148, L. 2009.



7-5-2413. Renumbered .

7-5-2413. Renumbered . 18-7-413, Sec. 2, Ch. 148, L. 2009.



7-5-2414. Renumbered .

7-5-2414. Renumbered . 18-7-414, Sec. 2, Ch. 148, L. 2009.






Part 25. Vacation of Plats

7-5-2501. Vacation of plats in abandoned townsites.

7-5-2501. Vacation of plats in abandoned townsites. (1) When there is filed in the office of the county clerk of any county of this state a plat of any village or townsite or a plat of any vineyard tracts, acreage tracts, suburban tracts, or community tracts and it is desired by the owners of the land to vacate the plat, the county commissioners of the county in which such plat is filed shall, upon petition of the owners of the land described in the plat and upon such conditions as may be reasonable, cancel the plat and shall vacate the lots, streets, alleys, parks, and boulevards, if any, described in the plat. Thereafter the designation of the property shall be by metes and bounds or by legal subdivisions if the circumstances require and the same shall be assessed accordingly. If any post office, store, or other business establishment is located within the platted area, that fact shall not prevent the cancellation and vacating of the plat in accordance with the terms of this section, but in all cases where it is necessary to designate the location of any such post office, store, or other business property by metes and bounds for purposes of identification, this designation shall be made in the order to be entered by the board of county commissioners. (2) Petitions under the terms of this section shall be signed by all the owners of the land in the platted area, shall distinctly refer to the original plat for purposes of identification, and shall disclose that the petitioners are the owners of all the lands described in the plat and that no rights of any person have intervened since the filing of the plat which would be adversely affected by the cancellation and annulment thereof.

History: En. Sec. 1, Ch. 6, L. 1907; Sec. 3548, Rev. C. 1907; re-en. Sec. 5308, R.C.M. 1921; amd. Sec. 1, Ch. 54, L. 1929; amd. Sec. 1, Ch. 117, L. 1935; re-en. Sec. 5308, R.C.M. 1935; amd. Sec. 1, Ch. 70, L. 1951; amd. Sec. 1, Ch. 27, L. 1955; R.C.M. 1947, 11-2803(part); amd. Sec. 3, Ch. 311, L. 1979.



7-5-2502. Vacation of portion of village or townsite.

7-5-2502. Vacation of portion of village or townsite. (1) When only a portion of any village or townsite in any unincorporated village or town is sought to be vacated or excluded from the village or townsite and the portion is not less than three blocks in area and is situated at the limits or boundaries of the village or townsite, a verified petition may be filed in the office of the clerk of the district court of the county where the village or townsite is situated by the owner or owners of all the property sought to be vacated or excluded. The petition must be addressed to the district court of the county, setting forth the description of the portion sought to be excluded and the reason or reasons for desiring the portion to be excluded. A citation must be issued by the judge of the court before whom the matter is pending, citing all persons interested in the matter to appear before the court at a time and place specified in the citation, but at a time not less than 3 weeks from the date of the citation. The citation must be published as provided in 7-1-2121. (2) Upon the hearing of the petition and upon conditions that may seem reasonable, the court may vacate and exclude the portion of the village or townsite as requested in the petition, including any streets, alleys, parks, or boulevards upon which a public easement or easements may not vest. The excluded property must be described by metes and bounds in the decree of the court, and the property must be assessed accordingly.

History: En. Sec. 1, Ch. 6, L. 1907; Sec. 3548, Rev. C. 1907; re-en. Sec. 5308, R.C.M. 1921; amd. Sec. 1, Ch. 54, L. 1929; amd. Sec. 1, Ch. 117, L. 1935; re-en. Sec. 5308, R.C.M. 1935; amd. Sec. 1, Ch. 70, L. 1951; amd. Sec. 1, Ch. 27, L. 1955; R.C.M. 1947, 11-2803(part); amd. Sec. 12, Ch. 354, L. 2001.



7-5-2503. Action by city council required to validate vacation by county commissioners.

7-5-2503. Action by city council required to validate vacation by county commissioners. The action of the county commissioners prior to February 3, 1943, vacating any streets, avenues, alleys, parks, or boulevards within the corporate limits of any incorporated city or town the vacating of which at the time of the action of the county commissioners required action by any city council, shall not be effective for the purpose of vacating any such streets, avenues, alleys, parks, or boulevards unless or until the same are vacated by such city council.

History: En. Sec. 1, Ch. 13, L. 1943; R.C.M. 1947, 11-2804(part).



7-5-2504. Vacation of public sites in unincorporated places.

7-5-2504. Vacation of public sites in unincorporated places. Whenever a petition signed by freeholders owning at least two-thirds of the property fronting on any street of any unincorporated townsite in this state shall be presented to the board of county commissioners of the county in which such townsite is situated praying said board to vacate any park, boulevard, or other public place bordering on said street and the adjoining property and not used for road or highway purposes, which park, boulevard, or public place has been dedicated to public use, such board shall hear said petition, and if in its judgment it appears to be for the best interests of the public that such petition be granted, it shall, by order of the board duly entered upon its minutes, declare such park, boulevard, or public place vacated. Thereupon the land included therein shall attach to and become part of the adjoining lots of said townsite, and the title thereto shall pass with conveyance of said lots.

History: En. Sec. 1, Ch. 60, L. 1907; Sec. 3549, Rev. C. 1907; re-en. Sec. 5309, R.C.M. 1921; re-en. Sec. 5309, R.C.M. 1935; R.C.M. 1947, 11-2805.






Part 41. Conduct of Municipal Government

7-5-4101. General powers of municipal council.

7-5-4101. General powers of municipal council. The city or town council has power to make and pass all bylaws, ordinances, orders, and resolutions not repugnant to the constitution of the United States or of the state of Montana or to the provisions of this title, necessary for the government or management of the affairs of a city or town, for the execution of the powers vested in the body corporate, and for carrying into effect the provisions of this title.

History: En. Sec. 325, 5th Div. Comp. Stat. 1887; amd. Secs. 3, 4, and 5, p. 179, L. 1889; amd. Sec. 1, p. 113, L. 1893; amd. Sec. 4800, Pol. C. 1895; amd. Sec. 1, p. 203, L. 1897; re-en. Sec. 3259, Rev. C. 1907; re-en. Subd. 1, Sec. 5039, R.C.M. 1921; Cal. Pol. C. Sec. 4408; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039, R.C.M. 1935; R.C.M. 1947, 11-901.



7-5-4102. Powers and duties of mayor related to administration and executive function.

7-5-4102. Powers and duties of mayor related to administration and executive function. (1) The mayor may: (a) communicate to the council, at the beginning of each session and more often if considered necessary, a statement of the affairs of the city or town, with recommendations that the mayor considers proper; (b) recommend to the council measures connected with the public health, cleanliness, and ornament of the city or town and the improvement of the government and finances that the mayor considers expedient; (c) call special meetings of the council; (d) cause to be presented, once in 3 months, a full statement of the financial condition of the city or town; (e) bid for the city or town on any property sold at a tax or judicial sale whenever the city or town is an interested party; (f) procure and have in the mayor's custody the seal of the city or town; (g) take and administer oaths; (h) perform other duties that may be prescribed by law or by resolution or ordinance of the council. (2) The mayor is the presiding officer of the council and shall sign the journals of the council and all warrants on the city treasury and decide all ties by vote. The mayor has no other vote.

History: (1)En. Sec. 367, 5th Div. Comp. Stat. 1887; amd. Sec. 13, p. 126, L. 1893; amd. Sec. 4781, Pol. C. 1895; re-en. Sec. 3250, Rev. C. 1907; re-en. Sec. 5030, R.C.M. 1921; Cal. Pol. C. Sec. 4386; re-en. Sec. 5030, R.C.M. 1935; amd. Sec. 1, Ch. 535, L. 1975; Sec. 11-802, R.C.M. 1947; (2)En. Sec. 4782, Pol. C. 1895; re-en. Sec. 3251, Rev. C. 1907; re-en. Sec. 5031, R.C.M. 1921; re-en. Sec. 5031, R.C.M. 1935; Sec. 11-803, R.C.M. 1947; R.C.M. 1947, 11-802(part), 11-803; amd. Sec. 4, Ch. 311, L. 1979; amd. Sec. 465, Ch. 61, L. 2007.



7-5-4103. Council rules and discipline.

7-5-4103. Council rules and discipline. The council may determine the rules of its proceedings, punish its members for improper conduct, and expel any member for the same by a two-thirds vote of the members elected.

History: En. Sec. 4802, Pol. C. 1895; re-en. Sec. 3262, Rev. C. 1907; re-en. Sec. 5053, R.C.M. 1921; Cal. Pol. C. Sec. 4407; re-en. Sec. 5053, R.C.M. 1935; R.C.M. 1947, 11-1013(part).



7-5-4104. Control of nuisances -- exception.

7-5-4104. Control of nuisances -- exception. (1) The city or town council has power to: (a) define and abate nuisances and impose fines upon persons guilty of creating, continuing, or suffering a nuisance to exist on the premises that they occupy or control; (b) regulate and prohibit the wearing of hats or bonnets at theaters or public places of amusement; and (c) enforce the penalty for violations of 7-5-4113 and post copies of 7-5-4113 in conspicuous locations in the municipality. (2) The city or town council may not prohibit the placing of a "notice of violation" card on a motor vehicle illegally parked in a disability parking space.

History: En. Subds. 33, 81, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Secs. 5039.32, 5039.80, R.C.M. 1935; R.C.M. 1947, 11-935, 11-983; amd. Sec. 2, Ch. 406, L. 1993; amd. Sec. 3, Ch. 67, L. 1997.



7-5-4105. Repealed.

7-5-4105. Repealed. Sec. 1, Ch. 26, L. 1987.

History: En. Sec. 5036, Pol. C. 1895; re-en. Sec. 3485, Rev. C. 1907; re-en. Sec. 5086, R.C.M. 1921; Cal. Pol. C. Sec. 4452; re-en. Sec. 5086, R.C.M. 1935; R.C.M. 1947, 11-1503.



7-5-4106. Power of condemnation.

7-5-4106. Power of condemnation. The city or town council may condemn private property for any public use listed in 70-30-102. The ordinance authorizing the taking of private property for a public use is conclusive as to the necessity of the taking and must conform to and be conducted as provided in Title 70, chapters 30 and 31, concerning eminent domain.

History: En. Subd. 75, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.74, R.C.M. 1935; R.C.M. 1947, 11-977; amd. Sec. 2, Ch. 125, L. 2001.



7-5-4107. Municipal census.

7-5-4107. Municipal census. The city or town council has power to take a census of the inhabitants of a city or town at any time.

History: En. Subd. 77, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.76, R.C.M. 1935; R.C.M. 1947, 11-979.



7-5-4108. Municipal printing contract.

7-5-4108. Municipal printing contract. The city or town council has power to provide for the city or town printing. The contract for city or town printing must be let annually to the lowest bidder.

History: En. Subd. 78, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.77, R.C.M. 1935; R.C.M. 1947, 11-980.



7-5-4109. Control of conflict of interest.

7-5-4109. Control of conflict of interest. (1) The mayor, any member of the council, any city or town officer, or any relative or employee of an enumerated officer may not be directly or indirectly interested in the profits of any contract entered into by the council while the officer is or was in office. (2) The governing body of a city or town may waive the application of the prohibition contained in subsection (1) for a city or town officer or employee, or to the relative of an officer or employee, if in an official capacity the officer or employee does not influence the decisionmaking process or supervise a function regarding the contract in question. A governing body may grant a waiver under this subsection only after publicly disclosing the nature of the conflict at an advertised public hearing held for that purpose. In determining whether to grant a waiver, the governing body shall consider the following factors, where applicable: (a) whether the waiver would provide to a program or project a significant benefit or an essential skill or expertise that would otherwise not be available; (b) whether an opportunity was provided for open competitive bidding or negotiation; (c) whether the person affected is a member of a clearly identified group of persons that is the intended beneficiary of the program or project involved in the contract; and (d) whether the hardship imposed on the affected person or the governmental entity by prohibiting the conflict will outweigh the public interest served by avoiding the conflict.

History: En. Sec. 345, 5th Div. Comp. Stat. 1887; amd. Sec. 4806, Pol. C. 1895; re-en. Sec. 3277, Rev. C. 1907; re-en. Sec. 5069, R.C.M. 1921; re-en. Sec. 5069, R.C.M. 1935; R.C.M. 1947, 11-1201; amd. Sec. 2, Ch. 322, L. 1993.



7-5-4110. Compensation and duties of city employees.

7-5-4110. Compensation and duties of city employees. The city or town council has power to fix the compensation and to prescribe the duties of all employees of the city or town, subject to the limitations mentioned in this code.

History: En. Subd. 47, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.46, R.C.M. 1935; R.C.M. 1947, 11-949(part).



7-5-4111. City work week.

7-5-4111. City work week. All full-time salaried city employees shall work a minimum of 40 hours per week.

History: En. Sec. 1134, Pol. C. 1895; re-en. Sec. 436, Rev. C. 1907; re-en. Sec. 453, R.C.M. 1921; Cal. Pol C. Sec. 1030; amd. Sec. 1, Ch. 5, L. 1931; re-en. Sec. 453, R.C.M. 1935; amd. Sec. 1, Ch. 22, L. 1951; amd. Sec. 1, Ch. 253, L. 1957; amd. Sec. 1, Ch. 2, L. 1961; amd. Sec. 1, Ch. 33, L. 1961; R.C.M. 1947, 59-510(2)(part).



7-5-4112. Reports from municipal officers.

7-5-4112. Reports from municipal officers. The city or town council may require from an officer at any time a report in detail of the transactions in that office or any matter connected with that office.

History: En. Subd. 60, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.59, R.C.M. 1935; R.C.M. 1947, 11-962; amd. Sec. 466, Ch. 61, L. 2007.



7-5-4113. Littering with lighted matches, cigarettes, and other burning material and dumping ashtray prohibited -- penalty -- posting.

7-5-4113. Littering with lighted matches, cigarettes, and other burning material and dumping ashtray prohibited -- penalty -- posting. (1) A person may not throw away lighted matches, tobacco, cigarettes, cigars, or other lighted material on a forest road, private road, city street, county road, public highway, or railroad right-of-way, except lighted materials used as safety signaling devices, in this state. (2) A person may not empty an ashtray containing matches, ashes, cigarette or cigar refuse, or other related material on a forest road, private road, city street, county road, public highway, or railroad right-of-way in this state. (3) A person convicted of violating subsection (1) or (2) shall be fined a minimum of $100. (4) Municipalities, the forest service, county governments, property owners, public transit operators, federal highway administrators, and any other appropriate entity may, at their discretion, post copies of this section in conspicuous locations.

History: En. Sec. 1, Ch. 67, L. 1997.



7-5-4114. through reserved.

7-5-4114 through 7-5-4120 reserved.



7-5-4121. Conduct of council business.

7-5-4121. Conduct of council business. (1) A majority of the members of the council constitute a quorum for the transaction of business, but a less number may meet and adjourn to any time stated and may compel the attendance of absent members, under such rules and penalties as the council may prescribe. (2) The ayes and noes must be called and recorded on the final passage of any ordinance, bylaw, or resolution or the making of any contract. The voting on the election or appointment of any officer must be viva voce. A majority of the whole number of the members elected is requisite to appoint or elect an officer, and such vote must be recorded.

History: (1)En. Sec. 4801, Pol. C. 1895; re-en. Sec. 3261, Rev. C. 1907; re-en. Sec. 5052, R.C.M. 1921, Cal. Pol. C. Sec. 4406; re-en. Sec. 5052, R.C.M. 1935; Sec. 11-1012, R.C.M 1947; (2)En. Secs. 333-337-347, 5th Div. Comp. Stat. 1887; amd. Secs. 2 and 6, pp. 122, 126, L. 1893; amd. Sec. 4803, Pol. C. 1895; re-en. Sec. 3263, Rev. C. 1907; re-en. Sec. 5054, R.C.M. 1921; re-en. Sec. 5054, R.C.M. 1935; Sec. 11-1014, R.C.M. 1947; R.C.M. 1947, 11-1012, 11-1014.



7-5-4122. Special meetings of council.

7-5-4122. Special meetings of council. When a special meeting of the council is called under 7-5-4102(1)(c), the mayor must state by message the object of the meeting, and the business of the meeting must be restricted to the object stated.

History: En. Sec. 367, 5th Div. Comp. Stat. 1887; amd. Sec. 13, p. 126, L. 1893; amd. Sec. 4781, Pol. C. 1895; re-en. Sec. 3250, Rev. C. 1907; re-en. Sec. 5030, R.C.M. 1921; Cal. Pol. C. Sec. 4386; re-en. Sec. 5030, R.C.M. 1935; amd. Sec. 1, Ch. 535, L. 1975; R.C.M. 1947, 11-802(part).



7-5-4123. Journal of council proceedings.

7-5-4123. Journal of council proceedings. The council must cause a journal of the proceedings to be kept, which must be open to inspection.

History: En. Sec. 4802, Pol. C. 1895; re-en. Sec. 3262, Rev. C. 1907; re-en. Sec. 5053, R.C.M. 1921; Cal. Pol. C. Sec. 4407; re-en. Sec. 5053, R.C.M. 1935; R.C.M. 1947, 11-1013(part).



7-5-4124. Destruction of municipal records.

7-5-4124. Destruction of municipal records. Upon the order of the city or town council or commission and with the written approval of the local government records destruction subcommittee provided for in 2-6-403, a city or town officer may destroy records that have met the retention period, as contained in the local government records retention and disposition schedules, and that are no longer needed by the office.

History: (1), (2)En. Sec. 3, Ch. 92, L. 1935; re-en. Sec. 455.3, R.C.M. 1935; amd. Sec. 1, Ch. 65, L. 1974; amd. Sec. 80, Ch. 348, L. 1974; amd. Sec. 37, Ch. 213, L. 1975; Sec. 59-515, R.C.M. 1947; (3)En. Sec. 4, Ch. 92, L. 1935; re-en. Sec. 455.4, R.C.M. 1935; amd. Sec. 12, Ch. 189, L. 1953; amd. Sec. 1, Ch. 90, L. 1963; amd. Sec. 1, Ch. 95, L. 1967; Sec. 59-516, R.C.M. 1947; R.C.M. 1947, 59-515, 59-516(part); amd. Sec. 1, Ch. 217, L. 1981; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 2, Ch. 430, L. 1985; amd. Sec. 14, Ch. 420, L. 1993.



7-5-4125. Convenience fee for electronic municipal government services.

7-5-4125. Convenience fee for electronic municipal government services. (1) The municipality may charge a convenience fee and may allow municipal departments to collect the convenience fee on selected electronic government services in order to provide funding for the support and furtherance of electronic government services. (2) As used in this section, "convenience fee" means a fee charged to recover the costs of providing electronic government services.

History: En. Sec. 2, Ch. 264, L. 2003.



7-5-4126. through reserved.

7-5-4126 through 7-5-4140 reserved.



7-5-4141. Membership in organizations of municipal officers.

7-5-4141. Membership in organizations of municipal officers. (1) The governing body of a city or town may pay: (a) the membership fees and dues in any organization of city and town officials when the purpose of the organization is improvement of laws relating to city and town government and their better and more economical administration; and (b) the necessary expenses of any regular officer or employee of the city or town in attending any convention or meeting of such organization upon the direction of the governing body by order upon its minutes, stating that the public interest requires such attendance. (2) The payment of membership fees, dues, and/or expenses is to be made from such fund of the city or town as the governing body shall direct in the order, with the claim presented, audited, and allowed as are other claims against the city or town.

History: En. Sec. 1, Ch. 241, L. 1921; re-en. Sec. 443, R.C.M. 1921; amd. Sec. 1, Ch. 124, L. 1923; amd. Sec. 1, Ch. 48, L. 1927; amd. Sec. 1, Ch. 86, L. 1931; amd. Sec. 1, Ch. 130, L. 1933; re-en. Sec. 443, R.C.M. 1935; amd. Sec. 1, Ch. 119, L. 1943; amd. Sec. 1, Ch. 58, L. 1949; amd. Sec. 1, Ch. 184, L. 1957; amd. Sec. 11, Ch. 80, L. 1961; amd. Sec. 1, Ch. 85, L. 1963; amd. Sec. 1, Ch. 79, L. 1965; amd. Sec. 1, Ch. 66, L. 1967; amd. Sec. 1, Ch. 174, L. 1967; amd. Sec. 1, Ch. 182, L. 1973; R.C.M. 1947, 25-508(3); amd. Sec. 5, Ch. 311, L. 1979.



7-5-4142. Attendance at meetings and conventions by municipal officers and employees.

7-5-4142. Attendance at meetings and conventions by municipal officers and employees. Unless otherwise provided by law, a city officer or employee may not receive payment from any public funds for traveling expenses or other expenses of any sort for attendance at a convention, meeting, or other gathering of public officers except for attendance upon a convention, meeting, or other gathering that the officer or employee may by virtue of the office find it necessary to attend.

History: En. Sec. 1, Ch. 241, L. 1921; re-en. Sec. 443, R.C.M. 1921; amd. Sec. 1, Ch. 124, L. 1923; amd. Sec. 1, Ch. 48, L. 1927; amd. Sec. 1, Ch. 86, L. 1931; amd. Sec. 1, Ch. 130, L. 1933; re-en. Sec. 443, R.C.M. 1935; amd. Sec. 1, Ch. 119, L. 1943; amd. Sec. 1, Ch. 58, L. 1949; amd. Sec. 1, Ch. 184, L. 1957; amd. Sec. 11, Ch. 80, L. 1961; amd. Sec. 1, Ch. 85, L. 1963; amd. Sec. 1, Ch. 79, L. 1965; amd. Sec. 1, Ch. 66, L. 1967; amd. Sec. 1, Ch. 174, L. 1967; amd. Sec. 1, Ch. 182, L. 1973; R.C.M. 1947, 25-508(part); amd. Sec. 6, Ch. 311, L. 1979; amd. Sec. 467, Ch. 61, L. 2007.






Part 42. Municipal Ordinances and Resolutions

7-5-4201. Municipal ordinances.

7-5-4201. Municipal ordinances. (1) The style of ordinances may be as follows: "Be it ordained by the council of the city of .... (or town of ....)", and all ordinances may be published or posted as prescribed by the council. (2) All ordinances, bylaws, and resolutions must be passed by the council and approved by the mayor or the person acting in the mayor's stead and must be recorded in a book kept by the clerk, called "The Ordinance Book", and numbered by numerical decimal system in the order in which they are passed or codified. (3) An ordinance may not be passed containing more than one subject, which must be clearly expressed in its title, except ordinances for the codification and revision of ordinances.

History: (1)En. Sec. 4804, Pol. C. 1895; re-en. Sec. 3264, Rev. C. 1907; re-en. Sec. 5055, R.C.M. 1921; re-en. Sec. 5055, R.C.M. 1935; Sec. 11-1101, R.C.M. 1947; (2), (3)En. Sec. 4805, Pol. C. 1895; re-en. Sec. 3265, Rev. C. 1907; re-en. Sec. 5056, R.C.M. 1921; re-en. Sec. 5056, R.C.M. 1935; amd. Sec. 1, Ch. 38, L. 1967; amd. Sec. 1, Ch. 231, L. 1969; amd. Sec. 1, Ch. 111, L. 1975; Sec. 11-1102, R.C.M. 1947; R.C.M. 1947, 11-1101, 11-1102(part); amd. Sec. 468, Ch. 61, L. 2007.



7-5-4202. Incorporation of technical codes by reference.

7-5-4202. Incorporation of technical codes by reference. (1) The governing body of an incorporated city or town may adopt technical building, zoning, health, electrical, fire, and plumbing codes in whole or in part by reference. (2) The notice of intent to adopt a technical code in whole or in part by reference must be published as provided in 7-1-4127. A copy of the code or part to be adopted must be filed with the clerk of the city or town for inspection by the public. (3) If a technical code or part of a code is adopted by reference, a record in "The Ordinance Book" may be made by recording the ordinance without setting forth the provisions of the code or part of a code adopted.

History: En. Sec. 4805, Pol. C. 1895; re-en. Sec. 3265, Rev. C. 1907; re-en. Sec. 5056, R.C.M. 1921; re-en. Sec. 5056, R.C.M. 1935; amd. Sec. 1, Ch. 38, L. 1967; amd. Sec. 1, Ch. 231, L. 1969; amd. Sec. 1, Ch. 111, L. 1975; R.C.M. 1947, 11-1102(2), (3); amd. Sec. 1, Ch. 113, L. 1987; amd. Sec. 13, Ch. 354, L. 2001.



7-5-4203. Effective date of ordinances and resolutions.

7-5-4203. Effective date of ordinances and resolutions. (1) An ordinance passed by the council of any city or town may not become effective until 30 days after its passage except: (a) general appropriation ordinances providing for the ordinary and current expenses of the city or town; and (b) emergency measures. (2) A resolution is immediately effective unless a delayed effective date is specified in the resolution.

History: En. Ch. 167, L. 1907; Sec. 3268, Rev. C. 1907; re-en. Sec. 5060, R.C.M. 1921; re-en. Sec. 5060, R.C.M. 1935; R.C.M. 1947, 11-1106(part); amd. Sec. 7, Ch. 311, L. 1979; amd. Sec. 2, Ch. 309, L. 1993.



7-5-4204. Details relating to emergency measures.

7-5-4204. Details relating to emergency measures. In the case of emergency measures, the emergency must be expressed in the preamble or in the body of the measure and the measure must receive a two-thirds vote of all the members elected. In emergency ordinances, the resolutions shall include only such measures as are immediately necessary for the preservation of peace, health, and safety and shall not include: (1) a franchise or license to a corporation or individual; (2) any provisions for the sale of real estate; (3) any lease or letting of any property for a period exceeding 1 year; or (4) the purchase or sale of personal property exceeding $5,000 in value.

History: En. Ch. 167, L. 1907; Sec. 3268, Rev. C. 1907; re-en. Sec. 5060, R.C.M. 1921; re-en. Sec. 5060, R.C.M. 1935; R.C.M. 1947, 11-1106(part).



7-5-4205. Powers of mayor related to ordinances and resolutions.

7-5-4205. Powers of mayor related to ordinances and resolutions. The mayor has power to: (1) cause the ordinances of the city or town to be executed; (2) approve all ordinances and resolutions of the council adopted by it; (3) veto any objectionable part of a resolution or ordinance and approve the other parts.

History: En. Sec. 367, 5th Div. Comp. Stat. 1887; amd. Sec. 13, p. 126, L. 1893; amd. Sec. 4781, Pol. C. 1895; re-en. Sec. 3250, Rev. C. 1907; re-en. Sec. 5030, R.C.M. 1921; Cal. Pol. C. Sec. 4386; re-en. Sec. 5030, R.C.M. 1935; amd. Sec. 1, Ch. 535, L. 1975; R.C.M. 1947, 11-802(part).



7-5-4206. Procedure to veto ordinance or resolution.

7-5-4206. Procedure to veto ordinance or resolution. (1) In case an ordinance or resolution does not meet the mayor's approbation, the mayor has power to return the same to the next regular meeting of the council, with all objections in writing. No ordinance or resolution so vetoed by the mayor must go into effect unless the same be afterwards passed by two-thirds vote of the whole number of members of the council. (2) If the mayor fails to return any resolution or ordinance as aforesaid, the same takes effect without further action.

History: En. Sec. 367, 5th Div. Comp. Stat. 1887; amd. Sec. 13, p. 126, L. 1893; amd. Sec. 4781, Pol. C. 1895; re-en. Sec. 3250, Rev. C. 1907; re-en. Sec. 5030, R.C.M. 1921; Cal. Pol. C. Sec. 4386; re-en. Sec. 5030, R.C.M. 1935; amd. Sec. 1, Ch. 535, L. 1975; R.C.M. 1947, 11-802(part).



7-5-4207. Penalties for violation of municipal ordinances.

7-5-4207. Penalties for violation of municipal ordinances. (1) Except as provided in 7-5-4209 and subsection (2) of this section, the city or town council may impose fines and penalties for the violation of any city ordinance, but a fine or penalty may not exceed $500 and imprisonment may not exceed 6 months for any one offense. (2) A local government may fix penalties for the violation of an ordinance relating to local or federal wastewater pretreatment standards implementing the Federal Water Pollution Control Act, 33 U.S.C. 1251 through 1387, if the penalties do not exceed $1,000 per day for each violation or 6 months' imprisonment, or both.

History: En. Subd. 48, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.47, R.C.M. 1935; amd. Sec. 1, Ch. 202, L. 1974; R.C.M. 1947, 11-950; amd. Sec. 2, Ch. 597, L. 1993; amd. Sec. 3, Ch. 415, L. 2013.



7-5-4208. Applicability of part.

7-5-4208. Applicability of part. (1) Except as provided in subsection (2), the provisions of this part govern the adoption procedures and effect of municipal ordinances and resolutions. (2) The following provisions apply to adoption procedures and effect of municipal ordinances and resolutions, notwithstanding the provisions of this part: (a) Provisions of law not within Title 7, chapter 5, parts 1 and 42, that set forth different procedures for the adoption of an ordinance or resolution relating to specific situations govern the adoption rather than the general provisions of this part or part 1 of this chapter. (b) Sections of Title 7, chapter 5, part 1, that are in conflict with the provisions of this part may be adopted by a municipality by ordinance to govern the adoption of ordinances and resolutions and the effects of such ordinances and resolutions as a substitute for the applicable sections of this part. (c) Sections of Title 7, chapter 5, part 1, that address procedures or effects which are neither addressed by this part nor in conflict with any provision of this part apply to municipal ordinances and resolutions.

History: En. Sec. 1, Ch. 315, L. 1981; amd. Sec. 7, Ch. 220, L. 1985.



7-5-4209. Social host ordinances fining landlords prohibited -- maintaining lists for enforcement prohibited.

7-5-4209. Social host ordinances fining landlords prohibited -- maintaining lists for enforcement prohibited. (1) A social host ordinance enacted by a municipality may not impose a fine on a person who is a landlord of the property as defined in 70-24-103 unless the landlord is a participant in the party, event, or gathering that results in a violation of a social host ordinance. (2) As part of enforcement of a social host ordinance, a municipality may not maintain or circulate a list of landlords, property owners, or properties on which a social host ordinance violation has occurred. (3) For the purposes of this section, a "social host ordinance" is an ordinance enacted to prohibit the encouraging, conducting, allowing, or organizing of parties, events, and gatherings at which a person under 21 years of age is in possession of or is consuming an alcoholic beverage.

History: En. Sec. 1, Ch. 415, L. 2013.



7-5-4210. reserved.

7-5-4210 reserved.



7-5-4211. Repealed.

7-5-4211. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Sec. 3266, Rev. C. 1907; re-en. Sec. 5058, R.C.M. 1921; re-en. Sec. 5058, R.C.M. 1935; amd. Sec. 1, Ch. 24, L. 1951; amd. Sec. 1, Ch. 126, L. 1967; R.C.M. 1947, 11-1104(part).



7-5-4212. Repealed.

7-5-4212. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Sec. 3266, Rev. C. 1907; re-en. Sec. 5058, R.C.M. 1921; re-en. Sec. 5058, R.C.M. 1935; amd. Sec. 1, Ch. 24, L. 1951; amd. Sec. 1, Ch. 126, L. 1967; R.C.M. 1947, 11-1104(part).



7-5-4213. Repealed.

7-5-4213. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Sec. 3266, Rev. C. 1907; re-en. Sec. 5058, R.C.M. 1921; re-en. Sec. 5058, R.C.M. 1935; amd. Sec. 1, Ch. 24, L. 1951; amd. Sec. 1, Ch. 126, L. 1967; R.C.M. 1947, 11-1104(2), (3).



7-5-4214. Repealed.

7-5-4214. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Sec. 3266, Rev. C. 1907; re-en. Sec. 5058, R.C.M. 1921; re-en. Sec. 5058, R.C.M. 1935; amd. Sec. 1, Ch. 24, L. 1951; amd. Sec. 1, Ch. 126, L. 1967; R.C.M. 1947, 11-1104(part).



7-5-4215. Repealed.

7-5-4215. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Sec. 3266, Rev. C. 1907; re-en. Sec. 5058, R.C.M. 1921; re-en. Sec. 5058, R.C.M. 1935; amd. Sec. 1, Ch. 24, L. 1951; amd. Sec. 1, Ch. 126, L. 1967; R.C.M. 1947, 11-1104(5).



7-5-4216. Repealed.

7-5-4216. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Sec. 3266, Rev. C. 1907; re-en. Sec. 5058, R.C.M. 1921; re-en. Sec. 5058, R.C.M. 1935; amd. Sec. 1, Ch. 24, L. 1951; amd. Sec. 1, Ch. 126, L. 1967; R.C.M. 1947, 11-1104(6).



7-5-4217. Repealed.

7-5-4217. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1)En. Ch. 167, L. 1907; Sec. 3269, Rev. C. 1907; re-en. Sec. 5061, R.C.M. 1921; re-en. Sec. 5061, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1967; Sec. 11-1107, R.C.M. 1947; (2)En. Ch. 167, L. 1907; Sec. 3276, Rev. C. 1907; re-en. Sec. 5068, R.C.M. 1921; re-en. Sec. 5068, R.C.M. 1935; Sec. 11-1114, R.C.M. 1947; R.C.M. 1947, 11-1107, 11-1114.



7-5-4218. Repealed.

7-5-4218. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Sec. 3275, Rev. C. 1907; re-en. Sec. 5067, R.C.M. 1921; re-en. Sec. 5067, R.C.M. 1935; R.C.M. 1947, 11-1113.



7-5-4219. Repealed.

7-5-4219. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Sec. 3274, Rev. C. 1907; re-en. Sec. 5066, R.C.M. 1921; re-en. Sec. 5066, R.C.M. 1935; R.C.M. 1947, 11-1112(part).



7-5-4220. Repealed.

7-5-4220. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Secs. 3267, 3270, 3271, Rev. C. 1907; re-en. Secs. 5059, 5062, 5063, R.C.M. 1921; re-en. Secs. 5059, 5062, 5063, R.C.M. 1935; R.C.M. 1947, 11-1105, 11-1108, 11-1109.



7-5-4221. Repealed.

7-5-4221. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Sec. 3272, Rev. C. 1907; re-en. Sec. 5064, R.C.M. 1921; re-en. Sec. 5064, R.C.M. 1935; R.C.M. 1947, 11-1110.



7-5-4222. Repealed.

7-5-4222. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Sec. 3273, Rev. C. 1907; re-en. Sec. 5065, R.C.M. 1921; re-en. Sec. 5065, R.C.M. 1935; R.C.M. 1947, 11-1111(part).



7-5-4223. Repealed.

7-5-4223. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Sec. 3274, Rev. C. 1907; re-en. Sec. 5066, R.C.M. 1921; re-en. Sec. 5066, R.C.M. 1935; R.C.M. 1947, 11-1112(part).



7-5-4224. Repealed.

7-5-4224. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Sec. 3273, Rev. C. 1907; re-en. Sec. 5065, R.C.M. 1921; re-en. Sec. 5065, R.C.M. 1935; R.C.M. 1947, 11-1111(part).



7-5-4225. Repealed.

7-5-4225. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Ch. 167, L. 1907; Sec. 3273, Rev. C. 1907; re-en. Sec. 5065, R.C.M. 1921; re-en. Sec. 5065, R.C.M. 1935; R.C.M. 1947, 11-1111(part).






Part 43. Municipal Contracts and Franchises

7-5-4301. Power to enter and execute contracts.

7-5-4301. Power to enter and execute contracts. (1) A city or town is authorized to make any contracts necessary to carry into effect the applicable powers granted by this chapter and to provide for the manner of executing the contracts. (2) (a) All necessary contracts for professional, technical, engineering, or legal services are excluded from the provisions of 7-5-4302 through 7-5-4304, 7-5-4306, and 7-5-4307. However, contracts in which the value of the majority of the services to be rendered constitute services other than professional, technical, engineering, or legal services must be awarded under the bidding procedure provided for in 7-5-4302 through 7-5-4304, 7-5-4306, and 7-5-4307. (b) (i) Except as provided in subsection (2)(b)(ii), supervision over or operation of a physical plant that provides water, sewer, or power services to a municipality does not constitute a service excluded under the provisions of subsection (2)(a). (ii) A city, town, or municipality may extend, renew, or amend a contract or series of contracts for the supervision or operation of a physical plant that provides water, sewer, or power services without proceeding under the bidding procedure provided for in 7-5-4302 through 7-5-4304, 7-5-4306, and 7-5-4307 if: (A) one or more of the contracts were awarded to the entity in accordance with the competitive bidding procedures provided in 7-5-4302 through 7-5-4304, 7-5-4306, and 7-5-4307; and (B) the entity has provided the services to the city, town, or municipality for the immediately preceding 5-year period.

History: (1)En. Subd. 63, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.62, R.C.M. 1935; Sec. 11-965, R.C.M. 1947; (2)En. Sec. 1, Ch. 48, L. 1907; Sec. 3278, Rev. C. 1907; re-en. Sec. 5070, R.C.M. 1921; amd. Sec. 1, Ch. 22, L. 1927; re-en. Sec. 5070, R.C.M. 1935; amd. Sec. 1, Ch. 18, L. 1939; amd. Sec. 1, Ch. 59, L. 1941; amd. Sec. 1, Ch. 153, L. 1947; amd. Sec. 1, Ch. 139, L. 1949; amd. Sec. 1, Ch. 220, L. 1959; amd. Sec. 1, Ch. 26, L. 1963; amd. Sec. 1, Ch. 121, L. 1969; amd. Sec. 1, Ch. 371, L. 1971; Sec. 11-1202, R.C.M. 1947; R.C.M. 1947, 11-965, 11-1202(part); amd. Sec. 1, Ch. 542, L. 1983; amd. Sec. 1, Ch. 182, L. 1987; amd. Sec. 1, Ch. 526, L. 2003.



7-5-4302. Competitive, advertised bidding required for certain purchase and construction contracts.

7-5-4302. Competitive, advertised bidding required for certain purchase and construction contracts. (1) Except as provided in 7-5-4303, 7-5-4310, or Title 18, chapter 2, part 5, a contract for the purchase of any automobile, truck, other vehicle, road machinery, other machinery, apparatus, appliances, equipment, or materials or supplies or for construction, repair, or maintenance in excess of $80,000 must be let to the lowest responsible bidder after advertisement for bids. (2) The advertisement must be published as provided in 7-1-4127, and the second publication must be made not less than 5 days or more than 12 days before the consideration of bids. If the advertisement is made by posting, 15 days must elapse, including the day of posting, between the time of the posting of the advertisement and the day set for considering bids. (3) The council may: (a) postpone awarding a contract until the next regular meeting after bids are received in response to the advertisement; (b) reject any or all bids; and (c) readvertise as provided in this section.

History: En. Sec. 1, Ch. 48, L. 1907; Sec. 3278, Rev. C. 1907; re-en. Sec. 5070, R.C.M. 1921; amd. Sec. 1, Ch. 22, L. 1927; re-en. Sec. 5070, R.C.M. 1935; amd. Sec. 1, Ch. 18, L. 1939; amd. Sec. 1, Ch. 59, L. 1941; amd. Sec. 1, Ch. 153, L. 1947; amd. Sec. 1, Ch. 139, L. 1949; amd. Sec. 1, Ch. 220, L. 1959; amd. Sec. 1, Ch. 26, L. 1963; amd. Sec. 1, Ch. 121, L. 1969; amd. Sec. 1, Ch. 371, L. 1971; R.C.M. 1947, 11-1202(part); amd. Sec. 1, Ch. 429, L. 1981; amd. Sec. 1, Ch. 169, L. 1987; amd. Sec. 1, Ch. 475, L. 1993; amd. Sec. 2, Ch. 459, L. 1997; amd. Sec. 14, Ch. 354, L. 2001; amd. Sec. 1, Ch. 192, L. 2005; amd. Sec. 5, Ch. 574, L. 2005; amd. Sec. 2, Ch. 110, L. 2013.



7-5-4303. Exemptions from bidding or advertising requirements for certain contracts.

7-5-4303. Exemptions from bidding or advertising requirements for certain contracts. (1) The provisions of 7-5-4302 as to advertisement for bids shall not apply upon the happening of any emergency caused by fire, flood, explosion, storm, earthquake, riot, insurrection, or other similar emergency, but in such case the council may proceed in any manner which, in the judgment of three-fourths of the members of the council present at the meeting, duly recorded in the minutes of the proceedings of the council by aye and nay vote, will best meet the emergency and serve the public interest. Such emergency shall be declared and recorded at length in the minutes of the proceedings of the council at the time the vote thereon is taken and recorded. (2) When there are sufficient funds in the budget for supplies or equipment, a city or town may, without bid, purchase such supplies or equipment from government agencies available to cities or towns when the same can be purchased by such city or town at a substantial saving to such city or town.

History: En. Sec. 1, Ch. 48, L. 1907; Sec. 3278, Rev. C. 1907; re-en. Sec. 5070, R.C.M. 1921; amd. Sec. 1, Ch. 22, L. 1927; re-en. Sec. 5070, R.C.M. 1935; amd. Sec. 1, Ch. 18, L. 1939; amd. Sec. 1, Ch. 59, L. 1941; amd. Sec. 1, Ch. 153, L. 1947; amd. Sec. 1, Ch. 139, L. 1949; amd. Sec. 1, Ch. 220, L. 1959; amd. Sec. 1, Ch. 26, L. 1963; amd. Sec. 1, Ch. 121, L. 1969; amd. Sec. 1, Ch. 371, L. 1971; R.C.M. 1947, 11-1202(part).



7-5-4304. Certain contracts to be submitted to voters.

7-5-4304. Certain contracts to be submitted to voters. A contract may not be let pursuant to 7-5-4302 that extends over a period of 5 years or more, except contracts for solid waste management systems as defined in 75-10-103, which may not exceed 10 years, or obligations issued pursuant to 7-7-4104, without first submitting the question to a vote of the electors of the city or town.

History: En. Sec. 1, Ch. 48, L. 1907; Sec. 3278, Rev. C. 1907; re-en. Sec. 5070, R.C.M. 1921; amd. Sec. 1, Ch. 22, L. 1927; re-en. Sec. 5070, R.C.M. 1935; amd. Sec. 1, Ch. 18, L. 1939; amd. Sec. 1, Ch. 59, L. 1941; amd. Sec. 1, Ch. 153, L. 1947; amd. Sec. 1, Ch. 139, L. 1949; amd. Sec. 1, Ch. 220, L. 1959; amd. Sec. 1, Ch. 26, L. 1963; amd. Sec. 1, Ch. 121, L. 1969; amd. Sec. 1, Ch. 371, L. 1971; R.C.M. 1947, 11-1202(part); amd. Sec. 8, Ch. 311, L. 1979; amd. Sec. 8, Ch. 220, L. 1985; amd. Sec. 2, Ch. 770, L. 1991; amd. Sec. 1, Ch. 139, L. 1999.



7-5-4305. Prohibition on division of contracts to circumvent bidding requirements.

7-5-4305. Prohibition on division of contracts to circumvent bidding requirements. Whenever any law of this state provides a limitation upon the amount of money that a city or town can expend upon any public work or construction project without letting such public work or construction project to contract under competitive bidding procedures, a city or town shall not circumvent such provision by dividing a public work or construction project or quantum of work to be performed thereunder, which by its nature or character is integral to such public work or construction project or serves to accomplish one of the basic purposes or functions thereof, into several contracts or separate work orders or by any similar device.

History: En. Sec. 1, Ch. 183, L. 1971; R.C.M. 1947, 11-1202.1.



7-5-4306. Use of installment purchase contract.

7-5-4306. Use of installment purchase contract. When the amount to be paid under an installment purchase contract exceeds $4,000, the council may provide for the payment of the amount in installments extending over a period of not more than 10 years if at the time of entering into the contract, there is an unexpended balance of appropriation in the budget for the then-current fiscal year available and sufficient to pay for the portion of the contract price payable during the then-current fiscal year. The budget for each following year in which any portion of the purchase price is to be paid must contain an appropriation for the purpose of paying that portion. The limitations contained in this section do not apply to installment purchase contracts entered into pursuant to 7-7-4104.

History: En. Sec. 1, Ch. 48, L. 1907; Sec. 3278, Rev. C. 1907; re-en. Sec. 5070, R.C.M. 1921; amd. Sec. 1, Ch. 22, L. 1927; re-en. Sec. 5070, R.C.M. 1935; amd. Sec. 1, Ch. 18, L. 1939; amd. Sec. 1, Ch. 59, L. 1941; amd. Sec. 1, Ch. 153, L. 1947; amd. Sec. 1, Ch. 139, L. 1949; amd. Sec. 1, Ch. 220, L. 1959; amd. Sec. 1, Ch. 26, L. 1963; amd. Sec. 1, Ch. 121, L. 1969; amd. Sec. 1, Ch. 371, L. 1971; R.C.M. 1947, 11-1202(part); amd. Sec. 2, Ch. 429, L. 1981; amd. Sec. 2, Ch. 475, L. 1993; amd. Sec. 3, Ch. 459, L. 1997; amd. Sec. 2, Ch. 139, L. 1999.



7-5-4307. Sale or trade-in of old supplies or equipment.

7-5-4307. Sale or trade-in of old supplies or equipment. Old supplies or equipment may be sold by the city or town to the highest responsible bidder after calling for bid purchasers as herein set forth for bid sellers, and such city or town may trade in supplies or old equipment on new supplies or equipment at such bid price as will result in the lowest net price.

History: En. Sec. 1, Ch. 48, L. 1907; Sec. 3278, Rev. C. 1907; re-en. Sec. 5070, R.C.M. 1921; amd. Sec. 1, Ch. 22, L. 1927; re-en. Sec. 5070, R.C.M. 1935; amd. Sec. 1, Ch. 18, L. 1939; amd. Sec. 1, Ch. 59, L. 1941; amd. Sec. 1, Ch. 153, L. 1947; amd. Sec. 1, Ch. 139, L. 1949; amd. Sec. 1, Ch. 220, L. 1959; amd. Sec. 1, Ch. 26, L. 1963; amd. Sec. 1, Ch. 121, L. 1969; amd. Sec. 1, Ch. 371, L. 1971; R.C.M. 1947, 11-1202(part).



7-5-4308. Procedure to modify contract.

7-5-4308. Procedure to modify contract. (1) When it becomes necessary in the prosecution of any work to make alterations or modifications of the specifications or plans of a contract, the alteration or modification may be made only by resolution of the council. The resolution is not in effect until the price to be paid for the work is agreed to in writing and signed by the contractor and approved by the council. (2) A contractor may not be allowed anything for extra work caused by an alteration or modification unless a resolution is made and an agreement is signed as provided in subsection (1). A contractor may not be allowed more for the alteration than the price fixed by the agreement.

History: En. Secs. 4809, 4810, Pol. C. 1895; re-en. Secs. 3280, 3281, Rev. C. 1907; re-en. Secs. 5072, 5073, R.C.M. 1921; re-en. Secs. 5072, 5073, R.C.M. 1935; R.C.M. 1947, 11-1204, 11-1205; amd. Sec. 469, Ch. 61, L. 2007.



7-5-4309. Repealed.

7-5-4309. Repealed. Sec. 1, Ch. 81, L. 1983.

History: En. Sec. 4808, Pol. C. 1895; re-en. Sec. 3279, Rev. C. 1907; re-en. Sec. 5071, R.C.M. 1921; re-en. Sec. 5071, R.C.M. 1935; R.C.M. 1947, 11-1203.



7-5-4310. Use of public auction to make purchase.

7-5-4310. Use of public auction to make purchase. In lieu of soliciting bids, the council may purchase at public auction any vehicle, machinery, appliances, apparatus, building, or materials and supplies for which must be paid a sum of $50,000 or less.

History: En. Sec. 2, Ch. 169, L. 1987; amd. Sec. 2, Ch. 192, L. 2005.



7-5-4311. through reserved.

7-5-4311 through 7-5-4314 reserved.



7-5-4315. Energy performance contracts exempt.

7-5-4315. Energy performance contracts exempt. This part does not apply to solicitation and award of an investment grade energy audit or energy performance contract pursuant to Title 90, chapter 4, part 11, or to the construction or installation of conservation measures pursuant to the energy performance contract.

History: En. Sec. 12, Ch. 162, L. 2005.



7-5-4316. Repealed.

7-5-4316. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 1, Ch. 132, L. 2011.



7-5-4317. through reserved.

7-5-4317 through 7-5-4320 reserved.



7-5-4321. Grant of exclusive franchise -- election required.

7-5-4321. Grant of exclusive franchise -- election required. (1) The council may not grant an exclusive franchise or special privilege to any person except in the manner specified in subsection (2). The powers of the council are only those expressly prescribed by law and those necessarily incident to the law. (2) An exclusive franchise for any purpose, except contracts for solid waste management systems as defined in 75-10-103, which may not exceed 10 years, may not be granted by any city or town or by the mayor or city council to any person, association, or corporation without first submitting the application for an exclusive franchise to the electors of the city at a regular or primary election.

History: (1)En. Sec. 4813, Pol. C. 1895; re-en. Sec. 3290, Rev. C. 1907; amd. Sec. 1, Ch. 29, L. 1921; re-en. Sec. 5074, R.C.M. 1921; re-en. Sec. 5074, R.C.M. 1935; Sec. 11-1206, R.C.M. 1947; (2)En. Sec. 1, Ch. 85, L. 1903; re-en. Sec. 3291, Rev. C. 1907; re-en. Sec. 5075, R.C.M. 1921; re-en. Sec. 5075, R.C.M. 1935; Sec. 11-1207, R.C.M. 1947; R.C.M. 1947, 11-1206, 11-1207; amd. Sec. 9, Ch. 311, L. 1979; amd. Sec. 1, Ch. 283, L. 1981; amd. Sec. 3, Ch. 770, L. 1991; amd. Sec. 26, Ch. 387, L. 1995.



7-5-4322. Election on question of granting franchise.

7-5-4322. Election on question of granting franchise. (1) Notice of the election must be published as provided in 13-1-108. The notice must state the time and place of holding the election, the character of any franchise applied for, and the valuable consideration, if there is any, to be derived by the city. (2) At the election, the ballots must contain the words "For granting franchise" and "Against granting franchise", and in voting, the elector shall make a cross (X) opposite the answer that the elector intends to vote for. The election must be conducted and canvassed and the return made in the same manner as other city or town elections. (3) If the majority of the votes cast at the election are "For granting franchise", the mayor and city council shall grant the franchise by the passage and approval of a proper ordinance.

History: (1), (2)En. Sec. 2, Ch. 85, L. 1903; re-en. Sec. 3292, Rev. C. 1907; re-en. Sec. 5076, R.C.M. 1921; re-en. Sec. 5076, R.C.M. 1935; Sec. 11-1208, R.C.M. 1947; (3)En. Sec. 3, Ch. 85, L. 1903; re-en. Sec. 3293, Rev. C. 1907; re-en. Sec. 5077, R.C.M. 1921; re-en. Sec. 5077, R.C.M. 1935; Sec. 11-1209, R.C.M. 1947; R.C.M. 1947, 11-1208, 11-1209; amd. Sec. 304, Ch. 571, L. 1979; amd. Sec. 470, Ch. 61, L. 2007.






Part 44. Municipal Elections

7-5-4401. Division of municipalities into wards.

7-5-4401. Division of municipalities into wards. (1) The first city or town council elected under the provisions of this title must divide the city or town into wards for election and other purposes, having regard to population so as to make them as nearly equal as possible. (2) (a) Cities of the first class must be divided into not less than four or more than 10 wards. (b) Cities of the second class must be divided into not less than three or more than six wards. (c) Cities of the third class must be divided into not less than two or more than four wards. (d) Towns must be divided into not less than two or more than three wards; provided, however, that the town council may by ordinance reduce the number of wards in a town to only one if it so desires. (3) All changes in the number and boundaries of wards must be made by ordinance. No new ward must be created unless there shall be within its boundaries 150 or more electors.

History: (1)En. Sec. 4746, Pol. C. 1895; re-en. Sec. 3222, Rev. C. 1907; re-en. Sec. 5001, R.C.M. 1921; re-en. Sec. 5001, R.C.M. 1935; Sec. 11-707, R.C.M. 1947; (2), (3)En. Sec. 4747, Pol C. 1895; re-en. Sec. 3223, Rev. C. 1907; amd. Sec. 1, Ch. 74, L. 1909; re-en. Sec. 5002, R.C.M. 1921; re-en. Sec. 5002, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1943; Sec. 11-708, R.C.M. 1947; R.C.M. 1947, 11-707, 11-708.



7-5-4402. Repealed.

7-5-4402. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 4, p. 122, L. 1893; amd. Sec. 4748, Pol. C. 1895; re-en. Sec. 3224, Rev. C. 1907; re-en. Sec. 5003, R.C.M. 1921; amd. Sec. 1, Ch. 60, L. 1935; re-en. Sec. 4003, R.C.M. 1935; amd. Sec. 1, Ch. 193, L. 1971; amd. Sec. 1, Ch. 343, L. 1971; R.C.M. 1947, 11-709(part).



7-5-4403. Repealed.

7-5-4403. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 4754, Pol. C. 1895; re-en. Sec. 3230, Rev. C. 1907; re-en. Sec. 5009, R.C.M. 1921; re-en. Sec. 5009, R.C.M. 1935; amd. Sec. 4, Ch. 76, L. 1961; R.C.M. 1947, 11-715.



7-5-4404. Repealed.

7-5-4404. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 1, Ch. 187, L. 1907; Sec. 3232, Rev. C. 1907; amd. Sec. 1, Ch. 59, L. 1909; re-en. Sec. 5011, R.C.M. 1921; re-en. Sec. 5011, R.C.M. 1935; amd. Sec. 1, Ch. 19, L. 1939; amd. Sec. 1, Ch. 86, L. 1941; amd. Sec. 1, Ch. 124, L. 1947; amd. Sec. 1, Ch. 14, L. 1955; R.C.M. 1947, 11-717(part).



7-5-4405. Repealed.

7-5-4405. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 1, Ch. 187, L. 1907; Sec. 3232, Rev. C. 1907; amd. Sec. 1, Ch. 59, L. 1909; re-en. Sec. 5011, R.C.M. 1921; re-en. Sec. 5011, R.C.M. 1935; amd. Sec. 1, Ch. 19, L. 1939; amd. Sec. 1, Ch. 86, L. 1941; amd. Sec. 1, Ch. 124, L. 1947; amd. Sec. 1, Ch. 14, L. 1955; R.C.M. 1947, 11-717(part).



7-5-4406. Repealed.

7-5-4406. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 1, Ch. 187, L. 1907; Sec. 3232, Rev. C. 1907; amd. Sec. 1, Ch. 59, L. 1909; re-en. Sec. 5011, R.C.M. 1921; re-en. Sec. 5011, R.C.M. 1935; amd. Sec. 1, Ch. 19, L. 1939; amd. Sec. 1, Ch. 86, L. 1941; amd. Sec. 1, Ch. 124, L. 1947; amd. Sec. 1, Ch. 14, L. 1955; R.C.M. 1947, 11-717(part).



7-5-4407. Repealed.

7-5-4407. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 4757, Pol. C. 1895; re-en. Sec. 3233, Rev. C. 1907; re-en. Sec. 5012, R.C.M. 1921; re-en. Sec. 5012, R.C.M. 1935; R.C.M. 1947, 11-718.



7-5-4408. Repealed.

7-5-4408. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 57, Ch. 368, L. 1969; amd. Sec. 2, Ch. 343, L. 1971; R.C.M. 1947, 23-3302.



7-5-4409. Repealed.

7-5-4409. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 4784, Pol. C. 1895; re-en. Sec. 3253, Rev. C. 1907; re-en. Sec. 5033, R.C.M. 1921; Cal. Pol. C. Sec. 4393; re-en. Sec. 5033, R.C.M. 1935; R.C.M. 1947, 11-805(part).









CHAPTER 6. FINANCIAL ADMINISTRATION AND TAXATION

Part 1. In-Lieu Payments for Taxes

7-6-101. Definitions.

7-6-101. Definitions. The following definitions shall be applied to the terms used in this part: (1) "Agreement" shall mean contract and shall include renewals and alterations of a contract. (2) "Board" shall mean the board of county commissioners of any county in this state. (3) "Fund" shall mean, unless otherwise expressed, the government project fund to be established pursuant to 7-6-105. (4) "Governing body" shall mean the commission, board, body, or persons in which the powers of a subdivision as a body corporate or otherwise are vested. (5) "Political subdivision" shall mean any agency or unit of this state which now is or hereafter shall be authorized to levy taxes or empowered to cause taxes to be levied. (6) "Project" shall mean any resettlement project or rural rehabilitation project for resettlement purposes of the United States or any other lands formerly upon the tax rolls and purchased by the United States and used for resettlement, rehabilitation, or grazing purposes, located within this state or any political subdivision thereof, and shall include the persons inhabiting, occupying, or using any lands so owned or acquired by the United States. (7) "Services" shall mean such public and municipal functions as are performed for property in and persons residing within a political subdivision. (8) "United States" shall mean the United States of America.

History: En. Sec. 1, Ch. 59, L. 1939; amd. Sec. 1, Ch. 139, L. 1941; R.C.M. 1947, 84-5506.



7-6-102. Authorization to request in-lieu payments for taxes from United States.

7-6-102. Authorization to request in-lieu payments for taxes from United States. (1) The board of county commissioners of any county in this state is hereby authorized and empowered: (a) to make requests of the United States, for and on behalf of the county and the political subdivisions whose jurisdictional limits are within or coextensive with the limits of the county, for payment of such sums in lieu of taxes as the United States may agree to pay; and (b) to enter into agreements with the United States, in the name of the county, for the performance of services by the county and such political subdivisions for the benefit of the project and for the payment by the United States to the county, in one or more installments, of such sums in lieu of taxes. (2) Each agreement entered into pursuant to subsection (1) shall contain the names of the political subdivisions with respect to which it is consummated and a statement of the proportionate share of the payment by the United States to which each such subdivision shall be entitled.

History: (1)En. Sec. 2, Ch. 59, L. 1939; Sec. 84-5507, R.C.M. 1947 (2)En. Sec. 4, Ch. 59, L. 1939; Sec. 84-5509, R.C.M. 1947; R.C.M. 1947, 84-5507, 84-5509.



7-6-103. Computation of payment in lieu of taxes.

7-6-103. Computation of payment in lieu of taxes. The amount of any payment of sums in lieu of taxes may be based on the estimated cost to each political subdivision, for and on whose behalf the agreement is entered into, of performing services for the benefit of a project during the period of the agreement, after taking into consideration the benefits to be derived by the subdivision from such project, but shall not be in excess of the taxes which would result to the subdivision for the said period if the real property of the project within the subdivision were taxable.

History: En. Sec. 3, Ch. 59, L. 1939; R.C.M. 1947, 84-5508.



7-6-104. Procedure to file agreement and collect in-lieu payments.

7-6-104. Procedure to file agreement and collect in-lieu payments. (1) The board shall file duplicate copies of every agreement for payment of sums in lieu of taxes with the county clerk and county treasurer. (2) Upon receipt of the same, the county clerk shall notify each political subdivision for and on whose behalf the agreement is executed that the same has been consummated and state the share of the payment due thereunder to which the subdivision is entitled. (3) On or before the date on which any payment of sums in lieu of taxes is due, the county treasurer shall present a bill to the United States, in the name of the county, in the amount of such payment. The county treasurer shall give to the United States a receipt in the name of the county for all payments of sums in lieu of taxes.

History: En. Sec. 5, Ch. 59, L. 1939; R.C.M. 1947, 84-5510.



7-6-105. Establishment and use of government project fund.

7-6-105. Establishment and use of government project fund. (1) The county treasurer shall establish a fund in the county treasury to be known as the government project fund. (2) The fund shall contain an account with each political subdivision which is entitled to a share of a payment of sums in lieu of taxes. Whenever such payment is received, the county treasurer shall apportion it to the several accounts in the fund, pursuant to the agreement under which the payment is made.

History: En. Sec. 6, Ch. 59, L. 1939; R.C.M. 1947, 84-5511.



7-6-106. Political subdivisions to receive county warrants for share of in-lieu payments.

7-6-106. Political subdivisions to receive county warrants for share of in-lieu payments. (1) After apportioning any payment to the several accounts as provided in 7-6-105, the county treasurer shall prepare in duplicate a complete itemized statement, one copy of which must be filed with the board of county commissioners and the other of which must be filed with the county clerk. (2) The board shall, by appropriate resolution, order warrants drawn on the county treasury to the order of each political subdivision named in the itemized statement and in the amount of the political subdivision's share in the payment. The county clerk shall draw and sign the warrants, which must also be signed by the presiding officer of the board. (3) (a) Except as provided in subsection (3)(b), whenever a warrant is presented to the county treasurer, the treasurer shall debit the proper account in the fund and shall pay the amount of the warrant in full, without deduction, to the political subdivision presenting the warrant. (b) The county treasurer may not honor the warrant unless it is endorsed by the president or other presiding officer of the governing body of the political subdivision. The endorsement of any warrant by the presiding officer of the governing body of a political subdivision as provided in this section constitutes an approval of the agreement under which the payment was received. If a governing body of a political subdivision refuses to receive any warrant delivered pursuant to this section, the amount of the warrant must be refunded to the United States by the county.

History: En. Sec. 7, Ch. 59, L. 1939; R.C.M. 1947, 84-5512; amd. Sec. 1, Ch. 252, L. 1979; amd. Sec. 471, Ch. 61, L. 2007.



7-6-107. Procedure for subdivisions other than county to deal directly with United States.

7-6-107. Procedure for subdivisions other than county to deal directly with United States. (1) If the United States declines to deal with a board with respect to any political subdivision whose jurisdictional limits are within or coextensive with the limits of the county or in the event the jurisdictional limits of a political subdivision lie in more than one county, that subdivision is hereby: (a) authorized to make request of the United States for payments of such sums in lieu of taxes as the United States may agree to pay; and (b) empowered to enter into agreements with the United States for the performance by the subdivision of services for the benefit of a project and for the payment by the United States to the subdivision, in one or more installments, of such sums in lieu of taxes. (2) The amount of such payment may be based upon the cost of performing such services during the period of the agreement, after taking into consideration the benefits to be derived by the subdivision from the project, but shall not be in excess of the taxes which would result to the political subdivision for the period if the real property of the project within the political subdivision were taxable. Whenever any payment is received by a subdivision under an agreement entered into pursuant to this section, the governing body of such subdivision shall issue a receipt for such payment.

History: En. Sec. 8, Ch. 59, L. 1939; R.C.M. 1947, 84-5513.



7-6-108. Disposition of in-lieu payments by subdivisions.

7-6-108. Disposition of in-lieu payments by subdivisions. All money received by a political subdivision pursuant to 7-6-106 or under 7-6-107 shall be deposited in such fund or funds or items of a fund or funds as may be designated in the agreement. If the agreement does not make such designation, the money received shall be deposited in such fund or funds or items of a fund or funds as the governing body of such subdivision shall by appropriate resolution direct.

History: En. Sec. 9, Ch. 59, L. 1939; R.C.M. 1947, 84-5514.



7-6-109. Requirement to provide services in absence of agreement.

7-6-109. Requirement to provide services in absence of agreement. No provision of this part shall be construed to relieve any political subdivision of this state, in the absence of an agreement for payment of sums in lieu of taxes by the United States as provided in this part, of the duty of furnishing for the benefit of a project all services which the subdivision usually furnishes for property in and persons residing within the subdivision without a payment of sums in lieu of taxes.

History: En. Sec. 10, Ch. 59, L. 1939; R.C.M. 1947, 84-5515.






Part 2. Deposit and Investment of Public Money

7-6-201. Deposit of public funds in financial institutions.

7-6-201. Deposit of public funds in financial institutions. (1) Except as provided in 7-6-202, 7-6-206, or 7-6-2701, it is the duty of all county and city treasurers and town clerks to deposit all public money in their possession and under their control only in solvent banks, building and loan associations, savings and loan associations, or credit unions, subject to national supervision or state examination as the local governing body may designate. (2) The local governing body may deposit public money not necessary for immediate use by the county, city, or town in a savings or time deposit with any bank, building and loan association, savings and loan association, or credit union authorized in subsection (1) or in a repurchase agreement as authorized in 7-6-213. (3) The treasurer or town clerk shall take from the bank, building and loan association, savings and loan association, or credit union security that the local governing body may prescribe, approve, and consider fully sufficient and necessary to ensure the safety and prompt payment of all deposits, together with the interest on any time or savings deposits. (4) All deposits must be subject to withdrawal by the treasurer or town clerk in amounts that may be necessary from time to time. A deposit of funds may not be made or permitted to remain in any bank, building and loan association, savings and loan association, or credit union until the security for the deposit has been first approved by the local governing body and delivered to the treasurer or town clerk.

History: En. Sec. 4367, Pol. C. 1895; amd. Sec. 1, Ch. 5, L. 1903; amd. Sec. 3003, Rev. C. 1907; amd. Sec. 1, Ch. 88, L. 1913; re-en. Sec. 4767, R.C.M. 1921; Cal. Pol. C. Sec. 4161; amd. Sec. 1, Ch. 89, L. 1923; amd. Sec. 1, Ch. 137, L. 1925; amd. Sec. 1, Ch. 134, L. 1927; amd. Sec. 1, Ch. 49, L. 1929; amd. Sec. 1, Ch. 23, Ex. L. 1933; re-en. Sec. 4767, R.C.M. 1935; amd. Sec. 1, Ch. 50, L. 1957; amd. Sec. 1, Ch. 66, L. 1961; amd. Sec. 1, Ch. 40, L. 1963; amd. Sec. 1, Ch. 32, L. 1965; amd. Sec. 1, Ch. 258, L. 1969; amd. Sec. 1, Ch. 499, L. 1973; amd. Sec. 1, Ch. 43, L. 1974; amd. Sec. 106, Ch. 348, L. 1974; amd. Sec. 1, Ch. 160, L. 1975; amd. Sec. 28, Ch. 213, L. 1975; amd. Sec. 2, Ch. 304; L. 1975; amd. Sec. 1, Ch. 539, L. 1975; R.C.M. 1947, 16-2618(part); amd. Sec. 2, Ch. 329, L. 1981; amd. Sec. 1, Ch. 421, L. 1985; amd. Sec. 1, Ch. 90, L. 1989; amd. Sec. 14, Ch. 291, L. 2009.



7-6-202. Investment of public money in direct obligations of United States.

7-6-202. Investment of public money in direct obligations of United States. (1) A local governing body may invest public money not necessary for immediate use by the county, city, or town in the following eligible securities: (a) United States government treasury bills, notes, and bonds and in United States treasury obligations, such as state and local government series (SLGS), separate trading of registered interest and principal of securities (STRIPS), or similar United States treasury obligations; (b) United States treasury receipts in a form evidencing the holder's ownership of future interest or principal payments on specific United States treasury obligations that, in the absence of payment default by the United States, are held in a special custody account by an independent trust company in a certificate or book-entry form with the federal reserve bank of New York; or (c) obligations of the following agencies of the United States, subject to the limitations in subsection (2): (i) federal home loan bank; (ii) federal national mortgage association; (iii) federal home mortgage corporation; and (iv) federal farm credit bank. (2) An investment in an agency of the United States is authorized under this section if the investment is a general obligation of the agency and has a fixed or zero-coupon rate and does not have prepayments that are based on underlying assets or collateral, including but not limited to residential or commercial mortgages, farm loans, multifamily housing loans, or student loans. (3) The local governing body may invest in a United States government security money market fund if: (a) the fund is sold and managed by a management-type investment company or investment trust registered under the Investment Company Act of 1940 (15 U.S.C. 80a-1 through 80a-64), as may be amended; (b) the fund consists only of eligible securities as described in this section; (c) the use of repurchase agreements is limited to agreements that are fully collateralized by the eligible securities, as described in this section, and the investment company or investment trust takes delivery of the collateral for any repurchase agreement, either directly or through an authorized custodian; (d) the fund is listed in a national financial publication under the category of "money market mutual funds", showing the fund's average maturity, yield, and asset size; and (e) the fund's average maturity does not exceed 397 days. (4) Except as provided in subsections (5) and (6), an investment authorized in this part may not have a maturity date exceeding 5 years, except when the investment is used in an escrow account to refund an outstanding bond issue in advance. (5) An investment of the assets of a local government group self-insurance program established pursuant to 2-9-211 or 39-71-2103 in an investment authorized in this part may not have a maturity date exceeding 10 years, and the average maturity of all those authorized investments of a local government group self-insurance program may not exceed 6 years. (6) An investment in zero-coupon United States government treasury bills, notes, and bonds purchased as a sinking fund investment for a balloon payment on qualified construction bonds described in 17-5-116(1) may have a maturity date exceeding 5 years if: (a) the maturity date of the United States government treasury bills, notes, and bonds is on or before the date of the balloon payment; and (b) the school district trustees provide written consent. (7) This section may not be construed to prevent the investment of public funds under the state unified investment program established in Title 17, chapter 6, part 2.

History: En. Sec. 4367, Pol. C. 1895; amd. Sec. 1, Ch. 5, L. 1903; amd. Sec. 3003, Rev. C. 1907; amd. Sec. 1, Ch. 88, L. 1913; re-en. Sec. 4767, R.C.M. 1921; Cal. Pol. C. Sec. 4161; amd. Sec. 1, Ch. 89, L. 1923; amd. Sec. 1, Ch. 137, L. 1925; amd. Sec. 1, Ch. 134, L. 1927; amd. Sec. 1, Ch. 49, L. 1929; amd. Sec. 1, Ch. 23, Ex. L. 1933; re-en. Sec. 4767, R.C.M. 1935; amd. Sec. 1, Ch. 50, L. 1957; amd. Sec. 1, Ch. 66, L. 1961; amd. Sec. 1, Ch. 40, L. 1963; amd. Sec. 1, Ch. 32, L. 1965; amd. Sec. 1, Ch. 258, L. 1969; amd. Sec. 1, Ch. 499, L. 1973; amd. Sec. 1, Ch. 43, L. 1974; amd. Sec. 106, Ch. 348, L. 1974; amd. Sec. 1, Ch. 160, L. 1975; amd. Sec. 28, Ch. 213, L. 1975; amd. Sec. 2, Ch. 304; L. 1975; amd. Sec. 1, Ch. 539, L. 1975; R.C.M. 1947, 16-2618(part); amd. Sec. 1, Ch. 620, L. 1985; amd. Sec. 1, Ch. 201, L. 1989; amd. Sec. 1, Ch. 271, L. 1993; amd. Sec. 1, Ch. 406, L. 1995; amd. Sec. 1, Ch. 131, L. 1997; amd. Sec. 1, Ch. 306, L. 2011.



7-6-203. Interest rates on deposits of public money.

7-6-203. Interest rates on deposits of public money. (1) The bank, building and loan association, savings and loan association, or credit union in which the money is deposited shall pay on the money no less than the rate of interest as is paid on money from private sources on the same terms. (2) Refusal of any bank, building and loan association, savings and loan association, or credit union to pay said interest rate shall constitute a waiver of that institution's right to participate in the deposit of public funds as set forth in this part.

History: En. Sec. 4367, Pol. C. 1895; amd. Sec. 1, Ch. 5, L. 1903; amd. Sec. 3003, Rev. C. 1907; amd. Sec. 1, Ch. 88, L. 1913; re-en. Sec. 4767, R.C.M. 1921; Cal. Pol. C. Sec. 4161; amd. Sec. 1, Ch. 89, L. 1923; amd. Sec. 1, Ch. 137, L. 1925; amd. Sec. 1, Ch. 134, L. 1927; amd. Sec. 1, Ch. 49, L. 1929; amd. Sec. 1, Ch. 23, Ex. L. 1933; re-en. Sec. 4767, R.C.M. 1935; amd. Sec. 1, Ch. 50, L. 1957; amd. Sec. 1, Ch. 66, L. 1961; amd. Sec. 1, Ch. 40, L. 1963; amd. Sec. 1, Ch. 32, L. 1965; amd. Sec. 1, Ch. 258, L. 1969; amd. Sec. 1, Ch. 499, L. 1973; amd. Sec. 1, Ch. 43, L. 1974; amd. Sec. 106, Ch. 348, L. 1974; amd. Sec. 1, Ch. 160, L. 1975; amd. Sec. 28, Ch. 213, L. 1975; amd. Sec. 2, Ch. 304; L. 1975; amd. Sec. 1, Ch. 539, L. 1975; R.C.M. 1947, 16-2618(part); amd. Sec. 2, Ch. 421, L. 1985.



7-6-204. Crediting of interest -- exceptions.

7-6-204. Crediting of interest -- exceptions. (1) Interest paid and collected on deposits or investments must be credited to the general fund of the county, city, or town to whose credit the funds are deposited unless otherwise provided: (a) by law; (b) by terms of a gift, grant, or donation; or (c) by subsections (2) and (3). (2) Subject to subsection (1), interest paid and collected on the deposits or investments of the funds of a volunteer fire district or department organized in an unincorporated area under Title 7, chapter 33, part 21 or 23, or of a fire service area or county fire department must be credited to the account of that fire district, service area, or department. (3) Subject to subsection (1), interest paid and collected on the deposits or investments of any fund separately created and accounted for by a county, city, or town may be credited to the separately created fund proportionately to each fund's participation in the deposit or investment.

History: (1)En. Sec. 4367, Pol. C. 1895; amd. Sec. 1, Ch. 5, L. 1903; amd. Sec. 3003, Rev. C. 1907; amd. Sec. 1, Ch. 88, L. 1913; re-en. Sec. 4767, R.C.M. 1921; Cal. Pol. C. Sec. 4161; amd. Sec. 1, Ch. 89, L. 1923; amd. Sec. 1, Ch. 137, L. 1925; amd. Sec. 1, Ch. 134, L. 1927; amd. Sec. 1, Ch. 49, L. 1929; amd. Sec. 1, Ch. 23, Ex. L. 1933; re-en. Sec. 4767, R.C.M. 1935; amd. Sec. 1, Ch. 50, L. 1957; amd. Sec. 1, Ch. 66, L. 1961; amd. Sec. 1, Ch. 40, L. 1963; amd. Sec. 1, Ch. 32, L. 1965; amd. Sec. 1, Ch. 258, L. 1969; amd. Sec. 1, Ch. 499, L. 1973; amd. Sec. 1, Ch. 43, L. 1974; amd. Sec. 106, Ch. 348, L. 1974; amd. Sec. 1, Ch. 160, L. 1975; amd. Sec. 28, Ch. 213, L. 1975; amd. Sec. 2, Ch. 304; L. 1975; amd. Sec. 1, Ch. 539, L. 1975; R.C.M. 1947, 16-2618(part); (2)En. Sec. 1, Ch. 486, L. 1979; amd. Sec. 28, Ch. 575, L. 1981; amd. Sec. 1, Ch. 130, L. 1993; amd. Sec. 44, Ch. 278, L. 2001; amd. Sec. 1, Ch. 214, L. 2003; amd. Sec. 4, Ch. 449, L. 2007.



7-6-205. Demand deposits.

7-6-205. Demand deposits. Demand deposits may be placed only in banks.

History: En. Sec. 4367, Pol. C. 1895; amd. Sec. 1, Ch. 5, L. 1903; amd. Sec. 3003, Rev. C. 1907; amd. Sec. 1, Ch. 88, L. 1913; re-en. Sec. 4767, R.C.M. 1921; Cal. Pol. C. Sec. 4161; amd. Sec. 1, Ch. 89, L. 1923; amd. Sec. 1, Ch. 137, L. 1925; amd. Sec. 1, Ch. 134, L. 1927; amd. Sec. 1, Ch. 49, L. 1929; amd. Sec. 1, Ch. 23, Ex. L. 1933; re-en. Sec. 4767, R.C.M. 1935; amd. Sec. 1, Ch. 50, L. 1957; amd. Sec. 1, Ch. 66, L. 1961; amd. Sec. 1, Ch. 40, L. 1963; amd. Sec. 1, Ch. 32, L. 1965; amd. Sec. 1, Ch. 258, L. 1969; amd. Sec. 1, Ch. 499, L. 1973; amd. Sec. 1, Ch. 43, L. 1974; amd. Sec. 106, Ch. 348, L. 1974; amd. Sec. 1, Ch. 160, L. 1975; amd. Sec. 28, Ch. 213, L. 1975; amd. Sec. 2, Ch. 304; L. 1975; amd. Sec. 1, Ch. 539, L. 1975; R.C.M. 1947, 16-2618(4)(a); amd. Sec. 1, Ch. 229, L. 1997.



7-6-206. Time deposits -- repurchase agreement.

7-6-206. Time deposits -- repurchase agreement. (1) Public money not necessary for immediate use by a county, city, or town that is not invested as authorized in 7-6-202 may be placed in time or savings deposits with a bank, savings and loan association, or credit union in the state or placed in repurchase agreements as authorized in 7-6-213. Money placed in repurchase agreements is subject to subsection (2). (2) The local governing body may solicit bids for time or savings deposits from a bank, savings and loan association, or credit union in the state. The local governing body may deposit public money in the institutions unless a local financial institution agrees to pay the same rate of interest bid by a financial institution not located in the county, city, or town. The governing body may solicit bids by notice sent by mail to the investment institutions that have requested that their names be listed for bid notice with the department of administration. (3) In addition to other investments authorized under 7-6-202 and this section, public money not necessary for immediate use by a county, city, or town may be invested in accordance with the following conditions: (a) the money is initially invested through a federally insured financial institution in the state selected by the governing body; (b) the selected in-state financial institution arranges for the deposit of the funds in an account of the county, city, or town in one or more federally insured financial institutions, regardless of location; (c) the full amount of principal and accrued interest on each deposit is covered by federal deposit insurance; and (d) the selected in-state financial institution acts as the custodian for the county, city, or town with respect to the deposit issued for its account.

History: En. Sec. 4367, Pol. C. 1895; amd. Sec. 1, Ch. 5, L. 1903; amd. Sec. 3003, Rev. C. 1907; amd. Sec. 1, Ch. 88, L. 1913; re-en. Sec. 4767, R.C.M. 1921; Cal. Pol. C. Sec. 4161; amd. Sec. 1, Ch. 89, L. 1923; amd. Sec. 1, Ch. 137, L. 1925; amd. Sec. 1, Ch. 134, L. 1927; amd. Sec. 1, Ch. 49, L. 1929; amd. Sec. 1, Ch. 23, Ex. L. 1933; re-en. Sec. 4767, R.C.M. 1935; amd. Sec. 1, Ch. 50, L. 1957; amd. Sec. 1, Ch. 66, L. 1961; amd. Sec. 1, Ch. 40, L. 1963; amd. Sec. 1, Ch. 32, L. 1965; amd. Sec. 1, Ch. 258, L. 1969; amd. Sec. 1, Ch. 499, L. 1973; amd. Sec. 1, Ch. 43, L. 1974; amd. Sec. 106, Ch. 348, L. 1974; amd. Sec. 1, Ch. 160, L. 1975; amd. Sec. 28, Ch. 213, L. 1975; amd. Sec. 2, Ch. 304; L. 1975; amd. Sec. 1, Ch. 539, L. 1975; R.C.M. 1947, 16-2618(4)(b), (4)(c); amd. Sec. 8, Ch. 634, L. 1979; amd. Sec. 3, Ch. 329, L. 1981; amd. Sec. 3, Ch. 421, L. 1985; amd. Sec. 2, Ch. 90, L. 1989; amd. Sec. 2, Ch. 271, L. 1993; amd. Sec. 2, Ch. 406, L. 1995; amd. Sec. 1, Ch. 240, L. 2005; amd. Sec. 1, Ch. 52, L. 2013.



7-6-207. Deposit security.

7-6-207. Deposit security. (1) The local governing body may require security only for that portion of the deposits that is not guaranteed or insured according to law and, as to the unguaranteed or uninsured portion, to the extent of: (a) 50% of the deposits if the institution in which the deposit is made has a net worth to total assets ratio of 6% or more; or (b) 100% if the institution in which the deposit is made has a net worth to total assets ratio of less than 6%. The security must consist of those enumerated in 17-6-103 or cashier's checks issued to the depository institution by any federal reserve bank. (2) When negotiable securities are furnished, the securities may be placed in trust. The trustee's receipt may be accepted in lieu of the actual securities when the receipt is in favor of the treasurer or town clerk and the treasurer's or clerk's successors. All warrants or other negotiable securities must be properly assigned or endorsed in blank. The appropriate governing body shall, upon the acceptance and approval of any of the bonds or securities, make a complete minute entry of the acceptance and approval upon the record of its proceedings, and the bonds and securities must be reapproved at least quarterly.

History: En. Sec. 4367, Pol. C. 1895; amd. Sec. 1, Ch. 5, L. 1903; amd. Sec. 3003, Rev. C. 1907; amd. Sec. 1, Ch. 88, L. 1913; re-en. Sec. 4767, R.C.M. 1921; Cal. Pol. C. Sec. 4161; amd. Sec. 1, Ch. 89, L. 1923; amd. Sec. 1, Ch. 137, L. 1925; amd. Sec. 1, Ch. 134, L. 1927; amd. Sec. 1, Ch. 49, L. 1929; amd. Sec. 1, Ch. 23, Ex. L. 1933; re-en. Sec. 4767, R.C.M. 1935; amd. Sec. 1, Ch. 50, L. 1957; amd. Sec. 1, Ch. 66, L. 1961; amd. Sec. 1, Ch. 40, L. 1963; amd. Sec. 1, Ch. 32, L. 1965; amd. Sec. 1, Ch. 258, L. 1969; amd. Sec. 1, Ch. 499, L. 1973; amd. Sec. 1, Ch. 43, L. 1974; amd. Sec. 106, Ch. 348, L. 1974; amd. Sec. 1, Ch. 160, L. 1975; amd. Sec. 28, Ch. 213, L. 1975; amd. Sec. 2, Ch. 304; L. 1975; amd. Sec. 1, Ch. 539, L. 1975; R.C.M. 1947, 16-2618(2), (3); amd. Sec. 1, Ch. 158, L. 1979; amd. Sec. 2, Ch. 252, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 217, L. 1983; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 2, Ch. 620, L. 1985; amd. Sec. 472, Ch. 61, L. 2007.



7-6-208. Substitution of deposit security.

7-6-208. Substitution of deposit security. (1) Any bank, building and loan association, savings and loan association, or credit union pledging securities as provided in 7-6-207, at any time it deems advisable or desirable, may substitute like securities for all or any part of the securities pledged. The collateral so substituted shall be approved by the governing body of the county, city, or town at its next official meeting. (2) Such securities so substituted shall at the time of substitution be at least equal in principal amount to the securities for which substitution is made. In the event that the securities so substituted are held in trust, the trustee shall, on the same day the substitution is made, forward a receipt by registered or certified mail to the county, city, or town and to the depository bank, building and loan association, savings and loan association, or credit union. The receipt shall specifically describe and identify both the securities so substituted and those released and returned to the depository bank, building and loan association, savings and loan association, or credit union.

History: En. Sec. 4367, Pol. C. 1895; amd. Sec. 1, Ch. 5, L. 1903; amd. Sec. 3003, Rev. C. 1907; amd. Sec. 1, Ch. 88, L. 1913; re-en. Sec. 4767, R.C.M. 1921; Cal. Pol. C. Sec. 4161; amd. Sec. 1, Ch. 89, L. 1923; amd. Sec. 1, Ch. 137, L. 1925; amd. Sec. 1, Ch. 134, L. 1927; amd. Sec. 1, Ch. 49, L. 1929; amd. Sec. 1, Ch. 23, Ex. L. 1933; re-en. Sec. 4767, R.C.M. 1935; amd. Sec. 1, Ch. 50, L. 1957; amd. Sec. 1, Ch. 66, L. 1961; amd. Sec. 1, Ch. 40, L. 1963; amd. Sec. 1, Ch. 32, L. 1965; amd. Sec. 1, Ch. 258, L. 1969; amd. Sec. 1, Ch. 499, L. 1973; amd. Sec. 1, Ch. 43, L. 1974; amd. Sec. 106, Ch. 348, L. 1974; amd. Sec. 1, Ch. 160, L. 1975; amd. Sec. 28, Ch. 213, L. 1975; amd. Sec. 2, Ch. 304; L. 1975; amd. Sec. 1, Ch. 539, L. 1975; R.C.M. 1947, 16-2618(7); amd. Sec. 4, Ch. 421, L. 1985.



7-6-209. Repealed.

7-6-209. Repealed. Sec. 2, Ch. 217, L. 1983.

History: En. Sec. 1, Ch. 44, L. 1931; re-en. Sec. 4767.3, R.C.M. 1935; amd. Sec. 70, Ch. 348, L. 1974; amd. Sec. 29, Ch. 213, L. 1975; R.C.M. 1947, 16-2621; amd. Sec. 7, Ch. 274, L. 1981.



7-6-210. Repealed.

7-6-210. Repealed. Sec. 13, Ch. 179, L. 1995.

History: En. Sec. 4367, Pol. C. 1895; amd. Sec. 1, Ch. 5, L. 1903; amd. Sec. 3003, Rev. C. 1907; amd. Sec. 1, Ch. 88, L. 1913; re-en. Sec. 4767, R.C.M. 1921; Cal. Pol. C. Sec. 4161; amd. Sec. 1, Ch. 89, L. 1923; amd. Sec. 1, Ch. 137, L. 1925; amd. Sec. 1, Ch. 134, L. 1927; amd. Sec. 1, Ch. 49, L. 1929; amd. Sec. 1, Ch. 23, Ex. L. 1933; re-en. Sec. 4767, R.C.M. 1935; amd. Sec. 1, Ch. 50, L. 1957; amd. Sec. 1, Ch. 66, L. 1961; amd. Sec. 1, Ch. 40, L. 1963; amd. Sec. 1, Ch. 32, L. 1965; amd. Sec. 1, Ch. 258, L. 1969; amd. Sec. 1, Ch. 499, L. 1973; amd. Sec. 1, Ch. 43, L. 1974; amd. Sec. 106, Ch. 348, L. 1974; amd. Sec. 1, Ch. 160, L. 1975; amd. Sec. 28, Ch. 213, L. 1975; amd. Sec. 2, Ch. 304; L. 1975; amd. Sec. 1, Ch. 539, L. 1975; R.C.M. 1947, 16-2618(part); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983.



7-6-211. Report by financial institution.

7-6-211. Report by financial institution. Any bank, building and loan association, savings and loan association, or credit union receiving such deposits shall, through its president and cashier or secretary, make a statement of account quarter-annually, under oath, showing: (1) all such money that has been deposited with such bank, building and loan association, savings and loan association, or credit union during the quarter; (2) the amount of daily balance in dollars; (3) the amount of interest credited or paid therefor by such bank, building and loan association, savings and loan association, or credit union; and (4) that neither such bank, building and loan association, savings and loan association, or credit union nor any officer thereof nor any person for it has paid or given any consideration or emolument whatsoever to the treasurer or town clerk or to any other person, other than the interest provided for herein, for or on account of the making of such deposits with any such bank, building and loan association, savings and loan association, or credit union.

History: En. Sec. 4367, Pol. C. 1895; amd. Sec. 1, Ch. 5, L. 1903; amd. Sec. 3003, Rev. C. 1907; amd. Sec. 1, Ch. 88, L. 1913; re-en. Sec. 4767, R.C.M. 1921; Cal. Pol. C. Sec. 4161; amd. Sec. 1, Ch. 89, L. 1923; amd. Sec. 1, Ch. 137, L. 1925; amd. Sec. 1, Ch. 134, L. 1927; amd. Sec. 1, Ch. 49, L. 1929; amd. Sec. 1, Ch. 23, Ex. L. 1933; re-en. Sec. 4767, R.C.M. 1935; amd. Sec. 1, Ch. 50, L. 1957; amd. Sec. 1, Ch. 66, L. 1961; amd. Sec. 1, Ch. 40, L. 1963; amd. Sec. 1, Ch. 32, L. 1965; amd. Sec. 1, Ch. 258, L. 1969; amd. Sec. 1, Ch. 499, L. 1973; amd. Sec. 1, Ch. 43, L. 1974; amd. Sec. 106, Ch. 348, L. 1974; amd. Sec. 1, Ch. 160, L. 1975; amd. Sec. 28, Ch. 213, L. 1975; amd. Sec. 2, Ch. 304; L. 1975; amd. Sec. 1, Ch. 539, L. 1975; R.C.M. 1947, 16-2618(part); amd. Sec. 5, Ch. 421, L. 1985.



7-6-212. Limitation on liability of treasurer or town clerk.

7-6-212. Limitation on liability of treasurer or town clerk. When money has been deposited in accordance with the provisions of this part, the treasurer or town clerk is not liable for loss on account of any deposit that may occur through damage by the elements or for any other cause or reason occasioned through means other than the treasurer's or clerk's own neglect, fraud, or dishonorable conduct.

History: En. Sec. 4367, Pol. C. 1895; amd. Sec. 1, Ch. 5, L. 1903; amd. Sec. 3003, Rev. C. 1907; amd. Sec. 1, Ch. 88, L. 1913; re-en. Sec. 4767, R.C.M. 1921; Cal. Pol. C. Sec. 4161; amd. Sec. 1, Ch. 89, L. 1923; amd. Sec. 1, Ch. 137, L. 1925; amd. Sec. 1, Ch. 134, L. 1927; amd. Sec. 1, Ch. 49, L. 1929; amd. Sec. 1, Ch. 23, Ex. L. 1933; re-en. Sec. 4767, R.C.M. 1935; amd. Sec. 1, Ch. 50, L. 1957; amd. Sec. 1, Ch. 66, L. 1961; amd. Sec. 1, Ch. 40, L. 1963; amd. Sec. 1, Ch. 32, L. 1965; amd. Sec. 1, Ch. 258, L. 1969; amd. Sec. 1, Ch. 499, L. 1973; amd. Sec. 1, Ch. 43, L. 1974; amd. Sec. 106, Ch. 348, L. 1974; amd. Sec. 1, Ch. 160, L. 1975; amd. Sec. 28, Ch. 213, L. 1975; amd. Sec. 2, Ch. 304; L. 1975; amd. Sec. 1, Ch. 539, L. 1975; R.C.M. 1947, 16-2618(part); amd. Sec. 473, Ch. 61, L. 2007.



7-6-213. Repurchase agreements -- bidding.

7-6-213. Repurchase agreements -- bidding. (1) After qualifying as provided in subsection (5), a financial institution may contract with a local governing body to establish one or more repurchase agreements, including daily repurchase agreements. (2) A repurchase agreement is a contract that specifies the minimum and maximum of public money that the local governing body will invest under the contract in securities that the financial institution will sell to the local governing body and that the financial institution will repurchase on mutually agreeable terms. (3) A repurchase agreement is not a demand account. (4) The local governing body may maintain in the same financial institution contracting for the repurchase agreement a demand account into which each business day shall be deposited a sum equal to the day's disbursements, and that deposit will be the proceeds of the redemption by the financial institution of securities previously purchased by the local governing body under the provisions of the repurchase agreement, so that the balance of the demand account at the close of each day's business will be zero. (5) The local governing body shall call for bids as provided in 7-6-206 to contract for a repurchase agreement from all financial institutions chartered to do business in the state of Montana which are authorized to accept demand deposits and to buy and sell securities. The call for bids shall specify the minimum acceptable rate of interest, effective date of the repurchase agreement and the period of duration and range of funds to be invested.

History: En. Sec. 1, Ch. 329, L. 1981; amd. Sec. 3, Ch. 620, L. 1985.






Part 3. Local Government Block Grant Program (Repealed)

7-6-301. Repealed.

7-6-301. Repealed. Sec. 38, Ch. 611, L. 1987.

History: En. Sec. 1, Ch. 708, L. 1983.



7-6-302. Repealed.

7-6-302. Repealed. Sec. 38, Ch. 611, L. 1987.

History: En. Sec. 2, Ch. 708, L. 1983; amd. Sec. 48, Ch. 281, L. 1983; amd. Sec. 1, Ch. 30, Sp. L. June 1986.



7-6-303. Repealed.

7-6-303. Repealed. Sec. 38, Ch. 611, L. 1987.

History: En. Sec. 3, Ch. 708, L. 1983; amd. Sec. 2, Ch. 30, Sp. L. June 1986.



7-6-304. Repealed.

7-6-304. Repealed. Sec. 38, Ch. 611, L. 1987.

History: En. Sec. 4, Ch. 708, L. 1983; amd. Sec. 3, Ch. 30, Sp. L. June 1986.



7-6-305. Repealed.

7-6-305. Repealed. Sec. 38, Ch. 611, L. 1987.

History: En. Sec. 5, Ch. 708, L. 1983; amd. Sec. 4, Ch. 30, Sp. L. June 1986.



7-6-306. Repealed.

7-6-306. Repealed. Sec. 38, Ch. 611, L. 1987.

History: En. Sec. 6, Ch. 708, L. 1983; amd. Sec. 5, Ch. 30, Sp. L. June 1986.



7-6-307. Repealed.

7-6-307. Repealed. Sec. 38, Ch. 611, L. 1987.

History: En. Sec. 7, Ch. 708, L. 1983.



7-6-308. Repealed.

7-6-308. Repealed. Sec. 38, Ch. 611, L. 1987.

History: En. Sec. 8, Ch. 708, L. 1983.



7-6-309. Repealed.

7-6-309. Repealed. Sec. 38, Ch. 611, L. 1987.

History: En. Sec. 9, Ch. 708, L. 1983; amd. Sec. 6, Ch. 30, Sp. L. June 1986.






Part 4. Counties and Municipalities Interest on Overdue Accounts

7-6-401. Definitions relating to interest assessment.

7-6-401. Definitions relating to interest assessment. As used in 7-6-402 and 7-6-403, the following definitions apply: (1) "Services" means the furnishing of labor, time, or effort, including construction services, purchased or contracted for by a county or a municipality. (2) "Supplies" means all personal property purchased, leased, or contracted for by a county or municipality, including leases of equipment. The term also includes leases of buildings or other real property by a county or municipality.

History: En. Sec. 1, Ch. 413, L. 1985.



7-6-402. Interest assessed on amounts due.

7-6-402. Interest assessed on amounts due. (1) Except as provided in 7-6-403, a county or municipality shall pay simple interest at the rate of 0.05% each day on amounts due for supplies and services received if the county or municipality fails to make timely payment. (2) For purposes of this section, payment is timely if a warrant is mailed or is otherwise made available to the payee when due and for the amount specified in the applicable contract or agreement. If no date is specified in the applicable contract or agreement, payment is timely if paid within 35 days after receipt of a properly completed invoice, addressed to the payer county or municipality, or receipt of the supplies or services by the county or municipality, whichever is later.

History: En. Sec. 2, Ch. 413, L. 1985.



7-6-403. Exemptions.

7-6-403. Exemptions. Section 7-6-402 does not apply to the following: (1) interagency or intergovernmental transactions; (2) claims subject to a good faith dispute; (3) delinquencies due to natural disasters, disruptions in postal or delivery service, work stoppage due to labor disputes, power failures, or any other cause resulting from circumstances clearly beyond the control of the county or municipality; (4) contracts entered into before October 1, 1985; or (5) wages due and payable to county or municipal employees or payments from any retirement system created pursuant to Title 19.

History: En. Sec. 3, Ch. 413, L. 1985.






Part 5. Local Government Levy for Juvenile Detention Programs

7-6-501. Definitions.

7-6-501. Definitions. As used in 7-6-502 and this section, unless the context requires otherwise, the following definitions apply: (1) "Detention" means the holding or temporary placement of a youth in a facility other than the youth's own home for the purpose of ensuring the continued custody of the youth at any time after the youth is taken into custody and before final disposition of the youth's case. (2) "Juvenile detention program" means services to provide for the lawful detention or shelter care of youth. The term includes: (a) youth evaluations ordered by the court under 41-5-1503, 41-5-1512, or 41-5-1513; (b) programs for the transportation of youth to appropriate detention facilities or shelter care facilities; and (c) an educational program for youth in need of that service. (3) "Local government" has the same meaning as provided in 7-12-1103. (4) "Shelter care" has the same meaning as provided in 41-5-103. (5) "Youth" means an individual who is less than 18 years of age who is alleged to be a delinquent youth or youth in need of intervention as those terms are defined in 41-5-103.

History: En. Sec. 1, Ch. 745, L. 1991; amd. Sec. 1, Ch. 286, L. 1997; amd. Sec. 1, Ch. 550, L. 1997; amd. Sec. 2, Ch. 536, L. 1999.



7-6-502. Levy for juvenile detention programs.

7-6-502. Levy for juvenile detention programs. (1) Subject to 15-10-420, a local government may impose a levy on the taxable value of all property within its jurisdiction in an amount determined by the governing body for the purpose of financing the establishment and operation of juvenile detention programs. (2) Local governments may use the funds derived from a levy authorized in subsection (1) to contract with other units of local government to purchase services from available juvenile detention programs consistent with the purposes of the levy as stated in subsection (1).

History: En. Sec. 2, Ch. 745, L. 1991; amd. Sec. 16, Ch. 574, L. 2001.






Part 6. Local Government Accounting

7-6-601. Repealed.

7-6-601. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 1, Ch. 430, L. 1995.



7-6-602. Definition.

7-6-602. Definition. For the purposes of this part, "local government entity" means a consolidated city-county or a county or an incorporated city or town.

History: En. Sec. 2, Ch. 430, L. 1995.



7-6-603. Repealed.

7-6-603. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 3, Ch. 430, L. 1995.



7-6-604. Repealed.

7-6-604. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4, Ch. 430, L. 1995; amd. Sec. 1, Ch. 176, L. 1997.



7-6-605. through reserved.

7-6-605 through 7-6-608 reserved.



7-6-609. Declaration of policy.

7-6-609. Declaration of policy. (1) It is the policy of the state of Montana that all governmental accounting systems be established and maintained in accordance with generally accepted accounting principles that are nationally recognized as set forth by the governmental accounting standards board or its generally recognized successor. (2) The codifications, pronouncements, and interpretations of the governmental accounting standards board or its generally recognized successor must be recognized as the primary authoritative reference for governmental accounting.

History: En. Sec. 1, Ch. 278, L. 2001.



7-6-610. Fiscal year for local governments.

7-6-610. Fiscal year for local governments. The fiscal year of local governments commences on July 1 of each calendar year and ends on June 30 of the following calendar year.

History: En. Sec. 2, Ch. 278, L. 2001.



7-6-611. Role of department of administration.

7-6-611. Role of department of administration. (1) The department of administration shall prescribe for all local governments: (a) general methods and details of accounting in accordance with generally accepted accounting principles as provided in 2-7-504; (b) uniform internal and interim reporting systems as part of the uniform reporting systems provided for in 2-7-503; (c) the form of the annual financial report as provided in 2-7-503; and (d) general methods and details of accounting for the annual financial report as provided in 2-7-513. (2) Local governments shall file with the department of administration: (a) an annual financial report within 6 months of the fiscal yearend; and (b) an audit report within 12 months of the end of the audited period. (3) The governing body of each county or municipality shall notify the department of administration in writing, on a form prescribed by the department of administration, of the creation, dissolution, combination, or other legal alteration of any special purpose district within the county or municipality. (4) Each special purpose district shall obtain a permanent mailing address and notify the department of administration of the address and of any subsequent changes of the district's address.

History: En. Sec. 3, Ch. 278, L. 2001; amd. Sec. 221(1), Ch. 483, L. 2001; amd. Sec. 12, Ch. 114, L. 2003.



7-6-612. Additional records and reports.

7-6-612. Additional records and reports. (1) The chief executive or governing body of a county or municipality may require any elected or appointed local government official or employee to: (a) maintain new or additional financial records; (b) perform new or additional financial reconciliations; and (c) submit new or additional financial reports. (2) This part does not provide for the consolidation or reassignment, but does not prohibit delegation by mutual agreement, of any duties of elected county officials. Continuing county duties include but are not limited to the following: (a) The county treasurer shall make a detailed monthly report to the governing body of the county of all receipts, disbursements, debt, and other proceedings of the treasurer's office. (b) The county clerk shall compile and present to the governing body of the county the annual financial report provided for in 7-6-611(2)(a). (3) The designated county or municipal treasurer shall: (a) receive, disburse, and serve as the custodian of all public money; (b) provide for accountability of all local government cash receipts and for deposits and investments of all departments, offices, and boards; (c) pay out, in the order registered, all warrants presented for payment when there are funds in the treasury to pay the warrants; and (d) require periodic departmental reports of money receipts and their disposition on forms that the designated county or municipal treasurer prescribes. (4) All local governments: (a) shall deposit all public money with the county or municipal treasurer within a month of receipt unless otherwise specifically authorized by law; (b) may not maintain separate bank accounts unless specifically authorized by the county or municipal governing body; (c) may not maintain separate investments. (5) The governing body of a county or municipality shall direct the county or municipal treasurer to open separate accounts for the receipt of money for the governing body. Only the county or municipal treasurer may open an account for the receipt of local government money.

History: En. Sec. 4, Ch. 278, L. 2001; amd. Sec. 13, Ch. 114, L. 2003.



7-6-613. Procedure to transfer funds.

7-6-613. Procedure to transfer funds. Money may not be transferred from one fund to another except by resolution of a county or municipal governing body unless the transfer is: (1) previously authorized by a budget resolution; (2) provided for by 7-6-614; (3) made in the usual course of county or municipal business for: (a) school transfers; (b) tax increment finance districts; (c) specialized tax situations; (d) the purpose of distributing refunds, protested taxes, or interest charges for interest in lieu of registered warrants; (e) bond sinking fund transfers; (f) residual equity transfers; (g) transfers of investments; or (h) corrections of errors; or (4) otherwise authorized by statute.

History: En. Sec. 5, Ch. 278, L. 2001.



7-6-614. Procedure to close inactive funds.

7-6-614. Procedure to close inactive funds. A county or municipal governing body may transfer balances from inactive funds and close the inactive funds.

History: En. Sec. 6, Ch. 278, L. 2001.



7-6-615. Authorization to maintain petty cash fund.

7-6-615. Authorization to maintain petty cash fund. (1) A county or municipal governing body may set aside a sum out of the general fund, which must be known as a petty cash fund. The petty cash fund must be used for the purpose of paying incidental expenses, such as freight charges, express charges, postage, and other similar expenses that must be immediately paid in cash. (2) In counties that have a county auditor, the county auditor is responsible for expenditures from the petty cash fund. In counties that do not have a county auditor, the county clerk is responsible for expenditures from the petty cash fund.

History: En. Sec. 7, Ch. 278, L. 2001.



7-6-616. Capital improvement funds.

7-6-616. Capital improvement funds. (1) A county, municipal, or special district governing body may establish a capital improvement fund for the replacement, improvement, and acquisition of property, facilities, or equipment that costs in excess of $5,000 and that has a life expectancy of 5 years or more. (2) A capital improvement fund must be formally adopted by the county, municipal, or special district governing body. (3) The capital improvement fund may receive money from any source, including funds that have been allocated in any year but have not been expended or encumbered by the end of the fiscal year. (4) Money in the capital improvement fund must be invested as provided by law, and interest and income from the investment of the capital improvement fund must be credited to the fund.

History: En. Sec. 8, Ch. 278, L. 2001; amd. Sec. 1, Ch. 35, L. 2003.



7-6-617. Payment of fees and taxes by credit card and other commercially acceptable means.

7-6-617. Payment of fees and taxes by credit card and other commercially acceptable means. (1) A local government entity may accept payment by credit card, debit card, charge card, or other commercially acceptable means from a person making payment to the entity of taxes or fees that are legally authorized and imposed. (2) (a) If the payment is made by credit card, debit card, charge card, or similar method, the tax or fee liability is not discharged and the person has not paid the tax or fee until the local government entity receives payment or credit from the institution responsible for making the payment or credit. Upon receipt of the payment or credit, the amount is considered paid on the date on which the charge was made by the person paying the tax or fee. (b) Upon notice of nonpayment, the local government entity may charge the person who attempted the payment of the tax or fee an amount not to exceed the costs of processing the claim for payment of the tax or fee. The amount that the local government entity charges must be added to the tax or fee due and collected in the same manner as the tax or fee due. (3) (a) A person who makes payments to a local government entity as provided in this section may be required to pay a convenience fee of up to 3% of the amount of the payment. (b) The local government entity shall deposit the convenience fees collected in the appropriate fund. (4) (a) The local government entity may negotiate and enter into agreements with and pay required fees to financial institutions or credit card companies as necessary to facilitate implementation of this section. (b) A financial institution or credit card company may not prohibit collection of the convenience fee provided for in subsection (3). (c) Fees paid to a financial institution or credit card company must be paid from an appropriate fund of the local government entity. (5) A local government entity may enter into cooperative agreements with state agencies as necessary to carry out the provisions of this section.

History: En. Sec. 1, Ch. 268, L. 2003.



7-6-618. through reserved.

7-6-618 through 7-6-620 reserved.



7-6-621. Volunteer firefighters' disability income insurance authorized -- voted levy -- fund.

7-6-621. Volunteer firefighters' disability income insurance authorized -- voted levy -- fund. (1) Disability income insurance, as defined in 33-1-235, may be purchased for volunteer firefighters. Disability income insurance purchased under this section is not the same as workers' compensation coverage provided for under 7-33-4510. (2) If the voters have approved a levy for the purchase of volunteer firefighters' disability income insurance or workers' compensation coverage, the governing body of a local government entity may establish a volunteer firefighters' disability income insurance account. The governing body may hold money in the account for any time period considered appropriate by the governing body. Money held in the account may not be considered as cash balance for the purpose of reducing mill levies. (3) Money may be expended from the account to purchase disability income insurance coverage or for workers' compensation coverage for volunteer firefighters organized or deployed pursuant to any of the provisions of Title 7, chapter 33, parts 21 through 24 or 41. (4) Money in the account must be invested as provided by law. Interest and income from the investment of money in the account must be credited to the account.

History: En. Sec. 1, Ch. 485, L. 2007; amd. Sec. 1, Ch. 255, L. 2011; amd. Sec. 2, Ch. 412, L. 2013.






Part 11. Tax and Revenue Anticipation Notes

7-6-1101. Definitions.

7-6-1101. Definitions. As used in this part, unless the context clearly requires otherwise, the following definitions apply: (1) "Governing body" means the legislative authority of a local government, by whatever name designated. (2) "Local government" means any city, town, county, consolidated city-county, or school district. (3) "Ordinance" means an ordinance or resolution of the local government. (4) "Short-term obligations" are tax anticipation notes or revenue anticipation notes that mature at a time not to exceed 13 months from the date issued.

History: En. Sec. 1, Ch. 481, L. 1985.



7-6-1102. Short-term obligations authorized.

7-6-1102. Short-term obligations authorized. A local government may issue and sell short-term obligations as provided in this part in anticipation of taxes or revenues budgeted to be received and appropriated for expenditure during the fiscal year in which the obligations are issued. The proceeds of the obligations may be expended solely for the purposes for which the taxes or revenues were appropriated and for costs and expenses incident to the issuance and sale thereof. Pending expenditure, the proceeds may be invested as provided by law. The principal and interest on short-term obligations must be repaid from the money derived from the taxes and revenues in anticipation of which they were issued, income from investment of the proceeds of the obligations, and any money otherwise legally available for this purpose.

History: En. Sec. 2, Ch. 481, L. 1985.



7-6-1103. Issuance and sale of short-term obligations -- procedure.

7-6-1103. Issuance and sale of short-term obligations -- procedure. (1) The issuance of short-term obligations must be authorized by an ordinance of the governing body that fixes the maximum amount of the obligations to be issued or, if applicable, the maximum amount that may be outstanding at any time, the maximum term and interest rate or rates to be borne by the obligations, the manner of sale, the maximum price, the form including bearer or registered as provided in Title 17, chapter 5, part 11, the terms, the conditions, and the covenants of the obligations. Short-term obligations issued under this section must bear fixed or variable rate or rates of interest that the governing body considers to be in the best interests of the local government. Variable rates of interest may be fixed in relationship to the standard or index that the governing body designates. (2) The governing body may sell the short-term obligations at par or at a discount: (a) at private negotiated sale to the board of investments as provided in Title 17, chapter 5, part 16; or (b) at public sale to any other person. Any public sale must be noticed as provided in 7-7-4434.

History: En. Sec. 3, Ch. 481, L. 1985; amd. Sec. 4, Ch. 581, L. 1987; amd. Sec. 1, Ch. 423, L. 1995.



7-6-1104. reserved.

7-6-1104 reserved.



7-6-1105. Refunding and renewal of short-term obligations.

7-6-1105. Refunding and renewal of short-term obligations. Short-term obligations may, from time to time, be renewed or refunded by the issuance of short-term obligations. Short-term obligations may not be renewed or refunded to a date later than 6 months from the end of the fiscal year in which the original short-term obligation was issued.

History: En. Sec. 4, Ch. 481, L. 1985.



7-6-1106. through reserved.

7-6-1106 through 7-6-1110 reserved.



7-6-1111. Short-term obligations -- security.

7-6-1111. Short-term obligations -- security. Short-term obligations are general obligations of the local government and must be secured by the taxes and revenues in anticipation of which the short-term obligations were issued and in such other manner as set forth in the ordinance authorizing their issuance.

History: En. Sec. 5, Ch. 481, L. 1985.



7-6-1112. Funds for payment of principal and interest.

7-6-1112. Funds for payment of principal and interest. For the purpose of providing funds for the payment of principal of and interest on short-term obligations, the governing body may authorize the creation of a special fund or funds and provide for the payment from authorized sources to such funds of amounts sufficient to meet principal and interest requirements.

History: En. Sec. 6, Ch. 481, L. 1985.



7-6-1113. and reserved.

7-6-1113 through 7-6-1114 reserved.



7-6-1115. Local government debt limitations not to apply to short-term obligations.

7-6-1115. Local government debt limitations not to apply to short-term obligations. The debt limitations for local governments in Title 7, chapter 7, and Title 20, chapter 9, do not apply to short-term obligations issued in accordance with this part.

History: En. Sec. 7, Ch. 481, L. 1985.



7-6-1116. Authority cumulative.

7-6-1116. Authority cumulative. The authority granted by this part is in addition and supplemental to any other authority granted and does not limit any other authority previously granted to any local government.

History: En. Sec. 8, Ch. 481, L. 1985.






Part 15. Resort Tax

7-6-1501. Resort tax -- definitions.

7-6-1501. Resort tax -- definitions. As used in 7-6-1501 through 7-6-1509, the following definitions apply: (1) "Luxuries" means any gift item, luxury item, or other item normally sold to the public or to transient visitors or tourists. The term does not include food purchased unprepared or unserved, medicine, medical supplies and services, appliances, hardware supplies and tools, or any necessities of life. (2) "Medical supplies" means items that are sold to be used for curative, prosthetic, or medical maintenance purposes, whether or not prescribed by a physician. (3) "Medicine" means substances sold for curative or remedial properties, including both physician prescribed and over-the-counter medications. (4) "Resort area" means an area that: (a) is an unincorporated area and is a defined contiguous geographic area; (b) has a population of less than 2,500 according to the most recent federal census; (c) derives the major portion of its economic well-being from businesses catering to the recreational and personal needs of persons traveling to or through the area for purposes not related to their income production; and (d) has been designated by the department of commerce as a resort area prior to its establishment by the county commissioners as provided in 7-6-1508. (5) "Resort community" means a community that: (a) is an incorporated municipality; (b) has a population of less than 5,500 according to the most recent federal census; (c) derives the primary portion of its economic well-being related to current employment from businesses catering to the recreational and personal needs of persons traveling to or through the municipality for purposes not related to their income production; and (d) has been designated by the department of commerce as a resort community.

History: En. Sec. 1, Ch. 729, L. 1985; amd. Sec. 1, Ch. 549, L. 1991; amd. Sec. 1, Ch. 554, L. 1995; Sec. 7-6-4461, MCA 1995; redes. 7-6-1501 by Code Commissioner, 1997; amd. Sec. 1, Ch. 381, L. 2009.



7-6-1502. Resort community taxing authority -- specific delegation.

7-6-1502. Resort community taxing authority -- specific delegation. As required by 7-1-112, 7-6-1501 through 7-6-1507 specifically delegate to the electors of each respective resort community the power to authorize their municipality to impose a resort tax within the corporate boundary of the municipality as provided in 7-6-1501 through 7-6-1507.

History: En. Sec. 2, Ch. 729, L. 1985; Sec. 7-6-4462, MCA 1995; redes. 7-6-1502 by Code Commissioner, 1997.



7-6-1503. Limit on resort tax rate -- goods and services subject to tax.

7-6-1503. Limit on resort tax rate -- goods and services subject to tax. (1) The rate of the resort tax must be established by the election petition or resolution provided for in 7-6-1504, but the rate may not exceed 3%. (2) (a) The resort tax is a tax on the retail value of all goods and services sold, except for goods and services sold for resale, within the resort community or area by the following establishments: (i) hotels, motels, and other lodging or camping facilities; (ii) restaurants, fast food stores, and other food service establishments; (iii) taverns, bars, night clubs, lounges, and other public establishments that serve beer, wine, liquor, or other alcoholic beverages by the drink; and (iv) destination ski resorts and other destination recreational facilities. (b) Establishments that sell luxuries shall collect a tax on such luxuries.

History: En. Sec. 3, Ch. 729, L. 1985; amd. Sec. 14, Ch. 370, L. 1987; amd. Sec. 3, Ch. 549, L. 1991; amd. Sec. 2, Ch. 554, L. 1995; Sec. 7-6-4463, MCA 1995; redes. 7-6-1503 by Code Commissioner, 1997.



7-6-1504. Resort tax -- election required -- procedure -- notice.

7-6-1504. Resort tax -- election required -- procedure -- notice. (1) A resort community or area may not impose or, except as provided in 7-6-1505, amend or repeal a resort tax unless the resort tax question has been submitted to the electorate of the resort community or area and approved by a majority of the electors voting on the question. (2) The resort tax question may be presented to the electors of: (a) a resort community by a petition of the electors as provided by 7-1-4130, 7-5-132, and 7-5-134 through 7-5-137 or by a resolution of the governing body of the resort community; or (b) a resort area by a resolution of the board of county commissioners, following receipt of a petition of electors as provided in 7-6-1508. (3) If a resort area is in more than one county, the resort tax question must be presented to and approved by the electors in the resort area of each county. (4) The petition or resolution referring the taxing question must state: (a) the rate of the resort tax; (b) the duration of the resort tax; (c) the date when the tax becomes effective, which date may not be earlier than 35 days after the election; and (d) the purposes that may be funded by the resort tax revenue. (5) Upon receipt of an adequate petition, the governing body may: (a) call a special election on the resort tax question; or (b) have the resort tax question placed on the ballot at the next regularly scheduled election. (6) (a) Before the resort tax question is submitted to the electorate of a resort community or area, the governing body of the resort community or the board of county commissioners in the county in which the resort area is located shall publish notice of the goods and services subject to the resort tax, in a newspaper that meets the qualifications of subsection (6)(b). The notice must be published twice, with at least 6 days separating publications. The first publication must be no more than 30 days prior to the election and the last no less than 3 days prior to the election. (b) The newspaper must be: (i) of general, paid circulation with a second-class mailing permit; (ii) published at least once a week; and (iii) published in the county where the election will take place. (7) The question of the imposition of a resort tax may not be placed before the electors more than once in any fiscal year.

History: En. Sec. 4, Ch. 729, L. 1985; amd. Sec. 4, Ch. 549, L. 1991; amd. Sec. 3, Ch. 554, L. 1995; Sec. 7-6-4464, MCA 1995; redes. 7-6-1504 by Code Commissioner, 1997.



7-6-1505. Resort tax administration.

7-6-1505. Resort tax administration. (1) In this section, "governing body" means: (a) the governing body of a resort community; (b) if the resort tax has been approved by the electors of a resort area, the board of county commissioners; or (c) if the electors of the resort area establish a resort area district, the district board of directors. (2) Not less than 30 days prior to the date that the resort tax becomes effective, the governing body shall enact an administrative ordinance governing the collection and reporting of the resort taxes. This administrative ordinance may be amended at any time as may be necessary to effectively administer the resort tax. (3) The administrative ordinance must specify: (a) the times that taxes collected by businesses are to be remitted to the governing body; (b) the office, officer, or employee of the governing body responsible for receiving and accounting for the resort tax receipts; (c) the office, officer, or employee of the governing body responsible for enforcing the collection of resort taxes and the methods and procedures to be used in enforcing the collection of resort taxes due; and (d) the penalties for failure to report taxes due, failure to remit taxes due, and violations of the administrative ordinance. The penalties may include: (i) criminal penalties not to exceed a fine of $1,000 or 6 months' imprisonment, or both; (ii) civil penalties if the governing body prevails in a suit for the collection of resort taxes, not to exceed 50% of the resort taxes found due plus the costs and attorney fees incurred by the governing body in the action; (iii) revocation of a county or municipal business license held by the offender; and (iv) any other penalties that may be applicable for violation of an ordinance. (4) The administrative ordinance may include: (a) further clarification and specificity in the categories of goods and services that are subject to the resort tax consistent with 7-6-1503; (b) authorization for business administration and prepayment discounts. The discount authorization may allow each vendor and commercial establishment to: (i) withhold up to 5% of the resort taxes collected to defray their costs for the administration of the tax collection; or (ii) receive a refund of up to 5% of the resort tax payment received from them by the governing body 10 days prior to the collection due date established by the administrative ordinance. (c) other administrative details necessary for the efficient and effective administration of the tax.

History: En. Sec. 5, Ch. 729, L. 1985; amd. Sec. 5, Ch. 549, L. 1991; amd. Sec. 21, Ch. 327, L. 1997; Sec. 7-6-4465, MCA 1995; redes. 7-6-1505 by Code Commissioner, 1997.



7-6-1506. Use of resort community tax revenue -- bond issue -- pledge.

7-6-1506. Use of resort community tax revenue -- bond issue -- pledge. (1) Unless otherwise restricted by the voter-approved tax authorization provided for in 7-6-1504, a resort community or a resort area district as defined in 7-6-1531 may appropriate and expend revenue derived from a resort tax for any activity, undertaking, or administrative service that the municipality or resort area district is authorized by law to perform, including costs resulting from the imposition of the tax. (2) A resort community may issue bonds to provide, install, or construct any of the public facilities, improvements, or undertakings authorized under 7-7-4101, 7-7-4404, and 7-12-4102. (3) Bonds issued under this section must be authorized by a resolution of the governing body, stating the terms, conditions, and covenants of the municipality or resort area district as the governing body considers appropriate. The bonds may be sold at a discount at a public or private sale. (4) A resort community may pledge for repayment of bonds issued under this section the revenue derived from a resort tax, special assessments levied for and revenue collected from the facilities, improvements, or undertakings for which the bonds are issued, and any other source of revenue authorized by the legislature to be imposed or collected by the resort community. The bonds do not constitute debt for purposes of any statutory debt limitation, provided that in the resolution authorizing the issuance of the bonds, the municipality determines that the resort tax revenue, special assessments levied for and revenue from the facilities, improvements, or undertakings, or other sources of revenue, if any, pledged to the payment of the bonds will be sufficient in each year to pay the principal and interest on the bonds when due. (5) Bonds may not be issued pledging proceeds of the resort tax for repayment unless the municipality in the resolution authorizing issuance of the bonds determines that in any fiscal year the annual revenue expected to be derived from the resort tax, less the amount required to reduce property taxes pursuant to 7-6-1507, equals at least 125% of the average amount of the principal and interest payable from the resort tax revenue on the bonds and any other outstanding bonds payable from the resort tax except any bonds to be refunded upon the issuance of the proposed bonds.

History: En. Sec. 6, Ch. 729, L. 1985; amd. Sec. 1, Ch. 40, L. 1987; Sec. 7-6-4466, MCA 1995; redes. 7-6-1506 by Code Commissioner, 1997; amd. Sec. 1, Ch. 232, L. 2013.



7-6-1507. Resort community tax -- property tax relief.

7-6-1507. Resort community tax -- property tax relief. (1) Annually anticipated receipts from the resort tax must be applied to reduce the municipal property tax levy for the fiscal year in an amount equal to at least 5% of the resort tax revenues derived during the preceding fiscal year. (2) A resort community that received more resort tax revenues than had been included in the annual municipal budget shall establish a municipal property tax relief fund. All resort tax revenues received in excess of the budget amount must be placed in the fund. The entire fund must be used to replace municipal property taxes in the ensuing fiscal year.

History: En. Sec. 7, Ch. 729, L. 1985; Sec. 7-6-4467, MCA 1995; redes. 7-6-1507 by Code Commissioner, 1997.



7-6-1508. Establishment of a resort area -- taxing authority -- approval by electorate.

7-6-1508. Establishment of a resort area -- taxing authority -- approval by electorate. (1) The establishment of a resort area for the purpose of imposing a resort tax may be initiated by a written petition to the board of county commissioners of the county in which the area is located. The petition must contain a description of the proposed resort area and must be signed by at least 15% of the electors residing in the proposed area. (2) The petition must include a proposal to impose a resort tax within the proposed resort area, including the rate, duration, effective date, and purpose of the tax as provided in 7-6-1504. (3) Upon receiving a petition to establish a resort area, the board of county commissioners shall present the question to the electors residing in the proposed resort area as provided in 7-6-1504.

History: En. Sec. 2, Ch. 549, L. 1991; Sec. 7-6-4468, MCA 1995; redes. 7-6-1508 by Code Commissioner, 1997.



7-6-1509. Use of resort area tax.

7-6-1509. Use of resort area tax. (1) (a) Except as provided in subsection (1)(b) or unless otherwise provided by the resolution approved by the electors under 7-6-1504, the board of county commissioners shall appropriate and spend revenue derived from a resort area tax for the purpose stated in the resolution. (b) If the electors of a resort area have established a resort area district, the district board of directors shall appropriate and spend revenue derived from a resort area tax for the purpose stated in the resolution. (2) If the electors of a resort area have not established a resort area district, the resort area shall reimburse the board of county commissioners for costs associated with the collection, administration, and litigation of the resort area tax.

History: En. Sec. 6, Ch. 549, L. 1991; amd. Sec. 22, Ch. 327, L. 1997; Sec. 7-6-4469, MCA 1995; redes. 7-6-1509 by Code Commissioner, 1997.



7-6-1510. through reserved.

7-6-1510 through 7-6-1530 reserved.



7-6-1531. Resort area district -- definitions.

7-6-1531. Resort area district -- definitions. For the purposes of 7-6-1531 through 7-6-1550, unless the context requires otherwise, the following definitions apply: (1) "Board" means the board of directors of the resort area district. (2) "Resort area" means a resort area created under 7-6-1508. (3) "Resort area district" means a district created under 7-6-1531 through 7-6-1550 that has been established as a resort area under 7-6-1508.

History: En. Sec. 1, Ch. 327, L. 1997.



7-6-1532. Resort area district authorized.

7-6-1532. Resort area district authorized. Electors residing within the boundaries of a resort area may create a resort area district by proceeding under the provisions of 7-6-1531 through 7-6-1550.

History: En. Sec. 2, Ch. 327, L. 1997.



7-6-1533. Petition to create resort area district.

7-6-1533. Petition to create resort area district. (1) Electors residing within a resort area may present, at a regular meeting, a petition requesting the establishment of a resort area district to the board of county commissioners of the county in which the proposed resort area district is located. The petition must be signed by at least 10% of the registered voters within the resort area. (2) When the area to be included within the proposed resort area district lies in more than one county, the electors within a resort area shall present a petition to the board of county commissioners in each county. Each petition must contain the signatures of at least 10% of the registered voters of the resort area that lies within that county. (3) The petition must include a description or map of the existing resort area boundaries. The petition may not describe proposed resort area district boundaries that are different from the existing resort area boundaries designated pursuant to 7-6-1508.

History: En. Sec. 3, Ch. 327, L. 1997.



7-6-1534. Resort area district -- notice of petition -- hearing required.

7-6-1534. Resort area district -- notice of petition -- hearing required. (1) The board of county commissioners shall publish the text of the petition described in 7-6-1533, as provided in 7-1-2121, in each county in which the proposed resort area district lies and shall publish the date, time, and place that a public hearing on the petition will be held. (2) In addition to the requirements of subsection (1), the board of county commissioners shall publish the text of the petition described in 7-6-1533 in a newspaper of general circulation in the county within which the proposed resort area district lies. (3) A person wishing to comment on the creation of the proposed resort area district may file, by first-class mail or otherwise, comments with the clerk and recorder of the county in which the proposed resort area district lies. (4) If the resort area lies within two or more counties, the provisions of this section apply to each county.

History: En. Sec. 4, Ch. 327, L. 1997.



7-6-1535. Resort area district -- hearing on petition.

7-6-1535. Resort area district -- hearing on petition. (1) At the hearing for which notification has occurred under 7-6-1533, the board of county commissioners shall accept comments supporting and opposing the petition. The board of county commissioners may adjourn the hearing from time to time, but the hearing must be completed within 4 weeks of its commencement. (2) Upon concluding the hearing on the petition, the board of county commissioners shall determine whether the petition complies with the requirements of 7-6-1531 through 7-6-1550 and enter its determination into the minutes of a regularly scheduled meeting.

History: En. Sec. 5, Ch. 327, L. 1997.



7-6-1536. Resort area district -- election required -- notice.

7-6-1536. Resort area district -- election required -- notice. (1) Upon a determination that the petition complies with the provisions of 7-6-1531 through 7-6-1550, the board of county commissioners of each county in which the resort area lies shall give notice of an election to be held in the proposed resort area district for the purpose of determining whether a resort area district should be created. The election must be held in conjunction with a regular or primary election. (2) Notice of the election must be made as provided in 13-1-108 and must: (a) describe the purpose of the proposed resort area district; and (b) state the name of the proposed resort area district, which must include the words "resort area district".

History: En. Sec. 6, Ch. 327, L. 1997.



7-6-1537. Conduct of election on question of creating resort area district.

7-6-1537. Conduct of election on question of creating resort area district. The election on the question of creating a resort area district must be conducted as provided by Title 13 with respect to general and school elections, except as otherwise provided by 7-6-1531 through 7-6-1550.

History: En. Sec. 7, Ch. 327, L. 1997.



7-6-1538. Qualifications to vote on question of creating resort area district.

7-6-1538. Qualifications to vote on question of creating resort area district. A person is not entitled to vote at an election authorized by 7-6-1531 through 7-6-1550 unless the person possesses all of the qualifications required of electors under the general election laws of the state and is a resident of the proposed resort area district.

History: En. Sec. 8, Ch. 327, L. 1997.



7-6-1539. Resolution creating resort area district upon favorable vote.

7-6-1539. Resolution creating resort area district upon favorable vote. (1) If a majority of the votes cast on the question of creating the resort area district are in favor of creating the resort area district, the board of county commissioners shall enter into its minutes an order, by resolution, creating the resort area district. (2) Immediately following adoption of the resolution creating the resort area district, the board of county commissioners shall file with the secretary of state and the county clerk and recorder a copy of the resolution.

History: En. Sec. 9, Ch. 327, L. 1997.



7-6-1540. Resort area district -- certificate of incorporation from secretary of state.

7-6-1540. Resort area district -- certificate of incorporation from secretary of state. Within 10 days of receiving a copy of the resolution described in 7-6-1539, the secretary of state shall issue a certificate stating that the resort area district has been established under the laws of the state of Montana. The secretary of state shall file a copy of the certificate with the clerk and recorder in each county in which the resort area district is located.

History: En. Sec. 10, Ch. 327, L. 1997.



7-6-1541. General powers of resort area district.

7-6-1541. General powers of resort area district. (1) A resort area district created under 7-6-1531 through 7-6-1550 may: (a) have perpetual succession; (b) sue and be sued in any court of competent jurisdiction; (c) acquire by any legal means real and personal property necessary to the full exercise of its powers; (d) make contracts, employ labor, and do all acts necessary for the full exercise of its powers; and (e) issue and repay bonds as provided in 7-6-1542. (2) (a) The board for a resort area district that does not have perpetual succession may submit the question of extension of the term of the resort area district directly to the voters. If the electorate extends the term of the resort area district, the provisions of this part continue to apply. (b) The board may not submit a question to the voters to extend the term of a resort area district until the expiration of at least half the existing term of the resort tax, as provided for in 7-6-1504. If a vote to extend the term fails, successive votes to extend the term may be taken no more than once each year. (3) The board shall exercise the powers described in 7-6-1531 through 7-6-1550.

History: En. Sec. 11, Ch. 327, L. 1997; amd. Sec. 1, Ch. 393, L. 2005; amd. Sec. 2, Ch. 232, L. 2013.



7-6-1542. Resort area district board powers related to administration and expenditure of resort tax revenue -- authorization to issue bonds -- restrictions.

7-6-1542. Resort area district board powers related to administration and expenditure of resort tax revenue -- authorization to issue bonds -- restrictions. (1) The board of a resort area district created under 7-6-1531 through 7-6-1550 may: (a) appropriate and expend revenue from a resort tax for any activity, undertaking, or administrative service authorized in the resolution creating a resort area and adopting a resort tax; (b) adopt administrative ordinances necessary to aid in the collection or reporting of resort taxes and in the expenditure of resort tax revenue; and (c) except as provided in subsection (2), if approved by four of the five board members, issue bonds to provide, install, or construct any of the public facilities, improvements, or capital projects authorized as provided in subsection (1)(a) and pledge for repayment of the bonds the revenue derived from the resort tax. (2) A resort area district may not issue bonds to construct any single-purpose public facility, improvement, or capital project in an amount exceeding $500,000 without the approval of a majority of the qualified electors residing within the boundaries of the resort area district voting at a special election at a time to be determined by the board. For the purpose of this subsection, the board may authorize a special election by majority vote. (3) The provisions of 7-6-1506(3) apply to the issuance of bonds by a resort area district, and the board shall conclude that the projected useful life of the public facilities, improvements, or capital projects will be greater than the term of the bonds that were issued to construct the public facilities, improvements, or capital projects. (4) Resort tax revenue that is pledged by a resort area district to the repayment of bonds must be sufficient to pay the principal and interest on the bonds in each year when the principal and interest is due. Bonds do not constitute debt for the purpose of any statutory debt limitation. A resort area district may not issue bonds pledging proceeds of the resort tax for repayment unless the board in the resolution authorizing issuance of the bonds determines that the annual principal and interest payment on the bonds issued will not cumulatively exceed 25% of the average of resort tax revenue received by the district during the preceding 5 years. Bonds may not be issued for a term longer than the remaining duration of the resort area district.

History: En. Sec. 12, Ch. 327, L. 1997; amd. Sec. 3, Ch. 232, L. 2013.



7-6-1543. Resort area district to be governed by board -- composition -- qualifications -- term of office.

7-6-1543. Resort area district to be governed by board -- composition -- qualifications -- term of office. (1) The board is the governing body of the resort area district and is composed of five members, to be elected as provided in 7-6-1544. (2) To qualify for the board, a person must be a resident of the resort area district. (3) Directors shall serve for a term of 4 years from the date of their election, except, of the directors elected at the first regular election, three directors shall serve for a term of 2 years and two shall serve for a term of 4 years. (4) At the first meeting of the board, the directors shall determine by lot which of them shall serve the terms less than 4 years. Each succeeding term is 4 years.

History: En. Sec. 13, Ch. 327, L. 1997.



7-6-1544. Resort area district board -- election -- term.

7-6-1544. Resort area district board -- election -- term. (1) The first election of the board must be held at the next regular, primary, or school election immediately succeeding the creation of the resort area district. Each succeeding election must be held every 2 years to coincide with the election for local government officials as provided in 13-1-104(2). (2) A petition of nomination, signed by at least five electors from within the resort area district, may be filed with the election administrator in any county containing a portion of the resort area district. A nominating petition must be filed between 135 days and 75 days before the election. (3) (a) If the number of candidates filing a petition is insufficient to complete board membership, the existing board shall appoint as many members as are needed to complete the five-member board. (b) An appointee to the board must be elected by a majority of those voting at the election conducted under 13-1-104 immediately following the appointment. If an appointee does not receive a majority of votes cast in the election, the appointee's term expires, and the board shall initiate the process described in this subsection (3). (c) The term of a resort area district board member appointed and subsequently elected under the provisions of this subsection (3) is 4 years.

History: En. Sec. 14, Ch. 327, L. 1997; amd. Sec. 2, Ch. 393, L. 2005; amd. Sec. 3, Ch. 44, L. 2007.



7-6-1545. Resort area district board election -- canvass of vote.

7-6-1545. Resort area district board election -- canvass of vote. (1) The board of county commissioners shall canvass the returns of the first election of the board. After the first election and canvass, the board shall meet as a canvassing board for resort area district elections and shall canvass the returns within 4 days after any resort area district election. (2) If the resort area district lies in more than one county, the board of county commissioners whose county contains the largest percentage of the territory of the resort area district shall canvass the returns of the first election.

History: En. Sec. 15, Ch. 327, L. 1997.



7-6-1546. Resort area district board -- vacancy.

7-6-1546. Resort area district board -- vacancy. (1) If a vacancy on the board occurs by death, resignation, or removal from the resort area district, the remaining directors shall appoint a director to fill the vacancy. The term of the appointment coincides with the term that became vacant. (2) An appointee to the board must be elected by a majority of those voting at the election conducted under 13-1-104 immediately following the appointment. If an appointee does not receive a majority of the votes cast in the election, the appointee's term expires and the board shall initiate the process to fill the vacancy as provided in subsection (1).

History: En. Sec. 16, Ch. 327, L. 1997; amd. Sec. 3, Ch. 393, L. 2005.



7-6-1547. Resort area district board -- meetings.

7-6-1547. Resort area district board -- meetings. (1) The board shall meet at a regularly scheduled time and place. The board shall provide public notice of any change in the time and place of the board meetings. (2) All board meetings are open to the public unless, under the terms of Article II, section 9, of the Montana constitution or 2-3-203, the presiding officer determines that the demands of individual privacy clearly exceed the merits of public disclosure. (3) A majority of the board constitutes a quorum for the transaction of business. (4) The board may act only by ordinance or resolution.

History: En. Sec. 17, Ch. 327, L. 1997.



7-6-1548. Referendum to dissolve resort area district.

7-6-1548. Referendum to dissolve resort area district. (1) Upon receipt of a petition to dissolve the resort area district, signed by more than 50% of the electors of the resort area district, the board shall set a date for a public hearing on dissolution of the resort area district. The hearing date may not be fewer than 45 days or more than 60 days after the date on which the board schedules the date of the hearing. A notice of the public hearing on dissolution must be published as provided in 7-1-2121. The published notice must include notice to creditors of the resort area district to present claims owed by the resort area district to the board prior to the date set for the dissolution hearing. (2) After the hearing, the board shall submit the question of the resort area district's dissolution to a vote of the electors.

History: En. Sec. 18, Ch. 327, L. 1997.



7-6-1549. Conduct of election on question of dissolving resort area district -- qualification of electors.

7-6-1549. Conduct of election on question of dissolving resort area district -- qualification of electors. (1) The election on the question of dissolving the resort area district must be conducted as provided by Title 13 with respect to general and school elections, except as otherwise provided by 7-6-1531 through 7-6-1550. (2) The qualifications for electors described in 7-6-1538 apply for electors on the question of dissolution.

History: En. Sec. 19, Ch. 327, L. 1997.



7-6-1550. Resolution dissolving resort area district upon favorable vote.

7-6-1550. Resolution dissolving resort area district upon favorable vote. (1) If a majority of the votes cast on the question of dissolving the resort area district are in favor of dissolving the resort area district, the board of county commissioners shall enter into its minutes an order, by resolution, dissolving the resort area district. The resolution must contain, explicitly or by reference, an orderly plan of dissolution. (2) Immediately following adoption of the resolution dissolving the resort area district, the board of county commissioners shall file with the secretary of state and the county clerk and recorder a copy of the resolution. (3) The resort area district is dissolved as provided in the plan of dissolution.

History: En. Sec. 20, Ch. 327, L. 1997.



7-6-1551. Annexation of property into resort area district.

7-6-1551. Annexation of property into resort area district. (1) Property may be annexed into a resort area district as provided in this section. (2) The resort area district board may recommend that property contiguous to an existing resort area district be annexed into the resort area district. (3) If the board recommends annexation, the board shall submit its recommendation to the board of county commissioners, along with a description or map of the existing district and a description or map of the area proposed to be annexed. (4) (a) Upon receipt of the resort area district board's recommendation, the board of county commissioners shall submit the description or map of the existing district and the description or map of the area proposed to be annexed into the resort area district to the department of commerce, along with a review fee of $250 and any other information required by the department as necessary to determine whether the existing district with the proposed annexation qualifies as a resort area under 7-6-1501. (b) The department of commerce shall determine whether the existing district with the proposed annexation qualifies as a resort area under 7-6-1501 and shall notify the board of county commissioners of its determination. If the existing district with the proposed annexation does not qualify as a resort area, the board of county commissioners may take no further action on the proposed annexation for a period of at least 1 year. If the existing district with the proposed annexation does qualify as a resort area, the board of county commissioners shall give notice of an election to be held in the area proposed to be annexed. (5) The board of county commissioners shall give notice of the election to be held in the area proposed to be annexed. The election must be held in conjunction with a regular or primary election and must be conducted as provided in 7-6-1537. (6) A person is not entitled to vote at an election on the proposed annexation unless the person possesses all of the qualifications required of electors under the general election laws of this state and is a resident of the area proposed to be annexed. (7) If a majority of the votes cast on the question of annexation of the property into the resort area district are in favor of the annexation, the board of county commissioners shall enter into its minutes an order, by resolution, annexing the property into the district and shall cause to be created a map of the district that includes the annexed area. Immediately following the adoption of the resolution, the board of county commissioners shall file with the secretary of state and the county clerk and recorder a copy of the resolution and the map. (8) The secretary of state shall issue a certificate of incorporation as provided in 7-6-1540. (9) The resort area district board that governed the district before annexation shall continue to operate, and the members shall continue to serve the members' terms. Upon occurrence of a vacancy or the expiration of a member's term, residents of the area that has been annexed are eligible for election or appointment to the board under the provisions of 7-6-1543 through 7-6-1546. (10) If the area proposed to be annexed includes property in more than one county, the boards of county commissioners of each county shall comply with the provisions of this section.

History: En. Sec. 1, Ch. 285, L. 2013.






Part 16. Impact Fees to Fund Capital Improvements

7-6-1601. Definitions.

7-6-1601. Definitions. As used in this part, the following definitions apply: (1) (a) "Capital improvements" means improvements, land, and equipment with a useful life of 10 years or more that increase or improve the service capacity of a public facility. (b) The term does not include consumable supplies. (2) "Connection charge" means the actual cost of connecting a property to a public utility system and is limited to the labor, materials, and overhead involved in making connections and installing meters. (3) "Development" means construction, renovation, or installation of a building or structure, a change in use of a building or structure, or a change in the use of land when the construction, installation, or other action creates additional demand for public facilities. (4) "Governmental entity" means a county, city, town, or consolidated government. (5) (a) "Impact fee" means any charge imposed upon development by a governmental entity as part of the development approval process to fund the additional service capacity required by the development from which it is collected. An impact fee may include a fee for the administration of the impact fee not to exceed 5% of the total impact fee collected. (b) The term does not include: (i) a charge or fee to pay for administration, plan review, or inspection costs associated with a permit required for development; (ii) a connection charge; (iii) any other fee authorized by law, including but not limited to user fees, special improvement district assessments, fees authorized under Title 7 for county, municipal, and consolidated government sewer and water districts and systems, and costs of ongoing maintenance; or (iv) onsite or offsite improvements necessary for new development to meet the safety, level of service, and other minimum development standards that have been adopted by the governmental entity. (6) "Proportionate share" means that portion of the cost of capital system improvements that reasonably relates to the service demands and needs of the project. A proportionate share must take into account the limitations provided in 7-6-1602. (7) "Public facilities" means: (a) a water supply production, treatment, storage, or distribution facility; (b) a wastewater collection, treatment, or disposal facility; (c) a transportation facility, including roads, streets, bridges, rights-of-way, traffic signals, and landscaping; (d) a storm water collection, retention, detention, treatment, or disposal facility or a flood control facility; (e) a police, emergency medical rescue, or fire protection facility; and (f) other facilities for which documentation is prepared as provided in 7-6-1602 that have been approved as part of an impact fee ordinance or resolution by: (i) a two-thirds majority of the governing body of an incorporated city, town, or consolidated local government; or (ii) a unanimous vote of the board of county commissioners of a county government.

History: En. Sec. 1, Ch. 299, L. 2005.



7-6-1602. Calculation of impact fees -- documentation required -- ordinance or resolution -- requirements for impact fees.

7-6-1602. Calculation of impact fees -- documentation required -- ordinance or resolution -- requirements for impact fees. (1) For each public facility for which an impact fee is imposed, the governmental entity shall prepare and approve a service area report. (2) The service area report is a written analysis that must: (a) describe existing conditions of the facility; (b) establish level-of-service standards; (c) forecast future additional needs for service for a defined period of time; (d) identify capital improvements necessary to meet future needs for service; (e) identify those capital improvements needed for continued operation and maintenance of the facility; (f) make a determination as to whether one service area or more than one service area is necessary to establish a correlation between impact fees and benefits; (g) make a determination as to whether one service area or more than one service area for transportation facilities is needed to establish a correlation between impact fees and benefits; (h) establish the methodology and time period over which the governmental entity will assign the proportionate share of capital costs for expansion of the facility to provide service to new development within each service area; (i) establish the methodology that the governmental entity will use to exclude operations and maintenance costs and correction of existing deficiencies from the impact fee; (j) establish the amount of the impact fee that will be imposed for each unit of increased service demand; and (k) have a component of the budget of the governmental entity that: (i) schedules construction of public facility capital improvements to serve projected growth; (ii) projects costs of the capital improvements; (iii) allocates collected impact fees for construction of the capital improvements; and (iv) covers at least a 5-year period and is reviewed and updated at least every 2 years. (3) The service area report is a written analysis that must contain documentation of sources and methodology used for purposes of subsection (2) and must document how each impact fee meets the requirements of subsection (7). (4) The service area report that supports adoption and calculation of an impact fee must be available to the public upon request. (5) The amount of each impact fee imposed must be based upon the actual cost of public facility expansion or improvements or reasonable estimates of the cost to be incurred by the governmental entity as a result of new development. The calculation of each impact fee must be in accordance with generally accepted accounting principles. (6) The ordinance or resolution adopting the impact fee must include a time schedule for periodically updating the documentation required under subsection (2). (7) An impact fee must meet the following requirements: (a) The amount of the impact fee must be reasonably related to and reasonably attributable to the development's share of the cost of infrastructure improvements made necessary by the new development. (b) The impact fees imposed may not exceed a proportionate share of the costs incurred or to be incurred by the governmental entity in accommodating the development. The following factors must be considered in determining a proportionate share of public facilities capital improvements costs: (i) the need for public facilities capital improvements required to serve new development; and (ii) consideration of payments for system improvements reasonably anticipated to be made by or as a result of the development in the form of user fees, debt service payments, taxes, and other available sources of funding the system improvements. (c) Costs for correction of existing deficiencies in a public facility may not be included in the impact fee. (d) New development may not be held to a higher level of service than existing users unless there is a mechanism in place for the existing users to make improvements to the existing system to match the higher level of service. (e) Impact fees may not include expenses for operations and maintenance of the facility.

History: En. Sec. 2, Ch. 299, L. 2005; amd. Sec. 1, Ch. 358, L. 2009.



7-6-1603. Collection and expenditure of impact fees -- refunds or credits -- mechanism for appeal required.

7-6-1603. Collection and expenditure of impact fees -- refunds or credits -- mechanism for appeal required. (1) The collection and expenditure of impact fees must comply with this part. The collection and expenditure of impact fees must be reasonably related to the benefits accruing to the development paying the impact fees. The ordinance or resolution adopted by the governmental entity must include the following requirements: (a) Upon collection, impact fees must be deposited in a special proprietary fund, which must be invested with all interest accruing to the fund. (b) A governmental entity may impose impact fees on behalf of local districts. (c) If the impact fees are not collected or spent in accordance with the impact fee ordinance or resolution or in accordance with 7-6-1602, any impact fees that were collected must be refunded to the person who owned the property at the time that the refund was due. (2) All impact fees imposed pursuant to the authority granted in this part must be paid no earlier than the date of issuance of a building permit if a building permit is required for the development or no earlier than the time of wastewater or water service connection or well or septic permitting. (3) A governmental entity may recoup costs of excess capacity in existing capital facilities, when the excess capacity has been provided in anticipation of the needs of new development, by requiring impact fees for that portion of the facilities constructed for future users. The need to recoup costs for excess capacity must have been documented pursuant to 7-6-1602 in a manner that demonstrates the need for the excess capacity. This part does not prevent a governmental entity from continuing to assess an impact fee that recoups costs for excess capacity in an existing facility. The impact fees imposed to recoup the costs to provide the excess capacity must be based on the governmental entity's actual cost of acquiring, constructing, or upgrading the facility and must be no more than a proportionate share of the costs to provide the excess capacity. (4) Governmental entities may accept the dedication of land or the construction of public facilities in lieu of payment of impact fees if: (a) the need for the dedication or construction is clearly documented pursuant to 7-6-1602; (b) the land proposed for dedication for the public facilities to be constructed is determined to be appropriate for the proposed use by the governmental entity; (c) formulas or procedures for determining the worth of proposed dedications or constructions are established as part of the impact fee ordinance or resolution; and (d) a means to establish credits against future impact fee revenue has been created as part of the adopting ordinance or resolution if the dedication of land or construction of public facilities is of worth in excess of the impact fee due from an individual development. (5) Impact fees may not be imposed for remodeling, rehabilitation, or other improvements to an existing structure or for rebuilding a damaged structure unless there is an increase in units that increase service demand as described in 7-6-1602(2)(j). If impact fees are imposed for remodeling, rehabilitation, or other improvements to an existing structure or use, only the net increase between the old and new demand may be imposed. (6) This part does not prevent a governmental entity from granting refunds or credits: (a) that it considers appropriate and that are consistent with the provisions of 7-6-1602 and this chapter; or (b) in accordance with a voluntary agreement, consistent with the provisions of 7-6-1602 and this chapter, between the governmental entity and the individual or entity being assessed the impact fees. (7) An impact fee represents a fee for service payable by all users creating additional demand on the facility. (8) An impact fee ordinance or resolution must include a mechanism whereby a person charged an impact fee may appeal the charge if the person believes an error has been made.

History: En. Sec. 3, Ch. 299, L. 2005; amd. Sec. 2, Ch. 358, L. 2009.



7-6-1604. Impact fee advisory committee.

7-6-1604. Impact fee advisory committee. (1) A governmental entity that intends to propose an impact fee ordinance or resolution shall establish an impact fee advisory committee. (2) An impact fee advisory committee must include at least one representative of the development community and one certified public accountant. The committee shall review and monitor the process of calculating, assessing, and spending impact fees. (3) The impact fee advisory committee shall serve in an advisory capacity to the governing body of the governmental entity.

History: En. Sec. 4, Ch. 299, L. 2005.






Part 21. Office of County Treasurer

7-6-2101. Procedure if county treasurer dies in office.

7-6-2101. Procedure if county treasurer dies in office. (1) In case of the death of a county treasurer, the treasurer's legal representatives shall deliver up all official money, books, accounts, papers, and documents that come into their possession. (2) A percentage may not be allowed to the treasurer on any money received by the treasurer from the legal representative of a predecessor.

History: En. Sec. 4369, Pol. C. 1895; re-en. Sec. 3005, Rev. C. 1907; re-en. Sec. 4769, R.C.M. 1921; Cal. Pol. C. Sec. 4163; re-en. Sec. 4769, R.C.M. 1935; R.C.M. 1947, 16-2623(part); amd. Sec. 474, Ch. 61, L. 2007.



7-6-2102. Limitation on number of deputy county treasurers.

7-6-2102. Limitation on number of deputy county treasurers. (1) Except as provided in subsection (2), the number of deputies allowed the county treasurer may not exceed: (a) two in counties having a taxable valuation of $50 million or more; (b) one in counties having a taxable valuation of less than $50 million. (2) The board of county commissioners may allow additional deputies as may be necessary during the months of November and December of each year.

History: En. Sec. 2, Ch. 75, L. 1905; re-en. Sec. 3128, Rev. C. 1907; re-en. Sec. 4880, R.C.M. 1921; re-en. Sec. 4880, R.C.M. 1935; amd. Sec. 1, Ch. 97, L. 1939; amd. Sec. 2, Ch. 87, L. 1943; amd. Sec. 7, Ch. 391, L. 1973; R.C.M. 1947, 16-3706(part); amd. Sec. 16, Ch. 128, L. 2011.



7-6-2103. Suspension of county treasurer in case of misconduct.

7-6-2103. Suspension of county treasurer in case of misconduct. Whenever an action based upon official misconduct is commenced against a county treasurer, the board of county commissioners may in its discretion suspend the treasurer from office until the suit is determined and may appoint some person to fill the vacancy.

History: En. Sec. 4368, Pol. C. 1895; re-en. Sec. 3004, Rev. C. 1907; re-en. Sec. 4768, R.C.M. 1921; Cal. Pol. C. Sec. 4162; re-en. Sec. 4768, R.C.M. 1935; R.C.M. 1947, 16-2622; amd. Sec. 475, Ch. 61, L. 2007.



7-6-2104. through reserved.

7-6-2104 through 7-6-2110 reserved.



7-6-2111. Duties of county treasurer.

7-6-2111. Duties of county treasurer. The county treasurer shall: (1) receive all money belonging to the county and all other money directed to be paid to the treasurer by law, safely keep the money, apply and pay the money out, and account for the money as required by law; (2) keep an account of the receipt and expenditures of the money in books provided for the purpose, in which must be entered: (a) the amount and the time when, from whom, and on what account all money was received; (b) the amount and time when, to whom, and on what account all disbursements were made; (3) keep books so that the amounts received and paid out on account of separate funds or specific appropriations are exhibited in separate and distinct accounts, with the whole receipts and expenditures shown in one general or cash account; (4) disburse the county money only on county warrants issued by the county clerk, based on orders of the board of county commissioners, or as otherwise provided by law.

History: En. Sec. 4350, Pol. C. 1895; re-en. Sec. 2986, Rev. C. 1907; re-en. Sec. 4750, R.C.M. 1921; Cal. Pol. C. Sec. 4144; re-en. Sec. 4750, R.C.M. 1935; amd. Sec. 3, Ch. 452, L. 1975; R.C.M. 1947, 16-2601(1) thru (5); amd. Sec. 10, Ch. 430, L. 1995; amd. Sec. 45, Ch. 278, L. 2001.



7-6-2112. Repealed.

7-6-2112. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4361, Pol. C. 1895; re-en. Sec. 2997, Rev. C. 1907; re-en. Sec. 4761, R.C.M. 1921; Cal. Pol. C. Sec. 4155; re-en. Sec. 4761, R.C.M. 1935; amd. Sec. 1, Ch. 75, L. 1941; R.C.M. 1947, 16-2612; amd. Sec. 3, Ch. 252, L. 1979; amd. Sec. 11, Ch. 430, L. 1995.



7-6-2113. Effect of failure to make treasurer's report.

7-6-2113. Effect of failure to make treasurer's report. If a county treasurer neglects or refuses to settle or report as required in 7-6-612, the county treasurer forfeits and shall pay to the county the sum of $500 for each neglect or refusal. The board of county commissioners shall institute suits for the recovery of the sum.

History: En. Sec. 4362, Pol. C. 1895; re-en. Sec. 2998, Rev. C. 1907; re-en. Sec. 4762, R.C.M. 1921; Cal. Pol. C. Sec. 4156; re-en. Sec. 4762, R.C.M. 1935; R.C.M. 1947, 16-2613; amd. Sec. 47, Ch. 278, L. 2001.



7-6-2114. Inspection of treasurer's books and records.

7-6-2114. Inspection of treasurer's books and records. (1) The books, accounts, and vouchers of the treasurer are at all times subject to the inspection and examination of the board of county commissioners and the grand jury. (2) The treasurer shall permit the department of administration and county clerk or the board of county commissioners to examine the treasurer's books and count the money in the treasury when they wish to make an examination or counting.

History: (1)En. Sec. 4370, Pol. C. 1895; re-en. Sec. 3006, Rev. C. 1907; re-en. Sec. 4770, R.C.M. 1921; Cal. Pol. C. Sec. 4164; re-en. Sec. 4770, R.C.M. 1935; Sec. 16-2624, R.C.M. 1947; (2)En. Sec. 4371, Pol. C. 1895; re-en. Sec. 3007, Rev. C. 1907; re-en. Sec. 4771, R.C.M. 1921; Cal. Pol. C. Sec. 4165; amd. Sec. 1, Ch. 124, L. 1935; re-en. Sec. 4771, R.C.M. 1935; amd. Sec. 71, Ch. 348, L. 1974; amd. Sec. 1, Ch. 61, L. 1975; amd. Sec. 30, Ch. 213, L. 1975; Sec. 16-2625, R.C.M. 1947; R.C.M. 1947, 16-2624, 16-2625(1); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 31, Ch. 483, L. 2001.



7-6-2115. Manner of settling accounts.

7-6-2115. Manner of settling accounts. (1) The treasurer shall settle accounts relating to the collection, care, and disbursement of public revenue with the county clerk on the first Monday of each month. For the purpose of making the settlements, the treasurer shall make out a statement, under oath, of the amount of money or other property received prior to the period of the settlement, the sources of the money or property, and the amount of payments or disbursements and to whom, with the amount remaining on hand. The treasurer shall, in the settlements, deposit all redeemed warrants and take the county clerk's receipt for the warrants. (2) The treasurer shall make a full settlement of all accounts with the county clerk, annually on the first Monday of January and in the presence of the county commissioners, who have control of the accounts.

History: En. Sec. 4360, Pol. C. 1895; re-en. Sec. 2996, Rev. C. 1907; re-en. Sec. 4760, R.C.M. 1921; Cal. Pol. C. Sec. 4154; re-en. Sec. 4760, R.C.M. 1935; R.C.M. 1947, 16-2611; amd. Sec. 476, Ch. 61, L. 2007.



7-6-2116. Receipt for money paid to county treasurer.

7-6-2116. Receipt for money paid to county treasurer. (1) Except as provided in subsection (2), when money is paid to the county treasurer, the treasurer shall issue a receipt, in triplicate, for the money, the original of which must be delivered to the person paying the money, the duplicate of which must be delivered to the county clerk, and the triplicate must be retained in the office. (2) When any money is paid to the county treasurer through the mail or by any electronic means, the treasurer shall issue receipts for the money. The original receipt must be retained in the treasurer's office, and a duplicate must be delivered to the county clerk. Upon request, the county treasurer shall issue a receipt to the person paying the money.

History: En. Sec. 4351, Pol. C. 1895; re-en. Sec. 2987, Rev. C. 1907; re-en. Sec. 4751, R.C.M. 1921; Cal. Pol. C. Sec. 4146; amd. Sec. 1, Ch. 92, L. 1923; re-en. Sec. 4751, R.C.M. 1935; R.C.M. 1947, 16-2602; amd. Sec. 1, Ch. 599, L. 1987; amd. Sec. 477, Ch. 61, L. 2007.



7-6-2117. Receipt of money from county attorney.

7-6-2117. Receipt of money from county attorney. (1) The county attorney shall, on the first Monday of January, April, July, and October in each year file with the county clerk an account, verified by oath, of all money received by the county attorney in an official capacity during the preceding 3 months and at the same time pay it over to the county treasurer. (2) If the county attorney refuses or neglects to account for and pay over money received as required by subsection (1), the county treasurer shall bring an action against the county attorney for the recovery of the money in the name of the county and may recover in the action, in addition to the amount received, 50% of the amount by way of damages.

History: (1)En. Sec. 4450, Pol. C. 1895; amd. Sec. 1, p. 76, L. 1899; re-en. Sec. 3052, Rev. C. 1907; re-en. Sec. 4819, R.C.M. 1921; Cal. Pol. C. Sec. 4256; amd. Sec. 1, Ch. 187, L. 1935; re-en. Sec. 4819, R.C.M. 1935; amd. Sec. 1, Ch. 17, L. 1965; Sec. 16-3101, R.C.M. 1947; (2)En. Sec. 4363, Pol. C. 1895; re-en. Sec. 2999, Rev. C. 1907; re-en. Sec. 4763, R.C.M. 1921; Cal. Pol. C. Sec. 4157; re-en. Sec. 4763, R.C.M. 1935; Sec. 16-2614, R.C.M. 1947; R.C.M. 1947, 16-2614, 16-3101(5); amd. Sec. 478, Ch. 61, L. 2007.



7-6-2118. Receipt of money from predecessor county treasurer.

7-6-2118. Receipt of money from predecessor county treasurer. A percentage may not be allowed to the treasurer on any money received from the treasurer's predecessor in office.

History: En. Sec. 4369, Pol. C. 1895; re-en. Sec. 3005, Rev. C. 1907; re-en. Sec. 4769, R.C.M. 1921; Cal. Pol. C. Sec. 4163; re-en. Sec. 4769, R.C.M. 1935; R.C.M. 1947, 16-2623(part); amd. Sec. 479, Ch. 61, L. 2007.



7-6-2119. through reserved.

7-6-2119 through 7-6-2130 reserved.



7-6-2131. Fees of county treasurer.

7-6-2131. Fees of county treasurer. The county treasurer shall receive the sum of $25 plus actual costs incurred for making and acknowledging a deed for property sold for delinquent taxes.

History: En. Sec. 1, p. 49, L. 1899; re-en. Sec. 3171, Rev. C. 1907; re-en. Sec. 4920, R.C.M. 1921; re-en. Sec. 4920, R.C.M. 1935; R.C.M. 1947, 25-234; amd. Sec. 1, Ch. 100, L. 1989.



7-6-2132. through reserved.

7-6-2132 through 7-6-2140 reserved.



7-6-2141. Coordination of state revenue collected by counties -- duties of department of administration.

7-6-2141. Coordination of state revenue collected by counties -- duties of department of administration. (1) The department of administration shall advise the counties concerning any questions involving collection of revenue on behalf of the state. The department shall prepare and distribute a county collections manual to county treasurers, setting forth the procedures and forms to be used by the counties in collecting revenue for the state. The manual must be revised at least biennially, with the manual and revisions being sent to each county treasurer. (2) State agencies receiving revenue collected by the counties shall coordinate the collection of revenue with the department. Necessary instructions or procedures must be submitted to the counties by state agencies through the department to provide coordination and ensure placement in the county collections manual.

History: En. Sec. 1, Ch. 369, L. 1987; amd. Sec. 32, Ch. 483, L. 2001.






Part 22. General Provisions Related to Counties

7-6-2201. Repealed.

7-6-2201. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 3821, Pol. C. 1895; re-en. Sec. 2594, Rev. C. 1907; amd. Sec. 1, Ch. 73, L. 1921; re-en. Sec. 518, R.C.M. 1921; re-en. Sec. 518, R.C.M. 1935; amd. Sec. 1, Ch. 121, L. 1953; amd. Sec. 1, Ch. 84, L. 1955; amd. Sec. 2, Ch. 127, L. 1961; amd. Sec. 1, Ch. 175, L. 1969; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 59-701(part); amd. Sec. 4, Ch. 252, L. 1979.



7-6-2202. Duties of county clerk related to finance.

7-6-2202. Duties of county clerk related to finance. (1) The county clerk shall draw warrants on the county treasury in favor of all persons entitled to the warrants in payment: (a) of all claims and demands chargeable against the county that have been legally examined, allowed, and ordered paid by the board of county commissioners; and (b) for all debts and demands against the county when the amounts are fixed by law and are not directed to be audited by some other person or tribunal. (2) The county clerk shall keep accounts current with the treasurer. When any person deposits with the county treasurer any money paid into the treasury, the county clerk must be furnished by the treasurer with a duplicate of the receipt issued to the person. The duplicate receipt must be filed in the office of the county clerk, and the county clerk shall charge the treasurer with the amount of the deposit. (3) The county clerk shall make the annual statement prescribed by the department of administration.

History: En. Sec. 4424, Pol. C. 1895; re-en. Sec. 3045, Rev. C. 1907; re-en. Sec. 4811, R.C.M. 1921; Cal. Pol. C. Sec. 4204; amd. Sec. 1, Ch. 79, L. 1923; re-en. Sec. 4811, R.C.M. 1935; R.C.M. 1947, 16-2917(part); amd. Sec. 5, Ch. 252, L. 1979; amd. Sec. 12, Ch. 430, L. 1995; amd. Sec. 48, Ch. 278, L. 2001; amd. Sec. 221(1), Ch. 483, L. 2001.



7-6-2203. Repealed.

7-6-2203. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 778, 5th Div. Comp. Stat. 1887; amd. Sec. 4294, Pol. C. 1895; re-en. Sec. 2953, Rev. C. 1907; re-en. Sec. 4814, R.C.M. 1921; amd. Sec. 1, Ch. 2, L. 1925; amd. Sec. 1, Ch. 106, L. 1927; re-en. Sec. 4814, R.C.M. 1935; amd. Sec. 72, Ch. 348, L. 1974; amd. Sec. 31, Ch. 213, L. 1975; R.C.M. 1947, 16-2924; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 1, Ch. 177, L. 1989; amd. Sec. 13, Ch. 430, L. 1995.



7-6-2204. Cash verification by county clerk.

7-6-2204. Cash verification by county clerk. The county clerk and recorder, at the close of business each month, shall count the cash in the office of the county treasurer and shall retain a copy of the counting in the county clerk's office.

History: En. Sec. 4371, Pol. C. 1895; re-en. Sec. 3007, Rev. C. 1907; re-en. Sec. 4771, R.C.M. 1921; Cal. Pol. C. Sec. 4165; amd. Sec. 1, Ch. 124, L. 1935; re-en. Sec. 4771, R.C.M. 1935; amd. Sec. 71, Ch. 348, L. 1974; amd. Sec. 1, Ch. 61, L. 1975; amd. Sec. 30, Ch. 213, L. 1975; R.C.M. 1947, 16-2625(2); amd. Sec. 480, Ch. 61, L. 2007.



7-6-2205. and reserved.

7-6-2205 through 7-6-2206 reserved.



7-6-2207. Deposit of nontax revenue.

7-6-2207. Deposit of nontax revenue. Except for nontax revenue earmarked for a specific fund, the county treasurer may deposit in the general fund any nontax revenue of $25 or less received by the county.

History: En. Sec. 1, Ch. 93, L. 1991.



7-6-2208. through reserved.

7-6-2208 through 7-6-2210 reserved.



7-6-2211. Repealed.

7-6-2211. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 1, Ch. 93, L. 1935; re-en. Sec. 4447.1, R.C.M. 1935; amd. Sec. 2, Ch. 33, L. 1973; amd. Sec. 36, Ch. 566, L. 1977; R.C.M. 1947, 16-808; amd. Sec. 40, Ch. 614, L. 1981; amd. Sec. 9, Ch. 220, L. 1985; amd. Sec. 14, Ch. 430, L. 1995.



7-6-2212. Repealed.

7-6-2212. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4257, Pol. C. 1895; re-en. Sec. 2922, Rev. C. 1907; re-en. Sec. 4632, R.C.M. 1921; amd. Sec. 1, Ch. 141, L. 1925; re-en. Sec. 4632, R.C.M. 1935; amd. Sec. 69, Ch. 348, L. 1974; amd. Sec. 27, Ch. 213, L. 1975; R.C.M. 1947, 16-2049; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 6, Ch. 179, L. 1995.



7-6-2213. Repealed.

7-6-2213. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4336, Pol. C. 1895; re-en. Sec. 2981, Rev. C. 1907; re-en. Sec. 4745, R.C.M. 1921; re-en. Sec. 4745, R.C.M. 1935; R.C.M. 1947, 16-2423; amd. Sec. 15, Ch. 430, L. 1995.



7-6-2214. Repealed.

7-6-2214. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4337, Pol. C. 1895; re-en. Sec. 2982, Rev. C. 1907; re-en. Sec. 4746, R.C.M. 1921; re-en. Sec. 4746, R.C.M. 1935; R.C.M. 1947, 16-2424.



7-6-2215. Repealed.

7-6-2215. Repealed. Sec. 1, Ch. 135, L. 1979.

History: En. Sec. 4338, Pol. C. 1895; re-en. Sec. 2983, Rev. C. 1907; re-en. Sec. 4747, R.C.M. 1921; re-en. Sec. 4747, R.C.M. 1935; R.C.M. 1947, 16-2425.



7-6-2216. Repealed.

7-6-2216. Repealed. Sec. 1, Ch. 135, L. 1979.

History: En. Sec. 4339, Pol. C. 1895; re-en. Sec. 2984, Rev. C. 1907; re-en. Sec. 4748, R.C.M. 1921; re-en. Sec. 4748, R.C.M. 1935; R.C.M. 1947, 16-2426.



7-6-2217. Administration of relief received from federal agencies.

7-6-2217. Administration of relief received from federal agencies. In any county where aid is received from the reconstruction finance corporation or any other similar agencies, the county commissioners of such county shall be authorized to employ the necessary help and incur such expenses as are necessary in the administration of such relief; and in so doing the board may appropriate such funds as are necessary from the general fund of said county. Such appropriation shall be held and deemed legal and valid notwithstanding the provisions of the budget act.

History: En. Sec. 1, Ch. 44, L. 1933; re-en. Sec. 4520.1, R.C.M. 1935; R.C.M. 1947, 16-1162.



7-6-2218. Repealed.

7-6-2218. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. 16-1185 by Sec. 1, Ch. 70, L. 1974; amd. Sec. 1, Ch. 75, L. 1975; R.C.M. 1947, 16-1185; amd. Sec. 1, Ch. 19, L. 1983.



7-6-2219. Repealed.

7-6-2219. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. 16-1186 by Sec. 1, Ch. 54, L. 1975; R.C.M. 1947, 16-1186.



7-6-2220. Repealed.

7-6-2220. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. 16-1187 by Sec. 2, Ch. 54, L. 1975; R.C.M. 1947, 16-1187.



7-6-2221. Repealed.

7-6-2221. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. 16-1188 by Sec. 3, Ch. 54, L. 1975; R.C.M. 1947, 16-1188; amd. Sec. 6, Ch. 252, L. 1979.



7-6-2222. and reserved.

7-6-2222 through 7-6-2223 reserved.



7-6-2224. Long-short cash account.

7-6-2224. Long-short cash account. A governing body of a county may create a cash over or short account consistent with accepted accounting practice.

History: En. Sec. 1, Ch. 204, L. 1993.



7-6-2225. County hard-rock mine trust account -- expenditure restrictions.

7-6-2225. County hard-rock mine trust account -- expenditure restrictions. (1) The governing body of a county receiving an allocation under 15-37-117(1)(e) shall establish a county hard-rock mine trust account. (2) Money received by a county pursuant to 15-37-117 or 90-6-331 must remain in the hard-rock mine trust account and may not be appropriated by the governing body until: (a) a mining operation has permanently ceased all mining-related activity; or (b) the number of persons employed full-time in mining activities by the mining operation is less than one-half of the average number of persons employed full-time in mining activities by the mining operation during the immediately preceding 5-year period. (3) If the circumstances described in subsection (2)(a) or (2)(b) occur, the governing body of the county shall allocate at least one-third of the funds proportionally to affected high school districts and elementary school districts in the county and may use the remaining funds in the hard-rock mine trust account to: (a) pay for outstanding capital project bonds or other expenses incurred prior to the end of mining activity or the reduction in the mining work force described in subsection (2)(b); (b) decrease property tax mill levies that are directly caused by the cessation or reduction of mining activity; (c) promote diversification and development of the economic base within the jurisdiction of a local government unit through assistance to existing business for retention and expansion or to assist new business; (d) attract new industry to the impact area; (e) provide cash incentives for expanding the employment base of the area impacted by the changes in mining activity described in subsection (2); or (f) provide grants or loans to other local government jurisdictions to assist with impacts caused by the changes in mining activity described in subsection (2). (4) Except as provided in subsection (3)(b), money held in the hard-rock mine trust account may not be considered as cash balance for the purpose of reducing mill levies. (5) Money in the hard-rock mine trust account must be invested as provided by law. Interest and income from the investment of funds in the account must be credited to the account.

History: En. Sec. 9, Ch. 672, L. 1989; amd. Sec. 5, Ch. 577, L. 1995; amd. Sec. 1, Ch. 144, L. 1999; amd. Sec. 1, Ch. 598, L. 2005.



7-6-2226. Metal mines license tax account.

7-6-2226. Metal mines license tax account. (1) The governing body of a county receiving tax collections under 15-37-117(1)(e) may establish a metal mines license tax account to be used to hold the collections. The governing body may hold money in the account for any time period considered appropriate by the governing body. Money held in the account may not be considered as cash balance for the purpose of reducing mill levies. (2) Money may be expended from the account as provided in 7-6-2225. (3) Money in the account must be invested as provided by law. Interest and income from the investment of the metal mines license tax account must be credited to the account.

History: En. Sec. 17, Ch. 672, L. 1989; amd. Sec. 6, Ch. 577, L. 1995; amd. Sec. 2, Ch. 144, L. 1999; amd. Sec. 2, Ch. 598, L. 2005.



7-6-2227. through reserved.

7-6-2227 through 7-6-2229 reserved.



7-6-2230. County land information account -- creation -- purposes -- uses.

7-6-2230. County land information account -- creation -- purposes -- uses. (1) The governing board of each county shall establish a county land information account. (2) The governing body of each county is responsible for deposits to and expenditures from the account. (3) Subject to the provisions of subsection (4), a county may use the funds in the county land information account: (a) for local geographic information system projects to meet the local operations needs of the county or a municipality within the county; (b) for local land information data collection, maintenance, and dissemination projects; (c) for intergovernmental or interagency geographic information system and land information data collection, maintenance, or dissemination projects with any other county, city, state, federal, or Indian tribal agency; or (d) as matching funds for other state, federal, private, or other fund sources to accomplish the purposes of this section. (4) (a) Except as provided in subsection (4)(b), use of funds in the county land information accounts must comply with applicable, existing state standards for the geographic information system and land information. (b) A county may, upon approval of the county governing board, use funds in the county land information account for projects that collect, maintain, disseminate, or otherwise use the geographic information system or land information for which state standards do not exist. (5) Funds deposited to and expended from the county land information account are subject to audit pursuant to Title 2, chapter 7, part 5.

History: En. Sec. 11, Ch. 135, L. 2005.






Part 23. County Budget Law (Repealed)

7-6-2301. Repealed.

7-6-2301. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 9, Ch. 148, L. 1929; re-en. Sec. 4613.9, R.C.M. 1935; R.C.M. 1947, 16-1910; amd. Sec. 29, Ch. 575, L. 1981.



7-6-2302. Repealed.

7-6-2302. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 8, Ch. 148, L. 1929; re-en. Sec. 4613.8, R.C.M. 1935; amd. Sec. 67, Ch. 348, L. 1974; amd. Sec. 26, Ch. 213, L. 1975; R.C.M. 1947, 16-1909; amd. Sec. 7, Ch. 252, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 30, Ch. 575, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 16, Ch. 430, L. 1995.



7-6-2303. Repealed.

7-6-2303. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 10, Ch. 148, L. 1929; re-en. Sec. 4613.10, R.C.M. 1935; R.C.M. 1947, 16-1911; amd. Sec. 31, Ch. 575, L. 1981.



7-6-2304. through reserved.

7-6-2304 through 7-6-2310 reserved.



7-6-2311. Repealed.

7-6-2311. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 1, Ch. 148, L. 1929; re-en. Sec. 4613.1, R.C.M. 1935; amd. Sec. 1, Ch. 48, L. 1947; amd. Sec. 63, Ch. 348, L. 1974; amd. Sec. 22, Ch. 213, L. 1975; R.C.M. 1947, 16-1901(part); amd. Sec. 1, Ch. 405, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 17, Ch. 430, L. 1995.



7-6-2312. Repealed.

7-6-2312. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 1, Ch. 148, L. 1929; re-en. Sec. 4613.1, R.C.M. 1935; amd. Sec. 1, Ch. 48, L. 1947; amd. Sec. 63, Ch. 348, L. 1974; amd. Sec. 22, Ch. 213, L. 1975; R.C.M. 1947, 16-1901(part); amd. Sec. 18, Ch. 430, L. 1995.



7-6-2313. Repealed.

7-6-2313. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 2, Ch. 148, L. 1929; re-en. Sec. 4613.2, R.C.M. 1935; amd. Sec. 64, Ch. 348, L. 1974; amd. Sec. 23, Ch. 213, L. 1975; R.C.M. 1947, 16-1902(1), (4); amd. Sec. 2, Ch. 405, L. 1979.



7-6-2314. Repealed.

7-6-2314. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 2, Ch. 148, L. 1929; re-en. Sec. 4613.2, R.C.M. 1935; amd. Sec. 64, Ch. 348, L. 1974; amd. Sec. 23, Ch. 213, L. 1975; R.C.M. 1947, 16-1902(2), (3); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 19, Ch. 430, L. 1995.



7-6-2315. Repealed.

7-6-2315. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 3, Ch. 148, L. 1929; re-en. Sec. 4613.3, R.C.M. 1935; amd. Sec. 2, Ch. 48, L. 1947; amd. Sec. 65, Ch. 348, L. 1974; amd. Sec. 24, Ch. 213, L. 1975; R.C.M. 1947, 16-1903(part); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 1, Ch. 201, L. 1985; amd. Sec. 1, Ch. 206, L. 1985; amd. Sec. 20, Ch. 430, L. 1995.



7-6-2316. Repealed.

7-6-2316. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 3, Ch. 148, L. 1929; re-en. Sec. 4613.3, R.C.M. 1935; amd. Sec. 2, Ch. 48, L. 1947; amd. Sec. 65, Ch. 348, L. 1974; amd. Sec. 24, Ch. 213, L. 1975; R.C.M. 1947, 16-1903(part); amd. Sec. 8, Ch. 252, L. 1979; amd. Sec. 2, Ch. 206, L. 1985; amd. Sec. 1, Ch. 84, L. 1989; amd. Sec. 21, Ch. 430, L. 1995.



7-6-2317. Repealed.

7-6-2317. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4, Ch. 148, L. 1929; re-en. Sec. 4613.4, R.C.M. 1935; amd. Sec. 1, Ch. 98, L. 1937; amd. Sec. 1, Ch. 220, L. 1963; amd. Sec. 1, Ch. 178, L. 1969; amd. Sec. 1, Ch. 5, 2nd Ex. L. 1971; amd. Sec. 1, Ch. 261, L. 1974; amd. Sec. 66, Ch. 348, L. 1974; amd. Sec. 25, Ch. 213, L. 1975; R.C.M. 1947, 16-1904(1); amd. Sec. 9, Ch. 252, L. 1979; amd. Sec. 2, Ch. 84, L. 1989; amd. Sec. 22, Ch. 430, L. 1995; amd. Sec. 11, Ch. 51, L. 1999.



7-6-2318. Repealed.

7-6-2318. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4, Ch. 148, L. 1929; re-en. Sec. 4613.4, R.C.M. 1935; amd. Sec. 1, Ch. 98, L. 1937; amd. Sec. 1, Ch. 220, L. 1963; amd. Sec. 1, Ch. 178, L. 1969; amd. Sec. 1, Ch. 5, 2nd Ex. L. 1971; amd. Sec. 1, Ch. 261, L. 1974; amd. Sec. 66, Ch. 348, L. 1974; amd. Sec. 25, Ch. 213, L. 1975; R.C.M. 1947, 16-1904(2); amd. Sec. 23, Ch. 430, L. 1995.



7-6-2319. Repealed.

7-6-2319. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4, Ch. 148, L. 1929; re-en. Sec. 4613.4, R.C.M. 1935; amd. Sec. 1, Ch. 98, L. 1937; amd. Sec. 1, Ch. 220, L. 1963; amd. Sec. 1, Ch. 178, L. 1969; amd. Sec. 1, Ch. 5, 2nd Ex. L. 1971; amd. Sec. 1, Ch. 261, L. 1974; amd. Sec. 66, Ch. 348, L. 1974; amd. Sec. 25, Ch. 213, L. 1975; R.C.M. 1947, 16-1904(3); amd. Sec. 24, Ch. 430, L. 1995; amd. Sec. 12, Ch. 584, L. 1999.



7-6-2320. Repealed.

7-6-2320. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4, Ch. 148, L. 1929; re-en. Sec. 4613.4, R.C.M. 1935; amd. Sec. 1, Ch. 98, L. 1937; amd. Sec. 1, Ch. 220, L. 1963; amd. Sec. 1, Ch. 178, L. 1969; amd. Sec. 1, Ch. 5, 2nd Ex. L. 1971; amd. Sec. 1, Ch. 261, L. 1974; amd. Sec. 66, Ch. 348, L. 1974; amd. Sec. 25, Ch. 213, L. 1975; R.C.M. 1947, 16-1904(5); amd. Sec. 1, Ch. 702, L. 1983; amd. Sec. 25, Ch. 430, L. 1995.



7-6-2321. Repealed.

7-6-2321. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4, Ch. 148, L. 1929; re-en. Sec. 4613.4, R.C.M. 1935; amd. Sec. 1, Ch. 98, L. 1937; amd. Sec. 1, Ch. 220, L. 1963; amd. Sec. 1, Ch. 178, L. 1969; amd. Sec. 1, Ch. 5, 2nd Ex. L. 1971; amd. Sec. 1, Ch. 261, L. 1974; amd. Sec. 66, Ch. 348, L. 1974; amd. Sec. 25, Ch. 213, L. 1975; R.C.M. 1947, 16-1904(6); amd. Sec. 1, Ch. 726, L. 1985; amd. Sec. 3, Ch. 26, Sp. L. June 1986; amd. Sec. 3, Ch. 84, L. 1989; amd. Sec. 26, Ch. 430, L. 1995; amd. Sec. 13, Ch. 584, L. 1999.



7-6-2322. Repealed.

7-6-2322. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4, Ch. 148, L. 1929; re-en. Sec. 4613.4, R.C.M. 1935; amd. Sec. 1, Ch. 98, L. 1937; amd. Sec. 1, Ch. 220, L. 1963; amd. Sec. 1, Ch. 178, L. 1969; amd. Sec. 1, Ch. 5, 2nd Ex. L. 1971; amd. Sec. 1, Ch. 261, L. 1974; amd. Sec. 66, Ch. 348, L. 1974; amd. Sec. 25, Ch. 213, L. 1975; R.C.M. 1947, 16-1904(7); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983.



7-6-2323. Repealed.

7-6-2323. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 5, Ch. 148, L. 1929; re-en. Sec. 4613.5, R.C.M. 1935; R.C.M. 1947, 16-1906(part); amd. Sec. 1, Ch. 230, L. 1987; amd. Sec. 1, Ch. 194, L. 1991.



7-6-2324. Repealed.

7-6-2324. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 5, Ch. 148, L. 1929; re-en. Sec. 4613.5, R.C.M. 1935; R.C.M. 1947, 16-1906(part); amd. Sec. 1, Ch. 275, L. 1979; amd. Sec. 2, Ch. 702, L. 1983; amd. Sec. 27, Ch. 430, L. 1995.



7-6-2325. Repealed.

7-6-2325. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 5, Ch. 148, L. 1929; re-en. Sec. 4613.5, R.C.M. 1935; R.C.M. 1947, 16-1906(part); amd. Sec. 1, Ch. 484, L. 1985; amd. Sec. 28, Ch. 430, L. 1995.



7-6-2326. Repealed.

7-6-2326. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4, Ch. 148, L. 1929; re-en. Sec. 4613.4, R.C.M. 1935; amd. Sec. 1, Ch. 98, L. 1937; amd. Sec. 1, Ch. 220, L. 1963; amd. Sec. 1, Ch. 178, L. 1969; amd. Sec. 1, Ch. 5, 2nd Ex. L. 1971; amd. Sec. 1, Ch. 261, L. 1974; amd. Sec. 66, Ch. 348, L. 1974; amd. Sec. 25, Ch. 213, L. 1975; R.C.M. 1947, 16-1904(4); amd. Sec. 7, Ch. 349, L. 1985.



7-6-2327. Repealed.

7-6-2327. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 5, Ch. 148, L. 1929; re-en. Sec. 4613.5, R.C.M. 1935; R.C.M. 1947, 16-1906(part).



7-6-2328. Repealed.

7-6-2328. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 5, Ch. 148, L. 1929; re-en. Sec. 4613.5, R.C.M. 1935; R.C.M. 1947, 16-1906(part).



7-6-2329. Repealed.

7-6-2329. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 1, Ch. 170, L. 1943; re-en. Sec. 4613.4A, R.C.M. 1935; R.C.M. 1947, 16-1905.



7-6-2330. Repealed.

7-6-2330. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 6, Ch. 148, L. 1929; re-en. Sec. 4613.6, R.C.M. 1935; amd. Sec. 2, Ch. 170, L. 1943; amd. Sec. 1, Ch. 159, L. 1953; amd. Sec. 1, Ch. 148, L. 1955; amd. Sec. 1, Ch. 194, L. 1963; R.C.M. 1947, 16-1907(8); amd. Sec. 29, Ch. 430, L. 1995.



7-6-2331. Repealed.

7-6-2331. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 7, Ch. 148, L. 1929; re-en. Sec. 4613.7, R.C.M. 1935; R.C.M. 1947, 16-1908; amd. Sec. 1, Ch. 168, L. 1989; amd. Sec. 30, Ch. 430, L. 1995.



7-6-2332. through reserved.

7-6-2332 through 7-6-2334 reserved.



7-6-2335. Repealed.

7-6-2335. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 1, Ch. 86, L. 1999.



7-6-2336. through reserved.

7-6-2336 through 7-6-2340 reserved.



7-6-2341. Repealed.

7-6-2341. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 6, Ch. 148, L. 1929; re-en. Sec. 4613.6, R.C.M. 1935; amd. Sec. 2, Ch. 170, L. 1943; amd. Sec. 1, Ch. 159, L. 1953; amd. Sec. 1, Ch. 148, L. 1955; amd. Sec. 1, Ch. 194, L. 1963; R.C.M. 1947, 16-1907(part).



7-6-2342. Repealed.

7-6-2342. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 6, Ch. 148, L. 1929; re-en. Sec. 4613.6, R.C.M. 1935; amd. Sec. 2, Ch. 170, L. 1943; amd. Sec. 1, Ch. 159, L. 1953; amd. Sec. 1, Ch. 148, L. 1955; amd. Sec. 1, Ch. 194, L. 1963; R.C.M. 1947, 16-1907(part); amd. Sec. 10, Ch. 252, L. 1979; amd. Sec. 8, Ch. 349, L. 1985.



7-6-2343. Repealed.

7-6-2343. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 6, Ch. 148, L. 1929; re-en. Sec. 4613.6, R.C.M. 1935; amd. Sec. 2, Ch. 170, L. 1943; amd. Sec. 1, Ch. 159, L. 1953; amd. Sec. 1, Ch. 148, L. 1955; amd. Sec. 1, Ch. 194, L. 1963; R.C.M. 1947, 16-1907(part); amd. Sec. 11, Ch. 252, L. 1979.



7-6-2344. Repealed.

7-6-2344. Repealed. Sec. 1, Ch. 104, L. 1995.

History: En. Sec. 6, Ch. 148, L. 1929; re-en. Sec. 4613.6, R.C.M. 1935; amd. Sec. 2, Ch. 170, L. 1943; amd. Sec. 1, Ch. 159, L. 1953; amd. Sec. 1, Ch. 148, L. 1955; amd. Sec. 1, Ch. 194, L. 1963; R.C.M. 1947, 16-1907(part); amd. Sec. 12, Ch. 252, L. 1979; amd. Sec. 387, Ch. 571, L. 1979.



7-6-2345. Repealed.

7-6-2345. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 6, Ch. 148, L. 1929; re-en. Sec. 4613.6, R.C.M. 1935; amd. Sec. 2, Ch. 170, L. 1943; amd. Sec. 1, Ch. 159, L. 1953; amd. Sec. 1, Ch. 148, L. 1955; amd. Sec. 1, Ch. 194, L. 1963; R.C.M. 1947, 16-1907(6), (7).



7-6-2346. and reserved.

7-6-2346 through 7-6-2347 reserved.



7-6-2348. Repealed.

7-6-2348. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 1, Ch. 347, L. 1991; amd. Sec. 1, Ch. 169, L. 1993.



7-6-2349. and reserved.

7-6-2349 through 7-6-2350 reserved.



7-6-2351. Repealed.

7-6-2351. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 1, Ch. 692, L. 1979; amd. Sec. 2, Ch. 254, L. 1983; amd. Sec. 3, Ch. 206, L. 1985.



7-6-2352. Repealed.

7-6-2352. Repealed. Sec. 61, Ch. 278, L. 2001; secs. 52(1), 63(3), Ch. 585, L. 2001.

History: En. Sec. 2, Ch. 692, L. 1979; amd. Sec. 1, Ch. 465, L. 1981; amd. Secs. 1, 2, Ch. 254, L. 1983; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 6, Ch. 680, L. 1985; amd. Sec. 2, Ch. 416, L. 1987; amd. Sec. 20, Ch. 489, L. 1991; amd. Sec. 6, Ch. 704, L. 1991; amd. Sec. 2, Ch. 330, L. 1993.






Part 24. County Auditor and Claims Against County

7-6-2401. Creation of office of county auditor.

7-6-2401. Creation of office of county auditor. (1) The office of county auditor exists in all counties having a population in excess of 15,000. (2) County commissioners in counties to which subsection (1) does not apply may create a county auditor's position, either as a full-time or a part-time position or in combination with another position pursuant to 7-4-2301. (3) The provisions of 7-6-2403 through 7-6-2412 do not apply to counties that do not have county auditors.

History: En. Sec. 1, p. 227, L. 1891; re-en. Sec. 4560, Pol. C. 1895; re-en. Sec. 3100, Rev. C. 1907; re-en. Sec. 4824, R.C.M. 1921; amd. Sec. 1, Ch. 117, L. 1923; re-en. Sec. 4824, R.C.M. 1935; amd. Sec. 1, Ch. 52, L. 1961; R.C.M. 1947, 16-3201(part); amd. Sec. 13, Ch. 252, L. 1979; amd. Sec. 1, Ch. 145, L. 2003; amd. Sec. 17, Ch. 128, L. 2011.



7-6-2402. Repealed.

7-6-2402. Repealed. Sec. 2, Ch. 145, L. 2003.

History: En. Sec. 2, p. 227, L. 1891; re-en. Sec. 4561, Pol. C. 1895; re-en. Sec. 3101, Rev. C. 1907; re-en. Sec. 4825, R.C.M. 1921; re-en. Sec. 4825, R.C.M. 1935; amd. Sec. 3, Ch. 423, L. 1971; amd. Sec. 10, Ch. 100, L. 1973; amd. Sec. 1, Ch. 187, L. 1973; R.C.M. 1947, 16-3203(part); amd. Sec. 14, Ch. 252, L. 1979.



7-6-2403. Qualifications of county auditor.

7-6-2403. Qualifications of county auditor. A person is not eligible to serve in the office of county auditor of any county unless the person is of voting age and has been a resident of the county for which the person is elected or appointed for at least 2 years preceding election or appointment.

History: En. Sec. 2, p. 227, L. 1891; re-en. Sec. 4561, Pol. C. 1895; re-en. Sec. 3101, Rev. C. 1907; re-en. Sec. 4825, R.C.M. 1921; re-en. Sec. 4825, R.C.M. 1935; amd. Sec. 3, Ch. 423, L. 1971; amd. Sec. 10, Ch. 100, L. 1973; amd. Sec. 1, Ch. 187, L. 1973; R.C.M. 1947, 16-3203(part); amd. Sec. 15, Ch. 252, L. 1979; amd. Sec. 481, Ch. 61, L. 2007.



7-6-2404. Oath of office.

7-6-2404. Oath of office. Any person who shall be elected or appointed to the office of county auditor shall, before entering upon the duties of said office, take and subscribe such constitutional oath as is required of other county officers.

History: En. Sec. 3, p. 228, L. 1891; re-en. Sec. 4562, Pol. C. 1895; re-en. Sec. 3102, Rev. C. 1907; re-en. Sec. 4826, R.C.M. 1921; re-en. Sec. 4826, R.C.M. 1935; amd. Sec. 9, Ch. 68, L. 1967; amd. Sec. 3, Ch. 7, L. 1973; R.C.M. 1947, 16-3204.



7-6-2405. Location of office.

7-6-2405. Location of office. The county auditor shall keep the auditor's principal office at the county seat of the county for which elected or appointed.

History: En. Sec. 4, p. 228, L. 1891; re-en. Sec. 4563, Pol. C. 1895; re-en. Sec. 3103, Rev. C. 1907; re-en. Sec. 4827, R.C.M. 1921; re-en. Sec. 4827, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1965; R.C.M. 1947, 16-3205(part); amd. Sec. 482, Ch. 61, L. 2007.



7-6-2406. Compensation of auditor.

7-6-2406. Compensation of auditor. The county auditor receives the annual compensation provided by law, payable monthly by warrants drawn on the treasury of the county, and may not receive other compensation or emolument for any service rendered or performed, except actual expenses for living and traveling whenever the duties of office require the auditor's presence at any place in the county other than the county seat, and then only after the travel has been ordered and advised by the board of county commissioners.

History: En. Sec. 4, p. 228, L. 1891; re-en. Sec. 4563, Pol. C. 1895; re-en. Sec. 3103, Rev. C. 1907; re-en. Sec. 4827, R.C.M. 1921; re-en. Sec. 4827, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1965; R.C.M. 1947, 16-3205(part); amd. Sec. 16, Ch. 252, L. 1979; amd. Sec. 483, Ch. 61, L. 2007.



7-6-2407. Examination and investigation of claims.

7-6-2407. Examination and investigation of claims. (1) It is the duty of persons holding claims against any county having a county auditor to present the claims to the county auditor, who shall investigate and examine all claims presented. (2) (a) Within 30 days of receipt of a claim in the office of the county auditor, the county auditor shall approve the claim, disapprove the claim, or notify the board of county commissioners, the claimant, and any affected county elected officials or department heads in writing that the claim requires further investigation. (b) Further investigation of a claim must be completed and an approval or disapproval of payment of the claim must be issued within 60 days from the date that the county auditor provides the written notification required in subsection (2)(a). (3) (a) The county auditor shall report approved claims to the board of county commissioners at its regular meeting after investigations into the claims have been completed. (b) The county auditor shall keep a complete record of all claims submitted and investigations and examinations of the claims. (4) In all counties having a county auditor: (a) all bills, claims, accounts, or charges for materials of any kind or nature that may be purchased by and on behalf of the county by any of the county officers or contracted for by the county commissioners must be investigated, examined, and inspected by the county auditor, who shall approve or disapprove payment of the claims before any warrant for the payment of the claims may be drawn; (b) a claim against the county may not be paid or a warrant drawn for the claim unless the claim has the approval of the county auditor. If the county auditor disapproves payment of a claim: (i) the auditor shall, within 5 days of the disapproval, provide written documentation to the board of county commissioners, the claimant, and any affected county elected officials or department heads specifying the reasons for the disapproval; (ii) the auditor shall, within 15 days of the disapproval, present documentation and testimony in support of the disapproval of the claim to the board of county commissioners in a public hearing at a properly noticed and regularly scheduled meeting of the board of county commissioners; and (iii) the board of county commissioners may order the payment of the claim by a majority vote at a regular board meeting. If a majority of the board orders payment of the disapproved claim, the county auditor may appeal the decision to the district court within 7 working days. If the board's decision is not appealed within the required 7-day period, the claim must be paid.

History: En. Sec. 7, p. 229, L. 1891; re-en. Sec. 4566, Pol. C. 1895; re-en. Sec. 3106, Rev. C. 1907; re-en. Sec. 4830, R.C.M. 1921; re-en. Sec. 4830, R.C.M. 1935; R.C.M. 1947, 16-3208; amd. Sec. 1, Ch. 371, L. 2003.



7-6-2408. Auditor's powers related to investigations.

7-6-2408. Auditor's powers related to investigations. (1) The county auditors are hereby authorized to administer any oath or affirmation rendered necessary to the performance of the duties of their respective offices. (2) The county auditors shall have power to issue process and compel the attendance of witnesses before them and examine any matter they may deem necessary. Any witness attending before such auditor shall receive the same fees and mileage as witnesses attending before justices of the peace in trial or examinations in criminal cases.

History: En. Sec. 5, p. 228, L. 1891; re-en. Sec. 4564, Pol. C. 1895; re-en. Sec. 3104, Rev. C. 1907; re-en. Sec. 4828, R.C.M. 1921; re-en. Sec. 4828, R.C.M. 1935; R.C.M. 1947, 16-3206.



7-6-2409. Examination of county books and accounts.

7-6-2409. Examination of county books and accounts. (1) It is the duty of the county auditor to examine the books and accounts of the county treasurer, the county clerk and recorder, the sheriff, the clerk of the district court, and all other county and township officers within 15 days prior to the first regular session of the board of county commissioners in March, June, September, and December of each year unless a longer time is granted to the auditor by the board. (2) The quarterly report shall contain a full and complete statement of the money received and disbursed by each of the officers since the last examination and report. For the purpose of this section, the county auditor has free access to all books and papers in each of the offices.

History: En. Sec. 9, p. 230, L. 1891; re-en. Sec. 4568, Pol. C. 1895; re-en. Sec. 3108, Rev. C. 1907; re-en. Sec. 4832, R.C.M. 1921; re-en. Sec. 4832, R.C.M. 1935; R.C.M. 1947, 16-3210; amd. Sec. 17, Ch. 252, L. 1979.



7-6-2410. Maintenance of records.

7-6-2410. Maintenance of records. The county auditor shall carefully preserve all documents, books, records, and other papers required to be kept in the auditor's office. Each county auditor, on leaving office, shall deliver over to the successor in office all documents, books, records, and property in the office belonging to the county.

History: En. Sec. 6, p. 229, L. 1891; re-en. Sec. 4565, Pol. C. 1895; re-en. Sec. 3105, Rev. C. 1907; re-en. Sec. 4829, R.C.M. 1921; re-en. Sec. 4829, R.C.M. 1935; R.C.M. 1947, 16-3207; amd. Sec. 484, Ch. 61, L. 2007.



7-6-2411. List of claims allowed or rejected.

7-6-2411. List of claims allowed or rejected. The county clerk and recorder shall return to the county auditor, within 10 days after the adjournment of each session of the board of county commissioners, a list of the claims allowed or rejected, either in whole or in part, by them. This list must be recorded by the auditor in a book kept for that purpose and carefully preserved in the auditor's office.

History: En. Sec. 8, p. 230, L. 1891; re-en. Sec. 4567, Pol. C. 1895; re-en. Sec. 3107, Rev. C. 1907; re-en. Sec. 4831, R.C.M. 1921; re-en. Sec. 4831, R.C.M. 1935; R.C.M. 1947, 16-3209; amd. Sec. 485, Ch. 61, L. 2007.



7-6-2412. Other duties of auditor.

7-6-2412. Other duties of auditor. (1) Subject to the requirements of subsection (2), the county auditor shall perform other duties, clerical or otherwise, as directed by the county commissioners. (2) A reasonable amount of time must be allowed the county auditor for the performance of the duties set forth in this part.

History: En. Sec. 11, p. 231, L. 1891; re-en. Sec. 4570, Pol. C. 1895; re-en. Sec. 3110, Rev. C. 1907; re-en. Sec. 4834, R.C.M. 1921; re-en. Sec. 4834, R.C.M. 1935; R.C.M. 1947, 16-3212; amd. Sec. 486, Ch. 61, L. 2007.



7-6-2413. Limitation on number of deputy county auditors.

7-6-2413. Limitation on number of deputy county auditors. A county auditor may not have more than one deputy.

History: En. Sec. 2, Ch. 75, L. 1905; re-en. Sec. 3128, Rev. C. 1907; re-en. Sec. 4880, R.C.M. 1921; re-en. Sec. 4880, R.C.M. 1935; amd. Sec. 1, Ch. 97, L. 1939; amd. Sec. 2, Ch. 87, L. 1943; amd. Sec. 7, Ch. 391, L. 1973; R.C.M. 1947, 16-3706(part); amd. Sec. 18, Ch. 128, L. 2011.



7-6-2414. through reserved.

7-6-2414 through 7-6-2420 reserved.



7-6-2421. Presentation of claims against county.

7-6-2421. Presentation of claims against county. (1) An account may not be allowed by the board unless the account is made out in separate items, with the nature of each item stated. If the claim is for official services for which specified fees are not fixed by law, the time actually and necessarily devoted to the services must be stated. An account may not be passed upon by the board unless made out as prescribed in this section and filed by the clerk prior to the session at which it is asked to be heard. (2) Each claim against the county, except claims arising from injury to a person or property, that are limited under provisions of Title 2, chapter 9, parts 1 through 3, must be presented within 1 year after the last item accrued. (3) A county officer may not, except for the officer's own service, present any claim, account, or demand for allowance against the county or in any way advocate the relief asked on the claim or demand made by another.

History: Ap. p. Sec. 4287, Pol. C. 1895; re-en. Sec. 2946, Rev. C. 1907; re-en. Sec. 4609, R.C.M. 1921; Cal. Pol. C. Sec. 4073; re-en. Sec. 4609, R.C.M. 1935; Sec. 16-1807, R.C.M. 1947; Ap. p. Sec. 23, p. 503, Bannack Stat.; re-en. Sec. 23, p. 437, Cod. Stat. 1871; amd. Sec. 1, p. 63, L. 1874; re-en. Sec. 357, 5th Div. Rev. Stat. 1879; re-en. Sec. 762, 5th Div. Comp. Stat. 1887; amd. Sec. 4286, Pol. C. 1895; re-en. Sec. 2945, Rev. C. 1907; re-en. Sec. 4605, R.C.M. 1921; Cal. Pol. C. Sec. 4072; re-en. Sec. 4605, R.C.M. 1935; amd. Sec. 1, Ch. 56, L. 1957; amd. Sec. 2, Ch. 234, L. 1977; Sec. 16-1802, R.C.M. 1947; Ap.p. Sec. 4285, Pol. C. 1895; re-en. Sec. 2944, Rev. C. 1907; re-en. Sec. 4604, R.C.M. 1921; Cal. Pol. C. Sec. 4071; re-en. Sec. 4604, R.C.M. 1935; Sec. 16-1801, R.C.M. 1947; Ap.p. Sec. 4366, Pol. C. 1895; re-en. Sec. 3002, Rev. C. 1907; re-en. Sec. 4766, R.C.M. 1921; Cal. Pol. C. Sec. 4160; re-en. Sec. 4766, R.C.M. 1935; Sec. 16-2617, R.C.M. 1947; R.C.M. 1947, 16-1801(part), 16-1802, 16-1807, 16-2617; amd. Sec. 1, Ch. 225, L. 1979; amd. Sec. 18, Ch. 252, L. 1979; amd. Sec. 3, Ch. 257, L. 2001.



7-6-2422. Opposition to claims.

7-6-2422. Opposition to claims. Any resident or taxpayer of the county may appear before the board and oppose the allowance of any claim or demand made against the county.

History: En. Sec. 4285, Pol. C. 1895; re-en. Sec. 2944, Rev. C. 1907; re-en. Sec. 4604, R.C.M. 1921; Cal. Pol. C. Sec. 4071; re-en. Sec. 4604, R.C.M. 1935; R.C.M. 1947, 16-1801(part); amd. Sec. 19, Ch. 252, L. 1979.



7-6-2423. Procedure for claims by county commissioners.

7-6-2423. Procedure for claims by county commissioners. All claims against the county presented by members of the board for per diem and mileage or other service rendered by them must be verified as other claims and must state that the service has been actually rendered.

History: En. Sec. 4293, Pol. C. 1895; re-en. Sec. 2952, Rev. C. 1907; re-en. Sec. 4607, R.C.M. 1921; Cal. Pol. C. Sec. 4082; re-en. Sec. 4607, R.C.M. 1935; R.C.M. 1947, 16-1805.



7-6-2424. Appeal of decision concerning claim.

7-6-2424. Appeal of decision concerning claim. (1) Whenever a claim against a county is disallowed in whole or in part or whenever a taxpayer or resident of the county is not satisfied with an allowance made by the board, the claimant, taxpayer, or resident may appeal from the decision of the board to the district court for the county. A written notice of appeal must be served on the clerk of the board within 30 days after the making of the decision or allowance, and a bond must be executed to the county, with surety to be approved by the clerk of the board, conditioned to prosecute the appeal to effect and to pay all costs that may be adjudged against the appellant. (2) The clerk of the board, upon an appeal being taken, shall immediately give notice to the county attorney and shall make out a return of the proceedings in the matter before the board, with its decision on the matter, and file the return, together with the bond and all the papers in the matter in the clerk's possession, with the clerk of the district court. (3) The appeal must be entered, tried, and determined the same as appeals from justices' courts, and costs are awarded in the same manner.

History: (1)En. Sec. 25, p. 503, Bannack Stat.; re-en. Sec. 25, p. 437, Cod. Stat. 1871; amd. Sec. 2, p. 63, L. 1874; re-en. Sec. 359, 5th Div. Rev. Stat. 1879; re-en. Sec. 764, 5th Div. Comp. Stat. 1887; amd. Sec. 4288, Pol. C. 1895; re-en. Sec. 2947, Rev. C. 1907; re-en. Sec. 4610, R.C.M. 1921; Cal. Pol. C. Sec. 4075; re-en. Sec. 4610, R.C.M. 1935; Sec. 16-1808, R.C.M. 1947; (2), (3)En. Sec. 26, p. 504, Bannack Stat.; re-en. Sec. 26, p. 437, Cod. Stat. 1871; re-en. Sec. 360, 5th Div. Rev. Stat. 1879; re-en. Sec. 765, 5th Div. Comp. Stat. 1887; amd. Sec. 4289, Pol. C. 1895; re-en. Sec. 2948, Rev. C. 1907; re-en. Sec. 4611, R.C.M. 1921; re-en. Sec. 4611, R.C.M. 1935; Sec. 16-1809, R.C.M. 1947; R.C.M. 1947, 16-1808, 16-1809; amd. Sec. 20, Ch. 252, L. 1979; amd. Sec. 487, Ch. 61, L. 2007.



7-6-2425. Auditing of county charges.

7-6-2425. Auditing of county charges. Accounts for county charges of every description must be presented to the board of county commissioners to be audited as prescribed in 7-6-2421, 7-6-2429, and 7-6-2430.

History: En. Sec. 4680, Pol. C. 1895; re-en. Sec. 3198, Rev. C. 1907; re-en. Sec. 4951, R.C.M. 1921; Cal. Pol. C. Sec. 4343; amd. Sec. 1, Ch. 19, L. 1935; re-en. Sec. 4951, R.C.M. 1935; R.C.M. 1947, 16-3801.



7-6-2426. Enumeration of county charges.

7-6-2426. Enumeration of county charges. (1) The following are county charges: (a) charges incurred against the county by virtue of any provision of this title; (b) all expenses necessarily incurred by the county attorney in criminal cases arising within the county, except as provided in subsection (2); (c) the salary and actual expenses for traveling, when on official duty, allowed by law to sheriffs and the compensation allowed by law to constables for executing process on persons charged with criminal offenses; (d) the board of prisoners confined in jail; (e) the accounts of the coroner of the county for services that are provided by law; (f) all charges and accounts for services rendered by any justice of the peace for services in the examination or trial of persons charged with crime as provided for by law; (g) the necessary expenses incurred in the support of county hospitals and poorfarms and in the support of the indigent sick and the otherwise dependent poor whose support is chargeable to the county; (h) the contingent expenses necessarily incurred for the use and benefit of the county; (i) every other sum directed by law to be raised for any county purpose under the direction of the board of county commissioners or declared to be a county charge. (2) The costs of subsection (1)(b) arising from the criminal prosecution of escape or of an offense committed in the state prison must be paid as provided in 53-30-110.

History: En. Sec. 4681, Pol. C. 1895; re-en. Sec. 3199, Rev. C. 1907; re-en. Sec. 4952, R.C.M. 1921; Cal. Pol. C. Sec. 4344; re-en. Sec. 4952, R.C.M. 1935; amd. Sec. 3, Ch. 420, L. 1971; amd. Sec. 1, Ch. 72, L. 1975; R.C.M. 1947, 16-3802(1); amd. Sec. 7, Ch. 680, L. 1985; amd. Sec. 22, Ch. 585, L. 2001; amd. Sec. 20, Ch. 449, L. 2005; amd. Sec. 1, Ch. 45, L. 2009.



7-6-2427. Repealed.

7-6-2427. Repealed. Secs. 52(1), 63(3), Ch. 585, L. 2001.

History: (1)En. Sec. 4681, Pol. C. 1895; re-en. Sec. 3199, Rev. C. 1907; re-en. Sec. 4952, R.C.M. 1921; Cal. Pol. C. Sec. 4344; re-en. Sec. 4952, R.C.M. 1935; amd. Sec. 3, Ch. 420, L. 1971; amd. Sec. 1, Ch. 72, L. 1975; Sec. 16-3802, R.C.M. 1947; (2)En. Sec. 4682, Pol. C. 1895; re-en. Sec. 3200, Rev. C. 1907; re-en. Sec. 4953, R.C.M. 1921; Cal. Pol. C. Sec. 4345; re-en. Sec. 4953, R.C.M. 1935; Sec. 16-3803, R.C.M. 1947; R.C.M. 1947, 16-3802(2), 16-3803; amd. Sec. 8, Ch. 680, L. 1985; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 1, Ch. 749, L. 1991; amd. Sec. 28, Ch. 546, L. 1995.



7-6-2428. Repealed.

7-6-2428. Repealed. Secs. 52(1), 63(3), Ch. 585, L. 2001.

History: En. Sec. 4683, Pol. C. 1895; re-en. Sec. 3201, Rev. C. 1907; re-en. Sec. 4954, R.C.M. 1921; Cal. Pol. C. Sec. 4346; re-en. Sec. 4954, R.C.M. 1935; R.C.M. 1947, 16-3804; amd. Sec. 21, Ch. 252, L. 1979.



7-6-2429. Examination and allowance of officers' accounts.

7-6-2429. Examination and allowance of officers' accounts. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, at the regular monthly meeting of the board, to examine and allow the accounts of all officers having the care, management, collection, or disbursement of money belonging to the county or appropriated by law or otherwise for its use and benefit.

History: En. Subd. 11, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.10, R.C.M. 1935; R.C.M. 1947, 16-1013.



7-6-2430. Accounts to be examined, settled, and allowed.

7-6-2430. Accounts to be examined, settled, and allowed. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, at the regular meetings of the board, to examine, settle, and allow all accounts legally chargeable against the county, except salaries of officers, and order warrants to be drawn on the county treasury therefor and provide for the issuing of the same.

History: En. Subd. 12, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.11, R.C.M. 1935; R.C.M. 1947, 16-1014; amd. Sec. 22, Ch. 252, L. 1979.






Part 25. County Taxation

7-6-2501. Authorization for county mill levy.

7-6-2501. Authorization for county mill levy. Subject to 15-10-420, the board of county commissioners may levy a tax annually on the taxable property of the county for county public or governmental purposes that is necessary to defray current expenses and may levy taxes that are required to be levied by special or local statutes.

History: En. Subd. 13, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.12, R.C.M. 1935; amd. Sec. 1, Ch. 114, L. 1949; amd. Sec. 1, Ch. 169, L. 1951; amd. Sec. 1, Ch. 185, L. 1953; amd. Sec. 1, Ch. 69, L. 1955; amd. Sec. 1, Ch. 48, L. 1957; amd. Sec. 1, Ch. 212, L. 1959; amd. Sec. 1, Ch. 205, L. 1961; amd. Sec. 1, Ch. 33, L. 1963; amd. Sec. 1, Ch. 18, L. 1965; amd. Sec. 1, Ch. 128, L. 1967; amd. Sec. 1, Ch. 283, L. 1969; amd. Sec. 1, Ch. 503, L. 1973; amd. Sec. 1, Ch. 201, L. 1974; R.C.M. 1947, 16-1015; amd. Sec. 14, Ch. 584, L. 1999; amd. Sec. 23, Ch. 574, L. 2001; amd. Sec. 3, Ch. 453, L. 2005.



7-6-2502. Repealed.

7-6-2502. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 81, p. 104, L. 1891; re-en. Sec. 3825, Pol. C. 1895; re-en. Sec. 2598, Rev. C. 1907; re-en. Sec. 2150, R.C.M. 1921; Cal. Pol. C. Sec. 3714; re-en. Sec. 2150, R.C.M. 1935; R.C.M. 1947, 84-3805; amd. Sec. 15, Ch. 584, L. 1999.



7-6-2503. Duties of county treasurer related to taxation.

7-6-2503. Duties of county treasurer related to taxation. The treasurer is collector of taxes. The county treasurer's duties as collector of taxes are prescribed in this title and Title 15.

History: Ap. p. Sec. 4314, Pol. C. 1895; re-en. Sec. 2959, Rev. C. 1907; re-en. Sec. 4727, R.C.M. 1921; Cal. Pol. C. Sec. 4105; re-en. Sec. 4727, R.C.M. 1935; Sec. 16-2405, R.C.M. 1947; Ap. p. Sec. 4372, Pol. C. 1895; re-en. Sec. 3008, Rev. C. 1907; re-en. Sec. 4772, R.C.M. 1921; re-en. Sec. 4772, R.C.M. 1935; Sec. 16-2626, R.C.M. 1947; R.C.M. 1947, 16-2405(part), 16-2626.



7-6-2504. Duties of county clerk related to taxation.

7-6-2504. Duties of county clerk related to taxation. The clerk of the board must record all orders levying taxes.

History: En. Secs. 32, 33, 35, p. 505, Bannack Stat.; re-en. Secs. 32, 33, 35, p. 439, Cod. Stat. 1871; re-en. Sec. 366, 367, 368, 5th Div. Rev. Stat. 1879; re-en. Secs. 770, 771, 773, 5th Div. Comp. Stat. 1887; amd. Sec. 4218, Pol. C. 1895; re-en. Sec. 2889, Rev. C. 1907; re-en. Sec. 4460, R.C.M. 1921; Cal. Pol. C. Sec. 4030; re-en. Sec. 4460, R.C.M. 1935; R.C.M. 1947, 16-908(8).



7-6-2505. through reserved.

7-6-2505 through 7-6-2510 reserved.



7-6-2511. County levy for certain court expenses.

7-6-2511. County levy for certain court expenses. (1) Subject to 15-10-420, the governing body of each county may each year levy and collect a tax on the taxable property of the county for certain county district court costs, as provided in subsection (2). (2) District court costs for which a tax may be levied under subsection (1) are the: (a) costs of the office of the clerk of district court; (b) costs of providing office, courtroom, and other space for district court operations under 3-1-125; and (c) contracted costs of supplementing a district court budget, as provided in 3-1-126, if incurred in the discretion of the county commissioners. (3) Costs of the office of the clerk of district court include but are not limited to salary and benefits for clerks of district court, deputy clerks of district court, and other employees of the office of the clerk of district court and expenses of the office. (4) If remaining funds are available after paying the costs provided for in subsection (2), the county commissioners, in their discretion, may use the remaining funds to pay the expenses of the office of county attorney. (5) This section may not be construed as a limitation on the authority or ability of a county or district court to apply for, receive, or administer grants from state, federal, or private funds.

History: En. Sec. 1, Ch. 692, L. 1979; amd. Sec. 2, Ch. 254, L. 1983; amd. Sec. 16, Ch. 584, L. 1999; amd. Sec. 24, Ch. 574, L. 2001; amd. Sec. 23, Ch. 585, L. 2001.



7-6-2512. County tax levy for health care facilities.

7-6-2512. County tax levy for health care facilities. (1) Subject to 15-10-420, the board of county commissioners may, annually at the time of levying county taxes, fix and levy a tax upon all property within the county to erect, furnish, equip, expand, improve, maintain, and operate county-owned or county-operated health care facilities created under 7-8-2102, 7-34-2201, and 7-34-2502. "Health care facilities" as used in this section has the meaning as defined in 7-34-2201. If a hospital district is created under Title 7, chapter 34, part 21, the mill levy authorized by this section may not be imposed on property within that hospital district. (2) If a county issues bonds under 7-34-2411 to finance or refinance the costs of a health care facility, the board of county commissioners may covenant to levy the tax authorized by this section during the term of the bonds, to the extent necessary, and to apply the collections of the tax to the costs of erecting, furnishing, equipping, expanding, improving, maintaining, and operating the health care facility or facilities of the county or the payment of principal of or interest on the bonds. The pledge of the taxes to the payment of the bonds may not cause the bonds to be considered indebtedness of the county for the purpose of any statutory limitation or restriction. The pledge may be made by the board only upon authorization of a majority of the electors of the county voting on the pledge at a general or special election as provided in 7-34-2414.

History: En. Sec. 1, Ch. 625, L. 1983; amd. Sec. 2, Ch. 561, L. 1993; amd. Sec. 1, Ch. 520, L. 1995; amd. Sec. 17, Ch. 584, L. 1999; amd. Sec. 4, Ch. 495, L. 2001; amd. Sec. 1, Ch. 571, L. 2001; amd. Sec. 25, Ch. 574, L. 2001.



7-6-2513. County public safety levy -- purpose.

7-6-2513. County public safety levy -- purpose. Subject to 15-10-420, the board of county commissioners may, annually at the time of levying county taxes, fix and levy a tax on all property within the county for the purpose of providing for the public safety of citizens. The tax must be used to support county law enforcement services and to maintain county detention centers. Money received from the tax must be placed in a special account to be used for the purposes of this section.

History: En. Sec. 1, Ch. 318, L. 1993; amd. Sec. 1, Ch. 390, L. 1995; amd. Sec. 18, Ch. 584, L. 1999.



7-6-2514. Repealed.

7-6-2514. Repealed. Sec. 171, Ch. 584, L. 1999.

History: En. Sec. 2, Ch. 318, L. 1993; amd. Sec. 1, Ch. 463, L. 1997.



7-6-2515. through reserved.

7-6-2515 through 7-6-2520 reserved.



7-6-2521. All-purpose levy authorized for counties.

7-6-2521. All-purpose levy authorized for counties. A county may at its option levy an all-purpose levy as provided in 7-6-2522 and 7-6-2524.

History: En. Sec. 1, Ch. 291, L. 1987; amd. Sec. 49, Ch. 278, L. 2001; amd. Sec. 4, Ch. 453, L. 2005.



7-6-2522. All-purpose levy.

7-6-2522. All-purpose levy. Subject to 15-10-420, the all-purpose levy is an annual levy upon the taxable value of all property in the county subject to taxation for county public or governmental purposes.

History: En. Sec. 2, Ch. 291, L. 1987; amd. Sec. 19, Ch. 584, L. 1999; amd. Sec. 1, Ch. 26, L. 2001; amd. Sec. 1, Ch. 419, L. 2001; amd. Sec. 26, Ch. 574, L. 2001; amd. Sec. 5, Ch. 453, L. 2005.



7-6-2523. Repealed.

7-6-2523. Repealed. Sec. 21, Ch. 453, L. 2005.

History: En. Sec. 3, Ch. 291, L. 1987; amd. Sec. 3, Ch. 561, L. 1993; amd. Sec. 2, Ch. 571, L. 2001; amd. Sec. 27, Ch. 574, L. 2001.



7-6-2524. Changes from all-purpose levy.

7-6-2524. Changes from all-purpose levy. A county adopting the all-purpose levy provided for in 7-6-2521 and 7-6-2522 is bound by that adoption during the ensuing fiscal year but may abandon the method in succeeding fiscal years.

History: En. Sec. 4, Ch. 291, L. 1987; amd. Sec. 50, Ch. 278, L. 2001; amd. Sec. 6, Ch. 453, L. 2005.



7-6-2525. Repealed.

7-6-2525. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 5, Ch. 291, L. 1987; amd. Sec. 31, Ch. 430, L. 1995.



7-6-2526. Repealed.

7-6-2526. Repealed. Sec. 21, Ch. 453, L. 2005.

History: En. Sec. 6, Ch. 291, L. 1987.



7-6-2527. Taxation -- public and governmental purposes.

7-6-2527. Taxation -- public and governmental purposes. A county may impose a property tax levy for any public or governmental purpose not specifically prohibited by law. Public and governmental purposes include but are not limited to: (1) district court purposes as provided in 7-6-2511; (2) county-owned or county-operated health care facility purposes as provided in 7-6-2512; (3) county law enforcement services and maintenance of county detention center purposes as provided in 7-6-2513 and search and rescue units as provided in 7-32-235; (4) multijurisdictional service purposes as provided in 7-11-1022; (5) transportation services for senior citizens and persons with disabilities as provided in 7-14-111; (6) support for a port authority as provided in 7-14-1132; (7) county road, bridge, and ferry purposes as provided in 7-14-2101, 7-14-2501, 7-14-2502, 7-14-2503, 7-14-2801, and 7-14-2807; (8) recreational, educational, and other activities of the elderly as provided in 7-16-101; (9) purposes of county fair activities, parks, cultural facilities, and any county-owned civic center, youth center, recreation center, or recreational complex as provided in 7-16-2102 and 7-16-2109; (10) programs for the operation of licensed day-care centers and homes as provided in 7-16-2108 and 7-16-4114; (11) support for a museum, facility for the arts and the humanities, collection of exhibits, or a museum district created under provisions of Title 7, chapter 11, part 10, or former Title 7, chapter 16, part 22; (12) extension work in agriculture and home economics as provided in 7-21-3203; (13) weed control and management purposes as provided in 7-22-2142; (14) insect control programs as provided in 7-22-2306; (15) fire control as provided in 7-33-2209; (16) ambulance service as provided in 7-34-102; (17) public health purposes as provided in 50-2-111 and 50-2-114; (18) public assistance purposes as provided in 53-3-115; (19) indigent assistance purposes as provided in 53-3-116; (20) developmental disabilities facilities as provided in 53-20-208; (21) mental health services as provided in 53-21-1010; (22) airport purposes as provided in 67-10-402 and 67-11-302; (23) purebred livestock shows and sales as provided in 81-8-504; (24) economic development purposes as provided in 90-5-112; (25) prevention programs, including programs that reduce substance abuse; and (26) forest or grassland hazardous fuels reduction projects in areas near homes and communities where wildland fire is a threat.

History: En. Sec. 7, Ch. 453, L. 2005; amd. Sec. 3, Ch. 317, L. 2005; amd. Sec. 10, Ch. 505, L. 2007; amd. Sec. 1, Ch. 38, L. 2009; amd. Sec. 24, Ch. 286, L. 2009.



7-6-2528. through reserved.

7-6-2528 through 7-6-2530 reserved.



7-6-2531. Repealed.

7-6-2531. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 1, Ch. 613, L. 1979; amd. Sec. 1, Ch. 215, L. 1995; amd. Sec. 34, Ch. 42, L. 1997.



7-6-2532. Repealed.

7-6-2532. Repealed. Sec. 34, Ch. 495, L. 2001; sec. 253, Ch. 574, L. 2001.

History: En. Sec. 2, Ch. 613, L. 1979.



7-6-2533. Repealed.

7-6-2533. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 3, Ch. 613, L. 1979.



7-6-2534. Repealed.

7-6-2534. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 4, Ch. 613, L. 1979.



7-6-2535. Repealed.

7-6-2535. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 5, Ch. 613, L. 1979.



7-6-2536. Repealed.

7-6-2536. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 6, Ch. 613, L. 1979.



7-6-2537. Repealed.

7-6-2537. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 7, Ch. 613, L. 1979.



7-6-2538. and reserved.

7-6-2538 through 7-6-2539 reserved.



7-6-2540. Repealed.

7-6-2540. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 11, Ch. 680, L. 1991.



7-6-2541. County detention center inmate medical costs.

7-6-2541. County detention center inmate medical costs. The board of county commissioners shall budget and expend funds for inmate medical care, including but not limited to costs of providing direct medical care, medication, medical services, hospitalization, insurance premiums, self-insured coverage, or contracted services for expenses that must be borne by the county for inmates confined in a county detention center as provided for in 7-32-2224.

History: En. Sec. 1, Ch. 500, L. 1999; amd. Sec. 28, Ch. 574, L. 2001; amd. Sec. 2, Ch. 19, L. 2011.






Part 26. County Warrants

7-6-2601. Details related to county warrants -- payments to state -- definition.

7-6-2601. Details related to county warrants -- payments to state -- definition. (1) Warrants issued pursuant to 7-6-2202(1) must be signed by the county clerk and the presiding officer of the board of county commissioners, except warrants drawn on the redemption fund. (2) All warrants issued by the county clerk during each year, commencing with the first Monday in January, must be numbered consecutively. The number, date, and amount of each warrant, the name of the person to whom it is payable, and the purpose for which it is drawn must be stated on the warrant. Warrants must, at the time they are issued, be registered by the county clerk. (3) Warrants drawn by order of the board on the county treasury for the current expenses during each year must specify the liability for which they are drawn and when the liability accrued. (4) All payments to the state treasurer or a state agency must be made by electronic funds transfer if requested by the state treasurer or the state agency and if the county has the technology to conduct electronic funds transfers. (5) For the purposes of this part, "warrant" includes a check and an electronic funds transfer.

History: (1)En. Sec. 4424, Pol. C. 1895; re-en. Sec. 3045, Rev. C. 1907; re-en. Sec. 4811, R.C.M. 1921; Cal. Pol. C. Sec. 4204; amd. Sec. 1, Ch. 79, L. 1923; re-en. Sec. 4811, R.C.M. 1935; Sec. 16-2917, R.C.M. 1947; (2)En. Sec. 4425, Pol. C. 1895; re-en. Sec. 3046, Rev. C. 1907; re-en. Sec. 4812, R.C.M. 1921; Cal. Pol. C. Sec. 4219; re-en. Sec. 4812, R.C.M. 1935; Sec. 16-2918, R.C.M. 1947; (3)En. Sec. 4290, Pol. C. 1895; re-en. Sec. 2949, Rev. C. 1907; re-en. Sec. 4612, R.C.M. 1921; Cal. Pol. C. Sec. 4076; re-en. Sec. 4612, R.C.M. 1935; R.C.M. 1947, 16-1810(part), 16-2917(part), 16-2918; amd. Sec. 23, Ch. 252, L. 1979; amd. Sec. 51, Ch. 278, L. 2001; amd. Sec. 1, Ch. 432, L. 2005.



7-6-2602. Payment of warrants.

7-6-2602. Payment of warrants. The county treasurer may not pay any order or warrant except to the payee of the warrant or to the payee's agent, assignee, or legal representative, whose authority must be in writing and delivered to the county treasurer. The written authority must be returned with the order or warrant, when paid, to the board of county commissioners.

History: Ap. p. Sec. 4352, Pol. C. 1895; re-en. Sec. 2988, Rev. C. 1907; re-en. Sec. 4752, R.C.M. 1921; Cal. Pol. C. Sec. 4147; re-en. Sec. 4752, R.C.M. 1935; Sec. 16-2603, R.C.M. 1947; Ap. p. Sec. 4290, Pol. C. 1895; re-en. Sec. 2949, Rev. C. 1907; re-en. Sec. 4612, R.C.M. 1921; Cal. Pol. C. Sec. 4076; re-en. Sec. 4612, R.C.M. 1935; Sec. 16-1810, R.C.M. 1947; (2)En. Sec. 98, p. 453, Cod. Stat. 1871; re-en. Sec. 444, 5th Div. Rev. Stat. 1879; re-en. Sec. 897, 5th Div. Comp. Stat. 1887; re-en. Sec. 4357, Pol. C. 1895; re-en. Sec. 2993, Rev. C. 1907; re-en. Sec. 4757, R.C.M. 1921; re-en. Sec. 4757, R.C.M. 1935; Sec. 16-2608, R.C.M. 1947; R.C.M. 1947, 16-1810(part), 16-2603, 16-2608(part); amd. Sec. 52, Ch. 278, L. 2001.



7-6-2603. Registration of warrants.

7-6-2603. Registration of warrants. (1) If the fund is insufficient to pay a warrant, it must be registered and paid in the order of its registration. (2) The county treasurer may not register any county order or warrant in the name of any person other than the payee except at the request of the payee or the payee's agent, assignee, or legal representative, whose authority must be produced to the treasurer in writing.

History: (1)En. Sec. 4290, Pol. C. 1895; re-en. Sec. 2949, Rev. C. 1907; re-en. Sec. 4612, R.C.M. 1921; Cal. Pol. C. Sec. 4076; re-en. Sec. 4612, R.C.M. 1935; Sec. 16-1810, R.C.M. 1947; (2)En. Sec. 98, p. 453, Cod. Stat. 1871; re-en. Sec. 444, 5th Div. Rev. Stat. 1879; re-en. Sec. 897, 5th Div. Comp. Stat. 1887; re-en. Sec. 4357, Pol. C. 1895; re-en. Sec. 2993, Rev. C. 1907; re-en. Sec. 4757, R.C.M. 1921; re-en. Sec. 4757, R.C.M. 1935; Sec. 16-2608, R.C.M. 1947; R.C.M. 1947, 16-1810(part), 16-2608(part); amd. Sec. 488, Ch. 61, L. 2007.



7-6-2604. Interest on unpaid warrants.

7-6-2604. Interest on unpaid warrants. (1) When any high school warrant or any school district warrant is presented to the treasurer for payment and the warrant is not paid for lack of funds, the treasurer shall endorse on the warrant "Not paid for lack of funds", include the date of presentation, and sign the warrant. When the treasurer pays a warrant on which any interest is due, the treasurer shall note on the warrant the amount of interest paid and enter on the treasurer's account the amount of interest, distinct from the principal. (2) After the date of presentation and endorsement by the treasurer, the warrant must bear interest at a rate fixed by the board of trustees in accordance with law. (3) All county warrants, after having been presented to the county treasurer for payment and endorsed "Not paid for lack of funds in the treasury", after the date of presentation and endorsement, must draw interest at the rate fixed by the board of county commissioners in accordance with law.

History: Ap. p. Sec. 4353, Pol. C. 1895; amd. Sec. 2, p. 99, L. 1899; re-en. Sec. 2989, Rev. C. 1907; re-en. Sec. 4753, R.C.M. 1921; Cal. Pol. C. Sec. 4148; re-en. Sec. 4753, R.C.M. 1935; amd. Sec. 2, Ch. 15, L. 1941; amd. Sec. 1, Ch. 53, L. 1945; amd. Sec. 25, Ch. 234, L. 1971; Sec. 16-2604, R.C.M. 1947; Ap. p. Sec. 4359, Pol. C. 1895; re-en. Sec. 2995, Rev. C. 1907; re-en. Sec. 4759, R.C.M. 1921; Cal. Pol. C. Sec. 4153; re-en. Sec. 4759, R.C.M. 1935; Sec. 16-2610, R.C.M. 1947; Ap. p. Sec. 1, Ch. 86, L. 1923; re-en Sec. 4622.1, R.C.M. 1935; amd. Sec. 1, Ch. 37, L. 1939; amd. Sec. 1, Ch. 11, L. 1963; amd. Sec. 68, Ch. 348, L. 1974; Sec. 16-2002, R.C.M. 1947; R.C.M. 1947, 16-2002, 16-2604, 16-2610; amd. Sec. 33, Ch. 575, L. 1981; amd. Sec. 489, Ch. 61, L. 2007.



7-6-2605. Call for payment of warrants drawing interest.

7-6-2605. Call for payment of warrants drawing interest. (1) When there is sufficient money to pay the warrants drawing interest, the treasurer shall give notice as provided in 7-1-2121 that the warrants are able to be paid. (2) In advertising warrants under the provisions of this section in any newspaper, the treasurer may not publish the warrants in detail but shall give notice only that county warrants presented for payment prior to a date stated in the notice are payable. When only a part of the warrants presented for payment on the same day are payable, the treasurer shall designate the payable warrants in the advertisement. (3) The warrants cease to draw interest from the first publication or posting of the notice. (4) (a) If the warrants are not re-presented for payment within 60 days from the time the notice is given, the fund set aside for the payment of the warrants must be applied by the treasurer to the payment of unpaid warrants in order of registry. (b) The board of county commissioners may, on application and presentation of warrants, properly endorsed, which have been advertised, pass an order directing the treasurer to pay the warrants out of any money in the treasury that is not otherwise appropriated.

History: (1), (3)En. Sec. 4354, Pol. C. 1895; re-en. Sec. 2990 Rev. C. 1907; re-en. Sec. 4754, R.C.M. 1921; Cal. Pol. C. Sec. 4149; re-en. Sec. 4754, R.C.M. 1935; Sec. 16-2605, R.C.M. 1947; (2)En. Sec. 4355, Pol. C. 1895; re-en. Sec. 2991, Rev. C. 1907; re-en. Sec. 4755, R.C.M. 1921; Cal. Pol. C. Sec. 4150; re-en. Sec. 4755, R.C.M. 1935; Sec. 16-2606, R.C.M. 1947; (4)En. Sec. 4358, Pol. C. 1895; re-en. Sec. 2994, Rev. C. 1907; re-en. Sec. 4758, R.C.M. 1921; Cal. Pol. C. Sec. 4152; re-en. Sec. 4758, R.C.M. 1935; Sec. 16-2609, R.C.M. 1947; R.C.M. 1947, 16-2605, 16-2606, 16-2609; amd. Sec. 9, Ch. 349, L. 1985; amd. Sec. 490, Ch. 61, L. 2007.



7-6-2606. Order of redemption of warrants.

7-6-2606. Order of redemption of warrants. (1) Warrants drawn on the treasury and properly attested are entitled to preference as to payment out of money in the treasury properly applicable to the warrants according to the priority of time in which they were presented. The time of presenting the warrants must be noted by the treasurer. (2) Upon the receipt of money into the treasury, not otherwise appropriated, the treasurer shall set apart the the money or as much of the money as is necessary for the payment of the warrants.

History: En. Sec. 94, p. 452, Cod. Stat. 1871; amd. Sec. 1, p. 68, L. 1874; re-en. Sec. 440, 5th Div. Rev. Stat. 1879; re-en. Sec. 893, 5th Div. Comp. Stat. 1887; amd. Sec. 4356, Pol. C. 1895; re-en. Sec. 2992, Rev. C. 1907; re-en. Sec. 4756, R.C.M. 1921; Cal. Pol. C. Sec. 4151; re-en. Sec. 4756, R.C.M. 1935; R.C.M. 1947, 16-2607; amd. Sec. 491, Ch. 61, L. 2007.



7-6-2607. Processing of warrants.

7-6-2607. Processing of warrants. (1) The board shall cause to be canceled all county warrants that have remained uncalled for 1 year or more in the county clerk's office. The uncalled warrants must be canceled in the same manner as other county warrants. At the same time, the county treasurer shall deliver to the board all warrants or vouchers that are in the county treasurer's possession for money disbursed by the county treasurer and the clerk shall issue a receipt for the warrants or vouchers. (2) The board shall cause to be entered on the record of warrants, opposite to the entry of each warrant issued, the date when the warrant was canceled and shall make a list of the canceled warrants, specifying the number, date, amount, and the person to whom the warrant was payable. The board shall cause the list to be entered on the minutes of the board.

History: En. Sec. 28, p. 504, Bannack Stat.; amd. Sec. 28, p. 438, Cod. Stat. 1871; re-en. Sec. 362, 5th Div. Rev. Stat. 1879; re-en. Sec. 767, 5th Div. Comp. Stat. 1887; amd. Sec. 4291, Pol. C. 1895; re-en. Sec. 2950, Rev. C. 1907; re-en. Sec. 4613, R.C.M. 1921; re-en. Sec. 4613, R.C.M. 1935; R.C.M. 1947, 16-1811; amd. Sec. 24, Ch. 252, L. 1979; amd. Sec. 53, Ch. 278, L. 2001.






Part 27. Investment of County Money

7-6-2701. Investment of certain money in county, municipal, hospital, and school warrants.

7-6-2701. Investment of certain money in county, municipal, hospital, and school warrants. (1) If a county has under its control any money for which there is no immediate demand, in any special fund subject to deposit, which in the judgment of the board of county commissioners it would be advantageous to invest in county, municipal, hospital district, or school district registered warrants, the county commissioners are authorized in their discretion to direct the county treasurer to purchase the warrants of entities located in the same county. (2) For the purchases, the county commissioners shall: (a) designate the fund or funds to be invested; (b) fix the amount that may be purchased; (c) establish the rate of interest the county must receive for the investment; and (d) designate the warrants that are to be purchased by the funds. (3) The officer drawing a warrant to be purchased for investment by a county shall attach to or stamp, write, or print upon the warrant a notice to the effect that the county will exercise its preference right to purchase the warrant. (4) (a) A school district, hospital district, or county warrant presented to the county treasurer for purchase by the county must be registered as any other school district, hospital district, or county warrant. (b) A municipal warrant presented to the municipal clerk or treasurer for purchase by the county must be registered, and the holder of the warrant must be informed that the warrant may be presented to the county treasurer for purchase by the county. (5) The county treasurer shall, when a warrant designated for purchase under the provisions of subsection (2) is presented to the treasurer, purchase the warrant out of the proper fund as designated by the board. When the designated amounts have been invested, the county treasurer shall notify the county clerk and recorder or the applicable officer authorized to draw the warrants. (6) Interest earned from the investments, including interest on the sale of bonds accrued in the period between the date of issue and the time of purchase, must be credited to the sinking fund of the county, notwithstanding the provisions of 7-6-204(1). (7) A provision of this section may not be construed to prevent the investment of county or county high school money under the state unified investment program established in Title 17, chapter 6, part 2.

History: En. Sec. 1, Ch. 144, L. 1927; re-en. Sec. 4639.1, R.C.M. 1935; amd. Sec. 1, Ch. 151, L. 1951; amd. Sec. 1, Ch. 223, L. 1961; amd. Sec. 1, Ch. 13, L. 1963; amd. Sec. 1, Ch. 268, L. 1969; amd. Sec. 1, Ch. 421, L. 1973; amd. Sec. 1, Ch. 304, L. 1975; R.C.M. 1947, 16-2050(part); amd. Sec. 1, Ch. 92, L. 1985; amd. Sec. 1, Ch. 349, L. 1991; amd. Sec. 1, Ch. 219, L. 1997.



7-6-2702. Repealed.

7-6-2702. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. 16-1189 by Sec. 4, Ch. 54, L. 1975; R.C.M. 1947, 16-1189.






Part 28. Management of School Money

7-6-2801. Management of school funds.

7-6-2801. Management of school funds. The county treasurer shall: (1) keep all school money in a separate fund and keep a separate account of its disbursement to the several school districts that are entitled to receive it, according to the apportionment of the county superintendent of schools; (2) notify the county superintendent of the amount of the county school fund in the county treasury subject to apportionment, whenever required, and inform the superintendent of the amount of school money belonging to any other fund subject to apportionment, or as otherwise provided by law; (3) pay all warrants drawn on county or district school money, in accordance with the provisions of law, whenever the warrants are countersigned by the district clerk and properly endorsed by the holders; (4) make annually, during the month of September, a financial report for the preceding year ending August 31 to the county superintendent, in a form required by the superintendent.

History: En. Sec. 4350, Pol. C. 1895; re-en. Sec. 2986, Rev. C. 1907; re-en. Sec. 4750, R.C.M. 1921; Cal. Pol. C. Sec. 4144; re-en. Sec. 4750, R.C.M. 1935; amd. Sec. 3, Ch. 452, L. 1975; R.C.M. 1947, 16-2601(6) thru (9); amd. Sec. 25, Ch. 252, L. 1979; amd. Sec. 492, Ch. 61, L. 2007.



7-6-2802. Repealed.

7-6-2802. Repealed. Sec. 22, Ch. 219, L. 1997.

History: En. Sec. 1, Ch. 144, L. 1927; re-en. Sec. 4639.1, R.C.M. 1935; amd. Sec. 1, Ch. 151, L. 1951; amd. Sec. 1, Ch. 223, L. 1961; amd. Sec. 1, Ch. 13, L. 1963; amd. Sec. 1, Ch. 268, L. 1969; amd. Sec. 1, Ch. 421, L. 1973; amd. Sec. 1, Ch. 304, L. 1975; R.C.M. 1947, 16-2050(2), (3).






Part 40. Local Government Budget Act

7-6-4001. Short title -- applicability.

7-6-4001. Short title -- applicability. (1) This part may be referred to as the "Local Government Budget Act". (2) This part applies to all local governments.

History: En. Sec. 9, Ch. 278, L. 2001.



7-6-4002. Definitions.

7-6-4002. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Governing body" means the elected body responsible for the administration of a local government. (2) "Local government" has the meaning provided in 7-6-602. (3) "Municipality" means an incorporated city or town. (4) "Working capital" means the current assets of a fund minus the current liabilities and designated reserves of a fund.

History: En. Sec. 10, Ch. 278, L. 2001.



7-6-4003. Budget and levies supplied to department of administration.

7-6-4003. Budget and levies supplied to department of administration. (1) A local government shall submit a complete copy of the final budget together with a statement of tax levies to the department of administration by the later of October 1 or 60 days after receipt of taxable values from the department of revenue. The county clerk and recorder shall make this submission for counties. (2) The local government shall use standard forms prescribed by the department of administration or may use an alternative budget format acceptable to the department of administration.

History: En. Sec. 11, Ch. 278, L. 2001; amd. Sec. 221(1), Ch. 483, L. 2001.



7-6-4004. Budget fund structure.

7-6-4004. Budget fund structure. Local government budgets must conform to the fund structure prescribed by the department of administration.

History: En. Sec. 12, Ch. 278, L. 2001; amd. Sec. 221(1), Ch. 483, L. 2001.



7-6-4005. Expenditures limited to appropriations.

7-6-4005. Expenditures limited to appropriations. (1) Local government officials may not make a disbursement or an expenditure or incur an obligation in excess of the total appropriations for a fund. (2) A local government official who violates subsection (1) is liable for the amount of the excess disbursement, expenditure, or obligation personally. (3) The subsequent claims approval process may not be considered as the making of a disbursement or an expenditure or as incurring an obligation and does not otherwise limit or mitigate the local government official's personal liability.

History: En. Sec. 13, Ch. 278, L. 2001; amd. Sec. 6, Ch. 209, L. 2005.



7-6-4006. Appropriation power -- requirements.

7-6-4006. Appropriation power -- requirements. (1) A governing body may appropriate money and provide for the payment of the debts and expenses of the local government. (2) Money may not be disbursed, expended, or obligated except pursuant to an appropriation for which working capital is or will be available. (3) Appropriations may be adjusted according to procedures authorized by the governing body for: (a) debt service funds for obligations related to debt approved by the governing body; (b) trust funds for obligations authorized by trust covenants; (c) any fund for federal, state, local, or private grants and shared revenue accepted and approved by the governing body; (d) any fund for special assessments approved by the governing body; (e) the proceeds from the sale of land; (f) any fund for gifts or donations; and (g) money borrowed during the fiscal year. (4) The governing body may amend the budget during the fiscal year by conducting public hearings at regularly scheduled meetings. Budget amendments providing for additional appropriations must identify the fund reserves, unanticipated revenue, or previously unbudgeted revenue that will fund the appropriations.

History: En. Sec. 14, Ch. 278, L. 2001.



7-6-4007. through reserved.

7-6-4007 through 7-6-4010 reserved.



7-6-4011. Use of bond proceeds and borrowed money.

7-6-4011. Use of bond proceeds and borrowed money. (1) Except as otherwise provided by law, money borrowed by a local government may be used only for the purpose for which the money was borrowed. Unless restricted by law, surplus borrowed money may be used to redeem the debt for which the money was borrowed. (2) The authorization of bonds by the electors or the governing body constitutes the appropriation of the bond proceeds for the purpose for which the bonds are authorized.

History: En. Sec. 15, Ch. 278, L. 2001.



7-6-4012. Fee based budgets -- adjustable appropriation.

7-6-4012. Fee based budgets -- adjustable appropriation. (1) In its final budget resolution, the governing body may authorize adjustments to appropriations funded by fees throughout the budget period. Adjustable appropriations are: (a) proprietary fund appropriations; or (b) other appropriations specifically identified in the local government's final budget resolution as fee-based appropriations. (2) Adjustments of fee-based appropriations must be: (a) based upon the cost of providing the services supported by the fee; and (b) fully funded by the related fees for services, fund reserves, or nonfee revenue such as interest.

History: En. Sec. 16, Ch. 278, L. 2001.



7-6-4013. Fees for services -- hearing and resolution.

7-6-4013. Fees for services -- hearing and resolution. (1) If a local government has the authority to regulate, establish, and change fees, rates, charges, and classifications that are imposed for services to its inhabitants and other persons served by the local government, the fees, rates, charges, and classifications must be reasonable and related to the cost of providing the service. (2) Charges for services must comply with Title 17, chapter 2, part 3, and other applicable statutes. (3) In order to establish or change fees, rates, charges, or classifications imposed for services, the governing body shall order a hearing to be held as provided in 7-1-4131, unless a special hearing process is provided by law. Municipal utility rate hearings must be held as provided in 69-7-112. (4) Notice of a hearing must be published as provided in 7-1-2121 for a county and as provided in 7-1-4127 for a municipality. (5) After a hearing, the fees, rates, charges, or classifications must be established by resolution of the governing body.

History: En. Sec. 17, Ch. 278, L. 2001.



7-6-4014. Restriction on tax-financed expenditures if voter approval required.

7-6-4014. Restriction on tax-financed expenditures if voter approval required. If an expenditure is to be financed from a tax levy required to be authorized and approved at an election, the expenditure may not be made or an obligation may not be incurred against the expenditure until the tax levy is authorized and approved.

History: En. Sec. 18, Ch. 278, L. 2001.



7-6-4015. Payments for judgments.

7-6-4015. Payments for judgments. (1) Judgments against a local government that are not covered by insurance may be paid: (a) from the general fund; or (b) from the fund or funds supporting the local government operation that incurred the judgment. (2) Judgments that are to be paid from the general fund: (a) must be paid in the current fiscal year if there is sufficient money in the general fund to pay both the judgment and the general fund appropriations for the current fiscal year; or (b) must be paid from additional tax levies made in each of the next 3 years if general fund money is insufficient to pay the judgment in the current fiscal year.

History: En. Sec. 19, Ch. 278, L. 2001.



7-6-4016. through reserved.

7-6-4016 through 7-6-4019 reserved.



7-6-4020. Preliminary annual operating budget.

7-6-4020. Preliminary annual operating budget. (1) A preliminary annual operating budget must be prepared for the local government. (2) This part does not provide for the consolidation or reassignment, but does not prohibit delegation by mutual agreement, of any duties of elected county officials. (3) (a) Before June 1 of each year, the county clerk and recorder shall notify the county commission and each board, office, regional resource authority, or official that they are required to file preliminary budget proposals for their component of the total county budget. (b) Component budgets must be submitted to the clerk and recorder before June 10th or on a date designated by the county commission and must be submitted on forms provided by the county clerk and recorder. (c) The county clerk and recorder shall prepare and submit the county's preliminary annual operating budget. (d) Component budget responsibilities as provided in this subsection (3) include but are not limited to the following: (i) The county surveyor or any special engineer shall compute road and bridge component budgets and submit them to the county commission. (ii) The county commission shall submit road and bridge component budgets. (iii) The county treasurer shall submit debt service component budgets. (iv) The county commission shall submit component budgets for construction or improvements to be made from new general obligation debt. (4) The preliminary annual operating budget for each fund must include, at a minimum: (a) a listing of all revenue and other resources for the prior budget year, current budget year, and proposed budget year; (b) a listing of all expenditures for the prior budget year, the current budget year, and the proposed budget year. All expenditures must be classified under one of the following categories: (i) salaries and wages; (ii) operations and maintenance; (iii) capital outlay; (iv) debt service; or (v) transfers out. (c) a projection of changes in fund balances or cash balances available for governmental fund types and a projection of changes in cash balances and working capital for proprietary fund types. This projection must be supported by a summary for each fund or group of funds listing the estimated beginning balance plus estimated revenue, less proposed expenditures, cash reserves, and estimated ending balances. (d) a detailed list of proposed capital expenditures and a list of proposed major capital projects for the budget year; (e) financial data on current and future debt obligations; (f) schedules or summary tables of personnel or position counts for the prior budget year, current budget year, and proposed budget year. The budgeted amounts for personnel services must be supported by a listing of positions, salaries, and benefits for all positions of the local government. The listing of positions, salaries, and benefits is not required to be part of the budget document. (g) all other estimates that fall under the purview of the budget. (5) The preliminary annual operating budget for each fund for which the local government will levy an ad valorem property tax must include the estimated amount to be raised by the tax.

History: En. Sec. 20, Ch. 278, L. 2001; amd. Sec. 25, Ch. 351, L. 2009.



7-6-4021. Notice of preliminary or amended budget.

7-6-4021. Notice of preliminary or amended budget. (1) The governing body shall cause a notice of a public hearing on the preliminary or amended budget to be published. The notice must: (a) provide that the governing body has completed its preliminary annual budget for the ensuing fiscal year or intends to amend its annual budget; (b) state that the budget or budget amendment has been placed on file and is open to inspection in the county or municipal office designated in the notice; (c) designate the date, time, and place of the meeting at which the governing body will meet for approving a final budget or amended budget and making appropriations; and (d) state that any taxpayer or resident may appear at the meeting and be heard for or against any part of the proposed budget or budget amendment. (2) The publication requirements must conform to the provisions of 7-1-2121 for a county or 7-1-4127 for a municipality.

History: En. Sec. 21, Ch. 278, L. 2001.



7-6-4022. District court budgets.

7-6-4022. District court budgets. (1) The district court must be provided with copies of the preliminary district court fund budget as soon as the preliminary county budget is prepared pursuant to 7-6-4020. (2) The district court may recommend changes to any part of the district court fund budget that the court considers to be necessary for it to discharge its obligations under the law. Any recommendations must be made at the hearing on the preliminary budget held pursuant to 7-6-4024. (3) The district court fund may be used only for district court operations and expenses.

History: En. Sec. 22, Ch. 278, L. 2001.



7-6-4023. Repealed.

7-6-4023. Repealed. Sec. 74, Ch. 449, L. 2005; Sec. 21, Ch. 453, L. 2005.

History: En. Sec. 23, Ch. 278, L. 2001.



7-6-4024. Hearing on preliminary budget.

7-6-4024. Hearing on preliminary budget. (1) The governing body shall hold a hearing in accordance with the notice given pursuant to 7-6-4021. (2) Local government officials shall attend the budget hearing to answer questions on their proposed budgets if called upon: (a) by the governing body; or (b) by a taxpayer or resident. (3) The hearing may be continued from day to day and must be concluded and the budget finally approved and adopted by resolution by the later of the first Thursday after the first Tuesday in September or within 30 calendar days of receiving certified taxable values from the department of revenue.

History: En. Sec. 24, Ch. 278, L. 2001; amd. Sec. 2, Ch. 62, L. 2013.



7-6-4025. Receipt and expenditure of money prior to adoption of final budget.

7-6-4025. Receipt and expenditure of money prior to adoption of final budget. A local government may receive and expend money between July 1 of the fiscal year and the date the final budget resolution is adopted.

History: En. Sec. 25, Ch. 278, L. 2001.



7-6-4026. through reserved.

7-6-4026 through 7-6-4029 reserved.



7-6-4030. Final budget -- resolution -- appropriations.

7-6-4030. Final budget -- resolution -- appropriations. (1) The governing body may amend the preliminary budget after the public hearing and after considering any public comment. (2) The amended budget constitutes the final budget. The final budget must be balanced so that appropriations do not exceed the projected beginning balance plus the estimated revenue of each fund for the fiscal year. (3) The governing body shall adopt the final budget by resolution. The resolution must: (a) authorize appropriations to defray the expenses or liabilities for the fiscal year; and (b) establish legal spending limits at the level of detail in the resolution. (4) The effective date of the resolution is July 1 of the fiscal year, even if the resolution is adopted after that date.

History: En. Sec. 26, Ch. 278, L. 2001.



7-6-4031. Budget amendment procedures.

7-6-4031. Budget amendment procedures. (1) The final budget resolution may authorize the governing body or a designated official to transfer appropriations between items within the same fund. (2) The annual budget appropriations may be amended as provided in 7-6-4006(3) and 7-6-4012. (3) Except as provided in 7-6-4006, 7-6-4011, 7-6-4012, 7-6-4015, and 7-6-4032 or in the case of an emergency under Title 10, chapter 3, a public hearing is required for an overall increase in appropriation authority.

History: En. Sec. 27, Ch. 278, L. 2001.



7-6-4032. Emergency expenditures.

7-6-4032. Emergency expenditures. (1) Emergency budget appropriations must be adopted by two-thirds of the members of a governing body who are present at a meeting. (2) Emergency expenditures are limited to and must be charged to the adopted emergency budget appropriations. (3) The governing body may submit the question of funding emergency warrants at an election as provided by law.

History: En. Sec. 28, Ch. 278, L. 2001.



7-6-4033. Expenditure limitation.

7-6-4033. Expenditure limitation. Except as provided in 7-6-4006, 7-6-4011, 7-6-4012, 7-6-4015, and 7-6-4032, the governing body, each county or municipal official, and the district courts are limited to the amount of appropriations and by the classifications in the annual appropriation resolution provided for in 7-6-4030 when making disbursements or expenditures or incurring liabilities.

History: En. Sec. 29, Ch. 278, L. 2001.



7-6-4034. Determination of fund requirements -- property tax levy.

7-6-4034. Determination of fund requirements -- property tax levy. (1) After determining the final budget, the governing body shall determine the property tax levy needed for each fund by: (a) adding the total amount of the appropriations and authorized expenditures for the budget year; (b) adding an additional amount, subject to the provisions of subsection (2), as a reserve to meet expenditures made from the fund during the months of July to November of the next fiscal year; (c) subtracting the working capital; and (d) subtracting the total estimated revenue, other than the property tax levy, for the budget year. (2) After deducting from the amount of the appropriations and authorized expenditures the total amount appropriated and authorized to be spent for election expenses and payment of emergency warrants, the amount that may be added as a reserve, as provided in subsection (1)(b), to: (a) a county's fund may not exceed one-third of the total amount appropriated and authorized to be spent from the fund during the current fiscal year; and (b) a city's or town's fund may not exceed one-half of the total amount appropriated and authorized to be spent from the fund during the current fiscal year.

History: En. Sec. 30, Ch. 278, L. 2001.



7-6-4035. Tax levies for boards and commissions -- bond exemption.

7-6-4035. Tax levies for boards and commissions -- bond exemption. (1) The proposed budget and mill levy for each board, commission, or other governing entity are subject to approval by the governing body. (2) Except for a port authority created under Title 7, chapter 14, part 11, the taxes, revenue, or fees legally pledged for the payment of debt or for the operations of a regional resource authority are not subject to approval by the governing body. (3) Except for judgment levies under 2-9-316 or 7-6-4015, all tax levies are subject to 15-10-420.

History: En. Sec. 31, Ch. 278, L. 2001; amd. Sec. 26, Ch. 351, L. 2009.



7-6-4036. Fixing tax levy.

7-6-4036. Fixing tax levy. (1) The governing body shall fix the tax levy for each taxing jurisdiction within the county or municipality: (a) by the later of the first Thursday after the first Tuesday in September or within 30 calendar days after receiving certified taxable values; (b) after the approval and adoption of the final budget; and (c) at levels that will balance the budgets as provided in 7-6-4034. (2) Each levy: (a) must be made in the manner provided by 15-10-201; and (b) is subject to 15-10-420.

History: En. Sec. 32, Ch. 278, L. 2001; amd. Sec. 1, Ch. 152, L. 2011; amd. Sec. 3, Ch. 62, L. 2013.






Part 41. General Provisions Related to Municipalities (Repealed)

7-6-4101. Repealed.

7-6-4101. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4873, Pol. C. 1895; amd. Sec. 1, p. 224, L. 1897; re-en. Sec. 3359, Rev. C. 1907; re-en. Sec. 5217, R.C.M. 1921; amd. Sec. 1, Ch. 25, L. 1927; re-en. Sec. 5217, R.C.M. 1935; R.C.M. 1947, 84-4730; amd. Sec. 26, Ch. 252, L. 1979.



7-6-4102. Repealed.

7-6-4102. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Subd. 76, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.75, R.C.M. 1935; R.C.M. 1947, 11-978.



7-6-4103. Repealed.

7-6-4103. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 380, 5th Div. Comp. Stat. 1887; amd. Sec. 4874, Pol. C. 1895; re-en. Sec. 3360, Rev. C. 1907; re-en. Sec. 5218, R.C.M. 1921; amd. Sec. 2, Ch. 25, L. 1927; re-en. Sec. 5218, R.C.M. 1935; R.C.M. 1947, 84-4731; amd. Sec. 32, Ch. 430, L. 1995.



7-6-4104. Repealed.

7-6-4104. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4788, Pol. C. 1895; re-en. Sec. 3257, Rev. C. 1907; amd. Sec. 2, Ch. 88, L. 1913; re-en. Sec. 5034, R.C.M. 1921; Cal. Pol. C. Sec. 4392; amd. Sec. 3, Ch. 146, L. 1974; R.C.M. 1947, 11-807(part); amd. Sec. 33, Ch. 430, L. 1995; amd. Sec. 2, Ch. 458, L. 1997.



7-6-4105. Repealed.

7-6-4105. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 4788, Pol. C. 1895; re-en. Sec. 3257, Rev. C. 1907; amd. Sec. 2, Ch. 88, L. 1913; re-en. Sec. 5034, R.C.M. 1921; Cal. Pol. C. Sec. 4392; amd. Sec. 3, Ch. 146, L. 1974; R.C.M. 1947, 11-807(part); amd. Sec. 1, Ch. 26, L. 1983; amd. Sec. 34, Ch. 430, L. 1995.



7-6-4106. Repealed.

7-6-4106. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 4788, Pol. C. 1895; re-en. Sec. 3257, Rev. C. 1907; amd. Sec. 2, Ch. 88, L. 1913; re-en. Sec. 5034, R.C.M. 1921; Cal. Pol. C. Sec. 4392; amd. Sec. 3, Ch. 146, L. 1974; R.C.M. 1947, 11-807(part); amd. Sec. 35, Ch. 430, L. 1995.



7-6-4107. Repealed.

7-6-4107. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 4784, Pol. C. 1895; re-en. Sec. 3253, Rev. C. 1907; re-en. Sec. 5033, R.C.M. 1921; Cal. Pol. C. Sec. 4393; re-en. Sec. 5033, R.C.M. 1935; R.C.M. 1947, 11-805(part); amd. Sec. 36, Ch. 430, L. 1995.



7-6-4108. Repealed.

7-6-4108. Repealed. Sec. 29, Ch. 458, L. 1997.

History: (1)En. 11-805.1 by Sec. 4, Ch. 146, L. 1974; Sec. 11-805.1, R.C.M. 1947; (2)En. 11-805.2 by Sec. 5, Ch. 146, L. 1974; Sec. 11-805.2, R.C.M. 1947; R.C.M. 1947, 11-805.1(part), 11-805.2; amd. Sec. 37, Ch. 430, L. 1995.



7-6-4109. Repealed.

7-6-4109. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. 11-805.1 by Sec. 4, Ch. 146, L. 1974; R.C.M. 1947, 11-805.1(part); amd. Sec. 2, Ch. 26, L. 1983; amd. Sec. 38, Ch. 430, L. 1995.



7-6-4110. Repealed.

7-6-4110. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. 11-805.1 by Sec. 4, Ch. 146, L. 1974; R.C.M. 1947, 11-805.1(part); amd. Sec. 39, Ch. 430, L. 1995.



7-6-4111. Repealed.

7-6-4111. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 1, Ch. 24, L. 1927; re-en. Sec. 5033.1, R.C.M. 1935; amd. Sec. 1, Ch. 19, L. 1945; amd. Sec. 48, Ch. 348, L. 1974; amd. Sec. 11, Ch. 213, L. 1975; R.C.M. 1947, 11-806(part); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 1, Ch. 44, L. 1987; amd. Sec. 40, Ch. 430, L. 1995.



7-6-4112. Repealed.

7-6-4112. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 1, Ch. 24, L. 1927; re-en. Sec. 5033.1, R.C.M. 1935; amd. Sec. 1, Ch. 19, L. 1945; amd. Sec. 48, Ch. 348, L. 1974; amd. Sec. 11, Ch. 213, L. 1975; R.C.M. 1947, 11-806(part); amd. Sec. 41, Ch. 430, L. 1995.



7-6-4113. Repealed.

7-6-4113. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 1, Ch. 24, L. 1927; re-en. Sec. 5033.1, R.C.M. 1935; amd. Sec. 1, Ch. 19, L. 1945; amd. Sec. 48, Ch. 348, L. 1974; amd. Sec. 11, Ch. 213, L. 1975; R.C.M. 1947, 11-806(3), (4); amd. Sec. 27, Ch. 252, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 1, Ch. 222, L. 1989; amd. Sec. 21, Ch. 489, L. 1991; amd. Sec. 7, Ch. 179, L. 1995; amd. Sec. 42, Ch. 430, L. 1995.



7-6-4114. through reserved.

7-6-4114 through 7-6-4118 reserved.



7-6-4119. Repealed.

7-6-4119. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 2, Ch. 204, L. 1993; amd. Sec. 43, Ch. 430, L. 1995.



7-6-4120. Repealed.

7-6-4120. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 1, Ch. 32, L. 1989.



7-6-4121. Repealed.

7-6-4121. Repealed. Sec. 61, Ch. 278, L. 2001.

History: (1)En. Sec. 4812, Pol. C. 1895; re-en. Sec. 2, Ch. 30, L. 1903; re-en. Sec. 3288, Rev. C. 1907; re-en. Sec. 5078, R.C.M. 1921; re-en. Sec. 5078, R.C.M. 1935; amd. Sec. 1, Ch. 55, L. 1957; amd. Sec. 25, Ch. 566, L. 1977; Sec. 11-1301, R.C.M. 1947; (2)En. Sec. 1, Ch. 30, L. 1903; re-en. Sec. 3287, Rev. C. 1907; re-en. Sec. 5079, R.C.M. 1921; re-en. Sec. 5079, R.C.M. 1935; amd. Sec. 2, Ch. 100, L. 1973; Sec. 11-1302, R.C.M. 1947; R.C.M. 1947, 11-1301(part), 11-1302(part); amd. Sec. 28, Ch. 252, L. 1979; amd. Sec. 41, Ch. 614, L. 1981; amd. Sec. 44, Ch. 430, L. 1995; amd. Sec. 5, Ch. 458, L. 1997.



7-6-4122. Repealed.

7-6-4122. Repealed. Sec. 29, Ch. 458, L. 1997.

History: Ap. p. Sec. 5037, Pol. C. 1895; re-en. Sec. 3486, Rev. C. 1907; re-en. Sec. 5084, R.C.M. 1921; Cal. Pol. C. Sec. 4455; re-en. Sec. 5084, R.C.M. 1935; Sec. 11-1501, R.C.M. 1947; Ap. p. Sec. 5038, Pol. C. 1895; re-en. Sec. 3487, Rev. C. 1907; re-en. Sec. 5085, R.C.M. 1921, re-en. Sec. 5085, R.C.M. 1935; Sec. 11-1502, R.C.M. 1947; R.C.M. 1947, 11-1501, 11-1502.



7-6-4123. Repealed.

7-6-4123. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 2, Ch. 88, L. 1913; re-en. Sec. 5035, R.C.M. 1921; re-en. Sec. 5035, R.C.M. 1935; R.C.M. 1947, 11-808; amd. Sec. 6, Ch. 458, L. 1997.



7-6-4124. Repealed.

7-6-4124. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 1, Ch. 57, L. 1939; R.C.M. 1947, 11-809; amd. Sec. 45, Ch. 430, L. 1995; amd. Sec. 7, Ch. 458, L. 1997.



7-6-4125. through reserved.

7-6-4125 through 7-6-4130 reserved.



7-6-4131. Repealed.

7-6-4131. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 3, Ch. 82, L. 1965; amd. Sec. 3, Ch. 375, L. 1971; amd. Sec. 6, Ch. 287, L. 1974; R.C.M. 1947, 84-4701.3; amd. Sec. 46, Ch. 430, L. 1995.



7-6-4132. Repealed.

7-6-4132. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 2, Ch. 82, L. 1965; amd. Sec. 2, Ch. 226, L. 1969; amd. Sec. 2, Ch. 226, L. 1969; amd. Sec. 2, Ch. 375, L. 1971; amd. Sec. 57, Ch. 566, L. 1977; R.C.M. 1947, 84-4701.2(part); amd. Sec. 47, Ch. 430, L. 1995.



7-6-4133. Repealed.

7-6-4133. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 1, Ch. 131, L. 1973; R.C.M. 1947, 11-1414; amd. Sec. 48, Ch. 430, L. 1995.



7-6-4134. Repealed.

7-6-4134. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 2, Ch. 82, L. 1965; amd. Sec. 2, Ch. 226, L. 1969; amd. Sec. 2, Ch. 226, L. 1969; amd. Sec. 2, Ch. 375, L. 1971; amd. Sec. 57, Ch. 566, L. 1977; R.C.M. 1947, 84-4701.2(2); amd. Sec. 8, Ch. 458, L. 1997.



7-6-4135. Repealed.

7-6-4135. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 2, Ch. 82, L. 1965; amd. Sec. 2, Ch. 226, L. 1969; amd. Sec. 2, Ch. 226, L. 1969; amd. Sec. 2, Ch. 375, L. 1971; amd. Sec. 57, Ch. 566, L. 1977; R.C.M. 1947, 84-4701.2(3); amd. Sec. 6, Ch. 421, L. 1985; amd. Sec. 12, Ch. 10, L. 1993; amd. Sec. 9, Ch. 458, L. 1997.



7-6-4136. through reserved.

7-6-4136 through 7-6-4139 reserved.



7-6-4140. Repealed.

7-6-4140. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 3, Ch. 458, L. 1997.



7-6-4141. Repealed.

7-6-4141. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 4, Ch. 458, L. 1997.






Part 42. Municipal Budget Law (Repealed)

7-6-4201. Repealed.

7-6-4201. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 1, Ch. 121, L. 1931; re-en. Sec. 5083.1, R.C.M. 1935; R.C.M. 1947, 11-1401(part).



7-6-4202. Repealed.

7-6-4202. Repealed. Sec. 61, Ch. 278, L. 2001.

History: (1) thru (3)En. Sec. 1, Ch. 121, L. 1931; re-en. Sec. 5083.1, R.C.M. 1935; Sec. 11-1401, R.C.M. 1947; (4)En. by Code Commissioner, 1979; R.C.M. 1947, 11-1401(part); amd. Sec. 9, Ch. 16, L. 1991; amd. Sec. 10, Ch. 458, L. 1997.



7-6-4203. Repealed.

7-6-4203. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 1, Ch. 121, L. 1931; re-en. Sec. 5083.1, R.C.M. 1935; R.C.M. 1947, 11-1401(part); amd. Sec. 49, Ch. 430, L. 1995.



7-6-4204. Repealed.

7-6-4204. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 11, Ch. 121, L. 1931; re-en. Sec. 5083.11, R.C.M. 1935; R.C.M. 1947, 11-1412.



7-6-4205. Repealed.

7-6-4205. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 2, Ch. 121, L. 1931; re-en. Sec. 5083.2, R.C.M. 1935; R.C.M. 1947, 11-1411; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 50, Ch. 430, L. 1995; amd. Sec. 11, Ch. 458, L. 1997.



7-6-4206. Repealed.

7-6-4206. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 12, Ch. 121, L. 1931; re-en. Sec. 5083.12, R.C.M. 1935; R.C.M. 1947, 11-1413.



7-6-4207. Repealed.

7-6-4207. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 12, Ch. 458, L. 1997.



7-6-4208. Repealed.

7-6-4208. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 13, Ch. 458, L. 1997.



7-6-4209. Repealed.

7-6-4209. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 14, Ch. 458, L. 1997.



7-6-4210. through reserved.

7-6-4210 through 7-6-4220 reserved.



7-6-4221. Repealed.

7-6-4221. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 3, Ch. 121, L. 1931; re-en. Sec. 5083.3, R.C.M. 1935; amd. Sec. 49, Ch. 348, L. 1974; amd. Sec. 12, Ch. 213, L. 1975; R.C.M. 1947, 11-1403(part); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 51, Ch. 430, L. 1995.



7-6-4222. Repealed.

7-6-4222. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 3, Ch. 121, L. 1931; re-en. Sec. 5083.3, R.C.M. 1935; amd. Sec. 49, Ch. 348, L. 1974; amd. Sec. 12, Ch. 213, L. 1975; R.C.M. 1947, 11-1403(part); amd. Sec. 2, Ch. 212, L. 1983.



7-6-4223. Repealed.

7-6-4223. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 3, Ch. 121, L. 1931; re-en. Sec. 5083.3, R.C.M. 1935; amd. Sec. 49, Ch. 348, L. 1974; amd. Sec. 12, Ch. 213, L. 1975; R.C.M. 1947, 11-1403(part); amd. Sec. 52, Ch. 430, L. 1995.



7-6-4224. Repealed.

7-6-4224. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 4, Ch. 121, L. 1931; re-en. Sec. 5083.4, R.C.M. 1935; amd. Sec. 50, Ch. 348, L. 1974; amd. Sec. 13, Ch. 213, L. 1975; R.C.M. 1947, 11-1404(1), (4); amd. Sec. 53, Ch. 430, L. 1995.



7-6-4225. Repealed.

7-6-4225. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 4, Ch. 121, L. 1931; re-en. Sec. 5083.4, R.C.M. 1935; amd. Sec. 50, Ch. 348, L. 1974; amd. Sec. 13, Ch. 213, L. 1975; R.C.M. 1947, 11-1404(2), (3); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 54, Ch. 430, L. 1995.



7-6-4226. Repealed.

7-6-4226. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 5, Ch. 121, L. 1931; re-en. Sec. 5083.5, R.C.M. 1935; R.C.M. 1947, 11-1405(part); amd. Sec. 55, Ch. 430, L. 1995.



7-6-4227. Repealed.

7-6-4227. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 5, Ch. 121, L. 1931; re-en. Sec. 5083.5, R.C.M. 1935; R.C.M. 1947, 11-1405(part); amd. Sec. 29, Ch. 252, L. 1979; amd. Sec. 4, Ch. 84, L. 1989; amd. Sec. 56, Ch. 430, L. 1995.



7-6-4228. Repealed.

7-6-4228. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 6, Ch. 121, L. 1931; re-en. Sec. 5083.6, R.C.M. 1935; amd. Sec. 1, Ch. 129, L. 1941; amd. Sec. 51, Ch. 348, L. 1974; amd. Sec. 14, Ch. 213, L. 1975; R.C.M. 1947, 11-1406(1); amd. Sec. 30, Ch. 252, L. 1979; amd. Sec. 5, Ch. 84, L. 1989; amd. Sec. 57, Ch. 430, L. 1995.



7-6-4229. Repealed.

7-6-4229. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 6, Ch. 121, L. 1931; re-en. Sec. 5083.6, R.C.M. 1935; amd. Sec. 1, Ch. 129, L. 1941; amd. Sec. 51, Ch. 348, L. 1974; amd. Sec. 14, Ch. 213, L. 1975; R.C.M. 1947, 11-1406(2); amd. Sec. 58, Ch. 430, L. 1995.



7-6-4230. Repealed.

7-6-4230. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 6, Ch. 121, L. 1931; re-en. Sec. 5083.6, R.C.M. 1935; amd. Sec. 1, Ch. 129, L. 1941; amd. Sec. 51, Ch. 348, L. 1974; amd. Sec. 14, Ch. 213, L. 1975; R.C.M. 1947, 11-1406(3); amd. Sec. 59, Ch. 430, L. 1995.



7-6-4231. Repealed.

7-6-4231. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 6, Ch. 121, L. 1931; re-en. Sec. 5083.6, R.C.M. 1935; amd. Sec. 1, Ch. 129, L. 1941; amd. Sec. 51, Ch. 348, L. 1974; amd. Sec. 14, Ch. 213, L. 1975; R.C.M. 1947, 11-1406(4); amd. Sec. 3, Ch. 702, L. 1983; amd. Sec. 1, Ch. 7, L. 1989; amd. Sec. 60, Ch. 430, L. 1995.



7-6-4232. Repealed.

7-6-4232. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 6, Ch. 121, L. 1931; re-en. Sec. 5083.6, R.C.M. 1935; amd. Sec. 1, Ch. 129, L. 1941; amd. Sec. 51, Ch. 348, L. 1974; amd. Sec. 14, Ch. 213, L. 1975; R.C.M. 1947, 11-1406(5); amd. Sec. 31, Ch. 252, L. 1979; amd. Sec. 2, Ch. 726, L. 1985; amd. Sec. 4, Ch. 26, Sp. L. June 1986; amd. Sec. 6, Ch. 84, L. 1989; amd. Sec. 61, Ch. 430, L. 1995; amd. Sec. 20, Ch. 584, L. 1999.



7-6-4233. Repealed.

7-6-4233. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 6, Ch. 121, L. 1931; re-en. Sec. 5083.6, R.C.M. 1935; amd. Sec. 1, Ch. 129, L. 1941; amd. Sec. 51, Ch. 348, L. 1974; amd. Sec. 14, Ch. 213, L. 1975; R.C.M. 1947, 11-1406(6); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983.



7-6-4234. Repealed.

7-6-4234. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 7, Ch. 121, L. 1931; re-en. Sec. 5083.7, R.C.M. 1935; amd. Sec. 1, Ch. 95, L. 1957; R.C.M. 1947, 11-1408(3); amd. Sec. 24, Ch. 458, L. 1997.



7-6-4235. Repealed.

7-6-4235. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 7, Ch. 121, L. 1931; re-en. Sec. 5083.7, R.C.M. 1935; amd. Sec. 1, Ch. 95, L. 1957; R.C.M. 1947, 11-1408(part); amd. Sec. 4, Ch. 702, L. 1983; amd. Sec. 62, Ch. 430, L. 1995.



7-6-4236. Repealed.

7-6-4236. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 7, Ch. 121, L. 1931; re-en. Sec. 5083.7, R.C.M. 1935; amd. Sec. 1, Ch. 95, L. 1957; R.C.M. 1947, 11-1408(part); amd. Sec. 1, Ch. 485, L. 1985; amd. Sec. 63, Ch. 430, L. 1995.



7-6-4237. Repealed.

7-6-4237. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 7, Ch. 121, L. 1931; re-en. Sec. 5083.7, R.C.M. 1935; amd. Sec. 1, Ch. 95, L. 1957; R.C.M. 1947, 11-1408(part); amd. Sec. 26, Ch. 458, L. 1997.



7-6-4238. Repealed.

7-6-4238. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 7, Ch. 121, L. 1931; re-en. Sec. 5083.7, R.C.M. 1935; amd. Sec. 1, Ch. 95, L. 1957; R.C.M. 1947, 11-1408(part).



7-6-4239. Repealed.

7-6-4239. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 1, Ch. 53, L. 1943; re-en. Sec. 5083.6A, R.C.M. 1935; R.C.M. 1947, 11-1407.



7-6-4240. Repealed.

7-6-4240. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 8, Ch. 121, L. 1931; re-en. Sec. 5083.8, R.C.M. 1935; amd. Sec. 2, Ch. 53, L. 1943; R.C.M. 1947, 11-1409(7); amd. Sec. 64, Ch. 430, L. 1995; amd. Sec. 27, Ch. 458, L. 1997.



7-6-4241. Repealed.

7-6-4241. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 9, Ch. 121, L. 1931; re-en. Sec. 5083.9, R.C.M. 1935; R.C.M. 1947, 11-1410; amd. Sec. 1, Ch. 581, L. 1985; amd. Sec. 65, Ch. 430, L. 1995.



7-6-4242. through reserved.

7-6-4242 through 7-6-4250 reserved.



7-6-4251. Repealed.

7-6-4251. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 8, Ch. 121, L. 1931; re-en. Sec. 5083.8, R.C.M. 1935; amd. Sec. 2, Ch. 53, L. 1943; R.C.M. 1947, 11-1409(4).



7-6-4252. Repealed.

7-6-4252. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 8, Ch. 121, L. 1931; re-en. Sec. 5083.8, R.C.M. 1935; amd. Sec. 2, Ch. 53, L. 1943; R.C.M. 1947, 11-1409(part); amd. Sec. 32, Ch. 252, L. 1979.



7-6-4253. Repealed.

7-6-4253. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 8, Ch. 121, L. 1931; re-en. Sec. 5083.8, R.C.M. 1935; amd. Sec. 2, Ch. 53, L. 1943; R.C.M. 1947, 11-1409(part); amd. Sec. 33, Ch. 252, L. 1979.



7-6-4254. Repealed.

7-6-4254. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 8, Ch. 121, L. 1931; re-en. Sec. 5083.8, R.C.M. 1935; amd. Sec. 2, Ch. 53, L. 1943; R.C.M. 1947, 11-1409(3); amd. Sec. 42, Ch. 614, L. 1981.



7-6-4255. Repealed.

7-6-4255. Repealed. Sec. 29, Ch. 458, L. 1997.

History: En. Sec. 8, Ch. 121, L. 1931; re-en. Sec. 5083.8, R.C.M. 1935; amd. Sec. 2, Ch. 53, L. 1943; R.C.M. 1947, 11-1409(5), (6); amd. Sec. 28, Ch. 387, L. 1995.



7-6-4256. through reserved.

7-6-4256 through 7-6-4258 reserved.



7-6-4259. Repealed.

7-6-4259. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 1, Ch. 347, L. 1991; amd. Sec. 2, Ch. 169, L. 1993; amd. Sec. 21, Ch. 584, L. 1999.



7-6-4260. Repealed.

7-6-4260. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 15, Ch. 458, L. 1997.



7-6-4261. Repealed.

7-6-4261. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 16, Ch. 458, L. 1997; amd. Sec. 22, Ch. 584, L. 1999.



7-6-4262. Repealed.

7-6-4262. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 17, Ch. 458, L. 1997.



7-6-4263. Repealed.

7-6-4263. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 18, Ch. 458, L. 1997.



7-6-4264. Repealed.

7-6-4264. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 19, Ch. 458, L. 1997.



7-6-4265. Repealed.

7-6-4265. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 20, Ch. 458, L. 1997.



7-6-4266. Repealed.

7-6-4266. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 21, Ch. 458, L. 1997.



7-6-4267. Repealed.

7-6-4267. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 22, Ch. 458, L. 1997.



7-6-4268. and reserved.

7-6-4268 through 7-6-4269 reserved.



7-6-4270. Repealed.

7-6-4270. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 23, Ch. 458, L. 1997.



7-6-4271. Repealed.

7-6-4271. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 25, Ch. 458, L. 1997.



7-6-4272. Repealed.

7-6-4272. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 28, Ch. 458, L. 1997.






Part 43. Claims Against Municipalities

7-6-4301. Presentation of claims against municipality.

7-6-4301. Presentation of claims against municipality. (1) All accounts and demands against a city or town must be presented to the council in an itemized format. These claims must be presented with all necessary and proper vouchers within 1 year from the date the claims accrued. An action may not be maintained against the city or town for or on account of any demand or claim against the city or town until the demand or claim has first been presented to the council. (2) Payment of claims against a city or town may be authorized by the council when: (a) payee-signed claims have been issued to the city or town and the payee has attested in the claim to its accuracy and that the payee has not received the claimed amount; or (b) the payee has provided the city or town with an invoice or other document identifying the quantity and total cost for each item included on the invoice. (3) All bills, claims, accounts, or charges for materials of any kind that are purchased by and on behalf of a city or town by its department heads or officers must be reviewed by the city or town finance director or the city or town clerk before submission to the council. (4) A claim or demand not presented within the time provided in subsection (1) is forever barred, and the council has no authority to allow any account or demand not presented as provided in this section.

History: En. Sec. 4812, Pol. C. 1895; re-en. Sec. 2, Ch. 30, L. 1903; re-en. Sec. 3288, Rev. C. 1907; re-en. Sec. 5078, R.C.M. 1921; re-en. Sec. 5078, R.C.M. 1935; amd. Sec. 1, Ch. 55, L. 1957; amd. Sec. 25, Ch. 566, L. 1977; R.C.M. 1947, 11-1301(part); amd. Sec. 1, Ch. 176, L. 1985; amd. Sec. 493, Ch. 61, L. 2007.



7-6-4302. Payment of claims by warrant or check.

7-6-4302. Payment of claims by warrant or check. All accounts and demands against a city or town must be submitted to the council and, if found correct, must be allowed and an order must be made that the demand be paid. The demand must be paid in accordance with one of the following options: (1) The mayor may draw a warrant upon the treasury in favor of the owner, specifying for what purpose and by what authority it is issued and out of what funds it is to be paid. The city treasurer or town clerk shall pay the warrant out of the proper fund. (2) The city treasurer or town clerk may pay the demand by check when there are sufficient city funds on deposit in an interest-bearing checking account in a bank within the city or town that are available to cover the check.

History: En. Sec. 1, Ch. 30, L. 1903; re-en. Sec. 3287, Rev. C. 1907; re-en. Sec. 5079, R.C.M. 1921; re-en. Sec. 5079, R.C.M. 1935; amd. Sec. 2, Ch. 100, L. 1973; R.C.M. 1947, 11-1302(part); amd. Sec. 34, Ch. 252, L. 1979; amd. Sec. 1, Ch. 261, L. 1985; amd. Sec. 54, Ch. 278, L. 2001.



7-6-4303. Cancellation of municipal warrants and checks.

7-6-4303. Cancellation of municipal warrants and checks. (1) The city or town council may cancel municipal warrants and checks that have remained outstanding and unpaid for a period of 1 year or longer. (2) The city or town clerk shall: (a) enter on the record of warrants or checks, opposite the entry of each instrument, the date when it was canceled; (b) make a list of the canceled instruments, specifying the number, date, and amount and the person to whom it was payable; and (c) enter the list in the minutes of the city or town council proceedings.

History: En. Sec. 1, Ch. 17, L. 1987.



7-6-4304. Issuance of duplicate warrants and checks.

7-6-4304. Issuance of duplicate warrants and checks. (1) A duplicate warrant or check may be issued by the appropriate municipal officer whenever an instrument drawn by the officer upon the municipality is lost or destroyed. The duplicate warrant or check must be in the same form as the original except that it must have plainly printed across its face the word "duplicate". Except as provided in subsection (2), a duplicate warrant or check may not be issued or delivered unless the person entitled to receive it deposits with the issuing municipal officer a bond in double the amount for which the duplicate warrant or check is issued, conditioned to hold the municipality and its officers harmless on account of the issuance of the duplicate warrant or check. (2) A bond of indemnity is not required when: (a) the payee is the U.S. government, a state of the United States, an agency, instrumentality, or officer of the U.S. government or of a state, county, city, city and county, town, district, or other political subdivision of a state, or an officer of an enumerated entity; (b) the owner or custodian is the state of Montana or an agency or officer of the state; (c) the owner or custodian is a bank, savings and loan association, admitted insurer, or trust company whose financial condition is regulated by the U.S. government or by the state of Montana; (d) the amount of the lost or destroyed warrant or check is less than $100; (e) it can be established that a crime has been committed, and as a result of the crime, the warrant or check was stolen or destroyed; (f) it can be established that the warrant or check was mailed to an incorrect payee; or (g) the payee is a vendor or contractor doing business with the municipality. (3) Whenever the owner or custodian applies under the provisions of subsection (2)(e), (2)(f), or (2)(g), a stop-payment order must be placed on the original warrant or check by the municipality. (4) Whenever the owner or custodian applies under the provisions of subsection (2)(c), (2)(d), (2)(e), (2)(f), or (2)(g), the application must include an agreement to indemnify and hold harmless the municipality or its officers and employees from any loss resulting from the issuance of a duplicate warrant or check. Any loss incurred in connection with the issuance of a duplicate warrant or check must be charged against the account from which the payment was derived.

History: En. Sec. 1, Ch. 167, L. 1987; amd. Sec. 6, Ch. 83, L. 1989; amd. Sec. 494, Ch. 61, L. 2007.



7-6-4305. through reserved.

7-6-4305 through 7-6-4310 reserved.



7-6-4311. Liability for false claims.

7-6-4311. Liability for false claims. (1) A person who knowingly presents or causes to be presented a false, fictitious, or fraudulent claim for allowance or payment to any city or town or its contractors forfeits the claim, including any portion that may be legitimate, and in addition is subject to a penalty of not to exceed $2,000 plus double the damages sustained by the city or town as a result of the false claim, including all legal costs. (2) The forfeiture and the penalty may be claimed in the same suit.

History: En. Sec. 1, Ch. 366, L. 1989.






Part 44. Municipal Taxation

7-6-4401. General taxing power of municipalities.

7-6-4401. General taxing power of municipalities. Subject to 15-10-420, the city or town council may levy and collect taxes for general and special public or governmental purposes on all property within the city or town subject to taxation under the laws of the state.

History: En. Subd. 2, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.1, R.C.M. 1935; R.C.M. 1947, 11-902; amd. Sec. 23, Ch. 584, L. 1999; amd. Sec. 8, Ch. 453, L. 2005.



7-6-4402. Tax-related duties of city treasurer.

7-6-4402. Tax-related duties of city treasurer. It is the duty of the city treasurer to perform such duties in the collection of taxes, license fees, or assessments as are prescribed by law or ordinance.

History: En. Sec. 4788, Pol. C. 1895; re-en. Sec. 3257, Rev. C. 1907; amd. Sec. 2, Ch. 88, L. 1913; re-en. Sec. 5034, R.C.M. 1921; Cal. Pol. C. Sec. 4392; amd. Sec. 3, Ch. 146, L. 1974; R.C.M. 1947, 11-807(part); amd. Sec. 35, Ch. 252, L. 1979.



7-6-4403. Tax-related duties of city clerk.

7-6-4403. Tax-related duties of city clerk. It is the duty of the clerk to perform such duties in and about the assessment, levy, and collection of taxes and assessments as may be prescribed by law or ordinance.

History: En. Sec. 4784, Pol. C. 1895; re-en. Sec. 3253, Rev. C. 1907; re-en. Sec. 5033, R.C.M. 1921; Cal. Pol. C. Sec. 4393; re-en. Sec. 5033, R.C.M. 1935; R.C.M. 1947, 11-805(part).



7-6-4404. Tax-related duties of town clerk.

7-6-4404. Tax-related duties of town clerk. It is the duty of the town clerk to perform such duties in the collection of taxes, license fees, or assessments as are prescribed by law or ordinance.

History: En. 11-805.1 by Sec. 4, Ch. 146, L. 1974; R.C.M. 1947, 11-805.1(part); amd. Sec. 36, Ch. 252, L. 1979.



7-6-4405. Repealed.

7-6-4405. Repealed. Sec. 171, Ch. 584, L. 1999.

History: En. Sec. 415, 5th Div. Comp. Stat. 1887; amd. Sec. 16, p. 185, L. 1889; amd. Sec. 4814, Pol. C. 1895; re-en. Sec. 3342, Rev. C. 1907; amd. Sec. 1, Ch. 103, L. 1911; amd. Sec. 1, Ch. 27, L. 1917; re-en. Sec. 5194, R.C.M. 1921; Cal. Pol. C. Sec. 4371; amd. Sec. 1, Ch. 156, L. 1923; amd. Sec. 1, Ch. 175, L. 1925; re-en. Sec. 5194, R.C.M. 1935; amd. Sec. 1, Ch. 48, L. 1937; amd. Sec. 4, Ch. 71, L. 1945; amd. Sec. 1, Ch. 192, L. 1951; amd. Sec. 1, Ch. 230, L. 1969; amd. Sec. 56, Ch. 566, L. 1977; R.C.M. 1947, 84-4701(part).



7-6-4406. Authority to levy special taxes and assessments.

7-6-4406. Authority to levy special taxes and assessments. Subject to 15-10-420, the council may assess and levy the special taxes or assessments provided for in this title.

History: En. Sec. 4815, Pol. C. 1895; re-en. Sec. 3343, Rev. C. 1907; re-en. Sec. 5200, R.C.M. 1921; re-en. Sec. 5200, R.C.M. 1935; R.C.M. 1947, 84-4712; amd. Sec. 24, Ch. 584, L. 1999.



7-6-4407. Repealed.

7-6-4407. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 379, 5th Div. Comp. Stat. 1887; amd. Sec. 4872, Pol. C. 1895; amd. Sec. 1, p. 224, L. 1897; re-en. Sec. 3358, Rev. C. 1907; amd. Sec. 1, Ch. 1, L. 1919; amd. Sec. 1, Ch. 9, Ex. L. 1919; amd. Sec. 1, Ch. 165, L. 1921; re-en. Sec. 5216, R.C.M. 1921; amd. Sec. 1, Ch. 49, L. 1925; re-en. Sec. 5216, R.C.M. 1935; R.C.M. 1947, 84-4729; amd. Sec. 15, Ch. 133, L. 1993; amd. Sec. 25, Ch. 584, L. 1999.



7-6-4408. Repealed.

7-6-4408. Repealed. Sec. 61, Ch. 278, L. 2001.

History: En. Sec. 415, 5th Div. Comp. Stat. 1887; amd. Sec. 16, p. 185, L. 1889; amd. Sec. 4814, Pol. C. 1895; re-en. Sec. 3342, Rev. C. 1907; amd. Sec. 1, Ch. 103, L. 1911; amd. Sec. 1, Ch. 27, L. 1917; re-en. Sec. 5194, R.C.M. 1921; Cal. Pol. C. Sec. 4371; amd. Sec. 1, Ch. 156, L. 1923; amd. Sec. 1, Ch. 175, L. 1925; re-en. Sec. 5194, R.C.M. 1935; amd. Sec. 1, Ch. 48, L. 1937; amd. Sec. 4, Ch. 71, L. 1945; amd. Sec. 1, Ch. 192, L. 1951; amd. Sec. 1, Ch. 230, L. 1969; amd. Sec. 56, Ch. 566, L. 1977; R.C.M. 1947, 84-4701(part); amd. Sec. 66, Ch. 430, L. 1995.



7-6-4409. Determination of assessments.

7-6-4409. Determination of assessments. (1) The assessment made by the department of revenue for state and county purposes is the basis of taxation for cities and towns for the property situated in the city or town. (2) It is the duty of the department, in making the property tax record, to separately and distinctly designate the real and personal property situated in cities and towns within each county in the state.

History: (1)En. Sec. 4862, Pol. C. 1895; re-en. Sec. 3348, Rev. C. 1907; re-en. Sec. 5205, R.C.M. 1921; re-en. Sec. 5205, R.C.M. 1935; amd. Sec. 92, Ch. 405, L. 1973; Sec. 84-4717, R.C.M. 1947; (2)En. Sec. 377, 5th Div. Comp. Stat. 1887; amd. Sec. 4863, Pol. C. 1895; re-en. Sec. 3349, Rev. C. 1907; re-en. Sec. 5206, R.C.M. 1921; re-en. Sec. 5206, R.C.M. 1935; amd. Sec. 93, Ch. 405, L. 1973; Sec. 84-4718, R.C.M. 1947; R.C.M. 1947, 84-4717, 84-4718; amd. Sec. 9, Ch. 27, Sp. L. November 1993.



7-6-4410. Property tax record to be furnished to certain municipalities.

7-6-4410. Property tax record to be furnished to certain municipalities. On or before the first Monday in August of each year, the department of revenue shall furnish a certified copy of the property tax record to all cities of the third class and towns within each county that make written request for the record on or before the first Monday in April of each year. The property tax record must pertain to property within the limits of the requesting cities and towns.

History: (1)En. Sec. 1, Ch. 69, L. 1911; re-en. Sec. 5207, R.C.M. 1921; re-en. Sec. 5207, R.C.M. 1935; amd. Sec. 94, Ch. 405, L. 1973; Sec. 84-4719, R.C.M. 1947; (2)En. Sec. 2, Ch. 69, L. 1911; re-en. Sec. 5208, R.C.M. 1921; re-en. Sec. 5208, R.C.M. 1935; amd. Sec. 95, Ch. 405, L. 1973; Sec. 84-4720, R.C.M. 1947; R.C.M. 1947, 84-4719, 84-4720; amd. Sec. 10, Ch. 27, Sp. L. November 1993; amd. Sec. 1, Ch. 34, L. 2003.



7-6-4411. Equalization of assessments.

7-6-4411. Equalization of assessments. (1) The equalization of assessments of property made by the department of revenue applies to the assessment of property in any city or town and must be taken as the equalization thereof. (2) The person aggrieved must first make an affidavit stating the facts, which must be filed with the clerk.

History: (1)En. Sec. 4865, Pol. C. 1895; re-en. Sec. 3351, Rev. C. 1907; re-en. Sec. 5209, R.C.M. 1921; re-en. Sec. 5209, R.C.M. 1935; amd. Sec. 96, Ch. 405, L. 1973; Sec. 84-4721, R.C.M. 1947; (2)En. Sec. 4866, Pol. C. 1895; re-en. Sec. 3352, Rev. C. 1907; re-en. Sec. 5210, R.C.M. 1921; re-en. Sec. 5210, R.C.M. 1935; R.C.M. 1947, 84-4721, 84-4722.



7-6-4412. Preparation of municipal property tax record.

7-6-4412. Preparation of municipal property tax record. (1) The county clerk, on or before the first Monday in October in each year, shall provide a copy of the property tax record to each city in the county if the city treasurer is required by an ordinance of the city to collect its taxes. The record must be a copy of the corrected property tax record of the county, as far as it refers to city property. (2) The copy must be in a form that itemizes the different funds so that the city treasurer may extend the funds and collect the taxes.

History: (1)En. Sec. 4867, Pol. C. 1895; amd. Sec. 1, p. 223, L. 1897; re-en. Sec. 3353, Rev. C. 1907; re-en. Sec. 5211, R.C.M. 1921; re-en. Sec. 5211, R.C.M. 1935; Sec. 84-4723, R.C.M. 1947; (2)En. Sec. 4868, Pol. C. 1895; amd. Sec. 1, p. 223, L. 1897; re-en. Sec. 3354, Rev. C. 1907; re-en. Sec. 5212, R.C.M. 1921; re-en. Sec. 5212, R.C.M. 1935; Sec. 84-4724, R.C.M. 1947; (3)En. Sec. 4869, Pol. C. 1895; amd. Sec. 1, p. 224, L. 1897; re-en. Sec. 3355, Rev. C. 1907; re-en. Sec. 5213, R.C.M. 1921; re-en. Sec. 5213, R.C.M. 1935; Sec. 84-4725, R.C.M. 1947; R.C.M. 1947, 84-4723, 84-4724, 84-4725; amd. Sec. 11, Ch. 27, Sp. L. November 1993.



7-6-4413. Collection of taxes.

7-6-4413. Collection of taxes. (1) Except in the case of cities of the first, second, and third classes that provide by ordinance for the city treasurer to collect the taxes from the corrected property tax record, the county treasurer of each county shall collect the tax levied by all cities and towns in the respective county. (2) The county treasurer shall collect the city or town taxes at the same time as the state and county taxes and with the same penalties and interest in case of delinquency.

History: En. Sec. 4870, Pol. C. 1895; amd. Sec. 1, Ch. 24, L. 1907; re-en. Sec. 3356, Rev. C. 1907; re-en. Sec. 5214, R.C.M. 1921; re-en. Sec. 5214, R.C.M. 1935; R.C.M. 1947, 84-4726(part); amd. Sec. 12, Ch. 27, Sp. L. November 1993; amd. Sec. 15, Ch. 291, L. 2009.



7-6-4414. Sales for delinquent taxes when county collects municipal tax.

7-6-4414. Sales for delinquent taxes when county collects municipal tax. (1) All publications of sales for delinquent taxes shall include city or town taxes. There is only one sale for each piece of property. The sale shall cover the aggregate of city or town, county, and state taxes, with the penalties, interest, and cost of advertising provided by law. (2) All money received from sales, after a deed is given by the county treasurer as provided by law, shall be credited to the state, county, and city or town pro rata in the same proportions as provided in 15-17-322.

History: En. Sec. 4870, Pol. C. 1895; amd. Sec. 1, Ch. 24, L. 1907; re-en. Sec. 3356, Rev. C. 1907; re-en. Sec. 5214, R.C.M. 1921; re-en. Sec. 5214, R.C.M. 1935; R.C.M. 1947, 84-4726(part); amd. Sec. 37, Ch. 252, L. 1979; amd. Sec. 27, Ch. 587, L. 1987.



7-6-4415. through reserved.

7-6-4415 through 7-6-4420 reserved.



7-6-4421. Authorization for tax levy and collection by municipality.

7-6-4421. Authorization for tax levy and collection by municipality. (1) Subject to 15-10-420, the council has power to annually levy and collect taxes on all the property in the city or town taxable for state and county public or governmental purposes and may by ordinance provide for the levy and collection of the taxes. (2) Until the passage of the ordinance, the levy and collection of municipal taxes are and the proceedings for those purposes must be as provided in this part.

History: (1)En. Sec. 4860, Pol. C. 1895; re-en. Sec. 3346, Rev. C. 1907; re-en. Sec. 5203, R.C.M. 1921; re-en. Sec. 5203, R.C.M. 1935; amd. Sec. 90, Ch. 405, L. 1973; Sec. 84-4715, R.C.M. 1947; (2)En. Sec. 4861, Pol. C. 1895; re-en. Sec. 3347, Rev. C. 1907; re-en. Sec. 5204, R.C.M. 1921; re-en. Sec. 5204, R.C.M. 1935; amd. Sec. 91, Ch. 405, L. 1973; Sec. 84-4716, R.C.M. 1947; R.C.M. 1947, 84-4715, 84-4716; amd. Sec. 26, Ch. 584, L. 1999; amd. Sec. 9, Ch. 453, L. 2005.



7-6-4422. Authorization for collection of delinquent taxes by municipalities.

7-6-4422. Authorization for collection of delinquent taxes by municipalities. (1) All cities in Montana which by ordinance provide for the collection of city taxes and assessments are hereby authorized and empowered to solicit payment, ask for, receive, and receipt for delinquent taxes and assessments due any such city. (2) Upon receipt of payment for delinquent taxes and assessments by the city treasurer of such city, it shall be the duty of such city treasurer to immediately certify to the county treasurer of the county in which such city is situated: (a) the fact of such payment with the amount thereof; (b) a description of the property charged with such delinquent taxes or assessments so paid; and (c) the name of the person to whom the same were assessed. (3) Nothing in this section is intended to or shall prevent the county treasurer of the county in which such city is situated from collecting such delinquent taxes or assessments, but this section is intended as an aid to the collector of such delinquent taxes and assessments.

History: En. Sec. 1, Ch. 145, L. 1933; re-en. Sec. 5215.2, R.C.M. 1935; R.C.M. 1947, 84-4728.



7-6-4423. Sales for delinquent taxes when municipality collects municipal tax.

7-6-4423. Sales for delinquent taxes when municipality collects municipal tax. (1) (a) In a city or town that collects its own taxes or special assessments when any taxes or assessments become delinquent, a tax lien sale may not be held by the city or town unless the city treasurer or town clerk, within 10 working days after the date on which the taxes or assessments become delinquent, certifies the delinquent taxes and assessments to the county treasurer of the county in which the city or town is situated. (b) The certificate must contain: (i) the description of each lot or parcel of land on which any tax or assessment has become delinquent; (ii) the name and address of the person taxed or assessed; (iii) the date when the tax or assessment became delinquent; (iv) the amount of the delinquent tax or assessment and the penalty to be added, if any. (c) If any special assessment is payable in installments and any installment becomes delinquent, the amount of the delinquent installment must be included in the certificate. If the city or town council, by the adoption of an appropriate resolution, declares the total assessment remaining unpaid to be delinquent, as provided in 7-12-4182, then that total must be included in the certificate. (2) Upon receipt of the certificate, the county treasurer shall enter the delinquent taxes and assessments in the delinquent tax list of the county, and the county treasurer in selling property for delinquent taxes shall include all city and town delinquent taxes and assessments. There may be only one sale for each piece of property. The sale must cover the aggregate of the city, town, county, and state taxes and special assessments, including penalties, interest, and costs provided by law.

History: En. Sec. 1, Ch. 148, L. 1927; re-en. Sec. 5215.1, R.C.M. 1935; R.C.M. 1947, 84-4727; amd. Sec. 12, Ch. 370, L. 1987; amd. Sec. 1, Ch. 105, L. 1995; amd. Sec. 2, Ch. 110, L. 2007.



7-6-4424. through reserved.

7-6-4424 through 7-6-4430 reserved.



7-6-4431. Authorization to exceed or impose less than maximum mill levy -- election required to exceed.

7-6-4431. Authorization to exceed or impose less than maximum mill levy -- election required to exceed. The governing body of a municipality may raise money by taxation for the support of municipal government services, facilities, or other capital projects in excess of the levy allowed by 15-10-420 under the following conditions: (1) The governing body shall pass a resolution indicating its intent to exceed the current statutory mill levy limit on the approval of a majority of the qualified electors voting in an election under subsection (2). The resolution must include: (a) the specific purpose for which the additional money will be used; (b) the specific dollar amount to be raised; and (c) the approximate number of mills required. (2) The governing body shall submit the question of the additional mill levy to the qualified electors of the municipality at an election as provided in 15-10-425. The question may not be submitted more than once in any calendar year. If the majority of voters voting on the question is in favor of the additional levy or levies, the governing body is authorized to impose the mill levy in the amount specified in the resolution. (3) An election is not required for a governing body to impose less than the maximum number of mills or to carry forward authorization to impose the maximum number of mills in a subsequent tax year as provided in 15-10-420(1)(b).

History: Ap. p. Sec. 1, Ch. 12, L. 1919; re-en. Sec. 5195, R.C.M. 1921; re-en. Sec. 5195, R.C.M. 1935; Sec. 84-4706, R.C.M. 1947; Ap. p. Sec. 4, Ch. 12, L. 1919; re-en. Sec. 5198, R.C.M. 1921; re-en. Sec. 5198, R.C.M. 1935; Sec. 84-4709, R.C.M. 1947; R.C.M. 1947, 84-4706, 84-4709(part); amd. Sec. 38, Ch. 252, L. 1979; amd. Sec. 1, Ch. 614, L. 1979; amd. Sec. 2, Ch. 361, L. 2001; amd. Sec. 12, Ch. 495, L. 2001; amd. Sec. 33, Ch. 574, L. 2001.



7-6-4432. Repealed.

7-6-4432. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 3, Ch. 12, L. 1919; re-en. Sec. 5197, R.C.M. 1921; re-en. Sec. 5197, R.C.M. 1935; R.C.M. 1947, 84-4708(part); amd. Sec. 2, Ch. 614, L. 1979.



7-6-4433. Repealed.

7-6-4433. Repealed. Sec. 42, Ch. 252, L. 1979; Sec. 407, Ch. 571, L. 1979; Sec. 8, Ch. 614, L. 1979.

History: En. Sec. 5, Ch. 12, L. 1919; re-en. Sec. 5199, R.C.M. 1921; re-en. Sec. 5199, R.C.M. 1935; R.C.M. 1947, 84-4710.



7-6-4434. Repealed.

7-6-4434. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 2, Ch. 12, L. 1919; re-en. Sec. 5196, R.C.M. 1921; re-en. Sec. 5196, R.C.M. 1935; R.C.M. 1947, 84-4707; amd. Sec. 305, Ch. 571, L. 1979; amd. Sec. 3, Ch. 614, L. 1979.



7-6-4435. Repealed.

7-6-4435. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 4, Ch. 12, L. 1919; re-en. Sec. 5198, R.C.M. 1921; re-en. Sec. 5198, R.C.M. 1935; R.C.M. 1947, 84-4709(part).



7-6-4436. Repealed.

7-6-4436. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 4, Ch. 12, L. 1919; re-en. Sec. 5198, R.C.M. 1921; re-en. Sec. 5198, R.C.M. 1935; R.C.M. 1947, 84-4709(part); amd. Sec. 306, Ch. 571, L. 1979; amd. Sec. 5, Ch. 614, L. 1979.



7-6-4437. Repealed.

7-6-4437. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 3, Ch. 12, L. 1919; re-en. Sec. 5197, R.C.M. 1921; re-en. Sec. 5197, R.C.M. 1935; R.C.M. 1947, 84-4708(part); amd. Sec. 6, Ch. 614, L. 1979.



7-6-4438. Tax levy and expenditures for municipal and administrative purposes when limits on municipal indebtedness exceeded.

7-6-4438. Tax levy and expenditures for municipal and administrative purposes when limits on municipal indebtedness exceeded. (1) Subject to 15-10-420, taxes levied and collected for municipal and administrative purposes by any city or town in which the indebtedness equals or exceeds the limit allowed by statute may be used in payment of current expenses during the fiscal year for which the taxes were levied as if a special levy had been made for each of the purposes. The council of the city or town may designate the amount of the general levy applicable to each of the purposes. The amount designated constitutes a special fund for the special purpose of paying the expenses incurred for the purpose. The expenses are payable only out of the fund. (2) Subject to 15-10-420, a city, the indebtedness of which equals or exceeds the limit allowed by statute, may levy and collect special taxes for municipal and administrative purposes, and the city council in making special levies shall designate the amount for each of the purposes. Each tax, when collected, constitutes a fund out of which the expenses incurred for the purpose for which the tax was levied must be paid. The expenses incurred for any particular purpose may be paid only out of the specified fund.

History: (1), (2)En. Sec. 1, Ch. 21, L. 1903; amd. Sec. 1, Ch. 106, L. 1907; Sec. 3344, Rev. C. 1907; re-en. Sec. 5201, R.C.M. 1921; amd. Sec. 2, Ch. 175, L. 1925; re-en. Sec. 5201, R.C.M. 1935; amd. Sec. 53, Ch. 100, L. 1973; amd. Sec. 89, Ch. 405, L. 1973; amd. Sec. 58, Ch. 566, L. 1977; Sec. 84-4713, R.C.M. 1947; (3)En. Sec. 2, Ch. 21, L. 1903; re-en. Sec. 3345, Rev. C. 1907; re-en. Sec. 5202, R.C.M. 1921; re-en. Sec. 5202, R.C.M. 1935; Sec. 84-4714, R.C.M. 1947; R.C.M. 1947, 84-4713, 84-4714; amd. Sec. 39, Ch. 252, L. 1979; amd. Sec. 27, Ch. 584, L. 1999.



7-6-4439. Repealed.

7-6-4439. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 7, Ch. 614, L. 1979; amd. Sec. 13, Ch. 370, L. 1987.



7-6-4440. through reserved.

7-6-4440 through 7-6-4450 reserved.



7-6-4451. All-purpose mill levy authorized.

7-6-4451. All-purpose mill levy authorized. It is the purpose of 7-6-4451 and 7-6-4453 through 7-6-4455 to authorize the cities and towns of Montana to make an all-purpose annual mill levy in lieu of the multiple levies authorized by the statutes of Montana.

History: En. Sec. 1, Ch. 82, L. 1965; amd. Sec. 1, Ch. 226, L. 1969; amd. Sec. 1, Ch. 375, L. 1971; R.C.M. 1947, 84-4701.1(part); amd. Sec. 34, Ch. 574, L. 2001.



7-6-4452. Repealed.

7-6-4452. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 2, Ch. 82, L. 1965; amd. Sec. 2, Ch. 226, L. 1969; amd. Sec. 2, Ch. 226, L. 1969; amd. Sec. 2, Ch. 375, L. 1971; amd. Sec. 57, Ch. 566, L. 1977; R.C.M. 1947, 84-4701.2(part); amd. Sec. 28, Ch. 584, L. 1999.



7-6-4453. Certain special mill levies also available.

7-6-4453. Certain special mill levies also available. (1) The all-purpose mill levy does not include the levies imposed for bonded indebtedness, to pay judgments or tax protest refunds, or for special improvement district revolving funds of municipalities. Subject to 15-10-420, additional levies may be made in addition to the all-purpose mill levy, as provided in subsection (2). Sections 7-6-4451, 7-6-4454, 7-6-4455, and this section may not be construed as repealing those statutes providing for multiple separate levies. (2) Extraordinary levies otherwise authorized to pay for bonded indebtedness, judgments, tax protest refunds, or special improvement district revolving funds may be made by municipalities in addition to the all-purpose mill levy provided for in 7-6-4451, 7-6-4454, 7-6-4455, and this section.

History: Ap. p. Sec. 1, Ch. 82, L. 1965; amd. Sec. 1, Ch. 226, L. 1969; amd. Sec. 1, Ch. 375, L. 1971; Sec. 84-4701.1, R.C.M. 1947; Ap. p. 84-4701.6 by Sec. 1, Ch. 145, L. 1967; amd. Sec. 5, Ch. 375, L. 1971; Sec. 84-4701.6, R.C.M. 1947; Ap. p. Sec. 2, Ch. 82, L. 1965; amd. Sec. 2, Ch. 226, L. 1969; amd. Sec. 2, Ch. 375, L. 1971; amd. Sec. 57, Ch. 566, L. 1977; Sec. 84-4701.2, R.C.M. 1947; R.C.M. 1947, 84-4701.1(part), 84-4701.2(part), 84-4701.6; amd. Sec. 1, Ch. 372, L. 1983; amd. Sec. 2, Ch. 26, Sp. L. June 1986; amd. Sec. 29, Ch. 584, L. 1999; amd. Sec. 35, Ch. 574, L. 2001.



7-6-4454. Certification of all-purpose levy to county officers.

7-6-4454. Certification of all-purpose levy to county officers. In the event that it is necessary to certify such a municipal levy to county officers for collection, the same shall be certified as an all-purpose levy.

History: En. Sec. 5, Ch. 82, L. 1965; amd. Sec. 4, Ch. 375, L. 1971; R.C.M. 1947, 84-4701.5.



7-6-4455. Changes from all-purpose mill levy method.

7-6-4455. Changes from all-purpose mill levy method. Any municipality electing to follow the all-purpose mill levy method provided for in 7-6-4451 is bound by that election during the ensuing fiscal year but may abandon the all-purpose mill levy method in succeeding fiscal years.

History: En. Sec. 4, Ch. 82, L. 1965; R.C.M. 1947, 84-4701.4; amd. Sec. 36, Ch. 574, L. 2001.



7-6-4456. through reserved.

7-6-4456 through 7-6-4460 reserved.



7-6-4461. Renumbered .

7-6-4461. Renumbered . 7-6-1501, Code Commissioner, 1997.



7-6-4462. Renumbered .

7-6-4462. Renumbered . 7-6-1502, Code Commissioner, 1997.



7-6-4463. Renumbered .

7-6-4463. Renumbered . 7-6-1503, Code Commissioner, 1997.



7-6-4464. Renumbered .

7-6-4464. Renumbered . 7-6-1504, Code Commissioner, 1997.



7-6-4465. Renumbered .

7-6-4465. Renumbered . 7-6-1505, Code Commissioner, 1997.



7-6-4466. Renumbered .

7-6-4466. Renumbered . 7-6-1506, Code Commissioner, 1997.



7-6-4467. Renumbered .

7-6-4467. Renumbered . 7-6-1507, Code Commissioner, 1997.



7-6-4468. Renumbered .

7-6-4468. Renumbered . 7-6-1508, Code Commissioner, 1997.



7-6-4469. Renumbered .

7-6-4469. Renumbered . 7-6-1509, Code Commissioner, 1997.






Part 45. Municipal Warrants

7-6-4501. Interest on unpaid warrants -- payments to state -- definition.

7-6-4501. Interest on unpaid warrants -- payments to state -- definition. (1) When any warrant drawn upon the treasury of a city or town and pursuant to any ordinance or resolution or direction of the council of the city or town is presented to the city treasurer or town clerk for payment and the warrant is not paid for want of funds, the city treasurer or town clerk shall endorse thereon "Not paid for want of funds", annexing the date of presentation, and signing the treasurer's or clerk's name to the warrant. (2) From the time of the endorsement until the warrant is called for payment, the warrant bears interest at a rate fixed by ordinance, or if the warrant is subject to purchase for investment by a county as provided in 7-6-2701 and is held by a county, the warrant bears interest at a rate fixed by the board of county commissioners under 7-6-2701. (3) All payments to the state treasurer or a state agency must be made by electronic funds transfer if requested by the state treasurer or the state agency and if the city or town has the technology to conduct electronic funds transfers. (4) As used in this part, "warrant" includes a check and an electronic funds transfer.

History: En. Sec. 1, p. 75, L. 1897; re-en. Sec. 3284, Rev. C. 1907; re-en. Sec. 5081, R.C.M. 1921; re-en. Sec. 5081, R.C.M. 1935; amd. Sec. 12, Ch. 234, L. 1971; R.C.M. 1947, 11-1307; amd. Sec. 40, Ch. 252, L. 1979; amd. Sec. 2, Ch. 92, L. 1985; amd. Sec. 55, Ch. 278, L. 2001; amd. Sec. 2, Ch. 432, L. 2005.



7-6-4502. Call for payment of warrants drawing interest.

7-6-4502. Call for payment of warrants drawing interest. (1) Except as provided in subsection (2), when there is money in the city or town treasury applicable to the payment of any warrants drawing interest and sufficient to pay the warrants, the city treasurer or town clerk shall: (a) give notice in some newspaper published in the city or town or, if a newspaper is not published in the city or town, by written notice posted in a conspicuous place on the outer door of the office of the city treasurer or town clerk, stating that the treasurer or clerk is ready to pay the warrants and giving the number of the warrants to be paid; and (b) if the warrants are subject to purchase by the county for investment as provided in 7-6-2701, notify the county treasurer that any warrants in the possession of the county will be paid upon presentation to the city treasurer or town clerk. (2) If all of the warrants are held by a county, only the notice provided for in subsection (1)(b) is required. (3) The warrants called cease to draw interest from the time of the first publication or posting of the notice unless all of the warrants are held by a county, in which case the warrants cease to draw interest from the time of notification of the county treasurer.

History: En. Sec. 2, p. 75, L. 1897; re-en. Sec. 3285, Rev. C. 1907; re-en. Sec. 5082, R.C.M. 1921; re-en. Sec. 5082, R.C.M. 1935; R.C.M. 1947, 11-1308; amd. Sec. 3, Ch. 92, L. 1985; amd. Sec. 495, Ch. 61, L. 2007.



7-6-4503. Registration of warrants.

7-6-4503. Registration of warrants. Upon the presentation of any warrant endorsed as specified in 7-6-4501, it shall be the duty of the city treasurer or town clerk to record, in a book to be provided for that purpose, the warrant, the date of such presentation, the number and date of the warrant, to whom payable, the fund on which drawn, and the amount thereof.

History: En. Sec. 3, p. 76, L. 1897; re-en. Sec. 3286, Rev. C. 1907; re-en. Sec. 5083, R.C.M. 1921; re-en. Sec. 5083, R.C.M. 1935; R.C.M. 1947, 11-1309(part).



7-6-4504. Order of redemption of warrants.

7-6-4504. Order of redemption of warrants. All warrants to be redeemed as provided for in 7-6-4502 shall be redeemed in the order of their registration, beginning with the date of the warrant first so registered.

History: En. Sec. 3, p. 76, L. 1897; re-en. Sec. 3286, Rev. C. 1907; re-en. Sec. 5083, R.C.M. 1921; re-en. Sec. 5083, R.C.M. 1935; R.C.M. 1947, 11-1309(part).






Part 46. Deposit and Investment of Municipal Money

7-6-4601. Deposit of public money.

7-6-4601. Deposit of public money. The city treasurer or town clerk, whichever is appropriate, shall deposit all public money in the treasurer's or clerk's possession and under the treasurer's or clerk's control, except as may be required for current business, only in any solvent bank or banks located in the city or town and subject to national supervision or state examination, as the council shall designate.

History: Ap. p. 11-805.1 by Sec. 4, Ch. 146, L. 1974; Sec. 11-805.1, R.C.M. 1947; Ap. p. Sec. 4788, Pol. C. 1895; re-en. Sec. 3257, Rev. C. 1907; amd. Sec. 2, Ch. 88, L. 1913; re-en. Sec. 5034, R.C.M. 1921; Cal. Pol. C. Sec. 4392; re-en. Sec. 5034, R.C.M. 1935; Sec. 11-807, R.C.M. 1947; R.C.M. 1947, 11-805.1(part), 11-807(part); amd. Sec. 496, Ch. 61, L. 2007.



7-6-4602. Interest rate on deposited public money.

7-6-4602. Interest rate on deposited public money. Public money deposited pursuant to 7-6-4601 shall bear interest at a rate no less than the rate of interest paid on money from private sources on the same terms.

History: Ap. p. 11-805.1 by Sec. 4, Ch. 146, L. 1974; Sec. 11-805.1, R.C.M. 1947; Ap. p. Sec. 4788, Pol. C. 1895; re-en. Sec. 3257, Rev. C. 1907; amd. Sec. 2, Ch. 88, L. 1913; re-en. Sec. 5034, R.C.M. 1921; Cal. Pol. C. Sec. 4392; re-en. Sec. 5034, R.C.M. 1935; Sec. 11-807, R.C.M. 1947; R.C.M. 1947, 11-805.1(part), 11-807(part); amd. Sec. 1, Ch. 21, L. 1989.



7-6-4603. Investment of municipal money in city or town warrants.

7-6-4603. Investment of municipal money in city or town warrants. (1) Except as provided in 7-7-4102, whenever the city or town has, under its control and in any fund, any money for which there is no immediate demand and that, in the judgment of the city or town council, it would be advantageous to invest in city or town warrants, the city or town council may direct the city treasurer or town clerk to purchase legally issued city or town general obligation warrants of the same city or town issued against funds in which there are not sufficient funds to pay the city or town warrants at the time of issuance. (2) (a) If warrants are purchased, the city or town council shall designate the fund or funds to be invested and shall fix the amount of investment and shall also designate the city or town warrants that are to be purchased by the funds. The city or town clerk shall cause to be attached to or stamped, written, or printed upon the warrants ordered to be purchased a notice to the effect that the city or town will exercise its preference right to purchase the warrant. (b) The city treasurer or town clerk shall, when the city or town warrant is presented, purchase the warrant out of the proper fund as designated by the city or town council. The warrant purchased must be registered as other city or town warrants and bear interest as provided by law. (3) When the designated amounts have been invested, the city treasurer shall notify the city clerk.

History: En. Sec. 1, Ch. 31, L. 1961; amd. Sec. 1, Ch. 10, L. 1963; amd. Sec. 2, Ch. 268, L. 1969; R.C.M. 1947, 11-1310(1); amd. Sec. 41, Ch. 252, L. 1979; amd. Sec. 497, Ch. 61, L. 2007.









CHAPTER 7. DEBT MANAGEMENT

Part 1. General Provisions Related to Local Governments

7-7-101. Repealed.

7-7-101. Repealed. Sec. 14, Ch. 94, L. 2007.

History: En. Sec. 1, Ch. 139, L. 1939; R.C.M. 1947, 82-410(part); amd. Sec. 1, Ch. 248, L. 1979.



7-7-102. Repealed.

7-7-102. Repealed. Sec. 14, Ch. 94, L. 2007.

History: En. Sec. 4, Ch. 139, L. 1939; R.C.M. 1947, 82-413(part); amd. Sec. 2, Ch. 248, L. 1979.



7-7-103. Repealed.

7-7-103. Repealed. Sec. 14, Ch. 94, L. 2007.

History: En. Sec. 2, Ch. 139, L. 1939; R.C.M. 1947, 82-411(part); amd. Sec. 3, Ch. 248, L. 1979; amd. Sec. 5, Ch. 511, L. 1989; amd. Sec. 5, Ch. 559, L. 1993.



7-7-104. Limitation on action to test bond validity.

7-7-104. Limitation on action to test bond validity. A local government general obligation bond of any issue may not be held invalid because of any defect or failure to comply with a statutory provision relating to the authorization, issuance, or sale of the bonds unless an action to contest the validity of the bonds is brought within 30 days after the date of the adoption of the resolution calling for the sale of bonds of the local government.

History: En. Sec. 3, Ch. 139, L. 1939; R.C.M. 1947, 82-412; amd. Sec. 4, Ch. 248, L. 1979; amd. Sec. 1, Ch. 451, L. 2005; amd. Sec. 1, Ch. 94, L. 2007.



7-7-105. Challenges to local government bond elections.

7-7-105. Challenges to local government bond elections. (1) No action may be brought for the purpose of restraining the issuance and sale of bonds or other obligations by any county, city, town, or political subdivision of the state or for the purpose of restraining the levy and collection of taxes for the payment of such bonds or other obligations after the expiration of 60 days from the date of the election on such bonds or obligations or, if no election was held thereon, after the expiration of 60 days from the date of the order, resolution, or ordinance authorizing the issuance thereof, on account of any defect, irregularity, or informality in giving notice of or in holding the election. No defense based upon any such defect, irregularity, or informality may be interposed in any action unless brought within this period. This subsection applies but is not limited to any action and defense in which the issue is raised whether a voted debt or liability has carried by the required majority vote of the electors qualified and offering to vote thereon. (2) (a) Any elector qualified to vote in a bond election of a county, a city, or any political subdivision of either may contest a bond election for any of the following causes: (i) that the precinct board, in conducting the election or in canvassing the returns, made errors sufficient to change the result of the election; (ii) that any official charged with a duty under the election laws failed to perform that duty; (iii) that in conducting the election, any official charged with a duty under the election laws violated any of the provisions of Title 13 relating to bond elections; (iv) that electors qualified to vote in the election under the provisions of the constitutions of Montana and the United States were not given opportunity to vote in the election; (v) that electors not qualified to vote in the election under the provisions of the constitutions of Montana and the United States were permitted to vote in the election. (b) Within 60 days after the election, the contestant shall file a verified petition with the clerk of the court in the judicial district where the election was held. (3) The word "action", as used in this section, is to be construed, whenever it is necessary to do so, as including a special proceeding of a civil nature.

History: (1)En. Sec. 1, Ch. 114, L. 1919; re-en. Sec. 9040, R.C.M. 1921; re-en. Sec. 9040, R.C.M. 1935; amd. Sec. 15, Ch. 158, L. 1971; Sec. 93-2612, R.C.M. 1947; (2)En. Sec. 212, Ch. 368, L. 1969; amd. Sec. 6, Ch. 158, L. 1971; Sec. 23-4201, R.C.M. 1947; (3)En. Sec. 559, C. Civ. Proc. 1895; re-en. Sec. 6476, Rev. C. 1907; re-en. Sec 9066, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 363; re-en. Sec. 9066, R.C.M. 1935; Sec. 93-2720, R.C.M. 1947; R.C.M. 1947, 23-4201, 93-2612(part), 93-2720; amd. Sec. 1, Ch. 212, L. 1979.



7-7-106. Hearing and determination on challenge.

7-7-106. Hearing and determination on challenge. (1) Within 5 days after the petition is filed, the district judge shall designate the time and place of hearing. (2) The clerk shall immediately issue a citation for the defendant to appear at the time and place specified in the order and shall serve the citation immediately upon the defendant either: (a) personally; or (b) if the party cannot be found, by leaving a copy at the house where the defendant last resided. (3) The court shall meet at the time and place designated to determine the contested election and has all the powers necessary to the determination of the election. (4) The court is governed by the rules of law and evidence governing the determination of questions of law and fact so far as the rules may be applicable. (5) The court shall continue in special session to hear and determine all issues in the contested election. After hearing the proofs and allegations of the parties and within 10 days after submission, the court shall file its findings of fact and conclusions of law and shall immediately pronounce judgment, either confirming or annulling and setting aside the election. The judgment must be entered immediately after the pronouncement.

History: En. Sec. 213, Ch. 368, L. 1969; R.C.M. 1947, 23-4202; amd. Sec. 499, Ch. 61, L. 2007.



7-7-107. Limitation on amount of bonds for city-county consolidated units.

7-7-107. Limitation on amount of bonds for city-county consolidated units. (1) Except as provided in 7-7-108, a city-county consolidated local government may not issue bonds for any purpose in an amount that, with all outstanding indebtedness, exceeds 2.5% of the total assessed value of taxable property, determined as provided in 15-8-111, within the consolidated government, as ascertained by the last assessment for state and county taxes. (2) The issuing of bonds for the purpose of funding or refunding outstanding warrants or bonds is not the incurring of a new or additional indebtedness but is merely the changing of the evidence of outstanding indebtedness.

History: En. 16-2010.1 by Sec. 1, Ch. 175, L. 1975; amd. Sec. 39, Ch. 566, L. 1977; R.C.M. 1947, 16-2010.1(part); amd. Sec. 43, Ch. 614, L. 1981; amd. Sec. 3, Ch. 285, L. 1999; amd. Sec. 22, Ch. 426, L. 1999; amd. Sec. 17, Ch. 556, L. 1999; amd. Sec. 5, Ch. 29, L. 2001.



7-7-108. Authorization for additional indebtedness for water or sewer systems.

7-7-108. Authorization for additional indebtedness for water or sewer systems. (1) For the purpose of constructing a sewer system or procuring a water supply or constructing or acquiring a water system for a city-county consolidated government that owns and controls the water supply and water system and devotes the revenue from the supply and system to the payment of the debt, a city-county consolidated government may incur an additional indebtedness by borrowing money or issuing bonds. (2) The additional indebtedness that may be incurred by borrowing money or issuing bonds for the construction of a sewer system or for the procurement of a water supply or for both purposes may not in the aggregate exceed 10% over and above the debt limitation referred to in 7-7-107.

History: En. 16-2010.1 by Sec. 1, Ch. 175, L. 1975; amd. Sec. 39, Ch. 566, L. 1977; R.C.M. 1947, 16-2010.1(part); amd. Sec. 44, Ch. 614, L. 1981; amd. Sec. 4, Ch. 285, L. 1999; amd. Sec. 6, Ch. 29, L. 2001.



7-7-109. Definitions -- sale of notes in anticipation of federal or state revenue or issuance of bonds.

7-7-109. Definitions -- sale of notes in anticipation of federal or state revenue or issuance of bonds. (1) As used in this section, the following definitions apply: (a) "Bonds" means bonds, notes, warrants, debentures, certificates of indebtedness, and all instruments or obligations evidencing or representing indebtedness, or evidencing or representing the borrowing of money, or evidencing or representing a charge, lien, or encumbrance on specific revenue, special assessments, income, or property of a political subdivision, including all instruments or obligations payable from a special fund. (b) "Governing body" means the board, council, commission, or other body charged with the general control of the issuance of bonds of a political subdivision. (c) (i) "Political subdivision" means a county, city, town, school district, irrigation district, rural special improvement district, special improvement district, county water or sewer district, or any other political subdivision of the state. (ii) The term does not include the state or any board, agency, or commission of the state. (2) (a) When all conditions exist precedent to the offering for sale of bonds of a political subdivision in any amount and for any purpose authorized by law or the political subdivision has applied for and received a commitment for a grant or loan of state or federal funds, its governing body may by resolution issue and sell, in anticipation of the receipt of the grant, loan, or bonds in an amount not exceeding the total amount of bonds authorized or the total amount of the loan or grant that is committed, notes maturing within not more than 3 years from the date on which the notes are issued. (b) The outstanding term of the notes issued under this section may not reduce the term of the bonds otherwise permitted by law. Before the notes are issued, the political subdivision must receive a written commitment for the purchase of the bonds or for the grant or loan in an amount that in the aggregate is not less than the principal amount of the notes and shall by resolution agree to fulfill any conditions of the commitment. (3) The proceeds of the grant, loan, or bonds, when received, must be credited to the debt service fund for the notes as may be needed for their payment, with interest, when due. (4) (a) To the extent that proceeds described in subsection (3) are not sufficient to pay the notes and interest on those notes when due, the notes must be paid from any other funds that are legally available and appropriated by the governing body for that purpose. (b) If the notes are issued in anticipation of the issuance of bonds, any amount of the notes that cannot be paid at maturity from the proceeds described in subsection (3) or (4)(a) must be paid from the proceeds of bonds to be issued and sold before the maturity date. (c) If sufficient funds are not available for payment in full of the notes at maturity, the holders of the notes have the right to require the issuance of bonds in exchange for the notes, with the bonds maturing, bearing interest at a rate, and secured over a term as provided in the resolution authorizing the issuance of the notes. (d) If notes are validly issued under then-applicable law in anticipation of the issuance of bonds, the political subdivision may issue bonds in a principal amount equal to the outstanding principal amount of the notes, regardless of any limitation in the then-applicable law concerning the principal amount of the bonds. (e) If the notes are issued in anticipation of the receipt of a grant or other revenue source and cannot be paid at maturity from the proceeds described in subsection (3) or (4)(a), the political subdivision may, to the extent otherwise authorized by law, issue bonds to provide for payment of those notes.

History: En. Secs. 1, 2, Ch. 181, L. 1979; amd. Sec. 1, Ch. 512, L. 1985; amd. Sec. 2, Ch. 423, L. 1995; amd. Sec. 2, Ch. 451, L. 2005.



7-7-110. Authorization of bonds.

7-7-110. Authorization of bonds. (1) Upon approval by the Montana transportation commission, a city, county, or consolidated city-county government may issue revenue bonds to finance the construction and construction engineering phases of projects on the urban highway system within its jurisdiction to: (a) fund the share that the bond issuer might otherwise expend for proportionate matching of federal funds allocated for the construction of highways, roads, streets, or bridges; (b) make a deposit to a reserve fund securing the bonds; and (c) pay costs of issuance and sale of the bonds. (2) The bonds may be authorized by a resolution adopted by the governing body of the bond issuer without need for authorization by the electors of the bond issuer. The resolution must establish the terms, covenants, and conditions of the bonds. The resolution may authorize that the bonds be issued under and secured by a trust indenture between the issuer and a trustee, which may be a trust company or bank having the power of a trustee inside or outside the state. The bonds may be sold at public or private sale, on terms and at prices that the governing body determines to be advantageous. The bonds do not constitute and may not be included as an indebtedness or liability of the issuer for purposes of any statutory debt limitation, do not constitute general obligations, and may not be secured by the taxing power of the issuer. (3) The bonds are payable from and secured by the grants or other funds payable to and received by the department of transportation and apportioned by the department of transportation to the issuer of the bonds for urban highway system improvements or for improvements conducted as provided in 15-70-101(2). In the resolution or the trust indenture providing for the issuance of the bonds, the governing body of the issuer shall irrevocably pledge and appropriate to the debt service fund from which the bonds are payable the funds apportioned or to be apportioned to the issuer by the department of transportation in an amount sufficient to pay the principal of and the interest on the bonds as due. (4) Bonds may be issued under this section only if: (a) the bonds are issued in principal amounts and on terms that provide that the amount of principal and interest due in any fiscal year on the bonds and on any other revenue bonds of the issuer outstanding and issued under this section does not exceed the amount of the revenue pledged to the payment of the bonds and to be received in that fiscal year as estimated by the governing body of the issuer in the resolution authorizing the issuance of the bonds; and (b) the final maturity of the bonds is not more than 20 years after the date of issuance of the bonds. (5) Proceeds from the sale of the bonds must be used to fund urban highway system projects approved by the transportation commission through an agreement with the issuer in accordance with 60-2-127(4), and the proceeds to be used for the construction must be deposited with the department of transportation. The proceeds must be expended by the department of transportation in accordance with other applicable provisions of law. (6) A city, county, or consolidated city-county government issuing bonds pursuant to this section shall certify to the director of the department of transportation and the director of the department of administration promptly upon the issuance of the bonds the principal amount and terms of the bonds and the amount of money required each fiscal year for the payment of principal and interest on the bonds. (7) The powers conferred on a city, county, or consolidated city-county government by this section are in addition to and are supplemental to the powers conferred by any other general, special, or local laws. To the extent that the provisions of this section are inconsistent with the provisions of any other general, special, or local law, the provisions of this section are controlling.

History: En. Sec. 1, Ch. 336, L. 2005.



7-7-111. through reserved.

7-7-111 through 7-7-120 reserved.



7-7-121. Misconduct in relation to bond funds.

7-7-121. Misconduct in relation to bond funds. (1) (a) Except as provided in subsection (1)(b), when any officer or officers or board or body of officers of any county, city, or other municipal or public corporation of the state are or shall be required by law to provide by a levy of taxes or by certifying the amount of money required or otherwise a sinking fund or fund required to pay at maturity any bonds hereafter issued or created, such officer or officers and the members of such board or body of officers shall be jointly and severally liable to the county, city, or other municipal or public corporation which they represent if they shall fail to perform any such duties required by law, as specified in this section, in an amount equal to the sum which would have been added to such fund had they performed such duty. (b) When any such board shall fail or neglect to perform any such duty, no minority member of said board who shall have moved said board or voted in favor of a performance of such duty shall be held liable. (2) Any person or persons who shall take, use, or appropriate or permit to be taken, used, or appropriated any portion of any such fund as herein specified for any purpose other than that permitted by law shall be jointly and severally liable to the county, city, or other municipal or public corporation to which said fund shall belong for the portion of such fund so unlawfully taken, used, or appropriated.

History: (1)En. Sec. 1, Ch. 5, L. 1923; re-en. Sec. 463.1, R.C.M. 1935; Sec. 59-534, R.C.M. 1947; (2)En. Sec. 2, Ch. 5, L. 1923; re-en. Sec. 463.2, R.C.M. 1935; Sec. 59-535, R.C.M. 1947; R.C.M. 1947, 59-534(part), 59-535(part).



7-7-122. Prosecution for misconduct.

7-7-122. Prosecution for misconduct. It shall be the duty of the county attorney in each county to commence and prosecute all actions to enforce any liability created in 7-7-121. Such actions shall be tried as civil actions at law.

History: En. Sec. 3, Ch. 5, L. 1923; re-en. Sec. 463.3, R.C.M. 1935; R.C.M. 1947, 59-536.



7-7-123. Investment of sinking funds of local governments.

7-7-123. Investment of sinking funds of local governments. (1) (a) Except as provided in 7-7-124 and whenever outstanding bonds cannot be purchased pursuant to 7-7-2270 or 7-7-4270, the board of county commissioners of a county and the council or commission of a city or town shall invest so much of the bond sinking funds of the county, city, or town as are not needed for the payment of bonds or interest coupons in general obligation bonds or securities of the United States; state bonds or securities; time or savings deposits; county, city, or school district bonds; county or city warrants; or other bonds or securities that are supported by general taxation, except irrigation district bonds and special improvement district or maintenance district bonds or warrants. (b) All those bonds, securities, or time or savings deposits must be due and payable at least 60 days before the obligations for the payment of which the sinking fund was established are due and payable. (2) The bonds, securities, and any time or savings deposits in which any sinking funds are invested must be kept in the custody of the county or city treasurer or town clerk and held for the benefit of the county, city, or town. The treasurer shall properly protect the bonds, securities, and any time or savings deposits by insurance, the use of safety deposit boxes, or other means, the expense of which is a proper charge against the county, city, or town. (3) All money derived from interest on sinking fund investments as authorized by this section must be credited by the treasurer of the county or city or the town clerk to the sinking fund for which the investment was made.

History: En. Sec. 1, Ch. 86, L. 1923; re-en. Sec. 4622.1, R.C.M. 1935; amd. Sec. 1, Ch. 37, L. 1939; amd. Sec. 1, Ch. 11, L. 1963; amd. Sec. 68, Ch. 348, L. 1974; R.C.M. 1947, 16-2001(part); amd. Sec. 1, Ch. 256, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 8, Ch. 179, L. 1995.



7-7-124. Limitation on investment of sinking funds.

7-7-124. Limitation on investment of sinking funds. If any of the bonds for which the sinking fund was established are not yet due but are then redeemable under optional provisions, the money in the sinking fund is not subject to investment but shall be used and applied in payment and redemption of the bonds.

History: En. Sec. 1, Ch. 86, L. 1923; re-en. Sec. 4622.1, R.C.M. 1935; amd. Sec. 1, Ch. 37, L. 1939; amd. Sec. 1, Ch. 11, L. 1963; amd. Sec. 68, Ch. 348, L. 1974; R.C.M. 1947, 16-2001(part); amd. Sec. 2, Ch. 256, L. 1979.



7-7-125. through reserved.

7-7-125 through 7-7-130 reserved.



7-7-131. Bankruptcy -- definitions.

7-7-131. Bankruptcy -- definitions. As used in 7-7-132 through 7-7-134 and this section, the following definitions apply: (1) "Legislative body" means: (a) the governing body of a city or town; (b) the governing body of a local entity that is a district if, by law, the district must have a governing body; or (c) the governing body of the city, town, or county that created a local entity that is a district if law does not require the district to have a separate governing body. Unless otherwise agreed to by the governing bodies of the county and of the city or town, a joint board composed of an equal number of members from each governing body shall act as the district governing body of a district that was jointly created by the county and the city or town. (2) "Local entity" means a district created under Title 7, chapter 12, a city, or a town, but the term does not include a county.

History: En. Sec. 1, Ch. 296, L. 1995.



7-7-132. Procedure to declare bankruptcy.

7-7-132. Procedure to declare bankruptcy. (1) A local entity may submit itself and a proposed plan of adjustment to the jurisdiction of the bankruptcy court having jurisdiction of the matter. If the local entity submits a proposed plan of adjustment, it is governed, subject to the provisions of Montana law applicable to the local entity, by the proceedings, orders, and decrees of the court as provided by the federal municipal bankruptcy laws. (2) The local entity shall compose and enter into, submit itself to, and perform the plan of adjustment as required by the federal laws and the orders and decrees of the bankruptcy court: (a) upon the adoption by its legislative body of an ordinance or resolution: (i) declaring that it is insolvent or unable to meet its debts as they mature; (ii) declaring that it desires to effect a plan for the adjustment of its debts under the provisions of the federal municipal bankruptcy laws; and (iii) providing that the local entity shall proceed to the adjustment of its indebtedness under the provisions of the federal laws; and (b) upon the acceptance or considered acceptance of the proposed plan of adjustment of the petitioning local entity as provided in the federal laws.

History: En. Sec. 1, Ch. 114, L. 1939; R.C.M. 1947, 11-1303; amd. Sec. 3, Ch. 212, L. 1979; amd. Sec. 2, Ch. 296, L. 1995; Sec. 7-7-4111, MCA 1993; redes. 7-7-132 by Code Commissioner, 1995.



7-7-133. Power to comply with court decrees related to bankruptcy.

7-7-133. Power to comply with court decrees related to bankruptcy. A local entity shall comply with all orders and decrees contemplated by the federal municipal bankruptcy laws and may issue its bonds and other securities for the carrying out and consummation of the adjustment of its debts as provided and contemplated by the federal law and as required by the orders and decrees of the bankruptcy court. The orders and decrees of the bankruptcy court must be based on the Montana law applicable to the local entity.

History: En. Sec. 2, Ch. 114, L. 1939; R.C.M. 1947, 11-1304(part); amd. Sec. 4, Ch. 212, L. 1979; amd. Sec. 3, Ch. 296, L. 1995; Sec. 7-7-4112, MCA 1993; redes. 7-7-133 by Code Commissioner, 1995.



7-7-134. Role of state and state agencies in relation to bankruptcy.

7-7-134. Role of state and state agencies in relation to bankruptcy. The state or any department or agency of the state holding any of the securities of a local entity has the power to consent to any plan of adjustment of the indebtedness of the local entity by the board or official that has custody of and control over the securities.

History: En. Sec. 2, Ch. 114, L. 1939; R.C.M. 1947, 11-1304(part); amd. Sec. 4, Ch. 296, L. 1995; Sec. 7-7-4113, MCA 1993; redes. 7-7-134 by Code Commissioner, 1995.



7-7-135. through reserved.

7-7-135 through 7-7-139 reserved.



7-7-140. Recovery zone economic development bonds and recovery zone facility bonds.

7-7-140. Recovery zone economic development bonds and recovery zone facility bonds. (1) Subject to the conditions and provisions contained in the American Recovery and Reinvestment Act of 2009, Public Law 111-5, and the availability of allocation as determined in 17-5-116, cities and counties are authorized to designate economic recovery zones and issue recovery zone economic development bonds and recovery zone facility bonds to finance the costs of recovery zone projects and facilities eligible under the American Recovery and Reinvestment Act of 2009, Public Law 111-5. (2) The bonds must be authorized by the governing body of the city or county in accordance with the applicable provisions of Montana law, unless otherwise provided in 17-5-117. The governing body is authorized to enter into agreements and make covenants that may be necessary to provide for the sale and security of the bonds, subject to the following limitations: (a) if the bonds that are issued under this section pledge the city's or county's credit or taxing power, they must be authorized in accordance with the provisions of Title 7, chapter 7, part 22 or 42, as appropriate; (b) if the bonds are payable from and secured solely by the revenue from a governmentally owned and operated facility or undertaking, they must be authorized in accordance with the provisions of Title 7, chapter 7, part 44; (c) if the bonds are payable from special assessments levied against benefited property, the project must be eligible for special assessment financing and must be authorized in accordance with the provisions of Title 7, chapter 12, part 21 or parts 41 and 42, as appropriate; (d) if the bonds are payable from tax increment revenue, the project to be financed must be eligible for tax increment financing and the project must be approved and the bonds must be authorized in accordance with the provisions of Title 7, chapter 15, parts 42 and 43; (e) if the bonds are industrial development revenue bonds of the issuer, the bonds must be authorized in accordance with the provisions of Title 90, chapter 5, part 1.

History: En. Sec. 45, Ch. 489, L. 2009.



7-7-141. Qualified energy conservation bonds.

7-7-141. Qualified energy conservation bonds. (1) Subject to the conditions and provisions contained in section 54D of the Internal Revenue Code, 26 U.S.C. 54D, as amended by the American Recovery and Reinvestment Act of 2009, Public Law 111-5, and the availability of an allocation, cities and counties are authorized to issue qualified energy conservation bonds to finance projects for qualified energy conservation purposes and are authorized to undertake the qualified energy conservation purposes and programs within the meaning of the section 54D of the Internal Revenue Code, 26 U.S.C. 54D, as amended by the American Recovery and Reinvestment Act of 2009, Public Law 111-5. (2) The bonds must be authorized by the governing body of the city or county in accordance with the provisions of applicable Montana law, except as otherwise provided in 17-5-117. The governing body is authorized to enter into agreements and make covenants that may be necessary to provide for the sale and security of the bonds, subject to the following limitations: (a) if the bonds that are to be issued under this section pledge the city's or county's credit or taxing power, they must be authorized in accordance with the provisions of Title 7, chapter 7, part 22 or 42, as appropriate; (b) if the bonds to be issued under this section are payable from and secured solely by the revenue derived or generated from a qualified energy conservation program or project, they must be authorized in accordance with the provisions of Title 7, chapter 7, part 44; (c) if the bonds are payable from special assessments levied against benefited property, the project must be eligible for special assessment financing and must be authorized in accordance with the provisions of Title 7, chapter 12, part 21 or parts 41 and 42, as appropriate; (d) if the bonds are payable from tax increment revenue, the project to be financed must be eligible for tax increment financing and the project must be approved and the bonds must be authorized in accordance with the provisions of Title 7, chapter 15, parts 42 and 43; (e) if the bonds are industrial development revenue bonds of the issuer, the bonds must be authorized in accordance with the provisions of Title 90, chapter 5, part 1.

History: En. Sec. 46, Ch. 489, L. 2009.






Part 21. General Provisions Related to Counties

7-7-2101. Limitation on amount of county indebtedness.

7-7-2101. Limitation on amount of county indebtedness. (1) A county may not issue bonds or incur other indebtedness for any purpose in an amount, including existing indebtedness, that in the aggregate exceeds 2.5% of the total assessed value of taxable property, determined as provided in 15-8-111, within the county as ascertained by the last assessment for state and county taxes. (2) Except as provided in 7-7-2402, a county may not incur indebtedness or liability for any single purpose to an amount exceeding $500,000 without the approval of a majority of the electors of the county voting at an election as provided by law. (3) This section does not apply to the acquisition of conservation easements as set forth in Title 76, chapter 6.

History: En. Sec. 4196, Pol. C. 1895; re-en. Sec. 2876, Rev. C. 1907; re-en. Sec. 4447, R.C.M. 1921; re-en. Sec. 4447, R.C.M. 1935; amd. Sec. 1, Ch. 486, L. 1973; amd. Sec. 1, Ch. 19, L. 1975; amd. Sec. 35, Ch. 566, L. 1977; R.C.M. 1947, 16-807(part); amd. Sec. 4, Ch. 134, L. 1981; amd. Sec. 45, Ch. 614, L. 1981; amd. Sec. 1, Ch. 584, L. 1985; amd. Sec. 6, Ch. 695, L. 1985; amd. Sec. 2, Ch. 655, L. 1987; amd. Sec. 67, Ch. 11, Sp. L. June 1989; amd. Sec. 11, Ch. 9, Sp. L. November 1993; amd. Sec. 22, Ch. 451, L. 1995; amd. Sec. 11, Ch. 570, L. 1995; amd. Sec. 1, Ch. 227, L. 1997; amd. Sec. 2, Ch. 466, L. 1997; amd. Sec. 5, Ch. 285, L. 1999; amd. Sec. 23, Ch. 426, L. 1999; amd. Sec. 18, Ch. 556, L. 1999; amd. Sec. 6, Ch. 7, L. 2001; amd. Sec. 7, Ch. 29, L. 2001; amd. Sec. 2, Ch. 35, L. 2003; amd. Sec. 2, Ch. 187, L. 2007; amd. Sec. 25, Ch. 286, L. 2009.



7-7-2102. Effect of exceeding limits on indebtedness.

7-7-2102. Effect of exceeding limits on indebtedness. All bonds or obligations in excess of such amount given by or on behalf of the county are void.

History: En. Sec. 4196, Pol. C. 1895; re-en. Sec. 2876, Rev. C. 1907; re-en. Sec. 4447, R.C.M. 1921; re-en. Sec. 4447, R.C.M. 1935; amd. Sec. 1, Ch. 486, L. 1973; amd. Sec. 1, Ch. 19, L. 1975; amd. Sec. 35, Ch. 566, L. 1977; R.C.M. 1947, 16-807(part).



7-7-2103. Restriction on use of county credit by private persons.

7-7-2103. Restriction on use of county credit by private persons. No county must ever give or loan its credit in aid of or make any donation or grant, by subsidy or otherwise, to any individual, association, or corporation or become a subscriber to or a shareholder in any company or corporation or a joint owner with any person, company, or corporation.

History: En. Sec. 4194, Pol. C. 1895; re-en. Sec. 2874, Rev. C. 1907; re-en. Sec. 4445, R.C.M. 1921; Cal. Pol. C. Sec. 4004; re-en. Sec. 4445, R.C.M. 1935; R.C.M. 1947, 16-805.



7-7-2104. Replacement of lost bond, warrant, or coupon.

7-7-2104. Replacement of lost bond, warrant, or coupon. (1) The board may issue a duplicate warrant, bond, or coupon whenever any warrant, bond, or coupon drawn by it upon the treasury of the county is lost or destroyed. The duplicate warrant, bond, or coupon must be in the same form as the original and will take the place in order of registration and payment of and supersede the original bond, warrant, or coupon. It must have the word "duplicate" plainly printed across its face. (2) No duplicate warrant, bond, or coupon may be issued under this section unless the person entitled to receive the duplicate deposits with the county treasurer a bond in double the amount for which the duplicate warrant, bond, or coupon is issued, conditioned to render the county and its officers harmless from all loss, costs, or damages by reason of issuing the duplicate. (3) No bond of indemnity is required: (a) when a payee is the state of Montana or any agency, instrumentality, or officer of the state; (b) when the owner or custodian is the state or any agency or officer thereof; (c) when the owner or custodian is a bank, savings and loan association, credit union, admitted insurer, or trust company whose financial condition is regulated by the state; (d) when it can be established that a crime has been committed and that as a result of such crime a county warrant, bond, or coupon has been stolen or destroyed; or (e) when it can be established that a county warrant, bond, or coupon has been mailed to an incorrect payee. (4) If the owner or custodian applies under the provisions of subsection (3)(d) or (3)(e), a stop-payment order shall be placed on the original warrant, bond, or coupon by the county treasurer. (5) If the owner or custodian applies under the provisions of subsection (3)(c), (3)(d), or (3)(e), the application shall include an agreement to indemnify and hold the county or its officers and employees harmless from any loss resulting from the issuance of a duplicate warrant, bond, or coupon. Any loss incurred in connection with the issuance of a duplicate warrant shall be charged against the account from which the payment was derived.

History: En. Secs. 1, 3, 4, p. 83, L. 1881; re-en. Secs. 4251, 4253, 4254, Pol. C. 1895; re-en. Secs. 2916, 2918, 2919, Rev. C. 1907; re-en. Secs. 4626, 4628, 4629, R.C.M. 1921; re-en. Secs. 4626, 4628, 4629, R.C.M. 1935; R.C.M. 1947, 16-2003, 16-2005, 16-2006; amd. Sec. 1, Ch. 110, L. 1979; amd. Sec. 7, Ch. 421, L. 1985.



7-7-2105. Repealed.

7-7-2105. Repealed. Sec. 3, Ch. 110, L. 1979.

History: En. Sec. 2, p. 83, L. 1881; re-en. Sec. 4252, Pol. C. 1895; re-en. Sec. 2917, Rev. C. 1907; re-en. Sec. 4627, R.C.M. 1921; re-en. Sec. 4627, R.C.M. 1935; R.C.M. 1947, 16-2004.



7-7-2106. Procedure if original bond, warrant, or coupon is presented.

7-7-2106. Procedure if original bond, warrant, or coupon is presented. The county treasurer, upon the production of any original bond, warrant, or coupon by the lawful owner or holder, shall assign by endorsement and deliver to the owner or holder the surety bond mentioned in 7-7-2104. The owner or holder may maintain an action upon the surety bond for the recovery of any money paid upon the duplicate, but the delivery of the surety bond does not relieve or exonerate the county from the payment of the amount specified in the bond upon a demand and refusal of the sureties named in the indemnifying surety bond to pay the amount.

History: En. Sec. 5, p. 83, L. 1881; re-en. Sec. 4255, Pol. C. 1895; re-en. Sec. 2920, Rev. C. 1907; re-en. Sec. 4630, R.C.M. 1921; re-en. Sec. 4630, R.C.M. 1935; R.C.M. 1947, 16-2007; amd. Sec. 2, Ch. 110, L. 1979; amd. Sec. 500, Ch. 61, L. 2007.



7-7-2107. through reserved.

7-7-2107 through 7-7-2110 reserved.



7-7-2111. Authorization to issue construction bonds.

7-7-2111. Authorization to issue construction bonds. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to issue on the credit of the county coupon bonds to an amount sufficient to secure the necessary funds for the procurement of necessary building sites, for the construction of necessary public buildings, and for the construction of bridges and highways, in accordance with the provisions of the code.

History: En. Subd. 27, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.26, R.C.M. 1935; R.C.M. 1947, 16-1029.



7-7-2112. Investment of certain construction bond proceeds.

7-7-2112. Investment of certain construction bond proceeds. (1) Public funds realized from the sale of bonds by a county for the purpose of constructing public buildings or for other construction may be invested in any time or savings deposits, United States certificates of indebtedness, United States treasury notes, or United States treasury bonds having a maturity date of 1 year or less, when emergency conditions beyond the control of the county commissioners exist which preclude the construction of the projects for which the bonds were issued at the time such investments are made. (2) Interest earned from such investments, including interest on the sale of bonds accrued in the period between the date of issue and the time of purchase, shall be credited to the sinking fund of the county, notwithstanding the provisions of 7-6-204(1). (3) No provision of this section may be construed to prevent the investment of county or county high school money under the state unified investment program established in Title 17, chapter 6, part 2.

History: En. Sec. 1, Ch. 144, L. 1927; re-en. Sec. 4639.1, R.C.M. 1935; amd. Sec. 1, Ch. 151, L. 1951; amd. Sec. 1, Ch. 223, L. 1961; amd. Sec. 1, Ch. 13, L. 1963; amd. Sec. 1, Ch. 268, L. 1969; amd. Sec. 1, Ch. 421, L. 1973; amd. Sec. 1, Ch. 304, L. 1975; R.C.M. 1947, 16-2050(part).






Part 22. County General Obligation Bonds

7-7-2201. Purposes for which general obligation bonds of county may be issued.

7-7-2201. Purposes for which general obligation bonds of county may be issued. The board of county commissioners of a county may issue, negotiate, and sell coupon bonds on the credit of the county, as more specifically provided in this part, for any of the following purposes: (1) acquiring land for sites and grounds for a public building or buildings of any kind within the county and under its control, which the county has lawful authority to acquire or erect, control, and maintain except that if the bonds are sold to fund a multicounty jail facility, funds may be used in the county in which the multicounty jail facility is located; (2) acquiring land for any other public use or activity within the county, under its control and authorized by law; (3) (a) constructing, erecting, or acquiring by purchase necessary public buildings within the county, under its control and authorized by law; (b) making additions to and repairing buildings; and (c) furnishing and equipping the buildings except that if the bonds are sold to fund a multicounty jail facility, funds may be used in the county in which the multicounty jail facility is located; (4) building, purchasing, constructing, and maintaining devices intended to protect the safety of the public from open ditches carrying irrigation or other water; (5) enabling a county to liquidate its indebtedness to another county incident to the creation of a new county or the changing of any county boundary line; (6) funding, paying, and retiring outstanding county warrants lawfully issued against the county general fund, road fund, or bridge fund when: (a) there is not sufficient money in the fund against which the warrants are drawn to pay and retire the warrants; and (b) the levying of taxes sufficient to pay and retire the warrants within a period of 3 years would, in the judgment of the board, work a hardship and be an undue burden upon the taxpayers of the county.

History: En. Sec. 1, Ch. 188, L. 1931; re-en. Sec. 4630.1, R.C.M. 1935; amd. Sec. 1, Ch. 135, L. 1937; amd. Sec. 1, Ch. 136, L. 1963; amd. Sec. 12-102, Ch. 197, L. 1965; amd. Sec. 5, Ch. 100, L. 1973; R.C.M. 1947, 16-2008(part); amd. Sec. 5, Ch. 447, L. 1985; amd. Sec. 3, Ch. 571, L. 2001.



7-7-2202. Authority to issue general obligation bonds to satisfy judgments.

7-7-2202. Authority to issue general obligation bonds to satisfy judgments. (1) The board of county commissioners of every county of the state may issue, negotiate, and sell coupon bonds on the credit of the county, as provided in this part, for the purpose of funding, paying in full, or compromising, settling, and satisfying any judgment rendered against the county in a court of competent jurisdiction, including the repayment of tax protests lost by the county, when there are not sufficient funds available to pay the judgment. (2) The resolution providing for the issuance of the bonds must recite the facts concerning the judgment to be funded and the terms of any compromise agreement entered into between the board and the judgment creditor.

History: En. Sec. 1, Ch. 188, L. 1931; re-en. Sec. 4630.1, R.C.M. 1935; amd. Sec. 1, Ch. 135, L. 1937; amd. Sec. 1, Ch. 136, L. 1963; amd. Sec. 12-102, Ch. 197, L. 1965; amd. Sec. 5, Ch. 100, L. 1973; R.C.M. 1947, 16-2008(part); amd. Sec. 4, Ch. 213, L. 1989; amd. Sec. 37, Ch. 574, L. 2001.



7-7-2203. Limitation on amount of bonded indebtedness.

7-7-2203. Limitation on amount of bonded indebtedness. (1) Except as provided in subsection (2), a county may not issue general obligation bonds for any purpose in an amount that, with all outstanding bonds and warrants except emergency bonds, exceeds the debt limitation referred to in 7-7-2101. (2) The limitation in subsection (1) does not apply to refunding bonds issued for the purpose of paying or retiring county bonds lawfully issued prior to January 1, 1932, or to bonds issued for the repayment of tax protests lost by the county.

History: En. Sec. 3, Ch. 188, L. 1931; amd. Sec. 1, Ch. 115, L. 1933; re-en. Sec. 4630.3, R.C.M. 1935; amd. Sec. 2, Ch. 135, L. 1937; amd. Sec. 12-103, Ch. 197, L. 1965; amd. Sec. 6, Ch. 100, L. 1973; amd. Sec. 6, Ch. 391, L. 1973; R.C.M. 1947, 16-2010(part); amd. Sec. 1, Ch. 332, L. 1979; amd. Sec. 1, Ch. 617, L. 1979; amd. Sec. 46, Ch. 614, L. 1981; amd. Sec. 6, Ch. 447, L. 1985; amd. Sec. 7, Ch. 695, L. 1985; amd. Sec. 3, Ch. 655, L. 1987; amd. Sec. 10, Ch. 213, L. 1989; amd. Sec. 68, Ch. 11, Sp. L. June 1989; amd. Sec. 12, Ch. 9, Sp. L. November 1993; amd. Sec. 23, Ch. 451, L. 1995; amd. Sec. 12, Ch. 570, L. 1995; amd. Sec. 2, Ch. 219, L. 1997; amd. Sec. 3, Ch. 466, L. 1997; amd. Sec. 12, Ch. 51, L. 1999; amd. Sec. 6, Ch. 285, L. 1999; amd. Sec. 24, Ch. 426, L. 1999; amd. Sec. 19, Ch. 556, L. 1999; amd. Sec. 7, Ch. 7, L. 2001; amd. Sec. 8, Ch. 29, L. 2001.



7-7-2204. Effect of issuing bonds in excess of limitations on amount.

7-7-2204. Effect of issuing bonds in excess of limitations on amount. All bonds issued by any county in excess of the limitations fixed in 7-7-2203 shall be null and void.

History: En. Sec. 3, Ch. 188, L. 1931; amd. Sec. 1, Ch. 115, L. 1933; re-en. Sec. 4630.3, R.C.M. 1935; amd. Sec. 2, Ch. 135, L. 1937; amd. Sec. 12-103, Ch. 197, L. 1965; amd. Sec. 6, Ch. 100, L. 1973; amd. Sec. 6, Ch. 391, L. 1973; R.C.M. 1947, 16-2010(part).



7-7-2205. Nature of general obligation bonds.

7-7-2205. Nature of general obligation bonds. All bonds issued under the provisions of this part shall be legal and valid obligations of the county issuing the same, and the full faith and credit of such county are hereby irrevocably pledged for the prompt payment of both principal and interest thereof as the same become due.

History: En. Sec. 23, Ch. 188, L. 1931; re-en. Sec. 4630.23, R.C.M. 1935; R.C.M. 1947, 16-2037.



7-7-2206. Term of general obligation bonds.

7-7-2206. Term of general obligation bonds. (1) Bonds issued for any of the purposes designated in 7-7-2201(1) through (4) may not be for a longer term than 20 years. (2) Bonds issued for any of the purposes designated in 7-7-2201(5) and (6) may not be for a longer term than 10 years. (3) Bonds issued for any of the purposes designated in 7-7-2202 may not be for a longer term than 20 years. (4) The length of the term required must be estimated and calculated by the board of county commissioners, based upon the percentage of valuation of the property upon which taxes are levied and paid within the county as ascertained from the last-completed assessment for state and county taxes, taking into account probable changes in the taxable valuation and losses in tax collections. Irrespective of any miscalculation by the county commissioners in fixing the term of the bonds, the county shall from year to year make a sufficient tax levy to pay the interest and installments on principal on the bonds as the payments are due. (5) For purposes of 7-7-2207 and this section, the term of a bond issue commences on July 1 of the fiscal year in which the county first levies taxes to pay principal and interest on the bonds.

History: En. Sec. 4, Ch. 188, L. 1931; amd. Sec. 2, Ch. 115, L. 1933; re-en. Sec. 4630.4, R.C.M. 1935; amd. Sec. 3, Ch. 135, L. 1937; amd. Sec. 1, Ch. 33, L. 1943; amd. Sec. 6, Ch. 234, L. 1971; amd. Sec. 2, Ch. 284, L. 1973; R.C.M. 1947, 16-2011(part); amd. Sec. 1, Ch. 256, L. 1989; amd. Sec. 38, Ch. 574, L. 2001; amd. Sec. 3, Ch. 451, L. 2005.



7-7-2207. Redemption of bonds.

7-7-2207. Redemption of bonds. Other than refunding bonds, all bonds issued for a longer term than 5 years must be redeemable at the option of the county on any interest payment date after one-half of the term for which they were issued has expired, and the redemption option must be stated on the face of the bonds.

History: En. Sec. 4, Ch. 188, L. 1931; amd. Sec. 2, Ch. 115, L. 1933; re-en. Sec. 4630.4, R.C.M. 1935; amd. Sec. 3, Ch. 135, L. 1937; amd. Sec. 1, Ch. 33, L. 1943; amd. Sec. 6, Ch. 234, L. 1971; amd. Sec. 2, Ch. 284, L. 1973; R.C.M. 1947, 16-2011(part); amd. Sec. 4, Ch. 451, L. 2005.



7-7-2208. Repealed.

7-7-2208. Repealed. Sec. 2, Ch. 11, L. 1983.

History: En. Sec. 4, Ch. 188, L. 1931; amd. Sec. 2, Ch. 115, L. 1933; re-en. Sec. 4630.4, R.C.M. 1935; amd. Sec. 3, Ch. 135, L. 1937; amd. Sec. 1, Ch. 33, L. 1943; amd. Sec. 6, Ch. 234, L. 1971; amd. Sec. 2, Ch. 284, L. 1973; R.C.M. 1947, 16-2011(part).



7-7-2209. Types of bonds.

7-7-2209. Types of bonds. (1) Except as provided in subsection (2), bonds issued by any county must be either amortization bonds or serial bonds. (2) Citizen bonds may be amortization bonds, serial bonds, term bonds, capital appreciation bonds, or zero-coupon bonds, without preference for amortization bonds.

History: En. Sec. 5, Ch. 188, L. 1931; re-en. Sec. 4630.5, R.C.M. 1935; amd. Sec. 1, Ch. 112, L. 1961; R.C.M. 1947, 16-2012(part); amd. Sec. 6, Ch. 559, L. 1993; amd. Sec. 4, Ch. 459, L. 1997.



7-7-2210. Amortization bonds.

7-7-2210. Amortization bonds. The term "amortization bonds", as used in this part, means that form of bond on which a part of the principal is required to be paid each time that interest becomes due and payable. The part payment of principal increases with each following installment in the same amount that the interest payment decreases, so that the combined amount payable on principal and interest is the same on each interest payment date. However, the payment on the initial interest payment date may be less or greater than the amount of other payments on the bond, reflecting the payment of interest only or the payment of interest for a period different from that between other interest payment dates. The final payment may vary in amount from the other payments to the extent resulting from rounding amounts in the other payments.

History: En. Sec. 5, Ch. 188, L. 1931; re-en. Sec. 4630.5, R.C.M. 1935; amd. Sec. 1, Ch. 112, L. 1961; R.C.M. 1947, 16-2012(part); amd. Sec. 3, Ch. 423, L. 1995.



7-7-2211. Serial bonds.

7-7-2211. Serial bonds. The term "serial bonds", as used in this part, means a bond issue payable in annual installments of principal commencing not more than 2 years from the date of issue, any one installment consisting of one or more bonds, with the principal amount of bonds maturing or subject to mandatory sinking fund redemption in each installment, commencing with the installment payable in the fourth year after the date of issue, not exceeding three times the principal amount of the bonds payable in the immediately preceding installment.

History: En. Sec. 5, Ch. 188, L. 1931; re-en. Sec. 4630.5, R.C.M. 1935; amd. Sec. 1, Ch. 112, L. 1961; R.C.M. 1947, 16-2012(part); amd. Sec. 1, Ch. 631, L. 1983; amd. Sec. 2, Ch. 256, L. 1989; amd. Sec. 5, Ch. 451, L. 2005.



7-7-2212. Citizen bonds authorized.

7-7-2212. Citizen bonds authorized. (1) A county authorized to sell general obligation bonds under this chapter may issue and sell a portion of the bonds in denominations of less than $5,000 by: (a) competitive public sale, directly to members of the public, at preestablished interest rates; or (b) private sale pursuant to 17-5-107. (2) Bonds issued under 7-7-2212 through 7-7-2215 may be known as "citizen bonds". (3) Citizen bonds may be issued for any purpose for which a county may issue general obligation bonds. (4) An officer, employee, contracted financial consultant, or contracted adviser employed or retained by a county selling citizen bonds may not purchase those bonds.

History: En. Sec. 1, Ch. 559, L. 1993; amd. Sec. 2, Ch. 253, L. 2011.



7-7-2213. Citizen bonds -- procedural requirements prior to issuance.

7-7-2213. Citizen bonds -- procedural requirements prior to issuance. Prior to issuing citizen bonds, a county shall make available to interested investors: (1) a preliminary official statement, a draft-form legal opinion from a recognized bond counsel, and a comparison to taxable yields at various income levels; and (2) application forms for the purchase of citizen bonds that must specify at a minimum: (a) the time, date, and place that applications will be received, the manner in which applications will be processed, and the conditions under which the sale may be canceled if the issue is not fully subscribed during the application period; (b) the issue date, maturity dates, and the dates on which interest will be earned and paid; (c) the denominations of the bonds and the maximum amount of the bonds that one buyer may purchase; (d) the approximate yield on the bonds if held to maturity and the manner in which interest rates have been calculated; and (e) the provision made for the transfer of ownership of outstanding bonds.

History: En. Sec. 2, Ch. 559, L. 1993; amd. Sec. 2, Ch. 94, L. 2007.



7-7-2214. Citizen bonds -- procedure when issue not fully subscribed.

7-7-2214. Citizen bonds -- procedure when issue not fully subscribed. If an entire issue of bonds is not fully subscribed during the period of time that the county has set for the sale of the bonds, the citizen bonds may be sold in the manner permitted for other county general obligation bonds.

History: En. Sec. 3, Ch. 559, L. 1993.



7-7-2215. Zero-coupon bonds and capital appreciation bonds.

7-7-2215. Zero-coupon bonds and capital appreciation bonds. The terms "zero-coupon bonds" and "capital appreciation bonds", as used in this part, mean those forms of bonds that do not make periodic interest payments but, rather, are sold at a discount from their face value.

History: En. Sec. 4, Ch. 559, L. 1993.



7-7-2216. through reserved.

7-7-2216 through 7-7-2220 reserved.



7-7-2221. Issuance of certain general obligation bonds without election.

7-7-2221. Issuance of certain general obligation bonds without election. Bonds may be issued without submitting the same to an election if the bonds are issued for the purpose of: (1) enabling a county to liquidate its indebtedness to another county incident to the creation of a new county or the changing of a county boundary line, as set forth in 7-7-2201(5); and (2) funding, paying in full, or compromising, settling, and satisfying any judgment which may have been rendered against the county in a court of competent jurisdiction, as set forth in 7-7-2202 and 15-1-402.

History: En. Sec. 6, Ch. 188, L. 1931; re-en. Sec. 4630.6, R.C.M. 1935; amd. Sec. 4, Ch. 135, L. 1937; amd. Sec. 2, Ch. 33, L. 1943; R.C.M. 1947, 16-2013(part); amd. Sec. 5, Ch. 213, L. 1989.



7-7-2222. Procedure to issue bonds without election.

7-7-2222. Procedure to issue bonds without election. (1) In order to issue bonds for any of the purposes referred to in 7-7-2221 and 7-7-2311, it shall only be necessary for the board of county commissioners, at a regular or duly called special meeting, to pass and adopt a resolution setting forth the facts in regard to the indebtedness to be paid or bonds to be refunded, showing the reason for issuing such bonds and fixing and determining the details thereof, and give notice of the sale thereof in the same manner that notice is required to be given of the sale of bonds authorized at an election and to then follow the procedure prescribed in this part for the sale and issuance of such bonds. (2) All bonds sold without submitting the question of their issue to an election, as authorized in 7-7-2221 and 7-7-2311, shall be sold at open competitive bidding, but all sealed and written bids submitted for the purchase of such bonds shall be considered the same as open bids.

History: En. Sec. 6, Ch. 188, L. 1931; re-en. Sec. 4630.6, R.C.M. 1935; amd. Sec. 4, Ch. 135, L. 1937; amd. Sec. 2, Ch. 33, L. 1943; R.C.M. 1947, 16-2013(part).



7-7-2223. Election required for issuance of certain bonds.

7-7-2223. Election required for issuance of certain bonds. (1) County bonds for any purpose other than those enumerated in 7-7-2221 and 7-7-2311 may not be issued unless authorized at a special election that is conducted by mail ballot, as provided in Title 13, chapter 19, at a special election held in conjunction with a regular or primary election, or at a general election at which the question of issuing the bonds is submitted to the registered electors of the county and approved as provided in 7-7-2237. (2) A bond election may not be called unless the board of county commissioners: (a) initiates and unanimously adopts a resolution in accordance with the provisions of 7-7-2227(2); or (b) receives a petition, delivered and certified by the election administrator, asking that the election be held and the question be submitted. The petition must be signed by at least 20% of the registered electors of the county.

History: En. Secs. 7, 8, Ch. 188, L. 1931; re-en. Secs. 4630.7, 4630.8, R.C.M. 1935; amd. Secs. 12, 13, Ch. 158, L. 1971; amd. Secs. 1, 2, Ch. 347, L. 1977; R.C.M. 1947, 16-2021(1), 16-2022(part); amd. Sec. 307, Ch. 571, L. 1979; amd. Sec. 1, Ch. 89, L. 1983; amd. Sec. 29, Ch. 387, L. 1995; amd. Sec. 1, Ch. 234, L. 1997.



7-7-2224. Form and contents of petition.

7-7-2224. Form and contents of petition. (1) Every petition for the calling of an election to vote upon the question of issuing county bonds shall plainly and clearly state the purpose or purposes for which the proposed bonds are to be issued and shall contain an estimate of the amount necessary to be issued for such purpose or purposes. There may be a separate petition for each purpose, or two or more purposes may be combined in one petition if each purpose, with an estimate of the amount of bonds necessary to be issued therefor, is separately stated in the petition. (2) The petition shall be in the form provided in Title 13, chapter 27.

History: En. Sec. 8, Ch. 188, L. 1931; re-en. Sec. 4630.8, R.C.M. 1935; amd. Sec. 13, Ch. 158, L. 1971; amd. Sec. 2, Ch. 347, L. 1977; R.C.M. 1947, 16-2022(part); amd. Sec. 308, Ch. 571, L. 1979.



7-7-2225. Filing of petition with election administrator -- certificate.

7-7-2225. Filing of petition with election administrator -- certificate. (1) The completed petition for an election on issuing bonds must be filed with the election administrator. The election administrator shall, within 15 days, carefully examine the petition and the county records showing the qualifications of the petitioners and attach a certificate, under official signature and the seal of the administrator's office. (2) The certificate must set forth: (a) the total number of individuals who are registered electors; (b) which and how many of the individuals whose names are subscribed to the petition have all of the qualifications required of signers of a petition; (c) whether the qualified signers constitute more or less than 20% of the registered electors of the county.

History: En. Sec. 8, Ch. 188, L. 1931; re-en. Sec. 4630.8, R.C.M. 1935; amd. Sec. 13, Ch. 158, L. 1971; amd. Sec. 2, Ch. 347, L. 1977; R.C.M. 1947, 16-2022(part); amd. Sec. 309, Ch. 571, L. 1979; amd. Sec. 501, Ch. 61, L. 2007.



7-7-2226. Delivery of certified petition to board of county commissioners.

7-7-2226. Delivery of certified petition to board of county commissioners. (1) After completing the certificate required by 7-7-2225, the election administrator shall deliver the certified petition to the board of county commissioners. (2) When the petition has been filed with the election administrator and the administrator has found that it has a sufficient number of signers qualified to sign it, the administrator shall place the petition before the board at its first meeting held after certification.

History: (1)En. Sec. 8, Ch. 188, L. 1931; re-en. Sec. 4630.8, R.C.M. 1935; amd. Sec. 13, Ch. 158, L. 1971; amd. Sec. 2, Ch. 347, L. 1977; Sec. 16-2022, R.C.M. 1947; (2)En. Sec. 9, Ch. 188, L. 1931; re-en. Sec. 4630.9, R.C.M. 1935; Sec. 16-2023, R.C.M. 1947; R.C.M. 1947, 16-2022(3), 16-2023(part); amd. Sec. 310, Ch. 571, L. 1979; amd. Sec. 502, Ch. 61, L. 2007.



7-7-2227. Examination of petition -- resolution calling for election.

7-7-2227. Examination of petition -- resolution calling for election. (1) Upon delivery of the certified petition, the board shall carefully examine the petition and make any other investigation that it may consider necessary. If it is found that the petition is in proper form, bears the requisite number of signers of qualified petitioners, and is in all other respects sufficient, the board shall pass and adopt a resolution that contains the provisions of subsection (2) plus the essential facts in regard to the petition and its filing and presentation. (2) The resolution must: (a) recite the purpose or purposes for which the bonds are proposed to be issued; (b) fix the exact amount of bonds proposed to be issued for each purpose, which amount may be less than but must not exceed the amount set forth in the petition; (c) determine the number of years through which the bonds are to be paid, not exceeding the limitations fixed in 7-7-2206; and (d) make provision for having the question submitted to the registered electors of the county at the next general election or at a special election that is conducted by mail ballot, as provided in Title 13, chapter 19, or that is held in conjunction with a regular or primary election and that the board may call for that purpose. (3) Whenever a board of county commissioners initiates a resolution in accordance with the provisions of 7-7-2223, the resolution must contain the provisions of subsection (2).

History: En. Sec. 9, Ch. 188, L. 1931; re-en. Sec. 4630.9, R.C.M. 1935; R.C.M. 1947, 16-2023(part); amd. Sec. 311, Ch. 571, L. 1979; amd. Sec. 2, Ch. 89, L. 1983; amd. Sec. 30, Ch. 387, L. 1995; amd. Sec. 2, Ch. 234, L. 1997.



7-7-2228. Time of holding election on question of issuing bonds.

7-7-2228. Time of holding election on question of issuing bonds. The bond election required by 7-7-2223 may not be held any sooner than 90 days after receipt of the petition by the county commissioners and must be held no later than the first general election following the 90-day period.

History: En. Sec. 7, Ch. 188, L. 1931; re-en. Sec. 4630.7, R.C.M. 1935; amd. Sec. 12, Ch. 158, L. 1971; amd. Sec. 1, Ch. 347, L. 1977; R.C.M. 1947, 16-2021(2); amd. Sec. 312, Ch. 571, L. 1979.



7-7-2229. Notice of election.

7-7-2229. Notice of election. (1) Whether the election is held at the general election, at an election that is conducted by mail ballot, as provided in Title 13, chapter 19, or at a special election that is held in conjunction with a regular or primary election, separate notice of the election must be given. (2) (a) The notice must state: (i) the date when the election will be held; (ii) the amount of bonds proposed to be issued; (iii) the purpose of the issue; (iv) the term of years through which the bonds are to be paid; and (v) other information regarding the holding of the election and the bonds proposed to be issued that the board may consider proper. (b) If bonds are to be issued for two or more purposes, each purpose and the amount for each purpose must be separately stated. (3) The notice must be published as provided in 13-1-108.

History: En. Sec. 10, Ch. 188, L. 1931; re-en. Sec. 4630.10, R.C.M. 1935; R.C.M. 1947, 16-2024(part); amd. Sec. 313, Ch. 571, L. 1979; amd. Sec. 31, Ch. 387, L. 1995; amd. Sec. 3, Ch. 234, L. 1997.



7-7-2230. Repealed.

7-7-2230. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 10, Ch. 188, L. 1931; re-en. Sec. 4630.10, R.C.M. 1935; R.C.M. 1947, 16-2024(part).



7-7-2231. Repealed.

7-7-2231. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 10, Ch. 188, L. 1931; re-en. Sec. 4630.10, R.C.M. 1935; R.C.M. 1947, 16-2024(part).



7-7-2232. Repealed.

7-7-2232. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1)En. Sec. 1, p. 13, L. 1901; re-en. Sec. 2938, Rev. C. 1907; re-en. Sec. 4722, R.C.M. 1921; re-en. Sec. 4722, R.C.M. 1935; Sec. 16-2306, R.C.M. 1947; (2)En. Sec. 11, Ch. 188, L. 1931; re-en. Sec. 4630.11, R.C.M. 1935; Sec. 16-2025, R.C.M. 1947; R.C.M. 1947, 16-2025(part), 16-2306(part).



7-7-2233. Repealed.

7-7-2233. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 12, Ch. 188, L. 1931; re-en. Sec. 4630.12, R.C.M. 1935; amd. Sec. 1, Ch. 138, L. 1939; amd. Sec. 18, Ch. 64, L. 1959; amd. Sec. 14, Ch. 158, L. 1971; R.C.M. 1947, 16-2026(part).



7-7-2234. Repealed.

7-7-2234. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 12, Ch. 188, L. 1931; re-en. Sec. 4630.12, R.C.M. 1935; amd. Sec. 1, Ch. 138, L. 1939; amd. Sec. 18, Ch. 64, L. 1959; amd. Sec. 14, Ch. 158, L. 1971; R.C.M. 1947, 16-2026(part).



7-7-2235. Repealed.

7-7-2235. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1)En. Sec. 1, p. 13, L. 1901; re-en. Sec. 2938, Rev. C. 1907; re-en. Sec. 4722, R.C.M. 1921; re-en. Sec. 4722, R.C.M. 1935; Sec. 16-2306, R.C.M. 1947; (2), (3)En. Sec. 11, Ch. 188, L. 1931; re-en. Sec. 4630.11, R.C.M. 1935; Sec. 16-2025, R.C.M. 1947; R.C.M. 1947, 16-2025(part), 16-2306(part).



7-7-2236. Repealed.

7-7-2236. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 14, Ch. 188, L. 1931; re-en. Sec. 4630.14, R.C.M. 1935; amd. Sec. 1, Ch. 210, L. 1961; R.C.M. 1947, 16-2028(part).



7-7-2237. Percentage of electors required to authorize bond issue.

7-7-2237. Percentage of electors required to authorize bond issue. Whenever the question of issuing county bonds for any purpose is submitted to the registered electors of a county at a general election, at an election that is conducted by mail ballot, as provided in Title 13, chapter 19, or at a special election that is held in conjunction with a regular or primary election, the determination of the approval or rejection of the bond proposition is made in the following manner: (1) determine the total number of electors who were qualified to vote in the bond election; (2) determine the total number of qualified electors who voted in the bond election from the tally sheet or sheets for the election; (3) calculate the percentage of qualified electors voting at the bond election by dividing the number determined in subsection (2) by the number determined in subsection (1); and (4) when the calculated percentage in subsection (3) is 40% or more, the bond proposition is considered approved and adopted if a majority of the votes cast were in favor of the proposition, otherwise it is considered rejected; or (5) when the calculated percentage in subsection (3) is more than 30% but less than 40%, the bond proposition is considered approved and adopted if 60% or more of the votes cast were in favor of the proposition, otherwise it is considered rejected; or (6) when the calculated percentage in subsection (3) is 30% or less, the bond proposition is considered rejected.

History: En. Sec. 13, Ch. 188, L. 1931; re-en. Sec. 4630.13, R.C.M. 1935; R.C.M. 1947, 16-2027; amd. Sec. 314, Ch. 571, L. 1979; amd. Sec. 1, Ch. 336, L. 1989; amd. Sec. 32, Ch. 387, L. 1995; amd. Sec. 4, Ch. 234, L. 1997.



7-7-2238. Resolution to sell bonds pursuant to public sale.

7-7-2238. Resolution to sell bonds pursuant to public sale. (1) If a sufficient percentage of the qualified electors entitled to vote at an election voted on the question and a sufficient percentage of votes were cast in favor of issuing bonds as provided in 7-7-2237 and if the board of county commissioners conducts a public sale, the board of county commissioners shall adopt a resolution calling for the sale of the bonds. (2) The resolution calling for the sale of the bonds must state: (a) the purpose for which the bonds are to be issued; (b) the amount of the bonds to be issued; (c) the minimum purchase price of the bonds; (d) the date that the bonds will bear; (e) the period of time through which the bonds are payable; (f) the optional redemption provisions, if any; and (g) a form of notice of the sale of the bonds. (3) The resolution must, except in a bond issue of citizen bonds, fix the denomination of serial bonds in case it is found advantageous to issue bonds in that form. The board may in its discretion provide that the bonds may be issued and sold in two or more series or installments. (4) The board of county commissioners may fix the minimum price for the bonds in an amount less than the principal amount of the bonds, which may not be less than 97% of the principal amount, if the board determines that a sale at that price is in the best interests of the county.

History: En. Sec. 14, Ch. 188, L. 1931; re-en. Sec. 4630.14, R.C.M. 1935; amd. Sec. 1, Ch. 210, L. 1961; R.C.M. 1947, 16-2028(part); amd. Sec. 2, Ch. 336, L. 1989; amd. Sec. 7, Ch. 559, L. 1993; amd. Sec. 4, Ch. 423, L. 1995; amd. Sec. 3, Ch. 253, L. 2011.



7-7-2239. Rescission of resolution authorizing bond issue.

7-7-2239. Rescission of resolution authorizing bond issue. If none of said bonds have been sold and issued within 3 years from the date of the bonding election and no vested rights have accrued thereunder, the board of county commissioners may rescind the authority to sell and issue such bonds by the passage and adoption of a resolution wherein is recited the reason for such rescission of authority.

History: En. Sec. 14, Ch. 188, L. 1931; re-en. Sec. 4630.14, R.C.M. 1935; amd. Sec. 1, Ch. 210, L. 1961; R.C.M. 1947, 16-2028(part).



7-7-2240. through reserved.

7-7-2240 through 7-7-2250 reserved.



7-7-2251. Form of notice of sale of bonds.

7-7-2251. Form of notice of sale of bonds. (1) If a county conducts a public sale, the notice of sale must state the purpose or purposes for which the bonds are to be issued and the amount proposed to be issued for each purpose and must be substantially in the following form:

NOTICE OF SALE OF COUNTY BONDS

History: En. Sec. 15, Ch. 188, L. 1931; re-en. Sec. 4630.15, R.C.M. 1935; amd. Sec. 100, Ch. 326, L. 1974; R.C.M. 1947, 16-2029; amd. Sec. 1, Ch. 500, L. 1981; amd. Sec. 1, Ch. 11, L. 1983; amd. Sec. 2, Ch. 631, L. 1983; amd. Sec. 8, Ch. 559, L. 1993; amd. Sec. 5, Ch. 423, L. 1995; amd. Sec. 4, Ch. 253, L. 2011.



7-7-2252. Publication of notice of sale of bonds.

7-7-2252. Publication of notice of sale of bonds. If a county conducts a public sale, the board of county commissioners shall publish notice of the bond sale in the official newspaper of the county as provided in 17-5-106. The board may in its discretion publish the notice or a summary of the notice in any financial newspapers published in the city of New York or Chicago.

History: En. Sec. 16, Ch. 188, L. 1931; re-en. Sec. 4630.16, R.C.M. 1935; R.C.M. 1947, 16-2030; amd. Sec. 2, Ch. 173, L. 1987; amd. Sec. 6, Ch. 423, L. 1995; amd. Sec. 5, Ch. 253, L. 2011.



7-7-2253. Repealed.

7-7-2253. Repealed. Sec. 5, Ch. 6, L. 1993.

History: En. Sec. 17, Ch. 188, L. 1931; re-en. Sec. 4630.17, R.C.M. 1935; amd. Sec. 3, Ch. 326, L. 1974; R.C.M. 1947, 16-2031.



7-7-2254. Procedure for sale of bonds.

7-7-2254. Procedure for sale of bonds. (1) Any bonds issued under the authority of this part may be sold at public or private sale as determined by the board of county commissioners pursuant to 17-5-107. If the board of county commissioners conducts a public sale, it shall meet at the time and place fixed in the notice to consider bids for the bonds. (2) The bonds may not be sold at less than the minimum bid specified for their sale with accrued interest to date of delivery, and each bidder shall specify the rate of interest and the purchase price at which the bidder will purchase the bonds. The board shall accept the bid that it judges most advantageous to the county. The board may reject any bids and sell the bonds at private sale if the board considers it in the best interests of the county. (3) Consultant fees and attorney fees may be paid to any person or corporation for assisting in the proceedings, preparation of the bonds, or negotiating the sale of the bonds.

History: En. Sec. 18, Ch. 188, L. 1931; re-en. Sec. 4630.18, R.C.M. 1935; amd. Sec. 9, Ch. 234, L. 1971; R.C.M. 1947, 16-2032; amd. Sec. 3, Ch. 631, L. 1983; amd. Sec. 7, Ch. 423, L. 1995; amd. Sec. 6, Ch. 253, L. 2011.



7-7-2255. Form and execution of bonds.

7-7-2255. Form and execution of bonds. (1) At the time of the sale of the bonds or at a meeting held after the sale, the board of county commissioners shall adopt a resolution providing for the issuance of the bonds, prescribing the form of the bonds, whether amortization bonds or serial bonds, providing the manner of execution of the bonds, and if applicable, specifying whether the bonds are tax credit bonds as provided in 17-5-117, recovery zone economic development bonds or recovery zone facility bonds as provided in 7-7-140, or qualified energy conservation bonds as provided in 7-7-141. (2) Each county bond and each coupon attached to the bond must be signed by or bear the facsimile signatures of the presiding officer of the board of county commissioners and the county treasurer and must be attested by the county clerk, provided that one signature of a county official or the bond registrar must be a manual signature. Each bond may have the county seal or its facsimile imprinted on the bond.

History: En. Sec. 19, Ch. 188, L. 1931; re-en. Sec. 4630.19, R.C.M. 1935; amd. Sec. 8, Ch. 260, L. 1959; R.C.M. 1947, 16-2033; amd. Sec. 8, Ch. 423, L. 1995; amd. Sec. 2, Ch. 489, L. 2009.



7-7-2256. Printing of bonds.

7-7-2256. Printing of bonds. (1) Except as provided in subsection (2), the county clerk, under the direction of the board, shall have the bonds printed or lithographed at the expense of the county at lowest commercial rates. The bonds may be typewritten with the purchaser's consent. (2) A purchaser of the bonds may furnish the bonds to the county for execution if the execution is done at the purchaser's own expense and without expense to the county.

History: En. Sec. 20, Ch. 188, L. 1931; re-en. Sec. 4630.20, R.C.M. 1935; R.C.M. 1947, 16-2034; amd. Sec. 9, Ch. 423, L. 1995.



7-7-2257. Registration of bonds.

7-7-2257. Registration of bonds. (1) When executed by the officers of the county, the bonds must be registered by the county treasurer before being delivered to the purchaser. (2) The registration must show: (a) the date of issue, the maturities of the bonds subject to early redemption and the redemption dates, and the date when the bonds become due; and (b) the amount of all payments of both principal and interest required on each bond, with the dates when the payments must be paid.

History: En. Sec. 21, Ch. 188, L. 1931; re-en. Sec. 4630.21, R.C.M. 1935; R.C.M. 1947, 16-2035(part); amd. Sec. 10, Ch. 423, L. 1995.



7-7-2258. Copy of bond to be kept by county treasurer.

7-7-2258. Copy of bond to be kept by county treasurer. The county clerk shall deliver to the county treasurer an unsigned and canceled printed copy of a bond of each issue, as issued and registered, to be preserved in the treasurer's office.

History: En. Sec. 21, Ch. 188, L. 1931; re-en. Sec. 4630.21, R.C.M. 1935; R.C.M. 1947, 16-2035(part); amd. Sec. 503, Ch. 61, L. 2007.



7-7-2259. Delivery of bonds.

7-7-2259. Delivery of bonds. The county treasurer shall deliver the bonds to the purchaser upon receiving full payment for the bonds.

History: En. Sec. 22, Ch. 188, L. 1931; re-en. Sec. 4630.22, R.C.M. 1935; amd. Sec. 4, Ch. 326, L. 1974; R.C.M. 1947, 16-2036(part); amd. Sec. 5, Ch. 581, L. 1987; amd. Sec. 11, Ch. 423, L. 1995.



7-7-2260. Disposition of sale proceeds.

7-7-2260. Disposition of sale proceeds. All money arising from the sale of the bonds shall be paid to the county treasurer and shall be immediately available for the purpose for which the bonds were issued and for no other purpose.

History: En. Sec. 22, Ch. 188, L. 1931; re-en. Sec. 4630.22, R.C.M. 1935; amd. Sec. 4, Ch. 326, L. 1974; R.C.M. 1947, 16-2036(part).



7-7-2261. Maintenance of accounts for bond issues.

7-7-2261. Maintenance of accounts for bond issues. (1) The county treasurer of each county shall keep in the county's books a special and separate sinking fund account for each series or issue of outstanding bonds, including citizen bonds as provided in 7-7-2212 through 7-7-2215, issued by the county. Each fund must at all times show the exact condition of the bonds. (2) All taxes collected for interest and principal on county bonds must be placed to the credit of the sinking fund for which the taxes were levied. (3) Interest from investment of money in a sinking fund account may, in the discretion of the board of county commissioners, be used as it accrues to fulfill or complete the specific project for which the bonds were issued. (4) The sinking fund must be administered as provided in 7-7-123, 7-7-124, and 7-7-2270.

History: En. Sec. 27, Ch. 188, L. 1931; re-en. Sec. 4630.27, R.C.M. 1935; amd. Sec. 1, Ch. 103, L. 1973; R.C.M. 1947, 16-2041(part); amd. Sec. 3, Ch. 256, L. 1979; amd. Sec. 9, Ch. 559, L. 1993.



7-7-2262. Payment of principal and interest.

7-7-2262. Payment of principal and interest. The county treasurer shall pay from the proper sinking and interest fund the interest and principal of each issue or series of outstanding bonds, as the interest and principal become due and at the place where the bonds are payable, upon presentation and surrender of the coupon or bond to be paid.

History: En. Sec. 28, Ch. 188, L. 1931; re-en. Sec. 4630.28, R.C.M. 1935; R.C.M. 1947, 16-2042(part); amd. Sec. 12, Ch. 423, L. 1995.



7-7-2263. Interest on late payments of principal and interest on bonds held by state.

7-7-2263. Interest on late payments of principal and interest on bonds held by state. Any and all installments of interest or principal on bonds held by the state and not promptly paid at the office of the state treasurer when due shall draw interest at the rate of 6% per annum from the date due until actually paid, irrespective of the rate of interest on the bonds themselves.

History: En. Sec. 28, Ch. 188, L. 1931; re-en. Sec. 4630.28, R.C.M. 1935; R.C.M. 1947, 16-2042(part).



7-7-2264. Statement as to amount of principal and interest due and payable on bonds.

7-7-2264. Statement as to amount of principal and interest due and payable on bonds. (1) Whenever any county has any issue or series of bonds outstanding and there are not sufficient funds on hand available for the payment of the full amount of the interest and principal thereof, the county treasurer of such county shall, between the first and fifth days of August in each year while such bonds or any thereof remain outstanding and unpaid, make out and deliver to the board of county commissioners of such county a statement. (2) The statement required by subsection (1) shall show the amount required to be raised by tax levy during the then-current fiscal year for payment of interest and principal becoming due and payable during such fiscal year or within 90 days thereafter on each issue or series of bonds outstanding. If no part of the principal of any such issue or series of bonds will become due and payable within such time, then such statement shall show the amount required to be raised by tax levy during such year for payment of interest becoming due during such time and to place the proper amount in the sinking fund for the payment of the principal of such bonds when they become due, as provided in 7-7-2265.

History: En. Sec. 24, Ch. 188, L. 1931; re-en. Sec. 4630.24, R.C.M. 1935; R.C.M. 1947, 16-2038.



7-7-2265. Tax levy for payment of bonds.

7-7-2265. Tax levy for payment of bonds. (1) The board of county commissioners, at the time of making the levy of taxes for county purposes, must levy a separate and special tax upon all taxable property in the county for the payment of interest on and principal of each series or issue of bonds outstanding. The tax levy for any one series or issue of bonds must be entirely separate and distinct from the levy for any other series or issue of bonds. (2) Except as provided in subsection (3), the levy made for the purpose of paying interest on and principal of each series or issue of bonds must be high enough to raise an amount sufficient to pay all interest on and so much of the principal, if any, of the bonds as will become due and payable during the then-current fiscal year or within 90 days after the fiscal year, as shown by the treasurer's statement provided by 7-7-2264. If no part of the principal of the bonds become due and payable within that time, then the tax levy must be high enough to: (a) raise an amount sufficient to pay all interest that will become due and payable during the current fiscal year or within 90 days after the fiscal year; and (b) place in the sinking fund for the issue or series of bonds, for the payment of the principal when it becomes due, an amount not less than a sum produced by dividing the whole amount for which the series or issue of bonds was originally issued by the number of years for which the series or issue was originally issued to run. (3) The annual levies made for the purpose of paying off bonds that do not provide for periodic interest payments but, rather, are sold at a discount from their face value, as provided in 7-7-2212 through 7-7-2215, must be actuarially sufficient so that at the time for redemption, there is an amount in the sinking fund sufficient to redeem the bonds.

History: En. Sec. 25, Ch. 188, L. 1931; re-en. Sec. 4630.25, R.C.M. 1935; R.C.M. 1947, 16-2039; amd. Sec. 10, Ch. 559, L. 1993.



7-7-2266. Procedure in case of insufficient tax levy -- individual liability of county commissioners.

7-7-2266. Procedure in case of insufficient tax levy -- individual liability of county commissioners. (1) If the board of county commissioners of any county shall fail, neglect, or refuse in any year to make a levy sufficient to pay the interest on and principal of any issue or series of bonds as required by the provisions of 7-7-2265, the holder of any bond of such issue or series or any taxpayer paying taxes on property situated in such county may apply to the district court of the county issuing such bonds for a writ of mandate to compel the board of such county to make a proper and sufficient levy for such purposes. (2) If, upon the hearing of such application, it shall appear to the satisfaction of the court that the board has failed, neglected, or refused to make any levy whatever for such purposes or has made a levy but that the same is insufficient to raise the amount required to be raised for such purposes under the provisions of 7-7-2265, the court shall determine the amount of the deficiency and shall issue a writ of mandate directed to and requiring such board, at the next meeting thereof for the purpose of making and fixing county levies, to raise the amount of such deficiency. This levy shall be in addition to the levy required to be made for the then-current fiscal year. (3) Any costs which may be allowed or awarded the petitioner in any such proceeding shall be paid by the members of the board and shall not be a charge against such county.

History: En. Sec. 26, Ch. 188, L. 1931; re-en. Sec. 4630.26, R.C.M. 1935; R.C.M. 1947, 16-2040.



7-7-2267. Repealed.

7-7-2267. Repealed. Sec. 52, Ch. 423, L. 1995.

History: En. Sec. 29, Ch. 188, L. 1931; amd. Sec. 1, Ch. 152, L. 1933; re-en. Sec. 4630.29, R.C.M. 1935; amd. Sec. 1, Ch. 46, L. 1939; amd. Sec. 100, Ch. 326, L. 1974; R.C.M. 1947, 16-2043(part).



7-7-2268. Redemption of bonds.

7-7-2268. Redemption of bonds. (1) Whenever there is available money in any sinking and interest fund over and above the amount required for payment of principal and interest becoming due on the next interest payment date and sufficient to pay and redeem one or more outstanding bonds, or principal installments in the case of amortization bonds, of the issue or series to which the sinking and interest fund belongs, which bonds are not yet due but are then redeemable or will become redeemable on or before the next interest payment date, the county treasurer shall apply the available money in redemption of as many of the bonds, or principal installments in the case of amortization bonds, as the available money will pay and redeem to a redemption date on or before the next interest payment date, as fixed by the county treasurer. (2) The county treasurer shall give notice, by mail sent at least 30 days before the redemption date, to the holder of the bonds, if ownership of the bonds is registered or is otherwise known to the treasurer, to the registered owners at their addresses as they appear in the bond registration books, and to any bank or financial institution at which the bonds are payable that the bonds or principal installments will be paid and redeemed on that date. A defect in or failure to give notice may not affect the validity of the proceedings for the redemption of a bond or principal installment not affected by the defect or failure. If the ownership of the bonds is not registered, the county treasurer shall also publish in the official newspaper of the county or other newspaper designated in the resolution authorizing the issuance of the bonds once, not less than 30 days prior to the redemption date, a notice that the bonds or principal installments have been called for redemption and will be paid in full on the redemption date. If actual notice of the call has been received, the holder of a bond may waive published or mailed notice. (3) If the bonds or principal installments are payable at a bank or financial institution, the county treasurer shall remit to the bank or financial institution, before the redemption date, an amount sufficient to pay and redeem the bonds or principal installments with interest accrued on the bonds or principal installments. If the bonds are not presented for payment and redemption on the redemption date, interest ceases on that date if the funds for payment and redemption have been deposited in a bank or financial institution.

History: En. Sec. 29, Ch. 188, L. 1931; amd. Sec. 1, Ch. 152, L. 1933; re-en. Sec. 4630.29, R.C.M. 1935; amd. Sec. 1, Ch. 46, L. 1939; amd. Sec. 100, Ch. 326, L. 1974; R.C.M. 1947, 16-2043(part); amd. Sec. 1, Ch. 453, L. 1993; amd. Sec. 13, Ch. 423, L. 1995.



7-7-2269. Order of redemption of bonds.

7-7-2269. Order of redemption of bonds. All bonds or principal installments of amortization bonds to be redeemed under the provisions of 7-7-2268 may be paid and redeemed in the order that the county treasurer selects, consistent with the provisions of the resolution authorizing the issuance of the bonds.

History: En. Sec. 29, Ch. 188, L. 1931; amd. Sec. 1, Ch. 152, L. 1933; re-en. Sec. 4630.29, R.C.M. 1935; amd. Sec. 1, Ch. 46, L. 1939; amd. Sec. 100, Ch. 326, L. 1974; R.C.M. 1947, 16-2043(part); amd. Sec. 2, Ch. 453, L. 1993; amd. Sec. 14, Ch. 423, L. 1995.



7-7-2270. Authority to purchase outstanding bonds.

7-7-2270. Authority to purchase outstanding bonds. Whenever there is available money in any sinking fund over and above the amount required for payment of the principal and interest becoming due on the next interest payment date and sufficient to pay and redeem one or more outstanding bonds of the issue or series to which the sinking fund belongs and whenever such bonds are not held by the state of Montana and are not subject to redemption, the county treasurer, at the direction of the board of county commissioners, shall purchase such bonds if this can be done at not more than par and accrued interest or at such reasonable premium as the board may feel justified in paying, not in any case exceeding 5%.

History: En. Sec. 30, Ch. 188, L. 1931; re-en. Sec. 4630.30, R.C.M. 1935; amd. Sec. 2, Ch. 46, L. 1939; amd. Sec. 1, Ch. 12, L. 1963; R.C.M. 1947, 16-2044(part); amd. Sec. 4, Ch. 256, L. 1979.



7-7-2271. Repealed.

7-7-2271. Repealed. Sec. 7, Ch. 256, L. 1979.

History: En. Sec. 30, Ch. 188, L. 1931; re-en. Sec. 4630.30, R.C.M. 1935; amd. Sec. 2, Ch. 46, L. 1939; amd. Sec. 1, Ch. 12, L. 1963; R.C.M. 1947, 16-2044(part).



7-7-2272. Cancellation of bonds and coupons.

7-7-2272. Cancellation of bonds and coupons. (1) (a) All bonds and interest coupons paid by the county treasurer from time to time must be canceled by the treasurer, and after cancellation, the treasurer shall deliver the bonds and coupons to the county clerk, with a report showing the numbers of bonds and the amounts paid as principal and interest. The county treasurer shall enter on the record of the registration of the bonds the date of the payment of the bonds and the coupons attached to the bonds. (b) The county clerk shall exhibit the bonds and coupons, with the report, to the board of county commissioners at its next regular meeting. (2) (a) When any bonds have been or are purchased with any sinking and interest fund money under the provisions of 7-7-2270, the bonds, with attached interest coupons, if not in the possession of the county treasurer, must be immediately delivered to the treasurer. The county treasurer shall at once endorse across the face of each bond the word "Paid" and the date and shall sign the endorsement. The treasurer shall, without detaching the coupons, cancel each interest coupon attached to the bonds by endorsing across the face of the coupon the word "Canceled" and the date and shall sign the endorsement. After making the endorsements on the bonds and coupons, the county treasurer shall enter on the record of registration the date the bonds and coupons were endorsed as being paid and canceled, with the numbers and amounts of the bonds and coupons and the dates when the bonds and coupons would have become due and payable if they had not been purchased. The county treasurer shall then deliver the bonds, with the canceled coupons attached, to the county clerk, with a report showing the numbers of the bonds and amount paid on the purchase of the bonds. (b) The county clerk shall exhibit the bonds, with attached coupons and report, to the board at its next regular session.

History: (1)En. Sec. 31, Ch. 188, L. 1931; re-en. Sec. 4630.31, R.C.M. 1935; Sec. 16-2045, R.C.M. 1947; (2)En. Sec. 30, Ch. 188, L. 1931; re-en. Sec. 4630.30, R.C.M. 1935; amd. Sec. 2, Ch. 46, L. 1939; amd. Sec. 1, Ch. 12, L. 1963; Sec. 16-2044, R.C.M. 1947; R.C.M. 1947, 16-2044(part), 16-2045(part); amd. Sec. 504, Ch. 61, L. 2007.



7-7-2273. Cancellation of warrants and refunded general obligation bonds.

7-7-2273. Cancellation of warrants and refunded general obligation bonds. (1) Whenever bonds are issued for the purpose of funding outstanding warrants or refunding outstanding bonds, the county treasurer shall, upon taking up such warrants or bonds, cancel the same, keep a record thereof, and deliver the same to the county clerk, with a report showing the numbers thereof and the amounts paid for principal and interest. (2) The county clerk shall exhibit such warrants and bonds, with such report, to the board of county commissioners at the next regular meeting thereof.

History: En. Sec. 31, Ch. 188, L. 1931; re-en. Sec. 4630.31, R.C.M. 1935; R.C.M. 1947, 16-2045(part).



7-7-2274. Closing of accounts and transfer of money to other accounts.

7-7-2274. Closing of accounts and transfer of money to other accounts. When all bonds of any series or issue, with the interest thereon, have been fully paid or called in for payment and there remains in the sinking and interest fund for such series or issue any amount not required for the payment of such bonds and interest or not used as provided in 7-7-2261, such excess amount and all amounts subsequently collected for such fund shall be transferred to the general fund of the county or to the sinking and interest fund of any other series or issue of bonds outstanding that the board of county commissioners may designate.

History: En. Sec. 27, Ch. 188, L. 1931; re-en. Sec. 4630.27, R.C.M. 1935; amd. Sec. 1, Ch. 103, L. 1973; R.C.M. 1947, 16-2041(part).



7-7-2275. Repealed.

7-7-2275. Repealed. Sec. 52, Ch. 423, L. 1995.

History: En. Sec. 32, Ch. 188, L. 1931; re-en. Sec. 4630.32, R.C.M. 1935; amd. Sec. 24, Ch. 234, L. 1971; amd. Sec. 100, Ch. 326, L. 1974; R.C.M. 1947, 16-2046.






Part 23. County Refunding General Obligation Bonds

7-7-2301. Authority to issue refunding general obligation bonds.

7-7-2301. Authority to issue refunding general obligation bonds. (1) The board of county commissioners of a county may issue, negotiate, and sell coupon bonds on the credit of the county, as provided in part 22 and this part, for the purpose of refunding, paying, and redeeming optional, redeemable, or maturing bonds when: (a) there are not sufficient funds available to pay the bonds or there is a reduction in debt service as a result of issuing refunding bonds pursuant to 7-7-2304; and (b) it is considered in the best interests of the county to refund the bonds. (2) (a) The board has the authority to negotiate with the holders of the bonds of the county for an agreement or agreements whereby the bondholders agree to accept less than the full amount of the bonds and the accrued unpaid interest on the bonds as full payment and satisfaction of the bonds, to enter into the agreement or agreements, and to issue refunding bonds for the amount agreed upon whenever: (i) the total indebtedness of a county exceeds 0.3% of the total assessed value of taxable property, determined as provided in 15-8-111, within the county, as ascertained by the last assessment for state and county taxes; and (ii) the board of county commissioners of the county determines that the county is unable to pay and discharge the indebtedness in full. (b) These bonds may be issued in more than one series if the circumstances require, and each series may be either amortization bonds or serial bonds. The plan agreed upon between the board and the bondholders must be embodied in full in the resolution providing for the issue of the bonds.

History: En. Sec. 1, Ch. 188, L. 1931; re-en. Sec. 4630.1, R.C.M. 1935; amd. Sec. 1, Ch. 135, L. 1937; amd. Sec. 1, Ch. 136, L. 1963; amd. Sec. 12-102, Ch. 197, L. 1965; amd. Sec. 5, Ch. 100, L. 1973; R.C.M. 1947, 16-2008(part); amd. Sec. 15, Ch. 423, L. 1995; amd. Sec. 9, Ch. 29, L. 2001.



7-7-2302. Applicability of certain other bond provisions.

7-7-2302. Applicability of certain other bond provisions. (1) The provisions of 7-7-2203 through 7-7-2207, 7-7-2209 through 7-7-2211, 7-7-2222, 7-7-2255 through 7-7-2266, 7-7-2268 through 7-7-2270, and 7-7-2272 through 7-7-2274 apply to refunding bonds issued under this part; however, the board of county commissioners may at its option sell bonds issued under this part at a private negotiated sale or at a public sale conducted pursuant to the provisions of 7-7-2251, 7-7-2252, and 7-7-2254. (2) If a refunding bond issue refunds only a portion of an outstanding bond issue, the unrefunded portion of the outstanding bond issue and the refunding bond issue must be treated as a single bond issue for the purposes of 7-7-2211.

History: En. by Code Commissioner, 1979; amd. Sec. 1, Ch. 647, L. 1983; amd. Sec. 15, Ch. 370, L. 1987; amd. Sec. 1, Ch. 6, L. 1993; amd. Sec. 16, Ch. 423, L. 1995.



7-7-2303. Term of refunding general obligation bonds.

7-7-2303. Term of refunding general obligation bonds. (1) (a) The following term limitations apply to all bonds issued under 7-7-2301(1). Except as provided in subsection (1)(b), bonds may not be issued for a longer term than 10 years. (b) If the unexpired term of the bonds to be refunded is more than 10 years, the refunding bonds may be issued for the unexpired term. (2) Bonds issued for any of the purposes designated in 7-7-2301(2) may not be for a longer term than 20 years. (3) The length of the term required must be estimated and calculated by the board of county commissioners, based upon the percentage of valuation of the property upon which taxes are levied and paid within the county as ascertained from the last-completed assessment for state and county taxes, taking into account probable changes in the taxable valuation and losses in tax collections. Irrespective of any miscalculation by the county commissioners in fixing the term of the bonds, the county shall from year to year make a sufficient tax levy to pay the interest and installments on principal on the bonds as the payments are due.

History: En. Sec. 4, Ch. 188, L. 1931; amd. Sec. 2, Ch. 115, L. 1933; re-en. Sec. 4630.4, R.C.M. 1935; amd. Sec. 3, Ch. 135, L. 1937; amd. Sec. 1, Ch. 33, L. 1943; amd. Sec. 6, Ch. 234, L. 1971; amd. Sec. 2, Ch. 284, L. 1973; R.C.M. 1947, 16-2011(part); amd. Sec. 39, Ch. 574, L. 2001.



7-7-2304. Interest rate on refunding general obligation bonds.

7-7-2304. Interest rate on refunding general obligation bonds. (1) Except as provided in subsection (2), refunding bonds may not be issued unless the refunding bonds bear interest at a rate of at least 1/2 of 1% less than the outstanding bonds that are to be refunded. In determining whether the refunding bonds satisfy the savings requirements provided for in this section: (a) if the bonds proposed to be refunded bear interest at a variable rate, the average annual interest rate on the bonds being refunded must be calculated by reference to the interest rate on the bonds currently in effect and over the immediately preceding 5 complete fiscal years of the issuer; or (b) if the variable rate bonds being refunded have not been outstanding for the period of time referred to in subsection (1)(a), then the average annual interest rate on the bonds being refunded must be calculated by reference to the interest rate on the bonds being refunded currently in effect and over the total number of complete fiscal years of the issuer since the date of issuance of the bonds. (2) Refunding bonds may bear interest in excess of the rate on the bonds being refunded if the issuance of the refunding bonds, including the total costs of refunding the bonds, results in a reduction of total debt service cost to the county. Variable rate refunding bonds may also be issued if the board of county commissioners determines that the issuance of variable rate refunding bonds is reasonably expected to result in less interest payable on the refunding bonds than the interest payable on the refunded bonds. (3) Refunding bonds may be issued in a principal amount greater than the principal amount of the outstanding bonds if there is a reduction of total debt service cost to the county.

History: En. Sec. 6, Ch. 188, L. 1931; re-en. Sec. 4630.6, R.C.M. 1935; amd. Sec. 4, Ch. 135, L. 1937; amd. Sec. 2, Ch. 33, L. 1943; R.C.M. 1947, 16-2013(part); amd. Sec. 1, Ch. 54, L. 1989; amd. Sec. 17, Ch. 423, L. 1995; amd. Sec. 1, Ch. 277, L. 2003; amd. Sec. 6, Ch. 451, L. 2005.



7-7-2305. through reserved.

7-7-2305 through 7-7-2310 reserved.



7-7-2311. Issuance of refunding general obligation bonds without election.

7-7-2311. Issuance of refunding general obligation bonds without election. Bonds may be issued without submitting the same to an election if the bonds are issued for the purpose of: (1) refunding, paying, and redeeming optional, redeemable, or maturing bonds as set forth in 7-7-2301(1); and (2) refunding any bonds for which the holders have agreed to accept less than the full amount of principal and interest in full payment and satisfaction as set forth in 7-7-2301(2).

History: En. Sec. 6, Ch. 188, L. 1931; re-en. Sec. 4630.6, R.C.M. 1935; amd. Sec. 4, Ch. 135, L. 1937; amd. Sec. 2, Ch. 33, L. 1943; R.C.M. 1947, 16-2013(part).



7-7-2312. Disposition of proceeds of refunding bonds.

7-7-2312. Disposition of proceeds of refunding bonds. Whenever bonds are issued for the purpose of funding outstanding warrants or refunding outstanding bonds, it shall be the duty of the county treasurer to apply the proceeds derived from the sale of such bonds to the payment of such warrants or bonds to be so funded or refunded.

History: En. Sec. 31, Ch. 188, L. 1931; re-en. Sec. 4630.31, R.C.M. 1935; R.C.M. 1947, 16-2045(part).



7-7-2313. through reserved.

7-7-2313 through 7-7-2315 reserved.



7-7-2316. Advance refunding bonds.

7-7-2316. Advance refunding bonds. (1) The board of county commissioners may issue refunding bonds pursuant to this section to refund outstanding bonds in advance of the date on which the bonds mature or are subject to redemption, provided that the proceeds of the refunding bonds, less any accrued interest or premium received upon the sale of the refunding bonds, are deposited with other funds appropriated to the payment of the outstanding bonds in escrow with a suitable banking institution in or out of the state. (2) Except as provided in subsection (3), the funds deposited must be invested in securities that are general obligations of the United States or the principal and interest of which are guaranteed by the United States and that mature or are callable at the option of the holder on those dates and bear interest at those rates and are payable on the dates that are required to provide funds sufficient, with any cash retained in the escrow account, to pay when due the interest to accrue on each bond being refunded to its maturity or redemption date, if called for redemption, to pay the principal of the bond at maturity or upon the redemption date, and to pay any redemption premium. (3) If the funds initially deposited in escrow are sufficient, without regard to any investment income on those funds, to redeem in full the bonds being refunded as of their redemption date and to pay the principal of and interest and premium on the bonds being refunded at their stated maturities, the funds may be invested in the securities described in subsection (2) or in a money market fund composed exclusively of eligible securities described in 7-6-202 and that otherwise satisfies the requirements of 7-6-202(3). (4) The escrow account is irrevocably appropriated to the payment of the principal of and interest and redemption premium on the bonds being refunded. Funds in the sinking fund account for the payment of the bonds being refunded and not required for the payment of principal of or interest on the bonds being refunded due prior to issuance of the refunding bonds may be appropriated by the county to the escrow account. The county may pay the reasonable costs and expenses of printing the refunding bonds and of establishing and maintaining the escrow account. Bonds that are refunded pursuant to this part are not to be considered outstanding for purposes of 7-7-2203 or any other debt limitation.

History: En. Sec. 7, Ch. 647, L. 1983; amd. Sec. 2, Ch. 277, L. 2003.






Part 24. County Loans

7-7-2401. Authorization to borrow money.

7-7-2401. Authorization to borrow money. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to borrow money upon the credit of the county to meet current expenses if the county revenue is insufficient.

History: En. Subd. 26, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.25, R.C.M. 1935; R.C.M. 1947, 16-1028.



7-7-2402. Election required to borrow money -- exceptions.

7-7-2402. Election required to borrow money -- exceptions. (1) Except as provided in subsection (4), the board of county commissioners may not borrow money for any of the purposes mentioned in this title or for any single purpose in an amount exceeding the limits set in subsection (2) without: (a) first submitting the question of a loan to a vote of the electors of the county; and (b) obtaining the approval of a majority of the electors of the county. (2) Based upon the taxable valuation of a county and not exceeding the limits on county indebtedness established in 7-7-2101, a county may borrow the following amounts without a vote of the electorate: (a) up to $1 million if the county's taxable value is less than $50 million; (b) up to $1.5 million if the county's taxable value is between $50 million and $100 million; and (c) up to $2 million if the county's taxable valuation is greater than $100 million. (3) If a majority of the votes cast are in favor of the loan, then the board of county commissioners may enter into the loan, issuing bonds or otherwise as is in the best interests of the county. (4) It is not necessary to submit to the electors the question of borrowing money: (a) to refund outstanding bonds; or (b) for the purpose of enabling any county to liquidate its indebtedness to another county incident to the creation of a new county or the change of any county boundary lines.

History: (1), (3)En. Sec. 4270, Pol. C. 1895; re-en. Sec. 2933, Rev. C. 1907; amd. Sec. 1, Ch. 92, L. 1919; re-en. Sec. 4717, R.C.M. 1921; re-en. Sec. 4717, R.C.M. 1935; Sec. 16-2301, R.C.M. 1947; (2)En. Sec. 4274, Pol. C. 1895; re-en. Sec. 2937, Rev. C. 1907; re-en. Sec. 4721, R.C.M. 1921; re-en. Sec. 4721, R.C.M. 1935; Sec. 16-2305, R.C.M. 1947; R.C.M. 1947, 16-2301, 16-2305; amd. Sec. 10, Ch. 16, L. 1991; amd. Sec. 2, Ch. 227, L. 1997; amd. Sec. 1, Ch. 236, L. 2007.



7-7-2403. Determination of amount of loan.

7-7-2403. Determination of amount of loan. Whenever it is necessary to submit to a vote of the electors of the county the question of making a loan, the board must first determine the amount necessary to be raised.

History: En. Sec. 4271, Pol. C. 1895; re-en. Sec. 2934, Rev. C. 1907; re-en. Sec. 4718, R.C.M. 1921; re-en. Sec. 4718, R.C.M. 1935; R.C.M. 1947, 16-2302.



7-7-2404. Notice of election.

7-7-2404. Notice of election. Notice of the election, clearly stating the amount to be raised and the object of the loan, must be given in all respects in the manner prescribed by law in regard to the submission of questions to the electors of a locality under the general election law.

History: En. Sec. 4272, Pol. C. 1895; re-en. Sec. 2935, Rev. C. 1907; re-en. Sec. 4719, R.C.M. 1921; re-en. Sec. 4719, R.C.M. 1935; R.C.M. 1947, 16-2303(part).



7-7-2405. Form of ballots.

7-7-2405. Form of ballots. There must be written or printed on the ballots the words "For the loan" and "Against the loan", and in voting, the elector shall vote for the proposition that the elector prefers by making an X opposite the proposition.

History: En. Sec. 4273, Pol. C. 1895; re-en. Sec. 2936, Rev. C. 1907; re-en. Sec. 4720, R.C.M. 1921; re-en. Sec. 4720, R.C.M. 1935; R.C.M. 1947, 16-2304; amd. Sec. 505, Ch. 61, L. 2007.



7-7-2406. Conduct of election and canvass of results.

7-7-2406. Conduct of election and canvass of results. The election must be held and conducted and the returns must be made in all respects in the manner prescribed by law in regard to the submission of questions to the electors of a locality under the general election law.

History: En. Sec. 4272, Pol. C. 1895; re-en. Sec. 2935, Rev. C. 1907; re-en. Sec. 4719, R.C.M. 1921; re-en. Sec. 4719, R.C.M. 1935; R.C.M. 1947, 16-2303(part).



7-7-2407. Restriction on use of loan proceeds.

7-7-2407. Restriction on use of loan proceeds. All money borrowed by or on behalf of any county must be used only for the purpose specified by law.

History: En. Sec. 4195, Pol. C. 1895; re-en. Sec. 2875, Rev. C. 1907; re-en. Sec. 4446, R.C.M. 1921; Cal. Pol. C. Sec. 4005; re-en. Sec. 4446, R.C.M. 1935; R.C.M. 1947, 16-806; amd. Sec. 18, Ch. 423, L. 1995.






Part 25. County Revenue Bonds

7-7-2501. Authority to issue revenue bonds -- refunding revenue bonds.

7-7-2501. Authority to issue revenue bonds -- refunding revenue bonds. (1) A county may issue county revenue bonds in the same manner and with the same effect as provided in chapter 7, part 44, of this title for issuance of municipal revenue bonds. County revenue bonds may be issued to finance any project or activity enumerated in chapter 16, part 21, of this title or in Title 75, chapter 10, part 1. Revenue from the project for which the bonds are issued is the only revenue upon which a lien under the provisions of 7-7-4431 may apply. A lien may not attach to other revenue or other property within the county. (2) A county may refund revenue bonds issued under the authority provided in subsection (1) by the method provided in either part 45 or part 46 of chapter 7. (3) In construing, for purposes of this section, the provisions of parts 44, 45, or 46 of chapter 7, "municipal" is considered to refer to the county and "governing body" is considered to refer to the board of county commissioners whenever the board of county commissioners is acting pursuant to subsection (1). (4) If applicable, the county shall specify whether the bonds are tax credit bonds as provided in 17-5-117, recovery zone economic development bonds or recovery zone facility bonds as provided in 7-7-140, or qualified energy conservation bonds as provided in 7-7-141.

History: En. Sec. 1, Ch. 472, L. 1983; amd. Sec. 4, Ch. 770, L. 1991; amd. Sec. 51, Ch. 423, L. 1995; amd. Sec. 3, Ch. 489, L. 2009.






Part 41. General Provisions Related to Municipalities

7-7-4101. Purposes for which indebtedness may be incurred.

7-7-4101. Purposes for which indebtedness may be incurred. The city or town council has power to contract an indebtedness on behalf of a city or town, upon the credit of the city or town, by borrowing money, issuing bonds, issuing notes, entering into leases, entering into lease-purchase agreements, or entering into installment purchase contracts for the following purposes: (1) acquiring land for and designing and erecting public buildings; (2) acquiring land for and designing and constructing sewers, sewage treatment and disposal plants, waterworks, reservoirs, reservoir sites, and lighting plants; (3) supplying the city or town with water by contract and the construction or purchase of canals or ditches and water rights for supplying the city or town with water; (4) designing and constructing bridges, docks, wharves, breakwaters, piers, jetties, and moles; (5) acquiring, opening, or widening any street and improving the street by constructing, reconstructing, and repairing pavement, gutters, curbs, and vehicle parking strips and to pay all or any portion of the cost relating to the project; (6) purchasing or leasing fire apparatus, street and other equipment, and personal property, including without limitation, vehicles, telephone systems, and photocopy and office equipment, including computer hardware and software; (7) building, purchasing, designing, constructing, and maintaining devices intended to protect the safety of the public from open ditches carrying irrigation or other water; (8) funding outstanding warrants and maturing bonds; and (9) repaying tax protests lost by the city, town, or other municipal corporation.

History: En. Subd. 64, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.63, R.C.M. 1935; amd. Sec. 1, Ch. 35, L. 1947; amd. Sec. 1, Ch. 152, L. 1953; amd. Sec. 1, Ch. 34, L. 1955; amd. Sec. 1, Ch. 38, L. 1959; amd. Sec. 1, Ch. 158, L. 1963; amd. Sec. 1, Ch. 100, L. 1973; R.C.M. 1947, 11-966(part); amd. Sec. 6, Ch. 213, L. 1989; amd. Sec. 3, Ch. 139, L. 1999.



7-7-4102. Investment of certain bond proceeds.

7-7-4102. Investment of certain bond proceeds. (1) Whenever the city or town has under its control any money realized from the sale of bonds, for which there is no immediate demand and which in the judgment of the city or town council it would be advantageous to invest in any time or savings deposits, United States certificates of indebtedness, United States treasury notes, or United States treasury bonds having a maturity date of 1 year or less, the city or town council is authorized in their discretion to direct the city treasurer or town clerk to make such investments. (2) Interest earned from such investments, including interest on the sale of bonds accrued in the period between the date of issue and the time of purchase, shall be credited to the bond sinking fund of the city or town.

History: En. Sec. 1, Ch. 31, L. 1961; amd. Sec. 1, Ch. 10, L. 1963; amd. Sec. 2, Ch. 268, L. 1969; R.C.M. 1947, 11-1310(2).



7-7-4103. General qualifications to vote on questions of municipal indebtedness.

7-7-4103. General qualifications to vote on questions of municipal indebtedness. (1) Registered electors of the city, town, or other municipal corporation may vote upon any proposal to create or increase any indebtedness of the city, town, or other municipal corporation required by law to be submitted to a vote of the electors. (2) An elector, otherwise qualified, may not be denied the right to vote because the polling place for a general election for the precinct in which the elector resides and is entitled to vote lies within another city, town, or other municipal corporation.

History: En. Sec. 1, Ch. 98, L. 1923; amd. Sec. 1, Ch. 47, L. 1929; re-en. Sec. 5199.1, R.C.M. 1935; amd. Sec. 1, Ch. 126, L. 1959; R.C.M. 1947, 84-4711(part); amd. Sec. 2, Ch. 212, L. 1979; amd. Sec. 506, Ch. 61, L. 2007.



7-7-4104. Incurrence of certain general obligations.

7-7-4104. Incurrence of certain general obligations. (1) A municipality may enter into or incur an obligation for any public or governmental purpose, including the purposes set forth in 7-7-4101. An obligation may be in the form of bonded indebtedness, note indebtedness, a lease, a lease-purchase agreement, an installment purchase contract, or other legal form. An obligation constitutes a general obligation of the municipality but is not secured by a pledge of the taxing power of the municipality. (2) The obligation provided for in subsection (1) may be authorized by a resolution adopted by the governing body of the municipality. The resolution must establish the terms, covenants, and conditions of the obligation. It is not necessary to submit the question of incurring the obligation to the electors of the municipality. The obligation may be incurred or sold at public or private sale, on terms and at prices that the governing body determines to be advantageous. The obligation does not constitute indebtedness for the purpose of statutory debt limitations. (3) An obligation may be issued only if: (a) the principal amount of the obligation does not exceed 10% of the general fund budget of the municipality in each of the 2 immediately preceding fiscal years; (b) at the time the obligation is to be incurred, the debt services in the current or in any future fiscal year on the obligation and any other outstanding obligation issued pursuant to this section do not exceed 2% of the revenue deposited in the general fund of the municipality in each of the 2 immediately preceding fiscal years; and (c) the term of the obligation does not exceed 20 years. (4) The obligation must clearly state that it is not secured by a pledge of the municipality's taxing power but that it is payable solely from revenue in the general fund in any fiscal year that is pledged to the payment of the obligation. (5) In order to secure the payment of principal of or interest on an obligation and related charges, the municipality may grant a first lien on all revenue collected and deposited in the general fund subject to or on a parity with any prior pledges. The municipality may establish other funds and accounts for obligations issued under this section that may be necessary to provide for the priority and segregation of revenue deposited in the general fund and pledged to the payment of obligations. For purposes of this section, related charges include the fees and expenses of registrars and paying agents and the amounts, if any, that must be rebated to the federal government under 26 U.S.C. 148. (6) All obligations incurred under this section are legal and valid obligations of the municipality issuing the obligations, and the general credit of the municipality is irrevocably pledged for the prompt payment of both the principal of and interest on the obligations as they become due. However, the municipality may not be obligated to levy taxes for the payment of any obligation or interest on the obligation. (7) The powers conferred on a municipality by this section are in addition to and are supplemental to the powers conferred by any other general, special, or local law. To the extent that the provisions of this section are inconsistent with provisions of any other general, special, or local law, the provisions of this section are controlling.

History: En. Sec. 4, Ch. 139, L. 1999; amd. Sec. 10, Ch. 453, L. 2005.



7-7-4105. through reserved.

7-7-4105 through 7-7-4110 reserved.



7-7-4111. Renumbered .

7-7-4111. Renumbered . 7-7-132, Code Commissioner, 1995.



7-7-4112. Renumbered .

7-7-4112. Renumbered . 7-7-133, Code Commissioner, 1995.



7-7-4113. Renumbered .

7-7-4113. Renumbered . 7-7-134, Code Commissioner, 1995.






Part 42. Municipal General Obligation Bonds

7-7-4201. Limitation on amount of bonded indebtedness.

7-7-4201. Limitation on amount of bonded indebtedness. (1) Except as provided in 7-7-4202, a city or town may not issue bonds or incur other indebtedness for any purpose in an amount that with all outstanding and unpaid indebtedness exceeds 2.5% of the total assessed value of taxable property, determined as provided in 15-8-111, within the city or town, as ascertained by the last assessment for state and county taxes. (2) The issuing of bonds for the purpose of funding or refunding outstanding warrants or bonds is not the incurring of a new or additional indebtedness but is merely the changing of the evidence of outstanding indebtedness. (3) The limitation in subsection (1) does not apply to bonds issued for the repayment of tax protests lost by the city or town.

History: En. Sec. 3, Ch. 160, L. 1931; re-en. Sec. 5278.3, R.C.M. 1935; amd. Sec. 1, Ch. 116, L. 1951; amd. Sec. 2, Ch. 34, L. 1955; amd. Sec. 1, Ch. 33, L. 1973; amd. Sec. 30, Ch. 566, L. 1977; R.C.M. 1947, 11-2303; amd. Sec. 2, Ch. 617, L. 1979; amd. Sec. 47, Ch. 614, L. 1981; amd. Sec. 11, Ch. 213, L. 1989; amd. Sec. 13, Ch. 570, L. 1995; amd. Sec. 25, Ch. 426, L. 1999; amd. Sec. 20, Ch. 556, L. 1999; amd. Sec. 10, Ch. 29, L. 2001; amd. Sec. 3, Ch. 187, L. 2007.



7-7-4202. Special provisions relating to water and sewer systems.

7-7-4202. Special provisions relating to water and sewer systems. (1) A city or town may incur an additional indebtedness by borrowing money or issuing bonds beyond the amount authorized in 7-7-4201 for the purpose of constructing a sewer system, procuring a water supply, or constructing or acquiring a water system for a city or town that owns and controls the water supply and water system and devotes the revenue from the water supply and water system to the payment of the debt. (2) The additional total indebtedness that may be incurred by borrowing money or issuing bonds for the construction of a sewer system, for the procurement of a water supply, or for both of the purposes, including all indebtedness that is contracted and that is unpaid or outstanding, may not in the aggregate exceed 55% over and above the debt limitation referred to in 7-7-4201.

History: Ap. p. Sec. 3, Ch. 160, L. 1931; re-en. Sec. 5278.3, R.C.M. 1935; amd. Sec. 1, Ch. 116, L. 1951; amd. Sec. 2, Ch. 34, L. 1955; amd. Sec. 1, Ch. 33, L. 1973; amd. Sec. 30, Ch. 566, L. 1977; Sec. 11-2303, R.C.M. 1947; Ap. p. Subd. 64, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.63, R.C.M. 1935; amd. Sec. 1, Ch. 35, L. 1947; amd. Sec. 1, Ch. 152, L. 1953; amd. Sec. 1, Ch. 34, L. 1955; amd. Sec. 1, Ch. 38, L. 1959; amd. Sec. 1, Ch. 158, L. 1963; amd. Sec. 1, Ch. 100, L. 1973; Sec. 11-966, R.C.M. 1947; R.C.M. 1947, 11-966(part), 11-2303(part); amd. Sec. 3, Ch. 617, L. 1979; amd. Sec. 48, Ch. 614, L. 1981; amd. Sec. 14, Ch. 570, L. 1995; amd. Sec. 26, Ch. 426, L. 1999; amd. Sec. 21, Ch. 556, L. 1999; amd. Sec. 11, Ch. 29, L. 2001.



7-7-4203. What constitutes a single purpose.

7-7-4203. What constitutes a single purpose. The following shall be deemed a single purpose: (1) acquiring land for a site for a public building or for any other public use and constructing, erecting, or acquiring by purchase any building thereon and furnishing and equipping the same; (2) acquiring of rights-of-way for street or other purposes, making improvements thereon, or constructing sewers or water pipelines; (3) procuring of a water supply and constructing or acquiring of a water system and improving the same if necessary.

History: En. Sec. 2, Ch. 160, L. 1931; re-en. Sec. 5278.2, R.C.M. 1935; R.C.M. 1947, 11-2302.



7-7-4204. Nature of general obligation bonds.

7-7-4204. Nature of general obligation bonds. All bonds issued under the provisions of this part shall be legal and valid obligations of the city or town issuing the same, and the full faith and credit of such city or town are hereby irrevocably pledged for the prompt payment of both principal and interest thereof as the same become due.

History: En. Sec. 20, Ch. 160, L. 1931; re-en. Sec. 5278.20, R.C.M. 1935; R.C.M. 1947, 11-2320.



7-7-4205. Term of general obligation bonds.

7-7-4205. Term of general obligation bonds. (1) Bonds for any purpose may not be issued for a longer term than 20 years. (2) For purposes of this section, the term of a bond issue commences on July 1 of the fiscal year in which the city first levies taxes to pay principal and interest on the bonds.

History: En. Sec. 4, Ch. 160, L. 1931; amd. Sec. 1, Ch. 34, L. 1933; re-en. Sec. 5278.4, R.C.M. 1935; amd. Sec. 2, Ch. 62, L. 1945; amd. Sec. 4, Ch. 234, L. 1971; amd. Sec. 1, Ch. 284, L. 1973; R.C.M. 1947, 11-2304(part); amd. Sec. 3, Ch. 256, L. 1989.



7-7-4206. Redemption of bonds.

7-7-4206. Redemption of bonds. Other than refunding bonds, all bonds issued for a longer term than 5 years must be redeemable at the option of the city or town on any interest payment date after one-half of the term for which they were issued has expired, and the redemption option must be recited in the bonds.

History: En. Sec. 4, Ch. 160, L. 1931; amd. Sec. 1, Ch. 34, L. 1933; re-en. Sec. 5278.4, R.C.M. 1935; amd. Sec. 2, Ch. 62, L. 1945; amd. Sec. 4, Ch. 234, L. 1971; amd. Sec. 1, Ch. 284, L. 1973; R.C.M. 1947, 11-2304(part); amd. Sec. 7, Ch. 451, L. 2005.



7-7-4207. Repealed.

7-7-4207. Repealed. Sec. 2, Ch. 11, L. 1983.

History: En. Sec. 4, Ch. 160, L. 1931; amd. Sec. 1, Ch. 34, L. 1933; re-en. Sec. 5278.4, R.C.M. 1935; amd. Sec. 2, Ch. 62, L. 1945; amd. Sec. 4, Ch. 234, L. 1971; amd. Sec. 1, Ch. 284, L. 1973; R.C.M. 1947, 11-2304(part).



7-7-4208. Types of general obligation bonds.

7-7-4208. Types of general obligation bonds. (1) Except as provided in subsection (2), bonds issued by any city or town must be either amortization bonds or serial bonds. (2) Citizen bonds may be amortization bonds, serial bonds, term bonds, capital appreciation bonds, or zero-coupon bonds, without preference for amortization bonds.

History: En. Sec. 5, Ch. 160, L. 1931; re-en. Sec. 5278.5, R.C.M. 1935; amd. Sec. 2, Ch. 152, L. 1953; R.C.M. 1947, 11-2305(part); amd. Sec. 6, Ch. 511, L. 1989; amd. Sec. 5, Ch. 459, L. 1997.



7-7-4209. Amortization bonds.

7-7-4209. Amortization bonds. The term "amortization bonds", as used in this part, means that form of bond on which a part of the principal is required to be paid each time that interest becomes due and payable. The part payment of principal increases with each following installment in the same amount that the interest payment decreases, so that the combined amount payable on both principal and interest is the same on each interest payment date. However, the payment on the initial payment date may be less or greater than the amount of other payments on the bond, reflecting the payment of interest only or the payment of interest for a period different from that between other interest payment dates. The final payment may vary in amount from the other payments to the extent resulting from rounding amounts in the other payments.

History: En. Sec. 5, Ch. 160, L. 1931; re-en. Sec. 5278.5, R.C.M. 1935; amd. Sec. 2, Ch. 152, L. 1953; R.C.M. 1947, 11-2305(part); amd. Sec. 19, Ch. 423, L. 1995.



7-7-4210. Serial bonds.

7-7-4210. Serial bonds. The term "serial bonds", as used in this part, means a bond issue payable in annual installments of principal commencing not more than 2 years from the date of issue, any one installment consisting of one or more bonds, with the principal amount of bonds maturing or subject to mandatory sinking fund redemption in each installment, commencing with the installment payable in the fourth year after the date of issue, not exceeding three times the principal amount of the bonds payable in the immediately preceding installment.

History: En. Sec. 5, Ch. 160, L. 1931; re-en. Sec. 5278.5, R.C.M. 1935; amd. Sec. 2, Ch. 152, L. 1953; R.C.M. 1947, 11-2305(part); amd. Sec. 4, Ch. 631, L. 1983; amd. Sec. 4, Ch. 256, L. 1989; amd. Sec. 8, Ch. 451, L. 2005.



7-7-4211. Citizen bonds authorized.

7-7-4211. Citizen bonds authorized. (1) A city or town authorized to sell general obligation bonds under this chapter may issue and sell any portion of the bond in denominations of less than $5,000 by: (a) competitive public sale, directly to members of the public, at preestablished interest rates; or (b) private sale. (2) Citizen bonds may be issued for any purpose for which a city or town may issue general obligation bonds. (3) Bonds issued under 7-7-4211 through 7-7-4213 may be known as "citizen bonds". (4) An officer, employee, contracted financial consultant, or contracted advisor employed or retained by a city or town selling citizen bonds may not purchase those bonds.

History: En. Sec. 1, Ch. 511, L. 1989; amd. Sec. 7, Ch. 253, L. 2011.



7-7-4212. Citizen bonds -- procedural requirements prior to issuance.

7-7-4212. Citizen bonds -- procedural requirements prior to issuance. Prior to issuing citizen bonds, a city or town shall make available to interested investors: (1) a preliminary official statement, a draft-form legal opinion from a recognized bond counsel, and a comparison to taxable yields at various income levels; and (2) application forms for the purchase of citizen bonds, which must specify at a minimum: (a) the time, date, and place that applications will be received, the manner in which applications will be processed, and the conditions under which the sale may be canceled if the issue is not fully subscribed during the application period; (b) the issue date, maturity dates, and the dates on which interest will be earned and paid; (c) the denominations of the bonds and the maximum amount of bonds that any one buyer may purchase; (d) the approximate yield on the bonds if held to maturity and the manner in which interest rates have been calculated; and (e) the provision made for the transfer of ownership of outstanding bonds.

History: En. Sec. 2, Ch. 511, L. 1989; amd. Sec. 3, Ch. 94, L. 2007.



7-7-4213. Citizen bonds -- procedure when issue not fully subscribed.

7-7-4213. Citizen bonds -- procedure when issue not fully subscribed. If an entire issue of unsubscribed bonds is not fully subscribed during the period of time that the city or town has set for the sale of the bonds, the citizen bonds may be sold in the manner permitted for other municipal general obligation bonds.

History: En. Sec. 3, Ch. 511, L. 1989.



7-7-4214. Zero-coupon and capital appreciation bonds.

7-7-4214. Zero-coupon and capital appreciation bonds. The terms "zero-coupon bonds" and "capital appreciation bonds", as used in Title 7, chapter 7, part 42, mean those forms of bonds that make no periodic interest payments but rather are sold at a discount from their face value.

History: En. Sec. 4, Ch. 511, L. 1989.



7-7-4215. through reserved.

7-7-4215 through 7-7-4220 reserved.



7-7-4221. Election on question of incurring indebtedness -- exception.

7-7-4221. Election on question of incurring indebtedness -- exception. (1) Except as provided in subsection (2) and 15-1-402, whenever the governing body of any municipality considers it necessary to issue bonds pledging the general credit of the municipality for any purpose authorized by law, the question of issuing the bonds shall first be submitted to the registered electors of the city or town. (2) It is not necessary to submit to the electors the question of issuing refunding bonds to refund bonds issued and outstanding or the question of issuing revenue bonds not pledging the general credit of the municipality under any laws of this state.

History: En. Sec. 1, Ch. 160, L. 1931; amd. Sec. 1, Ch. 100, L. 1933; re-en. Sec. 5278.1, R.C.M. 1935; amd. Sec. 1, Ch. 12, L. 1937; amd. Sec. 1, Ch. 108, L. 1937; amd. Sec. 1, Ch. 15, L. 1943; amd. Sec. 1, Ch. 62, L. 1945; amd. Sec. 1, Ch. 413, L. 1973; R.C.M. 1947, 11-2301; amd. Sec. 5, Ch. 212, L. 1979; amd. Sec. 315, Ch. 571, L. 1979; amd. Sec. 7, Ch. 213, L. 1989.



7-7-4222. Election required for bond issue relating to water and sewer systems.

7-7-4222. Election required for bond issue relating to water and sewer systems. Bonds backed by the full faith and credit of the city or town and issued for the construction, purchase, or securing of a water plant, water system, water supply, sewage treatment and disposal plant, or sewer system may not be issued until the proposition has been submitted to a vote and the majority vote cast in favor thereof.

History: En. Subd. 64, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.63, R.C.M. 1935; amd. Sec. 1, Ch. 35, L. 1947; amd. Sec. 1, Ch. 152, L. 1953; amd. Sec. 1, Ch. 34, L. 1955; amd. Sec. 1, Ch. 38, L. 1959; amd. Sec. 1, Ch. 158, L. 1963; amd. Sec. 1, Ch. 100, L. 1973; R.C.M. 1947, 11-966(part); amd. Sec. 1, Ch. 73, L. 1993.



7-7-4223. Procedure to call election on question of bonded indebtedness.

7-7-4223. Procedure to call election on question of bonded indebtedness. An election on the question of issuing bonds may be called by the city or town council or commission on its passage of the necessary resolution, as hereinafter provided, or after there has been presented to the council or commission a petition asking that such election be held and question submitted.

History: En. Sec. 6, Ch. 160, L. 1931; re-en. Sec. 5278.6, R.C.M. 1935; amd. Sec. 2, Ch. 108, L. 1937; amd. Sec. 2, Ch. 15, L. 1943; amd. Sec. 9, Ch. 158, L. 1971; amd. Sec. 2, Ch. 413, L. 1973; R.C.M. 1947, 11-2306(part).



7-7-4224. Petition to request election.

7-7-4224. Petition to request election. (1) A petition asking that an election be held on the question of issuing bonds must be signed by not less than 20% of the qualified electors of the city or town. The petition must give the street and house number, if any, and the voting precinct of each person signing the petition. (2) Each petition for the calling of an election to vote upon the question of issuing bonds must plainly and clearly state the purpose or purposes for which it is proposed to issue bonds and must contain an estimate of the amount necessary to be issued for the purpose or purposes. There may be a separate petition for each purpose, or two or more purposes may be combined in one petition if each purpose, with an estimate of the amount of bonds to be issued, is separately stated in the petition. (3) The petition may consist of one sheet or of several sheets, identical in form and fastened together after being circulated and signed so as to form a single complete petition before being delivered to the city or town clerk as provided in this part. (4) Only persons who are qualified to sign petitions are qualified to circulate the petitions, and there must be attached to the completed petition the affidavit of some person who circulated or assisted in circulating the petition that the person believes the signatures on the petition are genuine and that the signers knew the contents of the petition before signing the petition.

History: En. Sec. 6, Ch. 160, L. 1931; re-en. Sec. 5278.6, R.C.M. 1935; amd. Sec. 2, Ch. 108, L. 1937; amd. Sec. 2, Ch. 15, L. 1943; amd. Sec. 9, Ch. 158, L. 1971; amd. Sec. 2, Ch. 413, L. 1973; R.C.M. 1947, 11-2306(part); amd. Sec. 507, Ch. 61, L. 2007.



7-7-4225. Presentation of petition to city or town clerk -- clerk's certificate.

7-7-4225. Presentation of petition to city or town clerk -- clerk's certificate. (1) The completed petition for an election on the bonds must be filed with the city or town clerk. The clerk shall, within 15 days, carefully examine the petition and the county records showing the qualifications of the petitioners and attach to the petition a certificate, under official signature. (2) The certificate must set forth: (a) the total number of persons who are registered electors; (b) which and how many of the persons whose names are subscribed to the petition have all of the qualifications required of signers to the petition; (c) whether the qualified signers constitute more or less than 20% of the registered electors of the city or town.

History: En. Sec. 6, Ch. 160, L. 1931; re-en. Sec. 5278.6, R.C.M. 1935; amd. Sec. 2, Ch. 108, L. 1937; amd. Sec. 2, Ch. 15, L. 1943; amd. Sec. 9, Ch. 158, L. 1971; amd. Sec. 2, Ch. 413, L. 1973; R.C.M. 1947, 11-2306(part); amd. Sec. 508, Ch. 61, L. 2007.



7-7-4226. Resolution to submit question of issuing bonds to voters.

7-7-4226. Resolution to submit question of issuing bonds to voters. (1) When the governing body of any municipality considers it necessary to issue bonds pledging the general credit of the municipality pursuant to a statute of this state, the governing body shall pass and adopt a resolution. (2) The resolution must: (a) recite the purpose or purposes for which it is proposed to issue the bonds; (b) fix the amount of bonds to be issued for each purpose; (c) determine the number of years through which the bonds are to be paid, not exceeding the limits fixed in 7-7-4205; and (d) unless the bonds are revenue bonds not pledging the general credit of the municipality, make provisions that are necessary for submitting the question to the registered electors of the city or town at the next general city or town election, at an election that is conducted by mail ballot, as provided in Title 13, chapter 19, or at a special election that is held in conjunction with a regular or primary election and that the governing body may call for the purpose. (3) Whenever the bond issuance is proposed by petition, the governing body shall, before submitting the measure to the electors, pass a resolution containing the information required in this section and setting forth the essential facts in regard to the filing and presentation of the petition.

History: En. 11-2307.1 by Sec. 3, Ch. 413, L. 1973; R.C.M. 1947, 11-2307.1; amd. Sec. 6, Ch. 212, L. 1979; amd. Sec. 316, Ch. 571, L. 1979; amd. Sec. 33, Ch. 387, L. 1995; amd. Sec. 5, Ch. 234, L. 1997.



7-7-4227. Notice of election.

7-7-4227. Notice of election. (1) Whether the election is held at the general city or town election, at an election that is conducted by mail ballot, as provided in Title 13, chapter 19, or at a special election that is held in conjunction with a regular or primary election, separate notice of the election must be given. (2) (a) The notice must state: (i) the date when the election will be held; (ii) the amount of bonds proposed to be issued; (iii) the purpose of the bonds; (iv) the term of years through which the bonds will be paid; and (v) other information regarding the election and the proposed bonds that the board may consider proper. (b) If the bonds that are proposed to be issued are for two or more purposes, each purpose and the amount for each purpose must be separately stated. (3) The notice must be published as provided in 13-1-108 and may be posted in each voting precinct in the city or town at least 10 days prior to the date for holding the election.

History: En. Sec. 8, Ch. 160, L. 1931; re-en. Sec. 5278.8, R.C.M. 1935; R.C.M. 1947, 11-2308(part); amd. Sec. 317, Ch. 571, L. 1979; amd. Sec. 1, Ch. 407, L. 1989; amd. Sec. 34, Ch. 387, L. 1995; amd. Sec. 6, Ch. 234, L. 1997.



7-7-4228. Repealed.

7-7-4228. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 8, Ch. 160, L. 1931; re-en. Sec. 5278.8, R.C.M. 1935; R.C.M. 1947, 11-2308(part).



7-7-4229. Repealed.

7-7-4229. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 8, Ch. 160, L. 1931; re-en. Sec. 5278.8, R.C.M. 1935; R.C.M. 1947, 11-2308(part).



7-7-4230. Repealed.

7-7-4230. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 9, Ch. 160, L. 1931; re-en. Sec. 5278.9, R.C.M. 1935; R.C.M. 1947, 11-2309(part).



7-7-4231. Repealed.

7-7-4231. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 10, Ch. 160, L. 1931; re-en. Sec. 5278.10, R.C.M. 1935; amd. Sec. 1, Ch. 182, L. 1939; amd. Sec. 17, Ch. 64, L. 1959; amd. Sec. 10, Ch. 158, L. 1971; R.C.M. 1947, 11-2310(part).



7-7-4232. Repealed.

7-7-4232. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 10, Ch. 160, L. 1931; re-en. Sec. 5278.10, R.C.M. 1935; amd. Sec. 1, Ch. 182, L. 1939; amd. Sec. 17, Ch. 64, L. 1959; amd. Sec. 10, Ch. 158, L. 1071; R.C.M. 1947, 11-2310(part).



7-7-4233. Repealed.

7-7-4233. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 9, Ch. 160, L. 1931; re-en. Sec. 5278.9, R.C.M. 1935; R.C.M. 1947, 11-2309(part).



7-7-4234. Repealed.

7-7-4234. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 12, Ch. 160, L. 1931; re-en. Sec. 5278.12, R.C.M. 1935; R.C.M. 1947, 11-2312(part).



7-7-4235. Percentage of electors required to authorize issuing of bonds.

7-7-4235. Percentage of electors required to authorize issuing of bonds. Whenever the question of issuing bonds for any purpose is submitted to the registered electors of a city or town at a general election, at an election that is conducted by mail ballot, as provided in Title 13, chapter 19, or at a special election that is held in conjunction with a regular or primary election, the determination of the approval or rejection of the bond proposition is made by a majority of the votes cast on the issue.

History: En. Sec. 11, Ch. 160, L. 1931; re-en. Sec. 5278.11, R.C.M. 1935; R.C.M. 1947, 11-2311; amd. Sec. 318, Ch. 571, L. 1979; amd. Sec. 3, Ch. 336, L. 1989; amd. Sec. 35, Ch. 387, L. 1995; amd. Sec. 7, Ch. 234, L. 1997; amd. Sec. 1, Ch. 190, L. 1999.



7-7-4236. Resolution to sell bonds pursuant to public sale.

7-7-4236. Resolution to sell bonds pursuant to public sale. (1) If issuing of bonds has been approved as provided in 7-7-4235 and the city or town council conducts a public sale, the city or town council shall pass a resolution calling for the sale of the bonds. (2) The resolution calling for the sale of the bonds must state: (a) the purpose for which the bonds are to be issued; (b) the amount of the bonds to be issued; (c) the minimum purchase price of the bonds; (d) the date that the bonds will bear; (e) the period of time through which the bonds are payable; (f) the optional redemption provisions, if any; (g) that a bond may be redeemed in full, at the option of the city or town, on any interest payment date after expiration of one-half of the term for which the bond was issued; and (h) a form of notice of the sale of the bonds. (3) The resolution must, except in a bond issue of citizen bonds, fix the denomination of serial bonds in case it is found advantageous to issue bonds in that form. The council may in its discretion provide that the bonds may be issued and sold in two or more series or installments. (4) The city or town council may fix the minimum price for the bonds in an amount not less than 97% of the face value if the city or town council determines that the sale is in the best interests of the city or town.

History: En. Sec. 12, Ch. 160, L. 1931; re-en. Sec. 5278.12, R.C.M. 1935; R.C.M. 1947, 11-2312(part); amd. Sec. 7, Ch. 212, L. 1979; amd. Sec. 4, Ch. 336, L. 1989; amd. Sec. 7, Ch. 511, L. 1989; amd. Sec. 20, Ch. 423, L. 1995; amd. Sec. 8, Ch. 253, L. 2011.



7-7-4237. through reserved.

7-7-4237 through 7-7-4250 reserved.



7-7-4251. Form of notice of sale of bonds.

7-7-4251. Form of notice of sale of bonds. (1) If a city or town conducts a public sale, the notice of sale must state the purpose or purposes for which the bonds are to be issued and the amount proposed to be issued for each purpose and must be substantially in the following form:

NOTICE OF SALE OF (CITY OR TOWN) BONDS

History: En. Sec. 13, Ch. 160, L. 1931; re-en. Sec. 5278.13, R.C.M. 1935; amd. Sec. 100, Ch. 326, L. 1974; R.C.M. 1947, 11-2313; amd. Sec. 2, Ch. 500, L. 1981; amd. Sec. 1, Ch. 11, L. 1983; amd. Sec. 5, Ch. 631, L. 1983; amd. Sec. 8, Ch. 511, L. 1989; amd. Sec. 6, Ch. 459, L. 1997; amd. Sec. 9, Ch. 253, L. 2011.



7-7-4252. Publication of notice of sale.

7-7-4252. Publication of notice of sale. If a city or town conducts a public sale, the city or town council or commission shall cause a notice to be published as provided in 17-5-106 in a newspaper of general circulation printed and published in the city or town if there is a newspaper of general circulation and, if not, then in a newspaper of general circulation printed and published in the county in which the city or town is located. The council or commission may in its discretion cause the notice to be published in another newspaper or newspapers published either within or outside of the state that in the opinion of the council or commission will be most likely to give notice of the sale to prospective bidders.

History: En. Sec. 14, Ch. 160, L. 1931; re-en. Sec. 5278.14, R.C.M. 1935; amd. Sec. 1, Ch. 38, L. 1955; amd. Sec. 100, Ch. 326, L. 1974; R.C.M. 1947, 11-2314(part); amd. Sec. 3, Ch. 173, L. 1987; amd. Sec. 10, Ch. 253, L. 2011.



7-7-4253. Repealed.

7-7-4253. Repealed. Sec. 5, Ch. 6, L. 1993.

History: En. Sec. 14, Ch. 160, L. 1931; re-en. Sec. 5278.14, R.C.M. 1935; amd. Sec. 1, Ch. 38, L. 1955; amd. Sec. 100, Ch. 326, L. 1974; R.C.M. 1947, 11-2314(part).



7-7-4254. Procedure for sale of bonds.

7-7-4254. Procedure for sale of bonds. (1) Any bonds issued under the authority of this part may be sold at public or private sale, as determined by the city or town council or commission pursuant to 17-5-107. If the city or town council or commission conducts a public sale, it shall meet at the time and place fixed in the notice to consider bids for the bonds. (2) The bonds may not be sold at less than the minimum bid specified for their sale with accrued interest to date of delivery, and each bidder shall specify the rate of interest and the purchase price at which the bidder will purchase the bonds. The council shall accept the bid that it judges most advantageous to the city or town. The council may reject any bids and sell the bonds at private sale if the council considers it in the best interests of the city or town. (3) Consultant fees and attorney fees may be paid to any person or corporation for assisting in the proceedings, in the preparation of the bonds, or in negotiating the sale of the bonds.

History: En. Sec. 15, Ch. 160, L. 1931; re-en. Sec. 5278.15, R.C.M. 1935; amd. Sec. 8, Ch. 234, L. 1971; R.C.M. 1947, 11-2315; amd. Sec. 8, Ch. 212, L. 1979; amd. Sec. 6, Ch. 631, L. 1983; amd. Sec. 21, Ch. 423, L. 1995; amd. Sec. 11, Ch. 253, L. 2011.



7-7-4255. Form and execution of bonds.

7-7-4255. Form and execution of bonds. (1) At the time of the sale of the bonds or at a meeting held after the sale, the city or town council shall adopt a resolution providing for the issuance of the bonds, prescribing the form of the bonds, whether amortization or serial bonds, providing the manner of execution of the bonds, and if applicable, specifying whether the bonds are tax credit bonds as provided in 17-5-117, recovery zone economic development bonds or recovery zone facility bonds as provided in 7-7-140, or qualified energy conservation bonds as provided in 7-7-141. (2) Each bond and each coupon attached to a bond must be signed by or bear the facsimile signatures of the mayor and the treasurer of the city or town and must be attested by the city or town clerk, provided that one signature of a city or town official or the bond registrar must be a manual signature. Each bond may have the city or town seal or its facsimile imprinted on the bond.

History: En. Sec. 16, Ch. 160, L. 1931; re-en. Sec. 5278.16, R.C.M. 1935; amd. Sec. 6, Ch. 260, L. 1959; R.C.M. 1947, 11-2316; amd. Sec. 22, Ch. 423, L. 1995; amd. Sec. 4, Ch. 489, L. 2009.



7-7-4256. Printing of bonds.

7-7-4256. Printing of bonds. (1) Except as provided in subsection (2), the city or town clerk, under the direction of the council, shall cause the bonds, with coupons attached, to be printed or lithographed at the expense of the city or town at lowest commercial rates. (2) A purchaser of the bonds may furnish the bonds to the city or town, in the form prescribed by the council, for execution, if furnished at the purchaser's own expense and without cost or expense to the city or town.

History: En. Sec. 17, Ch. 160, L. 1931; re-en. Sec. 5278.17, R.C.M. 1935; R.C.M. 1947, 11-2317; amd. Sec. 509, Ch. 61, L. 2007.



7-7-4257. Registration of bonds.

7-7-4257. Registration of bonds. (1) When executed by the officers of the city or town, the bonds must be registered by the city treasurer or town clerk before being delivered to the purchaser. (2) The registration must show: (a) the date of issue, the maturities of the bonds subject to early redemption, the redemption dates, and the dates when the principal and interest on the bonds will become due; and (b) the amount of all payments of both principal and interest required on each bond, with the dates when the payments must be made.

History: En. Sec. 18, Ch. 160, L. 1931; re-en. Sec. 5278.18, R.C.M. 1935; R.C.M. 1947, 11-2318(part); amd. Sec. 23, Ch. 423, L. 1995.



7-7-4258. Copy of bond to be kept by city treasurer.

7-7-4258. Copy of bond to be kept by city treasurer. The city or town clerk shall also deliver to the city treasurer an unsigned and canceled printed copy of one of the bonds, as issued and registered, to be preserved in the treasurer's office.

History: En. Sec. 18, Ch. 160, L. 1931; re-en. Sec. 5278.18, R.C.M. 1935; R.C.M. 1947, 11-2318(part); amd. Sec. 510, Ch. 61, L. 2007.



7-7-4259. Delivery of bonds.

7-7-4259. Delivery of bonds. The city treasurer or town clerk shall deliver the bonds to the purchaser upon receiving full payment for the bonds.

History: En. Sec. 19, Ch. 160, L. 1931; re-en. Sec. 5278.19, R.C.M. 1935; amd. Sec. 2, Ch. 326, L. 1974; R.C.M. 1947, 11-2319(part); amd. Sec. 6, Ch. 581, L. 1987; amd. Sec. 24, Ch. 423, L. 1995.



7-7-4260. Disposition of sale proceeds.

7-7-4260. Disposition of sale proceeds. All money arising from the sale of the bonds shall be paid to the city treasurer or town clerk and shall be immediately available for the purpose for which the bonds were issued and for no other purpose.

History: En. Sec. 19, Ch. 160, L. 1931; re-en. Sec. 5278.19, R.C.M. 1935; amd. Sec. 2, Ch. 326, L. 1974; R.C.M. 1947, 11-2319(part).



7-7-4261. Maintenance of accounts for bond issues.

7-7-4261. Maintenance of accounts for bond issues. (1) The city treasurer or town clerk shall keep in the treasurer's or clerk's books a special and separate sinking fund account for each issue or series of outstanding bonds, including citizen bonds as provided in 7-7-4211 through 7-7-4214, issued by the city or town. Each fund must at all times show the exact condition of the fund. (2) All taxes collected for interest and principal on city or town bonds must be placed to the credit of the sinking fund for which the taxes were levied. (3) The sinking fund must be administered as provided in 7-7-123, 7-7-124, and 7-7-4270.

History: En. Sec. 24, Ch. 160, L. 1931; re-en. Sec. 5278.24, R.C.M. 1935; R.C.M. 1947, 11-2324(part); amd. Sec. 5, Ch. 256, L. 1979; amd. Sec. 9, Ch. 511, L. 1989; amd. Sec. 511, Ch. 61, L. 2007.



7-7-4262. Payment of principal and interest.

7-7-4262. Payment of principal and interest. The city treasurer or town clerk shall pay from the proper sinking and interest fund the interest and principal of each issue or series of outstanding bonds, as the interest and principal become due and at the place where the bonds are payable, upon presentation and surrender of the coupon or bond to be paid.

History: En. Sec. 25, Ch. 160, L. 1931; re-en. Sec. 5278.25, R.C.M. 1935; R.C.M. 1947, 11-2325(part); amd. Sec. 25, Ch. 423, L. 1995.



7-7-4263. Interest on late payments of principal and interest.

7-7-4263. Interest on late payments of principal and interest. Any and all installments of interest or principal of bonds issued under the provisions of this part not promptly paid when due shall draw interest at the rate of 6% per annum from the date due until actually paid, irrespective of the rate of interest on the bonds themselves.

History: En. Sec. 25, Ch. 160, L. 1931; re-en. Sec. 5278.25, R.C.M. 1935; R.C.M. 1947, 11-2325(part).



7-7-4264. Statement as to amount of principal and interest due and payable on bonds.

7-7-4264. Statement as to amount of principal and interest due and payable on bonds. (1) Whenever any city or town has any issue or series of bonds outstanding and there are not sufficient funds on hand available for the payment of the full amount of the interest and principal thereof, the city treasurer or town clerk shall, between July 1 and July 15 in each year while such bonds or any of them remain outstanding and unpaid, make out and deliver to the city or town clerk a statement. (2) The statement required by subsection (1) shall show the amount required to be raised by tax levy during the then-current fiscal year for payment of interest and principal becoming due and payable during such fiscal year or within 90 days thereafter on each issue or series of bonds outstanding. If no part of the principal of any such issue or series of bonds outstanding or if no part of the principal of any such issue or series of bonds will become due and payable within such time, then such statement shall show the amount required to be raised by tax levy during such year for payment of interest becoming due during such time and to place the proper amount in the sinking fund for the payment of the principal of such bonds when they become due, as provided in 7-7-4204. (3) The statement prepared by the city treasurer or town clerk shall be presented by the city or town clerk to the city or town council at its next meeting.

History: En. Sec. 21, Ch. 160, L. 1931; re-en. Sec. 5278.21, R.C.M. 1935; R.C.M. 1947, 11-2321.



7-7-4265. Tax levy for payment of bonds.

7-7-4265. Tax levy for payment of bonds. (1) The city or town council, at the time of making the levy of taxes for general city or town purposes, must levy a separate and special tax upon all taxable property in the city or town for the payment of interest and principal for each series or issue of bonds outstanding. The tax levy for any one series or issue of bonds must be entirely separate and distinct from the levy for any other issue or series of bonds. (2) Except as provided in subsection (3), the levy made for the purpose of paying interest on and principal of each series or issue of bonds must be high enough to raise an amount sufficient to pay all interest on and so much of the principal, if any, of the bonds as will become due and payable during the then-current fiscal year or within 90 days thereafter, as such amount is shown by the treasurer's statement provided for by 7-7-4264. If no part of the principal of such bonds will become due and payable within such time, then such tax levy must be high enough to raise an amount sufficient to pay all interest which will become due and payable during the current fiscal year or within 90 days thereafter and to also place in the sinking fund for such issue or series of bonds, for the payment of the principal when the same becomes due, an amount not less than a sum produced by dividing the whole amount for which the series or issue of bonds were originally issued by the number of years for which such series or issue of bonds were originally issued to run, as such amounts are shown by the treasurer's statement provided for by 7-7-4264. (3) The annual levies made for the purpose of paying off bonds that provide for no periodic interest payments but rather are sold at a discount from their face value, as provided in 7-7-4211 through 7-7-4214, must be actuarially sufficient so that at the time for redemption there is an amount in the sinking fund sufficient to redeem the bonds.

History: En. Sec. 22, Ch. 160, L. 1931; re-en. Sec. 5278.22, R.C.M. 1935; R.C.M. 1947, 11-2322; amd. Sec. 9, Ch. 212, L. 1979; amd. Sec. 10, Ch. 511, L. 1989.



7-7-4266. Procedure in case of insufficient tax levy -- individual liability of council members.

7-7-4266. Procedure in case of insufficient tax levy -- individual liability of council members. (1) If the council of any city or town shall fail, neglect, or refuse in any year to make a levy sufficient to pay the interest on and principal of any issue or series of bonds as required by the provisions of 7-7-4265, the holder of any bond of such issue or series or any taxpayer paying taxes on property situated in such city or town may apply to the district court of the county in which the city or town issuing such bonds is situated for a writ of mandate to compel the city or town council to make a proper and sufficient levy for such purposes. (2) If, upon the hearing of such application, it shall appear to the satisfaction of the court that the city or town council has failed, neglected, or refused to make any levy whatever for such purposes or has made a levy but that the same is insufficient to raise the amount required to be raised for such purposes under the provisions of 7-7-4265, the court shall determine the amount of the deficiency and shall issue a writ of mandate directed to and requiring such city or town council, at the next meeting thereof for the purpose of making and fixing city or town levies, to make and fix a tax levy against all taxable property in such city or town sufficient to raise the amount of such deficiency. This levy shall be in addition to the levy required to be made for the then-current fiscal year. (3) Any costs which may be allowed or awarded the petition in any such proceeding shall be paid by the members of the city or town council and shall not be a charge against the city or town.

History: En. Sec. 23, Ch. 160, L. 1931; re-en. Sec. 5278.23, R.C.M. 1935; R.C.M. 1947, 11-2323.



7-7-4267. Repealed.

7-7-4267. Repealed. Sec. 52, Ch. 423, L. 1995.

History: En. Sec. 26, Ch. 160, L. 1931; re-en. Sec. 5278.26, R.C.M. 1935; amd. Sec. 100, Ch. 326, L. 1974; R.C.M. 1947, 11-2326(part).



7-7-4268. Redemption of bonds.

7-7-4268. Redemption of bonds. (1) Whenever there is available money in any sinking and interest fund over and above the amount required for payment of principal and interest becoming due on the next interest payment date and sufficient to pay and redeem one or more of the outstanding bonds of the issue or series to which the sinking and interest fund belongs, which bonds are not yet due but are then redeemable or will become redeemable on or before the next interest payment date, the city treasurer or town clerk shall apply the available money in redemption of as many of the bonds as the available money will pay and redeem to a redemption date on or before the next interest payment date, as fixed by the city treasurer or town clerk. (2) The city treasurer or town clerk shall notify the holder of the bond or bonds, if ownership of the bonds is registered or is otherwise known to the treasurer, the registered owners at their addresses as they appear in the bond registration books, and any bank or financial institution at which the bonds are payable, by mail sent at least 30 days before the redemption date, that bonds will be redeemed and paid on that date. A defect in or failure to give notice may not affect the validity of the proceedings for the redemption of a bond or principal installment not affected by the defect or failure. If the ownership of the bonds is not registered, the city treasurer or town clerk shall also publish in a newspaper of general circulation printed and published in the city or town and, if there is none, then in a newspaper of general circulation in the city or town printed and published in the county in which the city or town is situated a notice that the bond or bonds have been called for redemption and will be paid in full on the redemption date. The notice must be published once, not less than 30 days prior to the redemption date. If actual notice of the call has been received, the holder of a bond may waive published or mailed notice. (3) If the bonds are payable at a bank or financial institution, the city treasurer or town clerk shall remit to the bank or financial institution, before the redemption date, an amount sufficient to pay and redeem the bonds. If the bonds are not presented for redemption and payment on the redemption date, interest ceases on that date if the funds have been deposited in the bank or financial institution.

History: En. Sec. 26, Ch. 160, L. 1931; re-en. Sec. 5278.26, R.C.M. 1935; amd. Sec. 100, Ch. 326, L. 1974; R.C.M. 1947, 11-2326(part); amd. Sec. 3, Ch. 453, L. 1993; amd. Sec. 26, Ch. 423, L. 1995.



7-7-4269. Order of redemption of bonds.

7-7-4269. Order of redemption of bonds. All bonds to be redeemed under the provisions of 7-7-4268 may be redeemed in the order that the city treasurer or city clerk selects, consistent with the provisions of the resolution authorizing the issuance of the bonds.

History: En. Sec. 26, Ch. 160, L. 1931; re-en. Sec. 5278.26, R.C.M. 1935; amd. Sec. 100, Ch. 326, L. 1974; R.C.M. 1947, 11-2326(part); amd. Sec. 4, Ch. 453, L. 1993; amd. Sec. 27, Ch. 423, L. 1995.



7-7-4270. Authority to buy outstanding bonds.

7-7-4270. Authority to buy outstanding bonds. Whenever there is available money in any sinking fund over and above the amount required for payment of principal and interest becoming due on the next interest payment date and sufficient to pay and redeem one or more outstanding bonds of the issue or series to which the sinking fund belongs and whenever such bonds are not held by the state and are not subject to redemption, the city treasurer or town clerk, at the direction of the city or town council, shall purchase such bonds if this can be done at not more than par and accrued interest or at such reasonable premium as the council may feel justified in paying, not, in any case, exceeding 5%.

History: En. Sec. 27, Ch. 160, L. 1931; re-en. Sec. 5278.27, R.C.M. 1935; R.C.M. 1947, 11-2327(part); amd. Sec. 6, Ch. 256, L. 1979.



7-7-4271. Repealed.

7-7-4271. Repealed. Sec. 7, Ch. 256, L. 1979.

History: En. Sec. 27, Ch. 160, L. 1931; re-en. Sec. 5278.27, R.C.M. 1935; R.C.M. 1947, 11-2327(part).



7-7-4272. Cancellation of bonds and coupons.

7-7-4272. Cancellation of bonds and coupons. (1) All bonds and interest coupons paid by the city treasurer or town clerk from time to time must be canceled by the treasurer or clerk. After cancellation, the treasurer or clerk shall deliver the bonds and coupons to the city or town clerk, with a report showing the numbers of the bonds and the amounts paid as principal and interest. The city treasurer or town clerk shall enter on the records of the registration of the bonds the date of the payment of the bonds and the coupons attached to the bonds. (2) The city or town clerk shall exhibit the bonds and coupons, with the report, to the city or town council at its next regular meeting.

History: En. Sec. 28, Ch. 160, L. 1931; re-en. Sec. 5278.28, R.C.M. 1935; R.C.M. 1947, 11-2328(part); amd. Sec. 512, Ch. 61, L. 2007.



7-7-4273. Cancellation of warrants and refunded general obligation bonds.

7-7-4273. Cancellation of warrants and refunded general obligation bonds. (1) Whenever bonds are issued for the purpose of funding outstanding warrants or refunding outstanding bonds, the city treasurer or town clerk shall, upon taking up such warrants or bonds, cancel the same, keep a record thereof, and deliver the same to the city or town clerk, with a report showing the numbers thereof and the amounts paid for principal and interest. (2) The city or town clerk shall exhibit such warrants or bonds, with such report, to the city or town council at the next regular meeting thereof.

History: En. Sec. 28, Ch. 160, L. 1931; re-en. Sec. 5278.28, R.C.M. 1935; R.C.M. 1947, 11-2328(part).



7-7-4274. Closing of accounts and transfer of money to other funds.

7-7-4274. Closing of accounts and transfer of money to other funds. When all bonds of any series or issue, with the interest thereon, have been fully paid or called in for payment and there remains in the sinking and interest fund for such series or issue any amount not required for the payment of such bonds and interest, such excess amount and all amounts subsequently collected for such fund shall be transferred to the general fund of the city or town or to the sinking and interest fund of any other issue or series of bonds outstanding that the city or town council may designate.

History: En. Sec. 24, Ch. 160, L. 1931; re-en. Sec. 5278.24, R.C.M. 1935; R.C.M. 1947, 11-2324(part).



7-7-4275. Refunding of bond issue held by state by exchange for amortization bonds.

7-7-4275. Refunding of bond issue held by state by exchange for amortization bonds. (1) Subject to the approval of the board of investments, the council of any city or town is hereby authorized to issue amortization bonds for the purpose of refunding any outstanding bonds of such city or town held by the state and which were not issued either as amortization or serial bonds and to exchange the same for such outstanding bonds. (2) Such amortization bonds shall conform in all respects to the definition of amortization bonds as set forth in 7-7-4209 and shall bear interest at such rate as may be agreed upon between the council of such city or town and the board of investments pursuant to 17-5-102. Such amortization bonds may be issued and exchanged for such outstanding bonds without submitting the question of issuing the same at an election, and it shall not be necessary to publish any notice of sale of such bonds. (3) This section shall not be construed so as to deprive city or town councils of the right to advertise, sell, and issue refunding bonds in the manner provided in part 43.

History: En. Sec. 29, Ch. 160, L. 1931; re-en. Sec. 5278.29, R.C.M. 1935; amd. Sec. 100, Ch. 326, L. 1974; R.C.M. 1947, 11-2329; amd. Sec. 3, Ch. 500, L. 1981; amd. Sec. 1, Ch. 11, L. 1983.






Part 43. Municipal Refunding General Obligation Bonds

7-7-4301. Authorization to issue refunding general obligation bonds.

7-7-4301. Authorization to issue refunding general obligation bonds. The city or town council may contract an indebtedness on behalf of a city or town, upon the credit of the city or town, by issuing bonds for the funding of outstanding warrants and maturing bonds when there are not sufficient funds available to pay the outstanding warrants or maturing bonds or when there is a reduction in debt service as a result of refunding pursuant to 7-7-4304.

History: En. Subd. 64, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.63, R.C.M. 1935; amd. Sec. 1, Ch. 35, L. 1947; amd. Sec. 1, Ch. 152, L. 1953; amd. Sec. 1, Ch. 34, L. 1955; amd. Sec. 1, Ch. 38, L. 1959; amd. Sec. 1, Ch. 158, L. 1963; amd. Sec. 1, Ch. 100, L. 1973; R.C.M. 1947, 11-966(part); amd. Sec. 28, Ch. 423, L. 1995.



7-7-4302. Applicability of certain other bond provisions.

7-7-4302. Applicability of certain other bond provisions. (1) The provisions of 7-7-4201 through 7-7-4206, 7-7-4208 through 7-7-4210, 7-7-4255 through 7-7-4266, 7-7-4268 through 7-7-4270, and 7-7-4272 through 7-7-4274 apply to refunding bonds issued under this part; however, the city or town council may at its option sell bonds issued under this part at a private negotiated sale or at a public sale conducted pursuant to the provisions of 7-7-4251, 7-7-4252, and 7-7-4254. (2) If a refunding bond issue refunds only a portion of an outstanding bond issue, the unrefunded portion of the outstanding bond issue and the refunding bond issue must be treated as a single bond issue for the purposes of 7-7-4210.

History: En. by Code Commissioner, 1979; amd. Sec. 2, Ch. 647, L. 1983; amd. Sec. 16, Ch. 370, L. 1987; amd. Sec. 2, Ch. 6, L. 1993; amd. Sec. 29, Ch. 423, L. 1995.



7-7-4303. Term of refunding general obligation bonds.

7-7-4303. Term of refunding general obligation bonds. (1) Except as provided in subsection (2), when bonds are issued for the purpose of refunding bonds theretofore issued and outstanding, such bonds shall not be issued for a longer term than 10 years. (2) If the unexpired term of the bonds to be refunded shall be more than 10 years, the refunding bonds may be issued for such unexpired term.

History: En. Sec. 4, Ch. 160, L. 1931; amd. Sec. 1, Ch. 34, L. 1933; re-en. Sec. 5278.4, R.C.M. 1935; amd. Sec. 2, Ch. 62, L. 1945; amd. Sec. 4, Ch. 234, L. 1971; amd. Sec. 1, Ch. 284, L. 1973; R.C.M. 1947, 11-2304(part).



7-7-4304. Interest rate on refunding general obligation bonds.

7-7-4304. Interest rate on refunding general obligation bonds. (1) Except as provided in subsection (2), refunding bonds may not be issued unless the refunding bonds bear interest at a rate of at least 1/2 of 1% less than the interest rate of the outstanding bonds to be refunded. In determining whether the refunding bonds satisfy the savings requirements provided for in this section: (a) if the bonds proposed to be refunded bear interest at a variable rate, the average annual interest rate on the bonds being refunded must be calculated by reference to the interest rate on the bonds currently in effect and over the immediately preceding 5 complete fiscal years of the issuer; or (b) if the variable rate bonds being refunded have not been outstanding for the period of time referred to in subsection (1)(a), the average annual interest rate on the bonds being refunded must be calculated by reference to the interest rate on the bonds being refunded currently in effect and over the total number of complete fiscal years of the issuer since the date of issuance of the bonds. (2) Refunding bonds may bear interest in excess of the rate on the bonds being refunded if the issuance of the refunding bonds, including the total costs of refunding the bonds, results in a reduction of total debt service cost to the city or town. Variable rate refunding bonds may also be issued if the governing body determines that the issuance of variable rate refunding bonds is reasonably expected to result in less interest payable on the refunding bonds than the interest payable on the refunded bonds. (3) Refunding bonds may be issued in a principal amount greater than the principal amount of the outstanding bonds if there is a reduction of total debt service cost to the county.

History: En. Sec. 1, Ch. 160, L. 1931; amd. Sec. 1, Ch. 100, L. 1933; re-en. Sec. 5278.1, R.C.M. 1935; amd. Sec. 1, Ch. 12, L. 1937; amd. Sec. 1, Ch. 108, L. 1937; amd. Sec. 1, Ch. 15, L. 1943; amd. Sec. 1, Ch. 62, L. 1945; amd. Sec. 1, Ch. 413, L. 1973; R.C.M. 1947, 11-2301(part); amd. Sec. 2, Ch. 54, L. 1989; amd. Sec. 30, Ch. 423, L. 1995; amd. Sec. 3, Ch. 277, L. 2003; amd. Sec. 9, Ch. 451, L. 2005.



7-7-4305. through reserved.

7-7-4305 through 7-7-4310 reserved.



7-7-4311. Procedure to issue refunding general obligation bonds.

7-7-4311. Procedure to issue refunding general obligation bonds. In order to issue bonds to refund bonds theretofore issued and outstanding, it shall only be necessary for the council, at a regular or duly called special meeting, to pass and adopt a resolution setting forth the facts with regard to the indebtedness to be refunded, showing the reason for issuing such refunding bonds and fixing and determining the details thereof, including whether the bonds will be sold at a private negotiated sale or public sale.

History: En. Sec. 1, Ch. 160, L. 1931; amd. Sec. 1, Ch. 100, L. 1933; ; re-en. Sec. 5278.1, R.C.M. 1935; amd. Sec. 1, Ch. 12, L. 1937; amd. Sec. 1, Ch. 108, L. 1937; amd. Sec. 1, Ch. 15, L. 1943; amd. Sec. 1, Ch. 62, L. 1945; amd. Sec. 1, Ch. 413, L. 1973; R.C.M. 1947, 11-2301(part); amd. Sec. 3, Ch. 647, L. 1983.



7-7-4312. Disposition of proceeds of refunding bonds.

7-7-4312. Disposition of proceeds of refunding bonds. Whenever bonds are issued for the purpose of funding outstanding warrants or refunding outstanding bonds, it shall be the duty of the city treasurer or town clerk to apply the proceeds derived from the sale of such bonds to the payment of such funded warrants or refunded bonds.

History: En. Sec. 28, Ch. 160, L. 1931; re-en. Sec. 5278.28, R.C.M. 1935; R.C.M. 1947, 11-2328(part).



7-7-4313. through reserved.

7-7-4313 through 7-7-4315 reserved.



7-7-4316. Advance refunding bonds.

7-7-4316. Advance refunding bonds. (1) A city or town may issue refunding bonds pursuant to this section to refund outstanding bonds in advance of the date on which the bonds mature or are subject to redemption, provided that the proceeds of the refunding bonds, less any accrued interest or premium received upon the sale of the refunding bonds, are deposited with other funds appropriated to the payment of the outstanding bonds in escrow with a suitable banking institution in or outside of the state. (2) Except as provided in subsection (3), the funds deposited must be invested in securities that are general obligations of the United States or the principal and interest of which are guaranteed by the United States and that mature or are callable at the option of the holder on those dates and bear interest at those rates and are payable on the dates that are required to provide funds sufficient, with any cash retained in the escrow account, to pay when due the interest to accrue on each bond being refunded to its maturity or redemption date, if called for redemption, to pay the principal of the bond at maturity or upon the redemption date, and to pay any redemption premium. (3) If the funds initially deposited in escrow are sufficient, without regard to any investment income on those funds, to redeem in full the bonds being refunded as of their redemption date and to pay the principal of and interest and premium on the bonds being refunded at their stated maturities, the funds may be invested in the securities described in subsection (2) or in a money market fund that is composed exclusively of eligible securities described in 7-6-202 and that otherwise satisfies the requirements of 7-6-202(3). (4) The escrow account is irrevocably appropriated to the payment of the principal of and interest and redemption premium on the bonds being refunded. Funds in the sinking fund account for the payment of the bonds being refunded and not required for the payment of principal of or interest on the bonds being refunded due prior to issuance of the refunding bonds may be appropriated by the city or town to the escrow account. The city or town may pay the reasonable costs and expenses of printing the refunding bonds and of establishing and maintaining the escrow account. Bonds that are refunded pursuant to this part are not to be considered outstanding for purposes of 7-7-4201 or any other debt limitation.

History: En. Sec. 8, Ch. 647, L. 1983; amd. Sec. 4, Ch. 277, L. 2003.






Part 44. Municipal Revenue Bonds

7-7-4401. Short title.

7-7-4401. Short title. This part may be cited as "The Municipal Revenue Bond Act of 1939".

History: En. Sec. 1, Ch. 126, L. 1939; R.C.M. 1947, 11-2401.



7-7-4402. Definitions.

7-7-4402. Definitions. As used in this part, unless a different meaning clearly appears from the context, the following definitions apply: (1) "Governing body" means a body or board that has charge of finances and management of a municipality. (2) "Municipality" means a city or town, however organized. (3) "Undertaking" means one or a combination of the following: (a) water and sewer systems, together with all parts of the systems and appurtenances to the systems, including but not limited to supply and distribution systems, reservoirs, dams, and sewage treatment and disposal works; (b) public airport construction and public airport building; (c) convention facilities; (d) public recreation facilities; (e) streets and roads; (f) public parking facilities, solid waste management systems, or other revenue-producing facilities and services authorized for cities and towns; and (g) public transportation systems, including passenger buses, trolleys, passenger trains and lines, light rail trains and lines, and the facilities associated with those systems.

History: En. Sec. 2, Ch. 126, L. 1939; amd. Sec. 1, Ch. 42, L. 1949; amd. Sec. 1, Ch. 111, L. 1959; amd. Sec. 1, Ch. 254, L. 1969; R.C.M. 1947, 11-2402; amd. Sec. 5, Ch. 770, L. 1991; amd. Sec. 1, Ch. 248, L. 2009; amd. Sec. 1, Ch. 265, L. 2009.



7-7-4403. Interpretation of part.

7-7-4403. Interpretation of part. (1) The powers conferred in this part shall be in addition and supplemental to the powers conferred by any other general, special, or local law. (2) The undertaking may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended and bonds may be issued under this part for said purposes, notwithstanding that any general, special, or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment, and extension of a like undertaking or the issuance of bonds for like purposes and without regard to the requirements, restrictions, limitations, or other provisions contained in any other general, special, or local law, including but not limited to any requirement for the approval by the voters of any municipality. (3) Insofar as the provisions of this part are inconsistent with the provisions of any other general, special, or local law, the provisions of this part shall be controlling.

History: En. Sec. 13, Ch. 126, L. 1939; R.C.M. 1947, 11-2413.



7-7-4404. Authority to acquire, construct, maintain, and operate various undertakings.

7-7-4404. Authority to acquire, construct, maintain, and operate various undertakings. A municipality under this part may: (1) construct, reconstruct, improve, or extend any undertaking, within or outside of the municipality or partially within or partially outside of the municipality, and acquire by gift, purchase, or the exercise of the right of eminent domain pursuant to Title 70, chapter 30, any undertaking and land or rights in land or water rights in connection with the undertaking; (2) operate and maintain any undertaking and furnish the service, facilities, and commodities of the undertaking for its own use and for the use of public and private consumers within or outside of the territorial boundaries of the municipality; and (3) prescribe and collect rates, fees, and charges for the services, facilities, and commodities furnished by the undertaking.

History: En. Sec. 3, Ch. 126, L. 1939; amd. Sec. 1, Ch. 52, L. 1949; amd. Sec. 1, Ch. 145, L. 1951; R.C.M. 1947, 11-2403(part); amd. Sec. 3, Ch. 125, L. 2001.



7-7-4405. Pollution abatement.

7-7-4405. Pollution abatement. In addition to the powers which it now may have, any municipality shall have the power under this part to: (1) enter into cooperative agreements with and accept contributions from industrial establishments relative to the planning, construction, lease or other acquisition, maintenance, and operation of undertakings and apply for and accept grants and loans or any other aid which the United States or any agency thereof may give or make to any political subdivision or agency of this state for undertakings, including all necessary actions preliminary thereto, the purpose of which is to aid in the prevention or abatement of water pollution; (2) make contracts and execute instruments containing such terms, provisions, and conditions as, in the discretion of the governing body of the municipality, may be necessary, proper, or advisable for the purpose of obtaining such aid; (3) enter into and perform contracts, whether long-term or short-term, with any industrial establishment for the provision and operation by the municipality of sewer facilities when the governing body of such municipality determines such action to be in the public interest and otherwise essential in order to abate or reduce the pollution of waters caused by discharges of industrial waste by such industrial establishment and to provide for the periodical payment by said industrial establishment to the municipality of an amount at least sufficient, in the determination of such governing body, to compensate the municipality for the cost of providing (including the payment of principal and interest charges, if any) and of operating and maintaining the sewer facilities serving such industrial establishment.

History: En. Sec. 3, Ch. 126, L. 1939; amd. Sec. 1, Ch. 52, L. 1949; amd. Sec. 1, Ch. 145, L. 1951; R.C.M. 1947, 11-2403(part).



7-7-4406. Cooperation among municipalities.

7-7-4406. Cooperation among municipalities. (1) Any two or more municipalities, through their respective governing bodies, are hereby authorized and empowered to enter into and perform such contracts and agreements as they may deem proper for or concerning the planning, construction, lease or other acquisition, and the finance of undertakings, in whole or in part, and the maintenance and operation thereof. (2) Any such municipalities so contracting with each other may also provide in any contract or agreement for a board, commission, or such other body as their governing bodies may deem proper for the supervision and general management of the undertakings and for the operation thereof and may prescribe its powers and duties and fix the compensation of the members thereof. (3) No municipality shall construct an undertaking wholly or partly within the corporate limits of another municipality except with the consent of the governing body of such other municipality.

History: (1), (2)En. Sec. 3, Ch. 126, L. 1939; amd. Sec. 1, Ch. 52, L. 1949; amd. Sec. 1, Ch. 145, L. 1951; Sec. 11-2403, R.C.M. 1947; (3)En. Sec. 11, Ch. 126, L. 1939; Sec. 11-2411, R.C.M. 1947; R.C.M. 1947, 11-2403(part), 11-2411.



7-7-4407. Role of state agencies.

7-7-4407. Role of state agencies. A municipality acting pursuant to this part is not required to obtain any certificate of convenience or necessity, franchise, license, permit, or other authorization from any bureau, board, commission, or other instrumentality of the state in order to acquire, construct, purchase, reconstruct, improve, better, extend, maintain, and operate an undertaking. The supervisory powers and duties of the department of environmental quality apply to projects under this part.

History: En. Sec. 12, Ch. 126, L. 1939; amd. Sec. 106, Ch. 349, L. 1964; R.C.M. 1947, 11-2412; amd. Sec. 23, Ch. 418, L. 1995.



7-7-4408. through reserved.

7-7-4408 through 7-7-4420 reserved.



7-7-4421. Authority to issue revenue bonds.

7-7-4421. Authority to issue revenue bonds. (1) In addition to the powers that it may now have, any municipality has power under this part to: (a) issue its bonds to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of any undertaking; (b) pledge to the punctual payment of the bonds issued under part 45 or this part and interest on the bonds an amount of the revenue of the undertaking, including improvements, betterments, or extensions thereafter constructed or acquired, or of any part of the undertaking sufficient to pay the bonds and interest as they become due, with an amount consisting of all or any part or portion of the revenue, and create and maintain reasonable reserves for the bonds. (2) If applicable, the municipality shall specify whether the bonds are tax credit bonds as provided in 17-5-117, recovery zone economic development bonds or recovery zone facility bonds as provided in 7-7-140, or qualified energy conservation bonds as provided in 7-7-141.

History: En. Sec. 3, Ch. 126, L. 1939; amd. Sec. 1, Ch. 52, L. 1949; amd. Sec. 1, Ch. 145, L. 1951; R.C.M. 1947, 11-2403(part); amd. Sec. 5, Ch. 489, L. 2009.



7-7-4422. Determination of cost.

7-7-4422. Determination of cost. The governing body of a municipality, in determining cost for purposes of 7-7-4421, may include: (1) all costs and estimated costs of the issuance of revenue bonds, including a permissible underwriter's discount, if any; (2) all engineering, inspection, fiscal, and legal expenses; and (3) interest estimated to accrue during the construction period and for 6 months after construction on money borrowed or on money that it is estimated will be borrowed pursuant to this part.

History: En. Sec. 3, Ch. 126, L. 1939; amd. Sec. 1, Ch. 52, L. 1949; amd. Sec. 1, Ch. 145, L. 1951; R.C.M. 1947, 11-2403(part); amd. Sec. 31, Ch. 423, L. 1995.



7-7-4423. Nature of revenue bonds.

7-7-4423. Nature of revenue bonds. (1) No holder or holders of any bonds issued under this part shall ever have the right to compel any exercise of taxing power of the municipality to pay said bonds or the interest thereon. (2) Each bond issued under this part shall recite in substance that: (a) said bond, including interest thereon, is payable from the revenue pledged to the payment thereof; and (b) said bond does not constitute a debt of the municipality within the meaning of any constitutional or statutory limitation or provision.

History: En. Sec. 8, Ch. 126, L. 1939; R.C.M. 1947, 11-2408.



7-7-4424. Undertakings to be self-supporting.

7-7-4424. Undertakings to be self-supporting. (1) (a) Except as provided in subsections (1)(b) and (1)(c), the governing body of a municipality issuing bonds pursuant to this part shall prescribe and collect reasonable rates, fees, or charges for the services, facilities, and commodities of the undertaking and shall revise the rates, fees, or charges from time to time whenever necessary so that the undertaking is and remains self-supporting. (b) The property taxes specifically authorized to be levied for the general purpose served by an undertaking or resort taxes approved, levied, and appropriated to an undertaking in compliance with 7-6-1501 through 7-6-1509 constitute revenue of the undertaking and may not result in an undertaking being considered not self-supporting. (c) Revenue from assessments and fees enacted by local ordinance constitutes revenue of the undertaking and may not result in an undertaking being considered not self-supporting. (2) The rates, fees, or charges prescribed, along with any appropriated property or resort tax collections, must produce revenue at least sufficient to: (a) pay when due all bonds and interest on the bonds for the payment of which the revenue has been pledged, charged, or otherwise encumbered, including reserves for the bonds; and (b) provide for all expenses of operation and maintenance of the undertaking, including reserves.

History: En. Sec. 9, Ch. 126, L. 1939; R.C.M. 1947, 11-2409; amd. Sec. 32, Ch. 423, L. 1995; amd. Sec. 2, Ch. 248, L. 2009.



7-7-4425. Use of revenue from undertaking.

7-7-4425. Use of revenue from undertaking. (1) Any municipality issuing bonds pursuant to this part for the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of any undertaking shall have the right to appropriate, apply, or extend the revenue of such undertaking for the following purposes: (a) to pay when due all bonds and interest thereon for the payment of which such revenue is or shall have been pledged, charged, or otherwise encumbered, including reserves therefor; (b) to provide for all expenses of operation and maintenance of such undertaking, including reserves therefor; (c) to pay and discharge notes, bonds, or other obligations and interest thereon not issued under this part, for the payment of which the revenue of such undertaking is or shall have been pledged, charged, or encumbered; (d) to pay and discharge notes, bonds, or other obligations and interest thereon which do not constitute a lien, charge, or encumbrance on the revenue of such undertaking and which shall have been issued for the purpose of financing the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of such undertaking; and (e) to provide a reserve for betterments to such undertaking. (2) Unless and until adequate provision has been made for the foregoing purposes, no municipality shall have the right to transfer the revenue of such undertaking to its general fund.

History: En. Sec. 10, Ch. 126, L. 1939; R.C.M. 1947, 11-2410.



7-7-4426. Authorization for undertaking and issuance of bonds.

7-7-4426. Authorization for undertaking and issuance of bonds. (1) The acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of any undertaking may be authorized under this part. (2) Bonds may be authorized to be issued under this part by resolution or resolutions of the governing body of the municipality: (a) without an election; or (b) when authorized by a majority of the qualified electors voting upon the question at a special election that is conducted by mail ballot, as provided in Title 13, chapter 19, or that is held in conjunction with a regular or primary election, if the governing body in its sole discretion chooses to submit the question to the electorate.

History: En. Sec. 4, Ch. 126, L. 1939; amd. Sec. 2, Ch. 145, L. 1951; amd. Sec. 2, Ch. 38, L. 1957; amd. Sec. 1, Ch. 52, L. 1963; amd. Sec. 11-106, Ch. 264, L. 1963; amd. Sec. 11, Ch. 158, L. 1971; amd. Sec. 5, Ch. 234, L. 1971; amd. Sec. 4, Ch. 413, L. 1973; R.C.M. 1947, 11-2404(part); amd. Sec. 36, Ch. 387, L. 1995; amd. Sec. 8, Ch. 234, L. 1997.



7-7-4427. Special election on question of issuing bonds.

7-7-4427. Special election on question of issuing bonds. (1) When the governing body has chosen to submit the question of issuing bonds to the electorate, the special election must be conducted by mail ballot, as provided in Title 13, chapter 19, or must be held in conjunction with a regular or primary election and must be noticed and conducted as provided for municipal general obligation bonds in chapter 7, part 42. (2) The special election must be held not later than the next municipal election that is held after the council or governing body of the municipality has by resolution or resolutions approved the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of any undertaking as provided in this part has and ordered the special election.

History: En. Sec. 4, Ch. 126, L. 1939; amd. Sec. 2, Ch. 145, L. 1951; amd. Sec. 2, Ch. 38, L. 1957; amd. Sec. 1, Ch. 52, L. 1963; amd. Sec. 11-106, Ch. 264, L. 1963; amd. Sec. 11, Ch. 158, L. 1971; amd. Sec. 5, Ch. 234, L. 1971; amd. Sec. 4, Ch. 413, L. 1973; R.C.M. 1947, 11-2404(part); amd. Sec. 40, Ch. 575, L. 1981; amd. Sec. 37, Ch. 387, L. 1995; amd. Sec. 9, Ch. 234, L. 1997.



7-7-4428. Covenants in resolution authorizing issuance of bonds.

7-7-4428. Covenants in resolution authorizing issuance of bonds. Any resolution or resolutions authorizing the issuance of bonds under this part may contain covenants as to: (1) the purpose or purposes to which the proceeds of sale of the bonds may be applied and the disposition of the proceeds; (2) the use and disposition of the revenue of the undertaking for which the bonds are to be issued, including the creation and maintenance of reserves and including the pledge or appropriation of all or a portion of the property and resort tax revenue referred to in 7-7-4424; (3) the transfer, from the general fund of the municipality to the account or accounts of the undertaking, of an amount equal to the cost of furnishing the municipality or any of its departments, boards, or agencies with the services, facilities, or commodities of the undertaking; (4) the issuance of other or additional bonds payable from the revenue of the undertaking; (5) the operation and maintenance of the undertaking; (6) the insurance to be carried on the undertaking and the use and disposition of insurance money; (7) books of account and the inspection and audit of the books; and (8) the terms and conditions upon which the holders or trustees of the bonds or any proportion of the bonds are entitled to the appointment of a receiver by the district court having jurisdiction. The receiver may: (a) enter and take possession of the undertaking; (b) operate and maintain the undertaking; (c) prescribe rates, fees, or charges, subject to the approval of the public service commission; and (d) collect, receive, and apply all revenue thereafter arising from the undertaking in the same manner as the municipality itself might do.

History: En. Sec. 5, Ch. 126, L. 1939; R.C.M. 1947, 11-2405(part); amd. Sec. 33, Ch. 423, L. 1995.



7-7-4429. Remedies.

7-7-4429. Remedies. The provisions of this part and any such resolution or resolutions shall be enforceable by any bondholder in any court of competent jurisdiction by mandamus or other appropriate suit, action, or proceeding.

History: En. Sec. 5, Ch. 126, L. 1939; R.C.M. 1947, 11-2405(part).



7-7-4430. Presumptions of validity of bonds.

7-7-4430. Presumptions of validity of bonds. (1) Said bonds bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor, any or all the persons whose signatures appear thereon shall have ceased to be officers of the municipality issuing the same. (2) The validity of said bonds shall not be dependent on or affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the undertaking for which said bonds are issued. (3) The resolution authorizing said bonds may provide that the bonds shall contain a recital that they are issued pursuant to this part, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

History: En. Sec. 6, Ch. 126, L. 1939; R.C.M. 1947, 11-2406.



7-7-4431. Liens arising from bonds.

7-7-4431. Liens arising from bonds. The resolution or resolutions shall specify and define the revenues or portion thereof which are appropriated and pledged for the security and payment of the bond principal and interest and the relative security of liens on the revenues in favor of bonds of one or more series or issues, whether issued concurrently or at different times.

History: En. Sec. 7, Ch. 126, L. 1939; amd. Sec. 2, Ch. 52, L. 1949; R.C.M. 1947, 11-2407.



7-7-4432. Details relating to revenue bonds.

7-7-4432. Details relating to revenue bonds. (1) Bonds authorized to be issued under this part: (a) must bear interest at a rate or rates not exceeding the limitation of 17-5-102; (b) may be issued in one or more series; (c) may bear a date or dates; (d) may mature at a time or times not exceeding 40 years from their respective dates of issue; (e) may be payable in a place or places; (f) may carry registration privileges; (g) may be subject to terms of redemption; (h) may be executed; (i) may contain terms, covenants, and conditions; and (j) may be in coupon or registered form, as provided by the initial resolution or subsequent resolutions. (2) The governing body may fix the minimum price for the bonds in an amount less than the principal amount of the bonds but not less than 97% of the principal amount if it determines that a sale at that price is in the best interests of the undertaking.

History: En. Sec. 4, Ch. 126, L. 1939; amd. Sec. 2, Ch. 145, L. 1951; amd. Sec. 2, Ch. 38, L. 1957; amd. Sec. 1, Ch. 52, L. 1963; amd. Sec. 11-106, Ch. 264, L. 1963; amd. Sec. 11, Ch. 158, L. 1971; amd. Sec. 5, Ch. 234, L. 1971; amd. Sec. 4, Ch. 413, L. 1973; R.C.M. 1947, 11-2404(part); amd. Sec. 4, Ch. 500, L. 1981; amd. Sec. 1, Ch. 11, L. 1983; amd. Sec. 34, Ch. 423, L. 1995.



7-7-4433. Sale of bonds.

7-7-4433. Sale of bonds. (1) Bonds authorized to be issued under this part may be sold at a public or private sale as determined by the governing body pursuant to 17-5-107 at a price not less than that prescribed by the governing body, plus interest to the date of delivery of the bonds. (2) Unless sold at a private sale, the bonds must be sold at public sale after notice of the sale.

History: En. Sec. 4, Ch. 126, L. 1939; amd. Sec. 2, Ch. 145, L. 1951; amd. Sec. 2, Ch. 38, L. 1957; amd. Sec. 1, Ch. 52, L. 1963; amd. Sec. 11-106, Ch. 264, L. 1963; amd. Sec. 11, Ch. 158, L. 1971; amd. Sec. 5, Ch. 234, L. 1971; amd. Sec. 4, Ch. 413, L. 1973; R.C.M. 1947, 11-2404(part); amd. Sec. 7, Ch. 705, L. 1983; amd. Sec. 35, Ch. 423, L. 1995; amd. Sec. 12, Ch. 253, L. 2011.



7-7-4434. Notice of sale of bonds.

7-7-4434. Notice of sale of bonds. The notice of sale of bonds required by 7-7-4433(2) for bonds sold publicly must be published once at least 5 days prior to the sale in a newspaper of general circulation in the state, and the governing body may publish the notice or summary of the notice in a financial newspaper published in the city of New York, Chicago, or San Francisco.

History: En. Sec. 4, Ch. 126, L. 1939; amd. Sec. 2, Ch. 145, L. 1951; amd. Sec. 2, Ch. 38, L. 1957; amd. Sec. 1, Ch. 52, L. 1963; amd. Sec. 11-106, Ch. 264, L. 1963; amd. Sec. 11, Ch. 158, L. 1971; amd. Sec. 5, Ch. 234, L. 1971; amd. Sec. 4, Ch. 413, L. 1973; R.C.M. 1947, 11-2404(part); amd. Sec. 36, Ch. 423, L. 1995; amd. Sec. 13, Ch. 253, L. 2011.



7-7-4435. Interim receipts or certificates.

7-7-4435. Interim receipts or certificates. Pending the preparation of the definitive bonds, interim receipts or certificates, in such form and with such provisions as the governing body may determine, may be issued to the purchaser or purchasers of bonds sold pursuant to this part. Said bonds and interim receipts or certificates shall be fully negotiable, as provided by the Uniform Commercial Code--Investment Securities.

History: En. Sec. 4, Ch. 126, L. 1939; amd. Sec. 2, Ch. 145, L. 1951; amd. Sec. 2, Ch. 38, L. 1957; amd. Sec. 1, Ch. 52, L. 1963; amd. Sec. 11-106, Ch. 264, L. 1963; amd. Sec. 11, Ch. 158, L. 1971; amd. Sec. 5, Ch. 234, L. 1971; amd. Sec. 4, Ch. 413, L. 1973; R.C.M. 1947, 11-2404(part).






Part 45. Municipal Refunding Revenue Bonds Option 1

7-7-4501. Authority to issue refunding revenue bonds.

7-7-4501. Authority to issue refunding revenue bonds. (1) In addition to the powers that it may have, any municipality has the power under this part to refund bonds issued for any of the purposes listed in 7-7-4421(1)(a), whether issued under authority of part 45 or of any other applicable law. (2) Refunding revenue bonds issued as authorized in this section are governed by all of the provisions of part 44, except 7-7-4433 and 7-7-4434, as fully as bonds issued for the initial financing of any undertaking and by the further provisions of this part. (3) Bonds may be issued to refund interest as well as principal actually due and payable if the revenue pledged is not sufficient, but not to refund any bonds or interest due that may be paid from revenue then on hand.

History: (1)En. Sec. 3, Ch. 126, L. 1939; amd. Sec. 1, Ch. 52, L. 1949; amd. Sec. 1, Ch. 145, L. 1951; Sec. 11-2403, R.C.M. 1947; (2), (3)En. 11-2414 by Sec. 1, Ch. 50, L. 1936; Sec. 11-2414, R.C.M. 1947; R.C.M. 1947, 11-2403(part), 11-2414(part); amd. Sec. 5, Ch. 647, L. 1983; amd. Sec. 6, Ch. 489, L. 2009.



7-7-4502. Interest rates on refunding revenue bonds.

7-7-4502. Interest rates on refunding revenue bonds. (1) Except as provided in subsection (2), refunding bonds may not be issued unless their average annual interest rate, computed to their stated maturity dates and excluding any premium from the computation, is at least 3/8 of 1% less than the average annual interest rate on the bonds being refunded, computed to their respective stated maturity dates. In determining whether the refunding bonds satisfy the savings requirements provided for in this section: (a) if the bonds proposed to be refunded bear interest at a variable rate, the average annual interest rate on the bonds being refunded must be calculated by reference to the interest rate on the bonds currently in effect and over the immediately preceding 5 complete fiscal years of the issuer; or (b) if the variable rate bonds being refunded have not been outstanding for the period of time referred to in subsection (1)(a), the average annual interest rate on the bonds being refunded must be calculated by reference to the interest rate on the bonds being refunded currently in effect and over the total number of complete fiscal years of the issuer since the date of issuance of the bonds. (2) Refunding bonds may bear interest at a rate lower or higher than the bonds being refunded if: (a) they are issued to refund matured principal or interest for the payment of which revenue on hand is not sufficient; (b) the refunding bonds are combined with an issue of new bonds for reconstruction, improvement, betterment, or extension and the lien of the new bonds upon the revenue of the undertaking must be junior and subordinate to the lien of the outstanding bonds being refunded, under the terms of the ordinances or resolutions authorizing the outstanding bonds as applied to circumstances existing on the date of refunding; (c) the issuance of the refunding bonds, including the total costs of refunding the bonds, results in a reduction of total debt service cost to the municipality; or (d) the governing body determines that the issuance of variable rate refunding bonds is reasonably expected to result in less interest payable on the refunding bonds than the interest payable on the refunded bonds.

History: En. 11-2414 by Sec. 1, Ch. 50, L. 1936; R.C.M. 1947, 11-2414(3); amd. Sec. 3, Ch. 54, L. 1989; amd. Sec. 5, Ch. 277, L. 2003; amd. Sec. 10, Ch. 451, L. 2005.



7-7-4503. Exchange or sale of refunding revenue bonds.

7-7-4503. Exchange or sale of refunding revenue bonds. (1) Refunding revenue bonds may, with the consent of the holders of the bonds to be refunded thereby, be exchanged at par plus accrued interest for all or part of such bonds or may be sold at a private negotiated sale or at a public sale conducted pursuant to the provisions of 7-7-4433 and 7-7-4434 at a price not less than par plus accrued interest. (2) Nothing herein shall require the holder of any outstanding bond to accept payment thereof or the delivery of a refunding bond in exchange therefor except in accordance with the terms of such outstanding bond.

History: En. 11-2414 by Sec. 1, Ch. 50, L. 1936; R.C.M. 1947, 11-2414(part); amd. Sec. 4, Ch. 647, L. 1983.



7-7-4504. Deposit of proceeds of refunding revenue bonds in escrow.

7-7-4504. Deposit of proceeds of refunding revenue bonds in escrow. (1) In any case where refunding bonds are issued and sold 6 months or more before the earliest date on which all bonds refunded thereby mature or are prepayable in accordance with their terms, the proceeds of the refunding bonds, including any premium and accrued interest, shall be deposited in escrow with a suitable bank or trust company. The bank or trust company shall: (a) have its principal place of business within or without the state; (b) be a member of the federal reserve system; and (c) have a combined capital and surplus not less than $1 million. (2) The proceeds deposited in escrow shall be invested in such amount and in securities maturing on such dates and bearing interest at such rates as shall be required to provide funds sufficient to pay, when due, the interest to accrue on each bond refunded to its maturity or, if it is prepayable, to the earliest prior date upon which such bond may be called for redemption and to pay and redeem the principal amount of each such bond at maturity or, if prepayable, at its earliest redemption date and any premium required for redemption on such date. The resolution or ordinance authorizing the refunding bonds shall irrevocably appropriate for these purposes the escrow fund and all income therefrom and shall provide for the call of all prepayable bonds in accordance with their terms. The securities to be purchased with the escrow fund shall be limited to general obligations of the United States, securities whose principal and interest payments are guaranteed by the United States, and securities issued by the following United States government agencies: banks for cooperatives, federal home loan banks, federal intermediate credit banks, federal land banks, and the federal national mortgage association. Such securities shall be purchased simultaneously with the delivery of the refunding bonds.

History: En. 11-2414 by Sec. 1, Ch. 50, L. 1936; R.C.M. 1947, 11-2414(4).



7-7-4505. Use of excess revenues and pledged reserves.

7-7-4505. Use of excess revenues and pledged reserves. (1) Revenues and other funds on hand in excess of amounts pledged by ordinances and resolutions authorizing outstanding bonds for the payment of principal and interest currently due thereon and reserves securing such payment may be used to pay the expenses incurred by the municipality for the purpose of such refunding, including without limitation the cost of advertising and printing refunding bonds, legal and financial advice and assistance in connection therewith, and the reasonable and customary charges of escrow agents and paying agents. (2) Revenues and other funds on hand, including reserves pledged for the payment and security of outstanding revenue bonds, may be deposited in an escrow fund created for the retirement of such bonds and may be invested and disbursed, as provided in 7-7-4504, to the extent consistent with the ordinances or resolutions authorizing such outstanding bonds.

History: En. 11-2414 by Sec. 1, Ch. 50, L. 1936; R.C.M. 1947, 11-2414(5).






Part 46. Municipal Refunding Revenue Bonds Option 2

7-7-4601. Short title.

7-7-4601. Short title. This part may be cited as "The Revenue Bond Refinancing Act of 1937".

History: En. Sec. 1, Ch. 121, L. 1937; R.C.M. 1947, 79-1901.



7-7-4602. Definitions.

7-7-4602. Definitions. As used in this part, unless the context indicates otherwise, the following definitions apply: (1) "Enterprise" means any work, undertaking, or project that the municipality is authorized to construct and from which the municipality derives revenue for the refinancing or the refinancing and improving of which enterprise refunding bonds are issued under this part. The enterprise includes all incidental or connected improvements, betterments, extensions, replacements, appurtenances, facilities, lands, rights in land, water rights, franchises, and structures. (2) "Governing body" means, in the case of a city or town, the council, commission, or other body, board, officer, or officers having charge of the finances of the city or town. (3) "Holder of bonds" or "bondholder" (or any similar term) means a person who is the bearer of any outstanding refunding bond, registered to bearer or not registered, or the registered owner of any outstanding bond that is at the time registered other than to bearer. (4) "Improving" means reconstructing, replacing, extending, repairing, bettering, equipping, developing, or embellishing. (5) "Law" means any act or statute (general, special, or local) of this state, including but not limited to the charter of any municipality. (6) "Municipality" means any city or town of this state. (7) "Refinancing" means funding, refunding, paying, or discharging, by means of refunding bonds or the proceeds received from the sale of refunding bonds, all or any part of any notes, bonds, or other obligations issued to finance or to aid in financing the acquisition, construction, or improving of an enterprise and payable solely from all or any part of the revenue of the refunding bonds, including interest on the refunding bonds in arrears or about to become due, whether or not represented by coupons or interest certificates. (8) "Refunding bonds" means notes, bonds, certificates, or other obligations of a municipality issued pursuant to this part or pursuant to any other law as supplemented by or in conjunction with this part. (9) "Revenue" means all fees, tolls, rates, rentals, and charges to be levied and collected in connection with an enterprise and all other income and receipts of whatever kind or character derived by the municipality from the operation of an enterprise or arising from an enterprise.

History: En. Sec. 2, Ch. 121, L. 1937; R.C.M. 1947, 79-1902(part); amd. Sec. 10, Ch. 212, L. 1979; amd. Sec. 35, Ch. 42, L. 1997.



7-7-4603. Scope of part.

7-7-4603. Scope of part. (1) This part constitutes full and complete authority for the issuance of refunding bonds. No procedure or proceedings, publications, notices, consents, approvals, orders, acts, or things by any governing body of any municipality or any board, officer, commission, department, agency, or instrumentality of the state or any municipality shall be required to issue any refunding bonds or to do any act or perform any thing under this part except as may be prescribed in this part. (2) The powers conferred by this part shall be in addition and supplemental to and not in substitution for and the limitations imposed by this part shall not affect the powers conferred by any other law. (3) This part is remedial in nature and shall be liberally construed.

History: En. Sec. 16, Ch. 121, L. 1937; R.C.M. 1947, 79-1916.



7-7-4604. Interpretation of part.

7-7-4604. Interpretation of part. Nothing in this part shall in any way be deemed to: (1) alter the terms of any agreements made with the holders of any outstanding notes, bonds, or other obligations of the municipality; (2) authorize the municipality to alter the terms of any such agreements; (3) impair or authorize the municipality to impair the rights and remedies of any creditors of the municipality; (4) authorize any municipality to do anything in any manner or for any purpose which would result in the creation or incurring of a debt or indebtedness or the issuance of any instrument which would constitute a bond or debt within the meaning of any provision, limitation, or restriction of the constitution relating to the creation or incurring of a debt or indebtedness or the issuance of an instrument constituting a debt.

History: En. Sec. 8, Ch. 121, L. 1937; R.C.M. 1947, 79-1908(4), (5).



7-7-4605. Authorization for refinancing and refunding revenue bonds.

7-7-4605. Authorization for refinancing and refunding revenue bonds. Any municipality shall have power and is hereby authorized to refinance or to refinance and improve any enterprise and for such purpose or purposes, to borrow money and issue refunding bonds from time to time.

History: En. Sec. 3, Ch. 121, L. 1937; R.C.M. 1947, 79-1903.



7-7-4606. Nature of refunding revenue bonds.

7-7-4606. Nature of refunding revenue bonds. (1) No recourse shall be had for the payment of the refunding bonds, interest thereon, or any part thereof against the general fund of any municipality, nor shall the credit or taxing power of any municipality be deemed to be pledged thereto. (2) The refunding bonds and interest thereon shall not be a debt of the municipality or a charge, lien, or encumbrance, legal or equitable, upon any property of the municipality or upon any income, receipts, or revenues of the municipality, other than such of the revenues of the enterprise as shall have been pledged to the payment thereof. Every refunding bond shall recite in substance that said bond, including interest thereon, is payable solely from the revenues pledged to the payment thereof and that the municipality is under no obligation to pay the same except from said revenues.

History: En. Sec. 9, Ch. 121, L. 1937; R.C.M. 1947, 79-1909.



7-7-4607. Exemption from certain taxes for refunding revenue bonds.

7-7-4607. Exemption from certain taxes for refunding revenue bonds. Refunding bonds issued pursuant to this part and the income from those bonds are exempt from taxation, except estate taxes.

History: En. Sec. 10, Ch. 121, L. 1937; R.C.M. 1947, 79-1910; amd. Sec. 2, Ch. 9, Sp. L. May 2000.



7-7-4608. Refunding revenue bonds to be fully negotiable.

7-7-4608. Refunding revenue bonds to be fully negotiable. Notwithstanding the form or tenor thereof and in the absence of an express recital on the face thereof that the bond is nonnegotiable, all refunding bonds shall at all times be and shall be treated as fully negotiable within the meaning of and for the purposes of the Uniform Commercial Code--Investment Securities.

History: En. Sec. 5, Ch. 121, L. 1937; amd. Sec. 11-153, Ch. 264, L. 1963; R.C.M. 1947, 79-1905(part).



7-7-4609. Presumptions of validity of refunding revenue bonds.

7-7-4609. Presumptions of validity of refunding revenue bonds. (1) Refunding bonds bearing the signatures of officers of the municipality in office on the date of the signing thereof shall be valid and binding obligations of the municipality for all purposes, notwithstanding that before the delivery thereof, any or all of the persons whose signatures appear thereon shall have ceased to be officers of the municipality, the same as if such persons had continued to be officers of the municipality until after the delivery thereof. (2) The validity of the authorization and issuance of the refunding bonds shall not be dependent on or affected in any way by proceedings taken for the improving of any enterprise for the refinancing and improving of which the refunding bonds are to be issued or by contracts made in connection with the improving of any such enterprise. (3) Any resolution authorizing refunding bonds may provide that any such refunding bond may contain a recital that such refunding bond is issued pursuant to this part, and any refunding bond containing such recital under authority of any such resolution shall be conclusively deemed to be valid and to have been issued in conformity with the provisions of this part.

History: En. Sec. 6, Ch. 121, L. 1937; R.C.M. 1947, 79-1906.



7-7-4610. Details relating to refunding revenue bonds.

7-7-4610. Details relating to refunding revenue bonds. The refunding bonds may, as provided by resolution of the governing body of the municipality: (1) be issued in one or more series, bear such date or dates, and mature at such time or times, not exceeding the period of usefulness of the enterprise, as determined by the governing body in its discretion, and, in any event, not exceeding 40 years from their respective dates; (2) bear interest at such rate or rates not exceeding the maximum rate of interest borne by the notes, bonds, or other obligations refinanced thereby, except that refunding bonds may bear interest in excess of the rate on the refunded bonds if the issuance of the refunding bonds, including the total costs of refunding the bonds, results in a reduction of total debt service cost to the municipality; (3) be in such denomination or denominations and be in such form, either coupon or registered; (4) carry such registration and conversion privileges; (5) be executed in such manner; (6) be payable in such medium of payment and at such place or places; (7) be subject to such terms of redemption, with or without a premium; (8) be declared or become due before the maturity date thereof; (9) provide for the replacement of mutilated, destroyed, stolen, or lost bonds; (10) be authenticated in such manner and upon compliance with such conditions; and (11) contain such other terms and covenants.

History: En. Sec. 5, Ch. 121, L. 1937; amd. Sec. 11-153, Ch. 264, L. 1963; R.C.M. 1947, 79-1905(part); amd. Sec. 4, Ch. 54, L. 1989.



7-7-4611. through reserved.

7-7-4611 through 7-7-4620 reserved.



7-7-4621. Resolution for issuance of refunding revenue bonds.

7-7-4621. Resolution for issuance of refunding revenue bonds. (1) The refunding bonds shall be authorized by resolution of the governing body of the municipality. Such resolution may be adopted at a regular or special meeting and at the same meeting at which they are introduced by a majority of all the members of the governing body then in office. Such resolution shall take effect immediately upon the adoption thereof. (2) No other proceedings or procedure of any character whatever shall be required for the issuance of refunding bonds by the municipality.

History: En. Sec. 4, Ch. 121, L. 1937; R.C.M. 1947, 79-1904.



7-7-4622. Permissible covenants for refunding revenue bonds.

7-7-4622. Permissible covenants for refunding revenue bonds. (1) The governing body of any municipality shall have power, in addition to the other powers conferred by this part, to insert provisions in any resolution authorizing the issuance of refunding bonds, which shall be a part of the contract with the holders of the refunding bonds, as to: (a) limitations on the purpose to which the proceeds of sale of any issue of refunding bonds or any notes, bonds, or other obligations then or thereafter to be issued to finance the improving of the enterprise may be applied; (b) limitations on the issuance of additional refunding bonds or additional notes, bonds, or other obligations to finance the improving of the enterprise and on the lien thereof; (c) limitations on the right of the municipality or its governing body to restrict and regulate the use of the enterprise; (d) the amount and kind of insurance to be maintained on the enterprise and the use and disposition of insurance money; (e) pledging all or any part of the revenues of the enterprise to which its right then exists or the right to which may thereafter come into existence; (f) covenanting against pledging all or any part of the revenues of the enterprise to which its right then exists or the right to which may thereafter come into existence; (g) events of default and terms and conditions upon which any or all of the refunding bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived; (h) the rights, liabilities, powers, and duties arising upon the breach by it of any covenants, conditions, or obligations; (i) the vesting in a trustee or trustees of the right to enforce any covenants made to secure, to pay, or in relation to the refunding bonds, as to the powers and duties of such trustee or trustees and the limitation of liabilities thereof, and as to the terms and conditions upon which the holders of the refunding bonds or any proportion or percentage of them may enforce any covenants made under this part or duties imposed hereby; (j) a procedure by which the terms of any resolution authorizing refunding bonds or any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated and as to the amount of refunding bonds the holders of which must consent thereto and the manner in which such consent may be given; (k) the execution of all instruments necessary or convenient in the exercise of the powers granted by this part or in the performance of the duties of the municipality and the officers, agents, and employees thereof; (l) refraining from pledging or in any manner whatever claiming or taking the benefit or advantage of any stay or extension law whenever enacted or at any time hereafter in force which may affect the duties or covenants of the municipality in relation to the refunding bonds, the performance thereof, or the lien of such refunding bonds; (m) the purchase out of any funds available therefor, including but not limited to the proceeds of refunding bonds, of any outstanding notes, bonds, or obligations, including but not limited to refunding bonds, and the price or prices at which and the manner in which such purchases may be made; (n) any other acts and things as may be necessary or convenient or desirable in order to secure the refunding bonds or as may tend to make the refunding bonds more marketable. (2) Nothing in this section shall be construed to authorize any municipality to make any covenants, to perform any act, or to do anything which shall require the expenditure in any manner or for any purpose by the municipality of any funds other than revenues received or receivable from the enterprise.

History: En. Sec. 13, Ch. 121, L. 1937; R.C.M. 1947, 79-1913.



7-7-4623. Security for refunding revenue bonds.

7-7-4623. Security for refunding revenue bonds. (1) The refunding bonds shall be special obligations of the municipality and shall be payable from and secured by a lien upon the revenues of the enterprise, as shall be more fully described in the resolution of the governing body authorizing the issuance of the refunding bonds. Subject to the constitution of the state of Montana and to the prior or superior rights of any person, any municipality shall have power, by resolution of its governing body, to pledge and assign for the security of the refunding bonds all or any part of the gross or the net revenues of such enterprise. (2) (a) As additional security for any issue of refunding bonds hereunder or any part thereof, any municipality shall have power and is hereby authorized, by resolution of its governing body, to confer upon the holders of the refunding bonds all rights, powers, and remedies which said holders would be entitled to if they were the owners and had possession of the notes, bonds, or other obligations for the refinancing of which such refunding bonds shall have been issued, including but not limited to the preservation of the lien of such notes, bonds, or other obligations without extinguishment, impairment, or diminution thereof. (b) In the event any municipality exercises the power conferred by this subsection: (i) each refunding bond shall contain a recital to the effect that the holder thereof has been granted the additional security provided by this subsection; and (ii) each note, bond, certificate, or other obligation of the municipality to be refinanced by any such refunding bonds shall be kept intact and shall not be canceled or destroyed until the refunding bonds and interest thereon have been finally paid and discharged but shall be stamped with a legend to the effect that such note, bond, certificate, or other obligation has been refunded pursuant to the Revenue Bond Refinancing Act of 1937. (3) All refunding bonds of the same issue shall be equally and ratably secured, without priority by reason of number or date of bond, of sale, of execution, or of delivery, by a lien upon the revenues of the enterprise in accordance with the provisions of this section and the resolution authorizing the issuance of such refunding bonds.

History: En. Sec. 8, Ch. 121, L. 1937; R.C.M. 1947, 79-1908(1) thru (3).



7-7-4624. Use of fiscal agent.

7-7-4624. Use of fiscal agent. Any municipality shall have power, in connection with the issuance of refunding bonds: (1) to appoint a fiscal agent; (2) to provide for the powers, duties, and functions and compensation of such fiscal agent; (3) to limit the liabilities of such fiscal agent; (4) to prescribe a method for the resignation, removal, merger, or consolidation of such fiscal agent and the appointment of a successor fiscal agent and the transfer of rights and properties to such successor fiscal agent.

History: En. Sec. 11, Ch. 121, L. 1937; R.C.M. 1947, 79-1911.



7-7-4625. Sale or exchange of refunding revenue bonds.

7-7-4625. Sale or exchange of refunding revenue bonds. (1) The refunding bonds may be sold or exchanged in installments at different times, or an entire issue or series may be sold or exchanged at one time. Any issue or series of refunding bonds may be exchanged in part or sold in part in installments at different times or at one time. (2) The refunding bonds may be sold or exchanged at any time on, before, or after the maturity of any of the outstanding notes, bonds, certificates, or other obligations to be refinanced thereby.

History: En. Sec. 7, Ch. 121, L. 1937; R.C.M. 1947, 79-1907(1).



7-7-4626. Details relating to sales of refunding revenue bonds.

7-7-4626. Details relating to sales of refunding revenue bonds. If the governing body determines to sell any refunding bonds, the refunding bonds may not be sold at less than 97% of the face value and must be sold at public or private sale and in a manner and upon terms that the governing body considers best for the interests of the municipality.

History: En. Sec. 7, Ch. 121, L. 1937; R.C.M. 1947, 79-1907(3); amd. Sec. 7, Ch. 459, L. 1997.



7-7-4627. Details relating to exchanges of refunding revenue bonds.

7-7-4627. Details relating to exchanges of refunding revenue bonds. (1) If the governing body determines to exchange any refunding bonds, such refunding bonds may be exchanged privately for and in payment and discharge of any of the outstanding notes, bonds, or other obligations of the municipality issued to finance or to aid in financing the acquisition, construction, improving, refinancing, or improving and refinancing of an enterprise. (2) The refunding bonds may be exchanged for a like or greater principal amount of such notes, bonds, or other obligations of the municipality, except that the principal amount of the refunding bonds may exceed the principal amount of such outstanding notes, bonds, or other obligations to the extent necessary or advisable, in the discretion of the governing body, to fund interest in arrears or about to become due. (3) The holder or holders of such outstanding notes, bonds, or other obligations need not pay accrued interest on the refunding bonds to be delivered in exchange therefor if and to the extent that interest is due or accrued and unpaid on such outstanding notes, bonds, or other obligations to be surrendered.

History: En. Sec. 7, Ch. 121, L. 1937; R.C.M. 1947, 79-1907(2).



7-7-4628. Payment of bonds.

7-7-4628. Payment of bonds. (1) In order that the payment of the refunding bonds and interest thereon shall be adequately secured, any municipality issuing refunding bonds pursuant to this part and the proper officers, agents, and employees thereof are hereby directed and it shall be the mandatory duty of such officers, agents, and employees under this part and it shall further be of the essence of the contract of such municipality with the bondholders, at all times: (a) to pay or cause to be paid punctually the principal of every refunding bond and the interest thereon on the date or dates and at the place or places and in the manner and out of the funds mentioned in such refunding bonds and in the coupons thereto appertaining and in accordance with the resolution authorizing their issuance; (b) to preserve and protect the security of the refunding bonds and the rights of the holders thereof and warrant and defend such rights against all claims and demands of all persons whomsoever; (c) to hold in trust the revenues pledged to the payment of the refunding bonds for the benefit of the holders of the refunding bonds and to apply such revenues only as provided by the resolution authorizing the issuance of the refunding bonds, or if such resolution shall thereafter be modified in the manner provided therein or herein, only as provided in such resolution as modified. (2) None of the foregoing duties shall be construed to require the expenditure in any manner or for any purpose by the municipality of any funds other than revenues received or receivable from the enterprise.

History: En. Sec. 12, Ch. 121, L. 1937; R.C.M. 1947, 79-1912(1), (a), (d), (f), (2).



7-7-4629. Management of enterprise.

7-7-4629. Management of enterprise. (1) In order that the payment of the refunding bonds and interest on the bonds is adequately secured, any municipality issuing refunding bonds pursuant to this part and the proper officers, agents, and employees of the municipality shall at all times: (a) operate the enterprise in an efficient and economical manner and establish, levy, maintain, and collect fees, tolls, rentals, rates, and other charges in connection with the enterprise as may be necessary or proper, in an amount that is sufficient, after making due and reasonable allowances for contingencies and for a margin of error in the estimates: (i) to pay all current expenses of operation, maintenance, and repair of the enterprise; (ii) to pay the interest on and principal of the refunding bonds as the principal becomes due and payable; (iii) to comply in all respects with the terms of the resolution authorizing the issuance of refunding bonds or any other contract or agreement with the holders of the refunding bonds; and (iv) to meet any other obligations of the municipality that are charges, liens, or encumbrances upon the revenue of the enterprise; (b) operate, maintain, preserve, and keep or cause to be operated, maintained, preserved, and kept the enterprise and every part of the enterprise in good repair, working order, and condition; (c) pay and discharge or cause to be paid or discharged any lawful claims for labor, materials, and supplies that, if unpaid, might by law become a lien or charge upon the revenue prior or superior to the lien of the refunding bonds or that might impair the security of the refunding bonds, to the end that the priority and security of the refunding bonds are fully preserved and protected; (d) keep proper books of record and accounts of the enterprise, separate from all other records and accounts, in which complete and correct entries must be made of all transactions relating to the enterprise and that, together with all other books and papers of the municipality, must at all times be subject to the inspection of the holders of not less than 10% of the refunding bonds then outstanding or the holders' representatives authorized in writing. (2) The duties in subsection (1) may not be construed to require the expenditure in any manner or for any purpose by the municipality of any funds other than revenue received or receivable from the enterprise.

History: En. Sec. 12, Ch. 121, L. 1937; R.C.M. 1947, 79-1912(1), (b), (c), (e), (g), (2); amd. Sec. 513, Ch. 61, L. 2007.



7-7-4630. Right to receivership upon default.

7-7-4630. Right to receivership upon default. (1) Any holder of refunding bonds or trustee therefor shall have the right to apply in an appropriate judicial proceeding to the district court or any court of competent jurisdiction for the appointment of a receiver of the enterprise, whether or not all refunding bonds have been declared due and payable and whether or not such holder or trustee therefor is seeking or has sought to enforce any other right or exercise any remedy in connection with such refunding bonds: (a) in the event that the municipality shall default in the payment of the principal or interest on any of the refunding bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of 30 days; or (b) in the event that the municipality or the governing body or officers, agents, or employees thereof shall fail or refuse to comply with the provisions of this part or shall default in any agreement made with the holders of the refunding bonds. (2) Upon such application, the district court may appoint and if the application is made by the holders of 25% in principal amount of such refunding bonds then outstanding or any trustee for holders of such refunding bonds in such principal amount shall appoint a receiver of the enterprise.

History: En. Sec. 14, Ch. 121, L. 1937; R.C.M. 1947, 79-1914(1).



7-7-4631. Role of receiver.

7-7-4631. Role of receiver. (1) The receiver appointed pursuant to 7-7-4630 shall, directly or by the receiver's agents and attorneys, enter into and upon and take possession of the enterprise and every part of the enterprise and may exclude the municipality, its governing body, officers, agents, and employees, and all persons claiming under them wholly from the enterprise and must have and shall hold, use, operate, manage, and control the enterprise and every part of the enterprise and, in the name of the municipality or otherwise as the receiver may consider best, shall exercise all the rights and powers of the municipality with respect to the enterprise as the municipality itself might do. (2) The receiver shall: (a) maintain, restore, insure, and keep insured the enterprise and from time to time make all necessary or proper repairs as may seem expedient to the receiver; (b) establish, levy, maintain, and collect fees, tolls, rentals, and other charges in connection with the enterprise that the receiver considers necessary or proper and reasonable; and (c) collect and must receive all revenue and deposit the revenue in a separate account and apply revenue in a manner that the court shall direct. (3) The receiver shall, in the performance of the powers conferred upon the receiver, act under the direction and supervision of the court making the appointment and must at all times be subject to the orders and decrees of the court and may be removed by the court. This section does not limit or restrict the jurisdiction of the court to enter other and further orders and decrees that the court considers necessary or appropriate for the exercise by the receiver of any functions specifically set forth in this section.

History: En. Sec. 14, Ch. 121, L. 1937; R.C.M. 1947, 79-1914(2), (4); amd. Sec. 514, Ch. 61, L. 2007.



7-7-4632. Procedure to return enterprise from receiver to municipality.

7-7-4632. Procedure to return enterprise from receiver to municipality. (1) Whenever all that is due upon the refunding bonds and interest thereon and upon any other notes, bonds, or other obligations and interest thereon having a charge, lien, or encumbrance on the revenues of the enterprise and under any of the terms of any covenants or agreements with bondholders shall have been paid or deposited as provided therein and all defaults shall have been cured and made good, the court may in its discretion, after such notice and hearing as it deems reasonable and proper, direct the receiver to surrender possession of the enterprise to the municipality. (2) The same right of the holders of the refunding bonds to secure the appointment of a receiver exists upon any subsequent default as provided in 7-7-4630 and 7-7-4631.

History: En. Sec. 14, Ch. 121, L. 1937; R.C.M. 1947, 79-1914(3).



7-7-4633. Remedies of holders of refunding revenue bonds.

7-7-4633. Remedies of holders of refunding revenue bonds. (1) Subject to any contractual limitations binding upon the holders of an issue of refunding bonds or trustee for the holders, including but not limited to the restriction of the exercise of a remedy to the specified proportion of percentage of the holders, a holder of refunding bonds or trustee for the holder has the right and power, for the equal benefit and protection of all holders of refunding bonds similarly situated: (a) by mandamus or other suit, action, or proceeding at law or in equity, to enforce the holder's rights against the municipality and its governing body and any of its officers, agents, and employees and to require and compel the municipality or the governing body or any officers, agents, or employees to perform and carry out duties and obligations under this part and covenants and agreements with bondholders; (b) by action or suit in equity, to require the municipality and the governing body to account as if they were the trustee of an express trust; (c) by action or suit in equity, to enjoin any acts or things that may be unlawful or in violation of the rights of the bondholders; (d) to bring suit upon the refunding bonds. (2) (a) A remedy conferred by this part upon a holder of refunding bonds or a trustee for the holder is not intended to be exclusive of any other remedy, but each remedy is cumulative and in addition to every other remedy and may be exercised without exhausting and without regard to any other remedy conferred by this part or by any other law. (b) A waiver of any default or breach of duty or contract, whether by a holder of refunding bonds or a trustee for a holder, does not extend to or affect any subsequent default or breach of duty or contract or impair any rights or remedies on the breach or contract. A delay or omission of a bondholder or a trustee for a holder to exercise any right or power accruing upon any default may not impair any right or power or be construed to be a waiver of any default or acquiescence in the default. (c) Every substantive right and every remedy conferred upon the holders of refunding bonds may be enforced and exercised from time to time and as often as considered expedient. (3) In case any suit, action, or proceeding to enforce any right or exercise any remedy must be brought or taken and then discontinued or abandoned or must be determined adversely to the holder of the refunding bonds or a trustee for the holder, then and in each case the municipality and the holder or trustee must be restored to their former positions and rights and remedies as if the suit, action, or proceeding had not been brought or taken.

History: En. Sec. 15, Ch. 121, L. 1937; R.C.M. 1947, 79-1915; amd. Sec. 515, Ch. 61, L. 2007.









CHAPTER 8. ACQUISITION, TRANSFER, AND MANAGEMENT OF PROPERTY AND BUILDINGS

Part 1. General Provisions Related to Local Government

7-8-101. Authorization to transfer property between certain governmental entities.

7-8-101. Authorization to transfer property between certain governmental entities. (1) A county, upon first passing a resolution of intent to do so and upon giving notice of intent by publication as provided in 7-1-2121, may sell or trade to any city, town, or political subdivision, as the interests of its inhabitants require, any property, however held or acquired, that is not necessary for the conduct of the county business without an ordinance, public notice, public auction, bids, or appraisal. Proceeds, if any, must be distributed according to law. The transactions must be made by resolution of the county commissioners involved and entered in the minutes of the regular or special meetings. (2) A city or town, upon first passing a resolution of intent to do so and upon giving notice of the intent by publication as provided in 7-1-4127, may sell or trade to any county or political subdivision, as the interests of its inhabitants require, any property, however held or acquired, that is not necessary for the conduct of the city or town business without an ordinance, public notice, public auction, bids, or appraisal. Proceeds, if any, must be distributed according to law. The transactions must be made by resolution of the councils or commissions involved and entered in the minutes of the regular or special meetings. (3) (a) A county may trade with or purchase from any city, town, or political subdivision any property without an appraisal of the property traded or purchased. (b) A city or town may trade with or purchase from any county or political subdivision any property without an appraisal of the property traded or purchased.

History: (1)En. Sec. 1, Ch. 302, L. 1969; Sec. 16-1009.1, R.C.M. 1947; (2)En. Sec. 1, Ch. 301, L. 1969; Sec. 11-964.1, R.C.M. 1947; (3)(a)En. Sec. 2, Ch. 302, L. 1969; Sec. 16-1007.1, R.C.M. 1947; (3)(b)En. Sec. 2, Ch. 301, L. 1969; Sec. 11-964.2, R.C.M. 1947; R.C.M. 1947, 11-964.1, 11-964.2, 16-1007.1, 16-1009.1; amd. Sec. 10, Ch. 349, L. 1985; amd. Sec. 17, Ch. 354, L. 2001.



7-8-102. Authorization to deed county land to other governmental entities.

7-8-102. Authorization to deed county land to other governmental entities. (1) The county commissioners of any county in Montana are hereby authorized to convey to the state of Montana or to any city or town in Montana or to the United States of America any tract of county-owned land, not exceeding 1,280 acres, to be used for the establishment and maintenance of a park, recreational grounds, or cemetery and to be maintained by the state, city, town, or federal government as a public park, recreational grounds, or cemetery. (2) Said land shall be deeded to the state, city, town, or federal government without charge but upon the condition that the same shall be devoted and maintained by the state, city, town, or federal government for the purpose specified in subsection (1). In the event that the land shall cease to be used for such purpose for a period of 5 years in succession, the title thereto shall revert to the county making such grant.

History: En. Sec. 1, Ch. 139, L. 1935; re-en. Sec. 4487.1, R.C.M. 1935; amd. Sec. 1, Ch, 48, L. 1961; amd. Sec. 1, Ch. 7, L. 1977; R.C.M. 1947, 16-1131(part).



7-8-103. Authorization for governmental and public entities to take property by gift or devise.

7-8-103. Authorization for governmental and public entities to take property by gift or devise. (1) (a) All counties, all public hospitals and cemeteries, and other public institutions are hereby granted the power and authority to accept, receive, take, hold, and possess any gift, donation, grant, devise, or bequest of real or personal property and the right to own, hold, work, and improve the same. (b) The provisions of subsection (2) and 7-8-104 are hereby made expressly applicable to gifts, donations, grants, devises, and bequests of real or personal property to officers and boards of the public corporations and institutions mentioned in subsection (1)(a). (2) (a) Any city or town organized under the laws of Montana is hereby empowered and given the right: (i) to accept, receive, take, hold, own, and possess any gift, donation, grant, devise, or bequest; any property (real, personal, or mixed); any improved or unimproved park or playground; any water, water right, water reservoir, or watershed; any timberland or reserve; or any fish or game reserve in any part of the state; (ii) to own, hold, work, and improve the same. (b) Said gifts, donations, grants, devises, or bequests made to any officer or board of any such city or town shall be considered a gift, donation, grant, devise, or bequest made for the use and benefit of any such city or town and shall be administered and used by and for such city or town for the particular purpose for which the same was given, donated, granted, devised, or bequeathed. In the event no particular purpose is mentioned in such gift, donation, grant, devise, or bequest, then the same shall be used for the general support, maintenance, or improvement of any such city or town.

History: Ap. p. Sec. 1, Ch. 47, L. 1927; re-en. Sec. 5668.17, R.C.M. 1935; Sec. 11-1006, R.C.M. 1947; Ap. p. Sec. 2, Ch. 47, L. 1927; re-en. Sec. 5668.18, R.C.M. 1935; Sec. 11-1007, R.C.M. 1947; Ap. p. Sec. 1, Ch. 10, L. 1917; re-en. Sec. 5043, R.C.M. 1921; re-en. Sec. 5043, R.C.M. 1935; Sec. 11-1004, R.C.M. 1947; Ap. p. Sec. 2, Ch. 10, L. 1917; re-en. Sec. 5044, R.C.M. 1921; re-en. Sec. 5044, R.C.M. 1935; Sec. 11-1005, R.C.M. 1947; R.C.M. 1947, 11-1004, 11-1005(part), 11-1006(part), 11-1007.



7-8-104. Who may make gift or devise to governmental entities.

7-8-104. Who may make gift or devise to governmental entities. (1) Any company, partnership, corporation, or other nonindividual entity may make to a city or town organized under the laws of Montana a donation, gift, or grant of any property (real, personal, or mixed); any improved or unimproved park or playground; any water, water right, water reservoir, or watershed; any timberland or reserve; or any fish or game reserve in any part of Montana, to be held for the use and benefit of the city or town. (2) Any person over the age of 18 years and of sound mind and discretion may make to a city or town organized under the laws of Montana a gift, grant, donation, or testamentary disposition of property (real, personal, or mixed); any improved or unimproved park or playground; any water, water right, water reservoir, or watershed; any timberland or reserve; or any fish or game reserve in any part of the state.

History: En. Sec. 2, Ch. 10, L. 1917; re-en. Sec. 5044, R.C.M. 1921; re-en. Sec. 5044, R.C.M. 1935; R.C.M. 1947, 11-1005(part); amd. Sec. 11, Ch. 311, L. 1979.






Part 2. Joint City-County Building

7-8-201. Acquisition or construction and management of city-county building.

7-8-201. Acquisition or construction and management of city-county building. A city and a county may, by contract, construct, purchase, or lease and manage a city-county building to house the offices of city government and county government.

History: En. Sec. 1, Ch. 45, L. 1967; R.C.M. 1947, 11-4201.



7-8-202. Contents of contract between city and county.

7-8-202. Contents of contract between city and county. The contract shall provide: (1) for the proposed expenditure for the construction, purchase, or lease of the city-county building and the proposed cost of equipping and operating the building; (2) for the management of the building by a method which will provide that the city and county shall each be represented and have an active part in the management of the building; (3) that the management of the joint institution shall have such powers as will be necessary to accomplish the purposes of this part.

History: En. Sec. 2, Ch. 45, L. 1967; R.C.M. 1947, 11-4202(part).



7-8-203. Division of cost.

7-8-203. Division of cost. The total cost of the joint institution shall be divided between the city and county in such manner as they shall determine.

History: En. Sec. 2, Ch. 45, L. 1967; R.C.M. 1947, 11-4202(part).



7-8-204. Bonding authority undiminished.

7-8-204. Bonding authority undiminished. This part shall not be interpreted as modifying or diminishing the bonding authority of counties or cities as provided by law.

History: En. Sec. 3, Ch. 45, L. 1967; R.C.M. 1947, 11-4203.






Part 21. County Buildings and Equipment

7-8-2101. Provision of rooms for county purposes.

7-8-2101. Provision of rooms for county purposes. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to provide suitable rooms for county purposes when there are no necessary county buildings.

History: En. Subd. 7, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.6, R.C.M. 1935; R.C.M. 1947, 16-1006.



7-8-2102. Erection and maintenance of county buildings.

7-8-2102. Erection and maintenance of county buildings. The board of county commissioners has jurisdiction and power, under the limitations and restrictions prescribed by law, to erect, furnish, equip, expand, improve, and maintain a courthouse, jail, health care facility, civic center, youth center, park buildings, museums, recreation centers, and any combination of those buildings and any other public buildings as may be necessary.

History: En. Subd. 9, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.8, R.C.M. 1935; amd. Sec. 1, Ch. 56, L. 1947; amd. Secs. 1, 2, Ch. 238, L. 1947; amd. Secs. 1, 2, Ch. 5, L. 1949; amd. Sec. 1, Ch. 76, L. 1957; amd. Sec. 1, Ch. 150, L. 1959; amd. Sec. 1, Ch. 130, L. 1973; R.C.M. 1947, 16-1008A(part); amd. Sec. 2, Ch. 520, L. 1995.



7-8-2103. Authorization to create county building commission.

7-8-2103. Authorization to create county building commission. The board of county commissioners may create a building commission subject to the provisions of 7-1-201 through 7-1-203.

History: En. Subd. 9, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.8, R.C.M. 1935; amd. Sec. 1, Ch. 56, L. 1947; amd. Secs. 1, 2, Ch. 238, L. 1947; amd. Secs. 1, 2, Ch. 5, L. 1949; amd. Sec. 1, Ch. 76, L. 1957; amd. Sec. 1, Ch. 150, L. 1959; amd. Sec. 1, Ch. 130, L. 1973; R.C.M. 1947, 16-1008A(part); amd. Sec. 3, Ch. 520, L. 1995; amd. Sec. 4, Ch. 543, L. 1995.



7-8-2104. Insurance of county buildings.

7-8-2104. Insurance of county buildings. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to insure the county buildings in the name of and for the benefit of the county and shall have the power to use the proceeds of any insurance policy which may be paid by reason of a loss covered thereby for the purpose of rebuilding the structure lost or damaged or, if the fire insurance proceeds are less than $25,000, for building new structures or buildings.

History: En. Subd. 16, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.15, R.C.M. 1935; amd. Sec. 1, Ch. 116, L. 1953; R.C.M. 1947, 16-1018.



7-8-2105. through reserved.

7-8-2105 through 7-8-2110 reserved.



7-8-2111. Inventory of county tools and equipment.

7-8-2111. Inventory of county tools and equipment. The board of county commissioners shall biennially prepare and file with the county clerk and recorder an inventory covering all county tools, machinery, and equipment.

History: En. Subd. 22, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.21, R.C.M. 1935; amd. Sec. 1, Ch. 144, L. 1949; R.C.M. 1947, 16-1024(part); amd. Sec. 1, Ch. 128, L. 1997.



7-8-2112. Written agreements for loan or lease of county tools and equipment.

7-8-2112. Written agreements for loan or lease of county tools and equipment. Whenever county tools, machinery, or equipment are loaned or leased to private individuals, firms, associations, organizations, or corporations, they shall execute a written agreement stating the purpose of such loan or lease, the compensation to be paid the county, and that such tools, machinery, and equipment will be returned in good condition.

History: En. Subd. 22, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.21, R.C.M. 1935; amd. Sec. 1, Ch. 144, L. 1949; R.C.M. 1947, 16-1024(part).






Part 22. Acquisition, Transfer, and Management of County Property

7-8-2201. Authorization for county to obtain property.

7-8-2201. Authorization for county to obtain property. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to purchase, receive by donation, or lease any real or personal property necessary for the use of the county and to preserve, take care of, manage, and control the same.

History: En. Subd. 8, Sec. 1, Ch. 100, L. 1931; amd. Sec. 1, Ch. 74, L. 1933; re-en. Sec. 4465.7, R.C.M. 1935; R.C.M. 1947, 16-1007(part).



7-8-2202. Appraisal required for certain purchases of real property or conservation easements.

7-8-2202. Appraisal required for certain purchases of real property or conservation easements. (1) Unless otherwise provided by law, a county may not purchase real property in an amount in excess of $20,000 or a conservation easement using public funds in an amount in excess of $80,000 unless the value of the property or conservation easement has been previously estimated by: (a) a disinterested certified general real estate appraiser selected by the county commission, county attorney, and landowner; or (b) three disinterested citizens of the county appointed by the district judge. (2) A county may not pay more than the appraised value for the real property or conservation easement.

History: En. Subd. 8, Sec. 1, Ch. 100, L. 1931; amd. Sec. 1, Ch. 74, L. 1933; re-en. Sec. 4465.7, R.C.M. 1935; R.C.M. 1947, 16-1007(part); amd. Sec. 1, Ch. 346, L. 1983; amd. Sec. 1, Ch. 430, L. 2003; amd. Sec. 1, Ch. 427, L. 2007.



7-8-2203. through reserved.

7-8-2203 through 7-8-2209 reserved.



7-8-2210. Authorization to dedicate park land.

7-8-2210. Authorization to dedicate park land. The board of county commissioners may dedicate county land to the public use as county park land. Except as provided in 7-16-2324, a county may not sell, lease, or exchange land that is dedicated as park land under the provisions of this section.

History: En. Sec. 1, Ch. 130, L. 2013.



7-8-2211. Authorization to sell and exchange county property.

7-8-2211. Authorization to sell and exchange county property. (1) Boards of county commissioners of this state have the power to sell, trade, or exchange any real or personal property, however acquired, belonging to the county that is not necessary to the conduct of county business or the preservation of its property. (2) Whenever a county purchases equipment, as provided in 7-5-2301 and 7-5-2303 through 7-5-2308, county equipment that is not necessary to the conduct of the county business may be traded in as part of the purchase price after appraisal, as provided in 7-8-2214, or may be sold at public auction, as provided in 7-8-2212, in the discretion of the board. (3) Any sale, trade, or exchange of real or personal property must be accomplished under the provisions of this title. In an exchange of real property, the properties must be appraised, and an exchange of county property may not be made unless property received in exchange for the county property is of an equivalent value. If the properties are not of equivalent values, the exchange may be completed if a cash payment is made in addition to the delivery of title for property having the lesser value. (4) If a county owns property containing a historically significant building or monument, the county may sell or give the property to nonprofit organizations or groups that agree to restore or preserve the property. The contract for the transfer of the property must contain a provision that: (a) requires the property to be preserved in its present or restored state upon any subsequent transfer; and (b) provides for the reversion of the property to the county for noncompliance with conditions attached to the transfer.

History: En. Subd. 10, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.9, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1953; amd. Sec. 1, Ch. 110, L. 1957; amd. Sec. 1, Ch. 120, L. 1967; amd. Sec. 1, Ch. 284, L. 1975; R.C.M. 1947, 16-1009(part); amd. Sec. 1, Ch. 547, L. 1983; amd. Sec. 1, Ch. 202, L. 1999; amd. Sec. 3, Ch. 239, L. 1999.



7-8-2212. Notice of sale and public auction required for certain sales.

7-8-2212. Notice of sale and public auction required for certain sales. Unless otherwise provided, if real or personal property to be sold is reasonably of a value in excess of $2,500, the sale must be at public auction at a site determined by the board of county commissioners after notice by publication as provided in 7-1-2121. Property described in 7-8-2211(4) is not subject to the requirements of this section.

History: En. Subd. 10, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.9, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1953; amd. Sec. 1, Ch. 110, L. 1957; amd. Sec. 1, Ch. 120, L. 1967; amd. Sec. 1, Ch. 284, L. 1975; R.C.M. 1947, 16-1009(part); amd. Sec. 2, Ch. 346, L. 1983; amd. Sec. 11, Ch. 349, L. 1985; amd. Sec. 1, Ch. 74, L. 1995; amd. Sec. 2, Ch. 202, L. 1999.



7-8-2213. Terms of sale.

7-8-2213. Terms of sale. (1) Except as provided in 7-8-2211(4), a sale under this part must be for cash or on terms that the board of county commissioners may approve, provided that at least 20% of the purchase price is paid in cash. All deferred payments on the purchase price of any property sold must bear interest at the rate of 6% a year, payable annually, and may be extended over a period of not more than 5 years. (2) Subject to 7-8-2211(4), a sale may not be made at public auction or to any school district without public auction for less than 90% of the appraised value. (3) Subject to 7-8-2211(4), the title to any property sold under the provisions of 7-8-2211 through 7-8-2220 may not pass from the county until the purchaser or the purchaser's assigns have paid the full amount of the purchase price into the county treasury for the use and benefit of the county.

History: En. Subd. 10, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.9, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1953; amd. Sec. 1, Ch. 110, L. 1957; amd. Sec. 1, Ch. 120, L. 1967; amd. Sec. 1, Ch. 284, L. 1975; R.C.M. 1947, 16-1009(part); amd. Sec. 3, Ch. 202, L. 1999.



7-8-2214. Appraisal required for certain sales.

7-8-2214. Appraisal required for certain sales. Unless otherwise provided: (1) in all sales of property of a value in excess of $2,500, there must, before any sale, be an appraisal thereof by the board and at a price representing a fair market value of such property. Such appraised value shall be stated in the notice of sale. (2) no sale shall be made at public auction or to any school district without public auction of any property unless it has been appraised within 3 months prior to the date of the sale.

History: En. Subd. 10, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.9, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1953; amd. Sec. 1, Ch. 110, L. 1957; amd. Sec. 1, Ch. 120, L. 1967; amd. Sec. 1, Ch. 284, L. 1975; R.C.M. 1947, 16-1009(part); amd. Sec. 3, Ch. 346, L. 1983.



7-8-2215. Procedure to challenge appraised value.

7-8-2215. Procedure to challenge appraised value. (1) A taxpayer who believes that the appraised value under 7-8-2214 is less than the actual value of the property may, at any time before the day fixed for the sale of the property, file with the board of county commissioners written objections to the appraised value. (2) When an objection is filed, it vacates the sale and the board shall at once apply to the judge of the district court to have the property reappraised. (3) (a) Upon application, the district judge shall appoint for purpose of reappraisal three disinterested persons or a disinterested certified real estate appraiser. Each appraiser, when appointed by the district judge and after filing the appraisal report with the county clerk and recorder, must be allowed necessary and actual expenses as determined by the judge. (b) The appraisal of the persons appointed under subsection (3)(a) must be made and filed with the county clerk and recorder. The new appraisal or reappraisal must be used in the next sale of the property.

History: En. Subd. 10, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.9, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1953; amd. Sec. 1, Ch. 110, L. 1957; amd. Sec. 1, Ch. 120, L. 1967; amd. Sec. 1, Ch. 284, L. 1975; R.C.M. 1947, 16-1009(part); amd. Sec. 16, Ch. 291, L. 2009.



7-8-2216. Sale of county property to school district.

7-8-2216. Sale of county property to school district. (1) The board of county commissioners shall have the power to sell directly to the school district, without the necessity of a public auction, any real or personal property, however acquired, belonging to the county and which is not necessary to the conduct of the county's business or the preservation of its property, for its appraised value, which shall represent a fair market value of such property. (2) If the property to be sold to the school district is reasonably of a value in excess of $2,500, notice of the sale shall be given by publication as provided in 7-1-2121.

History: En. Subd. 10, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.9, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1953; amd. Sec. 1, Ch. 110, L. 1957; amd. Sec. 1, Ch. 120, L. 1967; amd. Sec. 1, Ch. 284, L. 1975; R.C.M. 1947, 16-1009(2); amd. Sec. 4, Ch. 346, L. 1983; amd. Sec. 12, Ch. 349, L. 1985.



7-8-2217. Procedure for sale of property of lesser value.

7-8-2217. Procedure for sale of property of lesser value. (1) If the property to be sold is valued at less than $2,500, it may be sold at either a public or private sale as the board of county commissioners determines to be to the best interests of the county. (2) If the property is sold at public sale, notice must be given as provided in 7-1-2121.

History: En. Subd. 10, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.9, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1953; amd. Sec. 1, Ch. 110, L. 1957; amd. Sec. 1, Ch. 120, L. 1967; amd. Sec. 1, Ch. 284, L. 1975; R.C.M. 1947, 16-1009(part); amd. Sec. 5, Ch. 346, L. 1983; amd. Sec. 18, Ch. 354, L. 2001.



7-8-2218. Procedure if property not sold at public auction.

7-8-2218. Procedure if property not sold at public auction. After notice and appraisal are given as provided in 7-8-2212 and 7-8-2214, if no bid or offer is made for any property offered for sale at public auction, the board of county commissioners may, at any time after the auction, sell the property at private sale and may at the private sale accept as the purchase price an amount not less than 70% of the appraised value of the property.

History: En. Subd. 10, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.9, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1953; amd. Sec. 1, Ch. 110, L. 1957; amd. Sec. 1, Ch. 120, L. 1967; amd. Sec. 1, Ch. 284, L. 1975; R.C.M. 1947, 16-1009(part); amd. Sec. 3, Ch. 547, L. 1983; amd. Sec. 6, Ch. 18, L. 1995.



7-8-2219. Exchange or donation of county land -- failure to make sale.

7-8-2219. Exchange or donation of county land -- failure to make sale. (1) If within 1 year real estate attempted to be sold under the provisions of 7-8-2211 through 7-8-2220 is not sold, the board of county commissioners may make trades or exchanges of the real estate owned by the county for any other land or real estate of equal value located within the same county. (2) In lieu of the procedure in subsection (1), the board of county commissioners may donate the land or sell the land at a reduced price to a corporation for the purpose of constructing: (a) a multifamily housing development operated by the corporation for low-income housing; (b) single-family houses. Upon completion of a house, the corporation shall sell the property to a low-income person who meets the eligibility requirements of the corporation. Once the sale is completed, the property becomes subject to taxation. (c) improvements to real property or modifying, altering, or repairing improvements to real property that will enable the corporation, subject to the restrictions of Article X, section 6, of the Montana constitution, to pursue purposes specified in the articles of incorporation of the corporation, including the sale, lease, rental, or other use of the donated land and improvements. (3) Land that is transferred pursuant to subsection (2) must be used to permanently provide low-income housing. The transfer of the property may contain a reversionary clause to reflect this condition.

History: En. Subd. 10, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.9, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1953; amd. Sec. 1, Ch. 110, L. 1957; amd. Sec. 1, Ch. 120, L. 1967; amd. Sec. 1, Ch. 284, L. 1975; R.C.M. 1947, 16-1009(5); amd. Sec. 1, Ch. 170, L. 2009.



7-8-2220. Use of proceeds of property disposition.

7-8-2220. Use of proceeds of property disposition. The funds derived from property disposed of in accordance with 7-8-2211, in the discretion of the board of county commissioners, may be credited to any account that is in the best interest of the county.

History: En. Subd. 10, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.9, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1953; amd. Sec. 1, Ch. 110, L. 1957; amd. Sec. 1, Ch. 120, L. 1967; amd. Sec. 1, Ch. 284, L. 1975; R.C.M. 1947, 16-1009(6); amd. Sec. 2, Ch. 547, L. 1983.



7-8-2221. through reserved.

7-8-2221 through 7-8-2230 reserved.



7-8-2231. Authorization to lease county property.

7-8-2231. Authorization to lease county property. (1) The board of county commissioners has jurisdiction and power, under limitations and restrictions that are prescribed by law, to lease and transfer county property, however acquired, that is not necessary to the conduct of the county's business or the preservation of county property and for which immediate sale cannot be had. The leases must be made in a manner and for purposes that, in the judgment of the board, are best suited to advance the public benefit and welfare. (2) Except as provided in 7-8-2233 and 7-32-2201(5): (a) all property must be leased subject to sale by the board; and (b) a lease may not be for a period to exceed 10 years.

History: En. Subd. 28, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.27, R.C.M. 1935; amd. Sec. 1, Ch. 152, L. 1937; amd. Sec. 1, Ch. 11, L. 1959; R.C.M. 1947, 16-1030(part); amd. Sec. 1, Ch. 21, L. 2007.



7-8-2232. Distribution of lease revenue.

7-8-2232. Distribution of lease revenue. (1) All revenue derived from leases authorized by 7-8-2231, except as otherwise provided, must be paid to the county treasurer and may be deposited in the county general fund. (2) The revenue described in subsection (1) may be used for any county purpose, including maintaining or preserving leased property.

History: En. Subd. 28, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.27, R.C.M. 1935; amd. Sec. 1, Ch. 152, L. 1937; amd. Sec. 1, Ch. 11, L. 1959; R.C.M. 1947, 16-1030(part); amd. Sec. 1, Ch. 15, L. 1993; amd. Sec. 1, Ch. 78, L. 1997.



7-8-2233. Special provisions relating to coal leases.

7-8-2233. Special provisions relating to coal leases. (1) Leases for deposits of coal only or for coal and the surface above the same owned by any county or to which any county acquires title by tax title, tax deed, or otherwise may be for a period of 10 years and as long thereafter as coal is being mined and extracted from the leased property in commercial quantities. (2) As to all such deposits of coal only or coal and surface, the provisions of the laws of Montana relating to the sale by the county commissioners of a county of property owned by the county or acquired by tax title or otherwise shall be suspended during the time any such lease or leases of coal only or coal and surface made under 7-8-2231 shall be in force and effect.

History: En. Subd. 28, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.27, R.C.M. 1935; amd. Sec. 1, Ch. 152, L. 1937; amd. Sec. 1, Ch. 11, L. 1959; R.C.M. 1947, 16-1030(part).






Part 23. Sale of Tax-Deed Land

7-8-2301. Disposal of county tax-deed land.

7-8-2301. Disposal of county tax-deed land. (1) Whenever the county acquires land by tax deed, it is the duty of the board of county commissioners, within 6 months after acquiring title, to enter an order to: (a) sell the land at public auction; (b) donate the land to a municipality, as provided in subsection (3), if the land is within the incorporated boundaries of the municipality; (c) donate the land or sell the land at a reduced price to a corporation as provided in subsection (3); or (d) retain the land for the county as provided in subsection (3). (2) When tax-deed land is to be sold, the sale may not be made for a price less than the sales price determined and fixed by the board prior to making the order of sale. The sales price may be set in an amount sufficient to recover the full amount of taxes, assessments, penalties, and interest due at the time the tax deed was issued to the county plus the county's costs in taking the tax deed and in conducting the sale and additional taxes due, if any, at the time of the sale. (3) A board of county commissioners may, upon expiration of the repurchase period provided for in 7-8-2303: (a) sell the land as provided in subsections (2) and (4); (b) donate the land to a municipality with the consent of the municipality; (c) donate the land or sell the land at a reduced price to a corporation for the purpose of constructing: (i) a multifamily housing development operated by the corporation for low-income housing; (ii) single-family houses. Upon completion of a house, the corporation shall sell the property to a low-income person who meets the eligibility requirements of the corporation. Once the sale is completed, the property becomes subject to taxation. (iii) improvements to real property or modifying, altering, or repairing improvements to real property that will enable the corporation, subject to the restrictions of Article X, section 6, of the Montana constitution, to pursue purposes specified in the articles of incorporation of the corporation, including the sale, lease, rental, or other use of the donated land and improvements; (d) retain the land for the county pursuant to 7-8-2501. (4) If bids are not received at a sale of tax-deed land, the board shall order another auction sale of the land under this part within 6 months and may, if required by the circumstances, redetermine the sales price of the land determined under subsection (2). In the period of time between the auction conducted under subsection (1), in which there were not any qualifying bids for the land, and an auction held pursuant to this subsection, the board may sell the land by negotiated sale at a price that is not less than the sales price that was fixed for the original auction under subsection (1)(a). (5) If a bid is not received at the sale conducted under subsection (4), the board may dispose of the land as provided in 7-8-2218. (6) Notwithstanding the amount of the sales price fixed by the board prior to the auction conducted under subsection (1)(a), if the successful sale bidder is the delinquent taxpayer or the taxpayer's successor in interest, the taxpayer's agent, or a member of the taxpayer's immediate family, the purchase price may not be less than the amount necessary to pay, in full, the taxes, assessments, penalties, and interest due on the land at the time of taking the tax deed plus interest on the full amount at the rate provided for in 15-16-102 from the date of the tax deed to the date of the repurchase as well as the costs of the county in taking the tax deed and additional taxes or assessments due, if any, at the time of repurchase. (7) Land that is transferred pursuant to subsection (3)(c) must be used to permanently provide low-income housing. The transfer of the property may contain a reversionary clause to reflect this condition.

History: En. Sec. 1, Ch. 171, L. 1941; amd. Sec. 1, Ch. 144, L. 1945; R.C.M. 1947, 84-4190(part); amd. Sec. 1, Ch. 617, L. 1987; amd. Sec. 6, Ch. 704, L. 1989; amd. Sec. 1, Ch. 185, L. 1991; amd. Sec. 1, Ch. 496, L. 1991; amd. Sec. 1, Ch. 316, L. 1993; amd. Sec. 1, Ch. 369, L. 1993; amd. Sec. 1, Ch. 280, L. 1995; amd. Sec. 1, Ch. 248, L. 1999; amd. Sec. 2, Ch. 170, L. 2009.



7-8-2302. Notice of disposal of tax-deed lands.

7-8-2302. Notice of disposal of tax-deed lands. (1) Notice of the sale, donation, or retention of tax-deed lands provided for in 7-8-2301 must be given by publication as provided in 7-1-2121. (2) The notice must be signed by the county clerk and must include a list of all lands to be sold, donated, or retained, the fair market value of the lands as determined and fixed by the department of revenue, and the time and place of sale, donation, or retention. If the land is to be sold, the sales price as determined under 7-8-2301 must be stated in the published notice of sale.

History: En. Sec. 1, Ch. 171, L. 1941; amd. Sec. 1, Ch. 144, L. 1945; R.C.M. 1947, 84-4190(part); amd. Sec. 13, Ch. 349, L. 1985; amd. Sec. 2, Ch. 280, L. 1995; amd. Sec. 19, Ch. 354, L. 2001.



7-8-2303. Repurchase rights of taxpayer or successors.

7-8-2303. Repurchase rights of taxpayer or successors. At any time up to 24 hours before the time fixed for the first offering of property for sale or the time fixed for the donation or retention of the property pursuant to 7-8-2301, the taxpayer or the taxpayer's successor in interest or legal representative may repurchase the property from the county. The property may be repurchased, subject to the reservations provided for in 7-8-2305, by payment to the county of the full amount of the taxes, assessments, penalties, and interest due on the land at the time of taking the tax deed plus interest on the full amount at the rate provided for in 15-16-102 from the date of the tax deed to the date of repurchase as well as the costs of the county in taking the tax deed and additional taxes or assessments due, if any, at the time of repurchase. The purchase and payment may be effected by an installment contract with annual payments as provided for in 7-8-2304.

History: En. Sec. 1, Ch. 171, L. 1941; amd. Sec. 1, Ch. 144, L. 1945; R.C.M. 1947, 84-4190(part); amd. Sec. 1, Ch. 97, L. 1993; amd. Sec. 3, Ch. 280, L. 1995.



7-8-2304. Terms for sale of tax-deed land.

7-8-2304. Terms for sale of tax-deed land. (1) A sale must be made for cash or, in the case of real property, on terms that the board of county commissioners approves. (2) (a) If the sale is made on terms, at least 20% of the purchase price must be paid in cash at the date of sale and the remainder may be paid in installments extending over a period not to exceed 5 years. All deferred payments bear interest at a rate established by the board of county commissioners. The rate may not exceed more than 4 percentage points a year above the prime rate published by the federal reserve system in its statistical release H.15 Selected Interest Rates for bank prime loans dated within 7 days prior to the date of sale. (b) If a sale is made on terms, the presiding officer of the board shall execute a contract containing the terms that are provided by a contract approved by the department of revenue.

History: En. Sec. 2, Ch. 171, L. 1941; amd. Sec. 1, Ch. 187, L. 1949; amd. Sec. 1, Ch. 163, L. 1969; R.C.M. 1947, 84-4191(part); amd. Sec. 7, Ch. 704, L. 1989; amd. Sec. 1, Ch. 674, L. 1991; amd. Sec. 516, Ch. 61, L. 2007; amd. Sec. 1, Ch. 108, L. 2011.



7-8-2305. Deed of conveyance -- reservation of mineral royalty.

7-8-2305. Deed of conveyance -- reservation of mineral royalty. (1) Subject to the provisions of subsection (2), upon payment of the purchase price in full, together with all interest that may become due on any installment or deferred payments, the presiding officer of the board of county commissioners shall execute a deed attested to by the county clerk to the purchaser or the purchaser's assigns or other instruments that are sufficient to convey all of the title of the county in and to the property sold. (2) The county may in the discretion of the board reserve not to exceed 6 1/4% royalty interest in the oil, gas, other hydrocarbons, and minerals produced from the land.

History: En. Sec. 2, Ch. 171, L. 1941; amd. Sec. 1, Ch. 187, L. 1949; amd. Sec. 1, Ch. 163, L. 1969; R.C.M. 1947, 84-4191(part); amd. Sec. 517, Ch. 61, L. 2007.



7-8-2306. Distribution of sale and lease proceeds.

7-8-2306. Distribution of sale and lease proceeds. The proceeds of each sale or lease under this part or part 25 must be paid over to the county treasurer, who shall apportion and distribute the proceeds in the following manner: (1) (a) Upon a sale of the property, the proceeds of each sale must be credited to the county general fund for reimbursement of expenditures made from it in connection with the procurement of the tax deed and holding of the sale. (b) Upon a sale of the property, if there is any money remaining after the payment of the amount specified in subsection (1)(a) and the remainder is: (i) in excess of the aggregate amount of all taxes and assessments accrued against the property for all funds and purposes, without penalty and interest, then as much of the remaining proceeds must be credited to each fund or purpose as each fund or purpose would have received had the taxes been paid before becoming delinquent, and all excess must be credited to the general fund of the county; or (ii) less in amount than the aggregate amount of all taxes and assessments accrued against the property for all funds and purposes, without penalty or interest, the proceeds must be prorated between the funds and purposes in the proportion that the amount of taxes and assessments accrued against the property for each fund or purpose bears to the aggregate amount of taxes and assessments accrued against the property for all funds and purposes. (2) If tax-deed lands have been sold and the county has reserved a royalty interest, any sums of money received from the royalty interest must be credited to the general fund of the county, except that the board of county commissioners may allocate to the county road fund not more than 50% of the money received from reserved royalty interests. (3) Upon a lease of the property, except as otherwise provided, the amount received as rent, royalty, or otherwise, including interest received on the payments under either a sale or lease, must be apportioned on the current year's levy and must be credited as earnings of tax-deed property and not considered as a credit to tax-deed accrued accounts as in the case of the principal received from sales of tax-deed lands.

History: En. Sec. 6, Ch. 171, L. 1941; amd. Sec. 1, Ch. 81, L. 1943; amd. Sec. 1, Ch. 144, L. 1955; R.C.M. 1947, 84-4195; amd. Sec. 2, Ch. 105, L. 1979; amd. Sec. 1, Ch. 675, L. 1991.



7-8-2307. Tax liability of purchased tax-deed lands.

7-8-2307. Tax liability of purchased tax-deed lands. (1) On January 1 following the execution of a contract or deed, the land is subject to taxation in the name of the purchaser or the purchaser's assignee. (2) If the taxes are not paid and become delinquent, the contract is subject to cancellation and all payments made must be regarded as rent for the property.

History: En. Sec. 3, Ch. 171, L. 1941; amd. Sec. 14, Ch. 388, L. 1975; R.C.M. 1947, 84-4192; amd. Sec. 518, Ch. 61, L. 2007.



7-8-2308. Sale or donation of land valued at less than $50 and land not acquired by tax deed.

7-8-2308. Sale or donation of land valued at less than $50 and land not acquired by tax deed. (1) Property belonging to the county of the value of less than $50 and property of the county acquired by means other than by tax deed may be: (a) sold as provided by 7-8-2211 through 7-8-2220. Except to the extent that those sections may conflict with the provisions of this part, 7-8-2211 through 7-8-2220 remain in force and effect. This section may not be construed as repealing 7-8-2401 through 7-8-2403. (b) donated or sold at a reduced price to a corporation for the purpose of constructing: (i) a multifamily housing development operated by the corporation for low-income housing; (ii) single-family houses. Upon completion of a house, the corporation shall sell the property to a low-income person who meets the eligibility requirements of the corporation. Once the sale is completed, the property becomes subject to taxation. (iii) improvements to real property or modifying, altering, or repairing improvements to real property that will enable the corporation, subject to the restrictions of Article X, section 6, of the Montana constitution, to pursue purposes specified in the articles of incorporation of the corporation, including the sale, lease, rental, or other use of the donated land and improvements. (2) Land that is transferred pursuant to subsection (1)(b) must be used to permanently provide low-income housing. The transfer of the property may contain a reversionary clause to reflect this condition.

History: En. Sec. 8, Ch. 171, L. 1941; R.C.M. 1947, 84-4197; amd. Sec. 3, Ch. 170, L. 2009.






Part 24. Exchange of Tax-Deed Land With United States

7-8-2401. Authorization to exchange tax-deed land with United States for certain purposes.

7-8-2401. Authorization to exchange tax-deed land with United States for certain purposes. (1) All real property acquired by any county under tax title which in the judgment of the board of county commissioners is suitable for the production of trees or as a watershed or for other national forest purposes may be conveyed by deed to the United States by the board in exchange for government land or timber, if in the discretion of the board it is to the advantage and best interests of the county to make such exchange. (2) The board is hereby authorized to accept from the United States for and on behalf of the county, as full compensation for such county land so exchanged, title to land or timber of the United States equal in value to the appraised value of the county land so exchanged for the same. (3) No public notice of the intention to convey title to the United States to any of the property subject to this part shall be necessary. The board shall have authority to defray all expenses necessarily incident to such exchange.

History: (1), (2)En. Sec. 1, Ch. 150, L. 1935; re-en. Sec. 4487.2, R.C.M. 1935; Sec. 16-1132, R.C.M. 1947; (3)En. Sec. 4, Ch. 150, L. 1935; re-en. Sec. 4487.5, R.C.M. 1935; Sec. 16-1135, R.C.M. 1947; R.C.M. 1947, 16-1132, 16-1135(part).



7-8-2402. Disposal of land and timber acquired by county pursuant to exchange agreement with United States.

7-8-2402. Disposal of land and timber acquired by county pursuant to exchange agreement with United States. (1) Any timber acquired from the United States in any exchange may be disposed of by the county commissioners by agreement with the United States department of agriculture that the timber must be cut and removed by any agency selected by the United States department of agriculture, with the understanding that the stumpage payments for timber cut will be paid over to the county in cash as full compensation for the county land exchanged to the United States. The amount of the stumpage payments must equal the appraised value of the county land exchanged for timber, and the cash payments must be deposited in the county treasury for the use of the county. (2) All land and all timber not subject to the arrangement authorized in subsection (1) and acquired by the county under the provisions of this part may be: (a) sold by the board of county commissioners in the manner provided by law for the sale of county property, and the proceeds of the sale must be deposited in the county treasury for the use of the county; or (b) donated or sold at a reduced price to a corporation for the purpose of constructing: (i) a multifamily housing development operated by the corporation for low-income housing; (ii) single-family houses. Upon completion of a house, the corporation shall sell the property to a low-income person who meets the eligibility requirements of the corporation. Once the sale is completed, the property becomes subject to taxation. (iii) improvements to real property or modifying, altering, or repairing improvements to real property that will enable the corporation, subject to the restrictions of Article X, section 6, of the Montana constitution, to pursue purposes specified in the articles of incorporation of the corporation, including the sale, lease, rental, or other use of the donated land and improvements. (3) Land that is transferred pursuant to subsection (2)(b) must be used to permanently provide low-income housing. The transfer of the property may contain a reversionary clause to reflect this condition.

History: (1)En. Sec. 2, Ch. 150, L. 1935; re-en. Sec. 4487.3, R.C.M. 1935; Sec. 16-1133, R.C.M. 1947; (2)En. Sec. 3, Ch. 150, L. 1935; re-en. Sec. 4487.4, R.C.M. 1935; Sec. 16-1134, R.C.M. 1947; R.C.M. 1947, 16-1133, 16-1134; amd. Sec. 4, Ch. 170, L. 2009.



7-8-2403. Effect of conveyance of land to United States.

7-8-2403. Effect of conveyance of land to United States. The execution by the board of county commissioners of a deed of conveyance to the United States of any county land conveyed under this part shall operate to discharge and cancel all tax levies, tax liens, and special assessments of every sort and kind against such land and to convey all of the county's title to such lands at the time of the execution of said deed.

History: En. Sec. 4, Ch. 150, L. 1935; re-en. Sec. 4487.5, R.C.M. 1935; R.C.M. 1947, 16-1135(part).






Part 25. Classification and Alternative Management of County Lands

7-8-2501. Purposes of part.

7-8-2501. Purposes of part. The purposes of this part are: (1) to authorize a board of county commissioners to establish criteria for the classification of unsold tax-deed lands and other county-owned lands, however acquired, and to classify such lands for retention or disposal in accordance with such criteria so that county-owned lands shall be used in the best interests of the county and for the public benefit and welfare; (2) to encourage the application of a multiple-use principle in the utilization and administration of such lands so that the administration of lands classified for retention can be coordinated with land use planning, zoning, grazing and agricultural land improvement, fish and wildlife habitat improvement and enhancement, recreation, access to other intermingled or adjacent multiple-use areas, and for any other appropriate uses which are in the best interests of the county or which will advance the public benefit and welfare; and (3) to grant sufficient powers to the board to enable the board to achieve the foregoing purposes.

History: En. 84-4190.1 by Sec. 1, Ch. 540, L. 1975; R.C.M. 1947, 84-4190.1.



7-8-2502. Application of part.

7-8-2502. Application of part. (1) Any land offered for sale by the county commissioners of any county pursuant to 7-8-2301 and not sold at the sale, any land classified for retention by the county, any land concerning which the preferential right to purchase has been terminated and barred pursuant to the provisions of 7-8-2303, and any other land owned by the county, however acquired, may, in the discretion and at the election of the board, be: (a) administered by the board under this part; or (b) donated or sold at a reduced price to a corporation for the purpose of constructing: (i) a multifamily housing development operated by the corporation for low-income housing; (ii) single-family houses. Upon completion of a house, the corporation shall sell the property to a low-income person who meets the eligibility requirements of the corporation. Once the sale is completed, the property becomes subject to taxation. (iii) improvements to real property or modifying, altering, or repairing improvements to real property that will enable the corporation, subject to the restrictions of Article X, section 6, of the Montana constitution, to pursue purposes specified in the articles of incorporation of the corporation, including the sale, lease, rental, or other use of the donated land and improvements. (2) The board may in its discretion elect to exercise any of the powers and authority granted to it by this part, and to the extent that the board elects, the provisions of this part are controlling and supersede all conflicting provisions of other laws. (3) The sale, exchange, lease, donation, or issuance of licenses and permits of county land as provided in this part extends only to land not necessary to the conduct of the county's business. (4) Land that is transferred pursuant to subsection (1)(b) must be used to permanently provide low-income housing. The transfer of the property may contain a reversionary clause to reflect this condition.

History: (1), (2)En. 84-4192.1 by Sec. 3, Ch. 540, L. 1975; Sec. 84-4192.1, R.C.M. 1947; (3)En. 84-4192.2 by Sec. 4, Ch. 540, L. 1975; Sec. 84-4192.2, R.C.M. 1947; R.C.M. 1947, 84-4192.1(part), 84-4192.2(part); amd. Sec. 4, Ch. 280, L. 1995; amd. Sec. 5, Ch. 170, L. 2009.



7-8-2503. Definitions.

7-8-2503. Definitions. As used in this part, the following definitions apply: (1) "Board" means the board of county commissioners. (2) "Multiple use" means: (a) the management of the various surface and subsurface resources so that they are utilized in the combination that will best meet the present and future needs of the county; (b) the most judicious use of the land for some or all of these resources or related services over areas large enough to provide sufficient latitude for periodic adjustments in use to conform to changing needs and conditions; (c) the use of some land for less than all of the resources; (d) the harmonious and coordinated management of the various resources, each with the other, without impairment of the productivity of the land and with consideration being given to the relative values of the various resources and not necessarily the combination of uses that will give the greatest dollar return or the greatest unit output; and (e) the use of said lands, where possible, to afford access in multiple-use areas to federal and state lands.

History: En. 84-4190.2 by Sec. 2, Ch. 540, L. 1975; R.C.M. 1947, 84-4190.2.



7-8-2504. Classification of county land.

7-8-2504. Classification of county land. The board may: (1) establish criteria for the classification of the land referred to in 7-8-2502(1)(a); (2) classify the land, surface and subsurface, for retention or disposal and for purposes and uses that the board may determine are in the best interests of the county and for the public benefit and welfare. In classifying the land, the board shall consider the multiple-use potential of the land and the potential of the land as access to other intermingled or adjacent multiple-use land or areas.

History: En. 84-4192.1 by Sec. 3, Ch. 540, L. 1975; R.C.M. 1947, 84-4192.1(1)(a), (b); amd. Sec. 6, Ch. 170, L. 2009.



7-8-2505. Rules for administration of county lands.

7-8-2505. Rules for administration of county lands. The board may promulgate rules for the administration of such lands.

History: En. 84-4192.1 by Sec. 3, Ch. 540, L. 1975; R.C.M. 1947, 84-4192.1(1)(i).



7-8-2506. Advisory committee.

7-8-2506. Advisory committee. The board may appoint not less than three or more than five residents of the county to act as an advisory committee to the board in implementing the provisions of this part. The duties of the advisory committee are to be established by the board. The board may provide for the payment of expenses incurred by the advisory committee in the carrying out of their duties.

History: En. 84-4192.1 by Sec. 3, Ch. 540, L. 1975; R.C.M. 1947, 84-4192.1(7).



7-8-2507. Land management alternatives.

7-8-2507. Land management alternatives. The board may: (1) (a) grant permits or licenses to use the lands in the manner that the board determines and in the best interests of the county and for the public benefit and welfare; and (b) fix the terms, conditions, and price of the permits or licenses; (2) enter into cooperative use agreements with individuals, groups of individuals, corporations, associations, cooperative state grazing districts, the state of Montana, the United States of America, and any state or federal subdivision, department, bureau, commission, or agency, including but not limited to the Montana department of fish, wildlife, and parks, the bureau of land management, conservation districts, and the Montana department of natural resources and conservation; (3) trade or exchange the lands with individuals or other state or federal governmental agencies, pursuant to terms, conditions, and procedures adopted by the board; (4) (a) grant leases of the lands for the purposes and uses that the board determines are in the best interests of the county, including the exploration and development of oil, gas, and other minerals; and (b) fix the terms and conditions of the leases and the consideration to be paid by any lessee; and (5) sell the lands or any part of the lands pursuant to the procedures provided in this part.

History: En. 84-4192.1 by Sec. 3, Ch. 540, L. 1975; R.C.M. 1947, 84-4192.1(part); amd. Sec. 2, Ch. 218, L. 1979; amd. Sec. 24, Ch. 418, L. 1995.



7-8-2508. Details relating to leases, permits, and licenses.

7-8-2508. Details relating to leases, permits, and licenses. (1) A lease of lands under this part shall not be made for a consideration less than an amount equal to the taxes these lands would have levied upon them if they were private lands. (2) Leases, permits, and licenses shall not extend for a period longer than 10 years, except that oil, gas, and other mineral leases may be for a term of 10 years and as long thereafter as oil, gas, or other minerals are produced in commercial quantities. However, the board may provide for the renewal of such leases, permits, and licenses.

History: En. 84-4192.1 by Sec. 3, Ch. 540, L. 1975; R.C.M. 1947, 84-4192.1(part).



7-8-2509. Improvements on leaseholds.

7-8-2509. Improvements on leaseholds. (1) The board may authorize a lessee to place upon the lands improvements directly related to conservation of the land or necessary for proper utilization of the land for the purposes for which it is leased. (2) (a) Whenever another person becomes the lessee of such land, such other persons shall pay to the former lessee the reasonable value of such improvements at the time the new lessee takes possession of such lands. The former lessee may, at the former lessee's option, remove or dispose of the movable improvements, but the same must be removed within 60 days from the date of the expiration of the lease. If not so removed, then all such improvements shall become the property of the county unless the board for good cause grants additional time for the removal thereof. Before a lease is issued to the new lessee, the new lessee shall show that the former lessee has been paid the value of the improvements as agreed upon by them or as fixed and determined as herein provided or that the former lessee has elected to remove the improvements. (b) In case the former lessee and the new lessee are unable to agree on the reasonable value of such improvements, then such value shall be ascertained by three arbitrators. One of the arbitrators shall be appointed by the former lessee, one by the new lessee, and the third by the two arbitrators so appointed. The reasonable compensation that such arbitrators may charge for their services shall be paid in equal shares by the former lessee and the new lessee. The value of the improvements so ascertained and fixed by the arbitrators shall be binding on both parties; provided, however, that if either party is dissatisfied with the valuation so fixed, the dissatisfied party may, within 10 days of being notified of the arbitrators' decision, appeal from that decision to the board. The decision of the board shall be final. Any costs incurred by the board in reexamining the decision of the arbitrators shall be borne by the former lessee and the new lessee in such proportions as the board may determine. (3) The provisions of this section shall apply to the holders of permits or licenses for the use of county lands.

History: En. 84-4192.1 by Sec. 3, Ch. 540, L. 1975; R.C.M. 1947, 84-4192.1(3), (4).



7-8-2510. Special provisions relating to oil and gas development.

7-8-2510. Special provisions relating to oil and gas development. (1) Subject to the provisions of subsection (2), when considered in the best interests of the county, the board may: (a) enter into agreements for the pooling of acreage with others for unit operations for the production of oil or gas or both and for the apportionment of oil or gas royalties or both on acreage or other equitable basis; and (b) modify existing leases and leases hereafter entered into with respect to delay rentals, delay drilling penalties, and royalties in accordance with such pooling agreements and such unit plans of operation. (2) Such agreements shall not change the percentages of royalties to be paid to the county from the percentages as fixed in its leases.

History: En. 84-4192.1 by Sec. 3, Ch. 540, L. 1975; R.C.M. 1947, 84-4192.1(8).



7-8-2511. Procedure for sale of county lands.

7-8-2511. Procedure for sale of county lands. (1) The board shall make an order for public auction of any lands classified for sale. Such sale shall be held at the front door of the county courthouse. (2) Notice of the sale shall be given by publishing notice as provided in 7-1-2121. The notice shall describe the land to be sold and the appraised value thereof. (3) No sale may be made for less than the appraised value of the land, as fixed by the board. The sale shall be for cash or on such terms as the board may approve provided at least 20% of the purchase price shall be paid in cash. (4) The lessee, permittee, or licensee of any of the lands then subject to a lease, permit, or license shall have a preference to purchase the lands at an amount equal to that bid by the highest bidder at the sale.

History: En. 84-4192.1 by Sec. 3, Ch. 540, L. 1975; R.C.M. 1947, 84-4192.1(5); amd. Sec. 14, Ch. 349, L. 1985.



7-8-2512. Procedure to exchange county lands.

7-8-2512. Procedure to exchange county lands. (1) Any of the lands classified for exchange by the board may be exchanged for any other lands pursuant to such procedures as the board may adopt. Any procedures adopted by the board for the exchange of land must include public notice as provided under 7-8-2511 and opportunity for public hearing on the proposed exchange. (2) All such exchanges must be for equivalent value. If the lands sought to be exchanged are not of equivalent value, any difference may be equalized by a cash payment.

History: En. 84-4192.1 by Sec. 3, Ch. 540, L. 1975; R.C.M. 1947, 84-4192.1(6).



7-8-2513. Appraisal of land required -- exception.

7-8-2513. Appraisal of land required -- exception. (1) The county commissioners shall, before they sell, exchange, or lease lands under the provisions of this part, cause the lands to be appraised by a qualified, independent person, who may be but is not required to be an employee of the department of revenue, to determine the value of the lands for the purpose of the sale, exchange, or lease. (2) For the purposes of this section, a renewal of the lease is considered an initial lease if the renewal is for a term exceeding 5 years. (3) The board of county commissioners may lease mineral interests in land, whether the interests are severed or not, without an appraisal as required by subsection (1).

History: En. 84-4192.2 by Sec. 4, Ch. 540, L. 1975; R.C.M. 1947, 84-4192.2(part); amd. Sec. 1, Ch. 391, L. 1983; amd. Sec. 13, Ch. 27, Sp. L. November 1993.



7-8-2514. Reservations of interest by county.

7-8-2514. Reservations of interest by county. (1) When granting a lease for oil, gas, or other mineral exploration or development, the board may reserve to the county a royalty interest as fixed by agreement between the board and the lessee. (2) In trading, exchanging, or selling such lands, the board may make such reservations in favor of the county as the board considers proper, including but not limited to reserving to the county of any or all oil, gas, or other mineral or royalty interests; sand, gravel, clay, or other material; rights-of-way or easements for roads, utility lines, and other purposes or uses.

History: En. 84-4192.1 by Sec. 3, Ch. 540, L. 1975; R.C.M. 1947, 84-4192.1(part).



7-8-2515. Apportionment and distribution of revenues from land.

7-8-2515. Apportionment and distribution of revenues from land. All proceeds from any use or disposition of lands pursuant to the terms of this part shall be apportioned and distributed according to the provisions of 7-8-2306.

History: En. 84-4192.1 by Sec. 3, Ch. 540, L. 1975; R.C.M. 1947, 84-4192.1(part).






Part 26. County Forests

7-8-2601. Protection of forests.

7-8-2601. Protection of forests. The board of county commissioners of any county may provide money for the purposes of forest protection, improvement, and management.

History: En. Sec. 105, Ch. 147, L. 1909; re-en. Sec. 4470, R.C.M. 1921; re-en. Sec. 4470, R.C.M. 1935; R.C.M. 1947, 16-1104.



7-8-2602. Authorization to create county forests.

7-8-2602. Authorization to create county forests. (1) The board of county commissioners of any county in Montana is hereby authorized to create county forests from any lands in such county which: (a) are principally valuable for the timber thereon or for the growing of timber; and (b) have been acquired by such county by tax deed and have been offered for sale at public auction and not sold or have been acquired by such county by exchange for lands acquired by tax deed. (2) Such county forests shall be established by resolution of the board and may be discontinued by resolution of said board.

History: En. Sec. 1, Ch. 70, L. 1945; R.C.M. 1947, 28-501.



7-8-2603. Exchange of tax-deed lands for timber lands.

7-8-2603. Exchange of tax-deed lands for timber lands. After any lands acquired by the county by tax deed have been offered for sale at public auction and not sold, the board of county commissioners may exchange such lands for other lands which are principally valuable for the timber thereon or for the growing of timber if, in the opinion of such board, it is in the best interests of such county to acquire such other lands for the purpose of creating county forests or for the purpose of consolidating such lands with then-existing county forests.

History: En. Sec. 2, Ch. 70, L. 1945; R.C.M. 1947, 28-502.



7-8-2604. Procedure for sale of timber or other crops.

7-8-2604. Procedure for sale of timber or other crops. (1) Subject to the requirements of subsection (2), the board of county commissioners may sell the timber crop and other crops of county forests under such rules as it may establish. The board may reject any or all bids, or it may award the sale to the highest responsible bidder. (2) A notice of any proposed sale of timber in excess of 100,000 feet board measure shall be advertised at least once in a newspaper published in the county at least 30 days prior to the closing of bids as specified in said notice. The board shall receive sealed bids up to the hour of the closing of bids.

History: En. Sec. 3, Ch. 70, L. 1945; R.C.M. 1947, 28-503(part).



7-8-2605. Formal sale agreement.

7-8-2605. Formal sale agreement. (1) Upon award of sale, the purchaser shall execute a formal agreement. (2) The formal agreement shall: (a) describe the area on which the timber is to be cut, the approximate amount to be cut by species, and the rate for each product of each species; (b) stipulate that all timber shall be paid for in advance of cutting; (c) fix a date for termination of the agreement; (d) define rules of silviculture, cutting, utilization, scaling, and slash disposal; and (e) incorporate such other rules as in the discretion of the board of county commissioners are essential to the perpetuation of the county forests.

History: En. Sec. 3, Ch. 70, L. 1945; R.C.M. 1947, 28-503(part).



7-8-2606. Bond to insure performance of agreement.

7-8-2606. Bond to insure performance of agreement. As a guarantee for the faithful performance of the agreement, the purchaser shall be required to furnish a bond, with sufficient securities, to the county in an amount equal to at least 20% of the estimated value of the timber sold.

History: En. Sec. 3, Ch. 70, L. 1945; R.C.M. 1947, 28-503(part).



7-8-2607. Procedure upon breach of agreement.

7-8-2607. Procedure upon breach of agreement. Upon breach of any timber sale agreement, the board of county commissioners is authorized to suspend cutting or removal of the timber and, upon advice and counsel of the county attorney, to take such steps as are deemed by it necessary to adjust the breach or to liquidate the county's claim for damages or to submit the case to the county attorney for collection on the bond.

History: En. Sec. 4, Ch. 70, L. 1945; R.C.M. 1947, 28-504.



7-8-2608. Permits for domestic use of dead and down timber.

7-8-2608. Permits for domestic use of dead and down timber. Permits may be issued free of charge to residents and settlers of the county for dead, down, or inferior timber for fuel and domestic purposes, in such quantities and under such restrictions and regulations as the board of county commissioners may approve.

History: En. Sec. 5, Ch. 70, L. 1945; R.C.M. 1947, 28-505(part).



7-8-2609. Permits for small commercial timber harvest.

7-8-2609. Permits for small commercial timber harvest. Permits may be issued to citizens of Montana for commercial purposes at commercial rates without advertising, under such restrictions and rules as the board of county commissioners may approve, for timber in quantities of 100,000 feet board measure or less. Repeated permits of this kind shall not be issued to avoid advertising and the consequent competition secured thereby.

History: En. Sec. 5, Ch. 70, L. 1945; R.C.M. 1947, 28-505(part).



7-8-2610. Distribution of proceeds of timber sales.

7-8-2610. Distribution of proceeds of timber sales. The proceeds of every such sale or of the issuance of any such permit shall be paid over to the county treasurer who shall apportion and distribute the same in the following manner: (1) The proceeds of each sale up to the amount of $10 shall be credited to the county general fund to reimburse such for expenditures made therefrom in connection with the holding of such sale or the issuance of such permit. (2) If there shall be any amount remaining of such proceeds and such remainder is in excess of the aggregate amount of all taxes and assessments accrued against such property for all funds and purposes, without penalty and interest, then so much of such remaining proceeds shall be credited to each fund or purpose as the same would have received had such taxes been paid before becoming delinquent, and all excess shall be credited to the general fund of the county. (3) If there shall be any amount remaining of such proceeds and such remainder is less in amount than the aggregate amount of all taxes and assessments accrued against such property for all funds and purposes, without penalty or interest, such proceeds shall be prorated between such funds and purposes in the proportion that the amount of taxes and assessments accrued against such property for each such fund or purpose bears to the aggregate amount of taxes and assessments accrued against such property for all funds and purposes.

History: En. Sec. 6, Ch. 70, L. 1945; R.C.M. 1947, 28-506.



7-8-2611. Construction of part.

7-8-2611. Construction of part. Nothing in this part shall be construed as repealing part 23 of chapter 8 or Title 76, chapter 13, parts 1 and 2.

History: En. Sec. 7, Ch. 70, L. 1945; R.C.M. 1947, 28-507.






Part 27. County Land Advisory Boards

7-8-2701. State policy for resource management.

7-8-2701. State policy for resource management. It is the policy of the state of Montana: (1) to promote the conservation of the natural resources of the state; (2) to provide for the conservation, protection, and development of forage plants and for the beneficial use of forage plants for grazing by livestock, under regulations that may be considered necessary; (3) to put into crop production only properly fitted lands; (4) to encourage the storage and conservation of water for livestock and irrigation; (5) to place the farming and livestock industries upon a permanent and solid foundation; (6) to extend preference in sales and leases of lands to resident farmers, stockgrowers, and taxpayers; and (7) to gradually restore to private ownership the immense areas of lands that have passed into county ownership because of tax delinquencies.

History: En. Sec. 5, Ch. 67, L. 1933; re-en. Sec. 4573.5, R.C.M. 1935; R.C.M. 1947, 16-1505; amd. Sec. 519, Ch. 61, L. 2007.



7-8-2702. Definitions.

7-8-2702. Definitions. (1) In this part, the term "board" shall mean the county land advisory board. (2) In this part, the term "lands" shall mean all lands now owned by the respective counties which have been acquired by the counties through tax deed proceedings and any lands to be hereafter acquired by the same means and all lands acquired by the respective counties by deed, exchange, or in any manner whatsoever, excepting, however, such lands as are owned or may be acquired for the regular conduct of county affairs.

History: En. Sec. 2, Ch. 67, L. 1933; re-en. Sec. 4573.2, R.C.M. 1935; R.C.M. 1947, 16-1502.



7-8-2703. Creation of county land advisory boards.

7-8-2703. Creation of county land advisory boards. (1) There is hereby created in each county a department of county government of the state of Montana, to be known and designated as "the county land advisory board". (2) The general purposes of this department shall be to cooperate with the board of county commissioners of each county in administering lands belonging to the respective counties.

History: En. Sec. 1, Ch. 67, L. 1933; re-en. Sec. 4573.1, R.C.M. 1935; R.C.M. 1947, 16-1501.



7-8-2704. Membership of land advisory board.

7-8-2704. Membership of land advisory board. The board of each county shall consist of five residents of the county to be appointed by the judge of the district court.

History: En. Sec. 3, Ch. 67, L. 1933; re-en. Sec. 4573.3, R.C.M. 1935; R.C.M. 1947, 16-1503(part); amd. Sec. 12, Ch. 311, L. 1979.



7-8-2705. Term of office of board members.

7-8-2705. Term of office of board members. (1) The citizen members first appointed pursuant to 7-8-2704 serve the following terms: (a) two for a 2-year term; (b) two for a 4-year term; and (c) one for a 6-year term. (2) On the expiration of the terms of the initial appointees, the succeeding members shall be appointed for the term of 6 years.

History: En. Sec. 3, Ch. 67, L. 1933; re-en. Sec. 4573.3, R.C.M. 1935; R.C.M. 1947, 16-1503(part); amd. Sec. 13, Ch. 311, L. 1979.



7-8-2706. Compensation of board members.

7-8-2706. Compensation of board members. The members shall serve without pay.

History: En. Sec. 3, Ch. 67, L. 1933; re-en. Sec. 4573.3, R.C.M. 1935; R.C.M. 1947, 16-1503(part).



7-8-2707. Organization of board -- conduct of business.

7-8-2707. Organization of board -- conduct of business. (1) The board shall select a presiding officer from its members. The county clerk is the clerk of the board. (2) The board shall hold regular meetings on the first Wednesday following the first Monday of each month and may hold meetings whenever considered necessary upon a call of the presiding officer or a majority of the members. Three members of the board constitute a quorum for the transaction of business. The board may adopt rules it considers proper for the conduct of its meetings. (3) The county clerk, as clerk of the advisory board, shall keep the minutes of all meetings and is custodian of all its records. The board shall keep a record of the minutes of all meetings in a suitable book, provided by the board of county commissioners for that purpose, and preserve all important documents, maps, plats, and papers.

History: En. Sec. 4, Ch. 67, L. 1933; re-en. Sec. 4573.4, R.C.M. 1935; R.C.M. 1947, 16-1504; amd. Sec. 520, Ch. 61, L. 2007.



7-8-2708. Function of land advisory board.

7-8-2708. Function of land advisory board. (1) The board shall advise boards of county commissioners in the direction, control, care, management, appraisal, lease, sale, exchange, and disposition of all lands, when so requested by said board of county commissioners. (2) The board may recommend the examination, classification, and appraisal of such lands as in its opinion have not previously been properly examined, classified, and appraised. (3) The board may be called upon by boards of county commissioners to assist in making exchanges of lands with other owners.

History: (1)En. Sec. 3, Ch. 67, L. 1933; re-en. Sec. 4573.3, R.C.M. 1935; Sec. 16-1503, R.C.M. 1947; (2)En. Sec. 6, Ch. 67, L. 1933; re-en. Sec. 4573.6, R.C.M. 1935; Sec. 16-1506, R.C.M. 1947; (3)En. Sec. 9, Ch. 67, L. 1933; re-en. Sec. 4573.9, R.C.M. 1935; Sec. 16-1509, R.C.M. 1947; R.C.M. 1947, 16-1503(part), 16-1506, 16-1509.



7-8-2709. Grazing and agricultural uses of county lands.

7-8-2709. Grazing and agricultural uses of county lands. (1) The board may cooperate with boards of county commissioners in establishing grazing districts or entering into agreements with other landowners for the establishment of grazing districts whereby county lands may be leased either on a per-head or per-acre basis. (2) The board may act in an advisory capacity in fixing the fees, terms, and conditions of grazing and agricultural leases.

History: (1)En. Sec. 7, Ch. 67, L. 1933; re-en. Sec. 4573.7, R.C.M. 1935; Sec. 16-1507, R.C.M. 1947; (2)En. Sec. 8, Ch. 67, L. 1933; re-en. Sec. 4573.8, R.C.M. 1947; Sec. 16-1508, R.C.M. 1947; R.C.M. 1947, 16-1507, 16-1508.






Part 41. Municipal Buildings

7-8-4101. Construction, lease, and management of municipal buildings.

7-8-4101. Construction, lease, and management of municipal buildings. The city or town council has power to build or hire all necessary buildings for the use of the city or town and to heat and light the same.

History: En. Subd. 5, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.4, R.C.M. 1935; R.C.M. 1947, 11-905.






Part 42. Disposal and Lease of Municipal Property

7-8-4201. Disposal or lease of municipal property.

7-8-4201. Disposal or lease of municipal property. (1) Subject to the provisions of subsection (2), the city or town council may sell, dispose of, donate, or lease any property belonging to the city or town. (2) (a) Except for property described in subsection (3), the lease, donation, or transfer must be made by an ordinance or resolution passed by a two-thirds vote of all the members of the council. (b) Except for property acquired by tax deed or property described in subsection (3), if the property is held in trust for a specific purpose, the sale or lease must be approved by a majority vote of the electors of the municipality voting at an election called for that purpose. The election must be held in conjunction with a regular or primary election. (3) If a city or town owns property containing a historically significant building or monument, the city or town may sell or give the property to nonprofit organizations or groups that agree to restore or preserve the property. The contract for the transfer of the property must contain a provision that: (a) requires the property to be preserved in its present or restored state upon any subsequent transfer; and (b) provides for the reversion of the property to the city or town for noncompliance with conditions attached to the transfer. (4) This section may not be construed to abrogate the power of the board of park commissioners to lease all lands owned by the city that were acquired for parks within the limitations prescribed by 7-16-4223. (5) A city or town may donate land or sell the land at a reduced price to a corporation for the purpose of constructing: (a) a multifamily housing development operated by the corporation for low-income housing; (b) single-family houses. Upon completion of a house, the corporation shall sell the property to a low-income person who meets the eligibility requirements of the corporation. Once the sale is completed, the property becomes subject to taxation. (c) improvements to real property or modifying, altering, or repairing improvements to real property that will enable the corporation, subject to the restrictions of Article X, section 6, of the Montana constitution, to pursue purposes specified in the articles of incorporation of the corporation, including the sale, lease, rental, or other use of the donated land and improvements. (6) Land that is transferred pursuant to subsection (5) must be used to permanently provide low-income housing. The transfer of the property may contain a reversionary clause to reflect this condition.

History: En. Subd. 62, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.61, R.C.M. 1935; amd. Sec. 1, Ch. 35, L. 1937; R.C.M. 1947, 11-964; amd. Sec. 14, Ch. 311, L. 1979; amd. Sec. 1, Ch. 305, L. 1993; amd. Sec. 38, Ch. 387, L. 1995; amd. Sec. 4, Ch. 202, L. 1999; amd. Sec. 7, Ch. 170, L. 2009.









CHAPTER 10. REGIONAL RESOURCE AUTHORITIES

Part 1. Creation -- Expansion -- Powers

7-10-101. Regional resource authorities -- purpose.

7-10-101. Regional resource authorities -- purpose. (1) Electors residing within the boundaries of a proposed regional resource authority may create or expand an authority by proceeding under the provisions of this chapter. (2) Regional resource authorities may be created to provide for collaboration and coordination in the conservation of water resources or in the management of water resources for agricultural and recreational uses.

History: En. Sec. 1, Ch. 351, L. 2009.



7-10-102. Authorization to create or expand regional resource authorities.

7-10-102. Authorization to create or expand regional resource authorities. (1) A petition requesting the establishment or expansion of a regional resource authority must be signed by at least 10% of the registered electors within the boundaries of the territory proposed to be organized into the authority or expansion and must be presented to the board of county commissioners of the county in which the proposed authority or expansion is located. (2) When the area to be included within the proposed authority or expansion lies in more than one county, the electors within the proposed area shall present a petition to the board of county commissioners in each county. Each petition must contain the signatures of at least 10% of the registered electors within the boundaries of the proposed authority or expansion that lies within that county. (3) The petition must include: (a) a legal description or map of the proposed authority or expansion boundaries. Boundaries must coincide with the boundaries of political subdivisions of the state to the greatest extent possible and may exclude incorporated cities or towns. (b) the proposed name of the authority; (c) a statement that there is a need in the interest of the public health, safety, and welfare for an authority to function or expand in the territory described in the petition; (d) a request that a referendum be held in the territories included within the proposed boundaries on the question of creating or expanding the authority; and (e) the structure of the governing body for the authority as provided in 7-10-110. (4) Land, water, projects, as defined in 7-10-201, or other resources within the exterior boundaries of an Indian reservation may not be included within the boundaries of a regional resource authority without the consent of the governing body of the tribe of the Indian reservation.

History: En. Sec. 2, Ch. 351, L. 2009.



7-10-103. Regional resource authority or expansion -- notice of petition -- hearing.

7-10-103. Regional resource authority or expansion -- notice of petition -- hearing. (1) The board of county commissioners shall publish the text of the petition described in 7-10-102, as provided in 7-1-2121, in each county in which the proposed regional resource authority or expansion lies and shall publish the date, time, and place that a public hearing on the petition will be held. (2) If the proposed authority or expansion lies within two or more counties, the provisions of this section apply to each county. (3) Upon concluding the hearing on the petition, the board of county commissioners shall determine whether the petition complies with the requirements of 7-10-102 and enter its determination into the minutes of a regularly scheduled meeting.

History: En. Sec. 3, Ch. 351, L. 2009.



7-10-104. Regional resource authority or expansion -- election required -- notice.

7-10-104. Regional resource authority or expansion -- election required -- notice. (1) Upon a determination that the petition complies with the provisions of 7-10-102, the board of county commissioners of each county in which the proposed regional resource authority or expansion lies shall give notice of an election to be held within the boundaries of the proposed authority or expansion for the purpose of determining whether a regional resource authority should be created or expanded. The election must be held in conjunction with a regular or primary election. (2) Notice of the election must be made as provided in 13-1-108 and must: (a) describe the purpose of the proposed authority or expansion; and (b) state the name of the proposed authority. (3) The election on the question of creating or expanding a regional resource authority must be conducted as provided by Title 13 with respect to general and school elections. (4) If the proposed authority or expansion lies in more than one county, the board of county commissioners whose county contains the largest percentage of the territory of the proposed authority or expansion shall administer the election and canvass the returns.

History: En. Sec. 4, Ch. 351, L. 2009.



7-10-105. Resolution creating or expanding regional resource authority upon favorable vote.

7-10-105. Resolution creating or expanding regional resource authority upon favorable vote. (1) If a majority of the votes cast within the proposed boundaries of the regional resource authority or expansion are in favor of creating or expanding the authority, the board of county commissioners in the county that administered the election shall, by resolution, declare the territory enclosed within the proposed boundaries or expansion duly organized as a regional resource authority. (2) Immediately following adoption of the resolution creating or expanding the regional resource authority, the board of county commissioners shall file a copy of the resolution with the secretary of state and the county clerk and recorder.

History: En. Sec. 5, Ch. 351, L. 2009.



7-10-106. Regional resource authority -- certificate of incorporation or expansion from secretary of state.

7-10-106. Regional resource authority -- certificate of incorporation or expansion from secretary of state. Within 10 days of receiving a copy of the resolution described in 7-10-105, the secretary of state shall issue a certificate stating that the regional resource authority has been established or expanded under the laws of the state of Montana. The secretary of state shall file a copy of the certificate with the clerk and recorder in each county in which the authority is located.

History: En. Sec. 6, Ch. 351, L. 2009.



7-10-107. through reserved.

7-10-107 through 7-10-109 reserved.



7-10-110. Governing body of regional resource authority.

7-10-110. Governing body of regional resource authority. (1) The initial members of the local governing body must be appointed by the county commissioners in the county where the election is administered pursuant to 7-10-104(4), based on the recommendations of the petitioners. (2) The commissioners shall appoint members of the governing body to staggered 2-year and 4-year terms. (3) The appointments under subsection (1) must be made within 30 days after the adoption of the resolution for creation provided for in 7-10-105. (4) Prior to the expiration of the initial appointments, the governing body shall divide itself into districts from which members are elected to succeeding terms.

History: En. Sec. 7, Ch. 351, L. 2009.



7-10-111. through reserved.

7-10-111 through 7-10-114 reserved.



7-10-115. Regional resource authority -- powers -- limits.

7-10-115. Regional resource authority -- powers -- limits. (1) A regional resource authority has power to: (a) sue and be sued; (b) purchase and hold lands within its limits; (c) make contracts and purchase and hold personal property that may be necessary to the exercise of its powers; (d) make orders for the disposition or use of its property that the interests of its inhabitants require; and (e) subject to 15-10-420, levy and collect taxes for public or governmental purposes, as described in 7-6-2527, under its exclusive jurisdiction unless prohibited by law; (f) impose fees or assessments for services provided; (g) pay debts and expenses; (h) solicit and accept bequests, donations, or grants of money, property, services, or other advantages and comply with any condition that is not contrary to the public interest; (i) execute documents necessary to receive money, property, services, or other advantages from the state government, the federal government, or any other source; (j) make grants and loans of money, property, and services for public purposes; (k) require the attendance of witnesses and production of documents relevant to matters being considered by the governing body; (l) hire, direct, and discharge employees and appoint and remove members of boards; (m) ratify any action of the regional resource authority or its officers or employees that could have been approved in advance; (n) acquire by eminent domain, as provided in Title 70, chapter 30, any interest in property for a public use authorized by law; (o) initiate a civil action to restrain or enjoin an action adverse to the regional resource authority; (p) enter private property, obtaining warrants when necessary, for the purpose of enforcing its authority that affects the general welfare and public safety; (q) conduct preparatory studies; (r) purchase insurance and establish self-insurance plans; (s) exercise powers not inconsistent with law necessary for effective administration of authorized services and functions; (t) enter into interlocal agreements or other agreements with the federal government or its agencies; and (u) issue bonds and notes for the purpose of funding projects as provided in part 2 of this chapter. (2) A regional resource authority may not: (a) authorize a tax on income or the sale of goods or services; (b) regulate private activity beyond its geographic limits; (c) impose a duty on another unit of local government, except that nothing in this limitation affects the right of a regional resource authority to enter into and enforce an agreement on interlocal cooperation; (d) exercise any judicial function, except as an incident to the exercise of an administrative power; or (e) exercise any power enumerated in 7-1-111.

History: En. Sec. 8, Ch. 351, L. 2009.






Part 2. Project -- Funding

7-10-201. Regional resource authority projects -- definition.

7-10-201. Regional resource authority projects -- definition. (1) A regional resource authority may: (a) construct, reconstruct, improve, or extend any project within the boundaries of the regional resource authority or partially within or partially outside of the boundaries, and acquire by gift, purchase, or the exercise of the right of eminent domain pursuant to Title 70, chapter 30, any project and land or rights in land or water rights in connection with the project; (b) operate and maintain any project and furnish the service, facilities, and commodities of the project for its own use and for the use of public and private consumers within or outside of the boundaries of the regional resource authority; and (c) prescribe and collect rates, fees, and charges for the services, facilities, and commodities furnished by the project. (2) The project may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended and bonds may be issued under this part for those purposes. (3) As used in this part, "project" means one or a combination of water systems, together with all parts of the systems and appurtenances to the systems, including but not limited to supply and distribution systems, reservoirs, dams, and treatment and disposal works.

History: En. Sec. 9, Ch. 351, L. 2009.



7-10-202. Role of state agencies.

7-10-202. Role of state agencies. A regional resource authority acting pursuant to this part is not required to obtain any certificate of convenience or necessity, franchise, license, permit, or other authorization from any bureau, board, commission, or other instrumentality of the state in order to acquire, construct, purchase, reconstruct, improve, better, extend, maintain, and operate a project. The supervisory powers and duties of the department of environmental quality apply to projects under this part, and the functions of the department of natural resources and conservation and the water court apply to water rights associated with projects.

History: En. Sec. 10, Ch. 351, L. 2009.



7-10-203. and reserved.

7-10-203 through 7-10-204 reserved.



7-10-205. Authority to issue revenue bonds.

7-10-205. Authority to issue revenue bonds. A regional resource authority may: (1) issue its bonds to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of any project; (2) pledge to the punctual payment of the bonds issued under this part and interest on the bonds an amount of the revenue of the project or of any part of the project sufficient to pay the bonds and interest as the bonds and interest become due and create and maintain reasonable reserves for the payments.

History: En. Sec. 11, Ch. 351, L. 2009.



7-10-206. Determination of cost.

7-10-206. Determination of cost. The governing body of a regional resource authority, in determining the cost for purposes of 7-10-205, may include: (1) all costs and estimated costs of the issuance of revenue bonds, including a permissible underwriter's discount, if any; (2) all engineering, inspection, fiscal, and legal expenses; and (3) interest estimated to accrue during the construction period and for 6 months after construction on money borrowed or on money that it is estimated will be borrowed pursuant to this part.

History: En. Sec. 12, Ch. 351, L. 2009.



7-10-207. Nature of revenue bonds.

7-10-207. Nature of revenue bonds. (1) The holder or holders of any bonds issued under this part does not have the right to compel any exercise of taxing power of the regional resource authority to pay the revenue bonds or the interest on the bonds. (2) Each bond issued under this part must recite in substance that: (a) the bond, including interest on the bond, is payable from the revenue pledged to the payment of the bond; and (b) the bond does not constitute a debt of the regional resource authority within the meaning of any constitutional or statutory limitation or provision.

History: En. Sec. 13, Ch. 351, L. 2009.



7-10-208. Projects to be self-supporting.

7-10-208. Projects to be self-supporting. (1) A regional resource authority issuing bonds pursuant to this part shall prescribe and collect reasonable rates, fees, or charges for the services, facilities, and commodities of the project and shall revise the rates, fees, or charges from time to time whenever necessary so that the project is and remains self-supporting. The property taxes specifically authorized to be levied for the general purpose served by the project constitute revenue of the project and may not result in a project being considered not self-supporting. (2) The rates, fees, or charges prescribed, along with any appropriated property tax collections, must produce revenue at least sufficient to: (a) pay when due all bonds and interest on the bonds for the payment of which the revenue has been pledged, charged, or otherwise encumbered, including reserves for the bonds; and (b) provide for all expenses of operation and maintenance of the project, including reserves.

History: En. Sec. 14, Ch. 351, L. 2009.



7-10-209. Use of revenue from project.

7-10-209. Use of revenue from project. (1) A regional resource authority issuing bonds pursuant to this part for the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of any project has the right to appropriate, apply, or expend the revenue of the project for the following purposes: (a) to pay when due all bonds and interest on the bonds for the payment of which the revenue is or has been pledged, charged, or otherwise encumbered, including reserves; (b) to provide for all expenses of operation and maintenance of the project, including reserves; and (c) to provide a reserve for improvements or enhancements to the project. (2) Unless and until adequate provision has been made for the purposes of subsection (1), a regional resource authority may not transfer the revenue of the project to its general fund.

History: En. Sec. 15, Ch. 351, L. 2009.



7-10-210. through reserved.

7-10-210 through 7-10-214 reserved.



7-10-215. Covenants in resolution authorizing issuance of bonds.

7-10-215. Covenants in resolution authorizing issuance of bonds. Any resolution or resolutions authorizing the issuance of bonds under this part may contain covenants as to: (1) the purpose or purposes to which the proceeds of sale of the bonds may be applied and the disposition of the proceeds; (2) the use and disposition of the revenue of the project for which the bonds are to be issued, including the creation and maintenance of reserves and including the pledge or appropriation of all or a portion of the property tax revenue referred to in 7-10-115; (3) the transfer from the general fund of the regional resource authority to the account or accounts of the project of an amount equal to the cost of furnishing the regional resource authority or any of its departments or boards with the services, facilities, or commodities of the project; (4) the issuance of other or additional bonds payable from the revenue of the project; (5) the operation and maintenance of the project; (6) the insurance to be carried on the project and the use and disposition of insurance money; (7) books of account and the inspection and audit of the books; and (8) the terms and conditions upon which the holders or trustees of the bonds or any proportion of the bonds are entitled to the appointment of a receiver by the district court having jurisdiction. The receiver may: (a) enter and take possession of the project; (b) operate and maintain the project; (c) prescribe rates, fees, or charges, subject to the approval of the public service commission; and (d) collect, receive, and apply all revenue arising from the project.

History: En. Sec. 16, Ch. 351, L. 2009.



7-10-216. Remedies.

7-10-216. Remedies. The provisions of this part and any resolution or resolutions are enforceable by any bondholder in any court of competent jurisdiction by mandamus or other appropriate suit, action, or proceeding.

History: En. Sec. 17, Ch. 351, L. 2009.



7-10-217. Presumption of validity of bonds.

7-10-217. Presumption of validity of bonds. (1) Bonds bearing the signatures of the officers of the regional resource authority in office on the date of the signing of the bonds are valid and binding obligations, notwithstanding that before the delivery of the bonds and payment for the bonds, any or all the persons whose signatures appear on the bonds have ceased to be officers of the regional resource authority issuing the bonds. (2) The validity of the bonds is not dependent on or affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the project for which the bonds are issued. (3) The resolution authorizing the bonds may provide that the bonds must contain a recital that they are issued pursuant to this part. The recital is conclusive evidence of the validity of the bonds and of the regularity of their issuance.

History: En. Sec. 18, Ch. 351, L. 2009.



7-10-218. Liens arising from bonds.

7-10-218. Liens arising from bonds. The resolution or resolutions authorizing the bonds must specify and define the revenue or portion of the revenue that is appropriated and pledged for the security and payment of the bond principal and interest and the relative security of liens on the revenue in favor of bonds of one or more series or issues, whether issued concurrently or at different times.

History: En. Sec. 19, Ch. 351, L. 2009.



7-10-219. Details relating to revenue bonds.

7-10-219. Details relating to revenue bonds. (1) Bonds authorized to be issued under this part: (a) must bear interest at a rate or rates not exceeding the limitation of 17-5-102; (b) may be issued in one or more series; (c) may bear a date or dates; (d) may mature at a time or times not exceeding 40 years from their respective dates of issue; (e) may be payable in a place or places; (f) may carry registration privileges; (g) may be subject to terms of redemption; (h) may be executed; (i) may contain terms, covenants, and conditions; and (j) may be in coupon or registered form, as provided by the initial resolution or subsequent resolutions. (2) The regional resource authority may fix the minimum price for the bonds in an amount less than the principal amount of the bonds but not less than 97% of the principal amount if it determines that a sale at that price is in the best interests of the project.

History: En. Sec. 20, Ch. 351, L. 2009.



7-10-220. Sale of bonds.

7-10-220. Sale of bonds. (1) Bonds authorized to be issued under this part may be sold at a public or private sale as determined by the governing body of the regional resource authority pursuant to 17-5-107 at a price not less than that prescribed by the governing body of the regional resource authority, plus interest to the date of delivery of the bonds. (2) Unless sold at a private sale, the bonds must be sold at public sale after notice of the sale.

History: En. Sec. 21, Ch. 351, L. 2009; amd. Sec. 14, Ch. 253, L. 2011.



7-10-221. Notice of sale of bonds.

7-10-221. Notice of sale of bonds. The notice of sale of bonds required by 7-10-220(2) for bonds sold publicly must be published once at least 5 days prior to the sale in a newspaper of general circulation in the state, and the regional resource authority may publish the notice or summary of the notice in a financial newspaper published in the city of New York, Chicago, or San Francisco.

History: En. Sec. 22, Ch. 351, L. 2009; amd. Sec. 15, Ch. 253, L. 2011.



7-10-222. Interim receipts or certificates.

7-10-222. Interim receipts or certificates. Pending the preparation of the definitive bonds, interim receipts or certificates, in a form and with provisions that the governing body of the regional resource authority may determine, may be issued to the purchaser or purchasers of bonds sold pursuant to this part. The bonds and interim receipts or certificates are fully negotiable, as provided by Title 30, chapter 8.

History: En. Sec. 23, Ch. 351, L. 2009.









CHAPTER 11. GENERAL PROVISIONS RELATED TO SERVICES

Part 1. Interlocal Agreements

7-11-101. Short title.

7-11-101. Short title. This part shall be known and cited as the "Interlocal Cooperation Act".

History: En. Sec. 2, Ch. 82, L. 1967; R.C.M. 1947, 16-4902.



7-11-102. Purpose.

7-11-102. Purpose. It is the purpose of this part to permit local governmental units to make the most efficient use of their powers by enabling them to cooperate with other local governmental units on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population, and other factors influencing the needs and development of local communities.

History: En. Sec. 1, Ch. 82, L. 1967; R.C.M. 1947, 16-4901.



7-11-103. Definition.

7-11-103. Definition. For the purposes of this part, the term "public agency" shall mean any political subdivision, including municipalities, counties, school districts, and any agency or department of the state of Montana.

History: En. Sec. 3, Ch. 82, L. 1967; R.C.M. 1947, 16-4903.



7-11-104. Authorization to create interlocal agreements -- issuance of bonds for joint construction -- hiring of teacher, specialist, or superintendent.

7-11-104. Authorization to create interlocal agreements -- issuance of bonds for joint construction -- hiring of teacher, specialist, or superintendent. One or more public agencies may contract with any one or more other public agencies to perform any administrative service, activity, or undertaking or to participate in the provision or maintenance of any public infrastructure facility, project, or service, including the issuance of bonds for the joint construction of a facility under 20-9-404, the hiring of a teacher or specialist under 20-4-201 or a superintendent under 20-4-401, or the hiring of or contracting with any other professional person licensed under Title 37, that any of the public agencies entering into the contract is authorized by law to perform. The contract must be authorized and approved by the governing body of each party to the contract. The contract must outline fully the purposes, powers, rights, obligations, and responsibilities of the contracting parties.

History: En. Sec. 4, Ch. 82, L. 1967; R.C.M. 1947, 16-4904(part); amd. Sec. 1, Ch. 397, L. 1997; amd. Sec. 2, Ch. 86, L. 1999; amd. Sec. 1, Ch. 318, L. 2001.



7-11-105. Detailed contents of interlocal agreements.

7-11-105. Detailed contents of interlocal agreements. The contract authorized by 7-11-104 must specify the following: (1) its duration; (2) the precise organization, composition, and nature of any separate legal entity created by the contract; (3) the purpose or purposes of the interlocal contract; (4) the manner of financing the joint or cooperative undertaking and establishing and maintaining a budget for the undertaking; (5) the permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and, if applicable, for disposing of property upon a partial or complete termination; (6) provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking, including representation of the contracting parties on the joint board; (7) if applicable, the manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking; (8) the contracting party responsible for reports and payment of retirement system contributions pursuant to 19-2-506; (9) if applicable, the manner of sharing the employment of a teacher or specialist under 20-4-201, a superintendent under 20-4-401, or a professional person licensed under Title 37; and (10) any other necessary and proper matters.

History: En. Sec. 4, Ch. 82, L. 1967; R.C.M. 1947, 16-4904(1) thru (8); amd. Sec. 3, Ch. 99, L. 2001; amd. Sec. 2, Ch. 318, L. 2001.



7-11-106. Repealed.

7-11-106. Repealed. Sec. 2, Ch. 83, L. 1991.

History: En. Sec. 4, Ch. 82, L. 1967; R.C.M. 1947, 16-4904(9).



7-11-107. Filing of interlocal agreement.

7-11-107. Filing of interlocal agreement. The interlocal contract made pursuant to this part must be filed with: (1) the county clerk and recorder of the county or counties where the political agencies are situated; and (2) the secretary of state.

History: En. Sec. 4, Ch. 82, L. 1967; R.C.M. 1947, 16-4904(10); amd. Sec. 1, Ch. 83, L. 1991.



7-11-108. Authorization to appropriate funds for purpose of interlocal agreement.

7-11-108. Authorization to appropriate funds for purpose of interlocal agreement. Any public agency entering into an interlocal contract pursuant to this part may appropriate funds for and may sell, lease, or otherwise give or supply to the administrative board created for the purpose of performance of said contract and may provide such personnel or services therefor as may be within its legal power to furnish.

History: En. Sec. 4, Ch. 82, L. 1967; R.C.M. 1947, 16-4904(11).






Part 2. Interlocal Cooperation Commission

7-11-201. Statement of policy.

7-11-201. Statement of policy. It is hereby declared to be the public policy of Montana to provide for the residents of the state the means of improving their local governments so that essential services can be provided more effectively and economically. The growth of urban population, the necessity to maintain local governmental services in areas of increasing population on one hand and in areas of decreasing population on the other, and the movement of people into suburban areas have created varied problems in the provision of public services and facilities which often cannot be met adequately by individual units of local government.

History: En. Sec. 1, Ch. 129, L. 1969; R.C.M. 1947, 11-4401(1).



7-11-202. Purpose.

7-11-202. Purpose. It is the purpose of this part to provide a method whereby the residents of local areas in Montana may propose local solutions to the common problems referred to in 7-11-201 in order that proper growth and development of the state may be assured and the health and welfare of the people therein secured.

History: En. Sec. 1, Ch. 129, L. 1969; R.C.M. 1947, 11-4401(2).



7-11-203. Definitions.

7-11-203. Definitions. As used in this part, the following definitions apply: (1) "Commission" means an interlocal cooperation commission established pursuant to 7-11-204. (2) "Principal city" means the city having the largest population in the county under consideration according to the latest federal decennial census. (3) "Unit of local government" means a county, city, or town.

History: En. Sec. 2, Ch. 129, L. 1969; R.C.M. 1947, 11-4402.



7-11-204. Authorization for establishment of interlocal cooperation commissions.

7-11-204. Authorization for establishment of interlocal cooperation commissions. An interlocal cooperation commission may be established in either of two ways: (1) A joint resolution providing for the establishment of an interlocal cooperation commission may be adopted by a separate vote of a majority of the governing bodies of the county, cities, and towns having any jurisdiction in the county under consideration. A certified copy of the resolution or certified copies of the concurring resolutions must be transmitted to the clerk and recorder of the county, and an interlocal cooperation commission must be considered to be authorized. (2) (a) A petition requesting the establishment of an interlocal cooperation commission must be signed by at least 10% of the qualified voters within the county registered for the preceding general election and must be filed with the clerk and recorder of the county. (b) Upon receipt of a petition, the clerk and recorder shall examine the source and certify to the sufficiency of the signatures. Within 30 days following receipt of the petition, the clerk and recorder shall transmit the petition to the board of county commissioners and to the governing bodies of all cities and towns having any jurisdiction in the county, together with the clerk and recorder's certificate as to the sufficiency of the petition, and an interlocal cooperation commission must be considered to be authorized.

History: En. Sec. 3, Ch. 129, L. 1969; R.C.M. 1947, 11-4403(part); amd. Sec. 521, Ch. 61, L. 2007.



7-11-205. Limitation on number of interlocal cooperation commissions.

7-11-205. Limitation on number of interlocal cooperation commissions. Only one commission may be established in a county at any one time.

History: En. Sec. 3, Ch. 129, L. 1969; R.C.M. 1947, 11-4403(part).



7-11-206. Term of commission.

7-11-206. Term of commission. All commissions shall terminate 5 years from the date of their establishment. However, a commission, upon completion of its duties, may terminate earlier by a vote (favorable to such earlier termination) of three-fourths of the members.

History: En. Sec. 16, Ch. 129, L. 1969; amd. Sec. 2, Ch. 70, L. 1971; R.C.M. 1947, 11-4416.



7-11-207. Composition of commission.

7-11-207. Composition of commission. An interlocal cooperation commission established pursuant to this part consists of members to be selected as follows: (1) four members selected by the county commissioners; (2) four members appointed by the mayor of the principal city and confirmed by the governing body of the city; (3) one member appointed by the mayor of each of the other cities and towns in the county and confirmed by the governing body of the city or town; (4) one member, who must be presiding officer of the interlocal cooperation commission, selected by the other members of the commission at their initial meeting.

History: En. Sec. 4, Ch. 129, L. 1969; R.C.M. 1947, 11-4404(1); amd. Sec. 522, Ch. 61, L. 2007.



7-11-208. Qualifications of members of commission.

7-11-208. Qualifications of members of commission. (1) Each member shall reside, at the time of appointment, within the county if selected by the board of county commissioners or within the city or town by which appointed. (2) A member may not be an official or employee of any unit of local government.

History: En. Sec. 4, Ch. 129, L. 1969; R.C.M. 1947, 11-4404(2), (3); amd. Sec. 523, Ch. 61, L. 2007.



7-11-209. Time of appointment.

7-11-209. Time of appointment. The members of the interlocal cooperation commission shall be appointed within 60 days after the commission is authorized.

History: En. Sec. 5, Ch. 129, L. 1969; R.C.M. 1947, 11-4405.



7-11-210. Vacancies.

7-11-210. Vacancies. In case of a vacancy for any cause, a new member must be appointed in the same manner as the member being replaced.

History: En. Sec. 7, Ch. 129, L. 1969; R.C.M. 1947, 11-4407(1); amd. Sec. 524, Ch. 61, L. 2007.



7-11-211. Compensation for members of commission.

7-11-211. Compensation for members of commission. Members of a commission shall receive no compensation but shall receive actual and necessary travel and other expenses incurred in the performance of official duties.

History: En. Sec. 7, Ch. 129, L. 1969; R.C.M. 1947, 11-4407(2).



7-11-212. Organization of commission -- meetings.

7-11-212. Organization of commission -- meetings. (1) Not later than 80 days after the commission is authorized, the members of the commission shall meet and organize at a time that must be set by the board of county commissioners. (2) At the first meeting of the commission, one of the members appointed by the board of county commissioners must be designated by that body to serve as temporary presiding officer. As its first official act, the commission shall select a presiding officer from outside its own membership. (3) Further meetings of the commission must be held upon a call of the presiding officer, the vice presiding officer in the absence or inability of the presiding officer, or a majority of the members of the commission.

History: En. Sec. 6, Ch. 129, L. 1969; R.C.M. 1947, 11-4406; amd. Sec. 525, Ch. 61, L. 2007.



7-11-213. Conduct of business.

7-11-213. Conduct of business. (1) All meetings of the commission shall be open to the public. (2) A majority of the members of the commission shall constitute a quorum for the transaction of business. (3) Each member shall have one vote. A favorable vote by a majority of the entire commission shall be necessary for any action permitted by 7-11-230, but other actions may be by a majority of those present and voting. (4) Each commission may adopt such other rules for its proceedings as it deems desirable.

History: En. Sec. 7, Ch. 129, L. 1969; R.C.M. 1947, 11-4407(3) thru (5).



7-11-214. through reserved.

7-11-214 through 7-11-220 reserved.



7-11-221. Powers and duties of commission.

7-11-221. Powers and duties of commission. A commission shall have the following powers and duties: (1) to contract and cooperate with other public or private agencies, as it considers necessary for the rendition and affording of such services, facilities, studies, and reports to the commission as will best assist it to carry out the purposes for which the commission was established; (2) to consult and retain such experts and to employ such executive, clerical, and other staff as, in the commission's judgment, may be necessary; (3) to accept and expend money from any public or private source, including the federal government; (4) to do any and all other things as are consistent with and reasonably required to perform its functions under this part.

History: En. Sec. 14, Ch. 129, L. 1969; R.C.M. 1947, 11-4414(part).



7-11-222. Management of commission finances.

7-11-222. Management of commission finances. All money received by the commission shall be deposited with the county treasurer in the county. The county treasurer is authorized to disburse funds of the commission on its order.

History: En. Sec. 14, Ch. 129, L. 1969; R.C.M. 1947, 11-4414(part).



7-11-223. Authorization to make appropriations for commission.

7-11-223. Authorization to make appropriations for commission. The units of local government within the county under consideration and the county may appropriate funds for the necessary expenses of the commission.

History: En. Sec. 15, Ch. 129, L. 1969; R.C.M. 1947, 11-4415.



7-11-224. Preparation of comprehensive program.

7-11-224. Preparation of comprehensive program. (1) The commission shall prepare a comprehensive program for the furnishing of local governmental services, on both countywide and urban area bases, as it deems desirable. (2) Within 3 years after the date of its organization, the commission shall complete the preparation of its proposals for the provision of both urban area services and countywide services and shall provide for adequate publication and explanation of its program.

History: (1)En. Sec. 9, Ch. 129, L. 1969; Sec. 11-4409, R.C.M. 1947; (2)En. Sec. 12, Ch. 129, L. 1969; amd. Sec. 1, Ch. 70, L. 1971; Sec. 11-4412, R.C.M. 1947; R.C.M. 1947, 11-4409, 11-4412(part).



7-11-225. Considerations in preparation of proposals.

7-11-225. Considerations in preparation of proposals. (1) A commission shall consider the various areas included within the county, including areas incorporated as municipalities, unincorporated areas essentially urban in nature, unincorporated areas with both urban and rural characteristics, and predominantly rural areas. (2) In the formation of its proposals, which can include arrangements for countywide governmental services and urban area services in both incorporated and unincorporated areas, a commission shall study and take into consideration: (a) the existing land use within the county, including the location of highways and natural geographic barriers to and routes for transportation, making use wherever possible of comprehensive land use plans prepared for the area by organized planning boards or other reliable surveys; (b) the need for organized local governmental services, the present cost and adequacy of local governmental services and controls in the area, probable future needs for such services and controls, and the probable effect of alternative courses of action on the cost and adequacy of services and controls in the areas concerned and in adjacent areas; (c) population density, distribution, and growth; per capita assessed valuation; and the likelihood of significant growth in the areas concerned and in adjacent incorporated and unincorporated areas; (d) the boundaries of existing units of local government; (e) maintenance of citizen access to, control of, and participation in local government; (f) such other matters as might affect provision of local governmental services on an equitable basis and provide more efficient and economical administration thereof.

History: En. Sec. 8, Ch. 129, L. 1969; R.C.M. 1947, 11-4408.



7-11-226. Consideration of property and debts.

7-11-226. Consideration of property and debts. The commission shall: (1) determine the value and amount of all property used in performing any local governmental service and all bonded and other indebtedness of units of local government attributable to the acquisition of such property and affected by its comprehensive program for both urban area services and countywide services; and (2) determine and provide in its proposed program for assumption or equitable adjustment of such property and debts of each unit of local government affected.

History: En. Sec. 11, Ch. 129, L. 1969; R.C.M. 1947, 11-4411.



7-11-227. Furnishing of information to commission.

7-11-227. Furnishing of information to commission. Upon request of the presiding officer of the commission, all state agencies, all counties and other units of local government, and the officers and employees of those entities shall furnish the commission with information that may be necessary for carrying out its functions and that may be available to or procurable by the agencies or units of government.

History: En. Sec. 14, Ch. 129, L. 1969; R.C.M. 1947, 11-4414(part); amd. Sec. 526, Ch. 61, L. 2007.



7-11-228. Public hearings on proposed program -- notice.

7-11-228. Public hearings on proposed program -- notice. Notice of hearings shall be published as provided in 7-1-2121.

History: En. Sec. 12, Ch. 129, L. 1969; amd. Sec. 1, Ch. 70, L. 1971; R.C.M. 1947, 11-4412(part); amd. Sec. 15, Ch. 349, L. 1985.



7-11-229. Recommendations to implement program.

7-11-229. Recommendations to implement program. In preparing its comprehensive program for furnishing local governmental services, a commission may recommend one or more of the following courses of action: (1) performance of one or more services by any existing unit of local government; (2) consolidation of specified services by transfer of functions between local units of government, by creation of joint administrative agencies, or by contractual agreements; (3) consolidation of any existing special service district with one or more other special service districts to perform all of the services provided by any of them; (4) creation of a new special service district to perform one or more services, with provision for the dissolution of any existing special service districts performing like service or services within the proposed boundaries of such new district; (5) annexation of unincorporated territory to any existing city or town; (6) consolidation of any existing cities and towns with any other existing cities and towns; (7) consolidation of any cities and towns with the county in which they lie; (8) creation of a permanent council of governments consisting of members of the governing bodies of the units of local government within and including the county concerned; (9) creation of a unified government for the entire county, vested with: (a) any and all powers which cities are or may hereafter be authorized or required to exercise under the constitution and general laws of Montana; and (b) any and all powers which counties are or may hereafter be authorized or required to exercise under the constitution and general laws of Montana; (10) any other change it considers desirable involving creation, dissolution, or consolidation of units of local government in the county under consideration or involving alteration of their boundaries, powers, and responsibilities, consistent with provisions of the constitution of Montana.

History: En. Sec. 10, Ch. 129, L. 1969; R.C.M. 1947, 11-4410.



7-11-230. Procedure for making recommendations.

7-11-230. Procedure for making recommendations. After public hearing, the commission shall submit proposals contained in its comprehensive program for action as follows: (1) If the comprehensive plan of the commission includes the creation of or any change, alteration, consolidation, dissolution, or annexation with respect to any unit of local government or special district a procedure for which is provided by law upon petition by the people and an election, the commission shall make public its proposal or proposals to the people in the area or areas affected. (2) If the comprehensive plan includes the consolidation or transfer of the administrative and financial responsibilities for services between or among municipalities and counties, the commission shall make public its recommendation to the electorate of the local governments for referenda as provided for in 7-11-302. (3) If the comprehensive plan includes any change, alteration, interlocal agreement, consolidation, dissolution, or annexation with respect to any unit of local government or special district which can be carried into effect under existing law by action of the governing bodies of the units affected, the commission shall recommend the necessary action to the governing body or bodies of the units of government concerned. (4) If the comprehensive plan includes the creation of or any change, alteration, consolidation, dissolution, or annexation with respect to any unit of local government or special district which necessitates enabling legislation or amendments to the general laws or constitution of Montana, the commission shall make such recommendation or recommendations to the ensuing legislature.

History: En. Sec. 13, Ch. 129, L. 1969; R.C.M. 1947, 11-4413; amd. Sec. 11, Ch. 314, L. 1981.






Part 3. Consolidation and Transfer of Services

7-11-301. Purpose.

7-11-301. Purpose. (1) The purpose of this part is to provide procedures for the electors of local governments to consolidate or transfer the administrative and financial responsibility for services between or among municipalities and counties. (2) Nothing in this part is to be construed as in any way affecting the authority of local governments to enter into interlocal agreements or contracts as provided by law.

History: En. Sec. 1, Ch. 314, L. 1981.



7-11-302. Consolidation and transfer of services.

7-11-302. Consolidation and transfer of services. (1) A consolidation or transfer of services between or among municipalities may be proposed by a petition of the electors or on a recommendation of an interlocal cooperation commission as provided in 7-11-230. (2) A petition or recommendation may propose to consolidate or transfer the administrative or financial responsibility or any administrative service, activity, or undertaking that any of the local governments included in the proposed consolidation or transfer are authorized by law to perform. (3) Notwithstanding the requirements of 7-32-101, a petition or recommendation may propose to consolidate or transfer any law enforcement administrative service, activity, or undertaking between or among local governments.

History: En. Sec. 2, Ch. 314, L. 1981.



7-11-303. Petition for consolidation or transfer of services.

7-11-303. Petition for consolidation or transfer of services. (1) A petition or recommendation for the consolidation or transfer of the administrative and financial responsibility for services between or among local governments may be presented to the governing bodies of the local governments affected by the consolidation or transfer. (2) A petition must be signed by at least 15% of the electors registered at the last general election of the local governments affected by the proposed consolidation or transfer. (3) Whenever the consolidation or transfer of a service between a county and municipality is proposed by petition, the petition must be signed by at least 15% of the electors residing in each municipality included in the service consolidation or transfer and 15% of the electors residing in the remainder of the county. (4) Upon determination of the sufficiency of the petition or upon receipt of a recommendation of the interlocal cooperation commission, the governing body of each of the local governments affected by the proposed consolidation or transfer shall call an election on the transfer or consolidation as provided in 7-11-307.

History: En. Sec. 3, Ch. 314, L. 1981.



7-11-304. Service plan.

7-11-304. Service plan. (1) The petitioners or the interlocal cooperation commission shall prepare a service plan governing the service or activity proposed to be transferred or consolidated. (2) The plan shall provide: (a) the nature of service or function to be consolidated or transferred; (b) the effective date of the proposed consolidation or transfer; (c) the responsibility for administration of the service to be consolidated or transferred, including the succession of the performance of duties currently performed by an elected officer if the elective status of an office is affected; (d) the manner in which affected employees currently engaged in the performance of the function will be transferred, reassigned, or otherwise treated; (e) the manner in which real property, facilities, equipment, or other personal property required in the exercise of the function are to be transferred, sold, or otherwise disposed of; (f) the method of financing, establishing, and maintaining a budget for the service; and (g) other legal, financial, and administrative arrangements necessary to effect the transfer in an orderly and equitable manner. (3) The service plan may include provisions for an administrator or joint board responsible for administering any joint or cooperative undertaking. (4) The service plan shall be attached to the petition or to the interlocal cooperation commission's recommendation when it is submitted to the governing bodies affected by the service consolidation or transfer.

History: En. Sec. 4, Ch. 314, L. 1981.



7-11-305. Availability of petition or recommendation and service plan.

7-11-305. Availability of petition or recommendation and service plan. (1) Sufficient copies of the petition or recommendation of the interlocal cooperation commission proposing a service consolidation or transfer and the service plan must be made available to the public for inspection at convenient locations and at reasonable hours to provide all interested persons an opportunity to review the recommendations and documents. The copies must be available no later than 30 days prior to an election on the proposal if an election is to be held. If the election is held, it must be held in conjunction with a regular or primary election. (2) Each local government affected by the proposal may distribute copies of the service plan to its residents.

History: En. Sec. 5, Ch. 314, L. 1981; amd. Sec. 39, Ch. 387, L. 1995.



7-11-306. Publication of summary and comparison.

7-11-306. Publication of summary and comparison. (1) A summary of the recommendations contained in a petition or recommendation and the service plan proposing the consolidation or transfer of a service or activity must be published at least twice in a newspaper of general circulation in each local government affected by the proposal. The publication must be made during the 2 weeks preceding the election. (2) The summary must contain a description of the recommendations, a comparison of the existing and proposed methods of service delivery, and a list of locations where the full proposal may be seen or obtained. (3) The cost of publication required by this section shall be shared by the affected local governments.

History: En. Sec. 6, Ch. 314, L. 1981.



7-11-307. Election on service consolidation or transfer.

7-11-307. Election on service consolidation or transfer. (1) The governing bodies of each local government affected by a proposed service consolidation or transfer shall jointly call a special election on the question of service consolidation or transfer, to be held in conjunction with a regular or primary election. The county election administrator shall prepare and print notices of the special election. (2) The cost of the election must be shared by the affected local governments in proportionate shares as agreed to by the governing bodies of the local governments.

History: En. Sec. 7, Ch. 314, L. 1981; amd. Sec. 17, Ch. 250, L. 1985; amd. Sec. 40, Ch. 387, L. 1995.



7-11-308. General ballot requirements.

7-11-308. General ballot requirements. (1) The question of adopting a service consolidation or transfer shall be submitted to the electors of the local governments affected by the proposal in substantially the following form: Shall the plan for (consolidation or transfer) of (insert name of service or function) services proposed in the (petition or recommendation of the interlocal cooperation commission) and service plan to the (insert the names of local government units) be adopted? [] YES. [] NO. (2) If the question of adopting a service consolidation or transfer alters the elective status of any elected county official, it shall be submitted to the electors of the local governments affected by the proposal in substantially the following form: [] For adoption of (consolidation or transfer) of (insert name of service or function) proposed in the (petition or recommendation of the interlocal cooperation commission) and service plan to the (insert names of local government units) in which the office of (insert name of county office) is (insert description of changes in elective status). [] For existing service delivery arrangements. (3) In any election involving the question of service consolidation or transfer, an affirmative vote of a simple majority of those voting on the question is required for adoption. (4) If the electors disapprove the proposed service consolidation or transfer, each local government retains its existing service delivery method until changed or modified as provided by law. (5) Except for nonsubstantive adjustments required to insure efficient and effective operations, a service consolidation or transfer effected by the procedures contained in this part may be amended or otherwise changed only in the same manner as required for its adoption.

History: En. Sec. 8, Ch. 314, L. 1981.



7-11-309. Effect of adoption of service consolidation or transfer.

7-11-309. Effect of adoption of service consolidation or transfer. The adoption of a service consolidation or transfer does not affect the validity of any bond, debt, contract, collective bargaining agreement, obligation, or cause of action accrued or established by any affected local government prior to the consolidation or transfer.

History: En. Sec. 9, Ch. 314, L. 1981.



7-11-310. Judicial review.

7-11-310. Judicial review. (1) Judicial review to determine the validity of the procedures used in adopting any service consolidation or transfer may be initiated by petition in district court of 10 or more registered electors of each local government affected by the consolidation or transfer brought within 60 days after the election adopting the service consolidation or transfer. If no petition is filed within that period, compliance with all the procedures required by 7-11-303 through 7-11-310 and the validity of the manner in which the service consolidation or transfer was approved is conclusively presumed. (2) It is presumed that proper procedure was followed and all procedural requirements were met. The adoption of a service consolidation or transfer may not be considered invalid because of any procedural error or omission unless it is shown that the error or omission materially and substantially affected its adoption.

History: En. Sec. 10, Ch. 314, L. 1981.






Part 10. Special Districts -- Creation and Governance

7-11-1001. Purpose.

7-11-1001. Purpose. The purpose of this part is to allow for the creation and governance of special districts.

History: En. Sec. 1, Ch. 286, L. 2009.



7-11-1002. Definitions.

7-11-1002. Definitions. As used in this part, the following definitions apply: (1) "Governing body" means the legislative authority of a local government. (2) "Local government" means a city, town, county, or consolidated city-county government or any combination of these acting jointly. (3) (a) "Special district" means a unit of local government that is authorized by law to perform a single function or a limited number of functions. (b) The term includes but is not limited to cemetery districts, museum districts, park districts, fair districts, solid waste districts, local improvement districts, mosquito control districts, multijurisdictional districts, road districts, rodent control districts, television districts, and districts created for any public or governmental purpose not specifically prohibited by law. The term also includes any district or other entity formed to perform a single or limited number of functions by interlocal agreement. (c) The term does not include business improvement districts, cattle protective districts, conservancy districts, conservation districts, water and sewer districts, planning and zoning districts, drainage districts, grazing districts, hospital districts, irrigation districts, library districts, livestock protective committees, parking districts, resort area districts, rural improvement districts, special improvement districts, lighting districts, rural fire districts, street maintenance districts, tax increment financing districts, urban transportation districts, water conservation and flood control projects, and weed management districts.

History: En. Sec. 2, Ch. 286, L. 2009.



7-11-1003. Authorization to create special districts.

7-11-1003. Authorization to create special districts. (1) Whenever the public convenience and necessity may require: (a) the governing body may: (i) create a special district by resolution; or (ii) order a referendum on the creation of a special district to serve the inhabitants of the special district as provided in 7-11-1011; or (b) petitioners may initiate the creation of a special district to serve inhabitants of the special district as provided in subsection (2). (2) (a) (i) Upon receipt of a petition to institute the creation of a special district that is signed by at least 25% of the registered voters or by the owners of at least 25% of the real property within the boundary of the proposed special district and that is submitted to the clerk of the governing body, the governing body shall order a referendum on the creation of the special district pursuant to 7-11-1011. (ii) Upon receipt of a petition to institute the creation of a special district that is signed by more than 50% of the registered voters or by the owners of more than 50% of the real property within the boundary of the proposed special district, the governing body shall conduct a public hearing pursuant to 7-11-1007. Following the hearing and if insufficient protests are made as provided in 7-11-1008, the governing body shall order the creation of the special district in accordance with 7-11-1013. (b) If a proposed special district would be financed by a mill levy, a petition to institute the creation of the special district must be signed by at least 40% of the registered voters or at least 40% of the property taxpayers within the boundary of the proposed district. (c) The form of the petition may be prescribed by the governing body, and the clerk of the governing body shall verify the signatures on the petition. (d) Subject to subsection (2)(c), the petition must: (i) require the printed name of each signatory; (ii) specify whether the signatory is a property taxpayer or owner of real property within the proposed special district and either the street address or the legal description, whichever the signatory prefers, of that property; (iii) describe the type of special district being proposed and the general character of any proposed improvements and program to be administered within the special district; (iv) designate the method of financing any proposed improvements or maintenance program within the special district; (v) include a description of the areas to be included in the proposed special district; and (vi) specify whether the proposed special district would be administered by the local governing body or an appointed or elected board. (3) Within 60 days of receipt of a petition to create a special district, the clerk of the governing body shall: (a) certify that the petition is sufficient under the provisions of subsection (2) and present it to the governing body at its next meeting; or (b) reject the petition if it is insufficient under the provisions of subsection (2). (4) A defect in the contents of the petition or in its title, form of notice, or signatures may not invalidate the petition and subsequent proceedings as long as the petition has a sufficient number of qualified signatures attached.

History: En. Sec. 3, Ch. 286, L. 2009; amd. Sec. 1, Ch. 171, L. 2013.



7-11-1004. and reserved.

7-11-1004 through 7-11-1005 reserved.



7-11-1006. Determining special district boundaries.

7-11-1006. Determining special district boundaries. (1) The boundaries of the proposed special district must be mapped, clearly described, and made available to the public at the time of the publication of the notice of public hearing pursuant to 7-11-1007 before the district may be approved. (2) The governing body or petitioners shall consult with a professional land surveyor, as defined in 37-67-101, to prepare a legal description of the boundaries for the proposed special district. (3) The boundaries must follow property ownership, precinct, school district, municipal, and county lines as far as practical.

History: En. Sec. 4, Ch. 286, L. 2009; amd. Sec. 2, Ch. 171, L. 2013.



7-11-1007. Public hearing -- resolution of intention to create special district.

7-11-1007. Public hearing -- resolution of intention to create special district. (1) The governing body shall hold at least one public hearing concerning the creation of a proposed special district prior to the passage of a resolution of intention to create the special district. A resolution of intention to create a special district may be based upon a decision of the governing body as provided in 7-11-1003(1)(a) or upon a petition that contains the required number of signatures as provided in 7-11-1003(1)(b). (2) The resolution must designate: (a) the proposed name of the special district; (b) the necessity for the proposed special district; (c) a general description of the territory or lands to be included within the proposed special district, giving the boundaries of the proposed special district; (d) the general character of any proposed improvements and the proposed location for the proposed program or improvements; (e) the estimated cost and method of financing the proposed program or improvements; (f) any requirements specifically applicable to the type of special district; (g) whether the proposed special district would be administered by the governing body or an appointed or elected board; and (h) the duration of the proposed special district. (3) (a) The governing body shall publish notice of passage of the resolution of intention to create a special district as provided in 7-1-2121 and 7-1-2122 or 7-1-4127 and 7-1-4129, as applicable. The notice must contain a notice of a hearing and the time and place where the hearing will be held. (b) At the same time that notice is published pursuant to subsection (3)(a), the governing body shall provide a list of those properties subject to potential assessment, fees, or taxation under the creation of the proposed special district. The list may not be distributed or sold for use as a mailing list in accordance with 2-6-109. (c) A copy of the notice described in subsection (3)(a) must be mailed to each owner or purchaser under contract for deed of the property included on the list referred to in subsection (3)(b) as shown by the current property tax record maintained by the department of revenue for the county.

History: En. Sec. 5, Ch. 286, L. 2009; amd. Sec. 3, Ch. 171, L. 2013.



7-11-1008. Right to protest -- procedure -- hearing.

7-11-1008. Right to protest -- procedure -- hearing. (1) An owner of property that is liable to be assessed for the program or improvements in the proposed special district has 60 days from either the date of the first publication of the notice of passage of the resolution of intention or the date the protest form provided for in subsection (2)(c) was sent to property owners, whichever is later, to make a written protest against the proposed program or improvements. (2) (a) A property owner may register a written protest under either subsection (2)(b) or (2)(c). (b) A property owner may register a written protest in any format in conformity with this section. The protest must identify the property in the district owned by the protestor by either its street address or its legal description, whichever the property owner prefers, be signed by a majority of the owners of that property, and be delivered to the clerk of the governing body, who shall endorse on the protest the date of receipt. (c) The governing body shall send each person referred to in 7-11-1007(3)(c) a protest form with space for any information required under subsection (2)(b) of this section, mailing instructions, and the date the form must be returned to the governing body. The form must specify that if it is not returned, the owner's lack of action must be construed as support of the creation of the special district. The form must allow a property owner to select either support for or opposition against the creation of the district. However, if an owner does not make a selection of support or opposition and returns the form to the governing body, it must be construed as a protest of the creation of the special district. (3) (a) For purposes of this section, "owner" means, as of the date a protest is filed, a record owner of fee simple title to the property or a contract buyer on file with the county clerk and recorder. (b) The term does not include a tenant of or other holder of a leasehold interest in the property. (4) An owner of property created as a condominium may protest pursuant to the provisions in 7-11-1027. (5) (a) At the hearing provided for in 7-11-1007, the governing body shall consider all protests. (b) If the protest is made by the owners of property in the proposed district to be assessed for: (i) 50% or more of the cost of the proposed program or improvements, in accordance with the method or methods of assessment, further proceedings may not be taken by the governing body for at least 12 months; or (ii) more than 10% but less than 50% of the cost of the proposed program or improvements, in accordance with the method or methods of assessment, and if the governing body decides to proceed with proposing the district, the governing body shall order a referendum in accordance with 7-11-1011. (c) In determining whether or not sufficient protests have been filed in the proposed special district to prevent further proceedings, property owned by a governmental entity must be considered the same as any other property in the district. (d) The decision of the governing body is final and conclusive. (e) The governing body may adjourn the hearing from time to time.

History: En. Sec. 6, Ch. 286, L. 2009; amd. Sec. 4, Ch. 171, L. 2013.



7-11-1009. and reserved.

7-11-1009 through 7-11-1010 reserved.



7-11-1011. Referendum -- election.

7-11-1011. Referendum -- election. (1) The governing body may order a referendum on the creation of the proposed special district to be submitted to the registered voters who reside within the proposed special district and the individuals qualified to vote pursuant to subsections (5) and (6). (2) The referendum must state: (a) the type and maximum rate of the initial proposed assessments or fees that would be imposed, consistent with the requirements of 7-11-1007(2)(e) and 7-11-1024; (b) the type of activities proposed to be financed, including a general description of the program or improvements; (c) a description of the areas included in the proposed special district; and (d) whether the proposed special district would be administered by the governing body or an appointed or elected board. (3) The referendum must be held in conjunction with a regular or primary election or must be conducted by mail ballot election as provided in Title 13, chapter 19. (4) The proposition to be submitted to the electorate must read: "Shall the proposition to organize (name of proposed special district) be adopted?" (5) Except as provided in subsection (6), an individual is entitled to vote on the proposition if the individual: (a) meets all qualifications required of electors under the general election laws of the state; and (b) is a resident of or owner of taxable real property in the area subject to the proposed special district. (6) An individual who is the owner of real property described in subsection (5)(b) need not possess the qualifications required of an elector in subsection (5)(a) if the individual is qualified to vote in any county of the state and files proof of registration with the election administrator at least 20 days prior to the referendum in which the individual intends to vote. (7) The referendum must be conducted, the vote canvassed, and the result declared in the same manner as provided by Title 13 in respect to general elections, so far as it is applicable, except as provided in subsection (3). (8) If the referendum is approved, the election administrator of each county shall: (a) immediately file with the secretary of state a certificate stating that the proposition was adopted; (b) record the certificate in the office of the clerk and recorder of the county or counties in which the special district is situated; and (c) notify any municipalities lying within the boundaries of the special district.

History: En. Sec. 7, Ch. 286, L. 2009; amd. Sec. 5, Ch. 171, L. 2013.



7-11-1012. Certificate of establishment.

7-11-1012. Certificate of establishment. (1) Upon receipt of the certificate referred to in 7-11-1011(8), the secretary of state shall, within 10 days, issue a certificate reciting that the specified district has been established according to the laws of the state of Montana. A copy of the certificate must be transmitted to and filed with the clerk and recorder of the county or counties in which the district is situated. (2) When the certificate is issued by the secretary of state, the district named in the certificate is established with all the rights, privileges, and powers set forth in 7-11-1021.

History: En. Sec. 8, Ch. 286, L. 2009.



7-11-1013. Order creating district -- power to implement program.

7-11-1013. Order creating district -- power to implement program. (1) The governing body shall create a special district and establish assessments or fees if the governing body finds that insufficient protests have been made in accordance with 7-11-1008 or if the eligible registered voters have approved a referendum as provided in 7-11-1011. (2) To create a special district, the governing body shall issue an order or pass an ordinance or resolution in accordance with the resolution of intention introduced and passed by the governing body or in accordance with the terms of the referendum required under 7-11-1011. This must be done within 30 days of the end of the protest period or approval of the referendum. (3) If the governing body creates the special district of its own accord and without a referendum being held, a copy of the order, ordinance, or resolution creating the district, certified by the clerk of the governing body, must be delivered to the clerk and recorder of the county or counties in which the special district is situated and to the secretary of state, who shall issue a certificate of establishment in accordance with 7-11-1012.

History: En. Sec. 9, Ch. 286, L. 2009; amd. Sec. 6, Ch. 171, L. 2013.



7-11-1014. Additional reporting procedures -- coordination of information collection, transfer, and accessibility.

7-11-1014. Additional reporting procedures -- coordination of information collection, transfer, and accessibility. (1) Within 60 days after the creation of a special district or by January 1 of the effective tax year, whichever occurs first, the governing body shall provide to the department of revenue a: (a) legal description of the special district; (b) map of its boundaries; (c) list of the property taxpayers or owners of real property within the special district's boundaries; and (d) copy of the resolution establishing the special district, including any adopted method of assessment. (2) The department of revenue shall review the information provided in accordance with subsection (1) and work with the governing body to identify and correct any discrepancies before the information is recorded by the department. (3) If the governing body intends to submit any digital information to the department of revenue for the purposes of subsection (4)(b), the governing body shall notify the department of revenue as to the expected date of submission and submit the digital information in a manner prescribed by the department of revenue in consultation with the state library. (4) The state library, in coordination with the department of revenue, governing bodies, and other appropriate entities, may develop standards, best practices, and procedures for: (a) collecting and transferring between agencies any digital information submitted by a governing body for purposes of subsection (4)(b); and (b) creating digital information to map special districts for land information purposes authorized in Title 90, chapter 1, part 4, that can be accessed through the website of the state library.

History: En. Sec. 10, Ch. 286, L. 2009; amd. Sec. 1, Ch. 175, L. 2013.



7-11-1015. Limitations on lawsuits.

7-11-1015. Limitations on lawsuits. (1) A finding of the governing body in favor of the genuineness and sufficiency of the petition or election is final and conclusive against all persons except the state of Montana upon suit brought by the attorney general. (2) A lawsuit filed by the attorney general must be filed by the earlier of: (a) 1 year after the order, ordinance, or resolution creating the special district is approved by the governing body; or (b) the issuance of bonds to implement the program or improvements approved for the special district.

History: En. Sec. 11, Ch. 286, L. 2009.



7-11-1016. through reserved.

7-11-1016 through 7-11-1020 reserved.



7-11-1021. Governance -- powers and duties.

7-11-1021. Governance -- powers and duties. (1) A special district must be administered and operated either by the governing body or by a separate elected or appointed board as determined by the governing body. (2) (a) If the special district is governed by a separate board, the board must be established in accordance with Title 7, chapter 1, part 2, and specific powers and duties granted to the board and those specifically withheld must be stated. (b) The governing body may grant additional powers to the board. This includes the authorization to use privately contracted legal counsel or the attorney of the governing body. If privately contracted counsel is used, notice must be provided to the attorney of the governing body. (c) The governing body has ultimate authority under this subsection (2). (3) The entity chosen to administer the special district, as provided in subsection (1), may: (a) implement a program and order improvements for the special district designed to fulfill the purposes of the special district; (b) employ personnel directly related to the specific improvement or program; (c) purchase, rent, or lease equipment, personal property, and material necessary to develop and implement an effective program; (d) cooperate or contract with any corporation, association, individual, or group of individuals, including any agency of federal, state, or local government, in order to develop and implement an effective program; (e) receive gifts, grants, or donations for the purpose of advancing the program and, by gift, deed, devise, or purchase, acquire land, facilities, buildings, and material necessary to implement the purposes of the special district; (f) construct, improve, and maintain new or existing facilities and buildings necessary to accomplish the purposes of the special district; (g) provide grants to private, nonprofit entities as part of implementing an effective program; (h) adopt a seal and alter it at the entity's pleasure; (i) administer local ordinances as appropriate; (j) establish district capital improvement funds pursuant to 7-6-616, maintenance funds, and debt service funds; and (k) borrow money by the issuance of: (i) general obligation bonds as authorized by the governing body pursuant to Title 7, chapter 6, part 40, and the appropriate provisions of Title 7, chapter 7, part 22 or 42; or (ii) revenue bonds for the lease, purchase, and maintenance of land, facilities, and buildings and the funding of projects in the manner and subject to the appropriate provisions of Title 7, chapter 7, part 25 or 44. (4) If the special district is administered by a separate board, the board shall submit annual budget and work plans to the governing body for review and approval. (5) The right to exercise eminent domain pursuant to 70-30-102 is limited to cemetery districts.

History: En. Sec. 12, Ch. 286, L. 2009; amd. Sec. 7, Ch. 171, L. 2013.



7-11-1022. Multiple jurisdictions.

7-11-1022. Multiple jurisdictions. (1) A special district created by a combination of local governments acting together must be administered according to an interlocal agreement. The interlocal agreement may determine whether the administrative body of the special district consists of the entire membership of all governing bodies from the participating jurisdictions or representatives of each governing body or jurisdiction. (2) A special district created by a combination of local governments acting together may enlarge an existing service district, but may not supersede or void an existing contract, district, or interlocal agreement under which the same service is currently provided to residents of one or more of the participating jurisdictions. The local governments acting together may agree to alter an existing contract, district, or interlocal agreement as necessary. (3) The local governments shall proportionally share the ownership of real or personal property acquired by the district pursuant to their interlocal agreement.

History: En. Sec. 13, Ch. 286, L. 2009.



7-11-1023. Alteration of special districts.

7-11-1023. Alteration of special districts. (1) Subject to subsections (2) and (3), the governing body may change the boundaries of any special district by resolution. (2) The boundaries may be altered by petition after complying with the requirements for petitions as provided in 7-11-1003. (3) Alteration of special district boundaries is also subject to procedures for public notice, protest, referendum, certification, reporting, and establishment of assessment as provided in 7-11-1006 through 7-11-1008, 7-11-1011 through 7-11-1015, and 7-11-1024. (4) Changes made to the boundaries may not: (a) occur more than once each year unless the governing body makes a special finding that an alteration is necessary; (b) delete any portion of the area if the deletion will create an island of included or excluded lands; (c) delete any portion of the area that is negatively contributing or may reasonably be expected to negatively contribute to environmental impacts that fall within the scope of the special district's program; and (d) affect indebtedness existing at the time of the change.

History: En. Sec. 14, Ch. 286, L. 2009; amd. Sec. 8, Ch. 171, L. 2013.



7-11-1024. Financing for special district.

7-11-1024. Financing for special district. (1) The governing body shall make assessments or impose fees for the costs and expenses of the special district based upon a budget proposed by the governing body or separate board administering the district pursuant to 7-11-1021. (2) For the purposes of this section, "assessable area" means the portion of a lot or parcel of land that is benefited by the special district. The assessable area may be less than but may not exceed the actual area of the lot or parcel. (3) The governing body shall assess the percentage of the cost of the program or improvements: (a) against the entire district as follows: (i) each lot or parcel of land within the special district may be assessed for that part of the cost that its assessable area bears to the assessable area of the entire special district, exclusive of roads, streets, avenues, alleys, and public places; (ii) if the governing body determines that the benefits derived from the program or improvements by each lot or parcel are substantially equivalent, the cost may be assessed equally to each lot or parcel located within the special district without regard to the assessable area of the lot or parcel; (iii) each lot or parcel of land, including the improvements on the lot or parcel, may be assessed for that part of the cost of the special district that its taxable valuation bears to the total taxable valuation of the property of the district; (iv) each lot or parcel of land may be assessed based on the lineal front footage of any part of the lot or parcel that is in the district and abuts the area to be improved or maintained; (v) each lot or parcel of land within the district may be assessed for that part of the cost that the reasonably estimated vehicle trips generated for a lot or parcel of its size in its zoning classification bear to the reasonably estimated vehicle trips generated for all lots in the district based on their size and zoning classification; or (vi) any combination of the assessment options provided in subsections (3)(a)(i) through (3)(a)(v) may be used for the special district as a whole; or (b) based upon the character, kind, and quality of service for a residential or commercial unit, taking into consideration: (i) the nature of the property or entity assessed; (ii) a calculated basis for the program or service, including volume or weight; (iii) the cost, incentives, or penalties applicable to the program or service practices; or (iv) any combination of these factors. (4) If property created as a condominium is subject to assessment, each unit within the condominium is considered a separate parcel of real property subject to separate assessment and the lien of the assessment. Each unit must be assessed for the unit's percentage of undivided interest in the common elements of the condominium. The percentage of the undivided ownership interest must be as set forth in the condominium declaration.

History: En. Sec. 15, Ch. 286, L. 2009.



7-11-1025. Notice of resolution for assessment -- assessment.

7-11-1025. Notice of resolution for assessment -- assessment. (1) The governing body shall estimate, as near as practicable, the cost of each established special district annually by the later of the first Thursday after the first Tuesday in September or within 30 calendar days after receiving certified taxable values from the department of revenue. (2) (a) The governing body shall pass and finally adopt a resolution specifying the special district assessment option and levying and assessing all the property within the special district with an amount equal to the annual cost of the program and improvements as provided in 7-6-4012 and 7-6-4013. (b) If the entity chosen to administer the special district is the governing body, the governing body may not charge more than 15% of the annual fees or assessments collected to administer the special district. (3) The resolution levying the assessment to defray the cost of the special district must contain or refer to a list that describes the lot or parcel of land assessed with the name of the owner of the lot or parcel, if known, and the amount assessed. (4) The resolution must be kept on file in the office of the clerk of the governing body. (5) A notice, signed by the clerk of the governing body, stating that the resolution levying a special assessment or changing the method of assessment to defray the cost of the special district is on file in the clerk's office and subject to inspection must be published as provided in 7-1-2121 or 7-1-4127. The notice must state the time and place at which objections to the final adoption of the resolution will be heard by the governing body and must contain a statement setting out the method of assessment being proposed for adoption or the change in assessment being proposed for adoption. The time for the hearing must be at least 5 days after the final publication of the notice. (6) The notice and hearing process may be included in the local government's general budgeting process as provided in Title 7, chapter 6, part 40. (7) At the time set, the governing body shall meet and hear all objections that may be made to the assessment or any part of the assessment, may adjourn from time to time for that purpose, and may by resolution modify the assessment. (8) A copy of the resolution, certified by the clerk of the governing body, must be delivered to the department of revenue by the later of the first Thursday after the first Tuesday in September or within 30 calendar days after receiving certified taxable values from the department of revenue.

History: En. Sec. 16, Ch. 286, L. 2009; amd. Sec. 4, Ch. 62, L. 2013; amd. Sec. 9, Ch. 171, L. 2013.



7-11-1026. Collection of special district assessments.

7-11-1026. Collection of special district assessments. (1) When a resolution of assessment has been certified by the clerk of the local government, the county treasurer, the city treasurer, or the town clerk, as provided in 7-12-4182, shall collect the assessment in the same manner and at the same time as property taxes for general purposes are collected. (2) All money received by the special district, including interest and earnings accrued, must be deposited in an account held only for the special district by the office of the county treasurer, city treasurer, or town clerk.

History: En. Sec. 17, Ch. 286, L. 2009.



7-11-1027. Payment of assessment under protest -- action to recover.

7-11-1027. Payment of assessment under protest -- action to recover. (1) (a) When an assessment made under this part is considered erroneous by the party whose property is charged or from whom the payment is demanded, the person may: (i) prior to the assessment becoming delinquent, file an appeal to the administrative board of the district; or (ii) pay the assessment or any part of the assessment considered to be erroneous under protest to the county treasurer, city treasurer, or town clerk, whoever is charged with collection of the assessment, and either file an appeal to the administrative board of the district or initiate action in court as provided in subsection (2). (b) (i) If an appeal is filed before the administrative board and the board finds in favor of the taxpayer, the board shall order the assessment or the contested portion of the assessment removed, and if the payment was made under protest, it must be refunded by the county treasurer, city treasurer, or town clerk. (ii) If an appeal is filed before the administrative board and the board does not find in favor of the taxpayer and if a payment was made under protest or the taxpayer makes a payment under protest before the assessment becomes delinquent, the taxpayer may initiate an action in court as provided in subsection (2). (2) The party paying under protest or the party's legal representative may bring an action in any court of competent jurisdiction against the officer to whom the assessment was paid or against the local government on whose behalf the assessment was collected to recover the assessment or any portion of the assessment paid under protest. An action instituted to recover the assessment paid under protest must be commenced within 90 days after the date of payment. (3) The assessment paid under protest must be held by the county treasurer, city treasurer, or town clerk until the determination of an action brought for the recovery of the assessment. (4) If the assessment considered to be unlawful pertains to property created as a condominium and the property is not solely a certain unit in the condominium, then the owner of the property created as a condominium that is entitled to protest is considered to be the collective owners of all units having an undivided ownership interest in the common elements of the condominium. (5) An owner of property created as a condominium may protest against the method of assessment or vote at an election of the special district only through a president, vice president, secretary, or treasurer of the condominium owners' association who timely presents to the secretary of the special district the following: (a) a writing identifying the condominium property; (b) the condominium declaration or other condominium document that shows how votes of unit owners in the condominium are calculated; (c) original signatures of owners of units in the condominium having an undivided ownership interest in the common elements of the condominium sufficient to constitute an affirmative vote for an undertaking relating to the common elements under the condominium declaration; and (d) a certificate signed by the president, vice president, secretary, or treasurer of the condominium owners' association certifying that the votes of the unit owners, as evidenced by the signatures of the owners, are sufficient to constitute an affirmative vote of the condominium owners' association to protest against the method of assessment.

History: En. Sec. 18, Ch. 286, L. 2009; amd. Sec. 1, Ch. 265, L. 2011.



7-11-1028. Assessments as liens.

7-11-1028. Assessments as liens. (1) An assessment made and levied to defray the cost and expenses of the program or improvements, together with any percentages imposed for delinquency and for cost of collection, constitutes a lien upon the property on which the assessment is made and levied from the date of the passage of the resolution levying the assessment. This lien may be extinguished only by payment of the assessment, with all penalties, costs, and interest, or by sale of the property as provided in subsection (2). (2) When the payment of an installment of an assessment becomes delinquent, all payments of subsequent installments of the assessment may, at the option of the governing body and upon adoption of the appropriate resolutions, become delinquent. Upon delinquency in one or all installments, the whole property must be sold in the same manner as other property is sold for taxes. The enforcement of the lien of any installment of a special assessment by any method authorized by law does not prevent the enforcement of the lien of any subsequent installment when it becomes delinquent.

History: En. Sec. 19, Ch. 286, L. 2009.



7-11-1029. Dissolution of special district.

7-11-1029. Dissolution of special district. (1) A special district may be dissolved if it is considered to be in the best interest of a local government or the inhabitants of the local government or if the purpose for creating the special district has been fulfilled and the special district is not needed in perpetuity. (2) The governing body may pass a resolution of intention to dissolve a special district upon its own request or upon request of the separate board administering the special district. (3) After the passage of the resolution provided for in subsection (2), the clerk of the local government that established the special district shall publish a notice, as provided in 7-1-2121 or 7-1-4127, of the intention to dissolve the district. (4) The notice must specify the boundaries of the special district to be dissolved, the date of the passage of the resolution of intention to dissolve, the date set for the passage of the resolution of dissolution, and that the resolution will be passed unless the clerk of the local government receives written protest in advance from: (a) 40% of registered voters or 40% of the owners of real property in the district; or (b) 40% of registered voters or 40% of the property taxpayers in the district if the district program or improvements have been financed through a mill levy. (5) If the special district is dissolved, the clerk of the local government shall immediately send written notice to: (a) the secretary of state; and (b) the department of revenue, providing the same information required in 7-11-1014 when a district is created. The department of revenue and the state library shall respond to the dissolution in the same manner as they respond to the creation of a district, as described in 7-11-1014. (6) The dissolution of a special district may not relieve the property owners from the assessment and payment of a sufficient amount to liquidate all charges existing against the special district prior to the date of dissolution. (7) Any assets remaining after all debts and obligations of the special district have been paid, discharged, or irrevocably settled must be: (a) deposited in the general fund of the local government; (b) in the case of multiple local governments, divided in accordance with their interlocal agreement and deposited in the general fund of each local government; or (c) transferred to a new special district that has been created to provide substantially the same service as provided by the dissolved special district. (8) If the remaining assets are derived from private grants or gifts that restrict the use of those funds, the funds must be returned to the grantor or donor.

History: En. Sec. 20, Ch. 286, L. 2009; amd. Sec. 2, Ch. 175, L. 2013.






Part 11. Multijurisdictional Service Districts

7-11-1101. Repealed.

7-11-1101. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 425, L. 1985.



7-11-1102. Services that may be provided.

7-11-1102. Services that may be provided. (1) A multijurisdictional service district may provide only those services that are authorized to be provided by local governments. (2) The services that a multijurisdictional service district may provide are: (a) recreation programs other than park and recreation programs in a county park district established under Title 7, chapter 11, part 10; (b) road, street, and highway maintenance; (c) libraries; (d) jails; (e) dog control programs; (f) ambulance service; (g) dispatch service; (h) protection of human health and the environment, including scenic concerns and recreational activities for areas requiring or involving environmental reclamation; (i) health services and health department functions; and (j) maintenance or provision of any public infrastructure facility, project, or service.

History: En. Sec. 2, Ch. 425, L. 1985; amd. Sec. 8, Ch. 425, L. 1985; amd. Sec. 1, Ch. 193, L. 1991; amd. Sec. 1, Ch. 116, L. 1993; amd. Sec. 1, Ch. 114, L. 1997; amd. Sec. 8, Ch. 459, L. 1997; amd. Sec. 3, Ch. 86, L. 1999; amd. Sec. 26, Ch. 286, L. 2009.



7-11-1103. and reserved.

7-11-1103 through 7-11-1104 reserved.



7-11-1105. Repealed.

7-11-1105. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 425, L. 1985.



7-11-1106. Repealed.

7-11-1106. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 425, L. 1985; amd. Sec. 30, Ch. 584, L. 1999.



7-11-1107. Repealed.

7-11-1107. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 425, L. 1985.



7-11-1108. through reserved.

7-11-1108 through 7-11-1110 reserved.



7-11-1111. Repealed.

7-11-1111. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 3, Ch. 425, L. 1985.



7-11-1112. Financing.

7-11-1112. Financing. (1) Subject to 15-10-420, local governments organizing a multijurisdictional service district are authorized to levy property taxes in an amount not to exceed that authorized for the district in accordance with 7-11-1007 and to appropriate funds derived from other than general tax revenue for the operation of the district. Subject to 15-10-420, property taxes levied for a library established under this part as a multijurisdictional service must be added to taxes levied under 22-1-304. (2) A property tax levied for the purpose of financing the district may, for all agricultural property having an area greater than 10 acres, be levied only on the principal residential dwelling, if any, on the property.

History: En. Sec. 4, Ch. 425, L. 1985; amd. Sec. 31, Ch. 584, L. 1999; amd. Sec. 27, Ch. 286, L. 2009.









CHAPTER 12. IMPROVEMENT DISTRICTS

Part 11. Business Improvement Districts

7-12-1101. Short title.

7-12-1101. Short title. This part may be cited as the "Business Improvement District Act".

History: En. Sec. 1, Ch. 656, L. 1985.



7-12-1102. Purpose.

7-12-1102. Purpose. The purpose of this part is to provide for the creation of business improvement districts having one or more of the purposes and powers provided in this part that will: (1) serve a public use; (2) promote the health, safety, prosperity, security, and general welfare of the inhabitants of the district and of the people of this state; (3) be of special benefit to the property within the boundaries of any district created pursuant to the provisions of this part; or (4) aid in tourism, promotion, and marketing within the district.

History: En. Sec. 2, Ch. 656, L. 1985; amd. Sec. 1, Ch. 253, L. 2007.



7-12-1103. Definitions.

7-12-1103. Definitions. As used in this part, the following definitions apply: (1) "Appointing authority" means the mayor in the case of a municipality, the board of county commissioners in the case of a county, or the chief executive of a consolidated city-county government. (2) "Board" means the board of trustees created in 7-12-1121. (3) "Business" means all types of business, including professions. (4) "District" means a business improvement district created under this part. (5) "Governing body" means the legislative body of a local government. (6) "Local government" means a municipality, a county, or a consolidated city-county government. (7) "Owner" means a person in whom appears the legal title to real property by deed recorded in the county records or a person in possession of real property under claim of ownership for the person or as the personal representative, agent, or guardian of the owner.

History: En. Sec. 3, Ch. 656, L. 1985; amd. Sec. 17, Ch. 370, L. 1987; amd. Sec. 527, Ch. 61, L. 2007.



7-12-1104. through reserved.

7-12-1104 through 7-12-1110 reserved.



7-12-1111. Establishment or expansion of district.

7-12-1111. Establishment or expansion of district. (1) Upon receipt of a petition signed by the owners of more than 60% of the area of the property proposed in the petition to be included in a district or in the expansion of a district, a governing body shall establish a district or expand a district as provided in this part. (2) The boundaries of a district must comply with applicable zoning regulations. (3) The district may not include areas that are zoned primarily as residential areas. (4) (a) A district may be composed of noncontiguous areas if the properties in a district have a common purpose of providing overnight stays at lodging facilities. (b) The boundaries of a district with noncontiguous areas must encompass all properties in the district with the same identified purpose.

History: En. Sec. 4, Ch. 656, L. 1985; amd. Sec. 1, Ch. 79, L. 1991; amd. Sec. 2, Ch. 253, L. 2007.



7-12-1112. Resolution of intention to create or expand district -- notice.

7-12-1112. Resolution of intention to create or expand district -- notice. (1) Before creating or expanding a district, the governing body shall pass a resolution of intention to do so, designating the boundaries of the district. (2) Notice of passage of the resolution must be published as provided in 7-1-2121. A copy of the notice must be mailed to every owner of real property within the proposed district or within the proposed area of expansion listed on the last-completed assessment roll for state, county, and school district taxes, at the owner's last-known address, on the same day the notice is first published or posted. (3) The notice must describe the general purpose of the district or the general reason for the expansion and designate the time when and the place where the governing body will hear and pass upon all protests that may be made against the creation of the district or the expansion of the existing district. The notice must refer to the resolution on file with the governing body or clerk, if any, for the description of the boundaries. (4) The resolution to expand a district deals only with the question of the expanded area, and the existing district does not have to be reestablished.

History: En. Sec. 5, Ch. 656, L. 1985; amd. Sec. 2, Ch. 79, L. 1991; amd. Sec. 20, Ch. 354, L. 2001.



7-12-1113. Protest against proposed district.

7-12-1113. Protest against proposed district. (1) Any owner of property liable to be assessed may make written protest against the extent or creation of the district to be assessed, or both. (2) The protest must be in writing and must be delivered to the governing body or its clerk, if any, not later than 5 p.m. of the last day within 15 days after the date of the first publication of the notice of the resolution of intention. The date and hour of receipt of the protest shall be endorsed thereon.

History: En. Sec. 6, Ch. 656, L. 1985.



7-12-1114. Hearing on protest -- sufficient protest to bar proceedings.

7-12-1114. Hearing on protest -- sufficient protest to bar proceedings. (1) At a regular meeting of the governing body after the expiration of the time within which protest may be made, the governing body shall proceed to hear and pass upon all protests. Its decision shall be final and conclusive. (2) The governing body may adjourn the hearing from time to time. A protestant shall have the right to withdraw a protest at any time before final action thereon by the council or commission. (3) No further action shall be taken upon the proposed district or proposed expansion of an existing district for 1 year if a written protest against passage of the proposed ordinance is filed by: (a) owners of property within the proposed district or area of a proposed expansion having a taxable valuation, when aggregated, representing not less than 50% of the total taxable valuation of property within the district or within the area of a proposed expansion; (b) not less than 50% of the owners of property within the district or area of a proposed expansion; or (c) owners of property within the proposed district or area of a proposed expansion having projected assessments, when aggregated, representing not less than 50% of the total projected assessments for property within the district or within the area of a proposed expansion.

History: En. Sec. 7, Ch. 656, L. 1985; amd. Sec. 3, Ch. 79, L. 1991.



7-12-1115. Resolution creating or expanding district.

7-12-1115. Resolution creating or expanding district. When no protests have been delivered to the governing body within 15 days after the date of the first publication of the notice of the passing of the resolution of intention, when a protest shall have been found by the governing body to be insufficient or has been overruled, or when a protest against the extent of the proposed district or proposed expansion of a district has been heard and denied, the governing body has jurisdiction to order the creation or expansion of the district and shall pass a resolution creating or expanding the district in accordance with the resolution of intention.

History: En. Sec. 8, Ch. 656, L. 1985; amd. Sec. 4, Ch. 79, L. 1991.



7-12-1116. through reserved.

7-12-1116 through 7-12-1120 reserved.



7-12-1121. Board of trustees -- appointment -- number -- term of office.

7-12-1121. Board of trustees -- appointment -- number -- term of office. (1) When the governing body of a local government adopts an ordinance creating a business improvement district, the appointing authority, with the approval of the governing body, shall appoint not less than five or more than seven owners of property within the district or their assignees to compose the board of trustees of the district. The director for a business improvement district created for the purpose of 7-12-1102(4) must be the executive director of a nonprofit convention and visitors bureau, as defined in 15-65-101, if a nonprofit convention and visitors bureau is operating within the governing body's jurisdiction. (2) The number of members of the board, once established, may be changed within these limits from time to time by subsequent resolutions of the governing body of the local government. A resolution to reduce board membership may not require resignation of any member prior to completion of the member's appointed term. (3) Three of the members who are first appointed must be designated to serve for terms of 1, 2, and 3 years, respectively, from the date of their appointments, and two must be designated to serve for terms of 4 years from the date of their appointments. For a seven-member commission, there must be two additional appointments for terms of 2 years and 3 years, respectively. (4) After initial appointment, members must be appointed for a term of office of 4 years, except that a vacancy occurring during a term must be filled for the unexpired term. A member holds office until a successor has been appointed and qualified.

History: En. Secs. 9, 10, Ch. 656, L. 1985; amd. Sec. 528, Ch. 61, L. 2007; amd. Sec. 3, Ch. 253, L. 2007.



7-12-1122. Organization of board of trustees -- no compensation.

7-12-1122. Organization of board of trustees -- no compensation. (1) The appointing authority shall designate which member of the board is to be the first presiding officer. When the office of presiding officer of the board becomes vacant, the board shall elect a presiding officer from among its members. The term of office as presiding officer of the board, unless otherwise prescribed by the governing body, must be for 1 calendar year or for that portion of a year remaining after each presiding officer is designated or elected. (2) Members may not receive compensation.

History: En. Sec. 12, Ch. 656, L. 1985; amd. Sec. 529, Ch. 61, L. 2007.



7-12-1123. Removal of board member.

7-12-1123. Removal of board member. A member of a board of trustees may be removed by the appointing authority with the consent of the governing body.

History: En. Sec. 11, Ch. 656, L. 1985.



7-12-1124. through reserved.

7-12-1124 through 7-12-1130 reserved.



7-12-1131. Powers of board in administering district.

7-12-1131. Powers of board in administering district. The board in administering a district has all powers necessary to carry out the functions of the district contained in the ordinance creating it, including the power to: (1) sue and be sued, enter into contracts, and hire and terminate personnel needed for its purposes; (2) provide special police, maintenance, or cleaning personnel for the protection and enjoyment of the general public using the business district; (3) landscape and beautify public areas and to maintain those areas; (4) contract with the governing body to maintain, operate, or repair public parking facilities; (5) contract with the governing body to maintain streets, alleys, malls, bridges, ramps, tunnels, landscaping, and other public facilities as mutually agreed upon; (6) promote private investment and business expansion in the district; (7) provide for the management and administration of the affairs of the district; (8) promote business activity by advertising, decorating, marketing, and promoting and managing events and other actions designed for the general promotion of business activities in the district; and (9) perform such other functions as are necessary to carry out the purposes of this part and to further the objectives of the district.

History: En. Sec. 13, Ch. 656, L. 1985.



7-12-1132. Annual budget and work plan -- approval -- procedure -- tax.

7-12-1132. Annual budget and work plan -- approval -- procedure -- tax. (1) At a time determined by the governing body, the board shall submit to the governing body for approval a work plan and budget for the ensuing fiscal year. (2) A board created for the purpose of 7-12-1102(4) in a municipality or county where a nonprofit convention and visitors bureau, as defined in 15-65-101, is operating shall consult with the nonprofit convention and visitors bureau in developing a work plan and budget for the ensuing fiscal year. (3) Following public notice that a work plan and budget have been submitted and that the governing body will levy an assessment to defray the cost of the work plan and budget, the governing body shall hold a public hearing on objections to the work plan and budget. After the hearing, the governing body may modify the work plan and budget as it considers necessary and appropriate. (4) After approval of the work plan and budget and to defray the cost of the work plan and budget for the next fiscal year, the governing body shall by resolution levy an assessment upon all of the property in the district using as a basis one of the methods prescribed in 7-12-1133. (5) A copy of the resolution must be delivered to the treasurer of the local government to be placed on the tax roll and collected in the same manner as other taxes.

History: En. Sec. 14, Ch. 656, L. 1985; amd. Sec. 4, Ch. 253, L. 2007.



7-12-1133. Assessment of costs -- area, lot, taxable valuation, square footage, and flat-fee options -- provisions for property classifications.

7-12-1133. Assessment of costs -- area, lot, taxable valuation, square footage, and flat-fee options -- provisions for property classifications. (1) At the same time that the board submits the annual budget and work plan to the governing body as provided in 7-12-1132, the board shall also recommend to the governing body a method of levying an assessment on the property within the district that will best ensure that the assessment on each lot or parcel is equitable in proportion to the benefits to be received. (2) The governing body shall annually assess the entire cost of the district against the entire district using a method that best ensures that the assessment on each lot or parcel is equitable in proportion to the benefits to be received. In determining the method of assessment to be used, the governing body shall consider the recommendations of the board. The governing board shall levy the assessment using one of the following methods: (a) each lot or parcel of land within the district may be assessed for that part of the whole cost that its area bears to the area of the entire district, exclusive of streets, avenues, alleys, and public places; (b) if the governing body determines that the benefits derived by each lot or parcel are substantially equivalent, the cost may be assessed equally to each lot or parcel located within the district without regard to the area of the lot or parcel; (c) if the governing body determines that benefits derived by each lot or parcel are proportional, the governing body may use standard criteria, such as individual occupancy or daily use, and make the assessment on a flat-fee basis based on the criteria; (d) each lot or parcel of land, including the improvements on the lot or parcel, may be assessed for that part of the whole cost of the district that its taxable valuation bears to the total taxable valuation of the property of the district; (e) each building may be assessed for that part of the whole cost of the district that the occupied or income-producing area of the building above the first floor bears to the area of the entire district; (f) if the governing body determines that benefits derived by each lot or parcel are disproportional, the governing body may use classification criteria, such as location within the district, economic impact, or any other measurable criteria, in conjunction with methods of assessing fees outlined in this subsection (2). Each classification must have its own rate. There may not be more than six classifications upon which a charge is imposed. (g) by using any combination of the assessment options provided in subsections (2)(a) through (2)(f). (3) If a district is expanded, the land within the expanded area or property with a similar purpose in the district must be assessed as provided for in subsection (2) for the duration of the district.

History: En. Sec. 15, Ch. 656, L. 1985; amd. Sec. 1, Ch. 450, L. 1989; amd. Sec. 5, Ch. 79, L. 1991; amd. Sec. 5, Ch. 253, L. 2007.



7-12-1134. through reserved.

7-12-1134 through 7-12-1140 reserved.



7-12-1141. Duration of district.

7-12-1141. Duration of district. The period of duration of a business improvement district is for the period specified in the resolution of the governing body creating the district but shall not be for a period longer than 10 years unless the duration of the district is extended in compliance with the provisions of this part for the creation of a district.

History: En. Sec. 16, Ch. 656, L. 1985.



7-12-1142. Governing body not to decrease public services.

7-12-1142. Governing body not to decrease public services. The governing body may not decrease the level of public services in the district existing prior to the creation of the district unless the services at the same time are decreased throughout the jurisdictional area of the governing body, nor may it transfer the financial burden of providing those services to the district. The governing body may not discriminate in the provision of publicly funded services between areas included in such district and areas not so included.

History: En. Sec. 17, Ch. 656, L. 1985.



7-12-1143. Liability insurance required.

7-12-1143. Liability insurance required. The governing body may not approve the annual budget or the work plan submitted to it by the board unless the annual budget and the work plan provide for liability insurance coverage insuring the district, the board, and the local government against legal liability for personal injury and property damage in an amount determined sufficient for that purpose by the governing body.

History: En. Sec. 18, Ch. 656, L. 1985.



7-12-1144. Obligations of district not obligations of local government.

7-12-1144. Obligations of district not obligations of local government. An obligation or debt of any nature of a district is not an obligation or debt of the local government that established the district, and in no event is a debt or obligation of a district payable out of any funds or properties of the local government. The debts and obligations of a district are payable solely from the funds and properties of the district.

History: En. Sec. 19, Ch. 656, L. 1985.



7-12-1145. through reserved.

7-12-1145 through 7-12-1150 reserved.



7-12-1151. Water user entities exempt from special assessments.

7-12-1151. Water user entities exempt from special assessments. Rights-of-way, ditches, flumes, pipelines, dams, water rights, reservoirs, equipment, machinery, motor vehicles, and other personal property owned by a nonprofit water company, water users' association, irrigation company, canal company, ditch company, reservoir company, or similar nonprofit water user entity are exempt from every special assessment imposed by any improvement or maintenance district created under Title 7, chapter 12.

History: En. Sec. 1, Ch. 276, L. 1987.






Part 21. Rural Improvement Districts

7-12-2101. Definitions.

7-12-2101. Definitions. (1) The word "blocks" means blocks, whether regular or irregular, that are bounded by main streets or partially by a boundary line of the city. (2) The term "board of county commissioners" includes any body or board that under the law is the legislative department of the government of the county. (3) The word "city" and the word "municipality", as used in this part, include all corporations organized for municipal purposes. (4) The terms "clerk" and "county clerk", as used in this part, include any person or officer who is clerk of the board of county commissioners. (5) The term "county treasurer", as used in this part, means and includes any person who, under whatever name or title, is the custodian of the funds of the county. (6) The term "engineer", as used in this part, means the person, firm, or corporation designated by the board of county commissioners as the engineer for the improvement. (7) The term "incidental expenses", as used in this part, includes: (a) the compensation of the engineer for work done; (b) the cost of printing and advertising, as provided in this part; (c) interest on warrants of the county issued to pay costs of improvements, as provided in this part; (d) costs of issuance of the bonds or warrants of the special improvement district, including costs of printing the bonds, bond registration fees, attorney fees and financial consultants' fees, a premium for bond insurance, any price paid by the original purchaser of the bonds that is less than the face amount of the bonds, and interest to accrue on bonds or warrants of the special improvement district before assessments levied by the district are collected in amounts and at times sufficient to pay the interest; and (e) a reasonable administrative fee payable to the county for the creation and administration of the district by the county, its officers, and its employees. (8) The term "main street" means an actually opened street or streets as bound a block. (9) The words "paved" or "repaved", as used in this part, mean and include pavement of stone, whether paving blocks or macadam; of bituminous rock or asphalt; or of wood, brick, or other material, whether patented or not, that the board of county commissioners by rule or resolution shall adopt. (10) The term "quarter block", as used in this part in reference to irregular blocks, includes all lots or portions of lots having frontage on either intersecting street halfway from the intersection to the next main street or, when a main street does not intervene, all the way to the boundary line of the city. (11) The word "street", as used in this part, includes avenues, highways, lanes, alleys, crossings or intersections, courts, and places that have been dedicated and accepted according to the law or in common and undisputed use by the public for a period of not less than 5 years. (12) The term "street intersection", as used in this part, means that parcel of land at the point of juncture or crossing of intersecting streets that lies between lines drawn from corner to corner of all lot lines immediately cornering at the juncture. (13) The words "work", "improved", and "improvements", as used in this part, include all work or the securing of property, by purchase or otherwise, mentioned in this part and also the construction, reconstruction, maintenance, and repair of any portion of the work.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 26, Ch. 147, L. 1921; re-en. Sec. 4599, R.C.M. 1921; re-en. Sec. 4599, R.C.M. 1935; amd. Sec. 4, Ch. 134, L. 1961; R.C.M. 1947, 16-1626(part); amd. Sec. 1, Ch. 665, L. 1985; amd. Sec. 530, Ch. 61, L. 2007.



7-12-2102. Authorization to create rural improvement districts -- property owners may petition for creation.

7-12-2102. Authorization to create rural improvement districts -- property owners may petition for creation. (1) Whenever the public interest or convenience may require, the board of county commissioners may order and create special improvement districts outside of the limits of incorporated towns and cities for the purpose of building, constructing, or acquiring by purchase one or more of the improvements of the kind described in 7-12-4102, in or for the benefit of the special improvement district. (2) The board of county commissioners may order and create a special improvement district upon the receipt of a petition to create a special improvement district that contains the consent of all of the owners of property to be included in the district. (3) The board of county commissioners may order and create special improvement districts covering projects abutting the city limits and include properties inside the city where the rural improvement district abuts and benefits that property. Properties within the proposed district boundaries inside the city may not be included in the rural special improvement district if, under the assessment methodology provided in the resolution of intention, the owners of lots, tracts, or parcels in the city representing not less than 40% of the total projected assessments against properties in the city protest the creation of the rural special improvement district. The property inside the city must be treated in a similar manner as to improvements, notices, and assessments as the property outside the city limits. A joint resolution of the city and county must be passed agreeing to the terms of the rural special improvement district prior to passing the resolution of intention or resolution creating the rural special improvement district. A copy of the resolution of intention and the resolution creating the rural special improvement district must be provided to the city clerk upon the passage of the respective resolutions.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 1, Ch. 147, L. 1921; re-en. Sec. 4574, R.C.M. 1921; amd. Sec. 1, Ch. 133, L. 1929; re-en. Sec. 4574, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1961; amd. Sec. 1, Ch. 134, L. 1961; amd. Sec. 1, Ch. 304, L. 1969; R.C.M. 1947, 16-1601(part); amd. Sec. 1, Ch. 342, L. 1981; amd. Sec. 2, Ch. 665, L. 1985; amd. Sec. 1, Ch. 529, L. 2005; amd. Sec. 1, Ch. 93, L. 2007.



7-12-2103. Resolution of intention to create rural improvement district.

7-12-2103. Resolution of intention to create rural improvement district. (1) Before creating a special improvement district for the purpose of making any of the improvements or acquiring any private property for any purpose authorized by this part, the board of county commissioners shall pass a resolution of intention. (2) The resolution must: (a) designate the number of the district; (b) describe the boundaries of the district; (c) state in the resolution the general character of the improvements that are to be made; (d) designate the name of the engineer who is to have charge of the work and an approximate estimate of the cost of the work; (e) specify the method or methods by which the costs of the improvements will be assessed against property in the district; and (f) if the method of assessment is that described in 7-12-2151(1)(d), specify that if an increase occurs in the number of benefited lots, tracts, or parcels within the boundaries of the district during the term of the bonded indebtedness, the assessment per lot, tract, or parcel then in the district will be recalculated as provided in 7-12-2151(4). (3) The board of county commissioners may include, in one proceeding under one resolution of intention and in one contract, any of the different kinds of improvements or work provided for in this part and may include any number of streets and rights-of-way or portions of streets and rights-of-way, and it may exempt any of the work already done upon a street to the official grade.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 2, Ch. 147, L. 1921; re-en. Sec. 4575, R.C.M. 1921; re-en. Sec. 4575, R.C.M. 1935; amd. Sec. 2, Ch. 134, L. 1961; amd. Sec. 1, Ch. 252, L. 1969; R.C.M. 1947, 16-1602(part); amd. Sec. 3, Ch. 665, L. 1985; (3)En. Sec. 6, Ch. 665, L. 1985; amd. Sec. 1, Ch. 488, L. 2005; amd. Sec. 1, Ch. 342, L. 2009; amd. Sec. 1, Ch. 293, L. 2011.



7-12-2104. Sufficiency of description in resolution of intention.

7-12-2104. Sufficiency of description in resolution of intention. In all resolutions, notices, orders, and determinations subsequent to the resolution of intention and notice of improvements, it shall be sufficient to briefly describe the work or the assessment district or both and to refer to the resolution of intention for further particulars.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 6, Ch. 147, L. 1921; re-en. Sec. 4579, R.C.M. 1921; re-en. Sec. 4579, R.C.M. 1935; R.C.M. 1947, 16-1606.



7-12-2105. Notice of resolution of intention to create district -- hearing -- exception.

7-12-2105. Notice of resolution of intention to create district -- hearing -- exception. (1) Upon passage of a resolution of intention pursuant to 7-12-2103, the board of county commissioners shall publish notice of the passage as provided in 7-1-2121. (2) A copy of the notice must be mailed, as provided in 7-1-2122, to each person, firm, or corporation or the agent of the person, firm, or corporation owning real property within the proposed district listed in the owner's name upon the last-completed assessment roll for state, county, and school district taxes. (3) (a) The notice must describe the general character of the improvements proposed to be made or acquired by purchase, state the estimated cost of the improvements, describe generally the method or methods by which the costs of the improvements will be assessed, and designate the time when and the place where the board will hear and pass upon all protests that may be made against the making or maintenance of the improvements or the creation of the district. If the method of assessment described in 7-12-2151(1)(d) is used, the notice must state that if an increase occurs in the number of benefited lots, tracts, or parcels within the boundaries of the district during the term of the bonded indebtedness, the assessment per lot, tract, or parcel then in the district will be recalculated as provided in 7-12-2151(4). (b) If the revolving fund is to be pledged to secure the payment of bonds and warrants, the notice must include a statement that, subject to the limitations in 7-12-2182: (i) the county general fund may be used to provide loans to the revolving fund; or (ii) a general tax levy may be imposed on all taxable property in the county to meet the financial requirements of the revolving fund. (c) The notice must refer to the resolution on file in the office of the county clerk for the description of the boundaries. If the proposal is for the purchase of an existing improvement, the notice must state the exact purchase price of the existing improvement. (4) The provisions of this section do not apply to a resolution of intention to create a district that is passed upon receipt of a petition as provided in 7-12-2102(2).

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 2, Ch. 147, L. 1921; re-en. Sec. 4575, R.C.M. 1921; re-en. Sec. 4575, R.C.M. 1935; amd. Sec. 2, Ch. 134, L. 1961; amd. Sec. 1, Ch. 252, L. 1969; R.C.M. 1947, 16-1602(part); amd. Sec. 16, Ch. 349, L. 1985; amd. Sec. 4, Ch. 665, L. 1985; amd. Sec. 1, Ch. 229, L. 1995; amd. Sec. 2, Ch. 488, L. 2005; amd. Sec. 2, Ch. 529, L. 2005; amd. Sec. 2, Ch. 342, L. 2009; amd. Sec. 2, Ch. 293, L. 2011.



7-12-2106. Repealed.

7-12-2106. Repealed. Sec. 70, Ch. 354, L. 2001.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 26, Ch. 147, L. 1921; re-en. Sec. 4599, R.C.M. 1921; re-en. Sec. 4599, R.C.M. 1935; amd. Sec. 4, Ch. 134, L. 1961; R.C.M. 1947, 16-1626(4); amd. Sec. 1, Ch. 251, L. 1979.



7-12-2107. Responsibility for posting and publication of notice.

7-12-2107. Responsibility for posting and publication of notice. (1) Whenever any resolution, order, notice, or determination is required to be published or posted and the duty of posting or procuring the publication or posting of the same is not specifically enjoined upon any officer in the county, it shall be the duty of the county clerk to post or procure the publication or posting thereof, as the case may be. (2) No proceeding or step herein shall be invalidated or affected by any error or mistake or departure herefrom as to the officer or person posting or procuring the publication or posting of any resolution, notice, order, or determination hereunder when the same is actually published or posted for the time herein required.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 28, Ch. 147, L. 1921; re-en. Sec. 4601, R.C.M. 1921; re-en. Sec. 4601, R.C.M. 1935; R.C.M. 1947, 16-1628.



7-12-2108. Extension of proposed district.

7-12-2108. Extension of proposed district. Whenever a contemplated work or improvement, in the opinion of the board of county commissioners, is of more than local or ordinary public benefit or whenever, according to the estimates furnished by the county surveyor or the engineer, the total estimated cost and expenses thereof would exceed one-half of the total assessed value of the lots and lands assessed (if assessed upon the lots and lands fronting upon such proposed work or improvement according to the valuation fixed by the last assessment roll whereon it was assessed for taxes), the board may make the expense of such work chargeable upon the lots and lands fronting upon such proposed improvement and upon other lots and lands not fronting on the improvement and which the board shall declare, in its resolution of intention, to be the property benefited by said work or improvement and to be assessed to pay the cost and expense thereof.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 3, Ch. 147, L. 1921; re-en. Sec. 4576, R.C.M. 1921; re-en. Sec. 4576, R.C.M. 1935; R.C.M. 1947, 16-1603; amd. Sec. 5, Ch. 665, L. 1985.



7-12-2109. Right to protest creation or extension of district -- exception.

7-12-2109. Right to protest creation or extension of district -- exception. (1) (a) Except as provided in subsections (1)(b) and (2), at any time within 30 days after the date of the first publication of the notice of the passage of the resolution of intention, any owner of property liable to be assessed for the work proposed in the resolution may make written protest against the proposed work or against the creation or extension of the district to be assessed, or both. The protest must be in writing, identify the property in the district owned by the protestor, and except as provided in 7-12-2141, be signed by all owners of the property. The protest must be delivered to the county clerk, who shall endorse on the protest document the date of its receipt by the county clerk. (b) If the period described in subsection (1)(a) includes a holiday as enumerated in 1-1-216, other than a Sunday, the period must be extended for an additional 2 days. (2) The provisions of subsection (1)(a) do not apply if a resolution of intention to create the district is a result of a petition submitted as provided in 7-12-2102(2). (3) (a) For purposes of this section, "owner" means, as of the date a protest is filed, the record owner of fee simple title to the property. (b) The term does not include a tenant of or other holder of a leasehold interest in the property.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 4, Ch. 147, L. 1921; re-en. Sec. 4577, R.C.M. 1921; re-en. Sec. 4577, R.C.M. 1935; R.C.M. 1947, 16-1604(part); amd. Sec. 7, Ch. 665, L. 1985; amd. Sec. 1, Ch. 198, L. 2003; amd. Sec. 6, Ch. 277, L. 2003; amd. Sec. 1, Ch. 401, L. 2005; amd. Sec. 3, Ch. 488, L. 2005; amd. Sec. 3, Ch. 529, L. 2005; amd. Sec. 3, Ch. 342, L. 2009.



7-12-2110. Repealed.

7-12-2110. Repealed. Sec. 23, Ch. 277, L. 2003.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 26, Ch. 147, L. 1921; re-en. Sec. 4599, R.C.M. 1921; re-en. Sec. 4599, R.C.M. 1935; amd. Sec. 4, Ch. 134, L. 1961; R.C.M. 1947, 16-1626(1).



7-12-2111. Hearing on protest.

7-12-2111. Hearing on protest. (1) At the next regular meeting of the board of county commissioners after the expiration of the time within which protest may be made, the board shall proceed to hear and pass upon all protests so made, and its decision shall be final and conclusive. The board may adjourn said hearing from time to time. (2) In determining whether or not sufficient protests have been filed in the proposed district to prevent further proceedings therein, property owned by the county shall be considered the same as other property in the district.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 4, Ch. 147, L. 1921; re-en. Sec. 4577, R.C.M. 1921; re-en. Sec. 4577, R.C.M. 1935; R.C.M. 1947, 16-1604(part).



7-12-2112. Sufficient protest to bar proceedings -- exception.

7-12-2112. Sufficient protest to bar proceedings -- exception. (1) Except as provided in subsection (2), further proceedings may not be taken for a period of 6 months from the date when a protest was received by the county clerk if the board of county commissioners finds that the protest is made by the owners of property in the proposed district to be assessed for more than 50% of the cost of the proposed program or improvements as determined by the method or methods of assessment described in the resolution of intention. (2) If the improvements are the construction of sanitary sewers, the protests may be overruled by a unanimous vote of the board if: (a) the improvements are ordered by the department of environmental quality or the federal environmental protection agency; or (b) the governing body makes written findings after a public hearing and public comment, based on evidence in the record, that the proposed improvements protect public health or the environment, mitigate harm to the public health or environment, and are achievable under current technology.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 4, Ch. 147, L. 1921; re-en. Sec. 4577, R.C.M. 1921; re-en. Sec. 4577, R.C.M. 1935; R.C.M. 1947, 16-1604(part); amd. Sec. 8, Ch. 665, L. 1985; amd. Sec. 4, Ch. 488, L. 2005; amd. Sec. 4, Ch. 342, L. 2009.



7-12-2113. Resolution creating district -- power to order improvements.

7-12-2113. Resolution creating district -- power to order improvements. (1) Before ordering any of the proposed improvements, the board of county commissioners shall pass a resolution creating the special improvement district in accordance with the resolution of intention that is introduced and passed by the board. (2) The board has jurisdiction to order improvements immediately upon the occurrence of the following conditions: (a) when sufficient protests have not been delivered to the county clerk within 30 days after the date of the first publication of the notice of the passing of the resolution of intention; (b) when a protest has been found by the board to be insufficient or has been overruled; (c) when a protest against extending the proposed district has been heard and denied; or (d) when a resolution creating the district is passed upon receipt of a petition as provided in 7-12-2102(2).

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 5, Ch. 147, L. 1921; re-en. Sec. 4578, R.C.M. 1921; re-en. Sec. 4578, R.C.M. 1935; R.C.M. 1947, 16-1605; amd. Sec. 11, Ch. 451, L. 2005; amd. Sec. 4, Ch. 529, L. 2005.



7-12-2114. Area includable within district.

7-12-2114. Area includable within district. A rural improvement district, as authorized by 7-12-2102, may include a part or all of any county or may include areas in more than one county.

History: En. Sec. 1, Ch. 62, L. 1963; R.C.M. 1947, 16-1605.1.



7-12-2115. Adjournment of hearing.

7-12-2115. Adjournment of hearing. Whenever in proceedings hereunder a time and place for hearing by the board of county commissioners is fixed and from any cause, the hearing is not then and there held or regularly adjourned to a fixed time and place, the power and jurisdiction of the board in the premises shall not be thereby divested or lost, but the board may proceed anew to fix a time and place for the hearing and cause notice thereof to be given by publication by at least one insertion in a daily, semiweekly, or weekly newspaper, such publication to be at least 5 days before the date of the hearing. Thereupon the board shall have power to act as in the first instance.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 27, Ch. 147, L. 1921; re-en. Sec. 4600, R.C.M. 1921; re-en. Sec. 4600, R.C.M. 1935; R.C.M. 1947, 16-1627.



7-12-2116. County surveyor as improvement district engineer.

7-12-2116. County surveyor as improvement district engineer. The county surveyor may be the engineer, as defined in 7-12-2101(6), for a rural improvement district.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 26, Ch. 147, L. 1921; re-en. Sec. 4599, R.C.M. 1921; re-en. Sec. 4599, R.C.M. 1935; amd. Sec. 4, Ch. 134, L. 1961; R.C.M. 1947, 16-1626(part).



7-12-2117. Record of expenses to be kept by engineer.

7-12-2117. Record of expenses to be kept by engineer. The engineer selected as provided in this part shall keep an account in the engineer's office of all costs and expenses incurred in connection with each special improvement district and shall certify the costs and expenses to the county clerk.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 16, Ch. 147, L. 1921; re-en. Sec. 4589, R.C.M. 1921; re-en. Sec. 4589, R.C.M. 1935; R.C.M. 1947, 16-1616(part); amd. Sec. 531, Ch. 61, L. 2007.



7-12-2118. Role of county clerk.

7-12-2118. Role of county clerk. It shall be the duty of the county clerk to prepare all necessary schedules and resolutions levying the taxes and assessments in such special improvement district.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 16, Ch. 147, L. 1921; re-en. Sec. 4589, R.C.M. 1921; re-en. Sec. 4589, R.C.M. 1935; R.C.M. 1947, 16-1616(part).



7-12-2119. Manner of making demands for incidental expenses.

7-12-2119. Manner of making demands for incidental expenses. All demands for incidental expenses in 7-12-2101(7), except for the administrative fee of the county and interest payable on warrants or bonds of the district, shall be presented to the county clerk by itemized bill, duly verified by oath of the demandant.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 26, Ch. 147, L. 1921; re-en. Sec. 4599, R.C.M. 1921; re-en. Sec. 4599, R.C.M. 1935; amd. Sec. 4, Ch. 134, L. 1961; R.C.M. 1947, 16-1626(part); amd. Sec. 9, Ch. 665, L. 1985.



7-12-2120. Maintenance of improvements.

7-12-2120. Maintenance of improvements. (1) Whenever sanitary or storm sewers, lights or light systems, waterworks plants, water systems, sidewalks, or any other special improvements petitioned for or created by the state or federal government have been made, built, constructed, erected, or accomplished as provided in this part, the board of county commissioners under whose jurisdiction the district was created or supervised or directed shall adequately and suitably maintain and preserve the improvements and keep those improvements in proper repair and operation, by contract or otherwise. (2) The whole cost of maintaining, preserving, and repairing improvements in any improvement district may, in the discretion of the board, be paid by assessing the entire district in the method provided for by 7-12-2108.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 19, Ch. 147, L. 1921; re-en. Sec. 4592, R.C.M. 1921; amd. Sec. 3, Ch. 133, L. 1929; amd. Sec. 1, Ch. 104, L. 1935; re-en. Sec. 4592, R.C.M. 1935; R.C.M. 1947, 16-1619(1); amd. Sec. 8, Ch. 277, L. 2003.



7-12-2121. Administration of multicounty district.

7-12-2121. Administration of multicounty district. (1) If a rural improvement district includes areas in more than one county, the board of county commissioners of each county in which any portion of the district is situated shall, upon creation of the district and at a joint session, appoint an initial board of three trustees to administer the affairs of the district. (2) At the end of the term of a trustee, the board of county commissioners of the county represented by the trustee shall appoint a new trustee. In case of a vacancy by death, resignation, removal from the district, or otherwise, a trustee shall be appointed by the board of county commissioners of the county represented by the trustee to fill the vacancy. (3) At least one trustee shall be appointed from each county within the district.

History: En. Secs. 2, 3, Ch. 62, L. 1963; R.C.M. 1947, 16-1605.2, 16-1605.3(part); amd. Sec. 2, Ch. 251, L. 1979.



7-12-2122. Term of office of multicounty district trustee.

7-12-2122. Term of office of multicounty district trustee. (1) The trustees appointed upon the creation of a district shall serve staggered terms of 1, 2, and 3 years. After the initial appointments, each trustee serves a term of 3 years. (2) A trustee holds office for the term of appointment or until a successor is appointed and qualified.

History: En. Sec. 3, Ch. 62, L. 1963; R.C.M. 1947, 16-1605.3(part); amd. Sec. 3, Ch. 251, L. 1979; amd. Sec. 532, Ch. 61, L. 2007.



7-12-2123. Powers of multicounty district board of trustees.

7-12-2123. Powers of multicounty district board of trustees. The board of trustees of a rural improvement district shall have all the powers and duties with respect to such district as the board of county commissioners has with respect to a district including the area of only one county.

History: En. Sec. 4, Ch. 62, L. 1963; R.C.M. 1947, 16-1605.4.



7-12-2124. and reserved.

7-12-2124 through 7-12-2125 reserved.



7-12-2126. Transfer of management and control of district to city or town.

7-12-2126. Transfer of management and control of district to city or town. (1) When a special improvement district has been created in accordance with the provisions of this part in any county of the state and the property contained therein subsequently becomes a part of the boundaries of an incorporated city or town, the board of county commissioners or the multicounty district trustees, as the case may be, may transfer the operation, control, and management of the district to a city or town, upon such terms and conditions as may be agreed upon. (2) A city or town may accept the responsibility to operate and control such a district. (3) An agreement for transfer of responsibilities from a county to a city or town must be properly executed in writing and must be approved by both governing bodies. Until an agreement is effective, the board of county commissioners or the multicounty district trustees, as the case may be, shall retain operation, control, and management of the district. The date of transfer of operation, control, and management is the date the agreement is fully effective or the date of transfer specified in the agreement, whichever is later.

History: En. Sec. 1, Ch. 146, L. 1981.



7-12-2127. Transfer of operation, control, and ownership of improvement district facilities to a utility.

7-12-2127. Transfer of operation, control, and ownership of improvement district facilities to a utility. Whenever a special improvement district has been created in accordance with the provisions of this part for the purpose of providing the facilities through which a regulated utility is to provide utility services to the district, the commissioners may, upon such terms and conditions as may be agreed to, transfer the operation, control, and ownership of the facilities to the regulated utility for use by the utility to provide utility services.

History: En. Sec. 1, Ch. 325, L. 1983.



7-12-2128. through reserved.

7-12-2128 through 7-12-2130 reserved.



7-12-2131. Bids for district work -- exception.

7-12-2131. Bids for district work -- exception. (1) Except as provided in subsection (3), the board of county commissioners may call for bids for proposals for several kinds or types of materials for any of the improvements proposed, reserving the right to select the kind or type of materials to be used in making any of the improvements after the bids or proposals have been opened, examined, and declared. (2) All proposals or bids offered must be accompanied by bid security as provided for in Title 18, chapter 1, part 2. The proposals or bids must be delivered to the county clerk. (3) If the proposed improvement is the conversion of overhead utilities to an underground location as provided for in 7-12-4102(2)(i), the work must be performed by the public utility responsible for the cost and feasibility report required under 69-4-313.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 7, Ch. 147, L. 1921; re-en. Sec. 4580, R.C.M. 1921; re-en. Sec. 4580, R.C.M. 1935; amd. Sec. 3, Ch. 134, L. 1961; amd. Sec. 3, Ch. 220, L. 1975; R.C.M. 1947, 16-1607(part); amd. Sec. 1, Ch. 250, L. 1993.



7-12-2132. Advertising for bids.

7-12-2132. Advertising for bids. A notice inviting proposals and referring to specifications on file with the engineer selected must be published as provided in 7-1-2121.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 7, Ch. 147, L. 1921; re-en. Sec. 4580, R.C.M. 1921; re-en. Sec. 4580, R.C.M. 1935; amd. Sec. 3, Ch. 134, L. 1961; amd. Sec. 3, Ch. 220, L. 1975; R.C.M. 1947, 16-1607(1); amd. Sec. 21, Ch. 354, L. 2001.



7-12-2133. Competitive bidding not required for purchase of existing improvement.

7-12-2133. Competitive bidding not required for purchase of existing improvement. If the proposed improvement consists of the purchase of an existing improvement, the board of county commissioners may in their discretion, after the creation of the special improvement district and after ordering the proposed improvement, enter into a contract for the purchase of said improvement, upon such terms as they deem just, without advertising for bids or proposals; provided, however, that the total purchase price shall not exceed the amount set forth in the notice required by 7-12-2105.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 7, Ch. 147, L. 1921; re-en. Sec. 4580, R.C.M. 1921; re-en. Sec. 4580, R.C.M. 1935; amd. Sec. 3, Ch. 134, L. 1961; amd. Sec. 3, Ch. 220, L. 1975; R.C.M. 1947, 16-1607(6).



7-12-2134. Opening of bids.

7-12-2134. Opening of bids. (1) The board of county commissioners shall, in open session, publicly open and examine and declare the bids. (2) The time fixed for the opening of the bids shall not be less than 15 days from the time of the final publication of the notice required by 7-12-2132.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 7, Ch. 147, L. 1921; re-en. Sec. 4580, R.C.M. 1921; re-en. Sec. 4580, R.C.M. 1935; amd. Sec. 3, Ch. 134, L. 1961; amd. Sec. 3, Ch. 220, L. 1975; R.C.M. 1947, 16-1607(part).



7-12-2135. Decision on award of contract.

7-12-2135. Decision on award of contract. (1) The board of county commissioners may award the contract for the work or improvement to the lowest responsible bidder at the prices named in the bid and shall reject all proposals other than the lowest regular proposal or bid of a responsible bidder. (2) The board: (a) may reject any proposals or bids if it considers this for the public good; (b) may also reject the bid of a party who has been delinquent or unfaithful in a former contract with the board.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 7, Ch. 147, L. 1921; re-en. Sec. 4580, R.C.M. 1921; re-en. Sec. 4580, R.C.M. 1935; amd. Sec. 3, Ch. 134, L. 1961; amd. Sec. 3, Ch. 220, L. 1975; R.C.M. 1947, 16-1607(4); amd. Sec. 533, Ch. 61, L. 2007.



7-12-2136. Procedure if all bids rejected or no bids received.

7-12-2136. Procedure if all bids rejected or no bids received. If the bids are rejected or no bids are received, the board of county commissioners may within 6 months thereafter readvertise for proposals or bids for the performance of the work as in the first instance, without further proceedings, and thereafter proceed in the manner provided in 7-12-2131 through 7-12-2137.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 7, Ch. 147, L. 1921; re-en. Sec. 4580, R.C.M. 1921; re-en. Sec. 4580, R.C.M. 1935; amd. Sec. 3, Ch. 134, L. 1961; amd. Sec. 3, Ch. 220, L. 1975; R.C.M. 1947, 16-1607(part).



7-12-2137. Procedure for dealing with bid securities.

7-12-2137. Procedure for dealing with bid securities. (1) If bids are rejected, the board of county commissioners shall return to the proper parties the bid securities accompanying the rejected bids. (2) The bid security accompanying the accepted proposal or bid must be held by the county clerk until the contract for doing the work has been entered into, either by the lowest bidder or by the owners of over 50% of frontage, at which time the bid security must be returned to the bidder. (3) If the bidder fails, neglects, or refuses to enter into the contract to perform the work and improvements, then the bid security accompanying the bid must be declared to be forfeited to the board and must be collected by the board and paid into the general fund of the county.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 7, Ch. 147, L. 1921; re-en. Sec. 4580, R.C.M. 1921; re-en. Sec. 4580, R.C.M. 1935; amd. Sec. 3, Ch. 134, L. 1961; amd. Sec. 3, Ch. 220, L. 1975; R.C.M. 1947, 16-1607(part); amd. Sec. 534, Ch. 61, L. 2007.



7-12-2138. Contractor's bond for successful completion of work.

7-12-2138. Contractor's bond for successful completion of work. All contractors and contracting owners included shall, at the time of executing any contract for any work, execute a bond to the satisfaction and approval of the board of county commissioners, in the form and manner provided for in Title 18, chapter 2, part 2.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 9, Ch. 147, L. 1921; re-en. Sec. 4582, R.C.M. 1921; re-en. Sec. 4582, R.C.M. 1935; amd. Sec. 4, Ch. 220, L. 1975; R.C.M. 1947, 16-1609.



7-12-2139. Procedure if person entering contract defaults on work.

7-12-2139. Procedure if person entering contract defaults on work. (1) If the contractor who may have taken a contract does not complete the contract within the time limited in the contract or within a further time that may be given, the engineer selected as provided in this part shall report the delinquency to the board of county commissioners. (2) (a) The board may relet the unfinished portion of the work after pursuing the formalities prescribed in 7-12-2131 through 7-12-2137 for the letting of the contract in the first instance. (b) The board may complete the contract and deduct any cost in excess of the contract price from any money, bond, or warrant due the contractor. If there is no money, bond, or warrant due the contractor from which to deduct the cost, then the board may sue the contractor and recover the costs.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 8, Ch. 147, L. 1921; re-en. Sec. 4581, R.C.M. 1921; re-en. Sec. 4581, R.C.M. 1935; R.C.M. 1947, 16-1608; amd. Sec. 535, Ch. 61, L. 2007.



7-12-2140. Procedure for objection to proceedings.

7-12-2140. Procedure for objection to proceedings. (1) At any time within 60 days from the date of the awarding of a contract, any owner or other person having a interest in any lot, tract, or plot of land liable to assessment who claims that any of the previous acts or proceedings relating to the improvements are irregular, defective, erroneous, or faulty or that the property will be damaged by making any of the improvements in the manner contemplated may file with the county clerk a written notice specifying in what respect the acts or proceedings are irregular, defective, erroneous, or faulty or in what manner and to what extent the property will be damaged by making the improvements. (2) The notice must state that it is made in pursuance of this section. (3) All objections in any act or proceeding or in relation to making the improvements must be made in writing and in the manner and at the time provided in subsection (1). All claims for damages must be waived by the property owner if a written objection is not filed, if notice of the passage of the resolution of intention has been actually published and the notice of improvements posted as provided in this part.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 10, Ch. 147, L. 1921; re-en. Sec. 4583, R.C.M. 1921; re-en. Sec. 4583, R.C.M. 1935; R.C.M. 1947, 16-1610; amd. Sec. 536, Ch. 61, L. 2007.



7-12-2141. Protest procedures for property created as condominium.

7-12-2141. Protest procedures for property created as condominium. (1) Whenever property created as a condominium is included within the boundaries of a proposed district and the proposed work or the creation of the district relates to or affects property created as a condominium, and not solely a certain unit in the condominium, the owner of the property created as a condominium that is entitled to protest under this part is collectively the owners of all units having an undivided ownership interest in the common elements of the condominium. (2) An owner of property created as a condominium may protest against the proposed work or against the extent or creation of the district to be assessed, or both, only through a president, vice president, secretary, or treasurer of the condominium owners' association who timely presents to the county clerk in accordance with 7-12-2109: (a) a writing identifying the condominium property; (b) the condominium declaration or other condominium document that shows how votes of unit owners in the condominium are calculated; (c) original signatures of owners of units in the condominium having an undivided ownership interest in the common elements of the condominium sufficient to constitute an affirmative vote for an undertaking relating to the common elements under the condominium declaration; and (d) a certificate signed by the president, vice president, secretary, or treasurer of the condominium owners' association certifying that the votes of the unit owners as evidenced by the signatures of the owners are sufficient to constitute an affirmative vote of the condominium owners' association to protest against the proposed work or against the extent or creation of the district, or both. (3) Each holder of title to a unit in a condominium that is within a proposed district is entitled to notice of the passage of the resolution of intention as provided in this part, and if the district is created and assessments levied, assessments must be levied against the units in the condominium as provided in this part.

History: En. Sec. 7, Ch. 277, L. 2003.



7-12-2142. through reserved.

7-12-2142 through 7-12-2150 reserved.



7-12-2151. Assessment of costs.

7-12-2151. Assessment of costs. (1) To defray the cost of making or acquiring any of the improvements provided for in this part, including incidental expenses, the board of county commissioners shall assess the entire cost of the improvements against benefited lots, tracts, or parcels of land in the district, based upon the benefits received, and shall adopt one or any combination of the following methods of assessment for each improvement made or acquired for the benefit of the district: (a) Each lot, tract, or parcel of land assessed in the district may be assessed with that part of the whole cost which its assessable area bears to the assessable area of all the benefited lots, tracts, or parcels in the district, exclusive of streets, avenues, alleys, and public places. For the purposes of this subsection (1)(a), "assessable area" means an area of a lot, tract, or parcel of land representing the benefit conferred upon the lot, tract, or parcel by the improvement. Assessable area may be less than but may not exceed the actual area of the lot, tract, or parcel. (b) Each lot, tract, or parcel of land assessed in the district may be assessed with that part of the whole cost of the improvement based upon the assessed value of the benefited lots or pieces of land within the district, if the board determines the assessment to be equitable in proportion to and not exceeding the benefits received from the improvement by the lot, tract, or parcel. (c) Each lot, tract, or parcel of land in the district abutting upon the street where the improvement has been made may be assessed in proportion to its lineal feet abutting the street. (d) Each lot, tract, or parcel of land in the district may be assessed an equal amount based upon the total cost of the improvement. (e) Each lot, tract, or parcel of land in the district served by a utility connection may be assessed an equitable lump sum for the connection based on the bid price in the applicable contract. (2) The board may use one or any combination of methods of assessment in a single special improvement district and, if more than one improvement is undertaken, need not assess each lot, tract, or parcel in the district for the cost of all the improvements. If the method of assessment described in subsection (1)(d) is used, the resolution of intention under 7-12-2103 and notice under 7-12-2105 must provide that if an increase occurs in the number of benefited lots, tracts, or parcels within the boundaries of the district during the term of the bonded indebtedness, the assessment per lot, tract, or parcel then in the district will be recalculated as provided in subsection (4). (3) The board in its discretion may pay the whole or any part of the cost of any street, avenue, or alley intersection out of any funds that are available to it for that purpose or to include the whole or any part of the costs within the amount of the assessment to be paid by the benefited property in the district. (4) (a) If the method specified for assessment is that provided in subsection (1)(d) and an increase occurs in the number of benefited lots, tracts, or parcels within the boundaries of a district created as provided in this part during the term of bonded indebtedness that is payable from the assessments, the board shall recalculate the amount assessable to each lot, tract, or parcel. The board shall comply with the provisions of 7-12-2158 through 7-12-2160 in adopting the recalculated amount. (b) The board shall base the recalculation on the amount of the district's outstanding bonded indebtedness for the current fiscal year and shall spread the assessments across the district based on the number of benefited lots, tracts, or parcels within the boundaries of the district as of July 1 following the action that resulted in the increase in the number of benefited lots, tracts, or parcels.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 11, Ch. 147, L. 1921; re-en. Sec. 4584, R.C.M. 1921; amd. Sec. 2, Ch. 133, L. 1929; amd. Sec. 1, Ch. 131, L. 1935; re-en. Sec. 4584, R.C.M. 1935; amd. Sec. 1, Ch. 53, L. 1939; amd. Sec. 1, Ch. 136, L. 1941; R.C.M. 1947, 16-1611(part); amd. Sec. 10, Ch. 665, L. 1985; amd. Sec. 1, Ch. 269, L. 1993; amd. Sec. 3, Ch. 293, L. 2011.



7-12-2152. Exception for owners of water ditches under certain circumstances.

7-12-2152. Exception for owners of water ditches under certain circumstances. The owner or owners of open ditches carrying irrigation or other water shall not be included in any rural improvement district under this part for the purpose of assessment to support the rural improvement district for the installation, repair, or maintenance of any protective devices intended to protect the safety of the public from open ditches carrying irrigation or other water. Such devices or improvements shall provide access to and shall not be constructed so as to hinder the operation and maintenance of the ditch.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 1, Ch. 147, L. 1921; re-en. Sec. 4574, R.C.M. 1921; amd. Sec. 1, Ch. 133, L. 1929; re-en. Sec. 4574, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1961; amd. Sec. 1, Ch. 134, L. 1961; amd. Sec. 1, Ch. 304, L. 1969; R.C.M. 1947, 16-1601(part); amd. Sec. 11, Ch. 665, L. 1985.



7-12-2153. Incidental expenses considered as cost of improvements -- costs for bonds or warrants secured by revolving fund -- district reserve account.

7-12-2153. Incidental expenses considered as cost of improvements -- costs for bonds or warrants secured by revolving fund -- district reserve account. (1) Incidental expenses connected with the formation of a rural improvement district, including the cost of preparation of plans, specifications, maps, or plats; engineering, superintendence, and inspection; preparation of assessment rolls; and the other incidental expenses described in 7-12-2101(7) are considered a part of the cost of making the improvements within the rural improvement district. (2) If the bonds or warrants are secured by the revolving fund pursuant to 7-12-2185, the original costs of any improvement must include an amount of at least 5% and not more than 10% of the principal amount of any bonds or warrants to be issued, which must be deposited in the revolving fund created in 7-12-2181. (3) (a) Subject to the provisions of subsections (3)(b) through (3)(e), the board of county commissioners may create a district reserve account. (b) As part of the original costs of the improvements, the board of county commissioners may include an amount, in addition to the amount, if any, specified in subsection (2), not to exceed 5% of the principal amount of any rural improvement district bonds or warrants issued. The amount must be deposited in a district reserve account created and maintained in the district fund. (c) If there are insufficient funds in the district bond and interest accounts to pay when due the principal of and the interest on bonds or warrants, the district reserve account, if established, must be used to pay the principal of and the interest on the bonds or warrants issued against the district fund. (d) If bonds or warrants are secured by the revolving fund, the district reserve account, if established, must be exhausted before a loan may be made from the revolving fund pursuant to 7-12-2183. (e) Money remaining in the district reserve account after the principal and interest on all bonds and warrants drawn on the district have been paid or discharged must be transferred to the revolving fund. (4) The establishment of a district reserve account does not preclude the board of county commissioners from requiring additional security from the owners of real property in the district.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 16, Ch. 147, L. 1921; re-en. Sec. 4589, R.C.M. 1921; re-en. Sec. 4589, R.C.M. 1935; R.C.M. 1947, 16-1616(part); amd. Sec. 1, Ch. 476, L. 1983; amd. Sec. 12, Ch. 665, L. 1985; amd. Sec. 2, Ch. 229, L. 1995; amd. Sec. 1, Ch. 349, L. 2009.



7-12-2154. Payment of damages incurred as result of improvements.

7-12-2154. Payment of damages incurred as result of improvements. Whenever the owner or anyone interested in property situated in the special improvement district, after filing with the county clerk a written notice claiming that the person's property has been damaged, is awarded or recovers any amount because of damages sustained by the property because of the construction of an improvement in the special improvement district and before the resolution levying the assessment to defray the cost of making the improvement in the district is passed and adopted by the board of county commissioners, the amount ordered to be recovered must be added to and constitute a part of making the improvements. However, if the resolution levying the assessment to defray the cost and expenses of making the improvement has been passed and adopted by the board, it shall pass and adopt a supplemental resolution levying an additional assessment against the property in the district for the purpose of paying the amount awarded, and the supplemental resolution must be made in the same manner and prepared and certified the same as the original resolution levying the assessment to defray the cost of making the improvements.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 15, Ch. 147, L. 1921; re-en. Sec. 4588, R.C.M. 1921; re-en. Sec. 4588, R.C.M. 1935; R.C.M. 1947, 16-1615; amd. Sec. 4, Ch. 251, L. 1979; amd. Sec. 537, Ch. 61, L. 2007.



7-12-2155. Apportionment of costs between corner lots and inside lots.

7-12-2155. Apportionment of costs between corner lots and inside lots. In order to apportion the cost of any of the improvements provided for in this part between the corner lots and inside lots of any block, the board of county commissioners may, in the resolution creating any improvement district, provide that whenever any of the improvements provided for in this part shall be along any side street or abutting upon the side of any corner lot or block, the amount of the assessment against the property in said district to defray the cost of such improvements shall be so assessed that each square foot of the land embraced within any such corner lot shall bear double the amount of the cost of such improvement that a square foot of any inside lot shall bear.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 11, Ch. 147, L. 1921; re-en. Sec. 4584, R.C.M. 1921; amd. Sec. 2, Ch. 133, L. 1929; amd. Sec. 1, Ch. 131, L. 1935; re-en. Sec. 4584, R.C.M. 1935; amd. Sec. 1, Ch. 53, L. 1939; amd. Sec. 1, Ch. 136, L. 1941; R.C.M. 1947, 16-1611(part).



7-12-2156. Responsibility for costs for improvements close to street railway.

7-12-2156. Responsibility for costs for improvements close to street railway. Whenever any portion of the surface of a street is kept or used by any person, firm, or corporation for railroad or for street railway purposes, the cost and expense of making such improvements between the rails and for 1 foot on each side thereof shall be paid by the person, firm, or corporation owning such railroad; and where double tracks of railroads are laid, such person, firm, or corporation shall pay the costs of making such improvement or improvements between such tracks and between all switches and spurs.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 11, Ch. 147, L. 1921; re-en. Sec. 4584, R.C.M. 1921; amd. Sec. 2, Ch. 133, L. 1929; amd. Sec. 1, Ch. 131, L. 1935; re-en. Sec. 4584, R.C.M. 1935; amd. Sec. 1, Ch. 53, L. 1939; amd. Sec. 1, Ch. 136, L. 1941; R.C.M. 1947, 16-1611(2).



7-12-2157. Status of federal property within improvement district.

7-12-2157. Status of federal property within improvement district. Whenever any lot, piece, or parcel of land belonging to the United States or mandatory of the government shall front upon the proposed work or improvement or is to be included within the district declared by the board of county commissioners in its resolution of intention to be a district to be assessed to pay the cost and expenses thereof, the board shall in the resolution of intention declare that said lots, pieces, or parcels of land shall be omitted from the assessment thereto to be made to cover the cost and expenses of said work or improvement. The cost of said work or improvement in front of said lots, pieces, or parcels of land shall be paid by the county from its general fund.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 12, Ch. 147, L. 1921; re-en. Sec. 4585, R.C.M. 1921; re-en. Sec. 4585, R.C.M. 1935; R.C.M. 1947, 16-1612.



7-12-2158. Resolution for levy and assessment of tax.

7-12-2158. Resolution for levy and assessment of tax. (1) To defray the cost of making or acquiring improvements in a special improvement district, the board of county commissioners shall by resolution levy and assess a tax upon all benefited property in the district created for that purpose by using for a basis for assessment the method or methods provided for by this part and described in the resolution of intention. (2) The resolution must contain a description of each lot or parcel of land, with the name of the owner, if known, and the amount of each partial payment, when made, and the day when the payment becomes delinquent. (3) The resolution, signed by the presiding officer of the board, must be kept on file in the office of the county clerk.

History: (1), (2)En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 13, Ch. 147, L. 1921; re-en. Sec. 4586, R.C.M. 1921; re-en. Sec. 4586, R.C.M. 1935; amd. Sec. 1, Ch. 140, L. 1947; amd. Sec. 1, Ch. 40, L. 1965; Sec. 16-1613, R.C.M. 1947; (3)En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 14, Ch. 147, L. 1921; re-en. Sec. 4587, R.C.M. 1921; re-en. Sec. 4587, R.C.M. 1935; Sec. 16-1614, R.C.M. 1947; R.C.M. 1947, 16-1613(part), 16-1614(part); amd. Sec. 13, Ch. 665, L. 1985; amd. Sec. 538, Ch. 61, L. 2007.



7-12-2159. Notice of resolution for levy and assessment of tax -- protest and hearing.

7-12-2159. Notice of resolution for levy and assessment of tax -- protest and hearing. (1) A notice, signed by the county clerk and stating that the resolution levying a special assessment to defray the cost of making the improvements is on file in the office of the county clerk and is subject to inspection, shall be: (a) published as provided in 7-1-2121; (b) mailed to the owner of each lot, tract, or parcel of land to be assessed (such lands must be identified and the mailing address determined from the last-completed assessment roll for state, county, and school district taxes); and (c) mailed to such other persons known to the clerk to have an ownership interest in the property. (2) The notice shall state the time at and place in which objections to the final adoption of the resolution will be heard by the board of county commissioners. The time for the hearing may not be less than 5 days after the second publication or less than 10 days after the mailing of the notice.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 14, Ch. 147, L. 1921; re-en. Sec. 4587, R.C.M. 1921; re-en. Sec. 4587, R.C.M. 1935; R.C.M. 1947, 16-1614(part); amd. Sec. 5, Ch. 251, L. 1979; amd. Sec. 17, Ch. 349, L. 1985; amd. Sec. 14, Ch. 665, L. 1985.



7-12-2160. Hearing on protest.

7-12-2160. Hearing on protest. (1) At the time so fixed, the board of county commissioners shall meet and hear all such objections and for that purpose may adjourn from day to day. (2) The board may by resolution modify such assessment in whole or in part. A copy of such resolution, certified by the county clerk, must be delivered to the county treasurer 2 days after its passage.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 14, Ch. 147, L. 1921; re-en. Sec. 4587, R.C.M. 1921; re-en. Sec. 4587, R.C.M. 1935; R.C.M. 1947, 16-1614(part).



7-12-2161. Payment of maintenance costs -- resolution for assessment and for change of boundaries -- assessment for administrative costs.

7-12-2161. Payment of maintenance costs -- resolution for assessment and for change of boundaries -- assessment for administrative costs. (1) The board of county commissioners shall estimate, as near as practicable, the cost of maintaining, preserving, or repairing the improvements in each district for each year beginning January 1 or another time as may appear necessary. (2) The board may, before the first Monday in September of each year, pass and finally adopt a resolution levying and assessing all the property within the district with an amount equal to the whole cost of maintaining, preserving, or repairing the improvements within the district. An assessment authorized by the board must be proportioned as provided in 7-12-2108. In lieu of an assessment, the board shall otherwise provide for the whole cost of maintaining, preserving, or repairing the improvements in the district. (3) The resolution levying assessments to defray the cost of maintenance, preservation, or repair of improvements must be prepared and certified to in substantially the same manner as a resolution levying assessments for making, constructing, and installing the improvements in the special improvement district. (4) The board may change by resolution, not more than once a year, the boundaries of any maintenance district. (5) The board shall include in the estimated cost of maintaining the district the lesser of $500 or 5% of the annual assessment of the district. The amount determined by the board under this subsection is to defray the costs incurred by the county in administering the maintenance district and is a cost of maintenance. The board shall annually pay the amount determined under this subsection to the county treasurer for deposit in the county general fund.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 19, Ch. 147, L. 1921; re-en. Sec. 4592, R.C.M. 1921; amd. Sec. 3, Ch. 133, L. 1929; amd. Sec. 1, Ch. 104, L. 1935; re-en. Sec. 4592, R.C.M. 1935; R.C.M. 1947, 16-1619(part); amd. Sec. 1, Ch. 175, L. 1997; amd. Sec. 9, Ch. 277, L. 2003.



7-12-2162. Improvement district maintenance fund.

7-12-2162. Improvement district maintenance fund. The money collected from the assessment provided for in 7-12-2161 shall be paid into a fund known as the special improvement district No. .... maintenance fund, the number of which shall correspond with the number of the special improvement district in which the improvements so maintained are situated. Such fund shall be used to defray the expense of maintenance, preservation, or repair of said improvements and for no other purpose.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 19, Ch. 147, L. 1921; re-en. Sec. 4592, R.C.M. 1921; amd. Sec. 3, Ch. 133, L. 1929; amd. Sec. 1, Ch. 104, L. 1935; re-en. Sec. 4592, R.C.M. 1935; R.C.M. 1947, 16-1619(part).



7-12-2163. Collection of district assessments by county treasurer -- delinquencies.

7-12-2163. Collection of district assessments by county treasurer -- delinquencies. (1) When a resolution of assessment, either for construction or maintenance, has been certified by the county clerk, the county treasurer shall, in accordance with the provisions of this title, collect the assessment in the same manner and at the same time as taxes for general and municipal purposes are collected. (2) When the payment of an installment of a special assessment becomes delinquent, all payments of subsequent installments of the special assessment may, at the option of the board of county commissioners and upon adoption of the appropriate resolutions, become delinquent. Upon delinquency in one or all installments, the whole property must be sold the same as other property is sold for taxes. The enforcement of the lien of any installment of a special assessment by any method authorized by law does not prevent the enforcement of the lien of any subsequent installment when it becomes delinquent.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 22, Ch. 147, L. 1921; re-en. Sec. 4595, R.C.M. 1921; re-en. Sec. 4595, R.C.M. 1935; R.C.M. 1947, 16-1622; amd. Sec. 2, Ch. 617, L. 1987; amd. Sec. 539, Ch. 61, L. 2007.



7-12-2164. Payment of tax under protest -- action to recover.

7-12-2164. Payment of tax under protest -- action to recover. (1) When a tax levied and assessed under any of the provisions of this part is considered unlawful by the party whose property is taxed or from whom the tax is demanded, the person may pay the tax or any part of the tax considered unlawful under protest to the county treasurer. (2) The party paying under protest or the party's legal representative may bring an action in any court of competent jurisdiction against the officer to whom the tax was paid or against the county in whose behalf the tax was collected to recover the tax or any portion of the tax paid under protest. An action instituted to recover the tax paid under protest must be commenced within 60 days after the date of payment. (3) The tax paid under protest must be held by the county treasurer until the determination of an action brought for the recovery of the tax.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 24, Ch. 147, L. 1921; re-en. Sec. 4597, R.C.M. 1921; re-en. Sec. 4597, R.C.M. 1935; R.C.M. 1947, 16-1624; amd. Sec. 540, Ch. 61, L. 2007.



7-12-2165. Procedure to correct assessment and relevy and collect tax.

7-12-2165. Procedure to correct assessment and relevy and collect tax. (1) Whenever, by reason of any alleged nonconformity to law or by reason of any omission or irregularity, any special tax or assessment is either invalid or its validity is questioned, the board of county commissioners may make all necessary orders and may take all necessary steps to correct, reassess, and relevy the same, including the ordering of work, with the same force and effect as if made at the time provided by the law or resolution relating thereto. The board may reassess and relevy the tax or assessment with the same force and effect as an original levy. (2) Any special tax, upon reassessment or relevy, shall, so far as practicable, be levied and collected the same as it would have been if the first levy had been enforced. Any provision of any law specifying a time when or order in which acts shall be done in a proceeding which may result in a special tax are subject to the qualifications of this part. (3) Whenever any apportionment or assessment is made and any property is assessed too little or too much, the assessment may be corrected and reassessed for such additional amount as is proper or the assessment may be reduced even to the extent of refunding the tax collected.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 23, Ch. 147, L. 1921; re-en. Sec. 4596, R.C.M. 1921; re-en. Sec. 4596, R.C.M. 1935; R.C.M. 1947, 16-1623(part); amd. Sec. 6, Ch. 251, L. 1979.



7-12-2166. Certain errors not to invalidate assessments or liens.

7-12-2166. Certain errors not to invalidate assessments or liens. (1) When, under any of the provisions of this part, special taxes and assessments are assessed against any lot or parcel of land as the property of a particular person, no misnomer of the owner or supposed owner or other mistake relating to the ownership thereof shall affect such assessment or render it void or voidable. (2) Any mistake in the description of property or the name of the owner shall not vitiate any liens created by this part unless it is impossible to identify the property from the description.

History: (1)En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 18, Ch. 147, L. 1921; re-en. Sec. 4591, R.C.M. 1921; re-en. Sec. 4591, R.C.M. 1935; Sec. 16-1618, R.C.M. 1947; (2)En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 25, Ch. 147, L. 1921; re-en. Sec. 4598, R.C.M. 1921; re-en. Sec. 4598, R.C.M. 1935; Sec. 16-1625, R.C.M. 1947; R.C.M. 1947, 16-1618, 16-1625.



7-12-2167. Term of payment of assessments.

7-12-2167. Term of payment of assessments. (1) Except as provided in subsection (2), the payment of the assessment to defray the cost of constructing any improvements in special improvement districts may be spread over a term of not to exceed 30 years. (2) If federal loans are available, payments may be spread over a term of not to exceed 40 years. (3) The assessments are payable in equal semiannual installments of principal, with interest on the unpaid installments, or if the board of county commissioners so prescribes in the resolution authorizing issuance of the special improvement district bonds, in equal semiannual installments of principal and interest, each in the amount required to pay the principal over the term of payment, with interest at the rate then borne by the assessment. (4) Any assessment that is not delinquent may be prepaid, in whole but not in part, at any time after the assessment is levied, by the payment of the assessment, with interest accrued and to accrue thereon through the next date on which interest on bonds of the special improvement district is payable.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 13, Ch. 147, L. 1921; re-en. Sec. 4586, R.C.M. 1921; re-en. Sec. 4586, R.C.M. 1935; amd. Sec. 1, Ch. 140, L. 1947; amd. Sec. 1, Ch. 40, L. 1965; R.C.M. 1947, 16-1613(part); amd. Sec. 15, Ch. 665, L. 1985; amd. Sec. 1, Ch. 631, L. 1987.



7-12-2168. Assessments and certain other charges as liens.

7-12-2168. Assessments and certain other charges as liens. (1) A special assessment made and levied to defray the cost and expenses of the work enumerated in this part, together with any percentages imposed for delinquency and for cost of collection, constitutes a lien upon and against the property upon which the assessment is made and levied from and after the date of the passage of the resolution levying the assessment. This lien can only be extinguished by payment of the assessment, with all penalties, costs, and interest. (2) A special assessment levied and made for any of the purposes mentioned in 7-12-2120 and 7-12-2161, together with all costs and penalties, constitutes a lien upon and against the property upon which the assessment is made and levied from and after the date of the final passage and adoption of the resolution levying the assessment. The lien is extinguished only by payment of the assessment, with all penalties, costs, and interest. (3) For assessment purposes, whenever property created as a condominium is included within the boundaries of a district, each unit within the condominium is considered a separate parcel of real property subject to separate assessment and the lien of the assessment. Each unit must be assessed for the unit's percentage of undivided interest in the common elements of the condominium. The percentage of an undivided ownership interest must be as set forth in the condominium declaration.

History: (1)En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 17, Ch. 147, L. 1921; re-en. Sec. 4590, R.C.M. 1921; re-en. Sec. 4590, R.C.M. 1935; Sec. 16-1617, R.C.M. 1947; (2)En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 19, Ch. 147, L. 1921; re-en. Sec. 4592, R.C.M. 1921; amd. Sec. 3, Ch. 133, L. 1929; amd. Sec. 1, Ch. 104, L. 1935; re-en. Sec. 4592, R.C.M. 1935; R.C.M. 1947, 16-1619; R.C.M. 1947, 16-1617, 16-1619(part); amd. Sec. 10, Ch. 277, L. 2003.



7-12-2169. Use of bonds and warrants.

7-12-2169. Use of bonds and warrants. All costs and expenses incurred in any improvement district in the acquisition, construction, or maintenance of any improvement specified in this part or incurred in the issuance of bonds or warrants of the district, including incidental expenses, shall be paid for by special improvement district bonds or warrants. The board of county commissioners shall provide for making payments for maintenance or improvements in any rural improvement district by the method provided in 7-12-2172 and 7-12-2173.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 20, Ch. 147, L. 1921; re-en. Sec. 4593, R.C.M. 1921; re-en. Sec. 4593, R.C.M. 1935; amd. Sec. 1, Ch. 3, L. 1955; amd. Sec. 7, Ch. 260, L. 1959; amd. Sec. 2, Ch. 136, L. 1961; amd. Sec. 2, Ch. 40, L. 1965; amd. Sec. 22, Ch. 234, L. 1971; R.C.M. 1947, 16-1620(part); amd. Sec. 18, Ch. 665, L. 1985.



7-12-2170. Repealed.

7-12-2170. Repealed. Sec. 16, Ch. 449, L. 1989.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 20, Ch. 147, L. 1921; re-en. Sec. 4593, R.C.M. 1921; re-en. Sec. 4593, R.C.M. 1935; amd. Sec. 1, Ch. 3, L. 1955; amd. Sec. 7, Ch. 260, L. 1959; amd. Sec. 2, Ch. 136, L. 1961; amd. Sec. 2, Ch. 40, L. 1965; amd. Sec. 22, Ch. 234, L. 1971; R.C.M. 1947, 16-1620(part); amd. Sec. 1, Ch. 308, L. 1981.



7-12-2171. Details relating to rural improvement district bonds and warrants.

7-12-2171. Details relating to rural improvement district bonds and warrants. (1) (a) The bonds and warrants must be drawn against either the construction or maintenance fund created for the special improvement district and must bear interest from the date of registration until called for redemption or paid in full. Bonds or warrants sold at a private, negotiated sale may bear interest at a rate varying periodically at the time or times and on the terms determined by the board of county commissioners. The terms determined by the board of county commissioners may include the establishment of a maximum rate of interest or the convertibility to a fixed rate of interest. (b) Variable rate bonds may be sold at a private negotiated sale if the principal amount of the bonds is $500,000 or less and the board of county commissioners obtains separate written opinions from underwriters of Montana rural improvement district bonds stating the bonds are not marketable through a competitive bond sale. Bonds sold in principal amounts below $250,000 do not require a marketability opinion. (c) The interest must be payable annually or semiannually, at the discretion of the board of county commissioners, on the dates that the board prescribes. The warrants or bonds must bear the signatures of the presiding officer of the board and the county clerk and may bear the corporate seal of the county. The warrants or bonds must be registered in the office of the county clerk and the county treasurer, and if interest coupons are attached to the warrants or bonds, the interest coupons must also be registered and must bear the signatures of the presiding officer of the board and the county clerk. The coupons may bear the facsimile signatures of the officers in the discretion of the board. (2) The bonds must be in denominations of $100 or fractions or multiples of $100, may be issued in installments, and may extend over a period not to exceed 30 years. However, if federal loans are available for improvements, repayment may extend over a period not to exceed 40 years. For the purposes of this subsection, the term of a bond issue commences on July 1 of the fiscal year in which the county first levies to pay principal and interest on the bonds. (3) If applicable, the board of county commissioners shall specify whether the bonds are tax credit bonds as provided in 17-5-117, recovery zone economic development bonds or recovery zone facility bonds as provided in 7-7-140, or qualified energy conservation bonds as provided in 7-7-141.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 20, Ch. 147, L. 1921; re-en. Sec. 4593, R.C.M. 1921; re-en. Sec. 4593, R.C.M. 1935; amd. Sec. 1, Ch. 3, L. 1955; amd. Sec. 7, Ch. 260, L. 1959; amd. Sec. 2, Ch. 136, L. 1961; amd. Sec. 2, Ch. 40, L. 1965; amd. Sec. 22, Ch. 234, L. 1971; R.C.M. 1947, 16-1620(2); amd. Sec. 19, Ch. 665, L. 1985; (4)En. Sec. 20, Ch. 665, L. 1985; amd. Sec. 5, Ch. 256, L. 1989; amd. Sec. 1, Ch. 449, L. 1989; amd. Sec. 9, Ch. 459, L. 1997; amd. Sec. 1, Ch. 162, L. 2001; amd. Sec. 11, Ch. 277, L. 2003; amd. Sec. 7, Ch. 489, L. 2009.



7-12-2172. Procedure to issue bonds and warrants.

7-12-2172. Procedure to issue bonds and warrants. (1) Subject to subsection (2), the board of county commissioners shall sell bonds or warrants issued under the provisions of 7-12-2169 and 7-12-2171 through 7-12-2174, in an amount sufficient to pay that part of the total cost and expense of the improvements that is to be assessed against the benefited property within the district, to the highest and best bidder for cash, at a price, including interest to date of delivery, not less than that prescribed by the board in the resolution calling for the sale of the bonds or warrants. The board may fix the minimum price for the bonds or warrants in an amount not less than 97% of the face value of the bonds or warrants if it determines that the sale is in the best interests of the district and the county. (2) The bonds or warrants may be sold at a private negotiated sale as determined by the board of county commissioners pursuant to 17-5-107 and subject to the requirements of 7-12-2171. (3) In all other cases, the provisions of 7-7-4251, 7-7-4252, and 7-7-4254 that relate to the notice of sale, publication of notice, and manner and method of selling bonds by cities and towns, when applicable and not in conflict with the provisions of 7-12-2173 and this section, apply to, govern, and control the form of notice of sale, publication of notice, and manner and method of selling bonds or warrants.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 20, Ch. 147, L. 1921; re-en. Sec. 4593, R.C.M. 1921; re-en. Sec. 4593, R.C.M. 1935; amd. Sec. 1, Ch. 3, L. 1955; amd. Sec. 7, Ch. 260, L. 1959; amd. Sec. 2, Ch. 136, L. 1961; amd. Sec. 2, Ch. 40, L. 1965; amd. Sec. 22, Ch. 234, L. 1971; R.C.M. 1947, 16-1620(part); amd. Sec. 21, Ch. 665, L. 1985; amd. Sec. 2, Ch. 449, L. 1989; amd. Sec. 3, Ch. 6, L. 1993; amd. Sec. 1, Ch. 287, L. 2009; amd. Sec. 16, Ch. 253, L. 2011.



7-12-2173. Disposition of bond or warrant proceeds.

7-12-2173. Disposition of bond or warrant proceeds. (1) The board of county commissioners shall use the proceeds of such sale in making payment for the cost of the improvements. Payments to contractors may be made either from time to time, on estimates made by the engineer in charge of such improvements for the county, or upon the entire completion of the improvements and the acceptance thereof by the board. (2) All interest earned on the investment of bond or warrant proceeds during the construction of improvements must be credited to the construction account of the improvement district fund from which the proceeds were withdrawn. (3) Any proceeds of the bonds or warrants, including investment income thereon, remaining after payment of all costs of the improvements must be transferred to the sinking fund in the improvement district fund and applied, to the extent possible, to the prepayment and redemption of bonds or warrants on the next succeeding redemption date for which notice of redemption may properly be given.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 20, Ch. 147, L. 1921; re-en. Sec. 4593, R.C.M. 1921; re-en. Sec. 4593, R.C.M. 1935; amd. Sec. 1, Ch. 3, L. 1955; amd. Sec. 7, Ch. 260, L. 1959; amd. Sec. 2, Ch. 136, L. 1961; amd. Sec. 2, Ch. 40, L. 1965; amd. Sec. 22, Ch. 234, L. 1971; R.C.M. 1947, 16-1620(part); amd. Sec. 2, Ch. 382, L. 1983; amd. Sec. 23, Ch. 665, L. 1985.



7-12-2174. Redemption of bonds and warrants.

7-12-2174. Redemption of bonds and warrants. (1) The county treasurer shall first pay out of the proper special improvement district fund, on each interest payment date, the interest on all outstanding warrants or bonds on presentation of the coupons belonging to the warrants or bonds or otherwise then payable and the principal, if any, then payable on the warrants or bonds. Any funds remaining in the fund must be applied to the redemption of the warrants or bonds in the order specified in the resolution authorizing the issuance of the bonds. (2) Special improvement district warrants or bonds must be redeemed on any interest payment date from the proceeds of the bonds or warrants remaining after payment of all costs of the improvements, as provided in 7-12-2173, or from the prepayment of assessments levied in the district. Special improvement district bonds or warrants may otherwise be subject to redemption and prepayment as provided in the resolution on any interest payment date. (3) The date of redemption must be fixed by the county treasurer and may not be less than 30 days after the date of publication or of mailing of the notice. The county treasurer shall give written notice to the holders of the warrants or bonds to be redeemed, if their addresses are known, of the number of warrants or bonds to be redeemed and the date on which payment will be made. If the addresses of the holders of all bonds or warrants to be redeemed are not known, the county treasurer shall publish notice of redemption once in a newspaper of general circulation in the county. On the date fixed for redemption, interest must cease.

History: En. Ch. 123, L. 1915; superseded by Ch. 156, L. 1917; amd. Ch. 67, L. 1919; superseded by Sec. 20, Ch. 147, L. 1921; re-en. Sec. 4593, R.C.M. 1921; re-en. Sec. 4593, R.C.M. 1935; amd. Sec. 1, Ch. 3, L. 1955; amd. Sec. 7, Ch. 260, L. 1959; amd. Sec. 2, Ch. 136, L. 1961; amd. Sec. 2, Ch. 40, L. 1965; amd. Sec. 22, Ch. 234, L. 1971; R.C.M. 1947, 16-1620(3); amd. Sec. 24, Ch. 665, L. 1985; amd. Sec. 37, Ch. 423, L. 1995.



7-12-2175. Investment of maintenance, interest, and sinking fund money.

7-12-2175. Investment of maintenance, interest, and sinking fund money. (1) The governing body of a county in which a special improvement district or maintenance district is located may invest maintenance, interest, and sinking fund money of the district in time deposits of a bank, savings and loan association, or credit union insured by the federal deposit insurance corporation or by the national credit union administration or invested in direct obligations of the United States government. (2) Interest collected on the deposits or investments must be credited to the fund from which the money was withdrawn.

History: En. Sec. 1, Ch. 45, L. 1965; R.C.M. 1947, 11-2288(part); amd. Sec. 1, Ch. 382, L. 1983; amd. Sec. 8, Ch. 421, L. 1985; amd. Sec. 13, Ch. 10, L. 1993; amd. Sec. 1, Ch. 101, L. 1993.



7-12-2176. Interest rate on unpaid assessments.

7-12-2176. Interest rate on unpaid assessments. (1) Except as provided in subsection (3), the installments of assessments remaining unpaid bear simple interest at an annual rate equal to the sum of: (a) 1/2 of 1% a year; plus (b) the average interest rate payable on the outstanding bonds or warrants of the rural special improvement district at the time the assessment is levied each fiscal year; plus (c) at the option of the board of county commissioners, up to an additional 1/2 of 1% a year. (2) The board of county commissioners may subsequently reduce or eliminate the additional interest rate allowed under subsection (1)(c). If the additional interest rate is reduced or eliminated, it may not be subsequently increased or reimposed. (3) If and so long as the bonds or warrants secured by the assessments bear interest at a variable rate, the installments of assessments remaining unpaid must bear simple interest at an annual rate equal to the sum of: (a) 1% a year; plus (b) the interest rate payable on the outstanding bonds or warrants of the rural special improvement district at the time the assessment is levied each fiscal year; plus (c) to the extent that the interest rate on the bonds or warrants is then less than the maximum rate prescribed for the bonds or warrants or if there is no prescribed maximum rate, up to an additional 1% a year, as may be prescribed by the board of county commissioners in the resolution authorizing the issuance or sale of the bonds or warrants.

History: En. Sec. 16, Ch. 665, L. 1985; amd. Sec. 3, Ch. 229, L. 1995; amd. Sec. 2, Ch. 162, L. 2001.



7-12-2177. through reserved.

7-12-2177 through 7-12-2180 reserved.



7-12-2181. Creation of rural improvement district revolving fund.

7-12-2181. Creation of rural improvement district revolving fund. The board of county commissioners of any county in the state which may create any rural special improvement district or districts for any purpose may (in order to secure prompt payment of any special improvement district bonds or warrants issued in payment of improvements made therein and the interest thereon as it becomes due) create, establish, and maintain by resolution a fund to be known and designated as the rural special improvement district revolving fund. Nothing herein shall authorize or permit the elimination of a revolving fund until all bonds and warrants secured thereby and the interest thereon have been fully paid and discharged.

History: En. Sec. 1, Ch. 188, L. 1957; R.C.M. 1947, 16-1633; amd. Sec. 1, Ch. 422, L. 1983.



7-12-2182. Sources of money for revolving fund.

7-12-2182. Sources of money for revolving fund. (1) For the purpose of providing funds for the revolving fund, the board of county commissioners: (a) shall, if the bonds or warrants are secured by the revolving fund pursuant to 7-12-2185, include in the cost of the improvements to be paid from the proceeds of the bonds or warrants an amount of at least 5% and not more than 10% of the principal amount of the bonds or warrants to be issued as provided in 7-12-2153(2); (b) may, from time to time, transfer to the revolving fund from the general fund of the county an amount as may be necessary. The amount transferred is a loan from the general fund to the revolving fund. (c) shall, in addition to a transfer or transfers from the general fund or in lieu of a transfer, levy for the revolving fund a tax, declared to be for a public purpose, on all taxable property in the county as is necessary to meet the financial requirements of the revolving fund. A tax may not be levied if the balance in the revolving fund will exceed 10% or, with the amount levied by the tax, will exceed 10% of the principal amount of the then-outstanding rural improvement district bonds and warrants secured by the revolving fund after all required transfers have been made to the district funds through fiscal yearend. (2) Whenever there is money in the district fund that is not required for payment of any bond or warrant of the district secured by the revolving fund or of interest on the bond or warrant, as much of the money as may be necessary to pay the loan provided for in 7-12-2183 must, by order of the board, be transferred to the revolving fund and the balance of the money or, if there is no outstanding loan, as much of the money as the board considers necessary may be transferred to the improvement district's maintenance fund. After all the bonds and warrants secured by the revolving fund issued on any rural improvement district have been fully paid, all money remaining in the district fund must, by order of the board, be transferred to and become part of the revolving fund or the improvement district's maintenance fund.

History: En. Secs. 2, 4, Ch. 188, L. 1957; R.C.M. 1947, 16-1634, 16-1636(part); amd. Sec. 2, Ch. 308, L. 1981; amd. Sec. 2, Ch. 422, L. 1983; amd. Sec. 1, Ch. 621, L. 1985; amd. Sec. 4, Ch. 229, L. 1995; amd. Sec. 2, Ch. 349, L. 2009.



7-12-2183. Loan from revolving fund to meet payments on bonds and warrants or to make emergency repairs.

7-12-2183. Loan from revolving fund to meet payments on bonds and warrants or to make emergency repairs. (1) During the period described in 7-12-2185(2), when any rural special improvement district bond or warrant secured by the revolving fund or any interest on the bond or warrant becomes due and payable and there is either no money or insufficient money in the appropriate district fund after a transfer from the appropriate district reserve account, if established, with which to pay the bond, warrant, or interest, an amount sufficient to make up the deficiency must be loaned by the revolving fund to the district fund. The bond, warrant, or interest must be paid from the money loaned and money available in the district fund. The loan must be made even if, in the case of bonds or warrants bearing interest at a variable rate, the interest rate on the special assessments at the time the loan is made is less than or later becomes less than the interest rate on the bonds or warrants. (2) If there is insufficient money in the rural special improvement district maintenance fund to pay the cost of emergency repairs, the board of county commissioners, by order or resolution, may loan money from the revolving fund to the district maintenance fund. The loan must be repaid in annual installments in not more than 3 years. The loans may not cause a default in the payments of the principal of the bonds or warrants or the interest on the bonds or warrants. The loan must be repaid by an assessment as provided by 7-12-2120 if other funds are not available. If there are insufficient funds in the revolving fund to make the loans without causing a default in the payment of the principal of the bonds or warrants or the interest on the bonds or warrants secured by the revolving fund, then the loans may not be made.

History: En. Sec. 3, Ch. 188, L. 1957; R.C.M. 1947, 16-1635(1); amd. Sec. 1, Ch. 339, L. 1981; amd. Sec. 3, Ch. 422, L. 1983; amd. Sec. 5, Ch. 229, L. 1995; amd. Sec. 3, Ch. 162, L. 2001.



7-12-2184. Lien arising due to loan from revolving fund.

7-12-2184. Lien arising due to loan from revolving fund. (1) Whenever a loan is made to any rural special improvement district fund from the revolving fund, the revolving fund has a lien for the amount of the loan on the land within the district for which payments of assessments are delinquent and on all unpaid assessments and installments of assessments on the district, whether delinquent or not. The lien also applies to all money coming into the district fund up to the amount of the loan, together with interest on the loan from the time it was made, at the interest rate that is borne by the bond or warrant for which the loan was made and that was determined at the time the loan was made, even if the interest rate on the bond or warrant subsequently changes. (2) If, after all the bonds and warrants issued on any rural special improvement district have been fully paid and all money remaining in the district fund has been transferred to the revolving fund, there still remains a debt from the district to the revolving fund, the board of county commissioners may foreclose the lien upon property within the district for which unpaid assessments are owed to the district for the purpose of paying off the loan to the revolving fund.

History: En. Sec. 4, Ch. 188, L. 1957; R.C.M. 1947, 16-1636(part); amd. Sec. 4, Ch. 162, L. 2001.



7-12-2185. Covenants to use revolving fund -- duration of revolving fund obligation -- factors to be considered.

7-12-2185. Covenants to use revolving fund -- duration of revolving fund obligation -- factors to be considered. (1) In connection with the issuance of rural improvement district bonds or warrants, the board of county commissioners may undertake and agree: (a) to make loans or advances from the revolving fund to the district fund involved in amounts sufficient to make good any deficiency in the bond and interest accounts, to the extent that funds are available; (b) to provide funds for the revolving fund pursuant to the provisions of 7-12-2182 by annually making a tax levy or, in lieu of the tax levy, a loan from the general fund, subject to the maximum limitations imposed by 7-12-2182; and (c) to retain in the revolving fund a balance up to 10% of the then-outstanding rural improvement district bonds and warrants secured by the revolving fund. (2) (a) The undertakings and agreements are binding upon the county with respect to the rural improvement district bonds or warrants until the earlier of: (i) the date on which all bonds or warrants of the issue and interest on the bonds or warrants have been fully paid or discharged in a bankruptcy case in which the rural improvement district is the debtor; or (ii) the date that is the later of: (A) the final stated maturity date of the bonds or warrants; or (B) the date on which all special assessments levied in the district have been either paid or discharged. (b) The discharge of delinquent special assessments levied with respect to a particular lot or parcel is considered to occur upon: (i) the issuance of a tax deed, as provided in 15-18-214, or, if the county is the recipient of the tax deed, upon the sale, lease, or other disposition of the property by the county as provided in Title 7, chapter 8, part 22, 23, 24, or 25, or other applicable law; or (ii) payment in full of the allowed secured claim for the special assessments in a bankruptcy case in which the owner of the lot or parcel is the debtor. (3) Prior to entering into the undertakings and agreements set forth in subsection (1), the board of county commissioners shall take into consideration the following factors, including other circumstances that the board may determine to be material to the public interest of securing the bonds or warrants by the revolving fund: (a) the estimated market value of the lots, parcels, or tracts included in the district at the time that the district is created in comparison to the estimated market value of the lots, parcels, or tracts after the improvements are made; (b) the diversity of ownership of property in the district; (c) the amount of the special assessments proposed to be levied against each lot, parcel, or tract in the district in comparison to the estimated market value of the lot, parcel, or tract after the improvements are made; (d) the amount of any outstanding special assessments against the property in the district; (e) the amount of delinquencies in the payment of outstanding special assessments or property taxes levied against property in the district; (f) the public benefit of the improvements proposed to be financed; and (g) in the case of a district created to make improvements in a newly platted subdivision: (i) the prior subdivision development experience and credit rating or credit history of the person developing the land; and (ii) any contribution by property owners to the costs of the improvements or any security given by property owners to secure payment of special assessments levied in the district. (4) Any findings or determinations with respect to the factors contained in subsection (3) made by the board of county commissioners in a resolution authorizing the undertakings and agreements or the issuance of bonds or warrants are conclusive evidence that the board has taken into consideration the factors required by subsection (3). (5) In lieu of the undertakings and agreements set forth in subsection (1), the board of county commissioners may determine in the resolution authorizing the issuance of the bonds or warrants that the revolving fund does not secure the bonds or warrants and that the bonds or warrants are payable solely from the district fund created for the bonds or warrants and do not have a claim against the revolving fund.

History: En. Sec. 3, Ch. 188, L. 1957; R.C.M. 1947, 16-1635(2); amd. Sec. 4, Ch. 422, L. 1983; amd. Secs. 6, 15, Ch. 229, L. 1995; amd. Sec. 3, Ch. 349, L. 2009.



7-12-2186. Utilization of excess money in revolving fund.

7-12-2186. Utilization of excess money in revolving fund. Whenever there is in the revolving fund an amount in excess of the amount deposited pursuant to 7-12-2153(2) and in excess of 10% of the then-outstanding rural improvement district bonds and warrants secured by the revolving fund and the board considers any part of the excess to be greater than the amount necessary for payment or redemption of maturing bonds or warrants secured by the revolving fund or interest on the revolving fund, the board may order that any part of the amount the board considers greater than the amount necessary to be: (1) transferred to the general fund of the county; (2) used for the purchase of property at sales for delinquent taxes, assessments, or both; or (3) used for the purchase of property that may have been struck off or sold to the county for delinquent taxes, assessments, or both and against which there is an unpaid assessment for special improvements and there are outstanding special improvement district bonds or warrants of the city or town.

History: En. Sec. 5, Ch. 188, L. 1957; R.C.M. 1947, 16-1637; amd. Sec. 3, Ch. 308, L. 1981; amd. Sec. 5, Ch. 422, L. 1983; amd. Sec. 4, Ch. 349, L. 2009.



7-12-2187. through reserved.

7-12-2187 through 7-12-2190 reserved.



7-12-2191. Change in outstanding principal of district -- relevy of assessments.

7-12-2191. Change in outstanding principal of district -- relevy of assessments. If proceeds of the bonds or warrants of the special improvement district, including investment income, are applied to the redemption and prepayment of the bonds or warrants, as provided in 7-12-2173 and 7-12-2174, or if refunding bonds are issued pursuant to 7-12-2193 and the principal amount of the outstanding bonds of the district is decreased or increased, the assessments levied in the district and then outstanding must be reduced or increased, respectively, pro rata by the principal amount of the prepayment or the increment above or below the outstanding principal amount of bonds represented by the refunding bonds. If refunding bonds are issued, the assessments may be relevied over a term ending not later than either the final maturity date of the refunding bonds or the date 30 years after the date the bonds to be refunded were issued. The board shall reassess and relevy the assessments, with the same effect as an original levy, in reduced or increased amounts, in accordance with the provisions of 7-12-2158 through 7-12-2160.

History: En. Sec. 17, Ch. 665, L. 1985; amd. Sec. 3, Ch. 449, L. 1989.



7-12-2192. Pooling of bonds of districts in county.

7-12-2192. Pooling of bonds of districts in county. (1) If the board of county commissioners determines by resolution that the pooling of bonds of more than one special improvement district of the county is in the best interest of the county and the respective districts and will facilitate the sale of the bonds under more advantageous terms or with lower interest rates, the county may issue bonds of the districts combined in a single offering. Such bonds must be secured by the rural special improvement district revolving fund of the county. (2) The title of the bonds issued pursuant to this section shall denote that bonds of different special improvement districts have been pooled and shall refer to the numbers of the districts. The bonds must be drawn against a sinking fund that has separate accounts for each special improvement district combined for financing purposes, into which must be payable the assessments levied in each of the districts.

History: En. Sec. 22, Ch. 665, L. 1985.



7-12-2193. Refunding bonds.

7-12-2193. Refunding bonds. (1) A county may issue special improvement district bonds for the purpose of providing the money needed to pay principal of and interest on outstanding special improvement district bonds. To issue bonds for that purpose, the board of county commissioners, at a regular meeting or a duly called special meeting, shall adopt a resolution setting forth: (a) the facts regarding the outstanding bonds that are to be refunded; (b) the reasons for issuing refunding bonds; and (c) the term and details of the refunding bonds. (2) If the refunding bonds are proposed to be issued in an amount greater than the amount of outstanding bonds to be refunded, the board may not authorize the issuance of the bonds until it has conducted a public hearing on the desirability of issuing the bonds, after published and mailed notice as provided in 7-12-2105(2), and found by resolution that the issuance of refunding bonds is in the best interest of the special improvement district. (3) After the adoption of the required resolution or resolutions, the board may: (a) sell the refunding bonds at a private negotiated sale; or (b) at its option, give notice of the sale and sell the refunding bonds in the same manner that other special improvement district bonds are sold. (4) Bonds may not be refunded by the issuance of refunding bonds unless: (a) (i) the bonds to be refunded bear interest at a fixed rate or rates and the rate of interest offered on the refunding bonds is at least 1/2 of 1% a year less than the rate of interest on the bonds to be refunded; (ii) the refunding bonds are to bear interest at a variable rate and the board of county commissioners determines that the issuance of variable rate refunding bonds is reasonably expected to result in less interest payable on the refunding bonds than the interest payable on the refunded bonds; or (iii) the bonds to be refunded bear interest at a variable rate and the board determines that the issuance of fixed rate refunding bonds is in the best interest of the owners of property in the district and the county or the board determines that the issuance of variable rate refunding bonds based on a different index or formula than that of the refunded bonds is reasonably expected to result over the remaining term of the bonds to be refunded in an interest rate at least 1/2 of 1% a year less than the rate of interest on the refunded bonds; (b) there is or will be on the next payment date default in the payment of bond principal or interest; or (c) 50% or more of the installments of special assessments levied in the special improvement district and payable in a single fiscal year have been delinquent for at least 1 year. (5) (a) Refunding bonds issued pursuant to this section may be issued to refund outstanding bonds in advance of the date on which the bonds mature or are subject to redemption, but the proceeds of the refunding bonds, less any accrued interest or premium received from their sale, must be deposited with other funds appropriated for the payment of the outstanding bonds in escrow with a suitable banking institution or trust company, which may be located either in or out of the state. (b) Deposited funds must be invested in securities that are general obligations of the United States or securities the principal of and interest on which are guaranteed by the United States. The securities must mature or be callable at the option of the holder on the dates and bear interest at the rates and be payable on the dates as may be required to provide funds sufficient, with any cash deposited in the escrow account, to pay when due: (i) the interest to accrue on each refunded bond to its maturity or redemption date, if called for redemption; (ii) the principal on each refunded bond at maturity or upon the redemption date; and (iii) any redemption premium. (c) The escrow account must be irrevocably appropriated to the payment of the principal of an interest and redemption premium, if any, on the refunded bonds. (d) Funds to the credit of the debt service fund for the payment of the refunded bonds and not required for the payment of principal or interest due prior to issuance of the refunding bonds may be appropriated by the board to the escrow account. (e) The county may pay the reasonable costs and expenses of issuing the refunding bonds and of establishing and maintaining the escrow account. (6) Refunding bonds may be issued under this section to pay principal of or interest on special improvement district bonds outstanding on April 30, 1985, only if: (a) the proceeds of the refunding bonds do not redeem the outstanding bonds until one-third or more of the term for which the bonds were issued has expired; (b) there is a deficiency in the bond account or interest account of the special improvement district fund from which the bonds are payable; or (c) 50% or more of the installments of special assessments levied in the special improvement district and payable in a single fiscal year have been delinquent for at least 1 year.

History: En. Sec. 25, Ch. 665, L. 1985; amd. Sec. 2, Ch. 631, L. 1987; amd. Sec. 4, Ch. 449, L. 1989; amd. Sec. 5, Ch. 162, L. 2001; amd. Sec. 12, Ch. 451, L. 2005.



7-12-2194. and reserved.

7-12-2194 through 7-12-2195 reserved.



7-12-2196. Water user entities exempt from special assessments.

7-12-2196. Water user entities exempt from special assessments. Rights-of-way, ditches, flumes, pipelines, dams, water rights, reservoirs, equipment, machinery, motor vehicles, and other personal property owned by a nonprofit water company, water users' association, irrigation company, canal company, ditch company, reservoir company, or similar nonprofit water user entity are exempt from every special assessment imposed by any improvement or maintenance district created under Title 7, chapter 12.

History: En. Sec. 1, Ch. 276, L. 1987.



7-12-2197. reserved.

7-12-2197 reserved.



7-12-2198. Energy performance contracts exempt.

7-12-2198. Energy performance contracts exempt. This part does not apply to solicitation and award of an investment grade energy audit or energy performance contract pursuant to Title 90, chapter 4, part 11, or to the construction or installation of conservation measures pursuant to the energy performance contract.

History: En. Sec. 12, Ch. 162, L. 2005.






Part 22. Special Provisions for Districts for Lighting

7-12-2201. Maintenance of lighting system.

7-12-2201. Maintenance of lighting system. When there has been or shall be created a rural improvement district, according to the provisions of part 21, for the purpose of securing a lighting system for the territory embraced in such rural improvement district, the board of county commissioners of such county may enter into a contract with other persons or corporations for the purpose of furnishing light to said rural improvement district when: (1) no expense of construction is incurred by such rural improvement district in the installation of such lighting system; (2) it is necessary only to secure funds for the maintenance and operation of said system; and (3) lights for said territory can best be secured by entering a contract for such lighting with some other person or corporation.

History: En. Sec. 1, Ch. 58, L. 1933; re-en. Sec. 4601.1, R.C.M. 1935; amd. Sec. 1, Ch. 217, L. 1959; R.C.M. 1947, 16-1629(1).



7-12-2202. Apportionment of costs of maintaining lighting system.

7-12-2202. Apportionment of costs of maintaining lighting system. (1) The cost of the maintenance and operating service to a lighting rural improvement district may be apportioned among the various tracts of land within the district: (a) in proportion to the assessed value of the lands within the district, as determined by the board of county commissioners; (b) by assessing the cost equally against each of the lots or parcels located within the district; (c) at the option of the board and as determined by the board, in proportion to the lineal front footage of each tract, any part of which is in the district and abuts the street or roadway along which the lighting system is to be maintained; or (d) in proportion to the area, as determined by the board, of that portion of each tract included in the district. (2) (a) Before the first Monday of September of each year, the board shall pass and finally adopt a resolution levying and assessing upon all the property within the district an amount equal to the whole cost of maintaining the lighting system. The levy and assessment must be proportioned against the tracts of land in the district as provided in this part. (b) The resolution levying assessments to defray the cost of maintenance must be prepared and certified to in the same manner as a resolution levying assessments for making, constructing, and installing improvements in the district.

History: En. Sec. 1, Ch. 58, L. 1933; re-en. Sec. 4601.1, R.C.M. 1935; amd. Sec. 1, Ch. 217, L. 1959; R.C.M. 1947, 16-1629(part); amd. Sec. 1, Ch. 154, L. 2007.



7-12-2203. Rural improvement district maintenance fund.

7-12-2203. Rural improvement district maintenance fund. (1) The money collected pursuant to 7-12-2202, shall be paid into a fund known as the special improvement district No. .... maintenance fund, the number of which shall correspond with the number of the special improvement district in which the improvements so maintained are situated. (2) Such funds shall be used to defray the expense of maintenance of said system and for no other purpose.

History: En. Sec. 1, Ch. 58, L. 1933; re-en. Sec. 4601.1, R.C.M. 1935; amd. Sec. 1, Ch. 217, L. 1959; R.C.M. 1947, 16-1629(part).



7-12-2204. Alteration of maintenance district boundaries.

7-12-2204. Alteration of maintenance district boundaries. The board has the power, by resolution, of changing not more than once a year, the boundaries of any maintenance district.

History: En. Sec. 2, Ch. 58, L. 1933; re-en. Sec. 4601.2, R.C.M. 1935; R.C.M. 1947, 16-1630(part).



7-12-2205. Assessment and certain other charges as lien.

7-12-2205. Assessment and certain other charges as lien. Any assessment levied and made for any purpose mentioned in this part, together with all costs and penalties, shall constitute a lien upon and against the property upon which said assessments are made and levied from and after the date of the final passage and adoption of the resolution levying the same. This lien can be only extinguished by payment of such assessments, with all penalties, costs, and interest.

History: En. Sec. 1, Ch. 58, L. 1933; re-en. Sec. 4601.1, R.C.M. 1935; amd. Sec. 1, Ch. 217, L. 1959; R.C.M. 1947, 16-1629(part).



7-12-2206. Application of part.

7-12-2206. Application of part. Provisions of this part shall only apply to the method of securing funds for the maintenance of rural improvement districts for lighting systems.

History: En. Sec. 2, Ch. 58, L. 1933; re-en. Sec. 4601.2, R.C.M. 1935; R.C.M. 1947, 16-1630(part).






Part 23. Special Provisions for Districts for Sanitary and Storm Sewers

7-12-2301. Rental provisions of municipal public sewer law applicable to rural districts.

7-12-2301. Rental provisions of municipal public sewer law applicable to rural districts. The provisions of part 42 of chapter 13 referring to sewer rentals apply to special improvement districts for the constructing and maintaining and operating of sanitary sewers and storm sewers, and the powers conferred on councils in part 42 of chapter 13 are conferred on each board of county commissioners as far as those powers relate to sewer rentals.

History: En. Sec. 15, Ch. 89, L. 1913; re-en. Sec. 5239, R.C.M. 1921; amd. Sec. 1, Ch. 149, L. 1933; re-en. Sec. 5239, R.C.M. 1935; amd. Sec. 3, Ch. 100, L. 1973; R.C.M. 1947, 11-2216(6); amd. Sec. 7, Ch. 251, L. 1979.






Part 40. Park Maintenance Districts (Repealed)

7-12-4001. Repealed.

7-12-4001. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 510, L. 1999.






Part 41. Special Improvement Districts

7-12-4101. Definitions.

7-12-4101. Definitions. Unless the context indicates otherwise, as used in part 42 and this part, the following definitions apply: (1) "Blocks" means blocks, whether regular or irregular, that are bounded by main streets or by main streets and a boundary line of the city. (2) "City" or "municipality" means all corporations organized for municipal purposes. (3) "City clerk" or "clerk" means a person or officer who is clerk of the council. (4) "City council" means a body or board that is the legislative department of the government of the city. (5) "City engineer" means a person or officer who is responsible for the maintenance and improvement of the streets in a city. (6) "City treasurer" means a person who, under whatever name or title, is the custodian of the funds of the municipality. (7) "Incidental expenses" means: (a) the compensation of the city engineer for work done; (b) the cost of printing and advertising as provided in part 42 and this part; (c) the compensation of persons appointed by the city engineer to take charge of and superintend any of the work mentioned in this part; (d) the expenses of making the assessment for any work authorized by this part; (e) interest on warrants of the city issued to pay costs of improvements; (f) costs of issuance of bonds or warrants of the special improvement district, including costs of printing the bonds, bond registration fees, attorney fees and financial consultants' fees, a premium for bond insurance, and the price paid by the original purchaser of the bonds that is less than the face amount of the bonds; (g) interest to accrue on bonds or warrants of the special improvement district before assessments levied in the district are collected in amounts and at times sufficient to pay the interest; and (h) a reasonable administrative fee payable to the city for the creation and administration of the district by the city, its officers, and its employees. (8) "Main street" means the actually opened street that bounds a block. (9) "Paved" or "repaved" means pavement of stone (whether paving blocks or macadam), of bituminous rock or asphalt, or of wood, brick, or other material (whether patented or not) that the city council adopts by ordinance or resolution. (10) "Quarter-block", when used in reference to irregular blocks, means all lots or portions of lots having frontage on either of two intersecting streets halfway from the intersection to the next main street or, when a main street does not intervene, all the way to a boundary line of the city. (11) "Street" means avenues, highways, lanes, alleys, crossings or intersections, courts, and places that have been dedicated and accepted according to the law or in common and undisputed use by the public for a period of not less than 5 years. (12) "Street intersection" means that parcel of land at the point of juncture or crossing of intersecting streets that lies between lines drawn from corner to corner of all lot lines immediately cornering at the juncture. (13) "Work", "improved", or "improvement" means all work or the securing of property mentioned in part 42 and this part and also the construction, reconstruction, and repair of any portion of the work.

History: En. Sec. 31, Ch. 89, L. 1913; re-en. Sec. 5255, R.C.M. 1921; re-en. Sec. 5255, R.C.M. 1935; R.C.M. 1947, 11-2241(part); amd. Sec. 8, Ch. 251, L. 1979; amd. Sec. 26, Ch. 665, L. 1985; amd. Sec. 541, Ch. 61, L. 2007.



7-12-4102. Authorization for creation of special improvement districts -- petition for creation.

7-12-4102. Authorization for creation of special improvement districts -- petition for creation. (1) The city or town council may: (a) create special improvement districts, designating them by number; (b) extend the time for payment of assessments levied upon the districts for district improvements for a period not exceeding 20 years or, if refunding bonds are issued pursuant to 7-12-4194, for a period not exceeding 30 years; (c) make the assessments payable in installments; and (d) pay all expenses of whatever character incurred in making the improvements with special improvement warrants or bonds. (2) Whenever the public interest or convenience requires, the city council may: (a) create special improvement districts for acquiring by purchase, building, constructing, or maintaining devices intended to protect the safety of the public from open ditches carrying irrigation or other water; (b) create special improvement districts for acquiring by purchase or building and constructing municipal swimming pools and other recreation facilities; (c) create special improvement districts and order the whole or a portion, either in length or width, of one or more of the streets, avenues, alleys, or places or public ways of the city: (i) graded or regraded to the official grade; (ii) planked or replanked; (iii) paved or repaved; (iv) macadamized or remacadamized; (v) graveled or regraveled; (vi) piled or repiled; (vii) capped or recapped; (viii) surfaced or resurfaced; (ix) oiled or reoiled; (d) create special improvement districts and order the acquisition, construction, or reconstruction within the districts of: (i) sidewalks, crosswalks, culverts, bridges, gutters, curbs, steps, parkings (including the planting of grassplots and setting out of trees); (ii) sewers, ditches, drains, conduits, and channels for sanitary or drainage purposes, with outlets, cesspools, manholes, catchbasins, flush tanks, septic tanks, connecting sewers, ditches, drains, conduits, channels, and other appurtenances; (iii) waterworks, water mains, and extensions of water mains; (iv) pipes, hydrants, and hose connections for irrigating purposes; (v) land, structures, and appliances for fire protection; (vi) tunnels, viaducts, conduits, subways, breakwaters, levees, retaining walls, bulkheads, and walls of rock or other material to protect them from overflow or injury by water; (vii) the opening of streets, avenues, and alleys and the planting of trees on the streets, avenues, and alleys; (e) create special improvement districts and order the construction or reconstruction in, over, or through property or rights-of-way owned by the city of: (i) tunnels, sewers, ditches, drains, conduits, and channels for sanitary or drainage purposes, with necessary outlets, cesspools, manholes, catchbasins, flush tanks, septic tanks, connection sewers, ditches, drains, conduits, channels, and other appurtenances; (ii) pipes and hose connections for irrigating and hydrants and appliances for fire protection; (iii) breakwaters, levees, retaining walls, and bulkheads; and (iv) walls of rock or other material to protect the streets, avenues, lanes, alleys, courts, places, public ways, and other property in the city from overflow by water; (f) create special improvement districts to make monetary advances or contributions to aid in the construction of additional natural gas and electric distribution lines and telecommunications facilities in order to extend those public utility services; (g) create special improvement districts and order work to be done that is considered necessary to improve the whole or a portion of the streets, avenues, sidewalks, alleys, places, or public ways, property, or right-of-way of the city; (h) create special improvement districts to acquire and improve by purchase, gift, bequest, lease, or other means land to be designated as public park or open-space land; (i) create special improvement districts for the conversion of overhead utilities to underground locations in accordance with 69-4-311 through 69-4-314; (j) create special improvement districts for the purchase, installation, maintenance, and management of alternative energy production facilities; and (k) maintain, preserve, and care for any of the improvements authorized in this section. (3) The city governing body may order and create a special improvement district upon the receipt of a petition to create a special improvement district that contains the consent of all of the owners of property to be included in the district. (4) The city governing body may order and create special improvement districts covering projects abutting the city limits and include properties outside the city when the special improvement district abuts and benefits that property. Properties within the proposed district boundaries outside the city may not be included in the special improvement district if, under the assessment methodology provided in the resolution of intention, the owners of lots, tracts, or parcels outside the city representing not less than 40% of the total projected assessments against properties outside the city protest the creation of the special improvement district. The property outside the city must be treated in a similar manner as to improvements, notices, and assessments as the property inside the city limits. A joint resolution of the city and county must be passed agreeing to the terms of the special improvement district prior to passing the resolution of intention or the resolution creating the special improvement district. A copy of the resolution of intention and the resolution creating the special improvement district must be provided to the county commissioners upon the passage of the respective resolutions.

History: (1)En. Subd. 80, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.79, R.C.M. 1947; amd. Sec. 11, Ch. 234, L. 1971; Sec. 11-982, R.C.M. 1947; (2)En. Sec. 2, Ch. 89, L. 1913; amd Sec. 1, Ch. 142, L. 1915; amd. Sec. 1, Ch. 175, L. 1919; re-en. Sec. 5226, R.C.M. 1921; re-en. Sec. 5226, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1961; amd. Sec. 1, Ch. 206, L. 1965; Sec. 11-2202, R.C.M. 1947; R.C.M. 1947, 11-982, 11-2202(part); (3)En. Sec. 2, Ch. 342, L. 1981; amd. Sec. 27, Ch. 665, L. 1985; amd. Sec. 1, Ch. 116, L. 1987; amd. Sec. 5, Ch. 449, L. 1989; amd. Sec. 1, Ch. 54, L. 1991; amd. Sec. 2, Ch. 250, L. 1993; amd. Sec. 4, Ch. 591, L. 2001; amd. Sec. 2, Ch. 93, L. 2007; amd. Sec. 1, Ch. 163, L. 2007.



7-12-4103. Formation of district to defray cost of acquiring private property.

7-12-4103. Formation of district to defray cost of acquiring private property. The city council is also hereby authorized to create a district as hereinafter specified for the purpose of defraying the cost of acquiring private property for the purpose of opening, widening, or extending any street, avenue, or alley within the corporate limits of such city.

History: En. Sec. 2, Ch. 89, L. 1913; amd. Sec. 1, Ch. 142, L. 1915; amd. Sec. 1, Ch. 175, L. 1919; re-en. Sec. 5226, R.C.M. 1921; re-en. Sec. 5226, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1961; amd. Sec. 1, Ch. 206, L. 1965; R.C.M. 1947, 11-2202(part).



7-12-4104. Resolution of intention to create special improvement district.

7-12-4104. Resolution of intention to create special improvement district. (1) Before creating any special improvement district for the purpose of making any of the improvements or acquiring any private property for any purpose authorized by this part, the city council shall pass a resolution of intention to do so. (2) The resolution shall: (a) designate the number of such district; (b) describe the boundaries thereof; (c) state therein the general character of the improvement or improvements which are to be made and an approximate estimate of the cost thereof; (d) specify the method or methods by which the costs of the improvements will be assessed against property in the district; and (e) if the method of assessment is that described in 7-12-4162(3)(a), specify that if an increase occurs in the number of benefited lots, tracts, or parcels within the boundaries of the district during the term of the bonded indebtedness, the assessment per lot, tract, or parcel then in the district will be recalculated as provided in 7-12-4162(3)(b). (3) When any improvement is to be made in paving, the city or town council may, in describing the general character of it in the resolution, describe several kinds of paving.

History: En. Sec. 3, Ch. 89, L. 1913; amd. Sec. 2, Ch. 142, L. 1915; re-en. Sec. 5227, R.C.M. 1921; re-en. Sec. 5227, R.C.M. 1935; amd. Sec. 1, Ch. 261, L. 1959; R.C.M. 1947, 11-2204(1); amd. Sec. 28, Ch. 665, L. 1985; amd. Sec. 4, Ch. 293, L. 2011.



7-12-4105. Reference to description in resolution of intention sufficient.

7-12-4105. Reference to description in resolution of intention sufficient. In all resolutions, notices, orders, and determinations subsequent to the resolution of intention and notice of improvements in any and all improvement districts, it shall be sufficient to briefly describe the work or the assessment district, or both, and to refer to the resolution of intention for the description and further particulars.

History: En. Sec. 7, Ch. 89, L. 1913; re-en. Sec. 5231, R.C.M. 1921; re-en. Sec. 5231, R.C.M. 1935; amd. Sec. 1, Ch. 71, L. 1955; R.C.M. 1935, 11-2208.



7-12-4106. Notice of passage of resolution of intention -- exception.

7-12-4106. Notice of passage of resolution of intention -- exception. (1) Except as provided in subsection (4), upon having passed the resolution of intention pursuant to 7-12-4104, the council shall give notice of the passage of the resolution of intention. (2) The notice must be published as provided in 7-1-2121. A copy of the notice must be mailed to each person, firm, or corporation or the agent of the person, firm, or corporation having real property within the proposed district listed in the owner's name upon the last-completed assessment roll for state, county, and school district taxes, at the owner's last-known address, upon the same day that the notice is first published or posted. (3) (a) The notice must describe the general character of the proposed improvements, state the estimated cost of the improvements, describe generally the method by which the costs of the improvements will be assessed, and designate the time when and the place where the council will hear and pass upon all written protests that may be made against the making or acquisition of the improvements or the creation of the district. If the method of assessment described in 7-12-4162(3)(a) is used, the notice must state that if an increase occurs in the number of benefited lots, tracts, or parcels within the boundaries of the district during the term of the bonded indebtedness, the assessment per lot, tract, or parcel then in the district will be recalculated as provided in 7-12-4162(3)(b). (b) If the revolving fund is to be pledged to secure the payment of bonds and warrants, the notice must include a statement that, subject to the limitations in 7-12-4222: (i) the general fund of the city or town may be used to provide loans to the revolving fund; or (ii) a general tax levy may be imposed on all taxable property in the city or town to meet the financial requirements of the revolving fund. (c) The notice must refer to the resolution on file in the office of the city clerk for the description of the boundaries. If the proposal is for the purchase of an existing improvement, the notice must state the exact purchase price of the existing improvement. (4) The provisions of this section do not apply to a district that is created under 7-12-4114 following receipt of a petition as provided in 7-12-4102(3).

History: En. Sec. 3, Ch. 89, L. 1913; amd. Sec. 2, Ch. 142, L. 1915; re-en. Sec. 5227, R.C.M. 1921; re-en. Sec. 5227, R.C.M. 1935; amd. Sec. 1, Ch. 261, L. 1959; R.C.M. 1947, 11-2204(part); amd. Sec. 29, Ch. 665, L. 1985; amd. Sec. 7, Ch. 229, L. 1995; amd. Sec. 3, Ch. 93, L. 2007; amd. Sec. 5, Ch. 293, L. 2011.



7-12-4107. Repealed.

7-12-4107. Repealed. Sec. 70, Ch. 354, L. 2001.

History: En. Sec. 31, Ch. 89, L. 1913; re-en. Sec. 5255, R.C.M. 1921; re-en. Sec. 5255, R.C.M. 1935; R.C.M. 1947, 11-2241(4).



7-12-4108. Responsibility for posting and publication of notice.

7-12-4108. Responsibility for posting and publication of notice. (1) Whenever any resolution, order, notice, or determination is required to be published or posted and the duty of posting or procuring the publication or posting of the same is not specifically enjoined upon any officer of the city, it shall be the duty of the city clerk to post or procure the publication or posting thereof, as the case may be. (2) No proceeding or step herein shall be invalidated or affected by any error or mistake or departure herefrom as to the officer or person posting or procuring the publication or posting of any resolution, notice, order, or determination hereunder when the same is actually published or posted for the time herein required.

History: En. Sec. 34, Ch. 89, L. 1913; re-en. Sec. 5257, R.C.M. 1921; re-en. Sec. 5257, R.C.M. 1935; R.C.M. 1947, 11-2243.



7-12-4109. Extension of proposed district.

7-12-4109. Extension of proposed district. The city council may charge the expenses of the work or improvement to lots not fronting on the improvement and which the council in its resolution of intention declares to be, together with the lots abutting the improvement, the property benefited by the work or improvements whenever: (1) the contemplated work of improvement, in the opinion of the council, is of more than local or ordinary public benefit; or (2) the total estimated costs and expenses thereof, according to estimates furnished by the city engineer, would exceed one-fifth of the total taxable value of the lots and lands fronting upon said proposed work or improvement according to the valuation fixed by the last assessment roll.

History: En. Sec. 4, Ch. 89, L. 1913; re-en. Sec. 5228, R.C.M. 1921; amd. Sec. 1, Ch. 135, L. 1923; amd. Sec. 1, Ch. 150, L. 1929; re-en. Sec. 5228, R.C.M. 1935; amd. Sec. 29, Ch. 566, L. 1977; R.C.M. 1947, 11-2205; amd. Sec. 30, Ch. 665, L. 1985.



7-12-4110. Protest against proposed work or district.

7-12-4110. Protest against proposed work or district. (1) (a) Except as provided in subsections (1)(b) and (2), at any time within 15 days after the date of the first publication of the notice of the passage of the resolution of intention, any owner of property liable to be assessed for the work may make written protest against the proposed work or against the extent or creation of the district to be assessed, or both. (b) If the period described in subsection (1)(a) includes a holiday as enumerated in 1-1-216, other than a Sunday, the period must be extended for an additional 2 days. (2) The provisions of subsection (1) do not apply to a district created under 7-12-4114 as a result of a petition submitted as provided in 7-12-4102(3). (3) A protest must be in writing, identify the property in the district owned by the protestor, and be signed by all the owners of the property. The protest must be delivered to the clerk of the city or town council or commission not later than 5 p.m. of the last day within the protest period. The clerk shall endorse on the protest document the date and hour of its receipt by the clerk. (4) (a) For purposes of this section, "owner" means, as of the date a protest is filed, the record owner of fee simple title to the property. (b) The term does not include a tenant of or other holder of a leasehold interest in the property.

History: En. Sec. 5, Ch. 89, L. 1913; amd. Sec. 3, Ch. 142, L. 1915; re-en. Sec. 5229, R.C.M. 1921; amd. Sec. 2, Ch. 135, L. 1923; re-en. Sec. 5229, R.C.M. 1935; amd. Sec. 1, Ch. 36, L. 1939; amd. Sec. 1, Ch. 149, L. 1969; R.C.M. 1947, 11-2206(1); amd. Sec. 31, Ch. 665, L. 1985; amd. Sec. 12, Ch. 277, L. 2003; amd. Sec. 2, Ch. 401, L. 2005; amd. Sec. 4, Ch. 93, L. 2007.



7-12-4111. Repealed.

7-12-4111. Repealed. Sec. 23, Ch. 277, L. 2003.

History: En. Sec. 31, Ch. 89, L. 1913; re-en. Sec. 5255, R.C.M. 1921; re-en. Sec. 5255, R.C.M. 1935; R.C.M. 1947, 11-2241(1).



7-12-4112. Hearing on protest.

7-12-4112. Hearing on protest. (1) At the next regular meeting of the city or town council or commission after the expiration of the time within which said protest may be made, the city or town council or commission shall proceed to hear and pass upon all protests so made, and its decision shall be final and conclusive. (2) The council or commission may adjourn said hearing from time to time. Protestants shall have the right to withdraw protest or protests at any time before final action thereon by the council or commission. (3) In determining whether or not sufficient protests have been filed on a proposed district to prevent further proceedings therein, property owned by a county, city, or town shall be considered to the same effect as other property in the proposed district.

History: En. Sec. 5, Ch. 89, L. 1913; amd. Sec. 3, Ch. 142, L. 1915; re-en. Sec. 5229, R.C.M. 1921; amd. Sec. 2, Ch. 135, L. 1923; re-en. Sec. 5229, R.C.M. 1935; amd. Sec. 1, Ch. 36, L. 1939; amd. Sec. 1, Ch. 149, L. 1969; R.C.M. 1947, 11-2206(part).



7-12-4113. Sufficient protest to bar proceedings -- exceptions.

7-12-4113. Sufficient protest to bar proceedings -- exceptions. (1) Except as provided in subsections (2) and (3), no further proceedings shall be taken for a period of 6 months from the date when said protest shall have been received by said clerk of the city or town council or commission when: (a) the council or commission finds that such protest is made by the owners of property in the district to be assessed for more than 50% of the cost of the proposed work, in accordance with the method or methods of assessment described in the resolution of intention; or (b) the cost thereof is to be assessed upon the property within an extended district and the council or commission finds that such protest is made by the owners of more than 50% of the area of the property to be assessed for said improvements. (2) The council or commission shall have the right to overrule any and all objections and pave the proposed block with gravel and oil surface when the improvement proposed is the paving, with necessary incidentals, of not more than one cross block to connect with streets or avenues already paved for a continuous distance of three blocks or more running at a right angle (or substantially so) with the single cross block so proposed to be paved. (3) In case the improvement is the construction of a sanitary sewer, such protest may be overruled by an affirmative vote of a majority of the members of the council or commission unless such protest is made by the owners of property in the district to be assessed for more than 75% of the cost of the district, in accordance with the methods of assessment described in the resolution of intention, in which event the protest must be sustained as to the construction of such sanitary sewer.

History: En. Sec. 5, Ch. 89, L. 1913; amd. Sec. 3, Ch. 142, L. 1915; re-en. Sec. 5229, R.C.M. 1921; amd. Sec. 2, Ch. 135, L. 1923; re-en. Sec. 5229, R.C.M. 1935; amd. Sec. 1, Ch. 36, L. 1939; amd. Sec. 1, Ch. 149, L. 1969; R.C.M. 1947, 11-2206(part); amd. Sec. 32, Ch. 665, L. 1985.



7-12-4114. Resolution creating special improvement district.

7-12-4114. Resolution creating special improvement district. (1) The council may order proposed improvements after: (a) no protests have been delivered to the clerk of the city council within the time prescribed in 7-12-4110 after the date of the first publication of the notice of the passing of the resolution of intention; (b) a protest has been found to be insufficient or has been overruled; (c) a protest against the extent of the proposed district has been heard and denied; or (d) a resolution creating the district following receipt of a petition as provided in 7-12-4102(3) has been passed. (2) Before ordering any of the proposed improvements, the council shall pass a resolution creating the special improvement district in accordance with the resolution of intention introduced and passed by the council.

History: En. Sec. 6, Ch. 89, L. 1913; amd. Sec. 4, Ch. 142, L. 1915; re-en. Sec. 5230, R.C.M. 1921; re-en. Sec. 5230, R.C.M. 1935; R.C.M. 1947, 11-2207; amd. Sec. 3, Ch. 401, L. 2005; amd. Sec. 5, Ch. 93, L. 2007.



7-12-4115. Statement of allocation of assessments to improvements, repairs, and maintenance.

7-12-4115. Statement of allocation of assessments to improvements, repairs, and maintenance. In all cities or towns, the city or town council shall have power and it is hereby made the duty of each council (where it is necessary or advisable in connection with any special improvement district to provide, in addition to the construction of the proposed improvements, for repairs to existing facilities or for maintenance of improvements or repairs or for both such repairs and maintenance) to include in the resolution or ordinance creating such special improvement district or providing for assessments to defray the cost of improvements, repairs, and maintenance, a statement showing the allocation of the total amounts, either in dollars and cents or in percentages of said total amounts, to be assessed or assessed to said different purposes: to improvements, to repairs, if any, and to maintenance, if any.

History: En. Sec. 1, Ch. 39, L. 1953; R.C.M. 1947, 11-2286.



7-12-4116. Designation of nature of improvement district.

7-12-4116. Designation of nature of improvement district. In all cases set out in 7-12-4115, the city or town council shall designate the special district formed as a special improvement and repair district or a special improvement and maintenance district or a special improvement, repair, and maintenance district, as the case may be.

History: En. Sec. 2, Ch. 39, L. 1953; R.C.M. 1947, 11-2287.



7-12-4117. Combination of several improvements in one resolution.

7-12-4117. Combination of several improvements in one resolution. The city council may include in one proceeding under one resolution of intention and in one contract any of the different kinds of work mentioned in this part and any number of streets and rights-of-way or portions thereof, and it may except therefrom any of said work already done upon a street to the official grade.

History: En. Sec. 3, Ch. 89, L. 1913; amd. Sec. 2, Ch. 142, L. 1915; re-en. Sec. 5227, R.C.M. 1921; re-en. Sec. 5227, R.C.M. 1935; amd. Sec. 1, Ch. 261, L. 1959; R.C.M. 1947, 11-2204(part).



7-12-4118. Adjournment of hearings.

7-12-4118. Adjournment of hearings. Whenever in proceedings hereunder a time and place for hearing are fixed by the city council and from any cause the hearing is not then and there held or regularly adjourned to a fixed time and place, the power or jurisdiction of the council in the premises shall not thereby be divested or lost, but the council may proceed anew to fix a time and place for the hearing and cause notice thereof to be given by publication by at least one insertion in a daily, semiweekly, or weekly newspaper, such publication to be at least 5 days before the date of the hearing. Thereupon the council shall have power to act as in the first instance.

History: En. Sec. 32, Ch. 89, L. 1913; re-en. Sec. 5256, R.C.M. 1921; re-en. Sec. 5256, R.C.M. 1935; R.C.M. 1947, 11-2242.



7-12-4119. Appointment of person to serve as city engineer.

7-12-4119. Appointment of person to serve as city engineer. In all those cities where there is no city engineer, the city council is hereby authorized and empowered to appoint a suitable person to discharge the duties laid down as those of the city engineer in this part, and all provisions of this part applicable to the city engineer shall apply to such person so appointed.

History: En. Sec. 31, Ch. 89, L. 1913; re-en. Sec. 5255, R.C.M. 1921; re-en. Sec. 5255, R.C.M. 1935; R.C.M. 1947, 11-2241(part).



7-12-4120. Provision for municipalities not having mayor.

7-12-4120. Provision for municipalities not having mayor. In municipalities in which there is no mayor, the duties imposed upon said officer by the provisions of this part and part 42 shall be performed by the president of the council or other chief executive officer of the municipality.

History: En. Sec. 31, Ch. 89, L. 1913; re-en. Sec. 5255, R.C.M. 1921; re-en. Sec. 5255, R.C.M. 1935; R.C.M. 1947, 11-2241(10).



7-12-4121. Record of expenses to be kept by city engineer.

7-12-4121. Record of expenses to be kept by city engineer. The city engineer shall keep an account of all costs and expenses incurred in the engineer's office in connection with each special improvement district and certify the costs and expenses to the city clerk.

History: En. Sec. 22, Ch. 89, L. 1913; re-en. Sec. 5246, R.C.M. 1921; re-en. Sec. 5246, R.C.M. 1935; R.C.M. 1947, 11-2228(part); amd. Sec. 542, Ch. 61, L. 2007.



7-12-4122. Role of city clerk.

7-12-4122. Role of city clerk. It shall be the duty of the city clerk to prepare all necessary schedules and resolutions levying taxes and assessments in such special improvement districts.

History: En. Sec. 22, Ch. 89, L. 1913; re-en. Sec. 5246, R.C.M. 1921; re-en. Sec. 5246, R.C.M. 1935; R.C.M. 1947, 11-2228(part).



7-12-4123. Manner of making demands for incidental expenses.

7-12-4123. Manner of making demands for incidental expenses. All demands for incidental expenses mentioned in 7-12-4101(7), except the administrative fee of the city and interest payable on warrants or bonds of the district, shall be presented to the city clerk by itemized bill, duly verified by oath of the demandant.

History: En. Sec. 31, Ch. 89, L. 1913; re-en. Sec. 5255, R.C.M. 1921; re-en. Sec. 5255, R.C.M. 1935; R.C.M. 1947, 11-2241(part); amd. Sec. 33, Ch. 665, L. 1985.



7-12-4124. Water user entities exempt from special assessments.

7-12-4124. Water user entities exempt from special assessments. Rights-of-way, ditches, flumes, pipelines, dams, water rights, reservoirs, equipment, machinery, motor vehicles, and other personal property owned by a nonprofit water company, water users' association, irrigation company, canal company, ditch company, reservoir company, or similar nonprofit water user entity are exempt from every special assessment imposed by any improvement or maintenance district created under Title 7, chapter 12.

History: En. Sec. 1, Ch. 276, L. 1987.



7-12-4125. through reserved.

7-12-4125 through 7-12-4129 reserved.



7-12-4130. Transfer of operation, control, and ownership of improvement district facilities to a utility.

7-12-4130. Transfer of operation, control, and ownership of improvement district facilities to a utility. Whenever a special improvement district has been created in accordance with the provisions of this part for the purpose of providing the facilities through which a regulated utility is to provide utility services to the district, the commissioners may, upon such terms and conditions as may be agreed to, transfer the operation, control, and ownership of the facilities to the regulated utility for use by the utility to provide utility services.

History: En. Sec. 1, Ch. 325, L. 1983.



7-12-4131. Modification of trafficways and courts for special improvement districts.

7-12-4131. Modification of trafficways and courts for special improvement districts. All streets, alleys, places, or courts in the municipalities of this state, now open or dedicated or which may hereafter be opened or dedicated to public use, are open public streets, alleys, places, or courts for the purposes of this part. The city council of each municipality may establish and change the grades of the streets, alleys, places, or courts and fix the width thereof and may acquire private property for right-of-way and order to be done any of the work mentioned in this part under the proceedings described in this part.

History: En. Sec. 1, Ch. 89, L. 1913; re-en. Sec. 5225, R.C.M. 1921; re-en. Sec. 5225, R.C.M. 1935; amd. Sec. 1, Ch. 136, L. 1967; amd. Ch. 280, L. 1971; amd. Sec. 28, Ch. 566, L. 1977; R.C.M. 1947, 11-2201(1).



7-12-4132. Power to require underground placement of utilities within district.

7-12-4132. Power to require underground placement of utilities within district. (1) Unless the purpose of the special improvement district is the conversion of existing overhead utilities to an underground location, the city council has the same jurisdiction and powers as provided in 7-12-4102 and 7-12-4103 (before doing any of the work mentioned in this part) to require a public service corporation or company, firm, or person occupying the streets, avenues, or alleys, at their own expense and within a reasonable time to be fixed by the council, to place in an underground conduit, in a manner as may be directed by the council, all wires; electric conduits; or telephone, telegraph, power, or power transmission lines or appurtenances to them or appliances owned, held, or enjoyed in connection with them. (2) The whole cost so assessed may at no time exceed the costs incurred.

History: En. Sec. 2, Ch. 89, L. 1913; amd. Sec. 1, Ch. 142, L. 1915; amd. Sec. 1, Ch. 175, L. 1919; re-en. Sec. 5226, R.C.M. 1921; re-en. Sec. 5226, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1961; amd. Sec. 1, Ch. 206, L. 1965; R.C.M. 1947, 11-2202(2); amd. Sec. 1, Ch. 594, L. 1979; amd. Sec. 3, Ch. 250, L. 1993.



7-12-4133. Power to require certain utility connections.

7-12-4133. Power to require certain utility connections. (1) The city or town council shall have power to require connections from gas pipes, water pipes, steam heating pipes, and sewers to the curb line of the adjacent property to be made before the permanent improvement of the streets whereon they are located and to regulate the making of such connections on the already improved streets or on unimproved streets. (2) (a) In case the owners of the property on such streets shall fail to make such connections within the time fixed by the council, the council may cause such connections to be made and shall assess against the property in front of which said connections are made the entire cost and expense thereof. (b) All assessments levied under the provisions of this section shall be enforced and collected in the same manner as other special assessments provided for in part 44 of chapter 6 and amendments thereof. All such assessments shall be a lien against the property.

History: En. Sec. 2, p. 213, L. 1897; re-en. Sec. 3368, Rev. C. 1907; re-en. Sec. 5226a, R.C.M. 1921; re-en. Sec. 5226.1, R.C.M. 1935; R.C.M. 1947, 11-2203.



7-12-4134. Special provision for paving street in which car tracks are located.

7-12-4134. Special provision for paving street in which car tracks are located. Where the special improvement contemplated is the paving of a street in which car tracks have been constructed, the city shall have the power and authority to order the general character of the material between the rails and 1 foot on each side of the rails to be of a different kind from that used in the remainder of the street. The general character of the material to be used between the car tracks and 1 foot on each side of the rails shall be described in the resolution of intention in the same manner as the general character of the material used for the rest of the contemplated pavement.

History: En. Sec. 3, Ch. 89, L. 1913; amd. Sec. 2, Ch. 142, L. 1915; re-en. Sec. 5227, R.C.M. 1921; re-en. Sec. 5227, R.C.M. 1935; amd. Sec. 1, Ch. 261, L. 1959; R.C.M. 1947, 11-2204(3).



7-12-4135. Responsibility for repairs due to operation of street railway.

7-12-4135. Responsibility for repairs due to operation of street railway. (1) Whenever any portion of the surface of a paved street is occupied or used for railway or street railway purposes, it shall be the duty of the owner or operator of such railway or street railway to fully repair any injury or damage to such pavement caused by such railway or street railway, either in the operation of its cars or in the laying or repair of its tracks. (2) In case of a failure or refusal of such owner or operator to so repair such pavement within a reasonable time after notice by the city council or commission, the council or commission is authorized and empowered to cause such repairs to be made and to assess the cost thereof to such owner or operator and to enforce collection thereof as in the case of taxes.

History: En. Sec. 14, Ch. 89, L. 1913; re-en. Sec. 5238, R.C.M. 1921; amd. Sec. 1, Ch. 163, L. 1925; re-en. Sec. 5238, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1955; amd. Sec. 1, Ch. 330, L. 1971; amd. Sec. 1, Ch. 85, L. 1973; R.C.M. 1947, 11-2214(2).



7-12-4136. Maintenance of improvements.

7-12-4136. Maintenance of improvements. Where trees have been planted or grassplots constructed and grass sown thereon or any one or more of said improvements have been made in a special improvement district, it is hereby made the duty of the council of said city or town to cause said trees and grass to be watered, the grass cut, and trees trimmed and to otherwise maintain and preserve said improvements as the council shall deem suitable and proper.

History: En. Sec. 18, Ch. 89, L. 1913; re-en. Sec. 5242, R.C.M. 1921; re-en. Sec. 5242, R.C.M. 1935; amd. Sec. 1, Ch. 124, L. 1943; R.C.M. 1947, 11-2224(part).



7-12-4137. Protest procedures for property created as condominium.

7-12-4137. Protest procedures for property created as condominium. (1) Whenever property created as a condominium is included within the boundaries of a proposed district and the proposed work or the creation of the district relates to or affects property created as a condominium, and not solely a certain unit in the condominium, the owner of the property created as a condominium that is entitled to protest under this part is collectively the owners of all units having an undivided ownership interest in the common elements of the condominium. (2) An owner of property created as a condominium may protest against the proposed work or against the extent or creation of the district to be assessed, or both, only through a president, vice president, secretary, or treasurer of the condominium owners' association who timely presents to the clerk of the city or town council or commission in accordance with 7-12-4110: (a) a writing identifying the condominium property; (b) the condominium declaration or other condominium document that shows how votes of unit owners in the condominium are calculated; (c) original signatures of owners of units in the condominium having an undivided ownership interest in the common elements of the condominium sufficient to constitute an affirmative vote for an undertaking relating to the common elements under the condominium declaration; and (d) a certificate signed by the president, vice president, secretary, or treasurer of the condominium owners' association certifying that the votes of the unit owners as evidenced by the signatures of the owners are sufficient to constitute an affirmative vote of the condominium owners' association to protest against the proposed work or against the extent or creation of the district, or both. (3) Each holder of title to a unit in a condominium that is within a proposed district is entitled to notice of the passage of the resolution of intention as provided in this part, and if the district is created and assessments levied, assessments must be levied against the units in the condominium as provided in this part.

History: En. Sec. 13, Ch. 277, L. 2003.



7-12-4138. through reserved.

7-12-4138 through 7-12-4140 reserved.



7-12-4141. Bid for work -- exception.

7-12-4141. Bid for work -- exception. (1) Except as provided in subsection (4), the city council may call for bids or proposals for several kinds and types of materials for the improvements proposed to be made under this part and part 42, reserving the right to select the kind or type of material to be used in making the improvements after the bids or proposals have been opened, examined, and declared. (2) Notice inviting proposals and referring to the specifications on file must be published as provided in 7-1-4127. (3) The time fixed for the opening of bids may not be less than 5 days or more than 12 days from the time of the final publication of the notice. If the advertisement is made by posting, 15 days must elapse, including the day of posting, between the time of the posting of the advertisement and the day set for opening bids. The proposals or bids offered must be accompanied by bid security as provided for in Title 18, chapter 1, part 2. The proposals or bids must be delivered to the clerk of the city council. (4) If the proposed improvement is the conversion of overhead utilities to an underground location, the work must be performed by the public utility responsible for the cost and feasibility report required under 69-4-313.

History: En. Sec. 8, Ch. 89, L. 1913; amd. Sec. 5, Ch. 142, L. 1915; re-en. Sec. 5232, R.C.M. 1921; amd. Sec. 1, Ch. 173, L. 1931; re-en. Sec. 5232, R.C.M. 1935; amd. Sec. 1, Ch. 138, L. 1974; amd. Sec. 1, Ch. 220, L. 1975; R.C.M. 1947, 11-2209(part); amd. Sec. 4, Ch. 250, L. 1993; amd. Sec. 22, Ch. 354, L. 2001.



7-12-4142. Opening of bids.

7-12-4142. Opening of bids. The bids shall be opened in public at a time and place to be designated by the city council in the notice inviting bid proposals made pursuant to 7-12-4141.

History: En. Sec. 8, Ch. 89, L. 1913; amd. Sec. 5, Ch. 142, L. 1915; re-en. Sec. 5232, R.C.M. 1921; amd. Sec. 1, Ch. 173, L. 1931; re-en. Sec. 5232, R.C.M. 1935; amd. Sec. 1, Ch. 138, L. 1974; amd. Sec. 1, Ch. 220, L. 1975; R.C.M. 1947, 11-2209(part); amd. Sec. 1, Ch. 6, L. 1989.



7-12-4143. Decision on award of contract.

7-12-4143. Decision on award of contract. (1) The city council may award the contract for the work or improvement to the lowest responsible bidder at the prices named in the bid and shall reject all proposals or bids other than the lowest regular proposal or bid of a responsible bidder. (2) The council may reject any proposals or bids if it considers this for the public good and may also reject the bid of a party who has been delinquent or unfaithful in a former contract with the municipality.

History: En. Sec. 8, Ch. 89, L. 1913; amd. Sec. 5, Ch. 142, L. 1915; re-en. Sec. 5232, R.C.M. 1921; amd. Sec. 1, Ch. 173, L. 1931; re-en. Sec. 5232, R.C.M. 1935; amd. Sec. 1, Ch. 138, L. 1974; amd. Sec. 1, Ch. 220, L. 1975; R.C.M. 1947, 11-2209(part); amd. Sec. 543, Ch. 61, L. 2007.



7-12-4144. Procedure if all bids rejected or no bids received.

7-12-4144. Procedure if all bids rejected or no bids received. If the bids are rejected or no bids are received, the city council may, at any time within 2 years thereafter and whenever and as often as the council deems it advantageous, readvertise for proposals or bids for the performance of the work as herein provided without further proceedings and thereafter proceed in the manner provided in 7-12-4141 through 7-12-4145.

History: En. Sec. 8, Ch. 89, L. 1913; amd. Sec. 5, Ch. 142, L. 1915; re-en. Sec. 5232, R.C.M. 1921; amd. Sec. 1, Ch. 173, L. 1931; re-en. Sec. 5232, R.C.M. 1935; amd. Sec. 1, Ch. 138, L. 1974; amd. Sec. 1, Ch. 220, L. 1975; R.C.M. 1947, 11-2209(part).



7-12-4145. Procedure for dealing with bid securities.

7-12-4145. Procedure for dealing with bid securities. (1) If bids are rejected, the city council shall return to the proper parties the bid securities corresponding to the rejected bids. (2) The bid securities accompanying the accepted proposals or bids must be held by the city clerk of the city until the contract for doing the work has been entered into, either by the lowest bidder or by the owners of over 75% of the frontage, at which time the bid security must be returned to the bidder. (3) If the bidder fails, neglects, or refuses to enter into the contract to perform the work or improvements, then the bid securities accompanying the bid must be declared to be forfeited to the city and must be collected by the city and paid into the general fund.

History: En. Sec. 8, Ch. 89, L. 1913; amd. Sec. 5, Ch. 142, L. 1915; re-en. Sec. 5232, R.C.M. 1921; amd. Sec. 1, Ch. 173, L. 1931; re-en. Sec. 5232, R.C.M. 1935; amd. Sec. 1, Ch. 138, L. 1974; amd. Sec. 1, Ch. 220, L. 1975; R.C.M. 1947, 11-2209(part); amd. Sec. 34, Ch. 665, L. 1985; amd. Sec. 544, Ch. 61, L. 2007.



7-12-4146. Retroactive application of bid procedures.

7-12-4146. Retroactive application of bid procedures. The provisions of 7-12-4141 through 7-12-4145 shall be applicable to all special improvement districts created within 1 year preceding March 16, 1931.

History: En. Sec. 8, Ch. 89, L. 1913; amd. Sec. 5, Ch. 142, L. 1915; re-en. Sec. 5232, R.C.M. 1921; amd. Sec. 1, Ch. 173, L. 1931; re-en. Sec. 5232, R.C.M. 1935; amd. Sec. 1, Ch. 138, L. 1974; amd. Sec. 1, Ch. 220, L. 1975; R.C.M. 1947, 11-2209(part).



7-12-4147. Procedure for property owners to do improvement work.

7-12-4147. Procedure for property owners to do improvement work. The owners of three-fourths of the frontage of lots and lands liable to be assessed or their agents, who shall make oath that they are such owners or agents, shall not be required to present sealed proposals or bids but may, within 3 days after the award pursuant to 7-12-4143, elect to take such work and enter into a written contract to do the whole work at a price at least 5% less than the price at which the same has been awarded. All work done under such contract shall be subject to the same plans and specifications governing the lowest responsible bidder.

History: En. Sec. 9, Ch. 89, L. 1913; re-en. Sec. 5233, R.C.M. 1921; re-en. Sec. 5233, R.C.M. 1935; R.C.M. 1947, 11-2210(part).



7-12-4148. Contract with successful bidder.

7-12-4148. Contract with successful bidder. If the owners referred to in 7-12-4147 fail to elect to take the work, to enter into a written contract for the work within 3 days, or to commence the work within 15 days after the date of the written contract and to prosecute the contract with diligence to completion, the city council shall enter into a contract with the original bidder to whom the contract was awarded at the prices specified in the bid.

History: En. Sec. 9, Ch. 89, L. 1913; re-en. Sec. 5233, R.C.M. 1921; re-en. Sec. 5233, R.C.M. 1935; R.C.M. 1947, 11-2210(part); amd. Sec. 545, Ch. 61, L. 2007.



7-12-4149. Procedure if successful bidder does not enter into contract.

7-12-4149. Procedure if successful bidder does not enter into contract. (1) If the original bidder neglects, fails, or refuses for 15 days after the notice of award to enter into the contract, then the city council, without further proceedings, shall again advertise for proposals or bids as in the first instance and award the contract for said work to the then-lowest regular bidder. (2) Should no bids be received in response to the call for proposals, the council may again advertise for bids under the same proceedings at any time within 6 months from the time set for the last reception of bids and let the contract to the then-lowest bidder. Such delay shall in no way affect the validity of any of the proceedings or assessments levied thereunder.

History: En. Sec. 10, Ch. 89, L. 1913; re-en. Sec. 5234, R.C.M. 1921; amd. Sec. 2, Ch. 173, L. 1931; re-en. Sec. 5234, R.C.M. 1935; R.C.M. 1947, 11-2211(part).



7-12-4150. Effect of failure to enter contract.

7-12-4150. Effect of failure to enter contract. The bids of all persons and the election of all owners, as aforesaid, who have failed to enter into the contract shall be rejected in any bidding or election subsequent to the first for the same work.

History: En. Sec. 10, Ch. 89, L. 1913; re-en. Sec. 5234, R.C.M. 1921; amd. Sec. 2, Ch. 173, L. 1931; re-en. Sec. 5234, R.C.M. 1935; R.C.M. 1947, 11-2211(part).



7-12-4151. Contractor's bond for successful completion of work.

7-12-4151. Contractor's bond for successful completion of work. All contractors, contracting owners included, shall, at the time of executing any contract for street work, execute a bond to the satisfaction and approval of the city council in the form and manner provided for in Title 18, chapter 2, part 2.

History: En. Sec. 12, Ch. 89, L. 1913; re-en. Sec. 5236, R.C.M. 1921; re-en. Sec. 5236, R.C.M. 1935; amd. Sec. 2, Ch. 220, L. 1975; R.C.M. 1947, 11-2213.



7-12-4152. Procedure if person entering contract defaults on work.

7-12-4152. Procedure if person entering contract defaults on work. (1) If the contractor or owner who may have taken a contract does not complete the contract within the time limited in the contract or within a further time that the city council may give, the city engineer shall report the delinquency to the council. (2) (a) The council may relet the unfinished portion of the work after pursuing the formalities prescribed in 7-12-4141 through 7-12-4145 for the letting of the contract in the first instance. (b) The city may, at its option, complete the contract and deduct any cost in excess of the contract price from any money, bonds, or warrants due the contractor or owners. If there is no money, bonds, or warrants due the contractor or owners from which to deduct the cost, then the city may sue the contractor or owners and recover the cost.

History: En. Sec. 11, Ch. 89, L. 1913; amd. Sec. 6, Ch. 142, L. 1915; re-en. Sec. 5235, R.C.M. 1921; re-en. Sec. 5235, R.C.M. 1935; R.C.M. 1947, 11-2212; amd. Sec. 546, Ch. 61, L. 2007.



7-12-4153. Purchase of existing improvement.

7-12-4153. Purchase of existing improvement. If the proposed improvement consists of the purchase of an existing improvement, the city council may, after the creation of the special improvement district and after ordering the proposed improvement, enter into a contract for the purchase of the improvement, upon such terms as it considers just, without advertising for bids or proposals. However, the total purchase price of the existing improvement may not exceed the amount set forth in the notice required by 7-12-4106.

History: En. Sec. 35, Ch. 665, L. 1985.



7-12-4154. through reserved.

7-12-4154 through 7-12-4160 reserved.



7-12-4161. Choice in manner of assessing costs.

7-12-4161. Choice in manner of assessing costs. (1) Except as provided in subsection (2), to defray the cost of making or acquiring any of the improvements provided for in this part, including incidental expenses, the city council or commission shall adopt one of the methods of assessment, where applicable, provided in 7-12-4162 through 7-12-4165 for each improvement to be made or acquired for the benefit of the district. (2) The city council may use one or any combination of methods of assessment in a single special improvement district, and if more than one improvement is undertaken, each lot or parcel of land in the district need not be assessed for the cost of all the improvements. If the method of assessment described in 7-12-4162(3)(a) is used, the resolution of intention under 7-12-4104 and notice under 7-12-4106 must provide that if an increase occurs in the number of benefited lots, tracts, or parcels within the boundaries of the district during the term of the bonded indebtedness, the assessment per lot, tract, or parcel then in the district will be recalculated as provided in 7-12-4162(3)(b).

History: En. Sec. 14, Ch. 89, L. 1913; re-en. Sec. 5238, R.C.M. 1921; amd. Sec. 1, Ch. 163, L. 1925; re-en. Sec. 5238, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1955; amd. Sec. 1, Ch. 330, L. 1971; amd. Sec. 1, Ch. 85, L. 1973; R.C.M. 1947, 11-2214(part); amd. Sec. 36, Ch. 665, L. 1985; amd. Sec. 6, Ch. 293, L. 2011.



7-12-4162. Assessment of costs -- area option -- assessed valuation option -- equal amount option.

7-12-4162. Assessment of costs -- area option -- assessed valuation option -- equal amount option. (1) (a) The city council or commission shall assess the entire cost of an improvement against benefited property in the district, each lot or parcel of land assessed within such district to be assessed for that part of the whole cost which its assessable area bears to the assessable area of all benefited lots or parcels in the district, exclusive of streets, avenues, alleys, and public places. For the purposes of this subsection, "assessable area" means an area of a lot or parcel of land representing the benefit conferred on the lot or parcel by the improvement. Assessable area may be less than but may not exceed the actual area of the lot or parcel. (b) The council or commission, in its discretion, shall have the power to pay the whole or any part of the cost of any street, avenue, or alley intersection out of any funds in its hands available for that purpose or to include the whole or any part of such costs within the amount of the assessment to be paid by the benefited property in the district. (c) In order to equitably apportion the cost of any of the improvements herein provided for between that land within the district which lies within 25 feet of the line of the street on which the improvement is to be made and all other benefited land within the district, the council or commission may, in the resolution creating any improvement district, provide that the amount of the assessment against the property in such district to defray the cost of such improvements shall be so assessed that each square foot of land within the district lying within 25 feet of the line of the street on which the improvements therein provided for are made shall bear double the amount of cost of such improvements per square foot of such land that each square foot of any other benefited land within the district shall bear. (2) The city council or city commission may assess the cost of an improvement against each lot or parcel of land in the district based on the assessed value of the benefited lots or parcels of land within the district if the council or commission determines such assessment to be equitable and in proportion to and not exceeding the benefits derived from the improvement by the lot or parcel. (3) (a) The city council or city commission may assess each lot or parcel of land in the district an equal amount based upon the total cost of the improvement. (b) If the method specified for assessment is that described in subsection (3)(a) and an increase occurs in the number of benefited lots, tracts, or parcels within the boundaries of a district created as provided in this part during the term of bonded indebtedness that is payable from the assessments, the city council or city commission shall recalculate the amount assessable to each lot, tract, or parcel. The city council or city commission shall comply with the provisions of 7-12-4176 through 7-12-4178 in adopting the recalculated amount. The city council or city commission shall base the recalculation on the amount of the district's outstanding bonded indebtedness for the current fiscal year and shall spread the assessments across the district based on the number of benefited lots, tracts, or parcels within the boundaries of the district as of July 1 following the action that resulted in the increase in the number of benefited lots, tracts, or parcels.

History: En. Sec. 14, Ch. 89, L. 1913; re-en. Sec. 5238, R.C.M. 1921; amd. Sec. 1, Ch. 163, L. 1925; re-en. Sec. 5238, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1955; amd. Sec. 1, Ch. 330, L. 1971; amd. Sec. 1, Ch. 85, L. 1973; R.C.M. 1947, 11-2214(1)(a); amd. Sec. 37, Ch. 665, L. 1985; (2)En. Sec. 5, Ch. 631, L. 1987; amd. Sec. 2, Ch. 269, L. 1993; amd. Sec. 7, Ch. 293, L. 2011.



7-12-4163. Assessment of costs -- frontage option.

7-12-4163. Assessment of costs -- frontage option. (1) The city council or commission shall assess the cost of an improvement against benefited lots or parcels in the district, each lot or parcel of land within such district bordering or abutting upon a street or streets whereon or wherein the improvement has been made to be assessed in proportion to the lineal feet abutting or bordering the same. (2) The council or commission, in its discretion, shall have the power to pay the whole or any part of the cost of any street, avenue, or alley intersections out of any funds in its hands available for that purpose or to include the whole or any part of such costs within the amount of the assessment to be paid by the benefited property in the district.

History: En. Sec. 14, Ch. 89, L. 1913; re-en. Sec. 5238, R.C.M. 1921; amd. Sec. 1, Ch. 163, L. 1925; re-en. Sec. 5238, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1955; amd. Sec. 1, Ch. 330, L. 1971; amd. Sec. 1, Ch. 85, L. 1973; R.C.M. 1947, 11-2214(part); amd. Sec. 38, Ch. 665, L. 1985.



7-12-4164. Assessment of costs -- utility service connections -- option.

7-12-4164. Assessment of costs -- utility service connections -- option. The city council or commission may assess utility service connections upon a lump sum based on the bid price in the improvement district contract and assess only the lots, tracts, or parcels of land served by the utility connection or connections within the special improvement district, so long as such assessment is equitable.

History: En. Sec. 14, Ch. 89, L. 1913; re-en. Sec. 5238, R.C.M. 1921; amd. Sec. 1, Ch. 163, L. 1925; re-en. Sec. 5238, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1955; amd. Sec. 1, Ch. 330, L. 1971; amd. Sec. 1, Ch. 85, L. 1973; R.C.M. 1947, 11-2214(1)(c); amd. Sec. 39, Ch. 665, L. 1985.



7-12-4165. Assessment of costs -- offstreet parking option.

7-12-4165. Assessment of costs -- offstreet parking option. (1) When the purpose of the assessment is for the establishment and/or improvement of offstreet parking as provided in this section, the city council or commission shall assess, against the real property specifically benefited by the offstreet parking facilities, the cost of the developments involved in proportion to the benefits received by each benefited tract of land within said district. (2) In determining the benefit to be received by each parcel of land, the council or commission shall consider: (a) the relative distance of the parking facility from each parcel of land within the area of the special improvement district; (b) the relative needs of parking spaces for each parcel of land located within the boundaries of said district, either as established by the city zoning ordinance, if any, or otherwise, with relation to the use of said parcel; (c) the assessed value of each parcel within said district; (d) the square footage of each parcel within said district as it relates to the whole; (e) the square footage of floorspace in any improvements on the parcel and the various uses of such floorspace; (f) the availability of existing onsite parking space on any parcel of land within the district.

History: En. Sec. 14, Ch. 89, L. 1913; re-en. Sec. 5238, R.C.M. 1921; amd. Sec. 1, Ch. 163, L. 1925; re-en. Sec. 5238, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1955; amd. Sec. 1, Ch. 330, L. 1971; amd. Sec. 1, Ch. 85, L. 1973; R.C.M. 1947, 11-2214(part); amd. Sec. 40, Ch. 665, L. 1985.



7-12-4166. Land fronting excepted work not subject to assessment.

7-12-4166. Land fronting excepted work not subject to assessment. The lots or portions of lots fronting upon excepted work referred to in 7-12-4117, already done, shall not be included in the assessment for the class of work from which the exception is made, provided that this shall not be construed so as to affect the special provisions as to grading contained in 7-12-4167.

History: En. Sec. 3, Ch. 89, L. 1913; amd. Sec. 2, Ch. 142, L. 1915; re-en. Sec. 5227, R.C.M. 1921; re-en. Sec. 5227, R.C.M. 1935; amd. Sec. 1, Ch. 261, L. 1959; R.C.M. 1947, 11-2204(4).



7-12-4167. Provision for grading street by owner of abutting property.

7-12-4167. Provision for grading street by owner of abutting property. (1) The owner or owners of the lots or land fronting upon a street, the width and grade of which have been established by the city council or commission, may, after obtaining permission from the city council or commission, perform, at the owner's expense, any grading upon the street, to its full width or to the centerline of the street and to its established grade. The owner may procure, at the owner's expense, a certificate from the city engineer setting forth the number of cubic yards of cutting and filling made by each owner in the grading and proportions performed by each owner and certifying that the work is done to establish the width and grade of the street or to the centerline of the street and may file the certificate with the city engineer. The engineer shall record the certificate in a properly indexed book kept for that purpose in the engineer's office. (2) (a) If the council or commission orders the grading of the street or any portion of the street on which any grading, certified as provided in subsection (1), has been done, the bids and contracts must express the price by the cubic yard for cutting and filling in grading. The owner and the owner's successors in interest are entitled to credit on the assessment upon the owner's lots and lands fronting on the street for the grading of the street to the amount of the cubic yards of cutting and filling set forth in the owner's certificate, at the prices named in the contract for the cutting and filling or, if the grade has been altered, only for so much of the certified work as would be required for grading to the altered grade. The owner is not entitled to credit in excess of the assessments for grading upon the lots and lands owned by the owner and proportionately assessed for the whole of the grading. (b) The city clerk shall include in the assessment, for the whole of the grading upon the same grade, the number of cubic yards of cutting and filling set forth in all certificates recorded in the clerk's office, or for the whole of the grading to the altered grade, and so much of the certified work that would be required for grading and shall enter corresponding credits, deducting the credits as payments upon the amounts assessed against the lots and land owned, respectively, by the certified owners and their successors in interest. However, the clerk may not include any grading quantities or credit any sums in excess of the proportionate assessments for the whole of the grading that are made upon lots and lands fronting upon the street and belonging to certified owners or their successors in interest.

History: En. Sec. 14, Ch. 89, L. 1913; re-en. Sec. 5238, R.C.M. 1921; amd. Sec. 1, Ch. 163, L. 1925; re-en. Sec. 5238, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1955; amd. Sec. 1, Ch. 330, L. 1971; amd. Sec. 1, Ch. 85, L. 1973; R.C.M. 1947, 11-2214(4), (5); amd. Sec. 547, Ch. 61, L. 2007.



7-12-4168. Provision for work other than grading done by owner of property.

7-12-4168. Provision for work other than grading done by owner of property. Whenever an owner or owners of lots and lands fronting on a street have done or do any work, excepting grading, on the street in front of a block at the owner's expense and the city council or commission subsequently orders any work to be done of the same class in front of the same block, the work done at the expense of the owner or owners must be excepted from the order ordering work to be done, if the work done at the expense of the owner or owners is upon the official grade and in condition satisfactory to the city engineer at the time that the order is passed.

History: En. Sec. 14, Ch. 89, L. 1913; re-en. Sec. 5238, R.C.M. 1921; amd. Sec. 1, Ch. 163, L. 1925; re-en. Sec. 5238, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1955; amd. Sec. 1, Ch. 330, L. 1971; amd. Sec. 1, Ch. 85, L. 1973; R.C.M. 1947, 11-2214(6); amd. Sec. 548, Ch. 61, L. 2007.



7-12-4169. Incidental expenses considered as cost of improvements -- costs for bonds or warrants secured by revolving fund -- district reserve account.

7-12-4169. Incidental expenses considered as cost of improvements -- costs for bonds or warrants secured by revolving fund -- district reserve account. (1) Incidental expenses connected with the formation of a special improvement district, including costs of preparation of plans, specifications, maps, and plats; engineering, superintendence, and inspection; preparation of assessment rolls; and the other incidental expenses described in 7-12-4101(7) are considered a part of the cost of making the improvements within the special improvement district. (2) If the bonds or warrants are secured by the revolving fund under 7-12-4225, the costs of any improvement must include an amount of at least 5% and not more than 10% of the principal amount of any bonds or warrants to be issued, which must be deposited in the revolving fund created in 7-12-4221. (3) (a) Subject to the provisions of subsections (3)(b) through (3)(e), the city or town council may create a district reserve account. (b) As part of the original costs of the improvements, the city or town council may include an amount, in addition to the amount, if any, specified in subsection (2), not to exceed 5% of the principal amount of any special improvement district bonds or warrants issued. The amount must be deposited in a district reserve account created and maintained in the district fund. (c) If there are insufficient funds in the district bond and interest accounts to pay when due the principal of and the interest on bonds or warrants, the district reserve account, if established, must be used to pay the principal of and the interest on the bonds or warrants issued against the district fund. (d) If bonds or warrants are secured by the revolving fund, the district reserve account, if established, must be exhausted before a loan may be made from the revolving fund pursuant to 7-12-4223. (e) Money in the district reserve account may be used to pay the final principal and interest payment on bonds or warrants. (4) The establishment of a district reserve account does not preclude the city or town council from requiring additional security from owners of real property in the district.

History: En. Sec. 22, Ch. 89, L. 1913; re-en. Sec. 5246, R.C.M. 1921; re-en. Sec. 5246, R.C.M. 1935; R.C.M. 1947, 11-2228(part); amd. Sec. 1, Ch. 435, L. 1981; amd. Sec. 41, Ch. 665, L. 1985; amd. Sec. 8, Ch. 229, L. 1995; amd. Sec. 10, Ch. 459, L. 1997; amd. Sec. 5, Ch. 349, L. 2009.



7-12-4170. Payment of damages incurred as result of improvements.

7-12-4170. Payment of damages incurred as result of improvements. Whenever the owner or anyone interested in property situated within the special improvement district, after filing with the clerk a written notice claiming that the person's property has been damaged, is awarded or recovers any amount because of damages sustained by the property because of the construction of an improvement in the special improvement district and if the resolution levying the assessment to defray the cost of making the improvement in the district is not passed and adopted by the city council, the amount to be recovered must be added to and constitute a part of the cost of making the improvement. However, if the resolution levying the assessment to defray the costs and expenses of making the improvement has been passed and adopted by the council, it shall pass and adopt a supplemental resolution levying additional assessments against all the property in the district for the purpose of paying the amount awarded, and the supplemental resolution must be made in the same manner and prepared and certified the same as the original resolution levying the assessment to defray the cost of making the improvement.

History: En. Sec. 19, Ch. 89, L. 1913; re-en. Sec. 5243, R.C.M. 1921; re-en. Sec. 5243, R.C.M. 1935; R.C.M. 1947, 11-2225; amd. Sec. 9, Ch. 251, L. 1979; amd. Sec. 549, Ch. 61, L. 2007.



7-12-4171. Treatment of corner lots for purposes of assessment.

7-12-4171. Treatment of corner lots for purposes of assessment. For the purposes of special assessments levied against property as provided in this part through part 45, when assessments for improvements on both sides of a corner lot are determined in proportion to the lineal footage, the frontage of a corner lot in a platted block is the average of the two abutting sides.

History: En. 11-2289 by Sec. 1, Ch. 404, L. 1977; R.C.M. 1947, 11-2289.



7-12-4172. Allocation of costs of nonfrontage sides.

7-12-4172. Allocation of costs of nonfrontage sides. The governing body shall allocate to all lots in the special improvement district a proportionate share of the costs according to the lineal feet assigned to each lot.

History: En. 11-2290 by Sec. 2, Ch. 404, L. 1977; R.C.M. 1947, 11-2290.



7-12-4173. Status of federal property within improvement district.

7-12-4173. Status of federal property within improvement district. Whenever any lot, piece, or parcel of land belonging to the United States or mandatory of the government shall front upon the proposed work or improvement or be included within the district declared by the city council in its resolution of intention to be the district to be assessed to pay the costs and expenses thereof, said council shall, in the resolution of intention, declare that said lots, pieces, or parcels of land shall be omitted from the assessment thereafter to be made to cover the costs and expenses of said work or improvement. The cost of said work or improvement in front of said lots, pieces, or parcels of land shall be paid by the city from its general fund.

History: En. Sec. 14, Ch. 89, L. 1913; re-en. Sec. 5238, R.C.M. 1921; amd. Sec. 1, Ch. 163, L. 1925; re-en. Sec. 5238, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1955; amd. Sec. 1, Ch. 330, L. 1971; amd. Sec. 1, Ch. 85, L. 1973; R.C.M. 1947, 11-2214(3).



7-12-4174. Inclusion and assessment of unplatted, undedicated, or unsurveyed land in improvement district -- inclusion of condominium property.

7-12-4174. Inclusion and assessment of unplatted, undedicated, or unsurveyed land in improvement district -- inclusion of condominium property. (1) Whenever an unplatted, undedicated, or unsurveyed lot, piece, or parcel of land that separates one platted part of the city from another platted part of the city, lying wholly within the boundaries of any city or town and except land owned by the United States, abuts or borders upon any special improvement district or is included within the boundaries of any special improvement district of a city or town, the city or town council may include the land within a special improvement district in the same manner as other property is included within the special improvement district. The special improvement district may assess the included land for its proportionate share of the cost of making or maintaining those improvements in the same manner as other property within the special improvement district. (2) For assessment purposes, whenever property created as a condominium is included within the boundaries of any special improvement district, each unit within the condominium is considered a separate parcel of real property subject to separate assessment and the lien of the assessment. Each unit must be assessed for the unit's percentage of undivided interest in the common elements of the condominium. The percentage of the undivided ownership interest must be as set forth in the condominium declaration.

History: En. Sec. 1, Ch. 16, L. 1923; re-en. Sec. 5238.1, R.C.M. 1935; R.C.M. 1947, 11-2215; amd. Sec. 14, Ch. 277, L. 2003.



7-12-4175. Offstreet parking option -- ordinance setting forth method of assessment required -- hearing.

7-12-4175. Offstreet parking option -- ordinance setting forth method of assessment required -- hearing. (1) Before any improvement district for the establishment or improvement of offstreet parking can be created or financed under 7-12-4165, the city council or commission must, prior to the creation of the district, pass a city ordinance setting forth the formula to be used in determining the assessment of each lot or parcel within the district. The formula must include but is not limited to the items to be considered in 7-12-4165. (2) Prior to the adoption of any such ordinance, the council or commission shall make a determination of the formula for the method of assessment, considering all of the factors above set forth. A public hearing, after due notice, shall be held wherein concerned persons may present their objections to the formula or any part of it and point out errors and inequities and submit reasons for amendments and corrections. The council may continue the hearing from time to time. (3) After the council has heard all objections and suggestions, it shall correct any errors which it finds in the formula for assessment as originally made and shall finally establish and settle the formula for assessment in the same manner as any other city ordinance.

History: En. Sec. 14, Ch. 89, L. 1913; re-en. Sec. 5238, R.C.M. 1921; amd. Sec. 1, Ch. 163, L. 1925; re-en. Sec. 5238, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1955; amd. Sec. 1, Ch. 330, L. 1971; amd. Sec. 1, Ch. 85, L. 1973; R.C.M. 1947, 11-2214(part); amd. Sec. 34, Ch. 575, L. 1981.



7-12-4176. Resolution for tax levy upon district property.

7-12-4176. Resolution for tax levy upon district property. (1) To defray the cost of making or acquiring improvements in any special improvement district or of acquiring property for opening, widening, or extending any street or alley or to defray the cost and expense of changing any grade of any street, avenue, or alley, the city council shall by resolution levy and assess a tax upon all benefited property in any district created for such purpose, using for a basis for assessment the method or methods set forth in 7-12-4161 through 7-12-4165 and described in the resolution of intention. (2) Such resolutions shall contain a description of each lot and parcel of land, with the name of the owner, if known, the amount of each partial payment to be made, and the day when the same shall become delinquent. (3) Such resolution, signed by the mayor and clerk, shall be kept on file in the office of the city clerk.

History: (1), (2)En. Sec. 16, Ch. 89, L. 1913; amd. Sec. 7, Ch. 142, L. 1915; re-en. Sec. 5240, R.C.M. 1921; re-en. Sec. 5240, R.C.M. 1935; Sec. 11-2222, R.C.M. 1947; (3)En. Sec. 17, Ch. 89, L. 1913; re-en. Sec. 5241, R.C.M. 1921; re-en. Sec. 5241, R.C.M. 1935; Sec. 11-2223, R.C.M. 1947; R.C.M. 1947, 11-2222(part), 11-2223(part); amd. Sec. 42, Ch. 665, L. 1985.



7-12-4177. Notice of resolution for tax levy -- protest and hearing.

7-12-4177. Notice of resolution for tax levy -- protest and hearing. (1) A notice signed by the city clerk, stating that the resolution levying the special assessment to defray the cost of the improvements is on file in the city clerk's office and subject to inspection, must be: (a) published as provided in 7-1-4127; (b) mailed to the owner of each lot, tract, or parcel of land to be assessed. The lands must be identified and the mailing address determined from the last-completed assessment roll for state, county, and school district taxes. (c) mailed to all other persons known to the clerk to have an ownership interest in the property. (2) The notice must state the time and place at which objections to the final adoption of the resolution will be heard by the council. The time for the hearing may not be less than 10 days after the final publication and mailing of the notice.

History: En. Sec. 17, Ch. 89, L. 1913; re-en. Sec. 5241, R.C.M. 1921; re-en. Sec. 5241, R.C.M. 1935; R.C.M. 1947, 11-2223(part); amd. Sec. 43, Ch. 665, L. 1985; amd. Sec. 23, Ch. 354, L. 2001.



7-12-4178. Hearing on resolution for tax levy.

7-12-4178. Hearing on resolution for tax levy. (1) At the time so fixed, the council shall meet and hear all such objections and for that purpose may adjourn from day to day. (2) The council may by resolution modify such assessment in whole or in part. A copy of such resolution, certified by the city clerk, must be delivered to the city treasurer within 2 days after its passage.

History: En. Sec. 17, Ch. 89, L. 1913; re-en. Sec. 5241, R.C.M. 1921; re-en. Sec. 5241, R.C.M. 1935; R.C.M. 1947, 11-2223(part).



7-12-4179. Payment of maintenance costs -- resolution for assessment.

7-12-4179. Payment of maintenance costs -- resolution for assessment. (1) The cost of maintaining each of the improvements shall be paid by assessing the benefited properties of the district under a permissible assessment option as provided in 7-12-4162 through 7-12-4165. (2) It is the duty of the council to estimate, as nearly as practicable, the cost of maintaining the improvements in each district for the season. Before the first Monday in September of each year, the council shall pass and finally adopt a resolution levying and assessing all the property within the several districts with an amount equal to the whole cost of maintaining the improvements within the several districts. (3) The resolution levying assessments to defray the cost of maintenance of the improvement shall be prepared and certified in the same manner as a resolution levying assessments for making improvements in the special improvement district. (4) The council may change by resolution, not more than once a year, the boundaries of any maintenance district, but the change of boundaries may not affect indebtedness existing at the time of the change.

History: En. Sec. 18, Ch. 89, L. 1913; re-en. Sec. 5242, R.C.M. 1921; re-en. Sec. 5242, R.C.M. 1935; amd. Sec. 1, Ch. 124, L. 1943; R.C.M. 1947, 11-2224(part); amd. Sec. 10, Ch. 251, L. 1979; amd. Sec. 44, Ch. 665, L. 1985.



7-12-4180. Improvement district maintenance fund.

7-12-4180. Improvement district maintenance fund. The money collected from the assessment provided for in 7-12-4179 shall be paid into a fund known as special improvement district No. .... maintenance fund, the number of which shall correspond with the number of the special improvement district in which the improvements so maintained are situated.

History: En. Sec. 18, Ch. 89, L. 1913; re-en. Sec. 5242, R.C.M. 1921; re-en. Sec. 5242, R.C.M. 1935; amd. Sec. 1, Ch. 124, L. 1943; R.C.M. 1947, 11-2224(part).



7-12-4181. Collection of district assessments by county clerk -- certification.

7-12-4181. Collection of district assessments by county clerk -- certification. (1) Except as provided in 7-12-4183, in each city or town where taxes for general, municipal, and administrative purposes are certified to and collected by the county treasurer immediately after the second Monday of August of each year, it is the duty of the city treasurer or town clerk to certify to the department of revenue, at the same time that the copy of the resolution determining the annual levy for general taxes is certified by the city or town clerk to the county clerk, all special assessments and taxes levied and assessed in accordance with any of the provisions of part 42 and this part. (2) The department of revenue shall enter the special assessments and taxes upon the property tax record for the county. The county treasurer shall collect all taxes and assessments in the same manner and at the same time as taxes for general, municipal, and administrative purposes are collected.

History: En. Sec. 27, Ch. 89, L. 1913; amd. Sec. 1, Ch. 166, L. 1921; re-en. Sec. 5251, R.C.M. 1921; amd. Sec. 1, Ch. 156, L. 1925; amd. Sec. 1, Ch. 78, L. 1929; re-en. Sec. 5251, R.C.M. 1935; amd. Sec. 1, Ch. 13, L. 1945; R.C.M. 1947, 11-2233; amd. Sec. 14, Ch. 27, Sp. L. November 1993; amd. Sec. 56, Ch. 278, L. 2001.



7-12-4182. Collection of district assessments by city treasurer in cities collecting their own taxes -- delinquencies.

7-12-4182. Collection of district assessments by city treasurer in cities collecting their own taxes -- delinquencies. (1) In each city or town that provides by ordinance for the collection of its taxes for general, municipal, and administrative purposes by its city treasurer or town clerk, the city treasurer or town clerk shall collect all special assessments and taxes levied and assessed in accordance with any of the provisions of part 42 and this part in the same manner and at the same time as taxes for general, municipal, and administrative purposes are collected. All of the provisions of 7-6-4423 apply to the collection of the special taxes and assessments in the same manner as the provisions apply to the collection of other city or town taxes. (2) (a) When the payment of an installment of a special assessment becomes delinquent, all payments of subsequent installments may, at the option of the city or town council and upon adoption of the appropriate resolutions, become delinquent. The city or town may, pursuant to 7-12-4184, order that all assessments that are delinquent for specific parcels of land as a result of acceleration be withdrawn. (b) Upon delinquency in one or all installments, the whole property must be sold the same as other property is sold for taxes. The enforcement of the lien of any installment of a special assessment by any method authorized by law does not prevent the enforcement of the lien of any subsequent installment when it becomes delinquent.

History: En. Sec. 27, Ch. 89, L. 1913; amd. Sec. 1, Ch. 166, L. 1921; re-en. Sec. 5251, R.C.M. 1921; amd. Sec. 1, Ch. 156, L. 1925; amd. Sec. 1, Ch. 78, L. 1929; re-en. Sec. 5251.1, R.C.M. 1935; R.C.M. 1947, 11-2234; amd. Sec. 3, Ch. 617, L. 1987; amd. Sec. 6, Ch. 449, L. 1989; amd. Sec. 550, Ch. 61, L. 2007.



7-12-4183. Collection of district assessments by city treasurer in cities where county collects taxes.

7-12-4183. Collection of district assessments by city treasurer in cities where county collects taxes. (1) In any city or town where taxes for general, municipal, and administrative purposes are certified to and collected by the county treasurer in accordance with the provisions of 7-6-4423, the city or town may provide by ordinance for the collection by its city treasurer or town clerk of all special assessments and taxes levied and assessed in accordance with any of the provisions of part 42 and this part in the same manner and at the same time as taxes for general, municipal, and administrative purposes are collected by the county treasurer. All of the provisions of 7-6-4423 apply to the collection of the special taxes and assessments in the same manner as the provisions apply to the collection of other city or town taxes. (2) (a) When the payment of any one installment of any special assessment becomes delinquent, all payments of subsequent installments must, at the option of the city or town council and by appropriate resolution duly adopted, become delinquent. The city or town council may order that all assessments that are delinquent as a result of acceleration be withdrawn. (b) Delinquent special assessments must be certified to the county clerk of the county in which the city or town is situated. The county treasurer shall collect the delinquent special assessments and taxes in the same manner and at the same time that taxes for general, municipal, and administrative purposes are collected. In case the delinquent assessments and taxes are not paid, the whole property must be sold in the same manner that other property is sold for taxes. The enforcement of the lien of any installment of a special assessment by any method authorized by law does not prevent the enforcement of the lien of any subsequent installment when it becomes delinquent.

History: En. Subd. (c), Sec. 5251, R.C.M. 1921 by Sec. 1, Ch. 78, L. 1929; re-en. Sec. 5251.2, R.C.M. 1935; R.C.M. 1947, 11-2235; amd. Sec. 4, Ch. 617, L. 1987; amd. Sec. 7, Ch. 449, L. 1989; amd. Sec. 57, Ch. 278, L. 2001.



7-12-4184. Reinstatement of delinquent assessment.

7-12-4184. Reinstatement of delinquent assessment. (1) Whenever any special assessment or installment is delinquent, is declared to be delinquent by appropriate resolution of the city or town council, and is certified to the county clerk and county treasurer for collection as provided in this part, the city or town council may, nevertheless, at its option, by appropriate resolution, order the delinquent assessment to be withdrawn from the county treasurer, canceled from the county treasurer's records and proceedings, and reinstated in the office of the city treasurer and on the property tax record upon the payment to the city treasurer of the assessment or the installment and interest up to date. (2) The certified copy of the resolution of the council with reference to the payment, withdrawal, and reinstatement, filed with the county treasurer, is authority for the county treasurer to cancel and withdraw the delinquent special assessment or installment. (3) The withdrawal and reinstatement may be made at any time before or after sale of the property for delinquent taxes and before a tax deed is executed.

History: En. Subd. (e), Sec. 5251, R.C.M. 1921 by Sec. 1, Ch. 78, L. 1929; re-en. Sec. 5251.4, R.C.M. 1935; R.C.M. 1947, 11-2237; amd. Sec. 11, Ch. 251, L. 1979; amd. Sec. 15, Ch. 27, Sp. L. November 1993.



7-12-4185. Payment of tax under protest -- action to recover.

7-12-4185. Payment of tax under protest -- action to recover. (1) When a tax levied and assessed under any of the provisions of part 42 and this part is considered unlawful by the party whose property is taxed or from whom the tax is demanded, the person may pay the tax or any part of the tax considered unlawful under protest to the city or county treasurer. (2) The party paying under protest or the party's legal representative may bring an action in any court of competent jurisdiction against the officer to whom the tax was paid or against the city in whose behalf the tax was collected to recover the tax or any portion of the tax paid under protest. An action instituted to recover the tax paid under protest must be commenced within 60 days after the date of payment. (3) The tax paid under protest must be held by the city or county treasurer until the determination of an action brought for the recovery of the tax.

History: En. Sec. 29, Ch. 89, L. 1913; re-en. Sec. 5253, R.C.M. 1921; re-en. Sec. 5253, R.C.M. 1935; R.C.M. 1947, 11-2239; amd. Sec. 551, Ch. 61, L. 2007.



7-12-4186. Procedure to correct assessment and relevy and collect tax.

7-12-4186. Procedure to correct assessment and relevy and collect tax. (1) Whenever, by reason of any alleged nonconformity to any law or ordinance or by reason of any omission or irregularity, any special tax or assessment is either invalid or its validity is questioned, the council may make all necessary orders and ordinances and may take all necessary steps to correct the same and to reassess and relevy the same, including the ordering of work, with the same force and effect as if made at the time provided by law, ordinance, or resolution relating thereto. The council may reassess and relevy the same with the same force and effect as an original levy. (2) Whenever any apportionment or assessment is made and any property is assessed too little or too much, the same may be corrected and reassessed for such additional amount as may be proper or the assessment may be reduced even to the extent of refunding the tax collected. (3) Any special tax upon reassessment or relevy shall, so far as is practicable, be levied and collected as the same would have been if the first levy had been enforced. Any provisions of any law or ordinance specifying a time when or order in which acts shall be done in a proceeding which may result in a special tax shall be taken to be subject to the qualifications of this part or part 42.

History: En. Sec. 28, Ch. 89, L. 1913; re-en. Sec. 5252, R.C.M. 1921; re-en. Sec. 5252, R.C.M. 1935; R.C.M. 1947, 11-2238(part).



7-12-4187. Certain errors not to invalidate assessments and liens.

7-12-4187. Certain errors not to invalidate assessments and liens. (1) When, under any of the provisions of this part or part 42, special taxes and assessments are assessed against any lot or parcel of land as the property of a particular person, no misnomer of the owner or supposed owner or other mistake relating to the ownership thereof shall affect such assessment or render it void or voidable. (2) Any mistake in the description of the property or the name of the owner shall not vitiate any liens created by this part or part 42 unless it is impossible to identify the property from the description.

History: (1)En. Sec. 24, Ch. 89,L. 1913; re-en. Sec. 5248, R.C.M. 1921; re-en. Sec. 5248, R.C.M. 1935; Sec. 11-2230, R.C.M. 1947; (2)En. Sec. 30, Ch. 89, L. 1913; re-en. Sec. 5254, R.C.M. 1921; re-en. Sec. 5254, R.C.M. 1935; Sec. 11-2240, R.C.M. 1947; R.C.M. 1947, 11-2230, 11-2240.



7-12-4188. Due date for district assessments.

7-12-4188. Due date for district assessments. (1) All special assessments or installments of special assessments in cities and towns, duly and regularly levied by resolution according to law, shall be payable in installments as follows: (a) one-half of the payment on or before 5 p.m. on November 30 of each year; and (b) one-half of the payment on or before 5 p.m. on May 31 of the following year. (2) In the event the same are not paid on or before said dates, the same shall be subject to the same interest and penalties for nonpayment as delinquent property taxes under 15-16-102.

History: En. Subd. (d), Sec. 5251, R.C.M. 1921 by Sec. 1, Ch. 78, L. 1929; re-en. Sec. 5251.3, R.C.M. 1935; R.C.M. 1947, 11-2236; amd. Sec. 1, Ch. 165, L. 1979; amd. Sec. 1, Ch. 527, L. 1981; amd. Sec. 45, Ch. 665, L. 1985.



7-12-4189. Simple interest on assessments.

7-12-4189. Simple interest on assessments. (1) Except as provided in subsection (3), simple interest must be charged on all special assessments and taxes levied and assessed in accordance with any of the provisions of this part. The simple interest must be charged at an annual rate equal to the sum of: (a) 1/2 of 1% a year; plus (b) the average interest rate payable on the outstanding bonds or warrants of the special improvement district at the time the assessment is levied each fiscal year; plus (c) at the option of the city or town council, up to an additional 1/2 of 1% a year. (2) The city or town council may subsequently reduce or eliminate the additional interest rate allowed under subsection (1)(c). If the additional interest rate is reduced or eliminated, it may not be subsequently increased or reimposed. (3) If and so long as the bonds or warrants secured by the assessments bear interest at a variable rate, the installments of assessments remaining unpaid must bear simple interest at an annual rate equal to the sum of: (a) 1% a year; plus (b) the interest rate payable on the outstanding bonds or warrants of the rural special improvement district at the time the assessment is levied each fiscal year; plus (c) to the extent that the interest rate on the bonds or warrants is then less than the maximum rate prescribed for the bonds or warrants or if there is no prescribed maximum rate, up to an additional 1% a year, as may be prescribed by the board of county commissioners in the resolution authorizing the issuance or sale of the bonds or warrants. (4) The treasurer, in collecting the special assessment taxes if the taxes are payable in one installment, shall collect the interest shown to be due on the taxes by the resolution levying the assessment. If the assessment is payable in installments, the treasurer shall, at the time of collecting the first installment, collect the interest shown to be due on the assessment by the resolution levying the assessment, and the treasurer shall collect with each subsequent installment interest on the amount remaining unpaid.

History: En. Sec. 21, Ch. 89, L. 1913; re-en. Sec. 5245, R.C.M. 1921; re-en. Sec. 5245, R.C.M. 1935; amd. Sec. 1, Ch. 51, L. 1937; amd. Sec. 16, Ch. 234, L. 1971; R.C.M. 1947, 11-2227; amd. Sec. 46, Ch. 665, L. 1985; amd. Sec. 9, Ch. 229, L. 1995; amd. Sec. 6, Ch. 162, L. 2001.



7-12-4190. Payment of assessments in installments.

7-12-4190. Payment of assessments in installments. (1) The payment of assessments to defray the cost of acquiring or constructing any improvements in special improvement districts may be spread over a term of not to exceed 20 years. (2) The assessments are payable in equal semiannual installments of principal, with interest on the unpaid installments, or if the city council or commission so prescribes in the resolution authorizing the issuance of special improvement district bonds, in equal semiannual installments of principal and interest, each in the amount required to pay the principal over the term of payment, with interest at the rate then borne by the assessment. (3) Any assessment that is not delinquent may be prepaid, in whole but not in part, at any time after the assessment is levied, by the payment of the assessment, with interest accrued and to accrue thereon through the next date on which interest on bonds of the special improvement district is payable.

History: En. Sec. 16, Ch. 89, L. 1913; amd. Sec. 7, Ch. 142, L. 1915; re-en. Sec. 5240, R.C.M. 1921; re-en. Sec. 5240, R.C.M. 1935; R.C.M. 1947, 11-2222(part); amd. Sec. 47, Ch. 665, L. 1985; amd. Sec. 3, Ch. 631, L. 1987.



7-12-4191. Assessments and certain other charges as liens.

7-12-4191. Assessments and certain other charges as liens. Any special assessment made and levied to defray the cost and expense of any of the work enumerated in this part, together with any percentages imposed for delinquency and for cost of collection, shall constitute a lien upon and against the property upon which such assessment is made and levied from and after the date of the passage of the resolution levying such assessment. The lien can only be extinguished by payment of such assessment with all penalties, costs, and interest.

History: En. Sec. 23, Ch. 89, L. 1913; re-en. Sec. 5247, R.C.M. 1921; re-en. Sec. 5247, R.C.M. 1935; R.C.M. 1947, 11-2229.



7-12-4192. Change in outstanding principal of district -- relevy of assessments.

7-12-4192. Change in outstanding principal of district -- relevy of assessments. If proceeds of the bonds or warrants of the special improvement district, including investment income, are applied to the redemption and prepayment of the bonds or warrants, as provided in 7-12-4205 and 7-12-4206, or if refunding bonds are issued pursuant to 7-12-4194 and the principal amount of the outstanding bonds of the district is decreased or increased, the assessments levied in the district and then outstanding must be reduced or increased, respectively, pro rata by the principal amount of the prepayment or the increment above or below the outstanding principal amount of bonds represented by the refunding bonds. If refunding bonds are issued, the assessments may be relevied over a term ending not later than either the final maturity date of the refunding bonds or the date 30 years after the date the bonds to be refunded were issued. The city council shall reassess and relevy the assessments, with the same effect as an original levy, in reduced or increased amounts in accordance with the provisions of 7-12-4176 through 7-12-4178.

History: En. Sec. 48, Ch. 665, L. 1985; amd. Sec. 8, Ch. 449, L. 1989.



7-12-4193. Pooling of bonds of districts in city.

7-12-4193. Pooling of bonds of districts in city. (1) If the city council determines by resolution that the pooling of bonds of more than one special improvement district of the city is in the best interest of the city and the respective districts and will facilitate the sale of the bonds under more advantageous terms or with lower interest rates, the city may issue bonds of the districts combined in a single offering. Such bonds must be secured by the special improvement district revolving fund of the city. (2) The title of the bonds issued pursuant to this section shall denote that bonds of different special improvement districts have been pooled and shall refer to the numbers of the districts. The bonds must be drawn against a sinking fund that has separate accounts for each special improvement district combined for financing purposes, into which accounts must be payable the assessments levied in each of the districts.

History: En. Sec. 53, Ch. 665, L. 1985.



7-12-4194. Refunding bonds.

7-12-4194. Refunding bonds. (1) A city may issue special improvement district bonds for the purpose of providing the money needed to pay principal of and interest on outstanding special improvement district bonds. To issue bonds for that purpose, the city council, at a regular meeting or a duly called special meeting, shall adopt a resolution setting forth: (a) the facts regarding the outstanding bonds that are to be refunded; (b) the reasons for issuing refunding bonds; and (c) the term and details of the refunding bonds. (2) If the refunding bonds are proposed to be issued in an amount greater than the amount of outstanding bonds to be refunded, the city council may not authorize the issuance of the bonds until it has conducted a public hearing on the desirability of issuing the bonds, after published and mailed notice as provided in 7-12-4106(2), and found by resolution that the issuance of refunding bonds is in the best interest of the special improvement district. (3) After the adoption of the required resolution or resolutions, the council may: (a) sell the refunding bonds at a private negotiated sale; or (b) at its option, give notice of the sale and sell the refunding bonds in the same manner that other special improvement district bonds are sold. (4) Bonds may not be refunded by the issuance of refunding bonds unless: (a) (i) the bonds to be refunded bear interest at a fixed rate or rates and the rate of interest offered on the refunding bonds is at least 1/2 of 1% a year less than the rate of interest on the bonds to be refunded; (ii) the refunding bonds are to bear interest at a variable rate and the city council determines that the issuance of variable rate refunding bonds is reasonably expected to result in less interest payable on the refunding bonds than the interest payable on the refunded bonds; or (iii) the bonds to be refunded bear interest at a variable rate and the council determines that the issuance of fixed rate refunding bonds is in the best interest of the owners of property in the district and the city or the council determines that the issuance of variable rate refunding bonds based on a different index or formula than that of the refunded bonds is reasonably expected to result over the remaining term of the bonds to be refunded in an interest rate at least 1/2 of 1% a year less than the rate of interest on the refunded bonds; (b) there is or will be on the next payment date default in the payment of bond principal or interest; or (c) 50% or more of the installments of special assessments levied in the special improvement district and payable in a single fiscal year have been delinquent for at least 1 year. (5) (a) Refunding bonds issued pursuant to this section may be issued to refund outstanding bonds in advance of the date on which the bonds mature or are subject to redemption, but the proceeds of the refunding bonds, less any accrued interest or premium received from their sale, must be deposited with other funds appropriated for the payment of the outstanding bonds in escrow with a suitable banking institution or trust company, which may be located either in or out of the state. (b) Deposited funds must be invested in securities that are general obligations of the United States or securities the principal of and interest on which are guaranteed by the United States. The securities must mature or be callable at the option of the holder on the dates and bear interest at the rates and be payable on the dates as may be required to provide funds sufficient, with any cash deposited in the escrow account, to pay when due: (i) the interest to accrue on each refunded bond to its maturity or redemption date, if called for redemption; (ii) the principal on each refunded bond at maturity or upon the redemption date; and (iii) any redemption premium. (c) The escrow account must be irrevocably appropriated to the payment of the principal of an interest and redemption premium, if any, on the refunded bonds. (d) Funds to the credit of the debt service fund for the payment of the refunded bonds and not required for the payment of principal or interest due prior to issuance of the refunding bonds may be appropriated by the council to the escrow account. (e) The city may pay the reasonable costs and expenses of printing the refunding bonds and of establishing and maintaining the escrow account. (6) Refunding bonds may be issued under this section to pay principal of or interest on special improvement district bonds outstanding on April 30, 1985, only if: (a) the proceeds of the refunding bonds do not redeem the outstanding bonds until one-third or more of the term for which the bonds were issued has expired; (b) there is a deficiency in the bond account or interest account of the special improvement district fund from which the bonds are payable that will not be satisfied by a loan from the revolving fund; or (c) 50% or more of the installments of special assessments levied in the special improvement district and payable in a single fiscal year have been delinquent for at least 1 year.

History: En. Sec. 56, Ch. 665, L. 1985; amd. Sec. 4, Ch. 631, L. 1987; amd. Sec. 9, Ch. 449, L. 1989; amd. Sec. 7, Ch. 162, L. 2001; amd. Sec. 13, Ch. 451, L. 2005.



7-12-4195. Pooling of special improvement district bonds and sidewalk, curb, gutter, or alley approach bonds.

7-12-4195. Pooling of special improvement district bonds and sidewalk, curb, gutter, or alley approach bonds. (1) If the city council determines by resolution that the pooling of bonds of one or more special improvement districts of the city with bonds issued to finance sidewalks, curbs, gutters, or alley approaches under 7-14-4109 will facilitate the sale of the bonds under more advantageous terms or with lower interest rates, the city may issue bonds of the district or districts and those sidewalk, curb, gutter, or alley approach bonds combined in a single offering. These bonds must be secured by the special improvement district revolving fund of the city. (2) The title of the bonds issued pursuant to this section must denote that bonds have been pooled and must refer to the numbers of the district or districts and the additional improvements to be financed. The bonds must be drawn against a sinking fund that has separate accounts for each special improvement district and a separate account for those additional improvements combined for financing purposes, into which accounts must be payable the assessments levied in each of the districts or in respect of those improvements.

History: En. Sec. 22, Ch. 451, L. 2005.



7-12-4196. and reserved.

7-12-4196 through 7-12-4197 reserved.



7-12-4198. Energy performance contracts exempt.

7-12-4198. Energy performance contracts exempt. This part does not apply to solicitation and award of an investment grade energy audit or energy performance contract pursuant to Title 90, chapter 4, part 11, or to the construction or installation of conservation measures pursuant to the energy performance contract.

History: En. Sec. 12, Ch. 162, L. 2005.






Part 42. Special Improvement Districts Continued

7-12-4201. Use of bonds and warrants.

7-12-4201. Use of bonds and warrants. All costs and expenses incurred in the acquisition or construction of any improvements specified in part 41 in any improvement district or incurred in the issuance of the bonds or warrants of the district, including incidental expenses, shall be paid for by special improvement district bonds or warrants. The city or town council shall provide for making payments for improvements in any special improvement district by the method provided in 7-12-4204 and 7-12-4205.

History: Ap. p. Sec. 25, Ch. 89, L. 1913; amd. Sec. 8, Ch. 142, L. 1915; re-en. Sec. 5249, R.C.M. 1921; re-en. Sec. 5249, R.C.M. 1935; amd. Sec. 1, Ch. 23, L. 1937; amd. Sec. 1, Ch. 177, L. 1945; amd. Sec. 5, Ch. 260, L. 1959; amd. Sec. 17, Ch. 234, L. 1971; Sec. 11-2231, R.C.M. 1947; Ap. p. Sec. 26, Ch. 89, L. 1913; re-en. Sec. 5250, R.C.M. 1921; amd. Sec. 1, Ch. 46, L. 1927; re-en. Sec. 5250, R.C.M. 1935; amd. Sec. 1, Ch. 178, L. 1945; Sec. 11-2232, R.C.M. 1947; R.C.M. 1947, 11-2231(part), 11-2232(part); amd. Sec. 49, Ch. 665, L. 1985.



7-12-4202. Repealed.

7-12-4202. Repealed. Sec. 16, Ch. 449, L. 1989.

History: En. Sec. 25, Ch. 89, L. 1913; amd. Sec. 8, Ch. 142, L. 1915; re-en. Sec. 5249, R.C.M. 1921; re-en. Sec. 5249, R.C.M. 1935; amd. Sec. 1, Ch. 23, L. 1937; amd. Sec. 1, Ch. 177, L. 1945; amd. Sec. 5, Ch. 260, L. 1959; amd. Sec. 17, Ch. 234, L. 1971; R.C.M. 1947, 11-2231(part); amd. Sec. 3, Ch. 165, L. 1979; amd. Sec. 4, Ch. 308, L. 1981; amd. Sec. 2, Ch. 527, L. 1981.



7-12-4203. Details relating to special improvement district bonds and warrants.

7-12-4203. Details relating to special improvement district bonds and warrants. (1) (a) The bonds and warrants must be drawn against the special improvement district fund created for the district and must bear interest from the date of registration until called for redemption or paid in full. Bonds or warrants sold at a private, negotiated sale may bear interest at a rate varying periodically at the time or times and on the terms determined by the governing body of the municipality. The terms determined by the governing body of the municipality may include the establishment of a maximum rate of interest or the convertibility to a fixed rate of interest. (b) Variable rate bonds may be sold at a private negotiated sale if the principal amount of the bonds is $500,000 or less and the governing body of the municipality obtains separate written opinions from underwriters of Montana special improvement district bonds stating the bonds are not marketable through a competitive bond sale. Bonds sold in principal amounts below $250,000 do not require a marketability opinion. (c) The interest must be payable annually or semiannually, at the discretion of the governing body of the municipality, on the dates that the governing body prescribes. The warrants or bonds must bear the signatures of the mayor and clerk and may bear the corporate seal of the city. The warrants or bonds must be registered in the office of the clerk and treasurer, and if interest coupons are attached to the warrants or bonds, they must also be registered and bear the signatures of the mayor and clerk. (2) The bonds must be in denominations of $100 or fractions or multiples of $100, may be issued in installments, and may extend over a period not to exceed 20 years or, if refunding bonds are issued pursuant to 7-12-4194, over a period ending not later than 30 years after the date that the bonds to be refunded were issued. For the purposes of this subsection, the term of a bond issue commences on July 1 of the fiscal year in which the city first levies assessments to pay principal and interest on the bonds.

History: En. Sec. 25, Ch. 89, L. 1913; amd. Sec. 8, Ch. 142, L. 1915; re-en. Sec. 5249, R.C.M. 1921; re-en. Sec. 5249, R.C.M. 1935; amd. Sec. 1, Ch. 23, L. 1937; amd. Sec. 1, Ch. 177, L. 1945; amd. Sec. 5, Ch. 260, L. 1959; amd. Sec. 17, Ch. 234, L. 1971; R.C.M. 1947, 11-2231(part); amd. Sec. 4, Ch. 165, L. 1979; amd. Sec. 3, Ch. 527, L. 1981; amd. Sec. 50, Ch. 665, L. 1985; (4)En. Sec. 51, Ch. 665, L. 1985; amd. Sec. 6, Ch. 256, L. 1989; amd. Sec. 10, Ch. 449, L. 1989; amd. Sec. 11, Ch. 459, L. 1997; amd. Sec. 8, Ch. 162, L. 2001; amd. Sec. 15, Ch. 277, L. 2003.



7-12-4204. Procedure to issue bonds and warrants.

7-12-4204. Procedure to issue bonds and warrants. (1) Subject to subsection (2), the city or town council shall sell bonds or warrants issued under the provisions of 7-12-4201, in an amount sufficient to pay that part of the total cost and expense of the improvements that is to be assessed against benefited property within the district, to the highest and best bidder for cash at a price, including interest to date of delivery, not less than that prescribed by the city council in the resolution calling for the sale of the bonds or warrants. The city council may fix the minimum price for the bonds or warrants in an amount not less than 97% of the face value if it determines that the sale is in the best interests of the district and the city. (2) The bonds or warrants may be sold at a private negotiated sale as determined by the city or town council pursuant to 17-5-107 and subject to the requirements of 7-12-4203. (3) In all other cases, the provisions of 7-7-4251, 7-7-4252, and 7-7-4254 with regard to the notice of sale, publication of notice, and manner and method of selling bonds by cities and towns, when applicable and not in conflict with the provisions of 7-12-4205 and this section, apply to, govern, and control the form of notice of sale, publication of notice, and manner and method of selling the bonds or warrants.

History: En. Sec. 26, Ch. 89, L. 1913; re-en. Sec. 5250, R.C.M. 1921; amd. Sec. 1, Ch. 46, L. 1927; re-en. Sec. 5250, R.C.M. 1935; amd. Sec. 1, Ch. 178, L. 1945; R.C.M. 1947, 11-2232(part); amd. Sec. 52, Ch. 665, L. 1985; amd. Sec. 4, Ch. 6, L. 1993; amd. Sec. 2, Ch. 287, L. 2009; amd. Sec. 17, Ch. 253, L. 2011.



7-12-4205. Disposition of bond or warrant proceeds.

7-12-4205. Disposition of bond or warrant proceeds. (1) The city or town council shall use the proceeds of such sale in making payment for the cost of the improvements. Payments to contractors may be made either from time to time, on estimates made by the engineer in charge of such improvements for the city or town, or upon the entire completion of the improvements and the acceptance thereof by the city or town council. (2) During the construction of the improvements, all interest earned on the investment of bond or warrant proceeds must be credited to the construction account of the improvement district fund from which the proceeds were withdrawn. (3) Any proceeds of the bonds or warrants, including investment income thereon, remaining after payment of all costs of the improvements must be transferred to the sinking fund in the improvement district fund and applied, to the extent possible, to the prepayment and redemption of bonds or warrants on the next succeeding redemption date for which notice of redemption may properly be given.

History: En. Sec. 26, Ch. 89, L. 1913; re-en. Sec. 5250, R.C.M. 1921; amd. Sec. 1, Ch. 46, L. 1927; re-en. Sec. 5250, R.C.M. 1935; amd. Sec. 1, Ch. 178, L. 1945; R.C.M. 1947, 11-2232(part); amd. Sec. 4, Ch. 382, L. 1983; amd. Sec. 54, Ch. 665, L. 1985.



7-12-4206. Redemption of bonds and warrants.

7-12-4206. Redemption of bonds and warrants. (1) Special improvement district warrants or bonds must be redeemed on any interest payment date from the proceeds of the bonds or warrants remaining after payment of all costs of the improvements, as provided in 7-12-4205, or from the prepayment of assessments levied in the district. Special improvement district bonds or warrants may be otherwise subject to redemption and prepayment at the option of the city, as provided in the resolution authorizing the issuance of the bonds. (2) The date of redemption must be fixed by the treasurer and may not be less than 30 days after the date of publication or mailing of the notice, and on the date fixed, interest ceases. The treasurer shall give written notice to the holders of the warrants or bonds to be redeemed, if their addresses are known, of the number of warrants or bonds to be redeemed and the date on which payment will be made. If the addresses of the holders of all bonds or warrants to be redeemed are not known, the treasurer shall publish notice of redemption once in a newspaper published in the city.

History: En. Sec. 25, Ch. 89, L. 1913; amd. Sec. 8, Ch. 142, L. 1915; re-en. Sec. 5249, R.C.M. 1921; re-en. Sec. 5249, R.C.M. 1935; amd. Sec. 1, Ch. 23, L. 1937; amd. Sec. 1, Ch. 177, L. 1945; amd. Sec. 5, Ch. 260, L. 1959; amd. Sec. 17, Ch. 234, L. 1971; R.C.M. 1947, 11-2231(part); amd. Sec. 12, Ch. 251, L. 1979; amd. Sec. 55, Ch. 665, L. 1985; amd. Sec. 38, Ch. 423, L. 1995.



7-12-4207. Investment of interest and sinking fund money.

7-12-4207. Investment of interest and sinking fund money. (1) The governing body of a city in which a special improvement district is located may invest interest and sinking fund money of the district in time deposits of a bank, savings and loan association, or credit union insured by the federal deposit insurance corporation or by the national credit union administration or invested in direct obligations of the United States government payable within 180 days from the time of investment. (2) All interest collected on deposits or investments must be credited to the sinking fund from which the money was withdrawn.

History: En. Sec. 1, Ch. 45, L. 1965; R.C.M. 1947, 11-2288(part); amd. Sec. 3, Ch. 382, L. 1983; amd. Sec. 9, Ch. 421, L. 1985; amd. Sec. 14, Ch. 10, L. 1993.



7-12-4208. through reserved.

7-12-4208 through 7-12-4220 reserved.



7-12-4221. Creation of special improvement district revolving fund.

7-12-4221. Creation of special improvement district revolving fund. The council or commission of any city or town which has heretofore created or may hereafter create any special improvement district or districts for any purpose may in its discretion create, establish, and maintain by ordinance a fund to be known and designated as the special improvement district revolving fund in order to secure prompt payment of any special improvement district bonds or sidewalk, curb, and alley approach warrants issued in payment of improvements made therein and the interest thereon as it becomes due. Nothing herein shall authorize or permit the elimination of a revolving fund until all bonds and warrants secured thereby and interest thereon have been fully paid and discharged.

History: En. Sec. 1, Ch. 24, L. 1929; re-en. Sec. 5277.1, R.C.M. 1935; amd. Sec. 1, Ch. 255, L. 1971; R.C.M. 1947, 11-2269; amd. Sec. 6, Ch. 422, L. 1983.



7-12-4222. Sources of money for revolving fund.

7-12-4222. Sources of money for revolving fund. (1) For the purpose of providing funds for the revolving fund, the city or town council: (a) may, from time to time, transfer to the revolving fund from the general fund of the city or town an amount as may be necessary. The amount transferred is a loan from the general fund to the revolving fund. (b) shall, if the bonds or warrants are secured by the revolving fund pursuant to 7-12-4225, include in the cost of the improvement to be paid from the proceeds of the bonds or warrants an amount of at least 5% and not more than 10% of the principal amount of the bonds or warrants as provided in 7-12-4169; and (c) shall, in addition to a transfer or transfers from the general fund or in lieu of a transfer, levy for the revolving fund a tax, declared to be for a public purpose, on all taxable property in the city or town as is necessary to meet the financial requirements of the revolving fund. A tax may not be levied if the balance in the revolving fund will exceed 10% or, with the amount levied by the tax, will exceed 10% of the principal amount of the then-outstanding special improvement district bonds and warrants secured by the revolving fund after all required transfers have been made to the district funds through fiscal yearend. (2) Whenever there is money in the district fund that is not required for payment of any bond or warrant of the district secured by the revolving fund or of interest on the bond or warrant, as much of the money as may be necessary to pay the loan provided for in 7-12-4223 must, by order of the council, be transferred to the revolving fund. After all the bonds and warrants issued on any special improvement district or sidewalk, curb, and alley approach warrants secured by the revolving fund have been fully paid, all money remaining in the district fund must, by order of the council, be transferred to and become part of the revolving fund.

History: En. Secs. 2, 4, Ch. 24, L. 1929; re-en. Secs. 5277.2, 5277.4, R.C.M. 1935; amd. Secs. 2, 4, Ch. 255, L. 1971; R.C.M. 1947, 11-2270, 11-2272(part); amd. Sec. 5, Ch. 308, L. 1981; amd. Sec. 2, Ch. 435, L. 1981; amd. Sec. 7, Ch. 422, L. 1983; amd. Sec. 10, Ch. 229, L. 1995; amd. Sec. 6, Ch. 349, L. 2009.



7-12-4223. Loans from revolving fund to meet payments on bonds and warrants.

7-12-4223. Loans from revolving fund to meet payments on bonds and warrants. During the period described in 7-12-4225(2), when any special improvement district bond or sidewalk, curb, and alley approach warrants that are secured by the revolving fund or any interest on the bond or warrants becomes due and payable and there is either no money or insufficient money in the appropriate district fund after a transfer from the appropriate district reserve account, if established, with which to pay the bond, warrant, or interest, an amount sufficient to make up the deficiency must be loaned by the revolving fund to the district fund. The bond, warrant, or interest must be paid from the money loaned or from the money loaned and money available in the district fund. The loan must be made even if, in the case of bonds or warrants bearing interest at a variable rate, the interest rate on the special assessments at the time the loan is made is less than or later becomes less than the interest rate on the bonds or warrants.

History: En. Sec. 3, Ch. 24, L. 1929; re-en. Sec. 5277.3, R.C.M. 1935; amd. Sec. 1, Ch. 179, L. 1945; amd. Sec. 17, Ch. 158, L. 1971; amd. Sec. 3, Ch. 255, L. 1971; R.C.M. 1947, 11-2271(1); amd. Sec. 8, Ch. 422, L. 1983; amd. Sec. 11, Ch. 229, L. 1995; amd. Sec. 9, Ch. 162, L. 2001.



7-12-4224. Lien arising due to loan from revolving fund.

7-12-4224. Lien arising due to loan from revolving fund. Whenever any loan is made to any special improvement district fund or sidewalk, curb, and alley approach warrants from the revolving fund, the revolving fund has a lien for the amount of the loan on all unpaid assessments and installments of assessments on the district, whether delinquent or not. The lien also applies to all money coming into the district fund up to the amount of the loan, together with interest on the loan from the time it was made, at the interest rate that is borne by the bond or warrant for which the loan was made and that was determined at the time the loan was made, even if the interest rate on the bond or warrant subsequently changes.

History: En. Sec. 4, Ch. 24, L. 1929; re-en. Sec. 5277.4, R.C.M. 1935; amd. Sec. 4, Ch. 255, L. 1971; R.C.M. 1947, 11-2272(part); amd. Sec. 10, Ch. 162, L. 2001.



7-12-4225. Covenants to use revolving fund -- duration of revolving fund obligation -- factors to be considered.

7-12-4225. Covenants to use revolving fund -- duration of revolving fund obligation -- factors to be considered. (1) In connection with the issuance of special improvement district bonds or sidewalk, curb, and alley approach warrants, the city or town council may undertake and agree: (a) to make loans or advances from the revolving fund to the district fund involved in amounts sufficient to make good any deficiency in the bond and interest accounts, to the extent that funds are available; (b) to provide funds for the revolving fund pursuant to the provisions of 7-12-4222(1) by annually making a tax levy or, in lieu of the tax levy, a loan from the general fund, subject to the maximum limitations imposed by 7-12-4222(1); and (c) to retain in the revolving fund a balance of up to 10% of the then-outstanding special improvement district bonds and warrants secured by the revolving fund. (2) The undertakings and agreements referred to in subsection (1) are binding upon the city or town with respect to the special improvement district bonds or sidewalk, curb, and alley approach warrants until the earlier of: (a) the date on which all bonds or warrants of the issue and interest on the bonds or warrants have been fully paid or discharged in a bankruptcy case in which the special improvement district is the debtor; or (b) the date that is the later of: (i) the final stated maturity date of the bonds or warrants; or (ii) the date on which all special assessments levied in the district have been either paid or discharged. (3) The discharge of delinquent special assessments levied with respect to a particular lot or parcel is considered to have occurred upon: (a) the issuance of a tax deed, as provided in 15-18-214, or, if the county is the recipient of the tax deed, upon the sale, lease, or other disposition of the property by the county as provided in Title 7, chapter 8, part 22, 23, 24, or 25, or other applicable law; (b) the discharge of the trust pursuant to 15-17-318 or upon the sale or lease of the property under 15-17-319 if the property in the district has been assigned to the city or town under Title 15, chapter 17, part 3; or (c) payment in full of the allowed secured claim for the special assessments in a bankruptcy case in which the owner of the lot or parcel is the debtor. (4) Prior to entering into the undertakings and agreements set forth in subsection (1), the city or town council shall take into consideration the following factors, including other circumstances that the city or town council may determine to be material to the public interest of securing the bonds or warrants by the revolving fund: (a) the estimated market value of the lots, parcels, or tracts included in the district at the time that the district is created in comparison to the estimated market value of the lots, parcels, or tracts after the improvements are made; (b) the diversity of ownership of property in the district; (c) the amount of the special assessments proposed to be levied against each lot, parcel, or tract in the district in comparison to the estimated market value of the lot, parcel, or tract after the improvements are made; (d) the amount of any outstanding special assessments against the property in the district; (e) the amount of delinquencies in the payment of outstanding special assessments or property taxes levied against property in the district; (f) the public benefit of the improvements proposed to be financed; and (g) in the case of a district created to make improvements in a newly platted subdivision: (i) the prior subdivision development experience and credit rating or credit history of the person developing the land; and (ii) any contribution by property owners to the costs of the improvements or any security given by property owners to secure payment of special assessments levied in the district. (5) Any findings or determinations with respect to the factors contained in subsection (4) made by the city or town council in a resolution authorizing the undertakings and agreements or the issuance of bonds or warrants are conclusive evidence that the city or town council has taken into consideration the factors required by subsection (4). (6) In lieu of the undertakings and agreements set forth in subsection (1), the city or town council may determine in the resolution authorizing the issuance of the bonds or warrants that the revolving fund does not secure the bonds or warrants and that the bonds or warrants are payable solely from the district fund created for the bonds or warrants and do not have a claim against the revolving fund.

History: En. Sec. 3, Ch. 24, L. 1929; re-en. Sec. 5277.3, R.C.M. 1935; amd. Sec. 1, Ch. 179, L. 1945; amd. Sec. 17, Ch. 158, L. 1971; amd. Sec. 3, Ch. 255, L. 1971; R.C.M. 1947, 11-2271(2); amd. Sec. 9, Ch. 422, L. 1983; amd. Sec. 12, Ch. 229, L. 1995; amd. Sec. 7, Ch. 349, L. 2009.



7-12-4226. Investment of surplus reserves.

7-12-4226. Investment of surplus reserves. Surplus reserves not needed for immediate use may from time to time be invested in securities of the United States or certificates of deposit approved by the city council. The interest earned from such investments shall be placed to the credit of the revolving fund.

History: En. Sec. 4, Ch. 24, L. 1929; re-en. Sec. 5277.4, R.C.M. 1935; amd. Sec. 4, Ch. 255, L. 1971; R.C.M. 1947, 11-2272(part).



7-12-4227. Utilization of excess money in revolving fund.

7-12-4227. Utilization of excess money in revolving fund. Whenever there is an amount in the revolving fund in excess of the amount deposited in the revolving fund under 7-12-4169(2) and in excess of 10% of the outstanding special improvement district bonds and warrants secured by the revolving fund and the council considers any part of the excess to be greater than the amount necessary for payment or redemption of maturing bonds or warrants secured by the revolving fund or interest on the revolving fund, the council may order that any part of the amount of the excess that is greater than the amount necessary for the payment or redemption of maturing bonds or warrants secured by the revolving fund or interest on the revolving fund to be: (1) transferred to the general fund of the city or town; (2) used for the purchase of property at sales for delinquent taxes, assessments, or both; or (3) used for the purchase of property that may have been struck off or sold to the county for delinquent taxes, assessments, or both and against which there is an unpaid assessment for special improvements and there are outstanding special improvement district bonds or warrants of the city or town.

History: En. Sec. 5. Ch. 24, L. 1929; re-en. Sec. 5277.5, R.C.M. 1935; R.C.M. 1947, 11-2273(part); amd. Sec. 6, Ch. 308, L. 1981; amd. Sec. 3, Ch. 435, L. 1981; amd. Sec. 10, Ch. 422, L. 1983; amd. Sec. 8, Ch. 349, L. 2009.



7-12-4228. Disposition of tax certificates and tax lien sale property.

7-12-4228. Disposition of tax certificates and tax lien sale property. (1) The council may sell any tax certificates issued on any sale or sales referred to in 7-12-4227(2). After acquiring title to property referred to in 7-12-4227, the city or town may lease such property, sell the same at public or private sale and make conveyance thereof, or otherwise dispose thereof as the interest of the city or town may require. (2) All proceeds from such sales of tax certificates and from such leasing, sale, or other disposition of the property shall belong to and be paid into the revolving fund and be subject to transfer in whole or in part to the general fund by the vote of all the members of the council at a meeting called for that purpose as hereinbefore provided.

History: En. Sec. 5. Ch. 24, L. 1929; re-en. Sec. 5277.5, R.C.M. 1935; R.C.M. 1947, 11-2273(part).



7-12-4229. Disposal of funds deposited in revolving fund.

7-12-4229. Disposal of funds deposited in revolving fund. Any funds without interest deposited in the revolving fund under 7-12-4169(2) less the amount of any loan to the district fund not repaid may be returned to the owners of record of the property of the district in direct proportion of the original assessment on each piece of property, or as an alternative a municipality may transfer the funds placed in the revolving fund as a result of 7-12-4169(2) to the general fund after the final payment of the district's bonds or warrants is paid.

History: En. Sec. 4, Ch. 435, L. 1981.



7-12-4230. through reserved.

7-12-4230 through 7-12-4240 reserved.



7-12-4241. Creation of supplemental revolving fund from parking meter revenue.

7-12-4241. Creation of supplemental revolving fund from parking meter revenue. Subject to the provisions of 7-12-4242, a city or town may create, establish, and maintain a supplemental revolving fund out of the net revenues of parking meters to secure prompt payment of principal of and interest on special improvement district bonds issued under the provisions of 7-12-4241 through 7-12-4258 for improvements undertaken pursuant to this part and part 41 for the following purposes: for paving, repaving, macadamizing, remacadamizing, surfacing, resurfacing, oiling, reoiling, graveling, regraveling, piling, repiling, capping, recapping, grading, or regrading one or more streets, alleys, avenues, or other public places or ways in said city or town and/or constructing therein curbs or gutters or for the opening or widening of any street, avenue, alley, or other public way.

History: En. Sec. 1, Ch. 260, L. 1947; R.C.M. 1947, 11-2274(part).



7-12-4242. Application of provisions relating to supplemental revolving fund.

7-12-4242. Application of provisions relating to supplemental revolving fund. The provisions of 7-12-4241 through 7-12-4258 shall not be applicable to any improvement unless the council shall find that 80% or more in area of the total parcels to be assessed for such improvement have been improved by the erection of permanent buildings or structures thereon having a value greater than the value of such parcels without such improvements according to the last assessment roll.

History: En. Sec. 1, Ch. 260, L. 1947; R.C.M. 1947, 11-2274(part).



7-12-4243. Procedure to create and maintain supplemental revolving fund.

7-12-4243. Procedure to create and maintain supplemental revolving fund. (1) (a) A supplemental revolving fund may be created by ordinance, subject to the approval of a majority of the qualified electors voting upon the question at a general election or a special election held in conjunction with a regular or primary election. (b) As used in 7-12-4241 through 7-12-4258, "qualified electors" means registered electors of the municipality. (2) The supplemental revolving fund must be created and maintained solely from the net revenue of parking meters. The ordinance may pledge to the revolving fund all or any part of the net revenue of parking meters owned, leased, rented, or acquired by the city or town. The ordinance must contain any provisions concerning the purchase, control, operation, repair, and maintenance of parking meters, including rates to be charged, and the application of the net revenue from the meters and the management and use of the supplemental revolving fund that the council considers necessary.

History: En. Sec. 2, Ch. 260, L. 1947; amd. Sec. 8, Ch. 158, L. 1971; R.C.M. 1947, 11-2275; amd. Sec. 41, Ch. 387, L. 1995.



7-12-4244. Issuance of bonds based upon supplemental revolving fund -- election.

7-12-4244. Issuance of bonds based upon supplemental revolving fund -- election. (1) At any time after the award of the contract for any of the improvements described in 7-12-4241 and prior to the issuance of bonds or warrants under the provisions of 7-12-4201 and 7-12-4203, the council may by resolution determine that the improvement is of a character that bonds may be issued under 7-12-4241 through 7-12-4258 in lieu of bonds under 7-12-4201 and 7-12-4203, and may submit to the qualified electors of the city or town the question whether the bonds shall be issued. (2) The proposal to issue bonds may be submitted at the same election as the proposal to create the supplemental revolving fund and must be approved by a majority of the qualified electors voting on the question.

History: En. Sec. 3, Ch. 260, L. 1947; R.C.M. 1947, 11-2276; amd. Sec. 11, Ch. 449, L. 1989.



7-12-4245. Resolution for issuance of bonds.

7-12-4245. Resolution for issuance of bonds. (1) Whenever the council has been authorized to issue bonds under 7-12-4241 through 7-12-4258, the council may by resolution determine to issue such bonds and provide for the guaranty thereof by the supplemental revolving fund. (2) Such resolution shall fix the amount, maturity, and interest rate and provide for the sale of bonds in such manner as the council shall determine. (3) The resolution providing for the issuance of bonds may also contain such reasonable covenants for the protection of the holders thereof as the council may determine.

History: En. Sec. 4, Ch. 260, L. 1947; amd. Sec. 19, Ch. 234, L. 1971; R.C.M. 1947, 11-2277(part).



7-12-4246. Determination of cost of improvements.

7-12-4246. Determination of cost of improvements. The governing body of the municipality in determining the cost of said improvement may include estimated costs of the issuance of said bonds; all engineering, inspection, fiscal, and legal expenses; cost of the parking meters; and interest which it is estimated will accrue during the construction period and for 6 months thereafter on money borrowed or which it is estimated will be borrowed for the special improvements for which bonds are issued.

History: En. Sec. 4, Ch. 260, L. 1947; amd. Sec. 19, Ch. 234, L. 1971; R.C.M. 1947, 11-2277(part).



7-12-4247. Details relating to bonds.

7-12-4247. Details relating to bonds. (1) The bonds may mature at one time, not exceeding the maximum maturity of the assessments to be levied for the improvement, or may mature in installments at various times during the term of the assessments, but the bonds may not mature later than 10 years from the date of issuance. (2) The bonds, as the council shall determine, are subject to redemption prior to maturity and may be payable at any suitable bank or trust company either within or without the state of Montana. (3) The bonds issued under 7-12-4241 through 7-12-4258 shall be in substantially the form provided in 7-12-4201 and 7-12-4203, as modified by the provisions of 7-12-4241 through 7-12-4258.

History: En. Sec. 4, Ch. 260, L. 1947; amd. Sec. 19, Ch. 234, L. 1971; R.C.M. 1947, 11-2277(part); amd. Sec. 12, Ch. 449, L. 1989.



7-12-4248. Operation and use of supplemental revolving fund.

7-12-4248. Operation and use of supplemental revolving fund. (1) Money in the supplemental revolving fund shall first be loaned to the various district funds whose bonds are guaranteed under 7-12-4241 through 7-12-4258 to make up any deficiency in such funds. (2) In event of any further deficiency in such funds, the money in the revolving fund created under 7-12-4221 through 7-12-4228 may be loaned to make good such deficiency pursuant to the provisions of those sections. (3) In event that the deficit exceeds the money in the supplemental revolving fund, then the money in the revolving fund may be similarly loaned until the deficiency has been made good. (4) The authorizing resolution may provide that bonds shall become due in accordance with a plan of redemption prior to the stated maturity date. Both revolving funds shall thereafter have concurrent liens on the unpaid assessments and the moneys in the improvement district fund for all such advances, provided that such advances shall not be returned so long as any principal or interest on bonds issued under 7-12-4241 through 7-12-4258 remains unpaid.

History: En. Sec. 5, Ch. 260, L. 1947; R.C.M. 1947, 11-2278(part).



7-12-4249. Meaning of term deficiency.

7-12-4249. Meaning of term deficiency. A deficiency shall exist in any district fund whenever principal and interest is due and there is no money in the fund to pay the same.

History: En. Sec. 5, Ch. 260, L. 1947; R.C.M. 1947, 11-2278(part).



7-12-4250. Obligations of municipalities to bondholders.

7-12-4250. Obligations of municipalities to bondholders. All agreements, conditions, covenants, or restrictions in the ordinance creating the supplemental revolving fund, in the resolution determining that the improvement is of a character for which bonds may be issued under 7-12-4241 through 7-12-4258, and in the resolution authorizing the issuance of bonds shall be binding upon the city or town and may not be thereafter altered or amended to the detriment of the rights of any bondholder so long as any of such bonds are outstanding.

History: En. Sec. 6, Ch. 260, L. 1947; R.C.M. 1947, 11-2279(part).



7-12-4251. Enforcement of bondholders' rights.

7-12-4251. Enforcement of bondholders' rights. The provisions of 7-12-4241 through 7-12-4258 and the rights granted under any ordinance or resolution enacted pursuant to these sections may be enforced by any bondholder by mandamus or other appropriate suit, action, or proceeding in any court of competent jurisdiction.

History: En. Sec. 6, Ch. 260, L. 1947; R.C.M. 1947, 11-2279(part).



7-12-4252. Judicial determination of validity of proceedings -- petition.

7-12-4252. Judicial determination of validity of proceedings -- petition. (1) Within 10 days after the adoption of the resolution providing for the issuance of bonds under 7-12-4241 through 7-12-4258, the council may file a petition in the district court of the judicial district wherein said city or town is located to determine the validity of the proceedings theretofore had relative to the issuance of said bonds, the creation of the supplemental revolving fund, and the levy of a special assessment. (2) The petition shall set forth generally the facts in reference to the improvement, the creation of the supplemental revolving fund, and the issuance of bonds and shall have as exhibits thereto certified copies of the ordinances and resolutions and shall pray for confirmation of the proceedings and of the bond issue and the special assessments, if theretofore levied.

History: En. Sec. 7, Ch. 260, L. 1947; R.C.M. 1947, 11-2280(part).



7-12-4253. Nature of court proceedings.

7-12-4253. Nature of court proceedings. The action provided for in 7-12-4252 shall be in the nature of a proceeding in rem, and jurisdiction of all parties interested shall be had by notice given as provided in 7-12-4254.

History: En. Sec. 7, Ch. 260, L. 1947; R.C.M. 1947, 11-2280(part).



7-12-4254. Hearing on petition -- notice.

7-12-4254. Hearing on petition -- notice. (1) Upon the filing of the petition, the district court or any district court judge shall fix the time for the hearing on the petition, which may not be less than 15 days from the date of filing the petition in the court. (2) The district court or any district court judge shall order the clerk of the court to give notice of the filing of the petition as provided in 7-1-2121. The date of the first publication may not be less than 15 days prior to the date fixed for hearing.

History: En. Sec. 7, Ch. 260, L. 1947; R.C.M. 1947, 11-2280(part); amd. Sec. 24, Ch. 354, L. 2001.



7-12-4255. Contents of notice of hearing -- protest.

7-12-4255. Contents of notice of hearing -- protest. (1) The notice must state the substance of the petition and the time and place for hearing and that any interested person or any person whose rights may be affected by the issuance or sale of the bonds or the levy of the special assessment, may, on or before the day fixed for the hearing on the petition, answer the petition and may appear at the hearing and contest the granting of the request of the petition and the entry of any order of confirmation pursuant to the petition. (2) A person eligible to appear may enter an appearance in the proceedings and answer the petition and contest the granting of the request of the petition, and all provisions of the code of civil procedure are applicable to the proceedings.

History: En. Sec. 7, Ch. 260, L. 1947; R.C.M. 1947, 11-2280(part); amd. Sec. 13, Ch. 251, L. 1979; amd. Sec. 552, Ch. 61, L. 2007.



7-12-4256. Decision of district court.

7-12-4256. Decision of district court. (1) If upon the hearing the court shall find and determine that the requirements of 7-12-4241 through 7-12-4258 have been complied with and notice of the hearing duly given as required by law, it shall have power to examine and determine the regularity, legality, and validity of the proceedings relative to the issuance of the bonds and the levy of special assessments and the legality and validity of the bonds and the special assessment and may ratify, approve, and confirm the proceedings in whole or in part and enter its judgment or decree accordingly. (2) If no appeal pursuant to 7-12-4257 is taken within the time provided for in 7-12-4257 or if the judgment or decree of the district court be affirmed upon such appeal, such judgment or decree shall be forever conclusive upon all the world as to the validity of the bonds and the special assessment, and the same shall never be called into question in any court of the state.

History: En. Sec. 7, Ch. 260, L. 1947; R.C.M. 1947, 11-2280(part).



7-12-4257. Appeal from district court to supreme court.

7-12-4257. Appeal from district court to supreme court. From any judgment or decree entered under 7-12-4256, an appeal may be taken to the supreme court at any time within 10 days from the entry of such judgment in the manner prescribed by the code of civil procedure governing appeals from the district court to the supreme court.

History: En. Sec. 7, Ch. 260, L. 1947; R.C.M. 1947, 11-2280(part).



7-12-4258. Cost of court proceedings.

7-12-4258. Cost of court proceedings. The cost of the court proceedings may be apportioned between the parties at the discretion of the court.

History: En. Sec. 7, Ch. 260, L. 1947; R.C.M. 1947, 11-2280(part); amd. Sec. 14, Ch. 251, L. 1979.






Part 43. Special Provisions for Special Improvement Lighting Districts

7-12-4301. Special improvement districts for lighting streets authorized.

7-12-4301. Special improvement districts for lighting streets authorized. (1) The council of any city or town is authorized to: (a) create special improvement districts embracing any street or streets or public highway therein or portions thereof and property adjacent thereto or property which may be declared by said council to be benefited by the improvement to be made for the purpose of lighting such street or streets or public highway; (b) require that all or any portion of the cost of installing and maintaining such lighting system be paid by the owners of the property embraced within the boundaries of such districts; and (c) assess and collect such portion of such cost by special assessment against said property. (2) The governing body may create special lighting districts on any street or streets or public highway for the purpose of lighting them and assess the costs for installation and maintenance to property abutting thereto and collect the costs by special assessment against the property.

History: (1)En. Sec. 1, Ch. 143, L. 1915; re-en. Sec. 5259, R.C.M. 1921; amd. Sec. 1, Ch. 143, L. 1927; re-en. Sec. 5259, R.C.M. 1935; Sec. 11-2245, R.C.M. 1947; (2)En. Sec. 1, Ch. 89, L. 1913; re-en. Sec. 5225, R.C.M. 1921; re-en. Sec. 5225, R.C.M. 1935; amd. Sec. 1, Ch. 136, L. 1967; amd. Ch. 280, L. 1971; amd. Sec. 28, Ch. 566, L. 1977; Sec. 11-2201, R.C.M. 1947; R.C.M. 1947, 11-2201(8), 11-2245; amd. Sec. 1, Ch. 521, L. 1981.



7-12-4302. Resolution of intention to create special improvement lighting district.

7-12-4302. Resolution of intention to create special improvement lighting district. (1) Before creating any special improvement lighting district in any such city or town for the purpose of lighting any street or streets or public highway or section thereof in accordance with the provisions of this part, the city council shall pass a resolution of intention to do so. (2) The resolution shall designate the number of such district, describe the boundaries thereof, and state therein the general character of the improvement or improvements to be made and an approximate estimate of the cost thereof, an approximate estimate of the cost of maintaining such lights and supplying electrical current therefor for the first year, and the proportion of such cost to be assessed against the property embraced within the district.

History: En. Sec. 3, Ch. 143, L. 1915; re-en. Sec. 5261, R.C.M. 1921; amd. Sec. 3, Ch. 143, L. 1927; re-en. Sec. 5261, R.C.M. 1935; R.C.M. 1947, 11-2247(1).



7-12-4303. Notice of resolution of intent to create lighting district.

7-12-4303. Notice of resolution of intent to create lighting district. (1) Upon having passed the resolution required by 7-12-4302, the council shall give notice of the passage of the resolution of intention. The notice of the passage of the resolution must be published as provided in 7-1-4127. A copy of the notice must be mailed to every person, firm, or corporation having property within the proposed district, as listed on the current property tax record, at the property owner's address as the address is listed on the current property tax record, on the same day that the notice is first published or posted. (2) The notice must describe the general character of the improvement proposed to be made, state the estimated cost of the improvement and the estimated cost of maintaining the lights and supplying the electrical current for the improvement and lights within the district for the first year, and designate the time when and the place where the council will hear and pass upon all protests that may be made against the making of the improvement or the creation of the district. The notice must refer to the resolution on file in the office of the city clerk for a description of the boundaries.

History: En. Sec. 3, Ch. 143, L. 1915; re-en. Sec. 5261, R.C.M. 1921; amd. Sec. 3, Ch. 143, L. 1927; re-en. Sec. 5261, R.C.M. 1935; R.C.M. 1947, 11-2247(2); amd. Sec. 1, Ch. 127, L. 1997; amd. Sec. 25, Ch. 354, L. 2001.



7-12-4304. Protest against creation of lighting district.

7-12-4304. Protest against creation of lighting district. At any time within 15 days after the date of the first publication of the notice of passage of the resolution of intention, an owner of property liable to be assessed for the work may make written protest against the proposed work or against the extent or creation of the district to be assessed, or both. The notice must be in writing and be delivered to the clerk of the city council, who shall endorse on the notice the date of receipt.

History: En. Sec. 3, Ch. 143, L. 1915; re-en. Sec. 5261, R.C.M. 1921; amd. Sec. 3, Ch. 143, L. 1927; re-en. Sec. 5261, R.C.M. 1935; R.C.M. 1947, 11-2247(3); amd. Sec. 553, Ch. 61, L. 2007.



7-12-4305. Consideration of protest.

7-12-4305. Consideration of protest. (1) At the next regular meeting of the city council after the expiration of the time within which said protests may be made, the city council shall proceed to hear and pass upon all protests so made, and its decision shall be final and conclusive. When the protest is against the proposed work and the cost thereof is to be assessed upon property embraced within the boundaries of the district and if the city council finds that such protest is made by the owners of a majority of the property embraced within the district to be assessed for the proposed work, no further proceedings shall be taken for a period of 6 months from the date when said protest was received by the city clerk of said city council. (2) In determining the sufficiency of protest, each protest shall be weighted in proportion to the amount of the assessment to be levied against the lot or parcel with respect to which it is made. (3) In determining whether or not sufficient protest has been filed in a proposed district to prevent further proceedings therein, property owned by a county, city, or town shall be considered the same as other property in the district. (4) The city council may adjourn said hearing from time to time.

History: En. Sec. 3, Ch. 143, L. 1915; re-en. Sec. 5261, R.C.M. 1921; amd. Sec. 3, Ch. 143, L. 1927; re-en. Sec. 5261, R.C.M. 1935; R.C.M. 1947, 11-2247(4), (5); amd. Sec. 2, Ch. 682, L. 1983.



7-12-4306. Resolution to create lighting district.

7-12-4306. Resolution to create lighting district. When no protests have been delivered to the clerk of the city council within 15 days after the date of the first publication of the notice of the passage of the resolution of intention or when a protest shall have been found by the city council to be insufficient or shall have been overruled or when a protest against the extent of the proposed district shall have been heard and denied, immediately thereupon, the city council shall be deemed to have acquired jurisdiction to order the proposed improvements. Before ordering any of said proposed improvements, the city council shall pass a resolution creating the special improvement lighting district in accordance with the resolution of intention theretofore introduced and passed by the city council.

History: En. Sec. 3, Ch. 143, L. 1915; re-en. Sec. 5261, R.C.M. 1921; amd. Sec. 3, Ch. 143, L. 1927; re-en. Sec. 5261, R.C.M. 1935; R.C.M. 1947, 11-2247(6).



7-12-4307. Objections to irregular proceedings or manner of making improvements.

7-12-4307. Objections to irregular proceedings or manner of making improvements. (1) At any time within 60 days from the date of the award of a contract by a city or town council under the provisions of this part or at any time within 60 days from the date the council requires or instructs the street commissioner or any other official of the city or town to cause the posts, wires, pipes, conduits, lamps, or other suitable and necessary appliances for the purpose of lighting the streets of the city or town to be procured and erected, an owner or other person having an interest in a lot or land liable to assessment who claims that any of the previous acts or proceedings relating to the improvements are irregular, defective, erroneous, or faulty or that the person's property will be damaged by the making of any improvements in the manner contemplated may file with the city clerk a written notice specifying in what respect the acts or proceedings are irregular, defective, erroneous, or faulty or in what manner and to what extent the person's property will be damaged by the making of the improvements. The city clerk shall deliver the notice to the council. (2) All objections to an act or proceeding or in relation to the making of the improvements not made in writing and in the manner and at the time provided in subsection (1) and all claims for damage are waived by the property owners if the notice of the passage of the resolution of intention has been actually published and the notices of improvements have been posted as provided in this part.

History: En. Sec. 3(a), Ch. 243, L. 1921; re-en. Sec. 5262, R.C.M. 1921; re-en. Sec. 5262, R.C.M. 1935; R.C.M. 1947, 11-2248; amd. Sec. 554, Ch. 61, L. 2007.



7-12-4308. Operation of district.

7-12-4308. Operation of district. (1) The city or town council may: (a) cause the posts, wires, pipes, conduits, lamps, or other suitable and necessary appliances for the purpose of lighting said streets to be procured and erected by contract, by the street commissioner, or by any other official of the city or town, in such way and manner as the council shall provide; and (b) after such lighting system has been installed in such way and manner as the council shall elect, cause, by contract, the lights to be maintained thereon and electrical current furnished therefor. (2) The posts in any such district shall be of uniform size and character and shall be distributed uniformly upon the street or streets or public highway or section thereof to be lighted in any such district. (3) The lights in each district shall be maintained by contract for such period of time and in such way or manner as the city or town council shall elect. The council shall not let a contract for a period to exceed 3 years.

History: (1), (2)En. Sec. 3, Ch. 143, L. 1915; re-en. Sec. 5261, R.C.M. 1921; amd. Sec. 3, Ch. 143, L. 1927; re-en. Sec. 5261, R.C.M. 1935; Sec. 11-2247, R.C.M. 1947; (3)En. Sec. 7, Ch. 143, L. 1915; re-en. Sec. 5266, R.C.M. 1921; amd. Sec. 1, Ch. 17, L. 1923; amd. Sec. 7, Ch. 143, L. 1927; re-en. Sec. 5266, R.C.M. 1935; amd. Sec. 1, Ch. 162, L. 1943; Sec. 11-2252, R.C.M. 1947; R.C.M. 1947, 11-2247(7), 11-2252(part).



7-12-4309. Record of expenses to be kept by city engineer.

7-12-4309. Record of expenses to be kept by city engineer. The city engineer shall keep an account of all costs and expenses incurred in the engineer's office in connection with each special improvement district and certify the costs and expenses to the city clerk.

History: En. Sec. 5, Ch. 143, L. 1915; re-en. Sec. 5264, R.C.M. 1921; re-en. Sec. 5264, R.C.M. 1935; R.C.M. 1947, 11-2250(part); amd. Sec. 555, Ch. 61, L. 2007.



7-12-4310. Role of city clerk.

7-12-4310. Role of city clerk. It shall be the duty of the city clerk to prepare all necessary schedules and resolutions levying taxes and assessments in such special improvement districts.

History: En. Sec. 5, Ch. 143, L. 1915; re-en. Sec. 5264, R.C.M. 1921; re-en. Sec. 5264, R.C.M. 1935; R.C.M. 1947, 11-2250(part).



7-12-4311. Termination of special improvement lighting district.

7-12-4311. Termination of special improvement lighting district. If at any time after the creation of a special improvement lighting district a petition is presented to the city or town council, signed by the owners or agents of more than three-fourths of the total amount of property within the district, asking that the maintenance and operation of the special lighting system and the furnishing of electrical current in the district be discontinued, or if a majority of the city or town council votes to discontinue a special improvement lighting district, the city or town council shall, by resolution, provide for discontinuing the maintenance and operation of the lighting system. If the council has, prior to the presentation of a petition or by a majority vote of the council to discontinue the district, entered into any contract for the maintenance and operation of the lighting system, the maintenance and operation may not be discontinued until after the expiration of the contract.

History: En. Sec. 10, Ch. 143, L. 1915; re-en. Sec. 5269, R.C.M. 1921; amd. Sec. 5, Ch. 143, L. 1927; re-en. Sec. 5269, R.C.M. 1935; R.C.M. 1947, 11-2255; amd. Sec. 2, Ch. 127, L. 1997.



7-12-4312. through reserved.

7-12-4312 through 7-12-4320 reserved.



7-12-4321. Apportionment of costs.

7-12-4321. Apportionment of costs. The portion of the entire cost of erecting and maintaining the posts, wires, pipes, conduits, lamps, and other suitable or necessary appliances for the purpose of lighting said streets or public highways and of the annual cost of supplying electrical current for and maintaining the lights thereon in such districts, all or any portion as shall be determined by the city or town council, shall be borne by the property embraced within said district.

History: En. Sec. 2, Ch. 143, L. 1915; re-en. Sec. 5260, R.C.M. 1921; amd. Sec. 2, Ch. 143, L. 1927; re-en. Sec. 5260, R.C.M. 1935; R.C.M. 1947, 11-2246(part); amd. Sec. 2, Ch. 521, L. 1981.



7-12-4322. Choice in manner of making assessments.

7-12-4322. Choice in manner of making assessments. The city or town council, for the purpose of making the assessment, shall adopt one of the methods specified in 7-12-4323 or 7-12-4324.

History: En. Sec. 2, Ch. 143, L. 1915; re-en. Sec. 5260, R.C.M. 1921; amd. Sec. 2, Ch. 143, L. 1927; re-en. Sec. 5260, R.C.M. 1935; R.C.M. 1947, 11-2246(part).



7-12-4323. Assessment of costs -- area or taxable valuation option -- equal assessment option.

7-12-4323. Assessment of costs -- area or taxable valuation option -- equal assessment option. (1) The city council may assess the entire cost of the lighting improvement against the entire district, each lot or parcel of land within the district to be assessed for that part of the whole cost that its: (a) area bears to the area of the entire district, exclusive of streets, avenues, alleys, and public places; or (b) taxable valuation, including improvements, bears to the taxable valuation of the entire district. (2) The city council may assess the cost equally against each of the lots or parcels located within the district. (3) The council, in its discretion, may pay the whole or any part of the cost of any street, avenue, or alley intersection out of any funds available for that purpose or include the whole or any part of the costs within the amount of the assessment to be paid by the property in the district. (4) In order to apportion the cost of any of the improvements provided in this part between the corner lot and the inside lots of a block, the council may, in the resolution creating a district, provide that whenever any of the improvements provided in this part are located along a side street or bordering or abutting upon the side of a corner lot of a block, the amount of the assessment against the property in the district to defray the cost of the improvements must be assessed so that each square foot of the land embraced within the corner lot bears double the amount of the cost of the improvement that a square foot of an inside lot bears.

History: En. Sec. 2, Ch. 143, L. 1915; re-en. Sec. 5260, R.C.M. 1921; amd. Sec. 2, Ch. 143, L. 1927; re-en. Sec. 5260, R.C.M. 1935; R.C.M. 1947, 11-2246(a); amd. Sec. 1, Ch. 682, L. 1983; amd. Sec. 2, Ch. 154, L. 2007.



7-12-4324. Assessment of costs -- frontage option.

7-12-4324. Assessment of costs -- frontage option. (1) The city council shall assess the cost of the improvements against the entire district, each lot or parcel of land within the district bordering or abutting upon the streets whereon or wherein the improvement has been made to bear costs in proportion to the lineal feet abutting or bordering the streets. (2) The council, in its discretion, may pay the whole or any part of the cost of any street, avenue, or alley intersection out of any funds in its hands available for that purpose or include the whole or any part of such costs within the amount of the assessment to be paid by the property in the district.

History: En. Sec. 2, Ch. 143, L. 1915; re-en. Sec. 5260, R.C.M. 1921; amd. Sec. 2, Ch. 143, L. 1927; re-en. Sec. 5260, R.C.M. 1935; R.C.M. 1947, 11-2246(b); amd. Sec. 15, Ch. 251, L. 1979.



7-12-4325. Incidental expenses considered as costs of improvements.

7-12-4325. Incidental expenses considered as costs of improvements. The cost and expense connected with and incidental to the formation of the district, including the cost of preparation of plans, specifications, maps, and plats; engineering, superintendence, and inspection, including the compensation of the city engineer for work done; the cost of printing and advertising as provided in this part; and the preparation of assessment rolls must be considered a part of the cost and expenses of making the improvements within the special improvement district.

History: En. Sec. 5, Ch. 143, L. 1915; re-en. Sec. 5264, R.C.M. 1921; re-en. Sec. 5264, R.C.M. 1935; R.C.M. 1947, 11-2250(part); amd. Sec. 556, Ch. 61, L. 2007.



7-12-4326. Treatment of federal lands within lighting district.

7-12-4326. Treatment of federal lands within lighting district. Whenever any lot, piece, or parcel of land belonging to the United States (or mandatory of the government) shall be included within the boundaries of the proposed special improvement lighting district declared by the city or town council in its resolution of intention to be the district to be assessed to pay the costs and expenses thereof, said council shall, in the resolution of intention, declare that said lots, pieces, or parcels of land shall be omitted from the assessment thereafter to be made to cover the costs and expenses of said work or improvement. The cost of said work or improvement which would have been assessed against said lots shall be paid by the city from its general fund.

History: En. Sec. 12, Ch. 143, L. 1915; re-en. Sec. 5271, R.C.M. 1921; amd. Sec. 6, Ch. 143, L. 1927; re-en. Sec. 5271, R.C.M. 1935; R.C.M. 1947, 11-2257.



7-12-4327. Assessment of costs of lighting district to certain lands lying outside of municipality.

7-12-4327. Assessment of costs of lighting district to certain lands lying outside of municipality. The city or town council may make assessments in the manner provided in 7-12-4301 on property abutting the street or highway and lying outside the boundaries of the city or town, as long as that portion of the street or public highway to be lighted is adjacent to the boundary line of the city or town, lies partially within the city or town, or extends from one point within the city or town to another point within the city or town.

History: En. Sec. 1, Ch. 89, L. 1913; re-en. Sec. 5225, R.C.M. 1921; re-en. Sec. 5225, R.C.M. 1935; amd. Sec. 1, Ch. 136, L. 1967; amd. Ch. 280, L. 1971; amd. Sec. 28, Ch. 566, L. 1977; R.C.M. 1947, 11-2201(9).



7-12-4328. Resolution to provide for assessment of costs of installation.

7-12-4328. Resolution to provide for assessment of costs of installation. (1) It shall be the duty of the city or town council to ascertain the cost of installing such lighting system and, on or before the first Monday in October, to pass and finally adopt a resolution levying and assessing all of the property embraced within said district with all or any portion of the entire cost of installing the same; each lot or parcel of land in said district to be assessed in accordance with the method adopted by the city council as provided in 7-12-4321 through 7-12-4324. (2) Any such resolution shall contain a list in which shall be described each lot or parcel of land, either the total number of square feet of property contained therein or the total number of linear feet abutting the improvements as may be required to determine the total assessment in the district, and the amount levied against each lot or parcel of land set opposite. (3) Such resolution, signed by the mayor and city clerk, shall be kept on file in the office of the city clerk.

History: En. Sec. 6, Ch. 143, L. 1915; re-en. Sec. 5265, R.C.M. 1921; amd. Sec. 4, Ch. 143, L. 1927; amd. Sec. 1, Ch. 26, L. 1929; re-en. Sec. 5265, R.C.M. 1935; R.C.M. 1947, 11-2251(part); amd. Sec. 3, Ch. 521, L. 1981.



7-12-4329. Notice of resolution for assessment of installation costs -- hearing on resolution.

7-12-4329. Notice of resolution for assessment of installation costs -- hearing on resolution. (1) A notice, signed by the city clerk, stating that the resolution levying the assessment to defray the portion of the cost of installing and maintaining the lights and supplying electrical current for the first year as determined by the city or town council is on file in the city clerk's office subject to inspection, must be published as provided in 7-1-4127. (2) The notice must state the time and place at which objections to the final adoption of the resolution will be heard by the council. The time for the hearing may not be less than 5 days after the final publication of the notice.

History: En. Sec. 6, Ch. 143, L. 1915; re-en. Sec. 5265, R.C.M. 1921; amd. Sec. 4, Ch. 143, L. 1927; amd. Sec. 1, Ch. 26, L. 1929; re-en. Sec. 5265, R.C.M. 1935; R.C.M. 1947, 11-2251(part); amd. Sec. 26, Ch. 354, L. 2001.



7-12-4330. Hearing on resolution for assessment of installation costs.

7-12-4330. Hearing on resolution for assessment of installation costs. (1) At the time so fixed, the council shall meet and hear all such objections and for the purpose may adjourn from day to day and may modify such resolution in whole or in part. (2) A copy of such resolution as finally adopted, certified by the city clerk, must be delivered within 2 days after its passage to the city treasurer.

History: En. Sec. 6, Ch. 143, L. 1915; re-en. Sec. 5265, R.C.M. 1921; amd. Sec. 4, Ch. 143, L. 1927; amd. Sec. 1, Ch. 26, L. 1929; re-en. Sec. 5265, R.C.M. 1935; R.C.M. 1947, 11-2251(part).



7-12-4331. Lighting district fund established.

7-12-4331. Lighting district fund established. All money derived from the collection of the assessments provided for in 7-12-4328 through 7-12-4330 shall constitute a fund to be known as the special improvement lighting district No. .... fund.

History: En. Sec. 6, Ch. 143, L. 1915; re-en. Sec. 5265, R.C.M. 1921; amd. Sec. 4, Ch. 143, L. 1927; amd. Sec. 1, Ch. 26, L. 1929; re-en. Sec. 5265, R.C.M. 1935; R.C.M. 1947, 11-2251(part).



7-12-4332. Resolution to provide for assessment of maintenance costs.

7-12-4332. Resolution to provide for assessment of maintenance costs. It shall be the duty of the city or town council to estimate, as nearly as practicable, the cost of maintaining such lights and furnishing electrical current therefor each year and the portion thereof to be assessed against the property embraced within the district and, before the first Monday in October, to pass and finally adopt a resolution levying and assessing said property within said district with an amount equal to the proportion of the cost of such maintenance and electrical current so determined to be especially assessed against said property.

History: En. Sec. 7, Ch. 143, L. 1915; re-en. Sec. 5266, R.C.M. 1921; amd. Sec. 1, Ch. 17, L. 1923; amd. Sec. 7, Ch. 143, L. 1927; re-en. Sec. 5266, R.C.M. 1935; amd. Sec. 1, Ch. 162, L. 1943; R.C.M. 1947, 11-2252(part).



7-12-4333. Procedure for resolution for assessment of maintenance costs.

7-12-4333. Procedure for resolution for assessment of maintenance costs. Said resolution levying and assessing said portion of the cost of maintenance and for furnishing electrical current therefor shall be prepared and certified to in the same manner as the resolution provided for in 7-12-4328 through 7-12-4330, and the same notice and hearing shall be given thereon. This resolution shall be adopted and certified and the assessment collected in the same manner, as nearly as may be, in the case of the resolution provided for in 7-12-4328 through 7-12-4331.

History: En. Sec. 7, Ch. 143, L. 1915; re-en. Sec. 5266, R.C.M. 1921; amd. Sec. 1, Ch. 17, L. 1923; amd. Sec. 7, Ch. 143, L. 1927; re-en. Sec. 5266, R.C.M. 1935; amd. Sec. 1, Ch. 162, L. 1943; R.C.M. 1947, 11-2252(part).



7-12-4334. Lighting district maintenance fund.

7-12-4334. Lighting district maintenance fund. All money derived from the collection of the assessment provided for in the resolution required by 7-12-4333 shall be paid into a fund known as the special improvement lighting district No. .... maintenance fund, the number of which shall correspond with the number of the lighting district, for the maintenance of and the supplying of current for which the tax is levied. Such fund shall be used to defray the expense of maintaining and furnishing electrical current for the lights in said district and for no other purpose.

History: En. Sec. 7, Ch. 143, L. 1915; re-en. Sec. 5266, R.C.M. 1921; amd. Sec. 1, Ch. 17, L. 1923; amd. Sec. 7, Ch. 143, L. 1927; re-en. Sec. 5266, R.C.M. 1935; amd. Sec. 1, Ch. 162, L. 1943; R.C.M. 1947, 11-2252(part).



7-12-4335. Change of boundaries of maintenance district.

7-12-4335. Change of boundaries of maintenance district. The city or town council shall have the power, not more than once in a year, to change by resolution the boundaries and number of any maintenance district, but such change of boundaries shall not affect indebtedness existing at the time of such change.

History: En. Sec. 7, Ch. 143, L. 1915; re-en. Sec. 5266, R.C.M. 1921; amd. Sec. 1, Ch. 17, L. 1923; amd. Sec. 7, Ch. 143, L. 1927; re-en. Sec. 5266, R.C.M. 1935; amd. Sec. 1, Ch. 162, L. 1943; R.C.M. 1947, 11-2252(part).



7-12-4336. Effect of mistake as to property ownership.

7-12-4336. Effect of mistake as to property ownership. When, under any of the provisions of this part, special taxes and assessments are assessed against any lot or parcel of land as the property of a particular person, no misnomer of the owner or supposed owner or other mistake relating to the ownership thereof shall affect such assessment or render it void or voidable.

History: En. Sec. 8, Ch. 143, L. 1915; re-en. Sec. 5267, R.C.M. 1921; re-en. Sec. 5267, R.C.M. 1935; R.C.M. 1947, 11-2253.



7-12-4337. Incorporation of procedures to correct errors and omissions.

7-12-4337. Incorporation of procedures to correct errors and omissions. All remedies, provisions, and means provided by existing laws or by the ordinances of any city availing itself of the provisions of this part which are for the correction of errors or omissions in the adoption of any resolution or proceeding or in the levy of any assessment or for the collection thereof, for the enforcement of any such levy by the sale of the property against which the assessment is made, or for the redemption of the property from such sale or which are otherwise applicable to the administration of this part are available in the administration of this part as if such remedies, provisions, and means were contained in this part.

History: En. Sec. 9, Ch. 143, L. 1915; re-en. Sec. 5268, R.C.M. 1921; re-en. Sec. 5268, R.C.M. 1935; R.C.M. 1947, 11-2254; amd. Sec. 16, Ch. 251, L. 1979.



7-12-4338. Assessments to have effect of lien.

7-12-4338. Assessments to have effect of lien. Any special assessment levied and made for any purpose aforesaid, together with all costs and penalties, shall constitute a lien upon and against the property upon which assessment is made and levied from and after the date of the final passage and adoption of the resolution levying the same. The lien can only be extinguished by payment of such assessment, with all penalties, costs, and interest, or otherwise as provided by law.

History: En. Sec. 7, Ch. 143, L. 1915; re-en. Sec. 5266, R.C.M. 1921; amd. Sec. 1, Ch. 17, L. 1923; amd. Sec. 7, Ch. 143, L. 1927; re-en. Sec. 5266, R.C.M. 1935; amd. Sec. 1, Ch. 162, L. 1943; R.C.M. 1947, 11-2252(3).



7-12-4339. and reserved.

7-12-4339 through 7-12-4340 reserved.



7-12-4341. Financing of lighting district improvements.

7-12-4341. Financing of lighting district improvements. All costs and expenses incurred in the construction of the improvements specified in this part shall be paid for by special improvement lighting district bonds or warrants, in such form as may be prescribed by ordinance, drawn against a fund to be known as the special improvement lighting district No. .... fund.

History: En. Sec. 4, Ch. 143, L. 1915; re-en. Sec. 5263, R.C.M. 1921; re-en. Sec. 5263, R.C.M. 1935; amd. Sec. 1, Ch. 55, L. 1947; amd. Sec. 18, Ch. 234, L. 1971; R.C.M. 1947, 11-2249(part).



7-12-4342. Details relating to lighting district bonds and warrants.

7-12-4342. Details relating to lighting district bonds and warrants. (1) Warrants or bonds issued pursuant to 7-12-4341 must be in the denomination of $100 or fractions or multiples of $100 and may be issued in installments. (2) The warrants or bonds must be redeemed by the treasurer when there is money available for redemption in the fund against which the warrants or bonds are issued and must bear interest from the date of registration of the warrants or bonds until called for redemption or paid in full, interest to be payable annually on January 1 of each year as expressed by the interest coupon attached to the warrant or bond, which may bear the engraved facsimile signature of the mayor and city clerk. (3) The warrants or bonds may extend over a period not to exceed 20 years. (4) The requirements of 7-12-4341 and this section apply to all special improvement lighting districts, including those in the process of formation or to be formed on or after July 1, 1997.

History: En. Sec. 4, Ch. 143, L. 1915; re-en. Sec. 5263, R.C.M. 1921; re-en. Sec. 5263, R.C.M. 1935; amd. Sec. 1, Ch. 55, L. 1947; amd. Sec. 18, Ch. 234, L. 1971; R.C.M. 1947, 11-2249(part); amd. Sec. 3, Ch. 127, L. 1997.



7-12-4343. and reserved.

7-12-4343 through 7-12-4344 reserved.



7-12-4345. Water user entities exempt from special assessments.

7-12-4345. Water user entities exempt from special assessments. Rights-of-way, ditches, flumes, pipelines, dams, water rights, reservoirs, equipment, machinery, motor vehicles, and other personal property owned by a nonprofit water company, water users' association, irrigation company, canal company, ditch company, reservoir company, or similar nonprofit water user entity are exempt from every special assessment imposed by any improvement or maintenance district created under Title 7, chapter 12.

History: En. Sec. 1, Ch. 276, L. 1987.



7-12-4346. through reserved.

7-12-4346 through 7-12-4350 reserved.



7-12-4351. Major modification of existing lighting district.

7-12-4351. Major modification of existing lighting district. (1) The council of any city or town is authorized to: (a) modify an existing special improvement lighting district by changing the number and spacing of lights, replacing overhead transmission lines with underground lines, increasing or decreasing the level of illumination, or making other major modifications required by the public interest and convenience; (b) require that all or any part of the cost of the modification be paid by the owners of the property within the district; and (c) assess and collect all or any part of the cost of the modification by special assessment against the property within the district. (2) Before modifying an existing lighting district, the city council shall adopt a resolution of intention to do so, either by motion of the council or upon presentation of a petition signed by the owners or agents of at least 10% of the property within the district. (3) The provisions in 7-12-4302 through 7-12-4305 for the content of the resolution, public notice, protest, and consideration of protest that apply to the creation of a special improvement lighting district also apply to the modification of an existing special improvement lighting district authorized by this section.

History: En. Sec. 1, Ch. 46, L. 1987.



7-12-4352. Jurisdiction to modify lighting district.

7-12-4352. Jurisdiction to modify lighting district. If no protests have been delivered to the clerk of the city or town council within 15 days of the date of the first publication of the notice of the passage of the resolution of intention required by 7-12-4351 or if a protest has been found to be insufficient or has been overruled, the city or town council is considered to have acquired jurisdiction to order the proposed modification.

History: En. Sec. 2, Ch. 46, L. 1987.



7-12-4353. Objections to irregular proceedings or manner of making modification.

7-12-4353. Objections to irregular proceedings or manner of making modification. (1) At any time within 60 days from the date of the award of a contract by a city or town council to implement the provisions of 7-12-4352 or at any time within 60 days from the date the council instructs an official of the city or town to cause the necessary equipment or appliances to be procured and installed, an owner of property liable to assessment who claims that any of the previous acts or proceedings relating to the modification are irregular, defective, erroneous, or faulty or that the person's property will be damaged by making the modification in the manner contemplated may file with the city or town clerk a notice specifying in what respect these acts or proceedings are irregular, defective, erroneous, or faulty or in what manner and to what extent the person's property will be damaged by the modification. (2) Objections to an act or proceeding or in relation to the making of the modification not made in writing or not made in the manner provided for in subsection (1) and all claims for damage are waived by the property owners if the notice of the passage of the resolution has been published and the notices of the modification have been posted as provided in 7-12-4303.

History: En. Sec. 3, Ch. 46, L. 1987; amd. Sec. 557, Ch. 61, L. 2007.



7-12-4354. Minor modifications exempt.

7-12-4354. Minor modifications exempt. Nothing in 7-12-4351 through 7-12-4354 prevents the city or town council from eliminating unnecessary lights, relocating individual lights, upgrading lights and lighting-related facilities in the interest of energy conservation, or making other minor modifications in a special improvement lighting district without following the procedures described in 7-12-4351 through 7-12-4353. For the purposes of this section, "minor modifications" includes but is not limited to adding properties or lights if the additions: (1) reduce assessments within the maintenance district; or (2) increase the average assessments within the maintenance district by 3% or less in a fiscal year.

History: En. Sec. 4, Ch. 46, L. 1987; amd. Sec. 4, Ch. 127, L. 1997.






Part 44. Special Provisions for Street Maintenance Districts

7-12-4401. Street maintenance district authorized -- definition.

7-12-4401. Street maintenance district authorized -- definition. (1) Whenever the council of a city or town desires to create a district for the maintenance of all or part of the streets or avenues of its city or town as provided in this part, it shall provide by ordinance a method of doing the maintenance and of paying for the maintenance under the restrictions and regulations provided in this part. (2) "Maintenance" as used in this part includes but is not limited to sprinkling, graveling, oiling, chip sealing, seal coating, overlaying, treating, general cleaning, sweeping, flushing, snow removal, leaf and debris removal, the operation, maintenance, and repair of traffic signal systems, the repair of traffic signs, the placement and maintenance of pavement markings, curb and gutter repair, and minor sidewalk repair that includes cracking, chipping, sinking, and replacement of not more than 6 feet of sidewalk in any 100-foot portion of sidewalk.

History: En. Sec. 24, p. 218, L. 1897; re-en. Sec. 3390, Rev. C. 1907; re-en. Sec. 5272, R.C.M. 1921; amd. Sec. 1, Ch. 97, L. 1927; re-en. Sec. 5272, R.C.M. 1935; R.C.M. 1947, 11-2263; amd. Sec. 3, Ch. 212, L. 1983; amd. Sec. 1, Ch. 188, L. 1999; amd. Sec. 1, Ch. 231, L. 2005.



7-12-4402. Creation of maintenance districts.

7-12-4402. Creation of maintenance districts. A resolution shall be adopted dividing the whole or any part of the city or town into maintenance districts, to be known and designated by number. Said resolution shall plainly define the boundaries of the district or districts and describe the streets, alleys, and public places or any part thereof constituting the district or districts.

History: En. Sec. 25, p. 218, L. 1897; re-en. Sec. 3391, Rev. C. 1907; re-en. Sec. 5273, R.C.M. 1921; re-en. Sec. 5273, R.C.M. 1935; R.C.M. 1947, 11-2264; amd. Sec. 4, Ch. 212, L. 1983.



7-12-4403. Alteration of maintenance districts.

7-12-4403. Alteration of maintenance districts. When once defined, maintenance districts may not be changed during the same calendar year but may be changed by resolution in any succeeding year.

History: En. Sec. 26, p. 218, L. 1897; re-en. Sec. 3392, Rev. C. 1907; re-en. Sec. 5274, R.C.M. 1921; re-en. Sec. 5274, R.C.M. 1935; R.C.M. 1947, 11-2265; amd. Sec. 5, Ch. 212, L. 1983.



7-12-4404. Manner of providing maintenance.

7-12-4404. Manner of providing maintenance. The maintenance in districts so established may be done by contract or by forces employed by the city or town or by both, in such manner as the council may elect.

History: En. Sec. 27, p. 218, L. 1897; amd. Sec. 3, Ch. 123, L. 1903; re-en. Sec. 3393, Rev. C. 1907; re-en. Sec. 5275, R.C.M. 1921; re-en. Sec. 5275, R.C.M. 1935; R.C.M. 1947, 11-2266(part); amd. Sec. 6, Ch. 212, L. 1983.



7-12-4405. Improvements within maintenance districts -- ordinance required.

7-12-4405. Improvements within maintenance districts -- ordinance required. (1) (a) Cities and towns may prepare and improve streets, avenues, and alleys within the maintenance districts so that the maintenance will be of a durable and continuing benefit. The city or town council shall provide by ordinance a method or methods of doing the work and improvements. (b) For the purposes of this section, "improvements" includes but is not limited to the installation of traffic signs, new curb and gutter construction, and widening of existing streets. (2) Cities and towns are authorized to maintain the work and improvements made under subsection (1). (3) At least 12 days must elapse between the day on which the proposed ordinance is introduced and the day on which final action on the ordinance is taken.

History: (1)En. Sec. 1, Ch. 12, Ex. L. 1933; re-en. Sec. 5271.1, R.C.M. 1935; Sec. 11-2258, R.C.M. 1947; (2)En. Sec. 3, Ch. 12, Ex. L. 1933; re-en Sec. 5271.3, R.C.M. 1935; Sec. 11-2260, R.C.M. 1947; (3)En. Sec. 5, Ch. 12, Ex. L. 1933; re-en. Sec. 5271.5, R.C.M. 1935; Sec. 11-2262, R.C.M. 1947; R.C.M. 1947, 11-2258, 11-2260, 11-2262(part); amd. Sec. 7, Ch. 212, L. 1983; amd. Sec. 2, Ch. 188, L. 1999.



7-12-4406. Notice of ordinance for improvements.

7-12-4406. Notice of ordinance for improvements. The city or town clerk must give notice of the introduction of the proposed ordinance and of the time it will be up for final adoption. The notice must be published as provided in 7-1-4127.

History: En. Sec. 5, Ch. 12, Ex. L. 1933; re-en. Sec. 5271.5, R.C.M. 1935; R.C.M. 1947, 11-2262(part); amd. Sec. 8, Ch. 212, L. 1983; amd. Sec. 27, Ch. 354, L. 2001.



7-12-4407. Protest against ordinance for improvements.

7-12-4407. Protest against ordinance for improvements. No further action shall be taken upon the proposed district for 1 year if a written protest against passage of the proposed ordinance is filed by: (1) owners of property within the proposed maintenance district having a taxable valuation, when aggregated, representing not less than 50% of the total taxable valuation of property within the district; (2) not less than 50% of the owners of property within the district; or (3) owners of property within the proposed maintenance district having projected assessments, when aggregated, representing not less than 50% of the total projected assessments for property within the district.

History: En. Sec. 5, Ch. 12, Ex. L. 1933; re-en. Sec. 5271.5, R.C.M. 1935; R.C.M. 1947, 11-2262(part); amd. Sec. 9, Ch. 212, L. 1983; amd. Sec. 5, Ch. 657, L. 1985.



7-12-4408. through reserved.

7-12-4408 through 7-12-4420 reserved.



7-12-4421. Choice in manner of making assessments.

7-12-4421. Choice in manner of making assessments. The assessments for the costs and expenses of maintaining streets, alleys, and public places shall be made against all of the property embraced within each maintenance district by one of the methods provided in 7-12-4422.

History: En. Sec. 28, p. 218, L. 1897; re-en. Sec. 3394, Rev. C. 1907; re-en. Sec. 5276, R.C.M. 1921; amd. Sec. 2, Ch. 97, L. 1927; re-en. Sec. 5276, R.C.M. 1935; R.C.M. 1947, 11-2267(part); amd. Sec. 10, Ch. 212, L. 1983; amd. Sec. 1, Ch. 657, L. 1985.



7-12-4422. Assessment of costs -- area, frontage, lot, and taxable valuation options.

7-12-4422. Assessment of costs -- area, frontage, lot, and taxable valuation options. (1) For the purposes of this section, "assessable area" means the portion of a lot or parcel of land that is benefited by the maintenance district. The assessable area may be less than but may not exceed the actual area of the lot or parcel. (2) The city council shall assess the percentage of the cost of maintenance established in 7-12-4425 against the entire district as follows: (a) each lot or parcel of land within the district may be assessed for that part of the cost that its assessable area bears to the assessable area of the entire district, exclusive of streets, avenues, alleys, and public places; (b) each lot or parcel of land within the district abutting upon a street upon which maintenance is done may be assessed for that part of the cost that its street frontage bears to the street frontage of the entire district; (c) if the city council determines that the benefits derived from the maintenance by each lot or parcel are substantially equivalent, the cost may be assessed equally to each lot or parcel located within the district without regard to the assessable area of the lot or parcel; (d) each lot or parcel of land, including the improvements on the lot or parcel, may be assessed for that part of the cost of the district that its taxable valuation bears to the total taxable valuation of the property of the district; (e) each lot or parcel of land within the district may be assessed for that part of the cost that the reasonably estimated vehicle trips generated for a lot or parcel of its size in its zoning classification bear to the reasonably estimated vehicle trips generated for all lots in the district based on their size and zoning classification; or (f) any combination of the assessment options provided in subsections (2)(a) through (2)(e) may be used for the district as a whole or for any lot or parcel within the district.

History: En. Sec. 28, p. 218, L. 1897; re-en. Sec. 3394, Rev. C. 1907; re-en. Sec. 5276, R.C.M. 1921; amd. Sec. 2, Ch. 97, L. 1927; re-en. Sec. 5276, R.C.M. 1935; R.C.M. 1947, 11-2267(2); amd. Sec. 2, Ch. 657, L. 1985; amd. Sec. 1, Ch. 178, L. 1987; amd. Sec. 1, Ch. 567, L. 2005.



7-12-4423. Repealed.

7-12-4423. Repealed. Sec. 6, Ch. 657, L. 1985.

History: En. Sec. 28, p. 218, L. 1897; re-en. Sec. 3394, Rev. C. 1907; re-en. Sec. 5276, R.C.M. 1921; amd. Sec. 2, Ch. 97, L. 1927; re-en. Sec. 5276, R.C.M. 1935; R.C.M. 1947, 11-2267(1); amd. Sec. 11, Ch. 212, L. 1983.



7-12-4424. Repealed.

7-12-4424. Repealed. Sec. 6, Ch. 657, L. 1985.

History: En. Sec. 28, p. 218, L. 1897; re-en. Sec. 3394, Rev. C. 1907; re-en. Sec. 5276, R.C.M. 1921; amd. Sec. 2, Ch. 97, L. 1927; re-en. Sec. 5276, R.C.M. 1935; R.C.M. 1947, 11-2267(3); amd. Sec. 12, Ch. 212, L. 1983.



7-12-4425. Resolution for assessment of costs of maintenance.

7-12-4425. Resolution for assessment of costs of maintenance. (1) The city council shall estimate, as near as practicable, the cost of maintenance in each established district annually, not later than the second Monday in August. The council shall pass and finally adopt a resolution specifying the district assessment option and levying and assessing all the property within the several districts with an amount equal to not less than 75% of the entire cost of said work. (2) The resolution levying the assessment to defray the cost of maintenance shall contain or refer to a list in which shall be described the lot or parcel of land assessed, with the name of the owner thereof if known, and the amount levied thereon set opposite. (3) Such resolution shall be kept on file in the office of the city clerk.

History: (1)En. Sec. 27, p. 218, L. 1897; amd. Sec. 3, Ch. 123, L. 1903; re-en. Sec. 3393, Rev. C. 1907; re-en. Sec. 5275, R.C.M. 1921; re-en. Sec. 5275, R.C.M. 1935; Sec. 11-2266, R.C.M. 1947; (2), (3)En. Sec. 29, p. 218, L. 1897; re-en. Sec. 3395, Rev. C. 1907; re-en. Sec. 5277, R.C.M. 1921; re-en. Sec. 5277, R.C.M. 1935; Sec. 11-2268, R.C.M. 1947; R.C.M. 1947, 11-2266(part), 11-2268(part); amd. Sec. 13, Ch. 212, L. 1983; amd. Sec. 3, Ch. 657, L. 1985.



7-12-4426. Notice of resolution for assessment.

7-12-4426. Notice of resolution for assessment. (1) A notice, signed by the city clerk, stating that the resolution levying a special assessment or changing the method of assessment to defray the cost of maintenance in the district or districts is on file in the city clerk's office and subject to inspection, must be published as provided in 7-1-4127. (2) The notice must state the time and place at which objections to the final adoption of the resolution will be heard by the council and must contain a statement setting out the method of assessment being proposed for adoption or the change in the method of assessment that is being proposed for adoption. The time for the hearing must be at least 5 days after the final publication of the notice.

History: En. Sec. 29, p. 218, L. 1897; re-en. Sec. 3395, Rev. C. 1907; re-en. Sec. 5277, R.C.M. 1921; re-en. Sec. 5277, R.C.M. 1935; R.C.M. 1947, 11-2268(part); amd. Sec. 17, Ch. 251, L. 1979; amd. Sec. 14, Ch. 212, L. 1983; amd. Sec. 3, Ch. 188, L. 1999; amd. Sec. 28, Ch. 354, L. 2001.



7-12-4427. Hearing on resolution for assessment of costs.

7-12-4427. Hearing on resolution for assessment of costs. (1) At the time so set, the council shall meet and hear all objections which may be made to such assessment or any part thereof and may adjourn from time to time for that purpose and may by resolution modify such assessment in whole or in part. (2) A copy of the resolution, certified by the city clerk, must be delivered to the financial officer, and the assessments shall be placed upon the tax roll and collected in the same manner as other taxes.

History: En. Sec. 29, p. 218, L. 1897; re-en. Sec. 3395, Rev. C. 1907; re-en. Sec. 5277, R.C.M. 1921; re-en. Sec. 5277, R.C.M. 1935; R.C.M. 1947, 11-2268(part); amd. Sec. 15, Ch. 212, L. 1983.



7-12-4428. Assessment of costs of improvements and maintenance of improvements.

7-12-4428. Assessment of costs of improvements and maintenance of improvements. Cities and towns are authorized to assess the cost of the work, improvements, and maintenance authorized by 7-12-4405 against the property in maintenance districts in the manner and as provided in 7-12-4421 and 7-12-4422 to meet the payments required to be made each year.

History: En. Sec. 4, Ch. 12, Ex. L. 1933; re-en. Sec. 5271.4, R.C.M. 1935; R.C.M. 1947, 11-2261; amd. Sec. 16, Ch. 212, L. 1983; amd. Sec. 4, Ch. 657, L. 1985.



7-12-4429. Financial assistance from United States and state of Montana.

7-12-4429. Financial assistance from United States and state of Montana. Cities and towns are authorized to: (1) enter into suitable agreements with the United States of America or the state of Montana for loans of money and for receiving financial assistance to do the work and improvements contemplated by 7-12-4405; and (2) provide for the repayment of the loans by yearly payments from funds derived from districts created under 7-12-4402, apportioned over a period of time not exceeding 20 years.

History: En. Sec. 2, Ch. 12, Ex. L. 1933; re-en. Sec. 5271.2, R.C.M. 1935; R.C.M. 1947, 11-2259; amd. Sec. 17, Ch. 212, L. 1983; amd. Sec. 18, Ch. 370, L. 1987; amd. Sec. 1, Ch. 100, L. 2009.



7-12-4430. through reserved.

7-12-4430 through 7-12-4435 reserved.



7-12-4436. Water user entities exempt from special assessments.

7-12-4436. Water user entities exempt from special assessments. Rights-of-way, ditches, flumes, pipelines, dams, water rights, reservoirs, equipment, machinery, motor vehicles, and other personal property owned by a nonprofit water company, water users' association, irrigation company, canal company, ditch company, reservoir company, or similar nonprofit water user entity are exempt from every special assessment imposed by any improvement or maintenance district created under Title 7, chapter 12.

History: En. Sec. 1, Ch. 276, L. 1987.






Part 45. Special Provisions for Street Parking Districts

7-12-4501. Abandonment of street parking improvement district -- resolution.

7-12-4501. Abandonment of street parking improvement district -- resolution. Whenever it is deemed to the best interest of a city or town or the inhabitants thereof by the mayor and council of such city or town, the mayor and council are authorized to abandon the maintenance of any street parking improvement district established in such city or town by the passage of a resolution of intention to abandon the same.

History: En. Sec. 1, Ch. 38, L. 1951; R.C.M. 1947, 11-2285(part).



7-12-4502. Notice of intention to abandon district.

7-12-4502. Notice of intention to abandon district. (1) After the passage of the resolution provided for in 7-12-4501, the city or town clerk shall publish a notice as provided in 7-1-4127 of the intention to abandon. (2) The notice must specify the boundaries of the district to be abandoned, the date of the passage of the resolution of intention to abandon, and the date set for the passage of the resolution of abandonment and that unless 40% of the owners in the district file written protest with the clerk of the city or town before the passage of the resolution, it will be passed. The notice must also set forth, when applicable, that it is the duty of the owners of the property abutting on the street parking district involved to maintain the property after the abandonment.

History: En. Sec. 1, Ch. 38, L. 1951; R.C.M. 1947, 11-2285(part); amd. Sec. 29, Ch. 354, L. 2001.



7-12-4503. Protest to abandonment of district.

7-12-4503. Protest to abandonment of district. Unless 40% of the property owners owning property abutting the district file written protests against the abandonment by the date set for the passage of the resolution of abandonment, the council shall pass a resolution declaring the district abandoned.

History: En. Sec. 1, Ch. 38, L. 1951; R.C.M. 1947, 11-2285(part); amd. Sec. 18, Ch. 251, L. 1979.



7-12-4504. Responsibility and liability of property owners following abandonment of district.

7-12-4504. Responsibility and liability of property owners following abandonment of district. (1) Following passage of the resolution of abandonment, it shall be the duty of all property owners owning property abutting said district to maintain such portion thereof abutting their property. (2) Such abandonment, however, shall not relieve the property owners from the assessment and payment of a sufficient amount to liquidate all charges existing against said district prior to the date of abandonment.

History: En. Sec. 1, Ch. 38, L. 1951; R.C.M. 1947, 11-2285(part).



7-12-4505. through reserved.

7-12-4505 through 7-12-4510 reserved.



7-12-4511. Water user entities exempt from special assessments.

7-12-4511. Water user entities exempt from special assessments. Rights-of-way, ditches, flumes, pipelines, dams, water rights, reservoirs, equipment, machinery, motor vehicles, and other personal property owned by a nonprofit water company, water users' association, irrigation company, canal company, ditch company, reservoir company, or similar nonprofit water user entity are exempt from every special assessment imposed by any improvement or maintenance district created under Title 7, chapter 12.

History: En. Sec. 1, Ch. 276, L. 1987.






Part 46. Fire Hydrant Maintenance Districts

7-12-4601. Authorization to create fire hydrant maintenance districts.

7-12-4601. Authorization to create fire hydrant maintenance districts. Whenever the public convenience and necessity may require, one or more fire hydrant maintenance districts may be established in a city or town.

History: En. Sec. 1, Ch. 572, L. 1983.



7-12-4602. Resolution of intention to create fire hydrant maintenance district.

7-12-4602. Resolution of intention to create fire hydrant maintenance district. (1) Before creating any fire hydrant maintenance district, the city council shall pass a resolution of intention to do so. (2) The resolution must designate the district number, describe the boundaries of the district, provide an estimate of the cost of any improvement and the cost of maintaining district fire hydrants, and the proportion of such costs to be assessed against the property within the district.

History: En. Sec. 2, Ch. 572, L. 1983.



7-12-4603. Notice of resolution of intent to create fire hydrant maintenance district.

7-12-4603. Notice of resolution of intent to create fire hydrant maintenance district. (1) Upon passing the resolution required by 7-12-4602, the council shall publish a notice of the passage as provided in 7-1-4127. A copy of the notice must be mailed to the last-known address of every person, firm, or corporation having property within the proposed district on the same day the notice is first published or posted. (2) The notice must describe the general character of the proposed improvement, state the estimated cost of the improvement and the cost of maintaining the hydrants within the district for the first year, and designate the time when and place where the council will hear and pass upon all protests against the establishment of the improvement or the creation of the district. The notice must refer to the resolution on file in the office of the city clerk for a description of the boundaries.

History: En. Sec. 3, Ch. 572, L. 1983; amd. Sec. 30, Ch. 354, L. 2001.



7-12-4604. Protest against creation of fire hydrant maintenance district.

7-12-4604. Protest against creation of fire hydrant maintenance district. At any time within 15 days after the date of the first publication or posting of the notice of passage of the resolution of intention, an owner of property who would be liable for district assessments may make a written protest against the proposed improvement or the creation of the district, or both. The protest must be delivered, in writing, to the clerk of the city council, who shall endorse on the protest the date of receipt.

History: En. Sec. 4, Ch. 572, L. 1983; amd. Sec. 558, Ch. 61, L. 2007.



7-12-4605. Consideration of protest.

7-12-4605. Consideration of protest. (1) At the next regular meeting of the city council after the expiration of the 15-day protest period provided for in 7-12-4604, the city council shall proceed to hear and pass upon all protests, and its decision is final and conclusive. If the council finds that the owners of a majority of the property proposed to be assessed have protested on grounds of cost of the improvement, no further proceedings may be taken on the subject of such proposed improvement district for a period of at least 6 months from the date of expiration of the 15-day protest period. (2) In determining whether or not sufficient protests have been filed to prevent further proceedings, property owned by a county, city, or town is considered the same as other property in the district. (3) The city council may adjourn and reconvene the hearing on protests from time to time.

History: En. Sec. 5, Ch. 572, L. 1983.



7-12-4606. Resolution to create fire hydrant maintenance district.

7-12-4606. Resolution to create fire hydrant maintenance district. (1) The city council has jurisdiction to order the proposed improvements if: (a) no protests have been delivered to the clerk of the city council within the 15-day protest period provided for in 7-12-4604; or (b) protests have been found by the city council to be insufficient in number to halt further proceedings and such protests have been heard on their merits and denied. (2) Before ordering the proposed improvements, the city council shall pass a resolution creating the fire hydrant maintenance district in accordance with the resolution of intention previously introduced and passed by the council.

History: En. Sec. 6, Ch. 572, L. 1983.



7-12-4607. through reserved.

7-12-4607 through 7-12-4610 reserved.



7-12-4611. Resolution for assessment -- assessment options.

7-12-4611. Resolution for assessment -- assessment options. The city or town council shall estimate, as nearly as practicable, the entire cost of installing and maintaining fire hydrants each year and the portion thereof to be assessed against the property within the district. Before the first Monday in October, the council must pass and finally adopt a resolution levying and assessing the property within the district. The city or town council, for the purpose of making the assessment, shall adopt one of the following methods: (1) The council may assess the cost of fire hydrant installation and maintenance against the entire district, each lot or parcel of land within the district to be assessed for that part of the whole cost which its area bears to the area of the entire district, exclusive of streets, avenues, alleys, and public places. (2) The council may assess the cost of fire hydrant installation and maintenance against the entire district, each lot or parcel of land within the district bordering or abutting on the streets where fire hydrants are located to be assessed in its lineal proportion to the total lineal feet bordering or abutting on such streets. (3) If the city council determines that the area, frontage, or combination options are inequitable, it may assess the cost of fire hydrant installation and maintenance: (a) against the entire district, each lot or parcel of land within such district to be assessed for that part of the whole cost that its taxable valuation, including improvements, bears to the taxable valuation of the entire district; or (b) against the entire district, each lot or parcel of land receiving service within the district to be assessed by apportioning the whole cost according to a ratio between the water meter size servicing each lot or parcel and the whole cost.

History: En. Sec. 7, Ch. 572, L. 1983; amd. Sec. 1, Ch. 266, L. 1985.



7-12-4612. Collection method -- utility options -- resolution of assessment.

7-12-4612. Collection method -- utility options -- resolution of assessment. The city council may assess the costs of fire hydrant maintenance through a resolution of assessment or it may collect the costs by assessing them along with water and sewer fees.

History: En. Sec. 8, Ch. 572, L. 1983.



7-12-4613. through reserved.

7-12-4613 through 7-12-4620 reserved.



7-12-4621. Water user entities exempt from special assessments.

7-12-4621. Water user entities exempt from special assessments. Rights-of-way, ditches, flumes, pipelines, dams, water rights, reservoirs, equipment, machinery, motor vehicles, and other personal property owned by a nonprofit water company, water users' association, irrigation company, canal company, ditch company, reservoir company, or similar nonprofit water user entity are exempt from every special assessment imposed by any improvement or maintenance district created under Title 7, chapter 12.

History: En. Sec. 1, Ch. 276, L. 1987.









CHAPTER 13. UTILITY SERVICES

Part 1. Metropolitan Sanitary and/or Storm Sewer District

7-13-101. Authorization to create metropolitan sanitary and/or storm sewer districts.

7-13-101. Authorization to create metropolitan sanitary and/or storm sewer districts. Whenever the public convenience and necessity may require, in order to construct sanitary and/or storm sewer systems within any county, which sanitary and/or storm sewer systems would serve the inhabitants of any county as well as the inhabitants of any city or town within said county, the board of county commissioners, with the approval of the city or town council, may create metropolitan sanitary and/or storm sewer districts.

History: En. Sec. 1, Ch. 185, L. 1957; R.C.M. 1947, 16-4401(part).



7-13-102. Resolution of intention to create metropolitan sanitary and/or storm sewer district.

7-13-102. Resolution of intention to create metropolitan sanitary and/or storm sewer district. (1) Before creating any metropolitan sanitary and/or storm sewer district, the board of county commissioners shall pass a resolution of intention to do so. (2) The resolution shall designate: (a) the proposed name of such district; (b) the necessity for the proposed district; (c) a general description of the territory or lands to be included within said district, giving the boundaries thereof; (d) the general character of the sanitary and/or storm sewer system and its proposed location; (e) the name of the engineer who is to have charge of the work; and (f) the estimated cost thereof.

History: En. Sec. 1, Ch. 185, L. 1957; R.C.M. 1947, 16-4401(part).



7-13-103. Sufficiency of description in resolution of intention.

7-13-103. Sufficiency of description in resolution of intention. In all resolutions, notices, orders, and determinations subsequent to the resolution of intention and notice of improvements, it shall be sufficient to briefly describe the work or the metropolitan sanitary and/or storm sewer district, or both, and to refer to the resolution of intention for further particulars.

History: En. Sec. 5, Ch. 185, L. 1957; R.C.M. 1947, 16-4405.



7-13-104. Transmittal of resolution of intention to municipalities.

7-13-104. Transmittal of resolution of intention to municipalities. Upon passage of such resolution of intention, the board of county commissioners shall transmit a copy of the same to the executive head of any city or town within the proposed district for consideration by such city or town council.

History: En. Sec. 2, Ch. 185, L. 1957; R.C.M. 1947, 16-4402(part).



7-13-105. Concurrence required for further proceedings.

7-13-105. Concurrence required for further proceedings. If the city or town council does not concur in the resolution of the board of county commissioners, the board shall have no authority to proceed further with the creation of the district.

History: En. Sec. 2, Ch. 185, L. 1957; R.C.M. 1947, 16-4402(part).



7-13-106. Resolution of concurrence.

7-13-106. Resolution of concurrence. If the city or town council shall by resolution concur in the resolution of the board of county commissioners, a copy of the resolution of concurrence shall be transmitted to the board.

History: En. Sec. 2, Ch. 185, L. 1957; R.C.M. 1947, 16-4402(part).



7-13-107. Notice of resolution of intention upon concurrence -- hearing.

7-13-107. Notice of resolution of intention upon concurrence -- hearing. (1) If the city or town council concurs in the resolution of the board of county commissioners, the board shall give notice of the passage of its resolution of intention and of the concurrence in the resolution by the city or town council. (2) The notice must be published as provided in 7-1-2121. A copy of the notice must be mailed to every person, firm, or corporation or the agent of the person, firm, or corporation owning property within the proposed district, at the last-known place of residence, on the same day the notice is first published. (3) The notice must describe the general character of the improvement or improvements proposed to be made, state the estimated cost, and designate the time when and the place where the board will hear and pass upon all protests that may be made against the making or maintenance of the improvements or the creation of the district. The notice must refer to the resolution on file in the office of the county clerk for the description of the boundaries.

History: En. Sec. 2, Ch. 185, L. 1957; R.C.M. 1947, 16-4402(part); amd. Sec. 31, Ch. 354, L. 2001.



7-13-108. Right to protest.

7-13-108. Right to protest. (1) At any time within 30 days after the date of the first publication of the passage of the resolution of intention, an owner of property liable to be assessed for the work may make a written protest against the proposed work. (2) The protest must be in writing and be delivered to the county clerk, who shall endorse on the protest the date of receipt.

History: En. Sec. 3, Ch. 185, L. 1957; R.C.M. 1947, 16-4403(part); amd. Sec. 559, Ch. 61, L. 2007.



7-13-109. Sufficient protest to bar proceedings.

7-13-109. Sufficient protest to bar proceedings. If the protest against the proposed work is made by the owners of more than 50% of the area in the proposed district, no further proceedings shall be taken by the board of county commissioners.

History: En. Sec. 3, Ch. 185, L. 1957; R.C.M. 1947, 16-4403(part).



7-13-110. Hearing on protest.

7-13-110. Hearing on protest. (1) At the next regular meeting of the board of county commissioners after the expiration of the time within which said protest may be made, the board shall proceed to hear and pass upon all protests so made, and its decision shall be final and conclusive. (2) In determining whether or not sufficient protests have been filed in the proposed district to prevent further proceedings therein, property owned by the city, county, and school districts shall be considered the same as any other property in the district. (3) The board may adjourn said hearing from time to time.

History: En. Sec. 3, Ch. 185, L. 1957; R.C.M. 1947, 16-4403(part).



7-13-111. Resolution creating district -- power to order improvements.

7-13-111. Resolution creating district -- power to order improvements. (1) Before ordering any of the proposed improvements, the board of county commissioners shall pass a resolution creating the metropolitan sanitary and/or storm sewer district in accordance with the resolution of intention theretofore introduced and passed by the board. (2) The board shall be deemed to have acquired jurisdiction to order improvements immediately upon the occurrence of one of the following: (a) when no protests have been delivered to the county clerk within 30 days after the date of the first publication of the notice of the passing of the resolution of intention; (b) when a protest shall have been found by said board to be insufficient; (c) when a protest shall have been overruled.

History: En. Sec. 4, Ch. 185, L. 1957; R.C.M. 1947, 16-4404.



7-13-112. County commissioners to administer district.

7-13-112. County commissioners to administer district. (1) The board of county commissioners shall be ex officio commissioners of the metropolitan sanitary and/or storm sewer district formed under the provisions of this part and shall have sole and complete jurisdiction over all drainage structures and sewage treating plants which are now or may be hereafter built and situated within said district. The commission shall be responsible for the proper functioning and maintenance thereof. (2) The commission shall be responsible for the condition and maintenance of all publicly owned streets, alleys, land, parks, or other thoroughfares within the boundaries of such district insofar as such may be affected by the construction or maintenance of the structures under control and jurisdiction of such district.

History: En. Sec. 11, Ch. 185, L. 1957; R.C.M. 1947, 16-4411.



7-13-113. Change of boundaries -- limitations.

7-13-113. Change of boundaries -- limitations. (1) The county commissioners may by resolution make such changes in the boundaries of a district as they shall deem reasonable and proper but may not delete any portion of the proposed area which will create an island of included or excluded lands. (2) They may not delete any portion of the proposed area which is contributing or may reasonably be expected to contribute to the pollution of any watercourse or body of water in the proposed area. (3) For the purpose of subsection (2), it will be conclusively presumed that an area which is within 1,500 feet of a proposed or existing sanitary sewer is contributing to the pollution of a watercourse in the proposed area.

History: En. 16-4414, 16-4415 by Secs. 1, 2, Ch. 165, L. 1965; R.C.M. 1947, 16-4414(part), 16-4415.



7-13-114. Applicable provisions of laws relating to rural improvement districts.

7-13-114. Applicable provisions of laws relating to rural improvement districts. The provisions of 7-12-2101, 7-12-2107, 7-12-2115 through 7-12-2120, 7-12-2131 through 7-12-2140, 7-12-2153, 7-12-2154, 7-12-2161 through 7-12-2165, 7-12-2166(2), 7-12-2168(2), and 7-12-2169 and 7-12-2171 through 7-12-2174 pertaining to rural improvement districts apply under the provisions of this part unless in conflict with the provisions of this part.

History: En. Sec. 13, Ch. 185, L. 1957; R.C.M. 1947, 16-4413; amd. Sec. 19, Ch. 370, L. 1987; amd. Sec. 13, Ch. 449, L. 1989; amd. Sec. 32, Ch. 354, L. 2001; amd. Sec. 16, Ch. 277, L. 2003.



7-13-115. Adequate records to be maintained.

7-13-115. Adequate records to be maintained. The records of the district pertaining to the collection of the operation and maintenance tax levied hereunder and the records of the district pertaining to expenditures for construction of the system shall be kept and maintained in the office of the treasurer of the county wherein the district is located. These records shall include but not be limited to a list of individual property which is delinquent in payment, together with the name of the owner or owners thereof.

History: En. Sec. 5, Ch. 202, L. 1967; R.C.M. 1947, 16-4416.4.



7-13-116. through reserved.

7-13-116 through 7-13-120 reserved.



7-13-121. Assessment of costs.

7-13-121. Assessment of costs. To defray the cost of installing and maintaining either sanitary or storm sewer systems under the provisions of this part, the board of county commissioners shall adopt the following method of assessment: (1) The board shall assess the entire cost of the improvements against the entire metropolitan sanitary district. (2) Each lot or parcel of land assessed in such district is to be assessed with that part of the whole cost which its area bears to the area of the entire district, exclusive of streets, avenues, alleys, and public places.

History: En. Sec. 7, Ch. 185, L. 1957; R.C.M. 1947, 16-4407.



7-13-122. Status of federal property within metropolitan sanitary and/or storm sewer district.

7-13-122. Status of federal property within metropolitan sanitary and/or storm sewer district. Whenever any lot, piece, or parcel of land belonging to the United States or mandatory of the government shall front upon the proposed work or improvement or is to be included within the district declared by the board of county commissioners in its resolution of intention to be a district to be assessed to pay the cost and expenses thereof, the board shall in the resolution of intention declare that the said lots, pieces, or parcels of land shall be omitted from the assessment to be made thereto to cover the cost and expenses of said work or improvement, and the cost of said work or improvement in front of said lots, pieces, or parcels of land shall be paid by the county from its general fund.

History: En. Sec. 6, Ch. 185, L. 1957; R.C.M. 1947, 16-4406.



7-13-123. Restriction on assessments following change of boundaries.

7-13-123. Restriction on assessments following change of boundaries. Nothing in 7-13-113, however, shall permit the assessment of the cost of any such system against the lands remaining in the district after any such boundary change at a rate per square foot higher than the rate per square foot which would have been so assessed if the entire cost of the improvements as estimated in the resolution of intention had been assessed against each lot and parcel of land included within the boundaries of the district as described in said resolution of intention unless a new resolution of intention to recreate the district is adopted and a hearing held thereon upon notice as required for the original resolution of intention.

History: En. 16-4414 by Sec. 1, Ch. 165, L. 1965; R.C.M. 1947, 16-4414(part).



7-13-124. Resolution to assess and levy tax for making improvements.

7-13-124. Resolution to assess and levy tax for making improvements. (1) To defray the cost of making improvements in a special improvement district, the board of county commissioners shall by resolution levy and assess a tax upon all property in the district created for that purpose by using as a basis for the assessment the method provided for by this part. (2) The resolution must contain a description of each lot or parcel of land, with the name of the owner, if known, and the amount of each partial payment when made and the day when the payment becomes delinquent. (3) The resolution, signed by the presiding officer of the board, must be kept on file in the office of the county clerk.

History: En. Secs. 8, 9, Ch. 185, L. 1957; R.C.M. 1947, 16-4408(part), 16-4409(part); amd. Sec. 560, Ch. 61, L. 2007.



7-13-125. Term of assessment for costs of construction.

7-13-125. Term of assessment for costs of construction. The payment of the assessment to defray the cost of constructing any improvements in said metropolitan sanitary and/or storm sewer district may be spread over a term of not to exceed 20 years, payment to be made in equal installments.

History: En. Sec. 8, Ch. 185, L. 1957; R.C.M. 1947, 16-4408(part).



7-13-126. Notice of resolution to assess and levy tax for making improvements -- protest.

7-13-126. Notice of resolution to assess and levy tax for making improvements -- protest. (1) A notice, signed by the county clerk and stating that the resolution levying a special assessment to defray the cost of making the improvements is on file in the office of the county clerk and is subject to inspection, must be published as provided in 7-1-2121. (2) The notice must state the time and place in which objections to the final adoption of the resolution will be heard by the board of county commissioners.

History: En. Sec. 9, Ch. 185, L. 1957; R.C.M. 1947, 16-4409(part); amd. Sec. 33, Ch. 354, L. 2001.



7-13-127. Hearing on protest.

7-13-127. Hearing on protest. (1) The time for the hearing on protest must be not less than 5 days after the final publication of the notice required by 7-13-126. (2) At the time fixed for the hearing, the board of county commissioners shall meet and hear all objections and for that purpose may adjourn from day to day. The board may by resolution modify the assessment in whole or in part. A copy of the resolution, certified by the county clerk, must be delivered to the county treasurer within 2 days after its passage.

History: En. Sec. 9, Ch. 185, L. 1957; R.C.M. 1947, 16-4409(part); amd. Sec. 34, Ch. 354, L. 2001.



7-13-128. Assessments and other charges as lien.

7-13-128. Assessments and other charges as lien. Any special assessment made and levied to defray the cost and expenses of any of the work enumerated in this part, together with any percentages imposed for delinquency and for cost of collection, shall constitute a lien upon and against the property upon which such assessment is made and levied, from and after the date of the passage of the resolution levying such assessment. The lien can only be extinguished by payment of such assessment, with all penalties, costs, and interest.

History: En. Sec. 10, Ch. 185, L. 1957; R.C.M. 1947, 16-4410.



7-13-129. through reserved.

7-13-129 through 7-13-140 reserved.



7-13-141. Charges for services.

7-13-141. Charges for services. (1) The board of county commissioners shall have authority by ordinance or resolution to fix and establish just and equitable rates, charges, and rentals for the services and benefits directly or indirectly afforded by any sanitary or storm sewer system operated by, controlled by, and under the jurisdiction of a metropolitan sanitary and/or storm sewer district formed under this part. (2) Such rates, charges, and rentals shall be as nearly as possible equitable in proportion to the services and benefits rendered and may take into consideration the quantity of sewage produced and its concentration and water pollution qualities in general and the cost of disposal of sewage and storm waters.

History: En. 16-4416 by Sec. 3, Ch. 165, L. 1965; amd. Sec. 1, Ch. 202, L. 1967; amd. Sec. 1, Ch. 209, L. 1969; R.C.M. 1947, 16-4416(part); amd. Sec. 2, Ch. 419, L. 1981.



7-13-142. Authorization to utilize federal funds.

7-13-142. Authorization to utilize federal funds. The board of county commissioners is hereby authorized to apply for and receive from the federal government, on behalf of said metropolitan sanitary and/or storm sewer district, any money that may be appropriated by the congress for aiding in local public works projects. Likewise, the board may borrow from the federal government any funds available for assisting in the planning or financing of local public works projects and repay the same out of the money received from the tax levy provided for in this part.

History: En. Sec. 12, Ch. 185, L. 1957; amd. Sec. 16, Ch. 455, L. 1975; R.C.M. 1947, 16-4412(part).



7-13-143. Charges for costs when federal funding is sought.

7-13-143. Charges for costs when federal funding is sought. Notwithstanding any other section of this part or limitation imposed therein, when the board has applied pursuant to 7-13-142, the board may adopt a system of charges and rates to require that each recipient of treatment works services pays its proportionate share of the costs of operation, maintenance, and replacement and to require industrial users of treatment works to pay that portion of the cost of construction of the treatment works which is allocable to the treatment of that industrial user's wastes.

History: En. Sec. 12, Ch. 185, L. 1957; amd. Sec. 16, Ch. 455, L. 1975; R.C.M. 1947, 16-4412(part).



7-13-144. Resolution to establish service charges -- hearing -- limitations and tax levy.

7-13-144. Resolution to establish service charges -- hearing -- limitations and tax levy. The board of county commissioners may, subject to the provisions of Title 69, chapter 7, by resolution and after public hearing: (1) fix and establish the sewer rates, charges, and rentals at amounts sufficient in each year to provide income and revenue adequate for the payment of the reasonable expense of operation and maintenance of the system; (2) fix and establish an additional charge for the operation and maintenance of a sanitary and storm sewer system and of a sewage treatment plant; and (3) subject to 15-10-420, levy and assess a tax upon the taxable valuation of each and every lot or parcel of land and improvements on the parcel or lot in the district in order to provide sufficient revenue for the reserve fund in an amount necessary to meet the financial requirements of the fund as described in 7-13-151 through 7-13-156.

History: En. 16-4416 by Sec. 3, Ch. 165, L. 1965; amd. Sec. 1, Ch. 202, L. 1967; amd. Sec. 1, Ch. 209, L. 1969; R.C.M. 1947, 16-4416(part); amd. Sec. 1, Ch. 403, L. 1981; amd. Sec. 3, Ch. 419, L. 1981; amd. Sec. 11, Ch. 453, L. 2005.



7-13-145. Hearing and notice on tax levy for operation and maintenance.

7-13-145. Hearing and notice on tax levy for operation and maintenance. (1) Not less than 30 days prior to the date of making the levy for operation and maintenance of the system, the county commissioners shall hold a public hearing on the resolution. (2) Notice clearly setting forth the subject matter of the hearing must be given by the commissioners by publication as provided in 7-1-2121.

History: En. Sec. 2, Ch. 202, L. 1967; R.C.M. 1947, 16-4416.1; amd. Sec. 18, Ch. 349, L. 1985; amd. Sec. 35, Ch. 354, L. 2001.



7-13-146. Preparation and filing of district budget.

7-13-146. Preparation and filing of district budget. (1) Not less than 30 days prior to the date of the public hearing on the resolution, the county commissioners shall prepare and file in the office of the clerk and recorder of the county wherein the district is located and in the office of the board of county commissioners a complete, detailed budget for operation and maintenance of the system, showing all income and expenditures for the year prior to the hearing and all estimated income and expenditures for the next ensuing year which the levy is assessed. (2) The provisions of law relating to county budgets and expenditures must be complied with by a metropolitan sanitary and/or storm sewer district.

History: En. Secs. 3, 4, Ch. 202, L. 1967; R.C.M. 1947, 16-4416.2, 16-4416.3.



7-13-147. through reserved.

7-13-147 through 7-13-150 reserved.



7-13-151. Authorization for reserve fund.

7-13-151. Authorization for reserve fund. The board of county commissioners may, in order to secure prompt payment of any metropolitan sanitary and/or storm sewer district bonds issued in payment of the cost of improvements in and for the district and the interest thereon as it becomes due, create, establish, and maintain by resolution a fund, to be designated as the "reserve fund", for each issue of such bonds.

History: En. 16-4417 by Sec. 4, Ch. 165, L. 1965; R.C.M. 1947, 16-4417(part).



7-13-152. Sources of money for reserve fund.

7-13-152. Sources of money for reserve fund. (1) For the purpose of providing money for the reserve fund, the board of county commissioners may in its discretion, from time to time, transfer to the reserve fund from the operation and maintenance fund of the district such amount or amounts as may be deemed necessary or as may be agreed with the holders of the bonds. (2) Whenever there shall be money in the bond fund which is not required for payment of any bond of the district or interest thereon, so much as may be necessary to pay the loan referred to in 7-13-154 shall, by order of the board, be transferred to the reserve fund.

History: En. 16-4417 by Sec. 4, Ch. 165, L. 1965; R.C.M. 1947, 16-4417(part).



7-13-153. Transfers to reserve fund considered as loans.

7-13-153. Transfers to reserve fund considered as loans. The amount or amounts transferred under 7-13-152 shall be deemed and considered as loans from the operation and maintenance fund to the reserve fund.

History: En. 16-4417 by Sec. 4, Ch. 165, L. 1965; R.C.M. 1947, 16-4417(part).



7-13-154. Loans from reserve fund to bond fund as lien.

7-13-154. Loans from reserve fund to bond fund as lien. (1) Whenever any loan is made to any bond fund from the reserve fund, the reserve fund shall have a lien therefor on the land within the district which is delinquent in the payment of its assessments; on all unpaid assessments and installments of assessments on the district, whether delinquent or not; and on all money thereafter coming into the bond fund to the amount of such loan, together with interest thereon from the time it was made at the rate or percentage borne by the bond for payment of which or of interest thereon such loan was made. (2) If, after all the bonds of the district have been fully paid and all money remaining in the bond fund has been transferred to the reserve fund, there still remains a debt from the district to the reserve fund, the board of county commissioners may foreclose the lien upon property within the district owing unpaid assessments to the district for the purpose of paying off said loan to the reserve fund.

History: En. 16-4417 by Sec. 4, Ch. 165, L. 1965; R.C.M. 1947, 16-4417(part).



7-13-155. Limitation on repayment of loan to reserve fund.

7-13-155. Limitation on repayment of loan to reserve fund. Nothing in 7-13-151 through 7-13-156 permits the repayment of any loan to the reserve fund at any time unless all interest theretofore accrued on the bonds has been fully paid and all principal theretofore agreed to be paid in accordance with such redemption schedule as may be provided in the resolution or resolutions authorizing such bonds has been paid.

History: En. 16-4417 by Sec. 4, Ch. 165, L. 1965; R.C.M. 1947, 16-4417(part); amd. Sec. 19, Ch. 251, L. 1979.



7-13-156. Covenants to utilize and maintain reserve fund.

7-13-156. Covenants to utilize and maintain reserve fund. (1) In connection with the issuance of metropolitan sanitary and/or storm sewer district bonds, the board of county commissioners may undertake and agree: (a) to issue orders annually authorizing loans or advances from the reserve fund to the fund maintained for the payment of the bonds, in amounts sufficient to make good any deficiency in the bond and interest accounts thereof to the extent that money is available; and (b) to provide money for the reserve fund pursuant to the provisions of 7-13-141 and 7-13-144 by establishing and collecting rates, charges, and rentals for sewer services and benefits in amounts sufficient to provide net revenues in excess of the current costs of operation and maintenance of the system, sufficient to maintain such balance in the reserve fund as the board may agree to and undertake. (2) The undertakings and agreements authorized by subsection (1) shall be binding upon the county as long as any of said bonds so offered or any interest thereon remains unpaid.

History: En. 16-4417 by Sec. 4, Ch. 165, L. 1965; R.C.M. 1947, 16-4417(part).






Part 2. Solid Waste Management Districts (Repealed)

7-13-201. Repealed.

7-13-201. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 71, L. 1969; R.C.M. 1947, 69-6001; amd. Sec. 29, Ch. 770, L. 1991.



7-13-202. Repealed.

7-13-202. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2, Ch. 71, L. 1969; amd. Sec. 1, Ch. 136, L. 1971; R.C.M. 1947, 69-6002; amd. Sec. 6, Ch. 770, L. 1991; amd. Sec. 25, Ch. 418, L. 1995.



7-13-203. Repealed.

7-13-203. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 3, Ch. 71, L. 1969; R.C.M. 1947, 69-6003(part); amd. Sec. 29, Ch. 770, L. 1991.



7-13-204. Repealed.

7-13-204. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 3, Ch. 71, L. 1969; R.C.M. 1947, 69-6003(part); amd. Sec. 1, Ch. 464, L. 1981; amd. Sec. 7, Ch. 770, L. 1991.



7-13-205. Repealed.

7-13-205. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 71, L. 1969; amd. Sec. 3, Ch. 293, L. 1973; R.C.M. 1947, 69-6006(part); amd. Sec. 29, Ch. 770, L. 1991.



7-13-206. Repealed.

7-13-206. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 4, Ch. 71, L. 1969; amd. Sec. 1, Ch. 293, L. 1973; R.C.M. 1947, 69-6004(part).



7-13-207. Repealed.

7-13-207. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 4, Ch. 71, L. 1969; amd. Sec. 1, Ch. 293, L. 1973; R.C.M. 1947, 69-6004(part).



7-13-208. Repealed.

7-13-208. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 4, Ch. 71, L. 1969; amd. Sec. 1, Ch. 293, L. 1973; R.C.M. 1947, 69-6004(2); amd. Sec. 2, Ch. 464, L. 1981; amd. Sec. 19, Ch. 349, L. 1985; amd. Sec. 36, Ch. 354, L. 2001.



7-13-209. Repealed.

7-13-209. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 71, L. 1969; amd. Sec. 2, Ch. 293, L. 1973; R.C.M. 1947, 69-6005(part); amd. Sec. 3, Ch. 464, L. 1981; amd. Sec. 8, Ch. 770, L. 1991; amd. Sec. 561, Ch. 61, L. 2007.



7-13-210. Repealed.

7-13-210. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 71, L. 1969; amd. Sec. 2, Ch. 293, L. 1973; R.C.M. 1947, 69-6005(part); amd. Sec. 27, Ch. 770, L. 1991.



7-13-211. Repealed.

7-13-211. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 71, L. 1969; amd. Sec. 2, Ch. 293, L. 1973; R.C.M. 1947, 69-6005(part); amd. Sec. 4, Ch. 464, L. 1981.



7-13-212. Repealed.

7-13-212. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 71, L. 1969; amd. Sec. 3, Ch. 293, L. 1973; R.C.M. 1947, 69-6006(part); amd. Sec. 9, Ch. 770, L. 1991.



7-13-213. Repealed.

7-13-213. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 9, Ch. 71, L. 1969; R.C.M. 1947, 69-6009(part); amd. Sec. 29, Ch. 770, L. 1991; amd. Sec. 5, Ch. 543, L. 1995.



7-13-214. Repealed.

7-13-214. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 9, Ch. 71, L. 1969; R.C.M. 1947, 69-6009(part); amd. Sec. 20, Ch. 251, L. 1979; amd. Sec. 29, Ch. 770, L. 1991.



7-13-215. Repealed.

7-13-215. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 10, Ch. 71, L. 1969; amd. Sec. 3, Ch. 136, L. 1971; amd. Sec. 93, Ch. 349, L. 1974; R.C.M. 1947, 69-6010(part); amd. Sec. 10, Ch. 770, L. 1991; amd. Sec. 6, Ch. 543, L. 1995.



7-13-216. Repealed.

7-13-216. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 10, Ch. 71, L. 1969; amd. Sec. 3, Ch. 136, L. 1971; amd. Sec. 93, Ch. 349, L. 1974; R.C.M. 1947, 69-6010(9).



7-13-217. Repealed.

7-13-217. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 11, Ch. 71, L. 1969; R.C.M. 1947, 69-6011.



7-13-218. Repealed.

7-13-218. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 136, L. 1971; amd. Sec. 1, Ch. 179, L. 1973; R.C.M. 1947, 69-6013; amd. Sec. 29, Ch. 770, L. 1991; amd. Sec. 562, Ch. 61, L. 2007.



7-13-219. through reserved.

7-13-219 through 7-13-230 reserved.



7-13-231. Repealed.

7-13-231. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 71, L. 1969; amd. Sec. 2, Ch. 136, L. 1971; amd. Sec. 48, Ch. 391, L. 1973; R.C.M. 1947, 69-6007(part); amd. Sec. 5, Ch. 464, L. 1981; amd. Sec. 1, Ch. 643, L. 1991; amd. Sec. 29, Ch. 770, L. 1991; amd. Sec. 26, Ch. 418, L. 1995; amd. Sec. 1, Ch. 261, L. 1999; amd. Sec. 1, Ch. 170, L. 2001.



7-13-232. Repealed.

7-13-232. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 71, L. 1969; amd. Sec. 2, Ch. 136, L. 1971; amd. Sec. 48, Ch. 391, L. 1973; R.C.M. 1947, 69-6007(part); amd. Sec. 1, Ch. 510, L. 1989; amd. Sec. 11, Ch. 770, L. 1991; amd. Sec. 1, Ch. 159, L. 1999; amd. Sec. 37, Ch. 354, L. 2001; amd. Sec. 1, Ch. 453, L. 2001.



7-13-233. Repealed.

7-13-233. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 71, L. 1969; amd. Sec. 2, Ch. 136, L. 1971; amd. Sec. 48, Ch. 391, L. 1973; R.C.M. 1947, 69-6007(part); amd. Sec. 12, Ch. 770, L. 1991; amd. Sec. 16, Ch. 27, Sp. L. November 1993.



7-13-234. Repealed.

7-13-234. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 71, L. 1969; amd. Sec. 2, Ch. 136, L. 1971; amd. Sec. 48, Ch. 391, L. 1973; R.C.M. 1947, 69-6007(part); amd. Sec. 29, Ch. 770, L. 1991.



7-13-235. Repealed.

7-13-235. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 8, Ch. 71, L. 1969; R.C.M. 1947, 69-6008; amd. Sec. 13, Ch. 770, L. 1991.



7-13-236. Repealed.

7-13-236. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 14, Ch. 770, L. 1991; amd. Sec. 1, Ch. 206, L. 1993.



7-13-237. Repealed.

7-13-237. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 15, Ch. 770, L. 1991; amd. Sec. 12, Ch. 29, L. 2001.



7-13-238. through reserved.

7-13-238 through 7-13-240 reserved.



7-13-241. Repealed.

7-13-241. Repealed. Sec. 28, Ch. 770, L. 1991.

History: En. Sec. 4, Ch. 136, L. 1971; R.C.M. 1947, 69-6012(part); amd. Sec. 21, Ch. 251, L. 1979.



7-13-242. Repealed.

7-13-242. Repealed. Sec. 28, Ch. 770, L. 1991.

History: En. Sec. 4, Ch. 136, L. 1971; R.C.M. 1947, 69-6012(part).



7-13-243. Repealed.

7-13-243. Repealed. Sec. 28, Ch. 770, L. 1991.

History: En. Sec. 7, Ch. 71, L. 1969; amd. Sec. 2, Ch. 136, L. 1971; amd. Sec. 48, Ch. 391, L. 1973; R.C.M. 1947, 69-6007(part).






Part 3. Joint Solid Waste Management Districts (Repealed)

7-13-301. Repealed.

7-13-301. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 16, Ch. 770, L. 1991.



7-13-302. Repealed.

7-13-302. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 17, Ch. 770, L. 1991.



7-13-303. Repealed.

7-13-303. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 18, Ch. 770, L. 1991.



7-13-304. Repealed.

7-13-304. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 19, Ch. 770, L. 1991.



7-13-305. Repealed.

7-13-305. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 20, Ch. 770, L. 1991.



7-13-306. Repealed.

7-13-306. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 21, Ch. 770, L. 1991.



7-13-307. Repealed.

7-13-307. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 22, Ch. 770, L. 1991.



7-13-308. Repealed.

7-13-308. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 23, Ch. 770, L. 1991; amd. Sec. 2, Ch. 206, L. 1993.



7-13-309. Repealed.

7-13-309. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 24, Ch. 770, L. 1991; amd. Sec. 13, Ch. 29, L. 2001.



7-13-310. Repealed.

7-13-310. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 25, Ch. 770, L. 1991.



7-13-311. Repealed.

7-13-311. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 26, Ch. 770, L. 1991.






Part 21. General Provisions Related to County Utility Services

7-13-2101. Authority to permit construction of utility mains.

7-13-2101. Authority to permit construction of utility mains. The board of county commissioners shall have the power and authority to grant to any person, association, or corporation the right to construct and maintain in, along, and under any public road or highway within such county, any pipeline for the conveyance of natural or artificial gas, water, or any other substance for the use of any county, city, or town or the inhabitants thereof.

History: En. Sec. 1, Ch. 75, L. 1927; re-en. Sec. 4476.1, R.C.M. 1935; R.C.M. 1947, 16-1114(part).



7-13-2102. Constructed mains not to interfere with use of road.

7-13-2102. Constructed mains not to interfere with use of road. When constructed, such pipeline shall not now or in the future interfere with the surface use of such road or highway.

History: En. Sec. 1, Ch. 75, L. 1927; re-en. Sec. 4476.1, R.C.M. 1935; R.C.M. 1947, 16-1114(part).



7-13-2103. Payment of damages and restoration of road.

7-13-2103. Payment of damages and restoration of road. The person, association, or corporation owning or constructing such pipeline: (1) shall compensate such county for any and all damages done to any such road or highway in the laying, construction, or maintenance of such pipeline; and (2) shall promptly restore any such road or highway to its former condition of usefulness, without interference with the traffic thereon.

History: En. Sec. 1, Ch. 75, L. 1927; re-en. Sec. 4476.1, R.C.M. 1935; R.C.M. 1947, 16-1114(part).



7-13-2104. Scope of prior sections.

7-13-2104. Scope of prior sections. Nothing contained in 7-13-2101 through 7-13-2103 shall be construed as in any manner affecting any of the terms and provisions of Title 70, chapter 30.

History: En. Sec. 2, Ch. 75, L. 1927; re-en. Sec. 4476.2, R.C.M. 1935; R.C.M. 1947, 16-1115.






Part 22. County Water and/or Sewer Districts

7-13-2201. Definitions.

7-13-2201. Definitions. (1) The word "board" and the words "boards of directors" apply to the board of directors of the district. (2) The term "county" means one or more counties and includes a city and county. (3) The word "district", unless otherwise expressed or used, applies to a district formed under the provisions of this part and part 23. A district is a unit of local government separate and distinct from a municipality, but a district may be treated as a municipality when applying for a grant, a loan, or other financial assistance from the state. (4) The term "municipality", as used in this part and part 23, includes a consolidated city and county, city, or town and includes all corporations organized for municipal purposes within the districts.

History: En. Sec. 32, Ch. 242, L. 1957; amd. Sec. 11, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4532(part); amd. Sec. 1, Ch. 160, L. 1993.



7-13-2202. Interpretation.

7-13-2202. Interpretation. Nothing in this part and part 23 shall be so construed as repealing or in any wise modifying the provisions of any other act relating to water or sewers or the supply of water to or the acquisition thereof by counties or municipalities within this state.

History: En. Sec. 32, Ch. 242, L. 1957; amd. Sec. 11, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4532(part).



7-13-2203. County water and/or sewer districts authorized.

7-13-2203. County water and/or sewer districts authorized. (1) A county water and/or sewer district may be organized and incorporated and managed as herein expressly provided and may exercise the powers herein expressly granted or necessarily implied. (2) The people of any county or counties or portion of a city or a county or city and county or any combination of these political divisions, whether such portion includes unincorporated territory or not, in the state of Montana, may organize a county water and/or sewer district under the provisions of this part and part 23 by proceeding as therein provided.

History: (1)En. Sec. 1, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; Sec. 16-4501, R.C.M. 1947; (2)En. Sec. 2, Ch. 242, L. 1957; amd. Sec. 1, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; Sec. 16-4502, R.C.M. 1947; R.C.M. 1947, 16-4501, 16-4502.



7-13-2204. Petition to create water and/or sewer district.

7-13-2204. Petition to create water and/or sewer district. (1) A petition, which may consist of any number of separate instruments, must be presented at a regular meeting of the board of county commissioners of the county in which the proposed district is located, signed by either at least 10% of the registered voters of the territory included in the proposed district or by the owners of all of the real property in the district. (2) When the territory to be included in the proposed district lies in more than one county, a petition must be presented to the board of county commissioners of each county in which the territory lies. Each of the petitions must be signed by at least 10% of the registered voters of the territory within the county to be included within the proposed district or by the owners of all of the real property included in the proposed district. (3) A petition to create a water and/or sewer district must set forth and describe the proposed boundaries of the district and require that the district be incorporated under the provisions of part 23 and this part.

History: En. Sec. 3, Ch. 242, L. 1957; amd. Sec. 2, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 1, Ch. 296, L. 1977; R.C.M. 1947, 16-4503(part); amd. Sec. 1, Ch. 341, L. 2005.



7-13-2205. Notice of petition -- hearing required.

7-13-2205. Notice of petition -- hearing required. (1) The text of the petition referred to in 7-13-2204 shall be published as provided in 7-1-2121 in every county in which said territory lies. (2) When contained upon more than one instrument, one copy only of such petition need be published. No more than five of the names attached to said petition need appear in such publication of said petition and notice, but the number of signers shall be stated.

History: (1), (2)En. Sec. 3, Ch. 242, L. 1957; amd. Sec. 2, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 1, Ch. 296, L. 1977; Sec. 16-4503, R.C.M. 1947; (3)En. Sec. 4, Ch. 242, L. 1957; amd. Sec. 3, Ch. 167, L. 1965; Sec. 16-4504, R.C.M. 1947; R.C.M. 1947, 16-4503(part), 16-4504(part); amd. Sec. 20, Ch. 349, L. 1985.



7-13-2206. Hearing on petition -- protest.

7-13-2206. Hearing on petition -- protest. (1) At the time for the hearing, the board of county commissioners shall hear the petition and those appearing thereon, together with such written protests as shall have been filed with the county clerk and recorder prior to such hearing by or on behalf of owners of taxable property situated within the boundaries of the proposed district within the county. The board of county commissioners may adjourn such hearing from time to time, not exceeding 4 weeks in all. (2) Upon such hearing of said petition, the board of county commissioners shall determine whether or not said petition complies with the requirements of the provisions of this part and part 23 and for that purpose must hear all competent and relevant testimony offered in support of or in opposition thereto. Such determination shall be entered upon the minutes of said board of county commissioners.

History: (1)En. Sec. 4, Ch. 242, L. 1957; amd. Sec. 3, Ch. 167, L. 1965; Sec. 16-4504, R.C.M. 1947; (2)En. Sec. 5, Ch. 242, L. 1957; amd. Sec. 4, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 1, Ch. 257, L. 1974; amd. Sec. 1, Ch. 521, L. 1975; amd. Sec. 2, Ch. 296, L. 1977; Sec. 16-4505, R.C.M. 1947; R.C.M. 1947, 16-4504(part), 16-4505(part).



7-13-2207. Effect of certain irregularities.

7-13-2207. Effect of certain irregularities. No defect in the contents of the petition or in the title to or form of the notice or signatures or lack of signatures thereto shall vitiate any proceedings thereon, provided such petition or petitions have a sufficient number of qualified signatures attached thereto.

History: En. Sec. 4, Ch. 242, L. 1957; amd. Sec. 3, Ch. 167, L. 1965; R.C.M. 1947, 16-4504(part).



7-13-2208. Decision on petition -- election required -- exception.

7-13-2208. Decision on petition -- election required -- exception. (1) On the final hearing provided for in 7-13-2206, the board of county commissioners shall make any changes in the proposed boundaries within the county that are considered advisable and shall define and establish the boundaries. The board of county commissioners may not modify the boundaries in a manner that would exclude from the proposed district any territory that would benefit from the formation of the district. Land that will not, in the judgment of the board of county commissioners, benefit from the district may not be included within the proposed district. (2) Upon the final determination of the boundaries of the district, the board of county commissioners of each county in which the district lies shall give notice of an election to be held in the proposed district for the purpose of determining whether the district is to be incorporated. The election must be held in conjunction with a regular or primary election or must be conducted by mail ballot election as provided in Title 13, chapter 19. (3) An election is not required if the petition for the creation of the district is signed by the owners of all of the real property in the proposed district. If an election is not held, upon the final determination of the boundaries of the district, the board of county commissioners of each county in which the district lies shall, by an order entered on its minutes, declare the territory enclosed within the proposed boundaries as an organized county water and/or sewer district. The county clerk and recorder shall forward a certified copy of the order to the secretary of state.

History: (1)En. Sec. 4, Ch. 242, L. 1957; amd. Sec. 3, Ch. 167, L. 1965; Sec. 16-4504, R.C.M. 1947; (2)En. Sec. 5, Ch. 242, L. 1957; amd. Sec. 4, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 1, Ch. 257, L. 1974; amd. Sec. 1, Ch. 521, L. 1975; amd. Sec. 2, Ch. 296, L. 1977; Sec. 16-4505, R.C.M. 1947; R.C.M. 1947, 16-4504(part), 16-4505(part); amd. Sec. 18, Ch. 250, L. 1985; amd. Sec. 42, Ch. 387, L. 1995; amd. Sec. 10, Ch. 234, L. 1997; amd. Sec. 12, Ch. 459, L. 1997; amd. Sec. 2, Ch. 341, L. 2005.



7-13-2209. Application to include benefited lands.

7-13-2209. Application to include benefited lands. A person whose lands are benefited by the district may, in the discretion of the board of county commissioners, have the lands included within the proposed district upon application to the board of county commissioners of the county in which the lands are located.

History: En. Sec. 4, Ch. 242, L. 1957; amd. Sec. 3, Ch. 167, L. 1965; R.C.M. 1947, 16-4504(part); amd. Sec. 563, Ch. 61, L. 2007.



7-13-2210. Notice of election.

7-13-2210. Notice of election. (1) The notice of election required by 7-13-2208 shall describe the boundaries established and shall state the proposed name of the proposed incorporation (which name shall contain the words ".... County water and/or sewer district"). (2) This notice shall be published as provided in 13-1-108.

History: En. Sec. 5, Ch. 242, L. 1957; amd. Sec. 4, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 1, Ch. 257, L. 1974; amd. Sec. 1, Ch. 521, L. 1975; amd. Sec. 2, Ch. 296, L. 1977; R.C.M. 1947, 16-4505(part); amd. Sec. 319, Ch. 571, L. 1979.



7-13-2211. Conduct of election on question of creating district.

7-13-2211. Conduct of election on question of creating district. (1) The election on the question of creating the district shall be conducted, the vote canvassed, and the result declared in the same manner as provided by Title 13 in respect to general elections, so far as it is applicable, except as otherwise provided in this part and part 23. (2) At the election the proposition to be submitted shall be: "Shall the proposition to organize .... County water and/or sewer district under parts 22 and 23 of chapter 13 of Title 7 be adopted?"

History: En. Sec. 5, Ch. 242, L. 1957; amd. Sec. 4, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 1, Ch. 257, L. 1974; amd. Sec. 1, Ch. 521, L. 1975; amd. Sec. 2, Ch. 296, L. 1977; R.C.M. 1947, 16-4505(part); amd. Sec. 320, Ch. 571, L. 1979.



7-13-2212. Qualifications to vote.

7-13-2212. Qualifications to vote. (1) Except as provided in subsection (2), an individual is not entitled to vote at any election under the provisions of part 23 and this part unless the individual possesses all the qualifications required of electors under the general election laws of the state and is a resident of the proposed district or the owner of taxable real property located within the county in which the individual proposes to vote and situated within the boundaries of the proposed district. (2) An individual who is the owner of the real property described in subsection (1) need not possess the qualifications required of an elector in 13-1-111(1)(c), provided that the elector is qualified if registered to vote in any state of the United States and files proof of registration with the election administrator at least 40 days prior to the election in which the individual intends to vote.

History: En. Sec. 5, Ch. 242, L. 1957; amd. Sec. 4, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 1, Ch. 257, L. 1974; amd. Sec. 1, Ch. 521, L. 1975; amd. Sec. 2, Ch. 296, L. 1977; R.C.M. 1947, 16-4505(part); amd. Sec. 321, Ch. 571, L. 1979; amd. Sec. 3, Ch. 341, L. 2005; amd. Sec. 6, Ch. 93, L. 2007.



7-13-2213. Effect of insufficient favorable vote.

7-13-2213. Effect of insufficient favorable vote. In case less than a majority of the votes cast are in favor of said proposition, the organization fails but without prejudice to renewing proceedings at any time in the future.

History: En. Sec. 5, Ch. 242, L. 1957; amd. Sec. 4, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 1, Ch. 257, L. 1974; amd. Sec. 1, Ch. 521, L. 1975; amd. Sec. 2, Ch. 296, L. 1977; R.C.M. 1947, 16-4505(part).



7-13-2214. Order creating district upon sufficient favorable vote.

7-13-2214. Order creating district upon sufficient favorable vote. (1) If at least 40% of all registered voters residing within the proposed district have voted and if a majority of the votes cast at such election in each municipal corporation or part thereof and in the unincorporated territory of each county included in such proposed district shall be in favor of organizing such county district, said board of county commissioners of each such county shall, by an order entered on its minutes, declare the territory enclosed within the proposed boundaries duly organized as a county water and/or sewer district under the name theretofore designated. (2) The election administrator of each such county shall immediately cause to be filed with the secretary of state and shall cause to be recorded in the office of the clerk and recorder of the county or each county in which such district is situated a certificate stating that such a proposition was adopted.

History: En. Sec. 5, Ch. 242, L. 1957; amd. Sec. 4, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 1, Ch. 257, L. 1974; amd. Sec. 1, Ch. 521, L. 1975; amd. Sec. 2, Ch. 296, L. 1977; R.C.M. 1947, 16-4505(part); amd. Sec. 2, Ch. 591, L. 1991.



7-13-2215. Certificate of incorporation from secretary of state.

7-13-2215. Certificate of incorporation from secretary of state. (1) Upon the receipt of the certificate referred to in 7-13-2214(2) or the certified copy of the order referred to in 7-13-2208(3), the secretary of state shall, within 10 days, issue a certificate reciting that the district (naming it) has been incorporated according to the laws of the state of Montana. A copy of the certificate must be transmitted to and filed with the county clerk of the county or counties in which the district is situated. (2) From and after the date of a certificate of incorporation from the secretary of state, the district named in the certificate must be considered incorporated with all the rights, privileges, and powers set forth in part 23 and this part.

History: En. Sec. 5, Ch. 242, L. 1957; amd. Sec. 4, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 1, Ch. 257, L. 1974; amd. Sec. 1, Ch. 521, L. 1975; amd. Sec. 2, Ch. 296, L. 1977; R.C.M. 1947, 16-4505(part); amd. Sec. 4, Ch. 341, L. 2005.



7-13-2216. Limitations on lawsuits challenging formation of district.

7-13-2216. Limitations on lawsuits challenging formation of district. (1) A finding of the board of county commissioners in favor of the genuineness and sufficiency of the petition and notice shall be final and conclusive against all persons except the state of Montana upon suit commenced by the attorney general. Any such suit must be commenced within 1 year after the order of the board of county commissioners declaring such district organized as herein provided and not otherwise. (2) Any proceeding wherein the validity of the incorporation of the district is denied shall be commenced within 3 months from the date of the certificate of incorporation, otherwise said incorporation and the legal existence of said district and all proceedings in respect thereto shall be held to be valid and in every respect legal and incontestable.

History: (1)En. Sec. 5, Ch. 242, L. 1957; amd. Sec. 4, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 1, Ch. 257, L. 1974; amd. Sec. 1, Ch. 521, L. 1975; amd. Sec. 2, Ch. 296, L. 1977; Sec. 16-4505, R.C.M. 1947; (2)En. Sec. 13, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; Sec. 16-4513, R.C.M. 1947; R.C.M. 1947, 16-4505(part), 16-4513(part).



7-13-2217. General powers of water and/or sewer district.

7-13-2217. General powers of water and/or sewer district. (1) Any district incorporated as provided in this part and part 23 shall have power to: (a) have perpetual succession; (b) sue and be sued, except as otherwise provided herein or by law, in all actions and proceedings in all courts and tribunals of competent jurisdiction; (c) adopt a seal and alter it at pleasure; (d) take by grant, purchase, gift, devise, or lease and to hold, use, enjoy, and to lease or dispose of real and personal property of every kind, within or without the district, necessary to the full exercise of its powers; (e) make contracts, employ labor, and do all acts necessary for the full exercise of the foregoing powers. (2) The powers enumerated in this part and part 23 shall, except as otherwise provided in this part and part 23, be exercised by the board of directors provided for in 7-13-2231 and elected and appointed as described in this part and part 23.

History: (1)En. Sec. 14, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; Sec. 16-4514, R.C.M. 1947; (2)En. Sec. 15, Ch. 242, L. 1957; Sec. 16-4515, R.C.M. 1947; R.C.M. 1947, 16-4514(part), 16-4515.



7-13-2218. District powers related to water and sewer projects.

7-13-2218. District powers related to water and sewer projects. A district that is incorporated as provided in this part may: (1) construct, purchase, lease, or otherwise acquire and operate and maintain water rights, waterworks, sanitary sewerworks, storm sewerworks, canals, conduits, reservoirs, lands, and rights useful or necessary to store, conserve, supply, produce, convey, or drain water or sewage for purposes beneficial to the district. Beneficial purposes include but are not limited to flood prevention, flood control, irrigation, drainage, municipal and industrial water supplies, domestic water supplies, wildlife, recreation, pollution abatement, livestock water supply, and other similar purposes. (2) if the incorporators of the district are members of a private, nonprofit water association that was formed under the laws of this state, acquire by eminent domain, pursuant to Title 70, chapter 30, from that water association any type of property referred to in this section; (3) store water for the benefit of the district; (4) conserve water for future use; (5) appropriate, acquire, and conserve water and water rights for the purposes of the district; (6) in the name of the district, commence, maintain, intervene in, compromise, and assume the costs of any action or proceeding: (a) involving or affecting the use of water, water rights, or sewer rights within the district that are used or useful for any purpose of the district or a benefit to any land situated in the district; (b) to prevent interference with or diminution of the natural flow of any stream or natural subterranean supply of water that is used or useful for any purpose of the district or that is a common benefit to the lands within the district or its inhabitants; (c) to prevent any interference with the water or water or sewer rights referred to in this section that may endanger the inhabitants or lands of the district; (7) lease or purchase and carry on and maintain existing water rights, waterworks, sewerworks, canals, or reservoir systems; (8) sell water or the use of water for household, domestic, or other similar purposes, sell sewer service, and, whenever there is a surplus of water or sewerworks capacity, sell or otherwise dispose of the water or sewerworks capacity to municipalities, towns, or consumers located within or outside of the boundaries of the district; (9) retain the services of architects and engineers for designing, preparing a feasibility study for, and drawing plans and specifications for a water or sewer system for the district, with the cost of these services apportioned and assigned against properties in the district; and (10) establish, by ordinance or resolution, rules and regulations for the operation, maintenance, use, and availability of any of the district's systems or improvements, including but not limited to connection procedures, service termination, and the payment of rates and charges, including penalties and interest charges for delinquent accounts.

History: En. Sec. 14, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4514(5) thru (7); amd. Sec. 1, Ch. 394, L. 1989; amd. Sec. 11, Ch. 645, L. 1991; amd. Sec. 1, Ch. 518, L. 1995; amd. Sec. 4, Ch. 125, L. 2001.



7-13-2219. Power to construct works across roads and other obstacles.

7-13-2219. Power to construct works across roads and other obstacles. The board of directors shall have power to construct works across any stream of water, watercourse, street, avenue, highway, railway, canal, ditch, or flume which the route of said works may intersect or cross; provided such works are constructed in such manner as to afford security for life and property; and said board shall restore the crossings and intersections to their former state as near as may be or in a manner not to have impaired unnecessarily their usefulness.

History: En. Sec. 24, Ch. 242, L. 1957; R.C.M. 1947, 16-4524(part).



7-13-2220. Right-of-way across state lands.

7-13-2220. Right-of-way across state lands. The right-of-way is given, dedicated, and set apart to locate, construct, and maintain district works over and through any lands which are the property of this state, and the district has the same rights and privileges relating to the right-of-way as are granted to municipalities.

History: En. Sec. 24, Ch. 242, L. 1957; R.C.M. 1947, 16-4524(part); amd. Sec. 22, Ch. 251, L. 1979.



7-13-2221. Powers related to district finances -- audits.

7-13-2221. Powers related to district finances -- audits. (1) Any district incorporated as provided in this part may: (a) accept funds and property or other assistance, financial or otherwise, from federal, state, and other public or private sources for the purposes of aiding the construction or maintenance of water or sewer development projects; (b) cooperate and contract with the state or federal government or any department or agency of the state or federal government in furnishing assurances for and meeting local cooperation requirements of any project involving control, conservation, and use of water; (c) borrow money and incur indebtedness and issue bonds or other evidence of indebtedness and refund or retire any indebtedness or lien that may exist against the district or property of the district; (d) cause taxes to be levied in the manner provided for in part 23 and this part for the purpose of paying any obligation of the district and to accomplish the purposes of part 23 and this part in the manner provided in part 23 and this part; (e) levy special assessments against property located in the district and benefited by any of its improvements, as provided in 7-13-2280 through 7-13-2289, and pledge the collections of the special assessments in whole or in part, with any other revenue of the district, to the payment of bonds issued pursuant to part 23; and (f) enter into covenants and agreements as to the establishment and maintenance of reasonable rates and charges for the use of its systems or improvements or any part of the systems or improvements as required, in the judgment of the board of directors, for the favorable sale of bonds issued pursuant to part 23, including, without limitation, a covenant to establish and maintain rates and charges sufficient, with the collection of any special assessments, to pay debt service and operating, maintenance, and replacement costs of the system or improvement and fund necessary reserves or a covenant to establish and maintain rates and charges sufficient, with the collection of any special assessments, to pay operating and maintenance costs of the system or improvement, fund necessary reserves for the system or improvement, and pay debt service on bonds and to provide additional funds necessary for the purposes of the system or improvement or to provide assurance to the holders of bonds as to the sufficiency of the revenue. (2) The board of directors shall cause an audit of the financial records of the district to be made in compliance with the requirements of Title 2, chapter 7, part 5, at the expense of the district.

History: En. Sec. 14, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-1514(8) thru (10); amd. Sec. 1, Ch. 351, L. 1999; amd. Sec. 1, Ch. 13, L. 2011.



7-13-2222. Applicability of general election laws.

7-13-2222. Applicability of general election laws. Except as otherwise provided in this part and part 23, the provisions of the law relating to the qualifications of electors, the manner of voting, the duties of election officers, the canvassing of returns, and all other particulars in respect to the management of general elections, so far as they may be applicable, shall govern all district elections.

History: En. Sec. 8, Ch. 242, L. 1957; amd. Sec. 1, Ch. 258, L. 1959; amd. Sec. 7, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 4, Ch. 257, L. 1974; amd. Sec. 3, Ch. 521, L. 1975; R.C.M. 1947, 16-4508(part).



7-13-2223. Repealed.

7-13-2223. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1)En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec 3, Ch. 296, L. 1977; Sec. 16-4507, R.C.M. 1947; (2)En. Sec. 13, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; Sec. 16-4513, R.C.M. 1947; (3)En. Sec. 21, Ch. 242, L. 1957; Sec. 16-4521, R.C.M. 1947; R.C.M. 1947, 16-4507(22), 16-4513(part), 16-4521(part); amd. Sec. 23, Ch. 251, L. 1979.



7-13-2224. Repealed.

7-13-2224. Repealed. Sec. 2, Ch. 538, L. 1979; Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 6, Ch. 242, L. 1957; amd. Sec. 5, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 2, Ch. 257, L. 1974; amd. Sec. 1, Ch. 310, L. 1975; R.C.M. 1947, 16-4506(part).



7-13-2225. Combination of elections.

7-13-2225. Combination of elections. (1) The board of county commissioners in its discretion may combine in one election the election on the formation of the district, the election of directors, the election on incurring bonded indebtedness, and, if applicable, the vote on the proposed monthly salary for members of the board of directors so that the electors of the district may vote on all of these matters on the same date and at the same time. (2) If the elections are combined, the board of county commissioners shall so declare by resolution containing the provisions required by 7-13-2321. If the elections are combined, the notice of the election must contain the names of the candidates, the details concerning the bonded indebtedness, and, if applicable, the proposed monthly salary for members of the board of directors as provided in 7-13-2273. (3) Candidates for the office of director shall be nominated in the manner required by 7-13-2241 and 7-13-2246.

History: En. 16-4535 by Sec. 1, Ch. 109, L. 1969; R.C.M. 1947, 16-4535; amd. Sec. 41, Ch. 575, L. 1981; amd. Sec. 10, Ch. 220, L. 1985; amd. Sec. 3, Ch. 591, L. 1991; amd. Sec. 3, Ch. 214, L. 2011.



7-13-2226. through reserved.

7-13-2226 through 7-13-2230 reserved.



7-13-2231. District to be governed by board of directors.

7-13-2231. District to be governed by board of directors. (1) At an election to be held within a district under the provisions of part 23 and this part and the laws governing general elections not inconsistent with part 23 and this part, the district shall elect a board of directors. The election must be conducted by mail ballot, as provided in Title 13, chapter 19, or must be held in conjunction with the next regular or primary election. If no electors reside in the district at a time when directors of the district are to be elected, the directors to be elected must be appointed in a certificate of appointment presented to the board of directors of the district, signed by the owners of all of the real property in the district, and containing the signed acceptance of the appointment by all of the directors. (2) The board of directors is the governing body of the district.

History: (1)En. Sec. 6, Ch. 242, L. 1957; amd. Sec. 5, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 2, Ch. 257, L. 1974; amd. Sec. 1, Ch. 310, L. 1975; Sec. 16-4506, R.C.M. 1947; (2)En. Sec. 10, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; Sec. 16-4510, R.C.M. 1947; R.C.M. 1947, 16-4506(part), 16-4510(part); amd. Sec. 322, Ch. 571, L. 1979; amd. Sec. 43, Ch. 387, L. 1995; amd. Sec. 11, Ch. 234, L. 1997; amd. Sec. 5, Ch. 341, L. 2005.



7-13-2232. Composition of board of directors.

7-13-2232. Composition of board of directors. (1) If there are no municipalities within the boundaries of said district, the board of directors shall consist of five members or three members if there are 10 or less qualified electors in the district. (2) In all cases where the boundaries of such district include any municipality or municipalities, said board, in addition to said five or three directors to be elected as aforesaid, shall consist of one additional director for each of said municipalities within such district, each such additional director to be appointed by the mayor of the municipality for which said additional director is allowed, and, if there be any unincorporated territory within said district, one additional director to be appointed by the board of county commissioners of each county containing such territory.

History: En. Sec. 6, Ch. 242, L. 1957; amd. Sec. 5, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 2, Ch. 257, L. 1974; amd. Sec. 1, Ch. 310, L. 1975; R.C.M. 1947, 16-4506(part).



7-13-2233. Qualifications of directors.

7-13-2233. Qualifications of directors. Any director so elected or appointed shall be an owner or lessee of real property within said district or a resident therein.

History: En. Sec. 6, Ch. 242, L. 1957; amd. Sec. 5, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 2, Ch. 257, L. 1974; amd. Sec. 1, Ch. 310, L. 1975; R.C.M. 1947, 16-4506(part).



7-13-2234. Term of office.

7-13-2234. Term of office. (1) All directors, elected or appointed, shall hold office until the election and qualification or appointment and qualification of their successors. (2) Except as otherwise provided, the term of office of directors elected under the provisions of this part and part 23 shall be 4 years from and after the date of their election. (3) Directors elected at the first regular election under this part and part 23 after July 1, 1979, shall serve as follows: (a) In districts requiring the election of five elected directors, three directors shall serve for a term of 2 years and two for a term of 4 years. (b) In districts requiring the election of three elected directors, one director shall serve for a term of 2 years and two for a term of 4 years. (c) At their first meeting, the directors shall determine by lot which of them shall serve the term or terms less than 4 years. Every term thereafter shall be for a period of 4 years. (4) The term of office of directors appointed by the mayor or mayors or by the board of county commissioners shall be 6 years from and after the date of appointment. Directors to be first appointed under the provisions of this part and part 23 shall be appointed within 90 days after the formation of the district. (5) The first regular election for a district shall be held in November of the next odd-numbered year following the formation of the district.

History: En. Sec. 6, Ch. 242, L. 1957; amd. Sec. 5, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 2, Ch. 257, L. 1974; amd. Sec. 1, Ch. 310, L. 1975; R.C.M. 1947, 16-4506(part); amd. Sec. 1, Ch. 538, L. 1979; amd. Sec. 323, Ch. 571, L. 1979.



7-13-2235. Election and appointment procedure.

7-13-2235. Election and appointment procedure. The mode of nomination and election of all elective officers of such district to be voted for at any district election and the mode of appointment of a director by a mayor or a board of county commissioners shall be as provided in this part.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(1); amd. Sec. 42, Ch. 575, L. 1981.



7-13-2236. General district election.

7-13-2236. General district election. (1) The election of directors of the district shall be held every 2 years with the election for local government officials provided for in 13-1-104(2). (2) The election of directors of a district located in an unincorporated area may be conducted by mail ballot as provided in Title 13, chapter 19.

History: En. Sec. 6, Ch. 242, L. 1957; amd. Sec. 5, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 2, Ch. 257, L. 1974; amd. Sec. 1, Ch. 310, L. 1975; R.C.M. 1947, 16-4506(part); amd. Sec. 324, Ch. 571, L. 1979; amd. Sec. 28, Ch. 196, L. 1985; amd. Sec. 11, Ch. 220, L. 1985.



7-13-2237. Repealed.

7-13-2237. Repealed. Sec. 25, Ch. 591, L. 1991.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(2); amd. Sec. 388, Ch. 571, L. 1979.



7-13-2238. Repealed.

7-13-2238. Repealed. Sec. 25, Ch. 591, L. 1991.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(3), (4); amd. Sec. 325, Ch. 571, L. 1979.



7-13-2239. Repealed.

7-13-2239. Repealed. Sec. 25, Ch. 591, L. 1991.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(part); amd. Sec. 326, Ch. 571, L. 1979.



7-13-2240. Repealed.

7-13-2240. Repealed. Sec. 25, Ch. 591, L. 1991.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(part); amd. Sec. 327, Ch. 571, L. 1979.



7-13-2241. Filing of petition of nomination.

7-13-2241. Filing of petition of nomination. (1) A petition of nomination, signed by at least five electors of the district for any one candidate, may be filed with the election administrator not earlier than 135 days or later than 75 days before the election. The election administrator shall endorse on the petition the date upon which the petition was presented. (2) If the district lies in more than one county, the petition for nomination must be presented to the election administrator whose county contains the largest percentage of the territory of the district and the election administrator shall fulfill all duties assigned to election administrators in elections under part 23 and this part. (3) If the petition conforms to this section, the election administrator shall place the name of the petitioner on the ballot as a candidate for director of the district.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(6); amd. Sec. 328, Ch. 571, L. 1979; amd. Sec. 19, Ch. 250, L. 1985; amd. Sec. 4, Ch. 591, L. 1991; amd. Sec. 564, Ch. 61, L. 2007.



7-13-2242. Repealed.

7-13-2242. Repealed. Sec. 25, Ch. 591, L. 1991.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(part); amd. Sec. 329, Ch. 571, L. 1979; amd. Sec. 20, Ch. 250, L. 1985; amd. Sec. 20, Ch. 370, L. 1987.



7-13-2243. Assistance for election administrator.

7-13-2243. Assistance for election administrator. If necessary, the board of commissioners shall provide extra help to enable the election administrator to perform satisfactorily and promptly the duties imposed by this part.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(part); amd. Sec. 330, Ch. 571, L. 1979; amd. Sec. 43, Ch. 575, L. 1981.



7-13-2244. Repealed.

7-13-2244. Repealed. Sec. 25, Ch. 591, L. 1991.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(10); amd. Sec. 331, Ch. 571, L. 1979.



7-13-2245. Repealed.

7-13-2245. Repealed. Sec. 25, Ch. 591, L. 1991.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(8); amd. Sec. 389, Ch. 571, L. 1979.



7-13-2246. Withdrawal of candidacy.

7-13-2246. Withdrawal of candidacy. (1) An individual who has been nominated as a candidate may, not later than 75 days before the day of election, cause the individual's name to be withdrawn from nomination by filing with the election administrator a request for withdrawal in writing, and a withdrawn name may not be printed upon the ballot. (2) If, upon withdrawal, the number of candidates remaining does not exceed the number to be elected, then other nominations may be made by filing petitions for nomination not later than 75 days prior to the election.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(9); amd. Sec. 332, Ch. 571, L. 1979; amd. Sec. 44, Ch. 575, L. 1981; amd. Sec. 21, Ch. 250, L. 1985; amd. Sec. 565, Ch. 61, L. 2007.



7-13-2247. Retention of petitions.

7-13-2247. Retention of petitions. The county clerk shall retain in the clerk's office for a period of 2 years all petitions of nomination filed under 7-13-2241.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(11); amd. Sec. 5, Ch. 591, L. 1991; amd. Sec. 566, Ch. 61, L. 2007.



7-13-2248. Repealed.

7-13-2248. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(part).



7-13-2249. Repealed.

7-13-2249. Repealed. Sec. 18, Ch. 79, L. 1983.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(part).



7-13-2250. Repealed.

7-13-2250. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(part).



7-13-2251. Repealed.

7-13-2251. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(part).



7-13-2252. Repealed.

7-13-2252. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(18).



7-13-2253. Repealed.

7-13-2253. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(part).



7-13-2254. Provision for vote by corporate property owner.

7-13-2254. Provision for vote by corporate property owner. Where a corporation owns real property within the boundaries of the district, the president, vice-president, or secretary of such corporation shall be entitled to cast a vote on behalf of the corporation.

History: En. Sec. 8, Ch. 242, L. 1957; amd. Sec. 1, Ch. 258, L. 1959; amd. Sec. 7, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 4, Ch. 257, L. 1974; amd. Sec. 3, Ch. 521, L. 1975; R.C.M. 1947, 16-4508(part).



7-13-2255. Provision for vote by nonresident property owner.

7-13-2255. Provision for vote by nonresident property owner. An elector owning real property within the district need not reside within the district in order to vote.

History: En. Sec. 8, Ch. 242, L. 1957; amd. Sec. 1, Ch. 258, L. 1959; amd. Sec. 7, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 4, Ch. 257, L. 1974; amd. Sec. 3, Ch. 521, L. 1975; R.C.M. 1947, 16-4508(part).



7-13-2256. Canvass of vote.

7-13-2256. Canvass of vote. (1) Except as provided in part 23 and this part, the board of county commissioners shall canvass the returns of the first election, and for subsequent elections, the board of directors shall meet as a canvassing board and canvass the returns at the first regular meeting of the board of directors after any district election, including any district bond election. (2) If the district lies in more than one county, the board of county commissioners whose county contains the largest percentage of the territory of the district shall canvass the returns of the first election.

History: En. Sec. 8, Ch. 242, L. 1957; amd. Sec. 1, Ch. 258, L. 1959; amd. Sec. 7, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 4, Ch. 257, L. 1974; amd. Sec. 3, Ch. 521, L. 1975; R.C.M. 1947, 16-4508(part); amd. Sec. 5, Ch. 342, L. 2009.



7-13-2257. Repealed.

7-13-2257. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(19).



7-13-2258. Effect of failure to qualify for office.

7-13-2258. Effect of failure to qualify for office. If a person elected fails to qualify, the office must be filled as if there were a vacancy in the office as provided in 7-13-2262(2).

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(20); amd. Sec. 2, Ch. 254, L. 1999.



7-13-2259. Manner of making appointments.

7-13-2259. Manner of making appointments. The mode of appointment of director or directors by a mayor or by a board of county commissioners shall be by certificate of appointment signed by said mayor or issued by said board of county commissioners and transmitted to the board of directors of said district.

History: En. Sec. 7, Ch. 242, L. 1957; amd. Sec. 6, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 3, Ch. 257, L. 1974; amd. Sec. 2, Ch. 310, L. 1975; amd. Sec. 2, Ch. 521, L. 1975; amd. Sec. 3, Ch. 296, L. 1977; R.C.M. 1947, 16-4507(21).



7-13-2260. Provision for municipalities not having mayor.

7-13-2260. Provision for municipalities not having mayor. In municipalities in which there is no mayor, the duty imposed upon said officer by the provisions of this part and part 23 shall be performed by the president of the board of trustees or other chief executive of the municipality.

History: En. Sec. 32, Ch. 242, L. 1957; amd. Sec. 11, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4532(part).



7-13-2261. Recall of officers.

7-13-2261. Recall of officers. Every incumbent of an elective office, whether elected by popular vote for a full term, elected by the board of directors to fill a vacancy, or appointed by a mayor or the board of commissioners for a full term, is subject to recall by the electors of any district organized under the provisions of this part and part 23 in accordance with Title 2, chapter 16, part 6.

History: En. Sec. 9, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4509; amd. Sec. 24, Ch. 251, L. 1979; amd. Sec. 333, Ch. 571, L. 1979.



7-13-2262. Insufficient candidates -- vacancies on board of directors -- appointment of entire board.

7-13-2262. Insufficient candidates -- vacancies on board of directors -- appointment of entire board. (1) If the number of candidates is equal to or less than the number of positions to be elected, the election administrator may cancel the election in accordance with 13-1-304. If an election is not held, the board of directors shall declare elected by acclamation the candidate who filed a nominating petition for the position. If no candidate filed a nominating petition for the position, the board of directors shall make an appointment to fill the position and the term is the same as if the director were elected. (2) (a) Except as provided in subsections (3) and (4), any vacancy in the board of directors, whether the vacant office is elective or appointive, must be filled by the remaining directors. (b) A vacancy must be determined in accordance with 7-13-2263. (3) If there are no directors remaining on the board and no nominees for any director position to be elected, the county commissioners may appoint the number of directors specified in 7-13-2232(1). If the district lies in more than one county, the county commissioners of each county with territory included in the district shall jointly appoint the directors. The county commissioners shall stagger the terms of the directors appointed. (4) If the boundaries of the district include any municipality or municipalities and a new board must be appointed as provided in subsection (3), the board shall include one additional director to be appointed by the mayor of the municipality for which the additional director is allowed. (5) Following the appointment of a board in accordance with subsection (3), the directors must be elected as provided in this part.

History: En. Sec. 11, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4511(part); amd. Sec. 3, Ch. 254, L. 1999; amd. Sec. 4, Ch. 214, L. 2011.



7-13-2263. Vacancies.

7-13-2263. Vacancies. A vacancy is created when any of the following events occurs before the expiration of the term of the incumbent: (1) death; (2) a determination pursuant to Title 53, chapter 21, part 1, that the incumbent is mentally ill; (3) resignation; (4) removal from office; (5) neglect or refusal to perform the duties required by this part for 3 consecutive months, except when prevented by sickness or when absent from the district by permission of the board of directors; (6) conviction of a felony or a violation of official duties; or (7) the decision of a court declaring the incumbent's election or appointment void.

History: En. Sec. 1, Ch. 214, L. 2011.



7-13-2264. through reserved.

7-13-2264 through 7-13-2270 reserved.



7-13-2271. Organization of board of directors.

7-13-2271. Organization of board of directors. (1) The board of directors shall hold its first meeting on the sixth Monday after the first general election for the election of directors as herein provided. It shall choose one of its members president and shall thereupon provide for the time and place of holding its meetings and the manner in which its special meetings may be called. (2) The board shall establish rules for its proceedings.

History: En. Sec. 10, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4510(part).



7-13-2272. Duties of board president.

7-13-2272. Duties of board president. (1) The president shall sign all contracts on behalf of the district and perform other duties as may be imposed by the board of directors. (2) The president may propose a monthly salary in excess of the amounts provided in 7-13-2273(2) for the members of the board of directors. The proposed monthly salary must be approved by the voters in the district pursuant to 7-13-2273.

History: En. Sec. 16, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4516(part); amd. Sec. 5, Ch. 214, L. 2011.



7-13-2273. Compensation of members of board -- approval by voters of district.

7-13-2273. Compensation of members of board -- approval by voters of district. (1) Each of the members of the board of directors may receive a monthly salary. (2) Except as provided in subsection (3), a salary may not exceed the following amounts: (a) $60 in districts with a population of no more than 500 persons; (b) $80 in districts with a population that exceeds 500 but is no more than 5,000 persons; and (c) $100 in districts with a population of more than 5,000 persons. (3) A salary may exceed the amounts provided under subsection (2) if the salary is in an amount proposed by the president of the board and approved by one of the following methods: (a) an affirmative vote of the majority of the votes cast by the qualified voters of the district in an election held either by mail ballot, as provided in Title 13, chapter 19, or in conjunction with a regular or primary election; or (b) an affirmative vote of the majority of the qualified voters of the district who are present and voting at an annual organizational meeting of the district. (4) A newly elected member of the board of directors must receive the monthly salary, if any, established for the board member position at the time that the member was elected. (5) A vote on the question of the proposed salary for members of the board of directors may be held in combination with the elections provided in 7-13-2225 if the vote is conducted by mail ballot or held in conjunction with a regular or primary election. (6) (a) Notice of the vote on the proposed monthly salary for the members of the board of directors must be provided to the members of the district and state the following: (i) the date on which the vote will be held; (ii) the manner in which the vote will be held; (iii) the amount of the proposed monthly salary for the members of the board of directors; and (iv) any other information regarding the vote that may be necessary. (b) The notice must be published as provided in 13-1-108. (7) For purposes of this section, "qualified voters of the district" means the voters qualified to vote on the question of the creation of the district as provided in 7-13-2212.

History: En. Sec. 11, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4511(part); amd. Sec. 1, Ch. 46, L. 1981; amd. Sec. 6, Ch. 214, L. 2011.



7-13-2274. Conduct of business.

7-13-2274. Conduct of business. (1) All legislative sessions of the board of directors, whether regular or special, must be open to the public. Notice of the sessions must be given and the sessions must be held in compliance with the requirements of Title 2, chapter 3, parts 1 and 2. (2) A majority of the board constitutes a quorum for the transaction of business. (3) The board may act only by ordinance or resolution.

History: En. Secs. 10, 11, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4510(part), 16-4511(part); amd. Sec. 2, Ch. 518, L. 1995.



7-13-2275. Procedure relating to ordinances and resolutions -- rates, fees, and charges established.

7-13-2275. Procedure relating to ordinances and resolutions -- rates, fees, and charges established. (1) The ayes and noes must be taken upon the passage of all ordinances or resolutions and entered upon the journal of the proceedings of the board of directors. An ordinance or resolution may not be passed or become effective without the affirmative votes of at least a majority of the total members of the board. (2) The enacting clause of all ordinances passed by the board must be in these words: "Be it ordained by the board of directors of _______ district as follows:" (3) All resolutions and ordinances must be signed by the president of the board and attested by the secretary. (4) (a) Except as provided in subsections (5) and (6), prior to the passage or enactment of an ordinance or resolution imposing, establishing, changing, or increasing rates, fees, or charges for services or facilities, the board shall order a public hearing. (b) Notice of the public hearing must be published as provided in 7-1-2121. The published notice must contain: (i) the date, time, and place of the hearing; (ii) a brief statement of the proposed action; and (iii) the address and telephone number of a person who may be contacted for further information regarding the hearing. (c) The notice must also be mailed to all persons who own property in the district and to all customers of the district at least 7 days and not more than 30 days prior to the public hearing. The mailed notice must contain an estimate of the amount that the property owner or customer will be charged under the proposed ordinance or resolution. (d) Any interested person, corporation, or company may be present, represented by counsel, and testify at the hearing. (e) The hearing may be continued by the board as necessary. After the public hearing, the board may, by resolution, impose, establish, change, or increase rates, fees, or charges. (5) A public hearing is not required for a cumulative rate increase of less than or equal to 5% within a 12-month period if the board provides notification of the increase to persons within the district on whom the rate will be imposed at least 10 days prior to the passage or enactment of the ordinance or resolution implementing the increase. (6) (a) If the establishment of or change in rates, fees, or charges proposed by a regional authority requires the authority to hold a public hearing pursuant to 75-6-326 and requires an increase to the rates, fees, or charges imposed by the district greater than the increase provided in subsection (5) of this section, the board shall: (i) mail notice of the public hearing to be held by the authority to all customers of the district system at least 15 days prior to the public hearing; and (ii) provide notification of the change to customers of the district system on whom the increased rates, fees, or charges will be imposed at least 10 days prior to the passage or enactment of the ordinance or resolution implementing the increase. (b) The district is not required to hold a public hearing on the increase.

History: En. Sec. 11, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4511(part); amd. Sec. 3, Ch. 518, L. 1995; amd. Sec. 1, Ch. 395, L. 2003; amd. Sec. 1, Ch. 187, L. 2013.



7-13-2276. Right of initiative and referendum.

7-13-2276. Right of initiative and referendum. (1) Ordinances may be passed by the electors of any district organized under the provisions of this part and part 23 in accordance with the methods provided by the general laws of the state for direct legislation applicable to cities and towns. (2) Ordinances may be disapproved and thereby vetoed by the electors of any such district by proceeding in accordance with the methods provided by the general laws of the state for protesting against legislation by cities and towns.

History: En. Secs. 29, 30, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4529, 16-4530.



7-13-2277. Appointment of administrative personnel.

7-13-2277. Appointment of administrative personnel. (1) The board of directors shall, at its first meeting or as soon thereafter as practicable, appoint by a majority vote a general manager and a secretary. A director may not be the general manager or the secretary. The board of directors may assign the district's operator, as defined in 37-42-102, the additional duties of a general manager. (2) The general manager and secretary must receive the compensation that the board determines, and each shall serve at the pleasure of the board.

History: En. Sec. 12, Ch. 242, L. 1957; R.C.M. 1947, 16-4512; amd. Sec. 2, Ch. 13, L. 2011.



7-13-2278. Duties of administrative personnel.

7-13-2278. Duties of administrative personnel. (1) The general manager has full charge and control of the maintenance, operation, and construction of all works and systems of the district, with full power and authority to employ and discharge all employees and assistants at pleasure and prescribe their duties, and shall, subject to the approval of the board of directors, fix their compensation. The general manager shall ensure that the district establishes and maintains a system of auditing and accounting that shows the financial condition of the district, draw or cause the secretary to draw warrants to pay demands made against the district that have been first approved by at least three members of the board and the general manager, and perform other duties that may be imposed by the board. The general manager shall report to the board in accordance with rules that it may adopt. (2) The secretary shall countersign all contracts on behalf of the district and perform other duties that may be imposed by the board.

History: En. Sec. 16, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4516(part); amd. Sec. 567, Ch. 61, L. 2007; amd. Sec. 3, Ch. 13, L. 2011.



7-13-2279. Performance bonds for administrative personnel.

7-13-2279. Performance bonds for administrative personnel. The general manager, secretary, and all other employees or assistants of the district who may be required to do so by the board of directors shall give bonds to the district, conditioned for the faithful performance of their duties, as the board from time to time may provide.

History: En. Sec. 16, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4516(part); amd. Sec. 4, Ch. 13, L. 2011.



7-13-2280. Levy of special assessments.

7-13-2280. Levy of special assessments. (1) In lieu of imposing rates and charges to pay the capital costs of any improvement provided for in this part, a district may levy special assessments to defray the costs against property within the district and benefited by the improvement. The costs of the improvement may include the costs of issuance of any bonds issued to finance the improvement and any reserve securing payment of the bonds. (2) The board of directors shall by resolution levy and assess upon all property in the district benefited by the improvement, by using for a basis for the assessment the method or methods provided for in 7-12-2151. (3) The resolution must contain a description of each lot or parcel of land, with the name of the owner if known, and the amount of each assessment and the day when the assessment becomes delinquent. (4) The resolution, signed by the presiding officer of the board of directors, must be kept on file in the office of the secretary.

History: En. Sec. 2, Ch. 351, L. 1999.



7-13-2281. Notice of resolution for levy of assessment hearing.

7-13-2281. Notice of resolution for levy of assessment hearing. (1) A notice, signed by the secretary and stating that the resolution levying a special assessment to defray the cost of making the improvements is on file in the office of the secretary and is subject to inspection, must be: (a) published as provided in 7-1-2121; (b) mailed to the owner of each lot, tract, or parcel of land to be assessed (the lands must be identified and the mailing address determined from the last-completed assessment roll for state, county, and school district taxes); and (c) mailed to any other persons known to the secretary to have an ownership interest in the property. (2) The notice must state the time and place in which objections to the final adoption of the resolution will be heard by the board of directors. The time for the hearing may not be less than 5 days after the second publication or less than 10 days after the mailing of the notice.

History: En. Sec. 3, Ch. 351, L. 1999.



7-13-2282. Hearing on assessment.

7-13-2282. Hearing on assessment. (1) At the time fixed, the board of directors shall meet and hear all objections and for that purpose may adjourn from day to day. (2) The board of directors may by resolution modify the assessment in whole or in part. A copy of the resolution, certified by the secretary, must be delivered to the county clerk and recorder of the county in which the lot, tract, or parcel is located within 2 days after passage of the resolution. (3) At any time within 30 days after the date of the first publication of the notice of proposed assessments, any owner of property to be assessed for the costs of making the improvements may make written protest against the levy of assessments. The protest must be in writing, identify the property in the district owned by the protestor, and be signed by all owners of the property except as provided in 7-13-2290. The protest must be delivered to the secretary of the district not later than 5 p.m. of the last day of the 30-day period provided for in this subsection. The secretary shall endorse the date and hour of receipt on the protest. (4) If the board of directors finds that a protest with respect to the method or methods of assessment described in the resolution is made by the owners of property in the district to be assessed for more than 50% of the cost of improvements, the board of directors may not use the method or methods of assessment described in the resolution. A protest does not bar the board of directors from adopting subsequent resolutions pursuant to 7-13-2280, using a different method of assessment, and levying the assessments following notice and hearing as provided in 7-13-2281 and this section or, not less than 6 months after the receipt of sufficient protests, instituting proceedings under 7-13-2280, 7-13-2281, and this section proposing the same method of assessment.

History: En. Sec. 4, Ch. 351, L. 1999; amd. Sec. 6, Ch. 341, L. 2005; amd. Sec. 7, Ch. 214, L. 2011.



7-13-2283. Collection of assessments by county treasurer -- delinquencies.

7-13-2283. Collection of assessments by county treasurer -- delinquencies. (1) When any resolution of assessment has been certified by the secretary and the county clerk and recorder, it is the duty of the county treasurer in the county in which the lot, tract, or parcel is located, in accordance with the provisions of this title, to collect the assessment in the same manner and at the same time as taxes for general and municipal purposes are collected. (2) When the payment of an installment of a special assessment becomes delinquent, all payments of subsequent installments of the special assessment may, at the option of the board of directors and upon adoption of the appropriate resolutions, become delinquent. Upon delinquency in one or all installments, the whole property must be sold the same as other property is sold for taxes. The enforcement of the lien of any installment of a special assessment by any method authorized by law does not prevent the enforcement of the lien of any subsequent installment when it becomes delinquent.

History: En. Sec. 5, Ch. 351, L. 1999.



7-13-2284. Payment of assessment under protest -- action to recover.

7-13-2284. Payment of assessment under protest -- action to recover. (1) When any special assessment levied and assessed under any of the provisions of this part is considered unlawful by the party whose property is assessed, the person may pay the assessment or any part of the assessment considered unlawful under protest to the county treasurer. (2) After the payment, the party or the party's legal representative may bring an action in any court of competent jurisdiction against the officer to whom the assessment was paid or against the district on whose behalf the assessment was collected to recover the assessment or any portion of the assessment paid under protest. Any action instituted to recover the assessment paid under protest must be commenced within 60 days after the date of payment. (3) The assessment paid under protest must be held by the county treasurer until the determination of any action brought for the recovery of the assessment.

History: En. Sec. 6, Ch. 351, L. 1999.



7-13-2285. Procedure to correct assessment and to relevy.

7-13-2285. Procedure to correct assessment and to relevy. (1) Whenever, by reason of any alleged nonconformity to law or by reason of any omission or irregularity, any special assessment is either invalid or its validity is questioned, the board of directors may make all necessary orders and may take all necessary steps to correct, reassess, and relevy the assessment, including the ordering of the improvement, with the same force and effect as if made at the time provided by the law or resolution relating to the assessment. The board may reassess and relevy the assessment or tax with the same force and effect as an original levy. (2) Any special assessment, upon reassessment or relevy, must, so far as practicable, be levied and collected the same as it would have been if the first levy had been enforced. Any provision of any law specifying a time when or order in which acts must be done in a proceeding that may result in a special assessment is subject to the qualifications of this part. (3) Whenever any assessment is made and any property is assessed too little or too much, the assessment may be corrected and reassessed for the additional amount that is proper or the assessment may be reduced, even to the extent of refunding the assessment collected.

History: En. Sec. 7, Ch. 351, L. 1999.



7-13-2286. Certain errors not to invalidate assessments or liens.

7-13-2286. Certain errors not to invalidate assessments or liens. (1) When, under any of the provisions of this part, special assessments are assessed against any lot or parcel of land as the property of a particular person, a misnomer of the owner or supposed owner or other mistake relating to the ownership of the land may not affect the assessment or render it void or voidable. (2) Any mistake in the description of property or the name of the owner may not vitiate any liens created by this part unless it is impossible to identify the property from the description.

History: En. Sec. 8, Ch. 351, L. 1999.



7-13-2287. Term of payment of assessments.

7-13-2287. Term of payment of assessments. (1) The payment of the assessment to defray the cost of constructing any improvement may be spread over a term not to exceed 40 years. (2) The assessments are payable in equal semiannual installments of principal, with interest on the unpaid installments, or, if the board of directors prescribes in the resolution levying the assessments, in equal semiannual installments of principal and interest, each in the amount required to pay the principal over the term of payment, with interest at the rate then borne by the assessment. (3) Any assessment that is not delinquent may be prepaid, in whole but not in part, at any time after the assessment is levied, by the payment of the assessment, with interest accrued and to accrue on the assessment through the next date on which an installment of the assessment is otherwise payable.

History: En. Sec. 9, Ch. 351, L. 1999.



7-13-2288. Interest rate on unpaid assessments.

7-13-2288. Interest rate on unpaid assessments. The installments of assessments remaining unpaid bear simple interest at an annual rate equal to: (1) the sum of: (a) the average interest rate payable on the outstanding bonds issued to finance the improvement in respect of which the special assessments are levied; plus (b) additional interest at a rate to be determined by the board of directors, not exceeding 2% a year; or (2) if bonds are not issued to finance the improvements, at an interest rate to be determined by the board of directors, but not to exceed 10% a year.

History: En. Sec. 10, Ch. 351, L. 1999.



7-13-2289. Assessments and certain other charges as liens.

7-13-2289. Assessments and certain other charges as liens. Any special assessment made and levied to defray the cost and expenses of any improvement, together with any amounts imposed for delinquency and for cost of collection, constitutes a lien upon and against the property upon which the assessment is made and levied from and after the date of the passage of the resolution levying the assessment. This lien can be extinguished only by payment of the assessment, with all penalties, costs, and interest.

History: En. Sec. 11, Ch. 351, L. 1999.



7-13-2290. Protest procedures for property created as condominium -- assessment of condominium property.

7-13-2290. Protest procedures for property created as condominium -- assessment of condominium property. (1) Whenever property created as a condominium is proposed to be assessed for costs of an improvement pursuant to 7-13-2280 and the property is not solely a certain unit in the condominium, then the owner of the property created as a condominium that is entitled to protest under 7-13-2282 is considered to be the collective owners of all units having an undivided ownership interest in the common elements of the condominium. (2) An owner of property created as a condominium may protest against the method of assessment or vote at an election of the district only through a president, vice president, secretary, or treasurer of the condominium owners' association who timely presents to the secretary of the district in accordance with 7-13-2282 the following: (a) a writing identifying the condominium property; (b) the condominium declaration or other condominium document that shows how votes of unit owners in the condominium are calculated; (c) original signatures of owners of units in the condominium having an undivided ownership interest in the common elements of the condominium sufficient to constitute an affirmative vote for an undertaking relating to the common elements under the condominium declaration; and (d) a certificate signed by the president, vice president, secretary, or treasurer of the condominium owners' association certifying that the votes of the unit owners, as evidenced by the signatures of the owners, are sufficient to constitute an affirmative vote of the condominium owners' association to protest against the method of assessment. (3) Each holder of title to a unit of a condominium that is proposed to be assessed for costs of a capital project is entitled to the passage of the resolution as provided in 7-13-2281, and if the assessments are levied, assessments must be levied against the units in the condominium as provided in subsection (4). (4) Whenever property created as a condominium is to be subject to special assessments, each unit within the condominium is considered a separate parcel of real property subject to separate assessment and the lien of the assessment. Each unit must be assessed for the unit's percentage of undivided interest in the common elements of the condominium. The percentage of the undivided ownership interest must be as set forth in the condominium declaration.

History: En. Sec. 11, Ch. 341, L. 2005.






Part 23. County Water and/or Sewer Districts Continued

7-13-2301. Establishment of charges for services -- payment of charges.

7-13-2301. Establishment of charges for services -- payment of charges. (1) The board of directors shall fix all water and sewer rates and shall, through the general manager, collect the sewer charges and the charges for the sale and distribution of water to all users. (2) (a) The board, in furnishing water, sewer service, other services, and facilities, shall review, at least once every year, and set, as required, the rate, fee, toll, rent, tax, or other charge for the services, facilities, and benefits directly afforded by the facilities, taking into account services provided and direct benefits received. Taking into account the collections of any special assessments levied pursuant to 7-13-2280 through 7-13-2290 and any property taxes that will be levied to pay debt service on general obligation bonds authorized pursuant to 7-13-2331, the amount to be collected and appropriated must be sufficient in each year to provide income and revenue adequate for the: (i) payment of the reasonable expense of operation and maintenance of the facilities; (ii) administration of the district; (iii) payment of principal and interest on any bonded or other indebtedness of the district; (iv) establishment or maintenance of any required reserves, including reserves needed for expenditures for depreciation and replacement of facilities, as may be determined necessary from time to time by the board or as covenanted in the ordinance or resolution authorizing the outstanding bonds of the district; and (v) payment of rates, fees, and charges levied by a regional authority established pursuant to Title 75, chapter 6, part 3. (b) A portion of the rate, fee, toll, rent, tax, or other charge provided for in subsection (2)(a) may be charged to the owner of an undeveloped lot, tract, or parcel to pay a share of the principal of and interest on bonded indebtedness issued to finance the capital cost of improvements to an existing water or sewer system, so long as the board makes findings in a resolution or ordinance of the district that demonstrate that the improvements to the existing system to be financed by the bonded indebtedness confer a direct benefit on the lot, tract, or parcel. (3) A person or entity may not use any facility without paying the rate established for the facility. In the event of nonpayment, the board may order the discontinuance of water or sewer service, or both, to the property and may require that all delinquent charges, interest, penalties, and deposits be paid before restoration of the service. (4) (a) If the board has ordered discontinuance of service as provided in subsection (3) and the person or entity who received the service has not made full payment of all delinquent charges, interest, penalties, and deposits, then a district may elect to have its delinquent charges for water or sewer services collected as a tax against the property by following the procedures of this subsection (4). If a charge for services is due and payable in a fiscal year and is not paid by the end of the fiscal year, the general manager shall, by July 15 of the succeeding fiscal year, give notice to the owners of the property to which the service was provided. The notice must be in writing and: (i) must specify the charges owed, including any interest and penalty; (ii) must specify that the amount due must be paid by August 15 or it will be levied as a tax against the property; (iii) must state that the district may institute suit in any court of competent jurisdiction to recover the amount due; and (iv) may be served on the owner personally or by letter addressed to the post-office address of the owner as recorded in the county assessor's office. (b) On September 1 of each year, the general manager shall certify and file with the county assessor a list of all property, including legal descriptions, on which arrearages remain unpaid. The list must include the amount of each arrearage, including interest and penalty. The county assessor shall assess the amount owed as a tax against each lot or parcel with an arrearage. If the property on which arrearages remain unpaid contains a mobile home, the amount owed must be assessed as a tax against the owner of the mobile home. If the mobile home for which arrearages remain unpaid is no longer on the property, the amount owed must be assessed as a tax against the property. (5) In addition to collecting delinquent charges in the same manner as a tax, a district may bring suit in any court of competent jurisdiction to collect amounts due as a debt owed to the district. (6) Notwithstanding any other section of part 22 or this part or any limitation imposed in part 22 or this part, when the board has applied for and received from the federal government any money for the construction, operation, and maintenance of facilities, the board may adopt a system of charges and rates to require that each recipient of facility services pays its proportionate share of the costs of operation, maintenance, and replacement and may require industrial users of facilities to pay the portion of the cost of construction of the facilities that is allocable to the treatment of that industrial user's wastes.

History: (1)En. Sec. 25, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; Sec. 16-4525, R.C.M. 1947; (2), (3)En. Sec. 26, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 17, Ch. 455, L. 1975; Sec. 16-4526, R.C.M. 1947; R.C.M. 1947, 16-4525, 16-4526; amd. Sec. 4, Ch. 518, L. 1995; amd. Sec. 12, Ch. 351, L. 1999; amd. Sec. 6, Ch. 342, L. 2009; amd. Sec. 2, Ch. 187, L. 2013.



7-13-2302. Levy of taxes to meet bond obligations and other expenses.

7-13-2302. Levy of taxes to meet bond obligations and other expenses. (1) If for any reason the revenue of the district is inadequate to pay the interest or principal of any bonded debt as it becomes due, exclusive of revenue or special assessment bonded indebtedness incurred pursuant to 7-13-2333 or bonded indebtedness incurred to refund the revenue or special assessment bonded indebtedness without authorization at an election, or any other expenses or claims against the district, then the board of directors shall, at least 15 days before the first day of the month in which the board of county commissioners of the county, city and county, or counties in which the district is located are required by law to levy the amount of taxes required for county or city and county purposes, furnish to the board or boards of county commissioners and to the auditor or auditors, respectively, an estimate in writing: (a) of the amount of money required by the district for the payment of the principal of or interest on any bonded debt as it becomes due; (b) of the amount of money required to establish reasonable reserve funds for either purpose, together with a description of the lands benefited by the bonds, as stated by the board of directors in the resolution declaring the necessity to incur bonded indebtedness; and (c) of the amount of money required by the district for any other purpose set forth in this section. (2) The board of county commissioners of the county or city and county, annually, at the time and in the manner of levying other county or city and county taxes, shall: (a) until any bonded debt is fully paid, levy upon the benefited lands and collect the proportionate share to be borne by the land located in their county of a tax sufficient for the payment of the bonded debt, to be known as the ...... district bond tax; and (b) until all other expenses or claims are fully paid, levy upon all of the lands of the district and collect the proportionate share to be borne by the land located in their county of a tax sufficient for the payment of the other expenses or claims, to be known as the ....... district water and/or sewer tax. (3) Taxes for the payment of any bonded debt must be levied on the property benefited, as stated by the board of directors in the resolution declaring the necessity for the bonds, and all taxes for other purposes must be levied on all property in the territory comprising the district.

History: (1), (2)En. Sec. 27, Ch. 242, L. 1957; amd. Sec. 3, Ch. 258, L. 1959; amd. Sec. 1, Ch. 46, L. 1961; amd. Sec. 1, Ch. 68, L. 1963; amd. Sec. 9, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 5, Ch. 296, L. 1977; Sec. 16-4527, R.C.M. 1947; (3)En. Sec. 28, Ch. 242, L. 1957; amd. Sec. 1, Ch. 45, L. 1959; Sec. 16-4528, R.C.M. 1947; R.C.M. 1947, 16-4527(part), 16-4528(part); amd. Sec. 7, Ch. 341, L. 2005; amd. Sec. 7, Ch. 342, L. 2009.



7-13-2303. Methods of assessment.

7-13-2303. Methods of assessment. (1) When the amount of money required for any purpose enumerated in 7-13-2302 has been determined, the county commissioners or board of directors may use one or any combination of the following methods of assessment: (a) Each lot or parcel of land to be assessed may be assessed with that part of the amount of money required that its area bears to the total area of all of the lands to be assessed. (b) The assessment may be based upon the taxable valuation as stated in the last-completed county assessment roll of the lots or parcels of land, exclusive of improvements, within the district. In that case, each lot or parcel of land to be assessed must be assessed with that part of the amount of money required that its taxable valuation bears to the total taxable valuation of all of the lands to be assessed. (c) Each dwelling unit may be assessed a flat fee. For purposes of this subsection (1)(c), "dwelling unit" has the same meaning provided in 70-24-103. (2) If the district lies in more than one county, the same method of assessment must be used in each county.

History: En. Sec. 27, Ch. 242, L. 1957; amd. Sec. 3, Ch. 258, L. 1959; amd. Sec. 1, Ch. 46, L. 1961; amd. Sec. 1, Ch. 68, L. 1963; amd. Sec. 9, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 5, Ch. 296, L. 1977; R.C.M. 1947, 16-4527(part); amd. Sec. 1, Ch. 96, L. 2009; amd. Sec. 1, Ch. 35, L. 2011.



7-13-2304. Notice of intention to levy tax.

7-13-2304. Notice of intention to levy tax. (1) When the written estimate of the amount of money required has been delivered to the board of county commissioners, the board shall give notice of its intention to levy and collect a tax sufficient for the payment of bond obligations and other expenses. (2) The notice must be given: (a) by posting in five public places within the county and within the boundaries of the lands upon which the tax is to be levied; (b) by publishing a copy of the notice as provided in 7-1-2121; and (c) by forwarding, by mail as provided in 7-1-2122 at least 10 days prior to the hearing provided for in 7-13-2306(4), a copy of the notice addressed to the owners and the purchasers under contracts for deed of taxable real property within the district as shown by the current property tax record maintained by the department of revenue for the county or counties the boundaries of which include taxable real property of the district.

History: En. Sec. 27, Ch. 242, L. 1957; amd. Sec. 3, Ch. 258, L. 1959; amd. Sec. 1, Ch. 46, L. 1961; amd. Sec. 1, Ch. 68, L. 1963; amd. Sec. 9, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 5, Ch. 296, L. 1977; R.C.M. 1947, 16-4527(part); amd. Sec. 6, Ch. 526, L. 1983; amd. Sec. 21, Ch. 349, L. 1985; amd. Sec. 17, Ch. 27, Sp. L. November 1993.



7-13-2305. Legal sufficiency of notice.

7-13-2305. Legal sufficiency of notice. The legislature hereby finds, determines, and declares that the giving of notice in accordance with 7-13-2304(2) is reasonably calculated to inform the owners of taxable real property located within the boundaries of the district of the hearing provided for in 7-13-2306(4) and that the giving of any further notice is impracticable and is unnecessary to the assurance of due process of law to such property owners.

History: En. Sec. 27, Ch. 242, L. 1957; amd. Sec. 3, Ch. 258, L. 1959; amd. Sec. 1, Ch. 46, L. 1961; amd. Sec. 1, Ch. 68, L. 1963; amd. Sec. 9, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 5, Ch. 296, L. 1977; R.C.M. 1947, 16-4527(part).



7-13-2306. Contents of notice -- hearing and protest.

7-13-2306. Contents of notice -- hearing and protest. The notice required by 7-13-2304 must state: (1) the amount of money required; (2) the method of assessment that the board or boards of county commissioners intend to employ; (3) the boundaries or description of the lands to be assessed, which may be recited in full or may be given by reference to any instrument on file or of record in the office of the clerk and recorder or treasurer of the county or counties in which the district or part of the district is situated or with the department of revenue; and (4) the time when and the place where the board or boards of county commissioners will hear and pass upon all protests that may be made against the levy of the tax or any matter pertaining to the tax.

History: En. Sec. 27, Ch. 242, L. 1957; amd. Sec. 3, Ch. 258, L. 1959; amd. Sec. 1, Ch. 46, L. 1961; amd. Sec. 1, Ch. 68, L. 1963; amd. Sec. 9, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 5, Ch. 296, L. 1977; R.C.M. 1947, 16-4527(part); amd. Sec. 18, Ch. 27, Sp. L. November 1993.



7-13-2307. Hearing on protest to levy of tax.

7-13-2307. Hearing on protest to levy of tax. (1) The hearing provided for in 7-13-2306(4) shall be had no less than 15 days after the last publication of the notice. (2) At the time and place designated for said hearing, any owner of property situated within the area to be assessed may appear and protest the levy of the tax or any matter pertaining thereto. All protests must be heard, considered, and ruled upon by the board of county commissioners. (3) The board of county commissioners may adjourn said hearing from time to time.

History: En. Sec. 27, Ch. 242, L. 1957; amd. Sec. 3, Ch. 258, L. 1959; amd. Sec. 1, Ch. 46, L. 1961; amd. Sec. 1, Ch. 68, L. 1963; amd. Sec. 9, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 5, Ch. 296, L. 1977; R.C.M. 1947, 16-4527(part).



7-13-2308. Payment of tax under protest -- action to recover.

7-13-2308. Payment of tax under protest -- action to recover. (1) When the tax is considered unlawful for any reason by the person whose property is taxed, whether or not the person has protested the tax at the hearing provided for in 7-13-2306(4), the person may pay the tax or the installments of the tax under protest in the manner provided by 15-1-402 and, within the time prescribed and in the manner provided by 15-1-402, may commence an action to recover the tax or installments and in that action may contest and litigate the payment of the tax on the same grounds and for the same reasons stated in the written protest and for no other reasons and on no other grounds. (2) All of the provisions of 15-1-402 for the retention or refunding of taxes paid under protest apply to taxes paid under protest under this section.

History: En. Sec. 27, Ch. 242, L. 1957; amd. Sec. 3, Ch. 258, L. 1959; amd. Sec. 1, Ch. 46, L. 1961; amd. Sec. 1, Ch. 68, L. 1963; amd. Sec. 9, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 5, Ch. 296, L. 1977; R.C.M. 1947, 16-4527(part); amd. Sec. 568, Ch. 61, L. 2007.



7-13-2309. Collection of taxes.

7-13-2309. Collection of taxes. (1) All taxes referred to in 7-13-2302(3) shall be collected at the same time and in the same manner and form as county taxes are collected and when collected shall be paid to the district for which such taxes were levied and collected. (2) Such taxes, if not paid, shall become delinquent at the same time as do county taxes.

History: En. Sec. 28, Ch. 242, L. 1957; amd. Sec. 1, Ch. 45, L. 1959; R.C.M. 1947, 16-4528(part).



7-13-2310. Taxes to be lien.

7-13-2310. Taxes to be lien. (1) If such taxes are levied for the payment of a bonded debt for the benefit of certain property within the district, as stated in the aforesaid resolution of the board of directors, such taxes shall be a lien upon each lot or parcel of said property to the extent of the levy of said taxes upon said lot or parcel. All taxes for other purposes shall be a lien upon each lot or parcel of land within the entire area comprising the district, to the extent of the levy of said taxes upon said lot or parcel. (2) Said taxes, whether for the payment of a bonded indebtedness or for other purposes, shall be of the same force and effect as other liens for taxes, and their collection shall be enforced by the same means as provided for in the enforcement of liens for state and county taxes.

History: En. Sec. 28, Ch. 242, L. 1957; amd. Sec. 1, Ch. 45, L. 1959; R.C.M. 1947, 16-4528(part).



7-13-2311. Designation of fund depositary.

7-13-2311. Designation of fund depositary. The board of directors shall designate a depositary or depositaries to have the custody of the funds of the district, all of which depositaries shall give security sufficient to secure the district against possible loss and shall pay the warrants drawn by the auditor for demands against the district under such rules as the directors may prescribe.

History: En. Sec. 16, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4516(part).



7-13-2312. through reserved.

7-13-2312 through 7-13-2320 reserved.



7-13-2321. Procedure to incur bonded indebtedness.

7-13-2321. Procedure to incur bonded indebtedness. (1) Whenever the board of directors considers it necessary for the district to incur a bonded indebtedness, other than for indebtedness to refund bonded indebtedness as provided for in 7-13-2332 or revenue or special indebtedness incurred pursuant to 7-13-2333, it shall by resolution state the purpose for the proposed debt, the land within the district to be benefited, the amount of debt to be incurred, the maximum term for the proposed bonds before maturity, and the proposition to be submitted to the electors. (2) If no electors reside in the district at the time of adoption of the resolution or if the proposition is approved by all of the real property owners in the district to be benefited in a certificate of approval to be presented to the board of directors, the board of directors may incur the bonded indebtedness without an election. The board of directors may by resolution, at times that it considers proper, provide for the form and execution of the bonds and for their issuance.

History: En. Sec. 17, Ch. 242, L. 1957; amd. Sec. 26, Ch. 234, L. 1971; R.C.M. 1947, 16-4517(part); amd. Sec. 5, Ch. 518, L. 1995; amd. Sec. 8, Ch. 341, L. 2005.



7-13-2322. Term of bonds.

7-13-2322. Term of bonds. The maximum term of bonds shall not exceed 40 years.

History: En. Sec. 17, Ch. 242, L. 1957; amd. Sec. 26, Ch. 234, L. 1971; R.C.M. 1947, 16-4517(part).



7-13-2323. Election on question of incurring bonded indebtedness.

7-13-2323. Election on question of incurring bonded indebtedness. (1) The board of directors shall fix a date upon which an election is held for the purpose of authorizing the bonded indebtedness to be incurred. Except as provided in subsection (2), the election must be conducted by mail ballot, as provided in Title 13, chapter 19, or must be held in conjunction with a regular or primary election. (2) The board may order up to two special elections each year if: (a) there are no bids within the amount of approved bonds; (b) there is an emergency; (c) a directive for a project is received from a government agency; or (d) it is necessary to take advantage of the construction season.

History: En. Sec. 18, Ch. 242, L. 1957; R.C.M. 1947, 16-4518; amd. Sec. 334, Ch. 571, L. 1979; amd. Sec. 44, Ch. 387, L. 1995; amd. Sec. 12, Ch. 234, L. 1997.



7-13-2324. Notice of election on incurring bonded indebtedness.

7-13-2324. Notice of election on incurring bonded indebtedness. (1) The board of directors shall give notice of the holding of the election. The notice must: (a) state the date of the election; (b) state the hours the polls will be open; (c) describe the boundaries of voting precincts, which may include only the lands to be benefited as stated in the resolution; (d) describe the purpose of the issue, the amount of bonds proposed to be issued, and the term of years for repayment of the bonds; (e) reference the resolution authorizing the election and state that it is available for public inspection; and (f) state any other information that the board considers proper. (2) The notice must be published as provided in 13-1-108.

History: (1)En. Sec. 19, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; Sec. 16-4519, R.C.M. 1947; (2)En. Sec. 20, Ch. 242, L. 1957; amd. Sec. 2, Ch. 258, L. 1959; amd. Sec. 8, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 5, Ch. 257, L. 1974; amd. Sec. 4, Ch. 521, L. 1975; amd. Sec. 4, Ch. 296, L. 1977; Sec. 16-4520, R.C.M. 1947; R.C.M. 1947, 16-4519(part), 16-4520(part); amd. Sec. 335, Ch. 571, L. 1979; amd. Sec. 6, Ch. 518, L. 1995.



7-13-2325. Qualifications to vote on question of incurring bonded indebtedness.

7-13-2325. Qualifications to vote on question of incurring bonded indebtedness. Every registered elector owning or residing upon real property within such voting precincts, but no others, shall be entitled to vote at the election.

History: En. Sec. 20, Ch. 242, L. 1957; amd. Sec. 2, Ch. 258, L. 1959; amd. Sec. 8, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 5, Ch. 257, L. 1974; amd. Sec. 4, Ch. 521, L. 1975; amd. Sec. 4, Ch. 296, L. 1977; R.C.M. 1947, 16-4520(part); amd. Sec. 336, Ch. 571, L. 1979.



7-13-2326. Repealed.

7-13-2326. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 21, Ch. 242, L. 1957; R.C.M. 1947, 16-4521(part).



7-13-2327. Entry of bond election results.

7-13-2327. Entry of bond election results. The secretary of the board of directors, as soon as the result is declared, shall enter in the records of such board a statement of such results.

History: En. Sec. 21, Ch. 242, L. 1957; R.C.M. 1947, 16-4521(part).



7-13-2328. Sufficient vote required to issue bonds.

7-13-2328. Sufficient vote required to issue bonds. (1) (a) When the board of directors canvasses the vote of a bond election, the board shall determine the approval or rejection of the bond proposition as provided in subsections (1)(b) through (1)(d) after calculating the percentage of qualified electors voting in the bond election in the following manner: (i) determine the total number of electors of the district who were qualified to vote at the bond election; (ii) determine the total number of qualified electors who voted at the bond election; (iii) calculate the percentage of qualified electors voting at the bond election by dividing the amount determined in subsection (1)(a)(ii) by the amount determined in subsection (1)(a)(i). (b) When the calculated percentage in subsection (1)(a)(iii) is 40% or more, the bond proposition is approved and adopted if a majority of the votes are cast in favor of the proposition; otherwise it must be rejected. (c) When the calculated percentage in subsection (1)(a)(iii) is more than 30% but less than 40%, the bond proposition is approved and adopted if 60% or more of the votes have been cast in favor of the proposition; otherwise it must be rejected. (d) When the calculated percentage in subsection (1)(a)(iii) is 30% or less, the bond proposition must be rejected. (2) For purposes of this section, the total number of electors of the district who are qualified to vote at the bond election equals the sum of: (a) the individuals who possess all the qualifications required of electors under the general election laws of the state and who are residents of the district; and (b) the individuals who have satisfied the requirements of 7-13-2212(2) with respect to the particular bond election. (3) If the canvass of the vote establishes the approval and adoption of the bond proposition, then the board of directors may by resolution provide for the form and execution of the bonds and for the issuance of the bonds.

History: En. Sec. 22, Ch. 242, L. 1957; amd. Sec. 1, Ch. 335, L. 1969; R.C.M. 16-4522(part); amd. Sec. 337, Ch. 571, L. 1979; amd. Sec. 9, Ch. 341, L. 2005; amd. Sec. 7, Ch. 93, L. 2007.



7-13-2329. Sale of bonds.

7-13-2329. Sale of bonds. The board of directors may sell or dispose of the bonds issued pursuant to 7-13-2321(2) or 7-13-2328 at times or in a manner that it considers to be to the public interest.

History: En. Sec. 22, Ch. 242, L. 1957; amd. Sec. 1, Ch. 335, L. 1969; R.C.M. 16-4522(part); amd. Sec. 10, Ch. 341, L. 2005.



7-13-2330. Status of bonds -- tax exemption.

7-13-2330. Status of bonds -- tax exemption. Any bonds issued by any district organized under the provisions of this part and part 22 are hereby given the same force, value, and use as bonds issued by any municipality and shall be exempt from all taxation within the state of Montana.

History: En. Sec. 23, Ch. 242, L. 1957; R.C.M. 1947, 16-4523.



7-13-2331. Issuance of general obligation bonds.

7-13-2331. Issuance of general obligation bonds. (1) In addition to the powers granted to a district in this part to finance facilities and improvements, a district may issue general obligation bonds for a term of up to 40 years to: (a) provide funds to pay part or all of the cost of acquisition, construction, or improvement of facilities; or (b) refund any bonds issued for the acquisition, construction, or improvement of facilities. (2) General obligation bonds issued pursuant to this section must be authorized, sold, and issued, with provisions for their payment, in the manner and subject to the conditions prescribed for bonds of school districts in Title 20, chapter 9, part 4, except to the extent that those conditions conflict with the express provisions of part 22 or this part. (3) Nothing in this section prohibits a district from imposing rates or other charges for the use of facilities that have been financed in whole or part by general obligation bonds under this section if the revenue from the rates or charges is used to abate taxes that have been levied to pay the principal or interest on the general obligation bonds or is used to pay the principal or interest on other bonded indebtedness of the district.

History: En. Sec. 7, Ch. 518, L. 1995.



7-13-2332. Issuance of refunding bonds without election.

7-13-2332. Issuance of refunding bonds without election. (1) (a) District refunding bonds, issued to provide money to refund outstanding bonded indebtedness, may be issued without a vote of the electorate. In order to issue refunding bonds, the board of directors shall adopt a resolution setting forth the facts regarding the outstanding bonds that are to be redeemed, the reasons for issuing the refunding bonds, and the terms and details of the refunding bond issue. (b) After adopting a resolution, the board of directors may sell the bonds at times and in a manner considered to be in the public interest. (2) (a) Refunding bonds may be issued prior to the maturity or redemption date of the outstanding bonds they are to refund. The proceeds of the refunding bonds, less any accrued interest or premium received upon the sale of the refunding bonds or amounts to be used for the cost of issuance or establishing reserves for the refunding bonds, must be deposited with other funds appropriated for payment of the outstanding bonds in escrow with a suitable banking institution in or out of the state. (b) Deposited funds must be invested in securities that are general obligations of the United States or in securities for which the principal and interest are guaranteed by the United States. The securities must be payable on the dates required and bear interest at a rate sufficient, with any cash retained in the escrow account, to pay, when due, accrued interest on each refunded bond until its maturity or redemption date if called for redemption. The securities must also be sufficient to pay the principal of the bond at maturity or upon the redemption date and to pay any redemption premium. (c) The escrow account must be irrevocably appropriated to the payment of principal, interest, and redemption premium, if any, of the refunded bonds. (d) A district may pay for reasonable costs of issuing the refunding bonds and maintaining the escrow account. Alternatively, a district may issue crossover refunding bonds as provided in Title 17, chapter 5, part 21.

History: En. Sec. 8, Ch. 518, L. 1995.



7-13-2333. Issuance of revenue or special assessment bonds without election.

7-13-2333. Issuance of revenue or special assessment bonds without election. (1) The board of directors of the district may authorize the issuance of bonds payable from all or a portion of the revenue of the district or from special assessments levied against benefited property in the district to finance the acquisition, construction, improvement, or extension of any facilities of the district benefiting all or any portion of the district for other authorized corporate purposes of the district, to refund bonds issued for those purposes, to fund a debt service refund for the security of the bonds, to pay interest on the bonds during the estimated period of construction or improvement of facilities, and to pay costs of the bond issuance. Revenue or special assessment bonds issued under this section may be authorized by a resolution adopted by the board of directors of the district without need for authorization by the electors. Bonded indebtedness incurred pursuant to this section may not be secured by the levy of the deficiency tax provided in 7-13-2302 if not submitted to and approved by the electors of the district. (2) Revenue or special assessment bonds authorized in subsection (1) may be sold as provided in 7-13-2329. The board of directors may, by resolution, pledge to the payment of the revenue bonds or special assessment bonds all or a portion of the rates, fees, tolls, rents, or other charges afforded by or special assessments levied in respect of facilities of the district, whether financed with bonds or other available funds of the district. The pledge may be made on a parity with or with a superior or subordinate lien to the pledge of the revenue to other bonded indebtedness of the district, subject to any covenants made with owners of outstanding bonds of the district. The board of directors may also make covenants for the benefit of the owners of the bonds as provided in 7-13-2301, but the revenue or special assessment bonds may not be secured by the bond tax levied pursuant to 7-13-2302 or any other taxing powers of the district. The bonds do not constitute and may not be included as an indebtedness or liability of the district for purposes of any statutory debt limitation but are subject to the limitations of this section. (3) Bonds may be issued under this section only if: (a) the bonds are issued in the principal amounts and on terms that stipulate that the amount of principal and interest due in any fiscal year on the bonds and any other revenue or special assessment bonds of the district and issued under this section do not exceed the amount of the revenue or special assessment pledged to the payment of the bonds and received in that fiscal year as estimated by the board of directors of the district in the resolution authorizing the issuance of the bonds; and (b) the final maturity of the bonds is not later than 40 years after the date of issuance of the bonds or the useful life of the project financed from the proceeds of the bonds, as determined by the board of directors.

History: En. Sec. 12, Ch. 341, L. 2005.



7-13-2334. through reserved.

7-13-2334 through 7-13-2339 reserved.



7-13-2340. Correction of erroneous property description.

7-13-2340. Correction of erroneous property description. (1) As provided in this section, the board of directors of any district may correct an erroneous property description of land within the district. (2) The board of directors shall by resolution: (a) set forth the current property description and the proposed property description; (b) set a date for a public hearing to be held on the proposed property description; and (c) provide that the property description change is intended only for the purpose of correcting an erroneous land description. (3) A copy of the resolution adopted pursuant to subsection (2) must be posted in three public places in the district and mailed to the owner or owners of record of the property described in subsection (2)(a). (4) After hearing comments and receiving written consent by the owner or owners of the property described in subsection (2)(a) at the public hearing, the board of directors may by resolution adopt the proposed property description as the correct property description. The correct property description is effective upon filing a copy of the resolution with the county clerk and recorder of the county or counties in which the district is located.

History: En. Sec. 1, Ch. 259, L. 1985.



7-13-2341. Addition of land to district.

7-13-2341. Addition of land to district. (1) Except as provided in subsection (5), any portion of any county or any municipality, or both, may be added to any district organized under the provisions of part 22 and this part at any time upon petition presented in the manner provided in part 22 and this part for the organization of the district. (2) The petition may be granted by ordinance of the board of directors of the district. The ordinance must be submitted for adoption or rejection to the vote of the electors in the district and in the proposed addition at a general election, at a special election that is conducted by mail ballot, as provided in Title 13, chapter 19, or at a special election that is held in conjunction with a regular or primary election. (3) If the ordinance is approved, the president and secretary of the board of directors shall certify that fact to the secretary of state and to the county clerk and recorder of the county in which the district is located. Upon the receipt of the certification, the secretary of state shall within 10 days issue a certificate that states the passage of the ordinance and the addition of the territory to the district. A copy of the certificate must be transmitted to and filed with the county clerk and recorder of the county in which the district is situated. (4) After the filing of the certificate, the territory is added to and is a part of the district with all the rights, privileges, and powers set forth in this part and necessarily incident to this part. (5) If the board of directors determines that a district has a water facility or a sewer facility with a capacity greater than required to meet the needs of the current district, it may by ordinance, upon petition of contiguous property owners and with the written consent of all property owners to whom the service is to be extended, expand the district to include land, to the extent of excess capacity, without complying with subsections (1) and (2). However, if the board determines that an election should be held or if 40% or more of the members of the district petition for an election, compliance with subsections (1) and (2) is required.

History: En. Sec. 31, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4531(part); amd. Sec. 1, Ch. 411, L. 1981; amd. Sec. 22, Ch. 250, L. 1985; amd. Sec. 1, Ch. 597, L. 1985; amd. Sec. 45, Ch. 387, L. 1995; amd. Sec. 13, Ch. 234, L. 1997.



7-13-2342. Consolidation of county water and/or sewer districts.

7-13-2342. Consolidation of county water and/or sewer districts. (1) Two or more districts organized under the provisions of part 22 and this part may consolidate at any time upon petitions submitted to the board of directors of each district. The petitions must be in the form required for petitions for the organization of districts. Each petition must be signed by not less than 10% of the registered voters of the territory included within the district. (2) The petitions may be granted by ordinance of the board of directors of each district. The ordinances must be submitted for adoption or rejection to the vote of the electors in the district at general or special elections held, as provided in part 22 and this part, within 70 days after the adoption of the ordinances. (3) If the ordinances are approved, the president and secretary of the boards of directors of each district shall certify that fact to the secretary of state and to the county clerk of the county or counties in which the districts are located. Upon the receipt of the certificate, the secretary of state shall within 10 days issue a certificate, reciting the passage of the ordinances and the consolidation of the districts. A copy of the certificate must be transmitted to and filed with the county clerk of each county in which the consolidated district is situated. (4) After the date of the certificate, the districts are considered to be consolidated and consist of one district with all the rights, privileges, and powers set forth in part 22 and this part and necessarily incident to those rights, privileges, and powers. (5) The number and manner of selection and election of directors of the consolidated district must be the same as the number and manner of selection and election of directors of newly organized districts.

History: En. Sec. 31, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4531(part); amd. Sec. 569, Ch. 61, L. 2007.



7-13-2343. Exclusion of land from district -- initiated by petition.

7-13-2343. Exclusion of land from district -- initiated by petition. Any territory included within any district formed under the provisions of this part and part 22 and not benefited in any manner by such district or its continued inclusion therein may be excluded therefrom by order of the board of directors of such district upon the verified petition of the owner or owners in fee of lands whose assessed value, with improvements, is in excess of one-half of the assessed value of all the lands, with improvements, held in private ownership in such territory.

History: En. Sec. 33, Ch. 242, L. 1957; amd. Sec. 12, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 6, Ch. 296, L. 1977; R.C.M. 1947, 16-4533(part).



7-13-2344. Details relating to petition to exclude land from district.

7-13-2344. Details relating to petition to exclude land from district. (1) The petition referred to in 7-13-2343 shall describe the territory sought to be excluded, shall set forth that such territory is not benefited in any manner by said district or its continued inclusion therein, and shall pray that such territory may be excluded and taken from said district. (2) Such petition shall be filed with the secretary of the district and shall be accompanied by a deposit with such secretary of the sum of $100 to meet the expenses of advertising and other costs incident to the proceedings for the exclusion of such territory, including the cost of recording a certified copy of the order provided for in 7-13-2346. Any unconsumed balance shall be returned to the petitioner.

History: En. Sec. 33, Ch. 242, L. 1957; amd. Sec. 12, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 6, Ch. 296, L. 1977; R.C.M. 1947, 16-4533(part).



7-13-2345. Hearing and notice on petition to exclude land.

7-13-2345. Hearing and notice on petition to exclude land. (1) Upon the filing of a petition with the secretary of the district, the secretary shall call a meeting of the board of directors of the district at a time not less than 25 days or more than 50 days after the filing of the petition and cause a notice of the filing of the petition to be published as provided in 7-1-2121. The notice must state the date of the filing of the petition and that the petition will be heard before the board of directors of the district. (2) A landowner or taxpayer within the district has the right to appear at the hearing, either in behalf of or in opposition to the granting of the petition. The petition must be heard before the board of directors of the district at the time and place specified in the notice of hearing. (3) (a) Except as provided in subsection (3)(b), the place of the hearing must be the regular meeting place of the board of directors of the district. (b) The board may adjourn the hearing to a more convenient meeting place within the district.

History: En. Sec. 33, Ch. 242, L. 1957; amd. Sec. 12, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 6, Ch. 296, L. 1977; R.C.M. 1947, 16-4533(part); amd. Sec. 22, Ch. 349, L. 1985; amd. Sec. 570, Ch. 61, L. 2007.



7-13-2346. Decision on petition to exclude land.

7-13-2346. Decision on petition to exclude land. (1) If upon such hearing the board of directors determines that it is for the best interests of the district that the lands mentioned in the petition or some portion thereof be excluded from the district or if it appears that such lands or some portion thereof will not be benefited by their continued inclusion in the district, then the board shall make an order that such lands or such portion thereof be excluded from the district, such order to describe specifically the lands so excluded. (2) A copy of such order of exclusion, certified to by the secretary of the district, shall be recorded in the office of the county recorder of the county or counties in which the district is situated, and the record of such certified copy shall be deemed prima facie evidence of the exclusion from the district of the lands purporting to be excluded thereby.

History: En. Sec. 33, Ch. 242, L. 1957; amd. Sec. 12, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 6, Ch. 296, L. 1977; R.C.M. 1947, 16-4533(part).



7-13-2347. Effect of order excluding land.

7-13-2347. Effect of order excluding land. From the time of the making of the order of exclusion, the lands so excluded shall be deemed to be no longer included in the district, but such order of exclusion shall not be taken to invalidate in any manner any taxes or assessments theretofore levied or assessed against the lands so excluded.

History: En. Sec. 33, Ch. 242, L. 1957; amd. Sec. 12, Ch. 167, L. 1965; amd. Sec. 1, Ch. 263, L. 1967; amd. Sec. 6, Ch. 296, L. 1977; R.C.M. 1947, 16-4533(part).



7-13-2348. Exclusion of land from district -- initiated by board of directors.

7-13-2348. Exclusion of land from district -- initiated by board of directors. (1) The board of directors of any district formed under the provisions of this part and part 22 may itself initiate the proceedings for the exclusion from the district of any land or lands which it may not be for the best interests of the district to be included or which may not be benefited in any manner by their continued inclusion therein. (2) Such proceedings shall be initiated by the board by the passage of a resolution: (a) requiring all persons interested to appear and show cause before the board, at a time and place specified, why such lands (describing them) should not be excluded from the district; and (b) fixing a time and place for such hearing and directing the secretary of the district to give notice of the passage of such resolution and of such hearing. (3) Upon the passage of such resolution, the secretary of the district shall give notice thereof and of the time and place of such hearing in the manner hereinbefore prescribed for notice of hearing upon petition by a landowner or landowners, and thereafter all proceedings shall be had in the manner and with the effect herein provided for proceedings upon a petition by a landowner or landowners. The time of hearing fixed by the board by its resolution hereinbefore mentioned shall be not less than 25 days or more than 50 days after the passage of such resolution, and the place of hearing so fixed shall be a convenient place within the district. (4) The final action of the board of directors under this section shall be subject to the referendum by the electors of the district according to 7-13-2276(2).

History: En. Sec. 34, Ch. 242, L. 1957; amd. Sec. 1, Ch. 263, L. 1967; R.C.M. 1947, 16-4534.



7-13-2349. Establishment of subdistricts.

7-13-2349. Establishment of subdistricts. (1) The board of directors may establish one or more subdistricts within a district to provide for and finance the cost of water or sewer projects, improvements, or extensions that would benefit land in the subdistrict but not other land in the district. Before establishing a subdistrict, the board shall conduct a public hearing on the establishment of the proposed subdistrict after 10 days' notice published in a newspaper of general circulation in the district. The notice of public hearing must contain a description of the subdistrict and the proposed water or sewer project and its estimated cost. After the public hearing, the board of directors may, by resolution, establish the subdistrict if it finds that it is in the best interests of the owners of the land in the subdistrict and the district wishing to establish the subdistrict, that the subdistrict constitutes all land in the district benefited by the proposed water or sewer project, and that the establishment of the subdistrict and the financing of water or sewer projects for the benefit of the subdistrict will not violate any covenants of the district made with owners of outstanding bonds of the district. (2) The board shall describe in the resolution establishing the subdistrict the land to be included in the subdistrict. The land does not need to be contiguous but must be located within the district and must constitute all of the land in the district benefited by the proposed water or sewer project. (3) Following the establishment of a subdistrict, the board of directors may undertake and finance water or sewer projects, improvements, or extensions that benefit land in the subdistrict but not other land in the district, as provided in Title 7, chapter 13, parts 22 and 23, including but not limited to the incurrence of bonded indebtedness to finance costs and the levy of special assessments or the imposition of rates and charges, all subject to any covenants made with owners of outstanding bonds of the district. If general obligation bonds are to be issued to finance the costs of the projects, the subdistrict must be treated as the district for the purposes of 7-13-2331. (4) The powers granted in this section are supplementary to the powers otherwise granted to county water and sewer districts.

History: En. Sec. 13, Ch. 341, L. 2005.



7-13-2350. reserved.

7-13-2350 reserved.



7-13-2351. Dissolution of district by petition.

7-13-2351. Dissolution of district by petition. (1) A district may be dissolved as provided in 7-13-2352 or this section. (2) Upon receipt of a petition to dissolve the district, signed by more than 50% of the property owners of the district, the board of directors shall set a date for a public hearing on dissolution of the district. The hearing date may be not earlier than 45 days or later than 60 days after the date on which the board schedules the date of the hearing. A notice of the public hearing on the dissolution must be published as provided in 7-1-2121. The published notice must include notice to creditors of the district to present claims owed by the district to the board of directors prior to the date set for the dissolution hearing. (3) At the dissolution hearing the board of directors shall hear testimony of all persons interested in whether the district should be dissolved and shall determine whether there are any outstanding debts of the district. (4) After the hearing, if the board determines that dissolution of the district is in the best interest of the public and that there are no outstanding debts of the district, it may resolve to recommend that the district be dissolved. A copy of the resolution must be sent to the county commissioners of the county or counties in which the district is located. (5) The district is dissolved after the approval of the dissolution by all the boards of county commissioners of the counties in which the district is located. An instrument approving dissolution must be filed with the clerk and recorder of the county or counties in which the district is located, who shall then notify the secretary of state. (6) Any assets of the district after dissolution must be distributed according to a specific plan adopted by the board of directors after a public hearing and as provided in the resolution recommending that the district be dissolved.

History: En. Sec. 1, Ch. 545, L. 1985; amd. Sec. 2, Ch. 545, L. 1985; amd. Sec. 1, Ch. 546, L. 1987; amd. Sec. 1, Ch. 233, L. 2013.



7-13-2352. Dissolution of district by special election.

7-13-2352. Dissolution of district by special election. (1) The board of directors may, after notice is given as provided in 7-1-2121, hold a hearing for dissolution of the district if: (a) the district has no facilities; (b) the district provides no services; (c) the board is not a party to any existing contracts and is not engaged in any contract proposals for facilities or services; and (d) the district has not had outstanding debts for at least 3 years. (2) At the dissolution hearing, the board of directors shall hear testimony of all persons interested in whether the district should be dissolved. (3) If the board of directors determines that the dissolution of the district is in the best interests of the public, the board may resolve to recommend that the district be dissolved. The recommendation must include a specific plan for distribution of any remaining assets after dissolution and must be provided to the board of county commissioners in each county in which the district is located. (4) Upon receipt of a recommendation for dissolution, the board of county commissioners in each county in which the district lies shall order a referendum on the proposed dissolution. The referendum must be held in conjunction with a regular or primary election or must be conducted by mail ballot election as provided in Title 13, chapter 19. (5) If the majority of votes cast at the election by qualified electors of the district are in favor of dissolving the district, each board of county commissioners shall by order declare the district dissolved. (6) Upon dissolution of the district by each board of county commissioners, the clerk of each county in which the district was located shall immediately send written notice to the secretary of state and shall record a certificate stating that the district is dissolved. (7) Any assets of the district after dissolution must be distributed according to the plan adopted by the board of directors under subsection (3).

History: En. Sec. 2, Ch. 233, L. 2013.






Part 24. Garbage and Ash Collection Districts (Repealed)

7-13-2401. Repealed.

7-13-2401. Repealed. Sec. 28, Ch. 770, L. 1991.

History: En. 16-1031.1 by Sec. 1, Ch. 73, L. 1974; R.C.M. 1947, 16-1031.1.



7-13-2402. Repealed.

7-13-2402. Repealed. Sec. 28, Ch. 770, L. 1991.

History: En. 16-1031.2 by Sec. 2, Ch. 73, L. 1974; R.C.M. 1947, 16-1031.2(part).



7-13-2403. Repealed.

7-13-2403. Repealed. Sec. 28, Ch. 770, L. 1991.

History: En. 16-1031.2 by Sec. 2, Ch. 73, L. 1974; R.C.M. 1947, 16-1031.2(part).



7-13-2404. Repealed.

7-13-2404. Repealed. Sec. 28, Ch. 770, L. 1991.

History: En. 16-1031.2 by Sec. 2, Ch. 73, L. 1974; R.C.M. 1947, 16-1031.2(part).



7-13-2405. Repealed.

7-13-2405. Repealed. Sec. 28, Ch. 770, L. 1991.

History: En. 16-1031.2 by Sec. 2, Ch. 73, L. 1974; R.C.M. 1947, 16-1031.2(part).



7-13-2406. Repealed.

7-13-2406. Repealed. Sec. 28, Ch. 770, L. 1991.

History: En. 16-1031.2 by Sec. 2, Ch. 73, L. 1974; R.C.M. 1947, 16-1031.2(part).






Part 25. Television Districts

7-13-2501. Repealed.

7-13-2501. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Secs. 2, 3, Ch. 198, L. 1961; R.C.M. 1947, 70-409, 70-410.



7-13-2502. Repealed.

7-13-2502. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 198, L. 1961; R.C.M. 1947, 70-408.



7-13-2503. Repealed.

7-13-2503. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 4, Ch. 198, L. 1961; R.C.M. 1947, 70-411; amd. Sec. 1, Ch. 479, L. 1979.



7-13-2504. Repealed.

7-13-2504. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Secs. 5, 6, Ch. 198, L. 1961; R.C.M. 1947, 70-412(part), 70-413(part).



7-13-2505. Repealed.

7-13-2505. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 198, L. 1961; R.C.M. 1947, 70-412(part); amd. Sec. 571, Ch. 61, L. 2007.



7-13-2506. Repealed.

7-13-2506. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 198, L. 1961; R.C.M. 1947, 70-413(part); amd. Sec. 23, Ch. 349, L. 1985.



7-13-2507. Repealed.

7-13-2507. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 198, L. 1961; R.C.M. 1947, 70-414(part).



7-13-2508. Repealed.

7-13-2508. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 198, L. 1961; R.C.M. 1947, 70-414(part).



7-13-2509. Repealed.

7-13-2509. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Secs. 7, 8, Ch. 198, L. 1961; R.C.M. 1947, 70-414(part), 70-415(part); amd. Sec. 8, Ch. 396, L. 2001.



7-13-2510. Repealed.

7-13-2510. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 13, Ch. 198, L. 1961; R.C.M. 1947, 70-420(part); amd. Sec. 2, Ch. 13, L. 1979; amd. Sec. 2, Ch. 479, L. 1979; amd. Sec. 5, Ch. 500, L. 1981; amd. Sec. 1, Ch. 11, L. 1983; amd. Sec. 21, Ch. 370, L. 1987; amd. Sec. 7, Ch. 543, L. 1995.



7-13-2511. Prohibition on operation of cable TV systems.

7-13-2511. Prohibition on operation of cable TV systems. A television district organized under Title 7, chapter 11, part 10, or the former provisions of this part may not perform any acts or take any steps to construct or operate community antenna systems, commonly known and referred to as cable TV systems.

History: En. Sec. 13, Ch. 198, L. 1961; R.C.M. 1947, 70-420(part); amd. Sec. 28, Ch. 286, L. 2009.



7-13-2512. Authorization for FM translator.

7-13-2512. Authorization for FM translator. (1) A television district may construct and operate a broadcast FM translator facility (88 to 108 megahertz) as provided in this section. (2) (a) A request to provide FM translator services may be initiated by a petition signed by at least 51% of the registered electors who are residents of the television district and presented to the board of county commissioners that initially established the district. The petition, its filing and processing, and the public hearing are governed by 7-11-1003, 7-11-1007, and 7-11-1008. (b) If the county commissioners approve the petition, the resolution must authorize the board of trustees of the district to provide the requested services and must describe the proposed system, including the type of construction, proposed location, and estimated costs.

History: En. Sec. 1, Ch. 13, L. 1979; En. Sec. 10, Ch. 479, L. 1979; amd. Sec. 29, Ch. 286, L. 2009.



7-13-2513. through reserved.

7-13-2513 through 7-13-2520 reserved.



7-13-2521. Repealed.

7-13-2521. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 9, Ch. 198, L. 1961; R.C.M. 1947, 70-416(part); amd. Sec. 8, Ch. 543, L. 1995.



7-13-2522. Repealed.

7-13-2522. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 9, Ch. 198, L. 1961; R.C.M. 1947, 70-416(part); amd. Sec. 3, Ch. 479, L. 1979.



7-13-2523. Repealed.

7-13-2523. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 9, Ch. 198, L. 1961; R.C.M. 1947, 70-416(part); amd. Sec. 4, Ch. 479, L. 1979.



7-13-2524. Repealed.

7-13-2524. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 9, Ch. 198, L. 1961; R.C.M. 1947, 70-416(part).



7-13-2525. Repealed.

7-13-2525. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 14, Ch. 198, L. 1961; R.C.M. 1947, 70-421.



7-13-2526. Repealed.

7-13-2526. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 16, Ch. 198, L. 1961; R.C.M. 1947, 70-423.



7-13-2527. Repealed.

7-13-2527. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 10, Ch. 198, L. 1961; R.C.M. 1947, 70-417; amd. Sec. 3, Ch. 13, L. 1979; amd. Sec. 5, Ch. 479, L. 1979; amd. Sec. 1, Ch. 72, L. 1989; amd. Sec. 1, Ch. 773, L. 1991; amd. Sec. 5, Ch. 267, L. 1993; amd. Sec. 19, Ch. 27, Sp. L. November 1993.



7-13-2528. Repealed.

7-13-2528. Repealed. Sec. 39, Ch. 286, L. 2009.

History: (1), (2)En. Sec. 11, Ch. 198, L. 1961; amd. Sec. 1, Ch. 79, L. 1975; Sec. 70-418, R.C.M. 1947; (3)En. Sec. 12, Ch. 198, L. 1961; Sec. 70-419, R.C.M. 1947; R.C.M. 1947, 70-418, 70-419; amd. Sec. 4, Ch. 13, L. 1979; amd. Sec. 6, Ch. 479, L. 1979; amd. Sec. 2, Ch. 72, L. 1989; amd. Sec. 20, Ch. 27, Sp. L. November 1993.



7-13-2529. Repealed.

7-13-2529. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Secs. 15, 17, Ch. 198, L. 1961; R.C.M. 1947, 70-422, 70-424; amd. Sec. 5, Ch. 13, L. 1979; amd. Sec. 7, Ch. 479, L. 1979; amd. Sec. 3, Ch. 72, L. 1989; amd. Sec. 1, Ch. 538, L. 1991; amd. Sec. 1, Ch. 216, L. 1997.



7-13-2530. through reserved.

7-13-2530 through 7-13-2540 reserved.



7-13-2541. Repealed.

7-13-2541. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 48, L. 1963; R.C.M. 1947, 70-426; amd. Sec. 8, Ch. 479, L. 1979.



7-13-2542. Repealed.

7-13-2542. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 18, Ch. 198, L. 1961; R.C.M. 1947, 70-425; amd. Sec. 9, Ch. 479, L. 1979.






Part 30. Consolidated Local Government Water Supply and Sewer Districts

7-13-3001. Definitions.

7-13-3001. Definitions. As used in this part, the following definitions apply: (1) "District" means a district authorized in 7-13-3002 to provide a system. (2) "Local government" means a consolidated form of local government provided for in Title 7, chapter 3, parts 11 through 13. (3) "System" means a public water supply, sanitary sewer system, storm sewer system, or any combination of water supply, sanitary sewer, or storm sewer systems.

History: En. Sec. 1, Ch. 282, L. 1991.



7-13-3002. Authorization to create district.

7-13-3002. Authorization to create district. Whenever the public convenience and necessity may require, in order to construct a water supply, sanitary sewer, or storm sewer system within a local government that would serve the inhabitants of the local government, the governing body may create a district to provide the system.

History: En. Sec. 2, Ch. 282, L. 1991.



7-13-3003. Resolution of intention to create district.

7-13-3003. Resolution of intention to create district. (1) Before creating a district, the governing body shall pass a resolution of intention to create the district. (2) The resolution must designate: (a) the proposed name of the district; (b) the necessity for the proposed district; (c) a general description of the territory or lands to be included within the district, giving the boundaries of the district; (d) the general character of the system and its proposed location; (e) the name of the engineer who is to have charge of the work; and (f) the estimated cost of the district.

History: En. Sec. 3, Ch. 282, L. 1991.



7-13-3004. Sufficiency of description in resolution of intention.

7-13-3004. Sufficiency of description in resolution of intention. In all resolutions, notices, orders, and determinations subsequent to the resolution of intention and notice of improvements, it is sufficient to briefly describe the work or the district and to refer to the resolution of intention for further particulars.

History: En. Sec. 4, Ch. 282, L. 1991.



7-13-3005. Notice of resolution of intention upon concurrence -- hearing.

7-13-3005. Notice of resolution of intention upon concurrence -- hearing. (1) The governing body shall give notice of the passage of its resolution of intention to create the district. (2) The notice must be published as provided in 7-1-2121. A copy of the notice must be mailed to every person, firm, or corporation or the agent of the person, firm, or corporation owning property within the proposed district, at the last-known place of residence, on the same day the notice is first published or posted. (3) The notice must describe the general character of the improvement or improvements proposed to be made, state the estimated cost, and designate the time when and the place where the governing body will hear and pass upon all protests that may be made against the making or maintenance of the improvements or the creation of the district. The notice must refer to the resolution on file in the office of the local government clerk for the description of the boundaries.

History: En. Sec. 5, Ch. 282, L. 1991; amd. Sec. 38, Ch. 354, L. 2001.



7-13-3006. Right to protest.

7-13-3006. Right to protest. (1) At any time within 30 days after the date of the first publication of the passage of the resolution of intention, any owner of property liable to be assessed for the system may make written protest against the proposed system. (2) The protest must be in writing and be delivered to the county clerk, who shall endorse on the protest the date of the receipt.

History: En. Sec. 6, Ch. 282, L. 1991.



7-13-3007. Sufficient protest to bar proceedings.

7-13-3007. Sufficient protest to bar proceedings. If protests against the proposed system are received from the owners of 50% or more of the area in the proposed district, further proceedings may not be taken by the governing body.

History: En. Sec. 7, Ch. 282, L. 1991.



7-13-3008. Hearing on protest.

7-13-3008. Hearing on protest. (1) At the next regular meeting of the governing body after the expiration of the time within which protest may be made, the governing body shall hear and pass upon all protests, and its decision is final and conclusive. (2) In determining whether or not sufficient protests have been filed in the proposed district to prevent further proceedings, property owned by local government and school districts is considered the same as any other property in the district. (3) The governing body may adjourn the hearing from time to time.

History: En. Sec. 8, Ch. 282, L. 1991.



7-13-3009. and reserved.

7-13-3009 through 7-13-3010 reserved.



7-13-3011. Resolution creating district -- power to order improvements.

7-13-3011. Resolution creating district -- power to order improvements. (1) Before ordering any of the proposed improvements, the governing body shall pass a resolution creating the district in accordance with the resolution of intention introduced and passed by the governing body. (2) The governing body has jurisdiction to order improvements immediately upon the occurrence of one of the following: (a) when no protests have been delivered to the county clerk within 30 days after the date of the first publication of the notice of the passing of the resolution of intention; (b) when a protest is found by the governing body to be insufficient; or (c) when a protest is overruled.

History: En. Sec. 9, Ch. 282, L. 1991.



7-13-3012. Governing body to administer district.

7-13-3012. Governing body to administer district. (1) The members of the governing body are ex officio commissioners of the district formed under the provisions of this part and have jurisdiction over the system within the district. The governing body is responsible for the proper functioning and maintenance of the system. (2) The governing body is responsible for the condition and maintenance of all publicly owned roads, streets, alleys, land, parks, or other thoroughfares within the boundaries of the district affected by the construction or maintenance of the structures under control and jurisdiction of the district.

History: En. Sec. 10, Ch. 282, L. 1991.



7-13-3013. Change of boundaries -- limitations.

7-13-3013. Change of boundaries -- limitations. (1) The governing body may by resolution make changes in the boundaries of a district as they consider reasonable and proper but may not delete any portion of the proposed area if the deletion will create an island of included or excluded lands. (2) The governing body may not delete any portion of the proposed area that is contributing or may reasonably be expected to contribute to the pollution of any watercourse or body of water in the proposed area. (3) For the purpose of subsection (2), it is conclusively presumed that an area that is within 1,500 feet of a proposed or existing sanitary sewer is contributing to the pollution of a watercourse in the proposed area.

History: En. Sec. 11, Ch. 282, L. 1991.



7-13-3014. and reserved.

7-13-3014 through 7-13-3015 reserved.



7-13-3016. Adequate records to be maintained.

7-13-3016. Adequate records to be maintained. The records of the district pertaining to the collection of the operation and maintenance tax levied and the records of the district pertaining to expenditures for construction of the system must be kept and maintained in the office of the treasurer of the local government where the district is located. These records must include but not be limited to a list of individual property that is delinquent in payment, together with the name of the owner or owners of the property.

History: En. Sec. 13, Ch. 282, L. 1991.



7-13-3017. Assessment of costs.

7-13-3017. Assessment of costs. To defray the cost of installing and maintaining the system under the provisions of this part, the governing body shall adopt the following method of assessment: (1) The governing body shall assess the entire cost of the improvements against the entire district. (2) Each lot or parcel of land assessed in the district is to be assessed with that part of the whole cost that its area bears to the area of the entire district, exclusive of streets, avenues, alleys, and public places.

History: En. Sec. 14, Ch. 282, L. 1991.



7-13-3018. Status of federal property within district.

7-13-3018. Status of federal property within district. Whenever any lot, piece, or parcel of land belonging to the United States fronts upon the proposed work or improvement or is to be included within the district, the governing body shall in the resolution of intention declare that the lots, pieces, or parcels of land must be omitted from the assessment to be made to cover the cost and expenses of the work or improvement, and the cost of the work or improvement in front of the lots, pieces, or parcels of land must be paid by the local government from its general fund.

History: En. Sec. 15, Ch. 282, L. 1991.



7-13-3019. Restriction on assessments following change of boundaries.

7-13-3019. Restriction on assessments following change of boundaries. Nothing in 7-13-3013 permits the assessment of the cost of the system against the lands remaining in the district after a boundary change at a higher rate per square foot than the rate per square foot that would have been assessed if the entire cost of the improvements as estimated in the resolution of intention had been assessed against each lot and parcel of land included within the boundaries of the district as described in the resolution of intention unless a new resolution of intention to recreate the district is adopted and a hearing is held on the new resolution after notice as required for the original resolution of intention.

History: En. Sec. 16, Ch. 282, L. 1991.



7-13-3020. Resolution to assess and levy tax for making improvements.

7-13-3020. Resolution to assess and levy tax for making improvements. (1) To defray the cost of making improvements in the district, the governing body shall by resolution levy and assess a tax upon all property in the district created for the purpose of the system by using as a basis for the assessment the method provided for by this part. (2) The resolution must contain a description of each lot or parcel of land, with the name of the owner, if known, and the amount of each partial payment when made and the day when the payment becomes delinquent. (3) The resolution, signed by the governing body, must be kept on file in the office of the local government clerk.

History: En. Sec. 17, Ch. 282, L. 1991.



7-13-3021. Notice of resolution to assess and levy tax for making improvements -- protest.

7-13-3021. Notice of resolution to assess and levy tax for making improvements -- protest. (1) A notice, signed by the local government clerk and stating that the resolution levying a special assessment to defray the cost of making the improvements is on file in the office of the clerk and is subject to inspection, must be published as provided in 7-1-2121. (2) The notice must state the time and place in which objections to the final adoption of the resolution will be heard by the governing body.

History: En. Sec. 19, Ch. 282, L. 1991; amd. Sec. 39, Ch. 354, L. 2001.



7-13-3022. Term of assessment for costs of construction.

7-13-3022. Term of assessment for costs of construction. The payment of the assessment to defray the cost of constructing any improvements in the district may be spread over a term of not more than 20 years, with payment to be made in equal installments.

History: En. Sec. 18, Ch. 282, L. 1991.



7-13-3023. Hearing on protest.

7-13-3023. Hearing on protest. (1) The time for the hearing on protest must be not less than 5 days after the final publication of the notice required by 7-13-126. (2) At the time fixed for the hearing, the governing body shall meet and hear all objections and for that purpose may adjourn from day to day. The governing body may by resolution modify the assessment in whole or in part. A copy of the resolution, certified by the clerk of the local government, must be delivered to the local government treasurer within 2 days after its passage.

History: En. Sec. 20, Ch. 282, L. 1991; amd. Sec. 40, Ch. 354, L. 2001.



7-13-3024. Assessments and other charges as lien.

7-13-3024. Assessments and other charges as lien. A special assessment made and levied to defray the cost and expenses of the work for the system, together with any percentages imposed for delinquency and for cost of collection, is a lien upon the property upon which the assessment is made and levied, from and after the date of the passage of the resolution levying the assessment. The lien may only be extinguished by payment of the assessment, with all penalties, costs, and interest.

History: En. Sec. 21, Ch. 282, L. 1991.



7-13-3025. reserved.

7-13-3025 reserved.



7-13-3026. Charges for services.

7-13-3026. Charges for services. (1) The governing body may by ordinance or resolution establish just and equitable rates, charges, and rentals for the services and benefits directly or indirectly afforded by a system operated by, controlled by, and under the jurisdiction of a district formed under this part. (2) The rates, charges, and rentals must be as nearly as possible equitable in proportion to the services and benefits rendered and may take into consideration the quantity of water supplied, the amount of sewage produced and its concentration, water pollution qualities in general, and the cost of disposal of sewage and storm waters.

History: En. Sec. 22, Ch. 282, L. 1991.



7-13-3027. Resolution to establish service charges -- hearing -- limitations and tax levy.

7-13-3027. Resolution to establish service charges -- hearing -- limitations and tax levy. The governing body may, subject to the provisions of Title 69, chapter 7, by resolution and after public hearing: (1) establish the rates, charges, and rentals in amounts sufficient in each year to provide income and revenue adequate for the payment of the reasonable expense of operation and maintenance of the system; (2) establish an additional charge for the operation and maintenance of a system and a plant; and (3) subject to 15-10-420, levy and assess a tax upon the taxable valuation of each and every lot or parcel of land and improvements in the district to provide sufficient revenue for the reserve fund in an amount necessary to meet the financial requirements of the fund as described in 7-13-3034 through 7-13-3039.

History: En. Sec. 25, Ch. 282, L. 1991; amd. Sec. 12, Ch. 453, L. 2005.



7-13-3028. Hearing and notice on tax levy for operation and maintenance.

7-13-3028. Hearing and notice on tax levy for operation and maintenance. (1) Not less than 30 days prior to the date of making the levy for operation and maintenance of the system, the governing body shall hold a public hearing on the resolution. (2) Notice clearly setting forth the subject matter of the hearing must be given by the governing body by publication as provided in 7-1-2121.

History: En. Sec. 26, Ch. 282, L. 1991; amd. Sec. 41, Ch. 354, L. 2001.



7-13-3029. Preparation and filing of district budget.

7-13-3029. Preparation and filing of district budget. (1) Not less than 30 days prior to the date of the public hearing on the resolution, the governing body shall prepare and file in the office of the clerk of the local government in which the district is located and in the office of the governing body a complete, detailed budget for operation and maintenance of the system, showing all income and expenditures for the year prior to the hearing and all estimated income and expenditures for the next ensuing year in which the levy is assessed. (2) The provisions of law relating to local government budgets and expenditures must be complied with by the district.

History: En. Sec. 27, Ch. 282, L. 1991.



7-13-3030. reserved.

7-13-3030 reserved.



7-13-3031. Authorization to use federal funds.

7-13-3031. Authorization to use federal funds. The governing body may apply for and receive from the federal government, on behalf of the district, any money that may be appropriated by congress for aiding in local public works projects. The governing body may borrow from the federal government any funds available for assisting in the planning or financing of local public works projects and repay the loan out of the money received from the tax levy provided for in this part.

History: En. Sec. 23, Ch. 282, L. 1991.



7-13-3032. Charges for costs when federal funding is sought.

7-13-3032. Charges for costs when federal funding is sought. Notwithstanding any other section of this part or a limitation imposed in this part, when the governing body has applied for funds pursuant to 7-13-3031, the governing body may adopt a system of charges and rates to require that each recipient of services pays its proportionate share of the costs of operation, maintenance, and replacement and to require industrial users of services to pay that portion of the cost of construction of the system that is allocable to the industrial user.

History: En. Sec. 24, Ch. 282, L. 1991.



7-13-3033. reserved.

7-13-3033 reserved.



7-13-3034. Authorization for reserve fund.

7-13-3034. Authorization for reserve fund. The governing body may, in order to secure prompt payment of any district bonds issued in payment of the cost of improvements for the district and the interest on the bonds as it becomes due, create, establish, and maintain by resolution a fund, to be designated as the "reserve fund", for each issue of bonds.

History: En. Sec. 28, Ch. 282, L. 1991.



7-13-3035. Sources of money for reserve fund.

7-13-3035. Sources of money for reserve fund. (1) For the purpose of providing money for the reserve fund, the governing body may in its discretion, from time to time, transfer to the reserve fund from the operation and maintenance fund of the district an amount as may be considered necessary or as may be agreed upon with the holders of the bonds. (2) Whenever there is money in the bond fund that is not required for payment of a bond of the district or interest on the bond, as much as is necessary to pay the loan referred to in 7-13-3037 must, by order of the governing body, be transferred to the reserve fund.

History: En. Sec. 29, Ch. 282, L. 1991.



7-13-3036. Transfers to reserve fund considered as loans.

7-13-3036. Transfers to reserve fund considered as loans. The amount or amounts transferred under 7-13-3035 must be considered as loans from the operation and maintenance fund to the reserve fund.

History: En. Sec. 30, Ch. 282, L. 1991.



7-13-3037. Loans from reserve fund to bond fund as lien.

7-13-3037. Loans from reserve fund to bond fund as lien. (1) Whenever a loan is made to the bond fund from the reserve fund, the reserve fund has a lien for the amount of the loan on: (a) the land within the district that is delinquent in the payment of its assessments; (b) unpaid assessments and installments of assessments on the district, whether delinquent or not; and (c) money coming into the bond fund to the amount of the loan, together with interest on the loan from the time it was made at the rate or percentage payable by the bond or of interest on the bond for which the loan was made. (2) If after all the bonds of the district have been fully paid and all money remaining in the bond fund has been transferred to the reserve fund, there still remains a debt from the district to the reserve fund, the governing body may foreclose the lien upon property within the district owing unpaid assessments to the district for the purpose of paying off the loan to the reserve fund.

History: En. Sec. 31, Ch. 282, L. 1991.



7-13-3038. Limitation on repayment of loan to reserve fund.

7-13-3038. Limitation on repayment of loan to reserve fund. Nothing in 7-13-3034 through 7-13-3039 permits the repayment of a loan to the reserve fund at any time unless all interest accrued on the bonds has been fully paid and all principal agreed to be paid in accordance with the redemption schedule as may be provided in the resolution or resolutions authorizing the bonds has been paid.

History: En. Sec. 32, Ch. 282, L. 1991.



7-13-3039. Covenants to use and maintain reserve fund.

7-13-3039. Covenants to use and maintain reserve fund. (1) In connection with the issuance of district bonds, the governing body may undertake and agree: (a) to issue orders annually authorizing loans or advances from the reserve fund to the fund maintained for the payment of the bonds in amounts sufficient to make good any deficiency in the bond and interest accounts to the extent that money is available; and (b) to provide money for the reserve fund pursuant to the provisions of 7-13-3026 and 7-13-3027 by establishing and collecting rates, charges, and rentals for services and benefits in amounts sufficient to provide net revenues in excess of the current costs of operation and maintenance of the system and sufficient to maintain a balance in the reserve fund as the governing body may agree to and undertake. (2) The undertakings and agreements authorized by subsection (1) are binding upon the local government as long as any bonds or any interest on the bonds remains unpaid.

History: En. Sec. 33, Ch. 282, L. 1991.



7-13-3040. reserved.

7-13-3040 reserved.



7-13-3041. Acquisition of private water supply system.

7-13-3041. Acquisition of private water supply system. (1) If a franchise has been granted to or a contract made with any person or corporation and the person or corporation has established or maintained a system of water supply or has valuable water rights or a supply of water desired by the district for supplying the district with water, the governing body granting the franchise, entering the contract, or desiring the water supply shall, by the passage of a resolution, give notice to the person or corporation that it desires to purchase the plant, franchise, or water supply of the person or corporation. (2) The governing body passing a resolution as provided in subsection (1) may purchase the plant, franchise, or water supply upon terms agreed to by the parties. (3) In case agreement is not reached in accordance with subsection (2), the governing body may take the plant, franchise, or water supply by eminent domain in accordance with Title 70, chapters 30 and 31.

History: En. Sec. 34, Ch. 282, L. 1991.



7-13-3042. reserved.

7-13-3042 reserved.



7-13-3043. Applicable provisions of laws relating to rural improvement districts.

7-13-3043. Applicable provisions of laws relating to rural improvement districts. The provisions of 7-12-2101, 7-12-2107, 7-12-2115 through 7-12-2120, 7-12-2131 through 7-12-2140, 7-12-2153, 7-12-2154, 7-12-2161 through 7-12-2165, 7-12-2166(2), 7-12-2168(2), 7-12-2169, and 7-12-2171 through 7-12-2174 pertaining to rural improvement districts apply to this part unless in conflict with the provisions of this part.

History: En. Sec. 12, Ch. 282, L. 1991; amd. Sec. 42, Ch. 354, L. 2001; amd. Sec. 17, Ch. 277, L. 2003.






Part 41. General Provisions Related to Municipal Utility Services

7-13-4101. Authority to permit laying of utility mains.

7-13-4101. Authority to permit laying of utility mains. (1) The city or town council has power to permit the use of the streets and alleys of the city or town for the purpose of laying down gas, water, and other mains, but no excavations must be made for such purpose without the permission of the council or its authorized officer. (2) The streets and alleys must be placed in as good condition by the person or corporation making the excavation as they were before the excavation was made and the mains laid down. In default thereof, the council may order the same to be done at the expense of such person or corporation.

History: En. Subd. 73, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.72, R.C.M. 1935; R.C.M. 1947, 11-975.



7-13-4102. Authority to acquire natural gas system -- indebtedness permitted.

7-13-4102. Authority to acquire natural gas system -- indebtedness permitted. (1) The city or town council has power to contract an indebtedness of a city or town upon the credit thereof by borrowing money or issuing bonds for the construction, purchase, or development of an adequate supply of natural gas and to construct or purchase a system of gaslines for the distribution thereof to the inhabitants of the city or town or vicinity. (2) No money may be borrowed or bonds issued for the purposes specified in this section until the proposition has been submitted to the vote of the taxpayers of the city or town affected thereby and the majority vote cast in its favor.

History: En. Sec. 1, Ch. 128, l. 1927; re-en. Sec. 5039.85, R.C.M. 1935; amd. Sec. 22, Ch. 566, L. 1977; R.C.M. 1947, 11-988(part).



7-13-4103. Limitation on indebtedness for acquisition of natural gas system.

7-13-4103. Limitation on indebtedness for acquisition of natural gas system. The total amount of indebtedness authorized to be contracted in any form, including the then-existing indebtedness, may not at any time exceed 0.92% of the total assessed value of taxable property, determined as provided in 15-8-111, within the city or town, as ascertained by the last assessment for state and county taxes.

History: En. Sec. 1, Ch. 128, l. 1927; re-en. Sec. 5039.85, R.C.M. 1935; amd. Sec. 22, Ch. 566, L. 1977; R.C.M. 1947, 11-988(part); amd. Sec. 49, Ch. 614, L. 1981; amd. Sec. 14, Ch. 29, L. 2001.



7-13-4104. Inspection and measurement of gas, light, and electric or other power systems.

7-13-4104. Inspection and measurement of gas, light, and electric or other power systems. The council of any incorporated city or town shall have power by ordinance to provide for and regulate the inspection and the measurement of gas, light, and electric or other power sold within its limits or brought into or carried through any such city or town.

History: En. Sec. 1, Ch. 57, L. 1907; Sec. 3260, Rev. C. 1907; re-en. Sec. 5040, R.C.M. 1921; re-en. Sec. 5040, R.C.M. 1935; R.C.M. 1947, 11-989.



7-13-4105. Regulation of vaults, cisterns, hydrants, pumps, sewers, and gutters.

7-13-4105. Regulation of vaults, cisterns, hydrants, pumps, sewers, and gutters. The city or town council has power to regulate the construction, use, and repair of vaults, cisterns, hydrants, pumps, sewers, and gutters.

History: En. Subd. 24, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.23, R.C.M. 1935; R.C.M. 1947, 11-926.



7-13-4106. Erection of poles, wires, rods, and cables.

7-13-4106. Erection of poles, wires, rods, and cables. The city or town council has power to regulate or suppress the erection of poles and the stringing of wires, rods, or cables in the streets or alleys or within the limits of any city or town.

History: En. Subd. 43, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.42, R.C.M. 1935; R.C.M. 1947, 11-945.



7-13-4107. Protection of private waste disposal service in municipality.

7-13-4107. Protection of private waste disposal service in municipality. A municipality, as of January 1, 1979, that receives garbage and solid waste disposal services from a private motor carrier authorized by the public service commission to provide that service may not, by ordinance or otherwise, elect to provide exclusive garbage and solid waste service until the municipality first fully compensates the private motor carrier for the resulting damage to its business.

History: En. Sec. 1, Ch. 448, L. 1979; amd. Sec. 572, Ch. 61, L. 2007; amd. Sec. 2, Ch. 301, L. 2011.






Part 42. Public Sewer Systems

7-13-4201. Establishment of sewer systems.

7-13-4201. Establishment of sewer systems. A sewer system may be established in a city or town, which system may be divided into public, district, and private sewers.

History: En. Sec. 15, Ch. 89, L. 1913; re-en. Sec. 5239, R.C.M. 1921; amd. Sec. 1, Ch. 149, L. 1933; re-en. Sec. 5239, R.C.M. 1935; amd. Sec. 3, Ch. 100, L. 1973; R.C.M. 1947, 11-2216(part).



7-13-4202. Construction of public sewers.

7-13-4202. Construction of public sewers. Public sewers may be established and constructed along the principal course of drainage at such times, to such an extent, of such dimensions and materials, and under such regulations as may be prescribed by the council. There may be constructed such branches and extensions of sewers already constructed or to be constructed as may be considered expedient.

History: En. Sec. 15, Ch. 89, L. 1913; re-en. Sec. 5239, R.C.M. 1921; amd. Sec. 1, Ch. 149, L. 1933; re-en. Sec. 5239, R.C.M. 1935; amd. Sec. 3, Ch. 100, L. 1973; R.C.M. 1947, 11-2216(part).



7-13-4203. Financing of public sewers.

7-13-4203. Financing of public sewers. (1) To defray the cost of such public sewers, the city or town council may appropriate moneys therefor from the general or sewer fund or by availing itself of money derived from a bond issue authorized by the constitution and laws of the state. (2) It is further provided that when a public or main sewer also serves as a district sewer, the city council may assess the property bordering or abutting upon such public sewer, either at the time of its construction or at any future time, for an amount equal to the estimated cost of such district sewer capable of accommodating such property.

History: En. Sec. 15, Ch. 89, L. 1913; re-en. Sec. 5239, R.C.M. 1921; amd. Sec. 1, Ch. 149, L. 1933; re-en. Sec. 5239, R.C.M. 1935; amd. Sec. 3, Ch. 100, L. 1973; R.C.M. 1947, 11-2216(2).



7-13-4204. Rental charges for use of sewer system -- election required.

7-13-4204. Rental charges for use of sewer system -- election required. (1) Upon being petitioned by 5% of the qualified electors, the city council shall submit to a vote to the qualified electors, at the annual municipal election or at a special election held in conjunction with a regular or special election, the question of whether or not the city council may establish and collect rentals for the use of the sewer system, may fix the scale of the rentals, and may prescribe the manner and time at which the rentals must be paid: (a) to provide the sewer fund; (b) to provide for the retirement of the bonds and the payment of the interest on the bonds; or (c) for any purpose mentioned in this section. (2) If a majority of votes is cast in favor of the proposition, then the city or town council may establish and collect rentals for the use of the sewer system, may fix the scale of rentals, may prescribe the manner and time at which the rentals should be paid, and may change the scale of rentals from time to time as considered advisable. (3) The revenue provided in this section are in addition to and not exclusive of other revenue that may be legally collected for sewer payment.

History: En. Sec. 15, Ch. 89, L. 1913; re-en. Sec. 5239, R.C.M. 1921; amd. Sec. 1, Ch. 149, L. 1933; re-en. Sec. 5239, R.C.M. 1935; amd. Sec. 3, Ch. 100, L. 1973; R.C.M. 1947, 11-2216(part); amd. Sec. 46, Ch. 387, L. 1995.



7-13-4205. Determination of rental charge.

7-13-4205. Determination of rental charge. (1) The total revenue to be collected from all of the above sources in a given year shall be provided for by the council in such a manner as to provide funds for the payment of all bond issues and interest thereon, as well as for all necessary expenses of the operation, maintenance, and repair of any such sewer system. (2) For the purpose of making such rental charges equitable, property benefited thereby may be classified, taking into consideration the volume and character of sewage or waste and the nature of the use made of such sewage facilities.

History: En. Sec. 15, Ch. 89, L. 1913; re-en. Sec. 5239, R.C.M. 1921; amd. Sec. 1, Ch. 149, L. 1933; re-en. Sec. 5239, R.C.M. 1935; amd. Sec. 3, Ch. 100, L. 1973; R.C.M. 1947, 11-2216(part).



7-13-4206. Procedure to collect rentals.

7-13-4206. Procedure to collect rentals. Said rentals shall be collected or taxed against the property in like manner as water rentals are collected and taxed or by such procedure as may be prescribed by the city or town council.

History: En. Sec. 15, Ch. 89, L. 1913; re-en. Sec. 5239, R.C.M. 1921; amd. Sec. 1, Ch. 149, L. 1933; re-en. Sec. 5239, R.C.M. 1935; amd. Sec. 3, Ch. 100, L. 1973; R.C.M. 1947, 11-2216(part).



7-13-4207. Special fund for sewer rentals.

7-13-4207. Special fund for sewer rentals. (1) The funds received from the collection of sewer rentals shall be kept as a separate and distinct fund by the city treasurer, subject only to disbursement by order of the council. (2) This fund shall be used for: (a) the payment of the cost of management, maintenance, operation, and repair of the sewage system, including treatment and disposal works; (b) for the creation of a sinking fund for the retirement of any indebtedness; and (c) for the payment of interest on any such indebtedness. (3) Any surplus in such fund may be used for the enlargement or replacement of the same and for the payment of the interest on any debt incurred for the construction of such sewage system, including sewage pumping, treatment, and disposal works, and for retiring such debt but shall not be used for the extension of a sewage system to serve unsewered areas or for any purpose other than one or more of those specified above.

History: En. Sec. 15, Ch. 89, L. 1913; re-en. Sec. 5239, R.C.M. 1921; amd. Sec. 1, Ch. 149, L. 1933; re-en. Sec. 5239, R.C.M. 1935; amd. Sec. 3, Ch. 100, L. 1973; R.C.M. 1947, 11-2216(4).



7-13-4208. Repealed.

7-13-4208. Repealed. Sec. 1, Ch. 55, L. 2011; Sec. 11, Ch. 214, L. 2011.

History: En. Sec. 15, Ch. 89, L. 1913; re-en. Sec. 5239, R.C.M. 1921; amd. Sec. 1, Ch. 149, L. 1933; re-en. Sec. 5239, R.C.M. 1935; amd. Sec. 3, Ch. 100, L. 1973; R.C.M. 1947, 11-2216(5).






Part 43. Municipal Sewage and/or Water Systems

7-13-4301. Establishment of sewage and water systems.

7-13-4301. Establishment of sewage and water systems. Any city or town may: (1) establish, build, construct, reconstruct, or extend: (a) a storm or sanitary sewerage system; (b) a plant or plants for treatment or disposal of sewage from the city or town; (c) a water supply or distribution system; or (d) any combination of systems; and (2) operate and maintain the facilities for public use.

History: En. Sec. 1, Ch. 149, L. 1943; amd. Sec. 1, Ch. 100, L. 1947; amd. Sec. 1, Ch. 98, L. 1955; amd. Sec. 7, Ch. 158, L. 1971; R.C.M. 1947, 11-2217(part); amd. Sec. 5, Ch. 453, L. 1993.



7-13-4302. Repealed.

7-13-4302. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 1, Ch. 149, L. 1943; amd. Sec. 1, Ch. 100, L. 1947; amd. Sec. 1, Ch. 98, L. 1955; amd. Sec. 7, Ch. 158, L. 1971; R.C.M. 1947, 11-2217(part).



7-13-4303. Repealed.

7-13-4303. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 1, Ch. 149, L. 1943; amd. Sec. 1, Ch. 100, L. 1947; amd. Sec. 1, Ch. 98, L. 1955; amd. Sec. 7, Ch. 158, L. 1971; R.C.M. 1947, 11-2217(part).



7-13-4304. Authority to charge for services.

7-13-4304. Authority to charge for services. (1) The governing body of a municipality operating a municipal water or sewer system shall fix and establish, by ordinance or resolution, and collect rates, rentals, and charges for the services, facilities, and benefits directly or indirectly afforded by the system, taking into account services provided and benefits received. (2) Sewer charges may take into consideration the quantity of sewage produced and its concentration and water pollution qualities in general and the cost of disposal of sewage and storm waters. The charges may be fixed on the basis of water consumption or any other equitable basis the governing body considers appropriate. The rates for charges may be fixed in advance or otherwise and shall be uniform for like services in all parts of the municipality. If the governing body determines that the sewage treatment or storm water disposal prevents pollution of sources of water supply, the sewer charges may be established as a surcharge on the water bills of water consumers or on any other equitable basis of measuring the use and benefits of the facilities and services. (3) An original charge for the connecting sewerline between the lot line and the sewer main may be assessed when the connecting sewerline is installed. (4) The water and sewer rates, charges, or rentals shall be as nearly as possible equitable in proportion to the services and benefits rendered.

History: Ap. p. Sec. 3, Ch. 149, L. 1943; amd. Sec. 3, Ch. 98, L. 1955; Sec. 11-2219, R.C.M. 1947; Ap. p. Sec. 1, Ch. 149, L. 1943; amd. Sec. 1, Ch. 100, L. 1947; amd. Sec. 1, Ch. 98, L. 1955; amd. Sec. 7, Ch. 158, L. 1971; Sec. 11-2217, R.C.M. 1947; Ap. p. Sec. 1, Ch. 411, L. 1973; Sec. 84-4726.1, R.C.M. 1947; R.C.M. 1947, 11-2217(part), 11-2219(part), 84-4726.1(part); amd. Sec. 25, Ch. 251, L. 1979.



7-13-4305. Consumers required to pay for services.

7-13-4305. Consumers required to pay for services. (1) No person, firm, or corporation shall be permitted to use said system unless they pay the full and established rate for said service. (2) No person may have service reestablished after it is discontinued pursuant to 7-13-4306 unless they have paid the full amount past due, any interest or penalty on such past-due amount, and any required reestablishment deposit.

History: En. Sec. 5, Ch. 149, L. 1943; R.C.M. 1947, 11-2221(part); amd. Sec. 1, Ch. 115, L. 1987.



7-13-4306. Effect of failure to pay charges.

7-13-4306. Effect of failure to pay charges. In the event of nonpayment of charges for either water or sewer service and benefits to any premises, the governing body may direct the supply of water or provision of sewer service to such premises to be discontinued until such charges are paid.

History: En. Sec. 1, Ch. 149, L. 1943; amd. Sec. 1, Ch. 100, L. 1947; amd. Sec. 1, Ch. 98, L. 1955; amd. Sec. 7, Ch. 158, L. 1971; R.C.M. 1947, 11-2217(part); amd. Sec. 2, Ch. 115, L. 1987.



7-13-4307. Establishment of amount of charges.

7-13-4307. Establishment of amount of charges. The rates and charges established for the services and facilities afforded by this system must be sufficient in each year to provide income and revenue adequate for the: (1) payment of the reasonable expense of operation and maintenance; (2) payment of the sums required to be paid into the sinking fund; (3) accumulation of reserves; (4) payment of rates, fees, and charges levied by a regional authority established pursuant to Title 75, chapter 6, part 3; and (5) payment of expenditures for depreciation and replacement of the system as determined necessary by the governing body or as covenanted in the ordinances and resolutions authorizing the outstanding bonds.

History: En. Sec. 3, Ch. 149, L. 1943; amd. Sec. 3, Ch. 98, L. 1955; R.C.M. 1947, 11-2219(part); amd. Sec. 3, Ch. 187, L. 2013.



7-13-4308. Change and readjustment of charges.

7-13-4308. Change and readjustment of charges. The governing body shall have the right to change and readjust from time to time the rates and charges so fixed and established, provided the aggregate of such rates and charges shall always be sufficient to meet the requirements mentioned in 7-13-4307.

History: En. Sec. 3, Ch. 149, L. 1943; amd. Sec. 3, Ch. 98, L. 1955; R.C.M. 1947, 11-2219(part).



7-13-4309. Procedure to collect sewer or water charges.

7-13-4309. Procedure to collect sewer or water charges. (1) Sewer or water charges must be collected by the treasurer. (2) On or before July 7 of each year, notice must be given by the city treasurer or town clerk to the owners of all lots or parcels of real estate to which sewer or water service has been furnished prior to July 1 by the city or town. The notice must specify the assessment owing and in arrears at the time of giving notice. The notice must be in writing and must state the amount of arrearage, including any penalty and interest assessed pursuant to the provisions of the city or town ordinance, and that unless the amount is paid within 30 days of the notice, the amount will be levied as a tax against the lot or parcel of real estate to which sewer or water service was furnished and for which payment is delinquent. The notice must also state that the city or town may by suit collect past-due assessments, interest, and penalties, as a debt owing the city or town, in any court of competent jurisdiction, including city court. The notice may be delivered to the owner personally or by letter addressed to the owner at the post-office address of the owner as shown in property tax records maintained by the department of revenue. (3) (a) Except as provided in subsection (3)(b), at the time that the annual tax levy is certified to the county clerk, the city treasurer or town clerk shall certify and file with the department of revenue a list of all lots or parcels of real estate, giving the legal description of the lot or parcel, to the owners of which notices of arrearage in payments were given and which arrearage remains unpaid and stating the amount of the arrearage, including any penalty and interest. The department of revenue shall insert the amount as a tax against the lot or parcel of real estate. (b) In cities where the council has provided by ordinance for the collection of taxes, the city treasurer shall collect the delinquent amount, including penalty and interest, as a tax against the lot or parcel of real estate to which sewer or water service was furnished and payment for which is delinquent. (4) A city or town may, in addition to pursuing the collection of assessments in the same manner as a tax, bring suit in any court of competent jurisdiction, including city court, to collect the amount due and owing, including penalties and interest, as a debt owing the city or town.

History: En. 84-4726.1 by Sec. 1, Ch. 411, L. 1973; R.C.M. 1947, 84-4726.1(part); amd. Sec. 1, Ch. 114, L. 1987; amd. Sec. 3, Ch. 115, L. 1987; amd. Sec. 21, Ch. 27, Sp. L. November 1993; amd. Sec. 1, Ch. 423, L. 1999; amd. Sec. 14, Ch. 451, L. 2005.



7-13-4310. Repealed.

7-13-4310. Repealed. Sec. 11, Ch. 214, L. 2011.

History: En. Sec. 5, Ch. 98, L. 1955; R.C.M. 1947, 11-2220.1.



7-13-4311. Authorization to furnish water and sewer services to industrial consumers.

7-13-4311. Authorization to furnish water and sewer services to industrial consumers. (1) Subject to the provisions of subsection (2), the city or town council of any city or town within Montana that owns and operates a municipal water system, a municipal sewage system, or both, to furnish water services, sewage services, or both, to the inhabitants of the city or town as a public utility may, in addition to all other powers, furnish water from the water system and sewage services from the sewage system: (a) to any person, factory, or other industry located within the corporate limits of the city or town; or (b) to any person, factory, or other industry located outside the corporate limits of the city or town. (2) (a) The services authorized by subsection (1) must be furnished at reasonable rates. (b) Delivery of water and delivery of sewage services by a city or town to or for the use of any person, factory, or other industry located outside the corporate limits of the city or town must be made within or at the boundary line of the corporate limits of the city or town or from any existing waterline or sewerline of the city or town located outside of the corporate limits of the city or town, except as provided in this part.

History: En. Sec. 1, Ch. 71, L. 1925; amd. Sec. 1, Ch. 134, L. 1929; re-en. Sec. 5040.1, R.C.M. 1935; amd. Sec. 1, Ch. 6, L. 1955; amd. Sec. 1, Ch. 63, L. 1957; amd. Sec. 1, Ch. 194, L. 1961; amd. Sec. 1, Ch. 229, L. 1971; R.C.M. 1947, 11-1001(1); amd. Sec. 36, Ch. 42, L. 1997.



7-13-4312. Authorization to furnish water and sewer services to persons located outside municipality.

7-13-4312. Authorization to furnish water and sewer services to persons located outside municipality. A city council that owns and operates a municipal water system, a municipal sewer system, or both, to furnish water and sewer services to the inhabitants of a city as a public utility may furnish water from the water system and sewage services from the sewer system to the inhabitants or to any person, factory, industry, or producer of farm or other products located outside of the corporate limits of the city at reasonable rates filed by the city or town council. The city council may make collections to provide water and sewer services in the same manner as collections are made within the corporate limits.

History: En. Sec. 1, Ch. 71, L. 1925; amd. Sec. 1, Ch. 134, L. 1929; re-en. Sec. 5040.1, R.C.M. 1935; amd. Sec. 1, Ch. 6, L. 1955; amd. Sec. 1, Ch. 63, L. 1957; amd. Sec. 1, Ch. 194, L. 1961; amd. Sec. 1, Ch. 229, L. 1971; R.C.M. 1947, 11-1001(2); amd. Sec. 8, Ch. 214, L. 2011.



7-13-4313. Illegal use of water or sewer system.

7-13-4313. Illegal use of water or sewer system. Any person, firm, or corporation residing either inside or outside of the corporate limits of a city owning a municipal water system and/or a municipal sewer system which furnishes water or sewer services as a public utility who shall willfully turn on the waterline or sewerline after the same shall have been shut off by or under the direction of the city for nonpayment of water charges or sewer charges or who shall unlawfully take water from such water system or shall unlawfully make use of such sewer system shall be guilty of a misdemeanor.

History: En. Sec. 1, Ch. 71, L. 1925; amd. Sec. 1, Ch. 134, L. 1929; re-en. Sec. 5040.1, R.C.M. 1935; amd. Sec. 1, Ch. 6, L. 1955; amd. Sec. 1, Ch. 63, L. 1957; amd. Sec. 1, Ch. 194, L. 1961; amd. Sec. 1, Ch. 229, L. 1971; R.C.M. 1947, 11-1001(3).



7-13-4314. Annexation as requirement for receiving service.

7-13-4314. Annexation as requirement for receiving service. Any person, firm, or corporation receiving water or sewer service outside of incorporated city limits may be required by the city or town, as a condition to initiate such service, to consent to annexation of the tract of property served by the city or town. The consent to annexation is limited to that tract or parcel or portion of tract or parcel that is clearly and immediately, and not potentially, being serviced by the water or sewer service.

History: En. Sec. 1, Ch. 71, L. 1925; amd. Sec. 1, Ch. 134, L. 1929; re-en. Sec. 5040.1, R.C.M. 1935; amd. Sec. 1, Ch. 6, L. 1955; amd. Sec. 1, Ch. 63, L. 1957; amd. Sec. 1, Ch. 194, L. 1961; amd. Sec. 1, Ch. 229, L. 1971; R.C.M. 1947, 11-1001(4).



7-13-4315. through reserved.

7-13-4315 through 7-13-4320 reserved.



7-13-4321. Repealed.

7-13-4321. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 2, Ch. 149, L. 1943; amd. Sec. 1, Ch. 146, L. 1951; amd. Sec. 2, Ch. 98, L. 1955; amd. Sec. 1, Ch. 38, L. 1957; amd. Sec. 1, Ch. 51, L. 1963; amd. Sec. 13, Ch. 234, L. 1971; R.C.M. 1947, 11-2218(part); amd. Sec. 45, Ch. 575, L. 1981.



7-13-4322. Repealed.

7-13-4322. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 2, Ch. 149, L. 1943; amd. Sec. 1, Ch. 146, L. 1951; amd. Sec. 2, Ch. 98, L. 1955; amd. Sec. 1, Ch. 38, L. 1957; amd. Sec. 1, Ch. 51, L. 1963; amd. Sec. 13, Ch. 234, L. 1971; R.C.M. 1947, 11-2218(7).



7-13-4323. Repealed.

7-13-4323. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 2, Ch. 149, L. 1943; amd. Sec. 1, Ch. 146, L. 1951; amd. Sec. 2, Ch. 98, L. 1955; amd. Sec. 1, Ch. 38, L. 1957; amd. Sec. 1, Ch. 51, L. 1963; amd. Sec. 13, Ch. 234, L. 1971; R.C.M. 1947, 11-2218(2).



7-13-4324. Repealed.

7-13-4324. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 2, Ch. 149, L. 1943; amd. Sec. 1, Ch. 146, L. 1951; amd. Sec. 2, Ch. 98, L. 1955; amd. Sec. 1, Ch. 38, L. 1957; amd. Sec. 1, Ch. 51, L. 1963; amd. Sec. 13, Ch. 234, L. 1971; R.C.M. 1947, 11-2218(part).



7-13-4325. Repealed.

7-13-4325. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 4, Ch. 149, L. 1943; amd. Sec. 4, Ch. 98, L. 1955; R.C.M. 1947, 11-2220(part).



7-13-4326. Repealed.

7-13-4326. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 4, Ch. 149, L. 1943; amd. Sec. 4, Ch. 98, L. 1955; R.C.M. 1947, 11-2220(part).



7-13-4327. Repealed.

7-13-4327. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 4, Ch. 149, L. 1943; amd. Sec. 4, Ch. 98, L. 1955; R.C.M. 1947, 11-2220(part).



7-13-4328. Repealed.

7-13-4328. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 2, Ch. 149, L. 1943; amd. Sec. 1, Ch. 146, L. 1951; amd. Sec. 2, Ch. 98, L. 1955; amd. Sec. 1, Ch. 38, L. 1957; amd. Sec. 1, Ch. 51, L. 1963; amd. Sec. 13, Ch. 234, L. 1971; R.C.M. 1947, 11-2218(3), (4).



7-13-4329. Repealed.

7-13-4329. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 2, Ch. 149, L. 1943; amd. Sec. 1, Ch. 146, L. 1951; amd. Sec. 2, Ch. 98, L. 1955; amd. Sec. 1, Ch. 38, L. 1957; amd. Sec. 1, Ch. 51, L. 1963; amd. Sec. 13, Ch. 234, L. 1971; R.C.M. 1947, 11-2218(5).



7-13-4330. Repealed.

7-13-4330. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 5, Ch. 149, L. 1943; R.C.M. 1947, 11-2221(part).



7-13-4331. Repealed.

7-13-4331. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 4, Ch. 149, L. 1943; amd. Sec. 4, Ch. 98, L. 1955; R.C.M. 1947, 11-2220(part).



7-13-4332. Repealed.

7-13-4332. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 5, Ch. 149, L. 1943; R.C.M. 1947, 11-2221(part).



7-13-4333. Repealed.

7-13-4333. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 5, Ch. 149, L. 1943; R.C.M. 1947, 11-2221(part).



7-13-4334. through reserved.

7-13-4334 through 7-13-4340 reserved.



7-13-4341. Repealed.

7-13-4341. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 2, Ch. 149, L. 1943; amd. Sec. 1, Ch. 146, L. 1951; amd. Sec. 2, Ch. 98, L. 1955; amd. Sec. 1, Ch. 38, L. 1957; amd. Sec. 1, Ch. 51, L. 1963; amd. Sec. 13, Ch. 234, L. 1971; R.C.M. 1947, 11-2218(part).



7-13-4342. Repealed.

7-13-4342. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 2, Ch. 149, L. 1943; amd. Sec. 1, Ch. 146, L. 1951; amd. Sec. 2, Ch. 98, L. 1955; amd. Sec. 1, Ch. 38, L. 1957; amd. Sec. 1, Ch. 51, L. 1963; amd. Sec. 13, Ch. 234, L. 1971; R.C.M. 1947, 11-2218(8).



7-13-4343. Repealed.

7-13-4343. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 2, Ch. 149, L. 1943; amd. Sec. 1, Ch. 146, L. 1951; amd. Sec. 2, Ch. 98, L. 1955; amd. Sec. 1, Ch. 38, L. 1957; amd. Sec. 1, Ch. 51, L. 1963; amd. Sec. 13, Ch. 234, L. 1971; R.C.M. 1947, 11-2218(part).



7-13-4344. Repealed.

7-13-4344. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 2, Ch. 149, L. 1943; amd. Sec. 1, Ch. 146, L. 1951; amd. Sec. 2, Ch. 98, L. 1955; amd. Sec. 1, Ch. 38, L. 1957; amd. Sec. 1, Ch. 51, L. 1963; amd. Sec. 13, Ch. 234, L. 1971; R.C.M. 1947, 11-2218(9).



7-13-4345. Repealed.

7-13-4345. Repealed. Sec. 7, Ch. 453, L. 1993.

History: En. Sec. 2, Ch. 149, L. 1943; amd. Sec. 1, Ch. 146, L. 1951; amd. Sec. 2, Ch. 98, L. 1955; amd. Sec. 1, Ch. 38, L. 1957; amd. Sec. 1, Ch. 51, L. 1963; amd. Sec. 13, Ch. 234, L. 1971; R.C.M. 1947, 11-2218(10).






Part 44. Water Supply and Regulation

7-13-4401. Water regulation.

7-13-4401. Water regulation. The city or town council has power to provide for the cleaning of waters, watercourses, and streams within the city or to alter, straighten, or widen the same and to provide for the draining and filling in of ponds, wells, or shafts on private property when necessary to the public health or public welfare.

History: En. Subd. 15, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.14, R.C.M. 1935; R.C.M. 1947, 11-917.



7-13-4402. Obtaining municipal water supply.

7-13-4402. Obtaining municipal water supply. The city or town council has power to adopt, enter into, and carry out means for securing a supply of water for the use of a city or town or its inhabitants.

History: En. Subd. 79, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.78, R.C.M. 1935; R.C.M. 1947, 11-981.



7-13-4403. Acquisition of private water supply system.

7-13-4403. Acquisition of private water supply system. (1) It is provided that whenever a franchise has been granted to or a contract made with any person or persons, corporation, or corporations and such person or persons, corporation, or corporations, in pursuance thereof or otherwise, have established or maintained a system of water supply or have valuable water rights or a supply of water desired by the city or town for supplying the city or town with water, the city or town granting such franchise or entering in such contract or desiring such water supply shall, by the passage of an ordinance, give notice to such person or persons, corporation, or corporations that it desires to purchase the plant and franchise and water supply of such person or persons, corporation, or corporations. (2) The city or town shall have the right to so purchase the plant or water supply upon such terms as the parties agree.

History: En. Subd. 64, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.63, R.C.M. 1935; amd. Sec. 1, Ch. 35, L. 1947; amd. Sec. 1, Ch. 152, L. 1953; amd. Sec. 1, Ch. 34, L. 1955; amd. Sec. 1, Ch. 38, L. 1959; amd. Sec. 1, Ch. 158, L. 1963; amd. Sec. 1, Ch. 100, L. 1973; R.C.M. 1947, 11-966(part).



7-13-4404. Use of eminent domain powers to acquire water supply system.

7-13-4404. Use of eminent domain powers to acquire water supply system. (1) If agreement is not reached pursuant to 7-13-4403, then the city or town shall proceed to acquire the plant or water supply under Title 70, chapter 30. (2) A city or town acquiring property under Title 70, chapter 30, shall pay the amount of compensation to the owner of the plant or water supply within 6 months from the date that final judgment is entered in the condemnation proceedings.

History: En. Subd. 64, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.63, R.C.M. 1935; amd. Sec. 1, Ch. 35, L. 1947; amd. Sec. 1, Ch. 152, L. 1953; amd. Sec. 1, Ch. 34, L. 1955; amd. Sec. 1, Ch. 38, L. 1959; amd. Sec. 1, Ch. 158, L. 1963; amd. Sec. 1, Ch. 100, L. 1973; R.C.M. 1947, 11-966(part); amd. Sec. 5, Ch. 125, L. 2001.



7-13-4405. Acquisition of water rights and other necessary property.

7-13-4405. Acquisition of water rights and other necessary property. For the purpose of providing the city or town with an adequate water supply for municipal and domestic purposes, the city or town council shall procure appropriate water rights and the necessary real and personal property to make an adequate water supply available. The water rights and property may be acquired by purchase, appropriation, location, condemnation pursuant to Title 70, chapter 30, or in any other legal manner.

History: En. Subd. 64, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.63, R.C.M. 1935; amd. Sec. 1, Ch. 35, L. 1947; amd. Sec. 1, Ch. 152, L. 1953; amd. Sec. 1, Ch. 34, L. 1955; amd. Sec. 1, Ch. 38, L. 1959; amd. Sec. 1, Ch. 158, L. 1963; amd. Sec. 1, Ch. 100, L. 1973; R.C.M. 1947, 11-966(part); amd. Sec. 6, Ch. 125, L. 2001.



7-13-4406. Control over territory occupied by water supply system -- taxation and condemnation powers.

7-13-4406. Control over territory occupied by water supply system -- taxation and condemnation powers. (1) Cities and towns have jurisdiction and control: (a) over the territory occupied by their public works; (b) over and along the line of reservoirs, streams, trenches, pipes, drains, and other appurtenances used in the construction and operation of the public works; and (c) over the source of streams from which water is taken for the enforcement of its sanitary ordinances, the abatement of nuisances, and the general preservation of the purity of its water supply. (2) Cities and towns may enact all ordinances and regulations necessary to implement subsection (1). For this purpose, the city or town may condemn private property in the manner provided in Title 70, chapter 30, and may levy a tax on all consumers of water for the purpose of defraying the expenses of procurement.

History: En. Subd. 64, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.63, R.C.M. 1935; amd. Sec. 1, Ch. 35, L. 1947; amd. Sec. 1, Ch. 152, L. 1953; amd. Sec. 1, Ch. 34, L. 1955; amd. Sec. 1, Ch. 38, L. 1959; amd. Sec. 1, Ch. 158, L. 1963; amd. Sec. 1, Ch. 100, L. 1973; R.C.M. 1947, 11-966(4); amd. Sec. 7, Ch. 125, L. 2001.






Part 45. Local Water Quality Districts

7-13-4501. Findings and purpose.

7-13-4501. Findings and purpose. (1) Pollution and degradation of surface water and ground water pose both immediate and long-term threats to the health, safety, and welfare of citizens of this state. (2) Because of the expense and difficulty of ground water rehabilitation and cleanup and the need to protect drinking water supplies, policies and programs to prevent ground water contamination must be implemented. (3) The purpose of this part is to provide for the creation of local water quality districts to protect, preserve, and improve the quality of surface water and ground water.

History: En. Sec. 1, Ch. 357, L. 1991.



7-13-4502. Definitions.

7-13-4502. Definitions. As used in this part, unless the context indicates otherwise, the following definitions apply: (1) "Board of directors" means the board of directors provided for in 7-13-4516 or a joint board of directors provided for in 7-13-4527. (2) "Board of environmental review" means the board of environmental review as provided in 2-15-3502. (3) "Commissioners" means the board of county commissioners or the governing body of a city-county consolidated government. (4) "Family residential unit" means a single-family dwelling. (5) "Fee-assessed units" means all real property with improvements, including taxable and tax-exempt property as shown on the property assessment records maintained by the county, and mobile homes and manufactured homes as defined in 15-24-201. (6) "Local water quality district" means an area established with definite boundaries for the purpose of protecting, preserving, and improving the quality of surface water and ground water in the district as authorized by this part.

History: En. Sec. 2, Ch. 357, L. 1991; amd. Sec. 27, Ch. 418, L. 1995; amd. Sec. 29, Ch. 546, L. 1995; amd. Sec. 5, Ch. 200, L. 1997.



7-13-4503. reserved.

7-13-4503 reserved.



7-13-4504. Authorization to initiate creation of a local water quality district.

7-13-4504. Authorization to initiate creation of a local water quality district. (1) The commissioners may initiate the creation of a local water quality district for the purpose of protecting, preserving, and improving the quality of surface water and ground water, as provided by this part, by holding a public meeting, passing a resolution of intention, providing an opportunity for owners of fee-assessed units to protest, and conducting a public hearing to hear and decide upon protests, as provided in 7-13-4506, 7-13-4507, 7-13-4509, and 7-13-4510. (2) A city or town may be included in the district if approved by the governing body of the city or town.

History: En. Sec. 3, Ch. 357, L. 1991.



7-13-4505. Public meeting -- resolution of intention to create local water quality district.

7-13-4505. Public meeting -- resolution of intention to create local water quality district. (1) The commissioners shall hold at least one public meeting concerning the creation of a local water quality district prior to the passage of a resolution of intention to create the district. (2) The resolution of intention must designate: (a) the proposed name of the district; (b) the necessity for the proposed district; (c) a general description of the territory or lands included in the district, including identification of the district boundaries that must correspond to the area in which the need for the district exists pursuant to subsection (2)(b); (d) a general description of the proposed water quality program; (e) the initial estimated cost of the water quality program; and (f) the initial proposed fees to be charged.

History: En. Sec. 4, Ch. 357, L. 1991.



7-13-4506. Participation of cities and towns.

7-13-4506. Participation of cities and towns. (1) Upon passage of a resolution of intention, the commissioners shall transmit a copy of the resolution to the governing body of any incorporated city or town within the proposed local water quality district for consideration by the governing body. (2) If the governing body of the city or town by resolution concurs in the resolution of intention, a copy of the resolution of concurrence must be transmitted to the commissioners. (3) If the governing body of the incorporated city or town does not concur in the resolution of intention, the commissioners may not include the city or town in the district but may continue to develop a district that excludes the city or town.

History: En. Sec. 5, Ch. 357, L. 1991.



7-13-4507. Notice of resolutions of intention and concurrence.

7-13-4507. Notice of resolutions of intention and concurrence. (1) The commissioners shall give notice of the passage of the resolution of intention and resolution of concurrence, if applicable, and publish a notice that: (a) describes the local water quality program that would be implemented in the local water quality district; (b) specifies the initial proposed fees to be charged; (c) designates the time and place where the commissioners will hear and decide upon protests made against the operation of the proposed district; and (d) states that a description of the boundaries for the proposed district is included in the resolution on file in the county clerk's office. (2) The notice must be published as provided in 7-1-2121. (3) The commissioners shall mail to all owners of proposed fee-assessed units, as listed in the property tax record maintained by the department of revenue, a postcard that identifies the location where the resolution of intention, resolution of concurrence, and protest forms may be obtained.

History: En. Sec. 6, Ch. 357, L. 1991; amd. Sec. 22, Ch. 27, Sp. L. November 1993; amd. Sec. 43, Ch. 354, L. 2001.



7-13-4508. reserved.

7-13-4508 reserved.



7-13-4509. Right to protest -- procedure.

7-13-4509. Right to protest -- procedure. (1) At any time within 30 days after the date of the first publication of the notice provided for in 7-13-4507(1), a person owning a fee-assessed unit located within the proposed local water quality district may make written protest against the proposed district and the fees proposed to be charged. (2) The protest must be in writing and must be delivered to the county clerk, who shall endorse on it the date the protest is received. (3) Owners may file one protest per fee-assessed unit.

History: En. Sec. 7, Ch. 357, L. 1991.



7-13-4510. Hearing on protest.

7-13-4510. Hearing on protest. (1) At the next regular meeting of the commissioners after the expiration of the time period provided for in 7-13-4509, the commissioners shall hear and decide upon all protests. (2) The commissioners may adjourn the hearing as necessary.

History: En. Sec. 8, Ch. 357, L. 1991.



7-13-4511. Sufficient protest to require referendum.

7-13-4511. Sufficient protest to require referendum. If the owners of more than 20% of the fee-assessed units in the proposed district protest the creation of the proposed district and the fees proposed to be charged, the commissioners are barred from further proceedings on the matter unless the commissioners submit a referendum to create the district to the registered voters who reside within the proposed district and the registered voters approve the creation of the district and establish the fees by approving the referendum.

History: En. Sec. 9, Ch. 357, L. 1991.



7-13-4512. Referendum.

7-13-4512. Referendum. (1) The commissioners may adopt a resolution causing a referendum to be submitted to the registered voters who reside within a proposed local water quality district to authorize the creation of the district and establish fees. (2) The referendum must state: (a) the type and maximum rate of the initial proposed fees that would be imposed, consistent with the requirements of 7-13-4523; (b) the maximum dollar amount for a family residential unit; (c) the type of activities proposed to be financed, including a general description of the local water quality program; and (d) a general description of the areas included in the proposed district.

History: En. Sec. 10, Ch. 357, L. 1991.



7-13-4513. Insufficient protest to bar proceedings -- resolution creating district -- power to implement local water quality program.

7-13-4513. Insufficient protest to bar proceedings -- resolution creating district -- power to implement local water quality program. (1) The commissioners may create a local water quality district, establish fees, and appoint a board of directors if the commissioners find that insufficient protests have been made in accordance with 7-13-4511 or if the registered voters who reside in the proposed district have approved a referendum as provided in 7-13-4512. (2) To create a local water quality district, the commissioners shall pass a resolution in accordance with the resolution of intention introduced and passed by the commissioners or in accordance with the terms of the referendum. (3) The commissioners and board of directors may implement a local water quality program after the program is approved by the board of environmental review pursuant to 75-5-311.

History: En. Sec. 11, Ch. 357, L. 1991; amd. Sec. 28, Ch. 418, L. 1995.



7-13-4514. and reserved.

7-13-4514 through 7-13-4515 reserved.



7-13-4516. Board of directors.

7-13-4516. Board of directors. (1) Except as provided in subsections (3)(b) and (5), the commissioners shall appoint a board of directors for the local water quality district. (2) The board of directors consists of not less than five members, including one county commissioner or member of the governing body of a city-county consolidated government, one member from the governing body of each incorporated city or town that is included in the district, one member of the county or city-county board of health, and if the district includes a substantial amount of land that is within a conservation district or districts, one conservation district supervisor. (3) The remaining members of the board of directors are selected from interested persons, as follows: (a) from persons whose residences or businesses are distributed equally throughout the district if a county is the only unit of local government participating in the district; or (b) through mutual agreement by all governing bodies if a county and one or more incorporated cities and towns are participating in the district. (4) Terms of members of the board of directors are staggered and, after the initial terms, are for 3 years. (5) In counties that have a full-time city-county health department, the city-county board of health, created as authorized by 50-2-106, may be designated as the board of directors for the local water quality district. If the city-county board of health is designated as the board of directors and if the local water quality district includes a substantial amount of land that is within a conservation district or districts, the board of directors must also include one member who is a conservation district supervisor.

History: En. Sec. 12, Ch. 357, L. 1991.



7-13-4517. Powers and duties of board of directors.

7-13-4517. Powers and duties of board of directors. The board of directors of a local water quality district, with the approval of the commissioners, may: (1) develop a local water quality program, to be submitted to the board of environmental review, for the protection, preservation, and improvement of the quality of surface water and ground water in the district. In developing the program, the board of directors shall consult with the board or boards of supervisors of conservation districts, established as provided in 76-15-201, whose geographical area of jurisdiction is included within the boundaries of the local water quality district. (2) implement a local water quality program; (3) administer the budget of the local water quality district; (4) employ personnel; (5) purchase, rent, or lease equipment and material necessary to develop and implement an effective program; (6) cooperate or contract with any corporation, association, individual, or group of individuals, including any agency of the federal, state, or local government, in order to develop and implement an effective program; (7) receive gifts, grants, or donations for the purpose of advancing the program and acquire, by gift, deed, or purchase, land necessary to implement the local water quality program; (8) administer local ordinances that are adopted by the commissioners and governing bodies of the participating cities and towns and that pertain to the protection, preservation, and improvement of the quality of surface water and ground water; (9) apply for and receive from the federal government or the state government, on behalf of the local water quality district, money to aid the local water quality program; (10) borrow money for assistance in planning or refinancing a local water quality district and repay loans with the money received from the established fees; and (11) construct facilities that cost not more than $5,000 and maintain facilities necessary to accomplish the purposes of the district, including but not limited to facilities for removal of water-borne contaminants; water quality improvement; sanitary sewage collection, disposal, and treatment; and storm water or surface water drainage collection, disposal, and treatment.

History: En. Sec. 13, Ch. 357, L. 1991; amd. Sec. 29, Ch. 418, L. 1995.



7-13-4518. Powers and duties of commissioners.

7-13-4518. Powers and duties of commissioners. In addition to the other powers and duties of the commissioners authorized by this part, the commissioners may: (1) adopt local ordinances in accordance with the requirements of 75-5-311; (2) establish fees; (3) review and approve the annual budget of the local water quality district; and (4) approve the construction of facilities that cost more than $5,000 but not more than $100,000 a year and that are necessary to accomplish the purposes of this part, including but not limited to facilities for removal of water-borne contaminants; water quality improvement; sanitary sewage collection, disposal, and treatment; and storm water or surface water drainage collection, disposal, and treatment.

History: En. Sec. 14, Ch. 357, L. 1991.



7-13-4519. Role of county attorney -- contracts for legal services.

7-13-4519. Role of county attorney -- contracts for legal services. The board of directors may, by agreement with the commissioners, contract with the county attorney or an attorney licensed to practice law in the state of Montana to perform legal services for the local water quality district.

History: En. Sec. 17, Ch. 357, L. 1991.



7-13-4520. reserved.

7-13-4520 reserved.



7-13-4521. Implementation of program.

7-13-4521. Implementation of program. The board of directors may implement a local water quality program in parts of a local water quality district before the program is implemented in the district as a whole. If a program is initially implemented in only a portion of a district, the fees may be levied only against that part of the district where the program is being implemented. As the program is expanded throughout the district, each additional part of the district that is covered by the program shall pay the fee.

History: En. Sec. 15, Ch. 357, L. 1991.



7-13-4522. Changes in district boundaries.

7-13-4522. Changes in district boundaries. The board of directors may by resolution make changes in the boundaries of a local water quality district that the board determines are reasonable and proper, following the same procedures of notice and hearing provided in 7-13-4507, 7-13-4509, and 7-13-4510, except that the notice provisions of 7-13-4507(3) apply only to the owners of proposed fee-assessed units in new areas that are proposed to be included in the district. If 20% of the owners of fee-assessed units in the new areas protest the inclusion in the district and the fees proposed to be charged, the board of directors is barred from further proceedings on the matter unless the registered voters who reside in the areas proposed for inclusion agree to be included in the district and accept the proposed fees by approving a referendum in accordance with the provisions of 7-13-4512.

History: En. Sec. 16, Ch. 357, L. 1991.



7-13-4523. Fees -- determination of rates -- increases -- exemption for agricultural water use.

7-13-4523. Fees -- determination of rates -- increases -- exemption for agricultural water use. (1) The commissioners shall determine fee rates according to a classification system that is based upon the volume of water withdrawn and the volume and type of waste produced at each fee-assessed unit in the local water quality district. (2) Fees for commercial and industrial units must be based on a comparison with a typical family residential unit as to volume of water withdrawn and volume and type of waste produced. Commercial and industrial units may be assessed fees that are not greater than 50 times the fees assessed on a family residential unit. (3) The commissioners may increase fees up to 10% a year by passing a resolution to establish the new fee rate. The commissioners may not approve a proposed fee increase of more than 10% a year unless notice of the proposed increase is given as provided in 7-13-4507(1) and (2) and opportunity for protest is provided as set forth in 7-13-4509 and 7-13-4510. If more than 20% of the owners of fee assessed units in the district protest, the fee increase may not be approved except through the referendum procedure provided for in 7-13-4512. (4) Water withdrawals for irrigation and livestock use and related water discharges may not be assessed fees.

History: En. Sec. 18, Ch. 357, L. 1991.



7-13-4524. Procedure to collect fees.

7-13-4524. Procedure to collect fees. The month the local water quality district is created pursuant to 7-13-4513, the department of revenue or its agents shall ensure that the amount of the fees is placed on the county tax assessments for each fee-assessed unit. Unpaid fees are a lien on the fee-assessed unit and may be enforced as a lien for nonpayment of property taxes.

History: En. Sec. 19, Ch. 357, L. 1991.



7-13-4525. Disposition and administration of proceeds.

7-13-4525. Disposition and administration of proceeds. (1) All fees and other money received by a local water quality district must be placed in a separate fund maintained by the county treasurer and must be used solely for the purpose for which the local water quality district was created. (2) The commissioners shall draw warrants upon the fund on claims approved by the board of directors.

History: En. Sec. 20, Ch. 357, L. 1991.



7-13-4526. reserved.

7-13-4526 reserved.



7-13-4527. Creation of joint local water quality districts.

7-13-4527. Creation of joint local water quality districts. (1) Joint local water quality districts are districts that encompass two or more counties or parts of counties. (2) A joint local water quality district may be created if the commissioners of each affected county: (a) create the district, following the procedures prescribed under 7-13-4504 through 7-13-4507 and 7-13-4509 through 7-13-4513; and (b) appoint a joint board of directors that consists of at least five members and that is consistent with the requirement of 7-13-4528(2)(b), if applicable.

History: En. Sec. 21, Ch. 357, L. 1991.



7-13-4528. Composition of board of directors of joint district -- terms.

7-13-4528. Composition of board of directors of joint district -- terms. (1) The board of directors for a joint district consists of one commissioner from each county involved, one member from each incorporated city or town included in the district, one member from each county or city-county board of health, and if the joint district includes a substantial amount of land that is within a conservation district or districts, one conservation district supervisor. (2) The remaining members of the joint board of directors are selected from interested citizens, as follows: (a) persons whose residences or businesses are distributed equally throughout the district if counties are the only units of government participating in the joint district; or (b) through mutual agreement of all commissioners and governing bodies of cities and towns participating in the district. (3) Terms of appointed members are staggered and, after the initial terms, are for 3 years.

History: En. Sec. 22, Ch. 357, L. 1991.



7-13-4529. Administration of funds in joint districts.

7-13-4529. Administration of funds in joint districts. Fees and other money collected by a joint local water quality district may be administered by one county treasurer upon mutual agreement by the commissioners of the counties participating in a joint local water quality district.

History: En. Sec. 23, Ch. 357, L. 1991.



7-13-4530. through reserved.

7-13-4530 through 7-13-4534 reserved.



7-13-4535. Referendum to abolish local water quality district or joint local water quality district -- termination procedures.

7-13-4535. Referendum to abolish local water quality district or joint local water quality district -- termination procedures. (1) A person owning a fee-assessed unit located within a local water quality district or a joint local water quality district may petition the commissioners of a local water quality district or the board of directors of a joint water quality district to submit a referendum to the registered voters residing in the district to terminate or abolish the district. The petition must be in writing and contain the signatures and addresses of 20% or more of the owners of fee-assessed units in the district. The petition requesting a referendum for termination or abolishment of a district must be delivered to the county clerk who shall endorse on it the date on which the petition was received and validate the signatures within 60 days of receipt of the petition. If the petition contains valid signatures of at least 20% of the owners of fee-assessed units located within the district, the county clerk shall notify the commissioners of a local water quality district or the board of directors of a joint water quality district. (2) Upon receipt of a valid petition described in subsection (1), the commissioners of a local water quality district or the board of directors of a joint water quality district shall submit the referendum to the registered voters residing in the district in accordance with the provisions of 7-5-136.

History: En. Sec. 1, Ch. 123, L. 1995.



7-13-4536. Allocation of funds upon termination of local water quality district or joint local water quality district.

7-13-4536. Allocation of funds upon termination of local water quality district or joint local water quality district. (1) Except as provided in subsection (2), if a local water quality district or joint local water quality district is terminated, any funds held by the county treasurer pursuant to 7-13-4525 or 7-13-4529 must be deposited in the county general fund. In the case of a terminated joint local water quality district, any funds held by the county treasurer pursuant to 7-13-4529 must be allocated between the counties on the basis of the number of fee-assessed units located in each county. (2) If the funds held by the county treasurer pursuant to 7-13-4525 or 7-13-4529 are derived from grants or gifts that restrict the use of those funds, the county treasurer shall return those funds to the grantor or donor.

History: En. Sec. 2, Ch. 123, L. 1995.









CHAPTER 14. TRANSPORTATION

Part 1. General Provisions Related to Local Government Transportation Services

7-14-101. Acquisition of property for controlled-access facility.

7-14-101. Acquisition of property for controlled-access facility. The highway authorities of the counties, incorporated cities, and towns may, respectively or in cooperation with each other or the state, acquire private or public property and property rights for controlled-access highways or controlled-access facilities and service roads. The property rights may include rights of access, air, view, and light. The property rights may be acquired by gift, devise, purchase, or condemnation in the manner provided in Title 60, chapter 4, part 1, and Title 70, chapter 30.

History: En. Sec. 8-218, Ch. 197, L. 1965; R.C.M. 1947, 32-4018(part); amd. Sec. 8, Ch. 125, L. 2001.



7-14-102. Allocation of state funds for public transportation.

7-14-102. Allocation of state funds for public transportation. (1) (a) The department of transportation shall allocate each year one-half of the funds appropriated for the purposes of this section among the cities and urban transportation districts of the state that operate or contract for the operation of general public transportation systems. (b) (i) A city or urban transportation district is eligible for an allocation based upon the ratio of its local financial support for public transportation to the total local financial support for all general public transportation systems in the state. Local financial support must be determined by dividing the city's or district's expenditure of local revenue for public transportation operations during the fiscal year by the mill value of the city or urban transportation district. Each applicant city and urban transportation district shall compute its expenditure of local revenue for public transportation operations for a fiscal year immediately following the end of the fiscal year and shall apply allocations received against that deficit. (ii) A city or urban transportation district may not receive more than 50% of any year's expenditure of local revenue for public transportation operations as an allocation under this section. (2) One-half of the funds appropriated for the purposes of this section must be paid by the department of transportation to the counties of the state in the manner provided in 15-70-101(2)(b). Money distributed to counties under this section must be used by the counties for highway or other transportation purposes. (3) The department of transportation may adopt rules for the keeping of accounts for and otherwise implementing this section.

History: En. 11-4513 by Sec. 1, Ch. 515, L. 1975; amd. Sec. 1, Ch. 213, L. 1975; R.C.M. 1947, 11-4513; amd. Sec. 1, Ch. 559, L. 1979; amd. Sec. 6, Ch. 274, L. 1981; amd. Sec. 1, Ch. 238, L. 1983; amd. Secs. 3, 6, Ch. 512, L. 1991; amd. Sec. 15, Ch. 10, L. 1993; amd. Sec. 7, Ch. 18, L. 1995.



7-14-103. Use of county road equipment in certain municipalities.

7-14-103. Use of county road equipment in certain municipalities. The board of county commissioners of any county may in its discretion authorize and permit the use of any county highway or road machinery or equipment, when not in use in any rural district, in connection with the construction, repair, and maintenance of streets, avenues, and alleys within any incorporated city or town of population of 4,000 or less located in such county.

History: En. Sec. 1, Ch. 157, L. 1939; R.C.M. 1947, 16-1005.



7-14-104. Costs of discontinuation of trafficway.

7-14-104. Costs of discontinuation of trafficway. Whenever a governing body discontinues, abandons, or vacates a street, alley, or road under part 26 or part 41, the costs of such process may be assessed against the petitioning property owner. Such costs may include costs of publication, engineering, and site viewing.

History: En. 11-2806 by Sec. 1, Ch. 72, L. 1977; R.C.M. 1947, 11-2806.



7-14-105. through reserved.

7-14-105 through 7-14-110 reserved.



7-14-111. Transportation for senior citizens and persons with disabilities.

7-14-111. Transportation for senior citizens and persons with disabilities. (1) Subject to 15-10-420, a county, urban transportation district, or municipality may levy property taxes to fund special transportation services for senior citizens and persons with disabilities. (2) The proceeds of the levy may be used to: (a) contract with public or private transportation providers for services to senior citizens and individuals with disabilities; or (b) augment or subsidize provisions for the transportation of senior citizens and individuals with disabilities provided by public transportation providers. (3) If the taxing jurisdiction determines that it is not in the best interest of senior citizens and individuals with disabilities to use the tax levy as provided for in subsection (2), the taxing jurisdiction may use the proceeds of the levy to establish and operate an independent transportation system for senior citizens and individuals with disabilities. (4) Counties, urban transportation districts, and municipalities are encouraged to enter into interlocal agreements to provide regional transportation services to senior citizens and persons with disabilities and may create regional advisory committees to coordinate regional transportation services.

History: En. Sec. 1, Ch. 440, L. 1983; amd. Sec. 1, Ch. 375, L. 1987; amd. Sec. 3, Ch. 472, L. 1997; amd. Sec. 32, Ch. 584, L. 1999; amd. Sec. 40, Ch. 574, L. 2001.



7-14-112. Senior citizen and persons with disabilities transportation services account -- use.

7-14-112. Senior citizen and persons with disabilities transportation services account -- use. (1) There is a senior citizen and persons with disabilities transportation services account in the state special revenue fund. Money must be deposited in the account pursuant to 15-1-122(2)(e). (2) Except as provided in subsection (6), the account must be used to provide operating funds or matching funds for operating grants pursuant to 49 U.S.C. 5311 to counties, incorporated cities and towns, transportation districts, or nonprofit organizations for transportation services for persons 60 years of age or older and for persons with disabilities. (3) (a) Subject to the conditions of subsection (3)(b), the department of transportation is authorized to award grants to counties, incorporated cities and towns, transportation districts, and nonprofit organizations for transportation services using guidelines established in the state management plan for the purposes described in 49 U.S.C. 5310 and 5311. (b) Priority for awarding grants must be determined according to the following factors: (i) the most recent census or federal estimate of persons 60 years of age or older and persons with disabilities in the area served by a county, incorporated city or town, transportation district, or nonprofit organization; (ii) the annual number of trips provided by the transportation provider to persons 60 years of age or older and to persons with disabilities in the transportation service area; (iii) the ability of the transportation provider to provide matching money in an amount determined by the department of transportation; and (iv) the coordination of services as required in subsection (5). (4) The department of transportation shall ensure that the available funding is distributed equally among the five transportation districts provided in 2-15-2502. (5) In awarding grants, the department of transportation shall give preference to proposals that: (a) include the establishment of a transit authority to coordinate service area or regional transportation services; (b) address and document the transportation needs within the community, county, and service area or region; (c) identify all other transportation providers in the community, county, and service area or region; (d) explain how services are going to be coordinated with the other transportation providers in the service area or region; (e) indicate how services are going to be expanded to meet the unmet needs of senior citizens and disabled persons within the community, county, and service area or region who are dependent upon public transit; (f) include documentation of coordination with other local transportation programs within the community, county, and service area or region, including: (i) utilization of existing resources and equipment to maximize the delivery of service; and (ii) the projected increase in ridership and expansion of service; (g) invite school districts to participate or be included in the transportation coordination efforts within the community, county, and service area or region; and (h) at a minimum, comply with the provisions in subsections (5)(b) through (5)(f). (6) Any money remaining after grants have been awarded to transportation providers who provide transportation services for persons 60 years of age or older and persons with disabilities may be awarded to other transportation providers for operating costs or matching funds for operating grants for the purposes described in 49 U.S.C. 5311 other than for transportation services for persons 60 years of age or older or persons with disabilities.

History: En. Sec. 1, Ch. 337, L. 2001; amd. Sec. 14, Ch. 114, L. 2003; amd. Sec. 7, Ch. 596, L. 2005; amd. Sec. 1, Ch. 209, L. 2007; amd. Sec. 2, Ch. 486, L. 2009.



7-14-113. through reserved.

7-14-113 through 7-14-119 reserved.



7-14-120. Transloading facility.

7-14-120. Transloading facility. (1) The department of transportation is authorized to issue to a local government a grant for construction of a demonstration truck/train transloading facility. The department shall solicit and accept proposals for no less than 2 months following the issuance of requests for proposals and shall award the grant primarily on the basis of simple payback in energy savings. The department shall also consider impact on freight rates, job creation, geographic proximity to raw materials, and access to new markets for Montana producers and shippers. (2) The department of environmental quality is authorized to administratively transfer funds to the department of transportation for a demonstration truck/train transloading facility as provided in subsection (1).

History: En. Sec. 5, HB 621, L. 1987; amd. Sec. 6, Ch. 512, L. 1991; amd. Sec. 30, Ch. 418, L. 1995.






Part 2. Urban Transportation Districts

7-14-201. Purpose.

7-14-201. Purpose. This part authorizes the establishment of urban transportation districts to supply transportation services and facilities to district residents and other persons.

History: En. 11-4501 by Sec. 1, Ch. 355, L. 1975; R.C.M. 1947, 11-4501.



7-14-202. Definitions.

7-14-202. Definitions. As used in this part, the following definitions apply: (1) "Board" means the board of transportation of any district created under this part. (2) "Commissioners" means the board of county commissioners or other governing body of a county. (3) "District" means any transportation district created under this part.

History: En. 11-4502 by Sec. 2, Ch. 355, L. 1975; R.C.M. 1947, 11-4502.



7-14-203. Petition to create or enlarge an urban transportation district.

7-14-203. Petition to create or enlarge an urban transportation district. Proceedings for creating or enlarging a transportation district may be initiated by a petition signed by not less than 20% of the registered electors who reside within the proposed district or the area to be added to an existing district.

History: En. 11-4503 by Sec. 3, Ch. 355, L. 1975; R.C.M. 1947, 11-4503(part); amd. Sec. 338, Ch. 571, L. 1979; amd. Sec. 1, Ch. 177, L. 1997.



7-14-204. Details relating to petition.

7-14-204. Details relating to petition. The petition under 7-14-203 must include a map showing the limits of the proposed district or the area to be added to an existing district and must be in the form provided in Title 13, chapter 27.

History: En. 11-4503 by Sec. 3, Ch. 355, L. 1975; R.C.M. 1947, 11-4503(part); amd. Sec. 339, Ch. 571, L. 1979; amd. Sec. 2, Ch. 177, L. 1997.



7-14-205. Petition to be filed with election administrator -- certificate.

7-14-205. Petition to be filed with election administrator -- certificate. (1) The complete petition must be filed with the election administrator. (2) The election administrator shall, within 30 days, carefully examine the petition and attach to it a certificate under the administrator's official signature and seal of office. The certificate must set forth: (a) the total number of individuals who are registered electors within the proposed transportation district; and (b) which and how many of the individuals whose names are on the petition are qualified to sign the petition.

History: En. 11-4503 by Sec. 3, Ch. 355, L. 1975; R.C.M. 1947, 11-4503(part); amd. Sec. 340, Ch. 571, L. 1979; amd. Sec. 573, Ch. 61, L. 2007.



7-14-206. Effect of insufficient number of signatures.

7-14-206. Effect of insufficient number of signatures. If the petition is found to contain less than 20% of the signatures of the registered electors of the transportation district, the petition shall be declared void.

History: En. 11-4503 by Sec. 3, Ch. 355, L. 1975; R.C.M. 1947, 11-4503(part); amd. Sec. 341, Ch. 571, L. 1979.



7-14-207. Presentation of petition to board of county commissioners -- hearing required.

7-14-207. Presentation of petition to board of county commissioners -- hearing required. (1) If the petition contains the signatures of 20% of the qualified electors of the proposed transportation district or the area proposed to be added to an existing district, the county clerk shall present the petition and the county clerk's certificate to the commissioners at their first meeting held after the county clerk has attached the certificate to the petition. (2) Upon receipt of the petition from the county clerk, the commissioners shall examine the petition and shall by resolution call for a public hearing on the creation of the district or the enlargement of the district.

History: En. 11-4503 by Sec. 3, Ch. 355, L. 1975; R.C.M. 1947, 11-4503(2), (3); amd. Sec. 3, Ch. 177, L. 1997.



7-14-208. Notice of hearing.

7-14-208. Notice of hearing. (1) A notice of the public hearing required by 7-14-207 must be published as provided in 7-1-2121. (2) The notice must state the time, date, place, and purpose of the hearing and describe the boundaries of the proposed district or addition.

History: En. 11-4504 by Sec. 4, Ch. 355, L. 1975; R.C.M. 1947, 11-4504(2); amd. Sec. 4, Ch. 177, L. 1997; amd. Sec. 44, Ch. 354, L. 2001.



7-14-209. Hearing on petition.

7-14-209. Hearing on petition. (1) At the time fixed for the public hearing required by 7-14-207, the commissioners shall hear all testimony offered in support of and in opposition to any petition for the creation of the district or addition to a district. (2) The hearing may be adjourned from time to time for the determination of additional information or hearing petitioners or objectors, but adjournment may not exceed 2 weeks after the date originally noticed and published for the hearing.

History: En. 11-4504 by Sec. 4, Ch. 355, L. 1975; R.C.M. 1947, 11-4504(1); amd. Sec. 5, Ch. 177, L. 1997.



7-14-210. Election on question of creating urban transportation district or addition to a district.

7-14-210. Election on question of creating urban transportation district or addition to a district. (1) The commissioners, upon completion of the public hearing required by 7-14-207, shall proceed by resolution to refer the creation of the district or addition to a district to the persons qualified to vote on the proposition. (2) The commissioners may designate in their resolution whether a special election is to be held in conjunction with a regular or primary election, whether the matter is to be determined at the next general election, or whether the matter is to be determined by a mail ballot election held pursuant to the provisions of Title 13, chapter 19. If a special election is ordered, the order must specify the date for the election and the voting places and the commissioners shall appoint and designate election judges and clerks.

History: En. 11-4505 by Sec. 5, Ch. 355, L. 1975; R.C.M. 1947, 11-4505(part); amd. Sec. 47, Ch. 387, L. 1995; amd. Sec. 6, Ch. 177, L. 1997.



7-14-211. Conduct of election on question of creating district.

7-14-211. Conduct of election on question of creating district. (1) The election shall be held in all respects, as nearly as practicable, in conformity with the general election laws. (2) At the election, the ballots shall contain the words: [] Transportation district -- YES [] Transportation district -- NO

History: En. 11-4505 by Sec. 5, Ch. 355, L. 1975; R.C.M. 1947, 11-4505(part); amd. Sec. 342, Ch. 571, L. 1979.



7-14-212. District to be governed by transportation board.

7-14-212. District to be governed by transportation board. (1) The district must be governed by a transportation board. The commissioners and the governing bodies of each city or town included or partially included in the district shall determine if the board is to be elected or appointed. (2) The commissioners and the governing body by resolution shall: (a) determine the number of board members; (b) set the term of office; (c) determine the makeup of the board with respect to the number of appointed members that will represent each county, city, or town; (d) establish a procedure for selecting the initial members of an elected board. The initial members shall serve until the first county general election after their appointment. (e) determine the number of candidates for an elected board whose names must be placed on the ballot in the county general election, based on the results of the primary election; and (f) establish a procedure for filling vacancies on the board, including a provision for public notice. (3) The commissioners and the governing body may, at any time, adopt a resolution changing the method by which the members of the board are selected. The resolution must contain a provision that the term of office of the current members of the board may not be shortened. (4) If the board is elected and if the number of candidates is equal to or less than the number of positions to be elected, the election administrator may cancel the election in accordance with 13-1-304. If an election is not held, the board shall declare elected by acclamation each candidate who filed a nominating petition for a position. (5) If there are no nominees for an elective office of a member of the board, the vacancy must be filled as provided in subsection (2)(f). (6) A member of the board taking office pursuant to subsection (4) or (5) serves a term of office as if elected to that office.

History: En. 11-4506 by Sec. 6, Ch. 355, L. 1975; R.C.M. 1947, 11-4506(part); amd. Sec. 1, Ch. 608, L. 1993; amd. Sec. 4, Ch. 254, L. 1999.



7-14-213. Repealed.

7-14-213. Repealed. Sec. 3, Ch. 608, L. 1993.

History: En. 11-4506 by Sec. 6, Ch. 355, L. 1975; R.C.M. 1947, 11-4506(part).



7-14-214. Election of members of transportation board.

7-14-214. Election of members of transportation board. Any registered elector in the district may file a petition of candidacy with the election administrator of the county where the district is located. A filing fee may not be required. All candidates shall file a nonpartisan petition for candidacy containing the signatures of not less than 25 registered electors of the district. Except for the number of petition signers required, the petition shall be filed as provided in 13-14-113.

History: En. 11-4506 by Sec. 6, Ch. 355, L. 1975; R.C.M. 1947, 11-4506(part); amd. Sec. 343, Ch. 571, L. 1979; amd. Sec. 1, Ch. 117, L. 1981; amd. Sec. 2, Ch. 608, L. 1993.



7-14-215. Repealed.

7-14-215. Repealed. Sec. 3, Ch. 608, L. 1993.

History: En. 11-4506 by Sec. 6, Ch. 355, L. 1975; R.C.M. 1947, 11-4506(part).



7-14-216. Repealed.

7-14-216. Repealed. Sec. 3, Ch. 608, L. 1993.

History: En. 11-4506 by Sec. 6, Ch. 355, L. 1975; R.C.M. 1947, 11-4506(part); amd. Sec. 1, Ch. 601, L. 1981.



7-14-217. Repealed.

7-14-217. Repealed. Sec. 3, Ch. 608, L. 1993.

History: En. 11-4506 by Sec. 6, Ch. 355, L. 1975; R.C.M. 1947, 11-4506(part); amd. Sec. 2, Ch. 601, L. 1981.



7-14-218. Compensation of transportation board members.

7-14-218. Compensation of transportation board members. The board members shall serve without pay except for necessary transportation expenses.

History: En. 11-4506 by Sec. 6, Ch. 355, L. 1975; R.C.M. 1947, 11-4506(part).



7-14-219. Powers of transportation board.

7-14-219. Powers of transportation board. The board shall have all powers necessary and proper to the establishment, operation, improvement, maintenance, and administration of the transportation district.

History: En. 11-4507 by Sec. 7, Ch. 355, L. 1975; R.C.M. 1947, 11-4507(part).



7-14-220. Employment of administrative officer.

7-14-220. Employment of administrative officer. The board shall employ a qualified administrative officer for the district. The board shall give public notice of its solicitation of applications for a qualified administrative officer.

History: En. 11-4507 by Sec. 7, Ch. 355, L. 1975; R.C.M. 1947, 11-4507(2).



7-14-221. Area of service.

7-14-221. Area of service. The district shall primarily serve the residents within the district boundaries but may authorize service outside the district boundaries where deemed appropriate.

History: En. 11-4507 by Sec. 7, Ch. 355, L. 1975; R.C.M. 1947, 11-4507(part).



7-14-222. through reserved.

7-14-222 through 7-14-230 reserved.



7-14-231. Transportation district budget.

7-14-231. Transportation district budget. The board shall annually present its budget to the commissioners at the regular budget meetings as prescribed by law and therewith certify the amount of money necessary and proper for the ensuing year.

History: En. 11-4508 by Sec. 8, Ch. 355, L. 1975; R.C.M. 1947, 11-4508(part).



7-14-232. Mill levy authorized.

7-14-232. Mill levy authorized. Subject to 15-10-420, the commissioners shall annually, at the time of levying county taxes, fix and levy a tax in mills upon all property within the transportation district sufficient to operate the district, taking into account the amount requested by the board.

History: En. 11-4508 by Sec. 8, Ch. 355, L. 1975; R.C.M. 1947, 11-4508(part); amd. Sec. 33, Ch. 584, L. 1999; amd. Sec. 41, Ch. 574, L. 2001.



7-14-233. Collection of tax -- role of county treasurer.

7-14-233. Collection of tax -- role of county treasurer. (1) The procedure for the collection of the tax shall be in accordance with the existing laws of the state of Montana. (2) The funds collected under the tax levy shall be held by the county treasurer. (3) The county treasurer shall be, ex officio, the treasurer for the transportation district and shall keep a detailed account of: (a) all tax money paid into the fund; (b) all other money from any source received by the district; and (c) all payments and disbursements from the fund.

History: En. 11-4509 by Sec. 9, Ch. 355, L. 1975; R.C.M. 1947, 11-4509(part).



7-14-234. Warrants to be used for payments.

7-14-234. Warrants to be used for payments. Funds shall be paid out on warrants issued by direction of the board and signed by a majority of its membership.

History: En. 11-4509 by Sec. 9, Ch. 355, L. 1975; R.C.M. 1947, 11-4509(part).



7-14-235. Transportation district bonds authorized.

7-14-235. Transportation district bonds authorized. A transportation district may borrow money by the issuance of general obligation or revenue bonds or a combination thereof to provide funds for the district.

History: En. 11-4510 by Sec. 10, Ch. 355, L. 1975; R.C.M. 1947, 11-4510(part).



7-14-236. Limitation on bonded indebtedness.

7-14-236. Limitation on bonded indebtedness. The amount of bonds issued to provide funds for the district and outstanding at any time may not exceed 1.51% of the total assessed value of taxable property, determined as provided in 15-8-111, within the district, as ascertained by the last assessment for state and county taxes prior to the issuance of the bonds.

History: En. 11-4510 by Sec. 10, Ch. 355, L. 1975; R.C.M. 1947, 11-4510(part); amd. Sec. 50, Ch. 614, L. 1981; amd. Sec. 15, Ch. 29, L. 2001.



7-14-237. through reserved.

7-14-237 through 7-14-240 reserved.



7-14-241. Procedure to be included in district or to remove an addition to a district.

7-14-241. Procedure to be included in district or to remove an addition to a district. (1) A real property owner may petition to have that owner's property included in a district. The addition of the real property owner's property must be approved by a majority vote of the transportation board. (2) An area added to a district pursuant to this part may be removed if the area does not directly receive transportation services from the district and 51% of the qualified voters in the area sign a petition requesting to be removed from the district. The removal of the area is effective 60 days after submission of the petition to the transportation board unless within that time, it is determined that the petition contains insufficient signatures for removal of the area. An insufficient petition must be returned to the petitioners, who may resubmit a corrected version within 90 days. (3) (a) All property within any addition to a district is subject to all existing indebtedness of the district. (b) Property within an area removed from a district is not subject to the district's existing indebtedness if the area was added to the district within 5 years of the date on which the petition for removal was submitted to the transportation board.

History: En. 11-4511 by Sec. 11, Ch. 355, L. 1975; R.C.M. 1947, 11-4511; amd. Sec. 1, Ch. 374, L. 1987; amd. Sec. 1, Ch. 245, L. 1995; amd. Sec. 7, Ch. 177, L. 1997.



7-14-242. Petition for dissolution of district.

7-14-242. Petition for dissolution of district. Any transportation district may be dissolved upon presentation to the county commissioners of a petition signed by at least 51% of the qualified voters of such district.

History: En. 11-4512 by Sec. 12, Ch. 355, L. 1975; R.C.M. 1947, 11-4512(part).



7-14-243. Examination of petition -- hearing.

7-14-243. Examination of petition -- hearing. (1) Upon the filing of such petition, the commissioners shall carefully examine the petition. (2) (a) If it is found that the petition is in proper form and bears the requisite number of signatures of qualified petitioners, the commissioners shall by resolution call for a public hearing on the dissolution of such transportation district. (b) If such petition is found by the commissioners to be lacking in the number of signatures, the commissioners shall declare the petition void.

History: En. 11-4512 by Sec. 12, Ch. 355, L. 1975; R.C.M. 1947, 11-4512(part).



7-14-244. Notice of hearing on question of dissolution of district.

7-14-244. Notice of hearing on question of dissolution of district. (1) A notice of the hearing required by 7-14-243(2)(a) must be published as provided in 7-1-2121. (2) The notice must state the time, date, place, and purpose of the hearing.

History: En. 11-4512 by Sec. 12, Ch. 355, L. 1975; R.C.M. 1947, 11-4512(2); amd. Sec. 45, Ch. 354, L. 2001.



7-14-245. Hearing on question of dissolution of district -- decision.

7-14-245. Hearing on question of dissolution of district -- decision. (1) If upon such hearing the commissioners find that the district is not indebted beyond funds immediately available to extinguish all of its debts and obligations and that there is good reason for the dissolution of such district, the commissioners shall enter upon their minutes an order dissolving such district. (2) Such order shall be filed of record, and the dissolution shall be effective for all purposes 6 months after the date of filing the order of dissolution, provided that at or before such time, the board of said district certifies to the county commissioners that all debts and obligations of the district have been paid, discharged, or irrevocably settled, together with proof thereof.

History: En. 11-4512 by Sec. 12, Ch. 355, L. 1975; R.C.M. 1947, 11-4512(part).



7-14-246. Distribution of district assets after dissolution.

7-14-246. Distribution of district assets after dissolution. Any assets of the district remaining after all debts and obligations of the district have been paid, discharged, or irrevocably settled shall be evenly divided between the county and any cities within or partially within the dissolved district.

History: En. 11-4512 by Sec. 12, Ch. 355, L. 1975; R.C.M. 1947, 11-4512(part).






Part 3. Local Option Motor Fuel Excise Tax

7-14-301. Local option motor fuel excise tax authorized -- definitions.

7-14-301. Local option motor fuel excise tax authorized -- definitions. (1) A motor fuel excise tax may be imposed within a county: (a) by the people of the county by initiative; or (b) by the board of county commissioners by adoption of a resolution and referral to the people. (2) The motor fuel excise tax must be imposed in increments of 1 cent per gallon and may not exceed 2 cents per gallon. The tax must be imposed upon gasoline sold to the ultimate consumer within the county for use in motor vehicles operated upon public highways, streets, and roads. (3) The initiative or referendum must specify that the tax is to be collected by the county treasurer. (4) The motor fuel excise tax may not be assessed sooner than 90 days from the date of passage of the initiative or referendum. (5) By the 25th day of each month, each retail seller of gasoline shall render a monthly statement to the county treasurer of all gasoline sold during the preceding calendar month in the county in which it is sold to the ultimate consumer and other information that the county treasurer requires in order to administer the motor fuel excise tax. (6) The county treasurer shall establish procedures to provide a refund to a person who has paid the tax but who can substantiate that the motor fuel was purchased for a use other than on public highways, streets, and roads. (7) In this part, the terms "gasoline", "motor vehicle", "person", and "use" have the meanings ascribed to them in 15-70-201.

History: En. Sec. 1, Ch. 621, L. 1979; amd. Sec. 1, Ch. 572, L. 1981; amd. Sec. 1, Ch. 381, L. 1983; amd. Sec. 8, Ch. 18, L. 1995; amd. Sec. 1, Ch. 539, L. 2005.



7-14-302. Use of local motor fuel excise tax revenue.

7-14-302. Use of local motor fuel excise tax revenue. (1) A county or municipality receiving revenue from the tax authorized by 7-14-301 may use the revenue derived only for the construction, reconstruction, maintenance, and repair of public streets and roads. (2) One percent of the motor fuel excise tax revenue collected in a county is to be reimbursed to the retail seller for the cost of compliance with this part.

History: En. Sec. 2, Ch. 621, L. 1979; amd. Sec. 2, Ch. 572, L. 1981; amd. Sec. 2, Ch. 539, L. 2005.



7-14-303. Allocation of revenue and disposition of funds from county-imposed motor fuel excise tax.

7-14-303. Allocation of revenue and disposition of funds from county-imposed motor fuel excise tax. (1) A county that imposes a motor fuel excise tax shall establish a motor fuel excise tax account. When allocating the tax under subsection (2), county commissioners shall take into account any funding requested by a transportation district in the county. (2) Revenue derived from a motor fuel excise tax imposed by a county under 7-14-301 must be deposited into the county's motor fuel excise tax account and apportioned among the county and municipalities in the county according to one of the following methods that is mutually agreed upon by the county and municipalities: (a) by distributing 50% to the county and 50% to the incorporated cities and towns within the county apportioned on the basis of population. The distribution to a city or town must be determined by multiplying the amount of money available by the ratio of the population of the city or town to the total county population. The distribution to the county must be determined by multiplying the amount of money available by the ratio of the population of unincorporated areas within the county to the total county population. (b) by basing the distribution upon the proportion of road miles outside municipalities and street miles within each municipality as a ratio of total road and street miles in the county, using the most recent public road miles available from the department of transportation; or (c) by using any other method agreed upon by the affected county and municipalities as determined by an interlocal agreement. (3) All taxes, interest, and penalties collected by the county treasurer under this part must be promptly deposited into the account established in subsection (1).

History: En. Sec. 3, Ch. 621, L. 1979; amd. Sec. 3, Ch. 572, L. 1981; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 3, Ch. 539, L. 2005.



7-14-304. Collection of delinquent tax -- interest and penalty -- statute of limitations.

7-14-304. Collection of delinquent tax -- interest and penalty -- statute of limitations. (1) Motor fuel taxes imposed pursuant to 7-14-301 and collected by a retail seller but not transmitted to the county treasurer are delinquent after the date that they are due to the county treasurer and become a lien upon all real and personal property owned by the retail seller in the county. The county shall collect the delinquent motor fuel taxes in the manner that delinquent personal property taxes are collected. (2) Penalties and interest for any delinquent motor fuel excise tax are the same as provided for the gasoline license tax under Title 15, chapter 70, part 2. (3) Any action to recover a delinquent motor fuel excise tax must be initiated within 3 years from the due date of the return or the date of filing the return, whichever period expires later. Upon discovery of fraud, an action must be initiated within 3 years of the discovery.

History: En. Sec. 4, Ch. 621, L. 1979; amd. Sec. 4, Ch. 572, L. 1981; amd. Sec. 4, Ch. 539, L. 2005.






Part 10. Transportation Improvement Authorities

7-14-1001. Purpose.

7-14-1001. Purpose. The purpose of a transportation improvement authority is to blend the interests of local, state, and federal governments with the interests of the general public and the business community to build, modify, or improve transportation facilities and systems within its jurisdiction.

History: En. Sec. 1, Ch. 219, L. 2003.



7-14-1002. Transportation improvement authority.

7-14-1002. Transportation improvement authority. (1) A county and a municipality within a county may, by joint resolution, create a transportation improvement authority authorized to exercise its functions upon the appointment and qualification of the first commissioners. (2) (a) Except as provided in subsection (3), the resolution creating the transportation improvement authority must create a board of nine commissioners appointed as follows: (i) two county officials appointed by the county commissioners; (ii) two public members appointed by the county commissioners; (iii) two municipal officials appointed by the governing body of the municipality; (iv) two public members appointed by the governing body of the municipality; and (v) one member appointed by the governor. (b) The public members must be knowledgeable about transportation issues. (c) The resolution must state the terms of the commissioners and their compensation, if any. (3) A transportation improvement authority may be increased to serve one or more additional counties or municipalities if each additional county or municipality, each county and municipality included in the authority, and the commissioners of the authority adopt a joint resolution consenting to the increase. The number of additional commissioners to be appointed must be provided for in the joint resolution. (4) A transportation improvement authority may be dissolved if each municipality and county included in the authority and the commissioners of the authority consent to the dissolution. Provisions must be made for the retention or disposition of the authority's assets and liabilities. (5) A county or municipality may not adopt a resolution authorized by this section without a public hearing. Notice must be given as provided in 7-1-2121 or 7-1-4127.

History: En. Sec. 2, Ch. 219, L. 2003.



7-14-1003. Commissioners.

7-14-1003. Commissioners. (1) The powers of each transportation improvement authority are vested in the commissioners. A majority of the commissioners of an authority constitute a quorum for the purpose of conducting the business of the authority and exercising its powers for all other purposes. Action may be taken by the authority upon a vote of the majority of the commissioners present. (2) There must be elected a presiding officer and vice presiding officer from among the commissioners. An authority shall employ an executive director and may employ other personnel as necessary. An authority shall determine the qualifications, duties, and compensation of its employees. (3) Each commissioner shall hold office until a successor is appointed and has qualified. The certificate of the appointment or reappointment of a commissioner must be filed with the authority.

History: En. Sec. 3, Ch. 219, L. 2003.



7-14-1004. Cooperation of county and municipality.

7-14-1004. Cooperation of county and municipality. For the purpose of cooperating in the planning, construction, or operation of transportation facilities, a county and a municipality for which a transportation improvement authority has been created may: (1) lend or donate money to the authority; (2) provide that all or a portion of the taxes or funds available or required by law to be used by the county or municipality for transportation purposes be transferred to the authority as the funds become available; (3) furnish facilities or improvements that the county or municipality is empowered to provide in connection with the transportation facilities; (4) dedicate, sell, convey, or lease an interest in property or grant easements, licenses, or other rights and privileges to the authority; (5) do all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, construction, or operation of transportation facilities; and (6) enter into agreements with the authority respecting action to be taken by the county and the municipality pursuant to the provisions of this section.

History: En. Sec. 4, Ch. 219, L. 2003.



7-14-1005. General powers of the authority.

7-14-1005. General powers of the authority. A transportation improvement authority has all the powers necessary to carry out the purposes of this part, including the power to: (1) sue and be sued, have a seal, and have perpetual succession; (2) execute contracts and other instruments and take other action as may be necessary to carry out the purposes of this part; (3) receive and disburse federal, state, and other public or private funds made available by grant, loan, contribution, or other source to accomplish the purposes of this part. Federal money must be accepted and spent by the authority upon terms and conditions prescribed by the United States and consistent with state law. All state money accepted under this section must be accepted and spent by the authority upon terms and conditions prescribed by the state. (4) acquire by purchase, gift, devise, lease, or other means real or personal property or any interest in property; and (5) sell, lease, or otherwise dispose of real or personal property acquired pursuant to this part. The disposal must be in accordance with the laws of this state governing the disposition of public property.

History: En. Sec. 5, Ch. 219, L. 2003.



7-14-1006. Rules.

7-14-1006. Rules. (1) A transportation improvement authority may adopt, amend, and repeal reasonable resolutions, rules, and orders as it considers necessary for its own administration, management, and governance, as well as for the management, governance, and use of a transportation facility owned by the authority or under its control. (2) A rule, order, or standard prescribed by the authority may not be inconsistent with or contrary to an act of the congress of the United States or a regulation promulgated or standard established pursuant to an act of congress. (3) The authority shall keep a copy of its rules on file for public inspection at the principal office of the authority.

History: En. Sec. 6, Ch. 219, L. 2003.



7-14-1007. Tax exemption.

7-14-1007. Tax exemption. Property in this state acquired for a transportation improvement authority for transportation purposes pursuant to the provisions of this part and income derived by the authority from the ownership, operation, or control of property are exempt from taxation to the same extent as other property used for public purposes.

History: En. Sec. 7, Ch. 219, L. 2003.






Part 11. Port Authorities

7-14-1101. Local port authority.

7-14-1101. Local port authority. (1) Any county or municipality may, by resolution of its governing body, create a public body, corporate and politic, to be known as a local port authority, authorized to exercise its functions upon the appointment and qualification of the first commissioners thereof. Such a governing body may by resolution determine to exercise any or all powers granted to such authorities in this part, unless such powers have been conferred upon a local or regional port authority. (2) Upon the adoption of a resolution creating a local port authority, the governing body of the county or municipality shall, pursuant to the resolution, appoint or, at the option of the governing body, elect, as provided in 7-14-1106, not less than five persons as commissioners of the authority. The commissioners who are first appointed must be designated to serve for terms of 1, 2, 3, 4, and 5 years, respectively, but thereafter each commissioner must be appointed or elected for a term of 5 years, except that vacancies occurring other than by expiration of a term must be filled for the unexpired term by the governing body.

History: En. Sec. 1, Ch. 456, L. 1985; amd. Sec. 1, Ch. 640, L. 1991.



7-14-1102. Regional port authority.

7-14-1102. Regional port authority. (1) Two or more local governments may by joint resolution create a public body, corporate and politic, to be known as a regional port authority. The resolution creating a regional port authority must create a board of not less than five commissioners. The number to be appointed, their term, and their compensation, if any, must be provided for in the resolution. Each regional port authority shall organize, select officers for terms to be fixed by agreement, and adopt and amend from time to time rules for its own procedure. (2) A regional port authority may be increased from time to time to serve one or more additional counties or municipalities if each additional local government, each of the local governments then included in the regional authority, and the commissioners of the regional authority, respectively, adopt a joint resolution consenting to the increase. However, if a local port authority for any local government seeking to be included in the regional authority is then in existence, the commissioners of the local authority must consent to the inclusion of the county or municipality in the regional authority; upon the inclusion of the local government in the regional authority, all rights, contracts, obligations, and real and personal property of the local authority must be in the name of and vest in the regional authority. (3) A regional port authority may be decreased if each of the local governments then included in the regional authority and the commissioners of the regional authority consent to the decrease and make provisions for the retention or disposition of its assets and liabilities. (4) A county or municipality may not adopt any resolution authorized by this section without a public hearing. Notice must be given as provided in 7-1-2121. (5) For the purpose of this part, a regional port authority has the same powers as all other political subdivisions in the adoption and enforcement of comprehensive port zoning regulations, as provided by the laws of this state.

History: En. Sec. 2, Ch. 456, L. 1985; amd. Sec. 46, Ch. 354, L. 2001.



7-14-1103. Commissioners.

7-14-1103. Commissioners. (1) The powers of each authority are vested in the commissioners of the authority. A majority of the commissioners of an authority constitutes a quorum for the purpose of conducting business of the authority and exercising its powers for all other purposes. Action may be taken by the authority upon a vote of not less than a majority of the commissioners present. (2) There must be elected a presiding officer and vice presiding officer from among the commissioners. An authority may employ an executive director, secretary, technical experts, and other officers, agents, and employees, permanent and temporary, that it may require and shall determine their qualifications, duties, and compensation. An authority may delegate to one or more of its agents or employees the powers or duties that it considers proper. (3) A commissioner of an authority is entitled to receive expenses, as provided in 2-18-501 through 2-18-503, incurred in the discharge of duties. Each commissioner shall hold office until a successor has been appointed or elected and has qualified. The certificates of the appointment, reappointment, or election of commissioners must be filed with the authority.

History: En. Sec. 3, Ch. 456, L. 1985; amd. Sec. 3, Ch. 640, L. 1991; amd. Sec. 574, Ch. 61, L. 2007.



7-14-1104. Purpose -- public and governmental functions.

7-14-1104. Purpose -- public and governmental functions. (1) The purposes of a port authority are to: (a) promote, stimulate, develop, and advance the general welfare, commerce, economic development, and prosperity of its jurisdiction and of the state and its citizens; (b) endeavor to increase the volume of commerce within the jurisdiction of the port authority and the state through planning, advertising, acquisition, establishment, development, construction, improvement, maintenance, equipment, operation, regulation, and protection of transportation, storage, or other facilities that promote the safe, efficient, and economical handling of commerce; (c) cooperate and act in conjunction with other organizations, public or private, in the development of commerce, industry, manufacturing, services, natural resources, agriculture, livestock, recreation, tourism, health care, and other economic activity in the state; (d) support the creation, expansion, modernization, retention, and relocation of new and existing businesses and industry in the state and otherwise stimulate, assist in, and support the growth of all kinds of economic activity that will tend to promote commerce and business development, maintain the economic stability and prosperity of its jurisdiction and of the state, and thus provide maximum opportunities for employment and improvement in the standard of living of citizens of the state. (2) The acquisition of any land or interest in land pursuant to this part, the planning, acquisition, establishment, development, construction, improvement, maintenance, equipment, operation, regulation, and protection of port authority facilities, and the exercise of any powers granted to port authorities and other public agencies to be severally or jointly exercised are public and governmental functions, exercised for a public purpose, and matters of public necessity. All land and other property and privileges acquired and used by or on behalf of any authority or other public agency, as provided in this part, must be used for public and governmental purposes and as a matter of public necessity. A port authority may pledge, lease, sell, or mortgage all or any part of its facilities to secure bonds under this part as provided in 7-14-1133.

History: En. Sec. 4, Ch. 456, L. 1985; amd. Sec. 1, Ch. 507, L. 1989; amd. Sec. 4, Ch. 640, L. 1991; amd. Sec. 1, Ch. 22, L. 1995.



7-14-1105. Cooperation of county or municipality.

7-14-1105. Cooperation of county or municipality. For the purpose of aiding and cooperating in the planning, undertaking, construction, or operation of ports and facilities pursuant to this part, any county or municipality for which an authority has been created upon such terms, with or without consideration, as it may determine may: (1) lend or donate money to the authority; (2) provide that all or a portion of the taxes or funds available or to become available to or required by law to be used by the county or municipality for port purposes be transferred or paid directly to the port authority as such funds become available to the county or municipality; (3) cause water, sewer, or drainage facilities or any other facilities that it is empowered to provide to be furnished adjacent to or in connection with such ports or facilities; (4) dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or any other rights or privileges therein to the authority; (5) furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, and walks from established streets or roads to such port or facilities; (6) do any and all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, or operation of ports and facilities; and (7) enter into agreements with the authority respecting action to be taken by the county or municipality pursuant to the provisions of this section.

History: En. Sec. 5, Ch. 456, L. 1985.



7-14-1106. Election of local port authority commissioners.

7-14-1106. Election of local port authority commissioners. (1) Any registered elector in the county or municipality in which the local port authority is located may file a petition of candidacy with the election administrator. The petition must contain the signatures of not less than 25 registered electors of the county or municipality. The petition must be filed at least 75 days before the election day. (2) The election must be conducted at the time provided in 13-1-104(3) and in the manner provided by 13-1-401. (3) If no nomination petitions are filed for one or more commissioner offices, the appropriate local governing body shall appoint one or more commissioners as necessary to fill those offices.

History: En. Sec. 2, Ch. 640, L. 1991.



7-14-1107. through reserved.

7-14-1107 through 7-14-1110 reserved.



7-14-1111. General powers of authority.

7-14-1111. General powers of authority. An authority has all the powers necessary or convenient to carry out the purposes of this part, including but not limited to the power to: (1) subject to 15-10-420, request annually the amount of tax to be levied by the governing body for port purposes, which request the governing body may in its discretion approve for port purposes; (2) sue and be sued, have a seal, and have perpetual succession; (3) execute contracts and other instruments and take other action that may be necessary or convenient to carry out the purposes of this part; (4) plan, establish, acquire, develop, construct, purchase, enlarge, improve, maintain, equip, operate, regulate, and protect transportation, storage, or other facilities. For these purposes an authority may, by purchase, gift, devise, lease, or otherwise, acquire real or personal property or any interest in property, including easements. (5) establish comprehensive port zoning regulations in accordance with the laws of this state; (6) acquire, by purchase, gift, devise, lease, or otherwise, existing transportation, storage, or other facilities that may be necessary or convenient to carry out the purposes of this part. However, an authority may not acquire or take over any transportation, storage, or other facility owned or controlled by another authority, county, municipality, or public agency without the consent of the authority, county, municipality, or public agency. (7) provide financial and other support to organizations in its jurisdiction, including corporations organized under the provisions of the development corporation act in Title 32, chapter 4, whose purpose is to promote, stimulate, develop, and advance the general welfare, economic development, and prosperity of its jurisdiction and of the state and its citizens by stimulating, assisting in, and supporting the growth of all kinds of economic activity, including the creation, expansion, modernization, retention, and relocation of new and existing businesses and industry in the state, all of which will tend to promote business development, maintain the economic stability and prosperity of the state, and thus provide maximum opportunities for employment and improvement in the standards of living of citizens of the state.

History: En. Sec. 6, Ch. 456, L. 1985; amd. Sec. 2, Ch. 507, L. 1989; amd. Sec. 5, Ch. 640, L. 1991; amd. Sec. 34, Ch. 584, L. 1999.



7-14-1112. Rules.

7-14-1112. Rules. An authority may adopt, amend, and repeal such reasonable resolutions, rules, and orders as it considers necessary for its own administration, management, and governance as well as for the management, governance, and use of any transportation, storage, or other facility owned by it or under its control. No rule, order, or standard prescribed by the commission may be inconsistent with or contrary to any act of the congress of the United States or any regulation promulgated or standard established pursuant thereto. The authority shall keep on file at the principal office of the authority a copy of all its rules for public inspection.

History: En. Sec. 7, Ch. 456, L. 1985; amd. Sec. 3, Ch. 507, L. 1989; amd. Sec. 6, Ch. 640, L. 1991.



7-14-1113. through reserved.

7-14-1113 through 7-14-1120 reserved.



7-14-1121. Supplementary powers.

7-14-1121. Supplementary powers. In addition to the general and special powers conferred by this part, each authority may exercise all powers incidental to the exercise of such general and special powers.

History: En. Sec. 8, Ch. 456, L. 1985.



7-14-1122. through reserved.

7-14-1122 through 7-14-1124 reserved.



7-14-1125. Granting of operation and use privileges.

7-14-1125. Granting of operation and use privileges. (1) In connection with the operation of a transportation, storage, or other facility owned or controlled by an authority, the authority may enter into contracts, leases, and other arrangements for terms not to exceed 30 years with any persons: (a) granting the privilege of using or improving the port authority facility or any portion or facility thereof or space therein for commercial purposes; (b) conferring the privilege of supplying goods, commodities, services, or facilities at the port authority facility; and (c) making available services to be furnished by the authority or its agents at the transportation, storage, or other facility. (2) In each case the authority may establish the terms and conditions and fix the charges, rentals, or fees for the privileges or services, which must be reasonable and uniform for the same class of privilege or service and must be established with due regard to the property and improvements used and the expenses of operation to the authority.

History: En. Sec. 9, Ch. 456, L. 1985; amd. Sec. 7, Ch. 640, L. 1991.



7-14-1126. Port property -- disposal.

7-14-1126. Port property -- disposal. Except as may be limited by the terms and conditions of any grant, loan, or agreement authorized by 7-14-1136, an authority may sell, lease, or otherwise dispose of any transportation, storage, or other facility or other property or portion of or interest in the facility or property acquired pursuant to this part. The disposal by sale, lease, or otherwise must be in accordance with the laws of this state governing the disposition of other public property, unless a sale, lease, mortgage, or other disposition is made under 7-14-1133 to secure bonds of the authority.

History: En. Sec. 10, Ch. 456, L. 1985; amd. Sec. 8, Ch. 640, L. 1991; amd. Sec. 2, Ch. 22, L. 1995.



7-14-1127. through reserved.

7-14-1127 through 7-14-1130 reserved.



7-14-1131. Municipal tax levy.

7-14-1131. Municipal tax levy. Subject to 15-10-420, the port authority may request annually from the governing bodies the amount of tax to be levied by each municipality participating in the creation of the port authority, and the municipality may levy the amount requested, pursuant to provisions of law authorizing cities and other political subdivisions of this state to levy taxes. The municipality shall collect the taxes requested by a port authority that it has authorized in the same manner as other taxes are levied and collected and make payment to the port authority. The proceeds of the taxes when and as paid to the port authority must be deposited in a special account or accounts in which other revenue of the authority is deposited and may be expended by the authority as provided for in this part. Prior to the issuance of bonds under 7-14-1133 and 7-14-1134, the port authority or the municipality may by resolution covenant and agree that the total amount of taxes then authorized by law, or the portion of the taxes that may be specified by the resolution, will be requested, levied, and deposited annually as provided in this section until the bonds and interest are fully paid.

History: En. Sec. 11, Ch. 456, L. 1985; amd. Sec. 9, Ch. 640, L. 1991; amd. Sec. 35, Ch. 584, L. 1999; amd. Sec. 42, Ch. 574, L. 2001.



7-14-1132. County tax levy.

7-14-1132. County tax levy. In counties supporting ports of port authorities, a levy authorized in 67-10-402 may be made for such purposes.

History: En. Sec. 12, Ch. 456, L. 1985.



7-14-1133. Bonds and obligations.

7-14-1133. Bonds and obligations. (1) Except for providing financial support to a private development organization, including a corporation organized under Title 32, chapter 4, whose purpose is to advance the economic development of its jurisdiction and of the state and its citizens, an authority may borrow money for any of its corporate purposes and issue bonds, including refunding bonds, for any of its corporate purposes. The bonds may be in the form and upon terms as it determines, payable out of any revenue of the authority, including revenue derived from: (a) any port or transportation and storage facility; (b) taxes levied pursuant to 7-14-1131 or 67-10-402; (c) grants or contributions from the federal government; or (d) other sources. (2) The bonds may be issued by resolution of the authority, without an election and without any limitation of amount, except that bonds may not be issued at any time if the total amount of principal and interest to become due in any year on the bonds and on any then outstanding bonds for which revenue from the same source is pledged exceeds the amount of revenue to be received in that year, as estimated in the resolution authorizing the issuance of the bonds. The authority shall take all action necessary and possible to impose, maintain, and collect rates, charges, and rentals and to request taxes, if any are pledged, sufficient to make the revenue from the pledged source in such year at least equal to the amount of principal and interest due in that year. (3) The bonds may be sold at public or private sale and may bear interest as provided in 17-5-102. Except as otherwise provided in this part, any bonds issued pursuant to this part by an authority may be payable as to principal and interest solely from revenue of the authority or from particular port, transportation, storage, or other facilities of the authority. The bonds must state on their face the applicable limitations or restrictions regarding the source from which principal and interest are payable. (4) Bonds issued by an authority, county, or municipality pursuant to the provisions of this part are declared to be issued for an essential public and governmental purpose by a political subdivision within the meaning of 15-30-2110(2)(a). (5) (a) For the security of bonds, the authority, county, or municipality may by resolution make and enter into any covenant, agreement, or indenture and may exercise any additional powers authorized to be exercised by a municipality under Title 7, chapter 7, parts 44 and 45. The sums required from time to time to pay principal and interest and to create and maintain a reserve for the bonds may be paid from any revenue referred to in this part, prior to the payment of current costs of operation and maintenance of the facilities. (b) As further security for the bonds, the authority, with the approval of the governing body of the county or municipality that created the authority, may pledge, lease, sell, mortgage, or grant a security interest in all or any portion of its port, transportation, storage, or other facilities, whether or not the facilities are financed by the bonds. The instrument effecting the pledge, lease, sale, mortgage, or security interest may contain any agreements and provisions customarily contained in instruments securing bonds, as the commissioners of the authority consider advisable. The provisions must be consistent with this part and are subject to and must be in accordance with the laws of this state governing mortgages, trust indentures, security agreements, or instruments. The instrument may provide that in the event of a default in the payment of principal or interest on the bonds or in the performance of any agreement contained in the proceedings authorizing the bonds or instrument, the payment or performance may be enforced by mandamus or by the appointment of a receiver in equity. The receiver may collect charges, rental, or fees and may apply the revenue from the mortgaged property or collateral in accordance with the proceedings or the provisions of the instrument. (6) Nothing in this section or 7-14-1134 may be construed to limit the use of port authority revenue, including federal and state money as described in 7-14-1136, to make grants and loans or to otherwise provide financial and other support to private development organizations, including corporations organized under the provisions of the development corporation act in Title 32, chapter 4. The credit of the state, county, or municipal governments or their agencies or authorities may not be pledged to provide financial support to the development organizations.

History: En. Sec. 13, Ch. 456, L. 1985; amd. Sec. 22, Ch. 370, L. 1987; amd. Sec. 4, Ch. 507, L. 1989; amd. Sec. 10, Ch. 640, L. 1991; amd. Sec. 3, Ch. 22, L. 1995.



7-14-1134. Method of funding deficiency.

7-14-1134. Method of funding deficiency. (1) Subject to the conditions stated in this section, the governing body of a county or of a municipality having a population in excess of 10,000 may by resolution covenant that if at any time all revenue, including taxes, appropriated and collected for bonds issued pursuant to this part is insufficient to pay principal or interest then due, it will levy a general tax upon all of the taxable property in the county or municipality for the payment of the deficiency. The governing body may further covenant that at any time a deficiency is likely to occur within 1 year for the payment of principal and interest due on the bonds, it will levy a general tax upon all the taxable property in the county or municipality for the payment of the deficiency. The taxes are not subject to any limitation of rate or amount applicable to other county or municipal taxes but are limited to a rate estimated to be sufficient to produce the amount of the deficiency. If more than one local government is included in an authority issuing bonds pursuant to this part, the local governments may apportion the obligation to levy taxes for the payment of, or in anticipation of, a deficiency in the revenue appropriated for the bonds in a manner that the local governments may determine. (2) The resolution must state the principal amount and purpose of the bonds and the substance of the covenant respecting deficiencies. (3) (a) A resolution is not effective until the question of its approval has been submitted to the qualified electors of the local government at an election called for that purpose by the governing body of the local government and held as provided in 15-10-425 and the question is approved by a majority of the electors voting. (b) The notice and conduct of the election is governed, to the extent applicable, as provided for municipal general obligation bonds in Title 7, chapter 7, part 42, for an election called by cities and towns, and as provided for county general obligation bonds in Title 7, chapter 7, part 22, for an election called by counties. If a majority of the electors voting on the issue vote against approval of the resolution, the local government may not make the covenant or levy a tax for the payment of deficiencies pursuant to this section. The local government or authority may issue bonds under this part payable solely from the sources referred to in 7-14-1133(1).

History: En. Sec. 14, Ch. 456, L. 1985; amd. Sec. 48, Ch. 387, L. 1995; amd. Sec. 13, Ch. 495, L. 2001; amd. Sec. 43, Ch. 574, L. 2001.



7-14-1135. Debt service fund.

7-14-1135. Debt service fund. A port authority may create a debt service fund and accumulate therein a sum determined by the governing body, together with interest thereon, for the use, repairs, maintenance, and capital outlays of a port.

History: En. Sec. 15, Ch. 456, L. 1985.



7-14-1136. Federal and state money.

7-14-1136. Federal and state money. An authority may accept, receive, receipt for, and spend federal and state money and other public or private money made available by grant or loan to accomplish any of the purposes of this part. All federal money accepted under this section must be accepted and spent by the authority upon terms and conditions prescribed by the United States and consistent with state law. All state money accepted under this section must be accepted and spent by the authority upon terms and conditions prescribed by the state.

History: En. Sec. 16, Ch. 456, L. 1985.



7-14-1137. Tax exemption.

7-14-1137. Tax exemption. Any property in this state acquired by an authority for port purposes pursuant to the provisions of this part, any income derived by the authority from the ownership, operation, or control thereof, including property acquired, and income derived from organizations, including corporations organized under Title 32, chapter 4, whose purpose is to advance the economic development of its jurisdiction and of the state and its citizens, are exempt from taxation to the same extent as other property used for public purposes.

History: En. Sec. 17, Ch. 456, L. 1985; amd. Sec. 5, Ch. 507, L. 1989.






Part 16. Railway Authorities

7-14-1601. Definitions.

7-14-1601. Definitions. As used in this part, the following definitions apply: (1) "Authority" means a rail authority as provided in this part. (2) "Board" means a board of county commissioners. (3) "Common carrier" means a railroad engaged in transportation for hire. (4) "Directors" means the directors of the rail authority.

History: En. Sec. 1, Ch. 333, L. 1993.



7-14-1602. Purpose -- public and governmental functions.

7-14-1602. Purpose -- public and governmental functions. (1) The purpose of an authority is to provide for the preservation and improvement of abandoned rail service for agriculture, industry, or passenger traffic and to provide for the preservation of abandoned railroad right-of-way for future transportation uses, when determined to be practicable and necessary for the public welfare, particularly in the case of the abandonment of rail lines. (2) The acquisition of land pursuant to this part; the planning, acquisition, establishment, construction, improvement, maintenance, equipment, operation, regulation, and protection of authority facilities; and the exercise of powers granted to authorities and other public agencies to be severally or jointly exercised are public and governmental functions, exercised for public purpose, and matters of public necessity. All land and other property acquired and used by or on behalf of an authority or other public agency, as provided in this part, must be used for public and governmental purposes and as a matter of public necessity.

History: En. Sec. 2, Ch. 333, L. 1993.



7-14-1603. through reserved.

7-14-1603 through 7-14-1610 reserved.



7-14-1611. Resolution of intention to create rail authority.

7-14-1611. Resolution of intention to create rail authority. (1) A board of county commissioners may create an authority encompassing an entire county or a portion of a county. Before creating an authority, the board shall pass a resolution of intention. (2) The resolution must state: (a) the proposed name of the authority; (b) the proposed boundaries of the authority; and (c) the number of directors of the authority.

History: En. Sec. 3, Ch. 333, L. 1993.



7-14-1612. Notice of resolution -- hearing.

7-14-1612. Notice of resolution -- hearing. (1) The text of the resolution referred to in 7-14-1611 must be published as provided in 7-1-2121. (2) At the time for the hearing, the board shall hear testimony for and against the creation of the authority. The hearing may be adjourned from time to time for the determination of additional information or for hearing proponents or opponents, but an adjournment may not exceed 2 weeks after the date originally published for the hearing.

History: En. Sec. 4, Ch. 333, L. 1993.



7-14-1613. County rail authority.

7-14-1613. County rail authority. (1) The board, upon completion of the public hearing, may pass a resolution creating an authority. (2) At the same time, the board shall appoint five persons as directors of the authority. A director shall hold office for 2 years and until a successor is appointed. Three of the directors first appointed shall hold office for 1 year. A vacancy occurring other than by expiration of a term must be filled for the unexpired term by the board. (3) A director must reside within the boundaries of the authority.

History: En. Sec. 5, Ch. 333, L. 1993.



7-14-1614. through reserved.

7-14-1614 through 7-14-1620 reserved.



7-14-1621. Regional rail authority.

7-14-1621. Regional rail authority. (1) Two or more counties may by joint resolution create a regional rail authority. The resolution creating a regional rail authority must create a regional rail authority board of not less than five directors. The number of directors to be appointed, their term of office, and their qualifications must be provided for in the resolution. (2) The text of the resolution must be published as provided in 7-1-2121 in each county in which the territory of the proposed authority lies. A county may not adopt a resolution authorized by this section without a public hearing. (3) After passage of the resolution by the board of each county with territory included in the authority, the boards shall jointly appoint the initial directors of the regional rail authority.

History: En. Sec. 6, Ch. 333, L. 1993.



7-14-1622. Directors.

7-14-1622. Directors. (1) The powers of an authority are vested in the directors of the authority. A majority of the directors constitutes a quorum for the purpose of conducting business of the authority and exercising its powers for all other purposes. Action may be taken by the authority upon a vote of not less than a majority of the directors present. (2) There must be elected a presiding officer, a vice presiding officer, a treasurer, and a secretary from among the directors. An authority may employ an executive director, technical experts, and other officers, agents, and employees, permanent and temporary, as necessary and shall determine their qualifications, duties, and compensation. An authority may delegate to one or more of its agents or employees powers or duties as it considers proper. (3) A director of an authority is entitled to receive expenses, as provided in 2-18-501 through 2-18-503, incurred in the performance of the director's duties.

History: En. Sec. 7, Ch. 333, L. 1993.



7-14-1623. Cooperation of county.

7-14-1623. Cooperation of county. For the purpose of cooperating in the planning, construction, or operation of railroads pursuant to this part, a county for which an authority has been created may: (1) lend or donate money to the authority; (2) provide that all or a portion of the taxes or funds available or required by law to be used by the county for railroad purposes be transferred to the authority as the funds become available to the county; (3) furnish facilities or improvements that it is empowered to provide in connection with the railroad or railroad facilities; (4) dedicate, sell, convey, or lease its interest in property or grant easements, licenses, or other rights or privileges to the authority; (5) do all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, construction, or operation of railroads and railroad facilities; and (6) enter into agreements with the authority respecting action to be taken by the county pursuant to the provisions of this section.

History: En. Sec. 8, Ch. 333, L. 1993.



7-14-1624. General powers of authority.

7-14-1624. General powers of authority. An authority has all the powers necessary to carry out the purposes of this part, including but not limited to the power to: (1) sue and be sued, have a seal, and have perpetual succession; (2) execute contracts and other instruments and take other action as may be necessary to carry out the purposes of this part; (3) receive and disburse federal, state, and other funds, public or private, made available by grant, loan, contribution, tax levy, or other source to accomplish the purposes of this part. Federal money accepted under this section must be accepted and spent by the authority upon terms and conditions prescribed by the United States and consistent with state law. All state money accepted under this section must be accepted and spent by the authority upon terms and conditions prescribed by the state. (4) sell, lease, or otherwise dispose of real or personal property acquired pursuant to this part. The disposal must be in accordance with the laws of this state governing the disposition of other public property.

History: En. Sec. 9, Ch. 333, L. 1993.



7-14-1625. Railroad acquisition and operation -- permits -- eminent domain.

7-14-1625. Railroad acquisition and operation -- permits -- eminent domain. (1) Within the boundaries of the authority, the authority may establish, acquire, construct, purchase, improve, maintain, equip, operate, regulate, and protect railroads and railroad facilities, including but not limited to terminal buildings, roadways, crossings, bridges, causeways, tunnels, equipment, and rolling stock, that may be necessary to carry out the provisions of this part. (2) The authority may apply to a public agency for permits and approvals required for the acquisition and operation of a railroad and take all actions necessary to comply with conditions required in a permit or approval. (3) The authority may acquire property for a public use, as provided in Title 70, chapter 30, in the same manner as a county, except that the authority does not have the power of eminent domain with respect to property owned by another authority or by a political subdivision or property owned by a railroad corporation unless the interstate commerce commission or another entity with the power to make the finding has found that the public convenience and necessity permit discontinuance of rail service on the property.

History: En. Sec. 10, Ch. 333, L. 1993; amd. Sec. 9, Ch. 125, L. 2001.



7-14-1626. through reserved.

7-14-1626 through 7-14-1630 reserved.



7-14-1631. Rules.

7-14-1631. Rules. An authority may adopt, amend, and repeal reasonable resolutions, rules, and orders as it considers necessary for its own administration, management, and governance as well as for the management, governance, or use of a railroad or railroad facility owned by or under its control. A rule, order, or standard prescribed by the authority may not be inconsistent with or contrary to an act of the congress of the United States or a regulation promulgated or standard established pursuant to an act of congress. The authority shall keep a copy of its rules on file for public inspection at the principal office of the authority, as determined by the directors.

History: En. Sec. 11, Ch. 333, L. 1993.



7-14-1632. Mill levy authorized.

7-14-1632. Mill levy authorized. The authority may certify annually to the board of county commissioners the amount of money necessary for the operation of the authority. Upon approval by the electorate, the board shall annually, at the time of levying county taxes, fix and levy a tax in mills upon all property within the boundaries of the authority clearly sufficient to raise the amount certified by the authority.

History: En. Sec. 12, Ch. 333, L. 1993; amd. Sec. 44, Ch. 574, L. 2001.



7-14-1633. Election required to impose mill levy.

7-14-1633. Election required to impose mill levy. (1) Before the levy provided for in 7-14-1632 may be made, the question must be submitted to a vote of the people at an election held pursuant to 15-10-425. (2) Notice of the election, clearly stating the amount and the purpose of the levy, must be given, and the election must be held and conducted and the returns must be made in the manner prescribed by law for the submission of questions to the electors under the general election laws.

History: En. Sec. 13, Ch. 333, L. 1993; amd. Sec. 14, Ch. 495, L. 2001; amd. Sec. 45, Ch. 574, L. 2001.



7-14-1634. Collection of tax and disposition of funds.

7-14-1634. Collection of tax and disposition of funds. (1) The procedure for the collection of the tax must be in accordance with the existing laws of the state of Montana. (2) The proceeds from the tax levy must be deposited in a special account in which other revenues of the authority are deposited and may be expended by the authority as provided for in this part.

History: En. Sec. 14, Ch. 333, L. 1993.



7-14-1635. Contracts for operation and use of facilities.

7-14-1635. Contracts for operation and use of facilities. (1) In connection with the operation of a railroad or a railroad facility owned or controlled by an authority, the authority may enter into contracts, leases, and other arrangements: (a) granting the privilege of operating or using the railroad or railroad facility; (b) leasing a railroad for operation by the lessee. However, a person may not be authorized to operate a railroad other than as a common carrier. (c) granting the privilege of supplying goods, commodities, services, or facilities along rail lines or in or upon other property; and (d) making available services to be furnished by the authority or its agents. (2) In each case, the authority may establish the terms and conditions and fix the charges, rentals, or fees that must be reasonable and uniform for the same class of privilege or service and that must be established with regard to the property and improvements used and the expenses of operation to the authority. (3) The authority may remit funds available for investment to the state treasurer for investment under the direction of the board of investments as part of the pooled investment fund.

History: En. Sec. 15, Ch. 333, L. 1993.



7-14-1636. Bonds and obligations.

7-14-1636. Bonds and obligations. (1) An authority may borrow money for any of its corporate purposes and issue bonds for its purposes, including refunding bonds, in a form and upon terms as it determines, payable out of any revenue of the authority, including revenue derived from: (a) a railroad; (b) taxes levied pursuant to 7-14-1632; (c) grants or contributions from the federal government; or (d) other sources. (2) The bonds may be issued by resolution of the authority, without an election and without any limitation of amount, except that bonds may not be issued at any time if the total amount of principal and interest to become due in a year on the bonds and on any then-outstanding bonds for which revenue from the same source is pledged exceeds the amount of the revenue to be received in that year, as estimated in the resolution authorizing the issuance of the bonds. The authority shall take all action necessary and possible to impose, maintain, and collect rates, charges, and rentals and to request taxes, if any are pledged, sufficient to make the revenue from the pledged source in the year at least equal to the amount of principal and interest due in that year. (3) The bonds may be sold at public or private sale and may bear interest as provided in 17-5-102. Bonds issued by an authority pursuant to this part may be payable as to principal and interest solely from revenue of the authority and must state on their face the applicable limitations or restrictions regarding the source from which the principal and interest are payable. (4) Bonds issued by an authority pursuant to the provisions of this part are declared to be issued for an essential public and governmental purpose by a political subdivision within the meaning of 15-30-2110(2)(a). (5) For the security of the bonds, the authority may by resolution make and enter into any covenant, agreement, or indenture and may exercise any additional powers authorized to be exercised by a municipality under Title 7, chapter 7, parts 44 and 45. The sums required from time to time to pay principal and interest and to create and maintain a reserve for the bonds may be paid from the revenue referred to in this part, prior to the payment of current costs of operation and maintenance of the facilities.

History: En. Sec. 16, Ch. 333, L. 1993.



7-14-1637. Debt service fund.

7-14-1637. Debt service fund. An authority may create a debt service fund and accumulate in the fund a sum determined by the directors, together with the interest on the sum, for the use, repair, maintenance, and capital outlay expenses of a railroad.

History: En. Sec. 17, Ch. 333, L. 1993.



7-14-1638. Tax exemption.

7-14-1638. Tax exemption. Property in this state acquired by an authority for railroad purposes pursuant to the provisions of this part and income derived by the authority from the ownership, operation, or control of property are exempt from taxation to the same extent as other property used for public purposes.

History: En. Sec. 18, Ch. 333, L. 1993.



7-14-1639. Procedure to enlarge authority.

7-14-1639. Procedure to enlarge authority. (1) The directors of an authority may by resolution enlarge the boundaries of the authority in accordance with the procedures of notice and hearing in 7-14-1612. (2) The property within an addition to the authority is subject to the existing indebtedness of the authority.

History: En. Sec. 19, Ch. 333, L. 1993.






Part 21. General Provisions Related to County Roads

7-14-2101. General powers of county relating to roads and bridges -- definitions.

7-14-2101. General powers of county relating to roads and bridges -- definitions. (1) The board of county commissioners, under the limitations and restrictions that are prescribed by law, may: (a) (i) lay out, maintain, control, and manage county roads and bridges within the county; (ii) subject to 15-10-420, levy taxes for the laying out, maintenance, control, and management of the county roads and bridges within the county as provided by law; (b) (i) in the exercise of sound discretion, jointly with other counties, lay out, maintain, control, manage, and improve county roads and bridges in adjacent counties, wholly or in part as agreed upon between the boards of the counties concerned; (ii) subject to 15-10-420, levy taxes for the laying out, maintenance, control, management, and improvement of county roads and bridges in adjacent counties or shared jointly with other counties, as agreed upon between the boards of the counties concerned and as provided by law; (c) (i) enter into agreements for adjusted annual contributions over not more than 6 years toward the cost of joint highway or bridge construction projects entered into in cooperation with other counties, the state, or the United States; (ii) subject to 15-10-420, place a joint project in the budget and levy taxes for a joint project as provided by law. (2) Unless the context requires otherwise, for the purposes of this chapter, the following definitions apply: (a) "Bridge" includes rights-of-way or other interest in land, abutments, superstructures, piers, and approaches except dirt fills. (b) "County road" means: (i) a road that is petitioned by freeholders, approved by resolution, and opened by a board of county commissioners in accordance with this title; (ii) a road that is dedicated for public use in the county and approved by resolution by a board of county commissioners; (iii) a road that has been acquired by eminent domain pursuant to Title 70, chapter 30, and accepted by resolution as a county road by a board of county commissioners; (iv) a road that has been gained by the county in an exchange with the state as provided in 60-4-201; or (v) a road that has been the subject of a request under 7-14-2622 and for which a legal route has been recognized by a district court as provided in 7-14-2622. (3) (a) Following a public hearing, a board of county commissioners may accept by resolution a road that has not previously been considered a county road but that has been laid out, constructed, and maintained with state department of transportation or county funds. (b) A survey is not required of an existing county road that is accepted by resolution by a board of county commissioners. (c) A road that is abandoned by the state may be designated as a county road upon the acceptance and approval by resolution of a board of county commissioners.

History: (1)En. Subd. 4, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.3, R.C.M. 1935; amd. Sec. 12-101, Ch. 197, L. 1965; Sec. 16-1004, R.C.M. 1947; (2)En. Sec. 2-101, Ch. 197, L. 1965; amd. Sec. 69, Ch. 316, L. 1974; Sec. 32-2203, R.C.M. 1947; R.C.M. 1947, 16-1004(part), 32-2203(4), (11); amd. Sec. 1, Ch. 320, L. 1999; amd. Sec. 1, Ch. 440, L. 1999; amd. Sec. 36, Ch. 584, L. 1999; amd. Sec. 10, Ch. 125, L. 2001; amd. Sec. 1, Ch. 342, L. 2007; amd. Sec. 2, Ch. 241, L. 2009.



7-14-2102. General powers relating to county roads -- assignment of responsibility.

7-14-2102. General powers relating to county roads -- assignment of responsibility. Each board of county commissioners may in its discretion do whatever may be necessary for the best interest of the county roads and the road districts. The board may assign responsibility for the supervision of county roads to a county surveyor or to a county road superintendent or may allocate the duties between the county surveyor and the county road superintendent.

History: En. Sec. 5-101, Ch. 197, L. 1965; amd. Sec. 104, Ch. 316, L. 1974; R.C.M. 1947, 32-2801(4); amd. Sec. 2, Ch. 336, L. 1995.



7-14-2103. Duties of county commissioners concerning county roads.

7-14-2103. Duties of county commissioners concerning county roads. (1) A board of county commissioners has general supervision over the county roads within the county. (2) A board may survey, view, lay out, record, open, work, and maintain county roads that are established in accordance with this chapter. Guideposts must be erected. (3) A board may discontinue or abandon county roads when freeholders properly petition for discontinuance or abandonment. (4) A board of county commissioners may determine the level and scope of maintenance on a county road under its jurisdiction, and a local entity or the state may not withhold funds based on the board's maintenance determinations.

History: En. Sec. 5-101, Ch. 197, L. 1965; amd. Sec. 104, Ch. 316, L. 1974; R.C.M. 1947, 32-2801(part); amd. Sec. 1, Ch. 253, L. 1993; amd. Sec. 2, Ch. 440, L. 1999.



7-14-2104. Repealed.

7-14-2104. Repealed. Sec. 1, Ch. 211, L. 1979.

History: En. Sec. 1, Ch. 153, L. 1939; R.C.M. 1947, 17-609.



7-14-2105. Reports to department of transportation.

7-14-2105. Reports to department of transportation. (1) Each board of county commissioners shall make reports relating to roads under its supervision which are requested by the department of transportation. (2) The board and the road supervisor of a county and all other officers who may have the care and supervision of the public highways and bridges shall, upon the written request of the department, furnish all available information in connection with the construction and maintenance of the highways and bridges in their respective districts or counties.

History: (1)En. Sec. 5-101, Ch. 197, L. 1965; amd. Sec. 104, Ch. 316, L. 1974; Sec. 32-2801, R.C.M. 1947; (2)En. Sec. 5-115, Ch. 197, L. 1965; amd. Sec. 107, Ch. 316, L. 1974; Sec. 32-2815, R.C.M. 1947; R.C.M. 1947, 32-2801(5), 32-2815; amd. Sec. 3, Ch. 512, L. 1991.



7-14-2106. Parking regulations in unincorporated places.

7-14-2106. Parking regulations in unincorporated places. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to establish by resolution parking regulations for the purpose of regulating the parking of motor vehicles in unincorporated towns and villages.

History: En. Subd. 2, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.1, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1951; R.C.M. 1947, 16-1002(part).



7-14-2107. Acquisition of right-of-way.

7-14-2107. Acquisition of right-of-way. (1) Each board of county commissioners shall contract, agree for, purchase, or otherwise lawfully acquire right-of-way for county roads over private property. It may institute proceedings under Title 70, chapter 30, paying for such right-of-way from the county road fund. (2) Each board shall acquire rights-of-way for county roads and discontinue or abandon them only upon proper petition therefor. (3) By taking or accepting interests in real property for county roads, the public acquires only the right-of-way and the incidents necessary to enjoying and maintaining it.

History: (1)En. Sec. 5-102, Ch. 197, L. 1965; Sec. 32-2802, R.C.M. 1947; (2), (3)En. Sec. 8-201, Ch. 197, L. 1965; Sec. 32-4001, R.C.M. 1947; R.C.M. 1947, 32-2802(part), 32-4001.



7-14-2108. Recording of instruments related to acquisition of right-of-way.

7-14-2108. Recording of instruments related to acquisition of right-of-way. (1) When a right-of-way is voluntarily given or purchased, a written instrument conveying the right-of-way and incidents to the right-of-way must be signed and acknowledged by the person making it. The instrument must then be recorded in the office of the clerk of the county where the land is located. (2) When a right-of-way is condemned pursuant to Title 70, chapter 30, a certified copy of the judgment of the court must be made. The copy must then be filed in the office of the clerk of the county where the land is located. (3) Both types of instruments must particularly describe the land.

History: En. Sec. 8-212, Ch. 197, L. 1965; R.C.M. 1947, 32-4012; amd. Sec. 11, Ch. 125, L. 2001.



7-14-2109. Transfer to state of county responsibility for right-of-way.

7-14-2109. Transfer to state of county responsibility for right-of-way. A board of county commissioners shall transfer its control over and responsibility for a county road when the department of transportation notifies it that: (1) a federal or state highway has been established and definitely located over a county road; (2) funds are available for immediate construction of the highway; (3) the highway will be improved and maintained by the department.

History: En. Sec. 8-216, Ch. 197. L. 1965; amd. Sec. 149, Ch. 316, L. 1974; R.C.M. 1947, 32-4016; amd. Sec. 3, Ch. 512, L. 1991.



7-14-2110. Preparation of plat books.

7-14-2110. Preparation of plat books. Each board of county commissioners may in its discretion order the county surveyor, or some other surveyor if the county surveyor is incompetent, to prepare suitable platbooks. Each board shall have recorded in it with the county clerk a full description of each county road, showing each course by bearing and distance, a full and complete map of the road, and a record of all proceedings with reference to the road.

History: En. Sec. 5-103, Ch. 197, L. 1965; amd. Sec. 2, Ch. 274, L. 1967; amd. Sec. 105, Ch. 316, L. 1974; R.C.M. 1947, 32-2803(1).



7-14-2111. Layout of roads.

7-14-2111. Layout of roads. County roads must be laid out and opened when practicable upon subdivision or section lines. However, when public purposes shall be best served thereby, roads may be laid out in diagonal lines.

History: En. Sec. 5-109, Ch. 197, L. 1965; R.C.M. 1947, 32-2809.



7-14-2112. Width of roads.

7-14-2112. Width of roads. (1) The width of all county roads, except bridges, alleys, or lanes, must be 60 feet unless a greater or smaller width is ordered by the board of county commissioners on petition of an interested person. (2) The width of all private highways and byroads, except bridges, must be at least 20 feet. (3) Nothing in this section shall be construed as increasing or decreasing the width of either kind of highway or road established or used as such prior to December 31, 1966.

History: En. Sec. 5-108, Ch. 197, L. 1965; R.C.M. 1947, 32-2808.



7-14-2113. County authority to establish speed limits.

7-14-2113. County authority to establish speed limits. A board of county commissioners may, by ordinance, establish a special speed limit in accordance with 61-8-310 on any county road.

History: En. Sec. 1, Ch. 614, L. 1985; amd. Sec. 1, Ch. 43, L. 1999.



7-14-2114. through reserved.

7-14-2114 through 7-14-2120 reserved.



7-14-2121. County road districts.

7-14-2121. County road districts. (1) The board of county commissioners may in its discretion divide the county into suitable road districts and place each district in the charge of a competent road supervisor. The board shall order and direct each supervisor in the work to be done in the district. (2) If the board does not divide the county into districts, the county constitutes one road district.

History: En. Sec. 5-101, Ch. 197, L. 1965; amd. Sec. 104, Ch. 316, L. 1974; R.C.M. 1947, 32-2801(part); amd. Sec. 575, Ch. 61, L. 2007.



7-14-2122. County road supervisor.

7-14-2122. County road supervisor. (1) Each board of county commissioners may in its discretion employ a competent road supervisor, who shall serve at the pleasure of the board. In a county in which the county surveyor is not paid an annual salary, the surveyor may by agreement be employed by the board to perform the services of road supervisor. The surveyor may not be paid for any duty otherwise required by law to be performed as county surveyor. (2) Under the direction and control of the board, the road supervisor shall: (a) prescribe the times and places for all work to be done on the county roads; (b) report any delinquency or inefficiency of a person employed on a road; (c) perform other duties that are prescribed by the board.

History: En. Sec. 5-103, Ch. 197, L. 1965; amd. Sec. 2, Ch. 274, L. 1967; amd. Sec. 105, Ch. 316, L. 1974; R.C.M. 1947, 32-2803(2), (3); amd. Sec. 576, Ch. 61, L. 2007.



7-14-2123. Acquisition of machinery and materials.

7-14-2123. Acquisition of machinery and materials. (1) Out of the county road fund, a board of county commissioners may: (a) purchase and operate grading and other machinery necessary or desirable for the improvement of the county roads; (b) acquire deposits or quarries of suitable road-building material by purchase, condemnation pursuant to Title 70, chapter 30, or lease. (2) A board may also acquire road-building material by gift.

History: En. Sec. 5-106, Ch. 197, L. 1965; R.C.M. 1947, 32-2806(1), (2); amd. Sec. 12, Ch. 125, L. 2001.



7-14-2124. Disposition of surplus crushed rock and gravel.

7-14-2124. Disposition of surplus crushed rock and gravel. (1) Crushed rock or gravel not directly used or needed by the county in the construction, repair, or maintenance of its roads may be sold by the board of county commissioners at not less than actual cost of production to only a: (a) person, firm, or corporation desiring to use it upon any public street or highway in the county; or (b) landowner for personal use in an area within 5 miles of the opencut operation where the materials were mined. (2) The proceeds of any sale must be paid into the county road fund.

History: En. Sec. 5-106, Ch. 197, L. 1965; R.C.M. 1947, 32-2806(3); amd. Sec. 1, Ch. 198, L. 2013.



7-14-2125. Inspection of roads and work on roads.

7-14-2125. Inspection of roads and work on roads. (1) The board of county commissioners may direct the county surveyor or some member or members of the board to inspect the condition of any road. It may direct such persons to inspect any work, being done under contract or otherwise, which is under the direction, supervision, or control of the board. Such inspections may be made before any work is commenced, during its progress, or after completion and before payment. (2) Proper minute entries of such inspections must be made by the surveyor or board member or members at the next regular meeting of the board.

History: En. Sec. 5-105, Ch. 197, L. 1965; amd. Sec. 1, Ch. 178, L. 1967; amd. Sec. 1, Ch. 446, L. 1973; R.C.M. 1947, 32-2805(1), (3).



7-14-2126. Compensation for making inspections.

7-14-2126. Compensation for making inspections. The person making the inspections authorized by 7-14-2125 shall receive a daily salary equal to the equivalent of a daily rate for the salary established in 7-4-2107(2) and actual expenses if the person does not receive other compensation for that day and is not on an annual salary. The claims must be audited and allowed in the same manner as other claims against the county.

History: En. Sec. 5-105, Ch. 197, L. 1965; amd. Sec. 1, Ch. 178, L. 1967; amd. Sec. 1, Ch. 446, L. 1973; R.C.M. 1947, 32-2805(2); amd. Sec. 2, Ch. 264, L. 1985; amd. Sec. 6, Ch. 507, L. 2001.



7-14-2127. Temporary limitation or prohibition of traffic.

7-14-2127. Temporary limitation or prohibition of traffic. (1) A board of county commissioners may in its discretion limit or forbid, temporarily, any traffic or class of traffic on the county roads or any part of a county road when it is necessary in order to preserve or repair the roads. (2) A board of county commissioners may temporarily close a county road or bridge or any part of a county road for maintenance or repair if the board determines that the road or bridge is unsafe. This temporary closure is not considered abandonment. The board of county commissioners shall erect signs indicating that the road is closed.

History: En. Sec. 5-102, Ch. 197, L. 1965; R.C.M. 1947, 32-2802(4); amd. Sec. 3, Ch. 440, L. 1999.



7-14-2128. Designation of emergency area near construction project.

7-14-2128. Designation of emergency area near construction project. (1) A board of county commissioners may designate a portion of a county or state secondary road as an emergency area if increased traffic due to a construction project threatens public safety. (2) Notice of the designation shall be printed in a newspaper of general circulation in the county. The notice shall describe the portion of road to be designated as an emergency area and the reason for the designation. The board shall post the area or roads affected with adequate signs. (3) The board shall remove the emergency designation within 30 days after the cessation of the increased traffic.

History: (1)En. Sec. 1, Ch. 118, L. 1963; Sec. 32-317, R.C.M. 1947; redes. 32-2816 by Sec. 2, Ch. 316, L. 1974; Sec. 32-2816, R.C.M. 1947; (2), (3)En. Sec. 2, Ch. 118, L. 1963; Sec. 32-318, R.C.M. 1947; amd. and redes. 32-2817 by Sec. 3, Ch. 316, L. 1974; Sec. 32-2817, R.C.M. 1947; R.C.M. 1947, 32-2816, 32-2817.



7-14-2129. Control of livestock in emergency area.

7-14-2129. Control of livestock in emergency area. (1) A person who owns or has custody of livestock may not permit the livestock to run upon the emergency area unless the livestock is under herd in transit across the emergency area in the custody of an attendant. (2) A sheriff or other peace officer may impound livestock running on an emergency area without an attendant and shall notify the rightful owner of such impounded livestock. If the sheriff or peace officer cannot determine the rightful owner, then a state stock inspector of the department of livestock or a deputy state stock inspector of the county may be called to examine the livestock for brands to determine ownership. The rightful owners shall be notified by the inspector, and the usual inspection fees and mileage shall be paid by the owner of such livestock. (3) A person who violates subsection (1) is guilty of a misdemeanor and shall be fined not less than $10 or more than $50 for each violation.

History: (1)En. Sec. 3, Ch. 118, L. 1963; Sec. 32-319, R.C.M. 1947; amd. and redes. 32-2818 by Sec. 4, Ch. 316, L. 1974; Sec. 32-2818, R.C.M. 1947; (2)En. Sec. 4, Ch. 118, L. 1963; Sec. 32-320, R.C.M. 1947; amd. and redes. 32-2819 by Sec. 5, Ch. 316, L. 1974; Sec. 32-2819, R.C.M. 1947; (3)En. Sec. 5, Ch. 118, L. 1963; Sec. 32-321, R.C.M. 1947; amd. and redes. 32-2820 by Sec. 6, Ch. 316, L. 1974; Sec. 32-2820, R.C.M. 1947; R.C.M. 1947, 32-2818, 32-2819, 32-2820.



7-14-2130. Control of the movement of livestock on or near county roads.

7-14-2130. Control of the movement of livestock on or near county roads. (1) Cattle guards, appurtenances, and gates may be constructed and maintained adjacent to county roads. (2) Where a county road connects with a state or federal highway which is fenced on both sides, the board of county commissioners may construct and maintain extensions of the fence across the right-of-way of the intersecting county road. The board shall construct a pass which will permit passage of vehicles but will prevent loose livestock from passing onto the state or federal highway. In the extensions of the fence, there shall be maintained a gate to permit the passage of livestock and vehicles. (3) Each board may construct on county roads passes which shall permit the travel of vehicles but which shall prevent the passage of loose livestock. Where necessary, gates shall be maintained to permit the passage of livestock. Such passes may be removed when, in the judgment of the board, the need therefor no longer exists.

History: (1)En. Sec. 5-102, Ch. 197, L. 1965; Sec. 32-2802, R.C.M. 1947; (2)En. Sec. 5-110, Ch. 197, L. 1965; Sec. 32-2810, R.C.M. 1947; (3)En. Sec. 5-111, Ch. 197, L. 1965; Sec. 32-2811, R.C.M. 1947; R.C.M. 1947, 32-2802(part), 32-2810, 32-2811.



7-14-2131. Reseeding of right-of-way.

7-14-2131. Reseeding of right-of-way. Whenever the natural sod cover on right-of-way areas is disturbed by construction of county roads, irrigation ditches, drain ditches, or otherwise, the board of county commissioners shall require the person or agency responsible for the disturbance to comply with 7-22-2152.

History: En. Sec. 5-113, Ch. 197, L. 1965; R.C.M. 1947, 32-2813; amd. Sec. 26, Ch. 607, L. 1985.



7-14-2132. Control of weeds along roads and highways.

7-14-2132. Control of weeds along roads and highways. (1) The district weed board shall control noxious weeds on the county roads. (2) If the department of transportation does not control noxious weeds on state and federal highways in any county, the district weed board shall control them. Upon presentation by the board of a verified account of the expenses incurred, the costs of control shall be paid by the department.

History: En. Sec. 5-114, Ch. 197, L. 1965; amd. Sec. 106, Ch. 316, L. 1974; R.C.M. 1947, 32-2814; amd. Sec. 27, Ch. 607, L. 1985; amd. Sec. 3, Ch. 512, L. 1991.



7-14-2133. Removal of obstructions on county roads.

7-14-2133. Removal of obstructions on county roads. (1) When a county road becomes obstructed, the board of county commissioners, or the county surveyor if the surveyor is in charge, shall remove the obstruction upon being notified of the obstruction. (2) This section does not hold the board or any member responsible or liable for anything other than willful, intentional neglect or failure to act. (3) For the purposes of this section, "obstruction" means an obstacle, such as a rock or a fallen tree, that if not removed would remain in the road indefinitely. The word does not mean snow, ice, or any other obstacle that will melt or dissipate on its own accord.

History: En. Sec. 5-204, Ch. 197, L. 1965; R.C.M. 32-2904(part); amd. Sec. 1, Ch. 245, L. 2001.



7-14-2134. Removal of highway encroachment.

7-14-2134. Removal of highway encroachment. (1) Except as clarified in 23-2-312 and 23-2-313 and except as provided in subsection (4) of this section, if any highway is encroached upon by fence, building, or otherwise, the road supervisor or county surveyor of the district must give notice, orally or in writing, requiring the encroachment to be removed from the highway. (2) If the encroachment obstructs and prevents the use of the highway for vehicles, the road supervisor or county surveyor shall immediately remove the encroachment. (3) The board of county commissioners may at any time order the road supervisor or county surveyor to immediately remove any encroachment. (4) This section does not apply to a fence for livestock control or property management that is in a county road right-of-way and that is attached to or abuts a county road bridge edge, guardrail, or abutment if the fence and bridge appurtenances are not on the roadway, as defined in 61-1-101. Any fence described in this subsection must comply with 23-2-313.

History: En. Sec. 11-105, Ch. 197, L. 1965; R.C.M. 1947, 32-4405; amd. Sec. 1, Ch. 201, L. 2009.



7-14-2135. Notice to remove encroachment.

7-14-2135. Notice to remove encroachment. (1) Notice to remove the encroachment immediately, specifying the breadth of the highway and the place and extent of the encroachment, must be given to the occupant or owner of the land or the person owning or causing the encroachment. (2) Notice must be given in the following manner: (a) by leaving it at the occupant's or owner's place of residence if the person resides in the county; or (b) by posting it on the encroachment if the person does not reside in the county.

History: En. Sec. 11-106, Ch. 197, L. 1965; R.C.M. 1947, 32-4406; amd. Sec. 577, Ch. 61, L. 2007.



7-14-2136. Penalty for failure to remove encroachment promptly.

7-14-2136. Penalty for failure to remove encroachment promptly. If the encroachment is not removed immediately or removal is not diligently conducted, the one who causes, owns, or controls the encroachment is liable to a penalty of $10 for each day the same continues.

History: En. Sec. 11-107, Ch. 197, L. 1965; R.C.M. 1947, 32-4407.



7-14-2137. Legal actions to remove encroachments or recover costs.

7-14-2137. Legal actions to remove encroachments or recover costs. (1) (a) If the encroachment is denied, the road supervisor shall commence an action in the proper court to abate the encroachment as a nuisance. (b) If the road supervisor recovers judgment, the supervisor may have the supervisor's costs and $10 for each day the nuisance remains after notice. (2) (a) If the encroachment is not denied and is not removed for 5 days after notice is complete, the road supervisor or county surveyor may remove it at the expense of the owner or occupant of the land or of the person owning or controlling the encroachment. (b) The supervisor may recover the expense of removal, $10 for each day the encroachment remains after notice, and costs in an action brought for that purpose.

History: En. Sec. 11-108, Ch. 197, L. 1965; R.C.M. 1947, 32-4408; amd. Sec. 578, Ch. 61, L. 2007.



7-14-2138. Prosecution by county attorney.

7-14-2138. Prosecution by county attorney. (1) The county attorney, upon complaint of the road supervisor, county surveyor, or any other person, shall prosecute all actions provided in Title 7, chapter 14, parts 21 through 26 and 28, in the name of the state of Montana. (2) All penalties, except those paid to a justice's court, must be paid into the general fund of the county.

History: En. Sec. 11-109, Ch. 197, L. 1965; R.C.M. 1947, 32-4409; amd. Sec. 2, Ch. 557, L. 1987; amd. Sec. 30, Ch. 286, L. 2009.



7-14-2139. Procedure to make excavations across highway.

7-14-2139. Procedure to make excavations across highway. (1) (a) Any person contemplating the excavation or construction of any ditch, dike, flume, or canal across a public highway shall obtain a written permit from the board of county commissioners, road supervisor, or county surveyor of said district before beginning construction or excavation. (b) Any person obtaining said written permit shall bridge at once, in accordance with plans and specifications furnished by the board. (2) Any such bridge shall be maintained by the county.

History: En. Sec. 11-103, Ch. 197, L. 1965; R.C.M. 1947, 32-4403(1), (2).



7-14-2140. Prevention of water flow over highway.

7-14-2140. Prevention of water flow over highway. Any person obtaining a construction permit or any person using the water of a ditch, dike, flume, or canal referred to in 7-14-2139 shall keep the same in repair where such water may flow over or in any way injure a public highway.

History: En. Sec. 11-103, Ch. 197, L. 1965; R.C.M. 1947, 32-4403(3).



7-14-2141. Liability for permitting water to overflow.

7-14-2141. Liability for permitting water to overflow. (1) Every person who excavates or constructs or owns any ditch, dike, flume, or canal or stores, distributes, or uses water for any purpose and permits the water to flow over any public highway to the injury thereof, upon notification by the board of county commissioners, road supervisor, or county surveyor of the district where such overflow occurred, must repair the damages occasioned. If such repairs are not made within a reasonable time, the district must make them and recover the expense thereof in an action at law. (2) Every person constructing, owning, or using such ditch or flume who permits an overflow is liable as provided in 45-8-111.

History: En. Sec. 11-104, Ch. 197, L. 1965; R.C.M. 1947, 32-4404.



7-14-2142. Use of Montana-made wooden materials in county road projects.

7-14-2142. Use of Montana-made wooden materials in county road projects. When the board of county commissioners authorizes a construction or reconstruction project on a county road, it shall require the use of Montana-made wooden guardrail posts, fenceposts, and signposts when appropriate and when the cost of wooden materials is less than or equal to the cost of other materials.

History: En. Sec. 1, Ch. 180, L. 2011.






Part 22. General Provisions Related to Bridges

7-14-2201. Maintenance and control of bridges.

7-14-2201. Maintenance and control of bridges. (1) Each board of county commissioners shall maintain all public bridges other than those maintained by the department of transportation. (2) The board shall manage and control all bridges referred to in this part. It shall direct the method and time of making repairs, planking, replanking, paving, and repaving. (3) (a) Whenever a bridge needs repair or becomes dangerous for the passage of vehicles or persons, the board, or the county surveyor if the surveyor is in charge, shall repair the bridge upon being notified of the need for repair. (b) This subsection (3) may not be construed as holding the board or any member responsible or liable for anything other than willful, intentional neglect or failure to act. (4) In this part, "public bridges" means public bridges located in towns or cities and bridges located on county roads maintained by the county.

History: (1)En. Sec. 5-201, Ch. 197, L. 1965; amd. Sec. 108, Ch. 316, L. 1974; Sec. 32-2901, R.C.M. 1947; (2)En. Sec. 5-205, Ch. 197, L. 1965; Sec. 32-2905, R.C.M. 1947; (3)En. Sec. 5-204, Ch. 197, L. 1965; Sec. 32-2904, R.C.M. 1947; R.C.M. 1947, 32-2901, 32-2904(part), 32-2905(1); (4)En. Sec. 1, Ch. 194, L. 1979; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 579, Ch. 61, L. 2007.



7-14-2202. Construction and maintenance of bridges crossing county lines.

7-14-2202. Construction and maintenance of bridges crossing county lines. Bridges crossing the line between counties shall be constructed and maintained by the counties into which the bridges reach. Each county shall pay such portion of the costs of construction and maintenance as shall have been previously agreed upon by the respective boards.

History: En. Sec. 5-206, Ch. 197, L. 1965; R.C.M. 1947, 32-2906.



7-14-2203. Repairs to streambeds, watercourses, and banks.

7-14-2203. Repairs to streambeds, watercourses, and banks. The board of county commissioners may also make repairs to streambeds and watercourses and the banks thereof when any bridge is in danger of being damaged or lost because of erosion or changes in the beds or banks.

History: En. Sec. 5-205, Ch. 197, L. 1965; R.C.M. 1947, 32-2905(2).



7-14-2204. Construction and maintenance of bridges in municipalities.

7-14-2204. Construction and maintenance of bridges in municipalities. (1) Each board of county commissioners shall construct and maintain every bridge over a natural stream necessary to be constructed and maintained in any city or town. (2) The city or town in which any such bridge is situated shall pay the whole or such part, not less than one-half, to be determined by the board, of the cost of planking, replanking, paving, or repaving the bridge. The city or town shall construct and maintain in good repair the bridge approaches. (3) Such bridges and all persons on them shall be subject to the reasonable police regulations of the city or town in which any such bridge is situated.

History: (1), (2)En. Sec. 5-202, Ch. 197, L. 1965; Sec. 32-2902, R.C.M. 1947; (3)En. Sec. 5-205, Ch. 197, L. 1965; Sec. 32-2905, R.C.M. 1947; R.C.M. 1947, 32-2902, 32-2905(3).



7-14-2205. Repealed.

7-14-2205. Repealed. Sec. 1, Ch. 171, L. 2007.

History: En. Sec. 5-203, Ch. 197, L. 1965; R.C.M. 1947, 32-2903; amd. Sec. 49, Ch. 387, L. 1995; amd. Sec. 37, Ch. 584, L. 1999.



7-14-2206. Use of bridges in municipalities by street railway.

7-14-2206. Use of bridges in municipalities by street railway. (1) Before any bridge constructed and maintained by the county in any city or town may be used as a part of any street or suburban railway, the owner of that railway shall pay into the county bridge fund a sum determined by the board which shall not be less than one-fourth or more than one-half of the cost of construction of the bridge. (2) During the time the bridge is used by the railway, the railway owner shall also pay such portion of the cost of maintaining the bridge (not less than one-fourth or more than one-half) as is determined by the board.

History: En. Sec. 7-103, Ch. 197, L. 1965; R.C.M. 1947, 32-3603.






Part 23. County Road Superintendent

7-14-2301. County road superintendent -- appointment and compensation.

7-14-2301. County road superintendent -- appointment and compensation. (1) A board of county commissioners may appoint a county road superintendent. The superintendent has the duties, powers, and responsibilities set forth in this part. After the appointment, the county road superintendent shall serve at the pleasure of and under the direction and control of the board. The superintendent shall file with the county clerk the customary oath of office and a bond approved by the board for the faithful performance of the superintendent's duties. (2) The superintendent must receive compensation as determined by the board.

History: Ap. p. Sec. 5-103, Ch. 197, L. 1965; amd. Sec. 2, Ch. 274, L. 1967; amd. Sec. 105, Ch. 316, L. 1974; Sec. 32-2803, R.C.M. 1947; Ap. p. Sec. 5-301, Ch. 197, L. 1965; Sec. 32-3001, R.C.M. 1947; R.C.M. 1947, 32-2803(4), 32-3001; amd. Sec. 3, Ch. 336, L. 1995.



7-14-2302. Duties of county road superintendent.

7-14-2302. Duties of county road superintendent. (1) Under the direction and supervision of the board of county commissioners, the superintendent shall furnish plans and specifications for highway or bridge work. The superintendent is the presiding officer of all boards of road viewers. (2) Under direction and supervision, the superintendent shall: (a) take charge of all roads, bridges, and causeways under the jurisdiction of the county; (b) open all new roads when they are established and ordered to be opened by the board; (c) perform, at the time and in the manner directed by the board, whatever is lawfully directed by the board concerning the public highways under the jurisdiction of the county.

History: En. Sec. 5-302, Ch. 197, L. 1965; R.C.M. 1947, 32-3002; amd. Sec. 580, Ch. 61, L. 2007.



7-14-2303. Equipment used by road superintendent.

7-14-2303. Equipment used by road superintendent. (1) Upon the requisition of the superintendent, the board of county commissioners shall furnish any necessary equipment, tools, and implements and pay for them out of the county road fund. (2) The superintendent shall preserve the equipment, tools, and implements and may not allow them to be used except on public highways. At the expiration of the superintendent's term of office or upon removal from office, the supervisor shall turn over all equipment, tools, and implements to a successor or to the board.

History: En. Sec. 5-305, Ch. 197, L. 1965; R.C.M. 1947, 32-3005; amd. Sec. 581, Ch. 61, L. 2007.



7-14-2304. Employment of workers and hiring of equipment.

7-14-2304. Employment of workers and hiring of equipment. Whenever it is necessary, the superintendent may employ suitable laborers, hire equipment and implements, and contract as to the wages and prices to be paid. Wages and prices shall not exceed rates established by the board of county commissioners for an 8-hour day.

History: En. Sec. 5-306, Ch. 197, L. 1965; R.C.M. 1947, 32-3006.



7-14-2305. Construction of drains and ditches to preserve roads.

7-14-2305. Construction of drains and ditches to preserve roads. (1) The superintendent may open or construct drains and ditches for making and preserving roads and highways, doing as little injury as may be possible to the adjoining land. (2) Any person who stops or obstructs any drain or ditch so constructed forfeits the sum of $50, to be recovered by the superintendent or board of county commissioners in a civil action in any court of competent jurisdiction. (3) Any person aggrieved by the act of the superintendent may make a written complaint to the board, which, if it finds the complaint valid, may pay damages out of the county road fund.

History: En. Sec. 5-307, Ch. 197, L. 1965; R.C.M. 1947, 32-3007.



7-14-2306. Records and receipts to be maintained.

7-14-2306. Records and receipts to be maintained. The superintendent shall keep correct accounts of all labor performed, equipment and implements used, and materials furnished. The superintendent shall give each person performing work or furnishing equipment, implements, or materials a certificate stating the work performed and the price to be paid for the work.

History: En. Sec. 5-303, Ch. 197, L. 1965; R.C.M. 1947, 32-3003; amd. Sec. 582, Ch. 61, L. 2007.



7-14-2307. Payment of claims upon presentation of superintendent's certificate.

7-14-2307. Payment of claims upon presentation of superintendent's certificate. Upon the presentation of any certificate issued by the superintendent and verification of it by the holder as in other cases of claims against the county, the board of county commissioners shall have a warrant issued for the amount of the certificate, drawn on the treasury against the county road fund.

History: En. Sec. 5-304, Ch. 197, L. 1965; R.C.M. 1947, 32-3004(part); amd. Sec. 1, Ch. 253, L. 1979.



7-14-2308. Superintendent's report.

7-14-2308. Superintendent's report. At least once each year and more often if required by the board of county commissioners, the superintendent shall file a report with the board detailing the activities and expenditures of the superintendent's office and containing any other information the board requires. At the first monthly or quarterly meeting held after filing of a superintendent's report, the board of county commissioners shall examine the report.

History: En. Sec. 5-304, Ch. 197, L. 1965; R.C.M. 1947, 32-3004(part); amd. Sec. 2, Ch. 253, L. 1979; amd. Sec. 583, Ch. 61, L. 2007.






Part 24. County Road and Bridge Contracts

7-14-2401. Authority to enter contracts.

7-14-2401. Authority to enter contracts. (1) Subject to the limitations and restrictions provided in the code for the letting of contracts, each board may let by contract the construction, maintenance, and improvement of county roads and the construction, maintenance, or repair of bridges when the amount of work to be done exceeds the sum of $1,000. (2) As used in this part, unless the context requires otherwise, "board" means the board of county commissioners.

History: (1)En. Sec. 5-102, Ch. 197, L. 1965; Sec. 32-2802; R.C.M 1947; (2)En. Sec. 2-101, Ch. 197, L. 1965; amd. Sec. 69, Ch. 316, L. 1974; Sec. 32-2203, R.C.M. 1947; R.C.M. 1947, 32-2203(part), 32-2802(2).



7-14-2402. Contracts for county roads.

7-14-2402. Contracts for county roads. When the estimated cost of opening, establishing, constructing, changing, abandoning, discontinuing, or widening a county road exceeds $1,000, the work may in the discretion of the board be let by contract unless the board shall find that such work may be otherwise done at less cost.

History: En. Sec. 9-201, Ch. 197, L. 1965; R.C.M. 1947, 32-4201(1).



7-14-2403. Advertisement for bids.

7-14-2403. Advertisement for bids. Before any contract authorized by 7-14-2402 is let, the board shall advertise for bids as provided in 7-1-2121.

History: En. Sec. 9-201, Ch. 197, L. 1965; R.C.M. 1947, 32-4201(2); amd. Sec. 47, Ch. 354, L. 2001.



7-14-2404. Competitive bids for county road contracts.

7-14-2404. Competitive bids for county road contracts. Each bidder shall comply with the requirements of Title 18, chapter 1, part 2. The contract must be awarded to the lowest responsible bidder in accordance with the requirements of 18-1-102 and Title 18, chapter 2, part 4, and the board may reserve the right to reject any bids. If there is no prevailing rate of wages set by collective bargaining, the board shall determine the prevailing rate to be stated in the contract.

History: En. Sec. 9-202, Ch. 197, L. 1965; R.C.M. 1947, 32-4202; amd. Sec. 4, Ch. 181, L. 2001.



7-14-2405. Performance bond to be given by successful bidder.

7-14-2405. Performance bond to be given by successful bidder. Before entering upon performance of the work, the contractor shall comply with the requirements of Title 18, chapter 2, part 2. For the purposes of those sections with relation to contracts with the board, a contract shall not be completed until the board, while formally convened, affirmatively accepts all of the work thereunder.

History: En. Sec. 9-203, Ch. 197, L. 1965; R.C.M. 1947, 32-4203.



7-14-2406. Contracts for bridges.

7-14-2406. Contracts for bridges. (1) All bids for construction or repair of bridges must meet the following requirements: (a) If the department of transportation has adopted or established a standard plan and specifications, the bids must be submitted on the standard plan and specifications. (b) All bids must be sealed. Each bidder must meet the requirements of Title 18, chapter 1, part 2. (2) The board may reject any bids. If a contract is awarded, the board shall award the contract in accordance with the requirements of 18-1-102 and Title 18, chapter 2, part 4. If there is no prevailing rate of wages set by collective bargaining, the board shall determine the prevailing rate to be stated in the contract. The contract must be entered with the unanimous consent of the members of the board. (3) Before entering upon performance of the work, the contractor shall comply with the requirements of Title 18, chapter 2, part 2. For the purposes of those sections with relation to contracts with the board, a contract may not be completed until the board, while formally convened, affirmatively accepts all of the work under the contract.

History: En. Sec. 9-204, Ch. 197, L. 1965; amd. Sec. 151, Ch. 316, L. 1974; R.C.M. 1947, 32-4204; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 5, Ch. 181, L. 2001.



7-14-2407. Use of Montana-made wooden materials in wooden county bridge projects.

7-14-2407. Use of Montana-made wooden materials in wooden county bridge projects. When the board of county commissioners authorizes a construction or reconstruction project for a wooden county bridge, it shall require the use of Montana-made wooden decking, guardrail posts, fenceposts, and signposts when appropriate and when the cost of wooden materials is less than or equal to the cost of other materials.

History: En. Sec. 2, Ch. 180, L. 2011.






Part 25. Financial Management of County Roads and Bridges

7-14-2501. General road tax authorized.

7-14-2501. General road tax authorized. (1) Subject to 15-10-420 and to raise revenue for the construction, maintenance, or improvement of public highways, each board of county commissioners may levy a tax upon the taxable property in the county. The tax must be collected the same as other taxes as the board may direct. (2) This section does not apply to incorporated cities and towns that by ordinance provide for the levy of a tax for road, street, or alley purposes. (3) All money collected under this section must be deposited in the county road fund.

History: En. Sec. 7-101, Ch. 197, L. 1965; amd. Sec. 1, Ch. 83, L. 1967; amd. Sec. 1, Ch. 199, L. 1971; R.C.M. 1947, 32-3601; amd. Sec. 1, Ch. 351, L. 1981; amd. Sec. 1, Ch. 560, L. 1989; amd. Sec. 38, Ch. 584, L. 1999; amd. Sec. 46, Ch. 574, L. 2001.



7-14-2502. Special bridge tax authorized -- combined ferry and bridge fund.

7-14-2502. Special bridge tax authorized -- combined ferry and bridge fund. (1) Subject to 15-10-420, a board may levy a special tax on all taxable property in the county for the purpose of constructing, maintaining, and repairing free public bridges, which includes those bridges within the municipalities. (2) For the purposes of this section, a free public bridge is defined as any drainage structure located on, over, or through any road or highway. (3) These taxes must be levied and collected in the same manner as other taxes. Except that when the county has a combined ferry and bridge fund, the money must be kept as a special bridge fund, subject to the order of the board for use as provided in this section and may not be transferable to any other fund. (4) If a county owns or operates a public ferry, the board may combine into a single fund the revenue from the county public ferry tax levy authorized in 7-14-2807, the revenue from the special municipal bridge levy authorized in 7-14-2503, and the revenue from the levy authorized by this section. The fund may be used for any lawful purpose authorized for bridges in this part or in Title 7, chapter 14, part 22, or for public ferries in Title 7, chapter 14, part 28.

History: En. Sec. 7-102, Ch. 197, L. 1965; amd. Sec. 1, Ch. 57, L. 1973; R.C.M. 1947, 32-3602; amd. Sec. 1, Ch. 283, L. 1979; amd. Sec. 1, Ch. 36, L. 1989; amd. Sec. 1, Ch. 147, L. 1989; amd. Sec. 39, Ch. 584, L. 1999; amd. Sec. 47, Ch. 574, L. 2001.



7-14-2503. Special municipal bridge tax authorized.

7-14-2503. Special municipal bridge tax authorized. Subject to 15-10-420, a board may levy a special tax on the taxable property in the county to defray the costs of any bridge required to be constructed and maintained by the county in any city or town.

History: En. Sec. 7-104, Ch. 197, L. 1965; R.C.M. 1947, 32-3604; amd. Sec. 40, Ch. 584, L. 1999; amd. Sec. 48, Ch. 574, L. 2001.



7-14-2504. Repealed.

7-14-2504. Repealed. Sec. 21, Ch. 453, L. 2005.

History: En. Sec. 7-105, Ch. 197, L. 1965; R.C.M. 1947, 32-3605; amd. Sec. 50, Ch. 387, L. 1995; amd. Sec. 15, Ch. 495, L. 2001; amd. Sec. 49, Ch. 574, L. 2001.



7-14-2505. Allocation of proceeds of oil and gas leases and reserved royalty interests to county road fund.

7-14-2505. Allocation of proceeds of oil and gas leases and reserved royalty interests to county road fund. Each board of county commissioners may allocate to the county road fund not more than 50% of the proceeds from oil and gas leases entered into and royalty interests reserved under Title 82, chapter 10, part 2.

History: En. Sec. 1, Ch. 105, L. 1979.



7-14-2506. County road and bridge capital improvement fund.

7-14-2506. County road and bridge capital improvement fund. The governing body of a county may establish a road and bridge capital improvement fund in accordance with the provisions of Title 7, chapter 6, part 6.

History: En. Sec. 1, Ch. 522, L. 1989; amd. Sec. 3, Ch. 35, L. 2003; amd. Sec. 1, Ch. 380, L. 2007.



7-14-2507. Qualifications to vote on question of additional mill levy.

7-14-2507. Qualifications to vote on question of additional mill levy. (1) An individual is entitled to vote at an election conducted pursuant to 15-10-425 to exceed the levy authority provided for in 7-14-2501(1) if the individual possesses all of the qualifications required of electors under the general election laws of the state and is: (a) a resident of the area subject to the proposed tax; or (b) the owner of taxable property located in the area subject to the proposed tax. (2) An individual who is the owner of the property described in subsection (1)(b) need not possess the qualifications required of an elector in subsection (1)(a) if the elector is qualified to vote in any county of the state and files proof of registration with the election administrator at least 20 days prior to the election in which the individual intends to vote.

History: En. Sec. 1, Ch. 350, L. 2007.



7-14-2508. through reserved.

7-14-2508 through 7-14-2510 reserved.



7-14-2511. Creation of county motor vehicle fund.

7-14-2511. Creation of county motor vehicle fund. When collected by the treasurer of the county in which a motor vehicle is registered, all license and registration fees for which there is no specific provision as to disposition of the fee shall be credited to the county motor vehicle fund.

History: En. Sec. 7-201, Ch. 197, L. 1965; R.C.M. 1947, 32-3701; amd. Sec. 3, Ch. 253, L. 1979.



7-14-2512. City and county road funds.

7-14-2512. City and county road funds. (1) (a) The county treasurer shall segregate from the county motor vehicle fund and designate as the "city road fund" 50% of the net license fees derived from the registration of motor vehicles whose owners reside within the limits of any incorporated city or town. (b) At the end of each month, the county treasurer shall pay to the appropriate city treasurer the fees held in the city road fund. (2) The balance of the county motor vehicle fund remaining after segregation of the city road fund shall be transferred to the county road fund.

History: (1)(a), (2)En. Sec. 7-202, Ch. 197, L. 1965; amd. Sec. 1, Ch. 89, L. 1967; amd. Sec. 1, Ch. 467, L. 1975; Sec. 32-3702, R.C.M. 1947; (1)(b)En. Sec. 7-203, Ch. 197, L. 1965; amd. Sec. 2, Ch. 467, L. 1975; Sec. 32-3703, R.C.M. 1947; R.C.M. 1947, 32-3702, 32-3703(1).



7-14-2513. Use of county road fund.

7-14-2513. Use of county road fund. The county road fund of each county shall be used for the construction, repair, and maintenance of all public highways within its boundaries which are outside the corporate limits of any city or town and are not either state or federal highways.

History: En. Sec. 7-206, Ch. 197, L. 1965; R.C.M. 1947, 32-3706.



7-14-2514. Limit on expenditures for road district.

7-14-2514. Limit on expenditures for road district. (1) The expenditures in any road district for labor and equipment, together with the compensation to be paid to the supervisor, shall not exceed the sum apportioned quarterly by the board of county commissioners to that district. However, if that sum is not sufficient, the board may appropriate any amount from the county road fund necessary for the use of such district. (2) The full amount of all road taxes collected in remote districts shall be expended annually by the county commissioners on the roads within such districts.

History: En. Sec. 5-112, Ch. 197, L. 1965; R.C.M. 1947, 32-2812.



7-14-2515. through reserved.

7-14-2515 through 7-14-2519 reserved.



7-14-2520. Authorization of road and highway bonds.

7-14-2520. Authorization of road and highway bonds. (1) A county may issue limited general obligation bonds to: (a) finance the establishment, construction, reconstruction, improvement, maintenance, and repair of county roads; (b) acquire rights-of-way for roads and highways; or (c) acquire capital equipment or supplies to improve, maintain, or repair roads and highways. (2) Bond proceeds may be used to pay the costs for the issuance and sale of the bonds. (3) The bonds may not be issued for a term longer than 20 years. The bonds may be sold at public or private sale on terms and at prices that the county commissioners determine to be advantageous. The bonds must be authorized, sold, and issued, with provision for their payment, in accordance with the provisions of chapter 7, part 22, of this title, except as those provisions may conflict with the express provisions of this section. (4) The bonds, except for bonds issued to refund bonds issued for the purpose described in subsection (1), must be authorized by the registered electors of the county, exclusive of the electors residing within the incorporated area of a city or town located in whole or in part within the county, in accordance with the provisions of chapter 7, part 22, of this title. (5) The bonds issued under this section are subject to any other statutory debt limitations. Bonds may not be issued under this section in a principal amount that, with all the bonds and warrants of the county, exceeds 0.68% of the total assessed value of taxable property, determined as provided in 15-8-111, in the county, exclusive of the total assessed value of taxable property in all incorporated cities and towns located in whole or in part within the county. (6) Bonds issued under this section are legal and valid obligations of the county, and the full faith and credit of the county must be irrevocably pledged to the prompt payment of the principal of the bonds and interest on the bonds as they become due. Property taxes for the payment of the principal or interest may not be levied by the county against the taxable property in the incorporated area of a city or town located in whole or in part within the county. (7) The powers conferred on a county by this section to provide financing for county roads and highways are in addition to the powers conferred by any other general, special, or local law. To the extent that the provisions of this section are inconsistent with the provisions of any other general, special, or local law, the provisions of this section are controlling. To the extent that the provisions of other general, special, or local laws apply to the acquisition of the property or the letting, undertaking, or completion of the work to be financed by bonds issued under this section, the provisions are applicable to the acquisition or work.

History: En. Sec. 1, Ch. 479, L. 2001.



7-14-2521. Bond financing for county bridges authorized.

7-14-2521. Bond financing for county bridges authorized. Subject to the limitations and restrictions provided in the law, each board of county commissioners may issue bonds upon the faith and credit of the county for the construction or improvement of county bridges.

History: En. Sec. 5-102, Ch. 197, L. 1965; R.C.M. 1947, 32-2802(3); amd. Sec. 2, Ch. 479, L. 2001.



7-14-2522. County bridge bonds authorized.

7-14-2522. County bridge bonds authorized. (1) Each board may issue, negotiate, and sell coupon bonds on the credit of the county: (a) to construct, improve, or acquire rights-of-way for public bridges; (b) to refund, pay, and redeem optional, redeemable, or maturing bridge bonds when there are not sufficient funds available and it is considered in the best interests of the county to refund the bonds. (2) The bonds must be issued as provided in 7-7-2201.

History: En. Sec. 7-301, Ch. 197, L. 1965; R.C.M. 1947, 32-3801(1), (3); amd. Sec. 3, Ch. 479, L. 2001.



7-14-2523. Term of county bridge bonds.

7-14-2523. Term of county bridge bonds. (1) Bonds issued under 7-14-2522(1) may not be issued for a term longer than 20 years. (2) A bond issued under 7-14-2522(1)(b) may not be issued for a term longer than 10 years, except that if the unexpired term of the bonds to be refunded is greater than 10 years, the refunding bonds may be issued for the unexpired term.

History: En. Sec. 7-305, Ch. 197, L. 1965; amd. Sec. 30, Ch. 234, L. 1971; amd. Sec. 125, Ch. 316, L. 1974; R.C.M. 1947, 32-3805(1), (2); amd. Sec. 50, Ch. 574, L. 2001.



7-14-2524. Limitation on amount of bonds issued.

7-14-2524. Limitation on amount of bonds issued. (1) Except as otherwise provided in 7-7-2203, 7-7-2204, and this section, a county may not issue bonds in an amount that, with all outstanding bonds and warrants except emergency bonds, exceeds 0.68% of the total assessed value of taxable property, determined as provided in 15-8-111, within the county, as ascertained by the last assessment for state and county taxes. (2) A county may issue bonds in an amount that, with all outstanding bonds and warrants, exceeds 0.68% but does not exceed 2.5% of the total assessed value of taxable property, determined as provided in 15-8-111, when necessary for the purpose of replacing, rebuilding, or repairing county buildings, bridges, or highways that have been destroyed or damaged by an act of God or by a disaster, catastrophe, or accident. (3) The value of the bonds issued and all other outstanding indebtedness of the county may not exceed 2.5% of the total assessed value of taxable property, determined as provided in 15-8-111, within the county, as ascertained by the last assessment for state and county taxes prior to the issuance of the bonds.

History: (1), (2)En. Sec. 7-304, Ch. 197, L. 1965; amd. Sec. 15, Ch. 100, L. 1973; amd. Sec. 13, Ch. 391, L. 1973; Sec. 32-3804, R.C.M. 1947; (3)En. Sec. 7-301, Ch. 197, L. 1965; Sec. 32-3801, R.C.M. 1947; R.C.M. 1947, 32-3801(2), 32-3804(part); amd. Sec. 2, Ch. 332, L. 1979; amd. Sec. 4, Ch. 617, L. 1979; amd. Sec. 51, Ch. 614, L. 1981; amd. Sec. 8, Ch. 695, L. 1985; amd. Sec. 4, Ch. 655, L. 1987; amd. Sec. 69, Ch. 11, Sp. L. June 1989; amd. Sec. 16, Ch. 10, L. 1993; amd. Sec. 13, Ch. 9, Sp. L. November 1993; amd. Sec. 24, Ch. 451, L. 1995; amd. Sec. 3, Ch. 219, L. 1997; amd. Sec. 4, Ch. 466, L. 1997; amd. Sec. 7, Ch. 285, L. 1999; amd. Sec. 27, Ch. 426, L. 1999; amd. Sec. 22, Ch. 556, L. 1999; amd. Sec. 8, Ch. 7, L. 2001; amd. Sec. 16, Ch. 29, L. 2001; amd. Sec. 4, Ch. 187, L. 2007.



7-14-2525. Refunding agreements and refunding bonds authorized.

7-14-2525. Refunding agreements and refunding bonds authorized. (1) Whenever the total indebtedness of a county exceeds 2.5% of the total assessed value of taxable property, determined as provided in 15-8-111, within the county and the board determines that the county is unable to pay the indebtedness in full, the board may: (a) negotiate with the bondholders for an agreement under which the bondholders agree to accept less than the full amount of the bonds and the accrued unpaid interest in satisfaction of the bonds; (b) enter into the agreement; (c) issue refunding bonds for the amount agreed upon. (2) These bonds may be issued in more than one series, and each series may be either amortization or serial bonds. (3) The plan agreed upon between the board and the bondholders must be embodied in full in the resolution providing for the issuance of the bonds.

History: En. Sec. 7-302, Ch. 197, L. 1965; amd. Sec. 14, Ch. 100, L. 1973; R.C.M. 1947, 32-3802; amd. Sec. 5, Ch. 617, L. 1979; amd. Sec. 52, Ch. 614, L. 1981; amd. Sec. 9, Ch. 695, L. 1985; amd. Sec. 5, Ch. 655, L. 1987; amd. Sec. 70, Ch. 11, Sp. L. June 1989; amd. Sec. 14, Ch. 9, Sp. L. November 1993; amd. Sec. 25, Ch. 451, L. 1995; amd. Sec. 5, Ch. 466, L. 1997; amd. Sec. 8, Ch. 285, L. 1999; amd. Sec. 28, Ch. 426, L. 1999; amd. Sec. 23, Ch. 556, L. 1999; amd. Sec. 17, Ch. 29, L. 2001; amd. Sec. 5, Ch. 187, L. 2007.



7-14-2526. Choice of form of bonds.

7-14-2526. Choice of form of bonds. All bonds issued by a county must be either amortization bonds or serial bonds.

History: En. Sec. 7-306, Ch. 197, L. 1965; R.C.M. 1947, 32-3806(1); amd. Sec. 13, Ch. 459, L. 1997.



7-14-2527. Amortization bonds.

7-14-2527. Amortization bonds. (1) The term "amortization bonds" means that form of bond on which a part of the principal is required to be paid each time interest becomes due and payable. (2) The part payment of principal increases with each following installment in the same amount the interest payment decreases so that the combined amount payable on principal and interest is the same on each interest payment date. (3) However, the final payment may vary in amount from the other payments to the extent resulting from disregarding fractional cents in the other payments.

History: En. Sec. 7-306, Ch. 197, L. 1965; R.C.M. 1947, 32-3806(2).



7-14-2528. Serial bonds.

7-14-2528. Serial bonds. (1) The term "serial bonds" means a bond issue payable in equal annual installments, one installment consisting of one or more bonds becoming due and payable each year. (2) The amount to be paid and redeemed each year shall be determined by dividing the total amount of the bonds to be issued by the total number of years the issue is to run so that the total amount of principal to be paid each year will be the same. (3) The amount of installments becoming due and payable the first year or the first and second years may vary from the others to the extent which results from fixing the amounts of each bond of the other installments at $100, $500, or $1,000, as may be determined by the board.

History: En. Sec. 7-306, Ch. 197, L. 1965; R.C.M. 1947, 32-3806(3).



7-14-2529. Payment of interest.

7-14-2529. Payment of interest. Interest shall be payable semiannually.

History: En. Sec. 7-305, Ch. 197, L. 1965; amd. Sec. 30, Ch. 234, L. 1971; amd. Sec. 125, Ch. 316, L. 1974; R.C.M. 1947, 32-3805(4).



7-14-2530. Redemption of bonds authorized.

7-14-2530. Redemption of bonds authorized. (1) All bonds issued for a term longer than 5 years shall be redeemable, at the option of the county, 5 years after the date of issue and on any payment due date thereafter before maturity. (2) This statement shall appear on the face of each bond.

History: En. Sec. 7-305, Ch. 197, L. 1965; amd. Sec. 30, Ch. 234, L. 1971; amd. Sec. 125, Ch. 316, L. 1974; R.C.M. 1947, 32-3805(3).



7-14-2531. Definition of term single purpose.

7-14-2531. Definition of term single purpose. (1) It shall be deemed a single purpose to: (a) acquire a right-of-way for and construct a public highway, including any bridge or bridges thereon; (b) contribute to the cost of a federal-aid bridge; (c) contribute to the cost of a federal-aid highway project on a highway leading to a federal-aid bridge. (2) Construction of two or more bridges not forming a part of the same public highway shall be deemed separate purposes.

History: En. Sec. 7-303, Ch. 197, L. 1965; R.C.M. 1947, 32-3803; amd. Sec. 12, Ch. 220, L. 1985.






Part 26. Establishment, Alteration, and Abandonment of County Roads

7-14-2601. Petition to establish, alter, or abandon a county road.

7-14-2601. Petition to establish, alter, or abandon a county road. (1) Any 10, or a majority, of the freeholders of a road district taxable therein for road purposes may petition the board in writing to open, establish, construct, change, abandon, or discontinue any county road in the district. (2) When the road petitioned for is on the dividing line between two counties, the same procedure must be followed except that a copy of the petition must be presented to each board. The two boards shall act jointly. (3) As used in this part, unless the context requires otherwise: (a) "board" means the board of county commissioners; (b) "abandonment" means cessation of use of right-of-way (easement) or activity thereon with no intention to reclaim or use again and is sometimes called "vacation".

History: (1), (2)En. Sec. 8-202, Ch. 197, L. 1965; Sec. 32-4002, R.C.M. 1947; (3)En. Sec. 2-101, Ch. 197, L. 1965; amd. Sec. 69, Ch. 316, L. 1974; Sec. 32-2203, R.C.M. 1947; R.C.M. 1947, 32-2203(part), 32-4002(part).



7-14-2602. Contents of petition.

7-14-2602. Contents of petition. The petition must set forth: (1) the particular road or roads to be opened, established, constructed, changed, abandoned, or discontinued; (2) the general route thereof; (3) the lands and owners affected; (4) whether the owners who can be found consent thereto; (5) where consent is not given, the probable cost of the right-of-way; (6) the necessity for and advantage of the petitioned action.

History: En. Sec. 8-203, Ch. 197, L. 1965; R.C.M. 1947, 32-4003.



7-14-2603. Investigation of request concerning road -- decision.

7-14-2603. Investigation of request concerning road -- decision. (1) At its next regular or special meeting or in any case at a date within 30 days after filing of any petition, the board shall cause an investigation to be made of the feasibility, desirability, and cost of granting the prayer of the petition. The investigation shall be sufficient to properly determine the merits or demerits of the petition. (2) No more than one member of the board and the county surveyor shall make the investigation. (3) After considering the petition and the results of the investigation, the board shall make an entry of its decision on the minutes.

History: En. Sec. 8-204, Ch. 197, L. 1965; R.C.M. 1947, 32-4004(1), (2).



7-14-2604. Notice of decision on petition.

7-14-2604. Notice of decision on petition. Within 10 days thereafter, the board shall cause notice of its decision to be sent by certified mail to all owners of land abutting on the road petitioned for. The owners shall be those listed on the last county assessment roll.

History: En. Sec. 8-204, Ch. 197, L. 1965; R.C.M. 1947, 32-4004(3).



7-14-2605. Opening of county road.

7-14-2605. Opening of county road. If the petition is for the opening of a county road and the board grants the prayer ordering the road opened, it shall proceed at once to have it opened to the public and declare it to be a county road.

History: En. Sec. 8-205, Ch. 197, L. 1965; R.C.M. 1947, 32-4005(part).



7-14-2606. Survey of road.

7-14-2606. Survey of road. (1) The board may order the county surveyor, or some other competent surveyor if the county surveyor is incompetent, to survey and plat the road. The surveyor shall file the surveyor's field notes with the county clerk and recorder. (2) The surveyor must receive $7 a day and actual traveling expenses.

History: En. Sec. 8-205, Ch. 197, L. 1965; R.C.M. 1947, 32-4005(part); amd. Sec. 584, Ch. 61, L. 2007.



7-14-2607. Damages resulting from establishment or alteration of road.

7-14-2607. Damages resulting from establishment or alteration of road. (1) Whenever the board makes an order establishing or changing any road, it shall determine the amount of damages sustained by each owner or claimant of lands or improvements affected by the road. Damages must be determined by estimating the benefits and damages accruing. The sum estimated as benefits must be deducted from the sum estimated as damages, and the remainder, if any, must be the amount of damages awarded. (2) Damages must be paid to the owner or claimant, if known, upon the owner or claimant showing or establishing the right or title to the lands or improvements and furnishing proper deeds and releases.

History: En. Sec. 8-206, Ch. 197, L. 1965; R.C.M. 1947, 32-4006(1), (2); amd. Sec. 585, Ch. 61, L. 2007.



7-14-2608. Effect of acceptance or rejection of award of damages.

7-14-2608. Effect of acceptance or rejection of award of damages. (1) If all awards are accepted, the board shall declare the road a county road and open it. (2) (a) If any award of damages provided for in 7-14-2607 is not accepted within 20 days after the date of the award, it shall be deemed rejected by the owner. (b) The board shall by order direct that proceedings to procure the right-of-way be instituted under Title 70, chapter 30 by the county attorney against all nonaccepting landowners. (c) In such proceedings it shall be made to appear that the board shall have declared by resolution that the right-of-way was necessary and desirable.

History: (1)En. Sec. 8-206, Ch. 197, L. 1965; Sec. 32-4006, R.C.M. 1947; (2)En. Sec. 8-207, Ch. 197, L. 1965; Sec. 32-4007, R.C.M. 1947; R.C.M. 1947, 32-4006(3), 32-4007(1), (3).



7-14-2609. Effect of failure to give notice.

7-14-2609. Effect of failure to give notice. The proceedings provided for in 7-14-2608 shall in no way be affected or invalidated by the failure of the board to give any notice or do any act provided for in this part. Failure to give any such notice shall not be considered by any court as a defense in any proceedings for procuring right-of-way.

History: En. Sec. 8-207, Ch. 197, L. 1965; R.C.M. 1947, 32-4007(2).



7-14-2610. Payment of damages and expenses.

7-14-2610. Payment of damages and expenses. All awards of damages estimated by the board or made by the proper court and all expenses, including those of the members of the board and their per diem authorized by 7-4-2107 and 7-4-2108, shall be paid out of the county road fund on the order of the board.

History: En. Sec. 8-208, Ch. 197, L. 1965; R.C.M. 1947, 32-4008.



7-14-2611. Alteration of road to follow subdivision or section lines.

7-14-2611. Alteration of road to follow subdivision or section lines. (1) A majority of the freeholders or owners residing on any county road or portion thereof may petition the board in writing to so change the road or portion as to run on subdivision or section lines. (2) The board shall investigate in the same manner as provided in 7-14-2603. After investigation, the board may order the making of the change if it can be done without material damage, injury, or serious inconvenience to the public customarily using the road or portion. (3) Those petitioning for the change shall bear all or such portion of the cost and expense of making it as the board may order.

History: En. Sec. 8-209, Ch. 197, L. 1965; R.C.M. 1947, 32-4009.



7-14-2612. Crossing of railroad, canal, or ditch by county road -- costs.

7-14-2612. Crossing of railroad, canal, or ditch by county road -- costs. (1) Whenever any county road is laid out on public lands across any railroad, canal, or ditch, the owners or users thereof must at their expense so prepare the railroad, canal, or ditch that the road may cross it without damage or delay. (2) When the right to cross is obtained through the judgment of any court, no damages shall be awarded.

History: En. Sec. 8-213, Ch. 197, L. 1965; R.C.M. 1947, 32-4013.



7-14-2613. Notice to district supervisor of opening or alteration of county road.

7-14-2613. Notice to district supervisor of opening or alteration of county road. When a county road is to be opened, established, constructed, changed, abandoned, or discontinued, the county clerk shall notify the supervisor of the proper district and furnish the supervisor with a certified copy of the order of the board.

History: En. Sec. 8-210, Ch. 197, L. 1965; R.C.M. 1947, 32-4010; amd. Sec. 586, Ch. 61, L. 2007.



7-14-2614. Record of road opening or alteration to be maintained.

7-14-2614. Record of road opening or alteration to be maintained. When a county road is opened or changed, the findings of the board, the plat field notes, and the report of the surveyor shall be recorded in the office of the county clerk in a book kept for that purpose.

History: En. Sec. 8-211, Ch. 197, L. 1965; R.C.M. 1947, 32-4011.



7-14-2615. Abandonment or vacation of county roads.

7-14-2615. Abandonment or vacation of county roads. (1) All county roads once established must continue to be county roads until abandoned or vacated by: (a) operation of law; (b) judgment of a court of competent jurisdiction; or (c) the order of the board. (2) An order to abandon a county road is not valid unless preceded by notice and public hearing. (3) The board may not abandon a county road or right-of-way used to provide existing legal access to public land or waters, including access for public recreational use as defined in 23-2-301 and as permitted in 23-2-302, unless another public road or right-of-way provides substantially the same access. (4) The board may not abandon a county road or right-of-way used to access private land if the access benefits two or more landowners unless all of the landowners agree to the abandonment.

History: En. Sec. 8-214, Ch. 197, L. 1965; R.C.M. 1947, 32-4014; amd. Sec. 3, Ch. 107, L. 1999; amd. Sec. 1, Ch. 168, L. 2005.



7-14-2616. Procedure to discontinue street.

7-14-2616. Procedure to discontinue street. (1) The county commissioners may discontinue a street or alley or any part of a street or alley in an unincorporated town or townsite upon the petition in writing of all owners of lots on the street or alley if it can be done without detriment to the public interest. (2) Where the street or alley is to be closed for school purposes, a petition signed by 75% of the lot owners on the whole street or alley to be closed is required. (3) Before acting upon the petition, a notice must be published as provided in 7-1-2121, stating when the petition will be acted on and what street or alley or part of a street or alley is asked to be vacated.

History: (1), (2)En. Sec. 429, 5th Div. Comp. Stat. 1887; amd. Sec. 5030, Pol. C. 1895; re-en. Sec. 3479, Rev. C. 1907; re-en. Sec. 5306, R.C.M. 1921; amd. Sec. 1, Ch. 13, L. 1929; re-en. Sec. 5306, R.C.M. 1935; amd. Sec. 1, Ch. 1, L. 1941; amd. Sec. 1, Ch. 36, L. 1945; Sec. 11-2801, R.C.M. 1947; (3)En. Sec. 429, 5th Div. Comp. Stat. 1887; amd. Sec. 5031, Pol. C. 1895; re-en. Sec. 3480, Rev. C. 1907; re-en. Sec. 5307, R.C.M. 1921; re-en. Sec. 5307, R.C.M. 1935; Sec. 11-2802, R.C.M. 1947; R.C.M. 1947, 11-2801(part), 11-2802; amd. Sec. 48, Ch. 354, L. 2001.



7-14-2617. Discontinuance of street not to affect utility easements.

7-14-2617. Discontinuance of street not to affect utility easements. The vacation authorized by 7-14-2616 shall not affect the right of any public utility to continue to maintain its plant and equipment in any such street or alley.

History: En. Sec. 429, 5th Div. Comp. Stat. 1887; amd. Sec. 5030, Pol. C. 1895; re-en. Sec. 3479, Rev. C. 1907; re-en. Sec. 5306, R.C.M. 1921; amd. Sec. 1, Ch. 13, L. 1929; re-en. Sec. 5306, R.C.M. 1935; amd. Sec. 1, Ch. 1, L. 1941; amd. Sec. 1, Ch. 36, L. 1945; R.C.M. 1947, 11-2801(part).



7-14-2618. through reserved.

7-14-2618 through 7-14-2620 reserved.



7-14-2621. Establishment and alteration of stock lanes.

7-14-2621. Establishment and alteration of stock lanes. (1) A stock lane is a county road established and maintained for the driving and travel of livestock. A stock lane may not be less than 60 feet wide. The width must be determined by the board in the order creating it. (2) Upon presentation of a proper petition, a board may establish, alter, or vacate stock lanes when it considers it expedient and necessary for the convenience of the public and for the convenience of travel on established roads. A stock lane may adjoin and parallel a county road and must be described in the petition for creation and in the order of the board creating the stock lane. (3) The provisions of this part and the general laws relating to establishing, altering, and vacating county roads, including the exercise of the right of eminent domain as provided in Title 70, chapter 30, apply to stock lanes. References in all petitions, orders, and proceedings must be to stock lanes in order to differentiate them from other highways.

History: En. Sec. 8-215, Ch. 197, L. 1965; R.C.M. 1947, 32-4015; amd. Sec. 13, Ch. 125, L. 2001.



7-14-2622. Recognition of county road route by district court.

7-14-2622. Recognition of county road route by district court. (1) The county commission or a directly affected person, if the person has appeared before a regular meeting of the county commission to notify the commission of the person's intent, may request that a district court recognize a route of a county road that is maintained by the county and used by the public as the legal route if any of the following conditions exist: (a) there is doubt about the legal establishment or evidence of establishment of the county road; (b) the location of the county road cannot be accurately determined because of: (i) numerous alterations to the road; (ii) a defective survey of the road or adjacent property; or (iii) loss or destruction of the original survey of the road; or (c) the road as traveled and used for 10 years or more does not conform to the location of the road as described in county records. (2) The county commission or the directly affected person requesting recognition of a route shall provide to the court: (a) the reason for the request and the condition that exists; (b) the location of the portion of the road that is the subject of the request; (c) any maps or historical use information that may assist the court in determining whether or not to recognize a route; and (d) any other information requested by the court. (3) Upon receipt of a request and consideration of the information provided and any other information that the court considers appropriate, the court may, subject to subsection (4), recognize a route of a county road as the legal route. The route as recognized by the court is considered to be a county road. (4) The court shall provide notice and the opportunity for a public hearing to affected landowners, the county commission, and directly affected persons before recognizing or declining to recognize a route of a county road as the legal route. (5) This section does not apply to county roads established by prescriptive easement.

History: En. Sec. 1, Ch. 241, L. 2009.






Part 27. Local Improvement Districts (Repealed)

7-14-2701. Repealed.

7-14-2701. Repealed. Sec. 39, Ch. 286, L. 2009.

History: (1)En. Sec. 5-401, Ch. 197, L. 1965; Sec. 32-3101, R.C.M. 1947; (2)En. Sec. 2-101, Ch. 197, L. 1965; amd. Sec. 69, Ch. 316, L. 1974; Sec. 32-2203, R.C.M. 1947; R.C.M. 1947, 32-2203(part), 32-3101(1); amd. Sec. 1, Ch. 42, L. 1993.



7-14-2702. Repealed.

7-14-2702. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Secs. 5-402, 5-418, Ch. 197, L. 1965; R.C.M. 1947, 32-3102(part), 32-3118(part); amd. Sec. 4, Ch. 253, L. 1979.



7-14-2703. Repealed.

7-14-2703. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-402, Ch. 197, L. 1965; R.C.M. 1947, 32-3102(part).



7-14-2704. Repealed.

7-14-2704. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-403, Ch. 197, L. 1965; R.C.M. 1947, 32-3103; amd. Sec. 2, Ch. 42, L. 1993.



7-14-2705. Repealed.

7-14-2705. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Secs. 5-404, 5-405, Ch. 197, L. 1965; R.C.M. 1947, 32-3104(1), 32-3105(1); amd. Sec. 5, Ch. 253, L. 1979; amd. Sec. 587, Ch. 61, L. 2007.



7-14-2706. Repealed.

7-14-2706. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-404, Ch. 197, L. 1965; R.C.M. 1947, 32-3104(2), (3); amd. Sec. 24, Ch. 349, L. 1985.



7-14-2707. Repealed.

7-14-2707. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-405, Ch. 197, L. 1965; R.C.M. 1947, 32-3105(2) thru (4); amd. Sec. 6, Ch. 253, L. 1979; amd. Sec. 588, Ch. 61, L. 2007.



7-14-2708. Repealed.

7-14-2708. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-406, Ch. 197, L. 1965; R.C.M. 1947, 32-3106(1); amd. Sec. 589, Ch. 61, L. 2007.



7-14-2709. Repealed.

7-14-2709. Repealed. Sec. 39, Ch. 286, L. 2009.

History: (1)En. Sec. 5-406, Ch. 197, L. 1965; Sec. 32-3106, R.C.M. 1947; (2)En. Sec. 5-407, Ch. 197, L. 1965; amd. Sec. 41, Ch. 566, L. 1977; Sec. 32-3107, R.C.M. 1947; R.C.M. 1947, 32-3106(2), 32-3107(1); amd. Sec. 590, Ch. 61, L. 2007.



7-14-2710. Repealed.

7-14-2710. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-407, Ch. 197, L. 1965; amd. Sec. 41, Ch. 566, L. 1977; R.C.M. 1947, 32-3107(2), (3); amd. Sec. 3, Ch. 42, L. 1993.



7-14-2711. Repealed.

7-14-2711. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-410, Ch. 197, L. 1965; R.C.M. 1947, 32-3110; amd. Sec. 7, Ch. 253, L. 1979.



7-14-2712. Repealed.

7-14-2712. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-413, Ch. 197, L. 1965; R.C.M. 1947, 32-3113(1), (2); amd. Sec. 591, Ch. 61, L. 2007.



7-14-2713. Repealed.

7-14-2713. Repealed. Sec. 39, Ch. 286, L. 2009; sec. 37, Ch. 291, L. 2009.

History: En. Sec. 5-413, Ch. 197, L. 1965; R.C.M. 1947, 32-3113(3).



7-14-2714. Repealed.

7-14-2714. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-414, Ch. 197, L. 1965; R.C.M. 1947, 32-3114.



7-14-2715. Repealed.

7-14-2715. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 9-205, Ch. 197, L. 1965; R.C.M. 1947, 32-4205.



7-14-2716. Repealed.

7-14-2716. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 9-206, Ch. 197, L. 1965; R.C.M. 1947, 32-4206(1), (3); amd. Sec. 6, Ch. 181, L. 2001.



7-14-2717. Repealed.

7-14-2717. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 9-206, Ch. 197, L. 1965; R.C.M. 1947, 32-4206(2).



7-14-2718. Repealed.

7-14-2718. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 9-207, Ch. 197, L. 1965; R.C.M. 1947, 32-4207.



7-14-2719. Repealed.

7-14-2719. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-429, Ch. 197, L. 1965; R.C.M. 1947, 32-3129; amd. Sec. 592, Ch. 61, L. 2007.



7-14-2720. Repealed.

7-14-2720. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-430, Ch. 197, L. 1965; R.C.M. 1947, 32-3130(1) thru (3); amd. Sec. 593, Ch. 61, L. 2007.



7-14-2721. Repealed.

7-14-2721. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-431, Ch. 197, L. 1965; R.C.M. 1947, 32-3131; amd. Sec. 594, Ch. 61, L. 2007.



7-14-2722. through reserved.

7-14-2722 through 7-14-2730 reserved.



7-14-2731. Repealed.

7-14-2731. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-401, Ch. 197, L. 1965; R.C.M. 1947, 32-3101(2), (3).



7-14-2732. Repealed.

7-14-2732. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-401, Ch. 197, L. 1965; R.C.M. 1947, 32-3101(4), (5).



7-14-2733. Repealed.

7-14-2733. Repealed. Sec. 39, Ch. 286, L. 2009.

History: (1)En. Sec. 5-408, Ch. 197, L. 1965; Sec. 32-3108, R.C.M. 1947; (2)En. Sec. 5-409, Ch. 197, L. 1965; Sec. 32-3109, R.C.M. 1947; R.C.M. 1947, 32-3108, 32-3109.



7-14-2734. Repealed.

7-14-2734. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-411, Ch. 197, L. 1965; R.C.M. 1947, 32-3111(1) thru (3).



7-14-2735. Repealed.

7-14-2735. Repealed. Sec. 39, Ch. 286, L. 2009.

History: (1)En. Sec. 5-411, Ch. 197, L. 1965; Sec. 32-3111, R.C.M. 1947; (2)En. Sec. 5-417, Ch. 197, L. 1954; Sec. 32-3117, R.C.M. 1947; R.C.M. 1947, 32-3111(4), 32-3117(3); amd. Sec. 23, Ch. 27, Sp. L. November 1993.



7-14-2736. Repealed.

7-14-2736. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-412, Ch. 197, L. 1965; R.C.M. 1947, 32-3112(1).



7-14-2737. Repealed.

7-14-2737. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-412, Ch. 197, L. 1965; R.C.M. 1947, 32-3112(2).



7-14-2738. Repealed.

7-14-2738. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-415, Ch. 197, L. 1965; R.C.M. 1947, 32-3115(part); amd. Sec. 24, Ch. 27, Sp. L. November 1993.



7-14-2739. Repealed.

7-14-2739. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-416, Ch. 197, L. 1965; R.C.M. 1947, 32-3116(1); amd. Sec. 25, Ch. 349, L. 1985; amd. Sec. 25, Ch. 27, Sp. L. November 1993.



7-14-2740. Repealed.

7-14-2740. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-416, Ch. 197, L. 1965; R.C.M. 1947, 32-3116(2); amd. Sec. 26, Ch. 27, Sp. L. November 1993.



7-14-2741. Repealed.

7-14-2741. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-415, Ch. 197, L. 1965; R.C.M. 1947, 32-3115(part).



7-14-2742. Repealed.

7-14-2742. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-417, Ch. 197, L. 1954; R.C.M. 1947, 32-3117(1); amd. Sec. 27, Ch. 27, Sp. L. November 1993.



7-14-2743. Repealed.

7-14-2743. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-417, Ch. 197, L. 1954; R.C.M. 1947, 32-3117(2); amd. Sec. 28, Ch. 27, Sp. L. November 1993.



7-14-2744. Repealed.

7-14-2744. Repealed. Sec. 39, Ch. 286, L. 2009.

History: (1) thru (3)En. Sec. 5-419, Ch. 197, L. 1965; Sec. 32-3119, R.C.M. 1947; (4)En. Sec. 5-420, Ch. 197, L. 1965; Sec. 32-3120, R.C.M. 1947; R.C.M. 1947, 32-3119, 32-3120; amd. Sec. 29, Ch. 27, Sp. L. November 1993.



7-14-2745. Repealed.

7-14-2745. Repealed. Sec. 39, Ch. 286, L. 2009.

History: (1), (2)En. Sec. 5-418, Ch. 197, L. 1965; Sec. 32-3118, R.C.M. 1947; (3) thru (6)En. Sec. 5-421, Ch. 197, L. 1965; amd. Sec. 27, Ch. 234, L. 1971; Sec. 32-3121, R.C.M. 1947; R.C.M. 1947, 32-3118(part), 32-3121; amd. Sec. 6, Ch. 500, L. 1981; amd. Sec. 1, Ch. 11, L. 1983; amd. Sec. 23, Ch. 370, L. 1987; amd. Sec. 30, Ch. 27, Sp. L. November 1993.



7-14-2746. Repealed.

7-14-2746. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-430, Ch. 197, L. 1965; R.C.M. 1947, 32-3130(4).



7-14-2747. through reserved.

7-14-2747 through 7-14-2750 reserved.



7-14-2751. Repealed.

7-14-2751. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-422, Ch. 197, L. 1965; R.C.M. 1947, 32-3122.



7-14-2752. Repealed.

7-14-2752. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-423, Ch. 197, L. 1965; amd. Sec. 28, Ch. 234, L. 1971; R.C.M. 1947, 32-3123(1).



7-14-2753. Repealed.

7-14-2753. Repealed. Sec. 39, Ch. 286, L. 2009.

History: (1) thru (5)En. Sec. 5-423, Ch. 197, L. 1965; amd. Sec. 28, Ch. 234, L. 1971; Sec. 32-3123, R.C.M. 1947; (6)En. Sec. 5-426, Ch. 197, L. 1965; Sec. 32-3126, R.C.M. 1947; R.C.M. 1947, 32-3123(2) thru (6), 32-3126(part); amd. Sec. 595, Ch. 61, L. 2007.



7-14-2754. Repealed.

7-14-2754. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-423, Ch. 197, L. 1965; amd. Sec. 28, Ch. 234, L. 1971; R.C.M. 1947, 32-3123(7).



7-14-2755. Repealed.

7-14-2755. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-424, Ch. 197, L. 1965; R.C.M. 1947, 32-3124; amd. Sec. 31, Ch. 27, Sp. L. November 1993.



7-14-2756. Repealed.

7-14-2756. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-425, Ch. 197, L. 1965; R.C.M. 1947, 32-3125(1), (2); amd. Sec. 596, Ch. 61, L. 2007.



7-14-2757. Repealed.

7-14-2757. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-425, Ch. 197, L. 1965; R.C.M. 1947, 32-3125(3).



7-14-2758. Repealed.

7-14-2758. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-425, Ch. 197, L. 1965; R.C.M. 1947, 32-3125(4).



7-14-2759. Repealed.

7-14-2759. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-426, Ch. 197, L. 1965; R.C.M. 1947, 32-3126(part).



7-14-2760. Repealed.

7-14-2760. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-427, Ch. 197, L. 1965; R.C.M. 1947, 32-3127(1).



7-14-2761. Repealed.

7-14-2761. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-428, Ch. 197, L. 1965; R.C.M. 1947, 32-3128; amd. Sec. 597, Ch. 61, L. 2007.



7-14-2762. Repealed.

7-14-2762. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-426, Ch. 197, L. 1965; R.C.M. 1947, 32-3126(part).



7-14-2763. Repealed.

7-14-2763. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5-427, Ch. 197, L. 1965; R.C.M. 1947, 32-3127(2), (3).






Part 28. Ferries and Wharves

7-14-2801. General powers of county relating to ferries.

7-14-2801. General powers of county relating to ferries. The board of county commissioners, under limitations and restrictions as are prescribed by law, may: (1) lay out, maintain, control, and manage county ferries within the county and, subject to 15-10-420, levy taxes for county ferries as provided by law; (2) in the exercise of sound discretion, jointly with other counties, lay out, maintain, control, manage, and improve county ferries in adjacent counties, wholly or in part as may be agreed upon between the boards of the counties concerned, and subject to 15-10-420, levy taxes as provided by law.

History: En. Subd. 4, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.3, R.C.M. 1935; amd. Sec. 12-101, Ch. 197, L. 1965; R.C.M. 1947, 16-1004(part); amd. Sec. 41, Ch. 584, L. 1999.



7-14-2802. Construction and operation of ferries uniting two counties.

7-14-2802. Construction and operation of ferries uniting two counties. (1) When a public ferry, if constructed, would unite two counties, the boards of county commissioners may act jointly to construct, maintain, and operate it. Each county shall acquire and maintain its own landings and approaches. (2) When individuals are employed on joint ferries, they shall report quarterly to each board, giving the information that each board may require.

History: En. Sec. 5-207, Ch. 197, L. 1965; R.C.M. 1947, 32-2907; amd. Sec. 598, Ch. 61, L. 2007.



7-14-2803. Establishment and operation of public ferry or wharf upon petition.

7-14-2803. Establishment and operation of public ferry or wharf upon petition. When a petition to a board of county commissioners indicates that it is necessary to establish and maintain a public ferry across or a wharf at any unfordable stream, lake, estuary, or bay, the county, through its board of county commissioners, may construct a ferry or wharf or may purchase or acquire a ferry or wharf by condemnation, as provided in Title 70, chapter 30, and may operate and maintain a ferry across or a wharf at any unfordable stream, lake, estuary, or bay within or bordering the county. The county may also acquire, operate, and maintain all the necessary boats, grounds, roads, approaches, landings, and improvements pertaining to the ferry or wharf. The county may operate the ferry or wharf for free or may charge for the use.

History: En. Sec. 1, Ch. 33, L. 1909; re-en. Sec. 4477, R.C.M. 1921; re-en. Sec. 4477, R.C.M. 1935; R.C.M. 1947, 16-1116; amd. Sec. 14, Ch. 125, L. 2001.



7-14-2804. Acquisition of property for public ferries and wharves.

7-14-2804. Acquisition of property for public ferries and wharves. (1) Upon the proper showing as provided in 7-14-2803, each board of county commissioners may construct or acquire ferries by condemnation or purchase. Each board may also acquire all the necessary boats, grounds, roads, approaches, landings, and improvements pertaining to the ferry. (2) Each board may acquire real property for these purposes under the provisions of Title 70, chapter 30. (3) No board shall establish or maintain a county ferry or wharf with a landing place in any incorporated city or town which by its charter is vested with the power to build and regulate ferries, wharves, or landings at the feet of streets terminating at a river or harbor.

History: En. Sec. 8-217, Ch. 197, L. 1965; R.C.M. 1947, 32-4017.



7-14-2805. Establishment and operation of public ferry or wharf by county upon its own motion.

7-14-2805. Establishment and operation of public ferry or wharf by county upon its own motion. (1) Any county of the state may own and establish and the board of county commissioners of any county of the state may operate and manage free or toll ferries and wharves for the use of the public and may employ one or more individuals to operate the free or toll ferries and wharves. (2) While ferries or wharves are owned by a county and operated and managed by the board, the operation is expressly declared to be a governmental function. (3) The board may also lease any ferries or wharves owned by the county to a company, firm, or individual to be operated for the use of the public. A company, firm, or individual shall give a bond, in an amount considered sufficient by the board, conditioned for the careful and businesslike operation of the ferry or wharf in accordance with law and the regulations of the board. When a ferry or wharf is operated by a lessee of the county, the operation is the private function of the lessee.

History: En. Sec. 4, Ch. 33, L. 1909; re-en. Sec. 4480, R.C.M. 1921; re-en. Sec. 4480, R.C.M. 1935; amd. Sec. 1, Ch. 38, L. 1943; R.C.M. 1947, 16-1119; amd. Sec. 599, Ch. 61, L. 2007.



7-14-2806. Rules and rates for public ferry or wharf.

7-14-2806. Rules and rates for public ferry or wharf. (1) The board of county commissioners shall make all needful rules for the government and operation of county ferries, alter and fix rates of toll, and fix the amount of rental when leased to individuals or companies. (2) In all cases the rate of toll shall be printed in legible form and posted upon the boat and at the landing places.

History: En. Sec. 5, Ch. 33, L. 1909; re-en. Sec. 4481, R.C.M. 1921; re-en. Sec. 4481, R.C.M. 1935; R.C.M. 1947, 16-1120.



7-14-2807. Tax levy for public ferry -- combined ferry and bridge fund.

7-14-2807. Tax levy for public ferry -- combined ferry and bridge fund. (1) Subject to 15-10-420, if a county owns or operates a public ferry, the board of county commissioners may levy a tax on the taxable value of all taxable property of the county for the purpose of constructing, maintaining, and repairing public ferries. (2) The board may combine the revenue from the tax authorized in this section with revenue from taxes to support bridges as provided in 7-14-2502.

History: En. Sec. 1, Ch. 53, L. 1959; R.C.M. 1947, 32-1518; amd. Sec. 2, Ch. 36, L. 1989; amd. Sec. 42, Ch. 584, L. 1999; amd. Sec. 51, Ch. 574, L. 2001.



7-14-2808. through reserved.

7-14-2808 through 7-14-2820 reserved.



7-14-2821. Permission to operate ferry between counties.

7-14-2821. Permission to operate ferry between counties. (1) When authority to erect and keep a ferry over waters dividing two counties is desired, application must be made to the board of commissioners of the county situated on the left bank descending the river, creek, or slough. (2) The board may not grant authority to erect a toll ferry until the notice of the intended application is given as required in 7-14-2822. (3) After notice is given, an application must be made in writing, under oath, to the board of the proper county. The applications must contain a description of the proposed ferry landings; the names of the owners, if known, of the proposed landings; and a statement that notice of the application has been served at least 10 days prior to the date of application on those landowners who are not parties to the application.

History: (1)En. Sec. 2820, Pol. C. 1895; re-en Sec. 1457, Rev. C. 1907; re-en. Sec. 1766, R.C.M. 1921; Cal. Pol. C. Sec. 2843; re-en. Sec. 1766, R.C.M. 1935; Sec. 32-1501, R.C.M. 1947; (2)En. Sec. 2821, Pol. C. 1895; re-en. Sec. 1458, Rev. C. 1907; re-en. Sec. 1767, R.C.M. 1921; Cal. Pol. C. Sec. 2844; re-en. Sec. 1767, R.C.M. 1935; amd. Sec. 39, Ch. 136, L. 1974; Sec. 32-1502, R.C.M. 1947; (3)En. Sec. 2822, Pol. C. 1895; re-en. Sec. 1459, Rev. C. 1907; re-en. Sec. 1768, R.C.M. 1921; Cal. Pol. C. Sec. 2892; re-en. Sec. 1768, R.C.M. 1935; Sec. 32-1503, R.C.M. 1947; R.C.M. 1947, 32-1501, 32-1502, 32-1503(part); amd. Sec. 8, Ch. 253, L. 1979.



7-14-2822. Notice of application to operate ferry.

7-14-2822. Notice of application to operate ferry. Every applicant for authority to erect and take tolls on a public ferry must publish notice as provided in 7-1-2121, specifying the location and the time when and place where the application will be made. Publication must be made in at least one newspaper in each county in which the ferry is or touches or, if there is no newspaper published in the county, then in one published in an adjoining county.

History: En. Sec. 2822, Pol. C. 1895; re-en. Sec. 1459, Rev. C. 1907; re-en. Sec. 1768, R.C.M. 1921; Cal. Pol. C. Sec. 2892; re-en. Sec. 1768, R.C.M. 1935; R.C.M. 1947, 32-1503(part); amd. Sec. 49, Ch. 354, L. 2001.



7-14-2823. Hearing and decision on application.

7-14-2823. Hearing and decision on application. (1) At the hearing, proof of giving the notice required by 7-14-2821 and 7-14-2822 must be made, and any person may appear and contest the application. If the board of commissioners finds that the ferry is either a public necessity or convenience and that the applicant is a suitable person and, by reason of the ownership of the landing or failure of the owner of the landing to apply, is entitled to operate the ferry, authority to erect and take tolls on the ferry may be granted to the applicant for the term of 10 years. The board may at any time authorize and maintain fords across any water within any distance of a ferry. (2) The board granting authority to keep a public ferry shall at the same time: (a) fix the amount of a bond to be given by the person or corporation owning or taking tolls on the ferry for the benefit of the county and all persons crossing or desiring to cross on the ferry and provide for the annual renewal of the bond; (b) fix the amount of license tax to be paid by the person or corporation for taking tolls on the ferry, not less than $3 or more than $100 a month, payable annually; (c) fix the rate of tolls that may be collected for crossing on the ferry; (d) make all necessary orders relative to the construction, erection, and business of ferries that it has by law the power to make. (3) When a county commissioner is interested in an application to erect, construct, or take tolls on a ferry, the commissioner may not act in those matters.

History: Ap. p. Sec. 2823, Pol. C. 1895; re-en. Sec. 1460, Rev. C. 1907; re-en. Sec. 1769, R.C.M. 1921; Cal. Pol. C. Sec. 2893; re-en. Sec. 1769, R.C.M. 1935; Sec. 32-1504, R.C.M. 1947; Ap. p. Sec. 2824, Pol. C. 1895; re-en. Sec. 1461, Rev. C. 1907; re-en. Sec. 1770, R.C.M. 1921; Cal. Pol. C. Sec. 2845; re-en. Sec. 1770, R.C.M. 1935; Sec. 32-1505, R.C.M. 1947; (3)En. Sec. 2831, Pol. C. 1895; re-en. Sec. 1468, Rev. C. 1907; re-en. Sec. 1777, R.C.M. 1921; Cal. Pol. C. Sec. 2852; re-en. Sec. 1777, R.C.M. 1935; Sec. 32-1512, R.C.M. 1947; R.C.M. 1947, 32-1504, 32-1505, 32-1512; amd. Sec. 13, Ch. 220, L. 1985; amd. Sec. 24, Ch. 370, L. 1987; amd. Sec. 600, Ch. 61, L. 2007.



7-14-2824. Preference for landowner.

7-14-2824. Preference for landowner. The owner of the land on either bank of the waters to be crossed, with the owner of the land on the left bank descending given preference over the owner of the land on the right bank, is entitled to preference in procuring authority to construct a ferry. Whenever the owners of the banks do not apply for such authority within a reasonable time after the necessity therefor arises, the board of commissioners may grant authority to another.

History: En. Sec. 2833, Pol. C. 1895; re-en. Sec. 1470, Rev. C. 1907; re-en. Sec. 1779, R.C.M. 1921; Cal. Pol. C. Sec. 2854; re-en. Sec. 1779, R.C.M. 1935; R.C.M. 1947, 32-1514; amd. Sec. 9, Ch. 253, L. 1979.



7-14-2825. Establishment of new ferry near existing ferry.

7-14-2825. Establishment of new ferry near existing ferry. No toll ferry must be established within 1 mile immediately above or below a regularly established ferry unless the situation of a town or village, the crossing of a public highway, or the intersection of some creek or ravine renders it necessary for public convenience. In addition to the public notice required, notice of intention to apply for authority to erect a toll ferry must be served upon the proprietor of the ferry already established, at least 10 days prior thereto, giving the time and place and grounds of such application.

History: En. Sec. 2832, Pol. C. 1895; re-en. Sec. 1469, Rev. C. 1907; re-en. Sec. 1778, R.C.M. 1921; Cal. Pol. C. Sec. 2853; re-en. Sec. 1778, R.C.M. 1935; R.C.M. 1947, 32-1513.



7-14-2826. Regulation of ferry operation -- penalties.

7-14-2826. Regulation of ferry operation -- penalties. (1) The board of county commissioners may make rules governing the operation of ferries and prescribing: (a) how many boats must be kept, their character, and how they are propelled; (b) the number of individuals to be employed and rules for their supervision; (c) when and under what circumstances ferries may make trips in the nighttime; (d) who may be ferried free of toll; (e) in what cases of danger or peril a crossing is not to be made; (f) penalties for violation of rules; (g) the method of and preference in loading and crossing; and (h) how and by whom action may be brought to recover penalties. (2) Subject to the rules, ferry operators shall make trips to accommodate all passengers who desire to cross, and any failure to do so subjects the franchise to forfeiture by a proper proceeding for that purpose. (3) The owner of a ferry shall have the rates of toll, as fixed by the board, printed or written and posted in some conspicuous place on or near the ferry. (4) All ferry operators shall keep the banks of the streams or waters at the landings of their ferries graded and in good order for the passage of vehicles. For every day that compliance with this subsection is neglected, $25 is forfeited and must be collected, except as provided in 3-10-601, for the use of the road fund of the county.

History: (1)En. Sec. 2826, Pol. C. 1895; re-en. Sec. 1463, Rev. C. 1907; re-en. Sec. 1772, R.C.M. 1921; Cal. Pol. C. Sec. 2894; re-en. Sec. 1772, R.C.M. 1935; Sec. 32-1507, R.C.M. 1947; (2)En. Sec. 2827, Pol. C. 1895; re-en. Sec. 1464, Rev. C. 1907; re-en. Sec. 1773, R.C.M. 1921; re-en. Sec. 1773, R.C.M. 1935; Sec. 32-1508, R.C.M. 1947; (3)En. Sec. 2835, Pol. C. 1895; re-en. Sec. 1472, Rev. C. 1907; re-en. Sec. 1781, R.C.M. 1921; Cal. Pol. C. Sec. 2856; re-en. Sec. 1781, R.C.M. 1935; Sec. 32-1516, R.C.M. 1947; (4)En. Sec. 2836, Pol. C. 1895; re-en. Sec. 1473, Rev. C. 1907; re-en. Sec. 1782, R.C.M. 1921; Cal. Pol. C. Sec. 2858; re-en. Sec. 1782, R.C.M. 1935; Sec. 32-1517, R.C.M. 1947; R.C.M. 1947, 32-1507, 32-1508, 32-1516, 32-1517; amd. Sec. 3, Ch. 557, L. 1987; amd. Sec. 601, Ch. 61, L. 2007; amd. Sec. 4, Ch. 123, L. 2013.



7-14-2827. Surety bond required.

7-14-2827. Surety bond required. The bond required of the owner or keeper of the ferry must be in the sum fixed by the board of county commissioners, with one or more sureties, and conditioned that the ferry will be kept in good repair and condition and that the owner or keeper will faithfully comply with the laws of the state and all legal orders of the board regulating the ferry and pay all damages recovered against the owner or keeper by any person injured or damaged by reason of delay at or defect in the ferry or in any manner resulting from a noncompliance with the laws or lawful orders regulating the ferry. The bond must be approved by the board.

History: En. Sec. 2829, Pol. C. 1895; re-en. Sec. 1466, Rev. C. 1907; re-en. Sec. 1775, R.C.M. 1921; Cal. Pol. C. Sec. 2850; re-en. Sec. 1775, R.C.M. 1935; R.C.M. 1947, 32-1510; amd. Sec. 602, Ch. 61, L. 2007.



7-14-2828. Report required.

7-14-2828. Report required. An owner or keeper of a ferry shall report annually to the board of county commissioners from which a license is obtained, under oath, the following facts: (1) the actual cost of the construction or erection and equipment of the ferry; (2) the repairs made during the preceding year and the actual cost of the repairs; (3) the expense of labor and of hiring agents and other costs necessarily incurred with regard to the conduct of the business; (4) the amount of tolls collected; and (5) the estimated actual cash value of the ferry, exclusive of the franchise.

History: En. Sec. 2825, Pol. C. 1895; re-en. Sec. 1462, Rev. C. 1907; re-en. Sec. 1771, R.C.M. 1921; Cal. Pol. C. Sec. 2847; re-en. Sec. 1771, R.C.M. 1935; R.C.M. 1947, 32-1506; amd. Sec. 603, Ch. 61, L. 2007.



7-14-2829. Acquisition of land for ferry.

7-14-2829. Acquisition of land for ferry. When lands are necessary for the construction, erection, or use of a ferry that cannot be procured by agreement between the owner of the ferry and the landowner, the right-of-way and all other lands necessary for the use and construction or erection of the ferry may be acquired by condemnation as provided in Title 70, chapter 30.

History: En. Sec. 2834, Pol. C. 1895; re-en. Sec. 1471, Rev. C. 1907; re-en. Sec. 1780, R.C.M. 1921; Cal. Pol. C. Sec. 2855; re-en. Sec. 1780, R.C.M. 1935; R.C.M. 1947, 32-1515; amd. Sec. 15, Ch. 125, L. 2001.



7-14-2830. Procedure to administer license tax.

7-14-2830. Procedure to administer license tax. The license tax for a ferry connecting two counties must be paid to the treasurer of the county granting the license issued, but the treasurer of such county must annually pay to the treasury of the county in which the other end or landing of the ferry is located one-half of the sum so received.

History: En. Sec. 2830, Pol. C. 1895; re-en. Sec. 1467, Rev. C. 1907; re-en. Sec. 1776, R.C.M. 1921; Cal. Pol. C. Sec. 2851; re-en. Sec. 1776, R.C.M. 1935; R.C.M. 1947, 32-1511.



7-14-2831. Use of penalties.

7-14-2831. Use of penalties. Penalties recovered under 7-14-2821 through 7-14-2830 must be paid to the county treasury for the use of the general road fund of the county.

History: En. Sec. 2828, Pol. C. 1895; re-en. Sec. 1465, Rev. C. 1907; re-en. Sec. 1774, R.C.M. 1921; Cal. Pol. C. Sec. 2895; re-en. Sec. 1774, R.C.M. 1935; R.C.M. 1947, 32-1509.






Part 29. Road Improvement Districts (Repealed)

7-14-2901. Repealed.

7-14-2901. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 308, L. 1989; amd. Sec. 1, Ch. 319, L. 1999.



7-14-2902. Repealed.

7-14-2902. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2, Ch. 308, L. 1989; amd. Sec. 50, Ch. 354, L. 2001.



7-14-2903. Repealed.

7-14-2903. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 3, Ch. 308, L. 1989.



7-14-2904. through reserved.

7-14-2904 through 7-14-2906 reserved.



7-14-2907. Repealed.

7-14-2907. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 4, Ch. 308, L. 1989; amd. Sec. 3, Ch. 269, L. 1993.



7-14-2908. Repealed.

7-14-2908. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 308, L. 1989.






Part 41. General Provisions Related to Municipal Trafficways and Public Grounds

7-14-4101. Municipal authority to establish, alter, and maintain trafficways and public grounds.

7-14-4101. Municipal authority to establish, alter, and maintain trafficways and public grounds. (1) The city or town council has power to lay out, establish, open, alter, widen, extend, grade, pave, or otherwise improve streets, alleys, avenues, sidewalks, and public grounds and to vacate the same. (2) The council has power to order any work provided in this code to be done upon the streets, alleys, or public places of a city or town.

History: (1)En. Subd. 6, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.5, R.C.M. 1935; Sec. 11-906, R.C.M. 1947; (2)En. Sec. 4879, Pol. C. 1895; re-en. Sec. 3365, Rev. C. 1907; re-en. Sec. 5223, R.C.M. 1921; re-en. Sec. 5223, R.C.M. 1935; Sec. 84-4736, R.C.M. 1947; R.C.M. 1947, 11-906(part), 84-4736.



7-14-4102. Regulation of trafficways and public grounds.

7-14-4102. Regulation of trafficways and public grounds. The city or town council may: (1) regulate and prevent the use or obstruction of streets, sidewalks, and public grounds by signs, poles, wires, posting handbills or advertisements, or any obstruction; (2) regulate and prohibit traffic and sales upon the streets, sidewalks, and public grounds; (3) regulate or prohibit the fast driving of horses, animals, or vehicles within the city or town; (4) provide for and regulate street crossings, curbs, and gutters; (5) prevent horseracing or immoderate driving or riding in the streets of the city or town and regulate and provide for the hitching of all animals on the streets; (6) regulate or prohibit coasting, skating, sliding, skateboarding, rollerblading, or tobogganing on the streets or alleys or other amusements dangerous or annoying to the inhabitants or having a tendency to frighten animals.

History: En. Subds. 8, 9, 10, 40, 41, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Secs. 5039.7, 5039.8, 5039.9, 5039.39, 5039.40, R.C.M. 1935; R.C.M. 1947, 11-910, 11-911, 11-912, 11-942, 11-943; amd. Sec. 1, Ch. 287, L. 1995.



7-14-4103. Regulation of motor vehicles.

7-14-4103. Regulation of motor vehicles. (1) The council of any incorporated city or town shall have power, by ordinance, to regulate motor vehicles and their speed within the limits of such city or town and to prescribe and enforce fines and penalties for violation of such regulations. (2) As used in this section, the term "motor vehicles" shall include all vehicles propelled by any power other than muscular power, except traction engines, road rollers, fire wagons and engines, fire department vehicles, and police patrol wagons.

History: (1)En. Sec. 1, Ch. 49, L. 1917; re-en. Sec. 5041, R.C.M. 1921; re-en. Sec. 5041, R.C.M. 1935; Sec. 11-1002, R.C.M. 1947; (2)En. Sec. 2, Ch. 49, L. 1917; re-en. Sec. 5042, R.C.M. 1921; re-en. Sec. 5042, R.C.M. 1935; Sec. 11-1003, R.C.M. 1947; R.C.M. 1947, 11-1002, 11-1003.



7-14-4104. Prevention of obstructions on trafficways and public grounds.

7-14-4104. Prevention of obstructions on trafficways and public grounds. The city or town council has power to prevent the encumbering of streets, sidewalks, alleys, or public grounds with carriages, wagons, lumber, firewood, or other obstacles or materials.

History: En. Subd. 38, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.37, R.C.M. 1935; R.C.M. 1947, 11-940.



7-14-4105. Lighting and cleaning of trafficways and public grounds.

7-14-4105. Lighting and cleaning of trafficways and public grounds. The city or town council has power to: (1) provide for lighting and cleaning the streets, alleys, and avenues; (2) regulate the disposition and removal of ashes, garbage, or other offensive matter in any street or alley, on public grounds, or on any premises; (3) regulate the use of sidewalks and require the owners of the adjoining premises to keep the same free from snow or other obstruction.

History: En. Subd. 7, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.6, R.C.M. 1935; amd. Sec. 1, Ch. 93, L. 1943; R.C.M. 1947, 11-909(part).



7-14-4106. Payment for cost of removing waste.

7-14-4106. Payment for cost of removing waste. The city or town council may levy the cost of the removal provided for in 7-14-4105(2) as a special charge against the property from which the matter was deposited.

History: En. Subd. 7, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.6, R.C.M. 1935; amd. Sec. 1, Ch. 93, L. 1943; R.C.M. 1947, 11-909(part); amd. Sec. 52, Ch. 574, L. 2001.



7-14-4107. Maintenance of trafficways.

7-14-4107. Maintenance of trafficways. The city or town council may provide for the maintenance of the streets, alleys, and public places of the city or town and may fix rates to defray the cost of said work as provided in Title 7, chapter 12, part 44.

History: En. Subd. 69, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.68, R.C.M. 1935; R.C.M. 1947, 11-971; amd. Sec. 18, Ch. 212, L. 1983.



7-14-4108. Authority to contract for road work when federal funds involved.

7-14-4108. Authority to contract for road work when federal funds involved. Whenever highway construction work is to be financed in whole or in part by federal funds, the council, commission, or other governing body of any city or town may contract jointly or independently with the department of transportation, United States federal highway administration, or other federal agency for the construction or reconstruction of highways, roads, and streets, to acquire rights-of-way, and to do any other thing essential and practical in securing the highway, road, and street construction or reconstruction or rights-of-way as may be agreed upon between the council, commission, or other governing body and the department of transportation or federal agency. All contracts for work on highways, roads, and streets which are let pursuant to this authority shall be let by the transportation commission.

History: En. Sec. 1, Ch. 69, L. 1957; amd. Sec. 1, Ch. 316, L. 1974; R.C.M. 1947, 11-1023; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 6, Ch. 75, L. 1995.



7-14-4109. Power to order certain improvements without creation of special improvement district.

7-14-4109. Power to order certain improvements without creation of special improvement district. (1) Without the formation of a special improvement district, the city council may order sidewalks, curbs, or gutters constructed in front of any lot or parcel of land and may order alley approaches constructed or replaced adjacent to any lot or parcel of land. (2) Whenever the council orders a sidewalk, curb, or gutter constructed or an alley approach constructed or replaced, the order must be entered upon the minutes of the council and must name the street along which the sidewalk, curb, or gutter is to be constructed or along which the alley approach is to be constructed or replaced. (3) After issuing an order, the council shall provide a written notice to the owner or agent of the owner and to any purchaser under contract for deed of the property or the owners or agents of all adjacent owners having access to their properties by the alley approach, as appropriate. (4) If the owner or agent of the owner of a lot or parcel of land or if the owners or agents of all adjacent owners having access to their property by the alley approach fail or neglect for a period of 30 days after the date of service of the notice to cause the sidewalk, curb, or gutter to be constructed or to cause the alley approaches to be constructed or replaced, the city may construct or cause the sidewalk, curb, or gutter to be constructed or may construct or cause the alley approach to be constructed and shall assess the cost of those improvements, including engineering costs and the costs enumerated in 7-12-4121 and 7-12-4169, against the property in front of which those improvements are constructed or against the lots or parcels of land having access via the constructed alley approaches. The collection of the assessed costs is provided in 7-12-4181 through 7-12-4191. (5) (a) When any sidewalk, curb, or gutter or alley approach is constructed by or under direction of the city council, payment for the construction must be made by special warrants or bonds in a form that is prescribed by ordinance or resolution and drawn against a fund to be known as the special sidewalk, curb, and gutter fund or the special alley approach fund. The council may provide for the payment of interest annually or semiannually. Except as otherwise expressly provided in 7-14-4110 and this section, the warrants or bonds that the city council authorizes may be issued subject to the terms and security provisions provided in Title 7, chapter 12, parts 41 and 42. (b) The warrants drawn on the special alley approach fund shall bear interest at a rate pursuant to 17-5-102.

History: Ap. p. Sec. 20, Ch. 89, L. 1913; re-en. Sec. 5244, R.C.M. 1921; amd. Sec. 1, Ch. 12, L. 1929; re-en. Sec. 5244, R.C.M. 1935; amd. Sec. 1, Ch. 19, L. 1965; amd. Sec. 15, Ch. 234, L. 1971; Sec. 11-2226, R.C.M. 1947; Ap. p. 11-2226.1 by Sec. 1, Ch. 206, L. 1971; Sec. 11-2226.1, R.C.M. 1947; R.C.M. 1947, 11-2226(part), 11-2226.1(part); amd. Sec. 10, Ch. 253, L. 1979; amd. Sec. 1, Ch. 457, L. 1983; amd. Sec. 7, Ch. 526, L. 1983; amd. Sec. 15, Ch. 451, L. 2005.



7-14-4110. Assessments for costs.

7-14-4110. Assessments for costs. (1) The payment of assessments to defray the cost of construction of the sidewalks, curbs, and gutters referred to in 7-14-4109 or any combination of sidewalks, curbs, or gutters or alley approach may be spread over a period not to exceed 20 years. Payments must be made in equal annual installments. (2) Before the first Monday of October each year, the city council shall adopt a resolution levying an assessment against each lot or parcel of land in front of which sidewalks, curbs, and gutters or any combination of sidewalks, curbs, or gutters has been constructed under orders of the city council or each lot or parcel of land having access to the property by way of the alley approach that has been constructed under orders of the city council. The resolution levying the assessment must be prepared and certified in the same manner as resolutions levying assessments for the making of improvements in special improvement districts.

History: Ap. p. Sec. 20, Ch. 89, L. 1913; re-en. Sec. 5244, R.C.M. 1921; amd. Sec. 1, Ch. 12, L. 1929; re-en. Sec. 5244, R.C.M. 1935; amd. Sec. 1, Ch. 19, L. 1965; amd. Sec. 15, Ch. 234, L. 1971; Sec. 11-2226, R.C.M. 1947; Ap. p. 11-2226.1 by Sec. 1, Ch. 206, L. 1971; Sec. 11-2226.1, R.C.M. 1947; R.C.M. 1947, 11-2226(part), 11-2226.1(part); amd. Sec. 2, Ch. 457, L. 1983; amd. Sec. 1, Ch. 159, L. 2007.



7-14-4111. Determination of alley approach.

7-14-4111. Determination of alley approach. What constitutes an alley approach shall be defined by the city council of each municipality which orders in alley approaches as provided in 7-14-4109.

History: En. 11-2226.1 by Sec. 1, Ch. 206, L. 1971; R.C.M. 1947, 11-2226.1(part).



7-14-4112. Change of name of street.

7-14-4112. Change of name of street. (1) Any town or city council may in its judgment, when it appears to the best interest of the town or city and the inhabitants thereof, expressed by resolution duly and regularly passed and adopted, change the name or number of any street or avenue, subject to the conditions provided for in subsection (2), except that 51% of the property owners objecting to the change of name or question involved shall be supreme in this matter. (2) The town or city engineer (if there be no such officer, the council may employ one for such purpose) shall prepare a plat showing such subdivisions, streets, and avenues affected by such change, with the appropriate notation of change thereon. Upon approval of such plat by the council and the filing of the same as approved with the county clerk and recorder wherein the town or city is situated, the names or numbers of said streets and avenues shall be deemed changed in accordance to the terms of said resolution as provided for in subsection (1).

History: En. Secs. 1, 2, Ch. 21, L. 1939; R.C.M. 1947, 11-907, 11-908.



7-14-4113. Use of city road fund.

7-14-4113. Use of city road fund. The city treasurer shall hold the fees paid pursuant to 7-14-2512(1)(b) in a separate city road fund which shall be used by the city council only for the construction, repair, and maintenance of permanent highways and streets within the corporate limits.

History: En. Sec. 7-203, Ch. 197, L. 1965; amd. Sec. 2, Ch. 467, L. 1975; R.C.M. 1947, 32-3703(2).



7-14-4114. Procedure to discontinue streets.

7-14-4114. Procedure to discontinue streets. (1) The council may discontinue a street or alley or any part of a street or alley in a city or town, if it can be done without detriment to the public interest, upon: (a) a petition in writing of all owners of lots on the street or alley; or (b) (i) a petition in writing of more than 50% of the owners of lots on the street or alley; and (ii) approval by a majority vote of the council. (2) Where the street or alley is to be closed for school purposes, the council may discontinue the street or alley upon a petition signed by 75% of the lot owners on the whole street or alley to be closed. (3) Before acting upon the petition, a notice must be published, stating when the petition will be acted on and what street or alley or part of a street or alley is asked to be vacated. The notice must be published as provided in 7-1-4127.

History: (1), (2)En. Sec. 429, 5th Div. Comp. Stat. 1887; amd. Sec. 5030, Pol. C. 1895; re-en. Sec. 3479, Rev. C. 1907; re-en. Sec. 5306, R.C.M. 1921; amd. Sec. 1, Ch. 13, L. 1929; re-en. Sec. 5306, R.C.M. 1935; amd. Sec. 1, Ch. 1, L. 1941; amd. Sec. 1, Ch. 36, L. 1945; Sec. 11-2801, R.C.M. 1947; (3)En. Sec. 429, 5th Div. Comp. Stat. 1887; amd. Sec. 5031, Pol. C. 1895; re-en. Sec. 3480, Rev. C. 1907; re-en. Sec. 5307, R.C.M. 1921; re-en. Sec. 5307, R.C.M. 1935; Sec. 11-2802, R.C.M. 1947; R.C.M. 1947, 11-2801(part), 11-2802; amd. Sec. 1, Ch. 78, L. 1989; amd. Sec. 51, Ch. 354, L. 2001.



7-14-4115. Discontinuance of street not to affect utility easements.

7-14-4115. Discontinuance of street not to affect utility easements. The vacation authorized by 7-14-4114 shall not affect the right of any public utility to continue to maintain its plant and equipment in any such streets or alleys.

History: En. Sec. 429, 5th Div. Comp. Stat. 1887; amd. Sec. 5030, Pol. C. 1895; re-en. Sec. 3479, Rev. C. 1907; re-en. Sec. 5306, R.C.M. 1921; amd. Sec. 1, Ch. 13, L. 1929; re-en. Sec. 5306, R.C.M. 1935; amd. Sec. 1, Ch. 1, L. 1941; amd. Sec. 1, Ch. 36, L. 1945; R.C.M. 1947, 11-2801(part).



7-14-4116. through reserved.

7-14-4116 through 7-14-4120 reserved.



7-14-4121. Maintenance and regulation of public grounds.

7-14-4121. Maintenance and regulation of public grounds. The city or town council has power to provide for enclosing, improving, and regulating all public grounds belonging to the city or town.

History: En. Subd. 74, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.73, R.C.M. 1935; R.C.M. 1947, 11-976.



7-14-4122. Construction and maintenance of sidewalks, curbs, and gutters.

7-14-4122. Construction and maintenance of sidewalks, curbs, and gutters. (1) The city or town council has power to regulate and provide for the construction or repair of sidewalks, foot pavements, curbs, gutters, or any combination thereof. (2) If the owner of any lot fails to comply with the provisions of the ordinance within such time as may be prescribed thereby, the council may contract for the construction and repair of such sidewalks, pavements, curbs, gutters, or any combination thereof and the city or town may pay for the same. The amount so paid is a lien upon the lot and may be enforced or the amount may be recovered against the owner by a suit before any court of competent jurisdiction.

History: En. Subd. 65, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.64, R.C.M. 1935; R.C.M. 1947, 11-967.



7-14-4123. Regulation of sidewalks.

7-14-4123. Regulation of sidewalks. The city or town council has power to prevent the riding or driving of animals or the drawing or riding of vehicles of any kind on the sidewalks of the city or the doing of damage in any way to the sidewalks.

History: En. Subd. 39, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.38, R.C.M. 1935; R.C.M. 1947, 11-941.






Part 42. Establishment and Change of Street Grade

7-14-4201. Establishment and alteration of street grade.

7-14-4201. Establishment and alteration of street grade. (1) The city or town council may establish the grade of any street, alley, or avenue. (2) When the grade has been established, it may not be changed except by a vote of the majority of the council and not until the damage to property owners caused by the change of grade has been assessed and determined by three disinterested appraisers. The appraisers must be appointed by the mayor and confirmed by the council. The appraisers shall make an appraisal, taking into consideration the benefits, if any, to the property, and shall file their report with the city or town clerk within 10 days after receiving notice of their appointment. The amount of damages assessed must be tendered to the owner or the owner's agent before any change of grade is made.

History: En. Subd. 68, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.67, R.C.M. 1935; R.C.M. 1947, 11-970; amd. Sec. 604, Ch. 61, L. 2007.



7-14-4202. Payment of damages resulting from change of grade.

7-14-4202. Payment of damages resulting from change of grade. When the grade of any street or sidewalk in any city or town is established by the corporate authority of such city or town and a building shall thereafter be constructed upon a lot abutting on said street, no change must be made in the grade of such street or sidewalk which requires the raising or lowering of any building so constructed until the damages which may accrue by reason of such raising or lowering are ascertained and paid as is hereinafter provided.

History: En. Sec. 4940, Pol. C. 1895; re-en. Sec. 3441, Rev. C. 1907; re-en. Sec. 5300, R.C.M. 1921; re-en. Sec. 5300, R.C.M. 1935; R.C.M. 1947, 11-2601.



7-14-4203. Determination of damages.

7-14-4203. Determination of damages. (1) If the council of the city or town and the owner of a building are unable to agree upon the amount of damages from the change of a street grade, the council shall appoint three disinterested freeholders of the city or town to appraise the damages. (2) The appraisers, after being duly sworn, shall appraise the damage and make a written report, signed by at least a majority of them. One copy must be delivered to the clerk of the city or town to be immediately filed in the clerk's office and another copy must be delivered to the owner of the building. The report must be made and delivered within 10 days after the appointment of the appraisers.

History: Ap. p. Sec. 4941, Pol. C. 1895; re-en. Sec. 3442, Rev. C. 1907; re-en. Sec. 5301, R.C.M. 1921; re-en. Sec. 5301, R.C.M. 1935; Sec. 11-2602, R.C.M. 1947; Ap. p. Sec. 4942, Pol. C. 1895; re-en. Sec. 3443, Rev. C. 1907; re-en. Sec. 5302, R.C.M. 1921; re-en. Sec. 5302, R.C.M. 1935; Sec. 11-2603, R.C.M. 1947; R.C.M. 1947, 11-2602, 11-2603; amd. Sec. 605, Ch. 61, L. 2007.



7-14-4204. Appeal from determination of damages.

7-14-4204. Appeal from determination of damages. (1) Within 20 days after the filing of the report with the clerk, either party feeling dissatisfied with such appraisement may file in the office of the clerk of the district court within the county in which such city or town is located a copy of such report, certified by the clerk of such city or town, and file with said clerk and serve on the opposite party a notice of appeal from such report. (2) Upon the filing of the report and the notice of appeal, the clerk of the district court must cause such proceedings to be entered on the register of actions, designating such city or town as plaintiff and the owner of the building as defendant. The question of the amount of damages may be tried by a jury or the court. (3) The report of the appraisers is the complaint, all the material facts of which in reference to damages are considered denied, and these constitute the issues to be tried.

History: (1), (2)En. Sec. 4943, Pol. C. 1895; re-en. Sec. 3444, Rev. C. 1907; re-en. Sec. 5303, R.C.M. 1921; re-en. Sec. 5303, R.C.M. 1935; Sec. 11-2604, R.C.M. 1947; (3)En. Sec. 4944, Pol. C. 1895; re-en. Sec. 3445, Rev. C. 1907; re-en. Sec. 5304, R.C.M. 1921; re-en. Sec. 5304, R.C.M. 1935; Sec. 11-2605, R.C.M. 1947; R.C.M. 1947, 11-2604, 11-2605.



7-14-4205. Payment of costs.

7-14-4205. Payment of costs. In case the owner of the building appeals and the damages are not increased or in case the city or town appeals and the damages are decreased in the district court, the costs must be paid by the defendant. In all other cases or in the case no appeal is taken, the costs must be paid by the city or town.

History: En. Sec. 4945, Pol. C. 1895; re-en. Sec. 3446, Rev. C. 1907; re-en. Sec. 5305, R.C.M. 1921; re-en. Sec. 5305, R.C.M. 1935; R.C.M. 1947, 11-2606.






Part 43. Municipal Regulation of Railways and Street Railroads

7-14-4301. Regulation of railways.

7-14-4301. Regulation of railways. (1) The city or town council may grant the right-of-way through the streets, avenues, and other property of a city or town for the purpose of street or other railroads, to regulate the running and management of the railroads and to compel the owner of a street or other railroad to keep the street in repair when occupied by the street or other railroad, to regulate the speed of railroad engines, and to require railroad companies to station flag persons at street crossings. (2) The city or town council may regulate and control the laying of railroad tracks and may prohibit the use of engines and locomotives or regulate the speed of engines and locomotives.

History: (1)En. Subd. 66, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.65, R.C.M. 1935; Sec. 11-968, R.C.M. 1947; (2)En. Subd. 11, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.10, R.C.M. 1935; Sec. 11-913, R.C.M. 1947; R.C.M. 1947, 11-913, 11-968; amd. Sec. 606, Ch. 61, L. 2007.



7-14-4302. Regulation of lighting for railway right-of-way -- crossings.

7-14-4302. Regulation of lighting for railway right-of-way -- crossings. (1) The city or town council may require the lighting of any railroad track or route within a city or town, the cars of which are propelled by steam or otherwise, and fix and determine the number, style, and size of lampposts, burners, lamps, and all other fixtures and apparatus necessary for such lighting and the points of location of the lampposts. (2) The city or town council may: (a) require the construction of crossings on the line of any railroad track or route within the city or town, the cars of which are propelled by steam or otherwise, where the track intersects or crosses any street, alley, or public highway or runs along the same; and (b) fix and determine the size, kind, and grade of the crossing. (3) In case the owner of such railroad fails to comply with the requirements, the council may cause the same to be done. The council may assess the expense thereof against the owner, and the expense constitutes a lien on any property belonging to the owner within the city or town and may be collected as other taxes.

History: En. Subd. 12, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Secs. 5039.11, R.C.M. 1935; R.C.M. 1947, 11-914; amd. Sec. 11, Ch. 253, L. 1979.



7-14-4303. Authorization for and regulation of street railroads.

7-14-4303. Authorization for and regulation of street railroads. The city or town council has power to license and authorize the construction and operation of street railroads and to require them to conform to the grade of the street as the same is or may be established.

History: En. Subd. 13, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Secs. 5039.12, R.C.M. 1935; R.C.M. 1947, 11-915.






Part 44. Municipal Bus Services

7-14-4401. Provision of bus service.

7-14-4401. Provision of bus service. Whenever a city or town is not being served by a bus company or operator operating on a regular schedule and under the jurisdiction of the public service commission or if such service is likely to be discontinued in the immediate future, the city or town council of the incorporated city or town: (1) may contract an indebtedness of any such city or town upon the credit thereof by borrowing money or issuing bonds for the purchase, development, operation, or leasing of motorbuses and buslines for the transportation of passengers within the corporate limits of such cities and towns and to operate the same to any point or points beyond these limits not to exceed 8 miles measured along the route of the busline; (2) shall have the power to enter into a contract or contracts or to enter into a lease or a lease and operating agreement with an independent carrier or independent carriers for the transportation of passengers by bus within the corporate limits of such city or town and to and from any point or points beyond said limits not to exceed 8 miles measured along the route of said busline or buslines.

History: Ap. p. Sec. 1, Ch. 101, L. 1951; amd. Sec. 1, Ch. 211, L. 1955; amd. Sec. 1, Ch. 120, L. 1957; amd. Sec. 21, Ch. 315, L. 1974; amd. Sec. 24, Ch. 566, L. 1977; Sec. 11-1019, R.C.M. 1947; Ap. p. Sec. 3, Ch. 211, L. 1955; amd. Sec. 1, Ch. 120, L. 1957; amd. Sec. 21, Ch. 315, L. 1974; Sec. 11-1021, R.C.M. 1947; R.C.M. 1947, 11-1019(part), 11-1021(part).



7-14-4402. Limit on indebtedness to provide bus service.

7-14-4402. Limit on indebtedness to provide bus service. The total amount of indebtedness authorized under 7-14-4401(1) to be contracted in any form, including existing indebtedness, may not at any time exceed the debt limitation established in 7-7-4201. Money may not be borrowed or bonds issued for the purposes specified in 7-14-4401(1) until the proposition has been submitted to the vote of the taxpayers of the city or town and a majority vote is cast in its favor.

History: En. Sec. 1, Ch. 101, L. 1951; amd. Sec. 1, Ch. 211, L. 1955; amd. Sec. 1, Ch. 120, L. 1957; amd. Sec. 21, Ch. 315, L. 1974; amd. Sec. 24, Ch. 566, L. 1977; R.C.M. 1947, 11-1019(part); amd. Sec. 53, Ch. 614, L. 1981; amd. Sec. 18, Ch. 29, L. 2001.



7-14-4403. Operation of municipal busline.

7-14-4403. Operation of municipal busline. The city or town council or commission has authority to provide for the: (1) management and operation of the system authorized by 7-14-4401(1) and to do all things necessary for the successful operation of that transportation system; (2) safe operation of the transportation system, including the adoption of ordinances or resolutions to require motor vehicles to yield the right-of-way to buses reentering the traffic flow; and (3) enforcement of ordinances or resolutions adopted under subsection (2).

History: En. Sec. 2, Ch. 101, L. 1951; amd. Sec. 1, Ch. 211, L. 1955; amd. Sec. 1, Ch. 120, L. 1957; R.C.M. 1947, 11-1020; amd. Sec. 1, Ch. 160, L. 1983; amd. Sec. 1, Ch. 246, L. 2009.



7-14-4404. Tax levy for contracts to operate bus service.

7-14-4404. Tax levy for contracts to operate bus service. For the purpose of raising the necessary money to defray the cost of the transportation service authorized by 7-14-4401(2) pursuant to a contract, lease, or lease and operating agreement with an independent carrier or carriers, the city or town council may annually levy a tax on the taxable value of all taxable property within the limits of the city or town. Whenever the council of the city or town considers it necessary to raise money by taxation for transportation services in excess of the levy allowed by 15-10-420, the council of the city or town shall in the manner prescribed by law submit the question of the additional levy to the qualified electors of the city or town at an election held pursuant to 15-10-425.

History: En. Sec. 3, Ch. 211, L. 1955; amd. Sec. 1, Ch. 120, L. 1957; amd. Sec. 21, Ch. 315, L. 1974; R.C.M. 1947, 11-1021(part); amd. Sec. 12, Ch. 253, L. 1979; amd. Sec. 51, Ch. 387, L. 1995; amd. Sec. 16, Ch. 495, L. 2001; amd. Sec. 53, Ch. 574, L. 2001.



7-14-4405. Bids for bus service contracts authorized -- operation of bus service.

7-14-4405. Bids for bus service contracts authorized -- operation of bus service. The city or town council shall have power and authority to call for bids from independent carriers for such transportation service authorized by 7-14-4401(2) and to do all things necessary or proper for establishment and maintenance of such transportation service by contract, lease, or lease and operating agreement.

History: En. Sec. 4, Ch. 211, L. 1955; amd. Sec. 1, Ch. 120, L. 1957; R.C.M. 1947, 11-1022.






Part 45. Municipal Parking

7-14-4501. Acquisition, construction, and maintenance of parking areas.

7-14-4501. Acquisition, construction, and maintenance of parking areas. A city or town council may: (1) acquire by lease, gift, purchase, or condemnation pursuant to Title 70, chapter 30, lots or lands for use as parking areas for motor vehicles; (2) construct and maintain on the acquired land or on any premises owned or under lease by the city or town suitable parking facilities for the use of the public and for general traffic control; and (3) charge for the use of parking facilities.

History: En. Sec. 1, Ch. 96, L. 1951; R.C.M. 1947, 11-1018(part); amd. Sec. 16, Ch. 125, L. 2001.



7-14-4502. Bond issue to finance parking areas.

7-14-4502. Bond issue to finance parking areas. A city or town council shall have power to: (1) issue bonds or other securities for the payment of the lots or lands and facilities referred to in 7-14-4501, payable in whole or in part from the revenues of any such parking lots or areas or parking facilities or from other sources; and (2) pledge, place a charge upon, or otherwise make available as additional security for the payment of such bonds or securities any or all revenues from any or all street parking meters owned or to be owned and controlled by said city or town.

History: En. Sec. 1, Ch. 96, L. 1951; R.C.M. 1947, 11-1018(part).



7-14-4503. through reserved.

7-14-4503 through 7-14-4510 reserved.



7-14-4511. Provision of parking meters in smaller municipalities -- ordinance required.

7-14-4511. Provision of parking meters in smaller municipalities -- ordinance required. The city or town council of any incorporated city or town of 2,500 population or less is hereby empowered to enact an ordinance or ordinances: (1) to purchase, rent, lease, or otherwise acquire coin-operating parking meters or other devices or instruments used for the purpose of measuring the duration of time an automobile or other vehicle is parked; (2) to install, maintain, and operate said meters, devices, or instruments at or near any public street, highway, avenue, or other public place within the corporate limits of such city or town; (3) to provide for such regulations as necessary to govern the use of its public streets, highways, avenues, or other public places for the purpose of parking automobiles or other vehicles and the use of said meters, devices, or instruments in conjunction therewith, including the establishment and designation of zones or areas where said meters, devices, or instruments are to be used.

History: En. Sec. 1, Ch. 91, L. 1949; R.C.M. 1947, 11-1015.



7-14-4512. Referendum on parking meters prior to enacting ordinance.

7-14-4512. Referendum on parking meters prior to enacting ordinance. An ordinance providing for the purchasing, renting, leasing, or otherwise acquiring or installing, maintaining, operating, or using parking meters, devices, or instruments may not be enacted unless the question of whether or not the ordinance may be enacted has been submitted to the qualified electors of the city or town at a general election or a special election that is held in conjunction with a regular or primary election and that is called for that purpose. An ordinance may not be enacted unless authorized by a majority of the votes cast are in favor of enacting the ordinance.

History: En. Sec. 2, Ch. 91, L. 1949; R.C.M. 1947, 11-1016; amd. Sec. 52, Ch. 387, L. 1995.






Part 46. Parking Commissions

7-14-4601. Findings and purpose.

7-14-4601. Findings and purpose. (1) It is hereby determined and declared that excessive curb parking of motor vehicles in urban and metropolitan areas and the lack of adequate offstreet parking facilities in some cities is against the public interest. (2) The purpose of this part is to provide means whereby cities in which additional offstreet parking facilities are considered necessary may obtain and provide same and whereby such cities may regulate onstreet and offstreet parking in a coordinated manner.

History: En. Sec. 1, Ch. 223, L. 1951; amd. Sec. 1, Ch. 127, L. 1955; amd. Sec. 2, Ch. 77, L. 1975; R.C.M. 1947, 11-3701.



7-14-4602. Definitions.

7-14-4602. Definitions. The following terms, wherever used or referred to in this part, shall have the following respective meanings unless a different meaning clearly appears from the context: (1) "City" shall mean the particular city for which a particular commission may be created or which may act as such a commission pursuant to resolution of its legislative body. (2) "Clause" includes article, section, subsection, paragraph, sentence, or provision. (3) "Clerk" shall mean the clerk of the city or the officer charged with the duties customarily imposed on such clerk. (4) "Commission" or "parking commission" shall mean any of the public corporations which may be created by a city and any city which may exercise the powers of a parking commission pursuant to resolution adopted by its legislative body under the provisions of 7-14-4603 through 7-14-4608. (5) "Indenture" means ordinance, resolution, or indenture which may be passed, adopted, or entered into by a commission or by the legislative body of a city. (6) "Legislative body" shall mean the city council or other body in which the general legislative powers of the city are vested. (7) "Mayor" shall mean the mayor of the city or the officer thereof charged with the duties customarily imposed on the mayor or executive head of the city. (8) "Obligee of the commission" or "obligee" shall be any bondholder, trustee or trustees for any bondholders, or lessor demising to the commission property used in connection with a parking facility or any assignee or assignees of such lessor's interest or any part thereof and the state or the United States or any agency of either when a party to any contract with a commission by which aid or a loan is given or made to the commission. (9) "Project" shall mean any acquisition, improvement, construction, or undertaking of any kind authorized by this part. (10) "State public body" means the state or any city, commission, or any other subdivision or public body of the state.

History: En. Sec. 2, Ch. 223, L. 1951; amd. Sec. 1, Ch. 401, L. 1973; R.C.M. 1947, 11-3702.



7-14-4603. Creation of parking commission authorized.

7-14-4603. Creation of parking commission authorized. A city may create, as provided for in 7-14-4603 through 7-14-4608, a public body to be known as the parking commission of the city. The commission of any city shall not transact any business or exercise any powers under this part unless and until the legislative body of the city shall by resolution declare that there is need for a parking commission to function in such city.

History: En. Sec. 3, Ch. 223, L. 1951; amd. Sec. 2, Ch. 127, L. 1955; R.C.M. 1947, 11-3703(part).



7-14-4604. Public nature of parking commission.

7-14-4604. Public nature of parking commission. Each commission shall constitute a public body, corporate and politic, exercising public and essential governmental functions.

History: En. Sec. 7, Ch. 223, L. 1951; amd. Sec. 4, Ch. 77, L. 1975; R.C.M. 1947, 11-3707(part).



7-14-4605. Determination of need to create parking commission.

7-14-4605. Determination of need to create parking commission. The determination as to whether there is need for a commission to function may be made by the legislative body on its own motion or upon the filing of a petition signed by 100 residents of the city asserting that there is need for a commission to function in such city and requesting that the legislative body so declare.

History: En. Sec. 3, Ch. 223, L. 1951; amd. Sec. 2, Ch. 127, L. 1955; R.C.M. 1947, 11-3703(part).



7-14-4606. Resolution of need required.

7-14-4606. Resolution of need required. A city shall not transact any business or exercise any powers of this part unless and until the legislative body of the city shall by resolution declare that there is need for such city to exercise the powers of a parking commission as provided in this part.

History: En. Sec. 3, Ch. 223, L. 1951; amd. Sec. 2, Ch. 127, L. 1955; R.C.M. 1947, 11-3703(part).



7-14-4607. Resolution for parking commission to function.

7-14-4607. Resolution for parking commission to function. In any suit, action, or proceeding by or against or in any manner relating to a parking commission, the commission shall be conclusively deemed to have become established and authorized to transact business and exercise its powers upon proof of the adoption of a resolution by the legislative body declaring the need for the commission to function.

History: En. Sec. 3, Ch. 223, L. 1951; amd. Sec. 2, Ch. 127, L. 1955; R.C.M. 1947, 11-3703(part).



7-14-4608. Adoption of resolutions -- jurisdictional area.

7-14-4608. Adoption of resolutions -- jurisdictional area. Either or both such resolutions referred to in 7-14-4606 and 7-14-4607 may be adopted by the legislative body of a city. If both such resolutions are adopted, they shall clearly specify areas within the city, less than the whole thereof, within which or projects over which the commission and the city, respectively, are to have jurisdiction and control. The division of such jurisdiction and control shall be as so specified but may be changed from time to time by action of both the legislative body and the commission to such extent as may be consistent with obligations to bondholders assumed under this part.

History: En. Sec. 3, Ch. 223, L. 1951; amd. Sec. 2, Ch. 127, L. 1955; R.C.M. 1947, 11-3703(part).



7-14-4609. Appointment of commission.

7-14-4609. Appointment of commission. (1) Except as provided in subsection (3), when the legislative body of a city first adopts a resolution for a parking commission, the mayor, with the approval of the legislative body, shall appoint not less than five or more than seven electors of the city as members of the commission. (2) Except as provided in subsection (3), the number of members of the commission, once established, may be changed within the number limits established in subsection (1) by subsequent resolutions of the legislative body of the city. A resolution to reduce the number of commission members may not require resignation of any member prior to completion of the member's appointed term. (3) The legislative body of a city may designate the board of trustees of a business improvement district appointed pursuant to 7-12-1121 as the parking commission if the area of the business improvement district is generally coterminous with the area designated in the resolution creating the parking commission as being subject to the jurisdiction and control of the parking commission.

History: En. Sec. 4, Ch. 223, L. 1951; amd. Sec. 3, Ch. 77, L. 1975; R.C.M. 1947, 11-3704(part); amd. Sec. 1, Ch. 189, L. 1999.



7-14-4610. Term of office.

7-14-4610. Term of office. (1) Except as provided in subsection (3), three of the members who are first appointed must be designated to serve for terms of 1, 2, and 3 years, respectively, from the date of their appointments, and two must be designated to serve for terms of 4 years from the date of their appointment. For a seven-member commission, there must be two additional appointments of 2 years and 3 years, respectively. (2) Except as provided in subsection (3), at the expiration of terms established in subsection (1), members must be appointed for a term of office of 4 years, except that all vacancies occurring during a term must be filled for the unexpired term. A member shall hold office until a qualified successor has been appointed. (3) If the board of trustees of a business improvement district has been appointed to serve as the parking commission, the term of office for a trustee serving as a commissioner must be the same as the trustee's term of office as a member of the business improvement district's board of trustees.

History: En. Sec. 4, Ch. 223, L. 1951; amd. Sec. 3, Ch. 77, L. 1975; R.C.M. 1947, 11-3704(part); amd. Sec. 2, Ch. 189, L. 1999.



7-14-4611. Removal of parking commission member.

7-14-4611. Removal of parking commission member. A member of a commission may be removed by the mayor with the consent of the legislative body of the city.

History: En. Sec. 4, Ch. 223, L. 1951; amd. Sec. 3, Ch. 77, L. 1975; R.C.M. 1947, 11-3704(part).



7-14-4612. Organization and operation of commission.

7-14-4612. Organization and operation of commission. (1) The powers of each commission are vested in the current members of the commission. (2) The appointing officer shall designate which of the members of the commission is the first presiding officer, but when the office of presiding officer of the commission becomes vacant, the commission shall elect a presiding officer from among its members. The term of office as presiding officer of the commission, unless otherwise prescribed by the legislative body of the city, must be for the calendar year or for that portion of a year remaining after each presiding officer is designated or elected. (3) Members must receive their actual and necessary expenses, including traveling expenses, and may receive other compensation that the legislative body may prescribe.

History: En. Sec. 4, Ch. 223, L. 1951; amd. Sec. 3, Ch. 77, L. 1975; R.C.M. 1947, 11-3704(part); amd. Sec. 607, Ch. 61, L. 2007.



7-14-4613. Funds for administrative purposes of parking commission.

7-14-4613. Funds for administrative purposes of parking commission. When any city or the commission created for it becomes authorized to transact business and exercise the powers of a parking commission, the legislative body of the city, subject to its fiscal law, may, at that time and from time to time thereafter, make an estimate of the amount of money required for administrative purposes of the commission and may appropriate such amounts to the commission as it deems necessary, subject to such conditions as the legislative body may prescribe.

History: En. Sec. 5, Ch. 223, L. 1951; amd. Sec. 2, Ch. 401, L. 1973; R.C.M. 1947, 11-3705(1).



7-14-4614. Annual audit of financial affairs of parking commission.

7-14-4614. Annual audit of financial affairs of parking commission. The financial affairs of the parking commission shall be audited annually by independent certified public accountants.

History: En. Sec. 5, Ch. 223, L. 1951; amd. Sec. 2, Ch. 401, L. 1973; R.C.M. 1947, 11-3705(part).



7-14-4615. Reports on commission transactions.

7-14-4615. Reports on commission transactions. The legislative body shall cause: (1) a detailed report of all transactions of the parking commission, including a statement of all revenues and expenditures, to be filed with it at quarterly, semiannual, or annual intervals as the legislative body may prescribe; and (2) a summary statement of all its financial affairs to be published at least once annually in a newspaper of general circulation published in the city or, if none is so published, then in such newspaper of general circulation as it may deem most likely to give notice to all residents of the city.

History: En. Sec. 5, Ch. 223, L. 1951; amd. Sec. 2, Ch. 401, L. 1973; R.C.M. 1947, 11-3705(part).



7-14-4616. Termination of parking commission due to inaction -- windup of commission affairs.

7-14-4616. Termination of parking commission due to inaction -- windup of commission affairs. (1) After the lapse of 4 years from the date of adoption of a resolution declaring the need for a parking commission to function in a city, if such commission shall not have acquired or entered into possession of land for a parking facility or issued bonds, the legislative body of such city may by resolution declare that there is no need for such commission in the community. Thereupon the offices of the members of the commission shall become vacant and the capacity of the commission to transact business or exercise any powers shall be suspended and shall remain suspended until the legislative body thereafter adopts a resolution declaring the need for the commission to function. (2) After adoption of a resolution declaring there is no need for such commission to function or while any such resolution is in effect, the legislative body of a city shall have power to wind up the affairs of the commission and shall have title to all property of the commission for the purpose of offstreet parking only, to be leased to and operated by companies, individuals, or corporations.

History: En. Sec. 6, Ch. 223, L. 1951; R.C.M. 1947, 11-3706(part).



7-14-4617. through reserved.

7-14-4617 through 7-14-4620 reserved.



7-14-4621. General powers of parking commission.

7-14-4621. General powers of parking commission. Each parking commission, subject to the limitations imposed by this part, shall have the following powers: (1) to sue and be sued, have a seal, make and execute contracts and other instruments necessary or convenient to the exercise of its powers; (2) to make and from time to time amend and repeal bylaws and rules, not inconsistent with this part, to carry into effect the powers and purposes thereof; (3) to select and appoint or remove such officers, agents, counsel, and employees, permanent and temporary, as it may require and to determine their qualifications, duties, and compensation; (4) to exercise all or any part or combination of the powers granted in this part; (5) to do and perform any and all other acts and things necessary, convenient, desirable, or appropriate to carry out the provisions of this part.

History: En. Sec. 7, Ch. 223, L. 1951; amd. Sec. 4, Ch. 77, L. 1975; R.C.M. 1947, 11-3707(part).



7-14-4622. Powers of parking commission related to provision of parking services.

7-14-4622. Powers of parking commission related to provision of parking services. For the purpose of offstreet parking, each parking commission, subject to the limitations imposed by this part, may: (1) purchase, lease, obtain option upon, or acquire by gift, grant, bequest, devise, or otherwise any real or personal property or any interest in real or personal property, together with any improvements on real property; (2) subject to 7-14-4626, acquire by the exercise of the power of eminent domain, as provided in Title 70, chapter 30, any property upon approval of the city council; (3) sell, lease, exchange, transfer, assign, or otherwise dispose of any real or personal property or any interest in real or personal property; (4) lay out, open, extend, widen, straighten, establish, or change the grade, in whole or in part, of public parking facilities and public rights-of-way necessary or convenient for offstreet parking; (5) insure or provide for the insurance of any real or personal property or operation of the parking commission against risks or hazards; (6) acquire, construct, rent, lease, maintain, and repair real and personal property used for parking services, either on behalf of the parking commission or as an agent of the city, including the leasing of the operation of the offstreet parking; (7) regulate onstreet parking when it remains in use, in coordination with offstreet parking, subject to traffic regulations imposed by the state.

History: En. Sec. 7, Ch. 223, L. 1951; amd. Sec. 4, Ch. 77, L. 1975; R.C.M. 1947, 11-3707(part); amd. Sec. 17, Ch. 125, L. 2001.



7-14-4623. Transfer of parking commission property to municipality.

7-14-4623. Transfer of parking commission property to municipality. The legislative body of a city, at any time after the activation of a parking commission, may adopt by a two-thirds vote thereof a resolution transferring the property of the commission to the city. The city may, through such department as it may determine, exercise its powers in regard thereto by virtue of the constitution or this or other general law, but no such transfer shall be made in contravention of any covenant or agreement made with the holders of any revenue bonds of the commission theretofore issued and then outstanding.

History: En. Sec. 6, Ch. 223, L. 1951; R.C.M. 1947, 11-3706(part).



7-14-4624. Powers of commission related to financial management.

7-14-4624. Powers of commission related to financial management. Each parking commission, subject to the limitations imposed by this part, shall have the following powers: (1) to receive, control, and order the expenditure of any and all money and funds pertaining to parking facilities or related properties, including, without limiting the generality of this provision: (a) all revenues derived from operations of the commission; (b) all money appropriated or made available by the city pursuant to this section or otherwise; (c) the proceeds of all financial aid or assistance by the city, federal, or state governments; (d) the proceeds of levied assessments; (e) the proceeds of all revenue bonds issued pursuant to this part by the city for parking facilities; (2) to invest any funds held in reserve or sinking funds or any funds not required for immediate disbursement in property or securities in which cities may legally invest funds subject to their control, but no such investment shall be made in contravention of any covenant or agreement made with the holders of any revenue bonds of the commission theretofore issued and then outstanding.

History: En. Sec. 7, Ch. 223, L. 1951; amd. Sec. 4, Ch. 77, L. 1975; R.C.M. 1947, 11-3707(part).



7-14-4625. Limitation on employment powers.

7-14-4625. Limitation on employment powers. The powers of the commission under 7-14-4621(3) shall be subject to all limitations and rights applicable to similar employment by the city unless the legislative body by resolution shall otherwise determine.

History: En. Sec. 7, Ch. 223, L. 1951; amd. Sec. 4, Ch. 77, L. 1975; R.C.M. 1947, 11-3707(part).



7-14-4626. Limitation on power of eminent domain.

7-14-4626. Limitation on power of eminent domain. (1) A parking commission may not acquire the property of a public entity without the entity's consent. (2) A parking commission or the city may not acquire an existing parking facility by the exercise of the power of eminent domain, as provided in Title 70, chapter 30, by a commission or the city except after a public hearing. A notice of the date, time, place, and purpose of the hearing must be published once not less than 10 or more than 20 days prior to the date of the hearing.

History: (1)En. Sec. 7, Ch. 223, L. 1951; amd. Sec. 4, Ch. 77, L. 1975; Sec. 11-3707, R.C.M. 1947; (2)En. Sec. 8, Ch. 223, L. 1951; amd. Sec. 5, Ch. 77, L. 1975; Sec. 11-3708, R.C.M. 1974; R.C.M. 1947, 11-3707(part), 11-3708; amd. Sec. 18, Ch. 125, L. 2001.



7-14-4627. Leasing of surplus or uneconomical space for incidental purposes.

7-14-4627. Leasing of surplus or uneconomical space for incidental purposes. (1) Subject to the limitations imposed by this part, when in the judgment of the commission it is convenient or necessary to permit such use in order to utilize properly such land as a parking facility, each parking commission shall have power to lease for incidental commercial purposes surplus space or space which it is not economical to use for parking purposes, as an incident to the operation of any parking facility. (2) The city or parking commission shall be prohibited from operating any such additional, secondary, and incidental facilities. Such incidental use or uses must be secondary to the primary use as a parking facility. The commission or the city shall lease such space to private operators at rates comparable to the existing market rate for similar taxable space at the location. (3) (a) Except as provided in subsection (3)(b), if a building is erected on such property for the purpose of parking motor vehicles, then such incidental use or uses of such building shall be confined to the street level and/or below street level of such building. Such incidental use or uses at street level may occupy the entire surface area of the property less that area required for vehicular and pedestrian movement if at least two higher levels, each of equal or greater area, are devoted entirely to parking purposes. (b) Other provisions notwithstanding, the commission or the city may lease air rights above such building.

History: En. Sec. 7, Ch. 223, L. 1951; amd. Sec. 4, Ch. 77, L. 1975; R.C.M. 1947, 11-3707(part).



7-14-4628. Nature of onstreet parking regulations.

7-14-4628. Nature of onstreet parking regulations. The parking regulations issued pursuant to 7-14-4622(7) may include, without limiting the generality of this provision, the determination of: (1) parking locations; (2) variable parking durations; (3) variable parking rate schedules; and (4) enforcement policies and procedures.

History: En. Sec. 7, Ch. 223, L. 1951; amd. Sec. 4, Ch. 77, L. 1975; R.C.M. 1947, 11-3707(part).



7-14-4629. Manner of operating parking facility.

7-14-4629. Manner of operating parking facility. (1) The commission or city may lease any project acquired by it under the provisions of this part to the highest responsible bidder after notice. (2) If the commission or city shall, by resolution entered upon its minutes, find and determine that the purposes of this part will not be accomplished and the public interest will not be served by lease of any particular project for operation as a private parking project, the commission may lease such project to the city or the city may operate any such project itself as a municipal parking project, subject to the ordinances and rules of the city pertaining to municipal parking projects.

History: En. Sec. 9, Ch. 223, L. 1951; amd. Sec. 3, Ch. 127, L. 1955; amd. Sec. 3, Ch. 401, L. 1973; R.C.M. 1947, 11-3709(part).



7-14-4630. Notice for bids to lease parking facility.

7-14-4630. Notice for bids to lease parking facility. (1) The notice required by 7-14-4629(1) shall consist of the publication of a notice as provided in 7-1-2121 inviting bids. (2) Such notice shall distinctly and specifically describe the project and the facilities in connection therewith which are to be leased, the period of time for which said project is to be leased, and the minimum rental to be paid under such lease.

History: En. Sec. 9, Ch. 223, L. 1951; amd. Sec. 3, Ch. 127, L. 1955; amd. Sec. 3, Ch. 401, L. 1973; R.C.M. 1947, 11-3709(part); amd. Sec. 26, Ch. 349, L. 1985.



7-14-4631. Compliance with land use laws required.

7-14-4631. Compliance with land use laws required. (1) All parking facilities of a commission are subject to the planning, zoning, sanitary, and building laws, ordinances, and regulations applicable to the locality in which the parking facility is situated. (2) In the planning and location of any parking facility, a commission is subject to the relationship of the facility to any growth policy or sections of a growth policy for the development of the area in which the commission functions.

History: En. Sec. 10, Ch. 223, L. 1951; amd. Sec. 4, Ch. 401, L. 1973; R.C.M. 1947, 11-3710(part); amd. Sec. 4, Ch. 44, L. 2007.



7-14-4632. Cooperation with other municipal offices.

7-14-4632. Cooperation with other municipal offices. In order that there may be no unnecessary duplication of effort or expense, the commission shall have access, for the purposes of the commission, to the services and facilities of the city planning department, the city engineer, the police department, the fire department, and such other departments and offices of the city as may be appropriate therefor.

History: En. Sec. 10, Ch. 223, L. 1951; amd. Sec. 4, Ch. 401, L. 1973; R.C.M. 1947, 11-3710(part).



7-14-4633. Municipality authorized to collect in-lieu payments from parking commission -- limitations.

7-14-4633. Municipality authorized to collect in-lieu payments from parking commission -- limitations. The legislative body may by resolution provide for a sum to be paid annually by the commission to the city. This sum shall not exceed the amount the commission would be required to pay in ad valorem taxes if it were a private entity owning the same property and shall not be paid from any funds needed for current operation, maintenance, debt service, or repairs or for compliance with any other provisions of indentures securing obligations of the commission.

History: En. Sec. 10, Ch. 223, L. 1951; amd. Sec. 4, Ch. 401, L. 1973; R.C.M. 1947, 11-3710(part).



7-14-4634. Charges for use of parking facilities.

7-14-4634. Charges for use of parking facilities. (1) The commission shall fix the rates, fees, and all other charges to be made for all projects, services, or facilities furnished, acquired, constructed, or completed under this part for the use thereof by any persons or public or private agencies utilizing such projects, services, or facilities. Subject to such contractual obligations as may be entered into by the commission and the holders of the revenue bonds issued under this part, the commission is authorized to change such rates, charges, and fees from time to time as conditions warrant. (2) All rates, fees, and charges shall be at all times fixed to yield annual revenue which together with other revenue shall be equal to annual operating and maintenance expenses, including insurance costs, and all redemption payments and interest charges on the revenue bonds at any time issued and outstanding in connection with the project of which such facilities are a part as the same become due. (3) The commission may provide that the rates, fees, and charges established are minimum rates, fees, and charges and subject to increase or decrease in accordance only with the terms of the indenture under which the revenue bonds were issued.

History: En. Sec. 22, Ch. 223, L. 1951; R.C.M. 1947, 11-3722(part).



7-14-4635. Authority to establish lien on charges for payment of bonds.

7-14-4635. Authority to establish lien on charges for payment of bonds. The commission may provide that bond redemption and the interest payment shall constitute a first, direct, and exclusive charge and lien on all such fees, charges, and other revenues and interest thereon and sinking funds created therefrom received from the use and operation of the project for the acquisition, construction, or completion of which such revenue bonds were issued. All such fees and charges and other revenues, together with the interest thereon, shall constitute a trust fund for the security and payment of such bonds and shall not be used or pledged for any other purpose so long as such bonds (or any of them) are outstanding and unpaid.

History: En. Sec. 22, Ch. 223, L. 1951; R.C.M. 1947, 11-3722(part).



7-14-4636. through reserved.

7-14-4636 through 7-14-4640 reserved.



7-14-4641. Authority to issue revenue bonds.

7-14-4641. Authority to issue revenue bonds. The commission shall have power to issue revenue bonds in its name or in that of the city.

History: En. Sec. 11, Ch. 223, L. 1951; amd. Sec. 5, Ch. 401, L. 1973; R.C.M. 1947, 11-3711(part).



7-14-4642. Election required to issue revenue bonds.

7-14-4642. Election required to issue revenue bonds. (1) The power to issue revenue bonds as provided in this part is not operative in any city until the legislative body, either at a general election or a special election held in conjunction with a regular or primary election, submits to the electors the question as to whether the legislative body, the commission, or both, are authorized to adopt the revenue bond method of financing projects provided for in this part. (2) The question must be placed before the electors and notice must be given in the same manner as provided by law for referring ordinances of the city to the electors. The qualifications of electors are the same as those required for voting at municipal elections in the city for elective officers. The provisions relating to the qualifications of electors and manner of submission of the question to the electors for the purposes of this part are controlling, notwithstanding any provision of law to the contrary.

History: En. Sec. 3, Ch. 223, L. 1951; amd. Sec. 2, Ch. 127, L. 1955; R.C.M. 1947, 11-3703(part); amd. Sec. 53, Ch. 387, L. 1995.



7-14-4643. Sources of revenue for payment of revenue bonds.

7-14-4643. Sources of revenue for payment of revenue bonds. (1) No revenue bonds authorized by 7-14-4641 or the interest thereon shall be payable from or secured by a pledge or mortgage of any funds or properties of the city except those expressly enumerated in subsection (2). (2) A commission may issue such types of revenue bonds as it may determine, including revenue bonds on which the principal and interest are payable: (a) exclusively from the income and revenues of the parking facilities financed with the proceeds of such bonds; (b) exclusively from the income and revenues of certain designated parking facilities whether or not they were financed in whole or in part with the proceeds of such bonds; (c) from a charge on such revenues either prior or subordinate to the payment of any designated part or all of the costs of operation and maintenance and other expenses of such facilities; (d) from any contributions or other financial assistance from the state or federal governments; (e) from any or all onstreet parking meter revenues of the city which may be pledged and appropriated by or under authority of the legislative body for this purpose until the bonds are fully paid; (f) from the collections of special assessments and interest thereon levied to finance the cost of parking facilities under any of the provisions of parts 41 through 45 of chapter 12 and part 47 of this chapter which may be pledged and appropriated by or under authority of the legislative body for the payment of revenue bonds issued under the provisions of this section and are not pledged for the payment of special improvement district bonds; (g) from a reserve which may be established and agreed to be maintained by the transfer of such other city funds as may be pledged and appropriated, by or under authority of the legislative body, to meet deficiencies in the reserve until the bonds are fully paid; (h) from the proceeds of sale upon foreclosure of any mortgage of an offstreet parking facility made by or under authority of the legislative body to secure the payment of any revenue bonds issued under this section, provided that no such mortgage shall be placed upon any property of the city or commission unless the cost of such property to the city has been paid from the proceeds of such bonds; or (i) any combination of these sources.

History: (1)En. Sec. 11, Ch. 223, L. 1951; amd. Sec. 5, Ch. 401, L. 1973; Sec. 11-3711, R.C.M. 1947; (2)En. Sec. 12, Ch. 223, L. 1951; amd. Sec. 6, Ch. 401, L. 1973; Sec. 11-3712, R.C.M. 1947; R.C.M. 1947, 11-3711(part), 11-3712(part).



7-14-4644. Restrictions on use of reserve to make payments on revenue bonds.

7-14-4644. Restrictions on use of reserve to make payments on revenue bonds. The funds from which the transfers authorized by 7-14-4643(2)(g) are made must be reimbursed from the next collections of other revenue enumerated in 7-14-4643 that is not needed for full compliance with provisions of indentures securing all outstanding obligations of the commission. This section does not permit the levy of taxes at any time in excess of the deficiency existing in the reserve, but subject to 15-10-420, a tax as may be needed, with other funds determined by the legislative body to be available to meet the deficiency, may be levied.

History: En. Sec. 12, Ch. 223, L. 1951; amd. Sec. 6, Ch. 401, L. 1973; R.C.M. 1947, 11-3712(part); amd. Sec. 54, Ch. 574, L. 2001.



7-14-4645. Power to determine terms and conditions of revenue bonds.

7-14-4645. Power to determine terms and conditions of revenue bonds. (1) Each commission shall have power to determine by resolution, with reference to each issue of revenue bonds to be issued under this part, all the terms and conditions of such bonds and of the sale and issuance thereof and any and all matters necessary or appropriate to be determined in connection therewith, except only as such power is limited by or under the authority of express provisions of this part. (2) Without excluding the exercising of any other powers under or in any way limiting the generality of the preceding general grant of power or in any way excluding or limiting the exercising of any or all other powers granted by this part, the general power granted by this section shall include and each such commission shall have and in its discretion may exercise the specific powers provided by this part.

History: En. Sec. 13, Ch. 223, L. 1951; R.C.M. 1947, 11-3713.



7-14-4646. Series or divisions of bonds permitted.

7-14-4646. Series or divisions of bonds permitted. (1) The commission may issue revenue bonds in series or may divide any issue into one or two or more divisions and fix different maturities or dates of such bonds, fix different rates of interest, or prescribe different terms and conditions for the bonds of the several series or divisions. (2) It is not necessary that all bonds of the same authorized issue be of the same kind or character, have the same security, or be of the same interest rate, but the terms thereof shall in each case be provided for by the commission at or prior to the issue thereof. (3) The commission may provide for successive issues or may provide for one maximum issue.

History: En. Sec. 16, Ch. 223, L. 1951; R.C.M. 1947, 11-3716.



7-14-4647. Interest on revenue bonds.

7-14-4647. Interest on revenue bonds. Revenue bonds shall bear interest, payable annually or semiannually or in part annually and in part semiannually. Prior to the issuance of bonds, the commission may fix limitations or restrictions on the payment of interest.

History: En. Sec. 17, Ch. 223, L. 1951; amd. Sec. 20, Ch. 234, L. 1971; R.C.M. 1947, 11-3717(part).



7-14-4648. Payment of principal and interest.

7-14-4648. Payment of principal and interest. The commission may provide for the payment of the principal and interest of bonds at any place within or without the state in specified coin or currency of the United States.

History: En. Sec. 17, Ch. 223, L. 1951; amd. Sec. 20, Ch. 234, L. 1971; R.C.M. 1947, 11-3717(part).



7-14-4649. Maturity dates of revenue bonds.

7-14-4649. Maturity dates of revenue bonds. (1) Bonds may be serial bonds or sinking fund bonds, with such maturities as the commission may determine. (2) Bonds shall bear dates prescribed by the commission. No bond by its terms shall mature in more than 40 years from its own date, and in the event any authorized issue is divided into two or more series or divisions, the maximum maturity date herein authorized shall be calculated from the date on the face of each bond separately, irrespective of the fact that different dates may be prescribed for the bonds of each separate series or division of any authorized issue.

History: En. Sec. 19, Ch. 223, L. 1951; R.C.M. 1947, 11-3719.



7-14-4650. Signatures on bonds.

7-14-4650. Signatures on bonds. All of the signatures on said bonds and on the interest coupons thereof may be printed, lithographed, or engraved facsimiles except one signature of an officer of the city or commission or a representative of the trustee, which shall be manually affixed. If any of the officers whose signatures appear upon the bonds or coupons cease to be officers before delivery of the bonds or coupons, their signatures are nevertheless valid and of the same force and effect as if the officers had remained in office until the delivery of the bonds and coupons.

History: En. Sec. 18, Ch. 223, L. 1951; amd. Sec. 7, Ch. 401, L. 1973; R.C.M. 1947, 11-3718.



7-14-4651. Redemption of revenue bonds.

7-14-4651. Redemption of revenue bonds. Bonds may be callable upon such terms and conditions, upon such notice as the commission may determine, and upon the payment of the premium fixed by the commission in the proceedings for the issuance of the bonds. No bond is subject to call or redemption prior to its fixed maturity date unless the right to exercise such call is expressly stated on the face of the bond.

History: En. Sec. 17, Ch. 223, L. 1951; amd. Sec. 20, Ch. 234, L. 1971; R.C.M. 1947, 11-3717(part).



7-14-4652. Details relating to sale of revenue bonds.

7-14-4652. Details relating to sale of revenue bonds. (1) The commission may fix terms and conditions for the public or private sale or other disposition of any authorized issue of bonds. The commission may sell bonds at a price not less than 97% of par or face value. (2) Interest on bonds may be paid out of the proceeds of the sale of the bonds during the actual construction of any project for the acquisition, construction, or completion of which the bonds have been issued and for a period of not to exceed 2 years thereafter, as provided for in the indenture.

History: En. Sec. 20, Ch. 223, L. 1951; amd. Sec. 8, Ch. 401, L. 1973; R.C.M. 1947, 11-3720(part); amd. Sec. 18, Ch. 253, L. 2011.



7-14-4653. Temporary or interim bonds.

7-14-4653. Temporary or interim bonds. Pending the actual issuance or delivery of revenue bonds, the commission may issue temporary or interim bonds, certificates, or receipts of any denomination whatsoever, with or without coupons, to be exchanged for definitive bonds when ready for delivery or to be paid at or before maturity, with accrued interest, from the proceeds of the definitive bonds.

History: En. Sec. 20, Ch. 223, L. 1951; amd. Sec. 8, Ch. 401, L. 1973; R.C.M. 1947, 11-3720(part).



7-14-4654. Exemption from certain state taxes.

7-14-4654. Exemption from certain state taxes. Revenue bonds issued pursuant to this part and the interest or income from those bonds are exempt from all taxation in this state, other than estate taxes.

History: En. Sec. 20, Ch. 223, L. 1951; amd. Sec. 8, Ch. 401, L. 1973; R.C.M. 1947, 11-3720(part); amd. Sec. 3, Ch. 9, Sp. L. May 2000.



7-14-4655. Authorization to enter into indentures.

7-14-4655. Authorization to enter into indentures. (1) The commission may enter into indentures providing for the aggregate principal amount, date or dates, maturities, interest rate, denominations, form, registration, transfer, and interchange of such bonds and coupons and the terms and conditions upon which the same shall be executed, issued, secured, sold, paid, redeemed, funded, and refunded. (2) Each taker and subsequent holder of the bonds or coupons, whether the coupons are attached to or detached from the bonds, has recourse to and is bound by all of the provisions of the indenture to the extent that such provisions do not conflict with provisions stated in the bonds. (3) Reference on the face of the bonds to such indenture by its date of adoption or the apparent date on the face thereof is sufficient to incorporate all of the provisions thereof into the body of the bonds and their appurtenant coupons.

History: En. Sec. 14, Ch. 223, L. 1951; amd. Sec. 11-107, Ch. 264, L. 1963; R.C.M. 1947, 11-3714(part).



7-14-4656. Contents of indenture.

7-14-4656. Contents of indenture. (1) An indenture pursuant to which bonds are issued may include such covenants and agreements on the part of the commission as the commission deems necessary or advisable for the better security of the bonds issued thereunder. (2) An indenture may include any or all the following clauses relating to the bonds issued thereunder: (a) requiring the commission to pay or cause to be paid punctually the principal of all such bonds and the interest thereon on the date or dates, at the place or places, and in the manner mentioned in such bonds and in the coupons appertaining thereto in accordance with such indenture; (b) requiring the commission to make all repairs, renewals, and replacements necessary to the operation of the project and to keep it at all times in good repair; (c) requiring the commission to preserve and protect the security of the bonds and the rights of the holders thereof and to warrant and defend such rights; (d) requiring the commission to pay and discharge or cause to be paid and discharged from the funds available for that purpose all lawful claims for labor, materials, and supplies or other charges which if unpaid might become a lien or charge upon the revenues or any part thereof of any project acquired, constructed, or completed from the proceeds of the sale of the bonds or from other proceeds or upon any of the physical properties thereof which might impair the security of the bonds; (e) limiting, restricting, or prohibiting any right, power, or privilege of the commission to mortgage or otherwise encumber, sell, lease, or dispose of any project constructed from the proceeds of the bonds or from other proceeds or to enter into any lease or agreement which impairs or impedes the operation of such project or any part thereof necessary to secure adequate revenues or which otherwise impairs or impedes the rights of the holders of the bonds with respect to such revenues; (f) requiring the commission to fix, prescribe, and collect fees, tolls, rentals, or other charges in connection with the services and facilities furnished from the project acquired, constructed, or purchased from part or all of the proceeds of the bonds or from other proceeds, sufficient to pay the principal of and interest on the bonds as they become due and payable, together with all expenses of operation, maintenance and repair of the project, and with such additional sums as may be required for any sinking fund, reserve fund, or other special fund provided for the further security of such bonds or as a depreciation charge or other charge in connection with such project; (g) requiring the commission to hold in trust the revenues pledged to the payment of such bonds and the interest thereon or to any reserve or other fund created for the further protection of the bonds and to apply such revenues or cause them to be applied only as provided in the indenture; (h) limiting the power of the commission to apply the proceeds of the sale of any issue of bonds for the acquiring, constructing, or completing of any project or any part thereof or more than one of such projects; (i) limiting the power of the commission to issue additional revenue bonds for the purpose of acquiring, constructing, or completing any improvement or any part thereof; (j) requiring, specifying, or limiting the kind, amount, and character of insurance to be maintained by the commission on any project or any part thereof and the use and disposition of the proceeds of any such insurance thereafter collected; (k) providing the events of default and the terms and conditions upon which any or all of the bonds then or thereafter issued may become or be declared due and payable prior to maturity and the terms and conditions upon which such declaration and its consequences may be waived; (l) designating the rights, limitations, powers, and duties arising upon breach by the commission of any of the covenants, conditions, or obligations contained in any indenture; (m) prescribing a procedure by which certain specified terms and conditions of the indenture may be subsequently amended or modified with the consent of the commission and the vote or written assent of the holders of a specified principal amount of the bonds issued and outstanding; (n) providing for such other acts and matters as may be necessary or convenient or desirable in order to secure the bonds or to make the bonds more marketable.

History: (1), (2)(a) thru (2)(m)En. Sec. 14, Ch. 223, L. 1951; amd. Sec. 11-107, Ch. 164, L. 1963; Sec. 11-3714, R.C.M. 1947; (2)(n)En. Sec. 15, Ch. 223, L. 1951; Sec. 11-3715, R.C.M. 1947; R.C.M. 1947, 11-3714(part), 11-3715(part).



7-14-4657. Special provisions relating to indenture clause dealing with amendment and modification.

7-14-4657. Special provisions relating to indenture clause dealing with amendment and modification. (1) With respect to any clause providing for the modification or amendment of an indenture, the commission may agree that bonds held by the commission; by any department, political subdivision, or agency of the state; or by any public corporation, municipality, district, or political subdivision shall not be counted as outstanding bonds or be entitled to vote or assent but shall, nevertheless, be subject to any such modification or amendment. (2) Such clause may provide for meetings of bondholders and for the manner in which the consent of the bondholders may be given. The clause shall specifically state the effect of such amendment or modification upon the rights of the holders of all of the bonds and interest coupons appertaining thereto, whether attached thereto or detached therefrom.

History: En. Sec. 14, Ch. 223, L. 1951; amd. Sec. 11-107, Ch. 264, L. 1963; R.C.M. 1947, 11-3714(part).



7-14-4658. Incorporation by reference of indenture in all contracts.

7-14-4658. Incorporation by reference of indenture in all contracts. Every contract entered into by the commission for the use of any project or the services or facilities thereof acquired, constructed, or completed from the proceeds of the sale of revenue bonds shall incorporate by reference the provisions of any indenture pursuant to which the bonds were issued.

History: En. Sec. 23, Ch. 223, L. 1951; amd. Sec. 9, Ch. 401, L. 1973; R.C.M. 1947, 11-3723(part).



7-14-4659. Funding and refunding bonds authorized.

7-14-4659. Funding and refunding bonds authorized. (1) The commission may provide for the issuance, sale, or exchange of refunding bonds for the purpose of redeeming or retiring any revenue bonds issued by the commission. Funding or refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all bonds to be funded or refunded thereby and, in addition, for the payment of all expenses incident to the calling, retiring, or paying of such outstanding bonds and the issuance of such funding or refunding bonds. (2) All provisions of this part applicable to the issuance of revenue bonds are applicable to the funding or refunding bonds and to the issuance, sale, or exchange thereof.

History: Ap. p. Sec. 20, Ch. 223, L. 1951; amd. Sec. 8, Ch. 401, L. 1973; Sec. 11-3720, R.C.M. 1947; Ap. p. Sec. 21, Ch. 223, L. 1951; amd. Sec. 11-108, Ch. 264, L. 1963; Sec. 11-3721, R.C.M. 1947; R.C.M. 1947, 11-3720(part), 11-3721(part).



7-14-4660. Expenses which may be paid by means of funding or refunding bonds.

7-14-4660. Expenses which may be paid by means of funding or refunding bonds. The expenses referred to in 7-14-4659(1) include: (1) the difference in amount between the par value of the funding or refunding bonds and any amount less than par for which the funding or refunding bonds are sold; (2) any amount necessary to be made available for the payment of interest upon such funding or refunding bonds from the date of sale thereof to date of payment of the bonds to be funded or refunded or to the date upon which the bonds to be funded or refunded will be paid pursuant to the call thereof or agreement with the holders thereof; and (3) the premium, if any, necessary to be paid in order to call or retire the outstanding bonds and the interest accruing thereon to the date of the call or retirement.

History: En. Sec. 21, Ch. 223, L. 1951; amd. Sec. 11-108, Ch. 264, L. 1963; R.C.M. 1947, 11-3721(part).



7-14-4661. Bonds to be negotiable.

7-14-4661. Bonds to be negotiable. All bonds issued under the provisions of this part shall be fully negotiable as provided by the Uniform Commercial Code--Investment Securities.

History: En. Sec. 21, Ch. 223, L. 1951; amd. Sec. 11-108, Ch. 264, L. 1963; R.C.M. 1947, 11-3721(part).



7-14-4662. Bonds as legal investments.

7-14-4662. Bonds as legal investments. All bonds issued under this part shall be legal investments for both public and private funds.

History: En. Sec. 20, Ch. 223, L. 1951; amd. Sec. 8, Ch. 401, L. 1973; R.C.M. 1947, 11-3720(part).



7-14-4663. Authorization to designate trustee for bondholders.

7-14-4663. Authorization to designate trustee for bondholders. The commission may designate a bank or trust company as a trustee for the holders of bonds issued hereunder, may authorize the trustee to act on behalf of the holders of the bonds and to exercise and prosecute on behalf of the holders of the bonds such rights and remedies as may be available to the holders, and may fix and determine the conditions upon which any trustee shall receive, hold, or disburse any or all revenues collected for or on account of the bondholders. The authority may prescribe the duties and powers of such trustee with respect to the payment of principal and interest on the bonds, the redemption of the bonds, the registration and discharge from registration of the bonds, and the management of any sinking fund or other funds provided as security for the bonds.

History: En. Sec. 15, Ch. 223, L. 1951; R.C.M. 1947, 11-3715(part).



7-14-4664. Rights of obligees.

7-14-4664. Rights of obligees. (1) An obligee of a commission shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee: (a) by mandamus, suit, action, or proceeding at law or in equity to compel said commission and the members, officers, agents, or employees thereof to perform each and every term, provision, and covenant contained in any contract of said commission with or for the benefit of such obligee and to require the carrying out of any or all such covenants and agreements of said commission and the fulfillment of all duties imposed upon said commission by this part; (b) by suit, action, or proceeding in equity to enjoin any acts or things which may be unlawful or the violation of any of the rights of such obligee of said commission. (2) A commission shall have power by its resolution, trust indenture, mortgage, lease, or other contract to confer upon any obligee holding or representing a specified amount in bonds the right (in addition to all rights that may otherwise be conferred), upon the happening of an event or default as defined in such resolution or instrument, by suit, action, or proceeding in any court of competent jurisdiction: (a) to cause possession of any parking facility or any part thereof to be surrendered to any such obligee; (b) to obtain the appointment of a receiver of any parking facility of said commission or any part thereof and of the rents and profits therefrom; (c) to require said commission and the members and employees thereof to account as if it and they were the trustees of an express trust.

History: (1)En. Sec. 23, Ch. 223, L. 1951; amd. Sec. 9, Ch. 401, L. 1973; Sec. 11-3723, R.C.M. 1947; (2)En. Sec. 24, Ch. 223, L. 1951; Sec. 11-3724, R.C.M. 1947; R.C.M. 1947, 11-3723(part), 11-3724(part).



7-14-4665. Role of appointed receiver.

7-14-4665. Role of appointed receiver. If a receiver is appointed pursuant to 7-14-4664(2)(b), the receiver may enter and take possession of the parking facility or any part of the facility, operate and maintain the facility, and collect and receive all fees, rents, revenue, or other charges arising from the facility. The receiver shall keep the money in a separate account or accounts and apply the money in accordance with the obligations of the commission as the court directs.

History: En. Sec. 24, Ch. 223, L. 1951; R.C.M. 1947, 11-3724(part); amd. Sec. 608, Ch. 61, L. 2007.



7-14-4666. Exemption from execution for property of parking commission -- exception.

7-14-4666. Exemption from execution for property of parking commission -- exception. (1) Except as provided in subsection (2), all real property of a commission shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same, nor shall any judgment against a commission be a charge or lien upon its real property. (2) The provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage, deed of trust, or other encumbrance of a commission or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by a commission on its rents, fees, or revenues.

History: En. Sec. 25, Ch. 223, L. 1951; R.C.M. 1947, 11-3725.






Part 47. Pedestrian Malls and Offstreet Parking Facilities

7-14-4701. Authority to establish pedestrian malls.

7-14-4701. Authority to establish pedestrian malls. When the public interest or convenience requires, the governing body of a municipality may establish pedestrian malls.

History: En. Sec. 1, Ch. 89, L. 1913; re-en. Sec. 5225, R.C.M. 1921; re-en. Sec. 5225, R.C.M. 1935; amd. Sec. 1, Ch. 136, L. 1967; amd. Ch. 280, L. 1971; amd. Sec. 28, Ch. 566, L. 1977; R.C.M. 1947, 11-2201(part).



7-14-4702. Control of traffic on pedestrian malls.

7-14-4702. Control of traffic on pedestrian malls. When the public interest or convenience requires, the governing body of a municipality may prohibit, in whole or in part, vehicular traffic on a pedestrian mall.

History: En. Sec. 1, Ch. 89, L. 1913; re-en. Sec. 5225, R.C.M. 1921; re-en. Sec. 5225, R.C.M. 1935; amd. Sec. 1, Ch. 136, L. 1967; amd. Ch. 280, L. 1971; amd. Sec. 28, Ch. 566, L. 1977; R.C.M. 1947, 11-2201(part).



7-14-4703. Provision for payment of damages due to creation of pedestrian mall.

7-14-4703. Provision for payment of damages due to creation of pedestrian mall. When the public interest or convenience requires, the governing body of a municipality may pay, from general funds of the municipality or other available money or from the proceeds of assessments levied on lands benefited by the establishment of a pedestrian mall, the damages, if any, allowed or awarded to any property owner by reason of the establishment of a pedestrian mall. The resolution of intention must contain a statement that, subject to 15-10-420, an assessment will be levied to pay the whole or a stated portion of damages, if any, allowed or awarded to any property owner by reason of the establishment of the pedestrian mall.

History: En. Sec. 1, Ch. 89, L. 1913; re-en. Sec. 5225, R.C.M. 1921; re-en. Sec. 5225, R.C.M. 1935; amd. Sec. 1, Ch. 136, L. 1967; amd. Ch. 280, L. 1971; amd. Sec. 28, Ch. 566, L. 1977; R.C.M. 1947, 11-2201(part); amd. Sec. 43, Ch. 584, L. 1999.



7-14-4704. Construction of improvements related to pedestrian malls.

7-14-4704. Construction of improvements related to pedestrian malls. When the public interest or convenience requires, the governing body of a municipality may construct improvements on public streets that have been or will be established as a pedestrian mall, including but not limited to paving, sidewalks, curbs, sewers, covered walkways or areas, air conditioning, drainage works, street lighting facilities, fire protection facilities, flood protection facilities, water distribution facilities, vehicular parking areas, retaining walls, landscaping, tree planting, statuary, fountains, decorative structures, benches, restrooms, child-care facilities, display facilities, information booths, public assembly facilities, and other structures, works, or improvements necessary or convenient to serve members of the public using such pedestrian mall, including the reconstruction or relocation of existing municipally owned works, improvements, or facilities on such streets. The improvements or structures may be attached to abutting private buildings or structures provided that the improvements or structures are located on public property.

History: En. Sec. 1, Ch. 89, L. 1913; re-en. Sec. 5225, R.C.M. 1921; re-en. Sec. 5225, R.C.M. 1935; amd. Sec. 1, Ch. 136, L. 1967; amd. Ch. 280, L. 1971; amd. Sec. 28, Ch. 566, L. 1977; R.C.M. 1947, 11-2201(part).



7-14-4705. through reserved.

7-14-4705 through 7-14-4710 reserved.



7-14-4711. Authorization for improvement districts for pedestrian malls, offstreet parking, parkings, and parkways.

7-14-4711. Authorization for improvement districts for pedestrian malls, offstreet parking, parkings, and parkways. (1) An improvement district may be formed for the sole purpose of operating, maintaining, repairing, and improving pedestrian malls, offstreet parking facilities, and parkings and parkways. (2) Subject to the powers granted and the limitations contained in this part, the powers and duties of the municipality and the procedure to be followed are as provided in parts 41 through 44 of chapter 12 for other types of special improvement districts.

History: En. Sec. 1, Ch. 89, L. 1913; re-en. Sec. 5225, R.C.M. 1921; re-en. Sec. 5225, R.C.M. 1935; amd. Sec. 1, Ch. 136, L. 1967; amd. Ch. 280, L. 1971; amd. Sec. 28, Ch. 566, L. 1977; R.C.M. 1947, 11-2201(3), (4).



7-14-4712. Procedure upon receipt of petition from all property owners within proposed district.

7-14-4712. Procedure upon receipt of petition from all property owners within proposed district. If a petition for the formation of an improvement district under the provisions of 7-14-4711 is presented to the governing body purporting to be signed by all of the real property owners in the proposed district, exclusive of mortgagees and other lienholders, the governing body, after verifying the ownership and making a finding of the fact, shall adopt a resolution of intention to order the improvement, as provided in 7-12-4104 and 7-12-4117, and may adopt the resolution ordering the improvement pursuant to 7-14-4711 through 7-14-4723 without the publication of the resolution of intention provided for in 7-12-4106. However, if special improvement district bonds are proposed to be issued and secured by the revolving fund, the requirements of 7-12-4106, 7-12-4108 through 7-12-4110, 7-12-4112 through 7-12-4114, 7-12-4169, 7-12-4189, 7-12-4222, 7-12-4223, and 7-12-4225 must be met by the governing body.

History: En. Sec. 1, Ch. 89, L. 1913; re-en. Sec. 5225, R.C.M. 1921; re-en. Sec. 5225, R.C.M. 1935; amd. Sec. 1, Ch. 136, L. 1967; amd. Ch. 280, L. 1971; amd. Sec. 28, Ch. 566, L. 1977; R.C.M. 1947, 11-2201(5); amd. Sec. 13, Ch. 229, L. 1995; amd. Sec. 52, Ch. 354, L. 2001; amd. Sec. 18, Ch. 277, L. 2003.



7-14-4713. Estimates of expenses -- tax levy.

7-14-4713. Estimates of expenses -- tax levy. (1) The governing body shall: (a) make annual statements and estimates of the expenses of the district that are provided for by the levy and collection of ad valorem taxes upon the taxable value of all the real and personal property in the district; (b) publish notice of the estimates; and (c) have hearings on the statements and estimates and adopt them as provided for incorporated cities and towns by 7-12-4104, 7-12-4106, 7-12-4110, 7-12-4112, 7-12-4113, and 7-12-4117. (2) Subject to 15-10-420, the governing body, on or before the second Monday in August of each year, shall fix, levy, and assess the amount to be raised by ad valorem taxes upon all of the property of the district. All statutes providing for the levy and collection of state and county taxes, including the collection of delinquent taxes and sale of property for nonpayment of taxes, are applicable to the district taxes provided for under this section.

History: En. Sec. 1, Ch. 89, L. 1913; re-en. Sec. 5225, R.C.M. 1921; re-en. Sec. 5225, R.C.M. 1935; amd. Sec. 1, Ch. 136, L. 1967; amd. Ch. 280, L. 1971; amd. Sec. 28, Ch. 566, L. 1977; R.C.M. 1947, 11-2201(6); amd. Sec. 44, Ch. 584, L. 1999.



7-14-4714. Manner of financing district for pedestrian mall or offstreet parking.

7-14-4714. Manner of financing district for pedestrian mall or offstreet parking. An improvement district formed for the purpose of establishing a pedestrian mall or offstreet parking may be financed in accordance with the provisions of 7-12-4161 through 7-12-4168, 7-12-4173, and 7-12-4175 and in accordance with the methods of financing set forth in Title 7, chapter 7, part 44.

History: En. Sec. 1, Ch. 89, L. 1913; re-en. Sec. 5225, R.C.M. 1921; re-en. Sec. 5225, R.C.M. 1935; amd. Sec. 1, Ch. 136, L. 1967; amd. Ch. 280, L. 1971; amd. Sec. 28, Ch. 566, L. 1977; R.C.M. 1947, 11-2201(7); amd. Sec. 6, Ch. 453, L. 1993.



7-14-4715. Authorization for issuance of bonds by improvement districts for pedestrian malls or offstreet parking.

7-14-4715. Authorization for issuance of bonds by improvement districts for pedestrian malls or offstreet parking. An improvement district formed for pedestrian malls or offstreet parking shall be authorized to issue improvement bonds.

History: En. 11-2214.1 by Sec. 2, Ch. 136, L. 1967; R.C.M. 1947, 11-2214.1(part).



7-14-4716. Procedure to issue bonds.

7-14-4716. Procedure to issue bonds. (1) When the governing body determines that improvement bonds are to be issued, it shall so declare in the resolution of intention for the work and shall specify the rate of interest which the bonds will bear. A description of the bonds, including the manner of repayment, shall be inserted in all notices of the proceedings required to be published or posted. A like description of the bonds shall be included in the warrant. (2) All other proceedings for the work up to and including the approval of the assessment by the governing body and including delivery of the assessment to the contractor, demand of payment of the several assessments, and the return and record thereof shall be in all respects as provided in this part and parts 41 and 42 of chapter 12.

History: En. 11-2214.1 by Sec. 2, Ch. 136, L. 1967; R.C.M. 1947, 11-2214.1(a), (b); amd. Sec. 13, Ch. 253, L. 1979.



7-14-4717. List of unpaid assessments.

7-14-4717. List of unpaid assessments. After expiration of the prescribed time from the date of the warrant and after the treasurer has recorded the return, the treasurer shall make and certify to the clerk and recorder a complete list of all unpaid assessments that amount to $25 or more upon any assessment.

History: En. 11-2214.2 by Sec. 3, Ch. 136, L. 1967; amd. Sec. 14, Ch. 234, L. 1971; R.C.M. 1947, 11-2214.2(a); amd. Sec. 609, Ch. 61, L. 2007.



7-14-4718. Removal of property from list.

7-14-4718. Removal of property from list. (1) If any person before certification of the list to the clerk and recorder presents to the treasurer an affidavit that the person is the owner of a lot on the list, accompanied by the certificate of a searcher of records that the person is the owner of record, and notifies the treasurer in writing that the person does not desire a bond to be issued for the assessment upon the lot, then the assessment may not be included in the list and remains collectible as provided by parts 41 and 42 of chapter 12 and this part. (2) Failure to file the notice bars any defense against the bonds except the defense that the governing body did not have authority to issue the bonds.

History: En. 11-2214.2 by Sec. 3, Ch. 136, L. 1967; amd. Sec. 14, Ch. 234, L. 1971; R.C.M. 1947, 11-2214.2(b); amd. Sec. 610, Ch. 61, L. 2007.



7-14-4719. Presentation of list to governing body -- issuance of bonds.

7-14-4719. Presentation of list to governing body -- issuance of bonds. The clerk shall present the list to the governing body at its next meeting, and the body shall thereupon by resolution direct improvement bonds to be issued to the contractor for the amount of the assessments remaining unpaid, prescribing the number and denomination of the bonds and the times when payable. The resolution shall also fix the place, if any, other than the office of the treasurer at which the bonds and the interest thereon shall be payable.

History: En. 11-2214.2 by Sec. 3, Ch. 136, L. 1967; amd. Sec. 14, Ch. 234, L. 1971; R.C.M. 1947, 11-2214.2(part).



7-14-4720. Details of bonds.

7-14-4720. Details of bonds. (1) The number and denomination of the bonds and the times when payable shall be fixed so that an approximately equal amount of the total sum shall be paid each year until the whole amount is paid, not exceeding 25 years and 3 months from the date of the bonds, but any fractional amounts may be added to the amount due in any year so that the amounts due in all other years shall be in equal multiples of $100 each. Except for a bond to represent any odd amount due in any year, the denominations of the bonds shall be fixed at $100 or some multiple thereof not exceeding $1,000. (2) The bonds shall be issued as of the date of the warrant and shall bear interest from such date at the rate specified in the resolution of intention. They shall have semiannual interest coupons attached, the first of which shall be payable on January 1 or July 1, as the case may be, occurring 90 days after the date of the bond and shall be for the interest accrued at that time. (3) The due date of all bonds shall be January 1 in the years in which they respectively become due.

History: En. 11-2214.2 by Sec. 3, Ch. 136, L. 1967; amd. Sec. 14, Ch. 234, L. 1971; R.C.M. 1947, 11-2214.2(part).



7-14-4721. Assessments converted to bond liability.

7-14-4721. Assessments converted to bond liability. (1) The treasurer, at the time the treasurer certifies the list of unpaid assessments to the clerk and recorder, shall write the word "certified" on the record of the assessment opposite each assessment included in the list, and all assessments of $25 or more cease to be payable in cash and are payable only in equal annual installments on December 1 in each year in which the bonds become due. The governing body may provide a plan for collection of the annual installment in partial payments prior to the time the installment is due, and the lien of each assessment on the property assessed remains in full force and effect for 2 years after the last installment on the assessment becomes due or until the assessment is fully paid. (2) The number of installments in which the assessment is payable must correspond to the number of years in which there are bonds to be paid, but the total number of installments may not exceed 25.

History: En. 11-2214.3 by Sec. 4, Ch. 136, L. 1967; R.C.M. 1947, 11-2214.3(a), (c); amd. Sec. 611, Ch. 61, L. 2007.



7-14-4722. Treatment of installments due on bonds.

7-14-4722. Treatment of installments due on bonds. (1) An uncollected installment shall be added to the succeeding installment and, together with interest and penalties, shall be payable therewith. (2) All assessments of $25 or more not paid before the certification of assessments unpaid to the clerk shall bear interest from the date of the warrant at the same rate as that specified for the bonds in the resolution of intention. The interest shall be payable on June 1 and December 1 of each year immediately before the interest becomes due on the bonds, but the governing body may provide a plan whereby the interest may be collected in partial payments prior to the date it becomes due.

History: En. 11-2214.3 by Sec. 4, Ch. 136, L. 1967; R.C.M. 1947, 11-2214.3(b), (d).



7-14-4723. Advance payment of installments.

7-14-4723. Advance payment of installments. The governing body may provide for receiving payment of the installments of the assessment before they become due and using the proceeds thereof in redeeming such bonds as may be presented for redemption by the owners thereof or for investing the proceeds in improvement bonds for other work or other satisfactory investment, but no investment of such funds shall be made so as to prejudice the prompt payment of the bonds on the date they become due.

History: En. 11-2214.3 by Sec. 4, Ch. 136, L. 1967; R.C.M. 1947, 11-2214.3(e).



7-14-4724. through reserved.

7-14-4724 through 7-14-4730 reserved.



7-14-4731. Authorization for improvement districts to lease and operate offstreet parking facilities.

7-14-4731. Authorization for improvement districts to lease and operate offstreet parking facilities. (1) In addition to the purposes for which an improvement district may be formed under the provisions of 7-12-4301, 7-14-4701, and 7-14-4711, an improvement district may be formed for the sole purpose of leasing real property to be used as offstreet parking sites; for the improvement of such offstreet parking sites by grading, paving, ordering the installation of lighting poles, wires, conduits, lamps, standards, and other appliances for the purpose of lighting and beautifying the offstreet parking areas and entrances thereto; and for the operation and maintenance thereof. (2) Subject to the powers granted and the limitations contained in this section, 7-12-4131, 7-12-4301(2), 7-12-4327, 7-14-4701 through 7-14-4704, 7-14-4711 through 7-14-4714, and 7-14-4733 through 7-14-4737, the powers and duties of the governing body of the municipality and the procedure to be followed shall be as provided in parts 41 and 42 of chapter 12 for other types of special improvement districts. (3) No improvement district formed under provisions of this section shall be authorized to engage in any activity other than the leasing of offstreet parking sites and the improvement, operation, and maintenance of same. (4) The formation of an improvement district for offstreet parking purposes under the provisions of this section shall not prevent the subsequent establishment of improvement districts for any other purpose authorized by law.

History: En. 11-2214.4 by Sec. 5, Ch. 136, L. 1967; R.C.M. 1947, 11-2214.4(part).



7-14-4732. Procedure upon receipt of petition for creation of offstreet parking district.

7-14-4732. Procedure upon receipt of petition for creation of offstreet parking district. (1) If a petition for the formation of an improvement district for the leasing, improvement, or operation and maintenance of an offstreet parking site is presented to the governing body purporting to be signed by all of the real property owners in the proposed district, exclusive of mortgagees and other lienholders, the governing body, after verifying the ownership and making a finding of fact, shall adopt a resolution of intention to order the improvement, pursuant to the provisions of 7-12-4104 and 7-12-4117, and may adopt the resolution ordering the improvement pursuant to 7-12-4114 without the publication of the resolution of intention provided for in 7-12-4106. However, if special improvement district bonds are proposed to be issued and secured by the revolving fund, the requirements of 7-12-4106, 7-12-4108 through 7-12-4110, 7-12-4112 through 7-12-4114, 7-12-4169, 7-12-4189, 7-12-4222, 7-12-4223, and 7-12-4225 must be met by the governing body. (2) If a petition for the formation of an improvement district for offstreet parking purposes and for the leasing of sites and improvement, operation, and maintenance of sites is signed by the owners of a majority of the frontage of the property proposed to be contained within the limits of the assessment district and is presented to the governing body, the governing body shall adopt a resolution of intention ordering the proposed improvement and publish the resolution pursuant to the provisions of 7-12-4104 and 7-12-4106.

History: En. 11-2214.5 by Sec. 6, Ch. 136, L. 1967; R.C.M. 1947, 11-2214.5; amd. Sec. 14, Ch. 229, L. 1995; amd. Sec. 53, Ch. 354, L. 2001; amd. Sec. 19, Ch. 277, L. 2003.



7-14-4733. Authority to enter lease agreements.

7-14-4733. Authority to enter lease agreements. (1) After the formation of a special improvement district pursuant to the provisions of 7-12-4104 and 7-12-4106 as modified in 7-14-4732 and after having acquired jurisdiction to order the improvement pursuant to 7-12-4114, the governing body may: (a) in addition to ordering the improvements set forth in 7-14-4731(1), enter into lease agreements for property within the limits of the assessment district for use as offstreet parking sites, which lease agreements shall be upon such terms and conditions as the governing body may determine and which lease agreements may provide that same may be terminated by either party upon 6 months' prior written notice; and (b) contract for the operation and maintenance thereof. (2) The governing body may enter into such lease agreements and contract for the operation and maintenance of such offstreet parking sites without the publication of notice and invitation for bids.

History: En. 11-2214.4 by Sec. 5, Ch. 136, L. 1967; R.C.M. 1947, 11-2214.4(c).



7-14-4734. Expense estimate -- assessments and tax levy.

7-14-4734. Expense estimate -- assessments and tax levy. (1) The governing body shall: (a) make annual statements and estimates of the expenses of the district that are provided for by the levy and collection of ad valorem taxes upon the assessed value of all the real and personal property in the district; (b) publish notice of the estimates; and (c) have hearings and adopt an ordinance on the estimates at the times and in the manner provided for incorporated cities and towns by the applicable portions of 7-12-4175. (2) Subject to 15-10-420, the governing body, on or before the second Monday in August of each year, shall fix, levy, and assess the amount to be raised by ad valorem taxes upon all of the property of the district. All statutes providing for the levy and collection of state and county taxes, including the collection of delinquent taxes and sale of property for nonpayment of taxes, are applicable to the district taxes provided for under this section.

History: En. 11-2214.4 by Sec. 5, Ch. 136, L. 1967; R.C.M. 1947, 11-2214.4(part); amd. Sec. 14, Ch. 253, L. 1979; amd. Sec. 45, Ch. 584, L. 1999; amd. Sec. 55, Ch. 574, L. 2001.



7-14-4735. Prohibition on issuance of improvement bonds.

7-14-4735. Prohibition on issuance of improvement bonds. An improvement district formed under provisions of 7-14-4731 shall not be authorized to issue improvement bonds.

History: En. 11-2214.4 by Sec. 5, Ch. 136, L. 1967; R.C.M. 1947, 11-2214.4(part).



7-14-4736. Participation by municipality.

7-14-4736. Participation by municipality. If the municipality is willing to participate in the cost of leasing, improving, operating, or maintaining the offstreet parking sites in an improvement district established pursuant to 7-14-4731, the governing body may by resolution order the participation, and the amount of participation is not subject to the limitations of 7-12-4102 and 7-12-4132.

History: En. 11-2214.4 by Sec. 5, Ch. 136, L. 1967; R.C.M. 1947, 11-2214.4(part); amd. Sec. 37, Ch. 42, L. 1997.



7-14-4737. Deletion of territory from offstreet parking district.

7-14-4737. Deletion of territory from offstreet parking district. If in the opinion of the governing body any portion of the territory of a district formed under 7-14-4731 is no longer benefited by the offstreet parking sites provided, the governing body may by resolution summarily delete from the district formed under 7-14-4731 any such area and may form a new district from the balance of the original district formed under 7-14-4731.

History: En. 11-2214.4 by Sec. 5, Ch. 136, L. 1967; R.C.M. 1947, 11-2214.4(h).






Part 48. Air Transportation

7-14-4801. Acquisition of lots or lands for aircraft.

7-14-4801. Acquisition of lots or lands for aircraft. A city or town council may acquire by lease, gift, purchase, or condemnation pursuant to Title 70, chapter 30, lots or lands for landing or parking of aircraft, within or outside of the corporate limits of the municipality. The city or town council may exercise municipal jurisdiction over the lots or lands acquired pursuant to this section, even though the lots or lands or any portion of the lots or lands is outside of the corporate limits of the municipality.

History: En. Subd. 84, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.83, R.C.M. 1935; amd. Sec. 1, Ch. 147, L. 1947; amd. Sec. 1, Ch. 27, L. 1965; R.C.M. 1947, 11-986(part); amd. Sec. 19, Ch. 125, L. 2001; amd. Sec. 1, Ch. 300, L. 2005.






Part 49. Easements and Rights-of-Way

7-14-4901. Purchase of historic easement across county land for benefit of private land.

7-14-4901. Purchase of historic easement across county land for benefit of private land. If a historic easement or right-of-way for access to private land exists across county land, the person owning the private land may purchase the nonexclusive easement as a permanent, nonexclusive easement. The board of county commissioners shall sell a permanent, nonexclusive easement upon receipt of the fair market value of the easement and proof of the existence of the easement or right-of-way and the purpose and proposed purchaser's use of the nonexclusive easement.

History: En. Sec. 2, Ch. 107, L. 1999.









CHAPTER 15. HOUSING AND CONSTRUCTION

Part 21. County Housing Authorities

7-15-2101. Findings and policy.

7-15-2101. Findings and policy. It is hereby declared that: (1) unsanitary or unsafe dwelling accommodations exist in rural areas throughout the state, and such unsafe or unsanitary conditions arise from overcrowding and concentration of population, the obsolete and poor conditions of buildings, improper planning, excessive land coverage, lack of proper light, air, and space, unsanitary design and arrangement, lack of proper sanitary facilities, and the existence of conditions which endanger life or property by fire and other causes; (2) in such rural areas, many persons of low income are forced to reside in unsanitary or unsafe dwelling accommodations; (3) in such rural areas, there is a lack of safe or sanitary dwelling accommodations available to all the inhabitants thereof, and consequently, many persons of low income are forced to occupy overcrowded and congested dwelling accommodations; (4) these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the citizens of the state and impair economic values; (5) these conditions cannot be remedied by the ordinary operations of private enterprise; (6) the clearance, replanning, and reconstruction of the areas in which unsanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which public money may be spent and private property acquired; (7) it is in the public interest that work on such projects be instituted as soon as possible; and (8) the necessity for the provisions hereinafter enacted is hereby declared, as a matter of legislative determination, to be in the public interest.

History: En. Sec. 2, Ch. 140, L. 1935; re-en. Sec. 5309.2, R.C.M. 1935; amd. Sec. 1, Ch. 153, L. 1941; R.C.M. 1947, 35-102(part).



7-15-2102. Petition to create county housing authority -- hearing and notice.

7-15-2102. Petition to create county housing authority -- hearing and notice. (1) Any 25 residents of a county may file a petition with the county clerk setting forth that there is a need for a housing authority to function in the county. (2) Upon the filing of such a petition, the county clerk shall give notice of the time, place, and purpose of a public hearing at which the board of county commissioners will determine the need for an authority in the county.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27A, R.C.M. 1935; amd. Sec. 1, Ch. 281, L. 1971; R.C.M. 1947, 35-128(part).



7-15-2103. Notice of hearing on petition.

7-15-2103. Notice of hearing on petition. The notice required by 7-15-2102 shall be given at the county's expense by publishing a notice as provided in 7-1-2121.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27A, R.C.M. 1935; amd. Sec. 1, Ch. 281, L. 1971; R.C.M. 1947, 35-128(part); amd. Sec. 27, Ch. 349, L. 1985.



7-15-2104. Hearing on petition.

7-15-2104. Hearing on petition. Upon the date fixed for said hearing held upon notice as provided in 7-15-2102 and 7-15-2103, an opportunity to be heard shall be granted to all residents and taxpayers of the county and to all other interested persons.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27A, R.C.M. 1935; amd. Sec. 1, Ch. 281, L. 1971; R.C.M. 1947, 35-128(part).



7-15-2105. Decision of board of county commissioners.

7-15-2105. Decision of board of county commissioners. (1) After such a hearing, the board of county commissioners shall determine: (a) whether unsanitary or unsafe inhabited dwelling accommodations exist in the county; and/or (b) whether there is a lack of safe or sanitary dwelling accommodations in the county available for all the inhabitants thereof. (2) If it shall determine that either or both of the above-enumerated conditions exist, the board shall adopt a resolution so finding (which need not go into any detail other than the mere finding) and shall thereupon appoint, as hereinafter provided, five commissioners to act as an authority. (3) If the board, after a hearing as aforesaid, shall determine that neither of the above-enumerated conditions exist, it shall adopt a resolution denying the petition. After 3 months shall have expired from the date of the denial of any such petition, subsequent petitions may be filed as aforesaid and new hearings and determinations made thereon.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27A, R.C.M. 1935; amd. Sec. 1, Ch. 281, L. 1971; R.C.M. 1947, 35-128(part).



7-15-2106. Criteria for determining if unsafe or unsanitary dwelling accommodations exist.

7-15-2106. Criteria for determining if unsafe or unsanitary dwelling accommodations exist. In determining whether dwelling accommodations are unsafe or unsanitary, the board of county commissioners shall take into consideration the following: (1) the physical condition and age of the buildings; (2) the degree of overcrowding; (3) the percentage of land coverage; (4) the light and air available to the inhabitants of such dwelling accommodations; (5) the size and arrangement of the rooms; (6) the sanitary facilities; and (7) the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27A, R.C.M. 1935; amd. Sec. 1, Ch. 281, L. 1971; R.C.M. 1947, 35-128(part).



7-15-2107. Application for incorporation.

7-15-2107. Application for incorporation. (1) The commissioners of the authority shall present to the secretary of state an application signed by them that must set forth without any detail other than the mere recital: (a) that a notice has been given and public hearing has been held and that the board of county commissioners made the determination provided for in 7-15-2105 after the hearing and appointed them as commissioners; (b) the name and official residence of each commissioner, together with a certified copy of the appointment evidencing the commissioner's right to office, the date and place of induction into and taking the oath of office, and that the commissioners desire the housing authority to become a public body and a body corporate and politic under this part; (c) the term of office of each of the commissioners; (d) the name that is proposed for the corporation; and (e) the location of the principal office of the proposed corporation. (2) The application must be subscribed and sworn to by each commissioner before an officer authorized by the laws of the state to take and certify oaths, who shall certify upon the application that the officer personally knows the commissioner and knows the commissioner to be an officer as asserted in the application and that the commissioner subscribed and swore to the application in the officer's presence.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27A, R.C.M. 1935; amd. Sec. 1, Ch. 281, L. 1971; R.C.M. 1947, 35-128(part); amd. Sec. 612, Ch. 61, L. 2007.



7-15-2108. Processing of application by secretary of state.

7-15-2108. Processing of application by secretary of state. (1) The secretary of state shall examine the application, and if the name proposed for the corporation is not identical with that of a person or of any other corporation of this state or so nearly similar as to lead to confusion and uncertainty, the secretary of state shall receive and file it and shall record it in an appropriate book of record in the secretary of state's office. (2) When the application has been made, filed, and recorded, the secretary of state shall make and issue to the commissioners a certificate of incorporation pursuant to this part, under the seal of the state, and shall record the certificate with the application.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27A, R.C.M. 1935; amd. Sec. 1, Ch. 281, L. 1971; R.C.M. 1947, 35-128(part); amd. Sec. 613, Ch. 61, L. 2007.



7-15-2109. Effect of filing and recording application.

7-15-2109. Effect of filing and recording application. When the application has been made, filed, and recorded as provided in 7-15-2107 and 7-15-2108, the authority shall constitute a public body and a body corporate and politic under the name proposed in the application.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27A, R.C.M. 1935; amd. Sec. 1, Ch. 281, L. 1971; R.C.M. 1947, 35-128(part).



7-15-2110. Presumption of regularity in creation of county housing authority.

7-15-2110. Presumption of regularity in creation of county housing authority. (1) In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have been established in accordance with the provisions of this part upon proof of the issuance of the aforesaid certificate by the secretary of state. (2) A copy of such certificate, duly certified by the secretary of state, shall be admissible in evidence in any such suit, action, or proceeding and shall be conclusive proof of the filing and contents thereof.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27A, R.C.M. 1935; amd. Sec. 1, Ch. 281, L. 1971; R.C.M. 1947, 35-128(7).



7-15-2111. Area of operation of county housing authority -- inclusion of municipalities.

7-15-2111. Area of operation of county housing authority -- inclusion of municipalities. (1) The area of operation of a county housing authority includes the county but does not include any city unless a resolution has been adopted by the governing body of the city and by any authority established and authorized to exercise its powers in the city declaring that there is need for the county authority to exercise its powers within that city. The resolution is not effective until it has been approved by a majority vote of the electors within the corporate limits of the city or town voting either at a special election held in conjunction with a regular or primary election or at a general election. (2) If, after the adoption of a resolution or resolutions, an authority is established for any city within the county, the county authority may not initiate any further housing projects within the city without the consent by resolution of the governing body of the city and of the authority established for the city.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27A, R.C.M. 1935; amd. Sec. 1, Ch. 281, L. 1971; R.C.M. 1947, 35-128(part); amd. Sec. 54, Ch. 387, L. 1995.



7-15-2112. Administration and operation of county housing authority -- application of municipal laws.

7-15-2112. Administration and operation of county housing authority -- application of municipal laws. (1) The commissioners of a housing authority created for a county may be appointed and removed by the board of county commissioners of the county in the same manner as the commissioners of a housing authority created for a city may be appointed and removed by the mayor. (2) Except as otherwise provided in this part, each housing authority created for a county and the commissioners thereof shall have the same functions, rights, powers, duties, and limitations provided for housing authorities created for cities and the commissioners of such housing authorities, and for such purposes, unless a different meaning clearly appears from the context: (a) the term "mayor" or "council" as used in the housing authorities law and any amendments thereto shall be construed as meaning "board of county commissioners"; (b) the term "city clerk" as used therein shall be construed as meaning "county clerk"; (c) the term "city" as used therein shall be construed as meaning "county"; and (d) the term "ordinance" shall be construed as meaning "resolution".

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27B, R.C.M. 1935; amd. Sec. 2, Ch. 281, L. 1971; amd. Sec. 2, Ch. 259, L. 1974; R.C.M. 1947, 35-129.



7-15-2113. County housing authority to be nonprofit.

7-15-2113. County housing authority to be nonprofit. It is hereby declared to be the policy of this state that: (1) each housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with its providing decent, safe, and sanitary dwelling accommodations; and (2) no housing authority shall construct or operate any such project for profit or as a source of revenue to the county.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27F, R.C.M. 1935; R.C.M. 1947, 35-133(part).



7-15-2114. Certain laws controlling.

7-15-2114. Certain laws controlling. Insofar as the provisions of this part are inconsistent with the provisions of any other law, the provisions of this part are controlling.

History: En. Sec. 7, Ch. 153, L. 1941; R.C.M. 1947, 35-134; amd. Sec. 15, Ch. 253, L. 1979.



7-15-2115. Authorization for payment of rentals in lieu of taxes.

7-15-2115. Authorization for payment of rentals in lieu of taxes. (1) Any housing authority established pursuant to this part and/or the federal government may pay annual sums from rentals in lieu of taxes to any state and/or political subdivision thereof with respect to any real property, including improvements thereon, owned or held by either such housing authority or the federal government. (2) The amount so paid for any year upon such property shall not exceed the taxes which would be paid to the state and/or subdivision thereof, as the case may be, upon such property if it were not exempt from taxation, with such allowances as may be considered to be appropriate for expenditures by the government for streets, utilities, or other public services to serve such property.

History: En. Sec. 4, Ch. 215, L. 1943; R.C.M. 1947, 35-304.



7-15-2116. through reserved.

7-15-2116 through 7-15-2119 reserved.



7-15-2120. Authorization for counties to furnish assistance in the rehabilitation of private dwellings.

7-15-2120. Authorization for counties to furnish assistance in the rehabilitation of private dwellings. If it has determined that unsanitary or unsafe privately owned dwellings exist in the unincorporated area of the county and it has further determined that the owners of such dwellings are unable under the prevailing market conditions to finance replacement or rehabilitation of their dwellings without assistance, the board of county commissioners may: (1) using the funds provided in subsection (2), finance the replacement or rehabilitation of such unsanitary or unsafe privately owned dwellings through the use of grants of funds or property, direct loans, loan guarantees, and any other means; (2) accept gifts of property or apply for and accept grants, contributions, and any other form of financial assistance from the federal government or the state or other public body or from any other public or private source for the purposes of this section and 7-15-2101; and (3) enter into and carry out contracts in connection with activities under subsection (1) or (2).

History: En. Sec. 3, Ch. 363, L. 1985.



7-15-2121. Authorization for rural housing projects.

7-15-2121. Authorization for rural housing projects. Housing authorities created for counties are specifically empowered and authorized to borrow money, accept grants, and exercise their other powers to provide housing for rural residents of low income.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27C, R.C.M. 1935; R.C.M. 1947, 35-130(part); amd. Sec. 1, Ch. 363, L. 1985.



7-15-2122. Operation of rural housing projects.

7-15-2122. Operation of rural housing projects. (1) In connection with the projects authorized by 7-15-2121, such housing authorities may enter into such leases or purchase agreements, accept such conveyances, and rent or sell dwellings forming part of such projects to or for rural residents of low income as such housing authority deems necessary in order to assure the achievement of the objectives of this part. (2) Such leases, agreements, or conveyances may include such covenants as the housing authority deems appropriate regarding such dwellings and the tracts of lands described in any such instrument. The covenants shall be deemed to run with the land where the housing authority deems it necessary and the parties to such instrument so stipulate. (3) Nothing contained in this section and 7-15-2121 shall be construed as limiting any other powers of any housing authority, except that no more than 2 acres of land per dwelling, together with the dwelling houses thereon provided for under the provisions of this part, shall be exempt from taxation and that upon title to said 2 acres of land and the dwelling houses thereon passing to private ownership, the said land and the dwelling houses thereon shall be restored to the tax rolls and be subject to taxation.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27C, R.C.M. 1935; R.C.M. 1947, 35-130(part); amd. Sec. 2, Ch. 363, L. 1985.



7-15-2123. Housing applications by farmers.

7-15-2123. Housing applications by farmers. (1) The owner of any farm operated or worked upon by farmers of low income in need of safe and sanitary housing may file an application with a housing authority of a county requesting that it provide for a safe and sanitary dwelling or dwellings for occupancy by such farmers of low income. (2) Such applications shall be received and examined by housing authorities in connection with the formulation of projects or programs to provide housing for farmers of low income.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27D, R.C.M. 1935; R.C.M. 1947, 35-131.



7-15-2124. Definition of term farmers of low income.

7-15-2124. Definition of term farmers of low income. "Farmers of low income" shall mean persons or families who, at the time of their admission to occupancy in a dwelling of the authority: (1) live under unsafe or unsanitary housing conditions; (2) derive their principal income from operating or working upon a farm; and (3) had an aggregate average annual net income for the 3 years preceding their admission that was less than the amount determined by the authority to be necessary, within its area of operation, to enable them, without financial assistance, to obtain decent, safe, and sanitary housing without overcrowding.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27E, R.C.M. 1935; R.C.M. 1947, 35-132.






Part 41. General Provisions Related to Municipal Housing and Construction

7-15-4101. Numbering of houses and lots.

7-15-4101. Numbering of houses and lots. The city or town council has power to regulate the numbering of houses and lots and to change the same.

History: En. Subd. 14, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Secs. 5039.13, R.C.M. 1935; R.C.M. 1947, 11-916.



7-15-4102. Findings and policy with regard to unsanitary and unsafe private dwellings.

7-15-4102. Findings and policy with regard to unsanitary and unsafe private dwellings. (1) It is hereby declared that: (a) unsanitary or unsafe privately owned dwelling accommodations exist in urban areas throughout the state, and these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, morals, and welfare of the citizens of the state and impair economic values; (b) in many instances, the owners of such accommodations, due to poverty, unavailability of credit, and increased costs, are unable to finance the rehabilitation of their dwellings; and (c) the municipal corporations of the state are uniquely able to render financial assistance to these owners of unsafe and unsanitary dwellings, and such assistance is a public use and purpose for which public money may be spent. (2) The necessity for the provisions of 7-15-4103 is hereby declared, as a matter of legislative determination, to be in the public interest.

History: En. 11-1025 by Sec. 1, Ch. 131, L. 1975; R.C.M. 1947, 11-1025(1).



7-15-4103. Authorization for municipalities to furnish assistance in the rehabilitation of private dwellings.

7-15-4103. Authorization for municipalities to furnish assistance in the rehabilitation of private dwellings. When it has determined that unsanitary or unsafe privately owned dwelling accommodations exist within the limits of the city or town and when it has further determined that the owners of such accommodations are unable under the prevailing market conditions to finance rehabilitation of their dwellings without assistance, the governing body of any municipal corporation: (1) may finance the rehabilitation of such unsanitary or unsafe privately owned dwelling accommodations through the use of grants of funds or property, direct loans, loan guarantees, and other means; (2) may apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government or the state, county, or other public body or from any other public or private source for the purpose of this section and 7-15-4102; and (3) may enter into and carry out contracts in connection therewith.

History: En. 11-1025 by Sec. 1, Ch. 131, L. 1975; R.C.M. 1947, 11-1025(2).



7-15-4104. through reserved.

7-15-4104 through 7-15-4120 reserved.



7-15-4121. Adoption of building, electrical, and plumbing codes.

7-15-4121. Adoption of building, electrical, and plumbing codes. The governing body of an incorporated city or town may adopt technical building, electrical, and plumbing codes, in whole or in part, by reference under the procedure provided in 7-5-4202.

History: En. Sec. 4805, Pol. C. 1895; re-en. Sec. 3265, Rev. C. 1907; re-en. Sec. 5056, R.C.M. 1921; re-en. Sec. 5056, R.C.M. 1935; amd. Sec. 1, Ch. 38, L. 1967; amd. Sec. 1, Ch. 231, L. 1969; amd. Sec. 1, Ch. 111, L. 1975; R.C.M. 1947, 11-1102(part).



7-15-4122. Repealed.

7-15-4122. Repealed. Sec. 156, Ch. 370, L. 1987.

History: En. Subd. 51, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.50, R.C.M. 1935; R.C.M. 1947, 11-953.



7-15-4123. Inspection of building materials.

7-15-4123. Inspection of building materials. The city or town council has power to provide for the inspection and measuring of lumber and other building materials.

History: En. Subd. 57, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.56, R.C.M. 1935; R.C.M. 1947, 11-959.



7-15-4124. Entrances and safety exits for buildings.

7-15-4124. Entrances and safety exits for buildings. The city or town council has power to: (1) compel the owner of a building to erect fire escapes and proper exits and entrances when necessary for safety; (2) regulate the construction of entrances of basements, cellars, and other floors to buildings from the sidewalks.

History: (1)En. Subd. 67, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.66, R.C.M. 1935; Sec. 11-969, R.C.M. 1947; (2)En. Subd. 70, Sec. 5039, R.C.M. 1921, amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.69, R.C.M. 1947; Sec. R.C.M. 1947, 11-969, 11-972(part).



7-15-4125. Repair of damaged structures.

7-15-4125. Repair of damaged structures. The city or town council has power to require the owner of a sidewalk, house, or other structure which is dangerous to passers-by to repair or remove the same after notice.

History: En. Subd. 72, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.71, R.C.M. 1935; R.C.M. 1947, 11-974.



7-15-4126. Regulation of partition fences and party walls.

7-15-4126. Regulation of partition fences and party walls. The city or town council has power to regulate partition fences and party walls not already constructed.

History: En. Subd. 50, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.49, R.C.M. 1935; R.C.M. 1947, 11-952.






Part 42. Urban Renewal

7-15-4201. Short title.

7-15-4201. Short title. This part and part 43 shall be known and may be cited as the "Urban Renewal Law".

History: En. Sec. 20, Ch. 195, L. 1959; R.C.M. 1947, 11-3920.



7-15-4202. Existence of blighted areas and resulting problems -- statement of policy.

7-15-4202. Existence of blighted areas and resulting problems -- statement of policy. It is hereby found and declared: (1) that blighted areas which constitute a serious and growing menace, injurious to the public health, safety, morals, and welfare of the residents of the state, exist in municipalities of the state; (2) that the existence of such areas: (a) contributes substantially and increasingly to the spread of disease and crime and depreciation of property values; (b) constitutes an economic and social liability; (c) substantially impairs or arrests the sound growth of municipalities; (d) retards the provision of housing accommodations; (e) aggravates traffic problems; and (f) substantially impairs or arrests the elimination of traffic hazards and the improvement of traffic facilities; and (3) that the prevention and elimination of such areas is a matter of state policy and state concern in order that the state and its municipalities shall not continue to be endangered by areas which are focal centers of disease, promote juvenile delinquency, are conducive to fires, are difficult to police and to provide police protection for, and, while contributing little to the tax income of the state and its municipalities, consume an excessive proportion of its revenues because of the extra services required for police, fire, accident, hospitalization, and other forms of public protection, services, and facilities.

History: En. Sec. 2, Ch. 195, L. 1959; R.C.M. 1947, 11-3902(part).



7-15-4203. Need for redevelopment and rehabilitation of blighted areas.

7-15-4203. Need for redevelopment and rehabilitation of blighted areas. It is further found and declared: (1) that certain of such blighted areas or portions thereof may require acquisition, clearance, and disposition subject to use restrictions as provided in this part, since the prevailing condition of decay may make impracticable the reclamation of the area by rehabilitation; (2) that other areas or portions thereof may, through the means provided in this part, be susceptible of rehabilitation in such a manner that the conditions and evils enumerated in 7-15-4202 may be eliminated, remedied, or prevented; and (3) that to the extent feasible salvable blighted areas should be rehabilitated through voluntary action and the regulatory process.

History: En. Sec. 2, Ch. 195, L. 1959; R.C.M. 1947, 11-3902(part).



7-15-4204. Interpretation.

7-15-4204. Interpretation. (1) The powers conferred by part 43 and this part are for public uses for which public money may be expended and the power of eminent domain may be exercised as provided in Title 70, chapter 30. The legislature finds and declares that necessity in the public interest exists for the provisions enacted in part 43 and this part concerning urban renewal. (2) A city or town may not serve as a pass-through entity by using its power of eminent domain, as provided in Title 70, chapter 30, to obtain property with the intent to sell, lease, or provide the property to a private entity.

History: En. Sec. 2, Ch. 195, L. 1959; R.C.M. 1947, 11-3902(part); amd. Sec. 20, Ch. 125, L. 2001; amd. Sec. 1, Ch. 441, L. 2007.



7-15-4205. Scope.

7-15-4205. Scope. Insofar as the provisions of this part and part 43 are inconsistent with the provisions of any other law, the provisions of this part and part 43 shall be controlling. The powers conferred by this part and part 43 shall be in addition and supplemental to the powers conferred by any other law.

History: En. Sec. 19, Ch. 195, L. 1959; R.C.M. 1947, 11-3919(part).



7-15-4206. Definitions.

7-15-4206. Definitions. The following terms, wherever used or referred to in part 43 or this part, have the following meanings unless a different meaning is clearly indicated by the context: (1) "Agency" or "urban renewal agency" means a public agency created by 7-15-4232. (2) "Blighted area" means an area that is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, and crime, that substantially impairs or arrests the sound growth of the city or its environs, that retards the provision of housing accommodations, or that constitutes an economic or social liability or is detrimental or constitutes a menace to the public health, safety, welfare, and morals in its present condition and use, by reason of: (a) the substantial physical dilapidation, deterioration, age obsolescence, or defective construction, material, and arrangement of buildings or improvements, whether residential or nonresidential; (b) inadequate provision for ventilation, light, proper sanitary facilities, or open spaces as determined by competent appraisers on the basis of an examination of the building standards of the municipality; (c) inappropriate or mixed uses of land or buildings; (d) high density of population and overcrowding; (e) defective or inadequate street layout; (f) faulty lot layout in relation to size, adequacy, accessibility, or usefulness; (g) excessive land coverage; (h) unsanitary or unsafe conditions; (i) deterioration of site; (j) diversity of ownership; (k) tax or special assessment delinquency exceeding the fair value of the land; (l) defective or unusual conditions of title; (m) improper subdivision or obsolete platting; (n) the existence of conditions that endanger life or property by fire or other causes; or (o) any combination of the factors listed in this subsection (2). (3) "Bonds" means any bonds, notes, or debentures, including refunding obligations, authorized to be issued pursuant to part 43 or this part. (4) "Clerk" means the clerk or other official of the municipality who is the custodian of the official records of the municipality. (5) "Federal government" means the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America. (6) "Local governing body" means the council or other legislative body charged with governing the municipality. (7) "Mayor" means the chief executive of a city or town. (8) "Municipality" means any incorporated city or town in the state. (9) "Neighborhood development program" means the yearly activities or undertakings of a municipality in an urban renewal area or areas if the municipality elects to undertake activities on an annual increment basis. (10) "Obligee" means any bondholder or agent or trustee for any bondholder or lessor conveying to the municipality property used in connection with an urban renewal project or any assignee or assignees of the lessor's interest or any part of the interest and the federal government when it is a party to any contract with the municipality. (11) "Person" means any individual, firm, partnership, corporation, company, association, joint-stock association, or school district and includes any trustee, receiver, assignee, or other person acting in a similar representative capacity. (12) "Public body" means the state or any municipality, township, board, commission, district, or other subdivision or public body of the state. (13) "Public officer" means any officer who is in charge of any department or branch of the government of the municipality relating to health, fire, building regulations, or other activities concerning dwellings in the municipality. (14) "Public use" means: (a) a public use enumerated in 70-30-102; or (b) a project financed by the method provided for in 7-15-4288. (15) "Real property" means all lands, including improvements and fixtures on the land, all property of any nature appurtenant to the land or used in connection with the land, and every estate, interest, right, and use, legal or equitable, in the land, including terms for years and liens by way of judgment, mortgage, or otherwise. (16) "Redevelopment" may include: (a) acquisition of a blighted area or portion of the area; (b) demolition and removal of buildings and improvements; (c) installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the area the urban renewal provisions of this part in accordance with the urban renewal plan; and (d) making the land available for development or redevelopment by private enterprise or public agencies, including sale, initial leasing, or retention by the municipality itself, at its fair value for uses in accordance with the urban renewal plan. If the property is condemned pursuant to Title 70, chapter 30, the private enterprise or public agencies may not develop the condemned area in a way that is not for a public use. (17) (a) "Rehabilitation" may include the restoration and renewal of a blighted area or portion of the area in accordance with an urban renewal plan by: (i) carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements; (ii) acquisition of real property and demolition or removal of buildings and improvements on the property when necessary to eliminate unhealthful, unsanitary, or unsafe conditions, to lessen density, to reduce traffic hazards, to eliminate obsolete or other uses detrimental to the public welfare, to otherwise remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities; (iii) installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the area the urban renewal provisions of this part; and (iv) subject to 7-15-4259(4), the disposition of any property acquired in the urban renewal area, including sale, initial leasing, or retention by the municipality itself, at its fair value for uses in accordance with the urban renewal plan. (b) Rehabilitation may not include the development of the condemned area in a way that is not for a public use if the property is condemned pursuant to Title 70, chapter 30. (18) "Urban renewal area" means a blighted area that the local governing body designates as appropriate for an urban renewal project or projects. (19) "Urban renewal plan" means a plan for one or more urban renewal areas or for an urban renewal project. The plan: (a) must conform to the growth policy if one has been adopted pursuant to Title 76, chapter 1; and (b) must be sufficiently complete to indicate, on a yearly basis or otherwise: (i) any land acquisition, demolition, and removal of structures; redevelopment; improvements; and rehabilitation that is proposed to be carried out in the urban renewal area; (ii) zoning and planning changes, if any, including changes to the growth policy if one has been adopted pursuant to Title 76, chapter 1; (iii) land uses, maximum densities, building requirements; and (iv) the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements. (20) (a) "Urban renewal project" may include undertakings or activities of a municipality in an urban renewal area for the elimination and for the prevention of the development or spread of blight and may involve redevelopment in an urban renewal area, rehabilitation or conservation in an urban renewal area, or any combination or part of redevelopment, rehabilitation, or conservation in accordance with an urban renewal plan. (b) An urban renewal project may not include using property that was condemned pursuant to Title 70, chapter 30, for anything other than a public use.

History: En. Sec. 1, Ch. 195, L. 1959; amd. Sec. 1, Ch. 210, L. 1969; R.C.M. 1947, 11-3901(part); amd. Secs. 2, 34, Ch. 582, L. 1999; amd. Sec. 2, Ch. 441, L. 2007.



7-15-4207. Prohibition against discrimination.

7-15-4207. Prohibition against discrimination. For all of the purposes of this part and part 43, a person may not be subjected to discrimination because of sex, race, creed, religion, age, physical or mental disability, color, or national origin.

History: En. Sec. 17, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1977; R.C.M. 1947, 11-3917; amd. Sec. 16, Ch. 253, L. 1979; amd. Sec. 4, Ch. 472, L. 1997.



7-15-4208. Encouragement of private enterprise.

7-15-4208. Encouragement of private enterprise. A municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this part and part 43, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of the urban renewal area by private enterprise. A municipality shall give consideration to this objective in exercising its powers under this part and part 43, including the formulation of a workable program; the approval of urban renewal plans (consistent with the comprehensive plan or parts thereof for the municipality); the exercise of its zoning powers; the enforcement of other laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements; the disposition of any property acquired; and the provision of necessary public improvements.

History: En. Sec. 3, Ch. 195, L. 1959; R.C.M. 1947, 11-3903.



7-15-4209. Development of workable urban renewal program.

7-15-4209. Development of workable urban renewal program. (1) A municipality, for the purposes of this part and part 43, may formulate a workable program for utilizing appropriate private and public resources: (a) to eliminate and prevent the development or spread of blighted areas; (b) to encourage needed urban rehabilitation; (c) to provide for the redevelopment of such areas; or (d) to undertake such of the aforesaid activities or other feasible municipal activities as may be suitably employed to achieve the objectives of such workable program. (2) Such workable program may include, without limitation, provision for: (a) the prevention of the spread of blight into areas of the municipality which are free from blight through diligent enforcement of housing, zoning, and occupancy controls and standards; (b) the rehabilitation of blighted areas or portions thereof by replanning, removing congestion, providing parks, playgrounds, and other public improvements; by encouraging voluntary rehabilitation; and by compelling the repair and rehabilitation of deteriorated or deteriorating structures; and (c) the clearance and redevelopment of blighted areas or portions thereof.

History: En. Sec. 4, Ch. 195, L. 1959; R.C.M. 1947, 11-3904.



7-15-4210. Resolution of necessity required to utilize provisions of part.

7-15-4210. Resolution of necessity required to utilize provisions of part. A municipality may not exercise any of the powers authorized by part 43 and this part until after its local governing body has adopted a resolution finding that: (1) one or more blighted areas exist in the municipality by finding that at least three of the factors listed in 7-15-4206(2) apply to the area or a part of the area; and (2) the rehabilitation, redevelopment, or both of an area or areas are necessary in the interest of the public health, safety, morals, or welfare of the residents of the municipality.

History: En. Sec. 5, Ch. 195, L. 1959; amd. Sec. 1, Ch. 38, L. 1965; R.C.M. 1947, 11-3905; amd. Sec. 1, Ch. 375, L. 2011.



7-15-4211. Preparation of comprehensive development plan for municipality.

7-15-4211. Preparation of comprehensive development plan for municipality. For the purpose of approving an urban renewal plan and other municipal purposes, a municipality may: (1) prepare, adopt, and revise from time to time a comprehensive plan or parts of a plan for the physical development of the municipality as a whole, with consideration for the county and school districts that include municipal territory; (2) establish and maintain a planning commission for that purpose and related municipal planning activities; and (3) make available and appropriate necessary funds for municipal planning activities.

History: En. Sec. 6, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1965; amd. Sec. 2, Ch. 210, L. 1969; amd. Sec. 18, Ch. 158, L. 1971; R.C.M. 1947, 11-3906(part); amd. Sec. 1, Ch. 376, L. 2011.



7-15-4212. Preparation of urban renewal plan.

7-15-4212. Preparation of urban renewal plan. The municipality may itself prepare or cause to be prepared an urban renewal plan, or any person or agency, public or private, may submit such a plan to the municipality.

History: En. Sec. 6, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1965; amd. Sec. 2, Ch. 210, L. 1969; amd. Sec. 18, Ch. 158, L. 1971; R.C.M. 1947, 11-3906(part).



7-15-4213. Review of urban renewal plan by planning commission.

7-15-4213. Review of urban renewal plan by planning commission. (1) Prior to its approval of an urban renewal project, the local governing body shall submit the urban renewal project plan to the planning commission of the municipality for review and recommendations as to its conformity with the growth policy or parts of the growth policy for the development of the municipality as a whole if a growth policy has been adopted pursuant to Title 76, chapter 1. (2) The planning commission shall submit its written recommendations with respect to the proposed urban renewal plan to the local governing body within 60 days after receipt of the plan.

History: En. Sec. 6, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1965; amd. Sec. 2, Ch. 210, L. 1969; amd. Sec. 18, Ch. 158, L. 1971; R.C.M. 1947, 11-3906(part); amd. Secs. 3, 34, Ch. 582, L. 1999.



7-15-4214. Hearing on urban renewal plan required.

7-15-4214. Hearing on urban renewal plan required. (1) The local governing body shall hold a public hearing on an urban renewal plan prior to adoption as provided in 7-1-4131. Notice of the hearing must be published as provided in 7-1-4127, and mail notice as provided in 7-1-4129 must be given to property owners of the district. (2) Upon receipt of the recommendations of the planning commission or if no recommendations are received within 60 days, then without such recommendations, the local governing body may proceed with the hearing on the proposed urban renewal project plan.

History: En. Sec. 6, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1965; amd. Sec. 2, Ch. 210, L. 1969; amd. Sec. 18, Ch. 158, L. 1971; R.C.M. 1947, 11-3906(part); amd. Sec. 1, Ch. 374, L. 2011.



7-15-4215. Notice of hearing on urban renewal plan.

7-15-4215. Notice of hearing on urban renewal plan. (1) The notice required by 7-15-4214(1) must be given by publication as provided in 7-1-4127 and by mailing a notice of the hearing, not less than 10 days prior to the date of the hearing, to the persons whose names appear on the county treasurer's tax records as the owners, reputed owners, or purchasers under contracts for deed of the property, at the address shown on the tax record. (2) The notice must: (a) describe the time, date, place, and purpose of the hearing; (b) specify the proposed boundary of the urban renewal area affected; (c) outline the general scope of the urban renewal plan under consideration; (d) specify the goals the municipality has in the rehabilitation and renewal of the area; and (e) indicate the method of financing the urban renewal area and whether the municipality intends to use tax increment financing and bonds to be paid from tax increment financing.

History: En. Sec. 6, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1965; amd. Sec. 2, Ch. 210, L. 1969; amd. Sec. 18, Ch. 158, L. 1971; R.C.M. 1947, 11-3906(part); amd. Sec. 8, Ch. 526, L. 1983; amd. Sec. 54, Ch. 354, L. 2001; amd. Sec. 2, Ch. 374, L. 2011.



7-15-4216. Requirements for approval of urban renewal plans and projects.

7-15-4216. Requirements for approval of urban renewal plans and projects. (1) The local governing body shall not approve an urban renewal plan until a comprehensive plan or parts of such plan for an area which would include an urban renewal area for the municipality have been prepared. (2) A municipality shall not approve an urban renewal project for an urban renewal area unless the local governing body has by resolution determined such area to be a blighted area and designated such area as appropriate for an urban renewal project. (3) An urban renewal plan adopted after July 1, 1979, must be approved by ordinance. (4) All urban renewal plans approved by resolution prior to May 8, 1979, are hereby validated.

History: En. Sec. 6, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1965; amd. Sec. 2, Ch. 210, L. 1969; amd. Sec. 18, Ch. 158, L. 1971; R.C.M. 1947, 11-3906(part); amd. Sec. 1, Ch. 667, L. 1979.



7-15-4217. Criteria for approval of urban renewal project.

7-15-4217. Criteria for approval of urban renewal project. Following the hearing required by 7-15-4214, the local governing body may, by ordinance, approve an urban renewal project if it finds that: (1) a workable and feasible plan exists for making available adequate housing for the persons who may be displaced by the project; (2) the urban renewal plan conforms to the comprehensive plan or parts thereof for the municipality as a whole; (3) the urban renewal plan will afford maximum opportunity, consistent with the sound needs of the municipality as a whole, for the rehabilitation or redevelopment of the urban renewal area by private enterprise; and (4) a sound and adequate financial program exists for the financing of said project.

History: En. Sec. 6, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1965; amd. Sec. 2, Ch. 210, L. 1969; amd. Sec. 18, Ch. 158, L. 1971; R.C.M. 1947, 11-3906(part); amd. Sec. 2, Ch. 667, L. 1979.



7-15-4218. Voter approval of urban renewal plan required when general obligation bonds to be used.

7-15-4218. Voter approval of urban renewal plan required when general obligation bonds to be used. If the plan or any subsequent modification thereof involves financing by the issuance of general obligation bonds of the municipality as authorized in 7-15-4302(1) or the financing of water or sewer improvements by the issuance of revenue bonds under the provisions of part 44 of chapter 7 or of part 43 of chapter 13, the question of approving the plan and issuing such bonds shall be submitted to a vote of the qualified electors of such municipality, in accordance with the provisions governing municipal general obligation bonds under chapter 7, part 42, at the same election and shall be approved by a majority of those qualified electors voting on such question.

History: En. Sec. 6, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1965; amd. Sec. 2, Ch. 210, L. 1969; amd. Sec. 18, Ch. 158, L. 1971; R.C.M. 1947, 11-3906(part); amd. Sec. 46, Ch. 575, L. 1981.



7-15-4219. Effect of approval of urban renewal project.

7-15-4219. Effect of approval of urban renewal project. Upon the approval of an urban renewal project by a municipality, the provisions of the urban renewal plan with respect to the future use and building requirements applicable to the property covered by said plan shall be controlling with respect thereto.

History: En. Sec. 6, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1965; amd. Sec. 2, Ch. 210, L. 1969; amd. Sec. 18, Ch. 158, L. 1971; R.C.M. 1947, 11-3906(f).



7-15-4220. Use of neighborhood development program to implement urban renewal activities.

7-15-4220. Use of neighborhood development program to implement urban renewal activities. (1) The municipality may elect to undertake and carry out urban renewal activities on a yearly basis. In such event, the activities shall be included in the yearly budget of the municipality. The undertaking of urban renewal activities on a yearly basis shall be designated as a "neighborhood development program" and the financing of such activities shall be approved in accordance with 7-15-4218. (2) In the event of such election, the municipality shall present its proposed annual increment activities or undertakings for public approval in keeping with 7-15-4211 through 7-15-4221. Such activity year shall relate to the budget year of the municipality. (3) Such activities need not be limited to contiguous areas. However, such activities shall be confined to the areas as outlined in the urban renewal plan as approved by the municipality in accordance with this part. The yearly activities shall constitute a part of the urban renewal plan, and the municipality may elect to undertake certain yearly activities and total urban renewal projects simultaneously. (4) Every municipality shall have all the power necessary or convenient to plan and undertake neighborhood development projects consisting of urban renewal project undertakings and activities in one or more urban renewal areas which are planned and carried out on the basis of annual increments in accordance with the provisions of this part and part 43 for carrying out and planning urban renewal projects.

History: (1), (3)En. Sec. 6, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1965; amd. Sec. 2, Ch. 210, L. 1969; amd. Sec. 18, Ch. 158, L. 1971; Sec. 11-3906, R.C.M. 1947; (2)En. Sec. 1, Ch. 195, L. 1959; amd. Sec. 1, Ch. 210, L. 1969; Sec. 11-3901, R.C.M. 1947; (4)En. Sec. 7, Ch. 195, L. 1959; amd. Sec. 3, Ch. 210, L. 1969; Sec. 11-3907, R.C.M. 1947; R.C.M. 1947, 11-3901(part), 11-3906(h), 11-3907(j).



7-15-4221. Modification of urban renewal project plan.

7-15-4221. Modification of urban renewal project plan. (1) An urban renewal project plan may be modified at any time by the local governing body. If modified after the lease or sale by the municipality of real property in the urban renewal project area, the modification is subject to any rights at law or in equity that a lessee or purchaser or the lessee's or purchaser's successor or successors in interest may be entitled to assert. (2) An urban renewal plan may be modified by ordinance. (3) Any urban renewal plan proposed for modification to provide tax increment financing for the district must be proposed with consideration for the county and school districts that include municipal territory. (4) All urban renewal plans approved or modified by resolution prior to May 8, 1979, are validated. (5) A plan may be modified by: (a) the procedure set forth in 7-15-4212 through 7-15-4219 with respect to adoption of an urban renewal plan; (b) the procedure set forth in the plan.

History: En. Sec. 6, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1965; amd. Sec. 2, Ch. 210, L. 1969; amd. Sec. 18, Ch. 158, L. 1971; R.C.M. 1947, 11-3906(e); amd. Sec. 3, Ch. 667, L. 1979; amd. Sec. 614, Ch. 61, L. 2007; amd. Sec. 2, Ch. 376, L. 2011.



7-15-4222. through reserved.

7-15-4222 through 7-15-4230 reserved.



7-15-4231. Exercise of powers related to urban renewal.

7-15-4231. Exercise of powers related to urban renewal. A municipality may itself exercise its urban renewal project powers as herein defined or may, if the local governing body by resolution determines such action to be in the public interest, elect to have such powers exercised by the urban renewal agency created by 7-15-4232 or a department or other officers of the municipality as they are authorized to exercise under this part and part 43.

History: En. Sec. 15, Ch. 195, L. 1959; R.C.M. 1947, 11-3915(a).



7-15-4232. Authorization to assign urban renewal powers to municipal departments or to create urban renewal agency.

7-15-4232. Authorization to assign urban renewal powers to municipal departments or to create urban renewal agency. When a municipality has made the finding prescribed in 7-15-4210 and has elected to have the urban renewal project powers exercised as specified in 7-15-4233: (1) such urban renewal project powers may be assigned to a department or other officers of the municipality or to any existing public body corporate; or (2) the legislative body of a city may create an urban renewal agency in such municipality, to be known as a public body corporate, to which such powers may be assigned.

History: En. Sec. 16, Ch. 195, L. 1959; R.C.M. 1947, 11-3916(a).



7-15-4233. Powers which may be exercised by urban renewal agency or authorized department.

7-15-4233. Powers which may be exercised by urban renewal agency or authorized department. (1) In the event the local governing body makes such determination, such body may authorize the urban renewal agency or department or other officers of the municipality to exercise any of the following urban renewal project powers: (a) to formulate and coordinate a workable program as specified in 7-15-4209; (b) to prepare urban renewal plans; (c) to prepare recommended modifications to an urban renewal project plan; (d) to undertake and carry out urban renewal projects as required by the local governing body; (e) to make and execute contracts as specified in 7-15-4251, 7-15-4254, 7-15-4255, and 7-15-4281, with the exception of contracts for the purchase or sale of real or personal property; (f) to disseminate blight clearance and urban renewal information; (g) to exercise the powers prescribed by 7-15-4255, except the power to agree to conditions for federal financial assistance and imposed pursuant to federal law relating to salaries and wages shall be reserved to the local governing body; (h) to enter any building or property in any urban renewal area in order to make surveys and appraisals in the manner specified in 7-15-4257; (i) to improve, clear, or prepare for redevelopment any real or personal property in an urban renewal area; (j) to insure real or personal property as provided in 7-15-4258; (k) to effectuate the plans provided for in 7-15-4254; (l) to prepare plans for the relocation of families displaced from an urban renewal area and to coordinate public and private agencies in such relocation; (m) to prepare plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements; (n) to conduct appraisals, title searches, surveys, studies, and other preliminary plans and work necessary to prepare for the undertaking of urban renewal projects; (o) to negotiate for the acquisition of land; (p) to study the closing, vacating, planning, or replanning of streets, roads, sidewalks, ways, or other places and to make recommendations with respect thereto; (q) to organize, coordinate, and direct the administration of the provisions of this part and part 43; (r) to perform such duties as the local governing body may direct so as to make the necessary arrangements for the exercise of the powers and performance of the duties and responsibilities entrusted to the local governing body. (2) Any powers granted in this part or part 43 that are not included in subsection (1) as powers of the urban renewal agency or a department or other officers of a municipality in lieu thereof may only be exercised by the local governing body or other officers, boards, and commissions as provided under existing law.

History: En. Sec. 15, Ch. 195, L. 1959; R.C.M. 1947, 11-3915(b).



7-15-4234. Urban renewal agency to be administered by appointed board of commissioners.

7-15-4234. Urban renewal agency to be administered by appointed board of commissioners. (1) If the urban renewal agency is authorized to transact business and exercise powers under this part, the mayor, by and with the advice and consent of the local governing body, shall appoint a board of commissioners of the urban renewal agency consisting of five commissioners. (2) The initial membership shall consist of one commissioner appointed for 1 year, one for 2 years, one for 3 years, and two for 4 years. Each subsequent appointment must be for 4 years. A certificate of the appointment or reappointment of a commissioner must be filed with the clerk of the municipality, and the certificate is conclusive evidence of the proper appointment of the commissioner. (3) Each commissioner shall hold office until a successor has been appointed and has qualified. (4) A commissioner may not receive compensation for services but is entitled to the necessary expenses, including traveling expenses, incurred in the discharge of duties. (5) Any persons may be appointed as commissioners if they reside within the municipality. (6) A commissioner may be removed for inefficiency, neglect of duty, or misconduct in office.

History: En. Sec. 16, Ch. 195, L. 1959; R.C.M. 1947, 11-3916(part); amd. Sec. 615, Ch. 61, L. 2007.



7-15-4235. Restrictions on agency commissioners holding other public office.

7-15-4235. Restrictions on agency commissioners holding other public office. A majority of the commissioners of an urban renewal agency exercising powers pursuant to this part or part 43 shall not hold any other public office under the municipality other than their commissionership or office with respect to such urban renewal agency, department, or office.

History: En. Sec. 18, Ch. 195, L. 1959; R.C.M. 1947, 11-3918(part).



7-15-4236. Conduct of business.

7-15-4236. Conduct of business. The powers and responsibilities of an urban renewal agency shall be exercised by the commissioners thereof. A majority of the commissioners shall constitute a quorum for the purpose of conducting business and exercising the powers and responsibilities of the agency and for all other purposes. Action may be taken by the agency upon a vote of a majority of the commissioners present unless in any case the bylaws shall require a larger number.

History: En. Sec. 16, Ch. 195, L. 1959; R.C.M. 1947, 11-3916(part).



7-15-4237. Annual report.

7-15-4237. Annual report. (1) An agency authorized to transact business and exercise powers under part 43 and this part shall file with the local governing body, on or before September 30 of each year, a report of its activities for the preceding fiscal year. A copy of the annual report must be made available upon request to the county and school districts that include municipal territory. (2) The report must include a complete financial statement setting forth its assets, liabilities, income, and operating expenses and the amount of the tax increment as of the end of the fiscal year. (3) At the time of filing the report, the agency shall publish in a newspaper of general circulation in the community a notice to the effect that the report has been filed with the municipality and that the report is available for inspection during business hours in the office of the city clerk and in the office of the agency.

History: En. Sec. 16, Ch. 195, L. 1959; R.C.M. 1947, 11-3916(part); amd. Sec. 1, Ch. 441, L. 1991; amd. Sec. 3, Ch. 374, L. 2011; amd. Sec. 3, Ch. 376, L. 2011.



7-15-4238. Employment of necessary staff.

7-15-4238. Employment of necessary staff. The urban renewal agency or department or officers exercising urban renewal project powers shall be supplied with the necessary technical experts and such other agents and employees, permanent and temporary, as are required.

History: En. Sec. 16, Ch. 195, L. 1959; R.C.M. 1947, 11-3916(part); amd. Sec. 17, Ch. 253, L. 1979.



7-15-4239. Control of conflict of interest.

7-15-4239. Control of conflict of interest. (1) (a) A public official, employee of a municipality or urban renewal agency, or department or officers that have been vested by a municipality with urban renewal project powers and responsibilities under 7-15-4231 may not voluntarily acquire any interest, direct or indirect, in any urban renewal project, in any property included or planned to be included in any urban renewal project of the municipality, or in any contract or proposed contract in connection with an urban renewal project. (b) When an acquisition is not voluntary, the interest acquired must be immediately disclosed in writing to the local governing body, and the disclosure must be entered upon the minutes of the governing body. (2) If an official or department or division head owns or controls or owned or controlled within 2 years prior to the date of hearing on the urban renewal project any interest, direct or indirect, in any property that the person knows is included in an urban renewal project, the person shall immediately disclose this fact in writing to the local governing body, and the disclosure must be entered upon the minutes of the governing body. An official or a department or division head may not participate in any action on that particular project by the municipality or urban renewal agency, department, or officers that have been vested with urban renewal project powers by the municipality pursuant to the provisions of 7-15-4231.

History: En. Sec. 18, Ch. 195, L. 1959; R.C.M. 1947, 11-3918(part); amd. Sec. 616, Ch. 61, L. 2007.



7-15-4240. Misconduct in office.

7-15-4240. Misconduct in office. Any violation of the provisions of 7-15-4235 or 7-15-4239 shall constitute misconduct in office.

History: En. Sec. 18, Ch. 195, L. 1959; R.C.M. 1947, 11-3918(part).



7-15-4241. through reserved.

7-15-4241 through 7-15-4250 reserved.



7-15-4251. General powers of municipalities in connection with urban renewal.

7-15-4251. General powers of municipalities in connection with urban renewal. Every municipality shall have all the power necessary or convenient: (1) to carry out and effectuate the purposes and provisions of this part and part 43; (2) to undertake and carry out urban renewal projects within the municipality, to make and execute contracts and other instruments necessary or convenient to the exercise of its powers under this part and part 43, and to disseminate blight clearance and urban renewal information; (3) to organize, coordinate, and direct, within the municipality, the administration of the provisions of this part and part 43 as they apply to such municipality in order that the objective of remedying blighted areas and preventing the causes thereof within such municipality may be most effectively promoted and achieved and to establish such new office or offices of the municipality or to reorganize existing offices in order to carry out such purpose most effectively; (4) to exercise all or any part or combination of powers granted in this part or part 43.

History: En. Sec. 7, Ch. 195, L. 1959; amd. Sec. 3, Ch. 210, L. 1969; R.C.M. 1947, 11-3907(part).



7-15-4252. Prevention and elimination of urban blight.

7-15-4252. Prevention and elimination of urban blight. The municipality is authorized to develop, test, and report methods and techniques and carry out demonstrations and other activities for the prevention and the elimination of urban blight and to apply for, accept, and utilize grants of funds from the federal government for such purposes.

History: En. Sec. 7, Ch. 195, L. 1959; amd. Sec. 3, Ch. 210, L. 1969; R.C.M. 1947, 11-3907(part).



7-15-4253. Relocation of displaced families.

7-15-4253. Relocation of displaced families. Every municipality shall have power to prepare plans for the relocation of families displaced from an urban renewal area and to make relocation payments and to coordinate public and private agencies in such relocation, including requesting such assistance for this purpose as is available from other private and governmental agencies, both for the municipality and other parties.

History: En. Sec. 7, Ch. 195, L. 1959; amd. Sec. 3, Ch. 210, L. 1969; R.C.M. 1947, 11-3907(g).



7-15-4254. Municipal power in the preparation of various plans.

7-15-4254. Municipal power in the preparation of various plans. (1) Every municipality shall have power, within the municipality: (a) to make or have made all plans necessary to the carrying out of the purposes of this part and to contract with any person, public or private, in making and carrying out such plans; and (b) to adopt or approve, modify, and amend such plans. (2) Such plans may include, without limitation: (a) a comprehensive plan or parts thereof for the locality as a whole; (b) urban renewal plans; (c) plans for carrying out a program of voluntary or compulsory repair and rehabilitation of buildings and improvements; (d) plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements; and (e) appraisals, title searches, surveys, studies, and other preliminary plans and work necessary to prepare for the undertaking of urban renewal projects.

History: En. Sec. 7, Ch. 195, L. 1959; amd. Sec. 3, Ch. 210, L. 1969; R.C.M. 1947, 11-3907(part).



7-15-4255. Authority to provide or contract for services related to urban renewal.

7-15-4255. Authority to provide or contract for services related to urban renewal. (1) Every municipality shall have power to: (a) provide or arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, or roads in connection with an urban renewal project; (b) install, construct, and reconstruct streets, utilities, parks, playgrounds, and other public improvements. (2) Every municipality shall have power to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards in the undertaking or carrying out of an urban renewal project and to include in any contract let in connection with such a project provisions to fulfill such of said conditions as it may deem reasonable and appropriate.

History: En. Sec. 7, Ch. 195, L. 1959; amd. Sec. 3, Ch. 210, L. 1969; R.C.M. 1947, 11-3907(b).



7-15-4256. Restriction on operation of certain utility services by municipality.

7-15-4256. Restriction on operation of certain utility services by municipality. Nothing in this part or part 43 shall be construed to authorize any municipality to construct or operate, as a part of any urban renewal project, any electric generation plant, electric transmission or distribution lines, or other public utility facilities, excepting waterlines and sewerlines then operated by municipalities.

History: En. Sec. 7, Ch. 195, L. 1959; amd. Sec. 3, Ch. 210, L. 1969; R.C.M. 1947, 11-3907(l).



7-15-4257. Authority to enter private property.

7-15-4257. Authority to enter private property. (1) Every municipality shall have power, within the municipality, to enter upon any building or property in any urban renewal area in order to make surveys and appraisals and to obtain an order for this purpose from a court of competent jurisdiction in the event entry is denied or resisted. (2) Such entries shall be made in such manner as to cause the least possible inconvenience to the persons in possession.

History: En. Sec. 7, Ch. 195, L. 1959; amd. Sec. 3, Ch. 210, L. 1969; R.C.M. 1947, 11-3907(part).



7-15-4258. Acquisition and administration of real and personal property.

7-15-4258. Acquisition and administration of real and personal property. (1) A municipality may: (a) acquire by purchase, lease, option, gift, grant, bequest, devise, eminent domain pursuant to Title 70, chapter 30, or otherwise any real property and personal property that may be necessary for the administration of the provisions contained in part 43 and this part, together with any improvements on the real property; (b) hold, improve, clear, or prepare for redevelopment property acquired pursuant to subsection (1)(a); (c) dispose of real or personal property; (d) insure or provide for the insurance of real or personal property or the operations of the municipality against any risks or hazards, including the power to pay premiums on any insurance; and (e) enter into a development agreement with the owner of real property within an urban renewal area and undertake activities, including the acquisition, removal, or demolition of structures, improvements, or personal property located on the real property, to prepare the property for redevelopment. (2) A development agreement entered into in accordance with subsection (1)(e) must contain provisions obligating the owner to redevelop the real property for a specified use consistent with the urban renewal plan and offering recourse to the municipality if the redevelopment is not completed as determined by the local governing body. The development agreement may not constitute the acquisition of an interest in real property by the municipality within the meaning of 7-15-4262 or 7-15-4263. (3) Except as provided in 7-15-4204(2), 7-15-4206, and 7-15-4259, statutory provisions with respect to the acquisition, clearance, or disposition of property by public bodies may not restrict a municipality in the exercise of functions with respect to an urban renewal project. (4) A municipality may not acquire real property for an urban renewal project or enter into a development agreement, as provided in subsection (1)(e), unless the local governing body has approved the urban renewal project plan in accordance with 7-15-4216(2) and 7-15-4217.

History: (1), (2)En. Sec. 7, Ch. 195, L. 1959; amd. Sec. 3, Ch. 210, L. 1969; Sec. 11-3907, R.C.M. 1947; (3)En. Sec. 6, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1965; amd. Sec. 2, Ch. 210, L. 1969; amd. Sec. 18, Ch. 158, L. 1971; Sec. 11-3906, R.C.M. 1947; R.C.M. 1947, 11-3906(part), 11-3907(part); amd. Sec. 2, Ch. 441, L. 1991; amd. Sec. 21, Ch. 125, L. 2001; amd. Sec. 3, Ch. 441, L. 2007.



7-15-4259. Exercise of power of eminent domain.

7-15-4259. Exercise of power of eminent domain. (1) After the adoption by the local governing body of a resolution declaring that the acquisition of the real property described in the resolution is necessary for an urban renewal project under this part, a municipality may acquire by condemnation, as provided in Title 70, chapter 30, any interest in real property that it considers necessary for urban renewal. (2) Condemnation for urban renewal of blighted areas, as defined in 7-15-4206(2)(a), (2)(h), (2)(k), or (2)(n), is a public use, and property already devoted to any other public use or acquired by the owner or the owner's predecessor in interest by eminent domain may be condemned for the purposes of this part. (3) The award of compensation for real property taken for an urban renewal project may not be increased by reason of any increase in the value of the real property caused by the assembly, clearance, or reconstruction or proposed assembly, clearance, or reconstruction in the project area. An allowance may not be made for the improvements begun on real property after notice to the owner of the property of the institution of proceedings to condemn the property. Evidence is admissible bearing upon the unsanitary, unsafe, or substandard condition of the premises or the unlawful use of the premises. (4) A city or town may not serve as a pass-through entity by using its power of eminent domain, as provided in Title 70, chapter 30, to obtain property with the intent to sell, lease, or provide the property to a private entity.

History: En. Sec. 8, Ch. 195, L. 1959; R.C.M. 1947, 11-3908; amd. Sec. 22, Ch. 125, L. 2001; amd. Sec. 4, Ch. 441, L. 2007; amd. Sec. 1, Ch. 512, L. 2007.



7-15-4260. Exemption from levy and sale for certain property.

7-15-4260. Exemption from levy and sale for certain property. All property of a municipality, including funds, owned or held by it for the purposes of this part and part 43 shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against a municipality be a charge or lien upon such property; provided, however, that the provisions of this section shall not apply to or limit the right of obligees to pursue any remedies for the enforcement of any pledge or lien given pursuant to this part or part 43 by a municipality on an urban renewal project or the rents, fees, grants, or revenues derived from these projects.

History: En. Sec. 12, Ch. 195, L. 1959; R.C.M. 1947, 11-3912(a); amd. Sec. 4, Ch. 667, L. 1979.



7-15-4261. Exemption from taxation for certain property.

7-15-4261. Exemption from taxation for certain property. (1) The property of a municipality acquired or held for the purposes of this part is declared to be public property used for essential public and governmental purposes, and such property shall be exempt from all taxes of the municipality, the county, the state, or any political subdivision thereof. (2) Such tax exemption shall terminate when the municipality sells, leases, or otherwise disposes of such property in an urban renewal area to a purchaser or lessee which is not a public body or other organization normally entitled to tax exemption with respect to such property.

History: En. Sec. 12, Ch. 195, L. 1959; R.C.M. 1947, 11-3912(b).



7-15-4262. Disposal of municipal property in urban renewal areas.

7-15-4262. Disposal of municipal property in urban renewal areas. (1) A municipality may: (a) sell, lease, or otherwise transfer real property in an urban renewal area or any interest in real property acquired by it for an urban renewal project for residential, recreational, commercial, industrial, or other uses or for public use and enter into contracts with respect to the real property; or (b) retain the property or interest only for parks and recreation, education, public transportation, public safety, health, highways, streets and alleys, administrative buildings, or civic centers, in accordance with the urban renewal project plan and subject to any covenants, conditions, and restrictions, including covenants running with the land, that it considers necessary or desirable to assist in preventing the development or spread of blighted areas or otherwise to carry out the purposes of this part. (2) The sale, lease, other transfer, or retention and any agreement relating the real property may be made only after the approval of the urban renewal plan by the local governing body. (3) Except as provided in subsection (5), the real property or interest must be sold, leased, otherwise transferred, or retained at not less than its fair value for uses in accordance with the urban renewal plan. In determining the fair value of real property for uses in accordance with the urban renewal plan, a municipality shall take into account and give consideration to the: (a) uses provided in the plan; (b) restrictions upon and the covenants, conditions, and obligations assumed by the purchaser or lessee or by the municipality retaining the property; and (c) objectives of the plan for the prevention of the recurrence of blighted areas. (4) Real property acquired by a municipality which, in accordance with the provisions of the urban renewal plan, is to be transferred must be transferred as rapidly as feasible, in the public interest, consistent with the carrying out of the provisions of the urban renewal plan. (5) A transfer under this section may include a donation of the land or a sale of the land at a reduced price to a corporation for the purpose of constructing: (a) a multifamily housing development operated by the corporation for low-income housing; (b) single-family houses. Upon completion of a house, the corporation shall sell the property to a low-income person who meets the eligibility requirements of the corporation. Once the sale is completed, the property becomes subject to taxation. (c) improvements to real property or modifying, altering, or repairing improvements to real property that will enable the corporation, subject to the restrictions of Article X, section 6, of the Montana constitution, to pursue purposes specified in the articles of incorporation of the corporation, including the sale, lease, rental, or other use of the donated land and improvements. (6) Land that is transferred pursuant to subsection (5) must be used to permanently provide low-income housing. The transfer of the property may contain a reversionary clause to reflect this condition.

History: En. Sec. 9, Ch. 195, L. 1959; amd. Sec. 1, Ch. 134, L. 1973; R.C.M. 1947, 11-3909(part); amd. Sec. 8, Ch. 170, L. 2009.



7-15-4263. Procedure to dispose of property to private persons.

7-15-4263. Procedure to dispose of property to private persons. (1) A municipality may dispose of real property in an urban renewal area to private persons only under reasonable procedures as it shall prescribe or as provided in this section. (2) (a) A municipality shall by public notice invite proposals from and make available all pertinent information to private redevelopers or any persons interested in undertaking to redevelop or rehabilitate an urban renewal area or any part of an urban renewal area. (b) The notice must be published as provided in 7-1-4127 prior to the execution of any contract or deed to sell, lease, or otherwise transfer real property and prior to the delivery of any instrument of conveyance under the provisions of 7-15-4262 through 7-15-4266. (c) The notice must identify the area or portion of the area and must state that any further information that is available may be obtained at the office designated in the notice. (3) The municipality shall consider all redevelopment or rehabilitation proposals and the financial and legal ability of the persons making the proposals to carry them out. The municipality may accept those proposals as it considers to be in the public interest and in furtherance of the purposes of this part and part 43. Thereafter, the municipality may execute, in accordance with the provisions of 7-15-4262 and 7-15-4264, and deliver contracts, deeds, leases, and other instruments of transfer.

History: En. Sec. 9, Ch. 195, L. 1959; amd. Sec. 1, Ch. 134, L. 1973; R.C.M. 1947, 11-3909(b); amd. Sec. 55, Ch. 354, L. 2001.



7-15-4264. Obligations of transferees of municipal property in urban renewal area.

7-15-4264. Obligations of transferees of municipal property in urban renewal area. (1) The purchasers or lessees and their successors and assigns are obligated to devote real property transferred pursuant to 7-15-4262 only to the uses specified in the urban renewal plan and may be obligated to comply with other requirements that the municipality may determine to be in the public interest, including the obligation to begin within a reasonable time any improvements on real property required by the urban renewal plan. (2) In any instrument of conveyance to a private purchaser or lessee, the municipality may provide that the purchaser or lessee may not sell, lease, or otherwise transfer the real property without the prior written consent of the municipality until the purchaser or lessee has completed the construction of any and all improvements that the purchaser or lessee is obligated to construct. (3) The inclusion in a contract or conveyance to a purchaser or lessee of any covenants, restrictions, or conditions, including the incorporation by reference of the provisions of an urban renewal plan or any part of a plan, may not prevent the recording of the contract or conveyance in the land records of the clerk and recorder of the county in which the city or town is located, in a manner that provides actual or constructive notice of the covenants, restrictions, or conditions.

History: En. Sec. 9, Ch. 195, L. 1959; amd. Sec. 1, Ch. 134, L. 1973; R.C.M. 1947, 11-3909(part); amd. Sec. 617, Ch. 61, L. 2007.



7-15-4265. Presumption of regularity in transfer of title.

7-15-4265. Presumption of regularity in transfer of title. Any instrument executed by a municipality and purporting to convey any right, title, or interest in any property under this part or part 43 shall be conclusively presumed to have been executed in compliance with the provisions of this part and part 43 insofar as title or other interest of any bona fide purchasers, lessees, or transferees of such property is concerned.

History: En. Sec. 14, Ch. 195, L. 1959; R.C.M. 1947, 11-3914.



7-15-4266. Temporary use of municipal property in urban renewal area.

7-15-4266. Temporary use of municipal property in urban renewal area. A municipality may operate and maintain real property acquired in an urban renewal area pending the disposition of the property for redevelopment, without regard to the provisions of 7-15-4262 and 7-15-4264, for such uses and purposes as may be deemed desirable even though not in conformity with the urban renewal plan. The municipality may, after a public hearing, extend the time for a period not to exceed 3 years.

History: En. Sec. 9, Ch. 195, L. 1959; amd. Sec. 1, Ch. 134, L. 1973; R.C.M. 1947, 11-3909(c).



7-15-4267. Cooperation by public bodies.

7-15-4267. Cooperation by public bodies. (1) For the purpose of aiding in the planning, undertaking, or carrying out of an urban renewal project located within the area in which it is authorized to act, any public body authorized by law or by this part or part 43, upon such terms, with or without consideration, as it may determine, may: (a) dedicate, sell, convey, or lease any of its interest in any property or grant easements, licenses, or other rights or privileges therein to a municipality; (b) incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section; (c) do any and all things necessary to aid or cooperate in the planning or carrying out of an urban renewal plan; (d) lend, grant, or contribute funds to a municipality; (e) enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with a municipality or other public body respecting action to be taken pursuant to any of the powers granted by this part or part 43, including the furnishing of funds or other assistance in connection with an urban renewal project; (f) cause to be furnished public buildings and public facilities, including parks; playgrounds; recreational, community, educational, water, sewer, or drainage facilities; or any other works which it is otherwise empowered to undertake; (g) furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places; (h) plan or replan or zone or rezone any part of the urban renewal area; and (i) provide such administrative and other services as may be deemed requisite to the efficient exercise of the powers herein granted. (2) Any sale, conveyance, lease, or agreement provided for in this section shall be made by a public body with appraisal, public notice, advertisement, or public bidding in accordance with provisions of 7-15-4263.

History: En. Sec. 13, Ch. 195, L. 1959; R.C.M. 1947, 11-3913(a), (b).



7-15-4268. through reserved.

7-15-4268 through 7-15-4276 reserved.



7-15-4277. Short title.

7-15-4277. Short title. Sections 7-15-4277 through 7-15-4280 may be cited as the "Targeted Economic Development District Act".

History: En. Sec. 1, Ch. 214, L. 2013.



7-15-4278. Legislative findings -- purpose.

7-15-4278. Legislative findings -- purpose. The legislature finds and declares that: (1) infrastructure-deficient areas exist in the local governments of the state and constitute a serious impediment to the development of infrastructure-intensive, value-adding economic development in Montana; (2) local governments lack sufficient capital to rectify the infrastructure shortage in infrastructure-deficient areas, thus impeding their ability to achieve economic growth through the development of value-adding industries; (3) the creation of infrastructure in support of value-adding economic development is a matter of state policy and state concern because the state and its local governments will continue to suffer economic dislocation due to the lack of value-adding industries; and (4) the state's tax increment financing laws should be used to encourage the creation of areas in which needed infrastructure for value-adding industries could be developed.

History: En. Sec. 2, Ch. 214, L. 2013.



7-15-4279. Targeted economic development districts.

7-15-4279. Targeted economic development districts. (1) A local government may, by ordinance and following a public hearing, authorize the creation of a targeted economic development district in support of value-adding economic development projects. The purpose of the district is the development of infrastructure to encourage the location and retention of value-adding projects in the state. (2) A targeted economic development district: (a) must consist of a continuous area with an accurately described boundary that is large enough to host a diversified tenant base of multiple independent tenants; (b) must be zoned for use in accordance with the area growth policy, as defined in 76-1-103; (c) may not comprise any property included within an existing tax increment financing district; (d) must, prior to its creation, be found to be deficient in infrastructure improvements as stated in the resolution of necessity adopted under 7-15-4280; (e) must, prior to its creation, have in place a comprehensive development plan adopted by the local governments that ensures that the district can host a diversified tenant base of multiple independent tenants; and (f) may not be designed to serve the needs of a single district tenant or group of nonindependent tenants. (3) The local government may use tax increment financing pursuant to the provisions of 7-15-4282 through 7-15-4294 for the targeted economic development district. If the local government uses tax increment financing, the use of and purpose for tax increment financing must be specified in the comprehensive development plan required in subsection (2)(e). (4) For the purposes of 7-15-4277 through 7-15-4280: (a) "secondary value-added products or commodities" means products or commodities that are manufactured, processed, produced, or created by changing the form of raw materials or intermediate products into more valuable products or commodities that are capable of being sold or traded in interstate commerce; (b) "secondary value-adding industry" means a business that produces secondary value-added products or commodities or a business or organization that is engaged in technology-based operations within Montana that, through the employment of knowledge or labor, adds value to a product, process, or export service resulting in the creation of new wealth.

History: En. Sec. 3, Ch. 214, L. 2013.



7-15-4280. Resolution of necessity required for targeted economic development district.

7-15-4280. Resolution of necessity required for targeted economic development district. A local government may not exercise the powers provided in part 43 or this part unless it has adopted a resolution of necessity finding that: (1) one or more infrastructure-deficient areas exist in the local government; and (2) the infrastructure improvement of the area is necessary for the welfare of the residents of the local government.

History: En. Sec. 4, Ch. 214, L. 2013.



7-15-4281. Financial authority in connection with urban renewal.

7-15-4281. Financial authority in connection with urban renewal. (1) A municipality shall have power to: (a) borrow money and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance for the purposes of this part and enter into and carry out contracts in connection with the financial assistance from: (i) the federal government; (ii) the state, a county, or any other public body; or (iii) any sources, public or private; (b) (i) appropriate funds and make expenditures as may be necessary to carry out the purposes of this part; and (ii) subject to 15-10-420 and in accordance with state law, levy taxes and assessments for the purposes of this part; (c) invest any urban renewal project funds held in reserves or sinking funds or any funds that are not required for immediate disbursement in property or securities in which mutual savings banks may legally invest funds subject to their control; (d) adopt, in accordance with state law, annual budgets for the operation of an urban renewal agency, department, or office vested with urban renewal project powers under 7-15-4231; (e) enter, in accordance with state law, into agreements, which may extend over any period, with agencies or departments vested with urban renewal project powers under 7-15-4231 respecting action to be taken by the municipality pursuant to any of the powers granted by part 43 or this part; (f) close, vacate, plan, or replan streets, roads, sidewalks, ways, or other places and plan or replan, zone or rezone any part of the municipality in accordance with state law. (2) A municipality may include in any application or contract for financial assistance with the federal government for an urban renewal project the conditions imposed pursuant to federal laws that the municipality may consider reasonable and appropriate and that are not inconsistent with the purposes of part 43 and this part.

History: En. Sec. 7, Ch. 195, L. 1959; amd. Sec. 3, Ch. 210, L. 1969; R.C.M. 1947, 11-3907(part); amd. Sec. 46, Ch. 584, L. 1999.



7-15-4282. Authorization for tax increment financing.

7-15-4282. Authorization for tax increment financing. (1) An urban renewal plan as defined in 7-15-4206 or a targeted economic development district comprehensive development plan created as provided in 7-15-4279 may contain a provision or be amended to contain a provision for the segregation and application of tax increments as provided in 7-15-4282 through 7-15-4294. (2) The tax increment financing provision must take into account the effect on the county and school districts that include local government territory.

History: En. 11-3921 by Sec. 1, Ch. 287, L. 1974; amd. Sec. 1, Ch. 452, L. 1975; amd. Sec. 2, Ch. 532, L. 1977; amd. Sec. 31, Ch. 566, L. 1977; R.C.M. 1947, 11-3921(part); amd. Sec. 4, Ch. 712, L. 1989; amd. Sec. 2, Ch. 566, L. 2005; amd. Sec. 1, Ch. 394, L. 2009; amd. Sec. 4, Ch. 376, L. 2011; amd. Sec. 5, Ch. 214, L. 2013.



7-15-4283. Definitions related to tax increment financing.

7-15-4283. Definitions related to tax increment financing. For purposes of 7-15-4277 through 7-15-4280 and 7-15-4282 through 7-15-4294, the following definitions apply unless otherwise provided or indicated by the context: (1) "Actual taxable value" means the taxable value of all taxable property at any time, as calculated from the property tax record. (2) "Base taxable value" means the actual taxable value of all taxable property within an urban renewal area or targeted economic development district as it appears on the property tax record prior to the effective date of a tax increment financing provision. This value may be adjusted as provided in 7-15-4287 or 7-15-4293. (3) "Incremental taxable value" means the amount, if any, by which the actual taxable value at any time exceeds the base taxable value of all taxable property within an urban renewal area or targeted economic development district. (4) "Local government", for the purposes of a targeted economic development district, means any incorporated city or town, a county, or a city-county consolidated local government. (5) "Targeted economic development district" means a district created pursuant to 7-15-4277 through 7-15-4280. (6) "Tax increment" means the collections realized from extending the tax levies, expressed in mills, of all taxing bodies in which the urban renewal area or targeted economic development district or a part of the area or district is located against the incremental taxable value. (7) "Tax increment provision" means a provision for the segregation and application of tax increments as authorized by 7-15-4282 through 7-15-4294. (8) "Taxes" means all taxes levied by a taxing body against property on an ad valorem basis. (9) "Taxing body" means any incorporated city or town, county, city-county consolidated local government, school district, or other political subdivision or governmental unit of the state, including the state, that levies taxes against property within the urban renewal area or targeted economic development district.

History: En. 11-3921 by Sec. 1, Ch. 287, L. 1974; amd. Sec. 1, Ch. 452, L. 1975; amd. Sec. 2, Ch. 532, L. 1977; amd. Sec. 31, Ch. 566, L. 1977; R.C.M. 1947, 11-3921(2); amd. Sec. 5, Ch. 667, L. 1979; amd. Sec. 5, Ch. 712, L. 1989; amd. Sec. 1, Ch. 269, L. 1999; amd. Sec. 15, Ch. 114, L. 2003; amd. Sec. 3, Ch. 566, L. 2005; amd. Sec. 2, Ch. 394, L. 2009; amd. Sec. 6, Ch. 214, L. 2013.



7-15-4284. Filing of tax increment provisions plan or district ordinance.

7-15-4284. Filing of tax increment provisions plan or district ordinance. (1) The clerk of the local government shall provide a certified copy of the ordinance creating each urban renewal plan or targeted economic development district comprehensive development plan and an amendment to either of the plans containing a tax increment provision to the department of revenue. (2) A certified copy of each plan, ordinance, or amendment must also be filed with the clerk or other appropriate officer of each of the affected taxing bodies.

History: En. 11-3921 by Sec. 1, Ch. 287, L. 1974; amd. Sec. 1, Ch. 452, L. 1975; amd. Sec. 2, Ch. 532, L. 1977; amd. Sec. 31, Ch. 566, L. 1977; R.C.M. 1947, 11-3921(part); amd. Sec. 6, Ch. 712, L. 1989; amd. Sec. 4, Ch. 566, L. 2005; amd. Sec. 3, Ch. 394, L. 2009; amd. Sec. 7, Ch. 214, L. 2013.



7-15-4285. Determination and report of original, actual, and incremental taxable values.

7-15-4285. Determination and report of original, actual, and incremental taxable values. The department of revenue shall, upon receipt of a qualified tax increment provision and each succeeding year, calculate and report to the local government and to any other affected taxing body in accordance with Title 15, chapter 10, part 2, the base, actual, and incremental taxable values of the property.

History: En. 11-3921 by Sec. 1, Ch. 287, L. 1974; amd. Sec. 1, Ch. 452, L. 1975; amd. Sec. 2, Ch. 532, L. 1977; amd. Sec. 31, Ch. 566, L. 1977; R.C.M. 1947, 11-3921(part); amd. Sec. 6, Ch. 667, L. 1979; amd. Sec. 7, Ch. 712, L. 1989; amd. Sec. 5, Ch. 566, L. 2005; amd. Sec. 1, Ch. 483, L. 2009; amd. Sec. 8, Ch. 214, L. 2013.



7-15-4286. Procedure to determine and disburse tax increment.

7-15-4286. Procedure to determine and disburse tax increment. (1) Mill rates of taxing bodies for taxes levied after the effective date of the tax increment provision must be calculated on the basis of the sum of the taxable value, as shown by the last equalized assessment roll, of all taxable property located outside the urban renewal area or targeted economic development district and the base taxable value of all taxable property located within the area or district. The mill rate determined must be levied against the sum of the actual taxable value of all taxable property located within as well as outside the area or district. (2) (a) The tax increment, if any, received in each year from the levy of the combined mill rates of all the affected taxing bodies against the incremental taxable value within the area or district, except for the university system mills levied and assessed against property, must be paid into a special fund held by the treasurer of the local government and used as provided in 7-15-4282 through 7-15-4294. (b) The balance of the taxes collected in each year must be paid to each of the taxing bodies as otherwise provided by law.

History: En. 11-3921 by Sec. 1, Ch. 287, L. 1974; amd. Sec. 1, Ch. 452, L. 1975; amd. Sec. 2, Ch. 532, L. 1977; amd. Sec. 31, Ch. 566, L. 1977; R.C.M. 1947, 11-3921(4); amd. Sec. 7, Ch. 667, L. 1979; amd. Sec. 8, Ch. 712, L. 1989; amd. Sec. 4, Ch. 441, L. 1991; amd. Sec. 2, Ch. 422, L. 1997; amd. Sec. 6, Ch. 566, L. 2005; amd. Sec. 4, Ch. 394, L. 2009; amd. Sec. 9, Ch. 214, L. 2013.



7-15-4287. Provision for use of portion of tax increment.

7-15-4287. Provision for use of portion of tax increment. (1) At the time of adoption of a tax increment provision or at any time subsequent thereto, the governing body of the local government may provide that a portion of the tax increment from the incremental taxable value be released from segregation by an adjustment of the base taxable value, provided that: (a) all principal and interest then due on bonds for which the tax increment has been pledged have been fully paid; and (b) the tax increment resulting from the smaller incremental value is determined by the governing body to be sufficient to pay all principal and interest due later on the bonds. (2) The adjusted base value determined under subsection (1) must be reported by the clerk to the officers and taxing bodies to which the increment provision is reported. (3) Thereafter, the adjusted base value is used in determining the mill rates of affected taxing bodies unless the tax increment resulting from the adjustment is determined to be insufficient for this purpose. In this case, the governing body shall reduce the base value to the amount originally determined or to a higher amount necessary to provide tax increments sufficient to pay all principal and interest due on the bonds.

History: En. 11-3921 by Sec. 1, Ch. 287, L. 1974; amd. Sec. 1, Ch. 452, L. 1975; amd. Sec. 2, Ch. 532, L. 1977; amd. Sec. 31, Ch. 566, L. 1977; R.C.M. 1947, 11-3921(6); amd. Sec. 8, Ch. 667, L. 1979; amd. Sec. 10, Ch. 214, L. 2013.



7-15-4288. Costs that may be paid by tax increment financing.

7-15-4288. Costs that may be paid by tax increment financing. The tax increments may be used by the local government to pay the following costs of or incurred in connection with an urban renewal area or targeted economic development district as identified in the urban renewal plan or targeted economic development district comprehensive development plan: (1) land acquisition; (2) demolition and removal of structures; (3) relocation of occupants; (4) the acquisition, construction, and improvement of public improvements or infrastructure, including streets, roads, curbs, gutters, sidewalks, pedestrian malls, alleys, parking lots and offstreet parking facilities, sewers, sewer lines, sewage treatment facilities, storm sewers, waterlines, waterways, water treatment facilities, natural gas lines, electrical lines, telecommunications lines, rail lines, rail spurs, bridges, publicly owned buildings, and any public improvements authorized by Title 7, chapter 12, parts 41 through 45; Title 7, chapter 13, parts 42 and 43; and Title 7, chapter 14, part 47, and items of personal property to be used in connection with improvements for which the foregoing costs may be incurred; (5) costs incurred in connection with the redevelopment activities allowed under 7-15-4233; (6) acquisition of infrastructure-deficient areas or portions of areas; (7) administrative costs associated with the management of the urban renewal area or targeted economic development district; (8) assemblage of land for development or redevelopment by private enterprise or public agencies, including sale, initial leasing, or retention by the local government itself at its fair value; (9) the compilation and analysis of pertinent information required to adequately determine the needs of the urban renewal area or targeted economic development district; (10) the connection of the urban renewal area or targeted economic development district to existing infrastructure outside the area or district; (11) the provision of direct assistance to secondary value-adding industries to assist in meeting their infrastructure and land needs within the area or district; and (12) the acquisition, construction, or improvement of facilities or equipment for reducing, preventing, abating, or eliminating pollution.

History: En. 11-3921 by Sec. 1, Ch. 287, L. 1974; amd. Sec. 1, Ch. 452, L. 1975; amd. Sec. 2, Ch. 532, L. 1977; amd. Sec. 31, Ch. 566, L. 1977; R.C.M. 1947, 11-3921(part); amd. Sec. 1, Ch. 147, L. 1981; amd. Sec. 9, Ch. 712, L. 1989; amd. Sec. 1, Ch. 737, L. 1991; amd. Sec. 1, Ch. 500, L. 1993; amd. Sec. 2, Ch. 269, L. 1999; amd. Sec. 16, Ch. 114, L. 2003; amd. Sec. 7, Ch. 566, L. 2005; amd. Sec. 5, Ch. 394, L. 2009; amd. Sec. 11, Ch. 214, L. 2013.



7-15-4289. Use of tax increments for bond payments.

7-15-4289. Use of tax increments for bond payments. The tax increment may be pledged to the payment of the principal of premiums, if any, and interest on bonds that the local government may issue for the purpose of providing funds to pay those costs.

History: En. 11-3921 by Sec. 1, Ch. 287, L. 1974; amd. Sec. 1, Ch. 452, L. 1975; amd. Sec. 2, Ch. 532, L. 1977; amd. Sec. 31, Ch. 566, L. 1977; R.C.M. 1947, 11-3921(part); amd. Sec. 9, Ch. 667, L. 1979; amd. Sec. 12, Ch. 214, L. 2013.



7-15-4290. Use of property taxes and other revenue for payment of bonds.

7-15-4290. Use of property taxes and other revenue for payment of bonds. (1) (a) The tax increment derived from an urban renewal area may be pledged for the payment of revenue bonds issued for urban renewal projects or of general obligation bonds, revenue bonds, or special assessment bonds issued to pay urban renewal costs described in 7-15-4288 and 7-15-4289. (b) The tax increment derived from a targeted economic development district may be pledged for the payment of revenue bonds issued for targeted economic development district projects or of general obligation bonds, revenue bonds, or special assessment bonds issued to pay targeted economic development district costs described in 7-15-4288 and 7-15-4289. (2) A local government issuing bonds pursuant to subsection (1) may, by resolution of its governing body, enter into a covenant for the security of the bondholders, detailing the calculation and adjustment of the tax increment and the taxable value on which it is based and, after a public hearing, pledging or appropriating other revenue of the local government, except property taxes prohibited by subsection (3), to the payment of the bonds if collections of the tax increment are insufficient. (3) Property taxes, except the tax increment derived from property within the area or district and tax collections used to pay for services provided to the local government by a project, may not be applied to the payment of bonds issued pursuant to 7-15-4301 for which a tax increment has been pledged. (4) If applicable, the local government shall specify whether the bonds are tax credit bonds as provided in 17-5-117, recovery zone economic development bonds or recovery zone facility bonds as provided in 7-7-140, or qualified energy conservation bonds as provided in 7-7-141.

History: En. 11-3921 by Sec. 1, Ch. 287, L. 1974; amd. Sec. 1, Ch. 452, L. 1975; amd. Sec. 2, Ch. 532, L. 1977; amd. Sec. 31, Ch. 566, L. 1977; R.C.M. 1947, 11-3921(part); amd. Sec. 10, Ch. 667, L. 1979; amd. Sec. 1, Ch. 615, L. 1987; amd. Sec. 10, Ch. 712, L. 1989; amd. Sec. 8, Ch. 566, L. 2005; amd. Sec. 6, Ch. 394, L. 2009; amd. Sec. 8, Ch. 489, L. 2009; amd. Sec. 13, Ch. 214, L. 2013.



7-15-4291. Agreements to remit unused portion of tax increments.

7-15-4291. Agreements to remit unused portion of tax increments. The local government may also enter into agreements with the other affected taxing bodies to remit to those taxing bodies any portion of the annual tax increment not currently required for the payment of the costs listed in 7-15-4288 or pledged to the payment of the principal of premiums, if any, and interest on the bonds referred to in 7-15-4289.

History: En. 11-3921 by Sec. 1, Ch. 287, L. 1974; amd. Sec. 1, Ch. 452, L. 1975; amd. Sec. 2, Ch. 532, L. 1977; amd. Sec. 31, Ch. 566, L. 1977; R.C.M. 1947, 11-3921(part); amd. Sec. 14, Ch. 214, L. 2013.



7-15-4292. Termination of tax increment financing -- exception.

7-15-4292. Termination of tax increment financing -- exception. (1) The tax increment provision contained in an urban renewal plan or a targeted economic development district comprehensive development plan terminates upon the later of: (a) the 15th year following its adoption; or (b) the payment or provision for payment in full or discharge of all bonds for which the tax increment has been pledged and the interest on the bonds. (2) (a) Except as provided in subsection (2)(b), any amounts remaining in the special fund or any reserve fund after termination of the tax increment provision must be distributed among the various taxing bodies in proportion to their property tax revenue from the area or district. (b) Upon termination of the tax increment provision, a local government may retain and use in accordance with the provisions of the urban renewal plan: (i) funds remaining in the special fund or a reserve fund related to a binding loan commitment, construction contract, or development agreement for an approved urban renewal project or targeted economic development district project that a local government entered into before the termination of a tax increment provision; (ii) loan repayments received after the date of termination of the tax increment provision from loans made pursuant to a binding loan commitment; or (iii) funds from loans previously made pursuant to a loan program established under an urban renewal plan or targeted economic development district comprehensive development plan. (3) After termination of the tax increment provision, all taxes must be levied upon the actual taxable value of the taxable property in the urban renewal area or targeted economic development district and must be paid to each of the taxing bodies as provided by law. (4) Bonds secured in whole or in part by a tax increment provision may not be issued after the 15th anniversary of tax increment provisions. However, if bonds secured by a tax increment provision are outstanding on the applicable anniversary, additional bonds secured by the tax increment provision may be issued if the final maturity date of the bonds is not later than the final maturity date of any bonds then outstanding and secured by the tax increment provision.

History: En. 11-3921 by Sec. 1, Ch. 287, L. 1974; amd. Sec. 1, Ch. 452, L. 1975; amd. Sec. 2, Ch. 532, L. 1977; amd. Sec. 31, Ch. 566, L. 1977; R.C.M. 1947, 11-3921(7); amd. Sec. 1, Ch. 251, L. 1985; amd. Sec. 11, Ch. 712, L. 1989; amd. Sec. 3, Ch. 441, L. 1991; amd. Sec. 3, Ch. 422, L. 1997; amd. Sec. 1, Ch. 545, L. 2005; amd. Sec. 9, Ch. 566, L. 2005; amd. Sec. 7, Ch. 394, L. 2009; amd. Sec. 15, Ch. 214, L. 2013.



7-15-4293. Adjustment of base taxable value following change of law or local disaster.

7-15-4293. Adjustment of base taxable value following change of law or local disaster. (1) If the base taxable value of an urban renewal area or targeted economic development district is affected after its original determination by a statutory, administrative, or judicial change in the method of appraising property, the tax rate applied to it, the tax exemption status of property, or the taxable valuation of property if the change in taxable valuation is based on conditions existing at the time the base year was established, the local government may request the department of revenue to estimate the base taxable value so that the tax increment resulting from the increased incremental value is sufficient to pay all principal and interest on the bonds as those payments become due. (2) If a tax increment financing district created after January 1, 2002, has not issued bonds, the governing body of a local government may request the department of revenue to adjust the base taxable value to account for a loss of taxable revenue resulting from the state granting property in the area or district tax-exempt status within the first year of creation of the tax increment financing district. The local government shall give notice of and hold a public hearing on the proposed change. (3) (a) If an urban renewal area or targeted economic development district suffers a loss of property value directly related to a disaster for which the principal executive officer of the local jurisdiction has made a disaster declaration pursuant to 10-3-402, the department of revenue shall decrease the base taxable value of the area or district by the amount of the base taxable value lost because of the disaster in the tax year in which the disaster is declared. The principal executive officer shall forward a copy of the disaster declaration to the department of revenue. (b) The taxable value removed from the base taxable value of the area or district under subsection (3)(a) must be added to the base taxable value of the area or district upon reconstruction of the property in the tax year of reconstruction. If reconstruction of the property is only partially completed as of January 1 of the tax year, the department of revenue shall determine the base taxable value of the property for that tax year by multiplying the percentage of completion, expressed as a decimal equivalent, of reconstruction of the property by the original base taxable value of the property. The addition to the base taxable value under this subsection (3)(b) is limited to the amount of the original base taxable value of each parcel before the disaster occurred.

History: En. Sec. 12, Ch. 667, L. 1979; amd. Sec. 2, Ch. 147, L. 1981; amd. Sec. 12, Ch. 712, L. 1989; amd. Sec. 56, Ch. 574, L. 2001; amd. Sec. 1, Ch. 525, L. 2003; amd. Sec. 2, Ch. 545, L. 2005; amd. Sec. 10, Ch. 566, L. 2005; amd. Secs. 1, 2, Ch. 350, L. 2009; amd. Sec. 8, Ch. 394, L. 2009; amd. Sec. 16, Ch. 214, L. 2013.



7-15-4294. Assessment agreements.

7-15-4294. Assessment agreements. (1) A local government may enter into a written agreement with any private person: (a) establishing a minimum market value of land, existing improvements, or improvements or equipment to be constructed or acquired; and (b) requiring the individual to pay an annual tax deficiency fee whenever the property that is the subject of the agreement is valued by the department of revenue for property tax purposes at a market value that is less than the value established by the agreement. The amount of the deficiency fee may not exceed the difference between the property taxes that would have been imposed on the property based on the minimum value of the property expressed in the agreement and the property taxes that are imposed on the property based on the market value established by the department of revenue. (2) The property that is the subject of the agreement must be located or installed in an urban renewal area or targeted economic development district that is subject to a tax increment financing provision. (3) The minimum value established by the agreement may be fixed or may increase or decrease in later years from the initial minimum value as provided in the agreement. (4) The agreement creates a lien on the property pursuant to 71-3-1506 and must be filed and recorded in the office of the county clerk and recorder in each county in which the property or any part of the property is located. Recording an agreement constitutes notice of the agreement to anyone who acquires any interest in the property that is the subject of the agreement, and the agreement is binding upon the person acquiring the interest. (5) An agreement made pursuant to subsection (1) may be modified or terminated by mutual consent of the current parties to the agreement. Modification or termination of an agreement must be approved by the governing body of the local government. A document modifying or terminating an agreement must be filed in the office of the county clerk and recorder in each county in which the property or any part of the property is located. (6) An agreement entered into pursuant to subsection (1) or modified pursuant to subsection (5) terminates on the earliest of: (a) the date on which conditions in the agreement for termination are satisfied; (b) the termination date specified in the agreement; or (c) the date when the tax increment is no longer paid to the local government under 7-15-4292. (7) This section does not limit a local government's authority to enter into contracts other than tax deficiency agreements as described in this section.

History: En. Sec. 4, Ch. 545, L. 2005; amd. Sec. 9, Ch. 394, L. 2009; amd. Sec. 17, Ch. 214, L. 2013.



7-15-4295. Repealed.

7-15-4295. Repealed. Sec. 26, Ch. 214, L. 2013.

History: En. Sec. 1, Ch. 566, L. 2005; amd. Sec. 10, Ch. 394, L. 2009.



7-15-4296. Repealed.

7-15-4296. Repealed. Sec. 26, Ch. 214, L. 2013.

History: En. Sec. 4, Ch. 269, L. 1999; amd. Sec. 5, Ch. 44, L. 2007; amd. Sec. 11, Ch. 394, L. 2009.



7-15-4297. Repealed.

7-15-4297. Repealed. Sec. 26, Ch. 214, L. 2013.

History: En. Sec. 1, Ch. 712, L. 1989.



7-15-4298. Repealed.

7-15-4298. Repealed. Sec. 26, Ch. 214, L. 2013.

History: En. Sec. 2, Ch. 712, L. 1989.



7-15-4299. Repealed.

7-15-4299. Repealed. Sec. 26, Ch. 214, L. 2013.

History: En. Sec. 3, Ch. 712, L. 1989; amd. Sec. 6, Ch. 44, L. 2007; amd. Sec. 12, Ch. 394, L. 2009.






Part 43. Urban Renewal Continued

7-15-4301. Authorization to issue urban renewal bonds, targeted economic development bonds, and refunding bonds.

7-15-4301. Authorization to issue urban renewal bonds, targeted economic development bonds, and refunding bonds. (1) A local government or municipality may: (a) issue bonds from time to time, in its discretion, to finance the undertaking of any urban renewal project or targeted economic development district project under Title 7, chapter 15, part 42, and this part, including, without limiting the generality of projects, the payment of principal and interest upon any advances for surveys and plans for the projects; and (b) issue refunding bonds for the payment or retirement of bonds previously issued by it. (2) Except as provided in 7-15-4302, bonds may not pledge the general credit of the local government or municipality and must be made payable, as to both principal and interest, solely from the income, proceeds, revenue, and funds of the local government or municipality derived from or held in connection with its undertaking and carrying out of urban renewal projects or targeted economic development district projects under Title 7, chapter 15, part 42, and this part, including the tax increment received and pledged by the local government or municipality pursuant to 7-15-4282 through 7-15-4294, and, if the income, proceeds, revenue, and funds of the local government or municipality are insufficient for the payment, from other revenue of the local government or municipality pledged to the payment. Payment of the bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant, or contribution from the federal government or other source in aid of any urban renewal projects or targeted economic development district projects of the local government or municipality under Title 7, chapter 15, part 42, and this part or by a mortgage on all or part of any projects. (3) Bonds issued under this section must be authorized by resolution or ordinance of the local governing body. (4) If applicable, the governing body of the local government or municipality shall specify whether the bonds are tax credit bonds as provided in 17-5-117, recovery zone economic development bonds or recovery zone facility bonds as provided in 7-7-140, or qualified energy conservation bonds as provided in 7-7-141.

History: En. Sec. 10, Ch. 195, L. 1959; amd. Sec. 11-109, Ch. 264, L. 1963; amd. Sec. 21, Ch. 234, L. 1971; amd. Sec. 4, Ch. 287, L. 1974; amd. Sec. 1, Ch. 532, L. 1977; R.C.M. 1947, 11-3910(part); amd. Sec. 11, Ch. 667, L. 1979; amd. Sec. 2, Ch. 615, L. 1987; amd. Sec. 13, Ch. 712, L. 1989; amd. Sec. 3, Ch. 269, L. 1999; amd. Sec. 11, Ch. 566, L. 2005; amd. Sec. 13, Ch. 394, L. 2009; amd. Sec. 9, Ch. 489, L. 2009; amd. Sec. 18, Ch. 214, L. 2013.



7-15-4302. Authorization to issue general obligation bonds.

7-15-4302. Authorization to issue general obligation bonds. (1) For the purpose of 7-15-4267 or for the purpose of aiding in the planning, undertaking, or carrying out of an urban renewal project or targeted economic development district project, the local government or municipality, in addition to any authority to issue bonds pursuant to 7-15-4301, may issue and sell its general obligation bonds. (2) Any bonds issued pursuant to this section must be issued in the manner and within the limitations prescribed by the laws of this state for the issuance and authorization of bonds by the local government or municipality for public purposes generally. (3) Aiding in the planning, undertaking, or carrying out of an approved urban renewal project or targeted economic development district project is considered a single purpose for the issuance of general obligation bonds, and the proceeds of the bonds authorized for a project may be used to finance the exercise of the powers conferred upon the local government or municipality by Title 7, chapter 15, part 42, and this part that are necessary or proper to complete the project in accordance with the approved plan or ordinance and any modification to the ordinance that is duly adopted by the local governing body. (4) If applicable, the local government or municipality shall specify whether the bonds are tax credit bonds as provided in 17-5-117, recovery zone economic development bonds or recovery zone facility bonds as provided in 7-7-140, or qualified energy conservation bonds as provided in 7-7-141.

History: (1), (2)En. Sec. 13, Ch. 195, L. 1959; Sec. 11-3913, R.C.M. 1947; (3)En. Sec. 6, Ch. 195, L. 1959; amd. Sec. 2, Ch. 38, L. 1965; amd. Sec. 2, Ch. 210, L. 1969; amd. Sec. 18, Ch. 158, L. 1971; Sec. 11-3906, R.C.M. 1947; R.C.M. 1947, 11-3906(part), 11-3913(c); amd. Sec. 18, Ch. 253, L. 1979; amd. Sec. 14, Ch. 712, L. 1989; amd. Sec. 14, Ch. 394, L. 2009; amd. Sec. 10, Ch. 489, L. 2009; amd. Sec. 19, Ch. 214, L. 2013.



7-15-4303. Bonds to be fully negotiable.

7-15-4303. Bonds to be fully negotiable. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this part and part 42 shall be fully negotiable.

History: En. Sec. 10, Ch. 195, L. 1959; amd. Sec. 11-109, Ch. 264, L. 1963; amd. Sec. 21, Ch. 234, L. 1971; amd. Sec. 4, Ch. 287, L. 1974; amd. Sec. 1, Ch. 532, L. 1977; R.C.M. 1947, 11-3910(part).



7-15-4304. Presumption of regularity of bond issuance.

7-15-4304. Presumption of regularity of bond issuance. In a suit, action, or proceeding involving the validity or enforceability of or security for any bond issued under Title 7, chapter 15, part 42, and this part, a bond reciting in substance that it has been issued by the local government or municipality in connection with an urban renewal project or targeted economic development district project is conclusively considered to have been issued for that purpose and the project is conclusively considered to have been planned, located, and carried out in accordance with the provisions of Title 7, chapter 15, part 42, and this part.

History: En. Sec. 10, Ch. 195, L. 1959; amd. Sec. 11-109, Ch. 264, L. 1963; amd. Sec. 21, Ch. 234, L. 1971; amd. Sec. 4, Ch. 287, L. 1974; amd. Sec. 1, Ch. 532, L. 1977; R.C.M. 1947, 11-3910(f); amd. Sec. 15, Ch. 712, L. 1989; amd. Sec. 12, Ch. 566, L. 2005; amd. Sec. 15, Ch. 394, L. 2009; amd. Sec. 20, Ch. 214, L. 2013.



7-15-4305. Validity and sufficiency of signatures on bonds.

7-15-4305. Validity and sufficiency of signatures on bonds. In case any of the public officials of the local government or municipality whose signatures appear on any bonds or coupons issued under part 42 and this part cease to be officials before the delivery of the bonds, their signatures remain valid and sufficient for all purposes the same as if the officials had remained in office until delivery of the bonds.

History: En. Sec. 10, Ch. 195, L. 1959; amd. Sec. 11-109, Ch. 264, L. 1963; amd. Sec. 21, Ch. 234, L. 1971; amd. Sec. 4, Ch. 287, L. 1974; amd. Sec. 1, Ch. 532, L. 1977; R.C.M. 1947, 11-3910(part); amd. Sec. 21, Ch. 214, L. 2013.



7-15-4306. Bonds as legal investments.

7-15-4306. Bonds as legal investments. (1) All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking or investment business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, money, or other funds belonging to them or within their control in any bonds or other obligations issued by a local government or municipality pursuant to part 42 and this part, provided that the bonds and other obligations must be secured by an agreement between the issuer and the federal government in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuer, prior to the maturity of bonds or other obligations, money in an amount that, together with any other money irrevocably committed to the payment of interest on the bonds or other obligations, will suffice to pay the principal of the bonds or other obligations with interest to maturity on the bonds. The money under the terms of the agreement is required to be used for the purpose of paying the principal of and the interest on the bonds or other obligations at their maturity. (2) The bonds and other obligations must be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of the bonds or other obligations. (3) Nothing contained in this section with regard to legal investments may be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

History: En. Sec. 11, Ch. 195, L. 1959; R.C.M. 1947, 11-3911; amd. Sec. 22, Ch. 214, L. 2013.



7-15-4307. Tax exemption for bonds.

7-15-4307. Tax exemption for bonds. Bonds issued under the provisions of this part and part 42 are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempted from all taxes.

History: En. Sec. 10, Ch. 195, L. 1959; amd. Sec. 11-109, Ch. 264, L. 1963; amd. Sec. 21, Ch. 234, L. 1971; amd. Sec. 4, Ch. 287, L. 1974; amd. Sec. 1, Ch. 532, L. 1977; R.C.M. 1947, 11-3910(part).



7-15-4308. through reserved.

7-15-4308 through 7-15-4320 reserved.



7-15-4321. Nature of urban renewal bonds.

7-15-4321. Nature of urban renewal bonds. Bonds issued under 7-15-4301 shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction and shall be subject only to the provisions of the Uniform Commercial Code and the limitations of this part and part 42.

History: En. Sec. 10, Ch. 195, L. 1959; amd. Sec. 11-109, Ch. 264, L. 1963; amd. Sec. 21, Ch. 234, L. 1971; amd. Sec. 4, Ch. 287, L. 1974; amd. Sec. 1, Ch. 532, L. 1977; R.C.M. 1947, 11-3910(part).



7-15-4322. Details relating to urban renewal bonds.

7-15-4322. Details relating to urban renewal bonds. (1) Bonds issued under 7-15-4301 may be issued in one or more series and must bear a date or dates, be payable upon demand or mature at a time or times, bear interest as provided in 17-5-102, be in denomination or denominations, be in either coupon or registered form, carry conversion or registration privileges, have rank or priority, be executed in a manner, be payable in a medium of payment at a place or places, be subject to terms of redemption with or without premium, be secured in a manner, and have other characteristics as may be provided by the resolution, ordinance, or trust indenture or a mortgage authorized pursuant to the resolution, ordinance, or trust indenture. (2) (a) The bonds may be sold at not less than 97% of par, at public or private sale or may be exchanged for other bonds on the basis of par. (b) The bonds may be sold to the federal government at private sale at not less than par, and if less than all of the authorized principal amount of the bonds is sold to the federal government, the balance may be sold at public or private sale at not less than 97% of par at an interest cost to the local government or municipality of not to exceed the interest cost of the portion of the bonds sold to the federal government.

History: En. Sec. 10, Ch. 195, L. 1959; amd. Sec. 11-109, Ch. 264, L. 1963; amd. Sec. 21, Ch. 234, L. 1971; amd. Sec. 4, Ch. 287, L. 1974; amd. Sec. 1, Ch. 532, L. 1977; R.C.M. 1947, 11-3910(part); amd. Sec. 19, Ch. 253, L. 1979; amd. Sec. 7, Ch. 500, L. 1981; amd. Sec. 1, Ch. 11, L. 1983; amd. Sec. 25, Ch. 370, L. 1987; amd. Sec. 39, Ch. 423, L. 1995; amd. Sec. 23, Ch. 214, L. 2013.



7-15-4323. Redemption of urban renewal bonds.

7-15-4323. Redemption of urban renewal bonds. Every municipality shall have power to redeem such bonds as have been issued pursuant to 7-15-4301 at the redemption price established therein or to purchase such bonds at less than redemption price. All such bonds so redeemed or purchased shall be canceled.

History: En. Sec. 7, Ch. 195, L. 1959; amd. Sec. 3, Ch. 210, L. 1969; R.C.M. 1947, 11-3907(part).



7-15-4324. Special bond provisions when tax increment financing is involved.

7-15-4324. Special bond provisions when tax increment financing is involved. (1) Bonds issued under this part for which a tax increment is pledged pursuant to 7-15-4282 through 7-15-4294 must be designed to mature not later than 25 years from their date of issue and must mature in years and amounts so that the principal and interest due on the bonds in each year may not exceed the estimated tax increment, payments in lieu of taxes or other amounts agreed to be paid by the property owners in a district, and other estimated revenue, including proceeds of the bonds available for payment of interest on the bonds, pledged to their payment to be received in that year. (2) The governing body, in the resolution or ordinance authorizing the bonds, shall determine the estimated tax increment, payments in lieu of taxes or other amounts agreed to be paid by the property owners in an area or district, and other revenue, if any, for each year the bonds are to be outstanding. In calculating the costs under 7-15-4288 for which the bonds are issued, the local government or municipality may include an amount sufficient to pay interest on the bonds prior to receipt of tax increments pledged and sufficient for the payment of the bonds and to fund any reserve fund in respect of the bonds.

History: En. Sec. 10, Ch. 195, L. 1959; amd. Sec. 11-109, Ch. 264, L. 1963; amd. Sec. 21, Ch. 234, L. 1971; amd. Sec. 4, Ch. 287, L. 1974; amd. Sec. 1, Ch. 532, L. 1977; R.C.M. 1947, 11-3910(g); amd. Sec. 47, Ch. 584, L. 1999; amd. Sec. 16, Ch. 394, L. 2009; amd. Sec. 24, Ch. 214, L. 2013.






Part 44. Municipal Housing Authorities

7-15-4401. Findings and policy.

7-15-4401. Findings and policy. It is hereby declared that: (1) unsanitary or unsafe dwelling accommodations exist in urban areas throughout the state, and such unsafe or unsanitary conditions arise from overcrowding and concentration of population, the obsolete and poor conditions of buildings, improper planning, excessive land coverage, lack of proper light, air, and space, unsanitary design and arrangement, lack of proper sanitary facilities, and the existence of conditions which endanger life or property by fire and other causes; (2) in such urban areas, many persons of low income are forced to reside in unsanitary or unsafe dwelling accommodations; (3) in such urban areas, there is a lack of safe or sanitary dwelling accommodations available to all the inhabitants thereof, and consequently, many persons of low income are forced to occupy overcrowded and congested dwelling accommodations; (4) these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the citizens of the state and impair economic values; (5) these conditions cannot be remedied by the ordinary operations of private enterprise; (6) the clearance, replanning, and reconstruction of the areas in which unsanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which public money may be spent and private property acquired; (7) it is in the public interest that work on such projects be instituted as soon as possible; and (8) the necessity for the provisions hereinafter enacted is hereby declared, as a matter of legislative determination, to be in the public interest.

History: En. Sec. 2, Ch. 140, L. 1935; re-en. Sec. 5309.2, R.C.M. 1935; amd. Sec. 1, Ch. 153, L. 1941; R.C.M. 1947, 35-102(part).



7-15-4402. Definitions.

7-15-4402. Definitions. As used in part 45 or this part, unless the context clearly indicates otherwise, the following definitions apply: (1) "Authority" or "housing authority" means a public body and a body corporate and politic organized in accordance with the provisions of this part for the purposes, with the powers, and subject to the restrictions set forth in part 45 or this part. (2) "Bonds" means any bonds, interim certificates, notes, debentures, or other obligations of the authority issued pursuant to part 45 or this part. (3) "City" means a city that is or is about to be included in the territorial boundaries of an authority. (4) "City clerk" and "mayor" mean the clerk and mayor, respectively, of the city or the officers charged with the duties customarily imposed on the clerk and mayor. (5) "Commissioner" means one of the members of an authority appointed in accordance with the provisions of this part. (6) "Community facilities" means real and personal property and buildings and equipment for recreational or social assemblies and for educational, health, or welfare purposes and necessary utilities, when designed primarily for the benefit and use of the housing authority or the occupants of the dwelling accommodations. (7) "Contract" means any agreement of an authority with or for the benefit of an obligee, whether contained in a resolution, trust indenture, mortgage, lease, bond, or other instrument. (8) "Council" means the legislative body, council, board of commissioners, board of trustees, or other body charged with governing a city. (9) "Elderly families" means families of which the head of the family or that person's spouse is at least 60 years of age and who otherwise qualify as persons of low income. (10) "Federal government" means the United States or any agency or instrumentality, corporate or otherwise, of the United States. (11) "Government" means the state and federal governments and any subdivision, agency, or instrumentality, corporate or otherwise, of either. (12) (a) "Housing project" means all real and personal property, buildings and improvements, stores, offices, lands for farming and gardening, and community facilities acquired or constructed or to be acquired or constructed pursuant to a single plan or undertaking: (i) to demolish, clear, remove, alter, or repair unsanitary or unsafe housing; or (ii) to provide safe and sanitary dwelling accommodations for persons of low income. (b) The term "housing project" may also be applied to: (i) the planning of the buildings and improvements; (ii) the acquisition of property; (iii) the demolition of existing structures; (iv) the construction, reconstruction, alteration, and repair of the improvements; and (v) all other work in connection with subsections (12)(b)(i) through (12)(b)(iv). (13) "Mortgage" means deeds of trust, mortgages, building and loan contracts, or other instruments conveying real or personal property as security for bonds and conferring a right to foreclose and cause a sale of the bonds. (14) "Municipality" means a city, town, or incorporated village that is located within the territorial boundaries of an authority. (15) "Obligee of the authority" or "obligee" means a bondholder, a trustee for any bondholder, a lessor demising property to the authority used in connection with a housing project or any assignee or assignees of the lessor's interest or any part of the interest, and the United States when it is a party to any contract with the authority. (16) "Persons of low income" means persons or families who lack the amount of income that is necessary, as determined by the authority undertaking the housing project, to enable them, without financial assistance, to live in decent, safe, and sanitary dwellings without overcrowding. (17) "Real property" means lands, lands under water, structures, and any and all easements, franchises, and incorporeal hereditaments and every estate and right in an estate, legal and equitable, including terms for years and liens by way of judgment, mortgage, or otherwise. (18) "State" means the state of Montana. (19) "Trust indenture" means instruments pledging the revenue of real or personal properties but not conveying the properties or conferring a right to foreclose and cause a sale of the properties.

History: En. Sec. 3, Ch. 140, L. 1935; re-en. Sec. 5309.3, R.C.M. 1935; amd. Sec. 1, Ch. 193, L. 1957; amd. Sec. 1, Ch. 133, L. 1973; R.C.M. 1947, 35-103; amd. Sec. 20, Ch. 253, L. 1979; amd. Sec. 618, Ch. 61, L. 2007.



7-15-4403. Petition to create municipal housing authority -- hearing and notice.

7-15-4403. Petition to create municipal housing authority -- hearing and notice. (1) Any 25 residents of a city and of the area within 10 miles from the territorial boundaries thereof may file a petition with the city clerk setting forth that there is a need for an authority to function in the city and said surrounding area. (2) Upon the filing of such a petition, the city clerk shall give notice of the time, place, and purpose of a public hearing at which the council will determine the need for an authority in the city and said surrounding area.

History: En. Sec. 4, Ch. 140, L. 1935; re-en. Sec. 5309.4, R.C.M. 1935; amd. Sec. 1, Ch. 68, L. 1953; amd. Sec. 3, Ch. 193, L. 1957; R.C.M. 1947, 35-104(part).



7-15-4404. Notice of hearing on petition.

7-15-4404. Notice of hearing on petition. The notice required by 7-15-4403 must be published at the city's expense as provided in 7-1-4127.

History: En. Sec. 4, Ch. 140, L. 1935; re-en. Sec. 5309.4, R.C.M. 1935; amd. Sec. 1, Ch. 68, L. 1953; amd. Sec. 3, Ch. 193, L. 1957; R.C.M. 1947, 35-104(part); amd. Sec. 56, Ch. 354, L. 2001.



7-15-4405. Hearing on petition.

7-15-4405. Hearing on petition. Upon the date fixed for said hearing held upon notice as provided in 7-15-4403 and 7-15-4404, an opportunity to be heard shall be granted to all residents and taxpayers of the city and said surrounding area and to all other interested persons.

History: En. Sec. 4, Ch. 140, L. 1935; re-en. Sec. 5309.4, R.C.M. 1935; amd. Sec. 1, Ch. 68, L. 1953; amd. Sec. 3, Ch. 193, L. 1957; R.C.M. 1947, 35-104(part).



7-15-4406. Decision of city council.

7-15-4406. Decision of city council. (1) After the hearing, the council shall determine: (a) whether unsanitary or unsafe inhabited dwelling accommodations exist in the city and the surrounding area; and/or (b) whether there is a lack of safe or sanitary dwelling accommodations in the city and the surrounding area available for all the inhabitants thereof. (2) If it determines that either or both of the above-enumerated conditions exist, the council shall draft an ordinance authorizing the mayor to appoint seven commissioners to act as an authority. (3) If the council, after a hearing, determines that neither of the above-enumerated conditions exist, it shall adopt a resolution denying the petition. After 3 months have expired from the date of the denial of a petition, subsequent petitions may be filed and new hearings and determinations made on the petitions.

History: En. Sec. 4, Ch. 140, L. 1935; re-en. Sec. 5309.4, R.C.M. 1935; amd. Sec. 1, Ch. 68, L. 1953; amd. Sec. 3, Ch. 193, L. 1957; R.C.M. 1947, 35-104(part); amd. Sec. 1, Ch. 514, L. 1989.



7-15-4407. Criteria for determining if unsafe or unsanitary dwelling accommodations exist.

7-15-4407. Criteria for determining if unsafe or unsanitary dwelling accommodations exist. In determining whether dwelling accommodations are unsafe or unsanitary, the council shall take into consideration the following: (1) the physical condition and age of the buildings; (2) the degree of overcrowding; (3) the percentage of land coverage; (4) the light and air available to the inhabitants of such dwelling accommodations; (5) the size and arrangement of the rooms; (6) the sanitary facilities; and (7) the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

History: En. Sec. 4, Ch. 140, L. 1935; re-en. Sec. 5309.4, R.C.M. 1935; amd. Sec. 1, Ch. 68, L. 1953; amd. Sec. 3, Ch. 193, L. 1957; R.C.M. 1947, 35-104(part).



7-15-4408. Voter approval required to create housing authority.

7-15-4408. Voter approval required to create housing authority. The ordinance authorized by 7-15-4406(2) is not effective until it has been approved by a majority vote of the registered electors within the city limits voting either at a special election held in conjunction with a regular or primary election or at a general election.

History: En. Sec. 4, Ch. 140, L. 1935; re-en. Sec. 5309.4, R.C.M. 1935; amd. Sec. 1, Ch. 68, L. 1953; amd. Sec. 3, Ch. 193, L. 1957; R.C.M. 1947, 35-104(part); amd. Sec. 344, Ch. 571, L. 1979; amd. Sec. 55, Ch. 387, L. 1995.



7-15-4409. Application for incorporation.

7-15-4409. Application for incorporation. (1) The commissioners shall present to the secretary of state an application signed by them that must set forth, without any detail other than the mere recital: (a) that a notice has been given and a public hearing has been held as provided in 7-15-4405, that the council made the determination provided for in 7-15-4406 after the hearing, and that the mayor has appointed them as commissioners; (b) the name and official residence of each of the commissioners, together with a certified copy of the appointment evidencing each commissioner's right to office, the date and place of induction into and taking oath of office, and that the commissioner's desire the housing authority to become a public body and a body corporate and politic under this part; (c) the term of office of each of the commissioners; (d) the name that is proposed for the corporation; and (e) the location of the principal office of the proposed corporation. (2) The application must be subscribed and sworn to by each of the commissioners before an officer authorized by the laws of the state to take and certify oaths, who shall certify upon the application that the officer personally knows the commissioners and knows them to be the officers as asserted in the application and that each subscribed and swore to the application in the officer's presence.

History: En. Sec. 4, Ch. 140, L. 1935; re-en. Sec. 5309.4, R.C.M. 1935; amd. Sec. 1, Ch. 68, L. 1953; amd. Sec. 3, Ch. 193, L. 1957; R.C.M. 1947, 35-104(part); amd. Sec. 619, Ch. 61, L. 2007.



7-15-4410. Processing of application by secretary of state.

7-15-4410. Processing of application by secretary of state. (1) The secretary of state shall examine the application, and if the name proposed for the corporation is not identical with that of a person or of any other corporation of this state or so nearly similar as to lead to confusion and uncertainty, the secretary of state shall receive and file it and shall record it in an appropriate book of record in the secretary of state's office. (2) When the application has been made, filed, and recorded, the secretary of state shall make and issue to the commissioners a certificate of incorporation pursuant to this part, under the seal of the state, and shall record the certificate with the application.

History: En. Sec. 4, Ch. 140, L. 1935; re-en. Sec. 5309.4, R.C.M. 1935; amd. Sec. 1, Ch. 68, L. 1953; amd. Sec. 3, Ch. 193, L. 1957; R.C.M. 1947, 35-104(part); amd. Sec. 620, Ch. 61, L. 2007.



7-15-4411. Effect of filing and recording application.

7-15-4411. Effect of filing and recording application. When the application has been made, filed, and recorded as provided in 7-15-4409 and 7-15-4410, the authority shall constitute a public body and a body corporate and politic under the name proposed in the application.

History: En. Sec. 4, Ch. 140, L. 1935; re-en. Sec. 5309.4, R.C.M. 1935; amd. Sec. 1, Ch. 68, L. 1953; amd. Sec. 3, Ch. 193, L. 1957; R.C.M. 1947, 35-104(part).



7-15-4412. Presumption of regularity in creation of municipal housing authority.

7-15-4412. Presumption of regularity in creation of municipal housing authority. (1) In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have been established in accordance with the provisions of this part upon proof of the issuance of the aforesaid certificate by the secretary of state. (2) A copy of such certificate, duly certified by the secretary of state, shall be admissible in evidence in any such suit, action, or proceeding and shall be conclusive proof of the filing and contents thereof.

History: En. Sec. 4, Ch. 140, L. 1935; re-en. Sec. 5309.4, R.C.M. 1935; amd. Sec. 1, Ch. 68, L. 1953; amd. Sec. 3, Ch. 193, L. 1957; R.C.M. 1947, 35-104(part).



7-15-4413. Boundaries of municipal housing authority.

7-15-4413. Boundaries of municipal housing authority. (1) The boundaries of such authority shall include said city and the area within 10 miles from the territorial boundaries of said city, but in no event shall it include the whole or a part of any other city unless a resolution shall have been adopted by the governing body of such other city declaring that there is a need for such authority to exercise its powers within that city. (2) After the creation of an authority, the subsequent existence within its territorial boundaries of more than one city shall in no way affect the territorial boundaries of such authority.

History: En. Sec. 4, Ch. 140, L. 1935; re-en. Sec. 5309.4, R.C.M. 1935; amd. Sec. 1, Ch. 68, L. 1953; amd. Sec. 3, Ch. 193, L. 1957; R.C.M. 1947, 35-104(part).



7-15-4414. Problems arising from existence of several overlapping authorities.

7-15-4414. Problems arising from existence of several overlapping authorities. (1) In case an area lies within 10 miles of the boundaries of more than one city, such area shall be deemed to be within the boundaries of the authority embracing such area which was first established, all priorities to be determined on the basis of the time of the issuance of the aforesaid certificates by the secretary of state. (2) No housing authority shall operate in any area in which an authority already established is operating without the consent by resolution of the authority already operating therein.

History: En. Sec. 4, Ch. 140, L. 1935; re-en. Sec. 5309.4, R.C.M. 1935; amd. Sec. 1, Ch. 68, L. 1953; amd. Sec. 3, Ch. 193, L. 1957; R.C.M. 1947, 35-104(part).



7-15-4415. Cooperation between housing authorities.

7-15-4415. Cooperation between housing authorities. Any two or more housing authorities may join or cooperate with one another in the exercise of any or all of the powers conferred on such housing authorities for the purpose of financing, planning, undertaking, constructing, or operating a housing project or projects located within the area of operation of any one or more of such housing authorities.

History: En. Sec. 10, Ch. 140, L. 1935; re-en. Sec. 5309.10, R.C.M. 1935; amd. Sec. 2, Ch. 153, L. 1941; R.C.M. 1947, 35-110.



7-15-4416. Cooperation among governmental units and housing authorities.

7-15-4416. Cooperation among governmental units and housing authorities. (1) An authority shall have power to arrange with the state, its subdivisions and agencies, and any county, city, or municipality of the state, to the extent that it is within the scope of each of their respective functions: (a) to cause the services customarily provided by each of them to be rendered for the benefit of such housing authority and/or the occupants of any housing project; (b) to provide and maintain parks and sewage, water, and other facilities adjacent to or in connection with housing projects; and (c) to change the city or municipality map or to plan, replan, zone, or rezone any part of the city or municipality. (2) (a) For the purpose of aiding and cooperating in the planning, construction, and operation of housing projects located within their respective territorial boundaries, the state, its subdivisions and agencies, and any county, city, or municipality of the state may, upon such terms, with or without consideration, as it may determine: (i) grant, sell, convey, or lease any of its property to a housing authority or the United States of America or any agency thereof; and (ii) to the extent that it is within the scope of each of their respective functions: (A) cause the services customarily provided by each of them to be rendered for the benefit of the housing authority and/or the occupants of such housing projects; (B) provide and maintain parks and sewage, water, and other facilities adjacent to or in connection with housing projects; and (C) enter into any agreement to open, close, pave, install, or change the grade of streets, roads, roadways, alleys, sidewalks, or other such facilities; to change the city or municipality map; or to plan, replan, zone, or rezone any part of the city or municipality. (b) Any law or statute to the contrary notwithstanding, any gift, grant, sale, conveyance, lease, or agreement provided for in this subsection may be made by the state, its subdivisions and agencies, and any county, city, or municipality of the state without appraisal, public notice, advertisement, or public bidding. (c) In connection with the exercise of the power granted by subsection (2), any city or municipality may incur the entire expense of any such public improvement located within its territorial boundaries without assessment against abutting property owners. (d) As used in subsection (2): (i) "municipality" shall mean any city, town, or incorporated village of the state; (ii) "housing project" shall mean any undertaking to demolish, clear, remove, alter, or repair unsafe or unsanitary housing and/or to provide dwelling accommodations for persons of low income, and said term may also include such buildings and equipment for recreational or social assemblies for educational, health, or welfare purposes and such necessary utilities as are designed primarily for the benefit and use of the housing authority and/or the occupants of such dwelling accommodations.

History: (1)En. Sec. 9, Ch. 140, L. 1935; re-en. Sec. 5309.9, R.C.M. 1935; amd. Sec. 2, Ch. 68, L. 1953; amd. Sec. 4, Ch. 193, L. 1957; amd. Sec. 1, Ch. 259, L. 1974; Sec. 35-109, R.C.M. 1947; (2)(a) thru (2)(c)En. Sec. 3, Ch. 138, L. 1935; re-en. Sec. 5309.30, R.C.M. 1935; Sec. 35-137, R.C.M. 1947; (2)(d)En. Sec. 2, Ch. 138, L. 1935; re-en. Sec. 5309.29, R.C.M. 1935; Sec. 35-136, R.C.M. 1947; R.C.M. 1947, 35-109(part), 35-136(3), (4), 35-137.



7-15-4417. Initial funding of housing authority.

7-15-4417. Initial funding of housing authority. Immediately after the incorporation of a housing authority, the council or other governing body of a first- or second-class city included within the territorial boundaries of the authority: (1) shall make an estimate of the amount of money necessary for the administrative expenses and overhead of the housing authority during the first year following the incorporation of the housing authority; (2) shall appropriate such amount to the authority out of any money in the city treasury not appropriated to some other purpose; and (3) shall cause the money so appropriated to be paid the authority as a donation.

History: Ap. p. Sec. 4, Ch. 138, L. 1935; re-en. Sec. 5309.31, R.C.M. 1935; Sec. 35-138, R.C.M. 1947; Ap. p. Sec. 2, Ch. 138, L. 1935; re-en. Sec. 5309.29, R.C.M. 1935; Sec. 36-136, R.C.M. 1947; R.C.M. 1947, 35-136(2), 35-138(part); amd. Sec. 21, Ch. 253, L. 1979.



7-15-4418. Interim funding of housing authority.

7-15-4418. Interim funding of housing authority. In addition to the power granted in 7-15-4417, any municipality located in whole or in part within the boundaries of a housing authority may, annually and from time to time, make donations or advances to the authority of such sums as the municipality in its discretion may determine.

History: En. Sec. 4, Ch. 138, L. 1935; re-en. Sec. 5309.31, R.C.M. 1935; R.C.M. 1947, 35-138(part); amd. Sec. 22, Ch. 253, L. 1979.



7-15-4419. Authority to reimburse municipality for loans.

7-15-4419. Authority to reimburse municipality for loans. The authority, when it has money available therefor, shall reimburse a municipality for all advances made to it by way of loan.

History: En. Sec. 4, Ch. 138, L. 1935; re-en. Sec. 5309.31, R.C.M. 1935; R.C.M. 1947, 35-138(part); amd. Sec. 23, Ch. 253, L. 1979.



7-15-4420. Procedure to implement certain sections.

7-15-4420. Procedure to implement certain sections. (1) Except as otherwise provided in 7-15-4416(2) and 7-15-4417 through 7-15-4419, all action authorized to be taken under 7-15-4416(2) and 7-15-4417 through 7-15-4419 by the council or other governing body of any city or of any municipality may be by resolution adopted by a majority of all the members of its council or other governing body. (2) The resolution may be adopted at the meeting of the council or other governing body at which such resolution is introduced and shall take effect immediately upon such adoption, and no such resolution need be published or posted.

History: En. Sec. 5, Ch. 138, L. 1935; re-en. Sec. 5309.32, R.C.M. 1935; R.C.M. 1947, 35-139.



7-15-4421. Municipal housing authority to be nonprofit.

7-15-4421. Municipal housing authority to be nonprofit. It is hereby declared to be the policy of this state that: (1) each housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with its providing decent, safe, and sanitary dwelling accommodations; and (2) no housing authority shall construct or operate any such project for profit or as a source of revenue to the city.

History: En. Sec. 5, Ch. 153, L. 1941; re-en. Sec. 5309.27F, R.C.M. 1935; R.C.M. 1947, 35-133(part).



7-15-4422. Authorization to dissolve housing authority.

7-15-4422. Authorization to dissolve housing authority. If, after the lapse of 2 years from the creation of a housing authority by the filing and recording in the office of the secretary of state of the application as provided in 7-15-4410, no housing project has been commenced and no contract has been signed by the council or the mayor on behalf of the municipality with the housing authority or United States housing authority providing for contributions by the municipality either in cash or by tax remissions or exemptions in aid or support of any such housing project, such housing authority may be dissolved as provided in 7-15-4423.

History: En. Sec. 1, Ch. 25, L. 1941; re-en. Sec. 5309.37, R.C.M. 1935; R.C.M. 1947, 35-146(part).



7-15-4423. Resolution to dissolve housing authority.

7-15-4423. Resolution to dissolve housing authority. (1) When a housing authority is subject to dissolution as provided in 7-15-4422, the council may, at any regular meeting of the council, without any previous notice, and in its discretion, adopt a resolution declaring that: (a) dwelling accommodations in the city and surrounding area are such that there is no need for the construction of any housing project; (b) the need for the creation of a housing authority no longer exists; and (c) the same be disbanded and dissolved. (2) The resolution shall be spread upon the minutes of the meeting of the council. Thereupon, a copy of the said resolution shall be duly certified by the mayor and city clerk and filed for record in the office of the secretary of state, whereupon the housing authority shall be dissolved and all functions thereof cease and the commissioners thereof discharged from any further duties or powers.

History: En. Sec. 1, Ch. 25, L. 1941; re-en. Sec. 5309.37, R.C.M. 1935; R.C.M. 1947, 35-146(part).



7-15-4424. through reserved.

7-15-4424 through 7-15-4430 reserved.



7-15-4431. Appointment of commissioners.

7-15-4431. Appointment of commissioners. (1) An authority consists of seven commissioners appointed by the mayor. The mayor shall designate the first presiding officer. A commissioner may not be a city official. (2) Two of the commissioners must be directly assisted by the housing authority and are known as resident commissioners. The staff of the housing authority may not involve itself in the nomination or appointment of resident commissioners, except that the housing authority shall notify all of the households directly assisted by the housing authority when a resident commissioner position is vacant. (3) The mayor shall file with the city clerk a certificate of the appointment or reappointment of any commissioner, and the certificate is conclusive evidence of the proper appointment of the commissioner.

History: En. Sec. 5, Ch. 140, L. 1935; re-en. Sec. 5309.5, R.C.M. 1935; R.C.M. 1947, 35-105(part); amd. Sec. 2, Ch. 514, L. 1989; amd. Sec. 5, Ch. 472, L. 1997; amd. Sec. 1, Ch. 197, L. 2001.



7-15-4432. Term of office.

7-15-4432. Term of office. (1) Subject to subsection (2), the commissioners who are first appointed must be designated by the mayor to serve for terms of 1, 2, 3, 4, and 5 years, respectively, from the date of their appointment. After the initial appointments, the term of office is 5 years. (2) The resident commissioners who are first appointed shall serve for terms of 1 and 2 years, respectively, from the date of their appointment. After the initial appointments, the term of office is 2 years. (3) A commissioner shall hold office until the commissioner's successor has been appointed and qualified.

History: En. Sec. 5, Ch. 140, L. 1935; re-en. Sec. 5309.5, R.C.M. 1935; R.C.M. 1947, 35-105(part); amd. Sec. 3, Ch. 514, L. 1989; amd. Sec. 2, Ch. 197, L. 2001.



7-15-4433. Compensation of commissioners.

7-15-4433. Compensation of commissioners. A commissioner may not receive compensation for services, but is entitled to the necessary expenses, including traveling expenses, incurred in the discharge of authority duties.

History: En. Sec. 5, Ch. 140, L. 1935; re-en. Sec. 5309.5, R.C.M. 1935; R.C.M. 1947, 35-105(part); amd. Sec. 621, Ch. 61, L. 2007.



7-15-4434. Vacancies.

7-15-4434. Vacancies. Vacancies shall be filled for the unexpired term.

History: En. Sec. 5, Ch. 140, L. 1935; re-en. Sec. 5309.5, R.C.M. 1935; R.C.M. 1947, 35-105(part).



7-15-4435. Control of conflict of interest.

7-15-4435. Control of conflict of interest. (1) A commissioner or employee of an authority may not acquire any interest, direct or indirect, in a housing project or in any property included or planned to be included in a project. A commissioner may not have any interest, direct or indirect, in a contract or proposed contract for materials or services to be furnished or used in connection with a housing project. (2) (a) If a commissioner or employee of an authority owns or controls an interest, direct or indirect, in any property included or planned to be included in a housing project, the commissioner shall immediately disclose the interest in writing to the authority, and the disclosure must be entered upon the minutes of the authority. (b) Failure to disclose an interest constitutes misconduct in office.

History: En. Sec. 7, Ch. 140, L. 1935; re-en. Sec. 5309.7, R.C.M. 1935; R.C.M. 1947, 35-107; amd. Sec. 4, Ch. 514, L. 1989; amd. Sec. 3, Ch. 197, L. 2001.



7-15-4436. Removal of commissioners.

7-15-4436. Removal of commissioners. The mayor may remove a commissioner for inefficiency or neglect of duty or misconduct in office, but only after the commissioner has been given a copy of the charges, which may be made by the mayor, at least 10 days prior to the hearing on the charges and has had an opportunity to be heard in person or by counsel.

History: En. Sec. 8, Ch. 140, L. 1935; re-en. Sec. 5309.8, R.C.M. 1935; R.C.M. 1947, 35-108(part); amd. Sec. 622, Ch. 61, L. 2007.



7-15-4437. Right of obligee of authority to request removal of commissioner.

7-15-4437. Right of obligee of authority to request removal of commissioner. (1) An obligee of the authority may file with the mayor written charges that the authority is willfully violating any law of the state or any term, provision, or covenant in any contract to which the authority is a party. The mayor shall give each of the commissioners a copy of the charges at least 10 days prior to the hearing on the charges and shall provide an opportunity to be heard in person or by counsel. The mayor shall within 15 days after receipt of the charges remove a commissioner of the authority who is found to have acquiesced in any willful violation. (2) A commissioner is considered to have acquiesced in a willful violation by the authority of a law of this state or of any term, provision, or covenant contained in a contract to which the authority is a party if, before a hearing is held on the charges, the commissioner does not file a written statement with the authority of objections to or lack of participation in the violation.

History: En. Sec. 8, Ch. 140, L. 1935; re-en. Sec. 5309.8, R.C.M. 1935; R.C.M. 1947, 35-108(part); amd. Sec. 623, Ch. 61, L. 2007.



7-15-4438. Record of removal proceedings.

7-15-4438. Record of removal proceedings. In the event of the removal of any commissioner, the mayor shall file in the office of the city clerk a record of the proceedings, together with the charges made against the commissioners and the findings thereon.

History: En. Sec. 8, Ch. 140, L. 1935; re-en. Sec. 5309.8, R.C.M. 1935; R.C.M. 1947, 35-108(part).



7-15-4439. Conduct of business.

7-15-4439. Conduct of business. (1) A simple majority of commissioners constitutes a quorum. (2) When the office of the first presiding officer of the authority becomes vacant, the authority shall select a presiding officer from among its members. An authority shall select from among its members a vice presiding officer. (3) An authority may: (a) employ a secretary who is the executive director, technical experts, and other officers, agents, and employees, permanent and temporary, that it may require and shall determine their qualifications, duties, and compensation; (b) call upon the corporation counsel or chief law officer of the city for legal services that it may require or employ its own counsel and legal staff; (c) delegate to one or more of its agents or employees powers or duties that it may consider proper.

History: En. Sec. 5, Ch. 140, L. 1935; re-en. Sec. 5309.5, R.C.M. 1935; R.C.M. 1947, 35-105(part); amd. Sec. 5, Ch. 514, L. 1989; amd. Sec. 624, Ch. 61, L. 2007.



7-15-4440. Certain laws controlling.

7-15-4440. Certain laws controlling. (1) Insofar as the provisions of Chapter 140, Laws of 1935, are inconsistent with the provisions of any other law, the provisions of Chapter 140, Laws of 1935, shall be controlling. (2) Insofar as the provisions of Chapter 193, Laws of 1957, are inconsistent with the provisions of any other law, the provisions of Chapter 193, Laws of 1957, shall be controlling.

History: (1)En. Sec. 28, Ch. 140, L. 1935; re-en. Sec. 5309.27, R.C.M. 1935; Sec. 35-127, R.C.M. 1947; (2)En. Sec. 9, Ch. 193, L. 1957; Sec. 35-125.2, R.C.M. 1947; R.C.M. 1947, 35-125.2, 35-127.



7-15-4441. through reserved.

7-15-4441 through 7-15-4450 reserved.



7-15-4451. General powers of housing authority.

7-15-4451. General powers of housing authority. (1) An authority shall exercise public powers and have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this part and part 45, including the following powers in addition to others herein granted. (2) An authority shall have power to: (a) sue and be sued; (b) have a seal and alter the same at pleasure; (c) have perpetual succession; (d) make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; (e) make and from time to time amend and repeal bylaws and rules, not inconsistent with this part and part 45, to carry into effect the powers and purposes of the authority. (3) In addition to all of the other powers herein conferred upon it, an authority may do all things necessary and convenient to carry out the powers expressly given in this part and part 45.

History: En. Sec. 9, Ch. 140, L. 1935; re-en. Sec. 5309.9, R.C.M. 1935; amd. Sec. 2, Ch. 68, L. 1953; amd. Sec. 4, Ch. 193, L. 1957; amd. Sec. 1, Ch. 259, L. 1974; R.C.M. 1947, 35-109(part).



7-15-4452. Exercise of powers.

7-15-4452. Exercise of powers. (1) An authority may exercise any or all of the powers herein conferred upon it, either generally or with respect to any specific housing project or projects, through or by an agent or agents which it may designate, including any corporation or corporations which are or shall be formed under the laws of this state, and for such purposes an authority may cause one or more corporations to be formed under the laws of this state or may acquire the capital stock of any corporation or corporations. (2) Any corporate agent, all of the stock of which shall be owned by the authority or its nominee or nominees, may to the extent permitted by law exercise any of the powers conferred upon the authority herein.

History: En. Sec. 9, Ch. 140, L. 1935; re-en. Sec. 5309.9, R.C.M. 1935; amd. Sec. 2, Ch. 68, L. 1953; amd. Sec. 4, Ch. 193, L. 1957; amd. Sec. 1, Ch. 259, L. 1974; R.C.M. 1947, 35-109(part).



7-15-4453. Strict compliance with laws and contracts required.

7-15-4453. Strict compliance with laws and contracts required. The authority and its commissioners shall be under a statutory duty to comply or to cause compliance strictly with all provisions of this part and part 45 and the laws of the state and, in addition thereto, with each and every term, provision, and covenant in any contract of the authority to be kept or performed on its part.

History: En. Sec. 6, Ch. 140, L. 1935; re-en. Sec. 5309.6, R.C.M. 1935; R.C.M. 1947, 35-106.



7-15-4454. General powers related to housing programs.

7-15-4454. General powers related to housing programs. An authority shall have power to: (1) determine where unsafe or unsanitary dwelling or housing conditions exist; (2) study and make recommendations concerning the plan of any city or municipality located within its boundaries in relation to the problem of clearing, replanning, and reconstruction of areas in which unsafe or unsanitary dwelling or housing conditions exist and the providing of dwelling accommodations for persons of low income and to cooperate with any city, municipal, or regional planning agency; (3) prepare, carry out, and operate housing projects; (4) provide for the construction, reconstruction, improvement, alteration, or repair of any housing project or any part thereof; (5) take over by purchase, lease, or otherwise any housing project located within its boundaries undertaken by any government; (6) act as agent for the federal government in connection with the acquisition, construction, operation, and/or management of a housing project or any part thereof; (7) arrange with any city or municipality located in whole or in part within its boundaries or with a government for the furnishing, planning, replanning, installing, opening, or closing of streets, options, or property rights or for the furnishing of property or services in connection with a project; (8) lease or rent any of the dwelling or other accommodations or any of the lands, buildings, structures, or facilities embraced in any housing project and to establish and revise the rents or charges therefor.

History: En. Sec. 9, Ch. 140, L. 1935; re-en. Sec. 5309.9, R.C.M. 1935; amd. Sec. 2, Ch. 68, L. 1953; amd. Sec. 4, Ch. 193, L. 1957; amd. Sec. 1, Ch. 259, L. 1974; R.C.M. 1947, 35-109(part).



7-15-4455. Housing projects subject to planning, zoning, and building laws.

7-15-4455. Housing projects subject to planning, zoning, and building laws. All housing projects of an authority shall be subject to the planning, zoning, sanitary, and building laws, ordinances, and regulations applicable to the locality in which the housing project is situated.

History: En. Sec. 13, Ch. 140, L. 1935; re-en. Sec. 5309.13, R.C.M. 1935; R.C.M. 1947, 35-113.



7-15-4456. Low-rent housing for the elderly.

7-15-4456. Low-rent housing for the elderly. (1) For the purpose of increasing the supply of low-rent housing for elderly families, an authority may develop, construct, and operate new housing or acquire, remodel, and operate existing housing in order to provide accommodations designed specifically for such elderly families. (2) Notwithstanding the provisions of this or any other law, an authority, in respect to dwelling units suitable to the needs of elderly families, may extend a prior preference in occupancy to such elderly families.

History: En. 35-103.1 by Sec. 2, Ch. 193, L. 1957; R.C.M. 1947, 35-103.1(part).



7-15-4457. Federal financial assistance for low-rent housing for the elderly.

7-15-4457. Federal financial assistance for low-rent housing for the elderly. (1) Any application of the authority for federal financial assistance for such housing for elderly families shall first be approved by the council by resolution duly adopted. (2) An authority may agree to conditions as to tenant eligibility or preference required by the federal government pursuant to federal law in any contract for financial assistance with the authority.

History: En. 35-103.1 by Sec. 2, Ch. 193, L. 1957; R.C.M. 1947, 35-103.1(part).



7-15-4458. Investigatory powers of housing authority.

7-15-4458. Investigatory powers of housing authority. (1) An authority shall have power to: (a) investigate into living, dwelling, and housing conditions and into the means and methods of improving such conditions; (b) enter upon any building or property in order to conduct investigations or to make surveys or soundings; (c) conduct examinations and investigations and hear testimony and take proof under oath at public or private hearings on any matter material for its information; (d) issue subpoenas requiring the attendance of witnesses or the production of books and papers and issue commissions for the examination of witnesses who are out of the state or unable to attend before the authority or excused from attendance. (2) Any of the investigations or examinations provided for in this part and part 45 may be conducted by the authority, by a committee appointed by it and consisting of one or more commissioners, by counsel, or by an officer or employee specially authorized by the authority to conduct it. Any commissioner, counsel for the authority, or any person designated by it to conduct an investigation or examination shall have power to administer oaths, take affidavits, and issue subpoenas or commissions.

History: En. Sec. 9, Ch. 140, L. 1935; re-en. Sec. 5309.9, R.C.M. 1935; amd. Sec. 2, Ch. 68, L. 1953; amd. Sec. 4, Ch. 193, L. 1957; amd. Sec. 1, Ch. 259, L. 1974; R.C.M. 1947, 35-109(part).



7-15-4459. Availability of housing authority findings and determinations.

7-15-4459. Availability of housing authority findings and determinations. An authority shall have power to make available to such agencies, boards, or commissions as are charged with the duty of abating or requiring the correction of nuisances or like conditions or of demolishing unsafe or unsanitary structures within its territorial limits, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety, or welfare.

History: En. Sec. 9, Ch. 140, L. 1935; re-en. Sec. 5309.9, R.C.M. 1935; amd. Sec. 2, Ch. 68, L. 1953; amd. Sec. 4, Ch. 193, L. 1957; amd. Sec. 1, Ch. 259, L. 1974; R.C.M. 1947, 35-109(part).



7-15-4460. Powers of housing authority relating to acquisition and disposition of property.

7-15-4460. Powers of housing authority relating to acquisition and disposition of property. (1) An authority may: (a) purchase, lease, obtain options upon, or acquire by gift, grant, bequest, devise, or otherwise any real or personal property or any interest in property from any person, firm, corporation, city, municipality, or government; (b) acquire by eminent domain, as provided in Title 70, chapter 30, any real property, including improvements and fixtures on the real property; (c) sell, exchange, transfer, assign, or pledge any real or personal property or any interest in property to any person, firm, corporation, municipality, city, or government; (d) own, hold, clear, and improve property; (e) insure or provide for the insurance of the property or operations of the authority against risks that the authority considers advisable; (f) procure insurance or guarantees from the federal government of the payment of any debts or parts of debt secured by mortgages made or held by the authority on any property included in a housing project. (2) Statutes with respect to the acquisition, operation, or disposition of property by other public bodies are not applicable to an authority unless the legislature specifically declares that the provisions are applicable.

History: En. Sec. 9, Ch. 140, L. 1935; re-en. Sec. 5309.9, R.C.M. 1935; amd. Sec. 2, Ch. 68, L. 1953; amd. Sec. 4, Ch. 193, L. 1957; amd. Sec. 1, Ch. 259, L. 1974; R.C.M. 1947, 35-109(part); amd. Sec. 23, Ch. 125, L. 2001.



7-15-4461. Acquisition of property by authority for government housing project.

7-15-4461. Acquisition of property by authority for government housing project. The authority may acquire, by purchase or by the exercise of its power of eminent domain as provided in 7-15-4462, any real or personal property for any housing project being constructed or operated by a government. The authority, upon such terms and conditions, with or without consideration, as it shall determine, may convey title or deliver possession of such property so acquired or purchased to such government for use in connection with such housing project.

History: En. Sec. 12, Ch. 140, L. 1935; re-en. Sec. 5309.12, R.C.M. 1935; R.C.M. 1947, 35-112.



7-15-4462. Exercise of power of eminent domain.

7-15-4462. Exercise of power of eminent domain. (1) After the adoption by the authority of a resolution declaring that the acquisition of the property described in the resolution is in the public interest and necessary for public use, the authority may acquire by eminent domain any real property, including fixtures and improvements, that it considers necessary to carry out the purposes of part 45 and this part. (2) The authority shall exercise the power of eminent domain pursuant to the provisions of Title 70, chapter 30. (3) Property already devoted to a public use may be acquired, provided that: (a) property belonging to any city or municipality within the boundaries of the authority or belonging to any government may not be acquired without the government's consent; and (b) property belonging to a public utility corporation may not be acquired without the approval of the commission or other officer or tribunal having regulatory power over the corporation if the utility is subject to regulatory power.

History: En. Sec. 11, Ch. 140, L. 1935; re-en. Sec. 5309.11, R.C.M. 1935; R.C.M. 1947, 35-111; amd. Sec. 24, Ch. 125, L. 2001.



7-15-4463. Title to property acquired from housing authority subject to agreements with governments.

7-15-4463. Title to property acquired from housing authority subject to agreements with governments. Notwithstanding anything in this part or part 45 to the contrary, any purchaser or purchasers at a sale of real or personal property of the authority, whether pursuant to any foreclosure of a mortgage or pursuant to judicial process or otherwise, shall obtain title subject to any contract between the authority and a government relating to the supervision by a government of the operation and maintenance of such property and the construction of improvements thereon.

History: En. Sec. 22, Ch. 140, L. 1935; re-en. Sec. 5309.22, R.C.M. 1935; R.C.M. 1947, 35-122.



7-15-4464. Authorization for payment of rentals in lieu of taxes.

7-15-4464. Authorization for payment of rentals in lieu of taxes. (1) Any housing authority established pursuant to this part and/or the federal government may pay annual sums from rentals in lieu of taxes to any state and/or political subdivision thereof with respect to any real property, including improvements thereon, owned or held by either such housing authority or the federal government. (2) The amount so paid for any year upon such property shall not exceed the taxes which would be paid to the state and/or subdivision thereof, as the case may be, upon such property if it were not exempt from taxation, with such allowances as may be considered to be appropriate for expenditures by the government for streets, utilities, or other public services to serve such property.

History: En. Sec. 4, Ch. 215, L. 1943; R.C.M. 1947, 35-304.



7-15-4465. Payments by housing authorities to local and state bodies.

7-15-4465. Payments by housing authorities to local and state bodies. Notwithstanding any limitations in this or any other law, any housing authority may agree to make such payments to the county, city, or municipality, the state or any political subdivision or agency thereof (which payments such bodies are hereby authorized to accept) as the authority finds consistent with the maintenance of the low-rent character of housing projects or the achievement of the purposes of this housing authorities law.

History: En. Sec. 35-125.1 by Sec. 7, Ch. 193, L. 1957; R.C.M. 1947, 35-125.1.



7-15-4466. Special powers and contract provisions when federal government involved.

7-15-4466. Special powers and contract provisions when federal government involved. (1) In addition to the powers conferred upon the authority by other provisions of this part or part 45, the authority is empowered to: (a) borrow money and/or accept grants from the federal government for or in aid of the construction of any housing project which such authority is authorized by this part or part 45 to undertake; (b) take over any land acquired by the federal government for the construction of a housing project; (c) take over or lease or manage any housing project constructed or owned by the federal government; and (d) these ends, enter into such contracts, mortgages, trust indentures, leases, or other agreements as the federal government may require, including agreements that the federal government shall have the right to supervise and approve the construction, maintenance, and operation of such housing project. (2) (a) In any contract with the federal government for annual contributions to an authority, the authority may obligate itself to convey to the federal government possession of or title to the project to which such contract relates upon the occurrence of a substantial default (as defined in such contract) with respect to the covenants or conditions to which the authority is subject. This obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws. (b) Such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey, or otherwise deal with the project in accordance with the terms of such contract, provided that the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the project have been cured and that the project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the authority the project as then constituted. (3) A housing authority shall have the power (notwithstanding anything to the contrary contained in this part or part 45 or in any other provision of law) to agree to any conditions attached to federal financial assistance relating to the determination of prevailing salaries or wages or payment of not less than prevailing salaries or wages or compliance with labor standards in the development or administration of projects and to include in any contract let in connection with a project stipulations requiring that the contractor and any subcontractor comply with requirements as to minimum salaries or wages and maximum hours of labor and comply with any conditions which the federal government may have attached to the financial aid of the project.

History: (1), (2)En. Sec. 23, Ch. 140, L. 1935; re-en. Sec. 5309.23, R.C.M. 1935; amd. Sec. 5, Ch. 193, L. 1957; Sec. 35-123, R.C.M. 1947; (3)En. Sec. 25, Ch. 140, L. 1935; re-en. Sec. 5309.25, R.C.M. 1935; amd. Sec. 4, Ch. 153, L. 1941; amd. Sec. 6, Ch. 193, L. 1957; Sec. 35-125, R.C.M. 1947; R.C.M. 1947, 35-123(part), 35-125.



7-15-4467. Reports by authority to municipality.

7-15-4467. Reports by authority to municipality. The authority shall, at least once a year, file with the mayor of the city a report of its activities for the preceding year and shall make any recommendations with reference to any additional legislation or other action that may be necessary in order to carry out the purposes of this part and part 45.

History: En. Sec. 26, Ch. 140, L. 1935; re-en. Sec. 5309.26, R.C.M. 1935; R.C.M. 1947, 35-126.






Part 45. Municipal Housing Authorities Continued

7-15-4501. Authorization to issue bonds.

7-15-4501. Authorization to issue bonds. The authority shall have power and is hereby authorized to issue, from time to time in its discretion, for any of its corporate purposes: (1) bonds on which the principal and interest are payable: (a) exclusively from the income and revenues of the housing project financed with the proceeds of such bonds or with such proceeds together with the proceeds of a grant from the federal government to aid in financing the construction thereof; or (b) exclusively from the income and revenues of certain designated housing projects, whether or not they were financed in whole or in part with the proceeds of such bonds; provided, however, that the credit of the authority shall not be pledged to the payment of such bonds, but such bonds shall be payable only (and the bonds shall so state on their face) from the revenues of the designated housing project or projects and the funds received from the sale or disposal thereof and, if the authority so determines, shall be additionally secured by a trust indenture pledging such revenues or, in certain instances as hereinafter provided, by a mortgage of the property comprising such designated housing project or projects and the revenue therefrom; (2) bonds for the payment of the principal and interest of which the credit of the authority is pledged and which may be additionally secured by a pledge of the revenues of the authority or any part thereof pursuant to a resolution or trust indenture of the authority or, in certain instances as hereinafter provided, may be additionally secured by a mortgage of the property and revenues of the authority or any part thereof.

History: En. Sec. 14, Ch. 140, L. 1935; re-en. Sec. 5309.14, R.C.M. 1935; R.C.M. 1947, 35-114(part).



7-15-4502. Powers related to loans.

7-15-4502. Powers related to loans. An authority shall have power: (1) to borrow money upon its bonds, notes, debentures, or other evidences of indebtedness and to secure the same by pledges of its revenues and (subject to the limitations hereinafter imposed) by mortgages upon property held or to be held by it or in any other manner; (2) in connection with any loan, to agree to limitations upon its right to dispose of any housing project or part thereof or to undertake additional housing projects; (3) in connection with any loan by a government, to agree to limitations upon the exercise of any powers conferred upon the authority by this part and part 44; (4) to invest any funds held in reserves or sinking funds or any funds not required for immediate disbursement in property or securities in which savings banks may legally invest funds subject to their control.

History: En. Sec. 9, Ch. 140, L. 1935; re-en. Sec. 5309.9, R.C.M. 1935; amd. Sec. 2, Ch. 68, L. 1953; amd. Sec. 4, Ch. 193, L. 1957; amd. Sec. 1, Ch. 259, L. 1974; R.C.M. 1947, 35-109(part).



7-15-4503. Nature of bonded indebtedness.

7-15-4503. Nature of bonded indebtedness. (1) Neither the commissioners of the authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. (2) The bonds and other obligations of the authority (and such bonds and obligations shall so state on their face) shall not be a debt of any city or municipality located within its boundaries or of the state, and neither the state nor any such city or municipality shall be liable thereon, nor in any event shall they be payable out of any funds or properties other than those of the authority. (3) The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory provision of the laws of the state. Bonds may be issued under this part and part 44 notwithstanding any debt or other limitation prescribed by any statute.

History: En. Sec. 14, Ch. 140, L. 1935; re-en. Sec. 5309.14, R.C.M. 1935; R.C.M. 1947, 35-114(part).



7-15-4504. Bonds and other obligations to be fully negotiable.

7-15-4504. Bonds and other obligations to be fully negotiable. Any provision of any law to the contrary notwithstanding, any bonds, interim certificates, or other obligations issued pursuant to this part and part 44 shall be fully negotiable.

History: En. Sec. 15, Ch. 140, L. 1935; re-en. Sec. 5309.15, R.C.M. 1935; amd. Sec. 37, Ch. 234, L. 1971; R.C.M. 1947, 35-115(part).



7-15-4505. Housing authority bonds as legal investments.

7-15-4505. Housing authority bonds as legal investments. (1) The state and all public officers, municipal corporations, political subdivisions, and public bodies; all banks, bankers, trust companies, savings banks and institutions, buildings and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, money, or other funds belonging to them or within their control in any bonds or other obligations issued by a housing authority established pursuant to the housing authorities law of this state or issued by any public housing authority or agency in the United States when such bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States government or any agency thereof. (2) It is the purpose of this section to authorize any persons, firms, corporations, associations, political subdivisions, bodies, and officers, public or private, to use any funds owned or controlled by them, including but not limited to sinking, insurance, investment, retirement, compensation, pension, and trust funds and funds held on deposit, for the purchase of any such bonds or other obligations. (3) Nothing contained in this section shall be construed as relieving any person, firm, or corporation from any duty of exercising reasonable care in selecting securities. (4) Insofar as the provisions of this section are inconsistent with the provisions of any other law, the provisions of this section shall be controlling.

History: En. Secs. 1, 3, Ch. 218, L. 1943; R.C.M. 1947, 35-143(part), 35-144.



7-15-4506. Details relating to bonds.

7-15-4506. Details relating to bonds. (1) The bonds of the authority shall be authorized by its resolution and shall be issued in one or more series. (2) The bonds shall bear such date or dates, mature at such time or times (not exceeding 60 years from their respective dates), bear interest at such rate or rates, be in such denominations (which may be made interchangeable), be in such form (either coupon or registered), carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution or its trust indenture or mortgage may provide. (3) In connection with the issuance of bonds and/or the incurring of any obligation under a lease and in order to secure the payment of such bonds and/or obligations, the authority shall have power to: (a) covenant as to the bonds to be issued pursuant to any resolution, trust indenture, mortgage, or other instrument; as to the issuance of such bonds in escrow or otherwise; and as to the use and disposition of the proceeds thereof; (b) covenant as to what other or additional debt may be incurred by it; (c) provide for the terms, form, registration, exchange, execution, and authentication of bonds; (d) provide for the replacement of lost, destroyed, or mutilated bonds; (e) covenant against extending the time for the payment of its bonds or interest thereon, directly or indirectly, by any means or in any manner.

History: (1), (2)En. Sec. 15, Ch. 140, L. 1935; re-en. Sec. 5309.15, R.C.M. 1935; amd. Sec. 37, Ch. 234, L. 1971; Sec. 35-115, R.C.M. 1947; (3)En. Sec. 16, Ch. 140, L. 1935; re-en. Sec. 5309.16, R.C.M. 1935; Sec. 35-116, R.C.M. 1947; R.C.M. 1947, 35-115(part), 35-116(part).



7-15-4507. Sale of bonds.

7-15-4507. Sale of bonds. (1) Any bonds issued by the authority may be sold at public or private sale as determined by the authority pursuant to 17-5-107. If the authority conducts a public sale, the bonds may be sold after notice published once at least 10 days prior to the sale in a newspaper having a general circulation in the city and in a financial newspaper. (2) The bonds may be sold at private sale pursuant to 17-5-107 without any public advertisement. (3) The bonds may be sold at a price or prices as determined by the authority.

History: En. Sec. 15, Ch. 140, L. 1935; re-en. Sec. 5309.15, R.C.M. 1935; amd. Sec. 37, Ch. 234, L. 1971; R.C.M. 1947, 35-115(part); amd. Sec. 19, Ch. 253, L. 2011.



7-15-4508. Purchase of bonds by housing authority.

7-15-4508. Purchase of bonds by housing authority. (1) The authority shall have power out of any funds available therefor to purchase any bonds issued by it at a price not more than the principal amount thereof and the accrued interest; provided, however, that bonds payable exclusively from the revenues of a designated project or projects shall be purchased out of any such revenues available therefor. All bonds so purchased shall be canceled. (2) This section shall not apply to the redemption of bonds.

History: En. Sec. 15, Ch. 140, L. 1935; re-en. Sec. 5309.15, R.C.M. 1935; amd. Sec. 37, Ch. 234, L. 1971; R.C.M. 1947, 35-115(part).



7-15-4509. Interim certificates.

7-15-4509. Interim certificates. Pending the authorization, preparation, execution, or delivery of definitive bonds, the authority may issue interim certificates or other temporary obligations to the purchaser of such bonds. Such interim certificates or other temporary obligations shall be in such form; contain such terms, conditions, and provisions; bear such date or dates; and evidence such agreements relating to their discharge or payment or the delivery of definitive bonds as the authority may by resolution, trust indenture, or mortgage determine.

History: En. Sec. 15, Ch. 140, L. 1935; re-en. Sec. 5309.15, R.C.M. 1935; amd. Sec. 37, Ch. 234, L. 1971; R.C.M. 1947, 35-115(part).



7-15-4510. Validity and sufficiency of signatures on bonds.

7-15-4510. Validity and sufficiency of signatures on bonds. In case any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes the same as if they had remained in office until such delivery.

History: En. Sec. 15, Ch. 140, L. 1935; re-en. Sec. 5309.15, R.C.M. 1935; amd. Sec. 37, Ch. 234, L. 1971; R.C.M. 1947, 35-115(part).



7-15-4511. Creation of special funds.

7-15-4511. Creation of special funds. In connection with the issuance of bonds and/or the incurring of any obligation under a lease and in order to secure the payment of such bonds and/or obligations, the authority shall have power to: (1) create or authorize the creation of special funds in which there shall be segregated: (a) the proceeds of any loan and/or grant; (b) all of the rents, fees, and revenues of any housing project or projects or parts thereof; (c) any money held for the payment of the costs of operation and maintenance of any such housing projects or as a reserve for the meeting of contingencies in the operation and maintenance thereof; (d) any money held for the payment of the principal and interest on its bonds or the sums due under its leases and/or as a reserve for such payments; and (e) any money held for any other reserves or contingencies; and (2) covenant as to the use and disposal of the money held in such funds.

History: En. Sec. 16, Ch. 140, L. 1935; re-en. Sec. 5309.16, R.C.M. 1935; R.C.M. 1947, 35-116(part).



7-15-4512. Security for money deposited by housing authority.

7-15-4512. Security for money deposited by housing authority. (1) The authority may by resolution provide that all money deposited by it shall be secured by: (a) obligations of the United States or of the state of a market value equal at all times to the amount of such deposits; (b) any securities in which savings banks may legally invest funds within their control; or (c) an undertaking with such sureties as shall be approved by the authority to faithfully keep and pay over upon the order of the authority any such deposits and agreed interest thereon. (2) All banks and trust companies are authorized to give any such security for such deposits.

History: En. Sec. 24, Ch. 140, L. 1935; re-en. Sec. 5309.24, R.C.M. 1935; R.C.M. 1947, 35-124.



7-15-4513. through reserved.

7-15-4513 through 7-15-4520 reserved.



7-15-4521. General powers related to bonds and lease obligations.

7-15-4521. General powers related to bonds and lease obligations. (1) In connection with the issuance of bonds and/or the incurring of any obligation under a lease and in order to secure the payment of such bonds and/or obligations, the authority shall have power to: (a) execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties, which may contain such covenants and provisions, in addition to those specified in 7-15-4506, 7-15-4511, and 7-15-4521 through 7-15-4528, as the government or any purchaser of the bonds of the authority may reasonably require; (b) make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds or, in the absolute discretion of the authority, tend to make the bonds more marketable, notwithstanding that such covenants, acts, or things may not be enumerated herein; (c) make covenants, other than in addition to the covenants expressly authorized in this part or part 44, of like or different character. (2) It is the intention of subsection (1)(b) hereof to give the authority power to do all things in the issuance of bonds, in the provisions for their security, that are not inconsistent with the constitution of the state, and no consent or approval of any judge or court shall be required thereof; provided, however, that the authority shall have no power to mortgage all or any part of its real or personal property except as provided in 7-15-4526.

History: En. Sec. 16, Ch. 140, L. 1935; re-en. Sec. 5309.16, R.C.M. 1935; R.C.M. 1947, 35-116(part).



7-15-4522. Redemption of bonds.

7-15-4522. Redemption of bonds. In connection with the issuance of bonds and/or the incurring of any obligation under a lease and in order to secure the payment of such bonds and/or obligations, the authority shall have power to redeem the bonds and covenant for their redemption and provide the terms and conditions thereof.

History: En. Sec. 16, Ch. 140, L. 1935; re-en. Sec. 5309.16, R.C.M. 1935; R.C.M. 1947, 35-116(part).



7-15-4523. Amendment or abrogation of bond contracts.

7-15-4523. Amendment or abrogation of bond contracts. In connection with the issuance of bonds and/or the incurring of any obligation under a lease and in order to secure the payment of such bonds and/or obligations, the authority shall have power to prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

History: En. Sec. 16, Ch. 140, L. 1935; re-en. Sec. 5309.16, R.C.M. 1935; R.C.M. 1947, 35-116(part).



7-15-4524. Bond provisions related to determination and use of rents and fees.

7-15-4524. Bond provisions related to determination and use of rents and fees. In connection with the issuance of bonds and/or the incurring of any obligation under a lease and in order to secure the payment of such bonds and/or obligations, the authority shall have power to: (1) pledge by resolution, trust indenture, mortgage (subject to the limitations imposed in this part), or other contract all or any part of its rents, fees, or revenues; (2) covenant against pledging all or any part of its rents, fees, and revenues to which its right then exists or the right to which may thereafter come into existence or against permitting or suffering any lien thereon; (3) covenant as to the rents and fees to be charged, as to the amount (calculated as may be determined) to be raised each year or other period of time by rents, fees, and other revenues, and as to the use and disposition to be made thereof.

History: En. Sec. 16, Ch. 140, L. 1935; re-en. Sec. 5309.16, R.C.M. 1935; R.C.M. 1947, 35-116(part).



7-15-4525. Bond provisions related to management and use of property.

7-15-4525. Bond provisions related to management and use of property. In connection with the issuance of bonds and/or the incurring of any obligation under a lease and in order to secure the payment of such bonds and/or obligations, the authority shall have power to: (1) covenant against mortgaging all or any part of its real or personal property, then owned or thereafter acquired, or against permitting or suffering any lien thereon; (2) covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any housing project or any part thereof or with respect to limitations on its right to undertake additional housing projects; (3) provide for the release of property, rents, fees, and revenues from any pledge or mortgage and reserve rights and powers in or the right to dispose of property which is subject to a pledge or mortgage; (4) covenant that the authority warrants the title to the premises; (5) covenant as to the use of any or all of its real or personal property; (6) covenant as to the maintenance of its property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance money.

History: En. Sec. 16, Ch. 140, L. 1935; re-en. Sec. 5309.16, R.C.M. 1935; R.C.M. 1947, 35-116(part).



7-15-4526. Power to mortgage property when government financing involved.

7-15-4526. Power to mortgage property when government financing involved. (1) In connection with any project financed in whole or in part by a government, the authority shall also have power to mortgage all or any part of its real or personal property, then owned or thereafter acquired, and thereby: (a) to vest in a government the right, upon the happening of an event of default (as defined in such mortgage), to foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings so long as a government shall be the holder of any of the bonds secured by such mortgage; (b) to vest in a trustee or trustees the right, upon the happening of an event of default (as defined in such mortgage), to foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings, but only with the consent of the government which aided in financing the housing project involved; (c) to vest in other obligees the right to foreclose such mortgage by judicial proceedings, but only with the consent of the government which aided in financing the project involved; (d) to vest in an obligee, including a government, the right in foreclosing any mortgage as aforesaid, to foreclose such mortgage as to all or such part or parts of the property covered thereby as such obligee in its absolute discretion shall elect. (2) The institution, prosecution, and conclusion of any foreclosure proceedings authorized by subsection (1)(d) and/or the sale of any such parts of the mortgaged property shall not affect in any manner or to any extent the lien of the mortgage on the parts of the mortgaged property not included in such proceedings or not sold as aforesaid.

History: En. Sec. 17, Ch. 140, L. 1935; re-en. Sec. 5309.17, R.C.M. 1935; R.C.M. 1947, 35-117.



7-15-4527. Provisions related to breach or default on bonds and bond covenants.

7-15-4527. Provisions related to breach or default on bonds and bond covenants. In connection with the issuance of bonds and/or the incurring of any obligation under a lease and in order to secure the payment of such bonds and/or obligations, the authority shall have power to: (1) covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation; (2) vest in an obligee of the authority the right, in the event of the failure of the authority to observe or perform any covenant to be kept or performed on its part, to cure any such default and to advance any money necessary for such purpose, and the money so advanced may be made an additional obligation of the authority with such interest, security, and priority as may be provided in any trust indenture, mortgage, lease, or contract of the authority with reference thereto; (3) covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived; (4) covenant to surrender possession of all or any part of any housing project or projects upon the happening of an event of default (as defined in the contract) and to vest in an obligee the right, without judicial proceedings, to take possession and to use, operate, manage, and control such housing projects or any part thereof and to collect and receive all rents, fees, and revenues arising therefrom in the same manner as the authority itself might do and to dispose of the money collected in accordance with the agreement of the authority with such obligee.

History: En. Sec. 16, Ch. 140, L. 1935; re-en. Sec. 5309.16, R.C.M. 1935; R.C.M. 1947, 35-116(part).



7-15-4528. Use of bond trustee.

7-15-4528. Use of bond trustee. In connection with the issuance of bonds or the incurring of any obligation under a lease and in order to secure the payment of the bonds or obligations, the authority may: (1) vest in a trustee the right to enforce any covenant made to secure the payment of the bonds or obligations; (2) provide for the powers and duties of the trustee and limit the trustee's liabilities; and (3) provide the terms and conditions upon which the trustee or a designated proportion of the holders of bonds may enforce any covenant.

History: En. Sec. 16, Ch. 140, L. 1935; re-en. Sec. 5309.16, R.C.M. 1935; R.C.M. 1947, 35-116(part); amd. Sec. 24, Ch. 253, L. 1979; amd. Sec. 625, Ch. 61, L. 2007.



7-15-4529. General remedies of an obligee of a housing authority.

7-15-4529. General remedies of an obligee of a housing authority. An obligee of the authority shall have the right, in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee: (1) by mandamus, suit, action, or proceeding in law or equity (all of which may be joined in one action), to compel the authority and the commissioners, officers, agents, or employees thereof to perform each and every term, provision, and covenant contained in any contract of the authority and to require the carrying out of any or all covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by this part or part 44; (2) by suit, action, or proceeding in equity, to enjoin any acts or things which may be unlawful or the violation of any of the rights of such obligee of the authority; (3) by suit, action, or proceeding in any court of competent jurisdiction, to cause possession of any housing project or any part thereof to be surrendered to any obligee having the right to such possession pursuant to any contract of the authority.

History: En. Sec. 18, Ch. 140, L. 1935; re-en. Sec. 5309.18, R.C.M. 1935; R.C.M. 1947, 35-118.



7-15-4530. Special remedies of an obligee resulting from mortgage or trust indenture.

7-15-4530. Special remedies of an obligee resulting from mortgage or trust indenture. (1) An authority may by its trust indenture, mortgage, lease, or other contract confer upon an obligee holding or representing a specified amount in bonds, leases, or other obligations the right, upon the happening of an event of default as defined in the instrument: (a) by suit, action, or proceeding in any court of competent jurisdiction, to obtain the appointment of a receiver of a housing project of the authority or any part of a project; (b) by suit, action, or proceeding in any court of competent jurisdiction, to require the authority and the commissioners to account as if it and they were the trustees of an express trust. (2) If a receiver is appointed pursuant to subsection (1)(a), the receiver may enter and take possession of the housing project or any part of the project, may operate and maintain the project, and may collect and receive all fees, rents, revenue, or other charges arising from the project in the same manner as the authority itself might do. The receiver shall keep the money in a separate account or accounts and apply the money in accordance with the obligations of the authority as the court directs.

History: En. Sec. 19, Ch. 140, L. 1935; re-en. Sec. 5309.19, R.C.M. 1935; R.C.M. 1947, 35-119; amd. Sec. 626, Ch. 61, L. 2007.



7-15-4531. Remedies of obligees to be cumulative.

7-15-4531. Remedies of obligees to be cumulative. All the rights and remedies hereinabove conferred shall be cumulative and in addition to all other rights and remedies that may be conferred upon such obligee of the authority by law or by any contract with the authority.

History: En. Sec. 20, Ch. 140, L. 1935; re-en. Sec. 5309.20, R.C.M. 1935; R.C.M. 1947, 35-120.



7-15-4532. Limitations on remedies of obligees.

7-15-4532. Limitations on remedies of obligees. (1) No interest of the authority in any real or personal property shall be subject to sale by the foreclosure of a mortgage thereon, either through judicial proceedings or the exercise of a power of sale contained in such mortgage, except in the case of the mortgages provided for in 7-15-4526. (2) All property of the authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same. No judgment against the authority shall be a charge or lien upon its real or personal property. (3) The provisions of this section shall not apply to or limit the right of obligees to foreclose any mortgage of the authority provided for in 7-15-4526 and, in case of a foreclosure sale thereunder, to obtain a judgment or decree for any deficiency due on the indebtedness secured thereby and issued on the credit of the authority. Such deficiency judgment or decree shall be a lien and charge upon the property of the authority which may be levied on and sold by virtue of an execution or other judicial process for the purpose of satisfying such deficiency judgment or decree.

History: En. Sec. 21, Ch. 140, L. 1935; re-en. Sec. 5309.21, R.C.M. 1935; R.C.M. 1947, 35-121.









CHAPTER 16. CULTURE, SOCIAL SERVICES, AND RECREATION

Part 1. General Provisions Affecting Local Governments

7-16-101. Creation of funds for recreational and other activities of elderly by local governments.

7-16-101. Creation of funds for recreational and other activities of elderly by local governments. (1) Subject to 15-10-420, the governing body of a city, county, town, or municipality may in its discretion establish a fund to promote, establish, and maintain recreational, educational, and other activities of the elderly by a levy on taxable property. The tax levy is in addition to all other tax levies. (2) The governing body may, by resolution, make expenditures from the fund as it may from time to time determine. Expenditures must be made for the promotion and development of recreational, educational, and other activities of the elderly, including motivation of the use of the talents of the elderly. (3) The governing body may make payment of expenditures to nonprofit corporations or associations engaged in aiding the activities.

History: En. Sec. 1, Ch. 380, L. 1971; R.C.M. 1947, 71-1701; amd. Sec. 48, Ch. 584, L. 1999; amd. Sec. 57, Ch. 574, L. 2001.



7-16-102. Use of county lands for public parks and recreational grounds.

7-16-102. Use of county lands for public parks and recreational grounds. (1) The county commissioners of any county in Montana are hereby authorized to convey to the state of Montana or to any city or town in Montana or to the United States of America any tract of county-owned land, not exceeding 1,280 acres, to be used for the establishment and maintenance of a park or recreational grounds. (2) The conveyance is subject to the provisions of 7-8-102.

History: En. Sec. 1, Ch. 139, L. 1935; re-en. Sec. 4487.1, R.C.M. 1935; amd. Sec. 1, Ch, 48, L. 1961; amd. Sec. 1, Ch. 7, L. 1977; R.C.M. 1947, 16-1131(part).






Part 21. General Provisions Affecting County Government

7-16-2101. Construction and maintenance of county cultural, social, and recreational facilities.

7-16-2101. Construction and maintenance of county cultural, social, and recreational facilities. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to cause a civic center, a youth center, park buildings, museums, recreation centers, and any combination thereof to be erected, furnished, and maintained.

History: En. Subd. 9, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.8, R.C.M. 1935; amd. Sec. 1, Ch. 56, L. 1947; amd. Secs. 1, 2, Ch. 238, L. 1947; amd. Secs. 1, 2, Ch. 5, L. 1949; amd. Sec. 1, Ch. 76, L. 1957; amd. Sec. 1, Ch. 150, L. 1959; amd. Sec. 1, Ch. 130, L. 1973; R.C.M. 1947, 16-1008A(part).



7-16-2102. Authorization for tax levy for parks and certain cultural, social, and recreational facilities.

7-16-2102. Authorization for tax levy for parks and certain cultural, social, and recreational facilities. (1) Subject to 15-10-420, the board of county commissioners may annually levy on the taxable property of the county, in the same manner and at the same time as other county taxes are levied, a tax for the purpose of maintaining, operating, and equipping parks, cultural facilities, and any county-owned civic center, youth center, recreation center, recreational complex, or any combination of purposes, parks, and facilities. (2) (a) The board of county commissioners shall submit the question of imposing or the continued imposition of the property tax mill levy provided in subsection (1) to the electors of the county at the next general election if a petition requesting an election, signed by at least 15% of the resident taxpayers of the county, is filed with the county clerk. The petition must be filed with the county clerk at least 90 days prior to the date of the general election. (b) The question must be submitted as provided in 15-10-425. (c) The board of county commissioners shall levy the tax if the question for the imposition of the tax is approved by a majority of the electors voting on the question. (3) All laws applicable to the collection of county taxes apply to the collection of the tax provided for in this section.

History: En. Sec. 1, Ch. 45, L. 1955; amd. Sec. 1, Ch. 26, L. 1973; R.C.M. 1947, 16-1179(part); amd. Sec. 1, Ch. 639, L. 1985; amd. Sec. 49, Ch. 584, L. 1999; amd. Sec. 17, Ch. 495, L. 2001; amd. Sec. 58, Ch. 574, L. 2001.



7-16-2103. Establishment of fund.

7-16-2103. Establishment of fund. (1) All funds derived from the tax authorized by 7-16-2102 constitute a separate fund deposited with the county treasurer. The fund shall not be used for any purposes except for county parks and any civic center, cultural facility, youth center, recreation center, recreational complex, or any combination thereof. (2) All claims against such separate fund shall be presented and acted upon in the same manner as are all other claims against the county.

History: En. Sec. 1, Ch. 45, L. 1955; amd. Sec. 1, Ch. 26, L. 1973; R.C.M. 1947, 16-1179(part); amd. Sec. 2, Ch. 639, L. 1985.



7-16-2104. Multicounty youth guidance centers.

7-16-2104. Multicounty youth guidance centers. Two or more counties of this state may, through action of their respective boards of county commissioners, join together by contract in the establishment of a joint county youth guidance center. The cost and expenses of such joint county youth guidance center shall be apportioned between or among the contracting counties on such a basis as to be agreed upon by said contracting counties.

History: En. Sec. 1, Ch. 24, L. 1961; R.C.M. 1947, 16-1008B.



7-16-2105. Acquisition of land by county for public recreational or cultural purposes.

7-16-2105. Acquisition of land by county for public recreational or cultural purposes. A county may acquire, by purchase, grant, deed, gift, devise, condemnation pursuant to Title 70, chapter 30, or otherwise, lands suitable for public camping, public recreational purposes, civic centers, youth centers, museums, recreational centers, and any combination of the enumerated uses. A county may lease the land tracts, each of which must be situated so that it offers ready access to a public highway.

History: En. Sec. 1, Ch. 51, L. 1929; re-en. Sec. 4444.1, R.C.M. 1935; amd. Secs. 1, 2, Ch. 239, L. 1947; R.C.M. 1947, 62-101; amd. Sec. 9, Ch. 543, L. 1995; amd. Sec. 38, Ch. 42, L. 1997; amd. Sec. 25, Ch. 125, L. 2001; amd. Sec. 31, Ch. 286, L. 2009.



7-16-2106. Limitation on use of lands.

7-16-2106. Limitation on use of lands. All tracts of land acquired under 7-16-2105 shall be set aside and used exclusively for public camping and recreational purposes, and each park so established shall be given an appropriate name or number.

History: En. Sec. 2, Ch. 51, L. 1929; amd. Sec. 1, Ch. 137, L. 1935; re-en. Sec. 4444.2, R.C.M. 1935; amd. Sec. 1, Ch. 129, L. 1943; amd. Sec. 1, Ch. 115, L. 1945; amd. Sec. 1, Ch. 229, L. 1959; amd. Sec. 1, Ch. 75, L. 1974; R.C.M. 1947, 62-102(part).



7-16-2107. Expenditures for county parks.

7-16-2107. Expenditures for county parks. Except as otherwise provided by law, there are no restrictions on expenditures for the purpose of acquiring, maintaining, and equipping county parks.

History: En. Sec. 2, Ch. 51, L. 1929; amd. Sec. 1, Ch. 137, L. 1935; re-en. Sec. 4444.2, R.C.M. 1935; amd. Sec. 1, Ch. 129, L. 1943; amd. Sec. 1, Ch. 115, L. 1945; amd. Sec. 1, Ch. 229, L. 1959; amd. Sec. 1, Ch. 75, L. 1974; R.C.M. 1947, 62-102(part).



7-16-2108. Authorization to levy tax and establish fund for establishment and maintenance of programs and employee training for day-care facilities.

7-16-2108. Authorization to levy tax and establish fund for establishment and maintenance of programs and employee training for day-care facilities. (1) Subject to 15-10-420, the governing body of a county, city, town, or municipality may establish a fund to establish and maintain programs for the operation of licensed day-care centers and homes within the geographic boundaries of the governing body by a levy on the taxable property within the county, city, town, or municipality. The tax levy is in addition to all other tax levies. (2) The governing body may, by resolution, make expenditures from the fund as it may from time to time determine, provided that expenditures must be made solely for the establishment, maintenance, and development of programs for and training of operators and employees of day-care centers and homes.

History: En. Sec. 1, Ch. 244, L. 1983; amd. Sec. 50, Ch. 584, L. 1999; amd. Sec. 59, Ch. 574, L. 2001.



7-16-2109. Single assessment for county fair activities, county parks, and certain cultural, social, and recreational facilities -- restriction.

7-16-2109. Single assessment for county fair activities, county parks, and certain cultural, social, and recreational facilities -- restriction. (1) Subject to 15-10-420 and except as provided in subsection (2) of this section, the county commissioners of a county who have levied taxes pursuant to 7-16-2102 may combine that levy with any fees assessed in accordance with 7-11-1024 into a single assessment for the purpose of maintaining, operating, and equipping county fair activities, county parks, cultural facilities, and any county-owned civic center, youth center, recreation center, recreational complex, or any combination of purposes, activities, and facilities. The money collected may be distributed among the activities and facilities as determined by the county commissioners. (2) (a) The board of county commissioners shall submit the question of imposing or continuing the imposition of the single assessment provided for in subsection (1) to the electors of the county at the next general election if a petition requesting a vote on the single assessment, signed by at least 15% of the resident taxpayers of the county, is filed with the county clerk and recorder at least 90 days prior to the date of the general election. (b) The question must be submitted as provided in 15-10-425. (c) The board of county commissioners shall collect the assessment if the imposition or continued imposition of the single assessment is approved by a majority of the electors voting on the question.

History: En. Sec. 1, Ch. 48, L. 1993; amd. Sec. 51, Ch. 584, L. 1999; amd. Sec. 18, Ch. 495, L. 2001; amd. Sec. 60, Ch. 574, L. 2001; amd. Sec. 32, Ch. 286, L. 2009.



7-16-2110. through reserved.

7-16-2110 through 7-16-2120 reserved.



7-16-2121. Temporary permit for operation of out-of-state motorboat -- violation -- penalty -- disposition of proceeds.

7-16-2121. Temporary permit for operation of out-of-state motorboat -- violation -- penalty -- disposition of proceeds. (1) A temporary permit may be required by a county for operation of a motorboat on waters within the county if the motorboat is from a state that requires a similar temporary permit for operation in that state of a motorboat licensed in Montana. The permit may be purchased from the county for a fee of $10. When properly affixed to the motorboat, such permit authorizes the operation of the motorboat for a period of 30 days within the county. The county shall provide reasonable notice of the permit requirement and shall make the permits available to the public. (2) The temporary permit must be issued in the form of a decal that must denote the time during which it is valid. The decal must be conspicuously displayed on the motorboat during all times of operation. (3) A person who operates a motorboat in violation of 23-2-511(1)(c) or this section is guilty of a misdemeanor and shall be fined no more than $50. (4) All proceeds received by the county from payment of the permit fee must be used in enforcing compliance with the temporary permit and developing and maintaining public boating access and facilities.

History: En. Sec. 2, Ch. 118, L. 1987.






Part 22. County Museums, Facilities for the Arts, and Museum Districts (Repealed)

7-16-2201. Repealed.

7-16-2201. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 17, L. 1945; amd. Sec. 1, Ch. 173, L. 1975; R.C.M. 1947, 16-1163(part); amd. Sec. 1, Ch. 313, L. 1989; amd. Sec. 2, Ch. 217, L. 2007.



7-16-2202. Repealed.

7-16-2202. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 17, L. 1945; amd. Sec. 1, Ch. 173, L. 1975; R.C.M. 1947, 16-1163(part); amd. Sec. 1, Ch. 455, L. 1985; amd. Sec. 2, Ch. 313, L. 1989; amd. Sec. 1, Ch. 440, L. 1993.



7-16-2203. Repealed.

7-16-2203. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 3, Ch. 17, L. 1945; R.C.M. 1947, 16-1165(part); amd. Sec. 3, Ch. 313, L. 1989; amd. Sec. 1, Ch. 681, L. 1991; amd. Sec. 10, Ch. 543, L. 1995.



7-16-2204. Repealed.

7-16-2204. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 3, Ch. 17, L. 1945; R.C.M. 1947, 16-1165(part); amd. Sec. 4, Ch. 313, L. 1989.



7-16-2205. Repealed.

7-16-2205. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2, Ch. 17, L. 1945; amd. Sec. 2, Ch. 173, L. 1975; R.C.M. 1947, 16-1164; amd. Sec. 1, Ch. 294, L. 1983; amd. Sec. 2, Ch. 455, L. 1985; amd. Sec. 5, Ch. 313, L. 1989; amd. Sec. 2, Ch. 440, L. 1993; amd. Sec. 52, Ch. 584, L. 1999; amd. Sec. 61, Ch. 574, L. 2001; amd. Sec. 13, Ch. 505, L. 2007.



7-16-2206. through reserved.

7-16-2206 through 7-16-2210 reserved.



7-16-2211. Repealed.

7-16-2211. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 505, L. 2007.



7-16-2212. Repealed.

7-16-2212. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2, Ch. 505, L. 2007.



7-16-2213. Repealed.

7-16-2213. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 3, Ch. 505, L. 2007.



7-16-2214. Repealed.

7-16-2214. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 4, Ch. 505, L. 2007.



7-16-2215. Repealed.

7-16-2215. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 505, L. 2007.



7-16-2216. Repealed.

7-16-2216. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 505, L. 2007.



7-16-2217. Repealed.

7-16-2217. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 505, L. 2007.



7-16-2218. Repealed.

7-16-2218. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 8, Ch. 505, L. 2007.



7-16-2219. Repealed.

7-16-2219. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 9, Ch. 505, L. 2007.






Part 23. County Board of Park Commissioners

7-16-2301. Authorization for county board of park commissioners.

7-16-2301. Authorization for county board of park commissioners. There may be created in each county a board of park commissioners subject to the provisions of 7-1-201 through 7-1-203.

History: En. Sec. 1, Ch. 306, L. 1967; amd. Sec. 1, Ch. 290, L. 1971; R.C.M. 1947, 16-4801(part); amd. Sec. 11, Ch. 543, L. 1995.



7-16-2302. Repealed.

7-16-2302. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 1, Ch. 306, L. 1967; amd. Sec. 1, Ch. 290, L. 1971; R.C.M. 1947, 16-4801(part); amd. Sec. 2, Ch. 681, L. 1991.



7-16-2303. Repealed.

7-16-2303. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 1, Ch. 306, L. 1967; amd. Sec. 1, Ch. 290, L. 1971; R.C.M. 1947, 16-4801(part); amd. Sec. 3, Ch. 681, L. 1991.



7-16-2304. Repealed.

7-16-2304. Repealed. Sec. 8, Ch. 681, L. 1991.

History: En. Sec. 1, Ch. 306, L. 1967; amd. Sec. 1, Ch. 290, L. 1971; R.C.M. 1947, 16-4801(part).



7-16-2305. Repealed.

7-16-2305. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 4, Ch. 306, L. 1967; amd. Sec. 3, Ch. 290, L. 1971; R.C.M. 1947, 16-4804(part).



7-16-2306. Repealed.

7-16-2306. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 4, Ch. 306, L. 1967; amd. Sec. 3, Ch. 290, L. 1971; R.C.M. 1947, 16-4804(part).



7-16-2307. Repealed.

7-16-2307. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 1, Ch. 306, L. 1967; amd. Sec. 1, Ch. 290, L. 1971; R.C.M. 1947, 16-4801(part).



7-16-2308. Repealed.

7-16-2308. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 1, Ch. 306, L. 1967; amd. Sec. 1, Ch. 290, L. 1971; R.C.M. 1947, 16-4801(part).



7-16-2309. Repealed.

7-16-2309. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 1, Ch. 306, L. 1967; amd. Sec. 1, Ch. 290, L. 1971; R.C.M. 1947, 16-4801(part).



7-16-2310. Repealed.

7-16-2310. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 5, Ch. 290, L. 1971; R.C.M. 1947, 16-4801.1(part).



7-16-2311. Repealed.

7-16-2311. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 5, Ch. 290, L. 1971; R.C.M. 1947, 16-4801.1(part).



7-16-2312. County park superintendent.

7-16-2312. County park superintendent. The board of park commissioners may employ a park superintendent, who may also be the secretary of the park board and who shall attend each regular meeting of the board and report, either in writing or orally as the board may require, as to the activities, functions, and progress of whatever nature pertaining to the park lands and facilities over which the superintendent has supervision. The duties of the park superintendent must be of a managerial capacity.

History: En. Sec. 5, Ch. 290, L. 1971; R.C.M. 1947, 16-4801.1(2); amd. Sec. 627, Ch. 61, L. 2007.



7-16-2313. Repealed.

7-16-2313. Repealed. Sec. 25, Ch. 543, L. 1995.

History: Ap. p. Sec. 4, Ch. 306, L. 1967; amd. Sec. 3, Ch. 290, L. 1971; Sec. 16-4804, R.C.M. 1947; Ap. p. Sec. 2, Ch. 306, L. 1967; Sec. 16-4802, R.C.M. 1947; R.C.M. 1947, 16-4802(part), 16-4804(part).



7-16-2314. Control of conflict of interest and nepotism.

7-16-2314. Control of conflict of interest and nepotism. (1) No park commissioner, directly or indirectly, shall be interested in or benefit by any contract made by the board or by its authority or in the furnishing of any supplies for the use of the board. (2) The laws of nepotism shall apply to employment under this part.

History: (1)En. Sec. 4, Ch. 306, L. 1967; amd. Sec. 3, Ch. 290, L. 1971; Sec. 16-4804, R.C.M. 1947; (2)En. Sec. 2, Ch. 306, L. 1967; Sec. 16-4802, R.C.M. 1947; R.C.M. 1947, 16-4802(part), 16-4804(part).



7-16-2315. through reserved.

7-16-2315 through 7-16-2320 reserved.



7-16-2321. Repealed.

7-16-2321. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 2, Ch. 306, L. 1967; R.C.M. 1947, 16-4802(part).



7-16-2322. Rules and ordinances to implement part.

7-16-2322. Rules and ordinances to implement part. (1) (a) A county park board, in addition to powers and duties now given under law, has the following powers and duties: (i) to make rules necessary or convenient to protect and promote the improvement of land and facilities under the care and control of the board and for the protection of birds and animals inhabiting or frequenting land and facilities in parks and public places; (ii) to make rules for the use of land and facilities by the public; and (iii) to provide penalties for the violation of the rules. (b) The rules authorized by subsection (1) have the force of resolutions of the county commissioners. (2) The county governing body, by the adoption of an ordinance in substantial compliance with the provisions of 7-5-103 through 7-5-107, may: (a) provide that violations of specific rules adopted pursuant to subsection (1) constitute criminal offenses and are punishable as provided in 7-5-109; and (b) authorize a county park board to employ a county park warden to enforce park rules and ordinances. A county park warden is not a peace officer, as defined in 46-1-202. The law enforcement powers of a park warden are limited to issuing citations charging violations of park ordinances and rules.

History: En. Sec. 2, Ch. 306, L. 1967; R.C.M. 1947, 16-4802(part); amd. Sec. 1, Ch. 415, L. 1985; amd. Sec. 250, Ch. 800, L. 1991.



7-16-2323. Leasing of county land for nonpark purposes.

7-16-2323. Leasing of county land for nonpark purposes. A county park board, in addition to powers and duties now given under law, shall have the power and duty to lease lands owned by the county, heretofore acquired for parks, which, in the judgment of the board, it shall not be advisable to improve as parks, upon such terms and conditions as the board shall deem to be for the best interests of the county. Such lands shall not be leased for a longer time than 5 years and not for a longer time than 1 year without the concurrence of two-thirds of the entire board of park commissioners.

History: En. Sec. 2, Ch. 306, L. 1967; R.C.M. 1947, 16-4802(part).



7-16-2324. Sale, lease, or exchange of dedicated park lands.

7-16-2324. Sale, lease, or exchange of dedicated park lands. (1) For the purposes of chapter 8, part 25, and this section, lands dedicated to the public use for park or playground purposes under 76-3-621 are considered county lands unless conveyance to a governmental unit other than a county is provided by law or agreement. (2) A county may not sell, lease, or exchange lands dedicated for park or playground purposes except as provided under chapter 8, part 25, and this section. (3) Prior to selling, leasing, or exchanging any county land dedicated to public use for park or playground purposes, a county shall: (a) compile an inventory of all public parks and playgrounds within the county; (b) prepare a comprehensive plan for the provision of outdoor recreation and open space within the county; (c) determine that the proposed sale, lease, or exchange furthers or is consistent with the county's outdoor recreation and open space comprehensive plan; (d) publish notice as provided in 7-1-2121 of intention to sell, lease, or dispose of the park or playground lands, giving the people of the county opportunity to be heard regarding the action; (e) if the land is within an incorporated city or town, secure the approval of the governing body for the action; and (f) comply with any other applicable requirements under chapter 8, part 25. (4) Any revenue realized by a county from the sale, exchange, or disposal of lands dedicated to public use for park or playground purposes must be paid into the park fund and used in the manner prescribed in 76-3-621 for cash received in lieu of dedication.

History: En. 16-4808 by Sec. 5, Ch. 540, L. 1975; R.C.M. 1947, 16-4808; amd. Sec. 25, Ch. 253, L. 1979; amd. Sec. 28, Ch. 349, L. 1985; amd. Sec. 1, Ch. 468, L. 1995; amd. Sec. 1, Ch. 333, L. 2005.



7-16-2325. Power of park board to employ persons and to make contracts.

7-16-2325. Power of park board to employ persons and to make contracts. (1) A county park board may: (a) employ and discharge workers, laborers, engineers, foresters, and others and fix their compensation; (b) make all contracts necessary or convenient for carrying out any of the powers conferred and duties enjoined upon the board by this part. (2) All contracts made by the board must be in the name of the county and must be signed by the president or, in the president's absence, by the vice president of the board. Upon approval by a majority of the members of the board of park commissioners at a regular meeting of the board at which a quorum is in attendance and voting and with notice and report being made to the board of county commissioners, the contracts may be signed by the presiding officer of the board of county commissioners and attested by the county clerk and recorder. (3) An order or resolution authorizing the making of a contract may not be passed or adopted except by a yea and nay vote, which must be recorded in full in the minutes of the secretary.

History: (1)En. Sec. 2, Ch. 306, L. 1967; Sec. 16-4802, R.C.M. 1947; (2)En. Sec. 4, Ch. 306, L. 1967; amd. Sec. 3, Ch. 290, L. 1971; Sec. 16-4804, R.C.M. 1947; (3)En. Sec. 5, Ch. 306, L. 1967; amd. Sec. 4, Ch. 290, L. 1971; Sec. 16-4805, R.C.M. 1947; R.C.M. 1947, 16-4802(part), 16-4804(part), 16-4805(part); amd. Sec. 628, Ch. 61, L. 2007.



7-16-2326. Discrimination in employment prohibited.

7-16-2326. Discrimination in employment prohibited. No contract of employment may be entered into except in compliance with federal and state statutes, orders, and rules providing that there may be no discrimination in employment.

History: En. Sec. 6, Ch. 306, L. 1967; amd. Sec. 3, Ch. 38, L. 1977; R.C.M. 1947, 16-4806; amd. Sec. 26, Ch. 253, L. 1979.



7-16-2327. Indebtedness for park purposes.

7-16-2327. Indebtedness for park purposes. (1) Subject to the provisions of subsection (2), a county park board, in addition to powers and duties given under law, may contract an indebtedness on behalf of a county, upon the credit of the county, in order to carry out its powers and duties. (2) (a) The total amount of indebtedness authorized to be contracted in any form, including existing indebtedness, may not at any time exceed 0.79% of the total assessed value of taxable property, determined as provided in 15-8-111, within the county, as ascertained by the last assessment for state and county taxes prior to the incurring of the indebtedness. (b) Money may not be borrowed on bonds issued for the purchase of lands and improving the land for any purpose until the proposition has been submitted to the vote of those qualified under the provisions of the state constitution to vote at the election in the affected county and a majority vote is cast in favor of the bonds.

History: En. Sec. 2, Ch. 306, L. 1967; R.C.M. 1947, 16-4802(part); amd. Sec. 54, Ch. 614, L. 1981; amd. Sec. 10, Ch. 695, L. 1985; amd. Sec. 6, Ch. 655, L. 1987; amd. Sec. 71, Ch. 11, Sp. L. June 1989; amd. Sec. 15, Ch. 9, Sp. L. November 1993; amd. Sec. 26, Ch. 451, L. 1995; amd. Sec. 12, Ch. 543, L. 1995; amd. Sec. 6, Ch. 466, L. 1997; amd. Sec. 9, Ch. 285, L. 1999; amd. Sec. 29, Ch. 426, L. 1999; amd. Sec. 24, Ch. 556, L. 1999; amd. Sec. 9, Ch. 7, L. 2001; amd. Sec. 19, Ch. 29, L. 2001.



7-16-2328. Park fund to be maintained.

7-16-2328. Park fund to be maintained. All money raised by tax for park purposes or received by the board of park commissioners from the sale of hay, trees, or plants or from the use of or leasing of lands and facilities shall be paid into the county treasury. The county treasurer shall keep all such money in a separate fund to be known as the park fund.

History: En. Sec. 3, Ch. 306, L. 1967; amd. Sec. 2, Ch. 290, L. 1971; R.C.M. 1947, 16-4803(part).



7-16-2329. Limitation on incurred liability.

7-16-2329. Limitation on incurred liability. The board of park commissioners shall have no power to incur liability on behalf of the county in excess of money on hand in or taxes actually levied for said park fund.

History: En. Sec. 3, Ch. 306, L. 1967; amd. Sec. 2, Ch. 290, L. 1971; R.C.M. 1947, 16-4803(part).



7-16-2330. Allowance of claims.

7-16-2330. Allowance of claims. (1) Subject to the provisions of subsection (2), the board of park commissioners shall, at its first regular meeting in each month, audit and allow all just claims against the county, liability for which has been incurred by the board. (2) A claim may not be audited or paid until an itemized account of the claim, in writing and signed by the claimant or the claimant's authorized agent, has been filed in the office of the secretary of the board. (3) An order or resolution providing for the payment or expenditure of money or creating an obligation in excess of the sum of $25 may not be passed or adopted except by a yea and nay vote, which must be recorded in full in the minutes of the secretary.

History: En. Sec. 5, Ch. 306, L. 1967; amd. Sec. 4, Ch. 290, L. 1971; R.C.M. 1947, 16-4805(part); amd. Sec. 629, Ch. 61, L. 2007.



7-16-2331. Disbursement of money.

7-16-2331. Disbursement of money. All money paid out by the park commissioners under the provisions of this part must be by warrant drawn upon the county treasury, which may be signed by the secretary and countersigned by the president or, in the president's absence, by the vice president of the board of park commissioners. Upon approval by a majority of the members of the board of park commissioners at a regular meeting of the board at which a quorum is in attendance and voting and with notice and report made to the board of county commissioners, authorized payments may be made by warrant drawn upon the county treasury, signed by the presiding officer of the board of county commissioners and countersigned by the county clerk and recorder.

History: En. Sec. 3, Ch. 306, L. 1967; amd. Sec. 2, Ch. 290, L. 1971; R.C.M. 1947, 16-4803(part); amd. Sec. 27, Ch. 253, L. 1979; amd. Sec. 630, Ch. 61, L. 2007.



7-16-2332. Acceptance of federal aid authorized.

7-16-2332. Acceptance of federal aid authorized. The park commissioners shall have authority to accept grants or loans from the United States government, subject to agreements in conformance to federal laws and regulations relating thereto, notwithstanding any provision of this part or other state statutes to the contrary.

History: En. Sec. 7, Ch. 306, L. 1967; R.C.M. 1947, 16-4807.






Part 24. County Park Districts (Repealed)

7-16-2401. Repealed.

7-16-2401. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 377, L. 1985; amd. Sec. 1, Ch. 175, L. 2005.



7-16-2402. Repealed.

7-16-2402. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2, Ch. 377, L. 1985.



7-16-2403. Repealed.

7-16-2403. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 3, Ch. 377, L. 1985; amd. Sec. 1, Ch. 144, L. 1993.



7-16-2404. through reserved.

7-16-2404 through 7-16-2410 reserved.



7-16-2411. Repealed.

7-16-2411. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 4, Ch. 377, L. 1985; amd. Sec. 2, Ch. 144, L. 1993; amd. Sec. 56, Ch. 387, L. 1995; amd. Sec. 1, Ch. 510, L. 1999; amd. Sec. 53, Ch. 584, L. 1999; amd. Sec. 19, Ch. 495, L. 2001; amd. Sec. 62, Ch. 574, L. 2001.



7-16-2412. Repealed.

7-16-2412. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 377, L. 1985; amd. Sec. 3, Ch. 144, L. 1993; amd. Sec. 2, Ch. 510, L. 1999; amd. Sec. 20, Ch. 495, L. 2001; amd. Sec. 63, Ch. 574, L. 2001.



7-16-2413. Repealed.

7-16-2413. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 377, L. 1985; amd. Sec. 4, Ch. 144, L. 1993.



7-16-2414. through reserved.

7-16-2414 through 7-16-2420 reserved.



7-16-2421. Repealed.

7-16-2421. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 377, L. 1985; amd. Sec. 1, Ch. 123, L. 1989; amd. Sec. 5, Ch. 144, L. 1993; amd. Sec. 5, Ch. 254, L. 1999.



7-16-2422. Repealed.

7-16-2422. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 8, Ch. 377, L. 1985.



7-16-2423. Repealed.

7-16-2423. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 9, Ch. 377, L. 1985; amd. Sec. 6, Ch. 144, L. 1993; amd. Sec. 3, Ch. 510, L. 1999; amd. Sec. 54, Ch. 584, L. 1999; amd. Sec. 2, Ch. 175, L. 2005.



7-16-2424. through reserved.

7-16-2424 through 7-16-2430 reserved.



7-16-2431. Repealed.

7-16-2431. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 10, Ch. 377, L. 1985; amd. Sec. 7, Ch. 144, L. 1993; amd. Sec. 4, Ch. 510, L. 1999; amd. Sec. 55, Ch. 584, L. 1999; amd. Sec. 64, Ch. 574, L. 2001.



7-16-2432. Repealed.

7-16-2432. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 11, Ch. 377, L. 1985.



7-16-2433. Repealed.

7-16-2433. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 12, Ch. 377, L. 1985; amd. Sec. 20, Ch. 29, L. 2001; amd. Sec. 3, Ch. 175, L. 2005.



7-16-2434. through reserved.

7-16-2434 through 7-16-2440 reserved.



7-16-2441. Repealed.

7-16-2441. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 13, Ch. 377, L. 1985.



7-16-2442. Repealed.

7-16-2442. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 14, Ch. 377, L. 1985; amd. Sec. 57, Ch. 387, L. 1995; amd. Sec. 57, Ch. 354, L. 2001.



7-16-2443. Repealed.

7-16-2443. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 15, Ch. 377, L. 1985; amd. Sec. 5, Ch. 510, L. 1999; amd. Sec. 56, Ch. 584, L. 1999; amd. Sec. 65, Ch. 574, L. 2001; amd. Sec. 16, Ch. 451, L. 2005.






Part 41. General Provisions Affecting Municipal Government

7-16-4101. Municipal authority to establish, alter, and maintain parks.

7-16-4101. Municipal authority to establish, alter, and maintain parks. The city or town council has power to lay out, establish, open, alter, widen, extend, grade, pave, or otherwise improve parks and to vacate the same.

History: En. Subd. 6, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.5, R.C.M. 1935; R.C.M. 1947, 11-906(part).



7-16-4102. Planting and protection of trees.

7-16-4102. Planting and protection of trees. The city or town council has power to provide for the planting of trees and the protection of the same.

History: En. Subd. 59, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.58, R.C.M. 1935; R.C.M. 1947, 11-961.



7-16-4103. Authorization to establish various cultural, social, and recreational facilities.

7-16-4103. Authorization to establish various cultural, social, and recreational facilities. (1) All cities or towns incorporated under the laws of the state of Montana, in addition to other powers conferred upon them, may in their discretion procure, construct, establish, maintain, and operate swimming pools, skating rinks, playgrounds, civic centers, youth centers, and museums and defray the cost and expense of procuring, constructing, establishing, equipping, maintaining, and operating the same from the funds of said city or town raised for such purposes. (2) Power and authority is hereby granted to the city or town council of all cities and towns incorporated under the laws of Montana to make and pass all bylaws, ordinances, resolutions, rules, and orders necessary for the procurement, establishment, equipment, maintenance, regulation, and operation of swimming pools, skating rinks, playgrounds, civic centers, youth centers, museums, and combinations thereof, including the power to establish by ordinance a reasonable and uniform charge for the privilege of using the same. (3) Said city or town council is further authorized in its discretion to place any or all of said institutions under the control and management of the board of park commissioners.

History: (1)En. Sec. 1, Ch. 41, L. 1917; re-en. Sec. 5166, R.C.M. 1921; re-en. Sec. 5166, R.C.M. 1935; amd. Sec. 1, Ch. 60, L. 1941; amd. Sec. 2, Ch. 71, L. 1945; Sec. 62-208, R.C.M. 1947; (2), (3)En. Sec. 2, Ch. 41, L. 1917; re-en. Sec. 5167, R.C.M. 1921; re-en. Sec. 5167, R.C.M. 1935; amd. Sec. 2, Ch. 60, L. 1941; amd. Sec. 3, Ch. 71, L. 1945; Sec. 62-209, R.C.M. 1947; R.C.M. 1947, 62-208, 62-209.



7-16-4104. Authorization for municipal indebtedness for various cultural, social, and recreational purposes.

7-16-4104. Authorization for municipal indebtedness for various cultural, social, and recreational purposes. (1) A city or town council or commission may contract an indebtedness on behalf of the city or town, upon the credit of the city or town, by borrowing money or issuing bonds: (a) for the purpose of purchasing and improving lands for public parks and grounds; (b) for procuring by purchase, construction, or otherwise a swimming pool facility, athletic field, skating rink, playground, museum, golf course, site and building for a civic center, youth center, or any combination of these facilities; and (c) for furnishing, equipping, repairing, or rehabilitating a swimming pool facility, athletic field, skating rink, playground, museum, golf course, civic center, or youth center. (2) (a) The total amount of indebtedness authorized to be contracted in any form, including the existing indebtedness, may not at any time exceed 0.9% of the total assessed value of taxable property, determined as provided in 15-8-111, within the city or town, as ascertained by the last assessment for state and county taxes prior to the incurring of the indebtedness. (b) Money may not be borrowed for any purpose on bonds issued for the purchase of lands and improving the land until the proposition has been submitted to the vote of the qualified electors of the city or town and a majority vote is cast in favor of the proposition.

History: En. Sec. 1, Ch. 55, L. 1909; re-en. Sec. 5159, R.C.M. 1921; amd. Sec. 1, Ch. 114, L. 1923; re-en. Sec. 5159, R.C.M. 1935; amd. Sec. 1, Ch. 71, L. 1945; amd. Sec. 1, Ch. 64, L. 1947; R.C.M. 1947, 62-201; amd. Sec. 28, Ch. 253, L. 1979; amd. Sec. 55, Ch. 614, L. 1981; amd. Sec. 14, Ch. 459, L. 1997; amd. Sec. 1, Ch. 136, L. 1999; amd. Sec. 30, Ch. 426, L. 1999; amd. Sec. 25, Ch. 556, L. 1999; amd. Sec. 21, Ch. 29, L. 2001.



7-16-4105. Authorization to levy tax for various cultural, social, and recreational facilities.

7-16-4105. Authorization to levy tax for various cultural, social, and recreational facilities. Subject to 15-10-420 and for the purpose of procuring, equipping, and maintaining public parks, swimming pools, skating rinks, playgrounds, civic centers, youth centers, museums, and combination of purposes and facilities, the council or commission in any city or town may levy, in addition to the levy for general municipal or administrative purposes, a tax on the taxable value of all taxable property in the city or town.

History: En. Sec. 415, 5th Div. Comp. Stat. 1887; amd. Sec. 16, p. 185, L. 1889; amd. Sec. 4814, Pol. C. 1895; re-en. Sec. 3342, Rev. C. 1907; amd. Sec. 1, Ch. 103, L. 1911; amd. Sec. 1, Ch. 27, L. 1917; re-en. Sec. 5194, R.C.M. 1921; Cal. Pol. C. Sec. 4371; amd. Sec. 1, Ch. 156, L. 1923; amd. Sec. 1, Ch. 175, L. 1925; re-en. Sec. 5194, R.C.M. 1935; amd. Sec. 1, Ch. 48, L. 1937; amd. Sec. 4, Ch. 71, L. 1945; amd. Sec. 1, Ch. 192, L. 1951; amd. Sec. 1, Ch. 230, L. 1969; amd. Sec. 56, Ch. 566, L. 1977; R.C.M. 1947, 84-4701(part); amd. Sec. 57, Ch. 584, L. 1999; amd. Sec. 66, Ch. 574, L. 2001.



7-16-4106. Acquisition of property for athletic fields and civic stadiums.

7-16-4106. Acquisition of property for athletic fields and civic stadiums. (1) A city or town council may: (a) acquire by gift, purchase, or condemnation pursuant to Title 70, chapter 30, lands for athletic fields and civic stadiums within or outside of the corporate limits of the municipality; (b) establish and regulate athletic fields and civic stadiums; (c) exercise municipal jurisdiction over the acquired land when the land or any portion of the land is outside of the corporate limits of the municipality to the same extent as though the land was within the corporate limits; and (d) construct, maintain, and regulate athletic and civic stadiums on the land. (2) The city or town council may set aside or designate portions or tracts of land now owned by any municipality for the purpose of providing athletic fields and civic stadiums.

History: En. Sec. 1, Ch. 68, L. 1929; re-en. Sec. 5167.1, R.C.M. 1935; R.C.M. 1947, 62-210; amd. Sec. 26, Ch. 125, L. 2001.



7-16-4107. Use of park funds for public recreation.

7-16-4107. Use of park funds for public recreation. (1) Any city or town, including any board of park commissioners, may expend funds from the band fund and the park fund of the city or town for the purpose of operating a program of public recreation and playgrounds and for this purpose may acquire, equip, and maintain land, buildings, and other recreation facilities. (2) Any school district may cooperate in such program.

History: En. Sec. 1, Ch. 71, L. 1939; R.C.M. 1947, 62-211; amd. Sec. 29, Ch. 253, L. 1979.



7-16-4108. Operation of public recreation programs.

7-16-4108. Operation of public recreation programs. (1) Any city, town, or school district or any board thereof, including any board of park commissioners, may operate such a program independently or may cooperate in its operation and conduct with any other body authorized hereby to conduct such a program in any manner upon which they may mutually agree, or it or they may delegate the operation of the program to a board of recreation created by any city, town, or school district or any board thereof, including any board of park commissioners, operating or proposing to operate a program independently or with any cooperating bodies in such manner as they may agree, and all money appropriated for the purposes of such program may be expended by such board. (2) Any corporation, board, or body designated in this section, given authority to operate and conduct a recreation program or given charge of such program, is authorized to employ directors and instructors of said recreational work and to conduct its activities on: (a) property under its custody and management; (b) other public property under the custody of any other public corporation, body, or board, with the consent of such corporation, body, or board; and (c) private property, with the consent of its owners.

History: (1)En. Sec. 2, Ch. 71, L. 1939; Sec. 62-212, R.C.M. 1947; (2)En. Sec. 3, Ch. 71, L. 1939; Sec. 62-213, R.C.M. 1947; R.C.M. 1947, 62-212, 62-213(part).



7-16-4109. Gifts and bequests for public recreation.

7-16-4109. Gifts and bequests for public recreation. Any corporation, board, or body designated in 7-16-4108, given authority to operate and conduct a recreation program or given charge of such program, is authorized to accept gifts and bequests in the name or names of the sponsors of said program, as said sponsors may agree, for the benefit of said recreational work.

History: En. Sec. 3, Ch. 71, L. 1939; R.C.M. 1947, 62-213(part).



7-16-4110. Establishment and maintenance of public baths.

7-16-4110. Establishment and maintenance of public baths. (1) All cities or towns incorporated under the laws of the state of Montana, in addition to other powers conferred upon them, are hereby empowered and authorized to establish and maintain a public bathing place within said city or town. (2) Power is hereby granted to the city or town council of all cities and towns incorporated under the laws of the state of Montana to make and pass all bylaws, ordinances, resolutions, and orders necessary for the establishment, maintenance, and regulation of a public bathing place within said city or town, including the power to establish by ordinance a reasonable and uniform charge for the privilege of using said bathing place.

History: En. Secs. 1, 2, Ch. 12, L. 1905; re-en. Secs. 3294, 3295, Rev. C. 1907; re-en. Secs. 5045, 5046, R.C.M. 1921; re-en. Secs. 5045, 5046, R.C.M. 1935; R.C.M. 1947, 11-1008(part), 11-1009.



7-16-4111. Financing of public baths.

7-16-4111. Financing of public baths. To defray the cost and expense of maintaining the public bathing place authorized by 7-16-4110, a city or town may contract an indebtedness upon behalf of the city or town and upon the credit thereof by borrowing money or issuing bonds. No money may be borrowed and no bonds may be issued until the proposition has been submitted to the vote of the qualified electors of the city or town and a majority vote is cast therefor.

History: En. Sec. 1, Ch. 12, L. 1905; re-en. Sec. 3294, Rev. C. 1907; re-en. Sec. 5045, R.C.M. 1921; re-en. Sec. 5045, R.C.M. 1935; R.C.M. 1947, 11-1008(part); amd. Sec. 30, Ch. 253, L. 1979.



7-16-4112. Presentation of public band concerts.

7-16-4112. Presentation of public band concerts. (1) Cities of the first, second, and third class, as defined by the laws of Montana, and incorporated towns may at their discretion provide public band concerts for the entertainment of their people and to pay therefor out of any money in a fund to be provided in accordance with the provisions of 7-16-4113. (2) Said band concerts and entertainment shall be given at a place or places and at a time or times to be designated by the city council; provided, however, that said band concerts shall be given not more than twice each week. No band shall be employed in connection with the giving of said band concerts except one having its headquarters in the city or town in which said band concert is given.

History: En. Sec. 1, Ch. 23, L. 1917; amd. Sec. 1, Ch. 167, L. 1921; re-en. Sec. 5047, R.C.M. 1921; re-en. Sec. 5047, R.C.M. 1935; R.C.M. 1947, 11-1010.



7-16-4113. Tax levy for band concerts.

7-16-4113. Tax levy for band concerts. Subject to 15-10-420 and for the purpose of providing band concerts, the council or other governing body in any city of the first, second, or third class or of any incorporated town may assess and levy, in addition to the levy for general municipal or administrative purposes, a tax on the taxable value of all taxable property of the city or town.

History: En. Sec. 2, Ch. 167, L. 1921; re-en. Sec. 5048, R.C.M. 1921; re-en. Sec. 5048, R.C.M. 1935; amd. Sec. 23, Ch. 566, L. 1977; R.C.M. 1947, 11-1011; amd. Sec. 58, Ch. 584, L. 1999; amd. Sec. 67, Ch. 574, L. 2001.



7-16-4114. Authorization to levy tax and establish fund for establishment and maintenance of programs and employee training for day-care facilities.

7-16-4114. Authorization to levy tax and establish fund for establishment and maintenance of programs and employee training for day-care facilities. (1) Subject to 15-10-420, the governing body of a county, city, town, or municipality may establish a fund to establish and maintain programs for the operation of licensed day-care centers and homes within the geographic boundaries of the governing body by a levy on the taxable property in the county, city, town, or municipality. The tax levy is in addition to all other tax levies. (2) The governing body may, by resolution, make expenditures from the fund as it may from time to time determine, provided that expenditures must be made solely for the establishment, maintenance, and development of programs for and training of operators and employees of day-care centers and homes.

History: En. 10-802.1 by Sec. 1, Ch. 392, L. 1973; R.C.M. 1947, 10-802.1; amd. Sec. 1, Ch. 244, L. 1983; amd. Sec. 59, Ch. 584, L. 1999; amd. Sec. 68, Ch. 574, L. 2001.






Part 42. Municipal Board of Park Commissioners

7-16-4201. Authorization for municipal board of park commissioners.

7-16-4201. Authorization for municipal board of park commissioners. There may be created by ordinance in all cities of the first and second class a board of park commissioners, whether the cities are a council form of government or city-manager form. The ordinance must meet the same requirements as those provided for a county resolution in 7-1-201.

History: En. Sec. 1, p. 73, L. 1901; re-en. Sec. 3318, Rev. C. 1907; amd. Sec. 1, Ch. 101, L. 1913; re-en. Sec. 5161, R.C.M. 1921; re-en. Sec. 5161, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1939; R.C.M. 1947, 62-203(part); amd. Sec. 13, Ch. 543, L. 1995.



7-16-4202. Repealed.

7-16-4202. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 1, p. 73, L. 1901; re-en. Sec. 3318, Rev. C. 1907; amd. Sec. 1, Ch. 101, L. 1913; re-en. Sec. 5161, R.C.M. 1921; re-en. Sec. 5161, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1939; R.C.M. 1947, 62-203(part); amd. Sec. 1, Ch. 409, L. 1993.



7-16-4203. Repealed.

7-16-4203. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 1, p. 73, L. 1901; re-en. Sec. 3318, Rev. C. 1907; amd. Sec. 1, Ch. 101, L. 1913; re-en. Sec. 5161, R.C.M. 1921; re-en. Sec. 5161, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1939; R.C.M. 1947, 62-203(part); amd. Sec. 31, Ch. 253, L. 1979.



7-16-4204. Repealed.

7-16-4204. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 1, p. 73, L. 1901; re-en. Sec. 3318, Rev. C. 1907; amd. Sec. 1, Ch. 101, L. 1913; re-en. Sec. 5161, R.C.M. 1921; re-en. Sec. 5161, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1939; R.C.M. 1947, 62-203(part).



7-16-4205. Repealed.

7-16-4205. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 4, p. 77, L. 1901; re-en. Sec. 3321, Rev. C. 1907; re-en. Sec. 5164, R.C.M. 1921; re-en. Sec. 5164, R.C.M. 1935; R.C.M. 1947, 62-206(part).



7-16-4206. Repealed.

7-16-4206. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 4, p. 77, L. 1901; re-en. Sec. 3321, Rev. C. 1907; re-en. Sec. 5164, R.C.M. 1921; re-en. Sec. 5164, R.C.M. 1935; R.C.M. 1947, 62-206(part).



7-16-4207. Repealed.

7-16-4207. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 1, p. 73, L. 1901; re-en. Sec. 3318, Rev. C. 1907; amd. Sec. 1, Ch. 101, L. 1913; re-en. Sec. 5161, R.C.M. 1921; re-en. Sec. 5161, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1939; R.C.M. 1947, 62-203(part).



7-16-4208. Repealed.

7-16-4208. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 1, p. 73, L. 1901; re-en. Sec. 3318, Rev. C. 1907; amd. Sec. 1, Ch. 101, L. 1913; re-en. Sec. 5161, R.C.M. 1921; re-en. Sec. 5161, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1939; R.C.M. 1947, 62-203(part).



7-16-4209. Repealed.

7-16-4209. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 1, p. 73, L. 1901; re-en. Sec. 3318, Rev. C. 1907; amd. Sec. 1, Ch. 101, L. 1913; re-en. Sec. 5161, R.C.M. 1921; re-en. Sec. 5161, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1939; R.C.M. 1947, 62-203(part); amd. Sec. 1, Ch. 12, L. 1989; amd. Sec. 3, Ch. 409, L. 1993.



7-16-4210. Repealed.

7-16-4210. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 1, p. 73, L. 1901; re-en. Sec. 3318, Rev. C. 1907; amd. Sec. 1, Ch. 101, L. 1913; re-en. Sec. 5161, R.C.M. 1921; re-en. Sec. 5161, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1939; R.C.M. 1947, 62-203(part).



7-16-4211. Repealed.

7-16-4211. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 4, p. 77, L. 1901; re-en. Sec. 3321, Rev. C. 1907; re-en. Sec. 5164, R.C.M. 1921; re-en. Sec. 5164, R.C.M. 1935; R.C.M. 1947, 62-206(part).



7-16-4212. Control of conflict of interest.

7-16-4212. Control of conflict of interest. No park commissioner shall be interested in any contract made by the board or by its authority or in the furnishing of any supplies for the use of the board.

History: En. Sec. 4, p. 77, L. 1901; re-en. Sec. 3321, Rev. C. 1907; re-en. Sec. 5164, R.C.M. 1921; re-en. Sec. 5164, R.C.M. 1935; R.C.M. 1947, 62-206(part).



7-16-4213. through reserved.

7-16-4213 through 7-16-4220 reserved.



7-16-4221. Repealed.

7-16-4221. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 2, p. 75, L. 1901; re-en. Sec. 3319, Rev. C. 1907; re-en. Sec. 5162, R.C.M. 1921; re-en. Sec. 5162, R.C.M. 1935; R.C.M. 1947, 62-204(part).



7-16-4222. Rules to implement part.

7-16-4222. Rules to implement part. (1) In addition to the powers and duties established in the ordinance creating the board of park commissioners and the provisions of 7-16-4223 and 7-16-4225 through 7-16-4228, the board of park commissioners has the following powers and duties: (a) to make all rules necessary or convenient to protect and promote the growth of trees and plants in parks, streets, avenues, alleys, boulevards, and public places under the care and control of the board and for the protection of all birds inhabiting, frequenting, or nesting in the parks, streets, avenues, boulevards, and public places; (b) to make all rules for the use of parks by the public; and (c) to provide penalties for the violation of the rules. (2) The rules authorized by this section have the force of city ordinances and may be enforced as ordinances of the city are enforced.

History: En. Sec. 2, p. 75, L. 1901; re-en. Sec. 3319, Rev. C. 1907; re-en. Sec. 5162, R.C.M. 1921; re-en. Sec. 5162, R.C.M. 1935; R.C.M. 1947, 62-204(3); amd. Sec. 14, Ch. 543, L. 1995; amd. Sec. 39, Ch. 42, L. 1997.



7-16-4223. Leasing of municipal land for nonpark purposes.

7-16-4223. Leasing of municipal land for nonpark purposes. The board of park commissioners shall have the power and be charged with the duty to lease all lands owned by the city heretofore acquired for parks, whether within or without the city, which, in the judgment of the board, it shall not be advisable to improve as parks, upon such terms and conditions as the board shall deem to be for the best interests of the city. Such lands shall not be leased for a longer term at any one time than 5 years and not for a longer time than 1 year without the concurrence of two-thirds of the entire board of park commissioners.

History: En. Sec. 2, p. 75, L. 1901; re-en. Sec. 3319, Rev. C. 1907; re-en. Sec. 5162, R.C.M. 1921; re-en. Sec. 5162, R.C.M. 1935; R.C.M. 1947, 62-204(5).



7-16-4224. Repealed.

7-16-4224. Repealed. Sec. 25, Ch. 543, L. 1995.

History: (1)En. Sec. 2, p. 75, L. 1901; re-en. Sec. 3319, Rev. C. 1907; re-en. Sec. 5162, R.C.M. 1921; re-en. Sec. 5162, R.C.M. 1935; Sec. 62-204, R.C.M. 1947; (2)En. Sec. 4, p. 77, L. 1901; re-en. Sec. 3321, Rev. C. 1907; re-en. Sec. 5164, R.C.M. 1921; re-en. Sec. 5164, R.C.M. 1935; Sec. 62-206, R.C.M. 1947; (3)En. Sec. 6, p. 78, L. 1901; re-en. Sec. 3323, Rev. C. 1907; re-en. Sec. 5165, R.C.M. 1921; re-en. Sec. 5165, R.C.M. 1935; Sec. 62-207, R.C.M. 1947; R.C.M. 1947, 62-204(part), 62-206(part), 62-207(part); amd. Sec. 2, Ch. 409, L. 1993.



7-16-4225. Park fund to be maintained.

7-16-4225. Park fund to be maintained. All money raised by tax for park purposes or received by the board of park commissioners for the sale of hay, trees, or plants; from the leasing of park lands; or from any other source shall be paid into the city treasury. The city treasurer shall keep all such money in a separate fund to be known as the park fund.

History: En. Sec. 3, p. 76, L. 1901; re-en. Sec. 3320, Rev. C. 1907; re-en. Sec. 5163, R.C.M. 1921; re-en. Sec. 5163, R.C.M. 1935; R.C.M. 1947, 62-205(part).



7-16-4226. Limitation on incurred liability.

7-16-4226. Limitation on incurred liability. The board of park commissioners shall have no power to incur liability on behalf of the city in excess of money on hand in or taxes actually levied for said park fund.

History: En. Sec. 3, p. 76, L. 1901; re-en. Sec. 3320, Rev. C. 1907; re-en. Sec. 5163, R.C.M. 1921; re-en. Sec. 5163, R.C.M. 1935; R.C.M. 1947, 62-205(part).



7-16-4227. Allowance of claims.

7-16-4227. Allowance of claims. (1) Subject to the provisions of subsection (2) and except as provided in subsection (4), the board of park commissioners shall, at its first regular meeting in each month, audit and allow all just claims against the city, liability for which must have been incurred by the board. (2) A claim may not be audited or paid until an itemized account of the claim, in writing and verified by the oath of the claimant or the claimant's authorized agent, has been filed in the office of the clerk of the board. (3) An order or resolution providing for the payment or expenditure of money or creating an obligation in excess of the sum of $25 may not be passed or adopted except by a yea and nay vote, which must be recorded in full in the minutes by the clerk. (4) A city may elect to have all claims allowed or disallowed by the governing body of the city.

History: En. Sec. 6, p. 78, L. 1901; re-en. Sec. 3323, Rev. C. 1907; re-en. Sec. 5165, R.C.M. 1921; re-en. Sec. 5165, R.C.M. 1935; R.C.M. 1947, 62-207(part); amd. Sec. 4, Ch. 409, L. 1993.



7-16-4228. Disbursement of money.

7-16-4228. Disbursement of money. (1) Except as provided in subsection (2), all money paid out by the park commissioners under the provisions of this part must be by warrant drawn upon the city treasury, which must be signed by the city clerk and countersigned by the president or, in the president's absence, by the vice president of the board of park commissioners. (2) A city may elect to have all warrants signed by the city clerk and countersigned by the mayor or city manager.

History: En. Sec. 3, p. 76, L. 1901; re-en. Sec. 3320, Rev. C. 1907; re-en. Sec. 5163, R.C.M. 1921; re-en. Sec. 5163, R.C.M. 1935; R.C.M. 1947, 62-205(part); amd. Sec. 32, Ch. 253, L. 1979; amd. Sec. 5, Ch. 409, L. 1993.






Part 43. Municipal Winter Work Program (Repealed)

7-16-4301. Repealed.

7-16-4301. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 1, Ch. 68, L. 1965; R.C.M. 1947, 41-1901.



7-16-4302. Repealed.

7-16-4302. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 2, Ch. 68, L. 1965; R.C.M. 1947, 41-1902(part).



7-16-4303. Repealed.

7-16-4303. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 2, Ch. 68, L. 1965; R.C.M. 1947, 41-1902(part).



7-16-4304. Repealed.

7-16-4304. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 3, Ch. 68, L. 1965; R.C.M. 1947, 41-1903(part).



7-16-4305. Repealed.

7-16-4305. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 3, Ch. 68, L. 1965; R.C.M. 1947, 41-1903(part).



7-16-4306. Repealed.

7-16-4306. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 4, Ch. 68, L. 1965; R.C.M. 1947, 41-1904.



7-16-4307. Repealed.

7-16-4307. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 5, Ch. 68, L. 1965; R.C.M. 1947, 41-1905.



7-16-4308. Repealed.

7-16-4308. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 6, Ch. 68, L. 1965; R.C.M. 1947, 41-1906; amd. Sec. 1, Ch. 349, L. 1981.



7-16-4309. Repealed.

7-16-4309. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 7, Ch. 68, L. 1965; R.C.M. 1947, 41-1907.









CHAPTER 21. BUSINESS, AGRICULTURE, AND LIVESTOCK SERVICES AND REGULATION

Part 10. Property Development Review

7-21-1001. Legislative findings and purpose.

7-21-1001. Legislative findings and purpose. (1) The legislature finds that: (a) it is necessary and desirable as a matter of public policy to: (i) provide for reasonable certainty, stability, and fairness in the land use planning and regulatory process; (ii) stimulate economic growth; (iii) secure the reasonable investment-backed expectations of a landowner; and (iv) foster cooperation between the public and private sectors in land use planning and regulation; (b) the ability of a landowner to be certain of the applicable regulations and review procedures upon submitting a complete application for local government approval of a site-specific development plan will preserve the prerogatives and authority of a local government with respect to land use matters; (c) the establishment of regulatory certainty: (i) will promote the goals specified in this section in a manner consistent with Article II, sections 3, 17, and 29, of the Montana constitution that guarantee to each person the inalienable right to acquire, possess, and protect property and that recognize the corresponding responsibilities; and (ii) is a matter of statewide concern. (2) It is the purpose of this part to: (a) provide fair standards to protect the rights of a person who submits a development application to a local government while recognizing the public health, safety, and general welfare purposes of development review; and (b) require a local government to comply with these standards.

History: En. Sec. 1, Ch. 516, L. 2005.



7-21-1002. Definitions.

7-21-1002. Definitions. As used in this part, the following definitions apply: (1) "Landowner" means an owner of a legal or equitable interest in real property. The term includes an heir, a successor, or an assignee of the ownership interest. (2) "Local government" means the governing body of a county, a municipality, or a consolidated city-county that exercises planning or zoning authority. The term includes a board, commission, or agency of the local government that has review or approval authority of a site-specific development plan. (3) "Property" means real property subject to land use regulation by a local government. (4) (a) "Site-specific development plan" means a plan that has been submitted to a local government by a landowner or the landowner's representative and that describes, with reasonable certainty, the type, density, and intensity of use for a specific property. The plan may be in the form of but is not limited to an application or plan for: (i) a site plan; (ii) a conditional or special use approval; or (iii) any other land use approval designation used by a local government. (b) The term does not include a request for a variance.

History: En. Sec. 2, Ch. 516, L. 2005.



7-21-1003. Local government regulations -- restrictions.

7-21-1003. Local government regulations -- restrictions. (1) Unless a specific review process for an application is otherwise provided by law, the local government shall provide the applicant with a written receipt showing the date and time that the site-specific development plan was first submitted to the local government. The local government shall establish, by ordinance or resolution, a completeness review process, including time periods within which to determine whether the application contains all of the information required by the local government's ordinances, resolutions, or other regulations, and shall notify the applicant of the local government's determination as to whether or not the application is complete. If the applicant fails to submit the missing information within any applicable time period, the local government may deny approval of the site-specific development plan as an incomplete submission. A determination that a site-specific development plan is complete under this section does not limit the ability of the local government to request additional information during the review process. (2) Except as provided under 76-2-206 or 76-2-306 or unless otherwise agreed to in writing by the applicant, the review and approval, approval with conditions, or denial of the site-specific development plan must be based solely upon the ordinances and regulations in effect at the time that the complete site-specific development plan was submitted to the local government entity that has jurisdiction over the application. Nothing in this subsection affects the ability of a local government to develop and impose conditions on a site-specific development plan as otherwise provided by law or by locally adopted ordinances or regulations.

History: En. Sec. 3, Ch. 516, L. 2005.






Part 21. General County Licensing Authority

7-21-2101. General licensing power of counties.

7-21-2101. General licensing power of counties. The board of county commissioners has jurisdiction and power, under such limitations and restrictions as are prescribed by law, to grant such licenses as are provided by law.

History: En. Subd. 17, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.16, R.C.M. 1935; R.C.M. 1947, 16-1019(part).



7-21-2102. Procedure to supply license blanks.

7-21-2102. Procedure to supply license blanks. (1) The county clerk and recorder shall prepare and have printed blank licenses as may be required, and after affixing the clerk's official seal to the licenses, the clerk shall deliver the licenses to the county treasurer. At the time of delivery, the clerk shall charge the county treasurer with the licenses by appropriate entry in the clerk's records showing the amount, numbers, and classes of licenses furnished. (2) As licenses are issued and accounted for by the county treasurer, the county clerk and recorder shall credit the account with all licenses issued and accounted for, so that the account will at all times show the number of licenses furnished to the treasurer, their numbers, the number issued or canceled, and the number remaining in the hands of the county treasurer. (3) On the first Monday in each month, the county treasurer shall return to the county clerk and recorder all licenses unsold and show that the treasurer has paid into the county treasury all money collected for licenses sold during the preceding month.

History: (1), (2)En. Sec. 4040, Pol. C. 1895; re-en. Sec. 2746, Rev. C. 1907; amd. Sec. 1, Ch. 34, L. 1909; re-en. Sec. 2410, R.C.M. 1921; Cal. Pol. C. Sec. 3356; amd. Sec. 1, Ch. 54, L. 1933; re-en. Sec. 2410, R.C.M. 1935; Sec. 84-2701, R.C.M. 1947; (3)En. Sec. 4047, Pol. C. 1895; re-en. Sec. 2753, Rev. C. 1907; re-en. Sec. 2417, R.C.M. 1921; Cal. Pol. C. Sec. 3363; re-en. Sec. 2417, R.C.M. 1935; Sec. 84-2706, R.C.M. 1947; R.C.M. 1947, 84-2701, 84-2706; amd. Sec. 631, Ch. 61, L. 2007.



7-21-2103. Determination of persons required to obtain licenses -- classes of licenses.

7-21-2103. Determination of persons required to obtain licenses -- classes of licenses. (1) The county treasurer shall make diligent inquiry as to all persons in the county required to pay a license fee as provided in this part. (2) Whenever the licenses are divided into classes, the county treasurer shall require each person to state, under oath or affirmation, the probable amount of business that the person, the firm of which the person is a member or for which the person is an agent or attorney, or the association or corporation of which the person is the president, secretary, or managing agent will do in the succeeding 3 months. The person, agent, president, secretary, or other officer shall procure a license from the county treasurer for the term desired and the proper class. In all cases in which an underestimate has been made by the party applying, the party making the underestimate or the company that the party represented is required to pay double the sum otherwise required for a license for the next quarter.

History: En. Sec. 4045, Pol. C. 1895; re-en. Sec. 2751, Rev. C. 1907; re-en. Sec. 2415, R.C.M. 1921; Cal. Pol. C. Sec. 3361; re-en. Sec. 2415, R.C.M. 1935; R.C.M. 1947, 84-2704; amd. Sec. 1, Ch. 249, L. 1979; amd. Sec. 632, Ch. 61, L. 2007.



7-21-2104. Lien arising from license.

7-21-2104. Lien arising from license. (1) All property held or used in any trade, occupation, or profession for which a license is required by the provisions of this part is liable for such license and subject to a lien for the amount thereof. This lien has precedence of any other lien, claim, or demand. (2) If any person fails or refuses to procure a license before the transaction of the business specified, the county treasurer must seize such property or any other property belonging to such person and sell the same in the manner provided in 15-17-911.

History: En. Sec. 4049, Pol. C. 1895; re-en. Sec. 2755, Rev. C. 1907; re-en. Sec. 2419, R.C.M. 1921; re-en. Sec. 2419, R.C.M. 1935; R.C.M. 1947, 84-2707; amd. Sec. 28, Ch. 587, L. 1987.



7-21-2105. Disbursement of license fees.

7-21-2105. Disbursement of license fees. All money collected by the county treasurer for licenses issued by the county under this chapter must be paid into the treasury of the county for the use of the county.

History: En. Sec. 1, Ch. 67, L. 1905; re-en. Sec. 2756, Rev. C. 1907; amd. Sec. 1, Ch. 54, L. 1921; re-en. Sec. 2420, R.C.M. 1921; re-en. Sec. 2420, R.C.M. 1935; amd. Sec. 104, Ch. 147, L. 1963; R.C.M. 1947, 84-2708; amd. Sec. 2, Ch. 249, L. 1979; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 1, Ch. 214, L. 1997.



7-21-2106. through reserved.

7-21-2106 through 7-21-2110 reserved.



7-21-2111. General license requirements.

7-21-2111. General license requirements. (1) A license must be procured immediately before the commencement of any business or occupation liable to a license tax from the county treasurer of the county where the applicant desires to transact the business or occupation. (2) The license authorizes the party to transact the business described in the license in the town, city, or particular locality in the county. (3) Separate licenses must be obtained for each branch establishment or separate house of business located in the same county.

History: En. Sec. 4043, Pol. C. 1895; re-en. Sec. 2749, Rev. C. 1907; re-en. Sec. 2413, R.C.M. 1921; Cal. Pol. C. Sec. 3359; re-en. Sec. 2413, R.C.M. 1935; R.C.M. 1947, 84-2702(part); amd. Sec. 633, Ch. 61, L. 2007.



7-21-2112. Compliance with municipal regulation also required.

7-21-2112. Compliance with municipal regulation also required. No license issued under this part authorizes any person to carry on any business within the limits of any incorporated city or town having power by its charter to impose or levy city or town license taxes unless such person, in addition to the license provided by this part, also procures the license required by the ordinances or orders of such city or town.

History: En. Sec. 4043, Pol. C. 1895; re-en. Sec. 2749, Rev. C. 1907; re-en. Sec. 2413, R.C.M. 1921; Cal. Pol. C. Sec. 3359; re-en. Sec. 2413, R.C.M. 1935; R.C.M. 1947, 84-2702(part).



7-21-2113. Effect of failure to comply with licensing requirements.

7-21-2113. Effect of failure to comply with licensing requirements. Every person who commences or carries on a business, trade, profession, or calling, for the transaction or carrying on of which a license is required by the provisions of any of the license laws of Montana, without taking out or procuring such license is guilty of a misdemeanor and shall, unless specific punishment is prescribed by some other law of this state, be punishable as in the case of other misdemeanors and, in addition thereto, shall be liable to a penalty of 10% of the amount of said license. This penalty must be added to the amount of said license and collected by the county treasurer at the time of the collection of the license, but the payment of said penalty shall in no event relieve any person from prosecution for such misdemeanor.

History: En. Sec. 6, p. 200, L. 1897; re-en. Sec. 2780, Rev. C. 1907; amd. Sec. 1, Ch. 25, L. 1921; re-en. Sec. 2443, R.C.M. 1921; re-en. Sec. 2443, R.C.M. 1935; R.C.M. 1947, 84-3209.



7-21-2114. Investigation of possible licensing violations.

7-21-2114. Investigation of possible licensing violations. The board of county commissioners shall investigate whether any persons are doing business in the county without a license or if the amount of a license is sufficient. In either event, the treasurer must be officially notified.

History: En. Sec. 4044, Pol. C. 1895; amd. Sec. 1, Ch. 92, L. 1903; amd. Sec. 1, Ch. 122, L. 1907; re-en. Sec. 2750, Rev. C. 1907; re-en. Sec. 2414, R.C.M. 1921; Cal. Pol. C. Sec. 3360; re-en. Sec. 2414, R.C.M. 1935; R.C.M. 1947, 84-2703(part); amd. Sec. 7, Ch. 79, L. 1983; amd. Sec. 2, Ch. 287, L. 1983; amd. Sec. 9, Ch. 179, L. 1995.



7-21-2115. Liability of county treasurer for licensing violations.

7-21-2115. Liability of county treasurer for licensing violations. Upon notification of the treasurer as provided in 7-21-2114, the treasurer is personally liable for the license or increase unless the treasurer promptly proceeds under 7-21-2104 or 7-21-2116 to collect the license fee.

History: En. Sec. 4044, Pol. C. 1895; amd. Sec. 1, Ch. 92, L. 1903; amd. Sec. 1, Ch. 122, L. 1907; re-en. Sec. 2750, Rev. C. 1907; re-en. Sec. 2414, R.C.M. 1921; Cal. Pol. C. Sec. 3360; re-en. Sec. 2414, R.C.M. 1935; R.C.M. 1947, 84-2703(part); amd. Sec. 634, Ch. 61, L. 2007.



7-21-2116. Enforcement of licensing requirements.

7-21-2116. Enforcement of licensing requirements. The county shall bring suit in the name of the state of Montana as plaintiff for the recovery of the license tax or fee authorized by this part against any person required to take out a license who fails, neglects, or refuses to take out the license or who carries on or attempts to carry on business without the license. Either the county treasurer or the county attorney shall make the necessary affidavit for the writ of attachment, and the writ of attachment may be issued without any bonds being given on behalf of the plaintiff.

History: En. Sec. 4044, Pol. C. 1895; amd. Sec. 1, Ch. 92, L. 1903; amd. Sec. 1, Ch. 122, L. 1907; re-en. Sec. 2750, Rev. C. 1907; re-en. Sec. 2414, R.C.M. 1921; Cal. Pol. C. Sec. 3360; re-en. Sec. 2414, R.C.M. 1935; R.C.M. 1947, 84-2703(part); amd. Sec. 18, Ch. 291, L. 2009.



7-21-2117. Defenses in actions related to licensing violations.

7-21-2117. Defenses in actions related to licensing violations. Upon the trial of any action authorized by this part, the defendant is considered not to have procured the proper license unless the defendant either produces it or proves that the license was procured. However, the defendant may plead in bar of the action a recovery against and payment by the defendant in a civil action of the proper license tax, together with damages and costs.

History: En. Sec. 4046, Pol. C. 1895; re-en. Sec. 2752, Rev. C. 1907; re-en. Sec. 2416, R.C.M. 1921; Cal. Pol. C. Sec. 3362; re-en. Sec. 2416, R.C.M. 1935; R.C.M. 1947, 84-2705; amd. Sec. 635, Ch. 61, L. 2007.



7-21-2118. and reserved.

7-21-2118 through 7-21-2119 reserved.



7-21-2120. Regulation of pawnbrokers -- definition.

7-21-2120. Regulation of pawnbrokers -- definition. (1) The board of county commissioners may, by the adoption of an ordinance that substantially complies with the provisions of 7-5-103 through 7-5-107, regulate the activities of pawnbrokers located outside the boundaries of an incorporated city or town. The regulations may include but are not limited to: (a) standards for recordkeeping for all pawns, purchases, and sales; (b) a provision for a waiting period to allow investigators time to examine merchandise; (c) required forms of identification needed by persons pledging or selling articles; and (d) penalty provisions for pawnbrokers who fail to comply with the regulations. (2) For the purpose of this section, "pawnbroker" means a person engaged in conducting or carrying on the business of loaning money on the person's own behalf or for another, upon personal property, personal security, pawns, or pledges, or engaged in the business of purchasing articles of personal property and reselling or agreeing to resell the articles to the vendors or their assigns at prices agreed on at or before the time of purchase.

History: En. Sec. 1, Ch. 526, L. 1989; amd. Sec. 636, Ch. 61, L. 2007.






Part 22. Miscellaneous Licenses (Repealed)

7-21-2201. Repealed.

7-21-2201. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Subd. 17, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.16, R.C.M. 1935; R.C.M. 1947, 16-1019(part).



7-21-2202. Repealed.

7-21-2202. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 655, Pol. C. 1895; re-en. Sec. 1637, Rev. C. 1907; re-en. Sec. 2429, R.C.M. 1921; re-en. Sec. 2429, R.C.M. 1935; R.C.M. 1947, 84-3101.



7-21-2203. Repealed.

7-21-2203. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 1, Ch. 117, L. 1903; re-en. Sec. 2758, Rev. C. 1907; re-en. Sec. 2434, R.C.M. 1921; Cal. Pol. C. Sec. 3380; amd. Sec. 1, Ch. 44, L. 1935; re-en. Sec. 2434, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1945; amd. Sec. 1, Ch. 74, L. 1949; amd. Sec. 1, Ch. 66, L. 1953; R.C.M. 1947, 84-3201(part).



7-21-2204. Repealed.

7-21-2204. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 1, Ch. 117, L. 1903; re-en. Sec. 2758, Rev. C. 1907; re-en. Sec. 2434, R.C.M. 1921; Cal. Pol. C. Sec. 3380; amd. Sec. 1, Ch. 44, L. 1935; re-en. Sec. 2434, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1945; amd. Sec. 1, Ch. 74, L. 1949; amd. Sec. 1, Ch. 66, L. 1953; R.C.M. 1947, 84-3201(part).



7-21-2205. Repealed.

7-21-2205. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 1, Ch. 117, L. 1903; re-en. Sec. 2758, Rev. C. 1907; re-en. Sec. 2434, R.C.M. 1921; Cal. Pol. C. Sec. 3380; amd. Sec. 1, Ch. 44, L. 1935; re-en. Sec. 2434, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1945; amd. Sec. 1, Ch. 74, L. 1949; amd. Sec. 1, Ch. 66, L. 1953; R.C.M. 1947, 84-3201(part).



7-21-2206. Repealed.

7-21-2206. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 1, Ch. 117, L. 1903; re-en. Sec. 2758, Rev. C. 1907; re-en. Sec. 2434, R.C.M. 1921; Cal. Pol. C. Sec. 3380; amd. Sec. 1, Ch. 44, L. 1935; re-en. Sec. 2434, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1945; amd. Sec. 1, Ch. 74, L. 1949; amd. Sec. 1, Ch. 66, L. 1953; R.C.M. 1947, 84-3201(part).



7-21-2207. Repealed.

7-21-2207. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 1, Ch. 117, L. 1903; re-en. Sec. 2758, Rev. C. 1907; re-en. Sec. 2434, R.C.M. 1921; Cal. Pol. C. Sec. 3380; amd. Sec. 1, Ch. 44, L. 1935; re-en. Sec. 2434, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1945; amd. Sec. 1, Ch. 74, L. 1949; amd. Sec. 1, Ch. 66, L. 1953; R.C.M. 1947, 84-3201(part).



7-21-2208. Repealed.

7-21-2208. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 1, Ch. 117, L. 1903; re-en. Sec. 2758, Rev. C. 1907; re-en. Sec. 2434, R.C.M. 1921; Cal. Pol. C. Sec. 3380; amd. Sec. 1, Ch. 44, L. 1935; re-en. Sec. 2434, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1945; amd. Sec. 1, Ch. 74, L. 1949; amd. Sec. 1, Ch. 66, L. 1953; R.C.M. 1947, 84-3201(part).



7-21-2209. Repealed.

7-21-2209. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 1, Ch. 117, L. 1903; re-en. Sec. 2758, Rev. C. 1907; re-en. Sec. 2434, R.C.M. 1921; Cal. Pol. C. Sec. 3380; amd. Sec. 1, Ch. 44, L. 1935; re-en. Sec. 2434, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1945; amd. Sec. 1, Ch. 74, L. 1949; amd. Sec. 1, Ch. 66, L. 1953; R.C.M. 1947, 84-3201(part).



7-21-2210. Repealed.

7-21-2210. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 1, Ch. 117, L. 1903; re-en. Sec. 2758, Rev. C. 1907; re-en. Sec. 2434, R.C.M. 1921; Cal. Pol. C. Sec. 3380; amd. Sec. 1, Ch. 44, L. 1935; re-en. Sec. 2434, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1945; amd. Sec. 1, Ch. 74, L. 1949; amd. Sec. 1, Ch. 66, L. 1953; R.C.M. 1947, 84-3201(part).



7-21-2211. Repealed.

7-21-2211. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 1, Ch. 22, L. 1907; Sec. 2763, Rev. C. 1907; amd. Sec. 1, Ch. 100, L. 1917; re-en. Sec. 2435, R.C.M. 1921; amd. Sec. 5, Ch. 28, Ex. L. 1933; re-en. Sec. 2435, R.C.M. 1935; R.C.M. 1947, 84-3202; amd. Sec. 3, Ch. 249, L. 1979.



7-21-2212. Repealed.

7-21-2212. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 3, p. 199, L. 1897; re-en. Sec. 2770, Rev. C. 1907; amd. Sec. 1, Ch. 26, L. 1921; re-en. Sec. 2436, R.C.M. 1921; re-en. Sec. 2436, R.C.M. 1935; R.C.M. 1947, 84-3203.



7-21-2213. Repealed.

7-21-2213. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 5, p. 200, L. 1897; re-en. Sec. 2779, Rev. C. 1907; re-en. Sec. 2442, R.C.M. 1921; re-en. Sec. 2442, R.C.M. 1935; R.C.M. 1947, 84-3208.



7-21-2214. Repealed.

7-21-2214. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 4077, Pol. C. 1895; re-en. Sec. 2775, Rev. C. 1907; re-en. Sec. 2438, R.C.M. 1921; re-en. Sec. 2438, R.C.M. 1935; amd. Sec. 1, Ch. 66, L. 1945; R.C.M. 1947, 84-3204.



7-21-2215. Repealed.

7-21-2215. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 4, p. 200, L. 1897; re-en. Sec. 2776, Rev. C. 1907; re-en. Sec. 2440, R.C.M. 1921; re-en. Sec. 2440, R.C.M. 1935; amd. Sec. 43, Ch. 535, L. 1975; R.C.M. 1947, 84-3206.



7-21-2216. Repealed.

7-21-2216. Repealed. Sec. 1, Ch. 161, L. 1979.

History: En. Sec. 4082, Pol. C. 1895; re-en. Sec. 2778, Rev. C. 1907; re-en. Sec. 2441, R.C.M. 1921; re-en. Sec. 2441, R.C.M. 1935; R.C.M. 1947, 84-3207.






Part 23. Licensing of Itinerant Vendors

7-21-2301. Definitions.

7-21-2301. Definitions. (1) A "consumer" is one who uses and by using destroys the value of the article purchased. (2) Within the meaning of this part, an "itinerant vendor" is any person engaged or employed in the business of retailing to consumers by going from consumer to consumer, either on the streets or to their places of residence or employment, and there soliciting, selling, or offering to sell or exhibiting for sale (by sample, by catalogue, or otherwise) or taking orders for future delivery of any goods, wares, or merchandise or for services to be performed in the future.

History: En. Sec. 1, Ch. 184, L. 1925; re-en. Sec. 2429.16, R.C.M. 1935; R.C.M. 1947, 84-3102(part).



7-21-2302. Scope of part.

7-21-2302. Scope of part. (1) This part shall in no way affect any person, firm, partnership, or corporation with a commercial rating who maintains a permanent place of business in Montana. (2) Nothing contained in this part is intended to operate so as to impair, abridge, or interfere with the right of any incorporated municipality within this state to enact local laws or ordinances dealing with the subject of this part, provided that such municipality shall not impose any license fees in excess of twice the amount provided herein for county license fees. (3) Nothing contained in this part is intended to operate so as to interfere with the power of the United States to regulate commerce between the states, as such power is defined by the supreme court of the United States.

History: (1)En. Sec. 1, Ch. 184, L. 1925; re-en. Sec. 2429.16, R.C.M. 1935; Sec. 84-3102, R.C.M. 1947; (2), (3)En. Sec. 8, Ch. 184, L. 1925; re-en. Sec. 2429.23, R.C.M. 1935; Sec. 84-3109, R.C.M. 1947; R.C.M. 1947, 84-3102(part), 84-3109.



7-21-2303. License required to do business as itinerant vendor -- fee.

7-21-2303. License required to do business as itinerant vendor -- fee. For the purpose of defraying the expenses of regulation under this part, an itinerant vendor desiring to do business in any county of this state shall, before commencing business, pay to the county treasurer of the county the sum of $25 for a license to conduct the itinerant business for a period of 90 days from the date the license is issued.

History: En. Sec. 2, Ch. 184, L. 1925; re-en. Sec. 2429.17, R.C.M. 1935; amd. Sec. 1, Ch. 109, L. 1937; R.C.M. 1947, 84-3103; amd. Sec. 10, Ch. 7, L. 2001; amd. Sec. 19, Ch. 291, L. 2009.



7-21-2304. Nontransferability of license.

7-21-2304. Nontransferability of license. The license shall be nontransferable and shall have printed across the face thereof in bold type the words "not transferable".

History: En. Sec. 5, Ch. 184, L. 1925; re-en. Sec. 2429.20, R.C.M. 1935; R.C.M. 1947, 84-3106(part).



7-21-2305. Application for itinerant vendor license.

7-21-2305. Application for itinerant vendor license. (1) An itinerant vendor desiring to do business in any county of this state shall, before commencing business, file with the county treasurer of the county, on a form to be provided by the treasurer, an application in writing, subscribed and sworn to by the applicant before an officer in this state authorized to take oaths. (2) The application must set forth: (a) the name of the applicant; (b) the applicant's place of permanent residence; (c) the applicant's local headquarters, if any; (d) the time of the applicant's arrival in the county; (e) the county from which the last license, if any, was received; (f) whether the applicant is acting as principal, agent, or employee; (g) if acting as agent or employee, the name and place of business of the principal or employer; (h) a brief descriptive list of articles to be offered for sale or services to be performed along with a statement of total value of anticipated sales; and (i) whether payments or deposits of money are collected when orders are taken or in advance of final delivery. (3) If the applicant is acting as an agent, the principal's acknowledgment of the agency must accompany the application as part of the application. (4) At the time of filing the application, the itinerant vendor shall accompany the application with the sum specified in 7-21-2303 as a license fee.

History: En. Sec. 3, Ch. 184, L. 1925; re-en. Sec. 2429.18, R.C.M. 1935; R.C.M. 1947, 84-3104; amd. Sec. 637, Ch. 61, L. 2007; amd. Sec. 20, Ch. 291, L. 2009.



7-21-2306. Bond required if deposit taken on orders for future delivery.

7-21-2306. Bond required if deposit taken on orders for future delivery. (1) An application made by an itinerant vendor taking orders for future delivery and collecting advance payments, deposits, or guarantees on the orders under the terms of 7-21-2301 through 7-21-2305 must be accompanied by a bond equal to 125% of the value stated in the vendor's application, as provided in 7-21-2305, and must be payable to the county treasurer. (2) (a) The bond must be executed by a surety company licensed to do business in this state. (b) In lieu of a bond meeting the requirements of subsection (2)(a), the application may be accompanied by a cash bond, irrevocable letter of credit, or other acceptable form of security of an equal amount. (3) The bond or security must be approved by the county treasurer and conditioned upon making of final delivery of the goods ordered or the services to be rendered in accordance with the terms of the order or, failing delivery, that the money advanced by the customers will be refunded. (4) The bond or security must remain in full force and effect for a period of 6 months after the expiration of a license and must be held to ensure only business transacted under the authority of the license issued pursuant to the application that the bond accompanied.

History: En. Sec. 4, Ch. 184, L. 1925; re-en. Sec. 2429.19, R.C.M. 1935; R.C.M. 1947, 84-3105(part); amd. Sec. 14, Ch. 220, L. 1985; amd. Sec. 638, Ch. 61, L. 2007; amd. Sec. 21, Ch. 291, L. 2009.



7-21-2307. Right of aggrieved purchaser.

7-21-2307. Right of aggrieved purchaser. A person aggrieved by the action or misrepresentation of an itinerant vendor has a right of action on the bond for the recovery of the person's money advanced or damages and costs.

History: En. Sec. 4, Ch. 184, L. 1925; re-en. Sec. 2429.19, R.C.M. 1935; R.C.M. 1947, 84-3105(part); amd. Sec. 639, Ch. 61, L. 2007.



7-21-2308. Processing of application -- issuance of license.

7-21-2308. Processing of application -- issuance of license. (1) Upon filing of the application prescribed in 7-21-2305 or the filing of the application and the bond or security prescribed in 7-21-2306, in proper form, and upon the payment to the county treasurer of the sum required by 7-21-2303, the county treasurer shall issue and deliver to the applicant a license to carry on the business described in the application in the county in which the license is issued for a period of 90 days from the date of the license. (2) The county treasurer shall endorse upon each application the date of issuance of the license and shall immediately file the application with the county clerk and recorder of that county. The county clerk and recorder shall file the application in the clerk's office and keep an appropriate index of the applications that shows the date filed, the name of the applicant, and an appropriate reference to the file number by which the application may be found.

History: En. Sec. 5, Ch. 184, L. 1925; re-en. Sec. 2429.20, R.C.M. 1935; R.C.M. 1947, 84-3106(part); amd. Sec. 640, Ch. 61, L. 2007; amd. Sec. 22, Ch. 291, L. 2009.



7-21-2309. License to be displayed upon demand.

7-21-2309. License to be displayed upon demand. (1) An itinerant vendor doing business under the provisions of this part shall upon the demand of any person exhibit the vendor's license and permit the license to be read at the time by the person making the demand. (2) An itinerant vendor who willfully refuses or fails to exhibit the license as provided in subsection (1) is guilty of a misdemeanor and shall be fined not less than $100 or more than $250 for each offense.

History: En. Sec. 6, Ch. 184, L. 1925; re-en. Sec. 2429.21, R.C.M. 1935; amd. Sec. 2, Ch. 109, L. 1937; R.C.M. 1947, 84-3107; amd. Sec. 641, Ch. 61, L. 2007.



7-21-2310. Effect of failure to comply with licensing requirements.

7-21-2310. Effect of failure to comply with licensing requirements. Every itinerant vendor, as herein defined, doing business without first obtaining a license as required by this part is guilty of a misdemeanor and shall be punished accordingly.

History: En. Sec. 7, Ch. 184, L. 1925; re-en. Sec. 2429.22, R.C.M. 1935; R.C.M. 1947, 84-3108.






Part 24. Licensing of Transient Retail Merchants

7-21-2401. Definitions.

7-21-2401. Definitions. As used in this part, unless the context indicates otherwise, the following definitions apply: (1) "Temporary premises" means a hotel, roominghouse, storeroom, building or part of a building, tent, vacant lot, freight station, railroad car, automobile, truck, trailer or trailer house, or public or quasi-public place that is temporarily occupied by a transient retail merchant. (2) "Transient retail merchant" means a person, firm, or corporation that, acting on its own behalf or representing any other person, firm, or corporation, brings into temporary premises a stock of goods, wares, articles of merchandise, notions, or other articles of trade and that solicits, sells, offers to sell, or exhibits for sale the stock of goods, wares, articles of merchandise, notions, or other articles of trade at retail.

History: En. Sec. 1, Ch. 182, L. 1925; re-en. Sec. 2429.1, R.C.M. 1935; amd. Sec. 1, Ch. 113, L. 1951; R.C.M. 1947, 84-3701(part); amd. Sec. 4, Ch. 249, L. 1979; amd. Sec. 642, Ch. 61, L. 2007.



7-21-2402. Applicability of term transient retail merchant.

7-21-2402. Applicability of term transient retail merchant. The definition of transient retail merchant shall continue to apply until such person, firm, or corporation shall be continuously engaged at such particular place in the county for a period of 1 year.

History: En. Sec. 1, Ch. 182, L. 1925; re-en. Sec. 2429.1, R.C.M. 1935; amd. Sec. 1, Ch. 113, L. 1951; R.C.M. 1947, 84-3701(part).



7-21-2403. Scope of part.

7-21-2403. Scope of part. (1) Nothing contained in this part is intended to operate so as to impair, abridge, or interfere with the right of any incorporated municipality within this state to enact local laws or ordinances dealing with the subject of this part. (2) The provisions of this part shall not apply to duly constituted city markets operated by authority of any city or town. (3) Nothing contained in this part is intended to operate so as to interfere with the power of the United States to regulate commerce between the states, as such power is defined by the supreme court of the United States.

History: En. Sec. 8, Ch. 182, L. 1925; re-en. Sec. 2429.8, R.C.M. 1935; R.C.M. 1947, 84-3708.



7-21-2404. License required to do business as transient retail merchant -- fee.

7-21-2404. License required to do business as transient retail merchant -- fee. For the purpose of defraying the expenses of regulation under this part, a transient retail merchant desiring to do business in any county of this state shall, before commencing business, pay in advance the sum of $25 for each week or fraction of a week to the county treasurer of the county in which the business is conducted.

History: En. Sec. 2, Ch. 182, L. 1925; re-en. Sec. 2429.2, R.C.M. 1935; R.C.M. 1947, 84-3702; amd. Sec. 23, Ch. 291, L. 2009.



7-21-2405. Nontransferability of license.

7-21-2405. Nontransferability of license. Such license shall be nontransferable and shall have printed across the face thereof in bold type the words "Not Transferable".

History: En. Sec. 5, Ch. 182, L. 1925; re-en. Sec. 2429.5, R.C.M. 1935; R.C.M. 1947, 84-3705(part).



7-21-2406. Application for transient retail merchant license.

7-21-2406. Application for transient retail merchant license. (1) A transient retail merchant desiring to do business in any county of this state shall, before commencing business, file with the county treasurer of the county, on a form to be provided by the treasurer, an application in writing, subscribed and sworn to by the applicant before an officer in this state authorized to take oaths. (2) The application must set forth: (a) the name of the applicant; (b) the applicant's place of permanent residence; (c) the applicant's local headquarters, if any; (d) the time of the applicant's arrival in the county; (e) the county from which the last license, if any, was received; (f) whether the applicant is acting as principal, agent, or employee; (g) if acting as agent or employee, the name and place of business of the applicant's principal or employer; (h) a brief descriptive list of articles to be offered for sale or services to be performed; (i) whether payments or deposits of money are collected when orders are taken or in advance of final delivery; and (j) the number of weeks for which the license is requested. (3) If the applicant is acting as an agent, the principal's acknowledgment of the agency must accompany the application as part of the application. (4) At the time of filing the application, the transient retail merchant shall accompany the application with the sum specified in 7-21-2404 as a license fee, except as provided in 7-21-2407.

History: En. Sec. 3, Ch. 182, L. 1925; re-en. Sec. 2429.3, R.C.M. 1935; R.C.M. 1947, 84-3703; amd. Sec. 643, Ch. 61, L. 2007.



7-21-2407. Bond or security in lieu of license fee.

7-21-2407. Bond or security in lieu of license fee. (1) In lieu of the license fee prescribed in 7-21-2404, every transient retail merchant who files with the application required in 7-21-2406 an affidavit indicating bona fide intention to become a permanent merchant and continue in business for a period longer than 1 year shall, upon filing and approval of the bond or security provided for in this section, receive from the county treasurer a license permitting the conduct of the business for a period of 1 year. (2) The bond must be a surety bond in the sum of $1,000 to the county treasurer. (3) (a) The bond must be executed by a surety company licensed to do business in this state. (b) In lieu of a bond meeting the requirements of subsection (3)(a), the bond or security may be a cash bond, irrevocable letter of credit, or other acceptable form of security of an equal amount. (4) The bond or security must be approved by the county treasurer and conditioned upon the performance of the intention to become a permanent merchant and continue in business for a period longer than 1 year and to ensure the payment of license fees for the period the business is actually conducted if the business is not in fact a bona fide permanent business. The bond or security must be further conditioned upon the delivery of goods ordered or sold in accordance with the terms of the order or sale. (5) The bond or security must remain in full force and effect for a period of 6 months after the expiration of the 1-year period.

History: En. Sec. 4, Ch. 182, L. 1925; re-en. Sec. 2429.4, R.C.M. 1935; R.C.M. 1947, 84-3704(part); amd. Sec. 15, Ch. 220, L. 1985; amd. Sec. 24, Ch. 291, L. 2009.



7-21-2408. Right of aggrieved purchaser.

7-21-2408. Right of aggrieved purchaser. A person aggrieved by any action or misrepresentation of a transient retail merchant has a right of action on the bond or security provided for in 7-21-2407 for the recovery of money advanced or damages and costs.

History: En. Sec. 4, Ch. 182, L. 1925; re-en. Sec. 2429.4, R.C.M. 1935; R.C.M. 1947, 84-3704(part); amd. Sec. 644, Ch. 61, L. 2007; amd. Sec. 25, Ch. 291, L. 2009.



7-21-2409. Processing of application -- issuance of license.

7-21-2409. Processing of application -- issuance of license. (1) (a) Upon filing of the application prescribed in 7-21-2406 and the payment of the fee prescribed in 7-21-2404, the county treasurer shall issue and deliver to the applicant, in the county, a license to carry on the business described in the application in the county in which the license is issued for the period for which the license is requested. (b) Upon filing of the application prescribed in 7-21-2406 and the bond or security prescribed in 7-21-2407, the county treasurer shall issue and deliver to the applicant a license to carry on the business described in the application in the county in which the license is issued for a period of 1 year from the date of the license. (2) The county treasurer shall endorse upon each application the date of issuance of the license and the duration of the license and shall immediately file the application with the county clerk and recorder of the county. The county clerk and recorder shall file the application in the clerk's office and keep an appropriate index of the applications that shows the date filed, the name of the applicant, and an appropriate reference to the file number by which the application may be found.

History: En. Sec. 5, Ch. 182, L. 1925; re-en. Sec. 2429.5, R.C.M. 1935; R.C.M. 1947, 84-3705(part); amd. Sec. 645, Ch. 61, L. 2007; amd. Sec. 26, Ch. 291, L. 2009.



7-21-2410. License to be displayed in place of business.

7-21-2410. License to be displayed in place of business. (1) A transient retail merchant doing business under the provisions of this part shall at all times keep the license conspicuously posted in the place of business. (2) A transient retail merchant who fails to post and keep posted the license as provided in subsection (1) is guilty of a misdemeanor and upon conviction shall be fined not less than $100 or more than $500 for each offense.

History: En. Sec. 6, Ch. 182, L. 1925; re-en. Sec. 2429.6, R.C.M. 1935; R.C.M. 1947, 84-3706; amd. Sec. 646, Ch. 61, L. 2007; amd. Sec. 27, Ch. 291, L. 2009.



7-21-2411. Effect of failure to comply with licensing requirements.

7-21-2411. Effect of failure to comply with licensing requirements. Every transient retail merchant, as herein defined, doing business without first obtaining a license so required by this part is guilty of a misdemeanor and shall be punished accordingly.

History: En. Sec. 7, Ch. 182, L. 1925; re-en. Sec. 2429.7, R.C.M. 1935; R.C.M. 1947, 84-3707.






Part 25. Licensing of Hucksters

7-21-2501. Definition of term huckster.

7-21-2501. Definition of term huckster. Within the meaning of this part, any person engaged or employed in the business of buying and selling farm products who disposes of such products by selling them at retail to consumers by going from house to house is a huckster.

History: En. Sec. 1, Ch. 183, L. 1925; re-en. Sec. 2429.9, R.C.M. 1935; R.C.M. 1947, 84-2901.



7-21-2502. Scope of part.

7-21-2502. Scope of part. (1) This part is not intended to operate so as to impair, abridge, or interfere with the right of any incorporated municipality within this state to enact local laws or ordinances dealing with the subject of this part. (2) This part may not be construed so as in any manner to impair, abridge, or interfere with the right of a grower or producer of farm products to dispose of products grown or produced by the person.

History: En. Sec. 7, Ch. 183, L. 1925; re-en. Sec. 2429.15, R.C.M. 1935; R.C.M. 1947, 84-2907; amd. Sec. 647, Ch. 61, L. 2007.



7-21-2503. License required to do business as huckster -- fee.

7-21-2503. License required to do business as huckster -- fee. A huckster desiring to do business in any county of this state shall, before commencing business, pay to the county treasurer of the county the sum of $25 for a license to conduct the business for a period of 6 months from the date the license is issued.

History: En. Sec. 2, Ch. 183, L. 1925; re-en. Sec. 2429.10, R.C.M. 1935; amd. Sec. 1, Ch. 124, L. 1937; R.C.M. 1947, 84-2902; amd. Sec. 28, Ch. 291, L. 2009.



7-21-2504. Nontransferability of license.

7-21-2504. Nontransferability of license. The license required by 7-21-2503 shall be nontransferable and shall have printed across the face thereof in bold type the words "not transferable".

History: En. Sec. 4, Ch. 183, L. 1925; re-en. Sec. 2429.12, R.C.M. 1935; R.C.M. 1947, 84-2904(part).



7-21-2505. Application for huckster license.

7-21-2505. Application for huckster license. (1) A huckster desiring to do business in any county of this state shall, before commencing business, file with the county treasurer of the county, on a form to be provided by the treasurer, an application in writing. (2) The application must set forth: (a) the name of the applicant; (b) the applicant's place of permanent residence; (c) whether the applicant is acting as principal, agent, or employee; and (d) if acting as agent or employee, the name and place of business of the principal or employer. (3) At the time of filing the application, the huckster shall accompany the application with the sum specified in 7-21-2503 as a license fee.

History: En. Sec. 3, Ch. 183, L. 1925; re-en. Sec. 2429.11, R.C.M. 1935; R.C.M. 1947, 84-2903; amd. Sec. 648, Ch. 61, L. 2007.



7-21-2506. Processing of application -- issuance of license.

7-21-2506. Processing of application -- issuance of license. (1) Upon filing of the application specified in 7-21-2505 and upon the payment to the county treasurer of the sum specified in 7-21-2503, the county treasurer shall issue and deliver to the applicant a license to carry on the business of a huckster for a period of 6 months from the date of the license. (2) The county treasurer shall endorse upon each application the date of issuance of the license and shall immediately file the application with the county clerk and recorder of the county. The county clerk and recorder shall file the application in the clerk's office and keep an appropriate index of the applications that shows the date filed, the name of the applicant, and an appropriate reference to the file number by which the application may be found.

History: En. Sec. 4, Ch. 183, L. 1925; re-en. Sec. 2429.12, R.C.M. 1935; R.C.M. 1947, 84-2904(part); amd. Sec. 649, Ch. 61, L. 2007.



7-21-2507. License to be displayed upon demand.

7-21-2507. License to be displayed upon demand. (1) A huckster doing business under the provisions of this part shall, upon demand of any interested person, exhibit the huckster's license and permit the license to be read at that time by the person making the demand. (2) A huckster who refuses or fails to exhibit the license as provided in subsection (1) is guilty of a misdemeanor and upon conviction shall be fined not less than $100 or more than $500.

History: En. Sec. 5, Ch. 183, L. 1925; re-en. Sec. 2429.13, R.C.M. 1935; R.C.M. 1947, 84-2905; amd. Sec. 650, Ch. 61, L. 2007; amd. Sec. 29, Ch. 291, L. 2009.



7-21-2508. Effect of failure to comply with licensing requirements.

7-21-2508. Effect of failure to comply with licensing requirements. Every huckster, as herein defined, doing business without first obtaining a license as required by this part is guilty of a misdemeanor and shall be punished accordingly, as provided in 46-18-212.

History: En. Sec. 6, Ch. 183, L. 1925; re-en. Sec. 2429.14, R.C.M. 1935; R.C.M. 1947, 84-2906.






Part 26. Licensing of Public Dances and Dancehalls (Repealed)

7-21-2601. Repealed.

7-21-2601. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 1, Ch. 131, L. 1929; re-en. Sec. 2815.1, R.C.M. 1935; R.C.M. 1947, 16-1166.



7-21-2602. Repealed.

7-21-2602. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 2, Ch. 131, L. 1929; re-en. Sec. 2815.2, R.C.M. 1935; R.C.M. 1947, 16-1167(part).



7-21-2603. Repealed.

7-21-2603. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 3, Ch. 131, L. 1929; re-en. Sec. 2815.3, R.C.M. 1935; R.C.M. 1947, 16-1168(part).



7-21-2604. Repealed.

7-21-2604. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 3, Ch. 131, L. 1929; re-en. Sec. 2815.3, R.C.M. 1935; R.C.M. 1947, 16-1168(part).



7-21-2605. Repealed.

7-21-2605. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 6, Ch. 131, L. 1929; re-en. Sec. 2815.6, R.C.M. 1935; R.C.M. 1947, 16-1171(part).



7-21-2606. Repealed.

7-21-2606. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 6, Ch. 131, L. 1929; re-en. Sec. 2815.6, R.C.M. 1935; R.C.M. 1947, 16-1171(part).



7-21-2607. Repealed.

7-21-2607. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 5, Ch. 131, L. 1929; re-en. Sec. 2815.5, R.C.M. 1935; R.C.M. 1947, 16-1170(part).



7-21-2608. Repealed.

7-21-2608. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 7, Ch. 131, L. 1929; re-en. Sec. 2815.7, R.C.M. 1935; R.C.M. 1947, 16-1172.



7-21-2609. Repealed.

7-21-2609. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 2, Ch. 131, L. 1929; re-en. Sec. 2815.2, R.C.M. 1935; R.C.M. 1947, 16-1167(part).



7-21-2610. Repealed.

7-21-2610. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 6, Ch. 131, L. 1929; re-en. Sec. 2815.6, R.C.M. 1935; R.C.M. 1947, 16-1171(part).



7-21-2611. Repealed.

7-21-2611. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 4, Ch. 131, L. 1929; re-en. Sec. 2815.4, R.C.M. 1935; R.C.M. 1947, 16-1169(part).



7-21-2612. Repealed.

7-21-2612. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 4, Ch. 131, L. 1929; re-en. Sec. 2815.4, R.C.M. 1935; R.C.M. 1947, 16-1169(part).



7-21-2613. Repealed.

7-21-2613. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 5, Ch. 131, L. 1929; re-en. Sec. 2815.5, R.C.M. 1935; R.C.M. 1947, 16-1170(part).



7-21-2614. Repealed.

7-21-2614. Repealed. Sec. 1, Ch. 533, L. 1989.

History: (1)En. Sec. 8, Ch. 131, L. 1929; re-en. Sec. 2815.8, R.C.M. 1935; Sec. 16-1173, R.C.M. 1947; (2)En. Sec. 5, Ch. 131, L. 1929; re-en. Sec. 2815.5, R.C.M. 1935; Sec. 16-1170, R.C.M. 1947; R.C.M. 1947, 16-1170(part), 16-1173.



7-21-2615. Repealed.

7-21-2615. Repealed. Sec. 1, Ch. 533, L. 1989.

History: En. Sec. 9, Ch. 131, L. 1929; re-en. Sec. 2815.9, R.C.M. 1935; R.C.M. 1947, 16-1174.






Part 31. Public Scales

7-21-3101. Establishment of public scales.

7-21-3101. Establishment of public scales. When petitioned by 25 or more resident landowners of the county, the board of county commissioners of any county may establish and locate public scales at any suitable location selected by the county commissioners within the county.

History: En. Sec. 1, Ch. 22, L. 1905; re-en. Sec. 2899, Rev. C. 1907; re-en. Sec. 4471, R.C.M. 1921; re-en. Sec. 4471, R.C.M. 1935; R.C.M. 1947, 16-1108; amd. Sec. 30, Ch. 291, L. 2009.



7-21-3102. Ownership of public scales.

7-21-3102. Ownership of public scales. Such scales shall be purchased by the county, shall be the property of the county, and at all times shall be under its control and subject to the will of the county commissioners.

History: En. Sec. 2, Ch. 22, L. 1905; re-en. Sec. 2900, Rev. C. 1907; re-en. Sec. 4472, R.C.M. 1921; re-en. Sec. 4472, R.C.M. 1935; R.C.M. 1947, 16-1109(part).



7-21-3103. Capacity and design of public scales.

7-21-3103. Capacity and design of public scales. Such scales shall be of not less than 5 tons' weighing capacity and shall be provided with glass or open front which can be observed by the one weighing without dismounting from wagon.

History: En. Sec. 2, Ch. 22, L. 1905; re-en. Sec. 2900, Rev. C. 1907; re-en. Sec. 4472, R.C.M. 1921; re-en. Sec. 4472, R.C.M. 1935; R.C.M. 1947, 16-1109(part).



7-21-3104. Appointment of public weigher.

7-21-3104. Appointment of public weigher. (1) The board of county commissioners shall appoint, at each place where public scales are established by them, a public weigher who has the custody and care of the property. (2) A public weigher must be governed by rules that may be from time to time prescribed or adopted by the board, and the weigher may be removed at any time by the board.

History: (1)En. Sec. 3, Ch. 22, L. 1905; re-en. Sec. 2901, Rev. C. 1907; re-en. Sec. 4473, R.C.M. 1921; re-en. Sec. 4473, R.C.M. 1935; Sec. 16-1110, R.C.M. 1947; (2)En. Sec. 5, Ch. 22, L. 1905; re-en. Sec. 2903, Rev. C. 1907; re-en. Sec. 4475, R.C.M. 1921; re-en. Sec. 4475, R.C.M. 1935; Sec. 16-1112, R.C.M. 1947; R.C.M. 1947, 16-1110(part), 16-1112(part); amd. Sec. 651, Ch. 61, L. 2007.



7-21-3105. Bond of public weigher.

7-21-3105. Bond of public weigher. A public weigher appointed pursuant to 7-21-3104 who is not a county employee shall give a bond to the county in the sum of $500, conditioned for the safekeeping of the public scales and for the faithful and impartial discharge of the duties incident to the weigher's trust in office.

History: En. Sec. 3, Ch. 22, L. 1905; re-en. Sec. 2901, Rev. C. 1907; re-en. Sec. 4473, R.C.M. 1921; re-en. Sec. 4473, R.C.M. 1935; R.C.M. 1947, 16-1110(part); amd. Sec. 652, Ch. 61, L. 2007; amd. Sec. 31, Ch. 291, L. 2009.



7-21-3106. Record of weighing.

7-21-3106. Record of weighing. (1) Each public weigher shall keep a stub record of all weighing done by that weigher. The record and the receipt issued by the public weigher must show for whom property was weighed and the character and kind of property and is prima facie evidence of the facts contained in the record and receipt. (2) All stub records or other records that the county commissioners may require the public weigher to keep must at all times be open to public inspection during business hours, between 7 a.m. and 6 p.m. of any day, except Sundays and legal holidays. (3) A public weigher shall file a sworn statement with the clerk and recorder of the county, as prescribed by the county commissioners. The statement must show the date and character or kind of property weighed, for whom it was weighed, and a complete statement of all fees collected.

History: En. Sec. 4, Ch. 22, L. 1905; re-en. Sec. 2902, Rev. C. 1907; re-en. Sec. 4474, R.C.M. 1921; re-en. Sec. 4474, R.C.M. 1935; R.C.M. 1947, 16-1111; amd. Sec. 653, Ch. 61, L. 2007.



7-21-3107. Fee for weighing.

7-21-3107. Fee for weighing. (1) A public weigher who is not a county employee may not receive more than $10 for each receipt issued. (2) A county that operates a public scale, after a public hearing and after providing notice of the hearing under 7-1-2121, may adopt a fee schedule for weighing.

History: En. Sec. 5, Ch. 22, L. 1905; re-en. Sec. 2903, Rev. C. 1907; re-en. Sec. 4475, R.C.M. 1921; re-en. Sec. 4475, R.C.M. 1935; R.C.M. 1947, 16-1112(part); amd. Sec. 654, Ch. 61, L. 2007; amd. Sec. 32, Ch. 291, L. 2009.



7-21-3108. Misconduct by public weigher.

7-21-3108. Misconduct by public weigher. A public weigher under the provisions of this part who makes any false or fraudulent receipt of any weighing or who conspires with any other person for the purpose of deceiving any person with regard to the correctness of weights or who fails to comply with the requirements of 7-21-3104(2) or 7-21-3107 is, upon conviction, guilty of a misdemeanor.

History: En. Sec. 6, Ch. 22, L. 1905; re-en. Sec. 2904, Rev. C. 1907; re-en. Sec. 4476, R.C.M. 1921; re-en. Sec. 4476, R.C.M. 1935; R.C.M. 1947, 16-1113; amd. Sec. 655, Ch. 61, L. 2007.






Part 32. County Agricultural and Livestock Services

7-21-3201. Authorization to appropriate money for promotion of county products.

7-21-3201. Authorization to appropriate money for promotion of county products. (1) The board of county commissioners of any county may appropriate money from the general fund of the county for advertising the agricultural resources of the county through the department of agriculture or for assisting the department of agriculture in presenting exhibits of Montana products at fairs or expositions outside the state. (2) Said money shall be expended in such manner as the board may direct or may be transmitted to the department of agriculture, when such appropriation is for the purpose of assisting said department in advertising the resources or presenting the exhibits herein indicated.

History: (1)En. Sec. 1, Ch. 107, L. 1927; re-en. Sec. 4470.1, R.C.M. 1935; amd. Sec. 116, Ch. 218, L. 1974; Sec. 16-1105, R.C.M. 1947; (2)En. Sec. 2, Ch. 107, L. 1927; re-en. Sec. 4470.2, R.C.M. 1935; Sec. 16-1106, R.C.M. 1947; R.C.M. 1947, 16-1105, 16-1106(part).



7-21-3202. Repealed.

7-21-3202. Repealed. Sec. 37, Ch. 291, L. 2009.

History: En. Sec. 2, Ch. 107, L. 1927; re-en. Sec. 4470.2, R.C.M. 1935; R.C.M. 1947, 16-1106(part).



7-21-3203. Support of extension work in agriculture and home economics.

7-21-3203. Support of extension work in agriculture and home economics. (1) The county commissioners of any county may appropriate money from the general funds of the county treasury or from funds provided by a levy for the purpose of carrying on extension work in agriculture and home economics within the county in cooperation with Montana state university-Bozeman and the United States department of agriculture. Subject to 15-10-420, the county commissioners may impose the levy for the purpose of this section at the same time as other levies for county purposes are imposed. (2) The amount of an appropriation in any county, its method of expenditure, the responsibility for the direction of the work, and the procedure of appointing agents and the compensation and conditions of service of agents must be covered in memoranda of agreement between the county commissioners and Montana state university-Bozeman.

History: En. Sec. 1, Ch. 109, L. 1913; amd. Sec. 1, Ch. 54, L. 1915; amd. Sec. 1, Ch. 13, L. 1919; re-en. Sec. 4487, R.C.M. 1921; re-en. Sec. 4487, R.C.M. 1935; amd. Sec. 1, Ch. 204, L. 1949; R.C.M. 1947, 16-1130; amd. sec. 36, Ch. 308, L. 1995; amd. Sec. 60, Ch. 584, L. 1999; amd. Sec. 69, Ch. 574, L. 2001.



7-21-3204. through reserved.

7-21-3204 through 7-21-3210 reserved.



7-21-3211. Employment of stock inspector.

7-21-3211. Employment of stock inspector. (1) A board of county commissioners may employ a stock inspector if: (a) the board has found, based on information that the board has gathered or that has been provided to it by the county attorney or sheriff, that livestock is being stolen, slaughtered, or otherwise illegally disposed of; and (b) the county officers are unable to apprehend the individuals suspected of the offense or obtain the necessary evidence on which to base a prosecution. (2) When a stock inspector is employed, the employment is only for the case or cases then under investigation. During the inspector's employment, the inspector is vested with the same police power and authority as the sheriff, within the limitation of the purposes for which the inspector is employed.

History: En. Sec. 2, Ch. 61, L. 1909; re-en. Sec. 4484, R.C.M. 1921; re-en. Sec. 4484, R.C.M. 1935; R.C.M. 1947, 16-1124(part); amd. Sec. 656, Ch. 61, L. 2007; amd. Sec. 19, Ch. 128, L. 2011.



7-21-3212. Compensation of stock inspector.

7-21-3212. Compensation of stock inspector. (1) Whenever a stock inspector is employed, the inspector's compensation must be at a rate commensurate with the rate paid to an entry-level deputy sheriff of the county, including necessary expenses for the time actually engaged in the work, and the inspector must be paid by a warrant on the general fund of the county. (2) Whenever a stock inspector is employed in the investigation of a crime and a reward has been offered under 7-32-2301 for the apprehension and conviction of the party or parties guilty of the crime, the inspector is not entitled to any part of the reward.

History: En. Sec. 2, Ch. 61, L. 1909; re-en. Sec. 4484, R.C.M. 1921; re-en. Sec. 4484, R.C.M. 1935; R.C.M. 1947, 16-1124(part); amd. Sec. 657, Ch. 61, L. 2007; amd. Sec. 33, Ch. 291, L. 2009.



7-21-3213. Repealed.

7-21-3213. Repealed. Sec. 37, Ch. 291, L. 2009.

History: En. Sec. 3, Ch. 61, L. 1909; re-en. Sec. 4485, R.C.M. 1921; re-en. Sec. 4485, R.C.M. 1935; R.C.M. 1947, 16-1125; amd. Sec. 658, Ch. 61, L. 2007.






Part 33. Public Markets

7-21-3301. Establishment of markets and market houses.

7-21-3301. Establishment of markets and market houses. In addition to the powers specifically granted by the laws of the state and such other limitations and exceptions contained in the existing statutes of the state in reference to the debt-incurring power of boards of county commissioners, the boards of county commissioners in every county in Montana shall have the power to erect market houses to be located at the county seats of their respective counties, to establish and regulate markets, and to acquire the property necessary therefor.

History: En. Sec. 1, Ch. 28, L. 1917; re-en. Sec. 4488, R.C.M. 1921; re-en. Sec. 4488, R.C.M. 1935; R.C.M. 1947, 16-1136.



7-21-3302. Acquisition of property for establishment and maintenance of public markets.

7-21-3302. Acquisition of property for establishment and maintenance of public markets. The boards of county commissioners within Montana may acquire by purchase, lease, construction, or otherwise suitable grounds, buildings, and quarters for the establishing, conducting, operating, and maintaining of a public market open to the farmers, gardeners, and actual producers of farm products within their respective counties.

History: En. Sec. 2, Ch. 28, L. 1917; re-en. Sec. 4489, R.C.M. 1921; re-en. Sec. 4489, R.C.M. 1935; R.C.M. 1947, 16-1137(part).



7-21-3303. Opening of public market.

7-21-3303. Opening of public market. A board of county commissioners availing themselves of the provisions of this part shall, as soon as the necessary lands and premises have been acquired, cause to be opened and maintained at the county seat and in the quarters acquired an open public market for the benefit of the farmers, gardeners, and actual producers of farm products. The market is for the sale by the producers directly to the consumers of butter, eggs, cheese, meats, vegetables, and all other farm products raised or produced for domestic consumption.

History: En. Sec. 2, Ch. 28, L. 1917; re-en. Sec. 4489, R.C.M. 1921; re-en. Sec. 4489, R.C.M. 1935; R.C.M. 1947, 16-1137(part); amd. Sec. 659, Ch. 61, L. 2007.



7-21-3304. Days of operation of market.

7-21-3304. Days of operation of market. All county markets established under the provisions of this part shall be open to the public not less than 2 days in each week.

History: En. Sec. 5, Ch. 28, L. 1917; re-en. Sec. 4492, R.C.M. 1921; re-en. Sec. 4492, R.C.M. 1935; R.C.M. 1947, 16-1140(part).



7-21-3305. Notice of rules and days of operation.

7-21-3305. Notice of rules and days of operation. The rules adopted for the government of the county market, together with a notice of the market days in each week, must be published as provided in 7-1-2121 by the county commissioners once in each year prior to the opening of the market.

History: En. Sec. 5, Ch. 28, L. 1917; re-en. Sec. 4492, R.C.M. 1921; re-en. Sec. 4492, R.C.M. 1935; R.C.M. 1947, 16-1140(part); amd. Sec. 58, Ch. 354, L. 2001.



7-21-3306. Payment of expenses incurred in connection with public market.

7-21-3306. Payment of expenses incurred in connection with public market. The expense of the establishment and maintenance of the markets provided for in this part shall be paid by the boards of county commissioners from the general funds of the counties, except such portions of the expense of operating and maintaining the same as may be derived from the revenues provided for in this part.

History: En. Sec. 6, Ch. 28, L. 1917; re-en. Sec. 4493, R.C.M. 1921; re-en. Sec. 4493, R.C.M. 1935; R.C.M. 1947, 16-1141.



7-21-3307. Gross proceeds charge.

7-21-3307. Gross proceeds charge. (1) A producer of products using the marketplace established under the provisions of this part shall pay or cause to be paid, at the close of each day's business, to the market master a charge of 5% of the person's gross sales. (2) The funds collected by the market master must be turned in to the county treasury to the credit of the county market fund and must be used by the county treasurer toward the payment of the expenses of operating and maintaining the public market.

History: En. Sec. 4, Ch. 28, L. 1917; re-en. Sec. 4491, R.C.M. 1921; re-en. Sec. 4491, R.C.M. 1935; R.C.M. 1947, 16-1139(part); amd. Sec. 660, Ch. 61, L. 2007.



7-21-3308. Effect of failure to pay gross proceeds charge.

7-21-3308. Effect of failure to pay gross proceeds charge. Every person, firm, or corporation availing themselves of the privileges provided hereby who shall fail, neglect, or refuse to so pay to the market master of the county market of any county of this state 5% of the gross sales made by them within such market shall be guilty of a misdemeanor and upon the conviction thereof shall be fined not less than $10 or more then $100 and imprisoned in the county jail until such fine be paid, in the manner provided by law, and shall be forever thereafter disbarred from the privileges afforded by the county markets established at the county seats of every county in Montana.

History: En. Sec. 4, Ch. 28, L. 1917; re-en. Sec. 4491, R.C.M. 1921; re-en. Sec. 4491, R.C.M. 1935; R.C.M. 1947, 16-1139(part).



7-21-3309. Speculative or resale purchases prohibited.

7-21-3309. Speculative or resale purchases prohibited. No rules adopted for the government of any market established under this part shall permit any person, firm, or corporation to purchase the products displayed and offered for sale for the purpose of speculating thereon by again offering the same for sale within such public marketplace. The privileges of the markets established under the provisions of this part shall be extended only to the actual producers of the products offered for sale.

History: En. Sec. 7, Ch. 28, L. 1917; re-en. Sec. 4494, R.C.M. 1921; re-en. Sec. 4494, R.C.M. 1935; R.C.M. 1947, 16-1142.



7-21-3310. through reserved.

7-21-3310 through 7-21-3320 reserved.



7-21-3321. Market master.

7-21-3321. Market master. In each of the counties of this state wherein the office of county auditor exists, the county auditor shall be ex officio the county market master. In all other counties which may avail themselves of the provisions of this part wherein no office of county auditor is maintained, the county clerk of such county shall be ex officio market master.

History: En. Sec. 3, Ch. 28, L. 1917; re-en. Sec. 4490, R.C.M. 1921; re-en. Sec. 4490, R.C.M. 1935; R.C.M. 1947, 16-1138(part).



7-21-3322. Role of market master.

7-21-3322. Role of market master. (1) A county market master shall, under the supervision and approval of the board of county commissioners, make all necessary rules for the establishment, maintenance, operation, and control of the markets established under this part in the respective counties of the state. (2) The county market master shall: (a) cause the market buildings, grounds, and premises to be kept reasonably clean and in proper sanitary condition; (b) arrange for stalls and spaces in a manner that best suits the convenience of both buyers and sellers; (c) see that the laws of Montana relating to weights and measures are enforced and observed; (d) cause order to be preserved during the time the market is open and in operation; (e) prevent and remove obstructions from the marketplace or grounds; (f) prevent disorderly conduct and prevent disorderly persons from remaining in market buildings, space, or grounds during the market hours; (g) cause all offenses against the laws of Montana concerning the inspection of foods or the sale of unclean, unwholesome, damaged, or spoiled meats, farm products, vegetables, or provisions of any kind to be prosecuted; (h) designate proper means of supervising and accounting for the sales made and collecting the commissions provided for in this part; and (i) generally supervise and control the operations of the public markets established under the provisions of this part.

History: En. Sec. 3, Ch. 28, L. 1917; re-en. Sec. 4490, R.C.M. 1921; re-en. Sec. 4490, R.C.M. 1935; R.C.M. 1947, 16-1138(part); amd. Sec. 2, Ch. 561, L. 2003.






Part 34. County Fairs

7-21-3401. Repealed.

7-21-3401. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 67, L. 1903, re-en. Sec. 2927, Rev. C. 1907; amd. Sec. 1, Ch. 131, L. 1917; amd. Sec. 1, Ch. 139, L. 1921; re-en. Sec. 4545, R.C.M. 1921; amd. Sec. 1, Ch. 30, L. 1927; amd. Sec. 1, Ch. 52, L. 1935; re-en. Sec. 4545, R.C.M. 1935; R.C.M. 1947, 16-1401(part); amd. Sec. 5, Ch. 249, L. 1979; amd. Sec. 4, Ch. 681, L. 1991; amd. Sec. 15, Ch. 543, L. 1995.



7-21-3402. Repealed.

7-21-3402. Repealed. Sec. 8, Ch. 681, L. 1991.

History: En. Sec. 1, Ch. 67, L. 1903, re-en. Sec. 2927, Rev. C. 1907; amd. Sec. 1, Ch. 131, L. 1917; amd. Sec. 1, Ch. 139, L. 1921; re-en. Sec. 4545, R.C.M. 1921; amd. Sec. 1, Ch. 30, L. 1927; amd. Sec. 1, Ch. 52, L. 1935; re-en. Sec. 4545, R.C.M. 1935; R.C.M. 1947, 16-1401(part).



7-21-3403. Repealed.

7-21-3403. Repealed. Sec. 25, Ch. 543, L. 1995.

History: (1)En. Sec. 1, Ch. 67, L. 1903, re-en. Sec. 2927, Rev. C. 1907; amd. Sec. 1, Ch. 131, L. 1917; amd. Sec. 1, Ch. 139, L. 1921; re-en. Sec. 4545, R.C.M. 1921; amd. Sec. 1, Ch. 30, L. 1927; amd. Sec. 1, Ch. 52, L. 1935; re-en. Sec. 4545, R.C.M. 1935; Sec. 16-1401, R.C.M. 1947; (2)En. Sec. 2, Ch. 52, L. 1935; re-en. Sec. 4545.1, R.C.M. 1935; Sec. 16-1402, R.C.M. 1947; R.C.M. 1947, 16-1401(part), 16-1402(part); amd. Sec. 1, Ch. 342, L. 1983.



7-21-3404. Repealed.

7-21-3404. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 5, Ch. 67, L. 1903; re-en. Sec. 2931, Rev. C. 1907; superseded by Sec. 3, Ch. 30, L. 1911; amd. Sec. 3, Ch. 131, L. 1917; re-en. Sec. 4547, R.C.M. 1921; re-en. 4547, R.C.M. 1935; R.C.M. 1947, 16-1404(part).



7-21-3405. Repealed.

7-21-3405. Repealed. Sec. 25, Ch. 543, L. 1995.

History: Ap. p. Sec. 3, Ch. 67, L. 1903; re-en. Sec. 2929, Rev. C. 1907; amd. Sec. 4, Ch. 131, L. 1917; re-en. Sec. 4548, R.C.M. 1921; re-en. Sec. 4548, R.C.M. 1935; Sec. 16-1405, R.C.M. 1947; Ap. p. Sec. 5, Ch. 67, L. 1903; re-en. Sec. 2931, Rev. C. 1907; superseded by Sec. 3, Ch. 30, L. 1911; amd. Sec. 3, Ch. 131, L. 1917; re-en. Sec. 4547, R.C.M. 1921; re-en. 4547, R.C.M. 1935; Sec. 16-1404, R.C.M. 1947; R.C.M. 1947, 16-1404(part), 16-1405; amd. Sec. 6, Ch. 249, L. 1979.



7-21-3406. Repealed.

7-21-3406. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2, Ch. 52, L. 1935; re-en. Sec. 4545.1, R.C.M. 1935; R.C.M. 1947, 16-1402(part); amd. Sec. 9, Ch. 553, L. 1989; amd. Sec. 16, Ch. 543, L. 1995; amd. Sec. 4, Ch. 35, L. 2003.



7-21-3407. Repealed.

7-21-3407. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 4, Ch. 67, L. 1903; re-en. Sec. 2930, Rev. C. 1907; superseded by Sec. 3, Ch. 30, L. 1911; amd. Sec. 2, Ch. 131, L. 1917; re-en. Sec. 4546, R.C.M. 1921; re-en. Sec. 4546, R.C.M. 1935; R.C.M. 1947, 16-1403; amd. Sec. 10, Ch. 553, L. 1989.



7-21-3408. Repealed.

7-21-3408. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 165, L. 1907; Sec. 2932, Rev. C. 1907; amd. Sec. 6, Ch. 131, L. 1917; amd. Sec. 2, Ch. 139, L. 1921; re-en. Sec. 4550, R.C.M. 1921; re-en. Sec. 4550, R.C.M. 1935; amd. Sec. 1, Ch. 6, L. 1945; amd. Sec. 2, Ch. 176, L. 1947; R.C.M. 1947, 16-1407(part); amd. Sec. 2, Ch. 342, L. 1983.



7-21-3409. Repealed.

7-21-3409. Repealed. Sec. 39, Ch. 286, L. 2009.

History: (1) thru (3), (5)En. Sec. 1, Ch. 11, Ex. L. 1933; re-en. Sec. 4513.3, R.C.M. 1935; Sec. 16-1154, R.C.M. 1947; (4)En. Sec. 2, Ch. 11, Ex. L. 1933; re-en. Sec. 4513.4, R.C.M. 1935; Sec. 16-1155, R.C.M. 1947; R.C.M. 1947, 16-1154, 16-1155; amd. Sec. 3, Ch. 342, L. 1983; amd. Sec. 11, Ch. 553, L. 1989.



7-21-3410. Repealed.

7-21-3410. Repealed. Sec. 39, Ch. 286, L. 2009.

History: (1), (2)En. Sec. 2, Ch. 67, L. 1903; re-en. Sec. 2928, Rev. C. 1907; amd. Sec. 5, Ch. 131, L. 1917; re-en. Sec. 4549, R.C.M. 1921; amd. Sec. 1, Ch. 32, L. 1927; re-en. Sec. 4549, R.C.M. 1935; amd. Sec. 1, Ch. 176, L. 1947; amd. Sec. 1, Ch. 134, L. 1955; amd. Sec. 1, Ch. 154, L. 1971; Sec. 16-1406, R.C.M. 1947; (3)En. Sec. 1, Ch. 165, L. 1907; Sec. 2932, Rev. C. 1907; amd. Sec. 6, Ch. 131, L. 1917; amd. Sec. 2, Ch. 139, L. 1921; re-en. Sec. 4550, R.C.M. 1921; re-en. Sec. 4550, R.C.M. 1935; amd. Sec. 1, Ch. 6, L. 1945; amd. Sec. 2, Ch. 176, L. 1947; Sec. 16-1407, R.C.M. 1947; R.C.M. 1947, 16-1406(part), 16-1407(part); amd. Sec. 61, Ch. 584, L. 1999; amd. Sec. 13, Ch. 453, L. 2005.



7-21-3411. Restriction on use of appropriation or tax money.

7-21-3411. Restriction on use of appropriation or tax money. An amount of the appropriation or tax levy or assessment for a county fair district or a multiple county fair district may not be expended for horseracing.

History: En. Sec. 2, Ch. 67, L. 1903; re-en. Sec. 2928, Rev. C. 1907; amd. Sec. 5, Ch. 131, L. 1917; re-en. Sec. 4549, R.C.M. 1921; amd. Sec. 1, Ch. 32, L. 1927; re-en. Sec. 4549, R.C.M. 1935; amd. Sec. 1, Ch. 176, L. 1947; amd. Sec. 1, Ch. 134, L. 1955; amd. Sec. 1, Ch. 154, L. 1971; R.C.M. 1947, 16-1406(part); amd. Sec. 33, Ch. 286, L. 2009.



7-21-3412. Repealed.

7-21-3412. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 165, L. 1907; Sec. 2932, Rev. C. 1907; amd. Sec. 6, Ch. 131, L. 1917; amd. Sec. 2, Ch. 139, L. 1921; re-en. Sec. 4550, R.C.M. 1921; re-en. Sec. 4550, R.C.M. 1935; amd. Sec. 1, Ch. 6, L. 1945; amd. Sec. 2, Ch. 176, L. 1947; R.C.M. 1947, 16-1407(part).



7-21-3413. Repealed.

7-21-3413. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. 16-1407.1 by Sec. 2, Ch. 19, L. 1975; R.C.M. 1947, 16-1407.1; amd. Sec. 5, Ch. 35, L. 2003.



7-21-3414. Repealed.

7-21-3414. Repealed. Sec. 7, Ch. 35, L. 2003.

History: En. 16-1407.2 by Sec. 3, Ch. 19, L. 1975; R.C.M. 1947, 16-1407.2; amd. Sec. 4, Ch. 342, L. 1983.



7-21-3415. through reserved.

7-21-3415 through 7-21-3420 reserved.



7-21-3421. Repealed.

7-21-3421. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 178, L. 1931; re-en. Sec. 4550.1, R.C.M. 1935; R.C.M. 1947, 16-1408(part); amd. Sec. 7, Ch. 249, L. 1979.



7-21-3422. Repealed.

7-21-3422. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 178, L. 1931; re-en. Sec. 4550.1, R.C.M. 1935; R.C.M. 1947, 16-1408(part); amd. Sec. 8, Ch. 249, L. 1979; amd. Sec. 29, Ch. 349, L. 1985.



7-21-3423. Repealed.

7-21-3423. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 178, L. 1931; re-en. Sec. 4550.1, R.C.M. 1935; R.C.M. 1947, 16-1408(part); amd. Sec. 9, Ch. 249, L. 1979.



7-21-3424. Repealed.

7-21-3424. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 178, L. 1931; re-en. Sec. 4550.7, R.C.M. 1935; R.C.M. 1947, 16-1414.



7-21-3425. Repealed.

7-21-3425. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2, Ch. 178, L. 1931; re-en. Sec. 4550.2, R.C.M. 1935; R.C.M. 1947, 16-1409; amd. Sec. 10, Ch. 249, L. 1979; amd. Sec. 5, Ch. 342, L. 1983.



7-21-3426. Repealed.

7-21-3426. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Secs. 3, 4, Ch. 178, L. 1931; re-en. Secs. 4550.3, 4550.4, R.C.M. 1935; R.C.M. 1947, 16-1410(part), 16-1411(part); amd. Sec. 11, Ch. 249, L. 1979; amd. Sec. 5, Ch. 216, L. 1995.



7-21-3427. Repealed.

7-21-3427. Repealed. Sec. 39, Ch. 286, L. 2009.

History: Ap. p. Sec. 3, Ch. 178, L. 1931; re-en. Sec. 4550.3, R.C.M. 1935; Sec. 16-1410, R.C.M. 1947; Ap. p. Sec. 4, Ch. 178, L. 1931; re-en. Sec. 4550.4, R.C.M. 1935; Sec. 16-1411, R.C.M. 1947; R.C.M. 1947, 16-1410(part), 16-1411(part).



7-21-3428. Repealed.

7-21-3428. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 178, L. 1931; re-en. Sec. 4550.6, R.C.M. 1935; R.C.M. 1947, 16-1413.



7-21-3429. Repealed.

7-21-3429. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 178, L. 1931; re-en. Sec. 4550.5, R.C.M. 1935; amd. Sec. 38, Ch. 566, L. 1977; R.C.M. 1947, 16-1412(part).



7-21-3430. Repealed.

7-21-3430. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 178, L. 1931; re-en. Sec. 4550.5, R.C.M. 1935; amd. Sec. 38, Ch. 566, L. 1977; R.C.M. 1947, 16-1412(part).



7-21-3431. Repealed.

7-21-3431. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 178, L. 1931; re-en. Sec. 4550.5, R.C.M. 1935; amd. Sec. 38, Ch. 566, L. 1977; R.C.M. 1947, 16-1412(part).



7-21-3432. Repealed.

7-21-3432. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 178, L. 1931; re-en. Sec. 4550.5, R.C.M. 1935; amd. Sec. 38, Ch. 566, L. 1977; R.C.M. 1947, 16-1412(part); amd. Sec. 62, Ch. 584, L. 1999.



7-21-3433. Repealed.

7-21-3433. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 178, L. 1931; re-en. Sec. 4550.5, R.C.M. 1935; amd. Sec. 38, Ch. 566, L. 1977; R.C.M. 1947, 16-1412(part); amd. Sec. 63, Ch. 584, L. 1999; amd. Sec. 70, Ch. 574, L. 2001.



7-21-3434. Repealed.

7-21-3434. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 178, L. 1931; re-en. Sec. 4550.5, R.C.M. 1935; amd. Sec. 38, Ch. 566, L. 1977; R.C.M. 1947, 16-1412(part).



7-21-3435. Repealed.

7-21-3435. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 178, L. 1931; re-en. Sec. 4550.5, R.C.M. 1935; amd. Sec. 38, Ch. 566, L. 1977; R.C.M. 1947, 16-1412(part); amd. Sec. 661, Ch. 61, L. 2007.



7-21-3436. through reserved.

7-21-3436 through 7-21-3450 reserved.



7-21-3451. Repealed.

7-21-3451. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 553, L. 1989.



7-21-3452. Repealed.

7-21-3452. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2, Ch. 553, L. 1989; amd. Sec. 6, Ch. 216, L. 1995.



7-21-3453. Repealed.

7-21-3453. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 3, Ch. 553, L. 1989; amd. Sec. 662, Ch. 61, L. 2007.



7-21-3454. Repealed.

7-21-3454. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 4, Ch. 553, L. 1989.



7-21-3455. Repealed.

7-21-3455. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 553, L. 1989.



7-21-3456. Repealed.

7-21-3456. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 553, L. 1989.



7-21-3457. Repealed.

7-21-3457. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 553, L. 1989; amd. Sec. 71, Ch. 574, L. 2001.



7-21-3458. Repealed.

7-21-3458. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 8, Ch. 553, L. 1989.






Part 37. Empowerment Zones

7-21-3701. Purpose of empowerment zone.

7-21-3701. Purpose of empowerment zone. An empowerment zone is intended to be a tool of economic development that encourages the establishment of businesses in designated areas, which can cause the emergence of industry clusters. Businesses are encouraged to locate in empowerment zones through income tax credits and insurance premium tax credits based upon the number of jobs that the employer has created in the empowerment zone.

History: En. Sec. 1, Ch. 582, L. 2003.



7-21-3702. Definitions.

7-21-3702. Definitions. As used in this part, the following definitions apply: (1) "Department" means the department of labor and industry. (2) "Governing body" means the board of county commissioners of a county and the governing body of a consolidated local government or municipality.

History: En. Sec. 2, Ch. 582, L. 2003.



7-21-3703. Empowerment zones -- creation.

7-21-3703. Empowerment zones -- creation. (1) The governing body of a county, a consolidated local government, or a municipality or jointly the governing bodies of counties, consolidated local governments, and municipalities may create empowerment zones. The empowerment zone may consist of all or a part of a county, consolidated local government, or municipality. If a proposed empowerment zone consists of an area partly within and partly outside of the limits of a municipality, the zone must be established by both the county and municipal governing bodies acting jointly, meeting together but voting separately. (2) A governing body may adopt a resolution of intention to create an empowerment zone. The resolution must identify the limits of the zone and make findings that the proposed zone meets the qualifying criteria set forth in 7-21-3704. The governing body shall hold a public hearing on the question of whether to establish an empowerment zone. The hearing may be set no sooner than 3 weeks or later than 90 days from the date of the adoption of the resolution. Notice of the hearing must be published twice, 1 week apart not later than 1 week prior to the date set for the hearing. The notice must provide the subject, date, time, and place of the hearing and must identify the proposed empowerment zone boundaries. (3) The hearing may be adjourned from time to time to seek additional information or to hear additional proponents or opponents. After the hearing, the governing body may, by resolution, create an empowerment zone. (4) Each governing body may create a maximum of one empowerment zone, either wholly or partially within its limits, in any 7-year period.

History: En. Sec. 3, Ch. 582, L. 2003.



7-21-3704. Criteria for empowerment zone.

7-21-3704. Criteria for empowerment zone. An empowerment zone may be established if it meets the following requirements: (1) the average unemployment or the poverty rate in the area or an area within a reasonable proximity of the area in the preceding 2 years, as determined by the department, was at least 150% of the average annual statewide unemployment or poverty rate for the same period; (2) the geographical area must be contiguous, must be within one county, and unless it consists totally of undeveloped land, may not consist of less than one-fourth square mile; and (3) the boundaries must be based on historic community or neighborhood identity and the empowerment zone must include an area in which there is an annual average population of at least 1,000 residents. Boundaries may also be based on boundaries of United States census geographical units, political subdivisions, Indian reservations, and school districts. (4) The governing body has the burden of establishing that the proposed empowerment zone meets the requirements of this section.

History: En. Sec. 4, Ch. 582, L. 2003.



7-21-3705. through reserved.

7-21-3705 through 7-21-3709 reserved.



7-21-3710. Tax credits for employers in empowerment zone.

7-21-3710. Tax credits for employers in empowerment zone. (1) There is allowed to an employer a credit against taxes imposed under 15-30-2103, 15-31-121, 15-31-122, or 33-2-705 for an increase in net employees as provided in this section. (2) To be eligible for a credit under this section, the owner of a business located in an empowerment zone: (a) shall conduct a business in a facility within the empowerment zone in which retail sales of tangible personal property, other than that manufactured in the business facility, are not in excess of 10% of the business conducted in the facility, whether measured by number of employees doing retail sales, by square footage, or by dollar volume; and (b) shall increase employment in the empowerment zone with employees: (i) who are employed for at least 1,750 hours a year in permanent employment intended to last at least 3 years; (ii) who were not employed by the business in the preceding 12 months; (iii) at least 35% of whom were residents of the county in which the empowerment zone is located at the time they were hired by the business; (iv) who are provided a health benefit plan for employees in accordance with 33-22-1811(3)(d) of which at least 50% of the premium is paid by the business; and (v) who are paid for job duties performed at the empowerment zone location of the business. (3) (a) For the purposes of subsection (2)(b)(i), an employee hired in the last 90 days of a year is considered to be an employee beginning employment in the following year. If an employee terminates employment, a replacement employee may be hired and the credit for the combined length of time may be claimed. (b) For the purposes of subsection (2)(b)(iii), if an employee for whom a credit was claimed and who counted as an empowerment zone county resident for credit eligibility in either of the immediate 2 preceding years terminates employment, the replacement employee must have been a resident of the county in which the empowerment zone is located at the time the replacement employee is hired. (4) An employer shall apply for certification to claim a credit under the provisions of this section. The department shall require a report that contains detailed information to determine whether an employer qualifies under subsections (2) and (3). The information must be detailed enough for auditing purposes. The department is authorized to inspect employers applying for certification or who have obtained certification. (5) The department shall certify to the department of revenue or the state auditor's office, as applicable, whether a business may claim a credit under the provisions of this section as well as how many additional employees qualify and the year of initial employment of qualifying employees.

History: En. Sec. 5, Ch. 582, L. 2003.



7-21-3711. through reserved.

7-21-3711 through 7-21-3714 reserved.



7-21-3715. Rulemaking authority.

7-21-3715. Rulemaking authority. The department may adopt rules to implement this part.

History: En. Sec. 9, Ch. 582, L. 2003.






Part 41. Municipal Licensing Authority

7-21-4101. General licensing power of municipalities.

7-21-4101. General licensing power of municipalities. (1) The city or town council has power: (a) to license by ordinance all industries, pursuits, professions, and occupations and to impose penalties for failure to comply with such license requirements; (b) to fix the amount, terms, and manner of issuing and revoking licenses. (2) The council may refuse to issue licenses when it may deem it best for the public interests.

History: Ap. p. Subds. 3, 4, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Secs. 5039.2, 5039.3, R.C.M. 1935; Secs. 11-903, 11-904, R.C.M. 1947; Ap. p. Sec. 4900, Pol. C. 1895; re-en. Sec. 3366, Rev. C. 1907; re-en. Sec. 5224, R.C.M. 1921; re-en. Sec. 5224, R.C.M. 1935; Sec. 84-4737, R.C.M. 1947; R.C.M. 1947, 11-903, 11-904, 84-4737(part).



7-21-4102. Collection of license fees.

7-21-4102. Collection of license fees. The city treasurer must collect the license fees authorized by 7-21-4101 in the manner and at the time prescribed by ordinance.

History: En. Sec. 4900, Pol. C. 1895; re-en. Sec. 3366, Rev. C. 1907; re-en. Sec. 5224, R.C.M. 1921; re-en. Sec. 5224, R.C.M. 1935; R.C.M. 1947, 84-4737(part).



7-21-4103. Issuance of licenses.

7-21-4103. Issuance of licenses. The city clerk must issue such licenses.

History: En. Sec. 4900, Pol. C. 1895; re-en. Sec. 3366, Rev. C. 1907; re-en. Sec. 5224, R.C.M. 1921; re-en. Sec. 5224, R.C.M. 1935; R.C.M. 1947, 84-4737(part).






Part 42. Municipal Regulation of Business and Commodities

7-21-4201. Regulation of certain activities.

7-21-4201. Regulation of certain activities. (1) The city or town council may license, tax, and regulate: (a) auctioneers, peddlers, pawnbrokers, and secondhand and junk shops; (b) motor vehicles and motor vehicle bodies, except those on commercial property, which are not otherwise taxed; (c) drivers, porters, tenpin alleys, shooting galleries, shows, circuses, street parades, theatrical performances, and places of amusement within the city or town. (2) The power to license, tax, and regulate circuses and shows of like character extends 3 miles beyond the limits of the city or town. (3) The council of any city or town may enact necessary ordinances providing for the licensing, taxation, and regulation of soft drink establishments and all pool and billiard halls. The city or town council may regulate and limit the number of such licenses issued and provide by ordinance that the total number of such licenses may not exceed the number fixed by the city or town council by ordinance.

History: (1), (2)En. Subd. 16, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.15, R.C.M. 1935; amd. Sec. 1, Ch. 192, L. 1965; Sec. 11-918, R.C.M. 1947; (3)En. Sec. 1, Ch. 136, L. 1923, re-en. Sec. 5039.84, R.C.M. 1935; Sec. 11-987, R.C.M. 1947; R.C.M. 1947, 11-918, 11-987; amd. Sec. 12, Ch. 249, L. 1979.



7-21-4202. Regulation of foodstuffs.

7-21-4202. Regulation of foodstuffs. The city or town council has power to provide for and regulate the inspection of flour, meal, and all provisions and oils; to regulate the inspection of milk, water, butter, lard, and other provisions; to regulate the vending of meat, poultry, fish, game, and vegetables; to restrain and punish the forestalling of provisions.

History: En. Subd. 22, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.21, R.C.M. 1935; R.C.M. 1947, 11-924; amd. Sec. 17, Ch. 577, L. 1987.



7-21-4203. Authority to weigh, measure, and regulate certain commodities.

7-21-4203. Authority to weigh, measure, and regulate certain commodities. The city or town council has power to regulate the inspection, weighing, and measuring of wood, coal, stone, corn or other grain, and hay within the city or town.

History: En. Subd. 23, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.22, R.C.M. 1935; R.C.M. 1947, 11-925.



7-21-4204. Regulation of location of businesses, factories, and steam boilers.

7-21-4204. Regulation of location of businesses, factories, and steam boilers. The city or town council has power: (1) to regulate the location of slaughterhouses, breweries, distilleries, livery stables, foundries, blacksmith shops, planing mills, soap factories, and tanneries within the city or town and to prohibit any offensive and unwholesome establishments within the city or town limits or within 3 miles thereof; (2) to regulate the location of steam boilers.

History: En. Subds. 42, 70, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Secs. 5039.41, 5039.69, R.C.M. 1935; R.C.M. 1947, 11-944, 11-972(part).



7-21-4205. Licensing and regulating of vehicles engaged in transporting persons and property.

7-21-4205. Licensing and regulating of vehicles engaged in transporting persons and property. The city or town council has power to license and regulate automobiles, trucks, hackney carriages, carts, omnibuses, wagons, and drays and to fix the rate to be charged for the carriage of persons and property within the city or town and to the public works and property without the limits of the city or town.

History: En. Subd. 54, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.53, R.C.M. 1935; R.C.M. 1947, 11-956.



7-21-4206. Control of erection of signs and awnings.

7-21-4206. Control of erection of signs and awnings. The city or town council has power to regulate the putting up of signs and awnings.

History: En. Subd. 70, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.69, R.C.M. 1935; R.C.M. 1947, 11-972(part).



7-21-4207. Authority to require records for pawn, secondhand, and junk shops.

7-21-4207. Authority to require records for pawn, secondhand, and junk shops. The city or town council has power to require the owners and keepers of pawn, secondhand, and junk shops to keep a record of all articles purchased or pawned to them. The record and the articles purchased or pawned are subject to the inspection of all police officers of the city or town.

History: En. Subd. 17, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Secs. 5039.16, R.C.M. 1935; R.C.M. 1947, 11-919.



7-21-4208. Regulation of purchases from minors by pawn, secondhand, and junk shops.

7-21-4208. Regulation of purchases from minors by pawn, secondhand, and junk shops. The city or town council has power to prevent the keepers of pawn, secondhand, and junk shops from the purchasing of any article from a minor without the written consent of the parent or guardian of such minor.

History: En. Subd. 18, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.17, R.C.M. 1935; R.C.M. 1947, 11-920.



7-21-4209. Establishment and supervision of markets.

7-21-4209. Establishment and supervision of markets. The city or town council has power to establish markets and market houses and provide for the supervision and use thereof.

History: En. Subd. 21, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.20, R.C.M. 1935; R.C.M. 1947, 11-923.



7-21-4210. Regulation of dance houses.

7-21-4210. Regulation of dance houses. The city or town council has power to regulate or prohibit dance houses within the city or town limits and within 3 miles thereof.

History: En. Subd. 19, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.18, R.C.M. 1935; R.C.M. 1947, 11-921.



7-21-4211. Repealed.

7-21-4211. Repealed. Sec. 2, Ch. 471, L. 1981.

History: En. Subd. 71, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.70, R.C.M. 1935; R.C.M. 1947, 11-973.



7-21-4212. Repealed.

7-21-4212. Repealed. Sec. 14, Ch. 506, L. 1983.

History: En. Sec. 1, Ch. 471, L. 1981.









CHAPTER 22. WEED AND PEST CONTROL

Part 1. Control of Dutch Elm Disease (Repealed)

7-22-101. Repealed.

7-22-101. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 1, Ch. 535, L. 1979.



7-22-102. Repealed.

7-22-102. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 2, Ch. 535, L. 1979.



7-22-103. Repealed.

7-22-103. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 3, Ch. 535, L. 1979.



7-22-104. Repealed.

7-22-104. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 11, Ch. 535, L. 1979.



7-22-105. Repealed.

7-22-105. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 12, Ch. 535, L. 1979.



7-22-106. Repealed.

7-22-106. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 13, Ch. 535, L. 1979.



7-22-107. through reserved.

7-22-107 through 7-22-110 reserved.



7-22-111. Repealed.

7-22-111. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 4, Ch. 535, L. 1979.



7-22-112. Repealed.

7-22-112. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 5, Ch. 535, L. 1979.



7-22-113. Repealed.

7-22-113. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 6(1), (2), (6), Ch. 535, L. 1979.



7-22-114. Repealed.

7-22-114. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 6(3) thru (5), Ch. 535, L. 1979.



7-22-115. Repealed.

7-22-115. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 7, Ch. 535, L. 1979.



7-22-116. Repealed.

7-22-116. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 8, Ch. 535, L. 1979.



7-22-117. Repealed.

7-22-117. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 9, Ch. 535, L. 1979.



7-22-118. Repealed.

7-22-118. Repealed. Sec. 1, Ch. 18, L. 1987.

History: En. Sec. 10, Ch. 535, L. 1979.






Part 21. County Weed Control

7-22-2101. Definitions.

7-22-2101. Definitions. As used in this part, unless the context indicates otherwise, the following definitions apply: (1) "Board" means a district weed board created under 7-22-2103. (2) "Commissioners" means the board of county commissioners. (3) "Coordinator" means the person employed by the board to conduct the district noxious weed management program and supervise other district employees. (4) "Department" means the department of agriculture provided for in 2-15-3001. (5) "District" means a weed management district organized under 7-22-2102. (6) "Native plant" means a plant indigenous to the state of Montana. (7) "Native plant community" means an assemblage of native plants occurring in a natural habitat. (8) (a) "Noxious weeds" or "weeds" means any exotic plant species established or that may be introduced in the state that may render land unfit for agriculture, forestry, livestock, wildlife, or other beneficial uses or that may harm native plant communities and that is designated: (i) as a statewide noxious weed by rule of the department; or (ii) as a district noxious weed by a board, following public notice of intent and a public hearing. (b) A weed designated by rule of the department as a statewide noxious weed must be considered noxious in every district of the state. (9) "Person" means an individual, partnership, corporation, association, or state or local government agency or subdivision owning, occupying, or controlling any land, easement, or right-of-way, including any county, state, or federally owned and controlled highway, drainage or irrigation ditch, spoil bank, barrow pit, or right-of-way for a canal or lateral. (10) "Weed management" or "control" means the planning and implementation of a coordinated program for the containment, suppression, and, where possible, eradication of noxious weeds.

History: (1), (2), (4), (5)En. Sec. 1, Ch. 195, L. 1939; Secs. 16-1702, 16-1703, 16-1704, 16-1705, R.C.M. 1947; (3)En. Sec. 1, Ch. 195, L. 1939; amd. Sec. 1, Ch. 360, L. 1974; Sec. 16-1701, R.C.M. 1947; R.C.M. 1947, 16-1701(part), 16-1702(part), 16-1703, 16-1704, 16-1705; amd. Sec. 13, Ch. 249, L. 1979; amd. Sec. 1, Ch. 607, L. 1985; amd. Sec. 1, Ch. 303, L. 1991; amd. Sec. 4, Ch. 407, L. 2001; amd. Sec. 1, Ch. 98, L. 2003.



7-22-2102. Weed management districts established.

7-22-2102. Weed management districts established. A weed management district shall be formed in every county of this state and shall include all the land within the boundaries of the county, except that a weed management district may include more than one county through agreement of the commissioners of the affected counties.

History: En. 16-1709.1 by Sec. 1, Ch. 185, L. 1969; amd. Sec. 2, Ch. 360, L. 1974; R.C.M. 1947, 16-1709.1; amd. Sec. 2, Ch. 607, L. 1985.



7-22-2103. District weed board -- appointment -- commissioner powers.

7-22-2103. District weed board -- appointment -- commissioner powers. (1) The commissioners shall appoint a district weed board subject to the provisions of 7-1-201 through 7-1-203. (2) Upon a recommendation from the weed board, the commissioners may appoint a weed coordinator. (3) The commissioners shall approve, approve with revisions, or reject a weed management plan submitted pursuant to 7-22-2121.

History: En. Sec. 9, Ch. 195, L. 1939; amd. Sec. 1, Ch. 90, L. 1941; amd. Sec. 2, Ch. 228, L. 1947; amd. Sec. 1, Ch. 51, L. 1961; amd. Sec. 1, Ch. 64, L. 1965; amd. Sec. 2, Ch. 185, L. 1969; amd. Sec. 3, Ch. 360, L. 1974; R.C.M. 1947, 16-1713(part); amd. Sec. 14, Ch. 249, L. 1979; amd. Sec. 3, Ch. 607, L. 1985; amd. Sec. 2, Ch. 52, L. 1989; amd. Sec. 5, Ch. 681, L. 1991; amd. Sec. 17, Ch. 543, L. 1995; amd. Sec. 2, Ch. 244, L. 2011.



7-22-2104. Repealed.

7-22-2104. Repealed. Sec. 8, Ch. 681, L. 1991.

History: En. Sec. 9, Ch. 195, L. 1939; amd. Sec. 1, Ch. 90, L. 1941; amd. Sec. 2, Ch. 228, L. 1947; amd. Sec. 1, Ch. 51, L. 1961; amd. Sec. 1, Ch. 64, L. 1965; amd. Sec. 2, Ch. 185, L. 1969; amd. Sec. 3, Ch. 360, L. 1974; R.C.M. 1947, 16-1713(part); amd. Sec. 15, Ch. 249, L. 1979; amd. Sec. 4, Ch. 607, L. 1985.



7-22-2105. Repealed.

7-22-2105. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 9, Ch. 195, L. 1939; amd. Sec. 1, Ch. 90, L. 1941; amd. Sec. 2, Ch. 228, L. 1947; amd. Sec. 1, Ch. 51, L. 1961; amd. Sec. 1, Ch. 64, L. 1965; amd. Sec. 2, Ch. 185, L. 1969; amd. Sec. 3, Ch. 360, L. 1974; R.C.M. 1947, 16-1713(part); amd. Sec. 5, Ch. 607, L. 1985.



7-22-2106. Renumbered .

7-22-2106. Renumbered . 7-22-2115, Code Commissioner, 1985.



7-22-2107. Renumbered .

7-22-2107. Renumbered . 7-22-2116, Code Commissioner, 1985.



7-22-2108. Renumbered .

7-22-2108. Renumbered . 7-22-2117, Code Commissioner, 1985.



7-22-2109. Powers and duties of board.

7-22-2109. Powers and duties of board. (1) In addition to any powers or duties established in the resolution creating a district weed board, the board may: (a) supervise a coordinator and other employees and provide for their compensation; (b) purchase chemicals, materials, and equipment and pay other operational costs necessary for implementing an effective noxious weed management program. The costs must be paid from the noxious weed fund. (c) determine what chemicals, materials, or equipment may be made available to persons controlling weeds on their own land. The cost for the chemicals, materials, or equipment must be paid by the person and collected as provided in this part. (d) enter into agreements with the department for the control and eradication of any new exotic plant species not previously established in the state that may render land unfit for agriculture, forestry, livestock, wildlife, or other beneficial use if the plant species spreads or threatens to spread into the state; (e) enter into cost-share agreements for noxious weed management; (f) enter into agreements with commercial applicators, as defined in 80-8-102, for the control of noxious weeds; (g) request legal advice and services from the county attorney; and (h) perform other activities relating to weed management. (2) The board shall: (a) administer the district's noxious weed management program; (b) establish management criteria for noxious weeds on all land within the district; and (c) make all reasonable efforts to develop and implement a noxious weed management program covering all land within the district owned or administered by a federal agency.

History: En. Sec. 6, Ch. 607, L. 1985; amd. Sec. 18, Ch. 543, L. 1995; amd. Sec. 1, Ch. 203, L. 2001; amd. Sec. 5, Ch. 407, L. 2001; amd. Sec. 3, Ch. 244, L. 2011.



7-22-2110. Repealed.

7-22-2110. Repealed. Sec. 3, Ch. 407, L. 2009.

History: En. Sec. 15, Ch. 607, L. 1985; amd. Sec. 6, Ch. 407, L. 2001.



7-22-2111. Liability restrictions.

7-22-2111. Liability restrictions. A district is liable for damages caused by its use of herbicides only for an act or omission that constitutes gross negligence. The provisions of 2-9-305 apply to board members, coordinators, and employees of a district.

History: En. Sec. 1, Ch. 516, L. 1987; amd. Sec. 7, Ch. 407, L. 2001.



7-22-2112. Information on herbicide use.

7-22-2112. Information on herbicide use. The district must provide information on protective clothing, health hazards, and proper application techniques to mixers, loaders, and applicators of herbicides and make the information available for review by the public at the district office.

History: En. Sec. 2, Ch. 516, L. 1987.



7-22-2113. and reserved.

7-22-2113 through 7-22-2114 reserved.



7-22-2115. Noxious weeds and seeds declared nuisance.

7-22-2115. Noxious weeds and seeds declared nuisance. Noxious weeds and the seed of any noxious weed are hereby declared a common nuisance.

History: Ap. p. Sec. 1, Ch. 195, L. 1939; Sec. 16-1702, R.C.M. 1947; Ap. p. Sec. 1, Ch. 195, L. 1939; amd. Sec. 1, Ch. 360, L. 1974; Sec. 16-1701, R.C.M. 1947; R.C.M. 1947, 16-1701(part), 16-1702(part); Sec. 7-22-2106, MCA 1983; redes. 7-22-2115 by Code Commissioner, 1985.



7-22-2116. Unlawful to permit noxious weeds to propagate -- notice required in sale.

7-22-2116. Unlawful to permit noxious weeds to propagate -- notice required in sale. (1) It is unlawful for any person to permit any noxious weed to propagate or go to seed on the person's land, except that any person who adheres to the noxious weed management program of the person's weed management district or who has entered into and is in compliance with a noxious weed management agreement is considered to be in compliance with this section. (2) When property is offered for sale, the person who owns the property shall notify the owner's agent and the purchaser of: (a) the existence of noxious weed infestations on the property offered for sale; and (b) the existence of a noxious weed management program or a noxious weed management agreement as provided in subsection (1).

History: En. Sec. 2, Ch. 195, L. 1939; amd. Sec. 1, Ch. 11, L. 1961; R.C.M. 1947, 16-1706; amd. Sec. 7, Ch. 607, L. 1985; Sec. 7-22-2107, MCA 1983; redes. 7-22-2116 by Code Commissioner, 1985; amd. Sec. 8, Ch. 407, L. 2001; amd. Sec. 1, Ch. 313, L. 2007; amd. Sec. 4, Ch. 244, L. 2011.



7-22-2117. Violations.

7-22-2117. Violations. (1) Any person who interferes with the board or its authorized agent in carrying out the provisions of this part or who refuses to obey an order or notice of the board is liable for a civil penalty in the amount of the actual cost to the board or the estimated cost of removing the noxious weeds from the impacted property in addition to any penalty imposed under 7-22-2134. (2) All fines, bonds, and penalties collected under the provisions of this part must be paid to the county treasurer of each county and placed by the county treasurer into a fund to be known as the noxious weed fund.

History: En. Sec. 18, Ch. 195, L. 1939; R.C.M. 1947, 16-1722; amd. Sec. 16, Ch. 249, L. 1979; amd. Sec. 8, Ch. 607, L. 1985; Sec. 7-22-2108, MCA 1983; redes. 7-22-2117 by Code Commissioner, 1985; amd. Sec. 4, Ch. 557, L. 1987; amd. Sec. 9, Ch. 407, L. 2001; amd. Sec. 6, Ch. 301, L. 2013.



7-22-2118. and reserved.

7-22-2118 through 7-22-2119 reserved.



7-22-2120. Funding -- reporting requirements -- emergency exemption.

7-22-2120. Funding -- reporting requirements -- emergency exemption. (1) (a) Before a district applies to the state for state or federal funding, the district shall provide the department with a weed management plan, as provided in 7-22-2121, and with a copy of the resolution creating the board. (b) After the initial submission of the weed management plan, the district's weed management plan must be updated and submitted to the department every 2 years. (c) The department may adopt rules and procedures necessary to implement this section. The rules may not impair the ability of the district to meet its responsibilities. (2) The department may exempt a district from the requirements of subsection (1) if a noxious weed emergency is declared by the governor as provided in 80-7-815.

History: En. Sec. 1, Ch. 407, L. 2001; amd. Sec. 5, Ch. 244, L. 2011.



7-22-2121. Weed management program.

7-22-2121. Weed management program. (1) The noxious weed management program must be based on a plan approved by the board and the commissioners. (2) The noxious weed management plan must: (a) specify the goals and priorities of the program; (b) review the distribution and abundance of each noxious weed species known to occur within the district and specify the locations of new infestations and areas particularly susceptible to new infestations; (c) specify pesticide management goals and procedures, including but not limited to water quality protection, public and worker safety, equipment selection and maintenance, and pesticide selection, application, mixing, loading, storage, and disposal; and (d) estimate the personnel, operations, and equipment costs of the proposed program; (e) develop a compliance plan or strategy; and (f) incorporate cooperative agreements established pursuant to 7-22-2151. (3) The board shall provide for the management of noxious weeds on all land or rights-of-way owned or controlled by a county or municipality within the district. It shall take particular precautions while managing the noxious weeds to preserve beneficial vegetation and wildlife habitat. When possible, management must include cultural, chemical, and biological methods. (4) The board may establish special management zones within the district. The management criteria in those zones may be more or less stringent than the general management criteria for the district.

History: En. Sec. 15, Ch. 195, L. 1939; amd. Sec. 5, Ch. 90, L. 1941; amd. Sec. 6, Ch. 228, L. 1947; amd. Sec. 1, Ch. 68, L. 1973; amd. Sec. 4, Ch. 360, L. 1974; R.C.M. 1947, 16-1719(part); amd. Sec. 9, Ch. 607, L. 1985; amd. Sec. 2, Ch. 530, L. 1991; amd. Sec. 6, Ch. 244, L. 2011.



7-22-2122. Repealed.

7-22-2122. Repealed. Sec. 32, Ch. 607, L. 1985.

History: En. Sec. 9, Ch. 195, L. 1939; amd. Sec. 1, Ch. 90, L. 1941; amd. Sec. 2, Ch. 228, L. 1947; amd. Sec. 1, Ch. 51, L. 1961; amd. Sec. 1, Ch. 64, L. 1965; amd. Sec. 2, Ch. 185, L. 1969; amd. Sec. 3, Ch. 360, L. 1974; R.C.M. 1947, 16-1713(part).



7-22-2123. Repealed.

7-22-2123. Repealed. Sec. 10, Ch. 301, L. 2013.

History: (1)En. Sec. 9, Ch. 195, L. 1939; amd. Sec. 1, Ch. 90, L. 1941; amd. Sec. 2, Ch. 228, L. 1947; amd. Sec. 1, Ch. 51, L. 1961; amd. Sec. 1, Ch. 64, L. 1965; amd. Sec. 2, Ch. 185, L. 1969; amd. Sec. 3, Ch. 360, L. 1974; Sec. 16-1713, R.C.M. 1947; (2)En. Sec. 10, Ch. 195, L. 1939; amd. Sec. 2, Ch. 90, L. 1941; Sec. 16-1714, R.C.M. 1947; R.C.M. 1947, 16-1713(part), 16-1714; amd. Sec. 13, Ch. 607, L. 1985; amd. Sec. 1, Ch. 141, L. 1987; amd. Sec. 10, Ch. 407, L. 2001; amd. Sec. 1, Ch. 407, L. 2009; amd. Sec. 1, Ch. 320, L. 2011.



7-22-2124. Repealed.

7-22-2124. Repealed. Sec. 10, Ch. 301, L. 2013.

History: En. Sec. 11, Ch. 195, L. 1939; amd. Sec. 3, Ch. 90, L. 1941; amd. Sec. 3, Ch. 228, L. 1947; R.C.M. 1947, 16-1715(part); amd. Sec. 14, Ch. 607, L. 1985; amd. Sec. 2, Ch. 141, L. 1987; amd. Sec. 11, Ch. 407, L. 2001; amd. Sec. 2, Ch. 407, L. 2009; amd. Sec. 2, Ch. 320, L. 2011.



7-22-2125. Repealed.

7-22-2125. Repealed. Sec. 32, Ch. 607, L. 1985.

History: En. Sec. 12, Ch. 195, L. 1939; amd. Sec. 4, Ch. 228, L. 1947; R.C.M. 1947, 16-1716.



7-22-2126. Embargo.

7-22-2126. Embargo. (1) The board may establish embargo programs to reduce the spread of noxious weeds within the district or the introduction of noxious weeds into the district. (2) The board shall establish a special embargo program for the movement of forage, as defined in 80-7-903, into or out of the county. The board may implement an embargo upon confirmation of a violation, based upon complaint investigations, requests for investigation by the department, or through county investigations, if the forage has not been certified by the state and is being sold as noxious weed seed free, as defined in 80-7-903. (3) A person in possession of the forage that is not in compliance with Title 80, chapter 7, part 9, may not transport or dispose of the forage as noxious weed seed free that is subject to embargo until written permission is obtained from the board. If the forage that is subject to embargo meets the requirements of the state certification program and the department verifies compliance with the program, the board shall release the embargo. The forage may also be released if the board: (a) verifies the guaranteed delivery back to the original producer, as defined in 80-7-903; (b) approves burning or disposal of the forage; or (c) approves other alternatives. (4) The board shall report all embargoes issued and the final resolution of an embargo imposed pursuant to a violation of Title 80, chapter 7, part 9, to the department within 48 hours. (5) The person in possession of forage subject to embargo shall comply with the conditions approved by the board within 30 days. If resolution is not accomplished, the board may condemn the forage and implement through its employees the conditions in this section. If the board proceeds with correction of these conditions after 30 days, all actual expenses incurred and documented by the board are payable by the producer unless the person in possession of the forage also has an interest in the forage.

History: En. Sec. 3, Ch. 195, L. 1939; R.C.M. 1947, 16-1707; amd. Sec. 16, Ch. 607, L. 1985; amd. Sec. 17, Ch. 521, L. 1995; amd. Sec. 2, Ch. 313, L. 2007; amd. Sec. 7, Ch. 244, L. 2011.



7-22-2127. Repealed.

7-22-2127. Repealed. Sec. 32, Ch. 607, L. 1985.

History: En. Sec. 14, Ch. 195, L. 1939; amd. Sec. 5, Ch. 228, L. 1947; R.C.M. 1947, 16-1718.



7-22-2128. and reserved.

7-22-2128 through 7-22-2129 reserved.



7-22-2130. Weed district coordinator training.

7-22-2130. Weed district coordinator training. Within the limitations of available funds, the board shall ensure that the weed district coordinator obtains training to properly implement the noxious weed management program described in 7-22-2121. The department shall specify through rulemaking the level and type of training necessary to fulfill this requirement.

History: En. Sec. 1, Ch. 530, L. 1991; amd. Sec. 12, Ch. 407, L. 2001.



7-22-2131. Noncompliance with weed control requirements -- general notice.

7-22-2131. Noncompliance with weed control requirements -- general notice. (1) (a) If a complaint is made against a landowner or if the board has reason to believe that noxious weeds are present on a landowner's property, the board shall notify the landowner by certified mail of the complaint and shall request permission for the board's agent to enter the property to conduct an inspection. (b) If the landowner has an agent for service on file with the secretary of state, the notice must be given by certified mail to the registered agent. (c) The landowner or the landowner's representative shall respond within 10 days of receipt of the notice. (2) (a) If the board's agent and the landowner or landowner's representative agree to an inspection, the agent and the landowner or representative shall inspect the land at an agreed-upon time. (b) The board or the board's agent may seek a court order to enter and inspect the land to determine if noxious weeds are present on the property if: (i) within 10 days of sending the certified letter to the address on the tax records or to the agent for service, the board is unable to determine the owner of the property; or (ii) the letter cannot be delivered because the landowner or the landowner's representative refuses to sign the receipt or does not reside on the property. (3) If the board finds noxious weeds on the property during the inspection, the board shall: (a) seek the landowner's or representative's voluntary compliance with the district weed management program in accordance with 7-22-2132; or (b) if voluntary compliance is not obtained, notify the landowner or the landowner's representative by certified mail that noxious weeds were found on the property. (4) The notice must contain the language specified in this section. (5) If the board believes it is advisable, the board may post a dated order in a conspicuous place on the property providing notice that noxious weeds have been found on the property and informing the landowner or landowner's representative of the options for complying with the weed management program pursuant to 7-22-2132 and the actions that may be taken under 7-22-2134 if the landowner fails to comply with the weed management program. (6) All correspondence with a landowner or the landowner's representative concerning notifications of weed infestations, including requests made pursuant to subsection (1) to inspect property and notifications of noncompliance, must be made on the uniform notification material provided by the department and must: (a) list the noxious weeds found on the property; (b) provide the legal description of the property; (c) provide the address of the property, if available; (d) state the fact that the presence of the weeds violates state law and that the landowner has 10 days after receiving the notice to contact the board or its agent; (e) provide the address and phone number for the board; (f) notify the landowner of the landowner's: (i) responsibility to submit a weed management proposal; and (ii) right to request a hearing to contest the finding of noncompliance, including the timeframe for making the request; and (g) specify the actions the board may take if the landowner fails to remove the weeds, including but not limited to the anticipated costs of destroying the weeds and the 25% penalty allowed under 7-22-2134.

History: En. Sec. 1, Ch. 301, L. 2013.



7-22-2132. Procedures for compliance.

7-22-2132. Procedures for compliance. (1) A landowner is in compliance with this part if the landowner submits and the board accepts a written weed management proposal to undertake specific control measures, and the landowner remains in compliance if the terms of the proposal are met. The proposal must require that the landowner or the landowner's representative notify the board as measures in the proposal are taken. (2) In accepting or rejecting a weed management proposal, the board shall consider the economic impact on the landowner and neighboring landowners, practical biological and environmental limitations, and alternative control methods to be used.

History: En. Sec. 2, Ch. 301, L. 2013.



7-22-2133. Noncompliance -- actions for landowners.

7-22-2133. Noncompliance -- actions for landowners. (1) If the board is unable to obtain the landowner's voluntary compliance with the weed management program within 10 days of the landowner's receipt of the notification, the landowner is considered to be in noncompliance and is subject to appropriate control measures pursuant to 7-22-2134. (2) (a) Within 10 days after receiving notice to comply with the weed management program, the landowner may request a hearing before the commissioners if the landowner disagrees with the weed control measures proposed by the board. (b) If the landowner's objection to the board's action remains after the hearing, the landowner has 10 days to appeal the commissioners' decision to the district court with jurisdiction in the county in which the property is located. (3) If the landowner has requested a hearing pursuant to subsection (2)(a) or has appealed a hearing decision pursuant to subsection (2)(b), the board may not take any action to control the noxious weeds until after the hearing and authorization is provided from the commissioners or the court.

History: En. Sec. 3, Ch. 301, L. 2013.



7-22-2134. Noncompliance -- actions by board.

7-22-2134. Noncompliance -- actions by board. (1) The board may seek a court order to enter upon the infested parcels of the landowner's property if attempts to achieve voluntary compliance have been exhausted. The board may institute appropriate noxious weed control measures, including but not limited to: (a) allowing the local weed district coordinator to implement the appropriate noxious weed control measures if the actions taken are valued at the current rate paid for commercial management operations in the district and are reflected in the bill sent to the landowner and the clerk and recorder; or (b) contracting with a commercial applicator as defined in 80-8-102 if the issues of compliance are not resolved under an agreement proposed and accepted pursuant to 7-22-2132 and: (i) the landowner does not take corrective action within the 10-day period provided for in 7-22-2133; or (ii) the board does not receive a formal objection or the board of county commissioners does not receive a request for a hearing. (2) A commercial applicator hired under this section shall carry all insurance required by the board. (3) If a court issues an order approving a board's actions, the court retains jurisdiction over the matter: (a) until the actions specified in the weed management plan or court order are complete; (b) for the length of time specified in the order; or (c) for 3 years if the order does not specify a time limit. (4) After instituting appropriate noxious weed control measures, the board shall submit a copy of the bill, including the penalty provided for in subsection (4)(b), to the county clerk and recorder and, by certified mail, to the landowner that: (a) covers the costs of the weed control measures; (b) contains a penalty of 25% of the total cost incurred; (c) itemizes the hours of labor, cost of material, equipment time, legal fees, and court costs or includes an invoice from a commercial applicator if the board contracted for weed control pursuant to subsection (1); and (d) specifies that payment is due 30 days from the date the bill is received. (5) If a landowner who received a notice to take corrective action requests an injunction or seeks to stay the corrective action in district court within 10 days of receipt of the notice, the board may not institute control measures until the matter is finally resolved, except in emergency situations. (6) If the board declares an emergency and institutes appropriate measures to control the noxious weeds, the landowner who received the order is liable for costs as provided in subsection (4) only to the extent determined appropriate by the board, the board of county commissioners, or the court that finally resolves the matter.

History: En. Sec. 4, Ch. 301, L. 2013.



7-22-2135. through reserved.

7-22-2135 through 7-22-2140 reserved.



7-22-2141. Noxious weed fund.

7-22-2141. Noxious weed fund. (1) The commissioners shall create a noxious weed fund to be used only for purposes authorized by this part. (2) The fund must be maintained by the county treasurer in accordance with 7-6-2111.

History: En. Sec. 13, Ch. 195, L. 1939; amd. Sec. 4, Ch. 90, L. 1941; amd. Sec. 7, Ch. 228, L. 1947; amd. Sec. 1, Ch. 63, L. 1955; R.C.M. 1947, 16-1717(part); amd. Sec. 17, Ch. 607, L. 1985; amd. Sec. 8, Ch. 244, L. 2011.



7-22-2142. Sources of money for noxious weed fund.

7-22-2142. Sources of money for noxious weed fund. (1) The commissioners may provide sufficient money in the noxious weed fund for the board to fulfill its duties, as specified in 7-22-2109, by: (a) appropriating money from any source in an amount not less than $100,000 or an amount equivalent to 1.6 mills levied upon the taxable value of all property; and (b) subject to 15-10-420 and at any time fixed by law for levy and assessment of taxes, levying a tax of not less than 1.6 mills on the taxable value of all taxable property in the county. The tax levied under this subsection must be identified on the assessment as the tax that will be used for noxious weed control. (2) The proceeds of the noxious weed control tax or other contribution must be used solely for the purpose of managing noxious weeds in the county and must be deposited in the noxious weed fund. (3) Any proceeds from work or chemical sales must revert to the noxious weed fund and must be available for reuse within that fiscal year or any subsequent year. (4) The commissioners may accept any private, state, or federal gifts, grants, contracts, or other funds to aid in the management of noxious weeds within the district. These funds must be placed in the noxious weed fund. (5) Subject to 15-10-420, the commissioners may impose a tax for weed control within a special management zone as provided in 7-22-2121(4). For the purposes of imposing the tax, the special management zone boundaries must be established by the board and approved by a majority of the voters within the special management zone. Pursuant to an election held in accordance with 15-10-425, the amount of the tax must be approved by a majority of the voters within the special management zone, and approval of the zone and the tax may occur simultaneously. Revenue received from a special management zone tax must be spent on weed management projects within the boundaries of the special management zone.

History: En. Sec. 13, Ch. 195, L. 1939; amd. Sec. 4, Ch. 90, L. 1941; amd. Sec. 7, Ch. 228, L. 1947; amd. Sec. 1, Ch. 63, L. 1955; R.C.M. 1947, 16-1717(part); amd. Sec. 18, Ch. 607, L. 1985; amd. Sec. 3, Ch. 530, L. 1991; amd. Sec. 64, Ch. 584, L. 1999; amd. Sec. 13, Ch. 407, L. 2001; amd. Sec. 22, Ch. 495, L. 2001; amd. Sec. 72, Ch. 574, L. 2001; amd. Sec. 3, Ch. 313, L. 2007; amd. Sec. 20, Ch. 128, L. 2011; amd. Sec. 9, Ch. 244, L. 2011.



7-22-2143. Determination of cost of weed control program.

7-22-2143. Determination of cost of weed control program. Based on the board's recommendations, the commissioners shall determine and fix the cost of the control of noxious weeds in the district, whether the same be performed by the individual landowners or by the board.

History: En. Sec. 16, Ch. 195, L. 1939; amd. Sec. 6, Ch. 90, L. 1941; amd. Sec. 8, Ch. 228, L. 1947; R.C.M. 1947, 16-1720(part); amd. Sec. 19, Ch. 607, L. 1985; amd. Sec. 4, Ch. 530, L. 1991.



7-22-2144. Payment of cost of weed control program.

7-22-2144. Payment of cost of weed control program. The total cost of weed control within the district must be paid from the noxious weed fund. The cost of controlling weeds growing along the right-of-way of a state or federal highway must, upon the presentation by the board of a verified account of the expenses incurred, be paid from the state highway fund in compliance with 7-14-2132 and any agreement between the board and the department of transportation. Costs attributed to other lands within the district must be assessed to and collected from the responsible person as set forth in 7-22-2134.

History: En. Sec. 15, Ch. 195, L. 1939; amd. Sec. 5, Ch. 90, L. 1941; amd. Sec. 6, Ch. 228, L. 1947; amd. Sec. 1, Ch. 68, L. 1973; amd. Sec. 4, Ch. 360, L. 1974; R.C.M. 1947, 16-1719(part); amd. Sec. 20, Ch. 607, L. 1985; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 13, Ch. 51, L. 1999; amd. Sec. 7, Ch. 301, L. 2013.



7-22-2145. Expenditures from noxious weed fund.

7-22-2145. Expenditures from noxious weed fund. (1) The noxious weed fund must be expended by the commissioners at the time and in the manner as is recommended by the board to secure the control of noxious weeds. (2) Warrants upon the fund must be drawn by the board. Warrants may not be drawn except upon claims duly itemized by the claimant, except payroll claims that must be itemized and certified by the board, and each claim must be presented to the commissioners for approval before the warrant is countersigned by the commissioners.

History: En. Sec. 13, Ch. 195, L. 1939; amd. Sec. 4, Ch. 90, L. 1941; amd. Sec. 7, Ch. 228, L. 1947; amd. Sec. 1, Ch. 63, L. 1955; R.C.M. 1947, 16-1717(part); amd. Sec. 21, Ch. 607, L. 1985; amd. Sec. 5, Ch. 530, L. 1991.



7-22-2146. Financial assistance to persons responsible for weed control.

7-22-2146. Financial assistance to persons responsible for weed control. (1) The commissioners, upon recommendation of the board, may establish a cost-share program for the control of noxious weeds. The board shall develop rules and procedures for the administration of the cost-share program. These procedures may include the cost-share rate or amount and the purposes for which cost-share funds may be used. (2) (a) Any person may voluntarily enter into a cost-share agreement for the management of noxious weeds on the person's property. The coordinator shall draft a cost-share agreement in cooperation with the person. The agreement must, in the board's judgment, provide for effective weed management. (b) The agreement must specify: (i) costs that must be paid from the noxious weed fund; (ii) costs that must be paid by the person; (iii) a location-specific weed management plan that must be followed by the person; and (iv) reporting requirements of the person to the board. (c) The cost-share agreement must be signed by the person and, upon approval of the board, by the presiding officer. (3) The agreement must contain a statement disclaiming any liability of the board for any injuries or losses suffered by the person in managing noxious weeds under a cost-share agreement. If the board later finds that the person has failed to abide by the terms of the agreement, all cost-share payments and agreements must be canceled and the provisions of 7-22-2134 apply to that person. (4) (a) When under the terms of any voluntary agreement, whether entered into pursuant to 7-22-2132 or otherwise, or under any cost-share agreement entered pursuant to this section a person incurs any obligation for materials or services provided by the board, the board shall submit a bill to the person, itemizing hours of labor, material, and equipment time. The bill must specify and order a payment due date not less than 30 days from the date the bill is sent. (b) A copy of the bill must be submitted by the board to the county clerk and recorder. If the sum to be repaid by the person billed is not repaid on or before the date due, the county clerk and recorder shall certify the amount not repaid, with the description of the land to be charged, and shall enter the sum on the assessment list as a special tax on the land, to be collected in the manner provided in 7-22-2148.

History: En. Sec. 16, Ch. 195, L. 1939; amd. Sec. 6, Ch. 90, L. 1941; amd. Sec. 8, Ch. 228, L. 1947; R.C.M. 1947, 16-1720(part); amd. Sec. 22, Ch. 607, L. 1985; amd. Sec. 14, Ch. 407, L. 2001; amd. Sec. 8, Ch. 301, L. 2013.



7-22-2147. Repealed.

7-22-2147. Repealed. Sec. 32, Ch. 607, L. 1985.

History: En. Sec. 16, Ch. 195, L. 1939; amd. Sec. 6, Ch. 90, L. 1941; amd. Sec. 8, Ch. 228, L. 1947; R.C.M. 1947, 16-1720(part).



7-22-2148. Payment of weed control expenses -- tax liability.

7-22-2148. Payment of weed control expenses -- tax liability. (1) The expenses incurred by the board for noxious weed control undertaken pursuant to 7-22-2134 must be paid by the county out of the noxious weed fund. (2) If the sum to be repaid by the landowner billed under 7-22-2134 is not repaid on or before the date due, the county clerk shall certify the amount due, with the description of the land to be charged, and shall enter the amount on the assessment list of the county as a special tax on the land. If the land is exempt from general taxation for any reason, the amount due and to be repaid may be recovered by direct claim against the landowner and collected in the same manner as personal taxes. (3) All amounts collected pursuant to subsection (2) must be deposited in the noxious weed fund.

History: En. Sec. 11, Ch. 195, L. 1939; amd. Sec. 3, Ch. 90, L. 1941; amd. Sec. 3, Ch. 228, L. 1947; R.C.M. 1947, 16-1715(part); amd. Sec. 17, Ch. 249, L. 1979; amd. Sec. 23, Ch. 607, L. 1985; amd. Sec. 6, Ch. 530, L. 1991; amd. Sec. 3, Ch. 320, L. 2011; amd. Sec. 9, Ch. 301, L. 2013.



7-22-2149. Repealed.

7-22-2149. Repealed. Sec. 5, Ch. 313, L. 2007.

History: En. Sec. 11, Ch. 195, L. 1939; amd. Sec. 3, Ch. 90, L. 1941; amd. Sec. 3, Ch. 228, L. 1947; R.C.M. 1947, 16-1715(part).



7-22-2150. Cooperation with state and federal-aid programs.

7-22-2150. Cooperation with state and federal-aid programs. The board may cooperate with any state or federal-aid program that becomes available if the district complies with 7-22-2120. Under a plan of cooperation, the direction of the program must be under the direct supervision of the board of the district in which the program operates.

History: En. Sec. 17, Ch. 195, L. 1939; amd. Sec. 9, Ch. 228, L. 1947; R.C.M. 1947, 16-1721; amd. Sec. 24, Ch. 607, L. 1985; amd. Sec. 15, Ch. 407, L. 2001.



7-22-2151. Cooperative agreements.

7-22-2151. Cooperative agreements. (1) A state agency that controls land within a district, including the department of transportation; the department of fish, wildlife, and parks; the department of corrections; the department of natural resources and conservation; and the university system, shall enter into a written agreement with the board. The agreement must specify mutual responsibilities for integrated noxious weed management on state-owned or state-controlled land within the district. The agreement must include the following: (a) an integrated noxious weed management plan, which must be updated biennially; (b) a noxious weed management goals statement; (c) a specific plan of operations for the biennium, including a budget to implement the plan; and (d) a provision requiring a biennial performance report by the board to the state weed coordinator in the department of agriculture, on a form to be provided by the state weed coordinator, regarding the success of the plan. (2) The board and the governing body of each incorporated municipality within the district shall enter into a written agreement and shall cooperatively plan for the management of noxious weeds within the boundaries of the municipality. The board may implement management procedures described in the plan within the boundaries of the municipality for noxious weeds only. Control of nuisance weeds within the municipality remains the responsibility of the governing body of the municipality, as specified in 7-22-4101. (3) A board may develop and carry out its noxious weed management program in cooperation with boards of other districts, with state and federal governments and their agencies, or with any person within the district. The board may enter into cooperative agreements with any of these parties. (4) Each agency or entity listed in subsection (1) shall submit a statement or summary of all noxious weed actions that are subject to the agreement required under subsection (1) to the state weed coordinator and shall post a copy of the statement or summary on a state electronic access system.

History: En. Sec. 10, Ch. 607, L. 1985; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 31, Ch. 418, L. 1995; amd. Sec. 1, Ch. 519, L. 1995; amd. Sec. 30, Ch. 546, L. 1995; amd. Sec. 16, Ch. 407, L. 2001; amd. Sec. 4, Ch. 313, L. 2007.



7-22-2152. Revegetation of rights-of-way and areas that have potential for noxious weed infestation.

7-22-2152. Revegetation of rights-of-way and areas that have potential for noxious weed infestation. (1) Any person or state agency proposing a mine, a major facility under Title 75, chapter 20, an electric, communication, gas, or liquid transmission line, a solid waste facility, a highway or road, a subdivision, a commercial, industrial, or government development, or any other development that needs state or local approval and that results in the potential for noxious weed infestation within a district shall notify the board at least 15 days prior to the activity. (2) Whenever any person or agency constructs a road, an irrigation or drainage ditch, a pipeline, an electric, communication, gas, or liquid transmission line, or any other development on an easement or right-of-way, the board shall require that the areas be seeded, planted, or otherwise managed to reestablish a cover of beneficial plants. (3) (a) The person or agency committing the action shall submit to the board a written plan specifying the methods to be used to accomplish revegetation at least 15 days prior to the activity. The plan must describe the time and method of seeding, fertilization practices, recommended plant species, use of weed-free seed, and the weed management procedures to be used. (b) The plan is subject to approval by the board, which may require revisions to bring the revegetation plan into compliance with the district weed management plan. The activity for which notice is given may not occur until the plan is approved by the board and signed by the presiding officer of the board and by the person or a representative of the agency responsible for the action. The signed plan constitutes a binding agreement between the board and the person or agency. The plan must be approved, with revisions if necessary, within 10 days of receipt by the board.

History: En. Sec. 11, Ch. 607, L. 1985; amd. Sec. 17, Ch. 407, L. 2001.



7-22-2153. Agreements for control of noxious weeds along roads -- liability of landowner who objects to weed district control measures -- penalties.

7-22-2153. Agreements for control of noxious weeds along roads -- liability of landowner who objects to weed district control measures -- penalties. (1) The board may enter into an agreement with a landowner that allows the landowner to manage noxious weeds along a state or county highway or road that borders or bisects the landowner's property. (2) The agreement must be signed by the landowner and the board's presiding officer. An agreement involving a state highway right-of-way must also be signed by a representative of the department of transportation. (3) The agreement must contain a statement disclaiming any liability of the board and, if applicable, the department of transportation for any injuries or losses suffered by the landowner or anyone acting on behalf of the landowner in managing noxious weeds pursuant to the agreement. The signed agreement transfers responsibility for managing noxious weeds on the specified section of right-of-way from the board to the landowner who signed the agreement. (4) If the landowner violates the agreement, the board shall issue an order informing the landowner that the agreement will be void and that responsibility for the management of noxious weeds on the right-of-way will revert to the board unless the landowner complies with the agreement within a specified time period. (5) (a) If a landowner objects to weed control measures along a state or county highway or road that borders or bisects the landowner's property and does not enter into an agreement pursuant to this section and if the board finds that the person has failed to provide alternative weed control, the board shall issue an order informing the landowner that the management of noxious weeds on the right-of-way will be undertaken by the board unless the landowner provides to the board an acceptable plan of alternative weed control within 30 days. (b) Failing to provide alternative weed control pursuant to subsection (5)(a) is a misdemeanor. Upon conviction, an offender shall be sentenced pursuant to 46-18-212 and assessed the costs of weed control provided by the board. A second or subsequent conviction is punishable by a fine of not less than $500 or more than $2,000, plus the costs of weed control provided by the board.

History: En. Sec. 12, Ch. 607, L. 1985; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 1, Ch. 433, L. 1999; amd. Sec. 18, Ch. 407, L. 2001; amd. Sec. 10, Ch. 244, L. 2011.



7-22-2154. Public purchase or receipt of property -- weed management plan.

7-22-2154. Public purchase or receipt of property -- weed management plan. (1) Except as provided in subsection (4), prior to the purchase of real property with public funds or the receipt of real property by a nonfederal public entity, the purchaser or grantee shall have the property inspected by the county weed management district. The county weed management district's report regarding the property must be filed with the purchaser or grantee. The costs associated with the inspection must be borne by the seller or grantor. (2) If the report indicates that there are noxious weeds present on the property, the purchaser, seller, grantee, or grantor shall develop a noxious weed management agreement to ensure compliance with the district noxious weed management program. However, unless the parties agree otherwise, a seller or grantor is obligated by a noxious weed agreement only until the property sale or transfer is completed. Except as provided in subsection (4), the weed management agreement must be incorporated into the purchase agreement. (3) The provisions of this section do not apply to: (a) the state acquisition or disposition of a public right-of-way pursuant to Title 60, chapter 4; or (b) lands sold or purchased through land banking pursuant to 77-2-361 through 77-2-367. (4) If a transfer of property will occur during the winter months when the ability to identify noxious weeds is significantly reduced by snow cover, the purchaser, seller, grantee, or grantor may request a 6-month extension for completion of the inspection and any noxious weed management agreement that may be required. If, upon inspection, it is determined that a noxious weed management agreement is necessary, unless otherwise agreed by the parties, the purchaser or grantee is responsible for implementing the provisions of that agreement.

History: En. Sec. 1, Ch. 395, L. 2005.






Part 22. Rodent Control Districts (Repealed)

7-22-2201. Repealed.

7-22-2201. Repealed. Sec. 21, Ch. 391, L. 1981.

History: En. Sec. 1, Ch. 122, L. 1949; amd. Sec. 47, Ch. 310, L. 1974; amd. Sec. 2, Ch. 242, L. 1975; R.C.M. 1947, 16-1175(part).



7-22-2202. Repealed.

7-22-2202. Repealed. Sec. 21, Ch. 391, L. 1981.

History: En. Sec. 1, Ch. 122, L. 1949; amd. Sec. 47, Ch. 310, L. 1974; amd. Sec. 2, Ch. 242, L. 1975; R.C.M. 1947, 16-1175(part).



7-22-2203. Repealed.

7-22-2203. Repealed. Sec. 21, Ch. 391, L. 1981.

History: En. Sec. 4, Ch. 122, L. 1949; R.C.M. 1947, 16-1178(part).



7-22-2204. Repealed.

7-22-2204. Repealed. Sec. 21, Ch. 391, L. 1981.

History: En. Sec. 3, Ch. 122, L. 1949; R.C.M. 1947, 16-1177.



7-22-2205. Repealed.

7-22-2205. Repealed. Sec. 21, Ch. 391, L. 1981.

History: En. Sec. 2, Ch. 122, L. 1949; R.C.M. 1947, 16-1176.



7-22-2206. Repealed.

7-22-2206. Repealed. Sec. 21, Ch. 391, L. 1981.

History: En. Sec. 4, Ch. 122, L. 1949; R.C.M. 1947, 16-1178(part).



7-22-2207. Repealed.

7-22-2207. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 391, L. 1981; amd. Sec. 1, Ch. 67, L. 1983.



7-22-2208. Repealed.

7-22-2208. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2, Ch. 391, L. 1981.



7-22-2209. Repealed.

7-22-2209. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 19, Ch. 391, L. 1981.



7-22-2210. Repealed.

7-22-2210. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 3, Ch. 391, L. 1981.



7-22-2211. Repealed.

7-22-2211. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 4, Ch. 391, L. 1981.



7-22-2212. Repealed.

7-22-2212. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 391, L. 1981; amd. Sec. 30, Ch. 349, L. 1985; amd. Sec. 59, Ch. 354, L. 2001.



7-22-2213. Repealed.

7-22-2213. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 391, L. 1981.



7-22-2214. Repealed.

7-22-2214. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 391, L. 1981; amd. Sec. 663, Ch. 61, L. 2007.



7-22-2215. Repealed.

7-22-2215. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 8, Ch. 391, L. 1981; amd. Sec. 2, Ch. 67, L. 1983; amd. Sec. 28, Ch. 607, L. 1985; amd. Sec. 6, Ch. 681, L. 1991; amd. Sec. 19, Ch. 543, L. 1995.



7-22-2216. Repealed.

7-22-2216. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 9, Ch. 391, L. 1981; amd. Sec. 3, Ch. 67, L. 1983; amd. Sec. 20, Ch. 543, L. 1995.



7-22-2217. through reserved.

7-22-2217 through 7-22-2220 reserved.



7-22-2221. Repealed.

7-22-2221. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 10, Ch. 391, L. 1981.



7-22-2222. Repealed.

7-22-2222. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 11, Ch. 391, L. 1981; amd. Sec. 65, Ch. 584, L. 1999; amd. Sec. 73, Ch. 574, L. 2001.



7-22-2223. Repealed.

7-22-2223. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 12, Ch. 391, L. 1981.



7-22-2224. Repealed.

7-22-2224. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 13, Ch. 391, L. 1981.



7-22-2225. Repealed.

7-22-2225. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 14, Ch. 391, L. 1981; amd. Sec. 664, Ch. 61, L. 2007.



7-22-2226. Repealed.

7-22-2226. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 15, Ch. 391, L. 1981.



7-22-2227. through reserved.

7-22-2227 through 7-22-2230 reserved.



7-22-2231. Repealed.

7-22-2231. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 16, Ch. 391, L. 1981.



7-22-2232. Repealed.

7-22-2232. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 17, Ch. 391, L. 1981; amd. Sec. 60, Ch. 354, L. 2001.



7-22-2233. Repealed.

7-22-2233. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 18, Ch. 391, L. 1981.






Part 23. County Control of Insect Pests

7-22-2301. Destruction of insect pests authorized.

7-22-2301. Destruction of insect pests authorized. The board of commissioners of any county of this state where there are any insect pests is hereby authorized and empowered to appoint some suitable person or persons whose duty it shall be, acting under the direction of the state department of agriculture, to poison, kill, catch, and exterminate insect pests within such county.

History: En. Sec. 1, Ch. 227, L. 1921; re-en. Sec. 4501, R.C.M. 1921; re-en. Sec. 4501, R.C.M. 1935; amd. Sec. 7, Ch. 433, L. 1975; R.C.M. 1947, 16-1149(part).



7-22-2302. Definition of term insect pest.

7-22-2302. Definition of term insect pest. The term "insect pest" as used in this part shall include grasshopper, cutworm, pale western cutworm, armyworm, chinch bug, and any other insect or arthropod generally recognized as a destroyer of grain, hay, range, and horticultural crops.

History: En. Sec. 5, Ch. 227, L. 1921; re-en. Sec. 4505, R.C.M. 1921; re-en. Sec. 4505, R.C.M. 1935; amd. Sec. 11, Ch. 433, L. 1975; R.C.M. 1947, 16-1153.



7-22-2303. Compensation of appointee.

7-22-2303. Compensation of appointee. Any person appointed under the provisions of 7-22-2301 shall receive such compensation as the county commissioners agree to pay, with warrants in payment thereof drawn on the general fund.

History: En. Sec. 2, Ch. 227, L. 1921; re-en. Sec. 4502, R.C.M. 1921; amd. Sec. 1, Ch. 25, L. 1923; re-en. Sec. 4502, R.C.M. 1935; amd. Sec. 8, Ch. 433, L. 1975; R.C.M. 1947, 16-1150.



7-22-2304. Authority to enter private land.

7-22-2304. Authority to enter private land. Any person appointed pursuant to 7-22-2301 to control insect pests may fly over or enter upon any farm, railroad right-of-way, grounds, or premises infested with such insect pests and poison, kill, catch, and exterminate the insect pests therein.

History: En. Sec. 1, Ch. 227, L. 1921; re-en. Sec. 4501, R.C.M. 1921; re-en. Sec. 4501, R.C.M. 1935; amd. Sec. 7, Ch. 433, L. 1975; R.C.M. 1947, 16-1149(part).



7-22-2305. Acquisition of supplies and equipment.

7-22-2305. Acquisition of supplies and equipment. The board of county commissioners of any county may from time to time purchase or contract to hire such quantities and amounts of poisons, traps, and other equipment necessary to poison, kill, catch, or exterminate such insect pests, and warrants in payment thereof shall be drawn on the general fund.

History: En. Sec. 3, Ch. 227, L. 1921; re-en. Sec. 4503, R.C.M. 1921; amd. Sec. 2, Ch. 25, L. 1923; re-en. Sec. 4503, R.C.M. 1935; amd. Sec. 9, Ch. 433, L. 1975; R.C.M. 1947, 16-1151.



7-22-2306. Financing of insect pest control program.

7-22-2306. Financing of insect pest control program. (1) The governing body of the county shall annually determine the amount of the warrants drawn on the general fund for the purposes of controlling insect pests under a control program approved by the department of agriculture. (2) Subject to 15-10-420, in the succeeding year, the governing body shall levy a tax for the purpose of insect pest extermination sufficient to reimburse the general fund for the money paid out on the warrants. The tax must be levied on all taxable property in the county. (3) If there is no money in the general fund with which to pay the warrants, they must be registered and bear interest in the same manner as other county warrants. In this case, the interest must be computed and added to the amount for which the tax is levied.

History: En. Sec. 4, Ch. 227, L. 1921; re-en. Sec. 4504, R.C.M. 1921; amd. Sec. 3, Ch. 25, L. 1923; re-en. Sec. 4504, R.C.M. 1935; amd. Sec. 10, Ch. 433, L. 1975; amd. Sec. 8, Ch. 362, L. 1977; amd. Sec. 37, Ch. 566, L. 1977; R.C.M. 1947, 16-1152; amd. Sec. 66, Ch. 584, L. 1999; amd. Sec. 74, Ch. 574, L. 2001.






Part 24. Mosquito Control Districts (Repealed)

7-22-2401. Repealed.

7-22-2401. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 183, L. 1953; amd. Sec. 1, Ch. 337, L. 1973; R.C.M. 1947, 16-4201; amd. Sec. 665, Ch. 61, L. 2007.



7-22-2402. Repealed.

7-22-2402. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2, Ch. 183, L. 1953; R.C.M. 1947, 16-4202.



7-22-2403. Repealed.

7-22-2403. Repealed. Sec. 39, Ch. 286, L. 2009.

History: (1)En. Sec. 3, Ch. 183, L. 1953; amd. Sec. 1, Ch. 226, L. 1955; amd. Sec. 2, Ch. 337, L. 1973; amd. Sec. 1, Ch. 399, L. 1975; Sec. 16-4203, R.C.M. 1947; (2)En. Secs. 4, 5, Ch. 183, L. 1953; amd. Secs. 3, 4, Ch. 337, L. 1973; amd. Secs. 2, 3, Ch. 399, L. 1975; Secs. 16-4204, 16-4205, R.C.M. 1947; R.C.M. 1947, 16-4203(1), 16-4204(1), 16-4205(part); amd. Sec. 18, Ch. 249, L. 1979; amd. Sec. 32, Ch. 418, L. 1995; amd. Sec. 1, Ch. 73, L. 1997; amd. Sec. 1, Ch. 555, L. 2005.



7-22-2404. Repealed.

7-22-2404. Repealed. Sec. 5, Ch. 555, L. 2005.

History: En. Sec. 3, Ch. 183, L. 1953; amd. Sec. 1, Ch. 226, L. 1955; amd. Sec. 2, Ch. 337, L. 1973; amd. Sec. 1, Ch. 399, L. 1975; R.C.M. 1947, 16-4203(part).



7-22-2405. Repealed.

7-22-2405. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 3, Ch. 183, L. 1953; amd. Sec. 1, Ch. 226, L. 1955; amd. Sec. 2, Ch. 337, L. 1973; amd. Sec. 1, Ch. 399, L. 1975; R.C.M. 1947, 16-4203(part).



7-22-2406. Repealed.

7-22-2406. Repealed. Sec. 5, Ch. 555, L. 2005.

History: En. Sec. 4, Ch. 183, L. 1953; amd. Sec. 3, Ch. 337, L. 1973; amd. Sec. 2, Ch. 399, L. 1975; R.C.M. 1947, 16-4204(part); amd. Sec. 19, Ch. 249, L. 1979; amd. Sec. 9, Ch. 526, L. 1983; amd. Sec. 31, Ch. 349, L. 1985; amd. Sec. 61, Ch. 354, L. 2001.



7-22-2407. Repealed.

7-22-2407. Repealed. Sec. 5, Ch. 555, L. 2005.

History: En. Sec. 4, Ch. 183, L. 1953; amd. Sec. 3, Ch. 337, L. 1973; amd. Sec. 2, Ch. 399, L. 1975; R.C.M. 1947, 16-4204(part).



7-22-2408. Repealed.

7-22-2408. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 183, L. 1953; amd. Sec. 4, Ch. 337, L. 1973; amd. Sec. 3, Ch. 399, L. 1975; R.C.M. 1947, 16-4205(part); amd. Sec. 62, Ch. 354, L. 2001; amd. Sec. 2, Ch. 555, L. 2005.



7-22-2409. Repealed.

7-22-2409. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 183, L. 1953; amd. Sec. 4, Ch. 337, L. 1973; amd. Sec. 3, Ch. 399, L. 1975; R.C.M. 1947, 16-4205(part); amd. Sec. 33, Ch. 418, L. 1995; amd. Sec. 2, Ch. 73, L. 1997; amd. Sec. 3, Ch. 555, L. 2005.



7-22-2410. Repealed.

7-22-2410. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 183, L. 1953; amd. Sec. 4, Ch. 337, L. 1973; amd. Sec. 3, Ch. 399, L. 1975; R.C.M. 1947, 16-4205(part); amd. Sec. 666, Ch. 61, L. 2007.



7-22-2411. Repealed.

7-22-2411. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 183, L. 1953; amd. Sec. 6, Ch. 337, L. 1973; amd. Sec. 5, Ch. 399, L. 1975; R.C.M. 1947, 16-4207(part); amd. Sec. 20, Ch. 249, L. 1979; amd. Sec. 7, Ch. 681, L. 1991; amd. Sec. 21, Ch. 543, L. 1995.



7-22-2412. Repealed.

7-22-2412. Repealed. Sec. 8, Ch. 681, L. 1991.

History: En. Sec. 7, Ch. 183, L. 1953; amd. Sec. 6, Ch. 337, L. 1973; amd. Sec. 5, Ch. 399, L. 1975; R.C.M. 1947, 16-4207(part).



7-22-2413. Repealed.

7-22-2413. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 7, Ch. 183, L. 1953; amd. Sec. 6, Ch. 337, L. 1973; amd. Sec. 5, Ch. 399, L. 1975; R.C.M. 1947, 16-4207(part).



7-22-2414. Repealed.

7-22-2414. Repealed. Sec. 25, Ch. 543, L. 1995.

History: En. Sec. 7, Ch. 183, L. 1953; amd. Sec. 6, Ch. 337, L. 1973; amd. Sec. 5, Ch. 399, L. 1975; R.C.M. 1947, 16-4207(part).



7-22-2415. Repealed.

7-22-2415. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 8, Ch. 183, L. 1953; R.C.M. 1947, 16-4208; amd. Sec. 22, Ch. 543, L. 1995.



7-22-2416. Repealed.

7-22-2416. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 12, Ch. 183, L. 1953; R.C.M. 1947, 16-4212(a).



7-22-2417. Repealed.

7-22-2417. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 12, Ch. 183, L. 1953; R.C.M. 1947, 16-4212(b).



7-22-2418. Repealed.

7-22-2418. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 9, Ch. 183, L. 1953; amd. Sec. 1, Ch. 2, L. 1969; amd. Sec. 7, Ch. 337, L. 1973; R.C.M. 1947, 16-4209; amd. Sec. 34, Ch. 418, L. 1995; amd. Sec. 3, Ch. 73, L. 1997.



7-22-2419. Repealed.

7-22-2419. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 13, Ch. 183, L. 1953; R.C.M. 1947, 16-4213(part).



7-22-2420. Repealed.

7-22-2420. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 14, Ch. 183, L. 1953; R.C.M. 1947, 16-4214.



7-22-2421. through reserved.

7-22-2421 through 7-22-2430 reserved.



7-22-2431. Repealed.

7-22-2431. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 10, Ch. 183, L. 1953; amd. Sec. 1, Ch. 22, L. 1969; R.C.M. 1947, 16-4210(part).



7-22-2432. Repealed.

7-22-2432. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 10, Ch. 183, L. 1953; amd. Sec. 1, Ch. 22, L. 1969; R.C.M. 1947, 16-4210(part); amd. Sec. 1, Ch. 782, L. 1991; amd. Sec. 67, Ch. 584, L. 1999; amd. Sec. 75, Ch. 574, L. 2001.



7-22-2433. Repealed.

7-22-2433. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 13, Ch. 183, L. 1953; R.C.M. 1947, 16-4213(part).



7-22-2434. Repealed.

7-22-2434. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 12, Ch. 183, L. 1953; R.C.M. 1947, 16-4212(c); amd. Sec. 5, Ch. 557, L. 1987; amd. Sec. 667, Ch. 61, L. 2007.



7-22-2435. through reserved.

7-22-2435 through 7-22-2440 reserved.



7-22-2441. Repealed.

7-22-2441. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 183, L. 1953; amd. Sec. 5, Ch. 337, L. 1973; amd. Sec. 4, Ch. 399, L. 1975; R.C.M. 1947, 16-4206(part).



7-22-2442. Repealed.

7-22-2442. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 183, L. 1953; amd. Sec. 5, Ch. 337, L. 1973; amd. Sec. 4, Ch. 399, L. 1975; R.C.M. 1947, 16-4206(part); amd. Sec. 4, Ch. 555, L. 2005.



7-22-2443. Repealed.

7-22-2443. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 183, L. 1953; amd. Sec. 5, Ch. 337, L. 1973; amd. Sec. 4, Ch. 399, L. 1975; R.C.M. 1947, 16-4206(part).



7-22-2444. Repealed.

7-22-2444. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 183, L. 1953; amd. Sec. 5, Ch. 337, L. 1973; amd. Sec. 4, Ch. 399, L. 1975; R.C.M. 1947, 16-4206(part).



7-22-2445. Repealed.

7-22-2445. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 11, Ch. 183, L. 1953; amd. Sec. 8, Ch. 337, L. 1973; amd. Sec. 6, Ch. 399, L. 1975; R.C.M. 1947, 16-4211(part).



7-22-2446. Repealed.

7-22-2446. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 11, Ch. 183, L. 1953; amd. Sec. 8, Ch. 337, L. 1973; amd. Sec. 6, Ch. 399, L. 1975; R.C.M. 1947, 16-4211(part); amd. Sec. 21, Ch. 249, L. 1979; amd. Sec. 10, Ch. 526, L. 1983; amd. Sec. 32, Ch. 349, L. 1985; amd. Sec. 63, Ch. 354, L. 2001.



7-22-2447. Repealed.

7-22-2447. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 11, Ch. 183, L. 1953; amd. Sec. 8, Ch. 337, L. 1973; amd. Sec. 6, Ch. 399, L. 1975; R.C.M. 1947, 16-4211(part).



7-22-2448. Repealed.

7-22-2448. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 11, Ch. 183, L. 1953; amd. Sec. 8, Ch. 337, L. 1973; amd. Sec. 6, Ch. 399, L. 1975; R.C.M. 1947, 16-4211(part).






Part 25. County Vertebrate Pest Management

7-22-2501. Definitions.

7-22-2501. Definitions. As used in this part, the following definitions apply: (1) "Department" means the department of agriculture. (2) "Governing body" means the governing body specified by the form of government adopted by a county. (3) "Management of vertebrate pests" means the correct identification of a vertebrate pest; recognition of its biological and environmental needs; assessment of the pest's damage, injury, or nuisance to agriculture, industry, or the public prior to selecting and implementing any integrated or individual control methods to reduce, prevent, or suppress such damage, nuisance, or injury; and evaluating the effects of these control methods. (4) "Vertebrate pests" means jackrabbits, prairie dogs, ground squirrels, pocket gophers, rats, mice, skunks, raccoons, bats, and the following depredatory and nuisance birds: blackbirds, cowbirds, starlings, house sparrows, and feral pigeons, when such animals and birds are injurious to agriculture, other industries, or the public.

History: En. Sec. 4, Ch. 67, L. 1983; amd. Sec. 10, Ch. 67, L. 1983.



7-22-2502. Establishment of program -- cooperation.

7-22-2502. Establishment of program -- cooperation. (1) A governing body may establish a program to manage and suppress vertebrate pests. (2) A governing body that establishes a program under subsection (1) must cooperate with the department in the management and suppression of vertebrate pests, including cooperation in regard to the department's organized and systematic plans covering methods and procedures to be followed in the management and suppression of vertebrate pests. (3) A governing body, in cooperation with the department, may enter into cooperative agreements with state and federal governmental agencies, counties, rodent control districts, associations, corporations, or individuals when cooperation is necessary to promote the management and suppression of vertebrate pests.

History: En. Sec. 5, Ch. 67, L. 1983.



7-22-2503. Agreements with department.

7-22-2503. Agreements with department. A governing body, when cooperating with the department, may enter into written agreements with the department covering the methods and procedures to be followed in the management and suppression of vertebrate pests, the extent of supervision to be exercised by the governing body, and the use and expenditures of state and county money.

History: En. Sec. 6, Ch. 67, L. 1983; amd. Sec. 10, Ch. 67, L. 1983.



7-22-2504. through reserved.

7-22-2504 through 7-22-2510 reserved.



7-22-2511. County vertebrate pest management fund.

7-22-2511. County vertebrate pest management fund. A governing body that establishes a program to manage and suppress vertebrate pests must establish a county vertebrate pest management fund, from which the governing body may appropriate money for the operation of the program.

History: En. Sec. 7, Ch. 67, L. 1983.



7-22-2512. Financing of vertebrate pest management program -- tax.

7-22-2512. Financing of vertebrate pest management program -- tax. (1) A governing body may: (a) appropriate from the county general fund an amount to fund vertebrate pest management and transfer it to the county vertebrate pest management fund; and (b) subject to 15-10-420, levy a vertebrate pest management tax on the taxable valuation of all agricultural, horticultural, grazing, and timber lands and their improvements. Land within a rodent control district may not be taxed in any given year under both 7-11-1024 and this section for the control of rodents. Land within a rodent control district may be taxed under this section only in a dollar amount that is proportional to the part of the vertebrate pest program's projected fiscal year budget that is allocated to the management and suppression of vertebrate pests other than rodents. (2) The tax provided for in subsection (1) must be collected as other county taxes and credited to the county vertebrate pest management fund.

History: En. Sec. 8, Ch. 67, L. 1983; amd. Sec. 68, Ch. 584, L. 1999; amd. Sec. 76, Ch. 574, L. 2001; amd. Sec. 34, Ch. 286, L. 2009.



7-22-2513. Expenditures for supplies and services authorized.

7-22-2513. Expenditures for supplies and services authorized. A governing body may make necessary expenditures from the county vertebrate pest management fund for equipment, materials, supplies, personal services, and other expenses. A governing body may also purchase vertebrate pest management supplies and equipment for use by cooperating governmental agencies, counties, rodent control districts, associations, corporations, or individuals in the management of vertebrate pests if the governing body charges such users the approximate cost of the supplies and equipment. Receipts from the resale of such supplies and equipment to the cooperating users must be credited to the county vertebrate pest management fund.

History: En. Sec. 9, Ch. 67, L. 1983.






Part 41. Municipal Weed Control

7-22-4101. Control of nuisance weeds within municipality.

7-22-4101. Control of nuisance weeds within municipality. (1) The city or town council has power to: (a) declare and determine what vegetation within the city or town shall be nuisance weeds; (b) provide the manner in which they shall be exterminated; (c) require the owner or owners of any property within said city or town to exterminate or remove nuisance weeds from their premises and the one-half of any road or street lying next to the land or boulevard abutting thereon; and (d) provide, in the event the owner or owners of any of said premises neglect to exterminate or remove the nuisance weeds therefrom, for levying the cost of such extermination or removal as a special tax against the property. (2) A noxious weed as defined in 7-22-2101 may not be declared a nuisance weed under this section.

History: En. Subd. 83, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.82, R.C.M. 1935; R.C.M. 1947, 11-985; amd. Sec. 29, Ch. 607, L. 1985.









CHAPTER 23. DOMESTIC ANIMAL CONTROL AND PROTECTION

Part 1. Local Government Control of Dogs

7-23-101. Dog collar and license tag required.

7-23-101. Dog collar and license tag required. It is unlawful, when part 21, 7-23-4103, and this part apply, for any person to own, harbor, or keep any dog over the age of 5 months or to permit a dog owned, harbored, or controlled by the person to run at large unless the dog has attached to its neck a substantial collar on which is fastened a license tag issued by the authority of a county or a municipal corporation for the purpose of identifying the dog and designating the owner. It is lawful to remove the collar and license tag when the dog is under the immediate control of its owner or the owner's agent.

History: En. Sec. 1, Ch. 280, L. 1959; R.C.M. 1947, 16-4601; amd. Sec. 668, Ch. 61, L. 2007.



7-23-102. Seizure and impounding of dogs running at large without tag.

7-23-102. Seizure and impounding of dogs running at large without tag. A dog found running at large without a valid current dog license tag issued by the authority of a county or municipal corporation pursuant to the provisions of part 21, 7-23-4103, and this part may be seized and impounded by any sheriff, deputy sheriff, police officer, game warden, county poundmaster, or other law enforcement officer.

History: En. Sec. 5, Ch. 280, L. 1959; R.C.M. 1947, 16-4605; amd. Sec. 669, Ch. 61, L. 2007.



7-23-103. Local government cooperation in the operation of pounds.

7-23-103. Local government cooperation in the operation of pounds. The board of county commissioners may enter into contracts with municipal corporations for the use by the county or by the municipal corporation of the impounding facilities of the other.

History: En. Sec. 7, Ch. 280, L. 1959; R.C.M. 1947, 16-4607(part).



7-23-104. Violations.

7-23-104. Violations. Violation of any provision of this part shall constitute a misdemeanor.

History: En. Sec. 13, Ch. 280, L. 1959; R.C.M. 1947, 16-4613; amd. Sec. 3, Ch. 508, L. 1983.



7-23-105. Disposition of fines.

7-23-105. Disposition of fines. All fines collected under the provisions of this part and part 21, except those collected by a justice's court, shall be paid into the county treasury and shall be used to pay fees, salaries, costs, or expenses for the enforcement of this part and part 21.

History: En. Sec. 12, Ch. 280, L. 1959; R.C.M. 1947, 16-4612(part); amd. Sec. 6, Ch. 557, L. 1987.






Part 21. County Control of Dogs

7-23-2101. Repealed.

7-23-2101. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Sec. 2, Ch. 280, L. 1959; R.C.M. 1947, 16-4602(part).



7-23-2102. Repealed.

7-23-2102. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Sec. 2, Ch. 280, L. 1959; R.C.M. 1947, 16-4602(part).



7-23-2103. Repealed.

7-23-2103. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Sec. 2, Ch. 280, L. 1959; R.C.M. 1947, 16-4602(part).



7-23-2104. Repealed.

7-23-2104. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Sec. 3, Ch. 280, L. 1959; R.C.M. 1947, 16-4603(part).



7-23-2105. Repealed.

7-23-2105. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Sec. 3, Ch. 280, L. 1959; R.C.M. 1947, 16-4603(part).



7-23-2106. Repealed.

7-23-2106. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Sec. 3, Ch. 280, L. 1959; R.C.M. 1947, 16-4603(part).



7-23-2107. Repealed.

7-23-2107. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Sec. 12, Ch. 280, L. 1959; R.C.M. 1947, 16-4612(part).



7-23-2108. County control of dogs.

7-23-2108. County control of dogs. (1) The governing body of the county may regulate, restrain, or prohibit the running at large of dogs by the adoption of an ordinance which substantially complies with the provisions of 7-5-103 through 7-5-107 and which may provide for the wearing of a license tag upon the collar of the dog and the keeping of a record which will establish the identity of the person who owns, keeps, or harbors the dog. (2) Violation of an ordinance adopted under subsection (1) is a misdemeanor. (3) The county governing body is authorized to impound, sell, kill, or otherwise destroy dogs found at large contrary to ordinances. (4) Nothing in this section restricts the governing body from enacting dog control measures in a portion of the county only.

History: En. Sec. 1, Ch. 208, L. 1979; amd. Sec. 2, Ch. 508, L. 1983.



7-23-2109. Vicious dog control.

7-23-2109. Vicious dog control. (1) The county governing body may regulate, restrain, control, kill, or quarantine any vicious dog, whether such dog is licensed or unlicensed, by the adoption of an ordinance which substantially complies with the provisions of 7-5-103 through 7-5-107. (2) A violation of any ordinance established as provided in subsection (1) is a misdemeanor. (3) For purposes of this section, a "vicious dog" is defined as one which bites or attempts to bite any human being without provocation or which harasses, chases, bites, or attempts to bite any other animal. The term "animal" includes all livestock and any domestic pet.

History: En. Sec. 2, Ch. 208, L. 1979.



7-23-2110. Barking dog control.

7-23-2110. Barking dog control. The governing body of a county may, by adoption of an ordinance that substantially complies with 7-5-103 through 7-5-107, regulate barking dogs. An ordinance adopted pursuant to this section may not apply to a dog that is owned, kept, or harbored as part of the business of a licensed veterinarian, animal boarding facility, or agricultural or livestock operation.

History: En. Sec. 1, Ch. 238, L. 1999.



7-23-2111. Repealed.

7-23-2111. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Sec. 6, Ch. 280, L. 1959; R.C.M. 1947, 15-4606.



7-23-2112. Repealed.

7-23-2112. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Sec. 7, Ch. 280, L. 1959; R.C.M. 1947, 16-4607(part).



7-23-2113. Repealed.

7-23-2113. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Sec. 7, Ch. 280. L. 1959; R.C.M. 1947, 16-4607(part).



7-23-2114. Repealed.

7-23-2114. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Sec. 7, Ch. 280, L. 1959; R.C.M. 1947, 16-4607(part).



7-23-2115. Repealed.

7-23-2115. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Sec. 8, Ch. 280, L. 1959; R.C.M. 1947, 16-4608.



7-23-2116. Repealed.

7-23-2116. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Secs. 9, 10, Ch. 280, L. 1959; R.C.M. 1947, 16-4609, 16-4610.



7-23-2117. Repealed.

7-23-2117. Repealed. Sec. 3, Ch. 208, L. 1979.

History: En. Sec. 11, Ch. 280, L. 1959; R.C.M. 1947, 16-4611.






Part 41. Municipal Control and Protection of Domestic Animals

7-23-4101. Control of animals running at large.

7-23-4101. Control of animals running at large. The city or town council has power to regulate, restrain, or prohibit the running at large of horses, cattle, swine, sheep, goats, and dogs or other animals and to authorize the impounding and sale thereof if found at large contrary to ordinances.

History: En. Subd. 36, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.35, R.C.M. 1935; R.C.M. 1947, 11-938.



7-23-4102. Licensing of dogs.

7-23-4102. Licensing of dogs. The city or town council has power to license the keeping of dogs and to provide for the killing or destruction thereof if found running at large without license.

History: En. Subd. 37, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.36, R.C.M. 1935; R.C.M. 1947, 11-939.



7-23-4103. Relation of municipal dog license tags to other laws.

7-23-4103. Relation of municipal dog license tags to other laws. Any dog license tag issued annually by any municipal corporation pursuant to an ordinance which substantially complies with parts 1 and 21 and which provides for the wearing of the license tag upon the collar of the dog and the keeping of a record which will establish the identity of the person who owns, keeps, or harbors the dog constitutes compliance with the licensing provisions of parts 1 and 21.

History: En. Sec. 4, Ch. 280, L. 1959; R.C.M. 1947, 16-4604.



7-23-4104. Cruelty to animals.

7-23-4104. Cruelty to animals. The city or town council has power to prohibit and punish cruelty to animals.

History: En. Subd. 32, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.31, R.C.M. 1935; R.C.M. 1947, 11-934.






Part 42. Required Spaying or Neutering of Cat or Dog

7-23-4201. Sale or adoption of cat or dog -- information required.

7-23-4201. Sale or adoption of cat or dog -- information required. (1) The following information must be provided by any pet shop operator, humane society, or publicly operated animal shelter or pound that makes a cat or dog available for sale or adoption: (a) age, sex, and weight of the animal; (b) breed of the animal; (c) a record of vaccinations and veterinary care and treatment the animal has received, including, if available, the manufacturer's name and the serial number of the vaccination used; and (d) a record of surgical sterilization of the animal or notice of the lack of surgical sterilization, as applicable. (2) The following information must be retained for a period of 2 years and remains confidential unless requested pursuant to an enforcement action or legal proceeding: (a) if known, the name and address of the breeder of the animal; (b) if known, the name and address of any person who owned or harbored the animal between its birth and the time of sale or adoption; and (c) a copy of the import permit and health certificate pertaining to an animal imported from outside Montana.

History: En. Sec. 1, Ch. 426, L. 1997.



7-23-4202. Adoption of cat or dog from humane society, animal shelter, or pound -- spay or neuter required -- deposit -- penalty -- exceptions.

7-23-4202. Adoption of cat or dog from humane society, animal shelter, or pound -- spay or neuter required -- deposit -- penalty -- exceptions. (1) Except as provided in subsections (6) and (7), a humane society or publicly operated animal shelter or pound may not offer for adoption, sale, or trade any cat or dog that has not been redeemed by the owner unless: (a) the animal has been spayed or neutered; or (b) the person to whom the animal is released agrees in writing to have the animal spayed or neutered and a deposit for spaying or neutering the animal has been paid. The deposit must be in an amount determined by the humane society or publicly operated animal shelter or pound to be comparable to the lowest fee for spaying or neutering that is charged by veterinarians in the locale. (2) Upon payment of the deposit required in subsection (1), the person who is adopting the animal must receive a certificate for spaying or neutering, to be presented to a licensed veterinarian, who shall complete the certificate when the spaying or neutering is done. Upon receipt of the completed certificate verifying that the animal has been spayed or neutered, the humane society or publicly operated animal shelter or pound shall forward the deposit to the veterinarian who performed the procedure. (3) The deposit must be forfeited if the spaying or neutering is not done: (a) within 30 days if the cat or dog is more than 6 months old at the time of adoption; or (b) by the time the animal reaches the age of 6 months if the animal is less than 6 months old at the time of adoption, or within 30 days of the adoption, whichever is longer. (4) A deposit forfeited pursuant to subsection (3) may be used only for the following purposes: (a) a public education program designed to prevent the overpopulation of cats and dogs; (b) a program to spay or neuter cats and dogs; and (c) costs incurred in the enforcement of this section, including a followup program to ensure that animals adopted from or sold or traded by the humane society or publicly operated animal shelter or pound are spayed or neutered. (5) Failure to fulfill the terms of an agreement entered into pursuant to subsection (1)(b) may, at the discretion of the county attorney, result in the filing of a misdemeanor charge punishable by a fine of not more than $500. (6) The provisions of this section do not apply to an animal for which a licensed veterinarian verifies in writing that spaying or neutering would be injurious to the animal's health. (7) The provisions of this section do not apply when a humane society or publicly operated animal shelter or pound, at its discretion, chooses to accept an adoption fee of not less than $50 from a person who wishes to adopt an animal for breeding purposes.

History: En. Sec. 2, Ch. 426, L. 1997.



7-23-4203. Additional spaying or neutering requirements not precluded -- cooperative agreements.

7-23-4203. Additional spaying or neutering requirements not precluded -- cooperative agreements. (1) Humane societies and publicly operated animal shelters and pounds may enter into cooperative agreements with each other and with licensed veterinarians in carrying out the provisions of 7-23-4202. (2) Section 7-23-4202 does not preclude humane societies and publicly operated animal shelters and pounds from engaging in activities set forth in their charters as long as the activities are not inconsistent with 7-23-4202. (3) Humane societies and publicly operated animal shelters and pounds may establish spaying and neutering requirements in addition to the requirements set out in 7-23-4202, such as: (a) shorter timeframes for compliance with spaying and neutering requirements; (b) arranging an appointment for spaying or neutering with a licensed veterinarian; and (c) delivering the animal to a licensed veterinarian for surgery prior to releasing the animal to the adopting person.

History: En. Sec. 3, Ch. 426, L. 1997.









CHAPTER 31. GENERAL EMERGENCY AND PROTECTIVE SERVICES

Part 1. Smoke Abatement

7-31-101. Authorization for smoke abatement program.

7-31-101. Authorization for smoke abatement program. It shall be lawful for any county or incorporated city or town in any county in this state where injurious and unhealthy smoke and fumes exist to make contracts for the abatement thereof and to issue and dispose of bonds for that purpose, subject to the limitations and conditions provided in this part.

History: En. Sec. 1, p. 142, L. 1893; re-en. Sec. 4831, Pol. C. 1895; re-en. Sec. 3430, Rev. C. 1907; re-en. Sec. 5289, R.C.M. 1921; re-en. Sec. 5289, R.C.M. 1935; R.C.M. 1947, 11-2501.



7-31-102. Petition for smoke abatement program.

7-31-102. Petition for smoke abatement program. Wherever a petition is presented to the board of county commissioners of any county or to the council of any incorporated city or town, signed by at least 100 of the resident taxpayers of such county or incorporated city or town, requesting that a contract be made and vote taken under this part, it shall be the duty of the board of county commissioners of such county or the council of such incorporated city or town, as the case may be, to enter into and make a contract for the abatement of such injurious and unhealthy smoke or fumes or for conducting or carrying the same away, so as to remove or lessen the injurious and unhealthy results thereof as effectually as the same can be done.

History: En. Sec. 2, p. 142, L. 1893; re-en. Sec. 4832, Pol. C. 1895; re-en. Sec. 3431, Rev. C. 1907; re-en. Sec. 5290, R.C.M. 1921; re-en. Sec. 5290, R.C.M. 1935; R.C.M. 1947, 11-2502(part).



7-31-103. Contract for smoke abatement.

7-31-103. Contract for smoke abatement. (1) The smoke abatement contract shall: (a) be entered into and made with such person or persons or corporation or corporations and contain such provisions and conditions as will, in the opinion of the board of county commissioners or the council of said incorporated town or city, as the case may be, best accomplish the purpose aforesaid; and (b) take effect and be in force as provided in this part. (2) Whenever a contract shall have been entered into as aforesaid, it shall be reduced to writing and executed by the parties in due form of law and three copies thereof deposited with the clerk of the board of county commissioners or clerk of the council, as the case may be, for public inspection and examination.

History: (1)En. Sec. 2, p. 142, L. 1893; re-en. Sec. 4832, Pol. C. 1895; re-en. Sec. 3431, Rev. C. 1907; re-en. Sec. 5290, R.C.M. 1921; re-en. Sec. 5290, R.C.M. 1935; Sec. 11-2502, R.C.M. 1947; (2)En. Sec. 3, p. 143, L. 1893; re-en. Sec. 4833, Pol. C. 1895; re-en. Sec. 3432, Rev. C. 1907; re-en. Sec. 5291, R.C.M. 1921; re-en. Sec. 5291, R.C.M. 1935; Sec. 11-5203, R.C.M. 1947; R.C.M. 1947, 11-2502(part), 11-2503(part).



7-31-104. Contractor's bond.

7-31-104. Contractor's bond. The person or persons or corporation or corporations with whom said contract shall have been made shall execute their or its bond or bonds, with sufficient sureties, to such board of county commissioners or city or town, conditioned for the full and faithful performance of all the terms and conditions on their part. The terms, conditions, and penalty of the surety bond shall be approved by the contracting board or council. The surety bond or bonds shall be in full force and effect upon the ratification of the contract as provided in this part, the condition of which shall be expressed in the contract.

History: En. Sec. 3, p. 143, L. 1893; re-en. Sec. 4833, Pol. C. 1895; re-en. Sec. 3432, Rev. C. 1907; re-en. Sec. 5291, R.C.M. 1921; re-en. Sec. 5219, R.C.M. 1935; R.C.M. 1947, 11-2503(part).



7-31-105. Modification of contract.

7-31-105. Modification of contract. In the event it shall be found expedient and proper in executing said contract to modify or change the same in some of the minute details thereof and such modifications or changes shall be agreed upon by the parties thereto, the same may be made with the approval of the judge or judges of the district forming such county or the judge or judges of the district in which such county or incorporated city or town is included and, when so approved, shall have the same force and effect as if originally contained therein.

History: En. Sec. 10, p. 146, L. 1893; re-en. Sec. 4840, Pol. C. 1895; re-en. Sec. 3439, Rev. C. 1907; re-en. Sec. 5298, R.C.M. 1921; re-en. Sec. 5298, R.C.M. 1935; R.C.M. 1947, 11-2510.



7-31-106. Authorization for county to issue bonds -- election required.

7-31-106. Authorization for county to issue bonds -- election required. (1) If the petition is presented to the board of county commissioners, the board shall, for the purpose of raising money to meet the payments under the terms and conditions of the contract and other necessary and proper expenses for the contract and for the approval or disapproval of the petition: (a) ascertain, within 30 days after submission of the petition, the existing indebtedness of the county in the aggregate; and (b) submit, after ascertaining the aggregate indebtedness, to the electors of the county the proposition to approve or disapprove the contract and the issuance of bonds necessary to carry out the contract. The election must be held in conjunction with a regular or primary election. (2) The amount of the bonds authorized by this section may not exceed the debt limitation established in 7-7-2203 prior to the issuance of the bonds.

History: En. Sec. 4, p. 143, L. 1893; re-en. Sec. 4834, Pol. C. 1895; re-en. Sec. 3433, Rev. C. 1907; re-en. Sec. 5292, R.C.M. 1921; re-en. Sec. 5292, R.C.M. 1935; R.C.M. 1947, 11-2504(part); amd. Sec. 56, Ch. 614, L. 1981; amd. Sec. 58, Ch. 387, L. 1995; amd. Sec. 22, Ch. 29, L. 2001.



7-31-107. Authorization for municipality to issue bonds -- election required.

7-31-107. Authorization for municipality to issue bonds -- election required. (1) If the petition is presented to the council of any incorporated city or town, the council, for the purpose of raising money to meet the payments under the terms and conditions of the contract and other necessary and proper expenses for the contract and for the approval or disapproval of the petition, shall: (a) ascertain, within 30 days after submission of the petition, the aggregate indebtedness of the city or town; and (b) submit, after ascertaining the aggregate indebtedness, to the electors of the city or town the proposition to approve or disapprove the contract and the issuance of bonds necessary to carry out the contract. The election must be held in conjunction with a regular or primary election. (2) The amount of the bonds authorized by this section may not exceed 0.9% of the total assessed value of taxable property, determined as provided in 15-8-111, within the city or town, inclusive of the existing indebtedness of the city or town, as ascertained in the manner provided in this part.

History: En. Sec. 4, p. 143, L. 1893; re-en. Sec. 4834, Pol. C. 1895; re-en. Sec. 3433, Rev. C. 1907; re-en. Sec. 5292, R.C.M. 1921; re-en. Sec. 5292, R.C.M. 1935; R.C.M. 1947, 11-2504(part); amd. Sec. 57, Ch. 614, L. 1981; amd. Sec. 59, Ch. 387, L. 1995; amd. Sec. 23, Ch. 29, L. 2001.



7-31-108. Notice of election.

7-31-108. Notice of election. (1) The board of county commissioners of the county in which such election is to be held or the council of the incorporated city or town, as the case may be, shall give notice of such election, stating: (a) the objects thereof; (b) the time and place of holding the same; (c) such conditions of the contract as in their judgment are proper and necessary to enable the electors to vote intelligently upon the proposition submitted to them; (d) the amount of bonds proposed to be issued, when payable, and the interest they are to bear; and (e) a description of the tickets or ballots to be used. (2) The notice shall be given at least three times a week for at least 6 consecutive weeks next preceding such election in some newspaper printed and published and circulated in the county, city, or town, as the case may be, in which such election shall be held and if no newspaper be printed, published, and circulated therein, then in some newspaper printed and published in some county nearest thereto.

History: En. Sec. 6, p. 144, L. 1893; re-en. Sec. 4836, Pol. C. 1895; re-en. Sec. 3435, Rev. C. 1907; re-en. Sec. 5294, R.C.M. 1921; re-en. Sec. 5294, R.C.M. 1935; R.C.M. 1947, 11-2506.



7-31-109. Conduct of election.

7-31-109. Conduct of election. (1) The vote upon a proposition under this part must be at an election for that purpose to be held, conducted, and counted and with results ascertained and determined in the manner and by the same officers provided by law for general elections, except as otherwise provided in this section. The election must be held in conjunction with a regular or primary election. (2) The proposition must be submitted upon printed tickets or ballots, upon each of which is printed the following: "For the contract and bonds" and "Against the contract and bonds". The elector shall vote by a cross opposite one statement. (3) No registration under the election laws of this state is required for the purposes of the election, and the registration from the last election governs and controls for the purpose of the election to be held under this part.

History: (1), (2)En. Sec. 5, p. 144, L. 1893; re-en. Sec. 4835, Pol. C. 1895; re-en. Sec. 3434, Rev. C. 1907; re-en. Sec. 5293, R.C.M. 1921; re-en. Sec. 5293, R.C.M. 1935; Sec. 11-2505, R.C.M. 1947; (3)En. Sec. 11, p. 146, L. 1893; re-en. Sec. 4841, Pol. C. 1895; re-en. Sec. 3440, Rev. C. 1907; re-en. Sec. 5299, R.C.M. 1921; re-en. Sec. 5299, R.C.M. 1935; Sec. 11-2511, R.C.M. 1947; R.C.M. 1947, 11-2505(part), 11-2511; amd. Sec. 60, Ch. 387, L. 1995.



7-31-110. Effect of election.

7-31-110. Effect of election. (1) If a majority of the votes cast were for the contract and bonds, then the contract is in full force and effect and the bonds shall be issued and disposed of in the manner provided in this part. (2) If there was a tie vote or a majority of the votes were cast against the contract and bonds, then the contract and surety bond given for its fulfillment are void and the bonds shall not be issued.

History: En. Sec. 5, p. 144, L. 1893; re-en. Sec. 4835, Pol. C. 1895; re-en. Sec. 3434, Rev. C. 1907; re-en. Sec. 5293, R.C.M. 1921; re-en. Sec. 5293, R.C.M. 1935; R.C.M. 1947, 11-2505(part); amd. Sec. 1, Ch. 263, L. 1979.



7-31-111. Cost of election in case of voter disapproval.

7-31-111. Cost of election in case of voter disapproval. If the proposition submitted to the voters pursuant to 7-31-106 or 7-31-107 is disapproved, the expenses of such election shall be paid out of the general fund of such county, city, or town, as the case may be.

History: En. Sec. 4, p. 143, L. 1893; re-en. Sec. 4834, Pol. C. 1895; re-en. Sec. 3433, Rev. C. 1907; re-en. Sec. 5292, R.C.M. 1921; re-en. Sec. 5292, R.C.M. 1935; R.C.M. 1947, 11-2504(part).



7-31-112. Details relating to bonds.

7-31-112. Details relating to bonds. (1) The bonds issued upon the conditions and under the provisions of this part must: (a) bear the date of their issuance; (b) be designated as sanitary coupon bonds of the county, city, or town issuing the bonds; (c) be of a denomination not less than $500 or more than $1,000 each; (d) be payable at a place in the discretion of the board or council issuing the bonds; (e) bear interest as provided in 17-5-102, payable 30 years after the date of issuance, with the privilege of paying the interest at any time after 5 years from that date. The interest is payable semiannually at the place where the principal is payable, and interest coupons must be attached to the bonds. (2) If the bonds and coupons are issued by a county, they must be signed by the presiding officer of the board of county commissioners of that county and attested to by the county clerk and recorder and the clerk's seal must be attached to the bonds and coupons. If the bonds and coupons are issued by any incorporated city or town, they must be signed by the mayor and attested to by the city or town clerk and the clerk's seal must be attached to the bonds and coupons.

History: En. Sec. 7, p. 145, L. 1893; re-en. Sec. 4837, Pol. C. 1895; re-en. Sec. 3436, Rev. C. 1907; re-en. Sec. 5295, R.C.M. 1921; re-en. Sec. 5295, R.C.M. 1935; R.C.M. 1947, 11-2507; amd. Sec. 8, Ch. 500, L. 1981; amd. Sec. 1, Ch. 11, L. 1983; amd. Sec. 26, Ch. 370, L. 1987; amd. Sec. 670, Ch. 61, L. 2007.



7-31-113. Disposition of bonds.

7-31-113. Disposition of bonds. (1) The board of county commissioners or council, as the case may be: (a) may provide by contract for the delivery of bonds at a price not less than 97% of face value upon the terms and conditions provided in the contract; or (b) may sell and dispose of bonds at public or private sale at a price not less than 97% of face value to raise funds to carry out the contract and use the funds for the payment of any expert or incidental expenses proper and necessary in completing the contract. (2) In the event that the bonds are sold at public sale, the bonds must be sold for cash to the highest bidder, after public notice by publication in a paper of general circulation printed and published in each county in the state and also by publication in at least three newspapers of general circulation printed and published in the cities of Boston and New York. The notice must be published at least once a week and must contain, in substance, a description of the bonds as set out in 7-31-112.

History: En. Sec. 8, p. 145, L. 1893; re-en. Sec. 4838, Pol. C. 1895; re-en. Sec. 3437, Rev. C. 1907; re-en. Sec. 5296, R.C.M. 1921; re-en. Sec. 5296, R.C.M. 1935; R.C.M. 1947, 11-2508(part); amd. Sec. 20, Ch. 253, L. 2011.



7-31-114. Disposition of sale proceeds -- sanitary coupon bond fund.

7-31-114. Disposition of sale proceeds -- sanitary coupon bond fund. The proceeds of the sales of bonds: (1) shall be paid over to the county treasurer, the city treasurer, or the town clerk, as the case may be, and kept as a separate and independent fund for the purposes herein provided, to be known as the sanitary coupon bond fund; and (2) shall be deposited and kept in such a manner and at such bank or banks as the board of county commissioners of the county or council of the city or town owning such funds may direct.

History: En. Sec. 8, p. 145, L. 1893; re-en. Sec. 4838, Pol. C. 1895; re-en. Sec. 3437, Rev. C. 1907; re-en. Sec. 5296, R.C.M. 1921; re-en. Sec. 5296, R.C.M. 1935; R.C.M. 1947, 11-2508(part).



7-31-115. Disbursement of money.

7-31-115. Disbursement of money. Money in the sanitary coupon bond fund shall not be paid out or disbursed except upon warrants or orders drawn thereon by the board of county commissioners or council of such incorporated city or town, signed and attested in the manner provided by law.

History: En. Sec. 8, p. 145, L. 1893; re-en. Sec. 4838, Pol. C. 1895; re-en. Sec. 3437, Rev. C. 1907; re-en. Sec. 5296, R.C.M. 1921; re-en. Sec. 5296, R.C.M. 1935; R.C.M. 1947, 11-2508(part).



7-31-116. Payment of bonds and other obligations.

7-31-116. Payment of bonds and other obligations. (1) The faith of the county or incorporated city or town issuing bonds under the provisions of this part is solemnly pledged for the payment of the principal and interest according to the tenure of said bonds and the coupons attached to the same. (2) The board of county commissioners of the county or council of the incorporated city or town issuing said bonds: (a) shall ascertain and levy and assess a tax sufficient to pay the interest upon said bonds, which shall become a lien and be collected as other taxes; and (b) shall form such sinking fund for the payment of the principal thereof as may be necessary and proper, in the manner provided by law or ordinance, which shall be kept as a separate fund. (3) All bonds, coupons, orders, and warrants issued and drawn under the provisions of this part shall be promptly paid, registered, and entered in books kept for that purpose, with correct and proper entries made in respect thereto, and the same, when paid, shall be canceled and preserved, with proper entries made thereof, as provided by law in cases of other bonds, warrants, and orders.

History: En. Sec. 9, p. 146, L. 1893; re-en. Sec. 4839, Pol. C. 1895; re-en. Sec. 3438, Rev. C. 1907; re-en. Sec. 5297, R.C.M. 1921; re-en. Sec. 5297, R.C.M. 1935; R.C.M. 1947, 11-2509.






Part 2. Public Safety Communications Officer

7-31-201. Definitions.

7-31-201. Definitions. As used in this part, the following definitions apply: (1) "Council" means the Montana public safety officer standards and training council provided for in 2-15-2029. (2) "Public safety communications officer" means a person who receives requests for emergency services, as defined in 10-4-101, dispatches the appropriate emergency service units, and is certified under 7-31-203.

History: En. Sec. 1, Ch. 58, L. 1991; amd. Sec. 7, Ch. 506, L. 2007.



7-31-202. Qualifications for public safety communications officers.

7-31-202. Qualifications for public safety communications officers. To be appointed a public safety communications officer, a person: (1) must be a citizen of the United States; (2) must be at least 18 years of age; (3) must be fingerprinted and a search must be made of local, state, and national fingerprint files to disclose any criminal record; (4) may not have been convicted of a crime for which the person could have been imprisoned in a federal or state penitentiary; (5) must be of good moral character, as determined by a thorough background investigation; (6) must be a high school graduate or have passed the general educational development test and have been issued an equivalency certificate by the superintendent of public instruction or by an appropriate issuing agency of another state or of the federal government; and (7) must meet any additional qualifications established by the council.

History: En. Sec. 2, Ch. 58, L. 1991; amd. Sec. 671, Ch. 61, L. 2007; amd. Sec. 8, Ch. 506, L. 2007.



7-31-203. Certification of public safety communications officers -- suspension or revocation -- penalty -- notification requirements.

7-31-203. Certification of public safety communications officers -- suspension or revocation -- penalty -- notification requirements. (1) A local government shall require that a person, unless exempt under subsection (3), appointed to receive requests for emergency services, as defined in 10-4-101, and to dispatch the appropriate emergency service units be certified by the council as a public safety communications officer. (2) (a) The council shall determine the certification standards for public safety communications officers as provided in 7-31-202. (b) The certification standards must contain a requirement that an applicant for certification attend and successfully complete a basic course for public safety communications officers conducted by the Montana law enforcement academy within 1 year of date of hire. (3) (a) A person certified by the council prior to July 1, 2001, and employed as a public safety communications officer as of July 1, 2001, is not subject to the requirement of subsection (2)(b). (b) A person under permanent appointment as a public safety communications officer as of July 1, 2001, is not subject to the requirements of subsection (2). (4) A public safety communications officer who has successfully met the certification standards set by the council, or who is exempt from certain certification standards pursuant to subsection (3), who has met the qualification requirements in 7-31-202, and who has completed a 6-month probationary term and 1 year of employment must, upon application to the council, be issued a basic public safety communications officer certificate. (5) Failure by any person appointed as a public safety communications officer after July 1, 2001, unless exempt under the provisions of subsection (3), to meet the minimum requirements in 7-31-202 or to satisfy the certification requirements provided for in subsection (2) of this section is cause to terminate that person's employment as a public safety communications officer. (6) It is unlawful for a person whose certification as a public safety communications officer has been suspended or revoked by the council to act as a public safety communications officer. A person convicted of violating this subsection is guilty of a misdemeanor, punishable by a term of imprisonment not to exceed 6 months in the county jail or by a fine in an amount not to exceed $500, or both. (7) Within 10 days of the appointment, termination, resignation, or death of any public safety communications officer, written notice must be given to the council by the employing authority.

History: En. Sec. 3, Ch. 58, L. 1991; amd. Sec. 1, Ch. 437, L. 1993; amd. Sec. 1, Ch. 88, L. 2001; amd. Sec. 9, Ch. 506, L. 2007.






Part 3. Amateur Radio Operation

7-31-301. Amateur radio station operation from motor vehicle.

7-31-301. Amateur radio station operation from motor vehicle. A local governing body may not by ordinance, resolution, or rule prohibit the operation of a mobile amateur radio station from a motor vehicle, including while the vehicle is in motion, that is operated by a person who holds an unrevoked and unexpired official amateur radio station license and operator's license, "technician" or higher class, issued by the federal communications commission of the United States.

History: En. Sec. 2, Ch. 56, L. 2013.






Part 21. General Provisions Affecting Counties

7-31-2101. Authorization to transfer funds for emergency relief.

7-31-2101. Authorization to transfer funds for emergency relief. Whenever the governor issues a proclamation declaring that an emergency exists in any county requiring the relief of suffering of the inhabitants caused by famine, destitution, conflagration, or other public calamity, the board of county commissioners of the county may transfer to the proper fund to be used for purposes of relief any money in any other fund or funds of the county, but money belonging to any bond sinking or interest fund or any school fund may not be transferred. The governor shall in the proclamation state the facts upon which the emergency is declared and shall specifically limit the time during which the transfers may be made.

History: En. Sec. 1, Ch. 43, L. 1933; re-en. Sec. 4470.3, R.C.M. 1935; R.C.M. 1947, 16-1107; amd. Sec. 672, Ch. 61, L. 2007.






Part 41. General Provisions Affecting Municipalities

7-31-4101. Board of health.

7-31-4101. Board of health. The city or town council has power to provide for a board of health and to prescribe its powers and duties and, when such board of health is provided, for the same to have jurisdiction within the city or town limits and within 3 miles thereof.

History: En. Subd. 44, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.43, R.C.M. 1935; R.C.M. 1947, 11-946.



7-31-4102. Repealed.

7-31-4102. Repealed. Sec. 37, Ch. 291, L. 2009.

History: En. Subd. 61, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.60, R.C.M. 1935; R.C.M. 1947, 11-963; amd. Sec. 673, Ch. 61, L. 2007.



7-31-4103. Ditches, drains, and flumes in municipalities.

7-31-4103. Ditches, drains, and flumes in municipalities. The city or town council has power to regulate the use and construction of irrigating ditches, drains, and flumes within or running through any city or town.

History: En. Subd. 82, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.81, R.C.M. 1935; R.C.M. 1947, 11-984.



7-31-4104. Suppression of fraud and immoral publications.

7-31-4104. Suppression of fraud and immoral publications. The city or town council has power to suppress and punish all fraudulent devices and practices for the purpose of obtaining money or property and to prohibit the same or exhibition of immoral publications, prints, pictures, or illustrations.

History: En. Subd. 20, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.19, R.C.M. 1935; R.C.M. 1947, 11-922.



7-31-4105. through reserved.

7-31-4105 through 7-31-4109 reserved.



7-31-4110. Restriction of wildlife.

7-31-4110. Restriction of wildlife. (1) A city or town may adopt a plan to control, remove, and restrict game animals, as defined in 87-2-101, within the boundaries of the city or town limits for public health and safety purposes. Upon adoption of a plan, the city or town shall notify the department of fish, wildlife, and parks of the plan. If the department of fish, wildlife, and parks approves the plan or approves the plan with conditions, the city or town may implement the plan as approved or as approved with conditions. (2) The plan may allow the hunting of game animals and provide restrictions on the feeding of game animals.

History: En. Sec. 1, Ch. 466, L. 2003; amd. Sec. 3, Ch. 261, L. 2005.






Part 42. Open Ditches

7-31-4201. Findings and purpose.

7-31-4201. Findings and purpose. (1) The legislature declares that the control of ditchwater in inhabited areas of Montana is affected with the public interest. (2) The purpose of this part is to prevent drowning of children in ditches filled or partially filled with water within the limits of an incorporated city or town.

History: En. Sec. 1, Ch. 63, L. 1961; amd. Sec. 1, Ch. 306, L. 1969; R.C.M. 1947, 11-4001(part).



7-31-4202. Interpretation of part.

7-31-4202. Interpretation of part. (1) This part shall be deemed an exercise of the police power of the state in and for the protection of the welfare, health, peace, and safety of the people of Montana. This part shall be construed merely as a regulation in the public interest so that the diversion, transportation, and use of water in such ditches in cities and towns shall be in a safe manner, as defined by this part. (2) Nothing in this part shall be construed as intending to effectuate the abandonment of any valid water right.

History: En. Sec. 1, Ch. 63, L. 1961; amd. Sec. 1, Ch. 306, L. 1969; R.C.M. 1947, 11-4001(part).



7-31-4203. Open ditch declared nuisance.

7-31-4203. Open ditch declared nuisance. Notwithstanding any provision contained in Title 85 or any law pertaining to the use of water in Montana, it is hereby declared that water which flows through the limits of an incorporated city or town in an open ditch is a public nuisance if such city or town, acting through its governing body declares it to be such nuisance.

History: En. Sec. 2, Ch. 63, L. 1961; amd. Sec. 2, Ch. 306, L. 1969; R.C.M. 1947, 11-4002.



7-31-4204. Investigation and remedial measures related to open ditches.

7-31-4204. Investigation and remedial measures related to open ditches. The governing body of the city or town is hereby given the power to: (1) investigate the dangerous condition of such ditches within the corporate limits and declare any such ditch a public nuisance; and (2) determine the measures necessary to remove the danger and public nuisance, including fencing or the use of culverts or other protective devices, based upon standards to be determined by such city or town.

History: En. Sec. 3, Ch. 63, L. 1961; amd. Sec. 3, Ch. 306, L. 1969; R.C.M. 1947, 11-4003.



7-31-4205. Procedure to close and fill ditch -- notice.

7-31-4205. Procedure to close and fill ditch -- notice. (1) When a public nuisance has been declared, as provided in this part, the city or town shall give public notice for at least 60 days to owners of the ditch and of any water rights affected that such ditch has been declared a public nuisance and that it shall be closed and filled unless the owners of such rights desire to keep the ditch open. (2) Such notice shall include publication once each week for at least 8 successive weeks in an established newspaper published within the city or town if one exists or, in its absence, in the official county newspaper.

History: En. Sec. 4, Ch. 63, L. 1961; R.C.M. 1947, 11-4004.



7-31-4206. Procedure to maintain open ditch.

7-31-4206. Procedure to maintain open ditch. (1) If a person claims that the water has not been abandoned and claims the right to use water in a ditch that the city or town has declared a public nuisance, the person shall notify the city or town before the expiration of the 60-day period that the person wishes to continue the use of the water within the city or town and that the person, individually or with others, will provide protective devices as ordered by the city or town. (2) If notice is given, the person or persons claiming the water right or rights has a period not to exceed 6 months to remove the public nuisance in the manner ordered by the city or town. (3) If the city or town approves the work, it shall permit the water to flow into the city or town. If the protective device is not provided or if it does not meet specifications required by the city or town, the city or town may designate the ditch abandoned and order it closed or filled when the 6-month period ends.

History: En. Sec. 5, Ch. 63, L. 1961; R.C.M. 1947, 11-4005; amd. Sec. 674, Ch. 61, L. 2007.



7-31-4207. Exemption for commercial irrigation ditches -- improvement districts for protection from open ditches.

7-31-4207. Exemption for commercial irrigation ditches -- improvement districts for protection from open ditches. (1) This part does not apply to ditches carrying water used for commercial irrigation purposes. (2) However, whenever the public interest or convenience may require, a city or town is hereby authorized and empowered to create a special improvement district for the purpose of building, constructing, acquiring by purchase, and maintaining devices intended to protect the safety of the public from open ditches carrying water. Such devices or improvements shall provide access to and shall not be constructed so as to hinder the operation and maintenance of the ditch. The owner or owners of open ditches carrying irrigation or other water shall not be included in any special improvement district under this part for the purpose of assessment to support the special improvement district for the installation, repair, or maintenance of any protective devices.

History: En. Sec. 6, Ch. 63, L. 1961; amd. Sec. 4, Ch. 306, L. 1969; R.C.M. 1947, 11-4006.









CHAPTER 32. LAW ENFORCEMENT

Part 1. Department of Public Safety

7-32-101. Department of public safety authorized.

7-32-101. Department of public safety authorized. In counties having a taxable valuation of less than $30 million, on agreement of the legislative body of a city or town with the county commissioners of the county in which it is located, there may be established a department of public safety in lieu of a police department and a sheriff's office.

History: En. Sec. 1, Ch. 347, L. 1973; amd. Sec. 1, Ch. 146, L. 1975; R.C.M. 1947, 16-2726(part); amd. Sec. 21, Ch. 128, L. 2011.



7-32-102. Director of department of public safety.

7-32-102. Director of department of public safety. The director of the department of public safety is the sheriff, who may be elected or may be appointed by the public safety commission if the form of county government provides for an appointed sheriff. An appointed director shall receive a majority of the votes of the public safety commission members voting on the question of appointment.

History: En. Sec. 2, Ch. 347, L. 1973; amd. Sec. 6, Ch. 146, L. 1975; R.C.M. 1947, 16-2727; amd. Sec. 675, Ch. 61, L. 2007.



7-32-103. Structure of department of public safety -- duties -- restrictions on evaluations.

7-32-103. Structure of department of public safety -- duties -- restrictions on evaluations. (1) The director has the powers and shall perform the duties conferred on and required of sheriffs, police officers, and chiefs of police, except in cases involving the discharge or termination of employment of subordinate employees. (2) Officers and patrol officers of the city or town police department and deputies of the county sheriff's office are subordinate to the director and have the power and shall perform the duties conferred on and required of police officers and patrol officers in cities and towns and of sheriff's deputies in counties, as required by state law and municipal ordinance. (3) Quotas for investigative stops, citations, or arrests may not be established and may not be used in evaluating officers.

History: En. Sec. 3, Ch. 347, L. 1973; amd. Sec. 7, Ch. 146, L. 1975; R.C.M. 1947, 16-2728(part); amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 1, Ch. 244, L. 2007.



7-32-104. Salaries.

7-32-104. Salaries. The provisions of 7-4-2503 notwithstanding, the salaries of the director and employees of the department of public safety shall be established by the public safety commission and shall be paid by the city or town with the board of county commissioners. The salary of the director may not be less than that specified for the sheriff in 7-4-2503. The salaries of employees may not be less than the salaries specified in 7-4-2508 and 7-4-2510; however, employees are not required to be paid any fixed percentage of the director's or sheriff's salary.

History: En. Sec. 4, Ch. 347, L. 1973; amd. Sec. 11, Ch. 146, L. 1975; R.C.M. 1947, 16-2729; amd. Sec. 1, Ch. 256, L. 1985.



7-32-105. Officers' status for purpose of enforcing and executing court orders.

7-32-105. Officers' status for purpose of enforcing and executing court orders. For the purpose of serving and making return on all criminal and civil process, executing judgments, decrees, and orders of court, and making sales thereunder and returns thereof, the director shall be known and designated as "sheriff of the city and county of ...." and each police officer, patrol officer, and deputy sheriff shall be known and designated as "deputy sheriff".

History: En. Sec. 5, Ch. 347, L. 1973; R.C.M. 1947, 16-2730; amd. Sec. 1, Ch. 217, L. 1989.



7-32-106. Meaning of terms employee and subordinate employee.

7-32-106. Meaning of terms employee and subordinate employee. "Employee" or "subordinate employee" means but is not limited to any officer or patrol officer of the city or town police department, any deputy of the county sheriff's office, or any person employed as a clerk, dispatcher, or secretary by the department of public safety or so employed by the city or town police department or the county sheriff's office prior to the establishment of the department of safety.

History: En. Sec. 3, Ch. 347, L. 1973; amd. Sec. 7, Ch. 146, L. 1975; R.C.M. 1947, 16-2728(1); amd. Sec. 1, Ch. 217, L. 1989.



7-32-107. Hearing required for discharge of subordinate employee.

7-32-107. Hearing required for discharge of subordinate employee. In all cases involving the discharge or the termination of employment of any subordinate employee by the director of the department of public safety, such employee is entitled to a full hearing as provided in this part, except that those employees covered under collective bargaining agreements as provided for in Title 39, chapter 31 shall be entitled to use any grievance procedure provided for within the collective bargaining agreement.

History: En. Sec. 3, Ch. 347, L. 1973; amd. Sec. 7, Ch. 146, L. 1975; R.C.M. 1947, 16-2728(2).



7-32-108. Hearing procedure for employee discharged by appointed director.

7-32-108. Hearing procedure for employee discharged by appointed director. (1) A director appointed by the public safety commission shall at the time of the discharge or termination of the employment of any subordinate employee provide the employee with a written statement, subscribed and sworn to by the director, setting forth the cause or causes for the discharge or termination of employment. (2) Within 30 days from the date of discharge or termination of employment, the employee may make application to the public safety commission for a hearing before the commission on the charges resulting in the employee's discharge or termination of employment. The employee may be present at the hearing in person and may be represented by legal counsel. The commission shall keep a record of the proceedings, and the records are a matter of public record. For the purpose of keeping a record of the proceedings, the department of public safety shall provide the commission with a person qualified to keep a record of the proceedings. The person may be an employee of the department. (3) The commission shall, after the conclusion of the hearing, decide whether the charges resulting in the employee's discharge or termination of employment have been proven. (4) The commission has the power, in all cases in which a majority of the commission members find the charges not proven, to reinstate any employee to the same position previously held and at the same salary received prior to discharge or termination of employment. (5) In all cases in which a majority of the commission members find the charges proven, the employee may appeal the decision of the commission to the district court of the county in which the employee was employed. The appeal must be initiated within 60 days of the ruling of the commission.

History: En. 16-2728.1 by Sec. 8, Ch. 146, L. 1975; R.C.M. 1947, 16-2728.1; amd. Sec. 676, Ch. 61, L. 2007.



7-32-109. Hearing procedure for employee discharged by elected director.

7-32-109. Hearing procedure for employee discharged by elected director. (1) A director who is elected shall at the time of the discharge or termination of employment of any subordinate employee be required to follow the procedures of notice required of an appointed director. (2) Any employee discharged or terminated by an elected director is entitled to a hearing before the public safety commission in the manner provided in 7-32-108. (3) The public safety commission shall, after the conclusion of the hearing, decide whether the charges resulting in the employee's discharge or termination have been proven. (4) The commission may request that the elected director reinstate an employee in all cases wherein a majority of the commission members find the charges not proven. The director may deny such a request for reinstatement but shall provide the commission with a written statement, subscribed and sworn to by the director, setting forth the reason or reasons for the refusal to reinstate the discharged or terminated employee. Such written statement shall become a part of the records of the proceedings of the commission and shall be open to public scrutiny. (5) In all cases wherein the commission finds the charges not proven but the elected director refuses to reinstate the discharged or terminated employee or cases wherein a majority of the commission members find the charges proven, the employee may appeal the decision in the manner provided in 7-32-108.

History: En. 16-2728.2 by Sec. 9, Ch. 146, L. 1975; R.C.M. 1947, 16-2728.2.



7-32-110. Reinstatement of discharged employee who prevails in district court.

7-32-110. Reinstatement of discharged employee who prevails in district court. If an employee prevails in an appeal to the district court, the employee is entitled to be reinstated to the same position previously held and at the same salary received prior to discharge or termination by the director.

History: En. 16-2728.3 by Sec. 10, Ch. 146, L. 1975; R.C.M. 1947, 16-2728.3; amd. Sec. 677, Ch. 61, L. 2007.



7-32-111. through reserved.

7-32-111 through 7-32-114 reserved.



7-32-115. Work period in lieu of workweek -- overtime compensation.

7-32-115. Work period in lieu of workweek -- overtime compensation. (1) (a) A department of public safety may establish a work period other than the workweek provided in 7-32-2111 or 39-3-405 for determining when an employee may be paid overtime. (b) The aggregate of all work periods in a year, when expressed in hours, may not exceed 2,080 hours. (2) The board of county commissioners may by resolution establish that any employee who works in excess of the employee's regularly scheduled work period will be compensated for the hours worked in excess of the work period at a rate to be determined by the board of county commissioners.

History: En. Sec. 2, Ch. 256, L. 1985; amd. Sec. 678, Ch. 61, L. 2007.



7-32-116. through reserved.

7-32-116 through 7-32-120 reserved.



7-32-121. Public safety commission.

7-32-121. Public safety commission. (1) The department of public safety shall be under the supervision of a public safety commission. (2) The commission shall consist of three, five, or seven members. Each member of the commission shall serve a 4-year term and shall be appointed as provided in 7-32-121 through 7-32-124. (3) No commission member may be an official of any unit of local government.

History: (1), (2)En. Sec. 1, Ch. 347, L. 1973; amd. Sec. 1, Ch. 146, L. 1975; Sec. 16-2726, R.C.M. 1947; (3)En. 69-2726.1 by Sec. 2, Ch. 146, L. 1975; Sec. 69-2726.1, R.C.M. 1947; R.C.M. 1947, 16-2726(part), 16-2726.1(5).



7-32-122. Appointment to three-member public safety commission.

7-32-122. Appointment to three-member public safety commission. (1) Upon the creation of a three-member commission: (a) one member must be appointed by the legislative body of the city or town; (b) one member must be appointed by the board of county commissioners; and (c) one member must be appointed by the members of the board of county commissioners and the members of the legislative body of the city or town, meeting in joint session. (2) In order to be appointed, a candidate for appointment by the joint meeting must receive a majority of the votes of the members of the board of county commissioners and a majority of the votes of the members of the legislative body of the city or town voting on the question. (3) Initially, one commission member shall serve a 4-year term and two commission members shall each serve a 2-year term. Each commission member shall draw a lot to determine the length of the member's term.

History: En. 69-2726.1 by Sec. 2, Ch. 146, L. 1975; R.C.M. 1947, 16-2726.1(1); amd. Sec. 679, Ch. 61, L. 2007.



7-32-123. Appointment to five-member public safety commission.

7-32-123. Appointment to five-member public safety commission. (1) Upon the creation of a five-member commission: (a) two members must be appointed by the legislative body of the city or town; (b) two members must be appointed by the board of county commissioners; and (c) one member must be appointed by the members of the board of county commissioners and the members of the legislative body of the city or town, meeting in joint session. (2) In order to be appointed, a candidate for the appointment to a five-member commission by the joint meeting must receive a majority of the votes of the members of the board of county commissioners and a majority of the votes of members of the legislative body of the city or town voting on the question. (3) Initially, two commission members shall each serve a 4-year term and three commission members shall each serve a 2-year term. Each commission member shall draw a lot to determine the length of the member's term.

History: En. 69-2726.1 by Sec. 2, Ch. 146, L. 1975; R.C.M. 1947, 16-2726.1(2); amd. Sec. 680, Ch. 61, L. 2007.



7-32-124. Appointment to seven-member public safety commission.

7-32-124. Appointment to seven-member public safety commission. (1) Upon the creation of a seven-member commission: (a) three members must be appointed by the legislative body of the city or town; (b) three members must be appointed by the board of county commissioners; and (c) one member must be appointed by the members of the board of county commissioners and the members of the city or town, meeting in joint session. (2) In order to be appointed, a candidate for the appointment to a seven-member commission by the joint meeting must receive a majority of the votes of the members of the board of county commissioners and a majority of the votes of the members of the legislative body of the city or town voting on the question. (3) Initially, three commission members shall each serve a 4-year term and four commission members shall each serve a 2-year term. Each commission member shall draw a lot to determine the length of the member's term.

History: En. 69-2726.1 by Sec. 2, Ch. 146, L. 1975; R.C.M. 1947, 16-2726.1(3); amd. Sec. 681, Ch. 61, L. 2007.



7-32-125. Residency requirements for public safety commissioners.

7-32-125. Residency requirements for public safety commissioners. Each commission member shall reside at the time of appointment within the county if selected by the board of county commissioners or within the city or town by which appointed.

History: En. 69-2726.1 by Sec. 2, Ch. 146, L. 1975; R.C.M. 1947, 16-2726.1(4); amd. Sec. 682, Ch. 61, L. 2007.



7-32-126. Vacancies and succession.

7-32-126. Vacancies and succession. (1) In case of a vacancy for any cause, a new member must be appointed in the same manner as the person replaced. The appointee shall serve out the unexpired portion of the term of the person replaced. (2) The successor for a commission member whose term has expired must be appointed in the same manner used to appoint the commission member that the person succeeds. (3) A member of a public safety commission is eligible for reappointment to the commission at the end of a term.

History: En. 69-2726.2 by Sec. 3, Ch. 146, L. 1975; R.C.M. 1947, 16-2726.2(1) thru (3); amd. Sec. 683, Ch. 61, L. 2007.



7-32-127. Organization of public safety commission.

7-32-127. Organization of public safety commission. (1) Not later than 60 days after the commission is authorized, the members of the commission shall meet and organize at a time that must be set by the board of county commissioners and the legislative body of the city or town. (2) At the first meeting of the commission, the member jointly appointed by the board of county commissioners and the legislative body of the city or town must be designated by the commission to serve as temporary presiding officer. As its first official act, the commission members shall select a presiding officer and vice presiding officer from the members of the commission. (3) The presiding officer of the commission shall preside over all meetings and hearings of the commission. In the absence or inability of the presiding officer, the vice presiding officer shall preside over all meetings and hearings of the commission.

History: En. 69-2726.3 by Sec. 4, Ch. 146, L. 1975; R.C.M. 1947, 69-2726.3(1) thru (3); amd. Sec. 684, Ch. 61, L. 2007.



7-32-128. Meetings.

7-32-128. Meetings. Meetings of the commission must be held upon call of the presiding officer, the vice presiding officer in the absence or inability of the presiding officer, or a majority of the commission members. Hearings in all cases involving employee discharge or termination must be held upon request of the employee discharged or terminated.

History: En. 69-2726.3 by Sec. 4, Ch. 146, L. 1975; R.C.M. 1947, 69-2726.3(4); amd. Sec. 685, Ch. 61, L. 2007.



7-32-129. Compensation and expenses.

7-32-129. Compensation and expenses. Members of a public safety commission shall receive no compensation but may receive actual and necessary travel and other expenses incurred in the performance of official duties. Such costs shall be borne by the county if the commission member is appointed by the board of county commissioners, by the city or town by which appointed, or borne equally by the county and city or town if jointly appointed.

History: En. 69-2726.2 by Sec. 3, Ch. 146, L. 1975; R.C.M. 1947, 16-2726.2(4).






Part 2. Reserve and Auxiliary Officers

7-32-201. Definitions.

7-32-201. Definitions. As used in this part, the following definitions apply: (1) "Auxiliary officer" means an unsworn, part-time, volunteer member of a law enforcement agency who may perform but is not limited to the performance of such functions as civil defense, search and rescue, office duties, crowd and traffic control, and crime prevention activities. (2) "Council" means the Montana public safety officer standards and training council established in 2-15-2029. (3) "General law enforcement duties" means patrol operations performed for detection, prevention, and suppression of crime and the enforcement of criminal and traffic codes of this state and its local governments. (4) "Law enforcement agency" means a law enforcement service provided directly by a local government. (5) "Law enforcement officer" means a sworn, full-time, employed member of a law enforcement agency who is a peace officer, as defined in 46-1-202, and has arrest authority, as described in 46-6-210. (6) "Reserve officer" means a sworn, part-time, volunteer member of a law enforcement agency who is a peace officer, as defined in 46-1-202, and has arrest authority, as described in 46-6-210, only when authorized to perform these functions as a representative of the law enforcement agency. (7) "Special services officer" means an unsworn, part-time, volunteer member of a law enforcement agency who may perform functions, other than general law enforcement duties, that require specialized skills, training, and qualifications, who may be required to train with a firearm, and who may carry a firearm while on assigned duty as provided in 7-32-239.

History: En. 11-1851 by Sec. 1, Ch. 85, L. 1977; R.C.M. 1947, 11-1855(part); amd. Sec. 251, Ch. 800, L. 1991; amd. Sec. 3, Ch. 82, L. 1999; amd. Sec. 10, Ch. 506, L. 2007.



7-32-202. Prohibition on participation in certain pension and retirement systems.

7-32-202. Prohibition on participation in certain pension and retirement systems. (1) A reserve officer may not participate in any pension or retirement system established for full-time law enforcement officers. (2) An auxiliary officer may not participate in any pension or retirement system established for full-time law enforcement officers.

History: (1)En. 11-1852 by Sec. 2, Ch. 85, L. 1977; Sec. 11-1856, R.C.M. 1947; (2)En. 11-1854 by Sec. 4, Ch. 85, L. 1977; Sec. 11-1858, R.C.M. 1947; R.C.M. 1947, 11-1856(9), 11-1858(3).



7-32-203. Provision of workers' compensation coverage.

7-32-203. Provision of workers' compensation coverage. (1) Each law enforcement agency that utilizes reserve officers or special services officers shall provide full workers' compensation coverage for the officers while they are providing actual service for a law enforcement agency. The law enforcement agencies shall pay to the insurer an appropriate premium, as established by the insurer, to cover the insurance risk of providing coverage to the officers. (2) Each law enforcement agency that utilizes auxiliary officers shall provide full workers' compensation coverage for the officers while they are providing actual service for a law enforcement agency.

History: (1)En. 11-1852 by Sec. 2, Ch. 85, L. 1977; Sec. 11-1856, R.C.M. 1947; (2)En. 11-1854 by Sec. 4, Ch. 85, L. 1977; Sec. 11-1858, R.C.M. 1947; R.C.M. 1947, 11-1856(10), 11-1858(4); amd. Sec. 1, Ch. 92, L. 1987; amd. Sec. 4, Ch. 82, L. 1999.



7-32-204. through reserved.

7-32-204 through 7-32-210 reserved.



7-32-211. Reserve officers authorized.

7-32-211. Reserve officers authorized. A local government may authorize reserve officers. A person who meets minimum standards for appointment as a peace officer may be appointed as a reserve officer.

History: En. 11-1852 by Sec. 2, Ch. 85, L. 1977; R.C.M. 1947, 11-1856(part).



7-32-212. Prohibition on reduction of full-time officers.

7-32-212. Prohibition on reduction of full-time officers. A local government may not reduce the authorized number of full-time law enforcement officers through the appointment or utilization of reserve officers.

History: En. 11-1852 by Sec. 2, Ch. 85, L. 1977; R.C.M. 1947, 11-1856(11).



7-32-213. Qualifications for appointment as reserve officer.

7-32-213. Qualifications for appointment as reserve officer. To be appointed a reserve officer, a person: (1) must have resided in the state continuously for at least 1 year prior to the appointment and in the county where the appointment is made for a period of at least 6 months prior to the date of the appointment; (2) must be a citizen of the United States; (3) must be at least 18 years of age; (4) must be fingerprinted, and a search must be made of local, state, and national fingerprint files to disclose any criminal record; (5) may not have been convicted of a crime for which the person could have been imprisoned in a federal penitentiary or state prison; (6) must be of good moral character as determined by a thorough background investigation; (7) must be a graduate of an accredited high school or the equivalent; (8) must be examined by a licensed physician within 30 days immediately preceding the date of appointment and pronounced in good physical condition; and (9) must possess a valid Montana driver's license.

History: En. 11-1852 by Sec. 2, Ch. 85, L. 1977; R.C.M. 1947, 11-1856(part); amd. Sec. 686, Ch. 61, L. 2007.



7-32-214. Basic training program required.

7-32-214. Basic training program required. (1) A reserve officer may not be authorized to function as a representative of a law enforcement agency performing general law enforcement duties after 2 years from the original appointment unless the reserve officer has satisfactorily completed a minimum 88-hour basic training program that must include but need not be limited to the following course content: (a) introduction and orientation--1 hour; (b) police ethics and professionalism--1 hour; (c) criminal law--4 hours; (d) laws of arrest--4 hours; (e) criminal evidence--4 hours; (f) administration of criminal law--2 hours; (g) communications, reports, and records--2 hours; (h) crime investigations--3 hours; (i) interviews and interrogations--2 hours; (j) patrol procedures--6 hours; (k) crisis intervention--4 hours; (l) police human and community relations--3 hours; (m) juvenile procedures--2 hours; (n) defensive tactics--4 hours; (o) crowd control tactics--4 hours; (p) firearms training--30 hours; (q) first aid--10 hours; and (r) examination--2 hours. (2) The law enforcement agency is responsible for training its reserve officers in accordance with minimum training standards established by the council.

History: En. 11-1852 by Sec. 2, Ch. 85, L. 1977; R.C.M. 1947, 11-1856(2),(3); amd. Sec. 11, Ch. 506, L. 2007.



7-32-215. Reserve manual required.

7-32-215. Reserve manual required. The authorizing law enforcement agency establishing a law enforcement reserve force shall adopt and publish a manual setting forth the minimum qualifications, minimum training standards, and standard operating procedures for reserve officers.

History: En. 11-1853 by Sec. 3, Ch. 85, L. 1977; R.C.M. 1947, 11-1857.



7-32-216. Limitations on activities of reserve officers.

7-32-216. Limitations on activities of reserve officers. (1) A reserve officer may serve as a peace officer only on the orders and at the direction of the chief law enforcement administrator of the local government. (2) A reserve officer may act only in a supplementary capacity to the law enforcement agency. (3) Reserve officers: (a) are subordinate to full-time law enforcement officers; and (b) may not serve unless supervised by a full-time law enforcement officer whose span of control would be considered within reasonable limits.

History: En. 11-1852 by Sec. 2, Ch. 85, L. 1977; R.C.M. 1947, 11-1856(part).



7-32-217. Restrictions on carrying weapons.

7-32-217. Restrictions on carrying weapons. No reserve officer may carry a weapon: (1) while on assigned duty until the reserve officer has qualified on the firing range with a weapon in compliance with the firearms qualifying course conducted by the Montana law enforcement academy; and (2) until authorized by the chief law enforcement administrator to carry a weapon.

History: En. 11-1852 by Sec. 2, Ch. 85, L. 1977; R.C.M. 1947, 11-1856(7).



7-32-218. Status of reserve officer upon activation.

7-32-218. Status of reserve officer upon activation. A reserve officer is vested with the same powers, rights, privileges, obligations, and duties as any other peace officer of this state upon being activated by the chief law enforcement administrator of the local government and while on assigned duty only.

History: En. 11-1852 by Sec. 2, Ch. 85, L. 1977; R.C.M. 1947, 11-1856(8).



7-32-219. Reserve force coordinator.

7-32-219. Reserve force coordinator. The chief law enforcement administrator of a law enforcement agency with reserve officers shall appoint a full-time law enforcement officer of the agency as a reserve force coordinator. The reserve force coordinator shall coordinate the activities of the reserve force with those of the law enforcement agency.

History: En. 11-1852 by Sec. 2, Ch. 85, L. 1977; R.C.M. 1947, 11-1856(part).



7-32-220. Appointment of reserve officer to full-time position.

7-32-220. Appointment of reserve officer to full-time position. A reserve officer may be appointed as a full-time law enforcement officer through the procedures provided in Montana law for such appointments.

History: En. 11-1852 by Sec. 2, Ch. 85, L. 1977; R.C.M. 1947, 11-1856(part).



7-32-221. Termination of reserve officers.

7-32-221. Termination of reserve officers. Reserve officers serve at the pleasure of the chief law enforcement administrator and may be terminated at any time by the chief law enforcement administrator by written notification without any cause.

History: En. 11-1852 by Sec. 2, Ch. 85, L. 1977; R.C.M. 1947, 11-1856(12).



7-32-222. Reserve officer change in residency.

7-32-222. Reserve officer change in residency. A reserve officer may change permanent residency to another county and remain a member of the reserve officer unit to which the reserve officer was appointed provided that: (1) the statutory basic training requirements have been met; (2) the probationary period established by the law enforcement agency is completed; and (3) approval for continuing membership is granted by the chief law enforcement administrator controlling the reserve unit.

History: En. Sec. 1, Ch. 82, L. 1999.



7-32-223. through reserved.

7-32-223 through 7-32-230 reserved.



7-32-231. Auxiliary officers authorized.

7-32-231. Auxiliary officers authorized. A local government may authorize auxiliary officers only on the orders and at the direction of the chief law enforcement administrator of the local government.

History: En. 11-1854 by Sec. 4, Ch. 85, L. 1977; R.C.M. 1947, 11-1858(part).



7-32-232. Role of auxiliary officers.

7-32-232. Role of auxiliary officers. (1) Auxiliary officers: (a) are subordinate to full-time law enforcement officers; and (b) may not serve unless supervised by a full-time law enforcement officer. (2) No auxiliary officer may carry a weapon while on assigned duty.

History: En. 11-1854 by Sec. 4, Ch. 85, L. 1977; R.C.M. 1947, 11-1858(1)(a), (b), (2).



7-32-233. Limitation on arrest authority of auxiliary officer.

7-32-233. Limitation on arrest authority of auxiliary officer. An auxiliary officer has only the arrest authority granted a private person in 46-6-502.

History: En. 11-1851 by Sec. 1, Ch. 85, L. 1977; R.C.M. 1947, 11-1855(part); amd. Sec. 252, Ch. 800, L. 1991.



7-32-234. Exceptions.

7-32-234. Exceptions. Provisions of 7-32-211, 7-32-213, and 7-32-214 do not apply to auxiliary officers, to special services officers, to sworn volunteer peace officers who are not assigned to general law enforcement duties, or to members of a posse organized to quell public disturbance or domestic violence in accordance with 7-32-2121(6).

History: En. 11-1855 by Sec. 5, Ch. 85, L. 1977; R.C.M. 1947, 11-1859; amd. Sec. 5, Ch. 82, L. 1999.



7-32-235. Search and rescue units authorized -- under control of county sheriff -- optional funding.

7-32-235. Search and rescue units authorized -- under control of county sheriff -- optional funding. (1) A county may establish or recognize one or more search and rescue units within the county. (2) (a) Except in time of martial rule as provided in 10-1-106, search and rescue units and their officers are under the operational control and supervision of the county sheriff, or the sheriff's designee, having jurisdiction and whose span of control would be considered within reasonable limits. (b) A county sheriff or the sheriff's designee may authorize the participation of members of the civil air patrol, including cadets under 18 years of age, in search and rescue operations. (3) Subject to 15-10-420, a county may, after approval by a majority of the people voting on the question at an election held throughout the county, levy an annual tax on the taxable value of all taxable property within the county to support one or more search and rescue units established or recognized under subsection (1). The election must be held as provided in 15-10-425.

History: En. Sec. 2, Ch. 42, L. 1981; amd. Sec. 1, Ch. 280, L. 1985; amd. Sec. 1, Ch. 353, L. 1991; amd. Sec. 61, Ch. 387, L. 1995; amd. Sec. 23, Ch. 495, L. 2001; amd. Sec. 77, Ch. 574, L. 2001; amd. Sec. 1, Ch. 186, L. 2007.



7-32-236. through reserved.

7-32-236 through 7-32-238 reserved.



7-32-239. Special services officers -- authorization -- role.

7-32-239. Special services officers -- authorization -- role. (1) Special services officers: (a) are subordinate to full-time law enforcement officers; (b) must be supervised by a law enforcement officer; (c) shall complete specialized training and must possess specialized skills required by the chief law enforcement administrator; and (d) may be authorized by the chief law enforcement administrator to carry a weapon while on assigned duty only upon successful completion of training in the laws and procedures governing use of force and upon demonstration of proficiency with that weapon. (2) A local government may authorize special services officers only on the orders and at the direction of the chief law enforcement administrator of the local government.

History: En. Sec. 2, Ch. 82, L. 1999.



7-32-240. Certification of peace officer who leaves full-time or part-time employment.

7-32-240. Certification of peace officer who leaves full-time or part-time employment. A peace officer who leaves full-time or part-time employment and enters an active reserve status within 36 to 60 months retains basic certification status after entering reserve status for as long as the peace officer remains an active reserve officer. If 36 or more months have passed since the peace officer's last full-time or part-time employment and the peace officer returns to full-time or part-time employment, the peace officer shall, upon return to full-time or part-time employment, comply with 7-32-303(5)(c).

History: En. Sec. 1, Ch. 68, L. 1997.






Part 3. Qualifications of Law Enforcement Officers

7-32-301. Residency requirements.

7-32-301. Residency requirements. A sheriff of a county, mayor of a city, or other person authorized by law to appoint special deputies, marshals, or police officers in this state to preserve the public peace and prevent or quell public disturbance may not appoint as a special deputy, marshal, or police officer any person who has not resided continuously in this state for a period of at least 1 year and in the county where the appointment is made for a period of at least 6 months prior to the date of appointment.

History: En. Sec. 4598, Pol. C. 1895; re-en. Sec. 3124, Rev. C. 1907; re-en. Sec. 4879, R.C.M. 1921; re-en. Sec. 4879, R.C.M. 1935; amd. Sec. 1, Ch. 257, L. 1967; amd. Sec. 2, Ch. 66, L. 1971; amd. Sec. 1, Ch. 81, L. 1971; amd. Sec. 1, Ch. 62, L. 1973; amd. Sec. 2, Ch. 188, L. 1975; R.C.M. 1947, 16-3705(part); amd. Sec. 687, Ch. 61, L. 2007.



7-32-302. Waiver of residency requirements.

7-32-302. Waiver of residency requirements. The person or body authorized by law to appoint special deputies, marshals, or police officers may in its discretion waive residency requirements.

History: En. Sec. 4598, Pol. C. 1895; re-en. Sec. 3124, Rev. C. 1907; re-en. Sec. 4879, R.C.M. 1921; re-en. Sec. 4879, R.C.M. 1935; amd. Sec. 1, Ch. 257, L. 1967; amd. Sec. 2, Ch. 66, L. 1971; amd. Sec. 1, Ch. 81, L. 1971; amd. Sec. 1, Ch. 62, L. 1973; amd. Sec. 2, Ch. 188, L. 1975; R.C.M. 1947, 16-3705(part); amd. Sec. 688, Ch. 61, L. 2007.



7-32-303. Peace officer employment, education, and certification standards -- suspension or revocation -- penalty.

7-32-303. Peace officer employment, education, and certification standards -- suspension or revocation -- penalty. (1) For purposes of this section, unless the context clearly indicates otherwise, "peace officer" means a deputy sheriff, undersheriff, police officer, highway patrol officer, fish and game warden, park ranger, campus security officer, or airport police officer. (2) A sheriff of a county, the mayor of a city, a board, a commission, or any other person authorized by law to appoint peace officers in this state may not appoint any person as a peace officer who does not meet the following qualifications plus any additional qualifying standards for employment promulgated by the Montana public safety officer standards and training council established in 2-15-2029: (a) be a citizen of the United States; (b) be at least 18 years of age; (c) be fingerprinted and a search made of the local, state, and national fingerprint files to disclose any criminal record; (d) not have been convicted of a crime for which the person could have been imprisoned in a federal or state penitentiary; (e) be of good moral character, as determined by a thorough background investigation; (f) be a high school graduate or have passed the general educational development test and been issued an equivalency certificate by the superintendent of public instruction or by an appropriate issuing agency of another state or of the federal government; (g) be examined by a licensed physician, who is not the applicant's personal physician, appointed by the employing authority to determine if the applicant is free from any mental or physical condition that might adversely affect performance by the applicant of the duties of a peace officer; (h) successfully complete an oral examination conducted by the appointing authority or its designated representative to demonstrate the possession of communication skills, temperament, motivation, and other characteristics necessary to the accomplishment of the duties and functions of a peace officer; and (i) possess or be eligible for a valid Montana driver's license. (3) At the time of appointment, a peace officer shall take a formal oath of office. (4) Within 10 days of the appointment, termination, resignation, or death of any peace officer, written notice of the event must be given to the Montana public safety officer standards and training council by the employing authority. (5) (a) Except as provided in subsections (5)(b) and (5)(c), it is the duty of an appointing authority to cause each peace officer appointed under its authority to attend and successfully complete, within 1 year of the initial appointment, an appropriate peace officer basic course certified by the Montana public safety officer standards and training council. Any peace officer appointed after September 30, 1983, who fails to meet the minimum requirements as set forth in subsection (2) or who fails to complete the basic course as required by this subsection (5)(a) forfeits the position, authority, and arrest powers accorded a peace officer in this state. (b) A peace officer who has been issued a basic certificate by the Montana public safety officer standards and training council and whose last date of employment as a peace officer was less than 36 months prior to the date of the person's present appointment as a peace officer is not required to fulfill the basic educational requirements of subsection (5)(a). If the peace officer's last date of employment as a peace officer was 36 or more but less than 60 months prior to the date of present employment as a peace officer, the peace officer may satisfy the basic educational requirements as set forth in subsection (5)(c). (c) A peace officer referred to in subsection (5)(b) or a peace officer who has completed a basic peace officer's course that is taught by a federal, state, or United States military law enforcement agency and that is reviewed and approved by the Montana public safety officer standards and training council as equivalent with current training in Montana and whose last date of employment as a peace officer or member of the military law enforcement was less than 60 months prior to the date of present appointment as a peace officer may, within 1 year of the peace officer's present employment or initial appointment as a peace officer within this state, satisfy the basic educational requirements by successfully completing a basic equivalency course administered by the Montana law enforcement academy. The prior employment of a member of the military law enforcement must be reviewed and approved by the Montana public safety officer standards and training council. If the peace officer fails the basic equivalency course, the peace officer shall complete the appropriate basic equivalency course within 120 days of the date of the failure of the equivalency course. (6) The Montana public safety officer standards and training council may extend the 1-year time requirements of subsections (5)(a) and (5)(c) upon the written application of the peace officer and the appointing authority of the officer. The application must explain the circumstances that make the extension necessary. Factors that the council may consider in granting or denying the extension include but are not limited to illness of the peace officer or a member of the peace officer's immediate family, absence of reasonable access to the basic equivalency course, and an unreasonable shortage of personnel within the department. The council may not grant an extension to exceed 180 days. (7) A peace officer who has successfully met the employment standards and qualifications and the educational requirements of this section and who has completed a 1-year probationary term of employment must, upon application to the Montana public safety officer standards and training council, be issued a basic certificate by the council, certifying that the peace officer has met all the basic qualifying peace officer standards of this state. (8) It is unlawful for a person whose certification as a peace officer, detention officer, or detention center administrator has been revoked or suspended by the Montana public safety officer standards and training council to act as a peace officer, detention officer, or detention center administrator. A person convicted of violating this subsection is guilty of a misdemeanor, punishable by a term of imprisonment not to exceed 6 months in the county jail or by a fine not to exceed $500, or both.

History: En. Sec. 4598, Pol. C. 1895; re-en. Sec. 3124, Rev. C. 1907; re-en. Sec. 4879, R.C.M. 1921; re-en. Sec. 4879, R.C.M. 1935; amd. Sec. 1, Ch. 257, L. 1967; amd. Sec. 2, Ch. 66, L. 1971; amd. Sec. 1, Ch. 81, L. 1971; amd. Sec. 1, Ch. 62, L. 1973; amd. Sec. 2, Ch. 188, L. 1975; R.C.M. 1947, 16-3705(part); amd. Sec. 1, Ch. 191, L. 1983; amd. Sec. 1, Ch. 714, L. 1985; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 9, Ch. 662, L. 1991; amd. Sec. 2, Ch. 437, L. 1993; amd. Sec. 12, Ch. 506, L. 2007; amd. Sec. 13, Ch. 2, L. 2009; amd. Sec. 1, Ch. 75, L. 2009.



7-32-304. Exception for organizing posse.

7-32-304. Exception for organizing posse. The provisions of this part shall not apply in cases of the officers listed in 7-32-301 summoning a posse forthwith to quell public disturbance or domestic violence.

History: En. Sec. 4598, Pol. C. 1895; re-en. Sec. 3124, Rev. C. 1907; re-en. Sec. 4879, R.C.M. 1921; re-en. Sec. 4879, R.C.M. 1935; amd. Sec. 1, Ch. 257, L. 1967; amd. Sec. 2, Ch. 66, L. 1971; amd. Sec. 1, Ch. 81, L. 1971; amd. Sec. 1, Ch. 62, L. 1973; amd. Sec. 2, Ch. 188, L. 1975; R.C.M. 1947, 16-3705(part).



7-32-305. Purchase of firearm by retiring law enforcement officer.

7-32-305. Purchase of firearm by retiring law enforcement officer. A sheriff or other peace officer, as defined in 7-32-303, who is terminating from service and is eligible for a retirement benefit from a retirement plan under Title 19, chapters 6 through 9, 19, or 21, may request to purchase firearms that have been issued to the sheriff or peace officer and that are legal for a private citizen to possess. If the request is accepted, the parties shall agree on the purchase price, not to exceed fair market value.

History: En. Sec. 1, Ch. 142, L. 2009.






Part 21. Sheriff's Office

7-32-2101. Vacancy in office of sheriff.

7-32-2101. Vacancy in office of sheriff. When the sheriff is committed under an execution or commitment for not paying over money received by virtue of the sheriff's office and remains committed for 60 days, the office is vacant.

History: En. Sec. 4394, Pol. C. 1895; re-en. Sec. 3023, Rev. C. 1907; re-en. Sec. 4787, R.C.M. 1921; Cal. Pol. C. Sec. 4186; re-en. Sec. 4787, R.C.M. 1935; R.C.M. 1947, 16-2715; amd. Sec. 689, Ch. 61, L. 2007.



7-32-2102. Undersheriff to be appointed -- return to other duties.

7-32-2102. Undersheriff to be appointed -- return to other duties. (1) The sheriff, as soon as possible after taking office, shall, except in counties with a population of less than 750, appoint an undersheriff to serve at the pleasure of the sheriff. The undersheriff has the same powers and duties as a deputy sheriff. (2) A deputy sheriff appointed undersheriff as provided in subsection (1) shall resume other duties within the sheriff's office, while maintaining tenure and seniority, if the sheriff appoints another to succeed the deputy sheriff as undersheriff. Upon the return to the position of deputy sheriff, the person must be paid the same salary the person would have received had the person not taken the undersheriff position.

History: En. Sec. 851, 5th Div. Comp. Stat. 1887; amd. Sec. 4382, Pol. C. 1895; re-en. Sec. 3011, Rev. C. 1907; re-en. Sec. 4775, R.C.M. 1921; amd. Sec. 1, Ch. 24, L. 1933; re-en. Sec. 4775, R.C.M. 1935; R.C.M. 1947, 16-2703; amd. Sec. 16, Ch. 220, L. 1985; amd. Sec. 1, Ch. 375, L. 1985; amd. Sec. 8, Ch. 36, L. 2005; amd. Sec. 22, Ch. 128, L. 2011.



7-32-2103. Repealed.

7-32-2103. Repealed. Sec. 1, Ch. 194, L. 1981.

History: En. Sec. 1, Ch. 75, L. 1905; re-en. Sec. 3119, Rev. C. 1907; amd. Sec. 2, Ch. 93, L. 1909; amd. Sec. 1, Ch. 119, L. 1909; re-en. Sec. 4875, R.C.M. 1921; re-en. Sec. 4875, R.C.M. 1935; amd. Sec. 1, Ch. 69, L. 1953; R.C.M. 1947, 16-3701(part); amd. Sec. 2, Ch. 263, L. 1979.



7-32-2104. Qualifications of deputy sheriff.

7-32-2104. Qualifications of deputy sheriff. (1) A sheriff may not employ an individual as a deputy sheriff unless the individual: (a) is a graduate of an accredited high school or the equivalent; (b) is of good moral character; (c) has never been convicted of a felony; (d) has not within 5 years immediately preceding the date of employment been affiliated in any manner with a subversive organization; and (e) has been examined by a physician licensed to practice in the state of Montana within 30 days immediately preceding the date of employment and has been pronounced in good physical condition. (2) This section is not applicable to any deputy sheriff whose term of employment commenced prior to March 2, 1967.

History: En. Sec. 4598, Pol. C. 1895; re-en. Sec. 3124, Rev. C. 1907; re-en. Sec. 4879, R.C.M. 1921; re-en. Sec. 4879, R.C.M. 1935; amd. Sec. 1, Ch. 257, L. 1967; amd. Sec. 2, Ch. 66, L. 1971; amd. Sec. 1, Ch. 81, L. 1971; amd. Sec. 1, Ch. 62, L. 1973; amd. Sec. 2, Ch. 188, L. 1975; R.C.M. 1947, 16-3705(2); amd. Sec. 690, Ch. 61, L. 2007.



7-32-2105. Probationary period for deputy sheriff.

7-32-2105. Probationary period for deputy sheriff. Any person whose term of employment as a deputy sheriff commences subsequent to March 2, 1967, shall serve a 1-year probationary period, and during this 1-year period the employment of any such deputy may be terminated by the sheriff with or without cause and without recourse to the sheriff under the terms of 7-32-2104 through 7-32-2110.

History: En. Sec. 4598, Pol. C. 1895; re-en. Sec. 3124, Rev. C. 1907; re-en. Sec. 4879, R.C.M. 1921; re-en. Sec. 4879, R.C.M. 1935; amd. Sec. 1, Ch. 257, L. 1967; amd. Sec. 2, Ch. 66, L. 1971; amd. Sec. 1, Ch. 81, L. 1971; amd. Sec. 1, Ch. 62, L. 1973; amd. Sec. 2, Ch. 188, L. 1975; R.C.M. 1947, 16-3705(3).



7-32-2106. Attendance at Montana law enforcement academy required for deputy sheriffs.

7-32-2106. Attendance at Montana law enforcement academy required for deputy sheriffs. (1) It shall be the duty of the sheriff to cause all deputies whose term of employment commenced subsequent to March 2, 1967, to attend that academy provided for by Title 44, chapter 10, except that the sheriff may accept reasonable delays in attendance at the academy as shown by the deputy's declared intention of attending. (2) Failure to satisfactorily complete the course offered by said academy shall be deemed cause to terminate a deputy's employment.

History: En. Sec. 4598, Pol. C. 1895; re-en. Sec. 3124, Rev. C. 1907; re-en. Sec. 4879, R.C.M. 1921; re-en. Sec. 4879, R.C.M. 1935; amd. Sec. 1, Ch. 257, L. 1967; amd. Sec. 2, Ch. 66, L. 1971; amd. Sec. 1, Ch. 81, L. 1971; amd. Sec. 1, Ch. 62, L. 1973; amd. Sec. 2, Ch. 188, L. 1975; R.C.M. 1947, 16-3705(4).



7-32-2107. Tenure for deputy sheriffs -- grounds for termination of employment -- restrictions on evaluations.

7-32-2107. Tenure for deputy sheriffs -- grounds for termination of employment -- restrictions on evaluations. (1) A deputy sheriff shall continue in service until relieved of employment in the manner provided in this part and only for one or more of the following specified causes: (a) conviction of a felony subsequent to the commencement of employment; (b) willful disobedience of an order or orders given by the sheriff; (c) drinking intoxicating liquor while in uniform or while on official duty or being intoxicated in a public place while in uniform or while on official duty; (d) sleeping while on duty; (e) incapacity materially affecting ability to perform official duties; or (f) gross inefficiency in the performance of official duties. (2) Quotas for investigative stops, citations, or arrests may not be established and may not be used in evaluating deputies.

History: En. Sec. 4598, Pol. C. 1895; re-en. Sec. 3124, Rev. C. 1907; re-en. Sec. 4879, R.C.M. 1921; re-en. Sec. 4879, R.C.M. 1935; amd. Sec. 1, Ch. 257, L. 1967; amd. Sec. 2, Ch. 66, L. 1971; amd. Sec. 1, Ch. 81, L. 1971; amd. Sec. 1, Ch. 62, L. 1973; amd. Sec. 2, Ch. 188, L. 1975; R.C.M. 1947, 16-3705(5); amd. Sec. 691, Ch. 61, L. 2007; amd. Sec. 2, Ch. 244, L. 2007.



7-32-2108. Written notice of termination of employment required.

7-32-2108. Written notice of termination of employment required. When a sheriff terminates the employment of a deputy, the sheriff shall at the time of termination cause to be served upon the deputy a statement in writing, subscribed and sworn to by the sheriff, setting forth the cause or causes for the discharge or termination of the deputy's employment.

History: En. Sec. 4598, Pol. C. 1895; re-en. Sec. 3124, Rev. C. 1907; re-en. Sec. 4879, R.C.M. 1921; re-en. Sec. 4879, R.C.M. 1935; amd. Sec. 1, Ch. 257, L. 1967; amd. Sec. 2, Ch. 66, L. 1971; amd. Sec. 1, Ch. 81, L. 1971; amd. Sec. 1, Ch. 62, L. 1973; amd. Sec. 2, Ch. 188, L. 1975; R.C.M. 1947, 16-3705(6); amd. Sec. 692, Ch. 61, L. 2007.



7-32-2109. Right to hearing on termination of deputy sheriff's employment.

7-32-2109. Right to hearing on termination of deputy sheriff's employment. (1) A deputy sheriff whose employment is terminated has a right of appeal: (a) to the district court of the county where the deputy was employed; or (b) pursuant to the terms of a grievance procedure contained in a collective bargaining agreement if the deputy sheriff is covered by a collective bargaining agreement. (2) The appeal to the district court must be made within 30 days from the date of the termination of employment.

History: En. Sec. 4598, Pol. C. 1895; re-en. Sec. 3124, Rev. C. 1907; re-en. Sec. 4879, R.C.M. 1921; re-en. Sec. 4879, R.C.M. 1935; amd. Sec. 1, Ch. 257, L. 1967; amd. Sec. 2, Ch. 66, L. 1971; amd. Sec. 1, Ch. 81, L. 1971; amd. Sec. 1, Ch. 62, L. 1973; amd. Sec. 2, Ch. 188, L. 1975; R.C.M. 1947, 16-3705(part); amd. Sec. 1, Ch. 468, L. 1993.



7-32-2110. Reinstatement of deputy sheriff.

7-32-2110. Reinstatement of deputy sheriff. In the event that a termination is reversed or modified, the deputy must be reinstated as a deputy sheriff at the same salary received by the deputy prior to the discharge or termination of employment. The deputy is also entitled to rights that might have accrued to the deputy's benefit prior to the discharge or termination of employment, including the salary that the deputy would have received but for the termination.

History: En. Sec. 4598, Pol. C. 1895; re-en. Sec. 3124, Rev. C. 1907; re-en. Sec. 4879, R.C.M. 1921; re-en. Sec. 4879, R.C.M. 1935; amd. Sec. 1, Ch. 257, L. 1967; amd. Sec. 2, Ch. 66, L. 1971; amd. Sec. 1, Ch. 81, L. 1971; amd. Sec. 1, Ch. 62, L. 1973; amd. Sec. 2, Ch. 188, L. 1975; R.C.M. 1947, 16-3705(part); amd. Sec. 2, Ch. 468, L. 1993.



7-32-2111. Hours of work for deputy sheriff.

7-32-2111. Hours of work for deputy sheriff. A person employed as a deputy sheriff of a county having a taxable valuation of $30 million or more may not be required to work in excess of 40 hours a week except in case of an emergency and is entitled to 2 days off in each 7-day period.

History: En 16-3705.1 by Sec. 1, Ch. 329, L. 1973; R.C.M. 1947, 16-3705.1; amd. Sec. 23, Ch. 128, L. 2011.



7-32-2112. Exception for organizing posse.

7-32-2112. Exception for organizing posse. The provisions of 7-32-301 through 7-32-303 shall not apply in cases of the officers listed in 7-32-301 summoning a posse forthwith to quell public disturbance or domestic violence.

History: En. Sec. 4598, Pol. C. 1895; re-en. Sec. 3124, Rev. C. 1907; re-en. Sec. 4879, R.C.M. 1921; re-en. Sec. 4879, R.C.M. 1935; amd. Sec. 1, Ch. 257, L. 1967; amd. Sec. 2, Ch. 66, L. 1971; amd. Sec. 1, Ch. 81, L. 1971; amd. Sec. 1, Ch. 62, L. 1973; amd. Sec. 2, Ch. 188, L. 1975; R.C.M. 1947, 16-3705(part).



7-32-2113. Payment of partial salary of deputy sheriff injured in performance of duty.

7-32-2113. Payment of partial salary of deputy sheriff injured in performance of duty. (1) A deputy sheriff who is injured in the performance of the deputy sheriff's duties and who requires medical or other remedial treatment for injuries that render the deputy sheriff unable to perform the deputy sheriff's duties must be paid by the county the difference between the deputy sheriff's net salary, following adjustments for income taxes and pension contributions, and the amount received from workers' compensation until the disability has ceased, as determined by workers' compensation, or for a period not to exceed 1 year, whichever occurs first. (2) To qualify for the partial salary payment provided for in subsection (1), the deputy sheriff must be unable to perform the deputy sheriff's duties as a result of the injury.

History: En. Sec. 1, Ch. 271, L. 2005.



7-32-2114. Assignment to light duty or other agency.

7-32-2114. Assignment to light duty or other agency. (1) Whenever, in the opinion of the county and supported by a health care provider's opinion, the deputy sheriff is able to perform specified types of light duty, payment of the officer's partial salary amount under 7-32-2113 must be discontinued if the deputy sheriff refuses to perform light duty when it is available and offered to the deputy sheriff. (2) The deputy sheriff may be transferred to another department or agency within the county.

History: En. Sec. 2, Ch. 271, L. 2005.



7-32-2115. through reserved.

7-32-2115 through 7-32-2119 reserved.



7-32-2120. Definitions.

7-32-2120. Definitions. As used in this part, the following definitions apply: (1) "Detention center" means a facility established and maintained by an appropriate entity for the purpose of confining arrested persons or persons sentenced to the detention center. (2) "Detention center administrator" means the sheriff, chief of police, administrator, superintendent, director, or other individual serving as the chief executive officer of a detention center. (3) "Detention center staff" means custodial personnel whose duties include ongoing supervision of the inmates in a detention center. (4) "Inmate" means a person who is confined in a detention center. (5) "Local government" means a city, town, county, or consolidated city-county government. (6) "Multijurisdictional detention center" means a detention center established and maintained by two or more local governments for the confinement of persons arrested or sentenced to confinement or a local government detention center contracting to confine persons arrested or sentenced in other local governments. (7) "Private detention center" means a detention center owned by private industry and leased to or operated under a contract with a local government.

History: En. Sec. 1, Ch. 461, L. 1989.



7-32-2121. Duties of sheriff.

7-32-2121. Duties of sheriff. The sheriff shall: (1) preserve the peace; (2) arrest and take before the nearest magistrate for examination all persons who attempt to commit or have committed a public offense; (3) prevent and suppress all affrays, breaches of the peace, riots, and insurrections that may come to the sheriff's knowledge; (4) perform the duties of a humane officer within the county with reference to the protection of animals; (5) attend all courts, except municipal, justices', and city courts, at their respective terms or sessions held within the county and obey their lawful orders and directions; (6) command the aid of as many inhabitants of the county as are necessary in the execution of the sheriff's duties; (7) take charge of and keep the detention center and the inmates in the detention center, unless the detention center is operated by a private party under an agreement entered into under 7-32-2201 or by a detention center administrator or by another local government; (8) endorse upon all notices and process the year, month, day, hour, and minute of receipt and issue to the person delivering them, on payment of fees, a certificate showing the names of the parties, the title of the paper, and the time of receipt; (9) serve all process or notices in the manner prescribed by law; (10) certify in writing upon the process or notices the manner and time of service or, if the sheriff fails to make service, the reasons for this failure, and return the papers without delay; (11) take charge of and supervise search and rescue units and their officers whenever search and rescue units are called into service; and (12) perform other duties that are required by law.

History: (1) thru (10)En. Sec. 4381, Pol. C. 1895; re-en. Sec. 3010, Rev. C. 1907; re-en. Sec. 4774, R.C.M. 1921; Cal. Pol. C. Sec. 4176; amd. Sec. 1, Ch. 157, L. 1925; re-en. Sec. 4774, R.C.M. 1935; amd. Sec. 10, Ch. 535, L. 1975; Sec. 16-2702, R.C.M. 1947; (11)En. Sec. 1, Ch. 42, L. 1981; (12)En. Sec. 4401, Pol. C. 1895; re-en. Sec. 3030, Rev. C. 1907; re-en. Sec. 4794, R.C.M. 1921; Cal. Pol. C. Sec. 4193; re-en. Sec. 4794, R.C.M. 1935; Sec. 16-2722, R.C.M. 1947; R.C.M. 1947, 16-2702, 16-2722; amd. Sec. 3, Ch. 263, L. 1979; amd. Sec. 1, Ch. 42, L. 1981; amd. Sec. 7, Ch. 447, L. 1985; amd. Sec. 9, Ch. 461, L. 1989; amd. Sec. 693, Ch. 61, L. 2007.



7-32-2122. Duties of undersheriff.

7-32-2122. Duties of undersheriff. Whenever a vacancy occurs in the office of sheriff, the undersheriff must in all things execute the office of sheriff until a sheriff is elected or appointed and duly qualified.

History: En. Sec. 4383, Pol. C. 1895; re-en. Sec. 3012, Rev. C. 1907; re-en. Sec. 4776, R.C.M. 1921; re-en. Sec. 4776, R.C.M. 1935; R.C.M. 1947, 16-2704(part).



7-32-2123. Appointment of detention center staff.

7-32-2123. Appointment of detention center staff. A sheriff who operates a detention center under 7-32-2121 may appoint deputy sheriffs or nonsworn individuals as detention center staff. A nonsworn individual appointed to the detention center staff need not receive the same salary as a deputy sheriff.

History: En. Sec. 1, Ch. 75, L. 1905; re-en. Sec. 3119, Rev. C. 1907; amd. Sec. 2, Ch. 93, L. 1909; amd. Sec. 1, Ch. 119, L. 1909; re-en. Sec. 4875, R.C.M. 1921; re-en. Sec. 4875, R.C.M. 1935; amd. Sec. 1, Ch. 69, L. 1953; R.C.M. 1947, 16-3701(part); amd. Sec. 4, Ch. 263, L. 1979; amd. Sec. 8, Ch. 447, L. 1985; amd. Sec. 1, Ch. 16, Sp. L. June 1986; amd. Sec. 10, Ch. 461, L. 1989.



7-32-2124. Service of papers on sheriff.

7-32-2124. Service of papers on sheriff. Service of a paper, other than a process, upon the sheriff may be made by delivering it to the sheriff, a deputy, or a person in charge of the office during office hours or, if none of the enumerated individuals is there, by leaving it in a conspicuous place in the office.

History: En. Sec. 4398, Pol. C. 1895; re-en. Sec. 3027, Rev. C. 1907; re-en. Sec. 4791, R.C.M. 1921; Cal. Pol. C. Sec. 4190; re-en. Sec. 4791, R.C.M. 1935; R.C.M. 1947, 16-2719; amd. Sec. 694, Ch. 61, L. 2007.



7-32-2125. Operation of sheriff's vehicle.

7-32-2125. Operation of sheriff's vehicle. The board of county commissioners may purchase or lease motor vehicles from county funds for the use of the sheriff or any person employed by the sheriff and may also pay for the operation and maintenance of those vehicles from county funds.

History: En. Sec. 1, Ch. 114, L. 1969; amd. Sec. 1, Ch. 340, L. 1971; R.C.M. 1947, 16-2724(part); amd. Sec. 695, Ch. 61, L. 2007.



7-32-2126. Liability insurance for privately owned vehicles when used on official business.

7-32-2126. Liability insurance for privately owned vehicles when used on official business. (1) The board of county commissioners shall provide liability insurance for not more than one privately owned vehicle used by the sheriff, not more than one privately owned vehicle used by the undersheriff, and not more than one privately owned vehicle used by each deputy sheriff when the vehicles are used on official business. The insurance must be paid for from county funds and must provide full comprehensive and collision coverage plus minimum coverage of $100,000 for each person for bodily injury and medical expenses, $300,000 for all persons per accident, and $50,000 per accident for property damage. (2) This section does not apply to counties furnishing motor vehicles to the sheriff's office pursuant to the provisions of 7-32-2125.

History: En. Sec. 2, Ch. 340, L. 1971; R.C.M. 1947, 16-2725; amd. Sec. 9, Ch. 36, L. 2005.



7-32-2127. Prosecution of action involving county law enforcement personnel brought against executor or administrator.

7-32-2127. Prosecution of action involving county law enforcement personnel brought against executor or administrator. Any action for default or misconduct of a sheriff, an undersheriff, detention center staff, or a deputy may be prosecuted against the executors or administrators of the sheriff.

History: En. Sec. 4384, Pol. C. 1895; re-en. Sec. 3013, Rev. C. 1907; re-en. Sec. 4777, R.C.M. 1921; re-en. Sec. 4777, R.C.M. 1935; R.C.M. 1947, 16-2705; amd. Sec. 11, Ch. 461, L. 1989; amd. Sec. 696, Ch. 61, L. 2007.



7-32-2128. False claims by sheriff.

7-32-2128. False claims by sheriff. A sheriff who falsely represents to the board of county commissioners or governor the sheriff's actual traveling expenses in the performance of any official duty or causes to be paid to the sheriff from the state or any county treasury a sum exceeding the actual expenses in the performance of the sheriff's duty is guilty of a misdemeanor.

History: En. Sec. 4627, Pol. C. 1895; re-en. Sec. 3160, Rev. C. 1907; re-en. Sec. 4909, R.C.M. 1921; re-en. Sec. 4909, R.C.M. 1935; amd. Sec. 18, Ch. 513, L. 1973; amd. Sec. 99, Ch. 326, L. 1974; R.C.M. 1947, 25-225; amd. Sec. 1, Ch. 446, L. 1979; amd. Sec. 12, Ch. 461, L. 1989; 7-32-2128(1), MCA 1987 redes. 7-32-2249 by Code Commissioner, 1989; amd. Sec. 17, Ch. 114, L. 2003.



7-32-2129. Misconduct of undersheriff.

7-32-2129. Misconduct of undersheriff. Any default, misfeasance, or malfeasance of an undersheriff is a breach of the condition of the bond given by the sheriff who appointed the undersheriff and is also a breach of the condition of the bond given by the undersheriff to the sheriff.

History: En. Sec. 4383, Pol. C. 1895; re-en. Sec. 3012, Rev. C. 1907; re-en. Sec. 4776, R.C.M. 1921; re-en. Sec. 4776, R.C.M. 1935; R.C.M. 1947, 16-2704(part); amd. Sec. 697, Ch. 61, L. 2007.



7-32-2130. Liability for refusing to pay money.

7-32-2130. Liability for refusing to pay money. If on demand the sheriff neglects or refuses to pay any money to the person entitled to money that may come into the sheriff's possession by virtue of office, after deducting legal fees, the person may recover the amount with 25% damages and interest at the rate of 10% a month from the time of demand.

History: En. Sec. 4389, Pol. C. 1895; re-en. Sec. 3018, Rev. C. 1907; re-en. Sec. 4782, R.C.M. 1921; Cal. Pol. C. Sec. 4181; re-en. Sec. 4782, R.C.M. 1935; R.C.M. 1947, 16-2710; amd. Sec. 698, Ch. 61, L. 2007.



7-32-2131. Liability in civil actions.

7-32-2131. Liability in civil actions. (1) If the sheriff does not return a notice or process in the sheriff's possession with the necessary endorsement without delay, the sheriff is liable to the party aggrieved for $200 and for all damages sustained by the party. (2) If the sheriff to whom a writ of execution or attachment is delivered neglects or refuses, after being required by the creditor or the creditor's attorney, to levy upon or sell any property of the party charged in the writ that is liable to be levied upon or sold, the sheriff is liable to the creditor for the value of the property. (3) A direction or authority by a party or a party's attorney to a sheriff in respect to the execution of process or return of process or any act or omission relating to the process is not available to discharge or excuse the sheriff from a liability for neglect or misconduct unless it is contained in a writing signed by the attorney of the party or by the party. (4) As used in this part, the following definitions apply: (a) "Notice" includes all papers and orders, except process, required to be served in any proceeding before a court, board, or officer or required by law to be served independently of the proceeding. (b) "Process" includes all writs, warrants, summons, and orders of courts of justice or judicial officers.

History: (1)En. Sec. 4387, Pol. C. 1895; re-en. Sec. 3016, Rev. C. 1907; re-en. Sec. 4780, R.C.M. 1921; Cal. Pol. C. Sec. 4179; re-en. Sec. 4780, R.C.M. 1935; Sec. 16-2708, R.C.M. 1947; (2)En. Sec. 4388, Pol. C. 1895; re-en. Sec. 3017, Rev. C. 1907; re-en. Sec. 4781, R.C.M. 1921; Cal. Pol. C. Sec. 4180; re-en. Sec. 4781, R.C.M. 1935; Sec. 16-2709, R.C.M. 1947; (3)En. Sec. 4393, Pol. C. 1895; re-en. Sec. 3022, Rev. C. 1907; re-en. Sec. 4786, R.C.M. 1921; Cal. Pol. C. Sec. 4185; re-en. Sec. 4786, R.C.M. 1935; amd. Sec. 1, Ch. 426, L. 1977; Sec. 16-2714, R.C.M. 1947; (4)En. Sec. 4380, Pol. C. 1895; re-en. Sec. 3009, Rev. C. 1907; re-en. Sec. 4773, R.C.M. 1921; Cal. Pol. C. Sec. 4175; re-en. Sec. 4773, R.C.M. 1935; Sec. 16-2701, R.C.M. 1947; R.C.M. 1947, 16-2701, 16-2708, 16-2709, 16-2714(part); amd. Sec. 699, Ch. 61, L. 2007.



7-32-2132. Renumbered .

7-32-2132. Renumbered . 7-32-2250, Code Commissioner, 1989.



7-32-2133. through reserved.

7-32-2133 through 7-32-2140 reserved.



7-32-2141. Fees of sheriff.

7-32-2141. Fees of sheriff. (1) For the services provided in subsections (1)(a) through (1)(n), the sheriff shall receive the fees, if any, set by the county governing body. If fees have not been set by the county governing body, the sheriff shall receive the following: (a) for the service of summons and complaint on each defendant, $5; (b) for making a return of a summons for a person not found in the county, in addition to actual mileage traveled, $5; (c) for levying and serving each writ of attachment of execution on real or personal property, $5; (d) for service of attachment on the body or order of arrest on each defendant, $5; (e) for the service of affidavit, order, and undertaking in claim and delivery, $5; (f) for serving a subpoena, $2.50 for each witness summoned; (g) for serving a writ of possession or restitution, $5; (h) for trial of the right of property or damages, including all services except mileage, $7; (i) for taking bond or undertaking in any case authorized by law, $5; (j) for serving every notice, rule, or order, $5 for each person served; (k) for a copy of any writ, process, or other paper when demanded or required by law, 25 cents for each page; (l) for posting notices and advertising any property for sale on execution or under any judgment or order of sale, exclusive of cost of publication, $5; (m) for holding any sheriff's sale for personal or real property on execution or under any judgment or order of sale, $7.50; (n) for cancellation or postponement of sheriff's sale, $5. (2) All fees collected by the sheriff for the services provided in subsection (1) must be paid to the county treasurer as provided in 7-4-2511(1), and the fees must be deposited by the county treasurer in the general fund of the county unless the county has instituted a public safety levy, in which case the fees must be deposited in the account established pursuant to 7-6-2513.

History: En. Sec. 4634, Pol. C. 1895; re-en. Sec. 3167, Rev. C. 1907; amd. Sec. 1, Ch. 111, L. 1919; re-en. Sec. 4916, R.C.M. 1921; amd. Sec. 1, Ch. 111, L. 1927; amd. Sec. 1, Ch. 89, L. 1929; amd. Sec. 1, Ch. 121, L. 1933; re-en. Sec. 4916, R.C.M. 1935; amd. Sec. 1, Ch. 139, L. 1937; amd. Sec. 4, Ch. 121, L. 1941; amd. Sec. 2, Ch. 59, L. 1949; amd. Sec. 2, Ch. 82, L. 1957; amd. Sec. 1, Ch. 343, L. 1975; amd. Sec. 8, Ch. 439, L. 1975; R.C.M. 1947, 25-226(1); amd. Sec. 1, Ch. 174, L. 1981; amd. Sec. 2, Ch. 372, L. 1989; amd. Sec. 2, Ch. 390, L. 1995.



7-32-2142. Fees of sheriff for holding property.

7-32-2142. Fees of sheriff for holding property. For the expense in taking and keeping possession of and preserving property under attachment, execution, or other process, the sheriff shall receive such sum as the court or judge may order, not to exceed the actual expense incurred. No keeper must receive to exceed $10 per day, and no keeper must be employed without an order of court or be so employed unless the property is of such character as to need the personal attention and supervision of a keeper. No property shall be placed in charge of a keeper if it can be safely and securely stored or where there is no reasonable danger of loss.

History: En. Sec. 4634, Pol. C. 1895; re-en. Sec. 3167, Rev. C. 1907; amd. Sec. 1, Ch. 111, L. 1919; re-en. Sec. 4916, R.C.M. 1921; amd. Sec. 1, Ch. 111, L. 1927; amd. Sec. 1, Ch. 89, L. 1929; amd. Sec. 1, Ch. 121, L. 1933; re-en. Sec. 4916, R.C.M. 1935; amd. Sec. 1, Ch. 139, L. 1937; amd. Sec. 4, Ch. 121, L. 1941; amd. Sec. 2, Ch. 59, L. 1949; amd. Sec. 2, Ch. 82, L. 1957; amd. Sec. 1, Ch. 343, L. 1975; amd. Sec. 8, Ch. 439, L. 1975; R.C.M. 1947, 25-226(2).



7-32-2143. Mileage and expenses of sheriff in general.

7-32-2143. Mileage and expenses of sheriff in general. (1) Except as provided in 7-32-2144 and 7-32-2145, in addition to the fees specified in 7-32-2141 and 7-32-2142, the sheriff may receive for each mile actually traveled in serving any writ, process, order, or other paper, including a warrant of arrest, or in conveying a person under arrest before a magistrate or to a detention center only the sheriff's actual expenses when the travel is made by railroad or airline. When travel is by means other than by railroad or airline, the sheriff must receive a mileage allowance as provided in 2-18-503 for each mile actually traveled both going and returning and the actual expenses incurred by the sheriff in conveying a person under arrest before a magistrate or to a detention center. The sheriff must receive the same mileage and actual expenses for the person conveyed or transported under order of court within the county. The mileage and expenses are in full payment for transporting and feeding the persons during transportation. Whenever more than one person is transported by the sheriff or when one or more papers are served on the same trip made for the transportation of one or more inmates, only one charge for mileage may be made. (2) Mileage may not be paid by the county to sheriffs whose vehicles are provided and maintained by the county. All mileage paid to sheriffs whose vehicles are provided and maintained by the county must be paid over to the county treasurer and deposited in the county general fund. (3) (a) Mileage may not be allowed on an attachment, order of arrest, order for delivery of personal property, or any other order, notice, or paper when the document accompanies the summons and the service of the document may be made at the time of the service of the summons, except for the distance actually traveled beyond that required to serve the summons. When two or more papers are served on the same person at the same time or when any paper or papers are served on more than one person on the same trip, only one charge for mileage may be allowed. In the service of subpoenas, only one mileage charge may be made when the persons named in the subpoena live in the same place or in the same direction, but mileage may be charged for the longest distance actually traveled. Any writ, order, or other paper for service must be received at any place in the county where a sheriff or a deputy is found, and mileage may be computed only from that place to the place of service. When two or more officers travel in the same automobile in the discharge of any duty, only one charge for mileage may be allowed. (b) When a sheriff or constable serves more than one process in the same cause, not requiring more than one journey from the office, the sheriff or constable may receive mileage only for the more distant service, and mileage may not be allowed for less than 1 mile actually traveled. (4) In lieu of charging mileage for the service of items of a civil nature as provided in subsections (1) and (3), a sheriff may charge $1 for the service of each item of a civil nature that requires a return or proof of service.

History: Ap. p. Sec. 4634, Pol. C. 1895; re-en. Sec. 3167, Rev. C. 1907; amd. Sec. 1, Ch. 111, L. 1919; re-en. Sec. 4916, R.C.M. 1921; amd. Sec. 1, Ch. 111, L. 1927; amd. Sec. 1, Ch. 89, L. 1929; amd. Sec. 1, Ch. 121, L. 1933; re-en. Sec. 4916, R.C.M. 1935; amd. Sec. 1, Ch. 139, L. 1937; amd. Sec. 4, Ch. 121, L. 1941; amd. Sec. 2, Ch. 59, L. 1949; amd. Sec. 2, Ch. 82, L. 1957; amd. Sec. 1, Ch. 343, L. 1975; amd. Sec. 8, Ch. 439, L. 1975; Sec. 25-226, R.C.M. 1947; (2)En. Sec. 1, Ch. 114, L. 1969; amd. Sec. 1, Ch. 340, L. 1971; Sec. 16-2724, R.C.M. 1947; Ap. p. Secs. 1, 2, p. 7, L. 1881; re-en. Sec. 76, 1st Div. comp. Stat. 1887; en. Sec. 640, C. Civ. Proc. 1895; re-en. Sec. 640 C. Civ. Proc. 1895; re-en. Sec. 6523, Rev. C. 1907; re-en. Sec. 9120, R.C.M. 1921; re-en. Sec. 9120, R.C.M. 1935; Sec. 93-3016, R.C.M. 1947; (3)(b)En. Sec. 4619, Pol. C. 1895; re-en. Sec. 3152, Rev. C. 1907; re-en. Sec. 4900, R.C.M. 1921; re-en. Sec. 4900, R.C.M. 1935; Sec. 25-216, R.C.M. 1947; R.C.M. 1947, 16-2724(part), 25-216(part), 25-226(part), 93-3016(part); amd. Sec. 6, Ch. 263, L. 1979; amd. Sec. 1, Ch. 215, L. 1985; amd. Sec. 14, Ch. 461, L. 1989; amd. Sec. 700, Ch. 61, L. 2007.



7-32-2144. Mileage and expenses of sheriff for delivery of prisoners and mentally ill persons.

7-32-2144. Mileage and expenses of sheriff for delivery of prisoners and mentally ill persons. (1) A sheriff delivering prisoners at the state prison or a juvenile correctional facility or mentally ill persons at the Montana state hospital or other mental health facility is entitled to actual expenses necessarily incurred in their transportation. The expenses include the expenses of the sheriff in going to and returning from the institution. The sheriff shall take vouchers for every item of expense. The amount of these expenses, as shown by the vouchers when presented by the sheriff, must be audited and allowed by the governor or by the board of county commissioners, as the case may be, and paid out of the same money and in the same manner as are other expense claims against the state or counties. No other compensation may be received by sheriffs for the expenses. (2) Unless otherwise provided, while in the discharge of civil and criminal duties, the sheriff is entitled to a mileage allowance, as provided in 2-18-503. The sheriff must also be reimbursed for actual and necessarily incurred expenses for transporting, lodging, and feeding persons ordered by the court, as provided in 2-18-501 through 2-18-503. The county is not liable for and the board of county commissioners may not pay for any claim of the sheriff or other officer for any other expenses incurred in travel or for expenses in cases for which mileage is allowed under this section.

History: Ap. p. Sec. 1, Ch. 86, L. 1905; re-en. Sec. 3137, Rev. C. 1907; re-en. Sec. 4885, R.C.M. 1921; re-en. Sec. 4885, R.C.M. 1935; amd. Sec. 3, Ch. 121, L. 1941; amd. Sec. 1, Ch. 59, L. 1949; amd. Sec. 1, Ch. 82, L. 1957; amd. Sec. 85, Ch. 199, L. 1965; amd. Sec. 1, Ch. 455, L. 1973; amd. Sec. 98, Ch. 326, L. 1974; amd. Sec. 7, Ch. 439, L. 1975; Sec. 16-2723, R.C.M. 1947; Ap. p. Sec. 4634, Pol. C. 1895; re-en. Sec. 3167, Rev. C. 1907; amd. Sec. 1, Ch. 111, L. 1919; re-en. Sec. 4916, R.C.M. 1921; amd. Sec. 1, Ch. 111, L. 1927; amd. Sec. 1, Ch. 89, L. 1929; amd. Sec. 1, Ch. 121, L. 1933; re-en. Sec. 4916, R.C.M. 1935; amd. Sec. 1, Ch. 139, L. 1937; amd. Sec. 4, Ch. 121, L. 1941; amd. Sec. 2, Ch. 59, L. 1949; amd. Sec. 2, Ch. 82, L. 1957; amd. Sec. 1, Ch. 343, L. 1975; amd. Sec. 8, Ch. 439, L. 1975; Sec. 26-226, R.C.M. 1947; R.C.M. 1947, 16-2723, 26-226(part); amd. Sec. 7, Ch. 263, L. 1979; amd. Sec. 2, Ch. 446, L. 1979; amd. Sec. 1, Ch. 361, L. 1983; amd. Sec. 1, Ch. 371, L. 2001; amd. Sec. 2, Ch. 388, L. 2009.



7-32-2145. Mileage and expenses of sheriff for return of fugitives.

7-32-2145. Mileage and expenses of sheriff for return of fugitives. For trips made for the return of fugitives apprehended and arrested outside the county, the sheriff shall receive the actual necessary expenses incurred in going for and returning with such fugitive. In determining the actual expense if travel is by a privately owned vehicle, the mileage rate shall be allowed as provided in 7-32-2143.

History: En. Sec. 4634, Pol. C. 1895; re-en. Sec. 3167, Rev. C. 1907; amd. Sec. 1, Ch. 111, L. 1919; re-en. Sec. 4916, R.C.M. 1921; amd. Sec. 1, Ch. 111, L. 1927; amd. Sec. 1, Ch. 89, L. 1929; amd. Sec. 1, Ch. 121, L. 1933; re-en. Sec. 4916, R.C.M. 1935; amd. Sec. 1, Ch. 139, L. 1937; amd. Sec. 4, Ch. 121, L. 1941; amd. Sec. 2, Ch. 59, L. 1949; amd. Sec. 2, Ch. 82, L. 1957; amd. Sec. 1, Ch. 343, L. 1975; amd. Sec. 8, Ch. 439, L. 1975; R.C.M. 1947, 25-226(part).






Part 22. Detention Centers

7-32-2201. Establishing detention center -- detention center contract -- regional detention center -- authority for county to lease its property for detention center.

7-32-2201. Establishing detention center -- detention center contract -- regional detention center -- authority for county to lease its property for detention center. For the confinement of lawfully committed persons, the governing body of a county may participate in or undertake one or more of the following: (1) A detention center may be built or provided and kept in good repair at the expense of the county in each county, except that whenever in the discretion of the governing body of two or more local governments it is necessary or desirable to build, provide, or use a multijurisdictional detention center, they may do so in any of the jurisdictions concerned. The multijurisdictional detention center must be built or provided and kept in good repair at the expense of the local governments concerned on a basis as the governing bodies agree. (2) A county or two or more local governments acting together may provide for the detention center allowed by subsection (1) by: (a) establishing in the county government the position of detention center administrator and hiring a person, who is answerable to the governing body of the county, to fill the position or appointing the sheriff as detention center administrator; or (b) entering into an agreement with a private party under which the private party will provide, maintain, or operate the detention center. (3) The detention centers in this state are kept by the detention center administrators of the local governments in which they are situated. In the case of a multijurisdictional detention center as provided in subsection (1), the detention center must be kept by the local governments using the detention center on a basis as the governing bodies agree. (4) The board of county commissioners has jurisdiction and power, under limitations and restrictions that are prescribed by law, to cause a detention center to be erected, furnished, maintained, and operated. The costs must be paid for out of the county treasury. (5) The board of county commissioners has the power to lease to any person or entity any real or personal property of the county necessary or appropriate for use as a detention center. A lease entered into under this section must be for a period not to exceed 30 years and may not be limited by 7-8-2231. (6) A county or two or more local governments acting together may enter into a lease-purchase agreement with a person or entity for a period not to exceed 20 years for the construction, furnishing, and purchasing of a detention center.

History: (1)En. 16-2802.1 by Sec. 1, Ch. 193, L. 1973; Sec. 16-2802.1, R.C.M. 1947; (2)En. Sec. 3022, Pen. C. 1895; re-en. Sec. 9759, Rev. C. 1907; re-en. Sec. 12468, R.C.M. 1921; Cal. Pen. C. Sec. 1597; re-en. Sec. 12468, R.C.M. 1935; amd. Sec. 2, Ch. 193, L. 1973; Sec. 16-2803, R.C.M 1947; (3)En. Subd. 9, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.8, R.C.M. 1935; amd. Sec. 1, Ch. 56, L. 1947; amd. Secs. 1, 2, Ch. 238, L. 1947; amd. Secs. 1, 2, Ch. 5, L. 1949; amd. Sec. 1, Ch. 76, L. 1957; amd. Sec. 1, Ch. 150, L. 1959; amd. Sec. 1, Ch. 130, L. 1973; Sec. 16-1008A, R.C.M. 1947; R.C.M. 1947, 16-1008A(part), 16-2802.1, 16-2803(part); amd. Sec. 10, Ch. 447, L. 1985; amd. Sec. 15, Ch. 461, L. 1989; amd. Sec. 2, Ch. 21, L. 2007.



7-32-2202. Use of detention center in contiguous county.

7-32-2202. Use of detention center in contiguous county. (1) When there is no detention center in the county or when the detention center becomes unfit or unsafe for the confinement of inmates, the district court judge may, by written appointment filed with the district court clerk, designate the detention center of a contiguous county for the confinement of the inmates of the judge's county and may at any time modify or annul the appointment. (2) A copy of the appointment, certified by the clerk, must be served on the detention center administrator of each county involved, who must receive into the administrator's detention center all inmates authorized to be confined in the detention center pursuant to this section and who is responsible for the safekeeping of the persons committed in the same manner and to the same extent as if the administrator were the detention center administrator of the county for whose use the administrator's detention center is designated. With respect to the persons committed, the administrator is considered the detention center administrator of the county from which they were removed. (3) When a detention center is erected in the county for the use of which the designation was made or its detention center is rendered fit and safe for the confinement of inmates, the district court judge of that county shall, by a written revocation filed with the clerk, declare that the necessity for the designation has ceased and that it is revoked. (4) The clerk shall immediately serve a copy of the revocation upon the detention center administrator of each county involved. The detention center administrator in the designated county shall remove the inmates to the detention center from which they were removed.

History: En. Secs. 3028, 3029, 3030, 3031, Pen. C. 1895; re-en. Secs. 9765, 9766, 9767, 9768, Rev. C. 1907; re-en. Secs. 12474, 12475, 12476, 12477, R.C.M. 1921; Cal. Pen. C. Secs. 1603, 1604, 1605, 1606; re-en. Secs. 12474, 12475, 12476, 12477, R.C.M. 1935; R.C.M. 1947, 16-2810, 16-2811, 16-2812, 16-2813; amd. Sec. 11, Ch. 447, L. 1985; amd. Sec. 16, Ch. 461, L. 1989; amd. Sec. 701, Ch. 61, L. 2007.



7-32-2203. Who may be confined in a detention center.

7-32-2203. Who may be confined in a detention center. Detention centers are used as follows: (1) for the detention of persons committed in order to secure their attendance as witnesses in criminal cases; (2) for the detention of persons charged with crime and committed for trial; (3) for the confinement of persons committed for contempt or upon civil process or by other authority of law; (4) for the confinement of persons sentenced to imprisonment therein upon conviction of a crime; (5) for the confinement of persons sentenced to the state prison, as agreed upon by the state and the administrator in charge of the detention center.

History: En. Sec. 3022, Pen. C. 1895; re-en. Sec. 9759, Rev. C. 1907; re-en. Sec. 12468, R.C.M. 1921; Cal. Pen. C. Sec. 1597; re-en. Sec. 12468, R.C.M. 1935; amd. Sec. 2, Ch. 193, L. 1973; R.C.M. 1947, 16-2803(part); amd. Sec. 17, Ch. 461, L. 1989.



7-32-2204. Maintenance of detention center.

7-32-2204. Maintenance of detention center. The county commissioners, or the private party when provided in an agreement entered into under 7-32-2201(2), have the duty of building, operating, inspecting, and repairing the detention center and must take all necessary precautions against escape, sickness, or infection.

History: En. Sec. 3040, Pen. C. 1895; re-en. Sec. 9777, Rev. C. 1907; re-en. Sec. 12486, R.C.M. 1921; re-en. Sec. 12486, R.C.M. 1935; R.C.M. 1947, 16-2822; amd. Sec. 12, Ch. 447, L. 1985; amd. Sec. 18, Ch. 461, L. 1989.



7-32-2205. Confinement of inmates.

7-32-2205. Confinement of inmates. The detention center administrator shall receive all persons committed to the detention center by competent authority and provide them with necessary food, clothing, and bedding.

History: En. Sec. 3036, Pen. C. 1895; re-en. Sec. 9773, Rev. C. 1907; re-en. Sec. 12482, R.C.M. 1921; Cal. Pen. C. Sec. 1611; re-en. Sec. 12482, R.C.M. 1935; amd. Sec. 1, Ch. 179, L. 1965; amd. Sec. 1, Ch. 203, L. 1967; amd. Sec. 2, Ch. 420, L. 1971; amd. Sec. 1, Ch. 435, L. 1973; R.C.M. 1947, 16-2818(part); amd. Sec. 13, Ch. 447, L. 1985; amd. Sec. 19, Ch. 461, L. 1989.



7-32-2206. Repealed.

7-32-2206. Repealed. Sec. 31, Ch. 461, L. 1989.

History: (1)En. Sec. 1, Ch. 120, L. 1923; re-en. Sec. 12472.1, R.C.M. 1935; Sec. 16-2807, R.C.M. 1947; (2)En. Sec. 2, Ch. 120, L. 1923; amd. Sec. 1, Ch. 34, L. 1931; re-en. Sec. 12472.2, R.C.M. 1935; amd. Sec. 1, Ch. 253, L. 1969; amd. Sec. 1, Ch. 420, L. 1971; Sec. 16-2808, R.C.M. 1947; (3)En. Sec. 3027, Pen. C. 1895; re-en. Sec. 9764, Rev. C. 1907; re-en. Sec. 12473, R.C.M. 1921; Cal. Pen. C. Sec. 1602; re-en. Sec. 12473, R.C.M. 1935; Sec. 16-2809, R.C.M. 1947; R.C.M. 1947, 16-2807, 16-2808, 16-2809; amd. Sec. 1, Ch. 671, L. 1979; amd. Sec. 14, Ch. 447, L. 1985; amd. Sec. 1, Ch. 645, L. 1985.



7-32-2207. Confinement of persons on civil process.

7-32-2207. Confinement of persons on civil process. (1) Whenever a person is committed upon process in a civil action or proceeding, except when the state is a party to the action, the detention center administrator is not bound to receive the person unless security is given on the part of the party at whose instance the process is issued. The security must be a deposit of money, to meet the expenses for the person's necessary food, clothing, and bedding. The detention center administrator is not required to detain the person any longer than the period for which these expenses are provided. (2) This section does not apply to cases in which a party is committed as a punishment for disobedience to the mandates, process, writs, or orders of court.

History: En. Sec. 3037, Pen. C. 1895; re-en. Sec. 9774, Rev. C. 1907; re-en. Sec. 12483, R.C.M. 1921; Cal. Pen. C. Sec. 1612; re-en. Sec. 12483, R.C.M. 1935; R.C.M. 1947, 16-2819; amd. Sec. 15, Ch. 447, L. 1985; amd. Sec. 20, Ch. 461, L. 1989; amd. Sec. 702, Ch. 61, L. 2007.



7-32-2208. Actual confinement of inmates required.

7-32-2208. Actual confinement of inmates required. An inmate committed to a detention center for trial or examination or, except as provided in 7-32-2225 through 7-32-2227, a prisoner convicted must be actually confined in the detention center until the inmate or prisoner is legally discharged.

History: En. Sec. 3025, Pen. C. 1895; re-en. Sec. 9762, Rev. C. 1907; re-en. Sec. 12471, R.C.M. 1921; Cal. Pen. C. Sec. 1600; re-en. Sec. 12471, R.C.M. 1935; R.C.M. 1947, 16-2806; amd. Sec. 4, Ch. 361, L. 1989; amd. Sec. 21, Ch. 461, L. 1989; amd. Sec. 703, Ch. 61, L. 2007.



7-32-2209. Repealed.

7-32-2209. Repealed. Sec. 31, Ch. 461, L. 1989.

History: En. Sec. 3036, Pen. C. 1895; re-en. Sec. 9773, Rev. C. 1907; re-en. Sec. 12482, R.C.M. 1921; Cal. Pen. C. Sec. 1611; re-en. Sec. 12482, R.C.M. 1935; amd. Sec. 1, Ch. 179, L. 1965; amd. Sec. 1, Ch. 203, L. 1967; amd. Sec. 2, Ch. 420, L. 1971; amd. Sec. 1, Ch. 435, L. 1973; R.C.M. 1947, 16-2818(part); amd. Sec. 2, Ch. 671, L. 1979; amd. Sec. 16, Ch. 447, L. 1985; amd. Sec. 2, Ch. 645, L. 1985.



7-32-2210. Repealed.

7-32-2210. Repealed. Sec. 31, Ch. 461, L. 1989.

History: En. Sec. 3035, Pen. C. 1895; re-en. Sec. 9772, Rev. C. 1907; re-en. Sec. 12481, R.C.M. 1921; Cal. Pen. C. Sec. 1610; re-en. Sec. 12481, R.C.M. 1935; R.C.M. 1947, 16-2817.



7-32-2211. Service of papers upon detention center administrator for inmate.

7-32-2211. Service of papers upon detention center administrator for inmate. A detention center administrator who is served with a paper in a judicial proceeding that is directed to an inmate in the administrator's custody shall immediately deliver it to the inmate.

History: En. Sec. 3034, Pen. C. 1895; re-en. Sec. 9771, Rev. C. 1907; re-en. Sec. 12480, R.C.M. 1921; Cal. Pen. C. Sec. 1609; re-en. Sec. 12480, R.C.M. 1935; R.C.M. 1947, 16-2816; amd. Sec. 22, Ch. 461, L. 1989; amd. Sec. 704, Ch. 61, L. 2007.



7-32-2212. Repealed.

7-32-2212. Repealed. Sec. 31, Ch. 461, L. 1989.

History: En. Sec. 3041, Pen. C. 1895; re-en. Sec. 9778, Rev. C. 1907; re-en. Sec. 12487, R.C.M. 1921; re-en. Sec. 12487, R.C.M. 1935; R.C.M. 1947, 16-2823; amd. Sec. 17, Ch. 447, L. 1985.



7-32-2213. Repealed.

7-32-2213. Repealed. Sec. 31, Ch. 461, L. 1989.

History: En. Sec. 1, Ch. 93, L. 1909; re-en. Sec. 3070, R.C.M. 1921; re-en. Sec. 3070, R.C.M. 1935; R.C.M. 1947, 41-1106.



7-32-2214. through reserved.

7-32-2214 through 7-32-2220 reserved.



7-32-2221. Repealed.

7-32-2221. Repealed. Sec. 31, Ch. 461, L. 1989.

History: En. Secs. 3023, 3024, Pen. C. 1895; re-en. Secs. 9760, 9761, Rev. C. 1907; re-en. Secs. 12469, 12470, R.C.M. 1921; Cal. Pen. C. Secs. 1598, 1599; re-en. Secs. 12469, 12470, R.C.M. 1935; R.C.M. 1947, 16-2804, 16-2805; amd. Sec. 1, Ch. 82, L. 1983; amd. Sec. 18, Ch. 447, L. 1985; amd. Sec. 12, Ch. 475, L. 1987; amd. Sec. 1, Ch. 434, L. 1989.



7-32-2222. Health and safety of inmates.

7-32-2222. Health and safety of inmates. (1) Each detention center shall comply with state and local fire codes for correctional occupancy and with sanitation, safety, and health codes. (2) Designated exits must permit prompt evacuation of inmates and detention center staff in an emergency. (3) When there is good reason to believe that the inmates may be injured or endangered, the detention center administrator shall remove them to a safe and convenient place and confine them there as long as necessary to avoid the danger.

History: (1)En. Sec. 3032, Pen. C. 1895; re-en. Sec. 9769, Rev. C. 1907; re-en. Sec. 12478, R.C.M. 1921; Cal. Pen. C. Sec. 1607; re-en. Sec. 12478, R.C.M. 1935; Sec. 16-2814, R.C.M. 1947; (2)En. Sec. 3033, Pen. C. 1895; re-en. Sec. 9770, Rev. C. 1907; re-en. Sec. 12479, R.C.M. 1921; Cal. Pen. C. Sec. 1608; re-en. Sec. 12479, R.C.M. 1935; Sec. 16-2815, R.C.M. 1947; (3)En. Sec. 3036, Pen. C. 1895; re-en. Sec. 9773, Rev. C. 1907; re-en. Sec. 12482, R.C.M. 1921; Cal. Pen. C. Sec. 1611; re-en. Sec. 12482, R.C.M. 1935; amd. Sec. 1, Ch. 179, L. 1965; amd. Sec. 1, Ch. 203, L. 1967; amd. Sec. 2, Ch. 420, L. 1971; amd. Sec. 1, Ch. 435, L. 1973; Sec. 16-2818, R.C.M. 1947; R.C.M. 1947, 16-2814, 16-2815, 16-2818(part); amd. Sec. 19, Ch. 447, L. 1985; amd. Sec. 23, Ch. 461, L. 1989; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 1, Ch. 768, L. 1991; amd. Sec. 1, Ch. 388, L. 1995; amd. Sec. 31, Ch. 546, L. 1995; amd. Sec. 1, Ch. 579, L. 2003.



7-32-2223. Repealed.

7-32-2223. Repealed. Sec. 31, Ch. 461, L. 1989.

History: En. Secs. 3038, 3039, Pen. C. 1895; re-en. Secs. 9775, 9776, Rev. C. 1907; re-en. Secs. 12484, 12485, R.C.M. 1921; Cal. Pen. C. Secs. 1613, 1614; re-en. Secs. 12484, 12485, R.C.M. 1935; R.C.M. 1947, 16-2820, 16-2821.



7-32-2224. Payment of medical costs by entities other than inmate.

7-32-2224. Payment of medical costs by entities other than inmate. (1) The detention center administrator shall forward to the appropriate arresting agency all charges for medical treatment for which the agency is responsible. (2) When the inmate is in the custody of a county detention center and the detention center administrator determines that the inmate requires medical treatment, the county or the arresting agency is responsible for medical costs associated with: (a) conditions that are not preexisting; (b) injuries incurred by the inmate: (i) while in the custody of the detention center if the injuries are the result of an accident, an assault by another inmate, or negligent or intentionally torturous acts committed by the detention center administrator or the administrator's staff; (ii) during the arrest of the inmate by the sheriff or the sheriff's staff if the injuries were not incurred while unlawfully resisting arrest; or (iii) while on a work program or while the inmate is performing duties assigned by the detention center administrator or the administrator's staff; (c) infections or contagious or communicable diseases that the inmate contracts while in the custody of the detention center; or (d) medical examinations that are required by law or court order unless the order provides otherwise. (3) In order to determine which entity is responsible for medical charges that are not the responsibility of the inmate, the following applies: (a) If the arresting agency is a law enforcement agency whose jurisdiction is limited to the county boundaries of the county or a municipality in the county where the detention center is located, then the county is responsible. (b) If the arresting agency is a law enforcement agency with statewide jurisdiction or whose jurisdiction is a county or municipality in a county other than the county where the detention center is located, then the arresting agency is responsible. (c) If a municipality commits a person to the detention center of the county in which the municipality is located for a reason other than detention pending trial for or detention for service of a sentence for violating an ordinance of that municipality, then the county in which the municipality is located is responsible. (4) For the purposes of 7-32-2245 and this section, "preexisting condition" means an illness or condition that began or injuries that were sustained before a person was in the custody of county officers.

History: En. Sec. 3, Ch. 579, L. 2003.



7-32-2225. County jail work program.

7-32-2225. County jail work program. (1) A county may operate a county jail work program. The program may be established to allow jail inmates convicted of nonviolent offenses to serve a sentence of imprisonment in the county jail by performing county work without actual physical confinement in the county jail. (2) A participant in a county jail work program is considered to be in confinement for the purposes of laws relating to confinement in jail, sentencing, and length of imprisonment. (3) A county jail work program may be established in addition to any county jail labor, rehabilitation, or other program, including the authority of the board of county commissioners to require persons confined to the county jail to perform labor.

History: En. Sec. 1, Ch. 361, L. 1989.



7-32-2226. Operation of county jail work program.

7-32-2226. Operation of county jail work program. (1) If a county establishes a county jail work program, it must be authorized by the board of county commissioners and supervised by the county sheriff. The sheriff may permit persons eligible under the provisions of 7-32-2227 to work on public projects as designated by the board of county commissioners. Upon a request of a federal or state agency, city government, or nonprofit corporation and upon mutually agreeable terms or on their own action for county projects, the board of county commissioners may designate projects as public projects for purposes of this section. A person participating in a county jail work program may not: (a) have the person's labor or other work contracted out to a private party; (b) be required to do labor or other work that furthers the private interests of a government employee or official; (c) be permitted or required to do labor or other work that relates to anything other than public projects, public services, or other public matters; (d) be used to displace any regular government employee; (e) perform the duties of any vacant government position; or (f) work on any construction or reconstruction project. (2) A county may not reduce its current workforce in order to transfer the duties of a reduction to persons participating in a county jail work program. (3) A person participating in a county work program may not be physically confined in the county jail during the course of the person's participation. The person may not be required to perform county work in excess of 8 hours each calendar day. Each calendar day in which a person has participated in a county jail work program is 2 days of incarceration for the purposes of serving a sentence of imprisonment. (4) The sheriff, in conjunction with the board of county commissioners, shall establish a written policy on how jail inmates may volunteer for participation in the county work program and what criteria the sheriff shall use to choose volunteers if there are more eligible persons volunteering than are needed in the program. (5) In order to ensure public safety, the sheriff may deny a person permission to participate in the program and may revoke a person's permission to participate at any time. (6) A person participating in a program is under official detention as that term is used in defining the crime of escape in 45-7-306. An unexcused failure to appear for work at a time and place scheduled for participation in a program constitutes the offense of escape. (7) Weed management, as defined in 7-22-2101, whether on public or private land, and other maintenance projects authorized by a board of county commissioners are county projects for purposes of 7-32-2225 through 7-32-2227.

History: En. Sec. 2, Ch. 361, L. 1989; amd. Sec. 2, Ch. 203, L. 2001; amd. Sec. 1, Ch. 414, L. 2005.



7-32-2227. Inmate eligibility for participation.

7-32-2227. Inmate eligibility for participation. A person may be permitted to participate in a county jail work program if the person: (1) has been sentenced to the county jail for an offense and is not confined in the county jail upon process in a civil action or prior to examination or trial; (2) is not serving a sentence for homicide, robbery, sexual intercourse without consent, arson, burglary, kidnapping, escape, assault, partner or family member assault, incest, or any other offense in which violence is an element of the crime or for an offense during the course of which bodily injury occurred; (3) was not prohibited from participating in the county work program by the sentencing judge, magistrate, or justice of the peace or by the judge's, magistrate's, or justice's successor; and (4) has applied to participate to the county sheriff and the sheriff, pursuant to written policy, has approved the participation.

History: En. Sec. 3, Ch. 361, L. 1989; amd. Sec. 2, Ch. 350, L. 1995.



7-32-2228. through reserved.

7-32-2228 through 7-32-2230 reserved.



7-32-2231. Purpose to allow private industry involvement.

7-32-2231. Purpose to allow private industry involvement. It is the purpose of 7-32-2231 through 7-32-2234 to allow multijurisdictional or single-jurisdiction detention centers to be built by private industry and leased to the participating local government or governments for operation by the local government, collectively by participating local governments, or by a private entity with the concurrence of the local governments involved.

History: En. Sec. 1, Ch. 447, L. 1985; amd. Sec. 24, Ch. 461, L. 1989.



7-32-2232. Detention centers -- contracts with private parties.

7-32-2232. Detention centers -- contracts with private parties. (1) The term of an agreement under 7-32-2201 with a private party may not exceed 3 years. (2) The agreement must include: (a) detailed standards for the operation of the detention center and the incarceration of inmates; (b) a performance bond from the private party acceptable to the local government; (c) a promise from the private party to indemnify the local government for any damages for which the local government is found liable as a result of the operation of the detention center; (d) a provision that the private party must purchase liability insurance in an amount acceptable to the local government; (e) minimum standards for the training of detention center staff and a provision that the private party will ensure such training; and (f) a provision that the local government may immediately terminate the contract for good cause. (3) The provisions of Title 7 relating to bids for local government contracts and purchases do not apply to a contract entered into under 7-32-2201 and this section.

History: En. Sec. 2, Ch. 447, L. 1985; amd. Secs. 25, 30, Ch. 461, L. 1989.



7-32-2233. Requests for contract proposals.

7-32-2233. Requests for contract proposals. (1) A local government seeking to enter into a contract under 7-32-2201 and 7-32-2232 may publish a request for proposals. The request for proposals must be published in a newspaper of general circulation in the county once a week for 3 successive weeks and must include information concerning the type of detention center services required. (2) Requests for proposals must be sent to persons who have previously requested that their names be placed on a list of persons providing detention center services. The Montana board of crime control shall maintain a list of persons providing detention center services and furnish the list to a local government upon request. (3) In selecting a proposal and awarding a contract, a local government need not accept the proposal with the lowest cost. (4) The local government must base its selection on demonstrated competence, knowledge and qualifications, the reasonableness of the services proposed, and the reasonableness of the proposed contract price for the detention center services. (5) A copy of all proposals must be kept available for public inspection in the office of the county clerk and recorder. (6) The local government must give specific reasons for its selection of a proposal. The reasons must be recorded in the minutes of the governing body of the local government.

History: En. Sec. 3, Ch. 447, L. 1985; amd. Sec. 26, Ch. 461, L. 1989.



7-32-2234. Powers of detention center administrators.

7-32-2234. Powers of detention center administrators. A detention center administrator is responsible for the immediate management and control of the detention center subject to general policies and programs established pursuant to the agreement provided for in 7-32-2201(2) and any applicable interlocal agreement. The powers of an administrator and detention center personnel employed under the administrator's authority include control over inmates: (1) within the confines and grounds of the detention center; and (2) outside the detention center confines and grounds while transporting any inmate or in the hot pursuit or apprehension of any escapee.

History: En. Sec. 4, Ch. 447, L. 1985; amd. Sec. 27, Ch. 461, L. 1989; amd. Sec. 705, Ch. 61, L. 2007.



7-32-2235. through reserved.

7-32-2235 through 7-32-2240 reserved.



7-32-2241. Definitions.

7-32-2241. Definitions. As used in this part, the following definitions apply: (1) "Detention center" means a facility established and maintained by an appropriate entity for the purpose of confining arrested persons or persons sentenced to the detention center. (2) "Detention center administrator" means the sheriff, chief of police, administrator, superintendent, director, or other individual serving as the chief executive officer of a detention center. (3) "Detention center staff" means custodial personnel whose duties include ongoing supervision of the inmates in a detention center. (4) "Inmate" means a person who is confined in a detention center. (5) "Local government" means a city, town, county, or consolidated city-county government. (6) "Multijurisdictional detention center" means a detention center established and maintained by two or more local governments for the confinement of persons arrested or sentenced to confinement or a local government detention center contracting to confine persons arrested or sentenced in other local governments. (7) "Private detention center" means a detention center owned by private industry and leased to or operated under a contract with a local government.

History: En. Sec. 1, Ch. 461, L. 1989.



7-32-2242. Use of detention center -- payment of costs.

7-32-2242. Use of detention center -- payment of costs. (1) Local government, state, and federal law enforcement and correctional agencies may use any detention center for the confinement of arrested persons and the punishment of offenders, under conditions imposed by law and with the consent of the governing body responsible for the detention center. (2) (a) If a person is confined in a detention center by an arresting agency not responsible for the operation of the detention center, the costs of holding the person in confinement must be paid by the arresting agency at a rate that is agreed upon by the arresting agency and the detention center and that covers the reasonable costs of confinement, excluding capital construction costs, except as provided in 7-32-2245 or subsection (2)(b) of this section. (b) If a city or town commits a person to the detention center of the county in which the city or town is located for a reason other than detention pending trial for or detention for service of a sentence for violating an ordinance of that city or town, the costs must be paid by the county, except as provided in 7-32-2245. If the department of corrections is the arresting agency and the inmate is a probation violator, the costs must be paid by the county in which the district court that retains jurisdiction over the inmate is located, except as provided in 7-32-2245. (c) Payments must be made to the government unit responsible for the detention center or to the administrator operating a private detention center under an agreement provided for in 7-32-2201, upon presentation of a claim to the arresting agency. (3) If a person is a fugitive from justice from an out-of-state jurisdiction, the costs, including medical expenses, of holding the person in a detention center pending extradition must be paid by the out-of-state jurisdiction.

History: En. Sec. 2, Ch. 461, L. 1989; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 2, Ch. 768, L. 1991; amd. Sec. 2, Ch. 388, L. 1995; amd. Sec. 32, Ch. 546, L. 1995.



7-32-2243. Contracts for detention center services.

7-32-2243. Contracts for detention center services. (1) Contracts concerning detention center services and facilities between state or local government units, the state of Montana, or the federal government must be made pursuant to the Interlocal Cooperation Act, Title 7, chapter 11, part 1. (2) A government unit responsible for a detention center may contract with a government unit of another state for the confinement of lawfully committed inmates in a detention center located in either jurisdiction.

History: En. Sec. 3, Ch. 461, L. 1989.



7-32-2244. Detention of juveniles.

7-32-2244. Detention of juveniles. Juveniles may be held in a detention center only in accordance with Title 41, chapter 5, part 3.

History: En. Sec. 4, Ch. 461, L. 1989; amd. Sec. 10, Ch. 547, L. 1991; amd. Sec. 40, Ch. 42, L. 1997; amd. Sec. 2, Ch. 286, L. 1997.



7-32-2245. Payment of confinement and medical costs by inmate.

7-32-2245. Payment of confinement and medical costs by inmate. (1) An inmate found by the sentencing court to have the ability to pay is liable for the costs, including actual medical costs, of the inmate's confinement in a detention center. The rate for confinement costs must be determined in accordance with 46-18-403. Confinement costs, other than actual medical costs, must be ordered by the court and must be paid in advance of confinement and prior to payment of any fine. (2) If an inmate requires medical treatment, the inmate is responsible for medical costs associated with: (a) preexisting conditions; (b) self-inflicted injuries while in custody; (c) injuries incurred while in custody if the injuries are not the result of negligent or intentionally torturous acts committed by the detention center administrator or a member of the administrator's staff; (d) injuries incurred during the commission of a crime or while unlawfully resisting arrest or attempting to avoid an arrest; and (e) any other injuries or illnesses that are not the responsibility of other entities as provided in 7-32-2224 and 7-32-2242(3). (3) (a) If an inmate is found to be able to pay for the inmate's medical costs, as provided in subsections (1) and (2), the health care provider who treats the inmate shall collect the cost of the treatment from the inmate or the detention center administrator may arrange with the health care provider to pursue reimbursement from a third-party payor for the services provided. (b) If the health care provider is unable to collect from the inmate or third-party payor within 120 days from the date of the service, the county is responsible for reimbursing the health care provider for the services at: (i) the medicaid reimbursement rate or at a rate that is 70% of the provider's customary charges, whichever is greater; or (ii) a negotiated rate. (c) If the health care provider is reimbursed by the inmate or the third-party payor after the provider has been reimbursed by the county, the provider shall refund to the county the amount that the provider had been paid by the county for the services provided to the inmate. (4) Inability to pay may not be a factor in providing necessary medical care for an inmate. (5) This section does not restrict an inmate's right to use a third-party payor. (6) If a city or town is the arresting agency and commits a person to the detention center of the county in which the city or town is located, the inmate is responsible for the inmate's medical expenses and the provisions of this section apply.

History: En. Sec. 5, Ch. 461, L. 1989; amd. Sec. 3, Ch. 388, L. 1995; amd. Sec. 2, Ch. 579, L. 2003.



7-32-2246. Temporary release from detention center.

7-32-2246. Temporary release from detention center. A detention center inmate may be granted, by court order and with the consent of the sheriff, the privilege of leaving the detention center during necessary and reasonable hours for any of the following purposes: (1) seeking employment; (2) working at employment; (3) conducting the inmate's own business or self-employment; (4) attending to the needs of the inmate's family; (5) attending an educational institution; or (6) obtaining medical treatment.

History: En. Sec. 6, Ch. 461, L. 1989; amd. Sec. 706, Ch. 61, L. 2007.



7-32-2247. Annoyance of inmate prohibited -- penalty.

7-32-2247. Annoyance of inmate prohibited -- penalty. (1) The detention center administrator or staff member in charge of an inmate must use necessary and proper means to protect an inmate from purposeful or knowing insults and annoyance by others and to prevent others from communicating with the inmate while the inmate is at or is going to or returning from employment. (2) A person persisting in purposefully or knowingly insulting, annoying, or communicating with an inmate after being told by the detention center administrator or staff member to desist commits the offense of inmate annoyance. (3) A person convicted of the offense of inmate annoyance shall be fined an amount not to exceed $500.

History: En. Sec. 7, Ch. 461, L. 1989.



7-32-2248. Inmate endangerment -- penalty.

7-32-2248. Inmate endangerment -- penalty. (1) A detention center administrator or staff member commits the offense of inmate endangerment if the administrator or staff member knowingly: (a) places or keeps a juvenile with adult inmates; (b) uses corporal punishment against an inmate; or (c) uses physical force against an inmate, except as necessary for: (i) self-defense; (ii) control of inmates; (iii) protection of another person from imminent physical attack; or (iv) prevention of riot or escape. (2) A person who commits the offense of inmate endangerment shall be fined an amount not to exceed $500.

History: En. Sec. 8, Ch. 461, L. 1989; amd. Sec. 707, Ch. 61, L. 2007.



7-32-2249. False claims by detention center administrator.

7-32-2249. False claims by detention center administrator. A detention center administrator who falsely represents to the governing body of a local government the actual expenses of boarding detention center inmates, furnishing food and supplies, or providing services, who presents to the governing body false items in a claim or false vouchers, or if the administrator is not a private detention center administrator, who makes any profit from the keeping of inmates in the administrator's custody and a person who gives a false item or false voucher to be used by the detention center administrator in any claim against the local government is guilty of a misdemeanor.

History: En. Sec. 4628, Pol. C. 1895; re-en. Sec. 3161, Rev. C. 1907; re-en. Sec. 4910, R.C.M. 1921; re-en. Sec. 4910, R.C.M. 1935; amd. Sec. 19, Ch. 513, L. 1973; R.C.M. 1947, 25-229; amd. Sec. 1, Ch. 446, L. 1979; amd. Sec. 12, Ch. 461, L. 1989; Sec. 7-32-2128(1), MCA 1987; redes. 7-32-2249 by Code Commissioner, 1989; amd. Sec. 708, Ch. 61, L. 2007.



7-32-2250. Liability for escape in civil actions.

7-32-2250. Liability for escape in civil actions. (1) A detention center administrator who fails to prevent the escape or rescue of a person who was arrested in a civil action and who is in the administrator's custody without the consent or connivance of the party in whose behalf the arrest or imprisonment was made is liable as follows: (a) When the arrest is upon an order to hold for bail or upon a surrender in exoneration of bail before judgment, the detention center administrator is liable to the plaintiff for the bail. (b) When the arrest is on an execution or commitment to enforce the payment of money, the detention center administrator is liable for the amount expressed in the execution or commitment. (c) When the arrest is on an execution or commitment other than to enforce the payment of money, the detention center administrator is liable for the actual damages sustained. (2) Upon being sued for damages for an escape or rescue of a person in the detention center administrator's custody, the administrator may introduce evidence in mitigation or exculpation. (3) An action may not be maintained against a detention center administrator for a rescue or for an escape of a person arrested upon an execution or commitment if, after the rescue or escape and before the commencement of the action, the inmate returns to the detention center or is retaken by the administrator.

History: En. Secs. 4390, 4391, 4392, Pol. C. 1895; re-en. Secs. 3019, 3020, 3021, Rev. C. 1907; re-en. Secs. 4783, 4784, 4785, R.C.M. 1921; Cal. Pol. C. Secs. 4182, 4183, 4184; re-en. Secs. 4783, 4784, 4785, R.C.M. 1935; R.C.M. 1947, 16-2711, 16-2712, 16-2713; amd. Sec. 5, Ch. 263, L. 1979; amd. Sec. 9, Ch. 447, L. 1985; amd. Sec. 13, Ch. 461, L. 1989; Sec. 7-32-2132, MCA 1987; redes. 7-32-2250 by Code Commissioner, 1989; amd. Sec. 709, Ch. 61, L. 2007.






Part 23. Powers of County Commissioners Related to Law Enforcement

7-32-2301. Rewards for apprehension of criminals.

7-32-2301. Rewards for apprehension of criminals. (1) The board of county commissioners of each county has the power to offer rewards for the apprehension and conviction of any person or persons who have committed any felony within their respective counties. Said reward shall not exceed the sum of $500 for the apprehension and conviction of the party or parties guilty of a felony, and the reward shall not be paid in any case until a conviction has first been had in said case. All rewards shall be paid by warrants drawn on the general fund of the county. (2) In no case shall the members of the board, sheriff, or other county officer receiving an annual or monthly salary be entitled to any part of any such reward.

History: En. Sec. 1, Ch. 61, L. 1909; re-en. Sec. 4483, R.C.M. 1921; re-en. Sec. 4483, R.C.M. 1935; R.C.M. 1947, 16-1123.



7-32-2302. Establishment of curfew -- penalty.

7-32-2302. Establishment of curfew -- penalty. (1) (a) The governing body of a county may adopt an ordinance that establishes a curfew hour after which minors will not be allowed abroad on the public streets, roadways, or lands of the county. (b) The ordinance must contain a description of the area covered by the curfew and provide exceptions for approved activities. The curfew may be countywide or pertain to any portion of the county, including an unincorporated city or town. The curfew may not extend to any area within the boundaries of an incorporated city or town. (2) It is the duty of any officer or official enforcing the laws of the state to enforce the provisions of this section. (3) A person convicted of violating a curfew ordinance adopted under subsection (1) shall be punished by a fine in an amount not exceeding $75 or by a sentence of up to 10 hours of community service, or both. Absolute liability, as provided for in 45-2-104, is imposed for a violation of this section.

History: (1)En. Sec. 1, Ch. 29, L. 1969; Sec. 16-1182, R.C.M. 1947; (2)En. Sec. 2, Ch. 29, L. 1969; Sec. 16-1183, R.C.M. 1947; (3)En. Sec. 3, Ch. 29, L. 1969; Sec. 16-1184, R.C.M. 1947; R.C.M. 16-1182, 16-1183, 16-1184; amd. Sec. 1, Ch. 258, L. 1995; amd. Sec. 1, Ch. 131, L. 2001.






Part 41. Municipal Police Force

7-32-4101. Police department authorized and required.

7-32-4101. Police department authorized and required. There shall be in every city and town of this state a police department which shall be organized, managed, and controlled as provided in this part.

History: En. Sec. 1, Ch. 136, L. 1907; Sec. 3304, Rev. C. 1907; re-en. Sec. 5095, R.C.M. 1921; re-en. Sec. 5095, R.C.M. 1935; amd. Sec. 1, Ch. 152, L. 1947; amd. Sec. 1, Ch. 72, L. 1949; R.C.M. 1947, 11-1801(part).



7-32-4102. Applicability of part.

7-32-4102. Applicability of part. (1) This part shall in all respects be applicable to and shall govern and control police departments in every such city or town organized under any form of municipal government except where this part is in conflict with the commission form of government provided for in part 42 of chapter 3 and amendments thereto. (2) Where the provisions of this part do conflict with the provisions of said part 42 and the amendments thereto pertaining to the commission form of government, the provisions pertaining to the commission form of government shall prevail.

History: En. Sec. 1, Ch. 136, L. 1907; Sec. 3304, Rev. C. 1907; re-en. Sec. 5095, R.C.M. 1921; re-en. Sec. 5095, R.C.M. 1935; amd. Sec. 1, Ch. 152, L. 1947; amd. Sec. 1, Ch. 72, L. 1949; R.C.M. 1947, 11-1801(part).



7-32-4103. Supervision of police department.

7-32-4103. Supervision of police department. The mayor in all cities and towns or the manager in those cities operating under the commission-manager plan has charge of and supervision over the police department. The mayor or manager shall appoint all the members and officers of the department. Subject to the provisions of this part, the mayor or manager may suspend or remove any member or officer of the force. The mayor or manager shall make rules, not inconsistent with the provisions of this part, the other laws of the state, or the ordinances of the city or town council, for the government, direction, management, and discipline of the police force.

History: En. Sec. 2, Ch. 136, L. 1907; Sec. 3305, Rev. C. 1907; re-en. Sec. 5096, R.C.M. 1921; re-en. Sec. 5096, R.C.M. 1935; amd. Sec. 2, Ch. 152, L. 1947; R.C.M. 1947, 11-1802; amd. Sec. 710, Ch. 61, L. 2007.



7-32-4104. Additional regulations by city council.

7-32-4104. Additional regulations by city council. In addition to the provisions herein contained, the city or town council may make any ordinances, not inconsistent with this part or any law of the state, for the government of the police department and for regulating the powers and duties of its officers and members.

History: En. Sec. 11, Ch. 136, L. 1907; Sec. 3314, Rev. C. 1907; re-en. Sec. 5105, R.C.M. 1921; re-en. Sec. 5105, R.C.M. 1935; R.C.M. 1947, 11-1813.



7-32-4105. Duties of chief of police.

7-32-4105. Duties of chief of police. (1) The chief of police: (a) shall execute and return all process issued by the city judge or directed to the chief of police by any legal authority and must be present and shall assist the city court regularly; (b) shall arrest all persons guilty of a breach of the peace or for the violation of any city or town ordinance and bring them before the city judge for trial; (c) must have charge and control of all police officers, subject to rules that may be prescribed by ordinance, and report to the council all delinquencies or neglect of duty or official misconduct of police officers for action of the council; (d) shall perform other duties that the council may prescribe. (2) The chief of police has the same powers as a constable in the discharge of duties, but the chief of police may not serve a process in a civil action or proceeding except when a city or town is a party. (3) Quotas for investigative stops, citations, or arrests may not be established and may not be used in evaluating police officers.

History: En. Sec. 4785, Pol. C. 1895; re-en. Sec. 3254, Rev. C. 1907; re-en. Sec. 5037, R.C.M. 1921; re-en. Sec. 5037, R.C.M. 1935; R.C.M. 1947, 11-810; amd. Sec. 711, Ch. 61, L. 2007; amd. Sec. 3, Ch. 244, L. 2007.



7-32-4106. List of active and eligible police officers.

7-32-4106. List of active and eligible police officers. (1) The city council has exclusive power to determine and limit the number of police officers and members to comprise the police force of any city, to reduce the number of the police force at any time, and to divide the police membership into two lists: (a) one list is an active list containing the names of individuals who are to be actually employed and receive pay while employed; and (b) one list is an eligible list containing the names of individuals who may not receive pay while not actually employed as an officer or member. (2) Officers or members of the active list temporarily relieved from duty must become members of the eligible list without pay and must be first entitled to reinstatement on the active list in case of vacancy, according to their seniority in the service, and all others on the eligible list must be entitled to fill a vacancy in the order of their appointment. (3) The action of the council under this section is not subject to review by any court. (4) Officers or members may not be placed on the eligible list, except in case of temporary reduction of the police force, when the number already on the eligible list is equal to 20% of the active list.

History: En. Sec. 7, Ch. 136, L. 1907; Sec. 3310, Rev. C. 1907; re-en. Sec. 5101, R.C.M. 1921; amd. Sec. 5, Ch. 119, L. 1923; re-en. Sec. 5101, R.C.M. 1935; R.C.M. 1947, 11-1807; amd. Sec. 712, Ch. 61, L. 2007.



7-32-4107. Utilization of retired officers.

7-32-4107. Utilization of retired officers. Police officers on the retired list of a city or town shall retire from the active list of police officers of the city or town but must be subject to call for police service or active duty whenever an emergency requires or the active list is temporarily insufficient for proper policing of the city or town, all under the rules that the board of police commissioners or city council prescribe.

History: En. Sec. 3, Ch. 100, L. 1927; amd. Sec. 3, Ch. 120, L. 1929; re-en. Sec. 5108.3, R.C.M. 1935; amd. Sec. 3, Ch. 489, L. 1977; amd. Sec. 6, Ch. 85, L. 1977; R.C.M. 1947, 11-1819; amd. Sec. 713, Ch. 61, L. 2007.



7-32-4108. Appointment to police force.

7-32-4108. Appointment to police force. All appointments to the police force must be made by the mayor or, in those cities operating under the commission-manager plan, by the manager and must be confirmed by the city council or commission. An appointment may not be made until: (1) an application for a position on the police force has been filed with the mayor or, in those cities operating under the commission-manager plan, with the manager and referred to the police commission, when a commission exists; and (2) the applicant has successfully passed the examination required to be held by the police commission and a certificate from the police commission that the applicant has qualified for the appointment has been filed with the mayor or, in those cities operating under the commission-manager plan with the manager.

History: En. Sec. 3, Ch. 136, L. 1907; Sec. 3306, Rev. C. 1907; amd. Sec. 1, Ch. 198, L. 1921; re-en. Sec. 5097, R.C.M. 1921; amd. Sec. 2, Ch. 119, L. 1923; re-en. Sec. 5097, R.C.M. 1935; amd. Sec. 3, Ch. 152, L. 1947; amd. Sec. 1, Ch. 160, L. 1973; R.C.M. 1947, 11-1803(part); amd. Sec. 714, Ch. 61, L. 2007.



7-32-4109. Temporary employment for persons doing police work.

7-32-4109. Temporary employment for persons doing police work. The mayor of a city may, at any time when considered expedient, employ not to exceed two persons at one time for a period not to exceed 30 days to do police duty who are not members of the police department.

History: En. Sec. 6, Ch. 136, L. 1907; Sec. 3309, Rev. C. 1907; re-en. Sec. 5100, R.C.M. 1921; amd. Sec. 4, Ch. 119, L. 1923; re-en. Sec. 5100, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1955; amd. Sec. 1, Ch. 28, L. 1959; R.C.M. 1947, 11-1806(part); amd. Sec. 715, Ch. 61, L. 2007.



7-32-4110. Procedure for reinstatement on police force.

7-32-4110. Procedure for reinstatement on police force. (1) An applicant for a position on the police force who has already served 20 years or more in the aggregate on the police force of the city or town to which the person is applying for reinstatement may make application within 1 year from the date on which the person's name was removed from the active list of police officers to the police commission of that city or town in which the person last served, and the application must be considered by the police commission within 30 days after receipt of the application. (2) The commission may not require the applicant to have a physical examination or other examination required of applicants for a position on the police force. If the police commission recommends the reinstatement of the applicant as a member of the police force, the probationary term required of applicants for positions must be dispensed with for the applicant for reinstatement. The mayor shall submit to the city council of the city at its next regular meeting the recommendation of the police commission. If a majority of the city council vote in favor of adopting the recommendation of the commission, the applicant must be immediately reinstated as a police officer in the city or town.

History: En. Sec. 1, Ch. 205, L. 1939; R.C.M. 1947, 11-1808; amd. Sec. 716, Ch. 61, L. 2007.



7-32-4111. Examination of applicants for position on police force.

7-32-4111. Examination of applicants for position on police force. (1) All applicants for positions on the police force whose applications are referred to the police commission must be required to successfully undergo an examination before the police commission and to receive a certificate from the commission that the applicant is qualified for appointment for the probationary period to the police force. (2) An applicant who makes any false statement to the police commission as to the applicant's age or other required qualifications at an examination before the police commission is subject to suspension or dismissal from the police force after trial.

History: En. Sec. 5, Ch. 136, L. 1907; Sec. 3308, Rev. C. 1907; amd. Sec. 2, Ch. 198, L. 1921; re-en. Sec. 5099, R.C.M. 1921; amd. Sec. 3, Ch. 119, L. 1923; re-en. Sec. 5099, R.C.M. 1935; R.C.M. 1947, 11-1805(part); amd. Sec. 717, Ch. 61, L. 2007.



7-32-4112. Qualifications of police officers.

7-32-4112. Qualifications of police officers. A member of a police department on the active list of any city at the time of appointment under this part may not be less than 18 years of age, must be a citizen of the United States, and must meet the minimum qualifying standards for employment promulgated by the Montana public safety officer standards and training council established in 2-15-2029.

History: (1)En. Sec. 1, Ch. 100, L. 1927; amd. Sec. 1, Ch. 16, L. 1929; amd. Sec. 1, Ch. 120, L. 1929; re-en. Sec. 5108.1, R.C.M. 1935; amd. Sec. 1, Ch. 93, L. 1947; amd. Sec. 12, Ch. 94, L. 1973; Sec. 11-1817, R.C.M. 1947; (2)En. Sec. 12, Ch. 136, L. 1907; Sec. 3315, Rev. C. 1907; re-en. Sec. 5106, R.C.M. 1921; amd. Sec. 6, Ch. 119, L. 1923; re-en. Sec. 5106, R.C.M. 1935; amd. Sec. 1, Ch. 29, L. 1959; amd. Sec. 1, Ch. 47, L. 1971; amd. Sec. 1, Ch. 66, L. 1971; amd. Sec. 1, Ch. 56, L. 1973; amd. Sec. 1, Ch. 60, L. 1973; amd. Sec. 12, Ch. 335, L. 1974; Sec. 11-1814, R.C.M. 1947; R.C.M. 1947, 11-1814, 11-1817; amd. Sec. 8, Ch. 263, L. 1979; amd. Sec. 1, Ch. 150, L. 1995; amd. Sec. 13, Ch. 506, L. 2007.



7-32-4113. Probationary period and confirmation of appointment.

7-32-4113. Probationary period and confirmation of appointment. (1) Every applicant who has passed the examination and received the certificate referred to in 7-32-4108 must first serve for a probationary term of not more than 1 year. At any time before the end of such probationary term, the mayor, or the manager in those cities operating under the commission-manager plan, may revoke such appointment. (2) After the end of such probationary period and within 30 days thereafter, the appointment of such applicant must be submitted to the city council or commission, and if such appointment is confirmed by the city council or commission, such applicant becomes a member of the police force and shall hold such position during good behavior unless suspended or discharged as provided by law.

History: En. Sec. 3, Ch. 136, L. 1907; Sec. 3306, Rev. C. 1907; amd. Sec. 1, Ch. 198, L. 1921; re-en. Sec. 5097, R.C.M. 1921; amd. Sec. 2, Ch. 119, L. 1923; re-en. Sec. 5097, R.C.M. 1935; amd. Sec. 3, Ch. 152, L. 1947; amd. Sec. 1, Ch. 160, L. 1973; R.C.M. 1947, 11-1803(part).



7-32-4114. Restrictions on activities of police officers.

7-32-4114. Restrictions on activities of police officers. (1) Except as provided in subsection (2), a member of the police force may not hold any other office or be employed in any other department of the city or town government. A member of the police force may not strike, as provided in 39-31-501. (2) A member of the police force of a third-class city or of a town may be employed in another department of the city or town government. However, the member may not hold political office in the city or town government. (3) The fact that a person is an officer or member of the police department does not deprive the person's spouse or any member of the person's family of the right to participate in political activity or to hold public or political office. (4) An officer or member of the police department may participate in political activity if the officer does not do so while on duty or in uniform or if the activity does not otherwise interfere with the performance of duties.

History: En. Secs. 8, 9, 10, Ch. 136, L. 1907; Secs. 3311, 3312, 3313, Rev. C. 1907; re-en. Secs. 5102, 5103, 5104, R.C.M. 1921; re-en. Secs. 5102, 5103, 5104, R.C.M. 1935; R.C.M. 1947, 11-1810(part), 11-1811, 11-1812; amd. Sec. 1, Ch. 385, L. 1981; amd. Sec. 1, Ch. 124, L. 1993; amd. Sec. 6, Ch. 225, L. 2005.



7-32-4115. Exemptions of members of police force.

7-32-4115. Exemptions of members of police force. No member of the police force shall be liable to military or jury duty or to arrest on civil process while actually on duty.

History: En. Sec. 8, Ch. 136, L. 1907; Sec. 3311, Rev. C. 1907; re-en. Sec. 5102, R.C.M. 1921; re-en. Sec. 5102, R.C.M. 1935; R.C.M. 1947, 11-1810(part).



7-32-4116. Minimum wage of police in first- and second-class cities.

7-32-4116. Minimum wage of police in first- and second-class cities. (1) Each duly confirmed member of a police department of cities of the first and second class of Montana is entitled to a minimum wage for a daily service of 8 hours' work of at least $750 per month for the first year of service and thereafter at least $750 a month plus 1% of the minimum base monthly salary of $750 for each additional year of service up to and including the 20th year of additional service. (2) This section applies to cities and towns not of the first class which have elected to come under the provisions of Chapter 120, Laws of 1929, as amended, or Chapter 335, Laws of 1974, as amended. (3) Added salary for years of service will be based on the base monthly salary as established in this section and not on the actual current salary.

History: (1)En. Sec. 1, Ch. 55, L. 1935; re-en. Sec. 5108.16, R.C.M. 1935; amd. Sec. 2, Ch. 96, L. 1939; amd. Sec. 1, Ch. 294, L. 1947; amd. Sec. 1, Ch. 47, L. 1951; amd. Sec. 1, Ch. 28, L. 1957; amd. Sec. 1, Ch. 266, L. 1967; amd. Sec. 1, Ch. 298, L. 1969; amd. Sec. 1, Ch. 314, L. 1973; amd. Sec. 2, Ch. 438, L. 1975; Sec. 11-1832, R.C.M. 1947; (2)En. Sec. 2, Ch. 55, L. 1935; re-en. Sec. 5108.17, R.C.M. 1935; Sec. 11-1833, R.C.M. 1947; (3)En. Sec. 2, Ch. 266, L. 1967; Sec. 11-1832.1, R.C.M. 1947; R.C.M. 1947, 11-1832, 11-1832.1, 11-1833; amd. Sec. 9, Ch. 263, L. 1979; amd. Sec. 35, Ch. 575, L. 1981.



7-32-4117. Group insurance for police officers -- funding.

7-32-4117. Group insurance for police officers -- funding. (1) Cities of all classes, if they provide insurance for other city employees under Title 2, chapter 18, part 7, shall: (a) provide the same insurance to their respective police officers; (b) notwithstanding Title 2, chapter 18, part 7, pay no less than the premium rate in effect as of July 1, 1980, for insurance coverage for police officers and their dependents; (c) provide for collective bargaining or other agreement processes to negotiate additional premium payments beyond the amount guaranteed by subsection (1)(b). (2) Subject to 15-10-420, the administration of this section is declared a public purpose of a city, which may be paid out of the general fund of the governing body and financed by a levy on the taxable value of all taxable property within the city or town.

History: En. 11-1024.3, 11-1024.4 by Secs. 1, 2, Ch. 308, L. 1975; R.C.M. 1947, 11-1024.3, 11-1024.4; amd. Sec. 1, Ch. 88, L. 1981; amd. Sec. 69, Ch. 584, L. 1999; amd. Sec. 78, Ch. 574, L. 2001.



7-32-4118. Work period -- days off duty without loss of compensation.

7-32-4118. Work period -- days off duty without loss of compensation. (1) The chief of police may establish the work period for officers and other personnel in the department and may establish a work period other than that provided in 39-3-405 for determining when an employee must be paid overtime compensation. The total hours in all work periods in a calendar year may not exceed 2,080. (2) Each officer or other employee of the police force in every city of the first and second class shall, in each calendar year, be given a minimum of 104 days off duty without loss of compensation, not including holidays, sick leave, vacation leave, or other types of compensated time off duty.

History: En. Sec. 1, Ch. 53, L. 1931; re-en. Sec. 5108.15, R.C.M. 1935; amd. Sec. 1, Ch. 65, L. 1957; R.C.M. 1947, 11-1831; amd. Sec. 1, Ch. 562, L. 1983.



7-32-4119. Overtime compensation.

7-32-4119. Overtime compensation. Members of police departments of cities of the first and second class, except those officers holding the rank of captain or above, are entitled to overtime compensation for hours worked in excess of the work period established by the chief of police under 7-32-4118.

History: En. 11-1832.2 by Sec. 1, Ch. 333, L. 1973; R.C.M. 1947, 11-1832.2; amd. Sec. 2, Ch. 562, L. 1983.



7-32-4120. Expenditure of state payments by municipality not having police retirement system -- annual report.

7-32-4120. Expenditure of state payments by municipality not having police retirement system -- annual report. (1) As used in this section, "employee" means a person employed by a municipal police department, including police officers. (2) A city or town not governed by the provisions of chapter 9 or 19 of Title 19 shall only expend the payment received pursuant to 19-19-305 for police department employee training, for equipment and personnel relating to substance abuse enforcement, or to purchase pensions for employees of its police department. (3) The city treasurer or town clerk of the cities or towns shall, on or before April 1 of each year, report to the state auditor as to the expenditures of all funds received pursuant to 19-19-305.

History: En. Sec. 4, Ch. 261, L. 1965; R.C.M. 1947, 11-1837; amd. Sec. 36, Ch. 575, L. 1981; amd. Sec. 1, Ch. 60, L. 1991.



7-32-4121. Action to recover salary.

7-32-4121. Action to recover salary. (1) Actions to recover salaries by members of the police departments of cities must be commenced within 6 months after the cause of action shall have accrued. (2) No action for unpaid salary can be maintained by members of the police department of cities except for service actually rendered and, if suspended or placed on the eligible list, then only for the days the member of the police department reports for duty. (3) The word "action", as used in this section, is to be construed, whenever it is necessary to do so, as including a special proceeding of a civil nature.

History: (1)En. Sec. 1, Ch. 11, Ex. L. 1919; re-en. Sec. 9036, R.C.M. 1921; re-en. Sec. 9036, R.C.M. 1935; Sec. 93-2610, R.C.M. 1947; (2)En. Sec. 2, Ch. 11, Ex. L. 1919; re-en. Sec. 9037, R.C.M. 1921; re-en. Sec. 9037, R.C.M. 1935; Sec. 93-2611, R.C.M. 1947; (3)En. Sec. 559, C. Civ. Proc. 1895; re-en. Sec. 6476, Rev. C. 1907; re-en. Sec. 9066, R.C.M. 1921; Cal. C. Civ. Proc. Sec. 363; re-en. Sec. 9066, R.C.M. 1935; Sec. 93-2720, R.C.M. 1947; R.C.M. 1947, 93-2610, 93-2611, 93-2720.



7-32-4122. Contributions for group life insurance and representation.

7-32-4122. Contributions for group life insurance and representation. (1) Unless the police protective association of the city or town chooses not to participate, as provided in 7-32-4123, an employer shall deduct from each police officer's monthly compensation, except that of a police chief, assistant chief, or captain, an amount equal to 1% of the base salary paid to newly confirmed police officers in the city or town. The employer shall pay this amount on a monthly basis to the treasurer of the Montana police protective association to be used to pay premiums on a group life insurance policy for contributing police officers of participating city and town associations and to defray expenses incurred by the association when representing members of the plan. (2) An employer may not deduct the amount provided for in subsection (1) from the monthly compensation of a police chief, assistant chief, or captain unless that person notifies the person's employer in writing to make the deduction. (3) A person who contributes under this section is a full member of the Montana police protective association and is entitled to all membership rights and benefits, including those benefits provided in subsection (1). (4) For the purposes of this section, "police officer" means an officer who participates in the police officers' retirement system under Title 19, chapter 9.

History: En. Sec. 1, Ch. 403, L. 1989; amd. Sec. 1, Ch. 179, L. 2005.



7-32-4123. Nonparticipation.

7-32-4123. Nonparticipation. (1) The members of a city or town police protective association may by a vote of three-fourths of the membership cease the participation of all the members in the provision of group life insurance through salary deductions. Salary deductions for payment of group life insurance premiums and representation may not be made by the city or town of the nonparticipating association. An association may resume participation by a vote of three-fourths of the membership of the city or town police protective association. (2) Notice of nonparticipation or resumption of participation must be provided to the governing body of the city or town and to the Montana police protective association.

History: En. Sec. 2, Ch. 403, L. 1989.



7-32-4124. through reserved.

7-32-4124 through 7-32-4130 reserved.



7-32-4131. Compensation and allowance for sick or injured police officers.

7-32-4131. Compensation and allowance for sick or injured police officers. Whenever a member of a police department in a city or town is, on account of sickness or disability suffered or sustained while a member of the police department and not caused or brought on by dissipation or abuse, confined to any hospital or the officer's home and requires medical attention and care, the police officer may be allowed, by the city council, the police officer's salary during the absence and an amount equal to the police officer's expenses while confined for the injury or sickness.

History: En. Sec. 6, Ch. 100, L. 1927; amd. Sec. 6, Ch. 120, L. 1929; re-en. Sec. 5108.6, R.C.M. 1935; R.C.M. 1947, 11-1822; amd. Sec. 718, Ch. 61, L. 2007.



7-32-4132. Payment of partial salary amount of officer injured in performance of duty.

7-32-4132. Payment of partial salary amount of officer injured in performance of duty. (1) A member of a municipal law enforcement agency of a municipality contracting for retirement coverage pursuant to 19-9-207 who is injured in the performance of the member's duties and who requires medical or other remedial treatment for injuries that render the member unable to perform the member's duties must be paid by the municipality the difference between the member's net salary, following adjustments for income taxes and pension contributions, and the amount received from workers' compensation until the disability has ceased, as determined by workers' compensation, or for a period not to exceed 1 year, whichever occurs first. (2) To qualify for the partial salary payment provided for in subsection (1), the member of the law enforcement agency must be unable to perform the member's duties as a result of the injury.

History: En. 11-1822.1 by Sec. 1, Ch. 451, L. 1977; R.C.M. 1947, 11-1822.1; amd. Sec. 1, Ch. 290, L. 1979; amd. Sec. 1, Ch. 251, L. 1993; amd. Sec. 2, Ch. 562, L. 1999.



7-32-4133. Repealed.

7-32-4133. Repealed. Sec. 5, Ch. 290, L. 1979.

History: En. 11-1822.2 by Sec. 2, Ch. 451, L. 1977; R.C.M. 1947, 11-1822.2.



7-32-4134. Repealed.

7-32-4134. Repealed. Sec. 5, Ch. 290, L. 1979.

History: En. 11-1822.3 by Sec. 3, Ch. 451, L. 1977; R.C.M. 1947, 11-1822.3.



7-32-4135. Discontinuation of salary when retirement allowance granted.

7-32-4135. Discontinuation of salary when retirement allowance granted. Payment of a partial salary amount under 7-32-4132 shall be discontinued if the officer is disabled for an undetermined duration and is granted a disability retirement allowance under Title 19, chapters 9 and 19. If an application for such a retirement allowance is not made by the officer, application therefor may be made by the chief executive officer of the municipality by which such officer is employed.

History: En. 11-1822.4 by Sec. 4, Ch. 451, L. 1977; R.C.M. 1947, 11-1822.4; amd. Sec. 2, Ch. 290, L. 1979.



7-32-4136. Assignment to light duty or another agency.

7-32-4136. Assignment to light duty or another agency. (1) Whenever, in the opinion of the municipality and supported by a physician's opinion, the officer is able to perform specified types of light police duty, payment of the officer's partial salary amount under 7-32-4132 must be discontinued if the officer refuses to perform the light police duty when it is available and offered. The light duty must be consistent with the officer's status as a law enforcement officer. (2) With the officer's consent, the officer may be transferred to another department or agency within the municipality.

History: En. 11-1822.5 by Sec. 5, Ch. 451, L. 1977; R.C.M. 1947, 11-1822.5; amd. Sec. 3, Ch. 290, L. 1979; amd. Sec. 719, Ch. 61, L. 2007.



7-32-4137. Effect on probationary status.

7-32-4137. Effect on probationary status. If the injured officer is on probationary status at the time of injury, the balance of the probationary time must be suspended until the officer returns to regular duty or is discharged for cause.

History: En. 11-1822.6 by Sec. 6, Ch. 451, L. 1977; R.C.M. 1947, 11-1822.6; amd. Sec. 720, Ch. 61, L. 2007.



7-32-4138. Subrogation.

7-32-4138. Subrogation. The municipality has a cause of action for reimbursement of sums it has paid to an officer as salary and for medical treatment against any third party against whom the officer has a cause of action for the injury which necessitated the payments by the municipality.

History: En. 11-1822.7 by Sec. 7, Ch. 451, L. 1977; R.C.M. 1947, 11-1822.7.



7-32-4139. Repealed.

7-32-4139. Repealed. Sec. 3, Ch. 198, L. 2005.

History: En. Sec. 1, Ch. 337, L. 1999.



7-32-4140. through reserved.

7-32-4140 through 7-32-4150 reserved.



7-32-4151. Police commission required in all cities and some towns.

7-32-4151. Police commission required in all cities and some towns. (1) In all cities and some towns, the mayor, or the manager in those cities operating under the commission-manager plan, shall nominate and, with the consent of the city council or commission, appoint three residents of such city or town who shall have the qualifications required by law to hold a municipal office therein and who shall constitute a board to be known by the name of "police commission". (2) This section shall apply to organized police departments in every city and town of the state which have three or more full-time law enforcement officials, regardless of the form of government under which said city or town may be operating or may at any time adopt.

History: En. Sec. 4, Ch. 136, L. 1907; Sec. 3307, Rev. C. 1907; re-en. Sec. 5098, R.C.M. 1921; amd. Sec. 1, Ch. 119, L. 1923; re-en. Sec. 5098, R.C.M. 1935; amd. Sec. 1, Ch. 96, L. 1939; amd. Secs. 4, 5, Ch. 152, L. 1947; amd. Sec. 1, Ch. 194, L. 1975; R.C.M. 1947, 11-1804(part).



7-32-4152. Term and compensation of members of police commission.

7-32-4152. Term and compensation of members of police commission. (1) The appointees to the police commission shall hold office for 3 years, and one member must be appointed annually at the first regular meeting of the city council or commission in May of each year. However, a member serving on the commission during the hearing or deciding of an appeal under 7-32-4155 shall continue to serve on the commission for that appeal until a decision has been made; a new member may not sit on the commission for business. (2) The compensation of the members of a board must be fixed by the city council or commission, not to exceed $10 per day or more than $50 per month for any month for each member in cities of the first and second class.

History: En. Sec. 4, Ch. 136, L. 1907; Sec. 3307, Rev. C. 1907; re-en. Sec. 5098, R.C.M. 1921; amd. Sec. 1, Ch. 119, L. 1923; re-en. Sec. 5098, R.C.M. 1935; amd. Sec. 1, Ch. 96, L. 1939; amd. Secs. 4, 5, Ch. 152, L. 1947; amd. Sec. 1, Ch. 194, L. 1975; R.C.M. 1947, 11-1804(part); amd. Sec. 1, Ch. 453, L. 1979; amd. Sec. 3, Ch. 468, L. 1993.



7-32-4153. Meaning of word mayor.

7-32-4153. Meaning of word mayor. Wherever the word "mayor" is used in 7-32-4109, 7-32-4160, and 7-32-4161, it is intended to include "city manager", "city commissioner", or any other name or designation used to identify or designate the chief executive of any city or municipality.

History: En. Sec. 6, Ch. 136, L. 1907; Sec. 3309, Rev. C. 1907; re-en. Sec. 5100, R.C.M. 1921; amd. Sec. 4, Ch. 119, L. 1923; re-en. Sec. 5100, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1955; amd. Sec. 1, Ch. 28, L. 1959; R.C.M. 1947, 11-1806(11); amd. Sec. 27, Ch. 370, L. 1987; amd. Sec. 4, Ch. 468, L. 1993.



7-32-4154. Role of police commission in examination of applicants for police force.

7-32-4154. Role of police commission in examination of applicants for police force. It shall be the duty of the police commission to examine all applicants whose applications have been referred to the commission as to their age, legal, mental, moral, and physical qualifications and their ability to fill the office as a member of the police force. It shall also be the duty of the police commission, subject to the approval of the mayor, to make such rules regarding such examinations not inconsistent with this part or the laws of the state.

History: En. Sec. 5, Ch. 136, L. 1907; Sec. 3308, Rev. C. 1907; amd. Sec. 2, Ch. 198, L. 1921; re-en. Sec. 5099, R.C.M. 1921; amd. Sec. 3, Ch. 119, L. 1923; re-en. Sec. 5099, R.C.M. 1935; R.C.M. 1947, 11-1805(part).



7-32-4155. Role of police commission in hearing and deciding appeals brought by police officers.

7-32-4155. Role of police commission in hearing and deciding appeals brought by police officers. (1) The police commission shall hear and decide appeals brought by any member or officer of the police department who has been disciplined, suspended, removed, or discharged by an order of the mayor, city manager, or chief executive. (2) The police commission shall, at the time set for hearing an appeal of a police officer, hear and determine the appeal according to the rules of evidence applicable to courts of record in the state.

History: En. Sec. 6, Ch. 136, L. 1907; Sec. 3309, Rev. C. 1907; re-en. Sec. 5100, R.C.M. 1921; amd. Sec. 4, Ch. 119, L. 1923; re-en. Sec. 5100, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1955; amd. Sec. 1, Ch. 28, L. 1959; R.C.M. 1947, 11-1806(part); amd. Sec. 5, Ch. 468, L. 1993; amd. Sec. 721, Ch. 61, L. 2007.



7-32-4156. Appeals to be in writing.

7-32-4156. Appeals to be in writing. An appeal brought by any member of the police force must be in writing in the form required by the police commission, and a copy must be served upon the mayor, city manager, or chief executive at least 30 days before the time fixed for the hearing of the appeal.

History: En. Sec. 6, Ch. 136, L. 1907; Sec. 3309, Rev. C. 1907; re-en. Sec. 5100, R.C.M. 1921; amd. Sec. 4, Ch. 119, L. 1923; re-en. Sec. 5100, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1955; amd. Sec. 1, Ch. 28, L. 1959; R.C.M. 1947, 11-1806(2); amd. Sec. 6, Ch. 468, L. 1993.



7-32-4157. Rights of police officer.

7-32-4157. Rights of police officer. The appealing police officer has the right to be present at the hearing in person and by counsel and to be heard and to give and furnish evidence in the police officer's appeal.

History: En. Sec. 6, Ch. 136, L. 1907; Sec. 3309, Rev. C. 1907; re-en. Sec. 5100, R.C.M. 1921; amd. Sec. 4, Ch. 119, L. 1923; re-en. Sec. 5100, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1955; amd. Sec. 1, Ch. 28, L. 1959; R.C.M. 1947, 11-1806(part); amd. Sec. 7, Ch. 468, L. 1993.



7-32-4158. Police commission hearings open to public.

7-32-4158. Police commission hearings open to public. All hearings must be open to the public.

History: En. Sec. 6, Ch. 136, L. 1907; Sec. 3309, Rev. C. 1907; re-en. Sec. 5100, R.C.M. 1921; amd. Sec. 4, Ch. 119, L. 1923; re-en. Sec. 5100, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1955; amd. Sec. 1, Ch. 28, L. 1959; R.C.M. 1947, 11-1806(part); amd. Sec. 8, Ch. 468, L. 1993.



7-32-4159. Subpoena authority of police commission.

7-32-4159. Subpoena authority of police commission. The presiding officer or acting presiding officer of the police commission may issue subpoenas, attested in its name, to compel the attendance of witnesses at the hearing, and any person served with a subpoena is bound to attend in obedience to the subpoena. The police commission has the same authority to enforce obedience to the subpoena and to punish the disobedience to the subpoena as is possessed by a judge of the district court in similar cases. However, punishment for disobedience is subject to review by the district court of the proper county.

History: En. Sec. 6, Ch. 136, L. 1907; Sec. 3309, Rev. C. 1907; re-en. Sec. 5100, R.C.M. 1921; amd. Sec. 4, Ch. 119, L. 1923; re-en. Sec. 5100, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1955; amd. Sec. 1, Ch. 28, L. 1959; R.C.M. 1947, 11-1806(4); amd. Sec. 722, Ch. 61, L. 2007.



7-32-4160. Decision by police commission.

7-32-4160. Decision by police commission. The police commission shall, after the conclusion of the hearing, decide the appeal and must have the power, by a decision of a majority of the commission, to sustain, modify, or overrule the disciplinary order of the mayor, city manager, or chief executive.

History: En. Sec. 6, Ch. 136, L. 1907; Sec. 3309, Rev. C. 1907; re-en. Sec. 5100, R.C.M. 1921; amd. Sec. 4, Ch. 119, L. 1923; re-en. Sec. 5100, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1955; amd. Sec. 1, Ch. 28, L. 1959; R.C.M. 1947, 11-1806(5), (6); amd. Sec. 9, Ch. 468, L. 1993.



7-32-4161. Enforcement of decision.

7-32-4161. Enforcement of decision. The mayor shall make an order enforcing the decision of the police commission. The decision or order is subject to review by the district court of the proper county on all questions of fact and all questions of law.

History: En. Sec. 6, Ch. 136, L. 1907; Sec. 3309, Rev. C. 1907; re-en. Sec. 5100, R.C.M. 1921; amd. Sec. 4, Ch. 119, L. 1923; re-en. Sec. 5100, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1955; amd. Sec. 1, Ch. 28, L. 1959; R.C.M. 1947, 11-1806(7); amd. Sec. 10, Ch. 468, L. 1993.



7-32-4162. Repealed.

7-32-4162. Repealed. Sec. 12, Ch. 468, L. 1993.

History: En. Sec. 6, Ch. 136, L. 1907; Sec. 3309, Rev. C. 1907; re-en. Sec. 5100, R.C.M. 1921; amd. Sec. 4, Ch. 119, L. 1923; re-en. Sec. 5100, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1955; amd. Sec. 1, Ch. 28, L. 1959; R.C.M. 1947, 11-1806(9).



7-32-4163. Repealed.

7-32-4163. Repealed. Sec. 12, Ch. 468, L. 1993.

History: En. Sec. 6, Ch. 136, L. 1907; Sec. 3309, Rev. C. 1907; re-en. Sec. 5100, R.C.M. 1921; amd. Sec. 4, Ch. 119, L. 1923; re-en. Sec. 5100, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1955; amd. Sec. 1, Ch. 28, L. 1959; R.C.M. 1947, 11-1806(part).



7-32-4164. Right to appeal.

7-32-4164. Right to appeal. A member of the police force who is disciplined, suspended, removed, or discharged as a result of a decision by the mayor, city manager, or chief executive has a right of appeal: (1) pursuant to the terms of a grievance procedure contained in a collective bargaining agreement if the member is covered by a collective bargaining agreement; or (2) to the police commission. A final decision of the police commission may be appealed to the district court of the proper county. The district court has jurisdiction to review all questions of fact and all questions of law in a suit brought by any officer or member of the police force. A suit to review a decision or an order or for reinstatement to office may not be maintained unless the suit is begun within a period of 60 days after the decision by the police commission has been filed with the city clerk.

History: En. Sec. 6, Ch. 136, L. 1907; Sec. 3309, Rev. C. 1907; re-en. Sec. 5100, R.C.M. 1921; amd. Sec. 4, Ch. 119, L. 1923; re-en. Sec. 5100, R.C.M. 1935; amd. Sec. 1, Ch. 72, L. 1955; amd. Sec. 1, Ch. 28, L. 1959; R.C.M. 1947, 11-1806(8); amd. Sec. 11, Ch. 468, L. 1993.






Part 42. Municipal Detention Centers

7-32-4201. Municipal detention centers authorized.

7-32-4201. Municipal detention centers authorized. The city or town council has power to establish and maintain a detention center, as defined in 7-32-2120, for the confinement of persons convicted of violating the ordinances of the city or town and to make rules for the government of the same.

History: En. Subd. 35, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.34, R.C.M. 1935; R.C.M. 1947, 11-937; amd. Sec. 28, Ch. 461, L. 1989.



7-32-4202. Repealed.

7-32-4202. Repealed. Sec. 31, Ch. 461, L. 1989.

History: En. Subd. 53, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.52, R.C.M. 1935; R.C.M. 1947, 11-955.



7-32-4203. Repealed.

7-32-4203. Repealed. Sec. 31, Ch. 461, L. 1989.

History: En. Subd. 52, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.51, R.C.M. 1935; R.C.M. 1947, 11-954.






Part 43. Powers of Municipal Council Related to Law Enforcement

7-32-4301. Regulations governing arrest authorized.

7-32-4301. Regulations governing arrest authorized. The city or town council has power to make regulations authorizing the police of the city or town to make arrests of persons charged with crime: (1) within the limits of the city or town; (2) within 5 miles thereof; and (3) along the line of water supply of the city or town.

History: En. Subd. 58, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.57, R.C.M. 1935; R.C.M. 1947, 11-960.



7-32-4302. Control of disturbances of the peace.

7-32-4302. Control of disturbances of the peace. Within the city or town and within 3 miles of the limits thereof, the city or town council has power to prevent and punish intoxication (subject to the limits established in 53-24-106), fights, riots, loud noises, disorderly conduct, obscenity, and acts or conduct calculated to disturb the public peace or which are offensive to public morals.

History: En. Subd. 25, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.24, R.C.M. 1935; amd. Sec. 16, Ch. 302, L. 1974; amd. Sec. 1, Ch. 403, L. 1975; R.C.M. 1947, 11-927.



7-32-4303. Control of shoplifting.

7-32-4303. Control of shoplifting. The city or town council may define shoplifting and punish persons found guilty of shoplifting.

History: En. 11-990 by Sec. 5, Ch. 274, L. 1974; R.C.M. 1947, 11-990; amd. Sec. 10, Ch. 263, L. 1979; amd. Sec. 253, Ch. 800, L. 1991.



7-32-4304. Control of disorderly conduct.

7-32-4304. Control of disorderly conduct. The city or town council has power to restrain and punish persons guilty of disorderly conduct and aggressive solicitation, as defined by ordinance, that is included in the offense of disorderly conduct.

History: En. Subd. 34, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.33, R.C.M. 1935; R.C.M. 1947, 11-936; amd. Sec. 3, Ch. 561, L. 2003.



7-32-4305. Repealed.

7-32-4305. Repealed. Sec. 2, Ch. 589, L. 1985.

History: En. Subd. 55, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.54, R.C.M. 1935; R.C.M. 1947, 11-957(part).



7-32-4306. through reserved.

7-32-4306 through 7-32-4310 reserved.



7-32-4311. Maintenance of police telegraph.

7-32-4311. Maintenance of police telegraph. The city or town council has power to maintain a police telegraph.

History: En. Subd. 27, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.26, R.C.M. 1935; R.C.M. 1947, 11-929(part).









CHAPTER 33. FIRE PROTECTION

Part 20. Fire Chief

7-33-2001. Fire chief -- powers and duties.

7-33-2001. Fire chief -- powers and duties. (1) A fire chief of a governmental fire agency organized under this chapter must be considered the highest ranking officer in the agency and is responsible for the operation of the agency, including but not limited to: (a) development and implementation of agency programs and procedures; (b) performance of agency personnel; (c) preventing outbreak of fires; (d) minimizing danger to persons and damage to property caused by fires; and (e) providing and managing emergency services that are established by the agency and that are consistent with national standards. These services may include but are not limited to: (i) fire suppression; (ii) medical aid; (iii) hazardous materials response; (iv) ambulance service; and (v) extrication from vehicles. (2) In development of agency regulations, programs, and procedures, the fire chief is subject to applicable laws and ordinances. (3) The fire chief serves under the direction of the trustees, if trustees have been designated to manage the fire agency under the provisions of this chapter. If the governing body retains management, then the fire chief serves under the direction of the governing body. (4) The fire chief shall develop organizational and operational procedures and shall implement those procedures by issuing written administrative regulations and operational guidelines. (5) In the event of a fire or other emergency involving the protection of life or property, the fire chief has the authority to direct any operation necessary to extinguish or control the fire or perform a rescue in coordination with other authorities having jurisdiction. (6) The fire chief may investigate suspected or reported fires, gas leaks, or other hazardous conditions and may take any action necessary to protect public health and safety and protect property or mitigate damage to property in the exercise of the chief's duties. (7) In the exercise of the authority provided in subsections (5) and (6), the fire chief may: (a) enter any property; (b) prohibit any person, vehicle, or thing from approaching the scene; (c) remove or cause to be removed from the scene of the fire or other emergency any person, vehicle, or thing that the chief determines may interfere with the operations of the agency. (8) (a) Subject to 50-3-102(1)(c), the fire chief may investigate the cause, origin, and circumstances of every fire that occurs in the chief's jurisdiction that involves the loss of life, injury to a person, destruction of property, or damage to property. (b) Subject to 50-3-102(1)(c), as part of the investigation, the fire chief may take immediate charge of all physical evidence relating to the cause of the fire and may pursue the investigation to its conclusion. (c) The fire chief may investigate the cause, origin, and circumstances of unauthorized releases of hazardous materials. (9) (a) The fire chief may establish and maintain a program applicable to every community in the chief's jurisdiction that provides for: (i) regular examination of fire hazards; and (ii) regular inspection of commercial property, after the property has been approved for occupancy by a certified city, county, or town building code jurisdiction or the department of labor and industry's bureau of building and measurement standards, with particular emphasis on occupancies identified as high risk to life and property. (b) The fire chief may establish a formal fire inspection program as authorized by the department of justice under 50-61-102. (10) The fire chief shall report all fires to the department of justice and shall use the national fire incident reporting system or other reporting method approved by the department of justice's fire prevention and investigation section. (11) The fire chief is responsible for establishing and maintaining a training program for the agency and may use existing federal, regional, state, and local training resources. The agency's program must include training in all areas of emergency response in which the agency provides services. (12) For the purposes of this section, "governmental fire agency" does not include municipal fire departments.

History: En. Sec. 1, Ch. 167, L. 2007; amd. Sec. 1, Ch. 171, L. 2009.






Part 21. Rural Fire Districts

7-33-2101. Rural fire districts authorized -- petition.

7-33-2101. Rural fire districts authorized -- petition. (1) The board of county commissioners is authorized to establish fire districts in any unincorporated territory or, subject to subsection (2), incorporated third-class city or town upon presentation of a petition in writing signed by the owners of 40% or more of the real property in the proposed district and owners of property representing 40% or more of the taxable value of property in the proposed district. (2) (a) Third-class cities and towns may be included in the district upon approval by the city or town governing body. (b) A third-class city or town may withdraw from a district 2 years after providing to the board of county commissioners notice of intent to withdraw.

History: En. Sec. 3237, Pol. C. 1895; re-en. Sec. 2081, Rev. C. 1907; amd. Sec. 1, Ch. 16, L. 1915; amd. Sec. 1, Ch. 16, L. 1921; re-en. Sec. 5148, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1931; re-en. Sec. 5148, R.C.M. 1935; amd. Sec. 1, Ch. 118, L. 1945; amd. Sec. 2, Ch. 97, L. 1947; amd. Sec. 1, Ch. 75, L. 1953; amd. Sec. 1, Ch. 75, L. 1957; amd. Sec. 1, Ch. 48, L. 1959; amd. Sec. 1, Ch. 77, L. 1959; amd. Sec. 1, Ch. 49, L. 1963; amd. Sec. 1, Ch. 45, L. 1969; amd. Sec. 2, Ch. 81, L. 1977; R.C.M. 1947, 11-2008(part); amd. Sec. 1, Ch. 499, L. 2007.



7-33-2102. Notice of hearing.

7-33-2102. Notice of hearing. The board shall, within 10 days after the receipt of the petition, give notice of the hearing at least 10 days prior to the hearing: (1) by mailing a copy of the notice as provided in 7-1-2122 or as provided in 7-1-4129 if the proposed district or a portion of the proposed district is in an incorporated third-class city or town to each registered voter and real property owner residing in the proposed district; and (2) by publishing the notice as provided in 7-1-2121 or as provided in 7-1-4127 if the proposed district or portion of the proposed district is in an incorporated third-class city or town.

History: En. Sec. 3237, Pol. C. 1895; re-en. Sec. 2081, Rev. C. 1907; amd. Sec. 1, Ch. 16, L. 1915; amd. Sec. 1, Ch. 16, L. 1921; re-en. Sec. 5148, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1931; re-en. Sec. 5148, R.C.M. 1935; amd. Sec. 1, Ch. 118, L. 1945; amd. Sec. 2, Ch. 97, L. 1947; amd. Sec. 1, Ch. 75, L. 1953; amd. Sec. 1, Ch. 75, L. 1957; amd. Sec. 1, Ch. 48, L. 1959; amd. Sec. 1, Ch. 77, L. 1959; amd. Sec. 1, Ch. 49, L. 1963; amd. Sec. 1, Ch. 45, L. 1969; amd. Sec. 2, Ch. 81, L. 1977; R.C.M. 1947, 11-2008(part); amd. Sec. 33, Ch. 349, L. 1985; amd. Sec. 64, Ch. 354, L. 2001; amd. Sec. 2, Ch. 499, L. 2007.



7-33-2103. Hearing on petition -- decision.

7-33-2103. Hearing on petition -- decision. (1) (a) The board shall hear the petition at the time set or at any time within 5 days of the time set if reasonable notice of the postponement is given. The board may establish the district unless it determines that the petition bears insufficient signatures or, if originally sufficient, that by reason of written withdrawals of signatures it has become insufficient. (b) Signatures may not be withdrawn fewer than 20 days before the date set for adoption of the petition. (2) The board may adjust the boundaries of the proposed district to reflect the written request of any real property owner who resides in the proposed district for subtraction or annexation of parcels of the property owner's land adjacent to the boundary line of the proposed district. The written request must be submitted to the board prior to or on the date set for hearing on the petition. (3) The board shall render its decision within 30 days after the hearing.

History: En. Sec. 3237, Pol. C. 1895; re-en. Sec. 2081, Rev. C. 1907; amd. Sec. 1, Ch. 16, L. 1915; amd. Sec. 1, Ch. 16, L. 1921; re-en. Sec. 5148, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1931; re-en. Sec. 5148, R.C.M. 1935; amd. Sec. 1, Ch. 118, L. 1945; amd. Sec. 2, Ch. 97, L. 1947; amd. Sec. 1, Ch. 75, L. 1953; amd. Sec. 1, Ch. 75, L. 1957; amd. Sec. 1, Ch. 48, L. 1959; amd. Sec. 1, Ch. 77, L. 1959; amd. Sec. 1, Ch. 49, L. 1963; amd. Sec. 1, Ch. 45, L. 1969; amd. Sec. 2, Ch. 81, L. 1977; R.C.M. 1947, 11-2008(part); amd. Sec. 1, Ch. 470, L. 1985; amd. Sec. 3, Ch. 499, L. 2007.



7-33-2104. Operation of fire districts.

7-33-2104. Operation of fire districts. When a board of county commissioners establishes a fire district in any unincorporated territory or incorporated third-class city or town, the commissioners: (1) may contract with a city, town, private fire company, or other public entity to furnish all fire protection services for property within the district; or (2) shall appoint five qualified trustees to govern and manage the fire district.

History: En. Sec. 1, Ch. 107, L. 1911; amd. Sec. 1, Ch. 19, L. 1921; re-en. Sec. 5149, R.C.M. 1921; amd. Sec. 1, Ch. 130, L. 1925; re-en. Sec. 5149, R.C.M. 1935; amd. Sec. 3, Ch. 97, L. 1947; amd. Sec. 2, Ch. 75, L. 1953; amd. Sec. 2, Ch. 77, L. 1959; amd. Sec. 1, Ch. 118, L. 1959; amd. Sec. 1, Ch. 2, L. 1965; amd. Sec. 1, Ch. 333, L. 1969; amd. Sec. 1, Ch. 120, L. 1973; R.C.M. 1947, 11-2010(part); amd. Sec. 4, Ch. 499, L. 2007.



7-33-2105. Powers and duties of trustees.

7-33-2105. Powers and duties of trustees. (1) The trustees: (a) shall prepare and adopt suitable bylaws; (b) have the authority to provide adequate and standard firefighting and emergency response apparatus, equipment, personnel, housing, and facilities, including real property and emergency medical services and equipment, for the protection of the district; (c) may appoint and form fire companies that have the same duties, exemptions, and privileges as other fire companies for retirement purposes only; (d) shall prepare annual budgets and request special levies for the budgets. The budget laws relating to county budgets must, as far as applicable, apply to fire districts. (e) may enter into contracts as provided in 7-33-2107; and (f) may pledge income to secure financing of the district as provided in 7-33-2109. (2) All money received by the trustees must be deposited in the county treasurer's office and credited to the fire district.

History: En. Sec. 1, Ch. 107, L. 1911; amd. Sec. 1, Ch. 19, L. 1921; re-en. Sec. 5149, R.C.M. 1921; amd. Sec. 1, Ch. 130, L. 1925; re-en. Sec. 5149, R.C.M. 1935; amd. Sec. 3, Ch. 97, L. 1947; amd. Sec. 2, Ch. 75, L. 1953; amd. Sec. 2, Ch. 77, L. 1959; amd. Sec. 1, Ch. 118, L. 1959; amd. Sec. 1, Ch. 2, L. 1965; amd. Sec. 1, Ch. 333, L. 1969; amd. Sec. 1, Ch. 120, L. 1973; R.C.M. 1947, 11-2010(part); amd. Sec. 1, Ch. 144, L. 1991; amd. Sec. 1, Ch. 443, L. 2001; amd. Sec. 5, Ch. 499, L. 2007.



7-33-2106. Details relating to board of trustees of fire district.

7-33-2106. Details relating to board of trustees of fire district. (1) (a) The five trustees initially appointed by the county commissioners hold staggered terms of office until their successors are elected or appointed and qualified as provided in this section. (b) The initial trustees' terms of office must be drawn by lot and include: (i) 3 years for one trustee; (ii) 2 years for two trustees; and (iii) 1 year for two trustees. (c) Upon expiration of the terms provided in subsection (1)(b), each trustee shall serve a 3-year term of office. (2) Trustees must be elected as provided in 13-1-104(3), 13-1-401, and subsection (3) of this section or appointed as provided in subsection (4) of this section. The term of office is 3 years beginning at the first district meeting following their election or appointment and continuing until their successors are elected or appointed and qualified. Appointments to fill vacancies occurring during the term of office of a trustee must be made by the county governing body and appointees shall hold office until the next regular election. An elector, as defined in Title 13, who resides in the district or any holder of title to lands within the district who presents a proof of payment of taxes on the lands at the polling place is eligible to vote in the election. (3) Candidates for the office of trustee of the fire district to be filled by election may be nominated by petition filed with the election administrator or deputy election administrator at least 75 days before the election day and signed by at least five electors of the district. (4) If the number of candidates is equal to or less than the number of positions to be elected, the election administrator may cancel the election in accordance with 13-1-304. If an election is not held, the county governing body shall declare elected by acclamation each candidate who filed a nominating petition for a position. If a nomination is not made for one or more trustee offices, the county governing body shall appoint one or more trustees as necessary to fill those offices. A trustee taking office pursuant to this subsection serves the trustee term of office as if that trustee had been elected. (5) The trustees shall organize by choosing presiding officers and appointing one member to act as secretary.

History: En. Sec. 1, Ch. 107, L. 1911; amd. Sec. 1, Ch. 19, L. 1921; re-en. Sec. 5149, R.C.M. 1921; amd. Sec. 1, Ch. 130, L. 1925; re-en. Sec. 5149, R.C.M. 1935; amd. Sec. 3, Ch. 97, L. 1947; amd. Sec. 2, Ch. 75, L. 1953; amd. Sec. 2, Ch. 77, L. 1959; amd. Sec. 1, Ch. 118, L. 1959; amd. Sec. 1, Ch. 2, L. 1965; amd. Sec. 1, Ch. 333, L. 1969; amd. Sec. 1, Ch. 120, L. 1973; R.C.M. 1947, 11-2010(part); amd. Sec. 1, Ch. 213, L. 1979; amd. Sec. 390, Ch. 571, L. 1979; amd. Sec. 1, Ch. 27, L. 1981; amd. Sec. 1, Ch. 502, L. 1983; amd. Sec. 23, Ch. 250, L. 1985; amd. Sec. 1, Ch. 146, L. 1991; amd. Sec. 6, Ch. 591, L. 1991; amd. Sec. 6, Ch. 254, L. 1999; amd. Sec. 6, Ch. 499, L. 2007.



7-33-2107. Contracts for fire protection services.

7-33-2107. Contracts for fire protection services. (1) The trustees of a fire district may enter into contracts for fire protection services. (2) All money received from contracts must be deposited in the county treasurer's office and credited to the fire district fund holding the contracts. (3) The relationship between the fire district and the entity with which the district has contracted is that of an independent contractor.

History: (1) thru (4)En. Sec. 1, Ch. 107; L. 1911; amd. Sec. 1, Ch. 19, L. 1921; re-en. Sec. 5149, R.C.M. 1921; amd. Sec. 1, Ch. 130, L. 1925; re-en. Sec. 5149, R.C.M. 1935; amd. Sec. 3, Ch. 97, L. 1947; amd. Sec. 2, Ch. 75, L. 1953; amd. Sec. 2, Ch. 77, L. 1959; amd. Sec. 1, Ch. 118, L. 1959; amd. Sec. 1, Ch. 2, L. 1965; amd. Sec. 1, Ch. 333, L. 1969; amd. Sec. 1, Ch. 120, L. 1973; Sec. 11-2010, R.C.M. 1947; (5)En. Sec. 3237, Pol. C. 1895; re-en. Sec. 2081, Rev. C. 1907; amd. Sec. 1, Ch. 16, L. 1915; amd. Sec. 1, Ch. 16, L. 1921; re-en. Sec. 5148, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1931; re-en. Sec. 5148, R.C.M. 1935; amd. Sec. 1, Ch. 118, L. 1945; amd. Sec. 2, Ch. 97, L. 1947; amd. Sec. 1, Ch. 75, L. 1953; amd. Sec. 1, Ch. 75, L. 1957; amd. Sec. 1, Ch. 48, L. 1959; amd. Sec. 1, Ch. 77, L. 1959; amd. Sec. 1, Ch. 49, L. 1963; amd. Sec. 1, Ch. 45, L. 1969; amd. Sec. 2, Ch. 81, L. 1977; Sec. 11-2008, R.C.M. 1947; R.C.M. 1947, 11-2008(part), 11-2010(c); amd. Sec. 7, Ch. 499, L. 2007.



7-33-2108. Mutual aid agreements -- request if no agreement exists -- definitions.

7-33-2108. Mutual aid agreements -- request if no agreement exists -- definitions. (1) A mutual aid agreement is an agreement for protection against disasters, incidents, or emergencies. (2) Fire district trustees may enter mutual aid agreements with the proper authority of: (a) other fire districts; (b) unincorporated municipalities; (c) incorporated municipalities; (d) state agencies; (e) private fire prevention agencies; (f) federal agencies; (g) fire service areas; (h) governing bodies of other political subdivisions in Montana; and (i) governing bodies of fire protection services, emergency medical care providers, and local government subdivisions of any other state or the United States pursuant to Title 10, chapter 3, part 11. (3) If the fire district trustees have not concluded a mutual aid agreement, then the trustees, a representative of the trustees, or an incident commander may request assistance pursuant to 10-3-209. (4) As used in this section, "incidents", "disasters", and "emergencies" have the meanings provided in 10-3-103.

History: En. Sec. 1, Ch. 107, L. 1911; amd. Sec. 1, Ch. 19, L. 1921; re-en. Sec. 5149, R.C.M. 1921; amd. Sec. 1, Ch. 130, L. 1925; re-en. Sec. 5149, R.C.M. 1935; amd. Sec. 3, Ch. 97, L. 1947; amd. Sec. 2, Ch. 75, L. 1953; amd. Sec. 2, Ch. 77, L. 1959; amd. Sec. 1, Ch. 118, L. 1959; amd. Sec. 1, Ch. 2, L. 1965; amd. Sec. 1, Ch. 333, L. 1969; amd. Sec. 1, Ch. 120, L. 1973; R.C.M. 1947, 11-2010(d); amd. Sec. 2, Ch. 149, L. 1993; amd. Sec. 1, Ch. 46, L. 1997; amd. Sec. 1, Ch. 292, L. 2007.



7-33-2109. Tax levy, debt incurrence, and bonds authorized -- voted levy for volunteer firefighters' disability income or workers' compensation coverage.

7-33-2109. Tax levy, debt incurrence, and bonds authorized -- voted levy for volunteer firefighters' disability income or workers' compensation coverage. (1) At the time of the annual levy of taxes, the board of county commissioners may, subject to 15-10-420, levy a tax upon all property within a rural fire district for the purpose of buying or maintaining fire protection facilities, including real property, and apparatus, including emergency response apparatus, for the district or for the purpose of paying to a city, town, or private fire service the consideration provided for in any contract with the council of the city, town, or private fire service for furnishing fire protection service to property within the district. The tax must be collected as are other taxes. (2) Subject to 15-10-425, the board of county commissioners may levy a tax upon all taxable property within a rural fire district for the purpose of purchasing disability income insurance coverage or workers' compensation coverage for the volunteer firefighters of the district as provided in 7-6-621. (3) The board of county commissioners or the trustees, if the district is governed by trustees, may pledge the income of the district, subject to the requirements and limitations of 7-33-2105(1)(d), to secure financing necessary to procure equipment and buildings, including real property, to house the equipment. (4) In addition to the levy authorized in subsection (1), a district may borrow money by the issuance of bonds to provide funds for the payment of all or part of the cost of buying or maintaining fire protection facilities, including real property, and apparatus, including emergency response apparatus, for the district. (5) The amount of debt incurred pursuant to subsection (3) and the amount of bonds issued pursuant to subsection (4) and outstanding at any time may not exceed 1.1% of the total assessed value of taxable property, determined as provided in 15-8-111, within the district, as ascertained by the most recent assessment for state and county taxes prior to the incurrence of debt or the issuance of the bonds. (6) The bonds must be authorized, sold, and issued and provisions must be made for their payment in the manner and subject to the conditions and limitations prescribed for the issuance of bonds by counties under Title 7, chapter 7, part 22.

History: En. Sec. 3237, Pol. C. 1895; re-en. Sec. 2081, Rev. C. 1907; amd. Sec. 1, Ch. 16, L. 1915; amd. Sec. 1, Ch. 16, L. 1921; re-en. Sec. 5148, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1931; re-en. Sec. 5148, R.C.M. 1935; amd. Sec. 1, Ch. 118, L. 1945; amd. Sec. 2, Ch. 97, L. 1947; amd. Sec. 1, Ch. 75, L. 1953; amd. Sec. 1, Ch. 75, L. 1957; amd. Sec. 1, Ch. 48, L. 1959; amd. Sec. 1, Ch. 77, L. 1959; amd. Sec. 1, Ch. 49, L. 1963; amd. Sec. 1, Ch. 45, L. 1969; amd. Sec. 2, Ch. 81, L. 1977; R.C.M. 1947, 11-2008(part); amd. Sec. 1, Ch. 459, L. 1991; amd. Sec. 1, Ch. 170, L. 1995; amd. Sec. 70, Ch. 584, L. 1999; amd. Sec. 24, Ch. 29, L. 2001; amd. Sec. 2, Ch. 443, L. 2001; amd. Sec. 2, Ch. 485, L. 2007; amd. Sec. 8, Ch. 499, L. 2007; amd. Sec. 2, Ch. 255, L. 2011.



7-33-2110. Volunteer fire districts or companies -- fire departments -- not affected by city-county consolidation.

7-33-2110. Volunteer fire districts or companies -- fire departments -- not affected by city-county consolidation. (1) Notwithstanding any other provision of law, the adoption of a city-county consolidated local government has no effect on the existence of a volunteer fire department, a volunteer fire company, or a fire district created and legally in existence pursuant to the provisions of this part unless otherwise specifically provided by charter. (2) A right or benefit of any member of a volunteer fire district, company, or department created pursuant to the provisions of this part in a retirement or pension plan or payments provided under Title 19, chapter 17, may not be abrogated by the adoption of a city-county consolidated local government unless otherwise specifically provided by charter.

History: En. Sec. 1, Ch. 193, L. 1979; amd. Sec. 1, Ch. 64, L. 2011.



7-33-2111. Fire district capital improvement fund authorized.

7-33-2111. Fire district capital improvement fund authorized. The trustees of a fire district may establish a capital improvement fund in accordance with the provisions of Title 7, chapter 6, part 6.

History: En. Sec. 1, Ch. 224, L. 1991; amd. Sec. 3, Ch. 443, L. 2001; amd. Sec. 6, Ch. 35, L. 2003.



7-33-2112. through reserved.

7-33-2112 through 7-33-2115 reserved.



7-33-2116. Payment of partial salary to rural firefighter injured in performance of duty.

7-33-2116. Payment of partial salary to rural firefighter injured in performance of duty. (1) A full-paid firefighter who is an employee of a rural fire district and who is injured in the performance of the firefighter's duty must be paid by the fire district the difference between the firefighter's net salary, following adjustments for income taxes and pension contributions, and the amount received from workers' compensation until the disability has ceased, as determined by workers' compensation, or for a period not to exceed 1 year, whichever occurs first. (2) To qualify for the partial salary payment provided for in subsection (1), the firefighter must require medical or other remedial treatment and must be incapable of performing the firefighter's duties as a result of the injury. (3) This section does not apply to a volunteer firefighter or a part-paid firefighter.

History: En. Sec. 1, Ch. 168, L. 2011.



7-33-2117. through reserved.

7-33-2117 through 7-33-2119 reserved.



7-33-2120. Consolidation of fire districts -- mill levy limitations.

7-33-2120. Consolidation of fire districts -- mill levy limitations. (1) Two or more rural fire districts may consolidate to form a single rural fire district upon an affirmative vote of each rural fire district's board of trustees. At the time they vote to consolidate, the boards of trustees shall also adopt a consolidation plan. The plan must contain: (a) a timetable for consolidation, including the effective date of consolidation, which must be after the time allowed for protests to the creation of the consolidated rural fire district under subsection (3); (b) the name of the new rural fire district; (c) a boundary map of the new rural fire district; and (d) the estimated financial impact of consolidation on the average taxpayer within the proposed district. (2) Within 14 days of the date that the trustees vote to consolidate, notice of the consolidation must be published as provided in 7-1-2121 or as provided in 7-1-4127 if the district or part of the district is in an incorporated third-class city or town in each county in which any part of the consolidated fire district will be located. A public hearing on the consolidation must be held within 14 days of the first publication of notice. The hearing must be held before the joint boards of trustees at a time and place set forth in the publication of notice. (3) Real property owners in each affected rural fire district may submit written protests opposing consolidation to the trustees of their district. If within 21 days of the first publication of notice the owners of 40% or more of the real property in an existing district and owners of property representing 40% or more of the taxable value of property in an existing district protest the consolidation, it is void. (4) After consolidation, the former rural fire districts constitute a single rural fire district governed under the provisions of 7-33-2104 through 7-33-2106. (5) The consolidation of two or more rural fire districts pursuant to this section results in the creation of a new rural fire district for the purposes of determining mill levy limitations.

History: En. Sec. 1, Ch. 338, L. 1989; amd. Sec. 9, Ch. 499, L. 2007.



7-33-2121. Renumbered .

7-33-2121. Renumbered . 7-33-2141, Code Commissioner, 2007.



7-33-2122. Repealed.

7-33-2122. Repealed. Sec. 25, Ch. 499, L. 2007.

History: En. Sec. 3237, Pol. C. 1895; re-en. Sec. 2081, Rev. C. 1907; amd. Sec. 1, Ch. 16, L. 1915; amd. Sec. 1, Ch. 16, L. 1921; re-en. Sec. 5148, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1931; re-en. Sec. 5148, R.C.M. 1935; amd. Sec. 1, Ch. 118, L. 1945; amd. Sec. 2, Ch. 97, L. 1947; amd. Sec. 1, Ch. 75, L. 1953; amd. Sec. 1, Ch. 75, L. 1957; amd. Sec. 1, Ch. 48, L. 1959; amd. Sec. 1, Ch. 77, L. 1959; amd. Sec. 1, Ch. 49, L. 1963; amd. Sec. 1, Ch. 45, L. 1969; amd. Sec. 2, Ch. 81, L. 1977; R.C.M. 1947, 11-2008(part).



7-33-2123. Renumbered .

7-33-2123. Renumbered . 7-33-2143, Code Commissioner, 2007.



7-33-2124. Renumbered .

7-33-2124. Renumbered . 7-33-2144, Code Commissioner, 2007.



7-33-2125. Annexation of adjacent territory not contained in a fire district.

7-33-2125. Annexation of adjacent territory not contained in a fire district. (1) Adjacent territory within or outside of the limits of an incorporated third-class city or town that is not already a part of a fire district may be annexed in the following manner: (a) A petition in writing by the owners of 40% or more of the real property within the proposed area to be annexed and owners of property representing 40% or more of the taxable value of property within the proposed area to be annexed must be presented to the board of trustees of the district for approval. If the proposed annexation is approved by the board of trustees, the petition must be presented to the board of county commissioners. (b) At the first regular meeting of the board of county commissioners after the presentation of the petition, the commissioners shall set a date to hold a hearing on the petition. The date of the hearing may not be less than 4 weeks after the date of the presentation of the petition to the board of county commissioners. The board of county commissioners shall publish notice of the hearing as provided in 7-1-2121 or as provided in 7-1-4127 if any part of the area proposed to be annexed is within an incorporated third-class city or town. (2) On the date set for the hearing, the board of county commissioners shall consider the petition and any objections to the annexation. The board shall approve the annexation unless a protest petition signed by at least 40% of the owners of real property in the area proposed for annexation and owners of property representing 40% or more of the taxable value of the property in the area proposed for annexation is presented at the hearing, in which case the annexation must be disapproved. (3) The annexed territory is liable for any outstanding warrant and bonded indebtedness of the original district. (4) (a) Territory that is within the limits of an incorporated third-class city or town may be annexed only upon the approval of the city or town governing body. (b) A third-class city or town may withdraw from the district territory that has been annexed under this section 2 years after providing to the board of county commissioners notice of intent to withdraw.

History: En. Sec. 3237, Pol. C. 1895; re-en. Sec. 2081, Rev. C. 1907; amd. Sec. 1, Ch. 16, L. 1915; amd. Sec. 1, Ch. 16, L. 1921; re-en. Sec. 5148, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1931; re-en. Sec. 5148, R.C.M. 1935; amd. Sec. 1, Ch. 118, L. 1945; amd. Sec. 2, Ch. 97, L. 1947; amd. Sec. 1, Ch. 75, L. 1953; amd. Sec. 1, Ch. 75, L. 1957; amd. Sec. 1, Ch. 48, L. 1959; amd. Sec. 1, Ch. 77, L. 1959; amd. Sec. 1, Ch. 49, L. 1963; amd. Sec. 1, Ch. 45, L. 1969; amd. Sec. 2, Ch. 81, L. 1977; R.C.M. 1947, 11-2008(4)(a); amd. Sec. 1, Ch. 678, L. 1983; amd. Sec. 65, Ch. 354, L. 2001; amd. Sec. 14, Ch. 499, L. 2007.



7-33-2126. Annexation of adjacent territory contained in a fire district.

7-33-2126. Annexation of adjacent territory contained in a fire district. (1) Adjacent territory that is already a part of a fire district may withdraw from the fire district and become annexed to another fire district in the following manner: (a) A petition in writing by 40% or more of the owners of real property within the area proposed to be transferred and owners of 40% or more of the taxable value of the property within the area proposed to be transferred must be presented to the county commissioners, asking that the area be transferred to and included in any other organized fire district to which the area is adjacent. The petition must describe the change of boundaries to be affected by the proposed transfer of area. (b) The commissioners shall hold a hearing on the petition in accordance with the procedure outlined in 7-33-2142. The transfer must be allowed unless protests are presented at the hearing by the owners of 40% or more of the real property in either district and owners of property representing 40% or more of the taxable value in either district. (2) The transfer may be allowed only upon a showing of more advantageous proximity and communications with the firefighting facilities of the other district.

History: En. Sec. 3237, Pol. C. 1895; re-en. Sec. 2081, Rev. C. 1907; amd. Sec. 1, Ch. 16, L. 1915; amd. Sec. 1, Ch. 16, L. 1921; re-en. Sec. 5148, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1931; re-en. Sec. 5148, R.C.M. 1935; amd. Sec. 1, Ch. 118, L. 1945; amd. Sec. 2, Ch. 97, L. 1947; amd. Sec. 1, Ch. 75, L. 1953; amd. Sec. 1, Ch. 75, L. 1957; amd. Sec. 1, Ch. 48, L. 1959; amd. Sec. 1, Ch. 77, L. 1959; amd. Sec. 1, Ch. 49, L. 1963; amd. Sec. 1, Ch. 45, L. 1969; amd. Sec. 2, Ch. 81, L. 1977; R.C.M. 1947, 11-2008(4)(b); amd. Sec. 15, Ch. 499, L. 2007.



7-33-2127. Withdrawal by owner of individual tract adjacent to municipality.

7-33-2127. Withdrawal by owner of individual tract adjacent to municipality. In lieu of the detraction procedure provided in 7-33-2142 and 7-33-2143, whenever a person owns land adjacent to a city or town and wishes to have only that land annexed to the city or town, the land may be detracted as follows: (1) The owner shall mail notice to the presiding officer of the trustees of the fire district or, if there are no trustees, to the board of county commissioners of the owner's intention to request annexation. (2) The owner shall attach a copy of this notice of intention to the petition to the municipal governing body requesting annexation. (3) Following adoption of the annexation order under 7-2-4714, the land is detracted from the fire district.

History: En. Sec. 3237, Pol. C. 1895; re-en. Sec. 2081, Rev. C. 1907; amd. Sec. 1, Ch. 16, L. 1915; amd. Sec. 1, Ch. 16, L. 1921; re-en. Sec. 5148, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1931; re-en. Sec. 5148, R.C.M. 1935; amd. Sec. 1, Ch. 118, L. 1945; amd. Sec. 2, Ch. 97, L. 1947; amd. Sec. 1, Ch. 75, L. 1953; amd. Sec. 1, Ch. 75, L. 1957; amd. Sec. 1, Ch. 48, L. 1959; amd. Sec. 1, Ch. 77, L. 1959; amd. Sec. 1, Ch. 49, L. 1963; amd. Sec. 1, Ch. 45, L. 1969; amd. Sec. 2, Ch. 81, L. 1977; R.C.M. 1947, 11-2008(5); amd. Sec. 723, Ch. 61, L. 2007; amd. Sec. 16, Ch. 499, L. 2007.



7-33-2128. Dissolution of fire district.

7-33-2128. Dissolution of fire district. (1) Subject to subsection (2), a fire district organized under this part may be dissolved by the board of county commissioners upon presentation of a petition for dissolution signed by the owners of 40% or more of the real property in the area and owners of property representing 40% or more of the taxable value of property in the area. The procedure and requirements provided in 7-33-2101 through 7-33-2103 apply to requests for dissolution of fire districts. (2) A board of county commissioners may not dissolve a fire district that includes territory within the limits of an incorporated third-class city or town unless the dissolution is approved by the governing body of the city or town.

History: En. Sec. 3237, Pol. C. 1895; re-en. Sec. 2081, Rev. C. 1907; amd. Sec. 1, Ch. 16, L. 1915; amd. Sec. 1, Ch. 16, L. 1921; re-en. Sec. 5148, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1931; re-en. Sec. 5148, R.C.M. 1935; amd. Sec. 1, Ch. 118, L. 1945; amd. Sec. 2, Ch. 97, L. 1947; amd. Sec. 1, Ch. 75, L. 1953; amd. Sec. 1, Ch. 75, L. 1957; amd. Sec. 1, Ch. 48, L. 1959; amd. Sec. 1, Ch. 77, L. 1959; amd. Sec. 1, Ch. 49, L. 1963; amd. Sec. 1, Ch. 45, L. 1969; amd. Sec. 2, Ch. 81, L. 1977; R.C.M. 1947, 11-2008(2); amd. Sec. 17, Ch. 499, L. 2007.



7-33-2129. Annexation of rural fire district property by municipality -- responsibility for debt.

7-33-2129. Annexation of rural fire district property by municipality -- responsibility for debt. (1) If a municipality annexes property from a rural fire district, the annexed property is liable for any bonded debt of the rural fire district or for secured debt incurred by the district for the purchase of real or personal property existing as of the date the annexation proceeding was commenced to the same extent as it would have been liable if not withdrawn. (2) A municipality shall: (a) offset the municipal mills levied on the annexed property by the mills levied on the property for bonded or secured debt; or (b) annually appropriate funds to the rural fire district in an amount equal to the mills levied on the annexed property for bonded or secured debt.

History: En. Sec. 2, Ch. 459, L. 1991; amd. Sec. 1, Ch. 95, L. 2009.



7-33-2130. through reserved.

7-33-2130 through 7-33-2140 reserved.



7-33-2141. Division of fire district authorized.

7-33-2141. Division of fire district authorized. Fire districts may be divided as provided in 7-33-2142 through 7-33-2144.

History: En. Sec. 3237, Pol. C. 1895; re-en. Sec. 2081, Rev. C. 1907; amd. Sec. 1, Ch. 16, L. 1915; amd. Sec. 1, Ch. 16, L. 1921; re-en. Sec; 5148, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1931; re-en. Sec. 5148, R.C.M; 1935; amd. Sec. 1, Ch. 118, L. 1945; amd. Sec. 2, Ch. 97, L. 1947; amd; Sec. 1, Ch. 75, L. 1953; amd. Sec. 1, Ch. 75, L. 1957; amd. Sec. 1, Ch; 48, L. 1959; amd. Sec. 1, Ch. 77, L. 1959; amd. Sec. 1, Ch. 49, L. 1963; amd. Sec. 1, Ch. 45, L. 1969; amd. Sec. 2, Ch. 81, L. 1977; R.C.M. 1947, 11-2008(part); amd. Sec. 10, Ch. 499, L. 2007; Sec. 7-33-2121, MCA 2005; redes. 7-33-2141 by Code Commissioner, 2007.



7-33-2142. Division of district -- petition -- plan for division.

7-33-2142. Division of district -- petition -- plan for division. (1) (a) A fire district's board of trustees may vote to divide the district upon an affirmative vote of the board and upon receipt of a petition signed by the owners of 40% or more of the real property within the area proposed to be detracted from the original district and owners of property representing 40% or more of the taxable value of property in the area proposed to be detracted from the original district. (b) The petition must describe the boundaries of the proposed detracted area and the boundaries of the remaining area. (2) At the time it votes to divide, the board shall adopt a division plan that contains: (a) a timetable for division, including the effective date, that must be after the time allowed for protests to the division; (b) the names of the new rural fire districts; (c) the boundary maps of the new districts; (d) the estimated financial impact of the division on an owner of a home valued at $100,000; and (e) a method for the fair and equitable division of the assets and liabilities of the original district among the new districts. (3) The board of trustees shall forward the plan to the board of county commissioners in the county where the districts are located. (4) Within 21 days of receipt of the plan, the board of county commissioners shall set a date for a public hearing on the division and shall give notice of the hearing as provided in 7-1-2121 or as provided in 7-1-4127 if any part of the proposed detracted area is within the limits of an incorporated city or town.

History: En. Sec. 11, Ch. 499, L. 2007.



7-33-2143. Decision on petition for division -- protest.

7-33-2143. Decision on petition for division -- protest. The petition must be granted and the original districts must be divided into separate districts unless at the time of the hearing on the petition protests are presented by the owners of 40% or more of the real property in the entire original district and owners of property representing 40% or more of the taxable value of property in the entire original district. If the required number of protests are presented, the petition for division may not be approved.

History: En. Sec. 3237, Pol. C. 1895; re-en. Sec. 2081, Rev. C. 1907; amd. Sec. 1, Ch. 16, L. 1915; amd. Sec. 1, Ch. 16, L. 1921; re-en. Sec; 5148, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1931; re-en. Sec. 5148, R.C.M; 1935; amd. Sec. 1, Ch. 118, L. 1945; amd. Sec. 2, Ch. 97, L. 1947; amd; Sec. 1, Ch. 75, L. 1953; amd. Sec. 1, Ch. 75, L. 1957; amd. Sec. 1, Ch; 48, L. 1959; amd. Sec. 1, Ch. 77, L. 1959; amd. Sec. 1, Ch. 49, L. 1963; amd. Sec. 1, Ch. 45, L. 1969; amd. Sec. 2, Ch. 81, L. 1977; R.C.M. 1947, 11-2008(part); amd. Sec. 12, Ch. 499, L. 2007; Sec. 7-33-2123, MCA 2005; redes. 7-33-2143 by Code Commissioner, 2007.



7-33-2144. Distribution of assets and liabilities following division.

7-33-2144. Distribution of assets and liabilities following division. (1) Upon the division of districts, the assets and liabilities of the original rural fire district must be distributed in accordance with the division plan as provided in 7-33-2142. (2) Any detracted area is liable for any existing warrant and bonded indebtedness of the original district.

History: En. Sec. 3237, Pol. C. 1895; re-en. Sec. 2081, Rev. C. 1907; amd. Sec. 1, Ch. 16, L. 1915; amd. Sec. 1, Ch. 16, L. 1921; re-en. Sec; 5148, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1931; re-en. Sec. 5148, R.C.M; 1935; amd. Sec. 1, Ch. 118, L. 1945; amd. Sec. 2, Ch. 97, L. 1947; amd; Sec. 1, Ch. 75, L. 1953; amd. Sec. 1, Ch. 75, L. 1957; amd. Sec. 1, Ch; 48, L. 1959; amd. Sec. 1, Ch. 77, L. 1959; amd. Sec. 1, Ch. 49, L. 1963; amd. Sec. 1, Ch. 45, L. 1969; amd. Sec. 2, Ch. 81, L. 1977; R.C.M. 1947, 11-2008(part); amd. Sec. 13, Ch. 499, L. 2007; Sec. 7-33-2124, MCA 2005; redes. 7-33-2144 by Code Commissioner, 2007.






Part 22. Rural Fire Protection

7-33-2201. Authority of county governing body to protect range, farm, and forest resources.

7-33-2201. Authority of county governing body to protect range, farm, and forest resources. For the purpose of protection and conservation of range, farm, and forest resources and of the prevention of soil erosion, the county governing body may perform the functions provided in this part.

History: En. Sec. 1, Ch. 173, L. 1945; amd. Sec. 12, Ch. 397, L. 1977; R.C.M. 1947, 28-601.



7-33-2202. Functions of county governing body.

7-33-2202. Functions of county governing body. (1) The county governing body, with respect to rural fire control, shall carry out the specific authorities and duties imposed in this section. (2) The governing body shall: (a) provide for the organization of volunteer rural fire control crews; and (b) provide for the formation of county volunteer fire companies. (3) The governing body shall appoint a county rural fire chief and as many district rural fire chiefs, subject to the direction and supervision of the county rural fire chief, that it considers necessary. (4) Pursuant to 76-13-105(3), the county governing body shall, within the limitations of 7-33-2205, 7-33-2206, 7-33-2208, and 7-33-2209, either: (a) directly protect from fire land in the county that is not in a wildland fire protection district, as provided in 76-13-204, or under the protection of a municipality, state agency, or federal agency; or (b) enter into an agreement for wildland fire protection with a recognized agency, as that term is defined in 76-13-102. (5) The county governing body may enter into mutual aid agreements for itself and for county volunteer fire companies with: (a) other fire districts; (b) unincorporated municipalities; (c) incorporated municipalities; (d) state agencies; (e) private fire prevention agencies; (f) federal agencies; (g) fire service areas; (h) governing bodies of other political subdivisions in Montana; or (i) governing bodies of fire protection services, emergency medical care providers, and local government subdivisions of any other state or the United States pursuant to Title 10, chapter 3, part 11. (6) If the county governing body has not concluded a mutual aid agreement, the county governing body, a representative of the county governing body, or an incident commander may request assistance pursuant to 10-3-209.

History: En. Sec. 2, Ch. 173, L. 1945; amd. Sec. 1, Ch. 229, L. 1973; amd. Sec. 13, Ch. 397, L. 1977; R.C.M. 1947, 28-602(part); amd. Sec. 1, Ch. 615, L. 1983; amd. Sec. 2, Ch. 46, L. 1997; amd. Sec. 2, Ch. 292, L. 2007; amd. Secs. 18, 26, Ch. 499, L. 2007.



7-33-2203. County rural fire chief.

7-33-2203. County rural fire chief. The county rural fire chief may be a regular county officer or other person who in the opinion of the board is the best qualified to perform the duties of this office and who is not entitled to additional compensation for the duties hereby imposed.

History: En. Sec. 2, Ch. 173, L. 1945; amd. Sec. 1, Ch. 229, L. 1973; amd. Sec. 13, Ch. 397, L. 1977; R.C.M. 1947, 28-602(part).



7-33-2204. Repealed.

7-33-2204. Repealed. Sec. 25, Ch. 499, L. 2007.

History: En. Sec. 2, Ch. 173, L. 1945; amd. Sec. 1, Ch. 229, L. 1973; amd. Sec. 13, Ch. 397, L. 1977; R.C.M. 1947, 28-602(part).



7-33-2205. Establishment of fire season -- permit requirements -- reimbursement of costs.

7-33-2205. Establishment of fire season -- permit requirements -- reimbursement of costs. (1) (a) Subject to the provisions of Title 76, chapter 13, part 1, the county governing body may in its discretion establish controlled burning seasons annually, during which, subject to 76-13-121, a person may not ignite or set a fire, including a slash-burning fire, land-clearing fire, debris-burning fire, or open fire within the county protection area on any residential or commercial property, forest, range, or croplands subject to the provisions of this part without having obtained an official written permit or permission to ignite or set a fire from the recognized protection agency for that protection area. (b) If a person, entity, or representative of a person or entity has entered into a fire hazard reduction agreement pursuant to Title 76, chapter 13, part 4, and is complying with that agreement, open burning may be conducted, subject to 76-13-121, between October 1 and April 30 without obtaining a written permit or permission to set a fire. The person, entity, or representative of a person or entity shall: (i) obtain air quality and ventilation forecasts before igniting or setting the fire; and (ii) notify the county of the location of the burn area. (2) A permit or permission is not needed for recreational fires measuring less than 48 inches in diameter that are surrounded by a nonflammable structure and for which a suitable source of extinguishing the fire is available. (3) A person who purposely ignites a fire in violation of this section shall reimburse the county governing body or recognized protection agency for costs incurred for any fire suppression activities resulting from the illegal fire, as provided in 50-63-103.

History: En. Sec. 3, Ch. 173, L. 1945; amd. Sec. 1, Ch. 40, L. 1955; amd. Sec. 1, Ch. 337, L. 1971; amd. Sec. 1, Ch. 73, L. 1977; amd. Sec. 14, Ch. 397, L. 1977; R.C.M. 1947, 28-603(1); amd. Sec. 1, Ch. 273, L. 2003; amd. Sec. 1, Ch. 492, L. 2005; amd. Sec. 19, Ch. 499, L. 2007; amd. Sec. 1, Ch. 305, L. 2011.



7-33-2206. Violations.

7-33-2206. Violations. A person who ignites or sets a fire, including a slash-burning fire, land-clearing fire, debris-burning fire, or open fire on any residential or commercial property, forest, range, or cropland subject to the provisions of this part without first having obtained a written permit or permission from the recognized protection agency for that protection area to ignite or set the fire is guilty of a misdemeanor.

History: En. Sec. 3, Ch. 173, L. 1945; amd. Sec. 1, Ch. 40, L. 1955; amd. Sec. 1, Ch. 337, L. 1971; amd. Sec. 1, Ch. 73, L. 1977; amd. Sec. 14, Ch. 397, L. 1977; R.C.M. 1947, 28-603(2); amd. Sec. 2, Ch. 492, L. 2005; amd. Sec. 20, Ch. 499, L. 2007.



7-33-2207. Repealed.

7-33-2207. Repealed. Sec. 25, Ch. 499, L. 2007.

History: En. Sec. 3, Ch. 173, L. 1945; amd. Sec. 1, Ch. 40, L. 1955; amd. Sec. 1, Ch. 337, L. 1971; amd. Sec. 1, Ch. 73, L. 1977; amd. Sec. 14, Ch. 397, L. 1977; R.C.M. 1947, 28-603(3).



7-33-2208. Fire control powers -- liability.

7-33-2208. Fire control powers -- liability. (1) Any county rural fire chief, district rural fire chief or deputy, or fire service area or fire company fire chief or deputy may enter private property or direct the entry of fire control crews for the purpose of suppressing fires. (2) A chief or deputy and the county, rural district, fire company, or fire service area are immune from suit for injury to persons or property resulting from actions taken to suppress fires under 10-3-209 or this section. An entity or individual listed in this section is also immune from suit for injury to persons or property resulting from a determination not to provide assistance requested pursuant to 10-3-209.

History: En. Sec. 3, Ch. 173, L. 1945; amd. Sec. 1, Ch. 40, L. 1955; amd. Sec. 1, Ch. 337, L. 1971; amd. Sec. 1, Ch. 73, L. 1977; amd. Sec. 14, Ch. 397, L. 1977; R.C.M. 1947, 28-603(4); amd. Sec. 1, Ch. 75, L. 1989; amd. Sec. 3, Ch. 46, L. 1997.



7-33-2209. Finance of fire control activities -- voted levy for volunteer firefighters' disability income insurance or workers' compensation coverage.

7-33-2209. Finance of fire control activities -- voted levy for volunteer firefighters' disability income insurance or workers' compensation coverage. (1) The county governing body may appropriate funds for the purchase, care, and maintenance of firefighting equipment or for the payment of wages in prevention, detection, and suppression of fires. (2) Subject to 15-10-420, if the general fund is budgeted to the full limit, the county governing body may, at any time fixed by law for levy and assessment of taxes, levy a tax for the purposes of subsection (1). (3) Subject to 15-10-425, the county governing body may levy a tax for the purpose of purchasing disability income insurance coverage or workers' compensation coverage for volunteer firefighters of volunteer rural fire control crews and county volunteer fire companies as provided in 7-6-621.

History: En. Sec. 3, Ch. 173, L. 1945; amd. Sec. 1, Ch. 40, L. 1955; amd. Sec. 1, Ch. 337, L. 1971; amd. Sec. 1, Ch. 73, L. 1977; amd. Sec. 14, Ch. 397, L. 1977; R.C.M. 1947, 28-603(5); amd. Sec. 1, Ch. 733, L. 1991; amd. Sec. 71, Ch. 584, L. 1999; amd. Sec. 79, Ch. 574, L. 2001; amd. Sec. 3, Ch. 485, L. 2007; amd. Sec. 3, Ch. 255, L. 2011.



7-33-2210. State to be reimbursed for wildland fire suppression activities in noncooperating counties.

7-33-2210. State to be reimbursed for wildland fire suppression activities in noncooperating counties. A county that has not entered into a cooperative or other written agreement with the state for wildland fire protection shall reimburse the state for costs incurred by the state in connection with state fire suppression activities resulting from a wildland fire emergency on land in that county that is not in a wildland fire protection district, as provided in 76-13-204, or protected through an agreement with a recognized agency, as provided in 7-33-2202(4)(b).

History: En. 28-605 by Sec. 15, Ch. 397, L. 1977; R.C.M. 1947, 28-605; amd. Sec. 21, Ch. 499, L. 2007.



7-33-2211. Levy against certain properties prohibited.

7-33-2211. Levy against certain properties prohibited. The levy authorized by this part may not be assessed against properties located within the incorporated boundaries of a city or town.

History: En. Sec. 2, Ch. 733, L. 1991.



7-33-2212. Activity restrictions in high fire hazard areas.

7-33-2212. Activity restrictions in high fire hazard areas. (1) A board of county commissioners may designate areas on private land or on land that is not under the jurisdiction of a municipality or a state or federal agency as high fire hazard areas. (2) Except as provided in 87-3-106(2), in designated high fire hazard areas, the board may require all persons, firms, or corporations present or engaged in any activity in those areas to cease operations or activities or to adjust working hours to less critical periods of the day. (3) The presiding officer of the board may control ingress and egress into a high fire hazard area if an emergency or disaster is declared under the provisions of Title 10, chapter 3, part 4. (4) (a) An entity that is conducting official business, an entity having actual residence as a permanent or principal place of abode in the designated area, or an entity engaged in employment that does not present a fire hazard must be allowed ingress and egress unless there is a significant risk to human health or safety. (b) For the purposes of this section, "official business" includes but is not limited to the functions of governmental agencies and the activities of utilities, cooperatives, and telecommunications providers to operate, construct, repair, and maintain utility facilities that are essential to the public.

History: En. Sec. 1, Ch. 450, L. 2007.



7-33-2213. and reserved.

7-33-2213 through 7-33-2214 reserved.



7-33-2215. County firewarden authorized -- duties.

7-33-2215. County firewarden authorized -- duties. (1) A county governing body may appoint a county firewarden. (2) A county firewarden appointed under this section shall demonstrate knowledge in local, state, and federal wildland fire policy and wildland fire suppression. (3) A county firewarden shall act as a liaison between local, state, and federal agencies to coordinate training and wildland fire prevention, detection, suppression, investigation, and mitigation. The county governing body may establish any additional duties that the governing body determines to be necessary. (4) The position of county firewarden is distinct from the position of a county rural fire chief appointed under 7-33-2203 and from a firewarden appointed by the department of natural resources and conservation under 76-13-104.

History: En. Sec. 1, Ch. 206, L. 2013.






Part 23. Fire Protection in Unincorporated Places

7-33-2301. Repealed.

7-33-2301. Repealed. Sec. 2, Ch. 310, L. 1993.

History: En. Sec. 1, p. 101, L. 1876; re-en. Sec. 639, 5th Div. Rev. Stat. 1879; re-en. Sec. 1139, 5th Div. Comp. Stat. 1887; re-en. Sec. 3230, Pol. C. 1895; re-en. Sec. 2074, Rev. C. 1907; re-en. Sec. 5141, R.C.M. 1921; re-en. Sec. 5141, R.C.M. 1935; R.C.M. 1947; 11-2001.



7-33-2302. Repealed.

7-33-2302. Repealed. Sec. 2, Ch. 310, L. 1993.

History: En. Sec. 2, p. 101, L. 1876; re-en. Sec. 640, 5th Div. Rev. Stat. 1879; re-en. Sec. 1140, 5th Div. Comp. Stat. 1887; re-en. Sec. 3231, Pol. C. 1895; re-en. Sec. 2075, Rev. C. 1907; amd. Sec. 1, Ch. 17, L. 1921; re-en. Sec. 5142, R.C.M. 1921; re-en. Sec. 5142, R.C.M. 1935; R.C.M. 1947, 11-2002.



7-33-2303. through reserved.

7-33-2303 through 7-33-2310 reserved.



7-33-2311. Fire companies authorized.

7-33-2311. Fire companies authorized. (1) Fire companies in unincorporated towns and villages are organized by filing with the county clerk of the county in which they are located a certificate in writing, signed by the presiding officer and secretary, providing the date of organization, name, officers, and roll of active and honorary members. (2) Pursuant to 19-17-112, a fire company shall file with the public employees' retirement board by September 1 of each year: (a) the annual certificate for the prior fiscal year; (b) the roster of active and inactive members for the current fiscal year; and (c) membership cards for all members.

History: En. Sec. 3232, Pol. C. 1895; re-en. Sec. 2076, Rev. C. 1907; re-en. Sec. 5143, R.C.M. 1921; Cal. Pol. C. Sec. 3335; re-en. Sec. 5143, R.C.M. 1935; amd. Sec. 1, Ch. 69, L. 1977; R.C.M. 1947, 11-2003(part); amd. Sec. 1, Ch. 137, L. 1995; amd. Sec. 22, Ch. 499, L. 2007; amd. Sec. 2, Ch. 64, L. 2011.



7-33-2312. Organization of fire company.

7-33-2312. Organization of fire company. (1) A fire company organized pursuant to 7-33-2311 shall choose or elect a presiding officer, a secretary, and a treasurer and may establish and adopt bylaws and regulations and impose penalties, not exceeding $5 or expulsion, for each offense. (2) A regularly organized fire department may adopt a department seal, stating the name of the particular fire department to which it belongs. The seal is under the control of and for the use of the secretary and must be affixed to exempt certificates, certificates of active membership, and other documents that the bylaws may provide. The secretary of a department having a seal shall take the constitutional oath of office and give a bond that the bylaws provide for the faithful performance of the secretary's duties.

History: (1)En. Sec. 3233, Pol. C. 1895; re-en. Sec. 2077, Rev. C. 1907; re-en. Sec. 5144, R.C.M. 1921; re-en. Sec. 5144, R.C.M. 1935; amd. Sec. 3, Ch. 489, L. 1977; Sec. 11-2004, R.C.M. 1947; (2)En. Sec. 3235, Pol. C. 1895; re-en. Sec. 2079, Rev. C. 1907; re-en. Sec. 5146, R.C.M. 1921; re-en. Sec. 5146, R.C.M. 1935; Sec. 11-2006, R.C.M. 1947; R.C.M. 1947, 11-2004(part), 11-2006(part); amd. Sec. 11, Ch. 263, L. 1979; amd. Sec. 37, Ch. 575, L. 1981; amd. Sec. 724, Ch. 61, L. 2007.



7-33-2313. Repealed.

7-33-2313. Repealed. Sec. 2, Ch. 167, L. 2007.

History: En. Sec. 3236, Pol. C. 1895; re-en. Sec. 2080, Rev. C. 1907; re-en. Sec. 5147, R.C.M. 1921; re-en. Sec. 5147, R.C.M. 1935; amd. Sec. 6, Ch. 118, L. 1965; amd. Sec. 18, Ch. 157, L. 1977; R.C.M. 1947, 11-2007; amd. Sec. 4, Ch. 46, L. 1997; amd. Sec. 2, Ch. 429, L. 2003.



7-33-2314. Military exemption for firefighters.

7-33-2314. Military exemption for firefighters. The officers and members of regularly organized unpaid fire companies and exempt firefighters are entitled to exemption from military duty except in case of war, invasion, or insurrection.

History: En. Sec. 3233, Pol. C. 1895; re-en. Sec. 2077, Rev. C. 1907; re-en. Sec. 5144, R.C.M. 1921; re-en. Sec. 5144, R.C.M. 1935; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2004(part); amd. Sec. 10, Ch. 379, L. 1983; amd. Sec. 34, Ch. 291, L. 2009.



7-33-2315. Certificate of membership in fire company.

7-33-2315. Certificate of membership in fire company. (1) A firefighter who has served 5 years in an organized company in this state is an exempt firefighter and must receive from the chief engineer of the department or company to which the firefighter belonged a certificate to that effect. (2) (a) An active firefighter must have a certificate of that fact, signed by the chief of the fire department or the presiding officer of the company to which the firefighter belongs. The certificates must be countersigned by the secretary and over the seal of the company, if one is provided. (b) If authorized by the bylaws of the company, in lieu of issuing certificates to exempt firefighters exempt certificates may be issued by the clerk and recorder of the county, over the clerk's official seal and signature, which entitles the holder to an exemption from military duty. (3) Each certificate entitles the holder to an exemption from military duty. Each certificate is prima facie evidence of the facts stated in the certificate. (4) The secretary of the fire department or company shall keep a record of each certificate of exemption or active membership, the date of the certificate and to whom issued, and, when a seal is not provided, similar entries of certificates issued to obtain certificates from the county clerk and recorder.

History: Ap. p. Sec. 3233, Pol. C. 1895; re-en. Sec. 2077, Rev. C. 1907; re-en. Sec. 5144, R.C.M. 1921; re-en. Sec. 5144, R.C.M. 1935; amd. Sec. 3, Ch. 489, L. 1977; Sec. 11-2004, R.C.M. 1947; Ap. p. Sec. 3234, Pol. C. 1895; re-en. Sec. 2078, Rev. C. 1907; re-en. Sec. 5145, R.C.M. 1921; re-en. Sec. 5145, R.C.M. 1935; amd. Sec. 3, Ch. 489, L. 1977; Sec. 11-2005, R.C.M. 1947; Ap. p. Sec. 3235, Pol. C. 1895; re-en. Sec. 2079, Rev. C. 1907; re-en. Sec. 5146, R.C.M. 1921; re-en. Sec. 5146, R.C.M. 1935; Sec. 11-2006, R.C.M. 1947; R.C.M. 1947, 11-2004(part), 11-2005, 11-2006(part); amd. Sec. 11, Ch. 379, L. 1983; amd. Sec. 725, Ch. 61, L. 2007.



7-33-2316. Volunteer fire districts or companies -- fire departments -- not affected by city-county consolidation.

7-33-2316. Volunteer fire districts or companies -- fire departments -- not affected by city-county consolidation. (1) Notwithstanding any other provision of law, the adoption of a city-county consolidated local government has no effect on the existence of a volunteer fire department, a volunteer fire company, or a fire district created and legally in existence pursuant to the provisions of this part unless otherwise specifically provided by charter. (2) A right or benefit of any member of a volunteer fire district, company, or department created pursuant to the provisions of this part in a retirement or pension plan or payments provided under Title 19, chapter 17, may not be abrogated by the adoption of a city-county consolidated local government unless otherwise specifically provided by charter.

History: En. Sec. 1, Ch. 193, L. 1979; amd. Sec. 3, Ch. 64, L. 2011.






Part 24. Fire Service Areas

7-33-2401. Fire service area -- establishment -- alteration -- dissolution.

7-33-2401. Fire service area -- establishment -- alteration -- dissolution. (1) Upon receipt of a petition signed by at least 30 owners of real property in the proposed service area, or by a majority of the owners of real property if there are no more than 30 owners of real property in the proposed service area, the board of county commissioners may establish a fire service area within an unincorporated area not part of a rural fire district in the county to provide the services and equipment set forth in 7-33-2402. (2) To establish a fire service area, the board shall: (a) pass a resolution of intent to form the area, with public notice as provided in 7-1-2121; (b) hold a public hearing no earlier than 30 or later than 90 days after passage of the resolution of intent; (c) at the public hearing: (i) accept written protests from property owners of the area of the proposed area; and (ii) receive general protests and comments relating to the establishment of the fire service area and its boundaries, rates, kinds, types, or levels of service, or any other matter relating to the proposed fire service area; and (d) pass a resolution creating the fire service area. The area is created effective 60 days after passage of the resolution unless by that date more than 50% of the property owners of the proposed fire service area protest its creation. (3) Based on testimony received in the public hearing, the board in the resolution creating the fire service area may establish different boundaries, establish a different fee schedule than proposed, change the kinds, types, or levels of service, or change the manner in which the area will provide services to its residents. (4) The board of county commissioners may alter the boundaries or the kinds, types, or levels of service or dissolve a fire service area, using the procedures provided in subsection (2). The board of county commissioners shall alter the boundaries of a fire service area to exclude any area that is annexed by a city or town, using the procedures provided in subsection (2). Any existing indebtedness of a fire service area that is dissolved remains the responsibility of the owners of property within the area, and any assets remaining after all indebtedness has been satisfied must be returned to the owners of property within the area.

History: En. Sec. 1, Ch. 351, L. 1987; amd. Sec. 1, Ch. 345, L. 1991; amd. Sec. 1, Ch. 508, L. 2003; amd. Sec. 24, Ch. 499, L. 2007.



7-33-2402. Area services.

7-33-2402. Area services. (1) A fire service area created pursuant to 7-33-2401 may provide residents of the area with adequate and standard: (a) (i) fire and emergency response equipment, personnel, facilities, and maintenance, for a fire service agency providing service to the area; or (ii) fire protection by contracting for the services of a fire service agency; and (b) emergency medical services and equipment, licensed by the department of public health and human services, and related personnel, facilities, and maintenance. (2) A fire service area may, pursuant to 50-61-102, submit a fire code and a plan for enforcement to the department of justice in order to be certified for local enforcement. However, an appointed board of trustees of a fire service area shall obtain approval of the county commissioners prior to submitting a fire code and a plan of enforcement to the department of justice.

History: En. Sec. 2, Ch. 351, L. 1987; amd. Sec. 2, Ch. 345, L. 1991; amd. Sec. 1, Ch. 212, L. 1995; amd. Sec. 35, Ch. 418, L. 1995; amd. Sec. 33, Ch. 546, L. 1995.



7-33-2403. Operation of fire service area -- voted levy for volunteer firefighters' disability income insurance or workers' compensation coverage.

7-33-2403. Operation of fire service area -- voted levy for volunteer firefighters' disability income insurance or workers' compensation coverage. (1) Whenever the board of county commissioners has established a fire service area, the commissioners may: (a) govern and manage the affairs of the area; (b) appoint five qualified trustees to govern and manage the affairs of the area; or (c) authorize the election of five qualified trustees to govern and manage the affairs of the area. The term of office and procedures for nomination and election are the same as those provided for election of rural fire district trustees in 7-33-2106. (2) Subject to 15-10-425, the commissioners may levy a tax upon all property within the county for the purpose of buying disability income insurance coverage or workers' compensation coverage for volunteer firefighters deployed within the fire service area as provided in 7-6-621. (3) If the commissioners appoint trustees under subsection (1), the provisions of 7-33-2105 apply and 7-33-2106 applies whether the trustees are elected or appointed, except that the trustees shall prepare annual budgets and request a schedule of rates for the budget.

History: En. Sec. 3, Ch. 351, L. 1987; amd. Sec. 2, Ch. 75, L. 1989; amd. Sec. 7, Ch. 254, L. 1999; amd. Sec. 4, Ch. 485, L. 2007; amd. Sec. 4, Ch. 255, L. 2011.



7-33-2404. Financing of fire service area -- fee on structures -- fee on undeveloped land.

7-33-2404. Financing of fire service area -- fee on structures -- fee on undeveloped land. (1) In the resolution creating the fire service area and by resolution as necessary after creation of the fire service area, the board of county commissioners shall establish a schedule of rates to be charged to owners of structures and owners of undeveloped land that are benefited by the services offered by the fire service area. (2) (a) The rates for structures must be applied on a fair and equal basis to all classes of structures benefited by the fire service area. The fee charged to owners of structures is intended to be primarily used for structural fire prevention and suppression. (b) The rates for undeveloped land must be applied on a fair and equal basis to all classes of undeveloped land benefited by the fire service area. Undeveloped land does not include land located under structures subject to a fee under subsection (2)(a). The excluded land may not exceed 1 acre. The fee charged to owners of undeveloped land is intended to be primarily used for wildland fire prevention and suppression. The fee may not exceed 15 cents an acre up to a maximum of $250 for undeveloped land under single ownership. The fee may not be assessed on undeveloped land for which the owner pays a fee or tax to another public agency for wildland fire prevention and suppression. (3) The board of county commissioners shall collect the funds necessary to operate the fire service area by charging the area rate as a special assessment on the owners of structures and undeveloped land and shall collect the assessments with the general taxes of the county. The assessments are a lien on the assessed property. (4) The board of county commissioners or the trustees, if the fire service area is governed by trustees under 7-33-2403, may pledge the income of the fire service area to secure financing necessary to procure equipment and buildings to house the equipment. The outstanding amount of the indebtedness may not exceed 1.1% of the total assessed value of taxable property, determined as provided in 15-8-111, within the area, as ascertained by the last assessment for state and county taxes prior to the incurring of the indebtedness. (5) If a fire service area is reduced or eliminated by annexation of all or a portion of the fire service area into a municipality, then the county commissioners or trustees of the fire service area shall notify the annexing municipality in order to prevent the property owners of the area to be annexed from assuming financial responsibility to both the municipality and the fire service area.

History: En. Sec. 4, Ch. 351, L. 1987; amd. Sec. 3, Ch. 75, L. 1989; amd. Sec. 3, Ch. 345, L. 1991; amd. Sec. 15, Ch. 459, L. 1997; amd. Sec. 25, Ch. 29, L. 2001; amd. Sec. 2, Ch. 508, L. 2003; amd. Sec. 1, Ch. 467, L. 2007.



7-33-2405. Mutual aid agreements -- request if no agreement exists -- definitions.

7-33-2405. Mutual aid agreements -- request if no agreement exists -- definitions. (1) A mutual aid agreement is an agreement for protection against disasters, incidents, or emergencies. (2) The governing body of a fire service area may enter mutual aid agreements with the proper authority of: (a) other fire service areas; (b) unincorporated municipalities; (c) incorporated municipalities; (d) state agencies; (e) private fire prevention agencies; (f) federal agencies; (g) fire districts; (h) governing bodies of other political subdivisions in Montana; and (i) governing bodies of fire protection services, emergency medical care providers, and local government subdivisions of any other state or the United States pursuant to Title 10, chapter 3, part 11. (3) If the governing body of a fire service area has not concluded a mutual aid agreement, the governing body, a representative of the governing body, or an incident commander may request assistance pursuant to 10-3-209. (4) As used in this section, "incidents", "disasters", and "emergencies" have the meanings provided in 10-3-103.

History: En. Sec. 1, Ch. 149, L. 1993; amd. Sec. 5, Ch. 46, L. 1997; amd. Sec. 3, Ch. 292, L. 2007.






Part 41. Municipal Fire Departments

7-33-4101. Fire department authorized and required.

7-33-4101. Fire department authorized and required. In every city and town of this state there must be a fire department, which must be organized, managed, and controlled as provided in this part except that a third-class city or town may contract for fire protection services or consolidate its fire department with another fire protection provider created under this part.

History: En. Sec. 1, p. 73, L. 1899; re-en. Sec. 3326, Rev. C. 1907; re-en. Sec. 5109, R.C.M. 1921; re-en. Sec. 5109, R.C.M. 1935; amd. Sec. 1, Ch. 4, L. 1937; amd. Sec. 1, Ch. 97, L. 1947; amd. Sec. 1, Ch. 151, L. 1947; amd. Sec. 1, Ch. 73, L. 1949; amd. Sec. 3, Ch. 2, L. 1965; R.C.M. 1947, 11-1901(part); amd. Sec. 1, Ch. 96, L. 1997.



7-33-4102. Applicability of part.

7-33-4102. Applicability of part. (1) The provisions of this part govern and control fire departments in every city or town organized under whatever form of municipal government except where this part is in conflict with the commission form of government provided for in part 42 of chapter 3. (2) Whenever the provisions of this part conflict with the provisions of chapter 3, part 42, pertaining to the commission form of government, the provisions pertaining to the commission form of government prevail.

History: En. Sec. 1, p. 73, L. 1899; re-en. Sec. 3326, Rev. C. 1907; re-en. Sec. 5109, R.C.M. 1921; re-en. Sec. 5109, R.C.M. 1935; amd. Sec. 1, Ch. 4, L. 1937; amd. Sec. 1, Ch. 97, L. 1947; amd. Sec. 1, Ch. 151, L. 1947; amd. Sec. 1, Ch. 73, L. 1949; amd. Sec. 3, Ch. 2, L. 1965; R.C.M. 1947, 11-1901(part); amd. Sec. 12, Ch. 263, L. 1979.



7-33-4103. Composition of fire department.

7-33-4103. Composition of fire department. Such fire department, when established, may consist of one chief of the fire department and as many assistant chiefs of the fire department and such number of firefighters as the council or commission may from time to time provide and may also include a city electrician and as many assistant electricians as the council or commission may from time to time provide.

History: En. Sec. 2, p. 73, L. 1899; re-en. Sec. 3327, Rev. C. 1907; amd. Sec. 1, Ch. 46, L. 1911; re-en. Sec. 5110, R.C.M. 1921; re-en. Sec. 5110, R.C.M. 1935; amd. Sec. 2, Ch. 151, L. 1947; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1902(part).



7-33-4104. Duties of chief and assistant chief of fire department.

7-33-4104. Duties of chief and assistant chief of fire department. (1) The chief of the fire department has sole command and control over all persons connected with the fire department of the city or town and has full power and authority over its organization, government, and discipline. The chief may establish disciplinary rules that the chief considers advisable, subject to the approval of the city or town council. The chief has charge of and is responsible for the engines and other apparatus and the property of the town or city furnished to the fire department and shall see that they are at all times ready for use in the extinguishing of fires. (2) The assistant chief of the fire department shall aid the chief in the work of the department and in the chief's absence shall perform the chief's duties.

History: En. Sec. 6, p. 75, L. 1899; re-en. Sec. 3331, Rev. C. 1907; re-en. Sec. 5114, R.C.M. 1921; re-en. Sec. 5114, R.C.M. 1935; R.C.M. 1947, 11-1906; amd. Sec. 726, Ch. 61, L. 2007.



7-33-4105. Appointment of chief engineer of fire department.

7-33-4105. Appointment of chief engineer of fire department. (1) The council of any city or town where there is no paid fire department may appoint a chief engineer of the fire department: (a) to manage and control the fire engines and apparatus furnished by the city or town for the extinguishing and the prevention of fires; (b) to superintend and direct all fire companies; and (c) to examine and inspect all buildings, chimneys, flues, and boilers and other things within the city or town and require the same to be put in a safe condition or removed if liable to cause fire. (2) In case a paid fire department is established in any city or town, the council may by ordinance provide for the maintenance of the same and the employment of the officers and employees thereof.

History: En. Sec. 4816, Pol. C. 1895; re-en. Sec. 3325, Rev. C. 1907; re-en. Sec. 5140, R.C.M. 1921, re-en. Sec. 5140, R.C.M. 1935; R.C.M. 1947, 11-1940.



7-33-4106. Appointment of firefighters.

7-33-4106. Appointment of firefighters. The mayor or manager shall nominate and, with the consent of the council or commission, appoint the chief of the fire department, the assistant chief or chiefs of the fire department, and all firefighters.

History: En. Sec. 2, p. 73, L. 1899; re-en. Sec. 3327, Rev. C. 1907; amd. Sec. 1, Ch. 46, L. 1911; re-en. Sec. 5110, R.C.M. 1921; re-en. Sec. 5110, R.C.M. 1935; amd. Sec. 2, Ch. 151, L. 1947; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1902(part).



7-33-4107. Qualifications of firefighters.

7-33-4107. Qualifications of firefighters. The state of Montana determines that qualifications for the firefighting profession must recognize the rigorous physical demands placed on firefighters and the expectation of many years of emergency service. To qualify as a firefighter, an applicant: (1) must be a citizen of the United States; (2) must be at least 18 years of age; (3) must be a high school graduate or have passed the general educational development test and have been issued an equivalency certificate by the superintendent of public instruction or by an appropriate issuing agency of another state or of the federal government; (4) must possess or be eligible for a valid Montana driver's license; (5) shall pass a physical examination by a qualified physician, physician assistant, or advanced practice registered nurse, who is not the applicant's personal physician, physician assistant, or advanced practice registered nurse, appointed by the employing authority to determine if the applicant is free from any mental or physical condition that might adversely affect the applicant's performance of the duties of a firefighter; (6) must be fingerprinted and a search must be made of the local, state, and national fingerprint files to disclose any criminal record; and (7) may not have been convicted of a crime for which the applicant could have been imprisoned in a federal or state penitentiary.

History: En. Sec. 5, p. 74, L. 1899; re-en. Sec. 3330, Rev. C. 1907; re-en. Sec. 5113, R.C.M. 1921; re-en. Sec. 5113, R.C.M. 1935; amd. Sec. 1, Ch. 29, L. 1955; amd. Sec. 1, Ch. 217, L. 1969; R.C.M. 1947, 11-1905(part); amd. Sec. 1, Ch. 82, L. 1981; amd. Sec. 1, Ch. 169, L. 2011.



7-33-4108. Physical examination.

7-33-4108. Physical examination. The examination required by 7-33-4107(5) must be in writing, and a written determination of the examination must be filed with the city or town clerk. The determination of the examination must disclose the ability of the applicant to perform the physical work usually required of firefighters in the performance of their duty.

History: En. Sec. 5, p. 74, L. 1899; re-en. Sec. 3330, Rev. C. 1907; re-en. Sec. 5113, R.C.M. 1921; re-en. Sec. 5113, R.C.M. 1935; amd. Sec. 1, Ch. 29, L. 1955; amd. Sec. 1, Ch. 217, L. 1969; R.C.M. 1947, 11-1905(part); amd. Sec. 2, Ch. 169, L. 2011.



7-33-4109. Supplementary volunteer fire department authorized for cities of second class -- voted levy for volunteer firefighters' disability income insurance or workers' compensation coverage.

7-33-4109. Supplementary volunteer fire department authorized for cities of second class -- voted levy for volunteer firefighters' disability income insurance or workers' compensation coverage. (1) In addition to a paid department, the city council, city commission, or other governing body in cities of the second class may make provision for a volunteer fire department. (2) The city commission or governing department is exempted from compliance with 7-33-4128 to the extent that section applies to the volunteer fire department by way of penalties and infringements. (3) A volunteer is an enrolled member of the volunteer fire department, assists the paid fire department, and is eligible to serve only on the board of trustees of the fire department relief association of the city. However, not more than three volunteer members may be on the board of trustees. A person who is a volunteer for the purposes of this section is not entitled to receive a service pension. (4) The governing body of the city may: (a) pay an enrolled volunteer firefighter a minimum of $1 for attending a fire and a minimum of $1 for each hour or fraction of an hour after the first hour in active service at a fire or returning equipment to its proper place; (b) subject to 15-10-425, levy a tax upon all property within a fire district for the purpose of buying disability income insurance coverage or workers' compensation coverage for the volunteer firefighters of the volunteer fire department as provided in 7-6-621. (5) In attending fires, any volunteer shall act and serve under the supervision of the chief of the paid fire department.

History: (1) thru (4)En. Sec. 3, Ch. 136, L. 1939; amd. Sec. 3, Ch. 489, L. 1977; Sec. 11-1936, R.C.M. 1947; (5)En. Sec. 4, Ch. 136, L. 1939; Sec. 11-1937, R.C.M. 1947; R.C.M. 1947, 11-1936, 11-1937; amd. Sec. 4, Ch. 375, L. 1983; amd. Sec. 5, Ch. 485, L. 2007; amd. Sec. 5, Ch. 255, L. 2011.



7-33-4110. Volunteer companies not affected.

7-33-4110. Volunteer companies not affected. Nothing contained in 7-33-4101 through 7-33-4104, 7-33-4106 through 7-33-4108, 7-33-4112, 7-33-4113, 7-33-4122 through 7-33-4125, and 7-33-4127 shall be held or construed to affect any fire organization known as a volunteer fire company.

History: En. Sec. 10, p. 76, L. 1899; re-en. Sec. 3333, Rev. C. 1907; re-en. Sec. 5116, R.C.M. 1921; re-en. Sec. 5116, R.C.M. 1935; R.C.M. 1947, 11-1908(part).



7-33-4111. Tax levy for volunteer fire departments -- voted levy for volunteer firefighters' disability income insurance or workers' compensation coverage.

7-33-4111. Tax levy for volunteer fire departments -- voted levy for volunteer firefighters' disability income insurance or workers' compensation coverage. (1) For the purpose of supporting volunteer fire departments in any city or town that does not have a paid fire department and for the purpose of purchasing the necessary equipment for them, the council in any city or town may, subject to 15-10-420, levy, in addition to other levies permitted by law, a tax on the taxable value of all taxable property in the city or town. (2) Subject to 15-10-425, a city or town may levy a tax on the taxable value of all taxable property in the city or town for the purpose of purchasing disability income insurance coverage or workers' compensation coverage for volunteer firefighters of volunteer fire departments as provided in 7-6-621.

History: En. Sec. 1, Ch. 26, L. 1927; re-en. Sec. 5116.1, R.C.M. 1935; amd. Sec. 26, Ch. 566, L. 1977; R.C.M. 1947, 11-1909; amd. Sec. 1, Ch. 546, L. 1983; amd. Sec. 72, Ch. 584, L. 1999; amd. Sec. 80, Ch. 574, L. 2001; amd. Sec. 6, Ch. 485, L. 2007; amd. Sec. 6, Ch. 255, L. 2011.



7-33-4112. Mutual aid agreements -- request if no agreement exists -- definitions.

7-33-4112. Mutual aid agreements -- request if no agreement exists -- definitions. (1) A mutual aid agreement is an agreement for protection against disasters, incidents, or emergencies. (2) Councils or commissions of incorporated municipalities may enter mutual aid agreements with the proper authority of: (a) other incorporated municipalities; (b) fire districts; (c) unincorporated municipalities; (d) state agencies; (e) private fire prevention agencies; (f) federal agencies; (g) fire service areas; (h) the governing body of other political subdivisions; or (i) governing bodies of fire protection services, emergency medical care providers, and local government subdivisions of any other state or the United States pursuant to Title 10, chapter 3, part 11. (3) If the council or commission has not concluded a mutual aid agreement, the council or commission, a representative of the council or commission, or an incident commander may request assistance pursuant to 10-3-209. (4) As used in this section, the terms "disasters", "emergencies", or "incidents" have the meanings provided in 10-3-103.

History: En. Sec. 1, p. 73, L. 1899; re-en. Sec. 3326, Rev. C. 1907; re-en. Sec. 5109, R.C.M. 1921; re-en. Sec. 5109, R.C.M. 1935; amd. Sec. 1, Ch. 4, L. 1937; amd. Sec. 1, Ch. 97, L. 1947; amd. Sec. 1, Ch. 151, L. 1947; amd. Sec. 1, Ch. 73, L. 1949; amd. Sec. 3, Ch. 2, L. 1965; R.C.M. 1947, 11-1901(b); amd. Sec. 3, Ch. 149, L. 1993; amd. Sec. 6, Ch. 46, L. 1997; amd. Sec. 4, Ch. 292, L. 2007.



7-33-4113. Personnel of fire department not considered municipal officers.

7-33-4113. Personnel of fire department not considered municipal officers. The chief of the fire department, the assistant chief or chiefs of the fire department, and the firefighters shall not be deemed officers of the municipal corporation in which such fire department is established.

History: En. Sec. 2, p. 73, L. 1899; re-en. Sec. 3327, Rev. C. 1907; amd. Sec. 1, Ch. 46, L. 1911; re-en. Sec. 5110, R.C.M. 1921; re-en. Sec. 5110, R.C.M. 1935; amd. Sec. 2, Ch. 151, L. 1947; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1902(part).



7-33-4114. Limitation on liability for delays by persons authorized to receive and transmit fire reports.

7-33-4114. Limitation on liability for delays by persons authorized to receive and transmit fire reports. No person, corporation, partnership, or association which is authorized by any city, town, village, or district fire department or by any volunteer fire company to receive any report of fire or which agrees to receive and transmit such report to such fire department or volunteer fire company shall be liable in any civil action for damage to property or persons, including death, caused by delay in reporting or failure to report such fire unless such delay or failure is the result of the gross negligence of such person, corporation, partnership, or association.

History: En. Sec. 1, Ch. 42, L. 1955; R.C.M. 1947, 11-1941.



7-33-4115. through reserved.

7-33-4115 through 7-33-4120 reserved.



7-33-4121. Rules governing employment in fire departments.

7-33-4121. Rules governing employment in fire departments. The city councils or commissioners of cities of the first and second class shall have power to establish and promulgate rules governing the employment of the members or employees of their respective fire departments.

History: En. Sec. 2, Ch. 91, L. 1917; re-en. Sec. 5139, R.C.M. 1921; re-en. Sec. 5139, R.C.M. 1935; R.C.M. 1947, 11-1939.



7-33-4122. Term of appointment of firefighters -- probationary period.

7-33-4122. Term of appointment of firefighters -- probationary period. Each appointment shall be first made for a probationary term of 6 months, and thereafter the mayor or manager may nominate and, with the consent of the council or commission, appoint such chief and assistant chief or chiefs of the fire department and firefighters, who shall thereafter hold their respective appointments during good behavior and while they have the physical ability to perform their duties.

History: En. Sec. 2, p. 73, L. 1899; re-en. Sec. 3327, Rev. C. 1907; amd. Sec. 1, Ch. 46, L. 1911; re-en. Sec. 5110, R.C.M. 1921; re-en. Sec. 5110, R.C.M. 1935; amd. Sec. 2, Ch. 151, L. 1947; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1902(part).



7-33-4123. Authority to suspend firefighters.

7-33-4123. Authority to suspend firefighters. (1) The mayor or manager may suspend the chief and assistant or any firefighter of the fire department for neglect of duty or a violation of any of the rules of the fire department. (2) The chief of the fire department may suspend the assistant chief of the fire department or any firefighter for like cause. (3) The assistant chief of the fire department may suspend any firefighter for a like cause.

History: En. Sec. 3, p. 74, L. 1899; re-en. Sec. 3328, Rev. C. 1907; re-en. Sec. 5111, R.C.M. 1921; re-en. Sec. 5111, R.C.M. 1935; amd. Secs. 3 and 4, Ch. 151, L. 1947; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1903(part).



7-33-4124. Suspension procedure.

7-33-4124. Suspension procedure. (1) In any case in which a member of the municipal fire department is suspended from duty, the person suspended must be furnished with a copy of the charge, in writing, setting forth the reasons for the suspension. Subject to subsection (2), the suspended member of the fire department may request in writing that the charges be presented to the council or commission for a hearing. The hearing must be held within 30 days of the request. The suspended member may invoke the right of privacy to request a closed hearing. At the hearing, the suspended member of the fire department may appear in person or by counsel and provide a defense against the charges. (2) If the suspended member of the fire department does not request a hearing by the council or commission within 5 business days of receiving the suspension charge, the suspended member forfeits the option of requesting a hearing by the council or commission. (3) If the charges are not presented before the council or commission within 30 days of the request for a hearing or if the council or commission determines the charges to be unfounded, the suspended person must be reinstated and is entitled to the person's usual compensation for the time of the suspension. (4) If the charges are proven by the council or commission, the council or commission, by a vote of a majority of the whole council or commission, may impose a penalty commensurate to its determination of what the offense warrants, including either the continuation of the suspension for a limited time or the removal of the suspended person from the fire department.

History: En. Sec. 3, p. 74, L. 1899; re-en. Sec. 3328, Rev. C. 1907; re-en. Sec. 5111, R.C.M. 1921; re-en. Sec. 5111, R.C.M. 1935; amd. Secs. 3 and 4, Ch. 151, L. 1947; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1903(part); amd. Sec. 727, Ch. 61, L. 2007; amd. Sec. 1, Ch. 281, L. 2007.



7-33-4125. Reduction and subsequent increase in number of firefighters based on seniority.

7-33-4125. Reduction and subsequent increase in number of firefighters based on seniority. (1) If the council at any time reduces the number of firefighters in the fire department, those most recently appointed must be selected for retirement from the fire department. The city or town clerk shall keep a list of the retired firefighters. (2) If the number of firefighters is again increased by the council, the individuals on the list must be called into service, with the longest serving firefighters being first selected for service in the fire department.

History: En. Sec. 4, p. 74, L. 1899; re-en. Sec. 3329, Rev. C. 1907; re-en. Sec. 5112, R.C.M. 1921; re-en. Sec. 5112, R.C.M. 1935; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1904; amd. Sec. 728, Ch. 61, L. 2007.



7-33-4126. Repealed.

7-33-4126. Repealed. Sec. 5, Ch. 375, L. 1983.

History: Ap. p. Sec. 1, Ch. 15, L. 1937; Sec. 11-1931, R.C.M. 1947; Ap. p. Sec. 1, Ch. 136, L. 1939; Sec. 11-1934, R.C.M. 1947; R.C.M. 1947, 11-1931, 11-1934.



7-33-4127. Compensation of fire department personnel.

7-33-4127. Compensation of fire department personnel. The compensation of the chief of the fire department and assistant chiefs of the fire department and firefighters in cities and towns where the council or commission shall establish a paid fire department and the city electrician and assistant city electricians shall be fixed by ordinance.

History: En. Sec. 2, p. 73, L. 1899; re-en. Sec. 3327, Rev. C. 1907; amd. Sec. 1, Ch. 46, L. 1911; re-en. Sec. 5110, R.C.M. 1921; re-en. Sec. 5110, R.C.M. 1935; amd. Sec. 2, Ch. 151, L. 1947; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1902(part).



7-33-4128. Minimum wages of firefighters in cities of first and second class.

7-33-4128. Minimum wages of firefighters in cities of first and second class. After July 1, 1976, there shall be paid to each duly appointed and confirmed member of the fire departments of cities or towns of the first and second class of the state a minimum wage for a daily service of 8 consecutive hours of work of at least $750 per month for the first year of service and thereafter at least $750 per month plus 1% of said minimum base monthly salary for each additional year of service.

History: En. Sec. 1, Ch. 293, L. 1947; amd. Sec. 1, Ch. 51, L. 1951; amd. Sec. 1, Ch. 62, L. 1957; amd. Sec. 1, Ch. 267, L. 1967; amd. Sec. 1, Ch. 342, L. 1969; amd. Sec. 1, Ch. 460, L. 1973; amd. Sec. 1, Ch. 324, L. 1975; Sec. 11-1932, R.C.M. 1947; redes. 41-2303.1 by Sec. 1, Ch. 448, L. 1977; R.C.M. 1947, 41-2303.1(part).



7-33-4129. Repealed.

7-33-4129. Repealed. Sec. 5, Ch. 375, L. 1983.

History: En. 41-2303.2 by Sec. 2, Ch. 448, L. 1977; R.C.M. 1947, 41-2303.2.



7-33-4130. Group insurance for firefighters -- funding.

7-33-4130. Group insurance for firefighters -- funding. (1) Cities of the first and second class, if they provide insurance for other city employees under Title 2, chapter 18, part 7, shall: (a) provide the same insurance to their respective firefighters; (b) pay no less than the premium rate in effect as of July 1, 1980, for insurance coverage for firefighters and their dependents notwithstanding the provisions of Title 2, chapter 18, part 7; (c) provide for collective bargaining or other agreement processes to negotiate additional premium payments beyond the amount guaranteed by subsection (1)(b). (2) Subject to 15-10-420, those incorporated cities and towns that require additional funds to finance the provisions of this section may levy, by the amount required to meet these provisions, a tax on the taxable value of all taxable property in the respective city or town. This levy must be collected in the same manner and at the same time as other taxes are levied.

History: En. 11-1024.1, 11-1024.2 by Secs. 1, 2, Ch. 39, L. 1975; R.C.M. 1947, 11-1024.1, 11-1024.2; amd. Sec. 2, Ch. 88, L. 1981; amd. Sec. 73, Ch. 584, L. 1999; amd. Sec. 81, Ch. 574, L. 2001.



7-33-4131. Firefighter's rights in event of city-county consolidation.

7-33-4131. Firefighter's rights in event of city-county consolidation. A firefighter employed by a fire department established as required by law in a city or town of the county prior to the election and qualification of a commission under part 11 or parts 12 and 13 of chapter 3 or other acts of consolidation or disincorporation has the same job tenure rights as though no election and qualification had taken place.

History: En. Sec. 83, Ch. 121, L. 1923; re-en. Sec. 5520.84, R.C.M. 1935; amd. Sec. 1, Ch. 192, L. 1961; amd. Sec. 1, Ch. 34, L. 1975; amd. Sec. 31, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-3524(1).



7-33-4132. Repealed.

7-33-4132. Repealed. Sec. 5, Ch. 375, L. 1983.

History: En. Sec. 3, Ch. 15, L. 1937; R.C.M. 1947, 11-1933.



7-33-4133. Payment of partial salary to firefighter injured in performance of duty.

7-33-4133. Payment of partial salary to firefighter injured in performance of duty. (1) A member of a fire department of a first-class or second-class municipality who is injured in the performance of duty must be paid by the municipality the difference between the member's net salary, following adjustments for income taxes and pension contributions, and the amount received from workers' compensation until the disability has ceased, as determined by workers' compensation, or for a period not to exceed 1 year, whichever occurs first. (2) To qualify for the partial salary payment provided for in subsection (1), the firefighter must require medical or other remedial treatment and must be incapable of performing the firefighter's duties as a result of the injury.

History: En. Sec. 1, Ch. 396, L. 1991; amd. Sec. 729, Ch. 61, L. 2007.






Part 42. Powers of Municipal Council Related to Fire Services

7-33-4201. Establishment of fire department and fire alarm system.

7-33-4201. Establishment of fire department and fire alarm system. The city or town council has power to establish a fire department and prescribe and regulate its duties and to maintain a fire alarm.

History: En. Subd. 27, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.26, R.C.M. 1935; R.C.M. 1947, 11-929(part).



7-33-4202. Provision for fire equipment.

7-33-4202. Provision for fire equipment. The city or town council has power to erect engine, hose, and hook-and-ladder houses and to provide engines and other implements for the extinguishment of fire.

History: En. Subd. 28, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.27, R.C.M. 1935; R.C.M. 1947, 11-930.



7-33-4203. Repealed.

7-33-4203. Repealed. Sec. 156, Ch. 370, L. 1987.

History: En. Subd. 26, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.25, R.C.M. 1935; R.C.M. 1947, 11-928.



7-33-4204. Inspection and regulation of fire hazards.

7-33-4204. Inspection and regulation of fire hazards. The city or town council has power to inspect chimneys, flues, fireplaces, stovepipes, ruins, structures, and boilers and, when dangerous, to require the same to be removed or put in order and prohibit the use thereof until safe.

History: En. Subd. 29, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.28, R.C.M. 1935; R.C.M. 1947, 11-931.



7-33-4205. Regulation of explosives and inflammable materials.

7-33-4205. Regulation of explosives and inflammable materials. Except as provided in 50-61-120, the city or town council has power to regulate and prevent the storage or handling of gunpowder, giant powder, nitroglycerine, other inflammable explosives or materials, tar, pitch, kerosene, oils, and turpentine and to prohibit the storage of the same within 3 miles of the city limits.

History: En. Subd. 30, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.29, R.C.M. 1935; R.C.M. 1947, 11-932; amd. Sec. 3, Ch. 506, L. 1989.



7-33-4206. Regulation of bonfires, fireworks, and other fire-causing agents.

7-33-4206. Regulation of bonfires, fireworks, and other fire-causing agents. The city or town council has power to regulate or prohibit the building of bonfires or the explosion, use, or selling of fireworks, firecrackers, torpedoes, other pyrotechnics, or toy pistols or guns within the city or town.

History: En. Subd. 31, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.30, R.C.M. 1935; R.C.M. 1947, 11-933.



7-33-4207. Regulation of industries with fire-causing potential.

7-33-4207. Regulation of industries with fire-causing potential. The city or town council has power to regulate, restrain, or prevent the carrying on of manufactories dangerous in causing or producing fires.

History: En. Subd. 55, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.54, R.C.M. 1935; R.C.M. 1947, 11-957(part).



7-33-4208. Adoption of fire code.

7-33-4208. Adoption of fire code. The governing body of an incorporated city or town may adopt technical fire codes, in whole or in part, by reference under the procedure provided in 7-5-4202.

History: En. Sec. 4805, Pol. C. 1895; re-en. Sec. 3265, Rev. C. 1907; re-en. Sec. 5056, R.C.M. 1921; re-en. Sec. 5056, R.C.M. 1935; amd. Sec. 1, Ch. 38, L. 1967; amd. Sec. 1, Ch. 231, L. 1969; amd. Sec. 1, Ch. 111, L. 1975; R.C.M. 1947, 11-1102(part).






Part 45. Provisions Applicable to All Local Governmental Fire Agencies

7-33-4501. Legal representation for firewarden, firefighter, or employee -- local governmental fire agency.

7-33-4501. Legal representation for firewarden, firefighter, or employee -- local governmental fire agency. A local governmental fire agency shall pay reasonable attorney fees and costs for outside legal counsel to defend a firewarden, firefighter, or paid or volunteer employee of a local governmental fire agency against a criminal prosecution arising from an act or omission in the performance of duties on a fire or in fire training that is made in good faith and within the course and scope of employment of the firewarden, firefighter, or paid or volunteer employee. The local governmental fire agency may determine whether the act or omission of the firewarden, firefighter, or paid or volunteer employee was in good faith and arising from the performance of the employee's duties in a fire or in fire training. The requirement to pay attorney fees and costs does not apply to any postconviction legal proceedings.

History: En. Sec. 3, Ch. 464, L. 2007.



7-33-4502. through reserved.

7-33-4502 through 7-33-4509 reserved.



7-33-4510. Workers' compensation for volunteer firefighters -- definitions.

7-33-4510. Workers' compensation for volunteer firefighters -- definitions. (1) An employer may provide workers' compensation coverage as provided in Title 39, chapter 71, to any volunteer firefighter who is listed on a roster of service. (2) An employer may purchase workers' compensation coverage from any entity authorized to provide workers' compensation coverage under plan No. 1, 2, or 3 as provided in Title 39, chapter 71. (3) If an employer provides workers' compensation coverage as provided in this section, the employer may, upon payment of the filing fee provided for in 7-4-2631(1)(a), file a roster of service with the clerk and recorder in the county in which the employer is located and update the roster of service monthly if necessary to report changes in the number of volunteers on the roster of service. The clerk and recorder shall file the original and replace it with updates whenever necessary. The employer shall maintain the roster of service with the effective date of membership for each volunteer firefighter. (4) For the purposes of this section, the following definitions apply: (a) (i) "Employer" means the governing body of a fire agency organized under Title 7, chapter 33, including a rural fire district, a fire service area, a volunteer fire department, a volunteer fire company, or a volunteer rural fire control crew. (ii) The term does not mean a governing body of a city of the first class or second class, including a city to which 7-33-4109 applies, that provides workers' compensation coverage to employees as defined in 39-71-118. (b) "Roster of service" means the list of volunteer firefighters who have filled out a membership card prior to performing services as a volunteer firefighter. (c) (i) "Volunteer firefighter" means a volunteer who is on the employer's roster of service. A volunteer firefighter includes a volunteer emergency medical technician as defined in 50-6-202 who is on the roster of service. A volunteer firefighter is not required to be an active member as defined in 19-17-102. (ii) The term does not mean an individual who is not listed on a roster of service or a member of a volunteer fire department provided for in 7-33-4109.

History: En. Sec. 1, Ch. 412, L. 2013.









CHAPTER 34. MEDICAL SERVICES AND BOARDING HOMES FOR THE AGED

Part 1. Ambulance Services

7-34-101. Ambulance services authorized.

7-34-101. Ambulance services authorized. A county, city, or town, acting through its governing body, may establish and maintain an ambulance service for such county, city, or town. Any county, city, or town may contract with any county, city, or town to establish and maintain a joint ambulance service and to share the costs, such costs to be apportioned according to the benefits to accrue, with the proportion to be paid by each to be fixed in advance by joint resolution by the respective governing bodies, if the governing body has received a petition signed by 15% of the electors registered to vote in the county, city, or town at the last preceding general election or in each of the counties, cities, or towns wherein a joint ambulance service is being established.

History: En. Sec. 1, Ch. 238, L. 1961; amd. Sec. 1, Ch. 162, L. 1967; R.C.M. 1947, 69-3601(part).



7-34-102. Ambulance service mill levy permitted.

7-34-102. Ambulance service mill levy permitted. Subject to 15-10-420 and in addition to all other levies authorized by law, each county, city, or town may levy an annual tax on the taxable value of all taxable property within the county, city, or town to defray the costs incurred in providing ambulance service. These costs may include workers' compensation coverage for emergency medical technicians on volunteer duty with the ambulance service or members of a paid or volunteer nontransporting medical unit defined in 50-6-302.

History: En. Sec. 1, Ch. 238, L. 1961; amd. Sec. 1, Ch. 162, L. 1967; R.C.M. 1947, 69-3601(part); amd. Sec. 1, Ch. 668, L. 1991; amd. Sec. 74, Ch. 584, L. 1999; amd. Sec. 24, Ch. 495, L. 2001; amd. Sec. 82, Ch. 574, L. 2001; amd. Sec. 7, Ch. 255, L. 2011.



7-34-103. Manner of providing ambulance service.

7-34-103. Manner of providing ambulance service. (1) If a county, city, or town establishes or maintains ambulance service it may, acting through its governing board: (a) operate the ambulance service itself or contract for ambulance service; (b) buy, rent, lease, or otherwise contract for vehicles, equipment, facilities, operators, or attendants; (c) sell ambulance service insurance or contract with a third-party entity to sell ambulance service insurance to persons who use the ambulance service that covers the cost of the ambulance service that is not otherwise covered; (d) adopt rules and establish fees or charges for the furnishing of an ambulance service. (2) A county, city, or town that directly sells ambulance service insurance or that remains liable for the financial risk pursuant to insurance sold by a third party under contract with the county, city, or town is exempt from Title 33, except for the provisions provided in 33-18-201 and 33-18-242.

History: En. Sec. 2, Ch. 238, L. 1961; R.C.M. 1947, 69-3602; amd. Sec. 1, Ch. 13, L. 2001.



7-34-104. Certain ambulance services unaffected.

7-34-104. Certain ambulance services unaffected. The provisions of this part shall in no way affect county, city, or town ambulance service in operation on March 14, 1961.

History: En. Sec. 3, Ch. 238, L. 1961; R.C.M. 1947, 69-3603.






Part 21. Hospital Districts

7-34-2101. Purpose of part.

7-34-2101. Purpose of part. The purpose of this part is to authorize the establishment of public hospital districts which shall have power to supply hospital facilities and services and health care facilities and services to residents of districts and, as herein authorized, to others.

History: En. Sec. 1, Ch. 155, L. 1953; amd. Sec. 1, Ch. 257, L. 1969; R.C.M. 1947, 16-4301(part); amd. Sec. 1, Ch. 453, L. 1991.



7-34-2102. Definitions.

7-34-2102. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Hospital facilities" means a hospital or a hospital-related facility, including outpatient centers for primary care, outpatient centers for surgical services, rehabilitation facilities, long-term care facilities, infirmaries, and health care facilities, all as defined in 50-5-101. The term includes public health centers. (2) "Public health center" means a publicly owned facility providing health services, including laboratories, clinics, and administrative offices.

History: En. Sec. 1, Ch. 336, L. 1973; R.C.M. 1947, 16-4301.1; amd. Sec. 2, Ch. 453, L. 1991; amd. Sec. 1, Ch. 93, L. 1997; amd. Sec. 1, Ch. 98, L. 1999.



7-34-2103. Petition required to create hospital district.

7-34-2103. Petition required to create hospital district. Proceedings for creation of a hospital district shall be initiated by a petition signed by not less than 30% of the qualified electors of the proposed hospital district who are taxpayers upon property within the proposed hospital district and whose names appear on the last-completed assessment roll for state and county taxes.

History: En. Sec. 2, Ch. 155, L. 1953; amd. Sec. 2, Ch. 257, L. 1969; R.C.M. 1947, 16-4302(part).



7-34-2104. Details relating to petition.

7-34-2104. Details relating to petition. (1) The petition may consist of one sheet or several sheets, identical in form and fastened together after being circulated and signed so as to form a single, complete petition before being delivered to the county clerk and recorder. The petition must give the post-office address and voting precinct of each petitioner. (2) Only persons who are qualified to sign the petitions are qualified to circulate the petitions, and there must be attached to the complete petition the affidavit of a person who circulated or assisted in circulating the petition that the person believes the signatures on the petition are genuine and the signers knew the contents of the petition before signing it.

History: En. Sec. 2, Ch. 155, L. 1953; amd. Sec. 2, Ch. 257, L. 1969; R.C.M. 1947, 16-4302(part); amd. Sec. 730, Ch. 61, L. 2007.



7-34-2105. Petition to be filed with county clerk and recorder -- clerk's certificate.

7-34-2105. Petition to be filed with county clerk and recorder -- clerk's certificate. The complete petition, addressed to the board of county commissioners of the county in which the proposed district is situated, must be filed with the county clerk and recorder, who shall, within 15 days, carefully examine the petition and the county records showing the qualifications of the petitioners and attach it to a certificate under the clerk and recorder's official signature and the seal of office. The certificate must set forth: (1) the total number of persons who are registered electors within the proposed hospital district and whose names appear upon the last-completed assessment roll for state and county taxes; (2) which and how many of the persons whose names are subscribed to the petition are possessed of all of the qualifications required of signers to the petition; and (3) whether the qualified signers constitute more or less than 30% of the registered electors of the proposed hospital district who are taxpayers upon property in the proposed district and whose names appear on the last-completed assessment roll for state and county taxes.

History: En. Sec. 2, Ch. 155, L. 1953; amd. Sec. 2, Ch. 257, L. 1969; R.C.M. 1947, 16-4302(part); amd. Sec. 731, Ch. 61, L. 2007.



7-34-2106. Presentation of petition to board of county commissioners -- hearing required.

7-34-2106. Presentation of petition to board of county commissioners -- hearing required. (1) The county clerk and recorder shall present the petition and the clerk's certificate to the board of county commissioners at its first meeting held after the clerk has attached the certificate. (2) The board shall carefully examine the petition, and if it is found that the petition is in proper form and bears the requisite number of signatures of qualified petitioners, the board shall by resolution call a hearing on the creation of the hospital district.

History: En. Sec. 2, Ch. 155, L. 1953; amd. Sec. 2, Ch. 257, L. 1969; R.C.M. 1947, 16-4302(part); amd. Sec. 732, Ch. 61, L. 2007.



7-34-2107. Notice of hearing.

7-34-2107. Notice of hearing. A notice of the hearing required by 7-34-2106 shall be published as provided in 7-1-2121.

History: En. Sec. 2, Ch. 155, L. 1953; amd. Sec. 2, Ch. 257, L. 1969; R.C.M. 1947, 16-4302(part); amd. Sec. 34, Ch. 349, L. 1985.



7-34-2108. Hearing on petition.

7-34-2108. Hearing on petition. At the time fixed for said hearing, the board shall hear all competent and relevant testimony offered in support of or in opposition to said petition and the creation of such district. Said hearing may be adjourned from time to time for the determination of said facts or hearing petitioners or objectors without additional published or posted notice, but no adjournment shall exceed 2 weeks in all from and after the date originally noticed and published for the hearing.

History: En. Sec. 3, Ch. 155, L. 1953; amd. Sec. 3, Ch. 257, L. 1969; R.C.M. 1947, 16-4303.



7-34-2109. Election on question of creating hospital district.

7-34-2109. Election on question of creating hospital district. The board of county commissioners, upon completion of the hearing provided for in 7-34-2106 through 7-34-2108, shall proceed by resolution to refer the question of the creation of such district to the persons qualified to vote on such proposition.

History: En. Sec. 4, Ch. 155, L. 1953; amd. Sec. 4, Ch. 257, L. 1969; R.C.M. 1947, 16-4304(part).



7-34-2110. Resolution calling for election.

7-34-2110. Resolution calling for election. (1) The board of county commissioners in its resolution may make changes in the boundaries of the proposed district that it considers advisable, without including any additional lands not described in the petition, and it shall call an election upon the question of the creation of the district. (2) The board shall designate in its resolution whether a special election is to be held or whether the matter is to be determined at the next general election. If a special election is ordered, the board shall specify in its order the date for the election. The special election must be held in conjunction with a regular or primary election.

History: En. Secs. 4, 5, Ch. 155, L. 1953; amd. Secs. 4, 5, Ch. 257, L. 1969; R.C.M. 1947, 16-4304(part), 16-4305(part); amd. Sec. 345, Ch. 571, L. 1979; amd. Sec. 62, Ch. 387, L. 1995.



7-34-2111. Territory of hospital district.

7-34-2111. Territory of hospital district. A public hospital district may contain the entire territory embraced within a county or any portion or subdivision thereof.

History: En. Sec. 1, Ch. 155, L. 1953; amd. Sec. 1, Ch. 257, L. 1969; R.C.M. 1947, 16-4301(part).



7-34-2112. Conduct of election on question of creating district.

7-34-2112. Conduct of election on question of creating district. (1) The election shall be held in all respects, as nearly as practicable, in conformity with the general election laws. (2) At the election, the ballots must contain the words "Hospital district -- Yes" and "Hospital district -- No".

History: En. Sec. 5, Ch. 155, L. 1953; amd. Sec. 5, Ch. 257, L. 1969; R.C.M. 1947, 16-4305(part); amd. Sec. 346, Ch. 571, L. 1979.



7-34-2113. Who may vote.

7-34-2113. Who may vote. Only qualified electors residing within the proposed hospital district may vote on the question of the creation of the hospital district.

History: En. Sec. 5, Ch. 155, L. 1953; amd. Sec. 5, Ch. 257, L. 1969; R.C.M. 1947, 16-4305(part); amd. Sec. 2, Ch. 213, L. 1979.



7-34-2114. Procedure upon favorable vote.

7-34-2114. Procedure upon favorable vote. (1) In the event that a majority of the votes cast are in favor of the creation and establishment of said hospital district, the board of county commissioners shall, within 10 days after the election, certify such result by resolution and proceed with the organization of such district as specified in this part. (2) After 20 days from the passage of such resolution, the validity of the creation of such hospital district and the regularity of all proceedings preliminary thereto shall not be questioned or asserted in any legal action.

History: En. Sec. 6, Ch. 155, L. 1953; amd. Sec. 6, Ch. 257, L. 1969; R.C.M. 1947, 16-4306.



7-34-2115. District to be governed by elected trustees -- legal assistance.

7-34-2115. District to be governed by elected trustees -- legal assistance. (1) A hospital district must be governed and managed by a board of three or five trustees, elected by the registered electors residing in the district. The number of trustees on the board and, if the number is set at five, the initial terms of two trustees must be fixed by the bylaws of the district. (2) The trustees must be elected from among the registered electors qualified to vote at general elections within the district. (3) The trustees may call upon the county attorney for legal advice and services as they may require.

History: En. Sec. 7, Ch. 155, L. 1953; amd. Sec. 1, Ch. 97, L. 1955; amd. Sec. 7, Ch. 257, L. 1969; amd. Sec. 1, Ch. 399, L. 1971; amd. Sec. 1, Ch. 277, L. 1975; R.C.M. 1947, 16-4307(part); amd. Sec. 2, Ch. 7, L. 1991.



7-34-2116. Election of first board of trustees.

7-34-2116. Election of first board of trustees. (1) The first board of trustees shall be elected at the same election held upon the creation of the district, subject to the creation thereof, and shall qualify upon the organization of the district if created. (2) The trustees may be nominated and have their names appear upon the ballots as provided in 7-34-2117.

History: En. Sec. 7, Ch. 155, L. 1953; amd. Sec. 1, Ch. 97, L. 1955; amd. Sec. 7, Ch. 257, L. 1969; amd. Sec. 1, Ch. 399, L. 1971; amd. Sec. 1, Ch. 277, L. 1975; R.C.M. 1947, 16-4307(part); amd. Sec. 347, Ch. 571, L. 1979; amd. Sec. 2, Ch. 27, L. 1981.



7-34-2117. Procedure for conduct of election for trustees -- appointment of trustees.

7-34-2117. Procedure for conduct of election for trustees -- appointment of trustees. (1) All elections of trustees following the election of the first board of trustees must be conducted at the time provided in 13-1-104(3) and in the manner provided by 13-1-401. (2) Candidates for the office of trustee must be nominated by petition filed with the election administrator or deputy election administrator at least 75 days before the election day and signed by at least five electors of the district. (3) If there is no nomination petition filed, it is not necessary to hold an election but the board of county commissioners shall appoint a trustee to fill the term. If there is only one nominee for a ballot position, it is not necessary to hold an election for that position and the board of county commissioners shall declare elected by acclamation the candidate who filed a nominating petition for the position. (4) A member of the board taking office pursuant to subsection (3) serves a term of office as if elected to that office.

History: En. Sec. 7, Ch. 155, L. 1953; amd. Sec. 1, Ch. 97, L. 1955; amd. Sec. 7, Ch. 257, L. 1969; amd. Sec. 1, Ch. 399, L. 1971; amd. Sec. 1, Ch. 277, L. 1975; R.C.M. 1947, 16-4307(part); amd. Sec. 348, Ch. 571, L. 1979; amd. Sec. 3, Ch. 27, L. 1981; amd. Sec. 24, Ch. 250, L. 1985; amd. Sec. 8, Ch. 254, L. 1999.



7-34-2118. Term of office.

7-34-2118. Term of office. (1) The trustees elected for the first board shall serve for terms: (a) commencing upon their being elected and qualified; and (b) terminating 1, 2, and 3 years, respectively, from the first district meeting following their election and until their respective successors are elected and qualified. (2) Annually after the initial election there may be elected a trustee to serve for a term of 3 years and until a successor is qualified. The term of 3 years commences at the first district meeting following the trustee's election.

History: En. Sec. 7, Ch. 155, L. 1953; amd. Sec. 1, Ch. 97, L. 1955; amd. Sec. 7, Ch. 257, L. 1969; amd. Sec. 1, Ch. 399, L. 1971; amd. Sec. 1, Ch. 277, L. 1975; R.C.M. 1947, 16-4307(part); amd. Sec. 391, Ch. 571, L. 1979; amd. Sec. 4, Ch. 27, L. 1981; amd. Sec. 733, Ch. 61, L. 2007.



7-34-2119. Organization of board of trustees.

7-34-2119. Organization of board of trustees. The trustees at their first meeting shall adopt bylaws for the government and management of the district and shall appoint a qualified person to serve as clerk of the said board, who may or may not be one of their number.

History: En. Sec. 7, Ch. 155, L. 1953; amd. Sec. 1, Ch. 97, L. 1955; amd. Sec. 7, Ch. 257, L. 1969; amd. Sec. 1, Ch. 399, L. 1971; amd. Sec. 1, Ch. 277, L. 1975; R.C.M. 1947, 16-4307(part).



7-34-2120. Compensation of trustees.

7-34-2120. Compensation of trustees. The trustees shall serve without pay.

History: En. Sec. 7, Ch. 155, L. 1953; amd. Sec. 1, Ch. 97, L. 1955; amd. Sec. 7, Ch. 257, L. 1969; amd. Sec. 1, Ch. 399, L. 1971; amd. Sec. 1, Ch. 277, L. 1975; R.C.M. 1947, 16-4307(part).



7-34-2121. Vacancies.

7-34-2121. Vacancies. A vacancy upon the board of trustees occurring during the term of office of a trustee or in the office of clerk must be filled by appointment by the remaining members, and the appointee shall serve until the next ensuing election for trustees.

History: En. Sec. 7, Ch. 155, L. 1953; amd. Sec. 1, Ch. 97, L. 1955; amd. Sec. 7, Ch. 257, L. 1969; amd. Sec. 1, Ch. 399, L. 1971; amd. Sec. 1, Ch. 277, L. 1975; R.C.M. 1947, 16-4307(part); amd. Sec. 9, Ch. 254, L. 1999.



7-34-2122. Powers of district.

7-34-2122. Powers of district. A hospital district has all powers necessary and convenient to the acquisition, betterment, operation, maintenance, and administration of hospital facilities that its board of trustees considers necessary and expedient. In addition to the general grant of powers, a hospital district, acting by its board of trustees, may: (1) employ nursing, administrative, and other personnel, legal counsel, engineers, architects, accountants, and other qualified persons, who may be paid for their services by monthly salaries, hourly wages, and pension benefits or by fees that may be agreed upon; (2) cause reports, plans, studies, and recommendations to be prepared; (3) lease, purchase, and contract for the purchase of real and personal property by option, contract for deed, or otherwise and acquire real or personal property by gift; (4) lease or construct, equip, furnish, and maintain necessary buildings and grounds; (5) adopt, by resolution, rules for the operation and administration of hospital facilities under its control and for the admission of persons to the facilities; (6) impose by resolution and collect charges for all services and facilities provided and made available by it; (7) subject to 15-10-420, levy taxes as prescribed in this part; (8) borrow money by the issuance of its bonds as prescribed in this part; (9) borrow money by the issuance of notes; (10) procure insurance against liability of the district or its officers and employees, or both, for torts committed within the scope of their official duties, whether governmental or proprietary, and against damage to or destruction of any of its facilities, equipment, or other property; (11) sell or lease any of its facilities or equipment as may be considered expedient; (12) cause audits to be made of its accounts, books, vouchers, and funds by competent public accountants; and (13) provide educational benefits to qualified individuals, including the payment of tuition, room and board, educational materials, and stipends and the repayment of student loans in return for an agreement by those persons to provide services to the district.

History: En. Sec. 8, Ch. 155, L. 1953; amd. Sec. 8, Ch. 257, L. 1969; R.C.M. 1947, 16-4308(part); amd. Sec. 2, Ch. 349, L. 1991; amd. Sec. 3, Ch. 453, L. 1991; amd. Sec. 75, Ch. 584, L. 1999.



7-34-2123. Admission to district hospital facilities.

7-34-2123. Admission to district hospital facilities. Such a hospital district must admit persons to its facilities without regard to race, color, or sex. Such obligation shall not prevent the board of trustees of such hospital district from establishing reasonable minimum rates for hospital quarters, services, and supplies. Indigents needing such services, for the rendition of which provision is made by the laws of Montana, must be admitted to such public hospitals on terms and rates prescribed or authorized by law.

History: En. Sec. 8, Ch. 155, L. 1953; amd. Sec. 8, Ch. 257, L. 1969; R.C.M. 1947, 16-4308(part).



7-34-2124. through reserved.

7-34-2124 through 7-34-2130 reserved.



7-34-2131. Hospital district bonds and notes authorized.

7-34-2131. Hospital district bonds and notes authorized. (1) (a) A hospital district may borrow money by the issuance of its bonds to provide funds for payment of part or all of the cost of acquisition, furnishing, equipment, improvement, extension, and betterment of hospital facilities and to provide an adequate working capital for a new hospital. (b) The amount of bonds issued for the purposes referred to in subsection (1)(a) and outstanding at any time may not exceed 1.4% of the total assessed value of taxable property, determined as provided in 15-8-111, within the district, as ascertained by the last assessment for state and county taxes prior to the issuance of the bonds. (c) The bonds must be authorized, sold, and issued and provisions made for their payment in the manner and subject to the conditions and limitations prescribed for bonds of school districts by Title 20, chapter 9, part 4. (2) (a) A hospital district may borrow money by the issuance of notes to provide funds to finance the costs described in subsection (1) and to finance the working capital requirements of the district. The notes must be authorized and in a form and terms prescribed by a resolution adopted by the board of trustees. The notes must mature over a term not to exceed 15 years. (b) The principal and interest on the notes must be paid from the taxes levied pursuant to 7-34-2133, exclusive of the taxes levied to pay bonds issued in accordance with subsection (1), and all other revenue of the district. The annual amount of principal and interest payable on notes in any fiscal year must be included in the district's budget for that year. (c) The notes may be secured by a mortgage of or a security interest in all or part of the district's assets and by a pledge of the taxes and revenue of the district, or either of them. (d) Notes may not be issued unless the projected annual revenue of the district, including the taxes levied pursuant to 7-34-2133 but exclusive of the taxes levied to pay bonds, is at least equal to the sum of the cost of operating and maintaining the hospital district plus the maximum amount of principal and interest due in any future fiscal year on the notes proposed to be issued and all notes outstanding upon the issuance of the proposed notes. (3) This section may not be construed to amend or repeal the provisions of Title 50, chapter 6, part 1, allowing the state to apply for and accept federal funds.

History: En. Sec. 8, Ch. 155, L. 1953; amd. Sec. 8, Ch. 257, L. 1969; R.C.M. 1947, 16-4308(part); amd. Sec. 58, Ch. 614, L. 1981; amd. Sec. 28, Ch. 370, L. 1987; amd. Sec. 3, Ch. 349, L. 1991; amd. Sec. 26, Ch. 29, L. 2001; amd. Sec. 83, Ch. 574, L. 2001.



7-34-2132. Hospital district budget.

7-34-2132. Hospital district budget. The board of hospital trustees shall annually present their budget to the board of county commissioners at the regular budget meetings as prescribed by law and therewith certify the amount of money necessary and proper for the ensuing year.

History: En. Sec. 9, Ch. 155, L. 1953; amd. Sec. 9, Ch. 257, L. 1969; R.C.M. 1947, 16-4309(part).



7-34-2133. Levy of district taxes.

7-34-2133. Levy of district taxes. Subject to 15-10-420, the board of county commissioners shall, annually at the time of levying county taxes, fix and levy a tax on the taxable value of all taxable property within the hospital district clearly sufficient to raise the amount certified by the board of hospital trustees under 7-34-2132.

History: En. Sec. 9, Ch. 155, L. 1953; amd. Sec. 9, Ch. 257, L. 1969; R.C.M. 1947, 16-4309(part); amd. Sec. 76, Ch. 584, L. 1999; amd. Sec. 84, Ch. 574, L. 2001.



7-34-2134. Repealed.

7-34-2134. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. 16-4309.1 by Sec. 1, Ch. 132, L. 1974; R.C.M. 1947, 16-4309.1(1); amd. Sec. 1, Ch. 554, L. 1979; amd. Sec. 2, Ch. 625, L. 1983.



7-34-2135. Repealed.

7-34-2135. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. 16-4309.1, 16-4309.2 by Secs. 1, 2, Ch. 132, L. 1974; R.C.M. 1947, 16-4309.1(2), 16-4309.2; amd. Sec. 2, Ch. 554, L. 1979; amd. Sec. 1, Ch. 608, L. 1985.



7-34-2136. Repealed.

7-34-2136. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. 16-4309.1 by Sec. 1, Ch. 132, L. 1974; R.C.M. 1947, 16-4309.1(3), (4).



7-34-2137. Collection of taxes and disposition of funds.

7-34-2137. Collection of taxes and disposition of funds. (1) The procedures for the collection of the tax shall be in accordance with the existing laws of Montana. (2) The funds collected under the tax levy shall be held by the county treasurer, who shall be, ex officio, the treasurer for the hospital district, and such treasurer shall keep a detailed account of all tax money paid into the fund, of all other money from any source received by the district, and of all payments and disbursements from the fund. Funds shall be paid out on warrants issued by direction of the board of trustees, signed by the majority of its membership.

History: En. Sec. 10, Ch. 155, L. 1953; amd. Sec. 2, Ch. 97, L. 1955; amd. Sec. 10, Ch. 257, L. 1969; R.C.M. 1947, 16-4310.



7-34-2138. Hospital district capital replacement fund.

7-34-2138. Hospital district capital replacement fund. (1) A hospital district may establish a capital replacement fund. The fund may be used only for the replacement of property, plant facilities, or equipment. The cost of such capital equipment must exceed $5,000 and have a life expectancy of 5 years or more. (2) A capital replacement fund established under subsection (1) may not exceed 10% of the total value of the hospital's property, plant facilities, and equipment at the end of a fiscal year.

History: En. Sec. 1, Ch. 64, L. 1987.



7-34-2139. through reserved.

7-34-2139 through 7-34-2150 reserved.



7-34-2151. Annexation of land to hospital district.

7-34-2151. Annexation of land to hospital district. The boundaries of any such public hospital district may be altered and outlying districts may be annexed from territory contiguous thereto in the following manner.

History: En. Sec. 12, Ch. 155, L. 1953; amd. Sec. 12, Ch. 257, L. 1969; R.C.M. 1947, 16-4312(part).



7-34-2152. Petition to annex land.

7-34-2152. Petition to annex land. A petition signed by 10% or more of the freeholders within the territory proposed to be annexed or by a majority of such freeholders if there are less than 25 residing within the area proposed to be annexed, designating the boundaries of such contiguous territory proposed to be annexed and asking that it be annexed to said public hospital district, shall be presented to the board of county commissioners of the county in which said public hospital district is situated.

History: En. Sec. 12, Ch. 155, L. 1953; amd. Sec. 12, Ch. 257, L. 1969; R.C.M. 1947, 16-4312(part).



7-34-2153. Hearing on petition for annexation -- notice.

7-34-2153. Hearing on petition for annexation -- notice. (1) At the first regular meeting after the presentation of said petition, said board of county commissioners shall cause notice of said petition to be published as provided in 7-1-2121 prior to the date fixed by said board for the hearing of said petition, which date shall be not less than 4 weeks after the filing of such petition. (2) Upon the date fixed for such hearing or continuance thereof, said board shall take up and consider said petition and any objections which may be filed to the inclusion of any additional area or territory in said district.

History: En. Sec. 12, Ch. 155, L. 1953; amd. Sec. 12, Ch. 257, L. 1969; R.C.M. 1947, 16-4312(part); amd. Sec. 35, Ch. 349, L. 1985.



7-34-2154. Decision on annexation petition.

7-34-2154. Decision on annexation petition. Said board of county commissioners shall have the power, by order entered on its minutes: (1) to grant said petition either in whole or in part; (2) to alter the boundaries of said public hospital district; and (3) to annex thereto all or such portion of said area or territory described in said petition as will be benefited thereby.

History: En. Sec. 12, Ch. 155, L. 1953; amd. Sec. 12, Ch. 257, L. 1969; R.C.M. 1947, 16-4312(part).



7-34-2155. Effect of annexation.

7-34-2155. Effect of annexation. The annexed territory shall become and be a part of such public hospital district on the date fixed in the order of annexation and shall be subject to the taxes authorized by this part, including taxes for any preexisting indebtedness, together with the preexisting area of said district; and such taxes shall be uniform for the whole area and territory in the district as enlarged.

History: En. Sec. 12, Ch. 155, L. 1953; amd. Sec. 12, Ch. 257, L. 1969; R.C.M. 1947, 16-4312(part).



7-34-2156. Withdrawal of land from hospital district.

7-34-2156. Withdrawal of land from hospital district. (1) Any portion of a public hospital district may be withdrawn therefrom, as provided in 7-34-2156 through 7-34-2160, upon receipt of a petition signed by 51% or more of the taxpayers residing in and owning property within the area desired to be withdrawn from any public hospital district, on the grounds that such area will not be benefited by remaining in said district. (2) No petition for withdrawal shall be entertained or acted upon by the board unless the same is filed before December 31 of the preceding year.

History: En. Sec. 11, Ch. 155, L. 1953; amd. Sec. 11, Ch. 257, L. 1969; amd. Sec. 24, Ch. 388, L. 1975; R.C.M. 1947, 16-4311(part).



7-34-2157. Hearing on petition for withdrawal -- notice.

7-34-2157. Hearing on petition for withdrawal -- notice. (1) The board of county commissioners shall, upon the filing of such a petition, fix a time for the hearing of such withdrawal petition, which time shall not be more than 4 weeks after the receipt thereof. (2) Any interested person may appear at said hearing and present objections to the withdrawal of said portion from said district. (3) The board shall publish a notice of such hearing as provided in 7-1-2121.

History: En. Sec. 11, Ch. 155, L. 1953; amd. Sec. 11, Ch. 257, L. 1969; amd. Sec. 24, Ch. 388, L. 1975; R.C.M. 1947, 16-4311(part); amd. Sec. 36, Ch. 349, L. 1985.



7-34-2158. Decision on withdrawal petition -- appeal.

7-34-2158. Decision on withdrawal petition -- appeal. (1) The board shall consider the petition and all objections thereto, pass upon the merits thereof, and make its order in accordance therewith. (2) Such order is subject to review by the district court of the county, and appeal may be taken from the final judgment of such district court to the supreme court of Montana.

History: En. Sec. 11, Ch. 155, L. 1953; amd. Sec. 11, Ch. 257, L. 1969; amd. Sec. 24, Ch. 388, L. 1975; R.C.M. 1947, 16-4311(part).



7-34-2159. Effective date of withdrawal.

7-34-2159. Effective date of withdrawal. Any withdrawal shall be effective as of January 1 following the issuance of the withdrawal order.

History: En. Sec. 11, Ch. 155, L. 1953; amd. Sec. 11, Ch. 257, L. 1969; amd. Sec. 24, Ch. 388, L. 1975; R.C.M. 1947, 16-4311(part).



7-34-2160. Withdrawing property subject to existing indebtedness.

7-34-2160. Withdrawing property subject to existing indebtedness. All taxable property within the withdrawn area shall remain subject to taxation for any bonded indebtedness of the hospital district existing as of the effective date of the withdrawal to the same extent as it would have been subject if not withdrawn.

History: En. Sec. 11, Ch. 155, L. 1953; amd. Sec. 11, Ch. 257, L. 1969; amd. Sec. 24, Ch. 388, L. 1975; R.C.M. 1947, 16-4311(part).



7-34-2161. Dissolution of hospital district.

7-34-2161. Dissolution of hospital district. At any time after 5 years from the date any public hospital district is created, such district may be dissolved upon presentation to the board of county commissioners of a petition signed by at least 51% of the owners of property lying within such district as shown by the last-completed assessment roll.

History: En. Sec. 13, Ch. 155, L. 1953; amd. Sec. 13, Ch. 257, L. 1969; R.C.M. 1947, 16-4313(part).



7-34-2162. Hearing on petition for dissolution -- notice.

7-34-2162. Hearing on petition for dissolution -- notice. Upon the filing of the petition, the board of county commissioners shall set a time for hearing the petition and shall publish a notice of the hearing as provided in 7-1-2121.

History: En. Sec. 13, Ch. 155, L. 1953; amd. Sec. 13, Ch. 257, L. 1969; R.C.M. 1947, 16-4313(part); amd. Sec. 37, Ch. 349, L. 1985; amd. Sec. 66, Ch. 354, L. 2001.



7-34-2163. Decision on dissolution petition.

7-34-2163. Decision on dissolution petition. The commissioners shall enter upon their minutes an order dissolving such district if, upon the hearing provided for in 7-34-2162, the commissioners find: (1) such petition to be sufficient; (2) that the district is not indebted in any amount beyond funds immediately available to extinguish all of its debts and obligations; and (3) that there is good reason for the dissolution of such district.

History: En. Sec. 13, Ch. 155, L. 1953; amd. Sec. 13, Ch. 257, L. 1969; R.C.M. 1947, 16-4313(part).



7-34-2164. Effect of dissolution.

7-34-2164. Effect of dissolution. The order of dissolution shall be filed of record, and the dissolution shall be effective for all purposes 6 months after the date of filing said order of dissolution, provided that at or before such time the board of trustees of said district certifies to the board of county commissioners that all debts and obligations of the district have been paid, discharged, or irrevocably settled, together with legal proof thereof. Any assets of the district remaining after all debts and obligations of the district have been paid, discharged, or irrevocably settled shall become the property of the county.

History: En. Sec. 13, Ch. 155, L. 1953; amd. Sec. 13, Ch. 257, L. 1969; R.C.M. 1947, 16-4313(part).






Part 22. County Hospital Services

7-34-2201. Erection and management of county health care facilities -- definition -- provision of health care services.

7-34-2201. Erection and management of county health care facilities -- definition -- provision of health care services. (1) The board of county commissioners has jurisdiction and power, under the limitations and restrictions prescribed by law, to erect, furnish, equip, expand, improve, and maintain health care facilities and to provide health care services in those facilities as permitted by law. (2) The board of county commissioners of a county that has or may acquire title to a site and building or buildings suitable for county health care purposes has jurisdiction and power, under the limitations and restrictions prescribed by law, to erect, furnish, equip, expand, improve, maintain, and operate the building or buildings for health care purposes as provided by this section. (3) As used in parts 21 and 23 through 25 and this part, unless the context clearly requires otherwise, the term "health care facility" means a hospital, a medical assistance facility, a critical access hospital, a hospice, an end-stage renal dialysis facility, an outpatient center for surgical services, an outpatient center for primary care, a rehabilitation facility, a long-term care facility, or an adult day-care center, as defined in 50-5-101, a public health center, as defined in 7-34-2102, or any combination and related medical facilities, including offices for physicians or other health care professionals providing outpatient, rehabilitative, emergency, nursing, or preventive care.

History: En. Subd. 9, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.8, R.C.M. 1935; amd. Sec. 1, Ch. 56, L. 1947; amd. Secs. 1, 2, Ch. 238, L. 1947; amd. Secs. 1, 2, Ch. 5, L. 1949; amd. Sec. 1, Ch. 76, L. 1957; amd. Sec. 1, Ch. 150, L. 1959; amd. Sec. 1, Ch. 130, L. 1973; R.C.M. 1947, 16-1008A(part); amd. Sec. 4, Ch. 520, L. 1995; amd. Sec. 41, Ch. 42, L. 1997; amd. Sec. 2, Ch. 93, L. 1997; amd. Sec. 2, Ch. 98, L. 1999; amd. Sec. 1, Ch. 192, L. 2001.



7-34-2202. Health care facilities commission.

7-34-2202. Health care facilities commission. The board of county commissioners may create a commission for the management of health care facilities, as provided in 7-8-2103.

History: En. Subd. 9, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.8, R.C.M. 1935; amd. Sec. 1, Ch. 56, L. 1947; amd. Secs. 1, 2, Ch. 238, L. 1947; amd. Secs. 1, 2, Ch. 5, L. 1949; amd. Sec. 1, Ch. 76, L. 1957; amd. Sec. 1, Ch. 150, L. 1959; amd. Sec. 1, Ch. 130, L. 1973; R.C.M. 1947, 16-1008A(part); amd. Sec. 5, Ch. 520, L. 1995.



7-34-2203. Provision of health care services.

7-34-2203. Provision of health care services. A county health care facility may be used to provide health care services.

History: En. Subd. 9, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.8, R.C.M. 1935; amd. Sec. 1, Ch. 56, L. 1947; amd. Secs. 1, 2, Ch. 238, L. 1947; amd. Secs. 1, 2, Ch. 5, L. 1949; amd. Sec. 1, Ch. 76, L. 1957; amd. Sec. 1, Ch. 150, L. 1959; amd. Sec. 1, Ch. 130, L. 1973; R.C.M. 1947, 16-1008A(part); amd. Sec. 6, Ch. 520, L. 1995.



7-34-2204. Use of county property and funds for health care purposes.

7-34-2204. Use of county property and funds for health care purposes. (1) The board of county commissioners may, under the limitations and restrictions prescribed by law, lease county buildings, equipment, furniture, and fixtures for health care facility purposes, with full power of lessor except as limited in this section, upon the terms and conditions that the board may decide upon. The rentals received under the lease or leases must be paid into the general fund of the county. (2) (a) A lease may not be made for a period longer than 5 years except in a case in which bonds are to be or have been issued in accordance with 7-34-2411, in which case the lease may extend until the maturity date of the bonds sold and in which case bond payments may be made from lease receipts. (b) The board may not enter into a lease without first having advertised in a newspaper published in the county at least once a week for 5 weeks that the health care facility or designated portion of a health care facility, including equipment if applicable, is for lease for health care purposes. (3) Money in the county general fund may be transferred to a state agency to be used as matching funds for the receipt of federal money for health care purposes.

History: En. Subd. 30, Sec. 1, Ch. 100, L. 1931; re-en. Sec. 4465.29, R.C.M. 1935; amd. Sec. 1, Ch. 80, L. 1977; R.C.M. 1947, 16-1032; amd. Sec. 7, Ch. 520, L. 1995; amd. Sec. 4, Ch. 571, L. 2001; amd. Sec. 85, Ch. 574, L. 2001.






Part 23. County Boarding Homes for the Aged

7-34-2301. Construction and operation of county boarding home authorized.

7-34-2301. Construction and operation of county boarding home authorized. The board of county commissioners may erect, furnish, equip, expand, improve, maintain, and operate a boarding home for the aged that does not constitute a health care facility, subject to any applicable standards established by the department of public health and human services. A boarding home may be located adjacent to or in a building containing a health care facility and may be operated in conjunction with the health care facility.

History: En. Sec. 1, Ch. 88, L. 1963; amd. Sec. 106, Ch. 349, L. 1974; R.C.M. 1947, 16-1037; amd. Sec. 36, Ch. 418, L. 1995; amd. Sec. 8, Ch. 520, L. 1995; amd. Sec. 34, Ch. 546, L. 1995.



7-34-2302. Repealed.

7-34-2302. Repealed. Sec. 20, Ch. 520, L. 1995.

History: En. Sec. 2, Ch. 88, L. 1963; R.C.M. 1947, 16-1038.



7-34-2303. Lease of county property for boarding home.

7-34-2303. Lease of county property for boarding home. (1) The board of county commissioners may lease county buildings, equipment, furniture, and fixtures for the purpose of operation of a boarding home for aged persons, with the full power of a lessor except as limited in this part, upon terms and conditions that the board may decide upon. (2) The rentals received under the lease or leases must be paid into the general fund of the county, or if bonds have been issued under 7-34-2411 to finance or refinance the costs of a boarding home, the rentals must be applied, as necessary, to the payment of the principal of or interest on the bonds. (3) (a) Except as provided in subsection (3)(b), the lease may not be made for a period longer than 5 years. (b) A lease may be made for a period longer than 5 years when bonds are issued under 7-34-2411, in which case the lease may extend until the maturity date of the bonds. (4) The board may not enter into a lease unless it has advertised in a newspaper published in the county at least once a week for 5 weeks that specified buildings and equipment are for lease for the purpose of a boarding home for aged persons.

History: En. Sec. 1, Ch. 87, L. 1963; R.C.M. 1947, 16-1036; amd. Sec. 1, Ch. 245, L. 1989; amd. Sec. 9, Ch. 520, L. 1995; amd. Sec. 5, Ch. 571, L. 2001; amd. Sec. 86, Ch. 574, L. 2001.






Part 24. Financing of County-Operated Health Care Facilities

7-34-2401. Depletion allowance reserve fund authorized.

7-34-2401. Depletion allowance reserve fund authorized. The governing body of a county may establish a depletion allowance reserve fund for the replacement and acquisition of property and equipment for county-operated health care facilities created under 7-8-2102, 7-34-2201, and 7-34-2502.

History: En. 16-1042 by Sec. 1, Ch. 365, L. 1975; R.C.M. 1947, 16-1042; amd. Sec. 10, Ch. 520, L. 1995.



7-34-2402. Sources of money for depletion allowance reserve fund.

7-34-2402. Sources of money for depletion allowance reserve fund. Money for the depletion allowance reserve fund may be derived from: (1) public and private grants; (2) money collected by the health care facility for which the fund is created, from or for indigent patients or residents, that is in excess of the expenses incurred for the care of the patients or residents.

History: En. 16-1043 by Sec. 2, Ch. 365, L. 1975; R.C.M. 1947, 16-1043(part); amd. Sec. 11, Ch. 520, L. 1995.



7-34-2403. Accumulation of reserve fund.

7-34-2403. Accumulation of reserve fund. The depletion allowance reserve fund may accumulate at the discretion of the governing body.

History: En. 16-1043 by Sec. 2, Ch. 365, L. 1975; R.C.M. 1947, 16-1043(2).



7-34-2404. Investment of reserve fund.

7-34-2404. Investment of reserve fund. The money held in the depletion allowance reserve fund may be invested as provided by law. All interest earned on the investments is credited to the depletion allowance reserve fund.

History: En. 16-1044 by Sec. 3, Ch. 365, L. 1975; R.C.M. 1947, 16-1044.



7-34-2405. through reserved.

7-34-2405 through 7-34-2410 reserved.



7-34-2411. County health care facility bonds authorized.

7-34-2411. County health care facility bonds authorized. (1) Notwithstanding any limitation imposed by law upon the bonded indebtedness of a county, a county acquiring, erecting, furnishing, equipping, expanding, improving, or maintaining a health care facility under 7-8-2102 or 7-34-2201 or a boarding home under 7-34-2301 may borrow money and issue its bonds for a health care facility or a boarding home, including refunding bonds, in the form and upon the terms as it may determine, payable out of any revenue of the facility or boarding home, respectively, including revenue derived from: (a) fees and payments for health care or boarding home services; (b) taxes levied under 7-6-2512 or 7-34-2417 for a health care facility; (c) grants or contributions from the federal government; or (d) any other sources. (2) For the security of the bonds, the county may by resolution make and enter into any covenant, agreement, or indenture and exercise any additional powers authorized to be made, entered into, or exercised by a county, including those authorized in 7-6-2512 and this part. The sums required to pay principal and interest and to create and maintain a reserve for the bonds may be made payable from any and all revenue of the health care facility or boarding home prior to the payment of current costs of operation and maintenance of the facilities.

History: En. 16-1045 by Sec. 1, Ch. 511, L. 1975; amd. Sec. 1, Ch. 513, L. 1977; R.C.M. 1947, 16-1045(part); amd. Sec. 12, Ch. 520, L. 1995.



7-34-2412. Repealed.

7-34-2412. Repealed. Sec. 20, Ch. 520, L. 1995.

History: En. 16-1047 by Sec. 3, Ch. 511, L. 1975; amd. Sec. 2, Ch. 513, L. 1977; R.C.M. 1947, 16-1047.



7-34-2413. Limitations on bond authority.

7-34-2413. Limitations on bond authority. The bonds may be issued by resolution or resolutions of the county governing body without any limitation of amount except as follows: (1) no such bonds may be issued at any time if the total amount of principal and interest to become due in any year on such bonds and on any then-outstanding bonds for which revenues from the same source or sources are pledged exceeds the amount of such revenues to be received in that year as estimated in the resolution authorizing the issuance of the bonds; and (2) the county shall be obligated to take all action necessary and possible to impose, maintain, and collect rates, charges, rentals, and taxes, if any are pledged, sufficient to make the revenues from the pledged source or sources in such year at least equal to the amount of such principal and interest due in that year.

History: En. 16-1045 by Sec. 1, Ch. 511, L. 1975; amd. Sec. 1, Ch. 513, L. 1977; R.C.M. 1947, 16-1045(part).



7-34-2414. Election required on question of issuance of bonds.

7-34-2414. Election required on question of issuance of bonds. (1) A county may not issue bonds to which all or a portion of the taxes levied under 7-6-2512 are pledged or to which the general tax authorized under 7-34-2418 is pledged until the question of approval of the issuance of the bonds has been submitted to the registered electors of the county at a general election or a special election called for that purpose by the governing body of the county and the majority of the electors voting on the question have voted in favor of issuing the bonds. A special election must be conducted in conjunction with a regular or primary election. The notice and conduct of the election must be governed, to the extent applicable, by the laws governing the election on county general obligation bonds in chapter 7, part 22. (2) If less than a majority of the electors voting on the issuance of the bonds vote in favor of the issuance of the bonds, the county may not issue the bonds under 7-34-2411.

History: En. 16-1045 by Sec. 1, Ch. 511, L. 1975; amd. Sec. 1, Ch. 513, L. 1977; R.C.M. 1947, 16-1045(2)(c); amd. Sec. 349, Ch. 571, L. 1979; amd. Sec. 47, Ch. 575, L. 1981; amd. Sec. 63, Ch. 387, L. 1995; amd. Sec. 13, Ch. 520, L. 1995.



7-34-2415. Details of bonds.

7-34-2415. Details of bonds. (1) The bonds may be sold at public or private sale and bear interest at a rate or rates as provided in 17-5-102. The bonds may be for a 40-year period. (2) Except as otherwise provided in 7-34-2411 and 7-34-2413 through 7-34-2418, any bonds issued pursuant to 7-34-2411 and 7-34-2413 through 7-34-2418 by a county must be payable as to principal and interest solely from revenue of the county and must state on their face the applicable limitations or restrictions regarding the source or sources from which the principal and interest are payable.

History: En. 16-1045 by Sec. 1, Ch. 511, L. 1975; amd. Sec. 1, Ch. 513, L. 1977; R.C.M. 1947, 16-1045(part); amd. Sec. 9, Ch. 500, L. 1981; amd. Sec. 1, Ch. 11, L. 1983; amd. Sec. 29, Ch. 370, L. 1987; amd. Sec. 14, Ch. 520, L. 1995.



7-34-2416. Tax-exempt status of bonds.

7-34-2416. Tax-exempt status of bonds. Bonds issued by a county pursuant to the provisions of 7-34-2411 and 7-34-2413 through 7-34-2418 are declared to be issued for an essential public and governmental purpose by a political subdivision within the meaning of 15-30-2110(2)(a).

History: En. 16-1045 by Sec. 1, Ch. 511, L. 1975; amd. Sec. 1, Ch. 513, L. 1977; R.C.M. 1947, 16-1045(part); amd. Sec. 15, Ch. 520, L. 1995.



7-34-2417. Health care facility tax levy authorized.

7-34-2417. Health care facility tax levy authorized. If the bonds are not paid or are not expected to be paid from ordinary revenue of the facility, a county that has issued bonds under 7-34-2411 for a health care facility may, subject to 15-10-420, levy taxes on the taxable value of all taxable property within the county in the manner provided for public hospital districts under 7-34-2133.

History: En. 16-1046 by Sec. 2, Ch. 511, L. 1975; R.C.M. 1947, 16-1046; amd. Sec. 3, Ch. 625, L. 1983; amd. Sec. 16, Ch. 520, L. 1995; amd. Sec. 77, Ch. 584, L. 1999; amd. Sec. 87, Ch. 574, L. 2001.



7-34-2418. General tax to support bonds authorized.

7-34-2418. General tax to support bonds authorized. (1) (a) The governing body of a county may, with respect to bonds issued by the county pursuant to 7-34-2411 for a health care facility and if approved by the voters as provided in 7-34-2414, by resolution covenant that: (i) in the event that at any time all revenue, including taxes, appropriated and collected for the bonds is insufficient to pay principal or interest then due, it will levy a general tax upon all of the taxable property in the county for the payment of the deficiency; and (ii) at any time a deficiency is likely to occur within 1 year for the payment of principal and interest due on the bonds, it will levy a general tax upon all the taxable property in the county for the payment of the deficiency. (b) The resolution must state the principal amount and purpose of the bonds and the substance of the covenant respecting deficiencies. (2) The taxes are not subject to any limitation of rate or amount applicable to other county taxes but are limited to a rate estimated to be sufficient to produce the amount of the deficiency. (3) In the event that the health care facility for which bonds are issued pursuant to 7-34-2411 is a joint institution, as provided in part 25, and the deficiency tax levy is authorized under 7-34-2417, the counties may apportion the obligation to levy taxes for the payment of or in anticipation of a deficiency in the revenues appropriated for the bonds in the manner as the counties shall determine.

History: En. 16-1045 by Sec. 1, Ch. 511, L. 1975; amd. Sec. 1, Ch. 513, L. 1977; R.C.M. 1947, 16-1045(4); amd. Sec. 17, Ch. 520, L. 1995.






Part 25. Multicounty Operation of Health Care Facilities and Nursing Homes

7-34-2501. Definitions.

7-34-2501. Definitions. As used in this part, the following definitions apply: (1) "Contract" means the agreement entered into by two or more counties for the purpose of creating a joint institution. (2) "Joint institution" means a county health care facility or boarding home for the aged constructed, purchased, leased, equipped, and operated by two or more counties pursuant to the terms of the contract creating it.

History: En. Sec. 1, Ch. 100, L. 1965; R.C.M. 1947, 16-1039; amd. Sec. 18, Ch. 520, L. 1995.



7-34-2502. Joint institutions authorized.

7-34-2502. Joint institutions authorized. Two or more counties may by contract create a joint institution which will be operated and financed by the contracting counties.

History: En. Sec. 2, Ch. 100, L. 1965; R.C.M. 1947, 16-1040.



7-34-2503. Contract for joint institution.

7-34-2503. Contract for joint institution. The contract creating the joint institution shall provide: (1) the total proposed expenditure for the construction, purchase, or lease of the joint institution and the proposed cost of equipping and operating the joint institution; (2) for the management of the joint institution by a method which will provide that each contracting county shall be represented and have an active part in the management of the joint institution; (3) that the management of the joint institution shall have such powers as will be necessary to accomplish the purpose of this part.

History: En. Sec. 3, Ch. 100, L. 1965; R.C.M. 1947, 16-1041(part).



7-34-2504. Division of costs among counties.

7-34-2504. Division of costs among counties. The total cost of the joint institution shall be divided between the contracting counties in such manner as they shall determine.

History: En. Sec. 3, Ch. 100, L. 1965; R.C.M. 1947, 16-1041(part).






Part 41. Municipal Hospital Services

7-34-4101. Detention hospitals.

7-34-4101. Detention hospitals. In case of necessity, the city or town council has power to establish, at a suitable place within or without the limits of the city or town, a hospital to prevent the spread of smallpox or other contagious or infectious diseases, to regulate the control thereof, to do all other acts which may be necessary for the promotion of health, and to prevent the spread of infectious or contagious diseases within the city or town.

History: En. Subd. 45, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.44, R.C.M. 1935; R.C.M. 1947, 11-947.









CHAPTER 35. CEMETERY SERVICES

Part 1. General Provisions Applicable to Local Governments (Repealed)

7-35-101. Repealed.

7-35-101. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 39, L. 1919; re-en. Sec. 4514, R.C.M. 1921; re-en. Sec. 4514, R.C.M. 1935; amd. Sec. 1, Ch. 172, L. 1974; R.C.M. 1947, 9-401(part).



7-35-102. Repealed.

7-35-102. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 139, L. 1935; re-en. Sec. 4487.1, R.C.M. 1935; amd. Sec. 1, Ch, 48, L. 1961; amd. Sec. 1, Ch. 7, L. 1977; R.C.M. 1947, 16-1131(part).






Part 21. Cemetery Districts

7-35-2101. Repealed.

7-35-2101. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2, Ch. 221, L. 1943; amd. Sec. 2, Ch. 16, L. 1945; R.C.M. 1947, 9-202(part).



7-35-2102. Repealed.

7-35-2102. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2, Ch. 221, L. 1943; amd. Sec. 2, Ch. 16, L. 1945; R.C.M. 1947, 9-202(part); amd. Sec. 38, Ch. 349, L. 1985.



7-35-2103. Repealed.

7-35-2103. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 3, Ch. 221, L. 1943; amd. Sec. 3, Ch. 16, L. 1945; R.C.M. 1947, 9-203; amd. Sec. 734, Ch. 61, L. 2007.



7-35-2104. Repealed.

7-35-2104. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 4, Ch. 221, L. 1943; amd. Sec. 4, Ch. 16, L. 1945; R.C.M. 1947, 9-204.



7-35-2105. Repealed.

7-35-2105. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 221, L. 1943; amd. Sec. 1, Ch. 16, L. 1945; R.C.M. 1947, 9-201(part).



7-35-2106. Repealed.

7-35-2106. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 5, Ch. 221, L. 1943; amd. Sec. 5, Ch. 16, L. 1945; R.C.M. 1947, 9-205; amd. Sec. 350, Ch. 571, L. 1979; amd. Sec. 64, Ch. 387, L. 1995.



7-35-2107. Repealed.

7-35-2107. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 6, Ch. 221, L. 1943; amd. Sec. 6, Ch. 16, L. 1945; R.C.M. 1947, 9-206.



7-35-2108. Repealed.

7-35-2108. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 7, Ch. 221, L. 1943; amd. Sec. 7, Ch. 16, L. 1945; amd. Sec. 1, Ch. 7, L. 1975; R.C.M. 1947, 9-207; amd. Sec. 3, Ch. 213, L. 1979; amd. Sec. 23, Ch. 543, L. 1995.



7-35-2109. Repealed.

7-35-2109. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 8, Ch. 221, L. 1943; amd. Sec. 8, Ch. 16, L. 1945; R.C.M. 1947, 9-208; amd. Sec. 24, Ch. 543, L. 1995.



7-35-2110. Repealed.

7-35-2110. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 10, Ch. 221, L. 1943; amd. Sec. 10, Ch. 16, L. 1945; R.C.M. 1947, 9-210(part).



7-35-2111. Repealed.

7-35-2111. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 11, Ch. 221, L. 1943; amd. Sec. 11, Ch. 16, L. 1945; R.C.M. 1947, 9-211(part).



7-35-2112. Repealed.

7-35-2112. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 11, Ch. 221, L. 1943; amd. Sec. 11, Ch. 16, L. 1945; R.C.M. 1947, 9-211(part); amd. Sec. 67, Ch. 354, L. 2001.



7-35-2113. Repealed.

7-35-2113. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 12, Ch. 221, L. 1943; amd. Sec. 12, Ch. 16, L. 1945; R.C.M. 1947, 9-212.



7-35-2114. Repealed.

7-35-2114. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 13, Ch. 221, L. 1943; amd. Sec. 13, Ch. 16, L. 1945; R.C.M. 1947, 9-213.



7-35-2115. Repealed.

7-35-2115. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Secs. 14, 15, Ch. 221, L. 1943; amd. Secs. 14, 15, Ch. 16, L. 1945; R.C.M. 1947, 9-214, 9-215(part); amd. Sec. 39, Ch. 349, L. 1985.



7-35-2116. Repealed.

7-35-2116. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 15, Ch. 221, L. 1943; amd. Sec. 15, Ch. 16, L. 1945; R.C.M. 1947, 9-215(part).



7-35-2117. through reserved.

7-35-2117 through 7-35-2120 reserved.



7-35-2121. Repealed.

7-35-2121. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 9, Ch. 221, L. 1943; amd. Sec. 9, Ch. 16, L. 1945; amd. Sec. 1, Ch. 93, L. 1951; amd. Sec. 1, Ch. 4, L. 1955; amd. Sec. 1, Ch. 74, L. 1977; R.C.M. 1947, 9-209(part); amd. Sec. 4, Ch. 140, L. 1989; amd. Sec. 12, Ch. 130, L. 2005.



7-35-2122. Repealed.

7-35-2122. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 9, Ch. 221, L. 1943; amd. Sec. 9, Ch. 16, L. 1945; amd. Sec. 1, Ch. 93, L. 1951; amd. Sec. 1, Ch. 4, L. 1955; amd. Sec. 1, Ch. 74, L. 1977; R.C.M. 1947, 9-209(part); amd. Sec. 13, Ch. 263, L. 1979; amd. Sec. 78, Ch. 584, L. 1999; amd. Sec. 88, Ch. 574, L. 2001.



7-35-2123. Repealed.

7-35-2123. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 94, L. 1951; R.C.M. 1947, 9-209.1.



7-35-2124. Repealed.

7-35-2124. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 10, Ch. 221, L. 1943; amd. Sec. 10, Ch. 16, L. 1945; R.C.M. 1947, 9-210(part).



7-35-2125. Repealed.

7-35-2125. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 9, Ch. 221, L. 1943; amd. Sec. 9, Ch. 16, L. 1945; amd. Sec. 1, Ch. 93, L. 1951; amd. Sec. 1, Ch. 4, L. 1955; amd. Sec. 1, Ch. 74, L. 1977; R.C.M. 1947, 9-209(part).



7-35-2126. through reserved.

7-35-2126 through 7-35-2130 reserved.



7-35-2131. Establishment and maintenance of permanent care and improvement fund.

7-35-2131. Establishment and maintenance of permanent care and improvement fund. Any public cemetery district formed under the provisions of this part which shall have established and be maintaining a cemetery shall provide, in the manner set forth in 7-35-2131 through 7-35-2150, for the establishment and maintenance of a permanent fund, the income of which shall be devoted to the care, maintenance, and improvement of such cemetery. This fund shall be known as the permanent care and improvement fund of such public cemetery district.

History: En. Sec. 1, Ch. 165, L. 1955; R.C.M. 1947, 9-216.



7-35-2132. Application for appointment of trustees of fund.

7-35-2132. Application for appointment of trustees of fund. Whenever money to the amount of $100 shall have been received by such public cemetery district heretofore or hereafter formed, either from the sale of lots or from direct payments of such public cemetery district toward such a fund by lot owners, the trustees of such public cemetery district shall immediately make application to the judge of the district court of the judicial district in which the cemetery for which such trust fund exists for the appointment of a trustee or of a board of trustees of such fund.

History: En. Sec. 2, Ch. 165, L. 1955; R.C.M. 1947, 9-217(part).



7-35-2133. Appointment of trustees of fund.

7-35-2133. Appointment of trustees of fund. (1) The district judge shall, upon receipt of the application, appoint a trustee or a board of trustees to administer the fund from a list submitted to the judge by the trustees of the public cemetery district. (2) The number of trustees for the fund may not exceed five, with the exact number to be set at the discretion of the trustees of the public cemetery district. Each trustee for the fund must be a resident of the state during the time the trustee exercises the powers of the trust. (3) If a person who is chosen and appointed fails to qualify within 30 days after appointment, a vacancy exists, and the judge of the district court shall appoint from a list submitted to the judge by the trustees of the public cemetery district a person possessing the qualifications to fill the vacancy in the board of trustees of the fund.

History: En. Sec. 2, Ch. 165, L. 1955; R.C.M. 1947, 9-217(part); amd. Sec. 4, Ch. 213, L. 1979; amd. Sec. 735, Ch. 61, L. 2007.



7-35-2134. Use of bank as trustee.

7-35-2134. Use of bank as trustee. The board of trustees shall also have the power and authority to nominate any bank which is authorized to act as a trust company in Montana under state or federal law to be trustee of such trust fund. In that event the district court shall make appointment of such nominee which shall serve in such capacity without bond but shall be required to make all reports and discharge all the duties and obligations required of individual trustees.

History: En. Sec. 2, Ch. 165, L. 1955; R.C.M. 1947, 9-217(part).



7-35-2135. Term of office for trustees of fund.

7-35-2135. Term of office for trustees of fund. The tenure of office of the trustee or trustees of such fund shall be for the term of 3 years unless they permanently remove from the state of Montana or are removed from office by the judge of said district court for good cause shown or their tenure is otherwise terminated as provided in 7-35-2131 through 7-35-2150.

History: En. Sec. 3, Ch. 165, L. 1955; R.C.M. 1947, 9-218.



7-35-2136. Vacancies.

7-35-2136. Vacancies. In the case of the death, resignation, disability, or removal of any member or members of said board of trustees of said fund, the judge of said district court shall forthwith appoint a trustee or trustees to fill such vacancy or vacancies in the same manner as above provided in the case of an original vacancy.

History: En. Sec. 5, Ch. 165, L. 1955; R.C.M. 1947, 9-220.



7-35-2137. Compensation of trustees of fund.

7-35-2137. Compensation of trustees of fund. (1) The trustee or the members of the board of trustees of such permanent care and improvement fund shall receive such compensation as may be agreed upon between such trustee or between such board of trustees of such permanent care and improvement fund on the one hand and the board of trustees of the public cemetery district on the other provided that the total compensation of such trustee or of the entire board of trustees shall in no case exceed the sum of $100 per annum. (2) The fees of such trustee or of the members of the board of trustees shall be paid out of the general fund of the public cemetery district until such trust fund shall reach $10,000, and thereafter the same shall be paid out of the income of such fund.

History: En. Sec. 13, Ch. 165, L. 1955; R.C.M. 1947, 9-228.



7-35-2138. Secretary for trustees of fund.

7-35-2138. Secretary for trustees of fund. The secretary of the public cemetery district shall act as secretary of such trustee or as secretary of such board of trustees of such fund and shall keep a full record of their proceedings.

History: En. Sec. 14, Ch. 165, L. 1955; R.C.M. 1947, 9-229.



7-35-2139. Bond requirements for trustees of fund.

7-35-2139. Bond requirements for trustees of fund. (1) Before exercising or having any of the powers, duties, rights, titles, authorities, or franchises appertaining to the trust or trusteeship, each person chosen to be a trustee of the fund shall give to the public cemetery district for which the trust is maintained a bond in a sum equaling at least 1 1/3 times the value of the property on hand at the time of giving the bond, with good and sufficient sureties who shall justify in the aggregate in at least double the amount of the bond. The bond must be conditioned for the due and faithful performance of the trust until July 1 of the next even-numbered year after the year in which the bond is given and until the trustee gives a new bond as provided in this section. (2) On July 1 in each even-numbered year, each trustee shall give a new bond conditioned, in an amount, and with sureties as provided in subsection (1). (3) The bonds must be approved by a judge of the district court for the judicial district in which the cemetery for the trust exists or some part of the trust is situated and must be filed with the clerk of the district court of the county in which the cemetery is located.

History: En. Sec. 4, Ch. 165, L. 1955; R.C.M. 1947, 9-219(part); amd. Sec. 736, Ch. 61, L. 2007.



7-35-2140. Effect of failure to renew bond.

7-35-2140. Effect of failure to renew bond. Any failure to renew bonds within 30 days after the time hereinbefore provided shall be a sufficient ground for the removal of any trustee within the discretion of the district court.

History: En. Sec. 4, Ch. 165, L. 1955; R.C.M. 1947, 9-219(part).



7-35-2141. Reduction of bond by deposit of money and securities.

7-35-2141. Reduction of bond by deposit of money and securities. (1) For the purpose of fixing the amount of the bond, the value of the property on hand may be reduced in an amount equal to the value of the money, bonds, and securities that the trustee or trustees of the permanent care and improvement fund deposit with the county treasurer as provided in subsection (2). (2) The trustee or trustees of the fund may deposit for safekeeping the money, bonds, and securities as they see fit with the county treasurer of the county in which the cemetery or some part of the cemetery is situated. The county treasurer shall receive and safely keep all money, bonds, and securities and pay them out or deliver them upon the order of the trustee or a majority of the trustees, when countersigned by a judge of the judicial district and not otherwise, and shall keep an account with the trustee or trustees of all those transactions. For the safekeeping and payment and delivery of all money, bonds, and securities as provided in this section, the treasurer and the treasurer's sureties are liable upon the treasurer's official bond.

History: En. Sec. 4, Ch. 165, L. 1955; R.C.M. 1947, 9-219(part); amd. Sec. 737, Ch. 61, L. 2007.



7-35-2142. Effect of failure of district to make application for trustees or of disability of all members of board of trustees of fund.

7-35-2142. Effect of failure of district to make application for trustees or of disability of all members of board of trustees of fund. (1) In the case of the failure of the trustees of such public cemetery district to make application to the judge of said district court for the appointment of a board of trustees of such fund as provided in 7-35-2132 or in the case of the death, removal, resignation, or disability of all the members of such board, the said rights, titles, interests, authorities, powers, franchises, and trusts of such fund shall vest in the district court of the county in which such cemetery or the greater part thereof shall be situated until the appointment and qualification of a new board of trustees. In such cases, such trustee or such board of trustees of such fund shall be appointed by the district court of said county upon application of any person interested and upon notice of other persons interested, as the judge of said court may order. (2) The trustee or trustees appointed by the judge of said court under the provisions of this section shall have the same rights, powers, authorities, and franchises as the trustee or trustees appointed under 7-35-2131 through 7-35-2150. Such trustee or such board of trustees must annually, or more often if so required by order of such court, file in the office of the clerk of the district court of the county where such cemetery is situated a duly verified account showing a detailed statement of all money collected and of all securities on hand, together with all money disbursed during the preceding year. Any interested party may apply to the district court for an order requiring such trustee or such board of trustees to make such an accounting at any time. (3) Any owner of an interest in any lot in the cemetery cared for by such trust, any trustee of the public cemetery district, and any trustee of the said trust fund shall have the right to make any application to the court provided for in 7-35-2131 through 7-35-2150.

History: En. Sec. 7, Ch. 165, L. 1955; R.C.M. 1947, 9-222.



7-35-2143. Recording of instruments of appointment of trustees of fund.

7-35-2143. Recording of instruments of appointment of trustees of fund. All instruments of appointment of a trustee or of a board of trustees of such funds shall be recorded with the secretary of the public cemetery district establishing the fund and shall also be filed in the office of the clerk of the district court in the county in which such public cemetery district is located.

History: En. Sec. 8, Ch. 165, L. 1955; R.C.M. 1947, 9-223.



7-35-2144. Vesting of funds in trustees.

7-35-2144. Vesting of funds in trustees. Upon the election, appointment, and qualification, as provided in this part, of the trustees of the fund, all of the title to the funds included in the trust and all of the rights, powers, authorities, franchises, and trusts pertaining to the trust vest in the trustees. In case of the failure of any of those chosen and appointed to qualify within 30 days after their appointment, then the rights, powers, authorities, franchises, and trusts vest in those who qualify.

History: En. Sec. 2, Ch. 165, L. 1955; R.C.M. 1947, 9-217(part); amd. Sec. 738, Ch. 61, L. 2007.



7-35-2145. Vesting of powers and duties in new trustees.

7-35-2145. Vesting of powers and duties in new trustees. In case of the death, resignation, disability, or removal of any one or more of the trustees of such fund, all the rights, titles, powers, authorities, franchises, and trusts whatsoever existing in such trustee at the time of such death, resignation, disability, or removal shall at once, without further act or conveyance, vest in the survivor or survivors until the vacancy or vacancies so occasioned shall be filled, when the same shall in the same manner vest in the board as so reconstituted. All newly appointed trustees shall at once, upon qualification, succeed to an equal share in all the rights, titles, powers, authorities, franchises, and trusts belonging to such board; and the same shall always be vested in the members of such board as actually constituted.

History: En. Sec. 6, Ch. 165, L. 1955; R.C.M. 1947, 9-221.



7-35-2146. Administration of permanent care and improvement fund.

7-35-2146. Administration of permanent care and improvement fund. (1) From and after March 4, 1955, the trustees of such cemetery district as are mentioned in 7-35-2132 shall provide, by resolution spread upon the minutes of such public cemetery district, for the transfer to the trustees of such permanent care and improvement fund of not less than 15% or more than 40% of the money received from the sale of cemetery lots designated as perpetual care lots by said public cemetery district, together with all money theretofore or thereafter received from the owners of lots for the care of such lots. Such transfer of any such funds then on hand shall then and there be made. Such transfers shall be made thereafter quarterly, upon the first day of January, April, July, and October of each year, to the trustees of such fund. (2) If at any time there shall remain in the hands of such public cemetery district unexpended money over and above the liabilities of the public cemetery district, the board of trustees of such public cemetery district may by a two-thirds vote appropriate the whole or any portion of such unexpended money to such permanent care and improvement fund, provided that such fund (exclusive of such portion thereof as may have been paid in by owners of lots for the care of such lots) shall never in any case be allowed to exceed the sum of $5,000 per acre of the cemetery to be cared for therewith, and when such fund shall reach such amount, all appropriations and payments thereto shall cease.

History: En. Sec. 9, Ch. 165, L. 1955; R.C.M. 1947, 9-224.



7-35-2147. Financial management of fund.

7-35-2147. Financial management of fund. (1) The principal of such fund shall in all cases remain intact and inviolate. (2) The principal of such fund may be invested in the way in which public employees' retirement funds are permitted to be invested in Montana and not otherwise, provided that each investment made by the trustee or by the board of trustees shall be subject to the approval of the board of trustees of the public cemetery district. (3) The trustees of such fund shall, on January 1 and July 1 in each year, turn over to the treasurer of such public cemetery district all accrued income arising from such fund, and the receipt of such treasurer therefor shall be a sufficient voucher in the hands of such trustees.

History: (1), (3)En. Sec. 10, Ch. 165, L. 1955; Sec. 9-225, R.C.M. 1947; (2)En. Sec. 12, Ch. 165, L. 1955; amd. Sec. 6, Ch. 98, L. 1974; Sec. 9-227, R.C.M. 1947; R.C.M. 1947, 9-225, 9-227.



7-35-2148. Disposition of fund income.

7-35-2148. Disposition of fund income. (1) The income of that portion of such fund received from the sale of lots designated as perpetual care lots shall be used, in the discretion of the trustees of such public cemetery district, solely for the care, maintenance, and improvement of such cemetery lots and its grounds, roads, walks, and avenues leading thereto, except as herein provided. The income from such portion of such funds as shall have been paid in by lot owners for the care of specific lots shall be segregated from the other portion, each lot being credited with its respective income, and shall be used solely for the care of such lots, respectively. (2) In the event of any portion of the income so paid ever remaining unexpended for such purposes for 1 year after its being so paid over to the treasurer of such public cemetery district, it shall be returned to the trustees of such fund by said treasurer and become a part of the principal.

History: En. Sec. 11, Ch. 165, L. 1955; R.C.M. 1947, 9-226(part).



7-35-2149. Notice to purchasers of cemetery lots of transfers to fund.

7-35-2149. Notice to purchasers of cemetery lots of transfers to fund. After July 1, 1955, all public cemetery districts shall distinctly specify in all conveyances of lots therein the percentage of the price received therefor to be transferred under the provisions of 7-35-2131 through 7-35-2150 to the permanent care and improvement fund of such public cemetery district and also such further sum, if there be any, paid by the purchaser for the permanent care of the specific lot or lots thereby conveyed to be transferred as hereinbefore provided.

History: En. Sec. 11, Ch. 165, L. 1955; R.C.M. 1947, 9-226(part).



7-35-2150. Annual report -- availability.

7-35-2150. Annual report -- availability. The trustee or the board of trustees of such fund shall annually on January 1 make its report of the condition of such trust fund to the trustees of the public cemetery district as hereinbefore provided. Such reports shall always be kept by the secretary of such public cemetery district and by the clerk of the district court and be open to the inspection of any person owning an interest in any lot in the cemetery cared for by such fund.

History: En. Sec. 15, Ch. 165, L. 1955; R.C.M. 1947, 9-230.






Part 22. Cemeteries in Counties

7-35-2201. Repealed.

7-35-2201. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 39, L. 1919; re-en. Sec. 4514, R.C.M. 1921; re-en. Sec. 4514, R.C.M. 1935; amd. Sec. 1, Ch. 172, L. 1974; R.C.M. 1947, 9-401(part); amd. Sec. 27, Ch. 125, L. 2001.



7-35-2202. Repealed.

7-35-2202. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 1, Ch. 39, L. 1919; re-en. Sec. 4514, R.C.M. 1921; re-en. Sec. 4514, R.C.M. 1935; amd. Sec. 1, Ch. 172, L. 1974; R.C.M. 1947, 9-401(part).



7-35-2203. and reserved.

7-35-2203 through 7-35-2204 reserved.



7-35-2205. Veterans' cemetery.

7-35-2205. Veterans' cemetery. (1) Pursuant to Article II, section 35, of the Montana constitution, a county may provide for the construction, maintenance, and administration of a veterans' cemetery, set the standards by which the cemetery must be constructed and maintained, and determine qualifications for burial in the cemetery. (2) Subject to 15-10-420, to fund the cemetery, the county may impose a property tax levy, accept gifts, grants, or donations, and receive allowances and collect charges authorized by state or federal law regarding burial of a veteran or a veteran's spouse.

History: En. Sec. 1, Ch. 112, L. 2007.






Part 41. Cemeteries in Municipalities

7-35-4101. Repealed.

7-35-4101. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Subd. 46, Sec. 5039, R.C.M. 1921; amd. Sec. 1, Ch. 115, L. 1925; amd. Sec. 1, Ch. 20, L. 1927; re-en. Sec. 5039.45, R.C.M. 1935; R.C.M. 1947, 11-948.



7-35-4102. Vesting of title to cemetery grounds -- restrictions on use.

7-35-4102. Vesting of title to cemetery grounds -- restrictions on use. The title to lands used as a public cemetery or graveyard, situated in or near any city or town and used by the inhabitants of the city or town as a burial ground without interruption for 5 years, is vested in the inhabitants of the city or town. The lands must be used as a public cemetery, except: (1) the bodies interred in the cemetery grounds may be removed and no additional bodies may be interred in the cemetery grounds upon the order of the board of county commissioners, city council, or other body having authority when it appears that the public health is endangered or for any other good cause. A new cemetery must be purchased and laid out by proper authority and the bodies removed from the old cemetery must be interred in the new cemetery. The old cemetery may be sold and the proceeds applied to the purchase of the new cemetery. (2) when a portion of the cemetery grounds are determined to be unsuitable for the interment of bodies, the unsuitable grounds may be used for another public purpose upon the order of the board of county commissioners, city council, or other body having authority.

History: En. Sec. 2880, Pol. C. 1895; re-en. Sec. 1988, Rev. C. 1907; re-en. Sec. 5168, R.C.M. 1921; Cal. Pol. C. Sec. 3105; re-en. Sec. 5168, R.C.M. 1935; R.C.M. 1947, 9-301; amd. Sec. 1, Ch. 198, L. 2011.



7-35-4103. Repealed.

7-35-4103. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2881, Pol. C. 1895; re-en. Sec. 1989, Rev. C. 1907; re-en. Sec. 5169, R.C.M. 1921; Cal. Pol. C. Sec. 3106; re-en. Sec. 5169, R.C.M. 1935; R.C.M. 1947, 9-302.



7-35-4104. Repealed.

7-35-4104. Repealed. Sec. 8, Ch. 18, L. 1999.

History: En. Sec. 2882, Pol. C. 1895; re-en. Sec. 1990, Rev. C. 1907; re-en. Sec. 5170, R.C.M. 1921; Cal. Pol. C. Sec. 3107; re-en. Sec. 5170, R.C.M. 1935; R.C.M. 1947, 9-303; amd. Sec. 14, Ch. 263, L. 1979.



7-35-4105. Repealed.

7-35-4105. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2884, Pol. C. 1895; re-en. Sec. 1992, Rev. C. 1907; re-en. Sec. 5172, R.C.M. 1921; Cal. Pol. C. Sec. 3109; re-en. Sec. 5172, R.C.M. 1935; R.C.M. 1947, 9-305(part).



7-35-4106. Repealed.

7-35-4106. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2883, Pol. C. 1895; re-en. Sec. 1991, Rev. C. 1907; re-en. Sec. 5171, R.C.M. 1921; Cal. Pol. C. Sec. 3108; re-en. Sec. 5171, R.C.M. 1935; R.C.M. 1947, 9-304.



7-35-4107. Repealed.

7-35-4107. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2884, Pol. C. 1895; re-en. Sec. 1992, Rev. C. 1907; re-en. Sec. 5172, R.C.M. 1921; Cal. Pol. C. Sec. 3109; re-en. Sec. 5172, R.C.M. 1935; R.C.M. 1947, 9-305(part).



7-35-4108. Repealed.

7-35-4108. Repealed. Sec. 39, Ch. 286, L. 2009.

History: En. Sec. 2885, Pol. C. 1895; re-en. Sec. 1993, Rev. C. 1907; re-en. Sec. 5173, R.C.M. 1921; re-en. Sec. 5173, R.C.M. 1935; R.C.M. 1947, 9-306.












Title 10. MILITARY AFFAIRS AND DISASTER AND EMERGENCY SERVICES

CHAPTER 1. MILITIA

Part 1. General Provisions

10-1-101. Definitions.

10-1-101. Definitions. Unless the context requires otherwise, in this title, the following definitions apply: (1) "Department" means the department of military affairs. (2) "Militia" means all the military forces of this state, whether organized or active or inactive. (3) "National guard" means the army national guard and the air national guard. (4) "Officer" means a commissioned or warrant officer. (5) "Youth challenge program" means the Montana national guard youth challenge program established pursuant to 10-1-1401.

History: En. 77-1601 by Sec. 25, Ch. 94, L. 1974; amd. Sec. 7, Ch. 49, L. 1977; R.C.M. 1947, 77-1601; amd. Sec. 1, Ch. 347, L. 2007.



10-1-102. Powers and duties of department of military affairs.

10-1-102. Powers and duties of department of military affairs. Under the direction of the governor, the department shall: (1) keep a roster of all officers and enlisted persons of the militia of this state whether active, inactive, or retired; (2) supervise, administer, and coordinate civil defense and disaster control activities; (3) recruit, mobilize, administer, train, discipline, equip, and supply the organized militia; (4) maintain the archives and keep the records and documents required by law or regulation to be filed with the United States department of defense; (5) establish and maintain the headquarters required for the militia; (6) exercise the powers vested in it and perform any other duty and function required of it by the governor and by federal and state laws and regulations.

History: En. 77-1606 by Sec. 30, Ch. 94, L. 1974; amd. Sec. 8, Ch. 49, L. 1977; R.C.M. 1947, 77-1606.



10-1-103. Classes of militia.

10-1-103. Classes of militia. The classes of the militia are: (1) the organized militia, which consists of the national guard and the Montana home guard; (2) the unorganized militia, which consists of the members of the militia who are not members of the organized militia.

History: En. 77-1602 by Sec. 26, Ch. 94, L. 1974; R.C.M. 1947, 77-1602.



10-1-104. Federal regulations to govern.

10-1-104. Federal regulations to govern. (1) Federal laws and regulations, forms, precedents, and usages relating to and governing the armed forces of the United States and the national guard, as in effect on October 1, 2013, insofar as they are applicable and not inconsistent with the constitution and laws of this state or with a rule or regulation adopted pursuant to 10-1-105, apply to and govern the national guard of this state, including all members on active duty within the state as active duty guard/reserve (AGR) personnel under Title 32 of the United States Code. (2) The Uniform Code of Military Justice, as in effect on October 1, 2013, including the regulations, manuals, forms, precedents, and usages implementing, interpreting, and complementing the code, is adopted for use by the national guard of this state and applies, insofar as the code is not otherwise inconsistent with the constitution and laws of this state, including the regulations, manuals, forms, precedents, and usages implementing, interpreting, and complementing the constitution and laws of this state, or with a rule or regulation adopted pursuant to 10-1-105, to the greatest extent practicable to govern the national guard of this state, including all members on active duty within the state as active duty guard/reserve (AGR) personnel under Title 32 of the United States Code when the members are serving other than in a federal capacity under Title 10 of the United States Code.

History: En. 77-1603 by Sec. 27, Ch. 94, L. 1974; R.C.M. 1947, 77-1603; amd. Sec. 1, Ch. 430, L. 1983; amd. Sec. 1, Ch. 120, L. 1995; amd. Sec. 1, Ch. 10, L. 1997; amd. Sec. 1, Ch. 33, L. 1999; amd. Sec. 1, Ch. 4, L. 2001; amd. Sec. 1, Ch. 17, L. 2003; amd. Sec. 1, Ch. 61, L. 2005; amd. Sec. 1, Ch. 26, L. 2007; amd. Sec. 1, Ch. 49, L. 2009; amd. Sec. 1, Ch. 22, L. 2011; amd. Sec. 1, Ch. 8, L. 2013.



10-1-105. Rules and regulations by governor and adjutant general.

10-1-105. Rules and regulations by governor and adjutant general. (1) The governor may prescribe rules to carry out the functions and duties under this title and the constitution of this state. (2) The adjutant general may adopt rules and regulations governing the armed forces of the state and to carry out the duties of the adjutant general and the duties of the department.

History: En. 77-1604 by Sec. 28, Ch. 94, L. 1974; R.C.M. 1947, 77-1604; amd. Sec. 1, Ch. 91, L. 1995; amd. Sec. 2, Ch. 61, L. 2005.



10-1-106. Proclamation of martial rule.

10-1-106. Proclamation of martial rule. When the militia is employed in aid of civil authority, the governor may by proclamation declare any part of a county or municipality in which troops are serving to be subject to martial rule.

History: En. 77-1605 by Sec. 29, Ch. 94, L. 1974; R.C.M. 1947, 77-1605.



10-1-107. Property remains public property.

10-1-107. Property remains public property. All property issued to organizations and members of the organized militia remains public property.

History: En. 77-2001 by Sec. 51, Ch. 94, L. 1974; R.C.M. 1947, 77-2001.



10-1-108. Armories -- acquisition and sale -- proceeds -- account.

10-1-108. Armories -- acquisition and sale -- proceeds -- account. (1) A county, city, or town may convey or lease real property to the state for armories or other military facilities. (2) A county, city, or town in which a unit of the national guard is organized and regularly stationed may provide any part of the funds to build an armory. The armory must be of sufficient size and suitable for the drill of the unit. (3) (a) There is a Montana national guard land purchase account in the state special revenue fund. If the state sells an armory, the money from the sale must be deposited in the account. (b) Money in the account is statutorily appropriated, as provided in 17-7-502, for the purposes described in subsection (4). (c) Any interest and income accruing on the account must be deposited in the state general fund. (4) Money in the account may be used only for preparations to purchase or the purchase of land necessary for the Montana national guard's mission and is expendable solely upon the authorization of the governor.

History: En. 77-2006 by Sec. 56, Ch. 94, L. 1974; R.C.M. 1947, 77-2006; amd. Sec. 1, Ch. 227, L. 2009.



10-1-109. Lease of real property for military facilities.

10-1-109. Lease of real property for military facilities. The department of military affairs may lease real property for armories or other military facilities.

History: En. 77-2007 by Sec. 57, Ch. 94, L. 1974; R.C.M. 1947, 77-2007.



10-1-110. Repealed.

10-1-110. Repealed. Sec. 16, Ch. 724, L. 1991.

History: En. Sec. 1, Ch. 135, L. 1965; amd. Sec. 1, Ch. 114, L. 1967; R.C.M. 1947, 53-106.7; amd. Sec. 1, Ch. 306, L. 1983.



10-1-111. Immunity from liability.

10-1-111. Immunity from liability. The state, an officer, employee, or agent of the state, or a member of the militia may not be held liable in a civil action for damages that result from an action that occurs while the officer, employee, agent, or member is considered an employee of the federal government under the Federal Tort Claims Act, 28 U.S.C. 2671, et seq.

History: En. Sec. 1, Ch. 87, L. 1997.



10-1-112. through reserved.

10-1-112 through 10-1-120 reserved.



10-1-121. Repealed.

10-1-121. Repealed. Sec. 3, Ch. 577, L. 2005.

History: En. Sec. 1, Ch. 418, L. 1997.






Part 2. Officers of Militia

10-1-201. Officers.

10-1-201. Officers. (1) The governor shall appoint all officers of the militia. (2) Officers must be citizens of the United States. (3) Before a person can be appointed an officer by the governor, the person must be examined and adjudged qualified to be an officer by an examining board. The composition, appointment, and examination procedure of the board and the nature and scope of examinations must be prescribed by federal law or regulation or state regulations. (4) Each officer shall hold office under the appointment until the officer is regularly appointed to another grade or office or until the officer is regularly retired, discharged, dismissed, or placed in the reserve.

History: En. 77-1701 by Sec. 31, Ch. 94, L. 1974; R.C.M. 1947, 77-1701; amd. Sec. 1, Ch. 56, L. 2009.



10-1-202. Oath of office.

10-1-202. Oath of office. (1) Except when a comparable oath is subscribed to under federal law or regulation, every officer shall take and subscribe to the following oath of office: "I, ...., do solemnly swear that I will support and defend the constitution of the United States and the constitution of the state of Montana against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; and that I will obey the orders of the president of the United States and the governor of the state of Montana; that I make this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties of the office of .... in the .... upon which I am about to enter, so help me God." (2) If an officer refuses or neglects to take the oath, the officer is considered to have resigned the office and a new appointment must be made.

History: En. 77-1702 by Sec. 32, Ch. 94, L. 1974; R.C.M. 1947, 77-1702; amd. Sec. 2, Ch. 56, L. 2009.



10-1-203. Retirement of officers.

10-1-203. Retirement of officers. (1) An officer of the national guard must be retired by order of the governor for the following reasons: (a) upon loss of federal recognition; or (b) unfitness for military service because of a physical disability. (2) An officer is retired from the militia with the grade and rank held at the time of retirement.

History: En. 77-1703 by Sec. 33, Ch. 94, L. 1974; R.C.M. 1947, 77-1703; amd. Sec. 1, Ch. 9, L. 1997.



10-1-204. Resignation of officers.

10-1-204. Resignation of officers. An officer may resign, but the resignation is not effective until it has been accepted by the governor.

History: En. 77-1704 by Sec. 34, Ch. 94, L. 1974; R.C.M. 1947, 77-1704.



10-1-205. Vacating commissions or warrants.

10-1-205. Vacating commissions or warrants. The commission or warrant of an officer must be vacated: (1) upon acceptance by the governor of the resignation of the officer; or (2) by an order of the governor discharging the officer: (a) for failure to maintain the officer's qualifications for federal recognition; (b) upon the scheduled or actual termination or withdrawal of the officer's federal recognition when federal recognition is a prerequisite for continued service; (c) upon a change in federal reserve status that makes the officer ineligible for continued assignment to a unit of the organized militia; (d) for the officer's absence from duty without leave for more than 3 months; (e) upon the recommendation of a board of examination or the sentence of a court-martial; (f) upon conviction of a felony; or (g) upon final sentencing to confinement in a federal or state penitentiary or correctional institution as defined in 45-2-101.

History: En. 77-1705 by Sec. 35, Ch. 94, L. 1974; amd. Sec. 9, Ch. 49, L. 1977; R.C.M. 1947, 77-1705; amd. Sec. 1, Ch. 28, L. 2005.



10-1-206. Examination as to fitness -- board of examination.

10-1-206. Examination as to fitness -- board of examination. (1) The governor, when the governor considers it necessary, may order an officer to appear before a board of examination. The board of examination consists of three officers, senior in rank to the officer whose fitness for service is under examination. The board may: (a) inquire into the fitness for military service due to physical disability of an officer under 10-1-203(1)(b); (b) inquire into the moral character, capacity, and professional fitness of an officer in order to make a recommendation under 10-1-205(2)(e). (2) The board, under 10-1-203(1)(b), may recommend the retention of the officer being examined or recommend the officer's retirement because of a physical inability to perform active service. (3) The board, under 10-1-205(2)(e), may recommend the discharge and the vacating of the officer's commission or warrant. (4) The findings of the board become effective only upon the approval of the governor.

History: En. 77-1706 by Sec. 36, Ch. 94, L. 1974; R.C.M. 1947, 77-1706; amd. Sec. 3, Ch. 56, L. 2009.



10-1-207. Uniform allowance for officers.

10-1-207. Uniform allowance for officers. There may be paid annually on April 1 a uniform allowance to each properly uniformed and equipped officer of the organized militia.

History: En. 77-1707 by Sec. 37, Ch. 94, L. 1974; R.C.M. 1947, 77-1707; amd. Sec. 1, Ch. 20, L. 1995.



10-1-208. Officer need not vacate civil office.

10-1-208. Officer need not vacate civil office. A person may be an officer in the militia or in a reserve component of the armed forces of the United States without vacating a civil office or position in this state.

History: En. 77-1708 by Sec. 38, Ch. 94, L. 1974; R.C.M. 1947, 77-1708.






Part 3. Enlisted Members

10-1-301. Terms of enlistment.

10-1-301. Terms of enlistment. Except as otherwise provided by federal law or regulation, enlistments, reenlistments, and extension of enlistments shall be for periods as prescribed by the department.

History: En. 77-1801 by Sec. 39, Ch. 94, L. 1974; R.C.M. 1947, 77-1801.



10-1-302. Oath of enlistment.

10-1-302. Oath of enlistment. (1) Except when a comparable oath of enlistment is subscribed to under federal law or regulation, every person who enlists or reenlists shall take and subscribe to the following oath of enlistment: "I hereby acknowledge to have voluntarily enlisted this .... day of .... in the .... of the United States and the state of Montana for a period of .... years under the conditions prescribed by law, unless sooner discharged by proper authority. And I do solemnly swear that I will bear true faith and allegiance to the United States of America and to the state of Montana, and that I will serve them honestly and faithfully against all their enemies, and that I will obey the orders of the president of the United States, the governor of the state of Montana, and the officers appointed over me." (2) Any officer of the organized militia or any officer of the armed forces of the United States, detailed to duty with any component of the organized militia of this state, may administer the oath of enlistment to enlisted personnel.

History: En. 77-1802 by Sec. 40, Ch. 94, L. 1974; R.C.M. 1947, 77-1802; amd. Sec. 2, Ch. 430, L. 1983; amd. Sec. 4, Ch. 56, L. 2009.



10-1-303. Extension of terms of service.

10-1-303. Extension of terms of service. If an emergency is declared by the president, congress, the governor, or the legislature, the governor may by proclamation, in accordance with federal and state law and regulation, extend the enlistment of an enlisted member of the organized militia until 6 months after the termination of that emergency.

History: En. 77-1803 by Sec. 41, Ch. 94, L. 1974; R.C.M. 1947, 77-1803.



10-1-304. Retirement of enlisted members.

10-1-304. Retirement of enlisted members. An enlisted member of the national guard must be retired by order of the governor for the following reasons: (1) upon loss of active reserve status; or (2) unfitness for military service because of a physical disability.

History: En. 77-1804 by Sec. 42, Ch. 94, L. 1974; R.C.M. 1947, 77-1804; amd. Sec. 2, Ch. 9, L. 1997.






Part 4. Military Courts

10-1-401. Courts -- composition, jurisdiction, powers, and procedures.

10-1-401. Courts -- composition, jurisdiction, powers, and procedures. The military courts for the militia shall be constituted like similar courts of the armed forces of the United States. They have the jurisdiction and powers, except as to punishments, and shall follow the forms and procedures of those courts. The convening authority for these military courts and maximum punishments authorized shall be as prescribed by federal and state law and regulation applicable to the national guard.

History: En. 77-1901 by Sec. 43, Ch. 94, L. 1974; R.C.M. 1947, 77-1901.



10-1-402. Persons subject.

10-1-402. Persons subject. All members of the organized militia and all other persons lawfully called, ordered, or drafted for duty in the organized militia are subject to this part from the dates they are required by the terms of the call, order, or other directive to serve.

History: En. 77-1902 by Sec. 44, Ch. 94, L. 1974; R.C.M. 1947, 77-1902.



10-1-403. Territorial applicability.

10-1-403. Territorial applicability. (1) This part is applicable in all places in this state. It also applies to all persons while serving outside this state and while going to and returning from service outside this state. (2) Courts-martial and courts of inquiry may be convened and held in units of the organized militia while serving outside this state. These courts serve with the same jurisdiction and powers as if held in this state. Offenses committed outside this state may be tried and punished either in or out of this state.

History: En. 77-1903 by Sec. 45, Ch. 94, L. 1974; R.C.M. 1947, 77-1903.



10-1-404. Persons authorized to execute process.

10-1-404. Persons authorized to execute process. All processes, writs, warrants, and sentences of military courts shall be directed to and executed by any sheriff or any officer or member of the police department of any county or municipality. These documents shall be in the same form as processes, writs, or warrants issued by civil courts. All officers to whom a process, writ, or warrant is directed shall execute it and make return thereof to the officer issuing it.

History: En. 77-1904 by Sec. 46, Ch. 94, L. 1974; R.C.M. 1947, 77-1904.



10-1-405. Confinement of persons committed by military court.

10-1-405. Confinement of persons committed by military court. The keepers of a municipal or county jail shall receive a person committed to them by a military court and shall confine the person in accordance with the direction of the court.

History: En. 77-1905 by Sec. 47, Ch. 94, L. 1974; R.C.M. 1947, 77-1905; amd. Sec. 5, Ch. 56, L. 2009.



10-1-406. Reporter and witness fees.

10-1-406. Reporter and witness fees. A witness subpoenaed to appear before a military court shall receive the same fee as provided by law for witnesses appearing in a civil court. The reporter of a court shall be paid for stenographic services the same as provided by law for similar services in civil courts.

History: En. 77-1906 by Sec. 48, Ch. 94, L. 1974; R.C.M. 1947, 77-1906.



10-1-407. Fees of civil officers -- records.

10-1-407. Fees of civil officers -- records. Fees for services of civil officers shall be the same as provided by law for services in civil courts. Records of all fees, costs, and disbursements shall be kept in the headquarters of the organization concerned.

History: En. 77-1907 by Sec. 49, Ch. 94, L. 1974; R.C.M. 1947, 77-1907.



10-1-408. Trial by civil authority -- when authorized.

10-1-408. Trial by civil authority -- when authorized. In a case where the offense charged is also an offense against civil authority, the convening authority of a court-martial may, upon request of the civil authorities, order the person charged to be turned over to the appropriate civil authorities of this state for trial.

History: En. 77-1908 by Sec. 50, Ch. 94, L. 1974; R.C.M. 1947, 77-1908.



10-1-409. and reserved.

10-1-409 through 10-1-410 reserved.



10-1-411. Administration of military justice.

10-1-411. Administration of military justice. (1) When a court-martial is convened, the senior judge advocate of that element shall assign trial counsel and defense counsel for the court-martial. (2) A military judge appointed pursuant to 10-1-104 and the manual for courts-martial must be appointed by the adjutant general. The military judge must be an attorney licensed to practice law in the state of Montana and a member of the Montana national guard senior in rank to the accused, but may not be the state judge advocate of the Montana national guard. The adjutant general may prescribe additional requirements for a military judge. (3) Following approval of the findings and sentence of a court-martial by the court-martial convening authority, the findings and sentence or either the findings or sentence may be appealed to the adjutant general of the Montana national guard in a manner directed by the adjutant general. The adjutant general may reverse a decision of the convening authority only if the findings of fact are clearly erroneous, a fraud upon the court has occurred, the law has been incorrectly applied, or the sentence is an abuse of discretion. Because courts-martial are military courts of the military justice system adopted under 10-1-104 and because the federal military appellate courts do not have jurisdiction over national guard members not in active federal service, no appeal to other courts is allowed.

History: En. Sec. 2, Ch. 120, L. 1995.






Part 5. Compensation for Militia

10-1-501. Pay for militia.

10-1-501. Pay for militia. (1) When the organized militia is ordered into active duty as provided for in Article VI, section 13, of the constitution of this state, warrants for pay and expenses must be drawn upon funds appropriated by the legislature. (2) If national guard members are placed on state duty for special work pursuant to 10-1-505, the members are entitled to pay and allowances as provided in 10-1-502(3). Warrants for pay and allowances for state duty for special work must be drawn upon funds appropriated by the legislature.

History: En. 77-2002 by Sec. 52, Ch. 94, L. 1974; R.C.M. 1947, 77-2002; amd. Sec. 2, Ch. 176, L. 2007; amd. Sec. 1, Ch. 202, L. 2009.



10-1-502. Pay and allowances.

10-1-502. Pay and allowances. (1) An officer ordered into active duty as provided for in Article VI, section 13, of the constitution of this state must receive pay and allowances as prescribed for an officer of corresponding grade and length of service when on active duty in federal service. (2) An enlisted member ordered into active duty as provided for in Article VI, section 13, of the constitution of this state must receive pay at rates equivalent to twice those allowed for an enlisted member of corresponding grade and length of time when on active duty in federal service. This schedule of pay for enlisted members applies only to the first 15 days of service. After 15 days, an enlisted member must receive the pay and allowances as prescribed for an enlisted member of corresponding grade and length of service when on active duty in federal service. (3) A national guard member placed on state duty for special work, as defined in 10-1-505, must receive the pay and allowances as prescribed for an officer or enlisted member of corresponding grade and length of service when on active duty in federal service. (4) The pay and allowances provided for in subsections (1) and (2) may not be paid when pay and allowances for the active duty are provided out of federal funds.

History: En. 77-2003 by Sec. 53, Ch. 94, L. 1974; R.C.M. 1947, 77-2003; amd. Sec. 3, Ch. 176, L. 2007.



10-1-503. Allowances for incidental expenses.

10-1-503. Allowances for incidental expenses. Each commanding officer may receive an allowance for the incidental expenses of the command.

History: En. 77-2004 by Sec. 54, Ch. 94, L. 1974; R.C.M. 1947, 77-2004; amd. Sec. 6, Ch. 56, L. 2009.



10-1-504. Repealed.

10-1-504. Repealed. Sec. 13, Ch. 430, L. 1983.

History: En. 77-2005 by Sec. 55, Ch. 94, L. 1974; R.C.M. 1947, 77-2005.



10-1-505. State duty for special work -- definition.

10-1-505. State duty for special work -- definition. (1) To fulfill the department's duties under 10-1-102, the adjutant general as the department head under 2-15-1201 may use national guard resources and place Montana national guard personnel on state duty for special work. (2) For purposes of this section, "state duty for special work" means any activity, such as administrative functions, exercises, training, coordination, or planning, that is conducted for the purposes of preparing the Montana national guard for active duty ordered by the governor under Article VI, section 13, of the Montana constitution. State duty for special work does not include active duty ordered by the governor under Article VI, section 13.

History: En. Sec. 1, Ch. 176, L. 2007.






Part 6. Rights of and Duties Owed Militia

10-1-601. Actions against militia members -- attorney fees.

10-1-601. Actions against militia members -- attorney fees. When an action is commenced in a court against a member of the organized militia for an act done in an official capacity in the discharge of the member's duty or for an alleged omission to do an act that it was the member's duty to perform, the defendant must be defended by the attorney general at the expense of this state, but private counsel may be employed by the defendant.

History: En. 77-2101 by Sec. 58, Ch. 94, L. 1974; R.C.M. 1947, 77-2101; amd. Sec. 7, Ch. 56, L. 2009.



10-1-602. Right-of-way while performing military duty.

10-1-602. Right-of-way while performing military duty. (1) The commanding officer of a unit of the organized militia parading or performing any military duty in a street or highway may require all persons on the street or highway to yield the right-of-way to troops. Motor vehicles traveling in military convoy shall be accorded the right-of-way on all streets and highways. (2) The exercise of the right-of-way provided for in this section may not interfere with the carriage of the United States mail or with the progress of an ambulance or members of a police or fire department. (3) A person who fails to yield the right-of-way as prescribed by this section is guilty of a misdemeanor.

History: En. 77-2102 by Sec. 59, Ch. 94, L. 1974; amd. Sec. 10, Ch. 49, L. 1977; R.C.M. 1947, 77-2102.



10-1-603. Repealed.

10-1-603. Repealed. Sec. 27, Ch. 381, L. 2005.

History: En. 77-2103 by Sec. 60, Ch. 94, L. 1974; R.C.M. 1947, 77-2103(1), (2); amd. Sec. 1, Ch. 77, L. 1995.



10-1-604. Renumbered .

10-1-604. Renumbered . 10-1-1009, Sec. 28, Ch. 381, L. 2005.



10-1-605. Repealed.

10-1-605. Repealed. Sec. 75, Ch. 492, L. 2001.

History: En. Sec. 1, Ch. 106, L. 1943; R.C.M. 1947, 84-5301.



10-1-606. Suspension of property taxes for persons in military service.

10-1-606. Suspension of property taxes for persons in military service. (1) All taxes, whether on real or personal property, due on property owned by a resident of Montana in the military service, as defined by section 511 of the Servicemembers Civil Relief Act, 50 App. U.S.C. 511, as amended, while serving outside of Montana must be suspended. Proceedings may not be taken for the collection of the taxes and penalties or interest may not accrue until 1 year after the cessation of hostilities or 1 year after the taxpayer is released from active duty. If the taxpayer was wounded, injured, or suffered a disease while serving in a combat zone or participating in a contingency operation as described in 10 U.S.C. 101(a)(13) that is serious enough to require hospitalization, proceedings may not be taken and penalties or interest may not accrue until 1 year after the taxpayer's release from the hospitalization. (2) To obtain the benefits of this section, the qualified taxpayer or a co-owner of the property or agent of the taxpayer shall file with the treasurer of the county an affidavit stating that the person against whom the taxes are imposed is in military service. The affidavit must be filed on or before the time that taxes would become delinquent. The county treasurer shall record that the collection of the taxes is suspended because of the military service of the taxpayer. This section may not be construed to prevent the county treasurer from receiving payment of any taxes whenever offered.

History: (1)En. Sec. 1, Ch. 14, Ex. L. 1918; re-en. Sec. 2236, R.C.M. 1921; re-en. Sec. 2236, R.C.M. 1935; Sec. 84-41-103, R.C.M. 1947; (2)En. Sec. 2, Ch. 14, Ex. L. 1918; re-en. Sec. 2237, R.C.M. 1921; re-en. Sec. 2237, R.C.M. 1935; Sec. 84-41-104, R.C.M. 1947; R.C.M. 1947, 84-41-103, 84-41-104; amd. Sec. 1, Ch. 587, L. 2005.



10-1-607. through reserved.

10-1-607 through 10-1-610 reserved.



10-1-611. Authority of commanding officer to arrest.

10-1-611. Authority of commanding officer to arrest. The commanding officer at any drill, parade, encampment, or other duty may order those under the commanding officer's command to perform any military duty the commanding officer requires. The commanding officer may arrest, for the time of the drill, parade, encampment, or other duty, an officer or enlisted person who disobeys the orders of a superior officer.

History: En. 77-2105 by Sec. 62, Ch. 94, L. 1974; R.C.M. 1947, 77-2105; amd. Sec. 8, Ch. 56, L. 2009.



10-1-612. Arrest of trespassers and disturbers.

10-1-612. Arrest of trespassers and disturbers. (1) The commanding officer may arrest or authorize the arrest of a person who trespasses upon a camp or parade ground, armory, arsenal, rifle range, or any other place devoted to or used for military purposes. (2) The commanding officer may arrest a person who: (a) interrupts, molests, or disturbs the orderly discharge of duty by those under arms; (b) disturbs or prevents the passage of troops going to or returning from any duty; or (c) assaults a member of the uniformed militia while that member is performing any military duty. (3) A person who is arrested under this section shall be transferred to the civil authorities in the county where the offense was committed. (4) A person committing an offense for which an arrest may be made pursuant to this section is guilty of a misdemeanor.

History: En. 77-2106 by Sec. 63, Ch. 94, L. 1974; amd. Sec. 11, Ch. 49, L. 1977; R.C.M. 1947, 77-2106.



10-1-613. Unlawful sale or detention of military property.

10-1-613. Unlawful sale or detention of military property. A person may not conceal, sell, dispose of, offer for sale, purchase, retain after demand made by an officer, or in any manner pledge or pawn any arms, equipment, or other military property issued by the United States or this state for use of the militia.

History: En. 77-2107 by Sec. 64, Ch. 94, L. 1974; R.C.M. 1947, 77-2107(part).



10-1-614. Unlawful wearing of uniform.

10-1-614. Unlawful wearing of uniform. A person who is not a member of the organized militia may not wear the uniform or insignia issued or authorized for use by the organized militia.

History: En. 77-2108 by Sec. 65, Ch. 94, L. 1974; R.C.M. 1947, 77-2108(part).



10-1-615. Misdemeanor violations.

10-1-615. Misdemeanor violations. A person who violates 10-1-613 or 10-1-614 is guilty of a misdemeanor.

History: Ap. p. Sec. 60, Ch. 94, L. 1974; Sec. 77-2103, R.C.M. 1947; Ap. p. Sec. 64, Ch. 94, L. 1974; Sec. 77-2107, R.C.M. 1947; Ap. p. Sec. 65, Ch. 94, L. 1974; Sec. 77-2108, R.C.M. 1947; R.C.M. 1947, 77-2103(3), 77-2107(part), 77-2108(part); amd. Sec. 23, Ch. 381, L. 2005.






Part 7. Home Guard

10-1-701. Home guard -- organization and composition.

10-1-701. Home guard -- organization and composition. The home guard may be organized, maintained, and disbanded at the discretion of the governor, in accordance with federal law and regulation, when additional defense forces are needed in this state. The home guard shall be composed of officers assigned to it and any able-bodied citizen of this state who volunteers to serve in it. If additional persons are needed in the home guard, members of the unorganized militia shall serve if enrolled by draft or otherwise as provided by law and regulation.

History: En. 77-2201 by Sec. 66, Ch. 94, L. 1974; R.C.M. 1947, 77-2201.



10-1-702. Gubernatorial rules for guard.

10-1-702. Gubernatorial rules for guard. The home guard shall be organized, armed, equipped, maintained, disciplined, governed, administered, and trained under rules prescribed by the governor. These rules shall conform to federal law and regulations.

History: En. 77-2202 by Sec. 67, Ch. 94, L. 1974; R.C.M. 1947, 77-2202.



10-1-703. Use of armories and equipment.

10-1-703. Use of armories and equipment. The governor may make available to the home guard the facilities of state armories and their equipment and any other state land and property as may be available. The governor may requisition from the federal government, for the use of the home guard, arms, ammunition, clothing, equipment, and other items in accordance with federal law and regulations. The governing body of a county, municipality, or school district may make available to the home guard any premises, facilities, equipment, or other property belonging to or under the control of the county, municipality, or school district.

History: En. 77-2203 by Sec. 68, Ch. 94, L. 1974; R.C.M. 1947, 77-2203.



10-1-704. Pay and allowances.

10-1-704. Pay and allowances. An officer or member of the home guard on active duty in the service of this state shall receive the same pay and allowances as prescribed for officers and enlisted members of the militia under 10-1-502.

History: En. 77-2204 by Sec. 69, Ch. 94, L. 1974; R.C.M. 1947, 77-2204; amd. Sec. 3, Ch. 430, L. 1983.






Part 8. National Guard Reenlistment or Extension Incentive

10-1-801. Short title.

10-1-801. Short title. This part may be cited as the "Montana National Guard Reenlistment or Extension Act of 1981".

History: En. Sec. 1, Ch. 506, L. 1981.



10-1-802. Purpose.

10-1-802. Purpose. This part is intended to encourage a greater number of extensions and reenlistments in the Montana national guard, which is the state's only source of organized manpower in times of emergency.

History: En. Sec. 2, Ch. 506, L. 1981.



10-1-803. Definitions.

10-1-803. Definitions. As used in this part, the following definitions apply: (1) "Bonus" means the extension or reenlistment incentive bonus provided by this part. (2) "Extension" means the continuation of active national guard service with the Montana national guard. (3) "Member" means any enlisted member of the Montana army or air national guard. (4) "Reenlistment" means a second or subsequent voluntary enrollment in the Montana national guard. (5) "Secretary" means a designee of the department of military affairs.

History: En. Sec. 3, Ch. 506, L. 1981.



10-1-804. Bonus.

10-1-804. Bonus. A member is entitled to receive a bonus payment for each year of service for which the member extends or reenlists. The bonus must be paid to each eligible member within 60 days following the successful completion of a year of service for which the member extended or reenlisted. The secretary shall set the amount of the bonus based on the appropriation for that purpose.

History: En. Sec. 4, Ch. 506, L. 1981; amd. Sec. 9, Ch. 56, L. 2009.



10-1-805. Eligibility.

10-1-805. Eligibility. The bonus must be granted to a person who: (1) extends the person's original enlistment or reenlists in the Montana national guard; (2) holds a rank commensurate with a unit vacancy in accordance with the national guard bureau's policy; (3) does not have 20 years of total service; (4) is not a civil service employee in a full-time capacity with the national guard, including but not limited to active duty for training or full-time training duty; (5) is not eligible for any federally funded national guard bonus for the reenlistment or extension covered by this part; and (6) attends 90% of the scheduled drills and annual training in the year for which the benefit is to be paid.

History: En. Sec. 5, Ch. 506, L. 1981; amd. Sec. 10, Ch. 56, L. 2009.



10-1-806. Administration.

10-1-806. Administration. (1) The secretary shall administer this part. The secretary shall maintain records and make rules necessary for its administration. (2) The secretary shall determine the eligibility of members to receive the bonus and disburse a bonus payment upon a determination of eligibility.

History: En. Sec. 6, Ch. 506, L. 1981; amd. Sec. 11, Ch. 56, L. 2009.






Part 9. Montana National Guard Civil Relief

10-1-901. Short title.

10-1-901. Short title. This part may be cited as the "Montana National Guard Civil Relief Act".

History: En. Sec. 1, Ch. 222, L. 2003.



10-1-902. Definitions.

10-1-902. Definitions. As used in this part, the following definitions apply: (1) "Active duty" means at least 14 consecutive days of full-time state active duty ordered by the governor pursuant to Article VI, section 13, of the Montana constitution or of full-time national guard duty, as defined in 32 U.S.C. 101. (2) "Dependent" means the spouse or minor child of a service member or any other person legally dependent on the service member for support. (3) "Military service" means active duty with a Montana army or air national guard military unit. (4) "Service member" means any member of the Montana army or air national guard serving on active duty.

History: En. Sec. 2, Ch. 222, L. 2003; amd. Sec. 1, Ch. 534, L. 2005.



10-1-903. Relief from actions related to mortgage, lease, or rental payments.

10-1-903. Relief from actions related to mortgage, lease, or rental payments. (1) A civil action, as described in Title 25, chapter 1, part 1, against a service member or a service member's dependent with respect to the member's or dependent's primary residence for nonpayment on a mortgage, lease, or rental agreement may be stayed by a court, or the payments due may be adjusted. (2) With respect to an action described in subsection (1), upon application or by its own action, a court may do one or more of the following: (a) stay the action for up to 3 months unless, in the opinion of the court, the ability of the service member or the service member's dependent to make the required payments is not materially affected by the service member's active duty; or (b) adjust the mortgage, lease, or rental payment to be made by an amount the court determines to be reasonable, taking into consideration the service member's active duty status; or (c) order the service member or the service member's dependent to pay an amount specified by the court over the time period specified by the court upon the service member's release from active duty.

History: En. Sec. 3, Ch. 222, L. 2003.



10-1-904. General relief from court actions.

10-1-904. General relief from court actions. If a plaintiff or a defendant in any civil action, as described in Title 25, chapter 1, part 1, is a service member, the court may stay the proceedings if the service member or other person on the service member's behalf makes a request in writing to the court, unless the court determines on the record that the ability of the service member to pursue an action as a plaintiff or to conduct the defense as a defendant is not materially affected by the service member's military service.

History: En. Sec. 4, Ch. 222, L. 2003.






Part 10. Montana Military Service Employment Rights

10-1-1001. Short title.

10-1-1001. Short title. This part may be cited as the "Montana Military Service Employment Rights Act".

History: En. Sec. 1, Ch. 381, L. 2005.



10-1-1002. Purpose -- legislative intent.

10-1-1002. Purpose -- legislative intent. The purpose of this part is to recognize the importance of the service performed by Montana national guard members and to protect the employment rights of national guard members who may be called to state active duty when there is a state emergency or disaster. The legislature also supports the efforts and sacrifices of the employers of Montana national guard members and intends that this part will provide a means for national guard members and employers to work cooperatively to resolve any workplace issues.

History: En. Sec. 2, Ch. 381, L. 2005.



10-1-1003. Definitions.

10-1-1003. Definitions. Unless the context requires otherwise, as used in this part, the following definitions apply: (1) "Department" means the department of labor and industry established in 2-15-1701. (2) "Elected official" means an official duly elected or appointed to any state or local judicial, legislative, or executive elective office of the state, a district, or a political subdivision of the state, including a school district or any other local district. (3) (a) "Employer" means any public or private person or entity providing employment in Montana. (b) The term does not include the United States. (4) "Federally funded military duty" means duty, including training, performed pursuant to orders issued under Title 10 or 32 of the United States Code and the time period, if any, required pursuant to a licensed physician's certification to recover from an illness or injury incurred while performing the duty. (5) "Member" means a member of the state's organized militia provided for in 10-1-103. (6) "Military service" includes both federally funded military duty and state active duty. (7) (a) "State active duty" means duty performed by a member when a disaster or an emergency has been declared by the proper authority of the state pursuant to Article VI, section 13, of the Montana constitution to include the time period, if any, required pursuant to a licensed physician's certification to recover from an illness or injury incurred while performing the active duty. (b) The term does not include federally funded military duty.

History: En. Sec. 3, Ch. 381, L. 2005.



10-1-1004. Rights under federal law.

10-1-1004. Rights under federal law. A person ordered to federally funded military duty is entitled to all of the employment and reemployment rights and benefits provided pursuant to the federal Uniformed Services Employment and Reemployment Rights Act of 1994, 38 U.S.C. 4301, et seq., and other applicable federal law.

History: En. Sec. 4, Ch. 381, L. 2005.



10-1-1005. Prohibition against employment discrimination.

10-1-1005. Prohibition against employment discrimination. An employer may not deny employment, reemployment, reinstatement, retention, promotion, or any benefit of employment or obstruct, injure, discriminate against, or threaten negative consequences against a person with regard to employment because of the person's membership, application for membership, or potential application for membership in the state organized militia or because the person may exercise or has exercised a right or may claim or has claimed a benefit under this part.

History: En. Sec. 5, Ch. 381, L. 2005.



10-1-1006. Entitlement to leave of absence.

10-1-1006. Entitlement to leave of absence. (1) A member ordered to state active duty is entitled to a leave of absence from the person's employment during the period of that state active duty. (2) A leave of absence for state active duty may not be deducted from any sick leave, vacation leave, military leave, or other leave accrued by the member unless the member desires the deduction.

History: En. Sec. 6, Ch. 381, L. 2005.



10-1-1007. Right to return to employment without loss of benefits -- exceptions -- definition.

10-1-1007. Right to return to employment without loss of benefits -- exceptions -- definition. (1) Subject to the provisions of this section, after a leave of absence for state active duty, a member is entitled to return to employment with the same seniority, status, pay, health insurance, pension, and other benefits as the member would have accrued if the member had not been absent for the state active duty. (2) (a) If a member was a probationary employee when ordered to state active duty, the employer may require the member to resume the member's probationary period from the date when the member's leave of absence for state active duty began. (b) An employer may decide whether or not to authorize the member to accrue sick leave, vacation leave, military leave, or other leave benefits during the member's leave of absence for state active duty. However, the member may not be provided with lesser leave accrual benefits than are provided to all other employees of the employer in a similar but nonmilitary leave status. (c) (i) An employer's health plan must provide that: (A) a member may elect to not remain covered under the employer's health plan while the member is on state active duty but that when the member returns, the member may resume coverage under the plan without the plan considering the employee to have incurred a break in service; and (B) a member may elect to remain on the employer's health plan while the member is on state active duty without being required to pay more than the regular employee share of the premium, except as provided in subsection (2)(c)(ii). (ii) If a member's state active duty qualifies the member for coverage under the state of Montana's health insurance plan as an employee of the department of military affairs, the employer's health plan may require the member to pay up to 102% of the full premium for continued coverage. (iii) A health insurance plan covering an employee who is a member serving on state active duty is not required to cover any illness or injury caused or aggravated by state active duty. (iv) If the member is a state employee prior to being ordered to state active duty, the member does not become qualified as an employee of the department of military affairs for the purposes of health plan coverage until the member's state active duty qualifies the member to be considered an employee of the department of military affairs pursuant to 2-18-701. (d) An employer's pension plan must provide that when a member returns to employment from state active duty: (i) the member's period of state active duty may constitute service with the employer or employers maintaining the plan for the purposes of determining the nonforfeitability of the member's accrued benefits and for the purposes of determining the accrual of benefits under the plan; and (ii) if the member elects to receive credit and makes the contributions required to accrue the pension benefits that the member would have accrued if the member had not been absent for the state active duty, then the employer shall pay the amount of the employer contribution that would have been made for the member if the member had not been absent. (e) An employer is not obligated to allow the member to return to employment after the member's absence for state active duty if: (i) the member is no longer qualified to perform the duties of the position, subject to the provisions of 49-2-303 prohibiting employment discrimination because of a physical or mental disability; (ii) the member's position was temporary and the temporary employment period has expired; (iii) the member's request to return to employment was not done in a timely manner; (iv) the employer's circumstances have changed so significantly that the member's continued employment with the employer cannot reasonably be expected; or (v) the member's return to employment would cause the employer an undue hardship. (3) (a) For the purposes of this section and except as provided in subsection (3)(b), "timely manner" means: (i) for state active duty of up to 30 days, the member returned to employment the next regular work shift following safe travel time plus 8 hours; (ii) for state active duty of 30 days to 180 days, the member returned to employment within 14 days of termination of state active duty; and (iii) for state active duty of more than 180 days, the member returned to employment within 90 days of termination of the state active duty. (b) If there are extenuating circumstances that preclude the member from returning to employment within the time period provided in subsection (3)(a) through no fault of the member, then for the purposes of this section "timely manner" means within the time period specified by the adjutant general provided for in 2-15-1202.

History: En. Sec. 7, Ch. 381, L. 2005.



10-1-1008. Leave of absence for elected officials -- restoration to office.

10-1-1008. Leave of absence for elected officials -- restoration to office. (1) If an elected official is ordered to military service, the official is entitled to a leave of absence for the duration of the military service. (2) An elected official's leave of absence pursuant to this section does not create a vacancy in office or require the official to forfeit the office. (3) If an acting official is appointed pursuant to 10-1-1010, the leave of absence must be without pay. (4) An elected official ordered to military service is entitled to the employment rights and benefits that would be provided to any other employee under the official's employer if the employee were on a leave of absence subject to the provisions of this part. (5) Upon returning from a leave of absence for military service, if an acting official was appointed pursuant to 10-1-1010, the returning elected official is entitled to be restored to office for the official's unexpired term immediately upon the official's request after being released from the military service.

History: En. Sec. 8, Ch. 381, L. 2005.



10-1-1009. Paid military leave for public employees.

10-1-1009. Paid military leave for public employees. (1) An employee of the state or of any political subdivision, as defined in 2-9-101, who is a member of the organized militia of this state or who is a member of the organized or unorganized reserve corps or military forces of the United States and who has been an employee for a period of at least 6 months must be given leave of absence with pay accruing at a rate of 120 hours in a calendar year, or academic year if applicable, for performing military service. (2) Military leave may not be charged against the employee's annual vacation time. (3) Unused military leave must be carried over to the next calendar year, or academic year if applicable, but may not exceed a total of 240 hours in any calendar or academic year.

History: En. 77-2104 by Sec. 61, Ch. 94, L. 1974; R.C.M. 1947, 77-2104; amd. Sec. 1, Ch. 80, L. 1991; amd. Sec. 22, Ch. 381, L. 2005; Sec. 10-1-604, MCA 2003; redes. 10-1-1009 by Sec. 28, Ch. 381, L. 2005; amd. Sec. 1, Ch. 261, L. 2009.



10-1-1010. Appointment of acting officials.

10-1-1010. Appointment of acting officials. (1) When an elected official is ordered to military service, an acting official must be appointed as provided in this section if: (a) the elected official is precluded pursuant to federal law from performing the official duties of the office; or (b) the elected official requests the appointment of an acting official. (2) If an acting official is appointed, the acting official shall take any oath of office required to assume the office, shall exercise all the rights, powers, and duties vested in the office, and must be provided with all the employment rights and benefits associated with the position until the elected official is restored to office pursuant to 10-1-1008(5) or the elected official's term expires, whichever occurs first. (3) (a) The governor shall appoint the acting official for any office elected by the state at large and for the office of district judge, public service commissioner, or any other elected regional or district office of the state. (b) An acting official for a legislative district must be appointed using the procedures in 5-2-402. (c) The board of county commissioners shall appoint the acting official for any elected office of a county. (d) The city or town council shall appoint the acting official for any elected office of a city or town. (4) For any elected office not covered under subsection (3), the governing body shall determine the method by which an acting official may be appointed pursuant to this section. (5) An appointment of an acting official pursuant to this section must be made for a period not to exceed the unexpired term for the office and subject to the right of the elected official to be restored to the office upon returning from the military service, as provided in 10-1-1008(5).

History: En. Sec. 9, Ch. 381, L. 2005.



10-1-1011. through reserved.

10-1-1011 through 10-1-1014 reserved.



10-1-1015. Procedure for filing complaint.

10-1-1015. Procedure for filing complaint. (1) A person entitled to rights or benefits under this part and who claims that an employer has failed or is about to fail to comply with the provisions of this part may file a complaint with the department as provided in this section. (2) A complaint under this section must be: (a) filed within 15 days after the member discovered the actions or practice alleged to constitute an employer's failure or imminent failure to comply with the provisions of this part; and (b) submitted in writing to the department in a manner prescribed by the department. (3) The department shall, upon request, provide technical assistance to a person wishing to file a complaint pursuant to this section.

History: En. Sec. 10, Ch. 381, L. 2005.



10-1-1016. Assistance, investigation, and enforcement of complaints.

10-1-1016. Assistance, investigation, and enforcement of complaints. (1) The department shall provide assistance to any person with respect to the employment rights and benefits to which the person is entitled pursuant to this part. The department may request the assistance of federal or state agencies engaged in similar or related activities and utilize the assistance of volunteers. (2) The department shall investigate each complaint submitted pursuant to 10-1-1015. The department shall initiate the investigation within 30 days of receiving the complaint. Within 60 days of receiving the complaint, the department shall make a finding about whether a violation of rights or benefits provided in this part has occurred or is about to occur and shall notify the complainant and the employer in writing of the finding. (3) If the department's investigation finds that a violation of this part has occurred or is about to occur, the department shall attempt to resolve the matter by making a reasonable effort, including conference, conciliation, and persuasion, to provide redress to the complainant and ensure that the employer named in the complaint complies with the provisions of this part. (4) If the department fails to resolve the matter within 90 days of receiving the complaint, the department shall notify the complainant of the complainant's right to request that the department refer the complaint to the state attorney general under the provisions of 10-1-1018.

History: En. Sec. 11, Ch. 381, L. 2005.



10-1-1017. Enforcement and investigative powers of department.

10-1-1017. Enforcement and investigative powers of department. To carry out its enforcement and investigative duties under this part, the department has the power to: (1) enter and inspect the places, question the employees, and investigate the facts, conditions, or matters that the department considers appropriate to determine whether an employer has violated or is about to violate the provisions of this part or that will aid the department in the enforcement of the provisions of this part; and (2) administer oaths, examine witnesses, issue subpoenas, compel the attendance of witnesses, inspect papers, books, accounts, records, payrolls, documents, and testimony, and take depositions and affidavits relevant to the department's duties under this part.

History: En. Sec. 12, Ch. 381, L. 2005.



10-1-1018. Referral of complaint to state attorney general.

10-1-1018. Referral of complaint to state attorney general. (1) A complaint that could not be successfully resolved pursuant to 10-1-1016 must be referred by the department to the state attorney general if the complainant requests the referral pursuant to 10-1-1016(4). (2) (a) Except as provided in subsection (2)(b), if the state attorney general is satisfied that the complaint has merit, the state attorney general may file a lawsuit on behalf of and act as an attorney for the complainant in seeking relief for the complainant. (b) (i) Except as provided in subsection (2)(b)(ii), if the complaint is against a state agency, as defined in 2-15-102, notwithstanding an arrangement for the provision of legal services to the agency by the department of justice, the agency shall provide or obtain counsel for the agency. (ii) If the complaint is against the department of justice, the department of administration, notwithstanding an arrangement for the provision of legal services to the department of administration by the department of justice, shall provide or obtain counsel for the department of justice. (3) If the state attorney general sues pursuant to this section, fees or court costs may not be assessed against the complainant.

History: En. Sec. 13, Ch. 381, L. 2005.



10-1-1019. Independent lawsuit not precluded -- exhaustion of administrative remedies.

10-1-1019. Independent lawsuit not precluded -- exhaustion of administrative remedies. Nothing in this part may be construed as infringing on a person's right to file an independent lawsuit to seek relief as a private party from an alleged violation of this part. However, if a person files a complaint with the department as provided in 10-1-1015, the person must have exhausted the administrative remedies available under 10-1-1016 before having standing to initiate an independent lawsuit.

History: En. Sec. 14, Ch. 381, L. 2005.



10-1-1020. Jurisdiction -- venue -- standing -- respondent -- time limit -- expedited hearing.

10-1-1020. Jurisdiction -- venue -- standing -- respondent -- time limit -- expedited hearing. In any lawsuit initiated pursuant to this part: (1) the lawsuit must be brought in the district court in the county in which the claimant's employer maintains a place of business; (2) the lawsuit may be initiated only by a person claiming a right or benefit under this part or by the state attorney general as provided in 10-1-1018; (3) only an employer may be a necessary party respondent; (4) the lawsuit must be commenced within 3 years of when the claimant can reasonably be expected to have discovered the facts constituting a violation of the claimant's rights or benefits pursuant to this part; and (5) the court shall order a speedy hearing and shall advance the case on the court's calendar.

History: En. Sec. 15, Ch. 381, L. 2005.



10-1-1021. Court remedies.

10-1-1021. Court remedies. (1) In a lawsuit initiated pursuant to this part, the court may provide one or more of the following remedies: (a) require the employer to comply with the provisions of this part; (b) require the employer to compensate the complainant for losses suffered by the complainant because of the employer's violation; or (c) if the court finds that the employer's violation was done willfully, as defined in 1-1-204, require the employer to pay compensation under subsection (1)(b) as liquidated damages. (2) If the complainant is the prevailing party, the court may award reasonable attorney fees to the complainant. (3) The court may use its full equity powers, including temporary or permanent injunctions, temporary restraining orders, and contempt orders, to vindicate fully the rights or benefits of a person under this part.

History: En. Sec. 16, Ch. 381, L. 2005.



10-1-1022. Special revenue account for payment to claimants.

10-1-1022. Special revenue account for payment to claimants. (1) There is an account in the state special revenue fund to the credit of the department of justice for the payment of compensation awarded by a court pursuant to 10-1-1021. (2) In a lawsuit by the state attorney general under 10-1-1018, if paid compensation or liquidated damages are awarded, the money awarded must be deposited in the state special revenue account and be paid from the account directly to the complainant on order of the state attorney general. (3) If payment cannot be made to a complainant within 3 years, the payment must be forwarded to the Montana department of revenue and classified as unclaimed property subject to the provisions of Title 70, chapter 9, part 8.

History: En. Sec. 17, Ch. 381, L. 2005.



10-1-1023. through reserved.

10-1-1023 through 10-1-1026 reserved.



10-1-1027. Rulemaking authority.

10-1-1027. Rulemaking authority. The department and the department of justice may adopt rules to implement the provisions of this part.

History: En. Sec. 18, Ch. 381, L. 2005.






Part 11. National Guard Life Insurance Reimbursement

10-1-1101. Terminated.

10-1-1101. Terminated. Sec. 9, Ch. 604, L. 2005.

History: En. Sec. 1, Ch. 604, L. 2005.



10-1-1102. Terminated.

10-1-1102. Terminated. Sec. 9, Ch. 604, L. 2005.

History: En. Sec. 2, Ch. 604, L. 2005.



10-1-1103. Terminated.

10-1-1103. Terminated. Sec. 9, Ch. 604, L. 2005.

History: En. Sec. 3, Ch. 604, L. 2005.



10-1-1104. Terminated.

10-1-1104. Terminated. Sec. 9, Ch. 604, L. 2005.

History: En. Sec. 4, Ch. 604, L. 2005.



10-1-1105. through reserved.

10-1-1105 through 10-1-1110 reserved.



10-1-1111. Legislative findings -- purpose.

10-1-1111. Legislative findings -- purpose. (1) The legislature finds that: (a) Montana has a proud tradition of military service with thousands of Montanans having answered the call of the nation and having served in the national guard, reserve, and armed forces; (b) there have been instances in which the dependents of members of the Montana national guard, reserve, and armed forces have been left without adequate financial resources when a service member has been killed while on active duty; (c) members of the Montana national guard, reserve, and armed forces are now being asked to serve extended periods of active duty in support of contingency operations; (d) members of the Montana national guard, reserve, and armed forces are eligible for life insurance policies with limits of up to $400,000 through the federal service members' group life insurance program; and (e) members of the Montana national guard, reserve, and armed forces provide Montana and its citizens with valuable benefits through the members' service inside this state and through the members' recently extended periods of active duty in combat areas outside of Montana, and in exchange for these extended periods of active duty they should receive assistance with the premiums that members pay for the federal service members' group life insurance program. (2) The purpose of creating and funding the account established in 10-1-1113 is to provide a benefit to members of the Montana national guard, reserve, and armed forces in exchange for and in recognition of the members' assumption of extended periods of active duty in a contingency operation, in addition to the members' increased contributions to the safety and welfare of the citizens of Montana.

History: En. Sec. 1, Ch. 373, L. 2007.



10-1-1112. Definitions.

10-1-1112. Definitions. As used in 10-1-1111 through 10-1-1114, unless the context requires otherwise, the following definitions apply: (1) "Active duty" has the meaning provided in 38 U.S.C. 1965(1)(A) and generally means full-time duty in the armed forces, other than active duty for training. (2) "Contingency operation" means an assignment within the provisions of 10 U.S.C. 101(a)(13). (3) "National guard" has the meaning provided in 10-1-101. (4) "Reserve" means a member of a reserve component, as defined in 38 U.S.C. 101, of the United States armed forces. (5) "Service member" means a Montana resident who is a member of the national guard or reserve or a member of the armed forces, as defined in 10 U.S.C. 101(a)(4).

History: En. Sec. 2, Ch. 373, L. 2007.



10-1-1113. Account for service members' life insurance.

10-1-1113. Account for service members' life insurance. (1) There is an account in the state treasury that is composed of statutory deposits to the account and includes any gifts, grants, donations, or bequests to the account and earnings from investing the money in the account. (2) Money in the account must be used, as provided in 10-1-1114, to reimburse service members serving on active duty in a contingency operation for the premiums paid, if any, for service members' group life insurance.

History: En. Sec. 3, Ch. 373, L. 2007.



10-1-1114. Military service members' life insurance -- reimbursement -- eligibility.

10-1-1114. Military service members' life insurance -- reimbursement -- eligibility. (1) (a) Subject to subsections (1)(b) and (1)(c), the department shall reimburse eligible service members for premiums paid for benefits under the service members' group life insurance program pursuant to 38 U.S.C. 1965 through 1980. (b) A service member is eligible for reimbursement of group life insurance premiums only if the service member: (i) paid premiums for service members' life insurance available under 38 U.S.C. 1965 through 1980 after February 28, 2006; (ii) served on active duty in a contingency operation after February 28, 2006; and (iii) was not reimbursed for premiums paid under subsection (1)(b)(i). (c) The maximum amount of premium to be reimbursed may not exceed $17.50 a month for each month during which the member was on active duty in a contingency operation and purchased service members' group life insurance pursuant to 38 U.S.C. 1965 through 1980. (2) The amount received by a service member as reimbursement for group life insurance premiums paid is considered to be a bonus for the purposes of taxation. (3) The department shall adopt rules necessary to determine eligibility for reimbursement from the service members' life insurance reimbursement account and to implement the reimbursement program. (4) This section does not alter, amend, or change the eligibility or applicability of the service members' group life insurance program pursuant to 38 U.S.C. 1965 through 1980 or any rights, responsibilities, or benefits under the program.

History: En. Sec. 4, Ch. 373, L. 2007.






Part 12. Active Duty Death Benefit

10-1-1201. Death while on state duty -- death benefit payment -- certification -- rules.

10-1-1201. Death while on state duty -- death benefit payment -- certification -- rules. (1) The department of administration shall, upon certification by the department as provided in subsection (2), make a death benefit payment by state warrant in the amount of $50,000 to the beneficiary, as provided in subsection (3), of a member of the national guard who dies in the line of duty performed pursuant to state active duty or state duty for special work orders. (2) Upon the death of the member, the department shall certify to the department of administration: (a) the name and other identifying information of the member; (b) that the member died in the line of duty performed pursuant to Article VI, section 13, of the Montana constitution or while on state duty for special work as provided in 10-1-505(2); (c) that, at the time of the death of the member, the member was being paid or was to be paid for the member's military service from state and not federal military funds; and (d) the name and address of the beneficiary, as provided in subsection (3), to whom payment must be made. (3) The department of administration shall pay the death benefit to the member's surviving spouse. If there is no surviving spouse, the department of administration shall pay the death benefit to the member's surviving children in equal shares. If there are no surviving children, the department of administration shall pay the death benefit to the member's survivors pursuant to Title 72 as if the member had died intestate. (4) The department and the department of administration may adopt rules to implement this section.

History: En. Sec. 1, Ch. 308, L. 2007; amd. Sec. 1, Ch. 140, L. 2013.



10-1-1202. Statutory appropriation.

10-1-1202. Statutory appropriation. The payment to a beneficiary certified pursuant to 10-1-1201 is statutorily appropriated, as provided in 17-7-502, from the general fund to the department of administration.

History: En. Sec. 4, Ch. 308, L. 2007.






Part 13. Montana Military Family Relief Fund Act

10-1-1301. Short title.

10-1-1301. Short title. This part may be cited as the "Montana Military Family Relief Fund Act".

History: En. Sec. 1, Ch. 311, L. 2007.



10-1-1302. Montana military family relief fund -- purpose -- administration.

10-1-1302. Montana military family relief fund -- purpose -- administration. (1) There is a Montana military family relief fund. (2) The purpose of the fund is to aid members of the Montana national guard or reserve component who have been activated for federal service in a contingency operation and the families of members. (3) The department shall administer the fund as provided in this part.

History: En. Sec. 2, Ch. 311, L. 2007.



10-1-1303. Fund account -- statutory appropriation.

10-1-1303. Fund account -- statutory appropriation. (1) There is a Montana military family relief fund account in the state special revenue fund provided for in 17-2-102. All money transferred to the fund by the legislature, all monetary contributions, gifts, and grants donated to the fund, all contributions made to the fund pursuant to 15-30-2392, and all interest and income earned on money in the account must be deposited into the account. (2) Money in the account is statutorily appropriated, as provided in 17-7-502, to the department for the purposes of this part.

History: En. Sec. 3, Ch. 311, L. 2007.



10-1-1304. Definitions.

10-1-1304. Definitions. As used in this part, the following definitions apply: (1) "Account" means the Montana military family relief fund account established in 10-1-1303. (2) "Contingency operation" means an assignment within the provisions of 10 U.S.C. 101(a)(13). (3) "Family member" means a person who has been approved as a dependent of a member and is enrolled as a dependent of the member in the defense enrollment eligibility reporting system of the United States department of defense. (4) "Fund" means the Montana military family relief fund established in 10-1-1302. (5) "Member" means a Montana resident who is a member of the Montana national guard or reserve component, as defined in 38 U.S.C. 101, and who on or after July 1, 2007, is on active duty for federal service in a contingency operation.

History: En. Sec. 4, Ch. 311, L. 2007.



10-1-1305. Allowable uses of account.

10-1-1305. Allowable uses of account. Subject to the availability of money in the account and 10-1-1306, the department shall use the money in the account to make the following grants to members and to family members: (1) a status-based grant of $250 to each family member of a member who is activated for federal service in a contingency operation for a period of more than 30 days; (2) a needs-based grant of not more than $2,000 to a member or to a family member of a member who is activated for federal service in a contingency operation for a period of more than 30 days and: (a) the member's monthly military pay and allowances, combined, are at least 30% less than the member's monthly civilian wages or salary; or (b) the member or a family member is experiencing a significant emergency that warrants financial assistance; and (3) a casualty-based grant of $2,000 to a member who at any time after activation for federal service in a contingency operation sustained a nonfatal injury in the course of or related to combat as a direct result of hostile action. A member may receive only one casualty-based grant for injuries sustained during or arising out of the same contingency operation.

History: En. Sec. 5, Ch. 311, L. 2007.



10-1-1306. Ineligibility for grants.

10-1-1306. Ineligibility for grants. (1) (a) A member who at any time prior to the disbursement of grant money receives a punitive discharge pursuant to the federal Manual for Courts-Martial or an administrative discharge with service characterized as other than honorable conditions is ineligible for any grant under 10-1-1305. (b) A family member of a member described in subsection (1)(a) is ineligible for any grant under 10-1-1305. (2) (a) A member and a family member of the member are ineligible for status-based and needs-based grants under 10-1-1305 if the member holds a rank or pay grade, as those terms are used in Titles 10 and 37 of the United States Code, of: (i) 0-4 (major or lieutenant commander) or higher if a commissioned officer; or (ii) W-4 (chief warrant officer, W-4) or higher if a warrant officer. (b) The determination of the member's pay grade must be made at the time of application for the grant. (3) A member is ineligible for a casualty-based grant under 10-1-1305 if: (a) the member's injury is the result of a self-inflicted wound, willful negligence by the member, or other misconduct by the member; or (b) the injury occurs when the member is not in an authorized duty status.

History: En. Sec. 6, Ch. 311, L. 2007.



10-1-1307. Rules.

10-1-1307. Rules. The department shall adopt rules pursuant to 10-1-105 to implement and administer the provisions of this part. The rules must ensure that all similarly situated members and family members are treated equitably and must include but are not limited to provisions regarding: (1) applications; (2) timelines; (3) eligibility, including proof of eligibility of members and family members; (4) the procedure for establishing the priority of grant awards if the amount of money available in the account is insufficient to support an award of grants to the maximum authority allowed under 10-1-1305; (5) the appeal process for grant applications that are denied; and (6) disbursement of grant money to members and family members.

History: En. Sec. 7, Ch. 311, L. 2007.



10-1-1308. Grant application -- review -- approval or denial.

10-1-1308. Grant application -- review -- approval or denial. (1) A member or a family member may apply for a grant authorized under 10-1-1305 on forms provided by and in the manner prescribed by the department. (2) (a) A committee of three members shall review all applications for needs-based grants and shall recommend to the adjutant general approval or denial of each application. (b) The committee is composed of the director of the department of public health and human services provided for in 2-15-2201 or the director's designee, the commissioner of labor and industry provided for in 2-15-1701 or the commissioner's designee, and the budget director provided for in 17-7-103 or the budget director's designee. (3) The adjutant general shall review all grant applications and the recommendations of the committee made under subsection (2) and shall either approve or deny each application pursuant to the rules adopted under 10-1-1307. (4) The department shall notify the applicant in writing as to whether the applicant's application for a grant is approved or denied.

History: En. Sec. 8, Ch. 311, L. 2007.



10-1-1309. Review if application denied.

10-1-1309. Review if application denied. (1) If the adjutant general denies an application for a grant, the adjutant general shall explain the basis for the denial to the applicant in writing. (2) An applicant whose application is denied may appeal the decision in writing to the adjutant general in the manner prescribed by rule. After considering the applicant's appeal, the adjutant general shall affirm or deny the appeal in writing. (3) There is no further appeal if the adjutant general denies the appeal.

History: En. Sec. 9, Ch. 311, L. 2007.



10-1-1310. Contributions to fund.

10-1-1310. Contributions to fund. The department may accept monetary contributions, gifts, or grants to the fund. Upon receipt, monetary contributions, gifts, and grants must be deposited into the account.

History: En. Sec. 10, Ch. 311, L. 2007.






Part 14. National Guard Youth Challenge Program

10-1-1401. Montana national guard youth challenge program authorized.

10-1-1401. Montana national guard youth challenge program authorized. A youth challenge program provided for pursuant to 32 U.S.C. 509 may be established in the department.

History: En. Sec. 2, Ch. 347, L. 2007.



10-1-1402. Legislative intent.

10-1-1402. Legislative intent. It is the intent of the legislature that: (1) the youth challenge program assist youth between 16 and 18 years of age to achieve a quality education and develop the skills and abilities necessary to become productive citizens; (2) the youth challenge program focus on the physical, emotional, and educational needs of youth within a voluntary, highly structured environment; (3) eligible participants be drug-free, not be on parole or probation for other than juvenile-status offenses, not have been indicted for or charged with an offense other than a juvenile-status offense, and not have been convicted of a felony or capital offense; (4) recruiting for the youth challenge program treat all eligible youth equitably and seek representation from different genders, ethnic groups, and geographic locations; (5) the youth challenge program conduct structured training consisting of a residential phase and a postresidential phase with curriculum that focuses on academic excellence, including the successful completion of the tests for general educational development, and on physical fitness, job skills, service to the community, health and hygiene, responsible citizenship, leadership, how to follow directions, and life-coping skills; and (6) the youth challenge program be conducted in cooperation with other community programs for at-risk youth.

History: En. Sec. 3, Ch. 347, L. 2007.



10-1-1403. Administration and staff.

10-1-1403. Administration and staff. Subject to 32 U.S.C. 509 and its implementing regulations and applicable agreements, the youth challenge program may be staffed by an administrator and the professional, technical, secretarial, and clerical employees necessary for the performance of the youth challenge program's functions.

History: En. Sec. 4, Ch. 347, L. 2007.






Part 15. Military Area Compatibility Act

10-1-1501. Short title.

10-1-1501. Short title. This part may be cited as the "Military Area Compatibility Act".

History: En. Sec. 1, Ch. 354, L. 2011.



10-1-1502. Legislative findings -- purpose.

10-1-1502. Legislative findings -- purpose. The legislature finds and declares that: (1) the ability of the United States military to train and operate effectively in Montana is crucial to the nation's defense; (2) increasing development pressures in and around existing military facilities and training areas represent a potential threat to the continued viability of military missions in Montana; (3) local governments should be empowered to implement land use policies designed to protect existing military missions from encroachment and encourage expansion of military missions in Montana; and (4) it is the purpose of this part to promote public health, safety, and general welfare by the delineation of military affected areas and by granting local governments the ability to develop regulations to ensure that surrounding land uses are compatible with uses in military affected areas.

History: En. Sec. 2, Ch. 354, L. 2011.



10-1-1503. Military affected areas -- definitions.

10-1-1503. Military affected areas -- definitions. For the purposes of this part, the following definitions apply: (1) "Airport" has the meaning provided in 67-1-101. (2) "Governing body" has the meaning provided in 67-7-103. (3) (a) "Military affected area" means land used for military purposes or in close proximity to military facilities that is directly affected or that will be directly affected by military uses. (b) The term does not mean an area over which military aircraft operate when no other components of military facilities or military uses exist. (4) "Military facilities" and "military uses" include but are not limited to military airports, military installations, intercontinental ballistic missile alert facilities or launch control centers, missile locations, access roads to missiles or missile-related facilities, and sites formerly used for military training that may be contaminated with hazardous wastes or explosive ordnance. (5) "YDNL" has the meaning provided in 67-1-101.

History: En. Sec. 3, Ch. 354, L. 2011.



10-1-1504. Designation of military affected areas -- public hearing required -- joint regulation board authorized.

10-1-1504. Designation of military affected areas -- public hearing required -- joint regulation board authorized. (1) A governing body of a political subdivision within which military operations occur may, in consultation with the appropriate military authority, designate a military affected area and may adopt, administer, and enforce military affected area regulations. (2) The designation of a military affected area must be accompanied by maps and legal descriptions of the military affected area. (3) (a) Before a governing body designates a military affected area and adopts or amends regulations governing the military affected area, the governing body shall hold at least one public hearing. (b) The notice of the public hearing must be published as provided in 7-1-2121 if the governing body is a county commission or the commissioners of a regional airport authority and as provided in 7-1-4127 if the governing body is a city commission, a town council, or the commissioners of a municipal airport authority. (4) If a military affected area encompasses land within the boundaries of more than one political subdivision, the governing bodies of the political subdivisions may by ordinance or resolution create a joint military affected area regulation board. The joint board must have two members appointed by the governing body of each political subdivision participating in its creation, and a presiding officer must be elected by a majority of the members appointed. The joint board shall consider the zoning regulations and ordinances of each affected political subdivision in developing its recommendations, but the board's recommendations are not binding on the governing bodies of any of the affected political subdivisions. (5) A governing body may not designate land that is more than 1,200 feet from a launch control center or missile location as part of a military affected area.

History: En. Sec. 4, Ch. 354, L. 2011.



10-1-1505. Military affected area regulations -- contents.

10-1-1505. Military affected area regulations -- contents. (1) Regulations adopted for the military affected area must be reasonable, be designed to promote the public health, safety, and general welfare, and protect and facilitate the military missions executed within the military affected area. At a minimum, these regulations must give consideration to: (a) the safety of persons physically present in a military affected area and the persons and property in the vicinity of the area; (b) the character of the military operations conducted or expected to be conducted within the area; (c) the nature of the terrain; (d) the future development of the military affected area; (e) United States department of defense recommendations for the safety zones, noise contours, and flight path restrictions for the appropriate type of military operation and the compatibility of surrounding land uses with the recommendations; and (f) existing and potential future uses of the land proposed to be included in a military affected area. (2) Military affected area regulations must be limited to addressing current and known future military uses and may be adopted only to: (a) limit electromagnetic emissions that may interfere with military operations; (b) describe the military affected area by referencing maps other than those required under 10-1-1504(2) and describing existing hazards and natural terrain that intrude into the military affected area; (c) designate and describe zones within the military affected area, along with the height limitations for structures and trees within each zone, considering local conditions and needs; (d) show the contours for decibel levels of 65 YDNL or greater on the maps that designate a military affected area if a study has been conducted pursuant to United States department of defense regulations and require that information to be considered before any building may occur within the military affected area; (e) specify the permitted and conditional land uses within each zone of the military affected area by addressing: (i) residences, schools, hospitals, day-care centers, or other concentrations of people, indoors or outdoors, that are incompatible with activities within the military affected area; (ii) land uses that are incompatible with the decibel levels described in subsection (2)(d); and (iii) other land uses that are incompatible with United States department of defense recommendations regarding compatible use of land within a military affected area.

History: En. Sec. 5, Ch. 354, L. 2011.



10-1-1506. Regulations relative to zoning ordinances.

10-1-1506. Regulations relative to zoning ordinances. (1) Subject to subsection (3), if a governing body has adopted a zoning ordinance or resolution, any regulations adopted under this part may be made a part of the zoning ordinance or resolution and may be administered and enforced in connection with it. (2) If a political subdivision has a planning board, zoning commission, or joint military affected area board, a governing body may request the assistance of those boards or commissions in designating a military affected area or adopting, amending, or repealing military affected area regulations. (3) When a conflict exists between the regulations adopted pursuant to this part and any zoning ordinances or resolutions applicable to the same area that the regulations are intended to govern, the more stringent limitation or requirement prevails.

History: En. Sec. 6, Ch. 354, L. 2011.



10-1-1507. through reserved.

10-1-1507 through 10-1-1510 reserved.



10-1-1511. Prior nonconforming uses.

10-1-1511. Prior nonconforming uses. (1) All regulations adopted under this part must be reasonable and may not require the removal or alteration of any structure or require cessation or alteration of a use that is lawfully in existence when the regulations become effective. Those structures or uses must be treated as prior nonconforming structures or uses that may remain or continue. (2) A nonconforming structure or use that is destroyed or substantially damaged by fire, flood, or other natural disaster may not be restored as a nonconforming structure or use unless a variance is issued by the appeals board provided for in 10-1-1514 or unless the restoration occurs within 24 months of the damage having occurred and the resulting structure or use occupies the same physical footprint and is used for the same purpose as the original nonconforming structure or use. A nonconforming structure or use is considered to be substantially damaged when 80% or more of a structure is damaged or destroyed. (3) The regulations may require the owner of structures to permit the political subdivision, at its expense, to install, operate, and maintain the lights and markers necessary to warn pilots of the presence of a hazard in the vicinity of the military affected area.

History: En. Sec. 7, Ch. 354, L. 2011.



10-1-1512. Permit system.

10-1-1512. Permit system. (1) The regulations adopted pursuant to this part must provide for a permit system for erecting new structures, changing uses of land or structures, and substantially altering or replacing existing structures within the military affected area. (2) A permit may not be granted that would allow the establishment of an incompatible use or that would allow a nonconforming use or structure to become a greater hazard or cause greater incompatibility with the military affected area.

History: En. Sec. 8, Ch. 354, L. 2011.



10-1-1513. Enforcement.

10-1-1513. Enforcement. The governing body or its designated agent or agency is responsible for enforcing the regulations adopted pursuant to this part. The regulations must provide for an enforcement officer and an appeal process from the decision of the enforcement officer, who may be an existing employee of the local government.

History: En. Sec. 9, Ch. 354, L. 2011.



10-1-1514. Appeals.

10-1-1514. Appeals. (1) The governing body that designated the military affected area shall act as a military affected area appeals board or appoint a military affected area appeals board that functions in the same manner as a board of adjustment provided for in Title 76, chapter 2. If the governing body appoints a military affected area appeals board, the board must have at least three members. (2) The provisions of 76-2-223 and 76-2-225 through 76-2-228 apply to the governing body of a county or a military affected area appeals board appointed by that governing body and the provisions of 76-2-323 and 76-2-325 through 76-2-328 apply to the governing body of a municipality or a military affected area appeals board appointed by that governing body when considering grievances relating to regulations, variances, or permits. (3) If a governing body has appointed a board of adjustment under the provisions of 76-2-221 through 76-2-228 or 76-2-321 through 76-2-328, the governing body may designate the members of that board as the military affected area appeals board, in which case the terms of the members for the purposes of this part are concurrent with their terms as members of the board of adjustment.

History: En. Sec. 10, Ch. 354, L. 2011.



10-1-1515. Variance.

10-1-1515. Variance. (1) A person intending to erect or increase the height of a structure or use property in a manner that is not in accordance with the requirements of the regulations adopted pursuant to this part may apply to the governing body or an enforcement officer appointed for this purpose by the governing body for a variance from the regulations. (2) If an enforcement officer has been appointed by the governing body, the decision of the officer is final unless it is appealed to either the governing body or the military affected area appeals board, if one exists. (3) A variance must be granted when a literal application or enforcement of the regulations would result in substantial practical difficulty or unnecessary hardship and when the variance would not be contrary to military missions. (4) A variance must be granted for a nonconforming use when there is no immediate hazard to safe flying operations or to persons and property in the vicinity of the military affected area and when the noise or vibrations from normal and anticipated normal military operations would not be likely to cause damage to structures. (5) A variance granted under this section may require the owner of a structure to allow the political subdivision, at the owner's expense, to install, operate, and maintain the lights and markers necessary to warn pilots of the presence of a military affected area hazard. (6) A person who builds a structure pursuant to a variance from the military affected area regulations or who takes or buys property in a military affected area for which a variance has been granted is considered to be aware that the military affected area existed before the variance was granted and that normal and anticipated normal military operations may result in noise, vibrations, and fumes being projected over the property. A person using a structure built pursuant to a variance may not seek damages from a governing body, a local government, or the federal government for interference with the enjoyment of that structure caused by noise, vibrations, and fumes from normal and anticipated normal military operations.

History: En. Sec. 11, Ch. 354, L. 2011.



10-1-1516. Penalty.

10-1-1516. Penalty. A person who violates the provisions of this part or the regulations adopted under 10-1-1505 is subject to a civil penalty and a criminal penalty. The civil penalty is a fine of $100 for each day that the violation is not remedied after the governing body has given notification of the violation and held a hearing on the violation. The criminal penalty is a fine of $500 pursuant to 45-2-104.

History: En. Sec. 12, Ch. 354, L. 2011.



10-1-1517. Injunction.

10-1-1517. Injunction. A local governing body may institute in any court of competent jurisdiction an action to prevent, restrain, correct, or abate any violation of this part or the regulations adopted pursuant to this part.

History: En. Sec. 13, Ch. 354, L. 2011.









CHAPTER 2. VETERANS

Part 1. Board of Veterans' Affairs

10-2-101. Definitions.

10-2-101. Definitions. Unless the context requires otherwise, in this chapter the following definitions apply: (1) "Board" means the board of veterans' affairs provided for in 2-15-1205. (2) "Veteran" means an honorably discharged individual who served on active duty, other than for training, with the United States armed forces, including an individual who served with the United States coast guard. The term includes individuals who served with the first special service force and the American merchant marine in oceangoing service during the period of armed conflict, December 7, 1941, to August 15, 1945.

History: En. Sec. 36, Ch. 121, L. 1974; R.C.M. 1947, 71-2201; amd. Sec. 3, Ch. 271, L. 1983; amd. Sec. 1, Ch. 609, L. 1989; amd. Sec. 1, Ch. 70, L. 1991.



10-2-102. Duties of board -- employee qualifications.

10-2-102. Duties of board -- employee qualifications. (1) The board shall establish a statewide service for veterans and their families as provided in this section. The board shall: (a) actively cooperate with local, state, and federal agencies whose services encompass the affairs of veterans and their families; (b) promote the general welfare of all veterans and their families; (c) assist veterans and their families who are residents of this state in filing claims for the benefits to which they are entitled. In carrying out this duty, the board and its accredited employees shall, upon the request of an eligible claimant, act as agents for the claimant in developing and presenting claims for benefits provided under Title 38 of the United States Code. The board shall seek to secure speedy and just action for each claimant. A board employee officially acting as an agent on behalf of a claimant must be properly accredited and recognized pursuant to 38 CFR 14.628 and 14.629. (d) officially advocate for the fair treatment of Montana's veterans and their families by the U.S. department of veterans affairs with respect to claims processing, health care services, and other veteran-related programs and inform veterans and their family members of all available grievance procedures; (e) develop and implement an information and communication program to keep veterans and their family members informed about available federal, state, and community-based services and benefits. The program may include but is not limited to: (i) development and distribution of a services and benefits directory; (ii) regular public service announcements through various media; (iii) information to assist veterans and their family members in obtaining federal benefits and treatment services related to depleted uranium exposure, including a best practice health screening of any veteran who: (A) has been identified pursuant to department of defense policy as having possible level I, II, or III exposure to depleted uranium; (B) is referred for a health screening by a military physician; or (C) may have been exposed to depleted uranium during service in a combat zone. (iv) an internet website with information and links relevant to veterans and their families and including information about board meetings and activities related to veterans' affairs; and (v) a quarterly newsletter, which may be printed or electronically distributed by e-mail or by posting it to an appropriate website. (f) seek grants to help fund veterans' programs established pursuant to this section; (g) develop a memorandum of understanding with the federal veterans' employment and training service and with other appropriate entities to facilitate interagency cooperation, such as resource sharing, cross-training, data and information sharing, and service delivery coordination; (h) establish management tools, including but not limited to needs assessments, policy statements, program goals and objectives, performance measures, and program evaluation criteria; (i) prepare a biennial report to the governor, the department of military affairs, the appropriate legislative interim committee, and veterans' service organizations. The report must include but is not limited to Montana veteran demographic information, the financial impact of division benefit claim services received by Montana veterans, and a summary of the general and special revenue budgets and expenditures for veterans' affairs. (j) request legislation responsive to identified needs. (2) Employees of the board must be residents of this state. Whenever possible, all employees of the board must have served in the military forces of the United States during World War I, World War II, the Korean war, the Vietnam conflict, or other period of conflict involving the United States military overseas and must have been honorably discharged. Preference for employment must be given to disabled veterans. (3) The board shall hire an administrator to implement board policy and carry out the duties of the board.

History: En. Sec. 2, Ch. 111, L. 1945; amd. Sec. 1, Ch. 92, L. 1971; Sec. 77-1002, R.C.M. 1947; amd. and redes. by Sec. 37, Ch. 121, L. 1974; amd. Sec. 39, Ch. 535, L. 1975; R.C.M. 1947, 71-2202; amd. Sec. 11, Ch. 7, L. 2001; amd. Sec. 2, Ch. 491, L. 2003; amd. Sec. 1, Ch. 181, L. 2007; amd. Sec. 3, Ch. 155, L. 2013.



10-2-103. Seal -- acknowledgments -- officers.

10-2-103. Seal -- acknowledgments -- officers. (1) The board may provide for a seal. (2) The members and employees of the board may take acknowledgments and depositions and administer oaths and affirmations in any matters connected with the affairs of the board or with the official duties of the members or employees of the board. (3) The board shall select from its membership a presiding officer, a vice presiding officer, and a secretary.

History: En. Sec. 5, Ch. 111, L. 1945; Sec. 77-1005, R.C.M. 1947; amd. and redes. by Sec. 38, Ch. 121, L. 1974; R.C.M. 1947, 71-2203; amd. Sec. 12, Ch. 56, L. 2009.



10-2-104. Aid by state, county, and municipal officers.

10-2-104. Aid by state, county, and municipal officers. All state, county, and municipal officers shall render such aid to the board as shall be within their power and consistent with the duties of their respective offices.

History: En. Sec. 6, Ch. 111, L. 1945; Sec. 77-1006, R.C.M. 1947; amd. and redes. by Sec. 39, Ch. 121, L. 1974; R.C.M. 1947, 71-2204.



10-2-105. Extra compensation for service forbidden.

10-2-105. Extra compensation for service forbidden. A member or employee of the board may not accept, receive, or charge any money or thing of value for the performance of any service rendered to any veteran or the veteran's dependents, at any time or in any manner, other than the compensation allowed by law. A person who violates this section is guilty of a misdemeanor.

History: En. Sec. 7, Ch. 111, L. 1945; Sec. 77-1007, R.C.M. 1947; amd. and redes. by Sec. 40, Ch. 121, L. 1974; R.C.M. 1947, 71-2205; amd. Sec. 13, Ch. 56, L. 2009.



10-2-106. Acceptance of federal funds or other funds.

10-2-106. Acceptance of federal funds or other funds. (1) The board may accept from the federal government or any of its agencies any funds made available to carry out the activities and purposes of the board as identified in 10-2-102. Federal funds must be deposited in the veterans' services federal account established in 10-2-112(4). (2) The board may accept gifts, grants, or donations from other public or private sources, which must be used within the scope of activities and purposes identified in 10-2-102 or as otherwise authorized by the board. (3) Gifts, grants, or donations must be deposited in the veterans' services account established in 10-2-112(1) unless specifically assigned by the donor to the special revenue account for state veterans' cemeteries established in 10-2-603.

History: En. Sec. 1, Ch. 256, L. 1947; Sec. 77-1009, R.C.M. 1947; amd. and redes. by Sec. 41, Ch. 121, L. 1974; R.C.M. 1947, 71-2206; amd. Sec. 7, Ch. 491, L. 2003.



10-2-107. Contracts for federal reimbursement funds.

10-2-107. Contracts for federal reimbursement funds. The governor of this state and the presiding officer and secretary of the board may sign contracts with the federal government or any agency of the federal government for the reimbursement of the board for any work that the board may do for which any federal statute provides reimbursement to the states.

History: En. Sec. 2, Ch. 256, L. 1947; Sec. 77-1010, R.C.M. 1947; amd. and redes. by Sec. 42, Ch. 121, L. 1974; R.C.M. 1947, 71-2207; amd. Sec. 14, Ch. 56, L. 2009.



10-2-108. through reserved.

10-2-108 through 10-2-110 reserved.



10-2-111. Disposal of unclaimed veterans' remains -- limits on liability of mortuaries and veterans' service organizations -- notice -- definitions.

10-2-111. Disposal of unclaimed veterans' remains -- limits on liability of mortuaries and veterans' service organizations -- notice -- definitions. (1) A mortuary is not liable for simple negligence in the disposition of the human remains or cremated remains of a veteran to a veterans' service organization for the purposes of interment by that organization if: (a) the remains have been in the possession of the mortuary for a period of at least 20 years, all or any part of which period may occur or may have occurred before or after October 1, 2001; (b) the mortuary has given notice, as provided in subsection (2)(a) or (2)(b), to the veteran's next of kin of the matters provided in subsection (3); and (c) the remains have not been claimed by the next of kin of the veteran within the period of time provided for in subsection (3) following notice to the next of kin. (2) In order for the immunity provided in subsection (1) to apply, a mortuary shall take the following action, alone or in conjunction with a veterans' service organization, to provide notice to the next of kin of the deceased veteran: (a) give written notice by mail to the next of kin of the veteran for whom the address of the next of kin is known or can reasonably be ascertained by the mortuary giving the notice; or (b) if the address of the next of kin is not known or cannot reasonably be ascertained, give notice to the next of kin by publication once each week for 3 successive weeks in a newspaper of general circulation: (i) in the county of the veteran's residence; or (ii) if the residence of the veteran is unknown, in the county in which the veteran died; or (iii) if the county in which the veteran died is unknown, in the county in which the mortuary giving notice is located. (3) The notice required by subsection (2) must include a statement to the effect that the remains of the veteran must be claimed by the veteran's next of kin within 30 days after the date of mailing of the written notice provided for in subsection (2)(a) or within 4 months of the date of the first publication of the notice provided for in subsection (2)(b), as applicable, and that if the remains are not claimed, the remains may be given to a veterans' service organization for interment. (4) A veterans' service organization receiving human remains or cremated remains of a veteran from a mortuary for the purposes of interment is not liable for simple negligence in the custody or interment of the remains if the veterans' service organization inters and does not scatter the remains and does not know and has no reason to know that the remains do not satisfy the requirements of subsection (1)(a) or (1)(c) or that the mortuary has not complied with the notice requirements of subsection (2)(a) or (2)(b), as applicable. (5) By accepting the remains of a veteran for interment, a veterans' service organization does not agree to pay storage or other charges applied by the mortuary for the keeping or preservation of the remains. (6) A veterans' service organization accepting remains pursuant to this section shall take all reasonable steps to inter the remains in a veterans' cemetery. However, the organization is not liable for any additional expense for interment in a veterans' cemetery and interment in a veterans' cemetery is not a condition for immunity under this section. (7) (a) As used in this section, the following definitions apply: (i) "Mortuary" includes a mortuary as defined in 37-19-101, a funeral home, a funeral director, a mortician, an undertaker, or an employee of any of the individuals or entities. (ii) "Veterans' service organization" means an association or other entity organized for the benefit of veterans that has been recognized or chartered by the United States congress, including the disabled American veterans, veterans of foreign wars, the American legion, the legion of honor, and the Vietnam veterans of America. The term includes a member or employee of any of those associations or entities. (b) Terms not defined in this subsection (7) have the meaning given them in 37-19-101.

History: En. Sec. 1, Ch. 202, L. 2001.



10-2-112. Veterans' services special revenue account -- sources of funds -- designated uses.

10-2-112. Veterans' services special revenue account -- sources of funds -- designated uses. (1) There is a veterans' services account in the state special revenue fund, established pursuant to 17-2-102(1)(b), to the credit of the board. (2) Money transferred pursuant to 15-1-122(2)(d) from license plate sales as described in 10-2-114 and from gifts, grants, or donations must be deposited in the veterans' services account. (3) Legislative appropriations of money in the veterans' services account must be used for the purposes identified in 10-2-102 or other functions authorized by the board. (4) There is a veterans' services federal account in the federal special revenue fund established for federal funds received under 10-2-106.

History: En. Sec. 3, Ch. 491, L. 2003; amd. Sec. 1, Ch. 542, L. 2005; amd. Sec. 3, Ch. 486, L. 2009.



10-2-113. Rulemaking authority.

10-2-113. Rulemaking authority. The board shall adopt rules in accordance with the Montana Administrative Procedure Act provided for in Title 2, chapter 4, to implement the provisions of this part.

History: En. Sec. 4, Ch. 491, L. 2003.



10-2-114. Patriotic license plates -- surcharge -- disposition.

10-2-114. Patriotic license plates -- surcharge -- disposition. (1) Subject to 61-3-472 through 61-3-481 and this section, the board may sponsor a generic specialty license plate designed as a patriotic salute to Montana's military veterans. (2) A Montana resident may purchase patriotic plates for a $15 surcharge to be paid for each original set of plates and each renewal. The surcharge is in addition to the one-time administrative fee charged pursuant to 61-3-480(1). (3) The surcharge collected pursuant to this section must be remitted as provided in 61-3-480 and deposited to the veterans' services account established in 10-2-112(1).

History: En. Sec. 5, Ch. 491, L. 2003.



10-2-115. County veterans' service officers.

10-2-115. County veterans' service officers. A county may, with the advice of the board, provide for a county veterans' service officer to assist veterans and their families in filing benefit claims. If a county provides for a veterans' service officer under this section, the officer must be trained, accredited, and supervised in accordance with the applicable provisions of 38 CFR 14.629. A county may fund the position as provided for in 15-10-425 or through other means provided by law.

History: En. Sec. 6, Ch. 491, L. 2003.



10-2-116. and reserved.

10-2-116 through 10-2-117 reserved.



10-2-118. State scholarship for eligible purple heart recipients.

10-2-118. State scholarship for eligible purple heart recipients. (1) There is a state scholarship program for eligible purple heart recipients. The board shall administer the program pursuant to this section. (2) A person is eligible for the scholarship provided in subsection (3) if the person: (a) is a recipient of the purple heart as verified by an authentic department of defense form 214 (DD 214) or other authentic military discharge form listing awards; (b) is a resident of Montana; (c) has been enrolled for a full academic year as a full-time or part-time student at an accredited state university or state vocational or technical school either prior to or after military service, has maintained a grade point average of at least 2.0 on a 4.0 grade point scale, and has reenrolled to continue the student's higher education at an accredited state university or state vocational or technical school. (3) Each student who meets the criteria set forth in subsection (2) is eligible to receive a $1,000 scholarship as provided in subsection (4). (4) (a) The state educational institution in which the eligible student is enrolled shall verify the student's eligibility and apply to the board, on a form prescribed by the board, for the scholarship. Except as provided in subsection (5), upon receipt of the scholarship application, the board shall pay the scholarship money to the educational institution. (b) The educational institution shall provide the scholarship money to the eligible student in the form of a voucher that the eligible student may apply toward the cost of tuition, books, transportation, or housing. (5) The scholarship may be paid only to the extent that funding is available. Scholarship awards must be paid in the order that the applications are received by the board.

History: En. Sec. 1, Ch. 372, L. 2013.






Part 2. Reemployment on Completion of Service (Repealed)

10-2-201. Repealed.

10-2-201. Repealed. Sec. 14, Ch. 1, Sp. L. 1983.

History: En. Sec. 1, Ch. 211, L. 1921; re-en. Sec. 5653, R.C.M. 1921; amd. Sec. 1, Ch. 133, L. 1927; re-en. Sec. 5653, R.C.M. 1935; amd. Sec. 1, Ch. 66, L. 1937; amd. Sec. 1, Ch. 160, L. 1943; amd. Sec. 1, Ch. 223, L. 1947; amd. Sec. 1, Ch. 26, L. 1949; amd. Sec. 1, Ch. 120, L. 1955; amd. Sec. 1, Ch. 193, L. 1969; amd. Sec. 38, Ch. 535, L. 1975; amd. Sec. 4, Ch. 49, L. 1977; R.C.M. 1947, 77-501(1).



10-2-202. Repealed.

10-2-202. Repealed. Sec. 14, Ch. 1, Sp. L. 1983.

History: En. Sec. 1, Ch. 211, L. 1921; re-en. Sec. 5653, R.C.M. 1921; amd. Sec. 1, Ch. 133, L. 1927; re-en. Sec. 5653, R.C.M. 1935; amd. Sec. 1, Ch. 66, L. 1937; amd. Sec. 1, Ch. 160, L. 1943; amd. Sec. 1, Ch. 223, L. 1947; amd. Sec. 1, Ch. 26, L. 1949; amd. Sec. 1, Ch. 120, L. 1955; amd. Sec. 1, Ch. 193, L. 1969; amd. Sec. 38, Ch. 535, L. 1975; amd. Sec. 4, Ch. 49, L. 1977; R.C.M. 1947, 77-501(2); amd. Sec. 1, Ch. 142, L. 1979; amd. Sec. 1, Ch. 5, L. 1981.



10-2-203. Repealed.

10-2-203. Repealed. Sec. 14, Ch. 1, Sp. L. 1983.

History: En. Sec. 1, Ch. 211, L. 1921; re-en. Sec. 5653, R.C.M. 1921; amd. Sec. 1, Ch. 133, L. 1927; re-en. Sec. 5653, R.C.M. 1935; amd. Sec. 1, Ch. 66, L. 1937; amd. Sec. 1, Ch. 160, L. 1943; amd. Sec. 1, Ch. 223, L. 1947; amd. Sec. 1, Ch. 26, L. 1949; amd. Sec. 1, Ch. 120, L. 1955; amd. Sec. 1, Ch. 193, L. 1969; amd. Sec. 38, Ch. 535, L. 1975; amd. Sec. 4, Ch. 49, L. 1977; R.C.M. 1947, 77-501(3).



10-2-204. Repealed.

10-2-204. Repealed. Sec. 14, Ch. 1, Sp. L. 1983.

History: En. Sec. 1, Ch. 211, L. 1921; re-en. Sec. 5653, R.C.M. 1921; amd. Sec. 1, Ch. 133, L. 1927; re-en. Sec. 5653, R.C.M. 1935; amd. Sec. 1, Ch. 66, L. 1937; amd. Sec. 1, Ch. 160, L. 1943; amd. Sec. 1, Ch. 223, L. 1947; amd. Sec. 1, Ch. 26, L. 1949; amd. Sec. 1, Ch. 120, L. 1955; amd. Sec. 1, Ch. 193, L. 1969; amd. Sec. 38, Ch. 535, L. 1975; amd. Sec. 4, Ch. 49, L. 1977; R.C.M. 1947, 77-501(4).



10-2-205. Repealed.

10-2-205. Repealed. Sec. 14, Ch. 1, Sp. L. 1983.

History: En. Sec. 1, Ch. 211, L. 1921; re-en. Sec. 5653, R.C.M. 1921; amd. Sec. 1, Ch. 133, L. 1927; re-en. Sec. 5653, R.C.M. 1935; amd. Sec. 1, Ch. 66, L. 1937; amd. Sec. 1, Ch. 160, L. 1943; amd. Sec. 1, Ch. 223, L. 1947; amd. Sec. 1, Ch. 26, L. 1949; amd. Sec. 1, Ch. 120, L. 1955; amd. Sec. 1, Ch. 193, L. 1969; amd. Sec. 38, Ch. 535, L. 1975; amd. Sec. 4, Ch. 49, L. 1977; R.C.M. 1947, 77-501(5).



10-2-206. Repealed.

10-2-206. Repealed. Sec. 14, Ch. 1, Sp. L. 1983.

History: En. Sec. 1, Ch. 211, L. 1921; re-en. Sec. 5653, R.C.M. 1921; amd. Sec. 1, Ch. 133, L. 1927; re-en. Sec. 5653, R.C.M. 1935; amd. Sec. 1, Ch. 66, L. 1937; amd. Sec. 1, Ch. 160, L. 1943; amd. Sec. 1, Ch. 223, L. 1947; amd. Sec. 1, Ch. 26, L. 1949; amd. Sec. 1, Ch. 120, L. 1955; amd. Sec. 1, Ch. 193, L. 1969; amd. Sec. 38, Ch. 535, L. 1975; amd. Sec. 4, Ch. 49, L. 1977; R.C.M. 1947, 77-501(6).



10-2-207. through reserved.

10-2-207 through 10-2-210 reserved.



10-2-211. Repealed.

10-2-211. Repealed. Sec. 27, Ch. 381, L. 2005.

History: En. Sec. 1, Ch. 150, L. 1941; amd. Sec. 1, Ch. 209, L. 1951; R.C.M. 1947, 77-601; amd. Sec. 2, Ch. 142, L. 1979.



10-2-212. Repealed.

10-2-212. Repealed. Sec. 27, Ch. 381, L. 2005.

History: En. Sec. 2, Ch. 150, L. 1941; R.C.M. 1947, 77-602.



10-2-213. Repealed.

10-2-213. Repealed. Sec. 27, Ch. 381, L. 2005.

History: En. Sec. 3, Ch. 150, L. 1941; R.C.M. 1947, 77-603; amd. Sec. 3, Ch. 142, L. 1979.



10-2-214. Repealed.

10-2-214. Repealed. Sec. 27, Ch. 381, L. 2005.

History: En. Sec. 4, Ch. 150, L. 1941; amd. Sec. 5, Ch. 49, L. 1977; R.C.M. 1947, 77-604.



10-2-215. through reserved.

10-2-215 through 10-2-220 reserved.



10-2-221. Repealed.

10-2-221. Repealed. Sec. 27, Ch. 381, L. 2005.

History: En. Sec. 1, Ch. 47, L. 1941; R.C.M. 1947, 77-701; amd. Sec. 4, Ch. 142, L. 1979.



10-2-222. Repealed.

10-2-222. Repealed. Sec. 27, Ch. 381, L. 2005.

History: En. Sec. 2, Ch. 47, L. 1941; R.C.M. 1947, 77-702.



10-2-223. Repealed.

10-2-223. Repealed. Sec. 27, Ch. 381, L. 2005.

History: En. Sec. 3, Ch. 47, L. 1941; R.C.M. 1947, 77-703.



10-2-224. Repealed.

10-2-224. Repealed. Sec. 27, Ch. 381, L. 2005.

History: En. Sec. 5, Ch. 47, L. 1941; R.C.M. 1947, 77-705.



10-2-225. Repealed.

10-2-225. Repealed. Sec. 27, Ch. 381, L. 2005.

History: En. Sec. 4, Ch. 47, L. 1941; R.C.M. 1947, 77-704.



10-2-226. Repealed.

10-2-226. Repealed. Sec. 27, Ch. 381, L. 2005.

History: En. Sec. 6, Ch. 47, L. 1941; R.C.M. 1947, 77-706.



10-2-227. Repealed.

10-2-227. Repealed. Sec. 27, Ch. 381, L. 2005.

History: En. Sec. 7, Ch. 47, L. 1941; amd. Sec. 6, Ch. 49, L. 1977; R.C.M. 1947, 77-707.



10-2-228. Repealed.

10-2-228. Repealed. Sec. 27, Ch. 381, L. 2005.

History: En. Sec. 8, Ch. 47, L. 1941; R.C.M. 1947, 77-708.






Part 3. Veterans' Benefits (Renumbered and Repealed)

10-2-301. Renumbered .

10-2-301. Renumbered . 61-3-451, Sec. 7, Ch. 159, L. 1985.



10-2-302. Renumbered .

10-2-302. Renumbered . 61-3-452, Sec. 7, Ch. 159, L. 1985.



10-2-303. Renumbered .

10-2-303. Renumbered . 61-3-453, Sec. 7, Ch. 159, L. 1985.



10-2-304. Renumbered .

10-2-304. Renumbered . 61-3-455, Sec. 7, Ch. 159, L. 1985.



10-2-305. through reserved.

10-2-305 through 10-2-310 reserved.



10-2-311. Repealed.

10-2-311. Repealed. Sec. 3, Ch. 170, L. 1989.

History: En. Sec. 1, Ch. 194, L. 1943; amd. Sec. 1, Ch. 44, L. 1945; Sec. 77-901, R.C.M. 1947; amd. and redes. 75-8611 by Sec. 4, Ch. 94, L. 1974; R.C.M. 1947, 75-8611.



10-2-312. Repealed.

10-2-312. Repealed. Sec. 3, Ch. 170, L. 1989.

History: En. Sec. 1, Ch. 141, L. 1957; amd. Sec. 1, Ch. 150, L. 1965; amd. Sec. 1, Ch. 225, L. 1969; amd. Sec. 1, Ch. 64, L. 1974; Sec. 77-909, R.C.M. 1947; amd. and redes. 75-8612 by Sec. 5, Ch. 94, L. 1974; amd. Sec. 3, Ch. 49, L. 1977; R.C.M. 1947, 75-8612; amd. Sec. 5, Ch. 142, L. 1979.



10-2-313. Repealed.

10-2-313. Repealed. Sec. 3, Ch. 170, L. 1989.

History: En. Sec. 2, Ch. 141, L. 1957; Sec. 77-910, R.C.M. 1947; amd. and redes. 75-8613 by Sec. 6, Ch. 94, L. 1974; R.C.M. 1947, 75-8613.



10-2-314. Repealed.

10-2-314. Repealed. Sec. 3, Ch. 170, L. 1989.

History: En. Sec. 3, Ch. 141, L. 1957; Sec. 77-911, R.C.M. 1947; amd. and redes. 75-8614 by Sec. 7, Ch. 94, L. 1974; R.C.M. 1947, 75-8614.






Part 4. Montana Veterans' Homes

10-2-401. Location and function of homes -- persons admitted.

10-2-401. Location and function of homes -- persons admitted. The institutions at Columbia Falls, in eastern Montana, and in southwestern Montana are the Montana veterans' homes, and their primary function is to provide a home and subsistence for veterans. The department of public health and human services may also admit spouses or surviving spouses of veterans to the homes if space allows.

History: En. Sec. 20, Ch. 199, L. 1965; amd. Sec. 40, Ch. 535, L. 1975; R.C.M. 1947, 80-1801; amd. Sec. 2, Ch. 609, L. 1989; amd. Sec. 11, Ch. 683, L. 1989; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 36, Ch. 546, L. 1995; amd. Sec. 3, Ch. 461, L. 2009.



10-2-402. Superintendent to be given veterans' preference.

10-2-402. Superintendent to be given veterans' preference. In the selection of the superintendent of each of the Montana veterans' homes, the department of public health and human services shall apply the preference granted to veterans and disabled veterans under 39-29-102, but not the preference granted to other persons under 39-29-102 or Title 39, chapter 30.

History: En. Sec. 21, Ch. 199, L. 1965; R.C.M. 1947, 80-1802; amd. Sec. 1, Ch. 119, L. 1981; amd. Sec. 11, Ch. 1, Sp. L. 1983; amd. Sec. 7, Ch. 646, L. 1989; amd. Sec. 12, Ch. 683, L. 1989; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 37, Ch. 546, L. 1995.



10-2-403. Eligibility for residence in home.

10-2-403. Eligibility for residence in home. To be eligible for residence in a Montana veterans' home under rules prescribed by the department of public health and human services, a person must be a veteran or the spouse or surviving spouse of a veteran. Consideration must also be given to: (1) the person's age; (2) the person's physical and mental status; (3) the person's ability or inability to locate suitable alternative accommodations; (4) the person's term of residence in Montana; (5) the person's gender as it relates to availability of appropriate living space; (6) the ability of the Montana veterans' home to meet the person's needs; and (7) other admission requirements established by the department.

History: En. Sec. 22, Ch. 199, L. 1965; amd. Sec. 41, Ch. 535, L. 1975; R.C.M. 1947, 80-1803; amd. Sec. 1, Ch. 469, L. 1983; amd. Sec. 3, Ch. 609, L. 1989; amd. Sec. 13, Ch. 683, L. 1989; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 38, Ch. 546, L. 1995.



10-2-404. Acceptance and deposit of federal money.

10-2-404. Acceptance and deposit of federal money. The department of public health and human services may accept money from the federal government that becomes available to the state as a result of operating the Montana veterans' homes and shall deposit the money in the state treasury for the benefit of the homes. If a resident of a home is transferred to another institution, the department of public health and human services shall continue to draw from the federal government any money available for the maintenance of the former resident.

History: En. Sec. 23, Ch. 199, L. 1965; R.C.M. 1947, 80-1804; amd. Sec. 14, Ch. 683, L. 1989; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 39, Ch. 546, L. 1995.



10-2-405. through reserved.

10-2-405 through 10-2-410 reserved.



10-2-411. Repealed.

10-2-411. Repealed. Sec. 85, Ch. 10, L. 1993.

History: En. Sec. 1, Ch. 683, L. 1989.



10-2-412. Repealed.

10-2-412. Repealed. Sec. 19, Ch. 579, L. 1993.

History: En. Sec. 2, Ch. 683, L. 1989; amd. Sec. 17, Ch. 10, L. 1993.



10-2-413. Repealed.

10-2-413. Repealed. Sec. 85, Ch. 10, L. 1993; sec. 19, Ch. 579, L. 1993.

History: En. Sec. 3, Ch. 683, L. 1989; amd. Sec. 1, Ch. 262, L. 1991.



10-2-414. Repealed.

10-2-414. Repealed. Sec. 85, Ch. 10, L. 1993.

History: En. Sec. 4, Ch. 683, L. 1989.



10-2-415. Repealed.

10-2-415. Repealed. Sec. 85, Ch. 10, L. 1993.

History: En. Sec. 9, Ch. 683, L. 1989; amd. Sec. 1, Ch. 262, L. 1991.



10-2-416. Pledge to continue operation and maintenance.

10-2-416. Pledge to continue operation and maintenance. Pursuant to 38 U.S.C. 8134 and 8135(a)(6), the state shall appropriate funds either from the general fund or from funds generated under 16-11-111 to the department of public health and human services for financial support necessary to provide for continued operation and maintenance of the state homes for veterans in eastern Montana and southwestern Montana. The department of public health and human services may contract with a private vendor to provide for the operation of the eastern Montana veterans' home and the southwestern Montana veterans' home and may charge the contract vendor a rental fee for the maintenance and upkeep of the facility.

History: En. Sec. 10, Ch. 683, L. 1989; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 18, Ch. 10, L. 1993; amd. Sec. 2, Ch. 579, L. 1993; amd. Sec. 40, Ch. 546, L. 1995; amd. Sec. 42, Ch. 42, L. 1997; amd. Sec. 4, Ch. 461, L. 2009.



10-2-417. Use of funds generated by taxation on cigarettes.

10-2-417. Use of funds generated by taxation on cigarettes. (1) Revenue generated by 16-11-119 and allocated to the department of public health and human services for veterans' homes must be used to support the operation and maintenance of the Montana veterans' homes programs. (2) The legislature shall appropriate from the account established in 16-11-119(1)(a) the funds required for the operation and maintenance of the Montana veterans' homes.

History: En. Sec. 2, Ch. 548, L. 1993; amd. Sec. 41, Ch. 546, L. 1995; amd. Sec. 1, I.M. No. 149, approved Nov. 2, 2004; amd. Sec. 1, Ch. 481, L. 2005.






Part 5. Veterans' Interment

10-2-501. Interment allowance for veterans -- payment by county of residence -- veterans' interment supervisor -- definitions.

10-2-501. Interment allowance for veterans -- payment by county of residence -- veterans' interment supervisor -- definitions. (1) The board of commissioners of each county in this state shall designate a person in the county, preferably a veteran, as veterans' interment supervisor. (2) The veterans' interment supervisor shall cause to be decently interred the body or cremated remains of any veteran who was a resident of the state of Montana at the time of death. In performing this duty, the veterans' interment supervisor shall ensure that the desires of the veteran's personal representative or heirs are not violated. The veterans' interment supervisor may not receive any compensation for duties performed in compliance with this part. (3) The interment may not be made in a burial ground or cemetery or in a portion of a burial ground or cemetery used exclusively for the interment of pauper dead. (4) A sum not to exceed $500 to defer interment expenses must be paid by the veteran's county of residence. (5) The interment benefits are not available in the case of a veteran whose personal representative or heirs waive the benefits. (6) Whenever interment is of a resident of a Montana veterans' home, a sum not to exceed $500 to defer interment expenses must be paid by the veteran's county of residence. (7) If a veteran dies while temporarily absent from the state or county of residence, the provisions of this section apply and the interment expenses not exceeding the amount specified in this section must be paid in the same manner as provided in this section. (8) When a veteran dies at an institution of the state of Montana, other than a Montana veterans' home, at a federal institution, or at a private facility and interment for any cause is not made in the veteran's county of residence, the officers of the institution or facility shall provide the proper interment prescribed in this section. The reimbursement for the expense of each interment may not exceed $500. The expense must be paid by the veteran's county of residence. (9) An interment may not be covered by any special or standing contract under which the cost of interment is reduced below the maximum amount fixed in this section, to the disparagement of proper interment. (10) The veterans' interment supervisor shall, upon request of the deceased veteran's personal representative or heirs, assist in applying to the proper authority for a suitable headstone, as provided by act of congress, and in placing the headstone on the veteran's grave. The reimbursement costs for the shipping and raising of the headstone may not exceed an amount equal to the actual cost paid, up to $100, and must be paid by the veteran's county of residence at the time of death. The expense must be audited and paid as provided in this section for interment expenses. (11) As used in this part, the following definitions apply: (a) "Interment" has the meaning provided in 37-19-101. (b) "Residence" is determined as provided in 13-1-112. If the intent of the veteran regarding residence cannot be determined under 13-1-112, the costs of interment must be paid by the veteran's county of residence at the time of admittance into a Montana veterans' home, a state or federal institution, or a private facility.

History: En. Sec. 1, Ch. 39, L. 1903; re-en. Sec. 2065, Rev. C. 1907; amd. Sec. 1, Ch. 89, L. 1909; amd. Sec. 1, Ch. 109, L. 1911; amd. Sec. 1, Ch. 178, L. 1919; amd. Sec. 1, Ch. 194, L. 1921; re-en. Sec. 4536, R.C.M. 1921; amd. Sec. 1, Ch. 181, L. 1931; re-en. Sec. 4536, R.C.M. 1935; amd. Sec. 1, Ch. 163, L. 1937; amd. Sec. 1, Ch. 52, L. 1939; amd. Sec. 1, Ch. 25, L. 1945; amd. Sec. 1, Ch. 310, L. 1967; amd. Sec. 1, Ch. 96, L. 1969; amd. Sec. 34, Ch. 535, L. 1975; amd. Sec. 2, Ch. 49, L. 1977; R.C.M. 1947, 71-120; amd. Sec. 4, Ch. 609, L. 1989; amd. Sec. 2, Ch. 70, L. 1991; amd. Sec. 1, Ch. 45, L. 1995; amd. Sec. 1, Ch. 210, L. 1999; amd. Sec. 4, Ch. 257, L. 2001; amd. Sec. 89, Ch. 574, L. 2001; amd. Sec. 1, Ch. 33, L. 2011.



10-2-502. Repealed.

10-2-502. Repealed. Sec. 3, Ch. 210, L. 1999.

History: En. Sec. 2, Ch. 39, L. 1903; re-en. Sec. 2066, Rev. C. 1907; re-en. Sec. 4537, R.C.M. 1921; re-en. Sec. 4537, R.C.M. 1935; amd. Sec. 2, Ch. 310, L. 1967; R.C.M. 1947, 71-121; amd. Sec. 7, Ch. 609, L. 1989.



10-2-503. Report of actions and expenses by veterans' interment supervisor.

10-2-503. Report of actions and expenses by veterans' interment supervisor. It is the duty of the person appointed as provided in 10-2-501 to cause the veteran to be interred as provided in this part, and the veterans' interment supervisor shall immediately report the action to the clerk of the board of county commissioners, setting forth all the facts, together with the veteran's name and rank, the last command to which the veteran belonged, so far as is known, the date of death, the exact place of interment, and an itemized statement of the expenses incurred by reason of the interment. The board of county commissioners may direct that additional information be kept in the book required to be kept by the clerk of the board of county commissioners by 10-2-504.

History: En. Sec. 3, Ch. 39, L. 1903; re-en. Sec. 2067, Rev. C. 1907; amd. Sec. 1, Ch. 109, L. 1911; re-en. Sec. 4538, R.C.M. 1921; re-en. Sec. 4538, R.C.M. 1935; amd. Sec. 3, Ch. 310, L. 1967; R.C.M. 1947, 71-122; amd. Sec. 7, Ch. 609, L. 1989; amd. Sec. 3, Ch. 70, L. 1991; amd. Sec. 2, Ch. 210, L. 1999.



10-2-504. Duty of clerk.

10-2-504. Duty of clerk. It is the duty of the clerk of the board of county commissioners, upon receiving the report and statement of expenses, to transcribe in a book to be kept for that purpose all the facts contained in the report concerning the veteran.

History: En. Sec. 4, Ch. 39, L. 1903; re-en. Sec. 2068, Rev. C. 1907; re-en. Sec. 4539, R.C.M. 1921; re-en. Sec. 4539, R.C.M. 1935; amd. Sec. 1, Ch. 146, L. 1963; amd. Sec. 4, Ch. 310, L. 1967; R.C.M. 1947, 71-123; amd. Sec. 1, Ch. 442, L. 1979; amd. Sec. 7, Ch. 609, L. 1989; amd. Sec. 4, Ch. 70, L. 1991.



10-2-505. Repealed.

10-2-505. Repealed. Sec. 3, Ch. 210, L. 1999.

History: En. Sec. 5, Ch. 39, L. 1903; re-en. Sec. 2069, Rev. C. 1907; re-en. Sec. 4540, R.C.M. 1921; re-en. Sec. 4540, R.C.M. 1935; R.C.M. 1947, 71-124.



10-2-506. Not to apply to nonresidents.

10-2-506. Not to apply to nonresidents. This part shall not apply to veterans who, at the time of their death, shall not have a legal residence within this state.

History: En. Sec. 6, Ch. 39, L. 1903; re-en. Sec. 2070, Rev. C. 1907; re-en. Sec. 4541, R.C.M. 1921; amd. Sec. 1, Ch. 125, L. 1931; re-en. Sec. 4541, R.C.M. 1935; amd. Sec. 5, Ch. 310, L. 1967; R.C.M. 1947, 71-125; amd. Sec. 7, Ch. 609, L. 1989.






Part 6. State Veterans' Cemeteries

10-2-601. State veterans' cemeteries.

10-2-601. State veterans' cemeteries. (1) The board shall establish and operate state veterans' cemeteries, except as provided in subsection (4). (2) A cemetery must be located at Fort William Henry Harrison in Lewis and Clark County, Montana, and at Miles City. A cemetery may be located in Missoula County and in Yellowstone County if funding allows. (3) The board may establish additional state veterans' cemeteries only as funding allows. (4) (a) The board may designate a veterans' cemetery established pursuant to 7-35-2205 as a state veterans' cemetery if: (i) the legislature has authorized the cemetery pursuant to subsection (2) or (3); and (ii) the board certifies that the cemetery is operated and maintained under the same standards and interment eligibility criteria as required for a state veterans' cemetery established by the board. (b) A cemetery designated under this subsection (4) as a state veterans' cemetery must be recognized and identified as a state veterans' cemetery on official state maps, in other appropriate state publications and websites, and on appropriate state road signs.

History: En. Sec. 1, Ch. 734, L. 1985; amd. Sec. 7, Ch. 109, L. 1997; amd. Sec. 14, Ch. 51, L. 1999; amd. Secs. 3, 7, Ch. 451, L. 2003; amd. Sec. 8, Ch. 491, L. 2003; amd. Sec. 1, Ch. 600, L. 2005; amd. Sec. 1, Ch. 370, L. 2007.



10-2-602. Rulemaking authority.

10-2-602. Rulemaking authority. The board shall adopt rules to administer the state veterans' cemetery program and to provide criteria for determining who may be buried in a state veterans' cemetery. The criteria must include but are not limited to discharge status and length of service. The rules must be adopted in accordance with the Montana Administrative Procedure Act provided for in Title 2, chapter 4.

History: En. Sec. 2, Ch. 734, L. 1985; amd. Sec. 8, Ch. 109, L. 1997; amd. Sec. 9, Ch. 491, L. 2003.



10-2-603. Special revenue account -- use of funds -- solicitation.

10-2-603. Special revenue account -- use of funds -- solicitation. (1) There is an account in the special revenue fund to the credit of the board for the state veterans' cemeteries. (2) Plot allowances, donations to the cemetery program, and fund transfers pursuant to 15-1-122(2)(d) must be deposited into the account. (3) The account is statutorily appropriated, as provided in 17-7-502, to the department and may be used by the board only for the construction, maintenance, operation, and administration of the state veterans' cemeteries. (4) The board shall solicit veterans' license plate sales and donations on behalf of the state veterans' cemeteries.

History: En. Sec. 1, Ch. 159, L. 1993; amd. Sec. 9, Ch. 109, L. 1997; amd. Sec. 90, Ch. 574, L. 2001; amd. Sec. 10, Ch. 491, L. 2003; amd. Sec. 2, Ch. 600, L. 2005; amd. Sec. 4, Ch. 486, L. 2009; amd. Sec. 1, Ch. 17, L. 2013.



10-2-604. Authority to exercise eminent domain for purposes of establishing veterans' cemetery.

10-2-604. Authority to exercise eminent domain for purposes of establishing veterans' cemetery. The board of veterans' affairs may take property for public use for a veterans' cemetery or place of burial of the dead. The power of eminent domain must be exercised under the provisions of Title 70, chapter 30.

History: En. Sec. 1, Ch. 451, L. 2003; amd. Sec. 7, Ch. 451, L. 2003.






Part 7. First Special Service Force Memorial Trust

10-2-701. Short title.

10-2-701. Short title. This part may be cited as the "First Special Service Force Memorial Monument Permanent Trust Act".

History: En. Sec. 1, Ch. 41, L. 1995; Sec. 35-21-901, MCA 1997; redes. 10-2-701 by Sec. 99(3), Ch. 51, L. 1999.



10-2-702. Procedure for appointment of corporate trustee -- term of office -- annual reporting requirement -- discharge for good cause.

10-2-702. Procedure for appointment of corporate trustee -- term of office -- annual reporting requirement -- discharge for good cause. (1) Upon receipt of the articles of dissolution or a decree of dissolution of the nonprofit corporation that has established a permanent care and improvement trust fund for the care, maintenance, and improvement of the first special service force memorial monument, located in Helena, Montana, the secretary of state shall notify the first judicial district court that the appointment of a corporate trustee is necessary. (2) The remaining trustees of the dissolved corporation shall make an accounting of the trust fund and present it to the district court judge. (3) The remaining trustees of the dissolved corporation may nominate a trust company authorized to do business in Montana to be the corporate trustee of the trust fund. (4) The district court judge may accept applications for corporate trustee from interested persons. (5) The district court judge shall order appointment of a corporate trustee after consideration of the remaining trustees' nomination and the applications of any interested persons. (6) The term of office for a corporate trustee is 5 years unless the corporate trustee leaves the state of Montana or is permanently removed from office by the district court judge for good cause shown. (7) The corporate trustee shall annually, by September 1, or more often upon order of the district court, file in the office of the clerk of the district court of Lewis and Clark County a verified, detailed financial statement of: (a) the principal assets; (b) the income derived from investments; (c) the amount of money expended and to whom for the care, maintenance, and improvement of the monument and related costs; and (d) the amount of the corporate trustee's compensation during the preceding year. (8) An interested party may apply to the district court for an order requiring the corporate trustee to make an accounting at any time. (9) Upon receipt of the financial statement required in subsection (7), the district court judge may discharge the corporate trustee for good cause and may appoint another corporate trustee.

History: En. Sec. 2, Ch. 41, L. 1995; Sec. 35-21-902, MCA 1997; redes. 10-2-702 by Sec. 99(3), Ch. 51, L. 1999.



10-2-703. Principal of trust fund inviolate -- investment -- use of income -- corporate trustee compensation -- surplus.

10-2-703. Principal of trust fund inviolate -- investment -- use of income -- corporate trustee compensation -- surplus. (1) The principal of the trust fund must remain intact and inviolate. (2) The principal of the trust fund must be invested in a manner in which public employees' retirement funds are permitted to be invested in the state of Montana as prescribed by 17-6-201. Investment is subject to the approval of the district court judge. (3) The income received from investment of the principal must be used for the care, maintenance, and improvement of the memorial monument and for compensation of the corporate trustee. (4) The corporate trustee of the trust fund shall receive compensation as determined by the district court judge. (5) In the event that the income from the trust fund is not needed in its entirety for the purposes in subsection (3), the surplus must be added to the principal of the trust fund.

History: En. Sec. 3, Ch. 41, L. 1995; Sec. 35-21-903, MCA 1997; redes. 10-2-703 by Sec. 99(3), Ch. 51, L. 1999.






Part 13. Miscellaneous Provisions

10-2-1301. Veteran status on driver's license and identification cards -- documentation -- rulemaking.

10-2-1301. Veteran status on driver's license and identification cards -- documentation -- rulemaking. (1) Upon receipt of documentation confirming veteran status from a person who wishes to have that status indicated on a driver's license or identification card issued by the department of justice, the department shall verify the person's status as a veteran. (2) When the person applies for, renews, or seeks replacement of a driver's license or identification card under Title 61, the person may request that veteran status be indicated on the driver's license or identification card. (3) The department shall, in consultation with the department of justice, make rules necessary to carry out the provisions of this section.

History: En. Sec. 1, Ch. 322, L. 2013.









CHAPTER 3. DISASTER AND EMERGENCY SERVICES

Part 1. General Provisions and Administration

10-3-101. Declaration of policy.

10-3-101. Declaration of policy. Because of the existing and increasing possibility of the occurrence of disasters or emergencies of unprecedented size and destructiveness resulting from enemy attack, sabotage, or other hostile action and natural disasters and in order to provide for prompt and timely reaction to an emergency or disaster, to ensure that preparation of this state will be adequate to deal with disasters or emergencies, and generally to provide for the common defense and to protect the public peace, health, and safety and to preserve the lives and property of the people of this state to the fullest extent practicable, it is declared to be necessary to: (1) authorize the creation of local or interjurisdictional organizations for disaster and emergency services in the political subdivisions of this state; (2) reduce vulnerability of people and communities of this state to damage, injury, and loss of life and property resulting from natural or human-caused disasters; (3) provide a setting conducive to the rapid and orderly start of restoration and rehabilitation of persons and property affected by disasters; (4) clarify and strengthen the roles of the governor, state agencies, local governments, and tribal governments in prevention of, preparation for, response to, and recovery from emergencies and disasters; (5) authorize and provide for cooperation in disaster prevention, preparedness, response, and recovery; (6) authorize and provide for coordination of activities relating to disaster prevention, preparedness, mitigation, response, and recovery by agencies and officers of this state and similar state-local, interstate, federal-state, and foreign activities in which the state, its political subdivisions, and tribal governments may participate; (7) provide an emergency and disaster management system embodying all aspects of emergency or disaster prevention, preparedness, response, and recovery; (8) assist in prevention of disasters caused or aggravated by inadequate planning for public and private facilities and land use; (9) supplement, without in any way limiting, authority conferred by previous statutes of this state and increase the capability of the state, local, and interjurisdictional disaster and emergency services agencies to perform disaster and emergency services; and (10) authorize the payment of extraordinary costs and the temporary hiring, with statutorily appropriated funds under 10-3-312, of professional and technical personnel to meet the state's responsibilities in providing assistance in the response to, recovery from, and mitigation of disasters in state, tribal government, or federal emergency or disaster declarations.

History: En. Sec. 2, Ch. 218, L. 1951; amd. Sec. 1, Ch. 220, L. 1953; Sec. 77-1302, R.C.M. 1947; amd. and redes. 77-2301 by Sec. 8, Ch. 94, L. 1974; amd. Sec. 2, Ch. 335, L. 1977; R.C.M. 1947, 77-2301; amd. Sec. 1, Ch. 71, L. 1987; amd. Sec. 1, Ch. 595, L. 1989; amd. Sec. 15, Ch. 56, L. 2009; amd. Sec. 1, Ch. 255, L. 2009; amd. Sec. 1, Ch. 228, L. 2011.



10-3-102. Limitations.

10-3-102. Limitations. Parts 1 through 4 of this chapter may not be construed to give any state, local, or interjurisdictional agency or public official authority to: (1) interfere with the course or conduct of a labor dispute, except that actions otherwise authorized by parts 1 through 4 of this chapter or other laws may be taken when necessary to forestall or mitigate imminent or existing danger to public health or safety; (2) interfere with dissemination of news or comment on public affairs. However, any communications facility or organization, including but not limited to radio and television stations, wire services, and newspapers, may be required to transmit or print public service messages furnishing information or instructions in connection with an emergency or disaster. (3) affect the jurisdiction or responsibilities of police forces, firefighting forces, units of the armed forces of the United States, or any personnel of those entities when on active duty, but state, local, and interjurisdictional disaster and emergency plans must place reliance upon the forces available for performance of functions related to emergencies and disasters; or (4) limit, modify, or abridge the authority of the governor to proclaim martial law or exercise any other powers vested in the governor under the constitution, statutes, or common law of this state independent of or in conjunction with any provisions of parts 1 through 4 of this chapter.

History: En. 77-2301.2 by Sec. 3, Ch. 335, L. 1977; R.C.M. 1947, 77-2301.2; amd. Sec. 16, Ch. 56, L. 2009.



10-3-103. Definitions.

10-3-103. Definitions. As used in parts 1 through 4 of this chapter, the following definitions apply: (1) "Civil defense" means the nuclear preparedness functions and responsibilities of disaster and emergency services. (2) "Department" means the department of military affairs. (3) "Disaster" means the occurrence or imminent threat of widespread or severe damage, injury, or loss of life or property resulting from any natural or artificial cause, including tornadoes, windstorms, snowstorms, wind-driven water, high water, floods, wave action, earthquakes, landslides, mudslides, volcanic action, fires, explosions, air or water contamination requiring emergency action to avert danger or damage, blight, droughts, infestations, riots, sabotage, hostile military or paramilitary action, disruption of state services, accidents involving radiation byproducts or other hazardous materials, outbreak of disease, bioterrorism, or incidents involving weapons of mass destruction. (4) "Disaster and emergency services" means the preparation for and the carrying out of disaster and emergency functions and responsibilities, other than those for which military forces or other state or federal agencies are primarily responsible, to mitigate, prepare for, respond to, and recover from injury and damage resulting from emergencies or disasters. (5) "Disaster medicine" means the provision of patient care by a health care provider during a disaster or emergency when the number of patients exceeds the capacity of normal medical resources, facilities, and personnel. Disaster medicine may include implementing patient care guidelines that depart from recognized nondisaster triage and standard treatment patient care guidelines determining the order of evacuation and treatment of persons needing care. (6) "Division" means the division of disaster and emergency services of the department. (7) "Emergency" means the imminent threat of a disaster causing immediate peril to life or property that timely action can avert or minimize. (8) (a) "Incident" means an event or occurrence, caused by either an individual or by natural phenomena, requiring action by disaster and emergency services personnel to prevent or minimize loss of life or damage to property or natural resources. The term includes the imminent threat of an emergency. (b) The term does not include a state of emergency or disaster declared by the governor pursuant to 10-3-302 or 10-3-303. (9) "Political subdivision" means any county, city, town, or other legally constituted unit of local government in this state. (10) "Principal executive officer" means the mayor, presiding officer of the county commissioners, or other chief executive officer of a political subdivision. (11) "Temporary housing" means unoccupied habitable dwellings, suitable rental housing, mobile homes, or other readily fabricated dwellings. (12) "Tribal government" means the government of a federally recognized Indian tribe within the state of Montana. (13) "Volunteer professional" means an individual with an active, unrestricted license to practice a profession under the provisions of Title 37, Title 50, or the laws of another state.

History: En. Sec. 3, Ch. 218, L. 1951; amd. Sec. 2, Ch. 220, L. 1953; Sec. 77-1303, R.C.M. 1947; amd. and redes. 77-2302 by Sec. 9, Ch. 94, L. 1974; amd. Sec. 4, Ch. 335, L. 1977; R.C.M. 1947, 77-2302; amd. Sec. 4, Ch. 430, L. 1983; amd. Sec. 2, Ch. 71, L. 1987; amd. Sec. 1, Ch. 176, L. 1995; amd. Sec. 1, Ch. 391, L. 2003; amd. Sec. 4, Ch. 63, L. 2009; amd. Sec. 2, Ch. 255, L. 2009; amd. Sec. 2, Ch. 228, L. 2011.



10-3-104. General authority of governor.

10-3-104. General authority of governor. (1) The governor is responsible for carrying out parts 1 through 4 of this chapter. (2) In addition to any other powers conferred upon the governor by law, the governor may: (a) suspend the provisions of any regulatory statute prescribing the procedures for conduct of state business or orders or rules of any state agency if the strict compliance with the provisions of any statute, order, or rule would in any way prevent, hinder, or delay necessary action in coping with the emergency or disaster; (b) direct and compel the evacuation of all or part of the population from an emergency or disaster area within the state if the governor considers this action necessary for the preservation of life or other disaster mitigation, response, or recovery; (c) control ingress and egress to and from an incident or emergency or disaster area, the movement of persons within the area, and the occupancy of premises within the area. (3) Under this section, the governor may issue executive orders, proclamations, and regulations and amend and rescind them. All executive orders or proclamations declaring or terminating a state of emergency or disaster must indicate the nature of the emergency or disaster, the area threatened, and the conditions that have brought about the declaration or that make possible termination of the state of emergency or disaster.

History: En. Sec. 6, Ch. 218, L. 1951; Sec. 77-1306, R.C.M. 1947; amd. and redes. 77-2304 by Sec. 11, Ch. 94, L. 1974; amd. Sec. 6, Ch. 335, L. 1977; R.C.M. 1947, 77-2304(1) thru (3); amd. Sec. 2, Ch. 176, L. 1995.



10-3-105. Division of disaster and emergency services -- duties.

10-3-105. Division of disaster and emergency services -- duties. (1) A division of disaster and emergency services is established in the department. The division must have an administrator and other professional, technical, secretarial, and clerical employees as necessary for the performance of its functions. (2) The department through the division of disaster and emergency services is responsible to the governor for carrying out the planning and program for disaster and emergency services of this state. (3) The division shall prepare and maintain a comprehensive plan and program for disaster and emergency services of this state. The plan and program must be coordinated with the disaster and emergency plans and programs of the federal government, other states, political subdivisions, tribal governments, and Canada to the fullest extent possible. (4) The division shall: (a) coordinate the preparation of the plan and program for disaster and emergency services with the political subdivisions of this state; (b) coordinate disaster and emergency prevention and preparation activities of all departments, agencies, and organizations within the state; (c) advise and assist the political subdivisions of this state in executing their disaster and emergency services responsibilities; (d) make recommendations on the formation of interjurisdictional disaster and emergency services areas when individual political subdivisions are unable to fully and adequately mount an effective local program because of limitations of funding, personnel, or other reasons; (e) make surveys of industries, resources, and facilities within the state, both public and private, as are necessary to carry out the purposes of parts 1 through 4 of this chapter; (f) periodically review local and interjurisdictional plans and programs for disaster and emergency services; (g) develop or assist in the development of mutual aid plans and agreements between the federal government, other states, tribal governments, and Canada and among the political subdivisions of this state; (h) plan and make arrangements for the availability and use of any private facilities, services, and property and, if necessary and if in fact used, provide for payment for use under terms and conditions agreed upon; (i) institute training and public information programs and take all other preparatory steps, including the partial or full mobilization of disaster and emergency services organizations in advance of an actual incident, emergency, or disaster, to ensure the availability of adequately trained and equipped personnel in time of an incident, emergency, or disaster; (j) direct emergency response and disaster preparation activities as authorized by the governor; (k) direct disaster response and recovery activities as authorized by the governor; (l) prepare, for issuance by the governor, executive orders or proclamations as necessary or appropriate in coping with incidents, emergencies, and disasters; (m) maintain liaison with and cooperate with disaster and emergency services agencies and organizations of the federal government, other states, and Canada in achieving any purpose of parts 1 through 4 of this chapter and in implementing programs for disaster prevention, preparation, response, and recovery; and (n) assume any additional authority, duties, and responsibilities authorized by parts 1 through 4 of this chapter as may be prescribed by the governor.

History: (1), (3), (4)En. Sec. 7, Ch. 335, L. 1977; Sec. 77-2305.1, R.C.M. 1947; (2)En. Sec. 4, Ch. 218, L. 1951; amd. Sec. 3, Ch. 220, L. 1953; amd. Sec. 7, Ch. 237, L. 1967; Sec. 77-1304, R.C.M. 1947; amd. and redes. 77-2303 by Sec. 10, Ch. 94, L. 1974; amd. Sec. 5, Ch. 335, L. 1977; Sec. 77-2303, R.C.M. 1947; R.C.M. 1947, 77-2303, 77-2305.1(part); amd. Sec. 5, Ch. 430, L. 1983; amd. Sec. 3, Ch. 176, L. 1995; amd. Sec. 3, Ch. 228, L. 2011.



10-3-106. Communications.

10-3-106. Communications. (1) The division shall coordinate whatever means exist for rapid and efficient communications in time of emergency or disaster. (2) The division shall, in cooperation with the department of administration, consider the desirability of supplementing communications resources or of integrating them into a comprehensive state or state-federal telecommunications or other communications system or network. (3) The division shall, in cooperation with the department of administration and local political subdivisions, evaluate the possibility of multipurpose use of communications systems or networks for general state and local governmental purposes. (4) The division shall assist political subdivisions in the orderly development of telecommunications systems complementary to the statewide telecommunications network.

History: En. 77-2307.4 by Sec. 12, Ch. 335, L. 1977; R.C.M. 1947, 77-2307.4; amd. Sec. 36, Ch. 313, L. 2001.



10-3-107. National defense highway plans.

10-3-107. National defense highway plans. The department of military affairs shall: (1) cooperate with the agencies of this and other states and of the federal government which are connected with national defense in the formulation and execution of plans for the rapid and safe movement over the highways of troops, vehicles of a military nature, and materials affecting the national defense; (2) coordinate the activities of the department of transportation and the department of justice in a manner which will best serve to carry out any such plan for the rapid and safe movement of troops, vehicles, and materials; (3) solicit the cooperation of officials of the various political subdivisions of the state in the proper execution of these plans.

History: (1)En. Sec. 2, Ch. 82, L. 1941; amd. Sec. 3, Ch. 94, L. 1953; amd. Sec. 1, Ch. 94, L. 1974; Sec. 32-1702, R.C.M. 1947; (2)En. Sec. 3, Ch. 82, L. 1941; amd. Sec. 4, Ch. 94, L. 1953; amd. Sec. 2, Ch. 94, L. 1974; Sec. 32-1703, R.C.M. 1947; R.C.M. 1947, 32-1702, 32-1703; amd. Sec. 6, Ch. 430, L. 1983; amd. Sec. 3, Ch. 512, L. 1991.



10-3-108. and reserved.

10-3-108 through 10-3-109 reserved.



10-3-110. Medical services during declared emergency or disaster -- limitation of liability -- administrative disciplinary sanctions.

10-3-110. Medical services during declared emergency or disaster -- limitation of liability -- administrative disciplinary sanctions. (1) Except as provided in subsection (3), a health care professional licensed to practice in Montana who, in good faith and regardless of compensation, renders or fails to render emergency care, health care services, or first aid during a declared emergency or disaster is not liable for any civil damages or injury unless the damages or injury was caused by gross negligence or willful and wanton misconduct and as a result of: (a) an act or omission arising out of activities undertaken in response to the disaster or emergency; (b) any act or omission related to the rendering of or failure to render services; or (c) evacuation or treatment or the failure to evacuate or provide treatment conducted in accordance with disaster medicine or at the direction of military or government authorities. (2) A licensing program, licensing board, or any other disciplinary authority in Montana may impose administrative sanctions upon a health care professional for unprofessional conduct in response to a declared public health emergency that occurs in Montana. An administrative disciplinary sanction imposed upon a health care professional who is licensed in another state must be reported to the licensing authority in the health care professional's state and each state in which the health care professional is licensed. The standard of review for administrative disciplinary sanctions must be whether the health care professional exercised good faith clinical judgment given the circumstances under which the judgment was exercised. (3) This section does not apply to a health care provider employed by the United States, a state, or a political subdivision acting within the scope of the provider's employment or duties.

History: En. Sec. 6, Ch. 255, L. 2009.



10-3-111. Personnel immune from liability.

10-3-111. Personnel immune from liability. (1) The state, a political subdivision of the state, or the agents or representatives of the state or a political subdivision of the state are not liable for personal injury or property damage sustained by a person appointed or acting as a volunteer civilian defense or other response and recovery activity worker, a volunteer professional, or a member of an agency engaged in civilian defense or other response and recovery activity during an incident, disaster, or emergency. This section does not affect the right of a person to receive benefits or compensation to which the person might otherwise be entitled under the workers' compensation law or a pension law or an act of congress. (2) The following individuals or entities are not liable for the death or injury of individuals or for damage to property as a result of an act or omission specifically arising out of activities undertaken in response to an incident, disaster, or emergency and while complying with or reasonably attempting to comply with parts 1 through 4 and 12 of this chapter or an order or rule promulgated under the provisions of parts 1 through 4 and 12 of this chapter: (a) the state or a political subdivision of the state; (b) except in cases of willful misconduct, gross negligence, or bad faith: (i) the employees, agents, or representatives of the state or a political subdivision of the state; or (ii) a volunteer or auxiliary civilian defense or other response and recovery activity worker, a member of an agency engaged in civilian defense or other response and recovery activity, a volunteer professional, or the owners of facilities used for civil defense or other response and recovery shelters pursuant to a fallout shelter license or privilege agreement or pursuant to an ordinance relating to blackout or other precautionary measures enacted by a political subdivision of the state.

History: En. Sec. 10, Ch. 218, L. 1951; Sec. 77-1310, R.C.M. 1947; amd. and redes. 77-2308 by Sec. 15, Ch. 94, L. 1974; rep. Sec. 15, Ch. 49, L. 1977; re-en. Sec. 2, Ch. 73, L. 1977; R.C.M. 1947, 77-2308; amd. Sec. 4, Ch. 176, L. 1995; amd. Sec. 1, Ch. 520, L. 1999; amd. Sec. 5, Ch. 63, L. 2009; amd. Sec. 3, Ch. 255, L. 2009.



10-3-112. Employment requirements for personnel -- political involvement of organizations prohibited.

10-3-112. Employment requirements for personnel -- political involvement of organizations prohibited. (1) A person may not be employed in any disaster and emergency services organization established under parts 1 through 4 of this chapter who advocates a change by force or violence in the constitutional form of the government of the United States or in this state or the overthrow of any government in the United States by force or violence or who has been convicted of or is under indictment or information charging any subversive act against the United States. Each person who is appointed to serve in an organization for disaster and emergency services shall, before entering upon the person's duties, take an oath, in writing, before a person authorized to administer oaths in this state, that is substantially as follows: "I ...., swear (or affirm) that I will support and defend The Constitution of the United States and The Constitution of the State of Montana against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties of the office on which I am about to enter. So help me, God." (2) An organization for disaster and emergency services established under this chapter may not participate in any form of political activity, nor may it be employed directly or indirectly for political purposes.

History: (1)En. Sec. 13, Ch. 218, L. 1951; Sec. 77-1313, R.C.M. 1947; amd. and redes. 77-2311 by Sec. 18, Ch. 94, L. 1974; amd. Sec. 15, Ch. 335, L. 1977; Sec. 77-2311, R.C.M. 1947; (2)En. Sec. 12, Ch. 218, L. 1951; Sec. 77-1312, R.C.M. 1947; amd. and redes. 77-2310 by Sec. 17, Ch. 94, L. 1974; amd. Sec. 14, Ch. 335, L. 1977; Sec. 77-2310, R.C.M. 1947; R.C.M. 1947, 77-2310, 77-2311; amd. Sec. 17, Ch. 56, L. 2009.



10-3-113. Identification -- civil defense symbol.

10-3-113. Identification -- civil defense symbol. Disaster and emergency services organizations and personnel may continue to identify themselves by the use of the civil defense symbol.

History: En. 77-2315 by Sec. 19, Ch. 335, L. 1977; R.C.M. 1947, 77-2315.



10-3-114. Confiscation of firearm by government prohibited -- private right of action -- costs and expenses.

10-3-114. Confiscation of firearm by government prohibited -- private right of action -- costs and expenses. (1) Following a declaration of an emergency or disaster pursuant to this chapter, a peace officer or other person acting or purporting to act on behalf of the state or a political subdivision of the state may not take a confiscation action. (2) After a violation of subsection (1) has occurred, the party injured by a confiscation action may bring an action for damages in a court having jurisdiction. (3) A party awarded damages pursuant to this section must also be awarded the party's costs and expenses in bringing the action, including reasonable attorney fees. (4) (a) As used in this section, "confiscation action" means the intentional deprivation by a person in Montana of a privately owned firearm. (b) The term does not include the taking of a firearm from a person: (i) in self-defense; (ii) possessing a firearm while the person is committing a felony or misdemeanor; or (iii) who may not lawfully possess the firearm because of a prior criminal conviction.

History: En. Sec. 1, Ch. 459, L. 2007.



10-3-115. through reserved.

10-3-115 through 10-3-117 reserved.



10-3-118. Interstate licensure recognition -- volunteer professionals.

10-3-118. Interstate licensure recognition -- volunteer professionals. (1) (a) Subject to subsection (2), whenever a state of emergency or disaster is in effect, a volunteer professional who possesses an active, unrestricted license in another state may practice in Montana to the extent authorized by law as if the person had been licensed in Montana. (b) A volunteer professional shall adhere to the scope and standards of practice set forth in licensing provisions, practice acts, or other laws or policies of Montana. (2) (a) Prior to providing services in Montana, a volunteer professional who is licensed for professional services in another state shall register with the appropriate licensing agency in the state of Montana. The licensing agency shall verify the current licensure of the volunteer professional in the other state or states prior to registering the licensee. (b) Based on available funding, the licensing agency may request and accept funds for the purpose of implementing the provisions of subsection (2)(a).

History: En. Sec. 1, Ch. 63, L. 2009.



10-3-119. Administrative disciplinary sanctions.

10-3-119. Administrative disciplinary sanctions. (1) A licensing board or a licensing program in Montana: (a) may impose administrative sanctions upon a volunteer professional for unprofessional conduct in response to an emergency or disaster that occurs in Montana; and (b) shall report any administrative sanctions imposed upon a volunteer professional licensed in another state to the appropriate licensing board or disciplinary authority in any other state in which the practitioner is known to be licensed. (2) In determining whether to impose administrative sanctions under subsection (1), a licensing board or other disciplinary authority in Montana shall consider any exigent circumstances in which the conduct took place in light of the emergency or disaster.

History: En. Sec. 2, Ch. 63, L. 2009.



10-3-120. Rulemaking authority.

10-3-120. Rulemaking authority. The department of labor and industry may adopt rules necessary to implement 10-3-118 and 10-3-119 to recognize and register out-of-state volunteer professionals.

History: En. Sec. 3, Ch. 63, L. 2009.






Part 2. Intergovernmental Cooperation

10-3-201. Local and interjurisdictional emergency and disaster agencies and services.

10-3-201. Local and interjurisdictional emergency and disaster agencies and services. (1) Each political subdivision within this state shall designate a local or interjurisdictional agency responsible for emergency and disaster prevention and preparedness and coordination of response and recovery. (2) The local or interjurisdictional disaster and emergency services agency shall receive assistance from the division in emergency and disaster prevention, preparedness, response, and recovery to the extent of the division's authority and responsibility. (3) Each political subdivision shall adhere to the provisions of parts 1 through 4 of this chapter and the state disaster and emergency plan and program regarding the structure and responsibilities of the local or interjurisdictional disaster and emergency service agencies and their relationship to the division. (4) The principal executive officer of each political subdivision shall notify the division of the manner by which the political subdivision is providing or securing emergency and disaster planning and services, identify the person who heads the agency from which planning and services are obtained, and furnish additional information as the division requires.

History: En. 77-2307.1 by Sec. 8, Ch. 335, L. 1977; R.C.M. 1947, 77-2307.1(1) thru (4).



10-3-202. Mutual aid -- cooperation.

10-3-202. Mutual aid -- cooperation. (1) Political subdivisions and governmental fire agencies organized under Title 7, chapter 33, must be encouraged and assisted by the division to conclude mutual aid arrangements with other public and private agencies within this state or any other state or the United States pursuant to Title 10, chapter 3, part 11, for reciprocal aid and assistance in coping with incidents, emergencies, and disasters. (2) In reviewing disaster and emergency plans and programs of political subdivisions, the division shall consider whether they contain adequate provisions for the reciprocal mutual aid. (3) Local and interjurisdictional disaster and emergency agencies may assist in negotiation of reciprocal mutual aid agreements between the governor and the adjoining states (including foreign states or provinces) or political subdivisions of adjoining states and shall carry out arrangements of any of the agreements relating to the local and political subdivision. (4) In providing assistance under parts 1 through 4 of this chapter, state departments and agencies shall cooperate to the fullest extent possible with each other and with local governments and relief agencies such as the American red cross. Parts 1 through 4 of this chapter do not list or in any way affect the responsibilities of the American red cross under its congressional charter.

History: (1) thru (3)En. Sec. 8, Ch. 218, L. 1951; Sec. 77-1308, R.C.M. 1947; amd. and redes. 77-2306 by Sec. 13, Ch. 94, L. 1974; amd. Sec. 13, Ch. 49, L. 1977; amd. Sec. 10, Ch. 335, L. 1977; Sec. 77-2306, R.C.M. 1947; (4)En. 77-2305.1 by Sec. 7, Ch. 335, L. 1977; Sec. 77-2305.1, R.C.M. 1947; R.C.M. 1947, 77-2305.1(5), 77-2306; amd. Sec. 7, Ch. 46, L. 1997; amd. Sec. 5, Ch. 292, L. 2007.



10-3-203. Acceptance of services, gifts, grants, and loans.

10-3-203. Acceptance of services, gifts, grants, and loans. (1) Whenever the federal government or any agency or officer of the federal government offers to the state, or through the state to any political subdivision of the state, services, equipment, supplies, materials, or funds by way of gift, grant, reimbursement of mutual aid, or loan for purposes of emergency or disaster services, the state, acting through the governor, or the political subdivision, acting through its executive officer or governing body, may accept the offer. Upon the acceptance, the governor of the state or the executive officer or governing body of the political subdivision may authorize any officer of the state or of the political subdivision to receive the services, equipment, supplies, materials, or funds on behalf of the state or political subdivision and subject to the terms of the offer and the rules, if any, of the agency making the offer. (2) The funds, items, and services set forth in subsection (1) are statutorily appropriated, as provided in 17-7-502, to the governor for the purposes set forth in subsection (1) or to the department of natural resources and conservation for fire suppression purposes or costs.

History: En. Sec. 11, Ch. 218, L. 1951; Sec. 77-1311, R.C.M. 1947; amd. and redes. 77-2309 by Sec. 16, Ch. 94, L. 1974; amd. Sec. 13, Ch. 335, L. 1977; R.C.M. 1947, 77-2309; amd. Sec. 6, Ch. 703, L. 1985; amd. Sec. 4, Ch. 389, L. 1999; amd. Sec. 1, Ch. 426, L. 2003.



10-3-204. Intergovernmental arrangements.

10-3-204. Intergovernmental arrangements. (1) This state enacts into law and enters into the interstate mutual aid compact with all states, as defined in the compact, that have enacted or enact the compact in the form substantially contained in 10-3-207. (2) The governor may enter into the compact with any state if the governor finds that joint action with the state is desirable in meeting common intergovernmental problems of emergency and disaster planning, prevention, response, and recovery. (3) Subsections (1) and (2) may not be construed to limit previous or future entry of this state into the interstate mutual aid compact. (4) All interstate mutual aid compacts and other interstate agreements dealing with disaster and emergency services must be reviewed and made current at intervals not to exceed 4 years. (5) If a person holds a license, certificate, or other permit issued by any state or political subdivision of a state evidencing the meeting of qualifications for professional, mechanical, or other skills, the person may render aid involving that skill in this state to meet an emergency or disaster and this state shall give due recognition to the license, certificate, or other permit. (6) When considered of mutual benefit, the governor may, subject to limitations of law, enter into intergovernmental arrangements with neighboring provinces of Canada for the purpose of exchanging disaster and emergency services.

History: En. 77-2307.3 by Sec. 11, Ch. 335, L. 1977; R.C.M. 1947, 77-2307.3; amd. Sec. 1, Ch. 228, L. 1985; amd. Sec. 18, Ch. 56, L. 2009.



10-3-205. Authority to join interstate mutual aid compact -- supplemental agreements.

10-3-205. Authority to join interstate mutual aid compact -- supplemental agreements. (1) The governor of the state of Montana is hereby authorized for and in the name of the state of Montana to join with other states in the interstate mutual aid compact. (2) The governor of the state of Montana is hereby authorized to negotiate and execute such supplemental agreements as may be necessary and proper to fully carry into effect the terms and provisions of the interstate mutual aid compact as set forth in 10-3-207.

History: (1)En. Sec. 2, Ch. 213, L. 1951; Sec. 77-1402, R.C.M. 1947; (2)En. Sec. 4, Ch. 213, L. 1951; Sec. 77-1404, R.C.M. 1947; R.C.M. 1947, 77-1402, 77-1404; amd. Sec. 2, Ch. 228, L. 1985.



10-3-206. Repealed.

10-3-206. Repealed. Sec. 5, Ch. 228, L. 1985.

History: En. Sec. 3, Ch. 213, L. 1951; R.C.M. 1947, 77-1403.



10-3-207. Text of compact.

10-3-207. Text of compact. The interstate mutual aid compact referred to in 10-3-204 and 10-3-205 reads as follows:

INTERSTATE MUTUAL AID COMPACT

Article I

Article II

Article III

Article IV

Article V

History: En. Sec. 3, Ch. 228, L. 1985; amd. Sec. 43, Ch. 42, L. 1997.



10-3-208. Rulemaking authority.

10-3-208. Rulemaking authority. The department of military affairs may adopt rules necessary to implement the interstate mutual aid compact.

History: En. Sec. 4, Ch. 228, L. 1985.



10-3-209. Political subdivision requests for assistance -- application to fire districts, fire service areas, and fire companies in unincorporated places -- immunity.

10-3-209. Political subdivision requests for assistance -- application to fire districts, fire service areas, and fire companies in unincorporated places -- immunity. (1) If an incident, emergency, or disaster occurs in a political subdivision that has not concluded a mutual aid agreement pursuant to 10-3-202, the local or interjurisdictional agency, incident commander, or principal executive officer of the political subdivision may request assistance from another public or private agency. (2) (a) The following individuals or entities may request assistance with an incident, emergency, or disaster if a mutual aid agreement has not been concluded for protection of the area within the jurisdiction of these individuals or entities: (i) the trustees of a rural fire district created pursuant to Title 7, chapter 33, part 21, a representative of the trustees, or an incident commander for the district; (ii) the chief of a rural fire company organized pursuant to 7-33-2311 or an incident commander for the chief; (iii) the governing body of a fire service area created pursuant to Title 7, chapter 33, part 24, a representative of the governing body, or an incident commander for the area. (b) A request for assistance by an individual or entity under subsection (2)(a) may be made to any of the following: (i) a fire district; (ii) an unincorporated municipality; (iii) an incorporated municipality; (iv) a state agency; (v) a private fire prevention agency; (vi) an agency of the federal government; (vii) a fire service area; (viii) the governing body of a political subdivision; or (ix) the governing bodies of fire protection services, emergency medical care providers, and local government subdivisions of any other state or the United States pursuant to part 11 of this chapter. (3) A public or private agency receiving a request pursuant to subsection (1) or (2) shall determine if it will provide the requested assistance or if it will provide other assistance and shall inform the requesting local or interjurisdictional agency, principal executive officer, incident commander, or other individual or entity making the request, as soon as possible, of that determination. The nature and extent of assistance provided by a public or private agency may be determined only by that public or private agency. (4) The incident commander of the local or interjurisdictional agency making a request for assistance has overall responsibility for command of the resources provided by a public or private agency responding to a request. However, operational control of individual pieces of equipment and personnel furnished by the responding public or private agency remains with that agency. (5) This section does not waive an immunity or limitation on liability applicable to any of the following entities or individuals requesting or receiving assistance pursuant to this section: (a) a fire district; (b) a fire service area; (c) a fire company; (d) an unincorporated municipality, town, or village; (e) a political subdivision; or (f) an agent, employee, representative, or volunteer of an entity listed in this subsection.

History: En. Sec. 8, Ch. 46, L. 1997; amd. Sec. 6, Ch. 292, L. 2007.






Part 3. State Planning and Execution

10-3-301. State disaster and emergency plan.

10-3-301. State disaster and emergency plan. (1) The state disaster and emergency plan and program may provide for: (a) prevention and minimization of injury and damage caused by disaster; (b) prompt and efficient response to an incident, emergency, or disaster; (c) emergency relief; (d) identification of areas particularly vulnerable to disasters; (e) recommendations for preventive and preparedness measures designed to eliminate or reduce disasters or their impact; (f) organization of personnel and chains of command; (g) coordination of federal, state, and local disaster and emergency activities; and (h) other necessary matters. (2) In preparing and maintaining the state disaster and emergency plan and program, the division may seek the advice and assistance of local government, business, labor, industry, agriculture, civic and volunteer organizations, and community leaders. In advising local and interjurisdictional agencies, the division may encourage them to seek advice from these sources.

History: En. 77-2305.1 by Sec. 7, Ch. 335, L. 1977; R.C.M. 1947, 77-2305.1(part); amd. Sec. 7, Ch. 430, L. 1983; amd. Sec. 5, Ch. 176, L. 1995.



10-3-302. Declaration of emergency -- effect and termination.

10-3-302. Declaration of emergency -- effect and termination. (1) A state of emergency may be declared by the governor when the governor determines that an emergency as defined in 10-3-103 exists. (2) An executive order or proclamation of a state of emergency activates the emergency response and disaster preparation aspects of the state disaster and emergency plan and program applicable to the political subdivision or area and is authority for the deployment and use of any forces to which the plans apply and for the distribution and use of any supplies, equipment, and materials and facilities assembled, stockpiled, or arranged to be made available pursuant to parts 1 through 4 of this chapter or any other provision of law pertaining to disasters and disaster-related emergencies. An executive order or proclamation may authorize the practice of disaster medicine. The provisions of 10-3-110 do not apply to the state of emergency unless the order or proclamation includes a provision authorizing the practice of disaster medicine. (3) A state of emergency may not continue for longer than 20 days unless continuing conditions of the state of emergency exist, which must be determined by a declaration of an emergency by the president of the United States or by a declaration of the legislature by joint resolution of continuing conditions of the state of emergency.

History: En. Sec. 6, Ch. 218, L. 1951; Sec. 77-1306, R.C.M. 1947; amd. and redes. 77-2304 by Sec. 11, Ch. 94, L. 1974; amd. Sec. 6, Ch. 335, L. 1977; R.C.M. 1947, 77-2304(4); amd. Sec. 19, Ch. 56, L. 2009; amd. Sec. 4, Ch. 255, L. 2009.



10-3-303. Declaration of disaster -- effect and termination.

10-3-303. Declaration of disaster -- effect and termination. (1) A state of disaster may be declared by the governor when the governor determines that a disaster has occurred. (2) An executive order or proclamation of a state of disaster activates the disaster response and recovery aspects of the state disaster and emergency plan and program applicable to the political subdivision or area and is authority for the deployment and use of any forces to which the plans apply and for the distribution and use of any supplies, equipment, and materials and facilities assembled, stockpiled, or arranged to be made available pursuant to parts 1 through 4 of this chapter or any other provision of law pertaining to disaster and disaster-related emergencies. The executive order or proclamation may authorize the practice of disaster medicine. The provisions of 10-3-110 do not apply to the state of disaster unless the order or proclamation includes a provision authorizing the practice of disaster medicine. (3) A state of disaster may not continue for longer than 30 days unless continuing conditions of the state of disaster exist, which must be determined by a declaration of a major disaster by the president of the United States or by the declaration of the legislature by joint resolution of continuing conditions of the state of disaster. (4) The governor shall terminate a state of emergency or disaster when: (a) the emergency or disaster has passed; (b) the emergency or disaster has been dealt with to the extent that emergency or disaster conditions no longer exist; or (c) at any time the legislature terminates the state of emergency or disaster by joint resolution. However, after termination of the state of emergency or disaster, disaster and emergency services required as a result of the emergency or disaster may continue.

History: En. Sec. 6, Ch. 218, L. 1951; Sec. 77-1306, R.C.M. 1947; amd. and redes. 77-2304 by Sec. 11, Ch. 94, L. 1974; amd. Sec. 6, Ch. 335, L. 1977; R.C.M. 1947, 77-2304(5), (6); amd. Sec. 20, Ch. 56, L. 2009; amd. Sec. 5, Ch. 255, L. 2009.



10-3-304. Dissemination.

10-3-304. Dissemination. An executive order or proclamation issued under this part shall be disseminated promptly by means calculated to bring its contents to the attention of the general public. Unless the circumstances attendant upon the emergency or disaster prevent or impede it, the executive order or proclamation will be filed promptly with the division, the secretary of state, and clerk and recorders of the counties involved.

History: En. Sec. 6, Ch. 218, L. 1951; Sec. 77-1306, R.C.M. 1947; amd. and redes. 77-2304 by Sec. 11, Ch. 94, L. 1974; amd. Sec. 6, Ch. 335, L. 1977; R.C.M. 1947, 77-2304(7).



10-3-305. Governor commander-in-chief -- duties.

10-3-305. Governor commander-in-chief -- duties. (1) During an incident and during a state of emergency or disaster, the governor is commander-in-chief of the militia and of all other forces available for incident, emergency, or disaster duty. To the greatest extent possible, the governor shall delegate or assign command authority by prior arrangement embodied in the state disaster and emergency plan and program and appropriate executive orders. (2) The governor shall use the services and facilities of the existing officers and agencies of the state, and all officers and agencies shall cooperate with and extend their services and facilities to the governor as the governor may request in the carrying out of the purposes of parts 1 through 4 of this chapter.

History: En. Sec. 6, Ch. 218, L. 1951; Sec. 77-1306, R.C.M. 1947; amd. and redes. 77-2304 by Sec. 11, Ch. 94, L. 1974; amd. Sec. 6, Ch. 335, L. 1977; R.C.M. 1947, 77-2304(8), (9); amd. Sec. 6, Ch. 176, L. 1995.



10-3-306. through reserved.

10-3-306 through 10-3-309 reserved.



10-3-310. Incident response -- authority -- appropriation -- expenditures -- recovery -- rules.

10-3-310. Incident response -- authority -- appropriation -- expenditures -- recovery -- rules. (1) The governor may by executive order upon request of the local governing body, its authorized agent, or a tribal government activate that part of the state disaster and emergency plan pertaining to incident response. The order may be issued for any year, for any part of a year, or upon occurrence of an incident. (2) Upon approval of an executive order pursuant to this section: (a) that part of the state disaster and emergency plan pertaining to incidents becomes effective; (b) the division may use any of the resources usable by the division during a state of emergency or disaster to respond to the incident; and (c) there is statutorily appropriated, as provided in 17-7-502, to the office of the governor, and the governor is authorized to expend from the general fund an amount not to exceed $10,000 per incident and not to exceed $100,000 for incidents in a biennium. (3) The governor may authorize the incurring of liabilities and expenses to be paid as other claims against the state from the general fund, in the amount necessary, upon activation of the incident response portion of the state disaster and emergency plan. Money appropriated by this section may be used only for incident response costs of the state and may not be used to reimburse a local government or tribal government for incident response costs incurred by that local government or tribal government. (4) In the event of recovery of money expended pursuant to this section, the spending authority must be reinstated to the level reflecting the recovery. (5) The department may adopt rules to implement this section.

History: En. Sec. 8, Ch. 176, L. 1995; amd. Sec. 4, Ch. 228, L. 2011.



10-3-311. Emergency or disaster expenditures -- restrictions.

10-3-311. Emergency or disaster expenditures -- restrictions. (1) The governor may authorize the incurring of liabilities and expenses to be paid as other claims against the state from the general fund, in the amount necessary, when an emergency or disaster justifies the expenditure and is declared by the governor, to meet contingencies and needs arising from an emergency or disaster, as defined in 10-3-103, that results in damage to the works, buildings, or property of the state, any political subdivision of the state, or a tribal government or that menaces the health, welfare, safety, lives, or property of any considerable number of persons in any county or community of the state, including an Indian reservation, upon demonstration by the political jurisdiction, including a tribal government, that: (a) the political jurisdiction has exhausted all available emergency levies; (b) the emergency is beyond the financial capability of the political jurisdiction to respond and for which no appropriation in the affected fund is available in a sufficient amount to meet the emergency or disaster; or (c) federal funds available for the emergency or disaster require either matching state funds or specific expenditures prior to eligibility for assistance under federal laws. (2) Expenditures for flood-related damages may not be made to assist a political subdivision or tribal government that is sanctioned because it has flood hazard areas identified under the national flood insurance program, parts 59 through 77 of 44 CFR, and does not have in effect adequate regulations for those areas or has failed to enforce regulations required by the national flood insurance program. (3) In the event of recovery of money expended pursuant to this section, the spending authority must be reinstated to the level reflecting the recovery. (4) The governor is charged with the implementation of the program. (5) The administration and development of rules for implementation of this section must be promulgated by the department.

History: (1)En. Sec. 1, Ch. 409, L. 1971; amd. Sec. 19, Ch. 577, L. 1977; Sec. 79-2501, R.C.M. 1947; (2), (3)En. Sec. 3, Ch. 409, L. 1971; Sec. 79-2503, R.C.M. 1947; R.C.M. 1947, 79-2501, 79-2503; amd. Sec. 1, Ch. 216, L. 1981; amd. Sec. 8, Ch. 430, L. 1983; amd. Sec. 1, Ch. 111, L. 1985; amd. Sec. 3, Ch. 71, L. 1987; amd. Sec. 5, Ch. 228, L. 2011.



10-3-312. Maximum expenditure by governor -- appropriation.

10-3-312. Maximum expenditure by governor -- appropriation. (1) Whenever a disaster or an emergency, including an energy emergency as defined in 90-4-302 or an invasive species emergency declared under 80-7-1013, is declared by the governor, there is statutorily appropriated to the office of the governor, as provided in 17-7-502, and, subject to subsection (2), the governor is authorized to expend from the general fund an amount not to exceed $16 million in any biennium, minus any amount appropriated pursuant to 10-3-310 in the same biennium. The statutory appropriation in this subsection may be used by any state agency designated by the governor. (2) In the event of the recovery of money expended under this section, the spending authority must be reinstated to a level reflecting the recovery. (3) If a disaster is declared by the president of the United States, there is statutorily appropriated to the office of the governor, as provided in 17-7-502, and the governor is authorized to expend from the general fund an amount not to exceed $500,000 during the biennium to meet the state's share of the individuals and households grant programs as provided in 42 U.S.C. 5174. The statutory appropriation in this subsection may be used by any state agency designated by the governor. (4) At the end of each biennium, an amount equal to the unexpended and unencumbered balance of the $16 million statutory appropriation in subsection (1), minus any amount appropriated pursuant to 10-3-310 in the same biennium, must be transferred by the state treasurer from the state general fund to the fire suppression account provided for in 76-13-150.

History: En. Sec. 2, Ch. 409, L. 1971; R.C.M. 1947, 79-2502; amd. Sec. 1, Ch. 626, L. 1983; amd. Sec. 7, Ch. 703, L. 1985; amd. Sec. 2, Ch. 595, L. 1989; amd. Sec. 1, Ch. 256, L. 1991; amd. Sec. 1, Ch. 12, Sp. L. July 1992; amd. Sec. 7, Ch. 176, L. 1995; amd. Sec. 1, Ch. 401, L. 1995; amd. Sec. 4, Ch. 422, L. 1997; amd. Sec. 1, Ch. 55, L. 1999; amd. Sec. 1, Ch. 569, L. 2001; amd. Sec. 2, Ch. 426, L. 2003; amd. Sec. 1, Ch. 182, L. 2007; amd. Sec. 15, Ch. 429, L. 2009; amd. Sec. 1, Ch. 138, L. 2013; amd. Sec. 1, Ch. 368, L. 2013.



10-3-313. Temporary housing for disaster victims -- site acquisition and preparation.

10-3-313. Temporary housing for disaster victims -- site acquisition and preparation. (1) Whenever the governor has declared a state of emergency or state of disaster or the president has declared an emergency or a major disaster to exist in this state, the governor is authorized: (a) to enter into purchase, lease, or other arrangements with any agency of the United States for temporary housing units to be occupied by emergency or disaster victims and to make the units available to any political subdivision of the state or to any tribal government; (b) to assist any political subdivision of this state or any tribal government that is the locus of temporary housing for emergency or disaster victims to acquire sites necessary for temporary housing and to do all things required to prepare the site to receive and utilize temporary housing units by: (i) advancing or lending funds available to the governor from any appropriation made for those purposes by the legislature or from any other source; (ii) "passing through" funds made available for those purposes by any agency, public or private; or (iii) becoming a copartner with the political subdivision or tribal government for the execution and performance of any temporary housing project for emergency or disaster victims; (c) under regulations that the governor prescribes, to temporarily suspend or modify for not to exceed 60 days any state laws or regulations relating to public health, safety, zoning, or transportation, within or across the state, when by proclamation the governor declares the suspension or modification essential to provide temporary housing for emergency or disaster victims. (2) Any political subdivision of this state is expressly authorized to acquire, temporarily or permanently, by purchase, lease, or otherwise, sites required for installation of temporary housing units for emergency or disaster victims and to enter into whatever arrangements, including purchase of temporary housing units and payment of transportation charges, that are necessary to prepare or equip the sites to utilize the housing units. (3) Parts 1 through 4 of this chapter may not be construed to limit the governor's authority to apply for, administer, and expend any grants, gifts, or payments in aid of emergency or disaster prevention, preparedness, response, or recovery.

History: En. 77-2312 by Sec. 16, Ch. 335, L. 1977; R.C.M. 1947, 77-2312; amd. Sec. 21, Ch. 56, L. 2009; amd. Sec. 6, Ch. 228, L. 2011.



10-3-314. Community disaster loans.

10-3-314. Community disaster loans. Whenever, at the request of the governor, the president has declared a major disaster to exist in this state, the governor is authorized: (1) upon the governor's determination that a political subdivision of the state or that a tribal government will suffer a substantial loss of tax and other revenue from an emergency or disaster and has demonstrated a need for financial assistance to perform its governmental functions, to apply to the federal government, on behalf of the political subdivision or tribal government, for a loan. The proceeds are statutorily appropriated, as provided in 17-7-502, to the governor, who may receive and disburse the proceeds of any approved loan to any applicant political subdivision or tribal government. (2) to determine the amount needed by any applicant political subdivision or tribal government to restore or resume its governmental functions and to certify the same to the federal government. However, the application amount may not exceed 25% of the annual operating budget of the applicant for the fiscal year in which the emergency or disaster occurs. (3) to recommend to the federal government, based upon the governor's review, the cancellation of all or any part of repayment when, in the first 3 full fiscal years following the emergency or disaster, the revenue of the political subdivision or tribal government is insufficient to meet its operating expenses, including additional emergency-related or disaster-related expenses of the political subdivision or tribal government.

History: En. 77-2313 by Sec. 17, Ch. 335, L. 1977; R.C.M. 1947, 77-2313; amd. Sec. 8, Ch. 703, L. 1985; amd. Sec. 22, Ch. 56, L. 2009; amd. Sec. 7, Ch. 228, L. 2011.



10-3-315. Debris and wreckage removal in emergencies or disasters.

10-3-315. Debris and wreckage removal in emergencies or disasters. (1) Whenever the governor has declared a state of emergency or state of disaster to exist under the laws of this state or the president, at the request of the governor, has declared a major disaster or emergency to exist in this state, the governor is authorized: (a) notwithstanding any other provision of law, through the use of state departments or agencies or the use of any of the state's instrumentalities, to clear or remove from publicly or privately owned land or water debris and wreckage that may threaten public health or safety or public or private property in any state of emergency or state of disaster declared by the governor or major disaster as declared by the president; (b) to accept funds from the federal government and utilize the funds to make grants to any political subdivision or tribal government for the purpose of removing debris or wreckage from publicly or privately owned land or water. (2) (a) Authority under this section may not be exercised unless the affected political subdivision, tribal government, corporation, organization, or individual first presents an unconditional authorization for removal of the debris or wreckage from public and private property and, in the case of removal of debris or wreckage from private property, first agrees to indemnify the state government against any claim arising from the removal. (b) Whenever the governor provides for the clearing of debris or wreckage pursuant to subsection (1)(a) or (1)(b), employees of the designated state agencies or individuals appointed by the state are authorized to enter upon private land or waters and perform any tasks necessary to the removal or clearing operation.

History: En. 77-2314 by Sec. 18, Ch. 335, L. 1977; R.C.M. 1947, 77-2314; amd. Sec. 8, Ch. 228, L. 2011.






Part 4. Local and Interjurisdictional Planning and Execution

10-3-401. Local and interjurisdictional disaster and emergency plan -- distribution.

10-3-401. Local and interjurisdictional disaster and emergency plan -- distribution. (1) Each political subdivision eligible to receive funds under this chapter shall prepare a local or interjurisdictional disaster and emergency plan and program covering the area for which that political subdivision is responsible. This plan shall be in accordance with and in support of the state disaster and emergency plan and program. (2) The political subdivision shall prepare and distribute on behalf of the principal executive officers, in written form, a clear and complete statement of: (a) the emergency responsibilities of all local agencies, if any, and officials; (b) the disaster and emergency chain of command; (c) local evacuation authority and responsibility; and (d) local authority and responsibility for control of ingress and egress to and from an emergency or disaster area.

History: En. 77-2307.1 by Sec. 8, Ch. 335, L. 1977; R.C.M. 1947, 77-2307.1(5), (6); amd. Sec. 9, Ch. 430, L. 1983; amd. Sec. 4, Ch. 71, L. 1987.



10-3-402. Local emergency -- declaration and termination.

10-3-402. Local emergency -- declaration and termination. (1) A local emergency proclamation or disaster declaration may be issued only by the principal executive officer of a political subdivision. (2) An emergency proclamation may be issued by order or resolution whenever the principal executive officer determines there is an emergency. (3) An emergency proclamation may terminate with a disaster declaration or when the principal executive officer determines that the emergency no longer exists.

History: En. 77-2307.2 by Sec. 9, Ch. 335, L. 1977; R.C.M. 1947, 77-2307.2(1), (2); amd. Sec. 3, Ch. 595, L. 1989.



10-3-403. Local disaster -- declaration and termination.

10-3-403. Local disaster -- declaration and termination. (1) A disaster declaration may be issued by order or resolution whenever the principal executive officer determines a disaster is occurring or has occurred. (2) A disaster declaration may be terminated when the principal executive officer determines that the disaster conditions no longer exist.

History: En. 77-2307.2 by Sec. 9, Ch. 335, L. 1977; R.C.M. 1947, 77-2307.2(3); amd. Sec. 4, Ch. 595, L. 1989.



10-3-404. Contents of order -- effect.

10-3-404. Contents of order -- effect. (1) An order or resolution declaring or terminating a state of emergency or disaster shall indicate the nature of the emergency or disaster, the area threatened, and the conditions which have brought about the proclamation or declaration or which make possible termination of the state of emergency or disaster. Such order or resolution shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and shall be filed promptly with the division and the agency charged with recording the official records of the political subdivision. (2) The effect of an emergency proclamation or a disaster declaration is to activate applicable parts of the local or interjurisdictional disaster and emergency plan and program and to authorize the furnishing of aid and assistance in accordance with such plans and programs.

History: En. 77-2307.2 by Sec. 9, Ch. 335, L. 1977; R.C.M. 1947, 77-2307.2(4), (5); amd. Sec. 10, Ch. 430, L. 1983.



10-3-405. Levying emergency tax -- disposition of surplus.

10-3-405. Levying emergency tax -- disposition of surplus. (1) The governing body of the city or town or the governing body of the county, or both, shall estimate expenditures and levy an emergency millage to cover the expenditures. The millage levied by the governing body of the city or town shall not exceed 2 mills on the municipality's taxable valuation. The millage levied by the governing body of the county shall not exceed 2 mills on the taxable valuation of the county outside the municipalities. (2) No expenditure of revenue received from the millage shall be made without approval of the appropriate levying body. (3) An additional levy or levies may be made by the appropriate levying body, providing that the sum of the levies for emergencies as set forth in this section shall not exceed 2 mills in any one year. (4) All levies under this section may be passed only by a unanimous vote of the appropriate body. (5) Funds levied for an emergency and remaining when no further expenditures are necessary shall remain in a separate emergency fund and shall be used only for expenditures arising from future emergencies.

History: (1) thru (4)En. Sec. 5, Ch. 97, L. 1967; Sec. 11-4305, R.C.M. 1947; (5)En. Sec. 6, Ch. 97, L. 1967; Sec. 11-4306, R.C.M. 1947; R.C.M. 1947, 11-4305(1) thru (4), 11-4306; amd. Sec. 2, Ch. 216, L. 1981.



10-3-406. Authority of principal executive officer.

10-3-406. Authority of principal executive officer. (1) Upon the declaration of an emergency or disaster under 10-3-402 or 10-3-403 and the issuance of an order as required by 10-3-404, the principal executive officer may: (a) direct and compel the evacuation of all or part of the population from an incident or emergency or disaster area within that political subdivision when necessary for the preservation of life or other disaster mitigation, response, or recovery; and (b) control the ingress and egress to and from an incident or emergency or disaster area and the movement of persons within the area. (2) Subject to 7-33-2212(4)(a), the authority to control ingress and egress, as provided in subsection (1)(b), includes the authority to close wildland areas to access during periods of extreme fire danger.

History: En. Sec. 5, Ch. 71, L. 1987; amd. Sec. 5, Ch. 595, L. 1989; amd. Sec. 2, Ch. 450, L. 2007.






Part 5. Emergency Resource Management

10-3-501. Policy of state.

10-3-501. Policy of state. (1) The legislature recognizes that an enemy attack upon the United States is a possibility; that such an attack might be of unprecedented size and destructiveness; that a considerable period of time may elapse after an enemy attack before federal operational control over the management of resources can be instituted; and that federal planning and activities with respect to postattack recovery and rehabilitation are predicated on the ability of the states and their political subdivisions to prepare for and respond promptly to the problems created by an enemy attack. Therefore, it is necessary to confer upon the governor and upon the executive heads of governing bodies of political subdivisions of this state the emergency powers provided for in this part. (2) It is the purpose of this part and the policy of this state that all resource management functions of this state be coordinated to the maximum extent with the comparable functions of the federal government, of other states and localities, and of private agencies to the end that the most effective preparation and use may be made of available personnel, resources, and facilities in an emergency.

History: En. Sec. 2, Ch. 297, L. 1967; Sec. 77-1502, R.C.M. 1947; amd. and redes. 77-2401 by Sec. 19, Ch. 94, L. 1974; R.C.M. 1947, 77-2401; amd. Sec. 44, Ch. 42, L. 1997; amd. Sec. 23, Ch. 56, L. 2009.



10-3-502. Definitions.

10-3-502. Definitions. Unless the context requires otherwise, in this part the following definitions apply: (1) "Emergency resources management plan" means that plan prepared by the department of military affairs, approved by the federal office of emergency planning, and adopted by the governor, which sets forth the organization, administration, and functions for the emergency management by the state government of essential resources and economic stabilization within the state. (2) "Enemy attack" means an actual attack by a foreign nation by hostile air raids or other forms of warfare upon this state or any other state or territory of the United States. (3) "Political subdivision" means any county, city, town, or township of the state.

History: En. Sec. 3, Ch. 297, L. 1967; Sec. 77-1503, R.C.M. 1947; amd. and redes. 77-2402 by Sec. 20, Ch. 94, L. 1974; R.C.M. 1947, 77-2402(part).



10-3-503. Governor's powers and duties.

10-3-503. Governor's powers and duties. (1) The governor has general direction and control of the emergency resources management within this state and all officers, boards, agencies, individuals, or groups established under the emergency resources management plan. (2) In performing duties under this part, the governor may cooperate with the federal government, with other states, and with private agencies in all matters pertaining to the emergency management of resources. (3) In performing duties under this part and to effect its policies and purpose, the governor may make, amend, and rescind the necessary orders and rules to carry out this part within the limits of authority conferred upon the governor, with due consideration of the emergency resources management plans of the federal government.

History: En. Sec. 5, Ch. 297, L. 1967; Sec. 77-1505, R.C.M. 1947; amd. and redes. 77-2403 by Sec. 21, Ch. 94, L. 1974; R.C.M. 1947, 77-2403; amd. Sec. 24, Ch. 56, L. 2009.



10-3-504. Emergency resources management plan.

10-3-504. Emergency resources management plan. The emergency resources management plan must provide an emergency organization and emergency administrative policies and procedures for the conservation, allocation, distribution, and use of essential resources available to the state following a civil defense emergency such as an attack upon the United States. The plan is supplemental to the national plan for emergency preparedness adopted by the president of the United States and becomes operative upon the establishment of a civil defense emergency. To the extent that the federal government is either incapable of or not prepared to conduct its emergency resources management program, the state emergency resources management plan will substitute for and replace the federal program until the time that the federal program becomes effective in the state.

History: En. Sec. 3, Ch. 297, L. 1967; Sec. 77-1503, R.C.M. 1947; amd. and redes. 77-2402 by Sec. 20, Ch. 94, L. 1974; R.C.M. 1947, 77-2402(part); amd. Sec. 45, Ch. 42, L. 1997.



10-3-505. Proclamation of emergency -- effect and termination.

10-3-505. Proclamation of emergency -- effect and termination. (1) Following an attack, if the governor finds that action is necessary to deal with the danger to the public safety caused by the attack or to aid in the postattack recovery or rehabilitation of the United States or any part of the United States, the governor shall declare by proclamation the existence of a postattack recovery and rehabilitation emergency. A proclamation is ineffectual unless the legislature is then in session or the governor simultaneously issues an order convening the legislature in special session within 45 days. (2) During the period when the proclamation issued under subsection (1) is in force or during the continuance of any emergency declared by the president of the United States or the congress calling for postattack recovery and rehabilitation activities, subject to the limitations set forth in this part and in a manner consistent with any rules or orders and policy guidance issued by the federal government, the governor may issue, amend, and enforce rules and orders to: (a) control, restrict, and regulate, by rationing, freezing, use of quotas, prohibitions on shipments, price fixing, allocation, or other means, the use, sale, or distribution of food, feed, fuel, clothing and other commodities, materials, goods, or services; (b) prescribe and direct activities in connection with but not limited to use, conservation, salvage, and prevention of waste of materials, services, and facilities, including production, transportation, power, and communication facilities, training and supply of labor, utilization of industrial plants, health and medical care, nutrition, housing, including the use of existing and private facilities, rehabilitation, education, welfare, child care, recreation, consumer protection, and other essential civil needs; and (c) take other action that may be necessary for the management of resources following an attack. (3) All rules and orders issued under authority conferred by this part have the effect of law during the continuance of a proclamation or declaration of emergency as contemplated by this section when a copy of the rule or order is filed in the office of the secretary of state or, if issued by a local or area official, when filed in the office or offices of the county clerk and recorder. If, by reason of destruction or disruption attendant upon or resulting from attack, the filing requirements of this subsection cannot be met, public notice by means that may be available must be considered a complete and sufficient substitute. All existing laws, ordinances, rules, and orders inconsistent with the provisions of this part or any rule or order issued under the authority of this part is inoperative during the period of time and to the extent that inconsistency exists. (4) Any authority exercised under a proclamation of emergency contemplated by this section may be exercised with respect to the entire territory over which the governor or other official, as the case may be, has jurisdiction or to any specified part of the territory. (5) The governor's power and authority to issue a proclamation following an attack must be terminated by the passage of a joint resolution of the legislature or by declaration of the termination of the emergency by the president or by the congress. However, the proclamation must terminate automatically 6 months after issuance and a similar proclamation may not be issued unless concurrence is given by a joint resolution of the legislature.

History: En. Sec. 6, Ch. 297, L. 1967; Sec. 77-1506, R.C.M. 1947; amd. and redes. 77-2404 by Sec. 22, Ch. 94, L. 1974; amd. Sec. 14, Ch. 49, L. 1977; R.C.M. 1947, 77-2404; amd. Sec. 25, Ch. 56, L. 2009.



10-3-506. Judicial inquiry of proclamation.

10-3-506. Judicial inquiry of proclamation. Every proclamation and the facts related in the proclamation issued under this part are subject to judicial inquiry by the state supreme court as to the existence of the facts underlying the issuance of the proclamation and whether the action was reasonable under the circumstances.

History: En. Sec. 7, Ch. 297, L. 1967; Sec. 77-1507, R.C.M. 1947; amd. and redes. 77-2405 by Sec. 23, Ch. 94, L. 1974; R.C.M. 1947, 77-2405.



10-3-507. Penalty for violation of rules.

10-3-507. Penalty for violation of rules. A person violating any of the rules or orders adopted and promulgated under 10-3-505 shall upon conviction be subject to a fine not to exceed $10,000 or to a term of imprisonment not to exceed 5 years, or both.

History: En. Sec. 8, Ch. 297, L. 1967; Sec. 77-1508, R.C.M. 1947; amd. and redes. 77-2406 by Sec. 24, Ch. 94, L. 1974; R.C.M. 1947, 77-2406.






Part 6. Continuity of Government

10-3-601. Citation of part.

10-3-601. Citation of part. This part may be cited as "The Continuity in Government Act".

History: En. Sec. 1, Ch. 268, L. 1967; amd. Sec. 46, Ch. 100, L. 1973; R.C.M. 1947, 82-3801; amd. Sec. 11, Ch. 430, L. 1983.



10-3-602. Filling vacancy in governorship.

10-3-602. Filling vacancy in governorship. Following an enemy attack, the line of succession to the office of governor shall be extended as provided in Title 2, chapter 16, part 5.

History: En. Sec. 2, Ch. 268, L. 1967; amd. Sec. 47, Ch. 100, L. 1973; R.C.M. 1947, 82-3802; amd. Sec. 6, Ch. 142, L. 1979.



10-3-603. Filling vacancy in boards of county commissioners.

10-3-603. Filling vacancy in boards of county commissioners. In case of a vacancy on any board of county commissioners occurring during or following an enemy attack, if the judge or judges of the judicial district in which the vacancy occurs be not available to make the appointment then the district judges of all other judicial districts shall be authorized to make such appointment. Provided, however, that of the available judges in the state of Montana that judge who holds court in the county seat closest to the county seat where the vacancy occurs shall be responsible for making the appointment to fill the vacancy.

History: En. Sec. 3, Ch. 268, L. 1967; amd. Sec. 48, Ch. 100, L. 1973; R.C.M. 1947, 82-3803.



10-3-604. Filling vacancy in city or town governing bodies.

10-3-604. Filling vacancy in city or town governing bodies. In the event that no members of a city or town council or commission are available following an enemy attack then the board of county commissioners of the county in which such city or town is located shall appoint successors to act in place of the unavailable members.

History: En. Sec. 4, Ch. 268, L. 1967; R.C.M. 1947, 82-3804.



10-3-605. Filling vacancy for city or town executive.

10-3-605. Filling vacancy for city or town executive. If the executive head of any city or town is unavailable following an enemy attack to exercise the powers and discharge the duties of office, then those members of the city or town council or commission available shall, by majority vote, choose a successor to act as the executive head of the city or town.

History: En. Sec. 5, Ch. 268, L. 1967; R.C.M. 1947, 82-3805; amd. Sec. 26, Ch. 56, L. 2009.



10-3-606. Quorum requirement.

10-3-606. Quorum requirement. If, following an enemy attack, the legislature or any state or local government council, board, or commission is unable to assemble a quorum as defined by the constitution of Montana or by statute, then those legislators or members of the council, board, or commission available for duty shall constitute the legislature, board, or commission and quorum requirements shall be suspended. Where the affirmative vote of a specified proportion of members for the approval of any action would otherwise be required, the same proportion of those voting thereon shall be sufficient.

History: En. Sec. 6, Ch. 268, L. 1967; R.C.M. 1947, 82-3806.



10-3-607. Relocating seat of state government.

10-3-607. Relocating seat of state government. If the seat of state government at Helena is rendered unsuitable for use in that capacity, the seat of state government may be moved to an alternate location within the boundaries of the state of Montana by proclamation of the governor. The governor shall consider other Montana cities in order of their population in the last federal census, giving consideration to available communications, office space, and other factors considered pertinent. The move of the seat of government is effective until it is again moved by proclamation of the governor or action by the legislature.

History: En. Sec. 7, Ch. 268, L. 1967; R.C.M. 1947, 82-3807; amd. Sec. 12, Ch. 430, L. 1983; amd. Sec. 27, Ch. 56, L. 2009.



10-3-608. Relocating seat of local government.

10-3-608. Relocating seat of local government. Following an enemy attack in which the seat of local government of any political subdivision of the state shall have been rendered unsuitable for use in that capacity, in the opinion of the governing body of that political subdivision, such seat of government may be moved by said governing body to such other location as it deems most suitable.

History: En. Sec. 8, Ch. 268, L. 1967; R.C.M. 1947, 82-3808.



10-3-609. Part inoperative upon convening of legislature.

10-3-609. Part inoperative upon convening of legislature. The provisions of this part shall become inoperative at the time of the convening of the first legislature following the emergency which originally made such provisions operative.

History: En. Sec. 9, Ch. 268, L. 1967; R.C.M. 1947, 82-3809.






Part 7. Tactical Incident Assistance

10-3-701. Short title.

10-3-701. Short title. This part may be cited as the "Tactical Incident Assistance Act".

History: En. Sec. 1, Ch. 455, L. 1989.



10-3-702. Definitions.

10-3-702. Definitions. As used in this part, the following definitions apply: (1) "Jurisdiction" means the jurisdiction of any law enforcement agency within Montana. (2) "Tactical incident" means any situation in which it is reasonable to expect the possibility of the loss of life or the taking of a hostage unless extraordinary steps are taken. These situations may include but are not limited to: (a) a barricaded person with a gun; (b) a person taken hostage; (c) arrests in extraordinary circumstances; (d) civil disorder; (e) terrorist activity; (f) protection of a dignitary; and (g) courtroom security in extraordinary circumstances. (3) "Tactical team" means a small group of highly disciplined law enforcement officers trained to provide a quick and ready response to high-risk conditions and situations that go beyond the capabilities of normally trained and equipped officers. With specialized training, tactics, and equipment, this small group of officers provides a greater expectation of resolving incidents without loss of property, injury, or loss of life.

History: En. Sec. 2, Ch. 455, L. 1989; amd. Sec. 28, Ch. 56, L. 2009.



10-3-703. Tactical team aiding another jurisdiction.

10-3-703. Tactical team aiding another jurisdiction. (1) If a tactical incident exceeds the capability of a local law enforcement agency, the agency administrator may request the assistance of a tactical team from another jurisdiction. (2) A tactical team called to another jurisdiction has peace officer status in that jurisdiction under the authority of the requesting agency.

History: En. Sec. 3, Ch. 455, L. 1989.



10-3-704. Local agency to contact national guard.

10-3-704. Local agency to contact national guard. (1) If a tactical incident exceeds the capability of a local law enforcement agency, the agency administrator may call the national guard staff duty office for assistance as provided in 10-3-705. (2) The national guard staff duty officer shall inform the governor of the request.

History: En. Sec. 4, Ch. 455, L. 1989.



10-3-705. Tactical incident -- national guard assistance.

10-3-705. Tactical incident -- national guard assistance. (1) Upon request by a local law enforcement agency administrator, the governor may order the national guard to provide transportation services and the use of national guard equipment to the requesting agency tactical team or to tactical teams that are providing assistance to the requesting agency during a tactical incident. (2) This section does not give the national guard the status or authority of peace officers.

History: En. Sec. 5, Ch. 455, L. 1989.






Part 8. Search and Rescue

10-3-801. Account created for funding search and rescue operations -- rules.

10-3-801. Account created for funding search and rescue operations -- rules. (1) There is an account in the state special revenue fund established in 17-2-102. The account must be administered by the disaster and emergency services division of the department exclusively for the purposes of search and rescue as provided in this section. The department may retain up to 5% of the money in the account to pay its costs of administering this section. (2) There must be deposited in the account: (a) fund transfers pursuant to 15-1-122(2)(f); (b) fund transfers pursuant to 87-1-601(10). These funds may be used only as provided in 87-1-601(10). (c) all money received by the department in the form of gifts, grants, reimbursements, or appropriations from any source intended to be used for search and rescue operations. (3) (a) Not less than 50% of the money in the account must be used by the department to defray costs of: (i) local search and rescue units for search and rescue missions conducted through a county sheriff's office at a maximum of $6,000 for each rescue mission, regardless of the number of counties or county search and rescue organizations involved. To fulfill the purposes of this subsection (3)(a)(i), the department shall transmit reimbursement money to the county treasurer, who shall deposit the funds in a separate search and rescue fund accessible by the local search and rescue unit that requested the reimbursement. The county treasurer shall notify the reimbursed local search and rescue unit by mail when the deposit occurs. (ii) a county sheriff's office at a maximum of $6,000 for each rescue mission, regardless of the number of counties or county search and rescue organizations involved. (b) The remaining money in the account may be used by the department: (i) to match local funds for the purchase of equipment for use by local search and rescue units at a maximum of $6,000 for each unit in a calendar year. The cost-sharing match must be 35% local funds to 65% from the account. (ii) for reimbursement of expenses related to the training of search and rescue volunteers. (4) The department may adopt rules to implement the proper administration of the account. The rules may include: (a) a method of reimbursing local search and rescue units or a county sheriff's office, on a case-by-case basis, for authorized search and rescue operations conducted pursuant to subsection (3)(a), including verification of search missions, claims procedures, fiscal accountability, and the number and circumstances of search missions involving persons engaged in hunting, fishing, and trapping in a fiscal year; (b) methods for processing requests for equipment matching funds and training funds made pursuant to subsection (3)(b), including any verification and accounting necessary to ensure that the provisions of subsection (3)(b) are met, and determining the percentage of all search missions involving persons engaged in hunting, fishing, or trapping in a fiscal year; (c) a system involving input from representatives of county sheriff organizations and state and local search and rescue organizations for assistance in verifying and processing claims for reimbursement, equipment, and training; and (d) a method for compiling and keeping current a contact list of all search and rescue units in Montana and in neighboring states and provinces in order to ensure collaboration, communication, and cooperation between the various county search and rescue units and between the department and the county units and dedication of a page on the department's website for posting the contact list and other relevant search and rescue information.

History: En. Sec. 1, Ch. 534, L. 2003; amd. Sec. 2, Ch. 542, L. 2005; amd. Sec. 1, Ch. 332, L. 2007; amd. Sec. 1, Ch. 71, L. 2009; amd. Sec. 5, Ch. 486, L. 2009; amd. Sec. 1, Ch. 62, L. 2011.






Part 9. Intrastate Mutual Aid System

10-3-901. Short title.

10-3-901. Short title. This part may be cited as the "Statewide Mutual Aid System Act".

History: En. Sec. 1, Ch. 354, L. 2005.



10-3-902. Policy -- purpose.

10-3-902. Policy -- purpose. (1) It is the policy of the state that: (a) available resources should be made available whenever possible and practical to minimize the negative impacts of disasters and emergencies, regardless of the political jurisdiction in this state within which the disaster or emergency occurs and regardless of the political jurisdictions from which a request for assistance arises or from which or to which the resources are made available; (b) agreements, either formal or informal, written or oral, between or among political subdivisions of this state, that exist or are entered into for the purpose of providing mutual aid in the event of a disaster or emergency should remain options for political subdivisions and should not be infringed upon or in any way affected by the provisions of this part; and (c) in particular, the provisions of this part do not affect any mutual aid agreement, either formal or informal, written or oral, that is made or that may be made pursuant to Title 7, chapter 33, 10-3-209, or 10-3-703 or a request for assistance or aid or assistance or aid provided or received pursuant to Title 7, chapter 33, 10-3-209, or 10-3-703. (2) It is the purpose of this part to: (a) establish an effective and efficient mutual aid system in which a political jurisdiction can choose to participate that can operate separate from yet integrated with other freestanding mutual aid systems or agreements; (b) provide to political jurisdictions in the state another option for establishing mutual aid agreements and for requesting, providing, and receiving mutual aid; and (c) allow political jurisdictions maximum flexibility to protect life and property through mutual aid agreements.

History: En. Sec. 2, Ch. 354, L. 2005.



10-3-903. Statewide mutual aid system -- definitions.

10-3-903. Statewide mutual aid system -- definitions. As used in this part, the following definitions apply: (1) "Committee" means the Montana intrastate mutual aid committee created in 10-3-904. (2) "Disaster" has the meaning provided in 10-3-103. (3) "Emergency" has the meaning provided in 10-3-103. (4) "Member jurisdiction" means the state of Montana or a political subdivision or a federally recognized Indian tribe that participates in the system. (5) "System" means the Montana intrastate mutual aid system provided for in 10-3-906.

History: En. Sec. 3, Ch. 354, L. 2005; amd. Sec. 1, Ch. 43, L. 2007.



10-3-904. Montana intrastate mutual aid committee -- members -- officers -- meetings -- compensation.

10-3-904. Montana intrastate mutual aid committee -- members -- officers -- meetings -- compensation. (1) There is a Montana intrastate mutual aid committee. (2) All members of the committee must be appointed by and serve at the pleasure of the state emergency response commission established in 10-3-1204. (3) The committee shall elect from among its members a presiding officer, a vice presiding officer, and any other officers considered necessary or advisable by the committee. (4) The committee shall meet at least annually and may meet at the call of the presiding officer or as otherwise considered necessary or advisable by two-thirds of the members. (5) Members of the committee are not entitled to compensation or to reimbursement for expenses incurred for serving on or participating in the activities of the committee. This subsection does not preclude a member jurisdiction from compensating or reimbursing the expenses of a committee member.

History: En. Sec. 4, Ch. 354, L. 2005.



10-3-905. Montana intrastate mutual aid committee -- duties.

10-3-905. Montana intrastate mutual aid committee -- duties. The committee shall: (1) review the progress and status of intrastate mutual aid; (2) assist in developing methods to track and evaluate activation of the system; (3) examine issues facing member jurisdictions in the implementation of intrastate mutual aid; (4) develop, adopt, and disseminate comprehensive guidelines and procedures that address the following: (a) projected or anticipated costs of establishing and maintaining the system; (b) checklists for requesting and providing intrastate mutual aid assistance; (c) recordkeeping for all member jurisdictions; and (d) procedures for reimbursing the actual and legitimate expenses of a member jurisdiction that responds to a request for aid or assistance through the system; and (5) adopt any other guidelines or procedures considered necessary by the committee to implement an effective and efficient system.

History: En. Sec. 5, Ch. 354, L. 2005.



10-3-906. Intrastate mutual aid system -- initial participation -- withdrawing.

10-3-906. Intrastate mutual aid system -- initial participation -- withdrawing. (1) There is a Montana intrastate mutual aid system. The system is composed of and may be described as: (a) the member jurisdictions and any action taken by a member jurisdiction pursuant to this part; (b) the committee and any action taken by the committee pursuant to this part; (c) the guidelines and procedures described in 10-3-905(4); (d) any action taken with respect to requesting assistance for an emergency or disaster under this part; and (e) any action taken with respect to responding to a request for assistance for an emergency or disaster under this part. (2) Except as provided in subsection (4), every political subdivision of the state is part of the system. (3) A federally recognized Indian tribe that is located within the boundaries of the state may be a member jurisdiction upon: (a) adoption by the tribal government of a resolution declaring the tribe's desire to be a member jurisdiction; and (b) receipt by the division, as defined in 10-3-103, of a copy of the resolution. (4) A member jurisdiction may elect not to participate or to withdraw from the system upon: (a) adopting a resolution or ordinance declaring that the member jurisdiction elects not to participate in the system; and (b) receipt by the division, as defined in 10-3-103, of a copy of the resolution. (5) This section does not preclude a member jurisdiction from entering into any other agreement with another political subdivision and does not affect any other agreement to which a political subdivision is a party or may become a party.

History: En. Sec. 6, Ch. 354, L. 2005.



10-3-907. Intrastate mutual aid system -- request for assistance.

10-3-907. Intrastate mutual aid system -- request for assistance. (1) A member jurisdiction may request assistance from another member jurisdiction: (a) to prevent, mitigate, respond to, or recover from an emergency or disaster; or (b) in concert with drills or exercises between member jurisdictions. (2) A request for assistance must be made by or through the presiding officer of the governing body of the member jurisdiction or the chief executive officer or the chief executive officer's designee of a member jurisdiction. A request may be verbal or in writing and is not required to go directly to the division, as defined in 10-3-103. If a request is verbal, the request must be confirmed in writing within 30 days of the date on which the request was made.

History: En. Sec. 7, Ch. 354, L. 2005.



10-3-908. Intrastate mutual aid system -- limitation on assistance -- command and control.

10-3-908. Intrastate mutual aid system -- limitation on assistance -- command and control. A member jurisdiction's obligation to provide assistance to prevent, respond to, or recover from an emergency or disaster or in drills or exercises is subject to the following conditions: (1) A member jurisdiction that responds to a request for assistance from a requesting member jurisdiction may withhold resources to the extent necessary to provide reasonable protection and services for the responding jurisdiction. (2) The personnel of a responding member jurisdiction are under: (a) the command control of the responding jurisdiction for purposes that include medical protocols, standard operating procedures, and other protocols; and (b) the operational control of the appropriate officials of the member jurisdiction receiving the assistance. (3) The assets and equipment of a responding member jurisdiction are under: (a) the command control of the responding jurisdiction; and (b) the operational control of the appropriate officials of the member jurisdiction receiving the assistance.

History: En. Sec. 8, Ch. 354, L. 2005.



10-3-909. Intrastate mutual aid system -- portability of bona fides.

10-3-909. Intrastate mutual aid system -- portability of bona fides. If a person or entity holds a license, certificate, permit, or similar documentation that evidences the person's or entity's qualifications in a professional, mechanical, or other skill and the assistance of the person or entity is requested by a member jurisdiction, the person or entity is: (1) considered to be licensed, certified, permitted, or otherwise documented in the member jurisdiction that requests assistance for the duration of the emergency or disaster or of the drills or exercises; and (2) subject to any legal limitations or conditions prescribed by the governing body or chief executive of the member jurisdiction that receives the assistance.

History: En. Sec. 9, Ch. 354, L. 2005.



10-3-910. Intrastate mutual aid system -- reimbursement -- dispute resolution.

10-3-910. Intrastate mutual aid system -- reimbursement -- dispute resolution. (1) A requesting member jurisdiction shall reimburse each member jurisdiction that responds to a request for aid or assistance and renders aid under the system unless the member jurisdiction rendering aid donates all or a portion of the cost of the assistance to the requesting member jurisdiction. (2) A request for reimbursement must be in accordance with procedures developed by the committee. (3) If a dispute regarding reimbursement arises between a party that requested assistance under the system and a party that provided assistance under the system, the involved parties shall make every effort to resolve the dispute within 30 days of written notice of the dispute given by the party asserting noncompliance to the other party. (4) (a) If the dispute is not resolved within 90 days from the date of the notice, either party may request that the dispute be resolved through arbitration. (b) All arbitration occurring under this section must be conducted pursuant to the commercial arbitration rules and mediation procedures of the American arbitration association as the rules and procedures exist on the date of notification described in subsection (3).

History: En. Sec. 10, Ch. 354, L. 2005.



10-3-911. Intrastate mutual aid system -- workers' compensation coverage.

10-3-911. Intrastate mutual aid system -- workers' compensation coverage. (1) If a person is an employee of a member jurisdiction that responds to a request for assistance from a member jurisdiction and the person sustains injury in the course of providing the requested assistance, the person is entitled to all applicable benefits, including workers' compensation benefits, normally available to the person as an employee of the member jurisdiction that employs the person. (2) If the person's injury results in the person's death, the person's estate must receive any additional state and federal benefits that may be available for death in the line of duty.

History: En. Sec. 11, Ch. 354, L. 2005.



10-3-912. Liability -- immunity.

10-3-912. Liability -- immunity. (1) All activities performed pursuant to a request for assistance as provided for in this part are considered to be governmental functions. (2) Except as provided in 10-3-911, a person responding to a request for assistance who is under the operational control of the requesting member jurisdiction, as provided for in 10-3-908, is considered for the purposes of liability to be an employee of the requesting member jurisdiction. (3) Except in the case of willful misconduct, gross negligence, or bad faith, the member jurisdiction or an employee of the member jurisdiction is immune from liability for the death of or injury to any person or for damage to property if the member jurisdiction or the employee of the member jurisdiction is complying with or attempting to comply with the system.

History: En. Sec. 12, Ch. 354, L. 2005.






Part 10. Emergency Management Assistance Compact

10-3-1001. Enactment -- provisions.

10-3-1001. Enactment -- provisions. The Emergency Management Assistance Compact is enacted into law and entered into with all other jurisdictions joining in the compact in the form substantially as follows:

Article I - Definitions, Purposes, and Authorities

Article II - General Implementation

Article III - Party State Responsibilities

Article IV - Limitations

Article V - Licenses and Permits

Article VI - Liability

Article VII - Supplementary Agreements

Article VIII - Compensation

Article IX - Reimbursement

Article X - Evacuation

Article XI - Implementation

Article XII - Validity

Article XIII - Additional Provisions

History: En. Sec. 1, Ch. 175, L. 1999.



10-3-1002. Compact administrator.

10-3-1002. Compact administrator. The administrator of the disaster and emergency services division of the department of military affairs is the administrator of the compact provided for in 10-3-1001.

History: En. Sec. 2, Ch. 175, L. 1999.



10-3-1003. Supplementary agreements.

10-3-1003. Supplementary agreements. The compact administrator provided for in 10-3-1002 may enter into agreements with other officials in other states, as provided in Article VII of this compact, and in Montana that are necessary to implement the compact.

History: En. Sec. 3, Ch. 175, L. 1999.






Part 11. Interstate Emergency Services

10-3-1101. Short title.

10-3-1101. Short title. This part shall be known and may be cited as the "Interstate Emergency Services Mutual Aid Act".

History: En. Sec. 1, Ch. 5, L. 1989.



10-3-1102. Purpose.

10-3-1102. Purpose. It is the purpose of this part to permit one or more fire protection services, emergency medical care providers, or local government subdivisions of this state to enter into mutual aid agreements, on the basis of mutual advantage, with one or more fire protection services, emergency medical care providers, or local government subdivisions of any other state or the United States in order to facilitate and coordinate efficient, cooperative efforts directed toward protection of life and property in areas transcending state boundaries that, due to geographic remoteness, population sparsity, and economic or other factors, are in need of those services.

History: En. Sec. 2, Ch. 5, L. 1989; amd. Sec. 7, Ch. 292, L. 2007.



10-3-1103. Definitions.

10-3-1103. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Emergency medical care provider" means a local government subdivision or other entity, whether public or private, licensed by the state to provide emergency medical services pursuant to Title 50, chapter 6. (2) "Fire protection service" means a governmental fire agency organized under Title 7, chapter 33, or another fire suppression entity organized under the laws of this state, any other state, or an agency of the government of the United States. (3) "Local government subdivision" means the local governmental entity, other than state government, including but not limited to incorporated towns and cities, townships, and counties. (4) "Mutual aid agreement" or "agreement" means an agreement, consistent with the purposes of this part, by one or more fire protection services, emergency medical care providers, or local government subdivisions of this state with one or more fire protection services, emergency medical care providers, or local government subdivisions of any other state or the United States. (5) "Party emergency service" means a fire protection service, emergency medical care provider, local government subdivision, or agency of the United States that is a party to a mutual aid agreement as provided in this part.

History: En. Sec. 3, Ch. 5, L. 1989; amd. Sec. 8, Ch. 292, L. 2007.



10-3-1104. Authorization to enter agreement -- general content -- authority.

10-3-1104. Authorization to enter agreement -- general content -- authority. (1) Any one or more fire protection services, emergency medical care providers, or local government subdivisions of this state may enter into a mutual aid agreement with any one or more fire protection services, emergency medical care providers, or local government subdivisions of any other state or the United States to provide emergency services to the area covered by the agreement. The agreement must be authorized and approved by the governing body of each party to the agreement that is not an agency of the United States government. (2) The agreement must fully set forth the powers, rights, and obligations of the parties to the agreement. (3) A mutual aid agreement grants a fire protection service or emergency medical care provider of this state authority to operate outside of the state and grants authority for a fire protection service or emergency medical care provider of another state or the United States to operate within this state as if the fire service or emergency medical care provider were organized and operated under the laws of this state.

History: En. Sec. 4, Ch. 5, L. 1989.



10-3-1105. Detailed content of agreement.

10-3-1105. Detailed content of agreement. The agreement authorized by 10-3-1104 must specify the following: (1) the purpose of the agreement; (2) the precise organization, composition, and nature of any separate legal entity created by the agreement; (3) the duration of the agreement; (4) the manner of financing the agreement and establishing and maintaining a budget therefor; (5) a provision for administering the agreement, which may include creation of a joint board responsible for such administration; (6) the exact chain of command or delegation of authority to be followed by party emergency services acting under the provisions of the agreement; (7) the manner of acquiring, holding, and disposing of real and personal property used in the agreement; and (8) the method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination.

History: En. Sec. 5, Ch. 5, L. 1989.



10-3-1106. Submission of agreement to attorney general.

10-3-1106. Submission of agreement to attorney general. (1) As a condition precedent to an agreement becoming effective under this part, the agreement must be submitted to and receive the approval of the state attorney general. (2) The attorney general shall approve an agreement submitted under this part unless the attorney general finds that it is not in proper form, does not meet the requirements set forth in this part, or otherwise does not conform to the laws of Montana. If an agreement is disapproved, the attorney general shall provide a detailed, written statement to the appropriate governing bodies of the fire protection services, emergency medical care providers, and local government subdivisions. (3) If the attorney general does not disapprove an agreement within 60 days after its submission, it is considered approved.

History: En. Sec. 9, Ch. 5, L. 1989; amd. Sec. 29, Ch. 56, L. 2009.



10-3-1107. Filing of agreement.

10-3-1107. Filing of agreement. Within 20 days after approval by the attorney general, an agreement made pursuant to this part must be filed in the office of: (1) each clerk and recorder of each county of this state where the principal office of one of the parties to the agreement is located; and (2) the secretary of state.

History: En. Sec. 10, Ch. 5, L. 1989.



10-3-1108. through reserved.

10-3-1108 through 10-3-1110 reserved.



10-3-1111. Agreement not to relieve agency of duties.

10-3-1111. Agreement not to relieve agency of duties. No agreement made under this part may relieve any fire protection service, emergency medical care provider, or local government subdivision of this state of a duty imposed upon it by law. Timely performance of such a duty by a joint board or other legal or administrative entity created by a mutual aid agreement may be offered in satisfaction of the duty.

History: En. Sec. 7, Ch. 5, L. 1989.



10-3-1112. Limitation of powers.

10-3-1112. Limitation of powers. Except for the right granted by this part to jointly exercise powers, this part does not authorize any fire protection service, emergency medical care provider, or local government subdivision of this state to exercise a power that it is not otherwise authorized to exercise.

History: En. Sec. 8, Ch. 5, L. 1989.



10-3-1113. Right of state in actions involving agreements.

10-3-1113. Right of state in actions involving agreements. In any case or controversy involving performance or interpretation of or liability under a mutual aid agreement entered into between one or more fire protection services, emergency medical care providers, or local government subdivisions of this state and one or more fire protection services, emergency medical care providers, or local government subdivisions of another state or of the United States, the parties to the agreement are the real parties in interest. This state may maintain an action against any fire protection service, emergency medical care provider, or local government subdivision whose default, failure, performance, or other conduct caused or contributed to a liability incurred by the state.

History: En. Sec. 6, Ch. 5, L. 1989.



10-3-1114. Effect of other law.

10-3-1114. Effect of other law. The procedures and remedies provided in this part apply to the exclusion of those remedies and procedures for interlocal agreements generally under Title 7, chapter 11, part 1.

History: En. Sec. 12, Ch. 5, L. 1989.



10-3-1115. Authorization to appropriate funds for purpose of agreement.

10-3-1115. Authorization to appropriate funds for purpose of agreement. A fire protection service, emergency medical care provider, or local government subdivision of this state may appropriate funds for and may sell, lease, or otherwise supply material to any entity created for the purpose of performance of an agreement and may provide such personnel or services therefor as are within its authority to furnish.

History: En. Sec. 11, Ch. 5, L. 1989.






Part 12. Response to Hazardous Material Incidents

10-3-1201. Short title.

10-3-1201. Short title. This part may be cited as the "Montana Response to Hazardous Material Incidents Act".

History: En. Sec. 1, Ch. 270, L. 1995.



10-3-1202. Purpose.

10-3-1202. Purpose. It is the purpose of this part to: (1) provide that adequate hazardous material emergency response capability exists in the state in order to protect the health and safety of Montana citizens and the environment; (2) delineate those state agencies responsible for responding to a hazardous material incident; (3) provide for the control and management of incidents; (4) provide for the cooperation of other state agencies and local governments in incident management; and (5) provide for the formulation of a comprehensive, statewide incident management and hazardous material response support plan.

History: En. Sec. 2, Ch. 270, L. 1995.



10-3-1203. Definitions.

10-3-1203. Definitions. As used in this part, the following definitions apply: (1) "Commission" means the state emergency response commission. (2) "Division" means the division of disaster and emergency services in the department of military affairs. (3) "Duration of response" means a period of time beginning when an emergency responder is requested by the appropriate authority to respond to an incident and ending when the responder is released from the incident by the incident commander and returned to the emergency responder's place of residence by the most direct route and includes the time required to replace and return all materials used for the incident to the same or similar condition and state of readiness as before the response. (4) "Hazardous material" means a hazardous substance, a hazardous or deleterious substance as defined in 75-10-701, radioactive material, or a combination of a hazardous substance, a hazardous or deleterious substance, and radioactive material. (5) "Hazardous material incident response team" means an organized group of trained response personnel, operating under an emergency response plan and appropriate standard operating procedures, that is expected to perform work to control an actual release or threatened release of hazardous material requiring close approach to the material, to respond to releases or threatened releases of hazardous material for the purpose of control or stabilization of the incident, and to provide technical assistance to local jurisdictions. (6) (a) "Hazardous substance" means flammable solids, semisolids, liquids, or gases; poisons; explosives; corrosives; compressed gases; reactive or toxic chemicals; irritants; or biological agents. (b) The term does not include radioactive material. (7) "Incident" means an event involving the release or threat of release involving hazardous material that may cause injury to persons, the environment, or property. (8) "Incident commander" means the person who is designated in the local emergency operations plan. (9) "Local emergency operations plan" means the local and interjurisdictional disaster and emergency plan developed pursuant to 10-3-401. (10) "Local emergency response authority" means the agency designated by the city, county, or commission to be responsible for the management of an incident at the local level. (11) "Plan" means the Montana incident management and hazardous material response support plan. (12) (a) "Radioactive material" means any material or combination of material that spontaneously emits ionizing radiation. (b) The term does not include material in which the specific activity is not greater than 0.002 microcuries per gram of material unless the material is determined to be radioactive by the U.S. environmental protection agency or the U.S. occupational safety and health administration. (13) "State hazardous material incident response team" means persons who are designated as state employees by the commission while they are engaged in activities as provided for in 10-3-1204 and may include members of the commission and local and state government responders. (14) "Threat of release" or "threatened release" means an indication of the possibility of the release of a hazardous material into the environment.

History: En. Sec. 3, Ch. 270, L. 1995; amd. Sec. 2, Ch. 520, L. 1999; amd. Sec. 1, Ch. 153, L. 2011.



10-3-1204. State emergency response commission.

10-3-1204. State emergency response commission. (1) There is a state emergency response commission that is attached to the department for administrative purposes. The commission consists of 29 members appointed by the governor. The commission must include representatives of the national guard, the air force, the department of environmental quality, the division, the department of transportation, the department of justice, the department of natural resources and conservation, the department of public health and human services, a fire service association, the fire services training school, the emergency medical services and trauma systems section of the public health and safety division in the department of public health and human services, the department of fish, wildlife, and parks, the department of agriculture, Montana hospitals, an emergency medical services association, a law enforcement association, an emergency management association, a public health-related association, a trucking association, a utility company doing business in Montana, a railroad company doing business in Montana, Montana's petroleum industry, Montana's insurance industry, the university system, a tribal emergency response commission, the national weather service, the Montana association of counties, the Montana league of cities and towns, and the office of the governor. At least one representative must be a member of a local emergency planning committee. Members of the commission serve terms of 4 years and may be reappointed. The members shall serve without compensation. The governor shall appoint two presiding officers from the appointees, who shall act as copresiding officers. (2) The commission shall implement the provisions of this part. The commission may create and implement a state hazardous material incident response team to respond to incidents. The members of the team must be certified in accordance with the plan. (3) The commission may enter into written agreements with each entity or person providing equipment or services to the state hazardous material incident response team. (4) The commission or its designee may direct that the state hazardous material incident response team be available and respond, when requested by a local emergency response authority, to incidents according to the plan. (5) The commission may contract with persons to meet state emergency response needs for the state hazardous material incident response team. (6) The commission may advise, consult, cooperate, and enter into agreements with agencies of the state and federal government, other states and their state agencies, cities, counties, tribal governments, and other persons concerned with emergency response and matters relating to and arising out of incidents. (7) The commission may encourage, participate in, or conduct studies, investigations, training, research, and demonstrations for and with the state hazardous material incident response team, local emergency responders, and other interested persons. (8) The commission may collect and disseminate information relating to emergency response to incidents. (9) The commission may accept and administer grants, gifts, or other funds, conditional or otherwise, made to the state for emergency response activities provided for in this part. (10) The commission may prepare, coordinate, implement, and update a plan that coordinates state and local emergency authorities to respond to incidents within the state. The plan must be consistent with this part. All state emergency response responsibilities relating to an incident must be defined by the plan. (11) The commission has the powers and duties of a state emergency response commission under the federal Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. 11001, et seq., except that the division shall oversee the creation, annual local review, and exercise and revision of the local emergency operations plan as provided by state law. (12) The commission shall promulgate rules and procedures limited to cost recovery procedures, certification of state hazardous material incident response team members, and deployment of the state hazardous material incident response team, which must be a part of the plan. (13) The commission shall act as an all-hazard advisory board to the division by: (a) assisting the division in carrying out its responsibilities by providing the division with recommendations on issues pertaining to all-hazard emergency management; and (b) authorizing the establishment of subcommittees to develop and provide the recommendations called for in subsection (13)(a). (14) The commission shall appoint the members of the Montana intrastate mutual aid committee provided for in 10-3-904. (15) All state agencies and institutions shall cooperate with the commission in the commission's efforts to carry out its duties under this part.

History: En. Sec. 4, Ch. 270, L. 1995; amd. Sec. 1, Ch. 45, L. 1999; amd. Sec. 1, Ch. 37, L. 2003; amd. Sec. 13, Ch. 354, L. 2005; amd. Sec. 7, Ch. 44, L. 2007; amd. Sec. 1, Ch. 67, L. 2007.



10-3-1205. and reserved.

10-3-1205 through 10-3-1206 reserved.



10-3-1207. Commission budget and expenditures.

10-3-1207. Commission budget and expenditures. (1) The commission shall submit its budget to the division. (2) The commission shall expend any funds appropriated to it in the following priority: (a) payment of workers' compensation premiums for coverage of state hazardous material incident response team members; (b) training activities for the state hazardous material incident response team; (c) equal payments to each hazardous material incident response team as compensation for duties established in the plan; and (d) any remaining funds to be used at the discretion of the commission for programs related to the plan.

History: En. Sec. 5, Ch. 270, L. 1995.



10-3-1208. Local emergency response authorities -- designation.

10-3-1208. Local emergency response authorities -- designation. (1) The governing body of each incorporated city and county shall designate the local emergency response authority for incidents that occur within its jurisdiction. (2) Local emergency response authority members must be trained in hazardous material incident response in compliance with 29 CFR 1910.120(q), as amended. (3) An incorporated city may, with the mutual consent of the county, designate the county as its local emergency response authority and participate in the local emergency operations plan for incident response. (4) If an incident occurs in an area in which local emergency response authority has not been designated, the presiding officer of the board of county commissioners must be the local emergency response authority for the incident for the purposes of this part.

History: En. Sec. 6, Ch. 270, L. 1995.



10-3-1209. Local emergency response authorities -- powers and duties.

10-3-1209. Local emergency response authorities -- powers and duties. (1) Every local emergency response authority designated pursuant to this part shall respond to incidents occurring within its jurisdiction according to the local emergency operations plan. The local emergency response authority shall also respond to an incident that initially occurs within its jurisdiction but spreads to another jurisdiction. If an incident occurs on a boundary between two jurisdictions or in an area where the jurisdiction is not readily ascertainable, the first local emergency response authority to arrive at the scene of the incident shall perform the initial emergency response duties. (2) Each local emergency response authority shall define in writing its incident management system and specifically define the agency that will be the incident commander. (3) The incident commander shall declare that the emergency situation associated with an incident has ended when the acute threat to public health and safety or to the environment has been sufficiently addressed.

History: En. Sec. 7, Ch. 270, L. 1995.



10-3-1210. Controlling provisions for state of emergency -- liability of responsible persons.

10-3-1210. Controlling provisions for state of emergency -- liability of responsible persons. In the event that a state of emergency is declared by proper authority pursuant to 10-3-302, as the result of an incident, the provisions of 10-3-303 govern.

History: En. Sec. 8, Ch. 270, L. 1995.



10-3-1211. Notification of release.

10-3-1211. Notification of release. (1) A person responsible for reporting a release under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. 9603, shall, as soon as practicable after obtaining the knowledge of a required reportable release, other than a permitted release, notify the division of the release. (2) The division shall notify the commission of releases or threatened releases as defined in the plan. (3) The division shall immediately notify the department of environmental quality of any release reported and who will respond according to the plan. (4) Any person who does not make notification in accordance with the provisions of this section is liable for a civil penalty not to exceed $10,000 for each day the violation continues to a maximum of $100,000. These penalties are in addition to any other penalties imposed by law. All penalties collected must be deposited in the environmental contingency account provided for in 75-1-1101. (5) Compliance with the reporting requirements of this section does not relieve any person of the obligation to report the same incident under any other applicable state or federal law, regulation, or other requirement.

History: En. Sec. 9, Ch. 270, L. 1995.



10-3-1212. and reserved.

10-3-1212 through 10-3-1213 reserved.



10-3-1214. Right to reimbursement.

10-3-1214. Right to reimbursement. (1) State hazardous material incident response team members may submit claims to the commission for reimbursement of documented costs incurred as a result of the team's response to an incident. Reimbursement for the costs may not exceed the duration of response. (2) A party who is not a part of the state hazardous material incident response team and is not liable under federal or state law may submit a claim to the commission for costs if the claim is associated with a request by the state hazardous material incident response team or the commission. (3) Claims for reimbursement must be submitted to the commission within 60 days after termination of the response to the incident for the state's determination of payment, if any. (4) Reimbursement may be made only after the commission finds that the actions by the applicant were taken in response to an incident as defined in this part and only if adequate funds are available.

History: En. Sec. 10, Ch. 270, L. 1995.



10-3-1215. Deficiency warrants for reimbursement of response costs.

10-3-1215. Deficiency warrants for reimbursement of response costs. (1) (a) The commission shall review all claims for reimbursement and make recommendations to the governor as to payment or nonpayment of the claims within 90 days of receipt. The governor may authorize the issuance of warrants to be paid from the environmental contingency account provided for in 75-1-1101 to the limit of the fund balance for the purpose of reimbursing reasonable and documented costs associated with emergency actions taken pursuant to this part. (b) The costs of routine firefighting procedures are not reimbursable costs under this part. (2) Reimbursement must be in accordance with the schedule defined in the plan. (3) The decision of the governor is final and nonappealable. (4) This section may not be construed to change or impair any right of recovery or subrogation arising under any other provision of law.

History: En. Sec. 11, Ch. 270, L. 1995.



10-3-1216. Cost recovery and civil remedies.

10-3-1216. Cost recovery and civil remedies. (1) Cost recovery is the duty of the city or county having authority where an incident occurred. (2) The commission shall ensure the recovery of state expenditures according to the plan. (3) A person responsible for an incident is liable for attorney fees and costs of the commission incurred in recovering costs associated with responding to an incident. (4) The remedy for the recovery of emergency response costs identified in this part is in addition to any other remedy for recovery of the costs provided by applicable federal or state law. (5) Any person who receives compensation for the emergency response costs pursuant to any other federal or state law is precluded from recovering compensation for those costs pursuant to this chapter. (6) Except for the commission, the state hazardous material incident response team, and the local emergency response authority, this part does not otherwise affect or modify in any way the obligations or liability of any person under any other provision of state or federal law, including common law, for damages, injury, or loss resulting from the release or threatened release of any hazardous material or for remedial action or the costs of remedial action for a release or threatened release. (7) Any person who is not a liable party under the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. 9601, et seq., as amended, or the Comprehensive Environmental Cleanup and Responsibility Act, Title 75, chapter 10, part 7, and who renders assistance in response to an emergency situation associated with an incident may file a civil action against the responsible party for recoverable costs that have not been reimbursed by the state. (8) Recoveries by the state for reimbursed costs under this section must be deposited in the environmental contingency account to offset amounts paid as reimbursement.

History: En. Sec. 12, Ch. 270, L. 1995; amd. Sec. 3, Ch. 520, L. 1999; amd. Sec. 2, Ch. 153, L. 2011.



10-3-1217. Liability of persons and response team members rendering assistance.

10-3-1217. Liability of persons and response team members rendering assistance. (1) The following are not liable under this part for injuries, costs, damages, expenses, or other liabilities resulting from the release or threatened release or remedial action resulting from the release or threatened release of a hazardous material: (a) the state or a political subdivision of the state; (b) the commission; (c) the local emergency response authority; (d) the state hazardous material incident response team; (e) a private emergency response team dispatched by the state, a political subdivision of the state, or a local or tribal emergency response authority for emergency response activities; and (f) an employee, representative, or agent of any of the entities listed in subsections (1)(a) through (1)(e), except for willful misconduct or gross negligence. (2) The immunity includes but is not limited to indemnification, contribution, or third-party claims for wrongful death, personal injury, illness, loss or damages to property, or economic loss. (3) A person becomes a member of the state hazardous material incident response team when the person is contacted, dispatched, or requested for response regardless of the person's location.

History: En. Sec. 13, Ch. 270, L. 1995; amd. Sec. 4, Ch. 520, L. 1999; amd. Sec. 1, Ch. 517, L. 2003.



10-3-1218. Required assistance in hazardous material incident.

10-3-1218. Required assistance in hazardous material incident. An owner or agent of the owner of a hazardous material involved in an incident, a person causing an incident, a person transporting a hazardous material involved in an incident, and a person owning or occupying property involved in an incident shall assist the state as requested by the incident commander in responding to an emergency situation associated with the incident as may be necessary to address an acute threat to public health or safety or to the environment until the incident commander declares that the emergency situation is over.

History: En. Sec. 14, Ch. 270, L. 1995.






Part 13. Montana High-Level Radioactive Waste and Transuranic Waste Transportation Act

10-3-1301. Short title.

10-3-1301. Short title. This part may be cited as the "Montana High-Level Radioactive Waste and Transuranic Waste Transportation Act".

History: En. Sec. 1, Ch. 560, L. 2003.



10-3-1302. Purpose.

10-3-1302. Purpose. The purpose of this part is to enhance the safety of Montana's citizens by requiring a special permit, inspections, and monitoring of shipments of high-level radioactive waste and transuranic waste that travel through Montana by motor carrier or railroad.

History: En. Sec. 2, Ch. 560, L. 2003.



10-3-1303. Definitions.

10-3-1303. Definitions. As used in this part, the following definitions apply: (1) "High-level radioactive waste" means: (a) the highly radioactive material resulting from the reprocessing of spent nuclear fuel, including liquid waste produced directly in reprocessing and any solid material derived from the liquid waste that contains fission products in sufficient concentrations; (b) irradiated reactor fuel; or (c) other highly radioactive waste material that the U.S. nuclear regulatory commission has determined by rule requires permanent isolation. (2) "Spent nuclear fuel" means fuel that has been withdrawn from a nuclear reactor following irradiation, the constituent elements of which have not been separated by reprocessing. (3) "Transuranic waste" means material contaminated with elements that have an atomic number greater than 92, including neptunium, plutonium, americium, and curium, and that are in concentrations greater than 10 nanocuries per gram or in other concentrations that the U.S. nuclear regulatory commission may prescribe.

History: En. Sec. 3, Ch. 560, L. 2003.



10-3-1304. Radioactive waste transportation monitoring, emergency response, and training account -- purpose -- disbursement.

10-3-1304. Radioactive waste transportation monitoring, emergency response, and training account -- purpose -- disbursement. (1) There is an account in the state special revenue fund to be known as the radioactive waste transportation monitoring, emergency response, and training account administered by the disaster and emergency services division of the department of military affairs. (2) The money deposited into this account by the department of transportation pursuant to 10-3-1307 may be used only for the following purposes: (a) to reimburse the highway patrol for expenses incurred in monitoring or providing escorts for motor carriers transporting high-level radioactive waste or transuranic waste through the state; (b) to provide funding for training local emergency response personnel in handling radioactive waste accidents, spills, and other related emergencies; and (c) to reimburse local emergency response entities for costs incurred in the event that an accident, spill, or other related emergency occurs.

History: En. Sec. 4, Ch. 560, L. 2003; amd. Sec. 14, Ch. 2, L. 2009.



10-3-1305. Responsibilities of owner.

10-3-1305. Responsibilities of owner. (1) Prior to shipping high-level radioactive waste or transuranic waste through the state, an owner and the originating shipper if not the owner shall provide to the transporter and to the disaster and emergency services division, within limits set by the regulating federal authority: (a) a shipment description, including type of waste; (b) a safety plan, which must be submitted to the disaster and emergency services division and which must include: (i) the specifications of casks being used to transport the radioactive waste, including how the casks have been tested and certified; (ii) proof of training of an owner's escorts for emergency situations, including accidents; (iii) the intended route; (iv) all safety precautions to be taken to prevent an accident; and (v) emergency plans for threats to safety; (c) proof of insurance or an indemnity bond. If the owner and the originating shipper if not the owner is covered by a federal insurance program for the transport of radioactive material, proof of coverage by that program is sufficient. If a federal insurance program does not cover the owner, the owner shall provide proof of a bond or indemnity insurance coverage as required by the regulating federal authority. (d) proof of a radiotelephone or other working, two-way voice communications device approved by the nuclear regulatory commission for the main transporter and for each escort vehicle. (2) An owner or the originating shipper if not the owner may not transport through the state any high-level radioactive waste or transuranic waste that is not properly sealed in a cask approved by the regulating federal authority.

History: En. Sec. 5, Ch. 560, L. 2003.



10-3-1306. Transportation of radioactive waste through state -- notification -- responsibilities of division.

10-3-1306. Transportation of radioactive waste through state -- notification -- responsibilities of division. (1) A person or entity may not ship high-level radioactive waste or transuranic waste through the state by rail or motor carrier unless the person or entity first notifies the disaster and emergency services division and the department of transportation, pays the appropriate fees, and obtains a permit. (2) Upon receiving the notification required under subsection (1), the disaster and emergency services division shall notify the highway patrol, the public service commission, or other agencies as appropriate. (3) The disaster and emergency services division shall reimburse the highway patrol for expenses incurred in monitoring or escorting motor carriers, as provided in 10-3-1308, from money collected in the radioactive waste transportation monitoring, emergency response, and training account created in 10-3-1304.

History: En. Sec. 6, Ch. 560, L. 2003.



10-3-1307. Responsibilities of department of transportation -- assessment and collection of fees -- issuance of permits -- inspection of motor carriers.

10-3-1307. Responsibilities of department of transportation -- assessment and collection of fees -- issuance of permits -- inspection of motor carriers. (1) After receiving notification from the person or entity that plans to ship high-level radioactive waste or transuranic waste through the state, the department of transportation shall assess fees according to the following schedule: (a) a fee of $2,500 must be assessed for each cask designed for transport by truck; and (b) a fee of $4,500 must be assessed for the first cask designed for transport by rail and a fee of $3,000 for each additional cask designed for transport by rail that is shipped by the same person or entity in the same shipment. (2) Payment of the fees provided in subsection (1) is the responsibility of the person or entity who owns the waste. (3) Upon receipt of the fees provided in subsection (1), the department of transportation shall issue to the owner of the waste a permit that must be carried with the waste as it is traveling through the state. (4) The department of transportation shall deposit all of the fees collected under this section in the radioactive waste transportation monitoring, emergency response, and training account created in 10-3-1304. (5) If the waste is to be transported through the state by motor carrier, the department of transportation shall coordinate with the highway patrol on the inspection of the motor carrier by the motor carrier services division. (6) This section does not exempt the operator of a motor carrier from any of the provisions of Title 61, chapter 10, from Title 69, chapter 12, or from any other law that applies to the operation of motor vehicles in Montana. (7) Fees under this section must be assessed regardless of ownership, and 61-3-321(14) and 61-10-127 do not apply.

History: En. Sec. 7, Ch. 560, L. 2003; amd. Sec. 8, Ch. 596, L. 2005; amd. Sec. 3, Ch. 209, L. 2011; amd. Sec. 2, Ch. 247, L. 2011.



10-3-1308. Responsibilities of highway patrol -- monitoring of motor carriers -- billing.

10-3-1308. Responsibilities of highway patrol -- monitoring of motor carriers -- billing. (1) After receiving notification from the disaster and emergency services division that a motor carrier will be transporting high-level radioactive waste or transuranic waste through the state, the highway patrol shall establish a plan for monitoring the shipment. (2) Monitoring a shipment by motor carrier may include escorting the vehicle through the state, establishing checkpoints, shadowing the vehicle, electronically following the vehicle's movements, or any other method determined by the highway patrol to be effective and safe. (3) The highway patrol shall coordinate inspection of the motor carrier with the department of transportation's motor carrier services division. (4) The highway patrol shall determine the cost that it has incurred in monitoring each motor carrier and shall submit a bill for reimbursement to the disaster and emergency services division for payment out of the account established in 10-3-1304(1). (5) The routing of the transport by motor carrier of high-level radioactive waste and transuranic waste must be determined by the department of transportation and the appropriate regulating federal authority.

History: En. Sec. 8, Ch. 560, L. 2003; amd. Sec. 3, Ch. 19, L. 2011.



10-3-1309. Responsibilities of public service commission -- inspection of rails and trains -- agreements with neighboring states and provinces -- rulemaking.

10-3-1309. Responsibilities of public service commission -- inspection of rails and trains -- agreements with neighboring states and provinces -- rulemaking. (1) After receiving notification from the disaster and emergency services division that high-level radioactive waste or transuranic waste will be shipped by railroad through the state, the public service commission shall establish a plan for inspecting the rails and the trains, as authorized in Title 69, chapter 14, part 2, that will be involved in the transportation of the waste. The plan must include but is not limited to: (a) coordination with the federal railroad administration on track and rolling stock inspections; (b) inspection and approval by a federally certified inspector no later than 1 week prior to shipment; and (c) a requirement that trains carrying radioactive waste or transuranic waste may not travel at greater than the speed required by federal regulations. (2) The public service commission may enter into reciprocal agreements with adjacent states and bordering Canadian provinces that Montana's inspectors may inspect trains while they are stopped in those states or provinces before they cross the Montana border. (3) The public service commission shall, in cooperation with the department of transportation, the disaster and emergency services division, and the highway patrol, establish rules to carry out the provisions of this part. The rules must address: (a) the process by which local authorities will be notified when a motor carrier or a train carrying high-level radioactive waste or transuranic waste is approaching their jurisdictions; (b) which local authorities will receive notification; (c) the process by which local governments and local emergency response entities may apply for and receive training and reimbursement money from the radioactive waste transportation monitoring, emergency response, and training account, as provided in 10-3-1304; (d) the criteria for qualifying to receive money from the account; (e) acceptable means for monitoring a train that is carrying high-level radioactive waste or transuranic waste; and (f) other processes or procedures that the public service commission, the department of transportation, the disaster and emergency services division, and the highway patrol determine are necessary to efficiently carry out the provisions of this part and to ensure the safe transportation of high-level radioactive waste or transuranic waste through Montana.

History: En. Sec. 9, Ch. 560, L. 2003.



10-3-1310. Penalty.

10-3-1310. Penalty. An owner found to be in violation of the provisions of 10-3-1305 through 10-3-1309 shall be fined an amount of not more than $100,000 for each violation. In the case of an accidental spill of a cask containing transuranic waste or leakage of high-level radioactive waste, the penalty is in addition to any other liability. The department of justice is responsible for imposing and determining the amount of a fine.

History: En. Sec. 10, Ch. 560, L. 2003.









CHAPTER 4. STATE EMERGENCY TELEPHONE SYSTEM

Part 1. Emergency Telephone System Plans

10-4-101. Definitions.

10-4-101. Definitions. As used in this chapter, unless the context requires otherwise, the following definitions apply: (1) "Allowable costs" means the actual costs associated with upgrading, purchasing, programming, installing, testing, operating, and maintaining data, hardware, and software necessary to comply with federal communications commission orders for the delivery of 9-1-1 calls and data as set forth in 47 CFR 20.18. (2) "Basic 9-1-1 account" means the 9-1-1 emergency telecommunications account established in 10-4-301(1)(a). (3) "Basic 9-1-1 service" means a telephone service meeting the standards established in 10-4-103 that automatically connects a person dialing the digits 9-1-1 to an established public safety answering point. (4) "Basic 9-1-1 system" includes equipment for connecting and outswitching 9-1-1 calls within a telephone central office, trunking facilities from the central office to a public safety answering point, and equipment, as appropriate, that is used for transferring the call to another point, when appropriate, and that is capable of providing basic 9-1-1 service. (5) "Commercial mobile radio service" means: (a) a mobile service that is: (i) provided for profit with the intent of receiving compensation or monetary gain; (ii) an interconnected service; and (iii) available to the public or to classes of eligible users so as to be effectively available to a substantial portion of the public; or (b) a mobile service that is the functional equivalent of a mobile service described in subsection (5)(a). (6) "Department" means the department of administration provided for in Title 2, chapter 15, part 10. (7) "Direct dispatch" means a 9-1-1 service in which a public safety answering point, upon receipt of a telephone request for emergency services, provides for a decision as to the proper action to be taken and for dispatch of appropriate emergency service units. (8) "Emergency" means an event that requires dispatch of a public or private safety agency. (9) "Emergency services" means services provided by a public or private safety agency, including law enforcement, firefighting, ambulance or medical services, and civil defense services. (10) "Enhanced 9-1-1 account" means the 9-1-1 emergency telecommunications account established in 10-4-301(1)(b). (11) "Enhanced 9-1-1 service" means telephone service that meets the requirements for basic 9-1-1 service and that consists of selective routing with the capability of automatic number identification and automatic location identification at a public safety answering point enabling users of the public telecommunications system to request emergency services by dialing the digits 9-1-1. (12) "Enhanced 9-1-1 system" includes customer premises equipment that is directly related to the operation of an enhanced 9-1-1 system, including but not limited to automatic number identification or automatic location identification controllers and display units, printers, and software associated with call detail recording, and that is capable of providing enhanced 9-1-1 service. (13) "Exchange access services" means: (a) telephone exchange access lines or channels that provide local access from the premises of a subscriber in this state to the local telecommunications network to effect the transfer of information; and (b) unless a separate tariff rate is charged for the exchange access lines or channels, any facility or service provided in connection with the services described in subsection (13)(a). (14) A "9-1-1 jurisdiction" means a group of public or private safety agencies who operate within or are affected by one or more common central office boundaries and who have agreed in writing to jointly plan a 9-1-1 emergency telephone system. (15) "Per capita basis" means a calculation made according to the most recent decennial census or population estimate compiled by the United States bureau of the census. (16) "Phase I wireless enhanced 9-1-1" means a 9-1-1 system that automatically delivers number information to the public safety answering point for wireless calls. (17) "Phase II wireless enhanced 9-1-1" means a 9-1-1 system that automatically delivers number information and location information to the public safety answering point for wireless calls. (18) "Place of primary use" means the primary business or residential street address location at which an end-use customer's use of the commercial mobile radio service primarily occurs. (19) "Private safety agency" means any entity, except a public safety agency, providing emergency fire, ambulance, or medical services. (20) "Provider" means a public utility, a cooperative telephone company, or any other entity that provides telephone exchange access services. (21) "Public safety agency" means the state and any city, county, city-county consolidated government, municipal corporation, chartered organization, public district, or public authority located in whole or in part within this state that provides or has authority to provide emergency services. (22) "Public safety answering point" means a communications facility operated on a 24-hour basis that first receives 9-1-1 calls from persons in a 9-1-1 service area and that may, as appropriate, directly dispatch public or private safety services or transfer or relay 9-1-1 calls to appropriate public safety agencies. (23) "Relay" means a 9-1-1 service in which a public safety answering point, upon receipt of a telephone request for emergency services, notes the pertinent information from the caller and relays the information to the appropriate public safety agency, other agencies, or other providers of emergency services for dispatch of an emergency unit. (24) "Subscriber" means an end user who receives telephone exchange access services or who contracts with a wireless provider for commercial mobile radio services. (25) "Transfer" means a 9-1-1 service in which a public safety answering point, upon receipt of a telephone request for emergency services, directly transfers the request to an appropriate public safety agency or other provider of emergency services. (26) "Wireless enhanced 9-1-1" means either phase I wireless enhanced 9-1-1 or phase II wireless enhanced 9-1-1. (27) "Wireless enhanced 9-1-1 account" means the wireless enhanced 9-1-1 account established in 10-4-301. (28) "Wireless provider" means an entity, as defined in 35-1-113, that is authorized by the federal communications commission to provide facilities-based commercial mobile radio service within this state.

History: En. Sec. 1, Ch. 635, L. 1985; amd. Sec. 30, Ch. 370, L. 1987; amd. Sec. 46, Ch. 42, L. 1997; amd. Sec. 1, Ch. 448, L. 1997; amd. Sec. 1, Ch. 304, L. 2007; amd. Sec. 15, Ch. 2, L. 2009; amd. Sec. 1, Ch. 316, L. 2013.



10-4-102. Department of administration duties and powers.

10-4-102. Department of administration duties and powers. (1) The department shall assist in the development of basic and enhanced 9-1-1 systems in the state. The department shall: (a) establish procedures for determining and evaluating requests for variations from basic or enhanced 9-1-1 service; (b) upon request of a 9-1-1 jurisdiction, assist in planning a basic or enhanced 9-1-1 system; (c) establish criteria for evaluating basic and enhanced 9-1-1 system plans; (d) monitor implementation of approved basic and enhanced 9-1-1 system plans for compliance with the plan and use of funding; and (e) as it finds necessary, report to the legislature the progress made in implementing statewide basic and enhanced 9-1-1 systems and in implementing wireless enhanced 9-1-1 services. (2) The department shall obtain input from all 9-1-1 jurisdictions by creating an advisory council to participate in development and implementation of the 9-1-1 program in the state. The council must be established pursuant to 2-15-122. The highway patrol, emergency medical services organizations, telephone companies, the associated public safety communicators, the department of emergency services, police departments, sheriff's offices, local citizens, organizations, and other public safety organizations may submit recommendations for membership on the advisory council. (3) The department may request information from a specific 9-1-1 jurisdiction as determined necessary for the department to fulfill its duties under this chapter. If a 9-1-1 jurisdiction does not comply with the request, the department may suspend distributions to the 9-1-1 jurisdiction as provided in 10-4-302(4).

History: En. Sec. 3, Ch. 635, L. 1985; amd. Sec. 20, Ch. 112, L. 1991; amd. Sec. 16, Ch. 349, L. 1993; amd. Sec. 2, Ch. 448, L. 1997; amd. Sec. 10, Ch. 36, L. 2005; amd. Sec. 2, Ch. 304, L. 2007; amd. Sec. 1, Ch. 111, L. 2009.



10-4-103. Emergency telephone system requirements.

10-4-103. Emergency telephone system requirements. (1) Every public and private safety agency in this state may establish or participate in a basic or enhanced 9-1-1 system. (2) A basic 9-1-1 system must include: (a) a 24-hour communications facility automatically accessible anywhere in the 9-1-1 jurisdiction's service area by dialing 9-1-1; (b) direct dispatch of public and private safety services in the 9-1-1 jurisdiction or relay or transfer of 9-1-1 calls to an appropriate public or private safety agency; and (c) a 24-hour communications facility equipped with at least two trunk-hunting local access circuits provided by the local telephone company's central office. (3) An enhanced 9-1-1 system must include, in addition to the requirements for a basic 9-1-1 system: (a) automatic number identification that automatically identifies and displays the calling telephone number at the public safety answering point; and (b) automatic location identification that automatically identifies and displays the address of the calling telephone at the public safety answering point. (4) The primary emergency telephone number within the state is 9-1-1, but a public safety answering point shall maintain both a separate seven-digit secondary emergency number for use by the telephone company operator and a separate seven-digit nonemergency number.

History: En. Sec. 2, Ch. 635, L. 1985; amd. Sec. 3, Ch. 448, L. 1997.



10-4-104. Agreements among safety agencies for rendering emergency services.

10-4-104. Agreements among safety agencies for rendering emergency services. (1) Public or private safety agencies sharing common boundaries may enter into agreements which provide that an emergency unit dispatched by an emergency telephone system established in accordance with 10-4-103 must render emergency services without regard to jurisdictional boundaries. (2) A public safety agency with jurisdictional responsibilities must in all cases be notified by the public safety answering point of a request for service in the agency's jurisdiction.

History: En. Sec. 7, Ch. 635, L. 1985.



10-4-105. through reserved.

10-4-105 through 10-4-110 reserved.



10-4-111. Submission of preliminary plans for 911 jurisdictions -- review -- cost estimates.

10-4-111. Submission of preliminary plans for 9-1-1 jurisdictions -- review -- cost estimates. (1) A 9-1-1 jurisdiction may submit a preliminary plan for establishing a basic or enhanced 9-1-1 system in accordance with 10-4-103 to: (a) public and private safety agencies in the 9-1-1 jurisdiction; (b) the department; and (c) providers of telephone service in the 9-1-1 jurisdiction's service area. (2) The department shall review the preliminary plan for compliance with 10-4-103 and rules adopted pursuant to 10-4-102 and report its approval or disapproval to the 9-1-1 jurisdiction within 90 days of receipt of the plan. (3) A provider of telephone service in the 9-1-1 jurisdiction's service area shall, within 90 days of receipt of the plan, provide the 9-1-1 jurisdiction with a good faith estimate of the cost to the 9-1-1 jurisdiction for implementing the plan.

History: En. Sec. 4, Ch. 635, L. 1985; amd. Sec. 4, Ch. 448, L. 1997.



10-4-112. Submission and approval of final plans -- exception.

10-4-112. Submission and approval of final plans -- exception. (1) A 9-1-1 jurisdiction shall submit a proposed final plan for establishing a basic or enhanced 9-1-1 system pursuant to 10-4-103 within 1 year from receipt of the department's approval of its preliminary plan to: (a) public and private safety agencies in the 9-1-1 jurisdiction; (b) the department; and (c) providers of telephone service in the 9-1-1 jurisdiction's service area. (2) In addition to other matters required by 10-4-103, the final plan must include a description of all capital and recurring costs for the proposed basic or enhanced 9-1-1 system. (3) The department shall determine whether the final plan complies with 10-4-103 and rules adopted pursuant to 10-4-102. Subject to 10-4-113, if the department determines that the plan complies, it shall approve the plan, or if the department determines that the plan does not comply, it shall disapprove the plan. The department shall inform the 9-1-1 jurisdiction of its decision within 180 days of receipt of the plan. In any statement approving a final plan, the department shall indicate a timetable in which the provider shall undertake necessary telephone system conversions. The timetable must be such that conversions may not be required unless sufficient funds to compensate the provider for its conversion costs are available within 1 year of the initial installation of the 9-1-1 system.

History: En. Sec. 5, Ch. 635, L. 1985; amd. Sec. 5, Ch. 448, L. 1997.



10-4-113. Requirement for approval of final plan -- department to insure compliance.

10-4-113. Requirement for approval of final plan -- department to insure compliance. The department may not approve the preliminary or final plan for basic or enhanced 9-1-1 service within a 9-1-1 jurisdiction unless the plan is accompanied by a written approval from the governing bodies of all participating public and private safety agencies included in the 9-1-1 jurisdiction.

History: En. Sec. 6, Ch. 635, L. 1985; amd. Sec. 6, Ch. 448, L. 1997.



10-4-114. Rulemaking authority.

10-4-114. Rulemaking authority. The department may adopt rules to implement the provisions of this chapter. The rules may include but are not limited to: (1) establishing procedures to evaluate and make determinations on requests for a variation of the basic or enhanced 9-1-1 service; (2) establishing evaluation criteria for basic and enhanced 9-1-1 systems plans; (3) establishing requirements for program participation by public and private safety agencies; (4) establishing guidelines for the distribution of funds; and (5) establishing requirements regarding applications for reimbursement for allowable costs to wireless providers for enabling wireless enhanced 9-1-1 services.

History: En. Sec. 1, Ch. 184, L. 2003; amd. Sec. 3, Ch. 304, L. 2007.



10-4-115. Submission of phase I and phase II wireless notification by wireless provider.

10-4-115. Submission of phase I and phase II wireless notification by wireless provider. (1) A wireless provider must meet the following requirements to be eligible for wireless cost recovery: (a) Within 30 days of receipt of a formal phase I and phase II request from a public safety answering point, the wireless provider shall submit to the department a notification stating the anticipated date of deployment and the number of subscribers, based on billing addresses, for the 9-1-1 jurisdiction. (b) The department shall first determine that the wireless provider is providing phase I and phase II functionality to the public safety answering point. The wireless provider is responsible for notifying the department of the date of deployment and proof of acceptance tests. (2) A 9-1-1 jurisdiction must be ready to provide phase I and phase II wireless service and have submitted a phase I and phase II wireless request to the wireless providers providing service in the jurisdiction's area.

History: En. Sec. 4, Ch. 304, L. 2007.



10-4-116. through reserved.

10-4-116 through 10-4-120 reserved.



10-4-121. Pay phones to be converted to allow emergency calls without charge.

10-4-121. Pay phones to be converted to allow emergency calls without charge. Every provider of telephone service or other owner of a pay station telephone in an area served by an emergency telephone system established pursuant to 10-4-103 must convert every pay station telephone to permit dialing 9-1-1 or the telephone company operator without deposit of a coin or other charge to the caller. Conversion must be completed by or before the time the emergency telephone system is operational.

History: En. Sec. 8, Ch. 635, L. 1985.



10-4-122. through reserved.

10-4-122 through 10-4-124 reserved.



10-4-125. Submission of revised plan for conversion from basic to enhanced .

10-4-125. Submission of revised plan for conversion from basic to enhanced . 9-1-1, (1) A jurisdiction intending to implement an enhanced 9-1-1 system shall submit an amended plan for establishing an enhanced 9-1-1 system to: (a) every public and private safety agency in the 9-1-1 jurisdiction; (b) the department; and (c) all providers of telephone service in the 9-1-1 jurisdiction's service area. (2) The amended plan must include: (a) a description of all capital and recurring costs for the proposed enhanced 9-1-1 system; (b) the proposed schedule for implementation of the enhanced 9-1-1 system; (c) the proposed expenditures for equipment and software upgrades; (d) a plan for maintaining all automatic number identification and all automatic location identification databases; and (e) a plan for 9-1-1 dispatcher training that must include, at a minimum: (i) basic telecommunicator certification awarded upon successful completion of the basic telecommunicator class offered through the Montana law enforcement academy; (ii) emergency medical dispatch certification awarded upon successful completion of one of the emergency medical dispatch programs that provide dispatch-specific medical training and training and practice in the use of written or automated medical dispatch protocols; or (iii) training that includes handling 9-1-1 emergency telephone calls and relaying information to the appropriate responder or dispatch agency. (3) (a) The department shall determine whether the enhanced 9-1-1 plan complies with the provisions of this part, including rules adopted pursuant to 10-4-102, and shall inform the 9-1-1 jurisdiction of its determination within 180 days of receipt of the plan. (b) If the department approves an enhanced 9-1-1 plan, the department shall indicate a timetable within which the provider shall undertake necessary conversions to dedicated 9-1-1 circuits. The timetable must be such that conversions may not be required unless sufficient funds to compensate the provider for its conversion costs are available within 1 year of the initial installation of the 9-1-1 system. (4) If enhanced 9-1-1 service has been included as part of an approved final plan for basic 9-1-1 service, the jurisdiction is not required to submit an amended plan for enhanced 9-1-1 service.

History: En. Sec. 7, Ch. 448, L. 1997.



10-4-126. Dedicated telephone facilities to be provided -- capabilities.

10-4-126. Dedicated telephone facilities to be provided -- capabilities. 9-1-1, Every provider of telephone service in an area served by an emergency telephone system established pursuant to 10-4-103 shall provide dedicated 9-1-1 telephone facilities capable of providing automatic number identification to the public safety answering point. The provision of facilities and services required under this section must be accomplished according to a plan, including a timetable, approved pursuant to 10-4-111.

History: En. Sec. 8, Ch. 448, L. 1997.






Part 2. Funding

10-4-201. Fees imposed for services.

10-4-201. Fees imposed for services. 9-1-1, (1) Except as provided in 10-4-202: (a) for basic 9-1-1 services, a fee of 25 cents a month per access line on each service subscriber in the state is imposed on the amount charged for telephone exchange access services, wireless telephone service, or other 9-1-1 accessible services; (b) for enhanced 9-1-1 services, a fee of 25 cents a month per access line on each service subscriber in the state is imposed on the amount charged for telephone exchange access services, wireless telephone service, or other 9-1-1 accessible services; and (c) for wireless enhanced 9-1-1 services, a fee of 50 cents a month per access line or subscriber in the state is imposed on the amount charged for telephone exchange access services, wireless telephone service, or other 9-1-1 accessible services. (2) The subscriber paying for exchange access line services is liable for the fees imposed by this section. (3) The provider shall collect the fees. The amount of the fees collected by the provider is considered payment by the subscriber for that amount of fees. (4) Any return made by the provider collecting the fees is prima facie evidence of payments by the subscribers of the amount of fees indicated on the return.

History: En. Sec. 9, Ch. 635, L. 1985; amd. Sec. 9, Ch. 448, L. 1997; amd. Sec. 5, Ch. 304, L. 2007.



10-4-202. Exemptions from fees imposed.

10-4-202. Exemptions from fees imposed. The fees imposed by 10-4-201 do not apply to: (1) services that the state is prohibited from taxing under the constitution or laws of the United States or the constitution or laws of the state of Montana; or (2) amounts paid by depositing coins in a public telephone.

History: En. Sec. 10, Ch. 635, L. 1985; amd. Sec. 10, Ch. 448, L. 1997.



10-4-203. Provider required to maintain record of collections.

10-4-203. Provider required to maintain record of collections. Every provider responsible for the collection of the fee imposed by 10-4-201 shall keep records, render statements, make returns, and comply with rules adopted by the department of revenue with respect to the fee. Whenever necessary in the judgment of the department of revenue, it may require the provider or subscriber to make returns, render statements, or keep records sufficient to show whether there is liability for the fee.

History: En. Sec. 11, Ch. 635, L. 1985.



10-4-204. Deadlines for filing returns.

10-4-204. Deadlines for filing returns. (1) The provider collecting the fee under 10-4-201 must file a return with the department of revenue on or before the last day of the month following the end of each calendar quarter, reporting the amount of fee due on exchange access line services during the quarter. Returns are subject to the penalty for false swearing provided in 45-7-202. (2) When a return of the fee is required, the provider required to make the return shall pay the fee due the department of revenue at the time fixed for filing the return. (3) The provider shall pay the fee based on the net amount billed for the exchange access service fee during the quarter. (4) As used in this section, the "net amount billed for the exchange access service fee" equals the gross amount billed for such service, less adjustments for uncollectible accounts, refunds, incorrect billings, and other appropriate adjustments.

History: En. Sec. 12, Ch. 635, L. 1985.



10-4-205. Refund to provider for excess payment of fee.

10-4-205. Refund to provider for excess payment of fee. If the amount paid by a provider to the department of revenue exceeds the amount of fee owed, the department of revenue shall refund the amount of the excess payment, with interest on the excess payment at the rate of 0.5% a month or fraction of a month from the date of payment of the excess until the date of the refund. A refund may not be made to a provider who fails to claim the refund within 5 years after the due date for filing of the return with respect to which the claim for refund relates.

History: En. Sec. 13, Ch. 635, L. 1985; amd. Sec. 1, Ch. 229, L. 1993.



10-4-206. Credit for overpayment -- interest on overpayment.

10-4-206. Credit for overpayment -- interest on overpayment. (1) If the department of revenue determines that the amount of fee, penalty, or interest paid for any year is more than the amount due, the amount of the overpayment must be credited against any tax, penalty, or interest then due from the taxpayer and the balance refunded to the taxpayer or the taxpayer's successor through reorganization, merger, or consolidation or to the taxpayer's shareholders upon dissolution. (2) Except as provided in subsection (3), interest is allowed on overpayments at the same rate as is charged on deficiency assessments from the due date of the return or from the date of overpayment, whichever date is later, to the date the department of revenue approves refunding or crediting of the overpayment. (3) (a) Interest does not accrue during any period in which the processing of a claim for a refund is delayed more than 30 days by reason of failure of the taxpayer to furnish information requested by the department of revenue for the purpose of verifying the amount of the overpayment. (b) Interest is not allowed: (i) if the overpayment is refunded within 6 months from the date the return is due or from the date the return is filed, whichever is later; or (ii) if the amount of interest is less than $1. (c) Only a payment made incident to a bona fide and orderly discharge of actual tax liability or one reasonably assumed to be imposed by this chapter is considered an overpayment with respect to which interest is allowable.

History: En. Sec. 11, Ch. 676, L. 1991.



10-4-207. Statute of limitations.

10-4-207. Statute of limitations. (1) Except as provided in subsection (3), a deficiency may not be assessed or collected with respect to the year for which a return is filed unless the notice of the additional fee proposed to be assessed is mailed within 5 years from the date the return was filed. For purposes of this section, a return filed before the last day prescribed for filing is considered as filed on the last day. If the taxpayer, before the expiration of the period prescribed for assessment of the fee, consents in writing to an assessment after that time, the fee may be assessed at any time prior to the expiration of the period agreed upon. (2) A refund or credit may not be allowed or paid with respect to the year for which a return is filed after 5 years from the last day prescribed for filing the return or after 1 year from the date of the overpayment, whichever period expires later, unless before the expiration of the period the taxpayer files a claim or the department of revenue determines the existence of the overpayment and approves the refund or credit. If the taxpayer has agreed in writing under the provisions of subsection (1) to extend the time within which the department of revenue may propose an additional assessment, the period within which a claim for refund or credit may be filed or a credit or refund allowed if no claim is filed is automatically extended. (3) If a return is required to be filed and the taxpayer fails to file the return, the tax may be assessed or an action to collect the tax may be brought at any time. If a return is required to be filed and the taxpayer files a fraudulent return, the 5-year period provided for in subsection (1) does not begin until discovery of the fraud by the department of revenue.

History: En. Sec. 15, Ch. 676, L. 1991.



10-4-208. through reserved.

10-4-208 through 10-4-210 reserved.



10-4-211. Provider required to hold fee in trust for state -- penalty and interest.

10-4-211. Provider required to hold fee in trust for state -- penalty and interest. (1) Every provider required to collect the fee imposed by 10-4-201 holds it in trust for the state of Montana and for the payment thereof to the department of revenue in the manner and at the time provided by 10-4-204. (2) (a) If a provider required to collect the fee fails to remit any amount held in trust for the state of Montana or if a subscriber fails to pay the fee on or before the last day of the month following the end of each calendar quarter, the department of revenue shall add to the amount of the delinquent fee, in addition to any other penalty provided by law, a penalty equal to 10% of the delinquent fee plus interest at the rate of 1% a month or fraction of a month computed on the amount of the delinquent fee plus any unpaid penalties and interest. Interest is computed from the date the fee is due until the date of payment. (b) The department of revenue may waive the penalty if the provider establishes that the failure to pay on time was due to reasonable cause and was not due to neglect. (3) (a) When a deficiency is determined and the additional fee becomes final, the department of revenue shall mail a notice and demand for payment to the provider. The fee is due and payable at the expiration of 10 days after the notice and demand were mailed. Interest on any deficiency assessment bears interest until paid, at the rate of 1% a month or fraction of a month, computed from the original due date of the return. (b) If payment is not made within 10 days, the amount of the deficiency is considered delinquent. A 10% penalty must be added to the amount of the deficiency. (4) The 10% penalty provided for in subsection (3)(b) may be waived by the department of revenue if the provider establishes that the failure to pay the proper amount of fees was due to reasonable cause and was not due to neglect. (5) The department of revenue may enforce collection by the issuance of a warrant for distraint for the collection of the delinquent amount and all penalties, interest, and collection charges accrued thereon. The warrant is governed by the provisions of Title 15, chapter 1, part 7.

History: En. Sec. 14, Ch. 635, L. 1985; amd. Secs. 1, 19, Ch. 676, L. 1991.



10-4-212. Provider considered a taxpayer under provisions for fee.

10-4-212. Provider considered a taxpayer under provisions for fee. Unless the context requires otherwise, the provisions of Title 15 referring to the audit and examination of reports and returns, determination of deficiency assessments, claims for refunds, penalties, interest, jeopardy assessments, warrants, conferences, appeals to the department of revenue, appeals to the state tax appeal board, and procedures relating thereto apply to this part as if the fee were a tax imposed upon or measured by net income. The provisions apply to the subscriber liable for the fee and to the provider required to collect the fee. Any amount collected and required to be remitted to the department of revenue is considered a tax upon the provider required to collect it, and that provider is considered a taxpayer.

History: En. Sec. 15, Ch. 635, L. 1985; amd. Sec. 19, Ch. 10, L. 1993.






Part 3. Emergency Telephone System Account -- Usage

10-4-301. Establishment of emergency telecommunications accounts.

10-4-301. Establishment of emergency telecommunications accounts. (1) There are established in the state special revenue fund in the state treasury: (a) an account for all fees collected for basic 9-1-1 services pursuant to 10-4-201(1)(a); (b) an account for all fees collected for enhanced 9-1-1 services pursuant to 10-4-201(1)(b); and (c) an account for all fees collected for wireless enhanced 9-1-1 services pursuant to 10-4-201(1)(c). The money is allocated as follows: (i) 50% of the account must be deposited in an account for distribution to the 9-1-1 jurisdictions; and (ii) 50% of the account must be deposited in an account for distribution to wireless providers. (2) All money received by the department of revenue pursuant to 10-4-201 must be paid to the state treasurer for deposit in the appropriate account. An amount equal to 2.74% of the money received pursuant to 10-4-201 must be deposited in an account in the state special revenue fund to be used for the administration of this chapter. Any remaining funds at the end of a fiscal year must be equally distributed to each of the four accounts provided for in subsection (1). (3) The accounts established in subsection (1) retain interest earned from the investment of money in the accounts. (4) After payment of refunds pursuant to 10-4-205, the balance of the respective accounts must be used for the purposes described in part 1 of this chapter. (5) The distribution of funds in the 9-1-1 emergency telecommunications accounts described in subsection (1), as required by 10-4-302, 10-4-311, and 10-4-313, is statutorily appropriated, as provided in 17-7-502, to the department. (6) Expenditures for actual and necessary expenses required for the efficient administration of the plan must be made from appropriations made for that purpose.

History: En. Sec. 16, Ch. 635, L. 1985; amd. Sec. 2, Ch. 628, L. 1989; amd. Sec. 47, Ch. 42, L. 1997; amd. Sec. 5, Ch. 422, L. 1997; amd. Sec. 11, Ch. 448, L. 1997; amd. Sec. 5, Ch. 389, L. 1999; amd. Sec. 1, Ch. 41, L. 2001; amd. Sec. 6, Ch. 304, L. 2007; amd. Sec. 1, Ch. 110, L. 2009.



10-4-302. Distribution of basic account by department.

10-4-302. Distribution of basic account by department. 9-1-1, (1) The department shall make quarterly distributions of the entire basic 9-1-1 account. The distributions must be made for the costs incurred during the preceding calendar quarter by each provider of telephone service in the state for: (a) collection of the fees imposed by 10-4-201; (b) modification of central office switching and trunking equipment for emergency telephone service only; and (c) conversion of pay station telephones required by 10-4-121. (2) Payments under subsection (1) may be made only after application by the provider to the department for costs incurred in subsection (1). The department shall review all applications relevant to subsection (1) for appropriateness of costs claimed by the provider. If the provider contests the review, payment may not be made until the amount owed the provider is made certain. (3) After all amounts under subsections (1) and (2) have been paid, the balance of the account must be allocated to cities and counties on a per capita basis. However, each county must be allocated a minimum of 1% of the balance of the counties' share of the account. A 9-1-1 jurisdiction whose 9-1-1 service area includes more than one city or county is eligible to receive operating funds from the allocation for each city or county involved. The department shall distribute to the accounting entity designated by a 9-1-1 jurisdiction with an approved final plan the proportional amount for each city or county served by the 9-1-1 jurisdiction. The department shall provide a report indicating the proportional share derived from the individual city's or county's allocation with each distribution to a 9-1-1 jurisdiction. (4) If the department through its monitoring process determines that a 9-1-1 jurisdiction is not adhering to an approved plan, is not using funds in the manner prescribed in 10-4-303, or has failed to provide information as provided in 10-4-102(3), the department may, after notice and hearing, suspend payment to the 9-1-1 jurisdiction. The jurisdiction is not eligible to receive funds until the department determines that the jurisdiction is complying with the approved plan and fund usage limitations or has provided the requested information.

History: En. Sec. 17, Ch. 635, L. 1985; amd. Sec. 1, Ch. 153, L. 1991; amd. Sec. 6, Ch. 422, L. 1997; amd. Sec. 12, Ch. 448, L. 1997; amd. Sec. 2, Ch. 111, L. 2009.



10-4-303. Limitation on use of basic funds.

10-4-303. Limitation on use of basic funds. 9-1-1, Money received under subsection (3) of 10-4-302 may be used only to pay for installing, operating, and improving a basic 9-1-1 emergency telephone system. Money not necessary for immediate use may be invested by the city or county. The income from the investments may be used only for the purposes described in this section.

History: En. Sec. 18, Ch. 635, L. 1985; amd. Sec. 13, Ch. 448, L. 1997.



10-4-304. through reserved.

10-4-304 through 10-4-310 reserved.



10-4-311. Distribution of enhanced account by department.

10-4-311. Distribution of enhanced account by department. 9-1-1, (1) The department shall make quarterly distributions of the entire enhanced 9-1-1 account for costs incurred during the preceding calendar quarter by each provider of telephone service in the state for: (a) collection of the fee imposed by 10-4-201(1)(b); and (b) modification of central office switching and trunking equipment necessary to provide service for an enhanced 9-1-1 system only. (2) Payments under subsection (1) may be made only after application by the provider to the department for costs described in subsection (1). The department shall review all applications relevant to subsection (1) for appropriateness of costs claimed by the provider. If the provider contests the review, payment may not be made until the amount owed the provider is made certain. (3) After all amounts under subsections (1) and (2) have been paid, 100% of the balance of the account must be allocated to cities and counties on a per capita basis. However, each county must be allocated a minimum of 1% of the balance of the counties' share of the account. (4) An enhanced 9-1-1 jurisdiction whose enhanced 9-1-1 service area includes more than one city or county is eligible to receive operating funds from the allocation for each city or county involved. The department shall distribute to the accounting entity designated by an enhanced 9-1-1 jurisdiction with an approved final plan for enhanced 9-1-1 service the proportional amount for each city or county served by the enhanced 9-1-1 jurisdiction. The department shall, upon request, provide a report indicating the proportional share derived from the individual city's or county's allocation with each distribution to a 9-1-1 jurisdiction. (5) If the department determines that an enhanced 9-1-1 jurisdiction is not adhering to an approved plan for enhanced 9-1-1 service or is not using funds in the manner prescribed in 10-4-312, the department may, after giving notice to the jurisdiction and providing an opportunity for a representative of the jurisdiction to comment on the department's determination, suspend payment from the enhanced 9-1-1 account to the 9-1-1 jurisdiction. The jurisdiction is not eligible to receive funds from the enhanced 9-1-1 account until the department determines that the jurisdiction is complying with the approved plan for enhanced 9-1-1 and fund usage limitations.

History: En. Sec. 14, Ch. 448, L. 1997; amd. Sec. 6, Ch. 389, L. 1999; amd. Sec. 4, Ch. 19, L. 2011.



10-4-312. Limitation on use of enhanced funds.

10-4-312. Limitation on use of enhanced funds. 9-1-1, (1) Money received under 10-4-311(3) or (4) may be used only to pay for installing enhanced 9-1-1 features or for operating and improving an emergency telephone system using 9-1-1 service once the plan for converting to enhanced 9-1-1 has been approved. (2) With department approval, money received under 10-4-311(3) or (4) may be used to pay for basic 9-1-1 service. The 9-1-1 jurisdiction shall submit a request for an exception under this subsection to the department based on a demonstrated hardship, including geographical constraints, funding limitations, or absence of technical capability or capacity. (3) Money not necessary for immediate use may be invested by the city or county. The income from the investments may be used only for the purposes described in this section.

History: En. Sec. 15, Ch. 448, L. 1997.












Title 13. ELECTIONS

CHAPTER 1. GENERAL PROVISIONS

Part 1. General Provisions

13-1-101. Definitions.

13-1-101. Definitions. As used in this title, unless the context clearly indicates otherwise, the following definitions apply: (1) "Active elector" means an elector whose name has not been placed on the inactive list due to failure to respond to confirmation notices pursuant to 13-2-220 or 13-19-313. (2) "Active list" means a list of active electors maintained pursuant to 13-2-220. (3) "Anything of value" means any goods that have a certain utility to the recipient that is real and that is ordinarily not given away free but is purchased. (4) "Application for voter registration" means a voter registration form prescribed by the secretary of state that is completed and signed by an elector, submitted to the election administrator, and contains voter registration information subject to verification as provided by law. (5) "Ballot" means a paper ballot counted manually or a paper ballot counted by a machine, such as an optical scan system or other technology that automatically tabulates votes cast by processing the paper ballots. (6) "Candidate" means: (a) an individual who has filed a declaration or petition for nomination, acceptance of nomination, or appointment as a candidate for public office as required by law; (b) for the purposes of chapter 35, 36, or 37, an individual who has solicited or received and retained contributions, made expenditures, or given consent to an individual, organization, political party, or committee to solicit or receive and retain contributions or make expenditures on the individual's behalf to secure nomination or election to any office at any time, whether or not the office for which the individual will seek nomination or election is known when the: (i) solicitation is made; (ii) contribution is received and retained; or (iii) expenditure is made; or (c) an officeholder who is the subject of a recall election. (7) (a) "Contribution" means: (i) an advance, gift, loan, conveyance, deposit, payment, or distribution of money or anything of value to influence an election; (ii) a transfer of funds between political committees; (iii) the payment by a person other than a candidate or political committee of compensation for the personal services of another person that are rendered to a candidate or political committee. (b) "Contribution" does not mean: (i) services provided without compensation by individuals volunteering a portion or all of their time on behalf of a candidate or political committee or meals and lodging provided by individuals in their private residences for a candidate or other individual; (ii) the cost of any bona fide news story, commentary, or editorial distributed through the facilities of any broadcasting station, newspaper, magazine, or other periodical publication of general circulation; (iii) the cost of any communication by any membership organization or corporation to its members or stockholders or employees; or (iv) filing fees paid by the candidate. (8) "Election" means a general, regular, special, or primary election held pursuant to the requirements of state law, regardless of the time or purpose. (9) "Election administrator" means the county clerk and recorder or the individual designated by a county governing body to be responsible for all election administration duties, except that with regard to school elections not administered by the county, the term means the school district clerk. (10) "Elector" means an individual qualified to vote under state law. (11) (a) "Expenditure" means a purchase, payment, distribution, loan, advance, promise, pledge, or gift of money or anything of value made for the purpose of influencing the results of an election. (b) "Expenditure" does not mean: (i) services, food, or lodging provided in a manner that they are not contributions under subsection (7); (ii) payments by a candidate for a filing fee or for personal travel expenses, food, clothing, lodging, or personal necessities for the candidate and the candidate's family; (iii) the cost of any bona fide news story, commentary, or editorial distributed through the facilities of any broadcasting station, newspaper, magazine, or other periodical publication of general circulation; or (iv) the cost of any communication by any membership organization or corporation to its members or stockholders or employees. (12) "Federal election" means a general or primary election in which an elector may vote for individuals for the office of president of the United States or for the United States congress. (13) "General election" or "regular election" means an election held for the election of public officers throughout the state at times specified by law, including elections for officers of political subdivisions when the time of the election is set on the same date for all similar political subdivisions in the state. For ballot issues required by Article III, section 6, or Article XIV, section 8, of the Montana constitution to be submitted by the legislature to the electors at a general election, "general election" means an election held at the time provided in 13-1-104(1). For ballot issues required by Article XIV, section 9, of the Montana constitution to be submitted as a constitutional initiative at a regular election, regular election means an election held at the time provided in 13-1-104(1). (14) "Inactive elector" means an individual who failed to respond to confirmation notices and whose name was placed on the inactive list pursuant to 13-2-220 or 13-19-313. (15) "Inactive list" means a list of inactive electors maintained pursuant to 13-2-220 or 13-19-313. (16) "Individual" means a human being. (17) (a) "Issue" or "ballot issue" means a proposal submitted to the people at an election for their approval or rejection, including but not limited to initiatives, referenda, proposed constitutional amendments, recall questions, school levy questions, bond issue questions, or a ballot question. (b) For the purposes of chapters 35 and 37, an issue becomes a "ballot issue" upon certification by the proper official that the legal procedure necessary for its qualification and placement upon the ballot has been completed, except that a statewide issue becomes a "ballot issue" upon preparation and transmission by the secretary of state of the form of the petition or referral to the person who submitted the proposed issue. (18) "Legally registered elector" means an individual whose application for voter registration was accepted, processed, and verified as provided by law. (19) "Mail ballot election" means any election that is conducted under Title 13, chapter 19, by mailing ballots to all active electors. (20) "Person" means an individual, corporation, association, firm, partnership, cooperative, committee, club, union, or other organization or group of individuals or a candidate as defined in subsection (6). (21) "Place of deposit" means a location designated by the election administrator pursuant to 13-19-307 for a mail ballot election conducted under Title 13, chapter 19. (22) "Political committee" means a combination of two or more individuals or a person other than an individual who makes a contribution or expenditure: (a) to support or oppose a candidate or a committee organized to support or oppose a candidate or a petition for nomination; or (b) to support or oppose a ballot issue or a committee organized to support or oppose a ballot issue; or (c) as an earmarked contribution. (23) "Political subdivision" means a county, consolidated municipal-county government, municipality, special district, or any other unit of government, except school districts, having authority to hold an election for officers or on a ballot issue. (24) "Polling place election" means an election primarily conducted at polling places rather than by mail under the provisions of Title 13, chapter 19. (25) "Primary" or "primary election" means an election held throughout the state to nominate candidates for public office at times specified by law, including nominations of candidates for offices of political subdivisions when the time for nominations is set on the same date for all similar subdivisions in the state. (26) "Provisional ballot" means a ballot cast by an elector whose identity or eligibility to vote has not been verified as provided by law. (27) "Provisionally registered elector" means an individual whose application for voter registration was accepted but whose identity or eligibility has not yet been verified as provided by law. (28) "Public office" means a state, county, municipal, school, or other district office that is filled by the people at an election. (29) "Random-sample audit" means an audit involving a manual count of ballots from designated races and ballot issues in precincts selected through a random process as provided in 13-17-503. (30) "Registrar" means the county election administrator and any regularly appointed deputy or assistant election administrator. (31) "School election" has the meaning provided in 20-20-101. (32) "School election filing officer" means the filing officer with whom the declarations for nomination for school district office were filed or with whom the school ballot issue was filed. (33) "School recount board" means the board authorized pursuant to 20-20-420 to perform recount duties in school elections. (34) "Signature envelope" means an envelope that contains a secrecy envelope and ballot and that is designed to: (a) allow election officials, upon examination of the outside of the envelope, to determine that the ballot is being submitted by someone who is in fact a qualified elector and who has not already voted; and (b) allow it to be used in the United States mail. (35) "Special election" means an election other than a statutorily scheduled primary or general election held at any time for any purpose provided by law. It may be held in conjunction with a statutorily scheduled election. (36) "Statewide voter registration list" means the voter registration list established and maintained pursuant to 13-2-107 and 13-2-108. (37) "Transfer form" means a form prescribed by the secretary of state that may be filled out by an elector to transfer the elector's registration when the elector's residence address has changed within the county. (38) "Valid vote" means a vote that has been counted as valid or determined to be valid as provided in 13-15-206. (39) "Voted ballot" means a ballot that is: (a) deposited in the ballot box at a polling place; (b) received at the election administrator's office; or (c) returned to a place of deposit. (40) "Voting system" or "system" means any machine, device, technology, or equipment used to automatically record, tabulate, or process the vote of an elector cast on a paper ballot.

History: Ap. p. Sec. 1, Ch. 368, L. 1969; amd. Sec. 1, Ch. 365, L. 1977; Sec. 23-2601, R.C.M. 1947; Ap. p. Sec. 2, Ch. 480, L. 1975; amd. Sec. 2, Ch. 365, L. 1977; Sec. 23-4777, R.C.M. 1947; R.C.M. 1947, 23-2601, 23-4777; amd. Sec. 1, Ch. 571, L. 1979; amd. Sec. 1, Ch. 603, L. 1983; amd. Sec. 31, Ch. 370, L. 1987; amd. Sec. 1, Ch. 339, L. 1989; amd. Sec. 1, Ch. 390, L. 1993; amd. Sec. 2, Ch. 246, L. 1997; amd. Sec. 1, Ch. 208, L. 1999; amd. Sec. 1, Ch. 401, L. 2001; amd. Secs. 5, 93(1), Ch. 414, L. 2003; amd. Sec. 1, Ch. 475, L. 2003; amd. Sec. 1, Ch. 273, L. 2007; amd. Sec. 3, Ch. 481, L. 2007; amd. Sec. 10, Ch. 89, L. 2009; amd. Sec. 1, Ch. 297, L. 2009; amd. Sec. 2, Ch. 336, L. 2013; amd. Sec. 2, Ch. 347, L. 2013.



13-1-102. Elections by secret ballot.

13-1-102. Elections by secret ballot. All elections shall be by secret ballot.

History: En. Sec. 2, Ch. 368, L. 1969; amd. Sec. 1, Ch. 8, L. 1973; R.C.M. 1947, 23-2602.



13-1-103. Determination of winner.

13-1-103. Determination of winner. The individual receiving the highest number of valid votes for any office at an election is elected or nominated to that office.

History: En. Sec. 3, Ch. 368, L. 1969; R.C.M. 1947, 23-2603; amd. Sec. 2, Ch. 571, L. 1979; amd. Sec. 6, Ch. 414, L. 2003.



13-1-104. Times for holding general elections.

13-1-104. Times for holding general elections. (1) (a) Except as provided in subsection (1)(b), a general election must be held throughout the state in every even-numbered year on the first Tuesday after the first Monday of November to vote on ballot issues required by Article III, section 6, or Article XIV, section 8, of the Montana constitution to be submitted by the legislature to the electors at a general election and to elect federal officers, state or multicounty district officers, members of the legislature, judges of the district court, and county officers when the terms of the offices will expire before the next scheduled election for the offices or when one of the offices must be filled for an unexpired term as provided by law. (b) A special election may be held on an earlier date provided in a law authorizing a special statewide election on an initiative or referendum pursuant to Article III, section 6, of the Montana constitution. (2) A general election must be held throughout the state in every odd-numbered year on the first Tuesday after the first Monday in November to elect municipal officers, officers of political subdivisions wholly within one county and not required to hold annual elections, and any other officers specified by law for election in odd-numbered years when the term for the offices will expire before the next scheduled election for the offices or when one of the offices must be filled for an unexpired term as provided by law. (3) The general election for any political subdivision, other than a municipality, required to hold elections annually must be held on school election day, the first Tuesday after the first Monday of May of each year, and is subject to the election procedures provided for in 13-1-401. (4) The general election for a municipality required to hold elections annually may be held either on school election day, as provided in subsection (3), or on the first Tuesday after the first Monday in November, at the discretion of the governing body.

History: En. Sec. 4, Ch. 368, L. 1969; R.C.M. 1947, 23-2604; amd. Sec. 4, Ch. 571, L. 1979; amd. Sec. 5, Ch. 27, L. 1981; amd. Sec. 2, Ch. 603, L. 1983; amd. Sec. 2, Ch. 216, L. 1987; amd. Sec. 1, Ch. 644, L. 1987; amd. Sec. 1, Ch. 514, L. 1999; amd. Sec. 2, Ch. 475, L. 2003.



13-1-105. Repealed.

13-1-105. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 56, Ch. 368, L. 1969; R.C.M. 1947, 23-3301.



13-1-106. Time of opening and closing of polls for all elections -- exceptions.

13-1-106. Time of opening and closing of polls for all elections -- exceptions. (1) Except as provided in subsections (2) and (3), polling places must be open from 7 a.m. to 8 p.m. (2) A polling place having fewer than 400 registered electors must be open from at least noon to 8 p.m. or until all registered electors in any precinct have voted, at which time that precinct in the polling place must be closed immediately. (3) If an election held under 13-1-104(3) and a school election are conducted in the same polling place, the polling place must be opened and closed at the times set for the school election, as provided in 20-20-106.

History: En. Sec. 5, Ch. 368, L. 1969; amd. Sec. 4, Ch. 365, L. 1977; R.C.M. 1947, 23-2605; amd. Sec. 5, Ch. 571, L. 1979; amd. Sec. 1, Ch. 676, L. 1983; amd. Sec. 1, Ch. 57, L. 1985; amd. Sec. 1, Ch. 360, L. 2007; amd. Sec. 2, Ch. 242, L. 2011.



13-1-107. Times for holding primary elections.

13-1-107. Times for holding primary elections. (1) On the first Tuesday after the first Monday in June preceding the general election provided for in 13-1-104(1), a primary election shall be held throughout the state. (2) On the Tuesday following the second Monday in September preceding the general election provided for in 13-1-104(2), a primary election, if required, shall be held throughout the state. (3) If the general election for a municipality required to hold annual elections is held in November, as provided in 13-1-104(4), a primary election, if required, shall be held on the Tuesday following the second Monday in September. In an even-numbered year, the cost of this election must be paid by the municipality.

History: En. Sec. 3, Ch. 571, L. 1979; amd. Sec. 3, Ch. 216, L. 1987.



13-1-108. Notice of special elections.

13-1-108. Notice of special elections. Notice of any special election must be broadcast or published at least three times in the 4 weeks immediately preceding the election in a newspaper of general circulation in the jurisdiction where the election will be held or may be broadcast on radio or television as provided in 2-3-105 through 2-3-107 using the method the election administrator believes is best suited to reach the largest number of potential electors. The provisions of this section are fulfilled upon the third publication or broadcast of the notice.

History: En. Sec. 6, Ch. 571, L. 1979; amd. Sec. 2, Ch. 273, L. 2007; amd. Sec. 2, Ch. 297, L. 2009; amd. Sec. 3, Ch. 242, L. 2011.



13-1-109. Election records open to public.

13-1-109. Election records open to public. Unless specifically provided otherwise, all records pertaining to elector registration and elections are public records. They shall be open for inspection during regular office hours.

History: En. Sec. 15, Ch. 571, L. 1979.



13-1-110. reserved.

13-1-110 reserved.



13-1-111. Qualifications of voter.

13-1-111. Qualifications of voter. (1) A person may not vote at elections unless the person is: (a) registered as required by law; (b) 18 years of age or older; (c) a resident of the state of Montana and of the county in which the person offers to vote for at least 30 days, except as provided in 13-2-514; and (d) a citizen of the United States. (2) A person convicted of a felony does not have the right to vote while the person is serving a sentence in a penal institution. (3) A person adjudicated to be of unsound mind does not have the right to vote unless the person has been restored to capacity as provided by law.

History: En. Sec. 6, Ch. 368, L. 1969; amd. Sec. 1, Ch. 120, L. 1971; amd. Sec. 2, Ch. 158, L. 1971; amd. Sec. 1, Ch. 40, L. 1973; R.C.M. 1947, 23-2701; amd. Sec. 3, Ch. 273, L. 2007.



13-1-112. Rules for determining residence.

13-1-112. Rules for determining residence. For registration, voting, or seeking election to the legislature, the residence of an individual must be determined by the following rules as far as they are applicable: (1) The residence of an individual is where the individual's habitation is fixed and to which, whenever the individual is absent, the individual has the intention of returning. (2) An individual may not gain or lose a residence while kept involuntarily at any public institution, not necessarily at public expense; as a result of being confined in any prison; or solely as a result of residing on a military reservation. (3) (a) An individual in the armed forces of the United States may not become a resident solely as a result of being stationed at a military facility in the state. (b) An individual may not acquire a residence solely as a result of being employed or stationed at a training or other transient camp maintained by the United States within the state. (c) A member of a reserve component of the United States armed forces who is stationed outside of the state but who has no intent of changing residency retains resident status. (4) An individual does not lose residence if the individual goes into another state or other district of this state for temporary purposes with the intention of returning, unless the individual exercises the election franchise in the other state or district. (5) An individual may not gain a residence in a county if the individual comes in for temporary purposes without the intention of making that county the individual's home. (6) If an individual moves to another state with the intention of making it the individual's residence, the individual loses residence in this state. (7) The place where an individual's family resides is presumed to be that individual's place of residence. However, an individual who takes up or continues a residence at a place other than where the individual's family resides with the intention of remaining is a resident of the place where the individual resides. (8) A change of residence may be made only by the act of removal joined with intent to remain in another place.

History: En. Sec. 41, Ch. 368, L. 1969; amd. Sec. 1, Ch. 394, L. 1971; amd. Sec. 1, Ch. 164, L. 1975; amd. Sec. 1, Ch. 177, L. 1975; R.C.M. 1947, 23-3022(part); amd. Sec. 7, Ch. 571, L. 1979; amd. Sec. 1, Ch. 74, L. 1993; amd. Sec. 15, Ch. 51, L. 1999; amd. Sec. 3, Ch. 271, L. 2003.



13-1-113. Only one residence.

13-1-113. Only one residence. There may be only one residence for the purposes of this title.

History: En. Sec. 41, Ch. 368, L. 1969; amd. Sec. 1, Ch. 394, L. 1971; amd. Sec. 1, Ch. 164, L. 1975; amd. Sec. 1, Ch. 177, L. 1975; R.C.M. 1947, 23-3022(part); amd. Sec. 8, Ch. 571, L. 1979; amd. Sec. 3, Ch. 297, L. 2009.



13-1-114. Computation of elector's age and term of residence.

13-1-114. Computation of elector's age and term of residence. An elector's age and the term of an elector's residence must be computed by including the day of election.

History: En. Sec. 41, Ch. 368, L. 1969; amd. Sec. 1, Ch. 394, L. 1971; amd. Sec. 1, Ch. 164, L. 1975; amd. Sec. 1, Ch. 177, L. 1975; R.C.M. 1947, 23-3022(10); amd. Sec. 9, Ch. 571, L. 1979; amd. Sec. 30, Ch. 56, L. 2009.



13-1-115. Privilege from arrest.

13-1-115. Privilege from arrest. Electors may not be arrested during their attendance at elections and in going to and from voting places in polling place elections and to and from places of deposit in mail ballot elections, except in cases of treason, felony, or breach of the peace.

History: En. Sec. 10, Ch. 368, L. 1969; R.C.M. 1947, 23-2705; amd. Sec. 4, Ch. 297, L. 2009.



13-1-116. Fingerprint, mark, or agent for disabled electors -- rulemaking.

13-1-116. Fingerprint, mark, or agent for disabled electors -- rulemaking. (1) Except as otherwise specified by law, the provisions of this section apply. (2) Whenever a signature is required by an elector under a provision of this title and the elector is unable because of a disability to provide a signature, the elector may provide a fingerprint, subject to subsection (6), or an identifying mark or may request that an agent, election administrator, or election judge sign for the elector as provided in this section. (3) If an elector is unable to provide a fingerprint or an identifying mark and the elector has not established an agent pursuant to subsection (4), the election administrator or an election judge may sign for the elector after reviewing and verifying the elector's identification. (4) (a) An elector who is unable to provide a signature may apply to the election administrator to have another person designated as an agent for purposes of providing a signature or identifying mark required pursuant to this title and for delivering the disabled elector's absentee ballot application to the county election administrator as provided in 13-13-213. (b) An application for designation of an agent by an elector under this section must be made on a form prescribed by the secretary of state. The secretary of state shall by rule establish the criteria that must be met and the process that must be followed in order for a person to become a designated agent for a disabled elector pursuant to this subsection (4). (5) If an agent, election administrator, or election judge signs or marks a document for an elector pursuant to this section, the agent, election administrator, or election judge shall initial the signature or mark. (6) A disabled elector may not be required to provide a fingerprint.

History: En. Sec. 1, Ch. 367, L. 2005.



13-1-117. through reserved.

13-1-117 through 13-1-120 reserved.



13-1-121. Question of holding constitutional convention.

13-1-121. Question of holding constitutional convention. Unless otherwise submitted earlier, the secretary of state shall cause the question of holding an unlimited constitutional convention to be submitted to the people at the general election in 1990. The same question shall be submitted at the general election in each 20th year following its last submission, unless otherwise submitted earlier.

History: En. Sec. 1, Ch. 36, L. 1973; R.C.M. 1947, 23-4801.



13-1-122. Ballot form and content.

13-1-122. Ballot form and content. The ballot submitting the question to the people shall contain the following: Article XIV, sections 3 and 4, of the Montana constitution requires the question of holding an unlimited constitutional convention to be submitted to the people at the general election in each 20th year following its last submission. If a majority of those voting on the question answer in the affirmative, the legislature shall provide for the calling thereof at its next session. [] FOR calling a constitutional convention [] AGAINST calling a constitutional convention

History: En. Sec. 2, Ch. 36, L. 1973; R.C.M. 1947, 23-4802; amd. Sec. 10, Ch. 571, L. 1979.






Part 2. Role of Secretary of State

13-1-201. Chief election officer.

13-1-201. Chief election officer. The secretary of state is the chief election officer of this state, and it is the secretary of state's responsibility to obtain and maintain uniformity in the application, operation, and interpretation of the election laws other than those in Title 13, chapter 35, 36, or 37.

History: En. Sec. 11, Ch. 571, L. 1979; amd. Sec. 31, Ch. 56, L. 2009.



13-1-202. Forms and rules prescribed by secretary of state -- consultation.

13-1-202. Forms and rules prescribed by secretary of state -- consultation. (1) In carrying out the responsibilities under 13-1-201, the secretary of state shall prepare and deliver to the election administrators: (a) written directives and instructions relating to and based on the election laws; (b) sample copies of prescribed and suggested forms; and (c) advisory opinions on the effect of election laws other than those laws in chapter 35, 36, or 37 of this title. (2) The secretary of state may prescribe the design of any election form required by law. The secretary of state shall seek the advice of election administrators and printers in designing the required forms. (3) Each election administrator shall comply with the directives and instructions and shall provide election forms prepared as prescribed. (4) Each election administrator shall provide data to the secretary of state that the secretary of state determines is necessary to: (a) evaluate voting system performance against the benchmark standard adopted pursuant to 13-17-103; (b) evaluate the security, accuracy, and accessibility of elections; and (c) assist the secretary of state in making recommendations to improve voter confidence in the integrity of the election process. (5) The secretary of state shall regularly consult with and seek the advice of local election administrators in implementing the provisions of this section.

History: En. Sec. 12, Ch. 571, L. 1979; amd. Sec. 7, Ch. 414, L. 2003; amd. Sec. 8, Ch. 44, L. 2007; amd. Sec. 4, Ch. 273, L. 2007.



13-1-203. Secretary of state to advise, assist, and train.

13-1-203. Secretary of state to advise, assist, and train. (1) The secretary of state shall advise and assist election administrators, including administrators of school elections under Title 20, chapter 20, with regard to: (a) the application, operation, and interpretation of Title 13, except for chapter 35, 36, or 37; (b) the implementation and operation of the National Voter Registration Act of 1993, Public Law 103-31; and (c) the procedures adopted pursuant to 13-17-211. (2) The secretary of state shall prepare and distribute training materials for election judges to be trained pursuant to 13-4-203. Sufficient copies of the materials to supply all election judges in the county and to provide a small extra supply must be sent to each election administrator. (3) The secretary of state shall hold at least one workshop every 2 years to instruct election administrators and their staffs in use of the materials. Workshops may be held in various locations around the state. Costs of the materials and workshops must be paid by the secretary of state. Attendees of the training must receive a certificate of instruction, which is valid for 2 years.

History: En. Sec. 13, Ch. 571, L. 1979; amd. Sec. 32, Ch. 370, L. 1987; amd. Sec. 1, Ch. 4, Sp. L. November 1993; amd. Sec. 3, Ch. 246, L. 1997; amd. Sec. 8, Ch. 414, L. 2003.



13-1-204. Election records to be kept by secretary of state.

13-1-204. Election records to be kept by secretary of state. (1) The secretary of state shall maintain current and accurate records including: (a) a list of all precincts in each county; (b) a map showing the boundaries of all precincts in each county; (c) a count of the number of registered voters in each precinct for the latest general election; (d) a list of legislative districts, judicial districts, and any multicounty election districts, showing the precinct numbers of each county contained in each district and the number of registered voters in each district for the most recent general election; (e) a count of votes cast at the most recent general election by precinct and by legislative, judicial, and multicounty districts; and (f) records required to be submitted from local election administrators and other agencies and coordinated by the secretary of state pursuant to the National Voter Registration Act of 1993, Public Law 103-31. (2) Each election administrator shall provide the information and map for the record required in subsection (1) in the form and at the time prescribed by the secretary of state. (3) The records required in subsection (1) and all records in the secretary of state's office pertaining to elections must be open for public inspection during normal office hours.

History: En. Sec. 18, Ch. 571, L. 1979; amd. Sec. 1, Ch. 70, L. 1983; amd. Sec. 4, Ch. 246, L. 1997.



13-1-205. through reserved.

13-1-205 through 13-1-208 reserved.



13-1-209. Special account for federal Help America Vote Act.

13-1-209. Special account for federal Help America Vote Act. (1) There is a federal special revenue account in the state treasury to the credit of the office of the secretary of state. (2) Money provided to the state for the purposes of implementing provisions of Public Law 107-252, the Help America Vote Act of 2002, must be deposited in the account. (3) Money in the account may be used only for the purposes specified by the federal law under which the money was provided.

History: En. Sec. 1, Ch. 218, L. 2003.



13-1-210. Standard application form for voter registration and absentee ballot requests.

13-1-210. Standard application form for voter registration and absentee ballot requests. (1) The secretary of state shall establish by rule a standard application form, to be used by each election administrator, that allows an individual to apply for voter registration and to request to be added to the absentee ballot list in order to receive ballots for subsequent elections. (2) Pursuant to 13-13-212(3), the absentee ballot application portion of the standard form must include substantially the following language and option: [] Optional: I request an absentee ballot to be mailed to me for as long as I reside at the address listed for each subsequent election in which I am eligible to vote. I understand that in order to continue to receive an absentee ballot, I must complete, sign, and return a confirmation form that will be mailed to me in January of every even-numbered year.

History: En. Sec. 1, Ch. 182, L. 2011; amd. Sec. 1, Ch. 255, L. 2013; amd. Sec. 3, Ch. 336, L. 2013.






Part 3. Local Election Administration

13-1-301. Election administrator.

13-1-301. Election administrator. (1) The county clerk and recorder of each county is the election administrator unless the governing body of the county designates another official or appoints an election administrator. (2) The election administrator is responsible for the administration of all procedures relating to registration of electors and conduct of elections, shall keep all county records relating to elector registration and elections, and is the primary point of contact for the county with respect to the statewide voter registration list and implementation of other provisions of applicable federal law governing elections. (3) The election administrator may appoint a deputy election administrator for each political subdivision required to hold annual elections under the provisions of 13-1-104(3). Each election administrator or deputy election administrator is responsible for the conduct of the annual elections of the political subdivision, as provided by 13-1-401.

History: En. Sec. 14, Ch. 571, L. 1979; amd. Sec. 6, Ch. 27, L. 1981; amd. Sec. 3, Ch. 475, L. 2003.



13-1-302. Election costs.

13-1-302. Election costs. (1) Unless specifically provided otherwise, all costs of the regularly scheduled primary and general elections shall be paid by the counties and other political subdivisions for which the elections are held. Each political subdivision shall bear its proportionate share of the costs as determined by the county governing body. (2) A political subdivision holding an annual election with a regularly scheduled school election shall bear its proportionate share of the costs as determined by the county election administrator and the school district election administrator. (3) The political subdivision for which a special election is held shall bear all costs of the election, or its proportionate share as determined by the county governing body if held in conjunction with any other election. (4) Costs of elections may not include the services of the election administrator or capital expenditures. (5) The county governing body shall set a schedule of fees for services provided to school districts by the election administrator. (6) Election costs shall be paid from county funds, and any shares paid by other political subdivisions shall be credited to the fund from which the costs were paid. (7) The proportionate costs referred to in subsection (1) of this section shall be only those additional costs incurred as a result of the political subdivision holding its election in conjunction with the primary or general election.

History: En. Sec. 16, Ch. 571, L. 1979; amd. Sec. 7, Ch. 27, L. 1981; amd. Sec. 1, Ch. 558, L. 1983; amd. Sec. 2, Ch. 644, L. 1987.



13-1-303. Disposition of ballots and other election materials.

13-1-303. Disposition of ballots and other election materials. (1) (a) Except for a federal election and as provided in 13-15-301(2), the voted ballots, detached stubs, unvoted ballots, and unused ballots from an election must be kept in the unopened packages received from the election judges for a period of 12 months. The packages may be opened only when an order for opening is given by the proper official either for a recount procedure or to process provisional ballots. (b) The voted ballots, detached stubs, unvoted ballots, and unused ballots from a federal election must be retained in the unopened packages received from the election judges for a period of 22 months. The packages may be opened only as provided in subsection (1)(a) or for a postelection random-sample audit of vote-counting machines. (c) An election administrator may dispose of the ballots as provided in subsection (2) if after the time periods provided for in this subsection (1), there is no: (i) contest begun; (ii) recount pending; or (iii) appeal of a decision relating to a contest, a recount, or a postelection random-sample audit. (2) Each election administrator shall prepare a plan for retention and destruction of election records in the county according to the retention schedules established by the local government records committee provided for in 2-6-402.

History: En. Sec. 17, Ch. 571, L. 1979; amd. Sec. 1, Ch. 97, L. 1997; amd. Sec. 2, Ch. 586, L. 2005; amd. Sec. 11, Ch. 89, L. 2009; amd. Sec. 4, Ch. 242, L. 2011.



13-1-304. Duties of officials when election not held.

13-1-304. Duties of officials when election not held. If a scheduled election is not necessary or is canceled for any reason specified in law, the governing body or official making the determination shall immediately notify the election administrator in writing. If the election is not necessary because of the number of candidates filed, the election administrator shall make the determination and notify the proper governing body.

History: En. Sec. 25, Ch. 571, L. 1979; amd. Sec. 5, Ch. 242, L. 2011.






Part 4. Political Subdivision Elections

13-1-401. Manner of conducting general elections for political subdivisions required to hold annual elections.

13-1-401. Manner of conducting general elections for political subdivisions required to hold annual elections. (1) Any political subdivision required to hold annual elections under 13-1-104(3) may cooperate with school districts having similar district boundaries to hold the election at the same location. The election administrator or deputy election administrator appointed under the provisions of 13-1-301 shall cooperate with the school district election administrator to share costs, as provided in 13-1-302. (2) A political subdivision subject to 13-1-104(3) may, with the consent of the election administrator or deputy election administrator, conduct its annual election at an annual meeting of the political subdivision or at another convenient location within the political subdivision. (3) A political subdivision election subject to 13-1-104(3) may be conducted by mail ballot as provided in Title 13, chapter 19. (4) The election administrator or deputy election administrator conducting an election under the provisions of subsection (1), (2), or (3) shall give notice of the election not less than 20 days or more than 40 days before the day of the election by display advertisement at least two times in a newspaper of general circulation within the political subdivision. The election administrator or deputy election administrator may notify the public of the election by additional posting of notices or radio and television announcements.

History: En. Sec. 8, Ch. 27, L. 1981; amd. Sec. 29, Ch. 196, L. 1985.









CHAPTER 2. REGISTRATION OF ELECTORS

Part 1. Registrars

13-2-101. Repealed.

13-2-101. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 21, Ch. 368, L. 1969; amd. Sec. 8, Ch. 365, L. 1977; R.C.M. 1947, 23-3002(1), (2).



13-2-102. Repealed.

13-2-102. Repealed. Sec. 12, Ch. 390, L. 1993.

History: En. Sec. 22, Ch. 368, L. 1969; amd. Sec. 1, Ch. 340, L. 1973; amd. Sec. 1, Ch. 205, L. 1975; amd. Sec. 9, Ch. 365, L. 1977; R.C.M. 1947, 23-3003; amd. Sec. 19, Ch. 571, L. 1979; amd. Sec. 1, Ch. 146, L. 1983; amd. Sec. 1, Ch. 446, L. 1985; amd. Sec. 1, Ch. 298, L. 1987.



13-2-103. through reserved.

13-2-103 through 13-2-106 reserved.



13-2-107. Statewide voter registration system -- information-sharing agreements.

13-2-107. Statewide voter registration system -- information-sharing agreements. (1) The secretary of state shall establish, in a uniform and nondiscriminatory manner, a single official, centralized, and interactive computerized statewide voter registration system that meets the requirements of 42 U.S.C. 15483. (2) (a) The statewide voter registration system must be used as the official list of registered electors for the conduct of all elections subject to this title. (b) The system must contain the name and registration information of each registered elector. (c) Each election administrator must be provided with immediate electronic access to the system. (d) The secretary of state shall provide the technical support required to assist election administrators to enter, maintain, and access information in the statewide voter registration system. (3) As provided in 42 U.S.C. 15483: (a) the secretary of state and the attorney general shall enter into an agreement to match information in the statewide voter registration list with information in the motor vehicle licensing database to the extent required to verify voter registration information; and (b) the attorney general shall enter into an agreement with the United States commissioner of social security for the purpose of verifying voter registration information.

History: En. Sec. 4, Ch. 475, L. 2003; amd. Sec. 4, Ch. 336, L. 2013.



13-2-108. Rulemaking for statewide voter registration list.

13-2-108. Rulemaking for statewide voter registration list. (1) The secretary of state shall adopt rules to implement the provisions of 42 U.S.C. 15483 and this chapter. (2) The rules must include but are not limited to: (a) a list of maintenance procedures, including new data entry, updates, registration transfers, and other procedures for keeping information current and accurate; (b) proper maintenance and use of active and inactive lists; (c) proper maintenance and use of lists for legally registered electors and provisionally registered electors; (d) technical security of the statewide voter registration system; (e) information security with respect to keeping from general public distribution driver's license numbers, whole or partial social security numbers, and address information protected from general disclosure pursuant to 13-2-115; and (f) quality control measures for the system and system users. (3) The rules adopted by the secretary of state must reflect that an elector who was properly registered prior to January 1, 2003, is considered a legally registered elector.

History: En. Sec. 5, Ch. 475, L. 2003; amd. Sec. 2, Ch. 286, L. 2005; amd. Sec. 6, Ch. 242, L. 2011; amd. Sec. 5, Ch. 336, L. 2013.



13-2-109. Rulemaking on sufficiency and verification of voter registration information.

13-2-109. Rulemaking on sufficiency and verification of voter registration information. (1) The secretary of state shall adopt rules: (a) to implement the provisions of 13-2-110 and this section concerning how election administrators determine whether the information provided by an elector on an application for voter registration is: (i) sufficient to be accepted and processed; or (ii) insufficient to be accepted and processed; (b) establishing procedures for verifying the accuracy of voter registration information; (c) establishing standards for determining whether an elector may be legally registered or provisionally registered and the effect of that registration on identification requirements; and (d) establishing procedures for notifying electors about the status of their applications and registration. (2) The rules may not conflict with 42 U.S.C. 15301, et seq., or 13-2-208.

History: En. Sec. 6, Ch. 475, L. 2003.



13-2-110. Application for voter registration -- sufficiency and verification of information -- identifiers assigned for voting purposes.

13-2-110. Application for voter registration -- sufficiency and verification of information -- identifiers assigned for voting purposes. (1) An individual may apply for voter registration in person or by mail, postage paid, by completing and signing the standard application form for voter registration provided for in 13-1-210 and providing the application to the election administrator in the county in which the elector resides. (2) Each application for voter registration must be accepted and processed as provided in rules adopted under 13-2-109. (3) Except as provided in subsection (4): (a) an applicant for voter registration shall provide the applicant's Montana driver's license number; or (b) if the applicant does not have a Montana driver's license, the applicant shall provide the last four digits of the applicant's social security number. (4) (a) If an applicant does not have a Montana driver's license or social security number, the applicant shall provide as an alternative form of identification: (i) a current and valid photo identification, including but not limited to a school district or postsecondary education photo identification or a tribal photo identification, with the individual's name; or (ii) a current utility bill, bank statement, paycheck, government check, or other government document that shows the individual's name and current address. (b) The alternative form of identification must be: (i) an original version presented to the election administrator if the applicant is applying in person; or (ii) a copy of any of the required documents, which must be enclosed with the application, if the applicant is applying by mail. (5) (a) If information provided on an application for voter registration is sufficient to be accepted and processed and is verified pursuant to rules adopted under 13-2-109, the election administrator shall register the elector as a legally registered elector. (b) If information provided on an application for voter registration was sufficient to be accepted but the applicant failed to provide the information required in subsection (3) or (4) or if the information provided was incorrect or insufficient to verify the individual's identity or eligibility to vote, the election administrator shall register the applicant as a provisionally registered elector. (6) Each applicant for voter registration must be notified of the elector's registration status pursuant to rules adopted under 13-2-109. (7) The secretary of state shall assign to each elector whose application was accepted a unique identification number for voting purposes and shall establish a statewide uniform method to allow the secretary of state and local election officials to distinguish legally registered electors from provisionally registered electors. (8) The provisions of this section may not be interpreted to conflict with voter registration accomplished under 13-2-221, 13-21-221, and 61-5-107 and as provided for in federal law.

History: En. Sec. 7, Ch. 475, L. 2003; amd. Sec. 3, Ch. 286, L. 2005; amd. Sec. 5, Ch. 297, L. 2009; amd. Sec. 2, Ch. 182, L. 2011; amd. Sec. 7, Ch. 242, L. 2011; amd. Sec. 1, Ch. 139, L. 2013.



13-2-111. Repealed.

13-2-111. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 21, Ch. 368, L. 1969; amd. Sec. 8, Ch. 365, L. 1977; R.C.M. 1947, 23-3002(3).



13-2-112. Register of electors to be kept.

13-2-112. Register of electors to be kept. Each election administrator shall keep an official register of electors in the statewide voter registration system. The original signed registration form for each elector must be scanned, and the scanned copy must be retained in the statewide voter registration system. The original paper copy must be kept according to the state records retention schedule for such records. The information recorded in the official register of electors and the design of the registration forms must be prescribed by the secretary of state in the statewide voter registration system.

History: En. Sec. 23, Ch. 368, L. 1969; R.C.M. 1947, 23-3004; amd. Sec. 20, Ch. 571, L. 1979; amd. Sec. 32, Ch. 56, L. 2009; amd. Sec. 8, Ch. 242, L. 2011; amd. Sec. 6, Ch. 336, L. 2013.



13-2-113. Repealed.

13-2-113. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 1, Ch. 243, L. 1971; R.C.M. 1947, 23-3004.1.



13-2-114. Repealed.

13-2-114. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 24, Ch. 368, L. 1969; amd. Sec. 1, Ch. 3, L. 1974; R.C.M. 1947, 23-3005(part); amd. Sec. 21, Ch. 571, L. 1979; amd. Sec. 1, Ch. 284, L. 1983; amd. Sec. 2, Ch. 309, L. 1997.



13-2-115. Certification of statewide voter registration list -- local lists to be prepared.

13-2-115. Certification of statewide voter registration list -- local lists to be prepared. (1) No later than 5 working days after the deadline prescribed in 13-2-301(3), election administrators shall enter all voter registration applications that were submitted within the deadline for regular registration into the statewide voter registration system. (2) The secretary of state shall certify the official statewide voter registration list by utilizing the information in the statewide voter registration system. (3) Each election administrator shall have printed from the certified statewide voter registration system lists of all registered electors in each precinct in the county. Except as provided in subsections (6) and (7), names of electors must be listed alphabetically, with their residence address or with a mailing address if located where street numbers are not used. (4) A copy of the list of registered electors in a precinct must be displayed at the precinct's polling place. Extra copies of the lists must be retained by the election administrator and furnished to an elector upon request. (5) Lists of registered electors need not be printed if the election will not be held. (6) If a law enforcement officer or reserve officer, as defined in 7-32-201, requests in writing that, for security reasons, the officer's and the officer's spouse's residential address, if the same as the officer's, not be disclosed, the secretary of state or an election administrator may not include the address on any generally available list of registered electors but may list only the electors' names. (7) (a) Upon the request of an individual, the secretary of state or an election administrator may not include the individual's residential address on any generally available list of registered electors but may list only the elector's name if the individual: (i) proves to the election administrator, as provided in subsection (7)(b), that the individual, or a minor in the custody of the individual, has been the victim of partner or family member assault, stalking, custodial interference, or other offense involving bodily harm or threat of bodily harm to the individual or minor; or (ii) proves to the election administrator, as provided in subsection (7)(c), that a temporary restraining order or injunction has been issued by a judge or magistrate to restrain another person's access to the individual or minor. (b) Proof of the victimization is conclusive upon exhibition to the election administrator of a criminal judgment, information and judgment, or affidavit of a county attorney clearly indicating the conviction and the identity of the victim. (c) Proof of the issuance of a temporary restraining order or injunction is conclusive upon exhibition to the election administrator of the temporary restraining order or injunction.

History: Ap. p. Sec. 31, Ch. 368, L. 1969; amd. Sec. 5, Ch. 158, L. 1971; amd. Sec. 12, Ch. 100, L. 1973; Sec. 23-3012, R.C.M. 1947; Ap. p. Sec. 42, Ch. 368, L. 1969; amd. Sec. 2, Ch. 243, L. 1971; amd. Sec. 1, Ch. 201, L. 1973; Sec. 23-3023, R.C.M. 1947; R.C.M. 1947, 23-3012(part), 23-3023; amd. Sec. 22, Ch. 571, L. 1979; amd. Sec. 1, Ch. 161, L. 1995; amd. Sec. 1, Ch. 233, L. 1997; amd. Sec. 3, Ch. 309, L. 1997; amd. Sec. 9, Ch. 396, L. 2001; amd. Sec. 8, Ch. 475, L. 2003; amd. Sec. 4, Ch. 286, L. 2005; amd. Sec. 9, Ch. 242, L. 2011; amd. Sec. 7, Ch. 336, L. 2013.



13-2-116. Precinct register.

13-2-116. Precinct register. (1) Except for mail ballot elections conducted under Title 13, chapter 19, the election administrator shall prepare from the certified statewide voter registration list a precinct register for each precinct in the county for use by the election judges. The register may be prepared no sooner than the Friday before each election and must contain an alphabetical list of the names, with addresses, of the legally registered electors and provisionally registered electors, a space for the signature of the elector, and other information as prescribed by the secretary of state. (2) If some of the electors in a precinct are not eligible to receive all ballots at an election because of a combination of the elections of more than one political subdivision, the election administrator shall distinguish the names of those eligible for each ballot by whatever method will be clear and efficient. (3) When several precincts have been combined at one polling place for an election, the election administrator may combine the electors from all precincts into one register or may provide separate registers for each precinct. (4) Precinct registers need not be printed if the election will not be held.

History: (1) thru (3)En. Sec. 43, Ch. 368, L. 1969; R.C.M. 1947, 23-3024; amd. Sec. 23, Ch. 571, L. 1979; (4)En. Sec. 25, Ch. 571, L. 1979; amd. Sec. 9, Ch. 475, L. 2003; amd. Sec. 6, Ch. 297, L. 2009.



13-2-117. County governing body to provide election administrator with sufficient help.

13-2-117. County governing body to provide election administrator with sufficient help. The county governing body must provide the election administrator with sufficient help for the duties imposed by this title. The cost of stationery, printing, publishing, and posting is a proper charge against the county.

History: En. Sec. 45, Ch. 368, L. 1969; amd. Sec. 13, Ch. 365, L. 1977; R.C.M. 1947, 23-3026; amd. Sec. 24, Ch. 571, L. 1979.



13-2-118. through reserved.

13-2-118 through 13-2-120 reserved.



13-2-121. Repealed.

13-2-121. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 46, Ch. 368, L. 1969; amd. Sec. 3, Ch. 243, L. 1971; R.C.M. 1947, 23-3027.



13-2-122. Charges for registers, elector lists, and mailing labels made available to public.

13-2-122. Charges for registers, elector lists, and mailing labels made available to public. (1) Except as provided in subsection (2), upon request, the secretary of state shall furnish to any individual, for noncommercial use, available extracts and reports from the statewide voter registration system. Upon request, a local election administrator shall furnish to an individual, for noncommercial use, a copy of the official precinct registers, a current list of legally registered electors, mailing labels for registered electors, or other available extracts and reports. Upon delivery, the secretary of state or the local election administrator may collect a charge not to exceed the actual cost of the register, list, mailing labels, or available extracts and reports. (2) For an elector whose address information is protected from general distribution under 13-2-115(6) or (7), the secretary of state or a local election administrator may not include the elector's residential address on any register, list, mailing labels, or available extracts and reports but may list only the elector's name.

History: En. Sec. 47, Ch. 368, L. 1969; R.C.M. 1947, 23-3028; amd. Sec. 1, Ch. 66, L. 1983; amd. Sec. 2, Ch. 161, L. 1995; amd. Sec. 2, Ch. 233, L. 1997; amd. Sec. 16, Ch. 51, L. 1999; amd. Sec. 10, Ch. 475, L. 2003; amd. Sec. 10, Ch. 242, L. 2011; amd. Sec. 8, Ch. 336, L. 2013.



13-2-123. Repealed.

13-2-123. Repealed. Sec. 76, Ch. 242, L. 2011.

History: En. Sec. 1, Ch. 309, L. 1997; amd. Sec. 5, Ch. 309, L. 1997; amd. Sec. 11, Ch. 475, L. 2003.



13-2-124. Registration provisions for United States electors supersede.

13-2-124. Registration provisions for United States electors supersede. A provision of this chapter may not be interpreted to conflict with Title 13, chapter 21.

History: En. Sec. 8, Ch. 557, L. 2003.






Part 2. Registration Procedures

13-2-201. Hours of registration.

13-2-201. Hours of registration. The election administrator's office shall be open for registration of electors from 8 a.m. until 5 p.m. on all regular working days. The office may be kept open for the registration of electors at other times at the discretion of the election administrator.

History: En. Sec. 24, Ch. 368, L. 1969; amd. Sec. 1, Ch. 3, L. 1974; R.C.M. 1947, 23-3005(1); amd. Sec. 26, Ch. 571, L. 1979.



13-2-202. Repealed.

13-2-202. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 25, Ch. 368, L. 1969; amd. Sec. 1, Ch. 396, L. 1975; amd. Sec. 40, Ch. 334, L. 1977; R.C.M. 1947, 23-3006(1); amd. Sec. 27, Ch. 571, L. 1979; amd. Sec. 2, Ch. 298, L. 1987; amd. Sec. 2, Ch. 390, L. 1993.



13-2-203. Repealed.

13-2-203. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 25, Ch. 368, L. 1969; amd. Sec. 1, Ch. 396, L. 1975; amd. Sec. 40, Ch. 334, L. 1977; R.C.M. 1947, 23-3006(2) thru (6); amd. Sec. 28, Ch. 571, L. 1979; amd. Sec. 1, Ch. 396, L. 1985; amd. Sec. 2, Ch. 446, L. 1985; amd. Sec. 3, Ch. 390, L. 1993; amd. Sec. 5, Ch. 246, L. 1997; amd. Sec. 1, Ch. 39, L. 1999.



13-2-204. Repealed.

13-2-204. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 26, Ch. 368, L. 1969; R.C.M. 1947, 23-3007.



13-2-205. Procedure when prospective elector not qualified at time of registration.

13-2-205. Procedure when prospective elector not qualified at time of registration. An individual who is not eligible to register because of residence or age requirements but who will be eligible on or before election day may apply for voter registration pursuant to 13-2-110 and be registered subject to verification procedures established pursuant to 13-2-109.

History: En. Sec. 27, Ch. 368, L. 1969; R.C.M. 1947, 23-3008(1); amd. Sec. 29, Ch. 571, L. 1979; amd. Sec. 12, Ch. 475, L. 2003.



13-2-206. Citizenship requirements.

13-2-206. Citizenship requirements. A person may not be permitted to register until the person attains United States citizenship.

History: En. Sec. 27, Ch. 368, L. 1969; R.C.M. 1947, 23-3008(2); amd. Sec. 33, Ch. 56, L. 2009.



13-2-207. Confirmation of registration.

13-2-207. Confirmation of registration. (1) The election administrator shall give or mail to each elector a notice, confirming registration and giving the location of the elector's polling place. A notice sent to an elector to whom the notice is not personally given must be sent by nonforwardable, first-class mail, which must conform to postal regulations to ensure address corrections are received. (2) If the notice confirming registration is returned as undeliverable, the election administrator shall investigate the reason for the return of any mailed notices and mail a confirmation notice to the elector. The notice must conform to postal regulations to ensure return, not forwarding, of undelivered notices.

History: En. Sec. 30, Ch. 571, L. 1979; amd. Sec. 3, Ch. 298, L. 1987; amd. Sec. 6, Ch. 246, L. 1997; amd. Sec. 9, Ch. 336, L. 2013.



13-2-208. Elector to furnish residential address -- prohibiting registration for failure to provide address.

13-2-208. Elector to furnish residential address -- prohibiting registration for failure to provide address. (1) An elector shall provide the election administrator with the elector's current street address, rural address, or, if neither of those addresses is available, other specific geographic location information from which the location of the elector's residence may be easily determined by the election administrator. (2) The election administrator may not register an elector who fails to provide the information required by subsection (1).

History: En. Sec. 1, Ch. 63, L. 2001.



13-2-209. and reserved.

13-2-209 through 13-2-210 reserved.



13-2-211. Repealed.

13-2-211. Repealed. Sec. 23, Ch. 557, L. 2003.

History: En. Sec. 136, Ch. 368, L. 1969; amd. Sec. 1, Ch. 249, L. 1971; R.C.M. 1947, 23-3718.



13-2-212. Renumbered .

13-2-212. Renumbered . 13-21-201, Sec. 24(2), Ch. 557, L. 2003.



13-2-213. Repealed.

13-2-213. Repealed. Sec. 5, Ch. 396, L. 1985.

History: En. Sec. 138, Ch. 368, L. 1969; amd. Sec. 1, Ch. 248, L. 1971; R.C.M. 1947, 23-3720; amd. Sec. 32, Ch. 571, L. 1979.



13-2-214. Renumbered .

13-2-214. Renumbered . 13-21-202, Sec. 24(2), Ch. 557, L. 2003.



13-2-215. Renumbered .

13-2-215. Renumbered . 13-21-203, Sec. 24(2), Ch. 557, L. 2003.



13-2-216. through reserved.

13-2-216 through 13-2-218 reserved.



13-2-219. Repealed.

13-2-219. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 11, Ch. 246, L. 1997.



13-2-220. Maintenance of active and inactive voter registration lists for elections -- rules by secretary of state.

13-2-220. Maintenance of active and inactive voter registration lists for elections -- rules by secretary of state. (1) The rules adopted by the secretary of state under 13-2-108 must include the following procedures, at least one of which an election administrator shall follow in every odd-numbered year: (a) compare the entire list of registered electors against the national change of address files and provide appropriate confirmation notice to those individuals whose addresses have apparently changed; (b) mail a nonforwardable, first-class, "return if undeliverable--address correction requested" notice to all registered electors of each jurisdiction to confirm their addresses and provide the appropriate confirmation notice to those individuals who return the notices; (c) mail a targeted mailing to electors who failed to vote in the preceding federal general election, applicants who failed to provide required information on registration cards, and provisionally registered electors by: (i) sending the list of nonvoters a nonforwardable notice, followed by the appropriate forwardable confirmation notice to those electors who appear to have moved from their addresses of record; (ii) comparing the list of nonvoters against the national change of address files, followed by the appropriate confirmation notices to those electors who appear to have moved from their addresses of record; (iii) sending forwardable confirmation notices; or (iv) making a door-to-door canvass. (2) An individual who submits an application for an absentee ballot for a federal general election or who completes and returns the address confirmation notice specified in 13-13-212(3) during the calendar year in which a federal general election is held is not subject to the procedure in subsection (1)(c) unless the individual's ballot for a federal general election is returned as undeliverable and the election administrator is not able to contact the elector through the most expedient means available to resolve the issue. (3) Any notices returned as undeliverable to the election administrator or any notices to which the elector fails to respond after the election administrator uses the procedures provided in subsection (1) must be followed within 30 days by an appropriate confirmation notice that is a forwardable, first-class, postage-paid, self-addressed, return notice. If the elector fails to respond within 30 days of the final confirmation notice, the election administrator shall move the elector to the inactive list. (4) A procedure used by an election administrator pursuant to this section must be completed at least 90 days before a primary or general election for federal office. (5) An elector's registration may be reactivated pursuant to 13-2-222 or may be canceled pursuant to 13-2-402.

History: En. Sec. 12, Ch. 246, L. 1997; amd. Sec. 13, Ch. 475, L. 2003; amd. Sec. 7, Ch. 297, L. 2009; amd. Sec. 11, Ch. 242, L. 2011; amd. Sec. 10, Ch. 336, L. 2013.



13-2-221. Agency-based registration.

13-2-221. Agency-based registration. (1) Qualified individuals must be given the opportunity to register to vote when applying for or receiving services or assistance: (a) at an agency that provides public assistance; (b) at or through an agency that provides state-funded programs primarily engaged in providing services to persons with disabilities; or (c) at another agency designated by the secretary of state with the consent of the agency. (2) Agency-based registration sites must: (a) distribute application for voter registration forms with each application for services or assistance; and (b) assist an applicant in completing an application for voter registration form unless the applicant refuses assistance. (3) The completed application for voter registration form must be transmitted by the agency to the election administrator of the county of the elector's residence within the time period specified by 42 U.S.C. 1973gg, et seq. (4) As used in this section, "agency" means a state agency as defined in 2-4-102(2)(a) or an office of a city, county, consolidated city-county government, or town.

History: En. Sec. 13, Ch. 246, L. 1997; amd. Sec. 17, Ch. 51, L. 1999; amd. Sec. 34, Ch. 56, L. 2009.



13-2-222. Reactivation of elector.

13-2-222. Reactivation of elector. (1) The name of an elector must be moved by an election administrator from the inactive list to the active list of a county if an elector meets the requirements for registration provided in this chapter and: (a) appears at a polling place in order to vote, submits an application to vote by absentee ballot in a polling place election or mail ballot election, or votes in a mail ballot election conducted under Title 13, chapter 19; (b) notifies the county election administrator in writing of the elector's current residence, which must be in that county; or (c) completes a reactivation form provided by the county election administrator that provides current address information in that county. (2) After an elector has complied with subsection (1)(a), (1)(b), or (1)(c), the county election administrator shall place the elector's name on the active voting list for that county. (3) An elector reactivated pursuant to subsection (1)(a) is a legally registered elector for purposes of the election in which the elector voted.

History: En. Sec. 14, Ch. 246, L. 1997; amd. Sec. 2, Ch. 208, L. 1999; amd. Sec. 1, Ch. 446, L. 2005; amd. Sec. 8, Ch. 297, L. 2009; amd. Sec. 12, Ch. 242, L. 2011.






Part 3. Close of Registration

13-2-301. Close of regular registration -- notice -- changes.

13-2-301. Close of regular registration -- notice -- changes. (1) The election administrator shall: (a) close regular registrations for 30 days before any election; and (b) publish a notice specifying the day regular registrations will close and the availability of the late registration option provided for in 13-2-304 in a newspaper of general circulation in the county at least three times in the 4 weeks preceding the close of registration or broadcast a notice on radio or television as provided in 2-3-105 through 2-3-107, using the method the election administrator believes is best suited to reach the largest number of potential electors. The provisions of this subsection (1)(b) are fulfilled upon the third publication or broadcast of the notice. (2) Information to be included in the notice must be prescribed by the secretary of state. (3) An application for voter registration properly executed and postmarked on or before the day regular registration is closed must be accepted as a regular registration for 3 days after regular registration is closed under subsection (1)(a). (4) An elector who misses the deadlines provided for in this section may register to vote or change the elector's voter information and vote in the election, except as otherwise provided in 13-2-304.

History: En. Sec. 35, Ch. 368, L. 1969; amd. Sec. 1, Ch. 385, L. 1971; R.C.M. 1947, 23-3016; amd. Sec. 34, Ch. 571, L. 1979; amd. Sec. 3, Ch. 446, L. 1985; amd. Sec. 2, Ch. 302, L. 1991; amd. Sec. 12, Ch. 7, L. 2001; amd. Sec. 5, Ch. 286, L. 2005; amd. Sec. 3, Ch. 586, L. 2005; amd. Sec. 9, Ch. 297, L. 2009; amd. Sec. 11, Ch. 336, L. 2013.



13-2-302. Repealed.

13-2-302. Repealed. Sec. 19, Ch. 286, L. 2005.

History: En. Sec. 36, Ch. 368, L. 1969; R.C.M. 1947, 23-3017; amd. Sec. 35, Ch. 571, L. 1979.



13-2-303. Repealed.

13-2-303. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 9, Ch. 368, L. 1969; amd. Sec. 25, Ch. 342, L. 1977; amd. Sec. 5, Ch. 365, L. 1977; R.C.M. 1947, 23-2704.



13-2-304. Late registration -- late changes -- nonapplicability for school elections.

13-2-304. Late registration -- late changes -- nonapplicability for school elections. (1) Except as provided in subsections (2) and (3), the following provisions apply: (a) An elector may register or change the elector's voter registration information after the close of regular registration in 13-2-301 and vote in the election if the election administrator in the county where the elector resides receives and verifies the elector's voter registration information prior to the close of the polls on election day. (b) Late registration is closed from noon to 5 p.m. on the day before the election. (c) Except as provided in 13-2-514(2)(a), an elector who registers or changes the elector's voter information pursuant to this section may vote in the election only if the elector obtains the ballot from and returns it to the location designated by the county election administrator. (2) If an elector has already been issued a ballot for the election, the elector may change the elector's voter registration information only if the original voted ballot has not been received at the county election office and if the original ballot that was issued is marked by the issuing county as void in the statewide voter registration system prior to the change. (3) The provisions of subsection (1) do not apply with respect to an elector's registration to vote in a school election held pursuant to Title 20 [unless the county election administrator is conducting the school election and an election other than a school election on the same day]. (Bracketed language void on occurrence of contingency--sec. 64, Ch. 336, L. 2013.)

History: En. Sec. 1, Ch. 286, L. 2005; amd. Sec. 5, Ch. 273, L. 2007; amd. Sec. 10, Ch. 297, L. 2009; amd. Sec. 13, Ch. 242, L. 2011; amd. Sec. 12, Ch. 336, L. 2013.






Part 4. Cancellation of Registration

13-2-401. Repealed.

13-2-401. Repealed. Sec. 16, Ch. 246, L. 1997.

History: En. Sec. 32, Ch. 368, L. 1969; amd. Sec. 1, Ch. 254, L. 1971; amd. Sec. 1, Ch. 215, L. 1973; amd. Sec. 1, Ch. 369, L. 1977; R.C.M. 1947, 23-3013; amd. Sec. 36, Ch. 571, L. 1979; amd. Sec. 4, Ch. 446, L. 1985.



13-2-402. Reasons for cancellation.

13-2-402. Reasons for cancellation. The election administrator shall cancel the registration of an elector if: (1) the elector submits a written request for cancellation; (2) a certificate of the death of the elector is filed or if the elector is reported to the election administrator as deceased by the department of public health and human services in the department's reports submitted to the county under 50-15-409 or through a newspaper obituary; (3) the elector is of unsound mind as established by a court; (4) the incarceration of the elector in a penal institution for a felony conviction is legally established; (5) a certified copy of a court order directing the cancellation is filed with the election administrator; (6) a notice is received from the secretary of state or from another county or state that the elector has registered in another county or state; (7) the elector: (a) fails to respond to certain confirmation mailings; (b) is placed on the inactive list; and (c) then fails to vote in two consecutive federal general elections; or (8) the elector fails to meet any voter qualification that is listed in 13-1-111.

History: En. Sec. 33, Ch. 368, L. 1969; amd. Sec. 1, Ch. 299, L. 1971; amd. Sec. 10, Ch. 365, L. 1977; R.C.M. 1947, 23-3014(1); amd. Sec. 37, Ch. 571, L. 1979; amd. Sec. 48, Ch. 575, L. 1981; amd. Sec. 38, Ch. 418, L. 1995; amd. Sec. 42, Ch. 546, L. 1995; amd. Sec. 7, Ch. 246, L. 1997; amd. Sec. 3, Ch. 208, L. 1999; amd. Sec. 1, Ch. 96, L. 2001; amd. Sec. 14, Ch. 475, L. 2003; amd. Sec. 4, Ch. 586, L. 2005; amd. Sec. 11, Ch. 297, L. 2009.



13-2-403. Repealed.

13-2-403. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 33, Ch. 368, L. 1969; amd. Sec. 1, Ch. 299, L. 1971; amd. Sec. 10, Ch. 365, L. 1977; R.C.M. 1947, 23-3014(2); amd. Sec. 38, Ch. 571, L. 1979; amd. Sec. 8, Ch. 246, L. 1997.



13-2-404. Repealed.

13-2-404. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 34, Ch. 368, L. 1969; amd. Sec. 11, Ch. 365, L. 1977; R.C.M. 1947, 23-3015(1), (2); amd. Sec. 39, Ch. 571, L. 1979.






Part 5. Transfer of Registration

13-2-501. Renumbered .

13-2-501. Renumbered . 13-2-511, Code Commissioner, 1979.



13-2-502. Renumbered .

13-2-502. Renumbered . 13-2-513, Code Commissioner, 1979.



13-2-503. Renumbered .

13-2-503. Renumbered . 13-2-515, Code Commissioner, 1979.



13-2-504. through reserved.

13-2-504 through 13-2-510 reserved.



13-2-511. Transferring registration or changing name.

13-2-511. Transferring registration or changing name. An elector shall notify the election administrator in a written communication signed by the elector of a change in residence within the county or a change in name.

History: En. Sec. 28, Ch. 368, L. 1969; R.C.M. 1947, 23-3009; amd. Sec. 40, Ch. 571, L. 1979; Sec. 13-2-501, MCA 1979; redes. 13-2-511 by Code Commissioner, 1979; amd. Sec. 14, Ch. 242, L. 2011.



13-2-512. Right to vote when precinct or name changed -- change of status.

13-2-512. Right to vote when precinct or name changed -- change of status. (1) An elector who has changed residence to a different precinct within the same county and has failed to notify the election administrator of the change by a transfer or new registration form may vote at the polling place or by absentee or mail ballot in the precinct where the elector is registered at the first election at which the elector offers to vote after the change or at a central location designated by the election administrator unless the elector's registration has been canceled as provided in 13-2-402. (2) An elector who still resides in the same precinct where registered, whose name has changed, and who has failed to notify the election administrator of the change by a new registration form may vote under the elector's former name at the first election at which the elector offers to vote after the change unless the elector's registration has been canceled as provided in 13-2-402. (3) The elector shall state the elector's correct residence address and name when offering to vote and shall complete a transfer form or new registration form to make the necessary correction before being allowed to vote in a polling place election or by absentee or mail ballot.

History: En. Sec. 41, Ch. 571, L. 1979; amd. Sec. 9, Ch. 246, L. 1997; amd. Sec. 2, Ch. 446, L. 2005; amd. Sec. 15, Ch. 242, L. 2011.



13-2-513. Procedure for transferring or correcting registration.

13-2-513. Procedure for transferring or correcting registration. Subject to the rules adopted under 13-2-108, the election administrator shall make the necessary corrections in the registration records when the election administrator receives a transfer form or corrected registration form.

History: En. Sec. 29, Ch. 368, L. 1969; R.C.M. 1947, 23-3010; amd. Sec. 42, Ch. 571, L. 1979; Sec. 13-2-502, MCA 1979; redes. 13-2-513 by Code Commissioner, 1979; amd. Sec. 15, Ch. 475, L. 2003.



13-2-514. Change of residence to another county.

13-2-514. Change of residence to another county. (1) Except as provided in subsection (2)(a), an elector who changes residence to a different county within this state shall register in the new county of residence in order to vote in any election. (2) An elector who changes residence to a different county 30 days or less before an election may: (a) vote in person or by absentee ballot in the precinct and county where previously registered; or (b) update the elector's registration information and vote in the elector's new county of residence, subject to the regular registration provisions of 13-2-301 or the late registration provisions of 13-2-304. (3) The registration information of an elector whose information is changed pursuant to this section must be updated in the statewide voter registration list pursuant to rules adopted under 13-2-108.

History: En. Sec. 43, Ch. 571, L. 1979; amd. Sec. 16, Ch. 475, L. 2003; amd. Sec. 6, Ch. 286, L. 2005; amd. Sec. 5, Ch. 586, L. 2005.



13-2-515. Repealed.

13-2-515. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 30, Ch. 368, L. 1969; R.C.M. 1947, 23-3011; amd. Sec. 44, Ch. 571, L. 1979; Sec. 13-2-503, MCA 1979; redes. 13-2-515 by Code Commissioner, 1979.






Part 6. Effect of Registration

13-2-601. Special addendum to precinct register.

13-2-601. Special addendum to precinct register. The name of an elector who has been assigned to vote in a precinct other than the precinct in which the person is registered, as provided in 13-3-213, must be printed on a special addendum to the precinct register in a form prescribed by the secretary of state.

History: En. Sec. 37, Ch. 368, L. 1969; amd. Sec. 12, Ch. 365, L. 1977; R.C.M. 1947, 23-3018(1); amd. Sec. 45, Ch. 571, L. 1979; amd. Sec. 11, Ch. 200, L. 1987; amd. Sec. 17, Ch. 475, L. 2003.



13-2-602. Joinder of parties in proceedings to compel entry of name in register.

13-2-602. Joinder of parties in proceedings to compel entry of name in register. In any action or proceeding instituted in a district court to compel the registrar to enter the name of any elector in the precinct register, as many persons may be joined as plaintiffs for cause of action and as many persons as there are causes of action may be joined as defendants.

History: En. Sec. 38, Ch. 368, L. 1969; R.C.M. 1947, 23-3019.



13-2-603. Repealed.

13-2-603. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 39, Ch. 368, L. 1969; R.C.M. 1947, 23-3020; amd. Sec. 46, Ch. 571, L. 1979.









CHAPTER 3. PRECINCTS AND POLLING PLACES

Part 1. Designation of Precincts and Polling Places

13-3-101. Establishment of election precincts.

13-3-101. Establishment of election precincts. (1) The territorial unit for elections is the election precinct. All election precincts shall be designated by numbers, names, or both. (2) The governing body of each county shall establish a convenient number of election precincts, equalizing the number of electors in each precinct as nearly as possible.

History: En. Sec. 18, Ch. 368, L. 1969; amd. Sec. 1, Ch. 171, L. 1973; R.C.M. 1947, 23-3101(1), (2), (3)(b); amd. Sec. 47, Ch. 571, L. 1979.



13-3-102. Change of precinct boundaries.

13-3-102. Change of precinct boundaries. (1) The county governing body may change the boundaries of precincts, but not within 100 days before any primary or between a general election and the primary for that election. When the changes are required to make precinct boundaries conform to legislative district boundaries following the adoption of a districting and apportionment plan under Article V, section 14, of the Montana constitution or other district boundaries changed by the districting and apportionment plan, the changing of precinct boundaries must be accomplished within 45 days of the filing of the final plan. (2) All changes must be certified to the election administrator 3 days or less after the change is made. (3) The officials responsible for preparing a districting and apportionment plan shall consider the problems of conforming present precinct boundaries to the new districts as well as existing boundaries of wards, school districts, and other districts. The election administrator of counties involved in the plan must be consulted before adoption of the final plan.

History: En. Sec. 18, Ch. 368, L. 1969; amd. Sec. 1, Ch. 171, L. 1973; R.C.M. 1947, 23-3101(3)(a), (4); amd. Sec. 48, Ch. 571, L. 1979; amd. Sec. 35, Ch. 56, L. 2009.



13-3-103. Certification of boundary changes.

13-3-103. Certification of boundary changes. (1) Not more than 10 days after an order of the governing body has established or changed the boundaries of an election precinct, the governing body shall ensure that a written legal description and a map showing the borders of all precincts and districts in which elections are held within the county are prepared and delivered to the election administrator. (2) Not more than 10 days after school district or other election district boundaries have been changed, the governing body making the change shall certify any changes or alterations in the boundaries to the election administrator and deliver a written legal description and a map showing boundaries of the wards, school districts, or other election districts. The map must be sufficiently detailed to clearly identify the wards or districts and the territory included in each.

History: (1)En. Sec. 18, Ch. 368, L. 1969; amd. Sec. 1, Ch. 171, L. 1973; Sec. 23-3101, R.C.M. 1947; (2)En. Sec. 19, Ch. 368, L. 1969; Sec. 23-3102, R.C.M. 1947; R.C.M. 1947, 23-3101(3)(c), 23-3102; amd. Sec. 49, Ch. 571, L. 1979; amd. Sec. 36, Ch. 56, L. 2009.



13-3-104. Precincts, wards, and election districts.

13-3-104. Precincts, wards, and election districts. (1) A ward or election district may be divided into two or more precincts, and a precinct may be divided into two or more polling places. (2) Precincts may include two or more adjoining wards or election districts, together with contiguous territory lying outside the municipality or district, if provision can be made for clearly identifying the electors eligible to vote in each ward or district.

History: En. Sec. 18, Ch. 368, L. 1969; amd. Sec. 1, Ch. 171, L. 1973; R.C.M. 1947, 23-3101(5), (6); amd. Sec. 50, Ch. 571, L. 1979.



13-3-105. Designation of polling place.

13-3-105. Designation of polling place. (1) The county governing body shall designate the polling place for each precinct no later than 30 days before a primary election. The same polling place must be used for both the primary and general election if at all possible. Changes may be made by the governing body in designated polling places up to 10 days before an election if a designated polling place is not available. Polling places may be located outside the boundaries of a precinct. (2) Not more than 10 days or less than 2 days before an election, the election administrator shall publish in a newspaper of general circulation in the county a statement of the locations of the precinct polling places. The election administrator shall include in the published notice the accessibility designation for each polling place according to the classification in 13-3-207. Notice may also be given as provided in 2-3-105 through 2-3-107. (3) An election administrator may make changes in the location of a polling place if an emergency occurs 10 days or less before an election. Notice must be posted at both the old and new polling places, and other notice may be given by whatever means available. (4) Any building may be used as a polling place. The building must be furnished at no charge as long as no structural changes are required in order to use the building as a polling place. (5) The exterior of the voting systems, or of the booths in which they are placed, and every part of the polling place must be in plain view of the election judges.

History: En. Sec. 20, Ch. 368, L. 1969; amd. Sec. 1, Ch. 169, L. 1974; R.C.M. 1947, 23-3103; amd. Sec. 51, Ch. 571, L. 1979; amd. Sec. 1, Ch. 562, L. 1981; amd. Sec. 12, Ch. 200, L. 1987; amd. Sec. 9, Ch. 414, L. 2003; amd. Sec. 16, Ch. 242, L. 2011.






Part 2. Accessibility of Polling Places

13-3-201. Purpose.

13-3-201. Purpose. The purpose of this part is to promote the fundamental right to vote by improving access to polling places for individuals with disabilities and elderly individuals. The provisions of this part acknowledge that, in certain cases, it may not be possible to locate a polling place that meets the standards for accessibility, either because an accessible polling place does not exist or, if it does, its location in the precinct would require undue travel for a majority of the electors. In those cases when an accessible polling place is not available, this part provides voters with disabilities and elderly voters an alternative means for casting a ballot on election day.

History: En. Sec. 1, Ch. 200, L. 1987; amd. Sec. 6, Ch. 472, L. 1997; amd. Sec. 37, Ch. 56, L. 2009.



13-3-202. Definitions.

13-3-202. Definitions. As used in this part, unless the context indicates otherwise, the following definitions apply: (1) "Accessible" means accessible to individuals with disabilities and elderly individuals for purposes of voting as determined in accordance with standards established by the secretary of state under 13-3-205. (2) "Disability" means a temporary or permanent physical impairment such as: (a) impaired vision; (b) impaired hearing; or (c) impaired mobility. Individuals having impaired mobility include those who require use of a wheelchair and those who are ambulatory but are physically impaired because of age, disability, or disease. (3) "Elderly" means 65 years of age or older. (4) "Election" means a general, special, or primary election held in an even-numbered year, as provided for in 13-1-104(1) and 13-1-107(1). (5) "Inaccessible" means not accessible under standards adopted pursuant to 13-3-205. (6) "Rural polling place" means a location that is expected to serve less than 200 registered electors.

History: En. Sec. 2, Ch. 200, L. 1987; amd. Sec. 7, Ch. 472, L. 1997; amd. Sec. 1, Ch. 228, L. 2007.



13-3-203. Repealed.

13-3-203. Repealed. Sec. 7, Ch. 228, L. 2007.

History: En. Sec. 3, Ch. 200, L. 1987; amd. Sec. 8, Ch. 472, L. 1997.



13-3-204. Repealed.

13-3-204. Repealed. Sec. 7, Ch. 228, L. 2007.

History: En. Sec. 4, Ch. 200, L. 1987.



13-3-205. Adoption of standards for polling place accessibility -- rulemaking authority.

13-3-205. Adoption of standards for polling place accessibility -- rulemaking authority. (1) The secretary of state, with advice from election administrators and individuals with disabilities and elderly individuals, shall establish standards for accessibility of polling places. (2) Standards for polling places approved pursuant to subsection (1) on or after October 1, 2005, must comply with the accessibility standards in the Americans With Disabilities Act of 1990, 42 U.S.C. 12101, et seq. (3) The secretary of state: (a) may adopt rules to implement the provisions of this part; and (b) shall adopt rules to implement the exemption provisions of 13-3-212.

History: En. Sec. 5, Ch. 200, L. 1987; amd. Sec. 9, Ch. 472, L. 1997; amd. Sec. 2, Ch. 367, L. 2005; amd. Sec. 2, Ch. 228, L. 2007; amd. Sec. 12, Ch. 297, L. 2009.



13-3-206. Survey of polling places to determine accessibility -- procedures.

13-3-206. Survey of polling places to determine accessibility -- procedures. (1) The election administrator in each county shall conduct an onsite survey of each polling place used in an election to determine whether it meets the standards for accessibility established under 13-3-205. (2) Each election administrator shall conduct the survey in a manner that represents the path of travel that an elector would reasonably be expected to take in order to reach the polling place on election day. (3) A polling place that has been surveyed pursuant to this section need not be surveyed again unless: (a) the conditions of accessibility change; or (b) the initial survey results are inaccurate.

History: En. Sec. 6, Ch. 200, L. 1987; amd. Sec. 3, Ch. 228, L. 2007; amd. Sec. 13, Ch. 297, L. 2009.



13-3-207. Polling place classifications.

13-3-207. Polling place classifications. As a result of the survey provided in 13-3-206, each polling place must be classified as: (1) accessible; or (2) inaccessible.

History: En. Sec. 7, Ch. 200, L. 1987; amd. Sec. 10, Ch. 472, L. 1997; amd. Sec. 4, Ch. 228, L. 2007.



13-3-208. through reserved.

13-3-208 through 13-3-210 reserved.



13-3-211. Emergency exemption.

13-3-211. Emergency exemption. (1) The secretary of state shall exempt a polling place from the requirements of this part if an emergency occurs within 10 days prior to an election. An emergency is considered to exist if a polling place becomes unavailable by reason of loss of lease, fire, snow, or natural disaster. (2) If an emergency occurs, the election administrator in the county shall designate a new polling place in accordance with the procedure provided in 13-3-105. The new polling place is considered temporary and is exempt from the survey procedures established under 13-3-206. However, the polling place may not be used in a subsequent election unless it is surveyed as required in 13-3-206.

History: En. Sec. 8, Ch. 200, L. 1987; amd. Sec. 38, Ch. 56, L. 2009.



13-3-212. Exemption if no accessible polling place is reasonably available.

13-3-212. Exemption if no accessible polling place is reasonably available. (1) If an election administrator desires to designate as a polling place a location that is inaccessible, the election administrator shall make a request in writing to the secretary of state asking that an inaccessible polling place be exempt from the standards for accessibility. (2) The secretary of state may grant an exemption pursuant to rules adopted under 13-3-205 if all potential polling places have been surveyed and it is determined that: (a) an accessible polling place is not available and the county cannot safely or reasonably make a polling place temporarily accessible in the area involved; or (b) the location is a rural polling place and designation of an accessible facility as a polling place will require excessive travel or impose other hardships for the majority of qualified electors in the precinct.

History: En. Sec. 9, Ch. 200, L. 1987; amd. Sec. 5, Ch. 228, L. 2007.



13-3-213. Alternative means for casting ballot.

13-3-213. Alternative means for casting ballot. (1) The election administrator shall provide individuals with disabilities and elderly individuals an alternative means for casting a ballot on election day if they are assigned to an inaccessible polling place. These alternative means for casting a ballot include: (a) delivery of a ballot to the elector as provided in 13-13-118; (b) voting by absentee ballot as provided in 13-13-222; and (c) prearranged assignment to an accessible polling place within the county. (2) An elector with a disability or an elderly elector assigned to an inaccessible polling place who desires to vote at an accessible polling place: (a) shall request assignment to an accessible polling place by notifying the election administrator in writing at least 7 days preceding the election; (b) must be assigned to the nearest accessible polling place for the purpose of voting in the election; (c) shall sign the elector's name on a special addendum to the official precinct register as required in 13-2-601; and (d) must receive the same ballot to which the elector is otherwise entitled. (3) For the purpose of subsection (2), the ballot cast at an alternative polling place must be processed and counted in the same manner as an absentee ballot.

History: En. Sec. 10, Ch. 200, L. 1987; amd. Sec. 11, Ch. 472, L. 1997; amd. Sec. 6, Ch. 228, L. 2007.









CHAPTER 4. ELECTION JUDGES

Part 1. Appointment

13-4-101. Appointment of election judges.

13-4-101. Appointment of election judges. At least 30 days before the primary election in even-numbered years, the county governing body shall appoint three or more election judges for each precinct, one of whom must be designated chief judge.

History: En. Sec. 49, Ch. 368, L. 1969; amd. Sec. 1, Ch. 258, L. 1971; R.C.M. 1947, 23-3201(part); amd. Sec. 52, Ch. 571, L. 1979; amd. Sec. 1, Ch. 120, L. 1983; amd. Sec. 10, Ch. 414, L. 2003.



13-4-102. Manner of choosing election judges.

13-4-102. Manner of choosing election judges. (1) Subject to 13-4-107, election judges must be chosen from lists of qualified registered electors for each precinct in the county, submitted at least 45 days before the primary election in even-numbered years by the county central committees of the political parties eligible to nominate candidates in the primary. (2) The list of each party may contain more names than the number of election judges to be appointed. The names of those not appointed as election judges must be given to the election administrator for use in making appointments to fill vacancies. (3) Each board of election judges must include judges representing all parties that have submitted lists as provided in subsection (1). No more than the number of election judges needed to obtain a simple majority may be appointed from the list of one political party in each precinct. If any of the political parties entitled to do so fail to submit a list meeting the requirements of this section, the governing body shall, to the extent possible, appoint judges so that all parties eligible to participate in the primary are represented on each board. (4) The election administrator shall make appointments to fill vacancies from the list provided for in subsection (2). If the list is insufficient or if one or more of the eligible political parties fails to submit a list meeting the requirements of this section, the election administrator may select enough people meeting the qualifications of 13-4-107 to fill election judge vacancies in all precincts. (5) An elector chosen to potentially serve as an election judge must be notified of selection at least 30 days before the primary election in even-numbered years. Each elector who agrees to serve as an election judge shall attend a training class conducted under 13-4-203 and shall continue to serve as provided in 13-4-103.

History: En. Sec. 50, Ch. 368, L. 1969; amd. Sec. 2, Ch. 258, L. 1971; amd. Sec. 1, Ch. 125, L. 1973; R.C.M. 1947, 23-3202; amd. Sec. 54, Ch. 571, L. 1979; amd. Sec. 1, Ch. 232, L. 1993; amd. Sec. 11, Ch. 414, L. 2003; amd. Sec. 14, Ch. 297, L. 2009; amd. Sec. 17, Ch. 242, L. 2011.



13-4-103. Judges to serve until others appointed.

13-4-103. Judges to serve until others appointed. The election judges continue to be judges of all elections held in their precincts until other judges are appointed.

History: En. Sec. 51, Ch. 368, L. 1969; amd. Sec. 3, Ch. 258, L. 1971; R.C.M. 1947, 23-3203; amd. Sec. 55, Ch. 571, L. 1979.



13-4-104. Election administrator to notify judges.

13-4-104. Election administrator to notify judges. The election administrator must notify the judges of their appointment and of the time set for instruction sessions.

History: En. Sec. 52, Ch. 368, L. 1969; amd. Sec. 4, Ch. 258, L. 1971; R.C.M. 1947, 23-3204(1); amd. Sec. 56, Ch. 571, L. 1979.



13-4-105. Oath of judges.

13-4-105. Oath of judges. Before beginning service on each election day, the election judges must take and subscribe the official oath prescribed by the constitution. The election judges may administer the oath to each other.

History: En. Sec. 53, Ch. 368, L. 1969; R.C.M. 1947, 23-3205(1); amd. Sec. 57, Ch. 571, L. 1979; amd. Sec. 2, Ch. 232, L. 1993.



13-4-106. Compensation of judges.

13-4-106. Compensation of judges. (1) Except as provided in subsection (2), election judges must be paid at least the state or federal minimum wage, whichever is greater, for the number of hours worked during an election plus the number of hours spent at the instruction session. Mileage may be paid to election judges for attending instruction sessions. Election judges are exempt from unemployment insurance coverage for services performed pursuant to this chapter if the remuneration received by the election judge is less than $1,000 in the calendar year. (2) The chief election judge may be paid at a rate higher than the other election judges and may be reimbursed for the actual expenses of transporting election materials. (3) The election administrator shall certify the amount due each election judge to the county governing body as soon after an election as all records necessary for the certification are received.

History: En. Sec. 55, Ch. 368, L. 1969; R.C.M. 1947, 23-3207; amd. Sec. 58, Ch. 571, L. 1979; amd. Sec. 7, Ch. 591, L. 1991; amd. Sec. 1, Ch. 195, L. 1995; amd. Sec. 1, Ch. 44, L. 2001; amd. Sec. 1, Ch. 47, L. 2003; amd. Sec. 15, Ch. 297, L. 2009.



13-4-107. Qualifications of election judges.

13-4-107. Qualifications of election judges. (1) Election judges shall be registered electors of the county and of the precinct in which they serve, except as provided in 13-4-102(4). (2) No election judge may be a candidate or a spouse, ascendant, descendant, brother, or sister of a candidate or a candidate's spouse or the spouse of any of these in an election precinct where the candidate's name appears on the ballot. However, this does not apply to candidates for precinct offices.

History: En. Sec. 53, Ch. 571, L. 1979.






Part 2. Functions

13-4-201. Duties of chief election judge.

13-4-201. Duties of chief election judge. The chief election judge shall be responsible for the conduct of the proceedings in the polling place, shall assign duties to other members of the board of election judges, and, if assigned to work through the close of the polls, shall be responsible for the return of or for arranging the return of all ballots and election supplies to the election administrator.

History: En. Sec. 52, Ch. 368, L. 1969; amd. Sec. 4, Ch. 258, L. 1971; R.C.M. 1947, 23-3204(2), (3); amd. Sec. 59, Ch. 571, L. 1979; amd. Sec. 3, Ch. 232, L. 1993.



13-4-202. Administration of oaths.

13-4-202. Administration of oaths. Any election judge may administer and certify oaths required from electors or election judges during an election.

History: En. Sec. 53, Ch. 368, L. 1969; R.C.M. 1947, 23-3205(2); amd. Sec. 60, Ch. 571, L. 1979; amd. Sec. 16, Ch. 297, L. 2009.



13-4-203. Instruction of judges -- training materials.

13-4-203. Instruction of judges -- training materials. (1) Before each election, all election judges who do not possess a current certificate of instruction obtained pursuant to 13-1-203(3) must be instructed by the election administrator. In precincts where voting systems are used, instructions must cover both how to operate the voting system and how to manually process any paper ballots. (2) Chief election judges may be required to attend the training session before each election, as well as a special session that may be held for chief election judges only, even if they possess a current certificate of instruction. (3) Any individual willing to be appointed as an election judge may attend an instruction session by registering with the election administrator. However, the individual may not be paid for attendance unless the individual is appointed as an election judge. (4) Each election judge completing a training session under this section must be given a certificate of completion. An individual may not serve as an election judge without a valid certificate obtained under 13-1-203(3) or this section. However, this requirement does not apply to individuals filling vacancies in emergencies. (5) All election judges shall obtain a certificate of instruction or be recertified before the primary election in even-numbered years. (6) Notice of the place and time of instruction must be given by the election administrator to the presiding officers of the political parties in the county.

History: En. Sec. 54, Ch. 368, L. 1969; amd. Sec. 5, Ch. 258, L. 1971; R.C.M. 1947, 23-3206; amd. Sec. 61, Ch. 571, L. 1979; amd. Sec. 12, Ch. 414, L. 2003; amd. Sec. 17, Ch. 297, L. 2009.



13-4-204. Repealed.

13-4-204. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 49, Ch. 368, L. 1969; amd. Sec. 1, Ch. 258, L. 1971; R.C.M. 1947, 23-3201(part).



13-4-205. Repealed.

13-4-205. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 49, Ch. 368, L. 1969; amd. Sec. 1, Ch. 258, L. 1971; R.C.M. 1947, 23-3201(3).



13-4-206. Repealed.

13-4-206. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 49, Ch. 368, L. 1969; amd. Sec. 1, Ch. 258, L. 1971; R.C.M. 1947, 23-3201(4).



13-4-207. Judges to remain at polls -- emergency provisions -- part-time service.

13-4-207. Judges to remain at polls -- emergency provisions -- part-time service. (1) Election judges may not leave the premises on which the polling place is located during the hours they are assigned to work unless permission to leave is given by the chief election judge for that precinct. Permission may be granted only for illness or a family emergency. (2) A chief election judge must obtain the permission of the election administrator to leave the polling place premises because of illness or an emergency. If the chief judge is excused, the election administrator shall appoint one of the other judges to act as chief election judge. (3) The time of departure and reason for leaving shall be entered near the oath form subscribed by the election judge or on a form provided by the election administrator. The chief election judge shall sign the entry. (4) The election administrator may appoint a judge to replace an excused judge or one who fails to appear. (5) The election administrator may assign a judge or chief election judge to work less than a full polling day, but at least three judges, including a chief election judge, must be on duty during the time that the polls are open.

History: En. Sec. 62, Ch. 571, L. 1979; amd. Sec. 4, Ch. 232, L. 1993; amd. Sec. 18, Ch. 242, L. 2011.









CHAPTER 10. PRIMARY ELECTIONS AND NOMINATIONS

Part 1. General Provisions (Repealed)

13-10-101. Repealed.

13-10-101. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 58, Ch. 368, L. 1969; R.C.M. 1947, 23-3303.



13-10-102. Repealed.

13-10-102. Repealed. Sec. 11, Ch. 52, L. 1993.

History: En. Sec. 1, Ch. 2, Sp. L. January 1992.






Part 2. Preprimary Procedures

13-10-201. Declaration for nomination -- term limitations.

13-10-201. Declaration for nomination -- term limitations. (1) Each candidate in the primary election, except nonpartisan candidates filing under the provisions of Title 13, chapter 14, shall file a declaration for nomination with the secretary of state or election administrator. Except for a candidate who files under 13-38-201, a candidate may not file for more than one public office. Each candidate for governor shall file a joint declaration for nomination with a candidate for lieutenant governor. (2) A declaration for nomination must be filed in the office of: (a) the secretary of state for placement of a name on the ballot for the presidential preference primary, a congressional office, a state or district office to be voted for in more than one county, a member of the legislature, or a judge of the district court; (b) the election administrator for a county, municipal, precinct, or district office (other than a member of the legislature or judge of the district court) to be voted for in only one county. (3) Each candidate shall sign the declaration and send with it the required filing fee or, in the case of an indigent candidate, send with it the documents required by 13-10-203. Unless filed electronically with the secretary of state, the declaration for nomination must be acknowledged by an officer empowered to acknowledge signatures or by the officer of the office at which the filing is made. (4) The declaration for nomination must include an oath of the candidate that includes wording substantially as follows: "I hereby affirm that I possess, or will possess within constitutional and statutory deadlines, the qualifications prescribed by the Montana constitution and the laws of the United States and the state of Montana." The candidate affirmation included in this oath is presumed to be valid unless proven otherwise in a court of law. (5) The declaration, when filed, is conclusive evidence that the elector is a candidate for nomination by the elector's party. For a partisan election, an elector may not file a declaration for more than one party's nomination. (6) (a) The declaration for nomination must be in the form and contain the information prescribed by the secretary of state. (b) A person seeking nomination to the legislature shall provide the secretary of state with a street address, legal description, or road designation to indicate the person's place of residence. If a candidate for the legislature changes residence, the candidate shall, within 15 days after the change, notify the secretary of state on a form prescribed by the secretary of state. (c) The secretary of state and election administrator shall furnish declaration for nomination forms to individuals requesting them. (7) (a) Except as provided in 13-10-211 and subsection (7)(b) of this section, a candidate's declaration for nomination must be filed no sooner than 135 days before the election in which the office first appears on the ballot and no later than 5 p.m., 75 days before the date of the primary election. (b) For an election held pursuant to 13-1-104(1)(a) or 13-1-107(1) or for a political subdivision that holds an election on the date of either of those elections, a candidate's declaration for nomination must be filed no sooner than 145 days before the election in which the office first appears on the ballot and no later than 5 p.m., 85 days before the date of the primary election. (8) A properly completed and signed declaration for nomination form may be sent by facsimile transmission, electronically mailed, delivered in person, or mailed to the election administrator or to the secretary of state. (9) For the purposes of implementing Article IV, section 8, of the Montana constitution, the secretary of state shall apply the following conditions: (a) A term of office for an official serving in the office or a candidate seeking the office is considered to begin on January 1 of the term for which the official is elected or for which the candidate seeks election and end on December 31 of the term for which the official is elected or for which the candidate seeks election. (b) A year is considered to start on January 1 and end on the following December 31. (c) "Current term", as used in Article IV, section 8, of the Montana constitution, has the meaning provided in 2-16-214.

History: (1) thru (5)En. Sec. 59, Ch. 368, L. 1969; amd. Sec. 1, Ch. 28, L. 1973; amd. Sec. 1, Ch. 246, L. 1975; amd. Sec. 14, Ch. 365, L. 1977; Sec. 23-3304, R.C.M. 1947; (6)En. Sec. 60, Ch. 368, L. 1969; amd. Sec. 15, Ch. 365, L. 1977; Sec. 23-3305, R.C.M. 1947; R.C.M. 1947, 23-3304(1) thru (4), (8), 23-3305; amd. Sec. 63, Ch. 571, L. 1979; amd. Sec. 25, Ch. 250, L. 1985; amd. Sec. 3, Ch. 644, L. 1987; amd. Sec. 2, Ch. 74, L. 1993; amd. Sec. 1, Ch. 5, L. 1997; amd. Sec. 1, Ch. 40, L. 1999; amd. Sec. 1, Ch. 7, L. 2003; amd. Sec. 18, Ch. 475, L. 2003; amd. Sec. 6, Ch. 586, L. 2005; amd. Sec. 1, Ch. 96, L. 2007; amd. Sec. 1, Ch. 292, L. 2009; amd. Sec. 19, Ch. 242, L. 2011; amd. Sec. 1, Ch. 304, L. 2011; amd. Sec. 13, Ch. 336, L. 2013.



13-10-202. Filing fees.

13-10-202. Filing fees. Filing fees are as follows: (1) for offices having an annual salary of $2,500 or less and candidates for the legislature, $15; (2) for county offices having an annual salary of more than $2,500, 0.5% of the total annual salary; (3) for other offices having an annual salary of more than $2,500, 1% of the total annual salary; (4) for offices in which compensation is paid in fees, $10; (5) for officers of political parties, presidential electors, and officers who receive no salary or fees, no filing fee is required.

History: En. Sec. 59, Ch. 368, L. 1969; amd. Sec. 1, Ch. 28, L. 1973; amd. Sec. 1, Ch. 246, L. 1975; amd. Sec. 14, Ch. 365, L. 1977; R.C.M. 1947, 23-3304(5); amd. Sec. 64, Ch. 571, L. 1979.



13-10-203. Indigent candidates.

13-10-203. Indigent candidates. If an individual is unable to pay a filing fee, the filing officer shall accept the following documents in lieu of a filing fee: (1) from a successful write-in candidate, a statement that the candidate is unable to pay the filing fee; (2) from a candidate for nomination, a statement that the candidate is unable to pay the filing fee and a written petition for nomination as a candidate that meets the following requirements: (a) the petition contains the name of the office to be filled and the candidate's name and residence address; (b) the petition contains signatures numbering 5% or more of the total vote cast for the successful candidate for the same office at the last general election; (c) the signatures are those of electors residing within the political subdivision of the state in which the candidate petitions for nomination; and (d) the signatures have been submitted to the appropriate election administrator at least 1 week prior to the applicable deadline in 13-10-201(7) and have been certified by the appropriate election administrator by the procedure provided in 13-27-303 and 13-27-304.

History: En. Sec. 59, Ch. 368, L. 1969; amd. Sec. 1, Ch. 28, L. 1973; amd. Sec. 1, Ch. 246, L. 1975; amd. Sec. 14, Ch. 365, L. 1977; R.C.M. 1947, 23-3304(7); amd. Sec. 65, Ch. 571, L. 1979; amd. Sec. 39, Ch. 56, L. 2009; amd. Sec. 20, Ch. 242, L. 2011; amd. Sec. 14, Ch. 336, L. 2013.



13-10-204. Write-in nominations.

13-10-204. Write-in nominations. (1) An individual nominated by having the individual's name written in and counted as provided in 13-15-206(5) or otherwise placed on the primary ballot and desiring to accept the nomination may not have the individual's name appear on the general election ballot unless the individual: (a) received at least 5% of the total votes cast for the successful candidate for the same office at the last general election; (b) files with the secretary of state or election administrator, no later than 10 days after the official canvass, a written declaration indicating acceptance of the nomination; and (c) complies with the provisions of 13-37-126. (2) A write-in candidate who was exempt from filing a declaration of intent under 13-10-211 shall, at the time of filing the declaration of acceptance, pay the filing fee specified in 13-10-202 or, if indigent, file the appropriate documents described in 13-10-203.

History: En. Sec. 59, Ch. 368, L. 1969; amd. Sec. 1, Ch. 28, L. 1973; amd. Sec. 1, Ch. 246, L. 1975; amd. Sec. 14, Ch. 365, L. 1977; R.C.M. 1947, 23-3304(6); amd. Sec. 66, Ch. 571, L. 1979; amd. Sec. 13, Ch. 414, L. 2003; amd. Sec. 7, Ch. 586, L. 2005; amd. Sec. 6, Ch. 273, L. 2007.



13-10-205. Register of candidates.

13-10-205. Register of candidates. The secretary of state and the election administrator may each keep a register of candidates who file with their respective offices. The register shall provide a complete record of the requisite information pertaining to all candidates in the primary and general election. Information on ballot issues may also be included in the register. The secretary of state may prepare and distribute a recommended format for the register.

History: En. Sec. 61, Ch. 368, L. 1969; R.C.M. 1947, 23-3306(1), (2); amd. Sec. 67, Ch. 571, L. 1979; amd. Sec. 1, Ch. 99, L. 1987.



13-10-206. Repealed.

13-10-206. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 61, Ch. 368, L. 1969; R.C.M. 1947, 23-3306(3).



13-10-207. Repealed.

13-10-207. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 61, Ch. 368, L. 1969; R.C.M. 1947, 23-3306(4).



13-10-208. Certificate of primary ballot -- preparing ballot.

13-10-208. Certificate of primary ballot -- preparing ballot. (1) Not more than 85 days and not less than 75 days before the date of the primary election, the secretary of state shall certify to the election administrators the names and designations of candidates, except as provided in 13-37-126, and any ballot issues as shown in the official records of the secretary of state's office in the manner provided in 13-10-209 and Title 13, chapter 12, part 2. (2) (a) Except as provided in subsection (2)(b), not more than 67 days and not less than 62 days before the date of the primary election, the election administrator shall certify the names and designations of candidates, except as provided in 13-37-126, and any ballot issues as shown in the official record of the election administrator's office and must have the official ballots prepared in the manner provided in 13-10-209 and Title 13, chapter 12, part 2. (b) For a primary election conducted pursuant to 13-1-107(1), the election administrator shall, not more than 75 days and not less than 70 days before the date of the primary election, certify the names and designations of candidates, except as provided in 13-37-126, and any ballot issues as shown in the official record of the election administrator's office and must have the official ballots prepared in the manner provided in 13-10-209 and Title 13, chapter 12, part 2. (3) If a candidate for the legislature is no longer eligible under Article V, section 4, of the Montana constitution to seek the office for which the candidate has filed because the candidate has changed residence, the secretary of state shall notify the candidate that the candidate is required to withdraw as provided in 13-10-325.

History: En. Sec. 62, Ch. 368, L. 1969; R.C.M. 1947, 23-3307; amd. Sec. 68, Ch. 571, L. 1979; amd. Sec. 26, Ch. 250, L. 1985; amd. Sec. 3, Ch. 74, L. 1993; amd. Sec. 14, Ch. 414, L. 2003; amd. Sec. 2, Ch. 292, L. 2009.



13-10-209. Arrangement and preparing of primary ballots.

13-10-209. Arrangement and preparing of primary ballots. (1) (a) Ballots for a primary election must be arranged and prepared in the same manner and number as provided in chapter 12 for general election ballots, except that there must be separate ballots for each political party entitled to participate. The name of the political party must appear at the top of the separate ballot for that party and need not appear with each candidate's name. (b) Nonpartisan offices and ballot issues may be prepared on separate ballots or may appear on the same ballot as partisan offices if: (i) each section is clearly identified as separate; and (ii) the nonpartisan offices and ballot issues appear on each party's ballot. (2) Except as provided in subsection (3), an election administrator does not need to prepare a primary ballot for a political party if: (a) the party does not have candidates for more than half of the offices to appear on the ballot; and (b) no more than one candidate files for nomination by that party for any of the offices to appear on the ballot. (3) Subsection (2) does not apply to elections for precinct committee offices. If more than one candidate files for a precinct committee office from a party that will not have a primary ballot prepared, that party shall select the candidate to fill the office. (4) If, pursuant to subsection (2), in a primary election held under 13-1-107(1) a primary ballot for a political party is not prepared, the secretary of state shall certify that a primary election is unnecessary for that party and shall instruct the election administrator to certify the names of the candidates for that party for the general election ballot only. (5) The separate ballots for each party must have the same appearance. Each set of party ballots must bear the same number. If prepared as a separate ballot, the nonpartisan ballot may have a different appearance than the party ballots but must be numbered in the same order as the party ballots. (6) If a ballot issue is to be voted on at a primary election, it may be placed on the nonpartisan ballot or a separate ballot. A separate ballot may have a different appearance than the other ballots in the election but must be numbered in the same order. (7) Each elector must receive a set of ballots that includes the party, nonpartisan, and ballot issue choices.

History: En. Sec. 63, Ch. 368, L. 1969; amd. Sec. 2, Ch. 28, L. 1973; amd. Sec. 16, Ch. 365, L. 1977; R.C.M. 1947, 23-3308(1), (2), (7); amd. Sec. 69, Ch. 571, L. 1979; amd. Sec. 5, Ch. 298, L. 1987; amd. Sec. 1, Ch. 537, L. 2001; amd. Sec. 15, Ch. 414, L. 2003; amd. Sec. 8, Ch. 586, L. 2005; amd. Sec. 7, Ch. 273, L. 2007; amd. Sec. 21, Ch. 242, L. 2011; amd. Sec. 15, Ch. 336, L. 2013.



13-10-210. Repealed.

13-10-210. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 64, Ch. 368, L. 1969; R.C.M. 1947, 23-3309.



13-10-211. Declaration of intent for write-in candidates.

13-10-211. Declaration of intent for write-in candidates. (1) Except as provided in subsection (8), a person seeking to become a write-in candidate for an office in any election shall file a declaration of intent. Except for a candidate who files under 13-38-201, a candidate may not file for more than one public office. The declaration of intent must be filed with the secretary of state or election administrator, depending on where a declaration of nomination for the desired office is required to be filed under 13-10-201, or with the school district clerk for a school district office. When a county election administrator is conducting the election for a school district, the school district clerk or school district office that receives the declaration of intent shall notify the county election administrator of the filing. Except as provided in subsections (2) and (3), the declaration must be filed no later than 5 p.m. on the 10th day before the date established under 13-13-205 on which a ballot must be available for absentee voting for the election and must contain: (a) (i) the candidate's first and last names; (ii) the candidate's initials, if any, used instead of a first name, or first and middle name, and the candidate's last name; (iii) the candidate's nickname, if any, used instead of a first name, and the candidate's last name; and (iv) a derivative or diminutive name, if any, used instead of a first name, and the candidate's last name; (b) the candidate's mailing address; (c) a statement declaring the candidate's intention to be a write-in candidate; (d) the title of the office sought; (e) the date of the election; (f) the date of the declaration; and (g) the candidate's signature. (2) A declaration of intent may be filed after the deadline provided for in subsection (1) but no later than 5 p.m. on the day before the election if, after the deadline prescribed in subsection (1), a candidate for the office that the write-in candidate is seeking dies or is charged with a felony offense and if the election has not been canceled as provided by law. (3) A person seeking to become a write-in candidate in a mail ballot election or for a trustee position in a school board election shall file a declaration of intent no later than 5 p.m. on the 26th day before the election. (4) The secretary of state shall notify each election administrator of the names of write-in candidates who have filed a declaration of intent with the secretary of state. Each election administrator and school district clerk shall notify the election judges in the county or district of the names of write-in candidates who have filed a declaration of intent. (5) A properly completed and signed declaration of intent may be provided to the election administrator or secretary of state: (a) by facsimile transmission; (b) in person; (c) by mail; or (d) by electronic mail. (6) A declaration is not valid until the filing fee required pursuant to 13-10-202 is received by the secretary of state or the election administrator. (7) A write-in candidate who files a declaration of intent for a general election may not file with a partisan, nonpartisan, or independent designation. (8) Except as provided in 13-38-201(5), the requirements in subsection (1) do not apply if: (a) an election is held; (b) a person's name is written in on the ballot; (c) the person is qualified for and seeks election to the office for which the person's name was written in; and (d) no other candidate has filed a declaration or petition for nomination or a declaration of intent.

History: En. Sec. 1, Ch. 391, L. 1989; amd. Sec. 1, Ch. 143, L. 1995; amd. Sec. 2, Ch. 40, L. 1999; amd. Sec. 1, Ch. 129, L. 1999; amd. Sec. 1, Ch. 15, L. 2001; amd. Sec. 16, Ch. 414, L. 2003; amd. Sec. 19, Ch. 475, L. 2003; amd. Sec. 9, Ch. 586, L. 2005; amd. Sec. 1, Ch. 191, L. 2007; amd. Sec. 8, Ch. 273, L. 2007; amd. Sec. 1, Ch. 338, L. 2007; amd. Sec. 18, Ch. 297, L. 2009; amd. Sec. 22, Ch. 242, L. 2011; amd. Sec. 16, Ch. 336, L. 2013.






Part 3. Primary Election Procedure

13-10-301. Casting of ballot.

13-10-301. Casting of ballot. (1) Unless otherwise provided by law, the conduct of the primary election, the voting procedure, the counting, tallying, and return of ballots and all election records and supplies, the canvass of votes, the certification and notification of nominees, recounts, procedures upon tie votes, and any other necessary election procedures must be at the same times and in the same manner as provided for in the laws for the general election. (2) At a primary election, the elector shall cast votes on only one of the party ballots, preparing the ballot as provided in 13-13-117. After casting votes on any other ballots received other than the party ballots, the elector shall ensure the proper disposition of the ballots in accordance with instructions provided pursuant to 13-13-112. (3) The elector's ballot must be handled as prescribed in 13-13-117.

History: En. Sec. 63, Ch. 368, L. 1969; amd. Sec. 2, Ch. 28, L. 1973; amd. Sec. 16, Ch. 365, L. 1977; R.C.M. 1947, 23-3308(8), (9); amd. Sec. 70, Ch. 571, L. 1979; amd. Sec. 17, Ch. 414, L. 2003; amd. Sec. 9, Ch. 273, L. 2007.



13-10-302. Write-in votes for previously nominated candidates.

13-10-302. Write-in votes for previously nominated candidates. (1) Subject to subsection (2), if an elector casts a write-in vote for a candidate on a primary party ballot when the candidate's name also appears or is written in for the same office on another party's ballot, the write-in vote counts only with respect to the party on whose ballot the write-in vote was cast and the write-in votes, if on multiple parties' ballots, and the votes cast for the candidate on the other party's ballots may not be added together. (2) A write-in vote must be counted as provided in 13-15-206(5).

History: En. Sec. 63, Ch. 368, L. 1969; amd. Sec. 2, Ch. 28, L. 1973; amd. Sec. 16, Ch. 365, L. 1977; R.C.M. 1947, 23-3308(3); amd. Sec. 71, Ch. 571, L. 1979; amd. Sec. 2, Ch. 143, L. 1995; amd. Sec. 2, Ch. 15, L. 2001; amd. Sec. 18, Ch. 414, L. 2003; amd. Sec. 10, Ch. 586, L. 2005; amd. Sec. 17, Ch. 336, L. 2013.



13-10-303. Nominations by more than one party.

13-10-303. Nominations by more than one party. If an individual is nominated by more than one party, the individual shall, not later than 10 days after the election, file written notification with the secretary of state or election administrator indicating the party under which the individual's name is to appear upon the ballot for the general election. If the individual fails to notify the proper officers, the individual's name must appear under the party with whom the declaration for nomination was filed if a declaration was filed. If an individual did not file a declaration or acceptance of nomination and fails to notify the proper officers, the individual's name must appear on the ballot without a party designation.

History: En. Sec. 63, Ch. 368, L. 1969; amd. Sec. 2, Ch. 28, L. 1973; amd. Sec. 16, Ch. 365, L. 1977; R.C.M. 1947, 23-3308(4); amd. Sec. 72, Ch. 571, L. 1979; amd. Sec. 19, Ch. 414, L. 2003.



13-10-304. Repealed.

13-10-304. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 63, Ch. 368, L. 1969; amd. Sec. 2, Ch. 28, L. 1973; amd. Sec. 16, Ch. 365, L. 1977; R.C.M. 1947, 23-3308(5).



13-10-305. Independent forfeits place on ballot.

13-10-305. Independent forfeits place on ballot. An individual who has filed as an independent candidate forfeits the individual's place on the general election ballot as an independent candidate if the individual accepts a write-in nomination for an office as provided in 13-10-204.

History: En. Sec. 63, Ch. 368, L. 1969; amd. Sec. 2, Ch. 28, L. 1973; amd. Sec. 16, Ch. 365, L. 1977; R.C.M. 1947, 23-3308(6); amd. Sec. 73, Ch. 571, L. 1979; amd. Sec. 40, Ch. 56, L. 2009.



13-10-306. through reserved.

13-10-306 through 13-10-310 reserved.



13-10-311. Election judges' duties when preparing for count.

13-10-311. Election judges' duties when preparing for count. (1) Except as otherwise provided in this section, election judges at the primary election shall prepare for a count of votes in the manner prescribed in 13-15-201. (2) In preparing for a count, the election judges shall: (a) separate the ballots for each political party and count each party's ballots separately; (b) reconcile the total number of party ballots and the separate total number of other ballots used at the election with the number of electors voting. Any discrepancies in the reconciliations must be handled as provided in 13-15-201. (c) list each party's candidates separately in the tally books; and (d) bundle the voted ballots for each party separately for return to the election administrator. The unvoted ballots must be bundled in accordance with rules established pursuant to 13-12-202.

History: En. Sec. 65, Ch. 368, L. 1969; R.C.M. 1947, 23-3310; amd. Sec. 74, Ch. 571, L. 1979; amd. Sec. 20, Ch. 414, L. 2003; amd. Sec. 10, Ch. 273, L. 2007.



13-10-312. Repealed.

13-10-312. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 66, Ch. 368, L. 1969; amd. Sec. 17, Ch. 365, L. 1977; R.C.M. 1947, 23-3311.



13-10-313. Repealed.

13-10-313. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 67, Ch. 368, L. 1969; amd. Sec. 18, Ch. 365, L. 1977; R.C.M. 1947, 23-3312.



13-10-314. Repealed.

13-10-314. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 68, Ch. 368, L. 1969; amd. Sec. 22, Ch. 315, L. 1974; amd. Sec. 19, Ch. 365, L. 1977; R.C.M. 1947, 23-3313(1).



13-10-315. Repealed.

13-10-315. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 68, Ch. 368, L. 1969; amd. Sec. 22, Ch. 315, L. 1974; amd. Sec. 19, Ch. 365, L. 1977; R.C.M. 1947, 23-3313(6).



13-10-316. Repealed.

13-10-316. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 68, Ch. 368, L. 1969; amd. Sec. 22, Ch. 315, L. 1974; amd. Sec. 19, Ch. 365, L. 1977; R.C.M. 1947, 23-3313(5).



13-10-317. Repealed.

13-10-317. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 68, Ch. 368, L. 1969; amd. Sec. 22, Ch. 315, L. 1974; amd. Sec. 19, Ch. 365, L. 1977; R.C.M. 1947, 23-3313(3), (4).



13-10-318. Repealed.

13-10-318. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1)En. Sec. 68, Ch. 368, L. 1969; amd. Sec. 22, Ch. 315, L. 1974; amd. Sec. 19, Ch. 365, L. 1977; Sec. 23-3313, R.C.M. 1947; (2) thru (4)En. Sec. 69, Ch. 368, L. 1969; amd. Sec. 3, Ch. 28, L. 1973; amd. Sec. 22, Ch. 315, L. 1974; amd. Sec. 20 Ch. 365, L. 1977; Sec. 23-3314, R.C.M. 1947; R.C.M. 1947, 23-3313(2), 23-3314.



13-10-319. Repealed.

13-10-319. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 63, Ch. 368, L. 1969; amd. Sec. 2, Ch. 28, L. 1973; amd. Sec. 16, Ch. 365, L. 1977; R.C.M. 1947, 23-3308(10).



13-10-320. Repealed.

13-10-320. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 79, Ch. 368, L. 1969; amd. Sec. 24, Ch. 365, L. 1977; R.C.M. 1947, 23-3319.



13-10-321. Repealed.

13-10-321. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 70, Ch. 368, L. 1969; amd. Sec. 22, Ch. 365, L. 1977; R.C.M. 1947, 23-3315.



13-10-322. through reserved.

13-10-322 through 13-10-324 reserved.



13-10-325. Withdrawal from nomination.

13-10-325. Withdrawal from nomination. (1) (a) A candidate for nomination or candidate for election to an office may withdraw from the election by sending a statement of withdrawal to the officer with whom the candidate's declaration, petition, or acceptance of nomination was filed. The statement must contain all information necessary to identify the candidate and the office sought. Unless filed electronically with the secretary of state, the statement of withdrawal from nomination must be acknowledged by an officer empowered to acknowledge signatures or by the officer of the office at which the filing is made. (b) Except as provided in subsection (1)(c), a candidate may not withdraw later than 85 days before a general election or 75 days before a primary election. (c) A candidate may not withdraw later than 85 days before a general election conducted pursuant to 13-1-104(1)(a) or a primary election conducted pursuant to 13-1-107(1). (2) Filing fees paid by the candidate may not be refunded.

History: En. Sec. 82, Ch. 368, L. 1969; amd. Sec. 5, Ch. 254, L. 1971; amd. Sec. 4, Ch. 28, L. 1973; R.C.M. 1947, 23-3321(1); amd. Sec. 75, Ch. 571, L. 1979; amd. Sec. 27, Ch. 250, L. 1985; amd. Sec. 2, Ch. 229, L. 1989; amd. Sec. 41, Ch. 56, L. 2009; amd. Sec. 3, Ch. 292, L. 2009; amd. Sec. 23, Ch. 242, L. 2011.



13-10-326. Vacancy prior to primary election.

13-10-326. Vacancy prior to primary election. (1) Except as provided in subsection (2): (a) if a candidate for nomination for a partisan office dies or withdraws 75 days or more before the primary election, the affected political party may appoint someone to replace the candidate by the procedure provided in 13-10-327; or (b) if a candidate for nomination for a partisan office dies less than 75 days before the primary election, the affected political party shall appoint a candidate after the primary election as provided in 13-10-327 if a candidate for that office for that party was not nominated at the primary election. (2) For an election conducted pursuant to 13-1-104(1)(a) or 13-1-107(1): (a) if a candidate for nomination for a partisan office dies or withdraws 85 days or more before the primary election, the affected political party may appoint someone to replace the candidate by the procedure provided in 13-10-327; or (b) if a candidate for nomination for a partisan office dies less than 85 days before the primary election, the affected political party shall appoint a candidate after the primary election as provided in 13-10-327 if a candidate for that office for that party was not nominated at the primary election. (3) This section does not allow a political party to appoint a candidate for an office if no candidate for nomination by that party filed for the office before the primary election.

History: En. Sec. 82, Ch. 368, L. 1969; amd. Sec. 5, Ch. 254, L. 1971; amd. Sec. 4, Ch. 28, L. 1973; R.C.M. 1947, 23-3321(2); amd. Sec. 76, Ch. 571, L. 1979; amd. Sec. 28, Ch. 250, L. 1985; amd. Sec. 11, Ch. 273, L. 2007; amd. Sec. 4, Ch. 292, L. 2009.



13-10-327. Vacancy after primary and prior to general election.

13-10-327. Vacancy after primary and prior to general election. (1) Except as provided in 13-10-328 for a vacancy in the candidacy of either governor or lieutenant governor caused by the death of a candidate, if a party candidate dies or withdraws after the primary and before the general election, the affected political party shall appoint someone to replace the candidate in one of the following ways: (a) For offices to be filled by the state at large, the state central committee shall make the appointment as provided by the rules of the party. (b) For offices to be filled in districts including more than one county, a committee appointed by the county central committees of all counties in the district shall make the appointment. Procedures for the appointment of the committee and making the appointment must be provided in party rules. (c) For offices to be filled in counties, municipalities, or districts wholly within a county, the appointment must be made under rules adopted by the county central committee. (2) Except as provided in this section, appointments to fill vacancies must be made no later than 76 days before the election. A candidate may not officially withdraw 85 days or less before a general election. However, if a candidate for partisan office dies less than 85 days before the general election, the affected political party shall appoint a candidate within 5 days after being notified of the vacancy. One of the procedures provided in 13-12-204 must be used to place the name of the appointee on the ballot if necessary. (3) The appointing committee shall send a certificate to the officer with whom a declaration for nomination for the office would be filed, with the information required on a declaration for nomination and the name of the candidate for whom the appointee is to be substituted. The appointee shall send a signed and acknowledged acceptance of the appointment and the filing fee for the office. (4) The officer receiving the certificate of appointment, accompanied by a statement of acceptance and the filing fee, shall certify the name of the appointee for the ballot.

History: En. Sec. 82, Ch. 368, L. 1969; amd. Sec. 5, Ch. 254, L. 1971; amd. Sec. 4, Ch. 28, L. 1973; R.C.M. 1947, 23-3321(3); amd. Sec. 77, Ch. 571, L. 1979; amd. Sec. 29, Ch. 250, L. 1985; amd. Sec. 3, Ch. 229, L. 1989; amd. Sec. 1, Ch. 85, L. 1997; amd. Sec. 2, Ch. 537, L. 2001.



13-10-328. Vacancy in governor or lieutenant governor candidacy.

13-10-328. Vacancy in governor or lieutenant governor candidacy. (1) Except as provided in this section, death or withdrawal of a candidate for governor or lieutenant governor does not affect the candidacy of the other joint candidate. (2) If a candidate for the office of governor dies less than 85 days before a general election, the candidate for lieutenant governor must be advanced on the ballot to the candidacy for governor and the candidate for governor shall select an individual to be a candidate for lieutenant governor. If a candidate for the office of lieutenant governor dies less than 85 days before a general election, the candidate for governor shall select an individual to be a candidate for lieutenant governor. The name of a candidate for governor or a candidate for lieutenant governor, or both, designated or selected pursuant to this section, must be certified to the election administrators by the secretary of state, and one of the procedures provided in 13-12-204 must be used to place the name of the new candidate on the ballot.

History: En. Sec. 82, Ch. 368, L. 1969; amd. Sec. 5, Ch. 254, L. 1971; amd. Sec. 4, Ch. 28, L. 1973; R.C.M. 1947, 23-3321(4); amd. Sec. 78, Ch. 571, L. 1979; amd. Sec. 2, Ch. 85, L. 1997.






Part 4. Presidential Preference Primary

13-10-401. Date of presidential primary.

13-10-401. Date of presidential primary. In the years in which a president of the United States is to be elected, a presidential preference primary election will be held on the same day as the primary provided for in 13-1-107.

History: En. 23-3322 by Sec. 1, Ch. 162, L. 1974; R.C.M. 1947, 23-3322; amd. Sec. 79, Ch. 571, L. 1979; amd. Sec. 4, Ch. 644, L. 1987.



13-10-402. Ballot.

13-10-402. Ballot. The regular party primary ballots shall be used for the presidential preference primary election. The presidential section of the ballot shall be placed before any other section, national, state, or local.

History: En. 23-3323 by Sec. 2, Ch. 162, L. 1974; R.C.M. 1947, 23-3323; amd. Sec. 80, Ch. 571, L. 1979; amd. Sec. 5, Ch. 644, L. 1987.



13-10-403. Form of ballot.

13-10-403. Form of ballot. The presidential preference ballot shall list all candidates nominated in accordance with the provisions of this part and shall, in addition, include a presidential ballot position which shall be designated as "no preference" and a blank write-in space.

History: En. 23-3324 by Sec. 3, Ch. 162, L. 1974; R.C.M. 1947, 23-3324; amd. Sec. 81, Ch. 571, L. 1979; amd. Sec. 6, Ch. 644, L. 1987.



13-10-404. Placement of candidate on primary ballot -- methods of qualification.

13-10-404. Placement of candidate on primary ballot -- methods of qualification. Before an individual intending to qualify as a presidential candidate may qualify for placement on the ballot, the individual shall qualify by one or more of the following methods: (1) The individual has submitted a declaration for nomination that is signed by the candidate or an authorized election official to the secretary of state pursuant to 13-10-201(2) and has been nominated on petitions with the verified signatures of at least 500 qualified electors. The secretary of state shall prescribe the form and content of the petition. (2) The individual has submitted a declaration for nomination to the secretary of state pursuant to 13-10-201, and the secretary of state has determined, by the time that declarations for nomination are to be filed, that the individual is eligible to receive payments pursuant to the federal Presidential Primary Matching Payment Account Act, 26 U.S.C. 9031, et seq.

History: En. 23-3325 by Sec. 4, Ch. 162, L. 1974; R.C.M. 1947, 23-3325; amd. Sec. 10, Ch. 52, L. 1993; amd. Sec. 2, Ch. 5, L. 1997; amd. Sec. 24, Ch. 242, L. 2011; amd. Sec. 18, Ch. 336, L. 2013.



13-10-405. Submission and verification of petition.

13-10-405. Submission and verification of petition. Petitions of nomination for the presidential preference primary election and the affidavits of circulation required by 13-27-302 must be presented to the election administrator of the county in which the signatures are gathered at least 1 week before the primary election filing deadline prescribed in 13-10-201(7)(b). A filing fee is not required. The election administrator shall verify the signatures in the manner prescribed in 13-27-303 through 13-27-308 and must forward the petitions to the secretary of state by the filing deadline prescribed in 13-10-201(7)(b).

History: En. 23-3326 by Sec. 5, Ch. 162, L. 1974; amd. Sec. 28, Ch. 342, L. 1977; R.C.M. 1947, 23-3326; amd. Sec. 82, Ch. 571, L. 1979; amd. Sec. 7, Ch. 644, L. 1987; amd. Sec. 4, Ch. 390, L. 1993; amd. Sec. 5, Ch. 292, L. 2009; amd. Sec. 25, Ch. 242, L. 2011; amd. Sec. 19, Ch. 336, L. 2013.



13-10-406. Repealed.

13-10-406. Repealed. Sec. 11, Ch. 644, L. 1987.

History: En. 23-3327 by Sec. 6, Ch. 162, L. 1974; R.C.M. 1947, 23-3327.



13-10-407. Delegates to national presidential nominating conventions.

13-10-407. Delegates to national presidential nominating conventions. The method of selection of delegates to national presidential nominating conventions is to be set by party rules. The use of the results of the presidential preference primary election by the political parties in their delegation selection systems is discretionary and is to be determined by party rules.

History: En. 23-3328 by Sec. 7, Ch. 162, L. 1974; R.C.M. 1947, 23-3328.






Part 5. Methods of Nomination Other Than by Primary Election

13-10-501. Petition for nomination by independent candidates or political parties not eligible to participate in primary election.

13-10-501. Petition for nomination by independent candidates or political parties not eligible to participate in primary election. (1) Except as provided in 13-10-504, nominations for public office by an independent candidate or a political party that does not meet the requirements of 13-10-601 may be made by a petition for nomination. (2) The petition must contain the same information and the oath of the candidate required for a declaration for nomination. (3) If a petition is filed by a political party, it must contain the party name and, in five words or less, the principle that the body represents. (4) The form of the petition must be prescribed by the secretary of state, and the secretary of state shall furnish sample copies to the election administrators and on request to any individual. (5) Each sheet of a petition must contain signatures of electors residing in only one county.

History: En. Sec. 78, Ch. 368, L. 1969; amd. Sec. 1, Ch. 59, L. 1971; amd. Sec. 1, Ch. 237, L. 1973; R.C.M. 1947, 23-3318(1), (2); amd. Sec. 83, Ch. 571, L. 1979; amd. Sec. 42, Ch. 56, L. 2009.



13-10-502. Signature requirements for petition.

13-10-502. Signature requirements for petition. (1) The petition for nomination must be signed by electors residing within the state and district or political subdivision in which the officer or officers are to be elected. Each signature line must contain spaces for the signature, post-office address, and printed last name of the signer. (2) The number of signatures must be 5% or more of the total vote cast for the successful candidate for the same office at the last general election. (3) If the office sought is a new office or the boundaries of the district or political subdivision in which the election is to be held have changed since the last election for the office, the officer with whom nominations for the office sought are filed shall determine the number of signatures required for a petition of nomination for that office.

History: En. Sec. 78, Ch. 368, L. 1969; amd. Sec. 1, Ch. 59, L. 1971; amd. Sec. 1, Ch. 237, L. 1973; R.C.M. 1947, 23-3318(3), (4); amd. Sec. 84, Ch. 571, L. 1979; amd. Sec. 3, Ch. 537, L. 2001.



13-10-503. Filing deadlines.

13-10-503. Filing deadlines. (1) A petition for nomination, the affidavits of circulation required by 13-27-302, and the required filing fee must be filed with the same officer with whom other nominations for the office sought are filed. Petitions must be submitted, at least 1 week before the deadline for filing, to the election administrator in the county where the signer resides for verification and certification by the procedures provided in 13-27-303 through 13-27-306. If sufficient signatures are verified and certified pursuant to 13-10-502, the county election administrator shall file the petition for nomination with the same officer with whom other nominations for the office sought are filed. (2) Except as provided in 13-10-504, each petition for nomination and the required filing fee must be filed before the scheduled primary election or the filing deadline for the special or general election if a primary election is not scheduled.

History: En. Sec. 78, Ch. 368, L. 1969; amd. Sec. 1, Ch. 59, L. 1971; amd. Sec. 1, Ch. 237, L. 1973; R.C.M. 1947, 23-3318(5); amd. Sec. 85, Ch. 571, L. 1979; amd. Sec. 1, Ch. 437, L. 1983; amd. Sec. 8, Ch. 591, L. 1991; amd. Sec. 5, Ch. 390, L. 1993; amd. Sec. 2, Ch. 458, L. 2007; amd. Sec. 6, Ch. 292, L. 2009; amd. Sec. 20, Ch. 336, L. 2013.



13-10-504. Independent or minor party candidates for president or vice president.

13-10-504. Independent or minor party candidates for president or vice president. (1) An individual who desires to run for president or vice president as an independent candidate or as a candidate of a party not qualified under 13-10-601 shall file a petition for nomination with the secretary of state 76 days prior to the date of the general election. (2) The petition and the affidavits of circulation required by 13-27-302 must first be submitted, at least 1 week before the deadline for filing, to the election administrator in the county where the signer resides for verification and certification by the procedures provided in 13-27-303 through 13-27-306. (3) The petition must have the signatures of electors equal to 5% or more of the total votes cast for the successful candidate for governor at the last general election or 5,000 electors, whichever is less. The names of the candidates for the required number of presidential electors allowable to Montana must be certified to the secretary of state no later than 76 days before the general election. (4) A qualified independent presidential candidate may amend the petition and designate or choose a named vice presidential candidate until the filing date provided in 13-25-101.

History: En. Sec. 78, Ch. 368, L. 1969; amd. Sec. 1, Ch. 59, L. 1971; amd. Sec. 1, Ch. 237, L. 1973; R.C.M. 1947, 23-3318(6); amd. Sec. 86, Ch. 571, L. 1979; amd. Sec. 6, Ch. 390, L. 1993; amd. Sec. 1, Ch. 193, L. 1999; amd. Sec. 4, Ch. 537, L. 2001.



13-10-505. Applicability.

13-10-505. Applicability. The provisions of 13-10-501 through 13-10-504 shall not be used to fill vacancies or to nominate candidates in nonpartisan elections except for nominations to fill a vacancy as provided in 13-25-205.

History: En. Sec. 78, Ch. 368, L. 1969; amd. Sec. 1, Ch. 59, L. 1971; amd. Sec. 1, Ch. 237, L. 1973; R.C.M. 1947, 23-3318(7); amd. Sec. 87, Ch. 571, L. 1979; amd. Sec. 9, Ch. 3, L. 1985.



13-10-506. Repealed.

13-10-506. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 1, Ch. 6, 2nd Ex. L. 1971; R.C.M. 1947, 23-3318.1.



13-10-507. Independent candidates -- association with political parties not allowed.

13-10-507. Independent candidates -- association with political parties not allowed. (1) A person seeking office as an independent candidate may not be associated with a political party for 1 year prior to the submission of the person's nomination petition. (2) For the purposes of subsection (1), "associated with a political party" means having run for office in Montana as a partisan candidate or having held a public office in Montana or a precinct committee representative office in Montana with a political party designation.

History: En. Sec. 9, Ch. 591, L. 1991; amd. Sec. 43, Ch. 56, L. 2009; amd. Sec. 21, Ch. 336, L. 2013.






Part 6. Nominations by Primary Election

13-10-601. Parties eligible for primary election -- petitions by minor parties.

13-10-601. Parties eligible for primary election -- petitions by minor parties. (1) Each political party that had a candidate for a statewide office in either of the last two general elections who received a total vote that was 5% or more of the total votes cast for the most recent successful candidate for governor shall nominate its candidates for public office, except for presidential electors, by a primary election as provided in this chapter. (2) (a) A political party that does not qualify to hold a primary election under subsection (1) may qualify to nominate its candidates by primary election by presenting a petition, in a form prescribed by the secretary of state, requesting the primary election. (b) The petition must be signed by a number of registered voters equal to 5% or more of the total votes cast for the successful candidate for governor at the last general election or 5,000 electors, whichever is less. The number must include the registered voters in more than one-third of the legislative districts equal to 5% or more of the total votes cast for the successful candidate for governor at the last general election in those districts or 150 electors in those districts, whichever is less. (c) At least 1 week before the deadline provided in subsection (2)(d), the petition and the affidavits of circulation required by 13-27-302 must be presented to the election administrator of the county in which the signatures were gathered to be verified under the procedures provided in 13-27-303 through 13-27-306. (d) The election administrator shall forward the verified petition to the secretary of state at least 85 days before the date of the primary.

History: En. Sec. 80, Ch. 368, L. 1969; R.C.M. 1947, 23-3320(1); amd. Sec. 88, Ch. 571, L. 1979; amd. Sec. 1, Ch. 368, L. 1981; amd. Sec. 30, Ch. 250, L. 1985; amd. Sec. 1, Ch. 196, L. 1991; amd. Sec. 7, Ch. 390, L. 1993; amd. Sec. 2, Ch. 193, L. 1999; amd. Sec. 13, Ch. 273, L. 2007; amd. Sec. 7, Ch. 292, L. 2009.



13-10-602. Use of party name.

13-10-602. Use of party name. (1) A political party and its regularly nominated candidates, members, and officers have the sole and exclusive right to the use of the party name. A candidate for office may not use any word of the name of any other political party or organization other than that by which the candidate is nominated. (2) An independent or nonpartisan candidate may not use any word of the name of any existing political party or organization in the candidacy.

History: En. Sec. 80, Ch. 368, L. 1969; R.C.M. 1947, 23-3320(2), (3); amd. Sec. 44, Ch. 56, L. 2009.



13-10-603. Repealed.

13-10-603. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 80, Ch. 368, L. 1969; R.C.M. 1947, 23-3320(4).



13-10-604. Nominations for minor parties.

13-10-604. Nominations for minor parties. Any political party that does not qualify under the provisions of 13-10-601 may make nominations for public office as provided in 13-10-501 through 13-10-505.

History: En. Sec. 80, Ch. 368, L. 1969; R.C.M. 1947, 23-3320(5); amd. Sec. 89, Ch. 571, L. 1979.









CHAPTER 11. ELECTION PROCLAMATION (Repealed)

Part 1. Election Proclamation (Repealed)

13-11-101. Repealed.

13-11-101. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 13, Ch. 368, L. 1969; amd. Sec. 7, Ch. 365, L. 1977; R.C.M. 1947, 23-2901.



13-11-102. Repealed.

13-11-102. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 14, Ch. 368, L. 1969; R.C.M. 1947, 23-2902.



13-11-103. Repealed.

13-11-103. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 15, Ch. 368, L. 1969; R.C.M. 1947, 23-2903.









CHAPTER 12. ELECTION SUPPLIES AND BALLOTS

Part 1. Election Supplies

13-12-101. Copies of election laws to be furnished.

13-12-101. Copies of election laws to be furnished. The secretary of state shall furnish to each election administrator copies of this title sufficient to provide each election precinct in the administrator's county with two copies and to provide a small extra supply for the administrator.

History: (1)En. Sec. 16, Ch. 368, L. 1969; Sec. 23-2904, R.C.M. 1947; (2)En. 23-4794 by Sec. 19, Ch. 480, L. 1975; amd. Sec. 66, Ch. 365, L. 1977; Sec. 23-4794, R.C.M. 1947; R.C.M. 1947, 23-2904, 23-4794; amd. Sec. 90, Ch. 571, L. 1979; amd. Sec. 1, Ch. 121, L. 1983; amd. Sec. 1, Ch. 113, L. 1993.



13-12-102. Items to be furnished by election administrators.

13-12-102. Items to be furnished by election administrators. The election administrators shall deliver to each polling place or to the chief election judge for a polling place all supplies necessary to conduct the election at that polling place. If the blank ballots for the polling place are delivered before noon of the day before the election, the election administrator shall retain sufficient ballots to supply electors requesting absentee ballots. The election administrator shall write in the pollbook for that polling place, after the numbers of the ballots retained, "reserved for absentee ballots".

History: Ap.p. Sec. 84, Ch. 368, L. 1969; Sec. 23-3501, R.C.M. 1947; Ap.p. Sec. 4280, Pol. C. 1895; re-en. Sec. 2939, Rev. C. 1907; re-en. Sec. 4515, R.C.M. 1921; Cal. Pol. C. Sec. 4064; re-en. Sec. 4515, R.C.M. 1935; Sec. 16-1156, R.C.M. 1947; R.C.M. 1947, 16-1156, 23-3501; amd. Sec. 91, Ch. 571, L. 1979.



13-12-103. Repealed.

13-12-103. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 85, Ch. 368, L. 1969; R.C.M. 1947, 23-3502.



13-12-104. Repealed.

13-12-104. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 86, Ch. 368, L. 1969; R.C.M. 1947, 23-3503.



13-12-105. Repealed.

13-12-105. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 87, Ch. 368, L. 1969; R.C.M. 1947, 23-3504.






Part 2. Ballots

13-12-201. Secretary of state to certify ballot.

13-12-201. Secretary of state to certify ballot. (1) Seventy-five days or more before a federal general election, the secretary of state shall certify to the election administrators the name and party or other designation of each candidate entitled to appear on the ballot and the ballot issues as shown in the official records of the secretary of state's office, which must include the notification specified in 13-37-126. (2) The election administrator shall certify the name and party or other designation of each candidate entitled to appear on the ballot and the ballot issues as shown in the official records of the election administrator's office, which must include the notification specified in 13-37-126, and shall have the official ballots prepared. (3) If a candidate for the legislature is no longer eligible under Article V, section 4, of the Montana constitution to seek the office for which the candidate has filed because the candidate has changed residence, the secretary of state shall notify the candidate that the candidate is required to withdraw as provided in 13-10-325.

History: En. Sec. 100, Ch. 368, L. 1969; R.C.M. 1947, 23-3517(3); amd. Sec. 92, Ch. 571, L. 1979; amd. Sec. 31, Ch. 250, L. 1985; amd. Sec. 4, Ch. 74, L. 1993; amd. Sec. 21, Ch. 414, L. 2003; amd. Sec. 8, Ch. 292, L. 2009.



13-12-202. Ballot form and uniformity.

13-12-202. Ballot form and uniformity. (1) The secretary of state shall adopt statewide uniform rules that prescribe the ballot form for each type of ballot used in this state. The rules must conform to the provisions of this title unless the voting system used clearly requires otherwise. At a minimum, the rules must address: (a) the manner in which each type of ballot may be corrected under 13-12-204; (b) what provisions must be made on the ballot for write-in candidates; (c) the size and content of stubs on paper ballots, except as provided in 13-19-106(1); (d) how unvoted ballots must be handled; (e) how the number of individuals voting and the number of ballots cast must be recorded; and (f) the order and arrangement of voting system ballots. (2) The names of all candidates to appear on the ballots must be in the same font size and style. (3) Notwithstanding 13-19-106(1), when the stubs are detached, it must be impossible to distinguish any one of the ballots from another ballot for the same office or issue. (4) The ballots must contain the name of each candidate whose nomination is certified under law for an office and no other names, except that the names of candidates for president and vice president of the United States must appear on the ballot as provided in 13-25-101(5).

History: En. Sec. 91, Ch. 368, L. 1969; R.C.M. 1947, 23-3508(4); amd. Sec. 93, Ch. 571, L. 1979; amd. Sec. 22, Ch. 414, L. 2003; amd. Sec. 26, Ch. 242, L. 2011.



13-12-203. Appearance of candidate's name and party designation on ballot.

13-12-203. Appearance of candidate's name and party designation on ballot. (1) Subject to 13-12-202 and except as provided in 13-10-209 for nonpartisan offices and 13-10-303 for certain other candidates, in partisan elections, candidates' names must appear under the title of the office sought, with the name of the party in not more than three words appearing opposite or below the name. (2) Subject to 13-12-202, in nonpartisan general elections, the candidates' names must appear under the title of the office sought, with no description or designation appearing with the name unless partisan and nonpartisan offices appear on the same ballot. In such a case, the names of nonpartisan candidates must appear with the word "Nonpartisan".

History: En. Sec. 92, Ch. 368, L. 1969; amd. Sec. 2, Ch. 254, L. 1971; R.C.M. 1947, 23-3509; amd. Sec. 94, Ch. 571, L. 1979; amd. Sec. 23, Ch. 414, L. 2003; amd. Sec. 27, Ch. 242, L. 2011.



13-12-204. Method of correction of ballot.

13-12-204. Method of correction of ballot. If an appointment has been made to replace a candidate, as provided in 13-10-326, 13-10-327, or 13-10-328, or if a candidate for lieutenant governor has been advanced to the candidacy for governor, as provided in 13-10-328, after the ballots have been prepared but before the election, the election administrator may: (1) correct the ballot in a manner consistent with rules adopted under 13-12-202; (2) have the entire ballot redone; or (3) have a separate ballot prepared only for the office for which the new candidate is a candidate.

History: En. Sec. 93, Ch. 368, L. 1969; R.C.M. 1947, 23-3510; amd. Sec. 95, Ch. 571, L. 1979; amd. Sec. 3, Ch. 85, L. 1997; amd. Sec. 24, Ch. 414, L. 2003.



13-12-205. Arrangement of names -- rotation on ballot.

13-12-205. Arrangement of names -- rotation on ballot. (1) The candidates' names must be arranged alphabetically on the ballot according to surnames under the title of the respective offices and rotated as provided in this section. (2) (a) If two or more individuals are candidates for nomination or election to the same office, the election administrator shall divide the ballot forms into sets equal in number to the greatest number of candidates for any office. The candidates for nomination to an office by each political party must be considered separately in determining the number of sets necessary for a primary election. (b) The election administrator shall begin with a form arranged alphabetically and rotate the names of the candidates so that each candidate's name will be at the top of the list for each office on substantially an equal number of ballots. If it is not numerically possible to place each candidate's name at the top of the list, the names must be rotated in groups so that each candidate's name is as near the top of the list as possible on substantially an equal number of ballots. (c) If the county contains more than one legislative district, the election administrator may rotate each candidate's name so that it will be at or near the top of the list for each office on substantially an equal number of ballots in each house district. (d) For purposes of rotation, the offices of president and vice president and of governor and lieutenant governor must be considered as a group. (e) No more than one of the sets may be used in preparing the ballot for use in any one precinct, and all ballots furnished for use in any precinct must be identical.

History: En. Sec. 94, Ch. 368, L. 1969; R.C.M. 1947, 23-3511; amd. Sec. 96, Ch. 571, L. 1979; amd. Sec. 1, Ch. 576, L. 1985; amd. Sec. 25, Ch. 414, L. 2003; amd. Sec. 14, Ch. 273, L. 2007.



13-12-206. Repealed.

13-12-206. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 95, Ch. 368, L. 1969; amd. Sec. 28, Ch. 365, L. 1977; R.C.M. 1947, 23-3512.



13-12-207. Order of placement.

13-12-207. Order of placement. (1) The order on the ballot for state and federal offices must be as follows: (a) If the election is in a year in which a president of the United States is to be elected, in spaces separated from the balance of the party tickets by a line must be the names and spaces for voting for candidates for president and vice president. The names of candidates for president and vice president for each political party must be grouped together. (b) United States senator; (c) United States representative; (d) governor and lieutenant governor; (e) secretary of state; (f) attorney general; (g) state auditor; (h) state superintendent of public instruction; (i) public service commissioners; (j) clerk of the supreme court; (k) chief justice of the supreme court; (l) justices of the supreme court; (m) district court judges; (n) state senators; (o) members of the Montana house of representatives. (2) The following order of placement must be observed for county offices: (a) clerk of the district court; (b) county commissioner; (c) county clerk and recorder; (d) sheriff; (e) coroner; (f) county attorney; (g) county superintendent of schools; (h) county auditor; (i) public administrator; (j) county assessor; (k) county treasurer; (l) surveyor; (m) justice of the peace. (3) The secretary of state shall designate the order for placement on the ballot of any offices not on the above lists, except that the election administrator shall designate the order of placement for municipal, charter, or consolidated local government offices and district offices when the district is part of only one county. (4) Constitutional amendments must be placed before statewide referendum and initiative measures. Ballot issues for a county, municipality, school district, or other political subdivision must follow statewide measures in the order designated by the election administrator. (5) If any offices are not to be elected they may not be listed, but the order of the offices to be filled must be maintained. (6) If there is a short-term and a long-term election for the same office, the long-term office must precede the short-term.

History: Ap. p. Sec. 96, Ch. 368, L. 1969; amd. Sec. 5, Ch. 28, L. 1973; amd. Sec. 22, Ch. 315, L. 1974; amd. Sec. 29, Ch. 365, L. 1977; amd. Sec. 3, Ch. 468, L. 1977; Sec. 23-3513, R.C.M. 1947; Ap. p. Sec. 100, Ch. 368, L. 1969; Sec. 23-3517, R.C.M. 1947; R.C.M. 1947, 23-3513, 23-3517(1), (2); amd. Sec. 97, Ch. 571, L. 1979; amd. Sec. 13, Ch. 7, L. 2001; amd. Sec. 15, Ch. 273, L. 2007; amd. Sec. 28, Ch. 242, L. 2011.



13-12-208. Repealed.

13-12-208. Repealed. Sec. 91, Ch. 414, L. 2003.

History: En. Sec. 97, Ch. 368, L. 1969; R.C.M. 1947, 23-3514; amd. Sec. 98, Ch. 571, L. 1979.



13-12-209. Repealed.

13-12-209. Repealed. Sec. 91, Ch. 414, L. 2003.

History: En. Sec. 98, Ch. 368, L. 1969; amd. Sec. 1, Ch. 414, L. 1975; amd. Sec. 30, Ch. 365, L. 1977; R.C.M. 1947, 23-3515; amd. Sec. 99, Ch. 571, L. 1979.



13-12-210. Number of ballots to be provided for each precinct.

13-12-210. Number of ballots to be provided for each precinct. (1) The election administrator shall provide each election precinct with sufficient ballots for the electors registered, plus an extra supply to cover spoiled ballots. (2) The election administrator shall keep a record in the administrator's office showing the exact number of ballots that are delivered to the election judges of each precinct.

History: En. Sec. 99, Ch. 368, L. 1969; R.C.M. 1947, 23-3516; amd. Sec. 100, Ch. 571, L. 1979; amd. Sec. 45, Ch. 56, L. 2009.



13-12-211. Repealed.

13-12-211. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 90, Ch. 368, L. 1969; R.C.M. 1947, 23-3507.



13-12-212. Election administrator to provide official ballots -- other ballots prohibited.

13-12-212. Election administrator to provide official ballots -- other ballots prohibited. Each election administrator shall provide the official ballots for every election conducted by the election administrator. A ballot other than an official ballot may not be cast or counted in any election.

History: En. Sec. 89, Ch. 368, L. 1969; amd. Sec. 27, Ch. 365, L. 1977; R.C.M. 1947, 23-3506; amd. Sec. 101, Ch. 571, L. 1979; amd. Sec. 26, Ch. 414, L. 2003.



13-12-213. Repealed.

13-12-213. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 91, Ch. 368, L. 1969; R.C.M. 1947, 23-3508(1) thru (3).



13-12-214. Sample ballots.

13-12-214. Sample ballots. The election administrator may have sample ballots printed in a number sufficient to answer requests from the political parties, schools, and electors. Sample ballots must be duplicates of the official ballots but must be clearly distinguishable from official ballots and may not have perforated stubs or be numbered.

History: En. Sec. 102, Ch. 571, L. 1979.









CHAPTER 13. ELECTION PROCEDURE

Part 1. Procedure at Polling Place

13-13-101. Duties -- proclamation prior to opening and closing polls.

13-13-101. Duties -- proclamation prior to opening and closing polls. (1) The election judges shall meet at their assigned polling places at the time set by the election administrator. The judges shall take and subscribe the official oath prescribed by the constitution. They may administer the oath to each other. The judges shall check all supplies and complete preparations for voting before the time set for opening the polls, under the direction of the chief election judge. (2) Before the polls are opened or closed, that fact must be proclaimed at the place of election.

History: En. Sec. 102, Ch. 368, L. 1969; R.C.M. 1947, 23-3602; amd. Sec. 103, Ch. 571, L. 1979.



13-13-102. Repealed.

13-13-102. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 101, Ch. 368, L. 1969; R.C.M. 1947, 23-3601.



13-13-103. Repealed.

13-13-103. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 103, Ch. 368, L. 1969; R.C.M. 1947, 23-3603.



13-13-104. Repealed.

13-13-104. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 110, Ch. 368, L. 1969; amd. Sec. 3, Ch. 254, L. 1971; amd. Sec. 32, Ch. 365, L. 1977; R.C.M. 1947, 23-3610.



13-13-105. Repealed.

13-13-105. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 104, Ch. 368, L. 1969; R.C.M. 1947, 23-3604.



13-13-106. Repealed.

13-13-106. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 106, Ch. 368, L .1969; amd. Sec. 31, Ch. 365, L. 1977; R.C.M. 1947, 23-3606.



13-13-107. Repealed.

13-13-107. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1)En. Sec. 107, Ch. 368, L. 1969; amd. Sec. 42, Ch. 334, L. 1977; Sec. 23-3607, R.C.M. 1947; (2)En. Sec. 108, Ch. 368, L. 1969; Sec. 23-3608, R.C.M. 1947; R.C.M. 1947, 23-3607, 23-3608.



13-13-108. Repealed.

13-13-108. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 109, Ch. 368, L. 1969; R.C.M. 1947, 23-3609.



13-13-109. Repealed.

13-13-109. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 118, Ch. 368, L. 1969; R.C.M. 1947, 23-3618.



13-13-110. Repealed.

13-13-110. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 105, Ch. 368, L. 1969; amd. Sec. 41, Ch. 334, L. 1977; R.C.M. 1947, 23-3605.



13-13-111. Provision and use of voting stations.

13-13-111. Provision and use of voting stations. (1) The election administrator shall provide a sufficient number of voting stations to allow voting to proceed with as little delay as possible. (2) Voting stations must be arranged in a manner that will not permit any other individual to see how the elector votes or has voted. (3) No more than one individual may occupy a voting station at one time, except when assistance is furnished to an elector as provided by law. (4) An individual may not occupy a voting station longer than is reasonably necessary to prepare the elector's ballot, after which the election judges may effect the removal of the elector from the station.

History: En. Sec. 104, Ch. 571, L. 1979; amd. Sec. 27, Ch. 414, L. 2003; amd. Sec. 29, Ch. 242, L. 2011.



13-13-112. Display of instructions for electors.

13-13-112. Display of instructions for electors. (1) Except as provided in subsection (3), instructions for electors on how to prepare their ballots or use a voting system must be posted in each voting station provided for the preparation of ballots. (2) The instructions must be in easily read type, 18 point or larger, and explain: (a) how to obtain ballots for voting; (b) how to prepare ballots, including how to: (i) cast a valid vote, including a valid vote for a write-in candidate; (ii) correct a mistake; and (iii) ensure the proper disposition of the ballot after the elector is finished voting; (c) how to obtain a new ballot in place of one spoiled by accident; and (d) how to vote provisionally pursuant to 13-13-601. (3) The information required in subsection (2) must also be posted at each polling place along with the election date, the hours the polls are open, and instructions for mail-in registrants and first-time voters. (4) If the instructions for use of a voting system are printed on the system or are part of a ballot package given to each elector, separate instructions need not be posted in the voting station. (5) Sample ballots, clearly marked "sample" across the face, must be posted at each voting station and in conspicuous places around the polling place.

History: En. Sec. 105, Ch. 571, L. 1979; amd. Sec. 13, Ch. 200, L. 1987; amd. Sec. 28, Ch. 414, L. 2003; amd. Sec. 20, Ch. 475, L. 2003; amd. Sec. 30, Ch. 242, L. 2011; amd. Sec. 22, Ch. 336, L. 2013.



13-13-113. Warning notice to be posted.

13-13-113. Warning notice to be posted. (1) Warning notices must be posted in conspicuous places in the polling place. Each notice must be headed "WARNING" in large letters and must state: "The sections of law printed below list specific conduct or actions which may cause an elector to be subject to criminal prosecution. This is not intended to be a complete printing of all laws pertaining to election violations." (2) Below this statement must be printed the text for sections 13-35-201, 13-35-202, 13-35-206, 13-35-211, 13-35-214, 13-35-217, and 13-35-218. (3) The notice may also contain any other information prescribed by the secretary of state.

History: En. Sec. 106, Ch. 571, L. 1979; amd. Sec. 31, Ch. 242, L. 2011.



13-13-114. Voter identification and marking precinct register book before elector votes -- provisional voting.

13-13-114. Voter identification and marking precinct register book before elector votes -- provisional voting. (1) (a) Before an elector is permitted to receive a ballot or vote, the elector shall present to an election judge a current photo identification showing the elector's name. If the elector does not present photo identification, including but not limited to a valid driver's license, a school district or postsecondary education photo identification, or a tribal photo identification, the elector shall present a current utility bill, bank statement, paycheck, notice of confirmation of voter registration issued pursuant to 13-2-207, government check, or other government document that shows the elector's name and current address. (b) An elector who provides the information listed in subsection (1)(a) may sign the precinct register and must be provided with a regular ballot to vote. (c) If the information provided in subsection (1)(a) differs from information in the precinct register but an election judge determines that the information provided is sufficient to verify the voter's identity and eligibility to vote pursuant to 13-2-512, the elector may sign the precinct register, complete a transfer form or new registration form to correct the elector's voter registration information, and vote. (d) An election judge shall write "transfer form" or "registration form" beside the name of any elector submitting a form. (2) If the information presented under subsection (1) is insufficient to verify the elector's identity and eligibility to vote or if the elector's name does not appear in the precinct register or appears in the register as provisionally registered and this provisional registration status cannot be resolved at the polling place, the elector may sign the precinct register and cast a provisional ballot as provided in 13-13-601. (3) If the elector fails or refuses to sign the elector's name or if the elector is disabled and a fingerprint, an identifying mark, or a signature by a person authorized to sign for the elector pursuant to 13-1-116 is not provided, the elector may cast a provisional ballot as provided in 13-13-601.

History: En. Sec. 107, Ch. 571, L. 1979; amd. Sec. 10, Ch. 591, L. 1991; amd. Sec. 21, Ch. 475, L. 2003; amd. Sec. 3, Ch. 367, L. 2005; amd. Sec. 32, Ch. 242, L. 2011.



13-13-115. Recording number of voters and ballots.

13-13-115. Recording number of voters and ballots. The election administrator in each precinct shall use a precinct register, pollbook, or some other method to record the number of individuals voting and the number of ballots cast that conforms to the method prescribed by the secretary of state in accordance with rules adopted pursuant to 13-12-202.

History: En. Sec. 108, Ch. 571, L. 1979; amd. Sec. 11, Ch. 591, L. 1991; amd. Sec. 29, Ch. 414, L. 2003.



13-13-116. Paper ballots to be marked -- one ballot to elector.

13-13-116. Paper ballots to be marked -- one ballot to elector. (1) Before delivering a paper ballot to an elector, the election judges shall ensure that the ballot is individually stamped with the words "official ballot" without part of the mark appearing on the stub, if any. (2) Each elector must receive from the election judges one of each type of ballot for which the elector is eligible.

History: En. Sec. 109, Ch. 571, L. 1979; amd. Sec. 6, Ch. 298, L. 1987; amd. Sec. 8, Ch. 390, L. 1993; amd. Sec. 30, Ch. 414, L. 2003; amd. Sec. 33, Ch. 242, L. 2011.



13-13-117. Method of voting.

13-13-117. Method of voting. (1) (a) After marking the precinct register pursuant to 13-13-115 and receiving a ballot, an elector shall immediately retire to a voting station and prepare the elector's ballot in the manner prescribed in the instructions provided pursuant to 13-13-112. (b) An elector who spoils the elector's ballot must be provided with another ballot in place of the spoiled ballot. (2) (a) After the elector has completed voting, the elector shall ensure the proper disposition of the elector's ballot in accordance with instructions provided pursuant to 13-13-112. (b) An election judge or voting system shall place the ballot in the ballot box immediately without allowing anyone to examine the ballot. Nothing other than a ballot may be put in a ballot box.

History: En. Sec. 110, Ch. 571, L. 1979; amd. Sec. 7, Ch. 298, L. 1987; amd. Sec. 2, Ch. 391, L. 1989; amd. Sec. 1, Ch. 134, L. 2001; amd. Sec. 31, Ch. 414, L. 2003; amd. Sec. 16, Ch. 273, L. 2007.



13-13-118. Taking ballot to disabled elector.

13-13-118. Taking ballot to disabled elector. (1) The chief election judge may appoint two election judges who represent different political parties to take a ballot to an elector able to come to the premises where a polling place is located but unable to enter the polling place because of a disability. If election judges who represent different political parties are not available, the chief election judge shall appoint two election judges to assist the elector. The elector may request assistance in marking the ballot as provided in 13-13-119. (2) The judges shall have the elector sign an oath form stating that the elector is entitled to vote and shall write in the precinct register by the elector's name "voted on the premises by oath" and sign their names. (3) When the ballot or ballots are marked and folded, the judges shall immediately take them into the polling place and give them to the judge at the ballot box. Any challenge to the elector's right to vote must be resolved as provided in Title 13, chapter 13, part 3.

History: En. Sec. 111, Ch. 571, L. 1979; amd. Sec. 46, Ch. 56, L. 2009; amd. Sec. 34, Ch. 242, L. 2011; amd. Sec. 23, Ch. 336, L. 2013.



13-13-119. Aid to disabled elector.

13-13-119. Aid to disabled elector. (1) When a disabled elector enters a polling place, an election judge shall ask the elector if the elector wants assistance. (2) An election judge or an individual chosen by the disabled elector as specified in subsection (5) may aid an elector who, because of physical disability or inability to read or write, needs assistance in marking the elector's ballot. (3) The election judges shall require a declaration of disability by the elector. The declaration must be made under oath, which must be administered by an election judge. (4) The elector may be assisted by two judges who represent different parties. If election judges who represent different political parties are not available, the chief election judge shall appoint two election judges to assist the elector. The judges shall certify on the precinct register opposite the disabled elector's name that the ballot was marked with their assistance. The judges may not reveal information regarding the ballot. (5) Instead of assistance as provided in subsection (4), the elector may request the assistance of any individual the elector designates to the judges to aid the elector in the marking of the elector's ballot. An individual designated to assist the elector shall sign the individual's name on the precinct register beside the name of the elector assisted. The individual chosen may not be the elector's employer, an agent of the elector's employer, or an officer or agent of the elector's union. (6) No elector other than the elector who requires assistance may divulge to anyone within the polling place the name of any candidate for whom the elector intends to vote or may ask or receive the assistance of any individual within the polling place in the preparation of the elector's ballot.

History: En. Sec. 112, Ch. 571, L. 1979; amd. Sec. 8, Ch. 298, L. 1987; amd. Sec. 4, Ch. 367, L. 2005; amd. Sec. 35, Ch. 242, L. 2011.



13-13-120. Poll watchers -- announcement of elector's name.

13-13-120. Poll watchers -- announcement of elector's name. The election judges shall permit one poll watcher from each political party to be stationed close to the poll lists in a location that does not interfere with the election procedures. At the time when each elector signs the elector's name, one of the election judges shall pronounce the name loud enough to be heard by the poll watchers. A poll watcher who does not understand the pronunciation has the right to request that the judge repeat the name. Poll watchers must also be permitted to observe all of the vote counting procedures of the judges after the closing of the polls and all entries of the results of the elections.

History: En. Sec. 113, Ch. 571, L. 1979; amd. Sec. 47, Ch. 56, L. 2009.



13-13-121. Additional poll watchers.

13-13-121. Additional poll watchers. A candidate, a group of candidates, or any group having an interest in the election may request the election administrator to allow additional poll watchers at any precinct. The election administrator shall grant such requests if the number of poll watchers at the polling place will not interfere with the election procedures.

History: En. Sec. 114, Ch. 571, L. 1979.



13-13-122. Preventing obstructions.

13-13-122. Preventing obstructions. An election officer, sheriff, constable, or other peace officer may clear the passageway, prevent any obstruction, or arrest any individual obstructing the passageway to a polling place.

History: En. Sec. 115, Ch. 571, L. 1979.






Part 2. Procedure for Electors Absent From the Polling Place

13-13-201. Voting by absentee ballot -- procedures.

13-13-201. Voting by absentee ballot -- procedures. (1) A legally registered elector or provisionally registered elector is entitled to vote by absentee ballot as provided for in this part. (2) The elector may vote absentee by: (a) marking the ballot in the manner specified; (b) placing the marked ballot in the secrecy envelope, free of any identifying marks; (c) placing the secrecy envelope containing one ballot for each election being held in the signature envelope; (d) executing the affirmation printed on the signature envelope; and (e) returning the signature envelope with all appropriate enclosures by regular mail, postage paid, or by delivering it to: (i) the election office; (ii) a polling place within the elector's county; (iii) pursuant to 13-13-229, the absentee election board or an authorized election official; or (iv) in a mail ballot election held pursuant to Title 13, chapter 19, a designated place of deposit within the elector's county. (3) Except as provided in 13-21-206 and 13-21-226, in order for the ballot to be counted, each elector shall return it in a manner that ensures the ballot is received prior to 8 p.m. on election day. (4) A provisionally registered elector may also enclose in the outer signature envelope a copy of the elector's photo identification showing the elector's name. The photo identification may be but is not limited to a valid driver's license, a school district or postsecondary education photo identification, or a tribal photo identification. If the provisionally registered elector does not enclose a photo identification, the elector may enclose a copy of a current utility bill, bank statement, paycheck, notice of confirmation of voter registration issued pursuant to 13-2-207, government check, or other government document that shows the elector's name and current address.

History: En. Sec. 119, Ch. 368, L. 1969; R.C.M. 1947, 23-3701; amd. Sec. 116, Ch. 571, L. 1979; amd. Sec. 1, Ch. 239, L. 1985; amd. Sec. 1, Ch. 242, L. 1997; amd. Sec. 1, Ch. 151, L. 1999; amd. Sec. 32, Ch. 414, L. 2003; amd. Sec. 25, Ch. 475, L. 2003; amd. Sec. 7, Ch. 286, L. 2005; amd. Sec. 17, Ch. 273, L. 2007; amd. Sec. 1, Ch. 101, L. 2011; amd. Sec. 36, Ch. 242, L. 2011; amd. Sec. 2, Ch. 139, L. 2013; amd. Sec. 24, Ch. 336, L. 2013.



13-13-202. Repealed.

13-13-202. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 132, Ch. 368, L. 1969; R.C.M. 1947, 23-3714.



13-13-203. Repealed.

13-13-203. Repealed. Sec. 32, Ch. 273, L. 2007.

History: En. Sec. 134, Ch. 368, L. 1969; R.C.M. 1947, 23-3716(1), (2); amd. Sec. 117, Ch. 571, L. 1979; amd. Sec. 2, Ch. 239, L. 1985; amd. Sec. 33, Ch. 414, L. 2003.



13-13-204. Authority to vote in person -- printing error or ballot destroyed -- replacement ballot -- effect of absentee elector's death.

13-13-204. Authority to vote in person -- printing error or ballot destroyed -- replacement ballot -- effect of absentee elector's death. (1) (a) If an elector has received but not voted an absentee ballot and the absentee ballot contains printing errors or omissions, the elector may receive a replacement or corrected ballot. (b) The death of a candidate after the printing of the ballot constitutes a printing error or omission on the ballot. (2) An elector may: (a) request a replacement ballot from the election administrator pursuant to subsection (1) or if the original ballot is destroyed, spoiled, lost, or not received by the elector; or (b) appear at the appropriate polling place on election day and vote in person after being issued a provisional ballot. (3) A request for a replacement ballot submitted to the election administrator must be made on a form prescribed by the secretary of state and must be made in person, by regular or electronic mail, or by facsimile no later than 8 p.m. on election day. (4) Upon receiving a request for a replacement ballot pursuant to subsection (3), the election administrator shall mark the original issued ballot as void in the statewide voter registration system and issue a replacement regular ballot to the elector. (5) A replacement ballot may also be issued pursuant to 13-13-245. (6) If an elector votes by absentee ballot and the ballot has been mailed to or received by the election administrator but the elector dies between the time of balloting and election day, the deceased elector's ballot must be counted.

History: En. Sec. 127, Ch. 571, L. 1979; amd. Sec. 2, Ch. 120, L. 1983; amd. Sec. 9, Ch. 298, L. 1987; amd. Sec. 4, Ch. 85, L. 1997; amd. Sec. 26, Ch. 475, L. 2003; amd. Sec. 1, Ch. 359, L. 2005; amd. Sec. 1, Ch. 217, L. 2009; amd. Sec. 19, Ch. 297, L. 2009; amd. Sec. 2, Ch. 101, L. 2011; amd. Sec. 25, Ch. 336, L. 2013.



13-13-205. When ballots to be available.

13-13-205. When ballots to be available. (1) Except as provided in subsection (2), the election administrator shall ensure that ballots are available for voting at least: (a) 30 days prior to an election for those elections held in compliance with 13-1-107(1); (b) 20 days prior to an election for those elections held in compliance with 13-1-104(2) and (3) and 13-1-107(2); and (c) 30 days prior to an election held in conjunction with a federal general election in compliance with 13-1-104(1). (2) A ballot requested pursuant to Title 13, chapter 21, must be sent to the elector as soon as the ballot is printed or at least 45 days in advance of an election held in conjunction with a federal primary election, federal general election, or federal special election.

History: En. Sec. 2, Ch. 586, L. 1983; amd. Sec. 32, Ch. 250, L. 1985; amd. Sec. 10, Ch. 298, L. 1987; amd. Sec. 34, Ch. 414, L. 2003; amd. Sec. 27, Ch. 475, L. 2003; amd. Sec. 8, Ch. 286, L. 2005; amd. Sec. 18, Ch. 273, L. 2007; amd. Sec. 20, Ch. 297, L. 2009; amd. Sec. 1, Ch. 190, L. 2011.



13-13-206. through reserved.

13-13-206 through 13-13-210 reserved.



13-13-211. Time period for application.

13-13-211. Time period for application. (1) Except as provided in 13-13-222, 13-21-223, and subsection (2) of this section, an application for an absentee ballot must be made before noon on the day before the election. (2) A qualified elector who is prevented from voting at the polls as a result of illness or health emergency occurring between 5 p.m. of the Friday preceding the election and before the close of polls on election day may request to vote by absentee ballot as provided in 13-13-212(2). (3) An absentee ballot cast pursuant to subsection (2) must be received prior to 8 p.m. on election day pursuant to 13-13-201.

History: En. Sec. 121, Ch. 368, L. 1969; amd. Sec. 1, Ch. 145, L. 1975; R.C.M. 1947, 23-3703; amd. Sec. 118, Ch. 571, L. 1979; amd. Sec. 3, Ch. 239, L. 1985; amd. Sec. 4, Ch. 396, L. 1985; amd. Sec. 14, Ch. 200, L. 1987; amd. Sec. 12, Ch. 472, L. 1997; amd. Sec. 2, Ch. 151, L. 1999; amd. Secs. 35, 93(2)(a), Ch. 414, L. 2003; amd. Sec. 13, Ch. 130, L. 2005; amd. Sec. 37, Ch. 242, L. 2011; amd. Sec. 3, Ch. 139, L. 2013; amd. Sec. 26, Ch. 336, L. 2013.



13-13-212. Application for absentee ballot -- special provisions -- biennial absentee ballot list.

13-13-212. Application for absentee ballot -- special provisions -- biennial absentee ballot list. (1) (a) Except as provided in subsection (1)(b), an elector may apply for an absentee ballot by using a standard application form provided by rule by the secretary of state pursuant to 13-1-210 or by making a written request, which must include the applicant's birth date and must be signed by the applicant. The request must be submitted to the election administrator of the applicant's county of residence within the time period specified in 13-13-211. (b) A person who holds a power of attorney from an absent uniformed services elector [a uniformed-service voter] may apply for an absentee ballot for that election on behalf of the uniformed services elector [uniformed-service voter]. The applicant shall provide a copy of the power of attorney authorizing the request for an absentee ballot along with the application. (2) (a) If an elector requests an absentee ballot because of a sudden illness or health emergency, the application for an absentee ballot may be made by written request signed by the elector at the time that the ballot is delivered in person by the absentee election board or by an authorized election official as provided in 13-13-225. (b) The elector may request by telephone, facsimile transmission, or other means to have a ballot and application personally delivered by the absentee election board or by an authorized election official at the elector's place of confinement, hospitalization, or residence within the county. (c) A request under subsection (2)(a) must be received by the election administrator within the time period specified in 13-13-211(2). (3) (a) An elector may at any time request to be mailed an absentee ballot for each subsequent election in which the elector is eligible to vote as long as the elector remains qualified to vote and resides at the address provided in the initial application. The request may be made when the individual applies for voter registration using the standard application form provided for in 13-1-210. (b) The election administrator shall biennially mail a forwardable address confirmation form to each elector who has requested an absentee ballot for subsequent elections. The address confirmation form must request the elector's driver's license number or the last four digits of the elector's social security number. The address confirmation form must be mailed in January of every even-numbered year. The address confirmation form is for elections to be held between February 1 following the mailing through January of the next even-numbered year. The elector shall sign the form, indicate the address to which the absentee ballot should be sent, provide the elector's driver's license number or the last four digits of the elector's social security number, and return the form to the election administrator. If the form is not completed and returned, the election administrator shall remove the elector from the biennial absentee ballot list. (c) An elector may request to be removed from the biennial absentee ballot list for subsequent elections by notifying the election administrator in writing. (d) An elector who has been or who requests to be removed from the biennial absentee ballot list may subsequently request to be mailed an absentee ballot for each subsequent election. (4) In a mail ballot election, ballots must be sent under mail ballot procedures rather than under the absentee ballot procedures set forth in subsection (3).

History: En. Sec. 122, Ch. 368, L. 1969; amd. Sec. 1, Ch. 287, L. 1975; R.C.M. 1947, 23-3704; amd. Sec. 119, Ch. 571, L. 1979; amd. Sec. 4, Ch. 239, L. 1985; amd. Sec. 12, Ch. 591, L. 1991; amd. Sec. 6, Ch. 85, L. 1997; amd. Sec. 2, Ch. 164, L. 1999; amd. Sec. 36, Ch. 414, L. 2003; amd. Secs. 14, 25, Ch. 557, L. 2003; amd. Sec. 1, Ch. 284, L. 2005; amd. Sec. 9, Ch. 286, L. 2005; amd. Sec. 11, Ch. 586, L. 2005; amd. Sec. 1, Ch. 221, L. 2007; amd. Sec. 1, Ch. 358, L. 2007; amd. Sec. 1, Ch. 219, L. 2009; amd. Sec. 21, Ch. 297, L. 2009; amd. Sec. 3, Ch. 101, L. 2011; amd. Sec. 1, Ch. 111, L. 2011; amd. Sec. 3, Ch. 182, L. 2011; amd. Sec. 38, Ch. 242, L. 2011; amd. Sec. 2, Ch. 255, L. 2013; amd. Sec. 27, Ch. 336, L. 2013.



13-13-213. Transmission of application to election administrator -- delivery of ballot.

13-13-213. Transmission of application to election administrator -- delivery of ballot. (1) All absentee ballot application forms must be addressed to the appropriate county election office. (2) Except as provided in subsection (4), the elector may mail the signed application directly to the election administrator or deliver the application in person to the election administrator. An agent designated pursuant to 13-1-116 or a third party may collect the elector's application and forward it to the election administrator. (3) (a) The election administrator shall compare the signature on the application with the applicant's signature on the registration card or the agent's signature on the agent designation form. If convinced that the individual making the application is the same as the one whose name appears on the registration card or the agent designation form, the election administrator shall deliver the ballot to the elector in person or as otherwise provided in 13-13-214, subject to 13-13-205. (b) If no signature is provided or the election administrator is not convinced that the individual signing the application is the same person whose name appears on the registration card or agent designation form, the election administrator shall notify the elector as provided in 13-13-245. (4) In lieu of the requirement provided in subsection (2), an elector who requests an absentee ballot pursuant to 13-13-212(2) may return the application to the absentee election board or an authorized election official. Upon receipt of the application, the absentee election board or authorized election official shall examine the signatures on the application and a copy of the voting registration card or agent designation form to be provided by the election administrator. If the absentee election board or an authorized election official believes that the applicant is the same person as the one whose name appears on the registration card or agent designation form, the absentee election board or authorized election official shall provide a ballot to the elector when the ballot is available pursuant to 13-13-205.

History: En. Sec. 123, Ch. 368, L. 1969; R.C.M. 1947, 23-3705; amd. Sec. 120, Ch. 571, L. 1979; amd. Sec. 5, Ch. 239, L. 1985; amd. Sec. 1, Ch. 203, L. 1995; amd. Sec. 1, Ch. 367, L. 2003; amd. Sec. 15, Ch. 557, L. 2003; amd. Sec. 10, Ch. 286, L. 2005; amd. Sec. 5, Ch. 367, L. 2005; amd. Sec. 19, Ch. 273, L. 2007; amd. Sec. 22, Ch. 297, L. 2009; amd. Sec. 4, Ch. 101, L. 2011; amd. Sec. 28, Ch. 336, L. 2013.



13-13-214. Mailing absentee ballot to elector -- delivery to person other than elector.

13-13-214. Mailing absentee ballot to elector -- delivery to person other than elector. (1) (a) Except as provided in 13-13-213 and in subsection (1)(c) of this section, the election administrator shall mail, postage prepaid, to each legally registered elector and provisionally registered elector from whom the election administrator has received a valid absentee ballot application under 13-13-211 and 13-13-212 whatever official ballots are necessary in a manner that conforms to postal regulations to require the return rather than forwarding of ballots. (b) The election administrator shall mail the ballots in a manner that conforms to the deadlines established for ballot availability in 13-13-205. (c) The election administrator may deliver a ballot in person to an individual other than the elector if: (i) the elector has designated the individual, either by a signed letter or by making the designation on the application form in a manner prescribed by the secretary of state or pursuant to 13-1-116; (ii) the individual taking delivery of the ballot on behalf of the elector verifies, by signature, receipt of the ballot; (iii) the election administrator believes that the individual receiving the ballot is the designated person; and (iv) the designated person has not previously picked up ballots for four other electors. (2) The election administrator shall enclose with the ballots: (a) a secrecy envelope, free of any marks that would identify the voter; and (b) a signature envelope for the return of the ballots. The signature envelope must be self-addressed by the election administrator and an affirmation in the form prescribed by the secretary of state must be printed on the back of the signature envelope. (3) The election administrator shall ensure that the ballots provided to an absentee elector are marked as provided in 13-13-116 and shall remove the stubs from the ballots, keeping the stubs in numerical order with the application for absentee ballots, if applicable, or in a precinct envelope or container for that purpose. (4) If the ballots sent to the elector are for a primary election, the election administrator shall enclose an extra envelope marked "For Unvoted Party Ballot(s)". This envelope may not be numbered or marked in any way so that it can be identified as being used by any one elector. (5) Instructions for voting must be enclosed with the ballots. Instructions for primary elections must include use of the envelope for unvoted ballots. The instructions must include information concerning the type or types of writing instruments that may be used to mark the absentee ballot. The instructions must include information regarding use of the secrecy envelope and use of the signature envelope. The election administrator shall include a voter information pamphlet with the instructions if: (a) a statewide ballot issue appears on the ballot mailed to the elector; and (b) the elector requests a voter information pamphlet.

History: En. Sec. 124, Ch. 368, L. 1969; amd. Sec. 1, Ch. 246, L. 1971; amd. Sec. 2, Ch. 287, L. 1975; R.C.M. 1947, 23-3706; amd. Sec. 121, Ch. 571, L. 1979; amd. Sec. 1, Ch. 110, L. 1983; amd. Sec. 1, Ch. 119, L. 1995; amd. Sec. 2, Ch. 203, L. 1995; amd. Sec. 2, Ch. 242, L. 1997; amd. Secs. 37, 93(2)(b), Ch. 414, L. 2003; amd. Sec. 30, Ch. 475, L. 2003; amd. Sec. 2, Ch. 284, L. 2005; amd. Sec. 6, Ch. 367, L. 2005; amd. Sec. 20, Ch. 273, L. 2007; amd. Sec. 23, Ch. 297, L. 2009; amd. Sec. 39, Ch. 242, L. 2011; amd. Sec. 29, Ch. 336, L. 2013.



13-13-215. through reserved.

13-13-215 through 13-13-220 reserved.



13-13-221. Repealed.

13-13-221. Repealed. Sec. 91, Ch. 414, L. 2003.

History: En. Sec. 125, Ch. 368, L. 1969; amd. Sec. 3, Ch. 287, L. 1975; R.C.M. 1947, 23-3707; amd. Sec. 122, Ch. 571, L. 1979; amd. Sec. 6, Ch. 239, L. 1985; amd. Sec. 3, Ch. 242, L. 1997.



13-13-222. Marking ballot before election day.

13-13-222. Marking ballot before election day. (1) As soon as the official ballots are available pursuant to 13-13-205, the election administrator shall permit an elector to apply for, receive, and mark an absentee ballot before election day by appearing in person at the office of the election administrator and marking the ballot in a voting station area designated by the election administrator. (2) The provisions of this chapter apply to voting under this section. (3) For the purposes of this section, an official ballot is voted when the ballot is received at the election administrator's office.

History: En. Sec. 130, Ch. 368, L. 1969; amd. Sec. 4, Ch. 287, L. 1975; R.C.M. 1947, 23-3712; amd. Sec. 123, Ch. 571, L. 1979; amd. Sec. 1, Ch. 586, L. 1983; amd. Sec. 7, Ch. 239, L. 1985; amd. Sec. 3, Ch. 151, L. 1999; amd. Sec. 38, Ch. 414, L. 2003; amd. Sec. 24, Ch. 297, L. 2009; amd. Sec. 5, Ch. 101, L. 2011; amd. Sec. 40, Ch. 242, L. 2011.



13-13-223. and reserved.

13-13-223 through 13-13-224 reserved.



13-13-225. Absentee election boards -- members -- appointment.

13-13-225. Absentee election boards -- members -- appointment. (1) The election administrator may designate and appoint absentee election boards as needed or authorize one or more election officials to serve in various places to deliver ballots to electors who are entitled to vote by absentee ballot as provided in 13-13-229. (2) In a partisan election, each absentee election board or the authorized election officials who are appointed must consist of two members, one from each of the two political parties receiving the highest number of votes in the state during the last preceding general election, if possible. Board members and authorized election officials shall reside in the county in which they serve. (3) A member of an absentee election board or an authorized election official may not be a candidate or a spouse, ascendant, descendant, brother, or sister of a candidate or of a candidate's spouse or the spouse of any one of these if the candidate's name appears on a ballot in the county.

History: En. Sec. 10, Ch. 239, L. 1985; amd. Sec. 4, Ch. 242, L. 1997; amd. Sec. 4, Ch. 151, L. 1999; amd. Sec. 48, Ch. 56, L. 2009; amd. Sec. 41, Ch. 242, L. 2011; amd. Sec. 30, Ch. 336, L. 2013.



13-13-226. Manner of selection.

13-13-226. Manner of selection. The election administrator may make appointments to an absentee election board from lists of qualified electors prepared in substantially the same manner as provided in 13-4-102. If the list is insufficient to make all the appointments required, the election administrator may appoint any qualified registered elector from the county. The election administrator may refuse for cause to appoint or may for cause remove a member of an absentee election board.

History: En. Sec. 11, Ch. 239, L. 1985; amd. Sec. 31, Ch. 336, L. 2013.



13-13-227. Oath of board members.

13-13-227. Oath of board members. Before assuming any of the responsibilities under this part, each member of an absentee election board shall take and subscribe the official oath in the same manner as prescribed for an election judge in 13-4-105.

History: En. Sec. 12, Ch. 239, L. 1985; amd. Sec. 49, Ch. 56, L. 2009; amd. Sec. 32, Ch. 336, L. 2013.



13-13-228. Compensation.

13-13-228. Compensation. (1) Each member of an absentee election board is entitled to compensation for the number of hours worked. (2) Each member of an absentee election board is entitled to full reimbursement for actual travel expenses incurred while delivering ballots on election day. (3) The election administrator shall pay each member the same compensation and certify amounts due in the same manner as for an election judge as provided for in 13-4-106(1).

History: En. Sec. 13, Ch. 239, L. 1985; amd. Sec. 33, Ch. 336, L. 2013.



13-13-229. Voting performed before absentee election board or authorized election official.

13-13-229. Voting performed before absentee election board or authorized election official. (1) Pursuant to 13-13-212(2), the elector may request that an absentee election board or an authorized election official personally deliver a ballot to the elector. (2) The manner and procedure of voting by use of an absentee ballot under this section must be the same as provided in 13-13-201, except that the elector shall hand the marked ballot in the sealed signature envelope to the absentee election board or authorized election official, and the board or official shall deliver the sealed signature envelope to the election administrator or to the election judges of the precinct in which the elector is registered. (3) An absentee ballot cast by a qualified elector pursuant to this section may not be rejected by the election administrator if the ballot was in the possession of the board or an authorized election official before the time designated for the closing of the polls. (4) An elector who needs assistance in marking the elector's ballot because of physical incapacity or inability to read or write may receive assistance from the absentee election board or authorized election official appointed to personally deliver the ballot. Any assistance given an elector pursuant to this section must be provided in substantially the same manner as required in 13-13-119.

History: En. Sec. 14, Ch. 239, L. 1985; amd. Sec. 5, Ch. 242, L. 1997; amd. Sec. 5, Ch. 151, L. 1999; amd. Sec. 39, Ch. 414, L. 2003; amd. Sec. 17, Ch. 557, L. 2003; amd. Sec. 34, Ch. 336, L. 2013.



13-13-230. Authorization to increase county mill levy.

13-13-230. Authorization to increase county mill levy. Subject to 15-10-420, a county may levy an amount necessary to finance the additional cost of administering an absentee election board program pursuant to 13-13-225 through 13-13-229. The mill levy may not be included as part of any existing mill levy or special mill levy assessed by the county. The amount of any mill levy adopted under this section must be reasonably related to the actual cost of providing services as required by 13-13-225 through 13-13-229.

History: En. Sec. 15, Ch. 239, L. 1985; amd. Sec. 79, Ch. 584, L. 1999; amd. Sec. 91, Ch. 574, L. 2001; amd. Sec. 35, Ch. 336, L. 2013.



13-13-231. Repealed.

13-13-231. Repealed. Sec. 76, Ch. 242, L. 2011.

History: En. Sec. 126, Ch. 368, L. 1969; amd. Sec. 36, Ch. 365, L. 1977; R.C.M. 1947, 23-3708; amd. Sec. 124, Ch. 571, L. 1979; amd. Sec. 6, Ch. 242, L. 1997.



13-13-232. Delivery of ballots and secrecy envelopes to election judges -- ballots to be rejected.

13-13-232. Delivery of ballots and secrecy envelopes to election judges -- ballots to be rejected. (1) If an absentee ballot is received prior to delivery of the official ballots to the election judges, the election administrator shall process it according to 13-13-241 and then deliver the unopened secrecy envelope to the judges at the same time that the ballots are delivered. (2) If an absentee ballot is received after the official ballots are delivered to the election judges but prior to the close of the polls, the election administrator shall process it according to 13-13-241 and shall then immediately deliver the unopened secrecy envelope to the judges. (3) If the election administrator receives an absentee ballot for which an application or request was not made or received as required by this part, the election administrator shall endorse upon the elector's envelope the date and exact time of receipt and the words "to be rejected". Absentee ballots endorsed in this manner must be handled in the same manner as provided in 13-15-108(1).

History: En. Sec. 127, Ch. 368, L. 1969; amd. Sec. 4, Ch. 254, L. 1971; R.C.M. 1947, 23-3709(1) thru (3); amd. Sec. 125, Ch. 571, L. 1979; amd. Sec. 8, Ch. 239, L. 1985; amd. Sec. 7, Ch. 242, L. 1997; amd. Sec. 6, Ch. 151, L. 1999; amd. Sec. 31, Ch. 475, L. 2003; amd. Sec. 11, Ch. 286, L. 2005.



13-13-233. Issuing and recording absentee ballots -- certificate to election judges.

13-13-233. Issuing and recording absentee ballots -- certificate to election judges. (1) Absentee ballots must be official numbered paper ballots beginning with ballot number 1 and following consecutively according to the number of applications for absentee ballots. (2) The election administrator shall keep a record of all absentee ballots issued. (3) When the election administrator delivers the voted absentee ballots pursuant to 13-13-232(1), the election administrator shall also provide a certificate stating: (a) the ballot numbers of the absentee ballots mailed or transmitted pursuant to 13-13-214, 13-21-106(3)(a), and 13-21-224, delivered pursuant to 13-13-229, or marked in person pursuant to 13-13-222; (b) the number of ballots to be reserved for late absentee voting pursuant to 13-13-211(2); and (c) the names of the electors within the precinct to whom the ballots were provided. (4) The chief election judge shall post in a conspicuous location at the polling place a list of the names of electors appearing on the certificate required under subsection (3).

History: En. Sec. 128, Ch. 368, L. 1969; R.C.M. 1947, 23-3710; amd. Sec. 126, Ch. 571, L. 1979; amd. Sec. 3, Ch. 120, L. 1983; amd. Sec. 42, Ch. 414, L. 2003; amd. Sec. 12, Ch. 286, L. 2005; amd. Sec. 4, Ch. 139, L. 2013.



13-13-234. Duty of election judges -- pollbook.

13-13-234. Duty of election judges -- pollbook. (1) The election judges, at the opening of the polls, shall: (a) note on the pollbook opposite the appropriate ballot numbers the fact that the ballots were issued as absentee ballots; and (b) reserve the numbers for electors who may vote late under 13-13-211(2). (2) The election judges shall insert only the name of the elector entitled to each particular number according to the certificate provided by the election administrator pursuant to 13-13-233(3) and the number of the elector's ballot.

History: En. Sec. 129, Ch. 368, L. 1969; amd. Sec. 37, Ch. 365, L. 1977; R.C.M. 1947, 23-3711; amd. Sec. 128, Ch. 571, L. 1979; amd. Sec. 9, Ch. 239, L. 1985; amd. Sec. 43, Ch. 414, L. 2003.



13-13-235. Renumbered .

13-13-235. Renumbered . 13-13-241, Code Commissioner, 1979.



13-13-236. Renumbered .

13-13-236. Renumbered . 13-13-243, Code Commissioner, 1979.



13-13-237. Repealed.

13-13-237. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 131, Ch. 368, L. 1969; amd. Sec. 5, Ch. 287, L. 1975; amd. Sec. 38, Ch. 365, L. 1977; R.C.M. 1947, 23-3713(10).



13-13-238. Repealed.

13-13-238. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 131, Ch. 368, L. 1969; amd. Sec. 5, Ch. 287, L. 1975; amd. Sec. 38, Ch. 365, L. 1977; R.C.M. 1947, 23-3713(11).



13-13-239. Renumbered .

13-13-239. Renumbered . 13-13-244, Code Commissioner, 1979.



13-13-240. Repealed.

13-13-240. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 127, Ch. 368, L. 1969; amd. Sec. 4, Ch. 254, L. 1971; R.C.M. 1947, 23-3709(4).



13-13-241. Examination of absentee ballot signature envelopes -- deposit of absentee and unvoted ballots -- rulemaking.

13-13-241. Examination of absentee ballot signature envelopes -- deposit of absentee and unvoted ballots -- rulemaking. (1) (a) Upon receipt of each absentee ballot signature envelope, an election administrator shall compare the signature of the elector or elector's agent on the absentee ballot request or on the elector's voter registration card with the signature on the signature envelope. (b) If the elector is legally registered and the signature on the signature envelope matches the signature on the absentee ballot application or on the elector's voter registration card, the election administrator or an election judge shall handle the ballot as a regular ballot. (c) (i) If the elector is provisionally registered and the signature on the signature envelope matches the signature on the absentee ballot application or on the elector's voter registration card, the election administrator or an election judge shall open the outer signature envelope and determine whether the elector's voter identification and eligibility information, if enclosed pursuant to 13-13-201, is sufficient pursuant to rules adopted under 13-2-109 to legally register the elector. (ii) If the voter identification and eligibility information is sufficient to legally register the elector, the ballot must be handled as a regular ballot. (iii) If voter identification or eligibility information was not enclosed or the information enclosed is insufficient to legally register the elector, the ballot must be handled as a provisional ballot under 13-15-107. (2) If a voted absentee ballot has not been placed in a secrecy envelope, the election administrator shall place the ballot in a secrecy envelope without examining the ballot. (3) In a primary election, unvoted party ballots must be separated from the secrecy envelopes and handled without being removed from their enclosure envelopes. If an unvoted party ballot is not received, the election administrator shall process the voted party ballot as if the unvoted party ballot had been received. (4) If an elector's ballot is to be handled as a provisional ballot, the election administrator shall notify the absentee elector as provided in 13-13-245. (5) If the signature on the absentee ballot signature envelope does not match the signature on the absentee ballot request form or on the elector's voter registration card or if there is no signature on the absentee ballot signature envelope, the election administrator shall notify the elector as provided in 13-13-245. (6) If at any point there is a question concerning the validity of a particular ballot, the question must be resolved as provided in 13-13-245. (7) After receiving an absentee ballot secrecy envelope and if the validity of the ballot is confirmed pursuant to 13-13-245, then no sooner than 1 business day before election day, the election official may, in the presence of a poll watcher, open the secrecy envelope and place the ballot in the proper, secured ballot box until tabulation occurs on election day. (8) The election administrator shall safely and securely keep the absentee ballots in the election administrator's office until delivered by the election administrator to the election judges. (9) The secretary of state shall develop administrative rules to establish the process and procedures to be used during the early preparation of ballots to ensure the security of the ballots and the secrecy of the votes during the early preparation period. The rules must include but are not limited to: (a) the allowable distance from the observers to the judges and ballots; (b) the security in the observation area; (c) secrecy of votes during the preparation of the ballots; and (d) security of the secured ballot boxes in storage until tabulation procedures begin on election day.

History: En. Sec. 131, Ch. 368, L. 1969; amd. Sec. 5, Ch. 287, L. 1975; amd. Sec. 38, Ch. 365, L. 1977; R.C.M. 1947, 23-3713(1) thru (6); amd. Sec. 129, Ch. 571, L. 1979; Sec. 13-13-235, MCA 1979; redes. 13-13-241 by Code Commissioner, 1979; amd. Sec. 11, Ch. 298, L. 1987; amd. Sec. 8, Ch. 242, L. 1997; amd. Sec. 32, Ch. 475, L. 2003; amd. Sec. 13, Ch. 286, L. 2005; amd. Sec. 21, Ch. 273, L. 2007; amd. Sec. 25, Ch. 297, L. 2009; amd. Sec. 42, Ch. 242, L. 2011; amd. Sec. 2, Ch. 331, L. 2011; amd. Sec. 36, Ch. 336, L. 2013.



13-13-242. Repealed.

13-13-242. Repealed. Sec. 20, Ch. 298, L. 1987.

History: En. Sec. 130, Ch. 571, L. 1979.



13-13-243. Renumbered .

13-13-243. Renumbered . 13-15-108, Sec. 20, Ch. 286, L. 2005.



13-13-244. Opening of signature envelopes after deposit.

13-13-244. Opening of signature envelopes after deposit. If a signature envelope containing an absentee ballot has been deposited unopened in the ballot box and the envelope has not been marked rejected, the signature envelope must be processed as provided in 13-13-241.

History: En. Sec. 133, Ch. 368, L. 1969; amd. Sec. 39, Ch. 365, L. 1977; R.C.M. 1947, 23-3715; Sec. 13-16-239, MCA 1979; redes. 13-13-244 by Code Commissioner; amd. Secs. 45, 93(3)(d), Ch. 414, L. 2003; amd. Sec. 37, Ch. 336, L. 2013.



13-13-245. Notice to elector -- opportunity to resolve questions.

13-13-245. Notice to elector -- opportunity to resolve questions. (1) As soon as possible after receipt of an elector's absentee ballot application or signature envelope, the election administrator shall give notice to the elector by the most expedient method available if the election administrator determines that: (a) the elector's ballot is to be handled as a provisional ballot; (b) the validity of the ballot is in question; or (c) the election administrator has not received or is unable to verify the elector's or agent's signature under 13-13-213 or 13-13-241. (2) The election administrator shall inform the elector that, prior to 8 p.m. on election day, the elector may: (a) by mail, facsimile, electronic means, or in person, resolve the issue that resulted in the ballot being handled as a provisional ballot, confirm the validity of the ballot, or verify the elector's or agent's signature or provide a signature, after proof of identification, by affirming that the signature is in fact the elector's, by completing a new registration card containing the elector's current signature, or by providing a new agent designation form; or (b) if necessary, request and receive a replacement ballot pursuant to 13-13-204. (3) The ballot of an elector who fails to provide information pursuant to subsection (2) must be handled as a provisional ballot pursuant to 13-15-107. (4) (a) If a ballot is returned as undeliverable, the election administrator shall investigate the reason for the return. (b) An elector must be provided with: (i) the elector's undeliverable ballot upon notification by the elector of the elector's correct mailing address; or (ii) a replacement ballot if a request has been made pursuant to 13-13-204.

History: En. Sec. 7, Ch. 101, L. 2011; amd. Sec. 38, Ch. 336, L. 2013.



13-13-246. through reserved.

13-13-246 through 13-13-269 reserved.



13-13-270. Absentee voting provisions for United States electors supersede.

13-13-270. Absentee voting provisions for United States electors supersede. A provision of this chapter may not be interpreted to conflict with Title 13, chapter 21.

History: En. Sec. 9, Ch. 557, L. 2003.



13-13-271. Renumbered .

13-13-271. Renumbered . 13-21-204, Sec. 24(2), Ch. 557, L. 2003.



13-13-272. Renumbered .

13-13-272. Renumbered . 13-21-205, Sec. 24(2), Ch. 557, L. 2003.



13-13-273. Renumbered .

13-13-273. Renumbered . 13-21-206, Sec. 24(2), Ch. 557, L. 2003.



13-13-274. and reserved.

13-13-274 through 13-13-275 reserved.



13-13-276. Repealed.

13-13-276. Repealed. Sec. 23, Ch. 557, L. 2003.

History: En. Sec. 1, Ch. 111, L. 1991; amd. Sec. 48, Ch. 42, L. 1997; amd. Sec. 1, Ch. 80, L. 1999.



13-13-277. Renumbered .

13-13-277. Renumbered . 13-21-207, Sec. 24(2), Ch. 557, L. 2003.



13-13-278. Renumbered .

13-13-278. Renumbered . 13-21-104, Sec. 24(2), Ch. 557, L. 2003.



13-13-279. Repealed.

13-13-279. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 3, Ch. 111, L. 1991.






Part 3. Challenges

13-13-301. Challenges.

13-13-301. Challenges. (1) An elector's right to vote may be challenged at any time by any registered elector by the challenger filling out and signing an affidavit stating the grounds of the challenge and providing any evidence supporting the challenge to the election administrator or, on election day, to an election judge. (2) A challenge may be made on the grounds that the elector: (a) is of unsound mind, as determined by a court; (b) has voted before in that election; (c) has been convicted of a felony and is serving a sentence in a penal institution; (d) is not registered as required by law; (e) is not 18 years of age or older; (f) has not been, for at least 30 days, a resident of the county in which the elector is offering to vote, except as provided in 13-2-514; (g) is a provisionally registered elector whose status has not been changed to a legally registered voter; or (h) does not meet another requirement provided in the constitution or by law. (3) When a challenge has been made under this section, unless the election administrator determines without the need for further information that the challenge is insufficient: (a) prior to the close of registration under 13-2-301, the election administrator shall question the challenger and the challenged elector and may question other persons to determine whether the challenge is sufficient or insufficient to cancel the elector's registration under 13-2-402; or (b) after the close of registration or on election day, the election administrator or, on election day, the election judge shall allow the challenged elector to cast a provisional paper ballot, which must be handled as provided in 13-15-107. (4) (a) In response to a challenge, the challenged elector may fill out and sign an affidavit to refute the challenge and swear that the elector is eligible to vote. (b) If the challenge was not made in the presence of the elector being challenged, the election administrator or election judge shall notify the challenged elector of who made the challenge and the grounds of the challenge and explain what information the elector may provide to respond to the challenge. The notification must be made: (i) within 5 days of the filing of the challenge if the election is more than 5 days away; or (ii) on or before election day if the election is less than 5 days away. (c) The election administrator or, on election day, the election judge shall also provide to the challenged elector a copy of the challenger's affidavit and any supporting evidence provided. (5) The secretary of state shall adopt rules to implement the provisions of this section and shall provide standardized affidavit forms for challengers and challenged electors.

History: (1)En. Sec. 34, Ch. 368, L. 1969; amd. Sec. 11, Ch. 365, L. 1977; Sec. 23-3015, R.C.M. 1947; (2)En. Sec. 111, Ch. 368, L. 1969; amd. Sec. 33, Ch. 365, L. 1977; Sec. 23-3611, R.C.M. 1947; R.C.M. 1947, 23-3015(3), 23-3611; amd. Sec. 132, Ch. 571, L. 1979; amd. Sec. 33, Ch. 475, L. 2003; amd. Sec. 12, Ch. 586, L. 2005; amd. Sec. 26, Ch. 297, L. 2009; amd. Sec. 43, Ch. 242, L. 2011; amd. Sec. 39, Ch. 336, L. 2013.



13-13-302. Repealed.

13-13-302. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 27, Init. Act, Nov. 1912; re-en. Sec. 10792, R.C.M. 1921; re-en. Sec. 10792, R.C.M. 1935; Sec. 94-1446, R.C.M. 1947; redes. 23-4746 by Sec. 29, Ch. 513, L. 1973; amd. Sec. 45, Ch. 334, L. 1977; R.C.M. 1947, 23-4746.



13-13-303. Repealed.

13-13-303. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 37, Ch. 368, L. 1969; amd. Sec. 12, Ch. 365, L. 1977; R.C.M. 1947, 23-3018(2).



13-13-304. Repealed.

13-13-304. Repealed. Sec. 44, Ch. 475, L. 2003.

History: Ap. p. Sec. 34, Ch. 368, L. 1969; amd. Sec. 11, Ch. 365, L. 1977; Sec. 23-3015, R.C.M. 1947; Ap. p. Sec. 114, Ch. 368, L. 1969; Sec. 23-3614, R.C.M. 1947; R.C.M. 1947, 23-3015(4), 23-3614; amd. Sec. 134, Ch. 571, L. 1979.



13-13-305. Repealed.

13-13-305. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 34, Ch. 368, L. 1969; amd. Sec. 11, Ch. 365, L. 1977; R.C.M. 1947, 23-3015(5).



13-13-306. Repealed.

13-13-306. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 112, Ch. 368, L. 1969; amd. Sec. 34, Ch. 365, L. 1977; R.C.M. 1947, 23-3612; amd. Sec. 135, Ch. 571, L. 1979.



13-13-307. Repealed.

13-13-307. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 113, Ch. 368, L. 1969; amd. Sec. 35, Ch. 365, L. 1977; R.C.M. 1947, 23-3613; amd. Sec. 136, Ch. 571, L. 1979.



13-13-308. Repealed.

13-13-308. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 115, Ch. 368, L. 1969; R.C.M. 1947, 23-3615.



13-13-309. Repealed.

13-13-309. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 116, Ch. 368, L. 1969; R.C.M. 1947, 23-3616; amd. Sec. 137, Ch. 571, L. 1979.



13-13-310. Repealed.

13-13-310. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 117, Ch. 368, L. 1969; R.C.M. 1947, 23-3617; amd. Sec. 138, Ch. 571, L. 1979.



13-13-311. Repealed.

13-13-311. Repealed. Sec. 44, Ch. 475, L. 2003.

History: En. Sec. 133, Ch. 571, L. 1979; amd. Sec. 12, Ch. 298, L. 1987.






Part 6. Provisional Voting -- Rulemaking

13-13-601. Provisional voting in person.

13-13-601. Provisional voting in person. (1) Before being given a ballot, an elector casting a provisional ballot: (a) must be given information, in a form prescribed by the secretary of state, explaining how to vote provisionally, what information must be provided by the elector to verify the elector's eligibility, and how to determine whether the elector's provisional ballot is or is not counted and, if not, the reasons why; (b) shall sign an affirmation in a form prescribed by the secretary of state swearing that, to the best of the elector's knowledge, the elector is eligible to vote in the election and precinct and is aware of the penalty for false swearing; and (c) shall cast and return the provisional ballot to an election judge, who shall place the ballot into an envelope prescribed by the secretary of state for provisional ballots. (2) A provisional ballot must be handled as provided in 13-15-107. (3) An elector making a false affirmation under this section is subject to the penalty for false swearing provided in 45-7-202.

History: En. Sec. 22, Ch. 475, L. 2003.



13-13-602. Fail-safe and provisional voting by mail.

13-13-602. Fail-safe and provisional voting by mail. (1) To ensure the election administrator has information sufficient to determine the elector's eligibility to vote, an elector voting by mail may enclose in the outer signature envelope, together with the voted ballot in the secrecy envelope, a copy of a current and valid photo identification with the elector's name or a copy of a current utility bill, bank statement, paycheck, notice of confirmation of voter registration issued pursuant to 13-2-207, government check, or other government document that shows the elector's name and current address or other information necessary to determine the elector's eligibility to vote. (2) The elector's ballot must be handled as a provisional ballot under 13-15-107 if: (a) a provisionally registered elector voting by mail does not enclose with the ballot the information described in subsection (1); (b) the information provided under subsection (1) is invalid or insufficient to verify the elector's eligibility; or (c) the elector's name does not appear on the precinct register.

History: En. Sec. 23, Ch. 475, L. 2003; amd. Sec. 50, Ch. 56, L. 2009; amd. Sec. 44, Ch. 242, L. 2011; amd. Sec. 40, Ch. 336, L. 2013.



13-13-603. Rulemaking on provisional voting, absentee ballots, and challenged ballots.

13-13-603. Rulemaking on provisional voting, absentee ballots, and challenged ballots. (1) The secretary of state shall adopt rules to: (a) implement the provisions of 13-13-114 and this part concerning verification of voter identification and eligibility; (b) establish standards for determining the sufficiency of information provided on absentee ballot signature envelopes pursuant to 13-13-241; (c) implement the provisions of 13-15-107 on the handling and counting of provisional and challenged ballots, including the establishment of procedures for verifying voter registration and eligibility information with respect to the ballots. (2) The rules may not conflict with rules established under 13-2-109.

History: En. Sec. 24, Ch. 475, L. 2003; amd. Sec. 41, Ch. 336, L. 2013.









CHAPTER 14. NONPARTISAN ELECTIONS

Part 1. General Provisions

13-14-101. Repealed.

13-14-101. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1), (2)En. Sec. 225, Ch. 368, L. 1969; Sec. 23-4501, R.C.M. 1947; (3)En. Sec. 230, Ch. 368, L. 1969; Sec. 23-4506, R.C.M. 1947; R.C.M. 1947, 23-4501, 23-4506(3).



13-14-102. Repealed.

13-14-102. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 226, Ch. 368, L. 1969; R.C.M. 1947, 23-4502.



13-14-103. Repealed.

13-14-103. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 227, Ch. 368, L. 1969; R.C.M. 1947, 23-4503.



13-14-104. Repealed.

13-14-104. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 228, Ch. 368, L. 1969; R.C.M. 1947, 23-4504.



13-14-105. through reserved.

13-14-105 through 13-14-110 reserved.



13-14-111. Application of general laws.

13-14-111. Application of general laws. Except as otherwise provided in this chapter, candidates for nonpartisan offices, including judicial offices, must be nominated and elected according to the provisions of this title.

History: En. Sec. 139, Ch. 571, L. 1979; amd. Sec. 51, Ch. 56, L. 2009.



13-14-112. Declarations for nomination -- fee -- filing.

13-14-112. Declarations for nomination -- fee -- filing. (1) Nonpartisan candidates shall file declarations for nomination as required by the primary election laws in a form prescribed by the secretary of state except as provided in 13-14-113. A candidate may not file for more than one public office. (2) Declarations may not indicate political affiliation. The candidate may not state in the declaration any principles or measures that the candidate advocates or any slogans. (3) Each individual filing a declaration shall pay the fee prescribed by law for the office that the individual seeks. (4) Declarations must be filed: (a) in the office of the secretary of state or the appropriate election administrator as provided in 13-10-201; and (b) within the applicable filing period provided in 13-10-201(7)(a) or (7)(b) for the office that the individual seeks.

History: En. Sec. 140, Ch. 571, L. 1979; amd. Sec. 34, Ch. 475, L. 2003; amd. Sec. 13, Ch. 586, L. 2005; amd. Sec. 9, Ch. 292, L. 2009; amd. Sec. 42, Ch. 336, L. 2013.



13-14-113. Filing for offices without salary or fees.

13-14-113. Filing for offices without salary or fees. (1) Candidates for nonpartisan offices for which a salary or fees are not paid shall file with the appropriate official a petition for nomination or a declaration for nomination containing the information and the oath of the candidate required for a declaration of nomination in a form prescribed by the secretary of state. (2) Petitions for nomination or declarations for nomination must be filed within the applicable filing period provided in 13-10-201(7)(a) or (7)(b). (3) A candidate may not file for more than one public office.

History: En. Sec. 141, Ch. 571, L. 1979; amd. Sec. 35, Ch. 475, L. 2003; amd. Sec. 14, Ch. 586, L. 2005; amd. Sec. 1, Ch. 230, L. 2009; amd. Sec. 10, Ch. 292, L. 2009; amd. Sec. 43, Ch. 336, L. 2013.



13-14-114. Register of candidates.

13-14-114. Register of candidates. On receipt of a declaration or petition, the secretary of state or election administrator shall, if a register is kept, make an entry in the register of candidates for nomination, on a page different from entries made for candidates of political parties.

History: En. Sec. 142, Ch. 571, L. 1979; amd. Sec. 2, Ch. 99, L. 1987.



13-14-115. Preparation and distribution of nonpartisan primary ballots -- determination on conducting primary.

13-14-115. Preparation and distribution of nonpartisan primary ballots -- determination on conducting primary. (1) The election administrators shall arrange, prepare, and distribute primary ballots for nonpartisan offices, designated "nonpartisan primary ballots". The ballots must be arranged and prepared as provided in 13-10-209 and be without political designation. (2) (a) The election administrator of a political subdivision may determine that a local nonpartisan portion of a primary election need not be held if: (i) the number of candidates for an office exceeds three times the number to be elected to that office in no more than one-half of the offices on the ballot; and (ii) the number of candidates in excess of three times the number to be elected is not more than one for any office on the ballot. (b) If the election administrator determines that a municipal primary election held pursuant to 13-1-107(2) must be held pursuant to subsection (2)(a) of this section for a local nonpartisan office, the election administrator shall conduct the election only for the local nonpartisan offices that have candidates filed in excess of two times the number to be elected to that office. (c) If the election administrator determines that a primary election need not be held pursuant to subsection (2)(a) or (2)(b) for a local nonpartisan office, the administrator shall give notice to the governing body that a primary election will not be held for that office. (3) The governing body may require that a primary election be held for a local nonpartisan office if it passes a resolution not more than 10 days after the close of filing by candidates for election stating that a primary election must be held for that office.

History: (1), (2)En. Sec. 143, Ch. 571, L. 1979; (3)En. Sec. 1, Ch. 359, L. 1979; amd. Sec. 1, Ch. 123, L. 1985; amd. Sec. 13, Ch. 591, L. 1991; amd. Sec. 1, Ch. 135, L. 1995; amd. Sec. 46, Ch. 414, L. 2003; amd. Sec. 45, Ch. 242, L. 2011; amd. Sec. 1, Ch. 212, L. 2013.



13-14-116. Counting and canvassing of nonpartisan ballots.

13-14-116. Counting and canvassing of nonpartisan ballots. Nonpartisan ballots must be counted and canvassed as provided for in chapter 15.

History: En. Sec. 144, Ch. 571, L. 1979; amd. Sec. 3, Ch. 391, L. 1989; amd. Sec. 47, Ch. 414, L. 2003.



13-14-117. Placing names on ballots for general election.

13-14-117. Placing names on ballots for general election. (1) Except as provided in subsection (2), candidates for nomination equal to twice the number to be elected at the general election who receive the highest number of votes cast at the primary are the nominees for the office. If the number of candidates is not more than twice the number to be elected, then all candidates are nominees for the office. (2) If, pursuant to 13-14-115(2), a local nonpartisan portion of a primary election is not held, then all candidates who filed for an office are nominees for the office.

History: En. Sec. 145, Ch. 571, L. 1979; amd. Sec. 2, Ch. 135, L. 1995; amd. Sec. 48, Ch. 414, L. 2003; amd. Sec. 46, Ch. 242, L. 2011.



13-14-118. Vacancies among nominees after nomination and before general election.

13-14-118. Vacancies among nominees after nomination and before general election. (1) If after the primary election and before the 85th day before the general election a candidate is not able to run for the office for any reason, the vacancy must be filled by the candidate next in rank in number of votes received in the primary election. (2) If a vacancy for a nonpartisan nomination cannot be filled as provided in subsection (1) and the vacancy occurs no later than 85 days before the general election, a 10-day period for accepting declarations for nomination or statements of candidacy and nominating petitions for the office must be declared by: (a) the governor for national, state, judicial district, legislative, or any multicounty district office; (b) the governing body of the appropriate political subdivision for all other offices. (3) The names of the candidates who filed as provided in subsection (2) must be certified and must appear on the general election ballot in the same manner as candidates nominated in the primary. (4) If the vacancy occurs later than 85 days before the general election and a qualified individual is not elected to the office at the general election, the office is vacant and must be filled as provided by law.

History: En. Sec. 146, Ch. 571, L. 1979; amd. Sec. 33, Ch. 250, L. 1985; amd. Sec. 49, Ch. 414, L. 2003; amd. Sec. 47, Ch. 242, L. 2011.






Part 2. Judicial Offices

13-14-201. Repealed.

13-14-201. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 229, Ch. 368, L. 1969; R.C.M. 1947, 23-4505.



13-14-202. Repealed.

13-14-202. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 230, Ch. 368, L. 1969; R.C.M. 1947, 23-4506(1), (2).



13-14-203. Repealed.

13-14-203. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 231, Ch. 368, L. 1969; R.C.M. 1947, 23-4507.



13-14-204. Repealed.

13-14-204. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 232, Ch. 368, L. 1969; R.C.M. 1947, 23-4508.



13-14-205. Repealed.

13-14-205. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 233, Ch. 368, L. 1969; R.C.M. 1947, 23-4509.



13-14-206. Repealed.

13-14-206. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 234, Ch. 368, L. 1969; R.C.M. 1947, 23-4510.



13-14-207. Repealed.

13-14-207. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 1, Ch. 22, L. 1973; R.C.M. 1947, 23-4510.1.



13-14-208. Repealed.

13-14-208. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 2, Ch. 22, L. 1973; R.C.M. 1947, 23-4510.2.



13-14-209. and reserved.

13-14-209 through 13-14-210 reserved.



13-14-211. Judicial offices separate and independent offices for election purposes.

13-14-211. Judicial offices separate and independent offices for election purposes. (1) Each vacancy for justice of the supreme court is a separate and independent office for election purposes. The chief justice of the supreme court shall assign an individual number to the justices and certify these numbers to the office of the secretary of state. (2) Each vacancy for judicial office in a district that has more than one district judge is a separate and independent office for election purposes. (3) Each vacancy for office in a county that has more than one justice of the peace is a separate and independent office for election purposes.

History: En. Sec. 147, Ch. 571, L. 1979; amd. Sec. 52, Ch. 56, L. 2009.



13-14-212. Form of ballot on retention of certain incumbent judicial officers.

13-14-212. Form of ballot on retention of certain incumbent judicial officers. (1) If the incumbent is the only candidate for the office of chief justice, supreme court justice, district court judge, or justice of the peace, the election administrator may not include a nonpartisan designation or write-in space for the office on the general election ballot. The name of the incumbent must be placed on the official ballot for the general election as follows: Shall (insert title of officer) (insert name of the incumbent officer) of the (insert title of the court) of the state of Montana be retained in office for another term? (2) Following the question, provision must be made, subject to rules adopted pursuant to 13-12-202, for a voter to indicate a "yes" or "no" vote.

History: En. Sec. 148, Ch. 571, L. 1979; amd. Sec. 50, Ch. 414, L. 2003; amd. Sec. 53, Ch. 56, L. 2009; amd. Sec. 48, Ch. 242, L. 2011.



13-14-213. Form of ballot on retention for other judicial offices.

13-14-213. Form of ballot on retention for other judicial offices. The election administrator or secretary of state shall use the form prescribed in 13-14-212 to place the name of an unopposed incumbent for a judicial office on the general election ballot if such office is subject to the provisions of Article VII, Section 8, of The Constitution of the State of Montana.

History: En. Sec. 149, Ch. 571, L. 1979.









CHAPTER 15. CANVASSING, RETURNS, AND CERTIFICATES

Part 1. General Provisions

13-15-101. Votes to be publicly counted -- return forms.

13-15-101. Votes to be publicly counted -- return forms. (1) Any official vote count must be public and continue without adjournment until completed and the result is publicly declared. (2) Immediately after all the ballots are counted by precinct, the election judges shall copy the total votes cast for each candidate and for and against each proposition on the return forms furnished by the election administrator. (3) The election judges shall immediately display one of the return forms at the place of counting and return a copy to the election administrator. Both forms must be signed by all the election judges completing the count.

History: En. Secs. 88, 171, Ch. 368, L. 1969; R.C.M. 1947, 23-3505, 23-4001; amd. Sec. 151, L. 1979; amd. Sec. 1, Ch. 100, L. 1987; amd. Sec. 13, Ch. 298, L. 1987; amd. Sec. 51, Ch. 414, L. 2003; amd. Sec. 49, Ch. 242, L. 2011.



13-15-102. Defect in form of returns to be disregarded.

13-15-102. Defect in form of returns to be disregarded. No declaration of an election result, commission, or certificate shall be withheld because of a defect or informality in the returns of any election if it can be determined with reasonable certainty the office intended and the person elected.

History: En. Sec. 189, Ch. 368, L. 1969; R.C.M. 1947, 23-4019.



13-15-103. Renumbered .

13-15-103. Renumbered . 13-15-207, Code Commissioner, 2003.



13-15-104. Absentee ballot counting board.

13-15-104. Absentee ballot counting board. (1) The election administrator shall: (a) give special instructions to any absentee ballot counting board appointed under 13-15-112 on the proper procedures for counting the absentee ballots; and (b) provide the forms and supplies necessary for the board to perform its duties. (2) The absentee ballot counting board shall: (a) be sequestered in a room separate from where ballots are being cast; (b) at any time prior to the closing of the polls but not before the polls open, start the count of the absentee votes cast; and (c) follow the procedures outlined in 13-13-241 and 13-15-207 for the counting of the votes cast. (3) An election judge or other individual having access to any results of early counting may not disclose the information while the polls are open and must remain sequestered until the closing of the polls. (4) The absentee ballot counting board shall take the oath and sign the affirmation specified in 13-15-207(4).

History: En. Sec. 5, Ch. 120, L. 1983; amd. Sec. 14, Ch. 298, L. 1987; amd. Sec. 53, Ch. 414, L. 2003.



13-15-105. Notices relating to absentee ballot counting board.

13-15-105. Notices relating to absentee ballot counting board. (1) Whenever an absentee ballot counting board is appointed under 13-15-112, the election administrator shall: (a) publish in the contracted newspaper of the county as provided in 18-7-411 a notice indicating the method that will be used for counting absentee ballots; and (b) post in a conspicuous location at the office of the election administrator, by 5 p.m. of the day before an election, a notice that indicates the place and time that the counting board for absentee ballots will meet on election day. (2) If the count will begin while the polls are open, the notice required under subsection (1) must inform the public that any person observing the procedures of the counting board must be sequestered with the board until the polls are closed and is required to take the oath provided in 13-15-207(4).

History: En. Sec. 6, Ch. 120, L. 1983; amd. Sec. 54, Ch. 414, L. 2003; amd. Sec. 16, Ch. 2, L. 2009.



13-15-106. Counting of absentee ballot for deceased candidate.

13-15-106. Counting of absentee ballot for deceased candidate. (1) Except as provided in subsection (2) or (3), an absentee ballot voted for a candidate who dies after printing of the ballot but before the election must be counted for the deceased candidate. (2) A vote for a deceased candidate for governor must be counted as a vote for the lieutenant governor candidate as governor and as a vote for the candidate chosen pursuant to 13-10-328 for lieutenant governor. (3) A vote for a deceased candidate for lieutenant governor must be counted as a vote for the candidate chosen pursuant to 13-10-328 for lieutenant governor.

History: En. Sec. 5, Ch. 85, L. 1997; amd. Sec. 2, Ch. 217, L. 2009.



13-15-107. Handling and counting provisional and challenged ballots.

13-15-107. Handling and counting provisional and challenged ballots. (1) To verify eligibility to vote, a provisionally registered individual who casts a provisional ballot has until 5 p.m. on the day after the election to provide valid identification or eligibility information either in person, by facsimile, by electronic means, or by mail postmarked no later than the day after the election. (2) (a) If a legally registered individual casts a provisional ballot because the individual failed to provide sufficient identification as required pursuant to 13-13-114(1)(a), the election administrator shall compare the signature of the individual or the individual's agent designated pursuant to 13-1-116 on the affirmation required under 13-13-601 to the signature on the individual's voter registration card or the agent's designation form. (b) If the signatures match, the election administrator shall handle the ballot as provided in subsection (5). (c) If the signatures do not match and the individual or the individual's agent fails to provide valid identification information by the deadline, the ballot must be rejected and handled as provided in 13-15-108. (3) A provisional ballot must be counted if the election administrator verifies the individual's identity or eligibility pursuant to rules adopted under 13-13-603. However, if the election administrator cannot verify the individual's identity or eligibility under the rules, the individual's provisional ballot must be rejected and handled as provided in 13-15-108. If the ballot is provisional because of a challenge and the challenge was made on the grounds that the individual is of unsound mind or serving a felony sentence in a penal institution, the individual's provisional ballot must be counted unless the challenger provides documentation by 5 p.m. on the day after the election that a court has established that the individual is of unsound mind or that the individual has been convicted and sentenced and is still serving a felony sentence in a penal institution. (4) The election administrator shall provide an individual who cast a provisional ballot but whose ballot was or was not counted with the reasons why the ballot was or was not counted. (5) A provisional ballot must be removed from its provisional envelope, grouped with other ballots in a manner that allows for the secrecy of the ballot to the greatest extent possible, and counted as any other provisional ballot if the individual's voter information is: (a) verified before 5 p.m. on the day after the election; or (b) postmarked by 5 p.m. on the day after election day and received and verified by 3 p.m. on the sixth day after the election. (6) Provisional ballots that are not resolved by the end of election day may not be counted until after 3 p.m. on the sixth day after the election.

History: En. Sec. 36, Ch. 475, L. 2003; amd. Sec. 15, Ch. 286, L. 2005; amd. Sec. 15, Ch. 586, L. 2005; amd. Sec. 22, Ch. 273, L. 2007; amd. Sec. 17, Ch. 2, L. 2009; amd. Sec. 27, Ch. 297, L. 2009; amd. Sec. 50, Ch. 242, L. 2011; amd. Sec. 44, Ch. 336, L. 2013.



13-15-108. Rejected ballots -- handling provided by rule.

13-15-108. Rejected ballots -- handling provided by rule. (1) All rejected absentee ballots, the absentee ballot applications, and all absentee ballot signature envelopes must be handled and marked as provided under rules adopted by the secretary of state. (2) After being handled and marked as provided in this section, all rejected ballots must be placed in a package or container in which the voted ballots are to be placed and the package or container must be sealed, dated, and marked as provided under rules adopted by the secretary of state. After a package or container is sealed pursuant to this subsection (2), a package or container may not be opened without a court order.

History: En. Sec. 131, Ch. 368, L. 1969; amd. Sec. 5, Ch. 287, L. 1975; amd. Sec. 38, Ch. 365, L. 1977; R.C.M. 1947, 23-3713(7) thru (9); amd. Sec. 131, Ch. 571, L. 1979; Sec. 13-13-236, MCA 1979; redes. 13-13-243 by Code Commissioner, 1979; amd. Sec. 4, Ch. 120, L. 1983; amd. Sec. 14, Ch. 286, L. 2005; amd. Sec. 2, Ch. 359, L. 2005; Sec. 13-13-243, MCA 2003; redes. 13-15-108 by Sec. 20, Ch. 286, L. 2005; amd. Sec. 51, Ch. 242, L. 2011; amd. Sec. 45, Ch. 336, L. 2013.



13-15-109. and reserved.

13-15-109 through 13-15-110 reserved.



13-15-111. Write-in elections -- general election.

13-15-111. Write-in elections -- general election. (1) An individual elected by having the individual's name written in at the general election and receiving the largest number of votes counted as provided in 13-15-206(5) shall: (a) file with the secretary of state or election administrator, not later than 10 days after the official canvass, a written declaration indicating the individual's acceptance of the position for which elected; (b) comply with the provisions of 13-37-225; and (c) pay the required filing fee or, if indigent, comply with 13-10-203. (2) If an individual fails to comply with the requirements in subsection (1), the individual may not assume the position for which elected.

History: En. Sec. 4, Ch. 298, L. 1987; amd. Sec. 14, Ch. 591, L. 1991; amd. Sec. 37, Ch. 475, L. 2003; amd. Sec. 16, Ch. 586, L. 2005.



13-15-112. Appointment of counting boards.

13-15-112. Appointment of counting boards. To count votes in any election under this title, when election judges are appointed under 13-4-101, each county's governing body shall designate one or more groups of three of the election judges to act as counting boards. The governing body may also designate one or more groups of three of the election judges to act as absentee ballot counting boards under 13-15-104.

History: En. Sec. 1, Ch. 414, L. 2003; amd. Sec. 52, Ch. 242, L. 2011.






Part 2. Vote Count Procedures

13-15-201. Preparation for count -- absentee ballot count procedures.

13-15-201. Preparation for count -- absentee ballot count procedures. (1) Subject to 13-10-311, to prepare for a count of ballots, the counting board or, if appointed, the absentee counting board shall take ballots out of the box to determine whether each ballot is single. (2) The board shall count all ballots to ensure that the total number of ballots corresponds with the total number of names in the pollbook. (3) If the board cannot reconcile the total number of ballots with the pollbook, the board shall submit to the election administrator a written report stating how many ballots were missing or in excess and any reason of which they are aware for the discrepancy. Each judge on the board shall sign the report. (4) A ballot that is not marked as official is void and may not be counted unless all judges on the board agree that the marking is missing because of an error by election officials, in which case the ballot must be marked "unmarked by error" on the back and must be initialed by all judges. (5) If two or more ballots are folded or stuck together to look like a single ballot, they must be laid aside until the count is complete. The counting board shall compare the count with the pollbooks, and if a majority believes that the ballots folded together were marked by one elector, the ballots must be rejected and handled as provided in 13-15-108, otherwise they must be counted. (6) Only valid absentee ballots may be counted in an election conducted under this chapter. (7) For the purpose of this chapter, a marked absentee ballot is valid only if: (a) the elector's signature on the affirmation on the signature envelope is verified pursuant to 13-13-241; and (b) it is received before 8 p.m. on election day, except as provided in 13-21-206 and 13-21-226. (8) (a) A ballot is invalid if: (i) problems with the ballot have not been resolved pursuant to 13-13-245; (ii) any identifying marks are placed on the ballot by the elector, which must result in the immediate rejection of the ballot without notice to the elector; or (iii) except as provided in subsection (8)(b), more than one ballot is enclosed in a single signature or secrecy envelope. (b) The provisions of subsection (8)(a)(iii) do not apply if: (i) there are multiple elections being held at the same time and the envelope contains only one ballot for each election; or (ii) the signature envelope contains ballots from the same household, each ballot is in its own secrecy envelope, and the signature envelope contains a valid signature for each elector who has returned a ballot.

History: En. Sec. 172, Ch. 368, L. 1969; R.C.M. 1947, 23-4002; amd. Sec. 152, Ch. 571, L. 1979; amd. Sec. 9, Ch. 242, L. 1997; amd. Sec. 55, Ch. 414, L. 2003; amd. Sec. 16, Ch. 286, L. 2005; amd. Sec. 23, Ch. 273, L. 2007; amd. Sec. 54, Ch. 56, L. 2009; amd. Sec. 8, Ch. 101, L. 2011; amd. Sec. 5, Ch. 139, L. 2013; amd. Sec. 46, Ch. 336, L. 2013.



13-15-202. Repealed.

13-15-202. Repealed. Sec. 91, Ch. 414, L. 2003.

History: En. Secs. 134, 173, Ch. 368, L. 1969; R.C.M. 1947, 23-3716(3), 23-4003; amd. Sec. 153, Ch. 571, L. 1979; amd. Sec. 4, Ch. 391, L. 1989; amd. Sec. 3, Ch. 143, L. 1995; amd. Sec. 2, Ch. 129, L. 1999; amd. Sec. 3, Ch. 15, L. 2001.



13-15-203. Repealed.

13-15-203. Repealed. Sec. 19, Ch. 286, L. 2005.

History: En. Sec. 174, Ch. 368, L. 1969; R.C.M. 1947, 23-4004.



13-15-204. Signing and certifying pollbook.

13-15-204. Signing and certifying pollbook. Immediately after the votes are counted and the ballots sealed, the pollbook must be signed and certified to by the election judges in a form prescribed by the secretary of state.

History: En. Sec. 175, Ch. 368, L. 1969; R.C.M. 1947, 23-4005; amd. Sec. 154, Ch. 571, L. 1979; amd. Sec. 55, Ch. 56, L. 2009.



13-15-205. Items to be delivered to election administrator by election judges -- disposition of other items.

13-15-205. Items to be delivered to election administrator by election judges -- disposition of other items. (1) Before they adjourn, the election judges shall enclose in a strong envelope or package, securely fastened: (a) the precinct register; (b) the list of individuals challenged; (c) the pollbook; (d) both of the tally sheets. (2) The election judges shall enclose in a separate container, securely sealed, all unused ballots with the numbered stubs attached. (3) The election judges shall enclose in a separate container, securely sealed, all ballots voted, including those not counted or allowed, and detached stubs from all counted or rejected absentee ballots. This envelope must be endorsed on the outside "ballots voted". At the primary election the unvoted party ballots must be enclosed in a separate container, securely sealed, and marked on the outside "unvoted ballots". (4) Each election judge shall write the judge's name across all seals. (5) The return form provided for in 13-15-101 must be returned with the items provided for in this section but may not be sealed in any of the containers. (6) The containers required by this section must be delivered to the election administrator by the chief election judge or another judge appointed by the chief judge in the manner ordered by the election administrator. (7) The election administrator shall instruct the chief election judge in writing on the proper disposition of all other election materials and supplies.

History: En. Sec. 176, Ch. 368, L. 1969; R.C.M. 1947, 23-4006; amd. Sec. 155, Ch. 571, L. 1979; amd. Sec. 56, Ch. 56, L. 2009; amd. Sec. 53, Ch. 242, L. 2011.



13-15-206. Counting votes -- uniformity -- rulemaking -- definitions.

13-15-206. Counting votes -- uniformity -- rulemaking -- definitions. (1) When conducting vote counts as provided by law, a counting board, absentee ballot counting board, or recount board shall count and determine the validity of each vote in a uniform manner as provided in this section. (2) A manual count or recount of votes must be conducted as follows: (a) One election judge on the board shall read the ballot while the two other judges on the board shall each record on an official tally sheet the number of valid votes cast for each individual or ballot issue. Write-in votes must be counted in accordance with subsection (5) and rules adopted pursuant to subsection (7). If a vote has not been cast according to instructions, the vote must be considered questionable and the entire ballot must be set aside and votes on the ballot must be handled as provided in subsection (4). (b) (i) After the vote count is complete, the tally sheets of the two judges recording the votes must be compared. (ii) If the two tallies match, the judges shall record in the official results records: (A) the names of all individuals who received votes; (B) the offices for which individuals received votes; (C) the total votes received by each individual as shown by the tally sheets; and (D) the total votes received for or against each ballot issue, if any. (iii) If the tallies do not match, the count must be conducted again as provided in this subsection (2) until the two tallies match. (3) (a) When a voting system is counting votes: (i) if a vote is recognized and counted by the system, it is a valid vote; (ii) if a vote is not recognized and counted by the system, it is not a valid vote; (iii) write-in votes must be counted in accordance with rules adopted pursuant to subsection (7). (b) If the voting system cannot process the ballot because of the ballot's condition or if the voting system registers an unmarked ballot or an overvote, which must be considered a questionable vote, the entire ballot must be set aside and the votes on the ballot must be counted as provided in subsection (4). (c) If an election administrator or counting board has reason to believe that a voting system is not functioning correctly, the election administrator shall follow the procedures prescribed in 13-15-209. (d) After all valid votes have been counted and totaled, the judges shall record in the official results records the information specified in subsection (2)(b)(ii). (4) (a) (i) Before being counted, each questionable vote on a ballot set aside under subsection (2)(a) or (3)(b) must be reviewed by the counting board. The counting board shall evaluate each questionable vote according to rules adopted by the secretary of state. (ii) If a majority of the counting board members agree that under the rules the voter's intent can be clearly determined, the vote is valid and must be counted according to the voter's intent. (iii) If a majority of the counting board members do not agree that the voter's intent can be clearly determined under the rules, the vote is not valid and may not be counted. (b) If a ballot was set aside under subsection (3)(b) because it could not be processed by the voting system due to the ballot's condition, the counting board shall transfer all valid votes to a new ballot that can be processed by the voting system. (5) A write-in vote may be counted only if: (a) (i) the write-in vote identifies an individual by a designation filed pursuant to 13-10-211(1)(a); or (ii) pursuant to 13-10-211(8), a declaration of nomination was not filed and the write-in vote identifies an individual who is qualified for the office; and (b) the oval, box, or other designated voting area on the ballot is marked. (6) A vote is not valid and may not be counted if the elector's choice cannot be determined as provided in this section. (7) The secretary of state shall adopt rules defining a valid vote and a valid write-in vote for each type of ballot and for each type of voting system used in the state. The rules must provide a sufficient guarantee that all votes are treated equally among jurisdictions using similar ballot types and voting systems. (8) Local election administrators shall adopt policies to govern local processes that are consistent with the provisions of this title and that provide for: (a) the security of the counting process against fraud; (b) the place and time and public notice of each count or recount; (c) public observance of each count or recount, including observance by representatives authorized under 13-16-411; (d) the recording of objections to determinations on the validity of an individual vote or to the entire counting process; and (e) the keeping of a public record of count or recount proceedings. (9) For purposes of this section, "overvote" means an elector's vote that has been interpreted by the voting system as an elector casting more votes than allowable for a particular office or ballot issue.

History: En. Sec. 2, Ch. 414, L. 2003; amd. Sec. 17, Ch. 586, L. 2005; amd. Sec. 24, Ch. 273, L. 2007; amd. Sec. 1, Ch. 212, L. 2009; amd. Sec. 54, Ch. 242, L. 2011; amd. Sec. 47, Ch. 336, L. 2013.



13-15-207. Counting board procedures.

13-15-207. Counting board procedures. (1) After ballots have been prepared pursuant to 13-15-201, the election administrator may arrange for the vote count to begin prior to the close of the polls, or immediately upon the closure of the polls, in the manner prescribed in this section. (2) (a) When a count is conducted after the polls have closed, the counting board shall meet at a place designated by the election administrator. (b) The board must be sequestered until the count is complete. (c) The board shall continue counting until the votes cast for all candidates and issues are counted. (d) Votes must be counted as prescribed in 13-15-206. (3) When votes are counted prior to the close of the polls: (a) the election administrator shall make provisions for the delivery of voted ballots to the counting center at any time prior to the closing of the polls; (b) the board must be sequestered in a room separate from the room where ballots are being cast; (c) anyone observing the count must be sequestered with the board until the polls close; (d) the ballots may be processed and counted as they are received; (e) an election judge or other individual having access to early count results may not disclose that information to the public while the polls are open; and (f) votes must be counted as prescribed in 13-15-206. (4) (a) When votes are being counted prior to the close of the polls, in addition to the official oath taken and subscribed to by the election judges, the members of the counting board shall complete and sign the following affirmation: "I, _____, will not discuss the results of the early counting of votes while the polls are open." (b) The chief election judge shall witness and sign the affirmation in subsection (4)(a).

History: En. Sec. 150, Ch. 571, L. 1979; amd. Sec. 52, Ch. 414, L. 2003; Sec. 13-15-103, MCA 2001; redes. 13-15-207 by Code Commissioner, 2003.



13-15-208. Determining total vote cast for all candidates for an office.

13-15-208. Determining total vote cast for all candidates for an office. When an elector may vote for two or more candidates for the same office, the total vote cast for all candidates for the office is the total vote cast for all candidates divided by the number of candidates officially declared nominated or elected as shown by the official returns.

History: En. Sec. 202, Ch. 368, L. 1969; R.C.M. 1947, 23-4113; Sec. 13-16-202, MCA 2001; redes. 13-15-208 by Code Commissioner, 2003.



13-15-209. Handling voting system error during count.

13-15-209. Handling voting system error during count. (1) During a count in which votes are being counted by a voting system, if the election administrator or counting board has reason to believe that the voting system is not operating correctly, the count must be halted and the system must be tested in accordance with rules adopted by the secretary of state pursuant to 13-17-211. (2) If the test does not show any errors, the count must proceed using the voting system. (3) If the test shows errors and the errors cannot be corrected or if a majority of the counting board agrees that the system may not be functioning correctly, votes must be counted manually in accordance with 13-15-206(2).

History: En. Sec. 1, Ch. 586, L. 2005; amd. Sec. 25, Ch. 273, L. 2007.






Part 3. Registrar's Duties

13-15-301. Disposition of items by election administrator.

13-15-301. Disposition of items by election administrator. (1) The election administrator shall file the envelopes or packages containing the precinct registers, pollbooks, tally sheets, certificates of registration, and oaths of election officers. Except as provided in subsection (2), the election administrator shall keep them unopened until the county board of canvassers meets to canvass the returns. The board shall open the envelopes or packages. (2) The election administrator may open a package containing a precinct register to resolve questions concerning provisional ballots. (3) Immediately after the returns are canvassed, the election administrator shall file the pollbooks, election records, and papers delivered to the board of canvassers with the unopened packages of ballots and ballot stubs.

History: En. Sec. 177, Ch. 368, L. 1969; amd. Sec. 1, Ch. 100, L. 1974; R.C.M. 1947, 23-4007; amd. Sec. 156, Ch. 571, L. 1979; amd. Sec. 26, Ch. 273, L. 2007.



13-15-302. Repealed.

13-15-302. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 178, Ch. 368, L. 1969; R.C.M. 1947, 23-4008.






Part 4. County Canvass

13-15-401. Governing body as board of county canvassers.

13-15-401. Governing body as board of county canvassers. (1) The governing body of a county or consolidated local government is ex officio a board of county canvassers and shall meet as the board of county canvassers at the usual meeting place of the governing body within 14 days after each election, at a time determined by the board, to canvass the returns. (2) If one or more of the members of the governing body cannot attend the meeting, the member's place must be filled by one or more county officers chosen by the remaining members of the governing body so that the board of county canvassers' membership equals the membership of the governing body. (3) The governing body of any political subdivision in the county that participated in the election may join with the governing body of the county or consolidated local government in canvassing the votes cast at the election. (4) The election administrator is secretary of the board of county canvassers and shall keep minutes of the meeting of the board and file them in the official records of the administrator's office.

History: En. Sec. 179, Ch. 368, L. 1969; R.C.M. 1947, 23-4009; amd. Sec. 157, Ch. 571, L. 1979; amd. Sec. 1, Ch. 118, L. 1995; amd. Sec. 14, Ch. 7, L. 2001; amd. Sec. 38, Ch. 475, L. 2003; amd. Sec. 12, Ch. 89, L. 2009; amd. Sec. 48, Ch. 336, L. 2013.



13-15-402. Canvass of votes by board -- procedures if all returns not received by time of canvass.

13-15-402. Canvass of votes by board -- procedures if all returns not received by time of canvass. (1) If all returns are in at the time of the meeting, the board of county canvassers shall immediately canvass the returns. (2) If all returns are not received, the board shall postpone the canvass from day to day until all returns are received. (3) If it appears to the board that the polls were not open in a precinct, the board shall certify this to the election administrator. The election administrator shall enter the certification in the minutes and in the record required by 13-15-404.

History: En. Sec. 180, Ch. 368, L. 1969; R.C.M. 1947, 23-4010; amd. Sec. 158, Ch. 571, L. 1979; amd. Sec. 39, Ch. 475, L. 2003; amd. Sec. 55, Ch. 242, L. 2011.



13-15-403. Canvass to be public -- nonessentials to be disregarded -- petition for recount.

13-15-403. Canvass to be public -- nonessentials to be disregarded -- petition for recount. (1) The canvass must be public. It must proceed by opening the returns, auditing the tally books or other records of votes cast, determining the vote for each individual and for and against each ballot issue from each precinct, compiling totals, and declaring or certifying the results. (2) The board shall record all write-in votes shown in the returns from each precinct. (3) The returns may not be rejected because of failure to show who administered the oath to the election judges, failure to complete all the certificates in a pollbook, or failure of any other act making up the returns that is not essential to determine for whom the votes were cast. (4) If during a canvass the board finds an error in a precinct or precincts affecting the accuracy of vote totals, the board immediately may petition for a recount of the votes cast in the precinct or precincts, as provided in 13-16-201, or for an inspection of ballots, as provided in 13-16-420.

History: En. Sec. 181, Ch. 368, L. 1969; amd. Sec. 44, Ch. 365, L. 1977; R.C.M. 1947, 23-4011; amd. Sec. 159, Ch. 571, L. 1979; amd. Sec. 1, Ch. 19, L. 1987; amd. Sec. 15, Ch. 591, L. 1991; amd. Sec. 57, Ch. 56, L. 2009.



13-15-404. Information to be entered on record.

13-15-404. Information to be entered on record. (1) The secretary of the board shall prepare and file in the official records of the secretary's office a report of the canvass that lists: (a) the total number of electors voting in each precinct, district, or portion of a district in the county and the total in the county; (b) the name of each individual receiving votes and the office for which the votes were received; (c) the number and title of each ballot issue; (d) the votes by precinct, district, or portion of a district within the county for each individual and for and against each ballot issue; (e) the total votes in the county for each individual and for and against each ballot issue; and (f) for municipal elections, the total number of electors voting in each municipality and the votes by municipality for each individual and for and against each ballot issue. (2) Write-in votes for an individual must be entered in the report but must be identified as write-in votes.

History: En. Sec. 182, Ch. 368, L. 1969; R.C.M. 1947, 23-4012; amd. Sec. 160, Ch. 571, L. 1979; amd. Sec. 2, Ch. 70, L. 1983; amd. Sec. 58, Ch. 56, L. 2009; amd. Sec. 56, Ch. 242, L. 2011.



13-15-405. Declaration or certification of results.

13-15-405. Declaration or certification of results. (1) The board shall declare nominated or elected the individuals having the highest number of votes cast for each county and precinct office, except as provided in 13-10-204. (2) The board shall proclaim the adoption or rejection of a county ballot issue. (3) The board shall certify the results of the canvass of votes cast for individuals for political subdivision offices and for and against political subdivision ballot issues to the governing body of each political subdivision participating in the election. (4) If there is a tie vote for a county office, an office of a political subdivision wholly within the county, a precinct office, or a ballot issue voted on only in that county or portion of that county, the board shall certify the vote to the election administrator. (5) The board shall certify the results of the canvass of votes cast for justice of the peace, city judge, and municipal court judge to the supreme court in order to ensure compliance with 3-1-1502 or 3-1-1503.

History: En. Secs. 183, 192, Ch. 368, L. 1969; amd. Secs. 45, 48, Ch. 365, L. 1977; R.C.M. 1947, 23-4013(1), 23-4103(5); amd. Sec. 161, Ch. 571, L. 1979; amd. Sec. 6, Ch. 317, L. 1991.



13-15-406. Certificates to be issued by the election administrator.

13-15-406. Certificates to be issued by the election administrator. The election administrator shall, except as provided in 13-37-127, deliver a certificate of nomination or election to each individual declared elected by the board.

History: En. Sec. 184, Ch. 368, L. 1969; amd. Sec. 46, Ch. 365, L. 1977; R.C.M. 1947, 23-4014; amd. Sec. 162, Ch. 571, L. 1979.






Part 5. State Canvass

13-15-501. Certification of canvass to state canvassers.

13-15-501. Certification of canvass to state canvassers. (1) The board of county canvassers shall certify the vote for each individual for whom votes were cast for the offices of president and vice president of the United States, congressional offices, state or district offices voted for in more than one county, members of the legislature, judges of the district court, and for and against ballot issues voted on in more than one county to the board of state canvassers. The certification shall contain all the information required in 13-15-404 for such candidates and issues. (2) The secretary of the board shall send the certification to the secretary of state by certified mail in an envelope marked "election returns".

History: En. Sec. 185, Ch. 368, L. 1969; amd. Sec. 47, Ch. 365, L. 1977; R.C.M. 1947, 23-4015; amd. Sec. 163, Ch. 571, L. 1979.



13-15-502. Composition and meeting of board of state canvassers.

13-15-502. Composition and meeting of board of state canvassers. Within 27 days after the election, or sooner if the returns are all received, the state auditor, superintendent of public instruction, and attorney general shall meet as a board of state canvassers in the office of the secretary of state and determine the vote. The secretary of state shall serve as secretary of the board, keep minutes of the meeting of the board, and file them in the official records of the secretary of state's office.

History: En. Sec. 186, Ch. 368, L. 1969; amd. Sec. 21, Ch. 365, L. 1977; R.C.M. 1947, 23-4016; amd. Sec. 164, Ch. 571, L. 1979; amd. Sec. 59, Ch. 56, L. 2009; amd. Sec. 13, Ch. 89, L. 2009.



13-15-503. Notification if returns not received from counties.

13-15-503. Notification if returns not received from counties. If the returns from all counties have not been received 3 days before the meeting of the board of state canvassers, the secretary of state shall immediately advise the election administrator of each delinquent county.

History: En. Sec. 187, Ch. 368, L. 1969; R.C.M. 1947, 23-4017; amd. Sec. 165, Ch. 571, L. 1979.



13-15-504. Governor to issue commissions.

13-15-504. Governor to issue commissions. Upon receipt of the statements required by 13-15-507 and 13-37-127, the governor shall issue commissions to the individuals elected. If the governor has been elected to an additional term, the secretary of state shall issue the commission.

History: En. Sec. 188, Ch. 368, L. 1969; R.C.M. 1947, 23-4018; amd. Sec. 169, Ch. 571, L. 1979; amd. Sec. 60, Ch. 56, L. 2009.



13-15-505. Canvass to be public -- procedure.

13-15-505. Canvass to be public -- procedure. (1) The canvass must be public. It must proceed by opening the returns from each county, auditing the records from each county for errors, determining the vote for each individual and for and against each ballot issue in each county, compiling totals, and declaring and certifying the results. (2) The board shall record all write-in votes shown in the returns received from each county.

History: En. Sec. 166, Ch. 571, L. 1979; amd. Sec. 61, Ch. 56, L. 2009.



13-15-506. Report of the canvass.

13-15-506. Report of the canvass. (1) The secretary of the board shall prepare and file in the official records of the secretary of state's office a report of the canvass that lists: (a) the total number of electors voting in each county and in each legislative house district and the total in the state; (b) the name of each individual receiving votes and the office for which the votes were received; (c) the number and title of each ballot issue; and (d) the votes by county and legislative house district and the total votes for each individual and for and against each ballot issue. (2) Write-in votes for an individual must be entered in the report but must be identified as write-in votes.

History: En. Sec. 167, Ch. 571, L. 1979; amd. Sec. 62, Ch. 56, L. 2009; amd. Sec. 57, Ch. 242, L. 2011.



13-15-507. Declaration, proclamation, and certification of results.

13-15-507. Declaration, proclamation, and certification of results. The board shall declare nominated or elected the individual having the highest number of votes cast for each office, except as provided in 13-10-204. The board shall proclaim the adoption or rejection of ballot issues. Certified copies of the report required in 13-15-506, the declaration of nominated or elected individuals, the proclamation of adoption or rejection of ballot issues, and the effective date of adopted ballot issues shall be delivered to the governor.

History: En. Sec. 168, Ch. 571, L. 1979.









CHAPTER 16. RECOUNTS AND TIE VOTES

Part 1. County Recount Board

13-16-101. County governing body as county recount board.

13-16-101. County governing body as county recount board. (1) The county recount board must consist of three members. (2) Three members of the governing body must be appointed by the presiding officer if there are more than three members of the governing body. (3) If three members of the governing body cannot attend when the board meets, any vacant position must be filled by one or more county officers chosen by the remaining members of the governing body. (4) If a member of the recount board is a candidate for an office or nomination for which votes are to be recounted, the member must be disqualified. (5) The election administrator is secretary of the recount board, and the board may hire any additional clerks as needed. (6) The board may appoint county employees or hire clerks to assist as needed. (7) If the recount is for a school election, the school recount board as provided in 20-20-420 shall perform recount board duties.

History: En. Sec. 203, Ch. 368, L. 1969; R.C.M. 1947, 23-4114; amd. Sec. 170, Ch. 571, L. 1979; amd. Sec. 63, Ch. 56, L. 2009; amd. Sec. 3, Ch. 347, L. 2013.






Part 2. Recounts in Close Elections

13-16-201. Conditions under which recount to be conducted.

13-16-201. Conditions under which recount to be conducted. (1) A recount must be conducted if: (a) a candidate for a precinct office or for a county, municipal, or district office voted for in only one county, other than a legislator or a judge of the district court, is defeated by a margin not exceeding 1/4 of 1% of the total votes cast or by a margin not exceeding 10 votes, whichever is greater, and the defeated candidate, within 5 days after the official canvass, files with the election administrator a verified petition stating that the candidate believes that a recount will change the result and that a recount of the votes for the office or nomination should be conducted; (b) a candidate for a congressional office, a state or district office voted on in more than one county, the legislature, or judge of the district court is defeated by a margin not exceeding 1/4 of 1% of the total votes cast for all candidates for the same position and the defeated candidate, within 5 days after the official canvass, files a petition with the secretary of state as set forth in subsection (1)(a). The secretary of state shall immediately notify each election administrator whose county includes any precincts that voted for the office, and a recount must be conducted in those precincts. (c) a question submitted to the vote of the people of a county, municipality, or district within a county is decided by a margin not exceeding 1/4 of 1% of the total votes cast for and against the question and a petition as set forth in subsection (1)(a) is filed with the election administrator. This petition must be signed by not less than 10 electors of the jurisdiction and must be filed within 5 days after the official canvass. (d) a question submitted to the vote of the people of the state is decided by a margin not exceeding 1/4 of 1% of the total votes cast for and against the question and a petition as set forth in subsection (1)(a) is filed with the secretary of state. This petition must be signed by not less than 100 electors of the state, representing at least five counties of the state, and must be filed within 5 days after the official canvass. (e) a question submitted to the vote of the people of a multicounty district is decided by a margin not exceeding 1/4 of 1% of the total votes cast for and against the question and a petition as set forth in subsection (1)(a) is filed with the secretary of state. This petition must be signed by not less than 25 electors of the district, representing at least two counties, and must be filed within 5 days after the official canvass. (f) a canvassing board petitions for a recount as provided in 13-15-403. (2) If the election is a school election, the petition is filed with the school election filing officer. (3) When a recount is required under subsection (1)(b), (1)(d), or (1)(e), the secretary of state shall immediately notify each election administrator of the filing of the petition, and a recount must be conducted in all precincts in each affected county.

History: En. Sec. 192, Ch. 368, L. 1969; amd. Sec. 48, Ch. 365, L. 1977; R.C.M. 1947, 23-4103(1) thru (4); amd. Sec. 171, Ch. 571, L. 1979; amd. Sec. 2, Ch. 19, L. 1987; amd. Sec. 56, Ch. 414, L. 2003; amd. Sec. 64, Ch. 56, L. 2009; amd. Sec. 58, Ch. 242, L. 2011; amd. Sec. 49, Ch. 336, L. 2013; amd. Sec. 4, Ch. 347, L. 2013.



13-16-202. Renumbered .

13-16-202. Renumbered . 13-15-208, Code Commissioner, 2003.



13-16-203. Recount for tie votes.

13-16-203. Recount for tie votes. (1) When a tie has been certified to the election administrator, as provided in 13-15-405(4), or the secretary of state, the administrator or the secretary of state shall proceed as if a petition for a recount has been filed. If a tie exists after the recount, the tie must be resolved as provided by law. (2) In the event of a tie in a school election, the board of trustees shall proceed as if a petition for a recount has been filed pursuant to 13-16-204(1)(b). If a tie exists after the recount, the tie must be resolved pursuant to 20-20-418 or as otherwise provided by law.

History: En. Secs. 183, 192, Ch. 368, L. 1969; amd. Secs. 45, 48, Ch. 365, L. 1977; R.C.M. 1947, 23-4013(2), 23-4103(6); amd. Sec. 172, Ch. 571, L. 1979; amd. Sec. 49, Ch. 575, L. 1981; amd. Sec. 65, Ch. 56, L. 2009; amd. Sec. 5, Ch. 347, L. 2013.



13-16-204. Meeting of recount board when recount requested.

13-16-204. Meeting of recount board when recount requested. (1) (a) Immediately upon receiving a petition for a recount or a notice from the secretary of state that a petition has been filed as provided in 13-16-201, the election administrator shall notify the members of the county recount board. (b) Upon receipt of a petition for a school election recount as provided in 13-16-201(2), the school election filing officer shall notify the members of the school recount board. (2) The board shall convene at the usual meeting place of the governing body without undue delay but not later than 5 days after receiving notice from the election administrator or school election filing officer.

History: En. Sec. 204, Ch. 368, L. 1969; R.C.M. 1947, 23-4115; amd. Sec. 173, Ch. 571, L. 1979; amd. Sec. 3, Ch. 19, L. 1987; amd. Sec. 66, Ch. 56, L. 2009; amd. Sec. 6, Ch. 347, L. 2013.



13-16-205. Expenses of recount.

13-16-205. Expenses of recount. (1) Except as provided in subsection (2), the expense of the recount provided for in 13-16-201 is a county charge. Recount expenses of the secretary of state and board of state canvassers are a state charge. (2) If the recount is for a school election, the expense of the recount is a school district charge as provided in 20-20-107(1).

History: En. Sec. 211, Ch. 368, L. 1969; R.C.M. 1947, 23-4122; amd. Sec. 50, Ch. 575, L. 1981; amd. Sec. 7, Ch. 347, L. 2013.



13-16-206. through reserved.

13-16-206 through 13-16-210 reserved.



13-16-211. Recounts allowed if bond posted to cover all costs.

13-16-211. Recounts allowed if bond posted to cover all costs. (1) If a candidate for a public office is defeated by a margin exceeding 1/4 of 1% but not exceeding 1/2 of 1% of the total votes cast for all candidates for the same position, the candidate may, within 5 days after the official canvass, file with the officer with whom the candidate's declaration or petition for nomination was filed a petition stating that the candidate believes a recount will change the result of the election. (2) The unsuccessful candidate shall post a bond with the election administrator of the county in which the candidate resides. The bond must be in an amount set by the election administrator sufficient to cover all costs of the recount incurred by each county in which a recount is sought, which may include the following: (a) compensation for the county recount board, the election administrator, and any additional personnel needed to participate in the recount; and (b) necessary supplies and travel related to the recount. (3) Upon the filing of a petition and posting of a bond under this section, the county recount board, as designated in 13-16-101, in each county affected shall meet and recount the ballots specified in the petition.

History: En. Sec. 1, Ch. 395, L. 1979; amd. Sec. 67, Ch. 56, L. 2009; amd. Sec. 50, Ch. 336, L. 2013.






Part 3. Recounts Under Court Order

13-16-301. Application and court order for recount.

13-16-301. Application and court order for recount. (1) (a) Within 5 days after the canvass of election returns, an unsuccessful candidate for any public office at an election may apply to the district court of the county where the election was held for an order directing the appropriate county or school recount board to make a recount of the votes cast in any or all of the precincts or the school district polling places. If the election was held in more than one county, the application must be made to the district court of the county where the candidate resides. (b) Within 5 days after the canvass of election returns, an elector who was eligible to vote on the issue and who believes that there are grounds for a recount of the votes cast for and against a ballot issue may apply to the district court of the county where the elector resides for an order directing the appropriate county or school recount board to make a recount of the votes cast in any or all of the precincts or the school district polling places. (2) The application must specify the grounds for a recount, and it must be verified by the applicant that the matters contained in it are true to the best of the applicant's knowledge, information, and belief. (3) Within 5 days after filing of the application, the judge shall hear the application and determine its sufficiency. (4) If the judge finds there is probable cause to believe that the votes cast for the applicant or the ballot issue were not correctly counted, the judge shall order the appropriate county or school recount board to assemble within 5 days after the order is issued at a time and place fixed by the order. The board shall meet and recount the ballots as specified in the order.

History: En. Sec. 190, Ch. 368, L. 1969; R.C.M. 1947, 23-4101; amd. Sec. 174, Ch. 571, L. 1979; amd. Sec. 68, Ch. 56, L. 2009; amd. Sec. 8, Ch. 347, L. 2013.



13-16-302. Service of copy of application -- hearing.

13-16-302. Service of copy of application -- hearing. The candidate found to be elected as a result of the original or first canvass must be served with a copy of the application for recount. The candidate must be given an opportunity to be heard and must be permitted to be present and to be represented at any recount.

History: En. Sec. 199, Ch. 368, L. 1969; R.C.M. 1947, 23-4110; amd. Sec. 69, Ch. 56, L. 2009.



13-16-303. Presumption of incorrectness from failure to comply with provisions for counting votes.

13-16-303. Presumption of incorrectness from failure to comply with provisions for counting votes. If it appears from a verified application that the election judges failed to comply with the provisions of 13-15-206, that is sufficient cause for believing that the election judges did not correctly ascertain the number of votes cast for the applicant or ballot issue.

History: En. Sec. 193, Ch. 368, L. 1969; R.C.M. 1947, 23-4104; amd. Sec. 175, Ch. 571, L. 1979; amd. Sec. 57, Ch. 414, L. 2003.



13-16-304. Ordering in another judge -- jurisdiction.

13-16-304. Ordering in another judge -- jurisdiction. (1) If the judge of the district court in which the application is filed is for any reason disqualified from acting, the judge or a supreme court justice shall order another district judge to hear and determine the application. (2) The district court shall not lose jurisdiction of the case by failure to hear and determine the application within the prescribed time but shall retain jurisdiction until the cause is finally determined and the final count is made by the county recount board.

History: En. Sec. 194, Ch. 368, L. 1969; R.C.M. 1947, 23-4105; amd. Sec. 176, Ch. 571, L. 1979.



13-16-305. Limitation of recount to certain counties or precincts.

13-16-305. Limitation of recount to certain counties or precincts. (1) If the application asks for a recount in more than one county or precinct but there are not sufficient grounds for a recount in all counties or precincts, the court shall order a recount in only the counties or precincts for which sufficient grounds are stated and shown. (2) The county recount board shall recount votes only in those counties or precincts and for those offices or ballot issues specified in the court order.

History: En. Secs. 191, 195, Ch. 368, L. 1969; R.C.M. 1947, 23-4102, 23-4106; amd. Sec. 177, Ch. 571, L. 1979.



13-16-306. Procedure when more than one application for recount.

13-16-306. Procedure when more than one application for recount. If more than one candidate makes application for a recount, the court may consider the applications together. The court may make separate or joint orders on the applications and apportion the expenses between the applicants.

History: En. Sec. 197, Ch. 368, L. 1969; R.C.M. 1947, 23-4108.



13-16-307. Expenses of court-ordered recount.

13-16-307. Expenses of court-ordered recount. (1) The court shall in its order determine the probable expense of making the recount, and the applicant or applicants asking for the recount shall deposit with the board the amount determined, in cash. (2) If the recount shows that an applicant has been elected to office, the deposit of the applicant must be returned to the applicant. (3) If the recount shows that an applicant has not been elected and the expense of the recount is greater than the estimated cost, the applicant shall pay the excess; however, if the expense is less than the cost, the difference must be refunded to the applicant. (4) If the recount reverses the results of a ballot issue election, the deposit of the applicant must be returned to the applicant. (5) If the recount does not reverse the results of a ballot issue election and the expense of the recount is greater than the estimated cost, the applicant shall pay the excess; however, if the expense is less than the cost, the difference must be refunded to the applicant.

History: En. Sec. 196, Ch. 368, L. 1969; R.C.M. 1947, 23-4107; amd. Sec. 178, Ch. 571, L. 1979; amd. Sec. 70, Ch. 56, L. 2009.






Part 4. Recount Procedure

13-16-401. Renumbered .

13-16-401. Renumbered . 13-16-411, Code Commissioner, 1979.



13-16-402. Renumbered .

13-16-402. Renumbered . 13-16-412, Code Commissioner, 1979.



13-16-403. Renumbered .

13-16-403. Renumbered . 13-16-417, Code Commissioner, 1979.



13-16-404. Renumbered .

13-16-404. Renumbered . 13-16-418, Code Commissioner, 1979.



13-16-405. Renumbered .

13-16-405. Renumbered . 13-16-419, Code Commissioner, 1979.



13-16-406. through reserved.

13-16-406 through 13-16-410 reserved.



13-16-411. Individuals entitled to appear at recount.

13-16-411. Individuals entitled to appear at recount. (1) Representatives of the news media may be present at the recount. The recount must be public, but the audience may be limited to prevent interference with the procedures. (2) Each candidate involved in a recount may appear, personally or by representative, and must have full opportunity to witness the entire recount process. (3) If the recount is on a ballot issue, one qualified elector favoring each side of the question may be present.

History: En. Sec. 205, Ch. 368, L. 1969; R.C.M. 1947, 23-4116(1), (2), (4); amd. Sec. 179, Ch. 571, L. 1979; Sec. 13-16-401, MCA 1979; redes. 13-16-411 by Code Commissioner, 1979; amd. Sec. 58, Ch. 414, L. 2003.



13-16-412. Procedure for recounting paper ballots.

13-16-412. Procedure for recounting paper ballots. To conduct a recount of paper ballots: (1) the election administrator shall provide to the recount board, unopened, each sealed package or envelope received from the election judges of the precinct or precincts in which a recount is ordered, containing all the paper ballots voted in the precinct or precincts; (2) a member of the recount board shall open each sealed package or envelope and remove the ballots, and the board shall count the votes on each ballot manually in the manner provided in 13-15-206(2), except that if the office to be recounted is on a partisan primary election ballot, votes are recounted only on the party ballots that are subject to the recount; and (3) the recount must be tallied on previously prepared tally sheets. The tally sheets must show the names of the respective candidates, the office or offices for which a recount is made, and the number of each election precinct.

History: En. Sec. 198, Ch. 368, L. 1969; R.C.M. 1947, 23-4109; amd. Sec. 180, Ch. 571, L. 1979; Sec. 13-16-402, MCA 1979; redes. 13-16-412 by Code Commissioner, 1979; amd. Sec. 59, Ch. 414, L. 2003; amd. Sec. 18, Ch. 586, L. 2005; amd. Sec. 59, Ch. 242, L. 2011.



13-16-413. Repealed.

13-16-413. Repealed. Sec. 91, Ch. 414, L. 2003.

History: En. Sec. 181, Ch. 571, L. 1979.



13-16-414. Repealed.

13-16-414. Repealed. Sec. 32, Ch. 273, L. 2007.

History: En. Sec. 182, Ch. 571, L. 1979; amd. Sec. 51, Ch. 575, L. 1981; amd. Sec. 60, Ch. 414, L. 2003; amd. Sec. 19, Ch. 586, L. 2005.



13-16-415. Recount totals.

13-16-415. Recount totals. After a recount is completed, tally sheets must be compared and the correctness of all reports of votes cast must be ascertained. The totals for each candidate or on each issue must be compiled and checked for accuracy.

History: En. Sec. 183, Ch. 571, L. 1979; amd. Sec. 71, Ch. 56, L. 2009.



13-16-416. Report of recount.

13-16-416. Report of recount. (1) If the recount shows the votes for any candidate or on any ballot issue are more or less than the number shown upon the official returns, the secretary of the recount board shall prepare a corrected report that states the number of votes ascertained by the recount. (2) The recount board shall direct the secretary to enter the result of the election as determined by the recount in the board records.

History: En. Sec. 184, Ch. 571, L. 1979; amd. Sec. 72, Ch. 56, L. 2009.



13-16-417. Sealing ballots.

13-16-417. Sealing ballots. (1) When a recount of paper ballots is finished, each ballot must again be sealed in the same package or envelope in the presence of the election administrator and the appropriate county or school recount board and must be delivered to the election administrator for custody. (2) All other materials used in the recount that are required to be sealed must be resealed in the same manner and delivered to the election administrator for custody.

History: En. Sec. 200, Ch. 368, L. 1969; R.C.M. 1947, 23-4111; amd. Sec. 185, Ch. 571, L. 1979; Sec. 13-16-403, MCA 1979; redes. 13-16-417 by Code Commissioner, 1979; amd. Sec. 61, Ch. 414, L. 2003; amd. Sec. 73, Ch. 56, L. 2009; amd. Sec. 51, Ch. 336, L. 2013; amd. Sec. 9, Ch. 347, L. 2013.



13-16-418. Certification after recount.

13-16-418. Certification after recount. (1) (a) Immediately after the recount, the county recount board shall certify the result. (b) At least two members of the board shall sign the certificate, and it must be attested to under seal by the election administrator. (c) The certificate must set forth in substance the proceedings of the board and the appearance of any candidates or representatives. The certificate must adequately designate: (i) each precinct recounted; (ii) the vote of each precinct according to the official canvass previously made; (iii) the nomination, position, or question involved; and (iv) the correct vote of each precinct as determined by the recount. (d) When the certificate relates to a recount for a congressional office, a state or district office voted on in more than one county, a legislative office, or an office of judge of the district court or a ballot issue voted on in more than one county, the certificate must be made in duplicate. One copy must be transmitted immediately to the secretary of state by certified mail. (e) (i) If the recount relates to a county, municipal, or district office voted for in only one county, other than that of a legislator or a judge of the district court, or a precinct office or a ballot issue voted on in only one county, the county recount board shall immediately recanvass the returns as corrected by the certificate showing the result of the recount and make a corrected abstract of the votes. (ii) If the corrected abstract shows no change in the result, no further action is needed. (iii) If there is a change in the result, a new certificate of election or nomination must be issued to each candidate found to be elected or nominated and the first certificate is void. The individual receiving the second certificate must be elected or nominated to the office. (2) (a) In the event of a school election recount, immediately after the recount, the school recount board shall certify the result. At least two members of the recount board shall sign the certificate, and it must be attested to under seal by the school election administrator. (b) The certificate must adequately designate: (i) the vote of the district according to the official canvass previously made; (ii) the position or question involved; and (iii) the correct vote of the district as determined by the recount. (c) The school recount board shall immediately recanvass the returns as corrected by the certificate showing the result of the recount and make a corrected abstract of the votes. If the corrected abstract shows no change in the result, no further action is needed. If there is a change in the result, a new certificate of election must be issued to each candidate found to be elected and the first certificate is void. The individual receiving the second certificate must be elected to the office.

History: Ap. p. Sec. 206, Ch. 368, L. 1969; amd. Sec. 49, Ch. 365, L. 1977; Sec. 23-4117, R.C.M. 1947; Ap. p. Sec. 201, Ch. 368, L. 1969; Sec. 23-4112, R.C.M. 1947; R.C.M. 1947, 23-4112, 43-4117; amd. Sec. 186, Ch. 571, L. 1979; Sec. 13-16-404, MCA 1979; redes. 13-16-418 by Code Commissioner, 1979; amd. Sec. 74, Ch. 56, L. 2009; amd. Sec. 10, Ch. 347, L. 2013.



13-16-419. Recount by board of state canvassers.

13-16-419. Recount by board of state canvassers. (1) When the secretary of state receives certificates from all county recount boards, the secretary of state shall file them, shall fix a time and place, as soon as possible, for reconvening the board of state canvassers, and shall notify the members. (2) The board of state canvassers shall recanvass the official returns on the office, nomination, position, or question as corrected by the certificates and make a new and corrected abstract of the votes cast. (3) (a) If the corrected abstract shows no change in the results, further action may not be taken. (b) If there is a change in the results, the first certificate is void and a new certificate of election or nomination must be issued in the same manner as the certificate of election or nomination was previously issued to each candidate elected or nominated.

History: En. Sec. 207, Ch. 368, L. 1969; R.C.M. 1947, 23-4118; Sec. 13-16-405, MCA 1979; redes. 13-16-419 by Code Commissioner, 1979; amd. Sec. 52, Ch. 575, L. 1981; amd. Sec. 75, Ch. 56, L. 2009; amd. Sec. 60, Ch. 242, L. 2011.



13-16-420. Misplaced or missing ballots.

13-16-420. Misplaced or missing ballots. If during a recount the appropriate county or school recount board discovers that ballots are misplaced or missing, it may petition the election administrator to inspect all sealed paper ballots within the county precincts or school district polling places to find the misplaced or missing ballots. Upon receiving the petition, the election administrator shall inspect the sealed ballots to find the misplaced or missing ballots. Upon completion of the recount, the misplaced or missing ballots must be placed with the proper precinct or school district polling place ballots and sealed with them.

History: En. Sec. 16, Ch. 591, L. 1991; amd. Sec. 62, Ch. 414, L. 2003; amd. Sec. 11, Ch. 347, L. 2013.






Part 5. Tie Votes

13-16-501. Tie vote after recount.

13-16-501. Tie vote after recount. (1) If the recount shows a tie vote for any office and it cannot be determined who has been nominated by the primary election, the election officer with whom the candidates' nominating declarations or petitions were filed shall determine by lot which candidate shall be nominated. Written notice of the time and place of the drawing shall be given to each candidate involved. (2) If the recount after a general election shows a tie vote and it cannot be determined who has been elected, the office or position shall be filled as provided by 13-16-502 through 13-16-506.

History: En. Sec. 208, Ch. 368, L. 1969; R.C.M. 1947, 23-4119; amd. Sec. 187, Ch. 571, L. 1979.



13-16-502. Tie vote in election for United States congress.

13-16-502. Tie vote in election for United States congress. If there is a tie vote for United States representative or senator, the secretary of state shall send a certified statement to the governor showing the votes cast and the governor shall order a special election.

History: En. Sec. 209, Ch. 368, L. 1969; R.C.M. 1947, 23-4120(1); amd. Sec. 188, Ch. 571, L. 1979.



13-16-503. Tie vote in election for supreme court justice, district court judge, or state legislator.

13-16-503. Tie vote in election for supreme court justice, district court judge, or state legislator. If there is a tie vote for justice of the supreme court, judge of a district court, or member of the legislature, the secretary of state shall send a certified statement to the governor showing the votes cast for each individual and the governor shall appoint one of those candidates to the office.

History: En. Sec. 209, Ch. 368, L. 1969; R.C.M. 1947, 23-4120(2); amd. Sec. 189, Ch. 571, L. 1979.



13-16-504. Tie vote in election for state executive officers.

13-16-504. Tie vote in election for state executive officers. If there is a tie vote for governor and lieutenant governor, secretary of state, attorney general, state auditor, clerk of the supreme court, superintendent of public instruction, or any other state executive officer, the secretary of state shall transmit a certified copy of the statement to the legislature showing the votes cast for the two or more candidates having an equal and the highest number of votes. The legislature, at its next regular session, shall elect one of these candidates to fill the office by joint ballot of the two houses.

History: En. Sec. 210, Ch. 368, L. 1969; amd. Sec. 50, Ch. 365, L. 1977; amd. Sec. 3, Ch. 468, L. 1977; R.C.M. 1947, 23-4121(1), (4); amd. Sec. 190, Ch. 571, L. 1979.



13-16-505. Tie vote in election for county commissioner.

13-16-505. Tie vote in election for county commissioner. If there is a tie vote for commissioner, the senior district judge shall appoint one of the candidates who tied to fill the office as in other cases of vacancy.

History: En. Sec. 210, Ch. 368, L. 1969; amd. Sec. 50, Ch. 365, L. 1977; amd. Sec. 3, Ch. 468, L. 1977; R.C.M. 1947, 23-4121(3); amd. Sec. 191, Ch. 571, L. 1979.



13-16-506. Tie vote in election for other county officers.

13-16-506. Tie vote in election for other county officers. If there is a tie vote for clerk of the district court, county attorney, or any county officer except county commissioner, the commissioners shall appoint one of the candidates who tied to fill the office as in other cases of vacancy.

History: En. Sec. 210, Ch. 368, L. 1969; amd. Sec. 50, Ch. 365, L. 1977; amd. Sec. 3, Ch. 468, L. 1977; R.C.M. 1947, 23-4121(2); amd. Sec. 192, Ch. 571, L. 1979.



13-16-507. Tie vote in election for officers of nonspecified political subdivision.

13-16-507. Tie vote in election for officers of nonspecified political subdivision. If there is a tie vote for an officer of any political subdivision not specifically provided for in this part, the governing body of that jurisdiction shall appoint one of the candidates who tied to fill the office as in other cases of vacancy.

History: En. Sec. 193, Ch. 571, L. 1979.









CHAPTER 17. VOTING SYSTEMS

Part 1. General Provisions

13-17-101. Secretary of state to approve voting systems.

13-17-101. Secretary of state to approve voting systems. (1) A voting system may not be used for any election in this state unless the system is approved by the secretary of state as provided in this section. (2) The secretary of state shall: (a) examine a voting system proposed for use to determine if it complies with the requirements of 13-17-103; (b) within 30 days after examining the voting system, file a report of the examination in the secretary of state's office; (c) include in the report the reasons for the voting system's approval or disapproval and the secretary of state's opinion about the economic and procedural impact that the voting system's use or nonuse may have on the various counties of this state; and (d) within 5 days after filing the report, transmit to each election administrator, including school election administrators for elections under Title 20, chapter 20, a copy of the report. (3) Voting systems may not be used in an election unless approved by the secretary of state 60 days or more prior to the election at which they will be used.

History: En. Sec. 142, Ch. 368, L. 1969; amd. Sec. 40, Ch. 365, L. 1977; R.C.M. 1947, 23-3801(1), (2); amd. Sec. 194, Ch. 571, L. 1979; amd. Sec. 63, Ch. 414, L. 2003; amd. Sec. 24, Ch. 128, L. 2011.



13-17-102. Use of qualified technicians and advisers.

13-17-102. Use of qualified technicians and advisers. (1) To the extent that funds are available, the secretary of state may compensate qualified technicians and advisers to assist in carrying out the secretary of state's duties required by 13-17-101. (2) An entity submitting a voting system for examination shall pay to the secretary of state certain costs connected with the examination based on an agreement reached between the two parties.

History: En. Sec. 142, Ch. 368, L. 1969; amd. Sec. 40, Ch. 365, L. 1977; R.C.M. 1947, 23-3801(3), (4); amd. Sec. 195, Ch. 571, L. 1979; amd. Sec. 64, Ch. 414, L. 2003.



13-17-103. Required specifications for voting systems.

13-17-103. Required specifications for voting systems. (1) A voting system may not be approved under 13-17-101 unless the voting system: (a) allows an elector to vote in secrecy; (b) prevents an elector from voting for any candidate or on any ballot issue more than once; (c) prevents an elector from voting on any office or ballot issue for which the elector is not entitled to vote; (d) allows an elector to vote only for the candidates of the party selected by the elector in the primary election; (e) allows an elector to vote a split ticket in a general election if the elector desires; (f) allows each valid vote cast to be registered and recorded within the performance standards adopted pursuant to subsection (2); (g) is protected from tampering for a fraudulent purpose; (h) prevents an individual from seeing or knowing the number of votes registered for any candidate or on any ballot issue during the progress of voting; (i) allows write-in voting; (j) will, if purchased by a jurisdiction within the state, be provided with a guarantee that the training and technical assistance will be provided to election officials under the contract for purchase of the voting system; (k) uses a paper ballot that allows votes to be manually counted; and (l) allows auditors to access and monitor any software program while it is running on the system to determine whether the software is running properly. (2) To implement the provisions of subsection (1)(f), the secretary of state shall adopt rules setting a benchmark performance standard that must be met in tests by each voting system prior to approval under 13-17-101. The standard must be based on commonly accepted industry standards for readily available technologies.

History: En. Sec. 143, Ch. 368, L. 1969; R.C.M. 1947, 23-3802(1), (3); amd. Sec. 196, Ch. 571, L. 1979; amd. Sec. 33, Ch. 370, L. 1987; amd. Sec. 65, Ch. 414, L. 2003; amd. Sec. 1, Ch. 275, L. 2005; amd. Sec. 17, Ch. 286, L. 2005; amd. Sec. 27, Ch. 273, L. 2007; amd. Sec. 28, Ch. 297, L. 2009.



13-17-104. Providing voting systems -- payment.

13-17-104. Providing voting systems -- payment. (1) The county governing body may, as practicable, provide for the use of any voting system approved pursuant to 13-17-101. (2) Funds for voting systems may be provided by the same methods available for other capital equipment purchases by the county. (3) The governing body of a county may put the question of purchasing voting systems or the question of which type of voting system to purchase to the registered electors of the county by the same method that any other question is referred to the electors. (4) A county governing body may, in the manner provided in rules adopted under 13-17-107, submit a voting system for consideration under 13-17-101.

History: En. Sec. 144, Ch. 368, L. 1969; R.C.M. 1947, 23-3803; amd. Sec. 197, Ch. 571, L. 1979; amd. Sec. 66, Ch. 414, L. 2003.



13-17-105. Experimental use of voting systems.

13-17-105. Experimental use of voting systems. The governing body of a county may, without adoption or purchase of the voting system, provide for the experimental use in one or more precincts at an election of a voting system that has been approved by the secretary of state under 13-17-101. The voting system's use at the election is valid for all purposes as if the system had been formally adopted or purchased by the county.

History: En. Sec. 158, Ch. 368, L. 1969; R.C.M. 1947, 23-3817; amd. Sec. 198, Ch. 571, L. 1979; amd. Sec. 67, Ch. 414, L. 2003.



13-17-106. General application of election laws.

13-17-106. General application of election laws. All laws applicable to elections when voting is not done using a voting system and all penalties prescribed for violations of those laws apply to elections and precincts when voting systems are used if those laws are not in conflict with the provisions of this chapter.

History: En. Sec. 163, Ch. 368, L. 1969; amd. Sec. 44, Ch. 334, L. 1977; amd. Sec. 42, Ch. 365, L. 1977; R.C.M. 1947, 23-3822; amd. Sec. 199, Ch. 571, L. 1979; amd. Sec. 68, Ch. 414, L. 2003.



13-17-107. Secretary of state to prescribe rules.

13-17-107. Secretary of state to prescribe rules. (1) The secretary of state may prescribe rules for the submission of voting systems for examination and additional requirements for approval of voting systems. (2) The secretary of state shall prescribe rules for the complete procedures necessary to use each type of voting system now approved for use in this state and for each type of system approved for use under the provisions of this chapter.

History: En. Sec. 200, Ch. 571, L. 1979; amd. Sec. 69, Ch. 414, L. 2003.



13-17-108. Punchcard voting systems prohibited.

13-17-108. Punchcard voting systems prohibited. A punchcard voting system may not be used in an election after December 31, 2003.

History: En. Sec. 1, Ch. 320, L. 2003.






Part 2. Preparation for Use of Systems

13-17-201. Election administrator to instruct election judges.

13-17-201. Election administrator to instruct election judges. (1) Before each election in which a voting system is used, the election administrator shall instruct all election judges in the use of the system as provided in 13-4-203. (2) A chief election judge may not serve in a precinct where a voting system is used unless the judge has received the required instruction, is fully qualified to perform duties in connection with the system, and has received a certificate to that effect from the election administrator.

History: En. Sec. 148, Ch. 368, L. 1969; amd. Sec. 41, Ch. 365, L. 1977; R.C.M. 1947, 23-3807; amd. Sec. 201, Ch. 571, L. 1979; amd. Sec. 70, Ch. 414, L. 2003.



13-17-202. Repealed.

13-17-202. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 151, Ch. 368, L. 1969; R.C.M. 1947, 23-3810.



13-17-203. Publication of information concerning voting systems.

13-17-203. Publication of information concerning voting systems. (1) Not more than 10 or less than 2 days before an election at which a voting system will be used by voters, the election administrator shall broadcast on radio or television, as provided in 2-3-105 through 2-3-107, or publish in a newspaper of general circulation in the county: (a) a diagram showing the voting system to be used by voters and a sample of the ballot layout (in newspaper only); (b) a statement of the locations where voting systems to be used by voters are on public exhibition; and (c) instructions on how to vote. (2) The election administrator shall select the method of notification that the election administrator believes is best suited to reach the largest number of potential electors.

History: En. Sec. 149, Ch. 368, L. 1969; R.C.M. 1947, 23-3808; amd. Sec. 202, Ch. 571, L. 1979; amd. Sec. 71, Ch. 414, L. 2003; amd. Sec. 29, Ch. 297, L. 2009; amd. Sec. 61, Ch. 242, L. 2011; amd. Sec. 52, Ch. 336, L. 2013.



13-17-204. Voting systems to be exhibited.

13-17-204. Voting systems to be exhibited. A voting system must be on exhibition in the office of the election administrator of any county where the voting system is used and may be exhibited at other locations. The election administrator shall demonstrate the voting system to any inquiring elector.

History: En. Sec. 150, Ch. 368, L. 1969; R.C.M. 1947, 23-3809; amd. Sec. 203, Ch. 571, L. 1979; amd. Sec. 72, Ch. 414, L. 2003.



13-17-205. Repealed.

13-17-205. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 145, Ch. 368, L. 1969; amd. Sec. 1, Ch. 116, L. 1977; R.C.M. 1947, 23-3804(1), (7).



13-17-206. Repealed.

13-17-206. Repealed. Sec. 32, Ch. 273, L. 2007.

History: En. Sec. 145, Ch. 368, L. 1969; amd. Sec. 1, Ch. 116, L. 1977; R.C.M. 1947, 23-3804; amd. Sec. 204, Ch. 571, L. 1979; amd. Sec. 73, Ch. 414, L. 2003.



13-17-207. Repealed.

13-17-207. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 152, Ch. 368, L. 1969; R.C.M. 1947, 23-3811.



13-17-208. through reserved.

13-17-208 through 13-17-210 reserved.



13-17-211. Uniform procedures for using voting systems.

13-17-211. Uniform procedures for using voting systems. (1) For each voting system approved under 13-17-101, the secretary of state shall adopt rules specifying the procedures to be uniformly applied in elections conducted with the voting system. (2) The rules must, at a minimum, specify procedures that address the following: (a) performance testing and certification under 13-17-212; (b) how electors ensure the proper disposition of a ballot pursuant to 13-13-117(2); (c) the procedures to be followed if the comparison under 13-15-206(2)(b) reveals discrepancies; (d) how to operate and test the system during counts; and (e) the security measures necessary to secure the voting system before, during, and after an election.

History: En. Sec. 3, Ch. 414, L. 2003; amd. Sec. 20, Ch. 586, L. 2005; amd. Sec. 28, Ch. 273, L. 2007; amd. Sec. 53, Ch. 336, L. 2013.



13-17-212. Performance testing and certification of voting systems prior to election.

13-17-212. Performance testing and certification of voting systems prior to election. (1) No more than 30 days prior to an election in which a voting system is used, the election administrator shall publicly test and certify that the system is performing properly. (2) The secretary of state shall ensure that at least 10% of each type of voting system in the state has been randomly tested and certified at least once every calendar year. (3) The provisions of this section must be implemented according to rules adopted by the secretary of state pursuant to 13-17-211.

History: En. Sec. 4, Ch. 414, L. 2003; amd. Sec. 18, Ch. 286, L. 2005; amd. Sec. 29, Ch. 273, L. 2007; amd. Sec. 30, Ch. 297, L. 2009.






Part 3. Voting Procedure

13-17-301. Repealed.

13-17-301. Repealed. Sec. 91, Ch. 414, L. 2003.

History: En. Sec. 147, Ch. 368, L. 1969; R.C.M. 1947, 23-3806(1); amd. Sec. 205, Ch. 571, L. 1979.



13-17-302. Repealed.

13-17-302. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 147, Ch. 368, L. 1969; R.C.M. 1947, 23-3806(2).



13-17-303. Repealed.

13-17-303. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 153, Ch. 368, L. 1969; amd. Sec. 43, Ch. 334, L. 1977; R.C.M. 1947, 23-3812.



13-17-304. Repealed.

13-17-304. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 159, Ch. 368, L. 1969; R.C.M. 1947, 23-3818(1).



13-17-305. Repealed.

13-17-305. Repealed. Sec. 32, Ch. 273, L. 2007.

History: En. Sec. 159, Ch. 368, L. 1969; R.C.M. 1947, 23-3818(2); amd. Sec. 206, Ch. 571, L. 1979; amd. Sec. 1, Ch. 588, L. 1985; amd. Sec. 74, Ch. 414, L. 2003.



13-17-306. Use of separate paper ballots for voting on certain candidates or issues.

13-17-306. Use of separate paper ballots for voting on certain candidates or issues. Subject to 13-12-202, whenever a voting system does not allow adequate space for all candidates for all offices or for all ballot issues, separate paper ballots may be used for some or all offices or ballot issues if written authorization is given to the election administrator by the secretary of state.

History: En. Sec. 160, Ch. 368, L. 1969; R.C.M. 1947, 23-3819; amd. Sec. 207, Ch. 571, L. 1979; amd. Sec. 75, Ch. 414, L. 2003.



13-17-307. Repealed.

13-17-307. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 146, Ch. 368, L. 1969; R.C.M. 1947, 23-3805.






Part 4. Vote Count (Repealed)

13-17-401. Repealed.

13-17-401. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 154, Ch. 368, L. 1969; R.C.M. 1947, 23-3813.



13-17-402. Repealed.

13-17-402. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 155, Ch. 368, L. 1969; R.C.M. 1947, 23-3814.



13-17-403. Repealed.

13-17-403. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 156, Ch. 368, L. 1969; R.C.M. 1947, 23-3815.



13-17-404. Repealed.

13-17-404. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 157, Ch. 368, L. 1969; R.C.M. 1947, 23-3816.






Part 5. Postelection Audit

13-17-501. Short title.

13-17-501. Short title. This part may be cited as the "Postelection Audit Act".

History: En. Sec. 1, Ch. 89, L. 2009.



13-17-502. Definitions.

13-17-502. Definitions. As used in this part, the following definitions apply: (1) "Computer software expert" means a person who has obtained a bachelor of science degree in computer science with expertise in software engineering and who is not affiliated with an election software vendor. (2) "County audit committee" means the committee that conducts a random-sample audit in a county. (3) "Vote-counting machine" means an individual piece of equipment used to automatically tabulate votes.

History: En. Sec. 2, Ch. 89, L. 2009.



13-17-503. Random-sample audit of vote-counting machines required -- rulemaking authority.

13-17-503. Random-sample audit of vote-counting machines required -- rulemaking authority. (1) After unofficial results are available to the public in a federal election, but before the official canvass by the county board of canvassers, the county audit committee shall conduct a random-sample audit of vote-counting machines. (2) The random-sample audit may not include a ballot that a vote-counting machine was unable to process and that was not resolved pursuant to 13-15-206 because the ballot: (a) appeared to have at least one overvote; (b) appeared to be blank; (c) was in a condition that prevented its processing by a vote-counting machine; or (d) contained a mark, error, or omission that prevented its processing by a vote-counting machine. (3) Except as provided in subsections (4) and (5), the random-sample audit must include: (a) at least 5% of the precincts in each county or a minimum of one precinct in each county, whichever is greater; and (b) an election for: (i) one statewide office race, if any; (ii) one federal office race; (iii) one legislative office race; and (iv) one statewide ballot issue if a statewide ballot issue was on the ballot. (4) The audit may not include: (a) a retention election for a judicial candidate; or (b) a race in which a candidate was unopposed. (5) A county is exempt from the postelection random-sample audit requirements if: (a) the county does not use a vote-counting machine; or (b) the county's unofficial final vote totals for a ballot issue or for any race, except precinct committee representative, show a tie vote or a vote within the margins allowed by Title 13, chapter 16, part 2, for a recount without a court order. A county meeting the requirements of this subsection (5)(b) shall notify the secretary of state as soon as practicable. (6) The secretary of state shall adopt rules to implement the provisions of this part, including but not limited to rules for: (a) the process to be used for selecting precincts, races, and ballot issues for the random-sample audit; and (b) the manner in which the random-sample audit of vote-counting machines will be conducted pursuant to the procedures established in this part.

History: En. Sec. 3, Ch. 89, L. 2009; amd. Sec. 62, Ch. 242, L. 2011.



13-17-504. County audit committee -- membership -- oath required.

13-17-504. County audit committee -- membership -- oath required. (1) Prior to each federal election, the county governing body shall appoint at least three individuals to serve on the county audit committee from a list of county employees and county residents who have offered to serve on the committee. (2) The county audit committee may not include: (a) a person who served as an election judge in the election; (b) a person employed by the vendor who supplied the vote-counting machines subject to the audit; or (c) a person who has performed maintenance on the vote-counting machines subject to the audit. (3) Before beginning service, the audit committee members shall take and subscribe the official oath prescribed by the Montana constitution. The audit committee members may administer the oath to each other. (4) The county election administrator shall serve as the secretary to the county audit committee.

History: En. Sec. 4, Ch. 89, L. 2009.



13-17-505. Selection process for random-sample audit.

13-17-505. Selection process for random-sample audit. (1) No sooner than 7 days after the election and no later than 9 days after the election, the state board of canvassers, pursuant to 13-17-503 and as established by rule, shall randomly select: (a) the races and ballot issue to be audited; (b) the precincts to be audited in each county; and (c) three additional precincts in each county that would be audited if a discrepancy in vote tallies occurs and results in the need to audit additional precincts pursuant to 13-17-507. (2) The selection process must be open to the public. (3) After selecting the precincts, races, and ballot issue for the random-sample audit, the state board of canvassers shall direct the secretary of state to: (a) notify each county election administrator of the selections; and (b) make a list of the selections available electronically.

History: En. Sec. 5, Ch. 89, L. 2009.



13-17-506. Conduct of random-sample audit.

13-17-506. Conduct of random-sample audit. (1) The random-sample audit must be completed at least 1 day before the official canvass by the county board of canvassers. (2) The county audit committee shall manually count the votes for the random-sample audit as follows: (a) One member shall read the ballot while the remaining members shall each record on an official tally sheet the number of valid votes cast for each of the selected offices and the ballot issue. (b) (i) After the vote is complete, the tally sheets of the members recording the votes must be compared. (ii) If the tallies match, the county audit committee shall compare the manual count for the selected offices and the ballot issue to the vote-counting machine count for the selected offices and the ballot issue. (iii) If the tallies do not match, the count must be conducted again as provided in this subsection (2) until the tallies match. (c) (i) If the manual count and the vote-counting machine totals match, the county audit committee shall certify the results to the county election administrator and the secretary of state. (ii) If the manual count and the vote-counting machine totals do not match, the county audit committee shall follow the procedures established in 13-17-507. (3) The audit process must be public.

History: En. Sec. 6, Ch. 89, L. 2009.



13-17-507. Discrepancies -- substitution of results -- examination of machines.

13-17-507. Discrepancies -- substitution of results -- examination of machines. (1) If a discrepancy exists between the vote-counting machine totals and the manual count totals, the random-sample audit results must serve as the definitive record for purposes of the canvass. (2) If the random-sample audit results in a discrepancy of more than 0.5% of total ballots cast or five ballots, whichever is greater, and if the discrepancy is determined to be due to the vote-counting machine and not to administrative or user error: (a) the vote-counting machine involved in the discrepancy in that county may not be used in another election until it has been examined and tested by a computer software expert in consultation with a voting system vendor and approved by the secretary of state; and (b) at least three additional precincts within the county must be audited for the office or ballot issue in question. If the county has fewer than three additional precincts, all remaining precincts must be audited. (3) If the audit of the additional precincts results in a discrepancy for those precincts of more than 0.5% of total ballots cast or five ballots, whichever is greater, and if the discrepancy is determined to be due to the vote-counting machine and not to administrative or user error, the vote-counting machine involved in the discrepancy in that county may not be used in another election until it has been examined and tested by a computer software expert in consultation with a voting system vendor and approved by the secretary of state. (4) The results of the random-sample audit must be public.

History: En. Sec. 7, Ch. 89, L. 2009.



13-17-508. Reimbursement of county costs.

13-17-508. Reimbursement of county costs. (1) Except as provided in subsection (2), the secretary of state shall reimburse each county for any costs incurred in implementing the provisions of this part. (2) A vendor who supplies a vote-counting machine that was purchased after October 1, 2009, and that fails an audit due to software or machine defects or vendor employee error shall pay the costs incurred for the audit of vote-counting machines in the affected county. The provisions of this subsection must be reflected in the contract for the purchase of vote-counting machines.

History: En. Sec. 8, Ch. 89, L. 2009.



13-17-509. Vote-counting machine maintenance -- examination.

13-17-509. Vote-counting machine maintenance -- examination. (1) Upgrades, patches, fixes, or alterations may not be applied to any vote-counting machine during the 30 days following a federal election. (2) If a vote-counting machine fails an audit pursuant to 13-17-507, the vote-counting machine is subject to examination by a computer software expert in consultation with a voting system vendor.

History: En. Sec. 9, Ch. 89, L. 2009.









CHAPTER 18. ELECTRONIC VOTING SYSTEMS (Repealed)

Part 1. General Provisions (Repealed)

13-18-101. Repealed.

13-18-101. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 164, Ch. 368, L. 1969; R.C.M. 1947, 23-3901.



13-18-102. Repealed.

13-18-102. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 165, Ch. 368, L. 1969; R.C.M. 1947, 23-3902.



13-18-103. Repealed.

13-18-103. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 166, Ch. 368, L. 1969; R.C.M. 1947, 23-3903(1), (2).



13-18-104. Repealed.

13-18-104. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 166, Ch. 368, L. 1969; R.C.M. 1947, 23-3903(4).



13-18-105. Repealed.

13-18-105. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 169, Ch. 368, L. 1969; R.C.M. 1947, 23-3906.



13-18-106. Repealed.

13-18-106. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 170, Ch. 368, L. 1969; R.C.M. 1947, 23-3907.






Part 2. Procedure (Repealed)

13-18-201. Repealed.

13-18-201. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 167, Ch. 368, L. 1969; R.C.M. 1947, 23-3904(part).



13-18-202. Repealed.

13-18-202. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 167, Ch. 368, L. 1969; R.C.M. 1947, 23-3904(1).



13-18-203. Repealed.

13-18-203. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 167, Ch. 368, L. 1969; R.C.M. 1947, 23-3904(2).



13-18-204. Repealed.

13-18-204. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 167, Ch. 368, L. 1969; R.C.M. 1947, 23-3904(3).



13-18-205. Repealed.

13-18-205. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 167, Ch. 368, L. 1969; R.C.M. 1947, 23-3904(4).



13-18-206. Repealed.

13-18-206. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 167, Ch. 368, L. 1969; R.C.M. 1947, 23-3904(5).



13-18-207. Repealed.

13-18-207. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 166, Ch. 368, L. 1969; R.C.M. 1947, 23-3903(3).



13-18-208. Repealed.

13-18-208. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 166, Ch. 368, L. 1969; R.C.M. 1947, 23-3903(5).



13-18-209. Repealed.

13-18-209. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. Sec. 168, Ch. 368, L. 1969; amd. Sec. 43, Ch. 365, L. 1977; R.C.M. 1947, 23-3905(1), (2).



13-18-210. Repealed.

13-18-210. Repealed. Sec. 407, Ch. 571, L. 1979.

History: (1), (3)En. Sec. 168, Ch. 368, L. 1969; amd. Sec. 43, Ch. 365, L. 1977; Sec. 23-3905, R.C.M. 1947; (2)En. Sec. 167, Ch. 368, L. 1969; Sec. 23-3904, R.C.M. 1947; R.C.M. 1947, 23-3904(part), 23-3905(3), (4).









CHAPTER 19. MAIL BALLOT ELECTIONS

Part 1. General Provisions

13-19-101. Statement of purpose.

13-19-101. Statement of purpose. The purpose of this chapter is to provide the option of and procedures for conducting certain specified elections as mail ballot elections. The provisions of this chapter recognize that sound public policy concerning the conduct of elections often requires the balancing of various elements of the public interest that are sometimes in conflict. Among these factors are the public's interest in fair and accurate elections, the election of those who will govern or represent, and cost-effective administration of all functions of government, including the conduct of elections. The provisions of this chapter further recognize that when these and other factors are balanced, the conduct of elections by mail ballot is potentially the most desirable of the available options in certain circumstances.

History: En. Sec. 1, Ch. 196, L. 1985; amd. Sec. 76, Ch. 56, L. 2009.



13-19-102. Definitions.

13-19-102. Definitions. As used in this chapter, the following definitions apply: (1) "Ballot" means the ballot or set of ballots that is to be returned by a specified election day. (2) "Election day" is the date established by law on which a particular election would be held if that election were being conducted by means other than a mail ballot election. (3) "Political subdivision" means a political subdivision of the state, including a school district. (4) "Secrecy envelope" means an envelope used to contain the elector's ballot and that is designed to conceal the elector's ballot and to prevent that elector's ballot from being distinguished from the ballots of other electors.

History: En. Sec. 2, Ch. 196, L. 1985; amd. Sec. 1, Ch. 10, L. 1987; amd. Sec. 1, Ch. 146, L. 1997; amd. Sec. 31, Ch. 297, L. 2009; amd. Sec. 9, Ch. 101, L. 2011; amd. Sec. 63, Ch. 242, L. 2011; amd. Sec. 54, Ch. 336, L. 2013.



13-19-103. General election laws to apply.

13-19-103. General election laws to apply. All laws applicable to elections when voting is not done by mail ballot and all penalties prescribed for violation of those laws apply to elections conducted by mail ballot to the extent they do not specifically conflict with the provisions of this chapter or are not otherwise provided for by this chapter.

History: En. Sec. 5, Ch. 196, L. 1985.



13-19-104. Mail ballot elections not mandatory -- when authorized -- when prohibited -- when county election administrator conducts.

13-19-104. Mail ballot elections not mandatory -- when authorized -- when prohibited -- when county election administrator conducts. (1) Conducting elections by mail ballot is only one option available to local officials, and this chapter does not mandate that the procedure be used. (2) Except as provided in subsection (3), any election may be conducted by mail ballot. (3) The following elections may not be conducted by mail ballot: (a) a regularly scheduled federal, state, or county election; (b) a special federal or state election, unless authorized by the legislature; or (c) a regularly scheduled or special election when another election in the political subdivision is taking place at the polls on the same day. (4) (a) Except as provided in subsection (4)(b), if more than one mail ballot election is being conducted in the political subdivision on the same day, the county election administrator shall conduct the elections. (b) The requirement that a county election administrator shall conduct more than one mail ballot election on the same day does not apply to a mail ballot school bond election conducted by the trustees of any two or more school districts that have unified pursuant to 20-6-312 or that have created a joint board of trustees pursuant to 20-3-361.

History: En. Sec. 4, Ch. 196, L. 1985; amd. Sec. 2, Ch. 10, L. 1987; amd. Sec. 2, Ch. 146, L. 1997; amd. Sec. 1, Ch. 264, L. 2005.



13-19-105. Role of secretary of state.

13-19-105. Role of secretary of state. In addition to other powers and duties conveyed by law, the secretary of state, with advice from election administrators, shall: (1) prescribe the form of materials to be used in the conduct of mail ballot elections; (2) review written plans for the conduct of mail ballot elections as provided in 13-19-205; and (3) adopt rules consistent with this chapter to: (a) establish and maintain uniformity in the conduct of mail ballot elections; and (b) establish procedures for the conduct of mail ballot elections that, when implemented by the election administrator: (i) prevent fraud; (ii) ensure the accurate handling and canvassing of mail ballots; and (iii) ensure that the secrecy of voted ballots is maintained.

History: En. Sec. 6, Ch. 196, L. 1985; amd. Sec. 32, Ch. 297, L. 2009.



13-19-106. General requirements for mail ballot election.

13-19-106. General requirements for mail ballot election. A mail ballot election must be conducted substantially as follows: (1) Subject to 13-12-202, official mail ballots must be prepared and all other initial procedures followed as provided by law, except that mail ballots must be paper ballots and are not required to have stubs. (2) An official ballot must be mailed to every qualified elector of the political subdivision conducting the election. (3) Each signature envelope must contain a form that is the same as the form for absentee ballot signature envelopes and that is prescribed by the secretary of state for the elector to verify the accuracy of the elector's address or notify the election administrator of the elector's correct mailing address and to return the corrected address with the voted ballot in the manner provided by 13-19-306. (4) The elector shall mark the ballot and place it in a secrecy envelope. (5) (a) The elector shall then place the secrecy envelope containing the elector's ballot in a signature envelope and mail it or deliver it in person to a place of deposit designated by the election administrator. (b) Except as provided in 13-21-206 and 13-21-226, the voted ballot must be received before 8 p.m. on election day. (6) Election officials shall first qualify the voted ballot by examining the signature envelope to determine whether it is submitted by a qualified elector who has not previously voted in the election. (7) If the voted ballot qualifies and is otherwise valid, officials shall then open the signature envelope and remove the secrecy envelope, which must be deposited unopened in an official ballot box. (8) Except as provided in 13-19-312, after the close of voting on election day, voted ballots must be counted and canvassed as provided in Title 13, chapter 15.

History: En. Sec. 3, Ch. 196, L. 1985; amd. Sec. 17, Ch. 591, L. 1991; amd. Sec. 1, Ch. 338, L. 1997; amd. Sec. 1, Ch. 546, L. 2001; amd. Sec. 76, Ch. 414, L. 2003; amd. Sec. 1, Ch. 443, L. 2003; amd. Sec. 33, Ch. 297, L. 2009; amd. Sec. 10, Ch. 101, L. 2011; amd. Sec. 64, Ch. 242, L. 2011; amd. Sec. 6, Ch. 139, L. 2013; amd. Sec. 55, Ch. 336, L. 2013.






Part 2. Preelection Procedure

13-19-201. How election initiated.

13-19-201. How election initiated. A proposal to conduct an election under this chapter may be initiated by either the election administrator or the appropriate governing body as provided in 13-19-202 through 13-19-204.

History: En. Sec. 7, Ch. 196, L. 1985.



13-19-202. Initiation by governing body.

13-19-202. Initiation by governing body. (1) A political subdivision may, by resolution of the governing body addressed to the election administrator, request that a particular election be conducted under the provisions of this chapter. (2) No later than 70 days before election day, the governing body shall transmit its request to the election administrator, who shall determine whether it is economically and administratively feasible to conduct the requested election by mail ballot. (3) Except as provided in 13-19-204, the decision to conduct an election under the provisions of this chapter is within the sole discretion of the election administrator. (4) Within 5 days after receiving a request, the election administrator shall respond in writing, stating that the request is either granted or denied for reasons specified. If granted, the election administrator shall prepare a plan as provided in 13-19-205.

History: En. Sec. 8, Ch. 196, L. 1985.



13-19-203. Initiation by election administrator.

13-19-203. Initiation by election administrator. (1) Even if a request has not been received from the governing body concerned, the election administrator may conduct any election authorized by 13-19-104 under this chapter if the election administrator determines that a mail ballot election is the most economically and administratively feasible way of conducting the election in question. (2) If the election administrator decides to conduct an election pursuant to subsection (1), the election administrator shall prepare a written plan as provided in 13-19-205 and forward a copy to the governing body concerned, together with a written statement informing the governing body of the decision to conduct the election by mail ballot, the reasons for the decision, and the right of the governing body to object under 13-19-204.

History: En. Sec. 9, Ch. 196, L. 1985; amd. Sec. 77, Ch. 56, L. 2009.



13-19-204. Objection of political subdivision.

13-19-204. Objection of political subdivision. (1) A political subdivision may, by resolution of the governing body, object to the conduct of one of its elections under this chapter. The resolution must include a statement of the reasons for the objection. (2) If the resolution is filed with the election administrator no later than 55 days prior to election day, the election may not be conducted by mail under this chapter.

History: En. Sec. 10, Ch. 196, L. 1985; amd. Sec. 34, Ch. 297, L. 2009.



13-19-205. Written plan for conduct of election -- amendments -- approval procedures.

13-19-205. Written plan for conduct of election -- amendments -- approval procedures. (1) The election administrator shall prepare a written plan for the conduct of the election and shall submit it to the secretary of state in a manner that ensures that it is received at least 60 days prior to the date set for the election. (2) The written plan must include: (a) a timetable for the election; and (b) sample written instructions that will be sent to the electors. The instructions must include but are not limited to: (i) information on the estimated amount of postage required to return the ballot; (ii) (A) the location of the places of deposit and the days and times when ballots may be returned to the places of deposit, if the information is available; or (B) if the information on location and hours of places of deposit is not available, a section that will allow the information to be added before the instructions are mailed to electors; and (iii) any applicable instructions specified under 13-13-214(5). (3) The plan may be amended by the election administrator any time prior to the 35th day before election day by notifying the secretary of state in writing of any changes. (4) Within 5 days of receiving the plan and as soon as possible after receiving any amendments, the secretary of state shall approve, disapprove, or recommend changes to the plan or amendments. (5) When the written plan has been approved, the election administrator shall proceed to conduct the election according to the approved plan unless the election is canceled for any reason provided by law.

History: En. Sec. 11, Ch. 196, L. 1985; amd. Sec. 35, Ch. 297, L. 2009; amd. Sec. 11, Ch. 101, L. 2011.



13-19-206. Distributing materials to electors -- procedure.

13-19-206. Distributing materials to electors -- procedure. For each election conducted under this chapter, the election administrator shall: (1) mail a single packet to every qualified elector of the political subdivision conducting the election; (2) ensure that each packet contains only one each of the following: (a) an official ballot for each type of election being held on the specified election day; (b) a secrecy envelope; (c) a signature envelope; and (d) complete written instructions, as approved by the secretary of state pursuant to 13-19-205, for mail ballot voting procedures; (3) ensure that each packet is: (a) addressed to a single individual elector at the most current address available from the official registration records; and (b) deposited in the United States mail with sufficient postage for it to be delivered to the elector's address; and (4) mail the packet in a manner that conforms to postal regulations to require the return, not forwarding, of undelivered packets.

History: En. Sec. 13, Ch. 196, L. 1985; amd. Sec. 18, Ch. 591, L. 1991; amd. Sec. 2, Ch. 338, L. 1997; amd. Sec. 36, Ch. 297, L. 2009; amd. Sec. 12, Ch. 101, L. 2011; amd. Sec. 65, Ch. 242, L. 2011.



13-19-207. When materials to be mailed.

13-19-207. When materials to be mailed. (1) Except as provided in subsection (2), for any election conducted by mail, ballots must be mailed no sooner than the 25th day and no later than the 15th day before election day. (2) (a) All ballots mailed to electors on the active list and provisionally registered list must be mailed the same day. (b) At any time before noon on the day before election day, a ballot may be mailed or, upon request, provided in person at the election administrator's office to: (i) an elector on the inactive list after the elector reactivates the elector's registration as provided in 13-2-222; or (ii) an individual who registers under the late registration option provided for in 13-2-304. (c) An elector on the inactive list shall vote at the election administrator's office on election day if the elector reactivates the elector's registration after noon on the day before election day. (d) An elector who registers pursuant to 13-2-304 on election day or on the day before election day must receive the ballot and vote it at the election administrator's office.

History: En. Sec. 14, Ch. 196, L. 1985; amd. Sec. 37, Ch. 297, L. 2009; amd. Sec. 13, Ch. 101, L. 2011.






Part 3. Election Procedure

13-19-301. Voting mail ballots.

13-19-301. Voting mail ballots. (1) Upon receipt of a mailed ballot, the elector may vote by: (a) marking the ballot in the manner specified; (b) placing the marked ballot in the secrecy envelope, free of any identifying marks; (c) placing the secrecy envelope containing one ballot for each election being held in the signature envelope; (d) executing the affirmation printed on the signature envelope; and (e) returning the signature envelope with all appropriate enclosures, as provided in 13-19-306. (2) For the purpose of this chapter, an official ballot is voted when the marked ballot is received at a place of deposit.

History: En. Sec. 16, Ch. 196, L. 1985; amd. Sec. 78, Ch. 56, L. 2009; amd. Sec. 38, Ch. 297, L. 2009; amd. Sec. 14, Ch. 101, L. 2011; amd. Sec. 66, Ch. 242, L. 2011.



13-19-302. Proportional voting.

13-19-302. Proportional voting. The election administrator shall provide a method for proportional voting in the administrator's written plan for an election conducted under this chapter that requires votes to be cast in proportion to ownership or any factor other than one vote per person.

History: En. Sec. 12, Ch. 196, L. 1985; amd. Sec. 79, Ch. 56, L. 2009.



13-19-303. Voting by elector when absent from place of residence during conduct of election.

13-19-303. Voting by elector when absent from place of residence during conduct of election. (1) A qualified elector who will be absent from the county during the time the election is being conducted may: (a) vote in person in the election administrator's office as soon as ballots are available and until noon the day before the ballots are scheduled to be mailed; or (b) make a written request, signed by the applicant and addressed to the election administrator, that the ballot be mailed to an address other than the address that appears on the registration card. Written requests must be accepted until noon the day before the ballots are scheduled to be mailed. (2) (a) Ballots mailed to electors on the active list and provisionally registered list pursuant to this section must be mailed the same day that all other ballots are mailed, except that a ballot requested pursuant to Title 13, chapter 21, may be sent to the elector as soon as the ballot is available. (b) A ballot may be provided pursuant to this section until noon on the day before election day if, after the ballots are mailed to active and provisionally registered electors: (i) an inactive elector reactivates the elector's registration as provided in 13-2-222; or (ii) an individual registers under the late registration option provided for in 13-2-304 and receives a ballot in person.

History: En. Sec. 15, Ch. 196, L. 1985; amd. Sec. 39, Ch. 297, L. 2009; amd. Sec. 15, Ch. 101, L. 2011.



13-19-304. Voting by nonregistered electors.

13-19-304. Voting by nonregistered electors. (1) For any election being conducted under this chapter by a political subdivision that allows individuals to vote who are not registered electors, the individual may vote by appearing in person at the election administrator's office or by providing materials by mail, facsimile, or electronic means and demonstrating that the individual possesses the qualifications required for voting. (2) An individual complying with subsection (1) before official ballots are available may provide a card to the election administrator containing the signature of the individual or the individual's agent designated pursuant to 13-1-116 and the address to which the ballot is to be mailed. The signature provided must be used for verification when the mail ballot is returned. (3) An individual complying with subsection (1) after official ballots are available and before 8 p.m. on election day must be permitted to vote at that time.

History: En. Sec. 23, Ch. 196, L. 1985; amd. Sec. 80, Ch. 56, L. 2009; amd. Sec. 40, Ch. 297, L. 2009; amd. Sec. 56, Ch. 336, L. 2013.



13-19-305. Replacement ballots.

13-19-305. Replacement ballots. Replacement ballots may be issued as specified in 13-13-204.

History: En. Sec. 17, Ch. 196, L. 1985; amd. Sec. 81, Ch. 56, L. 2009; amd. Sec. 41, Ch. 297, L. 2009; amd. Sec. 16, Ch. 101, L. 2011.



13-19-306. Returning marked ballots -- when -- where.

13-19-306. Returning marked ballots -- when -- where. (1) After complying with 13-19-301, an elector or the elector's agent or designee may return the elector's ballot on or before election day by either: (a) depositing the signature envelope in the United States mail, with sufficient postage affixed; or (b) returning it to any place of deposit designated by the election administrator pursuant to 13-19-307. (2) Except as provided in 13-21-206 and 13-21-226, in order for the ballot to be counted, each elector shall return it in a manner that ensures it is received prior to 8 p.m. on election day.

History: En. Sec. 18, Ch. 196, L. 1985; amd. Sec. 19, Ch. 591, L. 1991; amd. Sec. 82, Ch. 56, L. 2009; amd. Sec. 42, Ch. 297, L. 2009; amd. Sec. 17, Ch. 101, L. 2011; amd. Sec. 67, Ch. 242, L. 2011; amd. Sec. 7, Ch. 139, L. 2013.



13-19-307. Places of deposit.

13-19-307. Places of deposit. (1) (a) The election administrator shall designate the election administrator's office and may designate one or more places in the political subdivision in which the election is being conducted as places of deposit where ballots may be returned in person by the elector or the elector's agent or designee. (b) If the election administrator's office is not accessible pursuant to 13-3-205, the election administrator shall designate at least one accessible place of deposit. (2) Prior to election day, ballots may be returned to any designated place of deposit during the days and times set by the election administrator and within the regular business hours of the location. (3) On election day, each location designated as a place of deposit must be open as provided in 13-1-106, and ballots may be returned during those hours. (4) The election administrator may designate certain locations as election day places of deposit, and any designated location functions as a place of deposit only on election day. (5) Each place of deposit must be staffed by at least two election officials who, except for election judges serving in elections under Title 20, chapter 20, are selected in the same manner as provided for the selection of election judges in 13-4-102. (6) The election administrator shall provide each designated place of deposit with an official ballot transport box secured as provided by law.

History: En. Sec. 19, Ch. 196, L. 1985; amd. Sec. 83, Ch. 56, L. 2009; amd. Sec. 43, Ch. 297, L. 2009; amd. Sec. 68, Ch. 242, L. 2011.



13-19-308. Disposition of ballots returned in person.

13-19-308. Disposition of ballots returned in person. If a ballot is returned in person by the elector or the elector's agent or designee to a place of deposit other than the election administrator's office, the election officials on location shall: (1) keep a log of the names of all electors for whom the officials receive ballots; (2) deposit the unopened signature envelope in the sealed ballot transport box provided for that purpose; and (3) securely retain all voted ballots until they are transported to the election administrator's office. The transport boxes must then be opened and the ballots handled in the same manner provided for ballots returned under 13-19-309.

History: En. Sec. 20, Ch. 196, L. 1985; amd. Sec. 20, Ch. 591, L. 1991; amd. Sec. 84, Ch. 56, L. 2009; amd. Sec. 44, Ch. 297, L. 2009; amd. Sec. 18, Ch. 101, L. 2011; amd. Sec. 69, Ch. 242, L. 2011.



13-19-309. Disposition of ballots returned to election administrator's office.

13-19-309. Disposition of ballots returned to election administrator's office. Ballots returned to the election administrator's office must be handled as provided for absentee ballots in 13-13-241.

History: En. Sec. 21, Ch. 196, L. 1985; amd. Sec. 77, Ch. 414, L. 2003; amd. Sec. 19, Ch. 101, L. 2011; amd. Sec. 70, Ch. 242, L. 2011.



13-19-310. Repealed.

13-19-310. Repealed. Sec. 22, Ch. 101, L. 2011. (Repealer effective January 1, 2012.)

History: En. Sec. 22, Ch. 196, L. 1985; amd. Sec. 85, Ch. 56, L. 2009; amd. Sec. 45, Ch. 297, L. 2009.



13-19-311. Repealed.

13-19-311. Repealed. Sec. 22, Ch. 101, L. 2011. (Repealer effective January 1, 2012.)

History: En. Sec. 24, Ch. 196, L. 1985; amd. Sec. 21, Ch. 591, L. 1991; amd. Sec. 3, Ch. 338, L. 1997; amd. Sec. 46, Ch. 297, L. 2009.



13-19-312. Preparation for count and counting procedure.

13-19-312. Preparation for count and counting procedure. (1) The preparation for counting ballots must be as provided in 13-15-201. (2) Except as provided in subsection (3), after the close of voting on election day, the counting board appointed pursuant to 13-15-112 shall: (a) open the official ballot boxes; (b) open each secrecy envelope, removing the voted ballot; and (c) proceed to count the votes as provided in Title 13, chapter 15. (3) On election day, the election administrator may begin the procedures described in subsection (2) before the polls close if the election administrator complies with the procedures described in 13-15-207(3).

History: En. Sec. 27, Ch. 196, L. 1985; amd. Sec. 22, Ch. 591, L. 1991; amd. Sec. 78, Ch. 414, L. 2003; amd. Sec. 47, Ch. 297, L. 2009; amd. Sec. 20, Ch. 101, L. 2011.



13-19-313. Notice to elector -- opportunity to resolve questions.

13-19-313. Notice to elector -- opportunity to resolve questions. Notice to the elector and the opportunity to resolve questions must be as provided in 13-13-245, except as follows: (1) If a mail ballot is returned as undeliverable, the election administrator shall attempt to contact the elector by the most expedient means available to determine the reason for the return and mail a confirmation notice if the elector cannot be contacted otherwise. The notice must be sent by forwardable, first-class mail with a postage-paid, return-addressed notice. (2) If the confirmation notice is returned to the election administrator, the election administrator shall place the elector on the inactive list provided for in 13-2-220 until the elector becomes a qualified elector.

History: En. Sec. 25, Ch. 196, L. 1985; amd. Sec. 10, Ch. 246, L. 1997; amd. Sec. 40, Ch. 475, L. 2003; amd. Sec. 48, Ch. 297, L. 2009; amd. Sec. 21, Ch. 101, L. 2011; amd. Sec. 73, Ch. 242, L. 2011.



13-19-314. Resolving ballots in question.

13-19-314. Resolving ballots in question. Any questions concerning the validity of a ballot or signature must be resolved in the following manner: (1) If the election administrator is unable to determine without doubt whether a voted ballot is valid or invalid, the election administrator shall give notice to the elector as provided in 13-19-313. (2) If, subsequent to following the procedure in 13-19-313, the election administrator is still unable to determine without doubt whether the voted ballot is valid or invalid, the ballot must be handled as a provisional ballot pursuant to 13-15-107.

History: En. Sec. 26, Ch. 196, L. 1985; amd. Sec. 79, Ch. 414, L. 2003; amd. Sec. 49, Ch. 297, L. 2009.









CHAPTER 21. MONTANA ABSENT UNIFORMED SERVICES AND OVERSEAS VOTER ACT

Part 1. General Provisions

13-21-101. Short title.

13-21-101. Short title. This chapter may be cited as the "Montana Absent Uniformed Services and Overseas Voter Act".

History: En. Sec. 1, Ch. 557, L. 2003; amd. Sec. 8, Ch. 139, L. 2013.



13-21-102. Definitions.

13-21-102. Definitions. As used in this chapter, the following definitions apply: (1) "Covered voter" means: (a) a uniformed-service voter or an overseas voter who is registered to vote in Montana; (b) a uniformed-service voter whose voting residence is in Montana and who otherwise satisfies Montana's voter eligibility requirements; (c) an overseas voter who, before leaving the United States, was last eligible to vote in Montana and, except for a state residency requirement, otherwise satisfies Montana's voter eligibility requirements; (d) an overseas voter who, before leaving the United States, would have been last eligible to vote in Montana had the voter then been of voting age and, except for a state residency requirement, otherwise satisfies Montana's voter eligibility requirements. (2) "Dependent" means an individual recognized as a dependent by a uniformed service. (3) "Federal postcard application" means the application prescribed under section 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff(b)(2). (4) "Federal write-in absentee ballot" means the ballot described in section 103 of the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff-2. (5) "Military-overseas ballot" means: (a) a federal write-in absentee ballot; (b) an absentee ballot specifically prepared or distributed for use by a covered voter in accordance with this chapter; or (c) a ballot cast by a covered voter in accordance with this chapter. (6) "Overseas voter" means a United States citizen who resides outside the United States who would otherwise be qualified to vote in the last place in which the person was domiciled before leaving the United States. (7) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. (8) "Uniformed service" means: (a) active and reserve components of the army, navy, air force, marine corps, or coast guard of the United States; (b) the merchant marine, the commissioned corps of the public health service, or the commissioned corps of the national oceanic and atmospheric administration of the United States; or (c) the national guard and state militia. (9) "Uniformed-service voter" means an individual who is qualified to vote and is: (a) a member of the active or reserve components of the army, navy, air force, marine corps, or coast guard of the United States who is on active duty; (b) a member of the merchant marine, the commissioned corps of the public health service, or the commissioned corps of the national oceanic and atmospheric administration of the United States; (c) a member of the national guard or state militia in activated status; or (d) a spouse or dependent of a member referred to in this subsection (9). (10) "United States", used in the territorial sense, means the several states, the District of Columbia, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States. (11) "Voter registration application" means the form approved by the secretary of state that an elector may use to register to vote in Montana.

History: En. Sec. 2, Ch. 557, L. 2003; amd. Sec. 9, Ch. 139, L. 2013.



13-21-103. Repealed.

13-21-103. Repealed. Sec. 23, Ch. 139, L. 2013.

History: En. Sec. 3, Ch. 557, L. 2003; amd. Sec. 1, Ch. 157, L. 2007.



13-21-104. Adoption of rules on electronic registration and voting -- acceptance of funds.

13-21-104. Adoption of rules on electronic registration and voting -- acceptance of funds. (1) The secretary of state shall adopt reasonable rules under the rulemaking provisions of the Montana Administrative Procedure Act to implement this chapter. The rules are binding upon election administrators. (2) The rules must provide that: (a) there are uniform statewide standards concerning electronic registration and voting; (b) regular absentee ballots for a primary, general, or special election are available in a format that allows the ballot to be electronically transmitted to a United States elector as soon as the ballots are available pursuant to 13-13-205; (c) a covered voter may, subject to 13-2-304, register and vote up to the time that the polls close on election day; (d) a covered voter is allowed to cast a provisional ballot if there is a question about the elector's registration information or eligibility to vote; and (e) a ballot cast by a covered voter and transmitted electronically will remain secret, as required by Article IV, section 1, of the Montana constitution. This subsection (2)(e) does not prohibit the adoption of rules establishing administrative procedures on how electronically transmitted votes must be transcribed to an official ballot. However, the rules must be designed to protect the accuracy, integrity, and secrecy of the process. (3) The secretary of state may apply for and receive a grant of funds from any agency or office of the United States government or from any other public or private source and may use the money for the purpose of implementing this chapter.

History: En. Sec. 2(2), (3), Ch. 111, L. 1991; amd. Sec. 49, Ch. 42, L. 1997; amd. Sec. 3, Ch. 80, L. 1999; amd. Sec. 22, Ch. 557, L. 2003; Sec. 13-13-278, MCA 2001; redes. 13-21-104 by Sec. 24, Ch. 557, L. 2003; amd. Sec. 1, Ch. 278, L. 2009; amd. Sec. 10, Ch. 139, L. 2013.



13-21-105. Elections covered.

13-21-105. Elections covered. (1) The voting procedures in this chapter apply to: (a) a general, special, presidential preference, or primary election for federal office; (b) a general, special, recall, or primary election for statewide or state legislative office or state ballot measure. (2) Nothing in this section prohibits the application of the voting procedures in this chapter to any other elections.

History: En. Sec. 12, Ch. 139, L. 2013.



13-21-106. Role of secretary of state.

13-21-106. Role of secretary of state. (1) The secretary of state is the state official responsible for implementing the provisions of this chapter and the state's responsibilities under the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff, et seq. (2) The secretary of state shall make available to covered voters information regarding voter registration procedures for covered voters and procedures for casting military-overseas ballots. The secretary of state may delegate the responsibility under this subsection only to the state office designated in compliance with section 102(b)(1) of the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. 1973ff-1(b)(1). (3) (a) The secretary of state shall establish an electronic transmission system that must be available at least 45 days before a covered election or any other approved method through which a covered voter may apply for and receive voter registration materials, military-overseas ballots, and other information under this chapter. (b) If required identification is included, materials submitted through the electronic transmission system are not required to be signed.

History: En. Sec. 13, Ch. 139, L. 2013.






Part 2. Absentee Voting

13-21-201. Repealed.

13-21-201. Repealed. Sec. 23, Ch. 139, L. 2013.

History: (1)En. Sec. 25, Ch. 368, L. 1969; amd. Sec. 1, Ch. 396, L. 1975; amd. Sec. 40, Ch. 334, L. 1977; Sec. 23-3006, R.C.M. 1947; (2)En. Sec. 137, Ch. 368, L. 1969; Sec. 23-3719, R.C.M. 1947; R.C.M. 1947, 23-3006(7), 23-3719(2); amd. Sec. 31, Ch. 571, L. 1979; amd. Sec. 2, Ch. 396, L. 1985; amd. Sec. 1, Ch. 302, L. 1991; amd. Sec. 1, Ch. 164, L. 1999; amd. Sec. 10, Ch. 557, L. 2003; Sec. 13-2-212, MCA 2001; redes. 13-21-201 by Sec. 24, Ch. 557, L. 2003; amd. Sec. 2, Ch. 157, L. 2007; amd. Sec. 2, Ch. 278, L. 2009; amd. Sec. 2, Ch. 190, L. 2011.



13-21-202. Repealed.

13-21-202. Repealed. Sec. 23, Ch. 139, L. 2013.

History: En. Sec. 139, Ch. 368, L. 1969; amd. Sec. 1, Ch. 250, L. 1971; R.C.M. 1947, 23-3721; amd. Sec. 33, Ch. 571, L. 1979; amd. Sec. 3, Ch. 396, L. 1985; amd. Sec. 11, Ch. 557, L. 2003; Sec. 13-2-214, MCA 2001; redes. 13-21-202 by Sec. 24, Ch. 557, L. 2003; amd. Sec. 3, Ch. 157, L. 2007.



13-21-203. Repealed.

13-21-203. Repealed. Sec. 23, Ch. 139, L. 2013.

History: En. 23-3724 by Sec. 1, Ch. 247, L. 1971; R.C.M. 1947, 23-3724; amd. Sec. 12, Ch. 557, L. 2003; Sec. 13-2-215, MCA 2001; redes. 13-21-203 by Sec. 24, Ch. 557, L. 2003; amd. Sec. 50, Ch. 297, L. 2009.



13-21-204. Repealed.

13-21-204. Repealed. Sec. 7, Ch. 157, L. 2007.

History: En. Sec. 1, Ch. 43, L. 1987; amd. Sec. 3, Ch. 302, L. 1991; amd. Sec. 3, Ch. 164, L. 1999; amd. Sec. 18, Ch. 557, L. 2003; Sec. 13-13-271, MCA 2001; redes. 13-21-204 by Sec. 24, Ch. 557, L. 2003.



13-21-205. Repealed.

13-21-205. Repealed. Sec. 23, Ch. 139, L. 2013.

History: En. Sec. 1, Ch. 43, L. 1987; amd. Sec. 19, Ch. 557, L. 2003; Sec. 13-13-272, MCA 2001; redes. 13-21-205 by Sec. 24, Ch. 557, L. 2003; amd. Sec. 4, Ch. 157, L. 2007.



13-21-206. Counting of federal write-in absentee ballots.

13-21-206. Counting of federal write-in absentee ballots. (1) A federal write-in absentee ballot received by an election administrator may be counted only if: (a) the elector's voter registration and identification information is sufficient to determine that the elector is eligible to vote in the election; (b) the ballot is not received before regular absentee ballots have been printed pursuant to 13-13-205; (c) the election administrator has not received a regular absentee ballot from the elector by 8 p.m. on election day; and (d) the ballot is sent by 8 p.m. on election day and is received by 3 p.m. on the Monday following the election. (2) Federal write-in absentee ballots received before the close of the polls on election day may not be counted until the polls have closed.

History: En. Sec. 1, Ch. 43, L. 1987; amd. Sec. 4, Ch. 164, L. 1999; amd. Sec. 20, Ch. 557, L. 2003; Sec. 13-13-273, MCA 2001; redes. 13-21-206 by Sec. 24, Ch. 557, L. 2003; amd. Sec. 21, Ch. 586, L. 2005; amd. Sec. 5, Ch. 157, L. 2007.



13-21-207. Repealed.

13-21-207. Repealed. Sec. 23, Ch. 139, L. 2013.

History: En. Sec. 2(1), Ch. 111, L. 1991; amd. Sec. 2, Ch. 80, L. 1999; amd. Sec. 21, Ch. 557, L. 2003; Sec. 13-13-277, MCA 2001; redes. 13-21-207 by Sec. 24, Ch. 557, L. 2003; amd. Sec. 3, Ch. 278, L. 2009.



13-21-208. and reserved.

13-21-208 through 13-21-209 reserved.



13-21-210. Repealed.

13-21-210. Repealed. Sec. 23, Ch. 139, L. 2013.

History: En. Sec. 4, Ch. 557, L. 2003; amd. Sec. 6, Ch. 157, L. 2007; amd. Sec. 2, Ch. 221, L. 2007; amd. Sec. 4, Ch. 278, L. 2009; amd. Sec. 51, Ch. 297, L. 2009; amd. Sec. 2, Ch. 111, L. 2011; amd. Sec. 4, Ch. 182, L. 2011; amd. Sec. 3, Ch. 190, L. 2011; amd. Sec. 3, Ch. 255, L. 2013.



13-21-211. Repealed.

13-21-211. Repealed. Sec. 76, Ch. 242, L. 2011.

History: En. Sec. 5, Ch. 557, L. 2003.



13-21-212. Mailing ballots to United States elector [covered voter].

13-21-212. Mailing ballots to United States elector [covered voter]. Ballots mailed to a United States elector [covered voter] must be handled as prescribed in 13-13-214, except that both the envelope in which a ballot is mailed to the elector [covered voter] and the signature envelope for the ballot must have printed across its face the information and graphics and be of the color prescribed by the secretary of state consistent with the regulations established by the federal election commission, the U.S. postal service, or other federal agency.

History: En. Sec. 6, Ch. 557, L. 2003; amd. Sec. 58, Ch. 336, L. 2013.



13-21-213. Report on absentee ballots.

13-21-213. Report on absentee ballots. (1) Within 60 days after the date of each regularly scheduled federal general election, each county election administrator shall report to the secretary of state: (a) the number of absentee ballots transmitted by the election administrator to covered voters for the election; (b) the number of absentee ballots cast and returned to the election administrator for the election from covered voters; and (c) the method of transmission and the method of submission of each absentee ballot in subsections (1)(a) and (1)(b). (2) The secretary of state may prescribe a standardized format for the report. (3) Within 90 days after the date of each regularly scheduled federal general election, the secretary of state shall report to the federal election assistance commission, established pursuant to the Help America Vote Act of 2002, Public Law 107-252, or its successor a statewide report containing the information provided under subsection (1) and any other information required by the federal election assistance commission. The report must be made in the format prescribed by the federal election assistance commission.

History: En. Sec. 7, Ch. 557, L. 2003; amd. Sec. 11, Ch. 139, L. 2013.



13-21-214. through reserved.

13-21-214 through 13-21-219 reserved.



13-21-220. Covered voter's registration address.

13-21-220. Covered voter's registration address. In registering to vote, a covered voter who is eligible to vote in Montana shall use and must be assigned to the voting precinct of the address of the last place of residence of the voter in Montana. If that address is no longer a recognized residential address, the voter must be assigned an address for voting purposes.

History: En. Sec. 14, Ch. 139, L. 2013.



13-21-221. Methods of registering to vote.

13-21-221. Methods of registering to vote. (1) To apply to register to vote, in addition to any other approved method, a covered voter may use a federal postcard application or the application's electronic equivalent. (2) A covered voter may use the declaration accompanying a federal write-in absentee ballot to apply to register to vote simultaneously with the submission of the federal write-in absentee ballot. (3) The secretary of state shall ensure that the electronic transmission system described in 13-21-106(3) is capable of accepting both a federal postcard application and any other approved electronic registration application sent to the appropriate election official. The voter may use the electronic transmission system when available or any other approved method to register to vote.

History: En. Sec. 15, Ch. 139, L. 2013.



13-21-222. Methods of applying for military-overseas ballot.

13-21-222. Methods of applying for military-overseas ballot. (1) A covered voter who is registered to vote in this state may apply for a military-overseas ballot: (a) using either the regular absentee ballot application in use in the voter's jurisdiction under 13-13-212 or the federal postcard application or the application's electronic equivalent; (b) by making a written request, which must include the voter's birth date and signature; or (c) by making an electronic request that includes the voter's birth date and affirmation of the voter's eligibility to vote under the Montana Absent Uniformed Services and Overseas Voter Act. (2) A person who holds a power of attorney from a uniformed-service voter may apply for an absentee ballot for that election on behalf of the uniformed-service voter. The applicant shall provide a copy of the power of attorney authorizing the request for an absentee ballot along with the application. (3) A covered voter who is not registered to vote in Montana may use a federal postcard application or the application's electronic equivalent to apply simultaneously to register to vote under 13-21-221 and for a military-overseas ballot. (4) The secretary of state shall ensure that the electronic transmission system described in 13-21-106(3) is capable of accepting the submission of a federal postcard application. The voter may use the electronic transmission system or any other approved method to apply for a military-overseas ballot. (5) A covered voter may use the declaration accompanying a federal write-in absentee ballot as an application for a military-overseas ballot simultaneously with the submission of the federal write-in absentee ballot if the declaration is received by the appropriate election official within the time period required by this chapter. (6) An application from a covered voter who applies for a ballot under this section is considered a request for an absentee ballot for all elections held through December 31 of the year following the calendar year of application or for a shorter period if requested by the covered voter. (7) To receive the benefits of this chapter, a covered voter shall inform the appropriate election official that the voter is a covered voter. Methods of informing the appropriate election official that a voter is a covered voter include: (a) the use of a federal postcard application or federal write-in absentee ballot; (b) the use of an overseas address on an approved voter registration application or ballot application; and (c) the inclusion on an approved voter registration application or ballot application or other information sufficient to identify the voter as a covered voter. (8) This section does not preclude a covered voter from voting under Title 13, chapter 13, part 2.

History: En. Sec. 16, Ch. 139, L. 2013.



13-21-223. Timeliness of application for military-overseas ballot.

13-21-223. Timeliness of application for military-overseas ballot. Except as provided in 13-21-226, an application for a military-overseas ballot is timely if received by 8 p.m. on election day.

History: En. Sec. 17, Ch. 139, L. 2013.



13-21-224. Transmission of unvoted ballots.

13-21-224. Transmission of unvoted ballots. (1) For an election described in 13-21-105, not later than 45 days before the election or, if the 45th day before the election falls on a weekend or holiday, not later than the business day preceding the 45th day, the election official in each jurisdiction charged with distributing a ballot and balloting materials shall transmit a ballot and balloting materials to all covered voters who by that date submit a valid military-overseas ballot application. (2) A covered voter who requests that a ballot and balloting materials be sent to the voter by electronic transmission may choose facsimile transmission or electronic mail or online delivery. The election official in each jurisdiction charged with distributing a ballot and balloting materials shall transmit the ballot and balloting materials to the voter using the means of transmission chosen by the voter.

History: En. Sec. 18, Ch. 139, L. 2013.



13-21-225. Use of federal write-in absentee ballot.

13-21-225. Use of federal write-in absentee ballot. A covered voter may use a federal write-in absentee ballot to vote for all offices and ballot measures in an election described in 13-21-105.

History: En. Sec. 19, Ch. 139, L. 2013.



13-21-226. Receipt of voted ballot.

13-21-226. Receipt of voted ballot. (1) A valid military-overseas ballot must be counted if it is received by 8 p.m. on election day or by 5 p.m. on the day after election day if transmitted electronically by 8 p.m. on election day. (2) Voted ballots transmitted electronically by 8 p.m. on election day and received by 5 p.m. on the day after election day must be counted at the same time as provisional ballots are counted.

History: En. Sec. 20, Ch. 139, L. 2013.



13-21-227. Confirmation of receipt of application and voted ballot.

13-21-227. Confirmation of receipt of application and voted ballot. The secretary of state, in coordination with local election officials, shall implement an electronic free-access system by which a covered voter may determine by telephone, electronic mail, or internet whether: (1) the voter's federal postcard application or other registration or military-overseas ballot application has been received and accepted; and (2) the voter's military-overseas ballot has been received and the current status of the ballot.

History: En. Sec. 21, Ch. 139, L. 2013.



13-21-228. Use of voter's e-mail address.

13-21-228. Use of voter's e-mail address. (1) A local election official shall request an e-mail address from each covered voter who registers to vote after January 1, 2014. (2) An e-mail address provided by a covered voter may not be made available to the public or any individual or organization other than a state or local election official and is exempt from disclosure under Title 2, chapter 6. (3) The address may be used only for official communication with the voter about the voting process, including transmitting military-overseas ballots and election materials if the voter has requested electronic transmission and verifying the voter's mailing address and physical location.

History: En. Sec. 22, Ch. 139, L. 2013.









CHAPTER 22. YOUTH VOTING ACT

Part 1. General Provisions

13-22-101. Short title.

13-22-101. Short title. This chapter may be cited as the "Youth Voting Act".

History: En. Sec. 1, Ch. 348, L. 1991.



13-22-102. Purpose and intent.

13-22-102. Purpose and intent. The intent of the legislature is to establish a nonpartisan youth voting program that will: (1) provide the youth of Montana with practical experience in the democratic process; (2) increase the likelihood that Montana's youth will participate in the process as adult voters and encourage the participation of more parents in elections; (3) not benefit any elected official, candidate for elective office, political party, campaign for or against any ballot issue, or any proposed ballot issue attempting to qualify for placement on a ballot; and (4) be entirely funded through private donations.

History: En. Sec. 2, Ch. 348, L. 1991; amd. Sec. 4, Ch. 481, L. 2007.



13-22-103. Youth voting program established -- program coordination -- school participation.

13-22-103. Youth voting program established -- program coordination -- school participation. (1) There is a youth voting program for minors to provide young Montanans direct experience in the voting process. (2) The secretary of state, in consultation with the superintendent of public instruction, shall solicit county election administrators and schools throughout the state to participate in the youth voting program. The secretary of state and the superintendent of public instruction shall confer with the participating county election administrators and county superintendents of schools and, from among interested schools, shall facilitate the participation of as many schools in the program as available funds and other circumstances allow. A designated school may, at any time, decline to participate by notifying the secretary of state in writing.

History: En. Sec. 3, Ch. 348, L. 1991.



13-22-104. Program development.

13-22-104. Program development. (1) The secretary of state and the superintendent of public instruction shall compile a program and establish a process whereby: (a) students are instructed on the electoral process, the importance of voting, and how to mark and cast a ballot; (b) students are educated about current issues in a manner appropriate for each grade level involved; (c) students cast facsimile or mock ballots at a location designated as a youth voting location or while accompanying an eligible voter to a polling place during regular elections; and (d) ballots cast by students at elections are counted and the results are made available to all participating schools. (2) The program must be presented to participating schools in a nonpartisan, nonbiased, and informative manner.

History: En. Sec. 4, Ch. 348, L. 1991; amd. Sec. 1, Ch. 142, L. 1997.



13-22-105. Responsibilities of participating schools.

13-22-105. Responsibilities of participating schools. Participating schools shall, in a timely manner, provide to students and their parents or guardians instruction and guidance on how to participate in the program, youth voter registration procedures and deadlines, a list of candidates and issues, and polling and balloting procedures.

History: En. Sec. 5, Ch. 348, L. 1991.



13-22-106. Polling place procedures.

13-22-106. Polling place procedures. (1) The secretary of state and the superintendent of public instruction shall work with participating schools or county election officials, as necessary, to provide that: (a) facsimile or mock ballots are distributed to locations designated as youth voting locations; (b) participating students accompanied by an eligible voter are allowed to cast ballots in the youth election at regular polling places; and (c) student ballots are counted and the results are announced to the participating schools. (2) The provisions of this section must be carried out in a manner that will not interfere with the normal voting process or established polling place procedures.

History: En. Sec. 6, Ch. 348, L. 1991; amd. Sec. 2, Ch. 142, L. 1997.



13-22-107. Funding.

13-22-107. Funding. (1) Except for compensation for time spent by employees of the secretary of state and the superintendent of public instruction, public money may not be used to support or fund the youth voting program established in this chapter. (2) A nonprofit corporation may be formed subject to the provisions of Title 35, chapter 2, to solicit donations from private sources. Money solicited under this subsection must be used only for the youth voting program.

History: En. Sec. 7, Ch. 348, L. 1991; amd. Sec. 41, Ch. 475, L. 2003.



13-22-108. Reports.

13-22-108. Reports. (1) Each biennium, the secretary of state shall provide, upon request, a report to the legislature outlining the program's effectiveness in achieving its objectives. (2) Participating schools and agencies shall provide to the secretary of state information regarding the youth voting program for the secretary of state's report to the legislature.

History: En. Sec. 8, Ch. 348, L. 1991.









CHAPTER 25. ELECTIONS FOR FEDERAL OFFICE

Part 1. Presidential Elections

13-25-101. Nomination of electors -- ballot.

13-25-101. Nomination of electors -- ballot. (1) In the manner and number provided by law, each political party qualified under 13-10-601 shall nominate presidential electors for this state and file with the secretary of state certificates of nomination in a form and by the date prescribed by the secretary of state. (2) In the event of the death of a candidate for president or vice president after a certificate of nomination has been filed, a new candidate for president or vice president, or both, may be nominated for the affected political party and a new certificate of nomination may be filed with the secretary of state by the date prescribed by the secretary of state. (3) A candidate for election to the office of president or vice president may withdraw from the election by sending a statement of withdrawal to the secretary of state. The statement of withdrawal: (a) must contain all information necessary to identify the candidate and the office sought; and (b) unless filed electronically, must be acknowledged by an officer empowered to acknowledge signatures or by the officer of the office at which the filing is made. (4) A candidate may not withdraw later than the deadline prescribed by the secretary of state for nomination of presidential electors. (5) The secretary of state shall certify to the election administrator the names of the candidates for president and vice president of the several political parties, which must be placed on the ballot by one of the methods provided in 13-12-204. (6) If the name of a new candidate for president or vice president, or both, is certified to the secretary of state in less than 76 days pursuant to subsection (1), the secretary of state shall immediately certify the new name or names to the election administrators and the new name or names must be placed on the ballot by one of the methods provided in 13-12-204. (7) The names of candidates for electors of president and vice president may not appear on the ballot.

History: En. Sec. 215, Ch. 368, L. 1969; R.C.M. 1947, 23-4302(1) thru (3); amd. Sec. 208, Ch. 571, L. 1979; amd. Sec. 34, Ch. 250, L. 1985; amd. Sec. 9, Ch. 390, L. 1993; amd. Sec. 7, Ch. 85, L. 1997; amd. Sec. 5, Ch. 537, L. 2001; amd. Sec. 80, Ch. 414, L. 2003; amd. Sec. 30, Ch. 273, L. 2007; amd. Sec. 74, Ch. 242, L. 2011.



13-25-102. Election of electors.

13-25-102. Election of electors. (1) On the Tuesday next after the first Monday of November in the year in which a president of the United States is to be elected, there shall be elected as many electors for president and vice president of the United States as are allocated to this state. (2) The votes cast for candidates for president and vice president of each political party shall be counted for the candidates for presidential electors of the political party whose names have been filed with the secretary of state.

History: (1)En. Sec. 214, Ch. 368, L. 1969; Sec. 23-4301, R.C.M. 1947; (2)En. Sec. 215, Ch. 368, L. 1969; Sec. 23-4302, R.C.M. 1947; R.C.M. 1947, 23-4301, 23-4302(4).



13-25-103. Returns -- lists of electors elected.

13-25-103. Returns -- lists of electors elected. (1) The votes for candidates for president and vice president shall be given, received, returned, and canvassed as the votes are given, returned, and canvassed for candidates for congress. (2) The secretary of state shall prepare three lists of names of electors elected and affix the seal of the state to the lists. (3) The lists shall be signed by the governor and secretary of state and delivered by the latter to the college of electors at the hour of their meeting.

History: En. Sec. 216, Ch. 368, L. 1969; R.C.M. 1947, 23-4303.



13-25-104. Repealed.

13-25-104. Repealed. Sec. 10, Ch. 192, L. 2011.

History: En. Sec. 217, Ch. 368, L. 1969; R.C.M. 1947, 23-4304; amd. Sec. 1, Ch. 61, L. 1981.



13-25-105. Repealed.

13-25-105. Repealed. Sec. 10, Ch. 192, L. 2011.

History: En. Sec. 218, Ch. 368, L. 1969; R.C.M. 1947, 23-4305.



13-25-106. Compensation of electors.

13-25-106. Compensation of electors. Electors must receive the same pay and mileage that is allowed to members of the legislature. Payments must be certified by the secretary of state and paid by the state treasurer from the state general fund.

History: En. Sec. 219, Ch. 368, L. 1969; R.C.M. 1947, 23-4306; amd. Sec. 50, Ch. 42, L. 1997.



13-25-107. Repealed.

13-25-107. Repealed. Sec. 10, Ch. 192, L. 2011.

History: En. Sec. 220, Ch. 368, L. 1969; R.C.M. 1947, 23-4307.






Part 2. Congressional Elections

13-25-201. Election of United States senators and representatives.

13-25-201. Election of United States senators and representatives. (1) United States senators and representatives shall be elected at the general election preceding commencement of the term to be filled. (2) Nominations and elections shall be as provided by law for governor.

History: En. Sec. 221, Ch. 368, L. 1969; amd. Sec. 51, Ch. 365, L. 1977; R.C.M. 1947, 23-4401.



13-25-202. Vacancy in office of United States senator.

13-25-202. Vacancy in office of United States senator. (1) If a vacancy occurs in the office of United States senator, an election to fill the vacancy shall be held at the next general election. If the election is invalid or not held at that time, the election to fill the vacancy shall be held at the next succeeding general election. (2) The governor may make a temporary appointment to fill the vacancy until the election.

History: En. Sec. 222, Ch. 368, L. 1969; amd. Sec. 52, Ch. 365, L. 1977; R.C.M. 1947, 23-4402.



13-25-203. Vacancy in office of United States representative.

13-25-203. Vacancy in office of United States representative. (1) If a vacancy occurs in the office of United States representative, the governor shall immediately order an election to be held to fill the vacancy, except as provided in subsection (3). (2) The election to fill the unexpired term must be held no less than 85 or more than 100 days from the date on which the vacancy occurs, except that if the vacancy occurs 150 days or less before a primary election or between the primary and general elections in odd-numbered years, the election must be held with the primary or general election. (3) If the vacancy occurs between the primary and general election in even-numbered years, the candidate elected to the office for the succeeding full term shall immediately take office to fill the unexpired term.

History: En. 23-4405 by Sec. 53, Ch. 365, L. 1977; R.C.M. 1947, 23-4405; amd. Sec. 209, Ch. 571, L. 1979; amd. Sec. 35, Ch. 250, L. 1985; amd. Sec. 11, Ch. 292, L. 2009.



13-25-204. Certificates issued by governor.

13-25-204. Certificates issued by governor. Upon receipt of the report of the canvass required by 13-15-507, the governor shall send a certificate of election to each person elected.

History: En. Sec. 223, Ch. 368, L. 1969; R.C.M. 1947, 23-4403; amd. Sec. 53, Ch. 575, L. 1981.



13-25-205. Nominations for special election.

13-25-205. Nominations for special election. (1) When a special election is ordered to fill a vacancy in the office of United States representative, each political party shall choose a candidate according to the rules of the party. Nominations by parties must be made no later than 85 days before the date set for the election. (2) Nominating petitions may be filed by independent candidates for the office up to 5 p.m. of the 85th day before the election.

History: En. Sec. 210, Ch. 571, L. 1979; amd. Sec. 36, Ch. 250, L. 1985; amd. Sec. 12, Ch. 292, L. 2009.






Part 3. Uniform Faithful Presidential Electors Act

13-25-301. Short title.

13-25-301. Short title. This part may be cited as the "Uniform Faithful Presidential Electors Act".

History: En. Sec. 1, Ch. 192, L. 2011.



13-25-302. Definitions.

13-25-302. Definitions. As used in this part, the following definitions apply: (1) "Cast" means accepted by the secretary of state in accordance with 13-25-307(3). (2) "Elector" means an individual selected as presidential elector under this part. (3) "President" means the president of the United States. (4) "Unaffiliated presidential candidate" means a candidate for president of the United States who qualifies for the general election ballot in this state under 13-10-504. (5) "Vice president" means vice president of the United States.

History: En. Sec. 2, Ch. 192, L. 2011.



13-25-303. Designation of electors.

13-25-303. Designation of electors. Pursuant to 13-25-101, each political party qualified under 13-10-601 or unaffiliated presidential candidate shall submit to the secretary of state the names of two qualified individuals for each elector position in this state. One of the individuals must be designated as the elector nominee and the other must be designated as the alternate elector nominee. Unless otherwise provided by 13-25-305 through 13-25-308, Montana's electors are the winning electors under the laws of this state.

History: En. Sec. 3, Ch. 192, L. 2011.



13-25-304. Pledge.

13-25-304. Pledge. Each elector nominated by a political party under 13-25-101 or by an unaffiliated presidential candidate shall execute the following pledge: "If selected for the position of elector, I agree to serve and to mark my ballots for president and vice president for the nominees of the political party that nominated me." The executed pledges must accompany the submission of the corresponding names to the secretary of state under 13-25-101(1).

History: En. Sec. 4, Ch. 192, L. 2011.



13-25-305. Certification of electors.

13-25-305. Certification of electors. When submitting the certificate of ascertainment as required by 3 U.S.C. 6, the governor shall certify the state's electors to the archivist of the United States. The certificate must state that: (1) the electors will serve as electors unless a vacancy occurs in the office of elector before the end of the meeting required under 13-25-307(1), in which case a substitute elector will fill the vacancy as provided for in 13-25-306; and (2) if a substitute elector is appointed to fill a vacancy, the governor will submit an amended certificate of ascertainment stating the names on the final list of the state's electors.

History: En. Sec. 5, Ch. 192, L. 2011.



13-25-306. Presiding officer -- elector vacancy.

13-25-306. Presiding officer -- elector vacancy. (1) The secretary of state shall preside at the meeting of the electors described in 13-25-307(1). (2) The position of an elector not present to vote is considered vacant, and the secretary of state shall appoint an individual as a substitute elector as follows: (a) if the alternate elector is present to vote, by appointing the alternate elector for the vacant position; (b) if the alternate elector is not present to vote, by appointing an elector chosen by lot from among the alternate electors present to vote who are nominated by the same political party or unaffiliated presidential candidate; (c) if the number of alternate electors present to vote is insufficient to fill a vacant position pursuant to subsection (2)(a) or (2)(b), by appointing any immediately available individual who is qualified to serve as an elector and chosen through nomination by and plurality vote of the remaining electors, including nomination and vote by a single elector if only one remains; (d) if there is a tie between two nominees for substitute elector in a vote conducted under subsection (2)(c), by appointing an elector chosen by lot from among those nominees; or (e) if all elector positions are vacant and cannot be filled pursuant to subsections (2)(a) through (2)(d), by appointing a single presidential elector, with remaining vacant positions to be filled pursuant to subsection (2)(c) and, if necessary, subsection (2)(d). (3) To qualify as a substitute elector under subsection (2), an individual who has not executed the pledge required by 13-25-304 shall execute the following pledge: "I agree to serve and to mark my ballots for president and vice president consistent with the pledge of the individual to whose elector position I have succeeded."

History: En. Sec. 6, Ch. 192, L. 2011.



13-25-307. Elector voting.

13-25-307. Elector voting. (1) The electors shall meet in Helena at 2 p.m. on the first Monday after the second Wednesday in December following their election. (2) After all vacant positions have been filled pursuant to 13-25-306, the secretary of state shall provide each elector with a presidential and a vice presidential ballot. The elector shall mark the elector's presidential and vice presidential ballots with the elector's vote for the office of president and vice president, respectively, along with the elector's signature and the elector's legibly printed name. (3) Unless otherwise provided by law, each elector shall present both completed ballots to the secretary of state, who shall examine the ballots and accept as cast all ballots of electors whose votes are consistent with their pledges executed under 13-25-304 or 13-25-306(3). Except as otherwise provided by law, the secretary of state may not accept and may not count either an elector's presidential or vice presidential ballot if the elector has not marked both ballots or has marked a ballot in violation of the elector's pledge. (4) An elector who refuses to present a ballot, presents an unmarked ballot, or presents a ballot in violation of the elector's pledge executed under 13-25-304 or 13-25-306(3) vacates the office of elector, creating a vacant position to be filled under 13-25-306. (5) The secretary of state shall distribute ballots to and collect ballots from a substitute elector and repeat the process specified in this section until all of the electoral votes have been cast and recorded.

History: En. Sec. 7, Ch. 192, L. 2011.



13-25-308. Elector replacement -- associated certificates.

13-25-308. Elector replacement -- associated certificates. (1) After the vote of the electors is completed, if the final list of electors differs from the list the governor previously included on a certificate of ascertainment prepared and transmitted pursuant to 13-25-305, the secretary of state shall immediately prepare an amended certificate of ascertainment and transmit it to the governor for the governor's signature. (2) The governor shall immediately sign and transmit to the secretary of state the signed amended certificate of ascertainment and a signed duplicate original of the amended certificate of ascertainment that indicates that the amended certificate of ascertainment must be substituted for the certificate of ascertainment previously submitted. (3) The secretary of state shall prepare a certificate of vote. The electors on the final list shall sign the certificate. The secretary of state shall process and transmit the signed certificate with the amended certificate of ascertainment as provided under 3 U.S.C. 9 through 11.

History: En. Sec. 8, Ch. 192, L. 2011.



13-25-309. Uniformity of application and construction.

13-25-309. Uniformity of application and construction. In applying and construing this part, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.

History: En. Sec. 9, Ch. 192, L. 2011.









CHAPTER 26. CONVENTION TO RATIFY AMENDMENTS TO UNITED STATES CONSTITUTION

Part 1. Ratification of Amendments

13-26-101. Convention to be held.

13-26-101. Convention to be held. If congress proposes an amendment to the constitution of the United States to be ratified by state convention, a convention shall be held.

History: En. Sec. 236, Ch. 368, L. 1969; R.C.M. 1947, 23-4601.



13-26-102. Delegates to constitutional convention.

13-26-102. Delegates to constitutional convention. (1) The number of convention delegates shall be equal to the number of members in the legislature. Each district shall have delegates equal to the number of members it is entitled to in the legislature. (2) Delegates shall be elected at the next primary or general election after congress has proposed the amendment or at a special election called by the governor. (3) Except as otherwise provided in this chapter, the election shall be in accordance with the laws for the election of members of the legislature.

History: En. Sec. 237, Ch. 368, L. 1969; R.C.M. 1947, 23-4602.



13-26-103. Nomination of delegates.

13-26-103. Nomination of delegates. (1) Nominations for the office of delegate must be made: (a) by petition signed by not less than 100 voters of the district; (b) without political designation; and (c) as "in favor of" or "opposed to" ratification of the proposed amendment. (2) Petitions and acceptances must be filed not less than 85 days prior to the election.

History: En. Sec. 238, Ch. 368, L. 1969; R.C.M. 1947, 23-4603; amd. Sec. 37, Ch. 250, L. 1985; amd. Sec. 13, Ch. 292, L. 2009.



13-26-104. Determination of election results.

13-26-104. Determination of election results. The results of the election are determined as follows: (1) The votes cast for each candidate "in favor of" ratification, the total votes cast for all candidates "in favor of" ratification, the votes cast for each candidate "opposed to" ratification, and the total votes cast for all candidates "opposed to" ratification shall be ascertained. (2) From the side receiving the greater number of votes, those candidates (equal in number to the number of delegates to be elected) receiving the highest number of votes are elected.

History: En. Sec. 239, Ch. 368, L. 1969; R.C.M. 1947, 23-4604.



13-26-105. Ballot form.

13-26-105. Ballot form. The official ballot form shall be prescribed by the secretary of state.

History: En. Sec. 240, Ch. 368, L. 1969; R.C.M. 1947, 23-4605.



13-26-106. Time for convention of delegates.

13-26-106. Time for convention of delegates. Delegates shall meet at the state capitol on the first Monday in the month following the election at 10 a.m. and constitute a convention to act upon the proposed amendment.

History: En. Sec. 241, Ch. 368, L. 1969; R.C.M. 1947, 23-4606.



13-26-107. Operation of the convention.

13-26-107. Operation of the convention. A majority of the total number of delegates constitutes a quorum. The convention: (1) may choose a president, secretary, and other necessary officers; (2) may make rules governing the procedure of the convention; and (3) shall judge the qualifications and election of its members.

History: En. Sec. 243, Ch. 368, L. 1969; R.C.M. 1947, 23-4607.



13-26-108. Compensation of delegates and officers.

13-26-108. Compensation of delegates and officers. Each delegate shall receive mileage and per diem as provided by law for members of the legislature. The secretary and other officers shall receive compensation fixed by the convention.

History: En. Sec. 242, Ch. 368, L. 1969; R.C.M. 1947, 23-4608.



13-26-109. Certificate of result -- transmission to secretary of state of United States.

13-26-109. Certificate of result -- transmission to secretary of state of United States. When the convention has agreed by majority vote of delegates attending the convention, a certificate of the result shall be executed by the president and secretary and transmitted to the secretary of state of the United States. A duplicate of the certificate shall be filed with the secretary of state of Montana.

History: En. Sec. 244, Ch. 368, L. 1969; R.C.M. 1947, 23-4609; amd. Sec. 211, Ch. 571, L. 1979.



13-26-110. Qualifications of petitioners and electors.

13-26-110. Qualifications of petitioners and electors. Persons entitled to petition for nomination and vote at the election are determined by the laws on registration.

History: En. Sec. 245, Ch. 368, L. 1969; R.C.M. 1947, 23-4610.



13-26-111. Federal acts to supersede state provisions concerning amendments.

13-26-111. Federal acts to supersede state provisions concerning amendments. If congress, by resolution or statute, prescribes how the convention shall be constituted and held, this chapter is inoperative, and the convention shall be constituted and held as congress directs. All state officers are directed to take action to constitute the convention as authorized by congress and act as if acting under state statute.

History: En. Sec. 246, Ch. 368, L. 1969; R.C.M. 1947, 23-4611.









CHAPTER 27. BALLOT ISSUES

Part 1. General Provisions

13-27-101. Establishment of initiative and referendum procedures.

13-27-101. Establishment of initiative and referendum procedures. The right of the people to petition to enact laws by initiative, to petition to approve or reject by referendum any act of the legislature except an appropriation of money, to call for a vote on whether there shall be a constitutional convention, and to propose constitutional amendments by initiative as guaranteed by The Constitution of the State of Montana may be exercised through adherence to the procedures established in this chapter.

History: En. 37-115 by Sec. 1, Ch. 342, L. 1977; R.C.M. 1947, 37-115.



13-27-102. Who may petition and gather signatures.

13-27-102. Who may petition and gather signatures. (1) A petition for the initiative, the referendum, or to call a constitutional convention may be signed only by a qualified elector of the state of Montana. (2) A person gathering signatures for the initiative, the referendum, or to call a constitutional convention: (a) must be a resident, as provided in 1-1-215, of the state of Montana; and (b) may not be paid anything of value based upon the number of signatures gathered.

History: En. 37-116 by Sec. 2, Ch. 342, L. 1977; R.C.M. 1947, 37-116(part); amd. Sec. 5, Ch. 481, L. 2007.



13-27-103. Sufficiency of signature.

13-27-103. Sufficiency of signature. A signature may not be counted unless the elector has signed in substantially the same manner as on the voter registry card. If the elector is registered with a first and middle name, the use of an initial instead of either the first or middle name, but not both names, need not disqualify the signature. The signature may be counted so long as the signature, taken as a whole, bears sufficient similarity to the signature on the registry card as to provide reasonable certainty of its authenticity.

History: En. 37-116 by Sec. 2, Ch. 342, L. 1977; R.C.M. 1947, 37-116(part); amd. Sec. 1, Ch. 494, L. 1979.



13-27-104. Time for filing.

13-27-104. Time for filing. Unless a specific time for filing is provided in the constitution, all petitions filed with the secretary of state, certified as provided by law, must be received before 5 p.m. of the third Friday of the fourth month prior to the election at which they are to be voted upon by the people.

History: En. 37-125 by Sec. 11, Ch. 342, L. 1977; R.C.M. 1947, 37-125; amd. Sec. 4, Ch. 359, L. 1991.



13-27-105. Effective date of initiative and referendum issues.

13-27-105. Effective date of initiative and referendum issues. (1) Unless the petition placing an initiative issue on the ballot states otherwise, an initiative issue, other than a constitutional amendment, approved by the people is effective on October 1 following approval. If the issue delegates rulemaking authority, it is effective no sooner than October 1 following approval. (2) A constitutional amendment proposed by initiative or by the legislature and approved by the people is effective on July 1 following approval unless the amendment provides otherwise. (3) Unless specifically provided by the legislature in an act referred by it to the people or until suspended by a petition signed by at least 15% of the qualified electors in a majority of the legislative representative districts, an act referred to the people is in effect as provided by law until it is approved or rejected at the election. An act that is rejected is repealed effective the date the result of the canvass is filed by the secretary of state under 13-27-503. An act referred to the people that was in effect at the time of the election and is approved by the people remains in effect. An act that was suspended by a petition and is approved by the people is effective the date the result of the canvass is filed by the secretary of state under 13-27-503. An act referred by the legislature that contains an effective date following the election becomes effective on that date if approved by the people. An act that provides no effective date and whose substantive provisions were delayed by the legislature pending approval at an election and that is approved is effective October 1 following the election.

History: En. 37-137 by Sec. 23, Ch. 342, L. 1977; R.C.M. 1947, 37-137; amd. Sec. 1, Ch. 73, L. 1981; amd. Sec. 8, Ch. 79, L. 1983; amd. Sec. 16, Ch. 298, L. 1987.



13-27-106. Violations -- penalties.

13-27-106. Violations -- penalties. A person who knowingly makes a false entry upon a petition or affidavit required by this chapter or who knowingly signs a petition to place the same issue on the ballot at the same election more than once is guilty of unsworn falsification or tampering with public records or information, as appropriate, and is punishable as provided in 45-7-203 or 45-7-208, as applicable.

History: En. 37-138 by Sec. 24, Ch. 342, L. 1977; R.C.M. 1947, 37-138.



13-27-107. through reserved.

13-27-107 through 13-27-110 reserved.



13-27-111. Definitions.

13-27-111. Definitions. As used in 13-27-112, 13-27-113, and this section, unless otherwise indicated by the context, the following definitions apply: (1) "Commissioner" means the commissioner of political practices provided for in 13-37-102. (2) "Paid signature gatherer" means a signature gatherer who is compensated in money for the collection of signatures. (3) "Person" has the meaning provided in 13-1-101, but does not include a candidate and includes a political committee. (4) "Signature gatherer" means an individual who collects signatures on a petition for the purpose of an initiative, a referendum, or the calling of a constitutional convention.

History: En. Sec. 1, Ch. 117, L. 1999; amd. Sec. 1, Ch. 323, L. 2003; amd. Sec. 3, Ch. 479, L. 2005.



13-27-112. Required reports -- time and manner of reporting -- exceptions -- penalty.

13-27-112. Required reports -- time and manner of reporting -- exceptions -- penalty. (1) Except as provided in this section, a person who employs a paid signature gatherer shall file with the commissioner reports containing those matters required by Title 13, chapter 37, part 2, for a political committee organized to support or oppose a ballot issue or for an independent committee that receives contributions and makes expenditures in connection with a ballot issue, as applicable. If a person who employs a paid signature gatherer is required by Title 13, chapter 37, part 2, to file a report pursuant to those provisions, the person need not file a duplicate report pursuant to this section, but shall report the matter required by subsection (2) as part of that report. As used in this section, "a person who employs a paid signature gatherer" means a political party, political committee, or other person seeking to place a ballot issue before the electors and does not mean an individual who is part of the same signature gathering company, partnership, or other business organization that directly hires, supervises, and pays an individual who is a signature gatherer. (2) The reports required by subsection (1) must include the amount paid to a paid signature gatherer. (3) Reports filed pursuant to this section must be filed at the same time, in the same manner, including the certification required by 13-37-231, and upon the same forms as required for reports filed pursuant to Title 13, chapter 37, part 2, except as the rules of the commissioner may otherwise provide. (4) A person who violates subsection (1) is guilty of a misdemeanor and upon conviction shall be punished as provided by law.

History: En. Sec. 2, Ch. 117, L. 1999.



13-27-113. Powers and duties of commissioner.

13-27-113. Powers and duties of commissioner. (1) The commissioner has the same powers and duties regarding the regulation of signature gatherers, as provided in 13-27-112 and this section, as the commissioner has regarding the control of campaign practices as provided in Title 13, chapter 37, including the investigation of alleged violations of 13-27-112 and the issuance of orders of noncompliance for and prosecution of violations of 13-27-112. (2) The commissioner may adopt rules to implement 13-27-112.

History: En. Sec. 3, Ch. 117, L. 1999.






Part 2. Form of Petitions

13-27-201. Form of petition generally.

13-27-201. Form of petition generally. (1) A petition for the initiative, for the referendum, or to call a constitutional convention must be substantially in the form provided by this chapter. Clerical or technical errors that do not interfere with the ability to judge the sufficiency of signatures on the petition do not render a petition void. (2) Petition sheets may not exceed 8 1/2 x 14 inches in size. Separate sheets of a petition may be fastened in sections of not more than 25 sheets. Near the top of each sheet containing signature lines must be printed the title of the statute or constitutional amendment proposed or the issue to be referred or a statement that the petition is for the purpose of calling a constitutional convention. If signature lines are printed on both the front and back of a petition sheet, the information required above must appear on both the front and back of the sheet. The complete text of the issue proposed or referred must be attached to or contained within each signature sheet if sheets are circulated separately. The text of the issue must be in the bill form provided in the most recent edition of the bill drafting manual furnished by the legislative services division. If sheets are circulated in sections, the complete text of the issue must be attached to each section. (3) An internet posting of petition language must include a statement that the petition language and format may not be modified. An internet posting must include an affidavit in substantially the same form as prescribed by the secretary of state pursuant to 13-27-302.

History: En. 37-117 by Sec. 3, Ch. 342, L. 1977; R.C.M. 1947, 37-117(1), (2); amd. Sec. 1, Ch. 400, L. 1979; amd. Sec. 53, Ch. 545, L. 1995; amd. Sec. 2, Ch. 323, L. 2003; amd. Sec. 6, Ch. 481, L. 2007.



13-27-202. Recommendations -- approval of form required.

13-27-202. Recommendations -- approval of form required. (1) A proponent of a ballot issue shall submit the text of the proposed ballot issue to the secretary of state together with draft ballot issue statements intended to comply with 13-27-312. Petitions may not be circulated for the purpose of signature gathering more than 1 year prior to the final date for filing the signed petition with the county election administrator. The secretary of state shall forward a copy of the text of the proposed issue and statements to the legislative services division for review. (2) (a) The legislative services division staff shall review the text and statements for clarity, consistency, and conformity with the most recent edition of the bill drafting manual furnished by the legislative services division, the requirements of 13-27-312, and any other factors that the staff considers when drafting proposed legislation. (b) Within 14 days after submission of the text and statements, the legislative services division staff shall recommend in writing to the proponent revisions to the text and revisions to the statements to make them consistent with any recommendations for change to the text and the requirements of 13-27-312 or state that no revisions are recommended. (c) The proponent shall consider the recommendations and respond in writing to the legislative services division, accepting, rejecting, or modifying each of the recommended revisions. If revisions are not recommended, a response is not required. (3) The legislative services division shall furnish a copy of the correspondence provided for in subsection (2) to the secretary of state, who shall make a copy of the correspondence available to any person upon request. (4) Before a petition may be circulated for signatures, the final text of the proposed issue and ballot statements must be submitted to the secretary of state. The secretary of state shall reject the proposed issue if the text or a ballot statement contains material not submitted to the legislative services division that is a substantive change not recommended by the legislative services division. If accepted, the secretary of state shall refer a copy of the proposed issue and statements to the attorney general for a determination as to the legal sufficiency of the issue and for approval of the petitioner's ballot statements and for a determination pursuant to 13-27-312 as to whether a fiscal note is necessary. (5) (a) The secretary of state shall review the legal sufficiency opinion and ballot statements of the petitioner, as approved by the attorney general and received pursuant to 13-27-312. (b) If the attorney general approves the proposed issue, the secretary of state shall immediately send to the person submitting the proposed issue a sample petition form, including the text of the proposed issue, the statement of purpose and implication, and the yes and no statements, as prepared by the petitioner, reviewed by the legislative services division, and approved by the attorney general and in the form provided by this part. A signature gatherer may circulate the petition only in the form of the sample prepared by the secretary of state. The secretary of state shall immediately provide a copy of the sample petition form to any interested parties who have made a request to be informed of an approved petition. (c) If the attorney general rejects the proposed issue, the secretary of state shall send written notice to the person who submitted the proposed issue of the rejection, including the attorney general's legal sufficiency opinion. (d) If an action is filed challenging the validity of the petition, the secretary of state shall immediately notify the person who submitted the proposed issue.

History: En. 37-117 by Sec. 3, Ch. 342, L. 1977; R.C.M. 1947, 37-117(3); amd. Sec. 2, Ch. 400, L. 1979; amd. Sec. 1, Ch. 488, L. 1981; amd. Sec. 1, Ch. 4, L. 1983; amd. Sec. 5, Ch. 359, L. 1991; amd. Sec. 54, Ch. 545, L. 1995; amd. Sec. 51, Ch. 42, L. 1997; amd. Sec. 1, Ch. 191, L. 1999; amd. Sec. 6, Ch. 537, L. 2001; amd. Sec. 3, Ch. 323, L. 2003; amd. Sec. 7, Ch. 481, L. 2007; amd. Sec. 1, Ch. 372, L. 2011.



13-27-203. Numbering of petitions.

13-27-203. Numbering of petitions. The secretary of state shall serially number all submitted petitions that are approved as to form continuously from year to year. The numbering system shall distinguish the different types of petitions received and include provisions for numbering measures referred to the people by the legislature.

History: En. 37-117 by Sec. 3, Ch. 342, L. 1977; R.C.M. 1947, 37-117(4).



13-27-204. Petition for initiative.

13-27-204. Petition for initiative. (1) The following is substantially the form for a petition calling for a vote to enact a law by initiative:

PETITION TO PLACE INITIATIVE NO.____ ON THE ELECTION BALLOT

(Title of initiative written pursuant to 13-27-312) (Statement of purpose and implication written pursuant to 13-27-312) (Yes and no statements written pursuant to 13-27-312)

WARNING

History: En. 37-118 by Sec. 4, Ch. 342, L. 1977; R.C.M. 1947, 37-118; amd. Sec. 2, Ch. 488, L. 1981; amd. Sec. 18, Ch. 51, L. 1999; amd. Sec. 7, Ch. 537, L. 2001; amd. Sec. 4, Ch. 323, L. 2003; amd. Sec. 8, Ch. 481, L. 2007; amd. Sec. 2, Ch. 372, L. 2011.



13-27-205. Petition for referendum.

13-27-205. Petition for referendum. (1) The following is substantially the form for a petition calling for approval or rejection of an act of the legislature by the referendum:

PETITION TO PLACE REFERENDUM NO.____ ON THE ELECTION BALLOT

(Title of referendum written pursuant to 13-27-312) (Statement of purpose and implication written pursuant to 13-27-312) (Yes and no statements written pursuant to 13-27-312)

WARNING

History: En. 37-119 by Sec. 5, Ch. 342, L. 1977; R.C.M. 1947, 37-119; amd. Sec. 7, Ch. 198, L. 1981; amd. Sec. 3, Ch. 488, L. 1981; amd. Sec. 8, Ch. 537, L. 2001; amd. Sec. 5, Ch. 323, L. 2003; amd. Sec. 9, Ch. 481, L. 2007; amd. Sec. 3, Ch. 372, L. 2011.



13-27-206. Petition for initiative for constitutional convention.

13-27-206. Petition for initiative for constitutional convention. (1) The following is substantially the form for a petition to direct the secretary of state to submit to the qualified voters the question of whether there will be a constitutional convention:

PETITION TO PLACE INITIATIVE NO.____, CALLING FOR A CONSTITUTIONAL CONVENTION, ON THE ELECTION BALLOT

(Title of the initiative written pursuant to 13-27-312) (Statement of purpose and implication written pursuant to 13-27-312) (Yes and no statements written pursuant to 13-27-312)

WARNING

History: En. 37-120 by Sec. 6, Ch. 342, L. 1977; R.C.M. 1947, 37-120; amd. Sec. 7, Ch. 198, L. 1981; amd. Sec. 4, Ch. 488, L. 1981; amd. Sec. 19, Ch. 51, L. 1999; amd. Sec. 9, Ch. 537, L. 2001; amd. Sec. 6, Ch. 323, L. 2003; amd. Sec. 4, Ch. 372, L. 2011.



13-27-207. Petition for initiative for constitutional amendment.

13-27-207. Petition for initiative for constitutional amendment. (1) The following is substantially the form for a petition for an initiative to amend the constitution:

PETITION TO PLACE CONSTITUTIONAL AMENDMENT NO.____ ON THE ELECTION BALLOT

(Title of the proposed constitutional amendment written pursuant to 13-27-312) (Statement of purpose and implication written pursuant to 13-27-312) (Yes and no statements written pursuant to 13-27-312)

WARNING

History: En. 37-121 by Sec. 7, Ch. 342, L. 1977; R.C.M. 1947, 37-121; amd. Sec. 5, Ch. 488, L. 1981; amd. Sec. 20, Ch. 51, L. 1999; amd. Sec. 10, Ch. 537, L. 2001; amd. Sec. 7, Ch. 323, L. 2003; amd. Sec. 10, Ch. 481, L. 2007; amd. Sec. 5, Ch. 372, L. 2011.



13-27-208. Petitions to be made available in each county election administrator's office.

13-27-208. Petitions to be made available in each county election administrator's office. Upon final approval of a proposed ballot issue as provided in 13-27-202, the secretary of state shall forward a copy of the petition, along with signature sheets, to the election administrator of each county. The election administrator shall make a copy of each approved petition available for reading in the administrator's office during business hours in an election year until the petitions are submitted under 13-27-301. The secretary of state may charge the person who submitted the proposed ballot issue a fee, which must be set and deposited in accordance with 2-15-405.

History: En. Sec. 1, Ch. 158, L. 1991; amd. Sec. 2, Ch. 191, L. 1999; amd. Sec. 10, Ch. 396, L. 2001; amd. Sec. 11, Ch. 537, L. 2001; amd. Sec. 11, Ch. 481, L. 2007.



13-27-209. Issues referred by legislature.

13-27-209. Issues referred by legislature. The secretary of state shall transmit a copy of an act referred to the people or a constitutional amendment proposed by the legislature to the attorney general no later than 6 months before the election at which the issue will be voted on by the people.

History: En. Sec. 12, Ch. 481, L. 2007.



13-27-210. Physical prevention of obtaining signatures or physical intimidation of signature gatherers prohibited.

13-27-210. Physical prevention of obtaining signatures or physical intimidation of signature gatherers prohibited. A person may not knowingly or purposefully physically prevent an individual from obtaining signatures or attempting to obtain signatures on a petition for a ballot issue or physically intimidate another individual when that individual is obtaining or attempting to obtain signatures on a petition for a ballot issue. A person who violates this section is guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $500, by imprisonment for not more than 90 days, or by both a fine and imprisonment.

History: En. Sec. 13, Ch. 481, L. 2007.






Part 3. Submission and Processing of Petitions

13-27-301. Submission of petition sheets -- withdrawal of signatures.

13-27-301. Submission of petition sheets -- withdrawal of signatures. (1) Signed sheets or sections of petitions with original signatures must be submitted to the official responsible for registration of electors in the county in which the signatures were obtained no sooner than 9 months and no later than 4 weeks before the final date for filing the petition with the secretary of state. (2) If it is impractical to submit signed sheets or sections of petitions with original signatures by the deadline provided in subsection (1), a copy or facsimile may be submitted to the proper county official by the deadline. Signed sheets or sections of petitions with original signatures must be submitted within 7 calendar days after the deadline. Failure to submit signed sheets or sections of petitions with original signatures within 7 calendar days will invalidate the signed sheets or sections submitted by copy or facsimile. (3) Signatures may be withdrawn from a petition for constitutional amendment, constitutional convention, initiative, or referendum up to the time of final submission of petition sheets as provided in subsection (1). The secretary of state shall prescribe the form to be used by an elector desiring to have the elector's signature withdrawn from a petition.

History: En. 37-122 by Sec. 8, Ch. 342, L. 1977; R.C.M. 1947, 37-122(1); amd. Sec. 3, Ch. 400, L. 1979; (2)En. Sec. 15, Ch. 298, L. 1987; amd. Sec. 6, Ch. 359, L. 1991; amd. Sec. 8, Ch. 323, L. 2003.



13-27-302. Certification of signatures.

13-27-302. Certification of signatures. An affidavit, in substantially the following form, must be attached to each sheet or section submitted to the county official: I, (name of person who is the signature gatherer), swear that I gathered the signatures on the petition to which this affidavit is attached on the stated dates, that I believe the signatures on the petition are genuine, are the signatures of the persons whose names they purport to be, and are the signatures of Montana electors who are registered at the address or have the telephone number following the person's signature, and that the signers knew the contents of the petition before signing the petition. ____________________________________ (Date on which the first signature was gathered) ______________________________________ (Signature of petition signature gatherer) _______________________________________ (Address of petition signature gatherer) Subscribed and sworn to before me this ___ day of _________, 20__ Seal _____________________________________ (Person authorized to take oaths) __________________________________________ (Title or notarial information)

History: En. 37-122 by Sec. 8, Ch. 342, L. 1977; R.C.M. 1947, 37-122(2); amd. Sec. 6, Ch. 488, L. 1981; amd. Sec. 21, Ch. 51, L. 1999; amd. Sec. 12, Ch. 537, L. 2001; amd. Sec. 9, Ch. 323, L. 2003; amd. Sec. 14, Ch. 481, L. 2007.



13-27-303. Verification of signatures by county official -- allocating voters following reapportionment -- duplicate signatures.

13-27-303. Verification of signatures by county official -- allocating voters following reapportionment -- duplicate signatures. (1) Except as required by 13-27-104, within 4 weeks after receiving the sheets or sections of a petition, the county official shall check the names of all signers to verify they are registered electors of the county. In addition, the official shall randomly select signatures on each sheet or section and compare them with the signatures of the electors as they appear in the registration records of the office. If all the randomly selected signatures appear to be genuine, the number of signatures of registered electors on the sheet or section may be certified to the secretary of state without further comparison of signatures. If any of the randomly selected signatures do not appear to be genuine, all signatures on that sheet or section must be compared with the signatures in the registration records of the office. (2) For the purpose of allocating the signatures of voters among the several legislative representative districts of the state as required to certify a petition for a referendum or a call of a constitutional convention under the provisions of this chapter following the filing of a districting and apportionment plan under 5-1-111 and before the first gubernatorial election following the filing of the plan, the new districts must be used with the number of signatures needed for each legislative representative district being the total votes cast for governor in the last gubernatorial election divided by the number of legislative representative districts. (3) Upon discovery of fraudulent signatures or duplicate signatures of an elector on any one issue, the election administrator may submit the name of the elector or the petition circulator, or both, to the county attorney to be investigated under the provisions of 13-27-106 and 13-35-207.

History: En. 37-123 by Sec. 9, Ch. 342, L. 1977; R.C.M. 1947, 37-123(3), (4); amd. Sec. 4, Ch. 400, L. 1979; (2)En. Sec. 1, Ch. 512, L. 1983; amd. Sec. 17, Ch. 298, L. 1987; amd. Sec. 1, Ch. 374, L. 1995; amd. Sec. 10, Ch. 323, L. 2003.



13-27-304. County official to forward verified sheets.

13-27-304. County official to forward verified sheets. The county official verifying the number of registered electors signing the petition shall forward it to the secretary of state by certified mail with a certificate in substantially the following form attached: To the Honorable ____________, Secretary of State of the state of Montana: I, ____________, ___________ (title) of the County of __________, certify that I have examined the attached (section containing ____ sheets) or (____ sheets) of the petition for (referendum, initiative, constitutional convention, or constitutional amendment) No. ____ in the manner prescribed by law; and I believe that ____ (number) signatures in (Legislative Representative District No. ____ or the County of ____) (repeat for each district or county included in sheet or section) are valid; and I further certify that the affidavit of the circulator of the (sheet) (section) of the petition is attached and the post-office address, residence address, or telephone number is completed for each valid signature. Signed:______________ (Date) _______________ (Signature) Seal _________________________ (Title)

History: En. 37-123 by Sec. 9, Ch. 342, L. 1977; R.C.M. 1947, 37-123(1); amd. Sec. 13, Ch. 537, L. 2001; amd. Sec. 11, Ch. 323, L. 2003.



13-27-305. Retention of copies by county official.

13-27-305. Retention of copies by county official. The county official certifying the sheets or sections of a petition shall keep a copy of the sheets or sections certified in the official files of the official's office. The copies may be destroyed 3 months after the date of the election specified in the petition unless a court action is pending on the sufficiency of the petition.

History: En. 37-123 by Sec. 9, Ch. 342, L. 1977; R.C.M. 1947, 37-123(2); amd. Sec. 86, Ch. 56, L. 2009.



13-27-306. Challenge to signatures by elector of county.

13-27-306. Challenge to signatures by elector of county. A registered elector of a county having reason to believe that signatures on a petition that were not among those actually compared with signatures in the registration records of the county are not genuine may file a sworn statement or affirmation of the elector's belief and a request for comparison of those signatures that the elector believes are not genuine with the county official certifying the sheet or section of the petition. If any of the challenged signatures are not genuine, the county official shall compare all signatures on that sheet or section and issue an amended certificate to the secretary of state, giving the correct number of valid signatures, on or before the deadline, as provided for in 13-27-104, for filing in the office of the secretary of state.

History: En. 37-123 by Sec. 9, Ch. 342, L. 1977; R.C.M. 1947, 37-123(5); amd. Sec. 5, Ch. 400, L. 1979; amd. Sec. 87, Ch. 56, L. 2009.



13-27-307. Consideration and tabulation of signatures by secretary of state.

13-27-307. Consideration and tabulation of signatures by secretary of state. (1) The secretary of state shall consider and tabulate only the signatures on petitions that are certified by the proper county official. The secretary of state may reject any petition that does not meet statutory requirements. The secretary of state shall return a rejected petition to the proper county official. The county official shall correct the error, when applicable, or send or deliver the rejected petition to the signature gatherer. The secretary of state may consider and tabulate any signature not certified by the county official that is certified by a notary public of the county in which the signer resides to be the genuine signature of an elector legally qualified to sign the petition. (2) The official certificate of the notary public for any signature not certified as valid by the county official must be in substantially the following form: State of Montana) )ss. County of__________) I, __________ (name), a qualified and acting notary public in and for the above-named county and state, certify that I am personally acquainted with all of the following-named electors whose signatures are affixed to the attached (petition) (copy of a petition) and I know that they are registered electors of the state of Montana and of the county or legislative district written after their names in the petition and that their post-office addresses are correctly stated in the petition. _______________________________ (Names of electors) In testimony whereof, I have set my hand and official seal this____ day of_________, 20__ _________________________________ (Signature) Seal _____________________________ (Notarial information)

History: En. 37-124 by Sec. 10, Ch. 342, L. 1977; R.C.M. 1947, 37-124; amd. Sec. 212, Ch. 571, L. 1979; amd. Sec. 22, Ch. 51, L. 1999; amd. Sec. 12, Ch. 323, L. 2003.



13-27-308. Certification of petition to governor.

13-27-308. Certification of petition to governor. When sheets or sections of a petition for referendum, initiative, constitutional convention, or constitutional amendment containing a sufficient number of signatures have been filed with the secretary of state within the time required by the constitution or by law, the secretary of state shall immediately certify to the governor that the completed petition has been officially filed.

History: En. 37-126 by Sec. 12, Ch. 342, L. 1977; R.C.M. 1947, 37-126(part); amd. Sec. 88, Ch. 56, L. 2009.



13-27-309. Repealed.

13-27-309. Repealed. Sec. 195, Ch. 575, L. 1981.

History: En. 37-126 by Sec. 12, Ch. 342, L. 1977; R.C.M. 1947, 37-126(part).



13-27-310. Repealed.

13-27-310. Repealed. Sec. 27, Ch. 481, L. 2007.

History: En. 37-127 by Sec. 13, Ch. 342, L. 1977; R.C.M. 1947, 37-127(1), (2); amd. Sec. 6, Ch. 400, L. 1979.



13-27-311. Publication of proposed constitutional amendments.

13-27-311. Publication of proposed constitutional amendments. (1) If a constitutional amendment proposed by initiative is submitted to the people, the secretary of state shall have the proposed amendment published in full twice each month for 2 months prior to the election at which it is to be voted upon by the people in not less than one newspaper of general circulation in each county. (2) (a) For a proposed constitutional amendment referred to the voters by the legislature, the secretary of state may arrange for newspaper publication or radio or television broadcast of the amendment, in each county. (b) The ballot statements reviewed or prepared by the attorney general for the amendment, as described in 13-27-312 or 13-27-315, are sufficient for the publication allowed by this subsection (2) and should be made at least twice each month for 2 months prior to the election. (c) The election administrator shall select the method of notification that the election administrator believes is best suited to reach the largest number of potential electors.

History: En. Sec. 12, Ch. 368, L. 1969; amd. Sec. 1, Ch. 38, L. 1973; amd. Sec. 26, Ch. 342, L. 1977; amd. Sec. 6, Ch. 365, L. 1977; R.C.M. 1947, 23-2802; amd. Sec. 213, Ch. 571, L. 1979; amd. Sec. 52, Ch. 297, L. 2009.



13-27-312. Review of proposed ballot issue and statements by attorney general -- preparation of fiscal note.

13-27-312. Review of proposed ballot issue and statements by attorney general -- preparation of fiscal note. (1) Upon receipt of a proposed ballot issue and statements from the office of the secretary of state pursuant to 13-27-202, the attorney general shall examine the proposed ballot issue for legal sufficiency as provided in this section and shall determine whether the ballot statements comply with the requirements of this section. (2) The attorney general shall, in reviewing the ballot statements, endeavor to seek out parties on both sides of the issue and obtain their advice. The attorney general shall review the ballot statements to determine if they contain the following matters: (a) a statement of purpose and implication, not to exceed 135 words, explaining the purpose and implication of the issue; and (b) yes and no statements in the form prescribed in subsection (6). (3) If the proposed ballot issue has an effect on the revenue, expenditures, or fiscal liability of the state, the attorney general shall order a fiscal note incorporating an estimate of the effect, the substance of which must substantially comply with the provisions of 5-4-205. The budget director, in cooperation with the agency or agencies affected by the ballot issue, is responsible for preparing the fiscal note and shall return it to the attorney general within 10 days. If the fiscal note indicates a fiscal impact, the attorney general shall prepare a fiscal statement of no more than 50 words, and the statement must be used on the petition and ballot if the issue is placed on the ballot. (4) The ballot statements must express the true and impartial explanation of the proposed ballot issue in plain, easily understood language and may not be arguments or written so as to create prejudice for or against the issue. (5) Unless altered by the court under 13-27-316, the statement of purpose and implication is the petition title for the issue circulated by the petition and the ballot title if the issue is placed on the ballot. (6) The yes and no statements must be written so that a positive vote indicates support for the issue and a negative vote indicates opposition to the issue and must be placed beside the diagram provided for marking of the ballot in a manner similar to the following: [] YES (insert the type of ballot issue and its number) [] NO (insert the type of ballot issue and its number) (7) The attorney general shall review the proposed ballot issue for legal sufficiency. As used in this part, "legal sufficiency" means that the petition complies with statutory and constitutional requirements governing submission of the proposed issue to the electors. Review of the petition for legal sufficiency does not include consideration of the substantive legality of the issue if approved by the voters. The attorney general shall also determine if the proposed issue conflicts with one or more issues that may appear on the ballot at the same election. (8) (a) Within 30 days after receipt of the proposed issue from the secretary of state, the attorney general shall forward to the secretary of state an opinion as to the issue's legal sufficiency. (b) If the attorney general determines that the proposed ballot issue is legally sufficient, the attorney general shall also forward to the secretary of state the petitioner's ballot statements that comply with the requirements of this section. If the attorney general determines in writing that a ballot statement clearly does not comply with the requirements of this section, the attorney general shall prepare a statement that complies with the requirements of this section, forward that statement to the secretary of state as the approved statement, and provide a copy to the petitioner. The attorney general shall give the secretary of state notice of whether the proposed issue conflicts with one or more issues that may appear on the ballot at the same election. (c) If the attorney general determines that the proposed ballot issue is not legally sufficient, the secretary of state may not deliver a sample petition form unless the attorney general's opinion is overruled pursuant to 13-27-316 and the attorney general has approved or prepared ballot statements under this section.

History: En. 37-127 by Sec. 13, Ch. 342, L. 1977; R.C.M. 1947, 37-127(3); amd. Sec. 7, Ch. 400, L. 1979; amd. Sec. 1, Ch. 336, L. 1981; amd. Sec. 7, Ch. 488, L. 1981; amd. Sec. 10, Ch. 3, L. 1985; amd. Sec. 7, Ch. 359, L. 1991; amd. Sec. 3, Ch. 191, L. 1999; amd. Sec. 1, Ch. 132, L. 2003; amd. Sec. 15, Ch. 481, L. 2007; amd. Sec. 6, Ch. 372, L. 2011.



13-27-313. Repealed.

13-27-313. Repealed. Sec. 27, Ch. 481, L. 2007.

History: En. 37-127 by Sec. 13, Ch. 342, L. 1977; R.C.M. 1947, 37-127(4); amd. Sec. 8, Ch. 400, L. 1979.



13-27-314. Repealed.

13-27-314. Repealed. Sec. 19, Ch. 400, L. 1979.

History: En. 37-127 by Sec. 13, Ch. 342, L. 1977; R.C.M. 1947, 37-127(5).



13-27-315. Statements by attorney general on issues referred by legislature.

13-27-315. Statements by attorney general on issues referred by legislature. Upon receipt of a ballot issue referred by the legislature from the secretary of state pursuant to 13-27-209, the attorney general shall prepare and forward to the secretary of state, within 30 days, ballot statements as provided in 13-27-312, except that the attorney general may not prepare a statement of purpose and implication of a vote for or against a ballot issue if the statement has been provided by the legislature.

History: En. 37-127 by Sec. 13, Ch. 342, L. 1977; R.C.M. 1947, 37-127(6); amd. Sec. 9, Ch. 400, L. 1979; amd. Sec. 2, Ch. 336, L. 1981; amd. Sec. 16, Ch. 481, L. 2007; amd. Sec. 7, Ch. 372, L. 2011.



13-27-316. Court review of attorney general opinion or approved petitioner statements.

13-27-316. Court review of attorney general opinion or approved petitioner statements. (1) If the proponents of a ballot issue believe that the ballot statements approved by the attorney general do not satisfy the requirements of 13-27-312 or believe that the attorney general was incorrect in determining that the petition was legally deficient, they may, within 10 days of the attorney general's determination regarding legal sufficiency provided for in 13-27-202, file an original proceeding in the supreme court challenging the adequacy of the statement or the attorney general's determination and requesting the court to alter the statement or modify the attorney general's determination. (2) If the opponents of a ballot issue believe that the petitioner ballot statements approved by the attorney general do not satisfy the requirements of 13-27-312 or believe that the attorney general was incorrect in determining that the petition was legally sufficient, they may, within 10 days of the date of certification to the governor that the completed petition has been officially filed, file an original proceeding in the supreme court challenging the adequacy of the statement or the attorney general's determination and requesting the court to alter the statement or overrule the attorney general's determination concerning the legal sufficiency of the petition. The attorney general shall respond to a complaint within 5 days. (3) (a) Notice must be served upon the secretary of state and upon the attorney general. (b) If the proceeding requests modification of ballot statements, an action brought under this section must state how the petitioner's ballot statements approved by the attorney general do not satisfy the requirements of 13-27-312 and must propose alternate ballot statements that satisfy the requirements of 13-27-312. (c) (i) Pursuant to Article IV, section 7(2), of the Montana constitution, an action brought pursuant to this section takes precedence over other cases and matters in the supreme court. The court shall examine the proposed issue and the challenged statement or determination of the attorney general and shall as soon as possible render a decision as to the adequacy of the ballot statements or the correctness of the attorney general's determination. (ii) If the court decides that the ballot statements do not meet the requirements of 13-27-312, it may order the attorney general to revise the statements within 5 days or certify to the secretary of state a statement that the court determines will meet the requirements of 13-27-312. A statement revised by the attorney general pursuant to the court's order or certified by the court must be placed on the petition for circulation and on the official ballot. (iii) If the court decides that the attorney general's legal sufficiency determination is incorrect and that a proposed issue does not comply with statutory and constitutional requirements governing submission of the issue to the electors, any petitions supporting the issue are void and the issue may not appear on the ballot. A proponent of the ballot issue may resubmit a revised issue, pursuant to 13-27-202, subject to the deadlines provided in this chapter. (iv) If the court decides that the attorney general's legal deficiency determination is incorrect and that a proposed issue complies with statutory and constitutional requirements governing submission of the issue to the electors, the attorney general shall prepare ballot statements pursuant to 13-27-312 and forward the statements to the secretary of state within 5 days of the court's decision. (4) A petition for a proposed ballot issue may be circulated by a signature gatherer upon transmission of the sample petition form by the secretary of state pending review under this section. If, upon review, the attorney general or the supreme court revises the petition form or ballot statements, any petitions signed prior to the revision are void. (5) An original proceeding in the supreme court under this section is the exclusive remedy for a challenge to the petitioner's ballot statements, as approved by the attorney general, or the attorney general's legal sufficiency determination. A ballot issue may not be invalidated under this section after the secretary of state has certified the ballot under 13-12-201. (6) This section does not limit the right to challenge a constitutional defect in the substance of an issue approved by a vote of the people.

History: En. Sec. 10, Ch. 400, L. 1979; amd. Sec. 3, Ch. 336, L. 1981; amd. Sec. 4, Ch. 191, L. 1999; amd. Sec. 14, Ch. 537, L. 2001; amd. Sec. 17, Ch. 481, L. 2007; amd. Sec. 18, Ch. 2, L. 2009.



13-27-317. Contest of ballot issue petitions.

13-27-317. Contest of ballot issue petitions. (1) Any qualified elector may, within 30 days after the date on which the issue was certified to the governor, file an action in the district court in the county of residence of the qualified elector contesting the certification of a ballot issue for illegal petition signatures or an erroneous or fraudulent count or canvass of petition signatures. (2) If a court finds that illegal petition signatures or an erroneous or fraudulent count or canvass of petition signatures affected the outcome of the petition process and certification, the secretary of state shall decertify the contested ballot issue.

History: En. Sec. 18, Ch. 481, L. 2007.






Part 4. Voter Information Pamphlets

13-27-401. Voter information pamphlet.

13-27-401. Voter information pamphlet. (1) The secretary of state shall prepare for printing a voter information pamphlet containing information relevant to the election, including but not limited to the following information for each ballot issue to be voted on at an election, as applicable: (a) ballot title, fiscal statement if applicable, and complete text of the issue; (b) the form in which the issue will appear on the ballot; (c) arguments advocating approval and rejection of the issue; and (d) rebuttal arguments. (2) The pamphlet must also contain a notice advising the recipient as to where additional copies of the pamphlet may be obtained. (3) Whenever more than one ballot issue is to be voted on at a single election, the secretary of state may publish a single pamphlet for all of the ballot issues. The secretary of state may arrange the information in the order that seems most appropriate, but the information for all issues in the pamphlet must be presented in the same order. (4) The secretary of state may prescribe by rule the format and manner of submission of the arguments concerning the ballot issue.

History: Ap. p. Sec. 14, Ch. 342, L. 1977; Sec. 37-128, R.C.M. 1947; Ap. p. Sec. 74, Ch. 365, L. 1977; Sec. 37-111, R.C.M. 1947; R.C.M. 1947, 37-111(1), (2), 37-128(1); amd. Sec. 11, Ch. 400, L. 1979; amd. Sec. 4, Ch. 336, L. 1981; amd. Sec. 10, Ch. 390, L. 1993; amd. Sec. 31, Ch. 273, L. 2007.



13-27-402. Committees to prepare arguments for and against ballot issues.

13-27-402. Committees to prepare arguments for and against ballot issues. (1) The arguments advocating approval or rejection of the ballot issue and rebuttal arguments must be submitted to the secretary of state by committees appointed as provided in this section. (2) The committee advocating approval of a legislative act referred to the people either by the legislature or by referendum petition or advocating approval of a constitutional amendment referred by the legislature must be composed of: (a) one senator known to favor the referred ballot issue, appointed by the president of the senate; (b) one representative known to favor the referred ballot issue, appointed by the speaker of the house of representatives; and (c) one individual who need not be a member of the legislature, appointed by the first two members. (3) (a) The committee advocating rejection of an act referred to the people or of a constitutional amendment proposed by the legislature must be composed of: (i) one senator appointed by the president of the senate; (ii) one representative appointed by the speaker of the house of representatives; and (iii) one individual who need not be a member of the legislature, appointed by the first two members. (b) Whenever possible, the members must be known to have opposed the issue. (4) The following must be three-member committees and must be appointed by the person submitting the ballot issue to the secretary of state under the provisions of 13-27-202: (a) the committee advocating approval of a ballot issue proposed by any type of initiative petition; and (b) the committee advocating rejection of any legislative act referred to the people by referendum petition. (5) A committee advocating rejection of a ballot issue proposed by any type of initiative petition must be composed of five members. The governor, attorney general, president of the senate, and speaker of the house of representatives shall each appoint one member, and the fifth member must be appointed by the first four members. If possible, members must be known to favor rejection of the issue. (6) A person may not be required to serve on any committee under this section, and except for legislative appointments made by the president of the senate or by the speaker of the house of representatives, the person making an appointment must have written acceptance of appointment from the appointee. If an appointment is not made by the required time, the committee members that have been appointed may fill the vacancy by unanimous written consent up until the deadline for filing the arguments.

History: En. 37-128 by Sec. 14, Ch. 342, L. 1977; R.C.M. 1947, 37-128(2); amd. Sec. 214, Ch. 571, L. 1979; amd. Sec. 1, Ch. 549, L. 1983; amd. Sec. 18, Ch. 298, L. 1987; amd. Sec. 1, Ch. 47, L. 1997; amd. Sec. 1, Ch. 374, L. 1999; amd. Sec. 19, Ch. 481, L. 2007.



13-27-403. Appointment to committee.

13-27-403. Appointment to committee. (1) Except as provided in subsection (2), appointments to committees advocating approval or rejection of an act referred to the people, a constitutional amendment proposed by the legislature, or a ballot issue referred to the people by referendum petition or proposed by any type of initiative petition must be made no later than 1 week prior to the deadline for filing arguments on the ballot issue under 13-27-406. (2) Appointments to committees advocating approval or rejection of a ballot issue referred to the people by referendum petition or proposed by any type of initiative petition must be made no later than 1 week before the deadline for filing arguments on the ballot issue under 13-27-406. All persons responsible for appointing members to the committee shall submit to the secretary of state the names and addresses of the appointees no later than the date set by this subsection. The submission must include the written acceptance of appointment from each appointee required by 13-27-402(6). If an appointment is not made by the required time, the committee members that have been appointed may fill the vacancy by unanimous written consent up until the deadline for filing the arguments. (3) Within 5 days after receiving notice under subsection (2) but not later than 5 days after the deadline set for appointment of committee members, the secretary of state shall notify the appointees to a committee appointed pursuant to subsection (1) or (2) by certified mail, with return receipt requested, of the deadlines for submission of the committee's arguments.

History: En. 37-129 by Sec. 15, Ch. 342, L. 1977; R.C.M. 1947, 37-129(1), (2); amd. Sec. 2, Ch. 549, L. 1983; amd. Sec. 19, Ch. 298, L. 1987; amd. Sec. 8, Ch. 359, L. 1991; amd. Sec. 2, Ch. 47, L. 1997; amd. Sec. 20, Ch. 481, L. 2007.



13-27-404. Committee presiding officer.

13-27-404. Committee presiding officer. The appointee of the president of the senate is the presiding officer of any committee to which that officer makes an appointment. The appointing authority for other committees shall name a presiding officer at the time the appointments are made.

History: En. 37-129 by Sec. 15, Ch. 342, L. 1977; R.C.M. 1947, 37-129(3); amd. Sec. 89, Ch. 56, L. 2009.



13-27-405. Committee expenses.

13-27-405. Committee expenses. Each committee is entitled to receive funds for the preparation of arguments and expenses of members not to exceed $100 for a three-member committee and $200 for a five-member committee. Itemized claims for actual expenses incurred, approved by a majority of the committee, must be submitted to the secretary of state for payment from funds appropriated for that purpose.

History: En. 37-130 by Sec. 16, Ch. 342, L. 1977; R.C.M. 1947, 37-130; amd. Sec. 12, Ch. 400, L. 1979; amd. Sec. 90, Ch. 56, L. 2009.



13-27-406. Limitation on length of argument -- time of filing.

13-27-406. Limitation on length of argument -- time of filing. An argument advocating approval or rejection of a ballot issue is limited to a single side of a single 7 1/2-inch by 10-inch page and must be filed, in a black-and-white, camera-ready format, with the secretary of state no later than 105 days before the election at which the issue will be voted on by the people. The argument must consist solely of written material prepared by the committee and may not consist of pictures, clippings, or other material. The written material must be prepared in the font and type style required by the secretary of state. With the goal of achieving readability and uniformity, the secretary of state shall prescribe a commonly used font and type style. A majority of the committee responsible for preparation shall approve and sign each argument filed. Separate signed letters of approval of an argument may be filed with the secretary of state by members of a committee if necessary to meet the filing deadline.

History: En. 37-131 by Sec. 17, Ch. 342, L. 1977; R.C.M. 1947, 37-131; amd. Sec. 13, Ch. 400, L. 1979; amd. Sec. 2, Ch. 119, L. 1995; amd. Sec. 3, Ch. 47, L. 1997; amd. Sec. 2, Ch. 374, L. 1999.



13-27-407. Rebuttal arguments.

13-27-407. Rebuttal arguments. The secretary of state shall provide copies of the arguments advocating approval or rejection of a ballot issue to the members of the adversary committee no later than 1 day following the filing of both the approval and rejection arguments for the issue. The committees may prepare rebuttal arguments no longer than one-half the size of the arguments under 13-27-406 that must be filed, in a black-and-white, camera-ready format, with the secretary of state no later than 10 days after the deadline for filing the original arguments. The argument must consist solely of written material prepared by the committee and may not consist of pictures, clippings, or other material. The written material must be prepared in the font and type style required by the secretary of state. With the goal of achieving readability and uniformity, the secretary of state shall prescribe a commonly used font and type style. Discussion in the rebuttal argument must be confined to the subject matter raised in the argument being rebutted. The rebuttal argument must be approved and signed by a majority of the committee responsible for its preparation. Separate signed letters of approval may be submitted in the same manner as for the original arguments.

History: En. 37-132 by Sec. 18, Ch. 342, L. 1977; R.C.M. 1947, 37-132; amd. Sec. 4, Ch. 47, L. 1997; amd. Sec. 3, Ch. 374, L. 1999.



13-27-408. Rejection of improper arguments.

13-27-408. Rejection of improper arguments. The secretary of state shall reject, with the approval of the attorney general, an argument or other matter held to contain obscene, vulgar, profane, scandalous, libelous, or defamatory matter; any language that in any way incites, counsels, promotes, or advocates hatred, abuse, violence, or hostility toward, or that tends to cast ridicule or shame upon, a group of persons by reason of race, color, religion, or sex; or any matter not allowed to be sent through the mail. Such arguments may not be filed or printed in the voter information pamphlet.

History: En. 37-133 by Sec. 19, Ch. 342, L. 1977; R.C.M. 1947, 37-133(1).



13-27-409. Fact statement to be supported -- liability for contents of argument.

13-27-409. Fact statement to be supported -- liability for contents of argument. (1) A factual statement made in an argument advocating approval or rejection of a ballot issue or in a rebuttal argument to either of those arguments must be supported by documents filed by the proponents or opponents with the secretary of state within 2 business days of the date on which the statements are required to be filed with the secretary of state. (2) Nothing in this chapter relieves an author of any argument from civil or criminal responsibility for statements contained in an argument printed in the voter information pamphlet.

History: En. 37-133 by Sec. 19, Ch. 342, L. 1977; R.C.M. 1947, 37-133(2); amd. Sec. 21, Ch. 481, L. 2007.



13-27-410. Printing and distribution of voter information pamphlet.

13-27-410. Printing and distribution of voter information pamphlet. (1) At least 110 days before the election, the secretary of state shall arrange with the department of administration by requisition for the printing and delivery of a voter information pamphlet for all ballot issues. The requisition must include a delivery list providing for shipment of the required number of pamphlets to each county and to the secretary of state. (2) The secretary of state shall estimate the number of copies necessary to furnish one copy to each voter in each county, except that two or more voters with the same mailing address and the same last name may be counted as one voter. The secretary of state shall provide for an extra supply of the pamphlets in determining the number of voter pamphlets to be ordered in the requisition. (3) The department of administration shall call for bids and contract with the lowest bidder for the printing and delivery of the voter information pamphlet. The contract must require completion of printing and shipment, as specified on the delivery list, of the voter information pamphlets by not later than 45 days before the election at which the ballot issues will be voted on by the people. (4) The county official responsible for voter registration in each county shall mail one copy of the voter information pamphlet to each registered voter in the county who is on the active voter list, except that two or more voters with the same mailing address and the same last name may be counted as one voter. The mailing label may include an address line that addresses the voter or the current resident. The mailing must take place no later than 30 days before the election. (5) Ten copies of the voter information pamphlet must be available at each precinct for use by any voter wishing to read the explanatory information and complete text before voting on the ballot issues.

History: En. 37-134 by Sec. 20, Ch. 342, L. 1977; R.C.M. 1947, 37-134; amd. Sec. 14, Ch. 400, L. 1979; amd. Sec. 11, Ch. 390, L. 1993; amd. Sec. 3, Ch. 119, L. 1995; amd. Sec. 4, Ch. 208, L. 1999; amd. Sec. 42, Ch. 475, L. 2003; amd. Sec. 22, Ch. 586, L. 2005.






Part 5. Election Procedure

13-27-501. Secretary of state to certify ballot form.

13-27-501. Secretary of state to certify ballot form. (1) The secretary of state shall furnish to the official of each county responsible for preparation of the ballots, at the same time as the election administrator certifies the names of the persons who are candidates for offices to be filled at the election, a certified copy of the form in which each ballot issue to be voted on by the people at that election is to appear on the ballot. (2) The secretary of state shall list for each ballot issue: (a) the number; (b) the method of placement on the ballot; (c) the title; (d) the attorney general's explanatory statement, if applicable; (e) the fiscal statement, if applicable; (f) the statement of purpose and implication; (g) the yes and no statements; and (h) a statement that the ballot issue conflicts with one or more issues, referenced by number, that also appear on the ballot, if applicable. (3) When required to do so, the secretary of state shall use for each ballot issue the title of the legislative act or legislative constitutional proposal or the title provided by the attorney general or district court. Following the number of the ballot issue, the secretary of state, when required to do so, shall include one of the following statements to identify why the issue has been placed on the ballot: (a) an act referred by the legislature; (b) an amendment to the constitution proposed by the legislature; (c) an act of the legislature referred by referendum petition; or (d) a law or constitutional amendment proposed by initiative petition.

History: En. 37-135 by Sec. 21, Ch. 342, L. 1977; R.C.M. 1947, 37-135(1); amd. Sec. 15, Ch. 400, L. 1979; amd. Sec. 5, Ch. 336, L. 1981; amd. Sec. 1, Ch. 669, L. 1983; (4)En. Sec. 2, Ch. 669, L. 1983; amd. Sec. 81, Ch. 414, L. 2003; amd. Sec. 22, Ch. 481, L. 2007; amd. Sec. 8, Ch. 372, L. 2011.



13-27-502. Preparation of ballots with ballot issues.

13-27-502. Preparation of ballots with ballot issues. (1) Each of the county officials responsible for the preparation of the ballots shall provide for the ballot issues to appear on the official ballot in the form and order in which the issues have been certified by the secretary of state. (2) All ballot issues must be placed on the same official ballot as the candidates unless the secretary of state provides the election administrator with specific written approval for separate ballots. The secretary of state may issue an approval only when the number of issues to be voted on at an election makes it impractical to print the entire ballot, including the ballot issues, on the same official ballot as the candidates.

History: En. 37-135 by Sec. 21, Ch. 342, L. 1977; R.C.M. 1947, 37-135(2); amd. Sec. 16, Ch. 400, L. 1979; amd. Sec. 54, Ch. 575, L. 1981; amd. Sec. 82, Ch. 414, L. 2003.



13-27-503. Determination of result of election.

13-27-503. Determination of result of election. The votes on ballot issues must be counted, canvassed, and returned by the regular boards of judges, clerks, and officers in the same manner as votes for candidates are counted, canvassed, and returned. The abstract of votes on ballot issues must be prepared and returned to the secretary of state in the manner provided by 13-15-501 for abstract of votes for state officers. The board of state canvassers shall proceed within 20 days after the election at which ballot issues are voted upon and, at the same time as the votes for state officers are canvassed, canvass the votes given for each ballot issue. The secretary of state, as secretary of the board of state canvassers, shall prepare and file in the secretary of state's office a statement of the canvass, giving the number and title of each issue, the whole number of votes cast in the state for and against each ballot issue, and the effective date of each ballot issue approved by a majority of those voting on the issue. The secretary of state shall transmit a certified copy of the statement of the canvass to the governor.

History: En. 37-136 by Sec. 22, Ch. 342, L. 1977; R.C.M. 1947, 37-136(1); amd. Sec. 55, Ch. 575, L. 1981; amd. Sec. 91, Ch. 56, L. 2009.



13-27-504. Copy of approved issues to be sent to legislative services division.

13-27-504. Copy of approved issues to be sent to legislative services division. The secretary of state shall send a certified copy of all ballot issues that have been approved by a majority of those voting on the issue and a copy of the statement of the canvass to the legislative services division at the same time that a certified copy of the statement of the canvass is transmitted to the governor.

History: En. 37-136 by Sec. 22, Ch. 342, L. 1977; R.C.M. 1947, 37-136(2); amd. Sec. 55, Ch. 545, L. 1995.









CHAPTER 35. ELECTION AND CAMPAIGN PRACTICES AND CRIMINAL PROVISIONS

Part 1. General Provisions

13-35-101. Election code not to supersede criminal code -- statute of limitations.

13-35-101. Election code not to supersede criminal code -- statute of limitations. (1) The penalty provisions of the election laws of this state are intended to supplement and not to supersede the provisions of the Montana Criminal Code. (2) Unless otherwise provided, the general time limitations for prosecutions for violations of the election laws are those specified in 45-1-205.

History: En. 23-47-101 by Sec. 1, Ch. 334, L. 1977; R.C.M. 1947, 23-47-101.



13-35-102. Trivial benefits not covered by criminal provisions.

13-35-102. Trivial benefits not covered by criminal provisions. It is not the intent of the election laws of this state to criminalize activities involving trivial benefits incidental to the campaign process which involve no substantial risk of undermining the election process.

History: En. 23-47-102 by Sec. 2, Ch. 334, L. 1977; R.C.M. 1947, 23-47-102.



13-35-103. Violations as misdemeanor.

13-35-103. Violations as misdemeanor. A person who knowingly violates a provision of the election laws of this state for which no other penalty is specified is guilty of a misdemeanor.

History: En. 23-47-103 by Sec. 3, Ch. 334, L. 1977; R.C.M. 1947, 23-47-103.



13-35-104. Attempt as a violation.

13-35-104. Attempt as a violation. An attempt, as defined in 45-4-103, to violate a provision of the election laws of this state is itself a violation of the election laws and is punishable as provided in 45-4-103.

History: En. 23-47-104 by Sec. 4, Ch. 334, L. 1977; R.C.M. 1947, 23-47-104.



13-35-105. Aiding and abetting.

13-35-105. Aiding and abetting. A person who is legally accountable, as provided in 45-2-302, for the conduct of another which violates a provision of the election laws of this state is also guilty of a violation of that provision.

History: En. 23-47-105 by Sec. 5, Ch. 334, L. 1977; R.C.M. 1947, 23-47-105.



13-35-106. Ineligibility to hold office because of conviction.

13-35-106. Ineligibility to hold office because of conviction. In addition to all other penalties prescribed by law: (1) a candidate who is convicted of violating any provision of this title, except 13-35-207(9), is ineligible to be a candidate for any public office in the state of Montana until final discharge from state supervision; (2) a campaign treasurer who is convicted of violating any provision of this title, except 13-35-207(9), is ineligible to be a candidate for any public office or to hold the position of campaign treasurer in any campaign in the state of Montana until final discharge from state supervision; (3) if an elected official or a candidate is adjudicated to have violated any provision of this title, except 13-35-207(9), the individual must be removed from nomination or office, as the case may be, even though the individual was regularly nominated or elected.

History: En. 23-47-106 by Sec. 6, Ch. 334, L. 1977; R.C.M. 1947, 23-47-106; amd. Sec. 215, Ch. 571, L. 1979; amd. Sec. 92, Ch. 56, L. 2009.



13-35-107. Voiding election.

13-35-107. Voiding election. (1) (a) If a court finds that the violation of any provision of this title by any person probably affected the outcome of any election, the result of that election may be held void and a special election held: (i) except as provided in subsection (1)(a)(ii), within 75 days of the finding; or (ii) if the election was held pursuant to 13-1-104(1)(a) or 13-1-107(1), within 85 days of the finding. (b) If the violation occurred during a primary election, the court may direct the selection of a new candidate according to the provisions of state law relating to the filling of vacancies on the general election ballot. Except as provided in subsection (2), an action to void an election must be commenced within 1 year of the date of the election in question. (2) An action to void a bond election must be commenced within 60 days of the date of the election in question.

History: En. 23-47-107 by Sec. 7, Ch. 334, L. 1977; R.C.M. 1947, 23-47-107; amd. Sec. 216, Ch. 571, L. 1979; amd. Sec. 38, Ch. 250, L. 1985; amd. Sec. 14, Ch. 292, L. 2009.



13-35-108. Powers of district court.

13-35-108. Powers of district court. In any action brought under the election laws of this state, the appropriate district court may enjoin any person to prevent the doing of any prohibited act or to compel the performance of any act required by the election laws.

History: En. 23-47-108 by Sec. 8, Ch. 334, L. 1977; R.C.M. 1947, 23-47-108.






Part 2. Specific Provisions

13-35-201. Electors and ballots.

13-35-201. Electors and ballots. (1) An elector may not show the contents of the elector's ballot to anyone after it is marked. An elector may not place any mark upon the ballot by which it may be identified as the one voted by the elector. (2) An elector may not receive a ballot from any person other than an election judge and may not vote any ballot except one received from an election judge. A person other than an election judge may not deliver a ballot to an elector. (3) A person may not solicit an elector to show the elector's ballot after it is marked. (4) An elector who does not vote a ballot delivered to the elector shall, before leaving the polling place, return the ballot to an election judge.

History: En. 23-47-109 by Sec. 9, Ch. 334, L. 1977; R.C.M. 1947, 23-47-109; amd. Sec. 93, Ch. 56, L. 2009.



13-35-202. Conduct of election officials and election judges.

13-35-202. Conduct of election officials and election judges. An election officer or judge of an election may not: (1) deposit in a ballot box a paper ballot that is not marked as official; (2) examine an elector's ballot before putting the ballot in the ballot box; (3) look at any mark made by the elector upon the ballot; (4) make or place any mark or device on any ballot with the intent to ascertain how the elector has voted; (5) allow any individual other than the elector to be present at the marking of the ballot except as provided in 13-13-118 and 13-13-119; or (6) make a false statement in a certificate regarding affirmation.

History: En. 23-47-110 by Sec. 10, Ch. 334, L. 1977; R.C.M. 1947, 23-47-110; amd. Sec. 217, Ch. 571, L. 1979; amd. Sec. 83, Ch. 414, L. 2003.



13-35-203. Interference with officials.

13-35-203. Interference with officials. A person who, in any manner, interferes with the officers holding an election or conducting a canvass so as to prevent the election or canvass from being fairly held and lawfully conducted is guilty of obstruction of a public servant and is punishable as provided in 45-7-302.

History: En. 23-47-111 by Sec. 11, Ch. 334, L. 1977; R.C.M. 1947, 23-47-111.



13-35-204. Official misconduct.

13-35-204. Official misconduct. A person charged with performance of any duty under the provisions of the election laws of this state is guilty of official misconduct and is punishable as provided in 45-7-401 whenever the person: (1) knowingly neglects or refuses to perform that duty; or (2) knowingly and fraudulently acts, in the person's official capacity, in contravention or violation of any provision of the election laws.

History: En. 23-47-112 by Sec. 12, Ch. 334, L. 1977; R.C.M. 1947, 23-47-112; amd. Sec. 94, Ch. 56, L. 2009.



13-35-205. Tampering with election records and information.

13-35-205. Tampering with election records and information. A person is guilty of tampering with public records or information and is punishable as provided in 45-7-208 whenever the person: (1) suppresses any declaration or certificate of nomination that has been filed; (2) purposely causes a vote to be incorrectly recorded as to the candidate or ballot issue voted on; (3) in an election return, knowingly adds to or subtracts from the votes actually cast at the election; (4) changes any ballot after it has been completed by the elector; (5) adds a ballot to those legally polled at an election, either before or after the ballots have been counted, with the purpose of changing the result of the election; (6) causes a name to be placed on the registry lists other than in the manner provided by this title; or (7) changes a poll list or checklist.

History: En. 23-47-113 by Sec. 13, Ch. 334, L. 1977; R.C.M. 1947, 23-47-113; amd. Sec. 84, Ch. 414, L. 2003.



13-35-206. Injury to election equipment, materials, and records.

13-35-206. Injury to election equipment, materials, and records. A person is guilty of criminal mischief or tampering with public records and information, as appropriate, and is punishable as provided in 45-6-101 or 45-7-208, as applicable, whenever the person: (1) prior to or on election day, knowingly defaces or destroys any list of candidates posted in accordance with the provisions of the law; (2) during an election: (a) removes or defaces instructions for the voters; or (b) removes or destroys any of the supplies or other conveniences placed in the voting station for the purpose of enabling a voter to prepare the voter's ballot; (3) removes any ballots from the polling place before the closing of the polls with the purpose of changing the result of the election; (4) carries away or destroys any poll lists, checklists, ballots, ballot boxes, or other equipment for the purpose of disrupting or invalidating an election; (5) knowingly detains, mutilates, alters, or destroys any election returns; (6) mutilates, secretes, destroys, or alters election records, except as provided by law; (7) tampers with, disarranges, defaces, injures, or impairs a voting system with the intent to alter the outcome of an election; (8) mutilates, injures, or destroys a ballot or appliance used in connection with a voting system; or (9) fraudulently defaces or destroys a declaration or certificate of nomination.

History: En. 23-47-114 by Sec. 14, Ch. 334, L. 1977; R.C.M. 1947, 23-47-114; amd. Sec. 85, Ch. 414, L. 2003.



13-35-207. Deceptive election practices.

13-35-207. Deceptive election practices. A person is guilty of false swearing, unsworn falsification, or tampering with public records or information, as appropriate, and is punishable as provided in 45-7-202, 45-7-203, or 45-7-208, as applicable, whenever the person: (1) falsely represents the person's name or other information required upon the person's registry card and causes registration with the card; (2) signs a registry card knowingly witnessing any false or misleading statement; (3) knowingly causes a false statement, certificate, or return of any kind to be signed; (4) falsely makes a declaration or certificate of nomination; (5) files or receives for filing a declaration or certificate of nomination knowing that all or part of the declaration or certificate is false; (6) forges or falsely makes the official endorsement of a ballot; (7) forges or counterfeits returns of an election purporting to have been held at a precinct, municipality, or ward where no election was in fact held; (8) knowingly substitutes forged or counterfeit returns of election in place of the true returns for a precinct, municipality, or ward where an election was held; (9) signs a name other than the person's own to a petition, signs more than once for the same ballot issue, or signs a petition while not being a qualified elector of the state; or (10) makes a false oath or affidavit where an oath or affidavit is required by law.

History: En. 23-47-115 by Sec. 15, Ch. 334, L. 1977; R.C.M. 1947, 23-47-115; amd. Sec. 218, Ch. 571, L. 1979; amd. Sec. 23, Ch. 481, L. 2007.



13-35-208. Deceiving an elector.

13-35-208. Deceiving an elector. A person who deceives an elector voting under 13-13-118 or 13-13-119 is guilty of a misdemeanor.

History: En. 23-47-116 by Sec. 16, Ch. 334, L. 1977; R.C.M. 1947, 23-47-116; amd. Sec. 56, Ch. 575, L. 1981.



13-35-209. Fraudulent registration.

13-35-209. Fraudulent registration. (1) A person may not knowingly cause, procure, or allow the person to be registered in the official register of any election district of any county knowing that the person is not entitled to the registration. (2) A person may not impersonate another and cause the impersonated person to be registered. (3) When, on the trial of the person charged with any offense under the provisions of this section, it appears in evidence that the accused stands registered in the register of any county without being qualified for registration, the court shall order the registration canceled.

History: En. 23-47-117 by Sec. 17, Ch. 334, L. 1977; R.C.M. 1947, 23-47-117; amd. Sec. 95, Ch. 56, L. 2009.



13-35-210. Limits on voting rights.

13-35-210. Limits on voting rights. (1) No person may vote who is not entitled to vote. No person may vote more than once at an election. (2) No person may, for any election, apply for a ballot in the name of some other person, whether it be the name of a living, dead, or fictitious person.

History: En. 23-47-118 by Sec. 18, Ch. 334, L. 1977; R.C.M. 1947, 23-47-118.



13-35-211. Electioneering -- soliciting information from electors.

13-35-211. Electioneering -- soliciting information from electors. (1) A person may not do any electioneering on election day within any polling place or any building in which an election is being held or within 100 feet of any entrance to the building in which the polling place is located, which aids or promotes the success or defeat of any candidate or ballot issue to be voted upon at the election. (2) A person may not buy, sell, give, wear, or display at or about the polls on an election day any badge, button, or other insignia which is designed or tends to aid or promote the success or defeat of any candidate or ballot issue to be voted upon at the election. (3) A person within a polling place or any building in which an election is being held may not solicit from an elector, before or after the elector has marked a ballot and returned it to an election judge, information as to whether the elector intends to vote or has voted for or against a candidate or ballot issue.

History: En. 23-47-119 by Sec. 19, Ch. 334, L. 1977; R.C.M. 1947, 23-47-119; amd. Sec. 219, Ch. 571, L. 1979; amd. Sec. 1, Ch. 192, L. 1985; amd. Sec. 1, Ch. 216, L. 1989; amd. Sec. 2, Ch. 401, L. 2001.



13-35-212. Repealed.

13-35-212. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. 23-47-120 by Sec. 20, Ch. 334, L. 1977; R.C.M. 1947, 23-47-120.



13-35-213. Preventing public meetings of electors.

13-35-213. Preventing public meetings of electors. (1) A person who, by threats, intimidations, or violence, willfully hinders or prevents electors from assembling in public meeting for the consideration of public questions is guilty of a misdemeanor. (2) A person who willfully disturbs or breaks up a public meeting of electors or others, lawfully being held for the purpose of considering public questions, or a public school meeting is guilty of a misdemeanor.

History: En. 23-47-121 by Sec. 21, Ch. 334, L. 1977; R.C.M. 1947, 23-47-121.



13-35-214. Illegal influence of voters.

13-35-214. Illegal influence of voters. A person may not knowingly or purposely, directly or indirectly, individually or through any other person, for any election, in order to induce any elector to vote or refrain from voting or to vote for or against any particular candidate, political party ticket, or ballot issue: (1) give, lend, agree to give or lend, offer, or promise any money, liquor, or valuable consideration or promise or endeavor to procure any money, liquor, or valuable consideration; or (2) promise to appoint another person or promise to secure or aid in securing the appointment, nomination, or election of another person to a public or private position or employment or to a position of honor, trust, or emolument in order to aid or promote the candidate's nomination or election, except that the candidate for governor may publicly announce or define the candidate's choice for lieutenant governor.

History: En. 23-47-122 by Sec. 22, Ch. 334, L. 1977; R.C.M. 1947, 23-47-122; amd. Sec. 96, Ch. 56, L. 2009; amd. Sec. 1, Ch. 95, L. 2013.



13-35-215. Illegal consideration for voting.

13-35-215. Illegal consideration for voting. A person, directly or indirectly, individually or through any other person, may not: (1) before or during any election, for voting or agreeing to vote or for refraining or agreeing to refrain from voting at the election or for inducing another to do so: (a) receive, agree, or contract for any money, gift, loan, liquor, valuable consideration, office, place, or employment for the person or any other person; or (b) approach any candidate or agent or person representing or acting on behalf of any candidate and ask for or offer to agree or contract for any money, gift, loan, liquor, valuable consideration, office, place, or employment for the person or any other person; (2) after an election, for having voted or refrained from voting or having induced any other person to vote or refrain from voting at the election: (a) receive any money, gift, loan, valuable consideration, office, place, or employment; or (b) approach any candidate or any agent or person representing or acting on behalf of any candidate and ask for or offer to receive any money, gift, loan, liquor, valuable consideration, office, place, or employment for the person or any other person.

History: En. 23-47-123 by Sec. 23, Ch. 334, L. 1977; R.C.M. 1947, 23-47-123; amd. Sec. 220, Ch. 571, L. 1979; amd. Sec. 97, Ch. 56, L. 2009.



13-35-216. Repealed.

13-35-216. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. 23-47-124 by Sec. 24, Ch. 334, L. 1977; R.C.M. 1947, 23-47-124.



13-35-217. Officers not to influence voter.

13-35-217. Officers not to influence voter. An officer, while acting in an official capacity, may not, by menace, reward, or promise of reward, induce or attempt to induce any elector to cast a vote contrary to the elector's original intention or desire.

History: En. 23-47-125 by Sec. 25, Ch. 334, L. 1977; R.C.M. 1947, 23-47-125; amd. Sec. 57, Ch. 575, L. 1981; amd. Sec. 98, Ch. 56, L. 2009.



13-35-218. Coercion or undue influence of voters.

13-35-218. Coercion or undue influence of voters. (1) A person, directly or indirectly, individually or through any other person, in order to induce or compel a person to vote or refrain from voting for any candidate, the ticket of any political party, or any ballot issue before the people, may not: (a) use or threaten to use any force, coercion, violence, restraint, or undue influence against any person; or (b) inflict or threaten to inflict, individually or with any other person, any temporal or spiritual injury, damage, harm, or loss upon or against any person. (2) A person may not, by abduction, duress, or any fraudulent contrivance, impede or prevent the free exercise of the franchise by any voter at any election or compel, induce, or prevail upon any elector to give or to refrain from giving the elector's vote at any election. (3) A person may not, in any manner, interfere with a voter lawfully exercising the right to vote at an election in order to prevent the election from being fairly held and lawfully conducted. (4) A person on election day may not obstruct the doors or entries of any polling place or engage in any solicitation of a voter within the room where votes are being cast or elsewhere in any manner that in any way interferes with the election process or obstructs the access of voters to or from the polling place.

History: En. 23-47-126 by Sec. 26, Ch. 334, L. 1977; R.C.M. 1947, 23-47-126; amd. Sec. 1, Ch. 561, L. 1981; amd. Sec. 99, Ch. 56, L. 2009; amd. Sec. 59, Ch. 336, L. 2013.



13-35-219. Repealed.

13-35-219. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. 23-47-127 by Sec. 27, Ch. 334, L. 1977; R.C.M. 1947, 23-47-127.



13-35-220. Bribing members of political gatherings.

13-35-220. Bribing members of political gatherings. (1) No person may give or offer a bribe to any officer or member of any legislative caucus, political convention, or political gathering of any kind held for the purpose of nominating candidates for offices of honor, trust, or profit in this state, with intent to influence the person to whom such bribe is given or offered to be more favorable to one candidate than another. No person who is a member of any of the bodies mentioned in this section may receive or offer to receive any such bribe. (2) A violation of this section is punishable as provided in 45-7-101(3).

History: En. 23-47-128 by Sec. 28, Ch. 334, L. 1977; R.C.M. 1947, 23-47-128.



13-35-221. Improper nominations.

13-35-221. Improper nominations. (1) A person may not pay or promise valuable consideration to another, in any manner or form, for the purpose of inducing the other person to be or to refrain from or to cease being a candidate, and a person may not solicit or receive any payment or promise from another for that purpose. (2) A person, in consideration of any gift, loan, offer, promise, or agreement, as mentioned in subsection (1), may not: (a) be nominated or refuse to be nominated as a candidate at an election; (b) become, individually or in combination with any other person or persons, a candidate for the purpose of defeating the nomination or election of any other person, without a bona fide intent to obtain the office; or (c) withdraw if the person has been nominated. (3) Upon complaint made to any district court, the judge shall issue a writ of injunction restraining the officer whose duty it is to prepare official ballots for a nominating election from placing the name of a person on the ballot as a candidate for nomination to any office if the judge is convinced that: (a) the person has sought the nomination or seeks to have the person's name presented to the voters as a candidate for nomination by any political party for any mercenary or venal consideration or motive; and (b) the person's candidacy for the nomination is not in good faith.

History: En. 23-47-129 by Sec. 29, Ch. 334, L. 1977; R.C.M. 1947, 23-47-129; amd. Sec. 100, Ch. 56, L. 2009.



13-35-222. Repealed.

13-35-222. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. 23-47-130 by Sec. 30, Ch. 334, L. 1977; R.C.M. 1947, 23-47-130.



13-35-223. Repealed.

13-35-223. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. 23-47-131 by Sec. 31, Ch. 334, L. 1977; R.C.M. 1947, 23-47-131.



13-35-224. Repealed.

13-35-224. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. 23-47-132 by Sec. 32, Ch. 334, L. 1977; R.C.M. 1947, 23-47-132.



13-35-225. Election materials not to be anonymous -- statement of accuracy -- notice -- penalty.

13-35-225. Election materials not to be anonymous -- statement of accuracy -- notice -- penalty. (1) All communications advocating the success or defeat of a candidate, political party, or ballot issue through any broadcasting station, newspaper, magazine, outdoor advertising facility, direct mailing, poster, handbill, bumper sticker, internet website, or other form of general political advertising must clearly and conspicuously include the attribution "paid for by" followed by the name and address of the person who made or financed the expenditure for the communication. The attribution must contain: (a) for election material financed by a candidate or a candidate's campaign finances, the name and the address of the candidate or the candidate's campaign; and (b) for election material financed by a political committee, the name of the committee, the name of the committee treasurer, and the address of the committee or the committee treasurer. (2) Communications in a partisan election financed by a candidate or a political committee organized on the candidate's behalf must state the candidate's party affiliation or include the party symbol. (3) (a) Printed election material described in subsection (1) that includes information about another candidate's voting record must include the following: (i) a reference to the particular vote or votes upon which the information is based; (ii) a disclosure of contrasting votes known to have been made by the candidate on the same issue if the contrasting votes were made in any of the previous 6 years; and (iii) a statement, signed as provided in subsection (3)(b), that to the best of the signer's knowledge, the statements made about the other candidate's voting record are accurate and true. (b) The statement required under subsection (3)(a) must be signed: (i) by the candidate if the election material was prepared for the candidate or the candidate's political committee and includes information about another candidate's voting record; or (ii) by the person financing the communication or the person's legal agent if the election material was not prepared for a candidate or a candidate's political committee. (4) If a document or other article of advertising is too small for the requirements of subsections (1) through (3) to be conveniently included, the candidate responsible for the material or the person financing the communication shall file a copy of the article with the commissioner of political practices, together with the required information or statement, at the time of its public distribution. (5) If information required in subsections (1) through (3) is omitted or not printed, upon discovery of or notification about the omission, the candidate responsible for the material or the person financing the communication shall: (a) file notification of the omission with the commissioner of political practices within 5 days of the discovery or notification; (b) bring the material into compliance with subsections (1) through (3); and (c) withdraw any noncompliant communication from circulation as soon as reasonably possible. (6) Whenever the commissioner receives a complaint alleging a violation of subsection (1) or (2), the commissioner shall as soon as practicable assess the merits of the complaint. (7) (a) If the commissioner determines that the complaint has merit, the commissioner shall notify the complainant and the candidate or political committee of the commissioner's determination. The notice must state that the candidate or political committee shall bring the material into compliance as required under this section: (i) within 5 days after receiving the notification if the notification occurs more than 7 days prior to an election; or (ii) within 24 hours after receiving the notification if the notification occurs 7 days or less prior to an election. (b) When notifying the candidate or campaign committee under subsection (7)(a), the commissioner shall include a statement that if the candidate or political committee fails to bring the material into compliance as required under this section, the candidate or political committee is subject to a civil penalty pursuant to 13-37-128.

History: En. 23-47-133 by Sec. 33, Ch. 334, L. 1977; R.C.M. 1947, 23-47-133; amd. Sec. 221, Ch. 571, L. 1979; amd. Sec. 1, Ch. 368, L. 1987; amd. Sec. 1, Ch. 23, L. 1991; amd. Sec. 1, Ch. 482, L. 1991; amd. Sec. 1, Ch. 415, L. 2003; amd. Sec. 1, Ch. 419, L. 2003; amd. Sec. 1, Ch. 367, L. 2013; amd. Sec. 1, Ch. 423, L. 2013.



13-35-226. Unlawful acts of employers and employees.

13-35-226. Unlawful acts of employers and employees. (1) It is unlawful for any employer, in paying employees the salary or wages due them, to include with their pay the name of any candidate or any political mottoes, devices, or arguments containing threats or promises, express or implied, calculated or intended to influence the political opinions or actions of the employees. (2) It is unlawful for an employer to exhibit in a place where the employer's workers or employees may be working any handbill or placard containing: (a) any threat, promise, notice, or information that, in case any particular ticket or political party, organization, or candidate is elected: (i) work in the employer's place or establishment will cease, in whole or in part, or will be continued or increased; (ii) the employer's place or establishment will be closed; or (iii) the salaries or wages of the workers or employees will be reduced or increased; or (b) other threats or promises, express or implied, intended or calculated to influence the political opinions or actions of the employer's workers or employees. (3) A person may not coerce, command, or require a public employee to support or oppose any political committee, the nomination or election of any person to public office, or the passage of a ballot issue. (4) A public employee may not solicit support for or opposition to any political committee, the nomination or election of any person to public office, or the passage of a ballot issue while on the job or at the place of employment. However, subject to 2-2-121, this section does not restrict the right of a public employee to perform activities properly incidental to another activity required or authorized by law or to express personal political views. (5) A person who violates this section is liable in a civil action authorized by 13-37-128, brought by the commissioner of political practices or a county attorney pursuant to 13-37-124 and 13-37-125.

History: En. 23-47-134 by Sec. 34, Ch. 334, L. 1977; R.C.M. 1947, 23-47-134; amd. Sec. 222, Ch. 571, L. 1979; amd. Sec. 1, Ch. 655, L. 1983; amd. Sec. 13, Ch. 562, L. 1995; amd. Sec. 3, Ch. 401, L. 2001; amd. Sec. 18, Ch. 114, L. 2003; amd. Sec. 2, Ch. 437, L. 2005.



13-35-227. Prohibited contributions from corporations.

13-35-227. Prohibited contributions from corporations. (1) A corporation may not make a contribution or an expenditure in connection with a candidate or a political committee that supports or opposes a candidate or a political party. (2) A person, candidate, or political committee may not accept or receive a corporate contribution described in subsection (1). (3) This section does not prohibit the establishment or administration of a separate, segregated fund to be used for making political contributions or expenditures if the fund consists only of voluntary contributions solicited from an individual who is a shareholder, employee, or member of the corporation. (4) A person who violates this section is subject to the civil penalty provisions of 13-37-128.

History: En. Sec. 25, Init. Act, Nov. 1912; re-en. Sec. 10790, R.C.M. 1921; re-en. Sec. 10790, R.C.M. 1935; Sec. 94-1444, R.C.M. 1947; redes. 23-4744 by Sec. 29, Ch. 513, L. 1973; amd. Sec. 1, Ch. 296, L. 1975; R.C.M. 1947, 23-4744; amd. Sec. 1, Ch. 404, L. 1979; amd. Sec. 1, I.M. No. 125, Nov. 5, 1996; amd. Sec. 1, Ch. 294, L. 1997 (voided by I.R. No. 114, Nov. 3, 1998); amd. Sec. 1, Ch. 59, L. 2003.



13-35-228. Prohibition of salary increase contribution.

13-35-228. Prohibition of salary increase contribution. A corporation may not increase the salary of any officer or employee or give an emolument to any officer, employee, or other person with the intention that the increase in salary, the emolument, or any part thereof be contributed to support or oppose a candidate or ballot issue.

History: En. 23-47-135 by Sec. 35, Ch. 334, L. 1977; R.C.M. 1947, 23-47-135.



13-35-229. Repealed.

13-35-229. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. 23-47-136 by Sec. 36, Ch. 334, L. 1977; R.C.M. 1947, 23-47-136.



13-35-230. Repealed.

13-35-230. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. 23-47-137 by Sec. 37, Ch. 334, L. 1977; R.C.M. 1947, 23-47-137.



13-35-231. Unlawful for political party to endorse judicial candidate.

13-35-231. Unlawful for political party to endorse judicial candidate. A political party may not endorse, contribute to, or make an expenditure to support or oppose a judicial candidate.

History: En. 23-47-138 by Sec. 38, Ch. 334, L. 1977; R.C.M. 1947, 23-47-138; amd. Sec. 223, Ch. 571, L. 1979.



13-35-232. Repealed.

13-35-232. Repealed. Sec. 407, Ch. 571, L. 1979.

History: En. 23-47-139 by Sec. 39, Ch. 334, L. 1977; R.C.M. 1947, 23-47-139.



13-35-233. Repealed.

13-35-233. Repealed. Sec. 2, Ch. 352, L. 1999.

History: En. Sec. 1, Ch. 539, L. 1979.



13-35-234. Repealed.

13-35-234. Repealed. Sec. 18, Ch. 401, L. 2001.

History: En. Sec. 2, Ch. 539, L. 1979; amd. Sec. 1, Ch. 545, L. 1983.



13-35-235. Incorrect election procedures information.

13-35-235. Incorrect election procedures information. (1) A person may not knowingly or purposely disseminate to any elector information about election procedures that is incorrect or misleading or gives the impression that the information has been officially disseminated by an election administrator. (2) A person who violates this section is guilty of a misdemeanor.

History: En. Sec. 1, Ch. 397, L. 1989.



13-35-236. Void.

13-35-236. Void. I.R. No. 114, Nov. 3, 1998.

History: En. Sec. 2, Ch. 294, L. 1997; voided by I.R. No. 114, Nov. 3, 1998.



13-35-237. Disclaimer on election materials funded by anonymous contributors.

13-35-237. Disclaimer on election materials funded by anonymous contributors. If a political committee claims to be exempt from disclosing the name of a person making a contribution to the political committee, the committee shall clearly and conspicuously include in all communications advocating the success or defeat of a candidate, political party, or ballot issue through any broadcasting station, newspaper, magazine, outdoor advertising facility, direct mailing, poster, handbill, bumper sticker, internet website, or other form of general political advertising or issue advocacy the following disclaimer: "This communication is funded by anonymous sources. The voter should determine the veracity of its content."

History: En. Sec. 1, Ch. 340, L. 2013.



13-35-238. and reserved.

13-35-238 through 13-35-239 reserved.



13-35-240. Voluntary filing of broadcast campaign materials -- affidavit -- penalty.

13-35-240. Voluntary filing of broadcast campaign materials -- affidavit -- penalty. (1) (a) A political committee not organized by or on behalf of a candidate may file with the commissioner of political practices a copy of a campaign script intended for broadcast advertising. (b) The committee's authorized agent may sign an affidavit swearing that the content of the script is true and verifiable and may file supporting documentation. (2) (a) Scripts and affidavits must be filed in the manner prescribed by the commissioner of political practices. (b) The commissioner of political practices shall file the scripts, affidavits, and any documentation in a manner that allows for them to be readily inspected. (3) (a) Any person who believes that the content of a script filed pursuant to this section is either untrue or unverifiable may bring the matter to the attention of the county attorney of the county in which the person is a resident. (b) The county attorney may investigate the alleged falsification or unverifiability of the script and, if the county attorney determines that sufficient evidence exists to justify a criminal prosecution, shall file a cause of action. (c) An allegation of violation of subsection (1) may not be filed with, investigated by, or prosecuted by the commissioner of political practices. (4) A person filing an affidavit under this section is subject to the penalty for false swearing under 45-7-202, except that the fine may not exceed $5,000.

History: En. Sec. 1, Ch. 407, L. 2007.






Part 3. Code of Fair Campaign Practices

13-35-301. Adoption of code of fair campaign practices.

13-35-301. Adoption of code of fair campaign practices. The following code of fair campaign practices is adopted by Montana: "There are basic principles of decency, honesty, and fair play that every candidate for public office in the United States has a moral obligation to observe and uphold, in order that, after vigorously contested but fairly conducted campaigns, our citizens may exercise their constitutional right to a free and untrammeled choice and the will of the people may be fully and clearly expressed on the issues before the country. Therefore: I will conduct my campaign in the best American tradition, discussing the issues as I see them, presenting my record and policies with sincerity and frankness, and criticizing without fear or favor the record and policies of my opponent and my opponent's party that merit such criticism. I will defend and uphold the right of every qualified American voter to full and equal participation in the electoral process. I will conduct my campaign without the use of personal vilification, character defamation, whispering campaigns, libel, slander, or scurrilous attacks on my opposition or my opposition's personal or family life. I will not use campaign material of any sort that misrepresents, distorts, or otherwise falsifies the facts, nor will I use malicious or unfounded accusations that aim at creating or exploiting doubts, without justification, as to the loyalty and patriotism of my opposition. I will not make any appeal to prejudice based on race, sex, creed, or national origin. I will not undertake or condone any dishonest or unethical practice that tends to corrupt or undermine our American system of free elections or that hampers or prevents the full and free expression of the will of the voters. Insofar as is possible, I will immediately and publicly repudiate support deriving from any individual or group that resorts, on behalf of my candidacy or in opposition to that of my opponent, to the methods and tactics that I have pledged not to use or condone."

History: En. Sec. 1, Ch. 475, L. 1979; amd. Sec. 101, Ch. 56, L. 2009.



13-35-302. Candidates to be given opportunity to subscribe to campaign practices code.

13-35-302. Candidates to be given opportunity to subscribe to campaign practices code. (1) The commissioner of political practices shall prepare a form that sets forth the code of fair campaign practices provided for in 13-35-301 and a place for a candidate to sign the form and to indicate that the candidate endorses, subscribes to, and pledges to abide by the code. (2) The commissioner shall send a copy of the form to each candidate required to file reports or other information with the commissioner. Signing the form is voluntary, and a failure or refusal to sign is not a violation of the election laws. A form must be sent for each election as soon as feasible. The signed form must be returned to the commissioner. (3) Any candidate not required to file with the commissioner but wishing to subscribe to the code may obtain the form from the commissioner and may sign the form and deliver it to the commissioner.

History: En. Sec. 2, Ch. 475, L. 1979; amd. Sec. 1, Ch. 128, L. 1993.






Part 4. Clean Campaign Act

13-35-401. Short title.

13-35-401. Short title. This part may be referred to as the "Clean Campaign Act".

History: En. Sec. 1, Ch. 508, L. 2007.



13-35-402. Fair notice period before election -- definition.

13-35-402. Fair notice period before election -- definition. (1) A candidate, a political committee that has filed a certification under 13-37-201, and an independent political committee shall at the time specified in subsection (3) of this section provide to candidates listed in subsection (2) of this section any final copy of campaign advertising in print media, in printed material, or by broadcast media that is intended for public distribution in the 10 days prior to an election unless: (a) identical material was already published or broadcast; or (b) the material does not identify or mention the opposing candidate. (2) The material must be provided to all other candidates who have filed for the same office and who are individually identified or mentioned in the advertising, except candidates mentioned in the context of endorsements. (3) Final copies of material described in subsection (1) must be provided to the candidates listed in subsection (2) at the following times: (a) at the time the material is published or broadcast or disseminated to the public; (b) if the material is disseminated by direct mail, on the date of the postmark; or (c) if the material is prepared and disseminated by hand, on the day the material is first being made available to the general public. (4) The copy of the material that must be provided to the candidates listed in subsection (2) must be provided by electronic mail, facsimile transmission, or hand delivery, with a copy provided by direct mail if the recipient does not have available either electronic mail or facsimile transmission. If the material is for broadcast media, the copy provided must be a written transcript of the broadcast. (5) For the purposes of this section, an "independent political committee" is a committee that is not specifically organized on behalf of a particular candidate or that is not controlled either directly or indirectly by a candidate or a candidate's committee in conjunction with the making of expenditures or accepting contributions.

History: En. Sec. 2, Ch. 508, L. 2007.



13-35-403. Penalties.

13-35-403. Penalties. A person who violates 13-35-402 is liable in a civil action pursuant to 13-37-128.

History: En. Sec. 3, Ch. 508, L. 2007.






Part 5. Prohibition on Corporate Contributions and Expenditures

13-35-501. Short title.

13-35-501. Short title. This part may be cited as the "Prohibition on Corporate Contributions and Expenditures in Montana Elections Act".

History: En. Sec. 1, I.M. No. 166, approved Nov. 6, 2012.



13-35-502. Findings.

13-35-502. Findings. The people of the state of Montana find that: (1) since 1912, through passage of the Corrupt Practices Act by initiative, Montana has prohibited corporate contributions to and expenditures on candidate elections; (2) in 1996, by passage of Initiative No. 125, Montana prohibited corporations from using corporate funds to make contributions to or expenditures on ballot issue campaigns; (3) Montana's 1996 prohibition on corporate contributions to ballot issue campaigns was invalidated by Montana Chamber of Commerce v. Argenbright, 226 F.3d 1049 (2000). Montana's 1912 prohibition on corporate contributions to and expenditures on candidate elections is also being challenged under the holding of Citizens United v. FEC, 558 U.S. _____, 130 S.Ct. 876 (2010). This decision equated the political speech rights of corporations with those of human beings. (4) in 2011 the Montana Supreme Court, in its decision, Western Tradition Partnership, Inc. v. Attorney General, 2011 MT 328, upheld Montana's 1912 prohibition on corporate contributions to and expenditures on candidate campaigns, stating in its opinion as follows: (a) examples of well-financed corruption involving corporate money abound in Montana; (b) the corporate power that can be exerted with unlimited corporate political spending is still a vital interest to the people of Montana; (c) corporate independent spending on Montana ballot issues has far exceeded spending from other sources; (d) unlimited corporate money into candidate elections would irrevocably change the dynamic of local Montana political office races; (e) with the infusion of unlimited corporate money in support of or opposition to a targeted candidate, the average citizen candidate in Montana would be unable to compete against the corporate-sponsored candidate, and Montana citizens, who for over 100 years have made their modest election contributions meaningfully count, would be effectively shut out of the process; and (f) clearly the impact of unlimited corporate donations creates a dominating impact on the Montana political process and inevitably minimizes the impact of individual Montana citizens.

History: En. Sec. 2, I.M. No. 166, approved Nov. 6, 2012.



13-35-503. Policy.

13-35-503. Policy. (1) It is policy of the state of Montana that each elected and appointed official in Montana, whether acting on a state or federal level, advance the philosophy that corporations are not human beings with constitutional rights and that each such elected and appointed official is charged to act to prohibit, whenever possible, corporations from making contributions to or expenditures on the campaigns of candidates or ballot issues. As part of this policy, each such elected and appointed official in Montana is charged to promote actions that accomplish a level playing field in election spending. (2) When carrying out the policy under subsection (1), Montana's elected and appointed officials are generally directed as follows: (a) that the people of Montana regard money as property, not speech; (b) that the people of Montana regard the rights under the United States Constitution as rights of human beings, not rights of corporations; (c) that the people of Montana regard the immense aggregation of wealth that is accumulated by corporations using advantages provided by the government to be corrosive and distorting when used to advance the political interests of corporations; (d) that the people of Montana intend that there should be a level playing field in campaign spending that allows all individuals, regardless of wealth, to express their views to one another and their government; and (e) that the people of Montana intend that a level playing field in campaign spending includes limits on overall campaign expenditures and limits on large contributions to or expenditures for the benefit of any campaign by any source, including corporations, individuals, or political committees.

History: En. Sec. 3, I.M. No. 166, approved Nov. 6, 2012.



13-35-504. Promotion of policy by elected or appointed officials.

13-35-504. Promotion of policy by elected or appointed officials. (1) Montana's congressional delegation is charged with proposing a joint resolution offering an amendment to the United States constitution that accomplishes the following: (a) overturns the U.S. Supreme Court's ruling in Citizens United v. Federal Election Commission; (b) establishes that corporations are not human beings with constitutional rights; (c) establishes that campaign contributions or expenditures by corporations, whether to candidates or ballot issues, may be prohibited by a political body at any level of government; and (d) accomplishes the goals of Montanans in achieving a level playing field in election spending. (2) Montana's congressional delegation is charged to work diligently to bring such a joint resolution to a vote and passage, including use of discharge petitions, cloture, and every other procedural method to secure a vote and passage. (3) The members of the Montana legislature, if given the opportunity, are charged with ratifying any amendment to the United States constitution that is consistent with the policy of the state of Montana.

History: En. Sec. 4, I.M. No. 166, approved Nov. 6, 2012.






Part 6. Montana Third-Party Voter Registration Integrity Act

13-35-601. Short title.

13-35-601. Short title. This part may be cited as the "Montana Third-Party Voter Registration Integrity Act".

History: En. Sec. 1, Ch. 249, L. 2013.



13-35-602. Definitions.

13-35-602. Definitions. As used in this part, the following definitions apply: (1) "Campaign literature" means material that advocates the success or defeat of a candidate, political party, or ballot issue. (2) "Third-party registrar" means a person, other than an election official, who is supporting an organized effort to register voters or to assist voters in applying for absentee ballots.

History: En. Sec. 2, Ch. 249, L. 2013.



13-35-603. Prohibitions concerning mailings.

13-35-603. Prohibitions concerning mailings. A third-party registrar may not mail a voter registration or absentee ballot application in the same envelope as campaign literature if the envelope is marked to resemble a mailing from an election office.

History: En. Sec. 3, Ch. 249, L. 2013.



13-35-604. Return of voter registration and absentee ballot applications.

13-35-604. Return of voter registration and absentee ballot applications. A third-party registrar may not mail or advise an applicant to mail a voter registration or absentee ballot application to any address other than the county election administrator's address in the applicant's county of residence.

History: En. Sec. 4, Ch. 249, L. 2013.









CHAPTER 36. CONTESTS

Part 1. General Provisions

13-36-101. Grounds for contest of nomination or election to public office.

13-36-101. Grounds for contest of nomination or election to public office. An elector may contest the right of any person to any nomination or election to public office for which the elector has the right to vote if the elector believes that: (1) a deliberate, serious, and material violation of any provision of the law relating to nominations or elections has occurred; (2) the person was not, at the time of the election, eligible to be a candidate for the office; (3) votes were cast illegally or were counted or canvassed in an erroneous or fraudulent manner.

History: En. Sec. 45, Init. Act, Nov. 1912; re-en. Sec. 10810, R.C.M. 1921; re-en. Sec. 10810, R.C.M. 1935; Sec. 94-1464, R.C.M. 1947; redes. 23-4763 by Sec. 29, Ch. 513, L. 1973; amd. Sec. 59, Ch. 365, L. 1977; R.C.M. 1947, 23-4763; amd. Sec. 224, Ch. 571, L. 1979; amd. Sec. 102, Ch. 56, L. 2009.



13-36-102. Time for commencing contest.

13-36-102. Time for commencing contest. (1) Five days or less after a candidate has been certified as nominated, a person wishing to contest the nomination to any public office shall give notice in writing to the candidate whose nomination the person intends to contest, briefly stating the cause for the contest. The contestant shall make application to the district court in the county where the contest is to be had. The judge shall then set the time for the hearing. The contestant shall serve notice 3 days before the hearing is scheduled. The notice must state the time and place of the hearing. (2) Any action to contest the right of a candidate to be declared elected to an office or to annul and set aside the election or to remove from or deprive any person of an office of which the person is the incumbent for any offense mentioned in this title must, unless a different time is stated, be commenced within 1 year after the day of election at which the offense was committed.

History: (1)En. Sec. 71, Ch. 368, L. 1969; amd. Sec. 23, Ch. 365, L. 1977; Sec. 23-3316, R.C.M. 1947; (2)En. Sec. 40, Init. Act, Nov. 1912; re-en. Sec. 10805, R.C.M. 1921; re-en. Sec. 10805, R.C.M. 1935; Sec. 94-1459, R.C.M. 1947; redes. 23-4759 by Sec. 29, Ch. 513, L. 1973; amd. Sec. 57, Ch. 365, L. 1977; Sec. 23-4759, R.C.M. 1947; R.C.M. 1947, 23-3316(1) thru (3), 23-4759; amd. Sec. 225, Ch. 571, L. 1979; amd. Sec. 58, Ch. 575, L. 1981; amd. Sec. 103, Ch. 56, L. 2009.



13-36-103. Court having jurisdiction of proceedings.

13-36-103. Court having jurisdiction of proceedings. An application for filing a statement, payment of a claim, or correction of an error or false recital in a filed statement or an action or proceeding to annul and set aside the election of any person declared elected to an office or to remove or deprive any person of the person's office for an offense mentioned in this title or any petition to excuse any person or candidate in accordance with the power of the court to excuse, as provided in 13-36-209, must be made or filed in the district court of the county in which the certificate, declaration, or acceptance of the person's nomination as a candidate for the office to which the person is declared nominated or elected is filed or in which the incumbent resides.

History: En. Sec. 41, Init. Act, Nov. 1912; re-en. Sec. 10806, R.C.M. 1921; re-en. Sec. 10806, R.C.M. 1935; Sec. 94-1460, R.C.M. 1947; amd. and redes. 23-4760 by Sec. 25, Ch. 513, L. 1973; amd. Sec. 58, Ch. 365, L. 1977; R.C.M. 1947, 23-4760; amd. Sec. 226, Ch. 571, L. 1979; amd. Sec. 104, Ch. 56, L. 2009.



13-36-104. Nomination contests.

13-36-104. Nomination contests. In the case of nomination contests, the judge of the district court shall hear and determine the case and make all necessary orders for the trial of the case and carrying the judgment into effect. The order of the judge must express the will of a majority of the legal voters of the political party, as indicated by their votes, disregarding technicalities or errors in spelling. Each party is entitled to subpoenas. The registrar shall issue a certificate to the person declared nominated by the court. The certificate is conclusive evidence of the right of the person to hold the nomination.

History: En. Sec. 71, Ch. 368, L. 1969; amd. Sec. 23, Ch. 365, L. 1977; R.C.M. 1947, 23-3316(4) thru (6); amd. Sec. 105, Ch. 56, L. 2009.






Part 2. Procedure

13-36-201. Contents of contest petition.

13-36-201. Contents of contest petition. Any petition contesting the right of any person to a nomination or election must set forth the name of every person whose election is contested and the grounds of the contest. The petition may not be amended unless the amendment is authorized by a court.

History: En. Sec. 48, Init. Act, Nov. 1912; re-en. Sec. 10813, R.C.M. 1921; re-en. Sec. 10813, R.C.M. 1935; Sec. 94-1467, R.C.M. 1947; redes. 23-4766 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 23-4766(part); amd. Sec. 106, Ch. 56, L. 2009.



13-36-202. Reception of illegal votes -- allegations and evidence.

13-36-202. Reception of illegal votes -- allegations and evidence. When the reception of illegal votes is alleged as a cause of contest, it is sufficient to state generally that in one or more specified voting precincts illegal votes were given to the candidate whose nomination or election is contested that, if taken from the candidate, will reduce the number of the candidate's legal votes below the number of legal votes given to some other candidate for the same office. Testimony may not be received of any illegal votes unless the party contesting the election delivers to the opposite party, at least 3 days before trial, a written list of the number of illegal votes and by whom given that the party intends to prove at trial. This provision may not prevent the contestant from offering evidence of illegal votes not included in the statement if the contestant did not know and by reasonable diligence was unable to learn of the additional illegal votes and by whom they were given before delivering the written list.

History: En. Sec. 47, Init. Act, Nov. 1912; re-en. Sec. 10812, R.C.M. 1921; re-en. Sec. 10812, R.C.M. 1935; Sec. 94-1466, R.C.M. 1947; redes. 23-4765 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 23-4765; amd. Sec. 227, Ch. 571, L. 1979; amd. Sec. 107, Ch. 56, L. 2009.



13-36-203. Form of complaint.

13-36-203. Form of complaint. (1) A petition or complaint filed under the provisions of this chapter is sufficient if it is in substantially the following form:

In the District Court of the

.... Judicial District,

for the County of ...., State of Montana.

History: En. Sec. 53, Init. Act, Nov. 1912; re-en. Sec. 10818, R.C.M. 1921; re-en. Sec. 10818, R.C.M. 1935; Sec. 94-1472, R.C.M. 1947; redes. 23-4771 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 23-4771; amd. Sec. 23, Ch. 51, L. 1999.



13-36-204. Bond required.

13-36-204. Bond required. Before any proceeding on the petition, the petitioner shall give bond to the state in a sum that the court may order, not exceeding $2,000, with not less than two sureties, who shall justify in the manner required of sureties on bail bonds, conditioned to pay all costs, disbursements, and attorney fees that may be awarded against the petitioner if the petitioner does not prevail.

History: En. Sec. 48, Init. Act, Nov. 1912; re-en. Sec. 10813, R.C.M. 1921; re-en. Sec. 10813, R.C.M. 1935; Sec. 94-1467, R.C.M. 1947; redes. 23-4766 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 23-4766(part); amd. Sec. 108, Ch. 56, L. 2009.



13-36-205. Recovery of costs.

13-36-205. Recovery of costs. In any contest, the prevailing party may recover the party's costs, disbursements, and reasonable attorney fees. Costs, disbursements, and attorney fees in all cases must be in the discretion of the court. If judgment is rendered against the petitioner, it must also be rendered against the sureties on the bond.

History: En. Sec. 48, Init. Act, Nov. 1912; re-en. Sec. 10813, R.C.M. 1921; re-en. Sec. 10813, R.C.M. 1935; Sec. 94-1467, R.C.M. 1947; redes. 23-4766 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 23-4766(part); amd. Sec. 228, Ch. 571, L. 1979; amd. Sec. 109, Ch. 56, L. 2009.



13-36-206. Notice of filing -- prompt hearing.

13-36-206. Notice of filing -- prompt hearing. On the filing of a petition under this part, the clerk shall immediately notify the judge of the court and issue a citation to the person whose nomination or office is contested, citing the person to appear and answer not less than 3 or more than 7 days after the date of filing the petition. The court shall hear the cause, and the contest must take precedence over all other business on the court docket and must be tried and disposed of with all convenient dispatch. The court is always considered to be in session for the trial of contest cases.

History: En. Sec. 48, Init. Act, Nov. 1912; re-en. Sec. 10813, R.C.M. 1921; re-en. Sec. 10813, R.C.M. 1935; Sec. 94-1467, R.C.M. 1947; redes. 23-4766 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 23-4766(part); amd. Sec. 110, Ch. 56, L. 2009.



13-36-207. Hearing of contest.

13-36-207. Hearing of contest. The petitioner (contestant) and the contestee may appear and produce evidence at the hearing, but no person other than the petitioner and contestee may be made a party to the proceedings on the petition and no person other than the parties and their attorneys may be heard except by order of the court. If more than one petition is pending or the election of more than one person is contested, the court may in its discretion order the cases to be heard together and may apportion the costs, disbursements, and attorney fees between the parties and shall finally determine all questions of law and fact, except that the judge may impanel a jury to decide on questions of fact. In the case of nominations or elections other than for federal congressional offices, the court shall immediately certify its decision to the governing body or official issuing certificates of nomination or election and the governing body or official shall issue certificates of nomination or election to the person or persons entitled to the certificates by the court's decision. If judgment of ouster against a defendant is rendered, the nomination or office must be declared vacant by the judgment, except as provided in 13-36-212, and must be filled by a new election or by appointment as may be provided by law regarding vacancies in the nomination or office.

History: En. Sec. 49, Init. Act, Nov. 1912; re-en. Sec. 10814, R.C.M. 1921; re-en. Sec. 10814, R.C.M. 1935; Sec. 94-1468, R.C.M. 1947; redes. 23-4767 by Sec. 29, Ch. 513, L. 1973; amd. Sec. 60, Ch. 365, L. 1977; R.C.M. 1947, 23-4767; amd. Sec. 229, Ch. 571, L. 1979; amd. Sec. 111, Ch. 56, L. 2009.



13-36-208. Advancement of cases -- dismissal -- privileges of witnesses.

13-36-208. Advancement of cases -- dismissal -- privileges of witnesses. Proceedings under this title must be advanced on the docket upon request of either party for speedy trial, but the court may postpone or continue the trial if necessary, and in case of a continuance or postponement, the court may impose costs in its discretion as a condition of the continuance or postponement. A petition may not be dismissed without the consent of the county attorney unless the the petition is dismissed by the court. A person may not be excused from testifying or producing papers or documents on the ground that the person's testimony or the production of papers or documents will tend to incriminate the person. However, an admission, evidence, or paper made or advanced or produced by the person or any evidence that is the direct result of the evidence or information that the person may have given may not be offered or used against the person in any civil or criminal prosecution except in a prosecution for perjury committed in the testimony.

History: En. Sec. 52, Init. Act, Nov. 1912; re-en. Sec. 10817, R.C.M. 1921; re-en. Sec. 10817, R.C.M. 1935; Sec. 94-1471, R.C.M. 1947; redes. 23-4770 by Sec. 29, Ch. 513, L. 1973; amd. Sec. 61, Ch. 365, L. 1977; R.C.M. 1947, 23-4770; amd. Sec. 112, Ch. 56, L. 2009.



13-36-209. Forfeiture of nomination or office for violation of law -- when inappropriate.

13-36-209. Forfeiture of nomination or office for violation of law -- when inappropriate. Upon the trial of any action or proceeding under the provisions of this title to contest the right of any person to be declared nominated or elected to any office or to annul or set aside a nomination or election or to remove a person from office, the nomination or election of the candidate is not by reason of the offense or omission complained of void and the candidate may not be removed from or deprived of office if under the circumstances it seems to the court to be unjust that the candidate forfeit a nomination or office or be deprived of any office of which the candidate is the incumbent. The decision of the court must be based upon the following: (1) it appears from the evidence that the offense complained of was not committed by the candidate or with the candidate's knowledge or consent or was committed without the candidate's sanction or connivance and that all reasonable means for preventing the commission of the offense at the election were taken by and on behalf of the candidate; (2) the offense or offenses complained of were trivial, unimportant, and limited in character and in all other respects the candidate's participation in the election was free from offenses or illegal acts; or (3) any act or omission of the candidate arose from inadvertence or from accidental miscalculation or from some other reasonable cause of a like nature and in any case did not arise from any lack of good faith.

History: En. Sec. 38, Init. Act, Nov. 1912; re-en. Sec. 10803, R.C.M. 1921; re-en. Sec. 10803, R.C.M. 1935; Sec. 94-1457, R.C.M. 1947; redes. 23-4757 by Sec. 29, Ch. 513, L. 1973; amd. Sec. 55, Ch. 365, L. 1977; R.C.M. 1947, 23-4757; amd. Sec. 113, Ch. 56, L. 2009.



13-36-210. Punishment.

13-36-210. Punishment. If, upon the trial of any action or proceeding under the provisions of this title to contest the right of any person to be declared to be nominated to an office or elected to an office or to annul and set aside the election or to remove any person from office, it appears that the person was guilty of any corrupt practice, illegal act, or undue influence in or about the nomination or election, the person must be punished by being deprived of the nomination or office and the vacancy must be filled in the manner provided by law. The only exceptions to this judgment are those provided in 13-36-209. The judgment does not prevent the candidate or officer from being proceeded against by indictment or criminal information for any act or acts.

History: En. Sec. 39, Init. Act, Nov. 1912; re-en. Sec. 10804, R.C.M. 1921; re-en. Sec. 10804, R.C.M. 1935; Sec. 94-1458, R.C.M. 1947; redes. 23-4758 by Sec. 29, Ch. 513, L. 1973; amd. Sec. 56, Ch. 365, L. 1977; R.C.M. 1947, 23-4758; amd. Sec. 114, Ch. 56, L. 2009.



13-36-211. When nomination or election not to be vacated.

13-36-211. When nomination or election not to be vacated. The ground of contest specified in 13-36-101(3) may not be construed to authorize a nomination or election to be set aside on account of illegal votes unless it appears: (1) that the candidate or nominee whose right is contested had knowledge of or connived in the illegal votes; or (2) that the number of illegal votes given to the person whose right to the nomination or office is contested, if taken from the person, would reduce the number of legal votes for the person below the number of votes given to some other person for the same nomination or office, after deducting the illegal votes that may be shown to have been given to the other person.

History: En. Sec. 46, Init. Act, Nov. 1912; re-en. Sec. 10811, R.C.M. 1921; re-en. Sec. 10811, R.C.M. 1935; Sec. 94-1465, R.C.M. 1947; redes. 23-4764 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 23-4764; amd. Sec. 115, Ch. 56, L. 2009.



13-36-212. Declaration of result of election after rejection of illegal votes.

13-36-212. Declaration of result of election after rejection of illegal votes. If, in any case of a contest on the ground of illegal votes, it appears that a person other than the one returned has the highest number of legal votes after the illegal votes have been eliminated, the court must declare such person nominated or elected, as the case may be.

History: En. Sec. 44, Init. Act, Nov. 1912; re-en. Sec. 10809, R.C.M. 1921; re-en. Sec. 10809, R.C.M. 1935; Sec. 94-1463, R.C.M. 1947; redes. 23-4762 by Sec. 29, Ch. 513, L. 1973; R.C.M. 1947, 23-4762.









CHAPTER 37. CONTROL OF CAMPAIGN PRACTICES

Part 1. Commissioner of Political Practices

13-37-101. Definitions.

13-37-101. Definitions. As used in this chapter, unless the context clearly indicates otherwise, the following definitions apply: (1) "Commissioner" means the commissioner of political practices created by 13-37-102. (2) "Public office" has the meaning provided in 13-1-101. (3) "Recusal" means disqualification from a matter by reason of prejudice or conflict of interest. (4) "Relative" means a family member who is within the second degree of consanguinity or affinity to the commissioner.

History: En. 23-4796 by Sec. 3, Ch. 365, L. 1977; R.C.M. 1947, 23-4796; amd. Sec. 19, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 4, Ch. 479, L. 2005.



13-37-102. Creation of office -- removal.

13-37-102. Creation of office -- removal. (1) There is a commissioner of political practices who is appointed by the governor, subject to confirmation by a majority of the senate. A four-member selection committee composed of the speaker of the house, the president of the senate, and the minority leaders of both houses of the legislature shall submit to the governor a list of not less than two or more than five names of individuals for the governor's consideration. A majority of the members of the selection committee shall agree upon each nomination. (2) The individual selected to serve as commissioner may be removed by the governor prior to the expiration of the term only for incompetence, malfeasance, or neglect of duty. The governor's decision to remove the commissioner must be stated in writing, and the sufficiency of the governor's stated causes for removing the commissioner is subject to judicial review.

History: En. 23-4785 by Sec. 10, Ch. 480, L. 1975; amd. Sec. 62, Ch. 365, L. 1977; amd. Sec. 1, Ch. 461, L. 1977; R.C.M. 1947, 23-4785(1), (5); amd. Sec. 1, Ch. 483, L. 1979; amd. Sec. 19, I.M. No. 85, approved Nov. 4, 1980; amd. Sec. 5, Ch. 479, L. 2005; amd. Sec. 16, Ch. 4, Sp. L. May 2007.



13-37-103. Term of office.

13-37-103. Term of office. Subject to the provisions of 13-37-104, the individual selected to serve as commissioner is appointed for a 6-year term and may not be reappointed to serve as commissioner.

History: En. 23-4785 by Sec. 10, Ch. 480, L. 1975; amd. Sec. 62, Ch. 365, L. 1977; amd. Sec. 1, Ch. 461, L. 1977; R.C.M. 1947, 23-4785(2); amd. Sec. 2, Ch. 483, L. 1979; amd. Sec. 6, Ch. 479, L. 2005.



13-37-104. Vacancy.

13-37-104. Vacancy. (1) If for any reason a vacancy occurs in the position of commissioner, a successor must be appointed within 30 days as provided in 13-37-102(1) to serve out the unexpired term. Each nomination must be confirmed by the senate, but a nomination made while the senate is not in session is effective as an appointment until the end of the next session. (2) An individual who is selected to serve out the unexpired term of a preceding commissioner and who has served 3 years or more of an unexpired term is not eligible for reappointment. (3) An individual who is selected to serve out the unexpired term of a preceding commissioner and who has served less than 3 years may be reappointed for a 6-year term as provided in 13-37-102(1).

History: En. 23-4785 by Sec. 10, Ch. 480, L. 1975; amd. Sec. 62, Ch. 365, L. 1977; amd. Sec. 1, Ch. 461, L. 1977; R.C.M. 1947, 23-4785(3); amd. Sec. 4, Ch. 483, L. 1979; amd. Sec. 116, Ch. 56, L. 2009.



13-37-105. Impeachment and prosecution of commissioner.

13-37-105. Impeachment and prosecution of commissioner. The commissioner may be removed from office by impeachment as provided in Title 5, chapter 5, part 4. The commissioner may also be prosecuted by the appropriate county attorney for official misconduct as specified in 45-7-401.

History: En. 23-4785 by Sec. 10, Ch. 480, L. 1975; amd. Sec. 62, Ch. 365, L. 1977; amd. Sec. 1, Ch. 461, L. 1977; R.C.M. 1947, 23-4785(4); amd. Sec. 117, Ch. 56, L. 2009.



13-37-106. Salary.

13-37-106. Salary. (1) The commissioner of political practices is entitled to receive a salary within the pay band, as defined in 2-18-101, determined by the department of administration as provided in subsection (4). (2) The commissioner is also entitled to longevity, expense reimbursement, leave, insurance, and other benefits provided to classified state employees under Title 2, chapter 18. (3) The salary of the commissioner may not be reduced during the term for which the commissioner is appointed. (4) The department of administration shall determine the appropriate occupation and pay band for the commissioner of political practices in the same manner that it determines the occupation and pay band for employees in state government pursuant to Title 2, chapter 18. (5) The governor shall set the salary of the commissioner of political practices within the pay band established by the department of administration. (6) The commissioner of political practices must receive pay adjustments consistent with those required by the legislature for state employees in 2-18-303 and 2-18-304.

History: En. Sec. 3, Ch. 483, L. 1979; amd. Sec. 4, Ch. 605, L. 1981; amd. Sec. 3, Ch. 656, L. 1983; amd. Sec. 1, Ch. 236, L. 1985; amd. Sec. 4, Ch. 693, L. 1985; amd. Sec. 12, Ch. 660, L. 1989; amd. Sec. 14, Ch. 720, L. 1991; amd. Sec. 52, Ch. 42, L. 1997; amd. Sec. 16, Ch. 417, L. 1997; amd. Sec. 18, Ch. 81, L. 2007; amd. Sec. 7, Ch. 7, L. 2009.



13-37-107. Commissioner of political practices -- qualifications.

13-37-107. Commissioner of political practices -- qualifications. The individual appointed to serve as commissioner: (1) must be a citizen of the United States and a resident of Montana as provided in 13-1-112; and (2) on the date of appointment, must be registered to vote in Montana.

History: En. Sec. 1, Ch. 479, L. 2005.



13-37-108. Commissioner of political practices -- restrictions.

13-37-108. Commissioner of political practices -- restrictions. During the commissioner's term of office, the commissioner may not knowingly, as defined in 45-2-101: (1) hold another position of public trust or engage in any other occupation or business if the position of public trust or the other occupation or business interferes with or is inconsistent with the commissioner executing the duties of the commissioner's office; (2) engage in any other occupation or business during the business hours of the commissioner's office unless the commissioner is in a leave status from the office; (3) participate in any political activity or in a political campaign; (4) make a contribution to a candidate or political committee or for or against a ballot issue or engage in any activity that is primarily intended to support or oppose a candidate, political committee, or ballot issue; (5) attend an event that is held for the purpose of raising funds for or against a candidate, political committee, or ballot issue; (6) participate in a matter pertaining to the commissioner's office that: (a) is a conflict of interest or results in the appearance of a conflict of interest between public duty and private interest pursuant to Title 2, chapter 2; or (b) involves a relative of the commissioner.

History: En. Sec. 2, Ch. 479, L. 2005; amd. Sec. 2, Ch. 234, L. 2013.



13-37-109. and reserved.

13-37-109 through 13-37-110 reserved.



13-37-111. Investigative powers and duties -- recusal.

13-37-111. Investigative powers and duties -- recusal. (1) Except as provided in 13-35-240 and this section, the commissioner is responsible for investigating all of the alleged violations of the election laws contained in chapter 35 of this title or this chapter and in conjunction with the county attorneys is responsible for enforcing these election laws. (2) The commissioner may: (a) investigate all statements filed pursuant to the provisions of chapter 35 of this title or this chapter and shall investigate alleged failures to file any statement or the alleged falsification of any statement filed pursuant to the provisions of chapter 35 of this title or this chapter. Upon the submission of a written complaint by any individual, the commissioner shall investigate any other alleged violation of the provisions of chapter 35 of this title, this chapter, or any rule adopted pursuant to chapter 35 of this title or this chapter. (b) inspect any records, accounts, or books that must be kept pursuant to the provisions of chapter 35 of this title or this chapter that are held by any political committee or candidate, as long as the inspection is made during reasonable office hours; and (c) administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, bank account statements of a political committee or candidate, or other records that are relevant or material for the purpose of conducting any investigation pursuant to the provisions of chapter 35 of this title or this chapter. (3) If the commissioner determines that considering a matter would give rise to the appearance of impropriety or a conflict of interest, the commissioner is recused from participating in the matter. (4) The commissioner is recused from participating in any decision in which the commissioner is accused of violating 13-37-108 or any other ethical standard. (5) (a) If a campaign finance or ethics complaint is filed in the office of the commissioner against the commissioner, a supervisor within the commissioner's office shall within 10 business days forward the complaint to the attorney general, who shall within 45 days appoint a deputy in the case of a finance complaint or a deputy and a hearings officer in the case of an ethics complaint to make a determination in the matter of the complaint. The attorney general shall, to the extent practicable, ensure that there is no conflict of interest in the appointment of the deputy or hearings officer or in the provision of any legal advice to the office of the commissioner. (b) A deputy appointed pursuant to this subsection must, in addition to complying with the requirements of subsection (6)(b), be an attorney licensed to practice law in Montana who is engaged in the private practice of law and who has liability insurance applicable to the purposes for which the deputy is appointed. (c) If a complaint is filed against the commissioner, another employee in the office of the commissioner may not provide the commissioner with any information or documents concerning a complaint against the commissioner beyond that information or those documents normally provided to persons in matters before the commissioner. (6) (a) If the commissioner is recused pursuant to this section, the commissioner shall, except as provided in subsection (5), appoint a deputy, subject to subsection (6)(b). (b) The deputy: (i) may not be an employee of the office of the commissioner; (ii) must have the same qualifications as specified for the commissioner in 13-37-107; (iii) with respect to only the specific matter from which the commissioner is recused, has the same authority, duties, and responsibilities as the commissioner would have absent the recusal; and (iv) may not exercise any powers of the office that are not specifically related to the matter for which the deputy is appointed. (7) (a) Except as provided in subsection (7)(b), the appointment of the deputy is effectuated by a contract between the commissioner and the deputy. A contract executed pursuant to this subsection (7) must specify the deputy's term of appointment, which must be temporary, the matter assigned to the deputy, the date on which the matter assigned must be concluded by the deputy, and any other items relevant to the deputy's appointment, powers, or duties. (b) If a deputy is appointed pursuant to subsection (5), the appointment of the deputy is effectuated by a contract between the supervisor who forwarded the complaint to the attorney general and the deputy or the deputy and the hearings officer, but the contract is construed to be with the office of the commissioner.

History: En. 23-4786 by Sec. 11, Ch. 480, L. 1975; amd. Sec. 63, Ch. 365, L. 1977; R.C.M. 1947, 23-4786(1), (13), (17), (21); amd. Sec. 230, Ch. 571, L. 1979; amd. Sec. 4, Ch. 401, L. 2001; amd. Sec. 7, Ch. 479, L. 2005; amd. Sec. 2, Ch. 407, L. 2007; amd. Sec. 3, Ch. 234, L. 2013.



13-37-112. Personnel and budget.

13-37-112. Personnel and budget. (1) The commissioner shall select an appropriate staff to enforce the provisions of chapter 35 of this title and this chapter, and may hire and fire all personnel under the commissioner's supervision. (2) The commissioner is responsible for preparing, administering, and allocating the budget for the office.

History: En. 23-4786 by Sec. 11, Ch. 480, L. 1975; amd. Sec. 63, Ch. 365, L. 1977; R.C.M. 1947, 23-4786(2), (16); amd. Sec. 231, Ch. 571, L. 1979; amd. Sec. 5, Ch. 401, L. 2001.



13-37-113. Hiring of attorneys -- prosecutions.

13-37-113. Hiring of attorneys -- prosecutions. The commissioner may hire or retain attorneys who are properly licensed to practice before the supreme court of the state of Montana to prosecute violations of chapter 35 of this title or this chapter. Any attorney retained or hired shall exercise the powers of a special attorney general, and the attorney may prosecute, subject to the control and supervision of the commissioner and the provisions of 13-35-240, 13-37-124, and 13-37-125, any criminal or civil action arising out of a violation of any provision of chapter 35 of this title or this chapter. All prosecutions must be brought in the state district court for the county in which a violation has occurred or in the district court for Lewis and Clark County. The authority to prosecute as prescribed by this section includes the authority to: (1) institute proceedings for the arrest of persons charged with or reasonably suspected of criminal violations of chapter 35 of this title or this chapter; (2) attend and give advice to a grand jury when cases involving criminal violations of chapter 35 of this title or this chapter are presented; (3) draw and file indictments, informations, and criminal complaints; (4) prosecute all actions for the recovery of debts, fines, penalties, or forfeitures accruing to the state or county from persons convicted of violating chapter 35 of this title or this chapter; and (5) do any other act necessary to successfully prosecute a violation of any provision of chapter 35 of this title or this chapter.

History: En. 23-4786 by Sec. 11, Ch. 480, L. 1975; amd. Sec. 63, Ch. 365, L. 1977; R.C.M. 1947, 23-4786(3); amd. Sec. 232, Ch. 571, L. 1979; amd. Sec. 6, Ch. 401, L. 2001; amd. Sec. 3, Ch. 407, L. 2007.



13-37-114. Rules.

13-37-114. Rules. The commissioner shall adopt rules to carry out the provisions of chapter 35 of this title and this chapter in conformance with the Montana Administrative Procedure Act.

History: En. 23-4786 by Sec. 11, Ch. 480, L. 1975; amd. Sec. 63, Ch. 365, L. 1977; R.C.M. 1947, 23-4786(14); amd. Sec. 233, Ch. 571, L. 1979; amd. Sec. 7, Ch. 401, L. 2001.



13-37-115. Orders of noncompliance.

13-37-115. Orders of noncompliance. The commissioner may issue orders of noncompliance as prescribed by 13-37-121.

History: En. 23-4786 by Sec. 11, Ch. 480, L. 1975; amd. Sec. 63, Ch. 365, L. 1977; R.C.M. 1947, 23-4786(18).



13-37-116. Exercise of powers.

13-37-116. Exercise of powers. The commissioner may exercise all of the powers conferred upon the commissioner by law in any jurisdiction or political subdivision of the state.

History: En. 23-4786 by Sec. 11, Ch. 480, L. 1975; amd. Sec. 63, Ch. 365, L. 1977; R.C.M. 1947, 23-4786(19); amd. Sec. 118, Ch. 56, L. 2009.



13-37-117. Commissioner to provide forms, manuals, and election laws.

13-37-117. Commissioner to provide forms, manuals, and election laws. (1) The commissioner shall prescribe forms for reports and other information required to be filed pursuant to chapter 35 and this chapter and provide forms and appropriate information to persons required to file reports and other information. (2) The commissioner shall prepare and publish a manual prescribing a uniform system for accounts for use by persons required to file reports pursuant to chapter 35 or this chapter. (3) The commissioner shall provide copies of the election laws relating to penalties, campaign practices, campaign finances, and contested elections to candidates and to any other persons required to file reports or other information pursuant to chapter 35 or this chapter. (4) The commissioner shall provide copies of forms, manuals, and election laws referred to in this section electronically. Upon request, the commissioner shall provide paper copies.

History: En. 23-4786 by Sec. 11, Ch. 480, L. 1975; amd. Sec. 63, Ch. 365, L. 1977; R.C.M. 1947, 23-4786(4), (5), (7); amd. Sec. 234, Ch. 571, L. 1979; amd. Sec. 2, Ch. 113, L. 1993; amd. Sec. 8, Ch. 401, L. 2001; amd. Sec. 1, Ch. 109, L. 2003.



13-37-118. Information voluntarily supplied.

13-37-118. Information voluntarily supplied. The commissioner shall accept and file any information voluntarily supplied that exceeds the requirements of chapter 35 of this title or this chapter.

History: En. 23-4786 by Sec. 11, Ch. 480, L. 1975; amd. Sec. 63, Ch. 365, L. 1977; R.C.M. 1947, 23-4786(6); amd. Sec. 235, Ch. 571, L. 1979; amd. Sec. 9, Ch. 401, L. 2001.



13-37-119. Availability of information.

13-37-119. Availability of information. (1) The commissioner shall make statements and other information filed with the commissioner's office available for public inspection and copying during regular office hours and make copying facilities available free of charge or at a charge not to exceed the actual cost. (2) The commissioner shall preserve statements and other information filed with the commissioner's office for a period of 10 years from the date of receipt. (3) The commissioner shall prepare and publish summaries of the statements received and other reports that the commissioner considers appropriate. (4) The commissioner shall provide for wide public dissemination of summaries and reports.

History: (1) thru (4)En. 23-4786 by Sec. 11, Ch. 480, L. 1975; amd. Sec. 63, Ch. 365, L. 1977; Sec. 23-4786, R.C.M. 1947; (Former (5))En. 23-4789 by Sec. 14, Ch. 480, L. 1975; Sec. 23-4789, R.C.M. 1947; R.C.M. 1947, 23-4786(8) through (12), 23-4789; amd. Sec. 236, Ch. 571, L. 1979; amd. Sec. 119, Ch. 56, L. 2009.



13-37-120. Reports.

13-37-120. Reports. The commissioner may report as necessary on the matters within the commissioner's jurisdiction that the legislature may prescribe and shall also make recommendations for further legislation that may appear desirable.

History: En. 23-4786 by Sec. 11, Ch. 480, L. 1975; amd. Sec. 63, Ch. 365, L. 1977; R.C.M. 1947, 23-4786(15), (20); amd. Sec. 237, Ch. 571, L. 1979; amd. Sec. 17, Ch. 349, L. 1993.



13-37-121. Inspection of statements and reports -- issuance of orders of noncompliance.

13-37-121. Inspection of statements and reports -- issuance of orders of noncompliance. (1) Each statement and report filed with the commissioner during an election or within 60 days after the election must be inspected within 20 days after the statement or report is filed. Intermediate Saturdays, Sundays, and holidays must be excluded in the computation of time under this section. If a person has not satisfied the provisions of this chapter, the commissioner shall immediately notify the person of the noncompliance. Notification by the commissioner may be accomplished by written or electronic communication or by telephone. If the person fails to comply after the notification, the commissioner shall issue an order of noncompliance as provided in this section. (2) An order of noncompliance may be issued when: (a) upon examination of the official ballot, it appears that the person has failed to file a statement or report as required by this chapter or that a statement or report filed by a person does not conform to law; or (b) it is determined that a statement or report filed with the commissioner does not conform to the requirements of this chapter or that a person has failed to file a statement or report required by law. (3) If an order of noncompliance is issued during a campaign period or within 60 days after an election, a candidate or political committee shall submit the necessary information within 5 days after receiving the order of noncompliance. Upon a failure to submit the required information within the time specified, the appropriate county attorney or the commissioner may initiate a civil or criminal action pursuant to the procedures outlined in 13-37-124 and 13-37-125. (4) If an order of noncompliance is issued during any period other than that described in subsection (3), a candidate or political committee shall submit the necessary information within 10 days after receiving the order of noncompliance. Upon a failure to submit the required information within the time specified, the appropriate county attorney or the commissioner shall initiate a civil or criminal action pursuant to the procedures outlined in 13-37-124 and 13-37-125. (5) After a complaint is filed with the commissioner pursuant to 13-37-111, the procedure described in this section regarding the provision of notice and issuance of orders of noncompliance is not a prerequisite to initiation of any other administrative or judicial action authorized under chapter 35 of this title or this chapter.

History: En. 23-4787 by Sec. 12, Ch. 480, L. 1975; amd. Sec. 64, Ch. 365, L. 1977; R.C.M. 1947, 23-4787(1) thru (3); amd. Sec. 238, Ch. 571, L. 1979; amd. Sec. 1, Ch. 410, L. 1995; amd. Sec. 10, Ch. 401, L. 2001.



13-37-122. Judicial review of orders of noncompliance.

13-37-122. Judicial review of orders of noncompliance. A candidate or political treasurer who is the subject of an order of noncompliance may seek judicial review in the district court of the county in which the candidate resides or the county in which the political committee has its headquarters. All petitions for judicial review filed pursuant to this section must be expeditiously reviewed by the appropriate district court.

History: En. 23-4787 by Sec. 12, Ch. 480, L. 1975; amd. Sec. 64, Ch. 365, L. 1977; R.C.M. 1947, 23-4787(4); amd. Sec. 120, Ch. 56, L. 2009.



13-37-123. Examination of reports after election.

13-37-123. Examination of reports after election. Within 120 days after the date of each election, the commissioner shall examine and compare each statement or report filed with the commissioner pursuant to the provisions of this chapter to determine whether the statement or report conforms to the provisions of the law. The examination shall include a comparison of all reports and statements received by the commissioner pursuant to the requirements of this chapter. The commissioner may investigate the source and authenticity of any contribution or expenditure listed in any report or statement filed pursuant to this chapter or the alleged failure to report any contribution or expenditure required to be reported pursuant to this chapter.

History: En. 23-4787 by Sec. 12, Ch. 480, L. 1975; amd. Sec. 64, Ch. 365, L. 1977; R.C.M. 1947, 23-4787(5); amd. Sec. 239, Ch. 571, L. 1979.



13-37-124. Consultation and cooperation with county attorney.

13-37-124. Consultation and cooperation with county attorney. (1) Except as provided in 13-35-240, whenever the commissioner determines that there appears to be sufficient evidence to justify a civil or criminal prosecution under chapter 35 of this title or this chapter, the commissioner shall notify the county attorney of the county in which the alleged violation occurred and shall arrange to transmit to the county attorney all information relevant to the alleged violation. If the county attorney fails to initiate the appropriate civil or criminal action within 30 days after receiving notification of the alleged violation, the commissioner may then initiate the appropriate legal action. (2) A county attorney may, at any time prior to the expiration of the 30-day time period specified in subsection (1), waive the right to prosecute, and the waiver authorizes the commissioner to initiate the appropriate civil or criminal action. (3) The provisions of subsection (1) do not apply to a situation in which the alleged violation has been committed by the county attorney of a county. In this instance, the commissioner is authorized to directly prosecute any alleged violation of chapter 35 of this title or this chapter. (4) If a prosecution is undertaken by the commissioner, all court costs associated with the prosecution must be paid by the state of Montana, and all fines and forfeitures imposed pursuant to a prosecution by the commissioner, except those paid to or imposed by a justice's court, must be deposited in the state general fund.

History: En. 23-4788 by Sec. 13, Ch. 480, L. 1975; amd. Sec. 46, Ch. 334, L. 1977; amd. Sec. 65, Ch. 365, L. 1977; R.C.M. 1947, 23-4788(1) thru (4); amd. Sec. 240, Ch. 571, L. 1979; amd. Sec. 7, Ch. 557, L. 1987; amd. Sec. 11, Ch. 401, L. 2001; amd. Sec. 4, Ch. 407, L. 2007.



13-37-125. Powers of county attorney to investigate.

13-37-125. Powers of county attorney to investigate. (1) Nothing in chapter 35 of this title or this chapter prevents a county attorney from inspecting any records, accounts, or books that must be kept pursuant to the provisions of chapter 35 of this title or this chapter that are held by a political committee or candidate involved in an election to be held within the county. However, the inspections must be conducted during reasonable office hours. (2) A county attorney may: (a) administer oaths and affirmations; (b) subpoena witnesses and compel their attendance; (c) take evidence; and (d) require the production of any books, correspondence, memoranda, bank account statements of a political committee or candidate, or other records that are relevant or material for the purpose of conducting any investigation pursuant to the provisions of chapter 35 of this title or this chapter.

History: En. 23-4788 by Sec. 13, Ch. 480, L. 1975; amd. Sec. 46, Ch. 334, L. 1977; amd. Sec. 65, Ch. 365, L. 1977; R.C.M. 1947, 23-4788(5), (6); amd. Sec. 241, Ch. 571, L. 1979; amd. Sec. 12, Ch. 401, L. 2001; amd. Sec. 121, Ch. 56, L. 2009.



13-37-126. Names not to appear on ballot.

13-37-126. Names not to appear on ballot. (1) The name of a candidate may not appear on the official ballot for an election if the candidate or a treasurer for a candidate fails to file any statement or report as required by 2-2-106 or this chapter. (2) A vacancy on an official ballot under this section may be filled in the manner provided by law, but not by the name of the same candidate. (3) (a) In carrying out the mandate of this section, the commissioner shall, by a written statement, notify the secretary of state or the election administrator that a candidate or a candidate's treasurer has not complied with the provisions of this chapter, as described in subsection (1), and that a candidate's name may not appear on the official ballot. (b) The commissioner shall provide the notification: (i) within 8 calendar days after the earliest certification deadline provided in 13-10-208(1) for primary elections held pursuant to 13-1-107(1); or (ii) by the earliest date specified under 13-10-208(2) for the county election administrator to certify the ballot for primary elections held pursuant to 13-1-107(2) or (3); and (iii) by no later than 7 days before the ballot certification deadline provided in 13-12-201 for general elections.

History: En. 23-4791 by Sec. 16, Ch. 480, L. 1975; R.C.M. 1947, 23-4791; amd. Sec. 242, Ch. 571, L. 1979; amd. Sec. 1, Ch. 25, L. 1997; amd. Sec. 13, Ch. 401, L. 2001; amd. Sec. 86, Ch. 414, L. 2003; amd. Sec. 15, Ch. 292, L. 2009; amd. Sec. 1, Ch. 147, L. 2013; amd. Sec. 60, Ch. 336, L. 2013.



13-37-127. Withholding of certificates of nomination or election.

13-37-127. Withholding of certificates of nomination or election. (1) A certificate of election may not be granted to any candidate until the candidate or the candidate's treasurer has filed the reports and statements that must be filed pursuant to the provisions of this chapter. A candidate for an elective office may not assume the powers and duties of that office until the candidate has received a certificate of election as provided by law. A certificate of election may only be issued by the public official responsible for issuing a certificate or commission of election. (2) In carrying out the mandate of this section, the commissioner must, by written statement, notify the public official responsible for issuing a certificate of nomination or election that a candidate or the candidate's treasurer has complied with the provisions of this chapter as described in subsection (1) and that a certificate of nomination or election may be issued.

History: En. 23-4792 by Sec. 17, Ch. 480, L. 1975; R.C.M. 1947, 23-4792; amd. Sec. 243, Ch. 571, L. 1979; amd. Sec. 14, Ch. 401, L. 2001.



13-37-128. Cause of action created.

13-37-128. Cause of action created. (1) A person who intentionally or negligently violates any of the reporting provisions of this chapter, a provision of 13-35-225, or a provision of Title 13, chapter 35, part 4, is liable in a civil action brought by the commissioner or a county attorney pursuant to the provisions outlined in 13-37-124 and 13-37-125 for an amount up to $500 or three times the amount of the unlawful contributions or expenditures, whichever is greater. (2) A person who makes or receives a contribution or expenditure in violation of 13-35-227, 13-35-228, or this chapter or who violates 13-35-226 is liable in a civil action brought by the commissioner or a county attorney pursuant to the provisions outlined in 13-37-124 and 13-37-125 for an amount up to $500 or three times the amount of the unlawful contribution or expenditure, whichever is greater.

History: En. Sec. 244, Ch. 571, L. 1979; amd. Sec. 53, Ch. 42, L. 1997; amd. Sec. 15, Ch. 401, L. 2001; amd. Sec. 4, Ch. 508, L. 2007.



13-37-129. Liability and disposition of fines.

13-37-129. Liability and disposition of fines. In determining the amount of liability under 13-37-128, the court may take into account the seriousness of a violation and the degree of culpability of the defendant. If a judgment is entered against the defendant or defendants in an action brought by a county attorney in a court other than a justice's court, the county shall receive 50% of the amount recovered. The remaining 50% shall be deposited in the general fund of the state. In an action brought by the commissioner in a court other than a justice's court, the entire amount recovered shall be paid to the general fund of the state.

History: En. Sec. 245, Ch. 571, L. 1979; amd. Sec. 8, Ch. 557, L. 1987.



13-37-130. Limitation of action.

13-37-130. Limitation of action. An action may not be brought under 13-37-128 and 13-37-129 more than 4 years after the occurrence of the facts that give rise to the action. No more than one judgment against a particular defendant may be had on a single state of facts. The civil action created in 13-37-128 and 13-37-129 is the exclusive remedy for violation of the contribution, expenditure, and reporting provisions of this chapter. These provisions are not subject to the misdemeanor penalties of 13-35-103 but may be a ground for contest of election or removal from office as provided in 13-35-106(3) and Title 13, chapter 36.

History: En. Sec. 246, Ch. 571, L. 1979; amd. Sec. 54, Ch. 42, L. 1997.



13-37-131. Misrepresentation of voting record.

13-37-131. Misrepresentation of voting record. (1) It is unlawful for a person to misrepresent a candidate's public voting record with knowledge that the assertion is false or with a reckless disregard of whether or not the assertion is false. (2) It is unlawful for a person to misrepresent to a candidate another candidate's public voting record with knowledge that the assertion is false or with a reckless disregard of whether or not the assertion is false. (3) For the purposes of this section, the public voting record of a candidate who was previously a member of the legislature includes a vote of that candidate recorded in committee minutes or in journals of the senate or the house of representatives. Failure of a person to verify a public voting record is evidence of the person's reckless disregard if the statement made by the person or the information provided to the candidate is false. (4) A person violating subsection (1) or (2) is liable in a civil action brought by the commissioner or county attorney pursuant to 13-37-124 for an amount up to $1,000. An action pursuant to this section is subject to the provisions of 13-37-129 and 13-37-130.

History: En. Sec. 1, Ch. 483, L. 1995; amd. Sec. 1, Ch. 352, L. 1999; amd. Sec. 2, Ch. 367, L. 2013.






Part 2. Campaign Finance

13-37-201. Campaign treasurer.

13-37-201. Campaign treasurer. Except as provided in 13-37-206, each candidate and each political committee shall appoint one campaign treasurer and certify the full name and complete address of the campaign treasurer pursuant to this section. A candidate shall file the certification within 5 days after becoming a candidate. A political committee shall file the certification, which must include an organizational statement and the name and address of all officers, if any, within 5 days after it makes an expenditure or authorizes another person to make an expenditure on its behalf, whichever occurs first. The certification of a candidate or political committee must be filed with the commissioner and the appropriate election administrator as specified for the filing of reports in 13-37-225.

History: En. 23-4781 by Sec. 6, Ch. 480, L. 1975; amd. Sec. 2, Ch. 23, L. 1977; R.C.M. 1947, 23-4781(1); amd. Sec. 247, Ch. 571, L. 1979; amd. Sec. 23, Ch. 591, L. 1991; amd. Sec. 122, Ch. 56, L. 2009.



13-37-202. Deputy campaign treasurers.

13-37-202. Deputy campaign treasurers. (1) A campaign treasurer may appoint deputy campaign treasurers, but not more than one in each county in which the campaign is conducted. Each candidate and political committee shall certify the full name and complete address of the campaign treasurer and all deputy campaign treasurers with the office with whom the candidate or the political committee is required to file reports. (2) Deputy campaign treasurers may exercise any of the powers and duties of a campaign treasurer as set forth in this chapter when specifically authorized in writing to do so by the campaign treasurer and the candidate, in the case of a candidate, or the campaign treasurer and the presiding officer of the political committee, in the case of a political committee. The written authorization must be maintained as a part of the records required to be kept by the treasurer, as specified in 13-37-208.

History: En. 23-4781 by Sec. 6, Ch. 480, L. 1975; amd. Sec. 2, Ch. 23, L. 1977; R.C.M. 1947, 23-4781(2), (4); amd. Sec. 248, Ch. 571, L. 1979; amd. Sec. 123, Ch. 56, L. 2009.



13-37-203. Qualifications of campaign and deputy campaign treasurers.

13-37-203. Qualifications of campaign and deputy campaign treasurers. Any campaign or deputy campaign treasurer appointed pursuant to 13-37-201 and 13-37-202 must be a registered voter in this state. An individual may be appointed and serve as a campaign treasurer of a candidate and a political committee or two or more candidates and political committees. A candidate may serve as the candidate's own campaign or deputy campaign treasurer. An individual may not serve as a campaign or deputy campaign treasurer or perform any duty required of a campaign or deputy campaign treasurer of a candidate or political committee until the individual has been designated and the individual's name certified by the candidate or political committee.

History: En. 23-4781 by Sec. 6, Ch. 480, L. 1975; amd. Sec. 2, Ch. 23, L. 1977; R.C.M. 1947, 23-4781(3); amd. Sec. 124, Ch. 56, L. 2009.



13-37-204. Removal of campaign and deputy campaign treasurers.

13-37-204. Removal of campaign and deputy campaign treasurers. A candidate or political committee may remove the candidate's or committee's campaign or deputy campaign treasurer. The removal of any treasurer or deputy treasurer must immediately be reported to the officer with whom the name of the campaign treasurer was originally filed. In case of death, resignation, or removal of the candidate's or committee's campaign treasurer before compliance with any obligation of a campaign treasurer under this chapter, the candidate or political committee shall appoint a successor and certify the name and address of the successor as specified in 13-37-201.

History: En. 23-4781 by Sec. 6, Ch. 480, L. 1975; amd. Sec. 2, Ch. 23, L. 1977; R.C.M. 1947, 23-4781(5); amd. Sec. 125, Ch. 56, L. 2009.



13-37-205. Campaign depositories.

13-37-205. Campaign depositories. Except as provided in 13-37-206, each candidate and each political committee shall designate one primary campaign depository for the purpose of depositing all contributions received and disbursing all expenditures made by the candidate or political committee. The candidate or political committee may also designate one secondary depository in each county in which an election is held and in which the candidate or committee participates. Deputy campaign treasurers may make deposits in and expenditures from secondary depositories when authorized to do so as provided in 13-37-202(2). Only a bank, credit union, savings and loan association, or building and loan association authorized to transact business in Montana may be designated as a campaign depository. The candidate or political committee shall file the name and address of each designated primary and secondary depository at the same time and with the same officer with whom the candidate or committee files the name of the candidate's or committee's campaign treasurer pursuant to 13-37-201. This section does not prevent a political committee or candidate from having more than one campaign account in the same depository, but a candidate may not utilize the candidate's regular or personal account in the depository as a campaign account.

History: En. 23-4781 by Sec. 6, Ch. 480, L. 1975; amd. Sec. 2, Ch. 23, L. 1977; R.C.M. 1947, 23-4781(6); amd. Sec. 249, Ch. 571, L. 1979; amd. Sec. 1, Ch. 98, L. 1981; amd. Sec. 126, Ch. 56, L. 2009.



13-37-206. Exception for certain school districts and certain special districts.

13-37-206. Exception for certain school districts and certain special districts. (1) The provisions of this part, except 13-37-216 and 13-37-217, do not apply to a candidate for the office of trustee of a school district, the candidate's political campaign, or a political committee organized to support or oppose a school district issue or a candidate when the school district is: (a) a first-class district located in a county having a population of less than 15,000; (b) a second- or third-class district; or (c) a county high school district having a student enrollment of less than 2,000. (2) The provisions of this part, except 13-37-216 and 13-37-217, do not apply to a candidate, the candidate's political campaign, or a political committee organized to support or oppose an issue or a candidate if the candidate is running for or the committee's issue involves a unit of local government authorized by law to perform a single function or a limited number of functions, including but not limited to a conservation district, a weed management district, a fire district, a community college district, a hospital district, an irrigation district, a sewer district, a transportation district, a water district, or any district or other entity formed by interlocal agreement.

History: En. 23-4781 by Sec. 6, Ch. 480, L. 1975; amd. Sec. 2, Ch. 23, L. 1977; R.C.M. 1947, 23-4781(7); amd. Sec. 250, Ch. 571, L. 1979; amd. Sec. 1, Ch. 361, L. 1991; amd. Sec. 1, Ch. 191, L. 2003; amd. Sec. 127, Ch. 56, L. 2009; amd. Sec. 1, Ch. 202, L. 2013.



13-37-207. Deposit of contributions -- statement of campaign treasurer.

13-37-207. Deposit of contributions -- statement of campaign treasurer. (1) All funds received by the campaign treasurer or any deputy campaign treasurer of any candidate or political committee must be deposited prior to the end of the fifth business day following their receipt, Sundays and holidays excluded, in a checking account, share draft account, share checking account, or negotiable order of withdrawal account in a campaign depository designated pursuant to 13-37-205. (2) A statement showing the amount received from or provided by each person and the account in which the funds are deposited must be prepared by the campaign treasurer at the time the deposit is made. This statement along with the receipt form for cash contributions deposited at the same time and a deposit slip for the deposit must be kept by the treasurer as a part of the treasurer's records.

History: En. 23-4782 by Sec. 7, Ch. 480, L. 1975; R.C.M. 1947, 23-4782; amd. Sec. 2, Ch. 98, L. 1981; amd. Sec. 128, Ch. 56, L. 2009.



13-37-208. Treasurer to keep records.

13-37-208. Treasurer to keep records. (1) (a) Except as provided in subsection (1)(b), the campaign treasurer of each candidate and each political committee shall keep detailed accounts of all contributions received and all expenditures made by or on behalf of the candidate or political committee that are required to be set forth in a report filed under this chapter. The accounts must be current within not more than 10 days after the date of receiving a contribution or making an expenditure. (b) The accounts described in subsection (1)(a) must be current as of the 5th day before the date of filing of a report as specified in 13-37-226. (2) Accounts of a deputy campaign treasurer must be transferred to the treasurer of a candidate or political committee before the candidate or political committee finally closes its books or when the position of a deputy campaign treasurer becomes vacant and no successor is appointed. (3) Accounts kept by a campaign treasurer of a candidate or political committee must be preserved by the campaign treasurer for a period coinciding with the term of office for which the person was a candidate or for a period of 4 years, whichever is longer.

History: En. 23-4783 by Sec. 8, Ch. 480, L. 1975; R.C.M. 1947, 23-4783(1), (3); amd. Sec 251, Ch. 571, L. 1979; amd. Sec. 129, Ch. 56, L. 2009.



13-37-209. Inspection of records.

13-37-209. Inspection of records. Accounts kept by the campaign treasurer of a candidate or political committee may be inspected under reasonable circumstances before, during, or after the election to which the accounts refer by the campaign treasurer of any opposing candidate or political committee in the same electoral district. The right of inspection may be enforced by appropriate writ issued by any court of competent jurisdiction. The campaign treasurers of political committees supporting a candidate may be joined with the campaign treasurer of the candidate as respondents in such a proceeding.

History: En. 23-4783 by Sec. 8, Ch. 480, L. 1975; R.C.M. 1947, 23-4783(2).



13-37-210. Naming and labeling of political committees.

13-37-210. Naming and labeling of political committees. (1) Any political committee filing a certification and organizational statement pursuant to 13-37-201 shall: (a) name and identify itself in its organizational statement using a name or phrase: (i) that clearly identifies the economic or other special interest, if identifiable, of a majority of its contributors; and (ii) if a majority of its contributors share a common employer, that identifies the employer; and (b) label any media advertisement or other paid public statement it makes or causes to be made in support of or opposition to any candidate or ballot issue by printing or broadcasting its name, as provided under subsection (1)(a), and position in support of or opposition to the candidate or ballot issue as a part of the media advertisement or other paid public statement. (2) The naming and labeling requirements in subsection (1) are reporting requirements for purposes of enforcement under 13-37-128.

History: En. Sec. 1, Ch. 225, L. 1985; amd. Sec. 24, Ch. 481, L. 2007.



13-37-211. through reserved.

13-37-211 through 13-37-214 reserved.



13-37-215. Petty cash funds allowed.

13-37-215. Petty cash funds allowed. (1) The campaign treasurer for each candidate or political committee is authorized to withdraw the following amount each week from the primary depository for the purpose of providing a petty cash fund for the candidate or political committee: (a) for all statewide candidates and political committees filing reports pursuant to 13-37-226(1), $100 per week; and (b) for all other candidates and political committees, $25 per week. (2) The petty cash fund may be spent for office supplies, transportation expenses, postage stamps, and other necessities in an amount of less than $25. Petty cash may not be used for the purchase of time, space, or services from any communications medium.

History: En. 23-4784 by Sec. 9, Ch. 480, L. 1975; R.C.M. 1947, 23-4784; amd. Sec. 252, Ch. 571, L. 1979; amd. Sec. 1, Ch. 21, L. 1987; amd. Sec. 130, Ch. 56, L. 2009.



13-37-216. Limitations on contributions -- adjustment.

13-37-216. Limitations on contributions -- adjustment. (1) (a) Subject to adjustment as provided for in subsection (4) and subject to 13-37-219, aggregate contributions for each election in a campaign by a political committee or by an individual, other than the candidate, to a candidate are limited as follows: (i) for candidates filed jointly for the office of governor and lieutenant governor, not to exceed $500; (ii) for a candidate to be elected for state office in a statewide election, other than the candidates for governor and lieutenant governor, not to exceed $250; (iii) for a candidate for any other public office, not to exceed $130. (b) A contribution to a candidate includes contributions made to the candidate's committee and to any political committee organized on the candidate's behalf. (2) (a) A political committee that is not independent of the candidate is considered to be organized on the candidate's behalf. For the purposes of this section, an independent committee means a committee that is not specifically organized on behalf of a particular candidate or that is not controlled either directly or indirectly by a candidate or candidate's committee and that does not act jointly with a candidate or candidate's committee in conjunction with the making of expenditures or accepting contributions. (b) A leadership political committee maintained by a political officeholder is considered to be organized on the political officeholder's behalf. (3) All political committees except those of political party organizations are subject to the provisions of subsections (1) and (2). For purposes of this subsection, "political party organization" means any political organization that was represented on the official ballot at the most recent gubernatorial election. Political party organizations may form political committees that are subject to the following aggregate limitations, adjusted as provided for in subsection (4) and subject to 13-37-219, from all political party committees: (a) for candidates filed jointly for the offices of governor and lieutenant governor, not to exceed $18,000; (b) for a candidate to be elected for state office in a statewide election, other than the candidates for governor and lieutenant governor, not to exceed $6,500; (c) for a candidate for public service commissioner, not to exceed $2,600; (d) for a candidate for the state senate, not to exceed $1,050; (e) for a candidate for any other public office, not to exceed $650. (4) (a) The commissioner shall adjust the limitations in subsections (1) and (3) by multiplying each limit by an inflation factor, which is determined by dividing the consumer price index for June of the year prior to the year in which a general election is held by the consumer price index for June 2002. (b) The resulting figure must be rounded up or down to the nearest: (i) $10 increment for the limits established in subsection (1); and (ii) $50 increment for the limits established in subsection (3). (c) The commissioner shall publish the revised limitations as a rule. (5) A candidate may not accept any contributions, including in-kind contributions, in excess of the limits in this section. (6) For purposes of this section, "election" means the general election or a primary election that involves two or more candidates for the same nomination. If there is not a contested primary, there is only one election to which the contribution limits apply. If there is a contested primary, then there are two elections to which the contribution limits apply.

History: En. 23-4795 by Sec. 1, Ch. 481, L. 1975; amd. Sec. 67, Ch. 365, L. 1977; R.C.M. 1947, 23-4795; amd. Sec. 253, Ch. 571, L. 1979; amd. Sec. 1, I.M. No. 118, approved Nov. 8, 1994; amd. Sec. 1, Ch. 462, L. 2003; amd. Sec. 1, Ch. 328, L. 2007; amd. Sec. 1, Ch. 94, L. 2009; amd. Sec. 2, Ch. 330, L. 2013.



13-37-217. Contributions in name of undisclosed principal.

13-37-217. Contributions in name of undisclosed principal. A person may not make a contribution of the person's own money or of another person's money to any other person in connection with any election in any other name than that of the person who in truth supplies the money. A person may not knowingly receive a contribution or enter or cause the contribution to be entered in the person's accounts or records in another name than that of the person by whom it was actually furnished.

History: En. Sec. 18, Init. Act, Nov. 1912; re-en. Sec. 10783, R.C.M. 1921; re-en. Sec. 10783, R.C.M. 1935; Sec. 94-1437, R.C.M. 1947; redes. 23-4737 by Sec. 29, Ch. 513, L. 1973; amd. Sec. 54, Ch. 365, L. 1977; R.C.M. 1947, 23-4737; amd. Sec. 254, Ch. 571, L. 1979; amd. Sec. 131, Ch. 56, L. 2009.



13-37-218. Limitations on receipts from political committees.

13-37-218. Limitations on receipts from political committees. A candidate for the state senate may receive no more than $2,150 in total combined monetary contributions from all political committees contributing to the candidate's campaign, and a candidate for the state house of representatives may receive no more than $1,300 in total combined monetary contributions from all political committees contributing to the candidate's campaign. The limitations in this section must be multiplied by an inflation factor, which is determined by dividing the consumer price index for June of the year prior to the year in which a general election is held by the consumer price index for June 2003. The resulting figure must be rounded up or down to the nearest $50 increment. The commissioner shall publish the revised limitations as a rule. In-kind contributions must be included in computing these limitation totals. The limitation provided in this section does not apply to contributions made by a political party eligible for a primary election under 13-10-601.

History: En. Sec. 1, Ch. 529, L. 1983; amd. Sec. 19, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 2, I.M. No. 118, approved Nov. 8, 1994; amd. Sec. 1, Ch. 143, L. 2001; amd. Sec. 2, Ch. 462, L. 2003.



13-37-219. Limitations on contributions to candidate when office sought is not known.

13-37-219. Limitations on contributions to candidate when office sought is not known. A candidate, as defined in 13-1-101(6)(b), who has not determined the office to which the individual will seek nomination or election is subject to the lowest contribution limitation of the offices the candidate is considering seeking.

History: En. Sec. 1, Ch. 330, L. 2013.



13-37-220. through reserved.

13-37-220 through 13-37-224 reserved.



13-37-225. Reports of contributions and expenditures required.

13-37-225. Reports of contributions and expenditures required. (1) Except as provided in 13-37-206, each candidate and political committee shall file periodic reports of contributions and expenditures made by or on the behalf of a candidate or political committee. Except as provided in subsection (3), all reports required by this chapter must be filed with the commissioner and with the election administrator of the county in which a candidate is a resident or the political committee has its headquarters. However, where residency within a district, county, city, or town is not a prerequisite for being a candidate, copies of all reports must be filed with the election administrator of the county in which the election is to be held or, if the election is to be held in more than one county, with the election administrator in the county that the commissioner specifies. (2) In lieu of all contribution and expenditure reports required by this chapter, the commissioner shall accept copies of the reports filed by candidates for congress and president of the United States and their political committees pursuant to the requirements of federal law. (3) Reports required by this chapter for candidates for a state district office, including but not limited to candidates for the legislature, the public service commission, or district court judge, and candidates for a state office filled by a statewide vote must be filed with the commissioner and do not have to be filed with the election administrator of a county.

History: En. 23-4778 by Sec. 3, Ch. 480, L. 1975; amd. Sec. 1, Ch. 23, L. 1977; R.C.M. 1947, 23-4778(1), (2); amd. Sec. 255, Ch. 571, L. 1979; amd. Sec. 24, Ch. 591, L. 1991; amd. Sec. 132, Ch. 56, L. 2009; amd. Sec. 1, Ch. 6, L. 2011.



13-37-226. Time for filing reports.

13-37-226. Time for filing reports. (1) Candidates for a state office filled by a statewide vote of all the electors of Montana and political committees that are organized to support or oppose a particular statewide candidate shall file reports electronically as follows: (a) quarterly, due on the fifth day following a calendar quarter, beginning with the calendar quarter in which funds are received or expended during the year or years prior to the election year that the candidate expects to be on the ballot; (b) on the 10th day of March, April, July, August, and September; (c) on the 15th and 5th days preceding the date on which an election is held; (d) within 24 hours after receiving a contribution of $200 or more if received between the 10th day before the election and the day of the election; (e) not more than 20 days after the date of the election; and (f) on the 10th day of March and September of each year following an election until the candidate or political committee files a closing report as specified in 13-37-228(3). (2) Political committees organized to support or oppose a particular statewide ballot issue shall file reports: (a) quarterly, due on the fifth day following a calendar quarter, beginning with the calendar quarter in which the text of the proposed ballot issue is submitted for review and approval pursuant to 13-27-202 during the year or years prior to the election year that an issue is or is expected to be on the ballot; (b) on the 10th day of March and on the 10th day of each subsequent month through September in each year that an election is to be held; (c) on the 15th and 5th days preceding the date on which an election is held; (d) within 24 hours after receiving a contribution of $500 or more if received between the 10th day before the election and the day of the election; (e) within 20 days after the election; and (f) on the 10th day of March and September of each year following an election until the political committee files a closing report as specified in 13-37-228(3). (3) Candidates for a state district office, including but not limited to candidates for the legislature, the public service commission, or a district court judge, and political committees that are specifically organized to support or oppose a particular state district candidate or issue shall file reports: (a) on the 12th day preceding the date on which an election is held; (b) within 48 hours after receiving a contribution of $100 or more if received between the 17th day before the election and the day of the election. The report under this subsection (3)(b) must be made by mail or by electronic communication to the commissioner pursuant to 13-37-225. (c) not more than 20 days after the date of the election; and (d) on the 10th day of March and September of each year following an election until the candidate or political committee files a closing report as specified in 13-37-228(3). (4) Candidates for any other public office and political committees that are specifically organized to support or oppose a particular local issue shall file the reports specified in subsection (3) only if the total amount of contributions received or the total amount of funds expended for all elections in a campaign, excluding the filing fee paid by the candidate, exceeds $500, except as provided in 13-37-206. (5) For the purposes of this subsection, a committee that is not specifically organized to support or oppose a particular candidate or ballot issue and that receives contributions and makes expenditures in conjunction with an election is an independent committee. For the purpose of reporting, a political party committee is an independent committee. An independent committee shall file: (a) a report on the 12th day preceding the date of an election in which it participates by making an expenditure; (b) a report within 24 hours of making an expenditure or incurring a debt or obligation of $500 or more for election material described in 13-35-225(1) if made between the 17th day before the election and the day of the election; (c) a report not more than 20 days after the date of the election in which it participates by making an expenditure; and (d) a report on a date to be prescribed by the commissioner for a closing report at the close of each calendar year. (6) The commissioner may promulgate rules regarding the extent to which organizations that are incidental political committees shall report their politically related activities in accordance with this chapter. (7) Except as provided in subsections (1)(d), (2)(d), (3)(b), and (5)(b), all reports required by this section must be complete as of the fifth day before the date of filing as specified in 13-37-228(2) and this section.

History: En. 23-4778 by Sec. 3, Ch. 480, L. 1975; amd. Sec. 1, Ch. 23, L. 1977; R.C.M. 1947, 23-4778(3) thru (6); amd. Sec. 256, Ch. 571, L. 1979; amd. Sec. 2, Ch. 339, L. 1989; amd. Sec. 1, Ch. 75, L. 1991; amd. Sec. 20, Ch. 10, L. 1993; amd. Sec. 1, Ch. 208, L. 1993; amd. Sec. 9, Ch. 18, L. 1995; amd. Sec. 1, Ch. 86, L. 1995; amd. Sec. 16, Ch. 401, L. 2001; amd. Sec. 25, Ch. 481, L. 2007; amd. Sec. 1, Ch. 252, L. 2009; amd. Sec. 1, Ch. 274, L. 2009; amd. Sec. 53, Ch. 297, L. 2009; amd. Sec. 2, Ch. 6, L. 2011; amd. Sec. 1, Ch. 295, L. 2013.



13-37-227. Comprehensive report when several candidates or issues involved.

13-37-227. Comprehensive report when several candidates or issues involved. The commissioner shall adopt rules that will permit political committees, including political parties, to file copies of a single comprehensive report when they support or oppose more than one candidate or issue. The commissioner shall adopt rules under which committees filing periodic reports with the federal election commission and committees headquartered outside the state of Montana shall report in accordance with this title.

History: En. 23-4778 by Sec. 3, Ch. 480, L. 1975; amd. Sec. 1, Ch. 23, L. 1977; R.C.M. 1947, 23-4778(7); amd. Sec. 257, Ch. 571, L. 1979.



13-37-228. Time periods covered by reports.

13-37-228. Time periods covered by reports. Reports filed under 13-37-225 and 13-37-226 must be filed to cover the following time periods even though no contributions or expenditures may have been received or made during the period: (1) The initial report must cover all contributions received or expenditures made by a candidate or political committee prior to the time that a person became a candidate or a political committee, as defined in 13-1-101, until the fifth day before the date of filing of the appropriate initial report pursuant to 13-37-226(1) through (5). Reports filed by political committees organized to support or oppose a statewide ballot issue must disclose all contributions received and expenditures made prior to the time an issue becomes a ballot issue by transmission of the petition to the proponent of the ballot issue or referral by the secretary of state even if the issue subsequently fails to garner sufficient signatures to qualify for the ballot. (2) Subsequent periodic reports must cover the period of time from the closing of the previous report to 5 days before the date of filing of a report pursuant to 13-37-226(1) through (5). For the purposes of this subsection, the reports required under 13-37-226(1)(d), (2)(d), (3)(b), and (5)(b) are not periodic reports and must be filed as required by 13-37-226(1)(d), (2)(d), (3)(b), or (5)(b), as applicable. (3) Closing reports must cover the period of time from the last periodic report to the final closing of the books of the candidate or political committee. A candidate or political committee shall file a closing report following an election in which the candidate or political committee participates whenever all debts and obligations are satisfied and further contributions or expenditures will not be received or made that relate to the campaign unless the election is a primary election and the candidate or political committee will participate in the general election.

History: En. 23-4778 by Sec. 3, Ch. 480, L. 1975; amd. Sec. 1, Ch. 23, L. 1977; R.C.M. 1947, 23-4778(8); amd. Sec. 258, Ch. 571, L. 1979; amd. Sec. 2, Ch. 75, L. 1991; amd. Sec. 17, Ch. 401, L. 2001; amd. Sec. 26, Ch. 481, L. 2007; amd. Sec. 133, Ch. 56, L. 2009; amd. Sec. 2, Ch. 252, L. 2009.



13-37-229. Disclosure of contributions received.

13-37-229. Disclosure of contributions received. Each report required by this chapter shall disclose the following information: (1) the amount of cash on hand at the beginning of the reporting period; (2) the full name, mailing address, occupation, and employer, if any, of each person who has made aggregate contributions, other than loans, of $35 or more to a candidate or political committee, including the purchase of tickets and other items for events, such as dinners, luncheons, rallies, and similar fundraising events; (3) for each person identified under subsection (2), the aggregate amount of contributions made by that person within the reporting period and the total amount of contributions made by that person for all reporting periods; (4) the total sum of individual contributions made to or for a political committee or candidate and not reported under subsections (2) and (3); (5) the name and address of each political committee or candidate from which the reporting committee or candidate received any transfer of funds, together with the amount and dates of all transfers; (6) each loan from any person during the reporting period, together with the full names, mailing addresses, occupations, and employers, if any, of the lender and endorsers, if any, and the date and amount of each loan; (7) the amount and nature of debts and obligations owed to a political committee or candidate, in the form prescribed by the commissioner; (8) an itemized account of proceeds that total less than $35 from a person from mass collections made at fundraising events; (9) each contribution, rebate, refund, or other receipt not otherwise listed under subsections (2) through (8) during the reporting period; (10) the total sum of all receipts received by or for the committee or candidate during the reporting period; and (11) other information that may be required by the commissioner to fully disclose the sources of funds used to support or oppose candidates or issues.

History: En. 23-4779 by Sec. 4, Ch. 480, L. 1975; R.C.M. 1947, 23-4779(1) through (9), (part (16)); amd. Sec. 1, Ch. 36, L. 1987; amd. Sec. 3, Ch. 75, L. 1991; amd. Sec. 3, Ch. 462, L. 2003.



13-37-230. Disclosure of expenditures made.

13-37-230. Disclosure of expenditures made. (1) Except as provided in subsection (3), each report required by this chapter must disclose the following information: (a) the full name and mailing address (occupation and the principal place of business, if any) of each person to whom expenditures have been made by the committee or candidate during the reporting period, including the amount, date, and purpose of each expenditure and the total amount of expenditures made to each person; (b) the full name and mailing addresses (occupation and the principal place of business, if any) of each person to whom an expenditure for personal services, salaries, and reimbursed expenses have been made, including the amount, date, and purpose of that expenditure and the total amount of expenditures made to each person; (c) the total sum of expenditures made by a political committee or candidate during the reporting period; (d) the name and address of each political committee or candidate to which the reporting committee or candidate made any transfer of funds, together with the amount and dates of all transfers; (e) the name of any person to whom a loan was made during the reporting period, including the full name and mailing address (occupation and principal place of business, if any) of that person, and the full name and mailing address (occupation and principal place of business, if any) of the endorsers, if any, and the date and amount of each loan; (f) the amount and nature of debts and obligations owed by a political committee or candidate in the form prescribed by the commissioner; and (g) other information that may be required by the commissioner to fully disclose the disposition of funds used to support or oppose candidates or issues. (2) Reports of expenditures made to a consultant, advertising agency, polling firm, or other person that performs services for or on behalf of a candidate or political committee must be itemized and described in sufficient detail to disclose the specific services performed by the entity to which payment or reimbursement was made. (3) A candidate is required to report the information specified in this section only if the transactions involved were undertaken for the purpose of influencing an election.

History: En. 23-4779 by Sec. 4, Ch. 480, L. 1975; R.C.M. 1947, 23-4779(10) through (16); amd. Sec. 1, Ch. 162, L. 2009.



13-37-231. Reports to be certified as true and correct.

13-37-231. Reports to be certified as true and correct. (1) A report required by this chapter to be filed by a candidate or political committee must be verified as true and correct by the oath or affirmation of the individual filing the report. The individual filing the report must be the candidate or an officer of a political committee who is on file as an officer of the committee with the commissioner. (2) A copy of a report or statement filed by a candidate or political committee must be preserved by the individual filing it for a period coinciding with the term of office for which the person was a candidate or for a period of 4 years, whichever is longer.

History: En. 23-4780 by Sec. 5, Ch. 480, L. 1975; R.C.M. 1947, 23-4780; amd. Sec. 260, Ch. 571, L. 1979; amd. Sec. 134, Ch. 56, L. 2009.



13-37-232. through reserved.

13-37-232 through 13-37-239 reserved.



13-37-240. Surplus campaign funds.

13-37-240. Surplus campaign funds. (1) A candidate shall dispose of any surplus funds from the candidate's campaign within 120 days after the time of filing the closing campaign report pursuant to 13-37-228. In disposing of the surplus funds, a candidate may not contribute the funds to another campaign, including the candidate's own future campaign, or use the funds for personal benefit. A successful candidate for a statewide elected or legislative office or for public service commissioner may establish a constituent services account as provided in 13-37-402. The candidate shall provide a supplement to the closing campaign report to the commissioner showing the disposition of any surplus campaign funds. (2) For purposes of this section, "personal benefit" means a use that will provide a direct or indirect benefit of any kind to the candidate or any member of the candidate's immediate family.

History: En. Sec. 3, I.M. No. 118, approved Nov. 8, 1994; amd. Sec. 3, Ch. 487, L. 2007.



13-37-241. through reserved.

13-37-241 through 13-37-249 reserved.



13-37-250. Voluntary spending limits.

13-37-250. Voluntary spending limits. (1) (a) The following statement may be used in printed matter and in broadcast advertisements and may appear in the voter information pamphlet prepared by the secretary of state: "According to the Office of the Commissioner of Political Practices, _______ is in compliance with the voluntary expenditure limits established under Montana law." (b) The treasurer of each political committee, as defined in 13-1-101, who files a certification on a ballot issue pursuant to 13-37-201 may also file with the commissioner a sworn statement that the committee will not exceed the voluntary expenditure limits of this section. If a sworn statement is made, it must be filed with the commissioner within 30 days of the certification of the political committee. (c) A political committee that has not filed a sworn statement with the commissioner may not distribute any printed matter or pay for any broadcast claiming to be in compliance with the voluntary expenditure limits of this section. (d) A political committee may not use evidence of compliance with the voluntary expenditure limits of this section to imply to the public that the committee has received endorsement or approval by the state of Montana. (2) For the purposes of this section, the expenditures made by a political committee consist of the aggregate total of the following during the calendar year: (a) all committee loans or expenditures made by check or cash; and (b) the dollar value of all in-kind contributions made or received by the committee. (3) In order to be identified as a political committee in compliance with the voluntary expenditure limits of this section, the committee's expenditures, as described in subsection (2), may not exceed $195,000. (4) A political committee that files with the commissioner a sworn statement to abide by the voluntary expenditure limits of this section but that exceeds those limits shall pay a fine of $6,500 to the commissioner. This money must be deposited in a separate fund to be used to support the enforcement programs of the office of the commissioner. (5) After July 1, 2004, all limits on voluntary spending in this section must be multiplied by an inflation factor, which is determined by dividing the consumer price index for June of the year prior to the year in which the general election is held by the consumer price index for June 2003. The resulting figure must be rounded up or down to the nearest $50 increment.

History: En. Sec. 2, I.M. No. 125, Nov. 5, 1996; amd. Sec. 3, Ch. 294, L. 1997 (voided by I.R. No. 114, Nov. 3, 1998); amd. Sec. 24, Ch. 51, L. 1999; amd. Sec. 87, Ch. 414, L. 2003; amd. Sec. 4, Ch. 462, L. 2003; amd. Sec. 43, Ch. 475, L. 2003.






Part 3. Public Campaign Finance (Repealed)

13-37-301. Repealed.

13-37-301. Repealed. Sec. 8, Ch. 581, L. 1993.

History: En. 23-4901 by Sec. 1, Ch. 263, L. 1974; amd. Sec. 1, Ch. 538, L. 1977; R.C.M. 1947, 23-4901.



13-37-302. Repealed.

13-37-302. Repealed. Sec. 8, Ch. 581, L. 1993.

History: En. 23-4902 by Sec. 2, Ch. 263, L. 1974; amd. Sec. 2, Ch. 538, L. 1977; R.C.M. 1947, 23-4902; amd. Sec. 1, Ch. 579, L. 1979.



13-37-303. Repealed.

13-37-303. Repealed. Sec. 8, Ch. 581, L. 1993.

History: En. 23-4903 by Sec. 3, Ch. 263, L. 1974; R.C.M. 1947, 23-4903; amd. Sec. 2, Ch. 579, L. 1979; amd. Sec. 34, Ch. 370, L. 1987.



13-37-304. Repealed.

13-37-304. Repealed. Sec. 8, Ch. 581, L. 1993.

History: En. 23-4904 by Sec. 4, Ch. 263, L. 1974; amd. Sec. 3, Ch. 538, L. 1977; R.C.M. 1947, 23-4904; amd. Sec. 3, Ch. 579, L. 1979; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 9, Ch. 703, L. 1985; amd. Sec. 2, Ch. 361, L. 1991.



13-37-305. Repealed.

13-37-305. Repealed. Sec. 8, Ch. 581, L. 1993.

History: En. 23-4905 by Sec. 5, Ch. 263, L. 1974; R.C.M. 1947, 23-4905; amd. Sec. 3, Ch. 361, L. 1991.



13-37-306. Repealed.

13-37-306. Repealed. Sec. 8, Ch. 581, L. 1993.

History: En. 23-4906 by Sec. 6, Ch. 263, L. 1974; amd. Sec. 4, Ch. 538, L. 1977; R.C.M. 1947, 23-4906.



13-37-307. Repealed.

13-37-307. Repealed. Sec. 8, Ch. 581, L. 1993.

History: En. Sec. 5, Ch. 579, L. 1979.



13-37-308. Repealed.

13-37-308. Repealed. Sec. 8, Ch. 581, L. 1993.

History: En. Sec. 4, Ch. 579, L. 1979.






Part 4. Miscellaneous Provisions

13-37-401. Definitions.

13-37-401. Definitions. As used in 13-37-402 and this section, the following definitions apply: (1) "Constituent services" means travel, mailing, and other expenses incurred to represent and serve constituents and authorized in rules adopted by the commissioner to implement the provisions of 13-37-402 and this section. (2) "Personal benefit" has the meaning provided in 13-37-240.

History: En. Sec. 1, Ch. 487, L. 2007.



13-37-402. Constituent accounts -- reports.

13-37-402. Constituent accounts -- reports. (1) A constituent services account may be established to pay for constituent services by a successful candidate required to report contributions under 13-37-229 and expenditures under 13-37-230. A constituent services account may be established by filing an appropriate form with the commissioner. (2) (a) A successful candidate may deposit only surplus campaign funds in a constituent services account. (b) The money in the account may be used only for constituent services. The money in the account may not be used for personal benefit. Expenditures from a constituent services account may not be made when the holder of the constituent services account also has an open campaign account. (3) A person described in subsection (1) may not establish any account related to the public official's office other than a constituent services account. This subsection does not prohibit a person from establishing a campaign account. (4) The holder of a constituent services account shall file a quarterly report with the commissioner, by a date established by the commissioner by rule. The report must disclose the source of all money deposited in the account and enumerate expenditures from the account. The report must include the same information as required for a candidate reporting contributions under 13-37-229 and expenditures under 13-37-230. The report must be certified as provided in 13-37-231. (5) The holder of a constituent services account shall close the account within 120 days after the account holder leaves public office.

History: En. Sec. 2, Ch. 487, L. 2007; amd. Sec. 1, Ch. 347, L. 2009.



13-37-403. Constituent services account -- prior contributions -- donation to charity.

13-37-403. Constituent services account -- prior contributions -- donation to charity. A person who established a constituent services account prior to May 14, 2007, shall donate any money remaining in the account on April 24, 2009, to charity by July 1, 2009, or deposit the money by July 1, 2009, into a constituent services account established after May 14, 2007, and shall close the old account. The holder of a constituent services account subject to this section shall file a report with the commissioner describing the disposition of the money subject to this section.

History: En. Sec. 2, Ch. 347, L. 2009.









CHAPTER 38. POLITICAL PARTIES

Part 1. General Provisions

13-38-101. Powers of parties.

13-38-101. Powers of parties. Each political party may: (1) make its own rules; (2) provide for and select its own offices; (3) call conventions and provide for the number and qualification of delegates; (4) adopt platforms; (5) provide for selection of delegates to national conventions; (6) provide for the nomination of presidential electors; (7) provide for the selection of national committee representatives; (8) make nominations to fill vacancies occurring among its candidates nominated for offices to be filled by the state at large or by any district consisting of more than one county where the vacancies are caused by death, resignation, or removal from the electoral district; (9) perform all other functions inherent in a party organization.

History: En. Sec. 81, Ch. 368, L. 1969; R.C.M. 1947, 23-3406; amd. Sec. 135, Ch. 56, L. 2009.



13-38-102. Repealed.

13-38-102. Repealed. Sec. 1, Ch. 513, L. 1981.

History: En. Sec. 83, Ch. 368, L. 1969; R.C.M. 1947, 23-3407.



13-38-103. Repealed.

13-38-103. Repealed. Sec. 15, Ch. 363, L. 2001.

History: En. Sec. 17, Ch. 368, L. 1969; amd. Sec. 1, Ch. 257, L. 1971; amd. Sec. 1, Ch. 132, L. 1973; R.C.M. 1947, 23-3001.



13-38-104. Party rules to be filed with secretary of state.

13-38-104. Party rules to be filed with secretary of state. The state central committee of each political party in this state must file a current copy of the rules of government of the party with the secretary of state.

History: En. Sec. 261, Ch. 571, L. 1979.



13-38-105. County committee rules to be filed with election administrator.

13-38-105. County committee rules to be filed with election administrator. The county committee of each political party of this state must file a current copy of its rules of government with the election administrator.

History: En. Sec. 262, Ch. 571, L. 1979.






Part 2. Committee Structure

13-38-201. Election of committee representatives at primary -- vacancies -- tie votes.

13-38-201. Election of committee representatives at primary -- vacancies -- tie votes. (1) Except as provided in subsection (4), each political party shall elect at each primary election one person of each sex to serve as committee representatives for each election precinct. The committee representatives must be residents and registered voters of the precinct. (2) An elector may be placed in nomination for precinct committee representative by a declaration of nomination, signed by the elector, notarized, and filed in the office of the county election administrator within the time for filing declarations naming candidates for nomination at the regular biennial primary election. (3) Except as provided in subsection (4), the names of candidates for precinct committee representative of each political party must appear on the party ticket in the same manner as other candidates and are voted for in the same manner as other candidates. (4) If the number of candidates nominated for a party's precinct committee representatives is less than or equal to the number of positions to be elected, the election administrator may give notice that a party's precinct committee election will not be held in that precinct. (5) If a party precinct committee election is not held pursuant to subsection (4), the election administrator shall declare elected by acclamation the candidate who filed for the position or who filed a declaration of intent to be a write-in candidate. The election administrator shall issue a certificate of election to the designated party. (6) Write-in votes for precinct committee representatives may be counted as specified in 13-15-206(5) only if the individual whose name is written in has filed a declaration of intent as a write-in candidate by the deadline prescribed in 13-10-211(1). (7) In the case of a tie vote for a precinct committee representative position, the county central committee shall determine a winner. (8) Pursuant to 13-38-101, a vacancy in a precinct committee representative position must be filled by the party governing body as provided in its rules.

History: En. Sec. 72, Ch. 368, L. 1969; R.C.M. 1947, 23-3401; amd. Sec. 2, Ch. 367, L. 2003; amd. Sec. 88, Ch. 414, L. 2003; amd. Sec. 136, Ch. 56, L. 2009; amd. Sec. 75, Ch. 242, L. 2011; amd. Sec. 1, Ch. 268, L. 2011; amd. Sec. 61, Ch. 336, L. 2013.



13-38-202. Committee representatives as party representatives -- county and city central committees.

13-38-202. Committee representatives as party representatives -- county and city central committees. (1) Each committee representative shall represent the representative's political party for the precinct in all ward or subdivision committees formed. (2) The committee representatives in each precinct constitute the county central committee of the respective political parties. (3) Committee representatives who reside within the limits of a city are ex officio the city central committee of their respective political parties and have the power to make their own rules not inconsistent with those of the county central committee. However, the county central committee has the power to fill vacancies in the city central committee. (4) Each precinct committee representative serves a term of 2 years from the date of election. (5) If a vacancy occurs, the remaining members of the county committee may select a precinct resident to fill the vacancy.

History: En. Sec. 73, Ch. 368, L. 1969; R.C.M. 1947, 23-3402; amd. Sec. 137, Ch. 56, L. 2009.



13-38-203. Powers of county and city central committees -- role of state central committee where no county central committee exists.

13-38-203. Powers of county and city central committees -- role of state central committee where no county central committee exists. (1) The county and city central committee may: (a) make rules for the government of its political party in each county not inconsistent with any of the provisions of the election laws of this state or the rules of its state political party; (b) elect two county members of the state central committee, one of each gender, elect the members of the congressional committee, and fill all vacancies and make rules in their jurisdiction. (2) If there is no county central committee, the state central committee shall appoint a county central committee.

History: En. Sec. 74, Ch. 368, L. 1969; amd. Sec. 25, Ch. 365, L. 1977; R.C.M. 1947, 23-3403; amd. Sec. 138, Ch. 56, L. 2009.



13-38-204. Committees to fill vacancies among nominees under certain circumstances.

13-38-204. Committees to fill vacancies among nominees under certain circumstances. County and city central committees may make nominations to fill vacancies occurring among the candidates of their respective parties nominated for city or county offices by the primary election if the vacancy is caused by death, resignation, or removal from the electoral district but not otherwise.

History: En. Sec. 75, Ch. 368, L. 1969; R.C.M. 1947, 23-3404.












Title 15. TAXATION

CHAPTER 1. TAX ADMINISTRATION

Part 1. General Provisions

15-1-101. Definitions.

15-1-101. Definitions. (1) Except as otherwise specifically provided, when terms mentioned in this section are used in connection with taxation, they are defined in the following manner: (a) The term "agricultural" refers to: (i) the production of food, feed, and fiber commodities, livestock and poultry, bees, biological control insects, fruits and vegetables, and sod, ornamental, nursery, and horticultural crops that are raised, grown, or produced for commercial purposes; and (ii) the raising of domestic animals and wildlife in domestication or a captive environment. (b) The term "assessed value" means the value of property as defined in 15-8-111. (c) The term "average wholesale value" means the value to a dealer prior to reconditioning and the profit margin shown in national appraisal guides and manuals or the valuation schedules of the department. (d) (i) The term "commercial", when used to describe property, means property used or owned by a business, a trade, or a corporation as defined in 35-2-114 or used for the production of income, except property described in subsection (1)(d)(ii). (ii) The following types of property are not commercial: (A) agricultural lands; (B) timberlands and forest lands; (C) single-family residences and ancillary improvements and improvements necessary to the function of a bona fide farm, ranch, or stock operation; (D) mobile homes and manufactured homes used exclusively as a residence except when held by a distributor or dealer as stock in trade; and (E) all property described in 15-6-135. (e) The term "comparable property" means property that: (i) has similar use, function, and utility; (ii) is influenced by the same set of economic trends and physical, governmental, and social factors; and (iii) has the potential of a similar highest and best use. (f) The term "credit" means solvent debts, secured or unsecured, owing to a person. (g) (i) "Department", except as provided in subsection (1)(g)(ii), means the department of revenue provided for in 2-15-1301. (ii) In chapters 70 and 71, department means the department of transportation provided for in 2-15-2501. (h) The terms "gas" and "natural gas" are synonymous and mean gas as defined in 82-1-111(2). The terms include all natural gases and all other fluid hydrocarbons, including methane gas or any other natural gas found in any coal formation. (i) The term "improvements" includes all buildings, structures, fences, and improvements situated upon, erected upon, or affixed to land. When the department determines that the permanency of location of a mobile home, manufactured home, or housetrailer has been established, the mobile home, manufactured home, or housetrailer is presumed to be an improvement to real property. A mobile home, manufactured home, or housetrailer may be determined to be permanently located only when it is attached to a foundation that cannot feasibly be relocated and only when the wheels are removed. (j) The term "leasehold improvements" means improvements to mobile homes and mobile homes located on land owned by another person. This property is assessed under the appropriate classification, and the taxes are due and payable in two payments as provided in 15-24-202. Delinquent taxes on leasehold improvements are a lien only on the leasehold improvements. (k) The term "livestock" means cattle, sheep, swine, goats, horses, mules, asses, llamas, alpacas, bison, ostriches, rheas, emus, and domestic ungulates. (l) (i) The term "manufactured home" means a residential dwelling built in a factory in accordance with the United States department of housing and urban development code and the federal Manufactured Home Construction and Safety Standards. (ii) A manufactured home does not include a mobile home, as defined in subsection (1)(m), or a mobile home or housetrailer constructed before the federal Manufactured Home Construction and Safety Standards went into effect on June 15, 1976. (m) The term "mobile home" means forms of housing known as "trailers", "housetrailers", or "trailer coaches" exceeding 8 feet in width or 45 feet in length, designed to be moved from one place to another by an independent power connected to them, or any trailer, housetrailer, or trailer coach up to 8 feet in width or 45 feet in length used as a principal residence. (n) The term "personal property" includes everything that is the subject of ownership but that is not included within the meaning of the terms "real estate" and "improvements" and "intangible personal property" as that term is defined in 15-6-218. (o) The term "poultry" includes all chickens, turkeys, geese, ducks, and other birds raised in domestication to produce food or feathers. (p) The term "property" includes money, credits, bonds, stocks, franchises, and all other matters and things, real, personal, and mixed, capable of private ownership. This definition may not be construed to authorize the taxation of the stocks of a company or corporation when the property of the company or corporation represented by the stocks is within the state and has been taxed. (q) The term "real estate" includes: (i) the possession of, claim to, ownership of, or right to the possession of land; (ii) all mines, minerals, and quarries in and under the land subject to the provisions of 15-23-501 and Title 15, chapter 23, part 8; (iii) all timber belonging to individuals or corporations growing or being on the lands of the United States; and (iv) all rights and privileges appertaining to mines, minerals, quarries, and timber. (r) "Recreational" means hunting, fishing, swimming, boating, waterskiing, camping, biking, hiking, and winter sports, including but not limited to skiing, skating, and snowmobiling. (s) "Research and development firm" means an entity incorporated under the laws of this state or a foreign corporation authorized to do business in this state whose principal purpose is to engage in theoretical analysis, exploration, and experimentation and the extension of investigative findings and theories of a scientific and technical nature into practical application for experimental and demonstration purposes, including the experimental production and testing of models, devices, equipment, materials, and processes. (t) The term "stock in trade" means any mobile home, manufactured home, or housetrailer that is listed by the dealer as inventory and that is offered for sale, is unoccupied, and is not located on a permanent foundation. Inventory does not have to be located at the business location of a dealer or a distributor. (u) The term "taxable value" means the percentage of market or assessed value as provided for in Title 15, chapter 6, part 1. (2) The phrase "municipal corporation" or "municipality" or "taxing unit" includes a county, city, incorporated town, township, school district, irrigation district, or drainage district or a person, persons, or organized body authorized by law to establish tax levies for the purpose of raising public revenue. (3) The term "state board" or "board" when used without other qualification means the state tax appeal board.

History: (1)En. Sec. 4, p. 74, L. 1891; re-en. Sec. 3680, Pol. C. 1895; re-en. Sec. 2501, Rev. C. 1907; re-en. Sec. 1996, R.C.M. 1921; Cal. Pol. C. Sec. 3617; re-en. Sec. 1996, R.C.M. 1935; amd. Sec. 1, Ch. 99, L. 1939; amd. Sec. 1, Ch. 296, L. 1967; amd. Sec. 1, Ch. 450, L. 1975; amd. Sec. 1, Ch. 498, L. 1977; amd. Sec. 48, Ch. 566, L. 1977; Sec. 84-101, R.C.M. 1947; (2), (3)En. Sec. 4, Ch. 3, L. 1923; re-en. Sec. 2122.4, R.C.M. 1935; amd. Sec. 48, Ch. 405, L. 1973; amd. Sec. 3, Ch. 52, L. 1977; Sec. 84-704, R.C.M. 1947; R.C.M. 1947, 84-101, 84-704; amd. Sec. 1, Ch. 39, L. 1979; amd. Sec. 14, Ch. 693, L. 1979; amd. Sec. 1, Ch. 578, L. 1981; amd. Sec. 2, Ch. 488, L. 1983; amd. Sec. 1, Ch. 632, L. 1983; amd. Sec. 1, Ch. 20, L. 1985; amd. Sec. 1, Ch. 570, L. 1985; amd. Sec. 1, Ch. 743, L. 1985; amd. Sec. 35, Ch. 370, L. 1987; amd. Sec. 1, Ch. 613, L. 1987; amd. Sec. 2, Ch. 659, L. 1987; amd. Sec. 1, Ch. 10, Sp. L. June 1989; amd. Sec. 169, Ch. 411, L. 1991; amd. Sec. 6, Ch. 680, L. 1991; amd. Sec. 1, Ch. 705, L. 1991; amd. Sec. 8, Ch. 783, L. 1991; amd. Sec. 4, Ch. 379, L. 1993; amd. Sec. 1, Ch. 417, L. 1993; amd. Sec. 32, Ch. 27, Sp. L. November 1993; amd. Sec. 1, Ch. 206, L. 1995; amd. Sec. 1, Ch. 561, L. 1995; amd. Sec. 1, Ch. 49, L. 1997; amd. Sec. 6, Ch. 200, L. 1997; amd. Sec. 10, Ch. 285, L. 1999; amd. Sec. 2, Ch. 583, L. 1999; amd. Sec. 1, Ch. 577, L. 2003; amd. Sec. 3, Ch. 542, L. 2005; amd. Sec. 9, Ch. 596, L. 2005.



15-1-102. Person defined.

15-1-102. Person defined. As used in this title (except chapters 30 and 31), unless the context indicates otherwise, the term "person" means an individual, corporation (domestic or foreign), partnership, association, joint-stock company, or syndicate.

History: En. 84-102 by Sec. 1, Ch. 52, L. 1977; R.C.M. 1947, 84-102.



15-1-103. Disposal of tax records -- procedure.

15-1-103. Disposal of tax records -- procedure. (1) Notwithstanding any other provisions of law, the department may dispose of tax records more than 3 years old if the records do not have any further value or as provided in subsection (3). (2) Authorization for disposal of tax records must be made by the director of the department or authorized employees of the department. A copy of the authorization and authenticated list of the records must be maintained by the department. (3) The department may dispose of its original tax records after those records have been reproduced in accordance with rules adopted by the secretary of state in consultation with the state records committee provided for in 2-6-208. The department shall maintain the reproduction as the public record. The reproduction or certified copy of the reproduction may be used in place of the department's original in any court or proceeding and has the same force and effect as the department's original record.

History: En. Sec. 1, Ch. 187, L. 1963; amd. Sec. 1, Ch. 9, L. 1969; amd. Sec. 61, Ch. 405, L. 1973; R.C.M. 1947, 84-724; amd. Sec. 2, Ch. 206, L. 2011.



15-1-104. Treasurers to destroy certain tax records.

15-1-104. Treasurers to destroy certain tax records. The treasurer of each county, city, or town in the state of Montana may destroy all tax records in the treasurer's possession more than 30 years old.

History: En. 84-4175.2 by Sec. 2, Ch. 286, L. 1975; R.C.M. 1947, 84-4175.2; amd. Sec. 140, Ch. 56, L. 2009.



15-1-105. Repealed.

15-1-105. Repealed. Sec. 1, Ch. 151, L. 1995.

History: En. Sec. 198, p. 127, L. 1891; re-en. Sec. 4015, Pol. C. 1895; re-en. Sec. 2733, Rev. C. 1907; re-en. Sec. 2062, R.C.M. 1921; re-en. Sec. 2062, R.C.M. 1935; amd. Sec. 35, Ch. 405, L. 1973; R.C.M. 1947, 84-515; amd. Sec. 1, Ch. 581, L. 1979; amd. Sec. 2, Ch. 225, L. 1983; amd. Sec. 9, Ch. 557, L. 1987.



15-1-106. Federal tax return information.

15-1-106. Federal tax return information. (1) Except as provided by section 6103 of the Internal Revenue Code, 26 U.S.C. 6103, and subsection (2) of this section, it is unlawful to knowingly or purposely divulge or make known in any manner any federal tax return or federal tax return information submitted on state tax returns pursuant to state law. (2) The department shall furnish state return information to the legislative auditor, the legislative fiscal analyst pursuant to 5-12-303, and the office of budget and program planning pursuant to 17-7-111, unless the furnishing of the information requested is specifically prohibited by federal or state law. The legislative fiscal analyst and the office of budget and program planning may disclose state return information to each other. State return information includes information on or a copy of any portion of a federal return or any information from a federal return that is required to be attached or included in a state return under state law. (3) Income tax information held by the department, the legislative auditor, the legislative fiscal analyst, and the office of budget and program planning is solely for their official use and is not a public record. (4) A person convicted of violating this section shall be fined not to exceed $1,000 or be imprisoned in the county jail for a term not to exceed 1 year, or both. If a public officer or employee is convicted of violating this section, the person is dismissed from office or employment and may not hold any public office or public employment in the state for a period of 1 year after dismissal or, in the case of a former officer or employee, for 1 year after conviction.

History: En. Sec. 1, Ch. 70, L. 2007.



15-1-107. reserved.

15-1-107 reserved.



15-1-108. Prohibition on sales -- restrictions on certain disclosures and uses

15-1-108. Prohibition on sales -- restrictions on certain disclosures and uses . (1) (a) Subject to subsection (1)(b), a tax return preparer may not sell, receive any consideration for, or otherwise disclose tax return information for the benefit of the tax return preparer or of any persons controlling, controlled by, or under common control of the tax return preparer. (b) The provisions of this section do not prevent the bona fide sale of a tax return preparation, accounting, or law practice in the ordinary course of business. (2) A tax return preparer may not disclose return information to a tax return preparer located outside of the state unless: (a) (i) the taxpayer has requested the disclosure; or (ii) disclosure is required in connection with an internal audit; (b) the tax return preparer located outside of the state agrees: (i) not to sell or receive any consideration for the tax return information; and (ii) not to otherwise disclose the tax return information for its benefit or for the benefit of any person controlling, controlled by, or under common control with it; and (c) the local tax return preparer indemnifies the taxpayer for the damages provided for in subsection (3)(d) for any sale or disclosure by the tax return preparer located outside the state in violation of subsection (2)(b). (3) (a) A person whose tax return information is or will be used or disclosed in violation of subsection (1) or (2) may bring an action to enjoin the violation and for the recovery of damages. (b) An action under this section may be brought in Montana district court in the county where the plaintiff resides or maintains its principal place of business or in the Montana first judicial district. (c) If the court finds that the defendant is violating or has violated any of the provisions of subsection (1) or (2), the court shall enjoin the defendant. It is not necessary to allege or prove actual damages to the plaintiff. (d) In addition to injunctive relief, the plaintiff is entitled to recover from the defendant in an amount that is the greater of three times the amount of actual damages sustained by the plaintiff or up to $10,000. (e) In any action brought under this section, the court may award the prevailing party reasonable attorney fees incurred in prosecuting or defending the action. A person who brings an action on the person's own behalf without an attorney may receive equivalent fees at the judge's discretion. (4) A tax return preparer may disclose or use return information: (a) for quality or peer reviews; (b) when authorized to do so by Montana law; (c) when required to do so by federal or state law; or (d) pursuant to a court subpoena or administrative summons. (5) As used in this section, the following definitions apply: (a) (i) "Return information" includes a taxpayer's identity, the nature, source, or amount of the taxpayer's income, payments, receipts, deductions, exemptions, credits, assets, liabilities, net worth, tax liability, tax withheld, deficiencies, overassessments, or tax payments, or any other data received by, recorded by, prepared by, furnished to, or collected by the department with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount of a liability of any person under this title for any tax, penalty, interest, fine, forfeiture, or other imposition or any offense. (ii) The term does not include data in a form that cannot be associated with or otherwise identify, directly or indirectly, a particular taxpayer. (b) "Tax return preparer" means: (i) any person who: (A) is engaged in the business of preparing tax returns; (B) is engaged in the business of providing services in connection with the preparation of tax returns; (C) prepares or assists in preparing or presents to the public that the person prepares or assists in preparing a tax return for compensation; (D) develops software used to prepare or file tax returns; or (E) is an electronic return originator; and (ii) an individual who, as a part of that individual's duties or employment with a person described in subsection (5)(b)(i), performs services relating to: (A) the preparation or filing of or the provision of services in connection with the preparation or filing of a tax return; or (B) the development of software used to prepare or file tax returns.

History: En. Sec. 1, Ch. 447, L. 2007.



15-1-109. Prohibition on tax return preparation services -- filing electronic returns.

15-1-109. Prohibition on tax return preparation services -- filing electronic returns. The department may not provide electronic individual income tax preparation services. However, the department may provide for the filing of electronic individual income tax forms that include mathematical computations of line items on the electronic forms. The department is encouraged to increase the use of electronic tax filing. This section does not affect the department's responsibilities to provide taxpayer services under 15-1-222.

History: En. Sec. 2, Ch. 447, L. 2007.



15-1-110. Rulemaking authority.

15-1-110. Rulemaking authority. The department may adopt rules to administer and enforce the provisions of 15-1-108 and 15-1-109.

History: En. Sec. 3, Ch. 447, L. 2007.



15-1-111. Repealed.

15-1-111. Repealed. Secs. 66(2), 68(2), Ch. 422, L. 1997.

History: En. Sec. 9, Ch. 10, Sp. L. June 1989; amd. Sec. 2, Ch. 773, L. 1991; amd. Sec. 1, Ch. 499, L. 1993; amd. Sec. 33, Ch. 27, Sp. L. November 1993; amd. Sec. 9, Ch. 570, L. 1995; amd. Sec. 1, Ch. 13, Sp. L. August 2002.



15-1-112. Repealed.

15-1-112. Repealed. Sec. 1, Ch. 116, L. 2011.

History: En. Sec. 2, Ch. 570, L. 1995; amd. Sec. 25, Ch. 51, L. 1999; amd. Sec. 1, Ch. 245, L. 1999; amd. Sec. 6, Ch. 571, L. 2001; amd. Sec. 2, Ch. 13, Sp. L. August 2002.



15-1-113. Repealed.

15-1-113. Repealed. Sec. 2, Ch. 121, L. 2007.

History: En. Sec. 5, Ch. 500, L. 2001.



15-1-114. and reserved.

15-1-114 through 15-1-115 reserved.



15-1-116. Manufactured home considered as improvement to real property -- requirements.

15-1-116. Manufactured home considered as improvement to real property -- requirements. (1) A manufactured home must be considered an improvement to real property for tax purposes if: (a) the running gear is removed; (b) the manufactured home is attached to a permanent foundation so that it is no longer capable of being drawn over public highways and it is placed on land that is owned or being purchased by the owner of the manufactured home or, if the land is owned by another person, it is placed on the land with the permission of the landowner; and (c) a statement of intent declaring the manufactured home as an improvement to real property is recorded with the county clerk and recorder on a form furnished by the department of justice. (2) (a) To eliminate a manufacturer's certificate of origin properly assigned to an owner or a certificate of title of a manufactured home, an owner shall record the statement of intent, as provided in subsection (3). (b) The statement of intent must include: (i) the serial number of the manufactured home; (ii) the legal description of the real property to which the manufactured home has been permanently attached; (iii) a description of any security interests in the manufactured home; (iv) approval from all lienholders of the intent to eliminate the certificate of origin or certificate of title; and (v) an acknowledgment of the owner's signature. (3) (a) The owner shall record the statement of intent in the office of the county clerk and recorder of the county in which the real property is located, and the owner shall surrender the certificate of origin or certificate of title and a certified copy of the recorded statement of intent to the county treasurer. Within 10 days of receipt of the fee required in 61-3-203, the county treasurer shall: (i) enter the transfer of interest on the electronic record of title; (ii) issue the owner a transaction summary receipt; and (iii) forward a certified copy of the statement of intent, a copy of the receipt for the fee required in 61-3-203, and the surrendered certificate of origin or certificate of title to the department of justice. (b) The department of justice shall provide the owner with a statement that is in a recordable form, which the owner shall record, that the process of surrendering the certificate of origin or certificate of title has been completed. (c) The county treasurer may not issue a receipt for the fee referred to in subsection (3)(a) unless all taxes, interest, and penalties on the manufactured home have been paid in full. The county treasurer shall remit the fee to the department for deposit in the state general fund. (4) Upon the recording of the statement of intent and the statement of title acceptance provided for in subsection (3)(b), the manufactured home may not be physically removed without complying with the provisions of 15-1-118. (5) A manufactured home that has been declared an improvement to real property in accordance with this section must be treated by the department and by lending institutions in the same manner as any other residence that is classified as an improvement to real property.

History: En. Sec. 2, Ch. 200, L. 1997; amd. Sec. 5, Ch. 257, L. 2001; amd. Sec. 3, Ch. 13, Sp. L. August 2002; amd. Sec. 14, Ch. 477, L. 2003; amd. Sec. 1, Ch. 450, L. 2005.



15-1-117. Repealed.

15-1-117. Repealed. Sec. 4, Ch. 450, L. 2005.

History: En. Sec. 3, Ch. 200, L. 1997; amd. Sec. 15, Ch. 477, L. 2003.



15-1-118. Reversal of declaration that manufactured home is real property.

15-1-118. Reversal of declaration that manufactured home is real property. (1) A manufactured home previously declared to be real property under the provisions of 15-1-116 must be considered as personal property for tax purposes if: (a) the manufactured home is removed from its permanent foundation and running gear is attached so that it is capable of being moved over public highways; and (b) the owner records a statement of reversal of declaration, on a form provided by the department of justice, with the county clerk and recorder of the county in which the manufactured home has been located and treated as real property. (2) (a) In order to restore a certificate of title of a manufactured home, the owner shall file a statement of reversal of declaration as provided in subsection (3). (b) The statement of reversal of declaration must include: (i) the serial number of the manufactured home; (ii) the legal description of the real property from which the manufactured home will be removed; (iii) a description of any security interests in the manufactured home or real property from which it will be removed; (iv) approval from all lienholders of the intent to restore the certificate of origin or certificate of title; and (v) an acknowledgment of the owner's signature. (3) (a) The statement of reversal of declaration must be presented to the county clerk and recorder of the county in which the manufactured home was treated as real property. The clerk and recorder shall forward a copy of the statement to the department of justice. The department of justice shall provide the owner with a restored certificate of origin or certificate of title. (b) Within 5 days of receipt of the fee required in 61-3-203, the county treasurer shall: (i) enter the transfer of interest on the electronic record of title; (ii) issue the owner a transaction summary receipt; and (iii) forward the statement of reversal of declaration to the department of justice. (c) The county treasurer may not issue the transaction summary receipt unless all taxes, interest, and penalties on the real property have been paid. (d) The department of justice shall provide to the owner a statement in recordable form, which the owner shall record, that the process of restoring the certificate of origin or certificate of title has been completed. (4) A manufactured home may be physically removed from the real property on which it was located when it was treated as real property upon the owner's compliance with the provisions of subsections (1) through (3) and other applicable state law. (5) A manufactured home that has been declared personal property in accordance with this section must be treated by the department and lending institutions in the same manner as any other residence that is classified as personal property.

History: En. Sec. 2, Ch. 450, L. 2005.



15-1-119. reserved.

15-1-119 reserved.



15-1-120. Policy and purpose.

15-1-120. Policy and purpose. (1) The purpose of Chapter 574, Laws of 2001, is to establish a financial partnership between state and local governments. (2) This partnership is founded on trust and is committed to protecting and promoting the financial interests of cities, towns, counties, local schools, special districts, and state government. (3) Local governments agree to relinquish dedicated revenue in exchange for an entitlement share of the state general fund based on a formula that responds to the performance of the Montana economy. (4) The legislature agrees to fund the entitlement share in accordance with the provisions of 15-1-121.

History: En. Sec. 251, Ch. 574, L. 2001.



15-1-121. Entitlement share payment -- purpose -- appropriation.

15-1-121. Entitlement share payment -- purpose -- appropriation. (1) As described in 15-1-120(3), each local government is entitled to an annual amount that is the replacement for revenue received by local governments for diminishment of property tax base and various earmarked fees and other revenue that, pursuant to Chapter 574, Laws of 2001, amended by section 4, Chapter 13, Special Laws of August 2002, and later enactments, were consolidated to provide aggregation of certain reimbursements, fees, tax collections, and other revenue in the state treasury with each local government's share. The reimbursement under this section is provided by direct payment from the state treasury rather than the ad hoc system that offset certain state payments with local government collections due the state and reimbursements made by percentage splits, with a local government remitting a portion of collections to the state, retaining a portion, and in some cases sending a portion to other local governments. (2) The sources of dedicated revenue that were relinquished by local governments in exchange for an entitlement share of the state general fund were: (a) personal property tax reimbursements pursuant to sections 167(1) through (5) and 169(6), Chapter 584, Laws of 1999; (b) vehicle, boat, and aircraft taxes and fees pursuant to: (i) Title 23, chapter 2, part 5; (ii) Title 23, chapter 2, part 6; (iii) Title 23, chapter 2, part 8; (iv) 61-3-317; (v) 61-3-321; (vi) Title 61, chapter 3, part 5, except for 61-3-509(3), as that subsection read prior to the amendment of 61-3-509 in 2001; (vii) Title 61, chapter 3, part 7; (viii) 5% of the fees collected under 61-10-122; (ix) 61-10-130; (x) 61-10-148; and (xi) 67-3-205; (c) gaming revenue pursuant to Title 23, chapter 5, part 6, except for the permit fee in 23-5-612(2)(a); (d) district court fees pursuant to: (i) 25-1-201, except those fees in 25-1-201(1)(d), (1)(g), and (1)(j); (ii) 25-1-202; (iii) 25-9-506; and (iv) 27-9-103; (e) certificate of title fees for manufactured homes pursuant to 15-1-116; (f) financial institution taxes collected pursuant to the former provisions of Title 15, chapter 31, part 7; (g) all beer, liquor, and wine taxes pursuant to: (i) 16-1-404; (ii) 16-1-406; and (iii) 16-1-411; (h) late filing fees pursuant to 61-3-220; (i) title and registration fees pursuant to 61-3-203; (j) veterans' cemetery license plate fees pursuant to 61-3-459; (k) county personalized license plate fees pursuant to 61-3-406; (l) special mobile equipment fees pursuant to 61-3-431; (m) single movement permit fees pursuant to 61-4-310; (n) state aeronautics fees pursuant to 67-3-101; and (o) department of natural resources and conservation payments in lieu of taxes pursuant to Title 77, chapter 1, part 5. (3) (a) Except as provided in subsection (3)(b), the total amount received by each local government in fiscal year 2010 as an entitlement share payment under this section is the base component for the fiscal year 2011 distribution, and in each subsequent year the prior year entitlement share payment, including any reimbursement payments received pursuant to subsection (7), is each local government's base component. The sum of all local governments' base components is the fiscal year entitlement share pool. (b) The total amount received by each local government in fiscal year 2011 as an entitlement share payment under this section is the base component for fiscal year 2012 and 2013 distributions, and in each subsequent year the prior year entitlement share payment, including any reimbursement payments received pursuant to subsection (7), is each local government's base component. The sum of all local governments' base components is the fiscal year entitlement share pool. (4) (a) With the exception of fiscal years 2012 and 2013, the base entitlement share pool must be increased annually by an entitlement share growth rate as provided for in this subsection (4). The amount determined through the application of annual growth rates is the entitlement share pool for each fiscal year, with the exception of fiscal years 2012 and 2013. (b) By October 1 of each year, the department shall calculate the growth rate of the entitlement share pool for the current year in the following manner: (i) The department shall calculate the entitlement share growth rate based on the ratio of two factors of state revenue sources for the first, second, and third most recently completed fiscal years as recorded on the statewide budgeting and accounting system. The first factor is the sum of the revenue for the first and second previous completed fiscal years received from the sources referred to in subsection (2)(b), (2)(c), and (2)(g) divided by the sum of the revenue for the second and third previous completed fiscal years received from the same sources multiplied by 0.75. The second factor is the sum of the revenue for the first and second previous completed fiscal years received from individual income tax as provided in Title 15, chapter 30, and corporate income tax as provided in Title 15, chapter 31, divided by the sum of the revenue for the second and third previous completed fiscal years received from the same sources multiplied by 0.25. (ii) Except as provided in subsection (4)(b)(iii), the entitlement share growth rate is the lesser of: (A) the sum of the first factor plus the second factor; or (B) 1.03 for counties, 1.0325 for consolidated local governments, and 1.035 for cities and towns. (iii) In no instance can the entitlement growth factor be less than 1. The entitlement share growth rate is applied to the most recently completed fiscal year entitlement payment to determine the subsequent fiscal year payment. (5) As used in this section, "local government" means a county, a consolidated local government, an incorporated city, and an incorporated town. A local government does not include a tax increment financing district provided for in subsection (8). The county or consolidated local government is responsible for making an allocation from the county's or consolidated local government's share of the entitlement share pool to each special district within the county or consolidated local government in a manner that reasonably reflects each special district's loss of revenue sources for which reimbursement is provided in this section. The allocation for each special district that existed in 2002 must be based on the relative proportion of the loss of revenue in 2002. (6) (a) The entitlement share pools calculated in this section, the amounts determined under 15-1-123(2) for local governments, the funding provided for in subsection (8) of this section, and the amounts determined under 15-1-123(4) for tax increment financing districts are statutorily appropriated, as provided in 17-7-502, from the general fund to the department for distribution to local governments. Except for the distribution made under 15-1-123(2)(b), the distributions must be made on a quarterly basis. (b) (i) The growth amount is the difference between the entitlement share pool in the current fiscal year and the entitlement share pool in the previous fiscal year. The growth factor in the entitlement share must be calculated separately for: (A) counties; (B) consolidated local governments; and (C) incorporated cities and towns. (ii) In each fiscal year, the growth amount for counties must be allocated as follows: (A) 50% of the growth amount must be allocated based upon each county's percentage of the prior fiscal year entitlement share pool for all counties; and (B) 50% of the growth amount must be allocated based upon the percentage that each county's population bears to the state population not residing within consolidated local governments as determined by the latest interim year population estimates from the Montana department of commerce as supplied by the United States bureau of the census. (iii) In each fiscal year, the growth amount for consolidated local governments must be allocated as follows: (A) 50% of the growth amount must be allocated based upon each consolidated local government's percentage of the prior fiscal year entitlement share pool for all consolidated local governments; and (B) 50% of the growth amount must be allocated based upon the percentage that each consolidated local government's population bears to the state's total population residing within consolidated local governments as determined by the latest interim year population estimates from the Montana department of commerce as supplied by the United States bureau of the census. (iv) In each fiscal year, the growth amount for incorporated cities and towns must be allocated as follows: (A) 50% of the growth amount must be allocated based upon each incorporated city's or town's percentage of the prior fiscal year entitlement share pool for all incorporated cities and towns; and (B) 50% of the growth amount must be allocated based upon the percentage that each city's or town's population bears to the state's total population residing within incorporated cities and towns as determined by the latest interim year population estimates from the Montana department of commerce as supplied by the United States bureau of the census. (v) In each fiscal year, the amount of the entitlement share pool before the growth amount or adjustments made under subsection (7) are applied is to be distributed to each local government in the same manner as the entitlement share pool was distributed in the prior fiscal year. (7) If the legislature enacts a reimbursement provision that is to be distributed pursuant to this section, the department shall determine the reimbursement amount as provided in the enactment and add the appropriate amount to the entitlement share distribution under this section. The total entitlement share distributions in a fiscal year, including distributions made pursuant to this subsection, equal the local fiscal year entitlement share pool. The ratio of each local government's distribution from the entitlement share pool must be recomputed to determine each local government's ratio to be used in the subsequent year's distribution determination under subsections (6)(b)(ii)(A), (6)(b)(iii)(A), and (6)(b)(iv)(A). (8) (a) Except for a tax increment financing district entitled to a reimbursement under 15-1-123(4), if a tax increment financing district was not in existence during the fiscal year ending June 30, 2000, then the tax increment financing district is not entitled to any funding. If a tax increment financing district referred to in subsection (8)(b) terminates, then the funding for the district provided for in subsection (8)(b) terminates. (b) Except for the reimbursement made under 15-1-123(4)(b), one-half of the payments provided for in this subsection (8)(b) must be made by November 30 and the other half by May 31 of each year. Subject to subsection (8)(a), the entitlement share for tax increment financing districts is as follows: Deer LodgeTIF District 1$2,833 Deer LodgeTIF District 22,813 FlatheadKalispell - District 24,638 FlatheadKalispell - District 337,231 FlatheadWhitefish District148,194 GallatinBozeman - downtown31,158 MissoulaMissoula - 1-1C 225,251 MissoulaMissoula - 4-1C30,009 Silver BowButte - uptown255,421 (9) The estimated fiscal year entitlement share pool and any subsequent entitlement share pool for local governments do not include revenue received from tax increment financing districts, from countywide transportation block grants, or from countywide retirement block grants. (10) When there has been an underpayment of a local government's share of the entitlement share pool, the department shall distribute the difference between the underpayment and the correct amount of the entitlement share. When there has been an overpayment of a local government's entitlement share, the local government shall remit the overpaid amount to the department. (11) A local government may appeal the department's estimation of the base component, the entitlement share growth rate, or a local government's allocation of the entitlement share pool, according to the uniform dispute review procedure in 15-1-211. (12) A payment required pursuant to this section may not be offset by a debt owed to a state agency by a local government in accordance with Title 17, chapter 4, part 1.

History: En. Sec. 1, Ch. 574, L. 2001; amd. Sec. 4, Ch. 13, Sp. L. August 2002; amd. Sec. 1, Ch. 236, L. 2003; amd. Sec. 1, Ch. 252, L. 2003; amd. Sec. 4, Ch. 399, L. 2003; amd. Sec. 16, Ch. 477, L. 2003; amd. Sec. 2, Ch. 114, L. 2005; amd. Sec. 14, Ch. 130, L. 2005; amd. Sec. 2, Ch. 163, L. 2005; amd. Secs. 21, 77, Ch. 449, L. 2005; amd. Sec. 12, Ch. 596, L. 2005; amd. Sec. 1, Ch. 210, L. 2007; amd. Sec. 19, Ch. 2, L. 2009; amd. Sec. 1, Ch. 393, L. 2011; amd. Sec. 1, Ch. 411, L. 2011; amd. Sec. 1, Ch. 22, L. 2013; amd. Sec. 2, Ch. 268, L. 2013.



15-1-122. Fund transfers.

15-1-122. Fund transfers. (1) There is transferred from the state general fund to the adoption services account, provided for in 42-2-105, a base amount of $59,209, and the amount of the transfer must be increased by 10% in each succeeding fiscal year. (2) For each fiscal year, there is transferred from the state general fund to the accounts, entities, or recipients indicated the following amounts: (a) to the motor vehicle recycling and disposal program provided for in Title 75, chapter 10, part 5, 1.48% of the motor vehicle revenue deposited in the state general fund in each fiscal year. The amount of 9.48% of the allocation in each fiscal year must be used for the purpose of reimbursing the hired removal of abandoned vehicles. Any portion of the allocation not used for abandoned vehicle removal reimbursement must be used as provided in 75-10-532. (b) to the noxious weed state special revenue account provided for in 80-7-816, 1.50% of the motor vehicle revenue deposited in the state general fund in each fiscal year; (c) to the department of fish, wildlife, and parks: (i) 0.46% of the motor vehicle revenue deposited in the state general fund, with the applicable percentage to be: (A) used to: (I) acquire and maintain pumpout equipment and other boat facilities, 4.8% in each fiscal year; (II) administer and enforce the provisions of Title 23, chapter 2, part 5, 19.1% in each fiscal year; (III) enforce the provisions of 23-2-804, 11.1% in each fiscal year; and (IV) develop and implement a comprehensive program and to plan appropriate off-highway vehicle recreational use, 16.7% in each fiscal year; and (B) deposited in the state special revenue fund established in 23-1-105 in an amount equal to 48.3% in each fiscal year; (ii) 0.10% of the motor vehicle revenue deposited in the state general fund in each fiscal year, with 50% of the amount to be used for enforcing the purposes of 23-2-601, 23-2-602, 23-2-611, 23-2-614 through 23-2-617, 23-2-621, 23-2-622, 23-2-631 through 23-2-635, and 23-2-641 through 23-2-644 and 50% of the amount designated for use in the development, maintenance, and operation of snowmobile facilities; and (iii) 0.16% of the motor vehicle revenue deposited in the state general fund in each fiscal year to be deposited in the motorboat account to be used as provided in 23-2-533; (d) 0.81% of the motor vehicle revenue deposited in the state general fund in each fiscal year, with 24.55% to be deposited in the state veterans' cemetery account provided for in 10-2-603 and with 75.45% to be deposited in the veterans' services account provided for in 10-2-112(1); (e) 0.30% of the motor vehicle revenue deposited in the state general fund in each fiscal year for deposit in the state special revenue fund to the credit of the senior citizens and persons with disabilities transportation services account provided for in 7-14-112; and (f) to the search and rescue account provided for in 10-3-801, 0.04% of the motor vehicle revenue deposited in the state general fund in each fiscal year. (3) The amount of $200,000 is transferred from the state general fund to the livestock loss reduction and mitigation restricted state special revenue account provided for in 81-1-112 in each fiscal year. (4) For the purposes of this section, "motor vehicle revenue deposited in the state general fund" means revenue received from: (a) fees for issuing a motor vehicle title paid pursuant to 61-3-203; (b) fees, fees in lieu of taxes, and taxes for vehicles, vessels, and snowmobiles registered or reregistered pursuant to 61-3-321 and 61-3-562; (c) GVW fees for vehicles registered for licensing pursuant to Title 61, chapter 3, part 3; and (d) all money collected pursuant to 15-1-504(3). (5) The amounts transferred from the general fund to the designated recipient must be appropriated as state special revenue in the general appropriations act for the designated purposes.

History: En. Sec. 3, Ch. 574, L. 2001; amd. Sec. 1, Ch. 9, Sp. L. August 2002; amd. Sec. 1, Ch. 48, L. 2003; amd. Sec. 5, Ch. 399, L. 2003; amd. Sec. 17, Ch. 477, L. 2003; amd. Sec. 12, Ch. 491, L. 2003; amd. Sec. 2, Ch. 534, L. 2003; amd. Sec. 47(3)(a), Ch. 592, L. 2003; amd. Sec. 1, Ch. 601, L. 2003; amd. Sec. 15, Ch. 130, L. 2005; amd. Sec. 1, Ch. 325, L. 2005; amd. Sec. 2, Ch. 464, L. 2005; amd. Sec. 4, Ch. 542, L. 2005; amd. Sec. 131, Ch. 596, L. 2005; amd. Sec. 6, Ch. 329, L. 2007; amd. Sec. 1, Ch. 183, L. 2009; amd. Sec. 6, Ch. 486, L. 2009; amd. Sec. 5, Ch. 339, L. 2011; amd. Sec. 5, Ch. 123, L. 2013; amd. Sec. 1, Ch. 376, L. 2013.



15-1-123. Reimbursement for class eight rate reduction and exemption -- distribution -- appropriations.

15-1-123. Reimbursement for class eight rate reduction and exemption -- distribution -- appropriations. (1) For the tax rate reductions in 15-6-138(3), the increased exemption amount in 15-6-138(4), the effective tax rate reductions on property under 15-6-145 because of the rate reductions required by the amendments of 15-6-138 in section 2, Chapter 411, Laws of 2011, and section 2, Chapter 396, Laws of 2013, and the effective tax rate reductions on property under 15-6-145 because of the increased exemption amount required by the amendment of 15-6-138 in section 2, Chapter 396, Laws of 2013, the department shall for the fiscal years ending June 30, 2014, and June 30, 2015, estimate for each local government, as defined in 15-1-121(5), each school district, the county retirement fund under 20-9-501, the countywide school transportation reimbursement under 20-10-146, each tax increment financing district, and the 6-mill university levy for the purposes of 15-10-108 the difference between property tax collections under 15-6-138 as amended by section 2, Chapter 411, Laws of 2011, and section 2, Chapter 396, Laws of 2013, and under 15-6-145 and the property tax revenue that would have been collected under 15-6-138 and 15-6-145 if 15-6-138 had not been amended by section 2, Chapter 411, Laws of 2011, and section 2, Chapter 396, Laws of 2013. The difference is the annual reimbursable amount for each local government, each school district, each tax increment financing district, and the 6-mill levy for the support of the Montana university system under 15-10-108. (2) (a) The department shall distribute the reimbursements calculated in subsection (1) to local governments with the entitlement share payments under 15-1-121(7) for the fiscal year ending June 30, 2015. Local government reimbursements for subsequent years are made pursuant to the entitlement share recomputation as provided in 15-1-121(6). (b) For the fiscal year ending June 30, 2014, the department shall determine from the amount calculated under subsection (1) the amount that is attributable to personal property taxes that are not a lien on real property for each local government. By June 15, 2014, the department shall distribute the amount determined under this subsection (2)(b) for local governments as provided in 15-1-121(6)(a). (3) (a) The office of public instruction shall distribute the reimbursements calculated in subsection (1) to school districts with the block grants pursuant to 20-9-630 for the fiscal year ending June 30, 2015. School district reimbursements for subsequent fiscal years are made pursuant to 20-9-630. (b) For the fiscal year ending June 30, 2014, the department shall determine from the amount calculated under subsection (1) the amount that is attributable to personal property taxes that are not a lien on real property for each school district. By November 30, 2014, the office of public instruction shall distribute the amount determined under this subsection (3)(b) in the same manner as the block grant is distributed by fund under 20-9-630. (4) (a) For the fiscal year ending June 30, 2015, the amount determined under subsection (1) for each tax increment financing district must be added to the reimbursement amount for the tax increment financing district as provided in 15-1-121(8)(b) if the tax increment financing district is still in existence. If a tax increment financing district that is entitled to a reimbursement under this section is not listed under 15-1-121(8)(b), the reimbursement must be made to that tax increment financing district at the same time as other districts. (b) For the fiscal year ending June 30, 2014, the department shall determine from the amount calculated under subsection (1) the amount that is attributable to personal property taxes that are not a lien on real property for each tax increment financing district. By June 15, 2014, the department shall distribute the amount determined under this subsection (4)(b) to each tax increment financing district as provided in 15-1-121(8) and to any other tax increment financing district that is entitled to a reimbursement under this section. (5) (a) For the fiscal year ending June 30, 2015, the amount determined under subsection (1) for the 6-mill university levy must be added to current collections and reimbursements for the support of the Montana university system as provided in 15-10-108. (b) For the fiscal year ending June 30, 2014, the department shall determine from the amount calculated under subsection (1) the amount that is attributable to personal property taxes that are not a lien on real property for the 6-mill university levy. By June 15, 2014, the department of administration shall transfer the amount determined under this subsection (5)(b) from the general fund to the state special revenue fund for the support of the Montana university system as provided in 15-10-108. (c) Beginning in fiscal year 2013, the department of administration shall transfer the amounts determined under this subsection (5) from the general fund to the state special revenue fund for the support of the Montana university system as provided in 15-10-108. (6) (a) The office of public instruction shall distribute the reimbursements calculated in subsection (1) to the countywide retirement fund under 20-9-501 for the fiscal year ending June 30, 2015. One-half of the amount must be distributed in November and the remainder in May. (b) For the fiscal year ending June 30, 2014, the department shall determine from the amount calculated under subsection (1) the amount that is attributable to personal property taxes that are not a lien on real property in the county. By November 30, 2014, the office of public instruction shall distribute the amount determined under this subsection (6)(b) to the countywide retirement fund. (7) (a) The office of public instruction shall distribute the reimbursements calculated in subsection (1) to the county transportation reimbursement under 20-10-146 for the fiscal year ending June 30, 2015. The reimbursement must be made at the same time as countywide school transportation block grants are distributed under 20-9-632. (b) For the fiscal year ending June 30, 2014, the department shall determine from the amount calculated under subsection (1) the amount that is attributable to personal property taxes that are not a lien on real property in the county. By November 30, 2014, the office of public instruction shall distribute the amount determined under this subsection (7)(b) to the county transportation reimbursement.

History: En. Sec. 3, Ch. 411, L. 2011; amd. Sec. 1, Ch. 396, L. 2013.



15-1-124. through reserved.

15-1-124 through 15-1-139 reserved.



15-1-140. Terminated.

15-1-140. Terminated. Sec. 18, Ch. 597, L. 2003.

History: En. Sec. 1, Ch. 597, L. 2003.



15-1-141. Repealed.

15-1-141. Repealed. Sec. 3, Ch. 550, L. 2005.

History: En. Sec. 5, Ch. 597, L. 2003.






Part 2. Department of Revenue

15-1-201. Administration of revenue laws.

15-1-201. Administration of revenue laws. (1) (a) The department has general supervision over the administration of the assessment and tax laws of the state, except Title 15, chapters 70 and 71, and over any officers of municipal corporations having any duties to perform under the laws of this state relating to taxation to the end that all assessments of property are made relatively just and equal, at true value, and in substantial compliance with law. The department may make rules to supervise the administration of all revenue laws of the state and assist in their enforcement. (b) In the administration of any tax over which it has general supervision, the department may require all individuals subject to the tax laws of the state to provide to the department the individual's social security number, federal employee identification number, or taxpayer identification number. (c) The department may contract with the U.S. department of the interior or any other federal agency to perform federal royalty audits, collection services, and any other delegable functions related to mining operations on federal lands within the state pursuant to the Federal Oil and Gas Royalty Simplification and Fairness Act of 1996. (d) The department shall adopt rules specifying which types of property within the several classes are considered comparable property as defined in 15-1-101. (e) The department shall also adopt rules for determining the value-weighted mean sales assessment ratio for all commercial and industrial real property and improvements. (2) The department shall confer with, advise, and direct officers of municipal corporations concerning their duties, with respect to taxation, under the laws of the state. (3) The department shall collect annually from the proper officers of the municipal corporations information, in a form prescribed by the department, about the assessment of property, collection of taxes, receipts from licenses and other sources, expenditure of public funds for all purposes, and other information as may be necessary and helpful in the work of the department. It is the duty of all public officers to fill out properly and return promptly to the department all forms and to aid the department in its work. The department shall examine the records of all municipal corporations for purposes considered necessary or helpful.

History: En. 84-708.1 by Sec. 53, Ch. 405, L. 1973; amd. Sec. 1, Ch. 134, L. 1975; amd. Sec. 1, Ch. 381, L. 1975; amd. Sec. 1, Ch. 465, L. 1975; amd. Sec. 9, Ch. 98, L. 1977; amd. Sec. 53, Ch. 566, L. 1977; R.C.M. 1947, 84-708.1(part); (1)(b), (1)(c)En. Sec. 10, Ch. 743, L. 1985; amd. Sec. 21, Ch. 10, L. 1993; amd. Sec. 34, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 561, L. 1995; amd. Sec. 1, Ch. 314, L. 1999; amd. Sec. 4, Ch. 6, Sp. L. May 2007.



15-1-202. Enforcement of revenue laws.

15-1-202. Enforcement of revenue laws. (1) The department may direct proceedings, actions, and prosecutions to be instituted to enforce the laws relating to the penalties, liabilities, and punishment of public officials and persons or their agents for failure or neglect to comply with the provisions of the statutes, except Title 15, chapter 70, governing the revenue of the state or municipal corporations. The department shall cause complaints to be made against public officers to the proper district court for their removal from office for official misconduct or neglect of duty. (2) The department may require county attorneys to assist in the commencement and prosecution of actions and proceedings in their respective counties for penalties, forfeitures, removals, and punishment for violations of the laws of the state in respect to the assessment of property and other revenue laws.

History: En. 84-708.1 by Sec. 53, Ch. 405, L. 1973; amd. Sec. 1, Ch. 134, L. 1975; amd. Sec. 1, Ch. 381, L. 1975; amd. Sec. 1, Ch. 465, L. 1975; amd. Sec. 9, Ch. 98, L. 1977; amd. Sec. 53, Ch. 566, L. 1977; R.C.M. 1947, 84-708.1(6), (7); amd. Sec. 4, Ch. 623, L. 1989; amd. Sec. 22, Ch. 10, L. 1993; amd. Sec. 35, Ch. 27, Sp. L. November 1993.



15-1-203. Study of other tax systems.

15-1-203. Study of other tax systems. The department may investigate the tax systems of other states and countries and formulate and recommend legislation for the better administration of the fiscal laws so as to secure just and equal taxation and improvement in the system of taxation and the economical expenditure of public revenue in the state.

History: En. 84-708.1 by Sec. 53, Ch. 405, L. 1973; amd. Sec. 1, Ch. 134, L. 1975; amd. Sec. 1, Ch. 381, L. 1975; amd. Sec. 1, Ch. 465, L. 1975; amd. Sec. 9, Ch. 98, L. 1977; amd. Sec. 53, Ch. 566, L. 1977; R.C.M. 1947, 84-708.1(14).



15-1-204. Consultation with governor.

15-1-204. Consultation with governor. The department shall consult and confer with the governor of the state upon the subject of taxation, the administration of the laws relating thereto, and the progress of the work of the department and furnish the governor with assistance that the governor may require.

History: En. 84-708.1 by Sec. 53, Ch. 405, L. 1973; amd. Sec. 1, Ch. 134, L. 1975; amd. Sec. 1, Ch. 381, L. 1975; amd. Sec. 1, Ch. 465, L. 1975; amd. Sec. 9, Ch. 98, L. 1977; amd. Sec. 53, Ch. 566, L. 1977; R.C.M. 1947, 84-708.1(15); amd. Sec. 141, Ch. 56, L. 2009.



15-1-205. Biennial report -- contents.

15-1-205. Biennial report -- contents. (1) The department shall transmit to the governor 20 days before the meeting of the legislature and make available to the legislature and the public a report of the department showing all the taxable property of the state, counties, and cities and its value. The department shall follow the provisions of 5-11-210 in preparing the report for the legislature. (2) The report must also include the statewide average effective tax rate of taxable property in each class of property. The department may determine whether an appropriate effective tax rate may be derived for net proceeds, gross proceeds, agricultural land, and forest land. (3) The report or supplements to the report must also include: (a) the gross dollar amount of revenue loss attributable to: (i) personal income and corporate income tax exemptions; (ii) property tax exemptions for which application to the department is necessary; (iii) deferral of income; (iv) credits allowed against Montana personal income tax or Montana corporate income tax, reported separately; (v) deductions from income; and (vi) any other identifiable preferential treatment of income or property; (b) any change in tax revenue of the state or any unit of local government attributable to a change in federal tax law; (c) any change in the revenue of any unit of local government attributable to a change in state tax law; (d) the year of enactment and provision of the Montana Code Annotated granting the tax benefits in subsection (3)(a); and (e) the number of taxpayers benefiting from each of the tax provisions listed in subsection (3)(a). (4) A distributional analysis of the data described in subsection (3) must be related to the income level and age of the taxpayer whenever the information is available. (5) (a) When reporting the data described in subsection (3)(a), the department shall identify any known purpose of the preferential treatment. (b) Based upon the purpose of the preferential treatment, the department shall outline the available data necessary to determine the effectiveness of the preferential treatment. (6) In reporting the data described in subsection (3), the department shall report any comparable data, if available, from Wyoming, Idaho, North Dakota, and South Dakota and from any other state the department may choose. (7) The department shall identify in a separate section of the report any changes that have been made or that are contemplated in property appraisal or assessment. (8) The department may include a report, prepared by the department of transportation, showing the selling price of gasoline at the wholesale level in prime market centers of Montana and in surrounding states during the biennium, with indexes tabulated at sufficient intervals to show the comparative state price structures. (9) The department shall provide an internet version of the report free of charge to the public and shall charge a fee for paper copies that is commensurate with the cost of printing the report.

History: En. 84-708.1 by Sec. 53, Ch. 405, L. 1973; amd. Sec. 1, Ch. 134, L. 1975; amd. Sec. 1, Ch. 381, L. 1975; amd. Sec. 1, Ch. 465, L. 1975; amd. Sec. 9, Ch. 98, L. 1977; amd. Sec. 53, Ch. 566, L. 1977; R.C.M. 1947, 84-708.1(16); amd. Sec. 1, Ch. 584, L. 1979; amd. Sec. 1, Ch. 500, L. 1987; amd. Sec. 21, Ch. 112, L. 1991; amd. Sec. 23, Ch. 10, L. 1993; amd. Sec. 18, Ch. 349, L. 1993; amd. Sec. 36, Ch. 27, Sp. L. November 1993; amd. Sec. 1, Ch. 9, L. 1995; amd. Sec. 1, Ch. 61, L. 1997; amd. Sec. 1, Ch. 199, L. 2001; amd. Sec. 1, Ch. 379, L. 2011; amd. Sec. 3, Ch. 268, L. 2013.



15-1-206. Waiver of penalties -- interest.

15-1-206. Waiver of penalties -- interest. (1) The department may, in its discretion, waive, for reasonable cause, any penalty assessed by the department. (2) Whenever the department waives a penalty provided for in this title, it also may, in its discretion, waive interest not to exceed $100 due upon the tax.

History: En. 84-708.1 by Sec. 53, Ch. 405, L. 1973; amd. Sec. 1, Ch. 134, L. 1975; amd. Sec. 1, Ch. 381, L. 1975; amd. Sec. 1, Ch. 465, L. 1975; amd. Sec. 9, Ch. 98, L. 1977; amd. Sec. 53, Ch. 566, L. 1977; R.C.M. 1947, 84-708.1(17); amd. Sec. 1, Ch. 477, L. 1981; amd. Sec. 1, Ch. 68, L. 1999; amd. Sec. 3, Ch. 427, L. 1999; amd. Sec. 1, Ch. 594, L. 2005.



15-1-207. Writeoff of collection of tax, penalty, or interest -- rules.

15-1-207. Writeoff of collection of tax, penalty, or interest -- rules. (1) The department of revenue may write off the collection of any tax, penalty, or interest due to the state under this title when the department determines that it is not cost-effective for the department to attempt to collect the tax, penalty, or interest. The department shall establish procedures to determine the cost-effectiveness of collecting the tax, penalty, or interest. If the department writes off the collection of any tax, penalty, or interest, the department shall place in the taxpayer's file a written justification for the writeoff that includes a determination that attempted collection is not cost-effective. (2) The department shall prescribe rules to establish the procedures to carry out the purposes of this section.

History: En. Sec. 1, Ch. 84, L. 1991.



15-1-208. Signature alternatives for electronically filed returns.

15-1-208. Signature alternatives for electronically filed returns. For purposes of Title 15, chapters 1, 2, 6 through 10, 15 through 18, 23, 24, 30 through 33, 35 through 38, 44, 50, 51, 53, 59 through 61, and 65, and Title 16, chapter 11, the director of revenue, and for the purposes of Title 15, chapter 70, the director of the department of transportation, may prescribe, by rule, methods for signing, subscribing, or verifying electronically filed tax returns. Returns electronically filed in accordance with the methods adopted by rule have the same validity and consequences as physical forms signed by a taxpayer.

History: En. Sec. 2, Ch. 572, L. 1995; amd. Sec. 1, Ch. 6, L. 1997; Sec. 15-30-211, MCA 1995; redes. 15-1-208 by Sec. 2, Ch. 6, L. 1997.



15-1-209. reserved.

15-1-209 reserved.



15-1-210. Taxpayer right to know -- centrally assessed property.

15-1-210. Taxpayer right to know -- centrally assessed property. (1) The department shall, in the course of valuing properties, post on its website 30 days prior to the issuance of current year assessment notices the capitalization rate or rates to be used by the department to determine the income indicators of value for centrally assessed property, including supporting information on capitalization studies. The supporting information must include the rationale for adding or deleting a company or property from those included in the study in the prior year. (2) The department shall display a statement on its website that it will accept comments on the current year capitalization rates and information as provided in subsection (1) for 20 days after posting. The department shall consider the comments prior to issuing the current year assessment notices and shall post a response to each written comment within 20 days of the close of the comment period. (3) The department shall include all underlying computations when providing a taxpayer with a determination of valuation. (4) If the department changes its reliance on any indicator of value by more than 15% from the previous year, the department shall provide the taxpayer with a written explanation of the rationale for the change when issuing an initial or final determination of valuation to a taxpayer. (5) Nothing in this section may be construed as affecting an appraisal judgment. (6) Inaccuracy or inadequacy of compliance with this section does not invalidate a determination of value or provide independent grounds for appeal.

History: En. Sec. 1, Ch. 276, L. 2011.



15-1-211. Uniform dispute review procedure -- notice -- appeal.

15-1-211. Uniform dispute review procedure -- notice -- appeal. (1) The department shall provide a uniform review procedure for all persons or other entities, except as provided in subsection (1)(a). (a) The department's dispute review procedure must be adopted by administrative rule and applies to all matters administered by the department and to all issues arising from the administration of the department, except estate taxes, property taxes, and the issue of whether an employer-employee relationship existed between the person or other entity and individuals subjecting the person or other entity to the requirements of chapter 30, part 25, or whether the employment relationship was that of an independent contractor. The procedure applies to assessments of centrally assessed property taxed pursuant to chapter 23. (b) (i) The term "other entity", as used in this section, includes all businesses, corporations, and similar enterprises. (ii) The term "person" as used in this section includes all individuals. (2) (a) Persons or other entities having a dispute with the department have the right to have the dispute resolved by appropriate means, including consideration of alternative dispute resolution procedures such as mediation. (b) The department shall establish a dispute resolution office to resolve disputes between the department and persons or other entities. (c) Disputes must be resolved by a final department decision within 180 days of the referral to the dispute resolution office, unless extended by mutual consent of the parties. If a final department decision is not issued within the required time period, the remedy is an appeal to the appropriate forum as provided by law. (3) (a) The department shall provide written notice to a person or other entity advising the person or entity of a dispute over matters administered by the department. (b) The person or other entity shall have the opportunity to resolve the dispute with the department employee who is responsible for the notice, as indicated on the notice. (c) If the dispute cannot be resolved, either the department or the other party may refer the dispute to the dispute resolution office. (d) The notice must advise the person or other entity of their opportunity to resolve the dispute with the person responsible for the notice and their right to refer the dispute to the dispute resolution office. (4) Written notice must be sent to the persons or other entities involved in a dispute with the department indicating that the matter has been referred to the dispute resolution office. The written notice must include: (a) a summary of the department's position regarding the dispute; (b) an explanation of the right to the resolution of the dispute with a clear description of all procedures and options available; (c) the right to obtain a final department decision within 180 days of the date that the dispute was referred to the dispute resolution office; (d) the right to appeal should the department fail to meet the required deadline for issuing a final department decision; and (e) the right to have the department consider alternative dispute resolution methods, including mediation. (5) The department shall: (a) develop guidelines that must be followed by employees of the department in dispute resolution matters; (b) develop policies concerning the authority of an employee to resolve disputes; and (c) establish procedures for reviewing and approving disputes resolved by an employee or the dispute resolution office. (6) (a) (i) The director of revenue or the director's designee is authorized to enter into an agreement with a person or other entity relating to a matter administered by the department. (ii) The director or the director's designee has no authority to bind a future legislature through the terms of an agreement. (b) Subject to subsection (6)(a)(ii), an agreement under the provisions of subsection (6)(a)(i) is final and conclusive, and, except upon a showing of fraud, malfeasance, or misrepresentation of a material fact: (i) the agreement may not be reopened as to matters agreed upon or be modified by any officer, employee, or agent of this state; and (ii) in any suit, action, or proceeding under the agreement or any determination, assessment, collection, payment, abatement, refund, or credit made in accordance with the agreement, the agreement may not be annulled, modified, set aside, or disregarded.

History: En. Sec. 1, Ch. 811, L. 1991; amd. Sec. 2, Ch. 529, L. 1995; amd. Sec. 1, Ch. 123, L. 1997; amd. Sec. 1, Ch. 36, L. 1999; amd. Sec. 2, Ch. 451, L. 1999; amd. Sec. 4, Ch. 9, Sp. L. May 2000; amd. Sec. 3, Ch. 419, L. 2013.



15-1-212. Mediation of valuation disputes -- centrally assessed and industrial properties.

15-1-212. Mediation of valuation disputes -- centrally assessed and industrial properties. (1) For appeals relating to the assessed value of centrally assessed property or industrial property that is assessed annually by the department, the objecting taxpayer may require that all issues raised in the complaint be the subject of a mediation proceeding conducted as provided in 26-1-813. The request for mediation must be accompanied by a fee of $100, payable to the department for deposit in the general fund. (2) If the taxpayer requests mediation, which must be granted, the request is to be included in the complaint filed with the state tax appeal board pursuant to 15-2-302 or, if subsequent to the appeal, upon separate motion to the state tax appeal board. If mediation is requested by the taxpayer, the mediation must be conducted no less than 60 days prior to the contested case hearing on all issues raised in the complaint, to be scheduled by the state tax appeal board. (3) The mediation proceeding must be conducted pursuant to 26-1-813 as a private, confidential, and informal dispute resolution. The mediation must be conducted by a person who is not a public employee and must be held at a privately owned facility. Because the mediation proceeding cannot result in a judgment or a compelled agreement, the proceeding is not a governmental operation, and until the dispute between the taxpayer and the department is resolved, either by agreement or through the appeal process, the records of the mediation proceeding may not be disclosed to the public. (4) Within 45 days after the request for mediation, the mediator must have been selected by the parties and the parties must have scheduled a mediation proceeding unless waived by both parties. A mediation proceeding may not proceed past 120 days without the consent of the objecting taxpayer and the department. Each party is responsible for that party's mediation costs and shall jointly share the costs of the mediator. (5) A mediator is prohibited from conveying information from one party to another during the mediation unless the source party specifically allows the conveyance of the information. (6) If the mediation is successful, the department shall value the property that was the subject of the objection as agreed to in the mediation. (7) If the mediation is unsuccessful, the parties shall proceed to a contested case hearing as scheduled by the state tax appeal board.

History: En. Sec. 1, Ch. 419, L. 2013.



15-1-213. Mediation of valuation disputes -- other property taxpayers.

15-1-213. Mediation of valuation disputes -- other property taxpayers. (1) After a final decision of the county tax appeal board relating to the assessed value of property other than centrally assessed property or industrial property valued annually by the department, the objecting taxpayer may require that the assessed value be the subject of a mediation proceeding conducted as provided in 26-1-813. The request for mediation must be accompanied by a fee of $100, payable to the department for deposit in the general fund. (2) If the taxpayer requests mediation, which must be granted, the request is to be included in the complaint filed with the state tax appeal board pursuant to 15-2-302 or, if subsequent to the appeal, upon separate motion to the state tax appeal board. If mediation is requested by the taxpayer, the mediation must be conducted no less than 60 days prior to the contested case hearing on all issues raised in the complaint, to be scheduled by the state tax appeal board. (3) The mediation proceeding must be conducted according to 15-1-212(2) through (6).

History: En. Sec. 2, Ch. 419, L. 2013.



15-1-214. and reserved.

15-1-214 through 15-1-215 reserved.



15-1-216. Uniform penalty and interest assessments for violation of tax provisions -- applicability -- exceptions -- uniform provision for interest on overpayments.

15-1-216. Uniform penalty and interest assessments for violation of tax provisions -- applicability -- exceptions -- uniform provision for interest on overpayments. (1) A person who fails to file a required tax return or other report with the department by the due date, including any extension of time, of the return or report must be assessed a late filing penalty of $50 or the amount of the tax due, whichever is less. (2) (a) Except as provided in 15-30-2604(3)(c) and subsection (2)(b) of this section, a person who fails to pay a tax when due must be assessed a late payment penalty of 1.2% a month or fraction of a month on the unpaid tax. The penalty may not exceed 12% of the tax due. (b) A person who fails to pay a tax when due under chapter 30, part 25, chapter 53, chapter 65, or chapter 68 must be assessed a late payment penalty of 1.5% a month or fraction of a month on the unpaid tax. The penalty may not exceed 15% of the tax due. (c) Except as provided in 15-30-2604(3)(c), the penalty imposed under subsection (2)(a) or (2)(b) of this section accrues on the unpaid tax from the original due date of the return regardless of whether the taxpayer has received an extension of time for filing a return. (3) A person who purposely or knowingly, as those terms are defined in 45-2-101, fails to file a return when due or fails to file a return within 60 days after receiving written notice from the department that a return must be filed is liable for an additional penalty of not less than $1,000 or more than $10,000. The department may bring an action in the name of the state to recover the penalty and any delinquent taxes. (4) (a) Except as provided in 15-30-2604(3)(c), interest on taxes not paid when due must be assessed by the department. The department shall determine the interest rates established under subsection (4)(a)(i) for each calendar year by rule subject to the conditions of this subsection (4)(a). Interest rates on taxes not paid when due for a calendar year are as follows: (i) For individual income taxes not paid when due, including delinquent taxes and deficiency assessments, the interest rate is equal to the underpayment rate for individual taxpayers established by the secretary of the United States department of the treasury pursuant to section 6621 of the Internal Revenue Code, 26 U.S.C. 6621, for the fourth quarter of the preceding year or 8%, whichever is greater. (ii) For all taxes other than individual income taxes not paid when due, including delinquent taxes and deficiency assessments, the interest rate is 12%. (b) Interest on delinquent taxes and on deficiency assessments is computed from the original due date of the return until the tax is paid. Except as provided in 15-30-2604(3)(c), interest accrues daily on the unpaid tax from the original due date of the return regardless of whether the taxpayer has received an extension of time for filing the return. (5) (a) Except as provided in subsection (5)(b), this section applies to taxes, fees, and other assessments imposed under Titles 15 and 16 [and the former 85-2-276]. (b) This section does not apply to: (i) property taxes; or (ii) gasoline and vehicle fuel taxes collected by the department of transportation pursuant to Title 15, chapter 70. (6) Any changes to interest rates apply to any current outstanding tax balance, regardless of the rate in effect at the time the tax accrued. (7) Except as provided in 15-30-2604, penalty and interest must be calculated and assessed commencing with the due date of the return. (8) Deficiency assessments are due and payable 30 days from the date of the deficiency assessment. (9) Interest allowed for the overpayment of taxes or fees is the same rate as is charged for unpaid or delinquent taxes. For the purposes of this subsection, interest charged for unpaid or delinquent taxes is the interest rate determined in subsection (4)(a)(i). (Bracketed language in subsection (5)(a) terminates June 30, 2020--sec. 18, Ch. 288, L. 2005.)

History: En. Sec. 1, Ch. 427, L. 1999; amd. Sec. 11, Ch. 288, L. 2005; amd. Secs. 2, 3, Ch. 594, L. 2005; amd. Sec. 1, Ch. 319, L. 2007; amd. Sec. 1, Ch. 381, L. 2011; amd. Sec. 6, Ch. 123, L. 2013.



15-1-217. Rulemaking authority.

15-1-217. Rulemaking authority. The department shall adopt rules that are necessary to implement and administer 15-1-216.

History: En. Sec. 2, Ch. 427, L. 1999.



15-1-218. Out-of-state collections -- authority to enter into contracts -- statutory appropriation.

15-1-218. Out-of-state collections -- authority to enter into contracts -- statutory appropriation. The department may enter into contracts with out-of-state attorneys, other state tax agencies, and others located outside the state for out-of-state collections of taxes, fees, and other debt owed the state when the department determines that the amount collected under a contract will likely exceed the cost of collection. The department shall deposit the gross amount collected in the account or fund to which the tax, fee, or other debt was originally owed. The costs of collection are statutorily appropriated, as provided in 17-7-502, from the general fund to the department for the purposes of this section.

History: En. Sec. 1, Ch. 327, L. 2007.



15-1-219. and reserved.

15-1-219 through 15-1-220 reserved.



15-1-221. Short title.

15-1-221. Short title. Sections 15-1-221 through 15-1-223 may be cited as the "Montana Taxpayer Bill of Rights".

History: En. Sec. 1, Ch. 619, L. 1991.



15-1-222. Taxpayer bill of rights.

15-1-222. Taxpayer bill of rights. The department of revenue shall in the course of performing its duties in the administration and collection of the state's taxes ensure that: (1) the taxpayer has the right to record any interview, meeting, or conference with auditors or any other representatives of the department; (2) the taxpayer has the right to hire a representative of the taxpayer's choice to represent the taxpayer's interests before the department or any tax appeal board. The taxpayer has a right to obtain a representative at any time, except that the selection of a representative may not be used to unreasonably delay a field audit that is in progress. The representative must have written authorization from the taxpayer to receive from the department confidential information concerning the taxpayer. The department shall provide copies to the authorized representative of all information sent to the taxpayer and shall notify the authorized representative concerning contacts with the taxpayer. (3) except as provided in subsection (5), the taxpayer has the right to be treated by the department in a similar manner as all similarly situated taxpayers regarding the administration and collection of taxes, imposition of penalties and interest, and available taxpayer remedies unless there is a rational basis for the department to distinguish them; (4) the taxpayer has the right to obtain tax advice from the department. The taxpayer has a right to the waiver of penalties and interest, but not taxes, when the taxpayer has relied on written advice provided to the taxpayer by an employee of the department. (5) at the discretion of the department, upon consideration of all facts relevant to the specific taxpayer, the taxpayer has the right to pay delinquent taxes, interest, and penalties on an installment basis. This subsection applies only to taxes collected by the department, provided the taxpayer meets reasonable criteria. (6) the taxpayer has the right to a complete and accurate written description of the basis for any additional tax assessed by the department; (7) the taxpayer has the right to a review by management level employees of the department for any additional taxes assessed by the department; (8) the taxpayer has the right to a full explanation of the available procedures for review and appeal of additional tax assessments; (9) the taxpayer, after the exhaustion of all appropriate administrative remedies, has the right to have the state tax appeal board or a court, or both, review any final decision of the department assessing an additional tax. The taxpayer shall seek a review in a timely manner. A taxpayer is entitled to collect court costs and attorney fees from the department for frivolous or bad faith lawsuits as provided in 25-10-711. (10) the taxpayer has the right to expect that the department will adhere to the same tax appeal deadlines as are required of the taxpayer unless otherwise provided by law; (11) the taxpayer has the right to a full explanation of the department's authority to collect delinquent taxes, including the procedures and notices that are required to protect the taxpayer; (12) the taxpayer has the right to have certain property exempt from levy and seizure as provided in Title 25, chapter 13, part 6, and any other applicable provisions in Montana law; (13) the taxpayer has the right to the immediate release of any lien the department has placed on property when the tax is paid or when the lien is the result of an error by the department; (14) the taxpayer has the right to assistance from the department in complying with state and local tax laws that the department administers; and (15) the taxpayer has the right to be guaranteed that an employee of the department is not paid, promoted, or in any way rewarded on the basis of assessments or collections from taxpayers.

History: En. Sec. 2, Ch. 619, L. 1991; amd. Sec. 1, Ch. 376, L. 2007.



15-1-223. Office of taxpayer assistance.

15-1-223. Office of taxpayer assistance. (1) The department of revenue shall establish and maintain an office of taxpayer assistance. (2) The office shall assist taxpayers by: (a) providing easily understandable tax information on audits and corrections and review procedures of the department; (b) providing easily understandable information on appeal procedures; (c) answering questions regarding preparing and filing of returns and reports with the department; and (d) locating documents or payments filed with or submitted to the department. (3) The office of taxpayer assistance shall also: (a) receive and evaluate complaints related to improper or abusive behavior or inefficient service provided by employees of the department and recommend appropriate action to the director of the department to resolve the complaints; (b) compile data on the number and type of taxpayer complaints received and evaluate the actions taken to resolve complaints; (c) survey taxpayers to obtain their evaluation of the quality of service provided by the department; (d) monitor the department's compliance with the taxpayer bill of rights and report any abuses to the director of the department; (e) monitor the department's collection activities to: (i) report any abuses in collection activities by the department to the director; (ii) recommend to the director whether a particular collection activity should be stopped if the taxpayer has not had an adequate opportunity to discuss alternative means of payment; and (f) perform any other functions that the director may assign to assist taxpayers in complying with Montana's tax laws. (4) The department may charge a fee of $1 for processing a complaint.

History: En. Sec. 3, Ch. 619, L. 1991; amd. Sec. 2, Ch. 376, L. 2007.



15-1-224. through reserved.

15-1-224 through 15-1-229 reserved.



15-1-230. Report on income tax credit to committee.

15-1-230. (Temporary) Report on income tax credit to committee. The department shall report to the revenue and transportation interim committee at least once each year the number and type of taxpayers claiming the credit under 15-30-2328, the total amount of the credit claimed, the total amount of the credit recaptured, and the department's cost associated with administering the credit. (Terminates December 31, 2019--secs. 2 through 8, Ch. 317, L. 2013.)

History: En. Sec. 6, Ch. 537, L. 1997; amd. Sec. 38, Ch. 19, L. 1999; amd. Sec. 1, Ch. 4, L. 2005.



15-1-231. Payment of taxes by credit card and other commercially acceptable means.

15-1-231. Payment of taxes by credit card and other commercially acceptable means. (1) The department may accept payment of any tax that it administers, including penalties, interest, and fees, by credit card, debit card, or other commercially acceptable means. (2) (a) If the payment is made by credit card, debit card, charge card, or similar method, the tax liability is not discharged and the person has not paid the tax until the department receives payment or credit from the financial institution or credit card company responsible for making the payment or credit and the payment or credit is not subsequently charged back to the state by the financial institution or credit card company. Upon receipt of the payment or credit, the amount is considered paid on the date on which the charge was made by the taxpayer, unless the payment or credit is subsequently charged back to the state by the financial institution or credit card company. (b) Upon notice of nonpayment, the department may charge the person who attempted the payment of the tax a fee not to exceed the costs of processing the claim for payment of the tax. The amount of the fee must be added to the tax due and is collected in the same manner as the tax due. (3) The taxpayer shall pay all fees required by a financial institution or credit card company for a payment made pursuant to this section.

History: En. Sec. 1, Ch. 50, L. 2001; amd. Sec. 1, Ch. 47, L. 2005.



15-1-232. Deposit of money.

15-1-232. Deposit of money. Money received by the department from the collection of taxes, fees, and debts is subject to the timely deposit requirements of 17-6-105(6) unless the department has submitted and received approval for a modified deposit schedule pursuant to 17-6-105(8).

History: En. Sec. 1, Ch. 51, L. 2003; amd. Sec. 1, Ch. 420, L. 2007.






Part 3. Investigation and Hearings

15-1-301. Investigations by department.

15-1-301. Investigations by department. (1) The department of revenue may examine all cases where evasion or violation of the laws for taxation of property, proceeds, occupation, or business is alleged, complained of, or discovered and ascertain wherein existing laws are ineffective or are improperly or negligently administered. (2) (a) The department may inspect and examine or cause an inspection and examination of the records of the officers of any municipality whenever such officer has failed, neglected, or refused to return properly the information required by 15-1-201 within the time set by the department. Upon completion of such inspection and examination, the department shall transmit to the clerk or other proper official of the municipality a statement of the expenses incurred by the department to secure the necessary information. Within 60 days after the receipt by the municipality of the above statement, the same shall be audited as other claims of the municipal corporation are audited and shall be paid into the state treasury. If the statement is not paid, the attorney general shall institute an action in the proper court against the municipality to recover the same. (b) The officers responsible for the furnishing of the information collected pursuant to 15-1-201 shall be jointly and severally liable for any loss the municipality may suffer through their delinquency. No payment may be made to them for salary or on any other account until the cost of such inspection and examination as provided above has been paid into the treasury or to the proper officers of such municipality. They shall also be subject to the other fines and penalties as prescribed by law. (3) The department may require persons to furnish information concerning their capital, funded or other debt, current assets and liabilities, cost and value of property, earnings, operating and other expenses, taxes, and all other facts which may enable the department to ascertain the value of the relative burdens borne by all kinds of property and occupations in the state. (4) The department may summon witnesses to appear and give evidence and to produce records, books, papers, and documents relating to any matter which the department has authority to investigate and determine. (5) In any matter which the department has authority to investigate and determine, it may cause the deposition of witnesses residing within or without the state or absent therefrom to be taken upon notice to the interested party, if any, in like manner that depositions are taken in actions pending in the district court.

History: En. 84-708.1 by Sec. 53, Ch. 405, L. 1973; amd. Sec. 1, Ch. 134, L. 1975; amd. Sec. 1, Ch. 381, L. 1975; amd. Sec. 1, Ch. 465, L. 1975; amd. Sec. 9, Ch. 98, L. 1977; amd. Sec. 53, Ch. 566, L. 1977; R.C.M. 1947, 84-708.1(9) thru (13).



15-1-302. Witnesses -- oaths, contempt, and fees.

15-1-302. Witnesses -- oaths, contempt, and fees. (1) Oaths to witnesses in any investigation by the department may be administered by the director of revenue or the director's agent. (2) (a) If a witness fails to obey a summons to appear before the department or refuses to testify or answer any material question or to produce records, books, papers, or documents when required to do so, the department shall institute proceedings in the district court to compel obedience to a summons or order of the board or to punish the witness for neglect or refusal to obey the summons. (b) As required by 15-30-2509, the department, in addition to instituting proceedings to compel obedience to a summons or order shall, as a part of the proceedings, request the court to issue an order requiring the payment of all penalties assessed for the employer's failure to report. (3) A person who testifies falsely in any material matter under consideration by the department is guilty of perjury and shall be punished accordingly. (4) Witnesses attending an investigation by the department must receive the same compensation as witnesses in the district court. The compensation must be charged to the proper appropriation for the department.

History: En. Sec. 16, Ch. 3, L. 1923; re-en. Sec. 2122.16, R.C.M. 1935; amd. Sec. 59, Ch. 405, L. 1973; R.C.M. 1947, 84-716; amd. Sec. 8, Ch. 491, L. 1997.



15-1-303. Penalty for refusal to furnish information.

15-1-303. Penalty for refusal to furnish information. (1) If a person refuses to allow inspection of any books or records when requested by the department or refuses or neglects to furnish any information called for by the department in the performance of its official duties relating to the assessment and taxation of property, the department shall make a determination and assessment of the property that in its judgment appears to be just and equitable and may add to the assessment an amount not to exceed 20% of the assessment as a penalty for the refusal or neglect. The department shall immediately notify the person assessed of its action, either by mail or by personal service of the notice. (2) Upon receiving an assessment made pursuant to subsection (1), the taxpayer has the following remedies: (a) Within 30 days after receipt of the assessment, the taxpayer may request an informal conference with the department. At the conference, the taxpayer may present evidence in mitigation or extenuation of the failure to supply the information requested by the department. Within 10 days after the conference, the department shall notify the taxpayer by mail whether the assessment will be modified. The department may modify the penalty if the taxpayer presents sufficient evidence in mitigation or extenuation of the failure to supply the information sought by the department and if it finds that the taxpayer did not willfully refuse to supply the information. (b) If the taxpayer is aggrieved as a result of the informal conference, the taxpayer may appeal to the county tax appeal board within 30 days after receipt of the decision of the department. The county tax appeal board has the authority to modify the: (i) assessment only if it finds that the assessment exceeds 100% of the value of the property specified in 15-8-111; and (ii) penalty if the taxpayer presents by a preponderance of the evidence facts in mitigation or extenuation of the failure to supply the information that the department sought. (c) If the county tax appeal board modifies a penalty pursuant to subsection (2)(b)(ii), it may not reduce the penalty to less than 20% of the assessment or, if the assessment is modified pursuant to subsection (2)(b)(i), to less than 20% of the modified assessment. (3) Either party aggrieved as a result of the decision of the county tax appeal board may appeal to the state tax appeal board within 30 calendar days after receipt of the county tax appeal board's decision. When deciding an appeal brought under this subsection, the state tax appeal board shall follow the provisions of subsections (2)(b) and (2)(c). (4) Either party aggrieved as a result of the decision of the state tax appeal board may seek judicial review pursuant to 15-2-303.

History: En. Sec. 14, Ch. 3, L. 1923; re-en. Sec. 2122.14, R.C.M. 1935; amd. Sec. 58, Ch. 405, L. 1973; R.C.M. 1947, 84-714; amd. Sec. 1, Ch. 357, L. 1985; amd. Sec. 1, Ch. 227, L. 1993; amd. Sec. 37, Ch. 27, Sp. L. November 1993; amd. Sec. 1, Ch. 35, L. 1997; amd. Sec. 1, Ch. 36, L. 1997.






Part 4. Protest Payments, Actions to Recover, and Alternative Remedies

15-1-401. Repealed.

15-1-401. Repealed. Sec. 7, Ch. 501, L. 1981.

History: En. Sec. 1, Ch. 188, L. 1921; re-en. Sec. 2409, R.C.M. 1921; re-en. Sec. 2409, R.C.M. 1935; amd. Sec. 1, Ch. 197, L. 1955; amd. Sec. 3, Ch. 126, L. 1963; R.C.M. 1947, 84-4501; amd. Sec. 2, Ch. 581, L. 1979; amd. Sec. 5, Ch. 463, L. 1981.



15-1-402. Payment of property taxes or fees under protest.

15-1-402. Payment of property taxes or fees under protest. (1) (a) The person upon whom a property tax or fee is being imposed under this title may, before the property tax or fee becomes delinquent, pay under written protest that portion of the property tax or fee protested. (b) The protested payment must: (i) be made to the officer designated and authorized to collect it; (ii) specify the grounds of protest; and (iii) not exceed the difference between the payment for the immediately preceding tax year and the amount owing in the tax year protested unless a different amount results from the specified grounds of protest, which may include but are not limited to changes in assessment due to reappraisal under 15-7-111. (c) If the protested property tax or fee is on property that is subject to central assessment pursuant to 15-23-101, the person shall report to the department the grounds of the protest and the amount of the protested payment for each county in which a protested payment was made. (2) A person appealing a property tax or fee pursuant to Title 15, chapter 2 or 15, including a person appealing a property tax or fee on property that is annually assessed by the department or subject to central assessment pursuant to 15-23-101(1) or (2), shall pay the tax or fee under protest when due in order to receive a refund. If the tax or fee is not paid under protest when due, the appeal or mediation may continue but a tax or fee may not be refunded as a result of the appeal or mediation. (3) If a protested property tax or fee is payable in installments, a subsequent installment portion considered unlawful by the state tax appeal board need not be paid and an action or suit need not be commenced to recover the subsequent installment. The determination of the action or suit commenced to recover the first installment portion paid under protest determines the right of the party paying the subsequent installment to have it or any part of it refunded to the party or the right of the taxing authority to collect a subsequent installment not paid by the taxpayer plus interest from the date the subsequent installment was due. (4) (a) Except as provided in subsection (4)(b), all property taxes and fees paid under protest to a county or municipality must be deposited by the treasurer of the county or municipality to the credit of a special fund to be designated as a protest fund and must be retained in the protest fund until the final determination of any action or suit to recover the taxes and fees unless they are released at the request of the county, municipality, or other local taxing jurisdiction pursuant to subsection (5). This section does not prohibit the investment of the money of this fund in the state unified investment program or in any manner provided in Title 7, chapter 6. The provision creating the special protest fund does not apply to any payments made under protest directly to the state. (b) (i) Property taxes that are levied by the state against property that is centrally assessed pursuant to 15-23-101 and any protested taxes on industrial property that is annually assessed by the department in a school district that has elected to waive its right to protested taxes in a specific year pursuant to 15-1-409 must be remitted by the county treasurer to the department for deposit as provided in subsections (4)(b)(ii) through (4)(b)(iv). (ii) The department shall deposit 50% of that portion of the funds levied for the university system pursuant to 15-10-108 in the state special revenue fund to the credit of the university system, and the other 50% of the funds levied pursuant to 15-10-108 must be deposited in a centrally assessed property tax state special revenue fund. (iii) Fifty percent of the funds remaining after the deposit of university system funds must be deposited in the state general fund, and the other 50% must be deposited in a centrally assessed property tax state special revenue fund. (iv) Fifty percent of the funds from a school district that has waived its right to protested taxes must be deposited in the state general fund, and the other 50% must be deposited in a school district property tax protest state special revenue fund. (5) (a) Except as provided in subsections (5)(b) and (5)(c), the governing body of a taxing jurisdiction affected by the payment of taxes under protest in the second and subsequent years that a tax protest remains unresolved may demand that the treasurer of the county or municipality pay the requesting taxing jurisdiction all or a portion of the protest payments to which it is entitled, except the amount paid by the taxpayer in the first year of the protest. The decision in a previous year of a taxing jurisdiction to leave protested taxes in the protest fund does not preclude it from demanding in a subsequent year any or all of the payments to which it is entitled, except the first-year protest amount. (b) The governing body of a taxing jurisdiction affected by the payment of taxes under protest on property that is centrally assessed pursuant to 15-23-101 or on industrial property that is assessed annually by the department in the first and subsequent years that a tax protest remains unresolved may demand that the treasurer of the county or municipality pay the requesting taxing jurisdiction all or a portion of the protest payments to which it is entitled. The decision in a previous year of a taxing jurisdiction to leave protested taxes of centrally assessed property in the protest fund does not preclude it from demanding in a subsequent year any or all of the payments to which it is entitled. (c) The provisions of subsection (5)(b) do not apply to a school district that has elected to waive its right to its portion of protested taxes on centrally assessed property and on industrial property that is assessed annually by the department for that specific year as provided in 15-1-409. (6) (a) If action before the county tax appeal board, state tax appeal board, or district court is not commenced within the time specified or if the action is commenced and finally determined in favor of the department of revenue, county, municipality, or treasurer of the county or the municipality, the amount of the protested portions of the property tax or fee must be taken from the protest fund or the centrally assessed property tax state special revenue fund and deposited to the credit of the fund or funds to which the property tax belongs, less a pro rata deduction for the costs of administration of the protest fund and related expenses charged to the local government units. (b) (i) If the action is finally determined adversely to the governmental entity levying the tax, then the treasurer of the municipality, county, or state entity levying the tax shall, upon receipt of a certified copy of the final judgment in the action and upon expiration of the time set forth for appeal of the final judgment, refund to the person in whose favor the judgment is rendered the amount of the protested portions of the property tax or fee that the person holding the judgment is entitled to recover, together with interest from the date of payment under protest. The department shall refund from the school district property tax protest state special revenue fund the protested portions of property taxes and interest to a taxpayer in a school district in which the school district has elected to waive its right to its portion of protested taxes for that specific year as provided in 15-1-409. If the amount available for the refund in the school district property tax protest state special revenue fund is insufficient to refund the property tax payments, the department shall pay the remainder of the refund from the state general fund. (ii) The taxing jurisdiction shall pay interest at the rate of interest earned by the pooled investment fund provided for in 17-6-203 for the applicable period. (c) If the amount retained in the protest fund is insufficient to pay all sums due the taxpayer, the treasurer shall apply the available amount first to tax repayment, then to interest owed, and lastly to costs. (d) (i) If the protest action is decided adversely to a taxing jurisdiction and the amount retained in the protest fund is insufficient to refund the tax payments and costs to which the taxpayer is entitled and for which local government units are responsible, the treasurer shall bill and the taxing jurisdiction shall refund to the treasurer that portion of the taxpayer refund, including tax payments and costs, for which the taxing jurisdiction is proratably responsible. The treasurer is not responsible for the amount required to be refunded by the state treasurer as provided in subsection (6)(b). (ii) For an adverse protest action against the state for centrally assessed property, the department shall refund from the centrally assessed property tax state special revenue fund the amount of protested taxes and from the state general fund the amount of interest as required in subsection (6)(b). The amount refunded for an adverse protested action from the centrally assessed property tax state special revenue fund may not exceed the amount of protested taxes or fees required to be deposited for that action pursuant to subsections (4)(b)(ii) and (4)(b)(iii) or, for taxes or fees protested prior to April 28, 2005, an equivalent amount of the money transferred to the fund pursuant to section 3, Chapter 536, Laws of 2005. If the amount available for the adverse protested action in the centrally assessed property tax state special revenue fund is insufficient to refund the tax payments to which the taxpayer is entitled and for which the state is responsible, the department shall pay the remainder of the refund proportionally from the state general fund and from money deposited in the state special revenue fund levied pursuant to 15-10-108. (e) In satisfying the requirements of subsection (6)(d), the taxing jurisdiction, including the state, is allowed not more than 1 year from the beginning of the fiscal year following a final resolution of the protest. The taxpayer is entitled to interest on the unpaid balance at the rate referred to in subsection (6)(b) from the date of payment under protest until the date of final resolution of the protest and at the combined rate of the federal reserve discount rate quoted from the federal reserve bank in New York, New York, on the date of final resolution, plus 4 percentage points, from the date of final resolution of the protest until refund is made. (7) A taxing jurisdiction, except the state, may satisfy the requirements of this section by use of funds from one or more of the following sources: (a) imposition of a property tax to be collected by a special tax protest refund levy; (b) the general fund or any other funds legally available to the governing body; and (c) proceeds from the sale of bonds issued by a county, city, or school district for the purpose of deriving revenue for the repayment of tax protests lost by the taxing jurisdiction. The governing body of a county, city, or school district is authorized to issue the bonds pursuant to procedures established by law. The bonds may be issued without being submitted to an election. Property taxes may be levied to amortize the bonds. (8) If the department revises an assessment that results in a refund of taxes of $5 or less, a refund is not owed.

History: En. 4024, Pol. C. 1895; amd. Sec. 1, Ch. 108, L. 1905; re-en. Sec. 2742, Rev. C. 1907; amd. Sec. 1, Ch. 135, L. 1909; re-en. Sec. 2269, R.C.M. 1921; amd. Sec. 1, Ch. 142, L. 1925; re-en. Sec. 2269, R.C.M. 1935; amd. Sec. 1, Ch. 204, L. 1955; amd. Sec. 151, Ch. 516, L. 1973; amd. Sec. 1, Ch. 348, L. 1977; amd. Sec. 1, Ch. 394, L. 1977; R.C.M. 1947, 84-4502; amd. Sec. 1, Ch. 281, L. 1979; amd. Sec. 1, Ch. 680, L. 1979; amd. Sec. 6, Ch. 463, L. 1981; amd. Sec. 4, Ch. 501, L. 1981; amd. Sec. 1, Ch. 26, Sp. L. June 1986; amd. Sec. 1, Ch. 213, L. 1989; amd. Sec. 1, Ch. 594, L. 1993; amd. Sec. 1, Ch. 448, L. 1999; amd. Sec. 80, Ch. 584, L. 1999; amd. Sec. 92, Ch. 574, L. 2001; amd. Sec. 1, Ch. 511, L. 2003; amd. Sec. 1, Ch. 536, L. 2005; amd. Sec. 2, Ch. 57, L. 2009; amd. Sec. 2, Ch. 344, L. 2009; amd. Sec. 1, Ch. 261, L. 2011; amd. Sec. 4, Ch. 419, L. 2013.



15-1-403. Repealed.

15-1-403. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 1, Ch. 108, L. 1905; re-en. Sec. 2743, Rev. C. 1907; amd. Sec. 2, Ch. 135, L. 1909; re-en. Sec. 2270, R.C.M. 1921; amd. Sec. 1, Ch. 142, L. 1925; re-en. Sec. 2270, R.C.M. 1935; amd. Sec. 85, Ch. 405, L. 1973; R.C.M. 1947, 84-4503; amd. Sec. 5, Ch. 501, L. 1981; amd. Sec. 2, Ch. 811, L. 1991.



15-1-404. Other remedies superseded.

15-1-404. Other remedies superseded. The remedies hereby provided shall supersede the remedy of injunction and all other remedies which might be invoked to prevent the collection of taxes or licenses alleged to be irregularly levied or demanded, except in unusual cases where the remedies hereby provided are deemed by the court to be inadequate.

History: En. Sec. 4026, Pol. C. 1895; re-en. Sec. 2745, Rev. C. 1907; re-en. Sec. 2272, R.C.M. 1921; re-en. Sec. 2272, R.C.M. 1935; R.C.M. 1947, 84-4504; amd. Sec. 7, Ch. 463, L. 1981.



15-1-405. Injunction not to be used to restrain enforcement of tax.

15-1-405. Injunction not to be used to restrain enforcement of tax. No injunction must be granted by any court or judge to restrain the collection of any tax or any part thereof or to restrain the sale of any property for the nonpayment of taxes except: (1) where the tax or the part thereof sought to be enjoined is illegal or is not authorized by law. If the payment of a part of a tax is sought to be enjoined, the other part must be paid before an action can be commenced. (2) where the property is exempt from taxation.

History: En. Sec. 204, p. 128, L. 1891; re-en. Sec. 4023, Pol. C. 1895; re-en. Sec. 2741, Rev. C. 1907; re-en. Sec. 2268, R.C.M. 1921; re-en. Sec. 2268, R.C.M. 1935; R.C.M. 1947, 84-4505.



15-1-406. Declaratory judgment.

15-1-406. Declaratory judgment. (1) An aggrieved taxpayer may bring a declaratory judgment action in the district court seeking a declaration that: (a) an administrative rule or method or procedure of assessment or imposition of tax adopted or used by the department is illegal or improper; or (b) a tax authorized by the state or one of its subdivisions was illegally or unlawfully imposed or exceeded the taxing authority of the entity imposing the tax. (2) The action must be brought within 90 days of the date the notice of the tax due was sent to the taxpayer or, in the case of an assessment covered by the uniform dispute review procedure set forth in 15-1-211, within 90 days of the date of the department director's final decision. The court shall consolidate all actions brought under subsection (1) that challenge the same tax. The decision of the court applies to all similarly situated taxpayers, except those taxpayers who are excluded under 15-1-407. (3) The taxes that are being challenged under this section must be paid under protest when due as a condition of continuing the action. Property taxes are paid under protest as provided in 15-1-402. All other taxes administered by the department, except estate taxes, are paid under protest by filing timely claims for refund and by following the uniform dispute review procedures of 15-1-211. Estate taxes are paid under protest by following the procedures set forth in Title 72. (4) The remedy authorized by this section may not be used to challenge the: (a) market value of property under a property tax unless the challenge is to the legality of a particular methodology that is being applied to similarly situated taxpayers; or (b) legality of a tax other than a property tax or estate tax unless the review pursuant to 15-1-211 has been completed. (5) The remedy authorized by this section is the exclusive method of obtaining a declaratory judgment concerning a tax authorized by the state or one of its subdivisions. The remedy authorized by this section supersedes the Uniform Declaratory Judgments Act established in Title 27, chapter 8. This section does not affect actions for declaratory judgments under 2-4-506.

History: En. Secs. 1, 4, Ch. 463, L. 1981; amd. Sec. 3, Ch. 811, L. 1991; amd. Sec. 1, Ch. 21, L. 1993; amd. Sec. 2, Ch. 594, L. 1993; amd. Sec. 1, Ch. 348, L. 1995; amd. Sec. 2, Ch. 36, L. 1999; amd. Sec. 5, Ch. 9, Sp. L. May 2000.



15-1-407. Alternative remedy -- procedure.

15-1-407. Alternative remedy -- procedure. (1) Except as provided in subsection (2), an action pursuant to 15-1-406 is subject to the provisions of Title 27, chapter 8. (2) In lieu of the requirement of 27-8-301, a party bringing an action under 15-1-406 may elect to use: (a) the procedures available under the Montana Rules of Civil Procedure for bringing a class action, Title 25, chapter 20, rule 23. This includes the requirement that to be a member of the class, a taxpayer must be similarly situated to the representative class member and must have paid the tax under protest as provided in 15-1-406(3). (b) the procedure provided for in subsection (3). (3) (a) A party bringing an action under 15-1-406 may elect to give notice as provided in this subsection. A party so electing shall publish notice that an action has been brought. The notice must be published at least once each week for 4 consecutive weeks in a newspaper of general circulation published in the county where the action is commenced and in other counties within the jurisdiction of the taxing authority. The notice must advise each similarly situated taxpayer that: (i) the court will exclude the taxpayer from the class if the taxpayer so requests by a specific date; (ii) the judgment, whether favorable or not, will include all similarly situated taxpayers who do not request to be excluded; and (iii) any similarly situated taxpayer who does not request exclusion may, if the taxpayer desires, enter an appearance. (b) The court shall exclude a taxpayer from an action brought pursuant to 15-1-406 if the person bringing the action publishes notice as provided in subsection (3) of this section and the taxpayer requests to be excluded by the date specified in the notice. (c) An election to give notice under subsection (3) does not prevent any party to the action from serving process on other interested parties. (d) This section governs alternative notice. This section does not alter the requirement under Rule 23, Montana Rules of Civil Procedure, that to be a member of the class, a taxpayer must have paid the tax under protest as provided in 15-1-406(3). (4) In a proceeding under 15-1-406 all issues must be tried by the court.

History: En. Sec. 2, Ch. 463, L. 1981; amd. Sec. 2, Ch. 348, L. 1995.



15-1-408. Alternative remedy -- judgment.

15-1-408. Alternative remedy -- judgment. If the district court determines that the tax was illegally or unlawfully imposed or exceeded the taxing authority of the entity imposing the tax, the judgment may direct: (1) that the revenue collected under the illegal tax be directly refunded to the taxpayers who have paid the illegal tax and who have not been excluded from the action; (2) that the revenue collected under the illegal tax be used to reduce a similar levy in the ensuing tax year; (3) that the assessment be changed for the taxpayer or taxpayers who brought the action as well as for all similarly situated taxpayers; or (4) any other remedy as the court considers appropriate.

History: En. Sec. 3, Ch. 463, L. 1981; amd. Sec. 3, Ch. 594, L. 1993.



15-1-409. Exclusion of certain property subject to property tax protest -- guaranteed tax base -- tax refund.

15-1-409. Exclusion of certain property subject to property tax protest -- guaranteed tax base -- tax refund. (1) A school district that has centrally assessed property subject to pending property tax protests shall, prior to February 1 of each year, elect whether to waive the school district's right to receive its portion of protested taxes under 15-1-402(5)(b) for the previous year. (2) If the school district elects to waive its right to its portion of the protested taxes under subsection (1), the district's guaranteed tax base aid calculated under 20-9-366 must be determined based on the total taxable value of property in the school district less the taxable value of the centrally assessed property for which a school district waived its right to receive its portion of protested taxes. Upon settlement or other resolution of the protest, the department is responsible for refunding protested taxes or paying any other costs due the protesting taxpayer and retaining any portion of protested taxes that would have been distributed to the school district for each year the school district has elected to waive receiving its portion of the protested taxes. (3) For the purpose of this section, "centrally assessed property" means property that is centrally assessed pursuant to 15-23-101 and industrial property that is assessed annually by the department.

History: En. Sec. 1, Ch. 344, L. 2009; amd. Sec. 2, Ch. 261, L. 2011.



15-1-410. through reserved.

15-1-410 through 15-1-420 reserved.



15-1-421. Payment of taxes by negotiable instrument.

15-1-421. Payment of taxes by negotiable instrument. The department of revenue is not bound by a special, qualified, conditional, or restrictive endorsement placed on a negotiable instrument by the maker or drawer, tendered to the department for the payment of a tax liability, unless: (1) the taxpayer and the department have previously entered into a written agreement that specifies the amount of the taxpayer's liability; and (2) the amount tendered is in accordance with the written agreement.

History: En. Sec. 1, Ch. 17, L. 1989.






Part 5. Disposition of Tax Proceeds

15-1-501. Repealed.

15-1-501. Repealed. Sec. 27, Ch. 475, L. 2007.

History: En. Sec. 1, Ch. 14, L. 1941; amd. Sec. 51, Ch. 147, L. 1963; amd. Sec. 6, Ch. 276, L. 1965; amd. Sec. 51, Ch. 100, L. 1973; amd. Sec. 1, Ch. 300, L. 1975; R.C.M. 1947, 84-1901(part); amd. Sec. 9, Ch. 634, L. 1979; amd. Sec. 2, Ch. 700, L. 1979; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 4, Ch. 619, L. 1983; amd. Sec. 1, Ch. 707, L. 1983; amd. Sec. 4, Ch. 277, L. 1985; amd. Sec. 2, Ch. 611, L. 1987; amd. Sec. 1, Ch. 666, L. 1987; amd. Sec. 64, Ch. 11, Sp. L. June 1989; amd. Sec. 1, Ch. 626, L. 1991; amd. Secs. 47, 55, Ch. 767, L. 1991; amd. Sec. 1, Ch. 455, L. 1993; amd. Sec. 7, Ch. 593, L. 1993; amd. Sec. 10, Ch. 18, L. 1995; amd. Sec. 27, Ch. 451, L. 1995; amd. Sec. 12, Ch. 48, L. 1997; amd. Sec. 68, Ch. 382, L. 1997; amd. Sec. 7, Ch. 422, L. 1997; amd. Sec. 7, Ch. 466, L. 1997; amd. Sec. 31, Ch. 426, L. 1999; amd. Sec. 6, Ch. 9, Sp. L. May 2000; amd. Sec. 15, Ch. 7, L. 2001; amd. Sec. 1, Ch. 306, L. 2001; amd. Sec. 1, Ch. 448, L. 2001; amd. Sec. 93, Ch. 574, L. 2001; amd. Sec. 1, Ch. 521, L. 2003; amd. Sec. 4, Ch. 522, L. 2003; amd. Sec. 2, Ch. 597, L. 2003; amd. Sec. 1, Ch. 163, L. 2005; amd. Sec. 6, Ch. 428, L. 2005; amd. Sec. 1, Ch. 550, L. 2005.



15-1-502. Repealed.

15-1-502. Repealed. Sec. 34, Ch. 455, L. 1993.

History: En. Sec. 1, Ch. 126, L. 1963; amd. Sec. 14, Ch. 516, L. 1973; R.C.M. 1947, 84-725.



15-1-503. Refund of overpayment -- procedure.

15-1-503. Refund of overpayment -- procedure. (1) When there has been an overpayment of the estate tax collected by county treasurers or any other tax collected by the department and there is no law providing for a refund, the department shall refund the amount of the overpayment to the taxpayer, plus any interest and penalty due the taxpayer, as provided in subsection (2). (2) A refund or payment is not allowed unless a claim is filed by the taxpayer before the expiration of 5 years from the time that the tax was paid. Within 6 months after the claim is filed, the department shall examine the claim and either approve or disapprove it. If the claim is approved, the credit or refund must be made to the taxpayer within 60 days after the claim is approved. If the claim is disallowed, the department shall notify the taxpayer and shall grant a hearing on the claim. If the department disapproves a claim after holding a hearing, the determination of the department may be reviewed as provided by 15-30-2608.

History: En. Sec. 2, Ch. 126, L. 1963; amd. Sec. 15, Ch. 516, L. 1973; R.C.M. 1947, 84-726; amd. Sec. 7, Ch. 9, Sp. L. May 2000.



15-1-504. Settlement of county treasurer with department.

15-1-504. Settlement of county treasurer with department. (1) Except as provided in subsections (2) and (3), the county treasurer, between the 1st and 20th days of each month, shall remit to the department all money belonging to the state that was collected by the county treasurer during the preceding month. The remittance must be accompanied by a detailed report upon a form that the department prescribes. The department may assess counties an interest charge of 10% a year on all money not remitted within 5 days from the time required by this section. (2) By June 20 of each year, the county treasurer shall remit to the department an estimate of all money belonging to the state that was collected by the county treasurer by June 15, in addition to the amount collected during the preceding month. By July 15, the county treasurer shall remit all money belonging to the state that was collected by the county treasurer during the remainder of June. (3) Beginning July 1, 2006, the county treasurer shall remit to the department of justice by the 20th of each month all state money that was collected by the county treasurer due to motor vehicle, vessel, and snowmobile transactions during the preceding month. The remittance must be accompanied by a detailed report upon a form prescribed by the department of justice. The department may assess counties an interest charge, at the rate of 10% a year, on all money that is not remitted by the prescribed time.

History: En. Sec. 3990, Pol. C. 1895; re-en. Sec. 2715, Rev. C. 1907; re-en. Sec. 2255, R.C.M. 1921; Cal. Pol. C. Sec. 3865; amd. Sec. 1, Ch. 47, L. 1925; re-en. Sec. 2255, R.C.M. 1935; R.C.M. 1947, 84-4401; amd. Sec. 1, Ch. 72, L. 1991; amd. Sec. 1, Ch. 4, Sp. L. July 1992; amd. Sec. 1, Ch. 102, L. 1993; amd. Sec. 6, Ch. 257, L. 2001; amd. Sec. 5, Ch. 542, L. 2005.



15-1-505. Repealed.

15-1-505. Repealed. Sec. 36, Ch. 451, L. 1993.

History: En. Sec. 3992, Pol. C. 1895; re-en. Sec. 2717, Rev. C. 1907; re-en. Sec. 2257, R.C.M. 1921; Cal. Pol. C. Sec. 3868; amd. Sec. 2, Ch. 47, L. 1925; re-en. Sec. 2257, R.C.M. 1935; R.C.M. 1947, 84-4402.



15-1-506. Repealed.

15-1-506. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 199, p. 128, L. 1891; re-en. Sec. 4016, Pol. C. 1895; re-en. Sec. 2734, Rev. C. 1907; re-en. Sec. 2042, R.C.M. 1921; re-en. Sec. 2042, R.C.M. 1935; amd. Sec. 21, Ch. 405, L. 1973; R.C.M. 1947, 84-448.



15-1-507. through reserved.

15-1-507 through 15-1-515 reserved.



15-1-516. Terminated.

15-1-516. Terminated. Sec. 39(2), Ch. 15, Sp. L. July 1992.

History: En. Sec. 4, Ch. 15, Sp. L. July 1992.



15-1-517. through reserved.

15-1-517 through 15-1-520 reserved.



15-1-521. Property valuation improvement fund.

15-1-521. Property valuation improvement fund. There is an account in the state special revenue fund to be used by the department for increasing the efficiency of the property appraisal, assessment, and taxation process through improvements in technology and administration. The department shall deposit fees collected pursuant to 2-6-110(3) in the account.

History: En. Sec. 2, Ch. 27, Sp. L. November 1993; amd. Sec. 55, Ch. 42, L. 1997.






Part 6. Multistate Tax Compact

15-1-601. Compact adopted -- text.

15-1-601. Compact adopted -- text. The Multistate Tax Compact is enacted into law and entered into with all jurisdictions legally joining in the compact, in the form substantially as set forth in this section. Article VIII of the Multistate Tax Compact relating to interstate audits is specifically adopted.

Article I. Purposes

Article II. Definitions

Article III. Elements Of Income Tax Laws Taxpayer Option, State and Local Taxes

Taxpayer Option, Short Form

Coverage

Article IV. Division Of Income

Article V. Elements Of Sales And Use Tax Laws Tax Credit

Exemption Certificates -- Vendors May Rely

Article VI. The Commission Organization and Management

Committees

Powers

Finance

Article VII. Uniform Regulations And Forms

Article VIII. Interstate Audits

Article IX. Arbitration

Article X. Entry Into Force And Withdrawal

Article XI. Effect On Other Laws And Jurisdiction

Article XII. Construction And Severability

History: En. Sec. 1, Ch. 17, L. 1969; amd. Sec. 1, Ch. 249, L. 1973; amd. Sec. 1, Ch. 163, L. 1975; R.C.M. 1947, 84-6701; amd. Sec. 142, Ch. 56, L. 2009.



15-1-602. Montana compact commissioner -- director of revenue.

15-1-602. Montana compact commissioner -- director of revenue. The director of the department of revenue shall represent this state on the multistate tax commission.

History: En. Sec. 2, Ch. 17, L. 1969; amd. Sec. 118, Ch. 405, L. 1973; R.C.M. 1947, 84-6702.



15-1-603. Alternate.

15-1-603. Alternate. The member representing this state on the multistate tax commission may be represented by an alternate designated by the member.

History: En. Sec. 3, Ch. 17, L. 1969; amd. Sec. 119, Ch. 405, L. 1973; R.C.M. 1947, 84-6703; amd. Sec. 143, Ch. 56, L. 2009.



15-1-604. Not codified.

15-1-604. Not codified. Committee abolished. Sec. 1, 82A-1806, Ch. 272, L. 1971.

History: En. Sec. 4, Ch. 17, L. 1969; amd. Sec. 27, Ch. 453, L. 1977; R.C.M. 1947, 84-6704.






Part 7. Collection of Delinquent Taxes -- Warrant for Distraint

15-1-701. Warrant for distraint.

15-1-701. Warrant for distraint. (1) A warrant for distraint is an order, under the official seal of the department or of the department of transportation, directed to a sheriff of a county of Montana or to an agent authorized by law to collect a tax. The order commands the recipient to levy upon and sell the real and personal property of a delinquent taxpayer. (2) Upon filing the warrant as provided in 15-1-704, there is a lien against all real and personal property of the delinquent taxpayer located in the county where the warrant is filed. The resulting lien is treated in the same manner as a properly docketed judgment lien, the department is a judgment lien creditor, and the department may collect delinquent taxes and enforce the tax lien in the same manner as a judgment is enforced, except that the department may enforce the judgment lien at any time within 10 years of its creation or effective date, whichever is later. (3) A warrant may be issued for the amount of unpaid tax plus accumulated penalty, if any, and accumulated interest. The lien is for the amount indicated on the warrant plus accrued penalty and interest from the date of the warrant. The priority date of the tax lien created by filing the warrant for distraint is the date the tax was due as indicated on the warrant for distraint. (4) The accelerated priority date provided for in subsection (3) is not valid against purchasers, holders of security interests, judgment lien creditors, and those lienholders identified in Title 71, chapter 3, parts 3 through 15, whose interest is recorded prior to the filing of the warrant for distraint.

History: En. Sec. 1, Ch. 439, L. 1981; amd. Sec. 11, Ch. 512, L. 1991; amd. Sec. 1, Ch. 365, L. 1995; amd. Sec. 7, Ch. 529, L. 1995; amd. Sec. 1, Ch. 108, L. 2001.



15-1-702. Issuance of warrant.

15-1-702. Issuance of warrant. (1) If a tax administered and collected by the department is not paid within 30 days of the due date, the department may issue a notice to the taxpayer that unless payment is received within 30 days of the date of the notice a warrant for distraint may be issued. Thirty days after the date of the notice, the department may issue a warrant if payment is not received. (2) Use of the procedure to issue a warrant under this section does not preclude use of the procedure under 15-1-703 if the department determines that it is appropriate to utilize 15-1-703.

History: En. Sec. 2, Ch. 439, L. 1981; amd. Sec. 1, Ch. 131, L. 1989; amd. Sec. 144, Ch. 56, L. 2009.



15-1-703. Emergency issuance of warrant.

15-1-703. Emergency issuance of warrant. (1) The department may issue a warrant for distraint without waiting for the expiration of either 30-day period provided for in 15-1-702 if: (a) the department determines that the collection of the tax is or may be jeopardized because of the delay imposed by the waiting period; or (b) the tax involved is a tax considered to be held in trust by the taxpayer under state law. (2) Whenever the provisions of this section are utilized, the department must notify the taxpayer that warrants have been issued.

History: En. Sec. 3, Ch. 439, L. 1981.



15-1-704. Filing with district court.

15-1-704. Filing with district court. (1) After issuing a warrant, the department may file the warrant with the clerk of a district court. The clerk shall file the warrant in the judgment docket, with the name of the taxpayer listed as the judgment debtor. (2) A copy of the filed warrant may be sent by the department to the sheriff or agent authorized to collect the tax. (3) A judgment lien filed pursuant to this section may be renewed for another 10-year period, upon motion, or by judgment for that purpose founded upon supplemental pleadings.

History: En. Sec. 4, Ch. 439, L. 1981; amd. Sec. 8, Ch. 529, L. 1995; amd. Sec. 56, Ch. 42, L. 1997; amd. Sec. 5, Ch. 515, L. 2001.



15-1-705. Review.

15-1-705. Review. (1) Except as provided in 15-1-707, a taxpayer has the right to a review of the tax liability pursuant to 15-1-211 prior to execution on a filed warrant for distraint. (2) The department must provide notice of the right to review to the taxpayer. This notice may be given prior to the notice referred to in 15-1-702. If the taxpayer notified the department that the taxpayer disagrees with an assessment as provided in 15-1-211, the warrant may not be executed upon until after the review process and any appeals are completed.

History: En. Sec. 5, Ch. 439, L. 1981; amd. Sec. 4, Ch. 811, L. 1991; amd. Sec. 145, Ch. 56, L. 2009.



15-1-706. Execution upon warrant.

15-1-706. Execution upon warrant. (1) Upon receipt of a copy of the filed warrant and notice from the department by electronic or other means that the applicable hearing provisions have been complied with, the sheriff or agent authorized to collect the tax shall proceed to execute upon the warrant in the same manner as prescribed for execution upon a judgment. (2) A notice of levy may be made by means of a certified letter or, upon written consent of the recipient, by electronic means by an agent authorized to collect the tax. An agent is not entitled to any fee or compensation in excess of actual expenses incurred in enforcing the warrant. (3) When issued, a notice of levy has the same force and effect as a writ of execution. A levy upon earnings continues in effect for 120 days or until the judgment is satisfied, whichever occurs first. The levy applies to all pay periods beginning during the 120-day period. (4) A sheriff or agent shall return a warrant, along with any funds collected, within 90 days of the date of the warrant. (5) If the warrant is returned not satisfied in full, the department has the same remedies to collect the deficiency as are available for any civil judgment. (6) The department shall adopt rules to define and implement service of process by electronic means where authorized by law.

History: En. Sec. 6, Ch. 439, L. 1981; amd. Sec. 1, Ch. 397, L. 2001; amd. Sec. 1, Ch. 200, L. 2013; (6)En. Sec. 3, Ch. 200, L. 2013.



15-1-707. Emergency execution upon warrant.

15-1-707. Emergency execution upon warrant. (1) The department may execute upon a filed warrant for distraint without providing an opportunity for a hearing prior to execution if the department determines that the collection of the tax is jeopardized because of the delay imposed by the hearing requirement. (2) When the provisions of this section are utilized, the department shall notify the taxpayer and inform the taxpayer that the taxpayer has a right to request a hearing to be held subsequent to execution. A hearing, if desired, must be requested in writing within 30 days of the date of the notice and, if requested, must be held as soon as possible. The commencement of a proceeding under 15-1-705 does not preclude the use of the provisions of this section if the department determines that the action is appropriate.

History: En. Sec. 7, Ch. 439, L. 1981; amd. Sec. 146, Ch. 56, L. 2009.



15-1-708. Release of lien.

15-1-708. Release of lien. (1) Upon payment in full of the unpaid tax plus accumulated penalty, if any, and accumulated interest, the department shall release the lien acquired by filing the warrant for distraint. (2) Upon partial payment or whenever the department determines that a release or partial release of the lien will facilitate the collection of the unpaid tax, penalty, and interest, the department may release or may partially release the lien acquired by filing the warrant for distraint. The department may release the lien if it determines that the lien is unenforceable. (3) (a) After making all reasonable efforts to collect unpaid taxes, penalties, and interest on the taxes and penalties, the department may determine a debt to be uncollectible. Upon determining that a debt is uncollectible, the department may proceed as provided in 17-4-104. (b) Reasonable fees or costs of collection incurred by the department may be added to the amount of the debt, including added fees or costs. The debtor is liable for repayment of the amount of the debt plus fees or costs added pursuant to this subsection. All money collected must be applied to the debt, except that all fees or costs collected must be retained by the department. If less than the full amount of the debt is collected, the department shall retain only a proportionate share of the collection fees or costs.

History: En. Sec. 8, Ch. 439, L. 1981; amd. Secs. 11, 16, Ch. 529, L. 1995; amd. Sec. 16, Ch. 7, L. 2001; amd. Sec. 2, Ch. 108, L. 2001.



15-1-709. Remedy not exclusive.

15-1-709. Remedy not exclusive. The use of the warrant for distraint provided for in 15-1-701 through 15-1-708 is not exclusive, and the department may use any other remedy provided by law for the collection of tax debts.

History: En. Sec. 9, Ch. 439, L. 1981.






Part 8. Payment of Taxes by Electronic Funds Transfer

15-1-801. Definitions.

15-1-801. Definitions. As used in this part, the following definitions apply: (1) "Department" means the department of revenue provided for in 2-15-1301. (2) "Electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an account. (3) "Taxes" means the taxes provided for in this title, except chapters 70 and 71.

History: En. Sec. 1, Ch. 96, L. 1985; amd. Sec. 3, Ch. 561, L. 1995.



15-1-802. Taxes to be paid by electronic funds transfer -- limitation.

15-1-802. Taxes to be paid by electronic funds transfer -- limitation. All taxes due the state must be paid by electronic funds transfer whenever the amount due is $500,000 or greater. Whenever the payment of taxes is required to be made by electronic funds transfer under this section and the due date falls on a Saturday, Sunday, or legal holiday, the payment may be made on the first business day thereafter.

History: En. Sec. 2, Ch. 96, L. 1985.



15-1-803. Rules.

15-1-803. Rules. The department shall adopt rules necessary to implement this part, including but not limited to rules: (1) coordinating the filing of tax returns with the payment of taxes by electronic funds transfer; and (2) specifying the form and content of electronic funds transfer messages in order to ensure the proper receipt and crediting of the tax payment.

History: En. Sec. 3, Ch. 96, L. 1985.






Part 10. Homeowner Property Tax Payment (Terminated)

15-1-1001. Terminated.

15-1-1001. Terminated. Sec. 15, Ch. 574, L. 1995.

History: En. Sec. 1, Ch. 574, L. 1995.



15-1-1002. Terminated.

15-1-1002. Terminated. Sec. 15, Ch. 574, L. 1995.

History: En. Sec. 2, Ch. 574, L. 1995.



15-1-1003. Terminated.

15-1-1003. Terminated. Sec. 15, Ch. 574, L. 1995.

History: En. Sec. 3, Ch. 574, L. 1995.



15-1-1004. Terminated.

15-1-1004. Terminated. Sec. 15, Ch. 574, L. 1995.

History: En. Sec. 4, Ch. 574, L. 1995.



15-1-1005. Terminated.

15-1-1005. Terminated. Sec. 15, Ch. 574, L. 1995.

History: En. Sec. 5, Ch. 574, L. 1995.



15-1-1006. Terminated.

15-1-1006. Terminated. Sec. 15, Ch. 574, L. 1995.

History: En. Sec. 6, Ch. 574, L. 1995.



15-1-1007. Terminated.

15-1-1007. Terminated. Sec. 15, Ch. 574, L. 1995.

History: En. Sec. 7, Ch. 574, L. 1995.









CHAPTER 2. STATE TAX APPEAL BOARD

Part 1. Composition and Organization

15-2-101. State tax appeal board -- appointment of members -- term of office.

15-2-101. State tax appeal board -- appointment of members -- term of office. There is a state tax appeal board composed of three members appointed by the governor for staggered terms with the advice and consent of the senate. However, a member appointed may serve until the next regular session of the legislature without the advice and consent of the senate. Each member shall hold office for a term of 6 years and until a successor shall be appointed and qualified. A vacancy must be filled by the governor subject to confirmation by the senate during the next legislative session. Succeeding appointments, except when made to fill a vacancy, must be made on or before January 31 during the session of the legislature preceding the commencement of the term for which the appointment is made.

History: En. Sec. 1, Ch. 3, L. 1923; re-en. Sec. 2122.1, R.C.M. 1935; amd. Sec. 50, Ch. 100, L. 1973; amd. Sec. 45, Ch. 405, L. 1973; R.C.M. 1947, 84-701; amd. Sec. 147, Ch. 56, L. 2009.



15-2-102. Qualification and compensation.

15-2-102. Qualification and compensation. (1) To be appointed a member of the state tax appeal board, a person shall possess knowledge of the subject of taxation and skill in matters relating to taxation. A member may not hold any other state office or any office under the government of the United States or under the government of any other state. The person shall devote the entire time to the duties of the office and may not hold any other position of trust or profit or engage in any occupation or business interfering or inconsistent with the person's duties. The state tax appeal board is attached to the department of administration for administrative purposes only as provided in 2-15-121. However, the board may hire its own personnel, and 2-15-121(2)(d) does not apply. (2) State tax appeal board members must be paid a salary within the pay band, defined in 2-18-101, determined by the department of administration as provided in subsection (3). State tax appeal board members must receive pay and pay adjustments consistent with those required by the legislature for state employees in 2-18-303 and 2-18-304. The member designated as presiding officer as provided for in 15-2-103 must receive an additional 5% in salary. All members of the board must receive travel expenses as provided for in 2-18-501 through 2-18-503 when away from the capital on official business. (3) The department of administration shall determine the appropriate occupation and pay band for the state tax appeal board members in the same manner that it determines the occupation and pay band for employees in state government pursuant to Title 2, chapter 18. (4) The governor shall set the salary of the state tax appeal board members within the pay band established by the department of administration.

History: En. Sec. 2, Ch. 3, L. 1923; re-en. Sec. 2122.2, R.C.M. 1935; amd. Sec. 1, Ch. 109, L. 1953; amd. Sec. 8, Ch. 225, L. 1963; amd. Sec. 13, Ch. 237, L. 1967; amd. Sec. 46, Ch. 405, L. 1973; amd. Sec. 26, Ch. 453, L. 1977; R.C.M. 1947, 84-702; amd. Sec. 1, Ch. 620, L. 1979; amd. Sec. 5, Ch. 605, L. 1981; amd. Sec. 4, Ch. 656, L. 1983; amd. Sec. 2, Ch. 236, L. 1985; amd. Sec. 5, Ch. 693, L. 1985; amd. Sec. 13, Ch. 660, L. 1989; amd. Sec. 15, Ch. 720, L. 1991; amd. Sec. 17, Ch. 455, L. 1995; amd. Sec. 9, Ch. 44, L. 2007; amd. Sec. 19, Ch. 81, L. 2007; amd. Sec. 8, Ch. 7, L. 2009.



15-2-103. Organization, quorum, sessions.

15-2-103. Organization, quorum, sessions. The members of the state tax appeal board shall, without delay, meet at the state capital, and the governor shall designate one of their members as presiding officer. A majority of the board constitutes a quorum. The board is in continuous session and must be open for the transaction of business every day except Saturdays, Sundays, and legal holidays; and the sessions of the board must stand and be considered to be adjourned from day to day without formal entry upon its records. The board may hold sessions or conduct hearings and investigations at other places than the capital when considered necessary to facilitate the performance of its duties or to accommodate parties in interest.

History: En. Sec. 3, L. 1923; re-en. Sec. 2122.3, R.C.M. 1935; amd. Sec. 47, Ch. 405, L. 1973; R.C.M. 1947, 84-703; amd. Sec. 148, Ch. 56, L. 2009.



15-2-104. Employees -- expenses -- minutes -- rules.

15-2-104. Employees -- expenses -- minutes -- rules. The state tax appeal board may appoint a secretary and employ other persons as experts, assistants, clerks, and stenographers as may be necessary to perform the duties that may be required of it. The total expenses of the board may not exceed, in the aggregate during any fiscal year, the amount appropriated for the board for all purposes by the legislature for that year. The secretary shall keep full and correct minutes of the transactions and proceedings of the board and may administer oaths and perform other duties as may be required. The board may adopt rules for the orderly and methodical performance of its duties as a tax appeal board and for conducting hearings and other proceedings before it.

History: En. Sec. 5, Ch. 3, L. 1923; re-en. Sec. 2122.5, R.C.M. 1935; amd. Sec. 1, Ch. 82, L. 1947; amd. Sec. 49, Ch. 405, L. 1973; R.C.M. 1947, 84-705; amd. Sec. 149, Ch. 56, L. 2009.



15-2-105. Office, furnishings, and supplies.

15-2-105. Office, furnishings, and supplies. The board shall keep its office at the capital and shall be provided with suitable and necessary offices and office furniture, printing, supplies, stationery, books, periodicals, and financial and commercial reports.

History: En. Sec. 6, Ch. 3, L. 1923; re-en. Sec. 2122.6, R.C.M. 1935; amd. Sec. 50, Ch. 405, L. 1973; R.C.M. 1947, 84-706.



15-2-106. Seal.

15-2-106. Seal. The state tax appeal board shall have a seal and such seal shall have the following words engraved thereon, "Tax Appeal Board of the State of Montana". The board shall authenticate all of its orders, records, and proceedings with such seal, and the courts of this state shall take judicial notice of such seal.

History: En. Sec. 17, Ch. 3, L. 1923; re-en. Sec. 2122.17, R.C.M. 1935; amd. Sec. 60, Ch. 405, L. 1973; R.C.M. 1947, 84-717.






Part 2. Powers and Duties

15-2-201. Powers and duties.

15-2-201. Powers and duties. (1) It is the duty of the state tax appeal board to: (a) prescribe rules for the tax appeal boards of the different counties in the performance of their duties and for this purpose may schedule meetings of county tax appeal boards, and it is the duty of all invited county tax appeal board members to attend if possible, and the cost of their attendance must be paid from the appropriation of the state tax appeal board; (b) grant, at its discretion, whenever good cause is shown and the need for the hearing is not because of taxpayer negligence, permission to a county tax appeal board to meet beyond the normal time period provided for in 15-15-101(2) to hear an appeal; (c) hear appeals from decisions of the county tax appeal boards; (d) hear appeals from decisions of the department of revenue in regard to business licenses, property assessments, taxes, except determinations that an employer-employee relationship existed between the taxpayer and individuals subjecting the taxpayer to the requirements of chapter 30, part 25, and penalties. (2) Oaths to witnesses in any investigation by the state tax appeal board may be administered by a member of the board or the member's agent. If a witness does not obey a summons to appear before the board or refuses to testify or answer any material questions or to produce records, books, papers, or documents when required to do so, that failure or refusal must be reported to the attorney general, who shall thereupon institute proceedings in the proper district court to punish the witness for the neglect or refusal. A person who testifies falsely in any material matter under consideration by the board is guilty of perjury and punished accordingly. Witnesses attending shall receive the same compensation as witnesses in the district court. The compensation must be charged to the proper appropriation for the board. (3) The state tax appeal board also has the duties of an appeal board relating to other matters as may be provided by law.

History: En. Sec. 8, Ch. 3, L. 1923; re-en. Sec. 2122.8, R.C.M. 1935; amd. Sec. 1, Ch. 137, L. 1957; amd. Sec. 1, Ch. 227, L. 1963; amd. Sec. 1, Ch. 211, L. 1971; amd. Sec. 52(a), Ch. 405, L. 1973; amd. Sec. 3, Ch. 38, L. 1974; R.C.M. 1947, 84-708; amd. Sec. 1, Ch. 502, L. 1981; amd. Sec. 3, Ch. 529, L. 1995.






Part 3. Appeal Procedure

15-2-301. Appeal of county tax appeal board decisions.

15-2-301. Appeal of county tax appeal board decisions. (1) The county tax appeal board shall mail a copy of its decision to the taxpayer and to the property assessment division of the department of revenue. If the appearance provisions of 15-15-103 have been complied with, a person or the department on behalf of the state or any municipal corporation aggrieved by the action of the county tax appeal board may appeal to the state board by filing with the state tax appeal board a notice of appeal within 30 calendar days after the receipt of the decision of the county board. The notice must specify the action complained of and the reasons assigned for the complaint. Notice of acceptance of an appeal must be given to the county tax appeal board by the state tax appeal board. The state board shall set the appeal for hearing either in its office in the capital or the county seat as the board considers advisable to facilitate the performance of its duties or to accommodate parties in interest. The board shall give to the appellant and to the respondent at least 15 calendar days' notice of the time and place of the hearing. (2) At the time of giving notice of acceptance of an appeal, the state board may require the county board to certify to it the minutes of the proceedings resulting in the action and all testimony taken in connection with its proceedings. The state board may, in its discretion, determine the appeal on the record if all parties receive a copy of the transcript and are permitted to submit additional sworn statements, or the state board may hear further testimony. For the purpose of expediting its work, the state board may refer any appeal to one of its members or to a designated hearings officer. The board member or hearings officer may exercise all the powers of the board in conducting a hearing and shall, as soon as possible after the hearing, report the proceedings, together with a transcript or a tape recording of the hearing, to the board. The state board shall determine the appeal on the record. (3) On all hearings at county seats throughout the state, the state board or the member or hearings officer designated to conduct a hearing may employ a competent person to electronically record the testimony received. The cost of electronically recording testimony may be paid out of the general appropriation for the board. (4) In connection with any appeal under this section, the state board is not bound by common law and statutory rules of evidence or rules of discovery and may affirm, reverse, or modify any decision. To the extent that this section is in conflict with the Montana Administrative Procedure Act, this section supersedes that act. The state tax appeal board may not amend or repeal any administrative rule of the department. The state tax appeal board shall give an administrative rule full effect unless the board finds a rule arbitrary, capricious, or otherwise unlawful. (5) The decision of the state tax appeal board is final and binding upon all interested parties unless reversed or modified by judicial review. Proceedings for judicial review of a decision of the state tax appeal board under this section are subject to the provisions of 15-2-303 and the Montana Administrative Procedure Act to the extent that it does not conflict with 15-2-303. (6) Sections 15-6-134 and 15-7-111 may not be construed to prevent the department from implementing an order to change the valuation of property.

History: En. Sec. 9, Ch. 3, L. 1923; re-en. Sec. 2122.9, R.C.M. 1935; amd. Sec. 1, Ch. 33, L. 1939; amd. Sec. 54, Ch. 405, L. 1973; amd. Sec. 4, Ch. 38, L. 1974; amd. Sec. 1, Ch. 277, L. 1974; amd. Sec. 1, Ch. 155, L. 1977; amd. Sec. 1, Ch. 249, L. 1977; R.C.M. 1947, 84-709; amd. Sec. 1, Ch. 611, L. 1979; amd. Secs. 1, 2, Ch. 471, L. 1987; amd. Sec. 1, Ch. 247, L. 1991; amd. Sec. 4, Ch. 594, L. 1993; amd. Sec. 1, Ch. 15, Sp. L. November 1993; amd. Sec. 1, Ch. 134, L. 1997; amd. Sec. 81, Ch. 584, L. 1999.



15-2-302. Direct appeal from department decision to state tax appeal board -- hearing.

15-2-302. Direct appeal from department decision to state tax appeal board -- hearing. (1) A person may appeal to the state tax appeal board a final decision of the department of revenue involving: (a) property centrally assessed under chapter 23; (b) classification of property as new industrial property; (c) any other tax, other than the property tax, imposed under this title; or (d) any other matter in which the appeal is provided by law. (2) The appeal is made by filing a complaint with the board within 30 days following receipt of notice of the department's final decision. The complaint must set forth the grounds for relief and the nature of relief demanded. The board shall immediately transmit a copy of the complaint to the department. (3) The department shall file with the board an answer within 30 days following filing of a complaint. (4) The board shall conduct the appeal in accordance with the contested case provisions of the Montana Administrative Procedure Act. (5) The decision of the state tax appeal board is final and binding upon all interested parties unless reversed or modified by judicial review. Proceedings for judicial review of a decision of the state tax appeal board under this section are subject to the provisions of 15-2-303 and the Montana Administrative Procedure Act to the extent that it does not conflict with 15-2-303.

History: En. 84-709.4 by Sec. 2, Ch. 155, L. 1977; R.C.M. 1947, 84-709.4; amd. Sec. 1, Ch. 59, L. 1993; amd. Sec. 5, Ch. 594, L. 1993; amd. Sec. 9, Ch. 491, L. 1997; amd. Sec. 1, Ch. 67, L. 2005.



15-2-303. Judicial review.

15-2-303. Judicial review. (1) Any party to an appeal before the state tax appeal board who is aggrieved by a final decision is entitled to judicial review under this part. (2) Proceedings for review must be instituted by filing a petition in district court in the county in which the taxable property or some portion of it is located, except the taxpayer has the option to file in the district court of the first judicial district. A petition for judicial review must be filed within 60 days after service of the final decision of the state tax appeal board or, if a rehearing is requested, within 60 days after service of the final decision. Copies of the petition must be promptly served on all parties of record. The department of revenue shall promptly notify the state tax appeal board, in writing, of any judicial review, but failure to do so has no effect on the judicial review. The department of revenue shall, on request, submit to the state tax appeal board a copy of all pleadings and documents. (3) If the judicial review involves a taxpayer who is seeking a refund of taxes paid under protest, the appealing party shall provide a copy of the petition to the treasurer of the county in which the taxable property or some portion of it is located, but failure to do so has no effect on the judicial review. (4) Proceedings for review of a decision by the state tax appeal board by a company under the jurisdiction of the public service commission must be instituted in the district court of the first judicial district. (5) Notwithstanding the provisions of 2-4-704(1), the court may, for good cause shown, permit additional evidence to be introduced.

History: En. 84-708.1 by Sec. 52(b), Ch. 405, L. 1973; amd. Sec. 2, Ch. 277, L. 1974; amd. Sec. 1, Ch. 346; amd. Sec. 1, Ch. 404, L. 1975; R.C.M. 1947, 84-709.1; amd. Sec. 1, Ch. 77, L. 1981; amd. Sec. 6, Ch. 501, L. 1981; amd. Sec. 6, Ch. 594, L. 1993.



15-2-304. Petition for interlocutory adjudication.

15-2-304. Petition for interlocutory adjudication. (1) (a) Either party, within 30 days of the filing of an answer to an appeal before the state tax appeal board, may file a petition for an interlocutory adjudication under 15-2-305. The petition may be filed with the district court: (i) in the first judicial district; (ii) in the county in which the taxable property is located; or (iii) in cases not involving property taxes, in the county where the taxpayer resides or has the taxpayer's principal place of business in the state. (b) The petition may raise any question involving procedure, the admissibility of evidence, or a substantive question of law raised by the pleadings within 30 days of filing an answer to the appeal with the state tax appeal board. (c) A nonpetitioning party shall respond to the petition within 30 days after service of the petition. The response may raise any question not raised in the petition involving procedure, the admissibility of evidence, or a substantive question of law. (2) After the 30-day period specified in subsection (1)(b) but before arguments have been heard, the parties to the proceeding may jointly petition a district court to make an interlocutory adjudication as provided under 15-2-305. A petition for an adjudication must be signed by each party to the proceeding. (3) In a petition under subsection (1) or (2), one party must be designated as the petitioner and every other party must be designated a respondent. The court may in its discretion grant a petition if it appears that the issues presented involve procedure, the admissibility of evidence, or a substantive question of law and do not require the determination of questions of fact and that the controversy would be more expeditiously resolved by an adjudication. If the court grants a petition, it shall rule on all issues presented in the petition and the response, regardless of whether a ruling on less than all of the issues is dispositive of the case.

History: En. 84-709.2 by Sec. 2, Ch. 404, L. 1975; R.C.M. 1947, 84-709.2(part); amd. Sec. 1, Ch. 506, L. 1987; amd. Sec. 1, Ch. 620, L. 1991; amd. Sec. 150, Ch. 56, L. 2009.



15-2-305. Jurisdiction to make interlocutory adjudication.

15-2-305. Jurisdiction to make interlocutory adjudication. A district court may make an interlocutory adjudication of an issue pending before the state tax appeal board if that issue involves procedure, the admissibility of evidence, or a substantive question of law and does not require the determination of a question of fact. If the petition is granted, the district court shall rule on all issues presented in the petition and the response, regardless of whether a ruling on less than all of the issues is dispositive of the case. Appeals from the ruling of the court may be appealed as in other civil actions.

History: En. 84-709.3 by Sec. 3, Ch. 404, L. 1975; R.C.M. 1947, 84-709.3(part); amd. Sec. 2, Ch. 620, L. 1991.



15-2-306. Board may order refund.

15-2-306. Board may order refund. (1) In any appeal before the state tax appeal board when a taxpayer has paid property taxes or fees under written protest and the taxes or fees are held by the treasurer of a unit of local government in a protest fund, the state tax appeal board shall enter judgment, exclusive of costs, if the board finds that the property taxes or fees should be refunded. (2) The state tax appeal board's judgment issued pursuant to subsection (1) must be held in abeyance: (a) until the time period for appeal has passed; or (b) if the final decision of the state tax appeal board has been appealed in accordance with 15-2-303.

History: En. Sec. 2, Ch. 501, L. 1981; amd. Sec. 7, Ch. 594, L. 1993.



15-2-307. Repealed.

15-2-307. Repealed. Sec. 10, Ch. 594, L. 1993.

History: En. Sec. 1, Ch. 526, L. 1981.



15-2-308. Repealed.

15-2-308. Repealed. Sec. 10, Ch. 594, L. 1993.

History: En. Sec. 2, Ch. 526, L. 1981.



15-2-309. Repealed.

15-2-309. Repealed. Sec. 10, Ch. 594, L. 1993.

History: En. Sec. 3, Ch. 526, L. 1981.



15-2-310. Repealed.

15-2-310. Repealed. Sec. 10, Ch. 594, L. 1993.

History: En. Sec. 4, Ch. 526, L. 1981.









CHAPTER 6. PROPERTY SUBJECT TO TAXATION

Part 1. Classification

15-6-101. Property subject to taxation -- classification.

15-6-101. Property subject to taxation -- classification. (1) All property in this state is subject to taxation, except as provided otherwise. (2) For the purpose of taxation, the taxable property in the state shall be classified in accordance with this part.

History: (1)En. Sec. 1667, Comp. Stat. 1887; en. Sec. 1, p. 73, L. 1891; re-en. Sec. 3670, Pol. C. 1895; re-en. Sec. 2498, Rev. C. 1907; re-en. Sec. 1997, R.C.M. 1921; Cal. Pol. C. Sec. 3607; re-en. Sec. 1997, R.C.M. 1935; amd. Sec. 1, Ch. 126, L. 1977; Sec. 84-201, R.C.M. 1947; (2)En. 84-301.1 by Sec. 1, Ch. 566, L. 1977; Sec. 84-301.1, R.C.M. 1947; R.C.M. 1947, 84-201, 84-301.1; amd. Sec. 13, Ch. 686, L. 1979; amd. Sec. 15, Ch. 693, L. 1979; amd. Sec. 18, Ch. 712, L. 1979; amd. Sec. 2, Ch. 20, L. 1985; amd. Sec. 3, Ch. 681, L. 1985.



15-6-102. Repealed.

15-6-102. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.2 by Sec. 2, Ch. 566, L. 1977; R.C.M. 1947, 84-301.2.



15-6-103. Repealed.

15-6-103. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.3 by Sec. 3, Ch. 566, L. 1977; R.C.M. 1947, 84-301.3.



15-6-104. Repealed.

15-6-104. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.4 by Sec. 4, Ch. 566, L. 1977; R.C.M. 1947, 84-301.4.



15-6-105. Repealed.

15-6-105. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.5 by Sec. 5, Ch. 566, L. 1977; R.C.M. 1947, 84-301.5.



15-6-106. Repealed.

15-6-106. Repealed. Sec. 17, Ch. 634, L. 1979; Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.6 by Sec. 6, Ch. 566, L. 1977; R.C.M. 1947, 84-301.6.



15-6-107. Repealed.

15-6-107. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.7 by Sec. 7, Ch. 566, L. 1977; R.C.M. 1947, 84-301.7.



15-6-108. Repealed.

15-6-108. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.8 by Sec. 8, Ch. 566, L. 1977; R.C.M. 1947, 84-301.8.



15-6-109. Repealed.

15-6-109. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.9 by Sec. 9, Ch. 566, L. 1977; R.C.M. 1947, 84-301.9.



15-6-110. Repealed.

15-6-110. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.10 by Sec. 10, Ch. 566, L. 1977; amd. Sec. 11, Ch. 566, L. 1977; R.C.M. 1947, 84-301.10.



15-6-111. Repealed.

15-6-111. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.11 by Sec. 12, Ch. 566, L. 1977; R.C.M. 1947, 84-301.11.



15-6-112. Repealed.

15-6-112. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.12 by Sec. 13, Ch. 566, L. 1977; R.C.M. 1947, 84-301.12.



15-6-113. Repealed.

15-6-113. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.13 by Sec. 14, Ch. 566, L. 1977; R.C.M. 1947, 84-301.13.



15-6-114. Repealed.

15-6-114. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.14 by Sec. 15, Ch. 566, L. 1977; R.C.M. 1947, 84-301.14.



15-6-115. Repealed.

15-6-115. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.15 by Sec. 16, Ch. 566, L. 1977; amd. Sec. 11, Ch. 566, L. 1977; R.C.M. 1947, 84-301.15.



15-6-116. Repealed.

15-6-116. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.16 by Sec. 17, Ch. 566, L. 1977; amd. Sec. 2, Ch. 499, L. 1977; amd. Sec. 8, Ch. 576, L. 1977; R.C.M. 1947, 84-301.16.



15-6-117. Repealed.

15-6-117. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.17 by Sec. 18, Ch. 566, L. 1977; R.C.M. 1947, 84-301.17.



15-6-118. Repealed.

15-6-118. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.18 by Sec. 19, Ch. 566, L. 1977; R.C.M. 1947, 84-301.18.



15-6-119. Repealed.

15-6-119. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-301.19 by Sec. 20, Ch. 566, L. 1977; R.C.M. 1947, 84-301.19.



15-6-120. Repealed.

15-6-120. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. Sec. 15, Ch. 498, L. 1977; R.C.M. 1947, 84-310.20.



15-6-121. Repealed.

15-6-121. Repealed. Sec. 27, Ch. 693, L. 1979; Sec. 30, Ch. 712, L. 1979.

History: En. Sec. 3, Ch. 502, L. 1977; R.C.M. 1947, 84-301.21.



15-6-122. Business equipment tax on business personal property.

15-6-122. Business equipment tax on business personal property. A personal property tax applied to any class of personal property, excluding livestock, described in this part that belongs to, is claimed by, or is in the possession of or under the control or management of a sole proprietor, firm, association, partnership, business, corporation, or limited liability company is a business equipment tax.

History: En. Sec. 1, Ch. 347, L. 1995.



15-6-123. through reserved.

15-6-123 through 15-6-130 reserved.



15-6-131. Class one property -- description -- taxable percentage.

15-6-131. Class one property -- description -- taxable percentage. (1) Class one property includes the annual net proceeds of all mines and mining claims except bentonite, coal, and metal mines. (2) Class one property is taxed at 100% of its annual net proceeds after deducting the expenses specified and allowed by 15-23-503 or, for talc, as provided in 15-23-515 or, for vermiculite, as provided in 15-23-516 or, for limestone, as provided in 15-23-517 or, for industrial garnets and associated byproducts, as provided in 15-23-518.

History: En. Sec. 1, Ch. 693, L. 1979; amd. Sec. 1, Ch. 323, L. 1983; amd. Sec. 3, Ch. 531, L. 1989; amd. Sec. 3, Ch. 695, L. 1991; amd. Sec. 1, Ch. 700, L. 1991; amd. Sec. 3, Ch. 506, L. 1993; amd. Sec. 3, Ch. 397, L. 1995; amd. Sec. 12, Ch. 559, L. 2005.



15-6-132. Class two property -- description -- taxable percentage.

15-6-132. Class two property -- description -- taxable percentage. (1) Class two property includes the annual gross proceeds of metal mines. (2) Class two property is taxed at 3% of its annual gross proceeds, as defined in 15-23-801.

History: En. Sec. 2, Ch. 693, L. 1979; amd. Sec. 72, Ch. 11, Sp. L. June 1989.



15-6-133. Class three property -- description -- taxable percentage.

15-6-133. Class three property -- description -- taxable percentage. (1) Class three property includes: (a) agricultural land as defined in 15-7-202; (b) nonproductive patented mining claims outside the limits of an incorporated city or town held by an owner for the ultimate purpose of developing the mineral interests on the property. For the purposes of this subsection (1)(b), the following provisions apply: (i) The claim may not include any property that is used for residential purposes, recreational purposes as described in 70-16-301, or commercial purposes as defined in 15-1-101 or any property the surface of which is being used for other than mining purposes or has a separate and independent value for other purposes. (ii) Improvements to the property that would not disqualify the parcel are taxed as otherwise provided in this title, including that portion of the land upon which the improvements are located and that is reasonably required for the use of the improvements. (iii) Nonproductive patented mining claim property must be valued as if the land were devoted to agricultural grazing use. (c) parcels of land of 20 acres or more but less than 160 acres under one ownership that are not eligible for valuation, assessment, and taxation as agricultural land under 15-7-202(1), which are considered to be nonqualified agricultural land. Nonqualified agricultural land may not be devoted to a commercial or industrial purpose. Nonqualified agricultural land is valued at the productive capacity value of grazing land, at the average grade of grazing land. (2) Subject to subsection (3), class three property is taxed at the taxable percentage rate applicable to class four property, as provided in 15-6-134(2)(a). (3) The taxable value of land described in subsection (1)(c) is computed by multiplying the value of the land by seven times the taxable percentage rate for agricultural land.

History: En. Sec. 3, Ch. 693, L. 1979; amd. Sec. 1, Ch. 739, L. 1985; amd. Sec. 3, Ch. 773, L. 1991; amd. Sec. 1, Ch. 267, L. 1993; amd. Sec. 1, Ch. 627, L. 1993; amd. Sec. 4, Ch. 485, L. 1995; amd. Sec. 1, Ch. 376, L. 2005.



15-6-134. Class four property -- description -- taxable percentage.

15-6-134. Class four property -- description -- taxable percentage. (1) Class four property includes: (a) subject to 15-6-222 and subsections (1)(f) and (1)(g) of this section, all land, except that specifically included in another class; (b) subject to 15-6-222 and subsections (1)(f) and (1)(g) of this section, all improvements, including trailers, manufactured homes, or mobile homes used as a residence, except those specifically included in another class; (c) the first $100,000 or less of the taxable market value of any improvement on real property, including trailers, manufactured homes, or mobile homes, and appurtenant land not exceeding 5 acres owned or under contract for deed and actually occupied for at least 7 months a year as the primary residential dwelling of one or more qualified claimants: (i) for tax year 2009, whose federal adjusted gross income did not exceed the thresholds established in subsection (2)(b)(i); or (ii) for tax years after tax year 2009, whose total household income did not exceed the thresholds established in subsection (2)(b)(i); (d) all golf courses, including land and improvements actually and necessarily used for that purpose, that consist of at least nine holes and not less than 700 lineal yards; (e) subject to 15-6-222(1), all improvements on land that is eligible for valuation, assessment, and taxation as agricultural land under 15-7-202, including 1 acre of real property beneath improvements on land described in 15-6-133(1)(c). The 1 acre must be valued at market value. (f) (i) single-family residences, including trailers, manufactured homes, or mobile homes; (ii) rental multifamily dwelling units; (iii) appurtenant improvements to the residences or dwelling units, including the parcels of land upon which the residences and dwelling units are located and any leasehold improvements; and (iv) vacant residential lots; and (g) (i) commercial buildings and the parcels of land upon which they are situated; and (ii) vacant commercial lots. (2) Class four property is taxed as follows: (a) Except as provided in 15-24-1402, 15-24-1501, 15-24-1502, and 15-24-2101, property described in subsections (1)(a), (1)(b), and (1)(e) through (1)(g) of this section is taxed at: (i) 2.93% of its taxable market value in tax year 2009; (ii) 2.82% of its taxable market value in tax year 2010; (iii) 2.72% of its taxable market value in tax year 2011; (iv) 2.63% of its taxable market value in tax year 2012; (v) 2.54% of its taxable market value in tax year 2013; and (vi) 2.47% of its taxable market value in tax years after 2013. (b) (i) Property qualifying under the property tax assistance program in subsection (1)(c) is taxed at the rate provided in subsection (2)(a) of its taxable market value multiplied by a percentage figure based on the income for the preceding calendar year of the owner or owners who occupied the property as their primary residence and determined from the following table: IncomeIncomePercentage Single PersonMarried CoupleMultiplier Head of Household $0 - $6,000$0 - $8,00020% $6,001 - $9,200$8,001 - $14,00050% $9,201 - $15,000$14,001 - $20,00070% (ii) The income levels contained in the table in subsection (2)(b)(i) must be adjusted for inflation annually by the department. The adjustment to the income levels is determined by: (A) multiplying the appropriate dollar amount from the table in subsection (2)(b)(i) by the ratio of the PCE for the second quarter of the year prior to the year of application to the PCE for the second quarter of 1995; and (B) rounding the product thus obtained to the nearest whole dollar amount. (iii) "PCE" means the implicit price deflator for personal consumption expenditures as published quarterly in the Survey of Current Business by the bureau of economic analysis of the U.S. department of commerce. (c) Property described in subsection (1)(d) is taxed at one-half the taxable percentage rate established in subsection (2)(a). (3) Within the meaning of comparable property, as defined in 15-1-101, property assessed as commercial property is comparable only to other property assessed as commercial property and property assessed as other than commercial property is comparable only to other property assessed as other than commercial property. (4) (a) As used in this section, "qualified claimants" means one or more owners who: (i) occupied the residence as their primary residence for more than 7 months during the preceding calendar year; (ii) had combined income for the preceding calendar year that does not exceed the threshold provided in subsection (2)(b); and (iii) file a claim for assistance on a form that the department prescribes on or before April 15 of the year for which the assistance is claimed. (b) For the purposes of subsection (1)(c), total household income is the income as reported on the tax return or returns required by chapter 30 or 31 for the year in which the assistance is being claimed excluding losses, depletion, and depreciation and before any federal or state adjustments to income. In cases in which the claimant is not required to file a tax return under chapter 30 or 31, household income means the household's total income as it would have been calculated under this subsection (4)(b) if the claimant had been required to file a return. (c) The combined income of two or more owners who are qualified claimants: (i) may not exceed the married couple and head of household thresholds provided in subsection (2)(b); and (ii) determines the amount of tax reduction under subsection (2)(b).

History: En. Sec. 4, Ch. 693, L. 1979; amd. Sec. 3, Ch. 638, L. 1979; amd. Sec. 1, Ch. 599, L. 1981; amd. Sec. 59, Ch. 575, L. 1981; amd. Sec. 1, Ch. 564, L. 1981; amd. Sec. 1, Ch. 25, L. 1983; amd. Sec. 2, Ch. 632, L. 1983; amd. Sec. 1, Ch. 292, L. 1985; amd. Sec. 1, Ch. 663, L. 1985; amd. Sec. 2, Ch. 739, L. 1985; amd. Sec. 2, Ch. 743, L. 1985; amd. Sec. 1, Ch. 427, L. 1987; amd. Sec. 1, Ch. 575, L. 1987; amd. Sec. 1, Ch. 612, L. 1991; amd. Sec. 4, Ch. 773, L. 1991; amd. Sec. 6, Ch. 267, L. 1993; amd. Sec. 1, Ch. 562, L. 1993; amd. Sec. 1, Ch. 485, L. 1995; amd. Sec. 8, Ch. 574, L. 1995; amd. Sec. 7, Ch. 200, L. 1997; amd. Sec. 2, Ch. 463, L. 1997; amd. Sec. 1, Ch. 436, L. 1999; amd. Sec. 82, Ch. 584, L. 1999; amd. Sec. 2, Ch. 135, L. 2001; amd. Sec. 3, Ch. 606, L. 2003; amd. Sec. 1, Ch. 532, L. 2005; amd. Sec. 1, Ch. 584, L. 2005; amd. Sec. 4, Ch. 421, L. 2009; amd. Sec. 2, Ch. 483, L. 2009.



15-6-135. Class five property -- description -- taxable percentage.

15-6-135. Class five property -- description -- taxable percentage. (1) Class five property includes: (a) all property used and owned by cooperative rural electrical and cooperative rural telephone associations organized under the laws of Montana, except property owned by cooperative organizations described in 15-6-137(1)(a); (b) air and water pollution control equipment as defined in this section; (c) new industrial property as defined in this section; (d) any personal or real property used primarily in the production of ethanol-blended gasoline during construction and for the first 3 years of its operation; (e) all land and improvements and all personal property owned by a research and development firm, provided that the property is actively devoted to research and development; (f) machinery and equipment used in electrolytic reduction facilities; (g) all property used and owned by persons, firms, corporations, or other organizations that are engaged in the business of furnishing telecommunications services exclusively to rural areas or to rural areas and cities and towns of 1,200 permanent residents or less. (2) (a) "Air and water pollution control equipment" means that portion of identifiable property, facilities, machinery, devices, or equipment designed, constructed, under construction, or operated for removing, disposing, abating, treating, eliminating, destroying, neutralizing, stabilizing, rendering inert, storing, or preventing the creation of air or water pollutants that, except for the use of the item, would be released to the environment. Reduction in pollutants obtained through operational techniques without specific facilities, machinery, devices, or equipment is not eligible for certification under this section. (b) Requests for certification must be made on forms available from the department of revenue. Certification may not be granted unless the applicant is in substantial compliance with all applicable rules, laws, orders, or permit conditions. Certification remains in effect only as long as substantial compliance continues. (c) The department of environmental quality shall promulgate rules specifying procedures, including timeframes for certification application, and definitions necessary to identify air and water pollution control equipment for certification and compliance. The department of revenue shall promulgate rules pertaining to the valuation of qualifying air and water pollution control equipment. The department of environmental quality shall identify and track compliance in the use of certified air and water pollution control equipment and report continuous acts or patterns of noncompliance at a facility to the department of revenue. Casual or isolated incidents of noncompliance at a facility do not affect certification. (d) A person may appeal the certification, classification, and valuation of the property to the state tax appeal board. Appeals on the property certification must name the department of environmental quality as the respondent, and appeals on the classification or valuation of the equipment must name the department of revenue as the respondent. (3) (a) "New industrial property" means any new industrial plant, including land, buildings, machinery, and fixtures, used by new industries during the first 3 years of their operation. The property may not have been assessed within the state of Montana prior to July 1, 1961. (b) New industrial property does not include: (i) property used by retail or wholesale merchants, commercial services of any type, agriculture, trades, or professions unless the business or profession meets the requirements of subsection (4)(b)(v); (ii) a plant that will create adverse impact on existing state, county, or municipal services; or (iii) property used or employed in an industrial plant that has been in operation in this state for 3 years or longer. (4) (a) "New industry" means any person, corporation, firm, partnership, association, or other group that establishes a new plant in Montana for the operation of a new industrial endeavor, as distinguished from a mere expansion, reorganization, or merger of an existing industry. (b) New industry includes only those industries that: (i) manufacture, mill, mine, produce, process, or fabricate materials; (ii) do similar work, employing capital and labor, in which materials unserviceable in their natural state are extracted, processed, or made fit for use or are substantially altered or treated so as to create commercial products or materials; (iii) engage in the mechanical or chemical transformation of materials or substances into new products in the manner defined as manufacturing in the North American Industry Classification System Manual prepared by the United States office of management and budget; (iv) engage in the transportation, warehousing, or distribution of commercial products or materials if 50% or more of an industry's gross sales or receipts are earned from outside the state; or (v) earn 50% or more of their annual gross income from out-of-state sales. (5) Class five property is taxed at 3% of its market value.

History: (1), (2)(a), (3) thru (6)En. Sec. 5, Ch. 693, L. 1979; amd. Sec. 4, Ch. 660, L. 1979; (2)(b)En. Sec. 1, Ch. 659, L. 1979; amd. Sec. 60, Ch. 575, L. 1981; amd. Sec. 36, Ch. 370, L. 1987; amd. Sec. 1, Ch. 519, L. 1987; amd. Sec. 1, Ch. 568, L. 1987; amd. Sec. 3, Ch. 659, L. 1987; amd. Sec. 1, Ch. 694, L. 1991; amd. Sec. 1, Ch. 510, L. 1993; amd. Sec. 39, Ch. 418, L. 1995; amd. Sec. 26, Ch. 51, L. 1999; amd. Sec. 32, Ch. 426, L. 1999; amd. Sec. 2, Ch. 100, L. 2007.



15-6-136. Repealed.

15-6-136. Repealed. Secs. 27, 31, Ch. 285, L. 1999.

History: En. Sec. 6, Ch. 693, L. 1979; amd. Sec. 1, Ch. 330, L. 1981; amd. Sec. 5, Ch. 613, L. 1981; amd. Sec. 2, Ch. 599, L. 1983; amd. Sec. 2, Ch. 570, L. 1985; amd. Sec. 1, Ch. 660, L. 1987; amd. Sec. 1, Ch. 598, L. 1989; amd. Sec. 1, Ch. 648, L. 1989; amd. Sec. 2, Ch. 10, Sp. L. June 1989; amd. Sec. 5, Ch. 773, L. 1991; amd. Sec. 1, Ch. 409, L. 1997; amd. Sec. 1, Ch. 546, L. 1997; amd. Sec. 11, Ch. 285, L. 1999; amd. Sec. 1, Ch. 555, L. 1999; amd. Sec. 1, Ch. 11, Sp. L. May 2000.



15-6-137. Class seven property -- description -- taxable percentage.

15-6-137. Class seven property -- description -- taxable percentage. (1) Except as provided in subsection (2), class seven property includes: (a) all property owned by cooperative rural electrical associations that serve less than 95% of the electricity consumers within the incorporated limits of a city or town, except rural electric cooperative properties described in 15-6-141(1)(c); (b) electric transformers and meters; electric light and power substation machinery; natural gas measuring and regulating station equipment, meters, and compressor station machinery owned by noncentrally assessed public utilities; and tools used in the repair and maintenance of this property. (2) Class seven property does not include wind generation facilities, biomass generation facilities, and energy storage facilities classified under 15-6-157. (3) Class seven property is taxed at 8% of its market value.

History: En. Sec. 7, Ch. 693, L. 1979; amd. Sec. 2, Ch. 330, L. 1981; amd. Sec. 1, Ch. 352, L. 1981; amd. Sec. 61, Ch. 575, L. 1981; amd. Sec. 1, Ch. 576, L. 1989; amd. Sec. 4, Ch. 10, Sp. L. June 1989; amd. Sec. 32, Ch. 505, L. 1997; amd. Sec. 33, Ch. 426, L. 1999; amd. Sec. 4, Ch. 563, L. 2005; amd. Sec. 1, Ch. 357, L. 2009; amd. Sec. 1, Ch. 309, L. 2011.



15-6-138. Class eight property -- description -- taxable percentage.

15-6-138. Class eight property -- description -- taxable percentage. (1) Class eight property includes: (a) all agricultural implements and equipment that are not exempt under 15-6-207 or 15-6-220; (b) all mining machinery, fixtures, equipment, tools that are not exempt under 15-6-219, and supplies except those included in class five under 15-6-135; (c) for oil and gas production, all: (i) machinery; (ii) fixtures; (iii) equipment, including flow lines and gathering lines, pumping units, oil field storage tanks, water storage tanks, water disposal injection pumps, gas compressor and dehydrator units, communication towers, gas metering shacks, treaters, gas separators, water flood units, and gas boosters, together with equipment that is skidable, portable, or movable; (iv) tools that are not exempt under 15-6-219; and (v) supplies except those included in class five; (d) all manufacturing machinery, fixtures, equipment, tools, except a certain value of hand-held tools and personal property related to space vehicles, ethanol manufacturing, and industrial dairies and milk processors as provided in 15-6-220, and supplies except those included in class five; (e) all goods and equipment that are intended for rent or lease, except goods and equipment that are specifically included and taxed in another class or that are rented under a purchase incentive rental program as defined in 15-6-202(4); (f) special mobile equipment as defined in 61-1-101; (g) furniture, fixtures, and equipment, except that specifically included in another class, used in commercial establishments as defined in this section; (h) x-ray and medical and dental equipment; (i) citizens' band radios and mobile telephones; (j) radio and television broadcasting and transmitting equipment; (k) cable television systems; (l) coal and ore haulers; (m) theater projectors and sound equipment; and (n) all other property that is not included in any other class in this part, except that property that is subject to a fee in lieu of a property tax. (2) As used in this section, the following definitions apply: (a) "Coal and ore haulers" means nonhighway vehicles that exceed 18,000 pounds an axle and that are primarily designed and used to transport coal, ore, or other earthen material in a mining or quarrying environment. (b) "Commercial establishment" includes any hotel, motel, office, petroleum marketing station, or service, wholesale, retail, or food-handling business. (c) "Flow lines and gathering lines" means pipelines used to transport all or part of the oil or gas production from an oil or gas well to an interconnection with a common carrier pipeline as defined in 69-13-101, a pipeline carrier as defined in 49 U.S.C. 15102(2), or a rate-regulated natural gas transmission or oil transmission pipeline regulated by the public service commission or the federal energy regulatory commission. (3) Except as provided in 15-24-1402 and 15-24-2102, class eight property is taxed at: (a) for the first $6 million of taxable market value in excess of the exemption amount in subsection (4), 1.5%; and (b) for all taxable market value in excess of $6 million, 3%. (4) The first $100,000 of market value of class eight property of a person or business entity is exempt from taxation. (5) The gas gathering facilities of a stand-alone gas gathering company providing gas gathering services to third parties on a contractual basis, owning more than 500 miles of gas gathering lines in Montana, and centrally assessed in tax years prior to 2009 must be treated as a natural gas transmission pipeline subject to central assessment under 15-23-101. For purposes of this subsection, the gas gathering line ownership of all affiliated companies, as defined in section 1504(a) of the Internal Revenue Code, 26 U.S.C. 1504(a), must be aggregated for purposes of determining the 500-mile threshold.

History: En. Sec. 8, Ch. 693, L. 1979; amd. Sec. 62, Ch. 575, L. 1981; amd. Sec. 1, Ch. 278, L. 1983; amd. Sec. 1, Ch. 599, L. 1983; amd. Sec. 4, Ch. 516, L. 1985; amd. Sec. 3, Ch. 743, L. 1985; amd. Sec. 5, Ch. 453, L. 1987; amd. Sec. 1, Ch. 584, L. 1987; amd. Sec. 3, Ch. 611, L. 1987; amd. Sec. 2, Ch. 576, L. 1989; amd. Sec. 2, Ch. 598, L. 1989; amd. Sec. 5, Ch. 10, Sp. L. June 1989; amd. Sec. 1, Ch. 575, L. 1993; amd. Sec. 1, Ch. 570, L. 1995; amd. Sec. 2, Ch. 121, L. 1997; amd. Sec. 2, Ch. 496, L. 1997; amd. Sec. 12, Ch. 285, L. 1999; amd. Sec. 1, Ch. 551, L. 1999; amd. Sec. 2, Ch. 555, L. 1999; amd. Sec. 2, Ch. 11, Sp. L. May 2000; amd. Sec. 1, Ch. 438, L. 2001; amd. Sec. 19, Ch. 114, L. 2003; amd. Sec. 1, Ch. 505, L. 2003; amd. Sec. 1, Ch. 3, L. 2005; amd. Sec. 1, Ch. 531, L. 2005; amd. Sec. 2, Ch. 532, L. 2005; amd. Sec. 6, Ch. 542, L. 2005; amd. Sec. 2, Ch. 584, L. 2005; amd. Sec. 20, Ch. 2, L. 2009; amd. Sec. 1, Ch. 343, L. 2009; amd. Sec. 5, Ch. 421, L. 2009; amd. Sec. 1, Ch. 487, L. 2009; amd. Sec. 2, Ch. 411, L. 2011; amd. Sec. 4, Ch. 268, L. 2013; amd. Sec. 2, Ch. 396, L. 2013.



15-6-139. Repealed.

15-6-139. Repealed. Sec. 11, Ch. 10, Sp. L. June 1989.

History: En. Sec. 9, Ch. 693, L. 1979; amd. Sec. 63, Ch. 575, L. 1981; amd. Sec. 9, Ch. 614, L. 1981; amd. Sec. 2, Ch. 278, L. 1983; amd. Sec. 3, Ch. 598, L. 1989.



15-6-140. Repealed.

15-6-140. Repealed. Sec. 11, Ch. 10, Sp. L. June 1989.

History: En. Sec. 10, Ch. 693, L. 1979; amd. Sec. 64, Ch. 575, L. 1981; amd. Sec. 10, Ch. 614, L. 1981; amd. Sec. 3, Ch. 278, L. 1983; amd. Sec. 3, Ch. 20, L. 1985; amd. Sec. 2, Ch. 584, L. 1987; amd. Sec. 4, Ch. 611, L. 1987; amd. Sec. 4, Ch. 598, L. 1989.



15-6-141. Class nine property -- description -- taxable percentage.

15-6-141. Class nine property -- description -- taxable percentage. (1) Class nine property includes: (a) centrally assessed allocations of an electric power company or centrally assessed allocations of an electric power company that owns or operates transmission or distribution facilities or both; (b) if congress passes legislation that allows the state to tax property owned by an agency created by congress to transmit or distribute electrical energy, allocations of properties constructed, owned, or operated by a public agency created by congress to transmit or distribute electrical energy produced at privately owned generating facilities, not including rural electric cooperatives; (c) rural electric cooperatives' property, except wind generation facilities, biomass generation facilities, and energy storage facilities classified under 15-6-157 and property used for headquarters, office, shop, or other similar facilities, used for the sole purpose of serving customers representing less than 95% of the electric consumers located within the incorporated limits of a city or town of more than 3,500 persons in which a centrally assessed electric power company also owns property or serving an incorporated municipality with a population that is greater than 3,500 persons formerly served by a public utility that after January 1, 1998, received service from the facilities of an electric cooperative; (d) allocations for centrally assessed natural gas distribution utilities, rate-regulated natural gas transmission or oil transmission pipelines regulated by either the public service commission or the federal energy regulatory commission, a common carrier pipeline as defined in 69-13-101, a pipeline carrier as defined in 49 U.S.C. 15102(2), or the gas gathering facilities specified in 15-6-138(5); and (e) centrally assessed companies' allocations except: (i) electrical generation facilities classified under 15-6-156; (ii) all property classified under 15-6-157; (iii) all property classified under 15-6-158 and 15-6-159; (iv) property owned by cooperative rural electric and cooperative rural telephone associations and classified under 15-6-135; (v) property owned by organizations providing telephone communications to rural areas and classified under 15-6-135; (vi) railroad transportation property included in 15-6-145; (vii) airline transportation property included in 15-6-145; and (viii) telecommunications property included in 15-6-156. (2) Class nine property is taxed at 12% of market value.

History: En. Sec. 13, Ch. 686, L. 1979; amd. Sec. 1, Ch. 367, L. 1981; amd. Sec. 2, Ch. 478, L. 1981; amd. Sec. 1, Ch. 722, L. 1985; amd. Sec. 4, Ch. 743, L. 1985; amd. Sec. 3, Ch. 7, Sp. L. March 1986; amd. Sec. 6, Ch. 773, L. 1991; amd. Sec. 33, Ch. 505, L. 1997; amd. Sec. 34, Ch. 426, L. 1999; amd. Sec. 26, Ch. 556, L. 1999; amd. Sec. 17, Ch. 7, L. 2001; amd. Sec. 1, Ch. 406, L. 2001; amd. Sec. 5, Ch. 563, L. 2005; amd. Sec. 10, Ch. 2, Sp. L. May 2007; amd. Sec. 2, Ch. 357, L. 2009; amd. Sec. 2, Ch. 487, L. 2009; amd. Sec. 2, Ch. 309, L. 2011; amd. Sec. 4, Ch. 411, L. 2011; amd. Sec. 3, Ch. 396, L. 2013.



15-6-142. Repealed.

15-6-142. Repealed. Sec. 15, Ch. 773, L. 1991.

History: En. Sec. 4, Ch. 632, L. 1983; amd. Sec. 2, Ch. 663, L. 1985; amd. Sec. 3, Ch. 739, L. 1985; amd. Sec. 2, Ch. 427, L. 1987; amd. Sec. 2, Ch. 575, L. 1987; amd. Sec. 2, Ch. 612, L. 1991.



15-6-143. Class ten property -- description -- taxable percentage.

15-6-143. Class ten property -- description -- taxable percentage. (1) Class ten property includes all forest lands, as defined in 15-44-102, and property described in subsection (2). (2) Any parcel of growing timber totaling less than 15 acres qualifies as class ten property if, in a prior year, the parcel totaled 15 acres or more and qualified as forest land but the number of acres was reduced to less than 15 acres for a public use described in 70-30-102 by the federal government, the state, a county, or a municipality and, since that reduction in acres, the parcel has not been further divided. (3) Class ten property is taxed at: (a) for tax year 2009, 0.34% of its forest productivity value; (b) for tax year 2010, 0.33% of its forest productivity value; (c) for tax year 2011, 0.32% of its forest productivity value; (d) for tax year 2012, 0.31% of its forest productivity value; (e) for tax year 2013, 0.3% of its forest productivity value; and (f) for tax years after 2013, 0.29% of its forest productivity value.

History: En. Sec. 2, Ch. 681, L. 1985; amd. Sec. 16, Ch. 773, L. 1991; amd. Secs. 6, 7, Ch. 783, L. 1991; amd. Sec. 1, Ch. 297, L. 1997; amd. Sec. 83, Ch. 584, L. 1999; amd. Sec. 3, Ch. 483, L. 2009; amd. Sec. 1, Ch. 243, L. 2013.



15-6-144. Repealed.

15-6-144. Repealed. Sec. 9, Ch. 267, L. 1993.

History: En. Sec. 2, Ch. 699, L. 1985; amd. Sec. 2, Ch. 35, Sp. L. June 1986; amd. Sec. 7, Ch. 773, L. 1991.



15-6-145. Class twelve property -- description -- taxable percentage.

15-6-145. Class twelve property -- description -- taxable percentage. (1) Class twelve property includes all property of a railroad car company as defined in 15-23-211, all railroad transportation property as described in the Railroad Revitalization and Regulatory Reform Act of 1976 as it read on January 1, 1986, and all airline transportation property as described in the Tax Equity and Fiscal Responsibility Act of 1982 as it read on January 1, 1986. (2) For the tax year beginning January 1, 1991, and for each tax year thereafter, class twelve property is taxed at the percentage rate "R", to be determined by the department as provided in subsection (3), or 12%, whichever is less. (3) R = A/B where: (a) A is the total statewide taxable value of all commercial property, except class twelve property, as commercial property is described in 15-1-101(1)(d); and (b) B is the total statewide market value of all commercial property, except class twelve property, as commercial property is described in 15-1-101(1)(d). (4) (a) For the taxable year beginning January 1, 1986, and for every taxable year thereafter, the department shall conduct a sales assessment ratio study of all commercial and industrial real property and improvements. The study must be based on: (i) assessments of such property as of January 1 of the year for which the study is being conducted; and (ii) a statistically valid sample of sales using data from realty transfer certificates filed during the same taxable year or from the immediately preceding taxable year, but only if a sufficient number of certificates is unavailable from the current taxable year to provide a statistically valid sample. (b) The department shall determine the value-weighted mean sales assessment ratio "M" for all such property and reduce the taxable value of property described in subsection (4) only, by multiplying the total statewide taxable value of property described in subsection (4)(a) by "M" prior to calculating "A" in subsection (3)(a). (c) The adjustment referred to in subsection (4)(b) will be made beginning January 1, 1986, and in each subsequent tax year to equalize the railroad taxable values. (5) For the purpose of complying with the Railroad Revitalization and Regulatory Reform Act of 1976, as it read on January 1, 1986, the rate "R" referred to in this section is the equalized average tax rate generally applicable to commercial and industrial property, except class twelve property, as commercial property is defined in 15-1-101(1)(d).

History: En. Sec. 5, Ch. 743, L. 1985; amd. Sec. 1, Ch. 7, Sp. L. March 1986; amd. Sec. 1, Ch. 24, Sp. L. June 1986; amd. Sec. 8, Ch. 773, L. 1991; amd. Sec. 1, Ch. 10, Sp. L. July 1992.



15-6-146. Repealed.

15-6-146. Repealed. Sec. 11, Ch. 10, Sp. L. June 1989.

History: En. Sec. 6, Ch. 743, L. 1985; amd. Sec. 2, Ch. 568, L. 1987; amd. Sec. 8, Ch. 578, L. 1987; amd. Sec. 1, Ch. 649, L. 1987; amd. Sec. 1, Ch. 59, L. 1989.



15-6-147. Repealed.

15-6-147. Repealed. Sec. 15, Ch. 773, L. 1991.

History: En. Sec. 2, Ch. 7, Sp. L. March 1986; amd. Sec. 1, Ch. 19, L. 1989.



15-6-148. Repealed.

15-6-148. Repealed. Sec. 15, Ch. 773, L. 1991.

History: En. Sec. 1, Ch. 34, Sp. L. June 1986.



15-6-149. Repealed.

15-6-149. Repealed. Sec. 15, Ch. 773, L. 1991.

History: En. Sec. 3, Ch. 35, Sp. L. June 1986.



15-6-150. Repealed.

15-6-150. Repealed. Sec. 15, Ch. 773, L. 1991.

History: En. Sec. 1, Ch. 618, L. 1987.



15-6-151. Renumbered .

15-6-151. Renumbered . 15-6-191, Code Commissioner, 1999.



15-6-152. Renumbered .

15-6-152. Renumbered . 15-6-192, Code Commissioner, 1999.



15-6-153. Repealed.

15-6-153. Repealed. Sec. 15, Ch. 773, L. 1991.

History: En. Sec. 2, Ch. 34, Sp. L. June 1986.



15-6-154. Repealed.

15-6-154. Repealed. Sec. 15, Ch. 773, L. 1991.

History: En. Sec. 4, Ch. 35, Sp. L. June 1986.



15-6-155. Repealed.

15-6-155. Repealed. Secs. 15, 18(2), Ch. 773, L. 1991.

History: En. Sec. 2, Ch. 618, L. 1987; amd. Sec. 9, Ch. 773, L. 1991.



15-6-156. Class thirteen property -- description -- taxable percentage.

15-6-156. Class thirteen property -- description -- taxable percentage. (1) Except as provided in subsections (2)(a) through (2)(g), class thirteen property includes: (a) electrical generation facilities, except wind generation facilities, biomass generation facilities, and energy storage facilities classified under 15-6-157, of a centrally assessed electric power company; (b) electrical generation facilities, except wind generation facilities, biomass generation facilities, and energy storage facilities classified under 15-6-157, owned or operated by an exempt wholesale generator or an entity certified as an exempt wholesale generator pursuant to 42 U.S.C. 16451; (c) noncentrally assessed electrical generation facilities, except wind generation facilities, biomass generation facilities, and energy storage facilities classified under 15-6-157, owned or operated by any electrical energy producer; and (d) allocations of centrally assessed telecommunications services companies. (2) Class thirteen property does not include: (a) property owned by cooperative rural electric cooperative associations classified under 15-6-135; (b) property owned by cooperative rural electric cooperative associations classified under 15-6-137 or 15-6-157; (c) allocations of electric power company property under 15-6-141; (d) electrical generation facilities included in another class of property; (e) property owned by cooperative rural telephone associations and classified under 15-6-135; (f) property owned by organizations providing telecommunications services and classified under 15-6-135; and (g) generation facilities that are exempt under 15-6-225. (3) (a) For the purposes of this section, "electrical generation facilities" means any combination of a physically connected generator or generators, associated prime movers, and other associated property, including appurtenant land and improvements and personal property, that are normally operated together to produce electric power. The term includes but is not limited to generating facilities that produce electricity from coal-fired steam turbines, oil or gas turbines, or turbine generators that are driven by falling water. (b) The term does not include electrical generation facilities used for noncommercial purposes or exclusively for agricultural purposes. (c) The term also does not include a qualifying small power production facility, as that term is defined in 16 U.S.C. 796(17), that is owned and operated by a person not primarily engaged in the generation or sale of electricity other than electric power from a small power production facility and classified under 15-6-134 and 15-6-138. (4) Class thirteen property is taxed at 6% of its market value.

History: En. Sec. 27, Ch. 556, L. 1999; amd. Sec. 34(2), Ch. 556, L. 1999; amd. Sec. 5, Ch. 591, L. 2001; amd. Sec. 6, Ch. 563, L. 2005; amd. Sec. 3, Ch. 357, L. 2009; amd. Sec. 3, Ch. 309, L. 2011.



15-6-157. Class fourteen property -- description -- taxable percentage.

15-6-157. Class fourteen property -- description -- taxable percentage. (1) Class fourteen property includes: (a) wind generation facilities of a centrally assessed electric power company; (b) wind generation facilities owned or operated by an exempt wholesale generator or an entity certified as an exempt wholesale generator pursuant to 42 U.S.C. 16451; (c) noncentrally assessed wind generation facilities owned or operated by any electrical energy producer; (d) wind generation facilities owned or operated by cooperative rural electric associations described under 15-6-137; (e) biomass generation facilities up to 25 megawatts in nameplate capacity of a centrally assessed electric power company; (f) biomass generation facilities up to 25 megawatts in nameplate capacity owned or operated by an exempt wholesale generator or an entity certified as an exempt wholesale generator pursuant to 42 U.S.C. 16451; (g) noncentrally assessed biomass generation facilities up to 25 megawatts in nameplate capacity owned or operated by any electrical energy producer; (h) biomass generation facilities up to 25 megawatts in nameplate capacity owned or operated by cooperative rural electric associations described under 15-6-137; (i) energy storage facilities of a centrally assessed electric power company; (j) energy storage facilities owned or operated by an exempt wholesale generator or an entity certified as an exempt wholesale generator pursuant to 42 U.S.C. 16451; (k) noncentrally assessed energy storage facilities owned or operated by any electrical energy producer; (l) energy storage facilities owned or operated by cooperative rural electrical associations described under 15-6-137; (m) battery energy storage systems that comply with federal standards on the manufacture and installation of the systems that are owned and operated by an electrical energy storage producer, electrical energy producer, or energy trading entity or by the owner or operator of an electrical vehicle charging site; (n) all property of a biodiesel production facility, as defined in 15-24-3102, that has commenced construction after June 1, 2007; (o) all property of a biogas production facility, as defined in 15-24-3102, that has commenced construction after June 1, 2007; (p) all property of a biomass gasification facility, as defined in 15-24-3102; (q) all property of a coal gasification facility, as defined in 15-24-3102, except for property in subsection (1)(t) of this section, that sequesters carbon dioxide; (r) all property of an ethanol production facility, as defined in 15-24-3102, that has commenced construction after June 1, 2007; (s) all property of a geothermal facility, as defined in 15-24-3102; (t) all property of an integrated gasification combined cycle facility, as defined in 15-24-3102, that sequesters carbon dioxide, as required by 15-24-3111(4)(c); (u) all property or a portion of the property of a renewable energy manufacturing facility, as defined in 15-24-3102, that has commenced construction after June 1, 2007; (v) all property of a natural gas combined cycle facility; (w) equipment that is used to capture and to prepare for transport carbon dioxide that will be sequestered or injected for the purpose of enhancing the recovery of oil and gas, other than that equipment at coal combustion plants of the types that are generally in commercial use as of December 31, 2007, that commence construction after December 31, 2007; (x) high-voltage direct-current transmission lines and associated equipment and structures, including converter stations and interconnections, other than property classified under 15-6-159, that: (i) originate in Montana with a converter station located in Montana east of the continental divide and that are constructed after July 1, 2007; (ii) are certified under the Montana Major Facility Siting Act; and (iii) provide access to energy markets for Montana electrical generation facilities listed in this section that commenced construction after June 1, 2007; (y) all property of electric transmission lines, including substations, that originate at facilities specified in this subsection (1), with at least 90% of electricity carried by the line originating at facilities specified in this subsection (1) and terminating at an existing transmission line or substation that has commenced construction after June 1, 2007; (z) the qualified portion of an alternating current transmission line and its associated equipment and structures, including interconnections, that has commenced construction after June 1, 2007. (2) (a) The qualified portion of an alternating current transmission line in subsection (1)(z) is that percentage, as determined by the department of environmental quality, of rated transmission capacity of the line contracted for on a firm basis by buyers or sellers of electricity generated by facilities specified in subsection (1) that are located in Montana. (b) The department of revenue shall classify the total value of an alternating current transmission line in accordance with the determination made by the department of environmental quality pursuant to subsection (2)(a). (c) The owner of property described under this subsection (2) shall disclose the location of the generation facilities specified in subsection (1) and information sufficient to demonstrate that there is a firm contract for transmission capacity available throughout the year. For purposes of the initial qualification, the owner is not required to disclose financial terms and conditions of contracts beyond that needed for classification. (3) Class fourteen property does not include facilities: (a) at which the standard prevailing rate of wages for heavy construction, as provided in 18-2-414, was not paid during the construction phase; or (b) that are exempt under 15-6-225. (4) For the purposes of this section, the following definitions apply: (a) "Biomass generation facilities" means any combination of boilers, generators, associated prime movers, and other associated property, including appurtenant land and improvements and personal property, that are normally operated together to produce electric power from the burning of organic material other than coal, petroleum, natural gas, or any products derived from coal, petroleum, or natural gas, with the use of natural gas or other fuels allowed for ignition and to stabilize boiler operations. (b) (i) "Compressed air energy storage" means the conversion of electrical energy to compressed air by using an electrically powered turbocompressor for storage in vessels designed for that purpose and in the earth, including but not limited to deep saline formations, basalt formations, aquifers, depleted oil or gas reservoirs, abandoned mines, and mined rock cavities. (ii) The term includes the conversion of compressed air into electrical energy by using turboexpander equipment and electrical generation equipment. (c) (i) "Energy storage facilities" means hydroelectric pumped storage property, compressed air energy storage property, regenerative fuel cells, batteries, flywheel storage property, or any combination of energy storage facilities directly connected to the electrical power grid and associated property, appurtenant land and improvements, and personal property that are designed to: (A) receive and store electrical energy as potential energy; and (B) convert the stored energy into electrical energy for sale as an energy commodity or as electricity services to balance energy flow on the electrical power grid in order to maintain a stable transmission grid, including but not limited to frequency regulation ancillary services and frequency control. (ii) The term includes only property that in the aggregate can store at least 0.25 megawatt hour and has a power rating of at least 1 megawatt for a period of at least 0.25 hour. (iii) The term does not include property, including associated property and appurtenant land and improvements, that is used to hold water in ponds, reservoirs, or impoundments related to hydroelectric pumped storage as defined in subsection (4)(e). (d) "Flywheel storage" means a process that stores energy kinetically in the form of a rotating flywheel. Energy stored by the rotating flywheel can be converted to electrical energy through the flywheel's integrated electric generator. (e) "Hydroelectric pumped storage" means a process that converts electrical energy to potential energy by pumping water to a higher elevation, where it can be stored indefinitely and then released to pass through hydraulic turbines and generate electrical energy. (f) "Regenerative fuel cell" means a device that produces hydrogen and oxygen from electricity and water and alternately produces electrical energy and water from stored hydrogen and oxygen. (g) "Wind generation facilities" means any combination of a physically connected wind turbine or turbines, associated prime movers, and other associated property, including appurtenant land and improvements and personal property, that are normally operated together to produce electric power from wind. (5) (a) The department of environmental quality shall determine whether to certify that a transmission line meets the criteria of subsection (1)(x), (1)(y), or (1)(z), as applicable, based on an application provided for in 15-24-3112. The department of environmental quality shall review the certification 10 years after the line is operational, and if the property no longer meets the requirements of subsection (1)(x), (1)(y), or (1)(z), the certification must be revoked. (b) If the department of revenue finds that a certification previously granted was based on an application that the applicant knew was false or fraudulent, the property must be placed in class nine under 15-6-141. If the application was fraudulent, the applicant may be liable for additional taxes, penalty, and interest from the time that the certification was in effect. (6) Class fourteen property is taxed at 3% of its market value.

History: En. Sec. 1, Ch. 563, L. 2005; amd. Sec. 11, Ch. 2, Sp. L. May 2007; amd. Sec. 6, Ch. 277, L. 2009; amd. Sec. 4, Ch. 357, L. 2009; amd. Sec. 4, Ch. 309, L. 2011.



15-6-158. Class fifteen property -- description -- taxable percentage.

15-6-158. Class fifteen property -- description -- taxable percentage. (1) Class fifteen property includes: (a) carbon dioxide pipelines certified by the department of environmental quality under 15-24-3112 for the transportation of carbon dioxide for the purposes of sequestration or for use in closed-loop enhanced oil recovery operations; (b) qualified liquid pipelines certified by the department of environmental quality under 15-24-3112; (c) carbon sequestration equipment; (d) equipment used in closed-loop enhanced oil recovery operations; and (e) all property of pipelines, including pumping and compression equipment, carrying products other than carbon dioxide, that originate at facilities specified in 15-6-157(1), with at least 90% of the product carried by the pipeline originating at facilities specified in 15-6-157(1) and terminating at an existing pipeline or facility. (2) For the purposes of this section, the following definitions apply: (a) "Carbon dioxide pipeline" means a pipeline that transports carbon dioxide from a plant or facility that produces or captures carbon dioxide to a carbon sequestration point, including a closed-loop enhanced oil recovery operation. (b) "Carbon sequestration" means the long-term storage of carbon dioxide from a carbon dioxide pipeline in geologic formations, including but not limited to deep saline formations, basalt or oil shale formations, depleted oil and gas reservoirs, unminable coal beds, and closed-loop enhanced oil recovery operations. (c) "Carbon sequestration equipment" means the equipment used for carbon sequestration, including equipment used to inject carbon dioxide at the carbon sequestration point and equipment used to retain carbon dioxide in the sequestration location. (d) "Carbon sequestration point" means the location where the carbon dioxide is to be confined for sequestration. (e) "Closed-loop enhanced oil recovery operation" means all oil production equipment, as described in 15-6-138(1)(c), owned by an entity that owns or operates an operation that, after construction, installation, and testing has been completed and the full enhanced oil recovery process has been commenced, injects carbon dioxide to increase the amount of crude oil that can be recovered from a well and retains as much of the injected carbon dioxide as practicable, but not less than 85% of the carbon dioxide injected each year absent catastrophic or unforeseen occurrences. (f) "Liquid pipeline" means a pipeline that is dedicated to using 90% of its pipeline capacity for transporting fuel or methane gas from a coal gasification facility, biodiesel production facility, biogas production facility, or ethanol production facility. (g) "Plant or facility that produces or captures carbon dioxide" means a facility that produces a flow of carbon dioxide that can be sequestered or used in a closed-loop enhanced oil recovery operation. This does not include wells from which the primary product is carbon dioxide. (3) Class fifteen property does not include a carbon dioxide pipeline, liquid pipeline, or closed-loop enhanced oil recovery operation for which, during construction, the standard prevailing wages for heavy construction, as provided in 18-2-414, were not paid during the construction phase. (4) Class fifteen property is taxed at 3% of its market value.

History: En. Sec. 7, Ch. 2, Sp. L. May 2007; amd. Sec. 7, Ch. 277, L. 2009.



15-6-159. Class sixteen property -- description -- taxable percentage.

15-6-159. Class sixteen property -- description -- taxable percentage. (1) Class sixteen property includes high-voltage direct-current converter stations that are constructed in a location and manner so that the converter station can direct power to two different regional power grids. (2) Class sixteen property does not include property described in subsection (1) for which the standard prevailing rate of wages for heavy construction, as provided in 18-2-414, was not paid during the construction phase. (3) (a) The department shall determine whether to certify that the property meets the criteria of subsection (1). (b) If the department finds that a certification previously granted was based on an application that the applicant knew was false or fraudulent, the property must be placed in class nine under 15-6-141. If the application was fraudulent, the applicant may be liable for additional taxes, penalty, and interest from the time that the certification was in effect. (4) Class sixteen property is taxed at 2.25% of its market value.

History: En. Sec. 8, Ch. 2, Sp. L. May 2007; amd. Sec. 8, Ch. 277, L. 2009.



15-6-160. through reserved.

15-6-160 through 15-6-190 reserved.



15-6-191. Repealed.

15-6-191. Repealed. Sec. 4, Ch. 6, L. 2009.

History: En. Sec. 12, Ch. 693, L. 1979; amd. Sec. 1, Ch. 101, L. 1981; amd. Sec. 65, Ch. 575, L. 1981; amd. Sec. 3, Ch. 632, L. 1983; amd. Sec. 3, Ch. 663, L. 1985; amd. Sec. 9, Ch. 574, L. 1995; Sec. 15-6-151, MCA 1997; redes. 15-6-191 by Code Commissioner, 1999.



15-6-192. Application for classification as new industrial property.

15-6-192. Application for classification as new industrial property. (1) Any person, firm, or other group seeking to qualify its property for classification as new industrial property under class five, as provided in 15-6-135, shall make application to the department on a form provided by the department. (2) The department shall promulgate rules for the determination of what constitutes an adverse impact, taking into consideration the number of people to be employed and the size of the community in which the location of the industrial property is contemplated. (3) If the department makes an initial determination that the industrial property qualifies as new industrial property under class five, it shall publish notice of and hold a public hearing to determine whether the property should retain this classification. (4) Local taxing authority officials may waive their objections to the property's classification in class five if the owner of the new industrial property agrees to prepay property taxes on the property during the construction period. The maximum amount of prepayment is the amount of tax the owner would have paid on the property if it had not been classified under class five. (5) If a new industrial facility qualifies under class five, its property tax payment may not be reduced for reimbursement of its prepaid taxes as provided in 15-16-201 until the class five qualification expires.

History: En. Sec. 13, Ch. 693, L. 1979; Sec. 15-6-152, MCA 1997; redes. 15-6-192 by Code Commissioner, 1999; amd. Sec. 21, Ch. 2, L. 2009.



15-6-193. Extended property tax assistance -- phasein.

15-6-193. Extended property tax assistance -- phasein. (1) For the purpose of mitigating extraordinary market value increases during revaluation cycles that begin after December 31, 2008, the rate of taxation of qualified residences is adjusted in this section for properties with extraordinary increases in market value with owners that meet income requirements. (2) An annual application on a form provided by the department is required to receive a tax rate adjustment under this section. The application must be signed under oath. A tax rate adjustment may be granted only for the current tax year and may not be granted for a previous year. (3) A rate adjustment may not be granted for: (a) any property that was sold or for which the ownership was changed after December 31 of the last year of the previous revaluation cycle unless the change in ownership is between husband and wife or parent and child with only nominal actual consideration or the change is pursuant to a divorce decree; (b) the value of new construction, including remodeling, on the property occurring after December 31 of the last year of the previous revaluation cycle that is greater than 25% of the market value of the improvements; or (c) a land use change occurring after December 31 of the last year of the previous revaluation cycle that increases the market value of the land by more than 25%. (4) For the purposes of determining the adjustment in the class four property tax rate in this section, the following provisions apply for revaluation cycles beginning after December 31, 2008: (a) The change in taxable value before reappraisal is the 2008 tax year value adjusted for any new construction or destruction that occurred in the 2008 tax year. The taxable value before reappraisal for the 2009 tax year and subsequent years is the same as the 2008 tax year value if no new construction, destruction, land splits, land use changes, land reclassifications, land productivity changes, improvement grade changes, or other changes are made to the property during 2008 or subsequent tax years. (b) The percentage increase in taxable value is measured as the percentage change in taxable value before reappraisal to the taxable value after reappraisal. The taxable value before reappraisal is calculated by multiplying the value before reappraisal in 2009 times 0.66 times 0.0301. The taxable value after reappraisal is calculated by multiplying the 2009 market value after reappraisal times 0.53 times 0.0247. (c) The dollar increase in tax liability is measured as the change in tax liability before reappraisal to the tax liability after reappraisal. The tax liability before reappraisal is calculated by multiplying the value before reappraisal in 2009 times 0.66 times 0.0301 times the tax year 2008 mill levy applied to the property. The tax liability after reappraisal is calculated by multiplying the 2009 market value after reappraisal times 0.53 times 0.0247 times the tax year 2008 mill levy applied to the property. The tax year 2008 mill levy is the total of all mills applied to the property for fiscal year 2009. (d) Total household income is the sum of the income of all members of the household and all other persons who are owners of the property. Income, as used in this section, includes income from all sources, including net business income and otherwise tax-exempt income of all types but not including social security income paid directly to a nursing home. Net business income is gross income less ordinary expenses but before deducting depreciation or depletion allowance, or both. For an entity, as defined in subsection (8), income also includes the income of any natural person or entity that is a trustee of or controls 25% or more of the entity. A household is an association of persons who live in the same dwelling, sharing its furnishings, facilities, accommodations, and expenses. For single-family rental dwellings, total household income does not include the income of the tenant. (e) The phase-in value is the valuation change made pursuant to 15-7-111(3) since the last reappraisal. (5) (a) If total household income is $25,000 or less, the percentage increase in taxable value is greater than 24%, and the dollar increase in taxable liability is $250 or greater, then the property qualifies for an adjusted tax rate as follows: (i) For tax year 2009, the tax rate is 0.03269 times the value before reappraisal divided by the 2009 phase-in value. (ii) For tax year 2010, the tax rate is 0.03546 times the value before reappraisal divided by the 2010 phase-in value. (iii) For tax year 2011, the tax rate is 0.03823 times the value before reappraisal divided by the 2011 phase-in value. (iv) For tax year 2012, the tax rate is 0.04115 times the value before reappraisal divided by the 2012 phase-in value. (v) For tax year 2013, the tax rate is 0.04374 times the value before reappraisal divided by the 2013 phase-in value. (vi) For tax year 2014 and after, the tax rate is 0.04648 times the value before reappraisal divided by the 2014 phase-in value. (b) If total household income is greater than $25,000 but less than or equal to $50,000, the percentage increase in taxable value is greater than 30%, and the dollar increase in taxable liability is $250 or greater, then the property qualifies for an adjusted tax rate as follows: (i) For tax year 2009, the tax rate is 0.03301 times the value before reappraisal divided by the 2009 phase-in value. (ii) For tax year 2010, the tax rate is 0.03612 times the value before reappraisal divided by the 2010 phase-in value. (iii) For tax year 2011, the tax rate is 0.03925 times the value before reappraisal divided by the 2011 phase-in value. (iv) For tax year 2012, the tax rate is 0.04257 times the value before reappraisal divided by the 2012 phase-in value. (v) For tax year 2013, the tax rate is 0.0456 times the value before reappraisal divided by the 2013 phase-in value. (vi) For tax year 2014 and after, the tax rate is 0.04873 times the value before reappraisal divided by the 2014 phase-in value. (c) If total household income is greater than $50,000 but less than or equal to $75,000, the percentage increase in taxable value is greater than 36%, and the dollar increase in taxable liability is $250 or greater, then the property qualifies for an adjusted tax rate as follows: (i) For tax year 2009, the tax rate is 0.03332 times the value before reappraisal divided by the 2009 phase-in value. (ii) For tax year 2010, the tax rate is 0.03678 times the value before reappraisal divided by the 2010 phase-in value. (iii) For tax year 2011, the tax rate is 0.04028 times the value before reappraisal divided by the 2011 phase-in value. (iv) For tax year 2012, the tax rate is 0.04399 times the value before reappraisal divided by the 2012 phase-in value. (v) For tax year 2013, the tax rate is 0.04739 times the value before reappraisal divided by the 2013 phase-in value. (vi) For tax year 2014 and after, the tax rate is 0.05098 times the value before reappraisal divided by the 2014 phase-in value. (d) The adjusted tax rate computed under this subsection (5) must be rounded to the nearest 1/100 of 1%. (6) A person who applies for a tax rate adjustment under this section shall provide the department with documentation of total household income and other information that the department considers necessary to determine the person's eligibility for the tax rate adjustment. Documents provided to the department to determine eligibility for a tax rate adjustment are subject to the confidentiality provisions in 15-30-2618. (7) A person who applies for a tax rate adjustment and submits a false or fraudulent application for a tax rate adjustment is guilty of false swearing under 45-7-202. (8) For the purposes of this section: (a) "entity" means: (i) a corporation, fiduciary, or pass-through entity, as those terms are defined in 15-30-2101; and (ii) an association, joint-stock company, syndicate, trust or estate, or any other nonnatural person; and (b) "qualified residence" means any class four residential dwelling in Montana that is a single-family dwelling unit, unit of a multiple-unit dwelling, trailer, manufactured home, or mobile home and as much of the surrounding land, not exceeding 1 acre, as is reasonably necessary for its use as a dwelling actually occupied by itself or in combination with another class four residential dwelling in Montana for at least 7 months a year.

History: En. Secs. 1, 2, Ch. 606, L. 2003; amd. Sec. 4, Ch. 483, L. 2009; amd. Sec. 1, Ch. 3, L. 2011.






Part 2. Tax-Exempt Property

15-6-201. Governmental, charitable, and educational categories -- exempt property.

15-6-201. Governmental, charitable, and educational categories -- exempt property. (1) The following categories of property are exempt from taxation: (a) except as provided in 15-24-1203, the property of: (i) the United States, except: (A) if congress passes legislation that allows the state to tax property owned by the federal government or an agency created by congress; or (B) as provided in 15-24-1103; (ii) the state, counties, cities, towns, and school districts; (iii) irrigation districts organized under the laws of Montana and not operated for gain or profit; (iv) municipal corporations; (v) public libraries; (vi) rural fire districts and other entities providing fire protection under Title 7, chapter 33; (vii) special districts created pursuant to Title 7, chapter 11, part 10; and (viii) subject to subsection (2), federally recognized Indian tribes in the state if the property is located entirely within the exterior boundaries of the reservation of the tribe that owns the property and the property is used exclusively by the tribe for essential government services. Essential government services are tribal government administration, fire, police, public health, education, recreation, sewer, water, pollution control, public transit, and public parks and recreational facilities. (b) buildings and furnishings in the buildings that are owned by a church and used for actual religious worship or for residences of the clergy, not to exceed one residence for each member of the clergy, together with the land that the buildings occupy and adjacent land reasonably necessary for convenient use of the buildings, which must be identified in the application, and all land and improvements used for educational or youth recreational activities if the facilities are generally available for use by the general public but may not exceed 15 acres for a church or 1 acre for a clergy residence after subtracting any area required by zoning, building codes, or subdivision requirements; (c) land and improvements upon the land, not to exceed 15 acres, owned by a federally recognized Indian tribe when the land has been set aside by tribal resolution and designated as sacred land to be used exclusively for religious purposes; (d) property owned and used exclusively for agricultural and horticultural societies not operated for gain or profit; (e) property, not to exceed 80 acres, which must be legally described in the application for the exemption, used exclusively for educational purposes, including dormitories and food service buildings for the use of students in attendance and other structures necessary for the operation and maintenance of an educational institution that: (i) is not operated for gain or profit; (ii) has an attendance policy; and (iii) has a definable curriculum with systematic instruction; (f) property, of any acreage, owned by a tribal corporation created for the sole purpose of establishing schools, colleges, and universities if the property meets the requirements of subsection (1)(e); (g) property used exclusively for nonprofit health care facilities, as defined in 50-5-101, licensed by the department of public health and human services and organized under Title 35, chapter 2 or 3. A health care facility that is not licensed by the department of public health and human services and organized under Title 35, chapter 2 or 3, is not exempt. (h) property that is: (i) (A) owned and held by an association or corporation organized under Title 35, chapter 2, 3, 20, or 21; or (B) owned by a federally recognized Indian tribe within the state and set aside by tribal resolution; and (ii) devoted exclusively to use in connection with a cemetery or cemeteries for which a permanent care and improvement fund has been established as provided for in Title 35, chapter 20, part 3; and (iii) not maintained and not operated for gain or profit; (i) subject to subsection (2), property that is owned or property that is leased from a federal, state, or local governmental entity by institutions of purely public charity if the property is directly used for purely public charitable purposes; (j) evidence of debt secured by mortgages of record upon real or personal property in the state of Montana; (k) public museums, art galleries, zoos, and observatories that are not operated for gain or profit; (l) motor vehicles, land, fixtures, buildings, and improvements owned by a cooperative association or nonprofit corporation organized to furnish potable water to its members or customers for uses other than the irrigation of agricultural land; (m) the right of entry that is a property right reserved in land or received by mesne conveyance (exclusive of leasehold interests), devise, or succession to enter land with a surface title that is held by another to explore, prospect, or dig for oil, gas, coal, or minerals; (n) (i) property that is owned and used by a corporation or association organized and operated exclusively for the care of persons with developmental disabilities, persons with mental illness, or persons with physical or mental impairments that constitute or result in substantial impediments to employment and that is not operated for gain or profit; and (ii) property that is owned and used by an organization owning and operating facilities that are for the care of the retired, aged, or chronically ill and that are not operated for gain or profit; and (o) property owned by a nonprofit corporation that is organized to provide facilities primarily for training and practice for or competition in international sports and athletic events and that is not held or used for private or corporate gain or profit. For purposes of this subsection (1)(o), "nonprofit corporation" means an organization that is exempt from taxation under section 501(c) of the Internal Revenue Code and incorporated and admitted under the Montana Nonprofit Corporation Act. (2) (a) (i) For the purposes of tribal property under subsection (1)(a)(viii), the property subject to exemption may not be: (A) operated for gain or profit; (B) held under contract to operate, lease, or sell by a taxable individual; (C) used or possessed exclusively by a taxable individual or entity; or (D) held by a tribal corporation except for educational purposes as provided in subsection (1)(f). (ii) For the purposes of parks and recreational facilities under subsection (1)(a)(viii), the property must be: (A) set aside by tribal resolution and designated as park land, not to exceed 640 acres, or be designated as a recreational facility; and (B) open to the general public. (b) For the purposes of subsection (1)(b), the term "clergy" means, as recognized under the federal Internal Revenue Code: (i) an ordained minister, priest, or rabbi; (ii) a commissioned or licensed minister of a church or church denomination that ordains ministers if the person has the authority to perform substantially all the religious duties of the church or denomination; (iii) a member of a religious order who has taken a vow of poverty; or (iv) a Christian Science practitioner. (c) For the purposes of subsection (1)(i): (i) the term "institutions of purely public charity" includes any organization that meets the following requirements: (A) The organization offers its charitable goods or services to persons without regard to race, religion, creed, or gender and qualifies as a tax-exempt organization under the provisions of section 501(c)(3), Internal Revenue Code, as amended. (B) The organization accomplishes its activities through absolute gratuity or grants. However, the organization may solicit or raise funds by the sale of merchandise, memberships, or tickets to public performances or entertainment or by other similar types of fundraising activities. (ii) agricultural property owned by a purely public charity is not exempt if the agricultural property is used by the charity to produce unrelated business taxable income as that term is defined in section 512 of the Internal Revenue Code, 26 U.S.C. 512. A public charity claiming an exemption for agricultural property shall file annually with the department a copy of its federal tax return reporting any unrelated business taxable income received by the charity during the tax year, together with a statement indicating whether the exempt property was used to generate any unrelated business taxable income. (iii) up to 15 acres of property owned by a purely public charity is exempt at the time of its purchase even if the property must be improved before it can directly be used for its intended charitable purpose. If the property is not directly used for the charitable purpose within 8 years of receiving an exemption under this section or if the property is sold or transferred before it entered direct charitable use, the exemption is revoked and the property is taxable. In addition to taxes due for the first year that the property becomes taxable, the owner of the property shall pay an amount equal to the amount of the tax due that year times the number of years that the property was tax-exempt under this section. The amount due is a lien upon the property and when collected must be distributed by the treasurer to funds and accounts in the same ratio as property tax collected on the property is distributed. At the time the exemption is granted, the department shall file a notice with the clerk and recorder in the county in which the property is located. The notice must indicate that an exemption pursuant to this section has been granted. The notice must describe the penalty for default under this section and must specify that a default under this section will create a lien on the property by operation of law. The notice must be on a form prescribed by the department. (iv) not more than 160 acres may be exempted by a purely public charity under any exemption originally applied for after December 31, 2004. An application for exemption under this section must contain a legal description of the property for which the exemption is requested. (d) For the purposes of subsection (1)(k), the term "public museums, art galleries, zoos, and observatories" means governmental entities or nonprofit organizations whose principal purpose is to hold property for public display or for use as a museum, art gallery, zoo, or observatory. The exempt property includes all real and personal property owned by the public museum, art gallery, zoo, or observatory that is reasonably necessary for use in connection with the public display or observatory use. Unless the property is leased for a profit to a governmental entity or nonprofit organization by an individual or for-profit organization, real and personal property owned by other persons is exempt if it is: (i) actually used by the governmental entity or nonprofit organization as a part of its public display; (ii) held for future display; or (iii) used to house or store a public display.

History: En. Sec. 2, p. 73, L. 1891; re-en. Sec. 3671, Pol. C. 1895; re-en. Sec. 2499, Rev. C. 1907; amd. Sec. 1, Ch. 97, L. 1911; amd. Sec. 1, Ch. 24, L. 1919; re-en. Sec. 1998, R.C.M. 1921; Cal. Pol. C. Secs. 3607 and 3611; amd. Sec. 1, Ch. 98, L. 1931; re-en. Sec. 1998, R.C.M. 1935; amd. Sec. 1, Ch. 85, L. 1965; amd. Sec. 1, Ch. 266, L. 1973; amd. Sec. 1, Ch. 361, L. 1973; amd. Sec. 1, Ch. 376, L. 1974; Clarified Sec. 1, Ch. 8, L. 1975; amd. Sec. 1, Ch. 325, L. 1975; amd. Sec. 1, Ch. 341, L. 1975; amd. Sec. 1, Ch. 442, L. 1975; amd. Sec. 3, Ch. 507, L. 1975; amd. Sec. 7, Ch. 548, L. 1975; amd. Sec. 2, Ch. 52, L. 1977; amd. Sec. 1, Ch. 87, L. 1977; amd. Sec. 2, Ch. 112, L. 1977; amd. Sec. 2, Ch. 126, L. 1977; amd. Sec. 2, Ch. 393, L. 1977; amd. Sec. 1, Ch. 413, L. 1977; amd. Sec. 1, Ch. 492, L. 1977; amd. Sec. 2, Ch. 576, L. 1977; R.C.M. 1947, 84-202(1), (3), (8); amd. Sec. 1, Ch. 508, L. 1979; amd. Sec. 1, Ch. 616, L. 1979; amd. Sec. 1, Ch. 639, L. 1979; amd. Sec. 21, Ch. 712, L. 1979; amd. Sec. 1, Ch. 478, L. 1981; amd. Sec. 11, Ch. 614, L. 1981; amd. Sec. 1, Ch. 170, L. 1983; amd. Sec. 2, Ch. 323, L. 1983; amd. Sec. 1, Ch. 523, L. 1983; amd. Sec. 2, Ch. 463, L. 1985; amd. Sec. 5, Ch. 516, L. 1985; amd. Sec. 1, Ch. 455, L. 1987; amd. Sec. 1, Ch. 545, L. 1987; amd. Sec. 1, Ch. 556, L. 1987; amd. Sec. 5, Ch. 611, L. 1987; amd. Sec. 2, Ch. 649, L. 1987; amd. Sec. 2, Ch. 59, L. 1989; amd. Sec. 3, Ch. 576, L. 1989; amd. Sec. 1, Ch. 617, L. 1989; amd. Sec. 3, Ch. 713, L. 1989; amd. Sec. 1, Ch. 71, L. 1991; amd. Sec. 1, Ch. 123, L. 1991; amd. Sec. 1, Ch. 271, L. 1991; amd. Sec. 1, Ch. 467, L. 1991; amd. Sec. 9, Ch. 783, L. 1991; amd. Sec. 1, Ch. 54, L. 1993; amd. Sec. 1, Ch. 80, L. 1993; amd. Sec. 2, Ch. 575, L. 1993; amd. Sec. 1, Ch. 88, L. 1995; amd. Sec. 21, Ch. 255, L. 1995; amd. Sec. 2, Ch. 257, L. 1995; amd. Sec. 40, Ch. 418, L. 1995; amd. Sec. 43, Ch. 546, L. 1995; amd. Sec. 1, Ch. 585, L. 1995; amd. Sec. 3, Ch. 121, L. 1997; amd. Sec. 13, Ch. 472, L. 1997; amd. Sec. 3, Ch. 496, L. 1997; amd. Sec. 13, Ch. 285, L. 1999; amd. Sec. 1, Ch. 438, L. 1999; amd. Sec. 5, Ch. 515, L. 1999; amd. Sec. 1, Ch. 539, L. 1999; amd. Sec. 3, Ch. 555, L. 1999; amd. Sec. 84, Ch. 584, L. 1999; amd. Sec. 3, Ch. 11, Sp. L. May 2000; amd. Sec. 2, Ch. 438, L. 2001; amd. Sec. 2, Ch. 577, L. 2003; amd. Secs. 4, 10, Ch. 606, L. 2003; amd. Sec. 1, Ch. 2, L. 2005; amd. Sec. 2, Ch. 531, L. 2005; amd. Sec. 3, Ch. 532, L. 2005; amd. Sec. 7, Ch. 542, L. 2005; amd. Sec. 7, Ch. 563, L. 2005; amd. Sec. 3, Ch. 584, L. 2005; amd. Sec. 35, Ch. 286, L. 2009; amd. Sec. 1, Ch. 278, L. 2011; amd. Sec. 1, Ch. 405, L. 2013.



15-6-202. Freeport merchandise and business inventories exemption -- definitions.

15-6-202. Freeport merchandise and business inventories exemption -- definitions. (1) Freeport merchandise and business inventories are exempt from taxation. (2) (a) "Freeport merchandise" means stocks of merchandise manufactured or produced outside this state that are in transit through this state and consigned to a warehouse or other storage facility, public or private, within this state for storage in transit prior to shipment to a final destination outside the state and that have acquired a taxable situs within the state. (b) Stocks of merchandise do not lose their status as freeport merchandise because while in the storage facility they are assembled, bound, joined, processed, disassembled, divided, cut, broken in bulk, relabeled, or repackaged. (c) A person seeking to qualify the person's property as freeport merchandise shall make application to the department in the manner prescribed by the department. (3) (a) "Business inventories" include goods primarily intended for sale and not for lease in the ordinary course of business and raw materials and work in progress with respect to those goods. Except for farm implements and construction equipment described in subsection (3)(b), business inventories do not include goods that are leased or rented. (b) Business inventories include farm implements as defined in 30-11-801 or construction equipment as defined in 30-11-901 that are held pursuant to a purchase incentive rental program. (4) (a) For the purpose of subsection (3)(b), "purchase incentive rental program" means a program operated by a dealer of farm implements as defined in 30-11-801 or a dealer of construction equipment as defined in 30-11-901 under which the farm implement or construction equipment is owned by the dealership, held for sale, and rented to a single user of the farm implement or construction equipment as an incentive for the purchase of the property. (b) A purchase incentive rental program does not include a farm implement or construction equipment that is: (i) rented to a person for more than 9 months; (ii) rented more than once to the same person; or (iii) not owned by a farm implement dealership or construction equipment dealership. (c) All farm implements and construction equipment in a purchase incentive rental program must be reported to the department each calendar quarter on a form provided by the department.

History: En. Sec. 2, p. 73, L. 1891; re-en. Sec. 3671, Pol. C. 1895; re-en. Sec. 2499, Rev. C. 1907; amd. Sec. 1, Ch. 97, L. 1911; amd. Sec. 1, Ch. 24, L. 1919; re-en. Sec. 1998, R.C.M. 1921; Cal. Pol. C. Secs. 3607 and 3611; amd. Sec. 1, Ch. 98, L. 1931; re-en. Sec. 1998, R.C.M. 1935; amd. Sec. 1, Ch. 85, L. 1965; amd. Sec. 1, Ch. 266, L. 1973; amd. Sec. 1, Ch. 361, L. 1973; amd. Sec. 1, Ch. 376, L. 1974; Clarified Sec. 1, Ch. 8, L. 1975; amd. Sec. 1, Ch. 325, L. 1975; amd. Sec. 1, Ch. 341, L. 1975; amd. Sec. 1, Ch. 442, L. 1975; amd. Sec. 3, Ch. 507, L. 1975; amd. Sec. 7, Ch. 548, L. 1975; amd. Sec. 2, Ch. 52, L. 1977; amd. Sec. 1, Ch. 87, L. 1977; amd. Sec. 2, Ch. 112, L. 1977; amd. Sec. 2, Ch. 126, L. 1977; amd. Sec. 2, Ch. 393, L. 1977; amd. Sec. 1, Ch. 413, L. 1977; amd. Sec. 1, Ch. 492, L. 1977; amd. Sec. 2, Ch. 576, L. 1977; R.C.M. 1947, 84-202(4); amd. Sec. 2, Ch. 613, L. 1981; amd. Sec. 3, Ch. 599, L. 1983; amd. Sec. 1, Ch. 99, L. 1995; amd. Sec. 2, Ch. 343, L. 2009.



15-6-203. Veterans' exemptions -- clubhouse -- land -- incompetent veterans' trusts.

15-6-203. Veterans' exemptions -- clubhouse -- land -- incompetent veterans' trusts. (1) (a) A clubhouse, building, or land erected by or belonging to any society or organization of honorably discharged United States military personnel that is used primarily for educational, fraternal, benevolent, or purely public charitable purposes rather than for gain or profit is exempt from taxation. (b) The clubhouse or building exemption provided for in this section applies: (i) to the personal property necessarily used in the building; and (ii) even if a business, intended primarily for the use of the members, is required to be open to the public and is operated in a portion of the building. (c) The land exemption provided for in this section applies only to land owned by the society or organization continuously since January 1, 1960. (2) All property, real or personal, in the possession of legal guardians of incompetent veterans of U.S. military service or minor dependents of the veterans, when the property is funds or derived from funds received from the United States as pension, compensation, insurance, adjusted compensation, or gratuity, is exempt from all taxation as property of the United States while held by the guardian, but not after title passes to the veteran or minor in the minor's own right on account of removal of legal disability.

History: En. Sec. 2, p. 73, L. 1891; re-en. Sec. 3671, Pol. C. 1895; re-en. Sec. 2499, Rev. C. 1907; amd. Sec. 1, Ch. 97, L. 1911; amd. Sec. 1, Ch. 24, L. 1919; re-en. Sec. 1998, R.C.M. 1921; Cal. Pol. C. Secs. 3607 and 3611; amd. Sec. 1, Ch. 98, L. 1931; re-en. Sec. 1998, R.C.M. 1935; amd. Sec. 1, Ch. 85, L. 1965; amd. Sec. 1, Ch. 266, L. 1973; amd. Sec. 1, Ch. 361, L. 1973; amd. Sec. 1, Ch. 376, L. 1974; Clarified Sec. 1, Ch. 8, L. 1975; amd. Sec. 1, Ch. 325, L. 1975; amd. Sec. 1, Ch. 341, L. 1975; amd. Sec. 1, Ch. 442, L. 1975; amd. Sec. 3, Ch. 507, L. 1975; amd. Sec. 7, Ch. 548, L. 1975; amd. Sec. 2, Ch. 52, L. 1977; amd. Sec. 1, Ch. 87, L. 1977; amd. Sec. 2, Ch. 112, L. 1977; amd. Sec. 2, Ch. 126, L. 1977; amd. Sec. 2, Ch. 393, L. 1977; amd. Sec. 1, Ch. 413, L. 1977; amd. Sec. 1, Ch. 492, L. 1977; amd. Sec. 2, Ch. 576, L. 1977; R.C.M. 1947, 84-202(2); amd. Sec. 1, Ch. 204, L. 1999; amd. Sec. 1, Ch. 107, L. 2011.



15-6-204. Money and credits exemption.

15-6-204. Money and credits exemption. (1) Money and credits are exempt from taxation. (2) Money and credits are, for the purposes of this section, all money and all credits secured and unsecured, including all state, county, school district, and other municipal bonds, warrants, and securities, without any deduction or offset.

History: (1)En. Sec. 2, p. 73, L. 1891; re-en. Sec. 3671, Pol. C. 1895; re-en. Sec. 2499, Rev. C. 1907; amd. Sec. 1, Ch. 97, L. 1911; amd. Sec. 1, Ch. 24, L. 1919; re-en. Sec. 1998, R.C.M. 1921; Cal. Pol. C. Secs. 3607 and 3611; amd. Sec. 1, Ch. 98, L. 1931; re-en. Sec. 1998, R.C.M. 1935; amd. Sec. 1, Ch. 85, L. 1965; amd. Sec. 1, Ch. 266, L. 1973; amd. Sec. 1, Ch. 361, L. 1973; amd. Sec. 1, Ch. 376, L. 1974; Clarified Sec. 1, Ch. 8, L. 1975; amd. Sec. 1, Ch. 325, L. 1975; amd. Sec. 1, Ch. 341, L. 1975; amd. Sec. 1, Ch. 442, L. 1975; amd. Sec. 3, Ch. 507, L. 1975; amd. Sec. 7, Ch. 548, L. 1975; amd. Sec. 2, Ch. 52, L. 1977; amd. Sec. 1, Ch. 87, L. 1977; amd. Sec. 2, Ch. 112, L. 1977; amd. Sec. 2, Ch. 126, L. 1977; amd. Sec. 2, Ch. 393, L. 1977; amd. Sec. 1, Ch. 413, L. 1977; amd. Sec. 1, Ch. 492, L. 1977; amd. Sec. 2, Ch. 576, L. 1977; Sec. 84-202, R.C.M. 1947; (2)En. Sec. 1, Ch. 64, L. 1929; re-en. Sec. 2000.1, R.C.M. 1935; Sec. 84-303, R.C.M. 1947; R.C.M. 1947, 84-202(6), 84-303; amd. Sec. 8, Ch. 532, L. 2005.



15-6-205. State water conservation projects exempt.

15-6-205. State water conservation projects exempt. All lands acquired and held by the department of natural resources and conservation or the state of Montana for use in connection with water conservation projects constructed or to be constructed under the laws of this state are exempt from taxation, and the county treasurer shall cancel all taxes remaining unpaid on the land for the year in which the land is acquired and for all previous years. The taxes may be canceled only if a tax certificate has not been issued or, if a tax certificate has been issued, it was issued to the county and an assignment of the certificate of sale has not been made by the county prior to the time that the land was acquired by the department.

History: En. Sec. 1, Ch. 114, L. 1937; R.C.M. 1947, 84-203; amd. Sec. 9, Ch. 532, L. 2005.



15-6-206. Irrigation and drainage facilities -- when exempt.

15-6-206. Irrigation and drainage facilities -- when exempt. (1) All irrigation and drainage facilities, including bonds, rights-of-way, ditches, flumes, pipelines, dams, water rights, reservoirs, and other property of like character shall be taxed as like facilities of the federal and state government; in cases where property taxes apply and where an increase in land value results, such facilities shall be taxed as such land is improved and such land shall be classified for tax purposes as the tax classification law provides. (2) Sprinkler irrigation systems are exempt from taxation. Such systems include all pipes, hoses, rollers, spray attachments, connectors, pumps, and other items integral to the functioning of a sprinkler irrigation system installed and used on a farm or ranch but exclude underground water distribution lines and other elements of the system sufficiently affixed to land that they become real property.

History: (1)En. Sec. 1, Ch. 193, L. 1965; R.C.M. 1947, 84-206; (2)En. Sec. 1, Ch. 695, L. 1979; MCA 1981, 15-6-212(2); redes. 15-6-206(2) by Code Commissioner, 1983.



15-6-207. Agricultural producer exemptions -- products -- unused beet equipment -- low-value buildings, implements, and machinery.

15-6-207. Agricultural producer exemptions -- products -- unused beet equipment -- low-value buildings, implements, and machinery. (1) The following agricultural products are exempt from taxation: (a) all unprocessed agricultural products on the farm or in storage and owned by the producer; (b) all producer-held grain in storage; (c) all unprocessed agricultural products; (d) all livestock and the unprocessed products of livestock; (e) poultry and the unprocessed products of poultry; (f) bees and the unprocessed product of bees; and (g) biological control insects. (2) Any beet digger, beet topper, beet defoliator, beet thinner, beet cultivator, beet planter, or beet top saver designed exclusively to plant, cultivate, and harvest sugar beets is exempt from taxation if the implement has not been used to plant, cultivate, or harvest sugar beets for the 2 years immediately preceding the current assessment date and there are no available sugar beet contracts in the sugar beet grower's marketing area. (3) All farm buildings with a market value of less than $500 and all agricultural implements and machinery with a market value of less than $100 are exempt from taxation.

History: En. Sec. 2, p. 73, L. 1891; re-en. Sec. 3671, Pol. C. 1895; re-en. Sec. 2499, Rev. C. 1907; amd. Sec. 1, Ch. 97, L. 1911; amd. Sec. 1, Ch. 24, L. 1919; re-en. Sec. 1998, R.C.M. 1921; Cal. Pol. C. Secs. 3607 and 3611; amd. Sec. 1, Ch. 98, L. 1931; re-en. Sec. 1998, R.C.M. 1935; amd. Sec. 1, Ch. 85, L. 1965; amd. Sec. 1, Ch. 266, L. 1973; amd. Sec. 1, Ch. 361, L. 1973; amd. Sec. 1, Ch. 376, L. 1974; Clarified Sec. 1, Ch. 8, L. 1975; amd. Sec. 1, Ch. 325, L. 1975; amd. Sec. 1, Ch. 341, L. 1975; amd. Sec. 1, Ch. 442, L. 1975; amd. Sec. 3, Ch. 507, L. 1975; amd. Sec. 7, Ch. 548, L. 1975; amd. Sec. 2, Ch. 52, L. 1977; amd. Sec. 1, Ch. 87, L. 1977; amd. Sec. 2, Ch. 112, L. 1977; amd. Sec. 2, Ch. 126, L. 1977; amd. Sec. 2, Ch. 393, L. 1977; amd. Sec. 1, Ch. 413, L. 1977; amd. Sec. 1, Ch. 492, L. 1977; amd. Sec. 2, Ch. 576, L. 1977; R.C.M. 1947, 84-202(5); amd. Sec. 8, Ch. 663, L. 1979; amd. Sec. 3, Ch. 570, L. 1985; amd. Sec. 1, Ch. 627, L. 1985; amd. Sec. 2, Ch. 660, L. 1987; amd. Sec. 5, Ch. 598, L. 1989; amd. Sec. 38, Ch. 27, Sp. L. November 1993; amd. Sec. 5, Ch. 576, L. 1995; amd. Sec. 14, Ch. 285, L. 1999; amd. Sec. 3, Ch. 577, L. 2003; amd. Sec. 10, Ch. 532, L. 2005.



15-6-208. Mineral exemptions -- small coal or metal mines producer -- travertine -- bentonite.

15-6-208. Mineral exemptions -- small coal or metal mines producer -- travertine -- bentonite. (1) One-half of the contract sales price of coal sold by a coal producer who extracts less than 50,000 tons of coal in a calendar year is exempt from taxation. (2) Metal mines producing less than 20,000 tons of ore in a taxable year are exempt from property taxation on one-half of the merchantable value. (3) The first 1,000 tons of travertine and building stone extracted from a mine in a tax year are exempt from property taxation. (4) Bentonite extracted from a mine is exempt from property taxation.

History: (1)En. Sec. 2, p. 73, L. 1891; re-en. Sec. 3671, Pol. C. 1895; re-en. Sec. 2499, Rev. C. 1907; amd. Sec. 1, Ch. 97, L. 1911; amd. Sec. 1, Ch. 24, L. 1919; re-en. Sec. 1998, R.C.M. 1921; Cal. Pol. C. Secs. 3607 and 3611; amd. Sec. 1, Ch. 98, L. 1931; re-en. Sec. 1998, R.C.M. 1935; amd. Sec. 1, Ch. 85, L. 1965; amd. Sec. 1, Ch. 266, L. 1973; amd. Sec. 1, Ch. 361, L. 1973; amd. Sec. 1, Ch. 376, L. 1974; Clarified Sec. 1, Ch. 8, L. 1975; amd. Sec. 1, Ch. 325, L. 1975; amd. Sec. 1, Ch. 341, L. 1975; amd. Sec. 1, Ch. 442, L. 1975; amd. Sec. 3, Ch. 507, L. 1975; amd. Sec. 7, Ch. 548, L. 1975; amd. Sec. 2, Ch. 52, L. 1977; amd. Sec. 1, Ch. 87, L. 1977; amd. Sec. 2, Ch. 112, L. 1977; amd. Sec. 2, Ch. 126, L. 1977; amd. Sec. 2, Ch. 393, L. 1977; amd. Sec. 1, Ch. 413, L. 1977; amd. Sec. 1, Ch. 492, L. 1977; amd. Sec. 2, Ch. 576, L. 1977; Sec. 84-202, R.C.M. 1947; (2)En. 84-212 by Sec. 6, Ch. 498, L. 1977; Sec. 84-212, R.C.M. 1947; R.C.M. 1947, 84-202(7), 84-212; amd. Sec. 1, Ch. 303, L. 1983; amd. Sec. 7, Ch. 655, L. 1987; amd. Sec. 1, Ch. 89, L. 1993; amd. Sec. 1, Ch. 9, Sp. L. November 1993; amd. Sec. 28, Ch. 451, L. 1995; amd. Sec. 13, Ch. 559, L. 2005.



15-6-209. Community services buildings exempt.

15-6-209. Community services buildings exempt. (1) The building and appurtenant land, not exceeding 3 acres, owned by a nonprofit community service organization is exempt from property taxation, except as provided in subsections (4) and (5), if the organization: (a) is a lodge of a nationally recognized fraternal organization; (b) (i) furnishes services to senior citizens in the form of daytime or evening educational or recreational activities that are recognized in the state plan on aging adopted by the department of public health and human services; and (ii) does not furnish living accommodations to senior citizens; or (c) primarily furnishes facilities without charge, except that a minimal fee may be charged for janitorial services, for public meetings and entertainments. (2) An applicant for exemption under this section shall demonstrate that it has been an active community service organization continuously from January 1, 1981. (3) A community service organization exempted under this section may sell food and beverages under license from the state. (4) A building and land exempted under this section must be appraised, assessed, and subject to levies for any special improvement district if the special improvement directly benefits the building or land. (5) The exemption provided under this section may not be extended to any property owned by a community service organization described in this section that is leased in whole or in part to any person for business or profitmaking purposes.

History: En. 84-202.1 by Sec. 1, Ch. 491, L. 1977; R.C.M. 1947, 84-202.1; amd. Sec. 1, Ch. 423, L. 1981; amd. Sec. 11, Ch. 609, L. 1987; amd. Sec. 44, Ch. 546, L. 1995; amd. Sec. 1, Ch. 166, L. 1997.



15-6-210. Repealed.

15-6-210. Repealed. Sec. 12, Ch. 453, L. 1987.

History: En Sec. 1, Ch. 229, L. 1979.



15-6-211. Certain disabled or deceased veterans' residences exempt.

15-6-211. Certain disabled or deceased veterans' residences exempt. (1) Subject to subsection (7), a residence and appurtenant land, not to exceed 5 acres, on which it is built that is owned and occupied by a veteran or a veteran's spouse is exempt from property taxation as provided in this section if the veteran: (a) was killed while on active duty or died as a result of a service-connected disability; or (b) if living: (i) was honorably discharged from active service in any branch of the armed services; and (ii) is currently rated 100% disabled or is paid at the 100% disabled rate by the U.S. department of veterans affairs for a service-connected disability, as verified by official documentation from the U.S. department of veterans affairs. (2) Property qualifying under subsection (1) is taxed at the rate provided in 15-6-134(2)(a) multiplied by a percentage figure based on income and determined from the following table: IncomeIncomePercentage Single PersonMarried CoupleMultiplier Head of Household $0 - $30,000$0 - $36,0000% $30,001 - $33,000$36,001 - $39,00020% $33,001 - $36,000$39,001 - $42,00030% $36,001 - $39,000$42,001 - $45,00050% (3) The property tax exemption under this section remains in effect as long as the property is the primary residence owned and occupied by the veteran or, if the veteran is deceased, by the veteran's spouse and the spouse: (a) is the owner and occupant of the house; (b) is unmarried; and (c) has obtained from the U.S. department of veterans affairs a letter indicating that the veteran was rated 100% disabled or was paid at the 100% disabled rate by the U.S. department of veterans affairs for a service-connected disability at the time of death or that the veteran died while on active duty or as a result of a service-connected disability. (4) Property qualifying under subsection (3) is taxed at the rate provided in 15-6-134(2)(a) multiplied by a percentage figure based on income and determined from the following table: IncomePercentage Surviving SpouseMultiplier $0 - $25,0000% $25,001 - $28,00020% $28,001 - $31,00030% $31,001 - $34,00050% (5) For the purposes of the exemption under this section, the income referred to in subsections (2) and (4) is the taxpayer's federal adjusted gross income for the preceding calendar year, as reported on the taxpayer's federal income tax return. A taxpayer who is not required to file a federal income tax return for the preceding calendar year shall determine the taxpayer's federal adjusted gross income as if the taxpayer had filed a return and shall provide other evidence of income as required by the department. (6) (a) The income levels contained in the tables in subsections (2) and (4) must be adjusted for inflation annually by the department. The adjustment to the income levels is determined by: (i) multiplying the appropriate dollar amount from the table by the ratio of the PCE for the second quarter of the year prior to the year of application to the PCE for the second quarter of 2002; and (ii) rounding the product obtained in subsection (6)(a)(i) to the nearest dollar amount. (b) "PCE" means the implicit price deflator for personal consumption expenditures as published quarterly in the Survey of Current Business by the bureau of economic analysis of the U.S. department of commerce. (7) A claim for exemption on a form prescribed by the department must be filed with the department on or before April 15 of the year for which the exemption is claimed.

History: En. Sec. 11, Ch. 693, L. 1979; amd. Sec. 1, Ch. 590, L. 1981; amd. Sec. 1, Ch. 594, L. 1987; amd. Sec. 1, Ch. 301, L. 1997; amd. Sec. 6, Ch. 399, L. 2003; amd. Sec. 1, Ch. 418, L. 2007; amd. Sec. 2, Ch. 6, L. 2009.



15-6-212. Repealed.

15-6-212. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 1, Ch. 695, L. 1979; Sec. 15-6-212(2), MCA 1981; redes. 15-6-206(2) by Code Commissioner, 1983.



15-6-213. Down-hole equipment in oil and gas wells exempt.

15-6-213. Down-hole equipment in oil and gas wells exempt. All down-hole equipment in oil and gas wells is exempt from taxation.

History: En. Sec. 2, Ch. 583, L. 1985.



15-6-214. Terminated.

15-6-214. Terminated. Sec. 3, Ch. 560, L. 1987.

History: En. Sec. 1, Ch. 560, L. 1987; amd. Sec. 7, Ch. 83, L. 1989.



15-6-215. Exemption for motion picture and television commercial property.

15-6-215. Exemption for motion picture and television commercial property. Except as provided in 15-24-305 and 61-3-520, all property, including vehicles, brought into the state or otherwise used for the exclusive purpose of filming motion pictures or television commercials is exempt from property taxation and registration fees under 61-3-321(2), provided that the property does not remain in the state for a period in excess of 180 consecutive days in a calendar year.

History: En. Sec. 1, Ch. 525, L. 1989; amd. Sec. 6, Ch. 515, L. 1999; amd. Sec. 8, Ch. 542, L. 2005.



15-6-216. Exemption of improvements made to commercial buildings to remove barriers to persons with disabilities.

15-6-216. Exemption of improvements made to commercial buildings to remove barriers to persons with disabilities. (1) Any additional value associated with specific improvements made to an existing or new commercial building, after December 31, 1995, for the purpose of removing barriers to the movement, safety, or comfort of a person with a disability may not increase the taxable valuation of the building. (2) A person shall apply for an exemption under this section by March 1 of the tax year for which the exemption is sought, on a form provided by the department of revenue, setting forth the nature of the improvement, the date on which the improvement was completed, and any other information that the department may require. (3) For the purposes of this section, improvements for the removal of barriers include: (a) permanent ramps leading to entrances to the premises and between levels of the premises; (b) elevators installed for the use of a person with a disability; (c) handrails installed in and about the premises, indoors and outdoors; (d) enlarged bathrooms and kitchens and any special equipment installed in them for the benefit of a person with a disability; and (e) other reasonable accommodations made for the safety, convenience, and comfort of a person with a disability.

History: En. Sec. 1, Ch. 472, L. 1995.



15-6-217. Exemption for vehicle of certain health care professionals.

15-6-217. Exemption for vehicle of certain health care professionals. A motor vehicle that is brought, driven, or coming into this state is exempt from the registration fees imposed in 15-24-301 if the motor vehicle is registered in another state or country by a nonresident person who is a licensed health care professional, as provided in Title 37, chapter 3, 8, 11, 14, 20, 25, 28, or 34, and who is employed in Montana by a rural health care facility that is located in an area that has been: (1) designated by the secretary of the federal department of health and human services as a health professional shortage area, as provided in 42 U.S.C. 254(e); or (2) determined to have a critical shortage of nurses, as provided in 42 U.S.C. 297n(a)(3).

History: En. Sec. 2, Ch. 246, L. 1999; amd. Sec. 1, Ch. 436, L. 2001; amd. Sec. 2, Ch. 224, L. 2003.



15-6-218. Intangible personal property exemption.

15-6-218. Intangible personal property exemption. (1) Intangible personal property is exempt from taxation. (2) For the purposes of this section, "intangible personal property" means personal property that is not tangible personal property and that: (a) has no intrinsic value but is the representative or evidence of value, including but not limited to certificates of stock, bonds, promissory notes, licenses, copyrights, patents, trademarks, contracts, software, and franchises; or (b) lacks physical existence, including but not limited to goodwill. (3) To the extent that the unit value of centrally assessed property includes intangible personal property, that value must be removed from the unit value.

History: En. Sec. 1, Ch. 583, L. 1999; amd. Sec. 1, Ch. 318, L. 2005.



15-6-219. Personal and other property exemptions.

15-6-219. Personal and other property exemptions. The following categories of property are exempt from taxation: (1) harness, saddlery, and other tack equipment; (2) the first $15,000 or less of market value of tools owned by the taxpayer that are customarily hand-held and that are used to: (a) construct, repair, and maintain improvements to real property; or (b) repair and maintain machinery, equipment, appliances, or other personal property; (3) all household goods and furniture, including but not limited to clocks, musical instruments, sewing machines, and wearing apparel of members of the family, used by the owner for personal and domestic purposes or for furnishing or equipping the family residence; (4) a bicycle, as defined in 61-8-102, used by the owner for personal transportation purposes; (5) items of personal property intended for rent or lease in the ordinary course of business if each item of personal property satisfies all of the following: (a) the acquired cost of the personal property is less than $15,000; (b) the personal property is owned by a business whose primary business income is from rental or lease of personal property to individuals and no one customer of the business accounts for more than 10% of the total rentals or leases during a calendar year; and (c) the lease of the personal property is generally on an hourly, daily, weekly, semimonthly, or monthly basis; (6) space vehicles and all machinery, fixtures, equipment, and tools used in the design, manufacture, launch, repair, and maintenance of space vehicles that are owned by businesses engaged in manufacturing and launching space vehicles in the state or that are owned by a contractor or subcontractor of that business and that are directly used for space vehicle design, manufacture, launch, repair, and maintenance; and (7) a title plant owned by a title insurer or a title insurance producer, as those terms are defined in 33-25-105.

History: En. Sec. 19, Ch. 532, L. 2005; amd. Sec. 1, Ch. 295, L. 2009.



15-6-220. Agricultural processing facilities exemption -- canola -- malting barley -- industrial dairy -- ethanol.

15-6-220. Agricultural processing facilities exemption -- canola -- malting barley -- industrial dairy -- ethanol. (1) The following property is exempt from property taxation: (a) machinery and equipment used in a canola seed oil processing facility; (b) machinery and equipment used in a malting barley facility; (c) personal property used by an industrial dairy or an industrial milk processor and dairy livestock used by an industrial dairy; and (d) all manufacturing machinery, fixtures, equipment, and tools used for the production of ethanol from grain during the course of the construction of an ethanol manufacturing facility and for 10 years after completion of construction of the manufacturing facility. (2) "Canola seed oil processing facility" means a facility that: (a) extracts oil from canola seeds, refines the crude oil to produce edible oil, formulates and packages the edible oil into food products, or engages in any one or more of those processes; and (b) employs at least 15 employees in a full-time capacity. (3) "Industrial dairy" means a large-scale dairy operation with 1,000 or more milking cows and includes the dairy livestock and integral machinery and equipment that the dairy uses to produce milk and milk products solely for export from the state, either directly by the dairy or after the milk or milk product has been further processed by an industrial milk processor. After export, any unprocessed milk must be further processed into other dairy products. (4) "Industrial milk processor" means a facility and integral machinery used solely to process milk into milk products for export from the state. (5) "Malting barley facility" means a facility and integral machinery and equipment used principally to malt malting barley and includes machinery and equipment to mix, blend, transport, transfer, or process the barley and malt at the facility.

History: En. Sec. 2, Ch. 285, L. 1999; amd. Sec. 11, Ch. 532, L. 2005.



15-6-221. Exemption for rental housing providing affordable housing to lower-income tenants.

15-6-221. Exemption for rental housing providing affordable housing to lower-income tenants. (1) That portion of residential rental property that is dedicated to providing affordable housing for lower-income persons is exempt from property taxation in any year that: (a) the property is owned and operated by an entity, including but not limited to a limited partnership, limited liability corporation, or limited liability partnership in which a general partner is a nonprofit corporation exempt from taxation under section 26 U.S.C. 501(c)(3), as amended, and incorporated and admitted under the Montana Nonprofit Corporation Act as provided in Title 35, chapter 2, or is a housing authority as defined in 7-15-4402 and the nonprofit general partner actively participates in accordance with the definition found in 26 U.S.C. 469(i). Section 26 U.S.C. 469(i) is applicable without reference to section 26 U.S.C. 469(i)(6). (b) the board of housing, established in 2-15-1814, has allocated low-income housing tax credits to the owner under 26 U.S.C. 42, which requires that: (i) at least 20% of the residential units in the property are rent-restricted, as defined in 26 U.S.C. 42, and rented to tenants whose household incomes do not exceed 50% of the median family income, adjusted for family size, for the county in which the property is located; or (ii) at least 40% of the residential units in the property are rent-restricted, as defined in 26 U.S.C. 42, and rented to persons whose household incomes do not exceed 60% of the median income, adjusted for family size, for the county in which the property is located; (c) a deed restriction or other legally binding instrument restricts the property's usage and provides that the units designated for use by lower-income households must be made available to or occupied by lower-income households for the period required to qualify for low-income housing tax credits at rents that do not exceed those prescribed by the terms of the deed restriction or other legally binding instruments; (d) the property meets a public purpose in providing housing to an underserved population and provides a minimum of 50% of the units in the property to tenants at 50% of the median family income for the area, with rents restricted to a maximum of 30% of 50% of median family income, as calculated under 26 U.S.C. 42; and (e) the owner's partnership or operating agreement or accompanying document provides that at the end of the compliance period, as that term is defined in 26 U.S.C. 42, the ownership of the property may be transferred to the nonprofit corporation or housing authority general partner as provided for in 26 U.S.C. 42(i)(7). (2) Prior to the allocation of low-income housing tax credits to the owner, as provided in subsection (1)(b), the unit of local government where the proposed project is to be located shall give due notice, as defined in 76-15-103, and hold a public hearing to solicit comment on whether the proposed qualifying low-income rental housing property meets a community housing need. A record of the public hearing must be forwarded to the board of housing for consideration in granting the allocation of tax credits. (3) For purposes of this section the following definitions apply: (a) "Median family income" means the household income, adjusted for family size, determined annually by the United States department of housing and urban development, or its successor agency, to be the median family income for persons residing within each county of the state. (b) A residential unit is "rent-restricted" if it satisfies the criteria of 26 U.S.C. 42(g)(2).

History: En. Sec. 1, Ch. 452, L. 1999; amd. Sec. 22, Ch. 2, L. 2009.



15-6-222. Residential and commercial improvements -- percentage of value exempt.

15-6-222. Residential and commercial improvements -- percentage of value exempt. (1) (a) Except as provided in subsection (1)(b), the following percentage of the market value of residential property described in 15-6-134(1)(e) and (1)(f) is exempt from property taxation: (i) 36.8% for tax year 2009; (ii) 39.5% for tax year 2010; (iii) 41.8% for tax year 2011; (iv) 44% for tax year 2012; (v) 45.5% for tax year 2013; (vi) 47% for tax year 2014 and succeeding tax years. (b) For single-family residential dwellings, the exemption provided under subsection (1)(a) is applied to the first $1.5 million or less in market value. (2) The following percentage of the market value of commercial property described in 15-6-134(1)(g) is exempt from property taxation: (a) 14.2% for tax year 2009; (b) 15.9% for tax year 2010; (c) 17.5% for tax year 2011; (d) 19% for tax year 2012; (e) 20.3% for tax year 2013; (f) 21.5% for tax year 2014 and succeeding tax years.

History: En. Sec. 5, Ch. 532, L. 2005; amd. Sec. 5, Ch. 483, L. 2009.



15-6-223. Timber exemption.

15-6-223. Timber exemption. Timber, as defined in 15-44-102, is exempt from taxation.

History: En. Sec. 7, Ch. 532, L. 2005.



15-6-224. Nonfossil energy generation.

15-6-224. Nonfossil energy generation. The following portions of the appraised value of a capital investment in a recognized nonfossil form of energy generation or low-emission wood or biomass combustion devices, as defined in 15-32-102, are exempt from taxation for a period of 10 years following installation of the property: (1) $20,000 in the case of a single-family residential dwelling; (2) $100,000 in the case of a multifamily residential dwelling or a nonresidential structure.

History: En. Sec. 12, Ch. 532, L. 2005.



15-6-225. Small electrical generation equipment exemption.

15-6-225. Small electrical generation equipment exemption. (1) (a) Machinery and equipment used in a qualifying generation facility that has a nameplate capacity of less than 1 megawatt of electrical energy are exempt from taxation for 5 years after the generation of electricity begins. (b) To qualify for the exemption under this section, the generation facility must be powered by an alternative renewable energy source. (2) For the purposes of this section: (a) "alternative renewable energy source" means a form of energy or matter that is capable of being converted into forms of energy useful to humanity, including electricity, and the technology necessary to make this conversion when the source is not exhaustible in terms of this planet and when the source or technology is not in general commercial use. The term includes but is not limited to: (i) solar energy; (ii) wind energy; (iii) geothermal energy; (iv) conversion of biomass; (v) fuel cells that do not require hydrocarbon fuel; (vi) small hydroelectric generators producing less than 1 megawatt; or (vii) methane from solid waste. (b) "generation facility" includes any combination of a generator or generators, associated prime movers, and other associated machinery and equipment that are normally operated together to produce electric power, but does not include the owner's business improvements and personal property.

History: En. Sec. 6, Ch. 591, L. 2001; amd. Sec. 1, Ch. 405, L. 2003; amd. Sec. 1, Ch. 524, L. 2003; amd. Sec. 151, Ch. 56, L. 2009.



15-6-226. Terminated.

15-6-226. Terminated. Sec. 5, Ch. 579, L. 2001.

History: En. Sec. 1, Ch. 579, L. 2001.



15-6-227. Property on railroad land leased by nonprofit organizations.

15-6-227. Property on railroad land leased by nonprofit organizations. (1) A building and appurtenant land or just the appurtenant land, not exceeding 2.5 acres, owned by a railroad as defined in 69-14-101 and leased for less than $100 a year to a nonprofit organization exempt from taxation under section 26 U.S.C. 501(c)(3) or to a government entity is exempt from property taxation if: (a) the building was constructed on a railroad right-of-way by a railroad prior to the year 2000; and (b) the property is directly used for purely public charitable purposes. (2) A building and land exempted under this section are subject to fees and assessments for services and special improvements that are collected with property taxes.

History: En. Sec. 1, Ch. 370, L. 2003.



15-6-228. Property subject to registration fee.

15-6-228. Property subject to registration fee. The following property that is subject to a registration fee is exempt from property taxation: (1) truck canopy covers or toppers and campers; (2) motor homes; (3) all watercraft; (4) all trailers, semitrailers, pole trailers, and travel trailers as those terms are defined in 61-1-101; (5) all vehicles registered under 61-3-456; (6) (a) buses, trucks having a manufacturer's rated capacity of more than 1 ton, and truck tractors, including buses, trucks, and truck tractors apportioned under Title 61, chapter 3, part 7; and (b) personal property that is attached to a bus, truck, or truck tractor that is exempt under subsection (6)(a); (7) motorcycles and quadricycles; and (8) light vehicles as defined in 61-1-101.

History: En. Sec. 4, Ch. 532, L. 2005; amd. Sec. 245, Ch. 542, L. 2005.



15-6-229. Exemption for land adjacent to transmission line right-of-way easement -- application -- limitations.

15-6-229. Exemption for land adjacent to transmission line right-of-way easement -- application -- limitations. (1) Subject to the conditions of this section, for tax years beginning after December 31, 2007, there is allowed an exemption from property taxes for land that is within 660 feet on either side of the midpoint of a transmission line right-of-way or easement. (2) (a) An owner or operator of a transmission line shall apply to the department for an exemption under this section on a form provided by the department. The application must include a legal description and a digitized certificate of survey prepared by a surveyor registered with the board of professional engineers and professional land surveyors provided for in 2-15-1763 of the property in the county for which the exemption is sought and other information required by the department. A separate application must be made for each county in which an exemption is sought. (b) An application for an exemption that would be in effect for the tax year and subsequent tax years must be filed with the department by March 1 in the tax year that the exemption is sought. (3) (a) The owner or operator of a transmission line shall inform the department of any change in ownership of the land or other circumstances that may affect the eligibility of the land for the exemption. The department shall determine whether any changes have occurred that affect the eligibility of the land for the exemption. (b) The exemption allowed under this section does not apply to: (i) the boundaries of an incorporated or unincorporated city or town; (ii) a platted and filed subdivision; (iii) tracts of land used for residential, commercial, or industrial purposes; or (iv) the 1 acre of land beneath improvements on land described in 15-6-133(1)(c) and 15-7-206(2). (4) For the purposes of this section, "transmission line" means an electric line with a design capacity of 30 megavoltamperes or greater that is constructed after January 1, 2007.

History: En. Sec. 9, Ch. 2, Sp. L. May 2007.



15-6-230. Temporary exemption for certain tribal property -- rulemaking.

15-6-230. Temporary exemption for certain tribal property -- rulemaking. (1) Subject to subsection (2), property owned in fee by a federally recognized Indian tribe located within the boundaries of the state of Montana is temporarily exempt from taxation on January 1 after the following conditions are met: (a) the United States department of the interior, bureau of Indian affairs, has determined that the initial written request or trust application submitted by the tribe is complete; and (b) the tribe has submitted a timely property tax exemption application to the department and the department has approved the tribe's exemption application. (2) The temporary exemption applies only for the timeframe during which a decision on the trust application is officially pending before the United States department of interior, bureau of Indian affairs, but the exemption may not exceed a period of 5 years and ceases earlier if the United States denies the trust application. (3) For tax years following the department's approval of the exemption, the tribe shall annually certify to the department that the trust application is still under consideration by the United States department of interior, bureau of Indian affairs, and has not been denied. The exemption applies only for tax years for which the department has received a timely certification from the affected tribe. (4) If a trust application has been denied, the temporary exemption expires on December 31 of the year in which the trust application was denied. The temporary exemption is no longer available for property associated with a trust application that has been denied. (5) If the United States takes tribally owned property out of trust, the property is subject to tax as otherwise provided by federal and state law. (6) The department may adopt rules to implement the provisions of this section.

History: En. Secs. 1, 2, Ch. 288, L. 2011.









CHAPTER 7. APPRAISAL

Part 1. General Methods

15-7-101. Classification and appraisal -- duties of department of revenue.

15-7-101. Classification and appraisal -- duties of department of revenue. (1) It is the duty of the department of revenue to accomplish the following: (a) the classification of all taxable lands; (b) the appraisal of all taxable city and town lots; (c) the appraisal of all taxable rural and urban improvements. (2) A record of classifications and appraisals under subsection (1) must be kept upon the maps, plats, and forms and entered in the books of record prescribed by the department. The maps, plats, forms, and books of record are official records of the state. A certified copy of all records requested must be furnished to the department. (3) When the department uses an appraisal method that values land and improvements as a unit, including the comparable sales method for residential condominiums or the income method for commercial property, the department shall establish a combined appraised value of land and improvements. (4) It is the duty of the department to maintain current the classification of all taxable lands and appraisal of city and town lots and rural and urban improvements, as provided for herein.

History: En. Sec. 1, Ch. 191, L. 1957; amd. Sec. 14, Ch. 405, L. 1973; amd. Sec. 1, Ch. 353, L. 1975; amd. Sec. 1, Ch. 123, L. 1977; R.C.M. 1947, 84-429.7(1); amd. Sec. 1, Ch. 356, L. 2011.



15-7-102. Notice of classification and appraisal to owners -- appeals.

15-7-102. Notice of classification and appraisal to owners -- appeals. (1) (a) Except as provided in 15-7-138, the department shall mail to each owner or purchaser under contract for deed a notice of the classification of the land owned or being purchased and the appraisal of the improvements on the land only if one or more of the following changes pertaining to the land or improvements have been made since the last notice: (i) change in ownership; (ii) change in classification; (iii) except as provided in subsection (1)(b), change in valuation; or (iv) addition or subtraction of personal property affixed to the land. (b) After the first year, the department is not required to mail the notice provided for in subsection (1)(a)(iii) if the change in valuation is the result of an annual incremental change in valuation caused by the phasing in of a reappraisal under 15-7-111 or the application of the exemptions under 15-6-222 or caused by an incremental change in the tax rate. (c) The notice must include the following for the taxpayer's informational purposes: (i) a notice of the availability of all the property tax assistance programs available to property taxpayers, including the property tax assistance program under 15-6-134, the extended property tax assistance program under 15-6-193, the disabled or deceased veterans' residence exemption under 15-6-211, and the residential property tax credit for the elderly under 15-30-2337 through 15-30-2341; (ii) the total amount of mills levied against the property in the prior year; and (iii) a statement that the notice is not a tax bill. (d) When the department uses an appraisal method that values land and improvements as a unit, including the comparable sales method for residential condominiums or the income method for commercial property, the notice must contain a combined appraised value of land and improvements. (e) Any misinformation provided in the information required by subsection (1)(c) does not affect the validity of the notice and may not be used as a basis for a challenge of the legality of the notice. (2) (a) Except as provided in subsection (2)(c), the department shall assign each assessment to the correct owner or purchaser under contract for deed and mail the notice of classification and appraisal on a standardized form, adopted by the department, containing sufficient information in a comprehensible manner designed to fully inform the taxpayer as to the classification and appraisal of the property and of changes over the prior tax year. (b) The notice must advise the taxpayer that in order to be eligible for a refund of taxes from an appeal of the classification or appraisal, the taxpayer is required to pay the taxes under protest as provided in 15-1-402. (c) The department is not required to mail the notice of classification and appraisal to a new owner or purchaser under contract for deed unless the department has received the transfer certificate from the clerk and recorder as provided in 15-7-304 and has processed the certificate before the notices required by subsection (2)(a) are mailed. The department shall notify the county tax appeal board of the date of the mailing. (3) (a) If the owner of any land and improvements is dissatisfied with the appraisal as it reflects the market value of the property as determined by the department or with the classification of the land or improvements, the owner may request an assessment review by submitting an objection in writing to the department on forms provided by the department for that purpose. For property other than class three property described in 15-6-133, class four property described in 15-6-134, and class ten property described in 15-6-143, the objection must be submitted within 30 days after receiving the notice of classification and appraisal from the department. For class three property described in 15-6-133, class four property described in 15-6-134, and class ten property described in 15-6-143, the objection may be made at any time but only once each valuation cycle. (b) For properties valued using sales price or the capitalization of net income method as an indication of value, the form must include a provision that the objector agrees to confidentiality requirements for receipt of comparable sales data from information received from realty transfer certificates under 15-7-308. Within 4 weeks of submitting an objection, if the objection relates to residential and commercial property, the department shall provide the objector by posted mail or e-mail, unless the objector waives receiving the information, with: (i) data from comparable sales used by the department to value the property; (ii) the methodology and sources of data used by the department in the valuation of the property; and (iii) if the department uses a blend of evaluations developed from various sources, the reasons that the methodology was used. (c) For properties valued using the capitalization of net income method as one approximation of market value, notice must be provided that the taxpayer will be given a form to acknowledge confidentiality requirements for the receipt of all aggregate model output that the department used in the valuation model for the property. (d) The review must be conducted informally and is not subject to the contested case procedures of the Montana Administrative Procedure Act. As a part of the review, the department may consider the actual selling price of the property, independent appraisals of the property, and other relevant information presented by the taxpayer in support of the taxpayer's opinion as to the market value of the property. The department shall give reasonable notice to the taxpayer of the time and place of the review. (e) After the review, the department shall determine the correct appraisal and classification of the land or improvements and notify the taxpayer of its determination. The department may not determine an appraised value that is higher than the value that was the subject of the objection unless the reason for an increase was the result of a physical change in the property or caused by an error in the description of the property that is kept by the department and used for calculating the appraised value. In the notification, the department shall state its reasons for revising the classification or appraisal. When the proper appraisal and classification have been determined, the land must be classified and the improvements appraised in the manner ordered by the department. (4) Whether a review as provided in subsection (3) is held or not, the department may not adjust an appraisal or classification upon the taxpayer's objection unless: (a) the taxpayer has submitted an objection in writing; and (b) the department has stated its reason in writing for making the adjustment. (5) A taxpayer's written objection to a classification or appraisal and the department's notification to the taxpayer of its determination and the reason for that determination are public records. The department shall make the records available for inspection during regular office hours. (6) If any property owner feels aggrieved by the classification or appraisal made by the department after the review provided for in subsection (3), the property owner has the right to first appeal to the county tax appeal board and then to the state tax appeal board, whose findings are final subject to the right of review in the courts. The appeal to the county tax appeal board must be filed within 30 days after notice of the department's determination is mailed to the taxpayer. A county tax appeal board or the state tax appeal board may consider the actual selling price of the property, independent appraisals of the property, and other relevant information presented by the taxpayer as evidence of the market value of the property. If the county tax appeal board or the state tax appeal board determines that an adjustment should be made, the department shall adjust the base value of the property in accordance with the board's order.

History: En. Sec. 5, Ch. 191, L. 1957; amd. Sec. 17, Ch. 405, L. 1973; R.C.M. 1947, 84-429.11; amd. Sec. 3, Ch. 710, L. 1979; amd. Sec. 1, Ch. 105, L. 1983; amd. Sec. 11, Ch. 526, L. 1983; amd. Sec. 3, Ch. 29, Sp. L. June 1986; amd. Sec. 2, Ch. 613, L. 1987; amd. Sec. 1, Ch. 9, L. 1989; amd. Sec. 1, Ch. 636, L. 1989; amd. Secs. 1, 7, Ch. 680, L. 1991; amd. Sec. 2, Ch. 227, L. 1993; amd. Sec. 8, Ch. 594, L. 1993; amd. Sec. 39, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 30, L. 1995; amd. Sec. 10, Ch. 574, L. 1995; amd. Sec. 2, Ch. 414, L. 1997; amd. Sec. 3, Ch. 463, L. 1997; amd. Sec. 1, Ch. 56, L. 1999; amd. Sec. 85, Ch. 584, L. 1999; amd. Sec. 3, Ch. 444, L. 2001; amd. Sec. 20, Ch. 114, L. 2003; amd. Sec. 13, Ch. 532, L. 2005; amd. Sec. 4, Ch. 584, L. 2005; amd. Sec. 6, Ch. 483, L. 2009; amd. Sec. 2, Ch. 356, L. 2011; amd. Sec. 1, Ch. 399, L. 2011.



15-7-103. Classification and appraisal -- general and uniform methods.

15-7-103. Classification and appraisal -- general and uniform methods. (1) The department shall implement the provisions of 15-7-101, 15-7-102, and this section by providing: (a) for a general and uniform method of classifying lands in the state for the purpose of securing an equitable and uniform basis of assessment of lands for taxation purposes; (b) for a general and uniform method of appraising city and town lots; (c) for a general and uniform method of appraising rural and urban improvements; (d) for a general and uniform method of appraising timberlands. (2) All lands must be classified according to their use or uses. (3) Land classified as agricultural land or forest land must be subclassified according to soil type and productive capacity. In the classification work, use must be made of soil surveys and maps and all other site-specific and pertinent available information, including any information provided by the taxpayer such as: (a) information detailing actual climate conditions; (b) information from the United States department of agriculture, including but not limited to: (i) natural resources conservation service rangeland inventory materials; (ii) farm service agency materials; and (iii) Montana agriculture statistics information; and (c) any other documents or publicly available information that will assist in reaching a value that accurately approximates the productive capacity that the average Montana farmer or rancher could achieve. (4) All lands must be classified by parcels or subdivisions not exceeding 1 section each, by the sections, fractional sections, or lots of all tracts of land that have been sectionized by the United States government, or by metes and bounds, whichever yields a true description of the land. (5) All agricultural lands must be classified and appraised as agricultural lands without regard to the best and highest value use of adjacent or neighboring lands. (6) In any periodic revaluation of taxable property completed under the provisions of 15-7-111, all property classified in 15-6-134 must be appraised on the taxable portion of its market value in the same year. The department shall publish a rule specifying the year used in the appraisal. (7) All sewage disposal systems and domestic use water supply systems of all dwellings may not be appraised, assessed, and taxed separately from the land or from the house or other improvements in which they are located. The sewage disposal or domestic water supply systems may not be included twice by including either of them in the valuation and assessing them separately.

History: En. Sec. 6, Ch. 191, L. 1957; amd. Sec. 3, Ch. 512, L. 1973; amd. Sec. 5, Ch. 516, L. 1973; R.C.M. 1947, 84-429.12; amd. Sec. 1, Ch. 710, L. 1979; amd. Sec. 1, Ch. 32, L. 1983; amd. Sec. 4, Ch. 20, L. 1985; (6)En. Sec. 1, Ch. 583, L. 1985; amd. Sec. 3, Ch. 613, L. 1987; amd. Sec. 86, Ch. 584, L. 1999; amd. Sec. 3, Ch. 356, L. 2011; amd. Sec. 1, Ch. 357, L. 2013.



15-7-104. Repealed.

15-7-104. Repealed. Sec. 80, Ch. 130, L. 2005.

History: En. Sec. 7, Ch. 191, L. 1957; R.C.M. 1947, 84-429.13.



15-7-105. Purpose.

15-7-105. Purpose. In order to produce more uniform appraisal of property throughout the state by encouraging technical training in the principles, methods, and techniques of appraising property and promoting a higher level of professionalism among appraisers, the legislature hereby establishes a system of instruction, examination, and certification for all appraisers.

History: En. Sec. 1, Ch. 602, L. 1979.



15-7-106. Courses of instruction, examination, and certification -- additional courses.

15-7-106. Courses of instruction, examination, and certification -- additional courses. (1) The department shall offer courses in the principles, methods, and techniques of appraising for property tax purposes property in three fields: (a) residential property; (b) agricultural land; and (c) commercial and industrial property. (2) The department shall conduct an examination for those who have completed a course of instruction in any of the three fields listed in subsection (1). (3) A person may not take the examination for appraising commercial and industrial property unless the person holds a certificate in appraising residential property. (4) The department may schedule and conduct other courses within the state for appraisers, assessors, and department personnel for training in the following subjects: (a) personal property assessment; (b) property tax administration; and (c) personnel management, fiscal management, public relations, professional ethics, and related management principles. (5) The department shall issue a certificate to each appraiser, assessor, or other person successfully completing a course of instruction and passing an examination in any of the fields provided for in subsection (1) or any subject provided for in subsection (4).

History: En. Sec. 2, Ch. 602, L. 1979; amd. Sec. 40, Ch. 27, Sp. L. November 1993.



15-7-107. Certification required.

15-7-107. Certification required. (1) An appraiser employed by the department to appraise: (a) residential property shall obtain a certificate in appraising residential property; (b) agricultural land shall obtain a certificate in appraising agricultural land; and (c) commercial and industrial property shall obtain a certificate in appraising commercial and industrial property. (2) The department may promulgate rules requiring appraisers to complete continuing education courses in laws, rules, and methods relating to appraisal.

History: En. Sec. 3, Ch. 602, L. 1979; amd. Sec. 41, Ch. 27, Sp. L. November 1993.



15-7-108. Land split.

15-7-108. Land split. For the purposes of this title, a land split is the conveyance or transfer of a portion of a parcel of land that will require the department to change its ownerships records for the original parcel to show the creation of one or more new parcels under a new ownership.

History: En. Sec. 1, Ch. 414, L. 1997.



15-7-109. and reserved.

15-7-109 through 15-7-110 reserved.



15-7-111. Periodic revaluation of certain taxable property.

15-7-111. Periodic revaluation of certain taxable property. (1) The department shall administer and supervise a program for the revaluation of all taxable property within class three under 15-6-133, class four under 15-6-134, and class ten under 15-6-143. All other property must be revalued annually. (2) The department shall value and phase in the value of newly constructed, remodeled, or reclassified property in a manner consistent with the valuation within the same class and the values established pursuant to subsection (1). The department shall adopt rules for determining the assessed valuation and phased-in value of new, remodeled, or reclassified property within the same class. (3) The revaluation of class three, four, and ten property is complete on December 31, 2008. The amount of the change in valuation from the 2002 base year for each property in classes three, four, and ten must be phased in each year at the rate of 16.66% of the change in valuation. (4) During the end of the second and fourth year of each revaluation cycle, the department shall provide the revenue and transportation interim committee with a sales assessment ratio study of residences to be used to allow the committee to be apprised of the housing market and value trends. (5) The department shall administer and supervise a program for the revaluation of all taxable property within classes three, four, and ten. A comprehensive written reappraisal plan must be promulgated by the department. The reappraisal plan adopted must provide that all class three, four, and ten property in each county is revalued by January 1, 2015, effective for January 1, 2015, and each succeeding 6 years. The resulting valuation changes must be phased in for each year until the next reappraisal. If a percentage of change for each year is not established, then the percentage of phasein for each year is 16.66%.

History: En. 84-429.14 by Sec. 1, Ch. 294, L. 1975; R.C.M. 1947, 84-429.14; amd. Sec. 1, Ch. 596, L. 1987; amd. Sec. 4, Ch. 613, L. 1987; amd. Sec. 2, Ch. 636, L. 1989; amd. Secs. 2, 8, Ch. 680, L. 1991; amd. Sec. 4, Ch. 13, Sp. L. July 1992; amd. Sec. 4, Ch. 463, L. 1997; amd. Sec. 87, Ch. 584, L. 1999; amd. Sec. 4, Ch. 11, Sp. L. May 2000; amd. Sec. 5, Ch. 606, L. 2003; amd. Sec. 1, Ch. 554, L. 2005; amd. Sec. 23, Ch. 2, L. 2009; amd. Sec. 7, Ch. 483, L. 2009.



15-7-112. Equalization of valuations.

15-7-112. Equalization of valuations. The same method of appraisal and assessment shall be used in each county of the state to the end that comparable property with similar true market values and subject to taxation in Montana shall have substantially equal taxable values at the end of each cyclical revaluation program hereinbefore provided.

History: En. 84-429.15 by Sec. 2, Ch. 294, L. 1975; R.C.M. 1947, 84-429.15.



15-7-113. Program exclusive.

15-7-113. Program exclusive. No program for the revaluation of property shall be implemented for taxation in any county other than as prescribed in 15-7-111 through 15-7-114.

History: En. 84-429.16 by Sec. 3, Ch. 294, L. 1975; R.C.M. 1947, 84-429.16.



15-7-114. Law supplemental.

15-7-114. Law supplemental. Sections 15-7-111 through 15-7-114 are intended to be supplementary to and are not intended to repeal 15-7-103.

History: En. 84-429.17 by Sec. 4, Ch. 294, L. 1975; R.C.M. 1947, 84-429.17.



15-7-115. through reserved.

15-7-115 through 15-7-120 reserved.



15-7-121. Repealed.

15-7-121. Repealed. Sec. 27, Ch. 693, L. 1979.

History: En. 84-309 by Sec. 72, Ch. 566, L. 1977; R.C.M. 1947, 84-309.



15-7-122. Repealed.

15-7-122. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. 84-310 by Sec. 73, Ch. 566, L. 1977; R.C.M. 1947, 84-310.



15-7-123. through reserved.

15-7-123 through 15-7-130 reserved.



15-7-131. Policy.

15-7-131. Policy. It is the policy of the state of Montana to provide for equitable assessment of taxable property in the state and to provide for periodic revaluation of taxable property in a manner that is fair to all taxpayers.

History: En. Sec. 1, Ch. 13, L. 1989.



15-7-132. Repealed.

15-7-132. Repealed. Sec. 10, Ch. 680, L. 1991.

History: En. Sec. 2, Ch. 13, L. 1989; amd. Sec. 5, Ch. 13, Sp. L. July 1992.



15-7-133. Repealed.

15-7-133. Repealed. Sec. 10, Ch. 680, L. 1991.

History: En. Sec. 3, Ch. 13, L. 1989; amd. Sec. 6, Ch. 13, Sp. L. July 1992.



15-7-134. Repealed.

15-7-134. Repealed. Sec. 123, Ch. 2, L. 2009.

History: En. Sec. 7, Ch. 13, Sp. L. July 1992.



15-7-135. through reserved.

15-7-135 through 15-7-137 reserved.



15-7-138. Notice of classification and appraisal to single address for owners of undivided interest.

15-7-138. Notice of classification and appraisal to single address for owners of undivided interest. (1) (a) (i) Subject to subsection (2), in the case of multiple, undivided interests in a parcel of land, the department shall send the notice of classification and appraisal required by 15-7-102 to a single owner of the land, as provided in this section. (ii) For multiple undivided interests that are mining claims, upon request of all the owners, the department shall send the notice of classification and appraisal required by 15-7-102 and separate assessments to each owner of an undivided interest. (iii) Requests for separate assessment and receipt of separate notice under subsection (1)(a)(ii) are limited to mining claims as the multiple undivided interests existed on or prior to April 30, 2001. Additional division of interests after April 30, 2001, may not result in additional separate assessments. (b) Except as provided in subsection (1)(c), the owners of the land shall provide to the department the name and address of the owner to whom the notice is to be sent and shall notify the department of a change in name or address. If an address is not provided, then the department shall send the notice to the address to which previous notices were sent. (c) In the case of multiple, undivided interests in a parcel of land created after April 30, 2001, the department shall send the notice to the name and address shown on the recorded document creating the multiple, undivided interests in the land. If more than one name and address is shown on the document, the department shall send the notice to the first name and address shown on the document. (2) A copy of the notice must be sent to other persons upon request of an owner of the land. If a parcel of land is located within the boundaries of a federally recognized Indian reservation, each individual fee patent, even when it is an undivided interest, will be treated as a separate assessment and receive a separate notice of classification and appraisal.

History: En. Sec. 1, Ch. 444, L. 2001; amd. Sec. 2, Ch. 315, L. 2003.



15-7-139. Requirements for entry on property by property valuation staff employed by department -- authority to estimate value of property not entered -- rules.

15-7-139. Requirements for entry on property by property valuation staff employed by department -- authority to estimate value of property not entered -- rules. (1) Subject to the conditions and restriction of this section, the provisions of 45-6-203 do not apply to property valuation staff employed by the department and acting within the course and scope of the employees' official duties. (2) A person qualified under subsection (1) may enter private land to appraise or audit property for property tax purposes. (3) (a) No later than November 30 of each year, the department shall publish in a newspaper of general circulation in each county a notice that the department may enter property for the purpose of appraising or auditing property. (b) The published notice must indicate: (i) that a landowner may require that the landowner or the landowner's agent be present when the person qualified in subsection (1) enters the land to appraise or audit property; (ii) that the landowner shall notify the department in writing of the landowner's requirement that the landowner or landowner's agent be present; and (iii) that the landowner's written notice must be mailed to the department at an address specified and be postmarked not more than 30 days following the date of publication of the notice. The department may grant a reasonable extension of time for returning the written notice. (4) The written notice described in subsection (3)(b)(ii) must be legible and include: (a) the landowner's full name; (b) the mailing address and property address; and (c) a telephone number at which an appraiser may contact the landowner during normal business hours. (5) When the department receives a written notice as described in subsection (4), the department shall contact the landowner or the landowner's agent to establish a date and time for entering the land to appraise or audit the property. (6) If a landowner or the landowner's agent prevents a person qualified under subsection (1) from entering land to appraise or audit property or fails or refuses to establish a date and time for entering the land pursuant to subsection (5), the department shall estimate the value of the real and personal property located on the land. (7) A county tax appeal board and the state tax appeal board may not adjust the estimated value of the real or personal property determined under subsection (6) unless the landowner or the landowner's agent: (a) gives permission to the department to enter the land to appraise or audit the property; or (b) provides to the department and files with the county tax appeal board or the state tax appeal board an appraisal of the property conducted by an appraiser who is certified by the Montana board of real estate appraisers. The appraisal must be conducted in accordance with current uniform standards of professional appraisal practice established for certified real estate appraisers under 37-54-403. The appraisal must be conducted within 1 year of the reappraisal base year provided for in 15-7-103(6) and must establish a separate market value for each improvement and the land. (8) A person qualified under subsection (1) who enters land pursuant to this section shall carry on the person identification sufficient to identify the person and the person's employer and shall present the identification upon request. (9) The authority granted by this section does not authorize entry into improvements, personal property, or buildings or structures without the permission of the owner or the owner's agent. (10) Vehicular access to perform appraisals and audits is limited to established roads and trails, unless approval for other vehicular access is granted by the landowner. (11) The department shall adopt rules that are necessary to implement 15-7-140 and this section. The rules must, at a minimum, establish procedures for granting a reasonable extension of time for landowners to respond to notices from the department.

History: En. Sec. 1, Ch. 5, L. 2003; amd. Sec. 1, Ch. 593, L. 2003; amd. Sec. 4, Ch. 356, L. 2011.



15-7-140. Notice appraisal and audit -- statement of rights.

15-7-140. Notice appraisal and audit -- statement of rights. Each county treasurer shall include in the notice required by 15-16-101(1), 15-16-119, and 15-24-202 a statement that property valuation staff employed by the department may enter private property to appraise or audit property for property tax purposes as provided in 15-7-139. The notice must include a statement of landowner rights in words substantially similar to: "You or your agent have the right to be present when your property is appraised or audited. If you wish to make an appointment for the next tax year, call (insert local department of revenue office phone number) or write your local department of revenue office between December 1 and December 31 of this year."

History: En. Sec. 2, Ch. 5, L. 2003.






Part 2. Agricultural Appraisal

15-7-201. Legislative intent -- value of agricultural property.

15-7-201. Legislative intent -- value of agricultural property. (1) Because the market value of many agricultural properties is based upon speculative purchases that do not reflect the productive capability of agricultural land, it is the legislative intent that bona fide agricultural properties be classified and assessed at a value that is exclusive of values attributed to urban influences or speculative purposes. (2) Agricultural land must be classified according to its use, which classifications include but are not limited to irrigated use, nonirrigated use, and grazing use. (3) Within each class, land must be subclassified by productive capacity. Productive capacity is determined based on yield. (4) In computing the agricultural land valuation schedules to take effect on the date when each revaluation cycle takes effect pursuant to 15-7-111, the department of revenue shall determine the productive capacity value of all agricultural lands using the formula V = I/R where: (a) V is the per-acre productive capacity value of agricultural land in each subclass; (b) I is the per-acre net income of agricultural land in each subclass and is to be determined as provided in subsection (5); and (c) R is the capitalization rate and, unless the advisory committee recommends a different rate and the department adopts the recommended capitalization rate by rule, is equal to 6.4%. This capitalization rate must remain in effect until the next revaluation cycle. (5) (a) Net income must be determined separately for each subclass. (b) Net income must be based on commodity price data, which may include grazing fees, crop and livestock share arrangements, cost of production data, and water cost data for the base period using the best available data. (i) Commodity price data and cost of production data for the base period must be obtained from the Montana Agricultural Statistics, the Montana crop and livestock reporting service, and other sources of publicly available information if considered appropriate by the advisory committee. (ii) Crop share and livestock share arrangements are based on typical agricultural business practices and average landowner costs. (iii) Allowable water costs consist only of the per-acre labor costs, energy costs of irrigation, and, unless the advisory committee recommends otherwise and the department adopts the recommended cost by rule, a base water cost of $15 for each acre of irrigated land. Total allowable water costs may not exceed $50 for each acre of irrigated land. Labor and energy costs must be determined as follows: (A) Labor costs are $5 an acre for pivot sprinkler irrigation systems; $10 an acre for tow lines, side roll, and lateral sprinkler irrigation systems; and $15 an acre for hand-moved and flood irrigation systems. (B) Energy costs must be based on per-acre energy costs incurred in the energy cost base year, which is the calendar year immediately preceding the year specified by the department in 15-7-103(6). By July 1 of the year following the energy cost base year, an owner of irrigated land shall provide the department, on a form prescribed by the department, with energy costs incurred in that energy cost base year. In the event that no energy costs were incurred in the energy cost base year, the owner of irrigated land shall provide the department with energy costs from the most recent year available. The department shall adjust the most recent year's energy costs to reflect costs in the energy cost base year. (c) The base crop for valuation of irrigated land is alfalfa hay adjusted to 80% of the sales price, and the base crop for valuation of nonirrigated land is spring wheat. The base unit for valuation of grazing lands is animal unit months, defined as the average monthly requirement of pasture forage to support a 1,200-pound cow with a calf or its equivalent. (d) Unless the advisory committee recommends a different base period and the department adopts the recommended base period by rule, the base period used to determine net income must be the most recent 7 years for which data is available prior to the date the revaluation cycle ends. Unless the advisory committee recommends a different averaging method and the department adopts the recommended averaging method by rule, data referred to in subsection (5)(b) must be averaged, but the average must exclude the lowest and highest yearly data in the period. (6) The department shall compile data and develop valuation manuals adopted by rule to implement the valuation method established by subsections (4) and (5). (7) The governor shall appoint an advisory committee of persons knowledgeable in agriculture and agricultural economics. The advisory committee shall include one member of the Montana state university-Bozeman, college of agriculture, staff. The advisory committee shall: (a) compile and review data required by subsections (4) and (5); (b) recommend to the department any adjustments to data or to landowners' share percentages if required by changes in government agricultural programs, market conditions, or prevailing agricultural practices; (c) recommend appropriate base periods and averaging methods to the department; (d) evaluate the appropriateness of the capitalization rate and recommend a rate to the department; (e) verify for each class and subclass of land that the income determined in subsection (5) reasonably approximates that which the average Montana farmer or rancher could have attained; (f) recommend agricultural land valuation schedules to the department. With respect to irrigated land, the recommended value of irrigated land may not be below the value that the land would have if it were not irrigated. (g) provide methods for adjusting agricultural land productivity values when more site-specific data is available and pertinent; and (h) recommend to the department definitions for "site-specific" and "pertinent".

History: En. Sec. 1, Ch. 512, L. 1973; R.C.M. 1947, 84-437.1; amd. Sec. 1, Ch. 644, L. 1983; amd. Sec. 1, Ch. 681, L. 1985; amd. Sec. 1, Ch. 705, L. 1985; amd. Sec. 1, Ch. 172, L. 1991; amd. Sec. 3, Ch. 680, L. 1991; amd. Sec. 2, Ch. 267, L. 1993; amd. Secs. 1, 2, Ch. 563, L. 1995; amd. sec. 36, Ch. 308, L. 1995; amd. Sec. 1, Ch. 459, L. 2001; amd. Sec. 8, Ch. 483, L. 2009; amd. Sec. 5, Ch. 356, L. 2011; amd. Sec. 2, Ch. 357, L. 2013.



15-7-202. Eligibility of land for valuation as agricultural.

15-7-202. Eligibility of land for valuation as agricultural. (1) (a) Contiguous parcels of land totaling 160 acres or more under one ownership are eligible for valuation, assessment, and taxation as agricultural land each year that none of the parcels is devoted to a residential, commercial, or industrial use. (b) (i) Contiguous parcels of land of 20 acres or more but less than 160 acres under one ownership that are actively devoted to agricultural use are eligible for valuation, assessment, and taxation as agricultural land if: (A) the land is used primarily for raising and marketing, as defined in subsection (1)(c), products that meet the definition of agricultural in 15-1-101 and if, except as provided in subsection (3), the owner or the owner's immediate family members, agent, employee, or lessee markets not less than $1,500 in annual gross income from the raising of agricultural products produced by the land; or (B) the parcels would have met the qualification set out in subsection (1)(b)(i)(A) were it not for independent, intervening causes of production failure beyond the control of the producer or a marketing delay for economic advantage, in which case proof of qualification in a prior year will suffice. (ii) Noncontiguous parcels of land that meet the income requirement of subsection (1)(b)(i) are eligible for valuation, assessment, and taxation as agricultural land under subsection (1)(b)(i) if: (A) the land is an integral part of a bona fide agricultural operation undertaken by the persons set forth in subsection (1)(b)(i) as defined in this section; and (B) the land is not devoted to a residential, commercial, or industrial use. (iii) Parcels of land of 20 acres or more but less than 160 acres that do not meet the income requirement of subsection (1)(b)(i) may also be valued, assessed, and taxed as agricultural land if the owner: (A) applies to the department requesting classification of the parcel as agricultural; (B) verifies that the parcel of land is greater than 20 acres but less than 160 acres and that the parcel is located within 15 air miles of the family-operated farming entity referred to in subsection (1)(b)(iii)(C); and (C) verifies that: (I) the owner of the parcel is involved in agricultural production by submitting proof that 51% or more of the owner's Montana annual gross income is derived from agricultural production; and (II) property taxes on the property are paid by a family corporation, family partnership, sole proprietorship, or family trust that is involved in Montana agricultural production and 51% of the entity's Montana annual gross income is derived from agricultural production; or (III) the owner is a shareholder, partner, owner, or member of the family corporation, family partnership, sole proprietorship, or family trust that is involved in Montana agricultural production and 51% of the person's or entity's Montana annual gross income is derived from agricultural production. (c) For the purposes of this subsection (1): (i) "marketing" means the selling of agricultural products produced by the land and includes but is not limited to: (A) rental or lease of the land as long as the land is actively used for grazing livestock or for other agricultural purposes; and (B) rental payments made under the federal conservation reserve program or a successor to that program; (ii) land that is devoted to residential use or that is used for agricultural buildings and is included in or is contiguous to land under the same ownership that is classified as agricultural land, other than nonqualified agricultural land described in 15-6-133(1)(c), must be classified as agricultural land, and the land must be valued as provided in 15-7-206. (2) Contiguous or noncontiguous parcels of land totaling less than 20 acres under one ownership that are actively devoted to agricultural use are eligible for valuation, assessment, and taxation as agricultural each year that the parcels meet any of the following qualifications: (a) except as provided in subsection (3), the parcels produce and the owner or the owner's agent, employee, or lessee markets not less than $1,500 in annual gross income from the raising of agricultural products as defined in 15-1-101; (b) the parcels would have met the qualification set out in subsection (2)(a) were it not for independent, intervening causes of production failure beyond the control of the producer or marketing delay for economic advantage, in which case proof of qualification in a prior year will suffice; or (c) in a prior year, the parcels totaled 20 acres or more and qualified as agricultural land under this section, but the number of acres was reduced to less than 20 acres for a public use described in 70-30-102 by the federal government, the state, a county, or a municipality, and since that reduction in acres, the parcels have not been further divided. (3) For grazing land to be eligible for classification as agricultural land under subsections (1)(b) and (2), the land must be capable of sustaining a minimum number of animal unit months of carrying capacity. The minimum number of animal unit months of carrying capacity must equate to $1,500 in annual gross income as determined by the Montana state university-Bozeman department of agricultural economics and economics. (4) Parcels that do not meet the qualifications set out in subsections (1) and (2) may not be classified or valued as agricultural if they are part of a platted subdivision that is filed with the county clerk and recorder in compliance with the Montana Subdivision and Platting Act. (5) Land may not be classified or valued as agricultural land or nonqualified agricultural land if it has stated covenants or other restrictions that effectively prohibit its use for agricultural purposes. (6) The grazing on land by a horse or other animals kept as a hobby and not as a part of a bona fide agricultural enterprise is not considered a bona fide agricultural operation. (7) The department may not classify land less than 160 acres as agricultural unless the owner has applied to have land classified as agricultural land. Land of 20 acres or more but less than 160 acres for which no application for agricultural classification has been made is valued as provided in 15-6-133(1)(c) and is taxed as provided in 15-6-133(3). If land has been valued, assessed, and taxed as agricultural land in any year, it must continue to be valued, assessed, and taxed as agricultural until the department reclassifies the property. A reclassification does not mean revaluation pursuant to 15-7-111. (8) For the purposes of this part, growing timber is not an agricultural use.

History: En. Sec. 4, Ch. 512, L. 1973; amd. Sec. 2, Ch. 56, L. 1974; amd. Sec. 1, Ch. 457, L. 1975; R.C.M. 1947, 84-437.2; amd. Sec. 1, Ch. 608, L. 1979; amd. Sec. 16, Ch. 693, L. 1979; amd. Sec. 4, Ch. 681, L. 1985; amd. Sec. 1, Ch. 699, L. 1985; amd. Sec. 1, Ch. 35, Sp. L. June 1986; amd. Sec. 1, Ch. 590, L. 1991; amd. Sec. 2, Ch. 705, L. 1991; amd. Sec. 16, Ch. 773, L. 1991; amd. Sec. 3, Ch. 627, L. 1993; amd. Sec. 1, Ch. 474, L. 1995; amd. Sec. 2, Ch. 485, L. 1995; amd. Sec. 2, Ch. 376, L. 2005; amd. Sec. 1, Ch. 543, L. 2005; amd. Sec. 1, Ch. 478, L. 2007; amd. Sec. 1, Ch. 510, L. 2007.



15-7-203. Agricultural uses only considered in valuation.

15-7-203. Agricultural uses only considered in valuation. In valuing land as agricultural, the department of revenue shall consider only those indicia of value which such land has for agricultural use.

History: En. Sec. 5, Ch. 512, L. 1973; amd. Sec. 3, Ch. 56, L. 1974; R.C.M. 1947, 84-437.3.



15-7-204. Repealed.

15-7-204. Repealed. Sec. 6, Ch. 201, L. 1981.

History: En. Sec. 6, Ch. 512, L. 1973; R.C.M. 1947, 84-437.4.



15-7-205. Repealed.

15-7-205. Repealed. Sec. 6, Ch. 201, L. 1981.

History: En. Sec. 7, Ch. 512, L. 1973; amd. Sec. 4, Ch. 126, L. 1977; R.C.M. 1947, 84-437.5.



15-7-206. Improvements on agricultural land.

15-7-206. Improvements on agricultural land. (1) In determining the total area of land actively devoted to agricultural use, there is included the area of all land under barns, sheds, silos, cribs, greenhouses, and like structures, lakes, dams, ponds, streams, irrigation ditches, and like facilities. (2) One acre of land beneath agricultural improvements on agricultural land, as described in 15-7-202(1)(c)(ii), is valued at the class with the highest productive value and production capacity of agricultural land.

History: En. Sec. 8, Ch. 512, L. 1973; amd. Sec. 2, Ch. 457, L. 1975; R.C.M. 1947, 84-437.6; amd. Sec. 3, Ch. 485, L. 1995.



15-7-207. Continuance of valuation as agricultural land.

15-7-207. Continuance of valuation as agricultural land. Continuance of valuation, assessment, and taxation under this part shall depend upon continuance of the land in agricultural use and compliance with the other requirements of this part and not upon continuance in the same owner of title to the land.

History: En. Sec. 10, Ch. 512, L. 1973; R.C.M. 1947, 84-437.8; amd. Sec. 3, Ch. 201, L. 1981.



15-7-208. Reclassification by department.

15-7-208. Reclassification by department. The department may reclassify land as nonagricultural upon giving due notice to the property owner or any purchaser under contract for deed under the provisions of 15-7-102. Upon notice of a change in classification of land from agricultural to another use, the property owner may petition the department to reclassify the land as agricultural by completing a form prescribed by the department and by producing whatever information is necessary to prove that the subject land meets the definition of agricultural land embodied in 15-7-202.

History: En. 84-437.15 by Sec. 4, Ch. 56, L. 1974; R.C.M. 1947, 84-437.15; amd. Sec. 12, Ch. 526, L. 1983; amd. Sec. 42, Ch. 27, Sp. L. November 1993.



15-7-209. Reclassification by owner -- lien.

15-7-209. Reclassification by owner -- lien. (1) Whenever land that is or has been in agricultural use and is or has been valued, assessed, and taxed for agricultural use is applied to a use other than agricultural, the owner shall notify the department. (2) The department shall provide, in a form eligible for recording, releases of lien, for those liens attributable to the former rollback tax, and the department shall present the releases to the county clerk and recorder for recording.

History: En. 84-437.16 by Sec. 5, Ch. 56, L. 1974; R.C.M. 1947, 84-437.16; amd. Sec. 1, Ch. 201, L. 1981; amd. Sec. 1, Ch. 423, L. 1981; amd. Sec. 1, Ch. 585, L. 1981; amd. Sec. 43, Ch. 27, Sp. L. November 1993.



15-7-210. Tax on change of use of part of tract.

15-7-210. Tax on change of use of part of tract. Separation or split-off of a part of the land which is being valued, assessed, and taxed under this part, either by conveyance or other actions of the owner of such land, for a use other than agricultural shall subject the land so separated to reclassification by the department but shall not impair the right of the remaining land to continuance of valuation, assessment, and taxation hereunder, provided it meets the minimum requirements of this part.

History: En. Sec. 11, Ch. 512, L. 1973; R.C.M. 1947, 84-437.9; amd. Sec. 4, Ch. 201, L. 1981.



15-7-211. Repealed.

15-7-211. Repealed. Sec. 6, Ch. 201, L. 1981.

History: En. Sec. 12, Ch. 512, L. 1973; R.C.M. 1947, 84-437.10.



15-7-212. Tract crossing county line -- whole.

15-7-212. Tract crossing county line -- whole. Where contiguous land in agricultural use in one ownership is located in more than one county, compliance with the minimum requirements shall be determined on the basis of the total area and value of farm crops on such land and not the area or value of farm crops on land which is located in the particular county.

History: En. Sec. 13, Ch. 512, L. 1973; R.C.M. 1947, 84-437.11.



15-7-213. Repealed.

15-7-213. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 14, Ch. 512, L. 1973; R.C.M. 1947, 84-437.12.



15-7-214. Repealed.

15-7-214. Repealed. Sec. 6, Ch. 201, L. 1981.

History: En. Sec. 15, Ch. 512, L. 1973; R.C.M. 1947, 84-437.13.



15-7-215. Repealed.

15-7-215. Repealed. Sec. 6, Ch. 201, L. 1981.

History: En. Sec. 16, Ch. 512, L. 1973; R.C.M. 1947, 84-437.14; amd. Sec. 5, Ch. 581, L. 1979.



15-7-216. Repealed.

15-7-216. Repealed. Sec. 2, Ch. 695, L. 1979.

History: En. Sec. 1, Ch. 191, L. 1957; amd. Sec. 14, Ch. 405, L. 1973; amd. Sec. 1, Ch. 353, L. 1975; amd. Sec. 1, Ch. 123, L. 1977; R.C.M. 1947, 84-429.7(2).



15-7-217. through reserved.

15-7-217 through 15-7-220 reserved.



15-7-221. Repealed.

15-7-221. Repealed. Secs. 4, 5, Ch. 563, L. 1995.

History: En. Sec. 3, Ch. 267, L. 1993; amd. Sec. 5, Ch. 485, L. 1995; amd. Sec. 3, Ch. 563, L. 1995.



15-7-222. Terminated.

15-7-222. Terminated. Sec. 12, Ch. 267, L. 1993.

History: En. Sec. 4, Ch. 267, L. 1993.






Part 3. Realty Transfer Act

15-7-301. Short title.

15-7-301. Short title. This part may be cited as the "Realty Transfer Act".

History: En. 84-7301 by Sec. 1, Ch. 528, L. 1975; R.C.M. 1947, 84-7301.



15-7-302. Purpose.

15-7-302. Purpose. The purpose of this part is to obtain sales price data necessary to the determination of statewide levels and uniformity of real estate assessments by the most efficient, economical, and reliable method.

History: En. 84-7302 by Sec. 2, Ch. 528, L. 1975; R.C.M. 1947, 84-7302.



15-7-303. Definitions.

15-7-303. Definitions. As used in this part, the following definitions apply: (1) "Person" means an individual, corporation, partnership, or other business organization, trust, fiduciary, or agent or any other party presenting a document for recordation. (2) "Real estate" includes: (a) land; (b) growing timber; (c) buildings, structures, fixtures, fences, and improvements affixed to land. (3) "Transfer" means an act of the parties or of the law by which the title to real property is conveyed from one person to another. (4) "Value" means the amount of the full actual consideration for real estate paid or to be paid, including the amount of any lien or liens on the real estate.

History: En. 84-7303 by Sec. 3, Ch. 528, L. 1975; R.C.M. 1947, 84-7303; amd. Sec. 57, Ch. 42, L. 1997.



15-7-304. Report of transfers -- change of ownership records.

15-7-304. Report of transfers -- change of ownership records. (1) All transfers of real property that are not evidenced by a recorded document, except those transfers otherwise provided for in this part, must be reported to the department on the form prescribed. (2) The department is not required to change any ownership records used for the assessment or taxation of real property unless the department has received a transfer certificate from the clerk and recorder and the transfer has been reported to the department as provided by rule. If the grantor on the transfer certificate is not the person to whom the property is assessed on the property tax record, the department may not substitute the grantee's name on the certificate for the name of the current person listed on the property tax record, but the department shall add the grantee's name to the property tax record with the name of the person to whom the property is assessed. The department shall mail notification of the change to the person to whom the property is assessed and to the grantee. The department shall substitute the grantee's name on the property tax record when reliable evidence demonstrates that the grantee is the owner of the property for tax purposes.

History: En. 84-7304 by Sec. 4, Ch. 528, L. 1975; R.C.M. 1947, 84-7304; amd. Sec. 44, Ch. 27, Sp. L. November 1993; amd. Sec. 1, Ch. 532, L. 1995.



15-7-305. Realty transfer certificate required.

15-7-305. Realty transfer certificate required. (1) The county clerk and recorder shall require the parties to the transaction or their agents or representatives to complete a certificate declaring the consideration paid or to be paid for the real estate transferred. (2) An instrument or deed evidencing a transfer of real estate may not be accepted for recordation until the certificate has been received by the county clerk and recorder. The validity or effectiveness of an instrument or deed between the parties to it is not affected by failure to comply with the provisions in this part. (3) (a) Except as provided in 85-2-423, the form of certificate must be prescribed by the department of revenue, and the department shall provide an adequate supply of forms to each county clerk and recorder in the state. (b) The department shall coordinate with the department of natural resources and conservation and the water court to develop water right ownership update forms. The water right ownership update form must be part of or attached to the realty transfer certificate. (4) The clerk and recorder shall prepare a certificate for each contract for deed filed for recording. (5) The clerk and recorder shall transmit each executed certificate to the department.

History: En. 84-7305 by Sec. 5, Ch. 528, L. 1975; R.C.M. 1947, 84-7305; amd. Sec. 1, Ch. 167, L. 1997; amd. Sec. 1, Ch. 70, L. 2005.



15-7-306. Rules.

15-7-306. Rules. The department of revenue may prescribe such rules as are reasonably necessary to facilitate and expedite the provisions and administration of this part.

History: En. 84-7306 by Sec. 6, Ch. 528, L. 1975; R.C.M. 1947, 84-7306.



15-7-307. Certificate -- exceptions.

15-7-307. Certificate -- exceptions. The certificate required by this part applies to all transfers. However, the certificate filed for the following transfers need not disclose the consideration paid or to be paid for the real estate transferred: (1) an instrument recorded prior to July 1, 1975; (2) the sale of agricultural land when the land is used for agricultural purposes; (3) the sale of timberland when the land is used for producing timber; (4) a transfer by the United States, this state, or any instrumentality, agency, or subdivision of the United States or this state; (5) an instrument that (without added consideration) confirms, corrects, modifies, or supplements a previously recorded instrument; (6) a transfer pursuant to a court decree; (7) a transfer pursuant to mergers, consolidations, or reorganizations of corporations, partnerships, or other business entities; (8) a transfer by a subsidiary corporation to its parent corporation without actual consideration or in sole consideration of the cancellation or surrender of subsidiary stock; (9) a transfer of decedents' estates; (10) a transfer of a gift; (11) a transfer between husband and wife or parent and child with only nominal actual consideration for the transfer; (12) an instrument the effect of which is to transfer the property to the same party or parties; (13) a sale for delinquent taxes or assessments, a sheriff's sale, or a sale pursuant to a bankruptcy court order; (14) a transfer made in contemplation of death.

History: En. 84-7307 by Sec. 7, Ch. 528, L. 1975; R.C.M. 1947, 84-7307; amd. Sec. 5, Ch. 681, L. 1985; amd. Sec. 2, Ch. 532, L. 1995; amd. Sec. 21, Ch. 114, L. 2003; amd. Sec. 2, Ch. 399, L. 2011.



15-7-308. Disclosure of information restricted -- exceptions.

15-7-308. Disclosure of information restricted -- exceptions. (1) Except as provided in subsection (2), the certificate required by this part and the information contained in the certificate is not a public record and must be held confidential by the county clerk and recorder and the department. This is because the legislature finds that the demands of individual privacy outweigh the merits of public disclosure. The confidentiality provisions do not apply to compilations from the certificates or to summaries, analyses, and evaluations based upon the compilations. (2) The confidentiality provisions of this section do not apply to the information contained in the water right ownership update form or any other form prepared and filed with the department of natural resources and conservation pursuant to 85-2-424 for purposes of maintaining a system of centralized water right records as mandated by Article IX, section 3(4), of the Montana constitution. A person may access water right transfer information through the department of natural resources and conservation pursuant to the department's implementation of the requirements of 85-2-112(3).

History: En. 84-7308 by Sec. 8, Ch. 528, L. 1975; R.C.M. 1947, 84-7308; amd. Sec. 45, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 167, L. 1997; amd. Sec. 2, Ch. 70, L. 2005; amd. Sec. 1, Ch. 366, L. 2007.



15-7-309. Classification or assessment methods.

15-7-309. Classification or assessment methods. (1) This part shall not change or modify the methods of classification or assessment of real estate as provided for in this title or in any law of this state. (2) The sale price of real estate shall not be the sole determinant of assessed value. The department shall consider, wherein the consideration is to be paid in deferred installments over a period of 10 years or more, the terms of the contract, amount of downpayment, amount of each installment, rate of interest, and other covenants or exceptional circumstances which may affect the consideration paid for real estate.

History: En. 84-7309 by Sec. 9, Ch. 528, L. 1975; R.C.M. 1947, 84-7309.



15-7-310. Penalty.

15-7-310. Penalty. A person convicted of violating any provision of this part shall be fined not to exceed $500 or be imprisoned in the county jail for any term not to exceed 6 months, or both.

History: En. 84-7310 by Sec. 12, Ch. 528, L. 1975; R.C.M. 1947, 84-7310.



15-7-311. Costs.

15-7-311. Costs. Notwithstanding 1-2-112, the duties, obligations, or responsibilities imposed on local government entities by this part are such that related costs are incurred as a part of their normal operating procedures.

History: En. 84-7311 by Sec. 10, Ch. 528, L. 1975; R.C.M. 1947, 84-7311.






Part 4. Appraisal of Residential Property in Areas of Changing Use

15-7-401. Purpose.

15-7-401. Purpose. The legislature finds that the rapid commercial and industrial growth in many Montana cities and towns is engulfing homes. Owners of these homes are often forced to pay higher property taxes upon these homes because their property is appraised on its industrial or commercial use. The legislature intends that houses and lots in these areas of changing use shall be appraised on their value as residential property.

History: En. Sec. 1, Ch. 702, L. 1979.



15-7-402. Application for residential appraisal of certain land and improvements.

15-7-402. Application for residential appraisal of certain land and improvements. (1) Any person wishing to ensure that the person's residential land and improvements are appraised as residential may file a signed application with the department. (2) In the application, the owner shall: (a) assert that the property is used only for human habitation and is the principal residence of the owner; (b) sign a statement pledging that the property will continue to be used as residential property; and (c) show that the statement has been filed with the county clerk and recorder of the county in which the property is located. (3) When the department has approved an application for residential use, the department and its agents shall consider only those indicia of value that the property has for residential use. (4) Failure to file an application under this section may not result in reclassification on real property unless there has been an actual change in use.

History: En. Sec. 2, Ch. 702, L. 1979; amd. Sec. 46, Ch. 27, Sp. L. November 1993.



15-7-403. Rollback tax -- computation.

15-7-403. Rollback tax -- computation. (1) (a) Subject to 15-10-420, if land and improvements appraised as residential as a result of an application filed under 15-7-402 are changed to industrial or commercial use, the property is subject to a rollback tax in addition to the property tax levied on the property. The rollback tax is a lien on the property and is due and payable by the owner of the property at the time of the change in use. (b) As used in this section, "rollback" means the period preceding the change in use, not to exceed 5 years, during which the property was appraised as residential. (2) The department shall determine the amount of rollback tax due on the property by: (a) determining the taxable value of the property as industrial or commercial property; (b) multiplying this value by the sum of the annual mill levies applied in the taxing jurisdiction in which the land is located during the rollback period; and (c) subtracting from this figure the actual property tax paid on the property during this period.

History: En. Sec. 3, Ch. 702, L. 1979; amd. Sec. 47, Ch. 27, Sp. L. November 1993; amd. Sec. 88, Ch. 584, L. 1999.









CHAPTER 8. ASSESSMENT PROCEDURE

Part 1. General Provisions

15-8-101. Department responsibilities.

15-8-101. Department responsibilities. The department of revenue shall have full charge of assessing all property subject to taxation and equalizing values and shall secure such personnel as is necessary to properly perform its duties.

History: En. Sec. 1, Ch. 61, L. 1925; re-en. Sec. 2001.1, R.C.M. 1935; amd. Sec. 1, Ch. 100, L. 1939; amd. Sec. 2, Ch. 405, L. 1973; amd. Sec. 49, Ch. 566, L. 1977; R.C.M. 1947, 84-402(2).



15-8-102. County to furnish office space -- allowable charge.

15-8-102. County to furnish office space -- allowable charge. The county commissioners of each county shall provide existing office space in the county courthouse or other county building for use by the department's staff, if space is reasonably available. A county may charge the department a rate that does not exceed the rental rate that the department of administration charges state agencies for space in state buildings. If space is not reasonably available in the courthouse or other county building, the department may contract for the procurement of suitable space. For purposes of this section, "county building" includes a city-county building or a building maintained by a consolidated government.

History: (1), (2)En. Sec. 1, Ch. 61, L. 1925; re-en. Sec. 2001.1, R.C.M. 1935; amd. Sec. 1, Ch. 100, L. 1939; amd. Sec. 2, Ch. 405, L. 1973; amd. Sec. 49, Ch. 566, L. 1977; Sec. 84-402, R.C.M. 1947; (3)En. Sec. 3732, Pol. C. 1895; re-en. Sec. 2551, Rev. C. 1907; re-en. Sec. 2056, R.C.M. 1921; Cal. Pol. C. Sec. 3658; re-en. Sec. 2056, R.C.M. 1935; amd. Sec. 32, Ch. 405, L. 1973; Sec. 84-509, R.C.M. 1947; R.C.M. 1947, 84-402(1), (4), 84-509; amd. Sec. 48, Ch. 27, Sp. L. November 1993; amd. Sec. 1, Ch. 586, L. 1999.



15-8-103. Repealed.

15-8-103. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. 84-708.1 by Sec. 53, Ch. 405, L. 1973; amd. Sec. 1, Ch. 134, L. 1975; amd. Sec. 1, Ch. 381, L. 1975; amd. Sec. 1, Ch. 465, L. 1975; amd. Sec. 9, Ch. 98, L. 1977; amd. Sec. 53, Ch. 566, L. 1977; R.C.M. 1947, 84-708.1(part).



15-8-104. Department audit and review of taxable value -- costs paid by department.

15-8-104. Department audit and review of taxable value -- costs paid by department. (1) When in the judgment of the director of revenue it is necessary, audits may be made for the purpose of determining the taxable value of net proceeds of mines and all other types of property subject to ad valorem taxation. (2) The department may conduct reviews of the assessment of all commercial personal property to ensure that the value of the property in those classes reflects market value. Because the assessed value of commercial personal property is defined as market value under 15-8-111(2), the review conducted by the department may be directed toward ensuring that all taxable personal property is reported to the department. (3) The cost of any audit or review performed under subsection (1) or (2) must be paid by the department.

History: (1)En. 84-708.9 by Sec. 1, Ch. 235, L. 1975; amd. Sec. 1, Ch. 107, L. 1977; Sec. 84-708.9, R.C.M. 1947; (2)En. 84-708.10 by Sec. 2, Ch. 235, L. 1975; Sec. 84-708.10, R.C.M. 1947; R.C.M. 1947, 84-708.9, 84-708.10; amd. Sec. 1, Ch. 222, L. 1979; amd. Sec. 10, Ch. 634, L. 1979; amd. Sec. 3, Ch. 613, L. 1981; amd. Sec. 9, Ch. 743, L. 1985; amd. Sec. 49, Ch. 27, Sp. L. November 1993; amd. Sec. 58, Ch. 42, L. 1997.



15-8-105. Repealed.

15-8-105. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 2, Ch. 623, L. 1989.



15-8-106. Repealed.

15-8-106. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 3, Ch. 623, L. 1989.



15-8-107. through reserved.

15-8-107 through 15-8-110 reserved.



15-8-111. Assessment -- market value standard -- exceptions.

15-8-111. Assessment -- market value standard -- exceptions. (1) All taxable property must be assessed at 100% of its market value except as otherwise provided. (2) (a) Market value is the value at which property would change hands between a willing buyer and a willing seller, neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts. (b) If the department uses construction cost as one approximation of market value, the department shall fully consider reduction in value caused by depreciation, whether through physical depreciation, functional obsolescence, or economic obsolescence. (c) If the department uses the capitalization-of-net-income method as one approximation of market value and sufficient, relevant information on comparable sales and construction cost exists, the department shall rely upon the two methods that provide a similar market value as the better indicators of market value. (d) Except as provided in subsection (4), the market value of special mobile equipment and agricultural tools, implements, and machinery is the average wholesale value shown in national appraisal guides and manuals or the value before reconditioning and profit margin. The department shall prepare valuation schedules showing the average wholesale value when a national appraisal guide does not exist. (3) In valuing class four residential and commercial property described in 15-6-134, the department shall conduct the appraisal following the appropriate uniform standards of professional appraisal practice for mass appraisal promulgated by the appraisal standards board of the appraisal foundation. In valuing the property, the department shall use information available from any source considered reliable. Comparable properties used for valuation must represent similar properties within an acceptable proximity of the property being valued. (4) The department may not adopt a lower or different standard of value from market value in making the official assessment and appraisal of the value of property, except: (a) the wholesale value for agricultural implements and machinery is the average wholesale value category as shown in Guides 2000, Northwest Region Official Guide, published by the North American equipment dealers association, St. Louis, Missouri. If the guide or the average wholesale value category is unavailable, the department shall use a comparable publication or wholesale value category. (b) for agricultural implements and machinery not listed in an official guide, the department shall prepare a supplemental manual in which the values reflect the same depreciation as those found in the official guide; (c) (i) for condominium property, the department shall establish the value as provided in subsection (5); and (ii) for a townhome or townhouse, as defined in 70-23-102, the department shall determine the value in a manner established by the department by rule; and (d) as otherwise authorized in Titles 15 and 61. (5) (a) Subject to subsection (5)(c), if sufficient, relevant information on comparable sales is available, the department shall use the comparable sales method to appraise residential condominium units. Because the undivided interest in common elements is included in the sales price of the condominium units, the department is not required to separately allocate the value of the common elements to the individual units being valued. (b) Subject to subsection (5)(c), if sufficient, relevant information on income is made available to the department, the department shall use the capitalization-of-net-income method to appraise commercial condominium units. Because the undivided interest in common elements contributes directly to the income-producing capability of the individual units, the department is not required to separately allocate the value of the common elements to the individual units being valued. (c) If sufficient, relevant information on comparable sales is not available for residential condominium units or if sufficient, relevant information on income is not made available for commercial condominium units, the department shall value condominiums using the construction-cost method. When using the construction-cost method, the department shall determine the value of the entire condominium project and allocate a percentage of the total value to each individual unit. The allocation is equal to the percentage of undivided interest in the common elements for the unit as expressed in the declaration made pursuant to 70-23-403, regardless of whether the percentage expressed in the declaration conforms to market value. (6) For purposes of taxation, assessed value is the same as appraised value. (7) The taxable value for all property is the percentage of market or assessed value established for each class of property. (8) The assessed value of properties in 15-6-131 through 15-6-134, 15-6-143, and 15-6-145 is as follows: (a) Properties in 15-6-131, under class one, are assessed at 100% of the annual net proceeds after deducting the expenses specified and allowed by 15-23-503 or, if applicable, as provided in 15-23-515, 15-23-516, 15-23-517, or 15-23-518. (b) Properties in 15-6-132, under class two, are assessed at 100% of the annual gross proceeds. (c) Properties in 15-6-133, under class three, are assessed at 100% of the productive capacity of the lands when valued for agricultural purposes. All lands that meet the qualifications of 15-7-202 are valued as agricultural lands for tax purposes. (d) Properties in 15-6-134, under class four, are assessed at the applicable percentage of market value minus any portion of market value that is exempt from taxation under 15-6-222. (e) Properties in 15-6-143, under class ten, are assessed at 100% of the forest productivity value of the land when valued as forest land. (f) Railroad transportation properties in 15-6-145 are assessed based on the valuation formula described in 15-23-205. (9) Land and the improvements on the land are separately assessed when any of the following conditions occur: (a) ownership of the improvements is different from ownership of the land; (b) the taxpayer makes a written request; or (c) the land is outside an incorporated city or town.

History: En. Sec. 5, p. 76, L. 1891; re-en. Sec. 3690, Pol. C. 1895; re-en. Sec. 2502, Rev. C. 1907; re-en. Sec. 2001, R.C.M. 1921; Cal. Pol. C. Sec. 3627; re-en. Sec. 2001, R.C.M. 1935; amd. Sec. 2, Ch. 512, L. 1973; amd. Sec. 1, Ch. 56, L. 1974; amd. Sec. 1, Ch. 209, L. 1975; amd. Sec. 1, Ch. 436, L. 1975; amd. Sec. 5, Ch. 498, L. 1977; amd. Sec. 21, Ch. 566, L. 1977; R.C.M. 1947, 84-401; amd. Sec. 11, Ch. 634, L. 1979; amd. Secs. 10, 13, Ch. 686, L. 1979; amd. Sec. 17, Ch. 693, L. 1979; amd. Sec. 66, Ch. 575, L. 1981; amd. Sec. 2, Ch. 578, L. 1981; amd. Sec. 3, Ch. 323, L. 1983; amd. Sec. 1, Ch. 463, L. 1985; amd. Sec. 6, Ch. 516, L. 1985; amd. Sec. 6, Ch. 681, L. 1985; amd. Sec. 7, Ch. 743, L. 1985; amd. Sec. 4, Ch. 7, Sp. L. March 1986; amd. Sec. 3, Ch. 34, Sp. L. June 1986; amd. Sec. 5, Ch. 35, Sp. L. June 1986; amd. Sec. 37, Ch. 370, L. 1987; amd. Sec. 6, Ch. 453, L. 1987; amd. Sec. 1, Ch. 593, L. 1987; amd. Sec. 3, Ch. 618, L. 1987; amd. Sec. 4, Ch. 531, L. 1989; amd. Sec. 4, Ch. 695, L. 1991; amd. Sec. 16, Ch. 773, L. 1991; amd. Sec. 10, Ch. 783, L. 1991; amd. Sec. 4, Ch. 506, L. 1993; amd. Sec. 50, Ch. 27, Sp. L. November 1993; amd. Sec. 4, Ch. 397, L. 1995; amd. Sec. 1, Ch. 299, L. 1997; amd. Sec. 4, Ch. 496, L. 1997; amd. Sec. 1, Ch. 531, L. 1999; amd. Sec. 89, Ch. 584, L. 1999; amd. Sec. 1, Ch. 589, L. 1999; amd. Sec. 5, Ch. 11, Sp. L. May 2000; amd. Sec. 1, Ch. 379, L. 2005; amd. Sec. 14, Ch. 532, L. 2005; amd. Sec. 5, Ch. 584, L. 2005; amd. Sec. 1, Ch. 373, L. 2011; amd. Sec. 3, Ch. 399, L. 2011.



15-8-112. Assessments to be made on classification and appraisal.

15-8-112. Assessments to be made on classification and appraisal. (1) The assessments of all lands, all city and town lots, and all improvements must be made on the classification and appraisal as made or caused to be made by the department. (2) The percentage basis of assessed value as provided for in chapter 6, part 1, is determined and assigned by the department when it makes its annual assessment of the property that it is required to assess centrally. The department shall apportion the assessments to the various counties, and its determination is final except as to the right of review in the state tax appeal board or the proper court.

History: (1)En. Sec. 3, Ch. 191, L. 1957; amd. Sec. 16, Ch. 405, L. 1973; Sec. 84-429.9, R.C.M. 1947; (2)En. Sec. 3, Ch. 61, L. 1925; re-en. Sec. 2001.3, R.C.M. 1935; amd. Sec. 49, Ch. 100, L. 1973; amd. Sec. 2, Ch. 516, L. 1973; amd. Sec. 8, Ch. 98, L. 1977; amd. Sec. 50, Ch. 566, L. 1977; Sec. 84-404, R.C.M. 1947; R.C.M. 1947, 84-404, 84-429.9; amd. Sec. 51, Ch. 27, Sp. L. November 1993.



15-8-113. Appeal from percentage assignment.

15-8-113. Appeal from percentage assignment. If any taxpayer disagrees with the percentage assignment made by the department, the taxpayer may appeal to the county tax appeal board on the percentage assignment the same as a taxpayer may now appeal on valuations and also may appeal from the county tax appeal board to the state tax appeal board, whose findings are final except as to the right of review in the proper courts.

History: En. Sec. 2, Ch. 61, L. 1925; re-en. Sec. 2001.2, R.C.M. 1935; amd. Sec. 3, Ch. 405, L. 1973; R.C.M. 1947, 84-403; amd. Sec. 52, Ch. 27, Sp. L. November 1993.



15-8-114. Repealed.

15-8-114. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 5, Ch. 61, L. 1925; re-en. Sec. 2001.5, R.C.M. 1935; amd. Sec. 3, Ch. 516, L. 1973; R.C.M. 1947, 84-405.



15-8-115. Department to defend property tax appeals -- costs and judgments.

15-8-115. Department to defend property tax appeals -- costs and judgments. (1) Except as provided in 15-8-202, the department is the party defendant in any proceeding before a county tax appeal board, the state tax appeal board, or a court of law that seeks to dispute or adjust an action of the department under 15-8-101 arising from the exercise of the department's duties as prescribed by law or administrative rule. For the purposes of proceedings before county tax appeal boards, service on the department may be obtained by serving the person designated to receive service for the department. (2) Costs, if any, must be assessed against the department and not against a local taxing unit. (3) In a suit brought in a court of this state for the refund of taxes paid under protest in which the taxes paid are held by the treasurer of a unit of local government in a protest fund, the court shall enter judgment, exclusive of costs, against the treasurer if the court finds the taxes should be refunded.

History: En. Sec. 1, Ch. 589, L. 1979; amd. Sec. 1, Ch. 398, L. 1983; amd. Sec. 53, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 85, L. 1999.






Part 2. When Property Is Assessed

15-8-201. General assessment day.

15-8-201. General assessment day. (1) The department shall, between January 1 and the first Monday of August in each year, ascertain the names of all taxable inhabitants and assess all property subject to taxation in each county. (2) The department shall assess property to: (a) the person by whom it was owned or claimed or in whose possession or control it was at midnight of the preceding January 1; or (b) except in the case of land splits, the new owner if the provisions of 15-7-304 have been met and the transfer certificate has been received and processed prior to determining the taxes that are due as provided in 15-10-305(2). (3) The department shall also ascertain and assess all mobile homes arriving in the county after midnight of the preceding January 1. (4) A mistake in the name of the owner or supposed owner of real property does not invalidate the assessment. (5) The procedure provided by this section does not apply to: (a) motor vehicles; (b) motor homes, travel trailers, and campers; (c) watercraft, snowmobiles, and off-highway vehicles; (d) livestock; (e) property defined as special mobile equipment in 61-1-101 that is subject to assessment for personal property taxes on the date that application is made for a special mobile equipment decal; (f) mobile homes and manufactured homes held by a distributor or dealer as stock in trade; and (g) property subject to the provisions of 15-16-203.

History: En. Sec. 13, p. 78, L. 1891; re-en. Sec. 3700, Pol. C. 1895; re-en. Sec. 2510, Rev. C. 1907; re-en. Sec. 2002, R.C.M. 1921; Cal. Pol. C. Sec. 3628; amd. Sec. 3, Ch. 158, L. 1933; amd. Sec. 1, Ch. 30, L. 1935; re-en. Sec. 2002, R.C.M. 1935; amd. Sec. 9, Ch. 72, L. 1937; amd. Sec. 2, Ch. 256, L. 1955; amd. Sec. 2, Ch. 245, L. 1963; amd. Sec. 1, Ch. 86, L. 1965; amd. Sec. 2, Ch. 232, L. 1967; amd. Sec. 3, Ch. 290, L. 1967; amd. Sec. 3, Ch. 296, L. 1967; amd. Sec. 1, Ch. 40, L. 1969; amd. Sec. 1, Ch. 180, L. 1969; amd. Sec. 6, Ch. 435, L. 1971; amd. Sec. 4, Ch. 405, L. 1973; amd. Sec. 5, Ch. 414, L. 1973; amd. Sec. 10, Ch. 74, L. 1975; amd. Sec. 2, Ch. 327, L. 1975; amd. Sec. 8, Ch. 388, L. 1975; amd. Sec. 2, Ch. 507, L. 1975; amd. Sec. 3, Ch. 126, L. 1977; amd. Sec. 2, Ch. 211, L. 1977; amd. Sec. 5, Ch. 260, L. 1977; amd. Sec. 51, Ch. 566, L. 1977; R.C.M. 1947, 84-406(1) thru (3); amd. Sec. 1, Ch. 663, L. 1979; amd. Sec. 22, Ch. 712, L. 1979; amd. Sec. 12, Ch. 614, L. 1981; amd. Sec. 5, Ch. 20, L. 1985; amd. Sec. 7, Ch. 516, L. 1985; amd. Sec. 38, Ch. 370, L. 1987; amd. Sec. 6, Ch. 611, L. 1987; amd. Sec. 3, Ch. 649, L. 1987; amd. Sec. 2, Ch. 570, L. 1991; amd. Sec. 54, Ch. 27, Sp. L. November 1993; amd. Sec. 8, Ch. 200, L. 1997; amd. Sec. 3, Ch. 414, L. 1997; amd. Sec. 5, Ch. 496, L. 1997; amd. Sec. 3, Ch. 583, L. 1999; amd. Sec. 2, Ch. 34, L. 2003; amd. Sec. 9, Ch. 542, L. 2005; amd. Sec. 14, Ch. 596, L. 2005.



15-8-202. Motor vehicle assessment by department of justice.

15-8-202. Motor vehicle assessment by department of justice. (1) (a) The department of justice shall determine the registration fee on light vehicles in accordance with 61-3-321 and 61-3-562. (b) For the purposes of the local option motor vehicle tax under 61-3-537, the department of justice shall assess all light vehicles in accordance with 61-3-503. (c) The department of justice shall determine the registration fee for all buses, trucks having a manufacturer's rated capacity of more than 1 ton, and truck tractors in accordance with 61-3-321 and 61-3-529. (d) Taxes and registration fees on a motor vehicle under this subsection (1) must be assessed or imposed in each year on the person to whom the vehicle is registered. (2) (a) The department of justice is authorized to appear in any proceeding before a county tax appeal board, the state tax appeal board, or a court that seeks to dispute an assessment made by the department pursuant to the authority granted under this section. (b) For the purposes of proceedings before county tax appeal boards or the state tax appeal board, service of the application required under 15-15-201 must be made on the attorney general. A copy of any application giving rise to a proceeding before a county tax appeal board or the state tax appeal board must also be served on the county treasurer of the county in which the vehicle that is the subject of the proceeding was registered.

History: En. Sec. 13, p. 78, L. 1891; re-en. Sec. 3700, Pol. C. 1895; re-en. Sec. 2510, Rev. C. 1907; re-en. Sec. 2002, R.C.M. 1921; Cal. Pol. C. Sec. 3628; amd. Sec. 3, Ch. 158, L. 1933; amd. Sec. 1, Ch. 30, L. 1935; re-en. Sec. 2002, R.C.M. 1935; amd. Sec. 9, Ch. 72, L. 1937; amd. Sec. 2, Ch. 256, L. 1955; amd. Sec. 2, Ch. 245, L. 1963; amd. Sec. 1, Ch. 86, L. 1965; amd. Sec. 2, Ch. 232, L. 1967; amd. Sec. 3, Ch. 290, L. 1967; amd. Sec. 3, Ch. 296, L. 1967; amd. Sec. 1, Ch. 40, L. 1969; amd. Sec. 1, Ch. 180, L. 1969; amd. Sec. 6, Ch. 435, L. 1971; amd. Sec. 4, Ch. 405, L. 1973; amd. Sec. 5, Ch. 414, L. 1973; amd. Sec. 10, Ch. 74, L. 1975; amd. Sec. 2, Ch. 327, L. 1975; amd. Sec. 8, Ch. 388, L. 1975; amd. Sec. 2, Ch. 507, L. 1975; amd. Sec. 3, Ch. 126, L. 1977; amd. Sec. 2, Ch. 211, L. 1977; amd. Sec. 5, Ch. 260, L. 1977; amd. Sec. 51, Ch. 566, L. 1977; R.C.M. 1947, 84-406(4); amd. Sec. 23, Ch. 712, L. 1979; amd. Sec. 1, Ch. 262, L. 1981; amd. Sec. 13, Ch. 614, L. 1981; amd. Sec. 2, Ch. 433, L. 1985; amd. Sec. 8, Ch. 516, L. 1985; amd. Sec. 7, Ch. 611, L. 1987; amd. Sec. 55, Ch. 27, Sp. L. November 1993; amd. Sec. 6, Ch. 496, L. 1997; amd. Sec. 3, Ch. 85, L. 1999; amd. Sec. 7, Ch. 515, L. 1999; amd. Sec. 10, Ch. 542, L. 2005; amd. Sec. 15, Ch. 596, L. 2005.



15-8-203. Repealed.

15-8-203. Repealed. Sec. 30, Ch. 712, L. 1979.

History: En. Sec. 13, p. 78, L. 1891; re-en. Sec. 3700, Pol. C. 1895; re-en. Sec. 2510, Rev. C. 1907; re-en. Sec. 2002, R.C.M. 1921; Cal. Pol. C. Sec. 3628; amd. Sec. 3, Ch. 158, L. 1933; amd. Sec. 1, Ch. 30, L. 1935; re-en. Sec. 2002, R.C.M. 1935; amd. Sec. 9, Ch. 72, L. 1937; amd. Sec. 2, Ch. 256, L. 1955; amd. Sec. 2, Ch. 245, L. 1963; amd. Sec. 1, Ch. 86, L. 1965; amd. Sec. 2, Ch. 232, L. 1967; amd. Sec. 3, Ch. 290, L. 1967; amd. Sec. 3, Ch. 296, L. 1967; amd. Sec. 1, Ch. 40, L. 1969; amd. Sec. 1, Ch. 180, L. 1969; amd. Sec. 6, Ch. 435, L. 1971; amd. Sec. 4, Ch. 405, L. 1973; amd. Sec. 5, Ch. 414, L. 1973; amd. Sec. 10, Ch. 74, L. 1975; amd. Sec. 2, Ch. 327, L. 1975; amd. Sec. 8, Ch. 388, L. 1975; amd. Sec. 2, Ch. 507, L. 1975; amd. Sec. 3, Ch. 126, L. 1977; amd. Sec. 2, Ch. 211, L. 1977; amd. Sec. 5, Ch. 260, L. 1977; amd. Sec. 51, Ch. 566, L. 1977; R.C.M. 1947, 84-406(5).



15-8-204. Supplemental assessment.

15-8-204. Supplemental assessment. When any personal property liable to taxation is brought into a county at any time after the first Monday of August and the property has not been assessed for that year, it must be listed and assessed the same as if it had been in the county at the time of the regular assessment, and the tax must be collected, as provided in this code, at any time.

History: En. Sec. 4022, Pol. C. 1895; re-en. Sec. 2740, Rev. C. 1907; re-en. Sec. 2035, R.C.M. 1921; re-en. Sec. 2035, R.C.M. 1935; amd. Sec. 20, Ch. 405, L. 1973; R.C.M. 1947, 84-441; amd. Sec. 3, Ch. 34, L. 2003.



15-8-205. Initial assessment of class four trailer, manufactured home, and mobile home property -- when.

15-8-205. Initial assessment of class four trailer, manufactured home, and mobile home property -- when. The department shall assess trailer, manufactured home, and mobile home property as class four property under 15-6-134 immediately upon arrival in the county if the taxes have not been previously paid for that year in another county in Montana.

History: En. Sec. 5, Ch. 632, L. 1983; amd. Sec. 10, Ch. 773, L. 1991; amd. Sec. 56, Ch. 27, Sp. L. November 1993; amd. Sec. 9, Ch. 200, L. 1997; amd. Sec. 24, Ch. 2, L. 2009.






Part 3. How Property Is Assessed

15-8-301. Statement -- what to contain.

15-8-301. Statement -- what to contain. (1) The department may require from a person a statement under oath setting forth specifically all the real and personal property owned by, in possession of, or under the control of the person at midnight on January 1. The statement must be in writing, showing separately: (a) all property belonging to, claimed by, or in the possession or under the control or management of the person; (b) all property belonging to, claimed by, or in the possession or under the control or management of any firm of which the person is a member; (c) all property belonging to, claimed by, or in the possession or under the control or management of any corporation of which the person is president, secretary, cashier, or managing agent; (d) the county in which the property is situated or in which the property is liable to taxation and, if liable to taxation in the county in which the statement is made, also the city, town, school district, road district, or other revenue districts in which the property is situated; (e) an exact description of all lands, improvements, and personal property; (f) all depots, shops, stations, buildings, and other structures erected on the space covered by the right-of-way and all other property owned by any person owning or operating any railroad within the county. (2) The department shall notify the taxpayer in the statement for reporting personal property owned by a business or used in a business that the statement is for reporting business equipment and other business personal property described in Title 15, chapter 6, part 1. A taxpayer owning exempt business equipment is subject to limited reporting requirements; however, all new businesses shall report their class eight property, as defined in 15-6-138, so that the department can determine the market value of the property. The department shall by rule develop reporting requirements for business equipment to limit the annual reporting of exempt business equipment to the extent feasible. (3) Whenever one member of a firm or one of the proper officers of a corporation has made a statement showing the property of the firm or corporation, another member of the firm or another officer is not required to include the property in that person's statement but the statement must show the name of the person or officer who made the statement in which the property is included. (4) The fact that a statement is not required or that a person has not made a statement, under oath or otherwise, does not relieve the person's property from taxation.

History: En. Sec. 14, p. 78, L. 1891; amd. Sec. 3701, Pol. C. 1895; re-en. Sec. 2511, Rev. C. 1907; re-en. Sec. 2003, R.C.M. 1921; Cal. Pol. C. Sec. 3629; re-en. Sec. 2003, R.C.M. 1935; amd. Sec. 5, Ch. 405, L. 1973; amd. Sec. 9, Ch. 388, L. 1975; R.C.M. 1947, 84-409; amd. Sec. 4, Ch. 649, L. 1987; amd. Sec. 57, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 347, L. 1995; amd. Sec. 15, Ch. 285, L. 1999; amd. Sec. 25, Ch. 2, L. 2009.



15-8-302. Repealed.

15-8-302. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 15, p. 80, L. 1891; re-en. Sec. 3702, Pol. C. 1895; re-en. Sec. 2512, Rev. C. 1907; re-en. Sec. 2004, R.C.M. 1921; Cal. Pol. C. Sec. 3630; re-en. Sec. 2004, R.C.M. 1935; amd. Sec. 6, Ch. 405, L. 1973; amd. Sec. 10, Ch. 388, L. 1975; R.C.M. 1947, 84-410.



15-8-303. Statement to be completed and returned to department.

15-8-303. Statement to be completed and returned to department. The department may deliver the statement specified in 15-8-301 to the person owning taxable property and require the person, within an appointed time, to return the statement, properly filled out. The department shall notify the person making the statement of any corrections made by the department.

History: En. Sec. 16, p. 80, L. 1891; re-en. Sec. 3703, Pol. C. 1895; re-en. Sec. 2513, Rev. C. 1907; re-en. Sec. 2005, R.C.M. 1921; Cal. Pol. C. Sec. 3631; re-en. Sec. 2005, R.C.M. 1935; amd. Sec. 7, Ch. 405, L. 1973; R.C.M. 1947, 84-411; amd. Sec. 58, Ch. 27, Sp. L. November 1993.



15-8-304. Enforcement powers of department.

15-8-304. Enforcement powers of department. (1) The department may: (a) require any person in the state to make and subscribe an affidavit, giving the person's name, place of residence, and post-office address; (b) subpoena and examine any person in relation to any statement furnished to the department or any statement that discloses property that is assessable in the state. (2) The department may exercise this power in any county where the person whom it desires to examine may be found but may not require the person to appear before it in any county other than that in which the subpoena is served.

History: En. Sec. 17, p. 81, L. 1891; re-en. Sec. 3704, Pol. C. 1895; re-en. Sec. 2514, Rev. C. 1907; re-en. Sec. 2006, R.C.M. 1921; Cal. Pol. C. Sec. 3632; re-en. Sec. 2006, R.C.M. 1935; amd. Sec. 8, Ch. 405, L. 1973; R.C.M. 1947, 84-412(part); amd. Sec. 59, Ch. 27, Sp. L. November 1993.



15-8-305. Repealed.

15-8-305. Repealed. Sec. 4, Ch. 357, L. 1985.

History: En. Sec. 18, p. 82, L. 1891; amd. Sec. 3705, Pol. C. 1895; re-en. Sec. 2515, Rev. C. 1907; re-en. Sec. 2007, R.C.M. 1921; Cal. Pol. C. Sec. 3633; re-en. Sec. 2007, R.C.M. 1935; amd. Sec. 9, Ch. 405, L. 1973; R.C.M. 1947, 84-413.



15-8-306. Property concealed or misrepresented.

15-8-306. Property concealed or misrepresented. Upon discovery, any property willfully concealed, removed, transferred, or misrepresented by the owner or agent thereof to evade taxation must be assessed at not exceeding 10 times its value, and the assessment so made must not be reduced by the county tax appeal board.

History: En. Sec. 33, p. 84, L. 1891; amd. Sec. 3722, Pol. C. 1895; re-en. Sec. 2541, Rev. C. 1907; re-en. Sec. 2033, R.C.M. 1921; Cal. Pol. C. Sec. 3648; re-en. Sec. 2033, R.C.M. 1935; amd. Sec. 18, Ch. 405, L. 1973; R.C.M. 1947, 84-439.



15-8-307. Land assessment.

15-8-307. Land assessment. (1) Except as provided in subsection (2), land must be assessed in parcels or subdivisions not exceeding 640 acres, and tracts of land containing more than 640 acres that have been sectionized by the United States government must be assessed by sections or fractions of sections. (2) If the department receives the written consent of all persons with an ownership interest, the department may assess multiple parcels or tracts of land with common ownership collectively as a single tract of land. (3) The department shall itemize in the property tax record the description of each 640 acres of land or less, the number of acres, the description, the value of the land, the value of improvements, and the total value. The property tax record must itemize the description of each town or city lot and the value of the lot and any improvements on the lot, except that a lot and improvements must be separately assessed when required under 15-8-111. If all of the unimproved lots of the same value are located in one block or are owned by the same party, the lots may be described and assessed in a single unit in the manner prescribed for each lot. Each parcel and lot must be segregated in the property tax record to correlate the description of the parcel or lot to the total value of the parcel or lot and any improvements on the parcel or lot.

History: En. Sec. 12, p. 77, L. 1891; re-en. Sec. 3697, Pol. C. 1895; re-en. Sec. 2509, Rev. C. 1907; re-en. Sec. 2023, R.C.M. 1921; Cal. Pol. C. Sec. 3628; re-en. Sec. 2023, R.C.M. 1935; amd. Sec. 13, Ch. 405, L. 1973; amd. Sec. 2, Ch. 436, L. 1975; R.C.M. 1947, 84-429(part); amd. Sec. 60, Ch. 27, Sp. L. November 1993.



15-8-308. Assessment not illegal for informality or delay.

15-8-308. Assessment not illegal for informality or delay. No assessment or act relating to assessment or collection of taxes is illegal on account of informality or because the same was not completed within the time required by law.

History: En. Sec. 4014, Pol. C. 1895; re-en. Sec. 2732, Rev. C. 1907; re-en. Sec. 2036, R.C.M. 1921; re-en. Sec. 2036, R.C.M. 1935; Cal. Pol. C. Sec. 3885; R.C.M. 1947, 84-442.



15-8-309. Violation and penalty.

15-8-309. Violation and penalty. A person who fails for any reason to file or return the statement required by 15-8-301 must be assessed a $25 penalty. The department shall deposit the penalty to the credit of the state general fund.

History: En. Sec. 17, p. 81, L. 1891; re-en. Sec. 3704, Pol. C. 1895; re-en. Sec. 2514, Rev. C. 1907; re-en. Sec. 2006, R.C.M. 1921; Cal. Pol. C. Sec. 3632; re-en. Sec. 2006, R.C.M. 1935; amd. Sec. 8, Ch. 405, L. 1973; R.C.M. 1947, 84-412(part); amd. Sec. 10, Ch. 557, L. 1987; amd. Sec. 4, Ch. 427, L. 1999.






Part 4. Where Property Is Assessed

15-8-401. Consigned property.

15-8-401. Consigned property. All personal property consigned for sale to any person within this state from any place out of the state must be assessed as other property.

History: En. Sec. 21, p. 82, L. 1891; re-en. Sec. 3709, Pol. C. 1895; re-en. Sec. 2519, Rev. C. 1907; re-en. Sec. 2011, R.C.M. 1921; Cal. Pol. C. Sec. 3638; re-en. Sec. 2011, R.C.M. 1935; R.C.M. 1947, 84-417.



15-8-402. Property of person.

15-8-402. Property of person. The property of every person must be assessed in the county where the property is located and must be assessed in the name of that person.

History: En. Sec. 23, p. 82, L. 1891; re-en. Sec. 3711, Pol. C. 1895; re-en. Sec. 2521, Rev. C. 1907; re-en. Sec. 2013, R.C.M. 1921; Cal. Pol. C. Sec. 3641; re-en. 2013, R.C.M. 1935; R.C.M. 1947, 84-419; amd. Sec. 61, Ch. 27, Sp. L. November 1993.



15-8-403. Repealed.

15-8-403. Repealed. Sec. 11, Ch. 583, L. 1999.

History: En. Sec. 3713, Pol. C. 1895; re-en. Sec. 2523, Rev. C. 1907; re-en. Sec. 2015, R.C.M. 1921; re-en. Sec. 2015, R.C.M. 1935; R.C.M. 1947, 84-421.



15-8-404. Property of particular types of firms.

15-8-404. Property of particular types of firms. (1) The personal property belonging to the business of a merchant or of a manufacturer must be listed in the town or district where the business is carried on. (2) The personal property of express, transportation, and stage companies must be listed and assessed in the county, town, or district where the property is usually kept. (3) The personal property of gas and water companies must be listed and assessed in the county, town, or district where the principal works are located. Gas and water mains and pipes laid in roads, streets, or alleys are personal property.

History: En. Secs. 25, 26, 27, 28, p. 83, L. 1891; re-en. Secs. 3714, 3715, 3716, 3717, Pol. C. 1895; re-en. Secs. 2524, 2525, 2526, 2527, Rev. C. 1907; re-en. Secs. 2016, 2017, 2018, 2019, R.C.M. 1921; re-en. Secs. 2016, 2017, 2018, 2019, R.C.M. 1935; R.C.M. 1947, 84-422, 84-423, 84-424, 84-425; amd. Sec. 5, Ch. 649, L. 1987; amd. Sec. 4, Ch. 583, L. 1999.



15-8-405. Street railroads, bridges, and ferries.

15-8-405. Street railroads, bridges, and ferries. Street railroads, bridges, and ferries owned by persons or corporations must be listed and assessed in the county, town, or district where the property or any portion of the property is located. The track of the railroad and the bridge are personal property.

History: En. Sec. 29, p. 83, L. 1891; re-en. Sec. 3718, Pol. C. 1895; re-en. Sec. 2528, Rev. C. 1907; re-en. Sec. 2020, R.C.M. 1921; re-en. Sec. 2020, R.C.M. 1935; R.C.M. 1947, 84-426; amd. Sec. 5, Ch. 583, L. 1999.



15-8-406. Assessment of public utilities in one county.

15-8-406. Assessment of public utilities in one county. Railroads operated or situated in one county; telegraph, telephone, and electric light lines and similar properties situated in one county; and canals, ditches, and flumes situated in one county must be listed and assessed in the county in which the property is located. The department shall require the owner of the property or the owner's agent or any officer of a corporation owning the property to make a verified statement containing a list of the number of miles on which the property is operated or situated in the county and the value of the property.

History: En. Sec. 30, p. 83, L. 1891; re-en. Sec. 3719, Pol. C. 1895; re-en. Sec. 2529, Rev. C. 1907; amd. Sec. 1, Ch. 24, L. 1921; re-en. Sec. 2021, R.C.M. 1921; re-en. Sec. 2021, R.C.M. 1935; amd. Sec. 12, Ch. 405, L. 1973; R.C.M. 1947, 84-427; amd. Sec. 6, Ch. 583, L. 1999.



15-8-407. Railroads.

15-8-407. Railroads. The roadway, roadbed, rails, rolling stock, and all other operating property of a railroad operated in more than one county or more than one state must be assessed by the department of revenue as provided in Title 15, chapter 23, part 2.

History: En. Sec. 11, p. 76, L. 1891; re-en. Sec. 3696, Pol. C. 1895; re-en. Sec. 2508, Rev. C. 1907; re-en. Sec. 2022, R.C.M. 1921; Cal. Pol. C. Sec. 3628; re-en. Sec. 2022, R.C.M. 1935; amd. Sec. 4, Ch. 516, L. 1973; R.C.M. 1947, 84-428; amd. Sec. 3, Ch. 686, L. 1979; amd. Sec. 7, Ch. 583, L. 1999.



15-8-408. Personal property.

15-8-408. Personal property. Personal property, other than livestock, subject to taxation or a fee in lieu of tax in the state shall be taxable in the taxing jurisdiction where it is located on January 1, whether or not the same is owned, claimed, or possessed by the person, as defined in 15-1-102, owning, claiming, or possessing it on January 1.

History: En. Sec. 158, p. 121, L. 1891; re-en. Sec. 3943, Pol. C. 1895; amd. Sec. 1, Ch. 119, L. 1903; re-en. Sec. 2686, Rev. C. 1907; re-en. Sec. 2247, R.C.M. 1921; Cal. Pol. C. Sec. 3823; amd. Sec. 1, Ch. 122, L. 1933; re-en. Sec. 2247, R.C.M. 1935; amd. Sec. 15, Ch. 388, L. 1975; R.C.M. 1947, 84-4209(part); amd. Sec. 6, Ch. 598, L. 1989.



15-8-409. Property not otherwise specified.

15-8-409. Property not otherwise specified. All other taxable property must be assessed in the county, city, or district in which it is situated.

History: En. Sec. 12, p. 77, L. 1891; re-en. Sec. 3697, Pol. C. 1895; re-en. Sec. 2509, Rev. C. 1907; re-en. Sec. 2023, R.C.M. 1921; Cal. Pol. C. Sec. 3628; re-en. Sec. 2023, R.C.M. 1935; amd. Sec. 13, Ch. 405, L. 1973; amd. Sec. 2, Ch. 436, L. 1975; R.C.M. 1947, 84-429(part).






Part 5. To Whom Property Is Assessed

15-8-501. Assessment of unknown or absent owners.

15-8-501. Assessment of unknown or absent owners. (1) If the owner or claimant of any property not listed by another person is absent or unknown, the department shall make an estimate of the value of the property. (2) If the name of the absent owner is known to the department, the property must be assessed in the owner's name and, if unknown, the property must be assessed to unknown owners.

History: En. Secs. 19, 20, p. 82, L. 1891; re-en. Secs. 3706, 3707, Pol. C. 1895; re-en. Secs. 2516, 2517, Rev. C. 1907; re-en. Secs. 2008, 2009, R.C.M. 1921; Cal. Pol. C. Secs. 3635, 3636; re-en. Secs. 2008, 2009, R.C.M. 1935; amd. Secs. 10, 11, Ch. 405, L. 1973; R.C.M. 1947, 84-414, 84-415; amd. Sec. 152, Ch. 56, L. 2009.



15-8-502. Representative status to be designated.

15-8-502. Representative status to be designated. When a person is assessed as agent, trustee, bailee, guardian, executor, or administrator, the person's representative designation must be added to the person's name and the assessment entered on a separate line from the person's individual assessment.

History: En. Sec. 22, p. 82, L. 1891; re-en. Sec. 3710, Pol. C. 1895; re-en. Sec. 2520, Rev. C. 1907; re-en. Sec. 2012, R.C.M. 1921; Cal. Pol. C. Sec. 3639; re-en. Sec. 2012, R.C.M. 1935; R.C.M. 1947, 84-418; amd. Sec. 153, Ch. 56, L. 2009.



15-8-503. Undistributed property of deceased persons.

15-8-503. Undistributed property of deceased persons. The undistributed or unpartitioned property of deceased persons may be assessed to the heirs, guardians, executors, or administrators, and a payment of taxes made by either binds all the parties in interest for their equal proportions.

History: En. Sec. 24, p. 82, L. 1891; re-en. Sec. 3712, Pol. C. 1895; re-en. Sec. 2522, Rev. C. 1907; re-en. Sec. 2014, R.C.M. 1921; Cal. Pol. C. Sec. 3642; re-en. Sec. 2014, R.C.M. 1935; R.C.M. 1947, 84-420.



15-8-504. Property and money in litigation.

15-8-504. Property and money in litigation. Money and property in litigation in possession of a county treasurer or of a court or a clerk thereof or receiver must be assessed to such treasurer, clerk, or receiver and the taxes paid thereon under the direction of the court.

History: En. Sec. 32, p. 84, L. 1891; re-en. Sec. 3721, Pol. C. 1895; re-en. Sec. 2540, Rev. C. 1907; re-en. Sec. 2032, R.C.M. 1921; Cal. Pol. C. Sec. 3647; re-en. Sec. 2032, R.C.M. 1935; R.C.M. 1947, 84-438.



15-8-505. through reserved.

15-8-505 through 15-8-510 reserved.



15-8-511. Undivided interest in common elements of condominium project -- definition.

15-8-511. Undivided interest in common elements of condominium project -- definition. (1) Each unit of a condominium project is considered a parcel of real property subject to separate assessment and taxation. Each unit owner must be assessed for the unit owner's percentage of undivided interest in elements of the condominium project, except parks, owned in common by the unit owners. The percentage of undivided interest stated in a unit declaration is the figure to be used in assessing common elements under this section. (2) As used in this chapter, "common elements" has the meaning provided in 70-23-102.

History: En. Sec. 1, Ch. 452, L. 1985; amd. Sec. 2, Ch. 379, L. 2005.



15-8-512. Common elements serving residential or commercial development.

15-8-512. Common elements serving residential or commercial development. (1) Each lot in a residential or commercial development, regardless of whether improved or unimproved, is considered a parcel of real property subject to separate assessment and taxation. The value of common elements must be allocated to each lot owner pursuant to 15-8-111. (2) The assessment provisions of subsection (1) are not negated by the existence or formation of a contract between the developer and lot purchasers or an agreement among lot purchasers that would attempt to obligate the developer or an association of lot owners to pay taxes on the common elements.

History: En. Sec. 2, Ch. 452, L. 1985; amd. Sec. 3, Ch. 379, L. 2005.






Part 6. Assessment Revision

15-8-601. Assessment revision -- conference for review.

15-8-601. Assessment revision -- conference for review. (1) (a) Except as provided in subsection (1)(b), whenever the department discovers that any taxable property of any person has in any year escaped assessment, been erroneously assessed, or been omitted from taxation, the department may assess the property provided that the property is under the ownership or control of the same person who owned or controlled it at the time it escaped assessment, was erroneously assessed, or was omitted from taxation. All revised assessments must be made within 10 years after the end of the calendar year in which the original assessment was or should have been made. (b) Within the time limits set by 15-23-116, whenever the department discovers property subject to assessment under Title 15, chapter 23, that has escaped assessment, been erroneously assessed, or been omitted from taxation, the department may issue a revised assessment to the person, firm, or corporation who owned the property at the time it escaped assessment, was erroneously assessed, or was omitted from taxation, regardless of the ownership of the property at the time of the department's revised assessment. (c) If an erroneous assessment is due to a calculation error by the department, the department shall revise the assessment of like properties that were also erroneously assessed using the same calculation. (2) When the department proposes to revise the statement reported by the taxpayer under 15-8-301, the action of the department is subject to the notice and conference provisions of this section. Revised assessments of centrally assessed property and industrial property that is assessed annually by the department are subject to mediation pursuant to 15-1-212. (3) (a) Notice of revised assessment pursuant to this section must be made by the department by postpaid letter addressed to the person interested within 10 days after the revised assessment has been made. If the property is locally assessed, the notice must include the opportunity for a conference on the matter, at the request of the person interested, within 30 days after notice is given. (b) An assessment revision review conference is not a contested case as defined in the Montana Administrative Procedure Act. The department shall keep minutes in writing of each assessment revision review conference, and the minutes are public records. (c) Following an assessment revision review conference or expiration of the opportunity for a conference, the department shall order an assessment that it considers proper. Any party to the conference aggrieved by the action of the department or a taxpayer who does not request a conference may appeal to the county tax appeal board within 30 days of receipt of the revised assessment or the department's assessment made pursuant to the conference. (4) The department shall enter in the property tax record all changes and corrections made by it.

History: (1) thru (3), (5)En. Sec. 11, Ch. 3, L. 1923; re-en. Sec. 2122.11, R.C.M. 1935; amd. Sec. 56, Ch. 405, L. 1973; amd. Sec. 4, Ch. 155, L. 1977; Sec. 84-711, R.C.M. 1947; (4)Secs. 2113 to 2121 were enacted as Secs. 60 to 70, pp. 96 to 99, L. 1891, appearing as Secs. 3780 to 3790, Pol. C. 1895; re-en. Secs. 2572 to 2582, Rev. C. 1907; Sec. 2582, Rev. C. 1907; re-en. Sec. 2121, R.C.M. 1921; Cal. Pol. C. Sec. 3682; re-en. Sec. 2121, R.C.M. 1935; amd. Sec. 44, Ch. 405, L. 1973; Sec. 84-610, R.C.M. 1947; R.C.M. 1947, 84-610, 84-711; amd. Sec. 1, Ch. 37, L. 1991; amd. Sec. 5, Ch. 811, L. 1991; amd. Sec. 62, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 36, L. 1997; amd. Sec. 4, Ch. 399, L. 2011; amd. Sec. 5, Ch. 419, L. 2013.






Part 7. Assessment and Map Books

15-8-701. Property tax record -- definition -- listing property in.

15-8-701. Property tax record -- definition -- listing property in. (1) Unless the context clearly indicates otherwise, the term "property tax record" means the record that is kept in each county by the department and that contains the information described in subsection (2). The term includes records referred to as an "assessment book" or "assessment roll" and, in a county in which the property tax record is kept on a computer system, the information on the system analogous to the information described in subsection (2). (2) The department shall prepare a property tax record with appropriate headings, in which must be listed all property within the state and in which must be specified, by an appropriate heading: (a) the name of the person to whom the property is assessed; (b) land by description sufficient to identify it, the locality, and the improvements on the land; (c) all taxable personal property, showing the number, kind, amount, and quality; but a failure to enumerate in detail the personal property does not invalidate the assessment; (d) the assessed value of real estate; (e) the assessed value of improvements on land, except that land and improvements must be separately listed when required under 15-8-111; (f) the assessed value of improvements on real estate assessed to persons other than the owners of the real estate. Taxable improvements owned by a person, located upon land exempt from taxation, must, as to the manner of assessment, be assessed as other real estate. A value may not be assessed against the exempt land, and the land may not be charged with and is not responsible for the assessment made against any taxable improvements located on the land. (g) the assessed value of all taxable personal property; (h) the school, road, and other revenue districts in which each piece of property assessed is situated; (i) the total assessed value of all property; (j) the taxable value of all property; (k) the taxes and fees assessed against the property; and (l) the total of each type of tax, levy, and fee.

History: (1)En. 84-502.1 by Sec. 27, Ch. 405, L. 1973; Sec, 84-502.1, R.C.M. 1947; (2)En. Sec. 34, p. 84, L. 1891; re-en. Sec. 3724, Pol. C. 1895; re-en. Sec. 2543, Rev. C. 1907; re-en. Sec. 2048, R.C.M. 1921; Cal. Pol. C. Sec. 3650; re-en. Sec. 2048, R.C.M. 1935; amd. Sec. 26, Ch. 405, L. 1973; amd. Sec. 2, Ch. 209, 1975; amd. Sec. 3, Ch. 436, L. 1975; amd. Sec. 5, Ch. 126, L. 1977; Sec. 84-501, R.C.M. 1947; R.C.M. 1947, 84-501, 84-502.1; amd. Sec. 1, Ch. 253, L. 1985; amd. Sec. 63, Ch. 27, Sp. L. November 1993.



15-8-702. Persons desiring to be listed.

15-8-702. Persons desiring to be listed. Lands described on the property tax record do not need to be described a second time, but any person claiming the land and desiring to be assessed for the land may have the person's name inserted with that of the person to whom the land is assessed.

History: En. Sec. 3731, Pol. C. 1895; re-en. Sec. 2550, Rev. C. 1907; re-en. Sec. 2055, R.C.M. 1921; Cal. Pol. C. Sec. 3657; re-en. Sec. 2055, R.C.M. 1935; amd. Sec. 1, Ch. 283, L. 1975; R.C.M. 1947, 84-508; amd. Sec. 2, Ch. 366, L. 1993; amd. Sec. 64, Ch. 27, Sp. L. November 1993.



15-8-703. Repealed.

15-8-703. Repealed. Sec. 1, Ch. 17, L. 1985.

History: (1)En. Sec. 3851, Pol. C. 1895; re-en. Sec. 2615, Rev. C. 1907; re-en. Sec. 2167, R.C.M. 1921; re-en. Sec. 2167, R.C.M. 1935; Sec. 84-4012, R.C.M. 1947; (2)En. Sec. 4019, Pol. C. 1895; re-en. Sec. 2737, Rev. C. 1907; re-en. Sec. 2168, R.C.M. 1921; re-en. Sec. 2168, R.C.M. 1935; amd. Sec. 81, Ch. 405, L. 1973; Sec. 84-4013, R.C.M. 1947; R.C.M. 1947, 84-4012, 84-4013.



15-8-704. Map book.

15-8-704. Map book. The department shall make maps showing public and private land for each county and shall designate the person to whom the land is assessed.

History: En. Sec. 3727, Pol. C. 1895; re-en. Sec. 2546, Rev. C. 1907; re-en. Sec. 2051, R.C.M. 1921; re-en. Sec. 2051, R.C.M. 1935; amd. Sec. 28, Ch. 405, L. 1973; R.C.M. 1947, 84-504; amd. Sec. 65, Ch. 27, Sp. L. November 1993.



15-8-705. Repealed.

15-8-705. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 37, p. 86, L. 1891; re-en. Sec. 3728, Pol. C. 1895; re-en. Sec. 2547, Rev. C. 1907; re-en. Sec. 2052, R.C.M. 1921; Cal. Pol. C. Sec. 3654; re-en. Sec. 2052, R.C.M. 1935; amd. Sec. 29, Ch. 405, L. 1973; R.C.M. 1947, 84-505.



15-8-706. Repealed.

15-8-706. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: (1)En. Sec. 3729, Pol. C. 1895; re-en. Sec. 2548, Rev. C. 1907; re-en. Sec. 2053, R.C.M. 1921; Cal. Pol. C. Sec. 3655; re-en. Sec. 2053, R.C.M. 1935; amd. Sec. 30, Ch. 405, L. 1973; Sec. 84-506, R.C.M. 1947; (2)En. Sec. 3730, Pol. C. 1895; re-en. Sec. 2549, Rev. C. 1907; re-en. Sec. 2054, R.C.M. 1921; Cal. Pol. C. Sec. 3656; re-en. Sec. 2054, R.C.M. 1935; amd. Sec. 31, Ch. 405, L. 1973; Sec. 84-507, R.C.M. 1947; R.C.M. 1947, 84-506, 84-507; amd. Sec. 1, Ch. 225, L. 1983; amd. Sec. 7, Ch. 598, L. 1989.



15-8-707. Correction of defects in property tax record.

15-8-707. Correction of defects in property tax record. (1) At any time after the original assessment is made and prior to a sale for delinquent taxes, omissions, errors, or defects in the property tax record may only be corrected by the department. (2) If the correction involves an assessment of property that is the subject of pending litigation with a taxing jurisdiction within the county, the county attorney must be notified of the correction.

History: En. Sec. 193, p. 127, L. 1891; re-en. Sec. 4010, Pol. C. 1895; re-en. Sec. 2728, Rev. C. 1907; re-en. Sec. 2058, R.C.M. 1921; Cal. Pol. C. Sec. 3881; re-en. Sec. 2058, R.C.M. 1935; amd. Sec. 34, Ch. 405, L. 1973; R.C.M. 1947, 84-511; amd. Sec. 1, Ch. 477, L. 1979; amd. Sec. 2, Ch. 17, L. 1985; amd. Sec. 66, Ch. 27, Sp. L. November 1993.



15-8-708. Omissions in delinquent lists -- correction by publication.

15-8-708. Omissions in delinquent lists -- correction by publication. (1) When the omission, error, or defect has been carried into a delinquent list or any publication, the list or publication may be republished as amended or notice of the correction may be given in a supplementary publication. (2) The publication must be made in the same manner as the original publication and for not less than 1 week.

History: (1)En. Sec. 194, p. 127, L. 1891; re-en. Sec. 4011, Pol. C. 1895; re-en. Sec. 2729, Rev. C. 1907; re-en. Sec. 2059, R.C.M. 1921; Cal. Pol. C. Sec. 3882; re-en. Sec. 2059, R.C.M. 1935; Sec. 84-512, R.C.M. 1947; (2)En. Sec. 195, p. 127, L. 1891; re-en. Sec. 4012, Pol. C. 1895; re-en. Sec. 2730, Rev. C. 1907; re-en. Sec. 2060, R.C.M. 1921; Cal. Pol. C. Sec. 3883; re-en. Sec. 2060, R.C.M. 1935; Sec. 84-513, R.C.M. 1947; R.C.M. 1947, 84-512, 84-513.



15-8-709. Statement of changes to be sent to county clerk and recorder.

15-8-709. Statement of changes to be sent to county clerk and recorder. The department shall notify each county clerk and recorder of the changes made by the department in the property tax record of the county or any assessment contained in the property tax record, which changes are prima facie evidence of the regularity of all proceedings of the department resulting in the action that is the subject matter of the statement.

History: En. Sec. 12, Ch. 3, L. 1923; re-en. Sec. 2122.12, R.C.M. 1935; amd. Sec. 57, Ch. 405, L. 1973; R.C.M. 1947, 84-712; amd. Sec. 67, Ch. 27, Sp. L. November 1993.



15-8-710. Property tax record prima facie evidence.

15-8-710. Property tax record prima facie evidence. The property tax record or delinquent list or a copy of either certified by the county treasurer showing unpaid taxes against any person or property is prima facie evidence of the assessment, the property assessed, the delinquency, the amount of taxes due and unpaid, and that all the forms of the law in relation to the assessment and levy of the taxes have been complied with.

History: En. Sec. 133, p. 115, L. 1891; re-en. Sec. 3900, Pol. C. 1895; re-en. Sec. 2656, Rev. C. 1907; re-en. Sec. 2216, R.C.M. 1921; Cal. Pol. C. Sec. 3789; re-en. Sec. 2216, R.C.M. 1935; R.C.M. 1947, 84-4171; amd. Sec. 3, Ch. 17, L. 1985; amd. Sec. 68, Ch. 27, Sp. L. November 1993.



15-8-711. List of owners of multiple, undivided interests in parcel of land to county treasurer.

15-8-711. List of owners of multiple, undivided interests in parcel of land to county treasurer. (1) The department shall furnish to the county treasurer the names and, if available, the addresses of the owners of each multiple, undivided interest in a parcel of land located within the county. The department shall inform the county treasurer that the list of names may not include every owner of the parcel of land. (2) If a parcel of land with undivided interests is located within the boundaries of a federally recognized Indian reservation, a copy of the notice of classification and appraisal shall be provided to the tribe or tribes governing the reservation. The department and the tribe may agree on a different procedure which provides the equivalent information to the tribal government.

History: En. Sec. 2, Ch. 444, L. 2001.









CHAPTER 9. EQUALIZATION

Part 1. General Provisions

15-9-101. Department to equalize valuations -- hearing.

15-9-101. Department to equalize valuations -- hearing. (1) The department shall adjust and equalize the valuation of taxable property among the several counties, between the different classes of taxable property in any county and in the several counties, and between individual taxpayers and shall do all things necessary to secure a fair, just, and equitable valuation of all taxable property among counties, between the different classes of property, and between individual taxpayers. (2) The department may hold a public hearing to determine the value of any class of property in any county and may raise or lower the value of any class of property on the basis of testimony at the hearing. (3) At the hearing, the department may subpoena witnesses and hear and take evidence as in its discretion it considers proper.

History: (1)En. 84-708.1 by Sec. 53, Ch. 405, L. 1973; amd. Sec. 1, Ch. 134, L. 1975; amd. Sec. 1, Ch. 381, L. 1975; amd. Sec. 1, Ch. 465, L. 1975; amd. Sec. 9, Ch. 98, L. 1977; amd. Sec. 53, Ch. 566, L. 1977; Sec. 84-708.1, R.C.M. 1947; (2)En. Sec. 4, Ch. 187, L. 1933; re-en. Sec. 2116.1, R.C.M. 1935; amd. Sec. 40, Ch. 405, L. 1973; Sec. 84-605, R.C.M. 1947; (3)Secs. 2113 to 2121 were enacted as Secs. 60 to 70, pp. 96 to 99, L. 1891, appearing as Secs. 3780 to 3790, Pol. C. 1895; re-en. Secs. 2572 to 2582, Rev. C. 1907; Sec. 2576, Rev. C. 1907; re-en. Sec. 2117, R.C.M. 1921; Cal. Pol. C. Sec. 3676; re-en. Sec. 2117, R.C.M. 1935; amd. Sec. 6, Ch. 516, L. 1973; Sec. 84-606, R.C.M. 1947; R.C.M. 1947, 84-605, 84-606, 84-708.1(3); amd. Sec. 69, Ch. 27, Sp. L. November 1993.



15-9-102. Repealed.

15-9-102. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 3785, Pol. C. 1895; re-en. Sec. 2577, Rev. C. 1907; amd. Sec. 1, Ch. 53, L. 1921; re-en. Sec. 2118, R.C.M. 1921; Cal. Pol. C. Sec. 3677; re-en. Sec. 2118, R.C.M. 1935; amd. Sec. 1, Ch. 102, L. 1951; amd. Sec. 41, Ch. 405, L. 1973; R.C.M. 1947, 84-607.



15-9-103. Department to use records in equalizing.

15-9-103. Department to use records in equalizing. The department shall use the abstract and all other information it may gain from the records of the county clerk and recorder or elsewhere in equalizing the assessment of the property of each county and shall enter in the property tax record any property that has not been assessed.

History: Secs. 2113 to 2121 were enacted as Secs. 60 to 70, pp. 96 to 99, L. 1891, appearing as Secs. 3780 to 3790, Pol. C. 1895; re-en. Secs. 2572 to 2582, Rev. C. 1907; Sec. 2580, Rev. C. 1907; re-en. Sec. 2119, R.C.M. 1921; Cal. Pol. C. Sec. 3679; re-en. Sec. 2119, R.C.M. 1935; amd. Sec. 42, Ch. 405, L. 1973; R.C.M. 1947, 84-608; amd. Sec. 70, Ch. 27, Sp. L. November 1993.









CHAPTER 10. PROPERTY TAX LEVIES

Part 1. Statewide Levies

15-10-101. Repealed.

15-10-101. Repealed. Sec. 7, Ch. 123, L. 1997.

History: En. Sec. 80, p. 104, L. 1891; amd. Sec. 3820, Pol. C. 1895; re-en. Sec. 2593, Rev. C. 1907; re-en. Sec. 2147, R.C.M. 1921; re-en. Sec. 2147, R.C.M. 1935; R.C.M. 1947, 84-3801.



15-10-102. Repealed.

15-10-102. Repealed. Sec. 7, Ch. 123, L. 1997.

History: En. Sec. 3824, Pol. C. 1895; re-en. Sec. 2597, Rev. C. 1907; re-en. Sec. 2149, R.C.M. 1921; Cal. Pol. C. Sec. 3713; re-en. Sec. 2149, R.C.M. 1935; amd. Sec. 147, Ch. 516, L. 1973; amd. Sec. 2, Ch. 345, L. 1977; R.C.M. 1947, 84-3803.



15-10-103. Repealed.

15-10-103. Repealed. Sec. 56, Ch. 767, L. 1991.

History: En. Sec. 84, p. 105, L. 1891; re-en. Sec. 3830, Pol. C. 1895; re-en. Sec. 2603, Rev. C. 1907; re-en. Sec. 2155, R.C.M. 1921; Cal. Pol. C. Sec. 3719; re-en. Sec. 2155, R.C.M. 1935; R.C.M. 1947, 84-3810.



15-10-104. Repealed.

15-10-104. Repealed. Sec. 7, Ch. 123, L. 1997.

History: En. Sec. 3826, Pol. C. 1895; re-en. Sec. 2599, Rev. C. 1907; re-en. Sec. 2151, R.C.M. 1921; Cal. Pol. C. Sec. 3715; re-en. Sec. 2151, R.C.M. 1935; amd. Sec. 148, Ch. 516, L. 1973; R.C.M. 1947, 84-3806.



15-10-105. Terminated.

15-10-105. Terminated. Sec. 2, Ch. 582, L. 1979.

History: En. Sec. 1, Ch. 582, L. 1979; amd. Sec. 1, Ch. 277, L. 1983.



15-10-106. Terminated.

15-10-106. Terminated. Sec. 3, Ch. 588, L. 1989.

History: En. Sec. 1, Ch. 588, L. 1989.



15-10-107. Terminated.

15-10-107. Terminated. Sec. 6, Ch. 408, L. 1999.

History: En. Sec. 1, Ch. 408, L. 1999; amd. Sec. 166, Ch. 584, L. 1999.



15-10-108. Tax levy for university system.

15-10-108. (Temporary) Tax levy for university system. There is levied upon the taxable value of all real estate and personal property subject to taxation in the state of Montana 6 mills for the support, maintenance, and improvement of the Montana university system. The funds raised from the levy must be deposited in the state special revenue fund. (Terminates January 1, 2019--sec. 4, Ch. 82, L. 2007.)

History: En. Sec. 1, Ch. 82, L. 2007.






Part 2. Statement of Levies

15-10-201. Tax levies to be made in mills and tenths and hundredths of mills.

15-10-201. Tax levies to be made in mills and tenths and hundredths of mills. Every board of county commissioners, city or town council or commission, and every other board or commission authorized by law to make or fix tax levies for any purpose shall make and fix every such levy in mills and tenths and hundredths of mills.

History: En. Sec. 1, Ch. 123, L. 1935; re-en. Sec. 2148.1, R.C.M. 1935; R.C.M. 1947, 84-3802.



15-10-202. Certification of taxable values.

15-10-202. Certification of taxable values. (1) Subject to subsection (2), by the first Monday in August, the department shall certify to each taxing authority the total taxable value within the jurisdiction of the taxing authority. The department shall also send to each taxing authority a written statement of its best estimate of the total taxable value of newly taxable property, as described in 15-10-420(3). Upon the request of a taxing authority, the department shall provide an estimate of the total taxable value within the jurisdiction of the taxing authority by the second Monday in July. (2) For tax years beginning after December 31, 2000, if the ownership of centrally assessed property has been transferred in whole or in part to a different owner and the transferred property has a market value of $1 million or more as determined by the department, the department shall determine separately the taxable value of newly taxable property and the taxable value associated with reappraisal of centrally assessed property that is transferred to a different owner. The department shall certify to each taxing authority, at the time specified in subsection (1), the taxable value of newly taxable property and the total taxable value of centrally assessed property, exclusive of newly taxable property, that has been transferred to a different owner.

History: En. 84-7202 by Sec. 2, Ch. 286, L. 1974; R.C.M. 1947, 84-7202; amd. Sec. 4, Ch. 726, L. 1985; amd. Sec. 5, Ch. 26, Sp. L. June 1986; amd. Sec. 2, Ch. 9, L. 1989; amd. Sec. 71, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 26, L. 2001; amd. Sec. 2, Ch. 419, L. 2001; amd. Sec. 4, Ch. 34, L. 2003.



15-10-203. Increase of tax revenue -- advertisement of intention and public hearing required.

15-10-203. Increase of tax revenue -- advertisement of intention and public hearing required. (1) A local taxing authority may not budget an increased amount of ad valorem tax revenue in excess of the property tax revenue of the previous fiscal year exclusive of revenue from ad valorem taxation on properties appearing for the first time on the property tax record unless it adopts a resolution to budget additional property tax revenue. Prior to adoption of the resolution, the taxing authority shall hold a public hearing for the purpose of receiving comments on its intention to budget increased property tax revenue. The taxing authority shall advertise notice of the public hearing as specified in subsection (2). The public hearing may be held in conjunction with the tentative budget hearing or any other budget hearing that may be required by law. (2) The taxing authority shall advertise its intent to budget an increase in property tax revenue in a newspaper meeting the requirements of 7-1-4127, except that the newspaper may not be primarily in the business of publishing legal advertisements. If there is not a newspaper in the county, in addition to being posted as required in 7-1-4127, the advertisement must be published in one or more newspapers of general circulation widely subscribed to by the residents of the county. The advertisement may not be placed in that portion of the newspaper where legal notices and classified advertisements appear. The advertisement must meet the notice requirements of 7-1-4127. The advertisement must be published with at least the following information:

"NOTICE OF BUDGET INCREASE FROM PROPERTY TAXES

History: En. 84-7203 by Sec. 3, Ch. 286, L. 1974; R.C.M. 1947, 84-7203; amd. Sec. 6, Ch. 581, L. 1979; amd. Sec. 39, Ch. 370, L. 1987; amd. Sec. 1, Ch. 817, L. 1991; amd. Sec. 72, Ch. 27, Sp. L. November 1993; amd. Sec. 67, Ch. 430, L. 1995; amd. Sec. 68, Ch. 354, L. 2001.



15-10-204. Repealed.

15-10-204. Repealed. Sec. 4, Ch. 26, L. 2001; Sec. 6, Ch. 419, L. 2001.

History: En. 84-7204 by Sec. 4, Ch. 286, L. 1974; amd. Sec. 2, Ch. 354, L. 1977; R.C.M. 1947, 84-7204; amd. Sec. 7, Ch. 581, L. 1979; amd. Sec. 40, Ch. 370, L. 1987; amd. Sec. 90, Ch. 584, L. 1999.



15-10-205. Repealed.

15-10-205. Repealed. Sec. 4, Ch. 26, L. 2001; Sec. 6, Ch. 419, L. 2001.

History: En. 84-7205 by Sec. 5, Ch. 286, L. 1974; R.C.M. 1947, 84-7205; amd. Sec. 73, Ch. 27, Sp. L. November 1993; amd. Sec. 91, Ch. 584, L. 1999.



15-10-206. Notification of decisions of tax appeal boards.

15-10-206. Notification of decisions of tax appeal boards. The department shall notify each taxing authority of any change in the property tax record that results from actions by the state or county tax appeal boards.

History: En. 84-7206 by Sec. 6, Ch. 286, L. 1974; R.C.M. 1947, 84-7206; amd. Sec. 3, Ch. 9, L. 1989; amd. Sec. 74, Ch. 27, Sp. L. November 1993; amd. Sec. 3, Ch. 26, L. 2001; amd. Sec. 3, Ch. 419, L. 2001.



15-10-207. Repealed.

15-10-207. Repealed. Sec. 4, Ch. 26, L. 2001; Sec. 6, Ch. 419, L. 2001.

History: En. 84-7207 by Sec. 7, Ch. 286, L. 1974; R.C.M. 1947, 84-7207; amd. Sec. 8, Ch. 581, L. 1979.



15-10-208. Repealed.

15-10-208. Repealed. Sec. 4, Ch. 26, L. 2001; Sec. 6, Ch. 419, L. 2001.

History: En. 84-7208 by Sec. 8, Ch. 286, L. 1974; R.C.M. 1947, 84-7208; amd. Sec. 9, Ch. 581, L. 1979.






Part 3. Entry of Taxes

15-10-301. Repealed.

15-10-301. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 85, p. 105, L. 1891; re-en. Sec. 3840, Pol. C. 1895; re-en. Sec. 2604, Rev. C. 1907; re-en. Sec. 2156, R.C.M. 1921; Cal. Pol. C. Sec. 3727; re-en. Sec. 2156, R.C.M. 1935; amd. Sec. 1, Ch. 167, L. 1943; amd. Sec. 76, Ch. 405, L. 1973; R.C.M. 1947, 84-4001.



15-10-302. Repealed.

15-10-302. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 86, p. 105, L. 1891; re-en. Sec. 3841, Pol. C. 1895; re-en. Sec. 2605, Rev. C. 1907; re-en. Sec. 2157, R.C.M. 1921; Cal. Pol. C. Sec. 3728; re-en. Sec. 2157, R.C.M. 1935; amd. Sec. 77, Ch. 405, L. 1973; amd. Sec. 7, Ch. 126, L. 1977; R.C.M. 1947, 84-4002.



15-10-303. Repealed.

15-10-303. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 87, p. 105, L. 1891; re-en. Sec. 3842, Pol. C. 1895; re-en. Sec. 2606, Rev. C. 1907; re-en. Sec. 2158, R.C.M. 1921; Cal. Pol. C. Sec. 3729; re-en. Sec. 2158, R.C.M. 1935; amd. Sec. 149, Ch. 516, L. 1973; R.C.M. 1947, 84-4003.



15-10-304. Repealed.

15-10-304. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 88, p. 106, L. 1891; re-en. Sec. 3843, Pol. C. 1895; re-en. Sec. 2607, Rev. C. 1907; re-en. Sec. 2159, R.C.M. 1921; Cal. Pol. C. Sec. 3730; re-en. Sec. 2159, R.C.M. 1935; amd. Sec. 1, Ch. 86, L. 1929; amd. Sec. 78, Ch. 405, L. 1973; R.C.M. 1947, 84-4004; amd. Sec. 2, Ch. 357, L. 1985.



15-10-305. Clerk and recorder to report mill levy -- department to compute and enter taxes.

15-10-305. Clerk and recorder to report mill levy -- department to compute and enter taxes. (1) (a) The county clerk and recorder shall by the second Monday in September or within 30 calendar days after receiving certified taxable values notify the department of the number of mills needed to be levied for each taxing jurisdiction in the county. Except as provided in subsection (1)(b), the department shall compute the taxes by multiplying the number of mills times the taxable value of the property to be taxed and shall add any fees or assessments required to be levied against a person owning property. All taxes, fees, and assessments must be itemized for the property listed in the property tax record. (b) In conveyances that result in a land split, the taxes must be based on the property as assessed on January 1 preceding the conveyance. The department is not required to include the name of the new owner in the computation of the amount of taxes, fees, and assessments to be levied against property that is part of a land conveyance if including the new owner's name would cause the department to violate the deadline provided in subsection (2). (2) The department shall complete the computation of the amount of taxes, fees, and assessments to be levied against the property and shall notify the county clerk and recorder and the county treasurer by the second Monday in October. Notwithstanding the provisions of 15-10-321, if a county clerk and recorder fails to timely notify the department of the number of mills needed to be levied for each taxing jurisdiction in that county in accordance with subsection (1)(a), the department must have additional time to meet the notification requirement of this subsection (2) equal to the number of days that the notification required in subsection (1)(a) was received late by the department.

History: En. Sec. 89, p. 106, L. 1891; re-en. Sec. 3844, Pol. C. 1895; re-en. Sec. 2608, Rev. C. 1907; re-en. Sec. 2160, R.C.M. 1921; Cal. Pol. C. Sec. 3731; re-en. Sec. 2160, R.C.M. 1935; amd. Sec. 3, Ch. 167, L. 1943; amd. Sec. 79, Ch. 405, L. 1973; R.C.M. 1947, 84-4005; amd. Sec. 75, Ch. 27, Sp. L. November 1993; amd. Sec. 4, Ch. 414, L. 1997; amd. Sec. 2, Ch. 152, L. 2011.



15-10-306. Repealed.

15-10-306. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: (1)En. Sec. 90, p. 107, L. 1891; re-en. Sec. 3845, Pol. C. 1895; re-en. Sec. 2609, Rev. C. 1907; re-en. Sec. 2161, R.C.M. 1921; Cal. Pol. C. Sec. 3732; amd. Sec. 9, Ch. 96, L. 1923; re-en. Sec. 2161, R.C.M. 1935; amd. Sec. 2, Ch. 167, L. 1943; amd. Sec. 80, Ch. 405, L. 1973; Sec. 84-4006, R.C.M. 1947; (2)En. Sec. 93, p. 107, L. 1891; re-en. Sec. 3848, Pol. C. 1895; re-en. Sec. 2612, Rev. C. 1907; re-en. Sec. 2164, R.C.M. 1921; Cal. Pol. C. Sec. 3735; re-en. Sec. 2164, R.C.M. 1935; Sec. 84-4008, R.C.M. 1947; R.C.M. 1947, 84-4006, 84-4008.



15-10-307. Repealed.

15-10-307. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 92, p. 107, L. 1891; re-en. Sec. 3847, Pol. C. 1895; re-en. Sec. 2611, Rev. C. 1907; re-en. Sec. 2163, R.C.M. 1921; Cal. Pol. C. Sec. 3734; amd. Sec. 10, Ch. 96, L. 1923; re-en. Sec. 2163, R.C.M. 1935; amd. Sec. 4, Ch. 167, L. 1943; R.C.M. 1947, 84-4007.



15-10-308. Repealed.

15-10-308. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 94, p. 107, L. 1891; re-en. Sec. 3849, Pol. C. 1895; re-en. Sec. 2613, Rev. C. 1907; re-en. Sec. 2165, R.C.M. 1921; Cal. Pol. C. Sec. 3736; amd. Sec. 11, Ch. 96, L. 1923; re-en. Sec. 2165, R.C.M. 1935; R.C.M. 1947, 84-4009.



15-10-309. through reserved.

15-10-309 through 15-10-320 reserved.



15-10-321. Limitation on levy and computation of tax -- new taxing jurisdictions.

15-10-321. Limitation on levy and computation of tax -- new taxing jurisdictions. The department of revenue may not be required to levy or compute a tax for any new taxing jurisdiction created or for any change in an existing jurisdiction unless formally notified of its creation or change by January 1 of the year in which the taxes are to be levied.

History: En. 84-3811 by Sec. 1, Ch. 349, L. 1977; R.C.M. 1947, 84-3811; amd. Sec. 1, Ch. 76, L. 1981.






Part 4. Limitation on Property Taxes

15-10-401. Declaration of policy.

15-10-401. Declaration of policy. (1) The state of Montana's reliance on the taxation of property to support education and local government has placed an unreasonable burden on the owners of all classes of property described in Title 15, chapter 6, part 1. (2) Except as provided in 15-10-420, the people of the state of Montana declare that it is the policy of the state of Montana that no further property tax increases be imposed on property. In order to reduce volatility in property taxation and in order to reduce taxpayer uncertainty, it is the policy of the legislature to develop alternatives to market value for purposes of taxation.

History: En. Sec. 1, I.M. No. 105, approved Nov. 4, 1986; amd. Sec. 5, Ch. 463, L. 1997; amd. Sec. 92, Ch. 584, L. 1999.



15-10-402. Property tax limited to 1996 levels.

15-10-402. Property tax limited to 1996 levels. Except as provided in 15-10-420, the amount of taxes levied on property described in Title 15, chapter 6, part 1, may not, for any taxing jurisdiction, exceed the amount levied for tax year 1996.

History: En. Sec. 2, I.M. No. 105, approved Nov. 4, 1986; amd. Sec. 6, Ch. 10, Sp. L. June 1989; amd. Sec. 2, Ch. 11, Sp. L. June 1989; amd. Sec. 3, Ch. 745, L. 1991; amd. Sec. 11, Ch. 773, L. 1991; amd. Sec. 7, Ch. 267, L. 1993; amd. Sec. 6, Ch. 463, L. 1997; amd. Sec. 93, Ch. 584, L. 1999.



15-10-403. through reserved.

15-10-403 through 15-10-405 reserved.



15-10-406. Limitation of applicability.

15-10-406. Limitation of applicability. The minimum tax imposed by 15-16-118 is not affected by the provisions of this part.

History: En. Sec. 2, Ch. 474, L. 1991.



15-10-407. through reserved.

15-10-407 through 15-10-410 reserved.



15-10-411. Repealed.

15-10-411. Repealed. Sec. 14, Ch. 463, L. 1997.

History: En. Sec. 1, Ch. 654, L. 1987.



15-10-412. Repealed.

15-10-412. Repealed. Sec. 171, Ch. 584, L. 1999.

History: En. Sec. 2, Ch. 654, L. 1987; amd. Sec. 2, Ch. 213, L. 1989; amd. Sec. 3, Ch. 636, L. 1989; amd. Sec. 1, Ch. 662, L. 1989; amd. Sec. 1, Ch. 5, Sp. L. June 1989; amd. Sec. 1, Ch. 6, Sp. L. June 1989; amd. Sec. 1, Ch. 7, Sp. L. June 1989; amd. Sec. 3, Ch. 11, Sp. L. June 1989; amd. Sec. 2, Ch. 668, L. 1991; amd. Sec. 9, Ch. 680, L. 1991; amd. Sec. 4, Ch. 745, L. 1991; amd. Sec. 12, Ch. 773, L. 1991; amd. Sec. 8, Ch. 267, L. 1993; amd. Sec. 20, Ch. 333, L. 1993; amd. Sec. 1, Ch. 424, L. 1993; amd. Sec. 1, Ch. 483, L. 1993; amd. Sec. 30, Ch. 561, L. 1993; amd. Sec. 6, Ch. 573, L. 1993; amd. Sec. 1, Ch. 300, L. 1997; amd. Sec. 7, Ch. 463, L. 1997.



15-10-413. through reserved.

15-10-413 through 15-10-419 reserved.



15-10-420. Procedure for calculating levy.

15-10-420. Procedure for calculating levy. (1) (a) Subject to the provisions of this section, a governmental entity that is authorized to impose mills may impose a mill levy sufficient to generate the amount of property taxes actually assessed in the prior year plus one-half of the average rate of inflation for the prior 3 years. The maximum number of mills that a governmental entity may impose is established by calculating the number of mills required to generate the amount of property tax actually assessed in the governmental unit in the prior year based on the current year taxable value, less the current year's value of newly taxable property, plus one-half of the average rate of inflation for the prior 3 years. (b) A governmental entity that does not impose the maximum number of mills authorized under subsection (1)(a) may carry forward the authority to impose the number of mills equal to the difference between the actual number of mills imposed and the maximum number of mills authorized to be imposed. The mill authority carried forward may be imposed in a subsequent tax year. (c) For the purposes of subsection (1)(a), the department shall calculate one-half of the average rate of inflation for the prior 3 years by using the consumer price index, U.S. city average, all urban consumers, using the 1982-84 base of 100, as published by the bureau of labor statistics of the United States department of labor. (2) A governmental entity may apply the levy calculated pursuant to subsection (1)(a) plus any additional levies authorized by the voters, as provided in 15-10-425, to all property in the governmental unit, including newly taxable property. (3) (a) For purposes of this section, newly taxable property includes: (i) annexation of real property and improvements into a taxing unit; (ii) construction, expansion, or remodeling of improvements; (iii) transfer of property into a taxing unit; (iv) subdivision of real property; and (v) transfer of property from tax-exempt to taxable status. (b) Newly taxable property does not include an increase in value that arises because of an increase in the incremental value within a tax increment financing district. (4) (a) For the purposes of subsection (1), the taxable value of newly taxable property includes the release of taxable value from the incremental taxable value of a tax increment financing district because of: (i) a change in the boundary of a tax increment financing district; (ii) an increase in the base value of the tax increment financing district pursuant to 7-15-4287; or (iii) the termination of a tax increment financing district. (b) If a tax increment financing district terminates prior to the certification of taxable values as required in 15-10-202, the increment value is reported as newly taxable property in the year in which the tax increment financing district terminates. If a tax increment financing district terminates after the certification of taxable values as required in 15-10-202, the increment value is reported as newly taxable property in the following tax year. (c) For the purpose of subsection (3)(a)(ii), the value of newly taxable class four property that was constructed, expanded, or remodeled property since the completion of the last reappraisal cycle is the current year market value of that property less the previous year market value of that property. (d) For the purpose of subsection (3)(a)(iv), the subdivision of real property includes the first sale of real property that results in the property being taxable as class four property under 15-6-134 or as nonqualified agricultural land as described in 15-6-133(1)(c). (5) Subject to subsection (8), subsection (1)(a) does not apply to: (a) school district levies established in Title 20; or (b) a mill levy imposed for a newly created regional resource authority. (6) For purposes of subsection (1)(a), taxes imposed do not include net or gross proceeds taxes received under 15-6-131 and 15-6-132. (7) In determining the maximum number of mills in subsection (1)(a), the governmental entity: (a) may increase the number of mills to account for a decrease in reimbursements; and (b) may not increase the number of mills to account for a loss of tax base because of legislative action that is reimbursed under the provisions of 15-1-121(7). (8) The department shall calculate, on a statewide basis, the number of mills to be imposed for purposes of 15-10-108, 20-9-331, 20-9-333, 20-9-360, and 20-25-439. However, the number of mills calculated by the department may not exceed the mill levy limits established in those sections. The mill calculation must be established in tenths of mills. If the mill levy calculation does not result in an even tenth of a mill, then the calculation must be rounded up to the nearest tenth of a mill. (9) (a) The provisions of subsection (1) do not prevent or restrict: (i) a judgment levy under 2-9-316, 7-6-4015, or 7-7-2202; (ii) a levy to repay taxes paid under protest as provided in 15-1-402; (iii) an emergency levy authorized under 10-3-405, 20-9-168, or 20-15-326; (iv) a levy for the support of a study commission under 7-3-184; (v) a levy for the support of a newly established regional resource authority; (vi) the portion that is the amount in excess of the base contribution of a governmental entity's property tax levy for contributions for group benefits excluded under 2-9-212 or 2-18-703; or (vii) a levy for reimbursing a county for costs incurred in transferring property records to an adjoining county under 7-2-2807 upon relocation of a county boundary. (b) A levy authorized under subsection (9)(a) may not be included in the amount of property taxes actually assessed in a subsequent year. (10) A governmental entity may levy mills for the support of airports as authorized in 67-10-402, 67-11-301, or 67-11-302 even though the governmental entity has not imposed a levy for the airport or the airport authority in either of the previous 2 years and the airport or airport authority has not been appropriated operating funds by a county or municipality during that time. (11) The department may adopt rules to implement this section. The rules may include a method for calculating the percentage of change in valuation for purposes of determining the elimination of property, new improvements, or newly taxable property in a governmental unit.

History: En. Sec. 1, Ch. 584, L. 1999; amd. Secs. 6, 16(1), Ch. 11, Sp. L. May 2000; amd. Sec. 1, Ch. 191, L. 2001; amd. Sec. 1, Ch. 220, L. 2001; amd. Sec. 3, Ch. 361, L. 2001; amd. Sec. 3, Ch. 511, L. 2001; amd. Sec. 7, Ch. 571, L. 2001; amd. Sec. 94, Ch. 574, L. 2001; amd. Sec. 1, Ch. 115, L. 2003; amd. Sec. 1, Ch. 476, L. 2003; amd. Sec. 3, Ch. 376, L. 2005; amd. Sec. 3, Ch. 545, L. 2005; amd. Sec. 20, Ch. 521, L. 2007; amd. Sec. 26, Ch. 2, L. 2009; amd. Sec. 3, Ch. 57, L. 2009; amd. Sec. 27, Ch. 351, L. 2009; amd. Sec. 3, Ch. 412, L. 2009; amd. Sec. 9, Ch. 483, L. 2009; amd. Sec. 18, Ch. 347, L. 2011; amd. Sec. 2, Ch. 393, L. 2011; amd. Sec. 5, Ch. 411, L. 2011.



15-10-421. through reserved.

15-10-421 through 15-10-424 reserved.



15-10-425. Mill levy election.

15-10-425. Mill levy election. (1) A county, consolidated government, incorporated city, incorporated town, school district, or other taxing entity may impose a new mill levy, increase a mill levy that is required to be submitted to the electors, or exceed the mill levy limit provided for in 15-10-420 by conducting an election as provided in this section. (2) An election conducted pursuant to this section may be held in conjunction with a regular or primary election or may be a special election. The governing body shall pass a resolution, shall amend its self-governing charter, or must receive a petition indicating an intent to impose a new levy, increase a mill levy, or exceed the current statutory mill levy provided for in 15-10-420 on the approval of a majority of the qualified electors voting in the election. The resolution, charter amendment, or petition must include: (a) the specific purpose for which the additional money will be used; (b) either: (i) the specific amount of money to be raised and the approximate number of mills to be imposed; or (ii) the specific number of mills to be imposed and the approximate amount of money to be raised; and (c) whether the levy is permanent or the durational limit on the levy. (3) Notice of the election must be prepared by the governing body and given as provided by law. The form of the ballot must reflect the content of the resolution or charter amendment and must include a statement of the impact of the election on a home valued at $100,000 and a home valued at $200,000 in the district in terms of actual dollars in additional property taxes that would be imposed on residences with those values if the mill levy were to pass. The ballot may also include a statement of the impact of the election on homes of any other value in the district, if appropriate. (4) If the majority voting on the question are in favor of the additional levy, the governing body is authorized to impose the levy in either the amount or the number of mills specified in the resolution or charter amendment. (5) A governing body, as defined in 7-6-4002, may reduce an approved levy in any fiscal year without losing the authority to impose in a subsequent fiscal year up to the maximum amount or number of mills approved in the election. However, nothing in this subsection authorizes a governing body to impose more than the approved levy in any fiscal year or to extend the duration of the approved levy.

History: En. Sec. 1, Ch. 495, L. 2001; en. Sec. 2, Ch. 574, L. 2001; amd. Sec. 1, Ch. 170, L. 2007.









CHAPTER 15. PROPERTY TAX APPEALS

Part 1. County Tax Appeal Board

15-15-101. County tax appeal board -- meetings and compensation.

15-15-101. County tax appeal board -- meetings and compensation. (1) The board of county commissioners of each county shall appoint a county tax appeal board, with a minimum of three members and with the members to serve staggered terms of 3 years each. The members of each county tax appeal board must be residents of the county in which they serve. The members receive compensation of $45 a day and travel expenses, as provided for in 2-18-501 through 2-18-503, only when the county tax appeal board meets to hear taxpayers' appeals from property tax assessments or when they are attending meetings called by the state tax appeal board. Travel expenses and compensation must be paid from the appropriation to the state tax appeal board. Office space and equipment for the county tax appeal boards must be furnished by the county. All other incidental expenses must be paid from the appropriation of the state tax appeal board. (2) The county tax appeal board shall hold an organizational meeting each year on the date of its first scheduled hearing, immediately before conducting the business for which the hearing was otherwise scheduled. At the organizational meeting, the members shall choose one member as the presiding officer of the board. The county tax appeal board shall continue in session from July 1 of the current tax year until December 31 of the current tax year to hear protests concerning assessments made by the department until the business of hearing protests is disposed of and, as provided in 15-2-201, may meet after December 31. (3) In counties that have appointed more than three members to the county tax appeal board, only three members shall hear each appeal. The presiding officer shall select the three members hearing each appeal. (4) In connection with an appeal, the county tax appeal board may change any assessment or fix the assessment at some other level. Upon notification by the county tax appeal board, the county clerk and recorder shall publish a notice to taxpayers, giving the time the county tax appeal board will be in session to hear scheduled protests concerning assessments and the latest date the county tax appeal board may take applications for the hearings. The notice must be published in a newspaper if any is printed in the county or, if none, then in the manner that the county tax appeal board directs. The notice must be published by May 15 of the current tax year. (5) Challenges to a department rule governing the assessment of property or to an assessment procedure apply only to the taxpayer bringing the challenge and may not apply to all similarly situated taxpayers unless an action is brought in the district court as provided in 15-1-406.

History: Secs. 2113 to 2121 were enacted as Secs. 60 to 70, pp. 96 to 99, L. 1891, appearing as Secs. 3780 to 3790, Pol. C. 1895; re-en. Secs. 2572 to 2582, Rev. C. 1907; Sec. 2572, Rev. C. 1907; re-en. Sec. 2113, R.C.M. 1921; Cal. Pol. C. Sec. 3672; re-en. Sec. 2113, R.C.M. 1935; amd. Sec. 36, Ch. 405, L. 1973; amd. Sec. 1, Ch. 38, L. 1974; amd. Sec. 1, Ch. 285, L. 1975; amd. Sec. 1, Ch. 355, L. 1977; amd. Sec. 25, Ch. 453, L. 1977; R.C.M. 1947, 84-601; amd. Sec. 1, Ch. 630, L. 1979; amd. Sec. 2, Ch. 502, L. 1981; amd. Sec. 5, Ch. 526, L. 1981; amd. Sec. 1, Ch. 216, L. 1983; amd. Sec. 13, Ch. 526, L. 1983; amd. Sec. 1, Ch. 242, L. 1991; amd. Sec. 9, Ch. 594, L. 1993; amd. Sec. 76, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 56, L. 1999; amd. Sec. 1, Ch. 197, L. 2011.



15-15-102. Application for reduction in valuation.

15-15-102. Application for reduction in valuation. The valuation of property may not be reduced by the county tax appeal board unless either the taxpayer or the taxpayer's agent makes and files a written application for reduction with the county tax appeal board. The application for reduction may be obtained at the local appraisal office or from the county tax appeal board. The completed application must be submitted to the county clerk and recorder. The date of receipt is the date stamped on the appeal form by the county clerk and recorder upon receipt of the form. The county tax appeal board is responsible for obtaining the applications from the county clerk and recorder. The application must be submitted on or before the first Monday in June or 30 days after receiving either a notice of classification and appraisal or determination after review under 15-7-102(3) from the department, whichever is later. If the department's determination after review is not made in time to allow the county tax appeal board to review the matter during the current tax year, the appeal must be reviewed during the next tax year, but the decision by the county tax appeal board is effective for the year in which the request for review was filed with the department. The application must state the post-office address of the applicant, specifically describe the property involved, and state the facts upon which it is claimed the reduction should be made.

History: Secs. 2113 to 2121 were enacted as Secs. 60 to 70, pp. 96 to 99, L. 1891, appearing as Secs. 3780 to 3790, Pol. C. 1895; re-en. Secs. 2572 to 2582, Rev. C. 1907; Sec. 2574, Rev. C. 1907; re-en. Sec. 2115, R.C.M. 1921; Cal. Pol. C. Sec. 3674; amd. Sec. 2, Ch. 187, L. 1933; re-en. Sec. 2115, R.C.M. 1935; amd. Sec. 1, Ch. 103, L. 1945; amd. Sec. 2, Ch. 196, L. 1957; amd. Sec. 38, Ch. 405, L. 1973; amd. Sec. 1, Ch. 360, L. 1975; amd. Sec. 3, Ch. 155, L. 1977; amd. Sec. 3, Ch. 355, L. 1977; R.C.M. 1947, 84-603; amd. Sec. 2, Ch. 630, L. 1979; amd. Sec. 4, Ch. 9, L. 1989; amd. Sec. 3, Ch. 227, L. 1993; amd. Sec. 77, Ch. 27, Sp. L. November 1993; amd. Sec. 1, Ch. 30, L. 1995; amd. Sec. 3, Ch. 56, L. 1999.



15-15-103. Examination of applicant -- failure to hear application.

15-15-103. Examination of applicant -- failure to hear application. (1) Before the county tax appeal board grants any application or makes any reduction applied for, it shall examine on oath the person or agent making the application with regard to the value of the property of the person. A reduction may not be made unless the applicant makes an application, as provided in 15-15-102, and attends the county tax appeal board hearing. An appeal of the board's decision may not be made to the state tax appeal board unless the person or the person's agent has exhausted the remedies available through the county tax appeal board. In order to exhaust the remedies, the person or the person's agent shall attend the county tax appeal board hearing. On written request by the person or the person's agent and on the written concurrence of the department, the county tax appeal board may waive the requirement that the person or the person's agent attend the hearing. The testimony of all witnesses at the hearing must be electronically recorded and preserved for 1 year. If the decision of the county tax appeal board is appealed, the record of the proceedings, including the electronic recording of all testimony, must be forwarded, together with all exhibits, to the state tax appeal board. The date of the hearing, the proceedings before the board, and the decision must be entered upon the minutes of the board, and the board shall notify the applicant of its decision by mail within 3 days. A copy of the minutes of the county tax appeal board must be transmitted to the state tax appeal board no later than 3 days after the board holds its final hearing of the year. (2) (a) Except as provided in 15-15-201, if a county tax appeal board refuses or fails to hear a taxpayer's timely application for a reduction in valuation of property, the taxpayer's application is considered to be granted on the day following the board's final meeting for that year. The department shall enter the appraisal or classification sought in the application in the property tax record. An application is not automatically granted for the following appeals: (i) those listed in 15-2-302; and (ii) if a taxpayer's appeal from the department's determination of classification or appraisal made pursuant to 15-7-102 was not received in time, as provided for in 15-15-102, to be considered by the board during its current session. (b) The county tax appeal board shall provide written notification of each application that was automatically granted pursuant to subsection (2)(a) to the department, the state tax appeal board, and any affected municipal corporation. The notice must include the name of the taxpayer and a description of the subject property.

History: Secs. 2113 to 2121 were enacted as Secs. 60 to 70, pp. 96 to 99, L. 1891, appearing as Secs. 3780 to 3790, Pol. C. 1895; re-en. Secs. 2572 to 2582, Rev. C. 1907; Sec. 2575, Rev. C. 1907; re-en. Sec. 2116, R.C.M. 1921; Cal. Pol. C. Sec. 3675; amd. Sec. 3, Ch. 187, L. 1933; re-en. Sec. 2116, R.C.M. 1935; amd. Sec. 3, Ch. 196, L. 1957; amd. Sec. 39, Ch. 405, L. 1973; amd. Sec. 2, Ch. 38, L. 1974; amd. Sec. 4, Ch. 355, L. 1977; R.C.M. 1947, 84-604; amd. Sec. 3, Ch. 630, L. 1979; (2)En. Sec. 4, Ch. 630, L. 1979; amd. Sec. 3, Ch. 471, L. 1987; amd. Sec. 4, Ch. 227, L. 1993; amd. Sec. 2, Ch. 15, Sp. L. November 1993; amd. Sec. 78, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 134, L. 1997; amd. Sec. 4, Ch. 56, L. 1999; amd. Sec. 4, Ch. 85, L. 1999; amd. Sec. 1, Ch. 533, L. 2005.



15-15-104. Appeal to state tax appeal board.

15-15-104. Appeal to state tax appeal board. (1) If the appearance provisions of 15-15-103(1) have been complied with, a person or the department, on behalf of the state, or any municipal corporation aggrieved by the action of any county tax appeal board may appeal to the state board under 15-2-301. (2) If an appeal has been automatically granted by a county tax appeal board pursuant to 15-15-103(2), the department, on behalf of the state, or any municipal corporation aggrieved by the action may appeal to the state tax appeal board under 15-2-301. The time for filing an appeal commences on receipt by the department of the written notification required by 15-15-103(2)(b).

History: Ap. p. Sec. 9, Ch. 3, L. 1923; re-en. Sec. 2122.9, R.C.M. 1935; amd. Sec. 1, Ch. 33, L. 1939; amd. Sec. 54, Ch. 405, L. 1973; amd. Sec. 4, Ch. 38, L. 1974; amd. Sec. 1, Ch. 277, L. 1974; amd. Sec. 1, Ch. 155, L. 1977; amd. Sec. 1, Ch. 249, L. 1977; Sec. 84-709, R.C.M. 1947; Ap. p. by Code Commissioner, 1979; R.C.M. 1947, 84-709(part); amd. Sec. 3, Ch. 15, Sp. L. November 1993; amd. Sec. 2, Ch. 533, L. 2005.



15-15-105. Repealed.

15-15-105. Repealed. Sec. 7, Ch. 501, L. 1981.

History: En. 84-709.2 by Sec. 2, Ch. 404, L. 1975; R.C.M. 1947, 84-709.2(part).



15-15-106. Repealed.

15-15-106. Repealed. Sec. 7, Ch. 501, L. 1981.

History: En. 84-709.3 by Sec. 3, Ch. 404, L. 1975; R.C.M. 1947, 84-709.3(part).






Part 2. Motor Vehicle Appeals

15-15-201. Motor vehicle tax appeals -- payment and protest of local option taxes or fees in lieu of tax on motor vehicles.

15-15-201. Motor vehicle tax appeals -- payment and protest of local option taxes or fees in lieu of tax on motor vehicles. (1) (a) A taxpayer who seeks to appeal the imposition of local option taxes on light vehicles or fees in lieu of tax assessed against a motor vehicle and imposed by the department of justice under authority of 15-8-202 shall file a written application for the appeal not later than 30 days after receipt of the mail renewal notice from the department as provided in 61-3-535. The application must be on a form prescribed by the department of justice in consultation with the state tax appeal board. (b) The application must include a specific explanation of the basis for the taxpayer's appeal. The basis for appeal must be related to the factors to be considered and applied by the department of justice under 61-3-503, 61-3-506, and 61-3-529. (2) (a) The treasurer of the county or municipality is not required to deposit local option vehicle taxes or fees in lieu of tax on a motor vehicle paid under protest in the special fund designated as a protest fund as required for property taxes under 15-1-402. The taxes or fees paid under protest may be reported and distributed in the same manner as those received without protest. (b) If a refund is payable as a result of the taxpayer prevailing in a tax appeal or court proceeding concerning the protested motor vehicle taxes or fees, a refund may be made in accordance with 15-16-603. (3) (a) A motor vehicle tax appeal may be heard by the county tax appeal board during its next regularly scheduled session if the application for the appeal was filed by December 1. If during its current session, a county tax appeal board refuses or fails to hear a taxpayer's application that was timely filed by December 1, then the taxpayer's application is considered to be granted on the day following the board's final meeting for that year. (b) A motor vehicle tax appeal filed after December 1 may be held over by the board to a session in the following year. If a taxpayer's application that was timely filed after December 1 of the current session of the county tax appeal board is held over to a session in the following year and if the county tax appeal board refuses or fails to hear the application during the following session, then the application is considered to be granted on the day following the board's final meeting for that year.

History: En. Sec. 1, Ch. 85, L. 1999; amd. Sec. 6, Ch. 85, L. 1999; amd. Sec. 2, Ch. 191, L. 2001; amd. Sec. 11, Ch. 542, L. 2005; amd. Sec. 16, Ch. 596, L. 2005.









CHAPTER 16. COLLECTION OF PROPERTY TAXES

Part 1. Notice and Payment

15-16-101. Treasurer to publish notice -- manner of publication.

15-16-101. Treasurer to publish notice -- manner of publication. (1) Within 10 days after the receipt of the property tax record, the county treasurer shall publish a notice specifying: (a) that one-half of all taxes levied and assessed will be due and payable before 5 p.m. on the next November 30 or within 30 days after the notice is postmarked and that unless paid prior to that time the amount then due will be delinquent and will draw interest at the rate of 5/6 of 1% a month from the time of delinquency until paid and 2% will be added to the delinquent taxes as a penalty; (b) that one-half of all taxes levied and assessed will be due and payable on or before 5 p.m. on the next May 31 and that unless paid prior to that time the taxes will be delinquent and will draw interest at the rate of 5/6 of 1% a month from the time of delinquency until paid and 2% will be added to the delinquent taxes as a penalty; and (c) the time and place at which payment of taxes may be made. (2) (a) The county treasurer shall send to the last-known address of each taxpayer a written notice, postage prepaid, showing the amount of taxes and assessments due for the current year and the amount due and delinquent for other years. The written notice must include: (i) the taxable value of the property; (ii) the total mill levy applied to that taxable value; (iii) itemized city services and special improvement district assessments collected by the county; (iv) the number of the school district in which the property is located; (v) the amount of the total tax due that is levied as city tax, county tax, state tax, school district tax, and other tax; and (vi) a notice of the availability of all the property tax assistance programs available to property taxpayers, including the property tax assistance program under 15-6-134, the extended property tax assistance program under 15-6-193, the disabled or deceased veterans' residence exemption under 15-6-211, and the residential property tax credit for the elderly under 15-30-2337 through 15-30-2341. (b) If the property is the subject of a tax lien sale for which a tax lien sale certificate has been issued under 15-17-212, the notice must also include, in a manner calculated to draw attention, a statement that the property is the subject of a tax lien sale and that the taxpayer may contact the county treasurer for complete information. (3) The municipality shall, upon request of the county treasurer, provide the information to be included under subsection (2)(a)(iii) ready for mailing. (4) The notice in every case must be published once a week for 2 weeks in a weekly or daily newspaper published in the county, if there is one, or if there is not, then by posting it in three public places. Failure to publish or post notices does not relieve the taxpayer from any tax liability. Any failure to give notice of the tax due for the current year or of delinquent tax will not affect the legality of the tax. (5) If the department revises an assessment that results in an additional tax of $5 or less, an additional tax is not owed and a new tax bill does not need to be prepared.

History: Ap. p. Sec. 3860, Pol. C. 1895; amd. Sec. 1, p. 97, L. 1899; re-en. Sec. 2616, Rev. C. 1907; amd. Sec. 1, Ch. 15, L. 1917; re-en. Sec. 2169, R.C.M. 1921; Cal. Pol. C. Sec. 3746; amd. Sec. 2, Ch. 96, L. 1923; amd. Sec. 2, Ch. 67, L. 1931; re-en. Sec. 2169, R.C.M. 1935; amd. Sec. 1, Ch. 134, L. 1977; Sec. 84-4101, R.C.M. 1947; Ap. p. Sec. 3861, Pol. C. 1895; re-en. Sec. 2617, Rev. C. 1907; re-en. Sec. 2170, R.C.M. 1921; Cal. Pol. C. Sec. 3749; re-en. Sec. 2170, R.C.M. 1935; Sec. 84-4105, R.C.M. 1947; R.C.M. 1947, 84-4101, 84-4105; amd. Sec. 1, Ch. 492, L. 1981; amd. Sec. 1, Ch. 576, L. 1981; amd. Sec. 1, Ch. 6, Sp. L. 1981; amd. Sec. 29, Ch. 587, L. 1987; amd. Sec. 79, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 448, L. 1999; amd. Sec. 1, Ch. 472, L. 2001; amd. Sec. 14, Ch. 453, L. 2005; amd. Sec. 3, Ch. 110, L. 2007; amd. Sec. 10, Ch. 483, L. 2009.



15-16-102. Time for payment -- penalty for delinquency.

15-16-102. Time for payment -- penalty for delinquency. Unless suspended or canceled under the provisions of 10-1-606 or Title 15, chapter 24, part 17, all taxes levied and assessed in the state of Montana, except assessments made for special improvements in cities and towns payable under 15-16-103, are payable as follows: (1) One-half of the taxes are payable on or before 5 p.m. on November 30 of each year or within 30 days after the tax notice is postmarked, whichever is later, and one-half are payable on or before 5 p.m. on May 31 of each year. (2) Unless one-half of the taxes are paid on or before 5 p.m. on November 30 of each year or within 30 days after the tax notice is postmarked, whichever is later, the amount payable is delinquent and draws interest at the rate of 5/6 of 1% a month from and after the delinquency until paid and 2% must be added to the delinquent taxes as a penalty. (3) All taxes due and not paid on or before 5 p.m. on May 31 of each year are delinquent and draw interest at the rate of 5/6 of 1% a month from and after the delinquency until paid, and 2% must be added to the delinquent taxes as a penalty. (4) (a) If the date on which taxes are due falls on a holiday or Saturday, taxes may be paid without penalty or interest on or before 5 p.m. of the next business day in accordance with 1-1-307. (b) If taxes on property qualifying under the low-income property tax assistance provisions of 15-6-134(1)(c) are paid within 20 calendar days of the date on which the taxes are due, the taxes may be paid without penalty or interest. If a tax payment is made later than 20 days after the taxes were due, the penalty must be paid and interest accrues from the date on which the taxes were due. (5) (a) A taxpayer may pay current year taxes without paying delinquent taxes. The county treasurer shall accept a partial payment equal to the delinquent taxes, including penalty and interest, for one or more full tax years if taxes for both halves of the current tax year have been paid. Payment of taxes for delinquent taxes must be applied to the taxes that have been delinquent the longest. The payment of taxes for the current tax year is not a redemption of the property tax lien for any delinquent tax year. (b) A payment by a co-owner of an undivided ownership interest that is subject to a separate assessment otherwise meeting the requirements of subsection (5)(a) is not a partial payment. (6) The penalty and interest on delinquent assessment payments for specific parcels of land may be waived by resolution of the city council. A copy of the resolution must be certified to the county treasurer. (7) If the department revises an assessment that results in an additional tax of $5 or less, an additional tax is not owed and a new tax bill does not need to be prepared. (8) The county treasurer may accept a partial payment of centrally assessed property taxes as provided in 76-3-207.

History: En. Sec. 1, Ch. 96, L. 1923; amd. Sec. 1, Ch. 79, L. 1929; amd. Sec. 1, Ch. 67, L. 1931; amd. Sec. 4, Ch. 158, L. 1933; Sec. 1(a) amd. Sec. 1, Ch. 1, Ex. L. 1933; re-en. Sec. 2169.2, R.C.M. 1935; R.C.M. 1947, 84-4103; amd. Sec. 2, Ch. 165, L. 1979; amd. Sec. 4, Ch. 527, L. 1981; amd. Sec. 2, Ch. 576, L. 1981; amd. Sec. 2, Ch. 6, Sp. L. 1981; amd. Sec. 19, Ch. 695, L. 1985; amd. Sec. 1, Ch. 69, L. 1987; amd. Sec. 30, Ch. 587, L. 1987; amd. Sec. 8, Ch. 655, L. 1987; amd. Sec. 14, Ch. 449, L. 1989; amd. Sec. 1, Ch. 631, L. 1989; amd. Sec. 3, Ch. 699, L. 1989; amd. Sec. 1, Ch. 704, L. 1989; amd. Sec. 1, Ch. 33, L. 1995; amd. Sec. 29, Ch. 451, L. 1995; amd. Sec. 59, Ch. 42, L. 1997; amd. Sec. 3, Ch. 448, L. 1999; amd. Sec. 1, Ch. 410, L. 2001; amd. Sec. 3, Ch. 315, L. 2003; amd. Sec. 1, Ch. 436, L. 2003; amd. Sec. 2, Ch. 587, L. 2005; amd. Sec. 3, Ch. 6, L. 2009.



15-16-103. Special improvement districts with annual interest payments -- collection of special assessments for all special improvements.

15-16-103. Special improvement districts with annual interest payments -- collection of special assessments for all special improvements. (1) Special assessments or installments of special assessments made for special improvements in towns and cities, the bonds for which annual interest payments have been specified and that were issued after July 1, 1981, and that have been duly and regularly made and levied by resolution according to law, shall be payable as follows: (a) One-half of the taxes are payable on or before 5 p.m. on November 30 of each year. If the taxes are not paid on or before that date, they are subject to the same interest and penalty for nonpayment as delinquent property taxes under 15-16-102. The penalty and interest may be waived by resolution of the city council, as provided in 15-16-102(6). (b) One-half of the taxes are payable on or before 5 p.m. on May 31 of each year. If the taxes are not paid on or before that date, they are subject to the same interest and penalty for nonpayment as delinquent property taxes under 15-16-102. The penalty and interest may be waived by resolution of the city council, as provided in 15-16-102(6). (2) The collection of special assessments or installments of special assessments made for special improvements in towns and cities are as provided by 7-12-4181.

History: En. Sec. 1, Ch. 96, L. 1923; amd. Sec. 1, Ch. 79, L. 1929; amd. Sec. 1, Ch. 67, L. 1931; amd. Sec. 4, Ch. 158, L. 1933; re-en. Sec. 2169.3, R.C.M. 1935; R.C.M. 1947, 84-4104; amd. Sec. 5, Ch. 527, L. 1981; amd. Sec. 15, Ch. 449, L. 1989.



15-16-104. Entry of payment -- receipt.

15-16-104. Entry of payment -- receipt. (1) The county treasurer shall note the date and the amount of the payment of any tax in the property tax record opposite the name of the person paying. (2) (a) Except as provided in subsection (2)(b), the county treasurer shall give a receipt to the person paying any tax, specifying the amount of the assessment and the tax paid, with a description of the property assessed. (b) If the payment is received through the mail or by any electronic means, the county treasurer shall issue a receipt only on request of the person paying the tax. If the county treasurer issues a receipt, it must contain the information specified in subsection (2)(a).

History: (1)En. Sec. 3862, Pol. C. 1895; re-en. Sec. 2618, Rev. C. 1907; re-en. Sec. 2171, R.C.M. 1921; Cal. Pol. C. Sec. 3750; amd. Sec. 3, Ch. 96, L. 1923; re-en. Sec. 2171, R.C.M. 1935; Sec. 84-4106, R.C.M. 1947; (2)En. Sec. 97, p. 108, L. 1891; re-en. Sec. 3863, Pol. C. 1895; re-en. Sec. 2619, Rev. C. 1907; re-en. Sec. 2172, R.C.M. 1921; Cal. Pol. C. Sec. 3751; re-en. Sec. 2172, R.C.M. 1935; Sec. 84-4107, R.C.M. 1947; R.C.M. 1947, 84-4106, 84-4107; amd. Sec. 2, Ch. 599, L. 1987; amd. Sec. 80, Ch. 27, Sp. L. November 1993.



15-16-105. When property assessed more than once.

15-16-105. When property assessed more than once. When the county treasurer discovers that any property has been assessed more than once for the same year, the county treasurer shall collect only the tax due and report that fact to the department.

History: En. Sec. 146, p. 117, L. 1891; re-en. Sec. 3914, Pol. C. 1895; re-en. Sec. 2670, Rev. C. 1907; re-en. Sec. 2223, R.C.M. 1921; Cal. Pol. C. Sec. 3805; re-en. Sec. 2223, R.C.M. 1935; R.C.M. 1947, 84-4178; amd. Sec. 81, Ch. 27, Sp. L. November 1993.



15-16-106. through reserved.

15-16-106 through 15-16-110 reserved.



15-16-111. Repealed.

15-16-111. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 1, Ch. 119, L. 1903; re-en. Sec. 2683, Rev. C. 1907; re-en. Sec. 2238, R.C.M. 1921; Cal. Pol. C. Sec. 3820; amd. Sec. 1, Ch. 102, L. 1923; amd. Sec. 1, Ch. 143, L. 1929; re-en. Sec. 2238, R.C.M. 1935; amd. Sec. 1, Ch. 6, L. 1939; amd. Sec. 1, Ch. 136, L. 1943; amd. Sec. 1, Ch. 23, L. 1951; amd. Sec. 82, Ch. 405, L. 1973; R.C.M. 1947, 84-4201; amd. Sec. 31, Ch. 587, L. 1987.



15-16-112. Repealed.

15-16-112. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 1, Ch. 119, L. 1903; re-en. Sec. 2690, Rev. C. 1907; re-en. Sec. 2251, R.C.M. 1921; re-en. Sec. 2251, R.C.M. 1935; amd. Sec. 84, Ch. 405, L. 1973; R.C.M. 1947, 84-4211; amd. Sec. 32, Ch. 587, L. 1987.



15-16-113. Repealed.

15-16-113. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 1, Ch. 119, L. 1903; re-en. Sec. 2684, Rev. C. 1907; re-en. Sec. 2239, R.C.M. 1921; Cal. Pol. C. Sec. 3821; amd. Sec. 2, Ch. 102, L. 1923; re-en. Sec. 2239, R.C.M. 1935; amd. Sec. 1, Ch. 107, L. 1939; amd. Sec. 2, Ch. 23, L. 1951; amd. Sec. 1, Ch. 166, L. 1955; amd. Sec. 1, Ch. 165, L. 1963; amd. Sec. 83, Ch. 405, L. 1973; amd. Sec. 1, Ch. 162; amd. Sec. 1, Ch. 475, L. 1975; amd. Sec. 1, Ch. 105, L. 1977; R.C.M. 1947, 84-4202(1), (2); amd. Sec. 33, Ch. 587, L. 1987; amd. Sec. 2, Ch. 631, L. 1989.



15-16-114. Repealed.

15-16-114. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 158, p. 121, L. 1891; re-en. Sec. 3943, Pol. C. 1895; amd. Sec. 1, Ch. 119, L. 1903; re-en. Sec. 2686, Rev. C. 1907; re-en. Sec. 2247, R.C.M. 1921; Cal. Pol. C. Sec. 3823; amd. Sec. 1, Ch. 122, L. 1933; re-en. Sec. 2247, R.C.M. 1935; amd. Sec. 15, Ch. 388, L. 1975; R.C.M. 1947, 84-4209(part); amd. Sec. 34, Ch. 587, L. 1987.



15-16-115. Repealed.

15-16-115. Repealed. Sec. 4, Ch. 189, L. 2005.

History: En. Sec. 1, Ch. 119, L. 1903; re-en. Sec. 2690, Rev. C. 1907; re-en. Sec. 2250, R.C.M. 1921; re-en. Sec. 2250, R.C.M. 1935; R.C.M. 1947, 84-4210; amd. Sec. 35, Ch. 587, L. 1987; amd. Sec. 82, Ch. 27, Sp. L. November 1993.



15-16-116. Repealed.

15-16-116. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 1, Ch. 81, L. 1923; re-en. Sec. 2165.1, R.C.M. 1935; R.C.M. 1947, 84-4010.



15-16-117. Repealed.

15-16-117. Repealed. Sec. 4, Ch. 189, L. 2005.

History: (1), (2)En. Sec. 1, Ch. 168, L. 1935; re-en. Sec. 2252.1, R.C.M. 1935; Sec. 84-4213, R.C.M. 1947; (3)En. Sec. 2, Ch. 168, L. 1935; re-en. Sec. 2252.2, R.C.M. 1935; Sec. 84-4214, R.C.M. 1947; R.C.M. 1947, 84-4213, 84-4214; amd. Sec. 36, Ch. 587, L. 1987; amd. Sec. 3, Ch. 631, L. 1989; amd. Sec. 4, Ch. 561, L. 1993; amd. Sec. 83, Ch. 27, Sp. L. November 1993; amd. Sec. 94, Ch. 584, L. 1999; amd. Sec. 8, Ch. 571, L. 2001; amd. Sec. 95, Ch. 574, L. 2001.



15-16-118. Minimum tax payment -- limitation of appeal.

15-16-118. Minimum tax payment -- limitation of appeal. (1) If the taxes and special assessments due for the current year shown in the written notice sent to the taxpayer as required in 15-16-101(2) are less than $5 or if a tax notice of taxes and special assessments due on personal property is less than $5, the county treasurer shall notify the taxpayer that a minimum tax of $5 is imposed and due. The $5 tax is imposed for purposes of defraying administrative expenses incurred in administering the tax. The difference between the taxes and special assessments and the minimum tax of $5 is to be deposited in the county general fund. (2) The notification of the $5 minimum tax required by subsection (1) must be made in the notice required in 15-16-101(2) or in the notice of taxes and special assessments due on personal property. (3) The minimum tax imposed by this section is not affected by the limitation on property taxes contained in Title 15, chapter 10, part 4. (4) The minimum assessment imposed by this section does not apply to assessments levied against property owned by the state or a county, consolidated local government, city, town, school district, or other governmental entity unless the total assessments levied against all the property owned by the governmental entity are less than $5.

History: En. Sec. 1, Ch. 474, L. 1991; amd. Sec. 1, Ch. 557, L. 1993.



15-16-119. Taxation of personal property -- duty of department -- collection by department of administration.

15-16-119. Taxation of personal property -- duty of department -- collection by department of administration. (1) If the taxes on personal property are not a lien upon real property in the same county in an amount sufficient to secure the payment of the taxes, the department shall assess the property and compute the tax for the assessment. The department shall notify the county treasurer of the assessment and the amount of taxes due. To compute the taxes due on the personal property, the department shall use the appropriate mills levied during the previous year. (2) The county treasurer shall notify the person against whom the tax is assessed and any other person having a properly perfected security interest of record of the amount and due date of the tax. The tax is due and payable 30 days from the date the treasurer mails the notice. Taxes not paid within 30 days become delinquent, and the penalty and interest provisions of 15-16-101 must be applied. (3) The county treasurer shall, after the tax becomes delinquent, either proceed under subsection (7) or levy upon and take into possession the personal property against which a tax is assessed or any other personal property in the hands of the delinquent taxpayer. The county treasurer may proceed to sell the property in the same manner as property is sold on execution by the sheriff. (4) The county treasurer shall, for the purpose of making the levy and sale, direct the sheriff to make the levy and sale. The sheriff, undersheriff, or any deputy sheriff of the county is ex officio a deputy county treasurer for sale purposes and may receive payment of the taxes, penalty, and interest. The sheriff is entitled to the fees, mileage, and costs as provided in 7-32-2141 and 7-32-2143, which must be assessed against the delinquent taxpayer. (5) The county treasurer and the treasurer's sureties are liable on the treasurer's official bond for all taxes on personal property remaining uncollected by reason of the willful failure and neglect of the treasurer to levy upon and sell the personal property for the taxes levied upon the property, including penalty and interest. (6) Failure by the sheriff, undersheriff, or deputy sheriff acting as a deputy county treasurer to make the levy and sale results in a levy against the official bond of the sheriff, undersheriff, or deputy sheriff for payment of the delinquent tax, including penalty and interest. (7) The county treasurer shall give the board of county commissioners a list of delinquent personal property taxpayers and the taxes due. The board may order the county treasurer to verify the list under oath and to send a copy of the list to the department of administration for collection under Title 17, chapter 4, part 1. (8) The provisions of this section do not apply to property for which delinquent property taxes have been suspended or canceled under the provisions of Title 15, chapter 24, part 17.

History: En. Sec. 157, Ch. 27, Sp. L. November 1993; amd. Sec. 6, Ch. 589, L. 1995; amd. Sec. 60, Ch. 42, L. 1997; amd. Sec. 1, Ch. 197, L. 1999.



15-16-120. reserved.

15-16-120 reserved.



15-16-121. Repealed.

15-16-121. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 20, Ch. 695, L. 1985; amd. Sec. 9, Ch. 655, L. 1987; amd. Sec. 2, Ch. 33, L. 1995.






Part 2. Special Payment Provisions

15-16-201. Tax prepayment -- new industrial facilities.

15-16-201. Tax prepayment -- new industrial facilities. (1) A person intending to construct or locate a major new industrial facility, as defined in subsection (2) of this section, shall upon request of the board of county commissioners of the county in which the facility is to be located, prepay, when permission is granted to construct or locate by the appropriate governmental agency, an amount equal to three times the estimated property tax due the year the facility is completed. The person who is to prepay under this section shall not be obligated to prepay the entire amount at one time but, upon request of the board of county commissioners of the county, shall prepay only that amount shown to be needed from time to time. To assure this payment or payments, the person who is to prepay shall guarantee to the board of county commissioners and also have a bank or banks guarantee that these amounts will be paid as needed for expenditures created by the impact. When the facility is completed and assessed by the department of revenue, it shall be subject during the first 3 years and thereafter to taxation as all other property similarly situated, except that one-fifth of the amount prepaid shall be allowed as a credit against property taxes in each of the first 5 years after the start of productive operation of the facility. (2) A major new industrial facility is a manufacturing or mining facility other than a large-scale mineral development as defined in 90-6-302 which will employ on an average annual basis at least 100 people in construction or operation of the facility and which will create a substantial adverse impact on existing state, county, or municipal services.

History: En. 84-41-105 by Sec. 1, Ch. 449, L. 1975; R.C.M. 1947, 84-41-105; amd. Sec. 12, Ch. 617, L. 1981; amd. Sec. 3, Ch. 227, L. 1991.



15-16-202. Repealed.

15-16-202. Repealed. Sec. 125, Ch. 596, L. 2005.

History: En. Sec. 1, Ch. 421, L. 1987; amd. Sec. 13, Ch. 649, L. 1987; amd. Sec. 10, Ch. 200, L. 1997; amd. Sec. 7, Ch. 496, L. 1997; amd. Sec. 3, Ch. 191, L. 2001; amd. Sec. 3, Ch. 592, L. 2003.



15-16-203. Assessment of property previously exempt.

15-16-203. Assessment of property previously exempt. (1) Subject to 15-10-420, real property or improvements exempt from taxation under Title 15, chapter 6, that during a tax year become the property of a person subject to taxation must be assessed and taxed from the date of change from a nontaxable status to a taxable status. (2) As provided in subsection (3), the county treasurer shall adjust the tax that would have been due and payable for the current year on the property under 15-16-102 if the property was not exempt. (3) To determine the amount of tax due for previously exempt property, the county treasurer shall multiply the amount of tax levied and assessed on the original taxable value of the property for the year by the ratio that the number of days in the year that the property will be in taxable status bears to 365. (4) If the property has not been assessed and taxed during the taxable year because of exemption, the department shall prepare a special assessment for the property and the county treasurer shall determine the amount of taxes that would have been due under subsection (2). (5) Upon determining the amount of tax due, the county treasurer shall notify the person to whom the tax is assessed, in the same manner as notification is provided under 15-16-101(2), of the amount due and the date or dates on which the taxes due are payable as provided in 15-16-102.

History: En. Sec. 1, Ch. 570, L. 1991; amd. Sec. 84, Ch. 27, Sp. L. November 1993; amd. Sec. 95, Ch. 584, L. 1999.






Part 3. Reporting Delinquent Taxes

15-16-301. Delinquent list -- list of taxes suspended or canceled -- real property.

15-16-301. Delinquent list -- list of taxes suspended or canceled -- real property. (1) On the third Monday of June of each year, the county treasurer shall make a report to the county clerk and recorder in detail, showing the amount of taxes collected and a complete list of all persons and property then owing taxes. The report may be submitted to the county clerk and recorder electronically. (2) The county treasurer shall make a separate report to the county clerk and recorder showing the amount of taxes suspended or canceled under the provisions of Title 15, chapter 24, part 17, during the 1-year period immediately preceding the date of the report. (3) The county clerk and recorder shall compare the reports with the books of the county treasurer and shall keep a record of the reports in the county clerk and recorder's office.

History: En. Sec. 101, p. 109, L. 1891; re-en. Sec. 3867, Pol. C. 1895; re-en. Sec. 2623, Rev. C. 1907; re-en. Sec. 2176, R.C.M. 1921; Cal. Pol. C. Sec. 3758; amd. Sec. 5, Ch. 96, L. 1923; re-en. Sec. 2176, R.C.M. 1935; R.C.M. 1947, 84-4111; amd. Sec. 37, Ch. 587, L. 1987; amd. Sec. 4, Ch. 631, L. 1989; amd. Sec. 1, Ch. 189, L. 2005.



15-16-302. Tabulation and transmittal of property delinquent list.

15-16-302. Tabulation and transmittal of property delinquent list. (1) The county treasurer shall, at the time specified in 15-16-301, deliver to the county clerk and recorder a complete delinquent list of all persons owing taxes and the property on which the taxes are owed. (2) In the list, all matters and things contained in the property tax record relating to delinquent persons or property must be set down in numerical or alphabetical order. (3) The county clerk and recorder shall carefully compare the list with the property tax record, and if satisfied that the list contains a full and true statement of all taxes due and unpaid, the county clerk and recorder shall total the amount of taxes remaining unpaid, credit the county treasurer with that amount, make a final settlement with the treasurer of all taxes charged against the treasurer on the property tax record, and require from the treasurer an immediate account for any existing deficiency.

History: (1)En. Sec. 102, p. 109, L. 1891; re-en. Sec. 3868, Pol. C. 1895; re-en. Sec. 2624, Rev. C. 1907; re-en. Sec. 2177, R.C.M. 1921; re-en. Sec. 2177, R.C.M. 1935; Sec. 84-4112, R.C.M. 1947; (2)En. Sec. 103, p. 109, L. 1891; re-en. Sec. 3869, Pol. C. 1895; re-en. Sec. 2625, Rev. C. 1907; re-en. Sec. 2178, R.C.M. 1921; Cal. Pol. C. Sec. 3760; re-en. Sec. 2178, R.C.M. 1935; Sec. 84-4113, R.C.M. 1947; (3)En. Sec. 104, p. 109, L. 1891; re-en. Sec. 3870, Pol. C. 1895; re-en. Sec. 2626, Rev. C. 1907; re-en. Sec. 2179, R.C.M. 1921; Cal. Pol. C. Sec. 3761; re-en. Sec. 2179, R.C.M. 1935; Sec. 84-4114, R.C.M. 1947; R.C.M. 1947, 84-4112, 84-4113, 84-4114; amd. Sec. 38, Ch. 587, L. 1987; amd. Sec. 85, Ch. 27, Sp. L. November 1993.



15-16-303. Treasurer charged with delinquent taxes.

15-16-303. Treasurer charged with delinquent taxes. After settlement with the county treasurer as prescribed in 15-16-302, the county clerk and recorder must charge the treasurer with the amount of taxes due on the delinquent tax list, minus taxes suspended or canceled under the provisions of Title 15, chapter 24, part 17, and within 3 days thereafter deliver the list, duly certified, to the county treasurer.

History: En. Sec. 105, p. 109, L. 1891; re-en. Sec. 3871, Pol. C. 1895; re-en. Sec. 2627, Rev. C. 1907; re-en. Sec. 2180, R.C.M. 1921; Cal. Pol. C. Sec. 3762; amd. Sec. 6, Ch. 96, L. 1923; re-en. Sec. 2180, R.C.M. 1935; R.C.M. 1947, 84-4115; amd. Sec. 39, Ch. 587, L. 1987; amd. Sec. 5, Ch. 631, L. 1989.



15-16-304. Repealed.

15-16-304. Repealed. Sec. 2, Ch. 201, L. 1985.

History: En. Sec. 106, p. 109, L. 1891; re-en. Sec. 3872, Pol. C. 1895; re-en. Sec. 2628, Rev. C. 1907; re-en. Sec. 2181, R.C.M. 1921; Cal. Pol. C. Sec. 3763; amd. Sec. 7, Ch. 96, L. 1923; re-en. Sec. 2181, R.C.M. 1935; amd. Sec. 150, Ch. 516, L. 1973; R.C.M. 1947, 84-4116.



15-16-305. Disposition of delinquent list.

15-16-305. Disposition of delinquent list. (1) On the third Tuesday of February, the county clerk and recorder shall compare the lists with the assessments of persons and property not shown as "paid" on the property tax record. If the taxes have been paid, the county clerk and recorder shall note the fact in the appropriate section of the property tax record. (2) The county clerk and recorder shall then administer to the county treasurer an oath, to be written and subscribed in the delinquent list, that every person and all property assessed in the delinquent list on which taxes have been paid have been credited in the list with the payment. (3) The county clerk and recorder shall then total the amount of taxes remaining unpaid and credit the treasurer with the amount and have a final settlement with the treasurer. The delinquent list must remain in the county clerk and recorder's office. (4) At the time mentioned in subsection (1), the treasurer shall make an affidavit, endorsed on the list, that the taxes not marked "paid" have not been paid and that the treasurer has not been able to discover any property belonging to or in possession of the persons liable to pay the taxes to collect them.

History: (1)En. Sec. 141, p. 116, L. 1891; re-en. Sec. 3908, Pol. C. 1895; re-en. Sec. 2664, Rev. C. 1907; re-en. Sec. 2217, R.C.M. 1921; re-en. Sec. 2217, R.C.M. 1935; Sec. 84-4172, R.C.M. 1947; (2)En. Sec. 142, p. 117, L. 1891; re-en. Sec. 3909, Pol. C. 1895; re-en. Sec. 2665, Rev. C. 1907; re-en. Sec. 2218, R.C.M. 1921; Cal. Pol. C. Sec. 3798; re-en. Sec. 2218, R.C.M. 1935; Sec. 84-4173, R.C.M. 1947; (3)En. Sec. 143, p. 117, L. 1891; re-en. Sec. 3910, Pol. C. 1895; re-en. Sec. 2666, Rev. C. 1907; re-en. Sec. 2219, R.C.M. 1921; Cal. Pol. C. Sec. 3799; re-en. Sec. 2219, R.C.M. 1935; Sec. 84-4174, R.C.M. 1947; (4)En. Sec. 144, p. 117, L. 1891; re-en. Sec. 3911, Pol. C. 1895; re-en. Sec. 2667, Rev. C. 1907; re-en. Sec. 2220, R.C.M. 1921; Cal. Pol. C. Sec. 3800; re-en. Sec. 2220, R.C.M. 1935; Sec. 84-4175, R.C.M. 1947; R.C.M. 1947, 84-4172, 84-4173, 84-4174, 84-4175; amd. Sec. 41, Ch. 370, L. 1987; amd. Sec. 40, Ch. 587, L. 1987; amd. Sec. 86, Ch. 27, Sp. L. November 1993.






Part 4. Liens and Limitations

15-16-401. Tax due as a judgment or lien.

15-16-401. Tax due as a judgment or lien. Unless suspended or canceled under the provisions of Title 15, chapter 24, part 17, every tax has the effect of a judgment against the person, and every lien created by this title has the force and effect of an execution duly levied against all personal property in the possession of the person assessed from and after the date the assessment is made. The county treasurer may issue a writ of execution for delinquent personal property taxes, unless suspended or canceled under the provisions of Title 15, chapter 24, part 17, and deliver the writ to the sheriff of any county in the state in which the property or some part of the property is located. Writs of execution may be issued at the same time to different counties. The sheriff shall proceed upon the writ in all respects, with like effect, and in the same manner prescribed by law in respect to executions issued against property upon judgments of a court of record. The sheriff is entitled to the fees, mileage, and costs as provided in 7-32-2141 and 7-32-2143, which must be assessed against the delinquent taxpayer. The judgment is not satisfied nor the lien removed until the taxes are paid or the property sold for the payment of the taxes.

History: En. Sec. 82, p. 104, L. 1891; re-en. Sec. 3827, Pol. C. 1895; re-en. Sec. 2600, Rev. C. 1907; re-en. Sec. 2152, R.C.M. 1921; Cal. Pol. C. Sec. 3716; re-en. Sec. 2152, R.C.M. 1935; amd. Sec. 1, Ch. 166, L. 1963; R.C.M. 1947, 84-3807; amd. Sec. 41, Ch. 587, L. 1987; amd. Sec. 6, Ch. 631, L. 1989; amd. Sec. 2, Ch. 197, L. 1999.



15-16-402. Tax on personal property lien on realty -- separate assessment -- filing of mortgage satisfaction.

15-16-402. Tax on personal property lien on realty -- separate assessment -- filing of mortgage satisfaction. (1) The tax due on personal property is a prior lien upon the personal property. The lien has precedence over any other lien, claim, or demand upon the personal property. Except as provided in subsection (2), the tax on personal property is also a lien upon the real property of the owner of the personal property on and after January 1 of each year. (2) The taxes on personal property based on a taxable value up to and including $10,000 are a first and prior lien upon the real property of the owner of the personal property. Taxes on personal property based on a taxable value in excess of $10,000 are a first and prior lien upon the real property of the owner unless the owner or holder of any mortgage or other lien upon the real property appearing of record in the office of the clerk and recorder of the county where the real property is situated, at or before the time the personal property tax attached to the real property, has filed a notice as provided in subsection (3). If the notice is filed, the personal property taxes on the taxable value in excess of $10,000 are not a lien upon the owner's real property. The county treasurer shall, at the request of a mortgagee or lienholder, issue a statement of the personal property tax due on the taxable value up to and including $10,000. Personal property taxes on a taxable value up to $10,000 may be paid, redeemed from a tax lien sale as provided by law, or discharged separately from any personal property taxes in excess of that amount. Payment of the taxes on a taxable value up to $10,000, as provided in this subsection, discharge the tax lien upon the personal property of the owner to the extent of the payment in the order that the person paying the tax directs. (3) The holder of any mortgage or lien upon real property who desires to obtain the benefits of this section shall file each year in the office of the county treasurer of the county and with the department a notice giving: (a) the name and address of the mortgagee and holder of the mortgage or lien; (b) the name of the reputed owner of the land; (c) the description of the land; (d) the date of record and expiration of the mortgage or lien; (e) the amount of the mortgage or lien; and (f) a statement that the holder claims the benefit of the provisions of this section. (4) The notice is ineffectual as to any taxes that are a lien upon real property prior to the filing of the notice as provided in subsection (3). (5) A holder of a mortgage on real property upon which personal property taxes are a lien under this section, when the owner of the real property and personal property has failed to pay taxes due on the real property and personal property for 1 or more years, may file with the department a written request to have the personal property and real property of the owner separately assessed. The request must be made by certified mail at least 10 days prior to January 1 in the year for which property is assessed. Upon receipt by the department of the request, the department shall make a separate assessment of real and personal property of the owner of the property, and the personal property taxes may not be a lien upon the mortgaged real property. The personal property taxes must be collected in the manner provided by law for other personal property. (6) The holder of a mortgage or lien upon real property who files a certificate of satisfaction and the proof and acknowledgment of filing the certificate, as provided for in 71-1-211, shall file a copy of the certificate and the proof and acknowledgment with: (a) the county treasurer if the holder has filed a notice under subsection (3); and (b) the department if the holder has filed a written request under subsection (5). (7) The provisions of this section do not apply to property for which delinquent property taxes have been suspended or canceled under the provisions of Title 15, chapter 24, part 17.

History: En. Sec. 3828, Pol. C. 1895; re-en. Sec. 2601, Rev. C. 1907; re-en. Sec. 2153, R.C.M. 1921; Cal. Pol. C. Sec. 3717; amd. Sec. 1, Ch. 18, L. 1925; amd. Sec. 1, Ch. 113, L. 1927; amd. Sec. 1, Ch. 182, L. 1933; amd. Sec. 1, Ch. 119, L. 1935; re-en. Sec. 2153, R.C.M. 1935; amd. Sec. 1, Ch. 97, L. 1937; amd. Sec. 75, Ch. 405, L. 1973; amd. Sec. 12, Ch. 388, L. 1975; R.C.M. 1947, 84-3808; amd. Sec. 42, Ch. 587, L. 1987; amd. Sec. 1, Ch. 286, L. 1989; amd. Sec. 7, Ch. 631, L. 1989; amd. Sec. 1, Ch. 611, L. 1991; amd. Sec. 87, Ch. 27, Sp. L. November 1993; amd. Sec. 27, Ch. 2, L. 2009.



15-16-403. Lien on real property and improvements.

15-16-403. Lien on real property and improvements. Every tax due upon real property is a lien against the property assessed, and every tax due upon improvements upon real estate assessed to other than the owner of the real estate is a lien upon the land and improvements, which several liens attach as of January 1 in each year. A person who issues a check, draft, converted check, electronic funds transfer, or order for the payment of real property taxes is subject to the liability provided in 27-1-717 if the instrument is dishonored or if the issuer stops payment with the intent to fraudulently defeat a possessory lien or defraud the payee.

History: En. Sec. 1714, 5th Div. Comp. Stat. 1887; amd. Sec. 83, p. 105, L. 1891; amd. Sec. 3829, Pol. C. 1895; re-en. Sec. 2602, Rev. C. 1907; re-en. Sec. 2154, R.C.M. 1921; Cal. Pol. C. Sec. 3718; re-en. Sec. 2154, R.C.M. 1935; amd. Sec. 13, Ch. 388, L. 1975; R.C.M. 1947, 84-3809; amd. Sec. 1, Ch. 392, L. 2005.



15-16-404. County lien on moneys of taxpayer.

15-16-404. County lien on moneys of taxpayer. The county has a general lien, dependent on possession, upon any moneys in its possession belonging to any taxpayer for any amounts due the county for any delinquent personal property taxes that are not a lien on real estate of the taxpayer and that are not delinquent personal property taxes suspended or canceled under the provisions of Title 15, chapter 24, part 17. Due notice shall be given the lienholder, if known.

History: En. Sec. 1, Ch. 119, L. 1903; re-en. Sec. 2684, Rev. C. 1907; re-en. Sec. 2239, R.C.M. 1921; Cal. Pol. C. Sec. 3821; amd. Sec. 2, Ch. 102, L. 1923; re-en. Sec. 2239, R.C.M. 1935; amd. Sec. 1, Ch. 107, L. 1939; amd. Sec. 2, Ch. 23, L. 1951; amd. Sec. 1, Ch. 166, L. 1955; amd. Sec. 1, Ch. 165, L. 1963; amd. Sec. 83, Ch. 405, L. 1973; amd. Sec. 1, Ch. 162; amd. Sec. 1, Ch. 475, L. 1975; amd. Sec. 1, Ch. 105, L. 1977; R.C.M. 1947, 84-4202(4); amd. Sec. 43, Ch. 587, L. 1987; amd. Sec. 8, Ch. 631, L. 1989.






Part 5. Collection by Suit

15-16-501. Repealed.

15-16-501. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 4020, Pol. C. 1895; re-en. Sec. 2738, Rev. C. 1907; re-en. Sec. 2253, R.C.M. 1921; re-en. Sec. 2253, R.C.M. 1935; R.C.M. 1947, 84-4301.



15-16-502. Repealed.

15-16-502. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 4021, Pol. C. 1895; re-en. Sec. 2739, Rev. C. 1907; re-en. Sec. 2254, R.C.M. 1921; re-en. Sec. 2254, R.C.M. 1935; R.C.M. 1947, 84-4302.



15-16-503. Collection by suit of personal property taxes when taxpayer moves to another county.

15-16-503. Collection by suit of personal property taxes when taxpayer moves to another county. If any person moves from one county to another after being assessed on personal property, the treasurer of the county in which the person was assessed may sue for and collect the the taxes in the name of the county where the assessment was made.

History: En. Sec. 149, p. 118, L. 1891; re-en. Sec. 3917, Pol. C. 1895; re-en. Sec. 2673, Rev. C. 1907; re-en. Sec. 2226, R.C.M. 1921; Cal. Pol. C. Sec. 3808; re-en. Sec. 2226, R.C.M. 1935; R.C.M. 1947, 84-4181; amd. Sec. 154, Ch. 56, L. 2009.



15-16-504. Evidence at trial.

15-16-504. Evidence at trial. On trial, a certified copy of the assessment signed by the county clerk and recorder of the county where the assessment was made, with the affidavit of the county treasurer that the tax has not been paid attached to the copy, describing the assessment as on the property tax record or delinquent list, is prima facie evidence that the taxes, plus interest, penalties, and costs, are due and entitles the county to judgment unless the defendant proves that the tax was paid.

History: En. Sec. 150, p. 118, L. 1891; re-en. Sec. 3918, Pol. C. 1895; re-en. Sec. 2674, Rev. C. 1907; re-en. Sec. 2227, R.C.M. 1921; Cal. Pol. C. Sec. 3809; re-en. Sec. 2227, R.C.M. 1935; R.C.M. 1947, 84-4182; amd. Sec. 44, Ch. 587, L. 1987; amd. Sec. 88, Ch. 27, Sp. L. November 1993.



15-16-505. Repealed.

15-16-505. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 3919, Pol. C. 1895; re-en. Sec. 2675, Rev. C. 1907; re-en. Sec. 2228, R.C.M. 1921; re-en. Sec. 2228, R.C.M. 1935; R.C.M. 1947, 84-4183.






Part 6. Refunds

15-16-601. Repealed.

15-16-601. Repealed. Sec. 9, Ch. 539, L. 1993.

History: En. Sec. 145, p. 117, L. 1891; re-en. Sec. 3913, Pol. C. 1895; re-en. Sec. 2669, Rev. C. 1907; re-en. Sec. 2222, R.C.M. 1921; Cal. Pol. C. Sec. 3804; re-en. Sec. 2222, R.C.M. 1935; amd. Sec. 1, Ch. 201, L. 1939; amd. Sec. 1, Ch. 71, L. 1951; R.C.M. 1947, 84-4176; amd. Sec. 3, Ch. 541, L. 1979; amd. Sec. 3, Ch. 501, L. 1981; amd. Sec. 45, Ch. 587, L. 1987; amd. Sec. 2, Ch. 601, L. 1987; amd. Sec. 1, Ch. 560, L. 1991; amd. Sec. 35, Ch. 451, L. 1993.



15-16-602. Concurrent remedies.

15-16-602. Concurrent remedies. Sections 15-16-603 through 15-16-605 may not be considered or construed to be in conflict with the provisions of chapter 1, part 4. Sections 15-16-603 through 15-16-605 and the provisions of part 4 provide and afford concurrent remedies.

History: En. Sec. 2, Ch. 201, L. 1939; R.C.M. 1947, 84-4177; amd. Sec. 4, Ch. 539, L. 1993.



15-16-603. Refund of taxes -- limitations on refunds.

15-16-603. Refund of taxes -- limitations on refunds. (1) Subject to the provisions in subsections (2) and (3), a board of county commissioners shall order a refund: (a) on a tax, penalty, interest, or cost paid more than once or erroneously or illegally collected if an appeal pursuant to 15-1-402 was not available; (b) on a tax paid for which a refund is allowed under 15-16-612 or 15-16-613; (c) on a tax, penalty, or interest collected as a result of an error in the description or location of real property or improvements or for duplicate taxes paid as determined by the department of revenue; (d) on net or gross proceeds tax, centrally assessed property tax, penalty, or interest when the department of revenue notifies the board of county commissioners of an assessment revision completed pursuant to 15-8-601; (e) upon entry of a decision either by the district court or by the state tax appeal board under 15-2-306 that has not been appealed to a higher court; or (f) on a decision that a refund is payable as a result of a taxpayer prevailing in a motor vehicle tax or fee proceeding under 15-15-201. (2) The taxpayer shall prove that a refund is due under subsection (1)(a) or (1)(b). (3) (a) A refund may not be granted under subsection (1)(a) or (1)(b) unless the taxpayer or a representative of the taxpayer files a written claim with the board of county commissioners within 10 years after the date when the second half of the taxes would have become delinquent if the taxes had not been paid. (b) The refund required under subsection (1)(c) must be made for 5 tax years or for the duration of the error, whichever period is shorter. (c) A refund may not be made under subsection (1)(c) unless the taxpayer allowed the department of revenue access to the taxpayer's property for the purposes of appraising the property.

History: En. Sec. 1, Ch. 539, L. 1993; amd. Sec. 1, Ch. 440, L. 1995; amd. Sec. 5, Ch. 85, L. 1999; amd. Sec. 1, Ch. 46, L. 2013.



15-16-604. Judicial review of tax refund denials.

15-16-604. Judicial review of tax refund denials. (1) A taxpayer aggrieved by a final decision of the board of county commissioners under 15-16-603 is entitled to a judicial review of the decision under this section. (2) Proceedings for review of a decision of the board of county commissioners must be instituted by filing a petition for judicial review in the district court of the county within 30 days of receipt of the board's decision. A copy of the petition must be served on the board of county commissioners within 10 days of the filing of the petition. (3) Review of a decision of the board of county commissioners must be conducted by the district court under the standards of review set out in 2-4-704. Additional evidence may be received by the district court under the standards set out in 2-4-703.

History: En. Sec. 2, Ch. 539, L. 1993.



15-16-605. Payment of refunds -- exception.

15-16-605. Payment of refunds -- exception. (1) In the order to refund a tax, penalty, interest, or cost under 15-16-603, the board of county commissioners shall determine the method of payment. The board may refund the amount due the taxpayer in installments over a period not to exceed 10 years. If the refund is made in installments, the taxpayer is entitled to interest on the unpaid balance at the interest rate received on public money invested by the county as provided in Title 7, chapter 6, part 2; Title 7, chapter 6, part 27; or 17-6-204. (2) Except as provided in subsection (3), a refund of a tax, penalty, interest, or cost under 15-16-603 must be paid by the county treasurer out of the general fund of the county. The county treasurer shall transfer money from other funds of the county and of the state, school district, or other taxing jurisdictions that are proratably responsible for the refunds as may be necessary to reimburse the county general fund for the refund. (3) If the board of county commissioners revises an assessment of property taxes that would result in a refund of $5 or less, then a refund is not owed to the taxpayer.

History: En. Sec. 3, Ch. 539, L. 1993; amd. Sec. 4, Ch. 448, L. 1999.



15-16-606. through reserved.

15-16-606 through 15-16-610 reserved.



15-16-611. Reduction of property tax for property destroyed by natural disaster -- proration of taxes on replaced property.

15-16-611. Reduction of property tax for property destroyed by natural disaster -- proration of taxes on replaced property. (1) The department shall, upon showing by a taxpayer that some or all of the improvements on the taxpayer's real property, that a trailer or mobile home, or that personal property taxed under Title 15, chapter 6, part 1, has been destroyed to such an extent that the improvements or personal property has been rendered unsuitable for its previous use by natural disaster, adjust the taxable value on the property, accounting for the destruction. (2) The county treasurer shall adjust the tax due and payable for the current year on the property under 15-16-102 or on personal property under 15-16-119 or 15-24-202 as provided in subsection (3) of this section. (3) To determine the amount of tax due for destroyed property, the county treasurer shall: (a) multiply the amount of tax levied and assessed on the original taxable value of the property for the year by the ratio that the number of days in the year that the property existed before destruction bears to 365; and (b) multiply the amount of tax levied and assessed on the adjusted taxable value of the property for the remainder of the year by the ratio that the number of days remaining in the year after the destruction of the property bears to 365. (4) This section does not apply to delinquent taxes owed on the destroyed property for a year prior to the year in which the property was destroyed. (5) A taxpayer receiving a reduction in taxes on personal property under this section shall notify the department if the taxpayer replaces the destroyed personal property in the same tax year that the personal property was destroyed. The tax on the personal property replacing the destroyed personal property must be prorated according to the ratio that the number of days remaining in the year after the property was replaced bears to 365. A taxpayer who fails to notify the department within 30 days from the date of the replacement of the personal property is subject to the penalty prescribed in 15-1-303. (6) For the purposes of this section, "natural disaster" includes but is not limited to fire, flood, earthquake, or wind. A fire is considered a natural disaster regardless of the origin of the fire. However, if the taxpayer is convicted of arson for burning the property, property taxes may not be adjusted. If the taxes had already been adjusted prior to the conviction, the original amount must be collected.

History: En. Sec. 1, Ch. 541, L. 1979; amd. Sec. 1, Ch. 263, L. 1981; amd. Sec. 1, Ch. 317, L. 1985; amd. Sec. 1, Ch. 717, L. 1991; amd. Sec. 13, Ch. 773, L. 1991; amd. Sec. 89, Ch. 27, Sp. L. November 1993.



15-16-612. Refund of tax paid.

15-16-612. Refund of tax paid. (1) If the property is destroyed after the property taxes have been paid for the current year, the taxpayer is entitled to a refund of the amount of tax paid in excess of the adjusted amount required by 15-16-611. (2) A refund must be made as provided for in 15-16-603 through 15-16-605.

History: En. Sec. 2, Ch. 541, L. 1979; amd. Sec. 5, Ch. 539, L. 1993.



15-16-613. Refund of certain taxes paid on migratory property.

15-16-613. Refund of certain taxes paid on migratory property. (1) Subject to the provisions of 15-16-603 through 15-16-605 and upon proof that a property tax was paid in another state on the same property, a taxpayer whose property is assessed under 15-24-303 for a period longer than the actual number of months that the property is located in the state is entitled to a refund, as provided in this section. (2) To obtain a refund, a taxpayer shall file an application for refund with the board of county commissioners in the county where the property was originally taxed. If a taxpayer receives an order by the board of county commissioners pursuant to 15-16-603, the county shall make the refund within the first quarter of the following fiscal year. The application must be made on a form provided by the department and may require information as prescribed by rule of the department. (3) The amount of the refund is the difference between the amount of tax paid under 15-24-303 and the tax owed based upon the number of months the property was located in the state for the year. The refund may not exceed the amount of the tax paid. (4) For the purposes of this section, "month" means any part of a calendar month.

History: En. Sec. 1, Ch. 601, L. 1987; amd. Sec. 1, Ch. 778, L. 1991; amd. Sec. 6, Ch. 539, L. 1993; amd. Sec. 1, Ch. 587, L. 1993; amd. Sec. 1, Ch. 59, L. 2001.






Part 7. Cancellations

15-16-701. List of delinquent personal property taxes and real property taxes.

15-16-701. List of delinquent personal property taxes and real property taxes. (1) (a) The county treasurer shall prepare in triplicate and submit to the board of county commissioners of the county, on or before the first Monday in June of each year, a list of personal property taxes that are not a lien on real estate and that have been delinquent for 5 years or more. The list must show the following: (i) the name and address of the delinquent taxpayer; (ii) the amount of the delinquent taxes, plus interest, penalties, and costs, if any; and (iii) the date the taxes became delinquent. (b) The list prepared under subsection (1)(a) may not include personal property taxes that remain uncollected because of bankruptcy or other litigation. (2) (a) At the time the list is prepared as provided in subsection (1)(a), the county treasurer may prepare in triplicate and submit to the board of county commissioners of the county a list of the real property taxes that have been delinquent for 10 years or more. To be included on the list, the tax lien for each property must have been sold at a tax lien sale under chapter 17, which includes the county as purchaser of the tax lien under 15-17-214, at least 3 years before preparation of the list. If prepared, the list must show the following: (i) the name and address of the delinquent taxpayer; (ii) the amount of the delinquent taxes, plus interest, penalties, and costs, if any; (iii) the real property identification number; (iv) the legal description of the property; (v) the date the taxes became delinquent; and (vi) the date of the last tax lien sale on the property. (b) The list prepared under subsection (2)(a) may not include real property taxes that remain uncollected because of bankruptcy or litigation. (3) The board of county commissioners may enter an order that permanently and prospectively cancels real property taxes on parcels identified by the county treasurer or the board as being solely used for road purposes and that otherwise meet the requirements of this section. (4) At the time the list is prepared as provided in subsection (1)(a), the county treasurer shall prepare in triplicate and submit to the board of county commissioners of the county a list of all contractual obligations owed to or held by the county for seed grain, feed, or other relief, the collection of which is barred by the statute of limitations provided in 27-2-202(1). The list must show the following: (a) the name and address of the person or persons who entered into the contractual obligation; (b) the name of the contractual obligation, as "seed loan", "feed loan", or "promissory note", as applicable; and (c) the date of obligation, the date when the last payment became due, the date of the last payment on the obligation, and the date when the collection of the obligation became barred by the statute of limitations provided in 27-2-202(1).

History: En. Sec. 1, Ch. 44, L. 1949; R.C.M. 1947, 84-4215; amd. Sec. 46, Ch. 587, L. 1987; amd. Sec. 1, Ch. 521, L. 1993; amd. Sec. 1, Ch. 316, L. 2007.



15-16-702. Cancellation of taxes and obligations -- filing of lists.

15-16-702. Cancellation of taxes and obligations -- filing of lists. (1) Within 30 days of receiving any list prepared under 15-16-701, the board of county commissioners shall examine the list and make any necessary corrections. After examining the list, the board shall make its order canceling all personal property taxes and contractual obligations contained in the list or lists, as corrected, that are required by this part to be canceled and, subject to subsection (2), canceling real property taxes. (2) The board may cancel any or all delinquent real property taxes contained in the list prepared under 15-16-701 as corrected under subsection (1) of this section. If the board cancels any real property taxes under this subsection, the cancellation must be included in the order provided for in subsection (1). (3) The order made under subsection (1) must be included in the board's minutes. The order and minutes may include only a reference for the proper identification of any list included in the order. When the order is made, the original or a copy of the list or lists, as corrected, must be filed with the records of the board. One legible copy of any list included in the order must be filed with the county clerk and recorder as a public record, and one legible copy of any list included in the order must be filed with the county treasurer as a permanent record of the treasurer's office.

History: En. Sec. 2, Ch. 44, L. 1949; amd. Sec. 11, Ch. 126, L. 1977; R.C.M. 1947, 84-4216; amd. Sec. 47, Ch. 587, L. 1987; amd. Sec. 2, Ch. 316, L. 2007.



15-16-703. Adjustment of accounts after cancellation.

15-16-703. Adjustment of accounts after cancellation. Upon notification of the order for cancellation, the county clerk and recorder and county treasurer shall adjust their taxes-receivable accounts to conform to the order of cancellation.

History: En. Sec. 3, Ch. 44, L. 1949; R.C.M. 1947, 84-4217; amd. Sec. 48, Ch. 587, L. 1987.



15-16-704. Certain unpaid taxes uncollectible -- stricken from records.

15-16-704. Certain unpaid taxes uncollectible -- stricken from records. All unpaid taxes constituting a lien on real property in the state, levied and assessed against real property which have remained delinquent more than 10 years prior to July 1, 1976, whether the levy be by general or special assessment or by the state or any county, city, or political subdivision of the state, are hereby declared to be uncollectible and stricken from the respective tax records.

History: En. 84-4175.1 by Sec. 1, Ch. 286, L. 1975; R.C.M. 1947, 84-4175.1; amd. Sec. 49, Ch. 587, L. 1987.






Part 8. Suspensions

15-16-801. Payment of suspended delinquent property taxes.

15-16-801. Payment of suspended delinquent property taxes. If collection of delinquent property taxes has been suspended in accordance with Title 15, chapter 24, part 17, but the purchaser of the commercial property fails to comply with any of the provisions of the resolution granting suspension under Title 15, chapter 24, part 17, the governing body that adopted the resolution may revoke the suspension. Upon revocation, the tax lien for the delinquent taxes, penalties, and interest is reinstated. Penalties and interest are to be calculated from the date of delinquency as if there had been no suspension of collection of the delinquent taxes.

History: En. Sec. 12, Ch. 631, L. 1989.



15-16-802. Repealed.

15-16-802. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 1, Ch. 699, L. 1989.



15-16-803. Repealed.

15-16-803. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 2, Ch. 699, L. 1989.









CHAPTER 17. TAX LIEN SALES

Part 1. Notice of and Protest of Sale

15-17-101. Repealed.

15-17-101. Repealed. Sec. 59, Ch. 587, L. 1987.

History: (1)En. Sec. 107, p. 110, L. 1891; amd. Sec. 3873, Pol. C. 1895; amd. Sec. 1, p. 142, L. 1901; re-en. Sec. 2629, Rev. C. 1907; re-en. Sec. 2182, R.C.M. 1921; Cal. Pol. C. Sec. 3764; amd. Sec. 8, Ch. 96, L. 1923; re-en. Sec. 2182, R.C.M. 1935; amd. Sec. 1, Ch. 26, L. 1939; Sec. 84-4117, R.C.M. 1947; (2)En. Sec. 109, p. 110, L. 1891; re-en. Sec. 3875, Pol. C. 1895; re-en. Sec. 2631, Rev. C. 1907; re-en. Sec. 2184, R.C.M. 1921; Cal. Pol. C. Sec. 3766; re-en. Sec. 2184, R.C.M. 1935; Sec. 84-4118, R.C.M. 1947; (3)En. Sec. 110, p. 110, L. 1891; re-en. Sec. 3876, Pol. C. 1895; re-en. Sec. 2632, Rev. C. 1907; re-en. Sec. 2185, R.C.M. 1921; Cal. Pol. C. Sec. 3768; re-en. Sec. 2185, R.C.M. 1935; Sec. 84-4119, R.C.M. 1947; (4)En. Sec. 111, p. 110, L. 1891; re-en. Sec. 3877, Pol. C. 1895; re-en. Sec. 2633, Rev. C. 1907; re-en. Sec. 2186, R.C.M. 1921; Cal. Pol. C. Sec. 3768; re-en. Sec. 2186, R.C.M. 1935; Sec. 84-4120, R.C.M. 1947; R.C.M. 1947, 84-4117, 84-4118, 84-4119, 84-4120; amd. Sec. 1, Ch. 122, L. 1985.



15-17-102. Repealed.

15-17-102. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 112, p. 110, L. 1891; re-en. Sec. 3878, Pol. C. 1895; re-en. Sec. 2634, Rev. C. 1907; re-en. Sec. 2187, R.C.M. 1921; Cal. Pol. C. Sec. 3769; re-en. Sec. 2187, R.C.M. 1935; R.C.M. 1947, 84-4121.



15-17-103. through reserved.

15-17-103 through 15-17-110 reserved.



15-17-111. Repealed.

15-17-111. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 147, p. 118, L. 1891; re-en. Sec. 3915, Pol. C. 1895; re-en. Sec. 2671, Rev. C. 1907; re-en. Sec. 2224, R.C.M. 1921; Cal. Pol. C. Sec. 3806; re-en. Sec. 2224, R.C.M. 1935; R.C.M. 1947, 84-4179.



15-17-112. Repealed.

15-17-112. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 151, p. 118, L. 1891; re-en. Sec. 3920, Pol. C. 1895; re-en. Sec. 2676, Rev. C. 1907; re-en. Sec. 2229, R.C.M. 1921; re-en. Sec. 2229, R.C.M. 1935; R.C.M. 1947, 84-4184.



15-17-113. Repealed.

15-17-113. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 152, p. 119, L. 1891; re-en. Sec. 3921, Pol. C. 1895; re-en. Sec. 2677, Rev. C. 1907; re-en. Sec. 2230, R.C.M. 1921; re-en. Sec. 2230, R.C.M. 1935; R.C.M. 1947, 84-4185; amd. Sec. 4, Ch. 17, L. 1985.



15-17-114. through reserved.

15-17-114 through 15-17-120 reserved.



15-17-121. Definitions.

15-17-121. Definitions. Except as otherwise specifically provided, when terms mentioned in Title 15, chapters 17 and 18, are used in connection with taxation, they are defined in the following manner: (1) "Certificate" or "tax lien sale certificate" means the document described in 15-17-212. (2) (a) "Cost" means the cost incurred by the county as a result of a taxpayer's failure to pay taxes when due. It includes but is not limited to any actual out-of-pocket expenses incurred by the county plus the administrative cost of: (i) preparing the list of delinquent taxes; (ii) preparing the notice of pending tax lien sale; (iii) conducting the tax lien sale; (iv) assigning the county's interest in a tax lien to a third party; (v) identifying interested persons entitled to notice of the pending issuance of a tax deed; (vi) notifying interested persons; (vii) issuing the tax deed; and (viii) any other administrative task associated with accounting for or collecting delinquent taxes. (b) The term includes costs that are required by law and incurred by the purchaser of a property tax lien other than the county. The county treasurer may require the purchaser of the property tax lien to provide receipts or may allow the purchaser of the property tax lien to provide a notarized affidavit of costs to the county treasurer upon issuance of a tax lien sale certificate as required in 15-17-212 and notification that a tax deed may be issued as required by 15-18-212 and 15-18-216. A county treasurer may at any time require a purchaser who provided an affidavit of costs to submit the receipted costs upon which the affidavit was based. (c) The term does not include interest for payments for the following: (i) postage for certified mailings and certified mailings with return receipt requested; (ii) a title search, to the extent necessary to identify interested persons entitled to notice of the pending issuance of a tax deed; (iii) publishing costs for required publications; and (iv) filing costs for proof of notice. (3) "County" means any county government and includes those classified as consolidated governments. (4) "Property tax lien" means a lien acquired by the payment at a tax lien sale of all outstanding delinquent taxes, including penalties, interest, and costs. (5) "Purchaser" means any person, other than the person to whom the property is assessed, who pays at the tax lien sale the delinquent taxes, including penalties, interest, and costs, and receives a certificate representing a lien on the property or who is otherwise listed as the purchaser. An assignee is a purchaser. (6) "Tax", "taxes", or "property taxes" means all ad valorem property taxes, property assessments, fees related to property, and assessments for special improvement districts and rural special improvement districts. (7) "Tax lien sale" means: (a) with respect to real property and improvements, the offering for sale by the county treasurer of a property tax lien representing delinquent taxes, including penalties, interest, and costs; and (b) with respect to personal property, the offering for sale by the county treasurer of personal property on which the taxes are delinquent or other personal property on which the delinquent taxes are a lien.

History: En. Sec. 1, Ch. 587, L. 1987; amd. Sec. 2, Ch. 704, L. 1989; amd. Sec. 1, Ch. 241, L. 2003; amd. Sec. 4, Ch. 110, L. 2007; amd. Sec. 1, Ch. 323, L. 2009.



15-17-122. Notice of pending tax lien sale.

15-17-122. Notice of pending tax lien sale. (1) The county treasurer shall publish or post a notice of a pending tax lien sale. The notice must include: (a) the specific time, date, and place an interest in the property on which the taxes are delinquent will be offered for sale; (b) a statement that the delinquent taxes, including penalties, interest, and costs, are a lien upon the property and that unless the delinquent taxes, penalties, interest, and costs are paid prior to the time of the tax lien sale, the lien will be offered for sale at the time and place specified in subsection (1)(a). (2) The notice required in subsection (1) must also include a statement that a list of each property on which the taxes are delinquent is on file in the office of the county treasurer and open to inspection. The list must include: (a) the name and address of the person to whom the delinquent taxes are assessed; (b) the amounts of the delinquent taxes, all accrued penalties, interest, and other costs; and (c) a statement that penalties, interest, and costs will be added to delinquent taxes. (3) The notice must be published once a week for 3 consecutive weeks in the newspaper designated for county printing as provided in 18-7-411. If no newspaper is published in the county, the notice must be posted by the county treasurer in three public places. The notice must be first published or posted on or before the last Monday in June. (4) Except as provided in 15-17-211(2), the tax lien sale may not be held less than 21 days or more than 28 days from the date of first publication or first day the notice is posted. (5) The sale must be held at the office of the county treasurer. (6) Property on which taxes are delinquent but for which proper notification was not made may not be included in the current year's notice and tax lien sale. In the event of improper notification, the tax lien sale may be held on all property properly noticed. (7) The provisions of this section do not apply to property for which delinquent property taxes have been suspended or canceled under the provisions of Title 15, chapter 24, part 17.

History: En. Sec. 2, Ch. 587, L. 1987; amd. Sec. 9, Ch. 631, L. 1989; amd. Sec. 5, Ch. 110, L. 2007.



15-17-123. Copy of notice to be filed with county clerk -- affidavit.

15-17-123. Copy of notice to be filed with county clerk -- affidavit. (1) Immediately following publication or posting of the notice required in 15-17-122, the county treasurer shall file a copy of the notice with the county clerk. The copy must be accompanied by an affidavit signed by the county treasurer stating: (a) the name of the newspaper and its address of publication; and (b) the dates the notice was published. (2) If no newspaper is published in the county, the affidavit must list the locations and date of the posting required by 15-17-122. (3) The affidavit filed under subsection (1) or (2) is prima facie evidence of all the facts stated therein.

History: En. Sec. 3, Ch. 587, L. 1987.



15-17-124. Irregular assessment.

15-17-124. Irregular assessment. If the county treasurer discovers, prior to the tax lien sale, that property on which the taxes are delinquent has been irregularly assessed, the county treasurer may not offer the property or a property tax lien for sale. The taxes on the property must be listed on the property tax record as uncollected for the year in which they were due, and they must be assessed and collected during the succeeding year as taxes are regularly assessed and collected.

History: En. Sec. 4, Ch. 587, L. 1987; amd. Sec. 90, Ch. 27, Sp. L. November 1993; amd. Sec. 6, Ch. 110, L. 2007.



15-17-125. through reserved.

15-17-125 through 15-17-130 reserved.



15-17-131. Common undivided ownership interest -- separate assessment -- property tax payments.

15-17-131. Common undivided ownership interest -- separate assessment -- property tax payments. (1) Except as provided in subsection (2), payment of all property taxes on a parcel by any co-owner is considered payment by all owners, whether or not the property is assessed and taxed separately to co-owners or to a single owner. Any payment by a co-owner in excess of the amount assessed to the co-owner must be the total amount due on the parcel or a partial payment amounting to a year of deficiency, as provided in 15-16-102(5)(a). The nonpayment of taxes by a co-owner who is separately assessed and taxed subjects only the interest of the nonpaying co-owner to a tax lien sale. (2) (a) A co-owner may receive a tax lien on property in which the co-owner has an undivided interest if: (i) the co-owner pays the proportional amount of taxes on that co-owner's interest and on another co-owner's interest; (ii) the paying co-owner has notified the nonpaying co-owner of the property tax payments and annually demands reimbursement in writing by certified mail, return receipt requested, addressed to the nonpaying co-owner's last-known mailing address; and (iii) the paying co-owner has paid the property taxes for 3 consecutive years without reimbursement. (b) Upon proof that a co-owner has complied with the provisions of this subsection (2), the paying co-owner is considered the purchaser of a tax lien on the ownership interest of the nonpaying co-owner and the county treasurer shall prepare a tax lien sale certificate with the paying co-owner as the purchaser. The certificate shall conform to the provisions of 15-17-212, except the certificate need not contain the information required in 15-17-212(1)(a) and (1)(b). The treasurer shall comply with the provisions of 15-17-212(2) regarding the certificate. (c) For the purposes of this subsection (2), if there are more than two co-owners, single and multiple paying co-owners can receive a tax lien on the undivided interests of single and multiple nonpaying co-owners.

History: En. Sec. 1, Ch. 315, L. 2003; amd. Sec. 7, Ch. 110, L. 2007.






Part 2. Tax Lien Sale

15-17-201. Repealed.

15-17-201. Repealed. Sec. 59, Ch. 587, L. 1987.

History: (1)En. Sec. 1732, 5th Div. Comp. Stat. 1887; amd. Sec. 36, p. 96, Ex. L. 1887; amd. Sec. 113, p. 111, L. 1891; amd. Sec. 3880, Pol. C. 1895; re-en. Sec. 2636, Rev. C. 1907; re-en. Sec. 2189, R.C.M. 1921; re-en. Sec. 2189, R.C.M. 1935; Sec. 84-4122, R.C.M. 1947; (2)En. Sec. 114, p. 111, L. 1891; re-en. Sec. 3881, Pol. C. 1895; re-en. Sec. 2637, Rev. C. 1907; re-en. Sec. 2190, R.C.M. 1921; re-en. Sec. 2190, R.C.M. 1935; Sec. 84-4123, R.C.M. 1947; R.C.M. 1947, 84-4122, 84-4123.



15-17-202. Repealed.

15-17-202. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 115, p. 111, L. 1891; re-en. Sec. 3882, Pol. C. 1895; re-en. Sec. 2638, Rev. C. 1907; re-en. Sec. 2191, R.C.M. 1921; amd. Sec. 1, Ch. 46, L. 1923; amd. Sec. 1, Ch. 31, L. 1929; re-en. Sec. 2191, R.C.M. 1935; amd. Sec. 1, Ch. 170, L. 1947; R.C.M. 1947, 84-4124(part).



15-17-203. Repealed.

15-17-203. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 117, p. 111, L. 1891; re-en. Sec. 3884, Pol. C. 1895; re-en. Sec. 2640, Rev. C. 1907; re-en. Sec. 2193, R.C.M. 1921; re-en. Sec. 2193, R.C.M. 1935; R.C.M. 1947, 84-4126.



15-17-204. Repealed.

15-17-204. Repealed. Sec. 59, Ch. 587, L. 1987.

History: (1)En. Sec. 118, p. 111, L. 1891; re-en. Sec. 3885, Pol. C. 1895; re-en. Sec. 2641, Rev. C. 1907; re-en. Sec. 2194, R.C.M. 1921; Cal. Pol. C. Sec. 3776; re-en. Sec. 2194, R.C.M. 1935; Sec. 84-4127, R.C.M. 1947; (2)En. Sec. 119, p. 112, L. 1891; re-en. Sec. 3886, Pol. C. 1895; re-en. Sec. 2642, Rev. C. 1907; re-en. Sec. 2195, R.C.M. 1921; re-en. Sec. 2195, R.C.M. 1935; Sec. 84-4128, R.C.M. 1947; (3)En. Sec. 125, p. 113, L. 1891; re-en. Sec. 3892, Pol. C. 1895; re-en. Sec. 2648, Rev. C. 1907; re-en. Sec. 2204, R.C.M. 1921; re-en. Sec. 2204, R.C.M. 1935; Sec. 84-4135, R.C.M. 1947; R.C.M. 1947, 84-4127, 84-4128, 84-4135.



15-17-205. Repealed.

15-17-205. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 120, p. 112, L. 1891; re-en. Sec. 3887, Pol. C. 1895; re-en. Sec. 2643, Rev. C. 1907; re-en. Sec. 2196, R.C.M. 1921; re-en. Sec. 2196, R.C.M. 1935; amd. Sec. 1, Ch. 191, L. 1939; R.C.M. 1947, 84-4129.



15-17-206. Repealed.

15-17-206. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 121, p. 112, L. 1891; re-en. Sec. 3888, Pol. C. 1895; re-en. Sec. 2644, Rev. C. 1907; re-en. Sec. 2197, R.C.M. 1921; re-en. Sec. 2197. R.C.M. 1935; amd. Sec. 1, Ch. 8, L. 1967; R.C.M. 1947, 84-4130.



15-17-207. Repealed.

15-17-207. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 115, p. 111, L. 1891; re-en. Sec. 3882, Pol. C. 1895; re-en. Sec. 2638, Rev. C. 1907; re-en. Sec. 2191, R.C.M. 1921; amd. Sec. 1, Ch. 46, L. 1923; amd. Sec. 1, Ch. 31, L. 1929; re-en. Sec. 2191, R.C.M. 1935; amd. Sec. 1, Ch. 170, L. 1947; R.C.M. 1947, 84-4124(part); amd. Sec. 5, Ch. 17, L. 1985.



15-17-208. Repealed.

15-17-208. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 115, p. 111, L. 1891; re-en. Sec. 3882, Pol. C. 1895; re-en. Sec. 2638, Rev. C. 1907; re-en. Sec. 2191, R.C.M. 1921; amd. Sec. 1, Ch. 46, L. 1923; amd. Sec. 1, Ch. 31, L. 1929; re-en. Sec. 2191, R.C.M. 1935; amd. Sec. 1, Ch. 170, L. 1947; R.C.M. 1947, 84-4124(part).



15-17-209. and reserved.

15-17-209 through 15-17-210 reserved.



15-17-211. Conduct of tax lien sale.

15-17-211. Conduct of tax lien sale. (1) On the date and at the time and place specified in the notice, the county treasurer shall, except as provided in 15-17-124, begin the tax lien sale of all property described in the list required in 15-17-122(2). The tax lien sale must continue until the county treasurer declares it over, but must continue for a period of not less than 1 day. The treasurer is not required to read the list but shall make a copy of the list available for public inspection during regular business hours. (2) The treasurer may postpone the day of commencing the tax lien sale on a day-to-day basis without publishing a new notice if the sale is held within 3 weeks from the day first fixed. (3) Property assessed under 15-17-324 that has not been sold to a purchaser other than the county may, at the discretion of the county treasurer, be offered for sale at tax lien sales subsequent to the tax lien sale at which it was first offered.

History: En. Sec. 5, Ch. 587, L. 1987; amd. Sec. 8, Ch. 110, L. 2007.



15-17-212. Tax lien sale certificate.

15-17-212. Tax lien sale certificate. (1) After receiving proof of mail notice to the person to whom the property was assessed, as required by subsection (3), and upon receipt of all delinquent taxes, penalties, interest, and costs, the county treasurer shall prepare a tax lien sale certificate that must contain: (a) the date on which the property taxes became delinquent; (b) the date on which a property tax lien was sold at a tax lien sale; (c) the name and address of record of the person to whom the taxes were assessed; (d) a description of the property on which the taxes were assessed; (e) the name and mailing address of the purchaser; (f) the amount paid to liquidate the delinquency, including a separate listing of the amount of the delinquent taxes, penalties, interest, and costs; (g) a statement that the certificate represents a lien on the property that may lead to the issuance of a tax deed for the property; (h) a statement specifying the date on which the purchaser will be entitled to a tax deed; and (i) an identification number corresponding to the tax lien sale certificate number recorded by the county treasurer as required in 15-17-213. (2) The certificate must be signed by the county treasurer and delivered to the purchaser. A copy of the certificate must be filed by the treasurer in the office of the county clerk. A copy of the certificate must also be mailed to the person to whom the taxes were assessed, at the address of record, together with a notice that the person may contact the county treasurer for further information on property tax lien sales. (3) Prior to paying delinquent taxes, penalties, interests, and costs received by the county treasurer under subsection (1), a person shall send notice of the proposed payment, by certified mail, to the person to whom the property was assessed. The form of the notice must be adopted by the department by rule. The notice must have been mailed at least 2 weeks prior to the date of the payment but may not be mailed earlier than 60 days prior to the date of the payment. The person making the payment shall provide proof of the mailing.

History: En. Sec. 6, Ch. 587, L. 1987; amd. Sec. 2, Ch. 472, L. 2001; amd. Sec. 9, Ch. 110, L. 2007; amd. Sec. 2, Ch. 323, L. 2009.



15-17-213. Treasurer to record tax lien sales.

15-17-213. Treasurer to record tax lien sales. Prior to delivering the tax lien sale certificate to the purchaser, the county treasurer shall make a record of the tax lien sale. The record must include: (1) the name and address of the purchaser; (2) the date on which the tax lien was purchased; (3) a description of the property on which the certificate is a lien, which description must correspond to the description listed on the certificate; (4) the amount paid to liquidate the delinquency, including a separate listing of the amount of the delinquent taxes, penalties, interest, and costs; and (5) a number identifying the tax lien sale certificate issued upon payment of the delinquency.

History: En. Sec. 7, Ch. 587, L. 1987; amd. Sec. 10, Ch. 110, L. 2007.



15-17-214. County as purchaser -- assignment.

15-17-214. County as purchaser -- assignment. (1) If no person pays the delinquent taxes, including penalties, interest, and costs, on the first day of the tax lien sale, the county is considered to be the purchaser. (2) (a) After the tax lien sale, the county treasurer shall identify and list all property tax liens that were sold at the tax lien sale. The county treasurer shall also record that the county is the purchaser of all property remaining unsold and upon which the taxes remain delinquent. (b) The record of the property in which the county is listed as the purchaser may be made by the treasurer by a separate tax lien sale certificate of each property or by reference to the property as recorded in the list required under 15-16-301. (3) A property tax lien of the county in any property acquired by the county under subsection (1) must be assigned by the county treasurer, as provided in 15-17-323, upon the payment of all delinquent taxes, including penalties, interest, and costs specified in 15-17-323.

History: En. Sec. 8, Ch. 587, L. 1987; amd. Sec. 11, Ch. 110, L. 2007.






Part 3. Procedure After Tax Lien Sale

15-17-301. Repealed.

15-17-301. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 116, p. 111, L. 1891; re-en. Sec. 3883, Pol. C. 1895; re-en. Sec. 2639, Rev. C. 1907; re-en. Sec. 2192, R.C.M. 1921; re-en. Sec. 2192, R.C.M. 1935; R.C.M. 1947, 84-4125.



15-17-302. Repealed.

15-17-302. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 2, Ch. 65, L. 1933; re-en. Sec. 2008.2, R.C.M. 1935; R.C.M. 1947, 84-4140.



15-17-303. Repealed.

15-17-303. Repealed. Sec. 59, Ch. 587, L. 1987.

History: (1), (2)En. Sec. 1, Ch. 151, L. 1917; re-en. Sec. 2207, R.C.M. 1921; re-en. Sec. 2207, R.C.M. 1935; amd. Sec. 1, Ch. 101, L. 1937; amd. Sec. 1, Ch. 24, L. 1939; amd. Sec. 1, Ch. 11, L. 1947; Sec. 84-4138, R.C.M. 1947; (3)En. Sec. 2, Ch. 151, L. 1917; re-en. Sec. 2208, R.C.M. 1921; re-en. Sec. 2208, R.C.M. 1935; Sec. 84-4139, R.C.M. 1947; (4)En. Sec. 3, Ch. 65, L. 1933; re-en. Sec. 2208.3, R.C.M. 1935; Sec. 84-4141, R.C.M. 1947; R.C.M. 1947, 84-4138, 84-4139, 84-4141; amd. Sec. 10, Ch. 581, L. 1979; amd. Sec. 3, Ch. 576, L. 1981; amd. Sec. 3, Ch. 6, Sp. L. 1981.



15-17-304. Repealed.

15-17-304. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 153, p. 119, L. 1891; re-en. Sec. 3922, Pol. C. 1895; re-en. Sec. 2678, Rev. C. 1907; re-en. Sec. 2231, R.C.M. 1921; Cal. Pol. C. Sec. 3813; re-en. Sec. 2231, R.C.M. 1935; amd. Sec. 1, Ch. 54, L. 1937; R.C.M. 1947, 84-4186.



15-17-305. Repealed.

15-17-305. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 154, p. 119, L. 1891; re-en. Sec. 3923, Pol. C. 1895; re-en. Sec. 2679, Rev. C. 1907; re-en. Sec. 2232, R.C.M. 1921; Cal. Pol. C. Sec. 3814; re-en. Sec. 2232, R.C.M. 1935; R.C.M. 1947, 84-4187; amd. Sec. 9, Ch. 79, L. 1983.



15-17-306. through reserved.

15-17-306 through 15-17-310 reserved.



15-17-311. Repealed.

15-17-311. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 148, p. 118, L. 1891; re-en. Sec. 3916, Pol. C. 1895; re-en. Sec. 2672, Rev. C. 1907; re-en. Sec. 2225, R.C.M. 1921; Cal. Pol. C. Sec. 3807; re-en. Sec. 2225, R.C.M. 1935; R.C.M. 1947, 84-4180.



15-17-312. Repealed.

15-17-312. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 1, Ch. 131, L. 1927; re-en. Sec. 2197.1, R.C.M. 1935; R.C.M. 1947, 84-4131; amd. Sec. 2, Ch. 458, L. 1985.



15-17-313. through reserved.

15-17-313 through 15-17-315 reserved.



15-17-316. Definitions.

15-17-316. Definitions. Unless the context indicates otherwise, as used in 15-17-316 through 15-17-320, the following definitions apply: (1) "Improvement fund" means, with respect to any special assessments, the fund of the municipality into which collections of the special assessments have been pledged or appropriated. (2) "Municipality" means, with respect to special assessments levied under Title 7, chapter 12, parts 41 through 46, the city or town that levied such assessments.

History: En. Sec. 8, Ch. 617, L. 1987.



15-17-317. Municipality as purchaser.

15-17-317. Municipality as purchaser. Whenever property that has been struck off to the county at a tax lien sale under 15-17-214 is subject to the lien of delinquent special assessments and has not been assigned under 15-17-214 or 15-17-323 at the request of the municipality, the county treasurer shall assign all of the rights of the county acquired in the property at the tax lien sale to the municipality upon payment of any delinquent taxes, excluding assessments, and costs, without penalty or interest. The duplicate certificate of sale must be delivered to the treasurer of the municipality, who shall file it. A charge may not be made for the duplicate certificate when the municipality is the purchaser, and the county treasurer shall make an entry "sold to the municipality" on the property tax record opposite the tax. The county treasurer must be credited with the delinquent amount in the settlement. Property sold to the municipality must be held in trust by the municipality for the improvement fund into which the delinquent special assessments are payable.

History: En. Sec. 9, Ch. 617, L. 1987; amd. Sec. 8, Ch. 83, L. 1989; amd. Sec. 91, Ch. 27, Sp. L. November 1993; amd. Sec. 12, Ch. 110, L. 2007.



15-17-318. Assignment of municipality's interest.

15-17-318. Assignment of municipality's interest. (1) At any time after a parcel of land has been acquired by a municipality, as provided in 15-17-317, and has not been redeemed, the treasurer of the municipality shall assign all the rights of the municipality in the property to any person who pays: (a) the purchase price paid by the municipality; (b) the delinquent assessments; (c) interest on the purchase price and delinquent assessments at the rate of 5/6 of 1% a month; and (d) penalties and costs as provided by law. (2) The treasurer of the municipality shall execute to the person a certificate of sale for the parcel, which may be in substantially the form provided in 15-17-212 for the assignment of the interests of the county. If the certificate of sale becomes lost or accidentally destroyed by the assignee, the treasurer of the municipality shall issue a duplicate certificate to the assignee after the assignee delivers to the treasurer evidence satisfactory to the treasurer, including an affidavit of the assignee, that the certificate has been lost or destroyed. (3) An assignment by a municipality under this section discharges the trust created under 15-17-317. The municipality may also discharge the trust created under 15-17-317 by paying into the improvement fund the amount of the delinquent assessments and interest accrued on the assessments.

History: En. Sec. 10, Ch. 617, L. 1987; amd. Sec. 9, Ch. 83, L. 1989; amd. Sec. 155, Ch. 56, L. 2009.



15-17-319. Sale or lease and disposition of proceeds from lands acquired by municipality.

15-17-319. Sale or lease and disposition of proceeds from lands acquired by municipality. A municipality may sell, donate, or lease property it acquires under 15-17-317 in the same manner as a county may sell, donate, or lease tax-deed property under Title 7, chapter 8, part 23. All money received by the municipality from the sale or lease of the land, after payment of the cost of sale, not to exceed $25, must be paid into the improvement fund to the extent of the delinquent assessments, interest, and penalties. The surplus, if any, must be paid into any revolving fund that secures payment of special assessments or, if there are none, to the general fund of the municipality.

History: En. Sec. 11, Ch. 617, L. 1987; amd. Sec. 2, Ch. 369, L. 1993.



15-17-320. Taxes and subsequent installments of special assessments on land acquired by a municipality.

15-17-320. Taxes and subsequent installments of special assessments on land acquired by a municipality. For property that is acquired by a municipality as provided in 15-17-317, subsequent installments of the special assessment or assessments, if any, and other special assessments not then delinquent must be levied, and taxes for the following years must be assessed in the same manner as if the property had not been so acquired. If the special assessments or installments thereof or taxes are not paid when due, the property must again be sold in the manner provided by law and the levies of special assessments, assessments of taxes, and the sale of the property for delinquent special assessments and taxes must continue until the time when the property has been redeemed from such sale.

History: En. Sec. 12, Ch. 617, L. 1987.



15-17-321. Resale for nonpayment.

15-17-321. Resale for nonpayment. (1) If a purchaser other than the county does not pay the delinquent taxes, including penalties, interest, and costs, before 10 a.m. on the next business day following the day of purchase at a tax lien sale, the property must be made available for sale for the amount of the delinquent taxes, including penalties, interest, and costs, on the following business day of the tax lien sale, except as provided in subsection (2). (2) If the sale was made on the last day of the tax lien sale and payment was not received as provided in subsection (1), the county is considered to be the purchaser as provided in 15-17-214.

History: En. Sec. 9, Ch. 587, L. 1987; amd. Sec. 13, Ch. 110, L. 2007.



15-17-322. Disposition of money from tax lien sale.

15-17-322. Disposition of money from tax lien sale. All money received from purchasers for delinquent taxes, penalties, interest, and costs must be deposited in the county treasury. The money received, other than costs, must be credited to the various funds to which the taxes would have originally been distributed and in the same proportion as the taxes would have originally been distributed. Any money received for costs or any money remaining after crediting the separate funds must be deposited to the credit of the county general fund.

History: En. Sec. 10, Ch. 587, L. 1987.



15-17-323. Assignment of rights -- form.

15-17-323. Assignment of rights -- form. (1) A tax lien sale certificate or other official record in which the county is listed as the purchaser must be assigned by the county treasurer to any person who, after providing proof of mail notice to the person to whom the property was assessed, as required by subsection (5), pays to the county the amount of the delinquent taxes, including penalties, interest, and costs, accruing from the date of delinquency. (2) (a) The assignment made under subsection (1) must be in the form of an assignment certificate in substantially the following form: I, .........., the treasurer of .......... County, state of Montana, hereby certify that a tax lien sale for tax year 20..., in the county of .........., was held on .......... (date), for the purpose of liquidating delinquent assessments, and I further certify that a property tax lien for delinquent taxes in the following property .......... (insert property description) was offered for sale and that there was no purchaser of the property tax lien. Accordingly, the county was listed as the purchaser as required by 15-17-214, MCA. As of the date of this certificate, the delinquency, including penalties, interest, and costs amounting to $ .........., has not been liquidated by the person to whom the property was assessed, nor has the delinquency been otherwise redeemed. Because there has been no liquidation of the delinquency or other redemption, I hereby assign all rights, title, and interest of the county of .........., state of Montana, acquired in the property by virtue of the tax lien sale to .......... (name and address of assignee) to proceed to obtain a tax deed to the property or receive payment in case of redemption as provided by law. Witness my hand and official seal of office this .......... day of .........., 20... ......... County Treasurer ......... County (b) A copy of an assignment certificate must be mailed to the person to whom the taxes were assessed, at the address of record, together with a notice that the person may contact the county treasurer for further information on lien assignments and property tax lien sales. (3) An assignment made by a purchaser other than the county, by an assignee of the county, or by a previous assignee may be made for any consideration whatsoever. An assignment so made is legal and binding only upon filing with the county treasurer a statement that the purchaser's or other assignee's interest in the property has been assigned. The statement must contain: (a) the name and address of the new assignee; (b) the name and address of the original purchaser of the tax lien sale certificate; (c) the name and address of each previous assignee, if any; (d) a description of the property upon which the property tax lien was issued, which must contain the same information as contained in the tax lien sale certificate or assignment certificate, as appropriate; (e) the signature of the party, whether it is the purchaser or the assignee, making the assignment; (f) the signature of the new assignee; and (g) the date on which the statement was signed. (4) If the certificate described in subsection (1) or the statement described in subsection (3) is lost or destroyed, the county treasurer shall, upon adequate proof and signed affidavit by the assignee that loss or destruction has occurred, issue a duplicate certificate to the assignee. (5) Prior to making a payment under subsection (1), a person shall send notice of the proposed payment, by certified mail, to the person to whom the property was assessed. The form of the notice must be adopted by the department by rule. The notice must have been mailed at least 2 weeks prior to the date of the payment. The person making the payment shall provide proof of the mailing. (6) The provisions of this section apply to any sale of land for which a treasurer's deed was not issued on or before March 5, 1917, or for which a tax deed was not issued on or before April 23, 1987, and the holder of any certificate described in subsection (1) has the same rights, powers, and privileges with regard to securing a deed as any purchaser of land at a tax lien sale may now have.

History: En. Sec. 11, Ch. 587, L. 1987; amd. Sec. 27, Ch. 51, L. 1999; amd. Sec. 3, Ch. 472, L. 2001; amd. Sec. 14, Ch. 110, L. 2007; amd. Sec. 28, Ch. 2, L. 2009.



15-17-324. Assessment of property sold at tax lien sale.

15-17-324. Assessment of property sold at tax lien sale. (1) The assessment of property on which a tax lien sale certificate has been issued or for which the county is listed as the purchaser, as provided in 15-17-214, continues in the same manner as other property is assessed. (2) If any assessed taxes are not paid when due, they are delinquent.

History: En. Sec. 12, Ch. 587, L. 1987; amd. Sec. 15, Ch. 110, L. 2007.



15-17-325. Sale not voided by misnomer of ownership.

15-17-325. Sale not voided by misnomer of ownership. When a tax lien sale certificate is acquired, as provided in 15-17-212, or when the county is listed as the purchaser, as provided in 15-17-214, and the taxes were properly assessed on the property of a particular person, no misnomer of ownership or other mistake relating to ownership affects the sale or renders it void or voidable.

History: En. Sec. 13, Ch. 587, L. 1987; amd. Sec. 16, Ch. 110, L. 2007.



15-17-326. Voided tax lien sale -- refund -- limitation on action for royalty interest.

15-17-326. Voided tax lien sale -- refund -- limitation on action for royalty interest. (1) If a tax lien sale held under the provisions of this chapter is declared void by a court for irregularity in the assessment, levy, or sale, the money paid by the purchaser at the tax lien sale or by any assignee must be refunded, with interest at the rate payable upon delinquencies, as provided in 15-16-102, from the date of the payment, to the purchaser or owner of the tax lien sale certificate, together with any penalty paid by the purchaser. (2) Following the payment of a refund as provided in subsection (1), the county is considered the purchaser and has a property tax lien upon the property for the legal taxes on the property accruing from the date of delinquency, plus penalties and interest as provided in 15-16-102. Any money refunded that was received, as provided in 15-17-212, and distributed by the treasurer to the state or a city, town, or district must be charged to the state, city, town, or district, respectively, by the treasurer and deducted from the next money due the state, city, town, or district on account of taxes paid or collected. A purchaser of a property tax lien or owner of a property tax lien by assignment when sales have been made by a city or town that by resolution or ordinance collects its own taxes instead of having the taxes collected by the county treasurer must be reimbursed in similar manner and in similar circumstances out of the city or town treasury upon order of the mayor or, when applicable, the city manager or presiding officer of the city commission. The city or town clerk or city or town treasurer, as appropriate, shall make proper charges and deductions against the respective funds of the city or town upon the next collection of taxes by the city or town. (3) The purchaser has a lien upon the property for the amount of taxes, penalties, interest, and costs paid, with the interest to be at the rate specified for delinquencies in 15-16-102. If the purchaser is in possession of the property and resides on the property, the purchaser may not be ejected from the property until the purchaser's lien has been liquidated. (4) All affirmative defenses at law or equity, including but not limited to estoppel, laches, and adverse possession, may apply in a suit brought to challenge the title to a royalty interest in land claimed to have been acquired by a county by tax deed. (5) An action against a county to recover a royalty interest in land acquired by the county by tax deed must be brought within the period prescribed in 27-2-210.

History: En. Sec. 14, Ch. 587, L. 1987; amd. Sec. 17, Ch. 110, L. 2007.






Part 9. Sale of Personal Property

15-17-901. Repealed.

15-17-901. Repealed. Sec. 59, Ch. 587, L. 1987.

History: (1)En. Sec. 1, Ch. 119, L. 1903; re-en. Sec. 2684, Rev. C. 1907; re-en. Sec. 2239, R.C.M. 1921; Cal. Pol. C. Sec. 3821; amd. Sec. 2, Ch. 102, L. 1923; re-en. Sec. 2239, R.C.M. 1935; amd. Sec. 1, Ch. 107, L. 1939; amd. Sec. 2, Ch. 23, L. 1951; amd. Sec. 1, Ch. 166, L. 1955; amd. Sec. 1, Ch. 165, L. 1963; amd. Sec. 83, Ch. 405, L. 1973; amd. Sec. 1, Ch. 162; amd. Sec. 1, Ch. 475, L. 1975; amd. Sec. 1, Ch. 105, L. 1977; Sec. 84-4202, R.C.M. 1947; (2)En. Sec. 3942, Pol. C. 1895; re-en. Sec. 2685, Rev. C. 1907; re-en. Sec. 2240, R.C.M. 1921; Cal. Pol. C. Sec. 3822; re-en. Sec. 2240, R.C.M. 1935; Sec. 84-4203, R.C.M. 1947; (3)En. Sec. 135, p. 116, L. 1891; re-en. Sec. 3902, Pol. C. 1895; re-en. Sec. 2658, Rev. C. 1907; re-en. Sec. 2241, R.C.M. 1921; re-en. Sec. 2241, R.C.M. 1935; Sec. 84-4204, R.C.M. 1947; (4)En. Sec. 137, p. 116, L. 1891; re-en. Sec. 3904, Pol. C. 1895; re-en. Sec. 2660, Rev. C. 1907; re-en. Sec. 2243, R.C.M. 1921; re-en. Sec. 2243, R.C.M. 1935; Sec. 84-4205, R.C.M. 1947; (5)En. Sec. 138, p. 116, L. 1891; re-en. Sec. 3905, Pol. C. 1895; re-en. Sec. 2661, Rev. C. 1907; re-en. Sec. 2244, R.C.M. 1921; re-en. Sec. 2244, R.C.M. 1935; Sec. 84-4206, R.C.M. 1947; R.C.M. 1947, 84-4202(3), 84-4203, 84-4204, 84-4205, 84-4206.



15-17-902. Repealed.

15-17-902. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 139, p. 116, L. 1891; re-en. Sec. 3906, Pol. C. 1895; re-en. Sec. 2662, Rev. C. 1907; re-en. Sec. 2245, R.C.M. 1921; re-en. Sec. 2245, R.C.M. 1935; R.C.M. 1947, 84-4207.



15-17-903. Repealed.

15-17-903. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 140, p. 116, L. 1891; amd. Sec. 3907, Pol. C. 1895; re-en. Sec. 2663, Rev. C. 1907; re-en. Sec. 2246, R.C.M. 1921; re-en. Sec. 2246, R.C.M. 1935; R.C.M. 1947, 84-4208.



15-17-904. through reserved.

15-17-904 through 15-17-910 reserved.



15-17-911. Sale of personal property for delinquent taxes -- fee -- disposition of proceeds -- unsold property.

15-17-911. Sale of personal property for delinquent taxes -- fee -- disposition of proceeds -- unsold property. (1) The tax on personal property may be collected and payment enforced by the seizure and sale of any personal property in the possession of the person assessed. Seizure and sale are authorized at any time after the date the taxes become delinquent or by the institution of a civil action for its collection in any court of competent jurisdiction. A resort to one method does not bar the right to resort to any other method. Any of the methods provided may be used until the full amount of the tax is collected. (2) The provisions of 15-16-119 and this section apply to a seizure and sale under subsection (1). (3) (a) A sale under subsection (1) must be: (i) conducted at public auction; (ii) conducted under the provisions of 25-13-701(1)(b); and (iii) noticed as a treasurer's sale of personal property seized for taxes. (b) The return on the levy and sale must be signed by the sheriff or deputy sheriff as ex officio deputy county treasurer. (4) (a) The county treasurer shall charge $25 or a fee set by the county commissioners, plus the cost, as defined in 15-17-121, of the collection of delinquent personal property taxes. The cost must be assessed against the delinquent taxpayer and is in addition to any sheriff's fees, mileage, and costs charged under subsection (4)(b). (b) The sheriff is entitled to the fees, mileage, and costs as provided in 7-32-2141 and 7-32-2143, which must be assessed against the delinquent taxpayer. (5) On payment of the price bid for any property sold as provided in this section, delivery of the property, with a bill of sale, vests the title of the property in the purchaser. (6) (a) After sale of the property, the proceeds of the sale must be used first to reimburse the county for all costs and charges incurred in seizing the property and conducting the sale. Any excess, up to the total amount of the taxes owed, must be distributed proportionally to the funds that would have received the taxes if they had been paid before becoming delinquent. Any remaining excess, up to the amount of the penalty and interest owed, must then be distributed proportionally to the fund that would have received the penalty and interest if they had been paid in full. (b) Any money collected in excess of the delinquent tax, penalties, interest, costs, and charges must be returned to the person owning the property prior to the sale, if known. If the person does not claim the excess immediately following the sale, the treasurer shall deposit the money in the county treasury for a period of 1 year from the date of sale. If the person has not claimed the excess within 1 year from the date of sale, the county treasurer shall deposit the amount in the county general fund and the person has no claim to it. (7) Any property seized for the purpose of liquidating a delinquency by a tax lien sale that remains unsold following a sale may be left at the place of sale at the risk of the owner. (8) The provisions of this section do not apply to property for which delinquent property taxes have been suspended or canceled under the provisions of Title 15, chapter 24, part 17. (9) The county commission, in its discretion, may cancel any personal property taxes, including penalty, interest, costs, and charges that remain unsatisfied after the property upon which the taxes were assessed had been seized and sold. If the taxes are canceled, one copy of the order of cancellation must be filed with the county clerk and recorder and one copy with the county treasurer.

History: En. Sec. 15, Ch. 587, L. 1987; amd. Sec. 10, Ch. 631, L. 1989; amd. Sec. 1, Ch. 36, L. 1993; amd. Sec. 92, Ch. 27, Sp. L. November 1993; amd. Sec. 3, Ch. 197, L. 1999; amd. Sec. 29, Ch. 2, L. 2009.









CHAPTER 18. OWNERSHIP INTERESTS IN LAND SOLD FOR TAXES

Part 1. Redemption

15-18-101. Repealed.

15-18-101. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 122, p. 113, L. 1891; amd. Sec. 3889, Pol. C. 1895; re-en. Sec. 2645, Rev. C. 1907; re-en. Sec. 2201, R.C.M. 1921; Cal. Pol. C. Sec. 3780; amd. Sec. 1, Ch. 125, L. 1933; re-en. Sec. 2201, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1941; R.C.M. 1947, 84-4132.



15-18-102. Repealed.

15-18-102. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 1, Ch. 98, L. 1913; re-en. Sec. 2210, R.C.M. 1921; re-en. Sec. 2210, R.C.M. 1935; amd. Sec. 1, Ch. 25, L. 1939; R.C.M. 1947, 84-4154; amd. Sec. 1, Ch. 313, L. 1985.



15-18-103. Repealed.

15-18-103. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 1, Ch. 91, L. 1915; amd. Sec. 1, Ch. 73, L. 1919; re-en. Sec. 2211, R.C.M. 1921; amd. Sec. 1, Ch. 48, L. 1923; re-en. Sec. 2211, R.C.M. 1935; amd. Sec. 1, Ch. 17, L. 1941; amd. Sec. 16, Ch. 52, L. 1977; R.C.M. 1947, 84-4155.



15-18-104. Repealed.

15-18-104. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 155, p. 120, L. 1891; re-en. Sec. 3924, Pol. C. 1895; re-en. Sec. 2680, Rev. C. 1907; re-en. Sec. 2233, R.C.M. 1921; Cal. Pol. C. Sec. 3815; re-en. Sec. 2233, R.C.M. 1935; R.C.M. 1947, 84-4188.



15-18-105. Repealed.

15-18-105. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 123, p. 113, L. 1891; re-en. Sec. 3890, Pol. C. 1895; re-en. Sec. 2646, Rev. C. 1907; re-en. Sec. 2202, R.C.M. 1921; Cal. Pol. C. Sec. 3781; re-en. Sec. 2202, R.C.M. 1935; R.C.M. 1947, 84-4133.



15-18-106. Repealed.

15-18-106. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 124, p. 113, L. 1891; re-en. Sec. 3891, Pol. C. 1895; re-en. Sec. 2647, Rev. C. 1907; re-en. Sec. 2203, R.C.M. 1921; re-en. Sec. 2203, R.C.M. 1935; R.C.M. 1947, 84-4134.



15-18-107. Repealed.

15-18-107. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 126, p. 113, L. 1891; re-en. Sec. 3893, Pol. C. 1895; re-en. Sec. 2649, Rev. C. 1907; re-en. Sec. 2205, R.C.M. 1921; re-en. Sec. 2205, R.C.M. 1935; R.C.M. 1947, 84-4136.



15-18-108. Repealed.

15-18-108. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 156, p. 120, L. 1891; re-en. Sec. 3925, Pol. C. 1895; re-en. Sec. 2681, Rev. C. 1907; re-en. Sec. 2234, R.C.M. 1921; Cal. Pol. C. Sec. 3816; amd. Sec. 1, Ch. 164, L. 1929; re-en. Sec. 2234, R.C.M. 1935; R.C.M. 1947, 84-4189.



15-18-109. and reserved.

15-18-109 through 15-18-110 reserved.



15-18-111. Time for redemption -- interested party.

15-18-111. Time for redemption -- interested party. (1) Except as provided in subsection (2), redemption of a property tax lien acquired at a tax lien sale or otherwise may be made by the owner, the holder of an unrecorded or improperly recorded interest, the occupant of the property, or any interested party within 36 months from the date of the first day of the tax lien sale or within 60 days following the giving of the notice required in 15-18-212, whichever is later. (2) For property subdivided as a residential or commercial lot upon which special improvement district assessments or rural special improvement district assessments are delinquent and upon which no habitable dwelling or commercial structure is situated, redemption of a property tax lien acquired at a tax lien sale or otherwise may be made by the owner, the holder of an unrecorded or improperly recorded interest, or any interested party within 24 months from the date of the first day of the tax lien sale or within 60 days following the giving of the notice required in 15-18-212, whichever is later. (3) For the purposes of this chapter, an "interested party" includes a mortgagee, vendor of a contract for deed or the vendor's successor in interest, lienholder, or other person who has a properly recorded interest in the property. A person who has an interest in property on which there is a property tax lien but which interest is not properly recorded is not an interested party for the purposes of this chapter.

History: En. Sec. 16, Ch. 587, L. 1987; amd. Sec. 14, Ch. 617, L. 1987; amd. Sec. 1, Ch. 564, L. 1989; amd. Sec. 1, Ch. 248, L. 1995; amd. Sec. 18, Ch. 110, L. 2007.



15-18-112. Redemption from property tax lien -- lien on interest in property for taxes paid.

15-18-112. Redemption from property tax lien -- lien on interest in property for taxes paid. (1) Except as provided in subsection (4), in all cases in which a property tax lien has been acquired, the purchaser may pay the subsequent taxes assessed against the property. (2) Upon the redemption of the property from the property tax lien, the redemptioner shall, in addition to the amount for which the property tax lien was sold, including penalties, interest, and costs, pay the subsequent taxes assessed, with interest and penalty at the rate established for delinquent taxes in 15-16-102. (3) An owner of less than all of the interest or a lienholder with an interest in real property who redeems a property tax lien on the property has a lien for the taxes paid on the interests of the property that are not owned by the redemptioner. (4) The property tax lien may also be redeemed for a particular tax year by a partial payment of that tax year, as provided in 15-16-102(5), if: (a) the property tax lien for the year in which the partial payment is made is owned by the county; and (b) the tax deed has not been issued pursuant to 15-18-211.

History: En. Sec. 17, Ch. 587, L. 1987; amd. Sec. 4, Ch. 704, L. 1989; amd. Sec. 4, Ch. 444, L. 2001.



15-18-113. Treasurer to record redemptions.

15-18-113. Treasurer to record redemptions. (1) Upon payment of all delinquent taxes, including penalties, interest, and costs, by the person to whom taxes were assessed or the person's agent to the county treasurer and refunded to the person listed as purchaser, as provided in 15-17-212(1)(e), 15-17-213, or 15-17-214, or distributed, as provided in 15-18-114, the word "redeemed", the date, and the name of the redemptioner must be marked by the county treasurer on the tax lien sale certificate or in the record required in 15-17-214. Upon redemption, the county treasurer shall execute a certificate of redemption to be filed or recorded with the county clerk and recorder. (2) The form of the certificate of redemption may be made as follows:

CERTIFICATE OF REDEMPTION

History: En. Sec. 18, Ch. 587, L. 1987; amd. Sec. 1, Ch. 446, L. 1999; amd. Sec. 19, Ch. 110, L. 2007.



15-18-114. Distribution of redemption proceeds.

15-18-114. Distribution of redemption proceeds. (1) When a property tax lien for which the county is listed as purchaser is redeemed, the money received from the redemption, including penalties and interest but not costs, must be distributed to the credit of the various funds to which the taxes would have originally been distributed and in the same proportion as the taxes would have originally been distributed. (2) (a) When a property tax lien for which the recorded purchaser is other than the county is redeemed, the county treasurer shall distribute to the person listed as the purchaser on the tax lien sale certificate and in the record kept by the county treasurer the amount the purchaser paid the county for the property tax lien plus any subsequent amount paid pursuant to 15-18-112 plus interest, as specified in 15-16-102, from the date of payment until the date of redemption. Any money remaining after distributing redemption proceeds to the purchaser other than the county must be distributed pursuant to subsection (1). (b) (i) The distribution must be made by certified mail, return receipt requested, by the county treasurer to the purchaser at the address listed on the tax lien sale certificate as provided in 15-17-212(1)(e). (ii) If the money distributed to the purchaser is returned unopened to the county treasurer, the treasurer shall publish once a week for 2 consecutive weeks in the official newspaper of the county a notice stating that: (A) the county treasurer is in possession of money belonging to the purchaser for the redemption of the delinquency on the property named in the tax lien sale certificate; (B) the money must be held by the county treasurer for a period of 1 year from the date of publication; and (C) if the money is not claimed by the purchaser within the 1-year period, the purchaser relinquishes all claim to the money and the money must be credited to the county general fund. (3) The publication required in subsection (2)(b)(ii) must be made at least annually, but the 1-year period described in subsection (2)(b)(ii)(B) may not begin until the date of publication. (4) The county treasurer shall keep an accurate account of all money paid in redemption, including a separate accounting of other delinquent taxes, interest, penalties, and costs, and when and to whom distributed.

History: En. Sec. 19, Ch. 587, L. 1987; amd. Sec. 3, Ch. 704, L. 1989; amd. Sec. 2, Ch. 97, L. 1993; amd. Sec. 20, Ch. 110, L. 2007.






Part 2. Issuing a Tax Deed

15-18-201. Repealed.

15-18-201. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 127, p. 113, L. 1891; re-en. Sec. 3894, Pol. C. 1895; re-en. Sec. 2650, Rev. C. 1907; re-en. Sec. 2206, R.C.M. 1921; Cal. Pol. C. Sec. 3785; re-en. Sec. 2206, R.C.M. 1935; R.C.M. 1947, 84-4137.



15-18-202. Repealed.

15-18-202. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 128, p. 114, L. 1891; amd. Sec. 3895, Pol. C. 1895; amd. Sec. 1, Ch. 79, L. 1905; re-en. Sec. 2651, Rev. C. 1907; amd. Sec. 1, Ch. 33, L. 1917; amd. Sec. 1, Ch. 87, L. 1921; re-en. Sec. 2209, R.C.M. 1921; amd. Sec. 1, Ch. 156, L. 1929; amd. Sec. 1, Ch. 190, L. 1933; re-en. Sec. 2209, R.C.M. 1935; R.C.M. 1947, 84-4151; amd. Sec. 14, Ch. 526, L. 1983.



15-18-203. Repealed.

15-18-203. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 1, Ch. 92, L. 1927; amd. Sec. 1, Ch. 49, L. 1933; re-en. Sec. 2209.1, R.C.M. 1935; R.C.M. 1947, 84-4152.



15-18-204. Repealed.

15-18-204. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 129, p. 114, L. 1891; re-en. Sec. 3896, Pol. C. 1895; re-en. Sec. 2652, Rev. C. 1907; re-en. Sec. 2212, R.C.M. 1921; re-en. Sec. 2212, R.C.M. 1935; amd. Sec. 1, Ch. 17, L. 1947, 84-4156.



15-18-205. Repealed.

15-18-205. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 1748, 5th Div. Comp. Stat. 1887; amd. Sec. 130, p. 115, L. 1891; re-en. Sec. 3897, Pol. C. 1895; re-en. Sec. 2653, Rev. C. 1907; amd. Sec. 1, Ch. 103, L. 1919; re-en. Sec. 2213, R.C.M. 1921; Cal. Pol. C. Sec. 3786; re-en. Sec. 2213, R.C.M. 1935; R.C.M. 1947, 84-4157.



15-18-206. through reserved.

15-18-206 through 15-18-210 reserved.



15-18-211. Tax deed -- fee.

15-18-211. Tax deed -- fee. (1) Except as provided in subsection (3), if the property tax lien is not redeemed in the time allowed under 15-18-111, the county treasurer shall grant the purchaser a tax deed for the property. The deed must contain the same information as is required in a tax lien sale certificate under 15-17-212, except the description of the property must be the full legal description, and a statement that the property tax lien was not redeemed during the redemption period provided in 15-18-111. (2) (a) Except as provided in subsection (2)(b), the county treasurer shall charge the purchaser $25 plus all actual costs incurred by the county in giving the notice or assisting another purchaser or assignee in giving the notice required in 15-18-212 for making the deed, which fee must be deposited in the county general fund. (b) If the purchaser is the county, no fee may be charged for making the deed. (c) Reasonable costs incurred by the county in searching the county records to identify persons entitled to notice are considered part of the actual costs of the notice provided in subsection (2)(a). (3) If the purchaser is the county and no assignment has been made, the county treasurer may not issue a tax deed to the county unless the board of county commissioners, by resolution, directs the county treasurer to issue a tax deed. (4) Deeds issued to purchasers must be recorded by the county clerk as provided in Title 7, chapter 4, part 26, except that when the county is the purchaser and subsequent tax deed holder, the county clerk may not charge a fee for recording the deed.

History: En. Sec. 20, Ch. 587, L. 1987; amd. Sec. 21, Ch. 110, L. 2007.



15-18-212. Notice -- proof of notice -- penalty for failure to notify.

15-18-212. Notice -- proof of notice -- penalty for failure to notify. (1) Not more than 60 days prior to and not more than 60 days following the expiration of the redemption period provided in 15-18-111, a notice must be given as follows: (a) for each property for which there has been issued to the county a tax lien sale certificate or for which the county is otherwise listed as the purchaser or assignee, the county clerk and recorder shall notify the parties as required in subsection (4) and the current occupant of the property, if any, that a tax deed may be issued to the county unless the property tax lien is redeemed prior to the expiration date of the redemption period; or (b) for each property for which there has been issued a tax lien sale certificate to a purchaser other than the county or for which an assignment has been made, the purchaser or assignee, as appropriate, shall notify the parties as required in subsection (4), if any, that a tax deed will be issued to the purchaser or assignee unless the property tax lien is redeemed prior to the expiration date of the redemption period. (2) (a) Except as provided in subsection (2)(b), if the county is the purchaser, an assignment has not been made, and the board of county commissioners has not directed the county treasurer to issue a tax deed during the period described in subsection (1) but the board of county commissioners at a time subsequent to the period described in subsection (1) does direct the county treasurer to issue a tax deed, the county clerk and recorder shall provide notification to the parties as required in subsection (4) and the current occupant, if any, in the manner provided in subsection (1)(a). The notification required under this subsection must be made not less than 60 days or more than 120 days prior to the date on which the county treasurer will issue the tax deed. (b) If the county commissioners direct the county treasurer to issue a tax deed within 6 months after giving the notice required by subsection (1)(a), additional notice need not be given. (3) (a) If a purchaser other than the county or an assignee fails or neglects to give notice as required by subsection (1)(b) and the failure or neglect is evidenced by failure of the purchaser or assignee to file proof of notice with the county clerk and recorder as required in subsection (8), the county treasurer shall notify the purchaser or assignee of the obligation to give notice under subsection (1)(b). The notice of obligation may be sent by certified mail, return receipt requested, to the purchaser or assignee at the address contained on the tax lien sale certificate provided for in 15-17-212 or on the assignment form provided for in 15-17-323. (b) If within 120 days after the county treasurer mails the notice of obligation the purchaser or assignee fails to give notice as required by subsection (1)(b), as evidenced by failure to file proof of notice with the county clerk and recorder as required in subsection (8), the county treasurer shall cancel the property tax lien evidenced by the tax lien sale certificate or the assignment. Upon cancellation of the property tax lien, the county treasurer shall file or record with the county clerk and recorder a notice of cancellation on a form provided for in 15-18-217. (4) (a) The notice required under subsections (1) and (2) must be made by certified mail, return receipt requested, to the current occupant, if any, of the property and to each party, other than a utility, listed on a property title guarantee, provided that: (i) the guarantee has been approved by the insurance commissioner and issued by a licensed title insurance producer; and (ii) the guarantee was ordered on the property by the person required to give notice. (b) The address to which the notice must be sent is, for each party, the address disclosed by the records in the office of the county clerk and recorder or in the title guarantee and, for the occupant, the street address or other known address of the subject property. (5) In all cases in which the address of an interested party is not known, the person required to give notice shall, within the period described in subsection (1) or not less than 60 days or more than 120 days prior to the date upon which the county treasurer will otherwise issue a tax deed, whichever is appropriate, commence publishing once a week for 2 successive weeks, in the official newspaper of the county or another newspaper as the board of county commissioners may by resolution designate, a notice containing the information contained in subsection (6), plus: (a) the name of the party for whom the address is unknown; (b) a statement that the address of the party is unknown; (c) a statement that the published notice meets the legal requirements for notice of a pending tax deed issuance; and (d) a statement that the party's rights in the property may be in jeopardy. (6) The notices required by subsections (1), (2), and (5) must contain the following: (a) a statement that a property tax lien exists on the property as a result of a property tax delinquency; (b) a description of the property on which the taxes are or were delinquent, which must be the same as the description of the property on the tax lien sale certificate or in the record described in 15-17-214(2)(b); (c) the date that the property taxes became delinquent; (d) the date that the property tax lien attached as the result of a tax lien sale; (e) the amount of taxes due, including penalties, interest, and costs, as of the date of the notice of pending tax deed issuance, which amount must include a separate listing of the delinquent taxes, penalties, interest, and costs that must be paid for the property tax lien to be liquidated; (f) the name and address of the purchaser; (g) the name of the assignee if an assignment was made as provided in 15-17-323; (h) the date that the redemption period expires or expired; (i) a statement that if all taxes, penalties, interest, and costs are not paid to the county treasurer on or prior to the date on which the redemption period expires or on or prior to the date on which the county treasurer will otherwise issue a tax deed, a tax deed may be issued to the purchaser on the day following the date on which the redemption period expires or on the date on which the county treasurer will otherwise issue a tax deed; and (j) the business address and telephone number of the county treasurer who is responsible for issuing the tax deed. (7) The amount of interest and costs provided for in subsection (6)(e) continues to accrue until the date of redemption. The total amount of interest and costs that must be paid for redemption must be calculated by the county treasurer as of the date of payment. (8) Proof of notice in whatever manner given must be filed with the county clerk and recorder. If the purchaser or assignee is other than the county, the proof of notice must be filed with the county clerk and recorder within 30 days of the mailing or publishing of the notice. If the purchaser or assignee is the county, the proof of notice must be filed before the issuance of the tax deed under this chapter. Once filed, the proof of notice is prima facie evidence of the sufficiency of the notice. (9) A county or any officer of a county may not be held liable for any error of notification.

History: En. Sec. 21, Ch. 587, L. 1987; amd. Sec. 10, Ch. 83, L. 1989; amd. Sec. 8, Ch. 704, L. 1989; amd. Sec. 1, Ch. 181, L. 1991; amd. Sec. 3, Ch. 97, L. 1993; amd. Sec. 2, Ch. 446, L. 1999; amd. Sec. 1, Ch. 7, L. 2007; amd. Sec. 22, Ch. 110, L. 2007; amd. Sec. 1, Ch. 411, L. 2009.



15-18-213. Form of tax deed -- prima facie evidence.

15-18-213. Form of tax deed -- prima facie evidence. (1) The form of a tax deed issued under the provisions of this chapter, executed by a county treasurer, must be made in substance as follows: This deed is made by .......... (name of county treasurer), county treasurer of the county of .......... (name of county), in the state of Montana, to .......... (name of purchaser, the purchaser's agent, or assignee), as provided by the laws of the state of Montana: Whereas, there was assessed for .......... (year) the following real property .......... (description of the property); and Whereas, the taxes for .......... (year) levied against the property amounted to $ ..........; and Whereas, the taxes were not paid and a property tax lien for the payment of the taxes attached and was sold to .......... (name of purchaser or the purchaser's agent or assignee) on .......... (date, including year) for the sum of $ .........., which amount included delinquent taxes in the amount of $ .........., penalties in the amount of $ .........., interest in the amount of $ .........., and other costs in the amount of $ ..........; and Whereas, a tax lien sale certificate was issued and filed or the sale otherwise recorded as required by law; and Whereas, notice was given to required parties in accordance with 15-18-212 that the issuance of a tax deed was pending; and Whereas, the property tax lien has not been redeemed by .......... (name of former owner) or any other person entitled to redeem it. Now, therefore, I, .......... (treasurer's name), county treasurer of the county of .........., in the state of Montana, in consideration of the sum of $ .......... paid, hereby grant to .......... (name of purchaser or the purchaser's agent or assignee) all the property situated in .......... County, state of Montana, described in this document. Witness my hand on this date .......... (date, including year). .................County Treasurer ......................County (2) A tax deed executed in substantially the form provided in subsection (1) is prima facie evidence that: (a) the property was assessed as required by law; (b) the taxes were levied in accordance with law; (c) the taxes were not paid when due; (d) notice of tax lien sale was given and a property tax lien was sold at the proper time and place as provided by law; (e) the property was not redeemed, and proper notice of a pending tax deed issuance was made as required by law; (f) the person who executed the deed was legally authorized to do so; and (g) if the real property was sold to pay delinquent taxes on personal property, the real property belonged to the person liable to pay the personal property tax.

History: En. Sec. 22, Ch. 587, L. 1987; amd. Sec. 4, Ch. 97, L. 1993; amd. Sec. 23, Ch. 110, L. 2007; amd. Sec. 2, Ch. 411, L. 2009.



15-18-214. Effect of deed.

15-18-214. Effect of deed. (1) A deed issued under this chapter conveys to the grantee absolute title to the property described in the deed as of the date of the expiration of the redemption period, free and clear of all liens and encumbrances, except: (a) when the claim is payable after the execution of the deed and: (i) a property tax lien attaches subsequent to the tax lien sale; or (ii) a lien of any special, rural, local improvement, irrigation, or drainage assessment is levied against the property; (b) when the claim is an easement, servitude, covenant, restriction, reservation, or similar burden lawfully imposed on the property; or (c) when the land is owned by the United States, this state, or a subdivision of this state. (2) Under the conditions described in subsection (1), the deed is prima facie evidence of the right of possession accrued as of the date of expiration of the period for redemption or the date upon which a tax deed was otherwise issued.

History: En. Sec. 23, Ch. 587, L. 1987; amd. Sec. 5, Ch. 704, L. 1989; amd. Sec. 24, Ch. 110, L. 2007.



15-18-215. Form of notice that tax deed may issue.

15-18-215. Form of notice that tax deed may issue. Section 15-18-212 requires that notice be given to all persons considered interested parties and to the current occupant of property that may be lost to a tax deed. The notice may be made as follows:

NOTICE THAT A TAX DEED MAY BE ISSUED

FURTHER NOTICE FOR THOSE PERSONS LISTED ABOVE WHOSE ADDRESSES ARE UNKNOWN:

History: En. Sec. 5, Ch. 97, L. 1993; amd. Sec. 25, Ch. 110, L. 2007.



15-18-216. Form of proof of notice.

15-18-216. Form of proof of notice. Section 15-18-212 requires that proof of notice must be filed with the county clerk. The proof of notice may be made as follows:

PROOF OF NOTICE

History: En. Sec. 6, Ch. 97, L. 1993; amd. Sec. 3, Ch. 411, L. 2009.



15-18-217. Form of cancellation.

15-18-217. Form of cancellation. The notice of cancellation required by 15-18-212 of a tax lien as evidenced by a tax lien sale certificate or assignment may be made as follows: I, ......, the treasurer of ....... County, certify that ....... (name of the purchaser or the purchaser's agent or assignee) of ....... (address), purchased a tax lien ...... (tax lien sale certificate no. or tax lien assignment no.) on property owned by ...... (name of owner of record). See legal description attached as exhibit "A", Tax Receipt No. ..... on ..... (date). I further certify that pursuant to 15-18-212(3)(a), notice was given to ...... (name of purchaser or the purchaser's agent or assignee) that the tax lien will be canceled if the purchaser does not comply with provisions of 15-18-212 within 120 days from ....... (date of mailing of certified letter). I further certify that the treasurer of ...... County has no record of notice by the owner of the tax lien in accordance with 15-18-212(8). Therefore, noncompliance by the assignee has caused the tax lien to be canceled this ....... (date). ......................... Name of County Treasurer

History: En. Sec. 3, Ch. 446, L. 1999; amd. Sec. 2, Ch. 7, L. 2007; amd. Sec. 26, Ch. 110, L. 2007.



15-18-218. Charge not allowed for filings or recordings made by county treasurer.

15-18-218. Charge not allowed for filings or recordings made by county treasurer. The county clerk and recorder may not impose a charge for tax lien assignments, tax lien sale certificates, certificates of redemption, or any other form that the county treasurer is required to file or record with the county clerk and recorder.

History: En. Sec. 4, Ch. 446, L. 1999; amd. Sec. 27, Ch. 110, L. 2007.






Part 3. Action for Tax Deed (Repealed)

15-18-301. Repealed.

15-18-301. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 1, Ch. 176, L. 1933; re-en. Sec. 2215.1, R.C.M. 1935; R.C.M. 1947, 84-4162.



15-18-302. Repealed.

15-18-302. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 2, Ch. 176, L. 1933; re-en. Sec. 2215.2, R.C.M. 1935; amd. Sec. 1, Ch. 100, L. 1937; R.C.M. 1947, 84-4163.



15-18-303. Repealed.

15-18-303. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 3, Ch. 176, L. 1933; re-en. Sec. 2215.3, R.C.M. 1935; R.C.M. 1947, 84-4164; amd. Sec. 67, Ch. 575, L. 1981.



15-18-304. Repealed.

15-18-304. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 4, Ch. 176, L. 1933; re-en. Sec. 2215.4, R.C.M. 1935; R.C.M. 1947, 84-4165.



15-18-305. Repealed.

15-18-305. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 5, Ch. 176, L. 1933; re-en. Sec. 2215.5, R.C.M. 1935; amd. Sec. 17, Ch. 52, L. 1977; amd. Sec. 8, Ch. 126, L. 1977; R.C.M. 1947, 84-4166; amd. Sec. 11, Ch. 581, L. 1979.



15-18-306. Repealed.

15-18-306. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 6, Ch. 176, L. 1933; re-en. Sec. 2215.6, R.C.M. 1935; R.C.M. 1947, 84-4167.



15-18-307. Repealed.

15-18-307. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 7, Ch. 176, L. 1933; re-en. Sec. 2215.7, R.C.M. 1935; R.C.M. 1947, 84-4168.



15-18-308. Repealed.

15-18-308. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 8, Ch. 176, L. 1933; re-en. Sec. 2215.8, R.C.M. 1935; amd. Sec. 9, Ch. 126, L. 1977; R.C.M. 1947, 84-4169.



15-18-309. Repealed.

15-18-309. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 9, Ch. 176, L. 1933; re-en. Sec. 2215.9, R.C.M. 1935; amd. Sec. 1, Ch. 63, L. 1937; R.C.M. 1947, 84-4170.






Part 4. Quiet Title

15-18-401. Repealed.

15-18-401. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 131, p. 115, L. 1891; re-en. Sec. 3898, Pol. C. 1895; re-en. Sec. 2654, Rev. C. 1907; amd. Sec. 1, Ch. 50, L. 1909; re-en. Sec. 2214, R.C.M. 1921; Cal. Pol. C. Sec. 3787; amd. Sec. 1, Ch. 85, L. 1927; re-en. Sec. 2214, R.C.M. 1935; amd. Sec. 1, Ch. 29, L. 1947; R.C.M. 1947, 84-4158(part).



15-18-402. Repealed.

15-18-402. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 131, p. 115, L. 1891; re-en. Sec. 3898, Pol. C. 1895; re-en. Sec. 2654, Rev. C. 1907; amd. Sec. 1, Ch. 50, L. 1909; re-en. Sec. 2214, R.C.M. 1921; Cal. Pol. C. Sec. 3787; amd. Sec. 1, Ch. 85, L. 1927; re-en. Sec. 2214, R.C.M. 1935; amd. Sec. 1, Ch. 29, L. 1947; R.C.M. 1947, 84-4158(part).



15-18-403. Repealed.

15-18-403. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 132, p. 115, L. 1891; re-en. Sec. 3899, Pol. C. 1895; re-en. Sec. 2655, Rev. C. 1907; re-en. Sec. 2215, R.C.M. 1921; Cal. Pol. C. Sec. 3788; amd. Sec. 2, Ch. 85, L. 1927; re-en. Sec. 2215, R.C.M. 1935; R.C.M. 1947, 84-4161.



15-18-404. Repealed.

15-18-404. Repealed. Sec. 59, Ch. 587, L. 1987.

History: En. Sec. 4, Ch. 65, L. 1933; re-en. Sec. 2208.4, R.C.M. 1935; R.C.M. 1947, 84-4142.



15-18-405. through reserved.

15-18-405 through 15-18-410 reserved.



15-18-411. Action to quiet title to tax deed -- notice.

15-18-411. Action to quiet title to tax deed -- notice. (1) (a) In an action brought to set aside or annul any tax deed or to determine the rights of a purchaser to real property claimed to have been acquired through tax proceedings or a tax lien sale, the purchaser, upon filing an affidavit, may obtain from the court an order directed to the person claiming to: (i) own the property; (ii) have any interest in or lien upon the property; (iii) have a right to redeem the property; or (iv) have rights hostile to the tax title. (b) The person described in subsections (1)(a)(i) through (1)(a)(iv) is referred to as the true owner. (c) Except as provided in subsection (1)(d), the order described in subsection (1)(a) may command the true owner to: (i) deposit with the court for the use of the purchaser: (A) the amount of all taxes, interest, penalties, and costs that would have accrued if the property had been regularly and legally assessed and taxed as the property of the true owner and was about to be redeemed by the true owner; and (B) the amount of all sums reasonably paid by the purchaser following the order and after 3 years from the date of the tax lien sale to preserve the property or to make improvements on the property while in the purchaser's possession, as the total amount of the taxes, interest, penalties, costs, and improvements is alleged by the plaintiff and as must appear in the order; or (ii) show cause on a date to be fixed in the order, not exceeding 30 days from the date of the order, why the payment should not be made. (d) The deposit provided for in subsection (1)(c) may not be required of a person found by the court to be indigent following an examination into the matter by the court upon the request of a true owner claiming to be indigent. (2) The affidavit must list the name and address of the true owner and whether the owner is in the state of Montana, if known to the plaintiff, or state that the address of the true owner is not known to the plaintiff. (3) (a) The order must be filed with the county clerk and a copy served personally upon each person shown in the affidavit claiming to be a true owner and whose name and address are reasonably ascertainable. (b) Jurisdiction is acquired over all other persons by: (i) publishing the order once in the official newspaper of the county; (ii) posting the order in three public places in the county at least 10 days prior to the hearing; and (iii) giving a copy to the county treasurer.

History: En. Sec. 24, Ch. 587, L. 1987; amd. Sec. 1, Ch. 104, L. 1991; amd. Sec. 1, Ch. 375, L. 2005; amd. Sec. 30, Ch. 2, L. 2009.



15-18-412. Procedure in tax deed quiet title action.

15-18-412. Procedure in tax deed quiet title action. (1) Upon the hearing of the order to show cause, the court has jurisdiction to determine the amount to be deposited and to make an order that the same be paid to the court within a period not exceeding 30 days after the order is made. (2) (a) Except as provided in subsections (2)(b) and (2)(c), if the amount is not paid within the time fixed by the court, the true owner is considered to have waived any defects in the tax proceedings and any right of redemption. In the event of waiver, the true owner has no claim of any kind against the state or purchaser and a decree must be entered in the action quieting the title of the purchaser as against the true owner. (b) The proceedings are void if the taxes were not delinquent or have been paid. (c) A deposit is not required if the true owner is found by the court to be indigent following an examination into the matter by the court upon the request of a true owner claiming to be indigent. (3) If payment is made to the court and the true owner is successful in the action and the tax proceedings are declared void, the amount deposited with the court must be paid to the purchaser. (4) If the purported true owner is not successful in the action and the title of the purchaser is sustained, the money must be returned to the purported true owner. (5) In any action brought by a purchaser to quiet title, several tracts of land, whether contiguous or noncontiguous or owned by different defendants, may be set forth in one complaint. All persons claiming any title to, interest in, or lien upon any of the premises or any part of the premises may be joined as defendants, even though their claims are independent, are not in common, and do not cover the same tracts. The procedure in the action must follow, as nearly as practicable, the procedure specified in 70-28-101 through 70-28-109. (6) In the final judgment, the court shall also determine the rights resulting from any additional taxes on the property accruing or being paid by either party during the pendency of the suit. (7) In the quiet title action, the court has complete jurisdiction to fix the amount of taxes that should have been paid, including penalties, interest, and costs, and to determine all questions necessary in granting full relief, including the power to order the department or any tax officer to make and certify to the court a corrected or new assessment or to do any other act necessary to enable the court to do complete justice. Errors may be reviewed on appeal from the final judgment.

History: En. Sec. 25, Ch. 587, L. 1987; amd. Sec. 2, Ch. 104, L. 1991; amd. Sec. 93, Ch. 27, Sp. L. November 1993.



15-18-413. Title conveyed by deed -- defects.

15-18-413. Title conveyed by deed -- defects. (1) All deeds executed more than 3 years after the applicable tax lien sale convey to the grantee absolute title to the property described in the deed as of 3 years following the date of sale of the property interest at the tax lien sale. (2) The conveyance includes: (a) all right, title, interest, estate, lien, claim, and demand of the state of Montana and of the county in and to the property; and (b) the right, if the tax deed, tax lien sale, or any of the tax proceedings upon which the deed may be based are attacked and held irregular or void, to recover the unpaid taxes, interest, penalties, and costs that would accrue if the tax proceedings had been regular and it was desired to redeem the property. (3) The tax deed is free of all encumbrances except as provided in 15-18-214(1)(a) through (1)(c). (4) A tax deed is prima facie evidence of the right of possession accruing as of the date of the expiration of the redemption period described in 15-18-111. (5) (a) Subject to subsection (5)(b), if any tax deed or deed purporting to be a tax deed is issued more than 3 years and 30 days after the date of the sale of the property interest at the applicable tax lien sale, the grantee may publish in the official newspaper of the county, once a week for 2 consecutive weeks, a notice entitled "Notice of Claim of a Tax Title". The notice must: (i) describe all property claimed to have been acquired by a tax deed; (ii) contain an estimate of the amount due on the property for delinquent taxes, interest, penalties, and costs; (iii) contain a statement that for further specific information, reference must be made to the records in the office of the county treasurer; (iv) list the name and address of record of the person in whose name the property was assessed or taxed; and (v) contain a statement that demand is made that the true owner shall, within 30 days after the later of service or the first publication of the notice, pay to the county treasurer for use by the claimant the amount of taxes, interest, penalties, and costs as the same appear in the records of the county treasurer to redeem the property or the true owner may bring a suit to quiet the true owner's title or to set aside the tax deed. (b) The notice described in subsection (5)(a) must be served on a taxpayer whose name and address are reasonably ascertainable. (6) (a) Provided that the statutory requirements for a notice of intended issuance of a tax deed required by 15-18-212 have been complied with and if within the 30-day period the taxes, interest, penalties, and costs are not paid or a quiet title action is not brought, all defects in the tax proceedings and any right of redemption are considered waived. Except as provided in subsection (6)(b), after the 30-day period, the title to the property described in the notice and in the tax deed is valid and binding, irrespective of any irregularities, defects, or omissions in any of the provisions of the laws of Montana regarding the assessment, levying of taxes, or sale of property for taxes, whether or not the irregularities, defects, or omissions could void the proceedings. (b) The proceedings in subsection (6)(a) are void if the taxes were not delinquent or have been paid.

History: En. Sec. 26, Ch. 587, L. 1987; amd. Sec. 1, Ch. 407, L. 1997; amd. Sec. 31, Ch. 2, L. 2009.









CHAPTER 23. CENTRALLY ASSESSED PROPERTY

Part 1. General Provisions

15-23-101. Properties centrally assessed.

15-23-101. Properties centrally assessed. The department shall centrally assess each year: (1) the railroad transportation property of railroads and railroad car companies operating in more than one county in the state or more than one state; (2) property owned by a corporation or other person operating a single and continuous property operated in more than one county or more than one state including but not limited to: (a) telegraph, telephone, microwave, and electric power or transmission lines; (b) rate-regulated natural gas transmission or oil transmission pipelines regulated by the public service commission or the federal energy regulatory commission; (c) common carrier pipelines as defined in 69-13-101 or a pipeline carrier as defined in 49 U.S.C. 15102(2); (d) natural gas distribution utilities; (e) the gas gathering facilities specified in 15-6-138(5); (f) canals, ditches, flumes, or like properties; and (g) if congress passes legislation that allows the state to tax property owned by an agency created by congress to transmit or distribute electrical energy, property constructed, owned, or operated by a public agency created by congress to transmit or distribute electrical energy produced at privately owned generating facilities, not including rural electric cooperatives; (3) all property of scheduled airlines; (4) the net proceeds of mines, except bentonite mines; (5) the gross proceeds of coal mines; and (6) property described in subsections (1) and (2) that is subject to the provisions of Title 15, chapter 24, part 12.

History: En. 84-7801 by Sec. 1, Ch. 98, L. 1977; R.C.M. 1947, 84-7801; amd. Sec. 4, Ch. 686, L. 1979; amd. Sec. 3, Ch. 478, L. 1981; amd. Sec. 4, Ch. 683, L. 1983; amd. Sec. 2, Ch. 10, Sp. L. July 1992; amd. Sec. 61, Ch. 42, L. 1997; amd. Sec. 2, Ch. 531, L. 1999; amd. Sec. 8, Ch. 583, L. 1999; amd. Sec. 18, Ch. 7, L. 2001; amd. Sec. 14, Ch. 559, L. 2005; amd. Sec. 3, Ch. 487, L. 2009; amd. Sec. 6, Ch. 411, L. 2011; amd. Sec. 4, Ch. 396, L. 2013.



15-23-102. Independent appraisal option.

15-23-102. Independent appraisal option. (1) The department of revenue may have property subject to the provisions of this chapter assessed by a qualified independent appraiser when both the department and the owner of the property subject to the assessment agree in writing: (a) on a particular independent appraiser to do an appraisal; (b) to share the costs of the independent appraisal; and (c) to accept the results of the appraisal. (2) Appeals from the decision of the department are subject to mediation under 15-1-212 and may be taken to the state tax appeal board.

History: En. 84-7802 by Sec. 2, Ch. 98, L. 1977; R.C.M. 1947, 84-7802; (1)En. Sec. 1, Ch. 253, L. 1983; amd. Sec. 15, Ch. 526, L. 1983; amd. Sec. 3, Ch. 36, L. 1999; amd. Sec. 6, Ch. 419, L. 2013.



15-23-103. Due date of reports and returns -- extensions.

15-23-103. Due date of reports and returns -- extensions. (1) Except as provided in subsection (2), each report or return described in 15-23-301, 15-23-402, 15-23-502, 15-23-701, or 15-23-517 must be delivered to the department on or before March 31 each year. (2) Each report or return for a natural gas or oil pipeline described in 15-23-301 must be delivered to the department on or before April 15 each year. (3) Each report described in 15-23-204, 15-23-212, 15-23-515, 15-23-516, or 15-23-518 must be delivered to the department before April 15 each year. (4) The department may for good cause extend the time for filing a return or report for not more than 30 days.

History: En. 84-7803 by Sec. 3, Ch. 98, L. 1977; amd. Sec. 2, Ch. 494, L. 1977; R.C.M. 1947, 84-7803; amd. Sec. 1, Ch. 606, L. 1983; amd. Sec. 5, Ch. 531, L. 1989; amd. Sec. 5, Ch. 695, L. 1991; amd. Sec. 3, Ch. 10, Sp. L. July 1992; amd. Sec. 5, Ch. 506, L. 1993; amd. Sec. 5, Ch. 397, L. 1995; amd. Sec. 30, Ch. 451, L. 1995.



15-23-104. Failure to file -- estimate by department -- penalty.

15-23-104. Failure to file -- estimate by department -- penalty. (1) If any person fails to file a report or return within the time established in 15-23-103 or by a later date approved by the department, the department shall estimate the value of the property that should have been reported on the basis of the best available information. In estimating the value of the net proceeds of mines, the department shall proceed under 15-23-506, and in estimating the value of the gross proceeds of coal mines, the department shall proceed under 15-35-107. In estimating the value of all other property subject to assessment under parts 2 through 4 of this chapter, the department shall proceed under 15-1-303. In estimating value under this section, the department may subpoena a person or the person's agent as specified in 15-1-302. An assessment pursuant to parts 5, 7, and 8 of this chapter based on estimated value or imputed value is subject to review under 15-1-211 and mediation under 15-1-212. For each month or part of a month that a report is delinquent, the department shall impose and collect a $25 penalty, with the total not to exceed $200, and shall deposit the penalty to the credit of the general fund. The department shall assess a penalty of 1% of the tax due for each month or part of a month that the report is delinquent. The department shall notify the county treasurer of each affected county of the amount of the penalty, and the treasurer shall collect the penalty in the same manner as the taxes to which the penalty applies. (2) For a delinquency in reporting under 15-23-212, the department shall assess a penalty of 1% of the tax due for each month or part of a month that the report is delinquent.

History: En. 84-7804 by Sec. 4, Ch. 98, L. 1977; R.C.M. 1947, 84-7804; amd. Sec. 2, Ch. 606, L. 1983; amd. Sec. 3, Ch. 357, L. 1985; amd. Sec. 6, Ch. 811, L. 1991; amd. Sec. 4, Ch. 10, Sp. L. July 1992; amd. Sec. 94, Ch. 27, Sp. L. November 1993; amd. Sec. 31, Ch. 451, L. 1995; amd. Sec. 7, Ch. 419, L. 2013.



15-23-105. Apportionment among counties.

15-23-105. Apportionment among counties. The department shall apportion the value of property assessed under 15-23-101, 15-23-205, or 15-23-403, other than railroad car company property, among the counties in which such property is located. Apportionment shall be on a mileage basis or on the basis of the original installed cost of the centrally assessed property located in the respective counties. If the property is of such a character that its value cannot reasonably be apportioned on the basis of mileage or on the basis of the original installed cost of the centrally assessed property located in the respective counties, the department may adopt such other method or basis of apportionment as may be just or proper.

History: En. 84-7805 by Sec. 5, Ch. 98, L. 1977; R.C.M. 1947, 84-7805; amd. Sec. 5, Ch. 686, L. 1979; amd. Sec. 5, Ch. 10, Sp. L. July 1992.



15-23-106. Report to the counties.

15-23-106. Report to the counties. (1) On or before July 1, the department shall prepare for each county a statement listing: (a) the assessed value of railroad property, as determined under 15-23-205, apportioned to the county, including the length or other description of the property; (b) the assessed value of utility property, as determined under 15-23-303, apportioned to the county, including the length or other description of the property; (c) the assessed value of property of airline companies, as determined under 15-23-403, apportioned to the county; 90% of the value of the property of airline companies apportioned to any county by reason of a state airport being located in the county must be stated separately from the remaining assessed value of the property of airline companies apportioned to the county; (d) the assessed value of the net proceeds and royalties from mines in the county, as determined under 15-23-503, 15-23-505, and 15-23-515 through 15-23-518; and (e) the assessed value of the gross proceeds from coal mines, as described in 15-23-701. (2) The department shall enter the reported assessed values in the property tax record for the county.

History: En. 84-7806 by Sec. 6, Ch. 98, L. 1977; R.C.M. 1947, 84-7806; amd. Sec. 1, Ch. 238, L. 1981; amd. Sec. 6, Ch. 20, L. 1985; amd. Sec. 6, Ch. 531, L. 1989; amd. Sec. 6, Ch. 695, L. 1991; amd. Sec. 6, Ch. 506, L. 1993; amd. Sec. 95, Ch. 27, Sp. L. November 1993; amd. Sec. 6, Ch. 397, L. 1995; amd. Sec. 32, Ch. 451, L. 1995.



15-23-107. Amended assessment.

15-23-107. Amended assessment. Whenever the valuation of centrally assessed property is revised under 15-8-601 or 15-23-102, the department shall, within 15 days following the final decision or order, enter the revision in the property tax record for each applicable county.

History: En. 84-7807 by Sec. 7, Ch. 98, L. 1977; R.C.M. 1947, 84-7807; amd. Sec. 96, Ch. 27, Sp. L. November 1993; amd. Sec. 4, Ch. 36, L. 1999.



15-23-108. Rulemaking authority.

15-23-108. Rulemaking authority. The department of revenue may adopt rules necessary for the taxation of property under this chapter.

History: En. 84-708.1 by Sec. 53, Ch. 405, L. 1973; amd. Sec. 1, Ch. 134, L. 1975; amd. Sec. 1, Ch. 381, L. 1975; amd. Sec. 1, Ch. 465, L. 1975; amd. Sec. 9, Ch. 98, L. 1977; amd. Sec. 53, Ch. 566, L. 1977; R.C.M. 1947, 84-708.1(2).



15-23-109. and reserved.

15-23-109 through 15-23-110 reserved.



15-23-111. Centrally administered tax-exempt property.

15-23-111. Centrally administered tax-exempt property. The possession or beneficial use of tax-exempt property that exists in more than one county or more than one state must be administered under the provisions of this chapter.

History: En. Sec. 2, Ch. 683, L. 1983.



15-23-112. through reserved.

15-23-112 through 15-23-114 reserved.



15-23-115. Interest.

15-23-115. Interest. If the department determines that a taxpayer has incorrectly reported a value under 15-23-502, 15-23-515, 15-23-516, 15-23-517, 15-23-518, 15-23-701, or 15-23-802 and if an additional tax is due, there must be added to the tax until paid in full interest at the rate of 1% a month or fraction of a month from the date the original tax was due and payable. A taxpayer subject to imposition of interest pursuant to this section is not subject to the penalty and interest provisions contained in 15-16-102.

History: En. Sec. 1, Ch. 112, L. 1983; amd. Sec. 7, Ch. 531, L. 1989; amd. Sec. 7, Ch. 695, L. 1991; amd. Sec. 7, Ch. 506, L. 1993; amd. Sec. 97, Ch. 27, Sp. L. November 1993; amd. Sec. 7, Ch. 397, L. 1995; amd. Sec. 33, Ch. 451, L. 1995.



15-23-116. Statute of limitations.

15-23-116. Statute of limitations. (1) Except as otherwise provided in this section, no deficiency may be assessed or collected with respect to the year for which a return is filed unless the notice of additional tax proposed to be assessed is mailed within 5 years from the date the return was filed. For the purposes of this section, a return filed before the last day prescribed for filing is considered as filed on the last day. If the taxpayer, before the expiration of the period prescribed for assessment of the tax, consents in writing to an assessment after that time, the tax may be assessed at any time prior to the expiration of the period agreed upon. (2) Except as provided in subsection (3), a refund or credit may not be allowed or paid unless the taxpayer has paid the tax under protest as provided by 15-1-402. (3) If the department determines that the taxpayer has made an overpayment, the department shall refund or credit the overpayment if the overpayment was discovered within 5 years from the last day prescribed for filing the return. (4) If a return is required to be filed and the taxpayer fails to file the return, the tax may be assessed or an action to collect the tax may be brought at any time. If a return is required to be filed and the taxpayer files a fraudulent return, the 5-year period provided for in subsection (1) does not begin until discovery of the fraud by the department.

History: En. Sec. 1, Ch. 194, L. 1983; amd. Sec. 2, Ch. 536, L. 2005.






Part 2. Railroads

15-23-201. Renumbered .

15-23-201. Renumbered . 15-23-204, Sec. 5(2)(a), Ch. 531, L. 1999.



15-23-202. Renumbered .

15-23-202. Renumbered . 15-23-205, Sec. 5(2)(b), Ch. 531, L. 1999.



15-23-203. Definitions relating to taxes.

15-23-203. Definitions relating to taxes. As used in this part, unless the context requires otherwise, the following definitions apply: (1) (a) "Base value" means, except as provided in subsection (1)(b), the system value of railroad transportation property of a railroad in the preceding tax year. (b) For tax year 1999, base value means the system value of railroad transportation property used to determine the railroad's Montana property taxes paid for the 1998 tax year. (2) "Capitalization rate" means the capitalization rate reported by the surface transportation board, provided for in 49 U.S.C. 701, in its annual cost of capital report. (3) "Change in earnings" means the value determined by dividing the average earnings for the 5 years immediately preceding the current tax year by the average earnings for the 5 years immediately preceding the previous tax year. (4) "Change in the capitalization rate" means the value derived by dividing the current year capitalization rate by the preceding year capitalization rate. (5) "Earnings" means income realized before deducting depreciation, interest expenses, lease expenses, and taxes. (6) "Gross profit margin" means the ratio of earnings to operating revenue. (7) "Leased property" means property that is subject to an agreement that transfers the use of the property to the lessee during the term of the lease and that is not capitalized on the lessee's balance sheet. (8) "Operating revenue" means the amount of money that the railroad is entitled to receive or that accrues to its benefit from services rendered in transporting property or persons by rail. (9) "System cost" means the total depreciated cost of all railroad transportation property, including leased property within the state and outside the state.

History: En. Sec. 3, Ch. 531, L. 1999.



15-23-204. Assessment of railroads.

15-23-204. Assessment of railroads. The president, secretary, or managing agent or such other officer as the department of revenue may designate of any corporation and each person or association of persons owning or operating any railroad in more than one county in this state or more than one state must on or before April 15 each year furnish the department a statement signed and sworn to by one of such officers or by the person or one of the persons forming such association, showing in detail for the year ending December 31 immediately preceding: (1) the whole number of miles of railroad in the state and, where the line is partly out of the state, the whole number of miles without the state and the whole number within the state, owned or operated by such corporation, person, or association; (2) the value of the roadway, roadbed, and rails of the whole railroad and the value of the same within the state; (3) the width of the right-of-way; (4) the number of each kind of all rolling stock used by such corporation, person, or association in operating the entire railroad, including the part without the state; (5) the number, kind, and value of rolling stock owned and operated in the state; (6) the number, kind, and value of rolling stock used in the state but not owned by the party making the returns; (7) the number, kind, and value of rolling stock owned but used out of the state, either upon divisions of road operated by the party making the returns or by and upon other railroads; (8) the whole number of sidetracks in each county, including the number of miles of track in each railroad yard in the state; (9) the number of each kind of rolling stock used in operating the entire railroad, including the part without the state, which must include a detailed statement of the number and value thereof of all engines; passenger, mail, express, baggage, freight, and other cars; or property owned or leased by such corporation, person, or association; (10) the number of sleeping and dining cars not owned by such corporation, person, or association but used in operating the railroads of such corporation, person, or association in the state or on the line of the road without the state during each month of the year for which the return is made; also the number of miles each month the cars have been run or operated within and without the state; (11) a description of the road, giving the points of entrance into and the points of exit from each county, with a statement of the number of miles in each county. When a description of the road has once been given, no other annual description thereof is necessary unless the road has been changed. Whenever the road or any portion of the road is advertised to be sold or is sold for taxes, either state or county, no other description is necessary than that given by, and the same is conclusive upon, the person, corporation, or association giving the description. No assessment is invalid on account of a misdescription of the railroad or the right-of-way for the same. If such statement is not furnished as above provided, the assessment made by the department upon the property of the corporation, person, or association failing to furnish the statement is conclusive and final. (12) the gross earnings of the entire road; (13) the gross earnings of the road within the state and, if the railroad is let to other operators, how much was derived by the lessor as rental; (14) the cost of operating the entire road, exclusive of sinking fund, expenses of land department, and money paid to the United States; (15) net income for such year and amount of dividend declared; (16) capital stock authorized; (17) capital stock paid in; (18) funded debt; (19) number of shares authorized; (20) number of shares of stock issued; (21) number, kind, and total number of miles traveled within the state by railroad cars owned by railroad car companies; and (22) any other facts the department may require.

History: En. Sec. 1675, 5th Div. Comp. Stat. 1887; amd. Sec. 43, p. 87, L. 1891; re-en. Sec. 3737, Pol. C. 1895; re-en. Sec. 2556, Rev. C. 1907; re-en. Sec. 2131, R.C.M. 1921; Cal. Pol. C. Sec. 3664; amd. Sec. 1, Ch. 7, L. 1925; re-en. Sec. 2131, R.C.M. 1935; amd. Sec. 23, Ch. 516, L. 1973; amd. Sec. 10, Ch. 98, L. 1977; amd. Sec. 1, Ch. 494, L. 1977; R.C.M. 1947, 84-801; amd. Sec. 6, Ch. 10, Sp. L. July 1992; Sec. 15-23-201, MCA 1997; redes. 15-23-204 by Sec. 5(2)(a), Ch. 531, L. 1999.



15-23-205. Assessment -- how made.

15-23-205. Assessment -- how made. (1) The department shall assess the railroad transportation property of all railroads operated in more than one county or more than one state as provided in this section. Assessment must be made to the person owning or leasing or using the property and must be made upon the entire railroad within the state. (2) The department shall determine the value of the railroad system for the current year by multiplying the base value of the railroad by the value change factor determined under subsection (3). (3) (a) The value change factor is the sum of the income change factor, weighted by 50%, the gross profit margin change factor, weighted by 25%, and the property change factor, weighted by 25%. (b) The income change factor is determined by dividing the change in earnings by the change in the capitalization rate. (c) The gross profit margin change factor is determined by dividing the average gross profit margin for the 2 years immediately preceding the current tax year by the average gross profit margin for the 2 years immediately preceding the previous tax year. (d) The property change factor is determined by dividing the system cost reported by the railroad for the tax year immediately preceding the current tax year by the system cost reported by the railroad for the tax year immediately preceding the previous tax year. (4) The department shall apportion the system value of the railroad to Montana by multiplying the system value of the railroad determined under subsection (2) by the average of the allocation factor for the 2 years immediately preceding the current tax year. The allocation factor is determined under subsection (5). (5) The allocation factor used to apportion the system value of the railroad to Montana is the average of the sum of: (a) the ratio of track miles in the state to total system track miles; (b) the ratio of revenue ton miles in the state to total system revenue ton miles; (c) the ratio of gross investment in road and equipment in the state to total system gross investment in road and equipment; (d) the ratio of operating revenue reported in the state to total system operating revenue; and (e) the ratio of railroad car and locomotive miles in the state to total system railroad car and locomotive miles. (6) The department shall take into account extenuating circumstances to adjust the assessed value of railroad property in the state. Occurrences that may result in an adjustment to the assessed value of railroad property include but are not limited to: (a) extraordinary, unusual, or infrequent events that are material in nature and of a character different from the typical or customary business operations, that are not expected to recur frequently, and that are not normally considered in the evaluation of the operating results of a business; and (b) material increases or decreases in income and property as a result of events such as writeoffs, writedowns, and changes in accounting methods or practices. (7) In determining the taxable value of railroad property, the department shall determine the percentage rate "R" provided for in 15-6-145 in order to achieve compliance with the requirements of the federal Railroad Revitalization and Regulatory Reform Act of 1976, as amended.

History: En. Sec. 1675, 5th Div. Comp. Stat. 1887; amd. Sec. 44, p. 89, L. 1891; re-en. Sec. 3738, Pol. C. 1895; re-en. Sec. 2557, Rev. C. 1907; re-en. Sec. 2132, R.C.M. 1921; Cal. Pol. C. Sec. 3665; re-en. Sec. 2132, R.C.M. 1935; amd. Sec. 1, Ch. 13, L. 1939; amd. Sec. 62(a), Ch. 405, L. 1973; amd. Sec. 11, Ch. 98, L. 1977; R.C.M. 1947, 84-802; amd. Sec. 6, Ch. 686, L. 1979; amd. Sec. 2, Ch. 367, L. 1981; amd. Sec. 8, Ch. 743, L. 1985; amd. Sec. 4, Ch. 531, L. 1999; Sec. 15-23-202, MCA 1997; redes. 15-23-205 by Sec. 5(2)(b), Ch. 531, L. 1999; amd. Sec. 9, Ch. 583, L. 1999.



15-23-206. through reserved.

15-23-206 through 15-23-210 reserved.



15-23-211. Definitions.

15-23-211. Definitions. As used in 15-23-211 through 15-23-216, unless the context requires otherwise, the following definitions apply: (1) "Average levy" means the average statewide rate of taxation on commercial and industrial property. (2) "Person" includes an individual, firm, association, company, partnership, corporation, joint-stock company, agency, syndicate, or cooperative. (3) "Private railroad cars" means all railroad cars that: (a) are not owned by a railroad company operating in this state; (b) are used for transporting persons or freight; and (c) are not otherwise assessed for property taxation in this state. (4) "Railroad car company" means any person, other than a railroad company, engaged in operating, leasing, or furnishing private railroad cars, whether or not owned by that person, for the transportation of persons or freight over railroad lines located wholly or partially within this state.

History: En. Sec. 7, Ch. 10, Sp. L. July 1992; amd. Sec. 1, Ch. 532, L. 1993; amd. Sec. 1, Ch. 16, L. 1997.



15-23-212. Annual report.

15-23-212. Annual report. Each railroad car company shall, annually and within the time requirements of 15-23-103(3) and (4), file with the department of revenue a report, signed and sworn to by one of its designated officers, that provides the following information as of the preceding December 31: (1) the name and nature of the business of the company; (2) the number, kind, acquisition cost, date of acquisition, and name of owner of its private railroad cars; (3) the cost of additions and betterment, special equipment, racks, protective equipment, or any other modification or improvement to a car since acquisition; (4) the total car miles traveled, loaded and unloaded, within the state during the calendar year preceding the date of filing; (5) the total car miles traveled, loaded and unloaded, within and outside of the state during the calendar year preceding the date of filing; (6) the average number of miles traveled by each class of car during the year; (7) the description and location of real and personal property that is owned by the railroad car company and that is subject to taxation within this state; and (8) any other facts the department may require.

History: En. Sec. 8, Ch. 10, Sp. L. July 1992.



15-23-213. Assessment -- allocation -- taxable value.

15-23-213. Assessment -- allocation -- taxable value. (1) The department of revenue shall assess the property in the name of the railroad car company owning the property unless the property is reported by another person leasing or operating the property. (2) The allocation of property to this state must be made on the basis of the car miles traveled within the state to the total car miles traveled unless the department by administrative rule adopts a different formula. (3) In determining taxable value, the department shall use the percentage rate "R", as provided in 15-6-145, to achieve compliance with the requirements of the federal Railroad Revitalization and Regulatory Reform Act of 1976, as amended.

History: En. Sec. 9, Ch. 10, Sp. L. July 1992.



15-23-214. Determination of tax -- payment -- penalty and interest.

15-23-214. Determination of tax -- payment -- penalty and interest. (1) Subject to 15-10-420 and on or before the third Monday in October, the department shall compute the tax on railroad car company property by multiplying the taxable value of the property by the average levy. (2) After determining the tax, the department shall send to the last-known address of each railroad car company subject to taxation a written notice, postage prepaid, showing the amount of taxes due for the current year and any delinquent amount for prior years. The notice must include the taxable value of the property and the average levy used to compute the tax. (3) The tax is due and payable to the department under the provisions of 15-16-102. A tax not received by the department within the time requirements of 15-16-102 is delinquent and subject to penalty and interest as provided in 15-1-216.

History: En. Sec. 10, Ch. 10, Sp. L. July 1992; amd. Sec. 96, Ch. 584, L. 1999; amd. Sec. 4, Ch. 594, L. 2005.



15-23-215. Deposit of taxes.

15-23-215. Deposit of taxes. All taxes, penalties, and interest collected by the department of revenue under 15-23-211 through 15-23-216 must be deposited in the general fund.

History: En. Sec. 11, Ch. 10, Sp. L. July 1992.



15-23-216. Lien -- collection actions.

15-23-216. Lien -- collection actions. (1) A tax due under 15-23-211 through 15-23-216 is a lien on all real and personal property of the railroad car company to the same extent as are other taxes under 15-16-401 and 15-16-402. (2) The department may at any time after the taxes are delinquent use the following collection actions: (a) seizure and sale of personal property, as provided in 15-17-911, with the department having the same authority as the county treasurer; (b) suit for collection in district court; or (c) issuance of a warrant for distraint, as provided in Title 15, chapter 1, part 7. (3) The use of one collection method does not prevent the department from using other collection methods.

History: En. Sec. 12, Ch. 10, Sp. L. July 1992.






Part 3. Public Utilities

15-23-301. Officers of certain public utility companies to furnish statement to department.

15-23-301. Officers of certain public utility companies to furnish statement to department. The president, secretary, or managing agent of a corporation or any other officer that the department may designate and each person or association of persons owning or operating a telegraph, telephone, microwave, or electric power or transmission line, a natural gas distribution utility, a rate-regulated natural gas transmission or oil transmission pipeline regulated by the public service commission or the federal energy regulatory commission, a common carrier pipeline as defined in 69-13-101, a pipeline carrier as defined in 49 U.S.C. 15102(2), or any canal, ditch, flume, or other property, other than real estate not included in a right-of-way, that constitutes a single and continuous property throughout more than one county or state, shall each year furnish the department with a statement, signed and sworn to by one of the officers or by the person or one of the persons forming the association, showing in detail for the year ending on December 31 immediately preceding: (1) the whole number of miles of property in the state and, if the property is partly out of the state, the whole number of miles outside of the state and the whole number of miles within the state owned or operated by the corporation, person, or association; (2) the total value of the entire property and plant, both within and outside of the state, and the total value of that portion of the property and plant within the state; (3) a complete description of the property within the state, giving the points of entrance into and the points of exit from the state and the points of entrance into and the points of exit from each county, with a statement of the total number of miles in each county in the state; (4) other information regarding the property as may be required by the department.

History: En. Sec. 1, Ch. 49, L. 1919; re-en. Sec. 2138, R.C.M. 1921; re-en. Sec. 2138, R.C.M. 1935; amd. Sec. 1, Ch. 17, L. 1939; amd. Sec. 25, Ch. 516, L. 1973; amd. Sec. 1, Ch. 50, L. 1974; amd. Sec. 1, Ch. 210, L. 1975; amd. Sec. 12, Ch. 98, L. 1977; R.C.M. 1947, 84-901; amd. Sec. 4, Ch. 487, L. 2009.



15-23-302. Repealed.

15-23-302. Repealed. Sec. 11, Ch. 686, L. 1979.

History: En. Sec. 2, Ch. 49, L. 1919; re-en. Sec. 2139, R.C.M. 1921; re-en. Sec. 2139, R.C.M. 1935; amd. Sec. 2, Ch. 17, L. 1939; amd. Sec. 64, Ch. 405, L. 1973; amd. Sec. 2, Ch. 210, L. 1975; R.C.M. 1947, 84-902.



15-23-303. Assessment of property -- apportionment to counties.

15-23-303. Assessment of property -- apportionment to counties. The department shall assess all property described in 15-23-301, but franchises may not be assessed. The value of property for assessment purposes must be determined upon factors that the department considers proper.

History: En. Sec. 6, Ch. 49, L. 1919; re-en. Sec. 2143, R.C.M. 1921; re-en. Sec. 2143, R.C.M. 1935; amd. Sec. 4, Ch. 17, L. 1939; amd. Sec. 27, Ch. 516, L. 1973; amd. Sec. 13, Ch. 98, L. 1977; R.C.M. 1947, 84-905; amd. Sec. 10, Ch. 583, L. 1999.






Part 4. Airlines

15-23-401. Definitions.

15-23-401. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Air commerce" means the transportation by aircraft of persons or property for hire in interstate, intrastate, or international transportation on regularly scheduled flights. (2) "Aircraft" means a conveyance used or designed for navigation or flight through the air. (3) "Equated plane hours" means hours spent by aircraft in flight or on the ground weighted according to the cargo capacity of each aircraft. (4) "Flight property" means aircraft fully equipped, ready for flight used in air commerce. (5) "Newly acquired aircraft" means an aircraft acquired and placed into service within the calendar year immediately preceding the current calendar year in which the report that is required by 15-23-402 is filed regardless of whether the aircraft acquired is new or used. Newly acquired aircraft includes an aircraft acquired and placed in service in calendar year 1997 provided that the aircraft was included in the report and the report was timely filed. (6) "Newly acquired equipment" means equipment acquired and placed into service within the calendar year immediately preceding the current calendar year in which the report that is required by 15-23-402 is filed regardless of whether the equipment acquired is new or used. Newly acquired equipment includes equipment acquired and placed in service in calendar year 1997 provided that the equipment was included in the report and the report was timely filed. (7) "Operating" or "operated" means landings or takeoffs during interstate flight. (8) "Scheduled airline company" means any person who undertakes directly or indirectly to engage in the business of scheduled air commerce.

History: En. Sec. 1, Ch. 249, L. 1955; amd. Sec. 1, Ch. 367, L. 1969; amd. Sec. 22, Ch. 52, L. 1977; R.C.M. 1947, 84-6401; amd. Sec. 1, Ch. 140, L. 1999.



15-23-402. Report by airline company.

15-23-402. Report by airline company. Every airline company engaged in air commerce in this state shall annually file with the department of revenue in such form as the department may require a report under oath showing the following: (1) the name of the person or persons, association, joint-stock company, or corporation; (2) under the laws of what state organized or existing; (3) the location of its principal office; (4) the location of its principal office in this state, if any; (5) the number of aircraft of each type or kind, the total original cost, the average cost per plane, the total depreciated cost, and the average depreciated cost per plane at the end of the preceding calendar year; (6) the number of shares of capital stock authorized, number of shares outstanding, the total par value and the total market value at the end of the preceding calendar year; the par value of outstanding bonds and long-term debt and the market value at the end of the preceding calendar year; (7) income account showing operating revenues and expenses of the entire system and net operating income during the preceding calendar year; (8) the total tonnage of passengers, express, and freight first received by the airline company in this state during the preceding calendar year plus the total tonnage of passengers, express, and freight finally discharged by it within this state during the preceding calendar year and the total of such tonnage first received by the airline company or finally discharged by it within and without this state during the preceding calendar year; (9) the total time in equated plane hours of all aircraft of the scheduled airline company in flight in this state during the preceding calendar year plus the total time of such aircraft on the ground in this state during the preceding calendar year and the total of such time in flight or on the ground within and without this state during the preceding calendar year; (10) the number of revenue ton-miles of passengers, mail, express, and freight flown by the scheduled airline company within this state during the preceding calendar year and the total number of such miles flown by it within and without this state during the preceding calendar year; (11) the number of arrivals and departures of all aircraft of the scheduled airline company in this state during the preceding calendar year and the total number of such arrivals and departures within and without this state during the preceding calendar year; (12) such other information as the department may require.

History: En. Sec. 3, Ch. 249, L. 1955; amd. Sec. 243, Ch. 516, L. 1973; amd. Sec. 21, Ch. 98, L. 1977; R.C.M. 1947, 84-6403.



15-23-403. Determination of value -- exception for new aircraft and supporting equipment -- notice.

15-23-403. Determination of value -- exception for new aircraft and supporting equipment -- notice. (1) The department of revenue shall determine the full and true valuation of all property of each airline operating in this state or used by each scheduled airline company in air commerce. Except as provided in subsection (2), this valuation may be ascertained by: (a) determining the full and true valuation of all property owned and operated by each scheduled airline company; and (b) allocating to the state of Montana from the total valuation a valuation that represents this state's proper share of the valuation of the property, through the application of the ratios that are described in 15-23-402(8), (9), (10), and (11) against the total valuation. (2) For a scheduled airline company operating within this state whose allocation of valuation within this state, as determined under subsection (1)(b), is 50% or more, the department shall determine the valuation of a newly acquired aircraft and newly acquired equipment to support that aircraft at 28% of full and true valuation for the first year after acquisition. For each succeeding year, the department shall increase the valuation by 8% over the previous year's valuation until the valuation equals full and true valuation. (3) After making the assessment as provided in subsection (1) or (2), the department shall give written notice of the assessment to the person or persons to whom the assessment is made.

History: En. Sec. 4, Ch. 249, L. 1955; amd. Sec. 2, Ch. 367, L. 1969; amd. Sec. 244, Ch. 516, L. 1973; amd. Sec. 2, Ch. 328, L. 1975; R.C.M. 1947, 84-6404; amd. Sec. 7, Ch. 686, L. 1979; amd. Sec. 1, Ch. 520, L. 1987; amd. Sec. 2, Ch. 140, L. 1999.






Part 5. Mines Net Proceeds

15-23-501. Taxation of mines.

15-23-501. Taxation of mines. (1) All mines and mining claims, both placer and rock in place, containing or bearing gold, silver, copper, lead, coal, or other valuable mineral deposits, after purchase of the mines and mining claims from the United States, are taxed as all other land is taxed. All machinery, equipment, and other personal property used in mining or appurtenant to mines and mining claims that have a value separate and independent of the mines or mining claims and, except as provided in subsection (2), the annual net proceeds of all mines and mining claims are taxed as other personal property. Surface improvements upon or appurtenant to mines and mining claims that have a value separate and independent of the mines or mining claims are taxed as other improvements. (2) Bentonite produced from mines and mining claims is not subject to net proceeds taxation and is taxed as provided in Title 15, chapter 39, part 1.

History: En. Sec. 3, p. 73, L. 1891; re-en. Sec. 3672, Pol. C. 1895; re-en. Sec. 2500, Rev. C. 1907; re-en. Sec. 2088, R.C.M. 1921; re-en. Sec. 2088, R.C.M. 1935; R.C.M. 1947, 84-5401; amd. Sec. 18, Ch. 693, L. 1979; amd. Sec. 15, Ch. 559, L. 2005.



15-23-502. Net proceeds tax -- statement of yield.

15-23-502. Net proceeds tax -- statement of yield. Every person engaged in mining, extracting, or producing from any quartz vein or lode, placer claim, dump or tailings, or other place or source whatever precious stones or gems, vermiculite, or other valuable mineral, except bentonite, coal, and metals, must on or before March 31 each year make out a statement of the gross yield and value of the above-named metals or minerals from each mine owned or worked by the person during the year preceding January 1 of the year in which the statement is made. The statement must be in the form prescribed by the department of revenue and must be verified by the oath of the person completing the statement or the manager, superintendent, agent, president, or vice-president, if a corporation, association, or partnership, and must be delivered to the department on or before March 31. Except as provided in 15-23-515 through 15-23-518, the statement must show the following: (1) the name and address of the owner or lessee or operator of the mine, together with the names and addresses of any and all persons owning or claiming any royalty interest in the mineral product of the mine or the proceeds derived from the sale of products, and the amount or amounts paid or yielded as royalty to each of the persons during the period covered by the statement; (2) the description and location of the mine; (3) the number of tons of ore or other mineral products or deposits extracted, produced, and treated or sold from the mine during the period covered by the statement; (4) the amount and character of the ores, mineral products, or deposits and the yield of the ores, mineral products, or deposits from the mine in constituents of commercial value; that is, commercially valuable constituents of the ores, mineral products, or deposits, measured by standard units of measurement, yielded to the person engaged in mining and to each royalty holder, if any, during the period covered by the statement; (5) the gross yield or value in dollars and cents; (6) cost of extracting from the mine; (7) cost of transporting to place of reduction or sale; (8) cost of reduction or sale; (9) cost of marketing the product and conversion of the product into money; (10) cost of construction, repairs, and betterments of mines and cost of repairs and replacements of reduction works; (11) the assessed valuation of reduction works for the calendar year for which the return is made; (12) cost of fire insurance, workers' compensation insurance, boiler and machinery insurance, and public liability insurance paid for the mine, reduction works, or beneficiation process; (13) cost of welfare and retirement fund payments provided for in wage contracts; (14) cost of testing extracted minerals for the purpose of satisfying federal or state health and safety laws or regulations, the cost of plant security in Montana, the cost of assaying and sampling the extracted minerals, and the costs incurred in Montana for engineering and geological services for existing mining operations but not including any services beyond the stage of reduction and beneficiation of the minerals; and (15) cost of mine reclamation.

History: En. Sec. 1, Ch. 237, L. 1921; re-en. Sec. 2089, R.C.M. 1921; amd. Sec. 1, Ch. 191, L. 1925; amd. Sec. 1, Ch. 139, L. 1927; amd. Sec. 1, Ch. 161, L. 1933; amd. Sec. 1, Ch. 188, L. 1935; re-en. Sec. 2089, R.C.M. 1935; amd. Sec. 1, Ch. 95, L. 1947; amd. Sec. 1, Ch. 138, L. 1969; amd. Sec. 195, Ch. 516, L. 1973; amd. Sec. 16, Ch. 525, L. 1975; amd. Sec. 18, Ch. 52, L. 1977; amd. Sec. 14, Ch. 98, L. 1977; amd. Sec. 4, Ch. 498, L. 1977; R.C.M. 1947, 84-5402; amd. Sec. 1, Ch. 528, L. 1983; amd. Sec. 1, Ch. 623, L. 1985; amd. Sec. 8, Ch. 531, L. 1989; amd. Sec. 8, Ch. 695, L. 1991; amd. Sec. 2, Ch. 700, L. 1991; amd. Sec. 8, Ch. 506, L. 1993; amd. Sec. 8, Ch. 397, L. 1995; amd. Sec. 16, Ch. 559, L. 2005.



15-23-503. Net proceeds -- how computed.

15-23-503. Net proceeds -- how computed. (1) The department of revenue shall calculate from the returns the gross product yielded from a mine and its gross value for the year covered by the statement and shall calculate and compute the net proceeds of the mine yielded to the person engaged in mining. Except as provided in 15-23-515 through 15-23-518, net proceeds must be determined by subtracting from the value of the gross product of the mine the following: (a) all royalty paid or apportioned in cash or in kind by the person engaged in mining; (b) all money expended for necessary labor, machinery, and supplies needed and used in the mining operations and developments; (c) all money expended for improvements, repairs, and betterments necessary in and about the working of the mine, except as provided in this section; (d) all money expended for costs of repairs and replacements of the milling and reduction works used in connection with the mine; (e) depreciation in the sum of 6% of the assessed valuation of the milling and reduction works for the calendar year for which the return is made; (f) all money actually expended for transporting the ores and mineral products or deposits from the mines to the mill or reduction works or to the place of sale and for extracting the metals and minerals and for marketing the product and the conversion of the product into money; (g) all money expended for insurance and welfare and retirement costs reported in the statement required in 15-23-502; (h) all money expended for necessary labor, equipment, and supplies for testing minerals extracted to satisfy federal or state health and safety laws or regulations, for plant security in Montana, for assaying and sampling the extracted minerals, for the cost of reclamation at the site of the mine, and for engineering and geological services conducted in Montana for existing mining operations but not including services beyond the stage of reduction and beneficiation of the minerals. (2) In computing the deductions allowable for repairs, improvements, and betterments to the mine, the department shall allow 10% of the cost each year for a period of 10 years. (3) Money invested in mines or improvements may not be allowed as a deduction unless all machinery, equipment, and buildings represented by the money are returned to the county in which the mine is located for assessment purposes at the level of assessment of all other property in the county. (4) Money invested in the mines and improvements during any year except the year for which the statement is made and except as provided in this section may not be included in the expenditures, and the expenditures may not include the salary or any portion of the salary of any person or officer not actually engaged in the working of the mine or superintending the management of the mine.

History: En. Sec. 2, Ch. 237, L. 1921; re-en. Sec. 2090, R.C.M. 1921; amd. Sec. 2, Ch. 191, L. 1925; amd. Sec. 2, Ch. 139, L. 1927; amd. Sec. 2, Ch. 161, L. 1933; amd. Sec. 2, Ch. 188, L. 1935; re-en. Sec. 2090, R.C.M. 1935; amd. Sec. 1, Ch. 57, L. 1951; amd. Sec. 1, Ch. 257, L. 1959; amd. Sec. 109, Ch. 405, L. 1973; amd. Sec. 15, Ch. 98, L. 1977; R.C.M. 1947, 84-5403; amd. Sec. 2, Ch. 528, L. 1983; amd. Sec. 2, Ch. 623, L. 1985; amd. Sec. 9, Ch. 531, L. 1989; amd. Sec. 9, Ch. 695, L. 1991; amd. Sec. 9, Ch. 506, L. 1993; amd. Sec. 9, Ch. 397, L. 1995.



15-23-504. Lien of tax and penalty.

15-23-504. Lien of tax and penalty. The tax and penalty so assessed on net proceeds are a lien upon all of the right, title, and interest of such operator in or to such mine or mining claim and upon all of the right, title, and interest in or to the machinery, buildings, tools, and equipment used in operating the mine or mining claim. The tax and penalty on such net proceeds may be collected and the payment enforced by the seizure and sale of the personal property upon which the tax and penalty are a lien in the same manner as other personal property is seized and sold for delinquent taxes or by the sale of the mine and improvements, as provided for the sale of real property for delinquent taxes, or by the institution of a civil action for its collection in any court of competent jurisdiction. Resort to any one of the methods of enforcing collection shall not bar the right to resort to either or both of the other methods, but any two or all of the methods may be used until the full amount of such tax and penalty is collected.

History: En. Sec. 4, Ch. 161, L. 1933; re-en. Sec. 2090.2, R.C.M. 1935; amd. Sec. 2, Ch. 138, L. 1969; amd. Sec. 16, Ch. 98, L. 1977; R.C.M. 1947, 84-5405.



15-23-505. Assessment of royalties.

15-23-505. Assessment of royalties. Upon receipt of the list or schedule setting forth the names and addresses of any and all persons owning or claiming royalty and the amount paid or yielded as royalty to the royalty owners or claimants during the year for which the return is made, the department of revenue shall proceed to assess and tax the royalties on the same basis as net proceeds of mines are taxed as provided by 15-6-131.

History: En. Sec. 3, Ch. 188, L. 1935; re-en. Sec. 2090.3, R.C.M. 1935; amd. Sec. 196, Ch. 516, L. 1973; amd. Sec. 64, Ch. 566, L. 1977; R.C.M. 1947, 84-5406; amd. Sec. 19, Ch. 693, L. 1979.



15-23-506. False or fraudulent reports.

15-23-506. False or fraudulent reports. If any report required by this part contains any willfully false or fraudulent statements as to the gross amount received by any person engaged in mining for any mine's product, then the department shall compute the gross value of such mine's product based upon the average quotations of the price of such mine's product in New York City or the relative market value at the point of delivery as evidenced by some established authority or market report. If any such person has sold or otherwise disposed of any of its mine's product at a price substantially below the true market price of such product at the time and place of such sale or disposal, then the department shall compute the gross value of such portion of the mine's product so sold or disposed of substantially below the market price, which gross value shall be based upon the quotations of the price of such mine's product in New York City or the relative market value at the point of delivery at the time such portion of the product was so sold or otherwise disposed of as evidenced by some established authority or market report. Should there be no quotation covering any particular product, then the department shall fix the value of such gross product or such portion thereof as shall have been sold or otherwise disposed of at a price substantially below the true market price at the time and place of such sale or disposal in such a manner as may seem to be equitable.

History: En. Sec. 4, Ch. 188, L. 1935; re-en. Sec. 2090.4, R.C.M. 1935; amd. Sec. 197, Ch. 516, L. 1973; amd. Sec. 17, Ch. 98, L. 1977; R.C.M. 1947, 84-5407.



15-23-507. Taxation and payment on royalty interests.

15-23-507. Taxation and payment on royalty interests. At the time of computing net proceeds assessments, the department shall also determine the royalty lists or schedules for each county in which the mines and mining claims are located. The department shall prepare from the net proceeds and royalty assessments a tax roll that must be furnished to the county treasurer on or before the following September 15. Upon furnishing the tax roll, the taxes are due and payable. Assessments of royalty on production of metals and minerals other than petroleum and natural gas must be entered by the department in the property tax record in the name of the recipient or owner of the royalty. The county treasurer shall give full notice of the assessment to the recipient or royalty owner and shall collect the taxes in the same manner as taxes on net proceeds of mines. Taxes on the royalty assessments and taxes on net proceeds of mines are payable at the times specified in 15-16-102, and any delinquencies in the payment are subject to the interest and penalties provided in 15-16-102.

History: En. Sec. 6, Ch. 188, L. 1935; re-en. Sec. 2091.1, R.C.M. 1935; amd. Sec. 1, Ch. 162, L. 1939; amd. Sec. 2, Ch. 257, L. 1959; amd. Sec. 199, Ch. 516, L. 1973; amd. Sec. 1, Ch. 398, L. 1975; R.C.M. 1947, 84-5409; amd. Sec. 98, Ch. 27, Sp. L. November 1993.



15-23-508. Lien of tax -- enforcement of payment.

15-23-508. Lien of tax -- enforcement of payment. (1) The taxes on such net proceeds must be levied as the levy of other taxes is provided for, and every such tax is a lien upon the mine or mining claim from which the ore or mineral products or deposits are mined or extracted and is a prior lien upon all personal property and improvements used in the process of extracting such ore or mineral products or deposits, provided such personal or real property is owned by or under lease by the person who extracted said ore, mineral products, or deposits. (2) The tax on such net proceeds may be collected and the payment thereof enforced by the seizure and sale of the personal property upon which the tax is a lien in the same manner as other personal property is seized and sold for delinquent taxes or by the sale of the mine or mining claim and improvements, as provided for the sale of real property for delinquent taxes, or by the institution of a civil action for its collection in any court of competent jurisdiction. A resort to any one of the methods of enforcing collection as herein provided for shall not bar the right to resort to either or both of the other methods, but any two or all of the methods herein provided for may be used until the full amount of such tax is collected.

History: En. Sec. 7, Ch. 237, L. 1921; re-en. Sec. 2095, R.C.M. 1921; amd. Sec. 1, Ch. 143, L. 1925; re-en. Sec. 2095, R.C.M. 1935; amd. Sec. 20, Ch. 52, L. 1977; R.C.M. 1947, 84-5413.



15-23-509. Repealed.

15-23-509. Repealed. Sec. 35, Ch. 581, L. 1979.

History: En. Sec. 5, Ch. 237, L. 1921; re-en. Sec. 2093, R.C.M. 1921; re-en. Sec. 2093, R.C.M. 1935; R.C.M. 1947, 84-5411.



15-23-510. through reserved.

15-23-510 through 15-23-514 reserved.



15-23-515. Net proceeds for talc -- statement -- value.

15-23-515. Net proceeds for talc -- statement -- value. (1) A statement of gross yield and value, required in 15-23-502, that is filed by a producer of talc must contain the following: (a) the name and address of the owner or lessee or operator of the mine, together with the name and address of any person owning or claiming a royalty interest in the mineral product of the mine or the proceeds derived from the sale of the mineral product, and the amount or amounts paid or yielded as royalty to each person during the period covered by the statement; (b) the description and location of the mine; (c) the number of tons of talc extracted, produced, and treated or sold from the mine during the period covered by the statement; (d) the amount and character of the talc and the yield of the talc from the mine, measured in tons, yielded to the person engaged in mining and to each royalty holder, if any, during the period covered by the statement; and (e) the gross yield or value in dollars and cents. (2) (a) For the purposes of this section, the gross yield or value of talc is determined by multiplying the number of tons of talc reported under subsection (1)(c) by: (i) for the taxable year beginning January 1, 1989, $4.25; and (ii) for the taxable years beginning January 1, 1990, and thereafter, the product obtained by multiplying $4.25 by the quotient of the PCE for the first quarter of the year previous to the taxable year for which the net proceed value is being calculated, divided by the PCE for the first quarter of the 1989 taxable year. (b) "PCE" means the implicit price deflator for personal consumption expenditures as published quarterly in the Survey of Current Business by the bureau of economic analysis of the U.S. department of commerce.

History: En. Sec. 1, Ch. 531, L. 1989; amd. Sec. 10, Ch. 695, L. 1991.



15-23-516. Net proceeds for vermiculite -- statement -- value.

15-23-516. Net proceeds for vermiculite -- statement -- value. (1) A statement of gross yield and value, required in 15-23-502, that is filed by a producer of vermiculite must contain the following: (a) the name and address of the owner, lessee, or operator of the mine, together with the name and address of any person owning or claiming a royalty interest in the mineral product of the mine or the proceeds derived from the sale of the mineral product, and the amount or amounts paid or yielded as royalty to each person during the period covered by the statement; (b) the description and location of the mine; (c) the number of tons of vermiculite extracted, produced, and treated or sold from the mine during the period covered by the statement; (d) the amount and character of the vermiculite and the yield of the vermiculite from the mine, measured in tons, yielded to the person engaged in mining and to each royalty holder, if any, during the period covered by the statement; and (e) the gross yield or value in dollars and cents. (2) (a) For the purposes of this section, the gross yield or value of vermiculite is determined by multiplying the number of tons of vermiculite reported under subsection (1)(c) by: (i) for the taxable year beginning January 1, 1991, $27; and (ii) for the taxable years beginning January 1, 1992, and thereafter, the product obtained by multiplying $27 by the quotient of the PCE for the first quarter of the year previous to the taxable year for which the net proceed value is being calculated, divided by the PCE for the first quarter of the 1991 taxable year. (b) "PCE" means the implicit price deflator for personal consumption expenditures as published quarterly in the Survey of Current Business by the bureau of economic analysis of the U.S. department of commerce.

History: En. Sec. 1, Ch. 695, L. 1991.



15-23-517. Net proceeds for limestone -- statement -- value.

15-23-517. Net proceeds for limestone -- statement -- value. (1) A statement of gross yield and value, required in 15-23-502, that is filed by a producer of limestone extracted for the production of quicklime must contain the following: (a) the name and address of the owner, lessee, or operator of the mine, together with the name and address of any person owning or claiming a royalty interest in the mineral product of the mine or the proceeds derived from the sale of the mineral product, and the amount or amounts paid or yielded as royalty to each person during the period covered by the statement; (b) the description and location of the mine; (c) the number of tons of limestone extracted and sold either as limestone or quicklime from the mine during the period covered by the statement; (d) the amount and character of the limestone and the yield of the limestone from the mine, measured in tons, yielded to the person engaged in mining and to each royalty holder, if any, during the period covered by the statement; and (e) the gross yield or value in dollars and cents. (2) (a) For purposes of this section, the gross yield or value of limestone is determined by multiplying the number of tons of limestone reported under subsection (1)(c) by: (i) for the tax year beginning January 1, 1993, 34 cents; and (ii) for the taxable years beginning January 1, 1994, and thereafter, the product obtained by multiplying 34 cents by the quotient of the PCE for the first quarter of the year previous to the taxable year for which the net proceeds value is being calculated, divided by the PCE for the first quarter of the 1992 taxable year. (b) "PCE" means the implicit price deflator for personal consumption expenditures as published quarterly in the Survey of Current Business by the bureau of economic analysis of the U.S. department of commerce.

History: En. Sec. 1, Ch. 506, L. 1993.



15-23-518. Net proceeds for industrial garnets and byproducts -- statement -- value -- exemption.

15-23-518. Net proceeds for industrial garnets and byproducts -- statement -- value -- exemption. (1) A statement of gross yield and value, required in 15-23-502, that is filed by a producer of industrial garnets and associated byproducts must contain the following: (a) the name and address of the owner, lessee, or operator of the mine, together with the name and address of any person owning or claiming a royalty interest in the mineral product of the mine or the proceeds derived from the sale of the mineral product, and the amount or amounts paid or yielded as royalty to each person during the period covered by the statement; (b) the description and location of the mine; (c) (i) the number of tons of rougher garnet concentrate produced by initial concentration and sold from the mine during the period covered by the statement; and (ii) the gross revenue received from any byproduct produced and sold as a result of the garnet mining operation. (d) the amount and character of the industrial garnet and byproducts from the mine and the amount of the industrial garnets measured in tons and associated byproducts measured in dollars yielded to the person engaged in mining and to each royalty holder, if any, during the period covered by the statement; and (e) the gross yield or value in dollars and cents. (2) (a) For the purposes of this section, the gross yield or value of industrial garnets is determined by multiplying the number of tons of rougher garnet concentrate reported under subsection (1)(c)(i) by: (i) for the tax year beginning January 1, 1996, $20; and (ii) for the tax years beginning January 1, 1997, and thereafter, the product obtained by multiplying $20 by the quotient of the PCE for the first quarter of the year previous to the tax year for which the net proceed value is being calculated, divided by the PCE for the first quarter of the 1995 tax year. (b) "PCE" means the implicit price deflator for personal consumption expenditures as published quarterly in the Survey of Current Business by the bureau of economic analysis of the U.S. department of commerce. (c) The gross yield or value of the byproducts produced and sold as a result of industrial garnet production is determined by multiplying the gross revenue reported under subsection (1)(c)(ii) by 30%. (3) For the purposes of this section, "associated byproducts" means gold, silver, copper, lead, or any other mineral or precious or semiprecious gems or stones that are produced, processed, and sold in conjunction with the mining and processing of industrial garnets. (4) A person who produces and sells associated byproducts subject to taxation under this section is not required to file a statement or pay the tax on the associated byproducts under Title 15, chapter 23, part 8, or under Title 15, chapter 37, part 1. (5) (a) Except as provided in subsection (5)(b), a person is not liable for the net proceeds tax on 1,000 tons or less of rougher garnet concentrate, including the value of associated byproducts, produced and sold in a calendar year. (b) A person who produces and sells more than 1,000 tons of rougher garnet concentrate in a calendar year is liable for the net proceeds tax on all rougher garnet concentrate, including the value of associated byproducts, produced and sold in the calendar year.

History: En. Sec. 1, Ch. 397, L. 1995.



15-23-519. and reserved.

15-23-519 through 15-23-520 reserved.



15-23-521. Examination of records by department.

15-23-521. Examination of records by department. The department of revenue may at any time examine the records of any person specified in this part as the records may pertain to the yield of ore or mineral products or deposit in order to verify the statements made by the person. If from the examination or from other information, the department finds any statement or any material part of a statement willfully false or fraudulent, the department must assess in the same manner as provided for in 15-23-503, 15-23-515, 15-23-516, 15-23-517, or 15-23-518.

History: En. Sec. 6, Ch. 237, L. 1921; re-en. Sec. 2094, R.C.M. 1921; re-en. Sec. 2094, R.C.M. 1935; amd. Sec. 201, Ch. 516, L. 1973; R.C.M. 1947, 84-5412; amd. Sec. 10, Ch. 531, L. 1989; amd. Sec. 11, Ch. 695, L. 1991; amd. Sec. 10, Ch. 506, L. 1993; amd. Sec. 10, Ch. 397, L. 1995.



15-23-522. Surface ground and improvements not exempt.

15-23-522. Surface ground and improvements not exempt. Nothing in this part must be construed so as to exempt from taxation the surface ground, improvements, buildings, erections, structures, or machinery placed upon any mine or mining claim or used in connection therewith or supplies used either in mills, reduction works, or mines.

History: En. Sec. 8, Ch. 237, L. 1921; re-en. Sec. 2096, R.C.M. 1921; re-en. Sec. 2096, R.C.M. 1935; R.C.M. 1947, 84-5414.



15-23-523. Dissolved corporations to make returns on net proceeds of mines and pay tax accrued.

15-23-523. Dissolved corporations to make returns on net proceeds of mines and pay tax accrued. Every corporation which shall be dissolved or cease to do business in this state during any taxpaying year shall make all statements, reports, and returns required by law to be made with reference to the net proceeds of mines and pay the tax due for such period as it transacted business on or before the date of such dissolution or cessation of business. The department of revenue may grant a reasonable extension of time for filing a return upon good cause shown therefor.

History: En. Sec. 1, Ch. 10, L. 1941; amd. Sec. 202, Ch. 516, L. 1973; R.C.M. 1947, 84-5415.






Part 6. Oil and Gas Net Proceeds (Repealed)

15-23-601. Repealed.

15-23-601. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 1, Ch. 135, L. 1955; amd. Sec. 21, Ch. 52, L. 1977; amd. Sec. 18, Ch. 98, L. 1977; R.C.M. 1947, 84-6201; amd. Sec. 1, Ch. 525, L. 1981; amd. Sec. 1, Ch. 695, L. 1985; amd. Sec. 10, Ch. 655, L. 1987; amd. Sec. 1, Ch. 267, L. 1991; amd. Sec. 2, Ch. 9, Sp. L. November 1993.



15-23-602. Repealed.

15-23-602. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 2, Ch. 135, L. 1955; amd. Sec. 1, Ch. 159, L. 1969; amd. Sec. 117, Ch. 405, L. 1973; amd. Sec. 19, Ch. 98, L. 1977; R.C.M. 1947, 84-6202; amd. Sec. 1, Ch. 425, L. 1981; amd. Sec. 2, Ch. 525, L. 1981; amd. Sec. 3, Ch. 606, L. 1983; amd. Sec. 2, Ch. 695, L. 1985; amd. Sec. 11, Ch. 655, L. 1987; amd. Sec. 73, Ch. 11, Sp. L. June 1989; amd. Sec. 2, Ch. 267, L. 1991; amd. Sec. 3, Ch. 9, Sp. L. November 1993.



15-23-603. Repealed.

15-23-603. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 3, Ch. 135, L. 1955; amd. Sec. 230, Ch. 516, L. 1973; amd. Sec. 20, Ch. 98, L. 1977; R.C.M. 1947, 84-6203; amd. Sec. 2, Ch. 425, L. 1981; amd. Sec. 3, Ch. 525, L. 1981; amd. Sec. 3, Ch. 383, L. 1983; amd. Sec. 1, Ch. 642, L. 1985; amd. Sec. 3, Ch. 695, L. 1985; amd. Sec. 2, Ch. 724, L. 1985; amd. Sec. 12, Ch. 655, L. 1987; amd. Sec. 74, Ch. 11, Sp. L. June 1989; amd. Sec. 3, Ch. 267, L. 1991; amd. Sec. 8, Ch. 597, L. 1991; amd. Sec. 4, Ch. 9, Sp. L. November 1993.



15-23-604. Repealed.

15-23-604. Repealed. Sec. 94, Ch. 11, Sp. L. June 1989.

History: En. Sec. 4, Ch. 135, L. 1955; amd. Sec. 231, Ch. 516, L. 1973; amd. Sec. 5, Ch. 256, L. 1977; R.C.M. 1947, 84-6204(part); amd. Sec. 2, Ch. 642, L. 1985; amd. Sec. 13, Ch. 655, L. 1987.



15-23-605. Repealed.

15-23-605. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 5, Ch. 135, L. 1955; amd. Sec. 232, Ch. 516, L. 1973; amd. Sec. 68, Ch. 566, L. 1977; R.C.M. 1947, 84-6205; amd. Sec. 3, Ch. 425, L. 1981; amd. Sec. 4, Ch. 525, L. 1981; amd. Sec. 4, Ch. 383, L. 1983; amd. Sec. 4, Ch. 695, L. 1985; amd. Sec. 14, Ch. 655, L. 1987; amd. Sec. 11, Ch. 83, L. 1989; amd. Sec. 75, Ch. 11, Sp. L. June 1989.



15-23-606. Repealed.

15-23-606. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 6, Ch. 135, L. 1955; amd. Sec. 233, Ch. 516, L. 1973; R.C.M. 1947, 84-6206.



15-23-607. Repealed.

15-23-607. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 8, Ch. 135, L. 1955; amd. Sec. 1, Ch. 80, L. 1963; amd. Sec. 235, Ch. 516, L. 1973; amd. Sec. 6, Ch. 256, L. 1977; R.C.M. 1947, 84-6208; amd. Sec. 5, Ch. 695, L. 1985; amd. Sec. 15, Ch. 655, L. 1987; amd. Sec. 76, Ch. 11, Sp. L. June 1989; amd. Sec. 4, Ch. 267, L. 1991; amd. Sec. 2, Ch. 711, L. 1991; amd. Sec. 4, Ch. 790, L. 1991; amd. Sec. 5, Ch. 9, Sp. L. November 1993; amd. Sec. 99, Ch. 27, Sp. L. November 1993.



15-23-608. Repealed.

15-23-608. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 13, Ch. 135, L. 1955; amd. Sec. 2, Ch. 159, L. 1969; R.C.M. 1947, 84-6213.



15-23-609. Repealed.

15-23-609. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 11, Ch. 135, L. 1955; amd. Sec. 237, Ch. 516, L. 1973; R.C.M. 1947, 84-6211.



15-23-610. Repealed.

15-23-610. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 12, Ch. 135, L. 1955; amd. Sec. 238, Ch. 516, L. 1973; R.C.M. 1947, 84-6212.



15-23-611. Repealed.

15-23-611. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 14, Ch. 135, L. 1955; R.C.M. 1947, 84-6214.



15-23-612. Repealed.

15-23-612. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. 84-2213 by Sec. 2, Ch. 256, L. 1977; R.C.M. 1947, 84-2213(part); amd. Sec. 16, Ch. 655, L. 1987; amd. Sec. 6, Ch. 9, Sp. L. November 1993.



15-23-613. Repealed.

15-23-613. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 11, Ch. 695, L. 1985; amd. Sec. 17, Ch. 655, L. 1987; amd. Sec. 5, Ch. 267, L. 1991; amd. Sec. 7, Ch. 9, Sp. L. November 1993.



15-23-614. Repealed.

15-23-614. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 8, Ch. 9, Sp. L. November 1993.



15-23-615. Repealed.

15-23-615. Repealed. Sec. 94, Ch. 11, Sp. L. June 1989.

History: En. Sec. 1, Ch. 383, L. 1983.



15-23-616. Repealed.

15-23-616. Repealed. Sec. 94, Ch. 11, Sp. L. June 1989.

History: En. Sec. 2, Ch. 383, L. 1983; amd. Sec. 43, Ch. 370, L. 1987.



15-23-617. through reserved.

15-23-617 through 15-23-620 reserved.



15-23-621. Repealed.

15-23-621. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 18, Ch. 655, L. 1987; amd. Sec. 6, Ch. 267, L. 1991.



15-23-622. through reserved.

15-23-622 through 15-23-630 reserved.



15-23-631. Repealed.

15-23-631. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 1, Ch. 536, L. 1989.






Part 7. Coal Gross Proceeds

15-23-701. Reporting gross yield from coal.

15-23-701. Reporting gross yield from coal. Each person engaged in mining coal must, on or before March 31 each year, file with the department of revenue a statement of the gross yield from each coal mine owned or worked by the person in the preceding calendar year and the value of the coal. The statement must be in the form prescribed by the department, which may be coordinated with the form used under 15-35-104 and must be verified by an officer of the firm. The statement must include: (1) the name and address of the owner or lessee or operator of the mine; (2) the location of the mine; (3) the tons of coal extracted, treated, and sold from the mine during the tax period; (4) the gross yield or value in dollars and cents derived from the contract sales price as defined in 15-35-102.

History: En. 84-1320 by Sec. 9, Ch. 525, L. 1975; amd. Sec. 3, Ch. 156, L. 1977; R.C.M. 1947, 84-1320; (2)En. Sec. 2, Ch. 326, L. 1983; amd. Sec. 44, Ch. 370, L. 1987; amd. Sec. 1, Ch. 433, L. 2009.



15-23-702. Entry of gross proceeds in property tax record.

15-23-702. Entry of gross proceeds in property tax record. On or before July 1 each year, the department shall enter the valuation of the gross proceeds of coal mines in the property tax record for each county in which the mines are located.

History: En. 84-1321 by Sec. 10, Ch. 525, L. 1975; R.C.M. 1947, 84-1321; amd. Sec. 100, Ch. 27, Sp. L. November 1993.



15-23-703. Taxation of gross proceeds -- taxable value for nontax purposes.

15-23-703. Taxation of gross proceeds -- taxable value for nontax purposes. (1) (a) The department shall compute from the reported value of coal gross proceeds a tax roll that must be transmitted to the county treasurer on or before September 15 of each year. The department may not levy or assess any mills against coal gross proceeds but shall, subject to subsection (1)(b) and except as provided in subsection (1)(c), levy a tax of 5% against the value of coal as provided in 15-23-701(4). The county treasurer shall give full notice to each coal producer of the taxes due and shall collect the taxes. (b) If the county grants a tax abatement for production from a new or expanding underground mine as provided in 15-23-715, the department shall levy a tax at a rate that would, after providing for payment to the state of the amount attributable to all applicable state mill levies as if the tax rate were 5%, reduce the tax received by county taxing jurisdictions and any school district on the new or expanded production by the percentage amount of the tax abated by the county under 15-23-715. (c) (i) For tax years beginning after December 31, 2011, the initial tax on coal mined from a new underground coal mine is 2.5% against the value of coal as provided in 15-23-701(4) for the first 10 years of coal production. After 10 years, coal production from the mine is taxed as provided in subsection (1)(a). (ii) For tax years beginning on or after January 1, 2011, and ending December 31, 2020, the initial tax rate under subsection (1)(c)(i) applies to coal mined from an existing underground coal mine producing coal from the mine as of December 31, 2010. For tax years beginning after December 31, 2020, coal production is taxed as provided in subsection (1)(a). (2) For all nontax purposes, the taxable value of the gross proceeds of coal is 45% of the contract sales price as defined in 15-35-102. (3) (a) Except as provided in subsections (4) and (7) and subject to subsection (3)(b), coal gross proceeds taxes must be allocated to the state, county, and school districts in the same relative proportions as the taxes were distributed in fiscal year 1990. (b) The county treasurer shall multiply the coal gross proceeds taxes collected in the county under this part by the relative proportions determined for the state, county, and school districts under subsection (3)(a). Those amounts must be distributed as follows: (i) the state share must be distributed in the relative proportions required by levies for state purposes in the same manner as property taxes were distributed in fiscal year 1990; (ii) except as provided in subsection (5), the county share must be distributed in the relative proportions required by levies for county purposes, other than an elementary school or high school, in the same manner as property taxes were distributed in the previous fiscal year; (iii) except as provided in subsection (6), the school districts' share must be distributed in the relative proportions required by levies for school district purposes in the same manner as property taxes were distributed in the previous fiscal year. (4) If there is a distribution of coal gross proceeds from a new or expanding underground mine with a tax abatement as provided under 15-23-715, the county treasurer shall distribute: (a) the state's share of the coal gross proceeds determined under subsection (1)(b) in the relative proportion required by the appropriate levies for state purposes; and (b) the county's share and any school district's share of the coal gross proceeds determined under subsection (1)(b) as provided in this section. (5) The board of county commissioners of a county may direct the county treasurer to reallocate the distribution of coal gross proceeds taxes that would have gone to a taxing unit, as provided in subsection (3)(b)(i), to another taxing unit or taxing units, other than an elementary school or high school, within the county under the following conditions: (a) The county treasurer shall first allocate the coal gross proceeds taxes to the taxing units within the county in the same proportion that all other property tax proceeds were distributed in the county in the previous fiscal year. (b) If the allocation in subsection (5)(a) exceeds the total budget of a taxing unit, the commissioners may direct the county treasurer to reallocate the excess to any taxing unit within the county. (6) The board of trustees of an elementary or high school district may reallocate the coal gross proceeds taxes distributed to the district by the county treasurer under the following conditions: (a) The district shall first allocate the coal gross proceeds taxes to the budgeted funds of the district in the same proportion that all other property tax proceeds were distributed in the district in the previous fiscal year. (b) If the allocation under subsection (6)(a) exceeds the total budget for a fund, the trustees may reallocate the excess to any budgeted fund of the school district. (7) Except as provided in subsections (8) and (9), the county treasurer shall credit all taxes collected under this part from coal mines that began production after December 31, 1988, in the relative proportions required by the levies for state, county, and school district purposes in the same manner as property taxes were distributed in the previous fiscal year. (8) The board of county commissioners of a county may direct the county treasurer to reallocate the distribution of coal gross proceeds under subsection (7) in the same manner as provided in subsection (5). (9) The board of trustees of an elementary or high school district may reallocate the coal gross proceeds taxes distributed to the district by the county treasurer under subsection (7) in the same manner as provided in subsection (6).

History: En. 84-1322 by Sec. 11, Ch. 525, L. 1975; R.C.M. 1947, 84-1322; amd. Sec. 77, Ch. 11, Sp. L. June 1989; amd. Sec. 1, Ch. 610, L. 1991; amd. Sec. 2, Ch. 641, L. 1991; amd. Sec. 3, Ch. 711, L. 1991; amd. Sec. 5, Ch. 790, L. 1991; amd. Sec. 101, Ch. 27, Sp. L. November 1993; amd. Sec. 3, Ch. 318, L. 1995; amd. Sec. 1, Ch. 22, L. 1997; amd. Sec. 62, Ch. 42, L. 1997; amd. Sec. 27, Ch. 29, L. 2001; amd. Sec. 22, Ch. 114, L. 2003; amd. Sec. 2, Ch. 433, L. 2009; amd. Sec. 4, Ch. 476, L. 2009; amd. Sec. 25, Ch. 128, L. 2011; amd. Sec. 1, Ch. 406, L. 2011.



15-23-704. Lien of tax -- enforcement of payment.

15-23-704. Lien of tax -- enforcement of payment. The tax on gross proceeds from coal must be levied as taxes on other forms of property, and this tax and the severance tax on coal production are each a lien upon the coal mine and a prior lien upon all personal property and improvements used to produce the coal. These taxes may be collected by the seizure and sale of the personal property on which the tax is a lien as provided under 15-16-119 and 15-17-911.

History: En. 84-1323 by Sec. 12, Ch. 525, L. 1975; R.C.M. 1947, 84-1323; amd. Sec. 50, Ch. 587, L. 1987; amd. Sec. 102, Ch. 27, Sp. L. November 1993.



15-23-705. Repealed.

15-23-705. Repealed. Sec. 3, Ch. 264, L. 2009.

History: En. Sec. 1, Ch. 641, L. 1991.



15-23-706. Repealed.

15-23-706. Repealed. Sec. 3, Ch. 264, L. 2009.

History: En. Sec. 3, Ch. 641, L. 1991; amd. Sec. 63, Ch. 42, L. 1997.



15-23-707. Repealed.

15-23-707. Repealed. Sec. 3, Ch. 264, L. 2009.

History: En. Sec. 4, Ch. 641, L. 1991; amd. Sec. 64, Ch. 42, L. 1997.



15-23-708. through reserved.

15-23-708 through 15-23-714 reserved.



15-23-715. New or expanding underground mines -- tax abatement.

15-23-715. New or expanding underground mines -- tax abatement. (1) A county may abate taxation under this chapter for production from a new or expanding underground coal mine that is taxed at the rate provided in 15-23-703(1)(a) by 50% or less for 5 or 10 years by directing the department to levy the tax at a lower tax rate as provided in 15-23-703(1)(b). (2) An abatement must be authorized by the governing body of a county. Before an abatement authorization is effective, the school boards of all affected school districts must be notified of the abatement. The authorization must be made by a resolution of the county governing body after a public hearing. The county governing body shall publish notice of the hearing in a newspaper that meets the requirements of 7-1-2121. The notice must be published twice, with at least 6 days separating publications. The first publication may be no more than 30 days prior to the hearing and the last publication must be at least 3 days prior to the hearing. (3) An abatement authorization may be made for a 5-tax-year period, and upon expiration of that period, it may be authorized for one more 5-tax-year period. The abatement of taxation for the second 5-tax-year period may be 50% or less. An abatement authorization must be made prior to the beginning of the property tax year in which abatement is in effect. The department must be notified of each abatement authorization prior to the beginning of the tax year. (4) (a) Production from a new underground mine is all production from a mine that in the year prior to the tax year in which the first abatement will apply had production of less than 500,000 tons of coal and the production during the course of the abatement period is estimated to be and actually amounts to at least five times the preabatement production amount. (b) Production from an expanding underground mine is that portion of the mine's production that exceeds the average production for the previous 3 years. To qualify for the abatement, the total of the prior average production and the new production may not decrease during the time of the abatement.

History: En. Sec. 1, Ch. 476, L. 2009; amd. Sec. 2, Ch. 406, L. 2011.



15-23-716. Terminated.

15-23-716. Terminated. Sec. 39, Ch. 15, Sp. L. July 1992.

History: En. Sec. 1, Ch. 15, Sp. L. July 1992; amd. Sec. 2, Ch. 455, L. 1993.






Part 8. Metal Mines Gross Proceeds

15-23-801. Definitions.

15-23-801. Definitions. As used in this part, the following definitions apply: (1) "Agreement not at arm's length" means an agreement between parties when the sales price does not represent market value. (2) "Basic treatment and refinery charges" means the costs or charges incurred in the smelting, refining, or other treatment of ore and includes: (a) labor costs, including wages, salaries, and fringe benefits; (b) utility and fuel costs; (c) costs of maintenance, repairs, and supplies; (d) costs of materials; (e) depreciation computed on a straight-line basis with a 20-year life for buildings and improvements and a 7-year life for all other depreciable assets; (f) equipment and machinery rental; (g) costs of pollution control, environmental testing, and slag removal; (h) costs incurred for training, freight, engineering services, insurance, and license fees directly attributable to smelting or refining; (i) administrative services in Montana, including that portion of accounting, laboratory, purchasing, human resources, and warehouse allocable to smelting or refining; and (j) any costs, charges, or fees paid by the mining company to other persons or entities for treating or processing ore, concentrate, dore, bullion, matte, or other form of processed concentrate. (3) "Gross proceeds" or "gross metal yield" or "gross value of product" means the receipts realized from the extraction and sale of metals or concentrate containing metals. (4) "Merchantable value" means the receipts of all salable metals produced or extracted in a county over a 12-month period. If the extracted ores are milled, smelted, or reduced by the taxpayer, then the merchantable value in the county in which they are extracted is the receipts received for these metals after processing. (5) "Receipts received" means the monetary payment or refined metal received by the mining company from the metal trader, smelter, roaster, or refinery, determined by multiplying the quantity of metal received by the metal trader, smelter, roaster, or refinery by the quoted price for the metal and then subtracting the following: (a) basic treatment and refinery charges; (b) costs of transporting the mineral product from the mine or mill to the smelter or other processor, including costs of demurrage, storage, interest, and other miscellaneous costs related to transporting the mineral product; (c) quantity deductions; (d) price deductions; (e) interest; and (f) penalty metal, impurity, and moisture deductions as specified by contract between the mining company and the receiving metal trader, smelter, roaster, or refinery.

History: En. 84-7901 by Sec. 7, Ch. 498, L. 1977; R.C.M. 1947, 84-7901; amd. Sec. 1, Ch. 672, L. 1989; amd. Sec. 1, Ch. 524, L. 1999; amd. Sec. 1, Ch. 342, L. 2003.



15-23-802. Metal mines -- ad valorem taxation -- reports and sampling.

15-23-802. Metal mines -- ad valorem taxation -- reports and sampling. (1) Each person mining or extracting gold, silver, copper, lead, or other metals from any mine or mining property located within this state must, on or before March 31 each year, file with the department of revenue a statement of the gross metal yield from each mine or mining property owned or worked by such person in the preceding calendar year and the value thereof. The statement shall be in the form prescribed by the department and shall contain the following: (a) the name, address, and telephone number of the owner, lessee, or operator of the mine or mining property; (b) the mine's location by county and legal description; (c) the number of tons of ore, concentrate, or other mineral products or deposits extracted from the mine or mining property during the period covered by the statement; (d) the name and location of the smelter, mill, or reduction works to which such ore, concentrate, or other mineral products or deposits have been shipped or sold during the period covered by the statement; (e) the gross yield of such ores, concentrates, mineral products, or deposits in constituents of commercial value; that is, the number of ounces of gold or silver, pounds of copper, lead, or zinc, or other commercially valuable constituents of such ores, concentrates, or mineral products or deposits, measured by standard units of measurement, during the period covered by the statement; (f) the gross value of product in dollars and cents; and (g) any other information requested by the department. (2) This section applies regardless of the location of any smelter, mill, or reduction works to which the ore, concentrate, or other mineral products or deposits are shipped. (3) Any sampling, testing, or assaying made necessary to comply with this section must be completed within this state and prior to any mixture of the ore or concentrate to be assayed with ore or concentrate from any other mine or mining property.

History: En. 84-7902 by Sec. 8, Ch. 498, L. 1977; R.C.M. 1947, 84-7902; amd. Sec. 1, Ch. 288, L. 1981.



15-23-803. Valuation -- gross proceeds.

15-23-803. Valuation -- gross proceeds. On or before July 1 each year, the department shall determine the merchantable value of all metal production from the previous calendar year. The department shall record the merchantable value in the property tax record after subtracting the portion of the proceeds exempt from property taxation.

History: En. 84-7903 by Sec. 9, Ch. 498, L. 1977; R.C.M. 1947, 84-7903; amd. Sec. 103, Ch. 27, Sp. L. November 1993.



15-23-804. Taxation of merchantable value.

15-23-804. Taxation of merchantable value. The department shall prepare from the reported valuation a tax roll that must be transmitted to the county treasurer on or before September 15 each year. The county treasurer shall proceed to give full notice to each metal producer and to collect the taxes due at the times provided for in 15-16-102, and any delinquencies in the payment of the taxes are subject to the interest and penalties provided for in 15-16-102.

History: En. 84-7904 by Sec. 10, Ch. 498, L. 1977; R.C.M. 1947, 84-7904; amd. Sec. 104, Ch. 27, Sp. L. November 1993.



15-23-805. Imputed value -- procedure for metals.

15-23-805. Imputed value -- procedure for metals. If there is no sale or the sale is by an agreement not at arm's length or no statement is filed, the department shall impute the merchantable value of the metal. When imputing value, the department shall consider all appropriate market information available. When the imputed value is contested in any proceedings, the burden of proof is with the contesting party.

History: En. 84-7905 by Sec. 11, Ch. 498, L. 1977; R.C.M. 1947, 84-7905.



15-23-806. Lien of tax.

15-23-806. Lien of tax. The tax or penalty on gross proceeds is a lien upon the mine from which the metal is extracted and is a prior lien upon all owned or leased personal property and improvements used in extracting the ore or metal. The tax shall be collected in the manner provided in chapters 16, 17, and 18 of this title.

History: En. 84-7906 by Sec. 12, Ch. 498, L. 1977; R.C.M. 1947, 84-7906; amd. Sec. 12, Ch. 581, L. 1979.



15-23-807. Assessment procedures.

15-23-807. Assessment procedures. The gross proceeds of metal mines shall be assessed under the provisions of 15-23-101 through 15-23-107.

History: En. 84-7907 by Sec. 13, Ch. 498, L. 1977; R.C.M. 1947, 84-7907; amd. Sec. 13, Ch. 581, L. 1979.









CHAPTER 24. SPECIAL PROPERTY TAX APPLICATIONS

Part 1. Motor Vehicle Fleets (Repealed)

15-24-101. Repealed.

15-24-101. Repealed. Sec. 41, Ch. 496, L. 1997.

History: En. Sec. 1, Ch. 89, L. 1965; amd. Sec. 16, Ch. 516, L. 1973; R.C.M. 1947, 84-727; amd. Sec. 14, Ch. 614, L. 1981; amd. Sec. 8, Ch. 611, L. 1987; amd. Sec. 1, Ch. 615, L. 1989; amd. Sec. 24, Ch. 10, L. 1993; amd. Sec. 1, Ch. 39, L. 1993.



15-24-102. Repealed.

15-24-102. Repealed. Sec. 41, Ch. 496, L. 1997.

History: En. Sec. 2, Ch. 89, L. 1965; amd. Sec. 17, Ch. 516, L. 1973; amd. Sec. 54, Ch. 566, L. 1977; R.C.M. 1947, 84-728; amd. Sec. 20, Ch. 693, L. 1979; amd. Sec. 15, Ch. 614, L. 1981; amd. Sec. 25, Ch. 10, L. 1993; amd. Sec. 2, Ch. 39, L. 1993; amd. Sec. 10, Ch. 570, L. 1995.



15-24-103. Repealed.

15-24-103. Repealed. Sec. 41, Ch. 496, L. 1997.

History: En. Sec. 3, Ch. 89, L. 1965; amd. Sec. 18, Ch. 516, L. 1973; R.C.M. 1947, 84-729; amd. Sec. 16, Ch. 614, L. 1981.



15-24-104. Repealed.

15-24-104. Repealed. Sec. 41, Ch. 496, L. 1997.

History: En. Sec. 4, Ch. 89, L. 1965; amd. Sec. 19, Ch. 516, L. 1973; R.C.M. 1947, 84-730; amd. Sec. 14, Ch. 581, L. 1979; amd. Sec. 17, Ch. 614, L. 1981; amd. Sec. 105, Ch. 27, Sp. L. November 1993.



15-24-105. Repealed.

15-24-105. Repealed. Sec. 41, Ch. 496, L. 1997.

History: En. Sec. 5, Ch. 89, L. 1965; R.C.M. 1947, 84-731; amd. Sec. 18, Ch. 614, L. 1981; amd. Sec. 9, Ch. 611, L. 1987.






Part 2. Mobile Homes

15-24-201. Definitions.

15-24-201. Definitions. As used in this part, the following definitions apply: (1) "Dealer" means a person engaged in the distribution or sale of mobile homes or manufactured homes. (2) "Housetrailer" means a form of housing designed to be moved from one place to another by an independent power connected to the housetrailer, which is either 8 feet wide or less or 45 feet long or less. (3) "Manufactured home" means a residential dwelling built in a factory in accordance with the United States department of housing and urban development code and the federal Manufactured Home Construction and Safety Standards. A manufactured home does not include a mobile home or a housetrailer. (4) "Mobile home" means forms of housing known as "trailers", "housetrailers", or "trailer coaches" exceeding 8 feet in width or 45 feet in length, designed to be moved from one place to another by an independent power connected to the mobile home or any trailer, housetrailer, or trailer coach up to 8 feet in width or 45 feet in length used as a principal residence.

History: En. Sec. 1, Ch. 275, L. 1965; amd. Sec. 4, Ch. 296, L. 1967; amd. Sec. 2, Ch. 450, L. 1975; R.C.M. 1947, 84-6601; amd. Sec. 11, Ch. 200, L. 1997.



15-24-202. Payment of tax -- interest and penalty -- display of tax-paid sticker.

15-24-202. Payment of tax -- interest and penalty -- display of tax-paid sticker. (1) (a) The owner of a mobile home, manufactured home, or housetrailer that is not taxed as an improvement, as improvements are defined in 15-1-101, shall pay the personal property tax in two payments, except as provided in 10-1-606 or 15-24-206. (b) The first payment is due on or before May 31 or within 30 days from the date of the notice of taxes due, whichever is later. (c) The second payment is due no later than November 30 of the year in which the property is assessed. (d) If not paid on or before the date due, the tax is considered delinquent and subject to the penalty and interest provisions in 15-16-102 applicable to other delinquent property taxes. The penalty must be assessed and interest begins to accrue on the first day of delinquency. (2) Upon request, the treasurer shall notify a lienholder if taxes on a mobile home, manufactured home, or housetrailer have not been paid. (3) Taxes assessed against a mobile home or manufactured home after the second payment date must be prorated to reflect the remaining portion of the tax year. The prorated taxes must be added to the following year's tax roll and, except as provided in 15-24-206, are due with and must be collected with the first payment due in that year. (4) The department shall issue tax-paid stickers to the county treasurers. A treasurer shall issue a tax-paid sticker to the owner of a mobile home, manufactured home, or housetrailer that is to be moved and on which all taxes, interest, and penalties have been paid in full unless the exceptions in 15-24-206(3), 15-24-209, or 15-24-212 apply. Prior to and while in the process of moving the mobile home, manufactured home, or housetrailer, the owner shall display the tax-paid sticker, which must be visible from the exterior of the mobile home, manufactured home, or housetrailer. (5) A mobile home or manufactured home movement declaration of destination provided for in 15-24-206 may not be issued unless: (a) the taxes have been paid in full to the county treasurer; or (b) the exceptions in 15-24-206(3), 15-24-209, or 15-24-212 apply. (6) On the movement of a mobile home, manufactured home, or housetrailer in violation of this part, the county treasurer for the county where the mobile home, manufactured home, or housetrailer first comes to rest shall issue a written notice to the owner, showing the amount of delinquent taxes, special assessments, penalties, and interest due. In addition to the penalties provided in 15-16-102, 20% or $50, whichever is greater, must be added to the delinquent taxes as penalty for violation of this part. On receipt of the delinquent taxes, special assessments, penalties, and interest, the county treasurer shall forward all delinquent taxes, special assessments, penalties, and interest collected under 15-16-102 to the county treasurer for the county of origin. The county of destination shall retain the penalty.

History: En. Sec. 1, Ch. 119, L. 1903; re-en. Sec. 2684, Rev. C. 1907; re-en. Sec. 2239, R.C.M. 1921; Cal. Pol. C. Sec. 3821; amd. Sec. 2, Ch. 102, L. 1923; re-en. Sec. 2239, R.C.M. 1935; amd. Sec. 1, Ch. 107, L. 1939; amd. Sec. 2, Ch. 23, L. 1951; amd. Sec. 1, Ch. 166, L. 1955; amd. Sec. 1, Ch. 165, L. 1963; amd. Sec. 83, Ch. 405, L. 1973; amd. Sec. 1, Ch. 162; amd. Sec. 1, Ch. 475, L. 1975; amd. Sec. 1, Ch. 105, L. 1977; R.C.M. 1947, 84-4202(5)(a); amd. Sec. 15, Ch. 581, L. 1979; amd. Sec. 1, Ch. 159, L. 1981; amd. Sec. 1, Ch. 47, L. 1985; amd. Sec. 1, Ch. 360, L. 1987; amd. Sec. 1, Ch. 419, L. 1987; amd. Sec. 1, Ch. 238, L. 1989; amd. Sec. 1, Ch. 557, L. 1991; amd. Sec. 12, Ch. 200, L. 1997; amd. Sec. 3, Ch. 587, L. 2005; amd. Sec. 3, Ch. 50, L. 2013.



15-24-203. Tax receipt -- when production required.

15-24-203. Tax receipt -- when production required. If stopped on a highway or at a state vehicle weight station by a state highway patrol officer or state vehicle weight station attendant, a person transporting a mobile home, manufactured home, or housetrailer shall produce, if requested, the property-tax-paid receipt or a duplicate issued by the county treasurer where the vehicle was taxed.

History: En. Sec. 3, Ch. 275, L. 1965; R.C.M. 1947, 84-6603; amd. Sec. 16, Ch. 581, L. 1979; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 13, Ch. 200, L. 1997.



15-24-204. Failure to display or produce declaration, sticker, or receipt -- penalty.

15-24-204. Failure to display or produce declaration, sticker, or receipt -- penalty. (1) Whoever makes a false or fraudulent declaration of destination or, when required, fails to execute a declaration of destination or fails to display or produce a declaration of destination or tax-paid receipt, if a tax-paid receipt is required, is guilty of a misdemeanor and upon conviction is punishable by imprisonment in a county jail for not more than 6 months or by a fine of not more than $500, or both. (2) Whoever fails to display a property-tax-paid sticker while in the process of moving a mobile home, manufactured home, or housetrailer or to produce a property-tax-paid receipt from 15 days after the due date for personal property taxes of 1 year to the due date for personal property taxes of the next year, when the display of a tax-paid receipt is required, commits a misdemeanor punishable by a fine of not less than $10 or more than $50 or confinement in the county jail for not more than 30 days or both a fine and imprisonment.

History: En. Sec. 4, Ch. 275, L. 1965; amd. Sec. 7, Ch. 296, L. 1967; amd. Sec. 3, Ch. 450, L. 1975; R.C.M. 1947, 84-6604; amd. Sec. 2, Ch. 419, L. 1987; amd. Sec. 2, Ch. 238, L. 1989; amd. Sec. 14, Ch. 200, L. 1997.



15-24-205. Sections limited to taxable trailers and manufactured homes.

15-24-205. Sections limited to taxable trailers and manufactured homes. The provisions of this part apply only to those mobile homes, manufactured homes, and housetrailers, as defined in this part, subject to assessment and taxation under chapter 8, part 2, and 15-24-301.

History: En. Sec. 5, Ch. 275, L. 1965; amd. Sec. 8, Ch. 296, L. 1967; R.C.M. 1947, 84-6605; amd. Sec. 15, Ch. 200, L. 1997.



15-24-206. Declaration of destination on imported mobile homes and manufactured homes -- display -- tax receipt -- exemptions.

15-24-206. Declaration of destination on imported mobile homes and manufactured homes -- display -- tax receipt -- exemptions. (1) A person who brings a mobile home or manufactured home into the state shall immediately upon arrival in the state execute a written declaration, verified under oath, stating the destination of the mobile home or manufactured home and any other information the department of revenue may require and shall deliver the original of the declaration to whomever is on duty at the nearest port of entry station, state vehicle weight station, or other place the department may prescribe. The person shall also immediately upon arrival in the state affix a copy of the declaration to the mobile home or manufactured home at a conspicuous place. (2) The treasurer shall issue the mobile home or manufactured home movement declaration provided for in this section to a person required by this section to execute it, in quantities the person requests to a maximum of 100. The treasurer shall issue additional quantities of the declaration to a maximum of 100 as the person requests at the discretion of the county treasurer upon receipt from the person of the previously issued declarations properly executed. Executed declarations must be delivered to the treasurer within 30 days from their issue. (3) A person who moves a mobile home or a manufactured home from a point within the state to another point within or outside of the state shall first: (a) execute the declaration provided for in subsection (1), deliver the original of it to the treasurer of the county in which the move originates or to any other person the department prescribes, and affix a copy of it in a conspicuous place on the mobile home or manufactured home to be moved; (b) obtain from the county treasurer of the county in which the move originates a receipt showing: (i) payment in full of property taxes with respect to that mobile home or manufactured home; or (ii) payment of the property taxes provided for in 15-24-209. (4) The provisions of subsection (3)(b) do not apply whenever a person moves a mobile home or manufactured home: (a) from a point outside of to a point within the state; (b) between places of business of dealers within or outside of the state; (c) from the place of business of a dealer to a point within or outside of the state; or (d) pursuant to the repossession of a mobile home or manufactured home, unless the treasurer has furnished the lienholder or secured party with timely notice of the delinquent tax due when information has been requested under 15-24-202(2).

History: (1), (3), (4)En. Sec. 5, Ch. 296, L. 1967; amd. Sec. 250, Ch. 516, L. 1973; Sec. 84-6606, R.C.M. 1947; (2)En. Sec. 1, Ch. 119, L. 1903; re-en. Sec. 2684, Rev. C. 1907; re-en. Sec. 2239, R.C.M. 1921; Cal. Pol. C. Sec. 3821; amd. Sec. 2, Ch. 102, L. 1923; re-en. Sec. 2239, R.C.M. 1935; amd. Sec. 1, Ch. 107, L. 1939; amd. Sec. 2, Ch. 23, L. 1951; amd. Sec. 1, Ch. 166, L. 1955; amd. Sec. 1, Ch. 165, L. 1963; amd. Sec. 83, Ch. 405, L. 1973; amd. Sec. 1, Ch. 162; amd. Sec. 1, Ch. 475, L. 1975; amd. Sec. 1, Ch. 105, L. 1977; Sec. 84-4202, R.C.M. 1947; R.C.M. 1947, 84-4202(5)(b), 84-6606; amd. Sec. 17, Ch. 581, L. 1979; amd. Sec. 2, Ch. 557, L. 1991; amd. Sec. 16, Ch. 200, L. 1997.



15-24-207. Department to make rules.

15-24-207. Department to make rules. The department of revenue may make reasonable rules necessary for or as an aid to effectuation of the purposes of this part.

History: En. Sec. 6, Ch. 296, L. 1967; amd. Sec. 251, Ch. 516, L. 1973; R.C.M. 1947, 84-6607.



15-24-208. Penalty for moving mobile home or manufactured home on which taxes due.

15-24-208. Penalty for moving mobile home or manufactured home on which taxes due. Any person who moves a mobile home or manufactured home on which property taxes are unpaid is guilty of a misdemeanor.

History: En. 84-6608 by Sec. 1, Ch. 250, L. 1977; R.C.M. 1947, 84-6608; amd. Sec. 17, Ch. 200, L. 1997.



15-24-209. Limit on delinquent mobile home or manufactured home taxes chargeable to security interest holder.

15-24-209. Limit on delinquent mobile home or manufactured home taxes chargeable to security interest holder. The holder of a perfected security interest in a mobile home, manufactured home, or housetrailer who repossesses the mobile home, manufactured home, or housetrailer as provided by law and as authorized in the contract between the owner and the secured party may not be required to pay delinquent property taxes for more than 3 years as a condition of moving the mobile home, manufactured home, or housetrailer or transferring it to another person. Any additional delinquent taxes due upon the mobile home, manufactured home, or housetrailer are a lien upon any other personal or real property of the person who was required by law to pay the delinquent taxes at the time the taxes were due.

History: En. Sec. 3, Ch. 557, L. 1991; amd. Sec. 18, Ch. 200, L. 1997.



15-24-210. Notice of impending sale to certain lienholders.

15-24-210. Notice of impending sale to certain lienholders. After entry of a notation by a county treasurer concerning a mobile home or manufactured home that is not taxed as an improvement to real property but before directing the sheriff to make a levy and sale on the mobile home or manufactured home, the treasurer shall notify a person who has a properly perfected security interest in the mobile home or manufactured home and who has furnished the treasurer a copy of the instrument by which the interest was perfected of the levy and sale. The notice must state that the sheriff may soon be requested to make a levy and sale on the mobile home or manufactured home.

History: En. Sec. 4, Ch. 557, L. 1991; amd. Sec. 19, Ch. 200, L. 1997; amd. Sec. 2, Ch. 189, L. 2005.



15-24-211. Mobile home or housetrailer -- transfer of interest.

15-24-211. Mobile home or housetrailer -- transfer of interest. (1) Upon transfer of any interest in a mobile home or housetrailer, the application for the transfer must be made through the county treasurer's office in the county in which the mobile home or housetrailer is located at the time of the transfer. The county treasurer may not accept the application unless all taxes, interest, and penalties that have been assessed on the mobile home or housetrailer have been paid in full or canceled pursuant to 15-24-212. (2) When a mobile home or housetrailer is sold under the contract conditions that title is not immediately conveyed, the parties to the transaction shall immediately file with the county clerk and recorder a notice of intention to transfer the title. The notice must indicate the name of the party who is responsible for payment of taxes on the mobile home or housetrailer after the transfer. The clerk and recorder shall immediately notify the department of the information in the notice.

History: En. Sec. 1, Ch. 50, L. 2013.



15-24-212. Cancellation of delinquent property taxes on mobile home or housetrailer.

15-24-212. Cancellation of delinquent property taxes on mobile home or housetrailer. (1) The board of county commissioners may order the cancellation of delinquent property taxes on a mobile home or housetrailer if the mobile home or housetrailer is to be moved for the purposes of destruction or recycling. (2) An order made under subsection (1) must be included in the board's minutes. The order must include: (a) the name and address of the delinquent taxpayer; (b) the physical address or location of the mobile home or housetrailer; (c) the amount of the delinquent taxes, plus interest, penalties, and costs, if any; (d) the date the taxes became delinquent; and (e) the taxpayer identification number. (3) One copy of the order must be recorded with the county clerk and recorder as a public record, and one copy of the order must be filed with the county treasurer as a permanent record of the treasurer's office.

History: En. Sec. 2, Ch. 50, L. 2013.






Part 3. Migratory Personal Property

15-24-301. Personal property brought into state -- assessment -- exceptions -- custom combine equipment.

15-24-301. Personal property brought into state -- assessment -- exceptions -- custom combine equipment. (1) Except as provided in subsections (2) through (6), the following property is subject to taxation and assessment for all taxes levied that year in the county in which it is located: (a) personal property, excluding livestock, brought into this state at any time during the year that is used in the state for hire, compensation, or profit; (b) property belonging to an owner or user who is engaged in a gainful occupation or business enterprise in the state; or (c) property that becomes a part of the general property of the state. (2) The taxes on this property are levied in the same manner, except as otherwise provided, as though the property had been in the county on the regular assessment date, provided that the property has not been regularly assessed for the year in another county of the state. (3) This section does not levy a tax against a merchant or dealer within this state on goods, wares, or merchandise brought into the county to replenish the stock of the merchant or dealer. (4) Except as provided in 15-6-217, a motor vehicle that is brought into this state by a nonresident person temporarily employed in Montana and used exclusively for transportation of the person is subject to registration under 61-3-701. (5) Agricultural harvesting machinery classified as class eight property under 15-6-138, licensed in another state, and operated on the land of a person other than the owner of the machinery under a contract for hire is subject to a fee in lieu of tax of $35 for each machine for the calendar year in which the fee is collected. The machinery is subject to taxation under 15-6-138 only if the machinery is sold in Montana. (6) This section does not levy a tax on farm implements as defined in 30-11-801 or construction equipment as defined in 30-11-901 that is brought into the state under a purchase incentive rental program as defined in 15-6-202(4). The property is subject to taxation under 15-6-138 only if the property is sold in Montana or otherwise disposed of in the state.

History: En. Sec. 1, Ch. 41, L. 1953; amd. Sec. 4, Ch. 290, L. 1967; amd. Sec. 1, Ch. 370, L. 1974; amd. Sec. 65, Ch. 566, L. 1977; R.C.M. 1947, 84-6008; amd. Sec. 1, Ch. 603, L. 1979; amd. Sec. 21, Ch. 693, L. 1979; amd. Sec. 6, Ch. 598, L. 1981; amd. Sec. 4, Ch. 613, L. 1981; amd. Sec. 19, Ch. 614, L. 1981; amd. Sec. 1, Ch. 48, L. 1983; amd. Sec. 9, Ch. 516, L. 1985; amd. Sec. 10, Ch. 611, L. 1987; amd. Sec. 1, Ch. 246, L. 1999; amd. Sec. 16, Ch. 285, L. 1999; amd. Sec. 8, Ch. 515, L. 1999; amd. Sec. 13, Ch. 542, L. 2005; amd. Sec. 17, Ch. 596, L. 2005; amd. Sec. 32, Ch. 2, L. 2009; amd. Sec. 3, Ch. 343, L. 2009.



15-24-302. Collection procedure.

15-24-302. Collection procedure. All property mentioned in 15-24-301 is assessed at the same value as property of like kind and character, and the assessment, levy, and collection of the tax are governed by the provisions of 15-8-408, 15-16-119, 15-16-404, 15-17-911, and 15-24-202, except livestock taxation governed by 81-7-104 and Title 81, chapter 7, part 2.

History: En. Sec. 3, Ch. 41, L. 1953; amd. Sec. 7, Ch. 260, L. 1977; R.C.M. 1947, 84-6010; amd. Sec. 18, Ch. 581, L. 1979; amd. Sec. 9, Ch. 663, L. 1979; amd. Sec. 2, Ch. 159, L. 1981; amd. Sec. 2, Ch. 598, L. 1981; amd. Sec. 51, Ch. 587, L. 1987; amd. Sec. 106, Ch. 27, Sp. L. November 1993; amd. Sec. 9, Ch. 515, L. 1999; amd. Sec. 3, Ch. 189, L. 2005; amd. Sec. 18, Ch. 596, L. 2005.



15-24-303. Proration of tax on personal property -- refund.

15-24-303. Proration of tax on personal property -- refund. (1) The tax on personal property brought, driven, coming into, or otherwise located in the state on or after the assessment date must be prorated according to the ratio that the remaining number of months in the year bears to the total number of months in the year. This section does not apply to motor vehicles taxed under Title 61, chapter 3, part 5, or to livestock subject to the per capita fee under 15-24-921. (2) If property upon which taxes have been paid is removed from the state, the taxpayer may obtain a refund of a prorated portion of the taxes, subject to the requirements of 15-16-613.

History: En. Sec. 4, Ch. 41, L. 1953; amd. Sec. 8, Ch. 260, L. 1977; R.C.M. 1947, 84-6011; amd. Sec. 2, Ch. 615, L. 1989; amd. Sec. 2, Ch. 587, L. 1993; amd. Sec. 6, Ch. 576, L. 1995; amd. Sec. 17, Ch. 285, L. 1999; amd. Sec. 96, Ch. 574, L. 2001.



15-24-304. Prorated fee in lieu of tax -- aircraft.

15-24-304. Prorated fee in lieu of tax -- aircraft. (1) A person who acquires an aircraft required to be registered under subsections (2) through (6) of 67-3-201 after March 1 in any year shall register the aircraft within 30 days of acquiring it. (2) The fee in lieu of tax must be prorated for aircraft registered for a period less than 1 year in the same manner as personal property taxes are prorated in 15-24-303. (3) A person failing to register an aircraft within 30 days following acquisition of the aircraft or bringing the aircraft into the state for commercial purposes is subject to the penalty provided in 67-3-202. (4) A person owning a migratory aircraft shall register as prescribed in 67-3-201(5) and pay the fee in lieu of tax.

History: En. 84-4218 by Sec. 3, Ch. 542, L. 1975; amd. Sec. 3, Ch. 210, L. 1977; R.C.M. 1947, 84-4218; amd. Sec. 1, Ch. 220, L. 1981; amd. Sec. 4, Ch. 157, L. 1983; amd. Sec. 7, Ch. 453, L. 1987.



15-24-305. Taxation of motion picture and television commercial property.

15-24-305. Taxation of motion picture and television commercial property. Except as provided in 61-3-520, property used exclusively for filming motion pictures or television commercials and that remains in the state for a period exceeding 180 consecutive days in a calendar year is subject to assessment and taxation as all other property subject to property taxation.

History: En. Sec. 2, Ch. 525, L. 1989.






Part 4. Business Inventories (Repealed)

15-24-401. Repealed.

15-24-401. Repealed. Sec. 35, Ch. 581, L. 1979.

History: En. 84-422.1 by Sec. 1, Ch. 182, L. 1977; R.C.M. 1947, 84-422.1.



15-24-402. Repealed.

15-24-402. Repealed. Sec. 6, Ch. 613, L. 1981.

History: En. 84-422.2 by Sec. 1, Ch. 255, L. 1977; R.C.M. 1947, 84-422.2.



15-24-403. Repealed.

15-24-403. Repealed. Sec. 6, Ch. 613, L. 1981.

History: En. 84-422.3 by Sec. 2, Ch. 255, L. 1977; R.C.M. 1947, 84-422.3.






Part 5. Banks (Repealed)

15-24-501. Repealed.

15-24-501. Repealed. Sec. 17, Ch. 634, L. 1979.

History: (1), (2)En. Sec. 6, Ch. 64, L. 1929; re-en. Sec. 2000.6, R.C.M. 1935; amd. Sec. 1, Ch. 172, L. 1957; amd. Sec. 1, Ch. 516, L. 1973; amd. Sec. 3, Ch. 341, L. 1975; Sec. 84-308, R.C.M. 1947; (3)En. Sec. 2, Ch. 64, L. 1929; re-en. Sec. 2000.2, R.C.M. 1935; (4)En. Sec. 3, Ch. 64, L. 1929; re-en. Sec. 2000.3, R.C.M. 1935; Sec. 84-305, R.C.M. 1947; R.C.M. 1947, 84-304, 84-305, 84-308.



15-24-502. Repealed.

15-24-502. Repealed. Sec. 17, Ch. 634, L. 1979.

History: En. Sec. 1, Ch. 81, L. 1921; re-en. Sec. 2064, R.C.M. 1921; re-en. Sec. 2064, R.C.M. 1935; R.C.M. 1947, 84-4602.



15-24-503. Repealed.

15-24-503. Repealed. Sec. 17, Ch. 634, L. 1979.

History: En. Sec. 2, Ch. 81, L. 1921; re-en. Sec. 2065, R.C.M. 1921; re-en. Sec. 2065, R.C.M. 1935; R.C.M. 1947, 84-4603.



15-24-504. Repealed.

15-24-504. Repealed. Sec. 17, Ch. 634, L. 1979.

History: En. Sec. 3, Ch. 81, L. 1921; re-en. Sec. 2066, R.C.M. 1921; re-en. Sec. 2066, R.C.M. 1935; amd. Sec. 86, Ch. 405, L. 1973; amd. Sec. 16, Ch. 388, L. 1975; R.C.M. 1947, 84-4604.



15-24-505. Repealed.

15-24-505. Repealed. Sec. 17, Ch. 634, L. 1979.

History: En. Sec. 4, Ch. 81, L. 1921; re-en. Sec. 2067, R.C.M. 1921; amd. Sec. 1, Ch. 64, L. 1927; re-en. Sec. 2067, R.C.M. 1935; amd. Sec. 87, Ch. 405, L. 1973; amd. Sec. 17, Ch. 388, L. 1975; amd. Sec. 55, Ch. 566, L. 1977; R.C.M. 1947, 84-4605.



15-24-506. Repealed.

15-24-506. Repealed. Sec. 17, Ch. 634, L. 1979.

History: En. Sec. 1, Ch. 72, L. 1967; amd. Sec. 88, Ch. 405, L. 1973; amd. Sec. 18, Ch. 388, L. 1975; R.C.M. 1947, 84-4606.



15-24-507. Repealed.

15-24-507. Repealed. Sec. 17, Ch. 634, L. 1979.

History: En. Sec. 9, p. 76, L. 1891; re-en. Sec. 3694, Pol. C. 1895; re-en. Sec. 2506, Rev. C. 1907; re-en. Sec. 2063, R.C.M. 1921; re-en. Sec. 2063, R.C.M. 1935; R.C.M. 1947, 84-4601.



15-24-508. Repealed.

15-24-508. Repealed. Sec. 17, Ch. 634, L. 1979.

History: En. Sec. 5, Ch. 64, L. 1929; re-en. Sec. 2000.5, R.C.M. 1935; amd. Sec. 2, Ch. 25, L. 1971; amd. Sec. 1, Ch. 501, L. 1977; R.C.M. 1947, 84-307.






Part 6. Insurance Companies (Repealed)

15-24-601. Repealed.

15-24-601. Repealed. Sec. 4, Ch. 577, L. 2003.

History: En. Sec. 1, Ch. 64, L. 1915; re-en. Sec. 2111, R.C.M. 1921; re-en. Sec. 2111, R.C.M. 1935; R.C.M. 1947, 84-5101.



15-24-602. Repealed.

15-24-602. Repealed. Sec. 4, Ch. 577, L. 2003.

History: En. Sec. 2, Ch. 64, L. 1915; re-en. Sec. 2112, R.C.M. 1921; re-en. Sec. 2112, R.C.M. 1935; R.C.M. 1947, 84-5102; amd. Sec. 2, Ch. 617, L. 1989; amd. Sec. 28, Ch. 51, L. 1999.



15-24-603. Repealed.

15-24-603. Repealed. Sec. 17, Ch. 634, L. 1979.

History: En. Sec. 1, Ch. 63, L. 1929; re-en. Sec. 2112.1, R.C.M. 1935; amd. Sec. 59, Ch. 566, L. 1977; R.C.M. 1947, 84-5103.






Part 7. Production Credit Associations

15-24-701. Production credit associations -- assessment and payment.

15-24-701. Production credit associations -- assessment and payment. Every production credit association organized under the provisions of section 1131d of Title 12, United States Codes Annotated, shall be assessed for and pay taxes upon all real and personal property owned by such association.

History: En. Sec. 1, Ch. 35, L. 1951; amd. Sec. 113, Ch. 405, L. 1973; amd. Sec. 19, Ch. 388, L. 1975; R.C.M. 1947, 84-5801; amd. Sec. 12, Ch. 634, L. 1979.






Part 8. Building and Loan Associations

15-24-801. Savings and loan associations -- taxation.

15-24-801. Savings and loan associations -- taxation. Every savings and loan association subject to regulation under Title 32, chapter 2, must be assessed for and pay taxes upon all real and personal property owned by the association. The secretary of an association shall furnish to the department, within 5 days after demand, a condensed statement, verified by oath, of the resources and liabilities of the association as disclosed by its books at noon on January 1 in each year. If the secretary fails to make the statement, the department shall immediately obtain the information from any other available source, and for this purpose it shall have access to the books of the association. The department shall make an assessment of the real estate and personal property owned by the association in a manner that is as fair and equitable as it may be able to make from the best information available, or the department may, for the purpose of the assessment, adopt the figures disclosed by any prior report made by the association to any state or federal officer under a state or federal law. A person required by this section to make the statement provided for in this section who fails to furnish it is guilty of a misdemeanor.

History: En. Sec. 20, Ch. 57, L. 1927; amd. Sec. 1, Ch. 62, L. 1929; re-en. Sec. 6355.21, R.C.M. 1935; amd. Sec. 2, Ch. 391, L. 1973; amd. Sec. 1, Ch. 388, L. 1975; Sec. 7-122, R.C.M. 1947; amd. and redes. 84-7001 by Sec. 76, Ch. 431, L. 1975; R.C.M. 1947, 84-7601; amd. Sec. 13, Ch. 634, L. 1979; amd. Sec. 107, Ch. 27, Sp. L. November 1993.






Part 9. Livestock

15-24-901. Repealed.

15-24-901. Repealed. Secs. 27, 31, Ch. 285, L. 1999.

History: En. 84-5201.3 by Sec. 1, Ch. 260, L. 1977; R.C.M. 1947, 84-5201.3; amd. Sec. 4, Ch. 570, L. 1985; amd. Sec. 45, Ch. 370, L. 1987; amd. Sec. 108, Ch. 27, Sp. L. November 1993.



15-24-902. Number of livestock.

15-24-902. Number of livestock. The department shall determine the number of livestock for the purposes of the per capita fee imposed under 15-24-921 in each county where they are located on February 1 of each year. The livestock must be assigned to the person by whom they were owned or claimed or in whose possession or control they were at midnight of February 1 in that year.

History: En. Sec. 3720, Pol. C. 1895; re-en. Sec. 2530, Rev. C. 1907; re-en. Sec. 2068, R.C.M. 1921; re-en. Sec. 2068, R.C.M. 1935; R.C.M. 1947, 84-5201; amd. Sec. 8, Ch. 598, L. 1989; amd. Sec. 109, Ch. 27, Sp. L. November 1993; amd. Sec. 1, Ch. 576, L. 1995; amd. Sec. 18, Ch. 285, L. 1999; amd. Sec. 97, Ch. 574, L. 2001.



15-24-903. Duty of owner to assist in assessment.

15-24-903. Duty of owner to assist in assessment. (1) The owner of livestock, as defined in 15-24-921, or the owner's agent shall at the time of assessment make and deliver to the department for the county or counties where the owner's livestock were located on February 1 a written statement, under oath, listing the owner's different kinds of livestock within the county or counties, together with a listing of their marks and brands. (2) As used in this section, "agent" means any person, persons, company, or corporation, including a feedlot operator or owner of grazing land, who has charge of livestock on the assessment date.

History: En. 84-5201.1 by Sec. 4, Ch. 507, L. 1975; amd. Sec. 6, Ch. 260, L. 1977; R.C.M. 1947, 84-5201.1; amd. Sec. 2, Ch. 663, L. 1979; amd. Sec. 9, Ch. 598, L. 1989; amd. Sec. 110, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 576, L. 1995; amd. Sec. 19, Ch. 285, L. 1999.



15-24-904. Penalty for violation of law.

15-24-904. Penalty for violation of law. If a person, company, or corporation who is the owner or is in charge of livestock within this state fails to make the statement or statements as provided in 15-24-903, the department shall, after 10 days' notice to the person who failed to file the report, assess the penalty provided in 15-8-309 on the per capita fee, as provided in 15-24-921.

History: En. Sec. 7, Ch. 125, L. 1909; re-en. Sec. 2075, R.C.M. 1921; re-en. Sec. 2075, R.C.M. 1935; amd. Sec. 5, Ch. 507, L. 1975; R.C.M. 1947, 84-5208; amd. Sec. 3, Ch. 663, L. 1979; amd. Sec. 111, Ch. 27, Sp. L. November 1993; amd. Sec. 20, Ch. 285, L. 1999; amd. Sec. 5, Ch. 427, L. 1999; amd. Sec. 19, Ch. 7, L. 2001; amd. Sec. 98, Ch. 574, L. 2001.



15-24-905. Livestock brought into state -- notice to department.

15-24-905. Livestock brought into state -- notice to department. The owner or the agent, manager, or supervisor of any person, corporation, or association bringing livestock into this state after February 1 shall immediately after the livestock cross the state line forward to the department a certified letter, containing the name of the owner of the livestock, the number of livestock, the brand on the livestock, the ages of the livestock, the time and place at which the livestock were brought across the state line, and the county or counties into which the livestock are moved. The department of livestock shall at least once each month furnish from its own records to the department a list of the number and kind of livestock moved into each county, together with the name of the owner of the livestock.

History: En. Sec. 5, Ch. 41, L. 1953; amd. Sec. 114, Ch. 405, L. 1973; amd. Sec. 20, Ch. 388, L. 1975; R.C.M. 1947, 84-6012; amd. Sec. 7, Ch. 663, L. 1979; amd. Sec. 10, Ch. 598, L. 1989; amd. Sec. 112, Ch. 27, Sp. L. November 1993.



15-24-906. Collection of fee on livestock.

15-24-906. Collection of fee on livestock. The department, upon receipt of the letter provided for in 15-24-905 or other information that livestock has been brought into a county from outside of the state after February 1 in any year, shall immediately proceed under the provisions of this part.

History: En. Sec. 6, Ch. 41, L. 1953; amd. Sec. 115, Ch. 405, L. 1973; amd. Sec. 21, Ch. 388, L. 1975; amd. Sec. 9, Ch. 260, L. 1977; R.C.M. 1947, 84-6013; amd. Sec. 113, Ch. 27, Sp. L. November 1993.



15-24-907. Repealed.

15-24-907. Repealed. Sec. 15, Ch. 663, L. 1979.

History: En. Sec. 7, Ch. 41, L. 1953; amd. Sec. 116, Ch. 405, L. 1973; amd. Sec. 10, Ch. 260, L. 1977; R.C.M. 1947, 84-6014.



15-24-908. Repealed.

15-24-908. Repealed. Sec. 11, Ch. 598, L. 1989.

History: En. 84-5201.4 by Sec. 2, Ch. 260, L. 1977; R.C.M. 1947, 84-5201.4; amd. Sec. 11, Ch. 663, L. 1979.



15-24-909. Repealed.

15-24-909. Repealed. Sec. 11, Ch. 598, L. 1989.

History: En. 84-5201.5 by Sec. 3, Ch. 260, L. 1977; R.C.M. 1947, 84-5201.5; amd. Sec. 12, Ch. 663, L. 1979.



15-24-910. Repealed.

15-24-910. Repealed. Sec. 11, Ch. 598, L. 1989.

History: En. 84-5201.6 by Sec. 4, Ch. 260, L. 1977; R.C.M. 1947, 84-5201.6; amd. Sec. 13, Ch. 663, L. 1979.



15-24-911. Repealed.

15-24-911. Repealed. Sec. 11, Ch. 598, L. 1989.

History: En. Sec. 10, Ch. 663, L. 1979; amd. Sec. 7, Ch. 20, L. 1985.



15-24-912. through reserved.

15-24-912 through 15-24-919 reserved.



15-24-920. Repealed.

15-24-920. Repealed. Secs. 27, 31, Ch. 285, L. 1999.

History: En. Sec. 1, Ch. 627, L. 1991; amd. Sec. 7, Ch. 539, L. 1993; amd. Sec. 114, Ch. 27, Sp. L. November 1993; amd. Sec. 7, Ch. 576, L. 1995.



15-24-921. Per capita fee to pay expenses of enforcing livestock laws.

15-24-921. Per capita fee to pay expenses of enforcing livestock laws. (1) In addition to appropriations made for those purposes, a per capita fee is authorized and directed to be imposed by the department on all poultry and bees, all swine 3 months of age or older, and all other livestock 9 months of age or older in each county of this state for the purpose of aiding in the payment of the salaries and all expenses connected with the enforcement of the livestock laws of the state and for the payment of bounties on wild animals as provided in 81-7-104. (2) The per capita fee is due on November 30 of each year. The penalty and interest provisions contained in 15-1-216 apply to late payments of the fee. (3) As used in this section, "livestock" means cattle, sheep, swine, poultry, bees, goats, horses, mules, asses, llamas, alpacas, domestic bison, ostriches, rheas, and emus, and domestic ungulates.

History: En. Sec. 1, Ch. 127, L. 1915; re-en. Sec. 2076, R.C.M. 1921; re-en. Sec. 2076, R.C.M. 1935; R.C.M. 1947, 84-5209; amd. Sec. 3, Ch. 660, L. 1987; amd. Sec. 2, Ch. 627, L. 1991; amd. Sec. 2, Ch. 417, L. 1993; amd. Sec. 115, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 206, L. 1995; amd. Sec. 99, Ch. 574, L. 2001; amd. Sec. 5, Ch. 13, Sp. L. August 2002.



15-24-922. Board of livestock to prescribe per capita fee -- refunds.

15-24-922. Board of livestock to prescribe per capita fee -- refunds. (1) The board of livestock shall annually prescribe the amount of the per capita fee to be made against livestock of all classes for the purpose indicated in 15-24-921. (2) The per capita fee must be calculated each year to provide not more than 110% of the average annual revenue that was generated in the 3 previous years. The calculation must apply a reasonable factor for nonpayment and late payment of fees and for reimbursement to the department pursuant to 15-24-925 for collection of the fee. (3) (a) A livestock owner who moves livestock between states is entitled to a refund of the per capita fee collected under 15-24-921 based on the number of months that the livestock have situs in Montana. The amount of the refund is equal to the ratio of the number of months that the livestock do not have situs in the state to the number of months in the year, multiplied by the original per capita fee due. A taxpayer shall apply to the board of livestock on a form prescribed by the board for a refund allowed under this subsection by January 31 of the following year. The application must include a statement showing the date when the livestock were moved out of the state. (b) For the purposes of 15-24-921 and this section, the per capita fee may not be prorated.

History: En. Sec. 2, Ch. 127, L. 1915; re-en. Sec. 2077, R.C.M. 1921; re-en. Sec. 2077, R.C.M. 1935; amd. Sec. 194, Ch. 516, L. 1973; R.C.M. 1947, 84-5210; amd. Sec. 10, Ch. 79, L. 1983; amd. Sec. 4, Ch. 660, L. 1987; amd. Sec. 3, Ch. 627, L. 1991; amd. Sec. 4, Ch. 576, L. 1995; amd. Sec. 21, Ch. 285, L. 1999; amd. Sec. 100, Ch. 574, L. 2001.



15-24-923. Repealed.

15-24-923. Repealed. Sec. 12, Ch. 660, L. 1987.

History: En. Sec. 3, Ch. 127, L. 1915; re-en. Sec. 2078, R.C.M. 1921; amd. Sec. 1, Ch. 152, L. 1929; re-en. Sec. 2078, R.C.M. 1935; amd. Sec. 109, Ch. 147, L. 1963; amd. Sec. 1, Ch. 422, L. 1975; amd. Sec. 1, Ch. 120, L. 1977; amd. Sec. 60, Ch. 566, L. 1977; R.C.M. 1947, 84-5211; amd. Sec. 1, Ch. 445, L. 1981; amd. Sec. 1, Ch. 277, L. 1983.



15-24-924. Repealed.

15-24-924. Repealed. Sec. 12, Ch. 660, L. 1987.

History: En. Sec. 4, Ch. 127, L. 1915; re-en. Sec. 2079, R.C.M. 1921; re-en. Sec. 2079, R.C.M. 1935; amd. Sec. 89, Ch. 147, L. 1963; amd. Sec. 2, Ch. 422, L. 1975; amd. Sec. 2, Ch. 120, L. 1977; R.C.M. 1947, 84-5212; amd. Sec. 1, Ch. 277, L. 1983.



15-24-925. Reimbursement to department -- transmission of fees to state.

15-24-925. Reimbursement to department -- transmission of fees to state. (1) The department may withhold 2% of the money received under 15-24-921 as reimbursement for the collection of the fee on livestock unless a different percentage of money to be withheld is mutually agreed upon by the department and the department of livestock on an annual basis. (2) The department shall designate the amount received from the fee imposed on sheep and the amount received from the fee imposed on all other livestock and shall specify the separate amounts in the report to the department of livestock. The money, when received by the department, must be deposited in an account in the special revenue fund to the credit of the department of livestock. The money in the account must be kept separate from other funds received by the department of livestock. Interest earned on money in the account must be deposited in the account. (3) The amount of $350,000 is transferred from the state special revenue account in subsection (2) to the predatory animal special revenue account provided for in 81-7-106 in each fiscal year.

History: En. Sec. 5, Ch. 127, L. 1915; re-en. Sec. 2080, R.C.M. 1921; re-en. Sec. 2080, R.C.M. 1935; R.C.M. 1947, 84-5213; amd. Sec. 1, Ch. 100, L. 1983; amd. Sec. 3, Ch. 444, L. 1983; amd. Sec. 5, Ch. 660, L. 1987; amd. Sec. 4, Ch. 509, L. 1995; amd. Sec. 7, Ch. 257, L. 2001; amd. Sec. 101, Ch. 574, L. 2001; amd. Sec. 6, Ch. 13, Sp. L. August 2002; amd. Sec. 1, Ch. 12, L. 2005; amd. Sec. 6, Ch. 339, L. 2011.



15-24-926. Repealed.

15-24-926. Repealed. Secs. 27, 31, Ch. 285, L. 1999.

History: En. Sec. 14, Ch. 663, L. 1979; amd. Sec. 4, Ch. 627, L. 1991.



15-24-927. Repealed.

15-24-927. Repealed. Secs. 27, 31, Ch. 285, L. 1999.

History: En. Sec. 3, Ch. 576, L. 1995.



15-24-928. through reserved.

15-24-928 through 15-24-930 reserved.



15-24-931. Repealed.

15-24-931. Repealed. Secs. 27, 31, Ch. 285, L. 1999.

History: En. 84-5222 by Sec. 1, Ch. 393, L. 1977; R.C.M. 1947, 84-5222; amd. Sec. 68, Ch. 575, L. 1981.



15-24-932. through reserved.

15-24-932 through 15-24-940 reserved.



15-24-941. Repealed.

15-24-941. Repealed. Sec. 11, Ch. 598, L. 1989.

History: En. Sec. 4, Ch. 663, L. 1979.



15-24-942. Repealed.

15-24-942. Repealed. Sec. 11, Ch. 598, L. 1989.

History: En. Sec. 5, Ch. 663, L. 1979.



15-24-943. Repealed.

15-24-943. Repealed. Sec. 11, Ch. 598, L. 1989.

History: En. Sec. 6, Ch. 663, L. 1979.






Part 10. Custom Combines (Renumbered)

15-24-1001. Renumbered .

15-24-1001. Renumbered . 61-10-130, Sec. 3, Ch. 183, L. 1989.






Part 11. Leasehold and Other Interests in U.S. Property

15-24-1101. Federal property held under contract by private person subject to taxation.

15-24-1101. Federal property held under contract by private person subject to taxation. Real or personal property of the United States or any department or agency of the United States held under contract of sale, lease, or other interest or estate in the property by any person for the person's exclusive use is subject to assessment for ad valorem property taxation as provided in this part. However, this part does not apply to real property held and in immediate use and occupation by this state or any county, municipal corporation, or political subdivision in this state.

History: En. Sec. 1, Ch. 212, L. 1951; R.C.M. 1947, 84-6101; amd. Sec. 156, Ch. 56, L. 2009.



15-24-1102. Federal property held under contract of sale.

15-24-1102. Federal property held under contract of sale. When the property is held under a contract of sale or other agreement whereby upon payment the legal title is or may be acquired by the person, the real property shall be assessed and taxed as defined in Title 15, chapter 6, part 1, and 15-8-111 without deduction on account of the whole or any part of the purchase price or other sum due on the property remaining unpaid. The lien for the tax may not attach to, impair, or be enforced against any interest of the United States in the real property.

History: En. Sec. 2, Ch. 212, L. 1951; amd. Sec. 66, Ch. 566, L. 1977; R.C.M. 1947, 84-6102; amd. Sec. 22, Ch. 693, L. 1979; amd. Sec. 46, Ch. 370, L. 1987; amd. Sec. 7, Ch. 10, Sp. L. June 1989.



15-24-1103. Federal property held under lease.

15-24-1103. Federal property held under lease. When the property is held under lease, other interest, or estate therein that is less than the fee, except under contract of sale, the property must be assessed and taxed for the value, as defined in Title 15, chapter 6, part 1, of the leasehold, interest, or estate in the property. The lien for the tax must attach to and be enforced against only the leasehold, interest, or estate in the property. Whenever the interest in the property is acquired through foreclosure, the lessor is liable for property taxes. When the United States authorizes the taxation of the property for the full assessed value of the fee, the property must be assessed for full assessed value as defined in 15-8-111.

History: En. Sec. 3, Ch. 212, L. 1951; amd. Sec. 67, Ch. 566, L. 1977; R.C.M. 1947, 84-6103; amd. Sec. 23, Ch. 693, L. 1979; amd. Sec. 47, Ch. 370, L. 1987; amd. Sec. 8, Ch. 10, Sp. L. June 1989; amd. Sec. 2, Ch. 80, L. 1993.



15-24-1104. Collection of taxes on interests in United States lands.

15-24-1104. Collection of taxes on interests in United States lands. In addition to all other remedies available for the collection of taxes, all taxes levied in any year against property held as under the provisions of this part shall be a debt due and owing from the person so holding such property as of the date of delinquency for taxes on property for such tax year. If any such tax be not paid within 1 year from such date, the county within which such property is located may institute for itself, the state of Montana, and all other municipal corporations sharing in such taxes an action for the collection of said taxes, together with interest, costs, and other lawful charges thereon. At the time of commencement of such action, the county shall have the benefit of all laws of this state pertaining to provisional remedies against the properties, either real or personal, of said person.

History: En. Sec. 4, Ch. 212, L. 1951; R.C.M. 1947, 84-6104.






Part 12. State and Other Exempt Property

15-24-1201. State and other exempt property held under contract -- when taxable.

15-24-1201. State and other exempt property held under contract -- when taxable. Property of the state of Montana or any department, agency, or subdivision of the state or any other property not subject to ad valorem tax to the owner of the property by reason of the legal status of the owner, held under contract of sale or lease with option to purchase with lease money applicable to the purchase price by any person for the person's exclusive use, is subject to assessment to the purchaser or lessee for ad valorem property taxation.

History: En. Sec. 1, Ch. 39, L. 1965; R.C.M. 1947, 84-204; amd. Sec. 157, Ch. 56, L. 2009.



15-24-1202. Taxable interests in state and other exempt property -- assessment.

15-24-1202. Taxable interests in state and other exempt property -- assessment. When such property is held under a contract of sale or other agreement whereby on certain payment or payments the legal title is or may be acquired by such person, such property shall be assessed to such person and taxed without deduction on account of the whole or any part of the purchase price or other sum due on such property remaining unpaid, provided that the lien for such tax neither attach to, impair, nor be enforced against any interest of the state of Montana or any department, agency, or subdivision thereof.

History: En. Sec. 2, Ch. 39, L. 1965; R.C.M. 1947, 84-205.



15-24-1203. Privilege tax on industrial, trade, or other business use of tax-exempt property -- exceptions.

15-24-1203. Privilege tax on industrial, trade, or other business use of tax-exempt property -- exceptions. (1) There is imposed and must be collected a tax upon the possession or other beneficial use for industrial, trade, or other business purposes enjoyed by any private individual, association, or corporation of any property, real or personal, that for any reason is exempt from taxation. The tax is imposed upon the possession or other beneficial use of an electric transmission line and associated facilities, except that lines and facilities of a design capacity of less than 500 kilovolts are not subject to the tax. (2) The tax may not be imposed upon: (a) the possession or other beneficial use of railroad right-of-way or track owned by the United States or acquired by the state pursuant to Title 60, chapter 11, part 1, as long as the state or the United States retains ownership and the right-of-way or track is used exclusively for rail transportation; (b) the beneficial use by a person of property held by a port authority, created under Title 7, chapter 14, part 11, or by a port authority owned by the United States or an agency of the United States unless the port authority provides for the exclusive use of the property by the person; (c) the possession or other beneficial use of public lands occupied under the terms of recreational, mineral, timber, or grazing leases or permits issued by the United States or the state of Montana or upon any easement unless the lease, permit, or easement entitles the lessee or permittee to exclusive possession of the premises to which the lease, permit, or easement relates; or (d) the possession or other beneficial use of buildings owned by public entities and located upon public airports. However, privately owned buildings located on public airport property are subject to taxation.

History: En. Sec. 1, Ch. 370, L. 1969; amd. Sec. 1, Ch. 387, L. 1977; R.C.M. 1947, 84-207; amd. Sec. 3, Ch. 683, L. 1983; amd. Sec. 2, Ch. 591, L. 1987; amd. Sec. 12, Ch. 83, L. 1989; amd. Sec. 1, Ch. 621, L. 1991; amd. Sec. 1, Ch. 104, L. 1993; amd. Sec. 1, Ch. 427, L. 1993; amd. Sec. 2, Ch. 49, L. 1997.



15-24-1204. Rate of privilege -- tax credit for federal payments in lieu of taxes.

15-24-1204. Rate of privilege -- tax credit for federal payments in lieu of taxes. The tax imposed upon the possession or other beneficial use of tax-exempt property for industrial, trade, or other business purposes is on the separate private interest in the tax-exempt property. The amount of payments that are made in lieu of taxes must be credited against the amount of tax that is imposed upon the beneficial use of property owned by the federal government.

History: En. Sec. 2, Ch. 370, L. 1969; R.C.M. 1947, 84-208; amd. Sec. 2, Ch. 104, L. 1993; amd. Sec. 1, Ch. 256, L. 1993; amd. Sec. 2, Ch. 427, L. 1993.



15-24-1205. Privilege tax -- assessment and collection -- no lien.

15-24-1205. Privilege tax -- assessment and collection -- no lien. The tax imposed hereunder shall be assessed to such possessors or users of the tax-exempt property upon the same forms and shall be collected and distributed at the same time and in the same manner as taxes assessed to owners, possessors, or other claimants of property which is subject to ad valorem taxation, except that such taxes shall not become a lien against the property and no such tax-exempt property may be attached, encumbered, sold, or otherwise affected for the collection of the tax imposed hereunder.

History: En. Sec. 3, Ch. 370, L. 1969; R.C.M. 1947, 84-209.



15-24-1206. County suit for delinquent privilege tax.

15-24-1206. County suit for delinquent privilege tax. A tax due and unpaid under 15-24-1203 through 15-24-1205 constitutes a debt due the county for and on behalf of the various taxing units concerned in the tax. If the tax imposed by 15-24-1203 through 15-24-1205 or any portion of the tax is not paid at the time the tax becomes delinquent, the county auditor may issue a warrant in the name of the county directed to the clerk of the district court in the clerk's county, and the clerk shall enter in the judgment docket, in the column for judgment debtors, the name of the delinquent taxpayer mentioned in the warrant and, in the appropriate columns, the amount of tax, penalties, interest, and other costs for which the warrant is issued and the date when the warrant is filed. The docketed warrant has the effect of a judgment rendered by a district court and docketed in the office of the clerk, and the county has the same remedies against the possessor user as any other judgment docket.

History: En. Sec. 4, Ch. 370, L. 1969; R.C.M. 1947, 84-210; amd. Sec. 158, Ch. 56, L. 2009.



15-24-1207. Reporting requirements -- penalty -- rules.

15-24-1207. Reporting requirements -- penalty -- rules. (1) Each private person who is a possessor or a beneficial user of tax-exempt property for industrial, trade, or other business purposes subject to tax pursuant to 15-24-1203 shall, on or before March 1 each year, file with the department a statement of the possession or other beneficial use of tax-exempt property in the preceding calendar year and the value of the property. The statement must be in the form prescribed by the department and must be verified by the possessor or beneficial user or, in the case of an association or corporation, by an officer of the association or corporation. The statement must include: (a) the name and address of the person, association, or corporation; (b) the location of the tax-exempt property; and (c) the market value in dollars and cents of the tax-exempt property. (2) A person who fails to file the statement required by subsection (1) must be assessed the penalty provided in 15-8-309. (3) The department may adopt any reasonable rules necessary to insure that the possessor or other beneficial user of tax-exempt property complies with the provisions of this part.

History: En. Sec. 1, Ch. 683, L. 1983; amd. Sec. 3, Ch. 104, L. 1993; amd. Sec. 6, Ch. 427, L. 1999.



15-24-1208. Apportionment of tax-exempt property.

15-24-1208. Apportionment of tax-exempt property. (1) If property is owned in any manner by both a tax-exempt person or entity and a person or entity subject to taxation, the ownership interest of the person or entity subject to taxation in the property must be assessed, and that interest is taxable. The department of revenue shall assess the value of the taxable interest in the property by prorating the value of the property between the taxable interest and the nontaxable interest based on the ownership interests shown on the title to the property or any other document that evidences the ownership of the property. If there is no title to the property or other document that evidences the ownership interests or if the title or other document does not show the ownership interest, the value of the property must be prorated among the owners as if each owner owned equal interests in the property. (2) If property is tax-exempt by virtue of its use, it loses its tax-exempt status when the tax-exempt use ends. If the property is used for both a tax-exempt use and a taxable use, the property is taxed based on the taxable use. The department shall assess the property based on the ratio of the taxable use to the total tax-exempt and taxable use during the preceding calendar year multiplied by the market value of the property.

History: En. Sec. 1, Ch. 90, L. 1993.



15-24-1209. Adjustment of taxes for formerly taxed property -- presumption of taxability.

15-24-1209. Adjustment of taxes for formerly taxed property -- presumption of taxability. (1) If the department reduces the amount of taxable property owned by a person or entity because of a determination that the property consists of the bed of a navigable river or stream, the department shall, as applicable, reduce the amount of tract land that is taxable or grazing land that is taxable before reducing the amount of irrigated land or nonirrigated land that is taxable. (2) In the absence of adjudication by a court of competent jurisdiction of the ownership of the bed of any river or stream, it is the policy of the state that the department shall assess all land that is part of the bed and banks of a river or stream to the owner of record of the property. (3) The department shall notify landowners of their right to request and shall provide upon request a revised assessment for tax year 2008 for the bed of any stream: (a) not adjudicated to be navigable by a court of competent jurisdiction; or (b) not determined navigable at the time of the original federal government surveys of the public land as evidenced by the recorded and monumented surveys of the meander lines of the river.

History: En. Sec. 2, Ch. 472, L. 2009.






Part 13. Montana Economic Land Development Act (Repealed)

15-24-1301. Repealed.

15-24-1301. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7501 by Sec. 1, Ch. 549, L. 1975; R.C.M. 1947, 84-7501.



15-24-1302. Repealed.

15-24-1302. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7502.1 by Sec. 1, Ch. 582, L. 1977; R.C.M. 1947, 84-7502.1.



15-24-1303. Repealed.

15-24-1303. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7503.1 by Sec. 2, Ch. 582, L. 1977; R.C.M. 1947, 84-7503.1.



15-24-1304. Repealed.

15-24-1304. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7504.1 by Sec. 3, Ch. 582, L. 1977; R.C.M. 1947, 84-7504.1; amd. Sec. 6, Ch. 274, L. 1981.



15-24-1305. Repealed.

15-24-1305. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7505.1 by Sec. 4, Ch. 582, L. 1977; R.C.M. 1947, 84-7505.1.



15-24-1306. Repealed.

15-24-1306. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7508.1 by Sec. 5, Ch. 582, L. 1977; R.C.M. 1947, 84-7508.1.



15-24-1307. Repealed.

15-24-1307. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7509.1 by Sec. 6, Ch. 582, L. 1977; R.C.M. 1947, 84-7509.1.



15-24-1308. Repealed.

15-24-1308. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7510.1 by Sec. 7, Ch. 582, L. 1977; R.C.M. 1947, 84-7510.1; amd. Sec. 24, Ch. 693, L. 1979.



15-24-1309. Repealed.

15-24-1309. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7511.1 by Sec. 8, Ch. 582, L. 1977; R.C.M. 1947, 84-7511.1.



15-24-1310. Repealed.

15-24-1310. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7512.1 by Sec. 9, Ch. 582, L. 1977; R.C.M. 1947, 84-7512.1.



15-24-1311. Repealed.

15-24-1311. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7513.1 by Sec. 10, Ch. 582, L. 1977; R.C.M. 1947, 84-7513.1; amd. Sec. 25, Ch. 693, L. 1979.



15-24-1312. Repealed.

15-24-1312. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7514.1 by Sec. 11, Ch. 582, L. 1977; R.C.M. 1947, 84-7514.1.



15-24-1313. Repealed.

15-24-1313. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7516.1 by Sec. 13, Ch. 582, L. 1977; R.C.M. 1947, 84-7516.1.



15-24-1314. Repealed.

15-24-1314. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7517.1 by Sec. 14, Ch. 582, L. 1977; R.C.M. 1947, 84-7517.1.



15-24-1315. Repealed.

15-24-1315. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7518.1 by Sec. 15, Ch. 582, L. 1977; R.C.M. 1947, 84-7518.1.



15-24-1316. Repealed.

15-24-1316. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7519.1 by Sec. 16, Ch. 582, L. 1977; R.C.M. 1947, 84-7519.1.



15-24-1317. Repealed.

15-24-1317. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7515.1 by Sec. 12, Ch. 582, L. 1977; R.C.M. 1947, 84-7515.1.



15-24-1318. Repealed.

15-24-1318. Repealed. Sec. 1, Ch. 48, L. 1985.

History: En. 84-7520.1 by Sec. 17, Ch. 582, L. 1977; R.C.M. 1947, 84-7520.1.






Part 14. New Industry -- Real Property Improvements

15-24-1401. Definitions.

15-24-1401. Definitions. The following definitions apply to 15-24-1402 unless the context requires otherwise: (1) "Expansion" means that the industry has added after July 1, 1987, at least $50,000 worth of qualifying improvements or modernized processes to its property within the same jurisdiction either in the first tax year in which the benefits provided for in 15-24-1402 are to be received or in the preceding tax year. (2) "Industry" includes but is not limited to a firm that: (a) engages in the mechanical or chemical transformation of materials or substances into products in the manner defined as manufacturing in the North American Industry Classification System Manual prepared by the United States office of management and budget; (b) engages in the extraction or harvesting of minerals, ore, or forestry products; (c) engages in the processing of Montana raw materials such as minerals, ore, agricultural products, and forestry products; (d) engages in the transportation, warehousing, or distribution of commercial products or materials if 50% or more of the industry's gross sales or receipts are earned from outside the state; (e) earns 50% or more of its annual gross income from out-of-state sales; or (f) engages in the production of electrical energy in an amount of 1 megawatt or more by means of an alternative renewable energy source as defined in 15-6-225. (3) "New" means that the firm is new to the jurisdiction approving the resolution provided for in 15-24-1402(2) and has invested after July 1, 1987, at least $125,000 worth of qualifying improvements or modernized processes in the jurisdiction either in the first tax year in which the benefits provided for in 15-24-1402 are to be received or in the preceding tax year. New industry does not include property treated as new industrial property under 15-6-135. (4) "Qualifying" means meeting all the terms, conditions, and requirements for a reduction in taxable value under 15-24-1402 and this section.

History: En. Sec. 2, Ch. 564, L. 1981; amd. Sec. 1, Ch. 574, L. 1987; amd. Sec. 2, Ch. 694, L. 1991; amd. Sec. 29, Ch. 51, L. 1999; amd. Sec. 7, Ch. 591, L. 2001; amd. Sec. 2, Ch. 405, L. 2003.



15-24-1402. New or expanding industry -- assessment -- notification.

15-24-1402. New or expanding industry -- assessment -- notification. (1) In the first 5 years after a construction permit is issued, qualifying improvements or modernized processes that represent new industry or expansion of an existing industry, as designated in the approving resolution, must be taxed at 50% of their taxable value. Subject to 15-10-420, each year thereafter, the percentage must be increased by equal percentages until the full taxable value is attained in the 10th year. In subsequent years, the property must be taxed at 100% of its taxable value. (2) (a) In order for a taxpayer to receive the tax benefits described in subsection (1), the taxpayer must have applied by March 1 of the year during which the benefit is first applicable. The governing body of the affected county or the incorporated city or town must have approved by separate resolution for each project, following due notice as provided in 7-1-2121 if a county or 7-1-4127 if an incorporated city or town and a public hearing, the use of the schedule provided for in subsection (1) for its respective jurisdiction. The governing body may not grant approval for the project until all of the applicant's taxes have been paid in full. Taxes paid under protest do not preclude approval. (b) The governing body shall: (i) publish due notice within 60 days of receiving a taxpayer's complete application for the tax treatment provided for in this section; and (ii) conduct a public hearing regarding an application for the tax treatment provided for in this section and deny or approve it within 120 days of receiving the application as provided in subsection (2)(b)(i). (c) If the governing body fails to hold a hearing or deny or approve the application within 120 days of receiving the application, the applicant may seek from the district court in the jurisdiction in which the county, city, or town is located a writ of mandamus to compel the governing body to make a determination. (d) Subject to 15-10-420, the governing body may end the tax benefits by majority vote at any time, but the tax benefits may not be denied an industrial facility that previously qualified for the benefits. (e) The resolution provided for in subsection (2)(a) must include a definition of the improvements or modernized processes that qualify for the tax treatment that is to be allowed in the taxing jurisdiction. The resolution may provide that real property other than land, personal property, improvements, or any combination thereof is eligible for the tax benefits described in subsection (1). (f) Property taxes abated from the reduction in taxable value allowed by this section are subject to recapture by the local governing body if the ownership or use of the property does not meet the requirements of 15-24-1401, this section, or the resolution required by subsections (2)(a) and (2)(e) of this section. The recapture is equal to the amount of taxes avoided, plus interest and penalties for nonpayment of property taxes provided in 15-16-102, during any period in which an abatement under the provisions of this section was in effect. The amount recaptured, including penalty and interest, must be distributed by the treasurer to funds and accounts subject to the abatement in the same ratio as the property tax was abated. A recapture of taxes abated by this section is not allowed with regard to property ceasing to qualify for the abatement by reason of an involuntary conversion. The recapture of abated taxes may be canceled, in whole or in part, if the local governing body determines that the taxpayer's failure to meet the requirements is a result of circumstances beyond the control of the taxpayer. (3) The taxpayer shall apply to the department for the tax treatment allowed under subsection (1). The application by the taxpayer must first be approved by the governing body of the appropriate local taxing jurisdiction, and the governing body shall indicate in its approval that the property of the applicant qualifies for the tax treatment provided for in this section. Upon receipt of the form with the approval of the governing body of the affected taxing jurisdiction, the department shall make the assessment change pursuant to this section. (4) The tax benefit described in subsection (1) applies only to the number of mills levied and assessed for local high school district and elementary school district purposes and to the number of mills levied and assessed by the governing body approving the benefit over which the governing body has sole discretion. The benefit described in subsection (1) may not apply to levies or assessments required under Title 15, chapter 10, 20-9-331, 20-9-333, or 20-9-360 or otherwise required under state law. (5) Prior to approving the resolution under this section, the governing body shall notify by certified mail all taxing jurisdictions affected by the tax benefit.

History: En. Sec. 3, Ch. 564, L. 1981; amd. Sec. 2, Ch. 574, L. 1987; amd. Sec. 3, Ch. 694, L. 1991; amd. Sec. 48, Ch. 767, L. 1991; amd. Sec. 116, Ch. 27, Sp. L. November 1993; amd. Sec. 97, Ch. 584, L. 1999; amd. Sec. 1, Ch. 597, L. 2005; amd. Sec. 1, Ch. 57, L. 2013.






Part 15. Remodeling of Buildings or Structures

15-24-1501. Remodeling, reconstruction, or expansion of buildings or structures -- assessment provisions -- levy limitations.

15-24-1501. Remodeling, reconstruction, or expansion of buildings or structures -- assessment provisions -- levy limitations. (1) Subject to 15-10-420 and the authority contained in subsection (5) of this section, remodeling, reconstruction, or expansion of existing buildings or structures, which increases their taxable value by at least 2 1/2% as determined by the department, may receive tax benefits during the construction period and for the following 5 years in accordance with subsections (2), (4), and (5) and the following schedule. The percentages must be applied as provided in subsections (4) and (5) and are limited to the increase in taxable value caused by remodeling, reconstruction, or expansion: Construction period0% First year following construction20% Second year following construction40% Third year following construction60% Fourth year following construction80% Fifth year following construction100% Following years100% (2) In order for a taxpayer to receive the tax benefits described in subsection (1), the taxpayer must have applied by March 1 of the year during which the benefit is first applicable. The governing body of the affected county or, if the construction will occur within an incorporated city or town, the governing body of the incorporated city or town shall, following due notice as provided in 7-1-2121 if a county or 7-1-4127 if an incorporated city or town and a public hearing, approve by resolution for each remodeling, reconstruction, or expansion project the use of the schedule provided for in subsection (1) or a schedule adopted pursuant to subsection (5). (3) (a) The governing body shall: (i) publish due notice within 60 days of receiving a taxpayer's complete application for the tax treatment provided for in this section; and (ii) conduct a public hearing regarding an application for the tax treatment provided for in this section and deny or approve it within 120 days of receiving the application as provided in subsection (3)(a)(i). (b) If the governing body fails to hold a hearing or deny or approve the application within 120 days of receiving the application, the applicant may seek from the district court in the jurisdiction in which the county, city, or town is located a writ of mandamus to compel the governing body to make a determination. (4) The tax benefit described in subsection (1) applies only to the number of mills levied and assessed for high school district and elementary school district purposes and to the number of mills levied and assessed by the local governing body approving the benefit. The benefit described in subsection (1) may not apply to statewide levies. (5) A local government may, in the resolution required by subsection (2), modify the percentages contained in subsection (1) that apply to the first year following construction through the fourth year following construction. A local government may not modify the percentages contained in subsection (1) that apply to the fifth year following construction or years following the fifth year. A local government may not modify the time limits contained in subsection (1). The modifications to the percentages in subsection (1) adopted by a local government apply uniformly to each remodeling, reconstruction, or expansion project approved by the governing body. (6) Property taxes abated from the reduction in property taxes allowed by this section are subject to recapture by the local governing body if the ownership or use of the property does not meet the requirements of this section or the resolution required by subsection (2). The recapture is equal to the amount of taxes avoided, plus interest and penalties for nonpayment of property taxes provided in 15-16-102, during any period in which an abatement under the provisions of this section was in effect. The amount recaptured, including penalty and interest, must be distributed by the treasurer to funds and accounts subject to the abatement in the same ratio as the property tax was abated. A recapture of taxes abated by this section is not allowed with regard to property ceasing to qualify for the abatement by reason of an involuntary conversion. The recapture of abated taxes may be canceled, in whole or in part, if the local governing body determines that the taxpayer's failure to meet the requirements is a result of circumstances beyond the control of the taxpayer.

History: En. Sec. 2, Ch. 599, L. 1981; amd. Sec. 1, Ch. 439, L. 1985; amd. Sec. 1, Ch. 695, L. 1989; amd. Sec. 117, Ch. 27, Sp. L. November 1993; amd. Sec. 98, Ch. 584, L. 1999; amd. Sec. 2, Ch. 597, L. 2005; amd. Sec. 2, Ch. 57, L. 2013.



15-24-1502. Tax exemption and abatement for remodeling, reconstruction, or expansion of certain commercial property -- approval.

15-24-1502. Tax exemption and abatement for remodeling, reconstruction, or expansion of certain commercial property -- approval. (1) (a) Subject to the conditions of this section, remodeling, reconstruction, or expansion of an existing commercial building or structure that increases its taxable value by at least 5%, as determined by the department, may receive a property tax exemption during the construction period, not to exceed 12 months, and for up to 5 years following completion of construction. The property tax exemption is limited to 100% of the increase in taxable value caused by remodeling, reconstruction, or expansion. (b) (i) In addition to the property tax exemption described in subsection (1)(a), the buildings and structures may receive a property tax reduction for 4 years following the exemption period as provided in this subsection (1)(b). The percentages must be applied to the increase in taxable value caused by remodeling, reconstruction, or expansion according to the following schedule: First year following the exemption period20% Second year following the exemption period40% Third year following the exemption period60% Fourth year following the exemption period80% Fifth year following the exemption period100% Following years100% (ii) Mill levies are assessed against the reduced taxable value of the remodeling, reconstruction, or expansion determined under subsection (1)(b)(i). (c) To be eligible for the property tax exemption and the property tax reduction, the commercial building or structure may not have been used in a business for at least 6 months immediately preceding the date of application to the governing body for approval under subsection (2). (2) (a) In order for a taxpayer to receive the tax benefits described in subsection (1), the taxpayer must have applied by March 1 of the year during which the benefit is first applicable. The governing body of the affected county or consolidated government or, if the construction will occur within an incorporated city or town, the governing body of the incorporated city or town shall, following due notice as provided in 7-1-2121 if a county or consolidated local government or 7-1-4127 if an incorporated city or town and a public hearing, approve by resolution for each remodeling, reconstruction, or expansion project the use of the property tax exemption and property tax reduction. (b) The governing body may not grant the property tax benefits described in subsection (1) if property taxes on the buildings or structures are delinquent. (3) (a) The governing body shall: (i) publish due notice within 60 days of receiving a taxpayer's complete application for the tax treatment provided for in this section; and (ii) conduct a public hearing regarding an application for the tax treatment provided for in this section and deny or approve it within 120 days of receiving the application as provided in subsection (3)(a)(i). (b) If the governing body fails to hold a hearing or deny or approve the application within 120 days of receiving the application, the applicant may seek from the district court in the jurisdiction in which the county, consolidated local government, city, or town is located a writ of mandamus to compel the governing body to make a determination. (4) Property taxes abated from the reduction in property taxes allowed by this section are subject to recapture by the local governing body if the ownership or use of the property does not meet the requirements of this section or the resolution required by subsection (2). The recapture is equal to the amount of taxes avoided, plus interest and penalties for nonpayment of property taxes provided in 15-16-102, during any period in which an abatement under the provisions of this section was in effect. The amount recaptured, including penalty and interest, must be distributed by the treasurer to funds and accounts subject to the abatement in the same ratio as the property tax was abated. A recapture of taxes abated by this section is not allowed with regard to property ceasing to qualify for the abatement by reason of an involuntary conversion. The recapture of abated taxes may be canceled, in whole or in part, if the local governing body determines that the taxpayer's failure to meet the requirements is a result of circumstances beyond the control of the taxpayer.

History: En. Sec. 1, Ch. 135, L. 2001; amd. Sec. 3, Ch. 597, L. 2005; amd. Sec. 3, Ch. 57, L. 2013.






Part 16. Historic Properties

15-24-1601. Purpose.

15-24-1601. Purpose. The purpose of this part is to provide legislation and guidance for the administration of a property tax abatement program for the restoration, rehabilitation, expansion, and new construction of certified residential and commercial properties located within national register historic districts and properties listed in the National Register of Historic Places. The abatement does not apply to the tax on personal property.

History: En. Sec. 1, Ch. 424, L. 1989.



15-24-1602. Definitions.

15-24-1602. Definitions. As used in this part, the following definitions apply: (1) "Board" means the local review board as provided in 15-24-1605. (2) "Certification" means approval by the board or state historic preservation office of a property's qualification for the property tax abatement under the terms of this part. (3) "Contributing" means a building, site, structure, or object with historic architectural qualities, historic association, or archaeological value for which a property is significant because: (a) it was present during a period of significant local or state history and possesses historic design or architectural integrity reflecting its character at that time or is capable of yielding important information about the period; or (b) it independently meets the criteria for listing in the National Register of Historic Places. (4) "Rehabilitation" means the process of returning a property to a state of utility through repair or alteration that makes possible an efficient contemporary use while preserving those features of the property that are significant to its historical, architectural, and cultural values. (5) "Restoration" means the process of accurately recovering the form, details, and setting of a property as it appeared when it was originally built or constructed by removing later work or replacing missing earlier work.

History: En. Sec. 2, Ch. 424, L. 1989.



15-24-1603. Historic property tax abatement -- levy limitations.

15-24-1603. Historic property tax abatement -- levy limitations. (1) Subject to 15-10-420, a historic property undergoing rehabilitation, restoration, expansion, or new construction that meets criteria established by the review process described in 15-24-1605 or 15-24-1606 may receive a tax abatement during the construction period, not to exceed 12 months, and for up to 5 years following completion of the construction in accordance with subsections (2) and (4). The tax abatement is limited to 100% of the increase in taxable value caused by the rehabilitation, restoration, expansion, or new construction. (2) In order to confer the tax benefits described in subsection (1), the governing body of the county or incorporated city or town where the improvement occurs shall establish by resolution the process for the use of the tax abatement provisions described in subsection (1). In order for a taxpayer to receive the tax benefits described in subsection (1), the taxpayer must have applied by March 1 of the year during which the benefit is first applicable. The governing body must have approved by separate resolution for each project, following due notice as provided in 7-1-2121 if a county or 7-1-4127 if an incorporated city or town and a public hearing, the use of the property tax abatement. (3) (a) The governing body shall: (i) publish due notice within the lesser of: (A) 60 days of receiving a taxpayer's complete application for the tax treatment provided for in this section; or (B) 30 days of receiving the board's recommendation under 15-24-1605(3); and (ii) conduct a public hearing regarding an application for the tax treatment provided for in this section and deny or approve it within 120 days of receiving the application as provided in subsection (3)(a)(i). (b) If the governing body fails to hold a hearing or deny or approve the application within 120 days of receiving the application, the applicant may seek from the district court in the jurisdiction in which the county, city, or town is located a writ of mandamus to compel the governing body to make a determination. (4) Property that receives a tax benefit under this part is not entitled to any other exemption or special valuation provided by Montana law during the period of the abatement. (5) (a) The tax abatement applies only to the number of mills levied: (i) for high school and elementary school district purposes; and (ii) by the local governing body approving the abatement. (b) The abatement may not apply to statewide levies.

History: En. Sec. 3, Ch. 424, L. 1989; amd. Sec. 99, Ch. 584, L. 1999; amd. Sec. 4, Ch. 57, L. 2013.



15-24-1604. Eligibility.

15-24-1604. Eligibility. A property that meets the design review criteria in 15-24-1605 is eligible for the property tax abatement if it is: (1) located within the boundaries of a national register historic district and contributes to the district, as determined by the state historic preservation office; (2) a newly constructed property within the boundaries of a national register historic district that meets design review criteria as being architecturally compatible with the historic district, as determined by the local review board or the state historic preservation office; or (3) listed individually in the National Register of Historic Places.

History: En. Sec. 4, Ch. 424, L. 1989.



15-24-1605. Responsibilities of local governing bodies -- local review board -- design review process.

15-24-1605. Responsibilities of local governing bodies -- local review board -- design review process. (1) A local governing body that approves the tax benefit may designate a local review board to establish an application and review process to certify eligible properties. The review process must include design review criteria based on the secretary of the interior's standards for preservation projects or other standards approved by the state historic preservation office. (2) The board shall include: (a) at least three members with professional expertise in history, planning, archaeology, architectural history, historic archaeology, or another historic preservation-related discipline; (b) at least one architect; and (c) up to two members of the general public. (3) The board shall determine whether a property is eligible under 15-24-1604 and is qualified for the tax abatement. The board shall approve or deny an application for the tax abatement within 30 days of receiving a taxpayer's complete application and report its recommendation to the local governing body.

History: En. Sec. 5, Ch. 424, L. 1989; amd. Sec. 5, Ch. 57, L. 2013.



15-24-1606. Responsibilities of the state historic preservation office.

15-24-1606. Responsibilities of the state historic preservation office. (1) If the local governing body approving the tax abatement does not appoint a board under the provisions of 15-24-1605, the state historic preservation office shall provide design review assistance and certification for qualifying properties. (2) The state historic preservation office shall evaluate design review standards submitted to it for approval by the board.

History: En. Sec. 6, Ch. 424, L. 1989.



15-24-1607. Disqualification and penalty.

15-24-1607. Disqualification and penalty. (1) Following certification and during the period of tax abatement, a property that is altered in a way that adversely affects those elements that qualify it as historically contributing must be disqualified from receiving the tax abatement. (2) If a historic property that has received a tax abatement under this part is disqualified, the owner is liable for back taxes, interest, and a penalty. These assessments must be extended against the property on the next general real property tax roll, to be collected and distributed in the same manner as the currently assessed real property tax. The back taxes, interest, and penalty must equal the sum of the following: (a) the difference in the total real property taxes due during the years the tax abatement was in effect and the total real property taxes which would have been due had the special assessment not been in effect for those years; (b) interest on the amount calculated in subsection (2)(a) at the rate for delinquent property taxes provided for in 15-16-102; plus (c) a penalty of 15% on the sum of subsections (2)(a) and (2)(b). (3) Back taxes, interest, or penalty may not be imposed on a property transferred to an ownership that makes the property exempt from property taxation or if the property is destroyed by fire or an act of God.

History: En. Sec. 7, Ch. 424, L. 1989.






Part 17. Commercial and Other Property

15-24-1701. Suspension and cancellation of collection of certain property taxes on commercial property -- subordination of county tax lien -- local government discretion.

15-24-1701. Suspension and cancellation of collection of certain property taxes on commercial property -- subordination of county tax lien -- local government discretion. (1) The governing body of a county or consolidated local government unit may suspend collection of delinquent property taxes on commercial property to facilitate the purchase and continued operation of a business utilizing the commercial property if the property has not been used in a business for 6 months immediately preceding the date of suspension. (2) The governing body may refuse to suspend delinquent taxes if it determines that the purchase of the commercial property is not an arm's-length transaction or if the purchase otherwise appears to be a restructuring of ownership for the primary purpose of escaping payment of delinquent property taxes or if the governing body determines the suspension is not in the best interest of the county. (3) If the purchaser is obtaining financing as a part of a purchase agreement, the purchaser may request and the governing body may grant a subordination of the suspended tax lien to the financing. The request must include an operational plan, levels of employment, and other factors the governing body may consider important in determining if subordination of the county's tax lien position is in the best interest of the people of the county. Subordination does not diminish any other claims of tax lien as established by this section. (4) If a purchaser of the commercial property continuously utilizes the property in a profit-oriented, employment-stimulating business for 3 years from the date of purchase, the governing body may cancel the collection of the suspended delinquent property taxes. The governing body may not cancel the suspended delinquent property taxes if the purchaser is delinquent on taxes for any other property within the governing body's taxing jurisdiction.

History: En. Sec. 11(1) thru (3), Ch. 631, L. 1989; amd. Sec. 11, Ch. 16, L. 1991; amd. Sec. 1, Ch. 77, L. 1991.



15-24-1702. Resolution to suspend or cancel delinquent taxes.

15-24-1702. Resolution to suspend or cancel delinquent taxes. (1) In order for the governing body to grant a suspension or cancellation of delinquent property taxes pursuant to this section, it shall adopt a resolution after: (a) providing notice, as set forth in 7-1-2121; (b) holding a public hearing; and (c) notifying the governor's office of budget and program planning and the department of revenue about a proposed action to suspend or cancel delinquent property taxes. The governor's office of budget and program planning and the department of revenue shall consult with the governing body regarding the impact on programs that would result from the proposed granting of the suspension or cancellation of the delinquent property taxes, and the governing body shall consider the information before reaching a final decision. (2) The resolution must state that the suspension or cancellation is in the best interest of the people of the county or consolidated local government, based on full disclosure of all pertinent financial information by the new owner as required by the local government.

History: En. Sec. 11(4), Ch. 631, L. 1989; amd. Sec. 2, Ch. 422, L. 1993.



15-24-1703. Application of suspension or cancellation.

15-24-1703. Application of suspension or cancellation. The suspension or cancellation of delinquent property taxes pursuant to this part: (1) applies to all mills levied in the county or otherwise required under state law, including levies or assessments required under Title 15, chapter 10, 20-9-331, and 20-9-333; (2) does not apply to assessments made against property for the payment of bonds issued pursuant to Title 7, chapter 12.

History: En. Sec. 11(5), Ch. 631, L. 1989; amd. Sec. 4, Ch. 57, L. 2009.



15-24-1704. Terminated.

15-24-1704. Terminated. Sec. 5, Ch. 422, L. 1993.

History: En. Sec. 1, Ch. 422, L. 1993.






Part 18. Business Incubators

15-24-1801. Definitions.

15-24-1801. Definitions. Unless the context requires otherwise, the following definitions apply to 15-24-1802: (1) "Business incubator" means a facility in which space is leased to new small businesses and that provides shared services and business assistance to the new businesses in order to improve their chances of success. The services provided may include but are not limited to receptionist, copying, computer, telephone, secretarial, and meeting services. The assistance provided may include but is not limited to advice concerning marketing plans, business plans, accounting, and administration. (2) "Local economic development organization" means a private, nonprofit organization whose primary purposes are to develop the economy of its area and to provide assistance to businesses in that area.

History: En. Sec. 1, Ch. 666, L. 1989.



15-24-1802. Business incubator tax exemption -- procedure.

15-24-1802. Business incubator tax exemption -- procedure. (1) A business incubator owned or leased and operated by a local economic development organization is eligible for an exemption from property taxes as provided in this section. (2) In order for a taxpayer to qualify for the tax exemption described in this section, the taxpayer must have applied by March 1 of the year during which the benefit is first applicable. The governing body of the county, consolidated government, incorporated city or town, or school district in which the property is located shall approve the tax exemption by resolution, after due notice, as provided in 7-1-2121 if a county, consolidated government, or school district or 7-1-4127 if an incorporated city or town, and hearing. The governing body may approve or disapprove the tax exemption provided for in subsection (1). If a tax exemption is approved, the governing body shall do so by a separate resolution for each business incubator in its respective jurisdiction. The governing body may not grant approval for the business incubator until all of the applicant's taxes have been paid in full or, if the property is leased to a business incubator, until all of the owner's property taxes on that property have been paid in full. Taxes paid under protest do not preclude approval. Prior to holding the hearing, the governing body shall determine that the local economic development organization: (a) is a private, nonprofit corporation as provided in Title 35, chapter 2, and is exempt from taxation under section 501(c)(3) or 501(c)(6) of the Internal Revenue Code; (b) is engaged in economic development and business assistance work in the area; and (c) owns or leases and operates or will operate the business incubator. (3) (a) The governing body shall: (i) publish due notice within 60 days of receiving a taxpayer's complete application for the tax treatment provided for in this section; and (ii) conduct a public hearing regarding an application for the tax treatment provided for in this section and deny or approve it within 120 days of receiving the application as provided in subsection (3)(a)(i). (b) If the governing body fails to hold a hearing or deny or approve the application within 120 days of receiving the application, the applicant may seek from the district court in the jurisdiction in which the county, consolidated government, city, town, or school district is located a writ of mandamus to compel the governing body to make a determination. (4) Upon receipt of approval of the governing body of the affected taxing jurisdiction, the department shall make the assessment change for the tax exemption provided for in this section. (5) The tax exemption described in subsection (1) applies only to the number of mills levied and assessed by the governing body approving the exemption over which the governing body has sole discretion. If the governing body of a county, consolidated government, or incorporated city or town approves the exemption, the exemption applies to levies and assessments required under Title 15, chapter 10, 20-9-331, or 20-9-333 or otherwise required under state law. (6) Property taxes abated from the reduction in property taxes allowed by this section are subject to recapture by the local governing body if the ownership or use of the property does not meet the requirements of 15-24-1801, this section, or the resolution required by subsection (2) of this section. The recapture is equal to the amount of taxes avoided, plus interest and penalties for nonpayment of property taxes provided in 15-16-102, during any period in which an abatement under the provisions of this section was in effect. The amount recaptured, including penalty and interest, must be distributed by the treasurer to funds and accounts subject to the abatement in the same ratio as the property tax was abated. A recapture of taxes abated by this section is not allowed with regard to property ceasing to qualify for the abatement by reason of an involuntary conversion. The recapture of abated taxes may be canceled, in whole or in part, if the local governing body determines that the taxpayer's failure to meet the requirements is a result of circumstances beyond the control of the taxpayer.

History: En. Sec. 2, Ch. 666, L. 1989; amd. Sec. 1, Ch. 669, L. 1991; amd. Sec. 118, Ch. 27, Sp. L. November 1993; amd. Sec. 4, Ch. 597, L. 2005; amd. Sec. 6, Ch. 57, L. 2013.






Part 19. Industrial Parks

15-24-1901. Definitions.

15-24-1901. Definitions. Unless the context requires otherwise, the following definitions apply to this part: (1) "Industrial park" means property zoned for light and heavy industry. The term includes fully developed or partially developed land and improvements and undeveloped land. The term also includes undeveloped land owned by a local economic development organization if the local economic development organization provides reasonable evidence and the governing body is satisfied that the property is suitable for development as an industrial park and that the local economic development organization will develop the land as an industrial park. (2) "Local economic development organization" means a private, nonprofit organization whose primary purposes are to develop the economy of its area and to provide assistance to businesses in that area. (3) "Port authority" means a port authority created under 7-14-1101 or 7-14-1102.

History: En. Sec. 1, Ch. 679, L. 1989; amd. Sec. 1, Ch. 277, L. 1995.



15-24-1902. Industrial park tax exemption -- procedure -- termination.

15-24-1902. Industrial park tax exemption -- procedure -- termination. (1) An industrial park owned and operated by a local economic development organization or a port authority is eligible for an exemption from property taxes as provided in this section. (2) In order for a taxpayer to qualify for the tax exemption described in this section, the taxpayer must have applied by March 1 of the year during which the benefit is first applicable. The governing body of the county, consolidated government, incorporated city or town, or school district in which the property is located shall approve the tax exemption by resolution, after due notice, as provided in 7-1-2121 if a county, consolidated government, or school district or 7-1-4127 if an incorporated city or town, and hearing. The governing body may approve or disapprove the tax exemption provided for in subsection (1). If a tax exemption is approved, the governing body shall do so by a separate resolution for each industrial park in its respective jurisdiction. The governing body may not grant approval for the industrial park until all of the applicant's taxes have been paid in full. Taxes paid under protest do not preclude approval. Prior to holding the hearing, the governing body shall determine that: (a) the local economic development organization: (i) is a private, nonprofit corporation as provided in Title 35, chapter 2, and is exempt from taxation under section 501(c)(3) or 501(c)(6) of the Internal Revenue Code; (ii) is engaged in economic development and business assistance work in the area; and (iii) owns and operates or will own and operate the industrial development park; or (b) the port authority legally exists under the provisions of 7-14-1101 or 7-14-1102. (3) (a) The governing body shall: (i) publish due notice within 60 days of receiving a taxpayer's complete application for the tax treatment provided for in this section; and (ii) conduct a public hearing regarding an application for the tax treatment provided for in this section and deny or approve it within 120 days of receiving the application as provided in subsection (3)(a)(i). (b) If the governing body fails to hold a hearing or deny or approve the application within 120 days of receiving the application, the applicant may seek from the district court in the jurisdiction in which the county, consolidated government, city, town, or school district is located a writ of mandamus to compel the governing body to make a determination. (4) Upon receipt of approval of the governing body of the affected taxing jurisdiction, the department shall make the assessment change for the tax exemption provided for in this section. (5) The tax exemption described in subsection (1) applies only to the number of mills levied and assessed by the governing body approving the exemption over which the governing body has sole discretion. If the governing body of a county, consolidated government, or incorporated city or town approves the exemption, the exemption applies to levies or assessments required under Title 15, chapter 10, 20-9-331, or 20-9-333 or otherwise required under state law. (6) If a local economic development organization sells, leases, or otherwise disposes of the exempt property to a purchaser or lessee that is not a local economic development organization or a unit of federal, state, or local government, the tax exemption provided in this section terminates. The termination of the exemption applies January 1 of the taxable year immediately following the sale, lease, or other disposition of the property. Upon termination of the exemption, the property must be assessed as provided in 15-16-203. (7) Property taxes abated from the reduction in property taxes allowed by this section are subject to recapture by the local governing body if the ownership or use of the property does not meet the requirements of 15-24-1901, this section, or the resolution required by subsection (2) of this section. The recapture is equal to the amount of taxes avoided, plus interest and penalties for nonpayment of property taxes provided in 15-16-102, during any period in which an abatement under the provisions of this section was in effect. The amount recaptured, including penalty and interest, must be distributed by the treasurer to funds and accounts subject to the abatement in the same ratio as the property tax was abated. A recapture of taxes abated by this section is not allowed with regard to property ceasing to qualify for the abatement by reason of an involuntary conversion. The recapture of abated taxes may be canceled, in whole or in part, if the local governing body determines that the taxpayer's failure to meet the requirements is a result of circumstances beyond the control of the taxpayer.

History: En. Sec. 2, Ch. 679, L. 1989; amd. Sec. 1, Ch. 702, L. 1991; amd. Sec. 119, Ch. 27, Sp. L. November 1993; amd. Sec. 5, Ch. 597, L. 2005; amd. Sec. 7, Ch. 57, L. 2013.






Part 20. Local Economic Development Organizations

15-24-2001. Definitions.

15-24-2001. Definitions. Unless the context requires otherwise, the following definitions apply to this part: (1) "Building and land" means commercial improvements and land sold or donated to a local economic development organization for subsequent sale or lease to a profit-oriented, employment-stimulating business. The term includes commercial property that has not been used in a business for 6 months immediately preceding the sale or donation of the building and land to the local economic development organization. (2) "Local economic development organization" means a private, nonprofit organization whose primary purposes are to develop the economy of its area and to provide assistance to businesses in that area.

History: En. Sec. 1, Ch. 693, L. 1991.



15-24-2002. Building and land tax exemption -- procedure -- termination.

15-24-2002. Building and land tax exemption -- procedure -- termination. (1) A building and land owned by a local economic development organization that the local economic development organization intends to sell or lease to a profit-oriented, employment-stimulating business are eligible for an exemption from property taxes as provided in this section. (2) In order for a taxpayer to qualify for the tax exemption described in this section, the taxpayer must have applied by March 1 of the year during which the benefit is first applicable. The governing body of the affected county, consolidated government, incorporated city or town, or school district in which the building and land are located shall approve the tax exemption by resolution, after due notice, as provided in 7-1-2121 if a county, consolidated government, or school district or 7-1-4127 if an incorporated city or town, and hearing. The governing body may approve or disapprove the tax exemption provided for in subsection (1). The governing body shall approve a tax exemption by a separate resolution. The governing body may not grant approval for the building and land until all of the applicant's taxes have been paid in full. Taxes paid under protest do not preclude approval. Prior to holding the hearing, the governing body shall determine that the local economic development organization: (a) is a private, nonprofit corporation, as provided in Title 35, chapter 2, and is exempt from taxation under section 501(c)(3) or 501(c)(6) of the Internal Revenue Code; (b) is engaged in economic development and business assistance work in the area; and (c) owns or will own the building and land. (3) (a) The governing body shall: (i) publish due notice within 60 days of receiving a taxpayer's complete application for the tax treatment provided for in this section; and (ii) conduct a public hearing regarding an application for the tax treatment provided for in this section and deny or approve it within 120 days of receiving the application as provided in subsection (3)(a)(i). (b) If the governing body fails to hold a hearing or deny or approve the application within 120 days of receiving the application, the applicant may seek from the district court in the jurisdiction in which the county, consolidated government, city, town, or school district is located a writ of mandamus to compel the governing body to make a determination. (4) Upon receipt of approval of the governing body of the affected taxing jurisdiction, the department shall make the assessment change for the tax exemption provided for in this section. (5) The tax exemption described in subsection (1) applies only to the number of mills levied and assessed by the governing body approving the exemption over which the governing body has sole discretion. If the governing body of a county, consolidated government, or incorporated city or town approves the exemption, the exemption applies to levies or assessments required under Title 15, chapter 10, 20-9-331, or 20-9-333 and other levies required under state law. (6) When a local economic development organization sells, leases, or otherwise disposes of the exempt property to a purchaser or lessee that is not a local economic development organization or a unit of federal, state, or local government, the tax exemption provided in this section terminates. The termination of the exemption applies January 1 of the taxable year immediately following the sale, lease, or other disposition of the property. Upon termination of the exemption, the property must be assessed as provided in 15-16-203. (7) Property taxes abated from the reduction in property taxes allowed by this section are subject to recapture by the local governing body if the ownership or use of the property does not meet the requirements of this section or the resolution required by subsection (2). The recapture is equal to the amount of taxes avoided, plus interest and penalties for nonpayment of property taxes provided in 15-16-102, during any period in which an abatement under the provisions of this section was in effect. The amount recaptured, including penalty and interest, must be distributed by the treasurer to funds and accounts subject to the abatement in the same ratio as the property tax was abated. A recapture of taxes abated by this section is not allowed with regard to property ceasing to qualify for the abatement by reason of an involuntary conversion. The recapture of abated taxes may be canceled, in whole or in part, if the local governing body determines that the taxpayer's failure to meet the requirements is a result of circumstances beyond the control of the taxpayer.

History: En. Sec. 2, Ch. 693, L. 1991; amd. Sec. 4, Ch. 693, L. 1991; amd. Sec. 120, Ch. 27, Sp. L. November 1993; amd. Sec. 6, Ch. 597, L. 2005; amd. Sec. 8, Ch. 57, L. 2013.






Part 21. Abatement of Commercial or Industrial Property Taxes

15-24-2101. Purpose.

15-24-2101. Purpose. The purpose of this part is to facilitate the reopening and continued operation of a commercial or industrial property by reducing the taxable value of property subject to taxation under 15-6-134 and 15-6-138.

History: En. Sec. 1, Ch. 421, L. 2009.



15-24-2102. Reduction in assessment of taxable value of commercial and industrial property -- application -- approval.

15-24-2102. Reduction in assessment of taxable value of commercial and industrial property -- application -- approval. (1) (a) For property tax years 2009, 2010, and 2011, the governing bodies of a county or consolidated local government unit, incorporated city or town, if the property is located in the city or town, and school district may jointly reduce by 95% the taxable value of commercial real property improvements, personal property, or any combination of that property, other than land, that is subject to taxation. The reduction in taxable value under this section applies only to commercial or industrial property taxed under 15-6-134 or 15-6-138. A taxpayer that has not been operating the property for at least 6 months immediately preceding the request for reduction in taxable value and that does not intend to use the property for at least 6 months following the reduction in taxable value qualifies under this section. (b) (i) Except as provided in subsection (1)(b)(ii), an application for the reduction in taxable value allowed under this section must be made to the affected local governing bodies by April 15 of the property tax year. (ii) An application for the reduction in taxable value allowed under this section for property tax year 2009 must be made to the affected local governing bodies by May 15, 2009. (c) For the purposes of 15-24-2103 and this section, a local governing body includes the board of trustees of a school district. (2) (a) In order for a taxpayer to receive the tax benefits described in subsection (1), the governing bodies of the affected county or consolidated local government unit, incorporated city or town, if the property is located in the city or town, and school district must have approved by a separate, joint resolution for each commercial or industrial property, following due notice as defined in 76-15-103 and a public hearing, the taxable value reduction provided for in subsection (1) for the respective jurisdictions. The presiding officer of the governing body of the affected county or consolidated local government unit is the presiding officer of the joint meeting of the affected taxing jurisdictions. If the property is located in more than one county, the presiding officer of the governing body of the county in which most of the property is located is the presiding officer of the joint meeting. (b) For the purpose of this subsection (2), each affected governing body shall provide due notice of the joint meeting. (c) Subject to 15-10-420, the governing bodies may end the tax benefits by majority vote at any time, but the tax benefits may not be denied to a commercial or industrial business that previously qualified for the benefits in the tax year. (d) The joint resolution provided for in subsection (2)(a) must include a description of the improvements and personal property that qualify for the tax treatment that is to be allowed in the taxing jurisdictions. The joint resolution may provide that commercial real property improvements, personal property, or any combination of that property, other than land, is eligible for the tax benefits described in subsection (1). (3) The joint resolution must state that the reduction in taxable value is in the best interest of the governing body based on full disclosure of all pertinent financial information by the owner of the real and personal property as required by the local governing body. The joint resolution must be approved by a majority vote of the governing body of each affected taxing jurisdiction referred to in subsection (2)(a). (4) The governing bodies may refuse to reduce the taxable value of the property if they determine that the business is restructuring the ownership of the property for the primary purpose of escaping payment of property taxes or if the governing bodies determine that the reduction in taxable value is not in the best interest of the local governments. (5) The reduction in taxable value granted by the joint resolution may be only for the current tax year. The governing bodies may grant a reduction in taxable value for the same owner of the property in the subsequent tax year under the provisions of this section, but they may not grant a reduction in taxable value for more than 3 tax years as provided in this section. The tax benefit granted under this section applies for the entire tax year. (6) The tax benefits may not be granted under this section if the business owes delinquent property taxes for prior tax years. (7) (a) If the reduction in taxable value is granted by a majority vote of the governing body of each affected taxing jurisdiction, the reduction applies only to mills levied in the affected county or consolidated local government unit, the affected incorporated city or town, and the affected school district. (b) The benefit described in subsection (1) does not apply to levies or assessments required under Title 15, chapter 10, 20-9-331, 20-9-333, or 20-9-360 or otherwise required under state law. (8) Within 15 days of approving the joint resolution to grant a reduction of taxable value but not later than July 15 of the tax year for which the reduction is granted, the governing body of the affected county or consolidated local government unit shall notify the department of the approval by each of the affected governing bodies. Upon receipt of the notification of approval by the governing body of the affected county or consolidated local government unit, the department shall make the assessment change pursuant to this section for each affected taxing jurisdiction.

History: En. Sec. 2, Ch. 421, L. 2009.



15-24-2103. Exclusions from other property tax reductions -- recapture.

15-24-2103. Exclusions from other property tax reductions -- recapture. (1) If a taxable value decrease is taken pursuant to this part, other property tax reductions, including but not limited to those in 15-24-1402, 15-24-1501, and 15-24-1502, are not allowed in the tax year for which the decrease is taken under this part. (2) Property taxes abated from the reduction in taxable value allowed by 15-24-2102 are subject to recapture by each local governing body if the ownership or use of the property does not meet the requirements of 15-24-2102 or the joint resolution required by 15-24-2102(2)(a). The recapture is equal to the amount of taxes avoided, plus interest and penalties for nonpayment of property taxes as provided in 15-16-102, during any period in which the abatement was in effect. The amount recaptured, including penalty and interest, must be distributed by the treasurer to funds and accounts subject to the abatement in the same ratio as the property tax was abated. A recapture of taxes abated is not allowed with regard to property ceasing to qualify for the abatement by reason of an involuntary conversion or if the property is transferred to another person and the person maintains the same or similar level of operation of the commercial or industrial property. The recapture of abated taxes may be canceled, in whole or in part, if a local governing body determines that the taxpayer's failure to meet the requirements of this section is a result of circumstances beyond the control of the taxpayer.

History: En. Sec. 3, Ch. 421, L. 2009.






Part 23. Clean Coal Technology Projects (Repealed)

15-24-2301. Repealed.

15-24-2301. Repealed. Sec. 2, Ch. 33, Sp. L. November 1993.

History: En. Sec. 1, Ch. 722, L. 1991.



15-24-2302. Repealed.

15-24-2302. Repealed. Sec. 2, Ch. 33, Sp. L. November 1993.

History: En. Sec. 2, Ch. 722, L. 1991; amd. Sec. 121, Ch. 27, Sp. L. November 1993.






Part 24. Value-Added Manufacturing (Repealed)

15-24-2401. Repealed.

15-24-2401. Repealed. Sec. 1, Ch. 37, L. 2013.

History: En. Sec. 1, Ch. 786, L. 1991.



15-24-2402. Repealed.

15-24-2402. Repealed. Sec. 1, Ch. 37, L. 2013.

History: En. Sec. 2, Ch. 786, L. 1991; amd. Sec. 30, Ch. 51, L. 1999.



15-24-2403. Repealed.

15-24-2403. Repealed. Sec. 1, Ch. 37, L. 2013.

History: En. Sec. 3, Ch. 786, L. 1991; amd. Sec. 33, Ch. 2, L. 2009; amd. Sec. 159, Ch. 56, L. 2009.



15-24-2404. Repealed.

15-24-2404. Repealed. Sec. 1, Ch. 37, L. 2013.

History: En. Sec. 4, Ch. 786, L. 1991; amd. Sec. 7, Ch. 597, L. 2005.



15-24-2405. Repealed.

15-24-2405. Repealed. Sec. 1, Ch. 37, L. 2013.

History: En. Sec. 5, Ch. 786, L. 1991.






Part 25. Trucks and Truck Tractors (Repealed)

15-24-2501. Repealed.

15-24-2501. Repealed. Sec. 41, Ch. 496, L. 1997.

History: En. Sec. 8, Ch. 575, L. 1993.






Part 30. Electrical Generation and Delivery Facilities

15-24-3001. Electrical generation and transmission facility exemption -- definitions.

15-24-3001. Electrical generation and transmission facility exemption -- definitions. (1) (a) Except as provided in subsections (1)(b) and (3), an electrical generation facility and related delivery facilities constructed in the state of Montana after May 5, 2001, and before January 1, 2006, may be exempt from property taxation for a 10-year period beginning on the date that an owner or operator of an electrical generation facility and related delivery facilities commences to construct the facility as defined in 75-20-104(6)(a) and (6)(b). In order to be exempt from property taxation, an owner and operator of an electrical generation facility and related delivery facilities shall offer contracts to sell 50% of that facility's net generating output at a cost-based rate, which includes a rate of return not to exceed 12%, to customers for a 20-year period from the date of the facility's completion. (b) The property tax exemption allowed under subsection (1)(a) is limited to a 5-year period for generation facilities powered by oil or gas turbines. (2) To the extent that 50% of the net generating output of the facility is not contracted for delivery to consumers for a contract term extending 5 years to 20 years from the completion of the facility, as determined by the owner, surplus capacity must be offered on a declining contract term basis for the remainder of the contract period at a cost-based rate that includes a rate of return not to exceed 12%. Surplus capacity that is not contracted for in this fashion may be sold at market rates. (3) (a) Except as provided in subsection (3)(c), if an owner or operator of property exempt from taxation under subsection (1)(a) signs a contract to sell power as required in subsection (1) and then fails to perform the contract during the first 10-year period, the 10-year property tax exemption in subsection (1) is void and the property is subject to a rollback tax as provided in 15-24-3002. (b) Except as provided in subsection (3)(c), if an owner or operator of property exempt from taxation under subsection (1)(b) signs a contract to sell power as required in subsection (1) and then fails to perform the contract during the first 5-year period, the 5-year property tax exemption in subsection (1) is void and the property is subject to a rollback tax as provided in 15-24-3002. (c) If an owner or operator fails to perform the contract due to earthquakes or other acts of God, theft, sabotage, acts of war, other social instabilities, or equipment failure, the property tax exemption in subsection (1)(a) or (1)(b) is not void and the owner or operator is not subject to the rollback tax as provided in 15-24-3002. (4) For the purposes of this section, the following definitions apply: (a) (i) "Electrical generation facility" means any combination of a physically connected generator or generators, associated prime movers, and other associated property, including appurtenant land and improvements and personal property, that are normally operated together to produce 20 average megawatts or more of electric power. The term is limited to generating facilities that produce electricity from coal-fired steam turbines, oil or gas turbines, or turbine generators that are driven by falling water. (ii) The term does not include: (A) electrical generation facilities used for noncommercial purposes or exclusively for agricultural purposes; or (B) a qualifying small power production facility, as that term is defined in 16 U.S.C. 796(17), that is owned and operated by a person not primarily engaged in the generation or sale of electricity other than electric power from a small power production facility and that is classified under 15-6-134 and 15-6-138. (b) "Related delivery facilities" means transmission facilities necessary to deliver the energy from the electrical generation facility to the existing network transmission system. (c) "Surplus capacity" means that portion of the 50% of net generating output not contracted for use. (5) The department shall appraise exempt electrical generation facilities for each year that the property is exempt and determine the taxable value of the property as if it were subject to property taxation.

History: En. Sec. 1, Ch. 592, L. 2001; amd. Sec. 26, Ch. 128, L. 2011.



15-24-3002. Rollback tax -- computation.

15-24-3002. Rollback tax -- computation. (1) (a) If an owner or operator fails to perform the contract pursuant to 15-24-3001(1), the property is subject to a rollback tax in addition to the property tax levied on the property. The rollback tax is a lien on the property and is due and payable by the owner of the property within 180 days after failure to perform the contract. (b) As used in this section, "rollback" means the period of time that an owner or operator of an electrical generation facility was exempt from property taxes pursuant to 15-24-3001. (2) The department shall determine the amount of rollback tax due on the property by: (a) determining the taxable value of the property; (b) multiplying this value by the sum of the annual mill levies that would have been levied had the property exemption pursuant to 15-24-3001 not been applied in the taxing jurisdiction in which the electrical generation property is located during the rollback period; and (c) subtracting from this figure the actual property tax paid on the property during this period less any impact fee paid pursuant to 15-24-3005, if any.

History: En. Sec. 2, Ch. 592, L. 2001.



15-24-3003. reserved.

15-24-3003 reserved.



15-24-3004. Wind generation facility impact fee for local governmental units and school districts.

15-24-3004. Wind generation facility impact fee for local governmental units and school districts. (1) An owner or operator of a wind generation facility used for a commercial purpose is subject to an initial local governmental and local school impact fee for the first 3 years after construction of the wind generation facility begins. The impact fee may not exceed 0.5% of the total cost of constructing the wind generation facility. (2) (a) Subject to subsection (2)(b), the impact fee is assessed and distributed as provided in 15-24-3005(2) and (3). (b) Local governmental units may enter into an interlocal agreement as provided in 15-24-3005(4). (3) (a) For the purposes of this section, "wind generation facility" means any combination of a physically connected wind turbine or turbines, associated prime movers, and other associated property, including appurtenant land and improvements and personal property, that are normally operated together to produce electric power from wind. (b) The term does not include a wind generation facility used for noncommercial purposes or exclusively for agricultural purposes.

History: En. Sec. 2, Ch. 563, L. 2005.



15-24-3005. Electrical generation facility impact fee for local governmental units and school districts -- wind generation facility impact fee.

15-24-3005. Electrical generation facility impact fee for local governmental units and school districts -- wind generation facility impact fee. (1) (a) If an owner or operator of an electrical generation facility, as defined in 15-24-3001, is exempt from property taxation pursuant to 15-24-3001, the owner or operator of the facility is subject to an initial local government and local school impact fee. In the first 2 years of construction, the impact fee may not exceed 0.75% of the total cost of constructing the electrical generation facility. (b) In the case of a generation facility powered by oil or gas turbines, the impact fee may not exceed 0.1% of the total construction cost in the remaining 3 years of the tax exemption period as provided in 15-24-3001. (c) In the case of any other generation facility, the impact fee may not exceed 0.1% of the total construction cost in the subsequent 4 years and may not exceed 0.08% of the total construction cost in the remaining 4 years of the tax exemption period as provided in 15-24-3001. (2) Except as provided in subsection (4), the jurisdictional area of a local governmental unit in which an electrical generation facility or wind generation facility is located is the local governmental unit that is authorized to assess the impact fee pursuant to 15-24-3004(1) or subsection (1) of this section. (3) The impact fee must be distributed to the local governmental unit for local impacts and to the impacted school districts. (4) Subject to the conditions of 15-24-3006 and subsection (5) of this section, if the electrical generation facility or wind generation facility is located within the jurisdictional areas of multiple local governmental units of the county or contiguous counties, the local governmental units may enter into an interlocal agreement under Title 7, chapter 11, part 1, to determine how the fee should be distributed among the various local governmental units and impacted school districts pursuant to subsection (3). The county in which the electrical generation facility or wind generation facility is located is authorized to assess the fee under the interlocal agreement. (5) For purposes of 15-24-3004 and this section, a "local governmental unit" means a county, city, or town. If an exempt electrical generation facility or wind generation facility is located within a tax increment financing district, the tax increment financing district is considered a local governmental unit and is entitled to the distribution of impact fees under this section. A tax increment financing district may not receive a distribution of impact fees if an exempt electrical generation facility or wind generation facility is not located within the district. (6) Impact fees imposed under 15-24-3004(2)(b) or under subsection (4) of this section must be deposited in the county electrical energy generation impact fee reserve account established in 15-24-3006 for the county in which the electrical generation facility is located. Money in the account may not be expended until the multiple local governmental units have entered into an interlocal agreement.

History: En. Sec. 3, Ch. 592, L. 2001; amd. Sec. 16, Ch. 130, L. 2005; amd. Sec. 8, Ch. 563, L. 2005.



15-24-3006. Electrical energy generation impact fee reserve account.

15-24-3006. Electrical energy generation impact fee reserve account. (1) The governing body of a county receiving impact fees under 15-24-3004(2)(b) or 15-24-3005(4) shall establish an electrical energy generation impact fee reserve account to be used to hold the collections. Money held in the account may not be considered as cash balance for the purpose of reducing mill levies. (2) Money may be expended from the account for any purpose of an interlocal agreement provided for in 15-24-3004 or 15-24-3005. The county treasurer shall distribute money in the account to each local governmental unit according to the terms of the interlocal agreement. (3) Money in the account must be invested as provided by law. Interest and income from the investment of the electrical energy generation impact fee reserve account must be credited to the account.

History: En. Sec. 4, Ch. 592, L. 2001; amd. Sec. 9, Ch. 563, L. 2005.



15-24-3007. Electrical generation impact fund.

15-24-3007. Electrical generation impact fund. (1) A local governmental unit, as defined in 15-24-3005, and a school district that receives impact fees pursuant to 15-24-3004(2)(a), 15-24-3005(2), or 15-24-3006 shall establish an electrical generation impact fund for the deposit of the fees. A local governmental unit or school district may retain the money in the fund for any time period considered appropriate by the governing body of the local governmental unit or school district. Money retained in the fund may not be considered as fund balance for the purpose of reducing mill levies. (2) Money may be expended from the fund for any purpose allowed by law. (3) Money in the fund must be invested as provided by law. Interest and income earned on the investment of money in the fund must be credited to the fund. (4) The fund must be financially administered as a nonbudgeted fund by a city, town, or county under the provisions of Title 7, chapter 6, part 40, or by a school district under the provisions of Title 20, chapter 9, part 5.

History: En. Sec. 5, Ch. 592, L. 2001; amd. Sec. 10, Ch. 563, L. 2005.






Part 31. Property Related to Renewable Energy, New Energy Technology, and Clean Coal

15-24-3101. Policy.

15-24-3101. Policy. It is the policy of the state of Montana that the tax classifications, rates, abatements, and exemptions in 15-6-158, 15-6-159, and this part and amendments made by Chapter 2, Special Laws of May 2007, in 15-6-141 and 15-6-157 are to be strictly limited to new investments that qualify under the standards established in 15-6-158, 15-6-159, and this part and amendments made by Chapter 2, Special Laws of May 2007, in 15-6-141 and 15-6-157. The provisions of 15-6-158, 15-6-159, and this part and amendments made by Chapter 2, Special Laws of May 2007, in 15-6-141 and 15-6-157 do not apply to any previously existing properties or to any new investments or property that does not qualify under 15-6-158, 15-6-159, and this part and amendments made by Chapter 2, Special Laws of May 2007, in 15-6-141 and 15-6-157. It is also the policy of the state of Montana that the classifications, rates, abatements, and exemptions in 15-6-158, 15-6-159, and this part and amendments made by Chapter 2, Special Laws of May 2007, in 15-6-141 and 15-6-157 are to encourage investment in energy development that is consistent with maintaining a clean and healthful environment and that may not otherwise occur without 15-6-158, 15-6-159, and this part and amendments made by Chapter 2, Special Laws of May 2007, in 15-6-141 and 15-6-157. Sections 15-6-158 and 15-6-159 and this part and amendments made by Chapter 2, Special Laws of May 2007, in 15-6-141 and 15-6-157 are not to be interpreted as a precedent for reducing the taxation of any other property in the state or for affecting the use of any property valuation method for tax purposes established under law to meet the standards of the Montana constitution and law. The department of environmental quality and the department of revenue are directed to administer and interpret 15-6-158, 15-6-159, and this part and amendments made by Chapter 2, Special Laws of May 2007, in 15-6-141 and 15-6-157 strictly in accordance with this policy. Any ambiguities in 15-6-158, 15-6-159, and this part and amendments made by Chapter 2, Special Laws of May 2007, in 15-6-141 and 15-6-157 are to be resolved in favor of the strict reading of this policy.

History: En. Sec. 2, Ch. 2, Sp. L. May 2007.



15-24-3102. Definitions.

15-24-3102. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Biodiesel" has the meaning provided in 15-70-301. (2) "Biodiesel production facility" means improvements and personal property used for the production and onsite storage of biodiesel. (3) "Biogas" means methane gas produced through controlled biochemical processes in which bacteria digest animal, municipal, or other organic wastes in an oxygen-free environment. The term includes naturally occurring methane gas formed underground in landfills. (4) "Biogas production facility" means improvements and personal property used for the production of biogas and the generation of electricity at the facility. (5) "Biomass" means any renewable organic matter, including dedicated energy crops and trees, agricultural food and feed crops, agricultural crop wastes and residues, wood wastes and residues, aquatic plants, animal wastes, municipal wastes, and other organic waste materials. (6) "Biomass gasification" means a technology that uses a thermochemical process to convert biomass into a low-Btu or medium-Btu gas for the purpose of producing electricity, methane gas, transportation fuels, or chemicals. The technology includes the pretreatment of biomass feedstock involving drying, pulverizing, and screening. (7) "Biomass gasification facility" means improvements and personal property used for the production of fuel or chemicals and the generation of electricity from biomass at the facility. (8) "Carbon sequestration" means the long-term storage of carbon dioxide from a plant or facility that produces or captures carbon dioxide, as defined in 15-6-158, in geologic formations, including but not limited to deep saline formations, basalt or oil shale formations, depleted oil and gas reservoirs, unminable coal beds, and closed-loop enhanced oil recovery operations. (9) "Clean advanced coal research and development equipment" means equipment used primarily for research and development of emerging methods for pollution control, carbon capture, and carbon sequestration. The term includes equipment used for research and development of effective and efficient removal of various pollutants and the capture, storage, transportation, compression, and injection of carbon dioxide from coal combustion utility and industrial facilities and advanced coal conversion facilities. (10) "Coal gasification" means a process that converts coal into a synthesis gas composed of carbon monoxide, hydrogen, and other gases. The coal gasification process includes the reaction of coal feedstock, prepared in either a dry or slurried form, with steam and oxygen at high temperature and pressure in a reducing atmosphere. The synthesis gas is then used to produce electricity, liquid fuels, methane gas, or chemicals. (11) "Coal gasification facility" means improvements and personal property used for coal gasification that are used for the production of fuel or chemicals, the generation of electricity, or any combination of those things at the facility. The term includes a coal-to-liquid facility or an integrated gasification combined cycle facility. (12) "Coal-to-liquid facility" means improvements and personal property used for the production of synthetic liquid fuels from coal. The term includes a facility that uses the Fischer-Tropsch process or other processes to convert synthesis gas produced by coal gasification into liquid fuel. (13) "Commencement of construction" means initiation of onsite fabrication, erection, or installation of, but not limited to, the following: (a) building supports or foundations; (b) laying of underground pipework; or (c) construction of storage structures. (14) "Ethanol" means nominally anhydrous ethyl alcohol that has been denatured as specified in 27 CFR, parts 20 and 21, and that meets the standards for ethanol adopted pursuant to 82-15-103. (15) "Ethanol production facility" means improvements and personal property used for the production and onsite storage of ethanol made from cellulose or other nonfoodstuff materials. (16) "Geothermal facility" means improvements and personal property used for the production of electricity from geothermal sources. (17) "Integrated gasification combined cycle facility" means improvements and personal property of an electrical generation facility that uses a coal gasification process and routes synthesis gas to a combustion turbine to generate electricity and captures the heat from the combustion to drive a steam turbine to produce more electricity. The facility may also use incidental amounts of natural gas or other fuels in the combustion turbine. (18) "Renewable energy" includes the following: (a) solar energy; (b) wind energy; (c) geothermal energy; (d) energy from the conversion of biomass; (e) energy from biogas; (f) energy from fuel cells that do not require a petroleum-based fuel; (g) energy from waste heat; and (h) cellulosic ethanol. (19) (a) "Renewable energy manufacturing facility" means improvements and personal property used by a facility with its principal business being the manufacturing of material, component parts, systems, or similar equipment for use in facilities that convert renewable energy into forms of energy useful to people, including electricity. The term includes facilities for manufacturing of electric motor vehicles or hybrid electric motor vehicles. (b) For purposes of subsection (19)(a), "principal business" means a renewable energy manufacturing facility with at least 50%, by value, of its annual production suitable for sale as renewable energy material, component parts, systems, or similar equipment. (20) "Renewable energy research and development equipment" means equipment used primarily for research and development of the efficient use of renewable energy sources. The term includes equipment used for research and development of electric motor vehicles or hybrid electric motor vehicles.

History: En. Sec. 3, Ch. 2, Sp. L. May 2007.



15-24-3103. through reserved.

15-24-3103 through 15-24-3110 reserved.



15-24-3111. Energy production or development -- tax abatement -- eligibility.

15-24-3111. Energy production or development -- tax abatement -- eligibility. (1) A facility listed in subsection (3), clean advanced coal research and development equipment, and renewable energy research and development equipment may qualify for an abatement of property tax liability pursuant to this part. (2) (a) If the abatement is granted for a facility listed in subsection (3), the qualifying facility must be assessed at 50% of its taxable value for the qualifying period. (b) If the abatement is granted for clean advanced coal research and development equipment or renewable energy research and development equipment, the qualifying equipment, up to the first $1 million of the value of equipment at a facility, must be assessed at 50% of its taxable value for the qualifying period. There is no abatement for any portion of the value of equipment at a facility in excess of $1 million. (c) The abatement applies to all mills levied against the qualifying facility or equipment. (3) Subject to subsections (4) and (5), the following facilities or property may qualify for the abatement allowed under this part: (a) biodiesel production facilities; (b) biogas production facilities; (c) biomass gasification facilities; (d) coal gasification facilities for which carbon dioxide from the coal gasification process is sequestered; (e) ethanol production facilities; (f) geothermal facilities; (g) renewable energy manufacturing facilities; (h) clean advanced coal research and development equipment and renewable energy research and development equipment; (i) a natural gas combined cycle facility that offsets a portion of the carbon dioxide produced through carbon credit offsets; (j) transmission lines and associated equipment and structures classified in 15-6-157; (k) converter stations classified under 15-6-159; (l) carbon sequestration equipment as defined in 15-6-158; and (m) pipelines classified under 15-6-158. (4) (a) In order to qualify for the abatement under this part, a facility listed in subsection (3) must meet the following requirements: (i) commencement of construction of the facility must occur after June 1, 2007; and (ii) the standard prevailing rate of wages for heavy construction, as provided in 18-2-414, must be paid during the construction phase of the facility. (b) In order to qualify for the abatement under this part, clean advanced coal research and development equipment and renewable energy research and development equipment must be placed into service after June 30, 2007. (c) For the facility to qualify under subsection (3)(d), the carbon dioxide produced from the gasification process must be sequestered at a rate that is practically obtainable but may not be less than 65%. (d) Integrated gasification combined cycle facilities for which a permit under Title 75, chapter 2, is applied for after December 31, 2014, do not qualify under subsection (3)(d). (e) To qualify under subsection (3)(i), the facility shall offset carbon dioxide emissions by the percentage determined in 15-24-3116. (5) To qualify for an abatement, the facility or clean advanced coal research and development equipment and renewable energy research and development equipment must be certified as provided in 15-24-3112. (6) Upon termination of the qualifying period, the abatement ceases and the property for which the abatement had been granted must be assessed at 100% of its taxable value. (7) For the purposes of this section, "qualifying period" means the construction period and the first 15 years after the facility commences operation or the clean advanced coal research and development equipment or renewable energy research and development equipment is purchased. The total time of the qualifying period may not exceed 19 years.

History: En. Sec. 4, Ch. 2, Sp. L. May 2007; amd. Sec. 9, Ch. 277, L. 2009.



15-24-3112. Certification.

15-24-3112. Certification. (1) (a) Upon application by a taxpayer, the department of environmental quality shall determine whether a facility or equipment qualifies for a tax abatement under 15-24-3111 or rules adopted under 15-24-3116. If the department determines that a facility or equipment qualifies for abatement or a classification, it shall issue a certification of eligibility. (b) An application for certification must be made on forms available from the department. (c) Certification remains in effect only as long as substantial compliance with this part continues. (2) The department of environmental quality shall identify and track compliance with this part in the use of certified property. The department may revoke a certification for failure to maintain substantial compliance with eligibility requirements in 15-24-3111 or with rules adopted pursuant to 15-24-3116. Revocation of a certificate must be reported to the department of revenue within 30 days of revocation. (3) If a taxpayer's certification is revoked, the taxpayer forfeits the abatement or classification under 15-6-157 or 15-6-158. Upon revocation, the property must be assessed at 100% of its taxable value beginning on January 1 of the year or years for which the certification is revoked. Any remaining abatement must be forfeited. The taxpayer is immediately liable for any additional taxes, penalty, and interest resulting from the revocation. (4) A taxpayer that has forfeited any portion of its abatement because of revocation may not reapply for an abatement under this part. (5) A taxpayer aggrieved by a determination made by the department of environmental quality or the department of revenue has the right to the review procedures in 15-1-211, to mediation under 15-1-212, and to a hearing under Title 2, chapter 4, part 6.

History: En. Sec. 5, Ch. 2, Sp. L. May 2007; amd. Sec. 8, Ch. 419, L. 2013.



15-24-3113. through reserved.

15-24-3113 through 15-24-3115 reserved.



15-24-3116. Rules.

15-24-3116. Rules. (1) The department of revenue shall adopt rules for the implementation of this part, including the valuation of qualifying property and administration of property certified under 15-24-3112 or classified under 15-6-157 or 15-6-158. (2) The department of environmental quality shall adopt rules necessary for certification, compliance, and revocation of certificates, as provided in 15-24-3112, and for classification as class fourteen property, as provided in 15-6-157, or class fifteen property, as provided in 15-6-158. The rules may include specifying procedures, including timeframes for certification application, and definitions necessary to identify property for certification and compliance. The percentage of the carbon dioxide produced by a facility that is to be sequestered or offset must be based on technology that is practically obtainable as determined by the department.

History: En. Sec. 6, Ch. 2, Sp. L. May 2007.






Part 32. Gray Water Systems

15-24-3201. Definitions.

15-24-3201. Definitions. As used in this part, the following definitions apply: (1) "Common gray water and potable water system" means a gray water system and a potable water system that are common elements of a multiple dwelling project. (2) (a) "Gray water system" means a system to treat and distribute untreated household wastewater that meets the requirements of 75-5-305(2), 75-5-325 through 75-5-327, and all administrative rules and local government regulations conforming with those provisions. (b) Household wastewater does not include water that is or has come into contact with toilet water; wastewater from kitchen sinks, water softeners, and dishwashers; or laundry water used for washing infectious garments, including diapers. (3) "Multiple dwelling project" means: (a) a residential condominium on common land consisting of residential units in single or multiunit structures for at least 25 occupants; or (b) a class four residential building as described in 15-6-134, or that portion of a class four building that is used for residential purposes, that has multiple residential units for at least 25 occupants and includes as much of the surrounding land, not exceeding 5 acres, as is reasonably necessary for its residential use. (4) "Potable water system" means a privately owned public water supply system as defined in 75-6-102 that is used in common by all the dwellings of a multiple dwelling project. (5) "Residential dwelling" means any class four residential dwelling described in 15-6-134 that is a single-family dwelling unit, including a trailer, manufactured home, or mobile home and as much of the surrounding land, not exceeding 5 acres, as is reasonably necessary for its use as a dwelling.

History: En. Sec. 1, Ch. 405, L. 2011.



15-24-3202. Gray water system for newly constructed residence -- tax abatement.

15-24-3202. Gray water system for newly constructed residence -- tax abatement. (1) A residential dwelling that is under construction or that is newly constructed with a residential gray water system is taxed at 91% of its taxable market value during the course of the construction and for 10 years after completion of construction as provided in this section. (2) To receive a tax abatement under this section, a taxpayer shall apply, on a form provided by the department, to the department on or before April 15 of the year for which the first abatement is claimed for property under construction and for the first year of the completion of construction but not later than 1 year after the completion of the construction. The claimant shall provide a certification from the local board of health pursuant to 50-2-116 that the residential dwelling is under construction or was constructed with a gray water system that meets the requirements of this section. The department may require other information that it considers necessary to determine the eligibility of the residential dwelling for a property tax abatement. (3) An abatement granted under this section remains in effect through the 10th year following the year construction was completed.

History: En. Sec. 2, Ch. 405, L. 2011.



15-24-3203. Common gray water and potable water systems for newly constructed multiple dwelling projects -- tax abatement.

15-24-3203. Common gray water and potable water systems for newly constructed multiple dwelling projects -- tax abatement. (1) A multiple dwelling project that is under construction or that is constructed with a common gray water and potable water system is taxed at 91% of the taxable market value of the project or taxable market value of each residential condominium unit during the course of the construction and for 10 years after completion of construction as provided in this section. (2) To receive a tax abatement, a taxpayer shall apply, on a form provided by the department, to the department on or before April 15 of the year for which the first abatement is claimed for property under construction and for the first year of the completion of construction but not later than 1 year after the completion of the construction of the residential units or, if construction is to occur over a multiyear period, after the completion of the first residential unit. The claimant shall provide a certification from the local board of health pursuant to 50-2-116 that the residential dwelling is under construction or was constructed with a common gray water and potable water system that meets the requirements of this section. The department may require other information that it considers necessary to determine the eligibility of the residential dwelling for a property tax abatement. (3) An abatement granted under this section remains in effect through the 10th year following the year construction was completed. (4) Only property with a common gray water and potable water system is eligible for the property tax abatement provided in this section.

History: En. Sec. 3, Ch. 405, L. 2011.



15-24-3204. Change in property -- fraudulent application.

15-24-3204. Change in property -- fraudulent application. (1) A taxpayer qualifying for a property tax abatement under 15-24-3202 or 15-24-3203 shall report to the department any change to the subject property or to the gray water system under 15-24-3202 or common gray water and potable water system under 15-24-3203 that may affect the property's qualification for the tax abatement. (2) A taxpayer who applies for a tax abatement under 15-24-3202 or 15-24-3203 and submits a false or fraudulent application for a property tax abatement is guilty of false swearing under 45-7-202.

History: En. Sec. 4, Ch. 405, L. 2011.



15-24-3205. through reserved.

15-24-3205 through 15-24-3210 reserved.



15-24-3211. Report to interim committee.

15-24-3211. Report to interim committee. By September 15, 2014, the department shall provide a report to the revenue and transportation interim committee on the use of property tax abatement under 15-24-3202 and 15-24-3203. The committee shall, based on information contained in the report, make recommendations to the next legislature on the continuation or structure of the abatement.

History: En. Sec. 5, Ch. 405, L. 2011.









CHAPTER 25. DANGEROUS DRUG TAX (Repealed)

Part 1. General Provisions (Repealed)

15-25-101. Repealed.

15-25-101. Repealed. Sec. 74, Ch. 18, L. 1995; Sec. 4, Ch. 446, L. 1995.

History: En. Sec. 1, Ch. 563, L. 1987.



15-25-102. Repealed.

15-25-102. Repealed. Sec. 74, Ch. 18, L. 1995; Sec. 4, Ch. 446, L. 1995.

History: En. Sec. 2, Ch. 563, L. 1987.



15-25-103. through reserved.

15-25-103 through 15-25-110 reserved.



15-25-111. Repealed.

15-25-111. Repealed. Sec. 74, Ch. 18, L. 1995; Sec. 4, Ch. 446, L. 1995.

History: En. Sec. 3, Ch. 563, L. 1987; amd. Sec. 1, Ch. 421, L. 1989.



15-25-112. Repealed.

15-25-112. Repealed. Sec. 74, Ch. 18, L. 1995; Sec. 4, Ch. 446, L. 1995.

History: En. Sec. 4, Ch. 563, L. 1987.



15-25-113. Repealed.

15-25-113. Repealed. Sec. 74, Ch. 18, L. 1995; Sec. 4, Ch. 446, L. 1995.

History: En. Sec. 5, Ch. 563, L. 1987.



15-25-114. Repealed.

15-25-114. Repealed. Sec. 74, Ch. 18, L. 1995; Sec. 4, Ch. 446, L. 1995.

History: En. Sec. 6, Ch. 563, L. 1987; amd. Sec. 7, Ch. 811, L. 1991.



15-25-115. Repealed.

15-25-115. Repealed. Sec. 74, Ch. 18, L. 1995; Sec. 4, Ch. 446, L. 1995.

History: En. Sec. 7, Ch. 563, L. 1987; amd. Sec. 2, Ch. 421, L. 1989.



15-25-116. through reserved.

15-25-116 through 15-25-120 reserved.



15-25-121. Repealed.

15-25-121. Repealed. Sec. 74, Ch. 18, L. 1995; Sec. 4, Ch. 446, L. 1995.

History: En. Sec. 8, Ch. 563, L. 1987; amd. Sec. 3, Ch. 421, L. 1989.



15-25-122. Repealed.

15-25-122. Repealed. Sec. 74, Ch. 18, L. 1995; Sec. 4, Ch. 446, L. 1995.

History: En. Sec. 9, Ch. 563, L. 1987; amd. Sec. 13, Ch. 83, L. 1989; amd. Sec. 4, Ch. 421, L. 1989; amd. Sec. 15, Ch. 799, L. 1991; amd. Sec. 3, Ch. 455, L. 1993.



15-25-123. Repealed.

15-25-123. Repealed. Sec. 74, Ch. 18, L. 1995; Sec. 4, Ch. 446, L. 1995.

History: En. Sec. 10, Ch. 563, L. 1987; amd. Sec. 14, Ch. 83, L. 1989.









CHAPTER 30. INDIVIDUAL INCOME TAX

Part 1. Rate and Return of Tax (Renumbered, Repealed, and Terminated)

15-30-101. Renumbered .

15-30-101. Renumbered . 15-30-2101, Sec. 1, Ch. 147, L. 2009.



15-30-102. Renumbered .

15-30-102. Renumbered . 15-30-2102, Sec. 1, Ch. 147, L. 2009.



15-30-103. Renumbered .

15-30-103. Renumbered . 15-30-2103, Sec. 1, Ch. 147, L. 2009.



15-30-104. Repealed.

15-30-104. Repealed. Sec. 3, Ch. 422, L. 1981.

History: En. Sec. 2, Ch. 10, Ex. L. 1969; amd. Sec. 40, Ch. 9, 2nd Ex. L. 1971; R.C.M. 1947, 84-4902.1(part).



15-30-105. Renumbered .

15-30-105. Renumbered . 15-30-2104, Sec. 1, Ch. 147, L. 2009.



15-30-106. Renumbered .

15-30-106. Renumbered . 15-30-2105, Sec. 1, Ch. 147, L. 2009.



15-30-107. Renumbered .

15-30-107. Renumbered . 15-30-2118, Sec. 1, Ch. 147, L. 2009.



15-30-108. Terminated.

15-30-108. Terminated. Sec. 102, Ch. 11, Sp. L. June 1989.

History: En. Sec. 6, Ch. 666, L. 1987; En. Sec. 65, Ch. 11, Sp. L. June 1989.



15-30-109. reserved.

15-30-109 reserved.



15-30-110. Repealed.

15-30-110. Repealed. Sec. 9, Ch. 147, L. 2009.

History: En. Sec. 7, Ch. 666, L. 1987.



15-30-111. Renumbered .

15-30-111. Renumbered . 15-30-2110, Sec. 1, Ch. 147, L. 2009.



15-30-112. Renumbered .

15-30-112. Renumbered . 15-30-2114, Sec. 1, Ch. 147, L. 2009.



15-30-113. Renumbered .

15-30-113. Renumbered . 15-30-2115, Sec. 1, Ch. 147, L. 2009.



15-30-114. Renumbered .

15-30-114. Renumbered . 15-30-2116, Sec. 1, Ch. 147, L. 2009.



15-30-115. Repealed.

15-30-115. Repealed. Sec. 9, Ch. 147, L. 2009.

History: En. 84-4910.2 by Sec. 2, Ch. 500, L. 1977; R.C.M. 1947, 84-4910.2; amd. Sec. 15, Ch. 472, L. 1997; amd. Sec. 1, Ch. 123, L. 2003.



15-30-116. Renumbered .

15-30-116. Renumbered . 15-30-2117, Sec. 1, Ch. 147, L. 2009.



15-30-117. Renumbered .

15-30-117. Renumbered . 15-30-2119, Sec. 1, Ch. 147, L. 2009.



15-30-118. through reserved.

15-30-118 through 15-30-120 reserved.



15-30-121. Renumbered .

15-30-121. Renumbered . 15-30-2131, Sec. 1, Ch. 147, L. 2009.



15-30-122. Renumbered .

15-30-122. Renumbered . 15-30-2132, Sec. 1, Ch. 147, L. 2009.



15-30-123. Renumbered .

15-30-123. Renumbered . 15-30-2133, Sec. 1, Ch. 147, L. 2009.



15-30-124. Renumbered .

15-30-124. Renumbered . 15-30-2302, Sec. 1, Ch. 147, L. 2009.



15-30-125. Renumbered .

15-30-125. Renumbered . 15-30-2319, Sec. 1, Ch. 147, L. 2009.



15-30-126. Renumbered .

15-30-126. Renumbered . 15-31-172, Sec. 1, Ch. 147, L. 2009.



15-30-127. Renumbered .

15-30-127. Renumbered . 15-30-2141, Sec. 1, Ch. 147, L. 2009.



15-30-128. Renumbered .

15-30-128. Renumbered . 15-30-2366, Sec. 1, Ch. 147, L. 2009.



15-30-129. Renumbered .

15-30-129. Renumbered . 15-30-2367, Sec. 1, Ch. 147, L. 2009.



15-30-130. Renumbered .

15-30-130. Renumbered . 15-30-2365, Sec. 1, Ch. 147, L. 2009.



15-30-131. Renumbered .

15-30-131. Renumbered . 15-30-2111, Sec. 1, Ch. 147, L. 2009.



15-30-132. Renumbered .

15-30-132. Renumbered . 15-30-2112, Sec. 1, Ch. 147, L. 2009.



15-30-133. Renumbered .

15-30-133. Renumbered . 15-30-1102, Sec. 16(3), Ch. 143, L. 2001.



15-30-134. Renumbered .

15-30-134. Renumbered . 15-30-2113, Sec. 1, Ch. 147, L. 2009.



15-30-135. Renumbered .

15-30-135. Renumbered . 15-30-2151, Sec. 1, Ch. 147, L. 2009.



15-30-136. Renumbered .

15-30-136. Renumbered . 15-30-2152, Sec. 1, Ch. 147, L. 2009.



15-30-137. Renumbered .

15-30-137. Renumbered . 15-30-2153, Sec. 1, Ch. 147, L. 2009.



15-30-138. Renumbered .

15-30-138. Renumbered . 15-30-2154, Sec. 1, Ch. 147, L. 2009.



15-30-139. reserved.

15-30-139 reserved.



15-30-140. Renumbered .

15-30-140. Renumbered . 15-30-2336, Sec. 1, Ch. 147, L. 2009.



15-30-141. Renumbered .

15-30-141. Renumbered . 15-30-2601, Sec. 1, Ch. 147, L. 2009.



15-30-142. Renumbered .

15-30-142. Renumbered . 15-30-2602, Sec. 1, Ch. 147, L. 2009.



15-30-143. Renumbered .

15-30-143. Renumbered . 15-30-2603, Sec. 1, Ch. 147, L. 2009.



15-30-144. Renumbered .

15-30-144. Renumbered . 15-30-2604, Sec. 1, Ch. 147, L. 2009.



15-30-145. Renumbered .

15-30-145. Renumbered . 15-30-2605, Sec. 1, Ch. 147, L. 2009.



15-30-146. Renumbered .

15-30-146. Renumbered . 15-30-2606, Sec. 1, Ch. 147, L. 2009.



15-30-147. Renumbered .

15-30-147. Renumbered . 15-30-2607, Sec. 1, Ch. 147, L. 2009.



15-30-148. Renumbered .

15-30-148. Renumbered . 15-30-2608, Sec. 1, Ch. 147, L. 2009.



15-30-149. Renumbered .

15-30-149. Renumbered . 15-30-2609, Sec. 1, Ch. 147, L. 2009.



15-30-150. Renumbered .

15-30-150. Renumbered . 15-30-2387, Sec. 1, Ch. 147, L. 2009.



15-30-151. Renumbered .

15-30-151. Renumbered . 15-30-2388, Sec. 1, Ch. 147, L. 2009.



15-30-152. Renumbered .

15-30-152. Renumbered . 15-30-2389, Sec. 1, Ch. 147, L. 2009.



15-30-153. Renumbered .

15-30-153. Renumbered . 15-30-2386, Sec. 1, Ch. 147, L. 2009.



15-30-154. Renumbered .

15-30-154. Renumbered . 15-30-2142, Sec. 1, Ch. 147, L. 2009.



15-30-155. Renumbered .

15-30-155. Renumbered . 15-30-2390, Sec. 1, Ch. 147, L. 2009.



15-30-156. Renumbered .

15-30-156. Renumbered . 15-30-2143, Sec. 1, Ch. 147, L. 2009.



15-30-157. Renumbered .

15-30-157. Renumbered . 15-30-2144, Sec. 1, Ch. 147, L. 2009.



15-30-158. Terminated.

15-30-158. Terminated. Sec. 12, Ch. 808, L. 1991.

History: En. Sec. 7, Ch. 808, L. 1991; amd. Sec. 6, Ch. 581, L. 1993.



15-30-159. Terminated.

15-30-159. Terminated. Sec. 12, Ch. 808, L. 1991.

History: En. Sec. 8, Ch. 808, L. 1991.



15-30-160. Terminated.

15-30-160. Terminated. Sec. 12, Ch. 808, L. 1991.

History: En. Sec. 9, Ch. 808, L. 1991.



15-30-161. Repealed.

15-30-161. Repealed. Sec. 4, Ch. 159, L. 2003.

History: En. 84-4960 by Sec. 1, Ch. 412, L. 1977; R.C.M. 1947, 84-4960; amd. Sec. 1, Ch. 111, L. 1979; amd. Sec. 1, Ch. 520, L. 1981; amd. Sec. 5, Ch. 807, L. 1991.



15-30-162. Repealed.

15-30-162. Repealed. Sec. 4, Ch. 159, L. 2003.

History: En. 84-4961 by Sec. 2, Ch. 412, L. 1977; R.C.M. 1947, 84-4961(part); amd. Sec. 2, Ch. 111, L. 1979; amd. Sec. 2, Ch. 422, L. 1981; amd. Sec. 2, Ch. 520, L. 1981; amd. Sec. 1, Ch. 704, L. 1983; amd. Sec. 69, Ch. 42, L. 1997.



15-30-163. Renumbered .

15-30-163. Renumbered . 15-30-2326, Sec. 1, Ch. 147, L. 2009.



15-30-164. Renumbered .

15-30-164. Renumbered . 15-30-2320, Sec. 1, Ch. 147, L. 2009.



15-30-165. Renumbered .

15-30-165. Renumbered . 15-30-2327, Sec. 1, Ch. 147, L. 2009.



15-30-166. Renumbered .

15-30-166. Renumbered . 15-30-2328, Sec. 1, Ch. 147, L. 2009.



15-30-167. Renumbered .

15-30-167. Renumbered . 15-30-2329, Sec. 1, Ch. 147, L. 2009.



15-30-168. Renumbered .

15-30-168. Renumbered . 15-30-2358, Sec. 1, Ch. 147, L. 2009.



15-30-169. Repealed.

15-30-169. Repealed. Sec. 30, Ch. 486, L. 2009.

History: En. Sec. 1, Ch. 535, L. 2005.



15-30-170. Void.

15-30-170. Void. I.R. No. 112, Nov. 8, 1994.

History: En. Sec. 8, Ch. 634, L. 1993.



15-30-171. Renumbered .

15-30-171. Renumbered . 15-30-2337, Sec. 1, Ch. 147, L. 2009.



15-30-172. Renumbered .

15-30-172. Renumbered . 15-30-2338, Sec. 1, Ch. 147, L. 2009.



15-30-173. Repealed.

15-30-173. Repealed. Sec. 9, Ch. 147, L. 2009.

History: En. Sec. 3, Ch. 584, L. 1981.



15-30-174. Renumbered .

15-30-174. Renumbered . 15-30-2339, Sec. 1, Ch. 147, L. 2009.



15-30-175. Repealed.

15-30-175. Repealed. Sec. 9, Ch. 147, L. 2009.

History: En. Sec. 5, Ch. 584, L. 1981.



15-30-176. Renumbered .

15-30-176. Renumbered . 15-30-2340, Sec. 1, Ch. 147, L. 2009.



15-30-177. Renumbered .

15-30-177. Renumbered . 15-30-2341, Sec. 1, Ch. 147, L. 2009.



15-30-178. Repealed.

15-30-178. Repealed. Sec. 9, Ch. 147, L. 2009.

History: En. Sec. 8, Ch. 584, L. 1981; amd. Sec. 5, Ch. 543, L. 1997.



15-30-179. Repealed.

15-30-179. Repealed. Sec. 9, Ch. 147, L. 2009.

History: En. Sec. 9, Ch. 584, L. 1981.



15-30-180. Renumbered .

15-30-180. Renumbered . 15-30-2342, Sec. 1, Ch. 147, L. 2009.



15-30-181. Terminated.

15-30-181. Terminated. Sec. 7, Ch. 411, L. 2001.

History: En. Sec. 1, Ch. 411, L. 2001.



15-30-182. Renumbered .

15-30-182. Renumbered . 15-30-2356, Sec. 1, Ch. 147, L. 2009.



15-30-183. Renumbered .

15-30-183. Renumbered . 15-30-2301, Sec. 1, Ch. 147, L. 2009.



15-30-184. Repealed.

15-30-184. Repealed. Sec. 3, Ch. 309, L. 2009.

History: En. Sec. 16, Ch. 537, L. 2005.



15-30-185. Renumbered .

15-30-185. Renumbered . 15-30-2368, Sec. 1, Ch. 147, L. 2009.



15-30-186. Renumbered .

15-30-186. Renumbered . 15-30-2373, Sec. 1, Ch. 147, L. 2009.



15-30-187. Terminated.

15-30-187. Terminated. Sec. 1, Ch. 338, L. 2005.

History: En. Sec. 2, Ch. 590, L. 2003.



15-30-188. Renumbered .

15-30-188. Renumbered . 15-30-2369, Sec. 1, Ch. 147, L. 2009.



15-30-189. Renumbered .

15-30-189. Renumbered . 15-30-2370, Sec. 1, Ch. 147, L. 2009.



15-30-190. Renumbered .

15-30-190. Renumbered . 15-30-2371, Sec. 1, Ch. 147, L. 2009.



15-30-191. Renumbered .

15-30-191. Renumbered . 15-30-2372, Sec. 1, Ch. 147, L. 2009.



15-30-192. Repealed.

15-30-192. Repealed. Sec. 23, Ch. 163, L. 2005.

History: En. Sec. 1, Ch. 501, L. 1999.



15-30-193. Renumbered .

15-30-193. Renumbered . 15-30-2392, Sec. 1, Ch. 147, L. 2009.



15-30-194. Renumbered .

15-30-194. Renumbered . 15-30-2364, Sec. 1, Ch. 147, L. 2009.



15-30-195. Terminated.

15-30-195. Terminated. Sec. 7, Ch. 29, L. 1995.

History: En. Secs. 1, 2, 4, Ch. 29, L. 1995; amd. Sec. 7, Ch. 389, L. 1999.



15-30-196. Renumbered .

15-30-196. Renumbered . 15-30-2381, Sec. 1, Ch. 147, L. 2009.



15-30-197. and reserved.

15-30-197 through 15-30-198 reserved.



15-30-199. Terminated.

15-30-199. Terminated. Sec. 39, Ch. 15, Sp. L. July 1992.

History: En. Sec. 2, Ch. 15, Sp. L. July 1992.






Part 2. Withholding and Estimated Tax (Renumbered and Repealed)

15-30-201. Renumbered .

15-30-201. Renumbered . 15-30-2501, Sec. 1, Ch. 147, L. 2009.



15-30-202. Renumbered .

15-30-202. Renumbered . 15-30-2502, Sec. 1, Ch. 147, L. 2009.



15-30-203. Renumbered .

15-30-203. Renumbered . 15-30-2503, Sec. 1, Ch. 147, L. 2009.



15-30-204. Renumbered .

15-30-204. Renumbered . 15-30-2504, Sec. 1, Ch. 147, L. 2009.



15-30-205. Renumbered .

15-30-205. Renumbered . 15-30-2505, Sec. 1, Ch. 147, L. 2009.



15-30-206. Renumbered .

15-30-206. Renumbered . 15-30-2506, Sec. 1, Ch. 147, L. 2009.



15-30-207. Renumbered .

15-30-207. Renumbered . 15-30-2507, Sec. 1, Ch. 147, L. 2009.



15-30-208. Renumbered .

15-30-208. Renumbered . 15-30-2508, Sec. 1, Ch. 147, L. 2009.



15-30-209. Renumbered .

15-30-209. Renumbered . 15-30-2509, Sec. 1, Ch. 147, L. 2009.



15-30-210. Renumbered .

15-30-210. Renumbered . 15-30-2510, Sec. 1, Ch. 147, L. 2009.



15-30-211. Renumbered and .

15-30-211. Renumbered and . 16-11-110, Sec. 2, Ch. 6, L. 1997.



15-30-212. through reserved.

15-30-212 through 15-30-214 reserved.



15-30-215. Renumbered .

15-30-215. Renumbered . 15-30-2511, Sec. 1, Ch. 147, L. 2009.



15-30-216. through reserved.

15-30-216 through 15-30-220 reserved.



15-30-221. Repealed.

15-30-221. Repealed. Sec. 3, Ch. 570, L. 1981.

History: (1) thru (3)En. Sec. 2, Ch. 208, L. 1959; amd. Sec. 1, Ch. 154, L. 1961; amd. Sec. 159, Ch. 516, L. 1973; Sec. 84-4903.2, R.C.M. 1947; (4)En. Sec. 3, Ch. 208, L. 1959; Sec. 84-4903.3, R.C.M. 1947; R.C.M. 1947, 84-4903.2, 84-4903.3; amd. Sec. 21, Ch. 581, L. 1979.



15-30-222. Repealed.

15-30-222. Repealed. Sec. 3, Ch. 570, L. 1981.

History: (1)En. Sec. 4, Ch. 208, L. 1959; Sec. 84-4903.4, R.C.M. 1947; (2), (3)En. Sec. 5, Ch. 208, L. 1959; amd. Sec. 2, Ch. 154, L. 1961; amd. Sec. 3, Ch. 10, Ex. L. 1969; amd. Sec. 160, Ch. 516, L. 1973; Sec. 84-4903.5, R.C.M. 1947; R.C.M. 1947, 84-4903.4, 84-4903.5.



15-30-223. Repealed.

15-30-223. Repealed. Sec. 3, Ch. 570, L. 1981.

History: En. Sec. 6, Ch. 208, L. 1959; amd. Sec. 161, Ch. 516, L. 1973; R.C.M. 1947, 84-4903.6.



15-30-224. Repealed.

15-30-224. Repealed. Sec. 3, Ch. 570, L. 1981.

History: En. Sec. 7, Ch. 208, L. 1959; amd. Sec. 3, Ch. 154, L. 1961; amd. Sec. 162, Ch. 516, L. 1973; R.C.M. 1947, 84-4903.7.



15-30-225. Repealed.

15-30-225. Repealed. Sec. 3, Ch. 570, L. 1981.

History: En. Sec. 8, Ch. 208, L. 1959; amd. Sec. 163, Ch. 516, L. 1973; amd. Sec. 4, Ch. 34, L. 1977; R.C.M. 1947, 84-4903.8.



15-30-226. Repealed.

15-30-226. Repealed. Sec. 3, Ch. 570, L. 1981.

History: En. Sec. 9, Ch. 208, L. 1959; amd. Sec. 164, Ch. 516, L. 1973; R.C.M. 1947, 84-4903.9; amd. Sec. 11, Ch. 439, L. 1981.



15-30-227. Repealed.

15-30-227. Repealed. Sec. 3, Ch. 570, L. 1981.

History: En. Sec. 10, Ch. 208, L. 1959; amd. Sec. 165, Ch. 516, L. 1973; R.C.M. 1947, 84-4903.10.



15-30-228. Repealed.

15-30-228. Repealed. Sec. 169, Ch. 27, Sp. L. November 1993.

History: En. Sec. 11, Ch. 208, L. 1959; amd. Sec. 100, Ch. 405, L. 1973; R.C.M. 1947, 84-4903.11.



15-30-229. through reserved.

15-30-229 through 15-30-240 reserved.



15-30-241. Renumbered .

15-30-241. Renumbered . 15-30-2512, Sec. 1, Ch. 147, L. 2009.



15-30-242. Repealed.

15-30-242. Repealed. Secs. 2, 4, Ch. 17, Sp. L. January 1992.

History: En. 84-4940 by Sec. 13, Ch. 260, L. 1955; amd. Sec. 184, Ch. 516, L. 1973; amd. Sec. 2, Ch. 374, L. 1977; R.C.M. 1947, 84-4940(part).



15-30-243. through reserved.

15-30-243 through 15-30-245 reserved.



15-30-246. Renumbered .

15-30-246. Renumbered . 15-30-2521, Sec. 1, Ch. 147, L. 2009.



15-30-247. Renumbered .

15-30-247. Renumbered . 15-30-2522, Sec. 1, Ch. 147, L. 2009.



15-30-248. Renumbered .

15-30-248. Renumbered . 15-30-2523, Sec. 1, Ch. 147, L. 2009.



15-30-249. Repealed.

15-30-249. Repealed. Sec. 10, Ch. 67, L. 2005.

History: En. Sec. 1, Ch. 491, L. 1997.



15-30-250. Repealed.

15-30-250. Repealed. Sec. 10, Ch. 67, L. 2005.

History: En. Sec. 2, Ch. 491, L. 1997.



15-30-251. Repealed.

15-30-251. Repealed. Sec. 10, Ch. 67, L. 2005.

History: En. Sec. 3, Ch. 491, L. 1997.



15-30-252. through reserved.

15-30-252 through 15-30-254 reserved.



15-30-255. Renumbered .

15-30-255. Renumbered . 15-30-2531, Sec. 1, Ch. 147, L. 2009.



15-30-256. Repealed.

15-30-256. Repealed. Sec. 10, Ch. 67, L. 2005.

History: En. Sec. 5, Ch. 491, L. 1997; amd. Sec. 2, Ch. 243, L. 2003.



15-30-257. Repealed.

15-30-257. Repealed. Sec. 10, Ch. 67, L. 2005.

History: En. Sec. 7, Ch. 491, L. 1997.



15-30-258. through reserved.

15-30-258 through 15-30-260 reserved.



15-30-261. Renumbered .

15-30-261. Renumbered . 15-30-2536, Sec. 1, Ch. 147, L. 2009.



15-30-262. Renumbered .

15-30-262. Renumbered . 15-30-2537, Sec. 1, Ch. 147, L. 2009.



15-30-263. Renumbered .

15-30-263. Renumbered . 15-30-2538, Sec. 1, Ch. 147, L. 2009.



15-30-264. Renumbered .

15-30-264. Renumbered . 15-30-2539, Sec. 1, Ch. 147, L. 2009.



15-30-265. Renumbered .

15-30-265. Renumbered . 15-30-2540, Sec. 1, Ch. 147, L. 2009.



15-30-266. Renumbered .

15-30-266. Renumbered . 15-30-2541, Sec. 1, Ch. 147, L. 2009.



15-30-267. Renumbered .

15-30-267. Renumbered . 15-30-2542, Sec. 1, Ch. 147, L. 2009.



15-30-268. Renumbered .

15-30-268. Renumbered . 15-30-2543, Sec. 1, Ch. 147, L. 2009.



15-30-269. Renumbered .

15-30-269. Renumbered . 15-30-2544, Sec. 1, Ch. 147, L. 2009.



15-30-270. Renumbered .

15-30-270. Renumbered . 15-30-2545, Sec. 1, Ch. 147, L. 2009.



15-30-271. Renumbered .

15-30-271. Renumbered . 15-30-2546, Sec. 1, Ch. 147, L. 2009.



15-30-272. Renumbered .

15-30-272. Renumbered . 15-30-2547, Sec. 1, Ch. 147, L. 2009.






Part 3. Administration and Collection (Renumbered and Repealed)

15-30-301. Renumbered .

15-30-301. Renumbered . 15-30-2616, Sec. 1, Ch. 147, L. 2009.



15-30-302. Renumbered .

15-30-302. Renumbered . 15-30-2617, Sec. 1, Ch. 147, L. 2009.



15-30-303. Renumbered .

15-30-303. Renumbered . 15-30-2618, Sec. 1, Ch. 147, L. 2009.



15-30-304. Renumbered .

15-30-304. Renumbered . 15-30-2619, Sec. 1, Ch. 147, L. 2009.



15-30-305. Renumbered .

15-30-305. Renumbered . 15-30-2620, Sec. 1, Ch. 147, L. 2009.



15-30-306. Renumbered .

15-30-306. Renumbered . 15-30-2621, Sec. 1, Ch. 147, L. 2009.



15-30-307. Renumbered .

15-30-307. Renumbered . 15-30-2622, Sec. 1, Ch. 147, L. 2009.



15-30-308. and reserved.

15-30-308 through 15-30-309 reserved.



15-30-310. Renumbered .

15-30-310. Renumbered . 15-30-2629, Sec. 1, Ch. 147, L. 2009.



15-30-311. Renumbered .

15-30-311. Renumbered . 15-30-2630, Sec. 1, Ch. 147, L. 2009.



15-30-312. Renumbered .

15-30-312. Renumbered . 15-30-2631, Sec. 1, Ch. 147, L. 2009.



15-30-313. Renumbered .

15-30-313. Renumbered . 15-30-2632, Sec. 1, Ch. 147, L. 2009.



15-30-314. Renumbered .

15-30-314. Renumbered . 15-30-2633, Sec. 1, Ch. 147, L. 2009.



15-30-315. Repealed.

15-30-315. Repealed. Sec. 54, Ch. 439, L. 1981.

History: En. Sec. 1, Ch. 130, L. 1965; amd. Sec. 193, Ch. 516, L. 1973; R.C.M. 1947, 84-4958.



15-30-316. Renumbered .

15-30-316. Renumbered . 15-30-2634, Sec. 1, Ch. 147, L. 2009.



15-30-317. through reserved.

15-30-317 through 15-30-320 reserved.



15-30-321. Renumbered .

15-30-321. Renumbered . 15-30-2641, Sec. 1, Ch. 147, L. 2009.



15-30-322. Repealed.

15-30-322. Repealed. Sec. 5, Ch. 520, L. 1993.

History: En. Sec. 27, Ch. 181, L. 1933; re-en. Sec. 2295.27, R.C.M. 1935; amd. Sec. 178, Ch. 516, L. 1973; R.C.M. 1947, 84-4929.



15-30-323. Renumbered .

15-30-323. Renumbered . 15-30-2642, Sec. 1, Ch. 147, L. 2009.



15-30-324. Renumbered .

15-30-324. Renumbered . 15-30-2643, Sec. 1, Ch. 147, L. 2009.



15-30-325. through reserved.

15-30-325 through 15-30-330 reserved.



15-30-331. Renumbered .

15-30-331. Renumbered . 15-30-2651, Sec. 1, Ch. 147, L. 2009.






Part 6. Particular Income Tax Applications (Renumbered)

15-30-601. Renumbered .

15-30-601. Renumbered . 15-30-3001, Sec. 1, Ch. 147, L. 2009.



15-30-602. Renumbered .

15-30-602. Renumbered . 15-30-3002, Sec. 1, Ch. 147, L. 2009.



15-30-603. Renumbered .

15-30-603. Renumbered . 15-30-3003, Sec. 1, Ch. 147, L. 2009.



15-30-604. Renumbered .

15-30-604. Renumbered . 15-30-3004, Sec. 1, Ch. 147, L. 2009.



15-30-605. Renumbered .

15-30-605. Renumbered . 15-30-3005, Sec. 1, Ch. 147, L. 2009.






Part 11. Pass-Through Entities (Renumbered)

15-30-1101. Renumbered .

15-30-1101. Renumbered . 15-30-3301, Sec. 1, Ch. 147, L. 2009.



15-30-1102. Renumbered .

15-30-1102. Renumbered . 15-30-3302, Sec. 1, Ch. 147, L. 2009.



15-30-1103. through reserved.

15-30-1103 through 15-30-1110 reserved.



15-30-1111. Renumbered .

15-30-1111. Renumbered . 15-30-3311, Sec. 1, Ch. 147, L. 2009.



15-30-1112. Renumbered .

15-30-1112. Renumbered . 15-30-3312, Sec. 1, Ch. 147, L. 2009.



15-30-1113. Renumbered .

15-30-1113. Renumbered . 15-30-3313, Sec. 1, Ch. 147, L. 2009.



15-30-1114. Renumbered .

15-30-1114. Renumbered . 15-30-3314, Sec. 1, Ch. 147, L. 2009.



15-30-1115. through reserved.

15-30-1115 through 15-30-1120 reserved.



15-30-1121. Renumbered .

15-30-1121. Renumbered . 15-30-3321, Sec. 1, Ch. 147, L. 2009.






Part 21. Rate and General Provisions

15-30-2101. Definitions.

15-30-2101. Definitions. For the purpose of this chapter, unless otherwise required by the context, the following definitions apply: (1) "Base year structure" means the following elements of the income tax structure: (a) the tax brackets established in 15-30-2103, but unadjusted by 15-30-2103(2), in effect on June 30 of the taxable year; (b) the exemptions contained in 15-30-2114, but unadjusted by 15-30-2114(6), in effect on June 30 of the taxable year; (c) the maximum standard deduction provided in 15-30-2132, but unadjusted by 15-30-2132(2), in effect on June 30 of the taxable year. (2) "Consumer price index" means the consumer price index, United States city average, for all items, for all urban consumers (CPI-U), using the 1982-84 base of 100, as published by the bureau of labor statistics of the U.S. department of labor. (3) "Corporation" or "C. corporation" means a corporation, limited liability company, or other entity: (a) that is treated as an association for federal income tax purposes; (b) for which a valid election under section 1362 of the Internal Revenue Code (26 U.S.C. 1362) is not in effect; and (c) that is not a disregarded entity. (4) "Department" means the department of revenue. (5) "Disregarded entity" means a business entity: (a) that is disregarded as an entity separate from its owner for federal tax purposes, as provided in United States treasury regulations 301.7701-2 or 301.7701-3, 26 CFR 301.7701-2 or 26 CFR 301.7701-3, or as those regulations may be labeled or amended; or (b) that is a qualified subchapter S. subsidiary that is not treated as a separate corporation, as provided in section 1361(b)(3) of the Internal Revenue Code (26 U.S.C. 1361(b)(3)). (6) "Dividend" means: (a) any distribution made by a C. corporation out of its earnings and profits to its shareholders or members, whether in cash or in other property or in stock of the corporation, other than stock dividends; and (b) any distribution made by an S. corporation treated as a dividend for federal income tax purposes. (7) "Fiduciary" means a guardian, trustee, executor, administrator, receiver, conservator, or any person, whether individual or corporate, acting in any fiduciary capacity for any person, trust, or estate. (8) "Foreign C. corporation" means a corporation that is not engaged in or doing business in Montana, as provided in 15-31-101. (9) "Foreign government" means any jurisdiction other than the one embraced within the United States, its territories, and its possessions. (10) "Gross income" means the taxpayer's gross income for federal income tax purposes as defined in section 61 of the Internal Revenue Code (26 U.S.C. 61) or as that section may be labeled or amended, excluding unemployment compensation included in federal gross income under the provisions of section 85 of the Internal Revenue Code (26 U.S.C. 85) as amended. (11) "Inflation factor" means a number determined for each tax year by dividing the consumer price index for June of the tax year by the consumer price index for June 2005. (12) "Information agents" includes all individuals and entities acting in whatever capacity, including lessees or mortgagors of real or personal property, fiduciaries, brokers, real estate brokers, employers, and all officers and employees of the state or of any municipal corporation or political subdivision of the state, having the control, receipt, custody, disposal, or payment of interest, rent, salaries, wages, premiums, annuities, compensations, remunerations, emoluments, or other fixed or determinable annual or periodical gains, profits, and income with respect to which any person or fiduciary is taxable under this chapter. (13) "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended, or as it may be labeled or further amended. References to specific provisions of the Internal Revenue Code mean those provisions as they may be otherwise labeled or further amended. (14) "Knowingly" is as defined in 45-2-101. (15) "Limited liability company" means a limited liability company, domestic limited liability company, or a foreign limited liability company as defined in 35-8-102. (16) "Limited liability partnership" means a limited liability partnership as defined in 35-10-102. (17) "Lottery winnings" means income paid either in lump sum or in periodic payments to: (a) a resident taxpayer on a lottery ticket; or (b) a nonresident taxpayer on a lottery ticket purchased in Montana. (18) (a) "Montana source income" means: (i) wages, salary, tips, and other compensation for services performed in the state or while a resident of the state; (ii) gain attributable to the sale or other transfer of tangible property located in the state, sold or otherwise transferred while a resident of the state, or used or held in connection with a trade, business, or occupation carried on in the state; (iii) gain attributable to the sale or other transfer of intangible property received or accrued while a resident of the state; (iv) interest received or accrued while a resident of the state or from an installment sale of real property or tangible commercial or business personal property located in the state; (v) dividends received or accrued while a resident of the state; (vi) net income or loss derived from a trade, business, profession, or occupation carried on in the state or while a resident of the state; (vii) net income or loss derived from farming activities carried on in the state or while a resident of the state; (viii) net rents from real property and tangible personal property located in the state or received or accrued while a resident of the state; (ix) net royalties from real property and from tangible real property to the extent the property is used in the state or the net royalties are received or accrued while a resident of the state. The extent of use in the state is determined by multiplying the royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the royalty period in the tax year and the denominator of which is the number of days of physical location of the property everywhere during all royalty periods in the tax year. If the physical location is unknown or unascertainable by the taxpayer, the property is considered used in the state in which it was located at the time the person paying the royalty obtained possession. (x) patent royalties to the extent the person paying them employs the patent in production, fabrication, manufacturing, or other processing in the state, a patented product is produced in the state, or the royalties are received or accrued while a resident of the state; (xi) net copyright royalties to the extent printing or other publication originates in the state or the royalties are received or accrued while a resident of the state; (xii) partnership income, gain, loss, deduction, or credit or item of income, gain, loss, deduction, or credit: (A) derived from a trade, business, occupation, or profession carried on in the state; (B) derived from the sale or other transfer or the rental, lease, or other commercial exploitation of property located in the state; or (C) taken into account while a resident of the state; (xiii) an S. corporation's separately and nonseparately stated income, gain, loss, deduction, or credit or item of income, gain, loss, deduction, or credit: (A) derived from a trade, business, occupation, or profession carried on in the state; (B) derived from the sale or other transfer or the rental, lease, or other commercial exploitation of property located in the state; or (C) taken into account while a resident of the state; (xiv) social security benefits received or accrued while a resident of the state; (xv) taxable individual retirement account distributions, annuities, pensions, and other retirement benefits received while a resident of the state; (xvi) any other income attributable to the state, including but not limited to lottery winnings, state and federal tax refunds, nonemployee compensation, recapture of tax benefits, and capital loss addbacks; and (xvii) in the case of a nonresident who sells the nonresident's interest in a publicly traded partnership doing business in Montana, the gain described in section 751 of the Internal Revenue Code, 26 U.S.C. 751, multiplied by the Montana apportionment factor. If the net gain or loss resulting from the use of the apportionment factor as provided in this subsection (18)(a)(xvii) does not fairly and equitably represent the nonresident taxpayer's business activity interest, then the nonresident taxpayer may petition for, or the department may require with respect to any and all of the partnership interest, the employment of another method to effectuate an equitable allocation or apportionment of the nonresident's income. This subsection (18)(a)(xvii) is intended to preserve the rights and privileges of a nonresident taxpayer and align those rights with taxpayers who are afforded the same rights under 15-1-601 and 15-31-312. (b) The term does not include: (i) compensation for military service of members of the armed services of the United States who are not Montana residents and who are residing in Montana solely by reason of compliance with military orders and does not include income derived from their personal property located in the state except with respect to personal property used in or arising from a trade or business carried on in Montana; or (ii) interest paid on loans held by out-of-state financial institutions recognized as such in the state of their domicile, secured by mortgages, trust indentures, or other security interests on real or personal property located in the state, if the loan is originated by a lender doing business in Montana and assigned out-of-state and there is no activity conducted by the out-of-state lender in Montana except periodic inspection of the security. (19) "Net income" means the adjusted gross income of a taxpayer less the deductions allowed by this chapter. (20) "Nonresident" means a natural person who is not a resident. (21) "Paid", for the purposes of the deductions and credits under this chapter, means paid or accrued or paid or incurred, and the terms "paid or accrued" and "paid or incurred" must be construed according to the method of accounting upon the basis of which the taxable income is computed under this chapter. (22) "Partner" means a member of a partnership or a manager or member of any other entity, if treated as a partner for federal income tax purposes. (23) "Partnership" means a general or limited partnership, limited liability partnership, limited liability company, or other entity, if treated as a partnership for federal income tax purposes. (24) "Pass-through entity" means a partnership, an S. corporation, or a disregarded entity. (25) "Pension and annuity income" means: (a) systematic payments of a definitely determinable amount from a qualified pension plan, as that term is used in section 401 of the Internal Revenue Code (26 U.S.C. 401), or systematic payments received as the result of contributions made to a qualified pension plan that are paid to the recipient or recipient's beneficiary upon the cessation of employment; (b) payments received as the result of past service and cessation of employment in the uniformed services of the United States; (c) lump-sum distributions from pension or profit-sharing plans to the extent that the distributions are included in federal adjusted gross income; (d) distributions from individual retirement, deferred compensation, and self-employed retirement plans recognized under sections 401 through 408 of the Internal Revenue Code (26 U.S.C. 401 through 408) to the extent that the distributions are not considered to be premature distributions for federal income tax purposes; or (e) amounts received from fully matured, privately purchased annuity contracts after cessation of regular employment. (26) "Purposely" is as defined in 45-2-101. (27) "Received", for the purpose of computation of taxable income under this chapter, means received or accrued, and the term "received or accrued" must be construed according to the method of accounting upon the basis of which the taxable income is computed under this chapter. (28) "Resident" applies only to natural persons and includes, for the purpose of determining liability to the tax imposed by this chapter with reference to the income of any taxable year, any person domiciled in the state of Montana and any other person who maintains a permanent place of abode within the state even though temporarily absent from the state and who has not established a residence elsewhere. (29) "S. corporation" means an incorporated entity for which a valid election under section 1362 of the Internal Revenue Code (26 U.S.C. 1362) is in effect. (30) "Stock dividends" means new stock issued, for surplus or profits capitalized, to shareholders in proportion to their previous holdings. (31) "Tax year" means the taxpayer's taxable year for federal income tax purposes. (32) "Taxable income" means the adjusted gross income of a taxpayer less the deductions and exemptions provided for in this chapter. (33) "Taxpayer" includes any person, entity, or fiduciary, resident or nonresident, subject to a tax or other obligation imposed by this chapter and unless otherwise specifically provided does not include a C. corporation.

History: En. Sec. 1, Ch. 181, L. 1933; re-en. Sec. 2295.1, R.C.M. 1935; amd. Sec. 1, Ch. 166, L. 1947; amd. Sec. 1, Ch. 253, L. 1959; amd. Sec; 1, Ch. 62, L. 1967; amd. Sec. 157, Ch. 516, L. 1973; R.C.M. 1947, 84-4901; amd. Sec. 1, Ch. 476, L. 1979; amd. Sec. 1, Ch. 648, L. 1979; amd. Sec; 1, I.M. No. 86, approved Nov. 4, 1980; amd. Sec. 1, Ch. 548, L. 1981; amd. Sec. 1, Ch. 289, L. 1989; amd. Sec. 1, Ch. 823, L. 1991; amd. Sec. 1, Ch. 14, Sp. L. July 1992; amd. Sec. 26, Ch. 10, L. 1993; amd. Sec. 1, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 65, Ch. 42, L. 1997; amd. Sec. 1, Ch. 31, L. 1999; amd. Sec. 2, Ch. 143, L. 2001; amd. Sec. 1, Ch. 225, L. 2003; amd. Sec. 42, Ch. 544, L. 2003; Sec. 15-30-101, MCA 2007; redes. 15-30-2101 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 1, Ch. 401, L. 2009.



15-30-2102. Construction of net income.

15-30-2102. Construction of net income. For the purpose of raising revenue, the net income required to be shown on returns under this chapter and taken as the basis for determining the tax hereunder shall not be classified or held or construed to be property. All income except what has been expressly exempted under the provisions of this chapter and income not permitted to be taxed under the constitution of this state or the constitution or laws of the United States shall be included and considered in determining the net income of taxpayers within the provision of this chapter.

History: En. Sec. 31, Ch. 181, L. 1933; re-en. Sec. 2295.31, R.C.M. 1935; R.C.M. 1947, 84-4932; Sec. 15-30-102, MCA 2007; redes. 15-30-2102 by Sec. 1, Ch. 147, L. 2009.



15-30-2103. Rate of tax.

15-30-2103. Rate of tax. (1) There must be levied, collected, and paid for each tax year upon the taxable income of each taxpayer subject to this tax, after making allowance for exemptions and deductions as provided in this chapter, a tax on the brackets of taxable income as follows: (a) on the first $2,300 of taxable income or any part of that income, 1%; (b) on the next $1,800 of taxable income or any part of that income, 2%; (c) on the next $2,100 of taxable income or any part of that income, 3%; (d) on the next $2,200 of taxable income or any part of that income, 4%; (e) on the next $2,400 of taxable income or any part of that income, 5%; (f) on the next $3,100 of taxable income or any part of that income, 6%; (g) on any taxable income in excess of $13,900 or any part of that income, 6.9%. (2) By November 1 of each year, the department shall multiply the bracket amount contained in subsection (1) by the inflation factor for that tax year and round the cumulative brackets to the nearest $100. The resulting adjusted brackets are effective for that tax year and must be used as the basis for imposition of the tax in subsection (1) of this section.

History: En. Sec. 2, Ch. 181, L. 1933; amd. Sec. 1, Ch. 40, Ex. L. 1933; re-en. Sec. 2295.2, R.C.M. 1935; amd. Sec. 1, Ch. 228, L. 1957; amd. Sec; 1, Ch. 265, L. 1959; amd. Sec. 1, Ch. 281, L. 1965; amd. Sec. 1, Ch. 5, Ex. L. 1967; amd. Sec. 1, Ch. 10, Ex. L. 1969; R.C.M. 1947, 84-4902; amd; Sec. 2, I.M. No. 86, approved Nov. 4, 1980; amd. Sec. 2, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 43, Ch. 544, L. 2003; Sec. 15-30-103, MCA 2007; redes. 15-30-2103 by Sec. 1, Ch. 147, L. 2009.



15-30-2104. Tax on nonresident.

15-30-2104. Tax on nonresident. (1) (a) A tax is imposed upon each nonresident equal to the tax computed under 15-30-2103 as if the nonresident were a resident during the entire tax year, multiplied by the ratio of Montana source income to total income from all sources. (b) This subsection (1) does not permit any items of income, gain, loss, deduction, expense, or credit to be counted more than once in determining the amount of Montana source income, and the department may adopt rules that are reasonably necessary to prevent duplication or to provide for allocation of particular items of income, gain, loss, deduction, expense, or credit. (2) Pursuant to the provisions of Article III, section 2, of the Multistate Tax Compact, each nonresident taxpayer required to file a return and whose only activity in Montana consists of making sales and who does not own or rent real estate or tangible personal property within Montana and whose annual gross volume of sales made in Montana during the taxable year does not exceed $100,000 may elect to pay an income tax of 1/2 of 1% of the dollar volume of gross sales made in Montana during the taxable year. The tax is in lieu of the tax imposed under 15-30-2103 and subsection (1)(a) of this section. The gross volume of sales made in Montana during the tax year must be determined according to the provisions of Article IV, sections 16 and 17, of the Multistate Tax Compact.

History: En. Sec. 3, Ch. 181, L. 1933; re-en. Sec. 2295.3, R.C.M. 1935; amd. Sec. 2, Ch. 253, L. 1959; amd. Sec. 1, Ch. 199, L. 1963; amd. Sec; 1, Ch. 15, L. 1971; R.C.M. 1947, 84-4903; amd. Sec. 1, Ch. 422, L. 1981; amd. Sec. 2, Ch. 14, Sp. L. July 1992; amd. Sec. 3, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 2, Ch. 31, L. 1999; amd. Sec. 7, Ch. 143, L. 2001; Sec. 15-30-105, MCA 2007; redes. 15-30-2104 by Sec. 1, Ch. 147, L. 2009.



15-30-2105. Tax on lump-sum distributions.

15-30-2105. Tax on lump-sum distributions. (1) A separate tax is imposed on that portion of a lump-sum distribution for which a deduction was allowed by section 62(a)(8) of the Internal Revenue Code (now repealed). (2) The tax is 10% of the amount of tax determined under section 402(d) of the Internal Revenue Code that was in effect and applicable to a distribution before amendment by section 1401 of Public Law 104-188. (3) All means available for the administration and enforcement of income taxes must be applied to the tax on lump-sum distributions.

History: En. Sec. 1, Ch. 380, L. 1983; amd. Sec. 23, Ch. 114, L. 2003; amd. Sec. 1, Ch. 159, L. 2003; Sec. 15-30-106, MCA 2007; redes. 15-30-2105 by Sec. 1, Ch. 147, L. 2009.



15-30-2106. through reserved.

15-30-2106 through 15-30-2109 reserved.



15-30-2110. Adjusted gross income.

15-30-2110. Adjusted gross income. (1) Subject to subsection (13), adjusted gross income is the taxpayer's federal adjusted gross income as defined in section 62 of the Internal Revenue Code, 26 U.S.C. 62, and in addition includes the following: (a) (i) interest received on obligations of another state or territory or county, municipality, district, or other political subdivision of another state, except to the extent that the interest is exempt from taxation by Montana under federal law; (ii) exempt-interest dividends as defined in section 852(b)(5) of the Internal Revenue Code, 26 U.S.C. 852(b)(5), that are attributable to the interest referred to in subsection (1)(a)(i); (b) refunds received of federal income tax, to the extent that the deduction of the tax resulted in a reduction of Montana income tax liability; (c) that portion of a shareholder's income under subchapter S. of Chapter 1 of the Internal Revenue Code that has been reduced by any federal taxes paid by the subchapter S. corporation on the income; (d) depreciation or amortization taken on a title plant as defined in 33-25-105; (e) the recovery during the tax year of an amount deducted in any prior tax year to the extent that the amount recovered reduced the taxpayer's Montana income tax in the year deducted; (f) if the state taxable distribution of an estate or trust is greater than the federal taxable distribution of the same estate or trust, the difference between the state taxable distribution and the federal taxable distribution of the same estate or trust for the same tax period; and (g) except for exempt-interest dividends described in subsection (2)(a)(ii), for tax years commencing after December 31, 2002, the amount of any dividend to the extent that the dividend is not included in federal adjusted gross income. (2) Notwithstanding the provisions of the Internal Revenue Code, adjusted gross income does not include the following, which are exempt from taxation under this chapter: (a) (i) all interest income from obligations of the United States government, the state of Montana, or a county, municipality, district, or other political subdivision of the state and any other interest income that is exempt from taxation by Montana under federal law; (ii) exempt-interest dividends as defined in section 852(b)(5) of the Internal Revenue Code, 26 U.S.C. 852(b)(5), that are attributable to the interest referred to in subsection (2)(a)(i); (b) interest income earned by a taxpayer who is 65 years of age or older in a tax year up to and including $800 for a taxpayer filing a separate return and $1,600 for each joint return; (c) (i) except as provided in subsection (2)(c)(ii), the first $3,600 of all pension and annuity income received as defined in 15-30-2101; (ii) for pension and annuity income described under subsection (2)(c)(i), as follows: (A) each taxpayer filing singly, head of household, or married filing separately shall reduce the total amount of the exclusion provided in subsection (2)(c)(i) by $2 for every $1 of federal adjusted gross income in excess of $30,000 as shown on the taxpayer's return; (B) in the case of married taxpayers filing jointly, if both taxpayers are receiving pension or annuity income or if only one taxpayer is receiving pension or annuity income, the exclusion claimed as provided in subsection (2)(c)(i) must be reduced by $2 for every $1 of federal adjusted gross income in excess of $30,000 as shown on their joint return; (d) all Montana income tax refunds or tax refund credits; (e) gain required to be recognized by a liquidating corporation under 15-31-113(1)(a)(ii); (f) all tips or gratuities that are covered by section 3402(k) or service charges that are covered by section 3401 of the Internal Revenue Code of 1954, 26 U.S.C. 3402(k) or 3401, as amended and applicable on January 1, 1983, received by a person for services rendered to patrons of premises licensed to provide food, beverage, or lodging; (g) all benefits received under the workers' compensation laws; (h) all health insurance premiums paid by an employer for an employee if attributed as income to the employee under federal law, including premiums paid by the employer for an employee pursuant to 33-22-166; (i) all money received because of a settlement agreement or judgment in a lawsuit brought against a manufacturer or distributor of "agent orange" for damages resulting from exposure to "agent orange"; (j) principal and income in a medical care savings account established in accordance with 15-61-201 or withdrawn from an account for eligible medical expenses, as defined in 15-61-102, of the taxpayer or a dependent of the taxpayer or for the long-term care of the taxpayer or a dependent of the taxpayer; (k) principal and income in a first-time home buyer savings account established in accordance with 15-63-201 or withdrawn from an account for eligible costs, as provided in 15-63-202(7), for the first-time purchase of a single-family residence; (l) contributions or earnings withdrawn from a family education savings account or from a qualified tuition program established and maintained by another state as provided by section 529(b)(1)(A)(ii) of the Internal Revenue Code, 26 U.S.C. 529(b)(1)(A)(ii), for qualified higher education expenses, as defined in 15-62-103, of a designated beneficiary; (m) the recovery during the tax year of any amount deducted in any prior tax year to the extent that the recovered amount did not reduce the taxpayer's Montana income tax in the year deducted; (n) if the federal taxable distribution of an estate or trust is greater than the state taxable distribution of the same estate or trust, the difference between the federal taxable distribution and the state taxable distribution of the same estate or trust for the same tax period; (o) deposits, not exceeding the amount set forth in 15-30-3003, deposited in a Montana farm and ranch risk management account, as provided in 15-30-3001 through 15-30-3005, in any tax year for which a deduction is not provided for federal income tax purposes; (p) income of a dependent child that is included in the taxpayer's federal adjusted gross income pursuant to the Internal Revenue Code. The child is required to file a Montana personal income tax return if the child and taxpayer meet the filing requirements in 15-30-2602. (q) principal and income deposited in a health care expense trust account, as defined in 2-18-1303, or withdrawn from the account for payment of qualified health care expenses as defined in 2-18-1303; (r) that part of the refundable credit provided in 33-22-2006 that reduces Montana tax below zero; and (s) the amount of the gain recognized from the sale or exchange of a mobile home park as provided in 15-31-163. (3) A shareholder of a DISC that is exempt from the corporate income tax under 15-31-102(1)(l) shall include in the shareholder's adjusted gross income the earnings and profits of the DISC in the same manner as provided by section 995 of the Internal Revenue Code, 26 U.S.C. 995, for all periods for which the DISC election is effective. (4) A taxpayer who, in determining federal adjusted gross income, has reduced the taxpayer's business deductions by an amount for wages and salaries for which a federal tax credit was elected under sections 38 and 51(a) of the Internal Revenue Code, 26 U.S.C. 38 and 51(a), is allowed to deduct the amount of the wages and salaries paid regardless of the credit taken. The deduction must be made in the year that the wages and salaries were used to compute the credit. In the case of a partnership or small business corporation, the deduction must be made to determine the amount of income or loss of the partnership or small business corporation. (5) Married taxpayers filing a joint federal return who are required to include part of their social security benefits or part of their tier 1 railroad retirement benefits in federal adjusted gross income may split the federal base used in calculation of federal taxable social security benefits or federal taxable tier 1 railroad retirement benefits when they file separate Montana income tax returns. The federal base must be split equally on the Montana return. (6) Married taxpayers filing a joint federal return who are allowed a capital loss deduction under section 1211 of the Internal Revenue Code, 26 U.S.C. 1211, and who file separate Montana income tax returns may claim the same amount of the capital loss deduction that is allowed on the federal return. If the allowable capital loss is clearly attributable to one spouse, the loss must be shown on that spouse's return; otherwise, the loss must be split equally on each return. (7) In the case of passive and rental income losses, married taxpayers filing a joint federal return and who file separate Montana income tax returns are not required to recompute allowable passive losses according to the federal passive activity rules for married taxpayers filing separately under section 469 of the Internal Revenue Code, 26 U.S.C. 469. If the allowable passive loss is clearly attributable to one spouse, the loss must be shown on that spouse's return; otherwise, the loss must be split equally on each return. (8) Married taxpayers filing a joint federal return in which one or both of the taxpayers are allowed a deduction for an individual retirement contribution under section 219 of the Internal Revenue Code, 26 U.S.C. 219, and who file separate Montana income tax returns may claim the same amount of the deduction that is allowed on the federal return. The deduction must be attributed to the spouse who made the contribution. (9) (a) Married taxpayers filing a joint federal return who are allowed a deduction for interest paid for a qualified education loan under section 221 of the Internal Revenue Code, 26 U.S.C. 221, and who file separate Montana income tax returns may claim the same amount of the deduction that is allowed on the federal return. The deduction may be split equally on each return or in proportion to each taxpayer's share of federal adjusted gross income. (b) Married taxpayers filing a joint federal return who are allowed a deduction for qualified tuition and related expenses under section 222 of the Internal Revenue Code, 26 U.S.C. 222, and who file separate Montana income tax returns may claim the same amount of the deduction that is allowed on the federal return. The deduction may be split equally on each return or in proportion to each taxpayer's share of federal adjusted gross income. (10) A taxpayer receiving retirement disability benefits who has not attained 65 years of age by the end of the tax year and who has retired as permanently and totally disabled may exclude from adjusted gross income up to $100 a week received as wages or payments in lieu of wages for a period during which the employee is absent from work due to the disability. If the adjusted gross income before this exclusion exceeds $15,000, the excess reduces the exclusion by an equal amount. This limitation affects the amount of exclusion, but not the taxpayer's eligibility for the exclusion. If eligible, married individuals shall apply the exclusion separately, but the limitation for income exceeding $15,000 is determined with respect to the spouses on their combined adjusted gross income. For the purpose of this subsection, "permanently and totally disabled" means unable to engage in any substantial gainful activity by reason of any medically determined physical or mental impairment lasting or expected to last at least 12 months. (11) (a) An individual who contributes to one or more accounts established under the Montana family education savings program or to a qualified tuition program established and maintained by another state as provided by section 529(b)(1)(A)(ii) of the Internal Revenue Code, 26 U.S.C. 529(b)(1)(A)(ii), may reduce adjusted gross income by the lesser of $3,000 or the amount of the contribution. In the case of married taxpayers, each spouse is entitled to a reduction, not in excess of $3,000, for the spouses' contributions to the accounts. Spouses may jointly elect to treat half of the total contributions made by the spouses as being made by each spouse. The reduction in adjusted gross income under this subsection applies only with respect to contributions to an account of which the account owner is the taxpayer, the taxpayer's spouse, or the taxpayer's child or stepchild if the taxpayer's child or stepchild is a Montana resident. The provisions of subsection (1)(e) do not apply with respect to withdrawals of contributions that reduced adjusted gross income. (b) Contributions made pursuant to this subsection (11) are subject to the recapture tax provided in 15-62-208. (12) (a) A taxpayer may exclude the amount of the loan payment received pursuant to subsection (12)(a)(iv), not to exceed $5,000, from the taxpayer's adjusted gross income if the taxpayer: (i) is a health care professional licensed in Montana as provided in Title 37; (ii) is serving a significant portion of a designated geographic area, special population, or facility population in a federally designated health professional shortage area, a medically underserved area or population, or a federal nursing shortage county as determined by the secretary of health and human services or by the governor; (iii) has had a student loan incurred as a result of health-related education; and (iv) has received a loan payment during the tax year made on the taxpayer's behalf by a loan repayment program described in subsection (12)(b) as an incentive to practice in Montana. (b) For the purposes of subsection (12)(a), a loan repayment program includes a federal, state, or qualified private program. A qualified private loan repayment program includes a licensed health care facility, as defined in 50-5-101, that makes student loan payments on behalf of the person who is employed by the facility as a licensed health care professional. (13) Notwithstanding the provisions of subsection (1), adjusted gross income does not include 40% of capital gains on the sale or exchange of capital assets before December 31, 1986, as capital gains are determined under subchapter P. of Chapter 1 of the Internal Revenue Code as it read on December 31, 1986. (14) By November 1 of each year, the department shall multiply the amount of pension and annuity income contained in subsection (2)(c)(i) and the federal adjusted gross income amounts in subsection (2)(c)(ii) by the inflation factor for that tax year, but using the year 2009 consumer price index, and rounding the results to the nearest $10. The resulting amounts are effective for that tax year and must be used as the basis for the exemption determined under subsection (2)(c). (Subsection (2)(f) terminates on occurrence of contingency--sec. 3, Ch. 634, L. 1983; subsection (2)(o) terminates on occurrence of contingency--sec. 9, Ch. 262, L. 2001.)

History: En. Sec. 5, Ch. 181, L. 1933; re-en. Sec. 2295.5, R.C.M. 1935; amd. Sec. 1, Ch. 167, L. 1947; amd. Sec. 1, Ch. 260, L. 1955; amd. Sec; 1, Ch. 58, L. 1963; amd. Sec. 1, Ch. 129, L. 1965; amd. Sec. 1, Ch. 236, L. 1971; amd. Sec. 1, Ch. 345, L. 1971; amd. Sec. 1, Ch. 158, L. 1975; amd; Sec. 1, Ch. 411, L. 1975; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 84-4905; amd. Sec. 1, Ch. 483, L. 1981; amd. Sec. 2, Ch. 537, L. 1981; amd. Sec; 1, Ch. 546, L. 1981; amd. Sec. 1, Ch. 550, L. 1981; amd. Sec. 1, Ch. 13, L. 1983; amd. Sec. 1, Ch. 634, L. 1983; amd. Sec. 1, Ch. 198, L. 1985; amd. Sec. 1, Ch. 364, L. 1985; amd. Sec. 1, Ch. 464, L. 1985; amd. Sec. 1, Ch. 682, L. 1985; amd. Sec. 48, Ch. 370, L. 1987; amd. Sec. 10, Ch. 494, L. 1987; amd. Sec. 1, Ch. 657, L. 1987; amd. Sec. 1, Ch. 532, L. 1989; amd. Sec. 3, Ch. 617, L. 1989; amd. Sec. 1, Ch. 807, L. 1991; amd. Sec. 2, Ch. 823, L. 1991; amd. Sec. 4, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 1, Ch. 278, L. 1995; amd. Sec. 8, Ch. 295, L. 1995; amd. Sec. 1, Ch. 399, L. 1995; amd. Sec. 3, Ch. 479, L. 1995; amd. Sec. 66, Ch. 42, L. 1997; amd. Sec. 3, Ch. 123, L. 1997; amd. Sec. 12, Ch. 540, L. 1997; amd. Sec. 8, Ch. 544, L. 1997; amd. Sec. 1, Ch. 327, L. 1999; amd. Sec. 1, Ch. 447, L. 1999; amd. Sec. 6, Ch. 262, L. 2001; amd. Sec. 12, Ch. 272, L. 2001; amd. Sec. 4, Ch. 468, L. 2001; amd. Sec. 24, Ch. 114, L. 2003; amd. Sec. 1, Ch. 519, L. 2003; amd. Sec. 1, Ch. 545, L. 2003; amd. Sec. 17, Ch. 130, L. 2005; amd. Sec. 13, Ch. 595, L. 2005; amd. Sec. 1, Ch. 509, L. 2007; amd. Sec. 2, Ch. 147, L. 2009; Sec. 15-30-111, MCA 2007; redes. 15-30-2110 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 1, Ch. 382, L. 2009; amd. Sec. 2, Ch. 389, L. 2009; amd. Sec. 5, Ch. 268, L. 2013; amd. Sec. 2, Ch. 349, L. 2013; amd. Sec. 1, Ch. 398, L. 2013.



15-30-2111. Nonresident and temporary resident taxpayers -- adjusted gross income.

15-30-2111. Nonresident and temporary resident taxpayers -- adjusted gross income. In the case of a taxpayer other than a resident of this state, adjusted gross income includes the entire amount of adjusted gross income as provided for in 15-30-2110.

History: En. Sec. 7, Ch. 181, L. 1933; re-en. Sec. 2295.7, R.C.M. 1935; amd. Sec. 1, Ch. 28, L. 1937; amd. Sec. 1, Ch. 7, L. 1939; amd. Sec. 1, Ch. 63, L. 1949; amd. Sec. 1, Ch. 17, L. 1951; amd. Sec. 1, Ch. 111, L; 1953; amd. Sec. 3, Ch. 260, L. 1955; amd. Sec. 1, Ch. 237, L. 1963; amd; Sec. 1, Ch. 270, L. 1965; amd. Sec. 168, Ch. 516, L. 1973; R.C.M. 1947, 84-4907; amd. Sec. 1, Ch. 623, L. 1979; amd. Sec. 4, Ch. 480, L. 1981; amd. Sec. 1, Ch. 378, L. 1983; amd. Sec. 1, Ch. 199, L. 1985; amd. Sec. 5, Ch. 14, Sp. L. July 1992; amd. Sec. 10, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); Sec. 15-30-131, MCA 2007; redes. 15-30-2111 by Sec. 1, Ch. 147, L. 2009.



15-30-2112. Change from nonresident to resident or vice versa.

15-30-2112. Change from nonresident to resident or vice versa. If a taxpayer changes status from that of resident to that of nonresident or from that of nonresident to that of resident during the tax year, the taxpayer shall file a return. If a resident obtains employment outside the state, income from the employment is taxable in Montana.

History: En. Sec. 15, Ch. 181, L. 1933; re-en. Sec. 2295.15, R.C.M. 1935; amd. Sec. 9, Ch. 260, L. 1955; amd. Sec. 6, Ch. 253, L. 1959; R.C.M. 1947, 84-4915; amd. Sec. 6, Ch. 14, Sp. L. July 1992; amd. Sec. 162, Ch. 56, L. 2009; Sec. 15-30-132, MCA 2007; redes. 15-30-2112 by Sec. 1, Ch. 147, L. 2009.



15-30-2113. Determination of marital status.

15-30-2113. Determination of marital status. For purposes of this chapter: (1) the determination of whether an individual is married must be made as of the close of the individual's tax year, except that if the individual's spouse dies during the individual's tax year, the determination must be made as of the time of death; and (2) an individual legally separated from the individual's spouse under a decree of divorce or of separate maintenance may not be considered as married.

History: En. Sec. 10, Ch. 181, L. 1933; re-en. Sec. 2295.10, R.C.M. 1935; amd. Sec. 1, Ch. 29, L. 1941; amd. Sec. 1, Ch. 196, L. 1949; amd. Sec. 1, Ch. 233, L. 1957; amd. Sec. 3, Ch. 253, L. 1959; amd. Sec. 2, Ch. 199, L; 1963; amd. Sec. 1, Ch. 363, L. 1974; R.C.M. 1947, 84-4910(h); amd. Sec. 163, Ch. 56, L. 2009; Sec. 15-30-134, MCA 2007; redes. 15-30-2113 by Sec. 1, Ch. 147, L. 2009.



15-30-2114. Exemptions -- inflation adjustment.

15-30-2114. Exemptions -- inflation adjustment. (1) Subject to subsection (6), an individual is allowed as deductions in computing taxable income the exemptions provided by subsections (2) through (5). (2) (a) An exemption of $1,900 is allowed for all taxpayers. (b) An additional exemption of $1,900 is allowed for the spouse of the taxpayer if a separate return is made by the taxpayer and if the spouse, for the calendar year in which the tax year of the taxpayer begins, does not have gross income and is not the dependent of another taxpayer. (3) (a) An additional exemption of $1,900 is allowed for the taxpayer if the taxpayer has attained the age of 65 before the close of the taxpayer's tax year. (b) An additional exemption of $1,900 is allowed for the spouse of the taxpayer if a separate return is made by the taxpayer and if the spouse has attained the age of 65 before the close of the tax year and, for the calendar year in which the tax year of the taxpayer begins, does not have gross income and is not the dependent of another taxpayer. (4) (a) An additional exemption of $1,900 is allowed for the taxpayer if the taxpayer is blind at the close of the taxpayer's tax year. (b) An additional exemption of $1,900 is allowed for the spouse of the taxpayer if a separate return is made by the taxpayer and if the spouse is blind and, for the calendar year in which the tax year of the taxpayer begins, does not have gross income and is not the dependent of another taxpayer. For the purposes of this subsection (4)(b), the determination of whether the spouse is blind must be made as of the close of the tax year of the taxpayer, except that if the spouse dies during the tax year, the determination must be made as of the time of death. (c) For purposes of this subsection (4), an individual is blind only if the person's central visual acuity does not exceed 20/200 in the better eye with correcting lenses or if visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision to an extent that the widest diameter of the visual field subtends an angle no greater than 20 degrees. (5) (a) An exemption of $1,900 is allowed for each dependent: (i) whose gross income for the calendar year in which the tax year of the taxpayer begins is less than or equal to the exemption amount provided in subsection (2)(a); or (ii) who is a qualifying child as defined in section 152 of the Internal Revenue Code, 26 U.S.C. 152, including a student as defined in that section. (b) An exemption is not allowed under this subsection for a dependent who has made a joint return with the dependent's spouse for the tax year beginning in the calendar year in which the tax year of the taxpayer begins. (6) The department, by November 1 of each year, shall multiply all the exemptions provided in this section by the inflation factor for that tax year and round the product to the nearest $10. The resulting adjusted exemptions are effective for that tax year and must be used in calculating the tax imposed in 15-30-2103.

History: En. Sec. 10, Ch. 181, L. 1933; re-en. Sec. 2295.10, R.C.M. 1935; amd. Sec. 1, Ch. 29, L. 1941; amd. Sec. 1, Ch. 196, L. 1949; amd. Sec. 1, Ch. 233, L. 1957; amd. Sec. 3, Ch. 253, L. 1959; amd. Sec. 2, Ch. 199, L; 1963; amd. Sec. 1, Ch. 363, L. 1974; R.C.M. 1947, 84-4910(a) thru (e), (i); amd. Sec. 8, Ch. 698, L. 1979; amd. Sec. 3, I.M. No. 86, approved Nov. 4, 1980; amd. Sec. 2, Ch. 548, L. 1981; amd. Sec. 3, Ch. 14, Sp. L. July 1992; amd. Sec. 5, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 44, Ch. 544, L. 2003; Sec. 15-30-112, MCA 2007; redes. 15-30-2114 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 2, Ch. 470, L. 2009.



15-30-2115. General definition of dependent.

15-30-2115. General definition of dependent. (1) For purposes of 15-30-2114, the term "dependent" means any of the following individuals over half of whose support, for the calendar year in which the tax year of the taxpayer begins, was received from the taxpayer: (a) a son or daughter of the taxpayer or a descendant of either; (b) a stepson or stepdaughter of the taxpayer; (c) a brother, sister, stepbrother, or stepsister of the taxpayer; (d) the father or mother of the taxpayer or an ancestor of either; (e) a stepfather or stepmother of the taxpayer; (f) a son or daughter of a brother or sister of the taxpayer; (g) a brother or sister of the father or mother of the taxpayer; (h) a son-in-law, daughter-in-law, father-in-law, mother-in-law, brother-in-law, or sister-in-law of the taxpayer; (i) an individual who, for the tax year of the taxpayer, has as the individual's principal place of abode the home of the taxpayer and is a member of the taxpayer's household; or (j) an individual who: (i) is a descendant of a brother or sister of the father or mother of the taxpayer; (ii) for the tax year of the taxpayer received institutional care required by reason of a physical or mental disability; and (iii) before receiving the institutional care, was a member of the same household as the taxpayer. (2) For purposes of 15-30-2114 and this section: (a) the terms "brother" and "sister" include a brother or sister by the half blood; (b) in determining whether any of the relationships specified in this section exist, a legally adopted child of an individual must be treated as a child of the individual by blood.

History: En. Sec. 10, Ch. 181, L. 1933; re-en. Sec. 2295.10, R.C.M. 1935; amd. Sec. 1, Ch. 29, L. 1941; amd. Sec. 1, Ch. 196, L. 1949; amd. Sec. 1, Ch. 233, L. 1957; amd. Sec. 3, Ch. 253, L. 1959; amd. Sec. 2, Ch. 199, L; 1963; amd. Sec. 1, Ch. 363, L. 1974; R.C.M. 1947, 84-4910(f), (g); amd. Sec. 160, Ch. 56, L. 2009; Sec. 15-30-113, MCA 2007; redes. 15-30-2115 by Sec. 1, Ch. 147, L. 2009.



15-30-2116. Additional exemption for dependent child with disability -- physician's verification.

15-30-2116. Additional exemption for dependent child with disability -- physician's verification. (1) In lieu of the exemption in 15-30-2114(5), an exemption for twice the amount allowed for dependents is allowed for each dependent child with a disability. (2) In order to be eligible for the exemption, a dependent child with a disability must, for the taxable year of the taxpayer, have as the child's principal place of abode the home of the taxpayer and have a permanent disability of great enough severity that it constitutes not less than 50% disability to the body as a whole. An exemption may be allowed for a dependent with a permanent disability after the individual reaches the age of majority if the individual continues to be a dependent. (3) A taxpayer claiming the exemption provided for in subsection (1) shall provide with the taxpayer's income tax return written documentation by a licensed physician that the disability qualifies under subsection (2). The written documentation remains in effect in subsequent tax years for the purpose of claiming the additional exemption unless there is a change in the dependent's physical circumstances to the extent that the dependent no longer qualifies for the additional exemption. The taxpayer shall inform the department of any change in the dependent's eligibility. The department may inquire by mail whether any material change has occurred in the dependent's physical circumstances that may affect the dependent's eligibility for the additional exemption and that may require additional written documentation by a licensed physician at any time that the department considers necessary.

History: En. 84-4910.1 by Sec. 1, Ch. 500, L. 1977; R.C.M. 1947, 84-4910.1; amd. Sec. 10, Ch. 698, L. 1979; amd. Sec. 14, Ch. 472, L. 1997; amd. Sec. 3, Ch. 147, L. 2009; Sec. 15-30-114, MCA 2007; redes. 15-30-2116 by Sec. 1, Ch. 147, L. 2009.



15-30-2117. Military salary, veterans' bonus, or death benefit -- exemptions.

15-30-2117. Military salary, veterans' bonus, or death benefit -- exemptions. (1) All payments made under the World War I bonus law, the Korean bonus law, and the veterans' bonus law are exempt from taxation under this chapter. Any income tax that has been or may be paid on income received from the World War I bonus law, Korean bonus law, and the veterans' bonus law is considered an overpayment and must be refunded upon the filing of an amended return and a verified claim for refund on forms prescribed by the department in the same manner as other income tax refund claims are paid. (2) The salary received from the armed forces by residents of Montana who are serving on active duty in the regular armed forces and who entered into active duty from Montana is exempt from state income tax. (3) The amount received pursuant to 10-1-1114 or from the federal government by a service member, as defined in 10-1-1112, as reimbursement for group life insurance premiums paid is considered to be a bonus and is exempt from taxation under this chapter. (4) The amount received by a beneficiary pursuant to 10-1-1201 is exempt from taxation under this chapter.

History: (1)En. Sec. 1, Ch. 43, L. 1953; amd. Sec. 1, Ch. 227, L. 1957; amd. Sec. 1, Ch. 4, L. 1965; amd. Sec. 169, Ch. 516, L. 1973; Sec. 84-4907.1, R.C.M. 1947; (2)En. Sec. 1, Ch. 326, L. 1975; Sec. 84-4907.2, R.C.M. 1947; R.C.M. 1947, 84-4907.1, 84-4907.2; amd. Sec. 5, Ch. 604, L. 2005; amd. Sec. 2, Ch. 308, L. 2007; amd. Sec. 5, Ch. 373, L. 2007; Sec. 15-30-116, MCA 2007; redes. 15-30-2117 by Sec. 1, Ch. 147, L. 2009.



15-30-2118. Taxable liability on termination of independent liability fund.

15-30-2118. Taxable liability on termination of independent liability fund. If an independent liability fund established pursuant to Title 33, chapter 27, is terminated as provided in 33-27-119, the income from the principal distributed pursuant to 33-27-119(3) is taxable to that person or persons under the applicable provisions of this chapter.

History: En. Sec. 18, Ch. 564, L. 1987; amd. Sec. 1, Ch. 111, L. 2001; Sec. 15-30-107, MCA 2007; redes. 15-30-2118 by Sec. 1, Ch. 147, L. 2009.



15-30-2119. Net operating loss -- computation.

15-30-2119. Net operating loss -- computation. A Montana net operating loss must be determined in accordance with section 172 of the Internal Revenue Code of 1986 (26 U.S.C. 172) or as that section may be labeled or amended except that the net operating loss determined under section 172(c) of the Internal Revenue Code (26 U.S.C. 172(c)) means taxable income, as defined in 15-30-2101, computed with the modifications specified in section 172(d) of the Internal Revenue Code (26 U.S.C. 172(d)) as they relate to items provided for in this chapter.

History: En. Sec. 1, Ch. 142, L. 1985; amd. Sec. 15, Ch. 83, L. 1989; amd. Sec. 1, Ch. 20, L. 1991; amd. Sec. 2, Ch. 807, L. 1991; amd. Sec. 6, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 67, Ch. 42, L. 1997; amd. Sec. 1, Ch. 487, L. 1999; Sec. 15-30-117, MCA 2007; redes. 15-30-2119 by Sec. 1, Ch. 147, L. 2009.



15-30-2120. through reserved.

15-30-2120 through 15-30-2130 reserved.



15-30-2131. Deductions allowed in computing net income.

15-30-2131. Deductions allowed in computing net income. (1) In computing net income, there are allowed as deductions: (a) the items referred to in sections 161, including the contributions referred to in 33-15-201(5)(b), and 211 of the Internal Revenue Code, 26 U.S.C. 161 and 211, subject to the following exceptions, which are not deductible: (i) items provided for in 15-30-2133; (ii) state income tax paid; (iii) premium payments for medical care as provided in subsection (1)(g)(i); (iv) long-term care insurance premium payments as provided in subsection (1)(g)(ii); and (v) a charitable contribution using a charitable gift annuity unless the annuity is a qualified charitable gift annuity as defined in 33-20-701; (b) federal income tax paid within the tax year, not to exceed $5,000 for each taxpayer filing singly, head of household, or married filing separately or $10,000 if married and filing jointly; (c) expenses of household and dependent care services as outlined in subsections (1)(c)(i) through (1)(c)(iii) and (2) and subject to the limitations and rules as set out in subsections (1)(c)(iv) through (1)(c)(vi), as follows: (i) expenses for household and dependent care services necessary for gainful employment incurred for: (A) a dependent under 15 years of age for whom an exemption can be claimed; (B) a dependent as allowable under 15-30-2114(5), except that the limitations for age and gross income do not apply, who is unable to provide self-care because of physical or mental illness; and (C) a spouse who is unable to provide self-care because of physical or mental illness; (ii) employment-related expenses incurred for the following services, but only if the expenses are incurred to enable the taxpayer to be gainfully employed: (A) household services that are attributable to the care of the qualifying individual; and (B) care of an individual who qualifies under subsection (1)(c)(i); (iii) expenses incurred in maintaining a household if over half of the cost of maintaining the household is furnished by an individual or, if the individual is married during the applicable period, is furnished by the individual and the individual's spouse; (iv) the amounts deductible in subsections (1)(c)(i) through (1)(c)(iii), subject to the following limitations: (A) a deduction is allowed under subsection (1)(c)(i) for employment-related expenses incurred during the year only to the extent that the expenses do not exceed $4,800; (B) expenses for services in the household are deductible under subsection (1)(c)(i) for employment-related expenses only if they are incurred for services in the taxpayer's household, except that employment-related expenses incurred for services outside the taxpayer's household are deductible, but only if incurred for the care of a qualifying individual described in subsection (1)(c)(i)(A) and only to the extent that the expenses incurred during the year do not exceed: (I) $2,400 in the case of one qualifying individual; (II) $3,600 in the case of two qualifying individuals; and (III) $4,800 in the case of three or more qualifying individuals; (v) if the combined adjusted gross income of the taxpayers exceeds $18,000 for the tax year during which the expenses are incurred, the amount of the employment-related expenses incurred, to be reduced by one-half of the excess of the combined adjusted gross income over $18,000; (vi) for purposes of this subsection (1)(c): (A) married couples shall file a joint return or file separately on the same form; (B) if the taxpayer is married during any period of the tax year, employment-related expenses incurred are deductible only if: (I) both spouses are gainfully employed, in which case the expenses are deductible only to the extent that they are a direct result of the employment; or (II) the spouse is a qualifying individual described in subsection (1)(c)(i)(C); (C) an individual legally separated from the individual's spouse under a decree of divorce or of separate maintenance may not be considered as married; (D) the deduction for employment-related expenses must be divided equally between the spouses when filing separately on the same form; (E) payment made to a child of the taxpayer who is under 19 years of age at the close of the tax year and payments made to an individual with respect to whom a deduction is allowable under 15-30-2114(5) are not deductible as employment-related expenses; (d) in the case of an individual, political contributions determined in accordance with the provisions of section 218(a) and (b) of the Internal Revenue Code of 1954 (now repealed) that were in effect for the tax year that ended December 31, 1978; (e) that portion of expenses for organic fertilizer and inorganic fertilizer produced as a byproduct allowed as a deduction under 15-32-303 that was not otherwise deducted in computing taxable income; (f) contributions to the child abuse and neglect prevention program provided for in 52-7-101, subject to the conditions set forth in 15-30-2143; (g) the entire amount of premium payments made by the taxpayer, except premiums deducted in determining Montana adjusted gross income, or for which a credit was claimed under 15-30-2366, for: (i) insurance for medical care, as defined in 26 U.S.C. 213(d), for coverage of the taxpayer, the taxpayer's dependents, and the parents and grandparents of the taxpayer; and (ii) long-term care insurance policies or certificates that provide coverage primarily for any qualified long-term care services, as defined in 26 U.S.C. 7702B(c), for: (A) the benefit of the taxpayer for tax years beginning after December 31, 1994; or (B) the benefit of the taxpayer, the taxpayer's dependents, and the parents and grandparents of the taxpayer for tax years beginning after December 31, 1996; (h) light vehicle registration fees, as provided for in 61-3-321(2) and 61-3-562, paid during the tax year; and (i) per capita livestock fees imposed pursuant to 15-24-921, 15-24-922, 81-6-104, 81-6-204, 81-6-209, 81-7-118, or 81-7-201. (2) (a) Subject to the conditions of subsection (1)(c), a taxpayer who operates a family day-care home or a group day-care home, as these terms are defined in 52-2-703, and who cares for the taxpayer's own child and at least one unrelated child in the ordinary course of business may deduct employment-related expenses considered to have been paid for the care of the child. (b) The amount of employment-related expenses considered to have been paid by the taxpayer is equal to the amount that the taxpayer charges for the care of a child of the same age for the same number of hours of care. The employment-related expenses apply regardless of whether any expenses actually have been paid. Employment-related expenses may not exceed the amounts specified in subsection (1)(c)(iv)(B). (c) Only a day-care operator who is licensed and registered as required in 52-2-721 is allowed the deduction under this subsection (2).

History: En. Sec. 6, Ch. 181, L. 1933; re-en. Sec. 2295.6, R.C.M. 1935; amd. Sec. 2, Ch. 167, L. 1947; amd. Sec. 2, Ch. 260, L. 1955; amd. Sec; 1, Ch. 102, L. 1977; amd. Sec. 2, Ch. 574, L. 1977; amd. Sec. 5, Ch. 576, L. 1977; R.C.M. 1947, 84-4906; amd. Sec. 1, Ch. 90, L. 1979; amd. Sec. 1, Ch. 129, L. 1979; amd. Sec. 3, Ch. 480, L. 1981; amd. Sec. 4, Ch. 533, L; 1981; amd. Sec. 20, Ch. 614, L. 1981; amd. Sec. 1, Ch. 118, L. 1983; amd. Sec. 10, Ch. 516, L. 1985; amd. Sec. 8, Ch. 610, L. 1985; amd. Sec. 1, Ch. 613, L. 1985; amd. Sec. 1, Ch. 501, L. 1987; amd. Sec. 11, Ch. 611, L. 1987; amd. Sec. 1, Ch. 613, L. 1991; amd. Sec. 2, Ch. 670, L. 1991; amd. Sec. 6, Ch. 808, L. 1991; amd. Sec. 1, Ch. 565, L. 1993; amd. Sec. 1, Ch. 284, L. 1995; amd. Sec. 68, Ch. 42, L. 1997; amd. Sec. 1, Ch. 218, L. 1997; amd. Secs. 1, 2(2), Ch. 383, L. 1997; amd. Sec. 10, Ch. 515, L. 1999; amd. Sec. 102, Ch. 574, L. 2001; amd. Sec. 25, Ch. 114, L. 2003; amd. Sec. 6, Ch. 482, L. 2003; amd. Sec. 45, Ch. 544, L. 2003; amd. Sec. 14, Ch. 542, L. 2005; Sec. 15-30-121, MCA 2007; redes. 15-30-2131 by Sec. 1, Ch. 147, L. 2009.



15-30-2132. Standard deduction.

15-30-2132. Standard deduction. (1) A standard deduction equal to 20% of adjusted gross income is allowed if elected by the taxpayer on a return. The standard deduction is in lieu of all deductions allowed under 15-30-2131. The minimum standard deduction is $1,580, as adjusted under the provisions of subsection (2), or 20% of adjusted gross income, whichever is greater, to a maximum standard deduction of $3,560, as adjusted under the provisions of subsection (2). However, in the case of a single joint return of husband and wife or in the case of a single individual who qualifies to file as a head of household on the federal income tax return, the minimum standard deduction is twice the amount of the minimum standard deduction for a single return, as adjusted under the provisions of subsection (2), or 20% of adjusted gross income, whichever is greater, to a maximum standard deduction of twice the amount of the maximum standard deduction for a single return, as adjusted under the provisions of subsection (2). The standard deduction may not be allowed to either the husband or the wife if the tax of one of the spouses is determined without regard to the standard deduction. For purposes of this section, the determination of whether an individual is married must be made as of the last day of the tax year unless one of the spouses dies during the tax year, in which case the determination must be made as of the date of death. (2) By November 1 of each year, the department shall multiply both the minimum and the maximum standard deduction for single returns by the inflation factor for that tax year and round the product to the nearest $10. The resulting adjusted deductions are effective for that tax year and must be used in calculating the tax imposed in 15-30-2103.

History: En. Sec. 8, Ch. 181, L. 1933; re-en. Sec. 2295.8, R.C.M. 1935; amd. Sec. 1, Ch. 207, L. 1949; amd. Sec. 1, Ch. 187, L. 1953; amd. Sec; 4, Ch. 260, L. 1955; amd. Sec. 1, Ch. 202, L. 1969; amd. Sec. Ch. 357, L; 1971; R.C.M. 1947, 84-4908; amd. Sec. 11, Ch. 698, L. 1979; amd. Sec. 4, I.M. No. 86, approved Nov. 4, 1980; amd. Sec. 1, Ch. 516, L. 1981; amd. Sec. 1, Ch. 501, L. 1983; amd. Sec. 1, Ch. 30, L. 1985; amd. Sec. 4, Ch. 14, Sp. L. July 1992; amd. Sec. 7, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 1, Ch. 435, L. 1995; amd. Sec. 46, Ch. 544, L. 2003; Sec. 15-30-122, MCA 2007; redes. 15-30-2132 by Sec. 1, Ch. 147, L. 2009.



15-30-2133. Nondeductible items in computing net income.

15-30-2133. Nondeductible items in computing net income. In computing net income, deductions are not allowed for: (1) personal, living, or family expenses; (2) any amount paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate; (3) any amount expended in restoring property or in making good the exhaustion of the property for which an allowance is or has been made; (4) premiums paid on any life insurance policy covering the life of any officer or employee or of any person financially interested in any trade or business carried on by the taxpayer when the taxpayer is directly or indirectly a beneficiary under the policy; or (5) expenses that are associated with the production of exempt or excludable income. This subsection (5) does not apply to the deductibility of federal income taxes paid on income that is excludable or exempt for Montana income tax purposes.

History: En. Sec. 9, Ch. 181, L. 1933; re-en. Sec. 2295.9, R.C.M. 1935; R.C.M. 1947, 84-4909; amd. Sec. 2, Ch. 399, L. 1995; Sec. 15-30-123, MCA 2007; redes. 15-30-2133 by Sec. 1, Ch. 147, L. 2009.



15-30-2134. through reserved.

15-30-2134 through 15-30-2140 reserved.



15-30-2141. Independent liability fund -- deductibility.

15-30-2141. Independent liability fund -- deductibility. (1) The amount of contributions made by a small business to its independent liability fund as defined in 33-27-103 is deductible to that small business on its Montana individual income tax return for the taxable year in which the contributions are made to the fund. (2) Administrative costs under 33-27-117(1), except those paid from the principal of an independent liability fund, are deductible on Montana individual income tax returns for the fiscal year in which they are paid or accrued. (3) Income on the money, assets, and investments in an independent liability fund as defined in 33-27-103 may be contributed to the fund. If it is not so contributed, it is taxable in accordance with the applicable provisions of this chapter.

History: En. Secs. 9, 11, 14, Ch. 564, L. 1987; Sec. 15-30-127, MCA 2007; redes. 15-30-2141 by Sec. 1, Ch. 147, L. 2009.



15-30-2142. Income tax deduction for contribution to veterans' programs.

15-30-2142. Income tax deduction for contribution to veterans' programs. (1) A taxpayer who itemizes deductions in filing an individual or a joint income tax return may, in computing net income, claim a deduction for donations to the veterans' services account established in 10-2-112(1), the state veterans' cemetery program pursuant to 10-2-603, or any surcharge paid pursuant to 10-2-114 unless the amount is included as a deduction under 15-30-2131(1)(a). (2) A taxpayer may enclose a separate check or other payment to contribute to the veterans' special revenue accounts, established in 10-2-112(1) and 10-2-603 and count that deduction from taxes for the year in which the donation was made. (3) The department shall provide a form to identify the deduction, and the contribution must be attached to the form. (4) All money received pursuant to subsection (1) must be forwarded upon receipt by the department to the state treasurer for deposit in the veterans' services account established in 10-2-112(1) or to the special revenue account established in 10-2-603. If the taxpayer does not specify to which fund the contribution is intended to go, the department shall deposit the money in the veterans' services account established in 10-2-112(1). The department may not make deductions for administrative expenses in handling these donations.

History: En. Sec. 11, Ch. 491, L. 2003; Sec. 15-30-154, MCA 2007; redes. 15-30-2142 by Sec. 1, Ch. 147, L. 2009.



15-30-2143. Deduction for contributions to child abuse and neglect prevention program.

15-30-2143. Deduction for contributions to child abuse and neglect prevention program. A taxpayer filing an individual income tax return who does not elect to take the standard deduction provided for in 15-30-2132 may, in computing net income, claim a deduction for the payment of a contribution to the child abuse and neglect prevention program as follows: (1) If the taxpayer paid a contribution in the tax year for which the return is filed, the taxpayer may deduct the amount of the contribution paid during that year, unless the amount was deducted as provided in subsection (2). (2) If the taxpayer encloses a check or other order to pay money as a contribution with the timely filing of a tax return, in accordance with 15-30-2604, the taxpayer may elect to take a deduction for the amount of the contribution and apply the deduction in the tax year for which the taxpayer is filing the return.

History: En. Sec. 10, Ch. 610, L. 1985; amd. Sec. 166, Ch. 56, L. 2009; Sec. 15-30-156, MCA 2007; redes. 15-30-2143 by Sec. 1, Ch. 147, L. 2009.



15-30-2144. Deposit of child abuse and neglect prevention program deductible contributions.

15-30-2144. Deposit of child abuse and neglect prevention program deductible contributions. (1) All money received under 15-30-2143 must be deposited in the children's trust fund account established in 52-7-102. (2) The department of revenue shall immediately forward for deposit in the children's trust fund account all checks and other orders of payment made as contributions under 15-30-2143. The department may make no deductions for administrative expenses in the handling of such direct payments to the child abuse and neglect prevention program.

History: En. Sec. 11, Ch. 610, L. 1985; Sec. 15-30-157, MCA 2007; redes. 15-30-2144 by Sec. 1, Ch. 147, L. 2009.



15-30-2145. through reserved.

15-30-2145 through 15-30-2150 reserved.



15-30-2151. Tax on beneficiaries or fiduciaries of estates or trusts.

15-30-2151. Tax on beneficiaries or fiduciaries of estates or trusts. (1) A tax must be imposed upon either the fiduciaries or the beneficiaries of estates and trusts as provided in this section, except to the extent that estates and trusts must be held for educational, charitable, or religious purposes. The tax must be levied, collected, and paid annually with respect to the income of estates or of any kind of property held in trust, including: (a) income received by estates of deceased persons during the period of administration or settlement of the estate; (b) income accumulated in trust for the benefit of unborn or unascertained persons or persons with contingent interests; (c) income held for future distribution under the terms of the will or trust; and (d) income that is to be distributed to the beneficiaries periodically, whether or not at regular intervals, and the income collected by a guardian of a minor, to be held or distributed as the court may direct. (2) The fiduciary is responsible for making the return of income for the estate or trust for which the fiduciary acts, whether the fiduciary or the beneficiaries are taxable with reference to the income of the estate or trust. In cases under subsections (1)(a) and (1)(d), the fiduciary shall include in the return a statement of each beneficiary's distributive share of net income, whether or not distributed before the close of the tax year for which the return is made. (3) In cases under subsections (1)(a), (1)(b), and (1)(c), the tax must be imposed upon the fiduciary of the estate or trust with respect to the net income of the estate or trust and must be paid by the fiduciary. If the taxpayer's net income for the tax year of the estate or trust is computed upon the basis of a period different from that upon the basis of which the net income of the estate or trust is computed, then the taxpayer's distributive share of the net income of the estate or trust for any accounting period of the estate or trust ending within the fiscal or calendar year must be computed upon the basis on which the beneficiary's net income is computed. In those cases, a beneficiary who is not a resident must be taxable with respect to the beneficiary's income derived through the estate or trust only to the extent provided in 15-30-2111 for individuals other than residents. (4) The fiduciary of a trust created by an employer as a part of a stock bonus, pension, or profit-sharing plan for the exclusive benefit of some or all of the employer's employees, to which contributions are made by the employer or employees, or both, for the purpose of distributing to the employees the earnings and principal of the fund accumulated by the trust in accordance with the plan, are not taxable under this section, but any amount contributed to the fund by the employer and all earnings of the fund must be included in computing the income of the distributee in the year in which distributed or made available to the distributee. (5) Where any part of the income of a trust other than a testamentary trust is or may be applied to the payment of premiums upon policies of insurance on the life of the grantor, except policies of insurance irrevocably payable for the purposes and in the manner specified relating to the so-called "charitable contribution" deduction, or to the payment of premiums upon policies of life insurance under which the grantor is the beneficiary, the part of the income of the trust must be included in computing the net income of the grantor.

History: En. Sec. 12, Ch. 181, L. 1933; re-en. Sec. 2295.12, R.C.M. 1935; amd. Sec. 6, Ch. 260, L. 1955; R.C.M. 1947, 84-4912; amd. Sec. 1, Ch. 2, L. 1983; amd. Sec. 1, Ch. 260, L. 1983; amd. Sec. 164, Ch. 56, L. 2009; Sec. 15-30-135, MCA 2007; redes. 15-30-2151 by Sec. 1, Ch. 147, L. 2009.



15-30-2152. Computation of income of estates or trusts -- exemption.

15-30-2152. Computation of income of estates or trusts -- exemption. (1) Except as otherwise provided in this chapter, "gross income" of estates or trusts means all income from whatever source derived in the tax year, including but not limited to the following items: (a) dividends; (b) interest received or accrued, including interest received on obligations of another state or territory or a county, municipality, district, or other political subdivision of the state, but excluding interest income from obligations of: (i) the United States government or the state of Montana; (ii) a school district; or (iii) a county, municipality, district, or other political subdivision of the state; (c) income from partnerships and other fiduciaries; (d) gross rents and royalties; (e) gain from sale or exchange of property, including those gains that are excluded from gross income for federal fiduciary income tax purposes by section 641(c) of the Internal Revenue Code of 1954 (now deleted); (f) gross profit from trade or business; and (g) refunds recovered on federal income tax, to the extent that the deduction of the tax resulted in a reduction of Montana income tax liability. (2) In computing net income, there are allowed as deductions: (a) interest expenses deductible for federal tax purposes according to section 163 of the Internal Revenue Code, 26 U.S.C. 163; (b) taxes paid or accrued within the tax year, including but not limited to federal income tax, but excluding Montana income tax; (c) that fiduciary's portion of depreciation or depletion that is deductible for federal tax purposes according to sections 167, 611, and 642 of the Internal Revenue Code, 26 U.S.C. 167, 611, and 642; (d) charitable contributions that are deductible for federal tax purposes according to section 642(c) of the Internal Revenue Code, 26 U.S.C. 642(c); (e) administrative expenses claimed for federal income tax purposes, according to sections 212 and 642(g) of the Internal Revenue Code, 26 U.S.C. 212 and 642(g); (f) losses from fire, storm, shipwreck, or other casualty or from theft, to the extent not compensated for by insurance or otherwise, that are deductible for federal tax purposes according to section 165 of the Internal Revenue Code, 26 U.S.C. 165; (g) net operating loss deductions allowed for federal income tax under section 642(d) of the Internal Revenue Code, 26 U.S.C. 642(d), except estates may not claim losses that are deductible on the decedent's final return; (h) Montana income tax refunds or tax refund credits. (3) The following additional deductions are allowed in deriving taxable income of estates and trusts: (a) any amount of income for the tax year currently required to be distributed to beneficiaries for the year; (b) any other amounts properly paid or credited or required to be distributed for the tax year. (4) The exemption allowed for estates and trusts is that exemption provided in 15-30-2114(2)(a) and (6).

History: En. Secs. 2, 3(1), (2), Ch. 260, L. 1983; amd. Sec. 2, Ch. 464, L. 1985; amd. Sec. 2, Ch. 657, L. 1987; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 4, Ch. 807, L. 1991; amd. Sec. 3, Ch. 823, L. 1991; amd. Sec. 7, Ch. 14, Sp. L. July 1992; amd. Sec. 1, Ch. 103, L. 1993; amd. Sec. 8, Ch. 9, Sp. L. May 2000; amd. Sec. 26, Ch. 114, L. 2003; Sec. 15-30-136, MCA 2007; redes. 15-30-2152 by Sec. 1, Ch. 147, L. 2009.



15-30-2153. Determination of tax of estates and trusts.

15-30-2153. Determination of tax of estates and trusts. The amount of tax must be determined from taxable income of an estate or trust in the same manner as the tax on taxable income of individuals, by applying the rates contained in 15-30-2103. Credits allowed individuals under Title 15, chapter 30, also apply to estates and trusts when applicable.

History: En. Sec. 3(3), Ch. 260, L. 1983; amd. Sec. 11, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); Sec. 15-30-137, MCA 2007; redes. 15-30-2153 by Sec. 1, Ch. 147, L. 2009.



15-30-2154. Estates and trusts tax remedies.

15-30-2154. Estates and trusts tax remedies. Remedies available for the administration, enforcement, and collection of individual income taxes also apply to estates and trusts.

History: En. Sec. 3(4), Ch. 260, L. 1983; Sec. 15-30-138, MCA 2007; redes. 15-30-2154 by Sec. 1, Ch. 147, L. 2009.






Part 23. Specific Tax Credits and Tax Checkoffs

15-30-2301. Capital gains credit.

15-30-2301. Capital gains credit. An individual taxpayer is allowed a credit against the taxes imposed by 15-30-2103 in an amount equal to 1% of the taxpayer's net capital gains for tax years 2005 and 2006 and 2% of the taxpayer's net capital gains for tax years beginning after 2006, as shown on the taxpayer's individual income tax return filed pursuant to 15-30-2602. The credit allowed under this section may not exceed the taxpayer's income tax liability.

History: En. Sec. 40, Ch. 544, L. 2003; Sec. 15-30-183, MCA 2007; redes. 15-30-2301 by Sec. 1, Ch. 147, L. 2009.



15-30-2302. Credit allowed resident taxpayers for income taxes imposed by foreign states or countries.

15-30-2302. Credit allowed resident taxpayers for income taxes imposed by foreign states or countries. (1) Subject to the conditions provided in subsections (2) through (6), a resident of this state is allowed a credit against the taxes imposed by this chapter for: (a) income taxes imposed by and paid to another state or country on income taxable under this chapter; (b) the resident's pro rata share of any income tax imposed by and paid to another state or country by an S. corporation of which the resident is a shareholder; and (c) the resident's distributive share, whether separately or nonseparately stated, of any income tax imposed by and paid to another state or country by a partnership of which the resident is a partner. (2) The credit is allowed only for taxes paid to another state or country on income derived from sources within the other state or country that is taxable under the laws of the other state or country regardless of the residence or domicile of the taxpayer. (3) The credit is not allowed if the other state or country allows residents of this state a credit against the taxes imposed by the other state or country for taxes paid or payable under this chapter. (4) The credit is not allowed on taxes imposed by a foreign country to the extent that a credit for the taxes imposed by the foreign country was claimed for federal income tax purposes. (5) The allowable credit must be computed by a formula prescribed by the department. (6) For the purposes of the credit under subsections (1)(b) and (1)(c): (a) "income tax" has the same meaning as provided in Article II of 15-1-601; (b) the S. corporation must have made and have in effect on the last day of its tax year a valid election under subchapter S. of Chapter 1 of the Internal Revenue Code; and (c) the credit applies only to taxes paid by the S. corporation or partnership on income taxable under this chapter.

History: En. Sec. 2, Ch. 28, L. 1941; amd. Sec. 7, Ch. 253, L. 1959; amd; Sec. 181, Ch. 516, L. 1973; R.C.M. 1947, 84-4937; amd. Sec. 8, Ch. 143, L. 2001; amd. Sec. 47, Ch. 544, L. 2003; amd. Sec. 1, Ch. 95, L. 2005; Sec. 15-30-124, MCA 2007; redes. 15-30-2302 by Sec. 1, Ch. 147, L. 2009.



15-30-2303. through reserved.

15-30-2303 through 15-30-2318 reserved.



15-30-2319. Credit for energy-conserving investments.

15-30-2319. Credit for energy-conserving investments. There is a credit against tax liability under this chapter as provided in 15-32-109.

History: En. Sec. 2, Ch. 480, L. 1981; Sec. 15-30-125, MCA 2007; redes. 15-30-2319 by Sec. 1, Ch. 147, L. 2009.



15-30-2320. Credit for alternative fuel motor vehicle conversion.

15-30-2320. Credit for alternative fuel motor vehicle conversion. (1) (a) Except as provided in subsection (1)(b), an individual, a corporation, a partnership, or a small business corporation as defined in 15-30-3301 is allowed a tax credit against taxes imposed by 15-30-2103 or 15-31-101 for equipment and labor costs incurred to convert a motor vehicle licensed in Montana to operate on alternative fuel. (b) A seller of alternative fuel may not receive a credit for converting its own vehicles to the alternative fuel that it sells. (2) The maximum credit a taxpayer may claim in a year under this section is an amount equal to 50% of the equipment and labor costs incurred but the credit may not exceed: (a) $500 for conversion of a motor vehicle with a gross weight of 10,000 pounds or less; or (b) $1,000 for conversion of a motor vehicle with a gross vehicle weight over 10,000 pounds. (3) For the purposes of this section, "alternative fuel" means: (a) natural gas; (b) liquefied petroleum gas; (c) liquefied natural gas; (d) hydrogen; (e) electricity; or (f) any other fuel if at least 85% of the fuel is methanol, ethanol or other alcohol, ether, or any combination of them. (4) (a) The credit allowed under this section may not exceed the taxpayer's income tax liability. (b) There is no carryback or carryforward of the credit permitted under this section, and the credit must be applied in the year the conversion is made, as determined by the taxpayer's accounting method.

History: En. Sec. 1, Ch. 617, L. 1993; Sec. 15-30-164, MCA 2007; redes. 15-30-2320 by Sec. 1, Ch. 147, L. 2009.



15-30-2321. through reserved.

15-30-2321 through 15-30-2325 reserved.



15-30-2326. Credit for contributions to university or college foundations and endowment funds.

15-30-2326. Credit for contributions to university or college foundations and endowment funds. (1) (a) An individual, corporation, partnership, or small business corporation, as defined in 15-30-3301, is allowed a tax credit against taxes imposed by 15-30-2103 or 15-31-101 in an amount equal to 10% of the aggregate amount of charitable contributions made by the taxpayer during the year to a foundation or a general endowment fund of: (i) the Montana university system or any unit or campus of the Montana university system; (ii) a Montana private college; (iii) a Montana community college that is part of a community college district defined and organized as provided in 20-15-101; or (iv) a tribal college located in Montana that meets the requirements of 25 U.S.C 1804. (b) The maximum credit that a taxpayer may claim in a year under this section is $500. The credit allowed under this section may not exceed the taxpayer's income tax liability. (2) There is no carryback or carryforward of the credit permitted under this section, and the credit must be applied in the year the donation is made, as determined by the taxpayer's accounting method. (3) (a) For the purposes of this section, "foundation" means a nonprofit organization that is created exclusively for the benefit of any unit of the Montana university system, a Montana private college, a community college, or a tribal college and that is exempt from taxation under section 501(c)(3) of the Internal Revenue Code. (b) For the purposes of this section, "Montana private college" means a nonprofit private educational institution: (i) whose main campus and primary operations are within the state; and (ii) that offers education on the level of an associate degree or a baccalaureate degree and is accredited for that purpose by a national or regional accrediting agency recognized by the board of regents of higher education.

History: En. Sec. 1, Ch. 542, L. 1991; amd. Sec. 1, Ch. 152, L. 1995; Sec. 15-30-163, MCA 2007; redes. 15-30-2326 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 1, Ch. 140, L. 2011.



15-30-2327. Qualified endowments credit -- definitions -- rules.

15-30-2327. (Temporary) Qualified endowments credit -- definitions -- rules. (1) For the purposes of 15-30-2328 and this section, the following definitions apply: (a) (i) "Permanent, irrevocable fund" means a fund comprising cash, securities, mutual funds, or other investment assets established for a specific charitable, religious, educational, or eleemosynary purpose and managed, invested, and appropriated pursuant to the Uniform Prudent Management of Institutional Funds Act provided for in Title 72, chapter 30. (ii) The term does not include a fund held by or for a tax-exempt organization to accomplish a charitable, religious, educational, or eleemosynary purpose from which contributions are expended directly for constructing, renovating, or purchasing operational assets, such as buildings or equipment. (b) Subject to subsection (3), "planned gift" means an irrevocable contribution to a permanent endowment held by or for a tax-exempt organization when the contribution uses any of the following techniques that are authorized under the Internal Revenue Code: (i) charitable remainder unitrusts, as defined by 26 U.S.C. 664; (ii) charitable remainder annuity trusts, as defined by 26 U.S.C. 664; (iii) pooled income fund trusts, as defined by 26 U.S.C. 642(c)(5); (iv) charitable lead unitrusts qualifying under 26 U.S.C. 170(f)(2)(B); (v) charitable lead annuity trusts qualifying under 26 U.S.C. 170(f)(2)(B); (vi) charitable gift annuities undertaken pursuant to 26 U.S.C. 1011(b); (vii) deferred charitable gift annuities undertaken pursuant to 26 U.S.C. 1011(b); (viii) charitable life estate agreements qualifying under 26 U.S.C. 170(f)(3)(B); (ix) paid-up life insurance policies meeting the requirements of 26 U.S.C. 170. (c) "Qualified endowment" means a permanent, irrevocable fund that is held by a Montana incorporated or established organization that: (i) is a tax-exempt organization under 26 U.S.C. 501(c)(3); or (ii) is a bank or trust company, as defined in Title 32, chapter 1, part 1, that is holding the fund on behalf of a tax-exempt organization. (2) (a) Terms in a document creating a donor restriction, such as those provided for in subsection (2)(b), intending to qualify a gift for the tax credit referenced in 15-30-2328, 15-30-2329, 15-31-161, 15-31-162, and this section, require that the gift satisfy the current definition of permanent, irrevocable fund and not any previous definition unless other language in the document demonstrates a different intent. (b) The restrictions referenced in subsection (2)(a) include but are not limited to a requirement that the contribution be held in a "qualified endowment" or "permanent, irrevocable fund" or that the "present value of the fund at the time of the planned gift or outright contribution" not be expendable. (c) Subsections (2)(a) and (2)(b) apply to funds and terms existing on or established on April 26, 2013. As applied to permanent, irrevocable funds existing on April 26, 2013, this subsection (2) governs only decisions made or actions taken on or after that date. (3) (a) A contribution using a technique described in subsection (1)(b)(i) or (1)(b)(ii) is not a planned gift unless the trust agreement provides that the trust may not terminate and the beneficiaries' interest in the trust may not be assigned or contributed to the qualified endowment sooner than the earlier of: (i) the date of death of the beneficiaries; or (ii) 5 years from the date of the contribution. (b) A contribution using the technique described in subsection (1)(b)(vii) is not a planned gift unless the first partial or full-year payment of the annuity is required to begin within the life expectancy of the annuitant or of the joint life expectancies of the annuitants, if more than one annuitant, as determined using the actuarial tables adopted by rule by the department in effect on the date of the contribution. (c) A contribution using a technique described in subsection (1)(b)(vi) or (1)(b)(vii) is not a planned gift unless the annuity agreement provides that the interest of the annuitant or annuitants in the gift annuity may not be assigned to the qualified endowment sooner than the earlier of: (i) the date of death of the annuitant or annuitants; or (ii) 5 years after the date of the contribution. (d) A contribution using a technique described in subsection (1)(b)(vi) or (1)(b)(vii) is not a planned gift unless the annuity is a qualified charitable gift annuity as defined in 33-20-701. (e) A contribution using a technique described in subsection (1)(b)(vii) is not a planned gift unless the annuity rate to be paid is at least 5%. (4) The department shall adopt rules to prepare life expectancy tables that are derived from the actuarial tables contained in the most recent Publication 1457 by the internal revenue service. (Terminates December 31, 2019--secs. 2 through 8 and 11, Ch. 317, L. 2013.)

History: En. Sec. 1, Ch. 537, L. 1997; amd. Sec. 1, Ch. 226, L. 2001; amd. Sec. 3, Ch. 411, L. 2001; amd. Sec. 7, Ch. 482, L. 2003; amd. Sec. 1, Ch. 208, L. 2007; Sec. 15-30-165, MCA 2007; redes. 15-30-2327 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 1, Ch. 317, L. 2013.



15-30-2328. Credit for contributions to qualified endowment -- recapture of credit -- deduction included as income.

15-30-2328. (Temporary) Credit for contributions to qualified endowment -- recapture of credit -- deduction included as income. (1) A taxpayer is allowed a tax credit against the taxes imposed by 15-30-2103 or 15-31-101 in an amount equal to 40% of the present value of the aggregate amount of the charitable gift portion of a planned gift made by the taxpayer during the year to any qualified endowment. The maximum credit that may be claimed by a taxpayer for contributions made from all sources in a year is $10,000. The credit allowed under this section may not exceed the taxpayer's income tax liability. (2) The credit allowed under this section may not be claimed by an individual taxpayer if the taxpayer has included the full amount of the contribution upon which the amount of the credit was computed as a deduction under 15-30-2131(1) or 15-30-2152(2). (3) There is no carryback or carryforward of the credit permitted under this section, and the credit must be applied to the tax year in which the contribution is made. (4) If during any tax year a charitable gift is recovered by the taxpayer, the taxpayer shall: (a) include as income the amount deducted in any prior year that is attributable to the charitable gift to the extent that the deduction reduced the taxpayer's individual income tax or corporate income tax; and (b) increase the amount of tax due under 15-30-2103 or 15-31-101 by the amount of the credit allowed in the tax year in which the credit was taken. (Terminates December 31, 2019--secs. 2 through 8, Ch. 317, L. 2013.)

History: En. Sec. 2, Ch. 537, L. 1997; amd. Sec. 2, Ch. 226, L. 2001; amd. Secs. 1, 2, Ch. 24, Sp. L. August 2002; amd. Sec. 2, Ch. 4, L. 2005; Sec. 15-30-166, MCA 2007; redes. 15-30-2328 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 6, Ch. 268, L. 2013.



15-30-2329. Beneficiaries of estates -- credit for contribution to qualified endowment.

15-30-2329. (Temporary) Beneficiaries of estates -- credit for contribution to qualified endowment. A contribution to a qualified endowment, as defined in 15-30-2327, by an estate qualifies for the credit provided in 15-30-2328 if the contribution is a planned gift or in 15-31-161 if the contribution is an outright gift to a qualified endowment. Any credit not used by the estate may be attributed to each beneficiary of the estate in the same proportion used to report the beneficiary's income from the estate for Montana income tax purposes. The maximum amount of credit that a beneficiary may claim is $10,000, subject to the limitation in 15-30-2328(2), and the credit must be claimed in the year in which the contribution is made. The credit may not be carried forward or carried back. (Terminates December 31, 2019--secs. 2 through 8, Ch. 317, L. 2013.)

History: En. Sec. 5, Ch. 537, L. 1997; amd. Secs. 3, 4, Ch. 24, Sp. L. August 2002; Sec. 15-30-167, MCA 2007; redes. 15-30-2329 by Sec. 1, Ch. 147, L. 2009.



15-30-2330. through reserved.

15-30-2330 through 15-30-2335 reserved.



15-30-2336. Refundable income tax credit -- statewide equalization property tax levies on principal residence -- rules.

15-30-2336. Refundable income tax credit -- statewide equalization property tax levies on principal residence -- rules. (1) (a) There is a credit against the tax imposed by this chapter, which is calculated by multiplying the amount of property taxes imposed and paid on a property taxpayer's principal residence under 20-9-331, 20-9-333, and 20-9-360 on $20,000 of market value on the residence times the relief multiple. (b) As used in subsection (1)(a), the relief multiple is a number used to change the amount of tax relief allowed under this section. The relief multiple is 0. Each interim, the revenue and transportation interim committee shall, based upon actual and projected state revenue and spending and any other appropriate factors, determine if a change in the relief multiple is justified. If a change is justified, the committee shall request a bill to change the relief multiple. (2) As used in this section, "principal residence" means a class four residential dwelling under 15-6-134 that is a single-family dwelling unit, unit of a multiple-unit dwelling, trailer, manufactured home, or mobile home and as much of the surrounding land, not exceeding 1 acre, as is reasonably necessary for its use as a dwelling and that is occupied by the owner for at least 7 months during the tax year. (3) Only one claim may be made with respect to any property. (4) If the amount of the credit exceeds the claimant's liability under this chapter, the amount of the excess must be refunded to the claimant. The credit may be claimed even if the claimant has no income taxable under this chapter. (5) The department may adopt rules to implement and administer this section.

History: En. Sec. 6, Ch. 6, Sp. L. May 2007; amd. Sec. 34, Ch. 2, L. 2009; Sec. 15-30-140, MCA 2007; redes. 15-30-2336 by Sec. 1, Ch. 147, L. 2009.



15-30-2337. Residential property tax credit for elderly -- definitions.

15-30-2337. Residential property tax credit for elderly -- definitions. As used in 15-30-2337 through 15-30-2341, the following definitions apply: (1) "Claim period" means the tax year for individuals required to file Montana individual income tax returns and the calendar year for individuals not required to file returns. (2) "Claimant" means a person who is eligible to file a claim under 15-30-2338. (3) "Department" means the department of revenue. (4) "Gross household income" means all income received by all individuals of a household while they are members of the household. (5) "Gross rent" means the total rent in cash or its equivalent actually paid during the claim period by the renter or lessee for the right of occupancy of the homestead pursuant to an arm's-length transaction with the landlord. (6) "Homestead" means: (a) a single-family dwelling or unit of a multiple-unit dwelling that is subject to property taxes in Montana and as much of the surrounding land, but not in excess of 1 acre, as is reasonably necessary for its use as a dwelling; or (b) a single-family dwelling or unit of a multiple-unit dwelling that is rented from a county or municipal housing authority as provided in Title 7, chapter 15. (7) (a) "Household" means an association of persons who live in the same dwelling, sharing its furnishings, facilities, accommodations, and expenses. (b) The term does not include bona fide lessees, tenants, or roomers and boarders on contract. (8) "Household income" means the amount obtained by subtracting $6,300 from gross household income. (9) (a) "Income" means, except as provided in subsection (9)(b), federal adjusted gross income, without regard to loss, as that quantity is defined in the Internal Revenue Code of the United States, plus all nontaxable income, including but not limited to: (i) the amount of any pension or annuity, including Railroad Retirement Act benefits and veterans' disability benefits; (ii) the amount of capital gains excluded from adjusted gross income; (iii) alimony; (iv) support money; (v) nontaxable strike benefits; (vi) cash public assistance and relief; (vii) interest on federal, state, county, and municipal bonds; and (viii) all payments received under federal social security except social security income paid directly to a nursing home. (b) For the purposes of this subsection (9), income is reduced by the taxpayer's basis. (10) "Property tax billed" means taxes levied against the homestead, including special assessments and fees but excluding penalties or interest during the claim period. (11) "Rent-equivalent tax paid" means 15% of the gross rent.

History: En. Sec. 1, Ch. 584, L. 1981; amd. Sec. 1, Ch. 134, L. 1983; amd. Sec. 1, Ch. 605, L. 1983; amd. Sec. 1, Ch. 27, L. 1987; amd. Sec. 1, Ch. 559, L. 1989; amd. Sec. 1, Ch. 693, L. 1989; amd. Sec. 3, Ch. 612, L. 1991; amd. Sec. 1, Ch. 543, L. 1997; amd. Sec. 1, Ch. 445, L. 1999; amd. Sec. 4, Ch. 147, L. 2009; Sec. 15-30-171, MCA 2007; redes. 15-30-2337 by Sec. 1, Ch. 147, L. 2009.



15-30-2338. Residential property tax credit for elderly -- eligibility -- disallowance or adjustment.

15-30-2338. Residential property tax credit for elderly -- eligibility -- disallowance or adjustment. (1) In order to be eligible to make a claim under 15-30-2337 through 15-30-2341, an individual: (a) must have reached age 62 or older during the claim period for which relief is sought; (b) must have resided in Montana for at least 9 months of that period; (c) must have occupied one or more dwellings in Montana as an owner, renter, or lessee for at least 6 months of the claim period; and (d) must have less than $45,000 of gross household income. (2) A person is not disqualified as a claimant if the person changes residences during the claim period, provided that the person occupies one or more dwellings in Montana as an owner, renter, or lessee for at least 6 months during the claim period. (3) A claim is disallowed if the department finds that the claimant received title to the claimant's homestead primarily for the purpose of receiving benefits under 15-30-2337 through 15-30-2341. (4) When the landlord and tenant have not dealt at arm's length and the department judges the gross rent charged to be excessive, the department may adjust the gross rent to a reasonable amount.

History: En. Sec. 2, Ch. 584, L. 1981; amd. Sec. 2, Ch. 27, L. 1987; amd. Sec. 2, Ch. 543, L. 1997; amd. Sec. 2, Ch. 547, L. 1999; amd. Sec. 5, Ch. 147, L. 2009; Sec. 15-30-172, MCA 2007; redes. 15-30-2338 by Sec. 1, Ch. 147, L. 2009.



15-30-2339. Residential property tax credit for elderly -- filing date.

15-30-2339. Residential property tax credit for elderly -- filing date. (1) Except as provided in subsection (3), a claim for relief must be submitted at the same time the claimant's individual income tax return is due. For an individual not required to file a tax return, the claim must be submitted on or before April 15 of the year following the year for which relief is sought. (2) A receipt showing property tax billed or a receipt showing gross rent paid, whichever is appropriate, must be filed with each claim. In addition, each claimant shall, at the request of the department, supply all additional information necessary to support a claim. (3) The department may grant a reasonable extension for filing a claim whenever, in its judgment, good cause exists. (4) In the event that an individual who would have a claim under 15-30-2337 through 15-30-2341 dies before filing the claim, the personal representative of the estate of the decedent may file the claim. (5) The department or an individual may revise a return and make a claim under 15-30-2337 through 15-30-2341 within 5 years from the last day prescribed for filing a claim for relief.

History: En. Sec. 4, Ch. 584, L. 1981; amd. Sec. 1, Ch. 66, L. 2003; amd. Sec. 6, Ch. 147, L. 2009; Sec. 15-30-174, MCA 2007; redes. 15-30-2339 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 6, Ch. 19, L. 2011.



15-30-2340. Residential property tax credit for elderly -- computation of relief.

15-30-2340. Residential property tax credit for elderly -- computation of relief. The amount of the tax credit granted under the provisions of 15-30-2337 through 15-30-2341 is computed as follows: (1) In the case of a claimant who owns the homestead for which a claim is made, the credit is the amount of property tax billed less the deduction specified in subsection (4). (2) In the case of a claimant who rents the homestead for which a claim is made, the credit is the amount of rent-equivalent tax paid less the deduction specified in subsection (4). (3) In the case of a claimant who both owns and rents the homestead for which a claim is made, the credit is: (a) the amount of property tax billed on the owned portion of the homestead less the deduction specified in subsection (4); plus (b) the amount of rent-equivalent tax paid on the rented portion of the homestead less the deduction specified in subsection (4). (4) Property tax billed and rent-equivalent tax paid are reduced according to the following schedule: Household incomeAmount of reduction $0 - $999$0 $1,000 - $1,999$0 $2,000 - $2,999the product of .006 times the household income $3,000 - $3,999the product of .016 times the household income $4,000 - $4,999the product of .024 times the household income $5,000 - $5,999the product of .028 times the household income $6,000 - $6,999the product of .032 times the household income $7,000 - $7,999the product of .035 times the household income $8,000 - $8,999the product of .039 times the household income $9,000 - $9,999the product of .042 times the household income $10,000 - $10,999the product of .045 times the household income $11,000 - $11,999the product of .048 times the household income $12,000 & overthe product of .050 times the household income (5) For a claimant whose household income is $35,000 or more but less than $45,000, the amount of the credit is equal to the credit calculated under this section multiplied by the decimal equivalent of a percentage figure according to the following table: Gross household incomePercentage of credit allowed $35,000 - $37,50040% $37,501 - $40,00030% $40,001 - $42,50020% $42,501 - $44,99910% $45,000 or more 0% (6) The credit granted may not exceed $1,000. (7) Relief under 15-30-2337 through 15-30-2341 is a credit against the claimant's Montana individual income tax liability for the claim period. If the amount of the credit exceeds the claimant's liability under this chapter, the amount of the excess must be refunded to the claimant. The credit may be claimed even though the claimant has no income taxable under this chapter.

History: En. Sec. 6, Ch. 584, L. 1981; amd. Sec. 2, Ch. 134, L. 1983; amd. Sec. 11, Ch. 574, L. 1995; amd. Sec. 3, Ch. 543, L. 1997; amd. Sec. 3, Ch. 547, L. 1999; amd. Sec. 7, Ch. 147, L. 2009; Sec. 15-30-176, MCA 2007; redes. 15-30-2340 by Sec. 1, Ch. 147, L. 2009.



15-30-2341. Residential property tax credit for elderly -- limitations -- denial of claim.

15-30-2341. Residential property tax credit for elderly -- limitations -- denial of claim. (1) Only one claimant per household in a claim period under the provisions of 15-30-2337 through 15-30-2341 is entitled to relief. (2) Except as provided in subsection (3), a claim for relief may not be allowed for any portion of property taxes billed or rent-equivalent taxes paid that is derived from a public rent or tax subsidy program. (3) Except for dwellings rented from a county or municipal housing authority, a claim for relief may not be allowed on rented lands or rented dwellings that are not subject to Montana property taxes during the claim period. (4) A person filing a false or fraudulent claim under the provisions of 15-30-2337 through 15-30-2341 must be charged with the offense of unsworn falsification to authorities pursuant to 45-7-203. If a false or fraudulent claim has been paid, the amount paid may be recovered as any other debt owed to the state. An additional 10% may be added to the amount due as a penalty. The unpaid debt must bear interest from the date of the original payment of claim until paid, at the rate of 1% per month.

History: En. Sec. 7, Ch. 584, L. 1981; amd. Sec. 3, Ch. 134, L. 1983; amd. Sec. 2, Ch. 559, L. 1989; amd. Sec. 4, Ch. 543, L. 1997; amd. Sec. 8, Ch. 147, L. 2009; Sec. 15-30-177, MCA 2007; redes. 15-30-2341 by Sec. 1, Ch. 147, L. 2009.



15-30-2342. Credit for preservation of historic buildings.

15-30-2342. Credit for preservation of historic buildings. (1) There is allowed as a credit against the taxes imposed by 15-30-2103 a percentage of the credit allowed for qualified rehabilitation expenditures with respect to any certified historic building located in Montana as provided in 15-31-151. (2) The credit may not be allocated between spouses unless the property is used by a small business corporation or a partnership in which they are shareholders or partners.

History: En. Sec. 2, Ch. 545, L. 1997; amd. Sec. 1, Ch. 538, L. 2001; Sec. 15-30-180, MCA 2007; redes. 15-30-2342 by Sec. 1, Ch. 147, L. 2009.



15-30-2343. through reserved.

15-30-2343 through 15-30-2355 reserved.



15-30-2356. Empowerment zone new employees -- tax credit.

15-30-2356. Empowerment zone new employees -- tax credit. (1) There is a credit for taxes due under 15-30-2103 for an employer for each new employee at a business in an empowerment zone created pursuant to Title 7, chapter 21, part 37. The taxpayer must be certified by the department of labor and industry to be eligible to receive the credit as provided in 7-21-3710. (2) The amount of the credit for each qualifying employee is: 1st year of employment$500 2nd year of employment$1,000 3rd year of employment$1,500 (3) If the amount of the credit exceeds the taxpayer's liability, the credit may be carried forward 7 years and carried back 3 years. The entire amount of the tax credit not used in the year earned must be carried first to the earliest tax year in which the credit may be applied and then to each succeeding tax year.

History: En. Sec. 6, Ch. 582, L. 2003; Sec. 15-30-182, MCA 2007; redes. 15-30-2356 by Sec. 1, Ch. 147, L. 2009.



15-30-2357. reserved.

15-30-2357 reserved.



15-30-2358. Qualified research tax credit.

15-30-2358. Qualified research tax credit. There is a credit against taxes otherwise due under this chapter allowable for qualified research. The credit must be computed and administered as provided in 15-31-150.

History: En. Sec. 2, Ch. 444, L. 1999; Sec. 15-30-168, MCA 2007; redes. 15-30-2358 by Sec. 1, Ch. 147, L. 2009.



15-30-2359. through reserved.

15-30-2359 through 15-30-2363 reserved.



15-30-2364. Adoption tax credit -- limitations.

15-30-2364. Adoption tax credit -- limitations. (1) There is allowed a tax credit against the tax imposed by 15-30-2103 or 15-30-2151 for the legal adoption of an eligible child for which the taxpayer qualifies for the credit for adoption expenses under section 23 of the Internal Revenue Code, 26 U.S.C. 23. (2) The amount of the credit allowed under subsection (1) is equal to $1,000 in the tax year the adoption is final. Only one credit is allowed for each eligible child. However, married taxpayers filing separately on the same form may allocate the credit between spouses. (3) To claim the credit under this section, the taxpayer shall: (a) include the name, age, and federal tax identification number, if known, of the eligible child on the tax return; and (b) provide other information as required by the department, including identification of an agent assisting with the adoption. (4) The credit allowed by this section may not be refunded if the taxpayer has a tax liability less than the amount of the credit. If the sum of credit carryovers from the credit, if any, and the amount of credit allowed by this section for the tax year exceed the taxpayer's tax liability for the current tax year, the excess attributable to the current tax year's credit is a credit carryover to the 5 succeeding tax years. The entire amount of unused credit must be carried forward to the earliest of the succeeding years, and the oldest available unused credit must be used first.

History: En. Sec. 1, Ch. 320, L. 2007; Sec. 15-30-194, MCA 2007; redes. 15-30-2364 by Sec. 1, Ch. 147, L. 2009.



15-30-2365. Credit for day-care facilities.

15-30-2365. Credit for day-care facilities. There is a credit against the taxes otherwise due under this chapter allowable to an employer based on the amounts paid or incurred during the tax year by the employer to acquire, construct, reconstruct, renovate, or otherwise improve real property to be used primarily as a day-care facility. The credit must be computed in accordance with the provisions of 15-31-133.

History: En. Sec. 2, Ch. 540, L. 2001; Sec. 15-30-130, MCA 2007; redes. 15-30-2365 by Sec. 1, Ch. 147, L. 2009.



15-30-2366. Credit for expense of caring for certain elderly family members.

15-30-2366. Credit for expense of caring for certain elderly family members. (1) There is a credit against the tax imposed by this chapter for qualified elderly care expenses paid by an individual for the care of a qualifying family member during the taxable year. (2) A qualifying family member is an individual who: (a) is related to the taxpayer by blood or marriage; (b) (i) is at least 65 years of age; or (ii) has been determined to be disabled by the social security administration; and (c) has a family income of $15,000 or less for an unmarried individual and $30,000 or less for a married individual for the taxable year. (3) For purposes of this section, "family income" means, in the case of an individual who is not married, the gross income, including all nontaxable income, of the individual or, in the case of a married individual, the gross income, including all nontaxable income, of the individual and the individual's spouse. (4) Qualified elderly care expenses include: (a) payments by the taxpayer for home health agency services, personal-care attendant services and care in a long-term care facility, as defined in 50-5-101, that is licensed by the department of public health and human services, homemaker services, adult day care, respite care, or health care equipment and supplies: (i) provided to the qualifying family member; (ii) provided by an organization or individual not related to the taxpayer or the qualifying family member; and (iii) not compensated for by insurance or otherwise; (b) premiums paid for long-term care insurance coverage for a qualifying family member. (5) The percentage amount of credit allowable under this section is: (a) for a taxpayer whose adjusted gross income does not exceed $25,000, 30% of qualified elderly care expenses; or (b) for a taxpayer whose adjusted gross income exceeds $25,000, the greater of: (i) 20% of qualified elderly care expenses; or (ii) 30% of qualified elderly care expenses, less 1% for each $2,000 or fraction of $2,000 by which the adjusted gross income of the taxpayer for the taxable year exceeds $25,000. (6) The dollar amount of credit allowable under this section is: (a) reduced by $1 for each dollar of the adjusted gross income over $50,000 for a taxpayer whose adjusted gross income exceeds $50,000; (b) limited to $5,000 per qualifying family member in a taxable year and to $10,000 total for two or more family members in a taxable year; (c) prorated among multiple taxpayers who each contribute to qualified elderly care expenses of the same qualified family member in a taxable year in the same proportion that their contributions bear to the total qualified elderly care expenses paid by those taxpayers for that qualified family member. (7) A deduction or credit is not allowed under any other provision of this chapter with respect to any amount for which a credit is allowed under this section. The credit allowed under this section may not be claimed as a carryback or carryforward and may not be refunded if the taxpayer has no tax liability. (8) In the case of a married individual filing a separate return, the percentage amount of credit under subsection (5) and the dollar amount of credit under subsection (6) are limited to one-half of the figures indicated in those subsections.

History: En. Sec. 1, Ch. 469, L. 1989; amd. Sec. 1, Ch. 670, L. 1991; amd. Sec. 47, Ch. 546, L. 1995; Sec. 15-30-128, MCA 2007; redes. 15-30-2366 by Sec. 1, Ch. 147, L. 2009.



15-30-2367. Tax credit for providing disability insurance for employees.

15-30-2367. Tax credit for providing disability insurance for employees. There is a credit against the taxes otherwise due under this chapter allowable to an employer for the amount of premiums for disability insurance paid by the employer for the employer's employees. The tax credit must be computed in accordance with the provisions of 15-31-132.

History: En. Sec. 7, Ch. 606, L. 1991; amd. Sec. 161, Ch. 56, L. 2009; Sec. 15-30-129, MCA 2007; redes. 15-30-2367 by Sec. 1, Ch. 147, L. 2009.



15-30-2368. Tax credit for health insurance premiums paid -- eligible small employers -- pass-through entities.

15-30-2368. Tax credit for health insurance premiums paid -- eligible small employers -- pass-through entities. (1) There is a tax credit, determined under Title 33, chapter 22, part 20, for eligible small employers who are individuals against the taxes imposed in 15-30-2103 for qualifying premiums paid by the eligible small employer for coverage of eligible employees and eligible employees' spouses and dependents under a group health plan subject to Title 33, chapter 22, part 20. (2) If the employer is an S. corporation, the shareholders may claim a pro rata share of the tax credit. If the employer is a partnership, the credit may be claimed by the partners in the same proportion used to report the partnership's income or loss for Montana income tax purposes.

History: En. Sec. 11, Ch. 595, L. 2005; Sec. 15-30-185, MCA 2007; redes. 15-30-2368 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 1, Ch. 227, L. 2011.



15-30-2369. Repealed.

15-30-2369. Repealed. Secs. 6, 8(4), Ch. 361, L. 2007.

History: En. Sec. 1, Ch. 771, L. 1991; Sec. 15-30-188, MCA 2007; redes. 15-30-2369 by Sec. 1, Ch. 147, L. 2009.



15-30-2370. Repealed.

15-30-2370. Repealed. Secs. 6, 8(4), Ch. 361, L. 2007.

History: En. Sec. 2, Ch. 771, L. 1991; amd. Sec. 1, Ch. 361, L. 2007; Sec. 15-30-189, MCA 2007; redes. 15-30-2370 by Sec. 1, Ch. 147, L. 2009.



15-30-2371. Repealed.

15-30-2371. Repealed. Secs. 6, 8(4), Ch. 361, L. 2007.

History: En. Sec. 3, Ch. 771, L. 1991; Sec. 15-30-190, MCA 2007; redes. 15-30-2371 by Sec. 1, Ch. 147, L. 2009.



15-30-2372. Repealed.

15-30-2372. Repealed. Secs. 6, 8(4), Ch. 361, L. 2007.

History: En. Sec. 4, Ch. 771, L. 1991; Sec. 15-30-191, MCA 2007; redes. 15-30-2372 by Sec. 1, Ch. 147, L. 2009.



15-30-2373. Credit for dependent care assistance and referral services.

15-30-2373. Credit for dependent care assistance and referral services. (1) There is a credit against the taxes otherwise due under this chapter allowable to an employer for amounts paid or incurred during the tax year by the employer for dependent care assistance. The credit must be computed in accordance with the provisions of 15-31-131. (2) In addition to the credit allowed under subsection (1), there is a credit against the taxes otherwise due under this chapter allowable to an employer for amounts paid or incurred during the tax year by the employer to provide information and referral services to assist employees of the employer employed within this state to obtain dependent care. The credit must be computed in accordance with the provisions of 15-31-131.

History: En. Sec. 2, Ch. 706, L. 1989; amd. Sec. 3, Ch. 540, L. 2001; Sec. 15-30-186, MCA 2007; redes. 15-30-2373 by Sec. 1, Ch. 147, L. 2009.



15-30-2374. through reserved.

15-30-2374 through 15-30-2379 reserved.



15-30-2380. Credit for unlocking state lands program.

15-30-2380. (Temporary) Credit for unlocking state lands program. (1) A taxpayer is allowed a credit against the taxes imposed by Title 15, chapter 30 or 31, in the amount of $500 for each qualified access to state land, as defined in 77-1-101, that is provided. The maximum credit that a taxpayer may claim in a year under this section is $2,000. (2) If the amount of the credit exceeds the taxpayer's liability under Title 15, chapter 30 or 31, the amount of the excess must be refunded to the taxpayer. The credit may be claimed even if the claimant has no taxable income. (3) If the property through which access is provided is owned by multiple taxpayers, the taxpayers may claim a proportionate share of the $500 credit based on their respective ownership interests in that property. (4) If qualified access to the same parcel of state land is provided through separate properties owned by different taxpayers, the taxpayer for each property may claim a $500 credit. (5) For purposes of this section, "qualified access to state land" means an access established through a taxpayer's property to a parcel of state land for recreational use and certified by the department of fish, wildlife, and parks pursuant to 87-1-294. (Terminates December 31, 2018--sec. 6, Ch. 346, L. 2013.)

History: En. Sec. 1, Ch. 346, L. 2013.



15-30-2381. Tax credit for providing temporary emergency lodging.

15-30-2381. Tax credit for providing temporary emergency lodging. (1) There is a credit for taxes otherwise due under this chapter for participation in the temporary emergency lodging program established in 50-51-114. (2) The tax credit is: (a) equal to $30 for each day of lodging provided; and (b) limited to a maximum of 5 nights' lodging for each individual per calendar year. (3) The credit may be claimed only for lodging provided in Montana. (4) If the amount of the credit exceeds the taxpayer's liability under this chapter, the amount of the excess must be refunded to the taxpayer. The credit may be claimed even if the taxpayer has no tax liability. (5) If the credit allowed under this section is claimed by a small business corporation, as defined in 15-30-3301, or a partnership, the credit must be attributed to shareholders or partners, using the same proportion to report the corporation's or partnership's income or loss for Montana income tax purposes.

History: En. Sec. 3, Ch. 375, L. 2007; Sec. 15-30-196, MCA 2007; redes. 15-30-2381 by Sec. 1, Ch. 147, L. 2009.



15-30-2382. through reserved.

15-30-2382 through 15-30-2385 reserved.



15-30-2386. Funding for administration of special revenue accounts.

15-30-2386. Funding for administration of special revenue accounts. (1) The department shall charge any special revenue account that is funded by means of an income tax checkoff the actual and necessary cost to create the special revenue account and to place the checkoff on the income tax return. (2) In addition to the charges in subsection (1), the department shall charge each special revenue account funded by means of an income tax checkoff the actual expenses necessary to administer the account. The department's charges may not exceed $3,000 for a tax year. (3) All charges collected pursuant to subsections (1) and (2) must be deposited in the state general fund.

History: En. Secs. 1, 2, Ch. 581, L. 1993; amd. Sec. 8, Ch. 422, L. 1997; Sec. 15-30-153, MCA 2007; redes. 15-30-2386 by Sec. 1, Ch. 147, L. 2009.



15-30-2387. Voluntary checkoff for nongame wildlife programs.

15-30-2387. (Temporary) Voluntary checkoff for nongame wildlife programs. (1) Each individual taxpayer who is required to file an income tax return under Title 15, chapter 30, may contribute to the funding of nongame wildlife programs in Montana by marking the appropriate box on the state income tax return. (2) The department shall include on each Montana state individual income tax return form a clear and conspicuous provision by which the taxpayer may indicate a contribution to nongame wildlife programs. The provision must be in substantially the following form: Montana nongame wildlife funding. Check the appropriate blank if you wish to contribute, in addition to your existing tax liability, ___ $5, ___ $10, or ___ (specify an amount) to fund nongame wildlife programs in Montana. If a joint return, check the appropriate blank if your spouse wishes to contribute, in addition to your existing tax liability, ___ $5, ___ $10, or ___ (specify an amount) for the same purpose. (3) Money received under this section, after the department has deducted the administrative charge provided for in 15-30-2386, must be deposited in the nongame wildlife account established by 87-5-121. (Terminates on occurrence of contingency--secs. 1, 2, Ch. 321, L. 1999.)

History: En. Sec. 3, Ch. 627, L. 1983; amd. Sec. 1, Ch. 436, L. 1985; amd. Sec. 3, Ch. 581, L. 1993; Sec. 15-30-150, MCA 2007; redes. 15-30-2387 by Sec. 1, Ch. 147, L. 2009.



15-30-2388. Agriculture literacy in Montana schools program account -- administration.

15-30-2388. Agriculture literacy in Montana schools program account -- administration. (1) There is an agriculture literacy in Montana schools program account in the state special revenue fund provided for in 17-2-102. (2) All money collected under 15-30-2389 must be deposited in the account. (3) Money in the account must be used by the department of agriculture to provide funding for developing and presenting an educational program that will provide young people with a better understanding of the crucial role of agriculture in all aspects of society and of how Montana agriculture relates to the rest of the world. The educational program must be developed and presented through the joint efforts of the United States department of agriculture, educators at all levels, and representatives of state and national agricultural organizations.

History: En. Sec. 1, Ch. 634, L. 1985; Sec. 15-30-151, MCA 2007; redes. 15-30-2388 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 1, Ch. 34, L. 2013.



15-30-2389. Voluntary checkoff for agriculture literacy in Montana schools program.

15-30-2389. Voluntary checkoff for agriculture literacy in Montana schools program. (1) Each individual taxpayer who is required to file an income tax return under Title 15, chapter 30, may contribute to the funding of the agriculture literacy in Montana schools program by marking an appropriate box on the state income tax return. (2) The department shall include on each Montana state individual income tax return form a clear and conspicuous provision by which the taxpayer may indicate a contribution to the agriculture literacy in Montana schools program. The contribution may be made from the amount to be refunded to the taxpayer or, if no refund is due, must be in addition to the amount of tax required to be paid. The provision must be in substantially the following form: Check the appropriate blank if you wish to contribute ___ $5, ___ $10, ___ $20, or ___ (specify an amount) of your tax refund, or add such amount to your tax payment, to fund the agriculture literacy in Montana schools program. If a joint return, check the appropriate blank if your spouse wishes to designate ___ $5, ___ $10, ___ $20, or ___ (specify an amount) for the same purpose. (3) Money received under this section must be deposited in the agriculture literacy in Montana schools program account established by 15-30-2388 after the department has deducted the amount necessary for the department to administer this section as provided in 15-30-2386.

History: En. Sec. 2, Ch. 634, L. 1985; amd. Sec. 4, Ch. 581, L. 1993; Sec. 15-30-152, MCA 2007; redes. 15-30-2389 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 2, Ch. 34, L. 2013.



15-30-2390. Voluntary checkoff for child abuse and neglect prevention program.

15-30-2390. (Temporary) Voluntary checkoff for child abuse and neglect prevention program. (1) Each individual taxpayer who is required to file an income tax return under this chapter and who is entitled to a refund may contribute to the child abuse and neglect prevention program provided for in 52-7-101, by marking the appropriate box on the state income tax return. (2) Each Montana state individual income tax return form must contain a provision for indicating a contribution to the child abuse and neglect prevention program in substantially the following form: Child abuse and neglect prevention program. Check this box if you wish to designate $5 ___, $10 ___, or more ___ (indicate amount) of your tax refund to help fund the child abuse and neglect prevention program in Montana. On a joint return, check the corresponding box for your spouse if your spouse wishes to contribute $5 ___, $10 ___, or more ___ (indicate amount) of the refund for the same purpose. (3) Money received under this section must be deposited in the children's trust fund account, created under 52-7-102, after the department has deducted the amount necessary for the department to administer this section as provided in 15-30-2386. (Terminates on occurrence of contingency--secs. 1, 2, Ch. 321, L. 1999.)

History: En. Sec. 9, Ch. 610, L. 1985; amd. Sec. 5, Ch. 581, L. 1993; Sec. 15-30-155, MCA 2007; redes. 15-30-2390 by Sec. 1, Ch. 147, L. 2009.



15-30-2391. reserved.

15-30-2391 reserved.



15-30-2392. Voluntary checkoff for Montana military relief fund.

15-30-2392. Voluntary checkoff for Montana military relief fund. (1) Each individual taxpayer who is required to file an income tax return under Title 15, chapter 30, may contribute to the Montana military family relief fund established in 10-1-1302 by marking the appropriate box on the state income tax return. (2) The department shall include on each Montana state individual income tax return form a clear and conspicuous provision by which the taxpayer may indicate a contribution to the Montana military family relief fund. The contribution may be made from the amount to be refunded to the taxpayer or, if no refund is due, must be in addition to the amount of tax required to be paid. The provision must be in substantially the following form: Montana military family relief fund. Check the appropriate blank if you wish to contribute, in addition to your existing tax liability, ___ $5, ___ $10, or ___ (specify an amount) to support the Montana military family relief fund. If a joint return, check the appropriate blank if your spouse wishes to contribute, in addition to your existing tax liability, ___ $5, ___ $10, or ___ (specify an amount) for the same purpose. (3) Money received under this section must be deposited into the account established in 10-1-1303 after the department has deducted the administrative charge provided for in 15-30-2386.

History: En. Sec. 11, Ch. 311, L. 2007; Sec. 15-30-193, MCA 2007; redes. 15-30-2392 by Sec. 1, Ch. 147, L. 2009.






Part 25. Estimated Tax and Withholding

15-30-2501. Definitions.

15-30-2501. Definitions. When used in 15-30-2501 through 15-30-2509, the following definitions apply: (1) (a) "Employee" means: (i) an individual who performs services for another individual or an organization having the right to control the employee as to the services to be performed and as to the manner of performance; (ii) an officer, employee, or elected public official of the United States, the state of Montana, or any political subdivision of the United States or Montana or any agency or instrumentality of the United States, the state of Montana, or a political subdivision of the United States or Montana; (iii) an officer of a corporation; (iv) all classes, grades, or types of employees including minors and aliens, superintendents, managers, and other supervisory personnel. (b) The term does not include a sole proprietor performing services for the sole proprietorship. (2) "Employer" means: (a) the person for whom an individual performs or performed any service, of whatever nature, as an employee of the person or, if the person for whom the individual performs or performed the services does not have control of the payment of wages for the services, the person having control of the payment of wages; (b) any individual or organization that has or had in its employ one or more individuals performing services for it within this state, including: (i) a state government and any of its political subdivisions or instrumentalities; (ii) a partnership, association, trust, estate, joint-stock company, insurance company, limited liability company, or domestic or foreign corporation; (iii) a receiver, trustee, including a trustee in bankruptcy, or the trustee's successor; or (iv) a legal representative of a deceased person; or (c) any person found to be an employer under Title 39, chapter 51, for unemployment insurance purposes, or under Title 39, chapter 71, for workers' compensation purposes. (3) "Lookback period" means the 12-month period ending the preceding June 30. (4) "Sole proprietor" means an individual doing business in a noncorporate form and includes the member of a single-member limited liability company that is a disregarded entity if the member is an individual. (5) (a) Except as provided in subsection (5)(b), "wages" has the meaning provided in section 3401 of the Internal Revenue Code, 26 U.S.C. 3401. (b) The term does not include: (i) tips and gratuities exempt from taxation under 15-30-2110; (ii) health insurance premiums attributed as income to an employee under federal law that are exempt from taxation under 15-30-2110; (iii) unemployment compensation, including supplemental unemployment compensation treated as wages under section 3402 of the Internal Revenue Code, 26 U.S.C. 3402, that is excluded from gross income as provided in 15-30-2101; or (iv) any amount paid a sole proprietor.

History: En. Sec. 1, Ch. 246, L. 1955; amd. Sec. 185, Ch. 516, L. 1973; R.C.M. 1947, 84-4942(part); amd. Sec. 20, Ch. 581, L. 1979; amd. Sec. 1, Ch. 128, L. 1983; amd. Sec. 2, Ch. 634, L. 1983; amd. Sec. 3, Ch. 706, L. 1989; amd. Sec. 1, Ch. 254, L. 1995; amd. Sec. 4, Ch. 479, L. 1995; amd. Sec. 1, Ch. 529, L. 1995; amd. Sec. 4, Ch. 572, L. 1995; amd. Sec. 70, Ch. 42, L. 1997; amd. Sec. 10, Ch. 491, L. 1997; amd. Sec. 27, Ch. 114, L. 2003; amd. Sec. 2, Ch. 67, L. 2005; Sec. 15-30-201, MCA 2007; redes. 15-30-2501 by Sec. 1, Ch. 147, L. 2009.



15-30-2502. Withholding of tax from wages.

15-30-2502. Withholding of tax from wages. (1) Each employer making payment of wages shall withhold from wages a tax determined in accordance with the withholding tax tables prepared and issued by the department. (2) An employer who maintains two or more separate establishments within this state is considered to be a single employer for the purposes of this part. (3) A disregarded entity and its owner are considered to be a single employer for the purposes of this part.

History: En. Sec. 2, Ch. 246, L. 1955; amd. Sec. 3, Ch. 227, L. 1957; amd. Sec. 186, Ch. 516, L. 1973; R.C.M. 1947, 84-4943; amd. Sec. 2, Ch. 128, L. 1983; amd. Sec. 2, Ch. 254, L. 1995; amd. Sec. 71, Ch. 42, L. 1997; amd. Sec. 11, Ch. 491, L. 1997; amd. Sec. 3, Ch. 67, L. 2005; Sec. 15-30-202, MCA 2007; redes. 15-30-2502 by Sec. 1, Ch. 147, L. 2009.



15-30-2503. Employer liable for withholding taxes and statements.

15-30-2503. Employer liable for withholding taxes and statements. (1) Each employer is liable for the payments required by 15-30-2504, the amounts required to be deducted and withheld under this part, and the annual statements required by 15-30-2506 and 15-30-2507. The payments required by 15-30-2504 and the amounts required to be deducted and withheld, plus interest due, are a tax. With respect to the tax, the employer is the taxpayer. (2) The officer of a corporation whose responsibility it is to collect, truthfully account for, and pay to the state the amounts withheld from the corporation's employees and who fails to pay the withholdings is liable to the state for the amounts withheld and the penalty and interest due on the amounts. (3) (a) Each officer of the corporation is individually liable along with the corporation for filing statements to the extent that the officer has access to the requisite records and for unpaid taxes, penalties, and interest upon a determination that the officer: (i) possessed the responsibility to file statements and pay taxes on behalf of the corporation; and (ii) possessed the responsibility on behalf of the corporation for directing the filing of tax statements or the payment of other corporate obligations and exercised that responsibility, resulting in the corporation's failure to file statements required by this part or pay taxes due as required by this part. (b) In determining which corporate officer is liable, the department is not limited to considering the elements set forth in subsection (3)(a) to establish individual liability and may consider any other available information. (4) In the case of a corporate bankruptcy, the liability of the individual remains unaffected by the discharge of penalty and interest against the corporation. The individual remains liable for any statements and the amount of taxes, penalties, and interest unpaid by the corporation. (5) For the purpose of determining liability for the filing of statements and the remittance of taxes, penalties, and interest owed under this part: (a) each partner of a partnership is jointly and severally liable, along with the partnership, for any statements, taxes, penalties, and interest due while a partner; (b) each member of a limited liability company that is treated as a partnership or as a corporation for income tax purposes is jointly and severally liable, along with the limited liability company, for any statements, taxes, penalties, and interest due while a member; (c) the member of a single-member limited liability company that is disregarded for income tax purposes is jointly and severally liable, along with the limited liability company, for any statements, taxes, penalties, and interest due while a member; and (d) each manager of a manager-managed limited liability company is jointly and severally liable, along with the limited liability company, for any statements, taxes, penalties, and interest due while a manager. (6) If the employer fails to deduct and withhold the amounts specified in 15-30-2502 and the tax against which the deducted and withheld amounts would have been credited is paid, the amounts required to be deducted and withheld may not be collected from the employer.

History: En. Sec. 4, Ch. 246, L. 1955; R.C.M. 1947, 84-4945; amd. Sec; 1, Ch. 681, L. 1979; amd. Sec. 1, Ch. 33, L. 1991; amd. Sec. 12, Ch. 491, L. 1997; amd. Sec. 4, Ch. 67, L. 2005; Sec. 15-30-203, MCA 2007; redes. 15-30-2503 by Sec. 1, Ch. 147, L. 2009.



15-30-2504. Schedules for remitting income withholding taxes -- records.

15-30-2504. Schedules for remitting income withholding taxes -- records. (1) Subject to the due date provision in 15-30-2604(1)(b), an employer shall remit the taxes withheld from employee wages as follows: (a) An employer whose total liability for state income tax withholding during the preceding lookback period was $12,000 or more shall remit on an "accelerated schedule", which is the same as the employer's federal due dates for federal tax deposits. (b) An employer whose total liability for state income tax withholding during the preceding lookback period was less than $12,000 but more than $1,199 shall remit on a "monthly schedule" for which the remittance due date is on or before the 15th day of the month following the payment of wages. (c) An employer whose total liability for state income tax withholding during the preceding lookback period was less than $1,200 shall remit on an "annual schedule" for which the remittance due date is on or before February 28 of the year following payment of wages. (d) An employer who has no withholding to remit for a remittance period shall, on or before the due date of the applicable remittance schedule, submit a payment coupon showing that a zero amount is being remitted. (2) An employer who has not complied with the requirements of this section shall, upon written notice from the department, remit on the monthly schedule described in subsection (1)(b). (3) On or before November 1 of each year, the department shall notify the employers subject to the provisions of this section of the employers' remittance schedules for the following calendar year based upon the department's review of the preceding lookback period. (4) A new employer or an employer with no filing history is subject to the monthly remittance schedule in subsection (1)(b) until the department is able to determine the employer's proper remittance schedule by a review of the employer's first complete lookback period. (5) An employer may elect to remit payments on a more frequent basis than is required by subsection (1). (6) An employer may use alternative remittance methods in conjunction with the department's electronic remittance program in accordance with department rules. (7) If the department has reason to believe that collection of the amount of any tax withheld is in jeopardy, it may proceed as provided for under 15-1-703. (8) Each employer shall keep accurate payroll records containing the information that the department may prescribe by rule. Those records must be open to inspection and audit and may be copied by the department or its authorized representative at any reasonable time and as often as may be necessary. An employer who maintains its records outside Montana shall furnish copies of those records to the department at the employer's expense.

History: En. Sec. 5, Ch. 246, L. 1955; amd. Sec. 1, Ch. 212, L. 1967; amd. Sec. 187, Ch. 516, L. 1973; R.C.M. 1947, 84-4946; amd. Sec. 1, Ch. 28, Sp. L. June 1986; amd. Sec. 2, Ch. 289, L. 1989; amd. Sec. 5, Ch. 572, L. 1995; amd. Sec. 13, Ch. 491, L. 1997; amd. Sec. 1, Ch. 184, L. 1999; amd. Sec. 5, Ch. 67, L. 2005; Sec. 15-30-204, MCA 2007; redes. 15-30-2504 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 1, Ch. 269, L. 2011.



15-30-2505. Amount withheld considered as tax collected.

15-30-2505. Amount withheld considered as tax collected. All amounts deducted and withheld must be considered as a tax collected under the provisions of 15-30-2501 through 15-30-2509, and an employee does not have any right of action against the employer in respect to any money deducted and withheld from the employee's wages and paid to the state in compliance or intended compliance with 15-30-2501 through 15-30-2509.

History: En. Sec. 6, Ch. 246, L. 1955; R.C.M. 1947, 84-4947; R.C.M. 1947, 84-4947; amd. Sec. 168, Ch. 56, L. 2009; Sec. 15-30-205, MCA 2007; redes. 15-30-2505 by Sec. 1, Ch. 147, L. 2009.



15-30-2506. Annual withholding statement.

15-30-2506. Annual withholding statement. Every employer shall, prior to January 31 in each year, furnish to each employee a written statement showing the total wages paid by the employer to the employee during the preceding calendar year and showing the amount of the federal income tax deducted and withheld from the wages and the amount of the tax deducted and withheld under the provisions of 15-30-2501 through 15-30-2509. The statement must contain additional information and must be in the form that the department prescribes, and a duplicate of the statement must be filed by the employee with the employee's state income tax return.

History: En. Sec. 7, Ch. 246, L. 1955; amd. Sec. 188, Ch. 516, L. 1973; R.C.M. 1947, 84-4948; amd. Sec. 3, Ch. 289, L. 1989; amd. Sec. 169, Ch. 56, L. 2009; Sec. 15-30-206, MCA 2007; redes. 15-30-2506 by Sec. 1, Ch. 147, L. 2009.



15-30-2507. Annual statement by employer.

15-30-2507. Annual statement by employer. (1) Every employer shall, on or before February 28 in each year, file with the department a wage and tax statement for each employee in the form and summarizing information as the department requires, including the total wages paid to the employee during the preceding calendar year or any part of the calendar year and showing the total amount of the federal income tax deducted and withheld from the wages and the total amount of the tax deducted and withheld from the wages under the provisions of 15-30-2501 through 15-30-2509. (2) The annual statement filed by an employer with respect to the wage payments reported constitutes full compliance with the requirements of 15-30-2616 relating to the duties of information agents, and additional information return is not required with respect to the wage payments.

History: En. Sec. 9, Ch. 246, L. 1955; amd. Sec. 189, Ch. 516, L. 1973; R.C.M. 1947, 84-4950; amd. Sec. 1, Ch. 36, L. 1983; amd. Sec. 4, Ch. 289, L. 1989; amd. Sec. 7, Ch. 637, L. 1993; amd. Sec. 14, Ch. 491, L. 1997; amd. Sec. 2, Ch. 184, L. 1999; Sec. 15-30-207, MCA 2007; redes. 15-30-2507 by Sec. 1, Ch. 147, L. 2009.



15-30-2508. Withheld taxes held in trust for state.

15-30-2508. Withheld taxes held in trust for state. Every employer who deducts and withholds any amounts under the provisions of 15-30-2501 through 15-30-2509 shall hold the amounts in trust for the state of Montana.

History: En. Sec. 10, Ch. 246, L. 1955; amd. Sec. 190, Ch. 516, L. 1973; R.C.M. 1947, 84-4951; amd. Sec. 10, Ch. 439, L. 1981; amd. Sec. 1, Ch. 34, L. 1985; amd. Sec. 1, Ch. 489, L. 1987; amd. Sec. 15, Ch. 491, L. 1997; Sec. 15-30-208, MCA 2007; redes. 15-30-2508 by Sec. 1, Ch. 147, L. 2009.



15-30-2509. Violations by employer -- penalties, interest, and remedies.

15-30-2509. Violations by employer -- penalties, interest, and remedies. (1) The department shall, as provided in 15-1-216, add penalty and interest to the amount of all delinquent withholding taxes. (2) In addition to the penalties imposed by 15-1-216, the failure of an employer to furnish a wage and tax statement, as required by 15-30-2507(1), subjects the employer to a penalty of $5 for each failure, with a minimum of $50. (3) All remedies available to the state for the administration, enforcement, and collection of income taxes are available and apply to the tax required to be deducted and withheld under the provisions of 15-30-2501 through 15-30-2508 unless otherwise specifically provided for in this part.

History: (1)En. Sec. 13, Ch. 246, L. 1955; Sec. 84-4954, R.C.M. 1947; (2)En. Sec. 14, Ch. 246, L. 1955; amd. Sec. 191, Ch. 516, L. 1973; Sec; 84-4955, R.C.M. 1947; R.C.M. 1947, 84-4954, 84-4955(part); amd. Sec. 16, Ch. 491, L. 1997; amd. Sec. 8, Ch. 427, L. 1999; amd. Sec. 3, Ch. 108, L. 2001; amd. Sec. 1, Ch. 95, L. 2003; amd. Sec. 6, Ch. 67, L. 2005; Sec. 15-30-209, MCA 2007; redes. 15-30-2509 by Sec. 1, Ch. 147, L. 2009.



15-30-2510. Remitting withholding taxes electronically -- employer option -- timely remittance.

15-30-2510. Remitting withholding taxes electronically -- employer option -- timely remittance. (1) Subject to subsection (2), an employer may remit and file state income tax withholding electronically in any format established and approved by the department. (2) An employer shall obtain the department's prior approval before the employer may remit withholding taxes by electronic funds transfer. (3) If an employer remits withholding taxes electronically, the remittance is considered timely if made within 5 days after the due date of the payment.

History: En. Sec. 1, Ch. 572, L. 1995; amd. Sec. 3, Ch. 184, L. 1999; amd. Sec. 7, Ch. 67, L. 2005; Sec. 15-30-210, MCA 2007; redes. 15-30-2510 by Sec. 1, Ch. 147, L. 2009.



15-30-2511. Voluntary state withholding from federal annuity -- agreement with federal government.

15-30-2511. Voluntary state withholding from federal annuity -- agreement with federal government. (1) The director of revenue shall enter into an agreement with the federal office of personnel management to allow voluntary state tax withholding from federal annuity payments as provided in 5 U.S.C. 8345. (2) The department of revenue may adopt administrative rules necessary to implement the federal agreement entered into under subsection (1) and to comply with federal laws and regulations for voluntary withholding from federal annuity payments.

History: En. Sec. 1, Ch. 243, L. 1993; Sec. 15-30-215, MCA 2007; redes. 15-30-2511 by Sec. 1, Ch. 147, L. 2009.



15-30-2512. Estimated tax -- payment -- exceptions -- interest.

15-30-2512. Estimated tax -- payment -- exceptions -- interest. (1) (a) Each individual subject to tax under this chapter, except farmers or ranchers as defined in subsection (6), shall pay for the tax year, through employer withholding, as provided in 15-30-2502, through payment of estimated tax in four installments, as provided in subsection (2) of this section, or through a combination of employer withholding and estimated tax payments, at least: (i) 90% of the tax for the current tax year, less tax credits and withholding allowed the taxpayer; or (ii) an amount equal to 100% of the individual's tax liability for the preceding tax year, if the preceding tax year was a period of 12 months and if the individual filed a return for the tax year. (b) Payment of estimated taxes under this section is not required if: (i) the combined tax liability of employer withholding and estimated tax for the current year is less than $500 after reductions for credits and withholding; (ii) the individual did not have any tax liability for the preceding tax year, which was a tax year of 12 months, and if the individual was a citizen or resident of the United States throughout that tax year; (iii) the underpayment was caused by reason of casualty, disaster, or other unusual circumstances that the department determines to constitute good cause; or (iv) the individual retired in the tax year after having attained the age of 62 or if the individual became disabled in the tax year. In addition, payment of estimated taxes under this section is not required in the tax year following the tax year in which the individual retired or became disabled. (2) Estimated taxes must be paid in four installments according to one of the following schedules: (a) Subject to the due date provision in 15-30-2604(1)(b), for each taxpayer whose tax year begins on January 1, estimated tax payments are due on the following dates: InstallmentDate FirstApril 15 SecondJune 15 ThirdSeptember 15 FourthJanuary 15 of the following tax year (b) Subject to the due date provision in 15-30-2604(1)(b), for each taxpayer whose tax year begins on a date other than January 1, estimated tax payments are due on the following dates: InstallmentDate First15th day of the 4th month following the beginning of the tax year Second15th day of the 6th month following the beginning of the tax year Third15th day of the 9th month following the beginning of the tax year Fourth15th day of the month following the close of the tax year (3) (a) Except as provided in subsection (4), each installment must be 25% of the required annual payment determined pursuant to subsection (1). If the taxpayer's tax situation changes, each succeeding installment must be proportionally changed so that the balance of the required annual payment is paid in equal installments over the remaining period of time. (b) If the taxpayer's tax situation changes after the date for the first installment or any subsequent installment, as specified in subsection (2)(a) or (2)(b), so that the taxpayer is required to pay estimated taxes, the taxpayer shall pay 25% for each succeeding installment except for the first one in which a payment is required. For estimated taxes required to be paid beginning with the second installment provided for in subsection (2)(a) or (2)(b), the taxpayer shall pay 50% for that installment and 25% for the third and fourth installments, respectively. For estimated taxes required to be paid beginning with the third installment provided for in subsection (2)(a) or (2)(b), the taxpayer shall pay 75% for that installment and 25% for the fourth installment. (4) (a) If for any required installment the taxpayer determines that the installment payment is less than the amount determined under subsection (3)(a), the lower amount may be paid as an annualized income installment. (b) For any required installment, the annualized income installment is the applicable percentage described in subsection (4)(c) applied to the tax computed on the basis of annualized taxable income in the tax year for the months ending before the due date for the installment less the total amount of any prior required installments for the tax year. (c) For the purposes of this subsection (4), the applicable percentage is determined according to the following schedule: Required InstallmentApplicable Percentage First22.5% Second45% Third67.5% Fourth90% (d) A reduction in a required installment resulting from the application of an annualized income installment must be recaptured by increasing the amount of the next required installment, determined under subsection (3)(a), by the amount of the reduction. Any subsequent installment must be increased by the amount of the reduction until the amount has been recaptured. (5) (a) If an estimated tax, an employer withholding tax, or a combination of estimated tax and employer withholding tax is underpaid, there must be added to the amount due under this chapter interest on the amount of the underpayment as provided in 15-1-216. The interest is computed on the amount of the underpayment, as determined in subsection (5)(b), for the period from the time the payment was due to the date payment was made or to the 15th day of the 4th month of the year following the tax year in which the payment was to be made, whichever is earlier. (b) For the purpose of determining the amount of interest due in subsection (5)(a), the amount of the underpayment is the required installment amount less the installment amount paid, if any, on or before the due date for the installment. (c) For the purpose of determining the amount of interest due in subsection (5)(a), an estimated payment must be credited against unpaid required installments in the order in which those installments are required to be paid. (d) For a married taxpayer filing separately on the same form, the interest provided for in subsection (5)(a) must be computed on the combined tax liability after reductions for credits and withholding, as shown on the taxpayer's return. (e) Interest may not be charged with respect to any underpayment of the fourth installment of estimated taxes if: (i) the taxpayer pays in full the amount computed on the return as payable; and (ii) the taxpayer files a return on or before the last day of the month following the close of the tax year referred to in subsection (2)(a) or (2)(b). (6) For the purposes of this section, "farmer or rancher" means a taxpayer who derives at least 66 2/3% of the taxpayer's gross income, as defined in 15-30-2101, from farming or ranching operations, or both. (7) The department shall promulgate rules governing reasonable extensions of time for paying the estimated tax. An extension may not be for more than 6 months.

History: En. 84-4939 by Sec. 12, Ch. 260, L. 1955; amd. Sec. 183, Ch; 516, L. 1973; amd. Sec. 1, Ch. 374, L. 1977; R.C.M. 1947, 84-4939(part); amd. Sec. 1, Ch. 17, Sp. L. January 1992; amd. Sec. 9, Ch. 427, L. 1999; amd. Sec. 10, Ch. 143, L. 2001; amd. Sec. 8, Ch. 594, L. 2005; Sec. 15-30-241, MCA 2007; redes. 15-30-2512 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 2, Ch. 269, L. 2011.



15-30-2513. through reserved.

15-30-2513 through 15-30-2520 reserved.



15-30-2521. Policy and purpose.

15-30-2521. Policy and purpose. (1) It is the policy and intent of the legislature that lottery proceeds received by a person who redeems a ticket or chance to win a prize on a ticket or chance purchased in Montana under the provisions of Title 23, chapter 7, is Montana source income, notwithstanding the residence of the person or entity that redeems the ticket. This policy statement affirms that the legislature has always considered lottery proceeds to be Montana source income. (2) The purpose of 15-30-2522 is to ensure that lottery proceeds that are Montana source income are subject to the withholding tax under the individual income tax laws of the state.

History: En. Sec. 1, Ch. 488, L. 1993; Sec. 15-30-246, MCA 2007; redes. 15-30-2521 by Sec. 1, Ch. 147, L. 2009.



15-30-2522. Withholding of lottery winnings.

15-30-2522. Withholding of lottery winnings. (1) When making any payment of winnings that are subject to withholding, the state lottery commission, created under Title 23, chapter 7, part 2, shall deduct and withhold from the payment a tax in an amount equal to 6.9% of the payment. (2) For the purposes of this section, the phrase "winnings that are subject to withholding" means the proceeds in excess of $5,000 won from a lottery game operated pursuant to Title 23, chapter 7. (3) Every person who receives a payment of winnings that are subject to withholding shall furnish the state lottery commission with a signed statement containing the name, address, and taxpayer identification number of the recipient and of every person entitled to any portion of the payment. The signed statement must be treated as a statement under oath or equivalent affirmation for the purposes of 45-7-202, relating to the criminal offense of false swearing.

History: En. Sec. 2, Ch. 488, L. 1993; Sec. 15-30-247, MCA 2007; redes. 15-30-2522 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 1, Ch. 340, L. 2011.



15-30-2523. Determination of employer status.

15-30-2523. Determination of employer status. A final determination by either the department of labor and industry or the workers' compensation court that an employer-employee relationship existed between the taxpayer and certain individuals subjecting the taxpayer to the requirements of this chapter is not subject to any further administrative or judicial challenge in any proceeding before or with the department of revenue concerning a determination of the proper amount of state income tax withholding.

History: En. Sec. 4, Ch. 529, L. 1995; amd. Sec. 4, Ch. 184, L. 1999; amd. Sec. 1, Ch. 442, L. 1999; amd. Sec. 8, Ch. 67, L. 2005; Sec. 15-30-248, MCA 2007; redes. 15-30-2523 by Sec. 1, Ch. 147, L. 2009.



15-30-2524. through reserved.

15-30-2524 through 15-30-2530 reserved.



15-30-2531. Credits and refunds -- period of limitations.

15-30-2531. Credits and refunds -- period of limitations. (1) If the department determines by examination of an employer's account, or upon claim filed by an employer, that the employer has overpaid the amount of tax, penalty, or interest, the amount of the overpayment may be refunded to the employer or applied to current or future obligations of any tax, penalty, or interest for any tax contained in this title at the discretion of the taxpayer. (2) A credit or refund may be allowed only if the claim is filed or the determination is made within 5 years of the due date prescribed for filing a report or 1 year from the date of the notification of the overpayment by the department. (3) The department shall notify the employer of the overpayment and the credit or refund options available to the employer. A credit must be applied to the employer account unless directed otherwise by the employer. (4) If a claim is disallowed, the department shall notify the employer. The decision disallowing the claim is subject to review as provided in 15-1-211. (5) Interest is: (a) allowed on an overpayment at the same rate as charged for late tax payments under this part; (b) payable from the due date of the payment or the date overpayment was verified, whichever is later; (c) not payable if the overpayment is applied to current or future obligations with the department. (6) Interest is not allowed if the overpayment is refunded within 45 days from the date the employer directs the department to refund the overpayment. (7) If additional information is required to verify the amount of the overpayment, the 45-day period in subsection (6) does not begin until the information is provided.

History: En. Sec. 4, Ch. 491, L. 1997; Sec. 15-30-255, MCA 2007; redes. 15-30-2531 by Sec. 1, Ch. 147, L. 2009.



15-30-2532. through reserved.

15-30-2532 through 15-30-2535 reserved.



15-30-2536. Short title.

15-30-2536. Short title. Sections 15-30-2536 through 15-30-2547 may be cited as the "Mineral Royalty Backup Withholding Act".

History: En. Sec. 1, Ch. 468, L. 2007; Sec. 15-30-261, MCA 2007; redes. 15-30-2536 by Sec. 1, Ch. 147, L. 2009.



15-30-2537. Definitions.

15-30-2537. Definitions. As used in 15-30-2536 through 15-30-2547, the following definitions apply: (1) "Mineral" has the meaning provided in 15-38-103. (2) "Publicly traded partnership" means a publicly traded partnership, as defined in section 7704 of the Internal Revenue Code, 26 U.S.C. 7704, that is not treated as a corporation. (3) "Remitter" means an individual, entity, or trust that makes royalty payments to royalty owners. (4) "Royalty owner" means a person or entity entitled to receive periodic payments for a nonworking interest in the production of oil or gas or in the severance of other minerals from the mineral estate.

History: En. Sec. 2, Ch. 468, L. 2007; Sec. 15-30-262, MCA 2007; redes. 15-30-2537 by Sec. 1, Ch. 147, L. 2009.



15-30-2538. Withholding required on mineral royalty payments.

15-30-2538. Withholding required on mineral royalty payments. Except as provided in 15-30-2539, each remitter shall withhold from each royalty payment made to a royalty owner an amount equal to 6% of the net amount payable to the royalty owner.

History: En. Sec. 3, Ch. 468, L. 2007; Sec. 15-30-263, MCA 2007; redes. 15-30-2538 by Sec. 1, Ch. 147, L. 2009.



15-30-2539. Withholding -- no application under certain conditions.

15-30-2539. Withholding -- no application under certain conditions. (1) The provisions of 15-30-2536 through 15-30-2547 do not apply to royalty payments made to a royalty owner if the royalty owner is: (a) the United States or an agency of the federal government, this state or a political subdivision of this state, or another state or a political subdivision of another state; (b) a federally recognized Indian tribe with respect to on-reservation oil and gas production pursuant to a lease entered into under the Indian Mineral Leasing Act of 1938, 25 U.S.C. 396a through 396g; (c) the United States as trustee for individual Indians; (d) a publicly traded partnership; (e) an organization that is exempt from taxation under 15-31-102; or (f) the same person or entity as the remitter. (2) (a) The provisions of 15-30-2536 through 15-30-2547 do not apply to a remitter that produces less than 100,000 barrels of oil and less than 500 million cubic feet of gas annually. The department shall determine a remitter's annual production of oil and gas based upon a 3-year rolling average of the remitter's annual production as reported by the remitter to the Montana board of oil and gas conservation. (b) Each producer that is exempted from withholding under subsection (2)(a) shall make an annual return to report royalty payments that exceed the dollar amounts in subsection (3). The return must be made under rules adopted by the department and be as nearly identical as possible to federal rules for internal revenue service form 1099 under section 6041, et seq., of the Internal Revenue Code, 26 U.S.C. 6041, et seq. (c) Each year, a publicly traded partnership that is exempt from withholding under subsection (1)(d) shall transmit to the department, in an electronic format approved by the department, each partner's U.S. department of the treasury schedule K-1, form 1065 or 1065-B, as applicable, filed electronically for the year with the internal revenue service. (d) A royalty owner that is a publicly traded partnership or an organization that is exempt from taxation under 15-31-102 shall report to the remitter and department under oath, on a form prescribed by the department, all information necessary to establish that the remitter is not required under 15-30-2538 to withhold royalty payments made to the partnership or organization. (3) If the royalty payment made to a royalty owner subject to withholding under the provisions of 15-30-2536 through 15-30-2547 is less than $166 for the current withholding period or is less than $2,000 if the payment is annualized, then the department may grant a remitter's request to forego withholding the tax from the royalty payment made to that royalty owner for the current withholding period or, if applicable, the royalty payments for the annual period. (4) The department may, by rule, establish minimum royalty amounts subject to withholding under the provisions of 15-30-2536 through 15-30-2547, other than for oil and gas production, if the department determines that the withholding against the minimal amount of royalties is inefficient.

History: En. Sec. 4, Ch. 468, L. 2007; Sec. 15-30-264, MCA 2007; redes. 15-30-2539 by Sec. 1, Ch. 147, L. 2009.



15-30-2540. Remitter liable for withholding taxes and statements -- liability mitigation -- sufficiency of mailing address.

15-30-2540. Remitter liable for withholding taxes and statements -- liability mitigation -- sufficiency of mailing address. (1) Each remitter is liable for the payment required by 15-30-2541, the amount required to be deducted and withheld under 15-30-2536 through 15-30-2547, and the annual statements required by 15-30-2543 and 15-30-2544. The payments required by 15-30-2541 and the amounts required to be deducted and withheld, plus penalty and interest due, are a tax. With respect to the tax, the remitter is the taxpayer. (2) The officer of a corporation whose responsibility it is to collect, truthfully account for, and pay to the state the amounts withheld from mineral royalty payments and who fails to pay the withholdings is liable to the state for the amounts withheld and the penalty and interest due on the amounts. (3) (a) Subject to subsections (3)(b) and (6), each officer of the corporation is individually liable, along with the corporation, for filing statements, to the extent that the officer has access to the requisite records, and for unpaid taxes, penalties, and interest upon a determination that the officer: (i) possessed the responsibility to file statements and pay taxes on behalf of the corporation; and (ii) possessed the responsibility on behalf of the corporation for directing the filing of tax statements or the payment of other corporate obligations and exercised that responsibility, resulting in the corporation's failure to file statements required by 15-30-2536 through 15-30-2547 or to pay taxes due as required by 15-30-2536 through 15-30-2547. (b) If a corporate remitter violates the provisions of 15-30-2536 through 15-30-2547, the department shall first apply the provisions of 15-30-2546 against the corporation. If the corporation fails to remedy the violation, then the department shall apply the provisions of 15-30-2546 against each responsible corporate officer as determined in subsections (3)(a) and (3)(c) of this section. (c) In determining which corporate officer is liable, the department is not limited to considering the elements set forth in subsection (3)(a) to establish individual liability and may consider any other available information. (4) In the case of a corporate bankruptcy, the liability of the individual remains unaffected by the discharge of penalty and interest against the corporation. The individual remains liable for any statements and the amount of taxes, penalties, and interest unpaid by the corporation. (5) Subject to subsection (6), for the purpose of determining liability for the filing of statements and the payment of taxes, penalties, and interest owed under 15-30-2536 through 15-30-2547: (a) each partner of a partnership is jointly and severally liable, along with the partnership, for any statements, taxes, penalties, and interest due while a partner; (b) each member of a limited liability company that is treated as a partnership or as a corporation for income tax purposes is jointly and severally liable, along with the limited liability company, for any statements, taxes, penalties, and interest due while a member; (c) the member of a single-member limited liability company that is disregarded for income tax purposes is jointly and severally liable, along with the limited liability company, for any statements, taxes, penalties, and interest due while a member; and (d) each manager of a manager-managed limited liability company is jointly and severally liable, along with the limited liability company, for any statements, taxes, penalties, and interest due while a manager. (6) The liability of an individual described in subsection (3) or (5) for taxes, penalties, and interest is released if and to the extent that the amount required to be deducted and withheld under 15-30-2536 through 15-30-2547 is deposited in a separate account that is: (a) established in a bank, as defined in 32-1-102, located in Montana; (b) designated as a special fund in trust for the state; and (c) payable to the department. (7) If the remitter fails to deduct and withhold the amounts specified in 15-30-2538 and the tax, against which the deducted and withheld amounts would have been credited, is paid, the amounts required to be deducted and withheld may not be collected from the remitter.

History: En. Sec. 5, Ch. 468, L. 2007; Sec. 15-30-265, MCA 2007; redes. 15-30-2540 by Sec. 1, Ch. 147, L. 2009.



15-30-2541. Royalty withholding tax remittance schedule -- alternative schedules and methods -- records.

15-30-2541. Royalty withholding tax remittance schedule -- alternative schedules and methods -- records. (1) Except as provided in subsection (2), each remitter is required to file a quarterly return, on a form prescribed by the department, and remit to the department the amount of tax withheld on royalty payments according to the following schedule: (a) for royalty payments made during January, February, and March of each calendar year, the amount withheld is due on or before April 30 of the year; (b) for royalty payments made during April, May, and June of each calendar year, the amount withheld is due on or before July 31 of the year; (c) for royalty payments made during July, August, and September of each calendar year, the amount withheld is due on or before October 31 of the year; and (d) for royalty payments made during October, November, and December of each calendar year, the amount withheld is due on or before January 31 of the following year. (2) A remitter may request an alternative remittance schedule other than the schedule required by subsection (1). The department may consider situations, such as administrative and taxpayer convenience and frequency of royalty payments, in determining whether to approve an alternative remittance schedule. (3) A remitter may elect to remit and file mineral backup withholding electronically in any format established and approved by the department if the remitter obtains prior approval from the department before remitting the tax by electronic funds transfer. (4) If a remitter remits withholding taxes electronically, the remittance is considered timely if made within 5 days after the due date of the payment. (5) If the department has reason to believe that collection of the amount of any tax withheld is in jeopardy, it may proceed as provided under 15-1-703. (6) Each remitter shall keep accurate royalty payment and withholding records containing the information that the department may prescribe by rule. Those records must be open to inspection and audit and may be copied by the department or its authorized representative at any reasonable time and as often as may be necessary. A remitter that maintains its records outside of Montana shall furnish copies of those records to the department at the remitter's expense.

History: En. Sec. 6, Ch. 468, L. 2007; Sec. 15-30-266, MCA 2007; redes. 15-30-2541 by Sec. 1, Ch. 147, L. 2009.



15-30-2542. Amount of royalty payment withheld considered taxes collected.

15-30-2542. Amount of royalty payment withheld considered taxes collected. The amounts deducted and withheld from royalty payments are considered taxes collected under the provisions of 15-30-2536 through 15-30-2547. A royalty owner does not have a right of action against the remitter for any amount deducted and withheld from the royalty owner's royalty and paid to the state in compliance or intended compliance with 15-30-2536 through 15-30-2547. The amounts deducted and withheld and paid to the state in compliance or intended compliance with 15-30-2536 through 15-30-2547 are not subject to the provisions of 82-10-103.

History: En. Sec. 7, Ch. 468, L. 2007; Sec. 15-30-267, MCA 2007; redes. 15-30-2542 by Sec. 1, Ch. 147, L. 2009.



15-30-2543. Annual withholding statement to royalty owner.

15-30-2543. Annual withholding statement to royalty owner. Before January 31 of each year, each remitter shall furnish to each royalty owner a statement, on a form prescribed by the department, showing the total royalties paid by the remitter to the royalty owner during the preceding calendar year and showing the amount of the tax deducted and withheld from the royalty payments. The royalty owner shall file a duplicate of the statement with the royalty owner's state income tax return.

History: En. Sec. 8, Ch. 468, L. 2007; Sec. 15-30-268, MCA 2007; redes. 15-30-2543 by Sec. 1, Ch. 147, L. 2009.



15-30-2544. Remitter to furnish annual statement to department.

15-30-2544. Remitter to furnish annual statement to department. (1) On or before February 28 of each year, each remitter shall file with the department a royalty and tax statement, on a form provided by the department, that shows the total royalties paid to each royalty owner subject to withholding during the preceding calendar year or any portion of the preceding calendar year and the total amount of the tax deducted and withheld from the royalty payments under the provisions of 15-30-2536 through 15-30-2547 for the same period. (2) The annual statement filed by a remitter under this section complies with the requirements of 15-30-2616 relating to the duties of information agents. An additional information return is not required with respect to the royalty payments. (3) The department shall make the forms described in 15-30-2541 and this section available no later than November 15, 2007.

History: En. Sec. 9, Ch. 468, L. 2007; Sec. 15-30-269, MCA 2007; redes. 15-30-2544 by Sec. 1, Ch. 147, L. 2009.



15-30-2545. Withheld taxes held in trust for state.

15-30-2545. Withheld taxes held in trust for state. Each remitter that deducts and withholds the amounts under the provisions of 15-30-2536 through 15-30-2547 shall hold the amounts in trust for the state.

History: En. Sec. 10, Ch. 468, L. 2007; Sec. 15-30-270, MCA 2007; redes. 15-30-2545 by Sec. 1, Ch. 147, L. 2009.



15-30-2546. Violations by remitter -- penalties -- interest -- remedies.

15-30-2546. Violations by remitter -- penalties -- interest -- remedies. (1) The department shall, as provided in 15-1-216, add penalty and interest to the amount of all delinquent withholding taxes. (2) A remitter that purposely fails to furnish the royalty and tax statement required by 15-30-2544 is subject to a penalty of $50 for each failure, with a minimum of $1,000. The penalties imposed by this subsection are in addition to the penalties imposed by 15-1-216. (3) All remedies available to the state for the administration, enforcement, and collection of income taxes are available and apply to the tax required to be deducted and withheld under the provisions of 15-30-2536 through 15-30-2547 unless otherwise specifically provided for in this part.

History: En. Sec. 11, Ch. 468, L. 2007; Sec. 15-30-271, MCA 2007; redes. 15-30-2546 by Sec. 1, Ch. 147, L. 2009.



15-30-2547. Rulemaking authority.

15-30-2547. Rulemaking authority. The department shall adopt rules that may be necessary to administer and enforce the provisions of 15-30-2536 through 15-30-2547.

History: En. Sec. 12, Ch. 468, L. 2007; Sec. 15-30-272, MCA 2007; redes. 15-30-2547 by Sec. 1, Ch. 147, L. 2009.






Part 26. Collection and Administration

15-30-2601. Tax as personal debt.

15-30-2601. Tax as personal debt. Every tax imposed by this chapter and all increases, interest, and penalties thereon shall be from the time they are due and payable a personal debt from the person or fiduciary liable to pay the same to the state.

History: En. Sec. 4, Ch. 181, L. 1933; re-en. Sec. 2295.4, R.C.M. 1935; R.C.M. 1947, 84-4904; Sec. 15-30-141, MCA 2007; redes. 15-30-2601 by Sec. 1, Ch. 147, L. 2009.



15-30-2602. Returns and payment of tax -- penalty and interest -- refunds -- credits -- inflation adjustment.

15-30-2602. Returns and payment of tax -- penalty and interest -- refunds -- credits -- inflation adjustment. (1) For both resident and nonresident taxpayers, each single individual and each married individual not filing a joint return with a spouse and having a gross income for the tax year of more than $3,560, as adjusted under the provisions of subsection (6), and married individuals not filing separate returns and having a combined gross income for the tax year of more than $7,120, as adjusted under the provisions of subsection (6), are liable for a return to be filed on forms and according to rules that the department may prescribe. The gross income amounts referred to in this subsection (1) must be increased by $1,900, as adjusted under the provisions of 15-30-2114(6), for each additional personal exemption allowance that the taxpayer is entitled to claim for the taxpayer and the taxpayer's spouse under 15-30-2114(3) and (4). (2) In accordance with instructions set forth by the department, each taxpayer who is married and living with a husband or wife and is required to file a return may, at the taxpayer's option, file a joint return with the husband or wife even though one of the spouses has neither gross income nor deductions. If a joint return is made, the tax must be computed on the aggregate taxable income and, subject to 15-30-2646, the liability with respect to the tax is joint and several. If a joint return has been filed for a tax year, the spouses may not file separate returns after the time for filing the return of either has expired unless the department consents. (3) If a taxpayer is unable to make the taxpayer's own return, the return must be made by an authorized agent or by a guardian or other person charged with the care of the person or property of the taxpayer. (4) All taxpayers, including but not limited to those subject to the provisions of 15-30-2502 and 15-30-2512, shall compute the amount of income tax payable and shall, on or before the date required by this chapter for filing a return, pay to the department any balance of income tax remaining unpaid after crediting the amount withheld, as provided by 15-30-2502, and any payment made by reason of an estimated tax return provided for in 15-30-2512. However, the tax computed must be greater by $1 than the amount withheld and paid by estimated return as provided in this chapter. If the amount of tax withheld and the payment of estimated tax exceed by more than $1 the amount of income tax as computed, the taxpayer is entitled to a refund of the excess. (5) If the department determines that the amount of tax due is greater than the amount of tax computed by the taxpayer on the return, the department shall mail a notice to the taxpayer as provided in 15-30-2642 of the additional tax proposed to be assessed, including penalty and interest as provided in 15-1-216. (6) By November 1 of each year, the department shall multiply the minimum amount of gross income necessitating the filing of a return by the inflation factor for the tax year. These adjusted amounts are effective for that tax year, and persons who have gross incomes less than these adjusted amounts are not required to file a return. (7) Individual income tax forms distributed by the department for each tax year must contain instructions and tables based on the adjusted base year structure for that tax year.

History: En. Sec. 14, Ch. 181, L. 1933; re-en. Sec. 2295.14, R.C.M. 1935; amd. Sec. 1, Ch. 34, L. 1949; amd. Sec. 8, Ch. 260, L. 1955; amd. Sec. 2, Ch. 227, L. 1957; amd. Sec. 5, Ch. 253, L. 1959; amd. Sec. 1, Ch. 201, L; 1963; amd. Sec. 1, Ch. 347, L. 1969; amd. Sec. 1, Ch. 450, L. 1973; amd; Sec. 171, Ch. 516, L. 1973; amd. Sec. 1, Ch. 159, L. 1977; R.C.M. 1947, 84-4914(part); amd. Sec. 12, Ch. 698, L. 1979; amd. Secs. 5, 6, I.M. No; 86, approved Nov. 4, 1980; amd. Sec. 1, Ch. 4, L. 1981; amd. Sec. 2, Ch; 477, L. 1981; amd. Sec. 3, Ch. 548, L. 1981; amd. Sec. 8, Ch. 14, Sp. L. July 1992; amd. Sec. 12, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 2, Ch. 435, L. 1995; amd. Sec. 1, Ch. 67, L. 1999; amd. Sec. 7, Ch. 427, L. 1999; amd. Sec. 1, Ch. 10, L. 2003; amd. Sec. 48, Ch. 544, L. 2003; amd. Sec. 5, Ch. 594, L. 2005; Sec. 15-30-142, MCA 2007; redes. 15-30-2602 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 4, Ch. 470, L. 2009.



15-30-2603. Return of fiduciary.

15-30-2603. Return of fiduciary. Every fiduciary, except receivers appointed by authority of law in possession of only part of the property of a taxpayer, shall make a return for the individual or estate or trust from whom the fiduciary acts. Fiduciaries required to make returns under this section are subject to all the provisions of this chapter that apply to taxpayers.

History: En. Sec. 17, Ch. 181, L. 1933; re-en. Sec. 2295.17, R.C.M. 1935; amd. Sec. 10, Ch. 260, L. 1955; R.C.M. 1947, 84-4917; amd. Sec. 165, Ch. 56, L. 2009; Sec. 15-30-143, MCA 2007; redes. 15-30-2603 by Sec. 1, Ch. 147, L. 2009.



15-30-2604. Time for filing -- extensions of time.

15-30-2604. Time for filing -- extensions of time. (1) (a) Except as provided in subsection (1)(b), a return must be made to the department on or before the 15th day of the 4th month following the close of the taxpayer's fiscal year, or if the return is made on the basis of the calendar year, then the return must be made on or before April 15 following the close of the calendar year. (b) (i) If the due date of the return falls on a holiday that defers a filing date as recognized by the internal revenue service and that is not observed in Montana, the return may be made on the first business day after the holiday. (ii) The department may extend filing dates and defer or waive interest, penalties, and other effects of late filing for a period not exceeding 1 year for taxpayers affected by a federally declared disaster or a terroristic or military action recognized for federal tax purposes under 26 U.S.C. 7508A. (2) The return must set forth those facts that the department considers necessary for the proper enforcement of this chapter. An affidavit or affirmation must be attached to the return from the persons making the return verifying that the statements contained in the return are true. Blank forms of return must be furnished by the department upon application, but failure to secure the form does not relieve the taxpayer of the obligation to make a return required under this chapter. A taxpayer liable for a tax under this chapter shall pay a minimum tax of $1. (3) (a) Subject to subsections (3)(b) and (3)(c), a taxpayer is allowed an automatic extension of time for filing the taxpayer's return of up to 6 months following the date prescribed for filing of the tax return. (b) (i) Except as provided in subsection (3)(c), on or before the due date of the return, the taxpayer shall pay by estimated tax payments, withholding tax, or a combination of estimated tax payments and withholding tax 90% of the current year's tax liability or 100% of the previous year's tax liability. (ii) The remaining tax, penalty, and interest of the current year's tax liability not paid under subsection (3)(b)(ii) must be paid when the return is filed. Penalty and interest must be added to the tax due as provided in 15-1-216. (c) A taxpayer that has a tax liability of $200 or less for the current year may pay the entire amount of the tax, without penalty or interest under 15-1-216, on or before the due date of the return under subsection (3)(a). If the tax is not paid on or before the due date of the return under subsection (3)(a), penalty and interest must be added to the tax due as provided in 15-1-216 from the original due date of the return. (4) The department may grant an additional extension of time for the filing of a return whenever in its judgment good cause exists. (5) Except as provided in subsection (3)(c), the extension of time for filing a return is not an extension of time for the payment of taxes.

History: En. Sec. 29, Ch. 181, L. 1933; re-en. Sec. 2295.19, R.C.M. 1935; amd. Sec. 1, Ch. 105, L. 1935; amd. Sec. 172, Ch. 516, L. 1973; amd. Sec; 1, Ch. 340, L. 1975; R.C.M. 1947, 84-4919; amd. Sec. 1, Ch. 169, L. 1981; amd. Sec. 1, Ch. 796, L. 1991; amd. Sec. 1, Ch. 560, L. 1995; amd. Sec. 1, Ch. 26, L. 1999; Sec. 15-30-144, MCA 2007; redes. 15-30-2604 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 5, Ch. 470, L. 2009; amd. Sec. 3, Ch. 269, L. 2011; amd. Sec. 2, Ch. 381, L. 2011; amd. Sec. 7, Ch. 123, L. 2013.



15-30-2605. Revision of return by department -- statute of limitations -- examination of records and persons.

15-30-2605. Revision of return by department -- statute of limitations -- examination of records and persons. (1) If, in the opinion of the department, any return of a taxpayer is in any essential respect incorrect, it may revise the return. (2) If a taxpayer does not file a return as required under this chapter, the department may, at any time, audit the taxpayer or estimate the taxable income of the taxpayer from any information in its possession and, based upon the audit or estimate, assess the taxpayer for the taxes, penalties, and interest due the state. (3) Except as provided in subsections (2) and (4), the amount of tax due under any return may be determined by the department within 5 years after the return was filed, regardless of whether the return was filed on or after the last day prescribed for filing. For the purposes of 15-30-2607 and this section, a tax return due under this chapter and filed before the last day prescribed by law or rule is considered to be filed on the last day prescribed for filing. (4) If a taxpayer, with intent to evade the tax, purposely or knowingly files a false or fraudulent return that violates a provision of this chapter, the amount of tax due may be determined at any time after the return is filed and the tax may be collected at any time after it becomes due. (5) The department, for the purpose of ascertaining the correctness of any return or for the purpose of making an estimate of taxable income of any person where information has been obtained, may also examine or cause to have examined by any agent or representative designated by it for that purpose any books, papers, or records of memoranda bearing upon the matters required to be included in the return and may require the attendance of the person rendering the return or any officer or employee of the person or the attendance of any person having knowledge in the premises and may take testimony and require proof material for its information, with power to administer oaths to the person or persons.

History: En. Sec. 20, Ch. 181, L. 1933; re-en. Sec. 2295.20, R.C.M. 1935; amd. Sec. 1, Ch. 103, L. 1955; amd. Sec. 173, Ch. 516, L. 1973; R.C.M. 1947, 84-4920; amd. Sec. 2, Ch. 648, L. 1979; amd. Sec. 1, Ch. 520, L. 1993; Sec. 15-30-145, MCA 2007; redes. 15-30-2605 by Sec. 1, Ch. 147, L. 2009.



15-30-2606. Tolling of statute of limitations.

15-30-2606. Tolling of statute of limitations. The running of the statute of limitations provided for under 15-30-2605 must be suspended during any period that the federal statute of limitations for collection of federal income tax has been suspended by written agreement signed by the taxpayer or when the taxpayer has instituted an action that has the effect of suspending the running of the federal statute of limitations and for 1 additional year. If the taxpayer fails to file an amended Montana return as required by 15-30-2619, the statute of limitations does not apply until 5 years from the date the federal changes become final or the amended federal return was filed. If the taxpayer omits from gross income an amount properly includable as gross income and the amount is in excess of 25% of the amount of adjusted gross income stated in the return, the statute of limitations does not apply for 2 additional years from the time specified in 15-30-2605.

History: En. Sec. 2, Ch. 103, L. 1955; amd. Sec. 1, Ch. 61, L. 1967; R.C.M; 1947, 84-4920.1; Sec. 15-30-146, MCA 2007; redes. 15-30-2606 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 6, Ch. 470, L. 2009.



15-30-2607. Application for revision -- appeal.

15-30-2607. Application for revision -- appeal. An application for revision may be filed with the department by a taxpayer within 5 years from the last day prescribed for filing the return as provided in 15-30-2605(3), regardless of whether the return was filed on or after the last day prescribed for filing. If the department has revised a return pursuant to 15-30-2605(3), the taxpayer may revise the same return until the liability for that tax year is finally determined. If the taxpayer is not satisfied with the action taken by the department, the taxpayer may appeal to the state tax appeal board.

History: En. Sec. 22, Ch. 181, L. 1933; re-en. Sec. 2295.22, R.C.M. 1935; amd. Sec. 1, Ch. 58, L. 1955; amd. Sec. 2, Ch. 201, L. 1963; amd. Sec. 102, Ch. 405, L. 1973; amd. Sec. 174, Ch. 516, L. 1973; R.C.M. 1947, 84-4922; amd. Sec. 2, Ch. 520, L. 1993; Sec. 15-30-147, MCA 2007; redes. 15-30-2607 by Sec. 1, Ch. 147, L. 2009.



15-30-2608. Judicial review.

15-30-2608. Judicial review. (1) The determination of the state tax appeal board may be reviewed in the district court for Lewis and Clark County or the county in which the taxpayer resides or in which the taxpayer's principal office or place of business is located by a complaint filed by the taxpayer or the department within 60 days after the receipt of notice of the determination. Proceedings for review must be otherwise as specified under the Montana Administrative Procedure Act. (2) The remedies provided by this chapter for the collection of the tax must be stayed, and an assessment, distraint, or proceedings in court for collection of the taxes may not be made, begun, or prosecuted until 90 days after the court action is finally determined. From any determination of the court, an appeal to the supreme court may be taken by either party.

History: En. Sec. 1, Ch. 212, L. 1957; amd. Sec. 103, Ch. 405, L. 1973; amd. Sec. 6, Ch. 155, L. 1977; R.C.M. 1947, 84-4923.1; amd. Sec. 8, Ch. 811, L. 1991; amd. Sec. 1, Ch. 214, L. 1993; Sec. 15-30-148, MCA 2007; redes. 15-30-2608 by Sec. 1, Ch. 147, L. 2009.



15-30-2609. Credits and refunds -- period of limitations.

15-30-2609. Credits and refunds -- period of limitations. (1) If the department discovers from the examination of a return or upon a claim filed by a taxpayer or upon final judgment of a court that the amount of income tax collected is in excess of the amount due or that any penalty or interest was erroneously or illegally collected, the amount of the overpayment must be credited against any income tax, penalty, or interest then due from the taxpayer and the balance of the excess must be refunded to the taxpayer. (2) (a) A credit or refund under the provisions of this section may be allowed only if, prior to the expiration of the period provided by 15-30-2606 and 15-30-2607, the taxpayer files a claim or the department determines there has been an overpayment. (b) If an overpayment of tax results from a net operating loss carryback, the overpayment may be refunded or credited within the period that expires on the 15th day of the 40th month following the close of the tax year of the net operating loss if that period expires later than 5 years from the due date of the return for the year to which the net operating loss is carried back. (3) Within 6 months after a claim for refund is filed, the department shall examine the claim and either approve or disapprove it. If the claim is approved, the credit or refund must be made to the taxpayer within 60 days after the claim is approved. If the claim is disallowed, the department shall notify the taxpayer and a review of the determination of the department may be pursued as provided in 15-1-211. (4) (a) Interest is allowed on overpayments at the same rate as charged on delinquent taxes as provided in 15-1-216. Except as provided in subsection (4)(b), interest is payable from the due date of the return or from the date of the overpayment, whichever date is later, to the date the department approves refunding or crediting of the overpayment. With respect to tax paid by withholding or by estimated tax payments, the date of overpayment is the date on which the return for the tax year was due. Interest does not accrue on an overpayment if the taxpayer elects to have it applied to the taxpayer's estimated tax for the succeeding tax year. Interest does not accrue during any period for which the processing of a claim for refund is delayed more than 30 days by reason of failure of the taxpayer to furnish information requested by the department for the purpose of verifying the amount of the overpayment. Interest is not allowed if: (i) the overpayment is refunded within 45 days from the date the return is due or the date the return is filed, whichever date is later; (ii) the overpayment results from the carryback of a net operating loss; or (iii) the amount of interest is less than $1. (b) Subject to the provisions of subsection (4)(a)(i), if the return is filed after the time prescribed for filing in 15-30-2604, including any extension, interest is payable from the date the return was filed. (5) An overpayment not made incident to a bona fide and orderly discharge of an actual income tax liability or one reasonably assumed to be imposed by this law is not considered an overpayment with respect to which interest is allowable.

History: En. Sec. 1, Ch. 138, L. 1957; amd. Sec. 3, Ch. 199, L. 1963; amd. Sec. 192, Ch. 516, L. 1973; R.C.M. 1947, 84-4956; amd. Sec. 1, Ch; 113, L. 1979; amd. Sec. 1, Ch. 589, L. 1981; amd. Sec. 9, Ch. 811, L. 1991; amd. Sec. 3, Ch. 520, L. 1993; amd. Sec. 8, Ch. 572, L. 1995; amd. Sec. 6, Ch. 594, L. 2005; Sec. 15-30-149, MCA 2007; redes. 15-30-2609 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 7, Ch. 470, L. 2009.



15-30-2610. through reserved.

15-30-2610 through 15-30-2615 reserved.



15-30-2616. Information agents' duties.

15-30-2616. Information agents' duties. (1) Each information agent shall make a return to the department of complete information concerning the following distributions made for any individual during the tax year upon which withholding tax has not been deducted: (a) sums in excess of $10 distributed as dividends, interest as defined in section 6049 of the Internal Revenue Code, 26 U.S.C. 6049, royalties, and payments made under a retirement plan covering an owner-employee as defined in section 401(c)(3) of the Internal Revenue Code, 26 U.S.C. 401(c)(3); (b) all interest income in excess of $10 from obligations of another state and a county, municipality, district, or other political subdivision of that state; (c) interest, other than that specified in subsections (1)(a) and (1)(b), rents, salaries, wages, prizes, awards, annuities, pensions, and other fixed or determinable gains, profits, and income in excess of $600, except interest coupons payable to the bearer; and (d) proceeds from real estate transactions that are required to be reported under rules or regulations of the United States department of the treasury. (2) The return must be made under the rules adopted by the department and in the form and manner prescribed by the department. For ease of reporting, the form must be as nearly identical to the comparable federal form as possible.

History: En. Sec. 13, Ch. 181, L. 1933; re-en. Sec. 2295.13, R.C.M. 1935; amd. Sec. 7, Ch. 260, L. 1955; amd. Sec. 1, Ch. 205, L. 1967; amd. Sec; 170, Ch. 516, L. 1973; R.C.M. 1947, 84-4913; amd. Sec. 5, Ch. 289, L. 1989; amd. Sec. 1, Ch. 89, L. 1991; amd. Sec. 1, Ch. 461, L. 2001; amd. Sec. 28, Ch. 114, L. 2003; amd. Sec. 1, Ch. 24, L. 2009; Sec. 15-30-301, MCA 2007; redes. 15-30-2616 by Sec. 1, Ch. 147, L. 2009.



15-30-2617. Oaths administered by director of revenue and designated employees.

15-30-2617. Oaths administered by director of revenue and designated employees. The director and each employee designated by the director may administer an oath to any person or take the acknowledgment of any person in respect to any report or return required by or pursuant to this chapter or by the rules of the department.

History: En. Sec. 21, Ch. 181, L. 1933; re-en. Sec. 2295.21, R.C.M. 1935; amd. Sec. 101(a), Ch. 405, L. 1973; R.C.M. 1947, 84-4921; amd. Sec. 170, Ch. 56, L. 2009; Sec. 15-30-302, MCA 2007; redes. 15-30-2617 by Sec. 1, Ch. 147, L. 2009.



15-30-2618. Confidentiality of tax records.

15-30-2618. Confidentiality of tax records. (1) Except as provided in 5-12-303, 15-1-106, 17-7-111, and subsections (8) and (9) of this section, in accordance with a proper judicial order, or as otherwise provided by law, it is unlawful to divulge or make known in any manner: (a) the amount of income or any particulars set forth or disclosed in any individual report or individual return required under this chapter or any other information secured in the administration of this chapter; or (b) any federal return or federal return information disclosed on any return or report required by rule of the department or under this chapter. (2) (a) The officers charged with the custody of the reports and returns may not be required to produce them or evidence of anything contained in them in an action or proceeding in a court, except in an action or proceeding: (i) to which the department is a party under the provisions of this chapter or any other taxing act; or (ii) on behalf of a party to any action or proceedings under the provisions of this chapter or other taxes when the reports or facts shown by the reports are directly involved in the action or proceedings. (b) The court may require the production of and may admit in evidence only as much of the reports or of the facts shown by the reports as are pertinent to the action or proceedings. (3) This section does not prohibit: (a) the delivery to a taxpayer or the taxpayer's authorized representative of a certified copy of any return or report filed in connection with the taxpayer's tax; (b) the publication of statistics classified to prevent the identification of particular reports or returns and the items of particular reports or returns; or (c) the inspection by the attorney general or other legal representative of the state of the report or return of any taxpayer who brings an action to set aside or review the tax based on the report or return or against whom an action or proceeding has been instituted in accordance with the provisions of 15-30-2630. (4) The department may deliver to a taxpayer's spouse the taxpayer's return or information related to the return for a tax year if the spouse and the taxpayer filed the return with the filing status of married filing separately on the same return. The information being provided to the spouse or reported on the return, including subsequent adjustments or amendments to the return, must be treated in the same manner as if the spouse and the taxpayer filed the return using a joint filing status for that tax year. (5) Reports and returns must be preserved for at least 3 years and may be preserved until the department orders them to be destroyed. (6) Any offense against subsections (1) through (5) is punishable by a fine not exceeding $500. If the offender is an officer or employee of the state, the offender must be dismissed from office or employment and may not hold any public office or public employment in this state for a period of 1 year after dismissal or, in the case of a former officer or employee, for 1 year after conviction. (7) This section may not be construed to prohibit the department from providing taxpayer return information and information from employers' payroll withholding reports to: (a) the department of labor and industry to be used for the purpose of investigation and prevention of noncompliance, tax evasion, fraud, and abuse under the unemployment insurance laws; or (b) the state fund to be used for the purpose of investigation and prevention of noncompliance, fraud, and abuse under the workers' compensation program. (8) The department may permit the commissioner of internal revenue of the United States or the proper officer of any state imposing a tax upon the incomes of individuals or the authorized representative of either officer to inspect the return of income of any individual or may furnish to the officer or an authorized representative an abstract of the return of income of any individual or supply the officer with information concerning an item of income contained in a return or disclosed by the report of an investigation of the income or return of income of an individual, but the permission may be granted or information furnished only if the statutes of the United States or of the other state grant substantially similar privileges to the proper officer of this state charged with the administration of this chapter. (9) On written request to the director or a designee of the director, the department shall furnish: (a) to the department of justice all information necessary to identify those persons qualifying for the additional exemption for blindness pursuant to 15-30-2114(4), for the purpose of enabling the department of justice to administer the provisions of 61-5-105; (b) to the department of public health and human services information acquired under 15-30-2616, pertaining to an applicant for public assistance, reasonably necessary for the prevention and detection of public assistance fraud and abuse, provided notice to the applicant has been given; (c) to the department of labor and industry for the purpose of prevention and detection of fraud and abuse in and eligibility for benefits under the unemployment compensation and workers' compensation programs information on whether a taxpayer who is the subject of an ongoing investigation by the department of labor and industry is an employee, an independent contractor, or self-employed; (d) to the department of fish, wildlife, and parks specific information that is available from income tax returns and required under 87-2-102 to establish the residency requirements of an applicant for hunting and fishing licenses; (e) to the board of regents information required under 20-26-1111; (f) to the legislative fiscal analyst and the office of budget and program planning individual income tax information as provided in 5-12-303, 15-1-106, and 17-7-111. The information provided to the office of budget and program planning must be the same as the information provided to the legislative fiscal analyst. (g) to the department of transportation farm income information based on the most recent income tax return filed by an applicant applying for a refund under 15-70-223 or 15-70-362, provided that notice to the applicant has been given as provided in 15-70-223 and 15-70-362. The information obtained by the department of transportation is subject to the same restrictions on disclosure as are individual income tax returns. (h) to the commissioner of insurance's office all information necessary for the administration of the small business health insurance tax credit provided for in Title 33, chapter 22, part 20.

History: En. Sec. 30, Ch. 181, L. 1933; re-en. Sec. 2295.30, R.C.M. 1935; amd. Sec. 1, Ch. 110, L. 1951; amd. Sec. 1, Ch. 253, L. 1967; amd. Sec; 180, Ch. 516, L. 1973; amd. Sec. 1, Ch. 346, L. 1977; R.C.M. 1947, 84-4931; amd. Sec. 1, Ch. 131, L. 1985; amd. Sec. 2, Ch. 358, L. 1989; amd. Sec. 1, Ch. 416, L. 1989; amd. Sec. 2, Ch. 20, L. 1993; amd. Sec. 1, Ch. 245, L. 1993; amd. Sec. 4, Ch. 410, L. 1993; amd. Sec. 4, Ch. 520, L. 1993; amd. Sec. 5, Ch. 529, L. 1995; amd. Sec. 48, Ch. 546, L. 1995; amd. Sec. 1, Ch. 461, L. 1999; amd. Sec. 14, Ch. 595, L. 2005; amd. Sec. 3, Ch. 70, L. 2007; Sec. 15-30-303, MCA 2007; redes. 15-30-2618 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 1, Ch. 21, L. 2013.



15-30-2619. Furnishing copy of federal return -- copy of share of income, credit, and deductions schedule -- copies of federal corrections -- filing amended return required.

15-30-2619. Furnishing copy of federal return -- copy of share of income, credit, and deductions schedule -- copies of federal corrections -- filing amended return required. Each taxpayer shall, upon request of the department, furnish a copy of the return for the corresponding year that the taxpayer has filed or may file with the federal government, showing the taxpayer's net income and how obtained and the several sources from which derived. If the amount of a taxpayer's taxable income is changed or corrected by the United States internal revenue service or other competent authority, the taxpayer shall file an amended Montana return with the department within 90 days after receiving notice of the change or correction. If a taxpayer files an amended federal income tax return changing or correcting the taxpayer's federal taxable income for a tax year, the taxpayer shall also file an amended Montana return with the department within 90 days after filing an amended federal income tax return. The department shall supply all necessary forms and shall, upon the request of the taxpayer, return all forms to the taxpayer after they have been examined by the department.

History: En. 84-4938 by Sec. 11, Ch. 260, L. 1955; amd. Sec. 2, Ch. 61, L. 1967; amd. Sec. 182, Ch. 516, L. 1973; R.C.M. 1947, 84-4938; amd. Sec. 1, Ch. 172, L. 1995; amd. Sec. 2, Ch. 68, L. 1999; amd. Sec. 5, Ch. 184, L. 1999; Sec. 15-30-304, MCA 2007; redes. 15-30-2619 by Sec. 1, Ch. 147, L. 2009.



15-30-2620. Department rules -- conformance with Internal Revenue Code.

15-30-2620. Department rules -- conformance with Internal Revenue Code. (1) The department may adopt rules and may require facts and information to be reported as it considers necessary to enforce the provisions of this chapter. (2) If a term is not defined in this chapter, the term has the same meaning as it does when used in a comparable context in the Internal Revenue Code.

History: En. Sec. 29, Ch. 181, L. 1933; re-en. Sec. 2295.29, R.C.M. 1935; amd. Sec. 179, Ch. 516, L. 1973; R.C.M. 1947, 84-4930; amd. Sec. 1, Ch. 222, L. 2007; Sec. 15-30-305, MCA 2007; redes. 15-30-2620 by Sec. 1, Ch. 147, L. 2009.



15-30-2621. Agreements with contiguous states.

15-30-2621. Agreements with contiguous states. The department of revenue may, in its discretion, enter into reciprocal agreements with the taxing authorities of states contiguous to the state of Montana which tax the income of Montana residents earned in that state to provide that the tax imposed by this chapter on income derived by persons who are nonresidents of this state is not payable when such other state or states agree to grant similar treatment to residents of Montana.

History: En. 84-708.1 by Sec. 53, Ch. 405, L. 1973; amd. Sec. 1, Ch. 134, L. 1975; amd. Sec. 1, Ch. 381, L. 1975; amd. Sec. 1, Ch. 465, L. 1975; amd; Sec. 9, Ch. 98, L. 1977; amd. Sec. 53, Ch. 566, L. 1977; R.C.M. 1947, 84-708.1(18); Sec. 15-30-306, MCA 2007; redes. 15-30-2621 by Sec. 1, Ch. 147, L. 2009.



15-30-2622. Closing agreements.

15-30-2622. Closing agreements. (1) The director of revenue or any person authorized in writing by the director is authorized to enter into an agreement with any person relating to the liability of the person in respect to the tax imposed by this chapter for any tax period. (2) An agreement described in subsection (1) is final and conclusive and, except upon a showing of fraud or malfeasance or misrepresentation of a material fact: (a) the case may not be reopened as to matters agreed upon or the agreement modified by any officer, employee, or agent of this state; and (b) in any suit, action, or proceeding under the agreement or any determination, assessment, collection, payment, abatement, refund, or credit made in accordance with the agreement, the agreement may not be annulled, modified, set aside, or disregarded.

History: En. 84-4959 by Sec. 2, Ch. 353, L. 1977; R.C.M. 1947, 84-4959; amd. Sec. 171, Ch. 56, L. 2009; Sec. 15-30-307, MCA 2007; redes. 15-30-2622 by Sec. 1, Ch. 147, L. 2009.



15-30-2623. through reserved.

15-30-2623 through 15-30-2628 reserved.



15-30-2629. Authority to collect tax -- offset -- hearing.

15-30-2629. Authority to collect tax -- offset -- hearing. (1) The department shall collect taxes that are delinquent as determined under this chapter. (2) To collect delinquent taxes after the time for appeal has expired, the department may direct the offset of tax refunds or other funds due the taxpayer from the state, except wages subject to the provisions of 25-13-614 and retirement benefits. (3) As provided in 15-1-705, the taxpayer has the right to a hearing on the tax liability prior to any offset by the department. (4) The department may file a claim for state funds on behalf of the taxpayer if a claim is required before funds are available for offset. (5) The department must provide the taxpayer with notice of the right to request a hearing under the contested case procedures of Title 2, chapter 4, on the matter of the offset action or the department intent to file a claim on behalf of a taxpayer. A request for hearing must be made within 30 days of the date of the notice and such hearing, if requested, must be held within 20 days.

History: En. Sec. 1, Ch. 160, L. 1985; Sec. 15-30-310, MCA 2007; redes. 15-30-2629 by Sec. 1, Ch. 147, L. 2009.



15-30-2630. Warrant for distraint.

15-30-2630. Warrant for distraint. If any tax imposed by this chapter or any portion of such tax is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7.

History: En. Sec. 26, Ch. 181, L. 1933; re-en. Sec. 2295.26, R.C.M. 1935; amd. Sec. 1, Ch. 172, L. 1947; amd. Sec. 176, Ch. 516, L. 1973; R.C.M. 1947, 84-4928; amd. Sec. 1, Ch. 167, L. 1979; amd. Sec. 12, Ch. 439, L. 1981; amd. Sec. 1, Ch. 570, L. 1981; Sec. 15-30-311, MCA 2007; redes. 15-30-2630 by Sec. 1, Ch. 147, L. 2009.



15-30-2631. Jeopardy assessments.

15-30-2631. Jeopardy assessments. (1) If the department finds that the assessment or collection of the tax or a deficiency for any taxable year will be jeopardized in whole or in part by delay, it may mail or issue notice of its findings to the taxpayer, together with a demand for immediate payment of the tax or deficiency declared to be in jeopardy, including penalty and accrued interest. In the case of a tax for a current period, the department may declare the taxable period of the taxpayer immediately terminated and shall mail or issue notice of its findings to the taxpayer, together with a demand for immediate payment of the tax based on the period declared terminated. (2) A jeopardy assessment is immediately due and payable, and proceedings for collection may be commenced at once, including the issuance of a warrant for distraint as provided in Title 15, chapter 1, part 7.

History: En. 84-4928.1 by Sec. 2, Ch. 212, L. 1967; amd. Sec. 177, Ch; 516, L. 1973; R.C.M. 1947, 84-4928.1; amd. Sec. 13, Ch. 439, L. 1981; Sec. 15-30-312, MCA 2007; redes. 15-30-2631 by Sec. 1, Ch. 147, L. 2009.



15-30-2632. Deferment of taxes for person in military service -- filing of return.

15-30-2632. Deferment of taxes for person in military service -- filing of return. (1) The collection of the tax imposed by 15-30-2103 from a person in the military service, as defined by section 511 of the Servicemembers Civil Relief Act, 50 App. U.S.C. 511, as amended, whether due prior to or during the person's period of military service, must be deferred for not more than 180 days after the termination of the person's period of military service if the person's ability to pay the tax is materially impaired by reason of military service. (2) Interest and penalty on any amount of tax that is deferred for any period under 15-30-2633 or this section may not accrue for the period of deferment by reason of nonpayment. The running of any statute of limitations against the payment of the tax by any lawful means must be suspended for the period of military service of any person for whom the collection of the tax is deferred under this section and for an additional period of 1 year beginning with the day following the period of military service. (3) In accordance with the provisions of section 7508 of the Internal Revenue Code, 26 U.S.C. 7508, the individual income tax return of a person serving in a combat zone or participating in a contingency operation and of the person's spouse is due on or before 180 days after the time of disregarded service plus the disregarded period of qualified hospitalization attributable to an injury suffered while serving in the combat zone or contingency operation.

History: En. Sec. 1, Ch. 181, L. 1943; amd. Sec. 5, Ch. 34, L. 1977; R.C.M; 1947, 84-4926; amd. Sec. 1, Ch. 30, L. 2005; amd. Sec. 10, Ch. 44, L. 2007; Sec. 15-30-313, MCA 2007; redes. 15-30-2632 by Sec. 1, Ch. 147, L. 2009.



15-30-2633. Stay of enforcement against military personnel.

15-30-2633. Stay of enforcement against military personnel. (1) A person described in 15-30-2632 may, during the person's period of military service or within 6 months thereafter, apply to a court for relief in respect of any tax obligation or any tax liability incurred by the person prior to the person's period of military service or in respect of any tax obligation or liability, whether falling due prior to or during the person's period of military service. Any district court of the state after appropriate notice and hearing, unless in its opinion the ability of the applicant to comply with the terms of the obligation or liability or to pay the tax or assessment has not been materially affected by reason of the person's military service, may grant a stay of enforcement during the applicant's period of military service and from the date of termination of the period of military service or from the date of application, if made after the service, for a period of time equal to the period of military service of the applicant or any part of that period. The stay is subject to payment of the balance of principal and accumulated interest due and unpaid at the date of termination of the period of military service or from the date of application, as the case may be, in equal periodic installments during the extended period at the rate of interest that may be prescribed for the tax obligation or tax liability or assessment if paid when due and subject to other terms that may be just. (2) When a court has granted a stay as provided in this section, a fine or penalty may not accrue during the period the terms and conditions of the stay are complied with by reason of the failure to comply with the terms or conditions of the tax obligation, tax liability, or assessment in respect of which the stay was granted.

History: En. Sec. 2, Ch. 181, L. 1943; R.C.M. 1947, 84-4927; amd. Sec. 172, Ch. 56, L. 2009; Sec. 15-30-314, MCA 2007; redes. 15-30-2633 by Sec. 1, Ch. 147, L. 2009.



15-30-2634. Failure to file return or report -- order to show cause -- action by department.

15-30-2634. Failure to file return or report -- order to show cause -- action by department. (1) Whenever a taxpayer fails to file a return or report within 90 days after the due date and refuses to file the return or report within 60 days after written notification or demand from the department, the department may file a petition in the district court for an order to show cause. (2) The written notification or demand: (a) shall recite the facts and circumstances showing the failure of the taxpayer to file the return or report; (b) must be sent by certified mail to the address of the taxpayer as shown on the records of the department and to any other address of the taxpayer known to the department; and (c) shall inform the taxpayer that upon failure to receive the return or report within 60 days from the date of the notification or demand the department will seek an order to show cause in district court. (3) A petition filed under the authority of subsection (1) must be verified and shall set forth in detail the facts and circumstances showing the failure of the taxpayer to file the return or report and the response, if any, of the taxpayer to the written notification and demand. (4) When a verified petition is filed under the authority of subsection (1), the court shall review the petition to determine if the department has made a prima facie showing that an order to show cause should be issued and, if such a showing has been made, shall issue an order directed to the taxpayer to file the return or report within 30 days of the order, or to show cause, at a special time and place, why the return or report should not be filed. (5) A copy of the petition and a certified copy of the order must be served upon the taxpayer. Service may be made pursuant to the provisions of Rule 4(d)(3), M.R.Civ.P. If the taxpayer fails to acknowledge service, the sheriff shall serve a copy of the petition and a certified copy of the order on the taxpayer pursuant to Rule 4(d) through (m) or (n), M.R.Civ.P. (6) At the hearing on the order to show cause, evidence produced that the department's records show that the return or the report has not been filed is prima facie evidence that the return or report has not been filed. (7) Upon finding by a preponderance of the evidence that the taxpayer has not filed the return or report as required by law, the court may issue a further order compelling the filing of the return or report, and the taxpayer's failure to comply with the order may thereafter be proceeded against as a contempt.

History: En. Sec. 1, Ch. 35, L. 1985; Sec. 15-30-316, MCA 2007; redes. 15-30-2634 by Sec. 1, Ch. 147, L. 2009.



15-30-2635. through reserved.

15-30-2635 through 15-30-2640 reserved.



15-30-2641. Penalties for violation of chapter.

15-30-2641. Penalties for violation of chapter. (1) An individual, corporation, or partnership or an officer or employee of a corporation or member or employer of a partnership who, with intent to evade any tax or requirement of this chapter or any lawful requirement of the department under this chapter, purposely fails to pay the tax or to file or sign any return or to supply information within the time required by this chapter or who with an intent to evade, purposely files or signs a false or fraudulent return or statement or supplies false or fraudulent information is guilty of a misdemeanor and upon conviction must be fined not more than $1,000 or be imprisoned for not more than 1 year, or both, at the discretion of the court. (2) With respect to the imposition of a civil penalty, evidence produced by the department to the effect that a tax has not been paid, that a return has not been filed, or that information has not been supplied as required under the provisions of this chapter is prima facie evidence that the tax has not been paid, the return has not been filed, or the information has not been supplied.

History: En. Sec. 24, Ch. 181, L. 1933; re-en. Sec. 2295.24, R.C.M. 1935; amd. Sec. 1, Ch. 163, L. 1955; amd. Sec. 3, Ch. 201, L. 1963; amd. Sec; 2, Ch. 347, L. 1969; amd. Sec. 175, Ch. 516, L. 1973; amd. Sec. 1, Ch. 65, L. 1975; R.C.M. 1947, 84-4924; amd. Sec. 3, Ch. 648, L. 1979; amd. Sec. 49, Ch. 370, L. 1987; amd. Sec. 10, Ch. 427, L. 1999; amd. Sec. 9, Ch. 594, L. 2005; Sec. 15-30-321, MCA 2007; redes. 15-30-2641 by Sec. 1, Ch. 147, L. 2009.



15-30-2642. Notice of additional assessment -- penalty and interest for deficiency.

15-30-2642. Notice of additional assessment -- penalty and interest for deficiency. (1) If the department determines that the amount of tax due is greater than the amount disclosed by the return, it shall mail to the taxpayer a notice, pursuant to 15-1-211, of the additional tax proposed to be assessed. The taxpayer may seek review of the determination pursuant to 15-1-211. (2) Penalty and interest on any deficiency assessment must be calculated from the applicable date specified in 15-30-2604 for payment of the tax, with penalty and interest added as provided in 15-1-216. A certificate by the department of the mailing of the notice specified in subsection (1) is prima facie evidence of the computation and levy of the deficiency in tax and of the giving of the notice.

History: En. Sec. 14, Ch. 181, L. 1933; re-en. Sec. 2295.14, R.C.M. 1935; amd. Sec. 1, Ch. 34, L. 1949; amd. Sec. 8, Ch. 260, L. 1955; amd. Sec. 2, Ch. 227, L. 1957; amd. Sec. 5, Ch. 253, L. 1959; amd. Sec. 1, Ch. 201, L; 1963; amd. Sec. 1, Ch. 347, L. 1969; amd. Sec. 1, Ch. 450, L. 1973; amd; Sec. 171, Ch. 516, L. 1973; amd. Sec. 1, Ch. 159, L. 1977; R.C.M. 1947, 84-4914(part); amd. Sec. 3, Ch. 477, L. 1981; amd. Sec. 13, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 11, Ch. 427, L. 1999; amd. Sec. 10, Ch. 594, L. 2005; Sec. 15-30-323, MCA 2007; redes. 15-30-2642 by Sec. 1, Ch. 147, L. 2009.



15-30-2643. Time limitations for prosecution.

15-30-2643. Time limitations for prosecution. A prosecution for an offense under 15-30-2641 must be commenced within 5 years after the offense is committed.

History: En. Sec. 4, Ch. 648, L. 1979; Sec. 15-30-324, MCA 2007; redes. 15-30-2643 by Sec. 1, Ch. 147, L. 2009.



15-30-2644. and reserved.

15-30-2644 through 15-30-2645 reserved.



15-30-2646. Relief from joint and several liability on joint return -- limitations -- rules.

15-30-2646. Relief from joint and several liability on joint return -- limitations -- rules. (1) A taxpayer who has obtained relief from joint and several liability under section 6015 of the Internal Revenue Code, 26 U.S.C. 6015, may apply to the department for relief from joint and several liability of the tax imposed by this chapter. The taxpayer must have filed a Montana joint return for each of the tax years for which relief is sought under this section. (2) In applying for relief under this section, the taxpayer shall provide the department with the following: (a) the tax years for which relief is sought; (b) complete copies of all correspondence sent to and received from the internal revenue service; (c) any court order stating that the taxpayer's spouse or former spouse is responsible for paying the Montana individual income tax liability; and (d) other information demonstrating that it would be unfair to hold the taxpayer responsible for the tax, penalty, and interest. (3) If the department determines, after consideration of the facts and circumstances presented by the taxpayer, that it would be unfair to hold the taxpayer responsible for some or all of the tax, penalty, and interest, the department shall grant the taxpayer relief from joint and several liability. The relief from joint and several liability granted by the department: (a) must be based on the same circumstances for which relief was granted the taxpayer by the internal revenue service; and (b) may not exceed the relief granted by the internal revenue service. (4) The department shall adopt rules to implement and administer this section, including but not limited to establishing procedures for applying for relief allowed under this section.

History: En. Sec. 1, Ch. 470, L. 2009.



15-30-2647. through reserved.

15-30-2647 through 15-30-2650 reserved.



15-30-2651. Certified copies of tax returns to taxpayer -- fee.

15-30-2651. Certified copies of tax returns to taxpayer -- fee. (1) Certified copies of returns filed for income tax under 15-30-2604 may be furnished by the department to the taxpayer or the taxpayer's authorized representative upon payment of 50 cents for each page. (2) All money collected under this section must be required to reimburse the department for costs involved in the preparation of the copies. All money collected must be deposited in the general fund. (3) The provisions of this section apply to all returns on file and all returns to be filed.

History: (1)En. Sec. 1, Ch. 187, L. 1965; amd. Sec. 20, Ch. 516, L. 1973; Sec. 84-732, R.C.M. 1947; (2)En. Sec. 3, Ch. 187, L. 1965; amd. Sec. 22, Ch. 516, L. 1973; Sec. 84-734, R.C.M. 1947; (3)En. Sec. 4, Ch. 187, L. 1965; Sec. 84-735, R.C.M. 1947; R.C.M. 1947, 84-732(part), 84-734(part), 84-735; amd. Sec. 173, Ch. 56, L. 2009; Sec. 15-30-331, MCA 2007; redes. 15-30-2651 by Sec. 1, Ch. 147, L. 2009.






Part 30. Special Income Tax Applications

15-30-3001. Short title.

15-30-3001. (Temporary) Short title. This part may be cited as the "Montana Farm and Ranch Risk Management Act". (Terminates on occurrence of contingency--sec. 9, Ch. 262, L. 2001.)

History: En. Sec. 1, Ch. 262, L. 2001; Sec. 15-30-601, MCA 2007; redes. 15-30-3001 by Sec. 1, Ch. 147, L. 2009.



15-30-3002. Definitions.

15-30-3002. (Temporary) Definitions. As used in this part, the following definitions apply: (1) "Account" means a Montana farm and ranch risk management account. (2) "Disqualification period" means any period of 2 consecutive tax years in which the taxpayer is not engaged in an eligible agricultural business. (3) (a) "Eligible agricultural business" means the business of agricultural production, as agricultural is defined in 15-1-101, including silviculture, conducted by an individual or family farm corporation that files net farm income reports for tax purposes as required by the United States internal revenue service. (b) The term does not mean the business of processing, transporting, or marketing agricultural products. (4) "Family farm corporation" means a corporation that consists of immediate family members. (5) "Immediate family members" means family members that are within the second degree of consanguinity or affinity. (6) "Individual" means a human being and does not include an estate or trust. (Terminates on occurrence of contingency--sec. 9, Ch. 262, L. 2001.)

History: En. Sec. 2, Ch. 262, L. 2001; Sec. 15-30-602, MCA 2007; redes. 15-30-3002 by Sec. 1, Ch. 147, L. 2009.



15-30-3003. Montana farm and ranch risk management account -- deposits -- exclusion from income.

15-30-3003. (Temporary) Montana farm and ranch risk management account -- deposits -- exclusion from income. (1) An individual or a family farm corporation engaged in an eligible agricultural business may create a Montana farm and ranch risk management account, as provided in this part, to use as a risk management tool for the individual's or family farm corporation's agricultural business. The number of risk management accounts that may be created is limited to one for each individual or family farm corporation. (2) Deposits to the account may be excluded from adjusted gross income as provided in 15-30-2110 in an amount not to exceed the lesser of 20% of the taxpayer's net income attributable to agricultural business included in federal adjusted gross income or $20,000 a year. For the purposes of this section, a taxpayer is considered to have made a deposit to an account if the deposit is made: (a) during the tax year; or (b) for a specific tax year if it is made within 3 1/2 months after the close of the tax year. (3) A deposit not distributed within 5 years is considered to have been distributed to the taxpayer as provided in 15-30-3005. (4) A portion of a deposit distributed within 6 months of the date deposited is income in the year for which an exclusion was taken. The taxpayer shall file a return or amended return as necessary to report the income in the appropriate year. (Terminates on occurrence of contingency--sec. 9, Ch. 262, L. 2001.)

History: En. Sec. 3, Ch. 262, L. 2001; Sec. 15-30-603, MCA 2007; redes. 15-30-3003 by Sec. 1, Ch. 147, L. 2009.



15-30-3004. Montana farm and ranch risk management account -- creation -- administration.

15-30-3004. (Temporary) Montana farm and ranch risk management account -- creation -- administration. (1) A Montana farm and ranch risk management account is a trust created or organized in the state for the exclusive benefit of the taxpayer. The account trustee must be a financial institution, other than an investment adviser, as defined in 15-62-103, supervised by the United States or by the state of Montana. The trust must be created by written instrument. (2) The trustee may not accept any deposit for any tax year in excess of the amount allowed as a deduction under 15-30-3003. (3) The trustee shall report to the department if a portion of a deposit is distributed within 6 months of the date of deposit. (4) The assets of the trust must consist entirely of cash or of obligations that have adequate stated interest and that pay the interest at least annually. (5) All income of the trust must be distributed currently to the grantor. (6) The assets of the trust may not be commingled with other property except in a common trust fund or common investment fund. (Terminates on occurrence of contingency--sec. 9, Ch. 262, L. 2001.)

History: En. Sec. 4, Ch. 262, L. 2001; amd. Sec. 1, Ch. 566, L. 2003; Sec. 15-30-604, MCA 2007; redes. 15-30-3004 by Sec. 1, Ch. 147, L. 2009.



15-30-3005. Montana farm and ranch risk management account -- distributions.

15-30-3005. (Temporary) Montana farm and ranch risk management account -- distributions. (1) Distributions from the account may be used for any purpose the taxpayer chooses. (2) Distributions from an account: (a) are first attributable to income and then to other deposits; and (b) must be considered to be made from deposits in the order in which the deposits were made, beginning with the earliest deposits. Income is considered to be deposited on the date the income is received by the account. (3) All distributions from the account are taxable unless: (a) the deposit, or that portion of the deposit to which the distribution is attributable, was not excluded from adjusted gross income for the tax year the deposit was made; or (b) the distribution has already been taxed because it was considered a distribution as provided in subsection (4). (4) (a) (i) Amounts that are not distributed within the 5-year eligibility period established in subsection (4)(a)(ii) are considered to be distributed to the taxpayer on the last day of the tax year in which the fifth anniversary of the deposit occurs. The distribution is taxable, and a penalty equal to 10% of the tax due on the distributed amount is added to the tax as a penalty. (ii) The 5-year eligibility period for withdrawal of a deposit without penalty is the due date, including extensions, for the filing of a tax return required by this chapter or, if the taxpayer files earlier, the date the taxpayer files the return for the tax year in which the fifth anniversary of the deposit occurs. (b) At the end of the first disqualification period after a period in which the taxpayer was engaged in eligible agricultural business, the balance of the account is considered to be distributed to the taxpayer and is taxable to the taxpayer. (Terminates on occurrence of contingency--sec. 9, Ch. 262, L. 2001.)

History: En. Sec. 5, Ch. 262, L. 2001; Sec. 15-30-605, MCA 2007; redes. 15-30-3005 by Sec. 1, Ch. 147, L. 2009.






Part 33. Small Business and Pass-Through Entities

15-30-3301. Definition of small business corporation.

15-30-3301. Definition of small business corporation. (1) Except as provided in subsection (2), the term "small business corporation" is synonymous with "S. corporation" as defined in 15-30-2101 and means a corporation for which a valid election under section 1362 of the Internal Revenue Code (26 U.S.C. 1362) is in effect. (2) A corporation that would otherwise be a small business corporation may continue to be subject to the taxes imposed by Title 15, chapter 31, if all of the following conditions are met: (a) on December 31, 1991, the corporation was doing business in Montana and had a valid subchapter S. corporation election but had not elected to be taxed as a Montana small business corporation; (b) after December 31, 1991, the corporation has not filed as a Montana small business corporation; and (c) the corporation files a corporate income tax return, as required by 15-31-111, reporting all income or loss as determined under Title 15, chapter 31, and attaches a copy of the federal subchapter S. corporate tax return.

History: En. 84-1501.1 by Sec. 1, Ch. 122, L. 1959; amd. Sec. 1, Ch. 405, L. 1977; R.C.M. 1947, 84-1501.1(a), (b); amd. Sec. 1, Ch. 667, L. 1983; amd. Sec. 1, Ch. 534, L. 1989; amd. Sec. 6, Ch. 807, L. 1991; amd. Sec. 13, Ch. 143, L. 2001; Sec. 15-31-201, MCA 1999; redes. 15-30-1101 by Sec. 16(2), Ch. 143, L. 2001; Sec. 15-30-1101, MCA 2007; redes. 15-30-3301 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 7, Ch. 268, L. 2013.



15-30-3302. Income or license tax involving pass-through entities -- information returns required.

15-30-3302. Income or license tax involving pass-through entities -- information returns required. (1) Except as otherwise provided: (a) a partnership is not subject to taxes imposed in Title 15, chapter 30 or 31; (b) an S. corporation is not subject to the taxes imposed in Title 15, chapter 30 or 31; and (c) a disregarded entity is not subject to the taxes imposed in Title 15, chapter 30 or 31. (2) Except as otherwise provided, each partner of a partnership described in subsection (1)(a), each shareholder of an S. corporation described in subsection (1)(b), and each partner, shareholder, member, or other owner of an entity described in subsection (1)(c), the first-tier pass-through entity, is subject to the taxes provided in this chapter, if an individual, trust, or estate, and to the taxes provided in Title 15, chapter 31, if a C. corporation. If a partner, shareholder, member, or other owner of an entity described in subsection (1) is itself a pass-through entity, any individual, trust, or estate to which the first-tier pass-through entity's Montana source income is directly or indirectly passed through is subject to the taxes provided in this chapter and any C. corporation to which the first-tier pass-through entity's Montana source income is directly or indirectly passed through is subject to the taxes provided in Title 15, chapter 31. (3) Income realized for federal income tax purposes by a financial institution that has elected to be treated as an S. corporation under subchapter S. of Chapter 1 of the Internal Revenue Code and by its shareholders that is attributable to the financial institution's change from the bad debt reserve method of accounting provided in section 585 of the Internal Revenue Code, 26 U.S.C. 585, is not taxable under Title 15, chapter 30 or 31, to the extent that the aggregate deductions allowed for federal income tax purposes under 26 U.S.C. 585 exceeded the aggregate deductions that the financial institution is allowed under 15-31-114(1)(b)(i). (4) A publicly traded partnership as defined in section 7704(b) of the Internal Revenue Code, 26 U.S.C. 7704(b), that is treated as a partnership for the purposes of the Internal Revenue Code is exempt from paying tax under Title 15, chapter 30, as long as it is in compliance with 15-30-3313. (5) (a) Subject to the due date provision in 15-30-2604(1)(b), a partnership that has Montana source income shall on or before the 15th day of the 4th month following the close of its annual accounting period file an information return on forms prescribed by the department and a copy of its federal partnership return. The return must include: (i) the name, address, and social security or federal identification number of each partner; (ii) the partnership's Montana source income; (iii) each partner's distributive share of Montana source income, gain, loss, deduction, or credit or item of income, gain, loss, deduction, or credit; (iv) each partner's distributive share of income, gain, loss, deduction, or credit or item of income, gain, loss, deduction, or credit from all sources; and (v) any other information the department prescribes. (b) Subject to the due date provision in 15-30-2604(1)(b), an S. corporation that has Montana source income shall on or before the 15th day of the 3rd month following the close of its annual accounting period file an information return on forms prescribed by the department and a copy of its federal S. corporation return. The return must include: (i) the name, address, and social security or federal identification number of each shareholder; (ii) the S. corporation's Montana source income and each shareholder's pro rata share of separately and nonseparately stated Montana source income, gain, loss, deduction, or credit or item of income, gain, loss, deduction, or credit; (iii) each shareholder's pro rata share of separately and nonseparately stated income, gain, loss, deduction, or credit or item of income, gain, loss, deduction, or credit from all sources; and (iv) any other information the department prescribes. (c) A disregarded entity that has Montana source income shall furnish the information and file the returns the department prescribes. The return must include: (i) the name, address, and social security or federal identification number of each member or other owner during the tax year; (ii) the entity's Montana source income; and (iii) any other information the department prescribes. (d) (i) Except as provided in subsection (5)(d)(ii), a pass-through entity that fails to file an information return required by this section by the due date, including any extension, must be assessed a late filing penalty of $10 multiplied by the number of the entity's partners, shareholders, members, or other owners at the close of the tax year for each month or fraction of a month, not to exceed 5 months, that the entity fails to file the information return. The department may waive the penalty imposed by this subsection (5)(d)(i) as provided in 15-1-206. (ii) The penalty imposed under subsection (5)(d)(i) may not be imposed on a pass-through entity that has 10 or fewer partners, shareholders, members, or other owners, each of whom: (A) is an individual, an estate of a deceased individual, or a C. corporation; (B) has filed any required return or other report with the department by the due date, including any extension of time, for the return or report; and (C) has paid all taxes when due.

History: En. Sec. 11, Ch. 181, L. 1933; re-en. Sec. 2295.11, R.C.M. 1935; amd. Sec. 5, Ch. 260, L. 1955; amd. Sec. 4, Ch. 253, L. 1959; R.C.M. 1947, 84-4911; amd. Sec. 9, Ch. 143, L. 2001; Sec. 15-30-133, MCA 1999; redes. 15-30-1102 by Sec. 16(3), Ch. 143, L. 2001; amd. Sec. 2, Ch. 225, L. 2003; Sec. 15-30-1102, MCA 2007; redes. 15-30-3302 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 2, Ch. 401, L. 2009; amd. Sec. 4, Ch. 269, L. 2011.



15-30-3303. through reserved.

15-30-3303 through 15-30-3310 reserved.



15-30-3311. Taxation of partners, shareholders, managers, and members.

15-30-3311. Taxation of partners, shareholders, managers, and members. (1) A partner of a partnership that has Montana source income and a resident who is a partner of a partnership during any part of the tax year shall, in computing net income, include the partner's distributive share of partnership income, gain, loss, deduction, or credit or item of income, gain, loss, deduction, or credit as determined pursuant to section 704 of the Internal Revenue Code (26 U.S.C. 704) and shall furnish a copy of the partner's federal schedule of the partner's share of income, deductions, and credits when filing the Montana tax return. (2) A shareholder of an S. corporation that has Montana source income and a resident who is a shareholder of an S. corporation during any part of the tax year shall, in computing net income, include the shareholder's pro rata share of separately and nonseparately stated S. corporation income, loss, deduction, or credit as determined pursuant to sections 1366 and 1377 of the Internal Revenue Code (26 U.S.C. 1366 and 1377) and shall furnish a copy of the shareholder's federal schedule of the shareholder's share of income, deductions, and credits when filing the Montana tax return. (3) A partner, shareholder, manager, member, or other owner of a disregarded entity that has Montana source income and a resident who is a partner, shareholder, manager, member, or other owner of a disregarded entity during any part of the tax year shall, in computing net income, include the disregarded entity's income, gain, loss, deduction, or credit or item of income, gain, loss, deduction, or credit.

History: En. Sec. 3, Ch. 143, L. 2001; Sec. 15-30-1111, MCA 2007; redes. 15-30-3311 by Sec. 1, Ch. 147, L. 2009.



15-30-3312. Composite returns and tax.

15-30-3312. Composite returns and tax. (1) A partnership or S. corporation may elect to file a composite return and pay a composite tax on behalf of participants. A participant is a partner, shareholder, member, or other owner who: (a) is a nonresident individual, a foreign C. corporation, or a pass-through entity whose only Montana source income for the tax year is from the entity and other partnerships or S. corporations electing to file the composite return and pay the composite tax on behalf of that partner, shareholder, member, or other owner; and (b) consents to be included in the filing. (2) (a) Each participant's composite tax liability is the product obtained by: (i) determining the tax that would be imposed, using the rates specified in 15-30-2103, on the sum obtained by subtracting the allowable standard deduction for a single individual and one exemption allowance from the participant's share of the entity's income from all sources as determined for federal income tax purposes; and (ii) multiplying that amount by the ratio of the entity's Montana source income to the entity's income from all sources for federal income tax purposes. (b) A participant's share of the entity's income is the aggregate of the participant's share of the entity's income, gain, loss, or deduction or item of income, gain, loss, or deduction. (3) The composite tax is the sum of each participant's composite tax liability. (4) The electing entity: (a) shall remit the composite tax to the department; (b) must be responsible for any assessments of additional tax, penalties, and interest, which additional assessments must be based on the total liability reflected in the composite return; (c) shall represent the participants in any appeals, claims for refund, hearing, or court proceeding in any matters relating to the filing of the composite return; (d) shall make quarterly estimated tax payments and be subject to the underpayment interest as prescribed by 15-30-2512(5)(a) computed on the composite tax liability included in the filing of a composite return; and (e) shall retain powers of attorney executed by each participant included in the composite return, authorizing the entity to file the composite return and to act on behalf of each participant. (5) The composite return must be made on forms the department prescribes and filed on or before the due date, including extensions, for filing the entity information return. The composite return is in lieu of an individual income tax return required under 15-30-2602 and 15-30-2604, a corporate income tax return required under 15-31-111, and an alternative corporate income tax return required under 15-31-403. (6) The composite tax is in lieu of the taxes imposed under: (a) 15-30-2103 and 15-30-2104; (b) 15-31-101 and 15-31-121; and (c) 15-31-403. (7) The department may adopt rules that are necessary to implement and administer this section.

History: En. Sec. 4, Ch. 143, L. 2001; amd. Sec. 3, Ch. 225, L. 2003; amd. Sec. 11, Ch. 594, L. 2005; Sec. 15-30-1112, MCA 2007; redes. 15-30-3312 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 8, Ch. 268, L. 2013.



15-30-3313. Consent or withholding.

15-30-3313. Consent or withholding. (1) A pass-through entity that is required to file an information return as provided in 15-30-3302 and that has a partner, shareholder, member, or other owner who is a nonresident individual, a foreign C. corporation, or a pass-through entity that itself has any partner, shareholder, member, or other owner that is a nonresident individual, foreign C. corporation, or pass-through entity shall, on or before the due date, including extensions, for the information return: (a) with respect to any partner, shareholder, member, or other owner who is a nonresident individual: (i) file a composite return; (ii) file an agreement of the individual nonresident to: (A) file a return in accordance with the provisions of 15-30-2602; (B) timely pay all taxes imposed with respect to income of the pass-through entity; and (C) be subject to the personal jurisdiction of the state for the collection of income taxes and related interest, penalties, and fees imposed with respect to the income of the pass-through entity; or (iii) remit an amount equal to the highest marginal tax rate in effect under 15-30-2103 multiplied by the nonresident individual's share of Montana source income reflected on the pass-through entity's information return; (b) with respect to any partner, shareholder, member, or other owner that is a foreign C. corporation: (i) file a composite return; (ii) file the foreign C. corporation's agreement to: (A) file a return in accordance with the provisions of 15-31-111; (B) timely pay all taxes imposed with respect to income of the pass-through entity; and (C) be subject to the personal jurisdiction of the state for the collection of income taxes, corporate income taxes, and alternative corporate income taxes and related interest, penalties, and fees imposed with respect to the income of the pass-through entity; or (iii) remit an amount equal to the tax rate in effect under 15-31-121 multiplied by the foreign C. corporation's share of Montana source income reflected on the pass-through entity's information return; and (c) with respect to any partner, shareholder, member, or other owner that is a pass-through entity, also referred to in this section as a "second-tier pass-through entity": (i) file a composite return; (ii) file a statement of the pass-through entity partner, shareholder, member, or other owner setting forth the name, address, and social security or federal identification number of each of that entity's partners, shareholders, members, or other owners and information that establishes that its share of Montana source income will be fully accounted in individual income tax, corporate income tax, or alternative corporate income tax returns filed with the state; or (iii) remit an amount equal to the highest marginal tax rate in effect under 15-30-2103 multiplied by its share of Montana source income reflected on the pass-through entity's information return. (2) Any amount paid by a pass-through entity with respect to a nonresident individual pursuant to subsection (1)(a)(iii) must be considered as a payment on the account of the nonresident individual for the income tax imposed on the nonresident individual for the tax year pursuant to 15-30-2104. On or before the due date, including extensions, of the pass-through entity's information return provided in 15-30-3302, the pass-through entity shall furnish to the nonresident individual a record of the amount of tax paid on the individual's behalf. (3) Any amount paid by a pass-through entity with respect to a foreign C. corporation pursuant to subsection (1)(b)(iii) must be considered as a payment on the account of the foreign C. corporation for the corporate income tax imposed on the foreign C. corporation for the tax year pursuant to 15-31-101 or the alternative corporate income tax imposed on the foreign C. corporation for the tax year pursuant to 15-31-403. On or before the due date, including extensions, of the pass-through entity's information return provided in 15-30-3302, the pass-through entity shall furnish to the foreign C. corporation a record of the amount of tax paid on its behalf. (4) Any amount paid by a pass-through entity with respect to a second-tier pass-through entity pursuant to subsection (1)(c)(iii) must be considered as payment on the account of the individual, trust, estate, or C. corporation to which Montana source income is directly or indirectly passed through and must be claimed as the distributable share of a refundable credit of the pass-through entity partner, shareholder, member, or other owner on behalf of which the amount was paid. On or before the due date, including extensions, of the pass-through entity's information return provided in 15-30-3302, the pass-through entity shall furnish to the second-tier pass-through entity a record of the refundable credit that may be claimed for the amount paid on its behalf. (5) A pass-through entity is entitled to recover a payment made pursuant to subsection (1)(a)(iii), (1)(b)(iii), or (1)(c)(iii) from the partner, shareholder, member, or other owner on whose behalf the payment was made. (6) Following the department's notice to a pass-through entity that a nonresident individual or foreign C. corporation did not file a return or timely pay all taxes as provided in subsection (1), the pass-through entity must, with respect to any tax year thereafter for which the nonresident individual or foreign C. corporation is not included in the pass-through entity's composite return, remit the amount described in subsection (1)(a)(iii) for the nonresident individual and the amount described in subsection (1)(b)(iii) for the foreign C. corporation. (7) A publicly traded partnership described in 15-30-3302(4) that agrees to file an annual information return reporting the name, address, and taxpayer identification number for each person or entity that has an interest in the partnership that results in Montana source income or that has sold its interest in the partnership during the tax year is exempt from the composite return and withholding requirements of Title 15, chapter 30. A publicly traded partnership shall provide the department with the information in an electronic form that is capable of being sorted and exported. Compliance with this subsection does not relieve a person or entity from its obligation to pay Montana income taxes. (8) Nothing in this section may be construed as modifying the provisions of Article IV(18) of 15-1-601 and 15-31-312 allowing a taxpayer to petition for and the department to require methods to fairly represent the extent of the taxpayer's business activity in the state.

History: En. Secs. 5, 6, Ch. 143, L. 2001; amd. Sec. 4, Ch. 225, L. 2003; Sec. 15-30-1113, MCA 2007; redes. 15-30-3313 by Sec. 1, Ch. 147, L. 2009; amd. Sec. 3, Ch. 401, L. 2009; amd. Sec. 9, Ch. 268, L. 2013.



15-30-3314. Review of pass-through entity taxation by department.

15-30-3314. Review of pass-through entity taxation by department. The department shall review, with the assistance of interested parties, the reporting and taxation of income that is flowing through pass-through entities and the method of reporting and taxation of this income in states other than Montana and shall consider recommendations concerning the methodology that Montana should use to ensure fair and equitable taxation of income that flows through pass-through entities to other entities.

History: En. Sec. 15, Ch. 143, L. 2001; amd. Sec. 2, Ch. 318, L. 2005; Sec. 15-30-1114, MCA 2007; redes. 15-30-3314 by Sec. 1, Ch. 147, L. 2009.



15-30-3315. Electronic partnership return required -- waiver -- rulemaking.

15-30-3315. Electronic partnership return required -- waiver -- rulemaking. (1) Subject to subsection (4), each year, a partnership with more than 100 partners shall transmit to the department, in an electronic format approved by the department, all partnership returns, along with the corresponding U.S. department of treasury schedules K-1 and all other related forms and schedules that are required to be attached. (2) If a partnership fails to file a partnership return electronically in the manner required in subsection (1), the partnership is considered to have failed to file the return and is subject to a penalty pursuant to 15-30-3302(5)(d). (3) A partnership has more than 100 partners if, over the course of the partnership's tax year, the partnership had more than 100 partners, regardless of whether a partner was a partner for the entire year or whether the partnership had over 100 partners on any particular day in the year. (4) The department may waive the electronic filing if the partnership demonstrates that software that satisfies the conditions of this section is not readily available or that a hardship will result if it is required to file electronically. A partnership requesting a waiver shall file a written request at least 30 days prior to the date the electronic filing is due. (5) The department may adopt rules to administer and enforce the provisions of this section.

History: En. Sec. 1, Ch. 289, L. 2013.



15-30-3316. through reserved.

15-30-3316 through 15-30-3320 reserved.



15-30-3321. Small business option unavailable on dissolution -- exception.

15-30-3321. Small business option unavailable on dissolution -- exception. In the case of corporation dissolution, no benefits may be taken under the "small business act" or under any law or regulation shifting the tax to be paid from the corporation to the shareholders unless all shareholders agree to assume personal income tax liability the same as they would bear if they were residents of this state.

History: En. Sec. 2, Ch. 60, L. 1963; R.C.M. 1947, 84-1501.3; Sec. 15-31-203, MCA 1999; redes. 15-30-1121 by Sec. 16(2), Ch. 143, L. 2001; Sec. 15-30-1121, MCA 2007; redes. 15-30-3321 by Sec. 1, Ch. 147, L. 2009.









CHAPTER 31. CORPORATE INCOME TAX OR ALTERNATIVE CORPORATE INCOME TAX

Part 1. Corporate Income Tax Rate and Return

15-31-101. Organizations subject to tax -- incorporation of terms that mean corporate income tax.

15-31-101. Organizations subject to tax -- incorporation of terms that mean corporate income tax. (1) The term "corporation" includes an association, joint-stock company, common-law trust or business trust that does business in an organized capacity, all other corporations whether created, organized, or existing under and pursuant to the laws, agreements, or declarations of trust of any state, country, or the United States, and any limited liability company, limited liability partnership, partnership, or other entity that is treated as an association for federal income tax purposes and that is not a disregarded entity. (2) The terms "engaged in business" and "doing business" both mean actively engaging in any transaction for the purpose of financial or pecuniary gain or profit. (3) Except as provided in 15-31-103 or 33-2-705(4) or as may be otherwise specifically provided, a corporation engaged in business in the state of Montana shall annually pay to the state treasurer a corporate income tax for the privilege of carrying on business in this state the percentage or percentages of its total net income for the preceding tax year at the rate set forth in this chapter. If a corporation has income from business activity that is taxable both within and outside of this state, the corporate income tax must be measured by the net income derived from or attributable to Montana sources as determined under part 3. Except as provided in 15-31-502 and subject to the due date provision in 15-31-111(2)(b), the tax is due and payable on the 15th day of the 5th month following the close of the tax year of the corporation. However, the tax becomes a lien as provided in this chapter on the last day of the tax year in which the income was earned and is for the privilege of carrying on business in this state for the tax year in which the income was earned. (4) A bank organized under the laws of the state of Montana, of any other state, or of the United States and a savings and loan association organized under the laws of this state or of the United States is subject to the Montana corporate income tax provided for under this chapter. For tax years beginning on and after January 1, 1972, this subsection is effective in accordance with Public Law 91-156, section 2 (12 U.S.C. 548). (5) Unless the context requires otherwise, when the words "corporation income tax", "corporation license tax", "corporate license tax", "license tax", "license fee", or similar words appear in the Montana Code Annotated referring to the tax imposed under this chapter, the terms mean "corporate income tax".

History: (1), (3)En. Sec. 1, Ch. 79, L. 1917; Subd. 16, amd. Sec. 1, Ch. 64, L. 1921; re-en. Sec. 2296, R.C.M. 1921; amd. Sec. 1, Ch. 166, L. 1933; re-en. Sec. 2296, R.C.M. 1935; amd. Sec. 1, Ch. 29, L. 1937; amd. Sec. 1, Ch. 92, L. 1937; amd. Sec. 1, Ch. 232, L. 1957; amd. Sec. 1, Ch. 264, L. 1959; amd. Sec. 1, Ch. 155, L. 1961; amd. Sec. 1, Ch. 269, L. 1965; amd. Sec. 1, Ch. 4, Ex. L. 1967; amd. Sec. 1, Ch. 11, Ex. L. 1969; amd. Sec. 1, Ch. 16, L. 1971; amd. Sec. 1, Ch. 333, L. 1971; amd. Sec. 1, Ch. 5, Ex. L. 1971; amd. Sec. 1, Ch. 7, 2nd Ex. L. 1971; amd. Sec. 1, Ch. 468, L. 1973; amd. Sec. 1, Ch. 484, L. 1973; amd. Sec. 1, Ch. 5, L. 1974; amd. Sec. 1, Ch. 257, L. 1977; Sec. 84-1501, R.C.M. 1947; (2)En. Sec. 4, Ch. 79, L. 1917; re-en. Sec. 2299, R.C.M. 1921; amd. Sec. 1, Ch. 146, L. 1923; re-en. Sec. 2299, R.C.M. 1935; amd. Sec. 1, Ch. 165, L. 1947; amd. Sec. 1, Ch. 235, L. 1961; amd. Sec. 3, Ch. 186, L. 1963; amd. Sec. 1, Ch. 372, L. 1973; amd. Sec. 56, Ch. 516, L. 1973; amd. Sec. 1, Ch. 161, L. 1975; Sec. 84-1504, R.C.M. 1947; (4)En. Secs. 1, 3, Ch. 23, L. 1971; Secs. 84-1501.6, 84-1501.7, R.C.M. 1947; R.C.M. 1947, 84-1501(part), 84-1501.6(part), 84-1501.7(part), 84-1504(part); amd. Sec. 2, Ch. 634, L. 1979; amd. Sec. 3, Ch. 664, L. 1979; amd. Sec. 1, Ch. 622, L. 1987; amd. Sec. 4, Ch. 659, L. 1987; amd. Sec. 1, Ch. 9, Sp. L. June 1989; amd. Sec. 69, Ch. 382, L. 1997; amd. Sec. 11, Ch. 143, L. 2001; amd. Sec. 3, Ch. 163, L. 2005; amd. Sec. 5, Ch. 269, L. 2011; amd. Sec. 10, Ch. 268, L. 2013.



15-31-102. Organizations exempt from tax -- unrelated business income not exempt.

15-31-102. Organizations exempt from tax -- unrelated business income not exempt. (1) Except as provided in subsection (3), there may not be taxed under this title any income received by any: (a) labor, agricultural, or horticultural organization; (b) fraternal beneficiary, society, order, or association operating under the lodge system or for the exclusive benefit of the members of a fraternity itself operating under the lodge system and providing for the payment of life, sick, accident, or other benefits to the members of the society, order, or association or their dependents; (c) cemetery company owned and operated exclusively for the benefit of its members; (d) corporation or association organized and operated exclusively for religious, charitable, scientific, or educational purposes, no part of the net income of which inures to the benefit of any private stockholder or individual; (e) business league, chamber of commerce, or board of trade not organized for profit, no part of the net income of which inures to the benefit of any private stockholder or individual; (f) civic league or organization not organized for profit but operated exclusively for the promotion of social welfare; (g) club organized and operated exclusively for pleasure, recreation, and other nonprofitable purposes, no part of the net income of which inures to the benefit of any private stockholder or members; (h) farmers' or other mutual hail, cyclone, or fire insurance company, mutual ditch or irrigation company, mutual or cooperative telephone company, or similar organization of a purely local character, the income of which consists solely of assessments, dues, and fees collected from members for the sole purpose of meeting its expenses; (i) cooperative association or corporation engaged in the business of operating a rural electrification system or systems for the transmission or distribution of electrical energy on a cooperative basis; (j) corporations or associations organized for the exclusive purpose of holding title to property, collecting income from the property, and turning over the entire amount of the income, less expenses, to an organization that itself is exempt from the tax imposed by this title; (k) wool and sheep pool, which is an association owned and operated by agricultural producers organized to market association members' wool and sheep, the income of which consists solely of assessments, dues, and fees collected from members for the sole purpose of meeting its expenses. Income, for this purpose, does not include expenses and money distributed to members contributing wool and sheep. (l) corporation that qualifies as a domestic international sales corporation (DISC) under the provisions of section 991, et seq., of the Internal Revenue Code, 26 U.S.C. 991, et seq., and that has in effect for the entire taxable year a valid election under federal law to be treated as a DISC. If a corporation makes that election under federal law, each person who at any time is a shareholder of the corporation is subject to taxation under Title 15, chapter 30, on the earnings and profits of this DISC in the same manner as provided by federal law for all periods for which the election is effective. (m) farmers' market association not organized for profit, no part of the net income of which inures to the benefit of any member, but that is organized for the sole purpose of providing for retail distribution of homegrown vegetables, handicrafts, and other products either grown or manufactured by the seller; (n) common trust fund as defined in section 584(a) of the Internal Revenue Code, 26 U.S.C. 584(a). (2) In determining the corporate income tax imposed under this part, there may not be included any earnings derived from any public utility managed or operated by any subdivision of the state or from the exercise of any governmental function. (3) Any unrelated business taxable income, as defined by section 512 of the Internal Revenue Code, 26 U.S.C. 512, as amended, earned by any exempt corporation resulting in a federal unrelated business income tax liability of more than $100 must be taxed as other corporation income is taxed under this title. An exempt corporation subject to taxation on unrelated business income under this section shall file a copy of its federal exempt organization business income tax return on which it reports its unrelated business income with the department.

History: En. Sec. 1, Ch. 79, L. 1917; Subd. 16, amd. Sec. 1, Ch. 64, L. 1921; re-en. Sec. 2296, R.C.M. 1921; amd. Sec. 1, Ch. 166, L. 1933; re-en. Sec. 2296, R.C.M. 1935; amd. Sec. 1, Ch. 29, L. 1937; amd. Sec. 1, Ch. 92, L. 1937; amd. Sec. 1, Ch. 232, L. 1957; amd. Sec. 1, Ch. 264, L. 1959; amd. Sec. 1, Ch. 155, L. 1961; amd. Sec. 1, Ch. 269, L. 1965; amd. Sec. 1, Ch. 4, Ex. L. 1967; amd. Sec. 1, Ch. 11, Ex. L. 1969; amd. Sec. 1, Ch. 16, L. 1971; amd. Sec. 1, Ch. 333, L. 1971; amd. Sec. 1, Ch. 5, Ex. L. 1971; amd. Sec. 1, Ch. 7, 2nd Ex. L. 1971; amd. Sec. 1, Ch. 468, L. 1973; amd. Sec. 1, Ch. 484, L. 1973; amd. Sec. 1, Ch. 5, L. 1974; amd. Sec. 1, Ch. 257, L. 1977; R.C.M. 1947, 84-1501(part); amd. Sec. 1, Ch. 267, L. 1979; amd. Sec. 1, Ch. 284, L. 1979; amd. Sec. 1, Ch. 537, L. 1981; amd. Sec. 1, Ch. 604, L. 1985; amd. Sec. 72, Ch. 42, L. 1997; amd. Sec. 1, Ch. 368, L. 1997; amd. Sec. 70, Ch. 382, L. 1997; amd. Sec. 29, Ch. 114, L. 2003; amd. Sec. 4, Ch. 163, L. 2005; amd. Sec. 11, Ch. 268, L. 2013.



15-31-103. Research and development firms exempt from taxation -- application.

15-31-103. Research and development firms exempt from taxation -- application. (1) A research and development firm organized to engage in business in the state of Montana for the first time is not subject to any of the taxes imposed by this chapter on net income earned from research and development activities during its first 5 taxable years of activity in Montana. For purposes of 15-31-401 and this section, "taxable year" means a research and development firm's taxable year for federal income tax purposes. (2) (a) To be considered a research and development firm, the chief executive officer of the firm or the officer's agent shall file with the department of revenue an application for treatment as a research and development firm. (b) The application must be made on a form to be provided by the department. The form must include, at a minimum: (i) the name and address of each officer of the research and development firm; (ii) the name of the research and development firm as required for the purpose of incorporation in 35-1-216; (iii) the information required by 35-7-105(1); (iv) the date the articles of incorporation were filed with the secretary of state as required in 35-1-215; and (v) other information the department requires to effectively administer the provisions of this section. (c) The application must be filed with the department before the end of the first calendar quarter during which the research and development firm engages in business in Montana. (3) On receipt of the information required in subsection (2)(b), provided that it was filed in the time allowed under subsection (2)(c), the department shall designate the applicant as a research and development firm for the purposes of this section. (4) Failure by an applicant to provide information required by the department under subsection (2)(b) or, except as provided in subsection (5), failure to file within the time allowed under subsection (2)(c) automatically disqualifies the applicant from being designated and treated as a research and development firm for the purposes of this section. (5) The director of the department may grant an extension of time for an applicant to file an application for treatment as a research and development firm, provided the extension is given in writing and the extension does not extend beyond 30 days from the date the application was required to be filed under subsection (2)(c). (6) For the purpose of calculating or otherwise determining the period for which a deduction, exclusion, exemption, or credit may be taken under the provisions of this chapter, the department shall disregard a research and development firm's first 5 taxable years of activity in Montana and administer the deduction, exclusion, exemption, or credit as if the corporation did not exist during those taxable years. This treatment of a research and development firm extends to net operating loss carryback and net operating loss carryforward provisions allowed under this chapter.

History: En. Sec. 1, Ch. 659, L. 1987; amd. Sec. 185, Ch. 368, L. 1991; amd. Sec. 18, Ch. 240, L. 2007.



15-31-104. through reserved.

15-31-104 through 15-31-110 reserved.



15-31-111. Return to be filed -- penalty and interest.

15-31-111. Return to be filed -- penalty and interest. (1) A corporation subject to the corporate income tax imposed under this chapter shall for each tax period file an accurate return of its net income for the tax period in the manner and form prescribed by the department. The return must contain all of the information that is appropriate and in the opinion of the department necessary to determine the correctness of the net income disclosed by the return and to carry out the provisions of this chapter. The return must be signed by the president, the vice president, the treasurer, the assistant treasurer, or the chief accounting officer. (2) (a) Except as provided in subsection (2)(b), if the corporation is reporting on a calendar year basis, the return must be filed with the department on or before May 15 following the close of the calendar year. If the corporation is reporting on a fiscal year basis, the return must be filed with the department on or before the 15th day of the 5th month following the close of its fiscal year. (b) (i) If the due date of the return falls on a holiday that defers a filing date as recognized by the internal revenue service and that is not observed in Montana, the return may be made on the first business day after the holiday. (ii) The department may extend filing dates and defer or waive interest, penalties, and other effects of late filing for a period not exceeding 1 year for taxpayers affected by a federally declared disaster or a terroristic or military action recognized for federal tax purposes under 26 U.S.C. 7508A. (3) (a) A corporation is allowed an automatic extension of time for filing its return of up to 6 months following the date prescribed for filing of its tax return. The tax, penalty, and interest must be paid when the return is filed. Penalty and interest must be added to the tax due as provided in 15-31-510(2). (b) The department may grant an additional extension of time for the filing of a return whenever in its judgment good cause exists. (4) Receivers, trustees in bankruptcy, or assignees operating the property or business of a corporation subject to the corporate income tax imposed by this chapter shall make the return in the same manner and form as the corporation is required to make the return. Any corporate income tax due on the basis of the return is assessed and collected in the same manner as if assessed directly against the corporation of whose business or property the receiver, trustee, or assignee has custody and control. The receiver, trustee, or assignee shall pay the tax out of the property of the corporation, prior to the claims of creditors or stockholders.

History: En. Sec. 4, Ch. 79, L. 1917; re-en. Sec. 2299, R.C.M. 1921; amd. Sec. 1, Ch. 146, L. 1923; re-en. Sec. 2299, R.C.M. 1935; amd. Sec. 1, Ch. 165, L. 1947; amd. Sec. 1, Ch. 235, L. 1961; amd. Sec. 3, Ch. 186, L. 1963; amd. Sec. 1, Ch. 372, L. 1973; amd. Sec. 56, Ch. 516, L. 1973; amd. Sec. 1, Ch. 161, L. 1975; R.C.M. 1947, 84-1504(part); amd. Sec. 1, Ch. 54, L. 1995; amd. Sec. 2, Ch. 51, L. 1997; amd. Sec. 12, Ch. 594, L. 2005; amd. Sec. 6, Ch. 269, L. 2011; amd. Sec. 12, Ch. 268, L. 2013.



15-31-112. Taxable period.

15-31-112. Taxable period. The corporate income tax must be computed on the basis of the corporation's total net income for the taxable period. The corporation's taxable period is the same as the taxable year for federal income tax purposes. If a corporation changes its taxable year, it shall promptly notify the department.

History: En. Sec. 4, Ch. 79, L. 1917; re-en. Sec. 2299, R.C.M. 1921; amd. Sec. 1, Ch. 146, L. 1923; re-en. Sec. 2299, R.C.M. 1935; amd. Sec. 1, Ch. 165, L. 1947; amd. Sec. 1, Ch. 235, L. 1961; amd. Sec. 3, Ch. 186, L. 1963; amd. Sec. 1, Ch. 372, L. 1973; amd. Sec. 56, Ch. 516, L. 1973; amd. Sec. 1, Ch. 161, L. 1975; R.C.M. 1947, 84-1504(1); amd. Sec. 13, Ch. 268, L. 2013.



15-31-113. Gross income and net income.

15-31-113. Gross income and net income. (1) The term "gross income" means all income recognized in determining the corporation's gross income for federal income tax purposes and: (a) including: (i) interest exempt from federal income tax and exempt-interest dividends as defined in section 852(b)(5) of the Internal Revenue Code of 1986, as that section may be amended or renumbered; (ii) the portion of gain from a liquidation of the reporting corporation not recognized for federal corporate income tax purposes pursuant to sections 331 through 337 of the Internal Revenue Code, as those sections may be amended or renumbered, attributable to stockholders, either individual or corporate, not subject to Montana income or corporate income tax under Title 15, chapter 30 or chapter 31, as appropriate, on the gain passing through to the stockholders pursuant to federal law; and (b) excluding gain recognized for federal tax purposes as a shareholder of a liquidating corporation pursuant to sections 331 through 337 of the Internal Revenue Code, as those sections may be amended or renumbered, when the gain is required to be recognized by the liquidating corporation pursuant to subsection (1)(a)(ii) of this section. (2) The term "net income" means the gross income of the corporation less the deductions set forth in 15-31-114. (3) A corporation is not exempt from the corporate income tax unless specifically provided for under 15-31-101(3) or 15-31-102. Any corporation not subject to or liable for federal income tax but not exempt from the corporate income tax under 15-31-101(3) or 15-31-102 shall compute gross income for corporate income tax purposes in the same manner as a corporation that is subject to or liable for federal income tax according to the provisions for determining gross income in the federal Internal Revenue Code in effect for the taxable year.

History: En. Sec. 4, Ch. 79, L. 1917; re-en. Sec. 2299, R.C.M. 1921; amd. Sec. 1, Ch. 146, L. 1923; re-en. Sec. 2299, R.C.M. 1935; amd. Sec. 1, Ch. 165, L. 1947; amd. Sec. 1, Ch. 235, L. 1961; amd. Sec. 3, Ch. 186, L. 1963; amd. Sec. 1, Ch. 372, L. 1973; amd. Sec. 56, Ch. 516, L. 1973; amd. Sec. 1, Ch. 161, L. 1975; R.C.M. 1947, 84-1504(part); amd. Sec. 2, Ch. 483, L. 1981; amd. Sec. 2, Ch. 278, L. 1995; amd. Sec. 14, Ch. 268, L. 2013.



15-31-114. Deductions allowed in computing income.

15-31-114. Deductions allowed in computing income. (1) In computing the net income, the following deductions are allowed from the gross income received by the corporation within the year from all sources: (a) all the ordinary and necessary expenses paid or incurred during the taxable year in the maintenance and operation of its business and properties, including reasonable allowance for salaries for personal services actually rendered, subject to the limitation contained in this section, and rentals or other payments required to be made as a condition to the continued use or possession of property to which the corporation has not taken or is not taking title or in which it has no equity. A deduction is not allowed for salaries paid upon which the recipient has not paid Montana state income tax. However, when domestic corporations are taxed on income derived from outside the state, salaries of officers paid in connection with securing the income are deductible. (b) (i) all losses actually sustained and charged off within the year and not compensated by insurance or otherwise, including a reasonable allowance for the wear and tear and obsolescence of property used in the trade or business. The allowance is determined according to the provisions of section 167 of the Internal Revenue Code in effect with respect to the taxable year. All elections for depreciation must be the same as the elections made for federal income tax purposes. A deduction is not allowed for any amount paid out for any buildings, permanent improvements, or betterments made to increase the value of any property or estate, and a deduction may not be made for any amount of expense of restoring property or making good the exhaustion of property for which an allowance is or has been made. A depreciation or amortization deduction is not allowed on a title plant as defined in 33-25-105(15). (ii) There is allowed as a deduction for the taxable period a net operating loss deduction determined according to the provisions of 15-31-119. (c) in the case of mines, other natural deposits, oil and gas wells, and timber, a reasonable allowance for depletion and for depreciation of improvements. The reasonable allowance must be determined according to the provisions of the Internal Revenue Code in effect for the taxable year. All elections made under the Internal Revenue Code with respect to capitalizing or expensing exploration and development costs and intangible drilling expenses for corporate income tax purposes must be the same as the elections made for federal income tax purposes. (d) the amount of interest paid within the year on its indebtedness incurred in the operation of the business from which its income is derived. Interest may not be allowed as a deduction if paid on an indebtedness created for the purchase, maintenance, or improvement of property or for the conduct of business unless the income from the property or business would be taxable under this part. (e) (i) taxes paid within the year, except the following: (A) taxes imposed by this part; (B) taxes assessed against local benefits of a kind tending to increase the value of the property assessed; (C) taxes on or according to or measured by net income or profits imposed by authority of the government of the United States; (D) taxes imposed by any other state or country upon or measured by net income or profits. (ii) Taxes deductible under this part must be construed to include taxes imposed by any county, school district, or municipality of this state. (f) that portion of an energy-related investment allowed as a deduction under 15-32-103; (g) (i) except as provided in subsection (1)(g)(ii) or (1)(g)(iii), charitable contributions and gifts that qualify for deduction under section 170 of the Internal Revenue Code, 26 U.S.C. 170, as amended. (ii) The public service commission may not allow in the rate base of a regulated corporation the inclusion of contributions made under this subsection. (iii) A deduction is not allowed for a charitable contribution using a charitable gift annuity unless the annuity is a qualified charitable gift annuity as defined in 33-20-701. (h) per capita livestock fees imposed pursuant to 15-24-921, 15-24-922, 81-6-104, 81-6-204, 81-6-209, 81-7-118, or 81-7-201. (2) In lieu of the deduction allowed under subsection (1)(g), the taxpayer may deduct the fair market value, not to exceed 30% of the taxpayer's net income, of a computer or other sophisticated technological equipment or apparatus intended for use with the computer donated to an elementary, secondary, or accredited postsecondary school located in Montana if: (a) the contribution is made no later than 5 years after the manufacture of the donated property is substantially completed; (b) the property is not transferred by the donee in exchange for money, other property, or services; and (c) the taxpayer receives a written statement from the donee in which the donee agrees to accept the property and representing that the use and disposition of the property will be in accordance with the provisions of subsection (2)(b). (3) In the case of a regulated investment company or a fund of a regulated investment company, as defined in section 851(a) or 851(g) of the Internal Revenue Code of 1986, 26 U.S.C. 851(a) or 851(g), as that section may be amended or renumbered, there is allowed a deduction for dividends paid, as defined in section 561 of the Internal Revenue Code of 1986, 26 U.S.C. 561, as that section may be amended or renumbered, except that the deduction for dividends is not allowed with respect to dividends attributable to any income that is not subject to tax under this chapter when earned by the regulated investment company. For the purposes of computing the deduction for dividends paid, the provisions of sections 852(b)(7) and 855 of the Internal Revenue Code of 1986, 26 U.S.C. 852(b)(7) and 855, as those sections may be amended or renumbered, apply. A regulated investment company is not allowed a deduction for dividends received as defined in sections 243 through 245 of the Internal Revenue Code of 1986, 26 U.S.C. 243 through 245, as those sections may be amended or renumbered.

History: En. Sec. 2, Ch. 79, L. 1917; amd. Sec. 1, Ch. 69, L. 1919; amd. Sec. 1, Ch. 258, L. 1921; re-en. Sec. 2297, R.C.M. 1921; amd. Sec. 2, Ch. 166, L. 1933; re-en. Sec. 2297, R.C.M. 1935; amd. Sec. 1, Ch. 133, L. 1947; amd. Sec. 1, Ch. 263, L. 1959; amd. Sec. 1, Ch. 235, L. 1971; amd. Sec. 1, Ch. 358, L. 1971; amd. Sec. 1, Ch. 320, L. 1973; amd. Sec. 54, Ch. 516, L. 1973; amd. Sec. 1, Ch. 54, L. 1974; amd. Sec. 3, Ch. 405, L. 1977; amd. Sec. 4, Ch. 576, L. 1977; R.C.M. 1947, 84-1502; amd. Sec. 3, Ch. 634, L. 1979; amd. Sec. 1, Ch. 574, L. 1981; amd. Sec. 21, Ch. 614, L. 1981; amd. Sec. 1, Ch. 447, L. 1983; amd. Sec. 11, Ch. 516, L. 1985; amd. Sec. 12, Ch. 611, L. 1987; amd. Sec. 1, Ch. 538, L. 1989; amd. Sec. 4, Ch. 617, L. 1989; amd. Sec. 3, Ch. 278, L. 1995; amd. Sec. 103, Ch. 574, L. 2001; amd. Sec. 30, Ch. 114, L. 2003; amd. Sec. 8, Ch. 482, L. 2003; amd. Sec. 15, Ch. 268, L. 2013.



15-31-115. Reaffirmation of bond income inclusion in definition of net income for corporate income tax purposes.

15-31-115. Reaffirmation of bond income inclusion in definition of net income for corporate income tax purposes. Notwithstanding the provisions of any other law, the income from bonds or other obligations issued by any state or political subdivision of a state are included in gross and net income for purposes of the corporate income tax.

History: En. Sec. 3, Ch. 673, L. 1983; amd. Sec. 18, Ch. 130, L. 2005; amd. Sec. 16, Ch. 268, L. 2013.



15-31-116. Repealed.

15-31-116. Repealed. Sec. 1, Ch. 125, L. 1989.

History: En. Sec. 1, Ch. 673, L. 1983.



15-31-117. Tax deductibility.

15-31-117. Tax deductibility. (1) The amount of contributions made by a small business to its independent liability fund as defined in 33-27-103 is deductible to that small business on its Montana corporate income tax or alternative corporate income tax return for the taxable year in which the contributions are made to the fund. (2) Administrative costs under 33-27-117(1), except those paid from the principal of an independent liability fund, are deductible on the Montana corporate income tax or alternative corporate income tax return for the taxable year in which they are paid or accrued. (3) Income on the money, assets, and investments in an independent liability fund as defined in 33-27-103 may be contributed to the fund. If it is not so contributed, it is taxable in accordance with the applicable provisions of this chapter.

History: En. Secs. 10, 11, 15, Ch. 564, L. 1987; amd. Sec. 17, Ch. 268, L. 2013.



15-31-118. Taxable liability on termination of independent liability fund.

15-31-118. Taxable liability on termination of independent liability fund. If an independent liability fund established pursuant to Title 33, chapter 27, is terminated as provided in 33-27-119, the income from the principal distributed pursuant to 33-27-119(3) is taxable to that person or persons under the applicable provisions of this chapter.

History: En. Sec. 18, Ch. 564, L. 1987; amd. Sec. 2, Ch. 111, L. 2001.



15-31-119. Net operating losses -- carryovers and carrybacks.

15-31-119. Net operating losses -- carryovers and carrybacks. (1) The net operating loss deduction is the aggregate of net operating loss carryovers to the taxable period plus the net operating loss carrybacks to the taxable period. (2) The term "net operating loss" means the excess of the deductions allowed by this section over the gross income, with the modifications specified in subsection (6). (3) If for any taxable period beginning after December 31, 1970, a net operating loss is sustained, the loss must be a net operating loss carryback to each of the three taxable periods preceding the taxable period of the loss and must be a net operating loss carryover to each of the five taxable periods following the taxable period of the loss. (4) A net operating loss for any taxable period ending after December 31, 1975, in addition to being a net operating loss carryback to each of the three preceding taxable periods, must be a net operating loss carryover to each of the seven taxable periods following the taxable period of the loss. (5) Except as provided in subsection (11), the portion of the loss that must be carried to each of the other taxable years must be the excess, if any, of the amount of the loss over the sum of the net income for each of the prior taxable periods to which the loss was carried. For purposes of this subsection, the net income for the prior taxable period must be computed with the modification specified in subsection (6)(b) and by determining the amount of the net operating loss deduction without regard to the net operating loss for the loss period or any taxable period after the loss period, and the net income so computed may not be considered to be less than zero. (6) The modifications referred to in subsection (2) are as follows: (a) The net operating loss deduction may not be allowed. (b) The deduction for depletion may not exceed the amount that would be allowable if computed under the cost method. (c) Any net operating loss carried over to any taxable year must be calculated under the provisions of this section effective for the taxable year for which the return claiming the net operating loss carryover is filed. (7) A net operating loss deduction may be allowed only with regard to losses attributable to the business carried on within the state of Montana. (8) In the case of a merger of corporations, the surviving corporation may not be allowed a net operating loss deduction for net operating losses sustained by the merged corporations prior to the date of merger. In the case of a consolidation of corporations, the new corporate entity may not be allowed a deduction for net operating losses sustained by the consolidated corporations prior to the date of consolidation. (9) Notwithstanding the provisions of 15-31-531, interest may not be paid with respect to a refund of tax resulting from a net operating loss carryback or carryover. (10) The net operating loss deduction must be allowed with respect to taxable periods. (11) A taxpayer entitled to a carryback period for a net operating loss may elect to forego the entire carryback period. If the election is made, the loss may be carried forward only. The election must be made on or before the date on which the return is due, including any extension of the due date, for the tax year of the net operating loss for which the election is to be in effect. The election is irrevocable for the year made. (12) Notwithstanding any other provision of this section, the net operating loss deduction is not allowed in the case of a regulated investment company or a fund of a regulated investment company, as defined in section 851(a) or 851(b) of the Internal Revenue Code of 1986, as that section may be amended or renumbered.

History: En. Sec. 3, Ch. 538, L. 1989; amd. Sec. 4, Ch. 278, L. 1995.



15-31-120. reserved.

15-31-120 reserved.



15-31-121. Rate of tax -- minimum tax -- distribution of revenue.

15-31-121. Rate of tax -- minimum tax -- distribution of revenue. (1) Except as provided in subsection (2), the percentage of net income to be paid under 15-31-101 is 6 3/4% of all net income for the tax period. (2) For a taxpayer making a water's-edge election, the percentage of net income to be paid under 15-31-101 is 7% of all taxable net income for the tax period. (3) Each corporation subject to taxation under this part shall pay a minimum tax of not less than $50.

History: En. Sec. 1, Ch. 79, L. 1917; Subd. 16, amd. Sec. 1, Ch. 64, L. 1921; re-en. Sec. 2296, R.C.M. 1921; amd. Sec. 1, Ch. 166, L. 1933; re-en. Sec. 2296, R.C.M. 1935; amd. Sec. 1, Ch. 29, L. 1937; amd. Sec. 1, Ch. 92, L. 1937; amd. Sec. 1, Ch. 232, L. 1957; amd. Sec. 1, Ch. 264, L. 1959; amd. Sec. 1, Ch. 155, L. 1961; amd. Sec. 1, Ch. 269, L. 1965; amd. Sec. 1, Ch. 4, Ex. L. 1967; amd. Sec. 1, Ch. 11, Ex. L. 1969; amd. Sec. 1, Ch. 16, L. 1971; amd. Sec. 1, Ch. 333, L. 1971; amd. Sec. 1, Ch. 5, Ex. L. 1971; amd. Sec. 1, Ch. 7, 2nd Ex. L. 1971; amd. Sec. 1, Ch. 468, L. 1973; amd. Sec. 1, Ch. 484, L. 1973; amd. Sec. 1, Ch. 5, L. 1974; amd. Sec. 1, Ch. 257, L. 1977; R.C.M. 1947, 84-1501(part); amd. Sec. 7, Ch. 616, L. 1987; amd. Sec. 90, Ch. 11, Sp. L. June 1989; amd. Sec. 3, Ch. 15, Sp. L. July 1992; amd. Sec. 14, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 31, Ch. 51, L. 1999; amd. Sec. 2, Ch. 521, L. 2003; amd. Sec. 35, Ch. 2, L. 2009.



15-31-122. Alternative gross sales tax.

15-31-122. Alternative gross sales tax. Pursuant to the provisions of Article III, section 2, of the Multistate Tax Compact, every corporation deriving income from sources both within and without the state of Montana and required to file a return and whose only activity in Montana consists of making sales and which does not own or rent real estate or tangible personal property within Montana and whose annual gross volume of sales made in Montana during the taxable year does not exceed $100,000 may elect to pay a tax of 1/2 of 1% of gross sales made in Montana during the taxable year. Such tax shall be in lieu of the tax otherwise imposed under 15-31-101 and 15-31-121. The gross volume of sales made in Montana during the taxable year shall be determined according to the provisions of Article IV, sections 16 and 17, of the Multistate Tax Compact.

History: En. Sec. 1, Ch. 79, L. 1917; Subd. 16, amd. Sec. 1, Ch. 64, L. 1921; re-en. Sec. 2296, R.C.M. 1921; amd. Sec. 1, Ch. 166, L. 1933; re-en. Sec. 2296, R.C.M. 1935; amd. Sec. 1, Ch. 29, L. 1937; amd. Sec. 1, Ch. 92, L. 1937; amd. Sec. 1, Ch. 232, L. 1957; amd. Sec. 1, Ch. 264, L. 1959; amd. Sec. 1, Ch. 155, L. 1961; amd. Sec. 1, Ch. 269, L. 1965; amd. Sec. 1, Ch. 4, Ex. L. 1967; amd. Sec. 1, Ch. 11, Ex. L. 1969; amd. Sec. 1, Ch. 16, L. 1971; amd. Sec. 1, Ch. 333, L. 1971; amd. Sec. 1, Ch. 5, Ex. L. 1971; amd. Sec. 1, Ch. 7, 2nd Ex. L. 1971; amd. Sec. 1, Ch. 468, L. 1973; amd. Sec. 1, Ch. 484, L. 1973; amd. Sec. 1, Ch. 5, L. 1974; amd. Sec. 1, Ch. 257, L. 1977; R.C.M. 1947, 84-1501(part).



15-31-123. Repealed.

15-31-123. Repealed. Sec. 4, Ch. 159, L. 2003.

History: En. 84-4960, 84-4961 by Secs. 1, 2, Ch. 412, L. 1977; R.C.M. 1947, 84-4960, 84-4961(part); amd. Sec. 3, Ch. 111, L. 1979; amd. Sec. 3, Ch. 520, L. 1981; amd. Sec. 2, Ch. 704, L. 1983; amd. Sec. 9, Ch. 20, L. 1985.



15-31-124. New or expanded industry credit -- definitions.

15-31-124. New or expanded industry credit -- definitions. As used in 15-31-124 through 15-31-127, the following definitions apply: (1) "Department" means the department of revenue. (2) "Expanding" means to expand or diversify a present operation to increase total full-time jobs by 30% or more. (3) "Manufacturing" means: (a) the process of mechanical or chemical transformation of materials or substances into new products, as described in the North American Industry Classification System Manual prepared by the United States office of management and budget; or (b) the production of energy by means of an alternative renewable energy source as defined in 15-6-225. (4) (a) "New corporation" means a corporation engaging in manufacturing for the first time in this state. A new corporation includes: (i) a manufacturing corporation existing outside of Montana that enters into manufacturing in the state; (ii) a nonmanufacturing corporation within the state that enters into manufacturing in the state; or (iii) a corporation newly formed in Montana and entering into manufacturing operations in the state. (b) A new corporation does not include: (i) a corporation reorganized from a previously existing corporation that has been engaged in manufacturing in this state; or (ii) a corporation created as a parent, subsidiary, or affiliate of an existing corporation that has been engaged in manufacturing in this state of which 20% or more of the ownership is held by the corporation or by the stockholders of the corporation.

History: En. 84-1520 by Sec. 2, Ch. 435, L. 1975; R.C.M. 1947, 84-1520; amd. Sec. 4, Ch. 694, L. 1991; amd. Sec. 32, Ch. 51, L. 1999; amd. Sec. 8, Ch. 591, L. 2001; amd. Sec. 3, Ch. 405, L. 2003.



15-31-125. Determination of tax credit.

15-31-125. Determination of tax credit. A new or expanding manufacturing corporation may receive an income tax credit based on a percentage of wages paid its new employees within this state for a period of 3 years as provided in this section. For the first 3 years of operation of a new corporation or the first 3 years of expansion of an expanding corporation, a credit of 1% of the total new wages paid in this state, as wages are defined in 39-51-201, may be allowed. In determining total wages for an expanding corporation, only those wages paid in support of the expansion are considered in ascertaining the credit. The payroll and number of jobs of the corporation in the 12-month period immediately preceding the expansion are averaged to determine eligibility for the credit.

History: En. 84-1523 by Sec. 3, Ch. 435, L. 1975; R.C.M. 1947, 84-1523; amd. Sec. 18, Ch. 268, L. 2013.



15-31-126. Limitation.

15-31-126. Limitation. This credit is available only to those new and expanding corporations that provide jobs within the state of Montana.

History: En. 84-1525 by Sec. 5, Ch. 435, L. 1975; R.C.M. 1947, 84-1525.



15-31-127. Department duties.

15-31-127. Department duties. The department shall determine the eligibility of a corporation for this credit, promulgate rules, prepare forms, maintain records, and perform other duties necessary to carry out 15-31-124 through 15-31-127.

History: En. 84-1524 by Sec. 4, Ch. 435, L. 1975; R.C.M. 1947, 84-1524.



15-31-128. and reserved.

15-31-128 through 15-31-129 reserved.



15-31-130. Tax credit for health insurance premiums paid -- eligible small employers -- corporations.

15-31-130. Tax credit for health insurance premiums paid -- eligible small employers -- corporations. There is a tax credit, as determined under Title 33, chapter 22, part 20, for eligible small employers against the taxes imposed in 15-31-101 and 15-31-502 for qualifying premiums paid by the eligible small employer for coverage of eligible employees and eligible employees' spouses and dependents under a group health plan subject to Title 33, chapter 22, part 20.

History: En. Sec. 12, Ch. 595, L. 2005; amd. Sec. 2, Ch. 227, L. 2011.



15-31-131. Credit for dependent care assistance and referral services.

15-31-131. Credit for dependent care assistance and referral services. (1) There is a credit against the taxes otherwise due under this chapter allowable to an employer for amounts paid or incurred during the tax year by the employer for dependent care assistance actually provided to or on behalf of an employee if the assistance is furnished by a registered or licensed day-care provider and pursuant to a program that meets the requirements of section 129(d)(2) through (6) of the Internal Revenue Code, 26 U.S.C. 129(d)(2) through (d)(6). (2) (a) The amount of the credit allowed under subsection (1) is 25% of the amount paid or incurred by the employer during the tax year, but the credit may not exceed $1,575 of day-care assistance actually provided to or on behalf of the employee. (b) For the purposes of this subsection, marital status must be determined under the rules of section 21(e)(3) and (4) of the Internal Revenue Code, 26 U.S.C. 21(e)(3) and (e)(4). (c) In the case of an onsite facility, the amount upon which the credit allowed under subsection (1) is based, with respect to any dependent, must be based upon utilization and the value of the services provided. (3) (a) In addition to the credit allowed under subsection (1), there is a credit against the taxes otherwise due under this chapter allowable to an employer for amounts paid or incurred during the tax year by the employer to provide information and referral services to assist employees of the employer employed within this state to obtain dependent care. (b) The amount of the credit allowed under subsection (3)(a) is equal to 25% of the amount paid or incurred in the tax year. (4) An amount paid or incurred during the tax year of an employer in providing dependent care assistance to or on behalf of any employee does not qualify for the credit allowed under subsection (1) if the amount was paid or incurred to an individual described in section 129(c)(1) or (2) of the Internal Revenue Code, 26 U.S.C. 129(c)(1) or (c)(2). (5) An amount paid or incurred by an employer to provide dependent care assistance to or on behalf of an employee does not qualify for the credit allowed under subsection (1): (a) to the extent the amount is paid or incurred pursuant to a salary reduction plan; or (b) if the amount is paid or incurred for services not performed within this state. (6) If the credit allowed under subsection (1) or (3) is claimed, the amount of any deduction allowed or allowable under this chapter for the amount that qualifies for the credit (or upon which the credit is based) must be reduced by the dollar amount of the credit allowed. The election to claim a credit allowed under this section must be made at the time of filing the tax return. (7) The amount upon which the credit allowed under subsection (1) is based may not be included in the gross income of the employee to whom the dependent care assistance is provided. However, the amount excluded from the income of an employee under this section may not exceed the limitations provided in section 129(b) of the Internal Revenue Code, 26 U.S.C. 129(b). For purposes of Title 15, chapter 30, part 25, with respect to an employee to whom dependent care assistance is provided, "wages" does not include any amount excluded under this subsection. Amounts excluded under this subsection do not qualify as expenses for which a deduction is allowed to the employee under 15-30-2131. (8) Any tax credit otherwise allowable under this section that is not used by the taxpayer in a particular year may be carried forward and offset against the taxpayer's tax liability for the next succeeding tax year. Any credit remaining unused in the next succeeding tax year may be carried forward and used in the second succeeding tax year and likewise through the fifth year succeeding the tax year in which the credit was first allowed or allowable. A credit may not be carried forward beyond the fifth succeeding tax year. (9) If the taxpayer is an S. corporation, as defined in section 1361 of the Internal Revenue Code, 26 U.S.C. 1361, and the taxpayer elects to take tax credit relief, the election may be made on behalf of the corporation's shareholders. A shareholder's credit must be computed using the shareholder's pro rata share of the corporation's costs that qualify for the credit. In all other respects, the effect of the tax credit applies to the corporation as otherwise provided by law. (10) For purposes of the credit allowed under subsection (1) or (3): (a) the definitions and special rules contained in section 129(e) of the Internal Revenue Code, 26 U.S.C. 129(e), apply to the extent applicable; and (b) "employer" means an employer carrying on a business, trade, occupation, or profession in this state.

History: En. Sec. 1, Ch. 706, L. 1989; amd. Sec. 1, Ch. 416, L. 1991; amd. Sec. 17, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 73, Ch. 42, L. 1997; amd. Sec. 4, Ch. 540, L. 2001.



15-31-132. Tax credit for providing disability insurance for employees.

15-31-132. Tax credit for providing disability insurance for employees. An employer is entitled to a credit against taxes otherwise due under this chapter for the amount of premiums for disability insurance paid by the employer for the employer's employees, subject to the following requirements: (1) The tax credit is available only to employers who: (a) have been in business in Montana for at least 12 months; and (b) employ 20 or fewer employees working at least 20 hours a week. (2) At least 50% of each employee's insurance premium is paid by the employer. (3) Subject to the provisions of subsection (4), an employer is entitled to a tax credit for a maximum of 10 employees, computed as follows: (a) a credit of $25 a month for each employee if the employer pays 100% of the employee's premium; or (b) a credit equal to $25 a month multiplied by the percentage of the employee's premium paid by the employer for each employee if the employer pays less than 100% of the employee's premium. (4) The credit may not exceed 50% of the premium cost for each employee and may not be claimed for a period of more than 36 consecutive months. A tax credit may not be granted to an employer or the employer's successor within 10 years of the last consecutive credit claimed. (5) The credit allowed under this section may not be claimed as a carryback or carryforward and may not be refunded if the employer has no tax liability.

History: En. Sec. 6, Ch. 606, L. 1991; amd. Sec. 20, Ch. 7, L. 2001.



15-31-133. Credit for day-care facilities.

15-31-133. Credit for day-care facilities. (1) There is a credit against the taxes otherwise due under this chapter that is allowable to an employer based on the amounts paid or incurred during the tax year by the employer to acquire, construct, reconstruct, renovate, or otherwise improve real property so that the property may be used primarily as a day-care facility. Subject to the conditions of this section, the amount of the credit is equal to: (a) the amount of the day-care facility credit determined under subsection (2); and (b) any day-care facility tax credit carryforwards. (2) The credit allowed under subsection (1) is the lesser of: (a) $2,500, multiplied by the number of dependents that the day-care facility is designed to accommodate at the end of the first tax year for which credit is first claimed; (b) 15% of the cost of the acquisition, construction, reconstruction, renovation, or other improvement; or (c) $50,000. (3) The amounts paid or incurred by the employer for the acquisition, construction, reconstruction, renovation, or other improvement to real property that qualify for the credit may be paid or incurred either: (a) to another person to be used to acquire, construct, reconstruct, renovate, or otherwise improve real property that is operated as a day-care facility and with whom the employer contracts to make day-care assistance payments, and the payments are excluded, or partially excluded, under 26 U.S.C. 129 from the income of the employee for federal tax purposes; or (b) to acquire, construct, reconstruct, renovate, or otherwise improve real property that is operated by the employer, or a combination of employers, to provide day-care assistance to the employees of the employer under a program or programs, and the program or programs are excluded, or partially excluded, under 26 U.S.C. 129 from the income of the employee for federal tax purposes. (4) To qualify for the credit allowed under subsection (1), the following conditions apply: (a) The property must be in actual use in Montana as a day-care facility on the last day of the tax year for which the credit or any carryforward amount of the credit is claimed. (b) Day-care services assisted by the employer must take place on the property on the last day of the tax year for which the credit or any carryforward amount of the credit is claimed. (c) The person operating the day-care facility must hold a current license or registration certificate under Title 52, chapter 2, part 7, on the last day of the tax year for which the credit under subsection (1) is claimed. (d) The day-care facility must accommodate six or more children. (e) The day-care facility must be placed in operation before January 1, 2006. (5) The total amount of the costs upon which the credit allowed under subsection (1) is based and the total amount of the credit must be determined by the employer, subject to rules adopted by the department, during the tax year in which the property acquired, constructed, reconstructed, renovated, or otherwise improved is first placed in operation as a day-care facility. (6) The amount paid or incurred by the employer upon which the credit allowed under subsection (1) is based must be excluded from the income of an employee subject to the limitations provided in 26 U.S.C. 129(b). (7) The taxpayer is allowed one-tenth of the total credit determined under subsection (2) in the first tax year in which the taxpayer may claim the credit and one-tenth of the total credit is allowed in each succeeding tax year, not to exceed 9 tax years. (8) Except as provided in subsections (4)(a) and (4)(b), if the tax credit allowed under subsection (1) exceeds the taxpayer's liability, the credit may be carried forward to the succeeding tax year or years, except that a carryforward amount is not allowed beyond the period allowed for the credit as provided in subsection (7). (9) The provisions of this section do not affect the computation of depreciation or basis for a day-care facility. However, if the credit allowed under this section is claimed, the amount of any deduction that is allowed or allowable under this chapter for the amounts paid or incurred, or upon which the credit is based, must be reduced by the dollar amount of the credit allowed. (10) The department shall require evidence from the taxpayer that the person operating the day-care facility on the date that the taxpayer's tax year ends is licensed or registered to operate the facility. The evidence must accompany the tax return in which any amount of tax credit allowed under this section is claimed. If the evidence is not furnished, the credit is not allowed for the tax year for which the evidence is not furnished. Upon request of the department, the department of public health and human services shall report to the department on whether the day-care facility was operated as a licensed or registered day-care facility on the last day of the tax year of the person claiming the credit. (11) The employer must meet any other requirements or furnish any information to the department that the department requires under rules adopted by the department to carry out the purposes of this section. (12) If the credit allowed under this section is claimed by a small business corporation, as defined in 15-30-3301, or a partnership, the credit must be attributed to shareholders or partners, using the same proportion to report the corporation's or partnership's income or loss for Montana income tax purposes. (13) For purposes of the credit allowed under subsection (1): (a) the definitions and special rules contained in 26 U.S.C. 129(e) apply to the extent applicable; and (b) "employer" means an employer carrying on a business, trade, occupation, or profession in this state.

History: En. Sec. 1, Ch. 540, L. 2001.



15-31-134. Empowerment zone new employees -- tax credit.

15-31-134. Empowerment zone new employees -- tax credit. (1) There is a credit for taxes due under 15-31-121 or 15-31-122 for an employer for each new employee at a business in an empowerment zone created pursuant to Title 7, chapter 21, part 37. The taxpayer must be certified by the department of labor and industry to be eligible to receive the credit as provided in 7-21-3710. (2) The amount of the credit for each qualifying employee is: 1st year of employment$500 2nd year of employment$1,000 3rd year of employment$1,500 (3) If the amount of the credit exceeds the taxpayer's liability, the credit may be carried forward 7 years and carried back 3 years. The entire amount of the tax credit not used in the year earned must be carried first to the earliest tax year in which the credit may be applied and then to each succeeding tax year. (4) If the credit allowed under this section is claimed by a small business corporation, as defined in 15-30-3301, a pass-through entity, or a partnership, the credit must be attributed to shareholders, owners, or partners using the same proportion as used to report the entity's income or loss.

History: En. Sec. 7, Ch. 582, L. 2003.



15-31-135. Contribution by small business corporation.

15-31-135. Contribution by small business corporation. A contribution to a foundation or a general endowment fund of certain universities and colleges by a small business corporation qualifies for the credit under the provisions of 15-30-2326. The credit must be attributed to shareholders using the same proportion used to report the corporation's income or loss for Montana income tax purposes.

History: En. Sec. 2, Ch. 542, L. 1991; amd. Sec. 2, Ch. 140, L. 2011.



15-31-136. Contribution by partnership.

15-31-136. Contribution by partnership. A contribution to a foundation or a general endowment fund of certain universities and colleges by a partnership qualifies for the credit under the provisions of 15-30-2326. The credit must be attributed to partners using the same proportion used to report the partnership's income or loss for Montana tax purposes.

History: En. Sec. 3, Ch. 542, L. 1991; amd. Sec. 3, Ch. 140, L. 2011.



15-31-137. Small business corporation and partnership credit for alternative fuel conversion.

15-31-137. Small business corporation and partnership credit for alternative fuel conversion. If equipment and labor costs incurred to convert a motor vehicle to operate on alternative fuel are claimed as a credit under 15-30-2320 by a small business corporation, as defined in 15-30-3301, or a partnership, the credit must be attributed to shareholders or partners using the same proportion used to report the corporation's or partnership's income or loss for Montana income tax purposes.

History: En. Sec. 2, Ch. 617, L. 1993.



15-31-138. through reserved.

15-31-138 through 15-31-140 reserved.



15-31-141. Consolidated returns -- computation and procedure -- penalty and interest.

15-31-141. Consolidated returns -- computation and procedure -- penalty and interest. (1) Corporations that are affiliated may not file a consolidated return unless at least 80% of all classes of stock of each corporation involved is owned directly or indirectly by one or more members of the affiliated group. (2) Corporations may not file a consolidated return unless the operation of the affiliated group constitutes a unitary business and, except for a unitary business operation described in subsection (2)(b), permission to file a consolidated return is given by the department. For purposes of this section, a "unitary business operation" means one in which: (a) the business operations conducted by the corporations in the affiliated group are interrelated or interdependent to the extent that the net income of one corporation cannot reasonably be determined without reference to the operations conducted by the other corporations; or (b) all of the corporations in the affiliated group operate exclusively in Montana, are not multistate corporations, and have filed a consolidated federal return for the tax year. (3) The election to file a consolidated return is binding as long as the affiliated group continues to file a federal consolidated return. (4) If the conditions of subsections (1) and (2) are met, the department may require corporations to file a consolidated return when the department considers a consolidated return necessary. (5) A corporation liable to report under this chapter and owning or controlling, either directly or indirectly, at least 80% of all classes of stock of each corporation involved may be required to make a consolidated report showing the combined net income, the assets of the corporation that are required for the purposes of this chapter, and any other information that the department may require, but excluding intercorporate stockholdings and intercorporate accounts. A corporation liable to report under this chapter and owned or controlled, either directly or indirectly, by another corporation may be required to make a report consolidated with the owning company, showing the combined net income, the assets of the corporation that are required for the purposes of this chapter, and any other information that the department may require, but excluding intercorporate stockholdings and intercorporate accounts. If it appears to the department that any arrangement exists in a manner that improperly reflects the business done, the segregable assets, or the entire net income earned from business done in this state, the department may equitably adjust the tax in a manner that it may determine. (6) (a) If an affiliated group elects to file a consolidated return under the provisions of this section, a corporation of the affiliated group shall file a separate return for any portion of its tax period in which its income is not included in the consolidated return of the group. Subject to the due date provision in 15-31-111(2)(b), the separate return must be filed no later than the 15th day of the 5th month following the close of the tax period for which a consolidated return of the affiliated group is filed. (b) (i) A corporation is allowed an automatic extension of time for filing its tax return of up to 6 months following the date prescribed for filing its return. The tax, penalty, and interest must be paid when the return is filed. Penalty and interest must be added to the tax due as provided in 15-31-510(2). (ii) The department may grant an additional extension of time for filing of a tax return whenever in its judgment good cause exists.

History: En. Sec. 5, Ch. 166, L. 1933; re-en. Sec. 2303.1, R.C.M. 1935; amd. Sec. 1, Ch. 243, L. 1969; amd. Sec. 62, Ch. 516, L. 1973; R.C.M. 1947, 84-1509; (5)En. Sec. 2, Ch. 673, L. 1983; amd. Sec. 1, Ch. 451, L. 1987; amd. Sec. 1, Ch. 86, L. 1991; amd. Sec. 1, Ch. 369, L. 1997; amd. Sec. 1, Ch. 124, L. 2003; amd. Sec. 13, Ch. 594, L. 2005; amd. Sec. 7, Ch. 269, L. 2011.



15-31-142. Reports upon merger of corporations.

15-31-142. Reports upon merger of corporations. If any corporation shall acquire, either directly, indirectly, or by merger or consolidation, the major portion of the actively employed assets of another corporation or of corporations doing any business in this state during any year or shall merge or consolidate another corporation, it shall within 30 days after such acquisition, merger, or consolidation file a report and include therein a statement showing its own and the consolidated entire net income of all such corporations for preceding calendar or fiscal years to the extent that all such income has not been used or included in measuring a corporation excise tax to this state. It shall, in any event, be liable for and pay all taxes that would have been due and payable by the corporation or corporations on or before the first day of January next succeeding had the corporation or corporations whose assets were acquired or which were merged or consolidated continued in business and as though there had been no interruption or change of the business thereof or discontinuance of the privilege of doing business. It shall also include in its own next annual return, in addition to its own entire net income, so much of the entire net income of corporations whose assets it acquired or which were merged or consolidated as shall not have been used or included in measuring a corporation excise tax to this state and shall be taxed upon such combined entire net income for the year to ensue.

History: En. Sec. 6, Ch. 166, L. 1933; re-en. Sec. 2303.2, R.C.M. 1935; R.C.M. 1947, 84-1510.



15-31-143. Return and payment on corporate dissolution.

15-31-143. Return and payment on corporate dissolution. (1) Each corporation doing business in Montana shall pay an excise tax for the exercise of that privilege, and the amount of the excise tax must be based upon the total taxable net income of a corporation during the entire period of time that it is engaged in business in this state. No remission of that obligation for the last year in which a corporation engages in business in Montana was intended by the original enactment of this section. (2) Each corporation that is dissolved or ceases to do business in Montana shall, upon the dissolution or cessation of business, make a return and pay the corporate income tax determined on the basis of its net income for the final period in which it did business in this state at the rate provided in 15-31-121 and 15-31-122, in addition to all other corporate income taxes for which the corporation may then be liable.

History: En. Sec. 7, Ch. 166, L. 1933; re-en. Sec. 2303.3, R.C.M. 1935; amd. Sec. 1, Ch. 67, L. 1943; amd. Sec. 1, Ch. 60, L. 1963; R.C.M. 1947, 84-1511; amd. Sec. 1, Ch. 69, L. 1999; amd. Sec. 19, Ch. 268, L. 2013.



15-31-144. through reserved.

15-31-144 through 15-31-149 reserved.



15-31-150. Credit for research expenses and research payments.

15-31-150. Credit for research expenses and research payments. (1) (a) There is a credit against taxes otherwise due under this chapter for increases in qualified research expense and basic research payments for research conducted in Montana. Except as provided in this section, the credit must be determined in accordance with section 41 of the Internal Revenue Code, 26 U.S.C. 41, as that section read on July 1, 1996, or as subsequently amended. (b) For purposes of the credit, the: (i) applicable percentage specified in 26 U.S.C. 41(a) is 5%; (ii) election of the alternative incremental credit allowed under 26 U.S.C. 41(c)(4) does not apply; (iii) special rules in 26 U.S.C. 41(g) do not apply; and (iv) termination date provided for in 26 U.S.C. 41(h)(1)(B) does not apply. (2) The credit allowed under this section for a tax year may not exceed the tax liability under chapter 30 or 31. A credit may not be refunded if a taxpayer has tax liability less than the amount of the credit. (3) The credit allowed under this section may be used as a carryback against taxes imposed under chapter 30 or 31 for the 2 preceding tax years and may be used as a carryforward against taxes imposed by chapter 30 or 31 for the 15 succeeding tax years. The entire amount of the credit not used in the year earned must be carried first to the earliest tax year in which the credit may be applied and then to each succeeding tax year. (4) A taxpayer may not claim a current year credit under this section after December 31, 2010. However, any unused credit may be carried back or forward as provided in subsection (3). (5) A corporation, an individual, a small business corporation, a partnership, a limited liability partnership, or a limited liability company qualifies for the credit under this section. If the credit is claimed by a small business corporation, a partnership, a limited liability partnership, or a limited liability company, the credit must be attributed to the individual shareholders, partners, members, or managers in the same proportion used to report income or loss for state tax purposes. The allocations in 26 U.S.C. 41(f) do not apply to this section. (6) For purposes of calculating the credit, the following definitions apply: (a) "Gross receipts" means: (i) for a corporation that has income from business activity that is taxable only within the state, all gross sales less returns of the corporation for the tax year; and (ii) for a corporation that has income from business activity that is taxable both within and outside of the state, only the gross sales less returns of the corporation apportioned to Montana for the tax year. (b) "Qualified research" has the meaning provided in 26 U.S.C. 41(d), but is limited to research conducted in Montana. (c) "Qualified research expenses" has the meaning provided in 26 U.S.C. 41(b), but includes only the sum of amounts paid or incurred by the taxpayer for research conducted in Montana. (d) "Supplies" has the meaning provided in 26 U.S.C. 41(b)(2)(C), but includes only those supplies used in the conduct of qualified research in Montana. (e) (i) "Wages" has the meaning provided in 39-51-201, except as provided in subsection (6)(e)(ii) of this section, and includes only those wages paid or incurred for an employee for qualified services performed by the employee in Montana. (ii) Notwithstanding the exception to the definition of wages in 39-51-201(24)(b)(v), for a self-employed individual and an owner-employee, the term includes the income, as defined in 26 U.S.C. 401(c)(2), of the employee. (7) The department shall adopt rules, prepare forms, maintain records, and perform other duties necessary to implement this section. In adopting rules to implement this section, the department shall conform the rules to regulations prescribed by the secretary of the treasury under 26 U.S.C. 41 except to the extent that the regulations need to be modified to conform to this section.

History: En. Sec. 1, Ch. 444, L. 1999; amd. Sec. 31, Ch. 114, L. 2003; amd. Sec. 1, Ch. 123, L. 2011.



15-31-151. Credit for preservation of historic buildings.

15-31-151. Credit for preservation of historic buildings. (1) (a) There is allowed as a credit against the taxes imposed by 15-31-101, 15-31-121, and 15-31-122 a percentage of the credit allowed for qualified rehabilitation expenditures, with respect to any certified historic building located in Montana, as provided in 26 U.S.C. 47 or as that section may be renumbered or amended. (b) The amount of the credit allowed for a tax year is 25% of the amount of the credit determined under 26 U.S.C. 47(a)(2) or as that section may be renumbered or amended. (2) The credit allowed by this section may not be refunded if the taxpayer has a tax liability less than the amount of the credit. If the sum of credit carryovers from the credit, if any, and the amount of credit allowed by this section for the tax year exceeds the taxpayer's tax liability for the current tax year, the excess attributable to the current tax year's credit is a credit carryover to the 7 succeeding tax years. The entire amount of unused credit must be carried forward to the earliest of the succeeding years, and the oldest available unused credit must be used first. (3) If the credit under this section is claimed by a small business corporation, as defined in 15-30-3301, or a partnership, the credit must be attributed to shareholders or partners, using the same proportion used to report the corporation's or partnership's income or loss for Montana income tax purposes.

History: En. Sec. 1, Ch. 545, L. 1997.



15-31-152. Repealed.

15-31-152. Repealed. Sec. 3, Ch. 309, L. 2009.

History: En. Sec. 17, Ch. 537, L. 2005.



15-31-153. through reserved.

15-31-153 through 15-31-160 reserved.



15-31-161. Credit for contribution by corporations to qualified endowment -- recapture of credit -- deduction included as income.

15-31-161. (Temporary) Credit for contribution by corporations to qualified endowment -- recapture of credit -- deduction included as income. (1) A corporation is allowed a credit in an amount equal to 20% of a charitable gift against the taxes otherwise due under 15-31-101 for charitable contributions made to a qualified endowment, as defined in 15-30-2327. The maximum credit that may be claimed by a corporation for contributions made from all sources in a year under this section is $10,000. The credit allowed under this section may not exceed the corporate taxpayer's income tax liability. The credit allowed under this section may not be claimed by a corporation if the taxpayer has included the full amount of the contribution upon which the amount of the credit was computed as a deduction under 15-31-114. There is no carryback or carryforward of the credit permitted under this section, and the credit must be applied to the tax year in which the contribution is made. (2) If during any tax year a charitable gift is recovered by the corporation, the corporation shall: (a) include as income the amount deducted in any prior year that is attributable to the charitable gift to the extent that the deduction reduced the taxpayer's corporate income tax or alternative corporate income tax; and (b) increase the amount of tax due under 15-31-101 by the amount of the credit allowed in the tax year in which the credit was taken. (Terminates December 31, 2019--secs. 2 through 8, Ch. 317, L. 2013.)

History: En. Sec. 3, Ch. 537, L. 1997; amd. Sec. 3, Ch. 226, L. 2001; amd. Secs. 5, 6, Ch. 24, Sp. L. August 2002; amd. Sec. 3, Ch. 4, L. 2005; amd. Sec. 20, Ch. 268, L. 2013.



15-31-162. Small business corporation, partnership, and limited liability company credit for contribution to qualified endowment -- recapture of credit -- deduction included as income.

15-31-162. (Temporary) Small business corporation, partnership, and limited liability company credit for contribution to qualified endowment -- recapture of credit -- deduction included as income. (1) A contribution to a qualified endowment, as defined in 15-30-2327, by a small business corporation, as defined in 15-30-3301, a partnership, or a limited liability company, as defined in 35-8-102, carrying on any trade or business for which deductions would be allowed under section 162 of the Internal Revenue Code, 26 U.S.C. 162, or carrying on any rental activity qualifies for the credit provided in 15-31-161. The credit must be attributed to shareholders, partners, or members of a limited liability company in the same proportion used to report the corporation's, partnership's, or limited liability company's income or loss for Montana income tax purposes. The maximum credit that a shareholder of a small business corporation, a partner of a partnership, or a member of a limited liability company may claim in a year is $10,000, subject to the limitations in 15-30-2328(2). The credit allowed under this section may not exceed the taxpayer's income tax liability. There is no carryback or carryforward of the credit permitted under this section, and the credit must be applied to the tax year in which the contribution is made. (2) (a) If during any tax year a charitable gift is recovered by the small business corporation, partnership, or limited liability company, the entity shall include as income the amount deducted in any prior year that is attributable to the charitable gift. (b) In the tax year that a charitable gift is recovered, each shareholder, partner, or member shall increase the amount of tax due under 15-30-2103 or 15-31-101 by the amount of the credit allowed in the tax year in which the credit was taken. (Terminates December 31, 2019--secs. 2 through 8, Ch. 317, L. 2013.)

History: En. Sec. 4, Ch. 537, L. 1997; amd. Sec. 4, Ch. 226, L. 2001; amd. Secs. 7, 8, Ch. 24, Sp. L. August 2002; amd. Sec. 4, Ch. 4, L. 2005.



15-31-163. Capital gain exclusion from sale of mobile home park.

15-31-163. Capital gain exclusion from sale of mobile home park. (1) The following amount of the gain recognized from the sale or exchange of a mobile home park as defined in 70-33-103 is excluded from adjusted gross income or gross income under chapter 30 or 31: (a) 100% of the recognized gain for a mobile home park with 50 or fewer lots; or (b) 50% of the recognized gain for a mobile home park with more than 50 lots. (2) To qualify for the exclusion under this section, the sale must be made to: (a) a tenants' association or a mobile home park residents' association; (b) a nonprofit organization under section 501(c)(3) of the Internal Revenue Code that purchases a mobile home park on behalf of tenants' association or mobile home park residents' association; (c) a county housing authority created under Title 7, chapter 15, part 21; or (d) a municipal housing authority created under Title 7, chapter 15, parts 44 and 45. (3) A corporation, an individual, a partnership, an S. corporation, or a disregarded entity qualifies for the exclusion under this section. If the exclusion allowed under this section is taken by a partnership, an S. corporation, or a disregarded entity, the exclusion must be attributed to shareholders, partners, or other owners using the same proportion used to report the partnership's, S. corporation's, or disregarded entity's income or loss for Montana income tax purposes. (4) For the purpose of this section, "tenants' association" or "mobile home park residents' association" means a group of six or more tenants who reside in a mobile home park, have organized for the purpose of eventual purchase of the mobile home park, have established bylaws of the association, and have obtained the approval by vote of at least 51% of the residents of the mobile home park to purchase the mobile home park. (5) Property subject to an income or corporate tax exclusion under this section is not eligible for a property tax exemption under Title 15, chapter 6, part 2, while the property is used as a mobile home park.

History: En. Sec. 1, Ch. 389, L. 2009.



15-31-164. through reserved.

15-31-164 through 15-31-169 reserved.



15-31-170. Terminated.

15-31-170. Terminated. Sec. 7, Ch. 411, L. 2001.

History: En. Sec. 2, Ch. 411, L. 2001.



15-31-171. Tax credit for providing temporary emergency lodging.

15-31-171. Tax credit for providing temporary emergency lodging. (1) There is a credit for taxes otherwise due under this chapter for participation in the temporary emergency lodging program established in 50-51-114. (2) The tax credit is: (a) equal to $30 for each day of lodging provided; and (b) limited to a maximum of 5 nights' lodging for each individual per calendar year. (3) The credit may be claimed only for lodging provided in Montana. (4) If the amount of the credit exceeds the taxpayer's liability under this chapter, the amount of the excess must be refunded to the taxpayer. The credit may be claimed even if the taxpayer has no tax liability. (5) If the credit allowed under this section is claimed by a small business corporation, as defined in 15-30-3301, or a partnership, the credit must be attributed to shareholders or partners, using the same proportion to report the corporation's or partnership's income or loss for Montana income tax purposes.

History: En. Sec. 3, Ch. 375, L. 2007.



15-31-172. Small business corporation -- deduction for donation of computer equipment to schools.

15-31-172. Small business corporation -- deduction for donation of computer equipment to schools. A small business corporation, as defined in 15-30-3301, is allowed a deduction equal to the fair market value, not to exceed 30% of the small business corporation's net income, of a computer or other sophisticated technological equipment or apparatus intended for use with the computer donated to an elementary, secondary, or accredited postsecondary school located in Montana if: (1) the contribution is made no later than 5 years after the manufacture of the donated property is substantially completed; (2) the property is not transferred by the donee in exchange for money, other property, or services; (3) the electing small business corporation receives a written statement from the donee in which the donee agrees to accept the property and representing that the use and disposition of the property will be in accordance with the provisions of subsection (2); and (4) the deduction allowed in this section is in lieu of the deduction allowed under 15-30-2131 for charitable contributions.

History: En. Sec. 2, Ch. 447, L. 1983; amd. Sec. 3, Ch. 807, L. 1991; amd. Sec. 9, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); Sec. 15-30-126, MCA 2007; redes. 15-31-172 by Sec. 1, Ch. 147, L. 2009.






Part 2. Small Business Corporations (Renumbered and Repealed)

15-31-201. Renumbered .

15-31-201. Renumbered . 15-30-1101, Sec. 16(2), Ch. 143, L. 2001.



15-31-202. Repealed.

15-31-202. Repealed. Sec. 17, Ch. 143, L. 2001.

History: En. Sec. 2, Ch. 122, L. 1959; amd. Sec. 53, Ch. 516, L. 1973; amd. Sec. 1, Ch. 34, L. 1977; amd. Sec. 2, Ch. 405, L. 1977; R.C.M. 1947, 84-1501.2; amd. Sec. 22, Ch. 581, L. 1979; amd. Sec. 2, Ch. 667, L. 1983; amd. Sec. 7, Ch. 807, L. 1991; amd. Sec. 15, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 1, Ch. 65, L. 1997.



15-31-203. Renumbered .

15-31-203. Renumbered . 15-30-1121, Sec. 16(2), Ch. 143, L. 2001.



15-31-204. Repealed.

15-31-204. Repealed. Sec. 3, Ch. 65, L. 1997.

History: En. Sec. 2, Ch. 11, Ex. L. 1969; R.C.M. 1947, 84-1501.5; amd. Sec. 8, Ch. 807, L. 1991; amd. Sec. 16, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994).



15-31-205. Repealed.

15-31-205. Repealed. Sec. 5, Ch. 667, L. 1983.

History: En. 84-1501.1 by Sec. 1, Ch. 122, L. 1959; amd. Sec. 1, Ch. 405, L. 1977; R.C.M. 1947, 84-1501.1(c).



15-31-206. Repealed.

15-31-206. Repealed. Sec. 5, Ch. 667, L. 1983.

History: En. 84-1501.1 by Sec. 1, Ch. 122, L. 1959; amd. Sec. 1, Ch. 405, L. 1977; R.C.M. 1947, 84-1501.1(d).



15-31-207. Repealed.

15-31-207. Repealed. Sec. 5, Ch. 667, L. 1983.

History: En. 84-1501.1 by Sec. 1, Ch. 122, L. 1959; amd. Sec. 1, Ch. 405, L. 1977; R.C.M. 1947, 84-1501.1(e).



15-31-208. Repealed.

15-31-208. Repealed. Sec. 10, Ch. 807, L. 1991.

History: En. Sec. 3, Ch. 667, L. 1983; amd. Sec. 2, Ch. 534, L. 1989.



15-31-209. Repealed.

15-31-209. Repealed. Sec. 17, Ch. 143, L. 2001.

History: En. Sec. 4, Ch. 667, L. 1983.






Part 3. Allocation and Apportionment of Income

15-31-301. Corporations subject to allocation and apportionment.

15-31-301. Corporations subject to allocation and apportionment. (1) Any corporation having income from business activity which is taxable both within and without this state shall allocate and apportion its net income as provided in this part. (2) A corporation engaged in a unitary business within and without Montana must apportion its business income as provided for under 15-31-305. A business is unitary when the operation of the business within the state is dependent upon or contributory to the operation of the business outside the state or if the units of the business within and without the state are closely allied and not capable of separate maintenance as independent businesses. (3) A corporation not engaged in a unitary business must allocate its business income by means of separate accounting methods, provided its books and records are so kept that the income and expenses attributable to business operations within the state can be properly segregated from total income and expense. If the corporation's books and records do not permit such proper segregation, its business income must be apportioned according to the provisions of 15-31-305.

History: En. Sec. 3, Ch. 166, L. 1933; re-en. Sec. 2297.1, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1957; amd. Sec. 1, Ch. 143, L. 1969; amd. Sec. 55, Ch. 516, L. 1973; amd. Sec. 2, Ch. 5, L. 1974; R.C.M. 1947, 84-1503(1).



15-31-302. Definitions.

15-31-302. Definitions. (1) "Business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operations. (2) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed. (3) "Compensation" means wages, salaries, commissions, and any other form of remuneration paid to employees for personal services. (4) "Nonbusiness income" means all income other than business income. (5) "Sales" means all gross receipts of the taxpayer not allocated under 15-31-304. (6) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

History: En. Sec. 3, Ch. 166, L. 1933; re-en. Sec. 2297.1, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1957; amd. Sec. 1, Ch. 143, L. 1969; amd. Sec. 55, Ch. 516, L. 1973; amd. Sec. 2, Ch. 5, L. 1974; R.C.M. 1947, 84-1503(2).



15-31-303. When taxable in another state.

15-31-303. When taxable in another state. For the purposes of allocation and apportionment of income, a corporation is taxable in another state if: (1) by reason of the corporation's business activities carried on in that state it is subjected to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax; or (2) that state has jurisdiction to subject the taxpayer to a net income tax, regardless of whether, in fact, the state does or does not subject the taxpayer to a net income tax.

History: En. Sec. 3, Ch. 166, L. 1933; re-en. Sec. 2297.1, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1957; amd. Sec. 1, Ch. 143, L. 1969; amd. Sec. 55, Ch. 516, L. 1973; amd. Sec. 2, Ch. 5, L. 1974; R.C.M. 1947, 84-1503(3); amd. Sec. 10, Ch. 20, L. 1985.



15-31-304. Allocation of nonbusiness income.

15-31-304. Allocation of nonbusiness income. (1) Rents and royalties from real or tangible personal property, capital gains, interest, dividends, or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in subsections (2) through (5) of this section. (2) (a) Net rents and royalties from real property located in this state are allocable to this state. (b) Net rents and royalties from tangible personal property are allocable to this state: (i) if and to the extent that the property is utilized in this state; or (ii) in their entirety if the taxpayer's commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized. (c) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession. (3) (a) Capital gains and losses from sales of real property located in this state are allocable to this state. (b) Capital gains and losses from sales of tangible personal property are allocable to this state if: (i) the property had a situs in this state at the time of the sale; or (ii) the taxpayer's commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs. (c) Capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer's commercial domicile is in this state. (4) Interest and dividends are allocable to this state if the taxpayer's commercial domicile is in this state. (5) (a) Patent and copyright royalties are allocable to this state if and to the extent that: (i) the patent or copyright is utilized by the payer in this state; or (ii) the patent or copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this state. (b) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located. (c) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.

History: En. Sec. 3, Ch. 166, L. 1933; re-en. Sec. 2297.1, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1957; amd. Sec. 1, Ch. 143, L. 1969; amd. Sec. 55, Ch. 516, L. 1973; amd. Sec. 2, Ch. 5, L. 1974; R.C.M. 1947, 84-1503(4) thru (8).



15-31-305. Apportionment of business income.

15-31-305. Apportionment of business income. All business income shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor and the denominator of which is 3.

History: En. Sec. 3, Ch. 166, L. 1933; re-en. Sec. 2297.1, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1957; amd. Sec. 1, Ch. 143, L. 1969; amd. Sec. 55, Ch. 516, L. 1973; amd. Sec. 2, Ch. 5, L. 1974; R.C.M. 1947, 84-1503(9).



15-31-306. Definition of property factor.

15-31-306. Definition of property factor. The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state in the production of business income during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used in the production of business income during the tax period.

History: En. Sec. 3, Ch. 166, L. 1933; re-en. Sec. 2297.1, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1957; amd. Sec. 1, Ch. 143, L. 1969; amd. Sec. 55, Ch. 516, L. 1973; amd. Sec. 2, Ch. 5, L. 1974; R.C.M. 1947, 84-1503(10).



15-31-307. Values used for property factor.

15-31-307. Values used for property factor. (1) Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at 8 times the net annual rental rate. The net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals. (2) The average value of property shall be determined by averaging the values at the beginning and ending of the tax period, but the tax administrator may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

History: En. Sec. 3, Ch. 166, L. 1933; re-en. Sec. 2297.1, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1957; amd. Sec. 1, Ch. 143, L. 1969; amd. Sec. 55, Ch. 516, L. 1973; amd. Sec. 2, Ch. 5, L. 1974; R.C.M. 1947, 84-1503(11), (12).



15-31-308. Definition of payroll factor.

15-31-308. Definition of payroll factor. The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation attributable to the production of business income and the denominator of which is the total amount paid everywhere during the tax period for compensation attributable to the production of business income.

History: En. Sec. 3, Ch. 166, L. 1933; re-en. Sec. 2297.1, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1957; amd. Sec. 1, Ch. 143, L. 1969; amd. Sec. 55, Ch. 516, L. 1973; amd. Sec. 2, Ch. 5, L. 1974; R.C.M. 1947, 84-1503(13).



15-31-309. Payroll factor for compensation in this state.

15-31-309. Payroll factor for compensation in this state. Compensation is paid in this state if: (1) the individual's service is performed entirely within the state; (2) the individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; or (3) some of the service is performed in the state and: (a) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state; or (b) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed but the individual's residence is in this state.

History: En. Sec. 3, Ch. 166, L. 1933; re-en. Sec. 2297.1, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1957; amd. Sec. 1, Ch. 143, L. 1969; amd. Sec. 55, Ch. 516, L. 1973; amd. Sec. 2, Ch. 5, L. 1974; R.C.M. 1947, 84-1503(14).



15-31-310. Definition of sales factor.

15-31-310. Definition of sales factor. The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

History: En. Sec. 3, Ch. 166, L. 1933; re-en. Sec. 2297.1, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1957; amd. Sec. 1, Ch. 143, L. 1969; amd. Sec. 55, Ch. 516, L. 1973; amd. Sec. 2, Ch. 5, L. 1974; R.C.M. 1947, 84-1503(15).



15-31-311. Sales factor for sales in this state.

15-31-311. Sales factor for sales in this state. (1) Sales of tangible personal property are in this state if: (a) the property is delivered or shipped to a purchaser, other than the United States government, within this state regardless of the f.o.b. point or other conditions of the sale; or (b) the property is shipped from an office, store, warehouse, factory, or other place of storage in this state and: (i) the purchaser is the United States government; or (ii) the taxpayer is not taxable in the state of the purchaser. (2) Sales, other than sales of tangible personal property, are in this state if: (a) the income-producing activity is performed in this state; or (b) the income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

History: En. Sec. 3, Ch. 166, L. 1933; re-en. Sec. 2297.1, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1957; amd. Sec. 1, Ch. 143, L. 1969; amd. Sec. 55, Ch. 516, L. 1973; amd. Sec. 2, Ch. 5, L. 1974; R.C.M. 1947, 84-1503(16), (17).



15-31-312. Apportionment formula -- unitary business provisions.

15-31-312. Apportionment formula -- unitary business provisions. If the allocation and apportionment provisions of this part do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the tax administrator may require, in respect to all or any part of the taxpayer's business activity, if reasonable: (1) separate accounting, provided the taxpayer's activities in this state are separate and distinct from its operations conducted outside this state and are not a part of a unitary business operation conducted within and without this state. For purposes of this part, a "unitary business" is one in which the business conducted within the state is dependent upon or contributory to the business conducted outside this state or if the units of the business within and without this state are closely allied and not capable of separate maintenance as independent businesses. (2) the exclusions of any one or more of the factors; (3) the inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or (4) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

History: En. Sec. 3, Ch. 166, L. 1933; re-en. Sec. 2297.1, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1957; amd. Sec. 1, Ch. 143, L. 1969; amd. Sec. 55, Ch. 516, L. 1973; amd. Sec. 2, Ch. 5, L. 1974; R.C.M. 1947, 84-1503(18).



15-31-313. Rules.

15-31-313. Rules. The department of revenue shall prescribe regulations to carry out this part and shall publish such regulations and amendments thereto.

History: En. Sec. 3, Ch. 166, L. 1933; re-en. Sec. 2297.1, R.C.M. 1935; amd. Sec. 1, Ch. 219, L. 1957; amd. Sec. 1, Ch. 143, L. 1969; amd. Sec. 55, Ch. 516, L. 1973; amd. Sec. 2, Ch. 5, L. 1974; R.C.M. 1947, 84-1503(19).



15-31-314. through reserved.

15-31-314 through 15-31-320 reserved.



15-31-321. Definitions.

15-31-321. Definitions. As used in 15-31-321 through 15-31-326, unless the context requires otherwise, the following definitions apply: (1) "Affiliated corporation" means a United States parent corporation and any subsidiary of which more than 50% of the voting stock is owned directly or indirectly by another corporate member of the water's-edge combined group. (2) "United States" means the 50 states of the United States and the District of Columbia. (3) "Water's-edge combined group" means all corporations or entities included in the election of a taxpayer under 15-31-322.

History: En. Sec. 1, Ch. 616, L. 1987.



15-31-322. Water's-edge election -- inclusion of tax havens.

15-31-322. Water's-edge election -- inclusion of tax havens. (1) Notwithstanding any other provisions of law, a taxpayer subject to the taxes imposed under this chapter may apportion its income under this section. A return under a water's-edge election must include the income and apportionment factors of the following affiliated corporations only: (a) a corporation incorporated in the United States in a unitary relationship with the taxpayer and eligible to be included in a federal consolidated return as described in 26 U.S.C. 1501 through 1505 that has more than 20% of its payroll and property assignable to locations inside the United States. For purposes of determining eligibility for inclusion in a federal consolidated return under this subsection (1)(a), the 80% stock ownership requirements of 26 U.S.C. 1504 must be reduced to ownership of over 50% of the voting stock directly or indirectly owned or controlled by an includable corporation. (b) domestic international sales corporations, as described in 26 U.S.C. 991 through 994, and foreign sales corporations, as described in 26 U.S.C. 921 through 927; (c) export trade corporations, as described in 26 U.S.C. 970 and 971; (d) foreign corporations deriving gain or loss from disposition of a United States real property interest to the extent recognized under 26 U.S.C. 897; (e) a corporation incorporated outside the United States if over 50% of its voting stock is owned directly or indirectly by the taxpayer and if more than 20% of the average of its payroll and property is assignable to a location inside the United States; or (f) a corporation that is in a unitary relationship with the taxpayer and that is incorporated in a tax haven, including Andorra, Anguilla, Antigua and Barbuda, Aruba, the Bahamas, Bahrain, Barbados, Belize, Bermuda, British Virgin Islands, Cayman Islands, Cook Islands, Cyprus, Dominica, Gibraltar, Grenada, Guernsey-Sark-Alderney, Isle of Man, Jersey, Liberia, Liechtenstein, Luxembourg, Malta, Marshall Islands, Mauritius, Monaco, Montserrat, Nauru, Netherlands Antilles, Niue, Panama, Samoa, San Marino, Seychelles, St. Kitts and Nevis, St. Lucia, St. Vincent and the Grenadines, Turks and Caicos Islands, U.S. Virgin Islands, and Vanuatu. (2) The department shall report biennially to the revenue and transportation interim committee with an update of countries that may be considered a tax haven under subsection (1)(f).

History: En. Sec. 2, Ch. 616, L. 1987; amd. Sec. 3, Ch. 521, L. 2003; amd. Sec. 1, Ch. 11, L. 2009.



15-31-323. Apportionment factors -- inclusion of tax havens.

15-31-323. Apportionment factors -- inclusion of tax havens. (1) For purposes of 15-31-322(1)(a) through (1)(e), the location of payroll and property is determined under the individual state's laws and regulations that set forth the apportionment formulas used to assign net income subject to taxes on or measured by net income. If a state does not impose a tax on or measured by net income, apportionment is determined under this chapter. (2) For the purposes of 15-31-322(1)(f), income shifted to a tax haven, to the extent taxable, is considered income subject to apportionment.

History: En. Sec. 3, Ch. 616, L. 1987; amd. Sec. 4, Ch. 521, L. 2003.



15-31-324. Water's-edge election period -- consent -- change of election.

15-31-324. Water's-edge election period -- consent -- change of election. (1) A water's-edge election may be made by a taxpayer and is effective only if every affiliated corporation subject to the taxes imposed under this chapter consents to the election. Consent by the common parent of an affiliated group constitutes consent of all members of the group. An affiliated corporation that becomes subject to taxes under this chapter after the water's-edge election is considered to have consented to the election. The election must disclose the identity of the taxpayer and the identity of any affiliated corporation, including an affiliated corporation incorporated in a tax haven as set forth in 15-31-322(1)(f), in which the taxpayer owns directly or indirectly more than 50% of the voting stock of the affiliated corporation. (2) Except as provided in subsections (3) and (4), each water's-edge election must be for 3-year renewable periods. (3) A water's-edge election may be changed by a taxpayer before the end of each 3-year period only with the permission of the department. In granting a change of election, the department shall impose reasonable conditions that are necessary to prevent the avoidance of tax or clearly reflect income for the election period prior to the change. (4) A taxpayer subject to the provisions of 15-31-322(1)(f) who has a water's-edge election that is in effect for tax periods beginning both before and after October 1, 2003, may rescind the election for any tax period beginning after October 1, 2003.

History: En. Sec. 4, Ch. 616, L. 1987; amd. Sec. 5, Ch. 521, L. 2003.



15-31-325. Treatment of dividends.

15-31-325. Treatment of dividends. For purposes of 15-31-321 through 15-31-326, dividends must be treated as follows: (1) Dividends received from corporations incorporated outside the United States, to the extent taxable, are considered income subject to apportionment. (2) The after-tax net income of United States corporations excluded from eligibility as affiliated corporations under 15-31-322(1) and possession corporations described in sections 931 through 934 and 936 of the Internal Revenue Code are considered dividends received from corporations incorporated outside the United States. (3) Amounts included in income under sections 951 through 962 and 964 of the Internal Revenue Code are considered dividends from corporations incorporated outside the United States. (4) Eighty percent of all dividends apportionable under this section must be excluded from income subject to apportionment. (5) "Deemed" distributions, as set forth in section 78 of the Internal Revenue Code, and corresponding amounts with respect to dividends considered received under subsection (2) of this section must be excluded from the income of the water's-edge combined group. (6) The dividends apportionable under this section are in lieu of any expenses attributable to dividend income. (7) A dividend from a corporation required to be combined in the water's-edge combined group must be eliminated from the calculation of apportionable income.

History: En. Sec. 5, Ch. 616, L. 1987.



15-31-326. Domestic disclosure spreadsheet -- inclusion of tax havens.

15-31-326. Domestic disclosure spreadsheet -- inclusion of tax havens. (1) The department may require a taxpayer making a water's-edge election to submit within 6 months after the taxpayer files its federal income tax return a domestic disclosure spreadsheet to provide full disclosure of the income reported to each state for the year, the tax liability for each state, the method used for allocating or apportioning income to the states, and the identity of the water's-edge corporate group and those of its United States affiliated corporations. (2) The department may require a taxpayer subject to the provisions of 15-31-322(1)(f) to disclose the same information for tax havens as is required for states in subsection (1).

History: En. Sec. 6, Ch. 616, L. 1987; amd. Sec. 6, Ch. 521, L. 2003.






Part 4. Alternative Corporate Income Tax

15-31-401. Application of corporate income tax and alternative corporate income tax.

15-31-401. Application of corporate income tax and alternative corporate income tax. (1) It is the intent of the legislature that the corporate income tax must be applied to all corporations subject to taxation under part 1 of this chapter. Except as provided in subsection (2), the alternative corporate income tax provided by this part must be applied to corporations that are not taxable under part 1 of this chapter but are taxable under an income tax. (2) During its first 5 taxable years of activity in Montana, the net income earned from research and development activities by a research and development firm as described in 15-31-103 is not subject to either the corporate income tax provided in part 1 of this chapter or to the alternative corporate income tax provided in this part.

History: En. Sec. 1, Ch. 82, L. 1971; R.C.M. 1947, 84-6901; amd. Sec. 5, Ch. 659, L. 1987; amd. Sec. 21, Ch. 268, L. 2013.



15-31-402. Short title -- administration of part.

15-31-402. Short title -- administration of part. This part may be cited as the "Alternative Corporate Income Tax". The department shall administer the provisions of this part.

History: En. Sec. 2, Ch. 82, L. 1971; amd. Sec. 255, Ch. 516, L. 1973; R.C.M. 1947, 84-6902; amd. Sec. 22, Ch. 268, L. 2013.



15-31-403. Rate of tax imposed -- income from sources within state defined -- alternative tax.

15-31-403. Rate of tax imposed -- income from sources within state defined -- alternative tax. (1) Except as provided in 15-31-401, there is hereby imposed upon every corporation for each taxable year an income tax at the rate specified in 15-31-121 and 15-31-122 upon its net income derived from sources within this state for taxable years beginning after December 31, 1970, other than income for any period for which the corporation is subject to taxation under part 1 of this chapter, according to or measured by its net income. (2) Income from sources within this state includes income from tangible or intangible property located in or having a situs in this state and income from any activities carried on in this state, regardless of whether carried on in intrastate, interstate, or foreign commerce, but does not include interest paid on loans held by out-of-state financial institutions recognized as such in the state of their domicile, secured by mortgages, trust indentures, or other security interests on real or personal property located within the state, if the loan is originated by a lender doing business in Montana and assigned out-of-state and there is no activity conducted by the out-of-state lender in Montana except periodic inspection of the security. (3) Pursuant to Article III, section 2, of the Multistate Tax Compact, any corporation required to file a return under this part and whose only activity in Montana consists of making sales and which does not own or rent real estate or tangible personal property within Montana and whose annual gross volume of sales made in Montana does not exceed $100,000 may elect to pay a tax of 1/2 of 1% of gross sales made in Montana during the taxable year. Such tax shall be in lieu of the tax otherwise imposed under this section. The gross volume of sales made in Montana during the taxable year shall be determined according to Article IV, sections 16 and 17, of the Multistate Tax Compact.

History: En. Sec. 3, Ch. 82, L. 1971; amd. Sec. 1, Ch. 367, L. 1973; amd. Sec. 1, Ch. 247, L. 1977; R.C.M. 1947, 84-6903; amd. Sec. 6, Ch. 659, L. 1987.



15-31-404. Offset for corporate income taxes -- alternative corporate income tax collected considered corporate income tax.

15-31-404. Offset for corporate income taxes -- alternative corporate income tax collected considered corporate income tax. There must be offset against the alternative corporate income tax imposed for any period the amount of any tax imposed against the corporation for the same period under parts 1, 3, and 5 of this chapter. If taxes, interest, and penalties have been or will be assessed against, paid by, or collected from a corporation under this part and the assessment, payment, or collection should have been made under parts 1, 3, and 5 of this chapter, the taxes, interest, and penalties must be considered as having been assessed, paid, or collected under parts 1, 3, and 5 as of the date they were made.

History: En. Sec. 4, Ch. 82, L. 1971; R.C.M. 1947, 84-6904; amd. Sec. 32, Ch. 114, L. 2003; amd. Sec. 23, Ch. 268, L. 2013.



15-31-405. Information return -- period for assessment of tax.

15-31-405. Information return -- period for assessment of tax. When a corporation formerly subject to tax under part 1 of this chapter becomes subject to tax under this part, it shall file an information return for the income year in which the change occurs. The tax for the year in which the change occurs will be assessed under parts 1, 3, and 5 and not under this part. For years subsequent to the year in which the change occurs, the tax will be assessed under this part.

History: En. Sec. 5, Ch. 82, L. 1971; R.C.M. 1947, 84-6905; amd. Sec. 33, Ch. 114, L. 2003.



15-31-406. Corporate income tax sections incorporated by reference.

15-31-406. Corporate income tax sections incorporated by reference. The provisions of the following sections of this chapter are incorporated into this part by reference and made a part of this part: (1) that part of 15-31-101 that defines the term "corporation" and 15-31-102, which specifies the classes of organizations whose income may not be taxed; (2) sections 15-31-111 through 15-31-114, 15-31-117 through 15-31-119, 15-31-141, 15-31-142, 15-31-301 through 15-31-313, 15-31-501 through 15-31-506, 15-31-509, 15-31-511, 15-31-525, 15-31-526, 15-31-531, 15-31-532, 15-31-541, and 15-31-543, except that the term "gross income" must be construed as excluding the net amount of interest income from valid obligations of the United States and except that wherever the words "tax", "corporate income tax", "license tax", "license fee", "corporation excise tax", or similar words appear, referring to the tax imposed under part 1 of this chapter, there is substituted the words "alternative corporate income tax".

History: En. Sec. 6, Ch. 82, L. 1971; R.C.M. 1947, 84-6906; amd. Sec. 14, Ch. 439, L. 1981; amd. Sec. 50, Ch. 370, L. 1987; amd. Sec. 2, Ch. 538, L. 1989; amd. Sec. 2, Ch. 135, L. 1993; amd. Sec. 24, Ch. 268, L. 2013.



15-31-407. Employment of personnel -- rules.

15-31-407. Employment of personnel -- rules. The department of revenue may employ personnel and adopt rules and forms as the department finds necessary to place this part in operation and to carry out its provisions.

History: En. Sec. 7, Ch. 82, L. 1971; amd. Sec. 258, Ch. 516, L. 1973; R.C.M. 1947, 84-6907.



15-31-408. Repealed.

15-31-408. Repealed. Sec. 66, Ch. 422, L. 1997.

History: En. Sec. 8, Ch. 82, L. 1971; R.C.M. 1947, 84-6908.






Part 5. Administration and Collection

15-31-501. Department rules -- conformance with Internal Revenue Code.

15-31-501. Department rules -- conformance with Internal Revenue Code. (1) The department of revenue shall prescribe forms for returns and notices and other regulations as may be necessary for the purpose of carrying into effect the provisions of this chapter. (2) If a term is not defined in this chapter, the term has the same meaning as it does when used in a comparable context in the Internal Revenue Code.

History: En. Sec. 8, Ch. 79, L. 1917; re-en. Sec. 2303, R.C.M. 1921; amd. Sec. 4, Ch. 146, L. 1923; amd. Sec. 4, Ch. 166, L. 1933; re-en. Sec. 2303, R.C.M. 1935; amd. Sec. 5, Ch. 186, L. 1963; amd. Sec. 60, Ch. 516, L. 1973; R.C.M. 1947, 84-1508(part); amd. Sec. 2, Ch. 222, L. 2007.



15-31-502. Assessment and payment of tax -- estimated tax payment -- amount of required installments.

15-31-502. Assessment and payment of tax -- estimated tax payment -- amount of required installments. (1) All taxpayers shall compute the amount of tax payable under this chapter and shall remit the amount to the department of revenue on or before the 15th day of the 5th month following the close of the tax period. (2) (a) A corporation shall make estimated tax payments if its annual estimated tax is $5,000 or more. Subject to the due date provision in 15-31-111(2)(b), the estimated payments must be made in installments, as follows, if the $5,000 threshold is met or exceeded: (i) For a corporation taxed on a calendar-year basis: For the following required installments the due date is: 1stApril 15 2ndJune 15 3rdSeptember 15 4thDecember 15 (ii) For a corporation taxed on a fiscal-year basis: For the following required installments the due date is: 1st15th day of the 4th month 2nd15th day of the 6th month 3rd15th day of the 9th month 4th15th day of the 12th month (b) Except as provided in 15-31-510, the amount of any required installment is 25% of the required annual payment. The required annual payment is the lesser of: (i) 80% of the tax shown on the return for the tax year or, if a return is not filed, 80% of the tax for that year; or (ii) 100% of the tax shown on the return of the corporation for the preceding tax year if the preceding tax year was a period of 12 months and if the corporation filed a return for that year. (3) The application of this section to tax years of less than 12 months must be in accordance with rules adopted by the department. (4) At the election of the corporation, any installment of the estimated tax may be paid before the date prescribed for its payment.

History: En. Sec. 5, Ch. 79, L. 1917; re-en. Sec. 2300, R.C.M. 1921; amd. Sec. 2, Ch. 146, L. 1923; re-en. Sec. 2300, R.C.M. 1935; amd. Sec. 1, Ch. 209, L. 1945; amd. Sec. 1, Ch. 102, L. 1961; amd. Sec. 4, Ch. 186, L. 1963; amd. Sec. 1, Ch. 324, L. 1969; amd. Sec. 67, Ch. 405, L. 1973; R.C.M. 1947, 84-1505(1); amd. Sec. 4, Ch. 634, L. 1979; amd. Sec. 1, Ch. 182, L. 1981; amd. Sec. 2, Ch. 9, Sp. L. June 1989; amd. Sec. 1, Ch. 92, L. 1993; amd. Sec. 8, Ch. 269, L. 2011.



15-31-503. Deficiency assessment -- notice -- penalty and interest.

15-31-503. Deficiency assessment -- notice -- penalty and interest. (1) If the department determines that the amount of tax due is greater than the amount disclosed by the return, it shall mail to the taxpayer a notice, pursuant to 15-1-211, of the additional tax proposed to be assessed. The taxpayer may seek review of the determination pursuant to 15-1-211. (2) Penalty and interest on any deficiency assessment must be calculated from the date specified in 15-31-502 for payment of the tax. Penalty and interest must be added to the deficiency as provided in 15-1-216. A certificate by the department of the mailing of the notice specified in subsection (1) is prima facie evidence of the computation and levy of the deficiency in tax and of the giving of the notice.

History: En. Sec. 1, Ch. 186, L. 1963; amd. Sec. 68, Ch. 405, L. 1973; R.C.M. 1947, 84-1508.1(a); amd. Sec. 10, Ch. 811, L. 1991; amd. Sec. 14, Ch. 594, L. 2005.



15-31-504. Estimated tax on failure to file.

15-31-504. Estimated tax on failure to file. (1) If any taxpayer fails to make return as herein required, the department of revenue is authorized to make an estimate of the taxes due from such taxpayer from any information in its possession. (2) For the purpose of ascertaining the correctness of any return or for the purpose of making an estimate of net income of any corporations where information has been obtained, the department shall also have power to examine or to cause to have examined by any agent or representative designated by it for that purpose any books, papers, records, or memoranda bearing upon the matters required to be included in the return and may require the attendance of any officer or employee of the corporation rendering such return or the attendance of any other person having knowledge in the premises and may take testimony and require proof material for its information.

History: En. Sec. 13, Ch. 166, L. 1933; re-en. Sec. 2303.9, R.C.M. 1935; amd. Sec. 2, Ch. 142, L. 1969; amd. Sec. 67, Ch. 516, L. 1973; R.C.M. 1947, 84-1517(1), (2).



15-31-505. Subpoenas -- investigation of income, and shifting.

15-31-505. Subpoenas -- investigation of income, and shifting. (1) Jurisdiction is hereby conferred upon the district court of the first judicial district of the state of Montana in and for the county of Lewis and Clark to compel attendance of witnesses to testify before the department of revenue, together with the production of books and such other testimony by appropriate process. (2) When the department has reason to believe that the business of any corporation is so conducted as either directly or indirectly to distort the true net income of the corporation and the net income properly attributable to this state, whether by the arbitrary shifting of income through price fixing, charges for service, or otherwise, whereby the net income is arbitrarily assigned to one or another corporation carrying on business under a substantially common control, it may require the disclosure of such facts as it deems necessary for the proper computation of the entire net income and the net income properly attributable to this state, and in determining the same, the department shall have regard to the fair profits which would normally arise from the conduct of the business.

History: En. Sec. 8, Ch. 79, L. 1917; re-en. Sec. 2303, R.C.M. 1921; amd. Sec. 4, Ch. 146, L. 1923; amd. Sec. 4, Ch. 166, L. 1933; re-en. Sec. 2303, R.C.M. 1935; amd. Sec. 5, Ch. 186, L. 1963; amd. Sec. 60, Ch. 516, L. 1973; R.C.M. 1947, 84-1508(part).



15-31-506. Copy of federal return required -- report of amended federal return.

15-31-506. Copy of federal return required -- report of amended federal return. Every corporation shall, upon request of the department of revenue, furnish a copy of its federal income tax return and the computation schedule filed for the taxable year or years that the department may specify in its request. If the amount of a corporation's taxable income reported on its federal income tax return or the computation schedule filed for a taxable year is changed or corrected by the United States internal revenue service or other competent authority, the corporation shall file an amended Montana return with the department within 90 days after receiving official notice of the change or correction. A corporation filing an amended federal income tax return changing or correcting its taxable income for a taxable year shall also file an amended Montana return with the department within 90 days after filing an amended federal income tax return.

History: En. Sec. 13, Ch. 166, L. 1933; re-en. Sec. 2303.9, R.C.M. 1935; amd. Sec. 2, Ch. 142, L. 1969; amd. Sec. 67, Ch. 516, L. 1973; R.C.M. 1947, 84-1517(3); amd. Sec. 3, Ch. 68, L. 1999.



15-31-507. Repealed.

15-31-507. Repealed. Sec. 5, Ch. 135, L. 1993.

History: En. Sec. 7, Ch. 79, L. 1917; re-en. Sec. 2302, R.C.M. 1921; amd. Sec. 3, Ch. 146, L. 1923; re-en. Sec. 2302, R.C.M. 1935; amd. Sec. 59, Ch. 516, L. 1973; R.C.M. 1947, 84-1507.



15-31-508. Repealed.

15-31-508. Repealed. Sec. 5, Ch. 135, L. 1993.

History: En. Sec. 14, Ch. 166, L. 1933; re-en. Sec. 2303.10, R.C.M. 1935; amd. Sec. 68, Ch. 516, L. 1973; R.C.M. 1947, 84-1518.



15-31-509. Periods of limitation.

15-31-509. Periods of limitation. (1) Except as otherwise provided in 15-31-544 and this section, a deficiency may not be assessed or collected with respect to the year for which a return is filed unless the notice of additional tax proposed to be assessed is mailed within 3 years from the date that the return was filed. For the purposes of this section, a return filed before the last day prescribed for filing is considered as filed on the last day. When, before the expiration of the period prescribed for assessment of the tax, the taxpayer consents in writing to an assessment after the time, the tax may be assessed at any time prior to the expiration of the period agreed upon. The limitations prescribed for giving notice of a proposed assessment of additional tax may not apply when: (a) the taxpayer has by written agreement suspended the federal statute of limitations for collection of federal tax if the suspension of the limitation set forth in this section lasts: (i) only as long as the suspension of the federal statute of limitation; or (ii) until 1 year after the federal changes have become final or an amended federal return is filed as a result of the suspension of the federal statute, whichever is the latest in time; or (b) a taxpayer has failed to file an amended Montana return, as required by 15-31-506, until 3 years after the federal changes become final or the amended federal return was filed, whichever the case may be. (2) A refund or credit may not be allowed or paid with respect to the year for which a return is filed after 3 years from the last day prescribed for filing the return or after 1 year from the date of the overpayment, whichever period expires the later, unless before the expiration of the period the taxpayer files a claim for the refund or credit or the department has determined the existence of the overpayment and has approved the refund or credit. If the taxpayer has agreed in writing under the provisions of subsection (1) to extend the time within which the department may propose an additional assessment, the period within which a claim for refund or credit may be filed or a credit or refund allowed in the event a claim is not filed must automatically be extended. (3) If a claim for refund or credit is based upon an overpayment attributable to a net loss carryback adjustment as provided in 15-31-119, in lieu of the 3-year period provided for in subsection (1), the period must be the period that ends with the expiration of the 15th day of the 41st month following the end of the tax year of the net loss that results in the carryback. (4) If the year of the net operating loss is open under either state or federal waivers, the year to which the loss is carried back will remain open for the purposes of the loss carryback and for 12 months following the expiration of the state or federal waiver, even though the claim would otherwise be barred under this section.

History: En. Sec. 2, Ch. 186, L. 1963; amd. Sec. 1, Ch. 142, L. 1969; amd. Sec. 61, Ch. 516, L. 1973; amd. Sec. 1, Ch. 101, L. 1974; R.C.M. 1947, 84-1508.2; amd. Sec. 11, Ch. 79, L. 1983; amd. Sec. 2, Ch. 222, L. 1983; amd. Sec. 3, Ch. 51, L. 1997; amd. Sec. 4, Ch. 68, L. 1999.



15-31-510. Estimated payments -- tax returns -- penalty and interest.

15-31-510. Estimated payments -- tax returns -- penalty and interest. (1) A corporation that fails to make estimated payments according to the schedule provided in 15-31-502(2) is assessed interest as provided in 15-1-216 calculated as follows: (a) The amount of underpayment is the amount of the required installment set forth in 15-31-502 that exceeds the amount, if any, of the installment paid on or before the last date prescribed for payment. (b) Notwithstanding the provisions of subsection (1)(a), interest with respect to an underpayment of any installment may not be charged if the total amount of all payments of estimated tax made on or before the last date prescribed for the payment of the installment equals or exceeds the amount that would have been required to be paid on or before that date if the estimated tax were an amount equal to 80% of the tax for the tax year, computed by placing on an annualized basis the taxable income: (i) for the first 3 months of the tax year in the case of the installment required to be paid in the 4th month; (ii) for the first 3 months or for the first 5 months of the tax year in the case of the installment required to be paid in the 6th month; (iii) for the first 6 months or for the first 8 months of the tax year in the case of the installment required to be paid in the 9th month; and (iv) for the first 9 months or for the first 11 months of the tax year in the case of the installment required to be paid in the 12th month of the tax year. (c) For purposes of subsection (1)(b), the taxable income must be placed on an annualized basis by: (i) multiplying by 12 the taxable income referred to in subsection (1)(b); and (ii) dividing the resulting amount by the number of months in the tax year (3, 5, 6, 8, 9, or 11, as the case may be) referred to in subsection (1)(b). (d) Notwithstanding the provisions of subsections (1)(a) through (1)(c), interest with respect to an underpayment of any installment may not be charged if the total amount of all payments of estimated tax made on or before the last date prescribed for the payment of the installment equals or exceeds 80% of the amount determined under subsection (1)(e). (e) To determine the amount for any installment: (i) take the taxable income for all months during the tax year preceding the filing month; (ii) divide the amount by the base period percentage for all months during the tax year preceding the filing month; (iii) determine the tax on the amount calculated under subsection (1)(e)(ii); and (iv) multiply the tax computed under subsection (1)(e)(iii) by the base period percentage for the filing month and all months during the tax year preceding the filing month. (f) For purposes of this subsection (1): (i) the base period percentage for any period of months is the average percentage that the taxable income for the corresponding months in each of the 3 preceding tax years bears to the taxable income of the 3 preceding years; (ii) the term "filing month" means the month in which the installment is required to be paid; (iii) this subsection (1) applies only if the base period percentage for any 6 consecutive months of the tax year equals or exceeds 70%; and (iv) the department may by rule provide for the determination of the base period percentage in the case of reorganizations, new corporations, and other similar circumstances. (2) In addition to the interest assessed in subsection (1), if any tax due under this chapter is not paid when due as provided in 15-31-111, by reason of extension or otherwise, penalty and interest are added to the tax due as provided in 15-1-216.

History: En. Sec. 3, Ch. 9, Sp. L. June 1989; amd. Sec. 2, Ch. 92, L. 1993; amd. Sec. 2, Ch. 54, L. 1995; amd. Sec. 4, Ch. 51, L. 1997; amd. Sec. 12, Ch. 427, L. 1999; amd. Sec. 15, Ch. 594, L. 2005.



15-31-511. Confidentiality of tax records.

15-31-511. Confidentiality of tax records. (1) Except as provided in this section, in accordance with a proper judicial order, or as otherwise provided by law, it is unlawful to divulge or make known in any manner: (a) the amount of income or any particulars set forth or disclosed in any return or report required under this chapter or any other information relating to taxation secured in the administration of this chapter; or (b) any federal return or information in or disclosed on a federal return or report required by law or rule of the department under this chapter. (2) (a) An officer or employee charged with custody of returns and reports required by this chapter may not be ordered to produce any of them or evidence of anything contained in them in any administrative proceeding or action or proceeding in any court, except: (i) in an action or proceeding in which the department is a party under the provisions of this chapter; or (ii) in any other tax proceeding or on behalf of a party to an action or proceeding under the provisions of this chapter when the returns or reports or facts shown in them are directly pertinent to the action or proceeding. (b) If the production of a return, report, or information contained in them is ordered, the court shall limit production of and the admission of returns, reports, or facts shown in them to the matters directly pertinent to the action or proceeding. (3) This section does not prohibit: (a) the delivery of a certified copy of any return or report filed in connection with a return to the taxpayer who filed the return or report or to the taxpayer's authorized representative; (b) the publication of statistics prepared in a manner that prevents the identification of particular returns, reports, or items from returns or reports; (c) the inspection of returns and reports by the attorney general or other legal representative of the state in the course of an administrative proceeding or litigation under this chapter; (d) access to information under subsection (4); (e) the director of revenue from permitting a representative of the commissioner of internal revenue of the United States or a representative of a proper officer of any state imposing a tax on the income of a taxpayer to inspect the returns or reports of a corporation. The department may also furnish those persons abstracts of income, returns, and reports; information concerning any item in a return or report; and any item disclosed by an investigation of the income or return of a corporation. The director of revenue may not furnish that information to a person representing the United States or another state unless the United States or the other state grants substantially similar privileges to an officer of this state charged with the administration of this chapter. (f) the disclosure of information to the commissioner of insurance's office that is necessary for the administration of the small business health insurance tax credit provided for in Title 33, chapter 22, part 20. (4) On written request to the director or a designee of the director, the department shall: (a) allow the inspection of returns and reports by the legislative auditor, but the information furnished to the legislative auditor is subject to the same restrictions on disclosure outside that office as provided in subsection (1); and (b) provide corporate income tax and alternative corporate income tax information, including any information that may be required under Title 15, chapter 30, part 33, to the legislative fiscal analyst, as provided in 5-12-303 or 15-1-106, and the office of budget and program planning, as provided in 15-1-106 or 17-7-111. The information furnished to the legislative fiscal analyst and the office of budget and program planning is subject to the same restrictions on disclosure outside those offices as provided in subsection (1). (5) A person convicted of violating this section shall be fined not to exceed $500. If a public officer or public employee is convicted of violating this section, the person is dismissed from office or employment and may not hold any public office or public employment in the state for a period of 1 year after dismissal or, in the case of a former officer or employee, for 1 year after conviction.

History: En. Sec. 1, Ch. 135, L. 1993; amd. Sec. 15, Ch. 595, L. 2005; amd. Sec. 4, Ch. 70, L. 2007; amd. Sec. 25, Ch. 268, L. 2013.



15-31-512. through reserved.

15-31-512 through 15-31-520 reserved.



15-31-521. Closing agreements.

15-31-521. Closing agreements. (1) The director of revenue or any person authorized in writing by the director is authorized to enter into an agreement with any taxpayer relating to the liability of the taxpayer in respect to the tax imposed by this chapter for any taxable period. (2) Any agreement is final and conclusive, and except upon a showing of fraud or malfeasance or misrepresentation of a material fact: (a) the case may not be reopened as to matters agreed upon or the agreement modified by any officer, employee, or agent of this state; and (b) in any suit, action, or proceeding under the agreement or any determination, assessment, collection, payment, abatement, refund, or credit made in accordance with the agreement, the agreement may not be annulled, modified, set aside, or disregarded.

History: En. 84-1526 by Sec. 1, Ch. 353, L. 1977; R.C.M. 1947, 84-1526; amd. Sec. 23, Ch. 581, L. 1979; amd. Sec. 174, Ch. 56, L. 2009.



15-31-522. When immediate payment demanded.

15-31-522. When immediate payment demanded. If the department determines that the assessment or collection of the tax or a deficiency in tax due under any corporate income tax statute of Montana for any taxable period will be jeopardized in whole or in part by delay, it may mail notice of its findings to the taxpayer, together with a demand for immediate payment of the tax or deficiency declared to be in jeopardy, including penalty and accrued interest. In the case of a tax for a current period, the department may declare the taxable period of the taxpayer immediately terminated and shall mail or issue notice of its findings to the taxpayer, together with a demand for immediate payment of the tax based on the period declared terminated. A jeopardy assessment is immediately due and payable, and proceedings for collection may be commenced at once.

History: En. Sec. 1, Ch. 246, L. 1969; amd. Sec. 58, Ch. 516, L. 1973; R.C.M. 1947, 84-1505.2; amd. Sec. 26, Ch. 268, L. 2013.



15-31-523. Suspension or forfeiture on delinquency.

15-31-523. Suspension or forfeiture on delinquency. (1) If a tax computed and levied under this chapter is not paid or if a return is not filed before 5 p.m. on the last day of the 11th month after the date of delinquency, the corporate powers, rights, and privileges of the delinquent taxpayer, if it is a domestic corporation, must be suspended, and if the delinquent taxpayer is a foreign corporation, it forfeits its rights to do intrastate business in this state. If a domestic corporation fails for a period of 5 consecutive years either to file a return or to pay the corporate income tax, the department shall notify the corporation by mail addressed to the latest address on file in its office that the corporation will become dissolved if it fails to file all delinquent reports and pay all delinquent corporate income taxes within a period of 60 days after the mailing of the notice. If the delinquent reports are not made and all delinquent taxes are not paid before the expiration of the 60-day period, the department shall certify this fact to the secretary of state, and upon receipt of the certificate, the corporation must be dissolved and the secretary of state shall indicate, by the secretary of state's records, the dissolution. (2) The department shall transmit the name of each corporation described in subsection (1) to the secretary of state, who shall immediately record the transmission in a manner that is available to the public. The suspension, forfeiture, or dissolution provided for in this section becomes effective immediately when the record is made, and the certificate of the secretary of state is conclusive evidence of the suspension, forfeiture, or dissolution.

History: En. Sec. 10, Ch. 166, L. 1933; re-en. Sec. 2303.6, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1947; amd. Sec. 64, Ch. 516, L. 1973; R.C.M. 1947, 84-1514; amd. Sec. 69, Ch. 575, L. 1981; amd. Sec. 175, Ch. 56, L. 2009; amd. Sec. 27, Ch. 268, L. 2013.



15-31-524. Reviver of corporation after suspension or forfeiture.

15-31-524. Reviver of corporation after suspension or forfeiture. A corporation that has suffered the suspension or forfeiture referred to in 15-31-523 may be relieved upon making application in writing supported by a certificate from the department showing that the required return has been made and filed and that the tax and interest and penalties have been paid, for which the suspension or forfeiture occurred. Application for reviver may be made by any stockholder or creditor of the corporation or by a majority of the surviving trustees or directors. The application must be filed with the secretary of state and must be accompanied by a filing and recording fee of $15. If the application is made more than 1 year after the date the suspension or forfeiture occurred, the applicant shall pay twice the amount of the tax and penalties due the state for the tax year with respect to which the suspension or forfeiture occurred. Upon payment, the secretary of state shall issue a certificate of reviver for which the secretary of state shall collect a fee of $15, and upon issuance of the certificate, the applicant is revived. The reviver is without prejudice to any action, defense, or right that has accrued by reason of the original suspension or forfeiture. The certificate of reviver is prima facie evidence of the reviver. A certificate of reviver provided for in this section may be recorded in the office of the county clerk and recorder in any county of this state.

History: En. Sec. 11, Ch. 166, L. 1933; re-en. Sec. 2303.7, R.C.M. 1935; amd. Sec. 1, Ch. 49, L. 1947; amd. Sec. 15, Ch. 117, L. 1961; amd. Sec. 1, Ch. 52, L. 1967; amd. Sec. 65, Ch. 516, L. 1973; R.C.M. 1947, 84-1515; amd. Sec. 1, Ch. 156, L. 1987; amd. Sec. 176, Ch. 56, L. 2009.



15-31-525. Levy upon and sale of property.

15-31-525. Levy upon and sale of property. If any tax imposed by this chapter or any portion of such tax is not paid when due, the department of revenue may issue a warrant for distraint as provided in Title 15, chapter 1, part 7.

History: En. Sec. 5, Ch. 79, L. 1917; re-en. Sec. 2300, R.C.M. 1921; amd. Sec. 2, Ch. 146, L. 1923; re-en. Sec. 2300, R.C.M. 1935; amd. Sec. 1, Ch. 209, L. 1945; amd. Sec. 1, Ch. 102, L. 1961; amd. Sec. 4, Ch. 186, L. 1963; amd. Sec. 1, Ch. 324, L. 1969; amd. Sec. 67, Ch. 405, L. 1973; R.C.M. 1947, 84-1505(2); amd. Sec. 15, Ch. 439, L. 1981.



15-31-526. Action by attorney general.

15-31-526. Action by attorney general. Action may be brought by the attorney general of the state at the instance of the department, in the name of the state, to recover the amount of any taxes, penalties, and interest due under this chapter.

History: En. Sec. 5, Ch. 79, L. 1917; re-en. Sec. 2300, R.C.M. 1921; amd. Sec. 2, Ch. 146, L. 1923; re-en. Sec. 2300, R.C.M. 1935; amd. Sec. 1, Ch. 209, L. 1945; amd. Sec. 1, Ch. 102, L. 1961; amd. Sec. 4, Ch. 186, L. 1963; amd. Sec. 1, Ch. 324, L. 1969; amd. Sec. 67, Ch. 405, L. 1973; R.C.M. 1947, 84-1505(3); amd. Sec. 12, Ch. 79, L. 1983.



15-31-527. Repealed.

15-31-527. Repealed. Sec. 54, Ch. 439, L. 1981.

History: En. Sec. 1, Ch. 53, L. 1967; amd. Sec. 57, Ch. 516, L. 1973; R.C.M. 1947, 84-1505.1.



15-31-528. through reserved.

15-31-528 through 15-31-530 reserved.



15-31-531. Credit for overpayment -- interest on overpayment.

15-31-531. Credit for overpayment -- interest on overpayment. (1) If the department determines that the amount of tax, penalty, or interest due for any year is less than the amount paid, the amount of the overpayment must be credited against any tax, penalty, or interest then due from the taxpayer and the balance refunded to the taxpayer or its successor through reorganization, merger, or consolidation or to its shareholders upon dissolution. (2) Except as provided in subsection (3), interest must be allowed on overpayments at the same rate as is charged on delinquent taxes, as provided in 15-1-216, due from the due date of the return or from the date of overpayment, whichever is later, to the date the department approves refunding or crediting of the overpayment. (3) (a) Interest may not accrue during any period the processing of a claim for refund is delayed more than 30 days by reason of failure of the taxpayer to furnish information requested by the department for the purpose of verifying the amount of the overpayment. (b) Interest is not allowed: (i) if the overpayment is refunded within 6 months from the date the return is due or from the date the return is filed, whichever is later; or (ii) if the amount of interest is less than $1. (4) A payment not made incident to a bona fide and orderly discharge of an actual corporate income tax liability or one reasonably assumed to be imposed by this chapter is not considered an overpayment with respect to which interest is allowable.

History: En. Sec. 1, Ch. 186, L. 1963; amd. Sec. 68, Ch. 405, L. 1973; R.C.M. 1947, 84-1508.1(part); amd. Sec. 2, Ch. 589, L. 1981; amd. Sec. 16, Ch. 594, L. 2005; amd. Sec. 28, Ch. 268, L. 2013.



15-31-532. Application for refund -- appeal from denial.

15-31-532. Application for refund -- appeal from denial. If the department of revenue disallows any claim for refund, it shall notify the taxpayer as provided in 15-1-211. The taxpayer may seek review of the decision pursuant to 15-1-211.

History: En. Sec. 1, Ch. 186, L. 1963; amd. Sec. 68, Ch. 405, L. 1973; R.C.M. 1947, 84-1508.1(part); amd. Sec. 11, Ch. 811, L. 1991.



15-31-533. through reserved.

15-31-533 through 15-31-540 reserved.



15-31-541. Site of failure to act -- evidence.

15-31-541. Site of failure to act -- evidence. The failure to do any act required by or under the provisions of this chapter shall be deemed an act committed in the office of the department of revenue in Helena, Montana. The certificates of the department to the effect that a tax has not been paid, that a return has not been filed, or that information has not been supplied as required by or under the provisions of this chapter shall be prima facie evidence that such tax has not been paid, that such return has not been filed, or that such information has not been supplied.

History: En. Sec. 8, Ch. 166, L. 1933; re-en. Sec. 2303.4, R.C.M. 1935; amd. Sec. 63, Ch. 516, L. 1973; R.C.M. 1947, 84-1512.



15-31-542. Repealed.

15-31-542. Repealed. Sec. 18, Ch. 79, L. 1983.

History: En. Sec. 9, Ch. 166, L. 1933; re-en. Sec. 2303.5, R.C.M. 1935; R.C.M. 1947, 84-1513.



15-31-543. Forfeiture of right to engage in business -- penalties.

15-31-543. Forfeiture of right to engage in business -- penalties. (1) A corporation that purposely fails to file a return at the time specified in 15-31-502 or that purposely files a false or fraudulent return may be adjudged by a court of competent jurisdiction to forfeit the right to continue to engage in business in the state as a corporation until the corporate income tax, together with all penalties, interest, and costs, is paid. The forfeiture may be enforced by proper proceedings in court. (2) Each officer or employee of any corporation or other person who, without fraudulent intent, fails to file, sign, or verify any return or to supply any information within the time required by the provisions of this chapter is liable for the penalty imposed by 15-1-216. The department shall assess and collect any penalty in the same manner as is provided in this chapter with regard to delinquent taxes.

History: (1)En. Sec. 6, Ch. 79, L. 1917; re-en. Sec. 2301, R.C.M. 1921; re-en. Sec. 2301, R.C.M. 1935; Sec. 84-1506, R.C.M. 1947; (2)En. Sec. 12, Ch. 166, L. 1933; re-en. Sec. 2303.8, R.C.M. 1935; amd. Sec. 66, Ch. 516, L. 1973; Sec. 84-1516, R.C.M. 1947; R.C.M. 1947, 84-1506, 84-1516; amd. Sec. 13, Ch. 427, L. 1999; amd. Sec. 17, Ch. 594, L. 2005; amd. Sec. 29, Ch. 268, L. 2013.



15-31-544. Action on false or fraudulent return.

15-31-544. Action on false or fraudulent return. Whenever a return is required to be filed and the taxpayer files a fraudulent return or fails to file the return, the department may at any time assess the tax or begin a proceeding in court for the collection of the tax without assessment.

History: En. Sec. 1, Ch. 408, L. 1981; amd. Sec. 1, Ch. 222, L. 1983.



15-31-545. Repealed.

15-31-545. Repealed. Sec. 40, Ch. 594, L. 2005.

History: En. Sec. 1, Ch. 51, L. 1997; amd. Sec. 14, Ch. 427, L. 1999.



15-31-546. through reserved.

15-31-546 through 15-31-550 reserved.



15-31-551. Certified copies of corporate income tax returns to taxpayer -- fee.

15-31-551. Certified copies of corporate income tax returns to taxpayer -- fee. Certified copies of returns filed for corporate income tax under 15-31-111 may be furnished by the department to the taxpayer or the taxpayer's authorized representative upon payment of 50 cents for each page.

History: En. Sec. 1, Ch. 187, L. 1965; amd. Sec. 20, Ch. 516, L. 1973; R.C.M. 1947, 84-732(part); amd. Sec. 177, Ch. 56, L. 2009; amd. Sec. 30, Ch. 268, L. 2013.



15-31-552. Corporation dissolution or withdrawal certificates and tax clearance certificates furnished.

15-31-552. Corporation dissolution or withdrawal certificates and tax clearance certificates furnished. (1) For purposes of voluntary withdrawal or dissolution as set forth in 35-1-944, upon request of a corporation, the department of revenue may furnish to it a dissolution or withdrawal certificate verifying that the corporation has filed all applicable returns and has paid all taxes owing the state up to the date of the request for dissolution or withdrawal. (2) Upon final withdrawal or dissolution, the department may furnish to a corporation a tax clearance certificate verifying that the corporation has filed all applicable returns and that all taxes have been paid through and including the corporation's final year of existence in Montana.

History: En. Sec. 2, Ch. 187, L. 1965; amd. Sec. 21, Ch. 516, L. 1973; R.C.M. 1947, 84-733; amd. Sec. 1, Ch. 658, L. 1991; amd. Sec. 2, Ch. 69, L. 1999.



15-31-553. Fees to reimburse department for costs -- deposit in general fund.

15-31-553. Fees to reimburse department for costs -- deposit in general fund. All moneys collected under 15-31-551 and 15-31-552 shall be required to reimburse the department of revenue for costs involved in the preparation of the copies and certificates. All such moneys collected shall go into the general fund.

History: En. Sec. 3, Ch. 187, L. 1965; amd. Sec. 22, Ch. 516, L. 1973; R.C.M. 1947, 84-734.



15-31-554. Returns to which sections apply.

15-31-554. Returns to which sections apply. The provisions of 15-31-551 through 15-31-553 shall apply to all returns on file and all returns to be filed hereafter.

History: En. Sec. 4, Ch. 187, L. 1965; R.C.M. 1947, 84-735.






Part 6. Lists of Corporations

15-31-601. Repealed.

15-31-601. Repealed. Sec. 2, Ch. 252, L. 1989.

History: En. Sec. 1, Ch. 469, L. 1973; R.C.M. 1947, 84-708.2; amd. Sec. 24, Ch. 581, L. 1979.



15-31-602. Repealed.

15-31-602. Repealed. Sec. 2, Ch. 252, L. 1989.

History: En. Sec. 2, Ch. 469, L. 1973; R.C.M. 1947, 84-708.3.



15-31-603. List of entities furnished by secretary of state.

15-31-603. List of entities furnished by secretary of state. On or before the 15th day of each month, the secretary of state shall provide a list of all new corporations, limited partnerships, limited liability companies, and limited liability partnerships, foreign and domestic, subject to the terms of Title 35, chapters 1, 4, 5, 8 through 10, and 12, to the department of revenue. The list must include the following information: (1) the name of the entity; (2) the principal office of the entity; (3) the name and address of the registered agent of the entity in Montana, if applicable; and (4) other information that the director of the department of revenue may require.

History: En. Sec. 3, Ch. 469, L. 1973; R.C.M. 1947, 84-708.4; amd. Sec. 1, Ch. 252, L. 1989; amd. Sec. 14, Ch. 143, L. 2001; amd. Sec. 1, Ch. 273, L. 2005.



15-31-604. Repealed.

15-31-604. Repealed. Sec. 2, Ch. 252, L. 1989.

History: En. Sec. 4, Ch. 469, L. 1973; R.C.M. 1947, 84-708.5.



15-31-605. Repealed.

15-31-605. Repealed. Sec. 2, Ch. 252, L. 1989.

History: En. Sec. 5, Ch. 469, L. 1973; R.C.M. 1947, 84-708.6; amd. Sec. 25, Ch. 581, L. 1979.



15-31-606. Repealed.

15-31-606. Repealed. Sec. 2, Ch. 252, L. 1989.

History: En. Sec. 6, Ch. 469, L. 1973; R.C.M. 1947, 84-708.7.



15-31-607. Repealed.

15-31-607. Repealed. Sec. 2, Ch. 252, L. 1989.

History: En. Sec. 7, Ch. 469, L. 1973; R.C.M. 1947, 84-708.8.






Part 7. Bank, Moneyed Capital, and Shares Exempt

15-31-701. Repealed.

15-31-701. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 5, Ch. 634, L. 1979; amd. Sec. 12, Ch. 811, L. 1991; amd. Sec. 2, Ch. 369, L. 1997.



15-31-702. Repealed.

15-31-702. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 6, Ch. 634, L. 1979; amd. Sec. 10, Ch. 703, L. 1985; amd. Sec. 12, Ch. 16, L. 1991; amd. Sec. 2, Ch. 626, L. 1991; amd. Sec. 4, Ch. 455, L. 1993; amd. Sec. 11, Ch. 18, L. 1995; amd. Sec. 3, Ch. 369, L. 1997; amd. Sec. 33, Ch. 51, L. 1999.



15-31-703. Moneyed capital and shares of banks exempt.

15-31-703. Moneyed capital and shares of banks exempt. (1) Moneyed capital and shares of banks are exempt from taxation. (2) "Moneyed capital" means money, bonds, notes, and other evidence of indebtedness, including evidence of indebtedness secured by a mortgage on real or personal property, in the hands of individual citizens and corporations coming into competition with the business of national banks or employed in conducting a banking or investment business.

History: En. Sec. 7, Ch. 634, L. 1979.






Part 8. Foreign Capital Depository -- Assessment (Repealed)

15-31-801. Repealed.

15-31-801. Repealed. Sec. 23, Ch. 163, L. 2005.

History: En. Sec. 56, Ch. 382, L. 1997.



15-31-802. Repealed.

15-31-802. Repealed. Sec. 23, Ch. 163, L. 2005.

History: En. Sec. 57, Ch. 382, L. 1997.



15-31-803. Repealed.

15-31-803. Repealed. Sec. 23, Ch. 163, L. 2005.

History: En. Sec. 58, Ch. 382, L. 1997; amd. Sec. 1, Ch. 3, Sp. L. May 2000.



15-31-804. Repealed.

15-31-804. Repealed. Sec. 23, Ch. 163, L. 2005.

History: En. Sec. 59, Ch. 382, L. 1997.



15-31-805. Repealed.

15-31-805. Repealed. Sec. 23, Ch. 163, L. 2005.

History: En. Sec. 60, Ch. 382, L. 1997.



15-31-806. Repealed.

15-31-806. Repealed. Sec. 23, Ch. 163, L. 2005.

History: En. Sec. 61, Ch. 382, L. 1997.



15-31-807. Repealed.

15-31-807. Repealed. Sec. 23, Ch. 163, L. 2005.

History: En. Sec. 62, Ch. 382, L. 1997.



15-31-808. Repealed.

15-31-808. Repealed. Sec. 23, Ch. 163, L. 2005.

History: En. Sec. 63, Ch. 382, L. 1997.






Part 9. Movie and TV Industries and Related Media -- Tax Incentives (Repealed and Terminated)

15-31-901. Terminated.

15-31-901. Terminated. Sec. 17, Ch. 593, L. 2005; sec. 1, Ch. 186, L. 2009.

History: En. Sec. 1, Ch. 593, L. 2005.



15-31-902. Terminated.

15-31-902. Terminated. Sec. 17, Ch. 593, L. 2005; sec. 1, Ch. 186, L. 2009.

History: En. Sec. 2, Ch. 593, L. 2005.



15-31-903. Terminated.

15-31-903. Terminated. Sec. 17, Ch. 593, L. 2005; sec. 1, Ch. 186, L. 2009.

History: En. Sec. 3, Ch. 593, L. 2005.



15-31-904. Terminated.

15-31-904. Terminated. Sec. 17, Ch. 593, L. 2005; sec. 1, Ch. 186, L. 2009.

History: En. Sec. 4, Ch. 593, L. 2005.



15-31-905. Terminated.

15-31-905. Terminated. Sec. 17, Ch. 593, L. 2005; sec. 1, Ch. 186, L. 2009.

History: En. Sec. 5, Ch. 593, L. 2005.



15-31-906. Terminated.

15-31-906. Terminated. Sec. 17, Ch. 593, L. 2005; sec. 9, Ch. 367, L. 2007; secs. 1, 2, Ch. 186, L. 2009.

History: En. Sec. 6, Ch. 593, L. 2005; amd. Sec. 1, Ch. 367, L. 2007.



15-31-907. Terminated.

15-31-907. Terminated. Sec. 17, Ch. 593, L. 2005; sec. 9, Ch. 367, L. 2007; secs. 1, 2, Ch. 186, L. 2009.

History: En. Sec. 7, Ch. 593, L. 2005; amd. Sec. 2, Ch. 367, L. 2007.



15-31-908. Terminated.

15-31-908. Terminated. Sec. 17, Ch. 593, L. 2005; sec. 9, Ch. 367, L. 2007; secs. 1, 2, Ch. 186, L. 2009.

History: En. Sec. 8, Ch. 593, L. 2005; amd. Sec. 3, Ch. 367, L. 2007.



15-31-909. Repealed.

15-31-909. Repealed. Sec. 5, Ch. 367, L. 2007.

History: En. Sec. 9, Ch. 593, L. 2005.



15-31-910. Terminated.

15-31-910. Terminated. Sec. 17, Ch. 593, L. 2005; sec. 1, Ch. 186, L. 2009.

History: En. Sec. 10, Ch. 593, L. 2005.



15-31-911. Terminated.

15-31-911. Terminated. Sec. 17, Ch. 593, L. 2005; sec. 9, Ch. 367, L. 2007; secs. 1, 2, Ch. 186, L. 2009.

History: En. Sec. 11, Ch. 593, L. 2005; amd. Sec. 4, Ch. 367, L. 2007.









CHAPTER 32. ENERGY-RELATED AND ECOLOGICAL TAX INCENTIVES

Part 1. Investment in Energy Conservation or Alternative Energy

15-32-101. Purpose.

15-32-101. Purpose. The purpose of this part is to encourage the use of alternative energy sources and the conservation of energy through incentive programs. The incentives are to be made available to the energy user on a basis that requires the energy user to take the initiative in obtaining a particular incentive. This part allows but does not require a public utility to extend credit for energy conservation investments.

History: En. 84-7401 by Sec. 1, Ch. 548, L. 1975; amd. Sec. 7, Ch. 576, L. 1977; R.C.M. 1947, 84-7401; amd. Sec. 178, Ch. 56, L. 2009.



15-32-102. Definitions.

15-32-102. Definitions. As used in this part, the following definitions apply: (1) "Alternative energy system" means the generation system or equipment used to convert energy sources into usable sources using fuel cells that do not require hydrocarbon fuel, geothermal systems, low-emission wood or biomass, wind, photovoltaics, geothermal, small hydropower plants under 1 megawatt, and other recognized nonfossil forms of energy generation. (2) "Building" means: (a) a single or multiple dwelling, including a mobile home or manufactured home; or (b) a building used for commercial, industrial, or agricultural purposes that is enclosed with walls and a roof. (3) "Capital investment" means any material or equipment purchased and installed in a building or land with or without improvements. (4) "Energy conservation purpose" means one or both of the following results of an investment: (a) reducing the waste or dissipation of energy; or (b) reducing the amount of energy required to accomplish a given quantity of work. (5) "Geothermal system" means a system that transfers energy either from the ground, by way of a closed loop, or from ground water, by way of an open loop, for the purpose of heating or cooling a residential building. (6) "Low-emission wood or biomass combustion device" means: (a) a wood-burning appliance that is: (i) certified by the U.S. environmental protection agency pursuant to 40 CFR 60.533; or (ii) qualified for the phase 2 white tag under the U.S. environmental protection agency method 28 OWHH for outdoor hydronic heaters; (b) an appliance that uses wood pellets as its primary source of fuel; or (c) a masonry heater constructed or installed in compliance with the requirements for masonry heaters in the International Residential Code for One- and Two-Family Dwellings. (7) "Passive solar system" means a direct thermal energy system that uses the structure of a building and its operable components to provide heating or cooling during the appropriate times of the year by using the climate resources available at the site. The term includes only those portions and components of a building that are expressly designed and required for the collection, storage, and distribution of solar energy and that are not standard components of a conventional building. (8) "Recognized nonfossil forms of energy generation" means: (a) a system that captures energy or converts energy sources into usable sources, including electricity, by using: (i) solar energy, including passive solar systems; (ii) wind; (iii) solid waste; (iv) the decomposition of organic wastes; (v) geothermal; (vi) fuel cells that do not require hydrocarbon fuel; or (vii) an alternative energy system; (b) a system that produces electric power from biomass or solid wood wastes; or (c) a small system that uses water power by means of an impoundment that is not over 20 acres in surface area.

History: En. 84-7402 by Sec. 2, Ch. 548, L. 1975; R.C.M. 1947, 84-7402; amd. Sec. 1, Ch. 652, L. 1979; amd. Sec. 1, Ch. 513, L. 1985; amd. Sec. 16, Ch. 83, L. 1989; amd. Sec. 2, Ch. 467, L. 1991; amd. Sec. 1, Ch. 646, L. 1991; amd. Sec. 41, Ch. 418, L. 1995; amd. Sec. 74, Ch. 42, L. 1997; amd. Sec. 20, Ch. 200, L. 1997; amd. Sec. 9, Ch. 591, L. 2001; amd. Sec. 1, Ch. 155, L. 2003; amd. Sec. 1, Ch. 334, L. 2009.



15-32-103. Deduction for energy-conserving investments.

15-32-103. Deduction for energy-conserving investments. (1) In addition to all other deductions from gross corporate income allowed in computing net income under chapter 31, part 1, a taxpayer may deduct a portion of the taxpayer's expenditure for a capital investment in a building for an energy conservation purpose, in accordance with the following schedule: If the installation or investmentIf the installation or investment is made is made in a residential building:in a building not used as a residence: 100% of first $1,000 expended100% of first $2,000 expended 50% of next $1,000 expended50% of next $2,000 expended 20% of next $1,000 expended20% of next $2,000 expended 10% of next $1,000 expended10% of next $2,000 expended (2) This tax treatment is subject to approval of the department, as provided in 15-32-106, and may not be claimed for so much of the expenditure and capital investment as is financed by a state, federal, or private grant for energy conservation.

History: En. 84-7403 by Sec. 3, Ch. 548, L. 1975; amd. Sec. 1, Ch. 576, L. 1977; R.C.M. 1947, 84-7403; amd. Sec. 5, Ch. 480, L. 1981; amd. Sec. 1, Ch. 133, L. 1989; amd. Sec. 179, Ch. 56, L. 2009.



15-32-104. Limitations on deduction and credit.

15-32-104. Limitations on deduction and credit. Tax treatment under 15-32-103 and 15-32-109 is limited to persons and firms not primarily engaged in the provision of gas or electricity derived from fossil fuel extraction or conventional hydroelectric development.

History: En. 84-7406 by Sec. 6, Ch. 548, L. 1975; R.C.M. 1947, 84-7406; amd. Sec. 6, Ch. 480, L. 1981; amd. Sec. 2, Ch. 524, L. 2003.



15-32-105. Application to new construction -- rules.

15-32-105. Application to new construction -- rules. (1) It is the intent of the legislature that no deduction or credit under this part be allowed for capital investment for an energy conservation practice in the new construction of a building if that capital investment would have been made under established standards of new construction. The department of revenue shall adopt rules to implement this legislative intent. Such rules shall be based on the best currently available methods of analysis, including those of the national bureau of standards, the department of housing and urban development, and other federal agencies and professional societies and materials developed by the department. Provisions shall be made for an annual updating of rules and standards as required. (2) The department may adopt rules to define standard components of conventional buildings and to establish other necessary elements of the definition of passive solar system consistent with the intent of 15-32-102.

History: En. Sec. 6, Ch. 576, L. 1977; amd. Sec. 7, Ch. 480, L. 1981.



15-32-106. Procedure for obtaining benefit of deduction or credit.

15-32-106. Procedure for obtaining benefit of deduction or credit. The department of revenue shall provide forms on which a taxpayer may apply for a tax credit under 15-32-109. The department of revenue shall approve a deduction or credit under 15-32-103 or 15-32-109 that demonstrably promotes energy conservation or uses a recognized nonfossil form of energy generation. The department of revenue may refer a deduction or credit involving energy generation to the department of environmental quality for its advice, and the department of environmental quality shall respond within 60 days. The department of revenue may refer a deduction or credit involving energy conservation to the department of labor and industry for its advice, and the department of labor and industry shall respond within 60 days. The department of revenue may deny a deduction or credit that it finds to be impractical or ineffective.

History: En. 84-7404 by Sec. 4, Ch. 548, L. 1975; R.C.M. 1947, 84-7404; amd. Sec. 8, Ch. 480, L. 1981; amd. Sec. 2, Ch. 133, L. 1989; amd. Sec. 42, Ch. 418, L. 1995; amd. Sec. 1, Ch. 338, L. 2003.



15-32-107. Loans by utilities and financial institutions -- tax credit for interest differential for loans made prior to July 1, 1995.

15-32-107. Loans by utilities and financial institutions -- tax credit for interest differential for loans made prior to July 1, 1995. (1) Except as provided in subsection (4), a public utility or a financial institution that lent money or made qualifying installations under this section as it read prior to July 1, 1995, may compute the difference between interest it actually receives on the transactions and the interest that would have been received at the prevailing average interest rate for home improvement loans, as prescribed in rules made by the public service commission. The utility may apply the difference so computed as a credit against its tax liability for the electrical energy producer's license tax under 15-51-101 or for the corporate income tax under chapter 31, part 1. The public service commission shall regulate rates in such a manner that a utility making loans under this section may not make a profit as the result of this section. The financial institution may apply the difference so computed as a credit against its tax liability for the corporate income tax under chapter 31, part 1. (2) A utility may not claim a tax credit under this section exceeding $750,000 in any tax year. A financial institution may not claim a tax credit under this section exceeding $2,000 in any tax year. (3) The public service commission may make rules to implement this section as it applies to public utilities only. (4) A public utility whose purchases of or investments in conservation are placed in the rate base as provided in Title 69, chapter 3, part 7, may not receive a tax credit under subsection (1).

History: En. 84-7405 by Sec. 5, Ch. 548, L. 1975; R.C.M. 1947, 84-7405; amd. Sec. 1, Ch. 666, L. 1979; amd. Sec. 1, Ch. 266, L. 1981; amd. Sec. 7, Ch. 610, L. 1983; amd. Sec. 1, Ch. 331, L. 1987; amd. Sec. 1, Ch. 535, L. 1993; amd. Sec. 31, Ch. 268, L. 2013.



15-32-108. Repealed.

15-32-108. Repealed. Sec. 80, Ch. 130, L. 2005.

History: En. Sec. 9, Ch. 576, L. 1977; R.C.M. 1947, 84-7403.1; amd. Sec. 26, Ch. 581, L. 1979.



15-32-109. Credit for energy-conserving expenditures.

15-32-109. Credit for energy-conserving expenditures. (1) Subject to the restrictions of subsection (2), a resident individual taxpayer may take a credit against the taxpayer's tax liability under chapter 30 for 25% of the taxpayer's expenditure for a capital investment in the physical attributes of a building or the installation of a water, heating, or cooling system in the building, so long as either type of investment is for an energy conservation purpose, in an amount not to exceed $500. (2) The credit under subsection (1): (a) may not exceed the taxpayer's tax liability; and (b) is subject to the provisions of 15-32-104.

History: En. Sec. 1, Ch. 480, L. 1981; amd. Sec. 10, Ch. 591, L. 2001; amd. Sec. 3, Ch. 524, L. 2003.



15-32-110. through reserved.

15-32-110 through 15-32-114 reserved.



15-32-115. Credit for geothermal system -- to whom available -- eligible costs -- limitations.

15-32-115. Credit for geothermal system -- to whom available -- eligible costs -- limitations. (1) A resident individual taxpayer or a person constructing a new residence who completes installation of a geothermal system, as defined in 15-32-102, in the taxpayer's principal dwelling or in a residence constructed by the taxpayer is entitled to claim a tax credit against the taxpayer's tax liability under chapter 30 or 31 for a portion of the installation costs of the system, not to exceed $1,500. Only one credit may be claimed for a residence. The amount of the credit not used in the year in which the installation is made may be carried forward against taxes imposed under chapter 30 or 31 for the 7 succeeding tax years. The entire amount of the credit not used in the year that it was earned must be carried first to the earliest tax year in which the credit may be applied and then to each succeeding tax year. A credit is not allowed under this section for expenditures claimed as a deduction under 15-32-103. (2) For the purposes of this section, installation costs include the cost of: (a) trenching, well drilling, casing, and downhole heat exchangers; (b) piping, control devices, and pumps that move heat from the earth to heat or cool the building; (c) ground source or ground coupled heat pumps; (d) liquid-to-air heat exchanger, ductwork, and fans installed with a ground heat well that pump heat from a well into a building; and (e) design and labor.

History: En. Sec. 2, Ch. 646, L. 1991; amd. Sec. 11, Ch. 591, L. 2001; amd. Sec. 1, Ch. 39, L. 2003; amd. Sec. 1, Ch. 455, L. 2005.






Part 2. Tax Credit for Installing Alternative Energy System

15-32-201. Amount of credit -- to whom available.

15-32-201. Amount of credit -- to whom available. (1) A resident individual taxpayer who completes installation of an energy system using a recognized nonfossil form of energy generation, as defined in 15-32-102, to provide heat for the taxpayer's principal dwelling is allowed to claim a tax credit in an amount equal to the cost of the system, including installation costs, less grants received, not to exceed $500, against the income tax liability imposed against the taxpayer pursuant to chapter 30. (2) A resident individual taxpayer who completes installation of an energy system using a low-emission wood or biomass combustion device, as defined in 15-32-102, to provide heat for the taxpayer's principal dwelling is allowed to claim a tax credit in an amount equal to the cost of the system, including the installation costs, not to exceed $500, against the income tax liability imposed against the taxpayer pursuant to Title 15, chapter 30.

History: En. 84-7414 by Sec. 1, Ch. 574, L. 1977; R.C.M. 1947, 84-7414(1); amd. Sec. 1, Ch. 480, L. 1983; amd. Sec. 2, Ch. 513, L. 1985; amd. Sec. 3, Ch. 467, L. 1991; amd. Sec. 27, Ch. 10, L. 1993; amd. Sec. 75, Ch. 42, L. 1997; amd. Sec. 12, Ch. 591, L. 2001; amd. Sec. 2, Ch. 334, L. 2009.



15-32-202. Taxable years in which credit may be claimed -- carryover.

15-32-202. Taxable years in which credit may be claimed -- carryover. The tax credit is to be deducted from the taxpayer's income tax liability for the taxable year in which the energy system was acquired by the taxpayer. If the amount of the tax credit exceeds the taxpayer's income tax liability for the taxable year, the amount which exceeds the tax liability may be carried over for deduction from the taxpayer's income tax liability in the next succeeding taxable year or years until the total amount of the tax credit has been deducted from tax liability. Notwithstanding the foregoing provision, no tax credit may be carried over for deduction after the fourth taxable year succeeding the taxable year in which the energy system was acquired.

History: En. 84-7414 by Sec. 1, Ch. 574, L. 1977; R.C.M. 1947, 84-7414(2).



15-32-203. Department to make rules.

15-32-203. Department to make rules. The department of revenue shall prescribe rules necessary to carry out the purposes of this part.

History: En. 84-7415 by Sec. 3, Ch. 574, L. 1977; R.C.M. 1947, 84-7415; amd. Sec. 3, Ch. 513, L. 1985; amd. Sec. 43, Ch. 418, L. 1995; amd. Sec. 2, Ch. 155, L. 2003.






Part 3. Tax Deduction for Purchasing Montana-Produced Organic Fertilizer and Inorganic Fertilizer Produced as Byproduct

15-32-301. Purpose.

15-32-301. Purpose. The purpose of this part is to promote the use of organic matter produced by Montana industries and municipalities and inorganic matter produced as byproducts of industrial or mining activity to revitalize Montana lands and to assist in making organic fertilizer and inorganic fertilizer produced as a byproduct economically competitive with commercially produced inorganic fertilizer.

History: En. Sec. 1, Ch. 533, L. 1981; amd. Sec. 2, Ch. 218, L. 1997.



15-32-302. Definitions.

15-32-302. Definitions. As used in this part, the following definitions apply: (1) "Inorganic fertilizer produced as a byproduct" means enriched mine tailings, kiln dust, and reject rock that have been processed for use in increasing soil condition and fertility and includes soil amendments as that term is defined in 80-10-101. (2) "Organic fertilizer" means raw organic matter that has been processed and aged for use in increasing soil condition and fertility and includes soil amendments as that term is defined in 80-10-101. (3) "Raw organic matter" means unprocessed plant or animal waste products.

History: En. Sec. 2, Ch. 533, L. 1981; amd. Sec. 3, Ch. 218, L. 1997.



15-32-303. Deduction for purchase of Montana-produced organic or inorganic fertilizer.

15-32-303. Deduction for purchase of Montana-produced organic or inorganic fertilizer. In addition to all other deductions from adjusted gross individual income allowed in computing taxable income under Title 15, chapter 30, or from gross corporate income allowed in computing net income under Title 15, chapter 31, part 1, a taxpayer may deduct expenditures for organic fertilizer and inorganic fertilizer produced as a byproduct produced in Montana and used in Montana if the expenditure was not otherwise deducted in computing taxable income.

History: En. Sec. 3, Ch. 533, L. 1981; amd. Sec. 18, Ch. 634, L. 1993 (voided by I.R. No. 112, Nov. 8, 1994); amd. Sec. 4, Ch. 218, L. 1997.






Part 4. Alternative Energy Generation

15-32-401. Purpose and statement of policy.

15-32-401. Purpose and statement of policy. The purpose of this part is to encourage the development of the alternative energy industry in Montana without adversely affecting tax revenue received from existing economic activity in the state. Because of the alternative energy potential within the state, it is desirable to encourage alternative energy generation for the purpose of attracting alternative energy manufacturing industries to the state. It is also desirable for new or expanded industry to secure alternatively generated electricity on a direct contract sales basis without adversely affecting rates charged to other electricity users. Sound fiscal policy requires that encouragement be given to an alternative energy industry without subtracting from existing sources of revenue to the state.

History: En. Sec. 1, Ch. 648, L. 1983; amd. Sec. 13, Ch. 591, L. 2001.



15-32-402. Commercial or net metering system investment credit -- alternative energy systems.

15-32-402. Commercial or net metering system investment credit -- alternative energy systems. (1) An individual, corporation, partnership, or small business corporation as defined in 15-30-3301 that makes an investment of $5,000 or more in property that is depreciable under the Internal Revenue Code for a commercial system or a net metering system, as defined in 69-8-103, that is located in Montana and that generates energy by means of an alternative renewable energy source, as defined in 15-6-225, is entitled to a tax credit against taxes imposed by 15-30-2103 or 15-31-121 in an amount equal to 35% of the eligible costs, to be taken as a credit only against taxes due as a consequence of taxable or net income produced by one of the following: (a) manufacturing plants located in Montana that produce alternative energy generating equipment; (b) a new business facility or the expanded portion of an existing business facility for which the alternative energy generating equipment supplies, on a direct contract sales basis, the basic energy needed; or (c) the alternative energy generating equipment in which the investment for which a credit is being claimed was made. (2) For purposes of determining the amount of the tax credit that may be claimed under subsection (1), eligible costs include only those expenditures that are associated with the purchase, installation, or upgrading of: (a) generating equipment; (b) safety devices and storage components; (c) transmission lines necessary to connect with existing transmission facilities; and (d) transmission lines necessary to connect directly to the purchaser of the electricity when no other transmission facilities are available. (3) Eligible costs under subsection (2) must be reduced by the amount of any grants provided by the state or federal government for the system.

History: En. Sec. 2, Ch. 648, L. 1983; amd. Sec. 14, Ch. 591, L. 2001; amd. Secs. 4, 5(2)(b), Ch. 524, L. 2003.



15-32-403. Repealed.

15-32-403. Repealed. Secs. 4, 5(2), Ch. 609, L. 2003.

History: En. Sec. 3, Ch. 648, L. 1983; amd. Sec. 76, Ch. 42, L. 1997; amd. Sec. 1, Ch. 541, L. 2001; amd. Sec. 15, Ch. 591, L. 2001.



15-32-404. Carryover of credit.

15-32-404. Carryover of credit. (1) The tax credit allowed under 15-32-402 is to be deducted from that portion of the taxpayer's tax liability as set forth in 15-32-402(1) for the tax year in which the equipment invested in by the taxpayer is placed in service. If the amount of the tax credit exceeds the taxpayer's tax liability for the tax year, the amount that exceeds the tax liability may be carried over for credit against the taxpayer's tax liability in the next succeeding tax year or years until the total amount of the tax credit has been deducted from tax liability. However, except as provided in subsection (2), a credit may not be carried beyond the seventh tax year succeeding the tax year in which the equipment was placed in service. (2) A credit may be extended through the 15th tax year succeeding the tax year in which the equipment was placed in service if an individual, corporation, partnership, or small business corporation, as defined in 15-30-3301: (a) invests in a commercial system located within the exterior boundaries of a Montana Indian reservation, which commercial system is 5 megawatts or larger in size; and (b) signs an employment agreement with the tribal government of the reservation where the commercial system would be constructed regarding the training and employment of tribal members in the construction, operation, and maintenance of the commercial system.

History: En. Sec. 4, Ch. 648, L. 1983; amd. Sec. 2, Ch. 541, L. 2001; amd. Sec. 1, Ch. 609, L. 2003.



15-32-405. Exclusion from other tax incentives.

15-32-405. Exclusion from other tax incentives. If a credit is claimed for an investment pursuant to this part, no other state energy or investment tax credit, including but not limited to the tax credits allowed by 15-31-124 and 15-31-125, may be claimed for the investment. Property tax reduction allowed by 15-6-224 may not be applied to a facility for which a credit is claimed pursuant to this part.

History: En. Sec. 5, Ch. 648, L. 1983; amd. Sec. 8, Ch. 648, L. 1983; amd. Sec. 34, Ch. 114, L. 2003; amd. Sec. 3, Ch. 159, L. 2003; amd. Sec. 15, Ch. 532, L. 2005; amd. Sec. 6, Ch. 584, L. 2005.



15-32-406. Separation of credit portion.

15-32-406. Separation of credit portion. In the case of a business, a portion of which qualifies for the credit pursuant to 15-32-402 and a portion of which does not qualify for the credit, taxes due from each portion must be separated by using the three-factor formula provided in 15-31-305.

History: En. Sec. 6, Ch. 648, L. 1983.



15-32-407. Rules authorized.

15-32-407. Rules authorized. The department of revenue is authorized to adopt rules to implement this part. The purpose of such rules must be to insure the following: (1) proper and efficient administration of this part; (2) proper reporting of information and payment of any amounts due by persons claiming the credit pursuant to this part; (3) the claiming of the credit only against taxes due as a consequence of income produced by new economic activity in the state as described in 15-32-402.

History: En. Sec. 7, Ch. 648, L. 1983.






Part 5. Mineral and Coal Exploration Incentives

15-32-501. Purpose and statement of policy.

15-32-501. Purpose and statement of policy. The legislature recognizes the critical importance of mineral development to the vitality of Montana's economy and the state's revenue base. The legislature also recognizes that there has been a decline in mineral exploration throughout the state. The purpose of this part is to encourage mineral exploration in Montana without adversely affecting tax revenue received from existing economic activity in the state.

History: En. Sec. 1, Ch. 538, L. 1999.



15-32-502. Definitions.

15-32-502. Definitions. For purposes of this part, the following definitions apply: (1) (a) "Certified expenditures" means those costs incurred for activities in direct support of exploration activity conducted at a specific exploration site for the purpose of determining the existence, location, extent, or quality of a mineral or coal deposit. The term includes: (i) the costs of obtaining the approvals, permits, licenses, and certificates for an exploration activity referred to in 15-32-503; (ii) direct labor costs and the cost of benefits for employees directly associated with work described in 15-32-503; (iii) the cost of renting or leasing equipment from parties not affiliated with the person requesting and taking the credit; (iv) the reasonable costs of owning, maintaining, and operating equipment; (v) insurance and bond premiums associated with the activities set out in subsections (1)(a)(i) through (1)(a)(vii); (vi) payments to consultants and independent contractors; or (vii) the general expense of operating the person's business, including the costs of materials and supplies, if those expenses and costs are directly attributable to the work described in 15-32-503. (b) The term does not include return on investment, insurance or bond premiums not covered under subsection (1)(a)(v), or any other expense that the person has not incurred to complete work described in 15-32-503. (2) "Credit" means the exploration incentive credit for activities involving mineral and coal deposits authorized by this part. (3) "Exploration activity data list" means, as applicable, a summary of work completed during the year that includes but is not limited to: (a) the number of core or rotary drilling holes completed; (b) chemical analytical data available; or (c) aerial photographs or a topographic or geologic map showing the location of the drill holes, sample locations, or the other exploration activities undertaken. (4) "Geochemical methods" means geochemical data gathering methods, including the collection of soil, rock, water, air, vegetation, and similar samples and their chemical analyses. (5) "Geophysical methods" means all geophysical data gathering methods used in mineral or coal exploration, including seismic, gravity, magnetic, radiometric, radar, and electromagnetic and other remote sensing measurements. (6) "Mineral" means those substances defined as minerals by 82-4-303 and coal as defined by 82-1-111. (7) (a) "Mining operation" includes all operating and nonoperating activities related to a mineral deposit interest and may be composed of one or more mining properties. (b) In determining whether mining properties are part of the same mining operation, the department may consider whether the operation, in conducting mining activities on several mining properties, uses common personnel, supply and maintenance facilities, mining-related treatment processes, storage facilities, roads, pipelines, transportation equipment, and mining techniques and technology and may also consider the extent to which the mineral deposit interest comprises a common mining property. (8) "Person" means a sole proprietorship, corporation, partnership, small business corporation as defined in 15-30-3301, or limited liability company as defined in 35-8-102. (9) "Tax year" means the calendar year.

History: En. Sec. 2, Ch. 538, L. 1999.



15-32-503. Exploration incentive credit.

15-32-503. Exploration incentive credit. (1) The department shall grant to a person a credit against the person's tax liability under Title 15, chapter 30 or 31, for the certified expenditures of the following exploration activities that are performed on land in the state for the purpose of determining the existence, location, extent, or quality of a mineral or coal deposit, regardless of land ownership: (a) surveying by geophysical or geochemical methods; (b) drilling exploration holes; (c) conducting underground exploration; (d) surface trenching and bulk sampling; or (e) performing other exploratory work, including aerial photographs, geological and geophysical logging, sample analysis, and metallurgical testing. (2) (a) Except as provided in subsection (3), credit may not be granted under subsection (1) for exploration activity described in subsection (1) that occurs after the construction commencement date of a new mine. (b) For the purposes of this subsection (2), "construction commencement date of a new mine" means the date no later than which all of the following have occurred: (i) there has been issued to the owner or an agent of the owner permits, leases, title and other rights in land, and other approvals, permits, licenses, and certificates by federal, state, and local agencies that a reasonable and prudent person would consider adequate to commence construction of a mine in the expectation that all other approvals, permits, licenses, and certificates necessary for the completion of the facilities will be obtained; (ii) all approvals, permits, licenses, and certificates are in full force and effect and without any modification that might jeopardize the completion or continued construction of the mine; and (iii) an order, judgment, decree, determination, or award of a court or administrative or regulatory agency enjoining, either temporarily or permanently, the construction or the continuation of construction of the mine is not in effect. (3) In addition to the grant of a credit for a new mine under subsection (2), a credit may be granted under subsection (1) for exploration activity for a mine that had previously operated, that has ceased to operate, and for which all previous mining approvals, permits, licenses, and certificates that allowed the previous operation are no longer in effect. However, a credit may not be granted under subsection (1) for exploration activity that occurs after the mine reopening date. For the purposes of this subsection (3), "mine reopening date" means the date not later than which all of the following have occurred: (a) there has been issued to the owner or an agent of the owner permits, leases, title and other rights in land, and other approvals, permits, licenses, and certificates by federal, state, and local agencies that a reasonable and prudent person would consider adequate to commence operation of the former mine in the expectation that all other approvals, permits, licenses, and certificates necessary for the completion of the facilities will be obtained; (b) all approvals, permits, licenses, and certificates for the reopened mine are in full force and effect and without any modification that might jeopardize the reopening of the former mine; and (c) an order, judgment, decree, determination, or award of a court or administrative or regulatory agency enjoining, either temporarily or permanently, the reopening of the former mine is not in effect.

History: En. Sec. 3, Ch. 538, L. 1999; amd. Sec. 2, Ch. 338, L. 2003.



15-32-504. Procedure for requesting and certifying credit.

15-32-504. Procedure for requesting and certifying credit. To obtain the credit authorized by this part, a person shall submit a request to the department for the credit as follows: (1) On a form provided by the department, the person shall submit the request and a statement of expenditures for the previous calendar year not later than 60 days after the close of that calendar year. (2) The request must: (a) describe the work accomplished during the previous year, the number of employees, and the names and number of consultants; and (b) provide a detailed list or ledger of expenditures related to the accomplishments described in subsection (2)(a) and an exploration activity data list. (3) The person submitting the request is not required to transmit copies of receipts with the request, but the statement of expenditures is subject to audit at the discretion of the department. (4) If the department decides to audit the statement of expenditures, the department may require the person submitting the request to justify claims of expenditures with receipts and other reliable information. (5) The department shall respond to the request by September 30 by certifying or not certifying the person's expenditures. If the department does not certify expenditures, the department shall state the reasons for denial of certification and give the person making the request an opportunity to correct any deficiencies or to provide additional information. If the department certifies expenditures, the department shall specify the exploration activity data list requirements for that year that must be presented to the department at the time of the taking of the credit. (6) If the department neither certifies nor denies certification of expenditures by September 30, the expenditures are certified as submitted.

History: En. Sec. 4, Ch. 538, L. 1999.



15-32-505. Application of credit.

15-32-505. Application of credit. (1) In a tax year, a person may take a credit that was approved under 15-32-504 against taxes payable by the person. The credit may not exceed 50% of the person's tax liability under either Title 15, chapter 30 or 31, for the tax year that is related to production from the mining operation at which the exploration activities occurred. (2) If a person applies the credit against the person's tax liability under subsection (1), the department shall disallow application of the credit under that provision unless the person files with the person's tax return an accounting of the person's exploration activities for each mining operation that is included in the tax return and as to which the credit is being applied. The accounting of exploration activities required by this subsection must be made on a form prescribed by the department. On the form, the person shall: (a) identify the mining operations for which the credit is claimed; and (b) set out the gross income attributable to the mining operations and other information about the mining operations that the department may require. (3) A person may not apply the credit under this section if the application, when added to credits previously applied under this section, would exceed the total amount of the credits approved under 15-32-504.

History: En. Sec. 5, Ch. 538, L. 1999.



15-32-506. Credit carryover.

15-32-506. Credit carryover. Except as its application is limited by 15-32-505 and 15-32-507, a portion of a credit that is not applied under 15-32-505 during a tax year may be carried forward to and applied during a subsequent tax year.

History: En. Sec. 6, Ch. 538, L. 1999.



15-32-507. Credit limitation.

15-32-507. Credit limitation. A credit for each distinct mining operation may not exceed a total of $20 million for all exploration activities under 15-32-503 and accrues at the rate of 50% of the certified expenditures each year. The credit must be applied within 15 tax years after the taking of the credit is approved under 15-32-504. However, the tax year or years in which the credit is applied need not be: (1) the tax year in which the person first incurs liability for payment of tax based on the person's activity that is the basis of the claim for the credit; or (2) consecutive tax years.

History: En. Sec. 7, Ch. 538, L. 1999; amd. Sec. 3, Ch. 338, L. 2003.



15-32-508. Credit assignment.

15-32-508. Credit assignment. A person may assign a credit to the person's successor in interest for the mining operation at which the exploration activities occur, but only if the successor in interest is a person qualified to obtain the credit under 15-32-503. A credit may not be assigned except as permitted in this section.

History: En. Sec. 8, Ch. 538, L. 1999.



15-32-509. Record of credit use.

15-32-509. Record of credit use. For each mining operation, the department may require a person who submits a request to take the credit under 15-32-504 to provide with the request a record of: (1) the person's past use of credits taken under 15-32-504 and 15-32-505; and (2) other information that the department requires to determine if approval of the taking of the credit by the person would exceed the limits on use of the credit under this part.

History: En. Sec. 9, Ch. 538, L. 1999.



15-32-510. Deduction for donation of exploration information.

15-32-510. Deduction for donation of exploration information. (1) In addition to all other deductions from adjusted gross individual income allowed in computing taxable income under Title 15, chapter 30, or from gross corporate income allowed in computing net income under Title 15, chapter 31, part 1, a taxpayer may deduct documented expenses for the donation of mineral exploration information generated as part of the certified expenditures. The information must be donated to the Montana tech foundation to reside as part of the Montana tech research library, and the documented expenses must be based on the cost of recreating the donated information. (2) The Montana tech foundation has the right to limit information accepted and deductions granted to that exploration activity data that is needed as part of the Montana tech research library. (3) A deduction under this section may not exceed 20% of the actual value of the data if a tax credit for the same exploration activity data is taken under this part.

History: En. Sec. 10, Ch. 538, L. 1999.






Part 6. Recycling of Material

15-32-601. Definitions.

15-32-601. Definitions. For the purposes of this part, unless otherwise required by the context, the following definitions apply: (1) "Collect" means the collection and delivery of reclaimable materials to a recycling or reclaimable materials processing facility. (2) "Postconsumer material" means a product or packaging material that has served its final intended use, that has been discarded by an individual, commercial enterprise, or other entity after having fulfilled its intended application or use, and that is usually thrown away and hauled to landfills. This term does not include wastes generated during production of an end product. (3) "Process" includes but is not limited to the treatment of hazardous wastes as defined in 75-10-403. (4) (a) "Reclaimable material" means material that has useful physical or chemical properties after serving a specific purpose and that would normally be disposed of as solid waste, as defined in 75-10-203, by a consumer, processor, or manufacturer. (b) Except for claiming a tax credit as provided in 15-32-603(1)(d), material may not be considered reclaimed by the consumer, processor, or manufacturer that generated the material. (5) "Recycled material" means a substance that is produced from reclaimed material as provided in 15-32-609.

History: En. Sec. 1, Ch. 712, L. 1991; amd. Sec. 1, Ch. 568, L. 1993; amd. Sec. 1, Ch. 542, L. 1995; amd. Sec. 1, Ch. 398, L. 2001.



15-32-602. Amount and duration of credit -- how claimed.

15-32-602. Amount and duration of credit -- how claimed. (1) An individual, corporation, partnership, or small business corporation, as defined in 15-30-3301, may receive a credit against taxes imposed by Title 15, chapter 30 or 31, for investments in depreciable property to collect or process reclaimable material or to manufacture a product from reclaimed material, if the taxpayer qualifies under 15-32-603. (2) Subject to subsection (4), a taxpayer qualifying for a credit under 15-32-603 is entitled to claim a credit, as provided in subsection (3), for the cost of each item of property purchased to collect or process reclaimable material or to manufacture a product from reclaimed material only in the year in which the property was purchased. (3) The amount of the credit that may be claimed under this section for investments in depreciable property is determined according to the following schedule: (a) 25% of the cost of the property on the first $250,000 invested; (b) 15% of the cost of the property on the next $250,000 invested; and (c) 5% of the cost of the property on the next $500,000 invested. (4) A credit may not be claimed for investments in depreciable property in excess of $1 million.

History: En. Sec. 2, Ch. 712, L. 1991; amd. Sec. 2, Ch. 542, L. 1995; amd. Sec. 2, Ch. 398, L. 2001.



15-32-603. Credit for investment in property used to collect or process reclaimable material or to manufacture a product from reclaimed material.

15-32-603. Credit for investment in property used to collect or process reclaimable material or to manufacture a product from reclaimed material. (1) The following requirements must be met to be entitled to a tax credit for investment in property to collect or process reclaimable material or to manufacture a product from reclaimed material: (a) The investment must be for depreciable property used primarily to collect or process reclaimable material or to manufacture a product from reclaimed material. (b) (i) The taxpayer claiming a credit must be a person who, as an owner, including a contract purchaser or lessee, or who pursuant to an agreement owns, leases, or has a beneficial interest in a business that collects or processes reclaimable material or that manufactures a product from reclaimed material. For the purposes of this section, a business qualifies as a business that collects reclaimable material if it gathers reclaimable material for later sale or processing for another business that has as its primary business function the collection or processing of reclaimable material or the manufacture of a product from reclaimed material. The collection of reclaimable material may be a minor or nonprofit part of a business otherwise engaged in a retail trade or other business activity. (ii) The taxpayer may but need not operate or conduct a business that collects or processes reclaimable material or manufactures a product from reclaimed material. If more than one person has an interest in a business with qualifying property, they may allocate all or any part of the investment cost among themselves and their successors or assigns. (c) The business must be owned or leased during the tax year by the taxpayer claiming the credit, except as otherwise provided in subsection (1)(b), and must have been collecting or processing reclaimable material or manufacturing a product from reclaimed material during the tax year for which the credit is claimed. (d) The reclaimed material collected, processed, or used to manufacture a product may not be an industrial waste generated by the person claiming the tax credit unless: (i) the person generating the waste historically has disposed of the waste onsite or in a licensed landfill; and (ii) standard industrial practice has not generally included the reuse of the waste in the manufacturing process. (2) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the investment or other tax incentive to which the taxpayer otherwise may be entitled under Title 15. (3) A tax credit otherwise allowable under this section that is not used by the taxpayer in the taxable year may not be carried forward to offset a taxpayer's tax liability for any succeeding tax year. (4) The taxpayer's adjusted basis for determining gain or loss may not be further decreased by any tax credits allowed under this section. (5) If the taxpayer is a shareholder of an electing small business corporation, the credit must be computed using the shareholder's pro rata share of the corporation's cost of investing in equipment necessary to collect or process reclaimable material or to manufacture a product from reclaimed material. In all other respects, the allowance and effect of the tax credit apply to the corporation as otherwise provided by law.

History: En. Sec. 3, Ch. 712, L. 1991; amd. Sec. 3, Ch. 568, L. 1993; amd. Sec. 3, Ch. 542, L. 1995; amd. Sec. 3, Ch. 398, L. 2001.



15-32-604. Limitation of credit.

15-32-604. Limitation of credit. Notwithstanding the provisions of 15-32-602 and 15-32-603, a tax credit may not be claimed for an investment in property used to produce energy from reclaimed material.

History: En. Sec. 4, Ch. 712, L. 1991.



15-32-605. through reserved.

15-32-605 through 15-32-608 reserved.



15-32-609. Recycled material qualifying for deduction -- purpose -- rulemaking.

15-32-609. Recycled material qualifying for deduction -- purpose -- rulemaking. (1) The purpose of providing a tax deduction for the purchase of recycled materials is to encourage the use of goods made from reclaimed materials, especially postconsumer materials, and to discourage consumption of the same goods made from new materials. To achieve this goal, the definition of recycled material must be left to department of revenue expertise. Definitions cannot be legislatively enacted to achieve the purpose of this section because of rapid changes in technology, social awareness, and market economics. It is the intent of the legislature that the department revise, as often as it considers necessary to fulfill the purpose of this section, the definition of qualifying recycled material. (2) The department shall by rule adopted pursuant to 15-32-611 specify recycled material that qualifies for the deduction authorized by 15-32-610. The department shall classify qualifying recycled material into different categories based upon the reclaimed material used in producing the recycled material, the ultimate use of the recycled material produced from the reclaimed material, and the amount and type of reclaimed material the recycled material must contain. In the definition of recycled material, the department may consider the point in the manufacturing and consumption cycle from which material was reclaimed and other factors contributing to precise definitions. (3) In addition to the public participation provisions of Title 2, chapter 4, the department shall establish a register of interested persons and experts in the field of recycling. Prior to proposing an administrative rule, the department shall mail a notice to the interested persons of the department's contemplated actions, soliciting their views on possible solutions or courses of action. All proposed and adopted rules must also be mailed to the interested persons. (4) The rules must specify the unit of measurement for classifications of recycled materials. The measurement may be based upon volume, weight, fiber content, or other applicable standard. (5) The department shall by rule designate one or more agencies that are generally recognized in the industry to certify the contents of recycled materials.

History: En. Sec. 2, Ch. 568, L. 1993.



15-32-610. Deduction for purchase of recycled material.

15-32-610. Deduction for purchase of recycled material. In addition to all other deductions from adjusted gross individual income allowed in computing taxable income under Title 15, chapter 30, or from gross corporate income allowed in computing net income under Title 15, chapter 31, part 1, a taxpayer may deduct an additional amount equal to 10% of the taxpayer's expenditures for the purchase of recycled material that was otherwise deductible by the taxpayer as business-related expense in Montana.

History: En. Sec. 5, Ch. 712, L. 1991; amd. Sec. 4, Ch. 568, L. 1993.



15-32-611. Department to make rules.

15-32-611. Department to make rules. The department of revenue shall prescribe rules necessary to carry out the purposes of this part.

History: En. Sec. 6, Ch. 712, L. 1991.






Part 7. Biodiesel Production

15-32-701. Oilseed crush facility -- tax credit.

15-32-701. Oilseed crush facility -- tax credit. (1) An individual, corporation, partnership, or small business corporation, as defined in 15-30-3301, may receive a credit against taxes imposed by Title 15, chapter 30 or 31, for the costs of investments in depreciable property in Montana that is used primarily for crushing oilseed crops for purposes of producing biodiesel or biolubricant. (2) Subject to subsection (4), a taxpayer qualifying for a credit under this section is entitled to claim a credit, as provided in subsection (3), for the costs described in subsection (1) incurred in the 2 tax years before the facility begins crushing oilseed or in any tax year in which the facility is crushing oilseed. (3) The total amount of credits for all years that may be claimed for a facility under this section is 15% of the costs described in subsection (1), up to a total of $500,000. (4) The following requirements must also be met for a taxpayer to be entitled to a tax credit under this section: (a) The depreciable property for which the credit is claimed must begin to be used for the purposes described in subsection (1) before January 1, 2015. (b) (i) The taxpayer claiming a credit must be a person who as an owner, including a contract purchaser or lessee, or who pursuant to an agreement owns, leases, or has a beneficial interest in a business that crushes oilseed or that manufactures a product from crushed oilseed. (ii) If more than one person has an interest in a business with qualifying property, they may allocate all or any part of the investment cost among themselves and their successors or assigns. (c) The business must be owned or leased during the tax year by the taxpayer claiming the credit, except as otherwise provided in subsection (4)(b), and, except for the 2 tax-year period claimed in subsection (2), must have been using the depreciable property for the purposes described in subsection (1) during the tax year for which the credit is claimed and during each year for which the credit is carried forward. (5) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the investment or other tax incentive to which the taxpayer otherwise may be entitled under Title 15. (6) A tax credit allowable under this section that is not completely used by the taxpayer in the tax year in which the credit is initially claimed may be carried forward for credit against a taxpayer's tax liability for any succeeding tax year until the total amount of the credit has been deducted from tax liability. However, a credit may not be carried forward to any tax year in which the facility in which the depreciable property is installed is not crushing oilseed or beyond the 7th tax year after the tax year for which the credit was initially claimed. If a facility in which property is installed and for which a credit is claimed ceases production of biodiesel or biolubricant for a period of 12 continuous months within 5 years after the initial claiming of a credit under this section or within 5 years after a year in which the credit was carried forward, the credit is subject to recapture. The person claiming the credit is liable for the total amount of the credit in the event of recapture. (7) The taxpayer's adjusted basis for determining gain or loss may not be further decreased by any tax credits allowed under this section. (8) If the taxpayer is a shareholder of an electing small business corporation, the credit must be computed using the shareholder's pro rata share of the corporation's cost of investing in equipment necessary to crush oilseed or to manufacture a product from oilseed. In all other respects, the allowance and effect of the tax credit apply to the corporation as otherwise provided by law. (9) For the purposes of this section, "biolubricant" means a commercial or industrial product, other than food or feed, that is composed in whole or in substantial part of biological products, renewable domestic agricultural materials, including plant, animal, or marine materials, or forestry materials and that is used in place of a petroleum-based lubricant.

History: En. Sec. 1, Ch. 524, L. 2005; amd. Sec. 1, Ch. 168, L. 2007.



15-32-702. Biodiesel or biolubricant production facility tax credit.

15-32-702. Biodiesel or biolubricant production facility tax credit. (1) An individual, corporation, partnership, or small business corporation, as defined in 15-30-3301, may receive a credit against taxes imposed by Title 15, chapter 30 or 31, for the costs of investments in depreciable property for constructing or equipping a facility, or both, in Montana to be used for biodiesel or biolubricant production. (2) Subject to subsection (4), a taxpayer qualifying for a credit under this section is entitled to claim a credit, as provided in subsection (3), for the costs described in subsection (1) incurred in the 2 tax years before the facility begins producing biodiesel or biolubricant or in any tax year in which the facility is producing biodiesel or biolubricant. (3) The total amount of the credits for all years that may be claimed for a facility under this section is 15% of the costs described in subsection (1). (4) The following requirements must also be met for a taxpayer to be entitled to a tax credit under this section: (a) The depreciable property for which the credit is claimed must begin operating before January 1, 2015. (b) (i) The taxpayer claiming a credit must be a person who as an owner, including a contract purchaser or lessee, or who pursuant to an agreement owns, leases, or has a beneficial interest in a business that manufactures biodiesel or biolubricant. (ii) If more than one person has an interest in a business with qualifying property, they may allocate all or any part of the investment cost among themselves and their successors or assigns. (c) The business must be owned or leased during the tax year by the taxpayer claiming the credit, except as otherwise provided in subsection (4)(b), and, except for the 2 tax-year period claimed in subsection (2), must have been producing biodiesel or biolubricant during the tax year for which the credit is claimed and during each year in which the credit is carried forward. (5) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the investment or other tax incentive to which the taxpayer otherwise may be entitled under Title 15. (6) A tax credit allowable under this section that is not completely used by the taxpayer in the tax year in which the credit was initially taken may be carried forward for credit against a taxpayer's tax liability for any succeeding tax year until the total amount of the credit has been deducted from tax liability. However, a credit may not be carried forward to any tax year in which the facility in which the depreciable property is installed is not producing biodiesel or biolubricant or beyond the 7th tax year after the tax year for which the credit was initially claimed. If a facility for which a credit is claimed ceases production of biodiesel or biolubricant for a period of 12 continuous months within 5 years after the initial claiming of a credit under this section or within 5 years after a year in which the credit was carried forward, the credit is subject to recapture. The person claiming the credit is liable for the total amount of the credit in the event of recapture. (7) The taxpayer's adjusted basis for determining gain or loss may not be further decreased by any tax credits allowed under this section. (8) If the taxpayer is a shareholder of an electing small business corporation, the credit must be computed using the shareholder's pro rata share of the corporation's cost of investing in the biodiesel or biolubricant production facility. In all other respects, the allowance and effect of the tax credit apply to the corporation as otherwise provided by law. (9) As used in this section, the following definitions apply: (a) "Biodiesel" has the meaning provided in 15-70-301. (b) "Biolubricant" has the meaning provided in 15-32-701(9).

History: En. Sec. 2, Ch. 524, L. 2005; amd. Sec. 2, Ch. 168, L. 2007.



15-32-703. Biodiesel blending and storage tax credit -- recapture -- report to interim committee.

15-32-703. Biodiesel blending and storage tax credit -- recapture -- report to interim committee. (1) An individual, corporation, partnership, or small business corporation, as defined in 15-30-3301, may receive a credit against taxes imposed by Title 15, chapter 30 or 31, for the costs of investments in depreciable property used for storing or blending biodiesel with petroleum diesel for sale. (2) Subject to subsection (4), a special fuel distributor or an owner or operator of a motor fuel outlet qualifying for a credit under this section is entitled to claim a credit, as provided in subsection (3), for the costs described in subsection (1) incurred in the 2 tax years before the taxpayer begins blending biodiesel fuel for sale or in any tax year in which the taxpayer is blending biodiesel fuel for sale. (3) (a) The total amount of the credits for all years that may be claimed by a distributor under this section is 15% of the costs described in subsection (1), up to a total of $52,500. (b) The total amount of the credits for all years that may be claimed by an owner or operator of a motor fuel outlet under this section is 15% of the costs described in subsection (1), up to a total of $7,500. (4) The following requirements must also be met for a taxpayer to be entitled to a tax credit under this section: (a) The investment must be for depreciable property used primarily to blend petroleum diesel with biodiesel made entirely from Montana-produced feedstocks. (b) Sales of biodiesel must be at least 2% of the taxpayer's total diesel sales by the end of the third year following the initial tax year in which the credit is initially claimed. (c) (i) The taxpayer claiming a credit must be a person who as an owner, including a contract purchaser or lessee, or who pursuant to an agreement owns, leases, or has a beneficial interest in a business that blends biodiesel. (ii) If more than one person has an interest in a business with qualifying property, they may allocate all or any part of the investment cost among themselves and their successors or assigns. (d) The business must be owned or leased during the tax year by the taxpayer claiming the credit, except as otherwise provided in subsection (4)(c), and, except for the 2 tax-year period claimed in subsection (2), must have been blending biodiesel during the tax year for which the credit is claimed. (5) The credit provided by this section is not in lieu of any depreciation or amortization deduction for the investment or other tax incentive to which the taxpayer otherwise may be entitled under Title 15. (6) A tax credit allowable under this section that is not completely used by the taxpayer in the tax year in which the credit is initially claimed may be carried forward for credit against the taxpayer's tax liability for any succeeding tax year until the total amount of the credit has been deducted from tax liability. However, a credit may not be carried forward to any tax year in which the facility is not blending biodiesel or storing biodiesel for blending or beyond the 7th tax year after the tax year for which the credit was initially claimed. If a facility for which a credit is claimed ceases blending of biodiesel with petroleum diesel for sale for a period of 12 continuous months within 5 years after the initial claiming of a credit under this section or within 5 years after a year in which the credit was carried forward or if the taxpayer claiming the credit fails to satisfy the conditions of subsection (4)(b), the total credit is subject to recapture. The person claiming the credit is liable for the total amount of the credit in the event of recapture. (7) The taxpayer's adjusted basis for determining gain or loss may not be further decreased by any tax credits allowed under this section. (8) If the taxpayer is a shareholder of an electing small business corporation, the credit must be computed using the shareholder's pro rata share of the corporation's cost of investing in the biodiesel blending facility. In all other respects, the allowance and effect of the tax credit apply to the corporation as otherwise provided by law. (9) As used in this section, "biodiesel" has the meaning provided in 15-70-301. (10) The department shall report to the revenue and transportation interim committee at least once each year regarding the number and type of taxpayers claiming the credit under this section, the total amount of the credit claimed, and the department's cost associated with administering the credit.

History: En. Sec. 1, Ch. 525, L. 2005; amd. Sec. 3, Ch. 168, L. 2007.









CHAPTER 33. SMALL BUSINESS INVESTMENT INCENTIVES

Part 1. Small Business Investment Companies -- Tax Exemptions

15-33-101. Short title.

15-33-101. Short title. This part may be cited as the "Small Business Investment Incentive Act".

History: En. Sec. 1, Ch. 571, L. 1981.



15-33-102. Purpose.

15-33-102. Purpose. The purpose of this part is to encourage private sector investment in venture capital firms called small business investment companies that are organized for the purpose of diversifying and strengthening employment opportunities of companies within Montana. This part, by establishing limited tax exemptions, demonstrates a recognition by the legislature that significant incentives must be offered to attract private risk capital to manufacturing, technology, technology infrastructure, power generation, agricultural, and timber product processing companies. The legislature further recognizes the necessity of tax incentives for investors in manufacturing, technology, technology infrastructure, power generation, agricultural, and timber product processing companies.

History: En. Sec. 2, Ch. 571, L. 1981; amd. Sec. 1, Ch. 523, L. 2001.



15-33-103. Definition.

15-33-103. Definition. For the purposes of this part, "small business investment company" or "SBIC" means a small business investment company as defined in section 103 of the federal Small Business Investment Act of 1958, as amended.

History: En. Sec. 3, Ch. 571, L. 1981.



15-33-104. Reporting -- recordkeeping by the department.

15-33-104. Reporting -- recordkeeping by the department. The presiding officer or president of each small business investment company shall report on a form established by the department on a monthly basis the name of each investor, the amount of the investment made, and the date of investment.

History: En. Sec. 4, Ch. 571, L. 1981; amd. Sec. 180, Ch. 56, L. 2009.



15-33-105. Rulemaking authority.

15-33-105. Rulemaking authority. The department of revenue may adopt rules necessary to carry out the provisions of this part.

History: En. Sec. 5, Ch. 571, L. 1981.



15-33-106. Capital gains -- dividends exempted.

15-33-106. Capital gains -- dividends exempted. Any capital gains or dividend income realized by an individual or a corporation from an investment in an SBIC organized in accordance with this part is exempt from taxation under the provisions of Title 15, chapters 30 and 31.

History: En. Sec. 6, Ch. 571, L. 1981.









CHAPTER 34. COAL PRODUCER'S LICENSE TAX (Repealed)

Part 1. General Provisions (Repealed)

15-34-101. Repealed.

15-34-101. Repealed. Sec. 84, Ch. 7, L. 2001.

History: En. Sec. 8, Ch. 563, L. 1999.



15-34-102. Repealed.

15-34-102. Repealed. Sec. 84, Ch. 7, L. 2001.

History: En. Sec. 9, Ch. 563, L. 1999.



15-34-103. Repealed.

15-34-103. Repealed. Sec. 84, Ch. 7, L. 2001.

History: En. Sec. 10, Ch. 563, L. 1999.



15-34-104. Repealed.

15-34-104. Repealed. Sec. 84, Ch. 7, L. 2001.

History: En. Sec. 7, Ch. 563, L. 1999.



15-34-105. Repealed.

15-34-105. Repealed. Sec. 84, Ch. 7, L. 2001.

History: En. Sec. 12, Ch. 563, L. 1999.



15-34-106. through reserved.

15-34-106 through 15-34-109 reserved.



15-34-110. Repealed.

15-34-110. Repealed. Sec. 84, Ch. 7, L. 2001.

History: En. Sec. 11, Ch. 563, L. 1999.



15-34-111. Repealed.

15-34-111. Repealed. Sec. 84, Ch. 7, L. 2001.

History: En. Sec. 13, Ch. 563, L. 1999.



15-34-112. Repealed.

15-34-112. Repealed. Sec. 84, Ch. 7, L. 2001.

History: En. Sec. 14, Ch. 563, L. 1999.



15-34-113. and reserved.

15-34-113 through 15-34-114 reserved.



15-34-115. Repealed.

15-34-115. Repealed. Sec. 84, Ch. 7, L. 2001.

History: En. Sec. 16, Ch. 563, L. 1999; amd. Secs. 22, 24, Ch. 563, L. 1999.



15-34-116. Repealed.

15-34-116. Repealed. Sec. 84, Ch. 7, L. 2001.

History: En. Sec. 15, Ch. 563, L. 1999.









CHAPTER 35. COAL SEVERANCE TAX

Part 1. General Provisions

15-35-101. Legislative findings and declarations of purpose.

15-35-101. Legislative findings and declarations of purpose. (1) The legislature finds that although coal is extracted from the earth like metal minerals, there are differences between coal and metal minerals so that they should be classified in different categories for taxation purposes. The legislature finds that although coal can be used like petroleum products, there are differences between coal and petroleum so that they should be classified in different categories for taxation purposes. The legislature further finds that: (a) coal is the only mineral that can supply energy while being easily found in abundance in Montana; (b) coal is the only mineral that is so often marketed through sales contracts of many years' duration; (c) coal, unlike most minerals, varies widely in composition and consequent value when marketed; (d) coal in Montana is subject to regional and national demands for development that could affect the economy and environment of a larger portion of the state than any other mineral development has done; (e) subbituminous coal and lignite coal in Montana have sufficiently different markets and value and therefore require different production taxes; (f) coal produced in underground mines has higher production costs and underground producers are able to pay lesser amounts of royalty and production tax than strip-mine producers can pay; (g) coal production in Montana has been subject to an uncoordinated array of taxes that overlap one another and yield revenue in an inconsistent and unpredictable manner; and (h) coal used for the production of electricity near the coal mine by modern generating plants has significant statewide and nationwide economic, transportation, and environmental advantages that allow different production taxes. (2) The legislature declares that the purposes of this chapter are to: (a) allow the severance taxes on coal production to remain a constant percentage of the price of coal; (b) stabilize the flow of tax revenue from coal mines to local governments through the property taxation system; (c) simplify the structure of coal taxation in Montana, reducing tax overlap and improving the predictability of tax projections; (d) recognize the economic, transportation, and environmental advantages of electrical generation by modern electrical generation plants near coal mines; and (e) accomplish the purposes of this subsection (2) by establishing categories of taxation that recognize the unique character of coal, as well as the variations found within the coal industry, and by encouraging the use of coal to produce electricity in modern generating plants near the coal mine.

History: En. 84-1312 by Sec. 1, Ch. 525, L. 1975; R.C.M. 1947, 84-1312; amd. Sec. 1, Ch. 608, L. 1987; amd. Sec. 1, Ch. 399, L. 2001.



15-35-102. Definitions.

15-35-102. (Temporary) Definitions. As used in this chapter, the following definitions apply: (1) "Agreement" means a signed contract that is valid under Montana law between a coal mine operator and a purchaser or broker for the sale of coal that is produced in Montana. (2) "Auger mining" means the method of recovering coal by boring with an auger into a coal bed prepared by strip-mining excavations or in naturally sloping terrain. Auger mining is used when the ratio of overburden to coal does not allow the economical recovery of coal. (3) "Broker" means any person who resells Montana coal. (4) "Coal washing" means any treatment to remove impurities from underground mined coal. Coal washing may include but is not limited to operations such as flotation, air, water, or heavy media separation, drying, and related handling. (5) "Contract sales price" means either the price of coal extracted and prepared for shipment f.o.b. mine, excluding that amount charged by the seller to pay taxes paid on production, or a price imputed by the department under 15-35-107. Contract sales price includes all royalties paid on production, no matter how the royalties are calculated. However, with respect to royalties paid to the government of the United States, the state of Montana, or a federally recognized Indian tribe, the contract sales price includes 15 cents per ton. Contract sales price does not include the costs specific to the act of coal washing. (6) "Energy conversion process" includes any process by which coal in the solid state is transformed into slurry, gas, electrical energy, or any other form of energy. (7) "Prepared for shipment" includes but is not limited to services such as in-mine movement, crushing, sizing, screening, storing, mixing, loading, treatment with substances including chemicals or oils, and other preparation of the coal for disposition. (8) "Produced" means severed from the earth. (9) "Purchaser" means a person who purchases or contracts to purchase Montana coal directly from a coal mine operator or indirectly from a broker and who utilizes that coal in any industrial, commercial, or energy conversion process. A coal broker or any other third party intermediary is not a purchaser under the provisions of this chapter. (10) "Strip mining" is defined in 82-4-203 and includes "surface mining". (11) "Taxes paid on production" includes any tax paid to the federal, state, or local governments upon the quantity of coal produced as a function of either the volume or the value of production and does not include any tax upon the value of mining equipment, machinery, or buildings and lands, any tax upon a person's net income derived in whole or in part from the sale of coal, or any license fee. (12) "Ton" means 2,000 pounds. (13) "Underground mining" means a coal mining method utilizing shafts and tunnels and as further defined in 82-4-203. (Effective July 2, 2017) 15-35-102. (Effective July 2, 2017) . Definitions. As used in this chapter, the following definitions apply: (1) "Agreement" means a signed contract that is valid under Montana law between a coal mine operator and a purchaser or broker for the sale of coal that is produced in Montana. (2) "Auger mining" means the method of recovering coal by boring with an auger into a coal bed prepared by strip-mining excavations or in naturally sloping terrain. Auger mining is used when the ratio of overburden to coal does not allow the economical recovery of coal. (3) "Broker" means any person who resells Montana coal. (4) "Contract sales price" means either the price of coal extracted and prepared for shipment f.o.b. mine, excluding that amount charged by the seller to pay taxes paid on production, or a price imputed by the department under 15-35-107. Contract sales price includes all royalties paid on production, no matter how the royalties are calculated. However, with respect to royalties paid to the government of the United States, the state of Montana, or a federally recognized Indian tribe, the contract sales price includes 15 cents per ton. (5) "Energy conversion process" includes any process by which coal in the solid state is transformed into slurry, gas, electrical energy, or any other form of energy. (6) "Prepared for shipment" includes but is not limited to services such as in-mine movement, crushing, sizing, screening, storing, mixing, loading, treatment with substances including chemicals or oils, and other preparation of the coal for disposition. (7) "Produced" means severed from the earth. (8) "Purchaser" means a person who purchases or contracts to purchase Montana coal directly from a coal mine operator or indirectly from a broker and who utilizes that coal in any industrial, commercial, or energy conversion process. A coal broker or any other third party intermediary is not a purchaser under the provisions of this chapter. (9) "Strip mining" is defined in 82-4-203 and includes "surface mining". (10) "Taxes paid on production" includes any tax paid to the federal, state, or local governments upon the quantity of coal produced as a function of either the volume or the value of production and does not include any tax upon the value of mining equipment, machinery, or buildings and lands, any tax upon a person's net income derived in whole or in part from the sale of coal, or any license fee. (11) "Ton" means 2,000 pounds. (12) "Underground mining" means a coal mining method utilizing shafts and tunnels and as further defined in 82-4-203.

History: En. 84-1313 by Sec. 2, Ch. 525, L. 1975; amd. Sec. 1, Ch. 156, L. 1977; R.C.M. 1947, 84-1313; amd. Sec. 1, Ch. 377, L. 1983; amd. Sec. 2, Ch. 636, L. 1985; amd. Sec. 51, Ch. 370, L. 1987; amd. Sec. 2, Ch. 608, L. 1987; amd. Sec. 1, Ch. 31, L. 1989; amd. Sec. 1, Ch. 580, L. 1993; amd. Sec. 1, Ch. 318, L. 1995; amd. Sec. 21, Ch. 7, L. 2001; amd. Sec. 11, Ch. 44, L. 2007; amd. Sec. 1, Ch. 318, L. 2009; amd. Sec. 3, Ch. 433, L. 2009.



15-35-103. Severance tax -- rates imposed.

15-35-103. Severance tax -- rates imposed. (1) A severance tax is imposed on each ton of coal produced in the state in accordance with the following schedule: Heating qualitySurfaceAugerUnderground (Btu per pound of coal):MiningMiningMining Under 7,00010% of value3.75% of value3% of value 7,000 and over15% of value5% of value4% of value (2) "Value" means the contract sales price. (3) A person is not liable for any severance tax upon 50,000 tons of the coal that the person produces in a calendar year, except that if more than 50,000 tons of coal are produced in a calendar year, the producer is liable for severance tax upon all coal produced in excess of the first 20,000 tons. (4) The reduced tax rate on coal produced by auger mining applies only to coal recovered from a mining operation that would otherwise be uneconomical to recover by conventional strip-mining methods as specified in the coal conservation plan submitted to and approved by the department of environmental quality under the provisions of Title 82, chapter 4, part 2.

History: En. 84-1314 by Sec. 3, Ch. 525, L. 1975; amd. Sec. 1, Ch. 164, L. 1977; R.C.M. 1947, 84-1314; amd. Sec. 2, Ch. 303, L. 1983; amd. Sec. 7, Ch. 636, L. 1985; amd. Sec. 3, Ch. 608, L. 1987; amd. Sec. 2, Ch. 31, L. 1989; amd. Sec. 2, Ch. 580, L. 1993; amd. Sec. 2, Ch. 318, L. 1995; amd. Sec. 34, Ch. 51, L. 1999; amd. Sec. 2, Ch. 399, L. 2001; amd. Sec. 1, Ch. 415, L. 2005; amd. Sec. 2, Ch. 318, L. 2009.



15-35-104. Quarterly statement and payment of tax.

15-35-104. Quarterly statement and payment of tax. Each coal mine operator shall compute the severance tax due on production for each calendar quarter on forms prescribed by the department. The statement must show the tonnage produced, the average Btu value of the production, the contract sales price received for the production, and other information that the department may require. The completed form, with the tax payment, must be delivered to the department not later than 30 days following the close of the quarter. The form must be signed by the operator if the operator is an individual or by an officer of the coal mine operator if the operator is a business entity. A person operating more than one coal mine in this state may include all of the person's mines in one statement. The department may grant a reasonable extension of time for filing statements and payment of taxes due upon good cause shown.

History: En. 84-1315 by Sec. 4, Ch. 525, L. 1975; R.C.M. 1947, 84-1315; amd. Sec. 1, Ch. 334, L. 1981; amd. Sec. 4, Ch. 608, L. 1987; amd. Sec. 181, Ch. 56, L. 2009; amd. Sec. 1, Ch. 364, L. 2009.



15-35-105. Penalty and interest for delinquent tax -- waiver.

15-35-105. Penalty and interest for delinquent tax -- waiver. (1) The department shall add to the amount of all delinquent severance taxes penalty and interest as provided in 15-1-216. (2) The department shall mail to the person required to file a quarterly report and pay any severance tax, a letter setting forth the amount of tax, penalty, and interest due. The letter must contain a statement that if payment is not made, a warrant for distraint may be filed. (3) A penalty may be waived by the department pursuant to 15-1-206.

History: En. 84-1316 by Sec. 5, Ch. 525, L. 1975; R.C.M. 1947, 84-1316; amd. Sec. 16, Ch. 439, L. 1981; amd. Sec. 15, Ch. 427, L. 1999.



15-35-106. Annual testing of samples.

15-35-106. Annual testing of samples. The Montana state bureau of mines and geology shall test coal production subject to this chapter and may make rules governing the collection of test data. A person subject to this chapter shall submit to the bureau on or before August 1 each year a sample of mine-run, "as is" coal from each mine producing that year. Additional samples shall be submitted at the request of the bureau. The bureau shall compute the Btu per pound of each sample received and forward this information to the department prior to September 1 each year.

History: En. 84-1317 by Sec. 6, Ch. 525, L. 1975; R.C.M. 1947, 84-1317.



15-35-107. When value of coal may be imputed -- procedure.

15-35-107. When value of coal may be imputed -- procedure. (1) The department may impute a value to the coal that approximates market value f.o.b. mine in a case where: (a) the operator of a coal mine is using the produced coal in an energy-conversion or other manufacturing process; or (b) a person sells coal under a contract that is not an arm's-length agreement. (2) For purposes of subsection (1), "market value f.o.b. mine" means the value of the coal subsequent to being prepared for shipment on the mode of transportation taken to its final destination. (3) When imputing value, the department may apply the factors used by the federal government under 26 U.S.C. 613, or that provision as it may be labeled or amended, in determining gross income from mining or the department may apply any other or additional criteria it considers appropriate. Each subject taxpayer shall upon request by the department furnish a copy of its federal income tax return, with any amendments, filed for the year in which the value of coal is being imputed and copies of the contracts under which it is selling coal at the time. When the department's estimate of market value is contested in any proceeding, the burden of proof is on the contesting party.

History: En. 84-1318 by Sec. 7, Ch. 525, L. 1975; R.C.M. 1947, 84-1318; amd. Sec. 1, Ch. 326, L. 1983; amd. Sec. 4, Ch. 433, L. 2009.



15-35-108. Disposal of severance taxes.

15-35-108. (Temporary) Disposal of severance taxes. Severance taxes collected under this chapter must, in accordance with the provisions of 17-2-124, be allocated as follows: (1) Fifty percent of total coal severance tax collections is allocated to the trust fund created by Article IX, section 5, of the Montana constitution. The trust fund money must be deposited in the fund established under 17-6-203(6) and invested by the board of investments as provided by law. (2) The amount of 12% of coal severance tax collections is allocated to the long-range building program account established in 17-7-205. (3) The amount of 5.46% must be credited to an account in the state special revenue fund to be allocated by the legislature for provision of basic library services for the residents of all counties through library federations and for payment of the costs of participating in regional and national networking, conservation districts, and the Montana Growth Through Agriculture Act. Expenditures of the allocation may be made only from this account. Money may not be transferred from this account to another account other than the general fund. Any unreserved fund balance at the end of each fiscal year must be deposited in the general fund. (4) The amount of 1.27% must be allocated to a permanent fund account for the purpose of parks acquisition or management. Income from this permanent fund account, excluding unrealized gains and losses, must be appropriated for the acquisition, development, operation, and maintenance of any sites and areas described in 23-1-102. (5) The amount of 0.95% must be allocated to the debt service fund type to the credit of the renewable resource loan debt service fund. (6) The amount of 0.63% must be allocated to a trust fund for the purpose of protection of works of art in the capitol and for other cultural and aesthetic projects. Income from this trust fund account, excluding unrealized gains and losses, must be appropriated for protection of works of art in the state capitol and for other cultural and aesthetic projects. (7) The amount of 5.8% through September 30, 2013, and beginning October 1, 2013, the amount of 2.9% must be credited to the coal natural resource account established in 90-6-1001(2). (8) After the allocations are made under subsections (2) through (7), $250,000 for the fiscal year must be credited to the coal and uranium mine permitting and reclamation program account established in 82-4-244. (9) (a) Subject to subsection (9)(b), all other revenue from severance taxes collected under the provisions of this chapter must be credited to the general fund of the state and is statutorily appropriated, as provided in 17-7-502, on July 1 each year to the trust fund for the public employees' retirement system defined benefit plan established pursuant to 19-3-103. (b) The interest income of the coal severance tax permanent fund that is deposited in the general fund is statutorily appropriated, as provided in 17-7-502, on July 1 each year as follows: (i) $65,000 to the cooperative development center; (ii) $625,000 for the growth through agriculture program provided for in Title 90, chapter 9; (iii) $1.275 million to the research and commercialization state special revenue account created in 90-3-1002; (iv) to the department of commerce: (A) $125,000 for a small business development center; (B) $50,000 for a small business innovative research program; (C) $425,000 for certified regional development corporations; (D) $200,000 for the Montana manufacturing extension center at Montana state university-Bozeman; and (E) $300,000 for export trade enhancement; and (v) except as provided in subsection (9)(c), up to $21 million to the public employees' retirement system defined benefit plan trust fund. (c) If the legislative finance committee determines that the public employees' retirement board has failed to provide a sufficient report pursuant to 19-3-117, it shall recommend that $5 million be subtracted from the amount allocated in subsection (9)(b)(v) subject to legislative approval. (Effective July 1, 2019) 15-35-108. (Effective July 1, 2019) . Disposal of severance taxes. Severance taxes collected under this chapter must, in accordance with the provisions of 17-2-124, be allocated as follows: (1) Fifty percent of total coal severance tax collections is allocated to the trust fund created by Article IX, section 5, of the Montana constitution. The trust fund money must be deposited in the fund established under 17-6-203(6) and invested by the board of investments as provided by law. (2) The amount of 12% of coal severance tax collections is allocated to the long-range building program account established in 17-7-205. (3) The amount of 5.46% must be credited to an account in the state special revenue fund to be allocated by the legislature for provision of basic library services for the residents of all counties through library federations and for payment of the costs of participating in regional and national networking, conservation districts, and the Montana Growth Through Agriculture Act. Expenditures of the allocation may be made only from this account. Money may not be transferred from this account to another account other than the general fund. Any unreserved fund balance at the end of each fiscal year must be deposited in the general fund. (4) The amount of 1.27% must be allocated to a permanent fund account for the purpose of parks acquisition or management. Income from this permanent fund account, excluding unrealized gains and losses, must be appropriated for the acquisition, development, operation, and maintenance of any sites and areas described in 23-1-102. (5) The amount of 0.95% must be allocated to the debt service fund type to the credit of the renewable resource loan debt service fund. (6) The amount of 0.63% must be allocated to a trust fund for the purpose of protection of works of art in the capitol and for other cultural and aesthetic projects. Income from this trust fund account, excluding unrealized gains and losses, must be appropriated for protection of works of art in the state capitol and for other cultural and aesthetic projects. (7) The amount of 2.9% must be credited to the coal natural resource account established in 90-6-1001(2). (8) After the allocations are made under subsections (2) through (7), $250,000 for the fiscal year must be credited to the coal and uranium mine permitting and reclamation program account established in 82-4-244. (9) (a) Subject to subsection (9)(b), all other revenue from severance taxes collected under the provisions of this chapter must be credited to the general fund of the state and is statutorily appropriated, as provided in 17-7-502, on July 1 each year to the trust fund for the public employees' retirement system defined benefit plan pursuant to 19-3-103. (b) Except as provided in subsection (9)(c), up to $24 million of the interest income from the coal severance tax permanent fund that is deposited in the general fund is statutorily appropriated, as provided in 17-7-502, on July 1 each year to the public employees' retirement system defined benefit plan trust fund. (c) If the legislative finance committee determines that the public employees' retirement board has failed to provide a sufficient report pursuant to 19-3-117, it shall recommend that $5 million be subtracted from the amount allocated in subsection (9)(b) subject to legislative approval.

History: En. 84-1309.1 by Sec. 2, Ch. 432, L. 1973; amd. Sec. 1, Ch. 250, L. 1974; amd. Sec. 4, Ch. 501, L. 1975; amd. Sec. 3, Ch. 502, L. 1975; amd. and redes. 84-1319 by Sec. 8, Ch. 525, L. 1975; amd. Sec. 2, Ch. 156, L. 1977; amd. Sec. 1, Ch. 540, L. 1977; amd. Sec. 2, Ch. 549, L. 1977; R.C.M. 1947, 84-1319; amd. Sec. 1, Ch. 653, L. 1979; amd. Sec. 1, Ch. 694, L. 1979; amd. Sec. 1, Ch. 479, L. 1981; amd. Sec. 43, Ch. 505, L. 1981; amd. Sec. 3, Ch. 281, L. 1983; amd. Sec. 5, Ch. 541, L. 1983; amd. Sec. 1, Ch. 246, L. 1985; amd. Sec. 1, Ch. 715, L. 1985; amd. Sec. 1, Ch. 3, Sp. L. June 1986; amd. Sec. 1, Ch. 19, Sp. L. June 1986; amd. Sec. 1, Ch. 662, L. 1987; amd. Sec. 17, Ch. 83, L. 1989; amd. Sec. 1, Ch. 626, L. 1989; amd. Sec. 4, Ch. 11, Sp. L. June 1989; amd. Sec. 13, Ch. 16, L. 1991; amd. Sec. 3, Ch. 191, L. 1991; amd. Sec. 1, Ch. 615, L. 1991; amd. Sec. 1, Ch. 8, Sp. L. January 1992; amd. Sec. 1, Ch. 16, Sp. L. January 1992; amd. Sec. 5, Ch. 455, L. 1993; amd. Sec. 1, Ch. 536, L. 1993; amd. Sec. 12, Ch. 18, L. 1995; amd. Sec. 1, Ch. 442, L. 1995; amd. Sec. 1, Ch. 456, L. 1995; amd. Sec. 7, Ch. 509, L. 1995; amd. Sec. 9, Ch. 422, L. 1997; amd. Sec. 10, Ch. 469, L. 1997; amd. Sec. 8, Ch. 389, L. 1999; amd. Secs. 1, 2, Ch. 10, Sp. L. May 2000; amd. Secs. 3, 38, Ch. 34, L. 2001; amd. Sec. 1, Ch. 61, L. 2001; amd. Sec. 41, Ch. 483, L. 2001; amd. Sec. 2, Ch. 9, Sp. L. August 2002; amd. Sec. 1, Ch. 12, Sp. L. August 2002; amd. Sec. 7, Ch. 13, Sp. L. August 2002; amd. Sec. 1, Ch. 32, L. 2003; amd. Sec. 2, Ch. 351, L. 2003; amd. Secs. 1, 4, Ch. 481, L. 2003; amd. Sec. 1, Ch. 589, L. 2005; amd. Secs. 2, 8(1), Ch. 603, L. 2005; amd. Sec. 1, Ch. 280, L. 2007; amd. Sec. 2, Ch. 475, L. 2007; amd. Sec. 1, Ch. 33, L. 2009; amd. Sec. 1, Ch. 425, L. 2009; amd. Sec. 1, Ch. 459, L. 2009; amd. Sec. 7, Ch. 486, L. 2009; amd. Sec. 7, Ch. 19, L. 2011; amd. Sec. 4, Ch. 312, L. 2011; amd. Sec. 1, Ch. 390, L. 2013.



15-35-109. Repealed.

15-35-109. Repealed. Sec. 1, Ch. 407, L. 1981.

History: En. 84-1325 by Sec. 18, Ch. 525, L. 1975; R.C.M. 1947, 84-1325.



15-35-110. Renumbered .

15-35-110. Renumbered . 15-35-121, Code Commissioner, 1983.



15-35-111. Renumbered .

15-35-111. Renumbered . 15-35-122, Code Commissioner, 1983.



15-35-112. Deficiency assessment -- review -- penalty and interest.

15-35-112. Deficiency assessment -- review -- penalty and interest. (1) If the department determines that the amount of tax due is greater than the amount disclosed by a return, it shall mail to the taxpayer a notice, pursuant to 15-1-211, of the additional tax proposed to be assessed. The taxpayer may seek review of the determination pursuant to 15-1-211. (2) Penalty and interest must be added to any deficiency assessment as provided in 15-1-216.

History: En. Sec. 1, Ch. 14, L. 1983; amd. Sec. 13, Ch. 811, L. 1991; amd. Sec. 16, Ch. 427, L. 1999; amd. Sec. 18, Ch. 594, L. 2005.



15-35-113. Credit for overpayment -- interest on overpayment.

15-35-113. Credit for overpayment -- interest on overpayment. (1) If the department determines that the amount of tax, penalty, or interest due for any year is less than the amount paid, the amount of the overpayment must be credited against any tax, penalty, or interest then due from the taxpayer and the balance refunded to the taxpayer or its successor through reorganization, merger, or consolidation or to its shareholders upon dissolution. (2) Except as provided in subsection (3), interest must be allowed on overpayments at the same rate as is charged on unpaid taxes provided in 15-1-216 due from the due date of the return or from the date of overpayment, whichever is later, to the date the department approves refunding or crediting of the overpayment. (3) (a) Interest may not accrue during any period in which the processing of a claim for refund is delayed more than 30 days by reason of failure of the taxpayer to furnish information requested by the department for the purpose of verifying the amount of the overpayment. (b) Interest is not allowed: (i) if the overpayment is refunded within 6 months from the date the return is due or from the date the return is filed, whichever is later; or (ii) if the amount of interest is less than $1. (c) A payment not made incident to a bona fide and orderly discharge of an actual tax liability or one reasonably assumed to be imposed by this law may not be considered an overpayment with respect to which interest is allowable.

History: En. Sec. 2, Ch. 14, L. 1983; amd. Sec. 17, Ch. 427, L. 1999.



15-35-114. Statute of limitations.

15-35-114. Statute of limitations. (1) Except as otherwise provided in this section, no deficiency may be assessed or collected with respect to the year for which a return is filed unless the notice of additional tax proposed to be assessed is mailed within 5 years from the date the return was filed. For the purposes of this section, a return filed before the last day prescribed for filing is considered as filed on the last day. If the taxpayer, before the expiration of the period prescribed for assessment of the tax, consents in writing to an assessment after that time, the tax may be assessed at any time prior to the expiration of the period agreed upon. (2) No refund or credit may be allowed or paid with respect to the year for which a return is filed after 5 years from the last day prescribed for filing the return or after 1 year from the date of the overpayment, whichever period expires later, unless before the expiration of the period the taxpayer files a claim therefor or the department of revenue has determined the existence of the overpayment and has approved the refund or credit thereof. If the taxpayer has agreed in writing under the provisions of subsection (1) to extend the time within which the department may propose an additional assessment, the period within which a claim for refund or credit may be filed or a credit or refund allowed if no claim is filed is automatically extended. (3) If a return is required to be filed and the taxpayer fails to file the return, the tax may be assessed or an action to collect the tax may be brought at any time. If a return is required to be filed and the taxpayer files a fraudulent return, the 5-year period provided for in subsection (1) does not begin until discovery of the fraud by the department.

History: En. Sec. 1, Ch. 194, L. 1983.



15-35-115. through reserved.

15-35-115 through 15-35-120 reserved.



15-35-121. Penalties for neglect or false statement.

15-35-121. Penalties for neglect or false statement. A person who fails, neglects, or refuses to file any statement required under this chapter or who makes a false statement commits a misdemeanor. A person convicted under this section shall be fined not to exceed $1,000 or be imprisoned in the county jail for any term not to exceed 6 months, or both.

History: En. 84-1324 by Sec. 13, Ch. 525, L. 1975; R.C.M. 1947, 84-1324; MCA 1981, 15-35-110; redes. 15-35-121 by Code Commissioner, 1983.



15-35-122. Rulemaking authority.

15-35-122. Rulemaking authority. The department of revenue may adopt rules necessary for the taxation of property under this chapter.

History: En. Sec. 32, Ch. 581, L. 1979; MCA 1981, 15-35-111; redes. 15-35-122 by Code Commissioner, 1983.






Part 2. New Coal Production Incentive Tax Credit Act (Repealed)

15-35-201. Repealed.

15-35-201. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 1, Ch. 636, L. 1985.



15-35-202. Repealed.

15-35-202. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 3, Ch. 636, L. 1985; amd. Sec. 5, Ch. 608, L. 1987; amd. Sec. 3, Ch. 31, L. 1989.



15-35-203. Repealed.

15-35-203. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 4, Ch. 636, L. 1985; amd. Sec. 6, Ch. 608, L. 1987.



15-35-204. Repealed.

15-35-204. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 5, Ch. 636, L. 1985.



15-35-205. Repealed.

15-35-205. Repealed. Sec. 98, Ch. 51, L. 1999.

History: En. Sec. 6, Ch. 636, L. 1985.









CHAPTER 36. OIL AND GAS PRODUCTION TAX

Part 1. General Provisions (Repealed)

15-36-101. Repealed.

15-36-101. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 2, Ch. 266, L. 1921; re-en. Sec. 2398, R.C.M. 1921; amd. Sec. 1, Ch. 67, L. 1923; re-en. Sec. 2398, R.C.M. 1935; amd. Sec. 1, Ch. 221, L. 1957; amd. Sec. 1, Ch. 172, L. 1959; amd. Sec. 1, Ch. 359, L. 1969; amd. Sec. 1, Ch. 245, L. 1975; amd. Sec. 1, Ch. 262, L. 1975; amd. Sec. 1, Ch. 412, L. 1975; amd. Sec. 8, Ch. 156, L. 1977; amd. Sec. 1, Ch. 160, L. 1977; amd. Sec. 3, Ch. 256, L. 1977; R.C.M. 1947, 84-2202; amd. Sec. 1, Ch. 536, L. 1981; amd. Sec. 1, Ch. 671, L. 1983; amd. Sec. 1, Ch. 724, L. 1985; amd. Sec. 3, Ch. 656, L. 1987; amd. Sec. 1, Ch. 589, L. 1989; amd. Sec. 78, Ch. 11, Sp. L. June 1989; amd. Sec. 1, Ch. 3, Sp. L. May 1990; amd. Exec. Ord. 12-90, implementing Sec. 7, Ch. 656, L. 1987; amd. Sec. 7, Ch. 267, L. 1991; amd. Sec. 1, Ch. 597, L. 1991; amd. Sec. 1, Ch. 299, L. 1993; amd. Sec. 9, Ch. 9, Sp. L. November 1993; amd. Sec. 1, Ch. 571, L. 1995; amd. Sec. 1, Ch. 581, L. 1995.



15-36-102. Repealed.

15-36-102. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 3, Ch. 266, L. 1921; re-en. Sec. 2399, R.C.M. 1921; amd. Sec. 2, Ch. 67, L. 1923; re-en. Sec. 2399, R.C.M. 1935; amd. Sec. 8, Ch. 14, L. 1941; amd. Sec. 113, Ch. 516, L. 1973; amd. Sec. 2, Ch. 245, L. 1975; amd. Sec. 2, Ch. 262, L. 1975; R.C.M. 1947, 84-2203; amd. Sec. 79, Ch. 11, Sp. L. June 1989.



15-36-103. Repealed.

15-36-103. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 4, Ch. 266, L. 1921; re-en. Sec. 2400, R.C.M. 1921; amd. Sec. 3, Ch. 67, L. 1923; re-en. Sec. 2400, R.C.M. 1935; amd. Sec. 114, Ch. 516, L. 1973; amd. Sec. 3, Ch. 245, L. 1975; R.C.M. 1947, 84-2204.



15-36-104. Repealed.

15-36-104. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 6, Ch. 266, L. 1921; re-en. Sec. 2402, R.C.M. 1921; amd. Sec. 5, Ch. 67, L. 1923; re-en. Sec. 2402, R.C.M. 1935; amd. Sec. 116, Ch. 516, L. 1973; amd. Sec. 4, Ch. 245, L. 1975; amd. Sec. 9, Ch. 156, L. 1977; R.C.M. 1947, 84-2206; amd. Sec. 122, Ch. 27, Sp. L. November 1993.



15-36-105. Repealed.

15-36-105. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 7, Ch. 266, L. 1921; re-en. Sec. 2403, R.C.M. 1921; amd. Sec. 6, Ch. 67, L. 1923; re-en. Sec. 2403, R.C.M. 1935; amd. Sec. 1, Ch. 449, L. 1973; amd. Sec. 117, Ch. 516, L. 1973; amd. Sec. 5, Ch. 245, L. 1975; amd. Sec. 4, Ch. 256, L. 1977; R.C.M. 1947, 84-2207; amd. Sec. 2, Ch. 334, L. 1981; amd. Sec. 1, Ch. 258, L. 1985; amd. Sec. 80, Ch. 11, Sp. L. June 1989; amd. Sec. 2, Ch. 597, L. 1991; amd. Sec. 14, Ch. 811, L. 1991.



15-36-106. Repealed.

15-36-106. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 8, Ch. 266, L. 1921; re-en. Sec. 2404, R.C.M. 1921; amd. Sec. 7, Ch. 67, L. 1923; re-en. Sec. 2404, R.C.M. 1935; R.C.M. 1947, 84-2208.



15-36-107. Repealed.

15-36-107. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 9, Ch. 266, L. 1921; re-en. Sec. 2405, R.C.M. 1921; amd. Sec. 8, Ch. 67, L. 1923; re-en. Sec. 2405, R.C.M. 1935; amd. Sec. 1, Ch. 328, L. 1969; amd. Sec. 118, Ch. 516, L. 1973; amd. Sec. 6, Ch. 245, L. 1975; amd. Sec. 3, Ch. 262, L. 1975; R.C.M. 1947, 84-2209; amd. Sec. 17, Ch. 439, L. 1981; amd. Sec. 3, Ch. 93, L. 1983; amd. Sec. 2, Ch. 258, L. 1985; amd. Sec. 3, Ch. 597, L. 1991.



15-36-108. Repealed.

15-36-108. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. 84-2209.1 by Sec. 4, Ch. 262, L. 1975; amd. Sec. 10, Ch. 156, L. 1977; R.C.M. 1947, 84-2209.1; amd. Sec. 18, Ch. 439, L. 1981; amd. Sec. 4, Ch. 597, L. 1991.



15-36-109. Repealed.

15-36-109. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 11, Ch. 266, L. 1921; re-en. Sec. 2407, R.C.M. 1921; re-en. Sec. 2407, R.C.M. 1935; R.C.M. 1947, 84-2210; amd. Sec. 27, Ch. 581, L. 1979.



15-36-110. Repealed.

15-36-110. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 12, Ch. 266, L. 1921; re-en. Sec. 2408, R.C.M. 1921; re-en. Sec. 2408, R.C.M. 1935; R.C.M. 1947, 84-2211.



15-36-111. Repealed.

15-36-111. Repealed. Sec. 4, Ch. 334, L. 1981.

History: En. Sec. 5, Ch. 266, L. 1921; re-en. Sec. 2401, R.C.M. 1921; amd. Sec. 4, Ch. 67, L. 1923; re-en. Sec. 2401, R.C.M. 1935; amd. Sec. 115, Ch. 516, L. 1973; R.C.M. 1947, 84-2205.



15-36-112. Repealed.

15-36-112. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 1, Ch. 700, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 2, Ch. 114, L. 1983; amd. Sec. 48, Ch. 281, L. 1983; amd. Sec. 2, Ch. 707, L. 1983; amd. Sec. 11, Ch. 703, L. 1985; amd. Sec. 13, Ch. 611, L. 1987; amd. Sec. 81, Ch. 11, Sp. L. June 1989; amd. Sec. 2, Ch. 3, Sp. L. May 1990; amd. Sec. 2, Ch. 610, L. 1991; amd. Sec. 28, Ch. 10, L. 1993; amd. Sec. 6, Ch. 455, L. 1993; amd. Sec. 13, Ch. 18, L. 1995; amd. Sec. 1, Ch. 453, L. 1995.



15-36-113. Repealed.

15-36-113. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 1, Ch. 14, L. 1983; amd. Sec. 5, Ch. 597, L. 1991; amd. Sec. 15, Ch. 811, L. 1991.



15-36-114. Repealed.

15-36-114. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 2, Ch. 14, L. 1983; amd. Sec. 6, Ch. 597, L. 1991.



15-36-115. through reserved.

15-36-115 through 15-36-119 reserved.



15-36-120. Repealed.

15-36-120. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 1, Ch. 536, L. 1989.



15-36-121. Repealed.

15-36-121. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. 84-2212, 84-2213 by Secs. 1, 2, Ch. 256, L. 1977; R.C.M. 1947, 84-2212, 84-2213(part); amd. Sec. 1, Ch. 265, L. 1981; amd. Sec. 1, Ch. 124, L. 1983; amd. Secs. 4, 6, Ch. 656, L. 1987; amd. Sec. 82, Ch. 11, Sp. L. June 1989; amd. Sec. 3, Ch. 3, Sp. L. May 1990; amd. Exec. Ord. 9-90 and 12-90, implementing Sec. 7, Ch. 656, L. 1987; amd. Sec. 7, Ch. 597, L. 1991; amd. Sec. 2, Ch. 571, L. 1995; amd. Sec. 2, Ch. 581, L. 1995.



15-36-122. Repealed.

15-36-122. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 1, Ch. 194, L. 1983.



15-36-123. through reserved.

15-36-123 through 15-36-125 reserved.



15-36-126. Repealed.

15-36-126. Repealed. Sec. 50, Ch. 451, L. 1995.

History: En. Sec. 5, Ch. 15, Sp. L. July 1992; amd. Sec. 1, Ch. 368, L. 1993; amd. Sec. 7, Ch. 455, L. 1993.






Part 3. Oil and Gas Production Tax Act

15-36-301. Short title.

15-36-301. Short title. This part may be cited as the "Montana Oil and Natural Gas Production Tax Act".

History: En. Sec. 1, Ch. 451, L. 1995.



15-36-302. Legislative findings and declaration of purpose.

15-36-302. Legislative findings and declaration of purpose. (1) (a) The legislature finds that the extraction taxes imposed on the production of oil and natural gas have been exceedingly complex and confusing. Oil and natural gas producers have been required to file several tax forms and to pay taxes at different times on the same production. (b) The legislature further finds that it is in the best interest of the state and in the best interest of oil and gas producers to simplify the taxation of oil and natural gas production. (2) The legislature declares that the purposes of this part are: (a) to replace all net proceeds taxes, severance taxes, privilege and license taxes, and other extraction taxes on oil and natural gas production with a single production tax based on the type of well and type of production; (b) to ensure that the distribution of tax revenue to the state, counties, and school districts from the new production taxes is consistent with the distribution of tax revenue from the former extraction taxes; (c) to simplify the procedures for compliance with and the administration of the taxation of oil and natural gas production; (d) to provide an incentive for oil and natural gas producers to pay 1995 local government severance taxes on an accelerated basis; and (e) to provide discretionary authority to counties and school districts for the use of the accelerated payments of the local government severance tax.

History: En. Sec. 2, Ch. 451, L. 1995.



15-36-303. Definitions.

15-36-303. Definitions. As used in this part, the following definitions apply: (1) "Board" means the board of oil and gas conservation provided for in 2-15-3303. (2) "Department" means the department of revenue provided for in 2-15-1301. (3) "Enhanced recovery project" means the use of any process for the displacement of oil from the earth other than primary recovery and includes the use of an immiscible, miscible, chemical, thermal, or biological process. (4) "Existing enhanced recovery project" means an enhanced recovery project that began development before January 1, 1994. (5) "Expanded enhanced recovery project" or "expansion" means the addition of injection wells or production wells, the recompletion of existing wells as horizontally completed wells, the change of an injection pattern, or other operating changes to an existing enhanced recovery project that will result in the recovery of oil that would not otherwise be recovered. The project must be developed after December 31, 1993. (6) "Gross taxable value", for the purpose of computing the oil and natural gas production tax, means the gross value of the product as determined in 15-36-305. (7) "Horizontal drain hole" means that portion of a well bore with 70 degrees to 110 degrees deviation from the vertical and a horizontal projection within the common source of supply, as that term is defined by the board, that exceeds 100 feet. (8) "Horizontally completed well" means: (a) a well with one or more horizontal drain holes; and (b) any other well classified by the board as a horizontally completed well. (9) "Incremental production" means: (a) the volume of oil produced by a new enhanced recovery project, by a well in primary recovery recompleted as a horizontally completed well, or by an expanded enhanced recovery project, which volume of production is in excess of the production decline rate established under the conditions existing before: (i) the commencement of the recompletion of a well as a horizontally completed well; (ii) expansion of the existing enhanced recovery project; or (iii) commencing a new enhanced recovery project; or (b) in the case of any project that had no taxable production prior to commencing the enhanced recovery project, all production of oil from the enhanced recovery project. (10) "Natural gas" or "gas" means natural gas and other fluid hydrocarbons, other than oil, produced at the wellhead. (11) "New enhanced recovery project" means an enhanced recovery project that began development after December 31, 1993. (12) "Nonworking interest owner" means any interest owner who does not share in the exploration, development, and operation costs of the lease or unit, except for production taxes. (13) "Oil" means crude petroleum or mineral oil and other hydrocarbons, regardless of gravity, that are produced at the wellhead in liquid form and that are not the result of condensation of gas after it leaves the wellhead. (14) "Operator" or "producer" means a person who produces oil or natural gas within this state or who owns, controls, manages, leases, or operates within this state any well or wells from which any marketable oil or natural gas is extracted or produced. (15) "Post-1999 well" means an oil or natural gas well drilled on or after January 1, 1999, that produces oil or natural gas or a well that has not produced oil or natural gas during the 5 years immediately preceding the first month of qualifying as a post-1999 well. (16) "Pre-1999 well" means an oil or natural gas well that was drilled before January 1, 1999. (17) "Primary recovery" means the displacement of oil from the earth into the well bore by means of the natural pressure of the oil reservoir and includes artificial lift. (18) "Production decline rate" means the projected rate of future oil production, extrapolated by a method approved by the board, that must be determined for a project area prior to commencing a new or expanded enhanced recovery project or the recompletion of a well as a horizontally completed well. The approved production decline rate must be certified in writing to the department by the board. In that certification, the board shall identify the project area and shall specify the projected rate of future oil production by calendar year and by calendar quarter within each year. The certified rate of future oil production must be used to determine the volume of incremental production that qualifies for the tax rate imposed under 15-36-304(5)(e). (19) (a) "Qualifying production" means the first 12 months of production of oil or natural gas from a well drilled after December 31, 1998, or the first 18 months of production of oil or natural gas from a horizontally completed well drilled after December 31, 1998, or from a well that has not produced oil or natural gas during the 5 years immediately preceding the first month of qualifying production. (b) Qualifying production does not include oil production from a horizontally recompleted well. (20) "Secondary recovery project" means an enhanced recovery project, other than a tertiary recovery project, that commenced or was expanded after December 31, 1993, and meets each of the following requirements: (a) The project must be certified as a secondary recovery project to the department by the board. The certification may be extended only after notice and hearing in accordance with Title 2, chapter 4. (b) The property to be affected by the project must be adequately delineated according to the specifications required by the board. (c) The project must involve the application of secondary recovery methods that can reasonably be expected to result in an increase, determined by the board to be significant in light of all the facts and circumstances, in the amount of oil that may potentially be recovered. For purposes of this part, secondary recovery methods include but are not limited to: (i) the injection of water into the producing formation for the purposes of maintaining pressure in that formation or for the purpose of increasing the flow of oil from the producing formation to a producing well bore; or (ii) any other method approved by the board as a secondary recovery method. (21) "Stripper natural gas" means the natural gas produced from any well that produces less than 60,000 cubic feet of natural gas a day during the calendar year immediately preceding the current year. Production must be determined by dividing the amount of production from a lease or unitized area for the year immediately preceding the current calendar year by the number of producing wells in the lease or unitized area and by dividing the resulting quotient by 365. (22) (a) "Stripper oil" means the oil produced from any well that produces more than 3 barrels but less than 15 barrels a day for the calendar year immediately preceding the current year if the average price for a barrel of oil as reported in the Wall Street Journal for west Texas intermediate crude oil during a calendar quarter is less than $30 a barrel. If the price of oil is equal to or greater than $30 a barrel in a calendar quarter, there is no stripper tax rate in that quarter. (b) The average price for a barrel is computed by dividing the sum of the daily price for west Texas intermediate crude oil as reported in the Wall Street Journal for the calendar quarter by the number of days on which the price was reported in the quarter. (c) Production must be determined by dividing the amount of production from a lease or unitized area for the year immediately preceding the current calendar year by the number of producing wells in the lease or unitized area and by dividing the resulting quotient by 365. (23) "Stripper well exemption" or "stripper well bonus" means petroleum and other mineral or crude oil produced by a stripper well that produces 3 barrels a day or less. Production from this type of well must be determined as provided in subsection (22)(c). (24) "Tertiary recovery project" means an enhanced recovery project, other than a secondary recovery project, using a tertiary recovery method that meets the following requirements: (a) The project must be certified as a tertiary recovery project to the department by the board. The certification may be extended only after notice and hearing in accordance with Title 2, chapter 4. (b) The property to be affected by the project must be adequately delineated in the certification according to the specifications required by the board. (c) The project must involve the application of one or more tertiary recovery methods that can reasonably be expected to result in an increase, determined by the board to be significant in light of all the facts and circumstances, in the amount of crude oil that may potentially be recovered. For purposes of this part, tertiary recovery methods include but are not limited to: (i) miscible fluid displacement; (ii) steam drive injection; (iii) micellar/emulsion flooding; (iv) in situ combustion; (v) polymer augmented water flooding; (vi) cyclic steam injection; (vii) alkaline or caustic flooding; (viii) carbon dioxide water flooding; (ix) immiscible carbon dioxide displacement; or (x) any other method approved by the board as a tertiary recovery method. (25) "Well" or "wells" means a single well or a group of wells in one field or production unit and under the control of one operator or producer. (26) "Working interest owner" means the owner of an interest in an oil or natural gas well or wells who bears any portion of the exploration, development, and operating costs of the well or wells.

History: En. Sec. 3, Ch. 451, L. 1995. amd. Sec. 3, Ch. 571, L. 1995; amd. Sec. 3, Ch. 581, L. 1995; amd. Secs. 1, 4, Ch. 488, L. 1999; amd. Sec. 1, Ch. 530, L. 1999; amd. Secs. 1, 2, Ch. 554, L. 1999; amd. Sec. 1, Ch. 403, L. 2001; amd. Sec. 1, Ch. 421, L. 2001; amd. Sec. 1, Ch. 592, L. 2005.



15-36-304. Production tax rates imposed on oil and natural gas -- exemption.

15-36-304. Production tax rates imposed on oil and natural gas -- exemption. (1) The production of oil and natural gas is taxed as provided in this section. The tax is distributed as provided in 15-36-331 and 15-36-332. (2) Natural gas is taxed on the gross taxable value of production based on the type of well and type of production according to the following schedule for working interest and nonworking interest owners: WorkingNonworking InterestInterest (a) (i) first 12 months of qualifying production0.5%14.8% (ii) after 12 months: (A) pre-1999 wells14.8%14.8% (B) post-1999 wells9%14.8% (b) stripper natural gas pre-1999 wells11%14.8% (c) horizontally completed well production: (i) first 18 months of qualifying production0.5%14.8% (ii) after 18 months9%14.8% (3) The reduced tax rates under subsection (2)(a)(i) on production for the first 12 months of natural gas production from a well begins following the last day of the calendar month immediately preceding the month in which natural gas is placed in a natural gas distribution system, provided that notification has been given to the department. (4) The reduced tax rate under subsection (2)(c)(i) on production from a horizontally completed well for the first 18 months of production begins following the last day of the calendar month immediately preceding the month in which natural gas is placed in a natural gas distribution system, provided that notification has been given to the department. (5) Oil is taxed on the gross taxable value of production based on the type of well and type of production according to the following schedule for working interest and nonworking interest owners: WorkingNonworking InterestInterest (a) primary recovery production: (i) first 12 months of qualifying production0.5%14.8% (ii) after 12 months: (A) pre-1999 wells12.5%14.8% (B) post-1999 wells9%14.8% (b) stripper oil production: (i) first 1 through 10 barrels a day production5.5%14.8% (ii) more than 10 barrels a day production9.0%14.8% (c) (i) stripper well exemption production0.5%14.8% (ii) stripper well bonus production6.0%14.8% (d) horizontally completed well production: (i) first 18 months of qualifying production0.5%14.8% (ii) after 18 months: (A) pre-1999 wells12.5%14.8% (B) post-1999 wells9%14.8% (e) incremental production: (i) new or expanded secondary recovery production8.5%14.8% (ii) new or expanded tertiary production5.8%14.8% (f) horizontally recompleted well: (i) first 18 months5.5%14.8% (ii) after 18 months: (A) pre-1999 wells12.5%14.8% (B) post-1999 wells9%14.8% (6) (a) The reduced tax rates under subsection (5)(a)(i) for the first 12 months of oil production from a well begins following the last day of the calendar month immediately preceding the month in which oil is pumped or flows, provided that notification has been given to the department. (b) (i) The reduced tax rates under subsection (5)(d)(i) on oil production from a horizontally completed well for the first 18 months of production begins following the last day of the calendar month immediately preceding the month in which oil is pumped or flows if the well has been certified as a horizontally completed well to the department by the board. (ii) The reduced tax rate under subsection (5)(f)(i) on oil production from a horizontally recompleted well for the first 18 months of production begins following the last day of the calendar month immediately preceding the month in which oil is pumped or flows if the well has been certified as a horizontally recompleted well to the department by the board. (c) Incremental production is taxed as provided in subsection (5)(e) only if the average price for each barrel of oil as reported in the Wall Street Journal for west Texas intermediate crude oil during a calendar quarter is less than $30 a barrel. If the price of oil is equal to or greater than $30 a barrel in a calendar quarter as determined in subsection (6)(e), then incremental production from pre-1999 wells and from post-1999 wells is taxed at the rate imposed on primary recovery production under subsections (5)(a)(ii)(A) and (5)(a)(ii)(B), respectively, for production occurring in that quarter, other than exempt stripper well production. (d) (i) Stripper well exemption production is taxed as provided in subsection (5)(c)(i) only if the average price for a barrel of oil as reported in the Wall Street Journal for west Texas intermediate crude oil during a calendar quarter is less than $38 a barrel. If the price of oil is equal to or greater than $38 a barrel, there is no stripper well exemption tax rate and oil produced from a well that produces 3 barrels a day or less is taxed as stripper well bonus production. (ii) Stripper well bonus production is subject to taxation as provided in subsection (5)(c)(ii) only if the average price for a barrel of oil as reported in the Wall Street Journal for west Texas intermediate crude oil during a calendar quarter is equal to or greater than $38 a barrel. (e) For the purposes of subsections (6)(c) and (6)(d), the average price for each barrel must be computed by dividing the sum of the daily price for west Texas intermediate crude oil as reported in the Wall Street Journal for the calendar quarter by the number of days on which the price was reported in the quarter. (7) (a) The tax rates imposed under subsections (2) and (5) on working interest owners and nonworking interest owners must be adjusted to include the total of the privilege and license tax adopted by the board of oil and gas conservation pursuant to 82-11-131 and the derived rate for the oil and gas natural resource distribution account as determined under subsection (7)(b). (b) The total of the privilege and license tax and the tax for the oil and gas natural resource distribution account established in 90-6-1001(1) may not exceed 0.3%. The base rate for the tax for oil and gas natural resource distribution account funding is 0.08%, but when the rate adopted pursuant to 82-11-131 by the board of oil and gas conservation for the privilege and license tax: (i) exceeds 0.22%, the rate for the tax to fund the oil and gas natural resource distribution account is equal to the difference between the rate adopted by the board of oil and gas conservation and 0.3%; or (ii) is less than 0.18%, the rate for the tax to fund the oil and gas natural resource distribution account is equal to the difference between the rate adopted by the board of oil and gas conservation and 0.26%. (c) The board of oil and gas conservation shall give the department at least 90 days' notice of any change in the rate adopted by the board. Any rate change of the tax to fund the oil and gas natural resource distribution account is effective at the same time that the board of oil and gas conservation rate is effective. (8) Any interest in production owned by the state or a local government is exempt from taxation under this section.

History: En. Sec. 4, Ch. 451, L. 1995. amd. Sec. 3, Ch. 571, L. 1995; amd. Sec. 2, Ch. 573, L. 1995; amd. Sec. 4, Ch. 581, L. 1995; amd. Sec. 8, Ch. 466, L. 1997; amd. Sec. 2, Ch. 488, L. 1999; amd. Sec. 2, Ch. 530, L. 1999; amd. Secs. 3, 4, 17(3), Ch. 554, L. 1999; amd. Sec. 2, Ch. 421, L. 2001; amd. Sec. 5, Ch. 522, L. 2003; amd. Sec. 2, Ch. 592, L. 2005; amd. Sec. 3, Ch. 603, L. 2005; amd. Sec. 1, Ch. 286, L. 2007; amd. Sec. 2, Ch. 33, L. 2009; amd. Sec. 8, Ch. 19, L. 2011.



15-36-305. Determination of gross value of product.

15-36-305. Determination of gross value of product. (1) The total gross value of all oil or natural gas produced and sold each quarter must be determined by taking the total number of barrels or cubic feet of oil or natural gas produced and sold each month at the average value at the mouth of the well during the month that the oil or natural gas is produced and sold, as determined by the department. However, in computing the total number of barrels of oil or cubic feet of gas produced and sold, there must be deducted the amount of oil or gas used by the person in connection with the operation of the well from which the oil or gas is produced or for pumping the oil or gas from the well to a tank or pipeline. (2) For the purposes of determining average value at the mouth of a well, a fee of up to 25 cents a barrel paid to the operator or producer to administer royalty payments, whether or not the fee is payable on a per barrel basis, may not be considered a part of the value of the oil.

History: En. Sec. 5, Ch. 451, L. 1995; amd. Sec. 1, Ch. 549, L. 1999.



15-36-306. through reserved.

15-36-306 through 15-36-308 reserved.



15-36-309. Certain royalties exempt.

15-36-309. Certain royalties exempt. Exempt from taxation are royalties received by: (1) an Indian tribe with respect to on-reservation oil and gas production pursuant to a lease entered into under the Indian Mineral Leasing Act of 1938, 25 U.S.C. 396a through 396g; (2) the United States as trustee for individual Indians; and (3) the United States, the state of Montana, or a county or municipal government in Montana.

History: En. Sec. 6, Ch. 451, L. 1995.



15-36-310. Operator responsible for payment -- deduction of taxes from royalty payments.

15-36-310. Operator responsible for payment -- deduction of taxes from royalty payments. (1) Each operator required to pay the oil and natural gas production tax under this part shall pay the tax in full for the operator's own account and for the account of each of the other owners of the gross value of product or in kind of all the marketable oil or natural gas produced and sold. Other owners include an owner or owners of working interest, royalty interest, overriding royalty interest, carried working interest, production payments, and all other interest or interests owned or carved out of the total gross value of product or in kind of the extracted marketable oil or natural gas. (2) Unless otherwise provided in a contract or lease, the pro rata share of any royalty owner or owners must be deducted from any settlements under the lease or leases or division of proceeds orders or other contracts.

History: En. Sec. 7, Ch. 451, L. 1995.



15-36-311. Quarterly payment of tax -- statement -- failure to pay penalty.

15-36-311. Quarterly payment of tax -- statement -- failure to pay penalty. (1) The oil and natural gas production tax must be paid in quarterly installments for the quarterly periods ending, respectively, March 31, June 30, September 30, and December 31 of each year, and the amount of the tax for each quarterly period must be paid to the department within 60 days after the end of each quarterly period. (2) The operator shall complete on forms prescribed by the department a statement showing the total number of barrels of merchantable or marketable oil or cubic feet of natural gas produced and sold by the person in the state during each month of the quarter and during the whole quarter, the average value of the production sold during each month, and the total value of the production sold for the whole quarter, together with the total amount due as taxes for the quarter. The statement must be filed within the time provided in subsection (1). The statement must be accompanied by the tax due. The statement must be signed by the individual or the president, vice president, treasurer, assistant treasurer, or authorized agent of the association, corporation, joint-stock company, or syndicate making the statement. A person engaged in carrying on business at more than one place in this state or owning, leasing, controlling, or operating more than one oil or gas well in this state may include all operations in one statement. (3) If the tax is not paid on or before the due date, there must be assessed penalty and interest as provided in 15-1-216. The department may waive any penalty pursuant to 15-1-206.

History: En. Sec. 8, Ch. 451, L. 1995; amd. Sec. 18, Ch. 427, L. 1999; amd. Sec. 3, Ch. 530, L. 1999; amd. Sec. 1, Ch. 5, L. 2005.



15-36-312. Record of product -- carriers to furnish data -- penalty.

15-36-312. Record of product -- carriers to furnish data -- penalty. (1) Each person who purchases oil or natural gas shall keep a record of all oil or natural gas purchased by the person in this state. The records are subject to inspection by the department on reasonable notice at any time during normal business hours. (2) Each railroad, pipeline, purchasing, and transportation company that carries or purchases oil or natural gas shall furnish to the department, whenever requested to do so, all data related to the shipment of oil or natural gas that may be required to properly enforce the provisions of this part. A railroad, pipeline, purchasing, or transportation company that fails to comply with the provisions of this section is subject to a penalty of $100 for each day that it fails to furnish the statement.

History: En. Sec. 9, Ch. 451, L. 1995.



15-36-313. Procedure to compute tax in absence of statement -- estimation of tax -- failure to file penalty and interest.

15-36-313. Procedure to compute tax in absence of statement -- estimation of tax -- failure to file penalty and interest. (1) If the operator fails to file any statement required by 15-36-311 within the time required, the department shall ascertain the number of barrels of oil or cubic feet of gas produced and sold by the person in this state during the quarter and during each month of the quarter. The department also shall determine the average value of the barrels of oil produced and sold during each month or the average value of cubic feet of gas produced and sold during each month and fix the amount of the taxes due from the person for the quarter. (2) The department shall impose penalty and interest as provided in 15-1-216. The department shall mail to the taxpayer a notice, pursuant to 15-1-211, of the tax, penalty, and interest proposed to be assessed. The taxpayer may seek review of the determination pursuant to 15-1-211. The notice must contain a statement that if payment is not made, a warrant for distraint may be filed. The department may waive any penalty pursuant to 15-1-206.

History: En. Sec. 10, Ch. 451, L. 1995; amd. Sec. 19, Ch. 427, L. 1999; amd. Sec. 2, Ch. 364, L. 2009.



15-36-314. Deficiency assessment -- review -- penalty and interest.

15-36-314. Deficiency assessment -- review -- penalty and interest. (1) If the department determines that the amount of the tax due is greater than the amount disclosed by a return, it shall mail to the taxpayer a notice, pursuant to 15-1-211, of the additional tax proposed to be assessed. The notice must contain a statement that if payment is not made, a warrant for distraint may be filed. The taxpayer may seek review of the determination pursuant to 15-1-211. (2) Penalty and interest must be added to a deficiency assessment as provided in 15-1-216.

History: En. Sec. 11, Ch. 451, L. 1995; amd. Sec. 1, Ch. 295, L. 1997; amd. Sec. 35, Ch. 51, L. 1999; amd. Sec. 20, Ch. 427, L. 1999; amd. Sec. 6, Ch. 522, L. 2003; amd. Sec. 19, Ch. 594, L. 2005.



15-36-315. Credit or refund for overpayment -- refund from county -- interest on overpayment.

15-36-315. Credit or refund for overpayment -- refund from county -- interest on overpayment. (1) If the department determines that the amount of tax, penalty, or interest due for any taxable period is less than the amount paid, the amount of the overpayment must be credited against any tax, penalty, or interest then due from the taxpayer and the balance refunded to the taxpayer or its successor through reorganization, merger, or consolidation or to its shareholders upon dissolution. (2) (a) The amount of an overpayment credited against any tax, penalty, or interest due for any tax period or any refund or portion of a refund, which has not been distributed pursuant to 15-36-332, must be withheld from the current distribution made pursuant to 15-36-332. (b) If the amount of the refund reduces the amount of tax previously distributed pursuant to 15-36-332 and if the current distribution, if any, is insufficient to offset the refund, then the department shall demand the amount of the refund from the county to which the tax was originally distributed. The county treasurer shall remit the amount demanded within 30 days of the receipt of notice from the department. (3) Except as provided in subsection (4), interest must be allowed on overpayments at the same rate as is charged on unpaid taxes provided in 15-1-216 beginning from the due date of the return or from the date of overpayment, whichever date is later, to the date on which the department approves refunding or crediting of the overpayment. (4) (a) Interest may not accrue during any period in which the processing of a claim for refund is delayed more than 30 days by reason of failure of the taxpayer to furnish information requested by the department for the purpose of verifying the amount of the overpayment. (b) Interest is not allowed: (i) if the overpayment is refunded within 6 months from the date on which the return is due or from the date on which the return is filed, whichever is later; or (ii) if the amount of interest is less than $1.

History: En. Sec. 12, Ch. 451, L. 1995; amd. Sec. 2, Ch. 295, L. 1997; amd. Sec. 36, Ch. 51, L. 1999; amd. Sec. 21, Ch. 427, L. 1999; amd. Sec. 7, Ch. 522, L. 2003; amd. Sec. 2, Ch. 46, L. 2013.



15-36-316. through reserved.

15-36-316 through 15-36-318 reserved.



15-36-319. Warrant for distraint.

15-36-319. Warrant for distraint. If all or part of the tax imposed by this part is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. The resulting lien has precedence over any other claim, lien, or demand filed and recorded after the warrant is issued.

History: En. Sec. 13, Ch. 451, L. 1995.



15-36-320. Repealed.

15-36-320. Repealed. Sec. 16, Ch. 522, L. 2003.

History: En. Sec. 14, Ch. 451, L. 1995.



15-36-321. Statute of limitations.

15-36-321. Statute of limitations. (1) Except as otherwise provided in this section, a deficiency may not be assessed with respect to the year for which a return is filed unless the notice of additional tax proposed to be assessed is mailed within 5 years from the date on which the return was filed. For the purposes of this section, a return filed before the last day prescribed for filing is considered as filed on the last day. If the taxpayer, before the expiration of the period prescribed for assessment of the tax, consents in writing to an assessment after that time, the tax may be assessed at any time prior to the expiration of the period agreed upon. (2) A refund or credit may not be allowed or paid with respect to the year for which a return is filed after 5 years from the last day prescribed for filing the return or after 1 year from the date of the overpayment, whichever period is later, unless before the expiration of the period, the taxpayer files a claim or the department of revenue has determined the existence of the overpayment and has approved the refund or credit. If the taxpayer has agreed in writing under the provisions of subsection (1) to extend the time within which the department may propose an additional assessment, the period within which a claim for refund or credit may be filed or a credit or refund allowed if a claim is not filed is automatically extended. (3) If a return is required to be filed and the taxpayer fails to file the return, the tax may be assessed or an action to collect the tax may be brought at any time. If a return is required to be filed and the taxpayer files a fraudulent return, the 5-year period provided for in subsection (1) does not begin until discovery of the fraud by the department.

History: En. Sec. 15, Ch. 451, L. 1995.



15-36-322. Rulemaking authority.

15-36-322. Rulemaking authority. The department shall adopt rules that are necessary to implement and administer this part.

History: En. Sec. 16, Ch. 451, L. 1995.



15-36-323. Repealed.

15-36-323. Repealed. Sec. 15, Ch. 554, L. 1999.

History: En. Sec. 17, Ch. 451, L. 1995; amd. Sec. 2, Ch. 453, L. 1995; amd. Sec. 8, Ch. 463, L. 1997; amd. Sec. 100, Ch. 584, L. 1999.



15-36-324. Repealed.

15-36-324. Repealed. Sec. 16, Ch. 522, L. 2003.

History: En. Sec. 18, Ch. 451, L. 1995; amd. Sec. 2, Ch. 453, L. 1995; amd. Sec. 77, Ch. 42, L. 1997; amd. Sec. 10, Ch. 422, L. 1997; amd. Secs. 9, 10, Ch. 466, L. 1997; amd. Sec. 4, Ch. 532, L. 1997; amd. Sec. 39, Ch. 19, L. 1999; amd. Sec. 3, Ch. 488, L. 1999; amd. Sec. 4, Ch. 530, L. 1999; amd. Secs. 5, 6, Ch. 554, L. 1999; amd. Sec. 28, Ch. 29, L. 2001; amd. Sec. 8, Ch. 257, L. 2001; amd. Sec. 2, Ch. 306, L. 2001; amd. Sec. 6, Ch. 531, L. 2001; amd. Sec. 2, Ch. 12, Sp. L. August 2002.



15-36-325. Repealed.

15-36-325. Repealed. Sec. 15, Ch. 554, L. 1999.

History: En. Sec. 19, Ch. 451, L. 1995; amd. Sec. 78, Ch. 42, L. 1997; amd. Sec. 11, Ch. 466, L. 1997; amd. Sec. 5, Ch. 532, L. 1997; amd. Sec. 22, Ch. 427, L. 1999.



15-36-326. Oil and natural gas accelerated tax fund.

15-36-326. Oil and natural gas accelerated tax fund. (1) The county commissioners of a county that receives tax distributions under 15-36-325, as that section read on December 31, 1999, shall establish an oil and natural gas accelerated tax fund for the deposit of the distributions. The county commissioners may retain the money in the fund for any time period considered appropriate by the commissioners. Money retained in the fund may not be considered as fund balance for the purpose of reducing mill levies. (2) Money may be expended from the fund for any purpose allowed by law. (3) Money in the fund must be invested as provided by law. Interest and income earned on the investment of money in the fund must be credited to the fund. (4) The oil and natural gas accelerated tax fund must be financially administered as a nonbudgeted fund under the provisions of Title 7, chapter 6, part 23.

History: En. Sec. 20, Ch. 451, L. 1995; amd. Sec. 7, Ch. 554, L. 1999.



15-36-327. through reserved.

15-36-327 through 15-36-330 reserved.



15-36-331. Distribution of taxes.

15-36-331. Distribution of taxes. (1) (a) For each calendar quarter, the department shall determine the amount of tax, late payment interest, and penalties collected under this part. (b) For the purposes of distribution of oil and natural gas production taxes to county and school district taxing units under 15-36-332 and to the state, the department shall determine the amount of oil and natural gas production taxes paid on production in the taxing unit. (2) (a) The amount of oil and natural gas production taxes collected for the privilege and license tax pursuant to 82-11-131 must be deposited, in accordance with the provisions of 17-2-124, in the state special revenue fund for the purpose of paying expenses of the board, as provided in 82-11-135. (b) The amount of the tax allocated in 15-36-304(7)(b) for the oil and gas natural resource distribution account established in 90-6-1001(1) must be deposited in the account. (3) (a) For each tax year, the amount of oil and natural gas production taxes determined under subsection (1)(b) is allocated to each county according to the following schedule: Big Horn45.05% Blaine58.39% Carbon48.27% Chouteau58.14% Custer69.53% Daniels50.81% Dawson47.79% Fallon41.78% Fergus69.18% Garfield45.96% Glacier58.83% Golden Valley58.37% Hill64.51% Liberty57.94% McCone49.92% Musselshell48.64% Petroleum48.04% Phillips54.02% Pondera54.26% Powder River60.9% Prairie40.38% Richland47.47% Roosevelt45.71% Rosebud39.33% Sheridan47.99% Stillwater53.51% Sweet Grass61.24% Teton46.1% Toole57.61% Valley51.43% Wibaux49.16% Yellowstone46.74% All other counties50.15% (b) The oil and natural gas production taxes allocated to each county must be deposited in the state special revenue fund and transferred to each county for distribution, as provided in 15-36-332. (4) The department shall, in accordance with the provisions of 17-2-124, distribute the state portion of oil and natural gas production taxes remaining after the distributions pursuant to subsections (2) and (3) as follows: (a) for each fiscal year through the fiscal year ending June 30, 2011, to be distributed as follows: (i) 1.23% to the coal bed methane protection account established in 76-15-904; (ii) 1.45% to the natural resources projects state special revenue account established in 15-38-302; (iii) 1.45% to the natural resources operations state special revenue account established in 15-38-301; (iv) 2.99% to the orphan share account established in 75-10-743; (v) 2.65% to the state special revenue fund to be appropriated to the Montana university system for the purposes of the state tax levy as provided in 15-10-108; and (vi) all remaining proceeds to the state general fund; (b) for fiscal years beginning after June 30, 2011, to be distributed as follows: (i) 2.16% to the natural resources projects state special revenue account established in 15-38-302; (ii) 2.02% to the natural resources operations state special revenue account established in 15-38-301; (iii) 2.95% to the orphan share account established in 75-10-743; (iv) 2.65% to the state special revenue fund to be appropriated to the Montana university system for the purposes of the state tax levy as provided in 15-10-108; and (v) all remaining proceeds to the state general fund.

History: En. Sec. 1, Ch. 522, L. 2003; amd. Sec. 18, Ch. 522, L. 2003; amd. Sec. 2, Ch. 5, L. 2005; amd. Sec. 3, Ch. 527, L. 2005; amd. Sec. 4, Ch. 603, L. 2005; amd. Sec. 1, Ch. 432, L. 2007; amd. Sec. 3, Ch. 475, L. 2007; amd. Sec. 3, Ch. 33, L. 2009; amd. Sec. 5, Ch. 57, L. 2009.



15-36-332. Distribution of taxes to taxing units -- appropriation.

15-36-332. (Temporary) Distribution of taxes to taxing units -- appropriation. (1) (a) Subject to 20-9-310, by the dates referred to in subsection (6) of this section, the department shall distribute oil and natural gas production taxes allocated under 15-36-331(3) to each eligible county. (b) By the dates referred to in subsection (6), the department shall distribute the amount deposited in the oil and gas natural resource distribution account under 15-36-331(2)(b) as provided in subsection (7) of this section. (2) (a) Each county treasurer shall distribute the amount of oil and natural gas production taxes designated under subsection (1)(a), including the amounts referred to in subsection (2)(b), to the countywide elementary and high school retirement funds, countywide transportation funds, and eligible school districts according to the following schedule: ElementaryHigh SchoolCountywideSchool RetirementRetirementTransportationDistricts Big Horn14.81%10.36%2.99%26.99% Blaine5.86%2.31%2.71%24.73% Carbon3.6%6.62%1.31%49.18% Chouteau8.1%4.32%3.11%23.79% Custer6.9%3.4%1.19%31.25% Daniels07.77%3.92%48.48% Dawson5.53%2.5%1.11%35.6% Fallon07.63%1.24%42.58% Fergus7.88%4.84%2.08%53.25% Garfield4.04%3.13%5.29%26.19% Glacier11.2%4.87%3.01%46.11% Golden Valley011.52%2.77%54.65% Hill6.7%4.07%1.59%49.87% Liberty4.9%4.56%1.15%35.22% McCone4.18%3.19%2.58%43.21% Musselshell5.98%4.07%3.53%32.17% Petroleum011.92%4.59%55.48% Phillips0.43%6.6%1.08%41.29% Pondera6.96%5.06%1.94%45.17% Powder River3.96%2.97%4.57%22.25% Prairie08.88%1.63%36.9% Richland4.1%3.92%2.26%43.77% Roosevelt9.93%7.37%2.74%40.94% Rosebud3.87%2.24%1.05%72.97% Sheridan03.39%2.22%47.63% Stillwater6.87%4.86%1.63%41.16% Sweet Grass6.12%6.5%2.4%37.22% Teton6.88%8.19%3.8%29.43% Toole2.78%4.78%1.3%43.56% Valley2.26%12.61%4.63%41.11% Wibaux04.1%0.77%31.46% Yellowstone7.98%4.56%1.07%52.77% All other counties3.81%7.84%1.81%41.04% (b) (i) The county treasurer shall distribute 9.8% of the Custer County share to the countywide community college district in Custer County. (ii) The county treasurer shall distribute 14.5% of the Dawson County share to the countywide community college district in Dawson County. (3) The remaining oil and natural gas production taxes for each county must be used for the exclusive use and benefit of the county, including districts within the county established by the county. (4) (a) The county treasurer shall distribute oil and natural gas production taxes to school districts in each county referred to in subsection (2) as provided in subsections (4)(b) through (4)(d) and subject to the provisions of 20-9-310. (b) The amount distributed to each K-12 district within the county is equal to oil and natural gas production taxes in the county multiplied by the ratio that oil and natural gas production taxes attributable to oil and natural gas production in the K-12 school district bear to total oil and natural gas production taxes attributable to total oil and natural gas production in the county and multiply that amount by the school district percentage figure for the county referred to in subsection (2)(a). (c) For the amount to be distributed to each elementary school district and to each high school district under subsection (4)(d), the department shall first determine the amount of oil and natural gas production taxes in the high school district that is attributable to oil and natural gas production in each elementary school district that is located in whole or in part within the exterior boundaries of a high school district and multiply that amount by the school district percentage figure for the county referred to in subsection (2)(a). (d) (i) The amount distributed to each elementary school district that is located in whole or in part within the exterior boundaries of a high school district is equal to the amount determined in subsection (4)(c) multiplied by the ratio that the total mills of the elementary school district bear to the sum of the total mills of the elementary school district and the total mills of the high school district. (ii) The amount distributed to the high school district is equal to the amount determined in subsection (4)(c) multiplied by the ratio that the total mills of the high school district bear to the sum of the total mills of each elementary school district referred to in subsection (4)(c) and the total mills of the high school district. (5) Oil and natural gas production taxes calculated for each school district under subsections (4)(b) through (4)(d) must be distributed to each school district as provided in 20-9-310. (6) Subject to 20-9-310, the department shall remit the amounts to be distributed in this section to the county treasurer by the following dates: (a) On or before August 1 of each year, the department shall remit to the county treasurer oil and natural gas production tax payments received for the calendar quarter ending March 31 of the current year. (b) On or before November 1 of each year, the department shall remit to the county treasurer oil and natural gas production tax payments received for the calendar quarter ending June 30 of the current year. (c) On or before February 1 of each year, the department shall remit to the county treasurer oil and natural gas production tax payments received for the calendar quarter ending September 30 of the previous year. (d) On or before May 1 of each year, the department shall remit to the county treasurer oil and natural gas production tax payments received for the calendar quarter ending December 31 of the previous year. (7) The department shall distribute the funds received under 15-36-331(2)(b) to counties based on county oil and gas production. Of the distribution to a county, one-third must be distributed to the county government and two-thirds must be distributed to incorporated cities and towns within the county. If there is more than one incorporated city or town within the county, the city and town allocation must be distributed to the cities and towns based on their relative populations. (8) The distributions to taxing units and to counties and incorporated cities and towns under this section are statutorily appropriated, as provided in 17-7-502, from the state special revenue fund. (Effective July 1, 2020) 15-36-332. (Effective July 1, 2020) . Distribution of taxes to taxing units -- appropriation. (1) (a) By the dates referred to in subsection (6), the department shall distribute oil and natural gas production taxes allocated under 15-36-331(3) to each eligible county. (b) By the dates referred to in subsection (6), the department shall distribute the amount deposited in the oil and gas natural resource distribution account under 15-36-331(2)(b) as provided in subsection (7) of this section. (2) (a) Each county treasurer shall distribute the amount of oil and natural gas production taxes designated under subsection (1)(a), including the amounts referred to in subsection (2)(b), to the countywide elementary and high school retirement funds, countywide transportation funds, and eligible school districts according to the following schedule: ElementaryHigh SchoolCountywideSchool RetirementRetirementTransportationDistricts Big Horn14.81%10.36%2.99%26.99% Blaine5.86%2.31%2.71%24.73% Carbon3.6%6.62%1.31%49.18% Chouteau8.1%4.32%3.11%23.79% Custer6.9%3.4%1.19%31.25% Daniels07.77%3.92%48.48% Dawson5.53%2.5%1.11%35.6% Fallon07.63%1.24%42.58% Fergus7.88%4.84%2.08%53.25% Garfield4.04%3.13%5.29%26.19% Glacier11.2%4.87%3.01%46.11% Golden Valley011.52%2.77%54.65% Hill6.7%4.07%1.59%49.87% Liberty4.9%4.56%1.15%35.22% McCone4.18%3.19%2.58%43.21% Musselshell5.98%4.07%3.53%32.17% Petroleum011.92%4.59%55.48% Phillips0.43%6.6%1.08%41.29% Pondera6.96%5.06%1.94%45.17% Powder River3.96%2.97%4.57%22.25% Prairie08.88%1.63%36.9% Richland4.1%3.92%2.26%43.77% Roosevelt9.93%7.37%2.74%40.94% Rosebud3.87%2.24%1.05%72.97% Sheridan03.39%2.22%47.63% Stillwater6.87%4.86%1.63%41.16% Sweet Grass6.12%6.5%2.4%37.22% Teton6.88%8.19%3.8%29.43% Toole2.78%4.78%1.3%43.56% Valley2.26%12.61%4.63%41.11% Wibaux04.1%0.77%31.46% Yellowstone7.98%4.56%1.07%52.77% All other counties3.81%7.84%1.81%41.04% (b) (i) The county treasurer shall distribute 9.8% of the Custer County share to the countywide community college district in Custer County. (ii) The county treasurer shall distribute 14.5% of the Dawson County share to the countywide community college district in Dawson County. (3) The remaining oil and natural gas production taxes for each county must be used for the exclusive use and benefit of the county, including districts within the county established by the county. (4) (a) The county treasurer shall distribute oil and natural gas production taxes to school districts in each county referred to in subsection (2) as provided in subsections (4)(b) through (4)(d). (b) The amount distributed to each K-12 district within the county is equal to oil and natural gas production taxes in the county multiplied by the ratio that oil and natural gas production taxes attributable to oil and natural gas production in the K-12 school district bear to total oil and natural gas production taxes attributable to total oil and natural gas production in the county and multiply that amount by the school district percentage figure for the county referred to in subsection (2)(a). (c) For the amount to be distributed to each elementary school district and to each high school district under subsection (4)(d), the department shall first determine the amount of oil and natural gas taxes in the high school district that is attributable to oil and natural gas production in each elementary school district that is located in whole or in part within the exterior boundaries of a high school district and multiply that amount by the school district percentage figure for the county referred to in subsection (2)(a). (d) (i) The amount distributed to each elementary school district that is located in whole or in part within the exterior boundaries of a high school district is equal to the amount determined in subsection (4)(c) multiplied by the ratio that the total mills of the elementary school district bear to the sum of the total mills of the elementary school district and the total mills of the high school district. (ii) The amount distributed to the high school district is equal to the amount determined in subsection (4)(c) multiplied by the ratio that the total mills of the high school district bear to the sum of the total mills of each elementary school district referred to in subsection (4)(c) and the total mills of the high school district. (5) (a) Oil and natural gas production taxes calculated for each school district under subsections (4)(b) through (4)(d) must be distributed to each school district in the relative proportion of the mill levy for each fund. (b) If a distribution under subsection (5)(a) exceeds the total budget for a school district fund, the board of trustees of an elementary or high school district may reallocate the excess to any budgeted fund of the school district. (6) The department shall remit the amounts to be distributed in this section to the county treasurer by the following dates: (a) On or before August 1 of each year, the department shall remit to the county treasurer oil and natural gas production tax payments received for the calendar quarter ending March 31 of the current year. (b) On or before November 1 of each year, the department shall remit to the county treasurer oil and natural gas production tax payments received for the calendar quarter ending June 30 of the current year. (c) On or before February 1 of each year, the department shall remit to the county treasurer oil and natural gas production tax payments received for the calendar quarter ending September 30 of the previous year. (d) On or before May 1 of each year, the department shall remit to the county treasurer oil and natural gas production tax payments received for the calendar quarter ending December 31 of the previous year. (7) The department shall distribute the funds received under 15-36-331(2)(b) to counties based on county oil and gas production. Of the distribution to a county, one-third must be distributed to the county government and two-thirds must be distributed to incorporated cities and towns within the county. If there is more than one incorporated city or town within the county, the city and town allocation must be distributed to the cities and towns based on their relative populations. (8) The distributions to taxing units and to counties and incorporated cities and towns under this section are statutorily appropriated, as provided in 17-7-502, from the state special revenue fund.

History: En. Sec. 2, Ch. 522, L. 2003; amd. Sec. 5, Ch. 603, L. 2005; amd. Sec. 4, Ch. 33, L. 2009; amd. Sec. 27, Ch. 128, L. 2011; amd. Sec. 1, Ch. 418, L. 2011.









CHAPTER 37. MINING LICENSE TAXES

Part 1. Metalliferous Mines

15-37-101. License tax on metal mines.

15-37-101. License tax on metal mines. (1) Every person who engages in or carries on the business of working or operating any mine or mining property in the state of Montana from which gold, silver, copper, lead, or any other metal or metals or precious or semiprecious gems or stones of any kind shall be mined, extracted, or produced, whether such person shall carry on such business or engage in such work or operations as owner, lessee, trustee, possessor, receiver, or in any other capacity, must for each year when engaged in or carrying on such business, work, or operations pay to the department of revenue for the exclusive use and benefit of the state of Montana and impacted local government units a license tax for engaging in and carrying on such business, work, or operation in this state. (2) Nothing contained in this part shall be construed as requiring laborers or employees hired or employed by any person to mine or to work in or about any mine or mining business or property to pay such license taxes, nor shall any discovery work required to be done in prospecting for or locating any mining claims or any annual assessment work or work required in the obtaining of title to mining property from the United States or required by the laws of the United States or of this state in order to hold possessory title to any mining claims be deemed the engaging in or carrying on of the business of working or operating any such mine or mining property.

History: En. Sec. 2, Initiative No. 28, 1925; re-en. Sec. 2344.2, R.C.M. 1935; amd. Sec. 1, Ch. 126, L. 1975; R.C.M. 1947, 84-2002; amd. Sec. 5, Ch. 619, L. 1983.



15-37-102. Gross value of metal mine yield -- definitions.

15-37-102. Gross value of metal mine yield -- definitions. As used in this part, the following definitions apply: (1) "Gross value of product" means the receipts received, as defined in 15-23-801, from all merchantable metals or concentrate containing metals or precious and semiprecious gems and stones extracted or produced each reporting period from any mine or mining property in the state or recovered from the smelting, milling, reduction, or treatment in any manner of ores extracted from the mine or mining property or from tailings resulting from the smelting, reduction, or treatment of the ores. (2) "Reporting period" means the 6-month period ending June 30 or December 31, as applicable.

History: En. Sec. 3, Initiative No. 28, 1925; re-en. Sec. 2344.3, R.C.M. 1935; amd. Sec. 101, Ch. 516, L. 1973; amd. Sec. 4, Ch. 156, L. 1977; R.C.M. 1947, 84-2003; amd. Sec. 1, Ch. 227, L. 1983; amd. Sec. 1, Ch. 128, L. 1989; amd. Sec. 2, Ch. 672, L. 1989; amd. Sec. 1, Ch. 19, Sp. L. August 2002; amd. Sec. 20, Ch. 594, L. 2005.



15-37-103. Rate of tax.

15-37-103. Rate of tax. (1) The license tax to be paid by a person engaged in or carrying on the business of working or operating any mine or mining property in this state from which gold, silver, copper, lead, or any other metal or metals or precious or semiprecious gems or stones are produced is an amount computed on the gross value of product derived by the person from mining business, work, or operation within this state during the preceding reporting period. (2) Concentrate shipped to a smelter, mill, or reduction work is taxed at the following rates: Gross ValueRate of Tax of Product(percentage of gross value) subject to subsection (4), the first $250,0000% more than $250,0001.81% of the increment (3) Gold, silver, or any platinum-group metal that is dore, bullion, matte, or another form of processed concentrate that is processed in a treatment facility owned or operated by the taxpayer and that is sold or shipped to a refinery for final processing is taxed at the following rates: Gross ValueRate of Tax of Product(percentage of gross value) subject to subsection (4), the first $250,0000% more than $250,0001.6% of the increment (4) The amount of gross value of product that is nontaxable under subsection (2) or (3) may not exceed $250,000 in a calendar year.

History: En. Sec. 4, Initiative No. 28, 1925; re-en. Sec. 2344.4, R.C.M. 1935; amd. Sec. 1, Ch. 220, L. 1957; amd. Sec. 1, Ch. 176, L. 1959; amd. Sec. 1, Ch. 9, Ex. L. 1969; amd. Sec. 1, Ch. 392, L. 1971; amd. Sec. 2, Ch. 126, L. 1975; amd. Sec. 5, Ch. 156, L. 1977; R.C.M. 1947, 84-2004; amd. Sec. 6, Ch. 619, L. 1983; amd. Sec. 3, Ch. 672, L. 1989; amd. Sec. 2, Ch. 19, Sp. L. August 2002; amd. Sec. 2, Ch. 342, L. 2003; amd. Sec. 1, Ch. 4, L. 2009.



15-37-104. Mine operator's statement of gross value -- reports and sampling.

15-37-104. Mine operator's statement of gross value -- reports and sampling. (1) Every person engaged in or carrying on the business of working or operating any mine or mining property in this state from which gold, silver, copper, lead, or any other metal or metals or precious or semiprecious gems or stones are produced shall, not later than the date for payment of the tax under 15-37-105, when engaged in or carrying on any mining business, work, or operation, make out a statement of the gross value of product from all mines and mining properties worked or operated by the person during the reporting period. If good cause is shown, the department may grant a reasonable extension of the time for filing statements. The statement must be in the form prescribed by the department and must show the following: (a) the name, address, and telephone number of the owner, lessee, or operator of the mine or mining property; (b) the mine's location by county and legal description; (c) the number of tons of ore, concentrate, or other mineral products or deposits extracted from the mine or mining property during the period covered by the statement; (d) the name and location of the smelter, mill, or reduction works to which the ore or concentrate has been shipped or sold during the period covered by the statement and other information as the department may require; (e) the gross yield of the ores, concentrates, mineral products, or deposits in constituents of commercial value, such as the number of ounces of gold or silver, pounds of copper, lead, or zinc, or other commercially valuable constituents of the ores, concentrates, or mineral products or deposits, measured by standard units of measurement, during the period covered by the statement; (f) the annual gross value of product in dollars and cents. (2) This section applies regardless of the location of any smelter, mill, or reduction works to which the ore or concentrate is shipped. (3) Any sampling, testing, or assaying made necessary to comply with this section must be completed within this state and prior to any mixture of the ore or concentrate to be assayed with ore or concentrate from any other mine or mining property.

History: En. Sec. 5, Initiative No. 28, 1925; re-en. Sec. 2344.5, R.C.M. 1935; amd. Sec. 102, Ch. 516, L. 1973; amd. Sec. 3, Ch. 126, L. 1975; R.C.M. 1947, 84-2005; amd. Sec. 2, Ch. 288, L. 1981; amd. Sec. 2, Ch. 227, L. 1983; amd. Sec. 2, Ch. 128, L. 1989; amd. Sec. 4, Ch. 672, L. 1989; amd. Sec. 3, Ch. 19, Sp. L. August 2002.



15-37-105. Computation and payment of tax.

15-37-105. Computation and payment of tax. (1) The tax due under this part is computed according to 15-37-103. For the reporting periods defined in 15-37-102(2), the tax is due at the end of the reporting period, and for the reporting period ending June 30, the tax is payable by August 15, and for the reporting period ending December 31, the tax is payable by March 31. The tax is imposed on the products produced in the reporting period. (2) If good cause is shown, the department may grant a reasonable extension of time for payment of the tax. During the period of any extension granted, the tax due bears interest as provided in 15-1-216. (3) If a person has sold or otherwise disposed of any of the mine's products at a price substantially below the true market price of the product at the time and place of sale or disposal, then the department shall compute the gross value of the portion of the mine's product that was sold or disposed of substantially below the market price. The gross value must be based upon the quotations of the price of the mine's product in New York City at the time the portion of the product was sold or otherwise disposed of as evidenced by an established authority or market report, such as the Engineering and Mining Journal of New York, or other standard publication, giving the market reports for the reporting period covered by the statement. If there is no quotation covering a particular product, then the department shall fix the value of the gross product or portion of the gross product that was sold or otherwise disposed of at a price substantially below the true market price at the time and place of sale or disposal in a manner as may seem to be equitable.

History: En. Sec. 6, Initiative No. 28, 1925; re-en. Sec. 2344.6, R.C.M. 1935; amd. Sec. 1, Ch. 165, L. 1959; amd. Sec. 103, Ch. 516, L. 1973; amd. Sec. 4, Ch. 126, L. 1975; R.C.M. 1947, 84-2006; amd. Sec. 3, Ch. 227, L. 1983; amd. Sec. 3, Ch. 128, L. 1989; amd. Sec. 5, Ch. 672, L. 1989; amd. Sec. 23, Ch. 427, L. 1999; amd. Sec. 4, Ch. 19, Sp. L. August 2002; amd. Sec. 21, Ch. 594, L. 2005.



15-37-106. Procedure in case of failure to file statements.

15-37-106. Procedure in case of failure to file statements. If a person fails to file the required statement of gross yield for a reporting period on or before the date the tax becomes delinquent under 15-37-108, the department shall, immediately after the time has expired, determine as nearly as may be possible from any returns or reports filed with any state or county officer or board under any law of this state and from any other information that the department may be able to obtain the total gross value of product of the person from the business during the reporting period for which the license tax is to be paid. The department shall file a statement showing the amount of the gross value of product and shall determine and assess the amount of the license taxes due from the person. The department shall, as soon as possible, give notice to the person in the same manner as though the statement had been filed within time. The department shall collect the license tax, along with penalty and interest as provided in 15-1-216.

History: En. Sec. 8, Initiative No. 28, 1925; re-en. Sec. 2344.8, R.C.M. 1935; amd. Sec. 104, Ch. 516, L. 1973; amd. Sec. 6, Ch. 126, L. 1975; R.C.M. 1947, 84-2008; amd. Sec. 4, Ch. 227, L. 1983; amd. Sec. 4, Ch. 128, L. 1989; amd. Sec. 6, Ch. 672, L. 1989; amd. Sec. 5, Ch. 19, Sp. L. August 2002; amd. Sec. 22, Ch. 594, L. 2005.



15-37-107. Warrant for distraint.

15-37-107. Warrant for distraint. If all or part of the tax imposed by this part is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. The resulting lien has precedence over any other claim, lien, or demand thereafter filed and recorded.

History: En. 84-2008.1 by Sec. 10, Ch. 126, L. 1975; amd. Sec. 6, Ch. 156, L. 1977; R.C.M. 1947, 84-2008.1; amd. Sec. 19, Ch. 439, L. 1981.



15-37-108. Delinquent taxes -- penalty and interest.

15-37-108. Delinquent taxes -- penalty and interest. All license taxes assessed under the provisions of this part become delinquent if not paid on or before midnight of the date that the tax is payable as established for the applicable reporting period in 15-37-105(1). The department shall add to the amount of delinquent metalliferous mines tax penalty and interest as provided in 15-1-216. The department may waive a late payment penalty as provided in 15-1-206.

History: En. Sec. 7, Initiative No. 28, 1925; re-en. Sec. 2344.7, R.C.M. 1935; amd. Sec. 2, Ch. 165, L. 1959; amd. Sec. 5, Ch. 126, L. 1975; R.C.M. 1947, 84-2007; amd. Sec. 5, Ch. 227, L. 1983; amd. Sec. 5, Ch. 128, L. 1989; amd. Sec. 7, Ch. 672, L. 1989; amd. Sec. 24, Ch. 427, L. 1999; amd. Sec. 6, Ch. 19, Sp. L. August 2002; amd. Sec. 23, Ch. 594, L. 2005.



15-37-109. False or erroneous statements -- investigation penalty and interest.

15-37-109. False or erroneous statements -- investigation penalty and interest. (1) When the department determines that any statement and return is false or erroneous, it may require a person or the officers or the employees of the person, to testify concerning the statement and return and may examine all books, records, papers, and documents of the person, pertaining to the business, upon giving 5 days' written notice to the person or officers or employees having custody of the books, records, papers, and documents. A person who fails to appear or who refuses to be sworn, to testify, or to answer any material question propounded by the department or who refuses to permit the department to examine the books, records, papers, or documents pertaining to the business is considered guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than $1,000 or by imprisonment in the county jail for not more than 6 months or by both fine and imprisonment. If the department, after hearing the evidence and after the examination of the books, papers, documents, and records of the person, finds that the statement and return are erroneous or false in any material matter, the department shall correct the return to show the true gross value of product and shall reassess the amount of the license tax due from the person and may add to the tax a penalty of not more than 50% and shall immediately mail to the person a written notice of the corrections made to the statement and return and the amount of the license tax and penalty due and payable. (2) The department shall collect the license tax with penalty added, and if the tax has become delinquent, it shall also collect interest as provided in 15-1-216. In order to verify the statement and return, the department may require any person engaged in the business of smelting, milling, reduction, or treatment of ores extracted or produced from any mine or mining property in the state to appear before the department and testify concerning the gross mineral content of any ore or at the request of the department to furnish sworn statements showing the gross yield of the ores, mineral products, or deposits in constituents of commercial value including the number of ounces of gold or silver, pounds of copper, lead, or zinc, or other commercially valuable constituents of the ores or mineral products or deposits, measured by standard units of measurement, during the period covered by the statement, without any deductions for smelting, milling, reduction, or treatment of the ores or mineral product. (3) The books, records, papers, and documents of the person engaged in the business of smelting, milling, reduction, or treatment in any manner of ores extracted or produced by any mine or mining property in the state must be open to inspection and examination by the department at any time or place that the department may designate. (4) If a person required by this part to file a return or to verify, under oath, any statement on the return makes a false statement in any material respect or verifies, under oath, any false statement or fails to file any statement required by the department or refuses to appear before the department to testify concerning the gross mineral content of any ore or refuses to allow the department at any time or place to inspect or examine the books, records, papers, and documents of the person engaged in the business of smelting, milling, reduction, or treatment of ores extracted or produced by any mine or mining property in the state, the person is considered guilty of a misdemeanor and shall be punished by a fine of not more than $1,000 or by imprisonment in the county jail for not more than 6 months or by both a fine and imprisonment.

History: En. Sec. 9, Initiative No. 28, 1925; re-en. Sec. 2344.9, R.C.M. 1935; amd. Sec. 72, Ch. 405, L. 1973; amd. Sec. 7, Ch. 126, L. 1975; R.C.M. 1947, 84-2009; amd. Sec. 25, Ch. 427, L. 1999.



15-37-110. Review of determination of gross value of product or amount of tax.

15-37-110. Review of determination of gross value of product or amount of tax. Every person whose license tax has been determined and assessed by the department of revenue under any of the provisions of this part who feels aggrieved by the determination and assessment of the department as to the amount of gross value of product or as to the amount of the license tax may seek review pursuant to 15-1-211.

History: En. Sec. 10, Initiative No. 28, 1925; re-en. Sec. 2344.10, R.C.M. 1935; amd. Sec. 73, Ch. 405, L. 1973; amd. Sec. 8, Ch. 126, L. 1975; amd. Sec. 7, Ch. 156, L. 1977; R.C.M. 1947, 84-2010; amd. Sec. 16, Ch. 811, L. 1991.



15-37-111. License tax supplemental.

15-37-111. License tax supplemental. The license taxes herein provided for shall be in addition to all other taxes, licenses, and other fees now required to be paid by persons subject to the provisions of this part.

History: En. Sec. 14, Initiative No. 28, 1925; re-en. Sec. 2344.14, R.C.M. 1935; R.C.M. 1947, 84-2014.



15-37-112. Returns of dissolved corporations.

15-37-112. Returns of dissolved corporations. Every corporation which shall be dissolved or cease to do business in this state during any taxpaying year shall, on or before the date of such dissolution or cessation of business, make all statements, reports, and returns required by law to be made with reference to the carrying on of the business of working or operating any mine or mining property in this state from which gold, silver, copper, lead, or any other metal or metals, precious or semiprecious gems or stones are produced and pay the tax due for such period as it carried on such business. The department of revenue may grant a reasonable extension of time for filing returns upon good cause shown therefor.

History: En. Sec. 1, Ch. 11, L. 1941; amd. Sec. 108, Ch. 516, L. 1973; R.C.M. 1947, 84-2016.



15-37-113. Repealed.

15-37-113. Repealed. Sec. 4, Ch. 334, L. 1981.

History: En. Sec. 13, Initiative No. 28, 1925; re-en. Sec. 2344.13, R.C.M. 1935; amd. Sec. 107, Ch. 516, L. 1973; amd. Sec. 11, Ch. 126, L. 1975; R.C.M. 1947, 84-2013.



15-37-114. Deficiency assessment -- review -- penalty and interest.

15-37-114. Deficiency assessment -- review -- penalty and interest. (1) If the department determines that the amount of tax due is greater than the amount disclosed by a return, it shall mail to the taxpayer a notice, pursuant to 15-1-211, of the additional tax proposed to be assessed. The taxpayer may seek review of the determination pursuant to 15-1-211. (2) Penalty and interest must be added to any deficiency assessment as provided in 15-1-216.

History: En. Sec. 1, Ch. 14, L. 1983; amd. Sec. 17, Ch. 811, L. 1991; amd. Sec. 26, Ch. 427, L. 1999; amd. Sec. 24, Ch. 594, L. 2005.



15-37-115. Credit for overpayment -- interest on overpayment.

15-37-115. Credit for overpayment -- interest on overpayment. (1) If the department determines that the amount of tax, penalty, or interest due for any year is less than the amount paid, the amount of the overpayment must be credited against any tax, penalty, or interest then due from the taxpayer and the balance refunded to the taxpayer or its successor through reorganization, merger, or consolidation or to its shareholders upon dissolution. (2) Except as provided in subsection (3), interest must be allowed on overpayments at the same rate as is charged on the amount of unpaid tax, as provided in 15-1-216, due from the due date of the return or from the date of overpayment, whichever is later, to the date the department approves refunding or crediting of the overpayment. (3) (a) Interest may not accrue during any period in which the processing of a claim for refund is delayed more than 30 days by reason of failure of the taxpayer to furnish information requested by the department for the purpose of verifying the amount of the overpayment. (b) Interest is not allowed: (i) if the overpayment is refunded within 6 months from the date the return is due or from the date the return is filed, whichever is later; or (ii) if the amount of interest is less than $1. (c) A payment not made incident to a bona fide and orderly discharge of an actual tax liability or one reasonably assumed to be imposed by this chapter is not considered an overpayment with respect to which interest is allowable.

History: En. Sec. 2, Ch. 14, L. 1983; amd. Sec. 27, Ch. 427, L. 1999.



15-37-116. Statute of limitations.

15-37-116. Statute of limitations. (1) Except as otherwise provided in this section, no deficiency may be assessed or collected with respect to the year for which a return is filed unless the notice of additional tax proposed to be assessed is mailed within 5 years from the date the return was filed. For the purposes of this section, a return filed before the last day prescribed for filing is considered as filed on the last day. If the taxpayer, before the expiration of the period prescribed for assessment of the tax, consents in writing to an assessment after that time, the tax may be assessed at any time prior to the expiration of the period agreed upon. (2) No refund or credit may be allowed or paid with respect to the year for which a return is filed after 5 years from the last day prescribed for filing the return or after 1 year from the date of the overpayment, whichever period expires later, unless before the expiration of the period the taxpayer files a claim therefor or the department of revenue has determined the existence of the overpayment and has approved the refund or credit thereof. If the taxpayer has agreed in writing under the provisions of subsection (1) to extend the time within which the department may propose an additional assessment, the period within which a claim for refund or credit may be filed or a credit or refund allowed if no claim is filed is automatically extended. (3) If a return is required to be filed and the taxpayer fails to file the return, the tax may be assessed or an action to collect the tax may be brought at any time. If a return is required to be filed and the taxpayer files a fraudulent return, the 5-year period provided for in subsection (1) does not begin until discovery of the fraud by the department.

History: En. Sec. 1, Ch. 194, L. 1983.



15-37-117. Disposition of metalliferous mines license taxes.

15-37-117. Disposition of metalliferous mines license taxes. (1) Metalliferous mines license taxes collected under the provisions of this part must, in accordance with the provisions of 17-2-124, be allocated as follows: (a) to the credit of the general fund of the state, 57% of total collections each year; (b) to the state special revenue fund to the credit of a hard-rock mining impact trust account, 2.5% of total collections each year; (c) to the hard-rock mining reclamation debt service fund established in 82-4-312, 8.5% of total collections each year; (d) to the natural resources operations state special revenue account established in 15-38-301, 7% of total collections each year; and (e) within 60 days of the date the tax is payable pursuant to 15-37-105, to the county or counties identified as experiencing fiscal and economic impacts, resulting in increased employment or local government costs, under an impact plan for a large-scale mineral development prepared and approved pursuant to 90-6-307, in direct proportion to the fiscal and economic impacts determined in the plan or, if an impact plan has not been prepared, to the county in which the mine is located, 25% of total collections each year, to be allocated by the county commissioners as follows: (i) not less than 37.5% to the county hard-rock mine trust account established in 7-6-2225; and (ii) all money not allocated to the account pursuant to subsection (1)(e)(i) to be further allocated as follows: (A) 33 1/3% is allocated to the county for general planning functions or economic development activities as described in 7-6-2225(3)(c) through (3)(e); (B) 33 1/3% is allocated to the elementary school districts within the county that have been affected by the development or operation of the metal mine; and (C) 33 1/3% is allocated to the high school districts within the county that have been affected by the development or operation of the metal mine. (2) When an impact plan for a large-scale mineral development approved pursuant to 90-6-307 identifies a jurisdictional revenue disparity, the county shall distribute the proceeds allocated under subsection (1)(e) in a manner similar to that provided for property tax sharing under Title 90, chapter 6, part 4. (3) The department shall return to the county in which metals are produced the tax collections allocated under subsection (1)(e). The allocation to the county described by subsection (1)(e) is a statutory appropriation pursuant to 17-7-502.

History: En. Sec. 1, Ch. 619, L. 1983; amd. Sec. 48, Ch. 281, L. 1983; amd. Sec. 8, Ch. 672, L. 1989; amd. Sec. 2, Ch. 760, L. 1991; amd. Sec. 7, Ch. 15, Sp. L. July 1992; amd. Sec. 8, Ch. 455, L. 1993; amd. Sec. 14, Ch. 18, L. 1995; amd. Sec. 1, Ch. 31, L. 1995; amd. Secs. 1, 8, Ch. 577, L. 1995; amd. Sec. 21, Ch. 584, L. 1995; amd. Sec. 1, Ch. 415, L. 1997; amd. Sec. 3, Ch. 144, L. 1999; amd. Sec. 1, Ch. 464, L. 1999; amd. Sec. 5, Ch. 460, L. 2001; amd. Sec. 3, Ch. 12, Sp. L. August 2002; amd. Sec. 7, Ch. 19, Sp. L. August 2002; amd. Sec. 3, Ch. 598, L. 2005; amd. Sec. 2, Ch. 432, L. 2007; amd. Sec. 4, Ch. 475, L. 2007.



15-37-118. through reserved.

15-37-118 through 15-37-125 reserved.



15-37-126. Terminated.

15-37-126. Terminated. Sec. 39(3), Ch. 15, Sp. L. July 1992.

History: En. Sec. 6, Ch. 15, Sp. L. July 1992.






Part 2. Micaceous Mineral Mines

15-37-201. License tax on micaceous mines.

15-37-201. License tax on micaceous mines. Every person engaged in or carrying on the business of working or operating any mine or mining property in the state from which vermiculite, perlite, kerrite, maconite, or any other micaceous minerals are mined, extracted, or produced must pay to the department of revenue for the exclusive use and benefit of the state a license tax for engaging in and carrying on such business in an amount equal to 5 cents per ton for each and every ton of concentrates mined, extracted, or produced by such person during such year.

History: En. Sec. 2, Ch. 50, L. 1951; amd. Sec. 224, Ch. 516, L. 1973; amd. Sec. 1, Ch. 209, L. 1977; R.C.M. 1947, 84-5902.



15-37-202. Quarterly payment.

15-37-202. Quarterly payment. Such annual license tax as imposed by 15-37-201 shall be paid in quarterly installments for the quarters ending, respectively, March 31, June 30, September 30, and December 31 of each year, and the amount of such license tax due for each such quarter shall be paid to the department of revenue within 30 days after the end of each quarter.

History: En. Sec. 3, Ch. 50, L. 1951; amd. Sec. 225, Ch. 516, L. 1973; R.C.M. 1947, 84-5903.



15-37-203. Records.

15-37-203. Records. Each person subject to 15-37-201 shall keep a record in the form required by the department of all products mined or produced by the person in this state. The records must at all times during business hours be subject to inspection by the department.

History: En. Sec. 5, Ch. 50, L. 1951; amd. Sec. 227, Ch. 516, L. 1973; R.C.M . 1947, 84-5905; amd. Sec. 123, Ch. 27, Sp. L. November 1993.



15-37-204. Quarterly return.

15-37-204. Quarterly return. (1) Each and every person must, within 30 days after the end of each quarter, make out on forms prescribed by the department of revenue and deliver to the department a statement showing the total number of tons of concentrates of vermiculite, perlite, kerrite, maconite, or any other micaceous minerals mined or produced by such person during each month of such quarter and during the whole quarter and such other information as the department may require, together with the total amount due to the state as license taxes for such quarter, and must, within such 30 days and at the same time such statement is delivered to the department, pay to the department the amount of the license taxes shown by such statement to be due to the state for the quarter for which such statement is made. (2) Any person engaged in carrying on such business at more than one place or operating more than one mine in this state may include all thereof in one statement. (3) The department may grant a reasonable extension of time for filing statements and payment of taxes due upon good cause shown therefor.

History: En. Sec. 6, Ch. 50, L. 1951; amd. Sec. 228, Ch. 516, L. 1973; amd. Sec. 2, Ch. 209, L. 1977; R.C.M. 1947, 84-5906.



15-37-205. Procedure on failure to file statement.

15-37-205. Procedure on failure to file statement. (1) If a person fails to file any statement required by 15-37-204 within the time required or fails to pay the tax required by this part on or before the date the payment is due, the department shall immediately after the time has expired proceed to determine the amount produced by the person within this state during the quarter and during each month of the quarter and shall determine and fix the amount of the license taxes due to the state from the person for the quarter. (2) The department shall add to the amount of all delinquent micaceous mineral mines license taxes penalty and interest as provided in 15-1-216. The department may waive a penalty pursuant to 15-1-206.

History: En. Sec. 7, Ch. 50, L. 1951; amd. Sec. 229, Ch. 516, L. 1973; amd. Sec. 3, Ch. 209, L. 1977; R.C.M. 1947, 84-5907(1), (2); amd. Sec. 28, Ch. 427, L. 1999.



15-37-206. Collection -- warrant for distraint.

15-37-206. Collection -- warrant for distraint. (1) The department shall mail to the person required to file a quarterly statement and pay any license tax a letter and tax assessment statement setting forth the amount of delinquent license tax, penalty, and interest due. The letter shall advise that if payment is not made, a warrant for distraint may be filed. (2) If all or part of the tax imposed by this part is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. The resulting lien has precedence over any other claim, lien, or demand thereafter filed and recorded.

History: En. Sec. 7, Ch. 50, L. 1951; amd. Sec. 229, Ch. 516, L. 1973; amd. Sec. 3, Ch. 209, L. 1977; R.C.M. 1947, 84-5907(3); amd. Sec. 20, Ch. 439, L. 1981.



15-37-207. Disposition of proceeds of tax.

15-37-207. Disposition of proceeds of tax. All license taxes collected under the provisions of this part shall be deposited to the credit of the general fund of the state.

History: En. Sec. 8, Ch. 50, L. 1951; R.C.M. 1947, 84-5908.



15-37-208. Repealed.

15-37-208. Repealed. Sec. 4, Ch. 334, L. 1981.

History: En. Sec. 4, Ch. 50, L. 1951; amd. Sec. 226, Ch. 516, L. 1973; R.C.M. 1947, 84-5904.



15-37-209. Renumbered .

15-37-209. Renumbered . 15-37-221, Code Commissioner, 1983.



15-37-210. Deficiency assessment -- review -- penalty and interest.

15-37-210. Deficiency assessment -- review -- penalty and interest. (1) If the department determines that the amount of tax due is greater than the amount disclosed by a return, it shall mail to the taxpayer a notice, pursuant to 15-1-211, of the additional tax proposed to be assessed. The taxpayer may seek review of the determination pursuant to 15-1-211. (2) Penalty and interest must be added to any deficiency assessment as provided in 15-1-216.

History: En. Sec. 1, Ch. 14, L. 1983; amd. Sec. 18, Ch. 811, L. 1991; amd. Sec. 29, Ch. 427, L. 1999; amd. Sec. 25, Ch. 594, L. 2005.



15-37-211. Credit for overpayment -- interest on overpayment.

15-37-211. Credit for overpayment -- interest on overpayment. (1) If the department determines that the amount of tax, penalty, or interest due for any year is less than the amount paid, the amount of the overpayment must be credited against any tax, penalty, or interest due from the taxpayer and the balance refunded to the taxpayer or its successor through reorganization, merger, or consolidation or to its shareholders upon dissolution. (2) Except as provided in subsection (3), interest must be allowed on overpayments at the same rate as provided in 15-1-216 due from the due date of the return or from the date of overpayment, whichever is later, to the date the department approves refunding or crediting of the overpayment. (3) (a) Interest may not accrue during any period in which the processing of a claim for refund is delayed more than 30 days by reason of failure of the taxpayer to furnish information requested by the department for the purpose of verifying the amount of the overpayment. (b) Interest is not allowed: (i) if the overpayment is refunded within 6 months from the date the return is due or from the date the return is filed, whichever is later; or (ii) if the amount of interest is less than $1. (c) A payment not made incident to a bona fide and orderly discharge of an actual tax liability or one reasonably assumed to be imposed by this law is not considered an overpayment with respect to which interest is allowable.

History: En. Sec. 2, Ch. 14, L. 1983; amd. Sec. 30, Ch. 427, L. 1999.



15-37-212. Statute of limitations.

15-37-212. Statute of limitations. (1) Except as otherwise provided in this section, no deficiency may be assessed or collected with respect to the year for which a return is filed unless the notice of additional tax proposed to be assessed is mailed within 5 years from the date the return was filed. For the purposes of this section, a return filed before the last day prescribed for filing is considered as filed on the last day. If the taxpayer, before the expiration of the period prescribed for assessment of the tax, consents in writing to an assessment after that time, the tax may be assessed at any time prior to the expiration of the period agreed upon. (2) No refund or credit may be allowed or paid with respect to the year for which a return is filed after 5 years from the last day prescribed for filing the return or after 1 year from the date of the overpayment, whichever period expires later, unless before the expiration of the period the taxpayer files a claim therefor or the department of revenue has determined the existence of the overpayment and has approved the refund or credit thereof. If the taxpayer has agreed in writing under the provisions of subsection (1) to extend the time within which the department may propose an additional assessment, the period within which a claim for refund or credit may be filed or a credit or refund allowed if no claim is filed is automatically extended. (3) If a return is required to be filed and the taxpayer fails to file the return, the tax may be assessed or an action to collect the tax may be brought at any time. If a return is required to be filed and the taxpayer files a fraudulent return, the 5-year period provided for in subsection (1) does not begin until discovery of the fraud by the department.

History: En. Sec. 1, Ch. 194, L. 1983.



15-37-213. through reserved.

15-37-213 through 15-37-220 reserved.



15-37-221. Penalty for violations.

15-37-221. Penalty for violations. Any violation of any of the provisions of this part shall be deemed a misdemeanor and shall be punished by a fine not exceeding $500 or by imprisonment in the county jail not exceeding 6 months or by both such fine and imprisonment.

History: En. Sec. 9, Ch. 50, L. 1951; R.C.M. 1947, 84-5909; MCA 1981, 15-37-209; redes. 15-37-221 by Code Commissioner, 1983.



15-37-222. through reserved.

15-37-222 through 15-37-225 reserved.



15-37-226. Terminated.

15-37-226. Terminated. Sec. 39(2), Ch. 15, Sp. L. July 1992.

History: En. Sec. 8, Ch. 15, Sp. L. July 1992.









CHAPTER 38. RESOURCE INDEMNITY TRUST AND GROUND WATER ASSESSMENT

Part 1. General Provisions

15-38-101. Short title.

15-38-101. Short title. This chapter shall be known and may be cited as "The Montana Resource Indemnity Trust and Ground Water Assessment Act".

History: En. 84-7001 by Sec. 1, Ch. 497, L. 1973; R.C.M. 1947, 84-7001; amd. Sec. 14, Ch. 769, L. 1991.



15-38-102. Legislative policy.

15-38-102. Legislative policy. It is the policy of the state of Montana to indemnify its citizens for the loss of long-term value resulting from the depletion of its mineral resource base and for environmental damage caused by mineral development. This policy of indemnification is achieved by establishing a permanent resource indemnity trust, as required by Article IX, section 2, of the Montana constitution, by supporting ground water assessment programs from the proceeds of a tax levied on mineral extraction, and by allocating spendable revenues: (1) to protect and restore the environment from damages resulting from mineral development; (2) to support a variety of development programs that benefit the economy of the state and the lives of Montana citizens; and (3) to assess the state's ground water resources.

History: En. 84-7002 by Sec. 2, Ch. 497, L. 1973; R.C.M. 1947, 84-7002; amd. Sec. 11, Ch. 418, L. 1987; amd. Sec. 15, Ch. 769, L. 1991.



15-38-103. Definitions.

15-38-103. Definitions. As used in this chapter, the following definitions apply: (1) "Department" means department of revenue. (2) "Gross value of product" means, except as provided in 15-38-125 through 15-38-129, the market value of any merchantable mineral extracted or produced during the taxable year. (3) "Mineral" means any precious stones or gems, gold, silver, copper, coal, lead, petroleum, natural gas, oil, uranium, talc, vermiculite, limestone, or other nonrenewable merchantable products extracted from the surface or subsurface of the state of Montana. (4) "Total environment" means air, water, soil, flora, and fauna and the social, economic, and cultural conditions that influence communities and individual citizens.

History: En. 84-7003 by Sec. 3, Ch. 497, L. 1973; amd. Sec. 23, Ch. 52, L. 1977; R.C.M. 1947, 84-7003; amd. Sec. 11, Ch. 531, L. 1989; amd. Sec. 1, Ch. 520, L. 1991; amd. Sec. 12, Ch. 695, L. 1991; amd. Sec. 11, Ch. 506, L. 1993; amd. Sec. 1, Ch. 10, L. 1995; amd. Sec. 11, Ch. 397, L. 1995.



15-38-104. Tax on mineral production.

15-38-104. Tax on mineral production. (1) Except as provided in 15-38-113 and subsections (2) through (5) of this section, the annual tax to be paid by a person engaged in or carrying on the business of mining, extracting, or producing a mineral is $25, plus an additional amount computed on the gross value of product that was derived from the business work or operation within this state during the calendar year immediately preceding at the rate of 1/2 of 1% of the amount of gross value of product at the time of extraction from the ground, if in excess of $5,000. Unless otherwise provided in a contract or lease, the pro rata share of any royalty owner or owners may be deducted from any settlements under the lease or leases or division of proceeds orders or other contracts. (2) The annual tax to be paid by a person engaged in or carrying on the business of mining, extracting, or producing: (a) talc is $25 plus an additional amount computed on the gross value of product for talc derived from the business work or operation within this state during the calendar year immediately preceding at the rate of 4% of the gross value of product in excess of $625; and (b) coal is $25 plus an additional amount computed on the gross value of product for coal produced in Montana during the calendar year immediately preceding at the rate of 0.4% of the gross value of product in excess of $6,250. (3) The annual tax to be paid by a person engaged in or carrying on the business of mining, extracting, or producing vermiculite is $25 plus an additional amount computed on the gross value of product for vermiculite derived from the business work or operation within this state during the calendar year immediately preceding at the rate of 2% of the gross value of product in excess of $1,250. (4) The annual tax to be paid by a person engaged in or carrying on the business of mining, extracting, or producing limestone for the production of quicklime is $25 plus an additional amount computed on the gross value of product for limestone derived from the business work or operation within this state during the calendar year immediately preceding at the rate of 10% of the gross value of product in excess of $250. (5) The annual tax to be paid by a person engaged in or carrying on the business of mining, extracting, or producing industrial garnets and associated byproducts is $25 plus an additional amount computed on the gross value of product for industrial garnets and associated byproducts derived from the business work or operation within this state during the calendar year immediately preceding at the rate of 1% on the gross value of product in excess of $2,500.

History: En. 84-7006 by Sec. 6, Ch. 497, L. 1973; amd. Sec. 1, Ch. 495, L. 1977; R.C.M. 1947, 84-7006; amd. Sec. 12, Ch. 531, L. 1989; amd. Sec. 2, Ch. 520, L. 1991; amd. Sec. 13, Ch. 695, L. 1991; amd. Sec. 12, Ch. 506, L. 1993; amd. Sec. 2, Ch. 10, L. 1995; amd. Sec. 12, Ch. 397, L. 1995; amd. Sec. 79, Ch. 42, L. 1997; amd. Sec. 2, Ch. 477, L. 2009.



15-38-105. Report of gross yield from mines.

15-38-105. Report of gross yield from mines. A person who engages in or carries on the business of mining, extracting, or producing a mineral from any quartz vein or lode, placer claim, dump or tailings, or other place or source shall file an annual statement of gross yield of the mineral from each mine owned or worked by that person during the calendar year. This statement must be in the form prescribed by the department and must be signed by the person or the manager, superintendent, agent, president, or vice-president of the corporation, association, or partnership, if any. Metal producers shall deliver the statement to the department on or before March 31 following the end of the calendar year. Mineral producers shall deliver the statement to the department on or before the 60th day following the end of the calendar year. The statement must show the following: (1) the name and address of the owner or lessee or operator of the mine; (2) the description and location of the mine; (3) the quantity of minerals extracted, produced, and treated or sold from the mine during the period covered by the statement; (4) the amount and character of the mineral and the total yield of the mineral from the mine in constituents of commercial value; that is to say, the number of ounces of gold or silver, pounds of copper or lead, tons of coal, or other commercially valuable constituents of the ores or mineral products or deposits yielded to the person engaged in mining measured by standard units of measurement; (5) the gross yield or value in dollars and cents.

History: En. 84-7005 by Sec. 5, Ch. 497, L. 1973; R.C.M. 1947, 84-7005; amd. Sec. 3, Ch. 334, L. 1981; amd. Sec. 1, Ch. 226, L. 1983; amd. Sec. 6, Ch. 128, L. 1989; amd. Sec. 34, Ch. 451, L. 1995.



15-38-106. Payment of tax -- records -- collection of taxes -- refunds.

15-38-106. Payment of tax -- records -- collection of taxes -- refunds. (1) The tax imposed by this chapter must be paid by each person to which the tax applies, on or before the due date of the annual statement established in 15-38-105, on the value of product in the year preceding January 1 of the year in which the tax is paid. The tax must be paid to the department at the time that the statement of yield for the preceding calendar year is filed with the department. (2) The department shall, in accordance with the provisions of 17-2-124, deposit the proceeds from the resource indemnity and ground water assessment tax and money deposited pursuant to 82-4-424(3) in the following order: (a) annually in due course, from the proceeds of the tax to the CERCLA match debt service fund provided in 75-10-622, the amount necessary, as certified by the department of environmental quality, after crediting to the CERCLA match debt service fund amounts transferred from the CERCLA cost recovery account established under 75-10-631, to pay the principal of, premium, if any, and interest during the next fiscal year on bonds or notes issued pursuant to 75-10-623; (b) $366,000 of the proceeds from the tax in the ground water assessment account established by 85-2-905; (c) for the biennium beginning July 1, 2007, $150,000 of the proceeds from the tax in the water storage state special revenue account established in 85-1-631; (d) 50% of the remaining proceeds from the tax divided equally between the environmental quality protection fund established in 75-10-704 and the hazardous waste/CERCLA special revenue account established in 75-10-621; and (e) all remaining proceeds from the tax in the natural resources projects state special revenue account, established in 15-38-302, for the purpose of making grants to be used for mineral development reclamation projects and renewable resource projects. (3) Each person to whom the tax applies shall keep records in accordance with 15-38-105, and the records are subject to inspection by the department upon reasonable notice during normal business hours. (4) The department shall examine the statement and compute the taxes to be imposed, and the amount computed by the department is the tax imposed, assessed against, and payable by the taxpayer. If the tax found to be due is greater than the amount paid, the excess must be paid by the taxpayer to the department within 30 days after written notice of the amount of deficiency is mailed by the department to the taxpayer. If the tax imposed is less than the amount paid, the difference must be applied as a tax credit against tax liability for subsequent years or refunded if requested by the taxpayer.

History: En. 84-7007, 84-7008 by Secs. 7, 8, Ch. 497, L. 1973; R.C.M. 1947, 84-7007, 84-7008; amd. Sec. 1, Ch. 585, L. 1979; amd. Sec. 2, Ch. 226, L. 1983; amd. Sec. 4, Ch. 281, L. 1983; amd. Sec. 7, Ch. 128, L. 1989; amd. Sec. 16, Ch. 769, L. 1991; amd. Sec. 9, Ch. 455, L. 1993; amd. Secs. 1, 2, Ch. 478, L. 1993; amd. Sec. 80, Ch. 42, L. 1997; amd. Sec. 2, Ch. 415, L. 1997; amd. Sec. 11, Ch. 422, L. 1997; amd. Sec. 4, Ch. 144, L. 1999; amd. Sec. 5, Ch. 552, L. 1999; amd. Sec. 4, Ch. 34, L. 2001; amd. Sec. 7, Ch. 586, L. 2001; amd. Sec. 1, Ch. 496, L. 2003; amd. Sec. 26, Ch. 594, L. 2005; amd. Sec. 3, Ch. 432, L. 2007; amd. Sec. 5, Ch. 475, L. 2007; amd. Sec. 3, Ch. 477, L. 2009.



15-38-107. Procedure in case of failure to file statement.

15-38-107. Procedure in case of failure to file statement. (1) If any person fails to make and file a statement within the time prescribed, the department shall immediately after the time has expired determine the gross yield of the mineral of the person from the business during the calendar year immediately preceding the year in which the statement is to be filed and shall fix the amount of the tax due to the state from the person for the calendar year and shall add to the amount of the tax penalty and interest as provided in 15-1-216. (2) If a person fails to pay the tax when due, the department shall immediately determine the total gross value of product of the person from the business during the year for which the tax is due and shall fix the amount of tax due to the state and shall add to the amount penalty and interest as provided in 15-1-216. (3) The department shall mail to the person failing to file an annual statement or pay any tax a letter setting forth the amount of tax, penalty, and interest due. The letter must advise that if payment is not received, a warrant for distraint may be filed. (4) Penalties imposed by 15-1-216 may be waived by the department pursuant to 15-1-206.

History: En. 84-7012 by Sec. 12, Ch. 497, L. 1973; amd. Sec. 1, Ch. 301, L. 1975; amd. Sec. 11, Ch. 156, L. 1977; R.C.M. 1947, 84-7012(1) thru (3); amd. Sec. 21, Ch. 439, L. 1981; amd. Sec. 3, Ch. 226, L. 1983; amd. Sec. 8, Ch. 128, L. 1989; amd. Sec. 31, Ch. 427, L. 1999.



15-38-108. Warrant for distraint.

15-38-108. Warrant for distraint. If all or part of the tax imposed by this chapter is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. The resulting lien shall have precedence over any other claim, lien, or demand thereafter filed and recorded.

History: En. 84-7012 by Sec. 12, Ch. 497, L. 1973; amd. Sec. 1, Ch. 301, L. 1975; amd. Sec. 11, Ch. 156, L. 1977; R.C.M. 1947, 84-7012(4); amd. Sec. 22, Ch. 439, L. 1981.



15-38-109. Restricted access to records.

15-38-109. Restricted access to records. The information furnished by the producer to the department for the purpose of this chapter must be treated as provided in 15-31-511.

History: En. Sec. 13, Ch. 497, L. 1973; R.C.M. 1947, 84-7013; amd. Sec. 3, Ch. 135, L. 1993.



15-38-110. Deficiency assessment -- review -- penalty and interest.

15-38-110. Deficiency assessment -- review -- penalty and interest. (1) If the department determines that the amount of tax due is greater than the amount disclosed by a return, it shall mail to the taxpayer a notice, pursuant to 15-1-211, of the additional tax proposed to be assessed. The taxpayer may seek review of the determination pursuant to 15-1-211. (2) Penalty and interest must be added to any deficiency assessment as provided in 15-1-216.

History: En. Sec. 1, Ch. 14, L. 1983; amd. Sec. 19, Ch. 811, L. 1991; amd. Sec. 27, Ch. 594, L. 2005.



15-38-111. Credit for overpayment -- interest on overpayment.

15-38-111. Credit for overpayment -- interest on overpayment. (1) If the department determines that the amount of tax, penalty, or interest due for any year is less than the amount paid, the amount of the overpayment must be credited against any tax, penalty, or interest then due from the taxpayer and the balance refunded to the taxpayer or its successor through reorganization, merger, or consolidation or to its shareholders upon dissolution. (2) Except as provided in subsection (3), interest must be allowed on overpayments at the same rate as is charged on deficiency assessments provided in 15-1-216 due from the due date of the return or from the date of overpayment, whichever date is later, to the date the department approves refunding or crediting of the overpayment. (3) (a) Interest may not accrue during any period that the processing of a claim for refund is delayed more than 30 days by reason of failure of the taxpayer to furnish information requested by the department for the purpose of verifying the amount of the overpayment. (b) Interest is not allowed: (i) if the overpayment is refunded within 6 months from the date the return is due or from the date the return is filed, whichever is later; or (ii) if the amount of interest is less than $1. (c) A payment not made incident to a bona fide and orderly discharge of an actual tax liability or one reasonably assumed to be imposed by this chapter is not considered an overpayment with respect to which interest is allowable.

History: En. Sec. 2, Ch. 14, L. 1983; amd. Sec. 28, Ch. 594, L. 2005.



15-38-112. Statute of limitations.

15-38-112. Statute of limitations. (1) Except as otherwise provided in this section, no deficiency may be assessed or collected with respect to the year for which a return is filed unless the notice of additional tax proposed to be assessed is mailed within 5 years from the date the return was filed. For the purposes of this section, a return filed before the last day prescribed for filing is considered as filed on the last day. If the taxpayer, before the expiration of the period prescribed for assessment of the tax, consents in writing to an assessment after that time, the tax may be assessed at any time prior to the expiration of the period agreed upon. (2) No refund or credit may be allowed or paid with respect to the year for which a return is filed after 5 years from the last day prescribed for filing the return or after 1 year from the date of the overpayment, whichever period expires later, unless before the expiration of the period the taxpayer files a claim therefor or the department of revenue has determined the existence of the overpayment and has approved the refund or credit thereof. If the taxpayer has agreed in writing under the provisions of subsection (1) to extend the time within which the department may propose an additional assessment, the period within which a claim for refund or credit may be filed or a credit or refund allowed if no claim is filed is automatically extended. (3) If a return is required to be filed and the taxpayer fails to file the return, the tax may be assessed or an action to collect the tax may be brought at any time. If a return is required to be filed and the taxpayer files a fraudulent return, the 5-year period provided for in subsection (1) does not begin until discovery of the fraud by the department.

History: En. Sec. 1, Ch. 194, L. 1983.



15-38-113. Exemption from resource indemnity and ground water assessment tax.

15-38-113. Exemption from resource indemnity and ground water assessment tax. The following persons are exempt from the resource indemnity and ground water assessment tax: (1) a person who has paid the license tax on a metal mine under the provisions of Title 15, chapter 37, part 1; (2) a person who has paid the tax on oil and natural gas production under the provisions of Title 15, chapter 36, part 3; (3) a person who holds a permit pursuant to Title 82, chapter 4, part 4, and is subject to the fee provided for in 82-4-437(2); or (4) a county, city, or town that holds a permit pursuant to Title 82, chapter 4, part 4.

History: En. Sec. 11, Ch. 672, L. 1989; amd. Sec. 17, Ch. 769, L. 1991; amd. Sec. 8, Ch. 522, L. 2003; amd. Sec. 4, Ch. 477, L. 2009.



15-38-114. through reserved.

15-38-114 through 15-38-120 reserved.



15-38-121. Certain royalties exempt.

15-38-121. Certain royalties exempt. Exempt from taxation are royalties received by: (1) an Indian tribe with respect to mineral production pursuant to a lease entered into under the Indian Mineral Leasing Act of 1938, 25 U.S.C. 396a through 396g; (2) the United States as trustee for individual Indians; and (3) the United States, the state of Montana, or a county or municipal government.

History: En. Sec. 1, Ch. 536, L. 1989; amd. Sec. 1, Ch. 92, L. 1991; amd. Sec. 35, Ch. 451, L. 1995.



15-38-122. through reserved.

15-38-122 through 15-38-124 reserved.



15-38-125. Gross value of product for coal.

15-38-125. Gross value of product for coal. As used in this part when referring to coal, "gross value of product" is determined by multiplying the contract sales price, as defined in 15-35-102, by the tonnage produced.

History: En. Sec. 3, Ch. 520, L. 1991.



15-38-126. Gross value of product for talc.

15-38-126. Gross value of product for talc. As used in this part, when referring to talc, "gross value of product" is the gross yield or value of talc as determined in 15-23-515(2).

History: En. Sec. 2, Ch. 531, L. 1989.



15-38-127. Gross value of product for vermiculite.

15-38-127. Gross value of product for vermiculite. As used in this part, when referring to vermiculite, "gross value of product" is the gross yield or value of vermiculite as determined in 15-23-516(2).

History: En. Sec. 2, Ch. 695, L. 1991.



15-38-128. Gross value of product for limestone.

15-38-128. Gross value of product for limestone. As used in this part, when referring to limestone, "gross value of product" is the gross yield or value as determined in 15-23-517(2).

History: En. Sec. 2, Ch. 506, L. 1993.



15-38-129. Gross value of product for industrial garnets and byproducts.

15-38-129. Gross value of product for industrial garnets and byproducts. As used in this part, when referring to industrial garnets and associated byproducts, "gross value of product" is the gross yield or value as determined in 15-23-518(2).

History: En. Sec. 2, Ch. 397, L. 1995.



15-38-130. through reserved.

15-38-130 through 15-38-135 reserved.



15-38-136. Terminated.

15-38-136. Terminated. Sec. 39, Ch. 15, Sp. L. July 1992.

History: En. Sec. 9, Ch. 15, Sp. L. July 1992; amd. Sec. 10, Ch. 455, L. 1993.






Part 2. Resource Indemnity Trust Fund

15-38-201. Creation of resource indemnity trust fund.

15-38-201. Creation of resource indemnity trust fund. For the purpose of carrying out this chapter, there is a resource indemnity trust fund in the amount of $100 million. The resource indemnity trust fund must be credited with all money received as provided in this chapter.

History: En. 84-7004 by Sec. 4, Ch. 497, L. 1973; R.C.M. 1947, 84-7004; amd. Sec. 5, Ch. 281, L. 1983; amd. Sec. 81, Ch. 42, L. 1997; amd. Sec. 1, Ch. 444, L. 1997.



15-38-202. Investment of resource indemnity trust fund -- expenditure -- minimum balance.

15-38-202. Investment of resource indemnity trust fund -- expenditure -- minimum balance. (1) All money paid into the resource indemnity trust fund must be invested at the discretion of the board of investments. Only the net earnings, excluding unrealized gains and losses, may be appropriated and expended until the fund balance, excluding unrealized gains and losses, reaches $100 million. After the fund balance reaches $100 million, all net earnings, excluding unrealized gains and losses, and all receipts may be appropriated by the legislature and expended, provided that the fund balance, excluding unrealized gains and losses, may never be less than $100 million. (2) (a) At the beginning of each fiscal year, there is allocated from the interest income of the resource indemnity trust fund: (i) $3.5 million to be deposited in the natural resources projects state special revenue account, established in 15-38-302, for the purpose of making grants; (ii) $300,000 to be deposited in the ground water assessment account established in 85-2-905; (iii) $500,000 to the department of fish, wildlife, and parks for the purposes of 87-1-283. The future fisheries review panel shall approve and fund qualified mineral reclamation projects before other types of qualified projects. (b) At the beginning of each biennium, there is allocated from the interest income of the resource indemnity trust fund: (i) an amount not to exceed $50,000 to be deposited in the oil and gas production damage mitigation account pursuant to the conditions of 82-11-161; (ii) $500,000 to be deposited in the water storage state special revenue account created by 85-1-631; and (iii) $175,000 to be deposited in the environmental contingency account established in 75-1-1101. (c) The remainder of the interest income is allocated as follows: (i) Sixty-five percent of the interest income of the resource indemnity trust fund must be allocated to the natural resources operations state special revenue account established in 15-38-301. (ii) Twenty-six percent of the interest income of the resource indemnity trust fund must be allocated to the hazardous waste/CERCLA special revenue account provided for in 75-10-621. (iii) Nine percent of the interest income of the resource indemnity trust fund must be allocated to the environmental quality protection fund provided for in 75-10-704. (3) Any formal budget document prepared by the legislature or the executive branch that proposes to appropriate funds other than as provided for by the allocations in subsection (2) must specify the amount of money from each allocation that is proposed to be diverted and the proposed use of the diverted funds. A formal budget document includes a printed and publicly distributed budget proposal or recommendation, an introduced bill, or a bill developed during the legislative appropriation process or otherwise during a legislative session.

History: En. 84-7009 by Sec. 9, Ch. 497, L. 1973; R.C.M. 1947, 84-7009; amd. Sec. 44, Ch. 505, L. 1981; amd. Sec. 6, Ch. 241, L. 1983; amd. Sec. 6, Ch. 281, L. 1983; amd. Sec. 1, Ch. 716, L. 1985; amd. Sec. 1, Ch. 408, L. 1987; amd. Secs. 12, 18, Ch. 418, L. 1987; amd. Secs. 1, 5, Ch. 555, L. 1987; amd. Sec. 1, Ch. 530, L. 1989; amd. Sec. 12, Ch. 672, L. 1989; amd. Secs. 3, 4, Ch. 478, L. 1993; amd. Sec. 12, Ch. 613, L. 1993; amd. Sec. 36, Ch. 451, L. 1995; amd. Sec. 2, Ch. 577, L. 1995; amd. Sec. 82, Ch. 42, L. 1997; amd. Sec. 3, Ch. 415, L. 1997; amd. Sec. 2, Ch. 444, L. 1997; amd. Sec. 5, Ch. 144, L. 1999; amd. Secs. 1, 2, Ch. 497, L. 1999; amd. Sec. 3, Ch. 529, L. 1999; amd. Sec. 5, Ch. 34, L. 2001; amd. Sec. 2, Ch. 61, L. 2001; amd. Sec. 6, Ch. 20, Sp. L. August 2002; amd. Sec. 9, Ch. 522, L. 2003; amd. Sec. 4, Ch. 432, L. 2007; amd. Sec. 1, Ch. 288, L. 2009.



15-38-203. Use of funds.

15-38-203. Use of funds. (1) Any funds made available under this chapter must be used and expended to improve the total environment and rectify damage to the environment. (2) Funding under this chapter must be prioritized so as to maximize the funds available for on-the-ground projects and programs in Montana communities that address the impacts of natural resource development and improve the total environment, while minimizing the use of the funds available under this chapter for the operations of state government.

History: En. 84-7010 by Sec. 10, Ch. 497, L. 1973; R.C.M. 1947, 84-7010; (2)En. Sec. 7, HB 922, L. 1985; amd. Sec. 3, Ch. 444, L. 1997; amd. Sec. 5, Ch. 432, L. 2007.






Part 3. Natural Resources Accounts

15-38-301. Natural resources operations state special revenue account created -- revenue allocated -- appropriations from account.

15-38-301. Natural resources operations state special revenue account created -- revenue allocated -- appropriations from account. (1) There is a natural resources operations state special revenue account within the state special revenue fund established in 17-2-102. (2) Except to the extent required to be credited to the renewable resource loan debt service fund pursuant to 85-1-603, there must be paid into the natural resources operations state special revenue account: (a) the interest income of the resource indemnity trust fund as provided in and subject to the conditions of 15-38-202; (b) the metal mines license tax proceeds as provided in 15-37-117(1)(d); (c) the oil and natural gas production tax as provided in 15-36-331; (d) any fees or charges collected by the department pursuant to 85-1-616 for the servicing of loans, including arrangements for obtaining security interests; and (e) fund transfers by the legislature. (3) Appropriations may be made from the natural resources operations state special revenue account for administrative expenses, including salaries and expenses for personnel and equipment, office space, and other expenses necessarily incurred in the administration of natural resources operations.

History: En. Sec. 27, Ch. 432, L. 2007; amd. Sec. 8, Ch. 486, L. 2009.



15-38-302. Natural resources projects state special revenue account created -- revenue allocated -- limitations on appropriations from account.

15-38-302. Natural resources projects state special revenue account created -- revenue allocated -- limitations on appropriations from account. (1) There is a natural resources projects state special revenue account within the state special revenue fund established in 17-2-102. (2) There must be paid into the natural resources projects state special revenue account money allocated from: (a) the interest income of the resource indemnity trust fund under the provisions of 15-38-202; (b) the resource indemnity and ground water assessment tax under the provisions of 15-38-106; (c) the oil and natural gas production tax as provided in 15-36-331; and (d) the excess of the coal severance tax proceeds allocated by 85-1-603 to the renewable resource loan debt service fund above debt service requirements as provided in and subject to the conditions of 85-1-619. (3) Appropriations may be made from the natural resources projects state special revenue account for grants and loans for designated projects and the activities authorized in 85-1-602 and 90-2-1102.

History: En. Sec. 28, Ch. 432, L. 2007.









CHAPTER 39. TAXATION OF BENTONITE

Part 1. General Provisions

15-39-101. Production tax rates imposed on bentonite production.

15-39-101. Production tax rates imposed on bentonite production. (1) The production of bentonite is taxed as provided in this section. The tax is distributed as provided in 15-39-110. (2) (a) Except as provided in subsection (3), the tax on bentonite is on the gross yield of bentonite produced, measured in tons before crushing and drying, by the owner or operator within the exterior boundaries of an elementary school district. The tax is computed according to the following annual production schedule: (i) on the first 80,000 tons produced in excess of the amount exempted in subsection (3), $1.56 a ton; (ii) on the next 150,000 tons produced, $1.50 a ton; (iii) on the next 250,000 tons produced, $1.40 a ton; (iv) on the next 500,000 tons produced, $1.25 a ton; (v) on production in excess of 1 million tons, $1 a ton. (b) For tax years beginning after December 31, 2009, the dollar amounts referred to in the schedule in subsections (2)(a)(i) through (2)(a)(v) must be adjusted by the department by multiplying each dollar amount by the quotient of the PCE for the first quarter of the year previous to the tax year for which the tax is being calculated, divided by the PCE for the first quarter of the 2009 tax year. (c) For the purposes of this section: (i) "PCE" has the meaning provided in 15-23-515; and (ii) "ton" means 2,000 pounds. (3) The first 20,000 tons produced in a calendar year are exempt from taxation.

History: En. Sec. 1, Ch. 559, L. 2005.



15-39-102. Semiannual payment of tax -- statement -- authority of department.

15-39-102. Semiannual payment of tax -- statement -- authority of department. (1) (a) The bentonite production tax imposed under 15-39-101 and the tax on royalties under 15-39-103 must be paid in semiannual installments for the semiannual periods ending, respectively, June 30 and December 31 of each year, and the amount of the tax for each semiannual period must be paid to the department within 45 days after the end of each semiannual period. The owner or operator of the bentonite mine shall pay the production tax and the tax on royalty interests. (b) Unless otherwise provided in a contract or lease, the pro rata share of any royalty owner must be deducted from any settlements under the lease or leases or division of proceeds orders or contracts. (2) The owner or operator shall complete on forms prescribed by the department a statement showing: (a) the name and address of the owner or lessee or operator of the mine, together with the names and addresses of any persons owning or claiming any royalty interest in the mineral product of the mine or the proceeds derived from the sale of products, and the amount or amounts paid or yielded as royalty to each of the persons during the period covered by the statement; (b) the description and location of the mine or mines; (c) the number of tons of bentonite extracted, produced, and treated or sold from the mine during the period covered by the statement; (d) the amount and character of the bentonite and the yield of the bentonite from the mine before crushing and drying, measured in tons, yielded to the person engaged in mining and to each royalty holder, if any, during the period covered by the statement; and (e) the gross yield of value in dollars and cents. (3) The statement must be signed by the individual or the president, vice president, treasurer, assistant treasurer, or authorized agent of the association, corporation, joint-stock company, or syndicate making the statement. (4) The statement must be accompanied by the tax due. (5) The tax collected under this section must be deposited in the state special revenue fund for distribution as provided in 15-39-110. (6) For the purpose of determining compliance with the provisions of this part, the department is authorized to examine or cause to be examined any books, papers, records, or memoranda relevant to making a determination of the amount of tax due, whether the books, papers, records, or memoranda are the property of or in the possession of the person filing the return or another person. In determining compliance, the department may use statistical sampling and other sampling techniques consistent with generally accepted auditing standards. The department may also: (a) require the attendance of a person having knowledge or information relevant to a statement; (b) compel the production of books, papers, records, or memoranda by the person required to attend; (c) implement the provisions of 15-1-703 if the department determines that the collection of the tax is or may be jeopardized because of delay; (d) take testimony on matters material to the determination; and (e) administer oaths or affirmations.

History: En. Sec. 2, Ch. 559, L. 2005.



15-39-103. Taxation of royalties.

15-39-103. Taxation of royalties. All royalty amounts paid or apportioned in kind to royalty owners for which the statement is made under 15-39-102 are taxed at 15% of the amount paid or apportioned in kind to the royalty owner and are paid as provided in 15-39-102.

History: En. Sec. 3, Ch. 559, L. 2005.



15-39-104. Examination of statement -- adjustments -- delivery of notices and demands.

15-39-104. Examination of statement -- adjustments -- delivery of notices and demands. (1) If the department determines that the amount of tax due is different from the amount reported, the amount of tax computed on the basis of the examination conducted pursuant to 15-39-102 constitutes the tax to be paid. (2) If the tax due exceeds the amount of tax reported as due on the taxpayer's statement, the excess must be paid to the department within 30 days after notice of the amount and demand for payment are mailed or delivered to the person making the statement unless the taxpayer files a timely objection as provided in 15-1-211. If the amount of the tax found due by the department is less than that reported as due on the statement and has been paid, the excess must be credited or, if no tax liability exists or is likely to exist, refunded to the person making the statement. (3) The notice and demand provided for in this section must contain a statement of the computation of the tax and interest and must be: (a) sent by mail to the taxpayer at the address given in the taxpayer's statement, if any, or to the taxpayer's last-known address; or (b) served personally upon the taxpayer. (4) A taxpayer filing an objection to the demand for payment is subject to and governed by the uniform tax review procedure provided in 15-1-211.

History: En. Sec. 4, Ch. 559, L. 2005.



15-39-105. Penalties and interest for violation.

15-39-105. Penalties and interest for violation. (1) (a) A person who fails to file a statement as required by 15-39-102 must be assessed a penalty as provided in 15-1-216. The department may waive the penalty as provided in 15-1-206. (b) A person who fails to file the statement required by 15-39-102 and to pay the tax on or before the due date must be assessed a penalty and interest as provided in 15-1-216. The department may waive any penalty pursuant to 15-1-206. (2) A person who purposely fails to pay the tax when due must be assessed an additional penalty as provided in 15-1-216.

History: En. Sec. 5, Ch. 559, L. 2005; amd. Sec. 12, Ch. 44, L. 2007; amd. Sec. 3, Ch. 364, L. 2009.



15-39-106. Authority to collect delinquent taxes.

15-39-106. Authority to collect delinquent taxes. (1) (a) The department shall collect taxes that are delinquent as determined under this part. (b) If a tax imposed by this part or any portion of the tax is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. (2) In addition to any other remedy, in order to collect delinquent taxes after the time for appeal has expired, the department may direct the offset of tax refunds or other funds that are due to the taxpayer from the state, except wages subject to the provisions of 25-13-614 and retirement benefits. (3) As provided in 15-1-705, the taxpayer has the right to a review on the tax liability prior to any offset by the department. (4) The department may file a claim for state funds on behalf of the taxpayer if a claim is required before funds are available for offset.

History: En. Sec. 6, Ch. 559, L. 2005.



15-39-107. Interest on deficiency -- penalty.

15-39-107. Interest on deficiency -- penalty. (1) Interest accrues on unpaid or delinquent taxes as provided in 15-1-216. The interest must be computed from the date on which the statement and tax were originally due. (2) If the payment of a tax deficiency is not made within 60 days after it is due and payable and if the deficiency is due to negligence on the part of the taxpayer but without fraud, the penalty imposed by 15-1-216(2) must be added to the amount of the deficiency.

History: En. Sec. 7, Ch. 559, L. 2005; amd. Sec. 13, Ch. 44, L. 2007.



15-39-108. Limitations.

15-39-108. Limitations. (1) Except in the case of a person who purposely or knowingly, as those terms are defined in 45-2-101, files a false or fraudulent statement violating the provisions of this part, a deficiency may not be assessed or collected with respect to a tax period for which a statement is filed unless the notice of additional tax proposed to be assessed is mailed to or personally served upon the taxpayer within 5 years from the date on which the statement was filed. For purposes of this section, a statement filed before the last day prescribed for filing is considered to be filed on the last day. (2) If, before the expiration of the 5-year period prescribed in subsection (1) for assessment of the tax, the taxpayer consents in writing to an assessment after expiration of the 5-year period, a deficiency may be assessed at any time prior to the expiration of the period consented to.

History: En. Sec. 8, Ch. 559, L. 2005.



15-39-109. Credit or refund for overpayment -- refund from county -- interest on overpayment.

15-39-109. Credit or refund for overpayment -- refund from county -- interest on overpayment. (1) If the department determines that the amount of tax, penalty, or interest due for any semiannual period is less than the amount paid, the amount of the overpayment must be credited against any tax, penalty, or interest then due from the taxpayer and the balance refunded to the taxpayer or its successor through reorganization, merger, or consolidation or to its shareholders upon dissolution. (2) (a) The amount of an overpayment credited against any tax, penalty, or interest due for any tax period or any refund or portion of a refund, which has not been distributed pursuant to 15-39-110, must be withheld from the current distribution made pursuant to 15-39-110. (b) If the amount of the refund reduces the amount of tax previously distributed pursuant to 15-39-110 and if the current distribution, if any, is insufficient to offset the refund, then the department shall demand the amount of the refund from the county to which the tax was originally distributed. The county treasurer shall remit the amount demanded within 30 days of the receipt of notice from the department. (3) Except as provided in subsection (4), interest must be allowed on overpayments at the same rate as is charged on unpaid taxes provided in 15-1-216 beginning from the due date of the statement or from the date of overpayment, whichever date is later, to the date on which the department approves refunding or crediting of the overpayment. (4) (a) Interest may not accrue during any period in which the processing of a claim for refund is delayed more than 30 days by reason of failure of the taxpayer to furnish information requested by the department for the purpose of verifying the amount of the overpayment. (b) Interest is not allowed: (i) if the overpayment is refunded within 6 months from the date on which the statement is due or from the date on which the statement is filed, whichever is later; or (ii) if the amount of interest is less than $1.

History: En. Sec. 9, Ch. 559, L. 2005.



15-39-110. Distribution of taxes.

15-39-110. Distribution of taxes. (1) (a) For each semiannual period, the department shall determine the amount of tax, late payment interest, and penalties collected under this part from bentonite mines that produced bentonite before January 1, 2005. The tax is distributed as provided in subsections (2) through (9). (b) For each semiannual period, the department shall determine the amount of tax, late payment interest, and penalties collected under this part from bentonite mines that first began producing bentonite after December 31, 2004. The tax is distributed as provided in subsection (10). (2) The percentage of the tax determined under subsection (1)(a) and specified in subsections (3) through (9) is allocated according to the following schedule: (a) 2.33% to the state special revenue fund to be appropriated to the Montana university system for the purposes of the state tax levy as provided in 15-10-108; (b) 18.14% to the state general fund to be appropriated for the purposes of the tax levies as provided in 20-9-331, 20-9-333, and 20-9-360; (c) 3.35% to Carbon County to be distributed in proportion to current fiscal year mill levies in the taxing jurisdictions in which production occurs, except a distribution may not be made for county and state levies under 15-10-108, 20-9-331, 20-9-333, and 20-9-360; and (d) 76.18% to Carter County to be distributed in proportion to current fiscal year mill levies in the taxing jurisdictions in which production occurs, except a distribution may not be made for county and state levies under 15-10-108, 20-9-331, 20-9-333, and 20-9-360. (3) For the production of bentonite occurring after December 31, 2008, and before January 1, 2010, 60% of the tax determined under subsection (1)(a) must be distributed as provided in subsection (2) and 40% must be distributed as provided in subsection (10). (4) For the production of bentonite occurring after December 31, 2009, and before January 1, 2011, 50% of the tax determined under subsection (1)(a) must be distributed as provided in subsection (2) and 50% must be distributed as provided in subsection (10). (5) For the production of bentonite occurring after December 31, 2010, and before January 1, 2012, 40% of the tax determined under subsection (1)(a) must be distributed as provided in subsection (2) and 60% must be distributed as provided in subsection (10). (6) For the production of bentonite occurring after December 31, 2011, and before January 1, 2013, 30% of the tax determined under subsection (1)(a) must be distributed as provided in subsection (2) and 70% must be distributed as provided in subsection (10). (7) For the production of bentonite occurring after December 31, 2012, and before January 1, 2014, 20% of the tax determined under subsection (1)(a) must be distributed as provided in subsection (2) and 80% must be distributed as provided in subsection (10). (8) For the production of bentonite occurring after December 31, 2013, and before January 1, 2015, 10% of the tax determined under subsection (1)(a) must be distributed as provided in subsection (2) and 90% must be distributed as provided in subsection (10). (9) For the production of bentonite occurring in tax years beginning after December 31, 2014, 100% of the tax determined under subsection (1)(a) must be distributed as provided in subsection (10). (10) For the production of bentonite, 100% of the tax determined under subsection (1)(b) and the distribution percentages determined under subsections (3) through (9) are allocated according to the following schedule: (a) 1.30% to the state special revenue fund to be appropriated to the Montana university system for the purposes of the state tax levy as provided in 15-10-108; (b) 20.75% to the state general fund to be appropriated for the purposes of the tax levies as provided in 20-9-331, 20-9-333, and 20-9-360; (c) 77.95% to the county in which production occurred to be distributed in proportion to current fiscal year mill levies in the taxing jurisdictions in which production occurs, except a distribution may not be made for county and state levies under 15-10-108, 20-9-331, 20-9-333, and 20-9-360. (11) The department shall remit the amounts to be distributed in this section to the county treasurer by the following dates: (a) On or before October 1 of each year, the department shall remit the county's share of bentonite production tax payments received for the semiannual period ending June 30 of the current year to the county treasurer. (b) On or before April 1 of each year, the department shall remit the county's share of bentonite production tax payments received to the county treasurer for the semiannual period ending December 31 of the previous year. (12) (a) The department shall also provide to each county the amount of gross yield of value from bentonite, including royalties, for the previous calendar year. Thirty-three and one-third percent of the gross yield of value must be treated as taxable value for determining school district debt limits under 20-9-406. (b) The percentage amount of the gross yield of value determined under subsection (12)(a) must be treated as assessed value under 15-8-111 for the purposes of local government debt limits and other bonding provisions as provided by law. (13) The bentonite tax proceeds are statutorily appropriated, as provided in 17-7-502, to the department for distribution as provided in this section.

History: En. Sec. 10, Ch. 559, L. 2005; amd. Sec. 1, Ch. 89, L. 2007; amd. Sec. 6, Ch. 57, L. 2009; amd. Sec. 28, Ch. 128, L. 2011.



15-39-111. Administration -- rules.

15-39-111. Administration -- rules. The department shall: (1) administer and enforce the provisions of this part; (2) cause to be prepared and distributed forms and information that may be necessary to administer the provisions of this part; and (3) adopt rules that may be necessary or appropriate to administer and enforce the provisions of this part.

History: En. Sec. 11, Ch. 559, L. 2005.









CHAPTER 44. FOREST LANDS TAX

Part 1. General Provisions

15-44-101. Short title.

15-44-101. Short title. This part may be cited as the "Forest Lands Tax Act".

History: En. Sec. 1, Ch. 783, L. 1991.



15-44-102. Definitions.

15-44-102. Definitions. For the purposes of this part, unless the context requires otherwise, the following definitions apply: (1) "Culmination of mean annual increment" means the point of optimum net wood production on an acre of forest land. (2) "Cultivated Christmas trees" means Christmas trees that are grown on land prepared by intensive cultivation and tilling, such as by plowing or turning over the soil, and on which all unwanted plant growth is controlled for the exclusive purpose of raising Christmas trees. (3) "Department" means the department of revenue. (4) "Forest" means forest land and the timber on the land. (5) "Forest land" means contiguous land of 15 acres or more in one ownership that is capable of producing timber that can be harvested in commercial quantity and is producing timber unless the trees have been removed through harvest, including clearcuts, or by natural disaster, including but not limited to fire. Forest land includes land: (a) that has not been converted to another use; and (b) on which the annual net wood production equals or exceeds 25 cubic feet an acre at the culmination of mean annual increment. (6) "Forest productivity value" means the value of forest land for assessment purposes, which value is determined only on the basis of its potential to produce timber, other forest products, and associated agricultural products through an income approach provided for in 15-44-103. (7) "Harvest" means an activity related to the cutting or removal of timber for use or sale as a forest product. (8) "Landowner" means an individual, corporation, association, company, firm, joint venture, syndicate, or trust. (9) "Mean annual net wood production" means the average net usable volume of wood that 1 acre of forest land will grow in 1 year under average current and actual forest conditions and under current and reasonable management practices for each forest valuation zone established under 15-44-103. (10) "Stumpage value" means the amount that timber would sell for under an arm's-length transaction made in the ordinary course of business, expressed in terms of dollars per unit of measure. (11) (a) "Timber" means all wood growth on privately owned land, mature or immature, alive or dead, standing or down, that is capable of furnishing raw material used in the manufacture of lumber or other forest products. (b) The term does not include cultivated Christmas trees.

History: En. Sec. 2, Ch. 783, L. 1991; amd. Sec. 2, Ch. 297, L. 1997; amd. Sec. 182, Ch. 56, L. 2009.



15-44-103. Legislative intent -- value of forest lands -- valuation zones.

15-44-103. Legislative intent -- value of forest lands -- valuation zones. (1) In order to encourage landowners of private forest lands to retain and improve their holdings of forest lands, to promote better forest practices, and to encourage the investment of capital in reforestation, forest lands must be classified and assessed under the provisions of this section. (2) The forest productivity value of forest land must be determined by: (a) capitalizing the value of the mean annual net wood production at the culmination of mean annual increment plus other agriculture-related income, if any; less (b) annualized expenses, including but not limited to the establishment, protection, maintenance, improvement, and management of the crop over the rotation period. (3) To determine the forest productivity value of forest lands, the department shall: (a) divide the state into appropriate forest valuation zones, with each zone designated so as to recognize the uniqueness of marketing areas, timber types, growth rates, access, operability, and other pertinent factors of that zone; and (b) establish a uniform system of forest land classification that takes into consideration the productive capacity of the site to grow forest products and furnish other associated agricultural uses. (4) In computing the forest land productivity valuation for each forest valuation zone, the department shall determine the productive capacity value of all forest lands in each forest valuation zone using the formula V = I/R, where: (a) V is the per-acre forest productivity value of the forest land; (b) I is the per-acre net income of forest lands in each valuation zone and is determined by the department using the formula I = (M x SV) + AI - C, where: (i) I is the per-acre net income; (ii) M is the mean annual net wood production; (iii) SV is the stumpage value; (iv) AI is the per-acre agriculture-related income; and (v) C is the per-unit cost of the forest product and agricultural product produced, if any; and (c) R is the capitalization rate determined by the department as provided in subsection (6). (5) Net income must: (a) be calculated for each year of a base period, which is the most recent 5-year period for which data is available; (b) be based on a rolling average of stumpage value of timber harvested within the forest valuation zone and on the associated production cost data for the base period from sources considered appropriate by the department; and (c) include agriculture-related net income for the same time period as the period used to determine average stumpage values. (6) The capitalization rate must be calculated for each year of the base period and is the average capitalization rate determined by the department after consultation with the forest lands taxation advisory committee, plus the effective tax rate. The capitalization rate must be adopted by rule. However, the capitalization rate for each year of the base period for tax years 2009 through 2014 may not be less than 8%. (7) The effective tax rate must be calculated for each year of the base period by dividing the total estimated tax due on forest lands subject to the provisions of this section by the total forest value of those lands. (8) For the purposes of this section, if forest service sales are used in the determination of stumpage values, the department shall take into account purchaser road credits. (9) In determining the forest productivity value of forest lands and in computing the forest land valuation, the department shall use information and data provided by the university of Montana-Missoula. (10) (a) There is a forest lands taxation advisory committee consisting of: (i) four members with expertise in forest matters, one appointed by the majority leader of the senate, one by the minority leader of the senate, one by the majority leader of the house of representatives, and one by the minority leader of the house of representatives; and (ii) three members appointed by the governor, one who is an industrial forest landowner, one who is a nonindustrial forest landowner, and one who is a county commissioner. (b) The terms of the members expire on June 30 of the first year of each reappraisal cycle. (c) The advisory committee shall: (i) review data required by subsections (2) through (6), (8), and (9), including data on productivity value, stumpage value, wood production, capitalization rate, net income, and agriculture-related income; (ii) recommend to the department any adjustments to data if required by changes in government forest land programs, market conditions, or prevailing forest lands practices; (iii) recommend appropriate base periods and averaging methods to the department; (iv) verify for each forest valuation zone and forest land classification and subclassification under subsection (3) that the income determined in subsection (5) reasonably approximates that which the average Montana forest landowner could have attained; and (v) recommend forest land valuation techniques to the department.

History: En. Sec. 3, Ch. 783, L. 1991; amd. sec. 36, Ch. 308, L. 1995; amd. Sec. 3, Ch. 297, L. 1997; amd. Sec. 11, Ch. 483, L. 2009; amd. Sec. 6, Ch. 356, L. 2011.



15-44-104. Reduction in valuation on forest lands for trees destroyed by natural disaster.

15-44-104. Reduction in valuation on forest lands for trees destroyed by natural disaster. (1) Forest lands upon which, at any time after December 31, 1993, trees are destroyed by fire, disease, insect infestation, or other natural disaster so that the lands affected will not meet minimum stocking requirements are eligible for a reduction in value for the first 20 tax years following the loss. (2) If a landowner shows to the department's satisfaction that the landowner's forest lands have been destroyed as provided in subsection (1), the department shall reduce the value of the forest land by 50% of the original forest productivity value per year.

History: En. Sec. 4, Ch. 783, L. 1991.



15-44-105. Administration -- rules.

15-44-105. Administration -- rules. The department shall: (1) administer and enforce the provisions of this part; (2) arrange for the preparation and distribution of forms and information necessary to administer the provisions of this part; and (3) promulgate rules necessary to administer and enforce the provisions of this part.

History: En. Sec. 5, Ch. 783, L. 1991.









CHAPTER 50. PUBLIC CONTRACTOR'S FEES AND TAX

Part 1. General Provisions

15-50-101. Definitions.

15-50-101. Definitions. As used in this chapter, the following definitions apply: (1) "Department" means the department of revenue as provided in 2-15-1301. (2) "Gross receipts" means all receipts from sources within the state, whether in the form of money, credits, or other valuable consideration, received from, engaging in, or conducting a business, without deduction on account of the cost of the property sold, the cost of the materials used, labor or service cost, interest paid, taxes, losses, or any other expense whatsoever. However, gross receipts does not include cash discounts allowed and taken on sales and sales refunds, either in cash or by credit, uncollectible accounts written off from time to time, or payments received in final liquidation of accounts included in the gross receipts of any previous return made by the person. (3) (a) "Public contractor" means any person who submits a proposal to perform or enters into a contract for performing public construction work in the state with the federal government or state of Montana; with any board, commission, or department of the state; with any board of county commissioners, any city or town council, or any agency of any of them; or with any other public board, body, commission, or agency authorized to let or award contracts for any public work when the contract cost, value, or price exceeds the sum of $5,000. (b) The term public contractor includes subcontractors undertaking to perform work covered by the original contract or any part of the contract when the contract cost, value, or price exceeds the sum of $5,000.

History: En. Sec. 1, Ch. 195, L. 1967; amd. Sec. 12, Ch. 52, L. 1977; R.C.M. 1947, 84-3501(3); MCA 1981, 15-50-101; redes. 37-71-101 by Code Commissioner, 1983; Sec. 37-71-101(3), MCA 1983; redes. 15-50-101 by Code Commissioner, 1985; amd. Sec. 1, Ch. 558, L. 1995; amd. Sec. 37, Ch. 51, L. 1999.



15-50-102. Renumbered .

15-50-102. Renumbered . 37-71-102, Code Commissioner, 1983.



15-50-103. Renumbered .

15-50-103. Renumbered . 37-71-103, Code Commissioner, 1983.



15-50-104. Renumbered .

15-50-104. Renumbered . 37-71-104, Code Commissioner, 1983.



15-50-105. Renumbered .

15-50-105. Renumbered . 37-71-105, Code Commissioner, 1983.






Part 2. Tax on Contractors

15-50-201. Renumbered .

15-50-201. Renumbered . 37-71-201, Code Commissioner, 1983.



15-50-202. Renumbered .

15-50-202. Renumbered . 37-71-202, Code Commissioner, 1983.



15-50-203. Renumbered .

15-50-203. Renumbered . 37-71-203, Code Commissioner, 1983.



15-50-204. Renumbered .

15-50-204. Renumbered . 37-71-204, Code Commissioner, 1983.



15-50-205. Tax imposed on gross receipts from public contracts.

15-50-205. Tax imposed on gross receipts from public contracts. (1) A public contractor, unless the contractor constructs or works on a federal research facility, shall pay to the department a license fee in a sum equal to 1% of the gross receipts, as defined in 15-50-101, from public contracts during the income year in which the public contractor receives payment. (2) The license fee must be computed upon the basis of the entire contract for each separate contract let by any of the public bodies as provided for in 15-50-206.

History: En. Sec. 5, Ch. 178, L. 1935; re-en. Sec. 2433.5, R.C.M. 1935; amd. Sec. 1, Ch. 113, L. 1939; amd. Sec. 2, Ch. 195, L. 1967; amd. Sec. 1, Ch. 180, L. 1974; R.C.M. 1947, 84-3505(part); amd. Sec. 7, Ch. 240, L. 1983; amd. Sec. 1, Ch. 741, L. 1985; amd. Sec. 2, Ch. 558, L. 1995; amd. Sec. 36, Ch. 114, L. 2003.



15-50-206. Withholding license fee from payments -- refunds.

15-50-206. Withholding license fee from payments -- refunds. (1) The prime contractor shall withhold the 1% license fee from payments to subcontractors and inform the department on prescribed forms of the amount of the 1% license fee in the prime contractor's account to be allocated and transferred to the subcontractor. The notification to transfer portions of the 1% license fee must be filed within 30 days after each payment is made to subcontractors. If any prime contractor fails to file the required allocation and transfer report at the time required under the provisions of this chapter, a penalty computed at the rate of 10% of the 1% license fee withheld from subcontractors is due from the prime contractor. (2) The state, county, city, or any agency or department of the state, county, or city for whom the contractor is performing public work shall withhold, in addition to other amounts withheld as provided by law, 1% of all payments due the contractor and shall transmit that money to the department. If the 1% of gross receipts, as defined in 15-50-101, is not withheld as provided, the contractor shall make payment of these amounts to the department within 30 days after the date on which the contractor receives each increment of payment for work performed by the contractor. (3) Any overpayment of the 1% of gross receipts, as defined in 15-50-101, withheld or paid by any contractor must be refunded by the department at the end of the income year upon written application.

History: (1)En. Sec. 5, Ch. 178, L. 1935; re-en. Sec. 2433.5, R.C.M. 1935; amd. Sec. 1, Ch. 113, L. 1939; amd. Sec. 2, Ch. 195, L. 1967; amd. Sec. 1, Ch. 180, L. 1974; Sec. 84-3505, R.C.M. 1947; (2), (3)En. Sec. 3, Ch. 195, L. 1967; amd. Sec. 144, Ch. 516, L. 1973; Sec. 84-3513, R.C.M. 1947; R.C.M. 1947, 84-3505(part), 84-3513; amd. Sec. 8, Ch. 240, L. 1983; amd. Sec. 3, Ch. 558, L. 1995; amd. Sec. 37, Ch. 114, L. 2003.



15-50-207. Credit against other taxes -- credit for personal property taxes and certain fees.

15-50-207. Credit against other taxes -- credit for personal property taxes and certain fees. (1) (a) The additional license fees withheld or otherwise paid as provided in this chapter may be used as a credit on the contractor's corporate income tax provided for in chapter 31 of this title or on the contractor's income tax provided for in chapter 30, depending upon the type of tax the contractor is required to pay under the laws of the state. (b) The credit allowed under this subsection (1) may be used as a carryforward against taxes imposed by chapter 30 or 31 for the 5 succeeding tax years. The entire amount of the credit not used in the year earned must be carried first to the earliest tax year in which the credit may be applied and then to each succeeding tax year. (2) Personal property taxes and the fee in lieu of tax on buses, trucks having a manufacturer's rated capacity of more than 1 ton, or truck tractors, as provided in 61-3-529, and the registration fee on light vehicles, as provided in 61-3-321(2) and 61-3-562, paid in Montana on any personal property or vehicle of the contractor that is used in the business of the contractor and is located within this state may be credited against the license fees required under this chapter. However, in computing the tax credit allowed by this section against the contractor's income tax or corporate income tax, the tax credit against the license fees required under this chapter may not be considered as license fees paid for the purpose of the income tax or corporate income tax credit.

History: En. Sec. 4, Ch. 195, L. 1967; R.C.M. 1947, 84-3514; amd. Sec. 22, Ch. 614, L. 1981; amd. Sec. 12, Ch. 516, L. 1985; amd. Sec. 14, Ch. 611, L. 1987; amd. Sec. 8, Ch. 496, L. 1997; amd. Sec. 11, Ch. 515, L. 1999; amd. Sec. 1, Ch. 454, L. 2005; amd. Sec. 15, Ch. 542, L. 2005; amd. Sec. 32, Ch. 268, L. 2013.



15-50-208. through reserved.

15-50-208 through 15-50-210 reserved.



15-50-211. Renumbered .

15-50-211. Renumbered . 37-71-211, Code Commissioner, 1983.



15-50-212. Renumbered .

15-50-212. Renumbered . 37-71-212, Code Commissioner, 1983.



15-50-213. Renumbered .

15-50-213. Renumbered . 37-71-213, Code Commissioner, 1983.






Part 3. Contractor's Tax Return

15-50-301. Rules for contractor's return.

15-50-301. Rules for contractor's return. The department shall establish rules requiring public contractors to file a contractor's return showing public works contracts performed during a calendar year.

History: (1)En. Sec. 5, Ch. 195, L. 1967; amd. Sec. 145, Ch. 516, L. 1973; R.C.M. 1947, 84-3515(part); (2)En. Sec. 6, Ch. 195, L. 1967; amd. Sec. 146, Ch. 516, L. 1973; R.C.M. 1947, 84-3516; Sec. 37-71-302(2), MCA 1983; redes. 15-50-301(2) by Code Commissioner, 1985; amd. Sec. 4, Ch. 108, L. 2001.



15-50-302. Renumbered .

15-50-302. Renumbered . 37-71-301, Code Commissioner, 1983.



15-50-303. Renumbered .

15-50-303. Renumbered . 37-71-302, Code Commissioner, 1983.



15-50-304. Statute of limitations.

15-50-304. Statute of limitations. (1) Except as otherwise provided in this section, no deficiency may be assessed or collected with respect to the year for which a public contractor's gross receipts tax return is filed unless the notice of additional tax proposed to be assessed is mailed within 5 years from the date the return was filed. For the purposes of this section, a return filed before the last day prescribed for filing is considered filed on the last day. If the taxpayer, before the expiration of the 5-year period, consents in writing to an assessment after that time, the tax may be assessed at any time prior to the expiration of the period agreed upon. (2) No refund or credit may be allowed or paid with respect to the year for which a return is filed after 5 years from the last day prescribed for filing the return or after 1 year from the date of the overpayment, whichever period expires later, unless before the expiration of the period the taxpayer files a claim therefor or the department of revenue determines the existence of the overpayment and approves the refund or credit thereof. If the taxpayer agrees in writing under the provisions of subsection (1) to extend the time within which the department may propose an additional assessment, the period within which a claim for refund or credit may be filed or a credit or refund allowed if no claim is filed is automatically extended. (3) If a return is required to be filed and the taxpayer fails to file the return, the tax may be assessed or an action to collect the tax may be brought at any time. If the return is required to be filed and the taxpayer files a fraudulent return, the 5-year period provided for in subsection (1) does not begin until discovery by the department of the fraud.

History: En. Sec. 1, Ch. 437, L. 1985.



15-50-305. and reserved.

15-50-305 through 15-50-306 reserved.



15-50-307. Inspection of books of contractor.

15-50-307. Inspection of books of contractor. The books and records of a public contractor must be subject to inspection by the department during reasonable hours.

History: En. Sec. 4, Ch. 558, L. 1995.



15-50-308. Estimation of tax upon failure to file statement or pay tax -- penalty and interest -- notice.

15-50-308. Estimation of tax upon failure to file statement or pay tax -- penalty and interest -- notice. (1) If a person fails to file the statement required by 15-50-206 within the time required or fails to pay the tax required by this chapter on or before the date payment is due, the department shall determine as best it may the total gross income of the person from its contracting business within this state during the quarter. (2) The department shall compute the amount of license taxes due, including penalty and interest as provided in 15-1-216, from the person and shall mail to the person a letter and tax assessment statement setting forth the amount of delinquent license tax, penalty, and interest due. The letter must advise that if payment is not made, a warrant for distraint may be filed.

History: En. Sec. 5, Ch. 558, L. 1995; amd. Sec. 29, Ch. 594, L. 2005.



15-50-309. Penalty and interest for delinquency -- waiver.

15-50-309. Penalty and interest for delinquency -- waiver. (1) License taxes due under this chapter become delinquent if not paid within 30 days after payment to the contractor. The department shall add to the amount of all delinquent license taxes penalty and interest as provided in 15-1-216. (2) Penalties imposed by 15-1-216 may be waived by the department pursuant to 15-1-206.

History: En. Sec. 6, Ch. 558, L. 1995; amd. Sec. 32, Ch. 427, L. 1999.



15-50-310. Warrant for distraint.

15-50-310. Warrant for distraint. If all or part of the tax imposed by this chapter is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. The resulting lien has precedence over any claim, lien, or demand that is filed and recorded after the warrant is issued.

History: En. Sec. 7, Ch. 558, L. 1995.



15-50-311. Disposal of license taxes.

15-50-311. Disposal of license taxes. License taxes collected under this chapter must be deposited by the department with the state treasurer, who shall, in accordance with the provisions of 17-2-124, credit the license taxes to the state general fund.

History: En. Sec. 8, Ch. 558, L. 1995; amd. Sec. 6, Ch. 475, L. 2007.









CHAPTER 51. ELECTRICAL ENERGY PRODUCER'S LICENSE TAX

Part 1. General Provisions

15-51-101. Rate of tax -- electrical energy producers.

15-51-101. Rate of tax -- electrical energy producers. In addition to the license tax now provided by law, each person or other organization now engaged in the generation, manufacture, or production of electricity and electrical energy in the state of Montana, either through waterpower or by any other means, for barter, sale, or exchange (and hereinafter referred to as the "producer") shall on or before the 30th day after each calendar quarter, quarterly periods ending March 31, June 30, September 30, and December 31, render a statement to the department of revenue showing the gross amount, except for actual and necessary plant use, required to produce the energy of electricity and electrical energy produced, manufactured, or generated during the preceding calendar quarter without any deduction and shall pay a license tax thereon in the sum of $.0002 per kilowatt hour on all such electricity and electrical energy generated, manufactured, or produced, measured at the place of production and as shown on the statement required in the manner and within the time hereinafter provided.

History: En. Sec. 1, Ch. 51, Ex. L. 1933; re-en. Sec. 2343.1, R.C.M. 1935; amd. Sec. 1, Ch. 83, L. 1937; amd. Sec. 1, Ch. 214, L. 1957; amd. Sec. 1, Ch. 5, Ex. L. 1969; amd. Sec. 1, Ch. 391, L. 1971; amd. Sec. 69, Ch. 516, L. 1973; amd. Sec. 4, Ch. 52, L. 1977; amd. Sec. 1, Ch. 401, L. 1977; R.C.M. 1947, 84-1601.



15-51-102. Payment of tax -- may be itemized on customers' bills.

15-51-102. Payment of tax -- may be itemized on customers' bills. The license tax must be remitted with the statement and paid on or before the 30th day of the month after each calendar quarter. A customer's bill or statement may contain an itemized amount of the tax imposed by 15-51-101.

History: En. Sec. 2, Ch. 51, Ex. L. 1933; re-en. Sec. 2343.2, R.C.M. 1935; amd. Sec. 2, Ch. 5, Ex. L. 1969; amd. Sec. 2, Ch. 401, L. 1977; R.C.M. 1947, 84-1602; amd. Sec. 1, Ch. 199, L. 1999; amd. Sec. 28, Ch. 556, L. 1999.



15-51-103. Disposition of revenue -- penalty and interest on delinquency.

15-51-103. Disposition of revenue -- penalty and interest on delinquency. The department shall, in accordance with the provisions of 17-2-124, promptly remit the collected taxes to the state treasurer. Taxes not paid on the due date are delinquent, and penalty and interest must be added to the delinquent taxes as provided in 15-1-216.

History: En. Sec. 3, Ch. 51, Ex. L. 1933; amd. Sec. 20(F), Ch. 109, L. 1935; re-en. Sec. 2343.3, R.C.M. 1935; amd. Sec. 1, Ch. 83, L. 1937; amd. Sec. 6, Ch. 14, L. 1941; amd. Sec. 70, Ch. 516, L. 1973; amd. Sec. 3, Ch. 401, L. 1977; R.C.M. 1947, 84-1603; amd. Sec. 11, Ch. 455, L. 1993; amd. Sec. 15, Ch. 18, L. 1995; amd. Sec. 33, Ch. 427, L. 1999; amd. Sec. 7, Ch. 475, L. 2007.



15-51-104. Inspection of books of producer.

15-51-104. Inspection of books of producer. The books and records of an electrical energy producer must be subject to inspection by the department during reasonable hours.

History: En. Sec. 5, Ch. 51, Ex. L. 1933; re-en. Sec. 2343.5, R.C.M. 1935; amd. Sec. 72, Ch. 516, L. 1973; amd. Sec. 4, Ch. 401, L. 1977; R.C.M. 1947, 84-1605; amd. Sec. 124, Ch. 27, Sp. L. November 1993.



15-51-105. Repealed.

15-51-105. Repealed. Sec. 35, Ch. 581, L. 1979.

History: En. Sec. 8, Ch. 51, Ex. L. 1933; re-en. Sec. 2343.8, R.C.M. 1935; amd. Sec. 74, Ch. 516, L. 1973; amd. Sec. 6, Ch. 126, L. 1977; R.C.M. 1947, 84-1608.



15-51-106. Future producers to comply.

15-51-106. Future producers to comply. Any producer of electricity or electrical energy referred to in 15-51-101 who shall hereafter engage in the generation, production, or manufacture of electricity or electrical energy shall immediately upon purchasing or acquiring the plant or installing equipment therefor comply with the requirements of this chapter.

History: En. Sec. 7, Ch. 51, Ex. L. 1933; amd. Sec. 1, Ch. 20, L. 1935; re-en. Sec. 2343.7, R.C.M. 1935; R.C.M. 1947, 84-1607.



15-51-107. and reserved.

15-51-107 through 15-51-108 reserved.



15-51-109. Deficiency assessment -- review -- penalty and interest.

15-51-109. Deficiency assessment -- review -- penalty and interest. (1) If the department determines that the amount of tax due is greater than the amount disclosed by a return, it shall mail to the taxpayer a notice, pursuant to 15-1-211, of the additional tax proposed to be assessed. The taxpayer may seek review of the determination pursuant to 15-1-211. (2) Penalty and interest must be added to any deficiency assessment as provided in 15-1-216.

History: En. Sec. 1, Ch. 14, L. 1983; amd. Sec. 20, Ch. 811, L. 1991; amd. Sec. 34, Ch. 427, L. 1999; amd. Sec. 30, Ch. 594, L. 2005.



15-51-110. Credit for overpayment -- interest on overpayment.

15-51-110. Credit for overpayment -- interest on overpayment. (1) If the department determines that the amount of tax, penalty, or interest due for any year is less than the amount paid, the amount of the overpayment must be credited against any tax, penalty, or interest then due from the taxpayer and the balance refunded to the taxpayer or its successor through reorganization, merger, or consolidation or to its shareholders upon dissolution. (2) Except as provided in subsection (3), interest must be allowed on overpayments at the same rate as provided in 15-1-216 due from the due date of the return or from the date of overpayment, whichever is later, to the date the department approves refunding or crediting of the overpayment. (3) (a) Interest may not accrue during any period in which the processing of a claim for refund is delayed more than 30 days by reason of failure of the taxpayer to furnish information requested by the department for the purpose of verifying the amount of the overpayment. (b) Interest is not allowed: (i) if the overpayment is refunded within 6 months from the date the return is due or from the date the return is filed, whichever is later; or (ii) if the amount of interest is less than $1. (c) A payment not made incident to a bona fide and orderly discharge of an actual tax liability or one reasonably assumed to be imposed by this chapter may not be considered an overpayment with respect to which interest is allowable.

History: En. Sec. 2, Ch. 14, L. 1983; amd. Sec. 35, Ch. 427, L. 1999.



15-51-111. Procedure to compute tax in absence of statement -- waiver of penalty.

15-51-111. Procedure to compute tax in absence of statement -- waiver of penalty. (1) If any person fails to file any statement required by 15-51-101 within the time required, the department shall, after the time has expired, determine the number of KWH produced by the person in this state during the quarter and compute the amount of taxes due to the state from the person for the quarter and add penalty and interest as required by 15-1-216. The department shall mail to the person required to file a quarterly report and pay the tax a letter setting forth the amount of tax, penalty, and interest due, and the letter must contain a statement that if payment is not made, a warrant for distraint may be filed. (2) A penalty imposed by 15-1-216 may be waived by the department pursuant to 15-1-206.

History: En. 84-1610 by Sec. 5, Ch. 401, L. 1977; R.C.M. 1947, 84-1610; amd. Sec. 28, Ch. 581, L. 1979; amd. Sec. 23, Ch. 439, L. 1981; amd. Sec. 36, Ch. 427, L. 1999.



15-51-112. Warrant for distraint.

15-51-112. Warrant for distraint. If all or part of the tax imposed by this chapter is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. The resulting lien has precedence over any other claim, lien, or demand thereafter filed and recorded.

History: En. 84-1611 by Sec. 6, Ch. 401, L. 1977; R.C.M. 1947, 84-1611; amd. Sec. 24, Ch. 439, L. 1981.



15-51-113. Penalty for violation -- enforcement.

15-51-113. Penalty for violation -- enforcement. Any producer referred to in 15-51-101 who shall violate any of the provisions of this chapter or who shall fail to pay the license tax herein provided for or any part thereof when due shall be liable for three times the amount of the unpaid or delinquent tax in a civil action instituted for that purpose in a court of competent jurisdiction in the name of the state of Montana, and in such suit, upon application of the state, an injunction may be issued, without requiring any bond, restraining the defendant from continuing to produce electricity or electrical energy so long as the tax due hereunder from said defendant remains delinquent.

History: En. Sec. 9, Ch. 51, Ex. L. 1933; re-en. Sec. 2343.9, R.C.M. 1935; R.C.M. 1947, 84-1609.



15-51-114. Statute of limitations.

15-51-114. Statute of limitations. (1) Except as otherwise provided in this section, no deficiency may be assessed or collected with respect to the year for which a return is filed unless the notice of additional tax proposed to be assessed is mailed within 5 years from the date the return was filed. For the purposes of this section, a return filed before the last day prescribed for filing is considered as filed on the last day. If the taxpayer, before the expiration of the period prescribed for assessment of the tax, consents in writing to an assessment after that time, the tax may be assessed at any time prior to the expiration of the period agreed upon. (2) No refund or credit may be allowed or paid with respect to the year for which a return is filed after 5 years from the last day prescribed for filing the return or after 1 year from the date of the overpayment, whichever period expires later, unless before the expiration of the period the taxpayer files a claim therefor or the department of revenue has determined the existence of the overpayment and has approved the refund or credit thereof. If the taxpayer has agreed in writing under the provisions of subsection (1) to extend the time within which the department may propose an additional assessment, the period within which a claim for refund or credit may be filed or a credit or refund allowed if no claim is filed is automatically extended. (3) If a return is required to be filed and the taxpayer fails to file the return, the tax may be assessed or an action to collect the tax may be brought at any time. If a return is required to be filed and the taxpayer files a fraudulent return, the 5-year period provided for in subsection (1) does not begin until discovery of the fraud by the department.

History: En. Sec. 1, Ch. 194, L. 1983.



15-51-115. through reserved.

15-51-115 through 15-51-125 reserved.



15-51-126. Terminated.

15-51-126. Terminated. Sec. 39(4), Ch. 15, Sp. L. July 1992.

History: En. Sec. 10, Ch. 15, Sp. L. July 1992.









CHAPTER 52. COLLECTION OF TRANSPORTATION AND COMMUNICATIONS LICENSE TAXES (Repealed)

Part 1. General Provisions (Repealed)

15-52-101. Repealed.

15-52-101. Repealed. Sec. 22, Ch. 294, L. 1979.

History: En. 84-7701 by Sec. 1, Ch. 36, L. 1977; R.C.M. 1947, 84-7701.



15-52-102. Repealed.

15-52-102. Repealed. Sec. 22, Ch. 294, L. 1979.

History: En. 84-7702 by Sec. 2, Ch. 36, L. 1977; R.C.M. 1947, 84-7702.



15-52-103. Repealed.

15-52-103. Repealed. Sec. 22, Ch. 294, L. 1979.

History: En. 84-7703 by Sec. 3, Ch. 36, L. 1977; R.C.M. 1947, 84-7703.









CHAPTER 53. RETAIL TELECOMMUNICATIONS EXCISE TAX

Part 1. General Provisions

15-53-101. Repealed.

15-53-101. Repealed. Sec. 40, Ch. 426, L. 1999.

History: En. Sec. 1, Ch. 94, L. 1937; amd. Sec. 1, Ch. 41, L. 1947; amd. Sec. 1, Ch. 213, L. 1957; amd. Sec. 1, Ch. 7, Ex. L. 1969; amd. Sec. 1, Ch. 326, L. 1971; R.C.M. 1947, 84-2601; amd. Sec. 1, Ch. 742, L. 1991; amd. Sec. 1, Ch. 535, L. 1999.



15-53-102. Repealed.

15-53-102. Repealed. Sec. 40, Ch. 426, L. 1999.

History: En. Sec. 2, Ch. 94, L. 1937; amd. Sec. 2, Ch. 213, L. 1957; amd. Sec. 2, Ch. 7, Ex. L. 1969; amd. Sec. 2, Ch. 326, L. 1971; amd. Sec. 138, Ch. 516, L. 1973; R.C.M. 1947, 84-2602; amd. Sec. 1, Ch. 294, L. 1979; amd. Sec. 2, Ch. 742, L. 1991.



15-53-103. Repealed.

15-53-103. Repealed. Sec. 40, Ch. 426, L. 1999.

History: En. Sec. 5, Ch. 94, L. 1937; amd. Sec. 140, Ch. 516, L. 1973; R.C.M. 1947, 84-2605.



15-53-104. Repealed.

15-53-104. Repealed. Sec. 40, Ch. 426, L. 1999.

History: En. Sec. 3, Ch. 94, L. 1937; amd. Sec. 139, Ch. 516, L. 1973; R.C.M. 1947, 84-2603.



15-53-105. Repealed.

15-53-105. Repealed. Sec. 40, Ch. 426, L. 1999.

History: En. Sec. 1, Ch. 14, L. 1983; amd. Sec. 2, Ch. 676, L. 1991; amd. Sec. 3, Ch. 742, L. 1991; amd. Sec. 21, Ch. 811, L. 1991; amd. Sec. 37, Ch. 427, L. 1999.



15-53-106. Repealed.

15-53-106. Repealed. Sec. 40, Ch. 426, L. 1999.

History: En. Sec. 2, Ch. 14, L. 1983; amd. Sec. 38, Ch. 427, L. 1999.



15-53-107. through reserved.

15-53-107 through 15-53-110 reserved.



15-53-111. Repealed.

15-53-111. Repealed. Sec. 40, Ch. 426, L. 1999.

History: En Sec. 2, Ch. 294, L. 1979; amd. Sec. 3, Ch. 676, L. 1991; amd. Sec. 4, Ch. 742, L. 1991; amd. Sec. 39, Ch. 427, L. 1999.



15-53-112. Repealed.

15-53-112. Repealed. Sec. 40, Ch. 426, L. 1999.

History: En Sec. 3, Ch. 294, L. 1979; amd. Sec. 25, Ch. 439, L. 1981.



15-53-113. Repealed.

15-53-113. Repealed. Sec. 40, Ch. 426, L. 1999.

History: En Sec. 4, Ch. 294, L. 1979; amd. Sec. 26, Ch. 439, L. 1981.



15-53-114. Repealed.

15-53-114. Repealed. Sec. 40, Ch. 426, L. 1999.

History: En Sec. 5, Ch. 294, L. 1979; amd. Sec. 12, Ch. 455, L. 1993; amd. Sec. 16, Ch. 18, L. 1995.



15-53-115. Repealed.

15-53-115. Repealed. Sec. 40, Ch. 426, L. 1999.

History: En. Sec. 1, Ch. 194, L. 1983.



15-53-116. through reserved.

15-53-116 through 15-53-125 reserved.



15-53-126. Terminated.

15-53-126. Terminated. Sec. 39(4), Ch. 15, Sp. L. July 1992.

History: En. Sec. 11, Ch. 15, Sp. L. July 1992.



15-53-127. Short title.

15-53-127. Short title. This part may be cited as the "Retail Telecommunications Excise Tax Act".

History: En. Sec. 1, Ch. 426, L. 1999.



15-53-128. Legislative findings and declaration of purpose.

15-53-128. Legislative findings and declaration of purpose. (1) The legislature finds that one measure of the state's economic competitiveness is the presence of an efficient and affordable telecommunications infrastructure using the latest technological advancements. (2) The legislature further finds that the telecommunications industry is undergoing a dramatic change that is altering the identity of its participants, the nature of services that the industry provides, and the methods used to deliver those services. (3) The legislature further finds that the existing method of property taxation of the telecommunications industry results in competitive inequities that hinder the investment in the state's telecommunications infrastructure. (4) The legislature further finds that the evolving nature of the telecommunications industry necessitates changes to the existing system of property taxation that include reducing the tax rate applied to telecommunications property and imposing a replacement tax in order to: (a) avoid placing telecommunications services providers at a competitive advantage or disadvantage; (b) provide purchasers of telecommunications services with greater choices and lower retail prices; and (c) preserve the revenue base of the existing property tax system for taxing jurisdictions in the state. (5) The legislature further finds that a reduction in property tax rates applied to telecommunications services providers should be replaced with an excise tax on the purchasers of telecommunications services. (6) The legislature further finds that taxes imposed on the telecommunications industry are in reality hidden taxes that are passed on to telecommunications customers in the form of higher prices and that such a policy is contrary to the principles of open government and a fully informed citizenry on the tax policies of the state. (7) The legislature therefore declares that there is a compelling public need to modify the existing system of property taxation of telecommunications services providers and to impose a retail telecommunications excise tax measured by the price of retail telecommunications on the purchaser to ensure competitive neutrality and constancy of revenue to taxing jurisdictions in the state of Montana. (8) The legislature further declares that to avoid additional competitive advantages or disadvantages, the telephone company license tax must be eliminated.

History: En. Sec. 2, Ch. 426, L. 1999.



15-53-129. Definitions.

15-53-129. (Temporary) Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Call-by-call basis" means any method of charging for telecommunications services that measures the price by individual calls. (2) (a) "Charges for mobile telecommunications services" means any charge for, or associated with, the provision of commercial mobile radio service, as defined in 47 CFR 20.3, as in effect on June 1, 1999, or any charge for, or associated with, a service provided as an adjunct to a commercial mobile radio service that is billed to the customer by or for the customer's home service provider regardless of whether individual transmissions originate or terminate within the licensed service area of the home service provider. (b) The term does not include one-way radio communications as included in 47 CFR 20.3, as in effect on June 1, 1999. (3) (a) "Customer" or "purchaser" means, except as provided in subsection (3)(b), a person who acquires for consideration retail telecommunications services for use or consumption and not for resale. (b) For purposes of mobile telecommunications services, the term means: (i) the person or entity that contracts with the home service provider for mobile telecommunications services; or (ii) if the end user of mobile telecommunications services is not the contracting party, the end user of the mobile telecommunications services, but only for the purpose of determining the place of primary use. (c) The term does not include: (i) a reseller of mobile telecommunications services; or (ii) a serving carrier under an arrangement to serve the customer outside the home service provider's licensed service area. (4) "Home service provider" means the facilities-based carrier or reseller that the customer contracts with for the provision of mobile telecommunications services. (5) "Mobile telecommunications services" means commercial mobile radio service, as defined in 47 CFR 20.3, as in effect on June 1, 1999. (6) "Place of primary use" means the street address for the premises where the customer's use of telecommunications services primarily occurs, which must be the residential street address or the primary business street address of the customer. For mobile telecommunications services, the place of primary use must be within the licensed service area of the home service provider. (7) "Postpaid calling basis" means that telecommunications services are obtained by making a payment on a call-by-call basis, either through the use of a card or payment mechanism, such as a bank card, travel card, credit card, or debit card, or by a charge made to a telephone number that is not associated with the origination or termination of the telecommunications service. (8) "Private communications service" means a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which the channel or channels are connected, and includes switching capacity, extension lines, stations, and other associated services that are provided in connection with the use of the channel or channels. (9) (a) "Reseller" means a provider who purchases mobile telecommunications services from another telecommunications services provider and then resells, uses as a component part of, or integrates the purchased services into a mobile telecommunications service. (b) The term does not include a serving carrier with which a home service provider arranges for the services to its customers outside the home service provider's licensed service area. (10) (a) "Retail telecommunications" means, except as provided in subsection (10)(b), the two-way transmission of voice, image, data, or other information over wire, cable, fiber optics, microwave, radio, satellite, or similar facilities that originates or terminates in this state and is charged to a customer with a Montana service address. (b) For mobile telecommunications services, the term means the two-way transmission of voice, image, data, or other information that originates or terminates in a single state that is charged to a Montana service address. (c) The term includes but is not limited to local exchange, long-distance, private communications, two-way paging, wireless telecommunications, and related services, regardless of whether the services are paid for on a call-by-call basis or postpaid calling basis. (11) (a) "Sales price" means the consideration paid for the distribution, supply, furnishing, sale, transmission, or delivery of retail telecommunications services to the end-user customer. (b) The term does not include: (i) an amount added to the customer's bill because of a charge made pursuant to the tax imposed by this part; (ii) charges added to a customer's bill under 10-4-201, 53-19-311, and 69-3-844; (iii) federal excise taxes or other federally imposed charges or fees collected for and remitted to a federal government entity; (iv) a charge for a dishonored check; (v) a finance or credit charge, penalty or charge for delayed payment, or discount for prompt payment; (vi) a charge for construction or relocation of facilities; (vii) charges for the installation, repair, inspection, or servicing of equipment and wiring located on customer premises; (viii) bad debt; (ix) a charge added by a hotel, motel, or similar facility for telecommunications services used in placing calls for guests; (x) charges paid by inserting coins in coin-operated telecommunications devices; and (xi) charges for telecommunications services that have been prepaid by a prepaid calling card that enables the origination of calls by using an access number or authorization code. (12) (a) "Service address" means, except as provided in subsection (12)(b): (i) the location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of the location to which the bill for the call is sent or the location from which the payment of the bill is received; (ii) if the location in subsection (12)(a)(i) is not known, the origination point of the signal of the telecommunications service first identified by either the seller's telecommunications system or, if the system used to transport the signal is not that of the seller, in information received by the seller from its service provider; or (iii) if the location in subsection (12)(a)(i) or (12)(a)(ii) is not known, the location of the customer's place of primary use. (b) For mobile telecommunications services, the term means the location in Montana of the customer's place of primary use. (13) "Serving carrier" means a facilities-based carrier providing mobile telecommunications services to a customer outside a home service provider's or reseller's licensed service area. (14) "Telecommunications services provider" means a person providing retail telecommunications services. (Effective on occurrence of contingency) 15-53-129. (Effective on occurrence of contingency) . Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Customer" or "purchaser" means a person who acquires for consideration retail telecommunications services for use or consumption and not for resale. (2) "Retail telecommunications" means the two-way transmission of voice, image, data, or other information over wire, cable, fiber optics, microwave, radio, satellite, or similar facilities that originates or terminates in this state and is billed to a customer with a Montana service address. The term includes but is not limited to local exchange, long-distance, two-way paging, wireless telephony, and related services. (3) (a) "Sales price" means the consideration paid for the distribution, supply, furnishing, sale, transmission, or delivery of retail telecommunications services to the end-user customer. (b) Sales price does not include: (i) an amount added to the customer's bill because of a charge made pursuant to the tax imposed by this part; (ii) charges added to a customer's bill under 10-4-201, 53-19-311 and 69-3-844; (iii) federal excise taxes or other federally imposed charges or fees collected for and remitted to a federal government entity; (iv) a charge for a dishonored check; (v) a finance or credit charge, penalty or charge for delayed payment, or discount for prompt payment; (vi) a charge for construction or relocation of facilities; (vii) the installation, repair, inspection, or servicing of equipment and wiring located on customer premises; (viii) bad debt; (ix) a charge added by a hotel, motel, or similar facility for telecommunications services used in placing calls for guests; (x) charges paid by inserting coins in coin-operated telecommunications devices; and (xi) charges for telecommunications services that have been prepaid by a prepaid calling card that enables the origination of calls by using an access number or authorization code. (4) "Service address" means: (a) the location from where the retail telecommunications services originated or where the retail telecommunications services are received; or (b) where there is not a defined location, the location in Montana where the statement of charges for retail telecommunications services is mailed. (5) "Telecommunications services provider" means a person providing retail telecommunications services.

History: En. Sec. 3, Ch. 426, L. 1999; amd. Sec. 1, Ch. 484, L. 2001; amd. Sec. 1, Ch. 515, L. 2003.



15-53-130. Imposition of retail telecommunications excise tax -- rate.

15-53-130. (Temporary) Imposition of retail telecommunications excise tax -- rate. An excise tax of 3.75% is imposed on the sales price of retail telecommunications services. Subject to 15-53-131 and 15-53-132, the tax is imposed on the purchaser and must be collected by the telecommunications services provider. (Effective on occurrence of contingency) 15-53-130. (Effective on occurrence of contingency) . Imposition of retail telecommunications excise tax -- rate. An excise tax of 3.75% is imposed on the sales price of retail telecommunications services. The tax is imposed on the purchaser and must be collected by the telecommunications services provider.

History: En. Sec. 4, Ch. 426, L. 1999; amd. Sec. 2, Ch. 515, L. 2003.



15-53-131. Mobile telecommunications services.

15-53-131. (Temporary) Mobile telecommunications services. (1) Mobile telecommunications services provided in this state to a customer for which the charges are billed by or for the customer's home service provider are considered to be provided by the customer's home service provider. (2) All charges for mobile telecommunications services that are considered to be provided by the customer's home service provider may be subject to tax in this state if the customer's place of primary use is located within this state, regardless of where the mobile telecommunications services originate, terminate, or pass through. (3) The definitions and provisions of the federal Mobile Telecommunications Sourcing Act, 4 U.S.C. 116 through 126, are incorporated into this section by reference. (4) (a) If a customer believes that an amount of tax or assignment of place of primary use or taxing jurisdiction included on a bill is erroneous, the customer shall notify the home service provider in writing. The customer shall include in the written notification the street address for the customer's place of primary use, the account name and number for which the customer seeks a correction of the tax assignment, a description of the error asserted by the customer, and any other information that the home service provider reasonably requires to process the request. Within 60 days of receiving a notice, the home service provider shall review its records and the electronic database or enhanced zip code used to determine the customer's taxing jurisdiction. If the review shows that the amount of tax, assignment of place of primary use, or taxing jurisdiction is in error, the home service provider shall correct the error and refund or credit the amount of tax erroneously collected from the customer for a period of up to 2 years. If the review shows that the amount of tax, assignment of place of primary use, or taxing jurisdiction is correct, the home service provider shall provide a written explanation to the customer. (b) The procedures set forth in subsection (4)(a) are the first course of remedy available to customers seeking correction of assignment of place of primary use or taxing jurisdiction or seeking a refund of or other compensation for taxes erroneously collected by the home service provider, and a cause of action based upon a dispute arising from those taxes does not accrue, to the extent otherwise permitted by law, until a customer has reasonably exercised the rights and procedures set forth in this subsection (4). (Terminates on occurrence of contingency--sec. 8, Ch. 515, L. 2003.)

History: En. Sec. 3, Ch. 515, L. 2003.



15-53-132. Telecommunications services other than mobile telecommunications services.

15-53-132. (Temporary) Telecommunications services other than mobile telecommunications services. (1) Except as provided in subsection (2), the sale of a telecommunications service paid for on a call-by-call basis is taxable in this state if the service address is located within the state. (2) The sale of a telecommunications service paid for on a postpaid calling basis is taxable in this state if the origination point of the telecommunications signal as first identified by either the seller's telecommunications system or, if the system used to transport the signal is not that of the seller, the information received by the seller from its service provider is within the state. (3) The sale of a private communications service is taxable in this state in the following manner: (a) all charges related to a customer channel termination point located within the state are taxable within the state; (b) all charges for service where all of the customer channel termination points are located entirely within the state are taxable within the state; (c) charges for a segment of a channel between two taxpayer channel termination points, one located inside the state and one located outside the state, and for which the segment is separately charged are apportioned 50% to this state for taxation purposes; and (d) charges for segments of a channel located in this state and one or more other states and for which the segments are not separately billed are apportioned to this state for taxation purposes based on the percentage determined by dividing the number of taxpayer channel termination points in this state by the total number of taxpayer channel termination points. (4) In the case of a bundled transaction of telecommunications services, if the charges are attributable to services that are taxable and services that are nontaxable, the portion of the price attributable to the nontaxable services is subject to tax unless the provider can reasonably identify the portion of nontaxable services from its books and records kept in the regular course of business. (Terminates on occurrence of contingency--sec. 8, Ch. 515, L. 2003.)

History: En. Sec. 4, Ch. 515, L. 2003.



15-53-133. and reserved.

15-53-133 through 15-53-134 reserved.



15-53-135. Separate statement of tax -- no advertising to absorb or refund tax.

15-53-135. Separate statement of tax -- no advertising to absorb or refund tax. (1) The excise tax imposed by this part must be separately stated on the end-user customer's bill or statement. (2) A telecommunications services provider may not advertise, hold out, or state to the public or to any customer that the tax imposed by this part will be absorbed or refunded.

History: En. Sec. 5, Ch. 426, L. 1999.



15-53-136. Multistate exemption.

15-53-136. Multistate exemption. A customer, upon proof that the customer has paid a tax in another state on the consumption or use of retail telecommunications services, is allowed a credit against the tax imposed by this part if the tax has been paid to another state.

History: En. Sec. 6, Ch. 426, L. 1999.



15-53-137. Application for permission to report on accrual basis.

15-53-137. Application for permission to report on accrual basis. (1) A telecommunications services provider may apply to the department for permission to report and pay the retail telecommunications excise tax on an accrual basis. (2) The application must be made on a form, prescribed by the department, that contains information that the department may reasonably require. (3) A telecommunications services provider may not report or pay the retail telecommunications excise tax on an accrual basis unless the telecommunications services provider has received written permission from the department.

History: En. Sec. 7, Ch. 426, L. 1999.



15-53-138. Rural telephone cooperatives and rural electric cooperatives -- subject to excise tax.

15-53-138. Rural telephone cooperatives and rural electric cooperatives -- subject to excise tax. (1) Rural telephone cooperatives or rural electric cooperatives providing retail telecommunications services in an area served by an incumbent local exchange carrier, as defined in 69-3-803, that is not a cooperative shall collect the retail telecommunications excise tax imposed by this part from customers in the incumbent local exchange carrier's service area. (2) An incumbent local exchange carrier that is not a cooperative providing retail telecommunications services in an area served by a rural telephone cooperative is not required to collect the retail telecommunications excise tax imposed by this part from customers in the rural telephone cooperative service area.

History: En. Sec. 8, Ch. 426, L. 1999.



15-53-139. Return required of telecommunications services providers.

15-53-139. Return required of telecommunications services providers. (1) A return, on a form approved by the department, and payment of the tax for the preceding calendar quarter must be filed with the department on or before 60 days after the end of each calendar quarter in which the tax imposed by this part is payable. Each telecommunications services provider engaged in providing retail telecommunications services in this state that is subject to tax under this part shall file a return. (2) Each telecommunications services provider liable to collect the tax under this part shall keep a record, on a form approved by the department, of all revenue received from providing retail telecommunications services for each quarter. (3) The department may grant a reasonable extension of time for filing the return upon good cause shown.

History: En. Sec. 9, Ch. 426, L. 1999.



15-53-140. Credit for taxes paid on worthless account -- taxes paid if account collected.

15-53-140. Credit for taxes paid on worthless account -- taxes paid if account collected. (1) The retail telecommunications excise taxes paid on an accrual basis by a telecommunications services provider filing a return under 15-53-139 on sales found to be worthless and actually deducted by the person as bad debt for federal income tax purposes may be credited on a subsequent payment of the tax. (2) If the accounts are subsequently collected, the retail telecommunications excise tax must be paid on the amount collected.

History: En. Sec. 10, Ch. 426, L. 1999.



15-53-141. through reserved.

15-53-141 through 15-53-144 reserved.



15-53-145. Deficiency assessment -- review -- interest -- penalty.

15-53-145. Deficiency assessment -- review -- interest -- penalty. (1) If the department determines that the amount of tax due is greater than the amount reported, it shall mail to the taxpayer a notice, pursuant to 15-1-211, of the additional tax proposed to be assessed. The taxpayer may seek a review of the determination pursuant to 15-1-211. (2) Penalty and interest must be added to any deficiency assessment as provided in 15-1-216.

History: En. Sec. 11, Ch. 426, L. 1999; amd. Sec. 31, Ch. 594, L. 2005.



15-53-146. Credit for overpayment -- interest on overpayment.

15-53-146. Credit for overpayment -- interest on overpayment. (1) If the department determines that the amount of tax, penalty, or interest due for any year is less than the amount paid, the amount of overpayment must be credited against any tax, penalty, or interest then due from the taxpayer, with the balance being refunded to the taxpayer or its successor through reorganization, merger, consolidation, or its shareholders upon dissolution. (2) Except as provided in subsection (3), interest must be allowed on overpayments at the same rate as is charged on deficiency assessments under 15-1-216 due from the date of the return or from the date of overpayment, whichever date is later, to the date on which the department approves crediting or refunding the payment. (3) (a) Interest may not accrue during any period of processing a claim for a refund delayed more than 30 days by reason of failure of the taxpayer to provide information requested by the department for the purposes of verifying the amount of the overpayment. (b) Interest is not allowed: (i) if the overpayment is credited or refunded within 6 months from the date on which the return is due or from the date on which the return is filed, whichever date is later; or (ii) if the amount of interest is less than $1.

History: En. Sec. 12, Ch. 426, L. 1999; amd. Sec. 32, Ch. 594, L. 2005.



15-53-147. Penalty and interest for delinquency -- waiver.

15-53-147. Penalty and interest for delinquency -- waiver. (1) Taxes due under this part become delinquent if not paid within 60 days after the end of each calendar quarter. The department shall add to the amount of all delinquent retail telecommunications excise taxes penalty and interest, as provided in 15-1-216. (2) Penalty and interest, as provided in 15-1-216, may be waived by the department if reasonable cause for the failure to file the return, as required by 15-53-139, or to pay the tax due is provided to the department.

History: En. Sec. 13, Ch. 426, L. 1999; amd. Sec. 5, Ch. 108, L. 2001.



15-53-148. Estimation of tax upon failure to file return -- notice.

15-53-148. Estimation of tax upon failure to file return -- notice. (1) If a telecommunications services provider fails, neglects, or refuses to file the return required by 15-53-139 within the time required or fails to pay the tax required by this part within the period provided for in 15-53-139, the department shall estimate the amount of revenue of the telecommunications services provider subject to tax under this part during the preceding quarter. (2) The department shall compute the amount of excise tax due from the telecommunications services provider and mail to the telecommunications services provider a letter and tax assessment statement setting forth the amount of delinquent excise tax, penalty, and interest due. The letter must advise that if payment is not made, a warrant for distraint may be filed.

History: En. Sec. 14, Ch. 426, L. 1999.



15-53-149. Warrant for distraint.

15-53-149. Warrant for distraint. If all or part of the tax imposed by this part is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. The resulting lien has precedence over any claim, lien, or demand filed after the department files the warrant for distraint.

History: En. Sec. 15, Ch. 426, L. 1999.



15-53-150. Statute of limitations.

15-53-150. Statute of limitations. (1) Except as otherwise provided in this section, a deficiency may not be assessed or collected with respect to the year for which a return is filed unless a notice of additional tax proposed to be assessed is mailed within 5 years from the date on which the return was filed. For the purposes of this section, a return filed before the last day prescribed for filing is considered filed on the last day. If the taxpayer, before the expiration of the period prescribed for the assessment of the tax, consents in writing to an assessment after that time, the tax may be assessed at any time prior to the expiration of the period agreed upon. (2) A refund or credit may not be allowed or paid with respect to the year for which a return is filed after 5 years from the last day prescribed for filing the return or after 1 year from the date of the overpayment, whichever period expires later, unless before the expiration of the period, the taxpayer files a claim for refund or the department has determined the existence of the overpayment and has approved the refund or credit of the overpayment. If the taxpayer has agreed in writing under the provisions of subsection (1) to extend the time within which the department may propose an additional assessment, the period within which a claim for refund or credit may be filed or a refund or credit allowed if a claim is not filed is automatically extended. (3) If a return is required to be filed and the taxpayer fails to file the return, the tax may be assessed or an action to collect the tax may be brought at any time. If the return is required and the taxpayer files a fraudulent return, the 5-year period provided for in subsection (1) does not begin until discovery of the fraud by the department.

History: En. Sec. 16, Ch. 426, L. 1999.



15-53-151. through reserved.

15-53-151 through 15-53-154 reserved.



15-53-155. Administration -- rules.

15-53-155. Administration -- rules. The department shall: (1) administer and enforce the provisions of this part; (2) cause to be prepared and distributed forms and information that may be necessary to administer the provisions of this part; and (3) adopt rules that may be necessary or appropriate to administer and enforce the provisions of this part.

History: En. Sec. 17, Ch. 426, L. 1999.



15-53-156. Retail telecommunications excise tax revenue.

15-53-156. Retail telecommunications excise tax revenue. After retaining an allowance for refunds, retail telecommunications excise tax revenue collected by the department must, in accordance with the provisions of 17-2-124, be deposited in the state general fund.

History: En. Sec. 18, Ch. 426, L. 1999; amd. Sec. 170(1)(a)(ii), Ch. 584, L. 1999; amd. Sec. 8, Ch. 475, L. 2007.






Part 2. Tax Credit (Repealed)

15-53-201. Repealed.

15-53-201. Repealed. Sec. 1, Ch. 36, L. 2003.

History: En. Sec. 1, Ch. 534, L. 1999.



15-53-202. Repealed.

15-53-202. Repealed. Sec. 1, Ch. 36, L. 2003.

History: En. Sec. 2, Ch. 534, L. 1999; amd. Sec. 4, Ch. 534, L. 1999; amd. Sec. 2, Ch. 484, L. 2001.



15-53-203. Repealed.

15-53-203. Repealed. Sec. 1, Ch. 36, L. 2003.

History: En. Sec. 3, Ch. 534, L. 1999; amd. Sec. 4, Ch. 534, L. 1999.









CHAPTER 54. EXPRESS COMPANY LICENSE TAX (Repealed)

Part 1. General Provisions (Repealed)

15-54-101. Repealed.

15-54-101. Repealed. Sec. 1, Ch. 595, L. 1991.

History: En. Sec. 1, Ch. 87, L. 1917; re-en. Sec. 2305, R.C.M. 1921; re-en. Sec. 2305, R.C.M. 1935; R.C.M. 1947, 84-1701.



15-54-102. Repealed.

15-54-102. Repealed. Sec. 1, Ch. 595, L. 1991.

History: En. Sec. 7, Ch. 87, L. 1917; amd. Sec. 1, Ch. 150, L. 1921; re-en. Sec. 2311, R.C.M. 1921; re-en. Sec. 2311, R.C.M. 1935; amd. Sec. 78, Ch. 516, L. 1973; R.C.M. 1947, 84-1707; amd. Sec. 6, Ch. 294, L. 1979.



15-54-103. Repealed.

15-54-103. Repealed. Sec. 1, Ch. 595, L. 1991.

History: En. Sec. 2, Ch. 87, L. 1917; re-en. Sec. 2306, R.C.M. 1921; re-en. Sec. 2306, R.C.M. 1935; amd. Sec. 75, Ch. 516, L. 1973; R.C.M. 1947, 84-1702; amd. Sec. 7, Ch. 294, L. 1979.



15-54-104. Repealed.

15-54-104. Repealed. Sec. 1, Ch. 595, L. 1991.

History: En. Sec. 3, Ch. 87, L. 1917; re-en. Sec. 2307, R.C.M. 1921; re-en. Sec. 2307, R.C.M. 1935; amd. Sec. 76, Ch. 516, L. 1973; R.C.M. 1947, 84-1703; amd. Sec. 8, Ch. 294, L. 1979.



15-54-105. Repealed.

15-54-105. Repealed. Sec. 1, Ch. 595, L. 1991.

History: En. Sec. 9, Ch. 87, L. 1917; re-en. Sec. 2313, R.C.M. 1921; re-en. Sec. 2313, R.C.M. 1935; R.C.M. 1947, 84-1709.



15-54-106. through reserved.

15-54-106 through 15-54-110 reserved.



15-54-111. Repealed.

15-54-111. Repealed. Sec. 1, Ch. 595, L. 1991.

History: En. Sec. 10, Ch. 294, L. 1979.



15-54-112. Repealed.

15-54-112. Repealed. Sec. 1, Ch. 595, L. 1991.

History: En. Sec. 9, Ch. 294, L. 1979; amd. Sec. 27, Ch. 439, L. 1981.



15-54-113. Repealed.

15-54-113. Repealed. Sec. 1, Ch. 595, L. 1991.

History: En. Sec. 11, Ch. 294, L. 1979; amd. Sec. 28, Ch. 439, L. 1981.









CHAPTER 55. FREIGHT LINE COMPANY LICENSE TAX (Repealed)

Part 1. General Provisions (Repealed)

15-55-101. Repealed.

15-55-101. Repealed. Sec. 15, Ch. 10, Sp. L. July 1992.

History: En. Sec. 1, Ch. 137, L. 1949; amd. Sec. 152, Ch. 516, L. 1973; R.C.M. 1947, 84-4818.



15-55-102. Repealed.

15-55-102. Repealed. Sec. 15, Ch. 10, Sp. L. July 1992.

History: En. Sec. 2, Ch. 137, L. 1949; amd. Sec. 1, Ch. 346, L. 1969; R.C.M. 1947, 84-4819.



15-55-103. Repealed.

15-55-103. Repealed. Sec. 15, Ch. 10, Sp. L. July 1992.

History: En. Sec. 3, Ch. 137, L. 1949; amd. Sec. 2, Ch. 346, L. 1969; amd. Sec. 1, Ch. 339, L. 1971; amd. Sec. 153, Ch. 516, L. 1973; R.C.M. 1947, 84-4820.



15-55-104. Repealed.

15-55-104. Repealed. Sec. 15, Ch. 10, Sp. L. July 1992.

History: En. Sec. 4, Ch. 137, L. 1949; amd. Sec. 154, Ch. 516, L. 1973; amd. Sec. 4, Ch. 36, L. 1977; R.C.M. 1947, 84-4821.



15-55-105. Repealed.

15-55-105. Repealed. Sec. 15, Ch. 10, Sp. L. July 1992.

History: En. Sec. 5, Ch. 137, L. 1949; amd. Sec. 92, Ch. 405, L. 1973; R.C.M. 1947, 84-4822(part).



15-55-106. Repealed.

15-55-106. Repealed. Sec. 15, Ch. 10, Sp. L. July 1992.

History: En. Sec. 5, Ch. 137, L. 1949; amd. Sec. 92, Ch. 405, L. 1973; R.C.M. 1947, 84-4822(part); amd. Sec. 11, Ch. 20, L. 1985; amd. Sec. 22, Ch. 811, L. 1991.



15-55-107. Repealed.

15-55-107. Repealed. Sec. 29, Ch. 811, L. 1991.

History: En. Sec. 7, Ch. 137, L. 1949; amd. Sec. 98, Ch. 405, L. 1973; R.C.M. 1947, 84-4824; amd. Sec. 29, Ch. 581, L. 1979.



15-55-108. Repealed.

15-55-108. Repealed. Sec. 15, Ch. 10, Sp. L. July 1992.

History: En. Sec. 12, Ch. 294, L. 1979; amd. Sec. 4, Ch. 676, L. 1991.



15-55-109. Repealed.

15-55-109. Repealed. Sec. 15, Ch. 10, Sp. L. July 1992.

History: En. Sec. 13, Ch. 294, L. 1979; amd. Sec. 29, Ch. 439, L. 1981.



15-55-110. Repealed.

15-55-110. Repealed. Sec. 15, Ch. 10, Sp. L. July 1992.

History: En. Sec. 14, Ch. 294, L. 1979.



15-55-111. Repealed.

15-55-111. Repealed. Sec. 15, Ch. 10, Sp. L. July 1992.

History: En. Sec. 1, Ch. 194, L. 1983.









CHAPTER 56. SLEEPING CAR COMPANY LICENSE TAX (Repealed)

Part 1. General Provisions (Repealed)

15-56-101. Repealed.

15-56-101. Repealed. Sec. 2, Ch. 595, L. 1991.

History: En. Sec. 1, Ch. 64, L. 1923; re-en. Sec. 2315.1, R.C.M. 1935; amd. Sec. 119, Ch. 516, L. 1973; amd. Sec. 5, Ch. 52, L. 1977; R.C.M. 1947, 84-2301.



15-56-102. Repealed.

15-56-102. Repealed. Sec. 2, Ch. 595, L. 1991.

History: En. Sec. 6, Ch. 64, L. 1923; re-en. Sec. 2315.6, R.C.M. 1935; amd. Sec. 124, Ch. 516, L. 1973; R.C.M. 1947, 84-2306; amd. Sec. 15, Ch. 294, L. 1979.



15-56-103. Repealed.

15-56-103. Repealed. Sec. 2, Ch. 595, L. 1991.

History: En. Sec. 2, Ch. 64, L. 1923; re-en. Sec. 2315.2, R.C.M. 1935; amd. Sec. 120, Ch. 516, L. 1973; R.C.M. 1947, 84-2302; amd. Sec. 16, Ch. 294, L. 1979.



15-56-104. Repealed.

15-56-104. Repealed. Sec. 2, Ch. 595, L. 1991.

History: En. Sec. 3, Ch. 64, L. 1923; re-en. Sec. 2315.3, R.C.M. 1935; amd. Sec. 121, Ch. 516, L. 1973; R.C.M. 1947, 84-2303.



15-56-105. Repealed.

15-56-105. Repealed. Sec. 2, Ch. 595, L. 1991.

History: En. Sec. 4, Ch. 64, L. 1923; re-en. Sec. 2315.4, R.C.M. 1935; amd. Sec. 122, Ch. 516, L. 1973; R.C.M. 1947, 84-2304.



15-56-106. Repealed.

15-56-106. Repealed. Sec. 2, Ch. 595, L. 1991.

History: En. Sec. 5, Ch. 64, L. 1923; re-en. Sec. 2315.5, R.C.M. 1935; amd. Sec. 123, Ch. 516, L. 1973; R.C.M. 1947, 84-2305.



15-56-107. Repealed.

15-56-107. Repealed. Sec. 2, Ch. 595, L. 1991.

History: En. Sec. 10, Ch. 64, L. 1923; re-en. Sec. 2315.10, R.C.M. 1935; R.C.M. 1947, 84-2310; amd. Sec. 18, Ch. 294, L. 1979.



15-56-108. Repealed.

15-56-108. Repealed. Sec. 2, Ch. 595, L. 1991.

History: En. Sec. 17, Ch. 294, L. 1979.



15-56-109. and reserved.

15-56-109 through 15-56-110 reserved.



15-56-111. Repealed.

15-56-111. Repealed. Sec. 2, Ch. 595, L. 1991.

History: En. Sec. 19, Ch. 294, L. 1979.



15-56-112. Repealed.

15-56-112. Repealed. Sec. 2, Ch. 595, L. 1991.

History: En. Sec. 20, Ch. 294, L. 1979; amd. Sec. 30, Ch. 439, L. 1981.



15-56-113. Repealed.

15-56-113. Repealed. Sec. 2, Ch. 595, L. 1991.

History: En. Sec. 21, Ch. 294, L. 1979; amd. Sec. 31, Ch. 439, L. 1981.









CHAPTER 57. STORE LICENSES (Repealed)

Part 1. General Provisions (Repealed)

15-57-101. Repealed.

15-57-101. Repealed. Sec. 3, Ch. 658, L. 1991.

History: En. Sec. 10, Ch. 163, L. 1939; amd. Sec. 3, Ch. 160, L. 1971; amd. Sec. 5, Ch. 240, L. 1973; amd. Sec. 10, Ch. 52, L. 1977; R.C.M. 1947, 84-2410.



15-57-102. Repealed.

15-57-102. Repealed. Sec. 3, Ch. 658, L. 1991.

History: En. Sec. 1, Ch. 163, L. 1939; amd. Sec. 128, Ch. 516, L. 1973; amd. Sec. 6, Ch. 52, L. 1977; R.C.M. 1947, 84-2401; amd. Sec. 1, Ch. 132, L. 1979; amd. Sec. 12, Ch. 20, L. 1985; (3)En. Sec. 1, Ch. 417, L. 1991.



15-57-103. Repealed.

15-57-103. Repealed. Sec. 3, Ch. 658, L. 1991.

History: En. Sec. 2, Ch. 163, L. 1939; amd. Sec. 1, Ch. 122, L. 1955; amd. Sec. 9, Ch. 121, L. 1965; amd. Sec. 1, Ch. 160, L. 1971; amd. Sec. 1, Ch. 240, L. 1973; amd. Sec. 129, Ch. 516, L. 1973; amd. Sec. 7, Ch. 52, L. 1977; R.C.M. 1947, 84-2402.



15-57-104. Repealed.

15-57-104. Repealed. Sec. 3, Ch. 658, L. 1991.

History: En. Sec. 3, Ch. 163, L. 1939; amd. Sec. 130, Ch. 516, L. 1973; R.C.M. 1947, 84-2403.



15-57-105. Repealed.

15-57-105. Repealed. Sec. 3, Ch. 658, L. 1991.

History: En. Sec. 4, Ch. 163, L. 1939; amd. Sec. 2, Ch. 122, L. 1955; amd. Sec. 10, Ch. 121, L. 1965; amd. Sec. 2, Ch. 160, L. 1971; amd. Sec. 2, Ch. 240, L. 1973; amd. Sec. 131, Ch. 516, L. 1973; amd. Sec. 8, Ch. 52, L. 1977; amd. Sec. 1, Ch. 419, L. 1977; R.C.M. 1947, 84-2404.



15-57-106. Repealed.

15-57-106. Repealed. Sec. 3, Ch. 658, L. 1991.

History: En. Sec. 5, Ch. 163, L. 1939; amd. Sec. 11, Ch. 121, L. 1965; amd. Sec. 3, Ch. 240, L. 1973; amd. Sec. 1, Ch. 200, L. 1974; amd. Sec. 9, Ch. 52, L. 1977; R.C.M. 1947, 84-2405.



15-57-107. Repealed.

15-57-107. Repealed. Sec. 3, Ch. 658, L. 1991.

History: En. Sec. 7, Ch. 163, L. 1939; amd. Sec. 13, Ch. 121, L. 1965; amd. Sec. 4, Ch. 240, L. 1973; R.C.M. 1947, 84-2407.



15-57-108. Repealed.

15-57-108. Repealed. Sec. 3, Ch. 658, L. 1991.

History: En. Sec. 9, Ch. 163, L. 1939; R.C.M. 1947, 84-2409.



15-57-109. Repealed.

15-57-109. Repealed. Sec. 3, Ch. 658, L. 1991.

History: En. Sec. 12, Ch. 163, L. 1939; amd. Sec. 1, Ch. 266, L. 1971; amd. Sec. 6, Ch. 240, L. 1973; amd. Sec. 132, Ch. 516, L. 1973; amd. Sec. 19, Ch. 265, L. 1977; amd. Sec. 28, Ch. 518, L. 1977; R.C.M. 1947, 84-2412; amd. Sec. 1, Ch. 441, L. 1979; amd. Sec. 2, Ch. 274, L. 1981; amd. Sec. 13, Ch. 79, L. 1983.



15-57-110. Repealed.

15-57-110. Repealed. Sec. 3, Ch. 658, L. 1991.

History: En. Sec. 11, Ch. 163, L. 1939; amd. Sec. 11, Ch. 52, L. 1977; R.C.M. 1947, 84-2411.









CHAPTER 58. COAL RETAILER'S LICENSE TAX (Repealed)

Part 1. General Provisions (Repealed)

15-58-101. Repealed.

15-58-101. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 1, Ch. 3, Ex. L. 1921; re-en. Sec. 2327, R.C.M. 1921; re-en. Sec. 2327, R.C.M. 1935; R.C.M. 1947, 84-1401(part).



15-58-102. Repealed.

15-58-102. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 2, Ch. 3, Ex. L. 1921; re-en. Sec. 2328, R.C.M. 1921; re-en. Sec. 2328, R.C.M. 1935; amd. Sec. 1, Ch. 125, L. 1975; R.C.M. 1947, 84-1402.



15-58-103. Repealed.

15-58-103. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 3, Ch. 3, Ex. L. 1921; re-en. Sec. 2329, R.C.M. 1921; re-en. Sec. 2329, R.C.M. 1935; amd. Sec. 48, Ch. 516, L. 1973; R.C.M. 1947, 84-1403.



15-58-104. Repealed.

15-58-104. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 5, Ch. 3, Ex. L. 1921; re-en. Sec. 2331, R.C.M. 1921; re-en. Sec. 2331, R.C.M. 1935; amd. Sec. 49, Ch. 516, L. 1973; amd. Sec. 3, Ch. 125, L. 1975; R.C.M. 1947, 84-1405.



15-58-105. Repealed.

15-58-105. Repealed. Sec. 2, Ch. 658, L. 1991.

History: (1), (3)En. Sec. 6, Ch. 3, Ex. L. 1921; re-en. Sec. 2332, R.C.M. 1921; re-en. Sec. 2332, R.C.M. 1935; amd. Sec. 50, Ch. 516, L. 1973; amd. Sec. 4, Ch. 125, L. 1975; Sec. 84-1406, R.C.M. 1947; (2)En. Sec. 4, Ch. 3, Ex. L. 1921; re-en. Sec. 2330, R.C.M. 1921; re-en. Sec. 2330, R.C.M. 1935; amd. Sec. 2, Ch. 125, L. 1975; Sec. 84-1404, R.C.M. 1947; R.C.M. 1947, 84-1404, 84-1406.



15-58-106. Repealed.

15-58-106. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 8, Ch. 3, Ex. L. 1921; re-en. Sec. 2334, R.C.M. 1921; amd. Sec. 2, Ch. 74, L. 1931; re-en. Sec. 2334, R.C.M. 1935; amd. Sec. 51, Ch. 516, L. 1973; amd. Sec. 5, Ch. 125, L. 1975; R.C.M. 1947, 84-1408; amd. Sec. 32, Ch. 439, L. 1981.



15-58-107. Repealed.

15-58-107. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. 84-1408.1 by Sec. 6, Ch. 125, L. 1975; R.C.M. 1947, 84-1408.1; amd. Sec. 33, Ch. 439, L. 1981.



15-58-108. Repealed.

15-58-108. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 17, Ch. 3, Ex. L. 1921; re-en. Sec. 2343, R.C.M. 1921; re-en. Sec. 2343, R.C.M. 1935; amd. Sec. 7, Ch. 125, L. 1975; R.C.M. 1947, 84-1417.



15-58-109. Repealed.

15-58-109. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 15, Ch. 3, Ex. L. 1921; re-en. Sec. 2341, R.C.M. 1921; re-en. Sec. 2341, R.C.M. 1935; R.C.M. 1947, 84-1415.



15-58-110. Repealed.

15-58-110. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 1, Ch. 14, L. 1983; amd. Sec. 23, Ch. 811, L. 1991.



15-58-111. Repealed.

15-58-111. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 2, Ch. 14, L. 1983.



15-58-112. through reserved.

15-58-112 through 15-58-120 reserved.



15-58-121. Repealed.

15-58-121. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 10, Ch. 3, Ex. L. 1921; re-en. Sec. 2336, R.C.M. 1921; re-en. Sec. 2336, R.C.M. 1935; R.C.M. 1947, 84-1410.



15-58-122. Repealed.

15-58-122. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 11, Ch. 3, Ex. L. 1921; re-en. Sec. 2337, R.C.M. 1921; re-en. Sec. 2337, R.C.M. 1935; R.C.M. 1947, 84-1411.



15-58-123. Repealed.

15-58-123. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 13, Ch. 3, Ex. L. 1921; re-en. Sec. 2339, R.C.M. 1921; re-en. Sec. 2339, R.C.M. 1935; R.C.M. 1947, 84-1413.



15-58-124. Repealed.

15-58-124. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 7, Ch. 3, Ex. L. 1921; re-en. Sec. 2333, R.C.M. 1921; re-en. Sec. 2333, R.C.M. 1935; R.C.M. 1947, 84-1407.



15-58-125. Repealed.

15-58-125. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 16, Ch. 3, Ex. L. 1921; re-en. Sec. 2342, R.C.M. 1921; re-en. Sec. 2342, R.C.M. 1935; R.C.M. 1947, 84-1416.



15-58-126. Repealed.

15-58-126. Repealed. Sec. 2, Ch. 658, L. 1991.

History: En. Sec. 1, Ch. 194, L. 1983.









CHAPTER 59. CEMENT TAXES

Part 1. Cement and Gypsum Producers

15-59-101. Definitions.

15-59-101. Definitions. (1) The word "import" shall include and mean to receive into any person's possession or custody first after its arrival and coming to rest at destination within the state of Montana of any cement, gypsum, gypsum plaster, stucco, wallboard, land plaster, or other products of cement or gypsum, as the same are defined in this section, shipped or transported into this state from point of origin without this state. (2) The words "products of cement or gypsum", as used in 15-59-102, shall, in addition to the articles herein specifically enumerated, include all manufactured products into which gypsum enters as a component part to the extent of not less than 50% by weight. No double taxation of either cement, gypsum, or the products thereof is imposed by this part.

History: (1)En. Sec. 2, Ch. 15, Ex. L. 1921; re-en. Sec. 2357, R.C.M. 1921; amd. Sec. 1, Ch. 127, L. 1925; amd. Sec. 1, Ch. 166, L. 1931; re-en. Sec. 2357, R.C.M. 1935; amd. Sec. 1, Ch. 192, L. 1945; amd. Sec. 37, Ch. 516, L. 1973; amd. Sec. 1, Ch. 108, L. 1977; Sec. 84-1202, R.C.M. 1947; (2)En. Sec. 2, Ch. 166, L. 1931; re-en. Sec. 2357.1, R.C.M. 1935; amd. Sec. 2, Ch. 192, L. 1945; Sec. 84-1203, R.C.M. 1947; R.C.M. 1947, 84-1202(2), 84-1203.



15-59-102. License tax on producers and importers of gypsum and cement.

15-59-102. License tax on producers and importers of gypsum and cement. Every person engaged in or carrying on the business in the state of producing or manufacturing cement, gypsum, gypsum plaster, stucco, wallboard, land plaster, or other products of cement or gypsum and any person who imports into this state any such products for sale or use must pay to the department of revenue for the use of the state a license tax for engaging in and carrying on such business in the state in an amount equal to the following sums: (1) for each ton of cement produced or manufactured by such person or used by such person in the manufacture or production of any of the articles or products hereinabove enumerated or imported by such person into this state for sale or use, 22 cents; (2) for each ton of gypsum produced or manufactured by such person or used by such person in the manufacture or production of any of the articles or products hereinabove named or imported by such person into this state for such sale or use, 5 cents.

History: En. Sec. 2, Ch. 15, Ex. L. 1921; re-en. Sec. 2357, R.C.M. 1921; amd. Sec. 1, Ch. 127, L. 1925; amd. Sec. 1, Ch. 166, L. 1931; re-en. Sec. 2357, R.C.M. 1935; amd. Sec. 1, Ch. 192, L. 1945; amd. Sec. 37, Ch. 516, L. 1973; amd. Sec. 1, Ch. 108, L. 1977; R.C.M. 1947, 84-1202(1).



15-59-103. Repealed.

15-59-103. Repealed. Sec. 4, Ch. 334, L. 1981.

History: En. Sec. 4, Ch. 15, Ex. L. 1921; re-en. Sec. 2359, R.C.M. 1921; re-en. Sec. 2359, R.C.M. 1935; amd. Sec. 4, Ch. 192, L. 1945; amd. Sec. 39, Ch. 516, L. 1973; R.C.M. 1947, 84-1205.



15-59-104. Manufacturers to keep records.

15-59-104. Manufacturers to keep records. Each person subject to 15-59-102 shall keep a record in the form required by the department of all cement, gypsum, gypsum plaster, stucco, wallboard, land plaster, or other products of cement or gypsum manufactured or produced by the person in this state. The records must at all times during business hours be subject to inspection by the department.

History: En. Sec. 5, Ch. 15, Ex. L. 1921; re-en. Sec. 2360, R.C.M. 1921; re-en. Sec. 2360, R.C.M. 1935; amd. Sec. 5, Ch. 192, L. 1945; amd. Sec. 40, Ch. 516, L. 1973; R.C.M. 1947, 84-1206; amd. Sec. 125, Ch. 27, Sp. L. November 1993.



15-59-105. Quarterly statement and payment of tax.

15-59-105. Quarterly statement and payment of tax. (1) Each person shall, within 30 days after the end of each quarter, make out on forms prescribed by the department of revenue and deliver to the department a statement showing the total number of tons of cement or gypsum produced by the person or used by the person in the manufacture of the respective articles or products enumerated in 15-59-101(2) and 15-59-102 or imported by the person into the state of Montana for sale or use during each month of the quarter and during the whole quarter and other information that the department may require, together with the total amount due to the state as license taxes for the quarter. (2) The annual license tax as imposed by 15-59-102 must be paid in quarterly installments for the quarters ending March 31, June 30, September 30, and December 31 of each year, and the amount of the license tax due for each quarter must be paid to the department within 30 days after the end of each quarter and at the same time the statement is delivered to the department. (3) Any person engaged in carrying on a cement production business at more than one place or operating more than one factory or plant in this state may include all locations in one statement. (4) The department may grant a reasonable extension of time for filing statements and payment of taxes due upon good cause shown.

History: (1), (3), (4)En. Sec. 6, Ch. 15, Ex. L. 1921; re-en. Sec. 2361, R.C.M. 1921; re-en. Sec. 2361, R.C.M. 1935; amd. Sec. 6, Ch. 192, L. 1945; amd. Sec. 41, Ch. 516, L. 1973; amd. Sec. 2, Ch. 108, L. 1977; Sec. 84-1207, R.C.M. 1947; (2)En. Sec. 3, Ch. 15, Ex. L. 1921; re-en. Sec. 2358, R.C.M. 1921; re-en. Sec. 2358, R.C.M. 1935; amd. Sec. 3, Ch. 192, L. 1945; amd. Sec. 38, Ch. 516, L. 1973; Sec. 84-1204, R.C.M. 1947; R.C.M. 1947, 84-1204, 84-1207; amd. Sec. 183, Ch. 56, L. 2009.



15-59-106. Procedure to estimate tax on failure to file statement -- penalty and interest.

15-59-106. Procedure to estimate tax on failure to file statement -- penalty and interest. (1) If a person fails to file any statement required by 15-59-105 within the time required or fails to pay the tax required by this part on or before the date the payment is due, the department shall, immediately after the time has expired, determine the amounts of the respective articles or products enumerated in 15-59-101(2) and 15-59-102 manufactured or produced by the person within this state or imported by the person into the state during the quarter and during each month of the quarter and shall determine and fix the amount of the license taxes due to the state from the person for the quarter. (2) The department shall add to the amount of delinquent license taxes penalty and interest as provided in 15-1-216. (3) The department shall mail to the person required to file a quarterly statement and pay any license tax a letter setting forth the amount of license tax, penalty, and interest due, and the letter must contain a statement that if payment is not made, a warrant for distraint may be filed. (4) A penalty imposed by 15-1-216 may be waived by the department pursuant to 15-1-206.

History: En. Sec. 8, Ch. 15, Ex. L. 1921; re-en. Sec. 2363, R.C.M. 1921; re-en. Sec. 2363, R.C.M. 1935; amd. Sec. 8, Ch. 192, L. 1945; amd. Sec. 42, Ch. 516, L. 1973; amd. Sec. 3, Ch. 108, L. 1977; R.C.M. 1947, 84-1209; amd. Sec. 34, Ch. 439, L. 1981; amd. Sec. 40, Ch. 427, L. 1999.



15-59-107. Warrant for distraint.

15-59-107. Warrant for distraint. If all or part of the tax imposed by this part is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. The resulting lien has precedence over any other claim, lien, or demand thereafter filed and recorded.

History: En. 84-1213 by Sec. 4, Ch. 108, L. 1977; R.C.M. 1947, 84-1213; amd. Sec. 35, Ch. 439, L. 1981.



15-59-108. Deposit of taxes.

15-59-108. Deposit of taxes. All license taxes collected under the provisions of this part must, in accordance with the provisions of 17-2-124, be deposited to the credit of the general fund of the state.

History: En. Sec. 9, Ch. 15, Ex. L. 1921; re-en. Sec. 2364, R.C.M. 1921; re-en. Sec. 2364, R.C.M. 1935; R.C.M. 1947, 84-1210; amd. Sec. 13, Ch. 455, L. 1993; amd. Sec. 17, Ch. 18, L. 1995; amd. Sec. 9, Ch. 475, L. 2007.



15-59-109. License tax supplemental.

15-59-109. License tax supplemental. The license taxes herein provided for shall be in addition to all taxes and fees now required to be paid by the persons subject to the provisions of this part.

History: En. Sec. 11, Ch. 15, Ex. L. 1921; re-en. Sec. 2366, R.C.M. 1921; re-en. Sec. 2366, R.C.M. 1935; R.C.M. 1947, 84-1212.



15-59-110. Duty to file statement.

15-59-110. Duty to file statement. It shall be unlawful for any person to fail, neglect, or refuse to file any statement or certificate required by 15-59-105 in the manner or within the time herein required or to make such statement false in any particular.

History: En. Sec. 7, Ch. 15, Ex. L. 1921; re-en. Sec. 2362, R.C.M. 1921; re-en. Sec. 2362, R.C.M. 1935; amd. Sec. 7, Ch. 192, L. 1945; R.C.M. 1947, 84-1208.



15-59-111. Renumbered .

15-59-111. Renumbered . 15-59-121, Code Commissioner, 1983.



15-59-112. Deficiency assessment -- review -- penalty and interest.

15-59-112. Deficiency assessment -- review -- penalty and interest. (1) If the department determines that the amount of tax due is greater than the amount disclosed by a return, it shall mail to the taxpayer a notice, as provided in 15-1-211, of the additional tax proposed to be assessed. The taxpayer may seek review of the determination pursuant to 15-1-211. (2) Penalty and interest must be added to any deficiency assessment as provided in 15-1-216.

History: En. Sec. 1, Ch. 14, L. 1983; amd. Sec. 24, Ch. 811, L. 1991; amd. Sec. 41, Ch. 427, L. 1999; amd. Sec. 33, Ch. 594, L. 2005.



15-59-113. Credit for overpayment -- interest on overpayment.

15-59-113. Credit for overpayment -- interest on overpayment. (1) If the department determines that the amount of tax, penalty, or interest due for any year is less than the amount paid, the amount of the overpayment must be credited against any tax, penalty, or interest then due from the taxpayer and the balance refunded to the taxpayer or its successor through reorganization, merger, or consolidation or to its shareholders upon dissolution. (2) Except as provided in subsection (3), interest is allowed on overpayments at the same rate as is charged on unpaid taxes, as provided in 15-1-216, due from the due date of the return or from the date of overpayment, whichever is later, to the date the department approves refunding or crediting of the overpayment. (3) (a) Interest may not accrue during any period in which the processing of a claim for refund is delayed more than 30 days by reason of failure of the taxpayer to furnish information requested by the department for the purpose of verifying the amount of the overpayment. (b) Interest is not allowed: (i) if the overpayment is refunded within 6 months from the date the return is due or from the date the return is filed, whichever is later; or (ii) if the amount of interest is less than $1. (c) A payment not made incident to a bona fide and orderly discharge of an actual tax liability or one reasonably assumed to be imposed by this law may not be considered an overpayment with respect to which interest is allowable.

History: En. Sec. 2, Ch. 14, L. 1983; amd. Sec. 42, Ch. 427, L. 1999.



15-59-114. Statute of limitations.

15-59-114. Statute of limitations. (1) Except as otherwise provided in this section, no deficiency may be assessed or collected with respect to the year for which a return is filed unless the notice of additional tax proposed to be assessed is mailed within 5 years from the date the return was filed. For the purposes of this section, a return filed before the last day prescribed for filing is considered as filed on the last day. If the taxpayer, before the expiration of the period prescribed for assessment of the tax, consents in writing to an assessment after that time, the tax may be assessed at any time prior to the expiration of the period agreed upon. (2) No refund or credit may be allowed or paid with respect to the year for which a return is filed after 5 years from the last day prescribed for filing the return or after 1 year from the date of the overpayment, whichever period expires later, unless before the expiration of the period the taxpayer files a claim therefor or the department of revenue has determined the existence of the overpayment and has approved the refund or credit thereof. If the taxpayer has agreed in writing under the provisions of subsection (1) to extend the time within which the department may propose an additional assessment, the period within which a claim for refund or credit may be filed or a credit or refund allowed if no claim is filed is automatically extended. (3) If a return is required to be filed and the taxpayer fails to file the return, the tax may be assessed or an action to collect the tax may be brought at any time. If a return is required to be filed and the taxpayer files a fraudulent return, the 5-year period provided for in subsection (1) does not begin until discovery of the fraud by the department.

History: En. Sec. 1, Ch. 194, L. 1983.



15-59-115. through reserved.

15-59-115 through 15-59-120 reserved.



15-59-121. Penalty for violations.

15-59-121. Penalty for violations. Any violation of the provisions of 15-59-101, 15-59-102, 15-59-104 through 15-59-106, 15-59-110, 15-59-112, or 15-59-113 shall be deemed a misdemeanor and shall be punished by a fine not exceeding $500 or by imprisonment in the county jail not exceeding 6 months or by both such fine and imprisonment.

History: En. Sec. 10, Ch. 15, Ex. L. 1921; re-en. Sec. 2365, R.C.M. 1921; re-en. Sec. 2365, R.C.M. 1935; amd. Sec. 9, Ch. 192, L. 1945; R.C.M. 1947, 84-1211; MCA 1981, 15-59-111; redes. 15-59-121 by Code Commissioner, 1983; amd. Sec. 52, Ch. 370, L. 1987.



15-59-122. through reserved.

15-59-122 through 15-59-125 reserved.



15-59-126. Terminated.

15-59-126. Terminated. Sec. 39(4), Ch. 15, Sp. L. July 1992.

History: En. Sec. 13, Ch. 15, Sp. L. July 1992.






Part 2. Cement Dealers (Renumbered, Repealed, and Terminated)

15-59-201. Repealed.

15-59-201. Repealed. Sec. 3(2), Ch. 65, L. 1997.

History: En. Sec. 2, Ch. 16, Ex. L. 1921; re-en. Sec. 2368, R.C.M. 1921; amd. Sec. 2, Ch. 127, L. 1925; re-en. Sec. 2368, R.C.M. 1935; amd. Sec. 1, Ch. 127, L. 1975; amd. Sec. 1, Ch. 106, L. 1977; R.C.M. 1947, 84-1102.



15-59-202. Repealed.

15-59-202. Repealed. Sec. 4, Ch. 334, L. 1981.

History: En. Sec. 3, Ch. 16, Ex. L. 1921; re-en. Sec. 2369, R.C.M. 1921; re-en. Sec. 2369, R.C.M. 1935; amd. Sec. 33, Ch. 516, L. 1973; R.C.M. 1947, 84-1103.



15-59-203. Repealed.

15-59-203. Repealed. Sec. 3(2), Ch. 65, L. 1997.

History: En. Sec. 5, Ch. 16, Ex. L. 1921; re-en. Sec. 2371, R.C.M. 1921; re-en. Sec. 2371, R.C.M. 1935; amd. Sec. 34, Ch. 516, L. 1973; R.C.M. 1947, 84-1105; amd. Sec. 126, Ch. 27, Sp. L. November 1993.



15-59-204. Repealed.

15-59-204. Repealed. Sec. 3(2), Ch. 65, L. 1997.

History: (1), (3)En. Sec. 6, Ch. 16, Ex. L. 1921; re-en. Sec. 2372, R.C.M. 1921; re-en. Sec. 2372, R.C.M. 1935; amd. Sec. 35, Ch. 516, L. 1973; amd. Sec. 3, Ch. 127, L. 1975; Sec. 84-1106, R.C.M. 1947; (2)En. Sec. 4, Ch. 16, Ex. L. 1921; re-en. Sec. 2370, R.C.M. 1921; re-en. Sec. 2370, R.C.M. 1935; amd. Sec. 2, Ch. 127, L. 1975; amd. Sec. 2, Ch. 106, L. 1977; Sec. 84-1104, R.C.M. 1947; R.C.M. 1947, 84-1104, 84-1106.



15-59-205. Repealed.

15-59-205. Repealed. Sec. 3(2), Ch. 65, L. 1997.

History: En. Sec. 8, Ch. 16, Ex. L. 1921; re-en. Sec. 2374, R.C.M. 1921; re-en. Sec. 2374, R.C.M. 1935; amd. Sec. 36, Ch. 516, L. 1973; amd. Sec. 4, Ch. 127, L. 1975; R.C.M. 1947, 84-1108; amd. Sec. 36, Ch. 439, L. 1981.



15-59-206. Repealed.

15-59-206. Repealed. Sec. 3(2), Ch. 65, L. 1997.

History: En. 84-1108.1 by Sec. 5, Ch. 127, L. 1975; R.C.M. 1947, 84-1108.1; amd. Sec. 37, Ch. 439, L. 1981.



15-59-207. Repealed.

15-59-207. Repealed. Sec. 3(2), Ch. 65, L. 1997.

History: En. Sec. 10, Ch. 16, Ex. L. 1921; re-en. Sec. 2376, R.C.M. 1921; re-en. Sec. 2376, R.C.M. 1935; R.C.M. 1947, 84-1110.



15-59-208. Repealed.

15-59-208. Repealed. Sec. 3(2), Ch. 65, L. 1997.

History: En. Sec. 12, Ch. 16, Ex. L. 1921; re-en. Sec. 2378, R.C.M. 1921; re-en. Sec. 2378, R.C.M. 1935; R.C.M. 1947, 84-1112; amd. Sec. 14, Ch. 455, L. 1993; amd. Sec. 18, Ch. 18, L. 1995.



15-59-209. Repealed.

15-59-209. Repealed. Sec. 3(2), Ch. 65, L. 1997.

History: En. Sec. 14, Ch. 16, Ex. L. 1921; re-en. Sec. 2380, R.C.M. 1921; re-en. Sec. 2380, R.C.M. 1935; R.C.M. 1947, 84-1114.



15-59-210. Repealed.

15-59-210. Repealed. Sec. 3(2), Ch. 65, L. 1997.

History: En. Sec. 7, Ch. 16, Ex. L. 1921; re-en. Sec. 2373, R.C.M. 1921; re-en. Sec. 2373, R.C.M. 1935; R.C.M. 1947, 84-1107.



15-59-211. Renumbered .

15-59-211. Renumbered . 15-59-221, Code Commissioner, 1983.



15-59-212. Repealed.

15-59-212. Repealed. Sec. 3(2), Ch. 65, L. 1997.

History: En. Sec. 1, Ch. 14, L. 1983; amd. Sec. 25, Ch. 811, L. 1991.



15-59-213. Repealed.

15-59-213. Repealed. Sec. 3(2), Ch. 65, L. 1997.

History: En. Sec. 2, Ch. 14, L. 1983.



15-59-214. Repealed.

15-59-214. Repealed. Sec. 3(2), Ch. 65, L. 1997.

History: En. Sec. 1, Ch. 194, L. 1983.



15-59-215. through reserved.

15-59-215 through 15-59-220 reserved.



15-59-221. Repealed.

15-59-221. Repealed. Sec. 3(2), Ch. 65, L. 1997.

History: En. Sec. 13, Ch. 16, Ex. L. 1921; re-en. Sec. 2379, R.C.M. 1921; re-en. Sec. 2379, R.C.M. 1935; R.C.M. 1947, 84-1113; MCA 1981, 15-59-211; redes. 15-59-221 by Code Commissioner, 1983.



15-59-222. through reserved.

15-59-222 through 15-59-225 reserved.



15-59-226. Terminated.

15-59-226. Terminated. Sec. 39(4), Ch. 15, Sp. L. July 1992.

History: En. Sec. 14, Ch. 15, Sp. L. July 1992.









CHAPTER 60. NURSING FACILITY UTILIZATION FEE

Part 1. General Provisions

15-60-101. Definitions.

15-60-101. (Temporary) Definitions. For purposes of this chapter, unless the context requires otherwise, the following definitions apply: (1) (a) "Bed day" means each 24-hour period that a resident of a nursing facility is present in the facility and receiving skilled nursing care or intermediate nursing care or in which a bed is held for a resident while the resident is on temporary leave from the facility. (b) The term includes all periods of 24 hours described in subsection (1)(a), regardless of the source of payment. The term also includes the day of a resident's admission to a nursing facility and the day of the resident's death, even though the resident is present for less than a 24-hour period on these days. (2) "Calendar quarter" means the period of 3 consecutive months ending March 31, June 30, September 30, or December 31. (3) "Department" means the department of revenue. (4) "Nursing facility" or "facility" means a health care facility licensed by the department of public health and human services as a nursing facility to provide skilled nursing care or intermediate nursing care. The term includes: (a) nursing facilities, whether they are: (i) operated as nonprofit or for-profit facilities; (ii) freestanding or part of another health care facility; or (iii) publicly or privately operated; and (b) the Montana mental health nursing care center provided for in 53-21-411. (5) "Report" means the report of bed days required in 15-60-201. (6) "Skilled nursing care" and "intermediate nursing care" have the same meaning as those terms are defined in 50-5-101. (7) "Utilization fee" or "fee" means the fee required to be paid for each bed day in a nursing facility, as provided in 15-60-102. (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 1, Ch. 746, L. 1991; amd. Sec. 1, Ch. 558, L. 1993; amd. Sec. 44, Ch. 418, L. 1995; amd. Sec. 49, Ch. 546, L. 1995; amd. Sec. 1, Ch. 532, L. 2003.



15-60-102. Utilization fee for bed days in nursing facilities.

15-60-102. (Temporary) Utilization fee for bed days in nursing facilities. (1) A nursing facility in the state shall pay to the department a utilization fee for each bed day in the facility in the following amounts: (a) in the amount of $2.80, which must be applied to maintain the price-based average payment rate to nursing facilities at the fiscal year 2003 base amount; (b) in fiscal year 2006, an additional amount of $4.25 to be used to increase the price-based average payment rate to nursing facilities above the fiscal year 2003 base as provided in 15-60-211; and (c) beginning July 1, 2006, an additional amount of $5.50 to be used to increase the price-based average payment rate to nursing facilities above the fiscal year 2003 base as provided in 15-60-211. (2) The fees collected must be deposited as follows: (a) the amounts collected as provided in subsection (1)(a), in the general fund; and (b) the amounts collected as provided in subsections (1)(b) and (1)(c), in the account in the state special revenue fund as provided in 15-60-211. (3) A nursing facility may not place a fee created in this section on a patient's bill. (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 2, Ch. 746, L. 1991; amd. Sec. 2, Ch. 558, L. 1993; amd. Sec. 8, Ch. 509, L. 1995; amd. Sec. 1, Ch. 541, L. 2003; amd. Sec. 1, Ch. 523, L. 2005.



15-60-103. Relation to other taxes and fees.

15-60-103. (Temporary) Relation to other taxes and fees. The utilization fee imposed under 15-60-102 is in addition to any other taxes and fees required by law to be paid by nursing facilities. (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 14, Ch. 746, L. 1991.



15-60-104. Rulemaking authority.

15-60-104. (Temporary) Rulemaking authority. The department of revenue may adopt rules necessary to implement and administer this chapter. (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 15, Ch. 746, L. 1991.






Part 2. Collection of Fee

15-60-201. Reporting and collection of fee.

15-60-201. (Temporary) Reporting and collection of fee. (1) A nursing facility shall report to the department of revenue, following the end of each calendar quarter, the number of bed days in the facility during the quarter. The report must be in the form prescribed by the department and is due on or before the last day of the month following the close of each calendar quarter. The report must be accompanied by a payment in an amount equal to the fee required to be paid under 15-60-102. (2) The department of public health and human services shall provide the department at the end of each calendar quarter with a list of facilities as defined in 15-60-101(4). (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 3, Ch. 746, L. 1991; amd. Sec. 45, Ch. 418, L. 1995; amd. Sec. 50, Ch. 546, L. 1995.



15-60-202. Audit -- records.

15-60-202. (Temporary) Audit -- records. (1) The department of revenue may audit the records and other documents of any nursing facility to ensure that the proper utilization fee has been collected. (2) The department may require the facility to provide records and other documentation, including books, ledgers, and registers, necessary for the department to verify the proper amount of the utilization fee paid. (3) A facility shall maintain and make available for inspection by the department sufficient records and other documentation to demonstrate the number of bed days in the facility subject to the utilization fee. The facility shall maintain these records for a period of at least 5 years from the date the report is due. (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 4, Ch. 746, L. 1991.



15-60-203. Periods of limitation.

15-60-203. (Temporary) Periods of limitation. (1) Except as otherwise provided in this section, a deficiency may not be assessed or collected with respect to the quarter for which a report is filed unless the notice of additional fees proposed to be assessed is mailed within 5 years from the date the report was filed. For the purposes of this section, a report filed before the last day prescribed for filing is considered filed on the last day. If, before the expiration of the period prescribed for assessment of the fee, the facility consents in writing to an assessment after the 5-year period, the fee may be assessed at any time prior to the expiration of the period agreed upon. (2) A refund or credit may not be paid or allowed with respect to the year for which a report is filed after 5 years from the last day prescribed for filing the report or after 1 year from the date of the overpayment, whichever period expires later, unless before the expiration of the period, the facility files a claim or the department has determined the existence of the overpayment and has approved the refund or credit. If the facility has agreed in writing under the provisions of subsection (1) to extend the time within which the department may propose an additional assessment, the period within which a claim for refund or credit is filed or a credit or refund allowed in the event no claim is filed is automatically extended. (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 5, Ch. 746, L. 1991.



15-60-204. Penalty and interest for delinquent fees -- waiver.

15-60-204. (Temporary) Penalty and interest for delinquent fees -- waiver. If the fee for any facility is not paid on or before the due date of the report as provided in 15-60-201(1), penalty and interest, as provided in 15-1-216, must be added to the fee. (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 6, Ch. 746, L. 1991; amd. Sec. 43, Ch. 427, L. 1999.



15-60-205. Estimated fee on failure to file.

15-60-205. (Temporary) Estimated fee on failure to file. For the purpose of ascertaining the correctness of any report or for the purpose of making an estimate of bed day use of any facility where information has been obtained, the department may: (1) examine or cause to have examined by any designated agent or representative any books, papers, records, or memoranda bearing upon the matters required to be included in the report; (2) require the attendance of any officer or employee of the facility rendering the report or the attendance of any other person in the premises having relevant knowledge; and (3) take testimony and require production of any other material for its information. (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 7, Ch. 746, L. 1991; amd. Sec. 19, Ch. 746, L. 1991.



15-60-206. Deficiency assessment -- penalty and interest -- hearing.

15-60-206. (Temporary) Deficiency assessment -- penalty and interest -- hearing. (1) If the department determines that the amount of fees due is greater than the amount disclosed by the report, it shall mail to the facility a notice of the additional fees proposed to be assessed. Within 30 days after the mailing of the notice, the facility may file with the department a written protest against the proposed additional fees, setting forth the grounds upon which the protest is based, and may request in its protest an oral hearing or an opportunity to present additional evidence relating to its fees liability. If a protest is not filed, the amount of the additional fees proposed to be assessed becomes final upon the expiration of the 30-day period. If a protest is filed, the department shall reconsider the proposed assessment and, if the facility has requested, shall grant the facility an oral hearing. After consideration of the protest and the evidence presented at an oral hearing, the department's action upon the protest is final when it mails notice of its action to the facility. (2) When a deficiency is determined and the fees become final, the department shall mail notice and demand to the facility for payment. Penalty and interest must be added to any deficiency assessment as provided in 15-1-216. (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 8, Ch. 746, L. 1991; amd. Sec. 34, Ch. 594, L. 2005.



15-60-207. Closing agreements.

15-60-207. (Temporary) Closing agreements. (1) The director of the department or any person authorized in writing by the director is authorized to enter into an agreement with any facility relating to the liability of the facility in respect to the fees imposed by this chapter for any period. (2) An agreement under this section is final and conclusive, and except upon a showing of fraud or malfeasance or misrepresentation of a material fact: (a) the case may not be reopened as to matters agreed upon or the agreement modified by any officer, employee, or agent of this state; and (b) in any suit, action, or proceeding under the agreement or any determination, assessment, collection, payment, abatement, refund, or credit made in accordance with the agreement, the agreement may not be annulled, modified, set aside, or disregarded. (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 9, Ch. 746, L. 1991; amd. Sec. 184, Ch. 56, L. 2009.



15-60-208. Credit for overpayment -- interest on overpayment.

15-60-208. (Temporary) Credit for overpayment -- interest on overpayment. (1) If the department determines that the amount of fees, penalty, or interest due for any year is less than the amount paid, the amount of the overpayment must be credited against any fees, penalty, or interest then due from the facility and the balance must be refunded to the facility or its successor through reorganization, merger, or consolidation or to its shareholders upon dissolution. (2) Except as provided in subsection (3), interest is allowed on overpayments at the same rate as is charged on unpaid taxes, as provided in 15-1-216, due from the due date of the report or from the date of overpayment, whichever date is later, to the date the department approves refunding or crediting of the overpayment. Interest does not accrue during any period during which the processing of a claim for refund is delayed more than 30 days by reason of failure of the facility to furnish information requested by the department for the purpose of verifying the amount of the overpayment. (3) Interest is not allowed: (a) if the overpayment is refunded within 6 months from the date the report is due or from the date the return is filed, whichever is later; or (b) if the amount of interest is less than $1. (4) A payment not made incident to a discharge of actual utilization fee liability or a payment reasonably assumed to be imposed by this chapter is not considered an overpayment with respect to which interest is allowable. (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 10, Ch. 746, L. 1991; amd. Sec. 44, Ch. 427, L. 1999.



15-60-209. Warrant for distraint.

15-60-209. (Temporary) Warrant for distraint. If the utilization fee is not paid when due, the department of revenue may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 12, Ch. 746, L. 1991.



15-60-210. Disposition of fee.

15-60-210. (Temporary) Disposition of fee. (1) Except as provided in subsection (2), all proceeds from the collection of utilization fees, including penalties and interest, must, in accordance with the provisions of 17-2-124, be deposited in the general fund. (2) Utilization fees, including penalties and interest, collected from the Montana mental health nursing care center must be allocated as follows: (a) 30% to the state general fund; and (b) 70% to the prevention and stabilization account in the state special revenue fund established pursuant to 53-6-1101 to the credit of the department of public health and human services to finance, administer, and provide health and human services. (Void on occurrence of contingency--sec. 18, Ch. 746, L. 1991--see chapter compiler's comment.)

History: En. Sec. 13, Ch. 746, L. 1991; amd. Sec. 15, Ch. 455, L. 1993; amd. Sec. 3, Ch. 558, L. 1993; amd. Sec. 19, Ch. 18, L. 1995; amd. Sec. 9, Ch. 509, L. 1995; amd. Sec. 2, Ch. 532, L. 2003; amd. Sec. 10, Ch. 475, L. 2007.



15-60-211. State special revenue account.

15-60-211. State special revenue account. (1) There is a nursing facility utilization fee account in the state special revenue fund as provided in 17-2-102. (2) All money collected under 15-60-102(1)(b) and (1)(c) must be deposited in this account. Money in the account must be used by the department of public health and human services for the purpose of increasing the average price paid for medicaid nursing facility services above the fiscal year 2003 level under the price-based reimbursement system used to establish medicaid payment rates to nursing homes. (3) Money remaining in this account at the end of a fiscal year may not be expended or transferred for any other purpose and is subject to appropriation by a subsequent legislature for purposes consistent with subsection (2).

History: En. Sec. 2, Ch. 541, L. 2003.









CHAPTER 61. MEDICAL CARE SAVINGS ACCOUNT

Part 1. General Provisions

15-61-101. Short title.

15-61-101. Short title. This chapter may be cited as the "Montana Medical Care Savings Account Act of 1995".

History: En. Sec. 1, Ch. 295, L. 1995.



15-61-102. Definitions.

15-61-102. Definitions. As used in this chapter, unless it clearly appears otherwise, the following definitions apply: (1) "Account administrator" means: (a) a state or federally chartered bank, savings and loan association, credit union, or trust company; (b) a health care insurer as defined in 33-22-125; (c) a certified public accountant licensed to practice in this state pursuant to Title 37, chapter 50; (d) an employer if the employer has a self-insured health plan under ERISA; (e) the account holder or an employee for whose benefit the account in question is established; (f) a broker, insurance producer, or investment adviser regulated by the commissioner of insurance; (g) an attorney licensed to practice law in this state; (h) a licensed public accountant or a person who is an enrolled agent allowed to practice before the United States internal revenue service. (2) "Account holder" means an individual who is a resident of this state and who establishes a medical care savings account or for whose benefit the account is established. (3) "Dependent" means the spouse of the employee or account holder or a child of the employee or account holder if the child is: (a) under 23 years of age and enrolled as a full-time student at an accredited college or university or is under 19 years of age; (b) legally entitled to the provision of proper or necessary subsistence, education, medical care, or other care necessary for the health, guidance, or well-being of the child and is not otherwise emancipated, self-supporting, married, or a member of the armed forces of the United States; or (c) mentally or physically incapacitated to the extent that the child is not self-sufficient. (4) "Eligible medical expense" means an expense paid by the employee or account holder for medical care defined by 26 U.S.C. 213(d) for the employee or account holder or a dependent of the employee or account holder. (5) "Employee" means an employed individual for whose benefit or for the benefit of whose dependents a medical care savings account is established. The term includes a self-employed individual. (6) "ERISA" means the Employee Retirement Income Security Act of 1974, 29 U.S.C. 1001, et seq. (7) "Medical care savings account" or "account" means an account established with an account administrator in this state pursuant to 15-61-201.

History: En. Sec. 2, Ch. 295, L. 1995; amd. Sec. 1, Ch. 296, L. 1997; amd. Sec. 38, Ch. 51, L. 1999; amd. Sec. 19, Ch. 130, L. 2005.






Part 2. Medical Care Savings Account -- Administration

15-61-201. Establishment of account.

15-61-201. Establishment of account. (1) An employer, except as otherwise provided by statute, contract, or a collective bargaining agreement, may establish a medical care savings account for an employee of the employer or for a dependent of the employee. (2) An individual who is a resident of this state may establish a medical care savings account for that individual or for a dependent of the individual. (3) Before making any contributions to an employee's account, an employer shall inform an employee in writing of the state and federal tax status of contributions made pursuant to this chapter. (4) Upon agreement between an employer and an employee, an employee may have the employer contribute to the employee's medical care savings account, to a health insurance policy or program for the employee, or to both the account and the policy or program.

History: En. Sec. 3, Ch. 295, L. 1995.



15-61-202. Tax exemption -- conditions.

15-61-202. Tax exemption -- conditions. (1) Except as provided in this section, the amount of principal provided for in subsection (2) contributed annually by an employee or account holder to an account and all interest or other income on that principal may be excluded from the adjusted gross income of the employee or account holder and are exempt from taxation, in accordance with 15-30-2110(2)(j), as long as the principal and interest or other income is contained within the account or withdrawn only for payment of eligible medical expenses or for the long-term care of the employee or account holder or a dependent of the employee or account holder. Any part of the principal or income, or both, withdrawn from an account may not be excluded under subsection (2) and this subsection if the amount is withdrawn from the account and used for a purpose other than an eligible medical expense or the long-term care of the employee or account holder or a dependent of the employee or account holder. (2) An employee or account holder may exclude as an annual contribution in 1 year not more than $3,000. There is no limitation on the amount of funds and interest or other income on those funds that may be retained tax-free within an account. (3) A deduction pursuant to 15-30-2131 is not allowed to an employee or account holder for an amount contributed to an account. An employee or account holder may not deduct pursuant to 15-30-2131 or exclude pursuant to 15-30-2110 an amount representing a loss in the value of an investment contained in an account. (4) An employee or account holder may in 1 year deposit into an account more than the amount excluded pursuant to subsection (2) if the exemption claimed by the employee or account holder in the year does not exceed $3,000. An employee or account holder who deposits more than $3,000 into an account in a year may exclude from the employee's or account holder's adjusted gross income in accordance with 15-30-2110(2)(j) in a subsequent year any part of $3,000 per year not previously excluded. (5) The transfer of money in an account owned by one employee or account holder to the account of another employee or account holder within the immediate family of the first employee or account holder does not subject either employee or account holder to tax liability under this section. Amounts contained within the account of the receiving employee or account holder are subject to the requirements and limitations provided in this section. (6) The employee or account holder who establishes the account is the owner of the account. An employee or account holder may withdraw money in an account and deposit the money in another account with a different or with the same account administrator without incurring tax liability. (7) The amount of a disbursement of any assets of a medical care savings account pursuant to a filing for protection under the United States Bankruptcy Code, 11 U.S.C. 101 through 1330, by an employee or account holder does not subject the employee or account holder to tax liability. (8) Within 30 days of being furnished proof of the death of the employee or account holder, the account administrator shall distribute the principal and accumulated interest or other income in the account to the estate of the employee or account holder or to a designated pay-on-death beneficiary as provided in 72-6-223.

History: En. Sec. 4, Ch. 295, L. 1995; amd. Sec. 1, Ch. 429, L. 1999.



15-61-203. Withdrawal of funds from account for purposes other than medical expenses and long-term care.

15-61-203. Withdrawal of funds from account for purposes other than medical expenses and long-term care. (1) An employee or account holder may withdraw money from the individual's medical care savings account for any purpose other than an eligible medical expense or the long-term care of the employee or account holder or a dependent of the employee or account holder only on the last business day of the account administrator's business year. Money withdrawn from an account pursuant to this subsection must be taxed as ordinary income of the employee or account holder. (2) If the employee or account holder withdraws money from the account other than for eligible medical expenses or long-term care or other than on the last business day of the account administrator's business year, the administrator shall withhold from the amount of the withdrawal and, on behalf of the employee or account holder, pay as a penalty to the department of revenue an amount equal to 10% of the amount of the withdrawal. Payments made to the department pursuant to this section must be deposited in the general fund. Money withdrawn from an account pursuant to this subsection must be taxed as ordinary income of the employee or account holder. (3) For the purposes of this section, "last business day of the account administrator's business year", as applied to an account administrator who is also the account holder or an employee, means the last weekday in December.

History: En. Sec. 5, Ch. 295, L. 1995; amd. Sec. 2, Ch. 296, L. 1997.



15-61-204. Administration of account.

15-61-204. Administration of account. (1) (a) An account administrator shall administer the medical care savings account from which the payment of claims is made and, except as provided in subsection (1)(b), has a fiduciary duty to the person for whose benefit the account is administered. (b) Except for reporting and remitting of penalties to the department of revenue, a financial institution shall administer a medical savings account as a regular deposit or share account and has the same rights and duties pertaining to the account as pertain to a regular deposit or share account. Notwithstanding any other provision of this chapter, a financial institution is not responsible for determining whether a medical expense is eligible or nonreimbursable or for the use or application of funds if the account holder attests that withdrawals are for eligible and nonreimbursable medical expenses. (2) Not more than 30 days after an account administrator begins to administer an account, the account administrator shall notify in writing each employee and account holder on whose behalf the account administrator administers an account of the date of the last business day of the account administrator's business year. (3) An account administrator may use funds held in a medical care savings account only for the purpose of paying the eligible medical expenses of the employee or account holder or the employee's or account holder's dependents, purchasing long-term care insurance or a long-term care annuity for the long-term care of the employee or account holder or a dependent of the employee or account holder, or paying the expenses of administering the account. Funds held in a medical care savings account may not be used to pay medical expenses or for a long-term care insurance policy or annuity of the employee or account holder or a dependent of the employee or account holder that is otherwise reimbursable, including medical expenses payable pursuant to an automobile insurance policy, workers' compensation insurance policy or self-insured plan, or another health coverage policy, certificate, or contract. (4) The employee or account holder may submit documentation of eligible medical expenses paid by the employee or account holder or a dependent of the employee or account holder in the tax year to the account administrator, and the account administrator shall reimburse the employee or account holder from the employee's or account holder's account for eligible medical expenses. The burden of proving that a withdrawal from a medical savings account was made for an eligible medical expense is upon the account holder and not upon the account administrator or the employer of the account holder. (5) The employee or account holder may submit documentation of the purchase of long-term care insurance or a long-term care annuity for the employee or account holder or a dependent of the employee or account holder to the account administrator, and the account administrator shall reimburse the employee or account holder from the employee's or account holder's account for payments made for the purchase of the insurance or annuity. The account administrator may also provide for a system of automatic withdrawals from the account for the payment of long-term care insurance premiums or an annuity. (6) If an employer makes contributions to a medical care savings account on a periodic installment basis, the employer may advance to an employee, interest free, an amount necessary to cover medical expenses incurred that exceeds the amount in the employee's medical care savings account at the time that the expense is incurred if the employee agrees to repay the advance from future installments or when the employee ceases employment with the employer. (7) In the case of an account administrator who is also the account holder or an employee: (a) notice by the account administrator to the account holder pursuant to subsection (2) is not required; (b) the account administrator may not use funds held in an account to pay expenses of administering the account, except that a service fee may be deducted from the account by a financial institution or other holder of the account; (c) documentation of eligible medical expenses must be maintained but is not required to be submitted to the account administrator; (d) contributions to a medical savings account must be established in a separate account and be segregated from other funds; (e) the account holder is subject to the same yearend reporting requirements as all other account administrators; and (f) the account holder is required to forward the 10% penalty on funds withdrawn for noneligible medical expenses to the state.

History: En. Sec. 6, Ch. 295, L. 1995; amd. Sec. 3, Ch. 296, L. 1997; amd. Sec. 2, Ch. 429, L. 1999.



15-61-205. False claims prohibited -- penalty.

15-61-205. False claims prohibited -- penalty. (1) A person may not knowingly prepare or cause to be prepared a false claim, receipt, statement, or billing to justify the withdrawal of money from an account. (2) A person who violates subsection (1) by preparing or causing the preparation of a false claim, receipt, statement, or billing in an amount not exceeding $300 is guilty of theft and upon conviction shall be fined an amount not to exceed $500 or be imprisoned in the county jail for a term not to exceed 6 months, or both. A person convicted of a second offense shall be fined $500 or be imprisoned in the county jail for a term not to exceed 6 months, or both. A person convicted of a third or subsequent offense shall be fined $1,000 and be imprisoned in the county jail for a term of not less than 30 days or more than 6 months. (3) A person who violates subsection (1) by preparing or causing the preparation of a false claim, receipt, statement, or billing in an amount of $300 or more is guilty of theft and upon conviction shall be fined an amount not to exceed $50,000 or be imprisoned in the state prison for a term not to exceed 10 years, or both. (4) Amounts involved in thefts committed pursuant to a common scheme or the same transaction, whether from the same person or several persons, may be aggregated in determining the value of the amount withdrawn from an account in violation of this section.

History: En. Sec. 7, Ch. 295, L. 1995.









CHAPTER 62. FAMILY EDUCATION SAVINGS ACT

Part 1. General Provisions

15-62-101. Short title.

15-62-101. Short title. This chapter may be cited as the "Family Education Savings Act".

History: En. Sec. 1, Ch. 540, L. 1997.



15-62-102. Purpose.

15-62-102. Purpose. (1) It is the intent of the legislature to establish the Family Education Savings Act in recognition that the general welfare and well-being of the state of Montana are directly related to the educational levels and skills of its citizens. A vital and valid public purpose of the state of Montana is served by the establishment and implementation of a program that will encourage and make possible the attainment of an accessible, affordable postsecondary education by the greatest number of citizens through a savings program. (2) The legislature further intends that the board achieve this purpose most effectively through a public-private partnership using selected financial institutions to serve as depositories for individuals' postsecondary education savings accounts.

History: En. Sec. 2, Ch. 540, L. 1997.



15-62-103. Definitions.

15-62-103. Definitions. As used in this chapter, the following definitions apply: (1) "Account" means an individual participating trust account established under this chapter. (2) "Account owner" means the person who enters into a participating trust agreement and who is designated at the time that an account is opened as having the right to withdraw money from the account before the account is disbursed to or for the benefit of the designated beneficiary. (3) "Board" means the board of regents of higher education established by Article X, section 9, subsection (2), of the Montana constitution and 2-15-1505. (4) "Committee" means the family education savings program oversight committee established in 20-25-901. (5) "Designated beneficiary" means, with respect to an account, the person designated at the time that the account is opened as the person whose higher education expenses are expected to be paid from the account or if this person is replaced in accordance with 15-62-202, the individual replacing the former designated beneficiary. (6) "Financial institution" means any bank, commercial bank, national bank, savings bank, savings and loan association, credit union, insurance company, trust company, investment adviser, or other similar entity that is authorized to do business in this state. (7) "Higher education institution" means an eligible educational institution as defined in section 529(e)(5) of the Internal Revenue Code, 26 U.S.C. 529(e)(5). (8) "Investment products" means, without limitation, certificates of deposit, savings accounts paying fixed or variable interest, financial instruments, one or more mutual funds, and a mix of mutual funds. (9) "Member of the family" means, with respect to a designated beneficiary, a member of the family of the designated beneficiary as defined in section 529(e)(2) of the Internal Revenue Code, 26 U.S.C. 529(e)(2). (10) "Nonqualified withdrawal" means a withdrawal from an account that is not: (a) a qualified withdrawal; (b) a withdrawal made as the result of the death or disability of the designated beneficiary of an account; (c) a withdrawal that is made on the account of a scholarship or the allowance or payment described in section 135(d)(1)(B) or (d)(1)(C) of the Internal Revenue Code, 26 U.S.C. 135(d)(1)(B) or (d)(1)(C), and that is received by the designated beneficiary; or (d) a rollover or change of designated beneficiary described in 15-62-202. (11) "Participating trust agreement" means an agreement between the board, as trustee and as administrator of the program, and the account owner that creates a trust interest in the trust and provides for participation in the program. (12) "Program" means the family education savings program established pursuant to 15-62-201. The program must be structured to permit the long-term accumulation of savings that can be used to finance all or a share of the costs of higher education. (13) "Qualified higher education expenses" means qualified higher education expenses as defined in section 529(e)(3) of the Internal Revenue Code, 26 U.S.C. 529(e)(3). (14) "Qualified withdrawal" means a withdrawal from an account to pay the qualified higher education expenses of the designated beneficiary of the account. (15) "Trust" means the family education savings trust established by 15-62-301. (16) "Trustee" means the board in its capacity as trustee of the trust. (17) "Trust interest" means an account owner's interest in the trust created by a participating trust agreement and held for the benefit of a designated beneficiary.

History: En. Sec. 3, Ch. 540, L. 1997; amd. Sec. 5, Ch. 468, L. 2001; amd. Sec. 2, Ch. 566, L. 2003; amd. Sec. 3, Ch. 549, L. 2005.






Part 2. Family Education Savings Program Account -- Administration

15-62-201. Program requirements -- application -- establishment of account -- qualified and nonqualified withdrawal -- penalties.

15-62-201. Program requirements -- application -- establishment of account -- qualified and nonqualified withdrawal -- penalties. (1) The program must be operated through use of accounts in the trust established by account owners. Payments to the trust for participation in the program must be made by account owners pursuant to participating trust agreements. A person who wishes to participate in the program and open an account into which funds will be deposited to pay the qualified higher education expenses of a designated beneficiary shall: (a) enter into a participating trust agreement pursuant to which an account will be established as a participating trust of the trust; (b) complete an application on the form prescribed by the board that includes: (i) the name, address, and social security number or employer identification number of the contributor; (ii) the name, address, and social security number of the account owner if the account owner is not the contributor; (iii) the name, address, and social security number of the designated beneficiary; (iv) the certification relating to no excess contributions adopted by the board pursuant to 20-25-902; (v) the designation of the financial institution with which the funds in the participating trust will be invested; and (vi) any other information required by the board; (c) pay the one-time application fee established by the board; (d) make the minimum contribution required by the board or by opening an account; and (e) designate the type of account to be opened if more than one type of account is offered. (2) A person shall make contributions to an opened account in cash. (3) An account owner may withdraw all or part of the balance from an account under rules prescribed by the board. The rules must be used to help the board or program manager to determine if a withdrawal is a nonqualified withdrawal or a qualified withdrawal to the extent that the board concludes that it is necessary for the board or program manager to make that determination. The rules may require that: (a) account owners seeking to make a qualified withdrawal or other withdrawal that is not a nonqualified withdrawal shall provide certifications, copies of bills for qualified higher education expenses, or other supporting material; (b) qualified withdrawals from an account be made only by a check payable jointly to the designated beneficiary and a higher education institution; and (c) withdrawals not meeting certain requirements be treated as nonqualified withdrawals by the program manager, and if these withdrawals are not nonqualified withdrawals, the account owner shall seek refunds of penalties directly from the board. (4) If the board determines that it is required to impose a penalty on nonqualified withdrawals for the program to qualify as a qualified state tuition program or a qualified tuition program under section 529 of the Internal Revenue Code, 26 U.S.C. 529, the board may impose a penalty in an amount equal to 10% of the portion of the proposed withdrawal that would constitute income as determined in accordance with section 529 of the Internal Revenue Code, 26 U.S.C. 529. The penalty must be withheld and paid to the board for use in operating and marketing the program and for state student financial aid. (5) The board, by rule, shall increase the percentage of the penalty prescribed in subsection (4) or change the basis of this penalty if the board determines that the amount of the penalty must be increased to constitute a minimum penalty for purposes of qualifying the program as a qualified state tuition program or a qualified tuition program under section 529 of the Internal Revenue Code, 26 U.S.C. 529. (6) The board may decrease the percentage of the penalty prescribed in subsection (4) if: (a) the penalty is greater than is required to constitute a minimum penalty for purposes of qualifying the program as a qualified state tuition program or qualified tuition program under section 529 of the Internal Revenue Code, 26 U.S.C. 529; or (b) the penalty, when combined with other revenue generated under this chapter, is producing more revenue than is required to cover the costs of operating and marketing the program and to recover any costs not previously recovered. (7) If an account owner makes a nonqualified withdrawal and a penalty imposed under subsection (4) is not withheld pursuant to subsection (4) or the amount withheld was less than the amount required to be withheld under that subsection for nonqualified withdrawals, the account owner shall pay: (a) the unpaid portion of the penalty to the board at the same time that the account owner files a federal and state income tax return for the taxable year of the withdrawal; or (b) if the account owner does not file a return, the unpaid portion of the penalty on the due date for federal and state income tax returns, including any authorized extensions. (8) Each account must be maintained separately from each other account under the program. (9) Separate records and accounting must be maintained for each account for each designated beneficiary. (10) A contributor to, account owner of, or designated beneficiary of an account may not direct the investment of any contributions to any account or the earnings generated by the account in violation of section 529 of the Internal Revenue Code, 26 U.S.C. 529, and may not pledge the interest of an account or use an interest in an account as security for a loan. (11) If there is any distribution from an account to any person or for the benefit of any person during a calendar year, the distribution must be reported to the internal revenue service and the account owner or the designated beneficiary to the extent required by federal law. (12) The financial institution shall provide statements to each account owner whose participating trusts are invested with the institution at least once each year within 31 days after the 12-month period to which they relate. The statement must identify the contributions made during a preceding 12-month period, the total contributions made through the end of the period, the value of the account as of the end of this period, distributions made during this period, and any other matters that the board requires be reported to the account owner. (13) Statements and information returns relating to accounts must be prepared and filed to the extent required by federal or state tax law or by administrative rule. (14) A state or local government or organizations described in section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. 501(c)(3), may, without designating a designated beneficiary, open and become the account owner of an account to fund scholarships for persons whose identity will be determined after an account is opened.

History: En. Sec. 4, Ch. 540, L. 1997; amd. Sec. 6, Ch. 468, L. 2001; amd. Sec. 3, Ch. 566, L. 2003; amd. Sec. 4, Ch. 549, L. 2005.



15-62-202. Changes in designated beneficiary.

15-62-202. Changes in designated beneficiary. (1) An account owner may change the designated beneficiary of an account to an individual who is a member of the family of the former designated beneficiary in accordance with procedures established by the board. (2) If requested by an account owner, all or a portion of an account may be transferred to another account of which the designated beneficiary is a member of the family of the designated beneficiary of the transferee account. (3) Changes in designated beneficiaries and rollovers under this section are not permitted if the changes or rollovers would violate: (a) the excess contributions provisions adopted by the board pursuant to 20-25-902; or (b) the investment choice provisions of 15-62-201(10).

History: En. Sec. 5, Ch. 540, L. 1997.



15-62-203. Selection of financial institution as program manager -- contract -- termination.

15-62-203. Selection of financial institution as program manager -- contract -- termination. (1) The board shall implement the operation of the program through the use of one or more financial institutions to act as the program manager. Under the program, a person may submit applications for enrollment in the program and participating trust agreements to a program manager and establish accounts in the trust at the location of or through the program manager. An account owner may deposit money in an account in the trust by paying the money to a program manager who shall accept the money as an agent for the trust. Accounts may be invested in one or more investment products approved by the board. (2) The committee shall solicit proposals from financial institutions to act as managers of the program. Financial institutions that submit proposals shall describe the investment products that they propose to offer through the program. (3) On the recommendation of the committee, the board shall select as program managers the financial institution or institutions from among bidding financial institutions that demonstrate the most advantageous combination, both to potential program participants and to this state, of: (a) financial stability and integrity; (b) the safety of the investment products being offered, taking into account any insurance provided with respect to these products; (c) the ability of the investment products to track estimated costs of higher education as calculated by the board and provided by the financial institution to the account holder; (d) the ability of the financial institutions, directly or through a subcontract, to satisfy recordkeeping and reporting requirements; (e) the financial institution's plan for promoting the program and the investment that it is willing to make to promote the program; (f) the fees, if any, proposed to be charged to persons for maintaining accounts; (g) the minimum initial deposit and minimum contributions that the financial institution will require and the willingness of the financial institution or its subcontractors to accept contributions through payroll deduction plans and other deposit plans; and (h) any other benefits to this state or its residents contained in the proposal, including an account opening fee payable to the board by the account owner to cover expenses of operation of the program and any additional fee offered by the financial institution for statewide program marketing by the board. (4) The board shall enter into a contract with a financial institution or, except as provided in subsection (5), into contracts with financial institutions to serve as program managers. The contracts must provide the terms and conditions by which financial institutions, as agents of the trust, may assist in selling interests in the trust and the manner in which funds of a participating trust that are designated for investment with or through the financial institution will be invested. (5) The board may select more than one financial institution to serve as program manager. The board may select more than one kind of investment product to be offered through the program. Any decision on the use of multiple financial institutions or multiple investment products must take into account: (a) the requirements for qualifying as a qualified state tuition program or qualified tuition program under section 529 of the Internal Revenue Code, 26 U.S.C. 529; (b) differing needs of contributors regarding risk and potential return of investment instruments; and (c) administrative costs and burdens that may be imposed as the result of the decision. (6) A program manager or its subcontractor shall: (a) take action required to keep the program in compliance with its contract or the requirements of this chapter to manage the program so that it is treated as a qualified state tuition program or qualified tuition program under section 529 of the Internal Revenue Code, 26 U.S.C. 529; (b) keep adequate records of each account, keep each account segregated from each other account, and provide the board with the information necessary to prepare statements required by 15-62-201(11) through (13) or file these statements on behalf of the board; (c) compile and total information contained in statements required to be prepared under 15-62-201(11) through (13) and provide these compilations to the board; (d) if there is more than one program manager, provide the board with the information to assist the board in determining compliance with rules adopted by the board pursuant to 20-25-902 and to comply with any state or federal tax reporting requirements; (e) provide representatives of the board, including other contractors or other state agencies, access to the books and records of the program manager to the extent needed to determine compliance with the contract. At least once during the term of any contract, the board, its contractor, or the state agency responsible for examination oversight of the program manager shall conduct an examination to the extent needed to determine compliance with the contract. (f) hold participating trusts invested by or through the financial institution in the name of and for the benefit of the trust and the account owner; (g) assist the trustee with respect to any federal or tax filing requirements relating to the program and with respect to any other obligations of the trustee. (7) A person may not circulate any description of the program, whether in writing or through the use of any media, unless the board or its designee first approves the description. (8) A contract executed between the board and a financial institution pursuant to this section must be for a term of at least 3 years and not more than 7 years. (9) If the board determines not to renew the appointment of a financial institution as program manager, the board may take action consistent with the interest of the program and the accounts and in accordance with its duties as trustee of the trust. Except as provided in subsection (10), if a contract executed between the board and a financial institution pursuant to this section is not renewed, at the end of the term of the nonrenewed contract: (a) accounts previously established through the efforts of the financial institution may not be terminated by the trustee or board and additional contributions may be made to those accounts; (b) the funds in new accounts established after the termination may not be invested by or through the financial institution unless a new contract is executed; (c) participating trusts invested by or through the financial institution must continue to be invested in the financial products in which they were invested prior to the nonrenewal unless the account owner selects a different investment product without violating 15-62-201(10); and (d) the continuing role of the financial institution must be governed by rules or policies established by the board or a special contract and all services provided by the financial institution to accounts continue to be subject to the control of the board as trustee of the trust with responsibility for all accounts in the program. (10) (a) The board may terminate a contract with a financial institution or prohibit the continued investment of funds by or through a financial institution under subsection (9) at any time for good cause on the recommendation of the committee. If a contract is terminated or investment is prohibited pursuant to this subsection, the trustee shall take custody of account funds or assets held at that financial institution and shall seek to promptly reinvest the funds or assets by or through another financial institution that is selected as a program manager by the board and into the same investment products or investment products selected by the board that are as similar as possible to the original investments. (b) Prior to taking the actions described in subsection (10)(a), the board shall give account owners notice of the termination and a reasonable period of time, not to exceed 30 days, to voluntarily terminate the account invested by or through the financial institution or, to the extent not prohibited by 15-62-201(10), to direct that the account be invested with or through another program manager. (c) If the termination of a program manager causes an emergency that might lead to a loss of funds to any account owner, the board or trustee may take whatever emergency action is necessary or appropriate to prevent the loss of funds invested pursuant to this chapter. After taking emergency action, the board shall provide notice and opportunity for action to account owners as provided in subsection (10)(b).

History: En. Sec. 8, Ch. 540, L. 1997; amd. Sec. 7, Ch. 468, L. 2001; amd. Sec. 4, Ch. 566, L. 2003; amd. Sec. 5, Ch. 549, L. 2005.



15-62-204. Repealed.

15-62-204. Repealed. Sec. 8, Ch. 468, L. 2001.

History: En. Sec. 9, Ch. 540, L. 1997; amd. Sec. 39, Ch. 51, L. 1999.



15-62-205. Scholarships and financial aid provisions -- exceptions.

15-62-205. Scholarships and financial aid provisions -- exceptions. (1) Except as provided in subsection (2), a student loan program, student grant program, or other financial assistance program established or administered by the state or a financial assistance program administered by a state-supported college or university must treat the balance in an account of which the student is a designated beneficiary as if it were an asset of the parent of the designated beneficiary and not as a scholarship or grant or as an asset of the student for determining a student's or parent's income, assets, or financial need. (2) This section does not apply if: (a) federal law requires all or a portion of the amount in an account to be taken into account in a different manner; (b) federal benefits could be lost if all or a portion of the amount in an account is not taken into account in a different manner; or (c) a specific grant establishing a financial assistance program requires that all or a portion of the amount in an account be taken into account.

History: En. Sec. 10, Ch. 540, L. 1997.



15-62-206. Limitations.

15-62-206. Limitations. (1) This chapter may not be construed to: (a) give any designated beneficiary any rights or legal interest with respect to an account unless the designated beneficiary is the account owner; (b) guarantee that a designated beneficiary will be admitted to a higher education institution or be allowed to continue enrollment at or graduate from a higher education institution located in this state after admission; (c) establish state residency for a person merely because the person is a designated beneficiary; or (d) guarantee that amounts saved pursuant to the program will be sufficient to cover the qualified higher education expenses of a designated beneficiary. (2) This chapter does not establish any obligation of this state or any agency or instrumentality of the state to guarantee for the benefit of any account owner, contributor to an account, or designated beneficiary: (a) the return of any amounts contributed to an account; (b) the rate of interest or other return on any account; or (c) the payment of interest or other return on any account. (3) Under rules adopted by the board, each contract, application, offering or disclosure document, and any other type of document identified by the board that may be used in connection with a contribution to an account must clearly indicate that the account is not insured by the state and that the principal deposited or the investment return is not guaranteed by the state.

History: En. Sec. 11, Ch. 540, L. 1997; amd. Sec. 5, Ch. 566, L. 2003.



15-62-207. Deductions for contributions.

15-62-207. Deductions for contributions. An individual who contributes to one or more accounts in a tax year is entitled to reduce the individual's adjusted gross income, in accordance with 15-30-2110(11), by the total amount of the contributions, but not more than $3,000. The contribution must be made to an account owned by the contributor, the contributor's spouse, or the contributor's child or stepchild if the contributor's child or stepchild is a Montana resident.

History: En. Sec. 1, Ch. 468, L. 2001; amd. Sec. 6, Ch. 566, L. 2003; amd. Sec. 2, Ch. 509, L. 2007.



15-62-208. Tax on certain withdrawals of deductible contributions.

15-62-208. Tax on certain withdrawals of deductible contributions. (1) There is a recapture tax at a rate equal to the highest rate of tax provided in 15-30-2103 on the recapturable withdrawal of amounts that reduced adjusted gross income under 15-30-2110(11). (2) For purposes of determining the portion of a recapturable withdrawal that reduced adjusted gross income, all withdrawals must be allocated between income and contributions in accordance with the principles applicable under section 529(c)(3)(A) of the Internal Revenue Code of 1986, 26 U.S.C. 529(c)(3)(A). The portion of a recapturable withdrawal that is allocated to contributions must be treated as derived first from contributions, if any, that did not reduce adjusted gross income, to the extent of those contributions, and then to contributions that reduced adjusted gross income. The portion of any other withdrawal that is allocated to contributions must be treated as first derived from contributions that reduced adjusted gross income, to the extent of the contributions, and then to contributions that did not reduce adjusted gross income. (3) (a) The recapture tax imposed by this section is payable by the owner of the account from which the withdrawal or contribution was made. The tax liability must be reported on the income tax return of the account owner and is payable with the income tax payment for the year of the withdrawal or at the time that an income tax payment would be due for the year of the withdrawal. The account owner is liable for the tax even if the account owner is not a Montana resident at the time of the withdrawal. (b) The department may require withholding on recapturable withdrawals from an account that was at one time owned by a Montana resident if the account owner is not a Montana resident at the time of the withdrawal. For the purposes of this subsection (3)(b), amounts rolled over from an account that was at one time owned by a Montana resident must be treated as if the account is owned by a resident of Montana. (4) For the purposes of this section, all contributions made to accounts by residents of Montana are presumed to have reduced the contributor's adjusted gross income unless the contributor can demonstrate that all or a portion of the contributions did not reduce adjusted gross income. Contributors who claim deductions for contributions shall report on their Montana income tax returns the amount of deductible contributions made to accounts for each designated beneficiary and the social security number of each designated beneficiary. (5) As used in this section, "recapturable withdrawal" means a withdrawal or distribution that is a nonqualified withdrawal or a withdrawal or distribution from an account that was opened after the later of: (a) April 30, 2001; or (b) the date that is 3 years prior to the date of the withdrawal or distribution. (6) The department shall use all means available for the administration and enforcement of income tax laws in the administration and enforcement of this section.

History: En. Sec. 2, Ch. 468, L. 2001; amd. Sec. 3, Ch. 509, L. 2007.



15-62-209. Access to records.

15-62-209. Access to records. Information that identifies the contributor, account owner, or designated beneficiary of a family education savings account is exempt from the provisions of 2-6-102 and 2-6-104 and any other provision of law permitting the public inspection or copying of documents. The provisions of this section may not prevent the release of information about a specific designated beneficiary to a higher education institution at which the designated beneficiary is enrolled or to which the designated beneficiary has applied for admission.

History: En. Sec. 3, Ch. 468, L. 2001.






Part 3. Family Education Savings Trust

15-62-301. Family education savings trust.

15-62-301. Family education savings trust. (1) There is a family education savings trust that is an instrumentality of the state and that is created for a public purpose. The trust consists of participating trusts with each participating trust corresponding to an account. The assets of one participating trust may not be commingled with the assets of any other participating trust. The assets and earnings of any participating trust may not be used to satisfy the obligations of any other participating trust. Each participating trust account represents a trust interest in the trust and includes amounts received by the program from account owners pursuant to the participating trust agreement and interest and investment income earned by the trust account. (2) The assets of the trust consist of investments and earnings on investments of funds received by the program as deposits to accounts and amounts transferred to the trust from accounts established prior to October 1, 2005, pursuant to subsection (3). (3) In accordance with the instructions of the account owner, the trustee shall invest funds deposited in each participating trust in permitted investment products as provided in this chapter. The trustee or a financial institution acting as an agent of the trustee shall pay or apply funds from each participating trust for qualified withdrawals, nonqualified withdrawals, penalties, and withholdings. (4) (a) After October 1, 2005, and before the mandatory transfer date specified in subsection (4)(b), each account owner must be provided with notice of the creation of the family education savings trust, the participating trust agreement, and documents describing the options and actions available to the account owner. An account owner may execute a participating trust agreement and have funds that are held by financial institutions in accounts established prior to October 1, 2005, transferred to the trust and to a participating trust corresponding to the transferor's account. Until a voluntary transfer occurs pursuant to this subsection (4)(a) or a mandatory transfer occurs pursuant to subsection (4)(b), accounts established prior to October 1, 2005, remain valid and are governed by this chapter as it read prior to October 1, 2005. (b) On December 31, 2005, or at a later date set by the board to protect account owners from possible adverse consequences, all remaining funds or investment products that are not transferred pursuant to subsection (4)(a) and that are held by financial institutions in accounts established pursuant to this chapter prior to October 1, 2005, must be transferred to the trust. The funds or investment products must be placed in a participating trust corresponding to the account and each account owner whose account is transferred is considered to have consented to and be bound by a participating trust agreement and to the transfer of funds or investment products held in the account to a new participating trust.

History: En. Sec. 1, Ch. 549, L. 2005.



15-62-302. Temporary savings account program.

15-62-302. Temporary savings account program. (1) If the board offers an investment product of certificates of deposit or bank savings accounts insured by the federal deposit insurance corporation, the board may provide for the holding of those investment products by a financial institution as trust accounts for the account owner without being part of the participating trust arrangement for the trust. (2) Certificates of deposit and bank savings accounts not held as part of the trust are to be held as trust accounts under conditions set by the board based on, as applicable, conditions required for participating trust accounts under this chapter. The provisions of this chapter that apply to reporting, holding, management, and other administrative and tax consequences of a participating trust account of the family savings trust apply to trust accounts under this section. (3) If trust accounts have been established under subsection (2) and the board determines that it would be in the best interest of the program for those accounts to become part of the family education savings trust, the board may merge the trust accounts established under subsection (2) into the trust. The board shall establish a transfer date. The board shall give at least 90 days' notice to owners of trust accounts established under subsection (2) of the intent to merge and a description of the options available to an account owner upon merger. Each owner of a trust account established under subsection (2) may execute a participating trust agreement and have the title to the owner's trust account that is held by a financial institution transferred to the trust and to a participating trust corresponding to an account for the account owner. On the transfer date, all accounts not transferred by account owners must be transferred by the board to the trust and placed in participating trusts corresponding to accounts and each owner whose account has been transferred is considered to have consented to and be bound by the participating trust agreement and to the transfer of the account.

History: En. Sec. 2, Ch. 549, L. 2005.









CHAPTER 63. FIRST-TIME HOME BUYER SAVINGS ACCOUNT

Part 1. General Provisions

15-63-101. Short title.

15-63-101. Short title. This chapter may be cited as the "Montana First-Time Home Buyer Savings Account Act".

History: En. Sec. 1, Ch. 544, L. 1997.



15-63-102. Definitions.

15-63-102. Definitions. As used in this chapter, unless the context requires otherwise, the following definitions apply: (1) "Account administrator" means: (a) a state or federally chartered bank, savings and loan association, credit union, or trust company; (b) a certified public accountant or a licensed public accountant licensed to practice in this state pursuant to Title 37, chapter 50; or (c) the account holder. (2) "Account holder" means an individual who is a resident of this state and who establishes, individually or jointly, a first-time home buyer savings account. The account holder must also be a first-time home buyer. A married taxpayer filing separately may be an account holder if the account is established separately from the taxpayer's spouse. Married taxpayers filing jointly are considered as the account holder. (3) "Eligible costs" means the downpayment and allowable closing costs for the purchase of a single-family residence in Montana by a first-time home buyer. (4) "First-time home buyer" means an individual who has never owned or purchased under contract for deed, either individually or jointly, a single-family residence in Montana or out-of-state. (5) "First-time home buyer savings account" or "account" means an account established with an account administrator in this state pursuant to 15-63-201. (6) "Single-family residence" means an owner-occupied residence in Montana, including a manufactured home, trailer, or mobile home, that is an improvement to real property or a condominium unit that is owned by or that has been purchased under contract for deed by a person, individually or jointly.

History: En. Sec. 2, Ch. 544, L. 1997.






Part 2. Account Administration

15-63-201. Establishment of account.

15-63-201. Establishment of account. A first-time home buyer who is a resident of this state may establish a first-time home buyer savings account for the first-time home buyer, either individually or jointly.

History: En. Sec. 3, Ch. 544, L. 1997.



15-63-202. Tax exemption -- conditions.

15-63-202. Tax exemption -- conditions. (1) Except as provided in this section, the amount of principal provided for in subsection (2) contributed annually by an account holder to an account and all interest or other income on the principal may be excluded from the adjusted gross income of the account holder and is exempt from taxation, in accordance with 15-30-2110(2)(k), as long as the principal and interest or other income is contained within the account or withdrawn only for eligible costs for the purchase of a single-family residence by a first-time home buyer. Any part of the principal or income, or both, withdrawn from an account may not be excluded under subsection (2) and this subsection if the amount is withdrawn from the account and used for a purpose other than for eligible costs for the purchase of a single-family residence. (2) (a) An account holder who files singly, head of household, or married filing separately may exclude as an annual contribution in 1 year up to $3,000. (b) An account holder who files jointly may exclude as annual contribution in 1 year up to $6,000. (c) There is no limitation on the amount of principal and interest or other income on the principal that may be retained tax-free within an account. (d) An account holder may not contribute to the first-time home buyer savings account for a period exceeding 10 years. (3) An account holder may not deduct pursuant to 15-30-2131 or exclude pursuant to 15-30-2110 an amount representing a loss in the value of an investment contained in an account. (4) Each year, an account holder may deposit into an account more than the amount excluded pursuant to subsection (2) if the exemption claimed by the account holder in the year does not exceed the amount specified in subsection (2)(a) or (2)(b). An account holder who deposits more than the amount specified in subsection (2)(a) or (2)(b) into an account in a year may exclude from the account holder's adjusted gross income, in accordance with 15-30-2110(2)(k), in a subsequent year any part of the amount specified in subsection (2)(a) or (2)(b) per year not previously excluded. (5) The transfer of money by a person other than the account holder to the account of an account holder does not subject the account holder to tax liability under this section. Amounts contained within the account of the receiving account holder are subject to the requirements and limitations provided in this section. The person other than the account holder who transfers money to the account is not entitled to the tax exemption under this section. (6) The account holder who establishes the account, individually or jointly, is the owner of the account. An account holder may withdraw money in an account and deposit the money in another account with a different account administrator or with the same account administrator without incurring tax liability. (7) The account holder shall use the money in the account for the eligible costs related to the purchase of a single-family residence within 10 years following the year in which the account was established. Any principal and income in the account not expended on eligible costs at the time of purchase of a single-family residence or any principal or income remaining in the account on December 31 of the last year of the 10-year period must be taxed as ordinary income. (8) The amount of a disbursement of any assets of a first-time home buyer savings account pursuant to a filing for protection under the United States Bankruptcy Code, 11 U.S.C. 101 through 1330, by an account holder does not subject the account holder to tax liability. (9) Within 30 days of being furnished proof of the death of the account holder, the account administrator shall distribute the principal and accumulated interest or other income in the account to the estate of the account holder or to a designated pay-on-death beneficiary as provided in 72-6-223.

History: En. Sec. 4, Ch. 544, L. 1997; amd. Sec. 3, Ch. 429, L. 1999.



15-63-203. Withdrawal of funds from account for purposes other than eligible costs for first-time home purchase.

15-63-203. Withdrawal of funds from account for purposes other than eligible costs for first-time home purchase. (1) An account holder may withdraw money from the first-time home buyer's savings account for any purpose other than eligible costs for the first-time purchase of a single-family residence only on the last business day of the account administrator's business year. Money withdrawn from an account pursuant to this subsection must be taxed as ordinary income of the account holder. (2) If the account holder withdraws money from the account other than for eligible costs for the purchase of a single-family residence or other than on the last business day of the account administrator's business year, the account administrator shall withhold from the amount of the withdrawal and, on behalf of the account holder, pay as a penalty to the department an amount equal to 10% of the amount of the withdrawal. Payments made to the department pursuant to this section must be deposited in the general fund. Money withdrawn from an account pursuant to this subsection must be taxed as ordinary income of the account holder. (3) For the purposes of this section, "last business day of the account administrator's business year", as applied to an account administrator who is also the account holder, means the last weekday in December.

History: En. Sec. 5, Ch. 544, L. 1997.



15-63-204. Administration of account.

15-63-204. Administration of account. (1) An account administrator shall administer the first-time home buyer savings account from which the payment of eligible costs for the purchase of a single-family residence is made and has a fiduciary duty to the person for whose benefit the account is administered. Except for reporting and remitting of penalties to the department, a financial institution shall administer a first-time home buyer's savings account as a regular deposit. A financial institution is not responsible for the use or applications of funds. (2) Within 30 days after an account administrator begins to administer an account, the account administrator shall notify in writing each account holder on whose behalf the account administrator administers an account of the date of the last business day of the account administrator's business year. (3) An account administrator may use funds held in a first-time home buyer savings account only for the purpose of paying the eligible costs of the account holder or paying the expenses of administering the account. (4) The account holder may submit documentation of eligible costs paid by the account holder in the tax year to the account administrator, and the account administrator shall reimburse the account holder from the account holder's account for eligible costs for the first-time purchase of a single-family residence. The burden of proving that a withdrawal from a first-time home buyer's savings account was made for eligible costs is upon the account holder and not upon the account administrator. (5) In the case of an account administrator who is also the account holder: (a) notice by the account administrator to the account holder pursuant to subsection (2) is not required; (b) the account administrator may not use funds held in an account to pay expenses of administering the account, except that a service fee may be deducted from the account by a financial institution or other holder of the account; (c) documentation of the segregation of funds in separate accounts and documentation of eligible costs for the purchase of a single-family residence must be maintained but is not required to be submitted to the account administrator; (d) the account administrator shall file reports as reasonably required by the department; and (e) the account holder is required to forward the 10% penalty on funds withdrawn for other than eligible costs to the department.

History: En. Sec. 6, Ch. 544, L. 1997; amd. Sec. 4, Ch. 429, L. 1999.



15-63-205. False claims prohibited.

15-63-205. False claims prohibited. A person who knowingly prepares or causes to be prepared a false claim, receipt, statement, or billing to justify the withdrawal of money from an account is subject to the provisions of 15-61-205.

History: En. Sec. 7, Ch. 544, L. 1997.









CHAPTER 65. LODGING FACILITY USE TAX

Part 1. General Provisions

15-65-101. Definitions.

15-65-101. Definitions. For purposes of this part, the following definitions apply: (1) "Accommodation charge" means the fee charged by the owner or operator of a facility for use of the facility for lodging, including bath house facilities, but excluding charges for meals, transportation, entertainment, or any other similar charges. (2) (a) "Campground" means a place, publicly or privately owned, used for public camping where persons may camp, secure tents, or park individual recreational vehicles for camping and sleeping purposes. (b) The term does not include that portion of a trailer court, trailer park, or mobile home park intended for occupancy by trailers or mobile homes for resident dwelling purposes for periods of 30 consecutive days or more. (3) "Council" means the tourism advisory council established in 2-15-1816. (4) (a) "Facility" means a building containing individual sleeping rooms or suites, providing overnight lodging facilities for periods of less than 30 days to the general public for compensation. The term includes a facility represented to the public as a hotel, motel, campground, resort, dormitory, condominium inn, dude ranch, guest ranch, hostel, public lodginghouse, or bed and breakfast facility. (b) The term does not include any health care facility, as defined in 50-5-101, any facility owned by a corporation organized under Title 35, chapter 2 or 3, that is used primarily by persons under the age of 18 years for camping purposes, any hotel, motel, hostel, public lodginghouse, or bed and breakfast facility whose average daily accommodation charge for single occupancy does not exceed 60% of the amount authorized under 2-18-501 for the actual cost of lodging for travel within the state of Montana, or any other facility that is rented solely on a monthly basis or for a period of 30 days or more. (5) "Nonprofit convention and visitors bureau" means a nonprofit corporation organized under Montana law and recognized by a majority of the governing body in the city, consolidated city-county, resort area, or resort area district in which the bureau is located. (6) "Regional nonprofit tourism corporation" means a nonprofit corporation organized under Montana law and recognized by the council as the entity for promoting tourism within one of several regions established by executive order of the governor. (7) "Resort area" means an area established pursuant to 7-6-1508. (8) "Resort area district" has the meaning provided in 7-6-1531.

History: En. Sec. 1, Ch. 607, L. 1987; amd. Sec. 1, Ch. 195, L. 2001.



15-65-102. Rulemaking authority.

15-65-102. Rulemaking authority. The department of revenue shall adopt such rules as may be necessary to implement and administer this part.

History: En. Sec. 11, Ch. 607, L. 1987.



15-65-103. through reserved.

15-65-103 through 15-65-110 reserved.



15-65-111. Tax rate.

15-65-111. Tax rate. (1) There is imposed on the user of a facility a tax at a rate equal to 4% of the accommodation charge collected by the facility. (2) Accommodation charges do not include charges for rooms used for purposes other than lodging.

History: En. Sec. 2, Ch. 607, L. 1987.



15-65-112. Collection and reporting.

15-65-112. Collection and reporting. (1) The owner or operator of a facility shall collect the tax imposed by 15-65-111. (2) The owner or operator shall report to the department of revenue, at the end of each calendar quarter, the gross receipts collected during that quarter attributable to accommodation charges for the use of the facility. The report is due on or before the last day of the month following the end of the calendar quarter and must be accompanied by a payment in an amount equal to the tax required to be collected under subsection (1).

History: En. Sec. 3, Ch. 607, L. 1987; amd. Sec. 5, Ch. 676, L. 1991.



15-65-113. Audits -- records.

15-65-113. Audits -- records. (1) The department of revenue may audit the books and records of any owner or operator to ensure that the proper amount of tax imposed by 15-65-111 has been collected. An audit may be done on the premises of the owner or operator of a facility or at any other convenient location. (2) The department may request the owner or operator of a facility to provide the department with books, ledgers, registers, or other documents necessary to verify the correct amount of tax. (3) The owner or operator of a facility shall maintain and have available for inspection by the department books, ledgers, registers, or other documents showing the collection of accommodation charges for the preceding 5 years. (4) Except in the case of a person who, with intent to evade the tax, purposely or knowingly files a false or fraudulent return violating the provisions of this part, the amount of tax due under any return must be determined by the department within 5 years after the return is made, and the department thereafter is barred from revising any such return or recomputing the tax due thereon, and no proceeding in court for the collection of the tax may be instituted unless notice of any additional tax is provided within such period. (5) An application for revision may be filed with the department by an owner or operator of a facility within 5 years from the original due date of the return.

History: En. Sec. 4, Ch. 607, L. 1987.



15-65-114. Registration number -- application to department.

15-65-114. Registration number -- application to department. (1) The owner or operator of a facility shall apply to the department of revenue for a registration number. (2) The application must be made on a form provided by the department. (3) Upon completion of the application and delivery of the application to the department, the department must assign a registration number to the owner, operator, or facility, as appropriate.

History: En. Sec. 5, Ch. 607, L. 1987.



15-65-115. Failure to pay or file -- penalty and interest -- review -- interest.

15-65-115. Failure to pay or file -- penalty and interest -- review -- interest. (1) An owner or operator of a facility who fails to file the report as required by 15-65-112 must be assessed a penalty as provided in 15-1-216. The department may waive any penalty as provided in 15-1-206. (2) An owner or operator of a facility who fails to make payment or fails to report and make payment as required by 15-65-112 must be assessed penalty and interest as provided in 15-1-216. The department may waive any penalty pursuant to 15-1-206. (3) (a) If an owner or operator of a facility fails to file the report required by 15-65-112 or if the department determines that the report understates the amount of tax due, the department may determine the amount of the tax due and assess that amount against the owner or operator. The provisions of 15-1-211 apply to any assessment by the department. The taxpayer may seek review of the assessment pursuant to 15-1-211. (b) When a deficiency is determined and the tax becomes final, the department shall mail a notice and demand for payment to the owner or operator. Penalty and interest must be added to any deficiency assessment as provided in 15-1-216.

History: En. Sec. 6, Ch. 607, L. 1987; amd. Secs. 6, 19, Ch. 676, L. 1991; amd. Sec. 26, Ch. 811, L. 1991; amd. Sec. 45, Ch. 427, L. 1999; amd. Sec. 35, Ch. 594, L. 2005.



15-65-116. Credit for overpayment -- interest on overpayment.

15-65-116. Credit for overpayment -- interest on overpayment. (1) If the department determines that the amount of tax, penalty, or interest paid for any year is more than the amount due, the amount of the overpayment must be credited against any tax, penalty, or interest then due from the taxpayer and the balance refunded to the taxpayer, to the taxpayer's successor through reorganization, merger, or consolidation, or to the taxpayer's shareholders upon dissolution. (2) Except as provided in subsection (3), interest is allowed on overpayments at the same rate as is charged on unpaid taxes, as provided in 15-1-216, from the due date of the return or from the date of overpayment, whichever is later, to the date the department approves refunding or crediting of the overpayment. (3) (a) Interest does not accrue during any period in which the processing of a claim for refund is delayed more than 30 days by reason of failure of the taxpayer to furnish information requested by the department for the purpose of verifying the amount of the overpayment. (b) Interest is not allowed: (i) if the overpayment is refunded within 6 months from the date the return is due or from the date the return is filed, whichever is later; or (ii) if the amount of interest is less than $1. (c) Only a payment made incident to a bona fide and orderly discharge of actual tax liability or one reasonably assumed to be imposed by this chapter is considered an overpayment with respect to which interest is allowable.

History: En. Sec. 12, Ch. 676, L. 1991; amd. Sec. 46, Ch. 427, L. 1999.



15-65-117. through reserved.

15-65-117 through 15-65-120 reserved.



15-65-121. Distribution of tax proceeds.

15-65-121. Distribution of tax proceeds. (1) The proceeds of the tax imposed by 15-65-111 must, in accordance with the provisions of 17-2-124, be deposited in an account in the state special revenue fund to the credit of the department. The department may spend from that account in accordance with an expenditure appropriation by the legislature based on an estimate of the costs of collecting and disbursing the proceeds of the tax. Before allocating the balance of the tax proceeds in accordance with the provisions of 17-2-124 and as provided in subsections (2)(a) through (2)(f) of this section, the department shall determine the expenditures by state agencies for in-state lodging for each reporting period and deduct 4% of that amount from the tax proceeds received each reporting period. The department shall distribute the portion of the 4% that was paid with federal funds to the agency that made the in-state lodging expenditure and deposit 30% of the amount deducted less the portion paid with federal funds in the state general fund. The amount of $400,000 each year must be deposited in the Montana heritage preservation and development account provided for in 22-3-1004. (2) The balance of the tax proceeds received each reporting period and not deducted pursuant to the expenditure appropriation, deposited in the state general fund, distributed to agencies that paid the tax with federal funds, or deposited in the heritage preservation and development account must be transferred to an account in the state special revenue fund to the credit of the department of commerce for tourism promotion and promotion of the state as a location for the production of motion pictures and television commercials, to the Montana historical interpretation state special revenue account, to the Montana historical society, to the university system, and to the department of fish, wildlife, and parks, as follows: (a) 1% to the Montana historical society to be used for the installation or maintenance of roadside historical signs and historic sites; (b) 2.5% to the university system for the establishment and maintenance of a Montana travel research program; (c) 6.5% to the department of fish, wildlife, and parks for the maintenance of facilities in state parks that have both resident and nonresident use; (d) 64.9% to be used directly by the department of commerce; (e) (i) except as provided in subsection (2)(e)(ii), 22.5% to be distributed by the department to regional nonprofit tourism corporations in the ratio of the proceeds collected in each tourism region to the total proceeds collected statewide; and (ii) if 22.5% of the proceeds collected annually within the limits of a city, consolidated city-county, resort area, or resort area district exceeds $35,000, 50% of the amount available for distribution to the regional nonprofit tourism corporation in the region where the city, consolidated city-county, resort area, or resort area district is located, to be distributed to the nonprofit convention and visitors bureau in that city, consolidated city-county, resort area, or resort area district; and (f) 2.6% to the Montana historical interpretation state special revenue account established in 22-3-115. (3) If a city, consolidated city-county, resort area, or resort area district qualifies under this section for funds but fails to either recognize a nonprofit convention and visitors bureau or submit and gain approval for an annual marketing plan as required in 15-65-122, then those funds must be allocated to the regional nonprofit tourism corporation in the region in which the city, consolidated city-county, resort area, or resort area district is located. (4) If a regional nonprofit tourism corporation fails to submit and gain approval for an annual marketing plan as required in 15-65-122, then those funds otherwise allocated to the regional nonprofit tourism corporation may be used by the department of commerce for tourism promotion and promotion of the state as a location for the production of motion pictures and television commercials. (5) The tax proceeds received that are transferred to a state special revenue account pursuant to subsections (2)(a) through (2)(e) are statutorily appropriated to the entities as provided in 17-7-502. (6) The tax proceeds received that are transferred to the Montana historical interpretation state special revenue account pursuant to subsection (2)(f) are subject to appropriation by the legislature.

History: En. Sec. 7, Ch. 607, L. 1987; amd. Sec. 15, Ch. 607, L. 1987; amd. Sec. 18, Ch. 83, L. 1989; amd. Sec. 2, Ch. 647, L. 1989; amd. Sec. 1, Ch. 11, Sp. L. July 1992; amd. Sec. 16, Ch. 455, L. 1993; amd. Sec. 1, Ch. 574, L. 1993; amd. Sec. 20, Ch. 18, L. 1995; amd. Sec. 2, Ch. 442, L. 1995; amd. Sec. 11, Ch. 469, L. 1997; amd. Sec. 1, Ch. 490, L. 1999; amd. Sec. 2, Ch. 195, L. 2001; amd. Sec. 1, Ch. 469, L. 2001; amd. Sec. 2, Ch. 11, Sp. L. August 2002; amd. Sec. 8, Ch. 13, Sp. L. August 2002; amd. Sec. 20, Ch. 130, L. 2005; amd. Sec. 11, Ch. 475, L. 2007; amd. Sec. 1, Ch. 319, L. 2011; amd. Sec. 2, Ch. 358, L. 2011; amd. Sec. 1, Ch. 32, L. 2013.



15-65-122. Qualification of nonprofit entities for receipt of funds -- limitation on administrative costs.

15-65-122. Qualification of nonprofit entities for receipt of funds -- limitation on administrative costs. (1) The department of revenue shall provide the council with quarterly reports of regional tax proceeds and tax proceeds of cities, consolidated city-counties, resort areas, and resort area districts that qualify for disbursement of funds under 15-65-121. (2) Funds may not be disbursed to a regional nonprofit tourism corporation or nonprofit convention and visitors bureau until that entity has submitted an annual marketing plan to the council and that plan has been approved by the council. (3) A maximum of 20% of the funds received by a regional nonprofit tourism corporation or nonprofit convention and visitors bureau may be used for administrative purposes as defined by the council.

History: En. Sec. 8, Ch. 607, L. 1987; amd. Sec. 3, Ch. 195, L. 2001.



15-65-123. through reserved.

15-65-123 through 15-65-130 reserved.



15-65-131. State agencies to account for in-state lodging expenditures.

15-65-131. State agencies to account for in-state lodging expenditures. Each state agency shall account for in-state lodging expenditures in a manner that will enable the department to determine total expenditures for in-state lodging by state agencies in order to make a deposit of a portion of the tax proceeds imposed by 15-65-111 in the state general fund and distribute the portion of taxes paid with federal funds to the agency that made the in-state lodging expenditure.

History: En. Sec. 1, Ch. 647, L. 1989; amd. Sec. 2, Ch. 490, L. 1999; amd. Sec. 2, Ch. 319, L. 2011; amd. Sec. 2, Ch. 32, L. 2013.



15-65-132. through reserved.

15-65-132 through 15-65-135 reserved.



15-65-136. Terminated.

15-65-136. Terminated. Sec. 39, Ch. 15, Sp. L. July 1992.

History: En. Sec. 15, Ch. 15, Sp. L. July 1992; amd. Sec. 17, Ch. 455, L. 1993.









CHAPTER 66. HOSPITAL FACILITY UTILIZATION FEE

Part 1. General Provisions

15-66-101. Definitions.

15-66-101. (Temporary) Definitions. For purposes of this chapter, the following definitions apply: (1) (a) "Hospital" means a facility licensed as a hospital pursuant to Title 50, chapter 5, and includes a critical access hospital. (b) The term does not include Montana state hospital. (2) (a) "Inpatient bed day" means a day of inpatient care provided to a patient in a hospital. A day begins at midnight and ends 24 hours later. A part of a day, including the day of admission, counts as a full day. The day of discharge or death is not counted as a day. If admission and discharge or death occur on the same day, the day is considered a day of admission and is counted as one inpatient bed day. Inpatient bed days include all inpatient hospital benefit days as defined for medicare reporting purposes in section 20.1 of chapter 3 of the centers for medicare and medicaid services publication 100-02, the Medicare Benefit Policy Manual. Inpatient bed days also include all nursery days during which a newborn infant receives care in a nursery. (b) The term does not include observation days or days of care in a swing bed, as defined in 50-5-101. (3) "Patient" means an individual obtaining skilled medical and nursing services in a hospital. The term includes newborn infants. (4) "Report" means the report of inpatient bed days required in 15-66-201. (5) "Utilization fee" or "fee" means the fee required to be paid for each inpatient bed day, as provided in 15-66-102. (Void on occurrence of contingency--sec. 18, Ch. 390, L. 2003--see chapter compiler's comment.)

History: En. Sec. 1, Ch. 390, L. 2003; amd. Sec. 1, Ch. 606, L. 2005; amd. Sec. 1, Ch. 517, L. 2007.



15-66-102. Utilization fee for inpatient bed days.

15-66-102. (Temporary) Utilization fee for inpatient bed days. (1) Each hospital in the state shall pay to the department a utilization fee in the amount of $50 for each inpatient bed day. (2) All proceeds from the collection of utilization fees, including penalties and interest, must, in accordance with the provisions of 17-2-124, be deposited to the credit of the department of public health and human services in a state special revenue account as provided in 53-6-149. (Void on occurrence of contingency--sec. 18, Ch. 390, L. 2003--see chapter compiler's comment.)

History: En. Sec. 2, Ch. 390, L. 2003; amd. Sec. 2, Ch. 606, L. 2005; amd. Sec. 29, Ch. 475, L. 2007; amd. Sec. 11, Ch. 489, L. 2009; amd. Sec. 9, Ch. 19, L. 2011.



15-66-103. Relation to other taxes and fees.

15-66-103. (Temporary) Relation to other taxes and fees. The utilization fee imposed under 15-66-102 is in addition to any other taxes and fees required to be paid by hospitals. (Void on occurrence of contingency--sec. 18, Ch. 390, L. 2003--see chapter compiler's comment.)

History: En. Sec. 12, Ch. 390, L. 2003.



15-66-104. Rulemaking.

15-66-104. (Temporary) Rulemaking. The department may adopt rules necessary to implement and administer this chapter. (Void on occurrence of contingency--sec. 18, Ch. 390, L. 2003--see chapter compiler's comment.)

History: En. Sec. 13, Ch. 390, L. 2003.






Part 2. Collection of Fee

15-66-201. Reporting and collection of fee.

15-66-201. (Temporary) Reporting and collection of fee. (1) On or before January 31 of each year, a hospital shall file with the department an annual report of the number of inpatient bed days during the preceding year beginning January 1 and ending December 31. The report must be in the form prescribed by the department. The report must be accompanied by a payment in an amount equal to the fee required to be paid under 15-66-102. (2) On or before January 31 of each year, the department of public health and human services shall provide the department with a list of hospitals licensed and operating in the state during the preceding year beginning January 1 and ending December 31. (Void on occurrence of contingency--sec. 18, Ch. 390, L. 2003--see chapter compiler's comment.)

History: En. Sec. 3, Ch. 390, L. 2003; amd. Sec. 3, Ch. 606, L. 2005; amd. Sec. 3, Ch. 517, L. 2007.



15-66-202. Audit -- records.

15-66-202. (Temporary) Audit -- records. (1) The department may audit the records and other documents of any hospital to ensure that the proper utilization fee has been collected. (2) The department may require the hospital to provide records and other documentation, including books, ledgers, and registers, necessary for the department to verify the proper amount of the utilization fee paid. (3) A hospital shall maintain and make available for inspection by the department sufficient records and other documentation to demonstrate the number of inpatient bed days in the facility subject to the utilization fee. The facility shall maintain these records for a period of at least 5 years from the date the report is due. (Void on occurrence of contingency--sec. 18, Ch. 390, L. 2003--see chapter compiler's comment.)

History: En. Sec. 4, Ch. 390, L. 2003.



15-66-203. Periods of limitation.

15-66-203. (Temporary) Periods of limitation. (1) Except as otherwise provided in this section, a deficiency may not be assessed or collected with respect to the year for which a report is filed unless the notice of additional fees proposed to be assessed is mailed within 5 years from the date the report was filed. For the purposes of this section, a report filed before the last day prescribed for filing is considered filed on the last day. If, before the expiration of the period prescribed for assessment of the fee, the hospital consents in writing to an assessment after the 5-year period, the fee may be assessed at any time prior to the expiration of the period agreed upon. (2) A refund or credit may not be paid or allowed with respect to the year for which a report is filed after 5 years from the last day prescribed for filing the report or after 1 year from the date of the overpayment, whichever period expires later, unless before the expiration of the period, the hospital files a claim or the department has determined the existence of the overpayment and has approved the refund or credit. If the hospital has agreed in writing under the provisions of subsection (1) to extend the time within which the department may propose an additional assessment, the period within which a claim for refund or credit is filed or a credit or refund is allowed if a claim is not filed is automatically extended. (Void on occurrence of contingency--sec. 18, Ch. 390, L. 2003--see chapter compiler's comment.)

History: En. Sec. 5, Ch. 390, L. 2003.



15-66-204. Penalty and interest for delinquent fees -- waiver.

15-66-204. (Temporary) Penalty and interest for delinquent fees -- waiver. If the fee for any hospital is not paid on or before the due date of the report as provided in 15-66-201, penalty and interest, as provided in 15-1-216, must be added to the fee. (Void on occurrence of contingency--sec. 18, Ch. 390, L. 2003--see chapter compiler's comment.)

History: En. Sec. 6, Ch. 390, L. 2003.



15-66-205. Estimated fee on failure to file.

15-66-205. (Temporary) Estimated fee on failure to file. For the purpose of ascertaining the correctness of any report or for the purpose of making an estimate of inpatient bed day use of any hospital for which information has been obtained, the department may: (1) examine or cause to have examined by any designated agent or representative any books, papers, records, or memoranda bearing upon the matters required to be included in the report; (2) require the attendance of any officer or employee of the facility rendering the report or the attendance of any other person in the premises having relevant knowledge; and (3) take testimony and require production of any other material for its information. (Void on occurrence of contingency--sec. 18, Ch. 390, L. 2003--see chapter compiler's comment.)

History: En. Sec. 7, Ch. 390, L. 2003.



15-66-206. Deficiency assessment -- penalty and interest -- hearing.

15-66-206. (Temporary) Deficiency assessment -- penalty and interest -- hearing. (1) If the department determines that the amount of fees due is greater than the amount disclosed by the report, it shall mail to the hospital a notice of the additional fees proposed to be assessed. Within 30 days after the mailing of the notice, the hospital may file with the department a written protest against the proposed additional fees, setting forth the grounds upon which the protest is based, and may request in its protest an oral hearing or an opportunity to present additional evidence relating to its fees liability. If a protest is not filed, the amount of the additional fees proposed to be assessed becomes final upon the expiration of the 30-day period. If a protest is filed, the department shall reconsider the proposed assessment and, if the hospital has requested, shall grant the hospital an oral hearing. After consideration of the protest and the evidence presented at an oral hearing, the department's action upon the protest is final when it mails notice of its action to the hospital. (2) When a deficiency is determined and the fees become final, the department shall mail notice and demand for payment to the hospital. Penalty and interest must be added to any deficiency assessment as provided in 15-1-216 from the date specified in 15-66-201 for payment of the fees. A certificate by the department of the mailing of the notices specified in this section is prima facie evidence of the computation and levy of the deficiency in the fees and of the giving of the notice. (Void on occurrence of contingency--sec. 18, Ch. 390, L. 2003--see chapter compiler's comment.)

History: En. Sec. 8, Ch. 390, L. 2003; amd. Sec. 36, Ch. 594, L. 2005.



15-66-207. Closing agreements.

15-66-207. (Temporary) Closing agreements. (1) The director of the department or any person authorized in writing by the director may enter into an agreement with a hospital relating to the liability of the hospital with respect to the fees imposed by this chapter for any period. (2) An agreement under this section is final and conclusive and, except upon a showing of fraud or malfeasance or misrepresentation of a material fact: (a) in a case involving the agreement, the agreement may not be reopened as to matters agreed upon or modified by any officer, employee, or agent of this state; and (b) the agreement may not be annulled, modified, set aside, or disregarded in any suit, action, or proceeding concerning the agreement or concerning any determination, assessment, collection, payment, abatement, refund, or credit made in accordance with the agreement. (Void on occurrence of contingency--sec. 18, Ch. 390, L. 2003--see chapter compiler's comment.)

History: En. Sec. 9, Ch. 390, L. 2003.



15-66-208. Credit for overpayment -- interest on overpayment.

15-66-208. (Temporary) Credit for overpayment -- interest on overpayment. (1) If the department determines that the amount of fees, penalty, or interest due for any period is less than the amount paid, the amount of the overpayment must be credited against any fees, penalty, or interest due from the hospital at that time and the balance must be refunded to the hospital or its successor through reorganization, merger, or consolidation or to its shareholders upon dissolution. (2) Except as provided in subsection (3), interest is allowed on overpayments at the same rate as is charged on unpaid taxes, as provided in 15-1-216, from the due date of the report or from the date of overpayment, whichever date is later, to the date the department approves refunding or crediting of the overpayment. Interest does not accrue during any period during which the processing of a claim for refund is delayed more than 30 days by reason of failure of the hospital to furnish information requested by the department for the purpose of verifying the amount of the overpayment. (3) Interest is not allowed: (a) if the overpayment is refunded within 6 months from the date the report is due or from the date the return is filed, whichever is later; or (b) if the amount of interest is less than $1. (4) A payment not made incident to a discharge of actual utilization fee liability or a payment reasonably assumed to be imposed by this chapter is not considered an overpayment with respect to which interest is allowable. (Void on occurrence of contingency--sec. 18, Ch. 390, L. 2003--see chapter compiler's comment.)

History: En. Sec. 10, Ch. 390, L. 2003.



15-66-209. Warrant for distraint.

15-66-209. (Temporary) Warrant for distraint. If the utilization fee is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. (Void on occurrence of contingency--sec. 18, Ch. 390, L. 2003--see chapter compiler's comment.)

History: En. Sec. 11, Ch. 390, L. 2003.









CHAPTER 67. INTERMEDIATE CARE FACILITY FOR THE DEVELOPMENTALLY DISABLED -- UTILIZATION FEE

Part 1. General Provisions

15-67-101. Definitions.

15-67-101. (Temporary) Definitions. As used in this chapter, unless the context requires otherwise, the following definitions apply: (1) "Calendar quarter" means the period of 3 consecutive months ending March 31, June 30, September 30, or December 31. (2) "Department" means the department of revenue established in 2-15-1301. (3) "Intermediate care facility" or "facility" means an intermediate care facility for the developmentally disabled licensed pursuant to 50-5-238 or an intermediate care facility for the intellectually disabled that is in compliance with the federal standards provided in 42 CFR, part 483, subpart I, for medicaid conditions of participation. (4) (a) "Quarterly revenue" means all revenue received during a calendar quarter by a facility operating in Montana for providing for client care. (b) For facilities operated by the state, the term means total expenditures for the quarter. (5) "Report" means the report of resident bed days required in 15-67-201. (6) "Resident" means an individual obtaining care in an intermediate care facility. (7) "Resident bed day" means each 24-hour period that a resident in an intermediate care facility is present in the facility and receiving care or in which a bed is held for a resident while the resident is on temporary leave from the facility. The term includes all benefit days as defined for medicare reporting purposes in section 242.1 of Publication 12, the Skilled Nursing Facility Manual, published by the centers for medicare and medicaid services, regardless of the source of payment. (8) "Utilization fee" or "fee" means the fee required to be paid for each resident bed day in an intermediate care facility, as provided in 15-67-102. (Void on occurrence of contingency--sec. 17, Ch. 531, L. 2003; sec. 22, Ch. 68, L. 2013--see chapter compiler's comment.)

History: En. Sec. 1, Ch. 531, L. 2003; amd. Sec. 18, Ch. 531, L. 2003; amd. Sec. 1, Ch. 377, L. 2005; amd. Sec. 1, Ch. 68, L. 2013.



15-67-102. Utilization fee for resident bed days.

15-67-102. (Temporary) Utilization fee for resident bed days. (1) Each calendar quarter, an intermediate care facility shall pay to the department a utilization fee for each resident bed day calculated as provided in subsection (2). (2) The utilization fee is 6% of the intermediate care facility's quarterly revenue divided by the resident bed days for the quarter. (3) In accordance with the provisions of 17-2-124, all proceeds of the utilization fee, including penalty and interest, must be deposited as follows: (a) 30% in the state general fund; and (b) 70% in an account in the state special revenue fund established pursuant to 53-6-1101 to the credit of the department of public health and human services to finance, administer, and provide health and human services. (Void on occurrence of contingency--sec. 17, Ch. 531, L. 2003--see chapter compiler's comment.)

History: En. Sec. 2, Ch. 531, L. 2003; amd. Sec. 2, Ch. 377, L. 2005; amd. Sec. 13, Ch. 475, L. 2007.



15-67-103. Relation to other taxes and fees.

15-67-103. (Temporary) Relation to other taxes and fees. The utilization fee imposed under 15-67-102 is in addition to any other taxes and fees required by law to be paid by an intermediate care facility. (Void on occurrence of contingency--sec. 17, Ch. 531, L. 2003--see chapter compiler's comment.)

History: En. Sec. 12, Ch. 531, L. 2003.



15-67-104. Rulemaking authority.

15-67-104. (Temporary) Rulemaking authority. The department may adopt rules necessary to implement and administer this chapter. (Void on occurrence of contingency--sec. 17, Ch. 531, L. 2003--see chapter compiler's comment.)

History: En. Sec. 13, Ch. 531, L. 2003.






Part 2. Collection of Fee

15-67-201. Reporting, collection, and deposit of fee.

15-67-201. (Temporary) Reporting, collection, and deposit of fee. (1) An intermediate care facility shall report to the department, following the end of each calendar quarter, the facility's quarterly revenue and the number of resident bed days in the facility during the quarter. The report, in a form prescribed by the department, is due on or before the last day of the month following the close of each calendar quarter. The report must be accompanied by a payment in an amount equal to the utilization fee required to be paid under 15-67-102. The department shall deposit the utilization fee pursuant to 15-67-102(3). (2) At the end of each calendar quarter, the department of public health and human services shall provide the department with a list of intermediate care facilities. (Void on occurrence of contingency--sec. 17, Ch. 531, L. 2003--see chapter compiler's comment.)

History: En. Sec. 3, Ch. 531, L. 2003.



15-67-202. Audit -- records.

15-67-202. (Temporary) Audit -- records. (1) The department may audit the records and other documents of any intermediate care facility to ensure that the proper utilization fee has been paid. (2) The department may require an intermediate care facility to provide records and other documentation, including books, ledgers, and registers, necessary for the department to verify that the proper amount of the utilization fee has been paid. (3) An intermediate care facility shall maintain and make available for inspection by the department sufficient records and other documentation to demonstrate the number of resident bed days in the facility. The facility shall maintain these records for a period of at least 5 years from the date a report is due. (Void on occurrence of contingency--sec. 17, Ch. 531, L. 2003--see chapter compiler's comment.)

History: En. Sec. 4, Ch. 531, L. 2003.



15-67-203. Statute of limitations.

15-67-203. (Temporary) Statute of limitations. (1) Except as otherwise provided in this section, a deficiency may not be assessed or collected with respect to the quarter for which a report is filed unless the notice of additional utilization fee proposed to be assessed is mailed within 5 years from the date the report was filed. For the purposes of this section, a report filed before the last day prescribed for filing is considered filed on the last day. If, before the expiration of the period prescribed for assessment of the utilization fee, the intermediate care facility consents in writing to an assessment after the 5-year period, the utilization fee may be assessed at any time prior to the expiration of the period agreed upon. (2) A refund or credit may not be paid or allowed with respect to the calendar quarter for which a report is filed after 5 years from the last day prescribed for filing the report or after 1 year from the date of the overpayment, whichever period expires later, unless before the expiration of the period the intermediate care facility files a claim or the department has determined the existence of the overpayment and has approved the refund or credit. If the intermediate care facility has agreed in writing under the provisions of subsection (1) to extend the time within which the department may propose an additional assessment, the period within which a claim for refund or credit is filed or a credit or refund is allowed in the event a claim is filed is automatically extended. (Void on occurrence of contingency--sec. 17, Ch. 531, L. 2003--see chapter compiler's comment.)

History: En. Sec. 5, Ch. 531, L. 2003.



15-67-204. Penalty and interest for delinquent fee.

15-67-204. (Temporary) Penalty and interest for delinquent fee. If the fee for any intermediate care facility is not paid on or before the due date of the report as provided in 15-67-201, penalty and interest, as provided in 15-1-216, must be added to the fee. (Void on occurrence of contingency--sec. 17, Ch. 531, L. 2003--see chapter compiler's comment.)

History: En. Sec. 6, Ch. 531, L. 2003.



15-67-205. Estimated fee on failure to file.

15-67-205. (Temporary) Estimated fee on failure to file. (1) For the purpose of ascertaining the correctness of any report or for the purpose of making an estimate of resident bed day use of any intermediate care facility about which information has been obtained, the department may: (a) examine or cause to have examined by any designated agent or representative any books, papers, records, or memoranda bearing upon the matters required to be included in the report; (b) require the attendance of any officer or employee of the facility rendering the report or the attendance of any other person in the premises having relevant knowledge; and (c) take testimony and require production of any other material for its information. (2) Based on the information provided for in subsection (1), the department shall calculate a fee to be imposed on a facility and shall notify the facility of the amount of the fee pursuant to 15-67-206. (Void on occurrence of contingency--sec. 17, Ch. 531, L. 2003--see chapter compiler's comment.)

History: En. Sec. 7, Ch. 531, L. 2003.



15-67-206. Deficiency assessment -- penalty and interest -- hearing.

15-67-206. (Temporary) Deficiency assessment -- penalty and interest -- hearing. (1) If the department determines that the amount of fees due is greater than the amount disclosed by the report, it shall mail to the intermediate care facility a notice of the additional fees proposed to be assessed. Within 30 days after the mailing of the notice, the intermediate care facility may file with the department a written protest against the proposed additional fees, setting forth the grounds upon which the protest is based, and may request in its protest an oral hearing or an opportunity to present additional evidence relating to its fee liability. If a protest is not filed, the amount of the additional fees proposed to be assessed becomes final upon the expiration of the 30-day period. If a protest is filed, the department shall reconsider the proposed assessment and, if the intermediate care facility has requested it, shall grant the intermediate care facility an oral hearing. After consideration of the protest and the evidence presented at an oral hearing, the department's action upon the protest is final when it mails notice of its action to the intermediate care facility. (2) When a deficiency is determined and the fees become final, the department shall mail notice and demand to the intermediate care facility. Penalty and interest must be added to any deficiency assessment and accrues from the date specified in 15-67-201 for payment of the fees. A certificate by the department of the mailing of the notices specified in this section is prima facie evidence of the computation and levy of the deficiency in the fees and of the giving of the notices. (Void on occurrence of contingency--sec. 17, Ch. 531, L. 2003--see chapter compiler's comment.)

History: En. Sec. 8, Ch. 531, L. 2003; amd. Sec. 37, Ch. 594, L. 2005.



15-67-207. Closing agreements.

15-67-207. (Temporary) Closing agreements. (1) The director of the department or any person authorized in writing by the director may enter into an agreement with any intermediate care facility relating to the liability of the intermediate care facility with respect to the fees imposed by this chapter for any period. (2) An agreement under this section is final and conclusive, and except upon a showing of fraud, malfeasance, or misrepresentation of a material fact: (a) the agreement may not be reopened or modified as to matters agreed upon by any officer, employee, or agent of this state; and (b) in any suit, action, or proceeding under the agreement or any determination, assessment, collection, payment, abatement, refund, or credit made in accordance with the agreement, the agreement may not be annulled, modified, set aside, or disregarded. (Void on occurrence of contingency--sec. 17, Ch. 531, L. 2003--see chapter compiler's comment.)

History: En. Sec. 9, Ch. 531, L. 2003.



15-67-208. Credit for overpayment -- interest.

15-67-208. (Temporary) Credit for overpayment -- interest. (1) If the department determines that the amount of fees, penalty, or interest due for any year is less than the amount paid, the amount of the overpayment must be credited against any fees, penalty, or interest then due from the intermediate care facility and the balance must be refunded to the intermediate care facility or its successor through reorganization, merger, or consolidation or to its shareholders upon dissolution. (2) Except as provided in subsection (3), interest is allowed on overpayments at the same rate as is charged on unpaid taxes, as provided in 15-1-216, from the due date of the report or from the date of overpayment, whichever date is later, to the date the department approves refunding or crediting of the overpayment. Interest does not accrue during any period in which the processing of a claim for refund is delayed more than 30 days by reason of failure of the intermediate care facility to furnish information requested by the department for the purpose of verifying the amount of the overpayment. (3) Interest is not allowed: (a) if the overpayment is refunded within 6 months from the date the report is due or from the date the return is filed, whichever is later; or (b) if the amount of interest is less than $5. (4) A payment not made incident to a discharge of actual utilization fee liability or a payment reasonably assumed to be imposed by this chapter is not considered an overpayment with respect to which interest is allowable. (Void on occurrence of contingency--sec. 17, Ch. 531, L. 2003--see chapter compiler's comment.)

History: En. Sec. 10, Ch. 531, L. 2003.



15-67-209. Warrant for distraint.

15-67-209. (Temporary) Warrant for distraint. If the utilization fee is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. (Void on occurrence of contingency--sec. 17, Ch. 531, L. 2003--see chapter compiler's comment.)

History: En. Sec. 11, Ch. 531, L. 2003.









CHAPTER 68. SALES TAX

Part 1. Imposition of Tax

15-68-101. Definitions.

15-68-101. Definitions. For purposes of this chapter, unless the context requires otherwise, the following definitions apply: (1) (a) "Accommodations" means a building or structure containing individual sleeping rooms or suites that provides overnight lodging facilities for periods of less than 30 days to the general public for compensation. (b) Accommodations includes a facility represented to the public as a hotel, motel, campground, resort, dormitory, condominium inn, dude ranch, guest ranch, hostel, public lodginghouse, or bed and breakfast facility. (c) The term does not include a health care facility, as defined in 50-5-101, any facility owned by a corporation organized under Title 35, chapter 2 or 3, that is used primarily by persons under 18 years of age for camping purposes, any hotel, motel, hostel, public lodginghouse, or bed and breakfast facility whose average daily accommodation charge for single occupancy does not exceed 60% of the amount authorized under 2-18-501 for the actual cost of lodging for travel within the state of Montana, or any other facility that is rented solely on a monthly basis or for a period of 30 days or more. (2) (a) "Admission" means payment made for the privilege of being admitted to a facility, place, or event. (b) The term does not include payment for admittance to a movie theater or to a sporting event sanctioned by a school district, college, or university. (3) (a) "Base rental charge" means the following: (i) charges for time of use of the rental vehicle and mileage, if applicable; (ii) charges accepted by the renter for personal accident insurance; (iii) charges for additional drivers or underage drivers; and (iv) charges for child safety restraints, luggage racks, ski racks, or other accessory equipment for the rental vehicle. (b) The term does not include: (i) rental vehicle price discounts allowed and taken; (ii) rental charges or other charges or fees imposed on the rental vehicle owner or operator for the privilege of operating as a concessionaire at an airport terminal building; (iii) motor fuel; (iv) intercity rental vehicle drop charges; or (v) taxes imposed by the federal government or by state or local governments. (4) (a) "Campground" means a place used for public camping where persons may camp, secure tents, or park individual recreational vehicles for camping and sleeping purposes. (b) The term does not include that portion of a trailer court, trailer park, or mobile home park intended for occupancy by trailers or mobile homes for resident dwelling purposes for periods of 30 consecutive days or more. (5) "Engaging in business" means carrying on or causing to be carried on any activity with the purpose of receiving direct or indirect benefit. (6) (a) "Lease", "leasing", or "rental" means any transfer of possession or control of tangible personal property for a fixed or indeterminate term for consideration. A lease or rental may include future options to purchase or extend. (b) Lease or rental includes agreements covering motor vehicles and trailers when the amount of consideration may be increased or decreased by reference to the amount realized upon sale or disposition of the property, as defined in 26 U.S.C. 7701(h)(1). (c) The term does not include: (i) a transfer of possession or control of property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments; (ii) a transfer of possession or control of property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price that does not exceed the greater of $100 or 1% of the total required payments; or (iii) providing tangible personal property with an operator if an operator is necessary for the equipment to perform as designed and not just to maintain, inspect, or set up the tangible personal property. (d) This definition must be used for sales tax and use tax purposes regardless of whether a transaction is characterized as a lease or rental under generally accepted accounting principles, the Internal Revenue Code, the Montana Uniform Commercial Code, or other provisions of federal, state, or local law. (e) This definition must be applied only prospectively from the date of adoption and has no retroactive impact on existing leases or rentals. (7) (a) "Motor vehicle" means a light vehicle as defined in 61-1-101, a motorcycle as defined in 61-1-101, a motor-driven cycle as defined in 61-1-101, a quadricycle as defined in 61-1-101, a motorboat or a sailboat as defined in 23-2-502, or an off-highway vehicle as defined in 23-2-801 that: (i) is rented for a period of not more than 30 days; (ii) is rented without a driver, pilot, or operator; and (iii) is designed to transport 15 or fewer passengers. (b) Motor vehicle includes: (i) a rental vehicle rented pursuant to a contract for insurance; and (ii) a truck, trailer, or semitrailer that has a gross vehicle weight of less than 22,000 pounds, that is rented without a driver, and that is used in the transportation of personal property. (c) The term does not include farm vehicles, machinery, or equipment. (8) "Permit" or "seller's permit" means a seller's permit as described in 15-68-401. (9) "Person" means an individual, estate, trust, fiduciary, corporation, partnership, limited liability company, limited liability partnership, or any other legal entity. (10) "Purchaser" means a person to whom a sale of personal property is made or to whom a service is furnished. (11) "Rental vehicle" means a motor vehicle that is used for or by a person other than the owner of the motor vehicle through an arrangement and for consideration. (12) "Retail sale" means any sale, lease, or rental for any purpose other than for resale, sublease, or subrent. (13) "Sale" or "selling" means the transfer of property for consideration or the performance of a service for consideration. (14) (a) "Sales price" applies to the measure subject to sales tax and means the total amount or consideration, including cash, credit, property, and services, for which personal property or services are sold, leased, or rented or valued in money, whether received in money or otherwise, without any deduction for the following: (i) the seller's cost of the property sold; (ii) the cost of materials used, labor or service costs, interest, losses, all costs of transportation to the seller, all taxes imposed on the seller, and any other expense of the seller; (iii) charges by the seller for any services necessary to complete the sale, other than delivery and installation charges; (iv) delivery charges; (v) installation charges; (vi) the value of exempt personal property given to the purchaser when taxable and exempt personal property have been bundled together and sold by the seller as a single product or piece of merchandise; and (vii) credit for any trade-in. (b) The amount received for charges listed in subsections (14)(a)(iii) through (14)(a)(vii) are excluded from the sales price if they are separately stated on the invoice, billing, or similar document given to the purchaser. (c) The term does not include: (i) discounts, including cash, term, or coupons that are not reimbursed by a third party that are allowed by a seller and taken by a purchaser on a sale; (ii) interest, financing, and carrying charges from credit extended on the sale of personal property or services if the amount is separately stated on the invoice, bill of sale, or similar document given to the purchaser; or (iii) any taxes legally imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the purchaser. (d) In an exchange in which the money or other consideration received does not represent the value of the property or service exchanged, sales price means the reasonable value of the property or service exchanged. (e) When the sale of property or services is made under any type of charge or conditional or time-sales contract or the leasing of property is made under a leasing contract, the seller or lessor shall treat the sales price, excluding any type of time-price differential, under the contract as the sales price at the time of the sale. (15) "Sales tax" and "use tax" mean the applicable tax imposed by 15-68-102. (16) "Seller" means a person that makes sales, leases, or rentals of personal property or services. (17) (a) "Service" means an activity that is engaged in for another person for consideration and that is distinguished from the sale or lease of property. Service includes activities performed by a person for its members or shareholders. (b) In determining what a service is, the intended use, principal objective, or ultimate objective of the contracting parties is irrelevant. (18) "Use" or "using" includes use, consumption, or storage, other than storage for resale or for use solely outside this state, in the ordinary course of business.

History: En. Sec. 2, Ch. 544, L. 2003; amd. Sec. 16, Ch. 542, L. 2005.



15-68-102. Imposition and rate of sales tax and use tax -- exceptions.

15-68-102. Imposition and rate of sales tax and use tax -- exceptions. (1) A sales tax of the following percentages is imposed on sales of the following property or services: (a) 3% on accommodations and campgrounds; (b) 4% on the base rental charge for rental vehicles. (2) The sales tax is imposed on the purchaser and must be collected by the seller and paid to the department by the seller. The seller holds all sales taxes collected in trust for the state. The sales tax must be applied to the sales price. (3) (a) For the privilege of using property or services within this state, there is imposed on the person using the following property or services a use tax equal to the following percentages of the value of the property or services: (i) 3% on accommodations and campgrounds; (ii) 4% on the base rental charge for rental vehicles. (b) The use tax is imposed on property or services that were: (i) acquired outside this state as the result of a transaction that would have been subject to the sales tax had it occurred within this state; (ii) acquired within the exterior boundaries of an Indian reservation within this state as a result of a transaction that would have been subject to the sales tax had it occurred outside the exterior boundaries of an Indian reservation within this state; (iii) acquired as the result of a transaction that was not initially subject to the sales tax imposed by subsection (1) or the use tax imposed by subsection (3)(a) but which transaction, because of the buyer's subsequent use of the property, is subject to the sales tax or use tax; or (iv) rendered as the result of a transaction that was not initially subject to the sales tax or use tax but that because of the buyer's subsequent use of the services is subject to the sales tax or use tax. (4) For purposes of this section, the value of property must be determined as of the time of acquisition, introduction into this state, or conversion to use, whichever is latest. (5) The sale of property or services exempt or nontaxable under this chapter is exempt from the tax imposed in subsections (1) and (3). (6) Lodging facilities and campgrounds are exempt from the tax imposed in subsections (1)(a) and (3)(a)(i) until October 1, 2003, for contracts entered into prior to April 30, 2003, that provide for a guaranteed charge for accommodations or campgrounds.

History: En. Sec. 3, Ch. 544, L. 2003.



15-68-103. Presumption of taxability -- value -- rules.

15-68-103. Presumption of taxability -- value -- rules. (1) In order to prevent evasion of the sales tax or use tax and to aid in its administration, it is presumed that: (a) all sales by a person engaging in business are subject to the sales tax or use tax; and (b) all property bought or sold by any person for delivery into this state is bought or sold for a taxable use within this state. (2) In determining the amount of use tax due on the use of property or services, it is presumed, in the absence of preponderant evidence of another value, that value means the total amount of property or service or the reasonable value of other consideration paid for the use of the property or service, exclusive of any type of time-price differential. However, in an exchange in which the amount of money paid does not represent the value of the property or service purchased, the use tax must be imposed on the reasonable value of the property or service purchased. (3) The department shall adopt rules providing for the payment of the sales tax and use tax based on a rounding method.

History: En. Sec. 4, Ch. 544, L. 2003.



15-68-104. and reserved.

15-68-104 through 15-68-105 reserved.



15-68-106. Separate statement of tax -- no advertising to absorb or refund tax -- rules.

15-68-106. Separate statement of tax -- no advertising to absorb or refund tax -- rules. (1) If a person collects a tax in excess of the tax imposed by 15-68-102, both the tax and the excess tax must be remitted to the department. (2) Except as provided in subsection (4), the sales tax must be stated separately for all sales, except for sales from coin-operated or currency-operated machines. (3) A person may not advertise, hold out, or state to the public or to any customer that the tax imposed by this chapter will be absorbed or refunded. (4) The department may adopt rules permitting sellers the option of stating sales tax based upon a percentage of taxable sales.

History: En. Sec. 5, Ch. 544, L. 2003.



15-68-107. Liability of user for payment of use tax.

15-68-107. Liability of user for payment of use tax. (1) A person within this state who uses property is liable to the state for payment of the use tax if the use tax is payable on the value of the property but has not been paid. (2) The liability imposed by this section is discharged if the buyer has paid the use tax to the seller for payment to the department.

History: En. Sec. 6, Ch. 544, L. 2003.



15-68-108. and reserved.

15-68-108 through 15-68-109 reserved.



15-68-110. Collection of sales tax and use tax -- listing of business locations and agents -- severability.

15-68-110. Collection of sales tax and use tax -- listing of business locations and agents -- severability. (1) A person engaging in the business of selling property or services subject to taxation under this chapter shall collect the sales tax from the purchaser and pay the sales tax collected to the department. (2) A person engaging in business within this state shall, before making any sales subject to this chapter, obtain a seller's permit, as provided in 15-68-401, and at the time of making a sale, whether within or outside the state, collect the sales tax imposed by 15-68-102 from the purchaser and give to the purchaser a receipt, in the manner and form prescribed by rule, for the sales tax paid. (3) The department may authorize the collection of the sales tax imposed by 15-68-102 by any retailer who does not maintain a place of business within this state but who, to the satisfaction of the department, is in compliance with the law. When authorized, the person shall collect the use tax upon all property and services that, to the person's knowledge, are for use within this state and subject to taxation under this chapter. (4) All sales tax and use tax required to be collected and all sales tax and use tax collected by any person under this chapter constitute a debt owed to this state by the person required to collect the sales tax and use tax. (5) A person engaging in business within this state that is subject to this chapter shall provide to the department: (a) the names and addresses of all of the person's agents operating within this state; and (b) the location of each of the person's distribution houses or offices, sales houses or offices, and other places of business within this state. (6) If any application of this section is held invalid, the application to other situations or persons is not affected.

History: En. Sec. 7, Ch. 544, L. 2003.






Part 2. Nontaxable Transactions and Exemptions

15-68-201. Nontaxable transaction certificate -- requirements.

15-68-201. Nontaxable transaction certificate -- requirements. (1) A nontaxable transaction certificate executed by a buyer or lessee must be in the possession of the seller or lessor at the time that a nontaxable transaction occurs. (2) A nontaxable transaction certificate must contain the information and be in the form prescribed by the department. (3) Only a buyer or lessee who has registered with the department and whose seller's permit is valid may execute a nontaxable transaction certificate. (4) If the seller or lessor accepts a nontaxable transaction certificate within the required time and believes in good faith that the buyer or lessee will employ the property or service transferred in a nontaxable manner, the properly executed nontaxable transaction certificate is considered conclusive evidence that the sale is nontaxable.

History: En. Sec. 8, Ch. 544, L. 2003.



15-68-202. Nontaxable transaction certificate -- form.

15-68-202. Nontaxable transaction certificate -- form. (1) The department shall provide for a uniform nontaxable transaction certificate. A purchaser shall use the certificate when purchasing goods or services for resale or for other nontaxable transactions. (2) At a minimum, the certificate must provide: (a) the number of the seller's permit issued to the purchaser as provided in 15-68-401; (b) the general character of property or service sold by the purchaser in the regular course of business; (c) the property or service purchased for resale; (d) the name and address of the purchaser; and (e) a signature line for the purchaser. (3) The department shall adopt rules to provide procedures for application for and provision of a certificate to a person engaging in business within this state for renting accommodations and campgrounds prior to June 1, 2003, and renting vehicles prior to July 1, 2003. The rules adopted by the department must ensure that each person engaging in business within this state for renting accommodations and campgrounds prior to June 1, 2003, and renting vehicles prior to July 1, 2003, that has applied in a timely fashion is issued a certificate for renting accommodations and campgrounds prior to June 1, 2003, and renting vehicles prior to July 1, 2003.

History: En. Sec. 9, Ch. 544, L. 2003.



15-68-203. through reserved.

15-68-203 through 15-68-205 reserved.



15-68-206. Exemption -- government agencies.

15-68-206. Exemption -- government agencies. All sales by or uses by the United States or an agency or instrumentality of the United States are exempt from the sales tax and use tax.

History: En. Sec. 10, Ch. 544, L. 2003.



15-68-207. Exemption -- isolated or occasional sale or lease of property.

15-68-207. Exemption -- isolated or occasional sale or lease of property. The isolated or occasional sale or lease of property by a person that is not regularly engaged in or that does not claim to be engaged in the business of selling or leasing the same or a similar property is exempt from the sales tax and use tax.

History: En. Sec. 11, Ch. 544, L. 2003.



15-68-208. Nontaxability -- sale of property for resale.

15-68-208. Nontaxability -- sale of property for resale. The sale of property is nontaxable if: (1) the sale is made to a buyer who delivers a nontaxable transaction certificate to the seller; (2) the buyer resells the property either by itself or in combination with other property; and (3) the subsequent sale is in the ordinary course of business and the property will be subject to the sales tax.

History: En. Sec. 12, Ch. 544, L. 2003.



15-68-209. Nontaxability -- sale of service for resale.

15-68-209. Nontaxability -- sale of service for resale. The sale of a service for resale is nontaxable if: (1) the sale is made to a person who delivers a nontaxable transaction certificate; (2) the buyer resells the service and separately states the value of the service purchased in the charge for the service in the subsequent sale; and (3) the subsequent sale is in the ordinary course of business and subject to the sales tax.

History: En. Sec. 13, Ch. 544, L. 2003.



15-68-210. Nontaxability -- lease for subsequent lease.

15-68-210. Nontaxability -- lease for subsequent lease. The lease of property is nontaxable if: (1) the lease is made to a lessee who delivers a nontaxable transaction certificate; and (2) the lessee does not use the property in any manner other than for subsequent lease in the ordinary course of business.

History: En. Sec. 14, Ch. 544, L. 2003.



15-68-211. Nontaxability -- use of property for leasing.

15-68-211. Nontaxability -- use of property for leasing. The value of leased property is not considered in computing the use tax due if the person holding the property for lease: (1) is engaged in a business that derives a substantial portion of its receipts from leasing or selling property of the type leased; (2) does not use the property in any manner other than holding it for lease or sale or leasing or selling it either by itself or in combination with other tangible personal property in the ordinary course of business; and (3) does not use the property in a manner incidental to the performance of a service.

History: En. Sec. 15, Ch. 544, L. 2003.



15-68-212. Nontaxability -- nonprofits.

15-68-212. Nontaxability -- nonprofits. The sale of property or of a service is nontaxable if the seller is an organization that has a tax-exempt designation under the provisions of section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. 501(c)(3), as amended.

History: En. Sec. 16, Ch. 544, L. 2003.






Part 4. Permits and Certificates

15-68-401. Seller's permit.

15-68-401. Seller's permit. (1) A person that wishes to engage in business within this state that is subject to this chapter shall obtain a seller's permit before engaging in business within this state. (2) Upon an applicant's compliance with this chapter, the department shall issue to the applicant a separate, numbered seller's permit for each location in which the applicant maintains an office or other place of business within Montana. A permit is valid until revoked or suspended but is not assignable. A permit is valid only for the person in whose name it is issued and for the transaction of business at the place designated. The permit must be conspicuously displayed at all times at the place for which it is issued. (3) The department shall adopt rules to provide procedures for application for and provision of a seller's permit to a person engaging in business within this state that is subject to this chapter for renting accommodations and campgrounds prior to June 1, 2003, and renting vehicles prior to July 1, 2003. The rules adopted by the department must ensure that each person engaging in business within this state for renting accommodations and campgrounds prior to June 1, 2003, and renting vehicles prior to July 1, 2003, is issued a seller's permit for renting accommodations and campgrounds prior to June 1, 2003, and renting vehicles prior to July 1, 2003. The department may adopt rules providing for seasonal permits.

History: En. Sec. 18, Ch. 544, L. 2003.



15-68-402. Permit application -- requirements -- place of business -- form.

15-68-402. Permit application -- requirements -- place of business -- form. (1) (a) A person that wishes to engage in the business of making retail sales or providing services in Montana that are subject to this chapter shall file with the department an application for a permit. If the person has more than one location in which the person maintains an office or other place of business, an application may include multiple locations. (b) An applicant who does not maintain an office or other place of business and who moves from place to place is considered to have only one place of business and shall attach the permit to the applicant's cart, stand, truck, or other merchandising device. (2) Each person or class of persons required to file a return under this chapter is required to file an application for a permit. (3) Each application for a permit must be on a form prescribed by the department and must set forth the name under which the applicant intends to transact business, the location of the applicant's place or places of business, and other information that the department may require. The application must be filed by the owner if the owner is a natural person or by a person authorized to sign the application if the owner is a corporation, partnership, limited liability company, or some other business entity.

History: En. Sec. 19, Ch. 544, L. 2003.



15-68-403. and reserved.

15-68-403 through 15-68-404 reserved.



15-68-405. Revocation or suspension of permit -- appeal.

15-68-405. Revocation or suspension of permit -- appeal. (1) Subject to the provisions of subsection (2), the department may, for reasonable cause, revoke or suspend any permit held by a person that fails to comply with the provisions of this chapter. (2) The department shall provide dispute resolution on a proposed revocation or suspension pursuant to 15-1-211. (3) If a permit is revoked, the department may not issue a new permit except upon application accompanied by reasonable evidence of the intention of the applicant to comply with the provisions of this chapter. The department may require security in addition to that authorized by 15-68-512 in an amount reasonably necessary to ensure compliance with this chapter as a condition for the issuance of a new permit to the applicant. (4) A person aggrieved by the department's final decision to revoke a permit, as provided in subsection (1), may appeal the decision to the state tax appeal board within 30 days after the date on which the department issued its final decision.

History: En. Sec. 20, Ch. 544, L. 2003.



15-68-406. through reserved.

15-68-406 through 15-68-409 reserved.



15-68-410. Improper use of subject of purchase obtained with nontaxable transaction certificate -- penalty.

15-68-410. Improper use of subject of purchase obtained with nontaxable transaction certificate -- penalty. (1) If a purchaser that uses a nontaxable transaction certificate uses the subject of the purchase for a purpose other than one allowed as nontaxable under this chapter, the use is considered a taxable sale as of the time of first use by the purchaser and the sales price is the price that the purchaser paid. If the sole nonexempt use is rental while holding for sale, the purchaser shall include in the sales price the amount of the rental charged. Upon subsequent sale of the property, the seller shall include the entire amount of the sales price, without deduction of amounts previously received as rentals. (2) A person that uses a certificate for property that will be used for a purpose other than the purpose claimed is subject to a penalty, payable to the department, of $100 for each transaction in which an improper use of a certificate has occurred. (3) Upon a showing of good cause, the department may abate or waive the penalty or a portion of the penalty.

History: En. Sec. 21, Ch. 544, L. 2003.



15-68-411. Commingling nontaxable certificate goods.

15-68-411. Commingling nontaxable certificate goods. If a purchaser uses a nontaxable transaction certificate with respect to the purchase of fungible goods and commingles these goods with fungible goods that were not purchased with a certificate but that are of such similarity that the identity of the goods in the commingled mass cannot be determined, sales from the mass of commingled goods are considered to be sales of the goods purchased with the certificate until the quantity of commingled goods sold equals the quantity of goods originally purchased under the certificate.

History: En. Sec. 22, Ch. 544, L. 2003.






Part 5. Returns and Payment

15-68-501. Liability for payment of tax -- security for retailer without place of business -- penalty.

15-68-501. Liability for payment of tax -- security for retailer without place of business -- penalty. (1) Liability for the payment of the sales tax and use tax is not extinguished until the taxes have been paid to the department. (2) A retailer that does not maintain an office or other place of business within this state is liable for the sales tax or use tax in accordance with this chapter and may be required to furnish adequate security, as provided in 15-68-512, to ensure collection and payment of the taxes. When authorized and except as otherwise provided in this chapter, the retailer is liable for the taxes upon all property sold and services provided in this state in the same manner as a retailer who maintains an office or other place of business within this state. The seller's permit provided for in 15-68-401 may be canceled at any time if the department considers the security inadequate or believes that the taxes can be collected more effectively in another manner. (3) An agent, canvasser, or employee of a retailer doing business within this state may not sell, solicit orders for, or deliver any property or services within Montana unless the principal, employer, or retailer possesses a seller's permit issued by the department. If an agent, canvasser, or employee violates the provisions of this chapter, the person is subject to a fine of not more than $100 for each separate transaction or event.

History: En. Sec. 23, Ch. 544, L. 2003.



15-68-502. Returns -- payment -- authority of department.

15-68-502. Returns -- payment -- authority of department. (1) Except as provided in subsection (2), on or before the last day of the month following the calendar quarter in which the transaction subject to the tax imposed by this chapter occurred, a return, on a form provided by the department, and payment of the tax for the preceding quarter must be filed with the department. Each person engaged in business within this state or using property or services within this state that are subject to tax under this chapter shall file a return. A person making retail sales at two or more places of business shall file a separate return for each separate place of business. (2) A person who has been issued a seasonal seller's permit shall file a return and pay the tax on the date or dates set by the department. (3) (a) For the purposes of the sales tax or use tax, a return must be filed by: (i) a retailer required to collect the tax; and (ii) a person that: (A) purchases any items the storage, use, or other consumption of which is subject to the sales tax or use tax; and (B) has not paid the tax to a retailer required to pay the tax. (b) Each return must be authenticated by the person filing the return or by the person's agent authorized in writing to file the return. (4) (a) A person required to collect and pay to the department the taxes imposed by this chapter shall keep records, render statements, make returns, and comply with the provisions of this chapter and the rules prescribed by the department. Each return or statement must include the information required by the rules of the department. (b) For the purpose of determining compliance with the provisions of this chapter, the department is authorized to examine or cause to be examined any books, papers, records, or memoranda relevant to making a determination of the amount of tax due, whether the books, papers, records, or memoranda are the property of or in the possession of the person filing the return or another person. In determining compliance, the department may use statistical sampling and other sampling techniques consistent with generally accepted auditing standards. The department may also: (i) require the attendance of a person having knowledge or information relevant to a return; (ii) compel the production of books, papers, records, or memoranda by the person required to attend; (iii) implement the provisions of 15-1-703 if the department determines that the collection of the tax is or may be jeopardized because of delay; (iv) take testimony on matters material to the determination; and (v) administer oaths or affirmations. (5) Pursuant to rules established by the department, returns may be computer-generated and electronically filed.

History: En. Sec. 24, Ch. 544, L. 2003.



15-68-503. and reserved.

15-68-503 through 15-68-504 reserved.



15-68-505. Credit for taxes paid on worthless accounts -- taxes paid if account collected.

15-68-505. Credit for taxes paid on worthless accounts -- taxes paid if account collected. (1) Sales taxes paid by a person filing a return under 15-68-502 on sales found to be worthless and actually deducted by the person as a bad debt for federal income tax purposes may be credited on a subsequent payment of the tax. (2) Bad debts may be deducted within 12 months after the month in which the bad debt has been charged off for federal income tax purposes. "Charged off for federal income tax purposes" includes the charging off of unpaid balances due on accounts as uncollectible or declaring as uncollectible such unpaid balance due on accounts in the case of a seller who is not required to file federal income tax returns. (3) If an account is subsequently collected, the sales tax must be paid on the amount collected. (4) A seller may obtain a refund of tax on any amount of bad debt that exceeds the amount of taxable sales within a 12-month period defined by that bad debt. (5) For purposes of computing a bad debt deduction or reporting a payment received on a previously claimed bad debt, any payments made on a debt or account are applied first to interest, service charges, and any other charges and second to the price of the property or service and sales tax on the property or service, proportionally.

History: En. Sec. 25, Ch. 544, L. 2003.



15-68-506. Credit -- out-of-state taxes.

15-68-506. Credit -- out-of-state taxes. If a sales, use, or similar tax has been levied by another state or a political subdivision of another state on property that was leased outside this state but that will be used or consumed in this state and the tax was paid by the current user, the amount of tax paid may be credited against any use tax due this state on the same property. The credit may not exceed the sales tax or use tax due this state.

History: En. Sec. 17, Ch. 544, L. 2003.



15-68-507. through reserved.

15-68-507 through 15-68-509 reserved.



15-68-510. Vendor allowance.

15-68-510. Vendor allowance. (1) A person filing a timely return under 15-68-502 may claim a quarterly vendor allowance for each permitted location in the amount of 5% of the tax determined to be payable to the state, not to exceed $1,000 a quarter. (2) The allowance may be deducted on the return. (3) A person that files a return or payment after the due date for the return or payment may not claim a vendor allowance.

History: En. Sec. 26, Ch. 544, L. 2003.



15-68-511. reserved.

15-68-511 reserved.



15-68-512. Security -- limitations -- sale of security deposit at auction -- bond.

15-68-512. Security -- limitations -- sale of security deposit at auction -- bond. (1) The department may require a retailer to deposit, with the department, security in a form and amount that the department, by administrative rule, determines is appropriate. The deposit may not be more than twice the estimated average liability for the period for which the return is required to be filed. The amount of security may be increased or decreased by the department, subject to the limitations provided in this section. (2) (a) If necessary, the department may sell, at public auction, property deposited as security to recover any sales tax or use tax amount required to be collected, including interest and penalties. (b) Notice of the sale must be served personally upon or sent by certified mail to the person that deposited the security. (c) After the sale, any surplus above the amount due that is not required as security under this section must be returned to the person that deposited the security. (3) In lieu of security, the department may require a retailer to file a bond, issued by a surety company authorized to transact business within this state, to guarantee solvency and responsibility. (4) In addition to the other requirements of this section, the department may require the corporate officers, directors, or shareholders of a corporation to provide a personal guaranty and assumption of liability for the payment of the tax due under this chapter.

History: En. Sec. 27, Ch. 544, L. 2003.



15-68-513. Examination of return -- adjustments -- penalty and interest -- delivery of notices and demands.

15-68-513. Examination of return -- adjustments -- penalty and interest -- delivery of notices and demands. (1) If the department determines that the amount of tax due is different from the amount reported, the amount of tax computed on the basis of the examination conducted pursuant to 15-68-502 constitutes the tax to be paid. (2) (a) If the tax due exceeds the amount of tax reported as due on the taxpayer's return, the excess must be paid to the department unless the taxpayer files a timely objection as provided in 15-1-211. (b) Penalty and interest must be added to any deficiency assessment as provided in 15-1-216. (3) If the amount of the tax found due by the department is less than that reported as due on the return and has been paid, the excess must be credited or, if no tax liability exists or is likely to exist, refunded to the person making the return. (4) The notice and demand provided for in this section must contain a statement of the computation of the tax and interest and must be sent by mail to the taxpayer at the address given in the taxpayer's return, if any, or to the taxpayer's last-known address. (5) A taxpayer filing an objection to the demand for payment is subject to and governed by the uniform dispute review procedure provided in 15-1-211.

History: En. Sec. 28, Ch. 544, L. 2003; amd. Sec. 38, Ch. 594, L. 2005.



15-68-514. Penalties and interest for violation.

15-68-514. Penalties and interest for violation. If a person fails to file a return on or before the due date or fails to pay a tax on or before a due date, the person must be assessed penalty and interest as provided in 15-1-216.

History: En. Sec. 29, Ch. 544, L. 2003.



15-68-515. reserved.

15-68-515 reserved.



15-68-516. Authority to collect delinquent taxes.

15-68-516. Authority to collect delinquent taxes. (1) (a) The department shall collect taxes that are delinquent as determined under this chapter. (b) If a tax imposed by this chapter or any portion of the tax is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. (2) In addition to any other remedy, in order to collect delinquent taxes after the time for appeal has expired, the department may direct the offset of tax refunds or other funds due the taxpayer from the state, except wages subject to the provisions of 25-13-614 and retirement benefits. (3) As provided in 15-1-705, the taxpayer has the right to a review of the tax liability prior to any offset by the department. (4) The department may file a claim for state funds on behalf of the taxpayer if a claim is required before funds are available for offset.

History: En. Sec. 30, Ch. 544, L. 2003.



15-68-517. Interest on deficiency.

15-68-517. Interest on deficiency. Interest accrues on unpaid or delinquent taxes as provided in 15-1-216.

History: En. Sec. 31, Ch. 544, L. 2003.



15-68-518. and reserved.

15-68-518 through 15-68-519 reserved.



15-68-520. Limitations.

15-68-520. Limitations. (1) Except in the case of a person that purposely or knowingly, as those terms are defined in 45-2-101, files a false or fraudulent return violating the provisions of this chapter, a deficiency may not be assessed or collected with respect to a quarter for which a return is filed unless the notice of additional tax proposed to be assessed is mailed to or personally served upon the taxpayer within 5 years from the date that the return was filed. For purposes of this section, a return filed before the last day prescribed for filing is considered to be filed on the last day. (2) If, before the expiration of the 5-year period prescribed in subsection (1) for assessment of the tax, the taxpayer consents in writing to an assessment after expiration of the 5-year period, a deficiency may be assessed at any time prior to the expiration of the period to which consent was given.

History: En. Sec. 32, Ch. 544, L. 2003.



15-68-521. through reserved.

15-68-521 through 15-68-524 reserved.



15-68-525. Refunds -- interest -- limitations.

15-68-525. Refunds -- interest -- limitations. (1) A claim for a refund or credit as a result of overpayment of taxes collected under this chapter must be filed within 5 years of the date that the return was due, without regard to any extension of time for filing. (2) (a) Interest paid by the department on an overpayment must be paid or credited at the same rate as the rate charged on delinquent taxes under 15-1-216. (b) Except as provided in subsection (2)(c), interest must be paid from the date that the return was due or the date of overpayment, whichever is later. Interest does not accrue during any period in which the processing of a claim is delayed more than 30 days because the taxpayer has not furnished necessary information. (c) The department is not required to pay interest if: (i) the overpayment is refunded or credited within 6 months of the date that a claim was filed; or (ii) the amount of overpayment and interest does not exceed $1.

History: En. Sec. 33, Ch. 544, L. 2003.






Part 8. General Administration

15-68-801. Administration -- rules.

15-68-801. Administration -- rules. The department shall: (1) administer and enforce the provisions of this chapter; (2) cause to be prepared and distributed forms and information that may be necessary to administer the provisions of this chapter; and (3) adopt rules that may be necessary or appropriate to administer and enforce the provisions of this chapter.

History: En. Sec. 34, Ch. 544, L. 2003.



15-68-802. through reserved.

15-68-802 through 15-68-804 reserved.



15-68-805. Revocation of corporate license -- appeal.

15-68-805. Revocation of corporate license -- appeal. (1) If a corporation authorized to do business within this state and required to pay the taxes imposed under this chapter fails to comply with any of the provisions of this chapter or any rule of the department, the department may, for reasonable cause, certify to the secretary of state a copy of an order finding that the corporation has failed to comply with specific statutory provisions or rules. (2) The secretary of state shall, upon receipt of the certification, revoke the certificate authorizing the corporation to do business within this state and may issue a new certificate only when the corporation has obtained from the department an order finding that the corporation has complied with its obligations under this chapter. (3) An order authorized in this section may not be made until the corporation is given an opportunity for dispute resolution as provided in 15-1-211. (4) A final decision of the department may be appealed to the state tax appeal board.

History: En. Sec. 35, Ch. 544, L. 2003.



15-68-806. and reserved.

15-68-806 through 15-68-807 reserved.



15-68-808. Taxpayer quitting business -- liability of successor.

15-68-808. Taxpayer quitting business -- liability of successor. (1) (a) All taxes payable under this chapter are due and payable immediately whenever a taxpayer quits business, sells, exchanges, or otherwise disposes of the business or disposes of the stock of goods. (b) The taxpayer shall make a return and pay the taxes due within 10 days after the taxpayer quits business, sells, exchanges, or otherwise disposes of the business or disposes of the stock of goods. (2) Except as provided in subsection (4), a person that becomes a successor is liable for the full amount of the tax and shall withhold from the sales price payable to the taxpayer a sum sufficient to pay any tax due until the taxpayer produces either a receipt from the department showing payment in full of any tax due or a statement from the department that tax is not due. (3) If a tax is due but has not been paid as provided in subsection (1)(b), the successor is liable for the payment of the full amount of tax. The payment of the tax by the successor is considered to be a payment upon the sales price, and if the payment is greater in amount than the sales price, the amount of the difference becomes a debt due to the successor from the taxpayer owing the tax under subsection (1). (4) (a) A successor is not liable for any tax due from the person that the successor acquired a business or stock of goods from if: (i) the successor gives written notice to the department of the acquisition; and (ii) an assessment is not issued by the department against the former operator of the business within 6 months of receipt of the notice from the successor. (b) If an assessment is issued by the department, a copy of the assessment must also be mailed to the successor, or if an assessment is not mailed to the successor, the successor is not liable for the tax due.

History: En. Sec. 36, Ch. 544, L. 2003.



15-68-809. and reserved.

15-68-809 through 15-68-810 reserved.



15-68-811. Tax as debt.

15-68-811. Tax as debt. (1) The tax imposed by this chapter and related interest and penalties become a personal debt of the person required to file a return from the time that the liability arises, regardless of when the time for payment of the liability occurs. (2) (a) This section applies to those corporate officers, directors, or shareholders required by the department to personally guarantee the payment of the taxes for their corporations. (b) The officer or employee of a corporation whose duty it is to collect, truthfully account for, and pay to the state the amounts imposed by this chapter and who fails to pay the tax is liable to the state for the amounts imposed by this chapter and the penalty and interest due on the amounts.

History: En. Sec. 37, Ch. 544, L. 2003.



15-68-812. through reserved.

15-68-812 through 15-68-814 reserved.



15-68-815. Information -- confidentiality -- agreements with another state.

15-68-815. Information -- confidentiality -- agreements with another state. (1) (a) Except as provided in subsections (2) through (4), it is unlawful for an employee of the department or any other public official or public employee to divulge or otherwise make known information that is disclosed in a report or return required to be filed under this chapter or information that concerns the affairs of the person making the return and that is acquired from the person's records, officers, or employees in an examination or audit. (b) This section may not be construed to prohibit the department from publishing statistics if they are classified in a way that does not disclose the identity and content of any particular report or return. A person violating the provisions of this section is subject to the penalty provided in 15-30-2618 or 15-31-511 for violating the confidentiality of individual income tax or corporate income tax information. (2) (a) The department may enter into an agreement with the taxing officials of another state for the interpretation and administration of the laws of their state that provide for the collection of a sales tax or use tax in order to promote fair and equitable administration of the laws and to eliminate double taxation. (b) In order to implement the provisions of this chapter, the department may furnish information on a reciprocal basis to the taxing officials of another state if the information remains confidential under statutes within the state receiving the information that are similar to this section. (3) In order to facilitate processing of returns and payment of taxes required by this chapter, the department may contract with vendors and may disclose data to the vendors. The data disclosed must be administered by the vendor in a manner consistent with this section. (4) This section may not be construed to limit the investigative authority of the legislative branch, as provided in 5-11-106, 5-12-303, or 5-13-309.

History: En. Sec. 38, Ch. 544, L. 2003; amd. Sec. 33, Ch. 268, L. 2013.



15-68-816. through reserved.

15-68-816 through 15-68-819 reserved.



15-68-820. Sales tax and use tax proceeds.

15-68-820. Sales tax and use tax proceeds. All money collected under this chapter must, in accordance with the provisions of 17-2-124, be deposited by the department into the general fund.

History: En. Sec. 39, Ch. 544, L. 2003; amd. Sec. 14, Ch. 475, L. 2007.









CHAPTER 70. GASOLINE AND VEHICLE FUELS TAXES

Part 1. General Provisions

15-70-101. Disposition of funds.

15-70-101. Disposition of funds. (1) All taxes collected under this chapter must, in accordance with the provisions of 17-2-124, be placed in a highway revenue account in the state special revenue fund to the credit of the department of transportation. All interest and income earned on the account must be deposited to the credit of the account and any unexpended balance in the account must remain in the account. Those funds allocated to cities, towns, counties, and consolidated city-county governments in this section must, in accordance with the provisions of 17-2-124, be paid by the department of transportation from the state special revenue fund to the cities, towns, counties, and consolidated city-county governments. (2) The amount of $16,766,000 of the taxes collected under this chapter is statutorily appropriated, as provided in 17-7-502, to the department of transportation and must be allocated each fiscal year on a monthly basis to the counties, incorporated cities and towns, and consolidated city-county governments in Montana for construction, reconstruction, maintenance, and repair of rural roads and city or town streets and alleys, as provided in subsections (2)(a) through (2)(c): (a) The amount of $100,000 must be designated for the purposes and functions of the Montana local technical assistance transportation program in Bozeman. (b) The amount of $6,306,000 must be divided among the various counties in the following manner: (i) 40% in the ratio that the rural road mileage in each county, exclusive of the national highway system and the primary system, bears to the total rural road mileage in the state, exclusive of the national highway system and the primary system; (ii) 40% in the ratio that the rural population in each county outside incorporated cities and towns bears to the total rural population in the state outside incorporated cities and towns; (iii) 20% in the ratio that the land area of each county bears to the total land area of the state. (c) The amount of $10,360,000 must be divided among the incorporated cities and towns in the following manner: (i) 50% of the sum in the ratio that the population within the corporate limits of the city or town bears to the total population within corporate limits of all the cities and towns in Montana; (ii) 50% in the ratio that the city or town street and alley mileage, exclusive of the national highway system and the primary system, within corporate limits bears to the total street and alley mileage, exclusive of the national highway system and primary system, within the corporate limits of all cities and towns in Montana. (3) (a) For the purpose of allocating the funds in subsections (2)(b) and (2)(c) to a consolidated city-county government, each entity must be considered to have separate city and county boundaries. The city limit boundaries are the last official city limit boundaries for the former city unless revised boundaries based on the location of the urban area have been approved by the department of transportation and must be used to determine city and county populations and road mileages in the following manner: (i) Percentage factors must be calculated to determine separate populations for the city and rural county by using the last official decennial federal census population figures that recognized an incorporated city and the rural county. The factors must be based on the ratio of the city to the rural county population, considering the total population in the county minus the population of any other incorporated city or town in the county. (ii) The city and county populations must be calculated by multiplying the total county population, as determined by the latest official decennial census or the latest interim year population estimates from the Montana department of commerce as supplied by the United States bureau of the census, minus the population of any other incorporated city or town in that county, by the factors established in subsection (3)(a)(i). (b) The amount allocated by this method for the city and the county must be combined, and single monthly payments must be made to the consolidated city-county government. (4) All funds allocated by this section to counties, cities, towns, and consolidated city-county governments must be used for the construction, reconstruction, maintenance, and repair of rural roads or city or town streets and alleys or for the share that the city, town, county, or consolidated city-county government might otherwise expend for proportionate matching of federal funds allocated for the construction of roads or streets that are part of the primary or secondary highway system or urban extensions to those systems. The governing body of a town or third-class city, as defined in 7-1-4111, may each year expend no more than 25% of the funds allocated to that town or third-class city for the purchase of capital equipment and supplies to be used for the maintenance and repair of town or third-class city streets and alleys. The governing body of a town or third-class city may place all or a part of the 25% in a restricted asset account within the gas tax apportionment fund that is carried forward until there is a need for the expenditure. (5) All funds allocated by this section to counties, cities, towns, and consolidated city-county governments must be disbursed to the lowest responsible bidder according to applicable bidding procedures followed in all cases in which the contract for construction, reconstruction, maintenance, or repair is in excess of the amounts provided in 7-5-2301 and 7-5-4302. (6) For the purposes of this section in which distribution of funds is made on a basis related to population, the population must be determined annually for counties and biennially for cities according to the latest official decennial census or the latest interim year population estimates from the Montana department of commerce as supplied by the United States bureau of the census. (7) For the purposes of this section in which determination of mileage is necessary for distribution of funds, it is the responsibility of the cities, towns, counties, and consolidated city-county governments to furnish to the department of transportation a yearly certified statement indicating the total mileage within their respective areas applicable to this chapter. All mileage submitted is subject to review and approval by the department of transportation. (8) Except by a town or third-class city as provided in subsection (4), the funds authorized by this section may not be used for the purchase of capital equipment. (9) Funds authorized by this section must be used for construction and maintenance programs.

History: En. Sec. 11, Ch. 162, L. 1955; amd. Sec. 213, Ch. 147, L. 1963; amd. Sec. 2, Ch. 6, Ex. L. 1967; amd. Sec. 2, Ch. 355, L. 1969; amd. Sec. 1, Ch. 384, L. 1971; amd. Sec. 1, Ch. 338, L. 1973; amd. Sec. 1, Ch. 330, L. 1974; amd. Sec. 2, Ch. 514, L. 1975; amd. Sec. 3, Ch. 34, L. 1977; R.C.M. 1947, 84-1840; amd. Sec. 4, Ch. 632, L. 1979; amd. Sec. 2, Ch. 238, L. 1983; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 3, Ch. 624, L. 1983; amd. Sec. 1, Ch. 257, L. 1985; amd. Sec. 12, Ch. 703, L. 1985; amd. Sec. 1, Ch. 292, L. 1987; amd. Sec. 11, Ch. 557, L. 1987; amd. Sec. 1, Ch. 82, L. 1991; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 18, Ch. 455, L. 1993; amd. Sec. 1, Ch. 605, L. 1993; amd. Sec. 1, Ch. 10, Sp. L. November 1993; amd. Sec. 21, Ch. 18, L. 1995; amd. Sec. 10, Ch. 509, L. 1995; amd. Sec. 1, Ch. 239, L. 1997; amd. Sec. 1, Ch. 415, L. 1999; amd. Sec. 12, Ch. 515, L. 1999; amd. Sec. 1, Ch. 158, L. 2001; amd. Sec. 1, Ch. 594, L. 2003; amd. Sec. 1, Ch. 22, L. 2007; amd. Sec. 15, Ch. 475, L. 2007; amd. Sec. 1, Ch. 170, L. 2013.



15-70-102. Allocation of funds -- participation in railroad grade crossing protection.

15-70-102. Allocation of funds -- participation in railroad grade crossing protection. (1) The amount determined necessary may be allocated from the state special revenue fund, highway revenue account, for each fiscal year for expenditures and commitments made for participation by the department of transportation with railroads in construction of railroad grade crossing protection on any public highway or road, except those designated on the interstate, primary, or urban systems within the state. The department of transportation shall select those grade crossings in the state that, in the opinion of the department, are most in need of additional crossing protection and shall finance the cost of the improvements solely from this fund. (2) Signal protection provided under this section is limited to electric or automatic flashing lights or gates, depending on the amount and nature of the hazards present at the crossing, and participation in construction of the signals must be on the same basis and under the same standards as are applicable and used in connection with protection of grade crossings on federal-aid roads within the state. The account may not be used for protection of grade crossings on the secondary system where the protection is considered necessary and when the cost is financed in part with federal-aid highway funds. (3) In addition to the funds allocated, counties and cities may authorize the use of funds available to counties and cities under the provisions of 15-70-101 for participation in the installation in grade crossing protection within the county or city.

History: En. 84-1840.1 by Sec. 1, Ch. 399, L. 1973; R.C.M. 1947, 84-1840.1; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 11, Ch. 509, L. 1995.



15-70-103. Time of mailing and filing.

15-70-103. Time of mailing and filing. (1) Any claim, statement, remittance, or other document which is transmitted to this state through the United States mail shall be deemed filed and received by this state on the date shown by the post-office cancellation mark stamped upon the envelope or other appropriate wrapper containing it. Any claim, statement, remittance, or other document which is mailed but not received by this state or where received with a cancellation mark that is illegible, erroneous, or omitted shall be deemed filed and received on the date mailed if the sender establishes by competent evidence that the claim, statement, remittance, or other document was deposited in the United States mail on or before the date due for filing. In cases of such nonreceipt of a claim, statement, remittance, or other document, the sender must file with the state a duplicate within 30 days after written notification is given to the sender by the state of its nonreceipt of such claim, statement, remittance, or other document. (2) If any claim, statement, remittance, or other document is sent by United States registered mail, certified mail, or certificate of mailing, a record authenticated by the United States post office of such registration, certification, or certificate shall be considered competent evidence that the report, claim, tax return, statement, remittance, or other document was mailed to the addressee, and the date of registration, certification, or certificate shall be deemed the postmarked date. (3) If the date for filing any claim, statement, remittance, or other document falls upon a Saturday, Sunday, or legal holiday, the filing shall be considered timely if done on the next business day. Such reports shall be considered filed or received on the date or as provided in this chapter.

History: Ap. p. Sec. 12, Ch. 369, L. 1969; Sec. 84-1856, R.C.M. 1947; Ap. p. Sec. 6, Ch. 162, L. 1955; amd. Sec. 9, Ch. 70, L. 1963; amd. Sec. 1, Ch. 52, L. 1969; amd. Sec. 2, Ch. 61, L. 1969; amd. Sec. 4, Ch. 277, L. 1971; amd. Sec. 83, Ch. 516, L. 1973; amd. Sec. 1, Ch. 258, L. 1977; amd. Sec. 1, Ch. 377, L. 1977; Sec. 84-1835, R.C.M. 1947; R.C.M. 1947, 84-1835(part (a)), 84-1856.



15-70-104. Rules to be established by department.

15-70-104. Rules to be established by department. (1) The department of transportation shall adopt, publish, and enforce the rules consistent with and necessary for carrying out the provisions of this chapter. (2) The department may prescribe, adopt, and enforce reasonable rules relating to the administration and enforcement of: (a) part 2; (b) part 3; (c) part 7; and (d) the International Fuel Tax Agreement authorized by 15-70-121.

History: (1)En. Sec. 17, Ch. 369, L. 1969; amd. Sec. 100, Ch. 516, L. 1973; Sec. 84-1861, R.C.M. 1947; (2)En. Sec. 9, Ch. 162, L. 1955; amd. Sec. 1, Ch. 106, L. 1967; amd. Sec. 85, Ch. 516, L. 1973; amd. Sec. 2, Ch. 34, L. 1977; Sec. 84-1838, R.C.M. 1947; R.C.M. 1947, 84-1838(part), 84-1861; amd. Sec. 3, Ch. 111, L. 1989; amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 18, Ch. 405, L. 1995; amd. Sec. 1, Ch. 236, L. 1997.



15-70-105. Writeoff of collection of tax, penalty, or interest -- rules.

15-70-105. Writeoff of collection of tax, penalty, or interest -- rules. (1) (a) The department of transportation may write off the collection of any tax, penalty, or interest due to the state under this chapter whenever the department determines that it is not cost-effective for the department to attempt to collect the tax, penalty, or interest. (b) The department shall establish procedures to determine the cost-effectiveness of collecting the tax, penalty, or interest. (c) If the department writes off the collection of any tax, penalty, or interest, the department shall place in the taxpayer's file a written justification for the writeoff that includes a determination that attempted collection is not cost-effective. (2) The department shall adopt rules to establish the procedures to carry out the purposes of this section.

History: En. Sec. 3, Ch. 428, L. 1993.



15-70-106. and reserved.

15-70-106 through 15-70-107 reserved.



15-70-108. Payment of taxes by negotiable instrument.

15-70-108. Payment of taxes by negotiable instrument. The department of transportation is not bound by conditions pertaining to endorsement by the department that are placed on a negotiable instrument by the maker or drawer, tendered to the department for the payment of a tax liability or other liabilities, unless: (1) the debtor and the department have previously entered into a written agreement that specifies the amount of the debtor's liability; and (2) the amount tendered is in accordance with the written agreement.

History: En. Sec. 6, Ch. 158, L. 1995.



15-70-109. reserved.

15-70-109 reserved.



15-70-110. Authority to collect delinquent motor fuel taxes -- offset -- hearing.

15-70-110. Authority to collect delinquent motor fuel taxes -- offset -- hearing. (1) The department of transportation shall collect motor fuel taxes that are delinquent as determined under this chapter. (2) To collect delinquent taxes after the time for appeal has expired, the department may direct the offset of tax refunds or other funds due the taxpayer from the state, except wages subject to the provisions of 25-13-614 and retirement benefits. (3) As provided in 15-1-705, the taxpayer has the right to a hearing on the tax liability prior to any offset by the department. (4) The department may file a claim for state funds on behalf of the taxpayer if a claim is required before funds are available for offset. (5) The department shall provide the taxpayer with notice of the right to request a hearing under the contested case procedures of Title 2, chapter 4, on the matter of the offset action or the department's intent to file a claim on behalf of the taxpayer. A request for hearing must be made within 30 days of the date of the notice. If a hearing is requested, it must be held within 20 days of the request.

History: En. Sec. 7, Ch. 158, L. 1995.



15-70-111. Judicial review and appeals.

15-70-111. Judicial review and appeals. Any final written determination by the director of the department of transportation under this chapter may be appealed to the state tax appeal board which may, upon the record of a hearing, affirm, modify, or reverse the decision of the department. Any party aggrieved by the decision of the board may petition for judicial review by the district court of Lewis and Clark County, and an appeal may be taken from the judgment of the district court to the supreme court.

History: En. Sec. 12, Ch. 162, L. 1955; amd. Sec. 86, Ch. 516, L. 1973; amd. Sec. 5, Ch. 155, L. 1977; R.C.M. 1947, 84-1841; amd. Sec. 8, Ch. 512, L. 1991.



15-70-112. Definitions.

15-70-112. Definitions. As used in this chapter, the following definitions apply: (1) "Department" means the department of transportation as provided for in 2-15-2501. (2) "Electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an account. (3) "Taxes" means the taxes provided for in this chapter. (4) "Total remittance" means taxes, interest, and penalties collected under this chapter and cleanup fees collected by the department as provided in 75-11-314.

History: En. Sec. 4, Ch. 561, L. 1995; amd. Sec. 1, Ch. 77, L. 1999.



15-70-113. Total remittance payable by electronic funds transfer.

15-70-113. Total remittance payable by electronic funds transfer. (1) Total remittance due the state may be paid by electronic funds transfer. (2) If the payment of total remittance is by electronic funds transfer under this section and the due date falls on a Saturday, Sunday, or legal holiday, the payment must be made on the first business day following the Saturday, Sunday, or legal holiday. (3) If the payment of the tax due on gasoline or special fuel pursuant to 15-70-205 and 15-70-344 is made by electronic funds transfer, the payment due date is 5 days after the 25th day of each calendar month.

History: En. Sec. 5, Ch. 561, L. 1995; amd. Sec. 2, Ch. 77, L. 1999; amd. Sec. 1, Ch. 110, L. 2001.



15-70-114. Electronic filing of tax returns and required information.

15-70-114. Electronic filing of tax returns and required information. The department may require a person, including an importer, exporter, common carrier, private carrier, or contract carrier, who receives or dispenses fuel and who is licensed or not licensed under this chapter, to file tax returns and information required by the department in an approved, computer-generated, magnetic media data format.

History: En. Sec. 6, Ch. 561, L. 1995; amd. Sec. 3, Ch. 77, L. 1999.



15-70-115. Rules.

15-70-115. Rules. The department shall adopt rules necessary to implement 15-70-112 through 15-70-115, including but not limited to rules: (1) coordinating the filing of tax returns by electronic means with the payment of total remittance by electronic funds transfer; (2) specifying the form and content of electronic funds transfer messages in order to ensure the proper receipt and crediting of the payment of total remittance; and (3) specifying the form and content of information required by the department in an approved, computer-generated, magnetic media data format in order to ensure the proper receipt of the information.

History: En. Sec. 7, Ch. 561, L. 1995; amd. Sec. 4, Ch. 77, L. 1999.



15-70-116. through reserved.

15-70-116 through 15-70-120 reserved.



15-70-121. International Fuel Tax Agreement.

15-70-121. International Fuel Tax Agreement. (1) The department of transportation may enter into the International Fuel Tax Agreement for audits, exchange of information, and collection and distribution of motor fuel taxes pertaining to users of motor fuel in fleets of motor vehicles operated or intended to operate across jurisdictional boundaries. The International Fuel Tax Agreement is not effective unless it is in writing and is signed by the department and the department has adopted rules implementing the agreement. (2) The agreement may determine: (a) the base jurisdiction for motor fuel users; (b) motor fuel user records requirements; (c) audit procedures; (d) procedures for the exchange of information; (e) persons eligible for tax licensing; (f) the definition of qualified motor vehicles; (g) bonding requirements; (h) reporting requirements and periods; (i) uniform penalty and interest rates for late reporting or payment of taxes; (j) methods for collecting and forwarding of motor fuel taxes and penalties to another jurisdiction; and (k) other provisions to facilitate the administration of the agreement. (3) The department may, as required by the terms of the agreement, forward to officers of another jurisdiction any information in its possession relative to the manufacture, receipt, sale, use, transportation, or shipment of motor fuel. The department may disclose to officers of another jurisdiction the location of offices, motor vehicles, and other real and personal property of users of motor fuel. (4) The agreement may provide each jurisdiction authority to audit the records of persons based in the jurisdiction to determine if the motor fuel taxes due each jurisdiction are properly reported and paid. Each jurisdiction shall forward the findings of the audits performed on persons based in the jurisdiction to each jurisdiction in which the person has taxable use of motor fuel. For a person not based in Montana who has taxable use of motor fuel in Montana, the department may serve the audit findings received from another jurisdiction in the form of an assessment on the person, as though an audit was conducted by the department. (5) The agreement entered into pursuant to this section does not preclude the department from auditing the records of any person covered by the provisions of this chapter. (6) If the specific requirements of the agreement, as the agreement reads on the effective date of adoption by the department, differ from the general provisions of this chapter or other rules promulgated by the department, the rules implementing the cooperative agreement prevail. (7) The legal remedies for a person served with an order or assessment under this section are as prescribed in this chapter. (8) As used in this section: (a) "agreement" means the International Fuel Tax Agreement provided for in this section; and (b) "motor fuel" means gasoline as defined in 15-70-201 and special fuel as defined in 15-70-301.

History: En. Secs. 1, 2, Ch. 111, L. 1989; amd. Sec. 8, Ch. 512, L. 1991.



15-70-122. Collection of fuel tax.

15-70-122. Collection of fuel tax. The department of transportation may establish procedures under the International Fuel Tax Agreement to provide for the billing, collection, and administration of fuel taxes for those owners who proportionally register their fleet vehicles through the department under 61-3-711 through 61-3-733.

History: En. Sec. 5, Ch. 111, L. 1989; amd. Secs. 3, 8, Ch. 512, L. 1991.



15-70-123. Report by unlicensed petroleum dealer -- definition -- penalty.

15-70-123. Report by unlicensed petroleum dealer -- definition -- penalty. (1) The department of transportation may require a petroleum dealer who is not licensed by the department under Title 15, chapter 70, to file, within 30 days of the end of a quarter, on a form prescribed by the department a report of the amount of fuel received and sold during the quarter. The report must also contain other information as required by the department. (2) As used in this section, "petroleum dealer" means a dealer who: (a) is directly or indirectly engaged in delivering, transporting, or distributing gasoline, aviation gasoline, special fuel, liquefied petroleum gas (LPG), or compressed natural gas (CNG) in this state; or (b) offers or advertises to sell, refine, manufacture, or store gasoline, aviation gasoline, special fuel, liquefied petroleum gas (LPG), or compressed natural gas (CNG) in this state. (3) A petroleum dealer who fails to file the report required by subsection (1) shall be fined $50 for the first offense, $75 for the second offense, and $100 for the third and each subsequent offense.

History: En. Sec. 1, Ch. 34, L. 1993; amd. Sec. 1, Ch. 340, L. 1999.



15-70-124. Agreements with other governmental entities relating to collection of certain fuel taxes.

15-70-124. Agreements with other governmental entities relating to collection of certain fuel taxes. (1) The department of transportation may enter into agreements relating to the administration and taxation of gasoline, special fuels, and liquefied petroleum gas with state agencies of this state and other states, agencies of the federal government, and agencies of foreign governments and provinces. (2) The agreements may cover audits, exchange of information, licensure of sellers and users, distribution, and other matters that the department considers necessary for the administration of the taxation of gasoline, special fuels, and liquefied petroleum gas. In an agreement, the department may not delegate powers to another governmental entity that involve levying fines, forfeitures, or penalties or that allow the other governmental entity to revoke or otherwise impair a license or permit issued by the department.

History: En. Sec. 1, Ch. 438, L. 1993.



15-70-125. Highway nonrestricted account.

15-70-125. Highway nonrestricted account. There is a highway nonrestricted account in the state special revenue fund. All interest and penalties collected under this chapter, except those collected by a justice's court, must, in accordance with the provisions of 17-2-124, be placed in the highway nonrestricted account. All interest and income earned on the account must be deposited to the credit of the account and any unexpended balance in the account must remain in the account.

History: En. Sec. 12, Ch. 509, L. 1995; amd. Sec. 83, Ch. 42, L. 1997; amd. Sec. 12, Ch. 422, L. 1997; amd. Sec. 13, Ch. 515, L. 1999; amd. Sec. 16, Ch. 475, L. 2007.






Part 2. Basic Gasoline License Tax

15-70-201. Definitions.

15-70-201. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Agricultural use" means use of gasoline by a person who earns income while engaging in the business of farming or ranching and who files farm income reports for tax purposes as required by the United States internal revenue service. (2) "Aviation dealer" means a person in this state engaged in the business of selling aviation fuel, either from a wholesale or retail outlet, on which the license tax has been paid to a licensed distributor as provided in this section. (3) "Aviation fuel" means gasoline or any other liquid fuel by whatever name the liquid fuel may be known or sold, compounded for use in and sold for use in aircraft, including but not limited to any and all gasoline or liquid fuel meeting or exceeding the minimum specifications prescribed by the United States for use by its military forces in aircraft. (4) "Bulk delivery" means placing gasoline in storage or containers. The term does not mean gasoline delivered into the supply tank of a motor vehicle. (5) (a) "Distributed" means the time that gasoline is withdrawn from the tanks, refinery, or terminal storage for sale or use in this state or for the transportation to destinations in this state other than by pipeline to another refinery or pipeline terminal in this state for: (i) gasoline that is refined, produced, manufactured, or compounded in this state and placed in tanks; (ii) gasoline transferred from a refinery or pipeline terminal in this state and placed in tanks; or (iii) gasoline imported into this state and placed in storage at refineries or pipeline terminals. (b) When withdrawn from the tanks, refinery, or terminal, the gasoline may be distributed only by a person who is the holder of a valid distributor's license. (c) For gasoline imported into this state, other than the gasoline placed in storage at refineries or pipeline terminals, the gasoline is considered to be distributed after it has arrived in and is brought to rest in this state. (6) "Distributor" means: (a) a person who engages in the business in this state of producing, refining, manufacturing, or compounding gasoline for sale, use, or distribution; (b) a person who imports gasoline for sale, use, or distribution; (c) a person who engages in the wholesale distribution of gasoline in this state and chooses to become licensed to assume the Montana state gasoline tax liability; (d) an exporter as defined in subsection (8); (e) a dealer licensed as of January 1, 1969, except a dealer at an established airport; or (f) a person in Montana who blends ethanol with gasoline. (7) "Ethanol" means nominally anhydrous ethyl alcohol that has been denatured as specified in 27 CFR parts 20 and 21 and that meets the standards for ethanol adopted pursuant to 82-15-103. (8) "Ethanol-blended gasoline" means gasoline blended with ethanol. The percentage of ethanol in the blend is identified by the letter "E" followed by the percentage number. A blend that is 10% denatured ethanol and 90% gasoline would be reflected as E-10. A blend that is 85% denatured ethanol and 15% gasoline would be reflected as E-85. (9) "Export" means to transport out of Montana, by any means other than in the fuel supply tank of a motor vehicle, gasoline received from a refinery or pipeline terminal within Montana. (10) "Exporter" means any person who transports, other than in the fuel supply tank of a motor vehicle, gasoline received from a refinery or pipeline terminal in Montana to a destination outside Montana for sale, use, or consumption beyond the boundaries of this state. (11) (a) "Gasoline" includes: (i) all petroleum products commonly or commercially known or sold as gasolines, including casinghead gasoline, natural gasoline, aviation fuel, and all flammable liquids composed of a mixture of selected hydrocarbons expressly manufactured and blended for the purpose of effectively and efficiently operating internal combustion engines; and (ii) except for ethanol blended into ethanol-blended gasoline, any other type of additive when the additive is mixed or blended into gasoline, regardless of the additive's classifications or uses. (b) Gasoline does not include special fuels as defined in 15-70-301. (12) "Import" means to receive into a person's possession or custody first after its arrival and coming to rest at destination within the state of gasoline shipped or transported into this state from a point of origin outside of this state other than in the fuel supply tank of a motor vehicle. (13) "Importer" means a person who transports or arranges for the transportation of gasoline into Montana for sale, use, or distribution in this state. (14) "Improperly imported fuel" means aviation or gasoline fuel as defined in subsections (3) and (11) that: (a) is consigned to a Montana destination and imported into the state without the distributor first having obtained a Montana gasoline distributor license as required in 15-70-202; or (b) is delivered, possessed, sold, or transferred in the state in any manner not authorized under Title 15, chapter 70. (15) "Motor vehicle" means all vehicles operated or propelled upon the public highways or streets of this state in whole or in part by the combustion of gasoline. (16) "Person" means any person, firm, association, joint-stock company, syndicate, or corporation. (17) "Use" means the operation of motor vehicles upon the public roads or highways of the state or of any political subdivision of the state.

History: En. Sec. 2, Ch. 369, L. 1969; amd. Sec. 1, Ch. 13, L. 1971; amd. Sec. 1, Ch. 204, L. 1971; R.C.M. 1947, 84-1846; amd. Sec. 1, Ch. 576, L. 1979; amd. Sec. 1, Ch. 627, L. 1979; amd. Sec. 1, Ch. 514, L. 1983; amd. Sec. 1, Ch. 697, L. 1985; amd. Sec. 4, Ch. 220, L. 1987; amd. Sec. 1, Ch. 8, L. 1989; amd. Sec. 1, Ch. 231, L. 1993; amd. Sec. 1, Ch. 642, L. 1993; amd. Sec. 1, Ch. 158, L. 1995; amd. Sec. 2, Ch. 236, L. 1997; amd. Sec. 2, Ch. 461, L. 1999; amd. Sec. 1, Ch. 568, L. 2001; amd. Sec. 38, Ch. 114, L. 2003; amd. Sec. 3, Ch. 452, L. 2005; amd. Sec. 3, Ch. 100, L. 2007.



15-70-202. License and security of gasoline distributors -- denial or revocation of license.

15-70-202. License and security of gasoline distributors -- denial or revocation of license. (1) (a) Each gasoline distributor, including an exporter and importer, as those terms are defined in 15-70-201, prior to the commencement of doing business, shall file: (i) an application for a license with the department on forms prescribed and furnished by the department setting forth the information that may be requested by the department; and (ii) security with the department in an amount to be determined by the department. (b) (i) Except as provided in subsection (1)(b)(ii), the required amount of security may not exceed twice the estimated amount of gasoline taxes that the distributor will pay to this state each month. (ii) The minimum required security for a distributor who imports or exports gasoline, or both, is $25,000. (c) Upon approval of the application, the department shall issue to the distributor a nonassignable license that is in force until surrendered or canceled. (2) The department may deny the issuance of a gasoline distributor license or revoke a gasoline distributor license if it determines that the applicant or distributor: (a) has violated any provision of this chapter or any rule of the department relating to gasoline or special fuel, or both; (b) fails to provide the security required by the department; (c) has had a distributor license revoked or denied by the department or another jurisdiction within a 3-year period; (d) is not in compliance with motor fuels laws in other jurisdictions; or (e) fails to pay the gasoline license tax. (3) If an application for a gasoline distributor license is denied or revoked, the applicant or distributor has the right to appeal the department's decision pursuant to Title 2, chapter 4, part 6. (4) As used in this section "security" means: (a) a bond executed by a distributor as principal with a corporate surety qualified under the laws of Montana, payable to the state of Montana, and conditioned upon faithful performance of all requirements of this part, including the payment of all taxes and penalties; or (b) a deposit made by the distributor with the department, under the conditions that the department may prescribe, of certificates of deposit or irrevocable letters of credit issued by a bank and insured by the federal deposit insurance corporation. (5) Failure to obtain a gasoline distributor license as required in this section subjects the distributor to the provisions of 15-70-233 allowing for the seizure, confiscation, and possible forfeiture of the fuel. (6) The owner of a commercial motor vehicle that is engaged in transporting fuel for a distributor is not subject to the provisions of this section. (7) A distributor may not blend ethanol-blended gasoline unless licensed by the department. If a distributor cannot be licensed, the distributor is required to buy preblended ethanol-blended gasoline.

History: En. Sec. 13, Ch. 369, L. 1969; amd. Sec. 98, Ch. 516, L. 1973; R.C.M. 1947, 84-1857; amd. Sec. 1, Ch. 609, L. 1979; amd. Sec. 2, Ch. 514, L. 1983; amd. Sec. 2, Ch. 8, L. 1989; amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 2, Ch. 231, L. 1993; amd. Sec. 3, Ch. 236, L. 1997; amd. Sec. 1, Ch. 37, L. 1999; amd. Sec. 1, Ch. 142, L. 2001; amd. Sec. 2, Ch. 568, L. 2001; amd. Sec. 4, Ch. 100, L. 2007.



15-70-203. Repealed.

15-70-203. Repealed. Sec. 5, Ch. 37, L. 1999.

History: En. Sec. 11, Ch. 369, L. 1969; amd. Sec. 2, Ch. 13, L. 1971; amd. Sec. 7, Ch. 204, L. 1971; amd. Sec. 1, Ch. 400, L. 1971; amd. Sec. 1, Ch. 200, L. 1973; amd. Sec. 97, Ch. 516, L. 1973; amd. Sec. 1, Ch. 80, L. 1974; R.C.M. 1947, 84-1855(6); amd. Sec. 1, Ch. 205, L. 1989; amd. Sec. 8, Ch. 512, L. 1991.



15-70-204. Gasoline license tax -- rate.

15-70-204. Gasoline license tax -- rate. (1) Each distributor shall pay to the department a license tax for the privilege of engaging in and carrying on business in this state in an amount equal to: (a) 4 cents for each gallon of aviation fuel, other than fuel sold to the federal defense fuel supply center, which is allocated to the department as provided by 67-1-301; and (b) 27 cents for each gallon of all other gasoline distributed by the distributor within the state and upon which the gasoline license tax has not been paid by any other distributor. (2) Gasoline exported may not be included in the measure of the distributor's license tax unless the distributor is not licensed and is not paying the tax to the state the fuel is destined for.

History: En. Sec. 3, Ch. 369, L. 1969; amd. Sec. 1, Ch. 202, L. 1971; amd. Sec. 2, Ch. 204, L. 1971; amd. Sec. 90, Ch. 516, L. 1973; amd. Sec. 3, Ch. 514, L. 1975; amd. Sec. 5, Ch. 390, L. 1977; R.C.M. 1947, 84-1847; amd. Sec. 2, Ch. 576, L. 1979; amd. Sec. 2, Ch. 632, L. 1979; amd. Sec. 6, Ch. 274, L. 1981; amd. Sec. 1, Ch. 624, L. 1983; amd. Sec. 12, Ch. 649, L. 1983; amd. Sec. 1, Ch. 20, Sp. L. June 1986; amd. Sec. 1, Ch. 30, L. 1987; amd. Sec. 3, Ch. 8, L. 1989; amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 3, Ch. 231, L. 1993; amd. Sec. 2, Ch. 605, L. 1993; amd. Secs. 2, 3, Ch. 642, L. 1993; amd. Sec. 1, Ch. 585, L. 1999; amd. Sec. 1, Ch. 8, Sp. L. May 2000; amd. Sec. 1, Ch. 404, L. 2001; amd. Sec. 3, Ch. 568, L. 2001; amd. Sec. 4, Ch. 452, L. 2005; amd. Sec. 5, Ch. 100, L. 2007; amd. Sec. 1, Ch. 322, L. 2009.



15-70-205. Distributor's statement and payment -- confidentiality.

15-70-205. Distributor's statement and payment -- confidentiality. (1) Each distributor shall, not later than the 25th day of each calendar month, except as provided in 15-70-113(3), render a true signed statement to the department of all gasoline distributed and received by the distributor in this state during the preceding calendar month and containing any other information that the department may reasonably require in order to administer the gasoline license tax law. The statement must be accompanied by a payment in an amount equal to the tax imposed by 15-70-204 less any refund credit issued under 15-70-226 and less 1% of the total tax that may be deducted by the distributor as an allowance for collecting the tax. An allowance may not be deducted from the 4-cent tax on aviation fuel. (2) A distributor engaged in or carrying on a business at more than one place or location in this state may include all places of business in one statement. (3) The department or a deputy, assistant, agent, clerk, or other employee of the department may not publish or otherwise disseminate information contained in a statement required under this section in a form that allows identification of a distributor or a purchaser of gasoline. This section does not prohibit: (a) the delivery to a distributor or the distributor's authorized representative of a certified copy of any return or report filed in connection with the tax; (b) the inspection by the attorney general or other legal representative of the state of the report or return of a distributor who brings an action to set aside or review the tax based on the report or return or against whom an action or proceeding has been instituted in accordance with the provisions of Title 15; (c) the publication of statistics classified to prevent the identification of particular reports or returns and the items in the reports or returns; (d) the inspection by the commissioner of internal revenue of the United States or the proper officer or any representative of either officer of the report or return of any distributor or the furnishing to the officer or authorized representative of an abstract of the report or return, but permission must be granted or information must be furnished to the officer or the officer's representative if the statutes of the United States or the other state grant substantially similar privileges to the proper officer of this state charged with the administration of this chapter or must be in compliance with 15-70-121 and 15-70-122; or (e) the compliance of the department with any order of a court of competent jurisdiction.

History: En. Sec. 5, Ch. 369, L. 1969; amd. Sec. 4, Ch. 204, L. 1971; amd. Sec. 91, Ch. 516, L. 1973; R.C.M. 1947, 84-1849; amd. Sec. 1, Ch. 565, L. 1987; amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 1, Ch. 521, L. 1991; amd. Secs. 4, 5, Ch. 642, L. 1993; amd. Sec. 2, Ch. 158, L. 1995; amd. Sec. 5, Ch. 77, L. 1999; amd. Sec. 2, Ch. 585, L. 1999; amd. Sec. 2, Ch. 8, Sp. L. May 2000; amd. Sec. 2, Ch. 404, L. 2001.



15-70-206. Recordkeeping requirements.

15-70-206. Recordkeeping requirements. Each distributor or any other person dealing in, transporting, receiving, or storing gasoline shall keep for a period not to exceed 3 years such records, receipts, and invoices and any other pertinent papers and information as the department of transportation may require.

History: En. Sec. 7, Ch. 369, L. 1969; amd. Sec. 5, Ch. 204, L. 1971; amd. Sec. 93, Ch. 516, L. 1973; R.C.M. 1947, 84-1851; amd. Sec. 8, Ch. 512, L. 1991.



15-70-207. Invoice of distributors and aviation dealers.

15-70-207. Invoice of distributors and aviation dealers. Each distributor and aviation dealer in this state shall at the time of delivery, except where authorized by the department of transportation, issue to the purchaser an invoice in which shall be stated the number of gallons of gasoline covered by such invoice and such other information as the department may require.

History: En. Sec. 9, Ch. 369, L. 1969; amd. Sec. 6, Ch. 204, L. 1971; amd. Sec. 95, Ch. 516, L. 1973; R.C.M. 1947, 84-1853; amd. Sec. 8, Ch. 512, L. 1991.



15-70-208. Examination of records.

15-70-208. Examination of records. (1) The department of transportation or its authorized representative is hereby empowered to examine the books, papers, records, and equipment of any gasoline distributor or any person dealing in, transporting, or storing gasoline as defined in this part and to investigate the character of the disposition which any person makes of such gasoline in order to ascertain and determine whether all license taxes due hereunder are being properly reported and paid. If such books, papers, records, and equipment are not maintained in this state at the time of demand, they must be furnished at the direction of the department for review either in the offices of the department or at the business location of the taxpayer. (2) The records, receipts, and invoices and any other pertinent papers supporting sales of every distributor or any person dealing in, transporting, or storing gasoline must be open and subject to inspection by the department or any of its employees or assistants during business hours in order to ascertain the amount of license tax due.

History: En. Secs. 6, 8, Ch. 369, L. 1969; amd. Secs. 92, 94, Ch. 516, L. 1973; R.C.M. 1947, 84-1850, 84-1852; amd. Sec. 30, Ch. 581, L. 1979; amd. Sec. 1, Ch. 16, L. 1983; amd. Sec. 8, Ch. 512, L. 1991.



15-70-209. Information reports -- confidentiality.

15-70-209. Information reports -- confidentiality. (1) A person receiving gasoline, including each exporter, importer, common carrier, private carrier, and contract carrier of property who hauls, receives, transports, or ships gasoline from any other state or foreign country into this state or from this state to any other state or foreign country or from any refinery or pipeline terminal in this state to another point within this state, shall submit to the department of transportation, upon its request and within the time specified, a statement showing the number of gallons of gasoline contained in each shipment in interstate commerce and the movement of the products from any refinery or pipeline terminal located within this state to another point within this state during the preceding calendar month, the names and addresses of the consignor and the consignee, and the date of delivery to the consignee. (2) A person, except a licensed distributor or exporter, who refuses or fails to file a statement as required in this section is subject to a penalty of $100 for each failure or refusal. If a person establishes to the satisfaction of the department that the failure to file a statement as prescribed by the department was due to reasonable cause, the department shall waive the penalty. (3) The department or a deputy, assistant, agent, clerk, or other employee of the department may not publish or otherwise disseminate information contained in a statement required under this section in a form that allows identification of a distributor or a purchaser of gasoline. This section may not be construed to prohibit: (a) the delivery to a person or the person's authorized representative of a certified copy of any report filed under subsection (1); (b) the inspection by the attorney general or other legal representative of the state of the report or statement of a person if a person or distributor brings an action to set aside or review the tax based on the report or statement or if an action or proceeding has been instituted in accordance with the provisions of Title 15 against that person or distributor; (c) the publication of statistics classified to prevent the identification of particular reports or statements and the items in the reports or statements; (d) the inspection by the commissioner of internal revenue of the United States or the proper officer of any state imposing a tax on motor fuels or the authorized representative of either officer of the report or statement of any person or the furnishing to the officer or authorized representative of an abstract of the report or statement, but permission may be granted or information may be furnished to the officer or a representative of the officer only if the statutes of the United States or the other state grant substantially similar privileges to the proper officer of this state charged with the administration of this chapter or in compliance with 15-70-121 and 15-70-122; or (e) the compliance of the department with any order of a court of competent jurisdiction.

History: En. Sec. 10, Ch. 369, L. 1969; amd. Sec. 96, Ch. 516, L. 1973; R.C.M. 1947, 84-1854; amd. Sec. 4, Ch. 8, L. 1989; amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 2, Ch. 521, L. 1991; amd. Sec. 4, Ch. 231, L. 1993; amd. Sec. 2, Ch. 340, L. 1999.



15-70-210. Tax penalty for delinquency.

15-70-210. Tax penalty for delinquency. (1) Any license tax not paid within the time provided in 15-70-113(3) and 15-70-205 is delinquent, a penalty of 10% must be added to the tax, and the tax bears interest at the rate of 1% a month, prorated daily, from the date of delinquency until paid. Upon a showing of good cause by the distributor, the department may waive any penalty. (2) If a distributor or other person subject to the payment of the license tax willfully fails, neglects, or refuses to make any statement required by this part or willfully fails to make payment of the license tax within the time provided, the department may revoke any license issued under this part. (3) The department shall set forth the information that it requires in the statement and determine the amount of the license tax due from the distributor and shall add a penalty of $100 or 10% of the amount due, whichever is greater, together with interest at the rate of 1% a month, prorated daily, from the date that the statements should have been made and the license tax should have been paid. (4) The department shall proceed to collect the license tax, with penalties and interest. At the request of the department, the attorney general shall commence and prosecute to final determination in any court of competent jurisdiction an action to collect the license tax.

History: En. Sec. 14, Ch. 369, L. 1969; amd. Sec. 99, Ch. 516, L. 1973; R.C.M. 1947, 84-1858(part); amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 3, Ch. 340, L. 1999; amd. Sec. 1, Ch. 120, L. 2001.



15-70-211. Warrant for distraint.

15-70-211. Warrant for distraint. If all or part of the tax imposed by this part is not paid when due, the department of transportation may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. The resulting lien has precedence over any other claim, lien, or demand filed or recorded thereafter. No action may be maintained to enjoin the collection of all or any part of the license tax.

History: En. Sec. 14, Ch. 369, L. 1969; amd. Sec. 99, Ch. 516, L. 1973; R.C.M. 1947, 84-1858(part); amd. Sec. 38, Ch. 439, L. 1981; amd. Sec. 8, Ch. 512, L. 1991.



15-70-212. Statute of limitations.

15-70-212. Statute of limitations. Except in the case of a fraudulent return or of neglect or refusal to make a return, every deficiency shall be assessed within 3 years from the due date of the return or the date of filing the return, whichever period expires later.

History: En. Sec. 16, Ch. 369, L. 1969; R.C.M. 1947, 84-1860.



15-70-213. through reserved.

15-70-213 through 15-70-220 reserved.



15-70-221. Refund or credit authorized.

15-70-221. Refund or credit authorized. (1) A person who purchases and uses any gasoline on which the Montana gasoline license tax has been paid for denaturing ethanol to be used in ethanol-blended gasoline, for operating stationary gasoline engines used off the public highways and streets, or for any commercial use other than operating vehicles upon any of the public highways or streets of this state is allowed a refund of the amount of tax paid directly or indirectly on the gasoline. The refund may not exceed the tax paid or to be paid to the state. Except as provided in subsection (5), a refund is not allowed for the tax per gallon upon aviation fuel allocated to the department of transportation by 67-1-301. (2) A distributor who pays the gasoline license tax to this state erroneously is allowed a credit or refund of the amount of tax paid erroneously. (3) (a) A distributor is entitled to a credit for the tax paid to the department on those sales of gasoline with a tax liability of $200 or greater for which the distributor has not received consideration from or on behalf of the purchaser and for which the distributor has not forgiven any liability. The distributor may not have declared the accounts of the purchaser worthless more than once during a 3-year period, and the distributor must have claimed those accounts as bad debts for federal or state income tax purposes. (b) If a credit has been granted under this subsection (3), any amount collected on the accounts that were declared worthless must be reported to the department and the tax due must be prorated on the collected amount and must be paid to the department. (c) The department may require a distributor to submit periodic reports listing accounts that are delinquent for 90 days or more. (4) A person who purchases and exports for sale, use, or consumption outside Montana gasoline on which the Montana gasoline tax has been paid is entitled to a credit or refund of the amount of tax paid unless the person is not licensed and is not paying the tax to the state the fuel is destined for. The credit or refund must be made upon completion of the information reports required under 15-70-209 and presentation to the department of proof of delivery outside Montana as it may by rule require. (5) A scheduled passenger air carrier certified under 14 CFR, part 121 or 135, may claim a refund of 2 cents on each gallon of aviation fuel purchased by the carrier on which the Montana gasoline license tax has been paid. The refund must be paid from the account established in 67-1-301(3)(a)(ii).

History: En. Sec. 11, Ch. 369, L. 1969; amd. Sec. 2, Ch. 13, L. 1971; amd. Sec. 7, Ch. 204, L. 1971; amd. Sec. 1, Ch. 400, L. 1971; amd. Sec. 1, Ch. 200, L. 1973; amd. Sec. 97, Ch. 516, L. 1973; amd. Sec. 1, Ch. 80, L. 1974; R.C.M. 1947, 84-1855(1); amd. Sec. 2, Ch. 627, L. 1979; amd. Sec. 6, Ch. 274, L. 1981; amd. Sec. 13, Ch. 649, L. 1983; amd. Sec. 5, Ch. 8, L. 1989; amd. Sec. 1, Ch. 562, L. 1989; amd. Sec. 5, Ch. 231, L. 1993; amd. Sec. 1, Ch. 428, L. 1993; amd. Secs. 6, 7, Ch. 642, L. 1993; amd. Sec. 4, Ch. 340, L. 1999; amd. Sec. 3, Ch. 585, L. 1999; amd. Sec. 3, Ch. 404, L. 2001; amd. Sec. 6, Ch. 100, L. 2007; amd. Sec. 1, Ch. 22, L. 2009.



15-70-222. Required records.

15-70-222. Required records. (1) Gasoline purchased and delivered into bulk storage for use in motor vehicles on public roads and for nonhighway use must be fully accounted for by detailed withdrawal records to accurately show the manner in which the gasoline was used. Gasoline on hand, determined by actual measurement, must be deducted from a claim and must be reported as an opening inventory on the next claim. (2) Special storage facilities used for certain periods must be identified and explained. If special storage is used entirely for off-highway purposes and is not used in licensed vehicles, no records will be required other than purchase invoices showing the delivery into special storage. (3) Service stations, bulk dealers, and marinas must prepare a separate and complete invoice for each withdrawal of gasoline for their own use upon which a refund is to be claimed. (4) When no highway use of gasoline is deducted from the claim, the applicant shall substantiate purchases of gasoline and miles traveled for licensed motor vehicles upon request of the department of transportation. (5) Any person who operates a licensed motor vehicle on and off the public roads for commercial purposes may claim a refund of the state license tax on the gasoline used to operate the vehicle on roads or property in private ownership if the person has maintained the following records: (a) the total number of miles traveled on and off public roads by each licensed vehicle; (b) total gallons of gasoline used in each vehicle; (c) purchase invoices supporting all gasoline handled through bulk storage, as well as all fuels purchased at service stations or received from other sources. (6) An exporter or any other person who transports gasoline out of Montana for sale, use, or consumption outside of Montana shall maintain detailed and contemporaneous records of withdrawal, transportation, ownership, and delivery of the gasoline to destinations outside of Montana as required by the department of transportation.

History: En. Sec. 11, Ch. 369, L. 1969; amd. Sec. 2, Ch. 13, L. 1971; amd. Sec. 7, Ch. 204, L. 1971; amd. Sec. 1, Ch. 400, L. 1971; amd. Sec. 1, Ch. 200, L. 1973; amd. Sec. 97, Ch. 516, L. 1973; amd. Sec. 1, Ch. 80, L. 1974; R.C.M. 1947, 84-1855(part); amd. Sec. 3, Ch. 627, L. 1979; amd. Sec. 6, Ch. 8, L. 1989; amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 3, Ch. 158, L. 1995.



15-70-223. Estimate allowed for agricultural use -- seller's signed statement acceptable on keylock or cardtrol purchases.

15-70-223. Estimate allowed for agricultural use -- seller's signed statement acceptable on keylock or cardtrol purchases. (1) An applicant whose use qualifies as agricultural use may apply for a refund of the applicable tax on the gallons of gasoline as indicated by bulk delivery invoices or by evidence of keylock or cardtrol purchases as an estimate of off-roadway use. To ensure that the applicant's use qualifies as agricultural use, the department of transportation may request from the department of revenue information on the ratio of the applicant's gross earned farm income to total gross earned income, excluding unearned income, provided that the department of transportation gives notice to the applicant. (2) For purposes of application for a refund under subsection (1), the department shall accept, as evidence of keylock or cardtrol purchases, a statement of the sale of gasoline with applicable tax that identifies the purchaser and that is signed by a licensed distributor. (3) An applicant may apply for a refund of the applicable tax on gallons of gasoline as evidenced by bulk delivery invoices or by evidence of keylock or cardtrol purchases according to the applicant's ratio of gross earned farm income to total gross earned income, excluding unearned income, as follows: (a) if the ratio is 50% or more, the applicant may apply for a refund of 60% of the gasoline tax; (b) if the ratio is between 40% and 49%, the applicant may apply for a refund of 50% of the gasoline tax; (c) if the ratio is between 30% and 39%, the applicant may apply for a refund of 40% of the gasoline tax; (d) if the ratio is less than 30%, the applicant is not eligible for a refund of the gasoline tax under this section. (4) If the applicant's ratio in any of the 3 previous years on record is higher than the present year, the highest ratio must be used to calculate the eligible refund. (5) If an invoice or evidence is either lost or destroyed, the purchaser may support the purchaser's claim for refund by submitting an affidavit relating the circumstances of the loss or destruction and by producing other evidence that may be required by the department of transportation. (6) An applicant whose use does not qualify as agricultural use may not estimate and shall maintain records as required by 15-70-222.

History: En. Sec. 11, Ch. 369, L. 1969; amd. Sec. 2, Ch. 13, L. 1971; amd. Sec. 7, Ch. 204, L. 1971; amd. Sec. 1, Ch. 400, L. 1971; amd. Sec. 1, Ch. 200, L. 1973; amd. Sec. 97, Ch. 516, L. 1973; amd. Sec. 1, Ch. 80, L. 1974; R.C.M. 1947, 84-1855(part); amd. Sec. 4, Ch. 627, L. 1979; amd. Sec. 1, Ch. 356, L. 1989; amd. Sec. 1, Ch. 67, L. 1991; amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 2, Ch. 245, L. 1993; amd. Sec. 2, Ch. 37, L. 1999; amd. Sec. 3, Ch. 461, L. 1999.



15-70-224. Determination of highway use.

15-70-224. Determination of highway use. Highway use for each vehicle is determined by dividing the average miles per gallon rate into the number of miles traveled on public roads. When records are not available, an average of 4 miles per gallon or other methods that have been found acceptable may be used by the department to determine fuel use.

History: En. Sec. 11, Ch. 369, L. 1969; amd. Sec. 2, Ch. 13, L. 1971; amd. Sec. 7, Ch. 204, L. 1971; amd. Sec. 1, Ch. 400, L. 1971; amd. Sec. 1, Ch. 200, L. 1973; amd. Sec. 97, Ch. 516, L. 1973; amd. Sec. 1, Ch. 80, L. 1974; R.C.M. 1947, 84-1855(part); amd. Sec. 5, Ch. 627, L. 1979; amd. Sec. 5, Ch. 340, L. 1999.



15-70-225. Application for refund or credit -- filing -- correction by department.

15-70-225. Application for refund or credit -- filing -- correction by department. (1) (a) Except as provided in subsection (1)(b), the application for refund is a signed statement, on a form furnished by the department of transportation. Except for a claim for a credit of taxes paid on unpaid accounts or a claim for a refund filed electronically, the form must be accompanied by the original bulk delivery invoice or invoices issued to the claimant at the time of each purchase and delivery, showing the total amount of gasoline purchased or aviation fuel purchased by a certified scheduled passenger air carrier, the total amount of gasoline or aviation fuel on which a refund is claimed, and the amount of the tax claimed for refund. (b) A claim for a refund that is filed electronically in the manner specified by the department does not require a signature or the original invoices. (c) A claim for a refund that is filed electronically does not relieve the taxpayer of maintaining the records upon which the claim for a refund is based. (2) A claim for a credit for taxes paid on accounts for which the distributor did not receive compensation must be accompanied by documents or copies of documents showing that the accounts were worthless and claimed as bad debts on the distributor's federal income tax return. Any further information pertaining to a claim must be furnished as required by the department. (3) A bulk delivery invoice issued by a dealer for a sale that does not qualify as a bulk delivery under 15-70-201 is not valid for refund purposes. (4) All applications for refunds must be filed with the department within 36 months after the date on which the gasoline or aviation fuel was purchased as shown by invoices or after the date on which the tax was erroneously paid. A distributor may file a claim for refund of taxes erroneously paid or for a credit for taxes paid by the distributor on unpaid accounts within 3 years after the date of payment. (5) If the department finds that the statement contains errors that are not fraudulently inserted, it may correct the statement and approve it as corrected or the department may require the claimant to file an amended statement.

History: En. Sec. 11, Ch. 369, L. 1969; amd. Sec. 2, Ch. 13, L. 1971; amd. Sec. 7, Ch. 204, L. 1971; amd. Sec. 1, Ch. 400, L. 1971; amd. Sec. 1, Ch. 200, L. 1973; amd. Sec. 97, Ch. 516, L. 1973; amd. Sec. 1, Ch. 80, L. 1974; R.C.M. 1947, 84-1855(part); amd. Sec. 6, Ch. 627, L. 1979; amd. Sec. 2, Ch. 562, L. 1989; amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 8, Ch. 642, L. 1993; amd. Sec. 6, Ch. 340, L. 1999; amd. Sec. 2, Ch. 110, L. 2001.



15-70-226. Approval or rejection of claim.

15-70-226. Approval or rejection of claim. (1) The department has 120 working days after receiving the claim to approve or reject it. If approved, the department of transportation shall issue a credit in lieu of refund for the amount of the claim if the claimant is a distributor. For all other persons, a warrant must be drawn upon the state treasurer for the amount of the claim. (2) If the department determines that any claim has been fraudulently presented or is supported by invoice or invoices fraudulently made or altered or that any statement in the claim or affidavit is willfully false and made for the purpose of misleading, the department shall reject the claim in full. If a claim is rejected, the department may suspend claimant's right to refund for a period not to exceed 1 year.

History: En. Sec. 11, Ch. 369, L. 1969; amd. Sec. 2, Ch. 13, L. 1971; amd. Sec. 7, Ch. 204, L. 1971; amd. Sec. 1, Ch. 400, L. 1971; amd. Sec. 1, Ch. 200, L. 1973; amd. Sec. 97, Ch. 516, L. 1973; amd. Sec. 1, Ch. 80, L. 1974; R.C.M. 1947, 84-1855(part); amd. Sec. 7, Ch. 627, L. 1979; amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 4, Ch. 158, L. 1995.



15-70-227. through reserved.

15-70-227 through 15-70-230 reserved.



15-70-231. Unlawful use of aviation fuel.

15-70-231. Unlawful use of aviation fuel. It is unlawful for any person to use aviation fuel or to sell aviation fuel for use in any motorized vehicle operated upon the public highways or streets of this state. Violation of this section is a misdemeanor subject to the penalties provided in 15-70-232.

History: En. 84-1855.1 by Sec. 8, Ch. 204, L. 1971; R.C.M. 1947, 84-1855.1; amd. Sec. 9, Ch. 642, L. 1993.



15-70-232. Penalties.

15-70-232. Penalties. Any distributor or other person who fails, neglects, or refuses to make and file the statements required by this part in the manner or within the time provided or who is delinquent in the payment of any license tax imposed by this part or who makes any false statement with reference to the distributor's or person's business or who makes any false statement on any claim for refund or who violates any provision of the part is, in addition to any other penalties imposed, guilty of a misdemeanor and upon conviction shall be fined in any amount not exceeding $1,000 or be imprisoned in the county jail for not to exceed 6 months, or both.

History: En. Sec. 15, Ch. 369, L. 1969; R.C.M. 1947, 84-1859; amd. Sec. 185, Ch. 56, L. 2009.



15-70-233. Improperly imported fuel -- seizure.

15-70-233. Improperly imported fuel -- seizure. (1) As used in this section, the following definitions apply: (a) "conveyance" means a tank car, vehicle, or vessel that is used to transport fuel; (b) "department" means the department of transportation; and (c) "peace officer" means an employee of the department of transportation designated or appointed as a peace officer under 61-10-154 or 61-12-201. (2) Pursuant to 61-12-206(5), a peace officer may: (a) stop and search a conveyance in the state if the peace officer has reasonable cause to believe that the conveyance is being used to carry improperly imported fuel and is intentionally avoiding fuel tax responsibilities; and (b) seize without a warrant imported fuel for which the distributor or transporter has not obtained a valid Montana gasoline or special fuel distributor license as required in 15-70-202 and 15-70-341. (3) The peace officer shall obtain authorization from the director of the department of transportation or the director's designee before seizing fuel. (4) Upon seizing the fuel that the peace officer believes to be improperly imported, the peace officer may: (a) direct the rerouting or transfer of the fuel to a location designated by the department. The department shall reimburse the carrier for transportation costs from the point of seizure to the location designated by the department. (b) unload the fuel; and (c) take three samples of the fuel from the cargo tank for examination. (5) Within 48 hours after seizure of the improperly imported fuel, the department shall issue a notice of right to file claim for the return of interest or title to the fuel. The notice must be issued to: (a) the original owner of the fuel; (b) the owner of the transportation company that conveyed the fuel; and (c) any other interested party. (6) The parties listed in subsections (5)(a) through (5)(c) may file a claim for the return of interest or title to the fuel within 30 days after the date of seizure. If a claim is filed for interest or title to the seized fuel, the department shall: (a) provide the opportunity for a hearing; (b) if requested, conduct the hearing within 5 days after receiving the claim; (c) make a final determination of the party to take interest or title to the fuel within 2 working days after the hearing; and (d) mail notice of the department's determination to interested parties. (7) (a) The department may determine that the seized fuel be forfeited by the original owner and may: (i) sell the fuel to the licensed Montana distributor predetermined through a bidding process established in department administrative rule; or (ii) use the forfeited fuel for a public purpose determined by the department. (b) The department shall issue a certificate of sale to the licensed distributor who purchases the seized fuel. (c) The net proceeds from the sale of the fuel must be deposited in the general fund, less: (i) the applicable taxes, fees, and penalties, which the department shall deposit in a highway revenue account in the state special revenue fund, as required in 15-70-101; and (ii) the administrative costs incurred in conjunction with the seizure and disposal of the improperly imported fuel. (8) If the department determines that the original owner of the fuel may reclaim interest or title to the fuel, the department may: (a) return to the owner money, less tax and penalty, equal to the wholesale value of the fuel on the day of the seizure; or (b) return the fuel. (9) A person forfeits the interest, right, and title to improperly imported fuel if the person: (a) fails to file a claim for the seized fuel within the time allowed in subsection (5); or (b) is determined to be guilty of violating fuel tax laws. (10) A person whose fuel is seized under this section is not relieved of any penalties imposed for illegal fuel importation in Title 15, chapter 70.

History: En. Sec. 6, Ch. 236, L. 1997; amd. Sec. 1, Ch. 366, L. 2005.



15-70-234. Cooperative agreement -- motor fuels taxes.

15-70-234. Cooperative agreement -- motor fuels taxes. In order to prevent the possibility of dual taxation of motor fuels purchased by Montana citizens and businesses on Indian reservations, the department and an Indian tribe may enter into a cooperative agreement. The department may, with the concurrence of the attorney general, include as a member of the negotiating team a representative of the department of justice who has expertise in Indian matters. The department of transportation shall report the status of cooperative agreement negotiations to the revenue and transportation interim committee. After negotiations are complete and if the legislature is not in session, the agreement must be presented to the committee for review and comment before the final agreement is submitted to the attorney general for approval pursuant to 18-11-105.

History: En. Sec. 1, Ch. 772, L. 1991; amd. Sec. 5, Ch. 772, L. 1991; amd. Sec. 5, Ch. 625, L. 1993; amd. Sec. 40, Ch. 19, L. 1999.



15-70-235. Tribal motor fuels administration account.

15-70-235. Tribal motor fuels administration account. (1) There is a special revenue account called the tribal motor fuels administration account. (2) The administrative expenses and refund amounts deducted by the department of transportation under an agreement must be deposited in the tribal motor fuels administration account. (3) The tribal motor fuels administration account may be expended by the department of transportation or by the department of justice only for the purposes of administering the motor fuels tax and providing refunds under an agreement.

History: En. Sec. 2, Ch. 772, L. 1991; amd. Sec. 5, Ch. 772, L. 1991; amd. Sec. 5, Ch. 158, L. 1995; amd. Sec. 84, Ch. 42, L. 1997.



15-70-236. Tribal motor fuels tax account.

15-70-236. Tribal motor fuels tax account. (1) There is a special revenue account called the tribal motor fuels tax account. (2) The tax collected under 15-70-234, except the administrative expenses and refund amounts deducted under an agreement, must be deposited in the tribal motor fuels tax account. (3) The money in the tribal motor fuels tax account must be disbursed to the tribe, as provided for in the agreement entered into pursuant to 15-70-234, on a quarterly basis.

History: En. Sec. 3, Ch. 772, L. 1991; amd. Sec. 85, Ch. 42, L. 1997.



15-70-237. through reserved.

15-70-237 through 15-70-240 reserved.



15-70-241. Terminated.

15-70-241. Terminated. Sec. 39(5), Ch. 15, Sp. L. July 1992.

History: En. Sec. 16, Ch. 15, Sp. L. July 1992.



15-70-242. Civil penalty.

15-70-242. Civil penalty. The department may, after giving notice and holding a hearing, if requested, pursuant to Title 2, chapter 4, part 6, impose a civil penalty not to exceed $100 for any violation of this part. The civil penalty may be in addition to the criminal penalties imposed under 15-70-232.

History: En. Sec. 1, Ch. 115, L. 2001.



15-70-243. and reserved.

15-70-243 through 15-70-244 reserved.



15-70-245. Repealed.

15-70-245. Repealed. Sec. 18, Ch. 452, L. 2005.

History: En. Sec. 4, Ch. 568, L. 2001.






Part 3. Special Fuels Use Tax

15-70-301. Definitions.

15-70-301. Definitions. As used in this part, the following definitions apply: (1) "Agricultural use" means use of special fuel by a person who earns income while engaging in the business of farming or ranching and who files farm or income reports for tax purposes as required by the United States internal revenue service. (2) (a) "Biodiesel" means a fuel produced from monoalkyl esters of long-chain fatty acids derived from vegetable oils, renewable lipids, animal fats, or any combination of those ingredients. The fuel must meet the requirements of ASTM D6751, also known as the Standard Specification for Biodiesel Fuel (B100) Blend Stock for Distillate Fuels, as adopted by the American society for testing and materials. (b) Biodiesel is also known as "B-100". (3) "Bulk delivery" means placing special fuel not intended for resale in storage or containers. The term does not mean special fuel delivered into the supply tank of a motor vehicle. (4) "Cardtrol" or "keylock" means a unique device intended to allow access to a special fuel dealer's unattended pump or dispensing unit for the purpose of delivery of special fuel to an authorized user of the unique device. (5) "Department" means the department of transportation. (6) (a) "Distributed" means, at the time that special fuel is withdrawn, the withdrawal from a storage tank, a refinery, or a terminal storage in this state for sale or use in this state or for the transportation other than by pipeline to another refinery in this state or a pipeline terminal in this state of the following: (i) special fuel refined, produced, manufactured, or compounded in this state and placed in storage tanks in this state; (ii) special fuel transferred from a refinery or pipeline terminal in this state and placed in tanks at the refinery or terminal; or (iii) special fuel imported into this state and placed in storage at a refinery or pipeline terminal. (b) When withdrawn from the storage tanks, refinery, or terminal, the special fuel may be distributed only by a person who is the holder of a valid distributor's license. (c) Special fuel imported into this state, other than that special fuel placed in storage at a refinery or pipeline terminal, is considered to be distributed after it has arrived in and is brought to rest in this state. (7) (a) "Distributor" means: (i) a person who engages in the business in this state of producing, refining, manufacturing, or compounding special fuel for sale, use, or distribution; (ii) an importer who imports special fuel for sale, use, or distribution; (iii) a person who engages in the wholesale distribution of special fuel in this state and chooses to become licensed to assume the Montana state special fuel tax liability; and (iv) an exporter. (b) The term does not include a special biodiesel fuel producer who produces biodiesel from waste vegetable oil feedstock in this state for the operation of motor vehicles owned or controlled by the person upon the public roads and highways of the state. (8) "Export" means to transport out of Montana, by any means other than in the fuel supply tank of a motor vehicle, special fuel received from a refinery or pipeline terminal within Montana. (9) "Exporter" means a person who transports, other than in the fuel supply tank of a motor vehicle, special fuel received from a refinery or pipeline terminal in Montana to a destination outside Montana for sale, use, or consumption outside Montana. (10) "Import" means to first receive special fuel into possession or custody after its arrival and coming to rest at a destination within the state or to first receive any special fuel shipped or transported into this state from a point of origin outside this state other than in the fuel supply tank of a motor vehicle. (11) "Importer" means a person who transports or arranges for the transportation of special fuel into Montana for sale, use, or distribution. (12) "Improperly imported fuel" means special fuel that is: (a) consigned to a Montana destination and imported into the state without the distributor first having obtained a Montana special fuel distributor license as required in 15-70-341; or (b) delivered, possessed, sold, or transferred in the state in any manner not authorized under Title 15, chapter 70. (13) "Motor vehicle" means all vehicles that are operated upon the public highways or streets of this state and that are operated in whole or in part by the combustion of special fuel. (14) "Person" includes any person, firm, association, joint-stock company, syndicate, partnership, or corporation. Whenever the term is used in any clause prescribing and imposing a fine or imprisonment, or both, as applied to a firm, association, syndicate, or partnership, it includes the partners or members and, as applied to joint-stock companies and corporations, the officers. (15) "Public roads and highways of this state" means all streets, roads, highways, and related structures: (a) built and maintained with appropriated funds of the United States, the state of Montana, or any political subdivision of the state; (b) dedicated to public use; (c) acquired by eminent domain, as provided in Title 60, chapter 4, or Title 70, chapter 30; or (d) acquired by adverse use by the public, with jurisdiction having been assumed by the state or any political subdivision of the state. (16) "Special biodiesel fuel producer" means a person who produces less than 2,500 gallons annually of biodiesel fuel from waste vegetable oil feedstock for the operation of motor vehicles owned or controlled by the person upon the public roads and highways of the state. (17) "Special fuel" means those combustible gases and liquids commonly referred to as diesel fuel or any other volatile liquid of less than 46 degrees A.P.I. (American petroleum institute) gravity test, except liquid petroleum gas, when actually sold for use in motor vehicles operating upon the public roads and highways within the state of Montana. The term special fuel includes biodiesel and additives of all types when the additive is mixed or blended into special fuel, regardless of the additive's classifications or uses. (18) "Special fuel dealer" means: (a) a person in the business of handling special fuel who delivers any part of the fuel into the fuel supply tank or tanks of a motor vehicle not then owned or controlled by the person; (b) a person who sells special fuel at a location unattended by the dealer through an unattended pump by use of a cardtrol, keylock, or similar device; or (c) a person who provides a facility, with or without attended services, from which more than one special fuel user obtains special fuel for use in the fuel supply tank of a motor vehicle not then controlled by the dealer. (19) (a) "Special fuel user" means a person who consumes in this state special fuel for the operation of motor vehicles owned or controlled by the person upon the highways of this state. (b) The term does not include: (i) the U.S. government, a state, a county, an incorporated city or town, or a school district of this state; or (ii) a special biodiesel fuel producer who produces biodiesel from waste vegetable oil feedstock for the operation of motor vehicles owned or controlled by the person upon the public roads and highways of the state. (20) "Use", when the term relates to a special fuel user, means the consumption by a special fuel user of special fuels in the operation of a motor vehicle on the highways of this state. (21) "Waste vegetable oil" means used cooking oil gathered from restaurants or commercial food processors.

History: En. Sec. 2, Ch. 162, L. 1955; amd. Sec. 3, Ch. 247, L. 1959; amd. Sec. 1, Ch. 66, L. 1963; amd. Sec. 7, Ch. 70, L. 1963; amd. Sec. 12-106, Ch. 197, L. 1965; amd. Sec. 79, Ch. 516, L. 1973; amd. Sec. 1, Ch. 473, L. 1975; R.C.M. 1947, 84-1831; amd. Sec. 1, Ch. 350, L. 1979; amd. Sec. 2, Ch. 609, L. 1979; amd. Sec. 1, Ch. 321, L. 1985; amd. Sec. 1, Ch. 220, L. 1987; amd. Sec. 1, Ch. 547, L. 1989; amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 1, Ch. 525, L. 1993; amd. Sec. 2, Ch. 10, Sp. L. November 1993; amd. Sec. 1, Ch. 43, L. 1995; amd. Sec. 4, Ch. 236, L. 1997; amd. Sec. 4, Ch. 461, L. 1999; amd. Sec. 28, Ch. 125, L. 2001; amd. Sec. 5, Ch. 568, L. 2001; amd. Sec. 21, Ch. 130, L. 2005; amd. Sec. 3, Ch. 525, L. 2005; amd. Sec. 2, Ch. 260, L. 2009; amd. Sec. 1, Ch. 188, L. 2013.



15-70-302. Repealed.

15-70-302. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 4, Ch. 162, L. 1955; amd. Sec. 1, Ch. 216, L. 1957; amd. Sec. 8, Ch. 70, L. 1963; amd. Sec. 1, Ch. 61, L. 1969; amd. Sec. 2, Ch. 12, L. 1971; amd. Sec. 3, Ch. 277, L. 1971; amd. Sec. 71, Ch. 405, L. 1973; amd. Sec. 1, Ch. 236, L. 1977; amd. Sec. 1, Ch. 270, L. 1977; R.C.M. 1947, 84-1833(a); amd. Sec. 1, Ch. 599, L. 1979; amd. Sec. 1, Ch. 222, L. 1985; amd. Sec. 4, Ch. 111, L. 1989; amd. Sec. 2, Ch. 547, L. 1989; amd. Sec. 1, Ch. 157, L. 1991; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 2, Ch. 525, L. 1993; amd. Sec. 3, Ch. 10, Sp. L. November 1993; amd. Sec. 2, Ch. 43, L. 1995; amd. Sec. 1, Ch. 384, L. 2005; amd. Sec. 2, Ch. 322, L. 2007.



15-70-303. Repealed.

15-70-303. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 4, Ch. 162, L. 1955; amd. Sec. 1, Ch. 216, L. 1957; amd. Sec. 8, Ch. 70, L. 1963; amd. Sec. 1, Ch. 61, L. 1969; amd. Sec. 2, Ch. 12, L. 1971; amd. Sec. 3, Ch. 277, L. 1971; amd. Sec. 71, Ch. 405, L. 1973; amd. Sec. 1, Ch. 236, L. 1977; amd. Sec. 1, Ch. 270, L. 1977; R.C.M. 1947, 84-1833(b), (c); amd. Sec. 2, Ch. 599, L. 1979; amd. Sec. 3, Ch. 547, L. 1989; amd. Sec. 3, Ch. 525, L. 1993; amd. Sec. 4, Ch. 10, Sp. L. November 1993.



15-70-304. Repealed.

15-70-304. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 4, Ch. 162, L. 1955; amd. Sec. 1, Ch. 216, L. 1957; amd. Sec. 8, Ch. 70, L. 1963; amd. Sec. 1, Ch. 61, L. 1969; amd. Sec. 2, Ch. 12, L. 1971; amd. Sec. 3, Ch. 277, L. 1971; amd. Sec. 71, Ch. 405, L. 1973; amd. Sec. 1, Ch. 236, L. 1977; amd. Sec. 1, Ch. 270, L. 1977; R.C.M. 1947, 84-1833(d), (i), (j); amd. Sec. 3, Ch. 599, L. 1979; amd. Sec. 1, Ch. 625, L. 1979; amd. Sec. 1, Ch. 262, L. 1987; amd. Sec. 4, Ch. 547, L. 1989; amd. Sec. 1, Ch. 121, L. 1991; amd. Sec. 4, Ch. 525, L. 1993; amd. Sec. 5, Ch. 10, Sp. L. November 1993; amd. Sec. 6, Ch. 568, L. 2001; amd. Sec. 4, Ch. 525, L. 2005.



15-70-305. Repealed.

15-70-305. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 4, Ch. 162, L. 1955; amd. Sec. 1, Ch. 216, L. 1957; amd. Sec. 8, Ch. 70, L. 1963; amd. Sec. 1, Ch. 61, L. 1969; amd. Sec. 2, Ch. 12, L. 1971; amd. Sec. 3, Ch. 277, L. 1971; amd. Sec. 71, Ch. 405, L. 1973; amd. Sec. 1, Ch. 236, L. 1977; amd. Sec. 1, Ch. 270, L. 1977; R.C.M. 1947, 84-1833(e) thru (g); amd. Sec. 4, Ch. 599, L. 1979; amd. Sec. 5, Ch. 547, L. 1989; amd. Sec. 5, Ch. 525, L. 1993; amd. Sec. 6, Ch. 10, Sp. L. November 1993.



15-70-306. Repealed.

15-70-306. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 4, Ch. 162, L. 1955; amd. Sec. 1, Ch. 216, L. 1957; amd. Sec. 8, Ch. 70, L. 1963; amd. Sec. 1, Ch. 61, L. 1969; amd. Sec. 2, Ch. 12, L. 1971; amd. Sec. 3, Ch. 277, L. 1971; amd. Sec. 71, Ch. 405, L. 1973; amd. Sec. 1, Ch. 236, L. 1977; amd. Sec. 1, Ch. 270, L. 1977; R.C.M. 1947, 84-1833(part (h)); amd. Sec. 5, Ch. 599, L. 1979; amd. Sec. 6, Ch. 547, L. 1989; amd. Sec. 6, Ch. 525, L. 1993; amd. Sec. 7, Ch. 10, Sp. L. November 1993.



15-70-307. Repealed.

15-70-307. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 4, Ch. 162, L. 1955; amd. Sec. 1, Ch. 216, L. 1957; amd. Sec. 8, Ch. 70, L. 1963; amd. Sec. 1, Ch. 61, L. 1969; amd. Sec. 2, Ch. 12, L. 1971; amd. Sec. 3, Ch. 277, L. 1971; amd. Sec. 71, Ch. 405, L. 1973; amd. Sec. 1, Ch. 236, L. 1977; amd. Sec. 1, Ch. 270, L. 1977; R.C.M. 1947, 84-1833(part (h)); amd. Sec. 6, Ch. 599, L. 1979; amd. Sec. 7, Ch. 525, L. 1993.



15-70-308. Repealed.

15-70-308. Repealed. Sec. 13, Ch. 232, L. 1997.

History: En. Sec. 1, Ch. 78, L. 1981; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 3, Ch. 43, L. 1995.



15-70-309. Repealed.

15-70-309. Repealed. Sec. 20, Ch. 10, Sp. L. November 1993.

History: En. Sec. 7, Ch. 547, L. 1989; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 8, Ch. 525, L. 1993.



15-70-310. reserved.

15-70-310 reserved.



15-70-311. Nonresident special fuel user's temporary trip permits -- nonresident agricultural harvesting equipment special fuel permit -- nonresident special fuel user's agricultural product temporary trip permit.

15-70-311. Nonresident special fuel user's temporary trip permits -- nonresident agricultural harvesting equipment special fuel permit -- nonresident special fuel user's agricultural product temporary trip permit. (1) Any nonresident person operating a special fuel-powered vehicle over 26,000 pounds gross vehicle weight or registered gross vehicle weight upon the public roads and highways of this state who is not covered under the International Fuel Tax Agreement provided for in 15-70-121 is required to purchase a special fuel user's temporary trip permit. The permits must be issued by motor carrier services division employees, Montana highway patrol officers, and other enforcing agents that the department may prescribe by order or rule. (2) Any nonresident person upon entering the state with agricultural harvesting equipment that is over 26,000 pounds gross vehicle weight or registered gross vehicle weight and that is powered by special fuel and operating upon the public roads and highways of this state who is not covered under the International Fuel Tax Agreement provided for in 15-70-121 is required to purchase a nonresident agricultural harvesting equipment special fuel permit. The permit must be issued by motor carrier services division employees, Montana highway patrol officers, and other enforcing agents that the department may prescribe by order or rule. (3) Any nonresident person operating a special fuel-powered vehicle over 26,000 pounds gross vehicle weight or registered gross vehicle weight upon the public roads and highways of this state who is using the vehicle for the movement of that person's agricultural products, as defined in 80-11-101, and who is not covered under the International Fuel Tax Agreement provided for in 15-70-121 is required to purchase a special fuel user's agricultural product temporary trip permit. The permit is not valid for contract custom haulers. The permit is valid for a radius of 70 miles from a point specified on the permit. The permit must be issued by motor carrier services division employees, Montana highway patrol officers, and other enforcing agents that the department may prescribe by order or rule. A permit application may be submitted electronically, and the permit may be subsequently issued when the appropriate fee required in 15-70-312(3) is received by the permit issuer. Any costs associated with the electronic application process may be added to the total cost of the permit.

History: En. Sec. 1, Ch. 200, L. 1961; amd. Sec. 1, Ch. 105, L. 1967; amd. Sec. 87, Ch. 516, L. 1973; amd. Sec. 1, Ch. 440, L. 1975; R.C.M. 1947, 84-1842; amd. Sec. 2, Ch. 222, L. 1985; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 9, Ch. 525, L. 1993; amd. Sec. 3, Ch. 575, L. 1993; amd. Sec. 8, Ch. 10, Sp. L. November 1993; amd. Sec. 1, Ch. 397, L. 2005; amd. Sec. 2, Ch. 188, L. 2013.



15-70-312. Fees for temporary permits -- duration of temporary permits.

15-70-312. Fees for temporary permits -- duration of temporary permits. (1) Temporary special fuel permits issued under 15-70-311(1) cost $30. The permit is valid for a period of time not to exceed 72 hours and is automatically void if the vehicle leaves the state of Montana during the 72-hour period. (2) A temporary special fuel permit for a nonresident operating agricultural harvesting equipment costs $30 per unit for the calendar year in which the fee is collected. The permit is not transferable. A unit is defined as: (a) one truck suitable for hauling commodities; (b) one harvesting machine; and (c) pickup trucks and any other accessory vehicles. (3) The cost of a special fuel user's agricultural product temporary trip permit for a person operating a vehicle in the movement of that person's agricultural products, as provided in 15-70-311(3), is: (a) $100 for a permit that is valid for 30 days from the date of issuance; or (b) $300 for a permit that is valid for 3 months from the date of issuance. (4) All fees collected must be remitted to the department or deposited directly in the state special revenue fund for the department.

History: En. Sec. 2, Ch. 200, L. 1961; amd. Sec. 88, Ch. 516, L. 1973; amd. Sec. 2, Ch. 440, L. 1975; R.C.M. 1947, 84-1843(part); amd. Sec. 1, Ch. 601, L. 1979; amd. Sec. 1, Ch. 40, L. 1981; amd. Sec. 3, Ch. 48, L. 1983; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 10, Ch. 525, L. 1993; amd. Sec. 2, Ch. 397, L. 2005.



15-70-313. Department to furnish forms.

15-70-313. Department to furnish forms. Special fuel temporary permits, nonresident temporary permits, remittance forms, and any other necessary papers for the accounting and enforcement of 15-70-311 through 15-70-314 shall be furnished by the department.

History: En. Sec. 2, Ch. 200, L. 1961; amd. Sec. 88, Ch. 516, L. 1973; amd. Sec. 2, Ch. 440, L. 1975; R.C.M. 1947, 84-1843(part).



15-70-314. Penalty for operation without temporary permit -- compliance bond -- policy continued.

15-70-314. Penalty for operation without temporary permit -- compliance bond -- policy continued. (1) Any user of special fuel vehicles operating within the state of Montana who does not make application for a temporary permit required by 15-70-311 and pay the specified fee is guilty of committing a misdemeanor and upon conviction shall be fined $50. (2) Nothing contained in this section affects the existing policy of accepting a compliance bond to be retained for use by the department and to be imposed at the discretion of the enforcing agency.

History: En. Sec. 3, Ch. 200, L. 1961; amd. Sec. 89, Ch. 516, L. 1973; R.C.M. 1947, 84-1844; amd. Sec. 3, Ch. 188, L. 2013.



15-70-315. Repealed.

15-70-315. Repealed. Sec. 20, Ch. 10, Sp. L. November 1993.

History: En. Sec. 2, Ch. 220, L. 1987; amd. Sec. 11, Ch. 525, L. 1993.



15-70-316. Repealed.

15-70-316. Repealed. Sec. 44, Ch. 525, L. 1993.

History: En. Sec. 3, Ch. 220, L. 1987.



15-70-317. Repealed.

15-70-317. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 1, Ch. 322, L. 2007.



15-70-318. and reserved.

15-70-318 through 15-70-319 reserved.



15-70-320. Exemption from special fuel tax.

15-70-320. Exemption from special fuel tax. (1) Subject to the conditions of this section, a special biodiesel fuel producer is exempt from the special fuel tax imposed by 15-70-321 on biodiesel produced by the producer from waste vegetable oil feedstock. (2) This section does not apply to special fuel used for agricultural purposes pursuant to 15-70-362. (3) To qualify for the exemption under this section, the special biodiesel fuel producer shall: (a) register annually with the department; and (b) report on the amount of biodiesel produced and used by the producer in a calendar year by February 15 of the succeeding year.

History: En. Sec. 1, Ch. 260, L. 2009.



15-70-321. Tax on special fuel and volatile liquids.

15-70-321. Tax on special fuel and volatile liquids. (1) Except as provided in subsection (5) or otherwise provided by law, the department shall, under the provisions of rules issued by it, collect or cause to be collected from the owners or operators of motor vehicles a tax, as provided in subsection (3): (a) for each gallon of undyed special fuel or other volatile liquid, except liquid petroleum gas, of less than 46 degrees A.P.I. (American petroleum institute) gravity test sold or used to produce motor power to operate motor vehicles upon the public roads and highways of this state; and (b) for each gallon of dyed special fuel delivered into the fuel supply tank of a diesel-powered highway vehicle, regardless of weight, operating upon the public roads and highways of this state. (2) All special fuel or other volatile liquid, except liquid petroleum gas, of less than 46 degrees A.P.I. (American petroleum institute) gravity test sold or used in motor vehicles, motorized equipment, and the internal combustion of any engines, including stationary engines, and used in connection with any work performed under any contracts pertaining to the construction, reconstruction, or improvement of any highway or street and their appurtenances awarded by any public agencies, including federal, state, county, municipal, or other political subdivisions, must be undyed fuel on which state fuel tax has been paid. (3) The tax imposed in subsection (1) is 27 3/4 cents per gallon. (4) Material used for construction, reconstruction, or improvement in connection with work performed under a contract as provided in subsection (2) must be produced using special fuel on which state fuel tax has been paid. (5) The tax may not be imposed on dyed special fuel delivered into the fuel supply tank of a vehicle that is equipped with a feed delivery box if: (a) the feed delivery box is permanently affixed to the vehicle; (b) the vehicle is used exclusively for the feeding of livestock; and (c) the gross vehicle weight of the vehicle, exclusive of any towed units, is greater than 12,000 pounds.

History: En. 84-1832.1 by Sec. 2, Ch. 60, L. 1969; amd. Sec. 2, Ch. 277, L. 1971; amd. Sec. 81, Ch. 516, L. 1973; amd. Sec. 2, Ch. 473 L. 1975; amd. Sec. 1, Ch. 514, L. 1975; amd. Sec. 4, Ch. 390, L. 1977; R.C.M. 1947, 84-1832.1; amd. Sec. 3, Ch. 632, L. 1979; amd. Sec. 2, Ch. 624, L. 1983; amd. Sec. 2, Ch. 30, L. 1987; amd. Sec. 12, Ch. 525, L. 1993; amd. Sec. 23, Ch. 575, L. 1993; amd. Sec. 3, Ch. 605, L. 1993; amd. Sec. 9, Ch. 10, Sp. L. November 1993; amd. Sec. 4, Ch. 43, L. 1995; amd. Sec. 7, Ch. 568, L. 2001; amd. Sec. 2, Ch. 384, L. 2005; amd. Sec. 4, Ch. 188, L. 2013; amd. Sec. 1, Ch. 418, L. 2013.



15-70-322. Repealed.

15-70-322. Repealed. Sec. 44, Ch. 525, L. 1993.

History: En. Sec. 3, Ch. 162, L. 1955; amd. Sec. 2, Ch. 66, L. 1963; amd. Sec. 3, Ch. 60, L. 1969; amd. Sec. 1, Ch. 12, L. 1971; amd. Sec. 1, Ch. 277, L. 1971; amd. Sec. 80, Ch. 516, L. 1973; R.C.M. 1947, 84-1832; amd. Sec. 1, Ch. 610, L. 1979; amd. Sec. 2, Ch. 321, L. 1985.



15-70-323. Repealed.

15-70-323. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 5, Ch. 162, L. 1955; amd. Sec. 2, Ch. 216, L. 1957; amd. Sec. 82, Ch. 516, L. 1973; R.C.M. 1947, 84-1834; amd. Sec. 1, Ch. 58, L. 1985; amd. Sec. 13, Ch. 525, L. 1993; amd. Sec. 3, Ch. 384, L. 2005.



15-70-324. Examination of records -- enforcement of part.

15-70-324. Examination of records -- enforcement of part. (1) The department shall enforce the provisions of this part. (2) The department or its authorized representative may examine the books, papers, records, and equipment of any special fuel user or any person dealing in, transporting, or storing special fuel as defined in this part and may investigate the character of the disposition that any person makes of special fuel in order to ascertain and determine whether all excise taxes due are being properly reported and paid. If the books, papers, records, and equipment are not maintained in this state at the time of demand, they must be furnished at the direction of the department for review either in the offices of the department or at the business location of the taxpayer and must be, if requested by the department, accompanied by the special fuel user. (3) For the purpose of enforcing the provisions of this part, the fact that a special fuel user has placed or received special fuel into storage or dispensing equipment designed to fuel motor vehicles is prima facie evidence that all of the special fuel has been delivered by the special fuel user into the fuel supply tanks of motor vehicles and consumed in the operation of motor vehicles upon the highways unless the contrary is established by satisfactory evidence. (4) The department may establish vehicle inspection sites and may stop, detain, and inspect vehicles. A person who purposely or knowingly refuses to permit an inspection authorized by this section is guilty of a misdemeanor punishable by a fine not to exceed $500 upon conviction for the first offense, not to exceed $1,000 upon conviction for the second offense, and not to exceed $2,000 for each subsequent conviction. Each refusal is a separate offense. (5) The department shall, upon request from officials to whom is entrusted the enforcement of the special fuel tax law of any other state, the District of Columbia, the United States, its territories and possessions, or the provinces of Canada, forward to the officials any information that it may have relative to the receipt, storage, delivery, sale, use, or other disposition of special fuel by any special fuel user if the other state or states furnish similar information to this state.

History: En. Sec. 9, Ch. 162, L. 1955; amd. Sec. 1, Ch. 106, L. 1967; amd. Sec. 85, Ch. 516, L. 1973; amd. Sec. 2, Ch. 34, L. 1977; R.C.M. 1947, 84-1838(part); amd. Sec. 2, Ch. 16, L. 1983; amd. Sec. 14, Ch. 525, L. 1993; amd. Sec. 10, Ch. 10, Sp. L. November 1993; amd. Sec. 10, Ch. 19, L. 2011.



15-70-325. Repealed.

15-70-325. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 6, Ch. 162, L. 1955; amd. Sec. 9, Ch. 70, L. 1963; amd. Sec. 1, Ch. 52, L. 1969; amd. Sec. 2, Ch. 61, L. 1969; amd. Sec. 4, Ch. 277, L. 1971; amd. Sec. 83, Ch. 516, L. 1973; amd. Sec. 1, Ch. 258, L. 1977; amd. Sec. 1, Ch. 377, L. 1977; R.C.M. 1947, 84-1835(part (a)); amd. Sec. 1, Ch. 299, L. 1979; amd. Sec. 7, Ch. 599, L. 1979; amd. Sec. 1, Ch. 200, L. 1985; amd. Sec. 15, Ch. 525, L. 1993; amd. Sec. 4, Ch. 384, L. 2005.



15-70-326. Computation.

15-70-326. Computation. The tax imposed by this part must be computed, with respect to special fuel for which the tax has not been paid in this state and that has been consumed by the purchaser as a special fuel user, by multiplying the tax rate per gallon provided in this part by the number of gallons of special fuel consumed by the special fuel user in the operation of motor vehicles on the highways of this state.

History: En. Sec. 6, Ch. 162, L. 1955; amd. Sec. 9, Ch. 70, L. 1963; amd. Sec. 1, Ch. 52, L. 1969; amd. Sec. 2, Ch. 61, L. 1969; amd. Sec. 4, Ch. 277, L. 1971; amd. Sec. 83, Ch. 516, L. 1973; amd. Sec. 1, Ch. 258, L. 1977; amd. Sec. 1, Ch. 377, L. 1977; R.C.M. 1947, 84-1835(b); amd. Sec. 16, Ch. 525, L. 1993; amd. Sec. 9, Ch. 568, L. 2001.



15-70-327. Repealed.

15-70-327. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 6, Ch. 162, L. 1955; amd. Sec. 9, Ch. 70, L. 1963; amd. Sec. 1, Ch. 52, L. 1969; amd. Sec. 2, Ch. 61, L. 1969; amd. Sec. 4, Ch. 277, L. 1971; amd. Sec. 83, Ch. 516, L. 1973; amd. Sec. 1, Ch. 258, L. 1977; amd. Sec. 1, Ch. 377, L. 1977; R.C.M. 1947, 84-1835(c); amd. Sec. 8, Ch. 599, L. 1979; amd. Sec. 17, Ch. 525, L. 1993.



15-70-328. Repealed.

15-70-328. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 7, Ch. 162, L. 1955; amd. Sec. 1, Ch. 104, L. 1967; R.C.M. 1947, 84-1836; amd. Sec. 3, Ch. 562, L. 1989; amd. Sec. 2, Ch. 428, L. 1993; amd. Sec. 18, Ch. 525, L. 1993.



15-70-329. Repealed.

15-70-329. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 8, Ch. 162, L. 1955; amd. Sec. 2, Ch. 104, L. 1967; amd. Sec. 84, Ch. 516, L. 1973; R.C.M. 1947, 84-1837; amd. Sec. 1, Ch. 33, L. 1993; amd. Sec. 19, Ch. 525, L. 1993.



15-70-330. Special fuel penalties.

15-70-330. Special fuel penalties. (1) Whenever a special fuel user files a return but fails to pay in whole or in part the tax due under this part, interest at the rate of 1% a month or fraction of a month from the date on which the tax was due to the date of payment in full must be added to the amount due and unpaid. (2) (a) A person may not use dyed special fuel to operate a motor vehicle upon the public roads and highways of this state unless: (i) the motor vehicle has a gross vehicle weight of greater than 12,000 pounds, exclusive of any towed units, is equipped with a feed delivery box that is permanently affixed to the vehicle, and is used solely for the feeding of livestock; or (ii) the use is permitted pursuant to rules adopted under subsection (2)(c). (b) The purposeful or knowing use of dyed special fuel in a motor vehicle operating upon the public roads and highways of this state in violation of this subsection (2) is subject to the civil penalty imposed under 15-70-372(2). Each use is a separate offense. (c) The department shall adopt and enforce reasonable rules for the movement of off-highway vehicles traveling from one location to another on public highways, public roads, or streets when using dyed fuel or nontaxed fuel. (3) The operator of the vehicle is liable for the tax imposed in 15-70-321. If the operator refuses or fails to pay the tax, in whole or in part, the seller of the special fuel is jointly and severally liable for the tax imposed under 15-70-321 and for the penalties described in this section if the seller knows or has reason to know that the fuel will be used for a taxable purpose.

History: En. Sec. 6, Ch. 162, L. 1955; amd. Sec. 9, Ch. 70, L. 1963; amd. Sec. 1, Ch. 52, L. 1969; amd. Sec. 2, Ch. 61, L. 1969; amd. Sec. 4, Ch. 277, L. 1971; amd. Sec. 83, Ch. 516, L. 1973; amd. Sec. 1, Ch. 258, L. 1977; amd. Sec. 1, Ch. 377, L. 1977; R.C.M. 1947, 84-1835(d), (e); amd. Sec. 1, Ch. 591, L. 1979; amd. Sec. 20, Ch. 525, L. 1993; amd. Sec. 11, Ch. 10, Sp. L. November 1993; amd. Sec. 5, Ch. 43, L. 1995; amd. Sec. 3, Ch. 115, L. 2001; amd. Sec. 5, Ch. 384, L. 2005; amd. Sec. 5, Ch. 188, L. 2013; amd. Sec. 2, Ch. 418, L. 2013.



15-70-331. Repealed.

15-70-331. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 6, Ch. 162, L. 1955; amd. Sec. 9, Ch. 70, L. 1963; amd. Sec. 1, Ch. 52, L. 1969; amd. Sec. 2, Ch. 61, L. 1969; amd. Sec. 4, Ch. 277, L. 1971; amd. Sec. 83, Ch. 516, L. 1973; amd. Sec. 1, Ch. 258, L. 1977; amd. Sec. 1, Ch. 377, L. 1977; R.C.M. 1947, 84-1835(f); amd. Sec. 21, Ch. 525, L. 1993.



15-70-332. Repealed.

15-70-332. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 6, Ch. 162, L. 1955; amd. Sec. 9, Ch. 70, L. 1963; amd. Sec. 1, Ch. 52, L. 1969; amd. Sec. 2, Ch. 61, L. 1969; amd. Sec. 4, Ch. 277, L. 1971; amd. Sec. 83, Ch. 516, L. 1973; amd. Sec. 1, Ch. 258, L. 1977; amd. Sec. 1, Ch. 377, L. 1977; R.C.M. 1947, 84-1835(g); amd. Sec. 22, Ch. 525, L. 1993.



15-70-333. Repealed.

15-70-333. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 6, Ch. 162, L. 1955; amd. Sec. 9, Ch. 70, L. 1963; amd. Sec. 1, Ch. 52, L. 1969; amd. Sec. 2, Ch. 61, L. 1969; amd. Sec. 4, Ch. 277, L. 1971; amd. Sec. 83, Ch. 516, L. 1973; amd. Sec. 1, Ch. 258, L. 1977; amd. Sec. 1, Ch. 377, L. 1977; R.C.M. 1947, 84-1835(h); amd. Sec. 23, Ch. 525, L. 1993.



15-70-334. Repealed.

15-70-334. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 4, Ch. 162, L. 1955; amd. Sec. 1, Ch. 216, L. 1957; amd. Sec. 8, Ch. 70, L. 1963; amd. Sec. 1, Ch. 61, L. 1969; amd. Sec. 2, Ch. 12, L. 1971; amd. Sec. 3, Ch. 277, L. 1971; amd. Sec. 71, Ch. 405, L. 1973; amd. Sec. 1, Ch. 236, L. 1977; amd. Sec. 1, Ch. 270, L. 1977; R.C.M. 1947, 84-1833(k); amd. Sec. 39, Ch. 439, L. 1981.



15-70-335. Repealed.

15-70-335. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 6, Ch. 162, L. 1955; amd. Sec. 9, Ch. 70, L. 1963; amd. Sec. 1, Ch. 52, L. 1969; amd. Sec. 2, Ch. 61, L. 1969; amd. Sec. 4, Ch. 277, L. 1971; amd. Sec. 83, Ch. 516, L. 1973; amd. Sec. 1, Ch. 258, L. 1977; amd. Sec. 1, Ch. 377, L. 1977; R.C.M. 1947, 84-1835(i); amd. Sec. 2, Ch. 58, L. 1985.



15-70-336. Repealed.

15-70-336. Repealed. Sec. 8, Ch. 188, L. 2013.

History: En. Sec. 10, Ch. 162, L. 1955; amd. Sec. 3, Ch. 216, L. 1957; R.C.M. 1947, 84-1839; amd. Sec. 4, Ch. 115, L. 2001.



15-70-337. through reserved.

15-70-337 through 15-70-340 reserved.



15-70-341. License and security of special fuel distributors -- denial or revocation of license -- reissuance fee.

15-70-341. License and security of special fuel distributors -- denial or revocation of license -- reissuance fee. (1) (a) Each special fuel distributor, including an exporter and importer, as those terms are defined in 15-70-301, prior to the commencement of doing business, shall file: (i) an application for a license with the department, on forms prescribed and furnished by the department, setting forth the information that may be requested by the department; and (ii) security with the department in an amount to be determined by the department. (b) (i) Except as provided in subsection (1)(b)(ii), the required amount of security may not exceed twice the estimated amount of special fuel taxes the distributor will pay to this state each month. (ii) The minimum required security for a distributor who imports or exports special fuel, or both, is $25,000. (c) Upon approval of the application, the department shall issue to the distributor a nonassignable license that is in force until surrendered or revoked. (2) The department may deny the issuance of a special fuel distributor license or revoke a special fuel distributor license if it determines that the applicant or distributor: (a) has violated any provision of this chapter or any rule of the department relating to gasoline or special fuel, or both; (b) fails to provide the security required by the department; (c) has had a distributor license revoked or denied by the department or another jurisdiction within a 3-year period; (d) is not in compliance with motor fuels laws in other jurisdictions; or (e) fails to pay the special fuel license tax. (3) If an application for a special fuel distributor license is denied or revoked, the applicant or distributor has the right to appeal the department's decision pursuant to Title 2, chapter 4, part 6. (4) If the distributor's license is surrendered or revoked, the distributor shall pay a reissuance fee of $100. (5) Failure to obtain a special fuel distributor license as required in this section subjects the distributor to the provisions of 15-70-357 allowing for the seizure, confiscation, and possible forfeiture of the fuel. (6) As used in this section, "security" means: (a) a bond executed by a distributor as principal with a corporate surety qualified under the laws of Montana, payable to the state of Montana, and conditioned upon faithful performance of all requirements of this part, including the payment of all taxes and penalties; or (b) (i) a deposit made by the distributor with the department, under the conditions that the department may prescribe; or (ii) certificates of deposit or irrevocable letters of credit issued by a bank and insured by the federal deposit insurance corporation. (7) The owner of a commercial motor vehicle that is engaged in transporting special fuel for a distributor is not subject to the provisions of this section. (8) A distributor who blends biodiesel must be licensed with the department. If the distributor cannot be licensed, the distributor is required to buy biodiesel fuel on which the tax has been paid.

History: En. Sec. 24, Ch. 525, L. 1993; amd. Sec. 12, Ch. 10, Sp. L. November 1993; amd. Sec. 5, Ch. 236, L. 1997; amd. Sec. 3, Ch. 37, L. 1999; amd. Sec. 2, Ch. 142, L. 2001; amd. Sec. 10, Ch. 568, L. 2001; amd. Sec. 5, Ch. 525, L. 2005.



15-70-342. Repealed.

15-70-342. Repealed. Sec. 5, Ch. 37, L. 1999.

History: En. Sec. 25, Ch. 525, L. 1993.



15-70-343. Special fuel license tax -- rate.

15-70-343. Special fuel license tax -- rate. (1) Each distributor shall pay to the department of transportation a license tax for the privilege of engaging in and carrying on business in this state. The license tax is in the amount imposed under 15-70-321 for each gallon of special fuel that is distributed by the distributor within the state and upon which the special fuel license tax has not been paid by any other distributor. (2) Special fuel may not be included in the measure of the distributor's license tax if it is: (a) dyed by injector at a refinery or terminal for off-highway use; or (b) sold for export, unless the distributor is not licensed and is not paying the tax to the state where the fuel is destined.

History: En. Sec. 26, Ch. 525, L. 1993; amd. Sec. 13, Ch. 10, Sp. L. November 1993; amd. Sec. 7, Ch. 340, L. 1999.



15-70-344. Distributor's statement and payment -- confidentiality.

15-70-344. Distributor's statement and payment -- confidentiality. (1) Each distributor shall, not later than the 25th day of each calendar month, except as provided in 15-70-113(3), render to the department of transportation a signed statement that specifies all special fuel distributed and received by the distributor in this state during the preceding calendar month and that contains other information the department may reasonably require in order to administer the special fuel license tax law. The statement must be accompanied by a payment in an amount equal to the tax imposed by 15-70-343, less any refund credit issued under 15-70-356 and less 1% of the total tax that may be deducted by the distributor as an allowance for collection. (2) A distributor engaged in or carrying on a business at more than one location in this state may include all places of business in one statement. (3) The department or a deputy, assistant, agent, clerk, or other employee of the department may not publish or otherwise disseminate information contained in a statement required under this section in a form that allows identification of a distributor or a purchaser of special fuel. This section does not prohibit: (a) the delivery to a distributor or a distributor's authorized representative of a certified copy of any return or report filed in connection with the distributor's tax; (b) the inspection by the attorney general or by another legal representative of the state of the report or return of a distributor who brings an action to set aside or review the tax based on the report or return or against whom an action or proceeding has been instituted in accordance with the provisions of Title 15; (c) the publication of statistics classified to prevent the identification of particular reports or returns and the items in the reports or returns; (d) the inspection by the commissioner of internal revenue of the United States or by the proper officer of any state imposing a tax on special fuel or by any representative of either officer of the report or return of any distributor or the furnishing to the officer or authorized representative of an abstract of the report or return, but permission must be granted or information must be furnished to the officer or the officer's representative only if the statutes of the United States or the other state grant substantially similar privileges to the proper officer of this state charged with the administration of this chapter or in compliance with 15-70-121 and 15-70-122; or (e) the compliance of the department with any order of a court of competent jurisdiction.

History: En. Sec. 27, Ch. 525, L. 1993; amd. Sec. 6, Ch. 77, L. 1999.



15-70-345. Recordkeeping requirements.

15-70-345. Recordkeeping requirements. Each distributor or any other person dealing in, transporting, receiving, or storing special fuel shall keep for a period not to exceed 3 years the records, receipts, and invoices and any other pertinent papers and information that the department of transportation may require.

History: En. Sec. 28, Ch. 525, L. 1993.



15-70-346. Terminated.

15-70-346. Terminated. Sec. 39(5), Ch. 15, Sp. L. July 1992.

History: En. Sec. 17, Ch. 15, Sp. L. July 1992.



15-70-347. Terminated.

15-70-347. Terminated. Sec. 39(4), Ch. 15, Sp. L. July 1992.

History: En. Sec. 18, Ch. 15, Sp. L. July 1992.



15-70-348. Invoice of distributors.

15-70-348. Invoice of distributors. Each distributor in this state shall at the time of delivery, except when authorized by the department of transportation, issue to the purchaser an invoice that states the number of gallons of special fuel covered by the invoice and other information the department may require.

History: En. Sec. 29, Ch. 525, L. 1993.



15-70-349. Examination of records.

15-70-349. Examination of records. (1) The department or its authorized representative may examine the books, papers, records, and equipment of any special fuel distributor or any person dealing in, transporting, or storing special fuel, as defined in this part, and may investigate the character of the disposition that any person makes of the special fuel in order to ascertain and determine whether all license taxes due are being properly reported and paid. If the books, papers, records, and equipment are not maintained in this state at the time of demand, they must be furnished at the direction of the department for review either in the offices of the department or at the business location of the taxpayer. (2) The records, receipts, and invoices and any other pertinent papers supporting sales of each distributor or any person dealing in, transporting, or storing special fuel must be open and subject to inspection by the department or its authorized representative during business hours in order to ascertain the amount of license tax due. (3) The department may physically inspect terminals, dyes, dyeing equipment, storage facilities, and downstream storage facilities. A person who purposely or knowingly refuses to permit an inspection authorized by this section is guilty of a misdemeanor punishable by a fine not to exceed $500 upon conviction for the first offense, not to exceed $1,000 upon conviction for the second offense, and not to exceed $2,000 for each subsequent conviction. Each refusal is a separate offense.

History: En. Sec. 30, Ch. 525, L. 1993; amd. Sec. 14, Ch. 10, Sp. L. November 1993.



15-70-350. reserved.

15-70-350 reserved.



15-70-351. Information reports -- penalty -- confidentiality.

15-70-351. Information reports -- penalty -- confidentiality. (1) A person receiving special fuel, including an importer, exporter, common carrier, private carrier, and contract carrier of property who hauls, receives, transports, or ships special fuel from any other state or foreign country into this state or from this state to any other state or foreign country or from any refinery or pipeline terminal in this state to another point within this state shall submit to the department of transportation, upon its request and within the time specified, a statement showing the number of gallons of special fuel contained in each shipment in interstate commerce and the movement of the products from any refinery or pipeline terminal located within this state to another point within this state during the preceding calendar month, the names and addresses of the consignor and the consignee, and the date of delivery to the consignee. (2) A person, except a licensed distributor, importer, or exporter, who refuses or fails to file a statement as required in this section is subject to a penalty of $100 for each failure or refusal. (3) The department or a deputy, assistant, agent, clerk, or other employee of the department may not publish or otherwise disseminate information contained in a statement required under this section in a form that allows identification of a distributor or a purchaser of special fuel. This section may not be construed to prohibit: (a) the delivery to a person or the person's authorized representative of a certified copy of any report filed under subsection (1); (b) the inspection by the attorney general or other legal representative of the state of the report or statement of a person if a person or distributor brings an action to set aside or review the tax based on the report or statement or if an action or proceeding has been instituted in accordance with the provisions of Title 15 against that person or distributor; (c) the publication of statistics classified to prevent the identification of particular reports or statements and the items in the reports or statements; (d) the inspection by the commissioner of internal revenue of the United States or by the proper officer of any state imposing a tax on special fuel or by the authorized representative of either officer of the report or statement of any person or the furnishing to the officer or authorized representative of an abstract of the report or statement, but permission may be granted or information may be furnished to the officer or the officer's representative only if the statutes of the United States or the other state grant substantially similar privileges to the proper officer of this state charged with the administration of this chapter or in compliance with 15-70-121 and 15-70-122; or (e) the compliance of the department with any order of a court of competent jurisdiction.

History: En. Sec. 31, Ch. 525, L. 1993.



15-70-352. Penalties for delinquency.

15-70-352. Penalties for delinquency. (1) Any license tax not paid within the time provided in 15-70-113(3) and 15-70-344 is delinquent, a penalty of 10% is added to the tax, and the tax bears interest at the rate of 1%, prorated daily, on the tax due for each calendar month. Upon a showing of good cause by the distributor, the department may waive the penalty. (2) If a distributor or other person subject to the payment of the license tax willfully fails, neglects, or refuses to make any statement required by this part or willfully fails to make payment of the license tax within the time provided, the department may revoke any license issued under this part. (3) The department shall set forth the information it requires in the statement and determine the amount of the license tax due from the distributor and shall add a penalty of $100 or 10% of the amount due, whichever is greater, together with an interest rate of 1% a month, prorated daily, from the date the statements should have been made and the license tax should have been paid. (4) The department shall proceed to collect the license tax, with penalties and interest. At the request of the department, the attorney general shall commence and prosecute to final determination in any court of competent jurisdiction an action to collect the license tax.

History: En. Sec. 32, Ch. 525, L. 1993; amd. Sec. 7, Ch. 77, L. 1999; amd. Sec. 2, Ch. 120, L. 2001.



15-70-353. Fraudulent returns -- penalty.

15-70-353. Fraudulent returns -- penalty. If a special fuel distributor files a false or fraudulent return with intent to evade the tax imposed by this part, there is added to the amount of deficiency determined by the department of transportation a penalty equal to 25% of the deficiency, together with interest at 1% per month or fraction of a month on the deficiency from the date the tax was due to the date of payment, in addition to all other penalties prescribed by law.

History: En. Sec. 33, Ch. 525, L. 1993.



15-70-354. Warrant for distraint.

15-70-354. Warrant for distraint. If all or part of the tax imposed by this part is not paid when due, the department of transportation may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. The resulting lien has precedence over any other claim, lien, or demand filed or recorded thereafter. An action may not be maintained to enjoin the collection of all or any part of the license tax.

History: En. Sec. 34, Ch. 525, L. 1993.



15-70-355. Statute of limitations.

15-70-355. Statute of limitations. Except in the case of a fraudulent return or of neglect or refusal to make a return, every deficiency must be assessed within 3 years from the due date of the return or the date of filing the return, whichever period expires later.

History: En. Sec. 35, Ch. 525, L. 1993.



15-70-356. Refund or credit authorized.

15-70-356. Refund or credit authorized. (1) A person who purchases and uses any special fuel on which the Montana special fuel license tax has been paid for operating stationary special fuel engines used off the public highways and streets or for any commercial use other than operating vehicles upon any of the public highways or streets of this state is allowed a refund of the amount of tax paid directly or indirectly on the special fuel used if the person has records, as provided in 15-70-361, to prove nontaxable use. The refund may not exceed the tax paid or to be paid to the state. (2) (a) The United States government, the state of Montana, any other state, or any county, incorporated city, town, or school district of this state is entitled to a refund of the taxes paid on special fuel regardless of the use of the special fuel. (b) (i) A nonpublic school may use dyed special fuel in buses that are owned by the nonpublic school if the buses are used for the transportation of pupils solely for nonsectarian school-related purposes. (ii) For the purposes of this subsection (2)(b), nonpublic schools are those schools that have been accredited pursuant to 20-7-102. (3) A distributor who pays the special fuel license tax to this state erroneously is allowed a credit or refund of the amount of tax paid. (4) (a) A distributor is entitled to a credit for the tax paid to the department on those sales of special fuel with a tax liability of $200 or greater for which the distributor has not received consideration from or on behalf of the purchaser and for which the distributor has not forgiven any liability. The distributor shall have declared the accounts of the purchaser worthless not more than once during a 3-year period and claimed those accounts as bad debts for federal or state income tax purposes. (b) If a credit has been granted under subsection (4)(a), any amount collected on the accounts declared worthless must be reported to the department and the tax due must be prorated on the collected amount and must be paid to the department. (c) The department may require a distributor to submit periodic reports listing accounts that are delinquent for 90 days or more. (5) A person who purchases and exports for sale, use, or consumption outside Montana any special fuel on which the Montana special fuel tax has been paid is entitled to a credit or refund of the amount of tax paid unless the person is not licensed and is not paying the tax to the state where fuel is destined. Upon completion of the reports required under 15-70-351, the department shall authorize the credit or refund.

History: En. Sec. 36, Ch. 525, L. 1993; amd. Sec. 15, Ch. 10, Sp. L. November 1993; amd. Sec. 1, Ch. 569, L. 1995; amd. Sec. 8, Ch. 340, L. 1999; amd. Sec. 6, Ch. 384, L. 2005; amd. Sec. 6, Ch. 188, L. 2013.



15-70-357. Improperly imported fuel -- seizure.

15-70-357. Improperly imported fuel -- seizure. (1) As used in this section, the following definitions apply: (a) "Conveyance" means a tank car, vehicle, or vessel that is used to transport fuel. (b) "Department" means the department of transportation. (c) "Peace officer" means an employee of the department of transportation designated or appointed as a peace officer under 61-10-154 or 61-12-201. (2) Pursuant to 61-12-206(5), a peace officer may: (a) stop and search a conveyance in the state if the peace officer has reasonable cause to believe that the conveyance is being used to carry improperly imported fuel and is intentionally avoiding fuel tax responsibilities; and (b) seize without a warrant imported fuel for which the distributor or transporter has not obtained a valid Montana gasoline or special fuel distributor license as required in 15-70-202 and 15-70-341. (3) The peace officer shall obtain authorization from the director of the department of transportation or the director's designee before seizing fuel. (4) Upon seizing the fuel that the peace officer believes to be improperly imported, the peace officer may: (a) direct the rerouting or transfer of the fuel to a location designated by the department. The department shall reimburse the carrier for transportation costs from the point of seizure to the location designated by the department. (b) unload the fuel; and (c) take three samples of the fuel from the cargo tank for examination. (5) Within 48 hours after seizure of the improperly imported fuel, the department shall issue a notice of right to file claim for the return of interest or title to the fuel. The notice must be issued to: (a) the original owner of the fuel; (b) the owner of the transportation company that conveyed the fuel; and (c) any other interested party. (6) The parties listed in subsections (5)(a) through (5)(c) may file a claim for the return of interest or title to the fuel within 30 days after the date of seizure. If a claim is filed for interest or title to the seized fuel, the department shall: (a) provide the opportunity for a hearing; (b) if requested, conduct the hearing within 5 days after receiving the claim; (c) make a final determination of the party to take interest or title to the fuel within 2 working days after the hearing; and (d) mail notice of the department's determination to interested parties. (7) (a) The department may determine that the seized fuel be forfeited by the original owner and may: (i) sell the fuel to the licensed Montana distributor predetermined through a bidding process established in department administrative rule; or (ii) use the forfeited fuel for a public purpose determined by the department. (b) The department shall issue a certificate of sale to the licensed distributor who purchases the seized fuel. (c) The net proceeds from the sale of the fuel must be deposited in the general fund, less: (i) the applicable taxes, fees, and penalties, which the department shall deposit in a highway revenue account in the state special revenue fund, as required in 15-70-101; and (ii) the administrative costs incurred in conjunction with the seizure and disposal of the improperly imported fuel. (8) If the department determines that the original owner of the fuel may reclaim interest or title to the fuel, the department may: (a) return to the owner money, less tax and penalty, equal to the wholesale value of the fuel on the day of the seizure; or (b) return the fuel. (9) A person forfeits the interest, right, and title to improperly imported fuel if the person: (a) fails to file a claim for the seized fuel within the time allowed in subsection (6); or (b) is determined to be guilty of violating fuel tax laws. (10) A person whose fuel is seized under this section is not relieved of any penalties imposed for illegal fuel importation in Title 15, chapter 70.

History: En. Sec. 6, Ch. 236, L. 1997; amd. Sec. 2, Ch. 366, L. 2005; amd. Sec. 14, Ch. 44, L. 2007.



15-70-358. through reserved.

15-70-358 through 15-70-360 reserved.



15-70-361. Required records.

15-70-361. Required records. (1) Except as provided in subsection (5), special fuel purchased and delivered into bulk storage for use in motor vehicles on public roads and nonhighway use must be fully accounted for by detailed withdrawal records to accurately show the manner in which it was used. Special fuel on hand, determined by actual measurement, must be deducted from a claim and must be reported as an opening inventory on the next claim. (2) Service stations, bulk dealers, and marinas shall prepare a separate and complete invoice for each withdrawal of special fuel for which a refund is to be claimed. (3) When a highway use of special fuel is not deducted from the claim, the applicant shall substantiate purchases of special fuel and miles traveled for licensed motor vehicles upon request of the department of transportation. (4) Any person who operates a licensed motor vehicle on and off the public roads for commercial purposes may claim refund of the state license tax on the special fuel used to operate the vehicle on roads or property in private ownership if the person has maintained the following records: (a) the total number of miles traveled on and off public roads by each licensed vehicle; (b) the total number of gallons of special fuel used in each vehicle; and (c) purchase invoices supporting all special fuel handled through bulk storage. (5) The United States government, the state of Montana, any other state, or any county, incorporated city, town, or school district of this state is not required to keep dispersal records in order to claim a refund of special fuel taxes. (6) An exporter or any other person who transports special fuel out of Montana for sale, use, or consumption outside Montana shall maintain detailed and current records of withdrawal, transportation, ownership, and delivery of the special fuel to destinations outside Montana as required by the department.

History: En. Sec. 37, Ch. 525, L. 1993; amd. Sec. 16, Ch. 10, Sp. L. November 1993.



15-70-362. Estimate allowed for agricultural use -- seller's signed statement acceptable on keylock or cardtrol purchases.

15-70-362. Estimate allowed for agricultural use -- seller's signed statement acceptable on keylock or cardtrol purchases. (1) An applicant whose use qualifies as agricultural use may apply for a refund of the applicable tax on the gallons of special fuel as indicated by bulk delivery invoices or by evidence of keylock or cardtrol purchases as an estimate of off-roadway use. (2) An applicant may apply for a refund of the applicable tax on gallons of special fuel as evidenced by bulk delivery invoices or by evidence of keylock or cardtrol purchases according to the applicant's ratio of gross earned farm income to total gross earned income, excluding unearned income, as follows: (a) if the ratio is 50% or more, the applicant may apply for a refund of 60% of the special fuel tax; (b) if the ratio is between 40% and 49%, the applicant may apply for a refund of 50% of the special fuel tax; (c) if the ratio is between 30% and 39%, the applicant may apply for a refund of 40% of the special fuel tax; (d) if the ratio is less than 30%, the applicant is not eligible for a refund of the special fuel tax under this section. (3) If the applicant's ratio in any of the 3 previous years on record is higher than the present year, the highest ratio must be used to calculate the eligible refund. (4) If any invoice or evidence is either lost or destroyed, the purchaser may support the purchaser's claim for refund by submitting an affidavit relating the circumstances of the loss or destruction and by producing other evidence that may be required by the department of transportation. (5) An applicant whose use does not qualify as agricultural use may not estimate and shall maintain records as required by 15-70-361.

History: En. Sec. 38, Ch. 525, L. 1993; amd. Sec. 5, Ch. 461, L. 1999.



15-70-363. Determination of highway use.

15-70-363. Determination of highway use. Highway use for each vehicle is determined by dividing the rate of the average miles per gallon into the number of miles traveled on public roads. When records are not available, an average of 4 miles per gallon or other methods that have been found acceptable may be used by the department to determine fuel use.

History: En. Sec. 39, Ch. 525, L. 1993; amd. Sec. 9, Ch. 340, L. 1999.



15-70-364. Application for refund or credit -- filing -- correction by department.

15-70-364. Application for refund or credit -- filing -- correction by department. (1) (a) Except as provided in subsection (1)(b), the application for a refund must be a signed statement on a form furnished by the department. Except for a claim for a credit for taxes paid on unpaid accounts or taxes paid by the United States government, the state of Montana, any other state, or any county, incorporated city, town, or school district of this state or except for a claim for a refund filed electronically, the form must be accompanied by the original bulk delivery invoice or invoices issued to the claimant at the time of each purchase and delivery and must show the total amount of special fuel purchased, the total amount of special fuel on which a refund is claimed, and the amount of the tax claimed for refund. A claim for a credit for taxes paid on accounts for which the distributor did not receive compensation must be accompanied by documents or copies of documents showing that the accounts were worthless and claimed as bad debts on the distributor's federal income tax return. Any further information pertaining to a claim must be furnished as required by the department. (b) A claim for a refund that is filed electronically in the manner specified by the department does not require a signature or the original invoices. (c) A claim for a refund that is filed electronically does not relieve the taxpayer of maintaining records upon which the claim for a refund is based. (2) A bulk delivery invoice issued by a dealer for a sale that does not qualify as a bulk delivery, as defined in 15-70-301, is not valid for refund purposes. (3) All applications for refunds must be filed with the department within 36 months after the date on which the special fuel was purchased as shown by invoices or after the date on which the tax was erroneously paid. A distributor may file a claim for refund of taxes erroneously paid or for a credit for taxes paid by the distributor on unpaid accounts within 3 years after the date of payment. (4) If the department finds that the statement contains errors that are not fraudulently inserted, it may correct the statement and approve it as corrected or the department may require the claimant to file an amended statement.

History: En. Sec. 40, Ch. 525, L. 1993; amd. Sec. 17, Ch. 10, Sp. L. November 1993; amd. Sec. 10, Ch. 340, L. 1999; amd. Sec. 3, Ch. 110, L. 2001.



15-70-365. Approval or rejection of claim.

15-70-365. Approval or rejection of claim. (1) The department of transportation has 120 working days after receiving the claim to approve or reject it. If approved, the department shall issue a credit in lieu of refund for the amount of the claim if the claimant is a distributor; for all other persons, a warrant must be drawn upon the state treasurer for the amount of the claim. (2) If the department determines that any claim has been fraudulently presented or is supported by invoice or invoices fraudulently made or altered or that any statement in the claim or affidavit is willfully false and made for the purpose of misleading, the department shall reject the claim in full. If a claim is rejected, the department may suspend the claimant's right to refund for a period not to exceed 1 year.

History: En. Sec. 41, Ch. 525, L. 1993.



15-70-366. Penalties.

15-70-366. Penalties. A distributor or other person who fails, neglects, or refuses to make and file the statements required by this part in the manner or within the time provided, who is delinquent in the payment of any license tax imposed by this part, who makes any false statement with reference to the distributor's business, who makes any false statement on any claim for refund, or who violates any provision of this part shall, in addition to any other penalties imposed, be guilty of a misdemeanor and upon conviction shall be fined in an amount not to exceed $1,000 or be imprisoned in the county jail for not to exceed 6 months, or both.

History: En. Sec. 42, Ch. 525, L. 1993.



15-70-367. and reserved.

15-70-367 through 15-70-368 reserved.



15-70-369. Refund for taxes paid on biodiesel by distributor or retailer -- statement -- payment -- appropriation -- records -- report to interim committee.

15-70-369. Refund for taxes paid on biodiesel by distributor or retailer -- statement -- payment -- appropriation -- records -- report to interim committee. (1) A licensed distributor who pays the special fuel tax under 15-70-343 on biodiesel, as defined in 15-70-301, may claim a refund equal to 2 cents a gallon on biodiesel sold during the previous calendar quarter if the biodiesel is produced entirely from biodiesel ingredients produced in Montana. (2) The owner or operator of a retail motor fuel outlet may claim a refund equal to 1 cent a gallon on biodiesel on which the special fuel tax has been paid and that is purchased from a licensed distributor if the biodiesel is produced entirely from biodiesel ingredients produced in Montana. (3) (a) To receive the refund allowed under subsection (1) or (2), the licensed distributor or the owner or operator of a motor fuel outlet shall file a statement within 30 days after the end of each calendar quarter on a form provided by the department. (b) The statement provided by a licensed distributor must set forth information required by the department, including the gallons of biodiesel sold and the source of ingredients used to produce biodiesel. (c) The statement provided by the owner or operator of a retail motor fuel outlet must set forth information required by the department, including the gallons of biodiesel purchased. (4) The payment of the refund allowed by this section must be made by the department within 90 days after the claim for a refund is filed by the licensed distributor or the owner or operator of a retail motor fuel outlet. Tax refund payments under this section are statutorily appropriated, as provided in 17-7-502, from the state general fund. (5) The records of each licensed distributor or owner or operator of a retail motor fuel outlet must be kept for a period of not more than 3 years and must include receipts, invoices, and other information as the department may require. (6) The department or its authorized representative may examine the books, papers, or records of any licensed distributor or owner or operator of a retail motor fuel outlet. (7) The department shall report to the revenue and transportation interim committee at least once each year the number and type of taxpayers claiming the refund under this section, the total amount of the refund claimed, and the department's cost associated with administering the refund.

History: En. Sec. 2, Ch. 525, L. 2005.



15-70-370. Repealed.

15-70-370. Repealed. Sec. 9, Ch. 525, L. 2005.

History: En. Sec. 8, Ch. 568, L. 2001.



15-70-371. Marking of dyed diesel fuel pumps.

15-70-371. Marking of dyed diesel fuel pumps. (1) A fuel pump at a retail motor fuel outlet that dispenses nontaxed dyed special fuel for off-road use must be identified by a decal designed by the department and affixed to each side of the fuel pump so as to be easily identified and read by any person operating the fuel pump. (2) The department may, after giving notice and holding a hearing, if requested, pursuant to Title 2, chapter 4, part 6, impose a civil penalty for failure to mark a dyed fuel pump with the appropriate decal. The penalty for each violation is $100 for each fuel pump.

History: En. Sec. 1, Ch. 295, L. 1999; amd. Sec. 1, Ch. 119, L. 2001.



15-70-372. Civil penalties.

15-70-372. Civil penalties. (1) Except as provided in subsection (2), the department may, after giving notice and holding a hearing, if requested, pursuant to Title 2, chapter 4, part 6, impose a civil penalty not to exceed $100 for any violation of this part. The civil penalty may be in addition to the criminal penalties imposed under 15-70-366. (2) The department shall, after giving notice and holding a hearing, if requested, impose a civil penalty not to exceed $1,000 for the first offense and $5,000 for the second offense for using dyed special fuel in violation of the provisions of 15-70-330(2).

History: En. Sec. 2, Ch. 115, L. 2001; amd. Sec. 7, Ch. 384, L. 2005; amd. Sec. 3, Ch. 322, L. 2007; amd. Sec. 7, Ch. 188, L. 2013.






Part 5. Ethanol Tax Incentive and Administration

15-70-501. Short title.

15-70-501. Short title. This part may be cited as the "Ethanol Tax Incentive and Administration Act of 1983".

History: En. Sec. 1, Ch. 649, L. 1983; amd. Sec. 7, Ch. 100, L. 2007.



15-70-502. Purpose.

15-70-502. Purpose. The purpose of this part is to establish schedules for the tax incentive for the production of ethanol to be blended for ethanol-blended gasoline and to provide for the proper administration and enforcement of the tax incentive. The schedules for the tax incentive are designed to stimulate the development of ethanol production in Montana while limiting the cost to the state of the tax incentive to amounts that are reasonable in relation to the highway revenue needs of Montana.

History: En. Sec. 2, Ch. 649, L. 1983; amd. Sec. 8, Ch. 100, L. 2007.



15-70-503. Definitions.

15-70-503. Definitions. As used in this part, the definitions in 15-70-201 and the following definitions apply: (1) "Department" means the department of transportation. (2) "Ethanol distributor" means any person who, for the purpose of making ethanol-blended gasoline, engages in the business of producing ethanol for sale, use, or distribution. (3) "Ethanol-blended gasoline dealer" means any person who blends ethanol with gasoline to produce ethanol-blended gasoline for sale from a wholesale or retail outlet, for use, or for distribution in this state. (4) "Export" means to transport out of Montana from any point of origin within Montana by any means other than in the fuel supply tank of a motor vehicle.

History: En. Sec. 3, Ch. 649, L. 1983; amd. Sec. 2, Ch. 697, L. 1985; amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 1, Ch. 723, L. 1991; amd. Sec. 5, Ch. 452, L. 2005; amd. Sec. 9, Ch. 100, L. 2007.



15-70-504. through reserved.

15-70-504 through 15-70-510 reserved.



15-70-511. Licensing of ethanol distributors.

15-70-511. Licensing of ethanol distributors. An ethanol distributor, prior to doing business, shall file with the department an application for a license, using forms prescribed and furnished by the department and setting forth information that may be requested by the department. Upon approval of the application, the department shall issue the distributor a nonassignable license that continues in force until surrendered or canceled.

History: En. Sec. 4, Ch. 649, L. 1983; amd. Sec. 10, Ch. 100, L. 2007.



15-70-512. Distributor's statement.

15-70-512. Distributor's statement. Each ethanol distributor shall, not later than the 25th day of each calendar month, render to the department a statement, signed by the distributor, that includes the following: (1) the number of gallons of ethanol manufactured or imported by the distributor during the preceding calendar month; (2) the name of each ethanol-blended gasoline dealer to whom the distributor sold ethanol and the number of gallons sold to each dealer; and (3) other information that the department may reasonably require to administer the tax laws of this state.

History: En. Sec. 5, Ch. 649, L. 1983; amd. Sec. 11, Ch. 100, L. 2007.



15-70-513. Recordkeeping requirements.

15-70-513. Recordkeeping requirements. The records of each ethanol distributor and ethanol-blended gasoline dealer must be kept for a period of not more than 3 years and must include receipts, invoices, and other information that the department may require.

History: En. Sec. 6, Ch. 649, L. 1983; amd. Sec. 12, Ch. 100, L. 2007.



15-70-514. Examination of records.

15-70-514. Examination of records. The department or its authorized representative may examine the books, papers, records, and equipment of any ethanol distributor or ethanol-blended gasoline dealer.

History: En. Sec. 7, Ch. 649, L. 1983; amd. Sec. 13, Ch. 100, L. 2007.



15-70-515. through reserved.

15-70-515 through 15-70-520 reserved.



15-70-521. Denaturing ethanol -- refund authorized.

15-70-521. Denaturing ethanol -- refund authorized. An ethanol distributor who, for the purpose of denaturing ethanol distilled in Montana, purchases gasoline on which the Montana gasoline tax has been paid is entitled to a refund, computed as allowed in 15-70-221, of tax paid on the gasoline used.

History: En. Sec. 8, Ch. 649, L. 1983; amd. Sec. 14, Ch. 100, L. 2007.



15-70-522. Tax incentive for production of ethanol -- rules.

15-70-522. Tax incentive for production of ethanol -- rules. (1) (a) If the ethanol was produced in Montana from Montana agricultural products, including Montana wood or wood products, or if the ethanol was produced from non-Montana agricultural products when Montana products are not available, there is a tax incentive payable to ethanol distributors for distilling ethanol that: (i) is to be blended with gasoline for sale as ethanol-blended gasoline in Montana; (ii) was exported from Montana to be blended with gasoline for sale as ethanol-blended gasoline; or (iii) is to be used in the production of ethyl butyl ether for use in reformulated gasoline. (b) Payment must be made by the department out of the amount collected under 15-70-204. (2) Except as provided in subsections (3) and (4), the tax incentive on each gallon of ethanol distilled in accordance with subsection (1) is 20 cents a gallon for each gallon that is 100% produced from Montana products, with the amount of the tax incentive for each gallon reduced proportionately, based upon the amount of agricultural or wood products not produced in Montana that is used in the production of the ethanol. The tax incentive is available to a facility for the first 6 years from the date that the facility begins production. The facility shall file a business plan with the department at least 2 years before the estimated beginning date of production. After the initial business plan is filed, the facility shall provide the department with quarterly updates regarding any changes to the business plan. (3) Regardless of the ethanol tax incentive provided in subsection (2): (a) the total payments made for the incentive under this part may not exceed $6 million in any consecutive 12-month period; (b) a plant or facility is not eligible to receive the tax incentive unless the facility paid the standard prevailing rate of wages for heavy construction, as provided in 18-2-414, during the construction phase; and (c) an ethanol distributor is not eligible to receive the tax incentive unless at least: (i) 20% Montana product is used to produce ethanol at the facility in the first year of production; (ii) 25% Montana product is used to produce ethanol at the facility in the second year of production; (iii) 35% Montana product is used to produce ethanol at the facility in the third year of production; (iv) 45% Montana product is used to produce ethanol at the facility in the fourth year of production; (v) 55% Montana product is used to produce ethanol at the facility in the fifth year of production; and (vi) 65% Montana product is used to produce ethanol at the facility in the sixth year of production. (4) (a) An ethanol distributor may not receive tax incentive payments under subsection (2) that exceed $2 million in any consecutive 12-month period. Subject to subsections (5) and (6), an ethanol distributor may receive tax incentive payments commencing the first quarter after a facility begins production. The distributor shall report its production to the department pursuant to 15-70-205. (b) The distributor's report must include: (i) the total number of gallons produced for the month; (ii) the total amount of products purchased for the production of ethanol; (iii) the percentage of the total amount of products purchased that are Montana products; and (iv) other information that the department determines is necessary. (5) (a) A plant shall apply for the incentive payment by submitting an application to the department when the plant has proof of commitment from lenders to finance the plant. Subject to subsection (5)(b), the department shall respond to the applicant with approval of the application within 45 days of receipt of the application, after confirming the lending commitment. Upon approval of the application, the department shall enter into a contract with the plant that ensures the state's commitment to pay incentive payments to qualifying ethanol plants. (b) If the department is not able to confirm a lending commitment, the department shall deny the application. (6) After the department has verified production, the application provisions of subsection (5) are met, and the plant owner presents proof of financing, the department shall begin payments of the ethanol tax incentives based on actual production according to the terms of subsections (2) and (4). (7) The department shall adopt rules necessary to carry out the provisions of this section. The department shall coordinate and request information and input from the ethanol production industry as a part of the rulemaking process and shall follow the procedures provided in Title 2, chapter 4.

History: En. Sec. 9, Ch. 649, L. 1983; amd. Sec. 3, Ch. 697, L. 1985; amd. Sec. 1, Ch. 593, L. 1989; amd. Sec. 8, Ch. 512, L. 1991; amd. Sec. 2, Ch. 723, L. 1991; amd. Sec. 1, Ch. 592, L. 1993; amd. Sec. 1, Ch. 510, L. 1997; amd. Sec. 1, Ch. 532, L. 2001; amd. Sec. 1, Ch. 535, L. 2003; amd. Sec. 6, Ch. 452, L. 2005; amd. Sec. 15, Ch. 100, L. 2007; amd. Sec. 10, Ch. 277, L. 2009.



15-70-523. Application for payment of tax incentive.

15-70-523. Application for payment of tax incentive. (1) The claimant shall apply for payment of the tax incentive by signed statement on a form furnished by the department. The form must be accompanied by: (a) the original production records and invoices issued to the ethanol-blended gasoline dealer at the time of sale and delivery, showing total gallons of ethanol sold; and (b) a certificate of blending issued by the ethanol purchaser showing the total gallons of ethanol blended and the date of blending. (2) Application for the payment of the tax incentives must be filed with the department not later than the 25th day of the calendar month following the month for which the claim is being made.

History: En. Sec. 10, Ch. 649, L. 1983; amd. Sec. 4, Ch. 697, L. 1985; amd. Sec. 16, Ch. 100, L. 2007.



15-70-524. through reserved.

15-70-524 through 15-70-526 reserved.



15-70-527. Penalty for failure to file.

15-70-527. Penalty for failure to file. An ethanol distributor who fails to obtain a license under 15-70-511 or to file the statements required by 15-70-512 in the manner or within the time provided in 15-70-512 or who makes any false statement is guilty of a misdemeanor and upon conviction shall be fined not more than $1,000 or imprisoned in the county jail for not more than 6 months, or both.

History: En. Sec. 11, Ch. 649, L. 1983; amd. Sec. 17, Ch. 100, L. 2007.






Part 6. Biodiesel Production Incentive

15-70-601. Biodiesel production incentive -- appropriation.

15-70-601. Biodiesel production incentive -- appropriation. (1) (a) There is a tax incentive payable to biodiesel producers for increases in annual production the first 3 years of production. The tax incentive under this section applies to biodiesel upon which the tax has been paid under 15-70-343 by a licensed distributor. For the purposes of this section, the production year is the period from July 1 of the current year to June 30 of the succeeding year. (b) Payments made by the department are statutorily appropriated, as provided in 17-7-502, from the state general fund. (2) Except as provided in subsection (3), the tax incentive on each gallon of increased biodiesel production over the previous year, in accordance with subsection (1), is 10 cents a gallon for each gallon of increased production. Beginning July 1, 2010, there is no tax incentive. (3) The tax incentive in subsection (2) may be claimed for: (a) the first year's total production; (b) the production in the second year that exceeds production in the first year; and (c) the production in the third year that exceeds production in the second year. (4) After the department has verified production, the department shall begin payments of the biodiesel tax incentives based on actual production according to the terms of subsection (3). (5) As used in this section, "biodiesel producer" means a person who engages in the business of producing, refining, or manufacturing in Montana biodiesel for sale, use, or distribution. (6) The department shall adopt rules necessary to carry out the provisions of this section.

History: En. Sec. 3, Ch. 524, L. 2005.






Part 7. Compressed Natural Gas Tax

15-70-701. Definitions.

15-70-701. Definitions. As used in this part, the following definitions apply: (1) "Bond" means: (a) a bond executed by a compressed natural gas dealer or a liquefied petroleum gas dealer as principal with a corporate surety qualified under the laws of Montana, payable to the state of Montana, conditioned upon performance of all requirements of this part, including the payment of all taxes, penalties, and other obligations of the compressed natural gas dealer or the liquefied petroleum gas dealer arising out of this part; or (b) a deposit with the department by the compressed natural gas dealer or the liquefied petroleum gas dealer, under terms and conditions that the department may prescribe, of certificates of deposit or irrevocable letters of credit issued by a bank and insured by the federal deposit insurance corporation. (2) "Compressed natural gas" means a product that is used as a fuel and that contains carbon or hydrogen, or both, and is compressed to greater than 24 pounds per square inch absolute base pressure and up to 3,600 pounds per square inch absolute base pressure when sold for use in motor vehicles operated on the public roads and highways of this state. (3) "Compressed natural gas dealer" or "dealer" means a person who delivers any part of compressed natural gas into the fuel supply tank or tanks of a motor vehicle. (4) "Department" means the department of transportation. (5) "Liquefied petroleum gas" means any petroleum product that is sold for use in motor vehicles and that is composed predominantly of any of the following hydrocarbons or mixtures of hydrocarbons: (a) propane; (b) propylene; (c) butane, including normal butane or isobutane; or (d) butylene. (6) "Liquefied petroleum gas dealer" or "dealer" means a person who delivers any part of liquefied petroleum gas into the fuel supply tank or tanks of a motor vehicle. (7) "Motor vehicle" means any vehicle that is self-propelled by compressed natural gas or by liquefied petroleum gas and that is driven upon the public roads and highways of this state. (8) (a) "Person" means a person, firm, association, joint-stock company, syndicate, partnership, or corporation. (b) When used in any clause prescribing and imposing a fine or imprisonment, or both, as applied to a firm, association, syndicate, or partnership, person means the partners or members of a firm, association, syndicate, or partnership. As applied to a joint-stock company or corporation, the term means the officers of the joint-stock company or corporation. (9) "Public roads and highways of this state" means all streets, roads, highways, and related structures that are: (a) built and maintained with appropriated funds of the United States, the state of Montana, or any political subdivision of the state; (b) dedicated to public use; (c) acquired by eminent domain, as provided in Title 60, chapter 4, or Title 70, chapter 30; or (d) acquired by adverse use by the public, with jurisdiction having been assumed by the state or any political subdivision of the state.

History: En. Sec. 1, Ch. 405, L. 1995; amd. Sec. 1, Ch. 125, L. 1997; amd. Sec. 29, Ch. 125, L. 2001.



15-70-702. Compressed natural gas dealer's or liquefied petroleum gas dealer's license.

15-70-702. Compressed natural gas dealer's or liquefied petroleum gas dealer's license. A person may not act as a compressed natural gas dealer or as a liquefied petroleum gas dealer in this state unless the person holds a valid compressed natural gas dealer's license or a valid liquefied petroleum gas dealer's license issued by the department.

History: En. Sec. 2, Ch. 405, L. 1995; amd. Sec. 2, Ch. 125, L. 1997.



15-70-703. Application for license.

15-70-703. Application for license. An application for a compressed natural gas dealer's license or a liquefied petroleum gas dealer's license must be filed on a form prescribed by the department. The application must contain information that the department considers necessary.

History: En. Sec. 3, Ch. 405, L. 1995; amd. Sec. 3, Ch. 125, L. 1997.



15-70-704. Bonding, release of surety, and additional bond.

15-70-704. Bonding, release of surety, and additional bond. (1) Except as provided in this section, a compressed natural gas dealer's license or a liquefied petroleum gas dealer's license may not be issued to a person and may not be continued in force unless the person has furnished a bond, in a form prescribed by the department, to secure the dealer's compliance with this part and has paid all taxes, interest, and penalties due under this part. The department shall waive the bond requirement of a compressed natural gas dealer or a liquefied petroleum gas dealer who is not subject to the provisions of subsection (2)(a) or (2)(b). (2) The total amount of the bond or bonds required must be equivalent to twice the compressed natural gas dealer's or the liquefied petroleum gas dealer's estimated quarterly tax payments but may not be less than $1,000 for any compressed natural gas dealer or liquefied petroleum gas dealer who: (a) requests a compressed natural gas dealer's or a liquefied petroleum gas dealer's license to be reissued after the license was canceled for cause; or (b) fails to file timely reports and pay the tax due as required by 15-70-714. (3) A surety on a bond furnished as provided in this section must be released and discharged from any liability to the state accruing on the bond after 30 days from the date when the surety has provided to the department a written request to be released and discharged. However, this provision may not operate to relieve, release, or discharge the surety from any liability already accrued or that accrues before the expiration of the 30-day period. Upon receiving a release request, the department shall promptly notify the compressed natural gas dealer or the liquefied petroleum gas dealer who furnished the bond, and unless the dealer, on or before the expiration of the 30-day period, files a new bond in accordance with the requirements of this section or makes a deposit in lieu of a bond as described in 15-70-701(1)(b), the department shall cancel the dealer's license. (4) The department may require a compressed natural gas dealer or a liquefied petroleum gas dealer to give a new or additional surety bond or to deposit additional securities pursuant to 15-70-701(1)(b) if the department determines that the security of the surety bond previously filed by the dealer or the market value of the property deposited as security by the dealer is impaired or inadequate. If the compressed natural gas dealer or the liquefied petroleum gas dealer fails to give an additional surety bond or to deposit additional securities within 30 days after being requested to do so by the department, the department shall cancel the dealer's license.

History: En. Sec. 4, Ch. 405, L. 1995; amd. Sec. 4, Ch. 125, L. 1997; amd. Sec. 1, Ch. 38, L. 1999.



15-70-705. Issuance of license -- grounds for refusal -- hearing.

15-70-705. Issuance of license -- grounds for refusal -- hearing. (1) Except as provided in subsection (2), upon receipt of the application and bond in proper form, the department shall issue to the applicant a license to act as a compressed natural gas dealer or as a liquefied petroleum gas dealer. A license is valid until suspended, revoked for cause, or otherwise canceled. (2) The department may refuse to issue a compressed natural gas dealer's license or a liquefied petroleum gas dealer's license to any person: (a) who formerly held a license that, prior to the time of filing the application, has been revoked for cause; (b) who is not the real party in interest, and the license of the real party in interest has been revoked for cause prior to the time of filing the application; or (c) upon other sufficient cause being shown. (3) Before refusing to issue a license, the department shall grant the applicant a hearing and shall provide the dealer with at least 10 days' written notice of the time and place of hearing. (4) A compressed natural gas dealer's license or a liquefied petroleum gas dealer's license is not transferable.

History: En. Sec. 5, Ch. 405, L. 1995; amd. Sec. 5, Ch. 125, L. 1997.



15-70-706. Revocation of license -- notice.

15-70-706. Revocation of license -- notice. (1) The department may revoke the license of any compressed natural gas dealer or liquefied petroleum gas dealer for reasonable cause. Before revoking a license, the department shall notify the licensee of the department's intent to revoke the license. The notice must be made by certified mail addressed to the licensee's last-known address shown in the files of the department. The notice must include a statement that the licensee has the right to appear before the department at a time specified in the notice and to show cause, if any, why the license should not be revoked. The time specified by the department may not be more than 30 days or less than 10 days from the date of the notice. At any time prior to and during the hearing, the department may in the exercise of reasonable discretion suspend the license. (2) Upon revocation of a license, the licensee shall immediately surrender the license to the department for cancellation.

History: En. Sec. 6, Ch. 405, L. 1995; amd. Sec. 6, Ch. 125, L. 1997.



15-70-707. Cancellation of license upon surrender.

15-70-707. Cancellation of license upon surrender. The department shall cancel a license to act as a compressed natural gas dealer or as a liquefied petroleum gas dealer immediately upon surrender of the license by the licensee.

History: En. Sec. 7, Ch. 405, L. 1995; amd. Sec. 7, Ch. 125, L. 1997.



15-70-708. through reserved.

15-70-708 through 15-70-710 reserved.



15-70-711. Tax on compressed natural gas -- tax on liquefied petroleum gas.

15-70-711. Tax on compressed natural gas -- tax on liquefied petroleum gas. (1) Each compressed natural gas dealer shall collect the tax on compressed natural gas from the user at the time that the compressed natural gas is placed into the supply tank of a motor vehicle. (2) (a) The total tax due on compressed natural gas is computed according to the formula provided in subsection (2)(b). (b) T = (R/V) x TV, where: (i) T is the total tax due; (ii) R is 7 cents; (iii) V is 120 cubic feet of compressed natural gas at 14.73 pounds per square inch absolute base pressure; and (iv) TV is the total volume of compressed natural gas placed into the supply tank of a motor vehicle. (3) The compressed natural gas dealer shall pay the tax to the department as provided in 15-70-714. (4) Each liquefied petroleum gas dealer shall collect the tax on liquefied petroleum gas from the user at the time that the liquefied petroleum gas is placed into the supply tank of a motor vehicle. (5) (a) The total tax due on liquefied petroleum gas is computed according to the formula provided in subsection (5)(b). (b) T = (C/G) x TG, where: (i) T is the total tax due; (ii) C is 5.18 cents; (iii) G is 1 gallon of liquefied petroleum gas; and (iv) TG is the total gallons of liquefied petroleum gas placed into the supply tank of a motor vehicle. (6) The liquefied petroleum gas dealer shall pay the tax to the department as provided in 15-70-714. (7) The United States, the state of Montana, and any political subdivision of this state are exempt from the levy and imposition of this tax.

History: En. Sec. 8, Ch. 405, L. 1995; amd. Sec. 8, Ch. 125, L. 1997.



15-70-712. Recordkeeping.

15-70-712. Recordkeeping. (1) Each compressed natural gas dealer, each liquefied petroleum gas dealer, and each person importing, manufacturing, refining, dealing in, transporting, or storing compressed natural gas or liquefied petroleum gas in this state shall keep all records, receipts, invoices, and other pertinent documents that the department may require and shall produce them for the inspection of the department at any time during regular business hours. (2) The records, receipts, invoices, and other pertinent documents must be kept for a period of at least 3 years from the date on which the return to which they relate was required to have been made.

History: En. Sec. 9, Ch. 405, L. 1995; amd. Sec. 9, Ch. 125, L. 1997.



15-70-713. Examination of records -- enforcement -- reciprocity.

15-70-713. Examination of records -- enforcement -- reciprocity. (1) The department shall enforce the provisions of this part. (2) The department or its authorized representative may examine the records, receipts, invoices, documents, and equipment of any compressed natural gas dealer, any liquefied petroleum gas dealer, or any person importing, manufacturing, refining, dealing in, transporting, or storing compressed natural gas or liquefied petroleum gas and may investigate the character of the disposition that any person makes of compressed natural gas or liquefied petroleum gas in order to determine whether all taxes due under this part are being properly reported and paid. If the records, receipts, invoices, documents, and equipment are not maintained in this state at the time of demand, they must be furnished at the direction of the department or at the business location of the dealer or other person and must, if requested by the department, be accompanied by the dealer or other person. (3) The department shall, upon request from an official who is responsible for the enforcement of the compressed natural gas tax law or the liquefied petroleum gas tax law of any other state, the District of Columbia, the United States, a territory or possession of the United States, or a province of Canada, forward to the official any information that it has relative to the receipt, storage, delivery, sale, use, or other disposition of compressed natural gas or liquefied petroleum gas by any compressed natural gas dealer or liquefied petroleum gas dealer if the other governmental entity furnishes similar information to the department.

History: En. Sec. 10, Ch. 405, L. 1995; amd. Sec. 10, Ch. 125, L. 1997.



15-70-714. Returns required -- payment.

15-70-714. Returns required -- payment. (1) For the purpose of determining the amount of liability for the tax due under this part, a compressed natural gas dealer and a liquefied petroleum gas dealer shall file with the department a quarterly tax return on forms prescribed by the department. (2) The dealer shall file the return on or before the last day of the next calendar month following the quarter to which it relates. For good cause, the department may grant a taxpayer a reasonable extension of time for filing, but the extension may not exceed 30 days. (3) The tax return must be accompanied by payment of the amount of tax due under 15-70-711 for compressed natural gas or liquefied petroleum gas sold during the preceding quarter.

History: En. Sec. 11, Ch. 405, L. 1995; amd. Sec. 11, Ch. 125, L. 1997; amd. Sec. 2, Ch. 38, L. 1999.



15-70-715. Penalties for refusal or failure to file return or pay tax when due.

15-70-715. Penalties for refusal or failure to file return or pay tax when due. (1) If a compressed natural gas dealer or a liquefied petroleum gas dealer refuses or fails to file a return required by this part within the time prescribed by 15-70-103 and 15-70-714, there is imposed a penalty of $25 or a sum equal to 10% of the tax due, whichever is greater, together with interest at the rate of 1% on the tax due for each calendar month or fraction of a month during which the refusal or failure continues. If a compressed natural gas dealer or a liquefied petroleum gas dealer establishes to the satisfaction of the department that the failure to file a return within the time prescribed was due to reasonable cause, the department shall waive the penalty imposed by this section. (2) Whenever a compressed natural gas dealer or a liquefied petroleum gas dealer files a return but fails to pay in whole or in part the tax due under this part, there must be added to the unpaid amount due interest at the rate of 1% a month or fraction of a month from the date on which the tax was due to the date of payment in full.

History: En. Sec. 12, Ch. 405, L. 1995; amd. Sec. 12, Ch. 125, L. 1997.



15-70-716. Deficiency -- penalty.

15-70-716. Deficiency -- penalty. If the department determines that the tax reported by a compressed natural gas dealer or a liquefied petroleum gas dealer is deficient, the department shall assess the deficiency on the basis of information available to the department. There must be added to the deficiency interest on the deficient amount at the rate of 1% a month or fraction of a month from the date on which the return was due.

History: En. Sec. 13, Ch. 405, L. 1995; amd. Sec. 13, Ch. 125, L. 1997.



15-70-717. Determination if no return made -- penalty -- presumption.

15-70-717. Determination if no return made -- penalty -- presumption. (1) If a compressed natural gas dealer or a liquefied petroleum gas dealer, whether or not the dealer is licensed, fails, neglects, or refuses to file a compressed natural gas tax return or a liquefied petroleum gas tax return when due, the department shall, on the basis of information available to the department, determine the tax liability of the compressed natural gas dealer or the liquefied petroleum gas dealer for the period during which a return was not filed and add to the tax determined the penalty and interest provided for in 15-70-715. (2) An assessment made by the department pursuant to 15-70-715, 15-70-716, or this section is presumed to be correct. Whenever the validity of the assessment is in question, the burden is on the person who challenges the assessment to establish by a preponderance of the evidence that it is erroneous or excessive.

History: En. Sec. 14, Ch. 405, L. 1995; amd. Sec. 14, Ch. 125, L. 1997.



15-70-718. Fraudulent return -- penalty.

15-70-718. Fraudulent return -- penalty. If a compressed natural gas dealer or a liquefied petroleum gas dealer files a fraudulent return with intent to evade the tax imposed by this part: (1) there must be added to the amount of deficiency determined by the department a penalty equal to 25% of the deficiency, together with interest at the rate of 1% a month or fraction of a month on the deficiency from the date on which the tax was due to the date of payment. The penalty and interest are in addition to all other penalties prescribed by law. (2) the person is guilty of a misdemeanor and upon conviction shall be punishable by a fine of not less than $100 or more than $2,000 or imprisonment of not less than 30 days or more than 6 months, or both.

History: En. Sec. 15, Ch. 405, L. 1995; amd. Sec. 15, Ch. 125, L. 1997.



15-70-719. Warrant for distraint.

15-70-719. Warrant for distraint. If all or part of the tax imposed by this part is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. The resulting lien has precedence over any other claim, lien, or demand filed or recorded after the lien is filed by the department. An action may not be maintained to enjoin the collection of all or any part of the license tax.

History: En. Sec. 16, Ch. 405, L. 1995.



15-70-720. Statute of limitations.

15-70-720. Statute of limitations. Except in the case of a fraudulent return or of neglect or refusal to make a return, a deficiency must be assessed within 3 years from the due date of the return or the date of filing the return.

History: En. Sec. 17, Ch. 405, L. 1995.









CHAPTER 71. LICENSE TAX ON VEHICLES PROPELLED BY LIQUEFIED PETROLEUM GAS (Repealed and Terminated)

Part 1. General Provisions (Repealed and Terminated)

15-71-101. Repealed.

15-71-101. Repealed. Sec. 17, Ch. 125, L. 1997.

History: En. 84-1862 by Sec. 3, Ch. 473, L. 1975; amd. Sec. 1, Ch. 47, L. 1977; R.C.M. 1947, 84-1862; amd. Sec. 1, Ch. 595, L. 1987; amd. Sec. 1, Ch. 94, L. 1991; amd. Sec. 3, Ch. 512, L. 1991.



15-71-102. Repealed.

15-71-102. Repealed. Sec. 17, Ch. 125, L. 1997.

History: En. 84-1862.1 by Sec. 2, Ch. 47, L. 1977; R.C.M. 1947, 84-1862.1; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 5, Ch. 575, L. 1993; amd. Sec. 19, Ch. 405, L. 1995.



15-71-103. Repealed.

15-71-103. Repealed. Sec. 17, Ch. 125, L. 1997.

History: En. 84-1863 by Sec. 4, Ch. 473, L. 1975; amd. Sec. 3, Ch. 47, L. 1977; R.C.M. 1947, 84-1863.



15-71-104. Repealed.

15-71-104. Repealed. Sec. 17, Ch. 125, L. 1997.

History: En. 84-1865 by Sec. 6, Ch. 473, L. 1975; R.C.M. 1947, 84-1865; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 19, Ch. 455, L. 1993; amd. Sec. 22, Ch. 18, L. 1995; amd. Sec. 13, Ch. 509, L. 1995.



15-71-105. Repealed.

15-71-105. Repealed. Sec. 17, Ch. 125, L. 1997.

History: En. 84-1864 by Sec. 5, Ch. 473, L. 1975; R.C.M. 1947, 84-1864.



15-71-106. through reserved.

15-71-106 through 15-71-109 reserved.



15-71-110. Repealed.

15-71-110. Repealed. Sec. 17, Ch. 125, L. 1997.

History: En. Sec. 3, Ch. 428, L. 1993.



15-71-111. Terminated.

15-71-111. Terminated. Sec. 39, Ch. 15, Sp. L. July 1992.

History: En. Sec. 19, Ch. 15, Sp. L. July 1992.









CHAPTER 72. ELECTRICAL GENERATION TAX

Part 1. Electrical Generation Tax Reform Act

15-72-101. Short title.

15-72-101. Short title. This part may be cited as the "Electrical Generation Tax Reform Act".

History: En. Sec. 1, Ch. 556, L. 1999.



15-72-102. Legislative findings and declaration of purpose.

15-72-102. Legislative findings and declaration of purpose. (1) The legislature finds that the restructuring of the electric utility industry in Montana implemented by Chapter 505, Laws of 1997, including the unbundling of services and the provision that allows Montana customers to choose their supplier of electricity and related services in a competitive market, renders the existing method of property taxation of the electric utility industry an impediment to competition. (2) The legislature further finds that the restructuring of the electric utility industry necessitates changes to the existing system of property taxation that include reducing the tax rate applied to electrical generation facilities and imposing a replacement tax in order to: (a) avoid placing a supplier engaged in the business of generating, supplying, or selling electricity at a competitive advantage or disadvantage; (b) preserve the revenue base of the existing property tax system for taxing jurisdictions in the state; (c) minimize the shift in tax burden and the imposition of a higher tax burden on consumers of electricity; and (d) minimize additional administrative costs and the burden of compliance. (3) The legislature further finds that a reduction in the property tax rates applied to electrical generation facilities must be replaced by a wholesale energy transaction tax imposed on each kilowatt hour of electricity transmitted in the state. (4) The legislature further finds that existing property tax rates applied to electrical transmission and distribution systems are appropriate for a regulated function. (5) The legislature therefore declares that there is a compelling public need to modify the existing system of property taxation of electrical generation facilities and to impose a wholesale energy transaction tax on kilowatt hours of electricity transmitted in the state to ensure competitive neutrality and to provide replacement revenue to taxing jurisdictions in the state.

History: En. Sec. 2, Ch. 556, L. 1999; amd. Sec. 39, Ch. 114, L. 2003.



15-72-103. Definitions.

15-72-103. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Customer" or "purchaser" means a person who acquires for consideration electricity for use or consumption and not for resale. (2) "Distribution services provider" means a person controlling or operating distribution facilities for distribution of electricity to the public. A distribution services provider includes a purchaser who takes electricity directly from a transmission line or substation and a purchaser who generates electricity for the purchaser's own use but does not include electricity generated by the purchaser for noncommercial use or for agricultural use. (3) "Person" means an individual, estate, trust, receiver, cooperative association, corporation, limited liability company, firm, partnership, joint venture, syndicate, or other entity, including any gas or electric utility owned or operated by a county, municipality, or other political subdivision of the state. (4) "Transmission services provider" means a person or entity controlling or operating facilities used for the transmission of electricity.

History: En. Sec. 3, Ch. 556, L. 1999; amd. Sec. 1, Ch. 491, L. 2007.



15-72-104. Wholesale energy transaction tax -- rate of tax -- exemptions -- cost recovery.

15-72-104. Wholesale energy transaction tax -- rate of tax -- exemptions -- cost recovery. (1) (a) Except as provided in subsection (3), a wholesale energy transaction tax is imposed upon electricity transmitted within the state as provided in this section. The tax is imposed at a rate of 0.015 cent per kilowatt hour of electricity transmitted by a transmission services provider in the state. (b) For electricity produced in the state for delivery outside the state, the taxpayer is the person owning or operating the electrical generation facility producing the electricity. The transmission services provider shall collect the tax from the person based upon the kilowatt hours introduced onto transmission lines from the electrical generation facility. The amount of kilowatt hours subject to tax must be reduced by 5% to compensate for transmission line losses. (c) For electricity produced in the state for delivery within the state, the taxpayer is the distribution services provider. The transmission services provider shall collect the tax based upon the amount of kilowatt hours of electricity delivered to the distribution services provider. The taxpayer may apply for a refund for overpayment of taxes pursuant to 15-72-116. (d) For electricity produced outside the state for delivery inside the state, the taxpayer is the distribution services provider. The transmission services provider shall collect the tax based upon the amount of kilowatt hours of electricity delivered to the distribution services provider. (e) For electricity delivered to a distribution services provider that is a rural electric cooperative for delivery to purchasers that have opted for customer choice under the provisions of Title 69, chapter 8, part 3, the taxpayer is the distribution services provider. The transmission services provider shall collect the tax based on the amount of kilowatt hours of electricity delivered to the distribution services provider that is attributable to customers that have opted for customer choice. (f) For electricity delivered to a distribution services provider that prior to May 2, 1999, was owned by a public utility as defined in 69-3-101, the tax is imposed on the successor distribution services provider. The transmission services provider shall collect the tax based upon the amount of kilowatt hours of electricity delivered to the distribution services provider. (2) (a) If more than one transmission services provider transmits electricity, the last transmission services provider transmitting or delivering the electricity shall collect the tax. (b) If the transmission services provider is an agency of the United States government, the distribution services provider receiving the electricity shall self-assess the tax subject to the provisions of this part. (c) If an electrical generation facility located within the state produces electricity for sale inside and outside the state, sales within the state are considered to have come from electricity produced within the state for purposes of the tax imposed by this section. (3) (a) Electricity transmitted through the state that is not produced or delivered in the state is exempt from the tax imposed by this section. (b) Electricity produced in the state by an agency of the United States government or electricity produced from an electric energy generation facility, as defined in 90-5-101(3), constructed after May 1, 2001, that is within the exterior boundaries of a Montana Indian reservation for delivery outside the state is exempt from the tax imposed by this section. (c) Electricity produced by wind turbines erected on state land for which annual lease payments are made to the permanent school trust fund is exempt from the tax imposed by this section. (d) Electricity delivered to a distribution services provider that is a municipal utility described in 69-8-103(4)(b) or a rural electric cooperative organized under the provisions of Title 35, chapter 18, is exempt from the tax imposed by this section. (e) Electricity delivered to a purchaser that receives its power directly from a transmission or distribution facility owned by an entity of the United States government on or before May 2, 1997, or electricity that is transmitted exclusively on transmission or distribution facilities owned by an entity of the United States government on or before May 2, 1997, is exempt from the tax imposed by this section. (4) A distribution services provider is allowed to recover the tax imposed by this section and the administrative costs to comply with this part in its rates.

History: En. Sec. 4, Ch. 556, L. 1999; amd. Sec. 3, Ch. 541, L. 2001; amd. Sec. 16, Ch. 591, L. 2001; amd. Sec. 2, Ch. 491, L. 2007.



15-72-105. Multistate exemption.

15-72-105. Multistate exemption. A person, upon proof that the person has paid a tax in another state on the transmission of electricity, is allowed a credit against the tax imposed by this part if the tax has been paid in another state.

History: En. Sec. 5, Ch. 556, L. 1999.



15-72-106. Collection of wholesale energy transaction tax -- disposition of revenue.

15-72-106. Collection of wholesale energy transaction tax -- disposition of revenue. (1) A transmission services provider shall collect the tax imposed under 15-72-104 from the taxpayer and pay the tax collected to the department. If the transmission services provider collects a tax in excess of the tax imposed by 15-72-104, both the tax and the excess must be remitted to the department. (2) A self-assessing distribution services provider is subject to the provisions of this part. (3) The wholesale energy transaction tax collected under this part must, in accordance with the provisions of 17-2-124, be deposited in the general fund.

History: En. Sec. 6, Ch. 556, L. 1999; amd. Sec. 17, Ch. 475, L. 2007.



15-72-107. through reserved.

15-72-107 through 15-72-109 reserved.



15-72-110. Returns -- payment -- authority of department.

15-72-110. Returns -- payment -- authority of department. (1) On or before the 30th day of the month following the end of the calendar quarter in which the tax imposed by this part is payable, a return, on a form provided by the department, and payment of the tax for the preceding calendar quarter must be filed with the department. (2) Each person engaged in transmitting electricity in this state that is subject to the tax under this part shall file a return. (3) (a) A person required to collect and pay to the department the tax imposed by this part shall keep records, render statements, make returns, and comply with the provisions of this part and the rules prescribed by the department. Each return or statement must include the information required by the rules of the department. (b) For the purpose of determining compliance with the provisions of this part, the department is authorized to examine or cause to be examined any books, papers, records, or memoranda relevant to making a determination of the amount of tax due, whether the books, papers, records, or memoranda are the property of or in the possession of the person filing the return or another person. In determining compliance, the department may use statistical sampling and other sampling techniques consistent with generally accepted auditing standards. The department may also: (i) require the attendance of a person having knowledge or information relevant to a return; (ii) compel the production of books, papers, records, or memoranda by the person required to attend; (iii) implement the provisions of 15-1-703 if the department determines that the collection of the tax is or may be jeopardized because of delay; (iv) take testimony on matters material to the determination; and (v) administer oaths or affirmations. (4) Pursuant to rules established by the department, returns may be computer-generated and electronically filed.

History: En. Sec. 7, Ch. 556, L. 1999.



15-72-111. Examination of return -- adjustments -- delivery of notices and demands.

15-72-111. Examination of return -- adjustments -- delivery of notices and demands. (1) If the department determines that the amount of tax due is different from the amount reported, the amount of tax computed on the basis of the examination conducted pursuant to 15-72-110 constitutes the tax to be paid. (2) If the tax due exceeds the amount of tax reported as due on the taxpayer's return, the excess must be paid to the department within 30 days after notice of the amount and demand for payment is mailed or delivered to the person making the return unless the taxpayer files a timely objection as provided in 15-1-211. If the amount of the tax found due by the department is less than that reported as due on the return and has been paid, the excess must be credited or, if no tax liability exists or is likely to exist, refunded to the person making the return. (3) The notice and demand provided for in this section must contain a statement of the computation of the tax and interest and must be: (a) sent by mail to the taxpayer at the address given in the taxpayer's return, if any, or to the taxpayer's last-known address; or (b) served personally upon the taxpayer. (4) A taxpayer filing an objection to the demand for payment is subject to and governed by the uniform tax review procedure provided in 15-1-211.

History: En. Sec. 8, Ch. 556, L. 1999.



15-72-112. Penalties and interest for violation.

15-72-112. Penalties and interest for violation. (1) (a) A person who fails to file a return as required by 15-72-110 must be assessed a penalty as provided in 15-1-216. The department may waive the penalty as provided in 15-1-206. (b) A person who fails to file the return required by 15-72-110 and to pay the tax on or before the due date must be assessed penalty and interest as provided in 15-1-216. The department may waive any penalty pursuant to 15-1-206. (2) A person who purposely fails to pay the tax when due must be assessed an additional penalty as provided in 15-1-216.

History: En. Sec. 9, Ch. 556, L. 1999; amd. Sec. 4, Ch. 364, L. 2009.



15-72-113. Authority to collect delinquent taxes.

15-72-113. Authority to collect delinquent taxes. (1) (a) The department shall collect taxes that are delinquent as determined under this part. (b) If a tax imposed by this part or any portion of the tax is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. (2) In addition to any other remedy, in order to collect delinquent taxes after the time for appeal has expired, the department may direct the offset of tax refunds or other funds that are due to the taxpayer from the state, except wages subject to the provisions of 25-13-614 and retirement benefits. (3) As provided in 15-1-705, the taxpayer has the right to a review on the tax liability prior to any offset by the department. (4) The department may file a claim for state funds on behalf of the taxpayer if a claim is required before funds are available for offset.

History: En. Sec. 10, Ch. 556, L. 1999.



15-72-114. Penalty and interest on deficiency.

15-72-114. Penalty and interest on deficiency. Penalty and interest must be added to any deficiency assessment as provided in 15-1-216.

History: En. Sec. 11, Ch. 556, L. 1999; amd. Sec. 39, Ch. 594, L. 2005.



15-72-115. Limitations.

15-72-115. Limitations. (1) Except in the case of a person who purposely or knowingly, as those terms are defined in 45-2-101, files a false or fraudulent return violating the provisions of this part, a deficiency may not be assessed or collected with respect to a month or quarter for which a return is filed unless the notice of additional tax proposed to be assessed is mailed to or personally served upon the taxpayer within 5 years from the date on which the return was filed. For purposes of this section, a return filed before the last day prescribed for filing is considered to be filed on the last day. (2) If, before the expiration of the 5-year period prescribed in subsection (1) for assessment of the tax, the taxpayer consents in writing to an assessment after expiration of the 5-year period, a deficiency may be assessed at any time prior to the expiration of the period consented to.

History: En. Sec. 12, Ch. 556, L. 1999.



15-72-116. Refunds -- interest -- limitations.

15-72-116. Refunds -- interest -- limitations. (1) A claim for a refund or credit as a result of overpayment of taxes collected under this part must be filed within 5 years of the date on which the return was due, without regard to any extension of time for filing. (2) (a) Interest on an overpayment must be paid or credited at the same rate as the interest rate charged on unpaid taxes as provided in 15-1-216. (b) Except as provided in subsection (2)(c), interest must be paid from the date on which the return was due or the date of overpayment, whichever is later. Interest does not accrue during any period in which the processing of a claim is delayed more than 30 days because the taxpayer has not furnished necessary information. (c) The department is not required to pay interest if: (i) the overpayment is refunded or credited within 6 months of the date on which a claim was filed; or (ii) the amount of overpayment and interest does not exceed $1.

History: En. Sec. 13, Ch. 556, L. 1999.












Title 16. ALCOHOL AND TOBACCO

CHAPTER 1. ADMINISTRATION AND TAXATION

Part 1. General Provisions

16-1-101. Citation -- declaration of policy -- subject matters of regulation.

16-1-101. Citation -- declaration of policy -- subject matters of regulation. (1) Chapters 1 through 4 and 6 of this title may be cited as the "Montana Alcoholic Beverage Code". (2) It is the policy of the state of Montana to effectuate and ensure the entire control of the manufacture, sale, importation, and distribution of alcoholic beverages within the state subject to the authority of the state acting through the department. (3) This code is an exercise of the police power of the state for the protection of the welfare, health, peace, morals, and safety of the people of the state and of the state's power under the 21st amendment to the United States constitution to control the transportation and importation of alcoholic beverages into the state. The overall purposes of this code under the 21st amendment to the United States constitution are to promote temperance, create orderly markets, and aid in the collection of taxes. The provisions of this code must be broadly construed to accomplish these purposes.

History: En. Sec. 1, Ch. 105, L. 1933; re-en. Sec. 2815.60, R.C.M. 1935; amd. Sec. 1, Ch. 165, L. 1951; Sec. 4-101, R.C.M. 1947; amd. and redes. 4-1-101 by Sec. 1, Ch. 387, L. 1975; R.C.M. 1947, 4-1-101; amd. Sec. 1, Ch. 68, L. 1987; amd. Sec. 1, Ch. 543, L. 2001; amd. Sec. 22, Ch. 130, L. 2005; amd. Sec. 1, Ch. 181, L. 2009.



16-1-102. Policy as to sale of beer.

16-1-102. Policy as to sale of beer. It is the policy of the state of Montana that the manufacture, transportation, distribution, sale, and possession of "beer", as that term is defined in this code, must be controlled and regulated as provided under this code. Unless defined as beer in 16-1-106(5)(a)(ii), beer, porter, ale, stout, and malt liquors containing more than 8.75% alcohol by volume and that are defined as "liquor" are subject to the regulations and controls provided for liquor.

History: En. Sec. 1, Ch. 106, L. 1933; re-en. Sec. 2815.10, R.C.M. 1935; amd. Sec. 1, Ch. 166, L. 1951; Sec. 4-301, R.C.M. 1947; amd. and redes. 4-1-102 by Sec. 45, Ch. 387, L. 1975; R.C.M. 1947, 4-1-102; amd. Sec. 1, Ch. 197, L. 2009.



16-1-103. Policy as to retail sale of liquor.

16-1-103. Policy as to retail sale of liquor. It is the policy of the state that it is necessary to further regulate and control the sale and distribution of alcoholic beverages within the state and to ensure that the department has complete regulatory control of the sale of liquor in this state. It is advisable and necessary, in addition to the operation of the agency liquor stores now provided by law, that the department be empowered and authorized to grant licenses to persons qualified under this code to sell liquor purchased by them at agency liquor stores at retail posted price in accordance with this code and under rules promulgated by the department and under its strict supervision and control and to provide severe penalty for the sale of liquor except by and in agency liquor stores and by persons licensed under this code. The restrictions, regulations, and provisions contained in this code are enacted by the legislature for the protection, health, welfare, and safety of the people of the state.

History: En. Preamble, Ch. 84, L. 1937; Sec. 4-401, R.C.M. 1947; amd. and redes. 4-1-103 by Sec. 78, Ch. 387, L. 1975; R.C.M. 1947, 4-1-103; amd. Sec. 1, Ch. 5, L. 1979; amd. Sec. 12, Ch. 530, L. 1995.



16-1-104. Intent and construction of code.

16-1-104. Intent and construction of code. (1) The purpose and intent of this code are to: (a) establish a state licensing system to control the transportation and importation of alcoholic beverages into Montana and the manufacture, sale, transportation, and distribution of alcoholic beverages within the state of Montana; and (b) prohibit transactions in alcoholic beverages within the state of Montana except under state control as specifically provided by this code. (2) Every section and provision of this code must be construed according to subsection (1).

History: En. Sec. 99, Ch. 105, L. 1933; re-en. Sec. 2815.159, R.C.M. 1935; Sec. 4-233, R.C.M. 1947; amd. and redes. 4-1-104 by Sec. 42, Ch. 387, L. 1975; R.C.M. 1947, 4-1-104; amd. Sec. 2, Ch. 68, L. 1987; amd. Sec. 2, Ch. 543, L. 2001.



16-1-105. Divisions of code.

16-1-105. Divisions of code. This code is divided into six chapters. Chapter 1 relates to the authority of the department of revenue to administer this code and the powers and functions of the department. Chapter 2 relates to the establishment of agency liquor stores and the keeping and selling of liquors. Chapter 3 relates to the control of liquor, wine, and beer. Chapter 4 relates to license administration. Chapter 5, now repealed, related to identification cards. Chapter 6 relates to enforcement.

History: En. Sec. 3, Ch. 105, L. 1933; re-en. Sec. 2815.62, R.C.M. 1935; Sec. 4-103, R.C.M. 1947; amd. and redes. 4-1-105 by Sec. 2, Ch. 387, L. 1975; R.C.M. 1947, 4-1-105; amd. Sec. 3, Ch. 68, L. 1987; amd. Sec. 53, Ch. 370, L. 1987; amd. Sec. 13, Ch. 530, L. 1995.



16-1-106. Definitions.

16-1-106. Definitions. As used in this code, the following definitions apply: (1) "Agency franchise agreement" means an agreement between the department and a person appointed to sell liquor and table wine as a commission merchant rather than as an employee. (2) "Agency liquor store" means a store operated under an agency franchise agreement in accordance with this code for the purpose of selling liquor at either the posted or the retail price for off-premises consumption. (3) "Alcohol" means ethyl alcohol, also called ethanol, or the hydrated oxide of ethyl. (4) "Alcoholic beverage" means a compound produced and sold for human consumption as a drink that contains more than 0.5% of alcohol by volume. (5) (a) "Beer" means: (i) a malt beverage containing not more than 8.75% of alcohol by volume; or (ii) an alcoholic beverage containing not more than 14% alcohol by volume: (A) that is made by the alcoholic fermentation of an infusion or decoction, or a combination of both, in potable brewing water, of malted cereal grain; and (B) in which the sugars used for fermentation of the alcoholic beverage are at least 75% derived from malted cereal grain measured as a percentage of the total dry weight of the fermentable ingredients. (b) The term does not include a caffeinated or stimulant-enhanced malt beverage. (6) "Beer importer" means a person other than a brewer who imports malt beverages. (7) "Brewer" means a person who produces malt beverages. (8) "Caffeinated or stimulant-enhanced malt beverage" means: (a) a beverage: (i) that is fermented in a manner similar to beer and from which some or all of the fermented alcohol has been removed and replaced with distilled ethyl alcohol; (ii) that contains at least 0.5% of alcohol by volume; (iii) that is treated by processing, filtration, or another method of manufacture that is not generally recognized as a traditional process in the production of beer as described in 27 CFR 25.55; and (iv) to which is added caffeine or other stimulants, including but not limited to guarana, ginseng, and taurine; or (b) a beverage: (i) that contains at least 0.5% of alcohol by volume; (ii) that is treated by processing, filtration, or another method of manufacture that is not generally recognized as a traditional process in the production of beer as described in 27 CFR 25.55; (iii) to which is added a flavor or other ingredient containing alcohol, except for a hop extract; (iv) to which is added caffeine or other stimulants, including but not limited to guarana, ginseng, and taurine; (v) for which the producer is required to file a formula for approval with the United States alcohol and tobacco tax and trade bureau pursuant to 27 CFR 25.55; and (vi) that is not exempt pursuant to 27 CFR 25.55(f). (9) "Community" means: (a) in an incorporated city or town, the area within the incorporated city or town boundaries; (b) in an unincorporated city or area, the area identified by the federal bureau of the census as a community for census purposes; and (c) in a consolidated local government, the area of the consolidated local government not otherwise incorporated. (10) "Department" means the department of revenue, unless otherwise specified, and includes the department of justice with respect to receiving and processing, but not granting or denying, an application under a contract entered into under 16-1-302. (11) "Growler" means any refillable, resealable container complying with federal law. (12) "Hard cider" means an alcoholic beverage that is made from the alcoholic fermentation of the juices of apples or pears and that contains not less than 0.5% of alcohol by volume and not more than 6.9% of alcohol by volume, including but not limited to flavored, sparkling, or carbonated cider. (13) "Immediate family" means a spouse, dependent children, or dependent parents. (14) "Import" means to transfer beer or table wine from outside the state of Montana into the state of Montana. (15) "Liquor" means an alcoholic beverage except beer and table wine. The term includes a caffeinated or stimulant-enhanced malt beverage. (16) "Malt beverage" means an alcoholic beverage made by the fermentation of an infusion or decoction, or a combination of both, in potable brewing water, of malted barley with or without hops or their parts or their products and with or without other malted cereals and with or without the addition of unmalted or prepared cereals, other carbohydrates, or products prepared from carbohydrates and with or without other wholesome products suitable for human food consumption. (17) "Package" means a container or receptacle used for holding an alcoholic beverage. (18) "Posted price" means the wholesale price of liquor for sale to persons who hold liquor licenses as fixed and determined by the department and in addition an excise and license tax as provided in this code. In the case of sacramental wine sold in agency liquor stores, the wholesale price may not exceed the sum of the department's cost to acquire the sacramental wine, the department's current freight rate to agency liquor stores, and a 20% markup. (19) "Proof gallon" means a U.S. gallon of liquor at 60 degrees on the Fahrenheit scale that contains 50% of alcohol by volume. (20) "Public place" means a place, building, or conveyance to which the public has or may be permitted to have access and any place of public resort. (21) "Retail price" means the price established by an agent for the sale of liquor to persons who do not hold liquor licenses. The retail price may not be less than the department's posted price. (22) "Rules" means rules adopted by the department or the department of justice pursuant to this code. (23) "Sacramental wine" means wine that contains more than 0.5% but not more than 24% of alcohol by volume that is manufactured and sold exclusively for use as sacramental wine or for other religious purposes. (24) "Special event", as it relates to an application for a beer and wine special permit, means a short, infrequent, out-of-the-ordinary occurrence, such as a picnic, fair, reception, or sporting contest. (25) "State liquor warehouse" means a building owned or under control of the department for the purpose of receiving, storing, transporting, or selling alcoholic beverages to agency liquor stores. (26) "Storage depot" means a building or structure owned or operated by a brewer at any point in the state of Montana off and away from the premises of a brewery, which building or structure is equipped with refrigeration or cooling apparatus for the storage of beer and from which a brewer may sell or distribute beer as permitted by this code. (27) "Subwarehouse" means a building or structure owned or operated by a licensed beer wholesaler or table wine distributor, located at a site in Montana other than the site of the beer wholesaler's or table wine distributor's warehouse or principal place of business, and used for the receiving, storage, and distribution of beer or table wine as permitted by this code. (28) "Table wine" means wine that contains not more than 16% of alcohol by volume and includes cider. (29) "Table wine distributor" means a person importing into or purchasing in Montana table wine or sacramental wine for sale or resale to retailers licensed in Montana. (30) "Warehouse" means a building or structure located in Montana that is owned or operated by a licensed beer wholesaler or table wine distributor for the receiving, storage, and distribution of beer or table wine as permitted by this code. (31) "Wine" means an alcoholic beverage made from or containing the normal alcoholic fermentation of the juice of sound, ripe fruit or other agricultural products without addition or abstraction, except as may occur in the usual cellar treatment of clarifying and aging, and that contains more than 0.5% but not more than 24% of alcohol by volume. Wine may be ameliorated to correct natural deficiencies, sweetened, and fortified in accordance with applicable federal regulations and the customs and practices of the industry. Other alcoholic beverages not defined in this subsection but made in the manner of wine and labeled and sold as wine in accordance with federal regulations are also wine.

History: Ap.p. Sec. 110, Ch. 387, L. 1975; Sec. 4-1-107, R.C.M. 1947; Ap.p. Sec. 14, Ch. 84, L. 1937; Sec. 4-416, R.C.M. 1947; amd. and redes. 4-2-204 by Sec. 93, Ch. 387, L. 1975; amd. Sec. 3, Ch. 496, L. 1977; Sec. 4-2-204, R.C.M. 1947; R.C.M. 1947, 4-1-107, 4-2-204(part); amd. Sec. 2, I.M. No. 81, app. Nov. 7, 1978; amd. Sec. 2, Ch. 5, L. 1979; amd. Sec. 2, Ch. 699, L. 1979; amd. Sec. 1, Ch. 519, L. 1981; amd. Sec. 1, Ch. 595, L. 1983; amd. Sec. 1, Ch. 16, L. 1985; amd. Sec. 1, Ch. 19, L. 1985; amd. Sec. 1, Ch. 141, L. 1985; amd. Sec. 4, Ch. 68, L. 1987; amd. Sec. 8, Ch. 314, L. 1991; amd. Sec. 1, Ch. 228, L. 1993; amd. Sec. 1, Ch. 414, L. 1993; amd. Sec. 14, Ch. 530, L. 1995; amd. Sec. 86, Ch. 42, L. 1997; amd. Sec. 1, Ch. 399, L. 1997; amd. Sec. 2, Ch. 110, L. 2003; amd. Sec. 1, Ch. 369, L. 2003; amd. Sec. 1, Ch. 101, L. 2009; amd. Sec. 2, Ch. 197, L. 2009; amd. Sec. 2, Ch. 414, L. 2009; amd. Sec. 1, Ch. 77, L. 2011; amd. Sec. 1, Ch. 115, L. 2013.






Part 2. Scope of Code and Exemptions

16-1-201. Acts not covered by code.

16-1-201. Acts not covered by code. (1) Nothing in this code prevents any brewer, distiller, or other person, licensed under the provisions of any statute of the United States of America for the manufacture of alcoholic beverages, from having or keeping alcoholic beverages in a place and in the manner authorized by or under any such statute. (2) It is the policy of the state of Montana that the manufacture of alcoholic beverages, including the distillation, rectification, bottling, and processing as these terms are defined under the provisions of the laws of the United States, is authorized and permitted by any brewer, distiller, rectifier, or other person licensed under any provision of any statute of the United States of America in a place and in the manner authorized by or under any statute of the United States. The department may adopt rules that the department considers necessary with respect to the manufacture of alcoholic beverages. The rules may not be inconsistent with this code or with the statutes of the United States of America or regulations issued under the provisions of the Federal Alcohol Administration Act, 27 U.S.C. 201 through 212, inclusive, or regulations issued under the provisions of chapter 51 of the Internal Revenue Code. (3) Nothing in this code prevents: (a) the sale of liquor or table wine by any person to the department; (b) the purchase, importation, and sale of liquor and table wine by the department for the purposes of and in accordance with this code.

History: En. Sec. 35, Ch. 105, L. 1933; re-en. Sec. 2815.94, R.C.M. 1935; amd. Sec. 1, Ch. 67, L. 1965; Sec. 4-140, R.C.M. 1947; amd. and redes. 4-1-202 by Sec. 14, Ch. 387, L. 1975; R.C.M. 1947, 4-1-202; amd. Sec. 5, Ch. 68, L. 1987; amd. Sec. 87, Ch. 42, L. 1997.



16-1-202. Preparations not subject to code.

16-1-202. Preparations not subject to code. (1) Subject to the provisions of this section, nothing in this code, by reason only that a preparation contains alcohol, prevents the manufacture, sale, purchase, or consumption of any: (a) extract, essence, or tincture or other preparation containing alcohol that is prepared according to a formula of the United States Pharmacopoeia or according to a formula approved of by the department; or (b) proprietary or patent medicine prepared according to a formula approved of by the department. (2) The department, if of the opinion that any proprietary or patent medicine, extract, essence, tincture, or preparation that contains alcohol or any other preparation of a solid, semisolid, or liquid nature that contains alcohol can be used or that an extract from the substance can be used as a beverage or as the ingredient of a beverage, may prohibit the retail sale or the possession of the substance for retail sale within the state, except by an agency liquor store or by persons licensed by the department to keep and sell the substance by retail in accordance with this code and the regulations made under this code. (3) The department shall notify the manufacturer or vendor of the proprietary or patent medicine, extract, essence, tincture, or preparation of the prohibition.

History: En. Sec. 36, Ch. 105, L. 1933; re-en. Sec. 2815.95, R.C.M. 1935; Sec. 4-141, R.C.M. 1947; amd. and redes. 4-1-203 by Sec. 15, Ch. 387, L. 1975; R.C.M. 1947, 4-1-203(part); amd. Sec. 88, Ch. 42, L. 1997.



16-1-203. Health professions exemption.

16-1-203. Health professions exemption. A physician, dentist, veterinarian, or pharmacist, acting within the scope of the individual's professional responsibility and license to practice, who prescribes, prepares, or administers alcohol or substances containing alcohol and sells or charges a fee does not violate the prohibitions of this code.

History: En. 4-1-204 by Sec. 111, Ch. 387, L. 1975; R.C.M. 1947, 4-1-204; amd. Sec. 186, Ch. 56, L. 2009.



16-1-204. Licensed hospital or health care facility.

16-1-204. Licensed hospital or health care facility. Any person in charge of an institution regularly conducted as a licensed hospital or health care facility may administer alcoholic beverages purchased by the person to any patient or inmate of the institution and may charge for the alcoholic beverages.

History: En. Sec. 34, Ch. 105, L. 1933; re-en. Sec. 2815.93, R.C.M. 1935; amd. Sec. 9, Ch. 154, L. 1965; Sec. 4-139, R.C.M. 1947; amd. and redes. 4-1-205 by Sec. 13, Ch. 387, L. 1975; R.C.M. 1947, 4-1-205(part); amd. Sec. 6, Ch. 68, L. 1987; amd. Sec. 187, Ch. 56, L. 2009.



16-1-205. Local option.

16-1-205. Local option. The electors of a county may, by approving an initiative as provided under 7-5-131 through 7-5-137, prohibit the sale and consumption of liquor or of all alcoholic beverages within the county. If such initiative is presented to the board of county commissioners, the board may not approve it but shall submit the proposal to the people under Title 7, chapter 5, part 1.

History: En. 4-1-206 by Sec. 112, Ch. 387, L. 1975; R.C.M. 1947, 4-1-206; amd. Sec. 392, Ch. 571, L. 1979; amd. Sec. 13, Ch. 20, L. 1985.






Part 3. Department of Revenue Powers, Duties, and Limitations

16-1-301. Administration of code.

16-1-301. Administration of code. The department shall have the powers and duties to administer the Montana Alcoholic Beverage Code, including the general control, management, and supervision of all agency liquor stores.

History: En. Sec. 4, Ch. 105, L. 1933; re-en. Sec. 2815.63, R.C.M. 1935; amd. Sec. 1, Ch. 30, L. 1937; amd. Sec. 1, Ch. 243, L. 1947; amd. Sec. 1, Ch. 140, L. 1949; amd. Sec. 1, Ch. 183, L. 1951; Sec. 4-107, R.C.M. 1947; amd. and redes. 4-1-301 by Sec. 3, Ch. 387, L. 1975; R.C.M. 1947, 4-1-301; amd. Sec. 15, Ch. 530, L. 1995.



16-1-302. Functions, powers, and duties of department.

16-1-302. Functions, powers, and duties of department. The department has the following functions, duties, and powers: (1) to buy, import, have in its possession for sale, and sell liquors; (2) to control the possession, sale, and delivery of liquors in accordance with the provisions of this code; (3) to determine the municipalities where agency liquor stores are to be established throughout the state and the situation of the stores within these municipalities; (4) to lease, furnish, and equip any building or land required to administer its duties under this code; (5) to buy or lease plants and equipment necessary to administer its duties under this code; (6) to employ the necessary employees required to administer this code and to dismiss them, assign them their title, and define their respective duties and powers and to contract with the department of justice for investigative services and to receive and process, but not grant or deny, applications or to contract for the services of experts and persons engaged in the practice of a profession, if appropriate. If the department contracts for the receipt and processing of an application by the department of justice, the application must state that it is to be filed with the department of justice. (7) to determine the nature, form, and capacity of all packages to be used for containing liquor kept or sold under this code; (8) to grant and issue licenses under this code; (9) to place special restrictions on the use of a particular license, which must be endorsed upon the face of the license, if the special restrictions are made pursuant to a hearing held in connection with the issuance of the license or if the special restrictions are agreed to by the licensee; (10) without limiting or being limited by the foregoing, to do all things necessary to administer this code or rules.

History: En. Sec. 8, Ch. 105, L. 1933; re-en. Sec. 2815.67, R.C.M. 1935; amd. Sec. 3, Ch. 154, L. 1965; Sec. 4-112, R.C.M. 1947; amd. and redes. 4-1-302 by Sec. 5, Ch. 387, L. 1975; R.C.M. 1947, 4-1-302; amd. Sec. 6, Ch. 699, L. 1979; amd. Sec. 3, Ch. 156, L. 1991; amd. Sec. 2, Ch. 414, L. 1993; amd. Sec. 16, Ch. 530, L. 1995; amd. Sec. 3, Ch. 110, L. 2003.



16-1-303. Department rules.

16-1-303. Department rules. (1) The department and the department of justice may make rules not inconsistent with this code necessary to efficiently administer this code. (2) Rules made by the department may include but are not limited to the following: (a) regulating the contractual operation of agency liquor stores and warehouses in which liquor is kept or sold and prescribing the books and records to be kept; (b) prescribing the duties of department employees and regulating their conduct while in the discharge of their duties; (c) governing the purchase of liquor and the furnishing of liquor to agency liquor stores; (d) determining the classes, varieties, and brands of liquor to be available for distribution from the state liquor warehouse; (e) prescribing the minimum hours during which agency liquor stores must be open for the sale of alcoholic beverages; (f) providing for the issuing and distributing of price lists showing the price to be paid by purchasers for each class, variety, or brand of liquor kept for sale; (g) prescribing forms to be used for the purpose of this code or the rules and the terms and conditions for permits and licenses issued and granted under this code; (h) prescribing the form of records of purchase of liquor and the reports to be made to the department and providing for inspection of the records; (i) prescribing the manner of giving and serving notices required by this code or the rules; (j) prescribing the fees payable for permits and licenses issued under this code for which fees are not prescribed in this code and prescribing the fees for anything done or permitted to be done under the rules; (k) prescribing, subject to the provisions of this code, the conditions and qualifications necessary for the obtaining of alcoholic beverage licenses and the books and records to be kept and the returns to be made by the licensees; (l) specifying and describing the place and the manner in which alcoholic beverages may be lawfully kept or stored; (m) specifying and regulating the time when and the manner by which vendors and brewers may deliver alcoholic beverages under this code and the time when and the manner by which alcoholic beverages, under this code, may be lawfully conveyed or carried; (n) governing the conduct, management, and equipment of any premises licensed to sell alcoholic beverages under this code; (o) providing for the imposition and collection of taxes and making rules respecting returns, accounting, and payment of the taxes to the department. (3) The department of justice may adopt rules to administer and implement its responsibilities under this title, including but not limited to rules providing for the inspection of licensed premises or premises where the sale of liquor has been proposed. (4) Whenever this code provides that an act may be done if authorized by rules, the department, subject to the restrictions in subsection (1), may make rules respecting the act. (5) The department shall use the negotiated rulemaking procedures contained in Title 2, chapter 5, for the purpose of adoption of rules related to the operation of agency liquor stores. However, the department may not be required to pay any expenses of the participants or of any persons engaged in the rulemaking process as provided for in 2-5-110.

History: En. Sec. 9, Ch. 105, L. 1933; re-en. Sec. 2815.68, R.C.M. 1935; amd. Sec. 1, Ch. 43, L. 1965; amd. Sec. 1, Ch. 154, L. 1965; Sec. 4-113, R.C.M. 1947; amd. and redes. 4-1-303 by Sec. 6, Ch. 387, L. 1975; R.C.M. 1947, 4-1-303; amd. Sec. 7, Ch. 699, L. 1979; amd. Sec. 1, Ch. 47, L. 1983; amd. Sec. 7, Ch. 68, L. 1987; amd. Sec. 3, Ch. 414, L. 1993; amd. Sec. 17, Ch. 530, L. 1995.



16-1-304. Prohibited acts.

16-1-304. Prohibited acts. (1) An employee of the department involved in the operation of the state liquor warehouse, the issuance of licenses, or the collection of alcoholic beverages taxes or an employee of the department of justice directly involved with license applications or the investigation of matters concerning the manufacture, sale, and distribution of alcoholic beverages may not be directly or indirectly interested or engaged in any other business or undertaking dealing in liquor, whether as owner, part owner, partner, member of a syndicate, shareholder, agent, or employee for the employee's own benefit or in a fiduciary capacity for some other person. (2) An employee of the state, a state agent, or any person having any ownership interest in an agency liquor store may not solicit or receive, directly or indirectly, any commission, remuneration, gift, or other thing tangible or intangible of value from any person or corporation selling or offering liquor for sale to the state pursuant to this code. (3) A person selling or offering for sale to or purchasing liquor from the state may not directly or indirectly offer to pay any commission, profit, or remuneration or make any gift to any employee of the state, any state agent, or any person having any ownership interest in an agency liquor store or to anyone on behalf of an employee. (4) The prohibition contained in subsection (3) does not prohibit the state from receiving samples of liquor for the purpose of chemical testing, subject to the following limitations: (a) Each manufacturer, distiller, compounder, rectifier, importer, or wholesale distributor or any other person, firm, or corporation proposing to sell any liquor to the state of Montana shall submit, without cost to the state prior to the original purchase, an analysis of each brand and may submit a representative sample not exceeding 25 fluid ounces of the merchandise to the state. (b) When a brand of liquor has been accepted for testing by the state, the state shall forward the sample, unopened and in its entirety, to a qualified chemical laboratory for analysis. (c) The state shall maintain written records of all samples received. The records must show the brand name, amount and from whom received, date received, the laboratory or chemist to whom forwarded, the state's action on the brand, and the person to whom delivered or other final disposition of the sample. (5) Liquor may not be withdrawn from the regular warehouse inventory or from the agency liquor stores for any purpose other than sale to persons who hold liquor licenses at the posted price and sale to the consumer at the retail price established by the agent or for destroying damaged or defective merchandise. The state shall maintain a written record including the type, brand, container size, number of bottles or other units, signatures of witnesses, and method of destruction or other disposition of damaged or defective warehouse merchandise. (6) The state may not require a company that manufactured, distilled, rectified, bottled, or processed and sold less than 200,000 proof gallons of liquor nationwide in the previous calendar year to maintain minimum amounts of liquor in the state warehouse while the distiller retains ownership of the product.

History: En. Sec. 48, Ch. 105, L. 1933; re-en. Sec. 2815.107, R.C.M. 1935; amd. Sec. 1, Ch. 144, L. 1965; amd. Sec. 1, Ch. 72, L. 1971; Sec. 4-153, R.C.M. 1947; amd. and redes. 4-1-304 by Sec. 18, Ch. 387, L. 1975; amd. Sec. 1, Ch. 496, L. 1977; R.C.M. 1947, 4-1-304; amd. Sec. 8, Ch. 699, L. 1979; amd. Sec. 1, Ch. 766, L. 1991; amd. Sec. 4, Ch. 414, L. 1993; amd. Sec. 18, Ch. 530, L. 1995; amd. Sec. 4, Ch. 110, L. 2003.



16-1-305. Title to property and moneys -- administrative expenses.

16-1-305. Title to property and moneys -- administrative expenses. All property, whether real or personal, all moneys acquired, administered, possessed, or received by the department, and all profits earned in the administration of this code shall be the property of the state. All expenses, debts, and liabilities incurred by the department in connection with the administration of this code shall be paid by the department from the moneys received by the department under such administration.

History: En. Sec. 91, Ch. 105, L. 1933; re-en. Sec. 2815.151, R.C.M. 1935; Sec. 4-226, R.C.M. 1947; amd. and redes. 4-1-306 by Sec. 40, Ch. 387, L. 1975; R.C.M. 1947, 4-1-306.



16-1-306. Revenue to be paid to state treasurer.

16-1-306. Revenue to be paid to state treasurer. Except as provided in 16-1-404, 16-1-406, and 16-1-411, all fees, charges, taxes, and revenue collected by or under authority of the department must, in accordance with the provisions of 17-2-124, be deposited to the credit of the state general fund.

History: En. Sec. 49, Ch. 106, L. 1933; amd. Sec. 17, Ch. 46, Ex. L. 1933; amd. Sec. 20B, Ch. 109, L. 1935; re-en. Sec. 2815.50, R.C.M. 1935; amd. Sec. 9, Ch. 14, L. 1941; amd. Sec. 1, Ch. 121, L. 1949; amd. Sec. 20, Ch. 249, L. 1967; amd. Sec. 3, Ch. 296, L. 1969; amd. Sec. 3, Ch. 421, L. 1971; Sec. 4-347, R.C.M. 1947; amd. and redes. 4-1-407 by Sec. 72, Ch. 387, L. 1975; amd. Sec. 1, Ch. 286, L. 1977; R.C.M. 1947, 4-1-407; amd. Sec. 54, Ch. 370, L. 1987; amd. Sec. 20, Ch. 455, L. 1993; amd. Sec. 23, Ch. 18, L. 1995; amd. Sec. 13, Ch. 422, L. 1997; amd. Sec. 18, Ch. 475, L. 2007; amd. Sec. 36, Ch. 2, L. 2009.






Part 4. Taxation of Alcoholic Beverages

16-1-401. Liquor excise tax.

16-1-401. Liquor excise tax. (1) Except as provided in subsection (3), the department shall collect at the time of the sale and delivery of any liquor as authorized under any provision of the laws of the state of Montana an excise tax at a rate that is the percent of the retail selling price determined in accordance with the following schedule based on all liquor sold and delivered in the state by a company that manufactured, distilled, rectified, bottled, or processed the liquor and sold the specified number of proof gallons of liquor nationwide in the calendar year preceding imposition of the tax pursuant to this section: Nationwide productionTax rate Less than 20,000 proof gallons3% 20,000 to 50,000 proof gallons8% 50,001 to 200,000 proof gallons13.8% Over 200,000 proof gallons16% (2) The department shall retain the amount of the excise tax received in a separate account and shall, in accordance with the provisions of 17-2-124, deposit, to the credit of the general fund, the amount collected and received not later than the 10th day of each month. (3) The following are exempt from the tax imposed by this section: (a) flavors and other nonbeverage ingredients containing alcohol that are imported or purchased by a brewery under conditions set by the department as provided in 16-3-214; and (b) necessary distilled spirits imported in bulk for use by a distillery or microdistillery under conditions set by the department as provided in 16-4-311 and 16-4-312.

History: En. Sec. 15, Ch. 84, L. 1937; amd. Sec. 1, Ch. 41, L. 1939; amd. Sec. 1, Ch. 180, L. 1957; Approved at referendum, Nov. 4, 1958; Sec. 4-417, R.C.M. 1947; amd. and redes. 4-1-403 by Sec. 94, Ch. 387, L. 1975; R.C.M. 1947, 4-1-403; amd. Sec. 1, Ch. 690, L. 1985; amd. Sec. 21, Ch. 455, L. 1993; amd. Sec. 24, Ch. 18, L. 1995; amd. Sec. 19, Ch. 475, L. 2007; amd. Sec. 1, Ch. 259, L. 2009; amd. Sec. 1, Ch. 277, L. 2011.



16-1-402. Payment of excise tax by carriers.

16-1-402. Payment of excise tax by carriers. (1) Every airline or railroad operating in the state of Montana and selling liquor purchased outside this state for consumption within this state shall pay to the department the excise taxes and state markup that would be applicable to the liquor if purchased from an agency liquor store. (2) The amount of excise taxes and state markup payable must be determined by multiplying the following factors: (a) the average liquor used per departure; (b) the number of departures from Montana on which liquor is served; (c) the ratio of Montana revenue passenger miles to system revenue passenger miles; and (d) the applicable excise tax and state markup rates. (3) From the product, the carrier shall subtract the amount of excise taxes and state markup on purchases of liquor made within this state.

History: En. 4-4-110 by Sec. 115, Ch. 387, L. 1975; R.C.M. 1947, 4-4-110; amd. Sec. 19, Ch. 530, L. 1995.



16-1-403. Excise tax accounting methods -- report forms -- penalty and interest.

16-1-403. Excise tax accounting methods -- report forms -- penalty and interest. (1) Any carrier aggrieved by the application of the method provided in 16-1-402 may petition the department for use of an alternate method. If the department finds that the application of the method will be unjust to the carrier, it may allow the use of the method petitioned for by the carrier or may use another method that fairly reflects the liquor purchased outside this state and served for consumption within this state. (2) (a) The department shall prescribe report forms that must be used by the carriers in reporting their sales and computing their liability for excise taxes and markup. Report forms must be filed and payment of excise taxes and state markup must be made on a quarterly basis. The filing of report forms and payment of excise taxes and state markup must be made not later than the last day of the month immediately following the close of each quarterly period. (b) A person who fails to file a required report form or to pay the excise taxes or state markup due under this part is subject to the penalty and interest provisions of 15-1-216.

History: En. 4-4-111 by Sec. 116, Ch. 387, L. 1975; R.C.M. 1947, 4-4-111; amd. Sec. 3, Ch. 5, L. 1979; amd. Sec. 47, Ch. 427, L. 1999.



16-1-404. License tax on liquor -- amount -- distribution of proceeds.

16-1-404. License tax on liquor -- amount -- distribution of proceeds. (1) Except as provided in subsection (4), the department shall collect at the time of sale and delivery of any liquor under any provisions of the laws of the state of Montana a license tax of: (a) 10% of the retail selling price on all liquor sold and delivered in the state by a company that manufactured, distilled, rectified, bottled, or processed and that sold more than 200,000 proof gallons of liquor nationwide in the calendar year preceding imposition of the tax pursuant to this section; (b) 8.6% of the retail selling price on all liquor sold and delivered in the state by a company that manufactured, distilled, rectified, bottled, or processed and that sold more than 50,000 proof gallons but not more than 200,000 proof gallons of liquor nationwide in the calendar year preceding imposition of the tax pursuant to this section; (c) 2% of the retail selling price on all liquor sold and delivered in the state by a company that manufactured, distilled, rectified, bottled, or processed and that sold not more than 50,000 proof gallons of liquor nationwide in the calendar year preceding imposition of the tax pursuant to this section. (2) The license tax must be charged and collected on all liquor produced in or brought into the state and taxed by the department. The retail selling price must be computed by adding to the cost of the liquor the state markup as designated by the department. The license tax must be figured in the same manner as the state excise tax and is in addition to the state excise tax. The department shall retain in a separate account the amount of the license tax received. The department, in accordance with the provisions of 17-2-124, shall allocate the revenue as follows: (a) Thirty-four and one-half percent is allocated to the state general fund. (b) Sixty-five and one-half percent must be deposited in the state special revenue fund to the credit of the department of public health and human services for the treatment, rehabilitation, and prevention of alcoholism and chemical dependency. (3) The license tax proceeds that are allocated to the department of public health and human services for the treatment, rehabilitation, and prevention of alcoholism and chemical dependency must be credited quarterly to the department of public health and human services. The legislature may appropriate a portion of the license tax proceeds to support alcohol and chemical dependency programs. The remainder must be distributed as provided in 53-24-206. (4) The following are exempt from the tax and markup imposed by this section: (a) flavors and other nonbeverage ingredients containing alcohol that are imported or purchased by a brewery under conditions set by the department as provided in 16-3-214; and (b) necessary distilled spirits imported in bulk for use by a distillery or microdistillery under conditions set by the department as provided in 16-4-311 and 16-4-312.

History: En. Sec. 1, Ch. 217, L. 1957; amd. Sec. 1, Ch. 153, L. 1969; amd. Sec. 17, Ch. 302, L. 1974; Sec. 4-240, R.C.M. 1947; amd. and redes. 4-1-401 by Sec. 44, Ch. 387, L. 1975; amd. Sec. 8, Ch. 414, L. 1977; R.C.M. 1947, 4-1-401; amd. Sec. 6, Ch. 711, L. 1979; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 2, Ch. 690, L. 1985; amd. Sec. 13, Ch. 703, L. 1985; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 22, Ch. 455, L. 1993; amd. Sec. 25, Ch. 18, L. 1995; amd. Sec. 51, Ch. 546, L. 1995; amd. Sec. 14, Ch. 422, L. 1997; amd. Sec. 9, Ch. 389, L. 1999; amd. Sec. 1, Ch. 470, L. 2001; amd. Sec. 104, Ch. 574, L. 2001; amd. Sec. 4, Ch. 591, L. 2005; amd. Sec. 20, Ch. 475, L. 2007; amd. Sec. 2, Ch. 277, L. 2011.



16-1-405. Repealed.

16-1-405. Repealed. Sec. 123, Ch. 2, L. 2009.

History: En. Sec. 2, Ch. 217, L. 1957; Sec. 4-241, R.C.M. 1947; redes. 4-1-402 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-1-402; amd. Sec. 8, Ch. 68, L. 1987.



16-1-406. Taxes on beer.

16-1-406. Taxes on beer. (1) (a) A tax is imposed on each barrel of 31 gallons of beer sold in Montana by a wholesaler. A barrel of beer equals 31 gallons. The tax is based upon the total number of barrels of beer produced by a brewer in a year. A brewer who produces less than 20,000 barrels of beer a year is taxed on the following increments of production: (i) up to 5,000 barrels, $1.30; (ii) 5,001 barrels to 10,000 barrels, $2.30; and (iii) 10,001 barrels to 20,000 barrels, $3.30. (b) The tax on beer sold for a brewer who produces over 20,000 barrels is $4.30. (2) The tax imposed pursuant to subsection (1) is due at the end of each month from the wholesaler upon beer sold by the wholesaler during that month. The department shall compute the tax due on beer sold in containers other than barrels or in barrels of more or less capacity than 31 gallons. (3) Each quarter, in accordance with the provisions of 17-2-124, of the tax collected pursuant to subsection (1), an amount equal to: (a) 23.26% must be deposited in the state treasury to the credit of the department of public health and human services for the treatment, rehabilitation, and prevention of alcoholism and chemical dependency; and (b) the balance must be deposited in the state general fund.

History: En. Sec. 20, Ch. 106, L. 1933; amd. Sec. 8, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.29, R.C.M. 1935; amd. Sec. 2, Ch. 135, L. 1959; amd. Sec. 2, Ch. 296, L. 1969; amd. Sec. 2, Ch. 421, L. 1971; amd. Sec. 18, Ch. 302, L. 1974; Sec. 4-324, R.C.M. 1947; redes. 4-1-404 by Sec. 120, Ch. 387, L. 1975; amd. Sec. 9, Ch. 414, L. 1977; R.C.M. 1947, 4-1-404(part); amd. Sec. 1, Ch. 172, L. 1987; amd. Sec. 15, Ch. 422, L. 1997; amd. Sec. 1, Ch. 405, L. 2001; amd. Sec. 2, Ch. 470, L. 2001; amd. Secs. 105, 255(7), Ch. 574, L. 2001; amd. Sec. 21, Ch. 475, L. 2007.



16-1-407. Repealed.

16-1-407. Repealed. Sec. 3, Ch. 172, L. 1987.

History: En. 4-1-405 by Sec. 113, Ch. 387, L. 1975; R.C.M. 1947, 4-1-405.



16-1-408. Repealed.

16-1-408. Repealed. Sec. 66, Ch. 422, L. 1997.

History: En. Sec. 20, Ch. 106, L. 1933; amd. Sec. 8, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.29, R.C.M. 1935; amd. Sec. 2, Ch. 135, L. 1959; amd. Sec. 2, Ch. 296, L. 1969; amd. Sec. 2, Ch. 421, L. 1971; amd. Sec. 18, Ch. 302, L. 1974; Sec. 4-324, R.C.M. 1947; redes. 4-1-404 by Sec. 120, Ch. 387, L. 1975; amd. Sec. 9, Ch. 414, L. 1977; R.C.M. 1947, 4-1-404(part); amd. Sec. 1, Ch. 721, L. 1985; amd. Sec. 2, Ch. 172, L. 1987; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 23, Ch. 455, L. 1993; amd. Sec. 26, Ch. 18, L. 1995; amd. Sec. 52, Ch. 546, L. 1995.



16-1-409. Failure to make beer tax returns -- penalties and interest.

16-1-409. Failure to make beer tax returns -- penalties and interest. (1) If a brewer or wholesaler subject to the payment of the tax provided for in 16-1-406 fails to make any return required by this code or fails to make payment of the tax within the time provided in this part, the department shall, after the time has expired, determine and fix the amount of tax due the state from the delinquent brewer or wholesaler. (2) The department shall then proceed to collect the tax with penalties and interest. Upon request of the department, the attorney general shall prosecute in any court of competent jurisdiction an action to collect the tax. (3) If all or part of the tax imposed upon a brewer or wholesaler by this part is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. The resulting lien has precedence over any other claim, lien, or demand filed or recorded after the warrant is issued. (4) An action may not be maintained to enjoin the collection of the tax or any part of the tax. (5) Any tax owed by a brewer or wholesaler under this code not paid within the time provided is delinquent, and penalty and interest must be added to the delinquent tax as provided in 15-1-216. (6) A brewer or wholesaler who fails, neglects, or refuses to make the return to the department provided for in 16-3-211 or 16-3-231 or refuses to allow the examination as provided for in 16-3-211 or 16-3-231 or fails to make an accurate return according to the manner prescribed is guilty of a misdemeanor and upon conviction shall be fined in an amount not exceeding $1,000.

History: (1) thru (6)En. Sec. 3, Ch. 220, L. 1939; Sec. 4-325, R.C.M. 1947; amd. and redes. 4-3-217 by Sec. 60, Ch. 387, L. 1975; Sec. 4-3-217, R.C.M. 1947; (7)En. Sec. 16, Ch. 106, L. 1933; re-en. Sec. 2815.25, R.C.M. 1935; amd. Sec. 2, Ch. 220, L. 1939; Sec. 4-320, R.C.M. 1947; amd. and redes. 4-6-403 by Sec. 58, Ch. 387, L. 1975; Sec. 4-6-403, R.C.M. 1947; R.C.M. 1947, 4-3-217, 4-6-403; amd. Sec. 40, Ch. 439, L. 1981; amd. Sec. 19, Ch. 83, L. 1989; amd. Sec. 16, Ch. 422, L. 1997; amd. Sec. 48, Ch. 427, L. 1999.



16-1-410. Repealed.

16-1-410. Repealed. Sec. 66, Ch. 422, L. 1997.

History: En. 4-347.1 by Sec. 4, Ch. 421, L. 1971; Sec. 4-347.1, R.C.M. 1947; amd. and redes. 4-1-408 by Sec. 73, Ch. 387, L. 1975; R.C.M. 1947, 4-1-408; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 14, Ch. 703, L. 1985; amd. Sec. 20, Ch. 83, L. 1989; amd. Sec. 23, Ch. 15, Sp. L. July 1992; amd. Sec. 1, Ch. 60, L. 1993; amd. Sec. 24, Ch. 455, L. 1993; amd. Sec. 27, Ch. 18, L. 1995.



16-1-411. Tax on wine and hard cider -- penalty and interest.

16-1-411. Tax on wine and hard cider -- penalty and interest. (1) (a) A tax of 27 cents per liter is imposed on sacramental wine and table wine, except hard cider, imported by a table wine distributor or the department and on table wine shipped directly by a winery with a direct shipment endorsement. (b) A tax of 3.7 cents per liter is imposed on hard cider imported by a table wine distributor or the department. (2) The tax imposed in subsection (1) must be paid by the winery with a direct shipment endorsement or a table wine distributor by the 15th day of the month following shipment by the winery with the direct shipment endorsement or sale of the sacramental wine, table wine, or hard cider from the table wine distributor's warehouse. Failure to file a tax return or failure to pay the tax required by this section subjects the winery with the direct shipment endorsement or the table wine distributor to the penalties and interest provided for in 15-1-216. (3) The tax paid by a winery with a direct shipment endorsement or by a table wine distributor in accordance with subsection (2) must, in accordance with the provisions of 17-2-124, be distributed as follows: (a) 69% to the state general fund; and (b) 31% to the state special revenue fund to the credit of the department of public health and human services for the treatment, rehabilitation, and prevention of alcoholism and chemical dependency. (4) The tax computed and paid in accordance with this section is the only tax imposed by the state or any of its subdivisions, including cities and towns. (5) For purposes of this section, "table wine" has the meaning assigned in 16-1-106, but does not include hard cider.

History: En. Sec. 9, I.M. No. 81, app. Nov. 7, 1978; amd. Sec. 5, Ch. 699, L. 1979; amd. Sec. 1, Ch. 219, L. 1981; amd. Sec. 1, Ch. 241, L. 1981; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 15, Ch. 703, L. 1985; amd. Sec. 2, Ch. 721, L. 1985; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 24, Ch. 15, Sp. L. July 1992; amd. Sec. 2, Ch. 60, L. 1993; amd. Sec. 25, Ch. 455, L. 1993; amd. Sec. 28, Ch. 18, L. 1995; amd. Sec. 53, Ch. 546, L. 1995; amd. Sec. 2, Ch. 399, L. 1997; amd. Sec. 49, Ch. 427, L. 1999; amd. Sec. 3, Ch. 470, L. 2001; amd. Sec. 106, Ch. 574, L. 2001; amd. Sec. 22, Ch. 475, L. 2007; amd. Sec. 2, Ch. 115, L. 2013; amd. Sec. 4, Ch. 184, L. 2013.



16-1-412. through reserved.

16-1-412 through 16-1-420 reserved.



16-1-421. Terminated.

16-1-421. Terminated. Sec. 39, Ch. 15, Sp. L. July 1992.

History: En. Sec. 20, Ch. 15, Sp. L. July 1992; amd. Sec. 26, Ch. 455, L. 1993.



16-1-422. Terminated.

16-1-422. Terminated. Sec. 39, Ch. 15, Sp. L. July 1992.

History: En. Sec. 21, Ch. 15, Sp. L. July 1992; amd. Sec. 27, Ch. 455, L. 1993.



16-1-423. Terminated.

16-1-423. Terminated. Sec. 39, Ch. 15, Sp. L. July 1992.

History: En. Sec. 22, Ch. 15, Sp. L. July 1992; amd. Sec. 28, Ch. 455, L. 1993.



16-1-424. Distillery -- reporting -- tax payment -- penalties.

16-1-424. Distillery -- reporting -- tax payment -- penalties. (1) Except as provided in subsection (9), a distillery licensed to do business in this state under 16-4-311 shall, on or before the 15th day of each month, in the manner and form prescribed by the department, make an exact return to the department reporting the total amount of liquor samples provided with or without charge at the distillery in the previous month. The department may at any time make an examination of the distillery's books and of the premises and may otherwise check the accuracy of the return. (2) The taxes imposed pursuant to 16-1-401 and 16-1-404 upon a distillery licensed under 16-4-311 are due on or before the 15th day of each month from the distiller for liquor sold during the previous month. The department shall adopt rules and provide forms for the proper allocation of taxes. (3) If a distiller subject to the payment of the taxes provided for in 16-1-401 and 16-1-404 fails to make any return required by this code or fails to make payment of the taxes within the time provided in this part, the department shall, after the time has expired, determine and fix the amount of taxes due the state from the delinquent distiller. (4) The department shall then proceed to collect the tax with penalties and interest. Upon request of the department, the attorney general shall prosecute in any court of competent jurisdiction an action to collect the tax. (5) If all or part of the tax imposed upon a distillery by this part is not paid when due, the department may issue a warrant for distraint as provided in Title 15, chapter 1, part 7. The resulting lien has precedence over any other claim, lien, or demand filed or recorded after the warrant is issued. (6) An action may not be maintained to enjoin the collection of the tax or any part of the tax. (7) Any tax owed by a distiller under this code that is not paid within the time provided is delinquent, and penalty and interest must be added to the delinquent tax as provided in 15-1-216. (8) Except as provided in subsection (9), a distiller who fails, neglects, or refuses to make the return to the department provided for in this section, refuses to allow the examinations as provided for in this section, or fails to make an accurate return in the manner prescribed is guilty of a misdemeanor and upon conviction shall be fined an amount not exceeding $1,000. (9) A distillery for which the tax is less than $10 a month from the sale of samples is not required to file a return or pay the tax for that month under this section.

History: En. Sec. 7, Ch. 591, L. 2005.









CHAPTER 2. LIQUOR STORES

Part 1. Operation of Stores

16-2-101. Establishment and closure of agency liquor stores -- agency franchise agreement -- kinds and prices of liquor.

16-2-101. Establishment and closure of agency liquor stores -- agency franchise agreement -- kinds and prices of liquor. (1) The department shall enter into agency franchise agreements to operate agency liquor stores as the department finds feasible for the wholesale and retail sale of liquor. (2) (a) The department may from time to time fix the posted prices at which the various classes, varieties, and brands of liquor may be sold, and the posted prices must be the same at all agency liquor stores. (b) (i) The department shall supply from the state liquor warehouse to agency liquor stores the various classes, varieties, and brands of liquor for resale at the state posted price to persons who hold liquor licenses and to all other persons at the retail price established by the agent. (ii) (A) According to the ordering and delivery schedule set by the department, an agency liquor store may place a liquor order with the department at its state liquor warehouse in the manner to be established by the department. (B) The agency liquor store's purchase price is the department's posted price less the agency liquor store's commission rate and less the agency liquor store's weighted average discount ratio. For purposes of this subsection (2)(b)(ii)(B), for agency liquor stores or employee-operated state liquor stores that were operating on June 30, 1994, the weighted average discount ratio is the ratio between an agency liquor store's or the employee-operated state liquor store's full case discount sales divided by the agency liquor store's or employee-operated state liquor store's gross sales, based on fiscal year 1994 reported sales, times the state discount rate for case lot sales, as provided in 16-2-201, divided by the state discount rate for full case lot sales in effect on June 30, 1994. For all other stores that are placed in service after June 30, 1994, the weighted average discount ratio is the average ratio in fiscal year 1994 for similar sized stores for 1 year of operation. The weighted average discount ratio must be computed on the store's first 12 months of operation. (C) All liquor purchased from the state liquor warehouse by an agency liquor store must be paid for within 60 days of the date on which the department invoices the liquor to the agency liquor store. (c) An agency liquor store may sell table wine at retail for off-premises consumption. (3) Agency liquor stores may not be located in or adjacent to grocery stores in communities with populations over 3,000. (4) (a) Agency liquor stores must receive commissions payable as follows: (i) (A) a 10% commission for agencies in communities with less than 3,000 in population, unless adjusted pursuant to subsection (6); or (B) a commission established by competitive bidding unless adjusted pursuant to subsection (6) for agencies in communities with 3,000 or more in population; plus (ii) for agency liquor stores operating under a renewed franchise agreement or that have been operated for at least 3 years under an original franchise agreement, a percentage based upon the total annual dollar volume of sales in the previous fiscal year, as follows: (A) for agency liquor stores with a volume of sales of $560,000 or more, 0.875% beginning July 1, 2009; (B) for agency liquor stores with a volume of sales of less than $560,000, 1.5% beginning July 1, 2009; or (C) for a city with more than one agency liquor store, in lieu of the addition to a commission increase provided in subsection (4)(a)(ii)(A) or (4)(a)(ii)(B), for each agency liquor store in the city, an addition to its commission rate equal to the increase granted the agency liquor store with the lowest commission rate. (b) The department shall by April 1 of each year determine the dollar values of sales volumes in subsections (4)(a)(ii)(A) and (4)(a)(ii)(B) by using an inflation factor based on the change in the cost of liquor to agency liquor stores during the prior calendar year. The department shall establish the method of determining the inflation factor by rule using a liquor-specific base such as the annual change in the cost per case of the 25 items with the highest sales volume for a calendar year or another appropriate method of measuring the change in liquor prices. (5) An agency franchise agreement must: (a) be effective for a 10-year period and must be renewed at the existing commission rate for additional 10-year periods if the requirements of the agency franchise agreement have been satisfactorily performed; (b) require the agent to maintain comprehensive general liability insurance and liquor liability insurance throughout the term of the agency franchise agreement in an amount established by the department of administration. The insurance policy must: (i) declare the department as an additional insured; and (ii) hold the state harmless and agree to defend and indemnify the state in a cause of action arising from or in connection with the agent's negligent acts or activities in the execution and performance of the agency franchise agreement. (c) provide that upon termination by the department for cause or upon mutual termination, the agent is liable for any outstanding liquor purchase invoices. If payment is not made within the appropriate time, the department may immediately repossess all liquor inventory, wherever located. (d) specify the reasonable service and space requirements that the agent will provide throughout the term of the agency franchise agreement. (6) (a) The commission percentage that the department pays the agent under subsection (4)(a) may be reviewed every 3 years at the request of either party. If the agent concurs, the department may adjust the commission percentage to be paid during the remaining term of the agency franchise agreement or until the next time the commission percentage is reviewed, if that is sooner than the term of the agency franchise agreement, to a commission percentage that is equal to the average commission percentage being paid agents with similar sales volumes if: (i) the agent's commission percentage is less than the average; and (ii) all the requirements of the agency franchise agreement have been satisfactorily performed. (b) The adjusted commission percentage determined under subsection (6)(a) may be greater than the average commission paid agents with similar sales volume: (i) if the agent demonstrates that: (A) the agent has experienced cost increases that are beyond the agent's control, including but not limited to increases in the federally established minimum wage or escalation in prevailing rent; and (B) the average commission percentage is insufficient to yield net income commensurate with net income experienced before the cost increases occurred; and (ii) if the department demonstrates that it is unable to indicate adjustments in the requirements specified in the agent's franchise agreement that will eliminate the impact of cost increases. (7) The liability insurance requirement may be reviewed every 3 years at the request of either the agent or the department. If the agent concurs, the department may adjust the requirements to be effective during the remaining term of the agency franchise agreement if the adjustments adequately protect the state from risks associated with the agent's negligent acts or activities in the execution and performance of the agency franchise agreement. The amount of liability insurance coverage may not be less than the minimum requirements of the department of administration. (8) (a) The department may terminate an agency franchise agreement if the agent has not satisfactorily performed the requirements of the agency franchise agreement because the agent: (i) charges retail prices that are less than the department's posted price for liquor, sells liquor to persons who hold liquor licenses at less than the posted price, or sells liquor at case discounts greater than the discount provided for in 16-2-201 to persons who hold liquor licenses; (ii) fails to maintain sufficient liability insurance; (iii) has not maintained a quantity and variety of product available for sale commensurate with demand, delivery cycle, repayment schedule, mixed case shipments from the department, and the ability to purchase special orders; (iv) at an agency liquor store located 35 miles or more from the nearest agency liquor store, has operated the agency liquor store in a manner that makes the premises unsanitary or inaccessible for the purpose of making purchases of liquor; or (v) fails to comply with the express terms of the agency franchise agreement. (b) The department shall give an agent 30 days' notice of its intent to terminate the agency franchise agreement for cause and specify the unmet requirements. The agent may contest the termination and request a hearing within 30 days of the date of notice. If a hearing is requested, the department shall suspend its termination order until after a final decision has been made pursuant to the Montana Administrative Procedure Act. (c) In the case of failure to make timely payments to the department for liquor purchased, the department may terminate the agency franchise agreement and immediately repossess any liquor purchased and in the possession of the agent. If an agency franchise agreement is terminated, the agent may contest the termination and request a hearing within 30 days of the department's repossession of the liquor. The agency liquor store shall remain closed until a final decision has been reached following a hearing held pursuant to the Montana Administrative Procedure Act. (9) An agency franchise agreement may be terminated upon mutual agreement by the agent and the department. (10) An agent may assign an agency franchise agreement to a person who, upon approval of the department, is named agent in the agency franchise agreement, with the rights, privileges, and responsibilities of the original agent for the remaining term of the agency franchise agreement. The agent shall notify the department of an intent to assign the agency franchise agreement 60 days before the intended effective date of the assignment. The department may not unreasonably withhold approval of an assignment request. (11) A person or entity may not hold an ownership interest in more than one agency liquor store. (12) The department shall maintain sufficient inventory in the state warehouse in order to meet a monthly service level of at least 97%.

History: En. Sec. 10, Ch. 105, L. 1933; re-en. Sec. 2815.69, R.C.M. 1935; amd. Sec. 4, Ch. 30, L. 1937; amd. Sec. 1, Ch. 237, L. 1947; amd. Sec. 1, Ch. 162, L. 1949; amd. Sec. 1, Ch. 62, L. 1971; Sec. 4-114, R.C.M. 1947; amd. and redes. 4-2-101 by Sec. 7, Ch. 387, L. 1975; R.C.M. 1947, 4-2-101(part); amd. Sec. 1, Ch. 157, L. 1979; amd. Sec. 1, Ch. 2, Sp. L. March 1986; amd. Sec. 9, Ch. 68, L. 1987; amd. Sec. 1, Ch. 648, L. 1987; amd. Sec. 2, Ch. 228, L. 1993; amd. Sec. 20, Ch. 530, L. 1995; amd. Sec. 89, Ch. 42, L. 1997; amd. Sec. 1, Ch. 508, L. 2001; amd. Sec. 15, Ch. 44, L. 2007; amd. Sec. 1, Ch. 391, L. 2009.



16-2-102. Repealed.

16-2-102. Repealed. Sec. 4, Ch. 47, L. 1983.

History: En. Sec. 14, Ch. 105, L. 1933; re-en. Sec. 2815.73, R.C.M. 1935; Sec. 4-119, R.C.M. 1947; redes. 4-2-102 by Sec. 120, Ch. 387, L. 1975; amd. Sec. 2, Ch. 496, L. 1977; R.C.M. 1947, 4-2-102.



16-2-103. Duplicate invoices of sales required.

16-2-103. Duplicate invoices of sales required. (1) An agency liquor store shall, upon each sale of liquor or table wine to any licensee, issue a duplicate invoice of the liquor or table wine purchased, as provided by the department, a copy of which must be delivered to the licensee and one copy retained at the store. (2) The invoice must show the date of purchase, the name of the employee making the sale, the quantity of each kind of liquor or table wine purchased, the price paid for the liquor or table wine, the name of the licensee, and the number of the license, with any other information that may be required by the department. (3) The licensee shall keep and retain the duplicate invoice of all purchases made from an agency liquor store, which must at all times be subject to inspection by the duly authorized officers, agents, and employees of the department.

History: En. Sec. 16, Ch. 84, L. 1937; Sec. 4-418, R.C.M. 1947; amd. and redes. 4-2-205 by Sec. 95, Ch. 387, L. 1975; R.C.M. 1947, 4-2-205; amd. Sec. 10, Ch. 68, L. 1987; amd. Sec. 90, Ch. 42, L. 1997.



16-2-104. Hours.

16-2-104. Hours. (1) Agency liquor stores may remain open during the period between 8 a.m. and 2 a.m. The stores must be closed for the transaction of business on legal holidays and between the close of normal business Saturday afternoon up to the opening of normal business Tuesday morning. (2) (a) An agency liquor store may be open on Mondays that are not legal holidays if 51% of the all-beverages licensees within the agency liquor store's immediate market area sign a petition agreeing that agency liquor stores located within the immediate market area may be open on Mondays. The petition must be on a form prescribed by the department. The department shall verify the validity of the signatures on the petition. If the department determines that the petition contains sufficient valid signatures, all agency liquor stores within the designated market area must be allowed to transact business on Mondays that are not legal holidays. To determine the number of signatures needed, the department shall round up to the nearest whole number any fractional number of all-beverages licensees. (b) For the purposes of subsection (2)(a), immediate market area means: (i) the city limits for stores located in incorporated cities or towns; and (ii) the area contained within a 5-mile radius from a store or stores located in unincorporated cities or towns or in a consolidated local government.

History: (1)En. Sec. 10, Ch. 105, L. 1933; re-en. Sec. 2815.69, R.C.M. 1935; amd. Sec. 4, Ch. 30, L. 1937; amd. Sec. 1, Ch. 237, L. 1947; amd. Sec. 1, Ch. 162, L. 1949; amd. Sec. 1, Ch. 62, L. 1971; Sec. 4-114, R.C.M. 1947; amd. and redes. 4-2-101 by Sec. 7, Ch. 387, L. 1975; Sec. 4-2-101, R.C.M. 1947; (2)En. Sec. 16, Ch. 105, L. 1933; re-en. Sec. 2815.75, R.C.M. 1935; amd. Sec. 5, Ch. 30, L. 1937; amd. Sec. 2, Ch. 62, L. 1971; Sec. 4-121, R.C.M. 1947; amd. and redes. 4-2-104 by Sec. 11, Ch. 387, L. 1975; Sec. 4-2-104, R.C.M. 1947; R.C.M. 1947, 4-2-101(part), 4-2-104; amd. Sec. 11, Ch. 68, L. 1987; amd. Sec. 21, Ch. 530, L. 1995.



16-2-105. Place and time of selling liquor.

16-2-105. Place and time of selling liquor. A liquor store agent and a person acting as an employee of or in any capacity for any agent may not sell liquor in any other place or at any other time or otherwise than as authorized by this code and the rules implementing this code.

History: En. Sec. 47, Ch. 105, L. 1933; re-en. Sec. 2815.106, R.C.M. 1935; Sec. 4-152, R.C.M. 1947; amd. and redes. 4-2-105 by Sec. 17, Ch. 387, L. 1975; R.C.M. 1947, 4-2-105; amd. Sec. 22, Ch. 530, L. 1995.



16-2-106. Sales by agent.

16-2-106. Sales by agent. A liquor store agent may sell to any person any liquor and table wine that the person is entitled to purchase in conformity with the provisions of this code and the rules implementing this code. An agent may, under the terms and conditions that the agent establishes, deliver liquor and table wine purchased from the agent's agency liquor store.

History: En. Sec. 12, Ch. 105, L. 1933; re-en. Sec. 2815.71, R.C.M. 1935; amd. Sec. 4, Ch. 154, L. 1965; amd. Sec. 1, Ch. 162, L. 1969; Sec. 4-116, R.C.M. 1947; amd. and redes. 4-2-106 by Sec. 8, Ch. 387, L. 1975; R.C.M. 1947, 4-2-106; amd. Sec. 12, Ch. 68, L. 1987; amd. Sec. 23, Ch. 530, L. 1995.



16-2-107. No open alcoholic beverage container or alcoholic beverage consumption on premises of agency store.

16-2-107. No open alcoholic beverage container or alcoholic beverage consumption on premises of agency store. An agent and the agent's employees in an agency store may not allow any alcoholic beverage container to be opened on the premises of an agency liquor store or allow any alcoholic beverage to be consumed on the premises of an agency liquor store, nor may any person open an alcoholic beverage container or consume any alcoholic beverage in an agency liquor store.

History: En. Sec. 15, Ch. 105, L. 1933; re-en. Sec. 2815.74, R.C.M. 1935; Sec. 4-120, R.C.M. 1947; amd. and redes. 4-2-107 by Sec. 10, Ch. 387, L. 1975; R.C.M. 1947, 4-2-107; amd. Sec. 2, Ch. 47, L. 1983; amd. Sec. 13, Ch. 68, L. 1987; amd. Sec. 24, Ch. 530, L. 1995.



16-2-108. Disposition of money received.

16-2-108. Disposition of money received. (1) The department may purchase liquor from money deposited to its account in the enterprise fund. The department shall pay from its account in the enterprise fund its administrative expenses associated with the sale of liquor, subject to the limits imposed by legislative appropriation. An obligation created or incurred by the department may not be a debt or claim against the state of Montana but must be payable by the department solely from funds derived from the operation of state liquor sales. The department shall pay into the state treasury to the credit of the enterprise fund the receipts from the sale of liquor and all taxes collected by it. Taxes and the net proceeds from the operation of state liquor sales must be transferred to the general fund. (2) All liquor license fees and permit fees collected by the department must be deposited into the department's liquor enterprise fund. (3) The department shall pay from its account in the liquor enterprise fund: (a) expenses associated with administering liquor licensing and fee collection; and (b) expenses associated with investigations pursuant to its agreement with the department of justice. (4) The net proceeds of the liquor enterprise fund must be transferred to the general fund.

History: En. Sec. 94, Ch. 105, L. 1933; re-en. Sec. 2815.154, R.C.M. 1935; amd. Sec. 1, Ch. 54, L. 1939; amd. Sec. 211, Ch. 147, L. 1963; Sec. 4-229, R.C.M. 1947; amd. and redes. 4-1-406 by Sec. 41, Ch. 387, L. 1975; amd. Sec. 1, Ch. 398, L. 1977; R.C.M. 1947, 4-1-406; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 14, Ch. 68, L. 1987; amd. Sec. 1, Ch. 225, L. 1989; amd. Sec. 25, Ch. 530, L. 1995; amd. Sec. 2, Ch. 448, L. 2001.



16-2-109. Number and location of agency liquor stores.

16-2-109. Number and location of agency liquor stores. (1) (a) In a community with a population of 12,000 or less, there may be one agency liquor store. In communities with populations greater than 12,000, there may be one agency liquor store for the first 12,000 inhabitants and one additional agency liquor store within increments of population of 40,000 inhabitants above 12,000 inhabitants. In determining population, the department shall use the same methods used for determining increases in the retail license quota system as provided in 16-4-201. (b) In communities that are eligible for more than one agency liquor store, an agency liquor store established after April 25, 1995, may not be located within a 1-mile radius of any other agency liquor store in the community. (2) An agency liquor store established after April 25, 1995, may not be located in a community that is closer than 35 miles to another community in which an agency liquor store is presently located, except in the circumstance when the most recent population estimates show a 25% growth in population or a growth of 1,000 inhabitants within a 2-year period, whichever is greater, and when this population increase is reasonably expected to continue for at least 5 years.

History: En. Sec. 9, Ch. 530, L. 1995; amd. Sec. 22, Ch. 7, L. 2001.



16-2-110. State lien on liquor in agency liquor stores.

16-2-110. State lien on liquor in agency liquor stores. The state has a first lien with an absolute first priority to secure any outstanding amounts due the state for liquor purchased on any inventory, including any after-acquired inventory in the possession of an agent or on the premises of an agency liquor store, to secure payment for the existing inventory. The state has the right to physically recover any inventory from an agency liquor store for any failure to timely make payments.

History: En. Sec. 10, Ch. 530, L. 1995.






Part 2. Price of Liquor

16-2-201. Reduction for quantity sales of liquor.

16-2-201. Reduction for quantity sales of liquor. A reduction of 8% of the posted price of liquor sold at an agency liquor store must be made for sales of liquor to a licensee purchasing liquor in unbroken case lots. No other reduction below the posted price may be made for sales of liquor.

History: En. Sec. 1, Ch. 185, L. 1943; amd. Sec. 1, Ch. 334, L. 1975; Sec. 4-117, R.C.M. 1947; amd. and redes. 4-2-201 by Sec. 9, Ch. 387, L. 1975; R.C.M. 1947, 4-2-201; amd. Sec. 26, Ch. 530, L. 1995; amd. Sec. 1, Ch. 12, L. 2013.



16-2-202. Repealed.

16-2-202. Repealed. Sec. 3, Ch. 690, L. 1985.

History: En. 4-114.1 by Sec. 1, Ch. 359, L. 1974; Sec. 4-114.1, R.C.M. 1947; redes. 4-2-202 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-2-202.



16-2-203. Sales to licensees.

16-2-203. Sales to licensees. Agency liquor stores may sell to licensees licensed under this code all kinds of liquor and table wine at the posted price. All sales must be made on a cash basis.

History: En. Sec. 14, Ch. 84, L. 1937; Sec. 4-416, R.C.M. 1947; amd. and redes. 4-2-204 by Sec. 93, Ch. 387, L. 1975; amd. Sec. 3, Ch. 496, L. 1977; R.C.M. 1947, 4-2-204(part); amd. Sec. 10, I.M. No. 81, app. Nov. 7, 1978; amd. Sec. 15, Ch. 68, L. 1987; amd. Sec. 11, Ch. 19, L. 2011; amd. Sec. 1, Ch. 28, L. 2011.



16-2-204. through reserved.

16-2-204 through 16-2-210 reserved.



16-2-211. State liquor markup reduction -- Montana-produced ingredients.

16-2-211. State liquor markup reduction -- Montana-produced ingredients. (1) Based upon the percentage of Montana-produced ingredients that are used in producing a liquor, the department shall reduce the liquor markup charged by the department in determining the wholesale price of the liquor. To qualify for a reduced markup, the liquor must have been manufactured, distilled, rectified, bottled, or processed by a distillery that produces 25,000 proof gallons or less of liquor nationwide annually. The reduction in the markup must be determined as follows: Percent of Montana-ProducedReduction in IngredientsMarkup 50% to 64%50% 65% to 74%75% 75% to 100%100% (2) For the purposes of this section, the liquor markup is the standard markup added to the department's base case price used in determining the wholesale price of liquor for products other than fortified wine or sacramental wine and does not include the reduced markup that results from the department's reduced prices for products designated for closeout or inventory reduction. The reduced markup must be applied to the standard liquor markup minus associated agency liquor store commissions and discount rate costs pursuant to 16-2-101 and costs of operating the central liquor warehouse and must be determined by the department on a yearly basis. (3) (a) The percent of Montana-produced ingredients is determined as a percentage of the total applicable dry and wet weights of all the fermentable and flavor ingredients used in the production of the liquor as provided by rule adopted by the department. (b) For the purposes of this section, a Montana-produced ingredient is an agricultural product, either processed or unprocessed, that in its unprocessed state was grown in Montana or, if it is a processed ingredient, that was processed in Montana from unprocessed agricultural products that were grown in Montana. Water is not an ingredient.

History: En. Sec. 1, Ch. 345, L. 2011.






Part 3. Sale of Table Wine

16-2-301. Retail selling price on table wine -- tax on certain table wine.

16-2-301. Retail selling price on table wine -- tax on certain table wine. (1) The retail selling price at which table wine is sold at an agency liquor store is as determined by the agent. (2) In addition to the tax on wine assessed under 16-1-411, there is a tax of 1 cent a liter on table wine sold by a table wine distributor to an agent as described in subsection (1). This additional tax must be paid to the department by the distributor in the same manner as the tax under 16-1-411 is paid. The department shall deposit the tax paid under this section in the general fund. (3) For the purposes of this section, "table wine" does not include hard cider.

History: En. Sec. 9, Ch. 699, L. 1979; amd. Sec. 1, Ch. 629, L. 1987; amd. Sec. 27, Ch. 530, L. 1995; amd. Sec. 3, Ch. 399, L. 1997.



16-2-302. Repealed.

16-2-302. Repealed. Sec. 41, Ch. 530, L. 1995.

History: En. Sec. 10, Ch. 699, L. 1979; amd. Sec. 16, Ch. 68, L. 1987; amd. Sec. 2, Ch. 629, L. 1987.



16-2-303. Repealed.

16-2-303. Repealed. Sec. 41, Ch. 530, L. 1995.

History: En. Sec. 11, Ch. 699, L. 1979.






Part 4. Conversion of Liquor Stores (Repealed)

16-2-401. Repealed.

16-2-401. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 1, Ch. 530, L. 1995.



16-2-402. Repealed.

16-2-402. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 2, Ch. 530, L. 1995.



16-2-403. Repealed.

16-2-403. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 3, Ch. 530, L. 1995.



16-2-404. Repealed.

16-2-404. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 4, Ch. 530, L. 1995.



16-2-405. Repealed.

16-2-405. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 5, Ch. 530, L. 1995.



16-2-406. Repealed.

16-2-406. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 6, Ch. 530, L. 1995.



16-2-407. Repealed.

16-2-407. Repealed. Secs. 315(2), 316(2), Ch. 42, L. 1997.

History: En. Sec. 7, Ch. 530, L. 1995.



16-2-408. Repealed.

16-2-408. Repealed. Sec. 315, Ch. 42, L. 1997.

History: En. Sec. 8, Ch. 530, L. 1995.









CHAPTER 3. CONTROL OF LIQUOR, BEER, AND WINE

Part 1. Official Controls

16-3-101. Alcoholic beverage transactions -- only in accordance with code.

16-3-101. Alcoholic beverage transactions -- only in accordance with code. (1) A person who manufactures, imports, distributes, or sells alcoholic beverages or the person's agent may not give or sell to any person within the state any alcoholic beverage except as may be permitted by and in accordance with the provisions of this code. (2) (a) Except as otherwise provided by this code, a person or the person's agent may not ship, transport, or consign or cause to be shipped, transported, or consigned: (i) any alcoholic beverage to any person in this state who does not hold a valid wholesaler's license or connoisseur's license issued by the department; or (ii) any liquor except to the state liquor warehouse. (b) The prohibition in subsection (2)(a) includes alcoholic beverages ordered or purchased by telephone, computer, or other device, except by persons holding a valid connoisseur's license provided for in 16-4-901. (3) Except as otherwise provided by this code, alcoholic beverages shipped, transported, or consigned pursuant to subsection (2)(a) and intended for sale to any person not licensed under this code must be distributed by the licensed wholesaler to a licensed retailer for sale to the ultimate consumer.

History: En. Sec. 46, Ch. 105, L. 1933; re-en. Sec. 2815.105, R.C.M. 1935; Sec. 4-151, R.C.M. 1947; redes. 4-3-101 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-3-101; amd. Sec. 2, Ch. 19, L. 1985; amd. Sec. 17, Ch. 68, L. 1987; amd. Sec. 3, Ch. 543, L. 2001.



16-3-102. Repealed.

16-3-102. Repealed. Sec. 4, Ch. 47, L. 1983.

History: En. Sec. 53, Ch. 105, L. 1933; re-en. Sec. 2815.112, R.C.M. 1935; Sec. 4-158, R.C.M. 1947; amd. and redes. 4-3-102 by Sec. 21, Ch. 387, L. 1975; R.C.M. 1947, 4-3-102; amd. Sec. 11, I.M. No. 81, app. Nov. 7, 1978.



16-3-103. Unlawful sales solicitation or advertising -- exceptions.

16-3-103. Unlawful sales solicitation or advertising -- exceptions. (1) A person within the state may not: (a) canvass for, receive, take, or solicit orders for the purchase or sale of any liquor or act as agent or intermediary for the sale or purchase of any liquor or be represented as an agent or intermediary unless permitted to do so under rules that are promulgated by the department to govern the activities; (b) canvass for or solicit orders for the purchase or sale of any beer or malt liquor except in the case of beer proposed to be sold to beer licensees duly authorized to sell beer under the provisions of this code; (c) exhibit, publish, or display or permit to be exhibited, published, or displayed any form of advertisement or any other announcement, publication, or price list of or concerning liquor or where or from whom the same may be had, obtained, or purchased unless permitted to do so by the rules of the department and then only in accordance with the rules. (2) This section does not apply to: (a) the department, any act of the department, any agency liquor store; (b) the receipt or transmission of a telegram or letter by any telegraph agent or operator or post-office employee in the ordinary course of employment as the agent, operator, or employee; or (c) the sale and serving of beer in the grandstand and bleacher area of a county fairground or public sports arena under a special permit issued pursuant to 16-4-301 or a catering endorsement issued pursuant to 16-4-111 or 16-4-204.

History: En. Sec. 65, Ch. 105, L. 1933; re-en. Sec. 2815.124, R.C.M. 1935; amd. Sec. 1, Ch. 140, L. 1974; amd. Sec. 1, Ch. 274, L. 1975; Sec. 4-170, R.C.M. 1947; redes. 4-3-103 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-3-103; amd. Sec. 1, Ch. 134, L. 1985; amd. Sec. 1, Ch. 180, L. 1987; amd. Sec. 3, Ch. 599, L. 1993; amd. Sec. 28, Ch. 530, L. 1995.



16-3-104. Common carriers to purchase beer from brewer, beer importer, or wholesaler.

16-3-104. Common carriers to purchase beer from brewer, beer importer, or wholesaler. It shall be unlawful for the operator of any common carrier or its employees to make sale of or dispose of any beer or malt liquors except such as shall have been lawfully acquired or purchased from a duly licensed brewer, beer importer, or wholesaler.

History: En. Sec. 37, Ch. 106, L. 1933; re-en. Sec. 2815.41, R.C.M. 1935; Sec. 4-338, R.C.M. 1947; amd. and redes. 4-3-104 by Sec. 67, Ch. 387, L. 1975; R.C.M. 1947, 4-3-104; amd. Sec. 3, Ch. 19, L. 1985.



16-3-105. Restrictions on alcoholic beverages in hotels.

16-3-105. Restrictions on alcoholic beverages in hotels. Except in the case of alcoholic beverages kept or consumed in premises for which a license has been granted under the law and that form a part of a hotel, a person may not: (1) keep or consume alcoholic beverages in any part of a hotel other than a private guest room; (2) keep or have any alcoholic beverage in any room in a hotel unless the person is a bona fide guest of the hotel and is registered in the office of the hotel as an occupant of that room.

History: En. Sec. 64, Ch. 105, L. 1933; re-en. Sec. 2815.123, R.C.M. 1935; amd. Sec. 1, Ch. 152, L. 1974; Sec. 4-169, R.C.M. 1947; redes. 4-3-105 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-3-105; amd. Sec. 18, Ch. 68, L. 1987; amd. Sec. 188, Ch. 56, L. 2009.



16-3-106. Conveyance of liquors, table wines, and beer -- opening alcoholic beverages during transit forbidden.

16-3-106. Conveyance of liquors, table wines, and beer -- opening alcoholic beverages during transit forbidden. (1) It is lawful to carry or convey liquor or table wine to any agency liquor store and to and from the state liquor warehouse or any depot established by the department for the purposes of this code, and when permitted to do so by this code and the rules promulgated under this code, it is lawful for any common carrier or other person to carry or convey liquor or table wine sold by a vendor from an agency liquor store or to carry or convey beer, when lawfully sold by a brewer, from the premises where the beer was manufactured or from premises where the beer may be lawfully kept and sold to any place to which the liquor, table wine, or beer may be lawfully delivered under this code and the rules promulgated under this code. (2) A common carrier or any other person may not open, break, or allow to be opened or broken any package or vessel containing an alcoholic beverage or drink or use or allow to be drunk or used any alcoholic beverage while being carried or conveyed.

History: En. Sec. 17, Ch. 105, L. 1933; re-en. Sec. 2815.76, R.C.M. 1935; Sec. 4-122, R.C.M. 1947; amd. and redes. 4-2-103 by Sec. 12, Ch. 387, L. 1975; R.C.M. 1947, 4-2-103; amd. Sec. 19, Ch. 68, L. 1987; amd. Sec. 29, Ch. 530, L. 1995.



16-3-107. Resident representatives required.

16-3-107. Resident representatives required. (1) For the purposes of this section, "vendor" means a person, partnership, association, or corporation that sells liquor to the department. (2) A vendor who desires to promote the sale of the vendor's product in the state shall employ one representative and may employ two additional representatives to promote the sale of the vendor's product. A representative must be a resident of the state or become a resident after employment. (3) If a vacancy occurs in the one required position, the vendor shall fill the position within 60 days after the vacancy occurs.

History: En. Sec. 1, Ch. 293, L. 1987; amd. Sec. 1, Ch. 372, L. 2003.






Part 2. Regulation of Brewers, Beer Importers, and Beer Wholesalers

16-3-201. Possession, manufacture, importation, or disposal of beer in manner other than prescribed unlawful -- personal brewing.

16-3-201. Possession, manufacture, importation, or disposal of beer in manner other than prescribed unlawful -- personal brewing. (1) It is unlawful to manufacture, import, sell or dispose of, or possess for the purpose of sale beer of any kind or character of an alcoholic content greater than authorized or other than in the manner permitted by this code. (2) This code does not prohibit the manufacture of beer, for personal or family use and not intended for sale, that meets the exemptions of 26 U.S.C. 5053(e) and regulations implementing that section, including the brewing of beer, for personal or family use, on premises other than those of the person brewing the beer.

History: En. Sec. 5, Ch. 106, L. 1933; re-en. Sec. 2815.14, R.C.M. 1935; Sec. 4-309, R.C.M. 1947; amd. and redes. 4-3-201 by Sec. 49, Ch. 387, L. 1975; R.C.M. 1947, 4-3-201; amd. Sec. 4, Ch. 19, L. 1985; amd. Sec. 2, Ch. 546, L. 1997.



16-3-202. Beer sale by department prohibited.

16-3-202. Beer sale by department prohibited. The sale of beer by the department is hereby prohibited.

History: En. Sec. 4, Ch. 106, L. 1933; re-en. Sec. 2815.13, R.C.M. 1935; amd. Sec. 1, Ch. 89, L. 1937; amd. Sec. 1, Ch. 186, L. 1947; Sec. 4-308, R.C.M. 1947; amd. and redes. 4-3-202 by Sec. 48, Ch. 387, L. 1975; R.C.M. 1947, 4-3-202.



16-3-203. through reserved.

16-3-203 through 16-3-210 reserved.



16-3-211. Monthly report of brewer, beer importer, or retailer -- inspection of books and premises.

16-3-211. Monthly report of brewer, beer importer, or retailer -- inspection of books and premises. (1) Every brewer and every beer importer licensed to do business in this state shall, on or before the 15th day of each month, as prescribed by the department, make an exact return to the department of the amount of beer manufactured or imported by the brewer or importer, the amount sold by the brewer or importer in the previous month, and the inventory of the brewer or importer. The department may make an examination of any brewer's or beer importer's books and of the brewer's or importer's premises and otherwise check the accuracy of any return or check the alcoholic content of beer manufactured or imported by the brewer or importer. (2) Every retailer licensed to do business in this state shall, on or before the 15th day of each month, as prescribed by the department, make an exact return to the department of the amount of beer purchased in the previous month directly from any brewery not located in the state of Montana.

History: En. Sec. 7, Ch. 106, L. 1933; re-en. Sec. 2815.16, R.C.M. 1935; Sec. 4-311, R.C.M. 1947; amd. and redes. 4-3-203 by Sec. 51, Ch. 387, L. 1975; R.C.M. 1947, 4-3-203; amd. Sec. 5, Ch. 19, L. 1985; amd. Sec. 1, Ch. 516, L. 2007.



16-3-212. Brewers' or beer importers' sales to wholesalers lawful.

16-3-212. Brewers' or beer importers' sales to wholesalers lawful. A licensed brewer may sell or deliver beer manufactured by the brewer to any licensed wholesaler. A licensed beer importer may sell or deliver beer imported by the importer to any licensed wholesaler.

History: En. Sec. 9, Ch. 106, L. 1933; amd. Sec. 3, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.18, R.C.M. 1935; Sec. 4-313, R.C.M. 1947; amd. and redes. 4-3-204 by Sec. 52, Ch. 387, L. 1975; R.C.M. 1947, 4-3-204; amd. Sec. 6, Ch. 19, L. 1985; amd. Sec. 189, Ch. 56, L. 2009.



16-3-213. Brewers or beer importers not to retail beer -- small brewery exceptions.

16-3-213. Brewers or beer importers not to retail beer -- small brewery exceptions. (1) Except as provided for small breweries in subsection (2), it is unlawful for any brewer or breweries or beer importer to have or own any permit to sell or retail beer at any place or premises. It is the intention of this section to prohibit brewers and beer importers from engaging in the retail sale of beer. This section does not prohibit breweries from selling and delivering beer manufactured by them, in original packages, at either wholesale or retail. (2) (a) For the purposes of this section, a "small brewery" is a brewery that has an annual nationwide production of not less than 100 barrels or more than 10,000 barrels. (b) A small brewery may, at one location for each brewery license, provide samples of beer that were brewed and fermented on the premises in a sample room located on the licensed premises. The samples may be provided with or without charge between the hours of 10 a.m. and 8 p.m. No more than 48 ounces of malt beverage may be sold or given to each individual customer during a business day.

History: En. Sec. 11, Ch. 106, L. 1933; re-en. Sec. 2815.20, R.C.M. 1935; Sec. 4-315, R.C.M. 1947; redes. 4-3-205 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-3-205; amd. Sec. 7, Ch. 19, L. 1985; amd. Sec. 1, Ch. 149, L. 1985; amd. Sec. 1, Ch. 116, L. 1999.



16-3-214. Beer sales by brewers -- sample room exception.

16-3-214. Beer sales by brewers -- sample room exception. (1) Subject to the limitations and restrictions contained in this code, a brewer who manufactures less than 60,000 barrels of beer a year, upon payment of the annual license fee imposed by 16-4-501 and upon presenting satisfactory evidence to the department as required by 16-4-101, must be licensed by the department, in accordance with the provisions of this code and rules prescribed by the department, to: (a) sell and deliver beer from its storage depot or brewery to: (i) a wholesaler; (ii) licensed retailers if the brewer uses the brewer's own equipment, trucks, and employees to deliver the beer and if: (A) individual deliveries, other than draught beer, are limited to the case equivalent of 8 barrels a day to each licensed retailer; and (B) the total amount of beer sold or delivered directly to all retailers does not exceed 10,000 barrels a year; or (iii) the public; (b) provide its own products for consumption on its licensed premises without charge or, if it is a small brewery, provide its own products at a sample room as provided in 16-3-213; or (c) do any one or more of the acts of sale and delivery of beer as provided in this code. (2) A brewery may not use a common carrier for delivery of the brewery's product to the public or to licensed retailers. (3) A brewery may import or purchase, upon terms and conditions the department may require, necessary flavors and other nonbeverage ingredients containing alcohol for blending or manufacturing purposes. (4) An additional license fee may not be imposed on a brewery providing its own products on its licensed premises for consumption on the premises. (5) This section does not prohibit a licensed brewer from shipping and selling beer directly to a wholesaler in this state under the provisions of 16-3-230.

History: En. Sec. 13, Ch. 106, L. 1933; amd. Sec. 4, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.22, R.C.M. 1935; amd. Sec. 4, Ch. 166, L. 1951; amd. Sec. 1, Ch. 135, L. 1959; amd. Sec. 1, Ch. 296, L. 1969; amd. Sec. 1, Ch. 421, L. 1971; Sec. 4-317, R.C.M. 1947; amd. and redes. 4-3-206 by Sec. 53, Ch. 387, L. 1975; R.C.M. 1947, 4-3-206; amd. Sec. 2, Ch. 149, L. 1985; amd. Sec. 1, Ch. 721, L. 1991; amd. Sec. 1, Ch. 122, L. 1993; amd. Sec. 2, Ch. 116, L. 1999; amd. Sec. 4, Ch. 543, L. 2001; amd. Sec. 2, Ch. 516, L. 2007; amd. Sec. 3, Ch. 277, L. 2011.



16-3-215. and reserved.

16-3-215 through 16-3-216 reserved.



16-3-217. Purposes.

16-3-217. Purposes. The legislature finds and declares that the purposes of 16-3-218 through 16-3-226 are to assure continued interbrand competition in malt beverage sales through competing independent wholesalers and to assure breweries the ability to protect the reputations of their products through quality control arrangements.

History: En. Sec. 1, Ch. 61, L. 1987.



16-3-218. "Distribute" defined.

16-3-218. "Distribute" defined. As used in 16-3-219, 16-3-220, 16-4-103, and 16-4-108, "distribute" means to deliver beer or wine to a retailer's premises licensed to sell beer, table wine, or sacramental wine.

History: En. Sec. 3, Ch. 61, L. 1987; amd. Sec. 3, Ch. 115, L. 2013.



16-3-219. Dock sales restricted.

16-3-219. Dock sales restricted. Beer or wine may not be delivered to a licensed retailer at any location other than the retailer's licensed premises, except that a retailer located within the territory for which a wholesaler has been appointed to distribute a brand may personally or through an employee obtain from the wholesaler's warehouse quantities of beer not exceeding three barrels in packaged or draft form. An all-beverages licensee may upon presentation of the licensee's license or a photocopy of the license personally obtain from any wholesaler's warehouse the quantities of beer as the licensee and the wholesaler may agree to buy and sell.

History: En. Sec. 4, Ch. 61, L. 1987; amd. Sec. 1, Ch. 501, L. 2007.



16-3-220. Wholesalers' service obligations -- applicability.

16-3-220. Wholesalers' service obligations -- applicability. (1) A wholesaler appointed to distribute a brand of beer within a territory specified by agreement pursuant to 16-3-222 shall call on and offer that brand to at least 75% of the retailers within that territory at least every 3 weeks. However, if the brand of beer for which the wholesaler is appointed is a product of a brewer or beer importer whose products are not generally available, the wholesaler shall, at least every 3 weeks, call on and offer that brand to as many retailers within that territory as is reasonably possible given the amount of that brand that is available to the wholesaler. (2) If a retailer's account with a wholesaler is current as required under 16-3-243, the wholesaler may not refuse to sell the retailer any generally available brand of beer for which the wholesaler has been appointed for the territory in which the retailer is located. The wholesaler shall offer to deliver the beer to the retailer at least every 3 weeks. (3) For the purposes of this section, a brewer or beer importer's products are not generally available if: (a) all of the brands of a brewer or beer importer shipped to a wholesaler during the most recent calendar quarter total less than 600 barrels; (b) all of the brands of a brewer or beer importer shipped into the state total less than 1,200 barrels in each of the 2 consecutive preceding calendar quarters; and (c) all of the brands produced by the brewer at all of its facilities total less than 150,000 barrels per year. (4) This section applies to all beer distribution agreements entered into, assigned, or amended after July 1, 1986. It does not apply to a distribution agreement for a named brand entered into before July 1, 1986, but does not prohibit a brewer who is a party to an agreement from requiring the appointed wholesaler to fulfill similar service obligations in the territory.

History: En. Sec. 5, Ch. 61, L. 1987; amd. Sec. 1, Ch. 139, L. 1995; amd. Sec. 91, Ch. 42, L. 1997.



16-3-221. Illegal acts by brewers or beer importers.

16-3-221. Illegal acts by brewers or beer importers. (1) It is unlawful for any brewer or beer importer or any officer, agent, or representative of any brewer or beer importer to: (a) coerce, attempt to coerce, or persuade any person licensed to sell beer at wholesale to enter into any agreement or to take any action that would violate or tend to violate any of the laws of this state or any rules promulgated by the department; (b) sell its products in the state without a written contract, which conforms to the provisions of 16-3-221 through 16-3-226, with each appointed licensed wholesale distributor; (c) designate or allow more than one wholesale distributor to sell or distribute a specific brand of the brewer's or beer importer's products to retail licensees in the same area, provided that nothing in this part prohibits the brewer or beer importer from designating more than one wholesale distributor to sell or distribute different brands of the same manufacturer to retail licensees in the same area; (d) fix or maintain the price at which a wholesale distributor resells the brewer's or beer importer's products. Without limitation, it is a violation of this section if: (i) after a wholesale distributor has exceeded a resale price increase recommended by a brewer or beer importer, the brewer or beer importer raises the price that it charges the wholesale distributor for those products within 60 days; (ii) after a wholesale distributor has exceeded a resale price increase recommended by a brewer or beer importer, the brewer or beer importer raises the price that it charges the wholesale distributor in an amount proportionately larger than the amount that it raised the wholesale distributor's prices initially when compared to the increase in the resale price that it recommended to the wholesale distributor; or (iii) the brewer or beer importer links or ties its participation in promotional discounts to the wholesale distributor's compliance with any recommended resale price. (e) cancel, terminate, discontinue, or fail to renew, except for just cause and in accordance with the current terms and standards established by the brewer or beer importer then equally applicable to all wholesalers, any agreement or contract, written or oral, or the franchise of any wholesaler existing on January 1, 1974, or entered into after that date to sell beer manufactured by the brewer or imported by the beer importer. A brewer or beer importer may, notwithstanding the preceding sentence, make reasonable classifications among wholesalers. If a brewer or beer importer cancels or terminates a wholesaler's franchise, the brewer or beer importer has the burden of proving that the classification was reasonable and not arbitrary. The provisions of 16-3-221 through 16-3-226 must be a part of any franchise, contract, agreement, or understanding, whether written or oral, between any wholesaler of beer licensed to do business in this state and any manufacturer or beer importer doing business with the licensed wholesaler just as though the provisions had been specifically agreed upon between the wholesaler and the manufacturer or beer importer. A wholesaler of beer licensed to conduct business in the state may not waive any of the protections or agree to any provision contrary to 16-3-221 through 16-3-226 by any conduct, including but not limited to the signing of any contract or agreement with terms contrary to those provisions. (2) (a) Just cause as used in subsection (1)(e) means that the wholesaler failed to comply with the reasonable requirements placed on the wholesaler by the brewer or beer importer as a part of any written franchise, contract, or agreement between the parties. (b) The sale or purchase or other restructuring of the brewer or beer importer by a successor in the manufacturing tier of the beer industry does not constitute just cause as that term is used in subsection (1)(e). (c) For the purposes of this subsection (2), a successor means a person or entity who replaces a brewer or beer importer with regard to the right to manufacture, sell, distribute, or import a brand or brands of beer regardless of the character or form of the succession. A successor is obligated to all of the terms and conditions of any franchise, contract, agreement, or understanding, whether written or oral, in effect on the date of succession. A successor has the right to contractually require its wholesalers to comply with operational standards of performance if the standards are uniformly established for all of the successor's wholesalers and conform to the requirements of this section.

History: En. 4-317.2 by Sec. 1, Ch. 322, L. 1974; Sec. 4-317.2, R.C.M. 1947; redes. 4-3-207 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-3-207; amd. Sec. 8, Ch. 19, L. 1985; amd. Sec. 1, Ch. 409, L. 1995; amd. Sec. 1, Ch. 130, L. 1997; amd. Sec. 2, Ch. 181, L. 2009.



16-3-222. Mandatory provisions of brewer-wholesaler or beer importer-wholesaler contracts, agreements, and franchises.

16-3-222. Mandatory provisions of brewer-wholesaler or beer importer-wholesaler contracts, agreements, and franchises. All contracts, agreements, or franchises between a brewer and a wholesaler or a beer importer and a wholesaler must specifically set forth or contain the following: (1) that the brewer or beer importer or any officer, agent, or representative of any brewer or beer importer and the wholesaler involved mutually shall determine the size or extent of the area in which the wholesaler may sell or distribute the products of the brewer or beer importer to the retail licensees. The territory must be the territory agreed upon between the wholesaler and brewer or the wholesaler and beer importer and may not be changed without the mutual consent of both the wholesaler and brewer or the wholesaler and beer importer. (2) the agreed-upon brands of the brewer or beer importer to be sold by the wholesaler; (3) that the brewer or beer importer recognizes that the wholesaler is free to manage the wholesaler's business in the manner that the wholesaler considers best and that this prerogative vests in the wholesaler the exclusive right to establish selling prices, to select the brands that the wholesaler wishes to handle, and to determine the effort and resources that the wholesaler will exert to develop and promote the sale of the brewer's or beer importer's products handled by the wholesaler; (4) a procedure for the review of alleged wholesaler deficiencies asserted by the brewer or beer importer to constitute just cause as provided in 16-3-221, including the submission in writing to the wholesaler by the brewer or beer importer of the deficiencies, if the deficiencies are susceptible of correction and if the wholesaler desires to correct the deficiencies, and that a reasonable period of time must be given the wholesaler for rectification of the deficiencies prior to any notice of intent to terminate; (5) a termination clause providing that the brewer or beer importer shall deliver, in writing, to the wholesaler a 60-day notice of intent to terminate the agreement, contract, or franchise; (6) that all agreements between a brewer and a wholesaler are interpreted and governed by the laws of Montana and that those laws must be liberally construed to effectuate the remedial purpose of the protections of the beer franchise law contained in 16-3-221 through 16-3-226; (7) that in any dispute resulting in litigation between a brewer or a beer importer and a wholesaler, the litigation must occur in a Montana court, either federal or state, unless that forum would create an unreasonable burden on any party, as determined by the court in which the litigation is commenced; (8) that all agreements between a brewer or a beer importer and a wholesaler must recognize the constitutional right to a jury trial as set forth in Article II, section 26, of the Montana constitution.

History: En. 4-317.3 by Sec. 2, Ch. 322, L. 1974; Sec. 4-317.3, R.C.M. 1947; redes. 4-3-208 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-3-208; amd. Sec. 9, Ch. 19, L. 1985; amd. Sec. 1, Ch. 194, L. 1999; amd. Sec. 3, Ch. 181, L. 2009.



16-3-223. Transfer of wholesaler's interest in business.

16-3-223. Transfer of wholesaler's interest in business. A wholesaler may sell or transfer the business or an interest in the business to any person or to one or more members of the wholesaler's family or heirs or legatees, whether the wholesaler operates as an individual, a partnership, or corporation. However, the consent of the brewer or beer importer in writing is required for the transferee to continue as a wholesaler of the brewer or beer importer. The consent must consider the personal, financial, and managerial responsibilities and capabilities of the transferee, and the consent may not unreasonably be withheld.

History: En. 4-317.4 by Sec. 3, Ch. 322, L. 1974; Sec. 4-317.4, R.C.M. 1947; redes. 4-3-209 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-3-209; amd. Sec. 10, Ch. 19, L. 1985; amd. Sec. 190, Ch. 56, L. 2009.



16-3-224. Contractual or franchise relationship -- existence by actions.

16-3-224. Contractual or franchise relationship -- existence by actions. The doing or accomplishing of any of the following acts constitutes prima facie evidence of a contractual or franchise relationship between a licensed wholesaler and a brewer or beer importer within the contemplation of 16-3-221 through 16-3-226: (1) the shipment, preparation for shipment, or acceptance of any order by any brewer or beer importer or its agent for any beer to a licensed wholesaler within this state; (2) the payment by any licensed wholesaler within this state or the acceptance of payment by any brewer or beer importer or its agent for the shipment of an order of beer intended for sale within this state.

History: En. 4-317.5 by Sec. 4, Ch. 322, L. 1974; Sec. 4-317.5, R.C.M. 1947; redes. 4-3-210 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-3-210; amd. Sec. 11, Ch. 19, L. 1985.



16-3-225. Injunction to prevent franchise cancellation.

16-3-225. Injunction to prevent franchise cancellation. Any court of competent jurisdiction may enjoin the cancellation or termination of a franchise or agreement between a wholesaler and a brewer or between a wholesaler and a beer importer at the instance of a wholesaler who is or would be adversely affected by the cancellation or termination. In granting an injunction, the court shall provide that the brewer or beer importer shall not supply the customers or territory of the wholesaler who is servicing the territory or customers through other distributors or means while the injunction is in effect.

History: En. 4-317.6 by Sec. 5, Ch. 322, L. 1974; Sec. 4-317.6, R.C.M. 1947; redes. 4-3-211 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-3-211; amd. Sec. 12, Ch. 19, L. 1985.



16-3-226. Brewer-wholesaler or beer importer-wholesaler agreements filed with department.

16-3-226. Brewer-wholesaler or beer importer-wholesaler agreements filed with department. An exact copy of all agreements, contracts, or franchises between a brewer or beer importer and a wholesaler shall be filed with the department as a public document and shall be available to any of the parties to a dispute. The department, upon the instigation of any action in a court of record, shall file an exact certified copy of the agreement with the court for the court's consideration in determining any matter before it. Any contracts, agreements, or franchises not upon record with the department shall not be considered by any court as having any force or effect.

History: En. 4-317.7 by Sec. 6, Ch. 322, L. 1974; Sec. 4-317.7, R.C.M. 1947; amd. and redes. 4-3-212 by Sec. 55, Ch. 387, L. 1975; R.C.M. 1947, 4-3-212; amd. Sec. 13, Ch. 19, L. 1985.



16-3-227. through reserved.

16-3-227 through 16-3-229 reserved.



16-3-230. Beer required to be shipped to wholesaler.

16-3-230. Beer required to be shipped to wholesaler. Except as provided in 16-3-214, all beer that is to be distributed in Montana, whether manufactured outside of or within the state of Montana, must be consigned to and shipped, either directly or via a licensed storage depot, to a licensed wholesaler and unloaded into the wholesaler's warehouse in Montana or subwarehouse in Montana. A brewer or beer importer may sell only to wholesalers from a storage depot in Montana and shall maintain records of all beer, including the name or kind received, on hand, and sold. The records may at any time be inspected by a representative of the department. The wholesaler shall distribute the beer from the warehouse or subwarehouse and shall keep records at the wholesaler's principal place of business of all beer, including the name or kind received, on hand, sold, and distributed. The records may be inspected by a representative of the department at any time.

History: En. Sec. 14, Ch. 106, L. 1933; amd. Sec. 5, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.23, R.C.M. 1935; amd. Sec. 1, Ch. 246, L. 1947; amd. Sec. 5, Ch. 166, L. 1951; amd. Sec. 1, Ch. 222, L. 1965; Sec. 4-318, R.C.M. 1947; amd. and redes. 4-4-103 by Sec. 56, Ch. 387, L. 1975; R.C.M. 1947, 4-4-103(part); amd. Sec. 2, Ch. 178, L. 1983; amd. Sec. 14, Ch. 19, L. 1985; amd. Sec. 1, Ch. 192, L. 1999.



16-3-231. Monthly report of wholesaler.

16-3-231. Monthly report of wholesaler. Every wholesaler licensed to do business in this state shall, on or before the 15th day of each month, in the manner and form prescribed by the department, make an exact return to the department of the amount of beer manufactured in this state sold and delivered by the wholesaler and also of the amount of beer manufactured in places outside of the state sold and delivered by the wholesaler during the previous month and of the wholesaler's inventory. The department may at any time make an examination of the wholesaler's books and premises and otherwise check the accuracy of the return or check the alcoholic content of beer on hand.

History: En. Sec. 15, Ch. 106, L. 1933; re-en. Sec. 2815.24, R.C.M. 1935; Sec. 4-319, R.C.M. 1947; amd. and redes. 4-3-213 by Sec. 57, Ch. 387, L. 1975; R.C.M. 1947, 4-3-213; amd. Sec. 191, Ch. 56, L. 2009.



16-3-232. Beer sales by wholesaler.

16-3-232. Beer sales by wholesaler. A wholesaler may sell and deliver beer purchased or acquired by the wholesaler to a wholesaler, retailer, or common carrier licensed under this code.

History: En. Sec. 17, Ch. 106, L. 1933; amd. Sec. 6, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.26, R.C.M. 1935; Sec. 4-321, R.C.M. 1947; amd. and redes. 4-3-214 by Sec. 59, Ch. 387, L. 1975; R.C.M. 1947, 4-3-214; amd. Sec. 192, Ch. 56, L. 2009.



16-3-233. Sales to public by wholesaler unlawful.

16-3-233. Sales to public by wholesaler unlawful. A wholesaler may not give, sell, deliver, or distribute any beer purchased or acquired by the wholesaler to the public.

History: En. Sec. 18, Ch. 106, L. 1933; amd. Sec. 7, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.27, R.C.M. 1935; amd. Sec. 1, Ch. 274, L. 1973; Sec. 4-322, R.C.M. 1947; redes. 4-3-215 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-3-215; amd. Sec. 193, Ch. 56, L. 2009.



16-3-234. Consumption of beer on wholesalers' premises unlawful.

16-3-234. Consumption of beer on wholesalers' premises unlawful. It shall be unlawful for any wholesaler to sell, serve, or give away any beer to be consumed on such wholesaler's premises.

History: En. Sec. 19, Ch. 106, L. 1933; re-en. Sec. 2815.28, R.C.M 1935; Sec. 4-323, R.C.M. 1947; redes. 4-3-216 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-3-216.



16-3-235. Carriers' reports of beer transported.

16-3-235. Carriers' reports of beer transported. Every railroad and every motor carrier transporting beer manufactured out of this state from points without this state and delivering the same to points within this state shall, if requested by the department, on or before the 15th day of each month, make an exact return to the department of the amount of such beer so transported and delivered by such railroad or motor carrier during the previous month and shall state in such return the name and address of the consignor, the name and address of the consignee, the date of delivery, and the amount delivered. A carrier shall retain for 30 months all pertinent and relevant records necessary for the preparation of this report and any other information the department may require.

History: En. Sec. 4, Ch. 220, L. 1939; Sec. 4-326, R.C.M. 1947; amd. and redes. 4-3-218 by Sec. 61, Ch. 387, L. 1975; R.C.M. 1947, 4-3-218; amd. Sec. 1, Ch. 207, L. 1991.



16-3-236. through reserved.

16-3-236 through 16-3-240 reserved.



16-3-241. Furnishing of fixtures or interior advertising matter to retailers by brewers, beer importers, and wholesalers unlawful -- exceptions.

16-3-241. Furnishing of fixtures or interior advertising matter to retailers by brewers, beer importers, and wholesalers unlawful -- exceptions. (1) (a) It is unlawful for any brewer, beer importer, or wholesaler to lease, furnish, give, or pay for any premises, furniture, fixtures, equipment, or any other advertising matter or any other property to a retail licensee, used or to be used in the dispensation of beer in and about the interior of the place of business of the licensed retailer, or to furnish, give, or pay for any repairs, improvements, or painting on or within the premises. (b) It is lawful for a brewer, beer importer, or wholesaler to furnish, give, or loan to a retail licensee: (i) bottle openers, can openers, trays, tap handles, menus, apparel, coasters, glassware, cups, napkins, or other functional advertising matter that does not exceed $300 in value in any 1 calendar year to any one retail establishment for display use within the interior of the retail establishment; (ii) not more than six illuminated or electrical signs, neon signs, lamps, or lighted clocks for each brand of beer in any 1 calendar year to any one retailer for display use within the interior of the retailer's place of business. These signs, displays, lamps, or lighted clocks may bear the name, brand name, trade name, trademark, or other designation indicating the name of the manufacturer of beer and the place of manufacture. Any beer advertised must be available for sale on the retailer's premises at the time the displays are used unless the displays are the property of the retailer or, if supplied by a brewer, beer importer, or wholesaler, a display has been in the retailer's possession for more than 9 months. (iii) permanent or temporary advertising matter of a decorative nature, excluding items described in subsection (1)(b)(ii) but including nonelectric clocks, mirrors, banners, flags, and pennants; and (iv) maintenance or repair services on draft beer equipment to keep it sanitary and in good working condition. (2) A wholesaler may furnish portable equipment used for the temporary cooling, handling, and dispensing of beer to a special permittee or a retailer for use: (a) in catering an event that is off the permittee's or retailer's regular premises; or (b) up to three times a year, on a retailer's regular premises, for a period not to exceed 72 hours.

History: En. Sec. 18, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.51, R.C.M. 1935; amd. Sec. 10, Ch. 166, L. 1951; amd. Sec. 1, Ch. 51, L. 1955; amd. Sec. 1, Ch. 110, L. 1959; amd. Sec. 1, Ch. 49, L. 1967; Sec. 4-349, R.C.M. 1947; amd. and redes. 4-3-219 by Sec. 74, Ch. 387, L. 1975; R.C.M. 1947, 4-3-219; amd. Sec. 1, Ch. 568, L. 1981; amd. Sec. 15, Ch. 19, L. 1985; amd. Sec. 1, Ch. 229, L. 1985; amd. Sec. 1, Ch. 247, L. 2005.



16-3-242. Financial interest in retailers prohibited.

16-3-242. Financial interest in retailers prohibited. A brewer, beer importer, or wholesaler may not advance or loan money to or furnish money for or pay for or on behalf of any retailer any license or tax that may be required to be paid for any retailer. A brewer, beer importer, or wholesaler may not be financially interested, either directly or indirectly, in the conduct or operation of the business of a retailer. A brewer, beer importer, or wholesaler is considered to have a financial interest within the meaning of this section if: (1) the brewer, beer importer, or wholesaler owns or holds any interest in or a lien or mortgage against the retailer or the retailer's premises; (2) the brewer, beer importer, or wholesaler is under any contract with a retailer concerning future purchases or the sale of merchandise by one from or to the other; or (3) any retailer holds an interest, as a stockholder or otherwise, in the business of the wholesaler.

History: En. 4-3-220 by Sec. 75, Ch. 387, L. 1975; R.C.M. 1947, 4-3-220; amd. Sec. 16, Ch. 19, L. 1985; amd. Sec. 194, Ch. 56, L. 2009.



16-3-243. Seven-day credit limitation.

16-3-243. Seven-day credit limitation. No sale or delivery of beer shall be made to any retail licensee except for cash paid within 7 days after the delivery thereof, and in no event shall any brewer, beer importer, or wholesaler extend more than 7 days' credit on account of such beer to a retail licensee, nor shall any retail licensee accept or receive delivery of such beer without agreement to pay in cash therefor within 7 days from delivery thereof. A correctly dated check which is honored upon presentment shall be considered as cash within the meaning of this code. Any extension or acceptance of credit in violation hereof shall be regarded and construed as rendering or receiving financial assistance, and the licenses of brewers, beer importers, wholesalers, and retail licensees involved in violation hereof shall be suspended or revoked, as determined by the department in its discretion.

History: En. 4-3-221 by Sec. 76, Ch. 387, L. 1975; R.C.M. 1947, 4-3-221; amd. Sec. 17, Ch. 19, L. 1985.



16-3-244. Beer advertising limitations.

16-3-244. Beer advertising limitations. It is lawful to advertise beer, as defined and regulated, subject to the restrictions on brewers and beer importers contained in 16-3-241 of this code and subject to the following restrictions on retailers. A retail licensee may not display or permit to be displayed on the exterior portion or surface of the retailer's place of business or on the exterior portion or surface of any building of which the place of business is a part or on any premises adjacent to the place of business, whether any of the premises are owned or leased by the retailer, any sign, poster, or advertisement bearing the name, brand name, trade name, trademark, or other designation indicating the manufacturer, brewer, beer importer, wholesaler, or place of manufacture of any beer, unless it is on a marquee, board, or other space used for temporary advertisements and is not displayed for more than 10 days per display period.

History: En. Sec. 11, Ch. 166, L. 1951; Sec. 4-358, R.C.M. 1947; amd. and redes. 4-3-222 by Sec. 77, Ch. 387, L. 1975; R.C.M. 1947, 4-3-222; amd. Sec. 18, Ch. 19, L. 1985; amd. Sec. 1, Ch. 223, L. 1985; amd. Sec. 3, Ch. 197, L. 2009.






Part 3. Retail Sales Restrictions

16-3-301. Unlawful purchases, transfers, sales, or deliveries -- presumption of legal age.

16-3-301. Unlawful purchases, transfers, sales, or deliveries -- presumption of legal age. (1) It is unlawful for a licensed retailer to purchase or acquire beer or wine from anyone except a brewery, winery, or wholesaler licensed under the provisions of this code. (2) It is unlawful for a licensed retailer to transport beer or wine from one licensed premises or other facility to any other licensed premises owned by the licensee. (3) It is unlawful for a licensed wholesaler to purchase beer or wine from anyone except a brewery, winery, or wholesaler licensed or registered under this code. (4) It is unlawful for any licensee, a licensee's employee, or any other person to sell, deliver, or give away or cause or permit to be sold, delivered, or given away any alcoholic beverage to: (a) any person under 21 years of age; or (b) any person actually, apparently, or obviously intoxicated. (5) Any person under 21 years of age or any other person who knowingly misrepresents the person's qualifications for the purpose of obtaining an alcoholic beverage from the licensee is equally guilty with the licensee and, upon conviction, is subject to the penalty provided in 45-5-624. However, nothing in this section may be construed as authorizing or permitting the sale of an alcoholic beverage to any person in violation of any federal law. (6) All licensees shall display in a prominent place in their premises a placard, issued by the department, stating fully the consequences for violations of the provisions of this code by persons under 21 years of age. (7) For purposes of 45-5-623 and this title, the establishment of the following facts by a person making a sale of alcoholic beverages to a person under the legal age constitutes prima facie evidence of innocence and a defense to a prosecution for sale of alcoholic beverages to a person under the legal age: (a) the purchaser falsely represented and supported with documentary evidence that an ordinary and prudent person would accept that the purchaser was of legal age to purchase alcoholic beverages; (b) the appearance of the purchaser was such that an ordinary and prudent person would believe the purchaser to be of legal age to purchase alcoholic beverages; and (c) the sale was made in good faith and in reasonable reliance upon the representation and appearance of the purchaser that the purchaser was of legal age to purchase alcoholic beverages. (See compiler's comments for contingent termination of certain text.)

History: (1), (2)En. Sec. 31, Ch. 106, L. 1933; amd. Sec. 11, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.33, R.C.M. 1935; amd. Sec. 7, Ch. 166, L. 1951; amd. Sec. 2, Ch. 240, L. 1971; amd. Sec. 3, Ch. 94, L. 1973; Sec. 4-330, R.C.M. 1947; amd. and redes. 4-3-301 by Sec. 64, Ch. 387, L. 1975; Sec. 4-3-301, R.C.M. 1947; (3)En. Sec. 11, Ch. 84, L. 1937; amd. Sec. 3, Ch. 221, L. 1939; amd. Sec. 1, Ch. 71, L. 1953; amd. Sec. 4, Ch. 240, L. 1971; amd. Sec. 5, Ch. 94, L. 1973; Sec. 4-413, R.C.M. 1947; amd. and redes. 4-3-306 by Sec. 91, Ch. 387, L. 1975; Sec. 4-3-306, R.C.M. 1947; (4)En. Sec. 38, Ch. 84, L. 1937; amd. Sec. 2, Ch. 226, L. 1947; amd. Sec. 1, Ch. 161, L. 1951; amd. Sec. 5, Ch. 240, L. 1971; amd. Sec. 6, Ch. 94, L. 1973; Sec. 4-439, R.C.M. 1947; amd. and redes. 4-6-404 by Sec. 104, Ch. 387, L. 1975; Sec. 4-6-404, R.C.M. 1947; R.C.M. 1947, 4-3-301, 4-3-306, 4-6-404(part); amd. Sec. 1, Ch. 186, L. 1979; amd. Sec. 2, Ch. 61, L. 1987; amd. Sec. 1, Ch. 217, L. 1987; (6)En. Sec. 2, Ch. 233, L. 1993; amd. Sec. 1, Ch. 498, L. 2001; amd. Sec. 2, Ch. 501, L. 2007; amd. Sec. 3, Ch. 516, L. 2007.



16-3-302. Sale by retailer for consumption on premises.

16-3-302. Sale by retailer for consumption on premises. (1) It is lawful for a licensed retailer to sell and serve beer, either on draught or in containers, to the public to be consumed on the premises of the retailer. (2) It is lawful for a licensee who has an all-beverages license that the licensee uses at a golf course to sell alcoholic beverages and for a licensee who has a golf course beer and wine license issued under 16-4-109 to sell beer and wine: (a) in the building or other structural premises constituting the clubhouse or primary indoor recreational quarters of the golf course; and (b) at any place within the boundaries of the golf course, from a portable satellite vehicle or other movable satellite device that is moved from place to place, whether inside or outside of a building or other structure. (3) It is lawful to consume alcoholic beverages sold as provided in subsection (2) at any place within the boundaries of the golf course, whether inside or outside of a building or other structure.

History: En. Sec. 29, Ch. 106, L. 1933; re-en. Sec. 2815.31, R.C.M. 1935; Sec. 4-328, R.C.M. 1947; amd. and redes. 4-3-302 by Sec. 63, Ch. 387, L. 1975; R.C.M. 1947, 4-3-302; amd. Sec. 1, Ch. 646, L. 1987; amd. Sec. 195, Ch. 56, L. 2009.



16-3-303. Sale of beer by retailer for consumption off premises.

16-3-303. Sale of beer by retailer for consumption off premises. It is lawful for an on-premises retailer to sell or furnish beer to the public in its original package or in growlers, and the beer must be taken away from the premises of the retailer for consumption off the premises of the retailer. Growlers may not be filled in advance of sale and may be furnished by the consumer.

History: En. Sec. 30, Ch. 106, L. 1933; amd. Sec. 10, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.32, R.C.M. 1935; amd. Sec. 1, Ch. 177, L. 1961; Sec. 4-329, R.C.M. 1947; redes. 4-3-303 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-3-303; amd. Sec. 2, Ch. 77, L. 2011.



16-3-304. Closing hours for licensed retail establishments.

16-3-304. Closing hours for licensed retail establishments. Except as provided in 16-3-305, all licensed establishments wherein alcoholic beverages are sold, offered for sale, or given away at retail shall be closed each day between 2 a.m. and 8 a.m.; provided, however, that when any municipal incorporation has by ordinance further restricted the hours of sale of alcoholic beverages, then the sale of alcoholic beverages is prohibited within the limits of any such city or town during the time such sale is prohibited by this code and in addition thereto during the hours that it is prohibited by such ordinance. During such hours all persons except the alcoholic beverage licensee and employees of such licensed establishment shall be excluded from the licensed premises.

History: En. Sec. 1, Ch. 161, L. 1943; amd. Sec. 1, Ch. 162, L. 1959; amd. Sec. 1, Ch. 242, L. 1973; Sec. 4-303, R.C.M. 1947; amd. and redes. 4-3-304 by Sec. 46, Ch. 387, L. 1975; R.C.M. 1947, 4-3-304; amd. Sec. 1, Ch. 347, L. 1985.



16-3-305. Sale of alcoholic beverages during closed hours unlawful -- lawful business need not be closed.

16-3-305. Sale of alcoholic beverages during closed hours unlawful -- lawful business need not be closed. During the hours when the licensed establishments where alcoholic beverages are sold at retail are required by this code to be closed, it shall be unlawful to sell, offer for sale, give away, consume, or allow the consumption of alcoholic beverages. When an establishment licensed to sell alcoholic beverages is operated in conjunction with a hotel, restaurant, bus depot, railway terminal, grocery store, pharmacy, or other lawful business other than that of the sale of alcoholic beverages, then such other lawful business need not be closed.

History: En. Sec. 3, Ch. 161, L. 1943; Sec. 4-304, R.C.M. 1947; amd. and redes. 4-3-305 by Sec. 47, Ch. 387, L. 1975; R.C.M. 1947, 4-3-305; amd. Sec. 2, Ch. 347, L. 1985.



16-3-306. Proximity to churches and schools restricted.

16-3-306. Proximity to churches and schools restricted. (1) Except as provided in subsections (2) through (4), a retail license may not be issued pursuant to this code to any business or enterprise whose premises are within 600 feet of and on the same street as a building used exclusively as a church, synagogue, or other place of worship or as a school other than a commercially operated or postsecondary school. This distance must be measured in a straight line from the center of the nearest entrance of the place of worship or school to the nearest entrance of the licensee's premises. This section is a limitation upon the department's licensing authority. (2) However, the department may renew a license for any establishment located in violation of this section if the licensee does not relocate an entrance any closer than the existing entrances and if the establishment: (a) was located on the site before the place of worship or school opened; or (b) was located in a bona fide hotel, restaurant, or fraternal organization building at the site since January 1, 1937. (3) Subsection (1) does not apply to licenses for the sale of beer, table wine, or both in the original package for off-premises consumption. (4) Subsection (1) does not apply within the applicable jurisdiction of a local government that has supplanted the provisions of subsection (1) as provided in 16-3-309.

History: En. Sec. 13, Ch. 84, L. 1937; Sec. 4-415, R.C.M. 1947; amd. and redes. 4-4-107 by Sec. 92, Ch. 387, L. 1975; R.C.M. 1947, 4-4-107; amd. Sec. 1, Ch. 152, L. 1981; amd. Sec. 1, Ch. 662, L. 1983; amd. Sec. 196, Ch. 56, L. 2009.



16-3-307. Sale of liquor at less than posted price unlawful.

16-3-307. Sale of liquor at less than posted price unlawful. Except as provided in 16-2-201, it is unlawful for a licensee under the provisions of this code to resell liquor purchased by the licensee from an agency liquor store for a sum less than the posted price established by the department.

History: En. Sec. 19, Ch. 84, L. 1937; Sec. 4-421, R.C.M. 1947; amd. and redes. 4-3-307 by Sec. 98, Ch. 387, L. 1975; R.C.M. 1947, 4-3-307; amd. Sec. 30, Ch. 530, L. 1995; amd. Sec. 2, Ch. 12, L. 2013.



16-3-308. Refilling of liquor bottles prohibited.

16-3-308. Refilling of liquor bottles prohibited. (1) No person, or the agent or employee of such person, who sells or offers liquor for sale may: (a) place in any liquor bottle any liquor whatsoever other than that contained in such bottle at the time of stamping by the federal government; (b) possess any liquor bottle in which any liquor has been placed in violation of subsection (1)(a); (c) by the addition of any substance whatsoever to any liquor bottle, in any manner alter or increase any portion of the original contents contained in such bottle at the time of stamping by the federal government; or (d) possess any liquor bottle, any portion of the contents of which has been altered or increased in violation of subsection (1)(c). (2) This section does not prohibit any reuse of liquor bottles which is permitted under laws or regulations of the federal government.

History: En. 4-3-308 by Sec. 117, Ch. 387, L. 1975; R.C.M. 1947, 4-3-308.



16-3-309. Sales prohibited by ordinance.

16-3-309. Sales prohibited by ordinance. (1) An incorporated city may enact an ordinance defining certain areas in its incorporated limits where alcoholic beverages may or may not be sold. (2) A county may enact an ordinance or resolution defining certain areas in the county, not within the incorporated limits of a city, where alcoholic beverages may or may not be sold. (3) In enacting such an ordinance or resolution, the county or city may provide that the provisions of 16-3-306(1) do not apply within the jurisdictional area of the ordinance or resolution. If a county or city has supplanted the provisions of 16-3-306(1), upon request of the department the governing body of the county or city must certify to the department whether or not the person or individual identified in the request may lawfully sell alcoholic beverages under the terms of the ordinance or resolution. The department is bound by the determination set forth in the certification. (4) No county or incorporated city may by ordinance restrict the number of licenses that the department may issue.

History: En. Sec. 14, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.36, R.C.M. 1935; amd. Sec. 1, Ch. 225, L. 1947; amd. Sec. 1, Ch. 165, L. 1949; amd. Sec. 1, Ch. 55, L. 1955; amd. Sec. 1, Ch. 205, L. 1959; amd. Sec. 1, Ch. 271, L. 1965; amd. Sec. 1, Ch. 31, L. 1974; Sec. 4-333, R.C.M. 1947; amd. and redes. 4-4-201 by Sec. 66, Ch. 387, L. 1975; amd. Sec. 5, Ch. 496, L. 1977; R.C.M. 1947, 4-4-201(part); amd. Sec. 2, Ch. 662, L. 1983.



16-3-310. Lapse of license for nonuse.

16-3-310. Lapse of license for nonuse. Any retail license issued pursuant to this code (including any retail license to sell beer and table wine for off-premises consumption) not actually used in a going establishment for 90 days shall automatically lapse. Upon determining the fact of nonuse for such period, the department shall cancel such license of record and no portion of the fee paid therefor shall be refundable. The provisions of this section shall not apply to the license of any licensee whose premises are operated on a seasonal basis in connection with a bona fide dude ranch, resort, park hotel, tourist facility, or like business, provided such licensee has secured written authority from the department to close and has licensed premises for a specified period of greater than 90 days' duration. Should the department determine that such lapse was reasonably beyond the control of the licensee, then the lapse provision shall not apply.

History: En. 4-4-203 by Sec. 80, Ch. 387, L. 1975; R.C.M. 1947, 4-4-203; amd. Sec. 20, Ch. 68, L. 1987.



16-3-311. Suitable premises for licensed retail establishments.

16-3-311. Suitable premises for licensed retail establishments. (1) A licensed retailer may use a part of a building as premises licensed for on-premises consumption of alcoholic beverages. The premises must be separated from the rest of the building by permanent walls but may have inside access during lawful hours of operation to the rest of the building even if the businesses or uses in the other part of the building are unrelated to the operation of the premises in which the alcoholic beverages are served. (2) A licensee whose premises did not meet the requirements of this section on September 24, 1992, shall meet the requirements when an alteration to the premises has been completed and the department has approved the alteration. An alteration is any structural change in a premises. A cosmetic change, such as painting, carpeting, or other interior decorating, is not considered an alteration under this section.

History: En. Sec. 1, Ch. 203, L. 1993.



16-3-312. through reserved.

16-3-312 through 16-3-315 reserved.



16-3-316. Fundraising events for nonprofit and tax-exempt organizations.

16-3-316. Fundraising events for nonprofit and tax-exempt organizations. (1) A nonprofit organization governed under Title 35, chapter 2, or an organization designated as tax-exempt under the provisions of section 501(c) of the Internal Revenue Code, 26 U.S.C. 501(c), as amended, may raffle or auction alcoholic beverages at fundraising events. Any alcoholic beverage raffled or auctioned must be given by the organization to the raffle or auction winner sealed in its original package. (2) If the fundraising event is held on the premises of a business licensed under this code or on premises for which a permit has been issued under this code, the alcoholic beverage may not be consumed on the premises. An alcoholic beverage that is on a licensee's premises solely for a fundraising event under this section does not constitute a violation by the licensee of 16-3-301(1) or 16-6-303. (3) A nonprofit or tax-exempt organization may hold no more than four events per calendar year at which alcoholic beverages are raffled or auctioned. The duration of each event must be announced at the time any raffle tickets are sold or auction bids are received. Raffles and auctions held pursuant to this section must be to directly support bona fide charitable, nonprofit, or tax-exempt activities. (4) An alcoholic beverage for raffle or auction must be: (a) acquired, whether by purchase or donation, by the organization from a retailer licensed under the provisions of this code, excluding a restaurant beer and wine licensee; (b) purchased by the organization from an agency liquor store at not less than the posted price; or (c) received by the organization as a donation at no cost to the organization from any other person except one licensed as a wholesaler or distributor under this code. (5) No proceeds from the raffle or auction of alcoholic beverages may go to anyone who provided the alcoholic beverages to the organization for the raffle or auction. (6) For a raffle or auction described in subsection (1), raffle tickets may not be sold to, and auction bids may not be solicited or received from, any person under 21 years of age. The organization raffling or auctioning alcoholic beverages may not sell, deliver, or give away any alcoholic beverage to a person under 21 years of age or to any person actually, apparently, or obviously intoxicated. (7) As used in this section: (a) "auction" means the sale of an item or items, which may include alcoholic beverages, whereby the item for sale is sold to the highest bidder at the bid price. An auctioned item or items may have a reserve price. (b) "raffle" means an event in which a nonprofit or tax-exempt organization sells tickets and each ticket gives the purchaser of the ticket the chance to win a prize, which may include alcoholic beverages, with the winner determined by a random drawing.

History: En. Sec. 2, Ch. 86, L. 2011.



16-3-317. through reserved.

16-3-317 through 16-3-320 reserved.



16-3-321. Keg identification tag.

16-3-321. Keg identification tag. (1) A licensee may not sell a keg of beer unless an identification tag is attached to the keg by the licensee. (2) An identification tag must consist of paper, plastic, metal, or durable material that is not easily damaged or destroyed. An identification tag may be attached to a keg at the time of sale with a nylon tie or cording, wire tie or other metal attachment device, or other durable means of tying or attaching the tag to the keg. (3) The identification information contained on the tag must include: (a) the licensee's name, address, and telephone number; and (b) a prominently visible warning that intentional removal or defacement of the tag is a criminal offense. (4) A retailer that accepts the return of a keg that does not have an identification tag attached shall obtain the information required in 16-3-322 on the original purchaser, to the extent possible, and obtain the same information on the person returning the keg. This information must be kept on file with the retailer for not less than 45 days from the date of return. (5) A person, other than the licensee, the wholesaler of malt beverages, or a law enforcement officer, may not intentionally remove identification placed on a keg in compliance with this section. (6) For the purposes of 16-3-321 through 16-3-324, the following definitions apply: (a) "Keg" means a brewery-sealed, single container that contains not less than 7 gallons of beer. (b) "Licensee" means a person who is licensed under Title 16, chapter 4, and who sells kegs to a consumer. (7) The department shall develop and make available the identification tags required by this section.

History: En. Sec. 1, Ch. 441, L. 2005.



16-3-322. Recordkeeping.

16-3-322. Recordkeeping. (1) A licensee, at the time of the sale of a keg, shall record the following: (a) the purchaser's name, address, and date of birth and the number of the purchaser's driver's license, state-issued or military identification card, tribal identification card, or valid United States or foreign passport; (b) the date of purchase; (c) the name of the clerk making the sale; and (d) the purchaser's signature and date of purchase. (2) The licensee shall maintain the record for not less than 45 days after the date of the sale. (3) A licensee who maintains the records required by this section shall make the records available during regular business hours for inspection by law enforcement pursuant to 16-3-323.

History: En. Sec. 2, Ch. 441, L. 2005; amd. Sec. 16, Ch. 44, L. 2007; amd. Sec. 1, Ch. 180, L. 2007.



16-3-323. Enforcement.

16-3-323. Enforcement. (1) A law enforcement officer may not request information on file about the original purchaser of a keg unless in connection with a violation of 16-6-305, 45-5-623, or 45-5-624(4). The officer shall return any recovered keg to the licensee and verify the information on file about the original purchaser. (2) The deposit on the keg and any related deposit to the licensee must be forfeited by the original purchaser.

History: En. Sec. 3, Ch. 441, L. 2005.



16-3-324. Violations.

16-3-324. Violations. (1) A person who knowingly fails to attach a keg tag as provided in 16-3-321 is guilty of a misdemeanor and shall be fined an amount not to exceed $100. (2) A person may not remove, deface, or damage the identification on a keg purposely to make it unreadable. A person convicted of purposely removing, defacing, or damaging a tag shall be fined an amount not to exceed $500 or be imprisoned in the county jail for not more than 6 months, or both.

History: En. Sec. 4, Ch. 441, L. 2005; amd. Sec. 17, Ch. 44, L. 2007.






Part 4. Sale of Table Wine

16-3-401. Short title -- public policy -- purpose.

16-3-401. Short title -- public policy -- purpose. (1) This part may be cited as the "Wine Distribution Act". (2) The public policy of the state of Montana is to maintain a system to provide for, regulate, and control the acquisition, importation, and distribution of table wine. (3) This part governs wineries, table wine distributors, and wine retailers.

History: En. Sec. 1, I.M. No. 81, app. Nov. 7, 1978; amd. Sec. 1, Ch. 699, L. 1979; amd. Sec. 21, Ch. 68, L. 1987; amd. Sec. 9, Ch. 314, L. 1991; amd. Sec. 31, Ch. 530, L. 1995; amd. Sec. 3, Ch. 501, L. 2007.



16-3-402. Importation of wine -- records.

16-3-402. Importation of wine -- records. (1) Except as provided in 16-3-411, 16-4-313, and Title 16, chapter 4, part 11, all table wine manufactured outside of Montana and shipped into Montana must be consigned to and shipped to a licensed table wine distributor and be unloaded by the distributor into the distributor's warehouse in Montana or subwarehouse in Montana. The distributor shall distribute the table wine from the warehouse or subwarehouse. (2) The distributor shall keep records at the distributor's principal place of business of all table wine, including the name or kind received, on hand, sold, and distributed. The records may at all times be inspected by the department. (3) Table wine that has been shipped into Montana in violation of this code must be seized by any peace officer or representative of the department and may be confiscated in the manner as provided for the confiscation of intoxicating liquor.

History: En. Sec. 4, I.M. 81, app. Nov. 7, 1978; amd. Sec. 3, Ch. 699, L. 1979; amd. Sec. 32, Ch. 530, L. 1995; amd. Sec. 4, Ch. 501, L. 2007; amd. Sec. 4, Ch. 115, L. 2013; amd. Sec. 5, Ch. 184, L. 2013.



16-3-403. To whom table wine distributor may sell.

16-3-403. To whom table wine distributor may sell. (1) A table wine distributor may sell and deliver table wine purchased or acquired by the distributor to: (a) another table wine distributor, retailer, or common carrier that holds a license issued by the department of revenue; and (b) an agency liquor store. (2) It is unlawful for any table wine distributor to sell, deliver, or give away any table wine to be consumed on the distributor's premises or to give, sell, deliver, or distribute any table wine purchased or acquired by the distributor to the public.

History: En. Sec. 5, I.M. 81, app. Nov. 7, 1978; amd. Sec. 4, Ch. 699, L. 1979; amd. Sec. 3, Ch. 629, L. 1987; amd. Sec. 33, Ch. 530, L. 1995.



16-3-404. Monthly report of table wine distributor and retailer.

16-3-404. Monthly report of table wine distributor and retailer. (1) Each licensed table wine distributor shall, on or before the 15th day of each month, make an exact return to the department of revenue reporting the amount of table wine purchased or acquired by the distributor during the previous month, the amount of table wine sold and delivered by the distributor during the previous month, and the amount of inventory on hand in the manner and form prescribed by the department. The department has the right at any time to make an examination of the table wine distributor's books and premises and otherwise check the accuracy of the return or check the alcoholic content of table wine that the distributor may have on hand. (2) Each wine retailer licensed to do business in this state shall, on or before the 15th day of each month, in the manner and form prescribed by the department, make a return to the department reporting the amount of wine purchased directly from any out-of-state winery in the previous month.

History: En. Sec. 6, I.M. 81, app. Nov. 7, 1978; amd. Sec. 5, Ch. 501, L. 2007.



16-3-405. Carriers' reports of table wine transported.

16-3-405. Carriers' reports of table wine transported. Every railroad, motor carrier, and airline transporting table wine manufactured out of this state from points outside this state and delivering to points within this state shall, if requested by the department, on or before the fifteenth day of each month, make an exact return to the department of revenue of the amount of such table wine so transported and delivered by such railroad, motor carrier, or airline during the previous month, and shall state in such return the name and address of the consignor and consignee, the date of delivery, and the amount delivered. A carrier shall retain for 30 months all pertinent and relevant records necessary for the preparation of this report and any other information the department may require.

History: En. Sec. 7, I.M. No. 81, app. Nov. 7, 1978; amd. Sec. 2, Ch. 207, L. 1991.



16-3-406. Financial interest in retailers prohibited.

16-3-406. Financial interest in retailers prohibited. (1) A winery or table wine distributor may not advance or loan money to, or furnish money for, or pay for or on behalf of any retailer any license or tax that may be required to be paid by any retailer, and a winery or table wine distributor may not be financially interested, either directly or indirectly, in the conduct or operation of the business of a retailer. (2) A winery or table wine distributor is considered to have a financial interest if: (a) the winery or table wine distributor owns or holds any interest in or a lien or mortgage against the retailer or the retailer's premises; or (b) the winery or table wine distributor is under any contract with a retailer concerning future purchases or the sale of merchandise by one from or to the other; or (c) the table wine distributor extends more than 7 days' credit to a retail licensee or furnishes to any retail licensee any furniture, fixtures, or equipment to be used in the dispensation or sale of table wine; or (d) any retailer holds an interest as a stockholder, or otherwise, in the business of the table wine distributor.

History: En. Sec. 8, I.M. No. 81, app. Nov. 7, 1978; amd. Sec. 197, Ch. 56, L. 2009.



16-3-407. through reserved.

16-3-407 through 16-3-410 reserved.



16-3-411. Winery.

16-3-411. Winery. (1) A winery located in Montana and licensed pursuant to 16-4-107 may: (a) import in bulk, bottle, produce, blend, store, transport, or export wine it produces; (b) sell wine it produces at wholesale to wine distributors; (c) sell wine it produces at retail at the winery directly to the consumer for consumption on or off the premises; (d) provide, without charge, wine it produces for consumption at the winery; (e) purchase from the department or its licensees brandy or other distilled spirits for fortifying wine it produces; (f) obtain a special event permit under 16-4-301; (g) perform those operations and cellar treatments that are permitted for bonded winery premises under applicable regulations of the United States department of the treasury; (h) sell wine at the winery to a licensed retailer who presents the retailer's license or a photocopy of the license; or (i) obtain a direct shipment endorsement to ship table wine as provided in Title 16, chapter 4, part 11, directly to an individual in Montana who is at least 21 years of age. (2) (a) A winery licensed pursuant to 16-4-107 may sell and deliver wine produced by the winery directly to licensed retailers if the winery: (i) uses the winery's own equipment, trucks, and employees to deliver the wine and the wine delivered pursuant to this subsection (2)(a)(i) does not exceed 4,500 cases a year; (ii) contracts with a licensed table wine distributor to ship and deliver the winery's wine to the retailer; or (iii) contracts with a common carrier to ship and deliver the winery's wine to the retailer and: (A) the wine shipped and delivered by common carrier is shipped directly from the producer's winery or bonded warehouse; (B) individual shipments delivered by common carrier are limited to three cases a day for each licensed retailer; and (C) the shipments delivered by common carrier do not exceed 4,500 cases a year. (b) A winery making sales to retail licensees under the provisions of this subsection (2) is considered a table wine distributor for the purposes of collecting taxes on table wine, as provided in 16-1-411. (c) If a winery uses a common carrier for delivery of the wine to licensed table wine distributors and retailers, the shipment must be: (i) in boxes that are marked with the words: "Wine Shipment From Montana-Licensed Winery to Montana Licensee"; (ii) delivered to the premises of a licensed table wine distributor or licensed retailer who is in good standing; and (iii) signed for by the wine distributor or retailer or its employee or agent. (d) In addition to any records required to be maintained under 16-4-107, a winery that distributes wine within the state under this subsection (2) shall maintain records of all sales and shipments. The winery shall, on or before the 15th day of each month, in the manner and form prescribed by the department, make a return reporting the amount of wine that it shipped in the state during the preceding month, names and addresses of consignees or retailers, and other information that the department may determine to be necessary to ensure that distribution of table wines within this state conforms to the requirements of this code.

History: En. Sec. 1, Ch. 566, L. 1987; amd. Sec. 34, Ch. 530, L. 1995; amd. Sec. 1, Ch. 163, L. 2001; amd. Sec. 6, Ch. 501, L. 2007; amd. Sec. 6, Ch. 184, L. 2013.



16-3-412. through reserved.

16-3-412 through 16-3-414 reserved.



16-3-415. Definitions.

16-3-415. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Agreement of distributorship" means a contract, agreement, commercial relationship, license, or other arrangement for a definite or an indefinite period of time between a supplier and a table wine distributor that provides for the sale of table wine by the supplier to the table wine distributor. (2) "Good cause" means failure by a table wine distributor to comply with reasonable business requirements imposed, or sought to be imposed, by a supplier under the terms of an agreement of distributorship if the requirements are imposed on other similarly situated distributors either by the terms of their agreements or in the manner of their enforcement by the supplier. (3) "Person" means a natural person, corporation, partnership, trust, agency, or other entity and includes individual officers, directors, or other persons in active control of the activities of the entity. (4) "Supplier" means a winery or an importer of table wines that enters into or is a party to an agreement of distributorship with a table wine distributor.

History: En. Sec. 1, Ch. 314, L. 1991.



16-3-416. Table wine distributor provisions.

16-3-416. Table wine distributor provisions. (1) A supplier or table wine distributor must have a written agreement of distributorship that provides for purchase of the supplier's products from the supplier by the table wine distributor. (2) An agreement of distributorship must provide that: (a) a supplier shall notify a table wine distributor in writing at least 60 days prior to termination of an agreement of distributorship unless a termination without notice is permitted as provided in 16-3-417. The written notice must state the reasons for termination. Notice of termination is void if within 60 days of the notice, the table wine distributor rectifies the deficiency stated as the reason for termination and if the deficiency was not stated as reason for termination in a notice previously voided under the provisions of this subsection. (b) a supplier may not unreasonably withhold or delay approval of a sale or transfer of the ownership, management, or control of a table wine distributorship. However, a table wine distributor shall give a supplier no less than 60 days' prior written notice of any material change in ownership, management, or control. (3) Within 60 days after entering into an agreement of distributorship, the supplier shall advise the department of the agreement by filing a copy of the agreement that must include the sales area or areas designated for the table wine distributor. (4) If a supplier terminates an agreement of distributorship under the provisions of subsection (2)(a), the table wine distributor subject to the termination is entitled to compensation for the laid-in cost of inventory. In the event of any termination of the agreement by the supplier other than termination for good cause or for any reason set forth in 16-3-417(3), the distributor is entitled to compensation for the laid-in cost of inventory and to liquidated damages based on the sales of the brand or brands involved, as may be provided in the agreement. If the supplier and the distributor are unable to agree on the amount of liquidated damages, the amount of liquidated damages must be determined by an arbitrator appointed under subsection (5) of this section. (5) If undertaken in good faith by a supplier, a supplier may terminate an agreement of distributorship for a legitimate business reason not within the definition of good cause if an arbitrator appointed by the department finds, after hearing the supplier and the table wine distributor, that the termination is in the best interest of the table wine brand concerned. Arbitration under this section must be conducted under the provisions of Title 27, chapter 5. (6) All agreements of distributorship are interpreted and governed by the laws of Montana. (7) In any dispute resulting in litigation between a supplier and a distributor, the litigation must occur in a Montana court, federal or state, unless that forum would create an unreasonable burden on any party, as determined by the court in which the litigation is commenced. (8) Agreements between a supplier and a distributor must recognize the constitutional right to a jury trial as set forth in Article II, section 26, of the Montana constitution. (9) A provision in an agreement of distributorship that is inconsistent with the requirements of this section is void.

History: En. Sec. 3, Ch. 314, L. 1991; amd. Sec. 1, Ch. 226, L. 1995; amd. Sec. 2, Ch. 194, L. 1999.



16-3-417. Supplier provisions.

16-3-417. Supplier provisions. (1) An agreement of distributorship must provide that a table wine distributor shall: (a) maintain the financial and competitive capability to efficiently and effectively distribute a supplier's products; (b) maintain the quality and integrity of a supplier's products in a manner set forth by the supplier; (c) exert the table wine distributor's best efforts to sell the supplier's wines; (d) merchandise the products in retail stores as agreed between the table wine distributor and the supplier; and (e) give a supplier not less than 60 days' written notice of the table wine distributor's intent to terminate an agreement of distributorship. (2) As provided in 16-3-416, a supplier may terminate an agreement of distributorship based on a deficiency or other good cause by giving 60 days' prior written notice to the table wine distributor. (3) A supplier may terminate an agreement of distributorship immediately and without notice if the reason for the termination is insolvency, assignment for the benefit of creditors, bankruptcy, or revocation or suspension for more than 14 days of a license to operate that is required by the state or the federal government.

History: En. Sec. 4, Ch. 314, L. 1991.



16-3-418. Dual appointments -- equal support -- alternate supplier -- dock sales.

16-3-418. Dual appointments -- equal support -- alternate supplier -- dock sales. (1) (a) A supplier may appoint one or more table wine distributors to distribute its table wines in a specified territory. If the supplier appoints two or more table wine distributors to sell its table wines in the same or overlapping territories, the supplier shall offer the same prices, delivery, terms, and promotional support to each table wine distributor. (b) A supplier may not appoint more than one table wine distributor to distribute its hard cider in a specified territory. (c) For the purposes of this subsection (1), "table wine" has the meaning assigned in 16-1-106, but does not include hard cider. (2) (a) The holder of an all-beverages license under chapter 4, part 2, may, upon presentation of the license or a photocopy of the license, personally obtain from any distributor's warehouse a quantity of table wine that the licensee may agree to buy and that the distributor may agree to sell. (b) The holder of a license that permits on-premises consumption of alcoholic beverages under 16-4-401(2) may, upon presentation of the license or a photocopy of the license, personally or through an employee, obtain from a winery, as provided in 16-3-411(1)(h), a quantity of table wine that the licensee may agree to buy and that the winery may agree to sell.

History: En. Sec. 5, Ch. 314, L. 1991; amd. Sec. 4, Ch. 399, L. 1997; amd. Sec. 2, Ch. 163, L. 2001; amd. Sec. 7, Ch. 501, L. 2007.



16-3-419. Suppliers' prohibitions.

16-3-419. Suppliers' prohibitions. A supplier may not: (1) coerce, induce, or attempt to coerce or induce a table wine distributor to engage in an illegal act or course of conduct; (2) require a table wine distributor to accept delivery of a product or other item or commodity that was not ordered by the wine distributor; (3) fix or maintain the price at which a distributor shall resell table wine.

History: En. Sec. 2, Ch. 314, L. 1991; amd. Sec. 2, Ch. 226, L. 1995.



16-3-420. Applicability.

16-3-420. Applicability. Within 60 days after October 1, 1991, or within 60 days after the execution of a new agreement by the parties, whichever is later, an agreement of distributorship must be reduced to writing and an exact copy of the agreement must be filed with the department as a public document and must be available to any of the parties to a dispute. Upon filing with the department, the agreement becomes subject to the provisions of 16-1-106, 16-3-401, and 16-3-415 through 16-3-421.

History: En. Sec. 6, Ch. 314, L. 1991.



16-3-421. Injunction.

16-3-421. Injunction. A person injured by a violation of this part may bring a civil action in a court of competent jurisdiction to enjoin further violations in addition to other remedies provided by law.

History: En. Sec. 7, Ch. 314, L. 1991.









CHAPTER 4. LICENSE ADMINISTRATION

Part 1. Beer and Wine Licenses

16-4-101. Applications for sale, import, or manufacture of beer -- qualifications of applicant.

16-4-101. Applications for sale, import, or manufacture of beer -- qualifications of applicant. (1) Any person desiring to manufacture, import, or sell beer under the provisions of this code shall first apply to the department for a license to do so and pay with such application the license fee prescribed. The department shall require of such applicant satisfactory evidence that the applicant is of good moral character and a law-abiding person. (2) Upon being satisfied, from such application or otherwise, that such applicant is qualified, the department shall issue such license to such person, which license shall be at all times prominently displayed in the place of business of such applicant. (3) If the department shall find that such applicant is not qualified, no license shall be granted and such license fee shall be returned.

History: En. Sec. 6, Ch. 106, L. 1933; re-en. Sec. 2815.15, R.C.M. 1935; Sec. 4-310, R.C.M. 1947; amd. and redes. 4-4-101 by Sec. 50, Ch. 387, L. 1975; R.C.M. 1947, 4-4-101; amd. Sec. 19, Ch. 19, L. 1985.



16-4-102. Right of brewers to maintain and operate storage depots -- annual licenses.

16-4-102. Right of brewers to maintain and operate storage depots -- annual licenses. It shall be lawful for any brewer duly licensed to manufacture beer, upon the payment to the department of an annual license fee in addition to all other fees and taxes required to be paid by such brewer for each storage depot, to own, lease, maintain, and operate, in any city or town in the state of Montana, a building for use as a storage depot, equipped with refrigeration and cooling apparatus, for receiving, handling, and storing beer therein and distributing and selling beer therefrom, as brewers are permitted to sell and distribute beer under the provisions of this code.

History: En. Sec. 6, Ch. 166, L. 1951; Sec. 4-317.1, R.C.M. 1947; amd. and redes. 4-4-102 by Sec. 54, Ch. 387, L. 1975; R.C.M. 1947, 4-4-102; amd. Sec. 3, Ch. 178, L. 1983.



16-4-103. Wholesalers' licenses -- application and issuance -- subwarehouses -- imported beer handled through warehouse or subwarehouse -- wine storage.

16-4-103. Wholesalers' licenses -- application and issuance -- subwarehouses -- imported beer handled through warehouse or subwarehouse -- wine storage. (1) Any person desiring to sell and distribute beer as a wholesaler shall apply to the department for a license and tender with the application the required license fee. The department shall issue wholesale licenses to qualified applicants in accordance with the provisions of this code. A license must be prominently displayed at all times in the place of business of the wholesaler. (2) An applicant shall maintain a fixed place of business, sufficient capital, and the facilities, storehouse, receiving house, or warehouse for the receiving of, storage, handling, and moving of beer in large and jobbing quantities for distribution and sale in original packages to other licensed wholesalers or licensed retailers. Each wholesaler is entitled to only one wholesale license, which must be issued for the wholesaler's principal place of business in Montana. Duplicate licenses may be issued for the wholesaler's subwarehouses in Montana. The duplicate licenses must be prominently displayed at all times at the subwarehouses. (3) If the applicant is a foreign corporation, the corporation must be authorized to do business in Montana. (4) A wholesaler that is also licensed as a table wine distributor may store wine in any of the wholesaler's warehouses or subwarehouses. (5) As used in subsection (1), "distribute" has the meaning provided in 16-3-218.

History: En. Sec. 14, Ch. 106, L. 1933; amd. Sec. 5, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.23, R.C.M. 1935; amd. Sec. 1, Ch. 246, L. 1947; amd. Sec. 5, Ch. 166, L. 1951; amd. Sec. 1, Ch. 222, L. 1965; Sec. 4-318, R.C.M. 1947; amd. and redes. 4-4-103 by Sec. 56, Ch. 387, L. 1975; R.C.M. 1947, 4-4-103(part); amd. Sec. 1, Ch. 359, L. 1981; amd. Sec. 6, Ch. 61, L. 1987; amd. Sec. 1, Ch. 143, L. 2005.



16-4-104. Beer retailer's license -- application and issuance -- check of alcoholic content by department.

16-4-104. Beer retailer's license -- application and issuance -- check of alcoholic content by department. (1) Any person desiring to possess and have beer for the purpose of retail sale under the provisions of this code shall first apply to the department for a permit to do so and submit with the application the license fee. (2) Upon being satisfied, from the application or otherwise, that the applicant is qualified, the department shall issue a license to the person. The license must at all times be prominently displayed in the place of business of the person. (3) If the department finds that the applicant is not qualified, a license may not be granted and the license fee must be returned by the department. (4) The department may, at any time, examine the books of account and the premises of any licensed retailer and otherwise check the retailer's methods of conducting business and the alcoholic content of the beer kept for sale. (5) A person may not sell beer at retail without a valid license issued under this code.

History: En. Sec. 28, Ch. 106, L. 1933; amd. Sec. 9, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.30, R.C.M. 1935; Sec. 4-327, R.C.M. 1947; amd. and redes. 4-4-104 by Sec. 62, Ch. 387, L. 1975; R.C.M. 1947, 4-4-104; amd. Sec. 198, Ch. 56, L. 2009.



16-4-105. Limit on retail beer licenses -- wine license amendments -- limitation on use of license -- exceptions.

16-4-105. Limit on retail beer licenses -- wine license amendments -- limitation on use of license -- exceptions. (1) Except as otherwise provided by law, a license to sell beer at retail or beer and wine at retail, in accordance with the provisions of this code and the rules of the department, may be issued to any person, firm, or corporation that is approved by the department as a person, firm, or corporation qualified to sell beer, except that: (a) the number of retail beer licenses that the department may issue for premises situated within incorporated cities and incorporated towns and within a distance of 5 miles from the corporate limits of the cities and towns must be determined on the basis of population prescribed in 16-4-502 as follows: (i) in incorporated towns of 500 inhabitants or less and within a distance of 5 miles from the corporate limits of the towns, not more than one retail beer license; (ii) in incorporated cities or incorporated towns of more than 500 inhabitants and not over 2,000 inhabitants and within a distance of 5 miles from the corporate limits of the cities or towns, one retail beer license for every 500 inhabitants; (iii) in incorporated cities of over 2,000 inhabitants and within a distance of 5 miles from the corporate limits of the cities, four retail beer licenses for the first 2,000 inhabitants, two additional retail beer licenses for the next 2,000 inhabitants or major fraction of 2,000 inhabitants, and one additional retail beer license for every additional 2,000 inhabitants; (b) the number of the inhabitants in incorporated cities and incorporated towns, exclusive of the number of inhabitants residing within a distance of 5 miles from the corporate limits of the cities or towns, governs the number of retail beer licenses that may be issued for use within the cities and towns and within a distance of 5 miles from the corporate limits of the cities and towns. If two or more incorporated municipalities are situated within a distance of 5 miles from each other, the total number of retail beer licenses that may be issued for use in both the incorporated municipalities and within a distance of 5 miles from their respective corporate limits must be determined on the basis of the combined populations of both municipalities and may not exceed the limitations in this section. The distance of 5 miles from the corporate limits of any incorporated city or incorporated town must be measured in a straight line from the nearest entrance of the premises proposed for licensing to the nearest corporate boundary of the city or town. (c) retail beer licenses of issue on March 7, 1947, and retail beer licenses issued under 16-4-110 that are in excess of the limitations in this section are renewable, but new licenses may not be issued in violation of the limitations; (d) the limitations do not prevent the issuance of a nontransferable and nonassignable retail beer license to an enlisted persons', noncommissioned officers', or officers' club located on a state or federal military reservation on May 13, 1985, or to a post of a nationally chartered veterans' organization or a lodge of a recognized national fraternal organization if the veterans' or fraternal organization has been in existence for a period of 5 years or more prior to January 1, 1949; (e) the number of retail beer licenses that the department may issue for use at premises situated outside of any incorporated city or incorporated town and outside of the area within a distance of 5 miles from the corporate limits or for use at premises situated within any unincorporated area must be determined by the department in its discretion, except that a retail beer license may not be issued for any premises so situated unless the department determines that the issuance of the license is required by public convenience and necessity pursuant to 16-4-203. Subsection (3) does not apply to licenses issued under this subsection (1)(e). The owner of the license whose premises are situated outside of an incorporated city or town may offer gambling, regardless of when the license was issued, if the owner and premises qualify under Title 23, chapter 5, part 3, 5, or 6. (2) A person holding a license to sell beer for consumption on the premises at retail may apply to the department for an amendment to the license permitting the holder to sell wine as well as beer. The department may issue an amendment if it finds, on a satisfactory showing by the applicant, that the sale of wine for consumption on the premises would be supplementary to a restaurant or prepared-food business. Except for beer and wine licenses issued pursuant to 16-4-420, a person holding a beer and wine license may sell wine for consumption on or off the premises. Nonretention of the beer license, for whatever reason, means automatic loss of the wine amendment license. (3) (a) Except as provided in subsections (1)(e) and (3)(b), a license issued pursuant to this section after October 1, 1997, must have a conspicuous notice that the license may not be used for premises where gambling is conducted. (b) Subsection (3)(a) does not apply to licenses issued under this section if the department received the application before October 1, 1997. For the purposes of this subsection (3)(b), the application is received by the department before October 1, 1997, if the application's mail cover is postmarked by the United States postal service before October 1, 1997, or if the application was consigned to a private courier service for delivery to the department before October 1, 1997. An applicant who consigns an application to a private courier shall provide to the department, upon demand, documentary evidence satisfactory to the department that the application was consigned to a private courier before October 1, 1997. (4) A license issued under subsection (1)(e) that becomes located within 5 miles of an incorporated city or town because of annexation after April 15, 2005, may not be transferred to another location within the city quota area for 5 years from the date of the annexation.

History: En. Sec. 14, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.36, R.C.M. 1935; amd. Sec. 1, Ch. 225, L. 1947; amd. Sec. 1, Ch. 165, L. 1949; amd. Sec. 1, Ch. 55, L. 1955; amd. Sec. 1, Ch. 205, L. 1959; amd. Sec. 1, Ch. 271, L. 1965; amd. Sec. 1, Ch. 31, L. 1974; Sec. 4-333, R.C.M. 1947; amd. and redes. 4-4-201 by Sec. 66, Ch. 387, L. 1975; amd. Sec. 5, Ch. 496, L. 1977; R.C.M. 1947, 4-4-201(1), (3), (4); amd. Sec. 12, I.M. No. 81, app. Nov. 7, 1978; amd. Sec. 1, Ch. 25, L. 1981; amd. Sec. 1, Ch. 86, L. 1981; amd. Sec. 2, Ch. 519, L. 1981; amd. Sec. 1, Ch. 50, L. 1983; amd. Sec. 2, Ch. 595, L. 1983; amd. Sec. 3, Ch. 731, L. 1985; amd. Sec. 2, Ch. 228, L. 1995; amd. Sec. 35, Ch. 530, L. 1995; amd. Sec. 6, Ch. 465, L. 1997; amd. Sec. 1, Ch. 528, L. 1997; amd. Sec. 23, Ch. 7, L. 2001; amd. Sec. 1, Ch. 267, L. 2005.



16-4-106. Beer and table wine license transfers.

16-4-106. Beer and table wine license transfers. A transfer of any brewer's, beer wholesaler's, table wine distributor's, beer retailer's, or table wine retailer's license may be made on application to the department with the consent of the department, provided that the transferee qualifies under this code.

History: En. Sec. 45, Ch. 106, L. 1933; amd. Sec. 15, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.44, R.C.M. 1935; amd. Sec. 2, Ch. 246, L. 1947; amd. Sec. 1, Ch. 122, L. 1963; Sec. 4-341, R.C.M. 1947; amd. and redes. 4-4-401 by Sec. 68, Ch. 387, L. 1975; amd. Sec. 10, Ch. 496, L. 1977; R.C.M. 1947, 4-4-401(1)(b); amd. Sec. 13, I.M. No. 81, app. Nov. 7, 1978.



16-4-107. Winery license -- winery and importer registration.

16-4-107. Winery license -- winery and importer registration. (1) (a) Wine, other than for personal consumption in conformity with federal exemptions from holding a basic permit as a bonded winery, may be manufactured or directly distributed to retailers within the state only by a licensed winery, and table wine may be shipped directly by a winery with a direct shipment endorsement as provided in 16-4-1101 to an individual in Montana who is at least 21 years of age. An application for a winery license must be accompanied by a fee of $400, which constitutes the first annual license fee, and a licensee shall in each succeeding year pay an annual fee as provided in 16-4-501. Winery licensees located in Montana must hold the appropriate basic permit required by the United States department of the treasury and be qualified for a license in accordance with the provisions of 16-4-401(4). Winery licensees located in another state must hold the appropriate basic permit required by the United States department of the treasury and the appropriate license to manufacture wine from the state in which the winery is located and shall provide all other information required by the department. (b) A winery located in Montana that is licensed to do business in the state shall, each quarter and in the manner and form prescribed by the department, report to the department the amount of wine manufactured or imported by the winery in the previous quarter and the winery's inventory. The department may at any time examine a winery's books. (2) (a) A winery that is not located in the state or an importer of table wines that holds the appropriate license from the United States department of the treasury and that desires to distribute its table wines within this state through licensed table wine distributors shall apply to the department of revenue for registration on forms to be prepared and furnished by the department. (b) Each winery shall furnish the department with a copy of each container label currently used by the winery on its products imported into Montana. The department shall require the winery or importer to agree to furnish monthly and other reports concerning quantities and prices of table wine that it ships into the state, names and addresses of consignees, and any other information that the department may determine to be necessary to ensure that importation and distribution of table wines within this state conform to the requirements of this code. (c) A winery or importer of table wines may not ship table wines into this state until the registration is granted by the department. The registration may be canceled or suspended by the department upon a finding after notice and hearing that the registrant has not complied with the terms of its registration. (3) A winery that is not located in Montana, that holds the appropriate license from the United States department of the treasury, that is not already registered with the department, and that desires to sell and ship table wine directly to individuals in Montana who are at least 21 years of age shall apply to the department for registration pursuant to subsection (2) and for a direct shipment endorsement pursuant to 16-4-1101.

History: En. Sec. 3, I.M. No. 81, app. Nov. 7, 1978; amd. Sec. 70, Ch. 575, L. 1981; amd. Sec. 3, Ch. 163, L. 2001; amd. Sec. 8, Ch. 501, L. 2007; amd. Sec. 7, Ch. 184, L. 2013.



16-4-108. Table wine distributor's license.

16-4-108. Table wine distributor's license. (1) Any person desiring to sell and distribute table wine or sacramental wine at wholesale to retailers under the provisions of this code shall apply to the department of revenue for a license to do so and shall submit with the application the annual license fee of $400. The department may issue licenses to qualified applicants in accordance with the provisions of this code. (2) All table wine distributors' licenses issued in any year expire on June 30 of that year at midnight. (3) A license fee may not be imposed upon table wine distributors by a municipality or any other political subdivision of the state. (4) The license must be at all times prominently displayed in the place of business of the table wine distributor. (5) An applicant must have a fixed place of business, sufficient capital, the facilities, storehouse, and receiving house or warehouse for the receiving, storage, handling, and moving of table wine in large and jobbing quantities for distribution and sale in original packages to other licensed table wine distributors or licensed retailers. Each table wine distributor is entitled to only one wholesale table wine license, which must be issued for the distributor's principal place of business in Montana. A duplicate license may be issued for one subwarehouse only in Montana for each table wine distributor's license. The duplicate license must at all times be prominently displayed at the subwarehouse. A table wine distributor may also hold a license to sell beer at wholesale but may not hold or have any interest, direct or indirect, in any license to sell beer, table wine, or liquor at retail. (6) If the applicant is a foreign corporation, the corporation must be authorized to do business in Montana. (7) As used in subsection (1), "distribute" has the meaning provided in 16-3-218.

History: En. Sec. 4, I.M. No. 81, app. Nov. 7, 1978; amd. Sec. 3, Ch. 699, L. 1979; amd. Sec. 2, Ch. 359, L. 1981; amd. Sec. 7, Ch. 61, L. 1987; amd. Sec. 23, Ch. 68, L. 1987; amd. Sec. 199, Ch. 56, L. 2009; amd. Sec. 5, Ch. 115, L. 2013.



16-4-109. Golf course beer and wine license.

16-4-109. Golf course beer and wine license. (1) Upon application, the department of revenue shall issue a retail beer and wine license, to be known as a golf course beer and wine license, for use at a golf course. If the owner of the golf course is not the state, a unit of the university system, or a local government, to qualify for a license under this section: (a) (i) the golf course must consist of at least 9 holes and 2,500 lineal yards; (ii) the golf course must be either within the limits of an incorporated city or town or within 5 miles of the limits of an incorporated city or town; (iii) the applicant for a license under this section may not have held a beer and wine or all-beverages license within 12 months of the date of application; and (iv) the applicant shall pay an initial application fee of $20,000; or (b) (i) the golf course must consist of at least 9 holes and 2,500 lineal yards; (ii) the governing body of the golf course must be incorporated under section 501(c)(3) of the Internal Revenue Code; (iii) the golf course must be within 5 miles of the limits of an incorporated city or town; and (iv) the applicant for a license under this section may not have held a beer and wine or all-beverages license within 12 months of the date of application. (2) The application must be made by the person or entity that owns and operates the golf course. If the owner of the golf course is not the state, a unit of the university system, or a local government, the owner must be approved by the department as provided in this chapter for the issuance of beer licenses. (3) (a) Except as provided in subsection (3)(c), a golf course beer and wine license and all retail beer and wine sales under the license are subject to all statutes and rules governing a retail beer license with a wine license amendment. (b) If the owner of the golf course is not the state, a unit of the university system, or a local government: (i) retail beer and wine sales may be made only during the time of the year that the golf course is open for business, and sales on days during that time must stop by 1 hour after sunset; (ii) the seating capacity of the premises where the beer and wine are sold may not exceed 75 persons; and (iii) gaming or gambling is not authorized under the license issued under this section. (c) If the owner of a golf course is the state, a unit of the university system, or a local government, the owner may lease the beer and wine license for use at the golf course to an individual or entity approved by the department of revenue. (4) The department of revenue shall issue a golf course beer and wine license to a qualified applicant regardless of the number of beer and wine licenses already issued within the beer and wine license quota area in which the golf course is situated. A license issued pursuant to this section is nontransferable.

History: En. Sec. 1, Ch. 537, L. 1983; amd. Sec. 1, Ch. 117, L. 1985; amd. Sec. 1, Ch. 458, L. 2001; amd. Sec. 1, Ch. 605, L. 2003.



16-4-110. Beer license for tribal alcoholic beverages licensee or enlisted personnel, noncommissioned officers', or officers' club.

16-4-110. Beer license for tribal alcoholic beverages licensee or enlisted personnel, noncommissioned officers', or officers' club. (1) Upon application and qualification, the department shall issue a license to sell beer for consumption on the premises to: (a) a tribal alcoholic beverages licensee who operates the business within the exterior boundaries of a Montana Indian reservation under a tribal license issued prior to January 1, 1985; (b) an enlisted personnel, noncommissioned officers', or officers' club located on a state or federal military reservation in Montana on May 13, 1985. (2) A license issued under the provisions of subsection (1) is not subject to the quota limitations of 16-4-105. (3) Upon application and approval by the department, a license issued under subsection (1)(a) may be transferred to another qualified applicant, but only to a location within the quota area and the exterior boundaries of the Montana Indian reservation for which the license was originally issued. (4) A license issued under this section is subject to all statutes and rules governing licenses to sell beer at retail for on-premises consumption.

History: En. Sec. 1, Ch. 731, L. 1985; amd. Sec. 200, Ch. 56, L. 2009.



16-4-111. Catering endorsement for beer and wine licensees.

16-4-111. Catering endorsement for beer and wine licensees. (1) (a) A person who is engaged primarily in the business of providing meals with table service and who is licensed to sell beer at retail or beer and wine at retail for on-premises consumption may, upon the approval of the department, be granted a catering endorsement to the license to allow the catering and sale of beer or beer and wine to persons attending a special event upon premises not otherwise licensed for the sale of beer or beer and wine for on-premises consumption. The beer or wine must be consumed on the premises where the event is held. (b) A person who is licensed pursuant to 16-4-420 to sell beer at retail or beer and wine at retail for on-premises consumption may, upon the approval of the department, be granted a catering endorsement to the license to allow the catering and sale of beer and wine to persons attending a special event upon premises not otherwise licensed for the sale of beer or beer and wine, along with food equal in cost to 65% of the total gross revenue from the catering contract, for on-premises consumption. The beer or wine must be consumed on the premises where the event is held. (2) A written application for a catering endorsement and an annual fee of $200 must be submitted to the department for its approval. (3) A licensee who holds a catering endorsement may not cater an event in which the licensee is the sponsor. The catered event must be within 100 miles of the licensee's regular place of business. (4) The licensee shall notify the local law enforcement agency that has jurisdiction over the premises that the catered event is to be held. A fee of $35 must accompany the notice. (5) The sale of beer or beer and wine pursuant to a catering endorsement is subject to the provisions of 16-6-103. (6) The sale of beer or beer and wine pursuant to a catering endorsement is subject to the provisions of 16-3-306, unless entities named in 16-3-306 give their written approval for the on-premises sale of beer or beer and wine on premises where the event is to be held. (7) A catering endorsement issued for the purpose of selling and serving beer or beer and wine at a special event conducted on the premises of a county fairground or public sports arena authorizes the licensee to sell and serve beer or beer and wine in the grandstand and bleacher area of the premises, as well as from a booth, stand, or other fixed place on the premises. (8) A licensee may not share revenue from the sale of alcoholic beverages with the sponsor of the catered event unless the sponsor is the state of Montana, a political subdivision of the state, or a qualified entity under section 501(c) of the Internal Revenue Code, 26 U.S.C. 501(c), as amended.

History: En. Sec. 1, Ch. 599, L. 1993; amd. Sec. 7, Ch. 465, L. 1997; amd. Sec. 1, Ch. 324, L. 1999; amd. Sec. 24, Ch. 7, L. 2001; amd. Sec. 2, Ch. 369, L. 2003.



16-4-112. through reserved.

16-4-112 through 16-4-114 reserved.



16-4-115. Beer and wine licenses for off-premises consumption.

16-4-115. Beer and wine licenses for off-premises consumption. (1) A retail license to sell beer or table wine, or both, in the original packages for off-premises consumption may be issued only to a person, firm, or corporation that is approved by the department as a person, firm, or corporation qualified to sell beer or table wine, or both. If the premises proposed for licensing are operated in conjunction with another business, that business must be a grocery store or drugstore licensed as a pharmacy. The number of licenses that the department may issue is not limited by the provisions of 16-4-105 but must be determined by the department in the exercise of its sound discretion, and the department may in the exercise of its sound discretion grant or deny an application for any license or suspend or revoke any license for cause. (2) Upon receipt of a completed application for a license under this section, accompanied by the necessary license fee as provided in 16-4-501, the department shall request that the department of justice make a background investigation of all matters relating to the application. (3) Based on the results of the investigation or in exercising its sound discretion as provided in subsection (1), the department shall determine whether: (a) the applicant is qualified to receive a license; (b) the applicant's premises are suitable for the carrying on of the business; and (c) the requirements of this code and the rules promulgated by the department are met and complied with. (4) License applications submitted under this section are not subject to the provisions of 16-4-203 and 16-4-207. (5) If the premises proposed for licensing under this section are a new or remodeled structure, the department may issue a conditional license prior to completion of the premises upon reasonable evidence that the premises will be suitable for the carrying on of business.

History: En. Sec. 1, Ch. 228, L. 1995; amd. Sec. 2, Ch. 528, L. 1997; amd. Sec. 1, Ch. 54, L. 1999; amd. Sec. 1, Ch. 375, L. 2013.






Part 2. All-Beverages Licenses

16-4-201. All-beverages license quota.

16-4-201. All-beverages license quota. (1) Except as otherwise provided by law, a license to sell liquor, beer, and table wine at retail, an all-beverages license, in accordance with the provisions of this code and the rules of the department, may be issued to any person who is approved by the department as a fit and proper person to sell alcoholic beverages, except that the number of all-beverages licenses that the department may issue for premises situated within incorporated cities and incorporated towns and within a distance of 5 miles from the corporate limits of those cities and towns must be determined on the basis of population prescribed in 16-4-502 as follows: (a) in incorporated towns of 500 inhabitants or less and within a distance of 5 miles from the corporate limits of the towns, not more than two retail licenses; (b) in incorporated cities or incorporated towns of more than 500 inhabitants and not over 3,000 inhabitants and within a distance of 5 miles from the corporate limits of the cities and towns, three retail licenses for the first 1,000 inhabitants and one retail license for each additional 1,000 inhabitants; (c) in incorporated cities of over 3,000 inhabitants and within a distance of 5 miles from the corporate limits of the cities, five retail licenses for the first 3,000 inhabitants and one retail license for each additional 1,500 inhabitants. (2) The number of the inhabitants in cities and towns, exclusive of the number of inhabitants residing within a distance of 5 miles from the corporate limits of the cities or towns, governs the number of retail licenses that may be issued for use within the cities and towns and within a distance of 5 miles from the corporate limits of the cities or towns. If two or more incorporated municipalities are situated within a distance of 5 miles from each other, the total number of retail licenses that may be issued for use in both of the municipalities and within a distance of 5 miles from their respective corporate limits must be determined on the basis of the combined populations of both of the municipalities and may not exceed the limitations in subsection (1) or this subsection. The distance of 5 miles from the corporate limits of any incorporated city or incorporated town must be measured in a straight line from the nearest entrance of the premises proposed for licensing to the nearest corporate boundary of the city or town. (3) Retail all-beverages licenses of issue on March 7, 1947, and all-beverages licenses issued under 16-4-209 that are in excess of the limitations in subsections (1) and (2) are renewable, but new licenses may not be issued in violation of the limitations. (4) The limitations in subsections (1) and (2) do not prevent the issuance of a nontransferable and nonassignable, as to ownership only, retail license to an enlisted personnel, noncommissioned officers', or officers' club located on a state or federal military reservation on May 13, 1985, or to any post of a nationally chartered veterans' organization or any lodge of a recognized national fraternal organization if the veterans' or fraternal organization has been in existence for a period of 5 years or more prior to January 1, 1949. (5) The number of retail all-beverages licenses that the department may issue for use at premises situated outside of any incorporated city or incorporated town and outside of the area within a distance of 5 miles from the corporate limits of a city or town may not be more than one license for each 750 population of the county after excluding the population of incorporated cities and incorporated towns in the county. (6) An all-beverages license issued under subsection (5) that becomes located within 5 miles of an incorporated city or town because of annexation after April 15, 2005, may not be transferred to another location within the city quota area for 5 years from the date of annexation.

History: En. Sec. 3, Ch. 84, L. 1937; amd. Sec. 1, Ch. 226, L. 1947; amd. Sec. 1, Ch. 164, L. 1949; amd. Sec. 1, Ch. 144, L. 1951; amd. Sec. 1, Ch. 56, L. 1955; amd. Sec. 1, Ch. 206, L. 1959; amd. Sec. 1, Ch. 217, L. 1963; amd. Sec. 1, Ch. 322, L. 1971; amd. Sec. 1, Ch. 340, L. 1974; Sec. 4-403, R.C.M. 1947; amd. and redes. 4-4-202 by Sec. 79, Ch. 387, L. 1975; amd. Sec. 6, Ch. 496, L. 1977; R.C.M. 1947, 4-4-202; amd. Sec. 2, Ch. 25, L. 1981; amd. Sec. 3, Ch. 519, L. 1981; amd. Sec. 3, Ch. 595, L. 1983; amd. Sec. 4, Ch. 731, L. 1985; amd. Sec. 24, Ch. 68, L. 1987; amd. Sec. 2, Ch. 267, L. 2005; amd. Sec. 201, Ch. 56, L. 2009.



16-4-202. Resort retail all-beverages licenses.

16-4-202. Resort retail all-beverages licenses. (1) It is the intent and purpose of this section to encourage the growth of quality recreational resort facilities in undeveloped areas of the state and to provide for the orderly growth of existing recreational sites by the establishment of resort areas within which retail all-beverages licenses may be issued by the department under the terms of this section. In addition to the licenses set forth in this code, the department may issue one resort retail all-beverages license for the first 100 accommodation units and an additional license for each additional 50 accommodation units in a resort area. Regardless of how many resort area all-beverages licenses are issued, no more than 20 gambling machine permits may be issued for the resort area. (2) (a) For the purposes of this section, "resort area" means a recreational facility meeting the qualifications determined by the department and as otherwise provided in this section. (b) The term does not include any land or improvements that lie wholly within the boundaries of a quota area as described in 16-4-201(1). (3) The department shall determine that the area for which licenses are to be issued is a resort area pursuant to rules. (4) (a) In addition to the other requirements of this code, a resort area, for the purposes of qualification for the issuance of a resort retail all-beverages license, must: (i) have a current actual valuation of resort or recreational facilities, including land and improvements, of not less than $500,000, at least half of which valuation must be for a structure or structures within the resort area; (ii) be under the sole ownership or control of one person or entity at the time of the filing of the resort area plat referred to in subsection (5); (iii) contain a minimum of 50 acres of land; (iv) contain a minimum of 100 overnight guest accommodation units, each unit capable of being separately locked by the occupants and containing sleeping, bath, and toilet facilities; and (v) provide on the grounds of the resort the recreational facilities that warrant the resort designation being granted. (b) For the purposes of this section, "control" means land or improvements that are owned or that are held under contract, lease, option, or permit. (5) The resort area must be determined by the resort area developer or landowner by a plat setting forth the resort area boundaries and designating the ownership of the lands within the resort area. The plat must be verified by the resort area developer or landowner and must be filed with the department prior to the filing of any applications for resort retail all-beverages licenses within the resort area. The plat must show the location and general design of the buildings and other improvements existing or to be built in the resort area. A master plan for the development of the resort area may be filed by the resort area developer in satisfaction of this section. (6) Within 7 days after the plat is filed, the department shall schedule a public hearing to be held in the proposed area to determine whether the facility proposed by the resort area developer or landowner is a resort area. At least 30 days prior to the date of the hearing, the department shall publish notice of the hearing in a newspaper published in the county or counties in which the resort area is located, once a week for 4 consecutive weeks. The notice must include a description of the proposed resort area. Each resort area developer or landowner shall, at the time of filing an application, pay to the department an amount sufficient to cover the costs of publication. (7) Any person may present, in person or in writing, a statement to the department at the hearing in opposition to or support of the plat. (8) Within 30 days after the hearing, the department shall accept or reject the plat. If the plat is rejected, the department shall state its reasons and set forth the conditions, if any, under which the plat will be accepted. The decision of the department may be reviewed pursuant to the review procedure set forth in 16-4-406. (9) Once filed with the department, the boundaries of a resort area may not be changed without: (a) a hearing, noticed and conducted in the same manner as provided in subsections (6) and (7); and (b) the prior approval of the department, determined according to public convenience and necessity. (10) (a) When the department has accepted a plat and a given resort area has been determined, applications may be filed with the department for the issuance of resort retail all-beverages licenses within the resort area. (b) Each applicant shall submit plans showing the location, appearance, and floor plan of the premises for which application for a resort retail all-beverages license is made. (c) If an applicant otherwise qualifies for a resort retail all-beverages license but the premises to be licensed are still in construction or are otherwise incomplete at the time that application is made, the department shall issue a letter stating that the license will be issued at the time that the qualifications for a licensed premises have been met. The letter must set forth specific time limitations and requirements that the department may establish. (11) In addition to the restrictions on sale or transfer of a license as provided in 16-4-204 and 16-4-404, a resort retail all-beverages license may not be sold or transferred for operation at a location outside of the boundaries of the resort area. (12) A resort retail all-beverages license is not subject to the quota limitations set forth in 16-4-201, and if the requirements of this section have been met, a resort retail all-beverages license must be issued by the department on the basis that the department has determined that the license is justified by public convenience and necessity, in accordance with the procedure required in 16-4-207.

History: En. 4-4-204 by Sec. 81, Ch. 387, L. 1975; R.C.M. 1947, 4-4-204(part); amd. Sec. 2, Ch. 583, L. 1979; amd. Sec. 25, Ch. 68, L. 1987; amd. Sec. 1, Ch. 371, L. 1997; amd. Sec. 2, Ch. 487, L. 1997; amd. Sec. 40, Ch. 51, L. 1999; amd. Sec. 1, Ch. 325, L. 1999.



16-4-203. Determination of public convenience and necessity.

16-4-203. Determination of public convenience and necessity. (1) An original license issued pursuant to 16-4-104, 16-4-201, 16-4-202, or 16-4-208 or the transfer of location of an on-premises retail license may be approved if the department does not receive the minimum number of protests required for a public convenience and necessity determination pursuant to 16-4-207, in which case the application must be regarded as a prima facie showing of public convenience and necessity and no further determination of public convenience and necessity is allowed. (2) (a) If the department receives at least the minimum number of protests required for a public convenience and necessity determination, as provided in 16-4-207, an application must be approved when evidence indicates that the issuance of an original license or transfer of location will materially promote the public's ability to engage in the licensed activity. (b) The issuance of an original license or a transfer of location will materially promote the public's ability to engage in the licensed activity if: (i) the applicant's history and experience demonstrate the capacity to operate the proposed license in a lawful manner; (ii) the approval of the application for the premises at the proposed location is consistent with the public's demand or probable demand for the licensed activity that presently exists or is reasonably expected to exist within the next 5 years in the quota area where the proposed premises is located and in quota areas adjacent to the quota area where the proposed premises is located; (iii) the approval of the application for the premises at the proposed location contributes to the public's ability to participate in the licensed activity throughout the quota area where the proposed premises is located and quota areas adjacent to the quota area where the proposed premises is located; (iv) the approval of the application for the premises at the proposed location is consistent with adopted or pending planning, annexation, and zoning ordinances of local governments that confer or will confer jurisdiction over business and developments such as the proposed license in the quota area where the proposed premises is located and in quota areas adjacent to the quota area where the proposed premises is located. (3) When determining whether or not an application is justified by public convenience and necessity, the department may: (a) receive evidence at the public hearing specified in 16-4-207 only from the applicant, any protestors whose protests the department has accepted pursuant to 16-4-207, and any other person summoned or called by either a protestor or applicant; (b) find that the application is justified by public convenience and necessity if the applicant has provided substantial credible evidence as provided for in this subsection (3) that shows that the department's approval of the application will materially promote the public's ability to engage in the licensed activity. The substantial credible evidence required must include a consideration of each of the components of materially promoting the public's ability to engage in the licensed activity as provided in subsection (2)(b). (4) For the purposes of this section, the following definitions apply: (a) "Confer or will confer jurisdiction" means the power or authority that a local government or an appointed subsidiary of a local government has or may obtain within 1 year from the date of the hearing to consider and adopt planning, annexation, or zoning ordinances. (b) "Licensed activity" means the purchase of alcoholic beverages for on-premises consumption in a business licensed to sell alcoholic beverages at retail for on-premises consumption. (c) "Pending planning, annexation, and zoning ordinances" means the ordinances of a local government or an appointed subsidiary of a local government that were publicly considered within the year preceding the date of the hearing or are presently being considered.

History: En. 4-403.1 by Sec. 2, Ch. 340, L. 1974; Sec. 4-403.1, R.C.M. 1947; redes. 4-4-205 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-4-205; amd. Sec. 4, Ch. 156, L. 1991; amd. Sec. 3, Ch. 528, L. 1997.



16-4-204. Transfer -- catering endorsement.

16-4-204. Transfer -- catering endorsement. (1) (a) Except as provided in subsection (1)(d), a license may be transferred to a new ownership and to a location outside the quota area for which it was originally issued only when the following criteria are met: (i) the total number of all-beverages licenses in the original quota area exceeded the quota for that area by at least 25% in the most recent census prescribed in 16-4-502; (ii) the total number of all-beverages licenses in the quota area to which the license would be transferred, exclusive of those issued under 16-4-209(1)(a) and (1)(b), did not exceed that area's quota in the most recent census prescribed in 16-4-502: (A) by more than 33%; or (B) in an incorporated city of more than 10,000 inhabitants and within a distance of 5 miles from its corporate limits by more than 43%; (iii) the department finds, after a public hearing, that the public convenience and necessity would be served by a transfer; and (iv) an applicant for the new ownership to be awarded on a lottery basis by the department has met the following criteria: (A) the applicant had not made another application under this subsection (1)(a) for a lottery-awarded license within the previous 12 months; (B) the applicant has provided with the application an irrevocable letter of credit from a financial institution that guarantees the applicant's ability to pay $100,000; and (C) the applicant or, if the applicant is not an individual, a person with an ownership interest in the applicant does not have an ownership interest in an all-beverages license. (b) A license transferred pursuant to subsection (1)(a) that was issued pursuant to a lottery is not eligible to offer gambling under Title 23, chapter 5, part 3, 5, or 6. (c) A successful lottery applicant shall commence business within 1 year of the lottery unless the department grants an extension because a delay was caused by circumstances beyond the control of the applicant. (d) A license within an incorporated quota area may be transferred to a new ownership and to a new unincorporated location within the same county on application to and with consent of the department when the quota of the all-beverages licenses in the original quota area, exclusive of those issued under 16-4-209(1)(a) and (1)(b), exceeds the quota for that area by at least 25% in the most recent census and will not fall below that level because of the transfer. (e) For 5 years after the transfer of a license between quota areas under subsection (1)(a), the license may not be mortgaged or pledged as security and may not be transferred to another person except for a transfer by inheritance upon the death of the licensee. (f) Once a license is transferred to a new quota area under subsection (1)(a), it may not be transferred to another quota area or back to the original quota area. (g) A license issued under 16-4-209(1)(a) may not be transferred to a location outside the quota area and the exterior boundaries of the Montana Indian reservation for which it was originally issued. (2) (a) Any all-beverages licensee is, upon the approval and in the discretion of the department, entitled to a catering endorsement to the licensee's all-beverages license to allow the catering and sale of alcoholic beverages to persons attending a special event upon premises not otherwise licensed for the sale of alcoholic beverages for on-premises consumption. The alcoholic beverages must be consumed on the premises where the event is held. (b) A written application for a catering endorsement and an annual fee of $250 must be submitted to the department for its approval. (c) An all-beverages licensee who holds an endorsement granted under this subsection (2) may not cater an event in which the licensee is the sponsor. The catered event must be within 100 miles of the licensee's regular place of business. (d) The licensee shall notify the local law enforcement agency that has jurisdiction over the premises where the catered event is to be held. A fee of $35 must accompany the notice. (e) The sale of alcoholic beverages pursuant to a catering endorsement is subject to the provisions of 16-6-103. (f) The sale of alcoholic beverages pursuant to a catering endorsement is subject to the provisions of 16-3-306, unless entities named in 16-3-306 give their written approval. (g) A catering endorsement issued for the purpose of selling and serving beer at a special event conducted on the premises of a county fairground or public sports arena authorizes the licensee to sell and serve beer in the grandstand and bleacher area of the premises, as well as from a booth, stand, or other fixed place on the premises. (h) A licensee may not share revenue from the sale of alcoholic beverages with the sponsor of the catered event unless the sponsor is the state of Montana, a political subdivision of the state, or a qualified entity under section 501(c) of the Internal Revenue Code, 26 U.S.C. 501(c), as amended.

History: (4)(a), (b) of 4-4-206 En. Sec. 88, Ch. 387, L. 1975; R.C.M. 1947, 4-4-206(4)(a)(b)(part); amd. Sec. 1, Ch. 139, L. 1979; amd. Sec. 3, Ch. 25, L. 1981; amd. Sec. 1, Ch. 59, L. 1981; amd. Sec. 1, Ch. 512, L. 1981; amd. Sec. 1, Ch. 29, L. 1983; amd. Sec. 1, Ch. 37, L. 1983; amd. Sec. 1, Ch. 59, L. 1983; amd. Sec. 1, Ch. 636, L. 1983; amd. Sec. 5, Ch. 731, L. 1985; amd. Sec. 1, Ch. 34, L. 1987; amd. Sec. 3, Ch. 180, L. 1987; amd. Sec. 2, Ch. 599, L. 1993; amd. Sec. 25, Ch. 7, L. 2001; amd. Sec. 1, Ch. 85, L. 2001; amd. Sec. 3, Ch. 369, L. 2003; amd. Sec. 1, Ch. 277, L. 2007.



16-4-205. Limitation on number of licenses -- business in name of licensee.

16-4-205. Limitation on number of licenses -- business in name of licensee. (1) Subject to the provisions of 16-4-401, a person may not be issued more than three all-beverages licenses, with the exception of a secured party issued an additional all-beverages license as the result of a default. A secured party shall transfer ownership of any additional all-beverages license within 180 days of issuance. A business may not be carried on under any license issued under this chapter except in the name of the licensee. (2) The provisions of this section do not apply to licenses held by the Montana heritage preservation and development commission under the provisions of 16-4-305.

History: En. Sec. 9, Ch. 84, L. 1937; Sec. 4-411, R.C.M. 1947; amd. and redes. 4-4-207 by Sec. 89, Ch. 387, L. 1975; R.C.M. 1947, 4-4-207; amd. Sec. 1, Ch. 82, L. 1985; amd. Sec. 3, Ch. 251, L. 1999; amd. Sec. 1, Ch. 211, L. 2013.



16-4-206. Renumbered (1) and (3).

16-4-206. Renumbered (1) and (3). 16-4-402, Code Commissioner, 1979.



16-4-207. Notice of application -- investigation -- publication -- protest.

16-4-207. Notice of application -- investigation -- publication -- protest. (1) When an application has been filed with the department for a license to sell alcoholic beverages at retail or to transfer the location of a retail license, the department shall review the application for completeness and, based upon review of the application and any other information supplied to the department, determine whether the applicant or the premises to be licensed meets criteria provided by law. The department may make one request for additional information necessary to complete the application. The application is considered complete when the applicant furnishes the application information requested by the department. When the application is complete, the department of justice shall investigate the application as provided in 16-4-402. When the department determines that an application for a license under this code is complete, the department shall publish in a newspaper of general circulation in the city, town, or county from which the application comes a notice that the applicant has made application for a retail on-premises license or a transfer of location and that protests may be made against the approval of the application by residents of the county from which the application comes, residents of adjoining Montana counties, or residents of adjoining counties in another state if the criteria in subsection (4)(d) are met. Protests must be mailed to the department within 10 days after the final notice is published. Notice of application for a new license must be published once a week for 4 consecutive weeks. Notice of application for transfer of ownership or location of a license must be published once a week for 2 consecutive weeks. Notice may be substantially in the following form:

NOTICE OF APPLICATION FOR RETAIL ALL-BEVERAGES LICENSE

History: En. Sec. 1, Ch. 202, L. 1951; amd. Sec. 1, Ch. 145, L. 1965; Sec. 4-407.1, R.C.M. 1947; amd. and redes. 4-4-302 by Sec. 84, Ch. 387, L. 1975; amd. Sec. 8, Ch. 496, L. 1977; R.C.M. 1947, 4-4-302(part); amd. Sec. 1, Ch. 583, L. 1979; amd. Sec. 1, Ch. 445, L. 1983; amd. Sec. 1, Ch. 231, L. 1989; amd. Sec. 5, Ch. 156, L. 1991; amd. Sec. 5, Ch. 414, L. 1993; amd. Sec. 4, Ch. 528, L. 1997; amd. Sec. 41, Ch. 51, L. 1999; amd. Sec. 3, Ch. 448, L. 2001; amd. Sec. 5, Ch. 110, L. 2003; amd. Sec. 1, Ch. 86, L. 2011.



16-4-208. Airport all-beverages license.

16-4-208. Airport all-beverages license. (1) The department of revenue shall issue one all-beverages license, to be known as a public airport all-beverages license, for use at each publicly owned airport served by scheduled airlines and enplaning and deplaning a minimum total of 20,000 passengers annually when: (a) application is made; (b) upon finding that this license is justified by public convenience and necessity, including the convenience and necessity of the public traveling by scheduled airlines; and (c) following a hearing as provided in 16-4-207. (2) Application shall be made by the agency owning and operating the airport. The agency owning and operating the airport may lease the airport all-beverages license to an individual or entity approved by the department. (3) A public airport all-beverages license and all retail alcoholic beverage sales thereunder shall be subject to all statutes and rules governing all-beverages licenses. (4) The department of revenue shall issue a public airport all-beverages license to a qualified applicant regardless of the number of all-beverages licenses already issued within the all-beverages license quota area in which the airport is situated.

History: En. Sec. 1, Ch. 461, L. 1979; amd. Sec. 26, Ch. 68, L. 1987.



16-4-209. All-beverages license for tribal alcoholic beverages licensee or enlisted personnel, noncommissioned officers', or officers' club.

16-4-209. All-beverages license for tribal alcoholic beverages licensee or enlisted personnel, noncommissioned officers', or officers' club. (1) Upon application and qualification, the department shall issue an all-beverages license to: (a) a tribal alcoholic beverages licensee who operates the business within the exterior boundaries of a Montana Indian reservation under a tribal license issued prior to January 1, 1985; (b) an enlisted personnel, noncommissioned officers', or officers' club located on a state or federal military reservation in Montana on May 13, 1985. (2) A license issued under the provisions of subsection (1) is not subject to the quota limitations of 16-4-201. (3) Upon application and approval by the department, a license issued under subsection (1)(a) may be transferred to another qualified applicant, but the license may be transferred only to a location within the quota area and the exterior boundaries of the Montana Indian reservation for which the license was originally issued. (4) A license issued under this section is subject to all statutes and rules governing all-beverages licenses.

History: En. Sec. 2, Ch. 731, L. 1985; amd. Sec. 202, Ch. 56, L. 2009.



16-4-210. Resort license -- tour boat endorsement.

16-4-210. Resort license -- tour boat endorsement. (1) A holder of a resort all-beverages license issued under 16-4-202 may be issued a tour boat endorsement to allow the sale of alcoholic beverages to passengers on boats at least 40 feet in length and equipped to carry at least 50 passengers. (2) The endorsement must be issued upon written application to the department and submission of an annual fee of $200. The applicant must also submit proof: (a) of compliance with the following requirements: (i) county health department inspection and approval of food services offered on the boat; (ii) inspection and approval by the department of fish, wildlife, and parks of boat safety equipment requirements; (iii) current boat registration; and (iv) business liability insurance coverage; and (b) that the registered owner of the tour boat is: (i) a resort all-beverages licensee; (ii) an individual named on a resort all-beverages license; or (iii) a stockholder owning 10% or more of any class of stock in a corporate resort all-beverages license. (3) Alcoholic beverages may be sold pursuant to the endorsement authorized in subsection (1) only while the boat is underway within 30 miles of the resort boundary or is in preparation for scheduled departure. Except as provided in this subsection, no alcoholic beverages may be sold or served when the boat is secured at its or any other mooring. (4) Sale of alcoholic beverages under the endorsement is subject to all other requirements imposed for any all-beverages license issued under this part.

History: En. Sec. 1, Ch. 149, L. 1989.






Part 3. Special Licenses

16-4-301. Special permits to sell all alcoholic beverages, beer, and table wine -- application and issuance.

16-4-301. Special permits to sell all alcoholic beverages, beer, and table wine -- application and issuance. (1) (a) An organization or institution that has a tax-exempt designation under the provisions of section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. 501(c)(3), as amended, that is organized and operated to raise funds for a needy person or that is an accredited Montana postsecondary school and that conducts a special event may receive a special permit to sell beer and table wine to the patrons of that special event. An organization may receive up to three special permits a year. (b) A civic league or organization that has a tax-exempt designation under section 501(c)(4) of the Internal Revenue Code, 26 U.S.C. 501(c)(4), as amended, or an organization authorized by an accredited Montana postsecondary school to engage in fundraising activities for intercollegiate athletics that has a tax-exempt designation under the provisions of section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. 501(c)(3), as amended, may receive up to 12 special permits a year to sell beer and table wine. For purposes of fundraising activities for intercollegiate athletics, only one organization for each Montana postsecondary school may be authorized to apply for and receive special permits under this section. All net earnings from the sale of beer and table wine must be contributed to the state of Montana or a political subdivision of the state or must be devoted to purposes required of entities under section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. 501(c)(3), as amended. (c) An association or corporation engaged in professional sporting contests or junior hockey contests may receive one special permit to sell beer and table wine covering the entire season of play if: (i) the association or corporation is sanctioned by a sports organization that regulates the specific sport; (ii) the season of play of the sport is specified in advance; (iii) an admission fee to the contests is charged; and (iv) the contest events are held in facilities that provide seating for at least 1,000 patrons. (d) A chamber of commerce or business league that has a tax-exempt designation under section 501(c)(6) of the Internal Revenue Code, 26 U.S.C. 501(c)(6), as amended, may receive up to 12 special permits a year to sell beer and table wine. A chamber of commerce may not use one of its special permits for an event conducted by a business league, and a business league may not use one of its permits for an event conducted by a chamber of commerce. The chamber of commerce or business league receiving a special permit shall obtain liquor liability insurance for any event it conducts. (e) The beer and wine sold under this subsection (1) must be consumed at the time when and within the enclosure where the special event, activity, or sporting contest is held. (f) An application for a special permit must be presented 3 days in advance, but the department may, for good cause, waive the 3-day requirement. The application must describe the location of the enclosure where the special event, activity, or sporting contest is to be held, the nature of the special event, activity, or sporting contest, and the period during which it is contemplated that the special event, activity, or sporting contest will be held. An application for a permit for professional sporting contests or junior hockey contests under subsection (1)(c) must provide the inclusive dates of the season of play for the sporting contest. The application must be accompanied by the amount of the permit fee and a written statement of approval of the premises where the special event, activity, or sporting contest is to be held issued by the local law enforcement agency that has jurisdiction over the premises. (g) A special permit issued under this subsection (1) for the purpose of selling and serving beer at a special event, activity, or sporting contest conducted on the premises of a county fairground or public sports arena authorizes the permitholder to sell and serve beer in the grandstand and bleacher area of the premises, as well as from a booth, stand, or other fixed place on the premises. (h) For the purposes of this subsection (1), a post of a nationally chartered veterans' organization or a lodge of a recognized national fraternal organization otherwise licensed under this code is an organization that may receive special permits for three special events a year, as described in subsection (1)(a), to sell beer and table wine. All net proceeds must go to the post or lodge acquiring the special permit. (2) (a) A post of a nationally chartered veterans' organization or a lodge of a recognized national fraternal organization not otherwise licensed under this code may receive, without notice or hearing as provided in 16-4-207, a special permit to sell beer and table wine or a special permit to sell all alcoholic beverages at the post or lodge to members and their guests only, to be consumed within the hall or building of the post or lodge. (b) The application of a nationally chartered veterans' organization or lodge of a recognized national fraternal organization must describe the location of the hall or building where the special permit will be used and the date it will be used. (c) The special permit may be issued for a 24-hour period only, ending at 2 a.m., and the department may not issue more than 12 special permits to any post or lodge during a calendar year.

History: En. Sec. 13, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.35, R.C.M. 1935; amd. Sec. 1, Ch. 235, L. 1963; amd. Sec. 1, Ch. 285, L. 1974; Sec. 4-332, R.C.M. 1947; amd. and redes. 4-4-105 by Sec. 65, Ch. 387, L. 1975; amd. Sec. 4, Ch. 496, L. 1977; R.C.M. 1947, 4-4-105; amd. Sec. 1, Ch. 401, L. 1981; amd. Sec. 2, Ch. 37, L. 1983; amd. Sec. 2, Ch. 34, L. 1987; amd. Sec. 2, Ch. 180, L. 1987; amd. Sec. 26, Ch. 7, L. 2001; amd. Sec. 1, Ch. 89, L. 2001; amd. Sec. 4, Ch. 369, L. 2003.



16-4-302. Passenger carrier licenses.

16-4-302. Passenger carrier licenses. Common carriers serving Montana may serve alcoholic beverages to passengers in aircraft over or railroad cars in the state of Montana upon the issuance of a retail all-beverages license by the department for that purpose. Such licenses shall be issued on an annual basis to common carriers making application therefor and shall be effective from July 1 of the current year to July 1 of the following year.

History: En. 4-4-109 by Sec. 114, Ch. 387, L. 1975; R.C.M. 1947, 4-4-109(part); amd. Sec. 27, Ch. 68, L. 1987.



16-4-303. Special beer and table wine license for nonprofit arts organizations.

16-4-303. Special beer and table wine license for nonprofit arts organizations. (1) A nonprofit arts organization as defined in subsection (4) is entitled to a special beer and table wine license to sell beer and table wine to patrons of exhibitions, productions, performances, or programs sponsored or presented by the organization in a specific theatre or other appropriately designated place for on-premises consumption. (2) The proceeds derived from sales of beer and table wine, except for reasonable operating costs, must be used to further the purposes of the organization. (3) The department shall have access to the organization's records to determine whether the organization is entitled to a license under this section. (4) For the purposes of this section, the term "nonprofit arts organization" means an organization governed under Title 35, chapter 2, that is organized and operated for the principal purpose of providing artistic or cultural exhibitions, presentations, or performances for viewing or attendance by the general public. Assets of the corporation must be irrevocably dedicated to the activities for which the license is granted and, on the liquidation, dissolution, or abandonment by the corporation, may not inure directly or indirectly to the benefit of a member or individual except a nonprofit organization, association, or corporation. An artistic or cultural exhibition, presentation, or performance includes: (a) an exhibition or presentation of works of art or objects of cultural or historical significance, such as those commonly displayed in art or history museums; and (b) a musical or dramatic performance or series of performances. (5) A license issued under this section is not subject to the provisions of 16-4-105.

History: En. Sec. 1, Ch. 380, L. 1987.



16-4-304. Beer and wine license for Yellowstone airport.

16-4-304. Beer and wine license for Yellowstone airport. (1) Upon application, the department of revenue shall issue a retail beer and wine license to the Yellowstone airport, which is an airport near West Yellowstone, Montana, owned by the state of Montana and operated by the department of transportation. (2) The application must be made by the department of transportation. The department of transportation may lease the license of use at the airport to an individual or entity approved by the department of revenue. (3) The license is valid for the retail sale of beer and wine. (4) The lessee shall pay to the department of revenue an annual license fee as provided in 16-4-501. (5) The license issued pursuant to this section: (a) is not subject to the quota provisions of 16-4-105; (b) is nontransferable; (c) does not permit gambling activities otherwise allowed under Title 23, part 5.

History: En. Sec. 1, Ch. 529, L. 1993; amd. Sec. 1, Ch. 293, L. 2005.



16-4-305. Montana heritage retail alcoholic beverage licenses -- use -- quota.

16-4-305. Montana heritage retail alcoholic beverage licenses -- use -- quota. (1) (a) The Montana heritage preservation and development commission may use Montana heritage retail alcoholic beverage licenses within the quota area in which the licenses were originally issued, for the purpose of providing retail alcoholic beverage sales on property acquired by the state under Title 22, chapter 3, part 10. The licenses are to be considered when determining the appropriate quotas for issuance of other retail liquor licenses. (b) The department may issue a wine amendment pursuant to 16-4-105(2) if the use of a Montana heritage retail alcoholic beverage license for the sale of beer meets all the requirements of that section. (2) The Montana heritage preservation and development commission may lease a Montana heritage retail alcoholic beverage license to an individual or entity approved by the department. (3) Montana heritage retail alcoholic beverage licenses are subject to all laws and rules governing the use and operation of retail liquor licenses. (4) For the purposes of this section, "Montana heritage retail alcoholic beverage licenses" are all-beverages liquor licenses and retail on-premises beer licenses that have been transferred to the Montana heritage preservation and development commission under the provisions of section 2, Chapter 251, Laws of 1999.

History: En. Sec. 1, Ch. 251, L. 1999.



16-4-306. Transfer of existing license to political subdivision of state -- rulemaking.

16-4-306. Transfer of existing license to political subdivision of state -- rulemaking. (1) A political subdivision of the state of Montana may apply to the department for the transfer of an existing retail beer or beer and wine license and, upon approval by the department, the political subdivision may own and operate the license or lease the license to a person, firm, corporation, or other entity approved by the department. (2) A license that is transferred to a political subdivision of the state: (a) may be transferred only to another political subdivision of the state and not to any other person, firm, corporation, or entity; (b) does not authorize and may not be used in conjunction with gambling activities except for horseracing as authorized in Title 23, chapter 4; (c) may be authorized only for a fairgrounds complex owned by the political subdivision; (d) is authorized for use in all facilities contained in the fairgrounds complex; (e) is not, with respect to the facilities, subject to the provisions of 16-4-204(2); (f) must be taken into account in determining the license quota restrictions of 16-4-105; and (g) is subject to all license fees, laws, and rules applicable to retail beer or beer and wine licenses. (3) The department may adopt rules to implement the provisions of this section.

History: En. Sec. 1, Ch. 169, L. 2009.



16-4-307. through reserved.

16-4-307 through 16-4-309 reserved.



16-4-310. Definitions.

16-4-310. Definitions. For the purpose of 16-4-311 and 16-4-312, the following definitions apply: (1) "Microdistillery" means a distillery located in Montana that produces 25,000 gallons or less of liquor annually. (2) "Produces" means the distillation of liquor on the premises of the distillery licensee.

History: En. Sec. 1, Ch. 591, L. 2005.



16-4-311. Distillery license.

16-4-311. Distillery license. (1) The department may, upon receipt of an application, issue a distillery license to a person who is authorized under the provisions of the Federal Alcohol Administration Act, 27 U.S.C. 201 through 212, to distill, rectify, bottle, and process liquor. A licensee may import, manufacture, distill, rectify, blend, denature, and store spirits of an alcoholic content greater than 0.5% alcohol by volume for sale to the department or as provided in 16-4-312 and may transport the liquor out of this state for sale outside this state. Distillery licensees must be permitted to purchase, from and through the department, alcoholic beverages for blending and manufacturing purposes upon terms and conditions that the department may provide. A licensee may not sell any alcoholic beverage within this state except to the department or as provided in 16-4-312. (2) An agricultural producer or association of agricultural producers or legal agents who manufacture and convert agricultural surpluses, byproducts, or wastes into denatured ethyl and industrial alcohol for purposes other than human consumption are not required to obtain a distillery license from the department.

History: En. Sec. 2, Ch. 591, L. 2005; amd. Sec. 4, Ch. 277, L. 2011.



16-4-312. Domestic distillery.

16-4-312. Domestic distillery. (1) A distillery located in Montana and licensed pursuant to 16-4-311 may: (a) import necessary products in bulk; (b) bottle, produce, blend, store, transport, or export liquor that it produces; (c) perform those operations that are permitted for bonded distillery premises under applicable regulations of the United States department of the treasury. (2) (a) A distillery that is located in Montana and licensed pursuant to 16-4-311 shall sell liquor to the department under this code, and the department shall include the distillery's liquor as a listed product. (b) The distillery may use a common carrier for delivery of the liquor to the department. (c) A distillery that produces liquor within the state under this subsection (2) shall maintain records of all sales and shipments. The distillery shall furnish monthly and other reports concerning quantities and prices of liquor that it ships to the department and other information that the department may determine to be necessary to ensure that distribution of liquor within this state conforms to the requirements of this code. (3) A microdistillery may: (a) provide, with or without charge, not more than 2 ounces of liquor that it produces at the microdistillery to consumers for consumption on the premises between 10 a.m. and 8 p.m. A microdistillery may not sell or give more than 2 ounces of liquor to an individual for on-premises consumption during a business day. (b) sell liquor that it produces at retail at the distillery directly to the consumer for off-premises consumption if: (i) not more than 1.75 liters a day is sold to an individual; and (ii) the minimum retail price as determined by the department is charged.

History: En. Sec. 3, Ch. 591, L. 2005; amd. Sec. 1, Ch. 81, L. 2011.



16-4-313. Sacramental wine license.

16-4-313. Sacramental wine license. (1) The department may issue a sacramental wine license to an establishment whether located in or outside Montana that sells church supplies, including sacramental wine, at retail to rabbis, priests, pastors, ministers, or other officials of churches or other established religious organizations exclusively for use as sacramental wine or for other religious purposes. Sales of sacramental wine may not be made to the public. (2) An application for a license under this section must be accompanied by a fee of $100, which constitutes the first annual license fee. The annual license renewal fee is $50. (3) Unless the sacramental wine is purchased onsite, an establishment selling sacramental wine for religious purposes may sell and deliver directly to the religious organization's premises by: (a) using the establishment's own employees and equipment; (b) contracting with a licensed table wine distributor; or (c) contracting with a common carrier, which maintains an alcohol shipment program, to ship and deliver the wine. If the wine is shipped and delivered by the common carrier, the shipment must be in boxes marked with the words "Wine Shipment From Sacramental Wine Licensee for Religious Purposes Only" and the boxes must also be conspicuously labeled with the words "Contains Alcohol: Signature of Person 21 Years of Age or Older Required for Delivery". (4) A sacramental wine licensee shall maintain records of all wine sales made during the preceding 2 years and shall allow the department access to the records when requested so that the department can ascertain whether the limitations of subsection (1) are being complied with. The required record must include the addresses to which the sacramental wine is delivered and the printed name of the official of the church or other religious organization who signed for delivery. (5) A sacramental wine licensee located out of state making sales under the provisions of this section is considered a table wine distributor for the purposes of 16-1-411. (6) Upon receipt of a completed application for a license under this section, the department shall, in exercising its sound discretion, determine whether: (a) the applicant is qualified under this section to receive a license; (b) the applicant's premises are suitable for the carrying on of the business; and (c) the requirements of this code and the rules promulgated by the department are being met and complied with. (7) License applications submitted under this section are not subject to the provisions of 16-3-402, 16-4-203, and 16-4-207. (8) A person licensed under subsection (1) may transport sacramental wine from the licensee's premises to the religious organization's premises in any quantity for religious purposes. (9) A sacramental wine licensee is not subject to the provisions of 16-4-1005 requiring licensees to ensure training.

History: En. Sec. 1, Ch. 414, L. 2009; amd. Sec. 6, Ch. 115, L. 2013.






Part 4. Licensing Criteria

16-4-401. License as privilege -- criteria for decision on application.

16-4-401. License as privilege -- criteria for decision on application. (1) A license under this code is a privilege that the state may grant to an applicant and is not a right to which any applicant is entitled. (2) Except as provided in 16-4-311 and subsection (6) of this section and subject to subsection (8), in the case of a license that permits on-premises consumption, the department shall find in every case in which it makes an order for the issuance of a new license or for the approval of the transfer of a license that: (a) if the applicant is an individual: (i) and the application is approved, the applicant will not possess an ownership interest in more than three establishments licensed under this chapter for all-beverages sales; (ii) the applicant does not possess an ownership interest in an agency liquor store as defined in 16-1-106; (iii) the applicant or any member of the applicant's immediate family is without financing from or any affiliation to a manufacturer, importer, bottler, or distributor of alcoholic beverages; (iv) the applicant's past record and present status as a purveyor of alcoholic beverages and as a business person and citizen demonstrate that the applicant is likely to operate the establishment in compliance with all applicable laws of the state and local governments; and (v) the applicant is not under 19 years of age; (b) if the applicant is a publicly traded corporation: (i) each owner of 10% or more of the outstanding stock meets the requirements for an individual applicant listed in subsection (2)(a). If no single owner owns more than 10% of the outstanding stock, the applicant shall designate two or more officers or board members, each of whom must meet the requirements for an individual applicant listed in subsection (2)(a). (ii) each individual who has control over the operation of the license meets the requirements for an individual applicant listed in subsection (2)(a); (iii) each person who shares in the profits or liabilities of a license meets the requirements for an individual applicant listed in subsection (2)(a). This subsection (2)(b)(iii) does not apply to a shareholder of a corporation who owns less than 10% of the outstanding stock in that corporation except that the provisions of subsection (8) apply. (iv) the corporation is authorized to do business in Montana; (c) if the applicant is a privately held corporation: (i) each owner of 10% or more of the outstanding stock meets the requirements for an individual applicant listed in subsection (2)(a). If no single owner owns more than 10% of the outstanding stock, the applicant shall designate two or more officers or board members, each of whom must meet the requirements for an individual applicant listed in subsection (2)(a), and the owners of 51% of the outstanding stock must meet the requirements of subsection (2)(a). (ii) each individual who has control over the operation of the license meets the requirements for an individual applicant listed in subsection (2)(a); (iii) each person who shares in the profits or liabilities of a license meets the requirements for an individual applicant listed in subsection (2)(a). This subsection (2)(c)(iii) does not apply to a shareholder of a corporation who owns less than 10% of the outstanding stock in that corporation except that the provisions of subsection (8) apply. (iv) the corporation is authorized to do business in Montana; (d) if the applicant is a general partnership, each partner must meet the requirements of subsection (2)(a); (e) if the applicant is a limited partnership or a limited liability partnership, each general partner and all limited partners whose ownership interest in the partnership equals or exceeds 10% must meet the requirements of subsection (2)(a). If no single limited partner's interest equals or exceeds 10%, then 51% of all limited partners must meet the requirements of subsection (2)(a). (f) if the applicant is a limited liability company, all managing members and those members whose ownership interest in the company equals or exceeds 10% must meet the requirements of subsection (2)(a). If no single member's interest equals or exceeds 10%, then 51% of all members must meet the requirements of subsection (2)(a). (3) In the case of a license that permits only off-premises consumption and subject to subsection (8), the department shall find in every case in which it makes an order for the issuance of a new license or for the approval of the transfer of a license that: (a) if the applicant is an individual: (i) and the application is approved, the applicant will not possess an ownership interest in more than three establishments licensed under this chapter for all-beverages sales; (ii) the applicant does not possess an ownership interest in an agency liquor store as defined in 16-1-106; (iii) the applicant or any member of the applicant's immediate family is without financing from or any affiliation to a manufacturer, importer, bottler, or distributor of alcoholic beverages; (iv) the applicant has not been convicted of a felony or, if the applicant has been convicted of a felony, the applicant's rights have been restored; (v) the applicant's past record and present status as a purveyor of alcoholic beverages and as a business person and citizen demonstrate that the applicant is likely to operate the establishment in compliance with all applicable laws of the state and local governments; and (vi) the applicant is not under 19 years of age; (b) if the applicant is a publicly traded corporation: (i) each owner of 10% or more of the outstanding stock meets the requirements for an individual listed in subsection (3)(a). If no single owner owns more than 10% of the outstanding stock, the applicant shall designate two or more officers or board members, each of whom must meet the requirements for an individual applicant listed in subsection (3)(a). (ii) the corporation is authorized to do business in Montana; (c) if the applicant is a privately held corporation: (i) each owner of 10% or more of the outstanding stock meets the requirements for an individual applicant listed in subsection (3)(a). If no single owner owns more than 10% of the outstanding stock, the applicant shall designate two or more officers or board members, each of whom must meet the requirements for an individual applicant listed in subsection (3)(a), and the owners of 51% of the outstanding stock must meet the requirements of subsection (3)(a). (ii) the corporation is authorized to do business in Montana; (d) if the applicant is a general partnership, each partner must meet the requirements of subsection (3)(a); (e) if the applicant is a limited partnership or a limited liability partnership, each general partner and all limited partners whose ownership interest in the partnership equals or exceeds 10% must meet the requirements of subsection (3)(a). If no single limited partner's interest equals or exceeds 10%, then 51% of all limited partners must meet the requirements of subsection (3)(a). (f) if the applicant is a limited liability company, all managing members and those members whose ownership interest in the company equals or exceeds 10% must meet the requirements of subsection (3)(a). If no single member's interest equals or exceeds 10%, then 51% of all members must meet the requirements of subsection (3)(a). (4) Subject to 16-4-311, in the case of a license that permits the manufacture, importing, or wholesaling of an alcoholic beverage, the department shall find in every case in which it makes an order for the issuance of a new license or for the approval of the transfer of a license that: (a) if the applicant is an individual: (i) the applicant has no ownership interest in any establishment licensed under this chapter for retail alcoholic beverages sales; (ii) the applicant does not possess an ownership interest in an agency liquor store as defined in 16-1-106; (iii) the applicant has not been convicted of a felony or, if the applicant has been convicted of a felony, the applicant's rights have been restored; (iv) the applicant's past record and present status as a purveyor of alcoholic beverages and as a business person and citizen demonstrate that the applicant is likely to operate the establishment in compliance with all applicable laws of the state and local governments; (v) the applicant is not under 19 years of age; and (vi) an applicant for a wholesale license is not a manufacturer of an alcoholic beverage or owned or controlled by a manufacturer of an alcoholic beverage; (b) if the applicant is a publicly traded corporation: (i) each owner of 10% or more of the outstanding stock meets the requirements for an individual listed in subsection (4)(a). If no single owner owns more than 10% of the outstanding stock, the applicant shall designate two or more officers or board members, each of whom must meet the requirements for an individual applicant listed in subsection (4)(a). (ii) an applicant for a wholesale license is not a manufacturer of an alcoholic beverage or owned or controlled by a manufacturer of an alcoholic beverage; and (iii) the corporation is authorized to do business in Montana; (c) if the applicant is a privately held corporation: (i) each owner of 10% or more of the outstanding stock meets the requirements for an individual applicant listed in subsection (4)(a). If no single owner owns more than 10% of the outstanding stock, the applicant must designate two or more officers or board members, each of whom must meet the requirements for an individual applicant listed in subsection (4)(a) and the owners of 51% of the outstanding stock must meet the requirements of subsection (4)(a). (ii) an applicant for a wholesale license is not a manufacturer of an alcoholic beverage or owned or controlled by a manufacturer of an alcoholic beverage; and (iii) the corporation is authorized to do business in Montana; (d) if the applicant is a general partnership, each partner must meet the requirements of subsection (4)(a); (e) if the applicant is a limited partnership or a limited liability partnership, each general partner and all limited partners whose ownership interest in the partnership equals or exceeds 10% must meet the requirements of subsection (4)(a). If no single limited partner's interest equals or exceeds 10%, then 51% of all limited partners must meet the requirements of subsection (4)(a). (f) if the applicant is a limited liability company, all managing members and those members whose ownership interest in the company equals or exceeds 10% must meet the requirements of subsection (4)(a). If no single member's interest equals or exceeds 10%, then 51% of all members must meet the requirements of subsection (4)(a). (5) In the case of a corporate applicant, the requirements of subsections (2)(b), (3)(b), and (4)(b) apply separately to each class of stock. (6) The provisions of subsection (2) do not apply to an applicant for or holder of a license pursuant to 16-4-302. (7) An applicant's source of funding must be from a suitable source. A lender or other source of money or credit may be found unsuitable if the source: (a) is a person whose prior financial or other activities or criminal record: (i) poses a threat to the public interest of the state; (ii) poses a threat to the effective regulation and control of alcoholic beverages; or (iii) creates a danger of illegal practices, methods, or activities in the conduct of the licensed business; or (b) has been convicted of a felony offense within 5 years of the date of application or is on probation or parole or under deferred prosecution for committing a felony offense. (8) (a) An individual applying for an all-beverages license or having any ownership interest in an entity applying for an all-beverages license may not, if the application were to be approved, own an interest in more than half the total number of allowable all-beverages licenses in any quota area described in 16-4-201. (b) If two or more individuals through business or family relationship share in the profits or liabilities of all-beverages licenses, the aggregate number of licenses in which they share profits or liabilities may not exceed half the total number of allowable all-beverages licenses in the specific quota area in which the all-beverages licenses will be held.

History: En. Sec. 10, Ch. 84, L. 1937; amd. Sec. 1, Ch. 76, L. 1945; amd. Sec. 1, Ch. 244, L. 1947; amd. Sec. 1, Ch. 10, L. 1957; Sec. 4-412, R.C.M. 1947; amd. and redes. 4-4-108 by Sec. 90, Ch. 387, L. 1975; R.C.M. 1947, 4-4-108; amd. Sec. 2, Ch. 186, L. 1979; amd. Sec. 3, Ch. 359, L. 1981; amd. Sec. 1, Ch. 178, L. 1983; amd. Sec. 20, Ch. 19, L. 1985; amd. Sec. 1, Ch. 133, L. 1985; amd. Sec. 28, Ch. 68, L. 1987; amd. Sec. 36, Ch. 530, L. 1995; amd. Sec. 2, Ch. 148, L. 1999; amd. Sec. 4, Ch. 448, L. 2001; amd. Sec. 5, Ch. 591, L. 2005; amd. Sec. 1, Ch. 197, L. 2007; amd. Sec. 2, Ch. 211, L. 2013.



16-4-402. Application -- investigation.

16-4-402. Application -- investigation. (1) Prior to the issuance of a license under this chapter, the applicant shall file with the department an application containing information and statements relative to the applicant and the premises where the alcoholic beverage is to be sold as required by the department. (2) (a) Upon receipt of a completed application for a license under this code, accompanied by the necessary license fee or letter of credit as provided in 16-4-501(7)(f), the department of justice shall make a thorough investigation of all matters relating to the application. Based on the results of the investigation or on other information, the department shall determine whether: (i) the applicant is qualified to receive a license; (ii) the applicant's premises are suitable for the carrying on of the business; and (iii) the requirements of this code and the rules promulgated by the department are met and complied with. (b) This subsection (2) does not apply to a catering endorsement provided in 16-4-111 or 16-4-204(2), a retail beer and wine license for off-premises consumption as provided in 16-4-115, or a special permit provided in 16-4-301. (c) For an original license application and an application for transfer of location of a license, the department of justice's investigation and the department's determination under this subsection (2) must be completed within 90 days of the receipt of a completed application. If information is requested from the applicant by either department, the time period in this subsection (2)(c) is tolled until the requested information is received by the requesting department. The time period is also tolled if the applicant requests and is granted a delay in the license determination or if the license is for premises that are to be altered, as provided in 16-3-311, or newly constructed. The basis for the tolling of the deadline must be documented. (3) (a) Upon proof that an applicant made a false statement in any part of the original application, in any part of an annual renewal application, or in any hearing conducted pursuant to an application, the application for the license may be denied, and if issued, the license may be revoked. (b) A statement on an application or at a hearing that is based upon a verifiable assertion made by a governmental officer, employee, or agent that an applicant relied upon in good faith may not be used as the basis of a false statement for a denial or revocation of a license. (4) The department shall issue a conditional approval letter upon the last occurrence of either: (a) completion of the investigation and determination provided for in subsection (2) if the department has not received information that would cause the department to deny the application; or (b) a final agency decision that either denies or dismisses a protest against the approval of an application pursuant to 16-4-207. (5) The conditional approval letter must state the reasons upon which the future denial of the application may be based. The reasons for denial of the application after the issuance of the conditional approval letter are as follows: (a) there is false or erroneous information in the application; (b) the premises are not approved by local building, health, or fire officials; (c) there are physical changes to the premises that if known prior to the issuance of the conditional approval letter would have constituted grounds for the denial of the application or denial of the issuance of the conditional approval; or (d) a final decision by a court exercising jurisdiction over the matter either reverses or remands the department's final agency decision provided for in subsection (4).

History: En. Sec. 6, Ch. 84, L. 1937; Sec. 4-408, R.C.M. 1947; amd. and redes. 4-4-303 by Sec. 85, Ch. 387, L. 1975; amd. Sec. 9, Ch. 496, L. 1977; Sec. 4-4-303, R.C.M. 1947; (1), (3)En. Sec. 5, Ch. 84, L. 1937; amd. Sec. 2, Ch. 221, L. 1939; amd. Sec. 2, Ch. 163, L. 1941; Sec. 4-407, R.C.M. 1947; amd. and redes. 4-4-301 by Sec. 83, Ch. 387, L. 1975; amd. Sec. 7, Ch. 496, L. 1977; Sec. 4-4-301, R.C.M. 1947; Sec. 16-4-206, MCA 1979; redes. 16-4-402(1) and (3) by Code Commissioner, 1979; amd. Sec. 1, Ch. 18, L. 1979; amd. Sec. 3, Ch. 37, L. 1983; amd. Sec. 1, Ch. 51, L. 1983; amd. Sec. 6, Ch. 156, L. 1991; amd. Sec. 6, Ch. 414, L. 1993; amd. Sec. 4, Ch. 599, L. 1993; amd. Sec. 3, Ch. 228, L. 1995; amd. Sec. 5, Ch. 528, L. 1997; amd. Sec. 2, Ch. 54, L. 1999; amd. Sec. 6, Ch. 110, L. 2003; amd. Sec. 1, Ch. 257, L. 2007.



16-4-403. Repealed.

16-4-403. Repealed. Sec. 11, Ch. 110, L. 2003.

History: Ap. p. Sec. 1, Ch. 487, L. 1973; Sec. 4-408.1, R.C.M. 1947; amd. and redes. 4-4-304 by Sec. 86, Ch. 387, L. 1975; Sec. 4-4-304, R.C.M. 1947; Ap. p. Sec. 2, Ch. 487, L. 1973; Sec. 4-408.2, R.C.M. 1947; redes. 4-4-305 by Sec. 120, Ch. 387, L. 1975; Sec. 4-4-305, R.C.M. 1947; R.C.M. 1947, 4-4-304, 4-4-305; amd. Sec. 7, Ch. 414, L. 1993.



16-4-404. Protest period -- contents of license -- posting -- privilege -- transfer.

16-4-404. Protest period -- contents of license -- posting -- privilege -- transfer. (1) A license may not be issued until on or after the date set in the notice for hearing protests. (2) Every license issued under this code must state the name of the person to whom it is issued, the location, by street and number or other appropriate specific description of location if no street address exists, of the premises where the business is to be carried on under the license, and other information the department considers necessary. If the licensee is a partnership or if more than one person has an interest in the business operated under the license, the names of all persons in the partnership or interested in the business must appear on the license. Every license must be posted in a conspicuous place on the premises in which the business authorized under the license is conducted, and the license must be exhibited upon request to any authorized representative of the department or the department of justice or to any peace officer of the state of Montana. (3) A license issued under the provisions of this code is a privilege personal to the licensee named in the license and is valid until the expiration of the license unless sooner revoked or suspended. (4) A license may be transferred to the executor or administrator of the estate of a deceased licensee when the estate consists in whole or in part of the business of selling alcoholic beverages under a license. The license may descend or be disposed of with the licensed business under appropriate probate proceedings. (5) (a) A licensee may apply to the department for a transfer of the license to different premises within the quota area if: (i) there has been major loss or damage to the licensed premises by unforeseen natural causes; (ii) the lease of the licensed premises has expired; (iii) in case of rented licensed premises, there has been an eviction or increase of rent by the landlord; or (iv) the licensee has proposed removal of the license to premises that are as substantially suited for the retail alcoholic beverages business as the premises proposed to be vacated. (b) The department may, after notice and opportunity for protest, permit a transfer in the cases specified in subsection (5)(a) if it appears to the department that a transfer is required to do justice to the licensee applying for the transfer and the transfer is justified by public convenience and necessity, pursuant to 16-4-203, unless a public convenience and necessity hearing is required by 16-4-207. The department may not allow a transfer to different premises where the sanitary, health, and service facilities are less satisfactory than facilities that exist or had existed at the premises from which the transfer is proposed to be made. (6) Upon a bona fide sale of the business operated under a license, the license may be transferred to a qualified purchaser. A transfer of a license to a person or location is not effective unless approved by the department. A licensee or transferee or proposed transferee who operates or attempts to operate under a supposedly transferred license prior to the approval of the transfer by the department, endorsed upon the license in writing, is considered to be operating without a license and the license affected may be revoked or suspended by the department. The department may, within its discretion, permit a qualified purchaser to operate the business to be transferred pending final approval if there has not been a change in location and the application for transfer has been filed with the department. (7) Except as provided in 16-4-204 and subsections (2) through (6) of this section, a license may not be transferred or sold or used for any place of business not described in the license. A license may be subject to mortgage and other valid liens, in which event the name of the mortgagee, upon application to and approval of the department, must be endorsed on the license. Beer or wine sold to a licensee on credit pursuant to 16-3-243 or 16-3-406 does not create a lien upon a license, but a subsequent licensee has the obligation to pay for the beer or wine.

History: (1)En. Sec. 1, Ch. 202, L. 1951; amd. Sec. 1, Ch. 145, L. 1965; Sec. 4-407.1, R.C.M. 1947; amd. and redes. 4-4-302 by Sec. 84, Ch. 387, L. 1975; amd. Sec. 8, Ch. 496, L. 1977; R.C.M. 1947, 4-4-302(part); (2) thru (7) En. Sec. 8, Ch. 84, L. 1937; amd. Sec. 1, Ch. 97, L. 1951; Sec. 4-410, R.C.M. 1947; amd. and redes. 4-4-206 by Sec. 88, Ch. 387, L. 1975; R.C.M. 1947, 4-4-206(part); redes. from 16-4-204(1)-(5), (8) by Code Commissioner, 1983; amd. Sec. 29, Ch. 68, L. 1987; amd. Sec. 7, Ch. 156, L. 1991; amd. Sec. 1, Ch. 311, L. 1993; amd. Sec. 8, Ch. 414, L. 1993; amd. Sec. 6, Ch. 528, L. 1997.



16-4-405. Denial of license.

16-4-405. Denial of license. (1) The department may deny the issuance of a retail alcoholic beverages license if it determines that the premises proposed for licensing are off regular police beats and cannot be properly policed by local authorities. (2) A retail license may not be issued by the department for a premises situated within a zone of a city, town, or county where the sale of alcoholic beverages is prohibited by ordinance, a certified copy of which has been filed with the department. (3) A license under this code may not be issued if the department finds from the evidence at the hearing held pursuant to 16-4-207(3) that: (a) the welfare of the people residing or of retail licensees located in the vicinity of the premises for which the license is desired will be adversely and seriously affected; (b) if required, there is not a public convenience and necessity justification pursuant to 16-4-203; (c) the applicant or the premises proposed for licensing fail to meet the eligibility or suitability criteria established by this code; (d) a possible reason for denial listed in a conditional approval letter, as provided in 16-4-402, has been verified; or (e) the purposes of this code will not be carried out by the issuance of the license.

History: (1), (2)En. Sec. 14, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.36, R.C.M. 1935; amd. Sec. 1, Ch. 225, L. 1947; amd. Sec. 1, Ch. 165, L. 1949; amd. Sec. 1, Ch. 55, L. 1955; amd. Sec. 1, Ch. 205, L. 1959; amd. Sec. 1, Ch. 271, L. 1965; amd. Sec. 1, Ch. 31, L. 1974; Sec. 4-333, R.C.M. 1947; amd. and redes. 4-4-201 by Sec. 66, Ch. 387, L. 1975; amd. Sec. 5, Ch. 496, L. 1977; Sec. 4-4-201, R.C.M. 1947; (3)En. Sec. 1, Ch. 202, L. 1951; amd. Sec. 1, Ch. 145, L. 1965; Sec. 4-407.1, R.C.M. 1947; amd. and redes. 4-4-302 by Sec. 84, Ch. 387, L. 1975; amd. Sec. 8, Ch. 496, L. 1977; Sec. 4-4-302, R.C.M. 1947; R.C.M. 1947, 4-4-201(part), 4-4-302(part); amd. Sec. 30, Ch. 68, L. 1987; amd. Sec. 8, Ch. 156, L. 1991; amd. Sec. 7, Ch. 528, L. 1997.



16-4-406. Renewal -- suspension or revocation -- penalty -- mitigating and aggravating circumstances.

16-4-406. Renewal -- suspension or revocation -- penalty -- mitigating and aggravating circumstances. (1) The department shall upon a written, verified complaint of a person request that the department of justice investigate the action and operation of a brewer, winery, wholesaler, or retailer licensed under this code. (2) Subject to the opportunity for a hearing under the Montana Administrative Procedure Act, if the department, after reviewing admissions of the licensee or receiving the results of the department of justice's or a local law enforcement agency's investigation, has reasonable cause to believe that a licensee has violated a provision of this code or a rule of the department, it may, in its discretion and in addition to the other penalties prescribed: (a) reprimand a licensee; (b) proceed to revoke the license of the licensee; (c) suspend the license for a period of not more than 3 months; (d) refuse to grant a renewal of the license after its expiration; or (e) impose a civil penalty not to exceed $1,500. (3) The department shall consider mitigating circumstances and may adjust penalties within penalty ranges based on its consideration of mitigating circumstances. Examples of mitigating circumstances are: (a) there have been no violations by the licensee within the past 3 years; (b) there have been good faith efforts by the licensee to prevent a violation; (c) written policies exist that govern the conduct of the licensee's employees; (d) there has been cooperation in the investigation of the violation that shows that the licensee or an employee or agent of the licensee accepts responsibility; (e) the investigation was not based on complaints received or on observed misconduct, but was based solely on the investigating authority creating the opportunity for a violation; or (f) the licensee has provided responsible alcohol server training to all of its employees. (4) The department shall consider aggravating circumstances and may adjust penalties within penalty ranges based on its consideration of aggravating circumstances. Examples of aggravating circumstances are: (a) prior warnings about compliance problems; (b) prior violations within the past 3 years; (c) lack of written policies governing employee conduct; (d) multiple violations during the course of the investigation; (e) efforts to conceal a violation; (f) the intentional nature of the violation; or (g) involvement of more than one patron or employee in a violation.

History: En. Sec. 46, Ch. 106, L. 1933; re-en. Sec. 2815.45, R.C.M. 1935; amd. Sec. 8, Ch. 166, L. 1951; Sec. 4-342, R.C.M. 1947; amd. and redes. 4-4-402 by Sec. 69, Ch. 387, L. 1975; R.C.M. 1947, 4-4-402; amd. Sec. 9, Ch. 156, L. 1991; amd. Sec. 9, Ch. 414, L. 1993; amd. Sec. 4, Ch. 163, L. 2001; amd. Sec. 7, Ch. 110, L. 2003; amd. Sec. 1, Ch. 327, L. 2013.



16-4-407. Suspension or revocation of licenses.

16-4-407. Suspension or revocation of licenses. Each July 1 or, when applicable, on the licensee's anniversary date, the department shall issue licenses to brewers, wineries, beer importers, wholesalers, or retailers or for the retail sale of alcoholic beverages on an annual basis upon payment of the fees prescribed by law. The licenses are subject to suspension or revocation under 16-4-406 after midnight of June 30 of the succeeding year or 1 year after the anniversary if the annual renewal fees required by 16-4-501 are not paid. The department shall notify each applicant for an original license or renewal that it is the applicant's responsibility to determine if applicable provisions of federal law require the applicant to obtain a permit from a federal agency.

History: En. Sec. 2, Ch. 235, L. 1943; Sec. 4-406, R.C.M. 1947; amd. and redes. 4-4-404 by Sec. 82, Ch. 387, L. 1975; amd. Sec. 12, Ch. 496, L. 1977; R.C.M. 1947, 4-4-404; amd. Sec. 2, Ch. 29, L. 1983; amd. Sec. 21, Ch. 19, L. 1985; amd. Sec. 3, Ch. 54, L. 1999; amd. Sec. 5, Ch. 163, L. 2001.



16-4-408. Renewal of suspended licenses.

16-4-408. Renewal of suspended licenses. After suspension or revocation of a license, the department shall have the power to renew the same if in its discretion a proper showing therefor has been made.

History: En. Sec. 27, Ch. 84, L. 1937; Sec. 4-429, R.C.M. 1947; amd. and redes. 4-4-405 by Sec. 102, Ch. 387, L. 1975; R.C.M. 1947, 4-4-405.



16-4-409. Repealed.

16-4-409. Repealed. Sec. 5, Ch. 595, L. 1983.

History: En. Sec. 5, Ch. 519, L. 1981.



16-4-410. Repealed.

16-4-410. Repealed. Sec. 5, Ch. 595, L. 1983.

History: En. Sec. 6, Ch. 519, L. 1981.



16-4-411. Appeals concerning alcoholic beverages laws.

16-4-411. Appeals concerning alcoholic beverages laws. (1) Any interested party shall have the right to appeal any decision of the department of revenue concerning the issuance, transfer, suspension, or revocation of alcoholic beverages licenses to the district court in the county in which the issuance, transfer, suspension, or revocation occurred or, at the appellant's option, in the district court of the first judicial district. (2) The appeal must be in conformity with the provisions of Title 2, chapter 4, part 7.

History: En. 82A-1808 by Sec. 2, Ch. 207, L. 1973; en. 82A-1808 by Sec. 64.1, Ch. 391, L. 1973; R.C.M. 1947, 82A-1808; amd. Sec. 1, Ch. 135, L. 1985; amd. Sec. 31, Ch. 68, L. 1987.



16-4-412. Limits on concurrent applications.

16-4-412. Limits on concurrent applications. (1) An application for the issuance of a new license or for the transfer of an existing license may not be considered by the department if a previous application for the same premises is pending. An application is considered pending if a final decision: (a) has not been made by the department; or (b) has been made by the department but: (i) a petition for judicial review can still be filed or has been filed; or (ii) an appeal to the Montana supreme court can still be filed or has been filed. (2) This section does not prevent the department from considering more than one application for the same location pursuant to competition for a last available license.

History: En. Sec. 1, Ch. 156, L. 1991.



16-4-413. Denial of application -- five-year moratorium.

16-4-413. Denial of application -- five-year moratorium. (1) If an application for the issuance of a new license or for the transfer of an existing license has been denied for any reason provided in 16-4-405, the department may not consider an application or issue any retail license, special permit, or special license for those premises for 5 years unless the department, using the criteria described in subsection (3), determines that the proposed use is substantially different from the use that was rejected. The prohibition period commences on the date of the final agency decision or, if judicially reviewed, on the date the judicial decision is final. (2) If an application is withdrawn after a hearing has been held in which testimony is received regarding any reason for denial provided in 16-4-405, the effect of the withdrawal is the same as if a final decision had been made denying the application for any reason provided in 16-4-405. The 5-year prohibition against considering an application or issuing a license for that vicinity commences on the date of the withdrawal. (3) The department shall determine whether a proposed use is substantially different by considering: (a) the capacity of the proposed use; (b) the nature of the establishment; (c) the presence and character of any entertainment; and (d) the characteristics of the neighborhood.

History: En. Sec. 2, Ch. 156, L. 1991.



16-4-414. Fingerprints required of applicants -- exceptions.

16-4-414. Fingerprints required of applicants -- exceptions. (1) Except as provided in subsections (2) and (3), an applicant for a license under this code, any person employed by the applicant as a manager, and, if the applicant is a corporation, each person holding 10% or more of the outstanding stock and each officer and director shall submit their fingerprints with the application to facilitate a fingerprint and background check by the department of justice and the federal bureau of investigation. The results of the investigation must be used by the department in determining the applicant's eligibility for a license. (2) (a) When the applicant is seeking a license for off-premises consumption, the following persons are subject to the fingerprint and background check described in subsection (1): (i) the applicant; (ii) a person designated by the applicant as responsible for operating the licensed establishment on behalf of the licensee; or (iii) if the applicant is a corporation, each person holding 10% or more of the outstanding stock and each officer and director responsible for operating the licensed establishment. (b) Additional fingerprint and background checks may be required at renewal only for new persons described in subsection (2)(a). (c) A change in the form of a licensee's business entity that does not result in any person having a new ownership interest in the business is not grounds for the department to require a fingerprint or background check. (3) When the applicant is seeking a license for off-premises consumption, a person employed by the applicant as a manager is not subject to the fingerprint and background check described in subsection (1).

History: En. Sec. 1, Ch. 110, L. 2003; amd. Sec. 1, Ch. 495, L. 2005.



16-4-415. Changes in business entity ownership -- department approval required.

16-4-415. Changes in business entity ownership -- department approval required. (1) In the case of corporate licensees, a person or entity that does not own stock or owns less than 10% of the stock in the corporation may not receive stock that results in the person or entity's share of stock in the corporation being 10% or greater unless the department reviews and determines that the person or entity qualifies for ownership of a liquor license as provided in 16-4-401. (2) In the case of all other business entities, when a proposed transfer of ownership would result in a party who prior to the transfer owned no interest in the license owning an interest in the license, the proposed transfer must be submitted to the department for review. The proposed new party must qualify for ownership of a liquor license as provided in 16-4-401. (3) In the case of a proposed change in business entity, the proposed new business entity shall apply for a transfer of ownership of the license with the department prior to changing the business entity. The proposed new business entity must qualify for ownership of a liquor license as provided in 16-4-401.

History: En. Sec. 1, Ch. 148, L. 1999.



16-4-416. Ownership of liquor license by United States

16-4-416. Ownership of liquor license by United States . (1) Whenever right, title, and interest in a liquor license vests in the United States, the United States shall promptly give notice to the department of its interest and must have the license placed on nonuse status. The United States shall transfer ownership of the license to a qualified applicant within 200 days from the date on which it obtained an interest in the license. Upon receipt of an application to transfer the license, the department may, pursuant to 16-4-404, grant the applicant temporary authority to operate the license. (2) The department, upon a showing of good cause, may in its discretion extend the time for sale of the license for an additional period of up to 180 days.

History: En. Sec. 1, Ch. 90, L. 2001.



16-4-417. through reserved.

16-4-417 through 16-4-419 reserved.



16-4-420. Restaurant beer and wine license.

16-4-420. Restaurant beer and wine license. (1) The department shall issue a restaurant beer and wine license to an applicant whenever the department determines that the applicant, in addition to satisfying the requirements of this section, meets the following qualifications and conditions: (a) the applicant complies with the licensing criteria provided in 16-4-401 for an on-premises consumption license; (b) the applicant operates a restaurant at the location where the restaurant beer and wine license will be used or satisfies the department that: (i) the applicant intends to open a restaurant that will meet the requirements of subsection (6) and intends to operate the restaurant so that at least 65% of the restaurant's gross income during its first year of operation is expected to be the result of the sale of food; (ii) the restaurant beer and wine license will be used in conjunction with that restaurant, that the restaurant will serve beer and wine only to a patron who orders food, and that beer and wine purchases will be stated on the food bill; and (iii) the restaurant will serve beer and wine from a service bar, as service bar is defined by the department by rule; (c) the applicant understands and acknowledges in writing on the application that this license prohibits the applicant from being licensed to conduct any gaming or gambling activity or operate any gambling machines and that if any gaming or gambling activity or machine exists at the location where the restaurant beer and wine license will be used, the activity must be discontinued or the machines must be removed before the restaurant beer and wine license takes effect; and (d) the applicant states the planned seating capacity of the restaurant, if it is to be built, or the current seating capacity if the restaurant is operating. (2) (a) A restaurant that has an existing retail license for the sale of beer, wine, or any other alcoholic beverage may not be considered for a restaurant beer and wine license at the same location. (b) (i) An on-premises retail licensee who sells the licensee's existing retail license may not apply for a license under this section for a period of 1 year from the date that license is transferred to a new purchaser. (ii) A person, including an individual, with an ownership interest in an existing on-premises retail license that is being transferred to a new purchaser may not attain an ownership interest in a license applied for under this section for a period of 1 year from the date that the existing on-premises retail license is transferred to a new purchaser. (3) A completed application for a license under this section and the appropriate application fee, as provided in subsection (11), must be submitted to the department. The department shall investigate the items relating to the application as described in subsections (3)(a) through (3)(d). Based on the results of the investigation and the exercise of its sound discretion, the department shall determine whether: (a) the applicant is qualified to receive a license; (b) the applicant's premises are suitable for the carrying on of the business; (c) the requirements of this code and the rules promulgated by the department are complied with; and (d) the seating capacity stated on the application is correct. (4) An application for a beer and wine license submitted under this section is subject to the provisions of 16-4-203, 16-4-207, and 16-4-405. (5) If a premises proposed for licensing under this section is a new or remodeled structure, then the department may issue a conditional license prior to completion of the premises based on reasonable evidence, including a statement from the applicant's architect or contractor confirming that the seating capacity stated on the application is correct, that the premises will be suitable for the carrying on of business as a bona fide restaurant, as defined in subsection (6). (6) (a) For purposes of this section, "restaurant" means a public eating place: (i) where individually priced meals are prepared and served for on-premises consumption; (ii) where at least 65% of the restaurant's annual gross income from the operation must be from the sale of food and not from the sale of alcoholic beverages. Each year after a license is issued, the applicant shall file with the department a statement, in a form approved by the department, attesting that at least 65% of the gross income of the restaurant during the prior year resulted from the sale of food. (iii) that has a dining room, a kitchen, and the number and kinds of employees necessary for the preparation, cooking, and serving of meals in order to satisfy the department that the space is intended for use as a full-service restaurant; and (iv) that serves an evening dinner meal at least 4 days a week for at least 2 hours a day between the hours of 5 p.m. and 11 p.m. The provisions of subsection (6)(b) and this subsection (6)(a)(iv) do not apply to a restaurant for which a restaurant beer and wine license is in effect as of April 9, 2009, or to subsequent renewals of that license. (b) The term does not mean a fast-food restaurant that, excluding any carry-out business, serves a majority of its food and drink in throw-away containers not reused in the same restaurant. (7) (a) A restaurant beer and wine license may be transferred, upon approval by the department, from the original applicant to a new owner of the restaurant only after 1 year of use by the original owner. (b) A license issued under this section may be jointly owned, and the license may pass to the surviving joint tenant upon the death of the other tenant. However, the license may not be transferred to any other person or entity by operation of the laws of inheritance or succession or any other laws allowing the transfer of property upon the death of the owner in this state or in another state. (c) An estate may, upon the sale of a restaurant that is property of the estate and with the approval of the department, transfer a restaurant beer and wine license to a new owner. (8) (a) The department shall issue a restaurant beer and wine license to a qualified applicant: (i) except as provided in subsection (8)(c), for a restaurant located in a quota area with a population of 5,000 persons or fewer, as the quota area population is determined in 16-4-105, if the number of restaurant beer and wine licenses issued in that quota area is equal to or less than 80% of the number of beer licenses that may be issued in that quota area pursuant to 16-4-105; (ii) for a restaurant located in a quota area with a population of 5,001 to 20,000 persons, as the quota area population is determined in 16-4-105, if the number of restaurant beer and wine licenses issued in that quota area is equal to or less than 160% of the number of beer licenses that may be issued in that quota area pursuant to 16-4-105; (iii) for a restaurant located in a quota area with a population of 20,001 to 60,000 persons, as the quota area population is determined in 16-4-105, if the number of restaurant beer and wine licenses issued in that quota area is equal to or less than 100% of the number of beer licenses that may be issued in that quota area pursuant to 16-4-105; (iv) for a restaurant located in a quota area with a population of 60,001 persons or more, as the quota area population is determined in 16-4-105, if the number of restaurant beer and wine licenses issued in that quota area is equal to or less than 80% of the number of beer licenses that may be issued in that quota area pursuant to 16-4-105; and (v) for a restaurant located in a quota area that is also a resort community, as the resort community is designated by the department of commerce under 7-6-1501(5), if the number of restaurant beer and wine licenses issued in the quota area that is also a resort community is equal to or less than 200% of the number of beer licenses that may be issued in that quota area pursuant to 16-4-105. (b) In determining the number of restaurant beer and wine licenses that may be issued under this subsection (8) based on the percentage amounts described in subsections (8)(a)(i) through (8)(a)(v), the department shall round to the nearer whole number. (c) If the department has issued the number of restaurant beer and wine licenses authorized for a quota area under subsection (8)(a)(i), there must be a one-time adjustment of four additional licenses for that quota area. (d) If there are more applicants than licenses available in a quota area, then the license must be awarded by lottery as provided in subsection (9). (9) (a) When a restaurant beer and wine license becomes available by the initial issuance of licenses under this section or as the result of an increase in the population in the quota area, the nonrenewal of a restaurant beer and wine license, or the lapse or revocation of a license by the department, then the department shall advertise the availability of the license in the quota area for which it is available. If there are more applicants than number of licenses available, the license must be awarded to an applicant by a lottery. (b) A preference must be given to an applicant who does not yet have in any quota area a restaurant beer and wine license or a retail beer license and who operates a restaurant that is in the quota area described in subsection (8) in which the license has become available and that meets the qualifications of subsection (6) for at least 12 months prior to the filing of an application. An applicant with a preference must be awarded a license before any applicant without a preference. (c) The department shall numerically rank all applicants in the lottery. Only the successful applicants will be required to submit a completed application and a one-time required fee. An applicant's ranking may not be sold or transferred to another person or entity. The preference and an applicant's ranking apply only to the intended license advertised by the department or to the number of licenses determined under subsection (8) when there are more applicants than licenses available. The applicant's qualifications for any other restaurant beer and wine license awarded by lottery must be determined at the time of the lottery. (d) If a successful lottery applicant does not use a license within 1 year of notification by the department of license eligibility, the applicant shall forfeit the license. The department shall refund any fees paid except the application fee and offer the license to the next eligible ranked applicant in the lottery. (10) Under a restaurant beer and wine license, beer and wine may not be sold for off-premises consumption. (11) An application for a restaurant beer and wine license must be accompanied by a fee equal to 20% of the initial licensing fee. If the department does not make a decision either granting or denying the license within 4 months of receipt of a complete application, the department shall pay interest on the application fee at the rate of 1% a month until a license is issued or the application is denied. Interest may not accrue during any period that the processing of an application is delayed by reason of a protest filed pursuant to 16-4-203 or 16-4-207. If the department denies an application, the application fee, plus any interest, less a processing fee established by rule, must be refunded to the applicant. Upon the issuance of a license, the licensee shall pay the balance of the initial licensing fee. The amount of the initial licensing fee is determined according to the following schedule: (a) $5,000 for restaurants with a stated seating capacity of 60 persons or less; (b) $10,000 for restaurants with a stated seating capacity of 61 to 100 persons; or (c) $20,000 for restaurants with a stated seating capacity of 101 persons or more. (12) The annual fee for a restaurant beer and wine license is $400. (13) If a restaurant licensed under this part increases the stated seating capacity of the licensed restaurant or if the department determines that a licensee has increased the stated seating capacity of the licensed restaurant, then the licensee shall pay to the department the difference between the fees paid at the time of filing the original application and issuance of a license and the applicable fees for the additional seating. (14) The number of beer and wine licenses issued to restaurants with a stated seating capacity of 101 persons or more may not exceed 25% of the total licenses issued. (15) Possession of a restaurant beer and wine license is not a qualification for licensure of any gaming or gambling activity. A gaming or gambling activity may not occur on the premises of a restaurant with a restaurant beer and wine license.

History: En. Sec. 1, Ch. 465, L. 1997; amd. Sec. 2, Ch. 324, L. 1999; amd. Sec. 27, Ch. 7, L. 2001; amd. Sec. 8, Ch. 110, L. 2003; amd. Sec. 1, Ch. 348, L. 2007; amd. Sec. 1, Ch. 187, L. 2009.



16-4-421. Denial of restaurant beer and wine license.

16-4-421. Denial of restaurant beer and wine license. (1) A restaurant beer and wine license may not be issued by the department for a premises situated within a zone of a city, town, or county where the sale of alcoholic beverages is prohibited by ordinance, a certified copy of which has been filed with the department. (2) A restaurant beer and wine license may not be issued or renewed if the department finds, subject to the opportunity for a hearing pursuant to Title 2, chapter 4, part 6, that the applicant or the premises proposed for licensing fail to meet the eligibility or suitability criteria provided by law.

History: En. Sec. 2, Ch. 465, L. 1997.



16-4-422. Sale of beer and wine prohibited during certain hours.

16-4-422. Sale of beer and wine prohibited during certain hours. Except as provided in 16-3-305, restaurants licensed pursuant to 16-4-420 in which beer and wine are sold, offered for sale, or given away at retail may not serve beer and wine between the hours of 11 p.m. and 11 a.m. However, if an incorporated city or town has by ordinance further restricted the hours of sale of beer and wine, then the sale of beer and wine in restaurants licensed to sell beer and wine, pursuant to 16-4-420, is prohibited within the limits of the city or town during the time that the sale is prohibited by this section and in addition to the hours that the sale is prohibited by ordinance.

History: En. Sec. 3, Ch. 465, L. 1997.



16-4-423. Restaurant beer and wine license -- prohibited practices.

16-4-423. Restaurant beer and wine license -- prohibited practices. A restaurant licensed for the sale of beer and wine pursuant to 16-4-420 may not convey to any person by any means that a person may either purchase or consume beer or wine on the premises without being required to purchase food.

History: En. Sec. 4, Ch. 465, L. 1997.






Part 5. Licensing Fees

16-4-501. License and permit fees.

16-4-501. License and permit fees. (1) Each beer licensee licensed to sell either beer or table wine only or both beer and table wine under the provisions of this code shall pay a license fee. Unless otherwise specified in this section, the fee is an annual fee and is imposed as follows: (a) (i) each brewer and each beer importer, wherever located, whose product is sold or offered for sale within the state, $500; (ii) for each storage depot, $400; (b) (i) each beer wholesaler, $400; each winery, $200; each table wine distributor, $400; (ii) for each subwarehouse, $400; (c) each beer retailer, $200; (d) (i) for a license to sell beer at retail for off-premises consumption only, the same as a retail beer license; (ii) for a license to sell table wine at retail for off-premises consumption only, either alone or in conjunction with beer, $200; (e) any unit of a nationally chartered veterans' organization, $50. (2) The permit fee under 16-4-301(1) is computed at the following rate: (a) $10 a day for each day that beer and table wine are sold at events, activities, or sporting contests, other than those applied for pursuant to 16-4-301(1)(c); and (b) $1,000 a season for professional sporting contests or junior hockey contests held under the provisions of 16-4-301(1)(c). (3) The permit fee under 16-4-301(2) is $10 for the sale of beer and table wine only or $20 for the sale of all alcoholic beverages. (4) Passenger carrier licenses must be issued upon payment by the applicant of an annual license fee in the sum of $300. (5) The annual license fee for a license to sell wine on the premises, when issued as an amendment to a beer-only license pursuant to 16-4-105, is $200. (6) The annual renewal fee for: (a) a brewer producing 20,000 or fewer barrels of beer, as defined in 16-1-406, is $200; and (b) resort retail all-beverages licenses within a given resort area is $2,000 for each license. (7) Except as provided in this section, each licensee licensed under the quotas of 16-4-201 shall pay an annual license fee as follows: (a) for each license outside of incorporated cities and incorporated towns or in incorporated cities and incorporated towns with a population of less than 2,000, $250 for a unit of a nationally chartered veterans' organization and $400 for all other licensees; (b) for each license in incorporated cities with a population of more than 2,000 and less than 5,000 or within a distance of 5 miles, measured in a straight line from the nearest entrance of the premises to be licensed to the nearest boundary of the city, $350 for a unit of a nationally chartered veterans' organization and $500 for all other licensees; (c) for each license in incorporated cities with a population of more than 5,000 and less than 10,000 or within a distance of 5 miles, measured in a straight line from the nearest entrance of the premises to be licensed to the nearest boundary of the city, $500 for a unit of a nationally chartered veterans' organization and $650 for all other licensees; (d) for each license in incorporated cities with a population of 10,000 or more or within a distance of 5 miles, measured in a straight line from the nearest entrance of the premises to be licensed to the nearest boundary of the city, $650 for a unit of a nationally chartered veterans' organization and $800 for all other licensees; (e) the distance of 5 miles from the corporate limits of any incorporated cities and incorporated towns is measured in a straight line from the nearest entrance of the premises to be licensed to the nearest boundary of the city or town; and where the premises of the applicant to be licensed are situated within 5 miles of the corporate boundaries of two or more incorporated cities or incorporated towns of different populations, the license fee chargeable by the larger incorporated city or incorporated town applies and must be paid by the applicant. When the premises of the applicant to be licensed are situated within an incorporated town or incorporated city and any portion of the incorporated town or incorporated city is without a 5-mile limit, the license fee chargeable by the smaller incorporated town or incorporated city applies and must be paid by the applicant. (f) an applicant for the issuance of an original license to be located in areas described in subsections (6) and (7)(d) shall provide an irrevocable letter of credit from a financial institution that guarantees that applicant's ability to pay a $20,000 license fee. A successful applicant shall pay a one-time original license fee of $20,000 for a license issued. The one-time license fee of $20,000 may not apply to any transfer or renewal of a license issued prior to July 1, 1974. However, all licenses are subject to the specified annual renewal fees. (8) The fee for one all-beverages license to a public airport is $800. This license is nontransferable. (9) The annual fee for a retail beer and wine license to the Yellowstone airport is $400. (10) The annual fee for a special beer and table wine license for a nonprofit arts organization under 16-4-303 is $250. (11) The annual fee for a distillery is $600. (12) The license fees provided in this section are exclusive of and in addition to other license fees chargeable in Montana for the sale of alcoholic beverages. (13) In addition to other license fees, the department of revenue may require a licensee to pay a late fee of 33 1/3% of any license fee delinquent on July 1 of the renewal year or 1 year after the licensee's anniversary date, 66 2/3% of any license fee delinquent on August 1 of the renewal year or 1 year and 1 month after the licensee's anniversary date, and 100% of any license fee delinquent on September 1 of the renewal year or 1 year and 2 months after the licensee's anniversary date. (14) All license and permit fees collected under this section must be deposited as provided in 16-2-108.

History: (1) thru (5), (9)En. Sec. 45, Ch. 106, L. 1933; amd. Sec. 15, Ch. 46, Ex. L. 1933; re-en, Sec. 2815.44, R.C.M. 1935; amd. Sec. 2, Ch. 246, L. 1947; amd. Sec. 1, Ch. 122, L. 1963; Sec. 4-341, R.C.M. 1947; amd. and redes. 4-4-401 by Sec. 68, Ch. 387, L. 1975; amd. Sec. 10, Ch. 496, L. 1977; Sec. 4-4-401, R.C.M. 1947; (6)En. 4-4-204 by Sec. 81, Ch. 387, L. 1975; Sec. 4-4-204, R.C.M. 1947; (7)En. Sec. 4, Ch. 84, L. 1937; amd. Sec. 1, Ch. 221, L. 1939; amd. Sec. 1, Ch. 163, L. 1941; amd. Sec. 1, Ch. 211, L. 1943; amd. Sec. 1, Ch. 236, L. 1947; amd. Sec. 1, Ch. 356, L. 1974; Sec. 4-404, R.C.M. 1947; R.C.M. 1947, 4-404(part), 4-4-204(part), 4-4-401(part); amd. Sec. 13, I.M. No. 81, app. Nov. 7, 1978; (8)En. Sec. 2, Ch. 461, L. 1979; amd. Sec. 1, Ch. 181, L. 1981; amd. Sec. 2, Ch. 401, L. 1981; amd. Sec. 4, Ch. 519, L. 1981; amd. Sec. 3, Ch. 29, L. 1983; amd. Sec. 2, Ch. 51, L. 1983; amd. Sec. 4, Ch. 595, L. 1983; amd. Sec. 22, Ch. 19, L. 1985; amd. Sec. 2, Ch. 141, L. 1985; amd. Sec. 32, Ch. 68, L. 1987; amd. Sec. 2, Ch. 380, L. 1987; amd. Sec. 21, Ch. 83, L. 1989; amd. Sec. 2, Ch. 225, L. 1989; amd. Sec. 2, Ch. 371, L. 1997; amd. Sec. 8, Ch. 528, L. 1997; amd. Sec. 4, Ch. 54, L. 1999; amd. Sec. 6, Ch. 163, L. 2001; amd. Sec. 2, Ch. 405, L. 2001; amd. Sec. 5, Ch. 369, L. 2003; amd. Sec. 2, Ch. 293, L. 2005; amd. Sec. 6, Ch. 591, L. 2005; amd. Sec. 9, Ch. 501, L. 2007.



16-4-502. Census.

16-4-502. Census. The census taken under the direction of congress shall be the basis upon which the respective populations of the counties and incorporated cities or towns shall be determined. However, in the interim between censuses, the department shall use as such basis the most recent population estimates published by the bureau of the census, United States department of commerce.

History: En. Sec. 4, Ch. 84, L. 1937; amd. Sec. 1, Ch. 221, L. 1939; amd. Sec. 1, Ch. 163, L. 1941; amd. Sec. 1, Ch. 211, L. 1943; amd. Sec. 1, Ch. 236, L. 1947; amd. Sec. 1, Ch. 356, L. 1974; Sec. 4-404, R.C.M. 1947; amd. and redes. 4-4-403 by Sec. 119, Ch. 387, L. 1975; amd. Sec. 11, Ch. 496, L. 1977; R.C.M. 1947, 4-4-403; amd. Sec. 4, Ch. 25, L. 1981.



16-4-503. City and county licenses -- fees.

16-4-503. City and county licenses -- fees. The city council of any incorporated town or city or the county commissioners outside of any incorporated town or city may provide for the issuance of licenses to persons to whom a retail license has been issued under the provisions of this code and may fix license fees, not to exceed a sum equal to five-eighths of the fee for an all-beverages license or 100% of the fee for a beer or beer and wine license collected by the department from such licensee under this code.

History: En. Sec. 28, Ch. 84, L. 1937; Sec. 4-430, R.C.M. 1947; amd. and redes. 4-4-406 by Sec. 103, Ch. 387, L. 1975; amd. Sec. 1, Ch. 509, L. 1977; R.C.M. 1947, 4-4-406.






Part 8. Liquor License Security Interest

16-4-801. Security interest in liquor license.

16-4-801. Security interest in liquor license. (1) (a) A security interest in a liquor license is an interest in the liquor license that secures payment or performance of an obligation. A contract for the sale of a liquor license, including a provision allowing the seller to retain an ownership interest in the license solely for the purpose of guaranteeing payment for the license, may, for the purposes of this section, be treated as a security interest. (b) For the purposes of this section: (i) "default" means that: (A) the defaulting party has acknowledged in writing pursuant to the terms of a written security agreement or contract for sale that the defaulting party no longer has any ownership interest or any other rights to possess or control the liquor license; (B) a court of competent jurisdiction has made an order foreclosing all of the defaulting party's interests in the license; or (C) there has been a nonjudicial sale by the secured party made pursuant to the Uniform Commercial Code and the secured party has provided written proof of the sale to the department; and (ii) "liquor license" means a license issued under this chapter. (2) The department, after review of the underlying documents creating the security interest, may approve a transfer of ownership of a liquor license subject to a security interest as provided in subsection (1). A person holding a security interest may not have any control in the operation of the business operated under a license subject to a security interest nor may that person share in the profits or the liabilities of the business other than the payment or performance of the licensee's obligation under a security agreement. (3) (a) Within 7 days of a default by a licensee, the person holding the security interest shall give notice to the department of the licensee's default and either apply to have the license transferred to that person, subject to that person meeting the requirements of 16-4-401 and all other applicable provisions of this code, or the person shall place the license on nonuser status. Upon receipt of an application to transfer the license, the department may, pursuant to 16-4-404, grant the applicant temporary authority to operate the license. If the person holding the license places the license on nonuser status, the person shall transfer ownership of the license within 180 days from the date on which the notice of the default was given to the department. The operation of a business under a license by a person holding a security interest for more than 7 days after default of the licensee or without temporary authority issued by the department must be considered to be a violation of this code and constitutes grounds for the department to either deny an application for transfer of the license or for the revocation of the license pursuant to 16-4-406. (b) If the person holding the security interest does not qualify for or cannot qualify for ownership of a liquor license under 16-4-401, the secured party shall transfer ownership of the liquor license within 180 days of the notice of the default of the licensee. (c) The department, upon a showing of good cause, may in its discretion extend the time for sale of the license for an additional period of up to 180 days. (4) A regulated lender, as defined in 31-1-111, may obtain a security interest in a liquor license in order to secure a loan or a guaranty of a loan. This section does not prohibit or limit the ability of a regulated lender to use loan and security documentation consistent with that used by the regulated lender generally, and the documentation does not constitute control of the operation of the business or the licensee operating the business that is subject to the security interest.

History: En. Sec. 1, Ch. 280, L. 1999; amd. Sec. 1, Ch. 422, L. 2003; amd. Sec. 1, Ch. 62, L. 2009.






Part 9. Connoisseur's Licenses

16-4-901. Connoisseur's licenses -- application -- fees.

16-4-901. Connoisseur's licenses -- application -- fees. (1) A person in this state desiring to receive direct shipments of beer from an out-of-state brewery for the person's own consumption and not for resale shall file with the department an application for a connoisseur's license. The application must be accompanied by a registration fee in the amount of $50 for a beer connoisseur's license. (2) Each application for a license must be on a form prescribed by the department and must set forth the name of the applicant, the applicant's home or business address, proof that the applicant is at least 21 years of age, and other information that the department may require. (3) A connoisseur's license expires on June 30 of each calendar year. A licensee may annually renew a license with the department by paying a $25 renewal fee for a beer connoisseur's license. (4) The holder of a connoisseur's license may not sell beer to the public. (5) The department shall adopt rules to provide procedures for the application for and the provision of a connoisseur's license.

History: En. Sec. 7, Ch. 543, L. 2001; amd. Sec. 8, Ch. 184, L. 2013.



16-4-902. Payment of taxes -- authority of department.

16-4-902. Payment of taxes -- authority of department. (1) A person holding a connoisseur's license shall pay, on June 30 and December 31, the beer taxes imposed by Title 16, chapter 1, part 4, on beer that is received by direct shipment from an out-of-state brewery during the previous 6-month period. (2) Each holder of a connoisseur's license shall file with the department a return, on a form provided by the department, and pay the tax for shipments received.

History: En. Sec. 8, Ch. 543, L. 2001; amd. Sec. 9, Ch. 184, L. 2013.



16-4-903. Direct shipment of beer -- limitations.

16-4-903. Direct shipment of beer -- limitations. (1) Subject to the provisions of 16-4-901, the holder of a connoisseur's license may receive up to 288 bottles or 12 cases of beer from an out-of-state brewery during a 12-month period for personal use and not for resale. (2) A licensee under this section shall forward to the out-of-state brewery a distinctive address label, provided by the department, clearly identifying any package that is shipped as a legal direct-shipment package to the holder of a connoisseur's license. (3) A licensee shall report to the department, on June 30 and December 31, the total amount of beer received from an out-of-state brewery and pay all applicable excise taxes, as provided for in Title 16, chapter 1, part 4, imposed on the receipt of beer during the previous 6 months.

History: En. Sec. 9, Ch. 543, L. 2001; amd. Sec. 10, Ch. 184, L. 2013.



16-4-904. and reserved.

16-4-904 through 16-4-905 reserved.



16-4-906. Out-of-state brewery registration -- limitation on shipping -- penalty.

16-4-906. Out-of-state brewery registration -- limitation on shipping -- penalty. (1) Each out-of-state brewery desiring to ship beer to a person holding a connoisseur's license shall register with the department on forms provided by the department. (2) The annual limit on out-of-state shipments to all connoisseur's license holders is 1,440 bottles or 60 cases of beer. (3) For any shipment into the state that exceeds the limits provided for in subsection (2), the out-of-state brewery may: (a) distribute the brewery's product through a licensed wholesale distributor; or (b) distribute as a brewery in accordance with the provisions of 16-3-214. (4) An out-of-state brewery that violates the provisions of this section is subject to the penalties provided for in 16-6-302.

History: En. Sec. 10, Ch. 543, L. 2001; amd. Sec. 10, Ch. 501, L. 2007; amd. Sec. 4, Ch. 516, L. 2007; amd. Sec. 11, Ch. 184, L. 2013.



16-4-907. through reserved.

16-4-907 through 16-4-909 reserved.



16-4-910. Penalty for noncompliance.

16-4-910. Penalty for noncompliance. (1) Except as provided in 16-4-906, a person who violates the provisions of this part commits a civil offense. (2) A person convicted under subsection (1): (a) for a first offense, must be mailed a certified letter by the department ordering that person to cease and desist committing the violation; (b) for a second offense, shall be fined a civil penalty not to exceed $500; and (c) for a third or subsequent offense, shall be fined a civil penalty not to exceed $2,500.

History: En. Sec. 11, Ch. 543, L. 2001.






Part 10. Responsible Alcohol Sales and Service

16-4-1001. Short title.

16-4-1001. Short title. This part may be cited as the "Responsible Alcohol Sales and Service Act".

History: En. Sec. 1, Ch. 412, L. 2011.



16-4-1002. Legislative intent.

16-4-1002. Legislative intent. It is the intent of this part that retail establishments and manufacturers licensed to sell or serve alcoholic beverages to the public ensure that all licensees and their employees that sell or serve alcoholic beverages are appropriately trained to comply with state law prohibiting the sale or service of alcoholic beverages to persons under 21 years of age and to persons who are intoxicated. This part does not apply to special permits issued under 16-4-301.

History: En. Sec. 2, Ch. 412, L. 2011.



16-4-1003. Definition.

16-4-1003. Definition. As used in this part, "licensee" means a person or entity licensed by the department to sell alcoholic beverages at retail for either on-premises or off-premises consumption.

History: En. Sec. 3, Ch. 412, L. 2011.



16-4-1004. Notification -- violation -- penalty.

16-4-1004. Notification -- violation -- penalty. (1) A licensee shall certify annually on its license renewal form that the licensee is in compliance with the provisions of this part. (2) A license renewal form that falsely includes information that the licensee and all employees have been trained pursuant to this part is a violation of this code. (3) If, after an investigation under 16-4-406, a licensee is determined to have violated subsection (2) of this section, the licensee must be assessed an administrative penalty under 16-4-406 or the penalty for false swearing under 45-7-202.

History: En. Sec. 4, Ch. 412, L. 2011.



16-4-1005. Licensees required to ensure training.

16-4-1005. Licensees required to ensure training. A licensee shall: (1) require each employee who is authorized to sell or serve alcoholic beverages in the normal course of employment and the employee's immediate supervisor to successfully complete training to ensure compliance with state law regarding the sale and service of alcoholic beverages. The training must be completed within 60 days of the employee's date of hire and every 3 years after the employee's initial training. (2) maintain employment records verifying employee completion of the training required in subsection (1).

History: En. Sec. 5, Ch. 412, L. 2011.



16-4-1006. Responsible server and sales training program.

16-4-1006. Responsible server and sales training program. (1) The department shall certify all server and sales training programs that include the following: (a) effects of alcohol on the human body; (b) information, including criminal, civil, and administrative penalties, related to 27-1-710 and this code; (c) procedures for checking identification; (d) procedures for gathering proper documentation that may affect the licensee's liability; (e) training for skills to handle difficult situations and to learn evaluation techniques regarding intoxicated persons or others that pose potential liability; (f) a final test; and (g) a certificate of completion, which must be provided to participants who pass the final test. (2) The department may not provide a responsible server and sales training program.

History: En. Sec. 6, Ch. 412, L. 2011.



16-4-1007. Jurisdiction.

16-4-1007. Jurisdiction. The implementation and enforcement of any mandatory server and sales training programs in this state is under the exclusive authority and jurisdiction of the department.

History: En. Sec. 7, Ch. 412, L. 2011.



16-4-1008. Penalty.

16-4-1008. Penalty. (1) A licensee found as a result of a routine check for compliance with 16-3-301, 16-6-304, or 16-6-305 to be out of compliance with 16-4-1005 shall pay a $50 penalty for a first offense, a $200 penalty for a second offense, and a $350 penalty for a third offense in a 3-year period. The fine must be paid to the department and deposited in the enterprise fund to the credit of the department for administration of this part. (2) The department shall consider the following as mitigating circumstances before taking an action pursuant to 16-4-406 against a licensee who is not in compliance with the provisions of this part: (a) the licensee's prior violation history; (b) the licensee's good faith effort to prevent a violation; (c) the existence of written policies governing employee conduct; and (d) whether the evidence of a violation was based solely on the investigating authority creating an opportunity for the violation rather than on complaints received or observed misconduct.

History: En. Sec. 8, Ch. 412, L. 2011.



16-4-1009. Rulemaking.

16-4-1009. Rulemaking. The department shall adopt rules to implement the provisions of this part.

History: En. Sec. 9, Ch. 412, L. 2011.






Part 11. Direct Shipment Endorsements -- Table Wine

16-4-1101. Direct shipment endorsement for wineries -- definition.

16-4-1101. Direct shipment endorsement for wineries -- definition. (1) A winery licensed or registered in Montana under 16-4-107 may sell and ship under a direct shipment endorsement up to 18 9-liter cases of table wine annually to an individual in Montana who is at least 21 years of age for the individual's personal use and not for resale. (2) The shipment of table wine directly to an individual in Montana from a winery that does not possess a current direct shipment endorsement is prohibited, and penalties may be assessed as provided in 16-4-1103. (3) The shipment of table wine directly to an individual in Montana under a direct shipment endorsement that is not conspicuously labeled as required under 16-4-1102(2) is prohibited and subject to penalties as provided in 16-4-1103. (4) For the purposes of this part, a "direct shipment endorsement" is permission issued by the department to a winery licensed or registered pursuant to 16-4-107 under which the winery is allowed to sell and ship table wine directly to an individual in Montana.

History: En. Sec. 1, Ch. 184, L. 2013.



16-4-1102. Requirements for direct shipment endorsements -- fee -- labeling -- taxes -- recordkeeping.

16-4-1102. Requirements for direct shipment endorsements -- fee -- labeling -- taxes -- recordkeeping. (1) A winery licensed or registered under 16-4-107 shall before shipping table wine directly to an individual in Montana: (a) remit an annual direct shipment endorsement fee of $50; (b) submit to the department a written statement acknowledging that the winery will contract only with common carriers that agree that any delivery of table wine will be made only to an individual in Montana who is at least 21 years of age and who signs a form acknowledging receipt of the table wine; and (c) receive from the department a direct shipment endorsement. (2) A shipment of table wine under this part must be conspicuously labeled with the words "Contains Alcohol: Signature of Person Age 21 or Older Required for Delivery". (3) (a) In addition to maintaining records required under 16-3-411 or 16-4-107, a winery with a direct shipment endorsement shall maintain records of any sales or shipments to an individual in Montana. (b) The winery shall, by the 15th day of each month following a month in which a shipment was made, report to the department in the manner and form prescribed by the department information on direct shipments in the preceding month and pay the tax required under 16-1-411(1)(a). The information reported to the department must include the names and addresses of the individual to whom the table wine was shipped and any other information that the department determines is necessary to verify that direct shipment of table wine conforms to the requirements of Title 16. Failure to pay taxes or file the information required in this subsection (3)(b) subjects the winery holding the direct shipment endorsement to the penalties and interest provided for in 15-1-216. (4) A winery with a direct shipment endorsement shall allow the department to perform an audit of the record of shipments made under 16-4-1101. The shipment records must be retained for 3 years. (5) If a winery with a direct shipment endorsement uses a bonded wine warehouse to fill table wine orders shipped to an individual in Montana, the winery shall provide written notice to the department of the name and the address of the bonded wine warehouse. The winery is responsible for compliance with this part.

History: En. Sec. 2, Ch. 184, L. 2013.



16-4-1103. Enforcement -- penalty -- rulemaking.

16-4-1103. Enforcement -- penalty -- rulemaking. (1) Subject to a right to a hearing and the appeal process provided by the Montana Administrative Procedure Act in Title 2, chapter 4, the department may enforce the requirements of this part by suspending or revoking the direct shipment endorsement or imposing a civil penalty not to exceed $1,500. (2) A winery that has a direct shipment endorsement is considered to have consented to the jurisdiction of the department or any other state agency and the Montana courts concerning enforcement of this part and related rules or regulations. (3) The owner of a winery is guilty of a misdemeanor if the winery makes a direct shipment without having a direct shipment endorsement. (4) The department may adopt rules to implement this part.

History: En. Sec. 3, Ch. 184, L. 2013.









CHAPTER 5. IDENTIFICATION CARDS (Repealed)

Part 1. Application for Card (Repealed)

16-5-101. Repealed.

16-5-101. Repealed. Sec. 2, Ch. 26, L. 1979.

History: En. Sec. 1, Ch. 190, L. 1957; amd. Sec. 8, Ch. 240, L. 1971; amd. Sec. 9, Ch. 94, L. 1973; Sec. 4-506, R.C.M. 1947; redes. 4-5-101 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-5-101.



16-5-102. Repealed.

16-5-102. Repealed. Sec. 2, Ch. 26, L. 1979.

History: En. Sec. 2, Ch. 190, L. 1957; Sec. 4-507, R.C.M. 1947; amd. and redes. 4-5-102 by Sec. 106, Ch. 387, L. 1975; R.C.M. 1947, 4-5-102.



16-5-103. Repealed.

16-5-103. Repealed. Sec. 2, Ch. 26, L. 1979.

History: En. Sec. 3, Ch. 190, L. 1957; Sec. 4-508, R.C.M. 1947; amd. and redes. 4-5-103 by Sec. 107, Ch. 387, L. 1975; R.C.M. 1947, 4-5-103.



16-5-104. Repealed.

16-5-104. Repealed. Sec. 2, Ch. 26, L. 1979.

History: En. Sec. 4, Ch. 190, L. 1957; Sec. 4-509, R.C.M. 1947; amd. and redes. 4-5-104 by Sec. 108, Ch. 387, L. 1975; R.C.M. 1947, 4-5-104.



16-5-105. Repealed.

16-5-105. Repealed. Sec. 2, Ch. 26, L. 1979.

History: En. Sec. 5, Ch. 190, L. 1957; amd. Sec. 1, Ch. 272, L. 1973; Sec. 4-510, R.C.M. 1947; amd. and redes. 4-5-105 by Sec. 109, Ch. 387, L. 1975; amd. Sec. 13, Ch. 496, L. 1977; R.C.M. 1947, 4-5-105.



16-5-106. Repealed.

16-5-106. Repealed. Sec. 2, Ch. 26, L. 1979.

History: En. Sec. 7, Ch. 190, L. 1957; Sec. 4-512, R.C.M. 1947; redes. 4-5-106 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-5-106.









CHAPTER 6. ENFORCEMENT

Part 1. Investigations

16-6-101. Employment of investigators and prosecuting officers.

16-6-101. Employment of investigators and prosecuting officers. (1) The department of justice may appoint one or more investigators or prosecuting officers who, under its direction, shall perform the duties it may require. (2) When requested by the department, the department of justice shall: (a) investigate the character of an applicant applying for the issuance or transfer of a liquor license and, if applicable, the suitability of a premises or proposed premises to be used in connection with a liquor license; (b) investigate all matters relating to the purchase, sale, importation, exportation, possession, and delivery of alcoholic beverages; and (c) serve as a liaison to local law enforcement authorities in matters relating to alcoholic beverage law enforcement.

History: En. Sec. 90, Ch. 105, L. 1933; re-en. Sec. 2815.150, R.C.M. 1935; Sec. 4-225, R.C.M. 1947; amd. and redes. 4-6-201 by Sec. 39, Ch. 387, L. 1975; R.C.M. 1947, 4-6-201; amd. Sec. 10, Ch. 414, L. 1993.



16-6-102. Search warrants.

16-6-102. Search warrants. Upon information on oath by a department of justice investigator appointed under this code or by a peace officer showing reasonable cause to believe that alcoholic beverages are unlawfully kept, or kept for unlawful purposes, in any premises, a court may issue a warrant to authorize the investigator or peace officer or any other person named in the warrant to enter and search the entire premises, including to break open any door, lock, fastening, closet, cupboard, box, or other receptacle on the premises that might contain alcoholic beverages.

History: En. Sec. 74, Ch. 105, L. 1933; re-en. Sec. 2815.133, R.C.M. 1935; Sec. 4-208, R.C.M. 1947; amd. and redes. 4-6-203 by Sec. 25, Ch. 387, L. 1975; R.C.M. 1947, 4-6-203; amd. Sec. 11, Ch. 414, L. 1993.



16-6-103. Examination of retailer's premises and carriers' cars and aircraft.

16-6-103. Examination of retailer's premises and carriers' cars and aircraft. The department of justice or its representative or a peace officer may at any time examine the premises of a retail licensee to determine whether the law of Montana and the rules of the department or the department of justice are being complied with and also may inspect cars or aircraft of any common carrier system licensed under this code.

History: En. Sec. 26, Ch. 84, L. 1937; Sec. 4-428, R.C.M. 1947; amd. and redes. 4-6-204 by Sec. 101, Ch. 387, L. 1975; R.C.M. 1947, 4-6-204; amd. Sec. 12, Ch. 414, L. 1993.



16-6-104. Unlawful alcoholic beverage -- seizure -- forfeiture.

16-6-104. Unlawful alcoholic beverage -- seizure -- forfeiture. (1) An investigator or peace officer who finds an alcoholic beverage and who has reasonable cause to believe that the alcoholic beverage was obtained or kept by any person in violation of the provisions of this code may seize and remove the alcoholic beverage and the packages in which the alcoholic beverage is kept, and upon conviction of the person, the alcoholic beverage and all packages containing the alcoholic beverages are, in addition to any other penalty prescribed by this code, forfeited to the state of Montana. (2) Any beer or wine that has been shipped into Montana in violation of this code must be seized by any peace officer or representative of the department and may be confiscated in the manner as provided for the confiscation of alcoholic beverages.

History: (1)En. 4-6-205 by Sec. 22, Ch. 387, L. 1975; amd. Sec. 15, Ch. 496, L. 1977; Sec. 4-6-205, R.C.M. 1947; (2)En. Sec. 14, Ch. 106, L. 1933; amd. Sec. 5, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.23, R.C.M. 1935; amd. Sec. 1, Ch. 246, L. 1947; amd. Sec. 5, Ch. 166, L. 1951; amd. Sec. 1, Ch. 222, L. 1965; Sec. 4-318, R.C.M. 1947; amd. and redes. 4-4-103 by Sec. 56, Ch. 387, L. 1975; Sec. 4-4-103, R.C.M. 1947; R.C.M. 1947, 4-4-103(part), 4-6-205; amd. Sec. 3, Ch. 47, L. 1983; amd. Sec. 33, Ch. 68, L. 1987; amd. Sec. 11, Ch. 501, L. 2007; amd. Sec. 5, Ch. 516, L. 2007.



16-6-105. Seizure and forfeiture of alcoholic beverage and conveyance.

16-6-105. Seizure and forfeiture of alcoholic beverage and conveyance. Whenever an investigator or any peace officer in making or attempting to make a search under and in pursuance of authority of law finds in any motor vehicle, vessel, boat, canoe, or conveyance of any description an alcoholic beverage that is unlawfully kept or had or kept or held for unlawful purposes contrary to the provisions of this code, the investigator or peace officer may seize the alcoholic beverage and packages in which the alcoholic beverage is contained and the motor vehicle, vessel, boat, canoe, or conveyance in which the alcoholic beverage is found. Upon the conviction of the occupant or person in charge of the motor vehicle, vessel, boat, canoe, or conveyance, or of any other person, for having or keeping the alcoholic beverages contrary to any of the provisions of this code in any vehicle, vessel, boat, canoe, or conveyance, the court in which the person is convicted may, in addition to the sentence imposed under authority of law, declare the alcoholic beverage or any part seized and the package in which the alcoholic beverage is contained to be forfeited to the state of Montana. The court may in and by decree further declare the motor vehicle, vessel, boat, canoe, or conveyance seized to be forfeited to the state of Montana.

History: En. Sec. 75, Ch. 105, L. 1933; re-en. Sec. 2815.134, R.C.M. 1935; Sec. 4-209, R.C.M. 1947; amd. and redes. 4-6-207 by Sec. 26, Ch. 387, L. 1975; R.C.M. 1947, 4-6-207; amd. Sec. 203, Ch. 56, L. 2009.



16-6-106. When force may be used in seizure of alcoholic beverages -- forfeiture -- hearing.

16-6-106. When force may be used in seizure of alcoholic beverages -- forfeiture -- hearing. (1) If an alcoholic beverage is found by a department of justice investigator or a peace officer in any place in quantities that satisfy the investigator or peace officer that the alcoholic beverage is being kept contrary to this code, the investigator or peace officer may seize and remove, by force if necessary, any alcoholic beverage found and the packages in which the alcoholic beverage was kept and immediately turn the alcoholic beverage over to the department. (2) The department shall determine if the seized alcoholic beverage is suitable for resale in an agency liquor store. If the department has determined that the seized alcoholic beverage is suitable for resale, the department shall commence an administrative action against the owner of the alcoholic beverage. All seized alcoholic beverages found to be unsuitable for sale in an agency liquor store must be destroyed by the department. (3) A notice and opportunity for hearing must be given in accordance with the Montana Administrative Procedure Act, except that the notice must be published in the county where the alcoholic beverage was seized if a newspaper is published in the county. (4) The notice must show the date and place of seizure, the name of the person or persons actually or apparently in possession or control of the alcoholic beverage if the person was present at the time of the seizure, and the reasons the department claims the right to the possession of the alcoholic beverage. The notice must also demand that all persons who claim any right to the possession of the alcoholic beverage show the nature of their claim or claims, that the hearing examiner declare the alcoholic beverage contraband, and that the hearing examiner order that the alcoholic beverage be forfeited to the state.

History: En. Sec. 76, Ch. 105, L. 1933; re-en. Sec. 2815.135, R.C.M. 1935; amd. Sec. 1, Ch. 140, L. 1945; Sec. 4-210, R.C.M. 1947; amd. and redes. 4-6-208 by Sec. 27, Ch. 387, L. 1975; R.C.M. 1947, 4-6-208; amd. Sec. 14, Ch. 20, L. 1985; amd. Sec. 1, Ch. 83, L. 1985; amd. Sec. 13, Ch. 414, L. 1993; amd. Sec. 92, Ch. 42, L. 1997.



16-6-107. Disposal of forfeited alcoholic beverages -- report.

16-6-107. Disposal of forfeited alcoholic beverages -- report. (1) If a court or hearing examiner orders the forfeiture of alcoholic beverages under this code or if a claimant to an alcoholic beverage under 16-6-105 or 16-6-106 fails to establish the claimant's right to the alcoholic beverage, the alcoholic beverage in question and the packages in which the alcoholic beverage is kept must be delivered to the department. The department shall determine the market value of each forfeited alcoholic beverage found to be suitable for sale in agency liquor stores and shall pay the amount determined to the state treasurer after deducting any expenses incurred by the department for transporting the forfeited alcoholic beverage to the state liquor warehouse. The alcoholic beverage suitable for sale in an agency liquor store must be taken into stock by the department and sold under the provisions of this code. All alcoholic beverages found to be unsuitable for sale in agency liquor stores must be destroyed by the department. (2) If an alcoholic beverage is seized by a peace officer, the officer shall report to the department in writing the particulars of the seizure.

History: En. Sec. 77, Ch. 105, L. 1933; re-en. Sec. 2815.136, R.C.M. 1935; Sec. 4-211, R.C.M. 1947; amd. and redes. 4-6-209 by Sec. 28, Ch. 387, L. 1975; R.C.M. 1947, 4-6-209; amd. Sec. 2, Ch. 83, L. 1985; amd. Sec. 14, Ch. 414, L. 1993; amd. Sec. 37, Ch. 530, L. 1995.



16-6-108. Inspection of carriers' records.

16-6-108. Inspection of carriers' records. For the purpose of obtaining information concerning any matter relating to the administration or enforcement of this code, the department or the department of justice or any person appointed by either department in writing for the purpose may inspect the freight and express books and records and all waybills, bills of lading, receipts, and documents in the possession of any railway company, express company, or other common carrier doing business within the state containing any information or record relating to any goods shipped or carried or consigned or received for shipment or carriage within the state.

History: En. Sec. 78, Ch. 105, L. 1933; re-en. Sec. 2815.137, R.C.M. 1935; Sec. 4-212, R.C.M. 1947; amd. and redes. 4-6-210 by Sec. 29, Ch. 387, L. 1975; R.C.M. 1947, 4-6-210; amd. Sec. 15, Ch. 414, L. 1993.



16-6-109. Unlawful for carrier to refuse inspection of records.

16-6-109. Unlawful for carrier to refuse inspection of records. Every railway company, express company, or common carrier and every officer or employee of a company or common carrier who neglects or refuses to produce and submit for inspection any book, record, or document referred to in 16-6-108 when requested to do so by the department or the department of justice or by a person appointed by either department is guilty of an offense against this code.

History: En. Sec. 79, Ch. 105, L. 1933; re-en. Sec. 2815.138, R.C.M. 1935; Sec. 4-213, R.C.M. 1947; amd. and redes. 4-6-211 by Sec. 30, Ch. 387, L. 1975; R.C.M. 1947, 4-6-211; amd. Sec. 16, Ch. 414, L. 1993.






Part 2. Prosecutions

16-6-201. Jurisdiction of courts.

16-6-201. Jurisdiction of courts. (1) As to misdemeanor actions, the district courts of this state have concurrent jurisdiction with justice of the peace courts in all prosecutions under the Montana Alcoholic Beverage Code described in 16-1-101. (2) The jurisdiction provided for in subsection (1) is in addition to the jurisdiction of: (a) justices' courts, as provided in 3-10-303; (b) municipal courts, as provided in 3-6-103; and (c) city courts, as provided in 3-11-102.

History: En. Sec. 48, Ch. 106, L. 1933; amd. Sec. 16, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.47, R.C.M. 1935; amd. Sec. 9, Ch. 166, L. 1951; Sec. 4-344, R.C.M. 1947; amd. and redes. 4-6-301 by Sec. 70, Ch. 387, L. 1975; R.C.M. 1947, 4-6-301; amd. Sec. 1, Ch. 49, L. 2007.



16-6-202. Appeal.

16-6-202. Appeal. An appeal shall lie from any conviction or order made in the prosecution of any offense against any of the provisions of this code, and the practice and procedure on any appeal from any such conviction or order and all proceedings thereon shall be governed by the law applicable to appeal in criminal cases.

History: En. Sec. 89, Ch. 105, L. 1933; re-en. Sec. 2815.149, R.C.M. 1935; Sec. 4-224, R.C.M. 1947; amd. and redes. 4-6-302 by Sec. 38, Ch. 387, L. 1975; R.C.M. 1947, 4-6-302.



16-6-203. Description of offense.

16-6-203. Description of offense. In describing the offense respecting the sale or keeping for sale or other disposal of alcoholic beverages or the having, keeping, giving, purchasing, or consumption of alcoholic beverages in any information, summons, conviction, warrant, or proceeding under this code, it shall be sufficient to state simply the sale or keeping for sale or disposal, having, keeping, giving, purchasing, or consumption of alcoholic beverages, without stating: (1) the name or kind of such alcoholic beverage or the price thereof; (2) the name of any person to whom it was sold or disposed of or by whom it was taken or consumed or from whom it was purchased or received; or (3) the quantity of alcoholic beverage, except in the case of offenses where the quantity is essential, and then it shall be sufficient to allege the sale or disposal of more or less than such quantity.

History: En. Sec. 80, Ch. 105, L. 1933; re-en. Sec. 2815.139, R.C.M. 1935; Sec. 4-214, R.C.M. 1947; amd. and redes. 4-6-303 by Sec. 31, Ch. 387, L. 1975; R.C.M. 1947, 4-6-303.



16-6-204. Defense need not be negatived.

16-6-204. Defense need not be negatived. The description of any offense under this code, in the words of this code or in any words of like effect, shall be sufficient in law; and any exception, exemption, provision, excuse, or qualification, whether it occurs by way of proviso or in the description of the offense in this code, may be proved by the defendant but need not be specified or negatived in the information or complaint; but if it is so specified or negatived, no proof in relation to the matter so specified or negatived shall be required on the part of the informant or complainant.

History: En. Sec. 81, Ch. 105, L. 1933; re-en. Sec. 2815.140, R.C.M. 1935; Sec. 4-215, R.C.M. 1947; amd. and redes. 4-6-304 by Sec. 32, Ch. 387, L. 1975; R.C.M. 1947, 4-6-304.



16-6-205. Sufficiency of evidence.

16-6-205. Sufficiency of evidence. In any prosecution under this code for the sale or keeping for sale or other disposal of alcoholic beverages or the having, keeping, giving, purchasing, or consuming of alcoholic beverages, it is not necessary that any witness testify to the precise description or quantity of the alcoholic beverages sold, disposed of, kept, had, given, purchased, or consumed or the precise consideration, if any, received for the alcoholic beverages. It is also unnecessary to testify to the fact of the sale or other disposal having taken place with the witness's participation or to the witness's own personal or certain knowledge. However, a conviction may be based upon circumstantial evidence reasonably tending to establish the guilt of the accused beyond a reasonable doubt.

History: En. Sec. 82, Ch. 105, L. 1933; re-en. Sec. 2815.141, R.C.M. 1935; Sec. 4-216, R.C.M. 1947; amd. and redes. 4-6-305 by Sec. 33, Ch. 387, L. 1975; R.C.M. 1947, 4-6-305; amd. Sec. 204, Ch. 56, L. 2009.



16-6-206. Proof of violation.

16-6-206. Proof of violation. In proving the sale, disposal, gift, or purchase, gratuitous or otherwise, or consumption of an alcoholic beverage, it shall not be necessary in any prosecution to show that any money actually passed or any alcoholic beverage was actually consumed if the court hearing the case is satisfied that a transaction in the nature of a sale, disposal, gift, or purchase actually took place or that any consumption of an alcoholic beverage was about to take place. Proof of consumption or intended consumption of an alcoholic beverage on premises on which such consumption is prohibited by some person not authorized to consume an alcoholic beverage thereon shall be evidence that such alcoholic beverage was sold, given to, or purchased by the person consuming or being about to consume or carrying away the same, as against the occupant of the premises.

History: En. Sec. 83, Ch. 105, L. 1933; re-en. Sec. 2815.142, R.C.M. 1935; Sec. 4-217, R.C.M. 1947; amd. and redes. 4-6-306 by Sec. 34, Ch. 387, L. 1975; R.C.M. 1947, 4-6-306.



16-6-207. Analyst's report as prima facie evidence of contents.

16-6-207. Analyst's report as prima facie evidence of contents. In any prosecution under this code or the rules adopted to implement this code, production by a police officer, constable, inspector, or peace officer of a certificate or report signed or purporting to be signed by a United States or state analyst as to the analysis or ingredients of any alcoholic beverage or other fluid or any preparation, compound, or substance, the certificate or report is prima facie evidence of the facts stated in the certificate or report and of the authority of the person giving or making the certificate or report without any proof of appointment or signature.

History: En. Sec. 84, Ch. 105, L. 1933; re-en. Sec. 2815.143, R.C.M. 1935; Sec. 4-218, R.C.M. 1947; amd. and redes. 4-6-307 by Sec. 35, Ch. 387, L. 1975; R.C.M. 1947, 4-6-307; amd. Sec. 205, Ch. 56, L. 2009.



16-6-208. Inference of intoxicating beverage.

16-6-208. Inference of intoxicating beverage. The court trying a case shall, in the absence of proof to the contrary, be at liberty to infer that the alcoholic beverage in question is intoxicating from the fact that a witness described it as intoxicating or by a name which is commonly applied to an intoxicating beverage.

History: En. Sec. 85, Ch. 105, L. 1933; re-en. Sec. 2815.144, R.C.M. 1935; Sec. 4-219, R.C.M. 1947; amd. and redes. 4-6-308 by Sec. 36, Ch. 387, L. 1975; R.C.M. 1947, 4-6-308.



16-6-209. Inferences of fact from evidence found.

16-6-209. Inferences of fact from evidence found. Upon the hearing of any charge of selling or purchasing an alcoholic beverage or of unlawfully having or keeping an alcoholic beverage contrary to any of the provisions of this code, the court trying the case may draw inferences of fact from the kind and quantity of alcoholic beverage found in the possession of the person accused or in any building, premises, vehicle, motorcar, automobile, vessel, boat, canoe, conveyance, or place occupied or controlled by the accused and from the frequency with which the alcoholic beverage is received at or in or is removed from the location and from the circumstances under which the alcoholic beverage is kept or dealt with.

History: En. Sec. 86, Ch. 105, L. 1933; re-en. Sec. 2815.145, R.C.M. 1935; Sec. 4-220, R.C.M. 1947; amd. and redes. 4-6-309 by Sec. 37, Ch. 387, L. 1975; R.C.M. 1947, 4-6-309; amd. Sec. 206, Ch. 56, L. 2009.






Part 3. Miscellaneous Prohibitions and Penalties

16-6-301. Transfer, sale, and possession of alcoholic beverages -- when unlawful.

16-6-301. Transfer, sale, and possession of alcoholic beverages -- when unlawful. (1) Except as provided by this code, a person or the person's agents or employees may not: (a) expose or keep an alcoholic beverage for sale; (b) directly or indirectly or upon any pretense or upon any device, sell or offer to sell an alcoholic beverage; or (c) in consideration of the purchase or transfer of any property or for any other consideration or at the time of the transfer of any property, give to any other person an alcoholic beverage. (2) A person may not have or keep any alcoholic beverage that has not been purchased within the state of Montana. (3) This code does not prohibit: (a) a person entering this state from another state or foreign country from having in the person's actual physical possession an amount not to exceed 3 gallons of alcoholic beverage that was purchased in another state or foreign country; (b) possession of beer produced for personal or family use and not intended for sale that meets the exemptions of 26 U.S.C. 5053(e) and regulations implementing that section, including the brewing of beer, for personal or family use, on premises other than those of the person brewing the beer; (c) possession of beer purchased from an out-of-state brewery if the person possessing the beer holds a connoisseur's license as provided for in 16-4-901 or possession of table wine purchased from a winery that has a direct shipment endorsement as provided in 16-4-1101; (d) possession of alcoholic beverages by brewers, distillers, and other persons duly licensed by the United States for the manufacture of those alcoholic beverages; (e) possession of proprietary or patent medicines or of any extracts, essences, tinctures, or preparations if the possession is authorized by this code; or (f) possession by a sheriff or bailiff of alcoholic beverages seized under execution or other judicial or extrajudicial process or sales under executions or other judicial or extrajudicial process to the department or a licensee. (4) Except as provided in this code, a person or the person's agents or employees may not: (a) attempt to purchase any alcoholic beverage; (b) directly or indirectly or upon any pretense or device, purchase any alcoholic beverage; or (c) in consideration of the sale or transfer of any property or for any other consideration or at the time of the transfer of any property, take or accept from any other person any alcoholic beverage.

History: (1) thru (3)En. Sec. 45, Ch. 105, L. 1933; amd. Sec. 1, Ch. 166, L. 1935; re-en. Sec. 2815.104, R.C.M. 1935; amd. Sec. 1, Ch. 66, L. 1957; Sec. 4-150, R.C.M. 1947; amd. and redes. 4-1-201 by Sec. 16, Ch. 387, L. 1975; Sec. 4-1-201, R.C.M. 1947; (4)En. Sec. 49, Ch. 105, L. 1933; re-en. Sec. 2815.108, R.C.M. 1935; Sec. 4-154, R.C.M. 1947; amd. and redes. 4-6-101 by Sec. 19, Ch. 387, L. 1975; Sec. 4-6-101, R.C.M. 1947; R.C.M. 1947, 4-1-201, 4-6-101; amd. Sec. 34, Ch. 68, L. 1987; amd. Sec. 3, Ch. 546, L. 1997; amd. Sec. 5, Ch. 543, L. 2001; amd. Sec. 12, Ch. 184, L. 2013.



16-6-302. Sale of alcoholic beverage without license -- sale or importation in violation of code -- penalty.

16-6-302. Sale of alcoholic beverage without license -- sale or importation in violation of code -- penalty. (1) For the purposes of this section "person" means an individual, partnership, corporation, company, firm, society, association, joint-stock company, trust, or other entity capable of holding a legal or beneficial interest in property, but does not include a state or agency of a state. (2) A person who has not been issued a license under this code who sells or keeps for sale in Montana any alcoholic beverage commits a criminal offense and upon conviction is punishable by a fine not to exceed $5,000 or by imprisonment in the state prison for not less than 1 or more than 5 years or by both the fine and imprisonment. (3) A person in the business of selling alcoholic beverages in another state or country who imports or distributes alcoholic beverages in violation of this code commits a civil offense. (4) A person convicted under subsection (3): (a) for a first offense, must be mailed a certified letter by the department ordering that person to cease and desist any shipments of alcoholic beverages to any person in Montana; (b) for a second offense, shall be fined a civil penalty not to exceed $5,000; (c) for a third offense, shall be fined a civil penalty not to exceed $10,000; and (d) for a fourth or subsequent offense, shall be fined a civil penalty not to exceed $50,000.

History: En. Sec. 18, Ch. 84, L. 1937; Sec. 4-420, R.C.M. 1947; amd. and redes. 4-4-407 by Sec. 97, Ch. 387, L. 1975; R.C.M. 1947, 4-4-407; amd. Sec. 4, Ch. 5, L. 1979; amd. Sec. 6, Ch. 543, L. 2001.



16-6-303. Sale of liquor not purchased from agency liquor store forbidden -- penalty.

16-6-303. Sale of liquor not purchased from agency liquor store forbidden -- penalty. It is unlawful for any licensee to sell or keep for sale or have on the licensee's premises for any purpose whatever any liquor except that purchased from an agency liquor store, and any licensee found in possession of or selling and keeping for sale any liquor that was not purchased from an agency liquor store shall, upon conviction, be punished by a fine of not less than $500 or more than $1,500, by imprisonment for not less than 3 months or more than 1 year, or by both fine and imprisonment. If the department is satisfied that the liquor was knowingly sold or kept for sale within the licensed premises by the licensee or by the licensee's agents, servants, or employees, the department shall immediately revoke the license.

History: En. Sec. 17, Ch. 84, L. 1937; Sec. 4-419, R.C.M. 1947; amd. and redes. 4-6-102 by Sec. 96, Ch. 387, L. 1975; amd. Sec. 14, Ch. 496, L. 1977; R.C.M. 1947, 4-6-102; amd. Sec. 38, Ch. 530, L. 1995.



16-6-304. Providing alcoholic beverage to intoxicated person prohibited.

16-6-304. Providing alcoholic beverage to intoxicated person prohibited. (1) No store manager, retail licensee, or any employee of a store manager or retail licensee may sell any alcoholic beverage or permit any alcoholic beverage to be sold to any person apparently under the influence of an alcoholic beverage. (2) No person may give an alcoholic beverage to a person apparently under the influence of alcohol.

History: En. Sec. 55, Ch. 105, L. 1933; re-en. Sec. 2815.114, R.C.M. 1935; Sec. 4-160, R.C.M. 1947; amd. and redes. 4-6-103 by Sec. 23, Ch. 387, L. 1975; R.C.M. 1947, 4-6-103.



16-6-305. Age limit for sale or provision of alcoholic beverages -- liability of provider.

16-6-305. Age limit for sale or provision of alcoholic beverages -- liability of provider. (1) (a) Except in the case of an alcoholic beverage provided in a nonintoxicating quantity to a person under 21 years of age by the person's parent or guardian, physician or dentist for medicinal purposes, a licensed pharmacist upon the prescription of a physician, or an ordained minister or priest in connection with a religious observance, a person may not sell or otherwise provide an alcoholic beverage to a person under 21 years of age. (b) A parent, guardian, or other person may not knowingly sell or otherwise provide an alcoholic beverage in an intoxicating quantity to a person under 21 years of age. (c) For the purposes of this section, "intoxicating quantity" means a quantity of an alcoholic beverage that is sufficient to produce: (i) a blood, breath, or urine alcohol concentration in excess of 0.05; or (ii) substantial or visible mental or physical impairment. (2) A person is guilty of a misdemeanor who: (a) invites a person under the age of 21 years into a public place where an alcoholic beverage is sold and treats, gives, or purchases an alcoholic beverage for the person; (b) permits the person in a public place where an alcoholic beverage is sold to treat, give, or purchase alcoholic beverages for the person; or (c) holds out the person to be 21 years of age or older to the owner of the establishment or to the owner's employee. (3) It is unlawful for any person to fraudulently misrepresent the person's age to any dispenser of alcoholic beverages or to falsely procure any identification card or to alter any of the statements contained in any identification card, including a tribal identification card. (4) A person 21 years of age or older who violates the provisions of subsection (1)(b) is, in addition to applicable criminal penalties, subject to civil liability for damages resulting from a tortious act committed by the person to whom the intoxicating substance was sold or provided if the act is judicially determined to be the result of the intoxicated condition created by the violation. (See compiler's comments for contingent termination of certain text.)

History: (1)En. Sec. 56, Ch. 105, L. 1933; re-en. Sec. 2815.115, R.C.M. 1935; amd. Sec. 1, Ch. 240, L. 1971; amd. Sec. 2, Ch. 94, L. 1973; Sec. 4-161, R.C.M. 1947; amd. and redes. 4-6-104 by Sec. 24, Ch. 387, L. 1975; Sec. 4-6-104, R.C.M. 1947; (2)En. Sec. 38, Ch. 84, L. 1937; amd. Sec. 2, Ch. 226, L. 1947; amd. Sec. 1, Ch. 161, L. 1951; amd. Sec. 5, Ch. 240, L. 1971; amd. Sec. 6, Ch. 94, L. 1973; Sec. 4-439, R.C.M. 1947; amd. and redes. 4-6-404 by Sec. 104, Ch. 387, L. 1975; Sec. 4-6-404, R.C.M. 1947; R.C.M. 1947, 4-6-104, 4-6-404(part); amd. Sec. 1, Ref. 74, app. Nov. 7, 1978; (3)En. Sec. 1, Ch. 26, L. 1979; amd. Sec. 4, Ch. 186, L. 1979; amd. Sec. 35, Ch. 68, L. 1987; amd. Sec. 2, Ch. 217, L. 1987; amd. Sec. 1, Ch. 448, L. 1989; amd. Sec. 2, Ch. 180, L. 2007.



16-6-306. Bottle clubs prohibited.

16-6-306. Bottle clubs prohibited. The operation of alcoholic beverage bottle clubs is hereby prohibited by any person, persons, partnership, firm, corporation, or association. A bottle club is defined as any person, persons, partnership, firm, corporation, or association maintaining premises not licensed for the sale of alcoholic beverages, for a fee or other consideration, including the sale of food, mixes, ice, or any other fluids for alcoholic beverages, or otherwise furnishing premises for such purposes and from which they would derive revenue.

History: En. Sec. 1, Ch. 200, L. 1959; amd. Sec. 1, Ch. 109, L. 1963; Sec. 4-172, R.C.M. 1947; redes. 4-6-105 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-6-105; amd. Sec. 36, Ch. 68, L. 1987.



16-6-307. Consumption of alcoholic beverage on druggists' premises prohibited.

16-6-307. Consumption of alcoholic beverage on druggists' premises prohibited. No person within the state of Montana shall consume any alcoholic beverage on any premises where an alcoholic beverage is kept for sale by a druggist, nor shall any druggist permit any alcoholic beverage to be consumed on such premises.

History: En. Sec. 51, Ch. 105, L. 1933; re-en. Sec. 2815.110, R.C.M. 1935; Sec. 4-156, R.C.M. 1947; amd. and redes. 4-6-106 by Sec. 20, Ch. 387, L. 1975; R.C.M. 1947, 4-6-106.



16-6-308. Patent medicine prohibition.

16-6-308. Patent medicine prohibition. From and after the date of notification under 16-1-202(3), any person within the state selling or keeping for sale any such proprietary or patent medicine, extract, essence, tincture, or preparation so prohibited shall be guilty of an offense under this code.

History: En. Sec. 36, Ch. 105, L. 1933; re-en. Sec. 2815.95, R.C.M. 1935; Sec. 4-141, R.C.M. 1947; amd. and redes. 4-1-203 by Sec. 15, Ch. 387, L. 1975; R.C.M. 1947, 4-1-203(part).



16-6-309. Alcoholic beverages administered to institution inmates.

16-6-309. Alcoholic beverages administered to institution inmates. An alcoholic beverage may not be administered by any person under 16-1-204 except to bona fide patients or inmates of the institution of which the person is in charge, and every person in charge of an institution who administers alcoholic beverages in evasion or violation of this code is guilty of an offense against this code.

History: En. Sec. 34, Ch. 105, L. 1933; re-en. Sec. 2815.93, R.C.M. 1935; amd. Sec. 9, Ch. 154, L. 1965; Sec. 4-139, R.C.M. 1947; amd. and redes. 4-1-205 by Sec. 13, Ch. 387, L. 1975; R.C.M. 1947, 4-1-205(part); amd. Sec. 37, Ch. 68, L. 1987; amd. Sec. 207, Ch. 56, L. 2009.



16-6-310. Officer or agent of corporation deemed party to offense.

16-6-310. Officer or agent of corporation deemed party to offense. Where an offense against this code is committed by a corporation, the officer or agent of the corporation in charge of the premises in which the offense is committed shall prima facie be deemed to be a party to the offense so committed and shall be personally liable to the penalties prescribed for the offense as a principal offender. Nothing in this section shall relieve the corporation or the person who actually committed the offense from liability therefor.

History: En. Sec. 72, Ch. 105, L. 1933; re-en. Sec. 2815.131, R.C.M. 1935; Sec. 4-206, R.C.M. 1947; redes. 4-6-107 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-6-107.



16-6-311. Occupant of premises deemed party to offense.

16-6-311. Occupant of premises deemed party to offense. Upon proof of the fact that an offense against this code has been committed by any person in the employ of the occupant of any house, shop, room, or other premises in which the offense is committed or by any person who is suffered by the occupant to be or remain in or upon such house, shop, room, or premises or to act in any way for the occupant, the occupant shall prima facie be deemed to be a party to the offense so committed and shall be liable to the penalties prescribed for the offense as a principal offender, notwithstanding the fact that the offense was committed by a person who is not proved to have committed it under or by the direction of the occupant. Nothing in this section shall relieve the person actually committing the offense from liability therefor.

History: En. Sec. 73, Ch. 105, L. 1933; re-en. Sec. 2815.132, R.C.M. 1935; Sec. 4-207, R.C.M. 1947; redes. 4-6-108 by Sec. 120, Ch. 387, L. 1975; R.C.M. 1947, 4-6-108.



16-6-312. Premises where alcoholic beverages illegally sold -- public nuisance.

16-6-312. Premises where alcoholic beverages illegally sold -- public nuisance. Any room, house, building, boat, vehicle, structure, or place where alcoholic beverages are knowingly manufactured, sold, or bartered in violation of this code or 45-8-111 and all property knowingly kept and used in maintaining the same is hereby declared to be a public nuisance, and any person who maintains such a nuisance shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than $100 or more than $500 and be imprisoned not less than 30 days or more than 6 months.

History: En. Sec. 8, Ch. 30, L. 1937; Sec. 4-238, R.C.M. 1947; amd. and redes. 4-6-401 by Sec. 43, Ch. 387, L. 1975; amd. Sec. 16, Ch. 496, L. 1977; R.C.M. 1947, 4-6-401.



16-6-313. Injunction actions.

16-6-313. Injunction actions. An action to enjoin any nuisance defined in this code may be brought in the name of the state of Montana by the attorney general of the state or by any county attorney. The action must be brought and tried as an action in equity and may be brought in any court having jurisdiction to hear and determine equity cases. If it appears, by affidavits or otherwise, to the satisfaction of the judge that the nuisance exists, a temporary writ of injunction must be issued restraining the defendant from conducting or permitting the continuance of the nuisance until the conclusion of the trial. If a temporary injunction is sought, the court may issue an order restraining the defendant and all other persons from removing or in any way interfering with the fixtures or other things used in connection with the violation of this code constituting the nuisance. A bond may not be required in instituting the proceedings. The court is not required to find that the property involved was being unlawfully used at the time of the hearing, but on finding that the material allegations of the petition are true, the court shall order that alcoholic beverages may not be manufactured, sold, or bartered in the room, house, building, boat, vehicle, structure, or place or any part of those locations. Upon judgment of the court ordering the nuisance to be abated, the court may order that the room, house, building, boat, vehicle, structure, or place may not be occupied or used for 1 year. The court may permit the location to be occupied or used if the owner, lessee, tenant, or occupant gives a bond with sufficient surety, to be approved by the court making the order, in the sum of not less than $500 or more than $1,000, payable to the state of Montana and conditioned that alcoholic beverages will not be manufactured, sold, or bartered at the location and that the person will pay all fines, costs, and damages that may be assessed for any violations of this code upon the property.

History: En. Sec. 48, Ch. 106, L. 1933; amd. Sec. 16, Ch. 46, Ex. L. 1933; re-en. Sec. 2815.49, R.C.M. 1935; Sec. 4-346, R.C.M. 1947; amd. and redes. 4-6-402 by Sec. 71, Ch. 387, L. 1975; R.C.M. 1947, 4-6-402; amd. Sec. 39, Ch. 68, L. 1987; amd. Sec. 208, Ch. 56, L. 2009.



16-6-314. Penalty for violating code -- revocation of license -- penalty for violation by underage person.

16-6-314. Penalty for violating code -- revocation of license -- penalty for violation by underage person. (1) A person who violates a provision of this code is guilty of a misdemeanor punishable as provided in 46-18-212, except as otherwise provided in this section. (2) If a retail licensee is convicted of an offense under this code, the licensee's license must be immediately revoked or, in the discretion of the department, another sanction must be imposed as provided under 16-4-406. (3) A person under 21 years of age who violates 16-3-301(5) or 16-6-305(3) is subject to the penalty provided in 45-5-624(2) or (3). (See compiler's comments for contingent termination of certain text.)

History: En. Sec. 38, Ch. 84, L. 1937; amd. Sec. 2, Ch. 226, L. 1947; amd. Sec. 1, Ch. 161, L. 1951; amd. Sec. 5, Ch. 240, L. 1971; amd. Sec. 6, Ch. 94, L. 1973; Sec. 4-439, R.C.M. 1947; amd. and redes. 4-6-404 by Sec. 104, Ch. 387, L. 1975; R.C.M. 1947, 4-6-404(part); amd. Sec. 5, Ch. 186, L. 1979; amd. Sec. 2, Ch. 105, L. 1985; amd. Sec. 3, Ch. 217, L. 1987; amd. Sec. 22, Ch. 83, L. 1989; amd. Sec. 1, Ch. 481, L. 1995; amd. Sec. 12, Ch. 501, L. 2007; amd. Sec. 6, Ch. 516, L. 2007.









CHAPTER 10. REGULATION OF CIGARETTE MARKETING

Part 1. Policy and Definitions

16-10-101. Short title.

16-10-101. Short title. This chapter shall be known, designated, and cited as "The Montana Cigarette Sales Act".

History: En. Sec. 1, Ch. 258, L. 1965; R.C.M. 1947, 51-302.



16-10-102. Declaration of policy.

16-10-102. Declaration of policy. The advertising, offering for sale, or sale of cigarettes below cost in the retail and wholesale trades is an unfair and deceptive business practice. It is the policy of the state to promote the public welfare, and it is the purpose of this chapter to carry out that policy in the public interest, stabilize the sale of cigarettes, and maximize and protect the state revenues from this source.

History: En. Preamble, Ch. 258, L. 1965; R.C.M. 1947, 51-301; amd. Sec. 5, Ch. 5, L. 1979; amd. Sec. 3, Ch. 578, L. 1995.



16-10-103. Definitions.

16-10-103. Definitions. When used in this chapter, except when the context clearly indicates a different meaning, the following definitions apply: (1) "Basic cost of cigarettes" means the list cost of cigarettes as reported to the department by the manufacturer without any deductions for discounts or taxes of any kind. (2) "Business day" means any day other than a Sunday or a legal holiday. (3) "Cigarettes" means any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and whether or not the tobacco is flavored, adulterated, or mixed with any other ingredient, the wrapper or cover of which is made of nontobacco paper or any other substance or material except tobacco. (4) (a) The term "cost to the retailer" means the cost to the wholesaler from whom the cigarettes were purchased by the retailer plus the cost of doing business by the retailer as evidenced by the standards and methods of accounting regularly employed by the retailer in the retailer's determination of costs for income tax reporting purposes for the total operation of the retailer's establishment. Cost of doing business by the retailer includes, without limitation: (i) labor costs (including salaries of executives and officers); (ii) rent; (iii) depreciation; (iv) selling costs; (v) maintenance of equipment; (vi) delivery costs; (vii) all types of licenses; (viii) all types of business taxes; (ix) all types of insurance; (x) all types of advertising; (xi) any rebates, patronage dividends, or concessions, no matter how defined; (xii) expenses prior to opening for business, including all startup costs, land acquisition costs, construction costs, costs for marketing studies, and similar expenses; (xiii) any district, central, regional, and national administrative and operation costs and expenses; and (xiv) all other indirect or overhead costs with respect to the operation of the business of the retailer. (b) The cost of doing business by the retailer must be expressed as a percentage and applied to the cost to the wholesaler from whom the cigarettes were purchased. (c) A retailer who purchases directly from a manufacturer or from any other person at or at less than or about the price normally and usually charged for purchases in wholesale quantities shall, in determining the cost to the retailer, add the cost of doing business by the wholesaler, as determined in subsection (5)(b), to the basic cost of cigarettes to the retailer, as well as the cost of doing business by the retailer. (d) In the absence of the filing with the department of satisfactory proof of a lesser or higher cost of doing business by the retailer making the sale, the cost of doing business by the retailer is presumed to be 10% of the cost to the wholesaler. (5) (a) The term "cost to the wholesaler" means the basic cost of cigarettes purchased by the wholesaler from a manufacturer plus the cost of doing business by the wholesaler as evidenced by the standards and methods of accounting regularly employed by the wholesaler in the wholesaler's determination of costs for income tax reporting purposes for the total operation of the wholesaler's business. The cost of doing business by the wholesaler includes, without limitation: (i) labor costs (including salaries of executives and officers); (ii) rent; (iii) depreciation; (iv) selling costs; (v) maintenance of equipment; (vi) delivery costs; (vii) all types of licenses; (viii) all types of business taxes; (ix) all types of insurance; (x) all types of advertising; (xi) any rebates, patronage dividends, or concessions, no matter how defined; (xii) expenses prior to opening for business, including all startup costs, land acquisition costs, construction costs, costs for marketing studies, and similar expenses; (xiii) any district, central, regional, and national administrative and operation costs and expenses; and (xiv) all other indirect or overhead costs with respect to the operation of the wholesaler. (b) The cost of doing business by a wholesaler must be expressed as a percentage and applied to the basic cost of cigarettes. (c) In the absence of the filing with the department of proof that the department declares to be satisfactory of a lesser or higher cost of doing business by the wholesaler making the sale, the cost of doing business by the wholesaler is presumed to be 5% of the basic cost of cigarettes to the wholesaler plus cartage to the retail outlet if performed or paid for by the wholesaler. The cartage cost, in the absence of the filing with the department of satisfactory proof of a lesser or higher cost, is considered to be 3/4 of 1% of the basic cost of cigarettes to the wholesaler. (6) "Department" means the department of revenue provided for in 2-15-1301 and, when the meaning of the context requires, includes its employees. (7) "Manufacturer" means any person who fabricates cigarettes from raw materials for the purpose of resale. (8) "Person" means an individual, firm, association, company, partnership, corporation, or other business entity, however formed. (9) "Retailer" means a person who operates a store, stand, booth, concession, or other outlet for the purpose of selling cigarettes at retail. (10) "Sale" or "sell" means any transfer of cigarettes for consideration, exchange, barter, gift, offer for sale, or distribution, in any manner or by any means. (11) "Sell at retail", "sale at retail", or "retail sales" means any transfer of title to cigarettes for a valuable consideration, made in the ordinary course of trade or usual conduct of the retailer's business, to the purchaser for consumption or use. (12) "Sell at wholesale", "sale at wholesale", or "wholesale sales" means and includes any bona fide transfer of title to cigarettes for a valuable consideration, made in the ordinary course of trade or in the usual conduct of the wholesaler's business, to a retailer for the purpose of resale. (13) "Sole distributor" means a person who either causes a unique brand of cigarettes to be manufactured according to distinctive specifications and acts as the exclusive distributor of the cigarettes or is the exclusive distributor of a brand of cigarettes within the continental United States. (14) "Wholesaler" means a person who services retail outlets by maintaining an established place of business for the purchase of cigarettes and who: (a) purchases cigarettes from a manufacturer for the purpose of selling cigarettes to retailers; or (b) purchases cigarettes from a sole distributor, another wholesaler, or any other person for the purpose of selling cigarettes to retailers.

History: En. Sec. 2, Ch. 258, L. 1965; amd. Sec. 1, Ch. 130, L. 1967; amd. Sec. 16, Ch. 391, L. 1973; R.C.M. 1947, 51-303; amd. Sec. 4, Ch. 578, L. 1995.



16-10-104. Powers of department.

16-10-104. Powers of department. (1) In addition to the penalties and rights imposed and set forth in 16-10-402, the department shall enforce the provisions of this chapter. (2) The department has the power to adopt, amend, and repeal rules necessary to enforce and administer the provisions of this chapter.

History: En. Sec. 13, Ch. 258, L. 1965; R.C.M. 1947, 51-314(part); amd. Sec. 5, Ch. 578, L. 1995.



16-10-105. through reserved.

16-10-105 through 16-10-109 reserved.



16-10-110. Licensure as both wholesaler and retailer allowed.

16-10-110. Licensure as both wholesaler and retailer allowed. This chapter does not prevent a person from being licensed as both a wholesaler and a retailer.

History: En. Sec. 1, Ch. 578, L. 1995.






Part 2. Sales Price of Cigarettes

16-10-201. Wholesaler-to-wholesaler sales.

16-10-201. Wholesaler-to-wholesaler sales. When one wholesaler sells cigarettes to any other wholesaler, the former may not be required to include in the selling price to the latter the cost to the wholesaler, as provided by 16-10-103, except that no such sale may be made at a price less than the basic cost of cigarettes, as defined in 16-10-103, but the latter wholesaler, upon resale to a retailer, is considered to be the wholesaler governed by the provisions of 16-10-103(5).

History: En. Sec. 4, Ch. 258, L. 1965; R.C.M. 1947, 51-305; amd. Sec. 6, Ch. 578, L. 1995.



16-10-202. Repealed.

16-10-202. Repealed. Sec. 7, Ch. 130, L. 1991.

History: En. Sec. 5, Ch. 258, L. 1965; R.C.M. 1947, 51-306.



16-10-203. Sales to meet competition permitted.

16-10-203. Sales to meet competition permitted. (1) (a) A retailer may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the price of a competitor who is selling the same article at cost to the competitor as a retailer as prescribed in this chapter. (b) Any wholesaler may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the price of a competitor who is rendering the same type of service and is selling the same article at cost to the competitor as a wholesaler as prescribed in this chapter. (c) The price of cigarettes advertised, offered for sale, or sold under the exceptions specified in 16-10-304 may not be considered the price of a competitor and may not be used as a basis for establishing prices below cost, and the price established at a bankruptcy sale may not be considered the price of a competitor within the purview of this section. (2) In the absence of proof of the "price of a competitor" under this section, the "lowest cost to the retailer" or the "lowest cost to the wholesaler", determined by any "cost survey" made pursuant to 16-10-303, may be considered to be the "price of a competitor" within the meaning of this section.

History: En. Sec. 7, Ch. 258, L. 1965; R.C.M. 1947, 51-308; amd. Sec. 209, Ch. 56, L. 2009.



16-10-204. Determining cost -- prices below cost -- free merchandise.

16-10-204. Determining cost -- prices below cost -- free merchandise. (1) In determining the cost to the retailer and the cost to the wholesaler, the department or a court shall receive and consider evidence tending to show that any person accused of violating the provisions of this chapter purchased cigarettes, with respect to the sale of which complaint is made, below either the cost to the retailer or the cost to the wholesaler, depending upon the status of the person accused, or upon terms or in a manner or under invoices that conceal the true cost, discounts, or terms of purchase. Further, the department or a court shall receive and consider evidence of the normal, customary, and prevailing terms and discounts in connection with other sales of a similar nature in this state. (2) Merchandise given gratis or payment made to a retailer or wholesaler by the manufacturer of the merchandise for display, advertising, promotion purposes, any type of discount, or otherwise may not be considered in determining the cost of cigarettes to the retailer or wholesaler.

History: En. Sec. 9, Ch. 258, L. 1965; R.C.M. 1947, 51-310; amd. Sec. 7, Ch. 578, L. 1995.



16-10-205. Purchases outside ordinary trade channels.

16-10-205. Purchases outside ordinary trade channels. In establishing the cost of cigarettes to the retailer or wholesaler, the invoice cost of said cigarettes purchased at a forced, bankrupt, or closeout sale or other sale outside of the ordinary channels of trade may not be used as a basis for justifying a price lower than one based upon the replacement cost of the cigarettes to the retailer or wholesaler in the quantity last purchased through the ordinary channels of trade.

History: En. Sec. 10, Ch. 258, L. 1965; R.C.M. 1947, 51-311.






Part 3. Unlawful Practices -- Exceptions

16-10-301. Sales below cost.

16-10-301. Sales below cost. It is unlawful and a violation of this chapter: (1) for any retailer or wholesaler to: (a) advertise, offer to sell, or sell, at retail or wholesale, cigarettes at less than cost to a retailer or wholesaler; (b) offer a rebate in price, give a rebate in price, offer a concession of any kind, or give a concession of any kind in connection with the sale of cigarettes that are sold by the wholesaler or retailer in the ordinary course of trade or business if the rebate or concession offered or given in connection with the sale of cigarettes is not offered or given by the wholesaler or retailer in the same ratio with respect to all other merchandise to which the rebate or concession may lawfully be given; (2) for any retailer to: (a) induce or attempt to induce or procure or attempt to procure the purchase of cigarettes at a price less than the cost to the wholesaler, as defined in this chapter; (b) induce or attempt to induce or procure or attempt to procure any rebate or concession of any kind or nature whatever in connection with the purchase of cigarettes.

History: En. Sec. 3, Ch. 258, L. 1965; R.C.M. 1947, 51-304(1), (2), (4); amd. Sec. 8, Ch. 578, L. 1995.



16-10-302. Illegal contracts.

16-10-302. Illegal contracts. Any contract, expressed or implied, made by any person in violation of any of the provisions of this chapter is declared to be an illegal and void contract, and no recovery thereon shall be had.

History: En. Sec. 8, Ch. 258, L. 1965; R.C.M. 1947, 51-309.



16-10-303. Cost survey as evidence.

16-10-303. Cost survey as evidence. When a cost survey pursuant to cost accounting practices used for income tax reporting purposes has been made by the department, a trade association, an industry group, a wholesaler, or a retailer to establish either the lowest cost to the retailer or the lowest cost to the wholesaler, or both, for the state, the cost survey is competent evidence for use in proving the cost to the person complained against within the provisions of this chapter.

History: En. Sec. 11, Ch. 258, L. 1965; R.C.M. 1947, 51-312; amd. Sec. 9, Ch. 578, L. 1995.



16-10-304. Exceptions.

16-10-304. Exceptions. The provisions of this chapter shall not apply to sales at retail or sales at wholesale made: (1) as an isolated transaction and not in the usual course of business; (2) where cigarettes are advertised, offered for sale, or sold in bona fide clearance sales for the purpose of discontinuing trade in such cigarettes and said advertising, offer to sell, or sale shall state the reason thereof and the quantity of such cigarettes advertised, offered for sale, or sold as imperfect or damaged and said advertising, offer to sell, or sale shall state the reason therefor and the quantity of such cigarettes advertised, offered for sale, or to be sold; (3) where cigarettes are sold upon the final liquidation of a business; or (4) where cigarettes are advertised, offered for sale, or sold by any fiduciary or other officer acting under the order or direction of any court.

History: En. Sec. 6, Ch. 258, L. 1965; R.C.M. 1947, 51-307.



16-10-305. Repealed.

16-10-305. Repealed. Sec. 7, Ch. 130, L. 1991.

History: En. Sec. 1, Ch. 139, L. 1985.



16-10-306. Cigarette and tobacco product labels -- federal requirements -- penalty.

16-10-306. Cigarette and tobacco product labels -- federal requirements -- penalty. (1) A person may not knowingly import into this state for sale or other distribution any package of cigarettes or tobacco product that violates any federal: (a) tax, trademark, or copyright law; or (b) requirement for the placement of labels, warnings, or other information, including health hazards, that must be on the container or individual package. (2) A person may not sell or offer to sell a package of cigarettes or tobacco product or affix the tax insignia on a package of cigarettes, as provided in 16-11-113, knowing that: (a) the package is marked as manufactured for use outside of the United States; (b) any label or language has been altered from the manufacturer's original packaging and labeling to conceal the fact that the package was manufactured for use outside of the United States; or (c) a stamp, label, or decal was affixed to conceal the fact that the package was manufactured for use outside of the United States. (3) A package of cigarettes or tobacco product found in this state that is marked for use outside of the United States is contraband and may be seized without a warrant by the department, any agent of the department, or any peace officer. Any cigarettes or tobacco products seized as contraband must be destroyed by the department. (4) (a) The department may proceed against a person who violates this section through a civil action under the civil enforcement provisions of Title 16, chapter 10, part 4. (b) A violation of this section is criminally punishable by a fine in an amount not to exceed $10,000. (5) For the purposes of this section, "cigarette" has the meaning defined in 16-11-102 and "tobacco product" means all products containing tobacco for human consumption or use except cigarettes.

History: En. Sec. 1, Ch. 465, L. 1999; amd. Sec. 7, Ch. 511, L. 2005.






Part 4. Enforcement

16-10-401. Repealed.

16-10-401. Repealed. Sec. 35, Ch. 578, L. 1995.

History: En. Sec. 3, Ch. 258, L. 1965; R.C.M. 1947, 51-304(3).



16-10-402. Injunctive and other civil relief.

16-10-402. Injunctive and other civil relief. (1) In addition to the penalty provided by 16-10-403, any person injured or any trade association that represents a person injured by any violation of this chapter may maintain an action in any court of equitable jurisdiction to prevent, restrain, or enjoin the violation. If in the action a violation of this chapter is established, the court shall enjoin and restrain or otherwise prohibit the violation and, in addition, shall assess in favor of the plaintiff and against the defendant the costs of the suit and reasonable attorney fees. In the action, it is not necessary that actual damages to the plaintiff be alleged or proved, but when alleged and proved, the plaintiff in the action, in addition to injunctive relief and fees and costs of suit, is entitled to recover from the defendant the amount of actual damages sustained by the plaintiff. (2) If injunctive relief is not sought or required, any person injured by a violation of this chapter may maintain an action for damages alone in any court of competent jurisdiction. The measure of damages in the action is the same as prescribed in subsection (1).

History: En. Sec. 12, Ch. 258, L. 1965; R.C.M. 1947, 51-313; amd. Sec. 10, Ch. 578, L. 1995.



16-10-403. Revocation or suspension of license -- civil penalty.

16-10-403. Revocation or suspension of license -- civil penalty. (1) The department may revoke or suspend the license of, impose a civil penalty not to exceed $500 on, or order any combination of revocation, suspension, and penalty to be imposed on any licensed wholesaler or retailer upon sufficient cause appearing of the violation of this chapter or upon the failure of the licensee to comply with any of the provisions of this chapter. (2) A license may not be suspended or revoked except upon notice to the licensee and after a hearing prescribed by the department at its principal office. The department, upon a finding by it that the licensee has failed to comply with any provisions of this chapter or any rule promulgated under this chapter, shall, in the case of a first offender, suspend the license of the licensee for a period of not less than 5 or more than 20 consecutive business days, impose a civil penalty in an amount not to exceed $500, or order both the suspension and the penalty. In the case of a second or plural offender, the department shall suspend the license for a period of not less than 20 consecutive business days or more than 12 months, impose a civil penalty in an amount not to exceed $500, or order both the suspension and the penalty. In the event the department finds the offender has been guilty of willful and persistent violations, it may revoke the licensee's license and, in its discretion, may impose a civil penalty in an amount not to exceed $500. (3) Any person whose license has been revoked may apply to the department at the expiration of 1 year for a reinstatement of the license. The license may be reinstated by the department if it appears to the satisfaction of the department that the licensee will comply with the provisions of this chapter and the rules promulgated under this chapter. (4) A person whose license has been suspended or revoked may not sell cigarettes or permit cigarettes to be sold during the period of the suspension or revocation on the premises occupied by the person or upon other premises controlled by the person or others or in any other manner or form whatever. A disciplinary proceeding or action is not barred or abated by the expiration, transfer, surrender, continuance, renewal, or extension of any license issued under the provisions of the cigarette tax law. (5) Any determination by the department and any order of suspension or revocation of a license or refusal to reinstate a license after revocation is reviewable by the court in a proper case and in proceedings as provided by the procedural law of this jurisdiction.

History: En. Sec. 13, Ch. 258, L. 1965; R.C.M. 1947, 51-314(part); amd. Sec. 11, Ch. 578, L. 1995; amd. Sec. 42, Ch. 51, L. 1999.









CHAPTER 11. TAXATION OF TOBACCO PRODUCTS

Part 1. Tax on Tobacco Products

16-11-101. Legislative intent.

16-11-101. Legislative intent. The legislature hereby declares that its intent in enacting 16-11-111 is to enable those who are subject to the taxes imposed by the federal tax laws to avail themselves of the deductions respecting state and local taxes specified in section 164 of the Internal Revenue Code, 26 U.S.C. 164, as amended, in computing their taxable income.

History: En. Sec. 2, Ch. 97, L. 1963; R.C.M. 1947, 84-5606.1; amd. Sec. 40, Ch. 114, L. 2003.



16-11-102. Definitions.

16-11-102. Definitions. (1) As used in this chapter, the following definitions apply, unless the context requires otherwise: (a) "Contraband" means: (i) any tobacco product possessed, sold, offered for sale, distributed, held, owned, acquired, transported, imported, or caused to be imported in violation of this part; (ii) any cigarette or roll-your-own tobacco that is possessed, sold, offered for sale, distributed, held, owned, acquired, transported, imported, or caused to be imported in violation of part 4 or part 5; (iii) any cigarettes that bear trademarks that are counterfeit under state or federal trademark laws; (iv) any cigarettes bearing false or counterfeit insignia or tax stamps from any state; or (v) any cigarettes or tobacco products that violate 16-10-306. (b) "Department" means the department of revenue provided for in 2-15-1301. (c) "Person" means an individual, firm, partnership, corporation, association, company, committee, other group or persons, or other business entity, however formed. (2) As used in this part, the following definitions apply, unless the context requires otherwise: (a) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains: (i) any roll of tobacco wrapped in paper or in any substance not containing tobacco; (ii) tobacco, in any form, that is functional in the product and that, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to or purchased by consumers as a cigarette; or (iii) any roll of tobacco wrapped in any substance containing tobacco that, because of its appearance or the type of tobacco used in the filler and regardless of its packaging and labeling, is likely to be offered to or purchased by consumers as a cigarette described in subsection (2)(a)(i). (b) "Controlling person" means a person who owns an equity interest of 10% or more of a business or the equivalent. (c) "Directory" means the tobacco product directory as provided in 16-11-504. (d) "Full face value of insignia" means the total amount of the tax levied under this part. (e) "Insignia" or "indicia" means the impression, mark, or stamp approved by the department under the provisions of this part. (f) "Licensed retailer" means any person, other than a wholesaler, subjobber, or tobacco product vendor, who is licensed under the provisions of this part. (g) "Licensed subjobber" means a subjobber licensed under the provisions of this part. The person must be treated as a wholesaler. (h) "Licensed wholesaler" means a wholesaler licensed under the provisions of this part. (i) "Manufacturer" means any person who fabricates tobacco products from raw materials for the purpose of resale. (j) "Manufacturer's original container" means the original master shipping case or original shipping case used by the tobacco product manufacturer to ship multipack units, such as boxes, cartons, and sleeves, to warehouse distribution points. (k) "Moist snuff" means any finely cut, ground, or powdered tobacco, other than dry snuff, that is intended to be placed in the oral cavity. (l) "Record" means an original document, a legible facsimile, or an electronically preserved copy. (m) "Retailer" means a person, other than a wholesaler, who is engaged in the business of selling tobacco products to the ultimate consumer. The term includes a person who operates fewer than 10 tobacco product vending machines. (n) "Roll-your-own tobacco" means any tobacco that, because of its appearance, type, packaging, or labeling, is suitable for use and likely to be offered to or purchased by consumers as tobacco for making cigarettes. (o) "Sale" or "sell" means any transfer of tobacco products for consideration, exchange, barter, gift, offer for sale, or distribution in any manner or by any means. (p) "Sole distributor" means a person who either causes a unique brand of tobacco products to be manufactured according to distinctive specifications and acts as the exclusive distributor of the tobacco products or is the exclusive distributor of a brand of tobacco products within the continental United States. (q) "Subjobber" means a person who purchases from a licensed wholesaler cigarettes with the Montana cigarette tax insignia affixed and sells or offers to sell tobacco products to a licensed retailer or tobacco product vendor. An isolated sale or exchange of cigarettes between licensed retailers does not constitute those retailers as subjobbers. (r) "Tobacco product" means cigarettes and all other products containing tobacco that are intended for human consumption or use. (s) (i) "Tobacco product vendor" means a person doing business in the state who purchases tobacco products through a wholesaler, subjobber, or retailer for 10 or more tobacco product vending machines that the person operates for a profit in premises or locations other than the person's own. (ii) A tobacco product vendor must be treated as a wholesaler. (t) "Wholesale price" means the established price for which a manufacturer sells a tobacco product to a wholesaler or any other person before any discount or reduction. (u) "Wholesaler" means a person who: (i) purchases tobacco products from a manufacturer for the purpose of selling tobacco products to subjobbers, tobacco product vendors, wholesalers, or retailers; or (ii) purchases tobacco products from a sole distributor, another wholesaler, or any other person for the purpose of selling tobacco products to subjobbers, tobacco product vendors, wholesalers, or retailers.

History: En. Sec. 1, Ch. 140, L. 1969; amd. Sec. 205, Ch. 516, L. 1973; amd. Sec. 1, Ch. 445, L. 1975; R.C.M. 1947, 84-5606.2; amd. Sec. 1, Ch. 130, L. 1991; amd. Sec. 12, Ch. 578, L. 1995; amd. Sec. 8, Ch. 511, L. 2005.



16-11-103. Powers of department.

16-11-103. Powers of department. (1) The department may prescribe rules not inconsistent with the provisions of this chapter for the detailed and efficient administration of this chapter. All rules and orders promulgated must be published promptly and a copy distributed to each wholesale licensee. The department is authorized to adopt rules for the effective collection and refund of the tax imposed by this chapter. (2) The department of revenue and the department of justice and their duly authorized agents may conduct inquiries and hearings, and any member of the department of revenue, department of justice, or any agent may administer oaths and take testimony under oath relative to the matter of inquiry. The director, the attorney general, or an authorized agent may subpoena witnesses and require the production of books, papers, and documents pertinent to the inquiry. The director, the attorney general, or an agent, after the hearing, shall make findings and issue an order in writing. The findings and order must be filed in the office of the department of revenue or the department of justice and must be open for public inspection. (3) The department is authorized to contract with the department of justice for the investigations required under this chapter. The department may appoint additional assistants and establish an additional division of tobacco product enforcement as required to carry out the provisions of this chapter. (4) The department and the department of justice are authorized to employ clerical and field assistants necessary to properly administer the provisions of this chapter. (5) The department of justice may appoint one or more investigators or prosecuting officers who, under its direction, shall perform the duties it may require. (6) When requested by the department of revenue, the department of justice shall: (a) investigate all matters relating to the purchase, sale, importation, exportation, possession, and delivery of tobacco products; and (b) serve as a liaison to local law enforcement authorities in matters relating to tobacco law enforcement.

History: (1)Ap. p. Sec. 26, Ch. 140, L. 1969; amd. Sec. 219, Ch. 516, L. 1973; Sec. 84-5606.27, R.C.M. 1947; Ap. p. Sec. 7, Ch. 12, Ex. L. 1969; amd. Sec. 254, Ch. 516, L. 1973; Sec. 84-6807, R.C.M. 1947; (2)En. Sec. 22, Ch. 140, L. 1969; amd. Sec. 110, Ch. 405, L. 1973; Sec. 84-5606.23, R.C.M. 1947; (3)En. Sec. 27, Ch. 140, L. 1969; amd. Sec. 220, Ch. 516, L. 1973; Sec. 84-5606.28, R.C.M. 1947; (4)En. Sec. 29, Ch. 140, L. 1969; amd. Sec. 5, Ch. 222, L. 1971; amd. Sec. 222, Ch. 516, L. 1973; Sec. 84-5606.30, R.C.M. 1947; R.C.M. 1947, 84-5606.23, 84-5606.27, 84-5606.28(part), 84-5606.30(part), 84-6807; amd. Sec. 17, Ch. 414, L. 1993; amd. Sec. 9, Ch. 511, L. 2005.



16-11-104. Carriers to report shipments -- penalties.

16-11-104. Carriers to report shipments -- penalties. (1) Except as provided in subsection (3), every common carrier hauling, transporting, or shipping into or out of the state of Montana from or to any other state or country any tobacco products shall report in writing the shipments or deliveries to the department on forms furnished by the department. The reports must include the date, the person to whom the tobacco products were consigned and delivered, the quantity as shown by the bill of lading, and other information that the department may require. A carrier shall retain for 36 months all pertinent and relevant records necessary for the preparation of this report and any other information that the department may require. (2) A common carrier who violates the provisions of subsection (1) is subject to civil penalties as determined by the department. For a first offense, a natural person shall be fined an amount not to exceed $50,000, and any other entity shall be fined an amount not to exceed $75,000. For a second or subsequent offense, a natural person shall be fined an amount not to exceed $100,000, and any other entity shall be fined an amount not to exceed $150,000. (3) A common carrier hauling, transporting, or shipping tobacco products to a licensed wholesaler or retailer in Montana shall submit the reports described in subsection (1) to the department upon request of the department.

History: En. Sec. 19, Ch. 140, L. 1969; amd. Sec. 215, Ch. 516, L. 1973; R.C.M. 1947, 84-5606.20; amd. Sec. 3, Ch. 207, L. 1991; amd. Sec. 10, Ch. 511, L. 2005.



16-11-105. Rulemaking authority of department of justice.

16-11-105. Rulemaking authority of department of justice. The department of justice may adopt rules to implement 16-11-103, 16-11-118, 16-11-124, 16-11-141, 16-11-142, and 16-11-147.

History: En. Sec. 28, Ch. 414, L. 1993; amd. Sec. 5, Ch. 364, L. 2009.



16-11-106. Regular and systematic solicitation of business -- compliance with chapter.

16-11-106. Regular and systematic solicitation of business -- compliance with chapter. Every person who engages in the regular or systematic solicitation of consumers in this state to purchase tobacco products in any manner shall comply with all the requirements of this chapter and any rules adopted pursuant to this chapter.

History: En. Sec. 1, Ch. 511, L. 2005.



16-11-107. Secretary of state as process agent for unlicensed person doing business in state.

16-11-107. Secretary of state as process agent for unlicensed person doing business in state. Every person who engages in the regular or systematic solicitation of consumers in this state to purchase tobacco products in any manner without a license as required by this chapter must, by so doing, be considered to appoint the secretary of state as its agent upon whom all lawful process may be served. The secretary of state may be served with process issued within this state in any action or proceeding against the unlicensed person arising out of any contract or transaction. The regular and systematic solicitation of consumers in this state is considered to signify the person's assent to personal jurisdiction in the courts of this state and agreement that service of process on the secretary of state will have the same legal effect and validity as personal service of process upon the person in this state.

History: En. Sec. 2, Ch. 511, L. 2005.



16-11-108. Service of process.

16-11-108. Service of process. (1) Service of process pursuant to 16-11-107 must be made by delivering to and leaving with the secretary of state's office two copies of the summons and complaint and any fees required by law. The secretary of state shall, in a timely manner, mail by registered or certified mail one of the copies to the defendant at its last-known business address. The secretary of state shall keep the other copy as a record of the process served upon the secretary of state. The service of process is sufficient if a notice of service and a copy of the process are sent within 10 days after service by certified mail by the plaintiff's attorney to the defendant at its last-known principal place of business and if the defendant's receipt or the receipt issued by the post office with which the letter is certified, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing compliance with this section are filed with the clerk of the court in which the action is pending on or before the date the defendant is required to appear or within a further time that the court may allow. (2) Service of process in any action, suit, or proceeding, in addition to being made in the manner provided in subsection (1), must be considered valid if: (a) served upon any person within this state on behalf of the person soliciting business who is: (i) soliciting orders for sale of tobacco products; (ii) making any contract for sale of tobacco products or delivering any tobacco products; or (iii) collecting or receiving any money for tobacco products; (b) a copy of the process is sent within 10 days after service, by certified mail, by the plaintiff's attorney to the defendant at the last-known principal place of business of the defendant; and (c) the defendant's receipt or the receipt issued by the post office with which the letter is certified, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing compliance with this subsection (2) are filed with the clerk of the court in which the action is pending on or before the date the defendant is required to appear or within a further time that the court may allow. (3) A plaintiff or complainant is not entitled to a judgment by default under this section until 30 days after the date of the filing of the affidavit of compliance. (4) This section does not limit or abridge the right to serve any process, notice, or demand upon any tobacco product seller in any other manner now or later permitted by law.

History: En. Sec. 3, Ch. 511, L. 2005.



16-11-109. reserved.

16-11-109 reserved.



16-11-110. Signature alternatives for electronically filed returns.

16-11-110. Signature alternatives for electronically filed returns. For purposes of Title 15, chapters 1, 2, 6 through 10, 15 through 18, 23, 24, 30 through 33, 35 through 38, 44, 50, 51, 53, 59 through 61, and 65, and Title 16, chapter 11, the director of revenue, and for the purposes of Title 15, chapter 70, the director of the department of transportation, may prescribe, by rule, methods for signing, subscribing, or verifying electronically filed tax returns. Returns electronically filed in accordance with the methods adopted by rule have the same validity and consequences as physical forms signed by a taxpayer.

History: En. Sec. 2, Ch. 572, L. 1995; amd. Sec. 1, Ch. 6, L. 1997; Sec. 15-30-211, MCA 1995; redes. 16-11-110 by Sec. 2, Ch. 6, L. 1997.



16-11-111. Cigarette, tobacco products, and moist snuff sales tax -- exemption for sale to tribal member.

16-11-111. Cigarette, tobacco products, and moist snuff sales tax -- exemption for sale to tribal member. (1) (a) A tax on the purchase of cigarettes for consumption, use, or any purpose other than resale in the regular course of business is imposed and must be precollected by the wholesaler and paid to the state of Montana. The tax is $1.70 on each package containing 20 cigarettes. Whenever packages contain other than 20 cigarettes, there is a tax on each cigarette equal to 1/20 the tax on a package containing 20 cigarettes. (b) The tax computed under subsection (1)(a) applies to illegally packaged cigarettes under 16-11-307. (2) The tax imposed in subsection (1) does not apply to quota cigarettes. (3) Subject to the refund or credit provided in subsection (4), the tax must be precollected on all cigarettes entering a Montana Indian reservation. (4) Pursuant to the procedure provided in subsection (5), a wholesaler making a sale of cigarettes to a retailer within the boundaries of a Montana Indian reservation may apply to the department for a refund or credit for taxes precollected on cigarettes sold by the retailer to a member of the federally recognized Indian tribe or tribes on whose reservation the sale is made. A wholesaler who does not file a claim within 1 year of the shipment date forfeits the refund or credit. (5) The distribution of tax-free cigarettes to a tribal member must be implemented through a system of preapproved wholesaler shipments. A licensed Montana wholesaler shall contact the department for approval prior to the shipment of the untaxed cigarettes. The department may authorize sales based on whether the quota, as established in a cooperative agreement between the department and an Indian tribe or as set out in this chapter, has been met. If authorized as a tax-exempt sale, the wholesaler, upon providing proof of order and delivery to a retailer within the boundaries of a Montana Indian reservation selling cigarettes to members of a federally recognized tribe or tribes of that reservation, must be given a refund or credit. Once the quota has been filled, the department shall immediately notify all affected wholesalers that further sales on that reservation must be taxed and that a claim for a refund or credit will not be honored for the remainder of the quota period. Quota allocations are not transferable between quota periods or between reservations. (6) The total amount of refunds or credits allowed by the department to all wholesalers claiming the refund or credit under subsection (4) for any month may not exceed an amount that is equal to the tax due on the quota allocation. The department shall determine the amount of refunds or credits for each Indian reservation at the beginning of each fiscal year, using the most recent census data available from the bureau of Indian affairs or as provided in a cooperative agreement with the tribe or tribes of the Indian reservation. (7) There must be collected and paid to the state of Montana a tax of 50% of the wholesale price, to the wholesaler, of all tobacco products other than cigarettes and moist snuff. The tax on moist snuff is 85 cents an ounce based upon the net weight of the package listed by the manufacturer. For packages of moist snuff that are less than or greater than 1 ounce, the tax must be proportional to the size of the package. Tobacco products shipped from Montana and destined for retail sale and consumption outside the state are not subject to this tax. (8) The tax imposed by subsection (7) must be precollected and paid by a wholesaler to the department upon sale to a Montana retailer. A wholesaler who fails to report or pay the tax required by this part must be assessed penalty and interest as provided in 15-1-216. (9) A retailer who purchases tobacco products for resale on which the tobacco products tax has not been collected and paid to the department shall comply with all the provisions of this part and the rules adopted to implement this part as if it were a wholesaler. (10) A retailer must assume that the tobacco products tax has not been collected and paid to the department in the absence of a statement on the retailer's invoice or sales slip for the tobacco products that states that the applicable Montana tobacco products tax is included in the total billing cost.

History: En. Sec. 6, Ch. 289, L. 1947; amd. Sec. 16, Initiative No. 54 (L. 1951, p. 781); amd. Sec. 1, Ch. 123, L. 1953; amd. Sec. 3, Ch. 18, L. 1957; amd. Sec. 7, Ch. 44, L. 1957; amd. Sec. 1, Ch. 222, L. 1957; amd. Sec. 1, Ch. 97, L. 1963; amd. Sec. 6, Ch. 270, L. 1963; amd. Sec. 5, Ch. 318, L. 1967; amd. Sec. 4, Ch. 222, L. 1971; R.C.M. 1947, 84-5606(2) thru (4); amd. Sec. 1, Ch. 267, L. 1981; amd. Sec. 1, Ch. 608, L. 1983; amd. Sec. 1, Ch. 450, L. 1985; amd. Sec. 1, Ch. 704, L. 1985; amd. Sec. 2, Ch. 681, L. 1989; amd. Sec. 2, Ch. 130, L. 1991; amd. Sec. 25, Ch. 15, Sp. L. July 1992; amd. Sec. 8, Ch. 352, L. 1993; amd. Sec. 13, Ch. 578, L. 1995; amd. Sec. 1, Ch. 56, L. 2001; amd. Sec. 49, Ch. 544, L. 2003; amd. Sec. 2, I.M. No. 149, approved Nov. 2, 2004; amd. Sec. 11, Ch. 511, L. 2005.



16-11-112. Tax on ultimate consumer.

16-11-112. Tax on ultimate consumer. All taxes paid pursuant to 16-11-111 shall be conclusively presumed to be direct taxes on the retail consumer precollected for the purpose of convenience and facility only. The full face value of the insignia or tax shall be added to the cost of the cigarettes and recovered from the ultimate consumer or user. When the tax is paid by any other person, such payment shall be considered as an advance payment and shall be added to the price of the cigarettes and recovered from the ultimate consumer or user. Any person selling cigarettes at retail shall state or separately display in the licensed premises a notice of the tax included in the selling price and charged or payable pursuant to this section. The provisions of this section shall in no way affect the method of collection of such tax.

History: Ap. p. Sec. 6, Ch. 289, L. 1947; amd. Sec. 16, Initiative No. 54 (L. 1951, p. 781); amd. Sec. 1, Ch. 123, L. 1953; amd. Sec. 3, Ch. 18, L. 1957; amd. Sec. 7, Ch. 44, L. 1957; amd. Sec. 1, Ch. 222, L. 1957; amd. Sec. 1, Ch. 97, L. 1963; amd. Sec. 6, Ch. 270, L. 1963; amd. Sec. 5, Ch. 318, L. 1967; amd. Sec. 4, Ch. 222, L. 1971; Sec. 84-5606, R.C.M. 1947; Ap. p. Sec. 9, Ch. 140, L. 1969; Sec. 84-5606.10, R.C.M. 1947; R.C.M. 1947, 84-5606(1), 84-5606.10(part).



16-11-113. Tax insignia.

16-11-113. Tax insignia. (1) Except as provided in this section, the wholesaler of any cigarettes shall cause to be securely affixed to the cigarettes the required insignia denoting the applicable tax. (2) The insignia must be properly applied prior to sale, under regulations that the department may prescribe. (3) Retailers licensed under this part may buy, sell, or have in their possession only cigarettes that have on each package the insignia provided for in this part. The insignia provided for in this part may be sold only to and must be affixed only by licensed wholesalers. (4) If any cigarettes without the insignia affixed are found in the place of business of any unlicensed wholesaler, retailer, or other person, the presumption is that the cigarettes are kept in that place of business in violation of the provisions of this part. (5) This section does not apply to a wholesaler who has cigarettes in possession that are either to be shipped or consigned to an Indian tribe that has entered into a cooperative agreement with the state or to a military reservation.

History: (1) thru (3)En. Sec. 6, Ch. 289, L. 1947; amd. Sec. 16, Initiative No. 54 (L. 1951, p. 781); amd. Sec. 1, Ch. 123, L. 1953; amd. Sec. 3, Ch. 18, L. 1957; amd. Sec. 7, Ch. 44, L. 1957; amd. Sec. 1, Ch. 222, L. 1957; amd. Sec. 1, Ch. 97, L. 1963; amd. Sec. 6, Ch. 270, L. 1963; amd. Sec. 5, Ch. 318, L. 1967; amd. Sec. 4, Ch. 222, L. 1971; Sec. 84-5606, R.C.M. 1947; (4)En. Sec. 6, Ch. 140, L. 1969; Sec. 84-5606.7, R.C.M. 1947; (5)En. Sec. 27, Ch. 140, L. 1969; amd. Sec. 220, Ch. 516, L. 1973; Sec. 84-5606.28, R.C.M. 1947; R.C.M. 1947, 84-5606(part), 84-5606.7, 84-5606.28(part); amd. Sec. 1, Ch. 382, L. 1979; amd. Sec. 3, Ch. 130, L. 1991; amd. Sec. 14, Ch. 578, L. 1995.



16-11-114. Insignia discount.

16-11-114. Insignia discount. (1) Each licensed wholesaler is entitled to purchase an insignia at full face value less the following percentage of the face value upon payment for the insignia as defrayment of the costs of affixing insignia and precollecting the tax on behalf of the state of Montana: (a) 0.90% for the first 2,580 cartons or portion of 2,580 cartons purchased in any calendar month; (b) 0.60% for the next 2,580 cartons or portion of 2,580 cartons purchased in any calendar month; and (c) 0.45% for purchases in excess of 5,160 cartons in any calendar month. (2) The taxes for tobacco products, other than cigarettes, that are paid by the wholesaler must be paid to the department in full less a 1.5% defrayment for the wholesaler's collection and administrative expenses and must, in accordance with the provisions of 17-2-124, be deposited by the department in the state general fund except as provided in 16-11-119. Refunds of the tax paid must be made as provided in 15-1-503 in cases in which the tobacco products purchased become unsalable.

History: En. Sec. 11, Ch. 140, L. 1969; R.C.M. 1947, 84-5606.12; amd. Sec. 2, Ch. 267, L. 1981; amd. Sec. 1, Ch. 600, L. 1983; amd. Sec. 15, Ch. 578, L. 1995; amd. Sec. 50, Ch. 544, L. 2003; amd. Sec. 3, I.M. No. 149, approved Nov. 2, 2004; amd. Sec. 12, Ch. 511, L. 2005; amd. Sec. 23, Ch. 475, L. 2007.



16-11-115. Tax meter machine -- tax stamp-applying machine -- purchase of stamps.

16-11-115. Tax meter machine -- tax stamp-applying machine -- purchase of stamps. (1) The department may authorize any wholesaler of cigarettes licensed under this part to use a tax meter machine to imprint an insignia upon each package of cigarettes imported, sold, or delivered in this state. The insignia must be one approved by the department. Each package of cigarettes imported into or delivered or sold in this state must be marked with the proper insignia of the tax-stamping meter, and any original package of cigarettes so marked may be lawfully possessed and sold within the state by any wholesaler licensed under this part. The department shall supervise and check the operation of the tax meter machines. Before using the machine, the operator of the machine shall take the machine's meter to the county treasurer of the county in which the machine is operated. The county treasurer shall set the meter for the number of packages specified and required by the operator. Prior to setting the meter, the county treasurer shall charge the operator the amount of money proper for the setting, less the expense defrayment provided for in 16-11-114. The county treasurer shall collect this amount in advance unless the department has allowed the purchaser credit as provided in 16-11-117. The county treasurer shall report to the department on forms prescribed by it the name of the licensed wholesaler and the number of packages for which the meter was set and shall forward to the department any amounts collected from the licensee. (2) (a) The department may authorize a licensed wholesaler to affix tax stamps to packages of cigarettes with a heat-applied machine approved by the department. The department shall supervise and check the operation of the stamp-applying machine. (b) Tax stamps applied as provided in this subsection must be purchased from the department, and payment for the stamps must accompany the order unless the department has allowed the purchaser to delay payment as provided in 16-11-117.

History: En. Sec. 13, Ch. 140, L. 1969; amd. Sec. 210, Ch. 516, L. 1973; R.C.M. 1947, 84-5606.13; amd. Sec. 2, Ch. 600, L. 1983; amd. Sec. 4, Ch. 130, L. 1991; amd. Sec. 16, Ch. 578, L. 1995.



16-11-116. Resale of insignia prohibited -- rebate.

16-11-116. Resale of insignia prohibited -- rebate. A wholesaler may not resell to any other wholesaler any insignia purchased from the department. A wholesaler who has on hand any meter settings or tax insignia at the time of discontinuing the business of selling cigarettes may apply to the department and be paid the face value of the meter settings or tax insignia less the amount of the expense defrayment allowed by 16-11-114.

History: En. Sec. 13, Ch. 140, L. 1969; amd. Sec. 211, Ch. 516, L. 1973; R.C.M. 1947, 84-5606.14; amd. Sec. 5, Ch. 130, L. 1991; amd. Sec. 17, Ch. 578, L. 1995.



16-11-117. When payment for insignia due.

16-11-117. When payment for insignia due. The department may permit a licensed wholesaler to pay for the insignia purchased, or affixation of insignia, within 30 days. To be eligible to defer payment, a wholesaler shall file with the department either a surety bond or other cash security, as approved by the department, for the amount that the department may fix, but not in excess of an amount equal to the maximum insignia purchases incurred for any 30-day period in the previous calendar year. Any newly licensed wholesaler shall pay on a cash basis for 1 complete calendar year, after which the department may permit the wholesaler 30 days to pay for the purchase or affixation of insignia and shall require a bond or security as provided in this section.

History: En. Sec. 14, Ch. 140, L. 1969; amd. Sec. 212, Ch. 516, L. 1973; R.C.M. 1947, 84-5606.15; amd. Sec. 18, Ch. 578, L. 1995.



16-11-118. Records of wholesalers, subjobbers, tobacco product vendors, and retailers.

16-11-118. Records of wholesalers, subjobbers, tobacco product vendors, and retailers. (1) All wholesalers and subjobbers shall keep for 3 years all: (a) invoices of tobacco products purchased, imported, or sold; (b) all receipts issued and insignia purchased; and (c) an accurate record of all sales of tobacco products, showing the name and address of each purchaser, the date of sale, the quantity of each kind sold, the name of any carrier, the shipping point, and the destination. (2) All retailers and tobacco product vendors shall keep for 3 years all invoices of tobacco products purchased and received, showing the date of each purchase, the brand purchased, the quantity of each brand purchased, and an accurate record of the total sales of tobacco products. (3) A wholesaler, retailer, subjobber, or tobacco product vendor shall permit the department and the department of justice and their assistants, authorized agents, or representatives to examine all tobacco products, invoices, receipts, books, paper, memoranda, and records as may be necessary to determine compliance with this chapter. (4) A person that violates the provisions of subsections (1) through (3) is subject to civil penalties as determined by the department of not less than $1,000 or more than $10,000.

History: En. Sec. 16, Ch. 140, L. 1969; amd. Sec. 214, Ch. 516, L. 1973; R.C.M. 1947, 84-5606.17; amd. Sec. 6, Ch. 130, L. 1991; amd. Sec. 18, Ch. 414, L. 1993; amd. Sec. 19, Ch. 578, L. 1995; amd. Sec. 13, Ch. 511, L. 2005.



16-11-119. Disposition of taxes.

16-11-119. Disposition of taxes. (1) Cigarette taxes collected under the provisions of 16-11-111 must, in accordance with the provisions of 17-2-124, be deposited as follows: (a) 8.3% or $2 million, whichever is greater, in the state special revenue fund to the credit of the department of public health and human services for the operation and maintenance of state veterans' nursing homes; (b) for fiscal years beginning July 1, 2011, and ending June 30, 2015, 1.2% in the state special revenue fund to the credit of the account established in section 2, Chapter 461, Laws of 2009, for the construction of the state veterans' home in southwestern Montana; (c) 2.6% in the long-range building program account provided for in 17-7-205; (d) 44% in the state special revenue fund to the credit of the health and medicaid initiatives account provided for in 53-6-1201; and (e) the remainder to the state general fund. (2) If money in the state special revenue fund for the operation and maintenance of state veterans' nursing homes exceeds $2 million at the end of the fiscal year, the excess must be transferred to the state general fund. (3) The taxes collected on tobacco products, other than cigarettes, must in accordance with the provisions of 17-2-124 be deposited as follows: (a) one-half in the state general fund; and (b) one-half in the state special revenue fund account for health and medicaid initiatives provided for in 53-6-1201.

History: En. Sec. 29, Ch. 140, L. 1969; amd. Sec. 5, Ch. 222, L. 1971; amd. Sec. 222, Ch. 516, L. 1973; R.C.M. 1947, 84-5606.30(part); amd. Sec. 3, Ch. 267, L. 1981; amd. Sec. 7, Ch. 281, L. 1983; amd. Sec. 2, Ch. 608, L. 1983; amd. Sec. 2, Ch. 704, L. 1985; amd. Sec. 3, Ch. 681, L. 1989; amd. Sec. 1, Ch. 3, Sp. L. July 1992; amd. Sec. 26, Ch. 15, Sp. L. July 1992; amd. Sec. 29, Ch. 455, L. 1993; amd. Sec. 1, Ch. 548, L. 1993; amd. Sec. 29, Ch. 18, L. 1995; amd. Sec. 2, Ch. 456, L. 1995; amd. Sec. 54, Ch. 546, L. 1995; amd. Sec. 17, Ch. 422, L. 1997; amd. Sec. 51, Ch. 544, L. 2003; amd. Sec. 4, I.M. No. 149, approved Nov. 2, 2004; amd. Sec. 14, Ch. 511, L. 2005; amd. Sec. 24, Ch. 475, L. 2007; amd. Sec. 5, Ch. 461, L. 2009; amd. Sec. 9, Ch. 486, L. 2009; amd. Sec. 1, Ch. 324, L. 2011.



16-11-120. Tobacco product licenses.

16-11-120. Tobacco product licenses. Every wholesaler, subjobber, retailer, or tobacco product vendor shall obtain a license from the department before engaging in the business of wholesaler, subjobber, retailer, or tobacco product vendor. A separate application and a separate license is required for each place of business owned, controlled, or operated by the wholesaler, subjobber, retailer, or tobacco product vendor within the state of Montana. Application forms must include the type and general description of applicant organizations, names of all known owners, and other pertinent information that the department may require by rule. The department shall comply with rules issued by the board of review established in 30-16-302 with respect to the form of electronic verification of information required or acceptable for licensing purposes.

History: En. Sec. 2, Ch. 140, L. 1969; amd. Sec. 206, Ch. 516, L. 1973; amd. Sec. 2, Ch. 445, L. 1975; R.C.M. 1947, 84-5606.3; amd. Sec. 2, Ch. 366, L. 1997; amd. Sec. 15, Ch. 511, L. 2005.



16-11-121. Vending machines not places of business.

16-11-121. Vending machines not places of business. Cigarette vending machines may not be considered as places of business per se, but a report of each machine must be made on forms prescribed by the department. The form must include the name and address of the cigarette vendor, the assigned location of each machine, with best machine identification available, type of business, and other information that the department may require for proper administration of this part.

History: En. Sec. 3, Ch. 140, L. 1969; amd. Sec. 207, Ch. 516, L. 1973; R.C.M. 1947, 84-5606.4; amd. Sec. 20, Ch. 578, L. 1995.



16-11-122. License fees -- renewal.

16-11-122. License fees -- renewal. (1) Each application for a wholesaler's license or a tobacco product vendor's license must be accompanied by a fee of $50. (2) Each application for a subjobber's license must be accompanied by a fee of $50. (3) Each application for a retailer's license must be accompanied by a fee of $5. (4) The fees for the licenses in subsections (2) and (3) may be paid by credit card and may be discounted for payment processing charges paid by the department to a third party. (5) These licenses must be renewed annually on or before the anniversary date established by rule by the board of review established in 30-16-302 and upon payment of the annual fee are effective for 1 year, without proration, and are not transferable.

History: En. Sec. 4, Ch. 140, L. 1969; amd. Sec. 3, Ch. 445, L. 1975; R.C.M. 1947, 84-5606.5(part); amd. Sec. 3, Ch. 366, L. 1997; amd. Sec. 16, Ch. 511, L. 2005.



16-11-123. Display of license.

16-11-123. Display of license. (1) Each license shall be prominently displayed on the licensed premises, and a separate license shall be displayed at each place of business owned, controlled, or operated by such wholesaler, subjobber, retailer, or cigarette vendor. (2) Each cigarette vendor shall affix a license decal furnished by the department in a prominent position on each vending machine.

History: En. Sec. 4, Ch. 140, L. 1969; amd. Sec. 3, Ch. 445, L. 1975; R.C.M. 1947, 84-5606.5(part).



16-11-124. Disposition of license fees.

16-11-124. Disposition of license fees. (1) All license fees collected under the provisions of this part must be deposited with the state treasurer in the general fund. (2) Each biennium, there must be appropriated to the department and the department of justice an amount justified and reasonable to operate the cigarette enforcement responsibilities of each department.

History: En. Sec. 5, Ch. 140, L. 1969; amd. Sec. 208, Ch. 516, L. 1973; amd. Sec. 6, Ch. 286, L. 1977; R.C.M. 1947, 84-5606.6(part); amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 1, Ch. 351, L. 1989; amd. Sec. 19, Ch. 414, L. 1993; amd. Sec. 1, Ch. 10, L. 2009.



16-11-125. Licensure as both wholesaler and retailer allowed.

16-11-125. Licensure as both wholesaler and retailer allowed. This chapter does not prevent a person from being licensed as both a wholesaler and a retailer.

History: En. Sec. 1, Ch. 578, L. 1995.



16-11-126. Joint and several liability.

16-11-126. Joint and several liability. (1) An individual is individually liable, jointly and severally, with and to the same extent as the business upon a determination that the individual possessed the responsibility on behalf of the business to comply or direct compliance with state law regarding sales of tobacco products if the individual is: (a) a controlling person who directly or indirectly controls a business liable for a violation of the tax and directory requirements of this chapter; or (b) a partner, officer, director, or person occupying a similar status or performing similar functions. (2) For the purpose of determining liability for violations of the tax and directory requirements of this chapter, a member-managed limited liability company must be treated as a partnership with liability extending to each member who was a member at the time the violation occurred. (3) For the purpose of determining personal liability for the failure to comply with the tax requirements of this chapter by a manager-managed limited liability company, the managers of the limited liability company are jointly and severally liable along with the limited liability company for all penalties owed. (4) For determining personal liability for the failure to comply with the tax requirements of this chapter, the partners of the limited liability partnership are jointly and severally liable, along with the limited liability partnership, for any penalties and interest due.

History: En. Sec. 4, Ch. 511, L. 2005.



16-11-127. reserved.

16-11-127 reserved.



16-11-128. Tobacco product sales reporting requirements.

16-11-128. Tobacco product sales reporting requirements. (1) Prior to delivering, mailing, or shipping tobacco products into Montana to a person other than a licensed wholesaler or retailer, a person who accepts purchase orders for tobacco product sales shall file a statement with the department. The statement must set forth: (a) the name, trade name, and address of the principal place of business of the seller, any other place of business of the seller, and the seller's domicile state; and (b) all owners or controlling persons and every partner, officer, director, or person occupying a similar status or performing similar functions and their home addresses. (2) By the 10th day of each calendar month, each person that has made a sale or delivered, mailed, or shipped tobacco products into this state or contracted with another party for delivery service in connection with a sale of tobacco products into this state made during the previous calendar month shall file a memorandum of sale or a copy of the sales invoice with the department. The memorandum or sales invoice must provide, for each delivery sale made during the previous calendar month: (a) the name and address of the consumer to whom the sale was made; (b) the brand or brands of the tobacco products that were sold; and (c) the quantity of tobacco products that were sold. (3) A person that satisfies the requirements of 15 U.S.C. 376 is considered to meet the requirements of this section. (4) The department may seek an injunction to restrain the actual or threatened violation of this section and to compel the seller to comply with this section.

History: En. Sec. 5, Ch. 511, L. 2005.



16-11-129. Enforcement.

16-11-129. Enforcement. The attorney general, a designee of the attorney general, or any person who holds a permit under 26 U.S.C. 5713 may bring an action in the appropriate Montana district court to prevent or restrain violations of 16-11-128 by any person or by a principal of the person.

History: En. Sec. 34, Ch. 511, L. 2005.



16-11-130. reserved.

16-11-130 reserved.



16-11-131. Transporting tobacco products without compliance a misdemeanor -- invoices and delivery tickets required -- stop and inspection authorized.

16-11-131. Transporting tobacco products without compliance a misdemeanor -- invoices and delivery tickets required -- stop and inspection authorized. (1) It is unlawful for a person to transport into, receive, carry, or move from place to place within this state, except in the course of interstate commerce, any tobacco products that do not comply with the requirements of this chapter. (2) (a) When transporting unstamped cigarettes or roll-your-own tobacco, a person shall possess invoices or delivery tickets for the cigarettes or roll-your-own tobacco that show the name and address of the consignor or seller, the name of the consignee or purchaser, and the quantity and brands of the cigarettes or roll-your-own tobacco being transported. (b) The cigarettes or roll-your-own tobacco transported are contraband and are subject to seizure, forfeiture, destruction, and sale as provided in 16-11-141, 16-11-147, 16-11-158, 16-11-159, 16-11-509, and this section if: (i) there are no invoices or delivery tickets; (ii) the name or address of the consignee or purchaser is falsified; (iii) the consignee or purchaser is not authorized to possess unstamped cigarettes or roll-your-own tobacco; or (iv) the cigarettes or roll-your-own tobacco are intended for sale in this state and are not on the directory. (3) Transportation of cigarettes or roll-your-own tobacco from a point outside the state to a point in another state is not a violation of this section if the person transporting the unstamped cigarettes or cigarettes or roll-your-own tobacco that is not on the directory possesses adequate invoices or delivery tickets that give the name and address of the out-of-state consignor or seller and the out-of-state consignee or purchaser. (4) If the department, its authorized agent, the department of justice, or a peace officer of the state has knowledge or reasonable grounds to believe that a vehicle is transporting tobacco products in violation of this chapter, the department, its agent, the department of justice, or a peace officer may stop and inspect the vehicle. (5) When a person engaged in the business of selling tobacco products ships or causes to be shipped any tobacco products to any person in this state that are not in the tobacco product manufacturer's original container or wrapping, the container or wrapping must be plainly and visibly marked with the words "tobacco products". (6) A person violating the provisions of this section is guilty of a misdemeanor and is subject to the penalties in 16-11-148.

History: En. Sec. 20, Ch. 140, L. 1969; amd. Sec. 216, Ch. 516, L. 1973; R.C.M. 1947, 84-5606.21(part); amd. Sec. 2, Ch. 382, L. 1979; amd. Sec. 9, Ch. 352, L. 1993; amd. Sec. 21, Ch. 578, L. 1995; amd. Sec. 17, Ch. 511, L. 2005.



16-11-132. Unlawful to sell tobacco products without valid license -- exceptions.

16-11-132. Unlawful to sell tobacco products without valid license -- exceptions. (1) Unless approved by the department, a person may not sell, offer to sell, or possess with intent to sell any tobacco products, at wholesale or retail, unless the person's license is current and valid under the provisions of this part. (2) A person may not sell, offer to sell, or possess with intent to sell any tobacco products, at wholesale or retail, to a resident or nonresident wholesaler, subjobber, tobacco product vendor, or retailer who is not licensed under this part or who is not licensed by the state in which the person sells, offers to sell, or intends to sell tobacco products. However, a wholesaler, subjobber, tobacco product vendor, or retailer licensed under the provisions of this chapter may sell cigarettes to any person, wholesaler, subjobber, tobacco product vendor, or retailer not licensed under this chapter if: (a) the person, wholesaler, subjobber, tobacco product vendor, or retailer is exempt from state tobacco product taxation provisions; (b) the person, wholesaler, subjobber, tobacco product vendor, or retailer furnishes documentary evidence of exemption from state tobacco product taxation provisions; and (c) the person, wholesaler, subjobber, tobacco product vendor, or retailer signs a receipt of purchase for any tobacco products evidencing an exemption from state tobacco product taxation provisions. (3) A person violating the provisions of this section shall be punished as provided in 16-11-148, and all tobacco products in the person's possession must be seized, forfeited, and destroyed pursuant to 16-11-147, 16-11-158, and 16-11-159.

History: En. Sec. 8, Ch. 140, L. 1969; amd. Sec. 1, Ch. 319, L. 1973; R.C.M. 1947, 84-5606.9; amd. Sec. 3, Ch. 382, L. 1979; amd. Sec. 22, Ch. 578, L. 1995; amd. Sec. 18, Ch. 511, L. 2005.



16-11-133. Sale and use of cigarettes without insignia unlawful.

16-11-133. Sale and use of cigarettes without insignia unlawful. (1) Unless approved by the department, a person who sells any package of cigarettes that does not bear the insignia required by this part and a person who uses or consumes a cigarette within this state, taken from a package that does not bear the required insignia, is guilty of a misdemeanor and is subject to the penalties in 16-11-148. (2) This section may not be construed to prohibit a natural person from physically transporting into the state of Montana for the person's own personal consumption or use, a maximum of: (a) 600 cigarettes that bear the tax insignia of another state; or (b) 30 ounces of tobacco products, other than cigarettes, on which the tobacco taxes of another state have been paid.

History: En. Sec. 17, Ch. 140, L. 1969; amd. Sec. 12, Ch. 126, L. 1977; R.C.M. 1947, 84-5606.18; amd. Sec. 4, Ch. 382, L. 1979; amd. Sec. 23, Ch. 578, L. 1995; amd. Sec. 19, Ch. 511, L. 2005.



16-11-134. Forged license stamp or insignia.

16-11-134. Forged license stamp or insignia. A person who makes, alters, forges, or counterfeits any license stamp or insignia provided for in this law, who assists or is concerned in the creation of the stamp or insignia, or who has in the person's possession any altered, forged, counterfeit, or spurious stamp, license, or insignia with intent to defraud the state is guilty of forgery.

History: En. Sec. 6, Ch. 289, L. 1947; amd. Sec. 16, Initiative No. 54 (L. 1951, p. 781); amd. Sec. 1, Ch. 123, L. 1953; amd. Sec. 3, Ch. 18, L. 1957; amd. Sec. 7, Ch. 44, L. 1957; amd. Sec. 1, Ch. 222, L. 1957; amd. Sec. 1, Ch. 97, L. 1963; amd. Sec. 6, Ch. 270, L. 1963; amd. Sec. 5, Ch. 318, L. 1967; amd. Sec. 4, Ch. 222, L. 1971; R.C.M. 1947, 84-5606(part); amd. Sec. 210, Ch. 56, L. 2009.



16-11-135. through reserved.

16-11-135 through 16-11-140 reserved.



16-11-141. Powers of arrest -- search and seizure.

16-11-141. Powers of arrest -- search and seizure. (1) The department of justice is a criminal justice agency. Designated agents of the department of justice have peace officer status and may arrest any person violating any provision of this chapter, enter a complaint before any court of competent jurisdiction, and lawfully search and seize and use as evidence contraband found in the possession of any person or in any place. (2) Any investigator or peace officer who finds a tobacco product that the investigator or peace officer has reasonable cause to believe is contraband may seize and remove the contraband and the packages in which the contraband is kept. The contraband and all packages containing the contraband must, in addition to any other penalty prescribed by this chapter, be forfeited to the state of Montana as provided in 16-11-159 and destroyed as provided in 16-11-158.

History: En. Sec. 25, Ch. 140, L. 1969; amd. Sec. 112, Ch. 405, L. 1973; amd. Sec. 13, Ch. 126, L. 1977; R.C.M. 1947, 84-5606.26; amd. Sec. 20, Ch. 414, L. 1993; amd. Sec. 20, Ch. 511, L. 2005.



16-11-142. Duties of county attorneys and peace officers.

16-11-142. Duties of county attorneys and peace officers. In the enforcement of this chapter, the department of justice may call to its assistance and it is the duty of any county attorney or any peace officer in this state to assist the department of justice in the enforcement of this chapter.

History: En. Sec. 27, Ch. 140, L. 1969; amd. Sec. 220, Ch. 516, L. 1973; R.C.M. 1947, 84-5606.28(part); amd. Sec. 21, Ch. 414, L. 1993; amd. Sec. 21, Ch. 511, L. 2005.



16-11-143. Penalty and interest for unpaid tobacco product tax.

16-11-143. Penalty and interest for unpaid tobacco product tax. (1) If a person fails or refuses to pay the tobacco product tax required by this part when due, the department shall proceed to determine the tax due from the information that the department can obtain and shall assess the tax plus penalty and interest as provided in 15-1-216. (2) In the case of any violation of this chapter, the department may sue, in the district where the department maintains its principal office, for the amount of the unpaid tobacco product tax, penalty, and costs, including reasonable expense of the department in effecting collection of the unpaid tax and penalty. When the court finds that the failure to pay the tax has been willful, the court shall, in addition, assess damages in treble the amount of the tax found to be due.

History: En. Secs. 15, 28, Ch. 140, L. 1969; amd. Secs. 213, 221, Ch. 516, L. 1973; R.C.M. 1947, 84-5606.16, 84-5606.29; amd. Sec. 24, Ch. 578, L. 1995; amd. Sec. 50, Ch. 427, L. 1999; amd. Sec. 22, Ch. 511, L. 2005.



16-11-144. Revocation or suspension of license.

16-11-144. Revocation or suspension of license. (1) The department may revoke or suspend the license of any wholesaler, subjobber, tobacco product vendor, retailer, or person licensed under 16-11-303 for failure to comply with any provision of The Montana Cigarette Sales Act (Title 16, chapter 10), this chapter, or with any lawful rule of the department made pursuant to those laws. (2) A person aggrieved by a revocation or suspension may apply to the department for a hearing, which must be open to the public. If the person is aggrieved by the decision of the department, the person may further appeal to the court. (3) When a license has been revoked, a license may not be issued to the licensee for a period of 1 year after revocation. When a license has been suspended, the suspension may be for any period not to exceed 1 year. (4) A person who sells tobacco products after the person's license has been revoked or suspended is guilty of a misdemeanor and is subject to the penalties in 16-11-148, and all tobacco products in the person's possession must be seized and forfeited to the state.

History: En. Sec. 7, Ch. 140, L. 1969; amd. Sec. 209, Ch. 516, L. 1973; amd. Sec. 4, Ch. 445, L. 1975; R.C.M. 1947, 84-5606.8; amd. Sec. 1, Ch. 439, L. 1995; amd. Sec. 25, Ch. 578, L. 1995; amd. Sec. 23, Ch. 511, L. 2005.



16-11-145. Place where violations committed considered public nuisance.

16-11-145. Place where violations committed considered public nuisance. Each person having possession or control of or who maintains a building or place where tobacco products are sold in violation of this chapter or who permits the tobacco products to be sold in violation of this chapter in any place or building possessed, controlled, or maintained by that person is guilty of maintaining and keeping a nuisance. The building or place so used, together with the personal property and fixtures used in connection with the building, is considered a nuisance. The person must be enjoined and the building or place, personal property, and fixtures abated as a nuisance at the instance of the state.

History: En. Sec. 18, Ch. 140, L. 1969; R.C.M. 1947, 84-5606.19; amd. Sec. 26, Ch. 578, L. 1995; amd. Sec. 24, Ch. 511, L. 2005.



16-11-146. Penalty for forged license stamp or insignia.

16-11-146. Penalty for forged license stamp or insignia. A person found guilty of forgery under 16-11-134 shall be punished by imprisonment in the state prison for not less than 1 year or more than 14 years. In addition, the department may impose the civil penalties in 16-11-148.

History: En. Sec. 6, Ch. 289, L. 1947; amd. Sec. 16, Initiative No. 54 (L. 1951, p. 781); amd. Sec. 1, Ch. 123, L. 1953; amd. Sec. 3, Ch. 18, L. 1957; amd. Sec. 7, Ch. 44, L. 1957; amd. Sec. 1, Ch. 222, L. 1957; amd. Sec. 1, Ch. 97, L. 1963; amd. Sec. 6, Ch. 270, L. 1963; amd. Sec. 5, Ch. 318, L. 1967; amd. Sec. 4, Ch. 222, L. 1971; R.C.M. 1947, 84-5606(part); amd. Sec. 25, Ch. 511, L. 2005.



16-11-147. Seizure and forfeiture of property used in transporting contraband.

16-11-147. Seizure and forfeiture of property used in transporting contraband. A motor vehicle, airplane, conveyance, vehicle, or other means of transportation in which contraband with a value of $1,000 or more is being unlawfully transported, together with the contraband and other equipment or personal property used in connection with and found in that transportation, is subject to seizure by the department of justice, its authorized agent, a sheriff or deputy, or any other peace officer and is subject to forfeiture as provided in 16-11-159.

History: En. Secs. 20, 21, Ch. 140, L. 1969; amd. Secs. 216, 217, Ch. 516, L. 1973; R.C.M. 1947, 84-5606.21(part), 84-5606.22; amd. Sec. 254, Ch. 800, L. 1991; amd. Sec. 10, Ch. 352, L. 1993; amd. Sec. 22, Ch. 414, L. 1993; amd. Sec. 26, Ch. 511, L. 2005.



16-11-148. Penalties and other remedies.

16-11-148. Penalties and other remedies. (1) Unless otherwise provided, the purposeful, knowing, or negligent violation of any provision of this part constitutes a misdemeanor punishable by imprisonment for a term of up to 1 year or by a fine of up to $1,000, or both. For a first offense, if a violation of this part involves contraband the value of which does not exceed $1,000, the offense is punishable by a fine of not less than $100 or more than $500 or by imprisonment in the county jail for not less than 30 days or more than 6 months, or both. Second and subsequent purposeful, knowing, or negligent violations of any provision of this part constitute a felony punishable by imprisonment for a term exceeding 1 year or a fine not to exceed $50,000, or both. (2) In addition to any other civil or criminal remedy provided by law, upon a determination that a license holder under this part has violated any section in this part or any rule adopted pursuant to this part, the license may be suspended or revoked in the manner provided in 16-11-144 in a proceeding brought by the department or the attorney general. (3) (a) Except as provided in subsection (3)(b), in addition to the criminal penalties provided in subsection (1), the department or the department of justice may assess a person who violates any provision of this part a civil penalty of $250 for the first full or partial pack of contraband cigarettes and $10 for each additional full or partial pack of contraband cigarettes. For purposes of this definition of cigarette, 0.09 ounces of roll-your-own tobacco constitutes one individual cigarette. Each tax insignia affixed and each offer to sell, sale, or possession for sale of cigarettes in violation of this part constitutes a separate violation. (b) A civil penalty may not be assessed to a person for a first violation of subsection (1) if the offense involves contraband with a value of $1,000 or less. (4) The department or the department of justice shall determine the amount of the penalty provided in subsection (3) and notify the person who unlawfully possessed or transported the contraband cigarettes of the amount. The penalty is due and payable on the date of the notice. A penalty not paid when due is subject to interest at the rate of 10% a year.

History: En. Sec. 30, Ch. 140, L. 1969; amd. Sec. 223, Ch. 516, L. 1973; R.C.M. 1947, 84-5606.31; amd. Sec. 27, Ch. 578, L. 1995; amd. Sec. 27, Ch. 511, L. 2005.



16-11-149. Hearings before department.

16-11-149. Hearings before department. (1) A person aggrieved by any action of the department or its authorized agents taken to enforce the tax provisions of this part, except for a revocation of a license pursuant to 16-11-144, may apply to the department, in writing, for a hearing or rehearing within 30 days after the action of the department or its authorized agents. (2) The department shall promptly consider the application, set the application for hearing, and notify the applicant of the time and place fixed for the hearing or rehearing, which may be at its office or in the county of the applicant. After the hearing or rehearing, the department may make any further or other order on the grounds that it may consider proper and lawful and shall furnish a copy to the applicant. (3) The department, on its own initiative, may order a contested case hearing on any matter concerned with licensing, as defined in 2-4-102, in connection with the administration of this part upon at least 10 days' notice in writing to the person or persons to be investigated. (4) A person may appeal a final order of the department to the state tax appeal board as provided in 15-2-302.

History: En. Sec. 23, Ch. 140, L. 1969; amd. Sec. 111, Ch. 405, L. 1973; amd. Sec. 7, Ch. 155, L. 1977; R.C.M. 1947, 84-5606.24; amd. Sec. 23, Ch. 414, L. 1993; amd. Sec. 28, Ch. 578, L. 1995; amd. Sec. 28, Ch. 511, L. 2005; amd. Sec. 18, Ch. 44, L. 2007; amd. Sec. 6, Ch. 364, L. 2009.



16-11-150. Appeal to district court.

16-11-150. Appeal to district court. Any person aggrieved by any action or decision of the department or the department of justice or a licensing decision of the department made under the provisions of this part may appeal to the district court in accordance with the Montana Administrative Procedure Act.

History: En. Sec. 24, Ch. 140, L. 1969; amd. Sec. 218, Ch. 516, L. 1973; amd. Sec. 8, Ch. 155, L. 1977; R.C.M. 1947, 84-5606.25; amd. Sec. 29, Ch. 511, L. 2005.



16-11-151. through reserved.

16-11-151 through 16-11-154 reserved.



16-11-155. Definitions.

16-11-155. Definitions. As used in 16-11-111, 16-11-155, 16-11-156, and 16-11-158, the following definitions apply: (1) "Indian reservation" means lands declared to be a reservation for an Indian tribe or tribes: (a) by a treaty between the tribe and a territorial government, a state government, or the United States; (b) through an act of the United States congress; or (c) through an executive order of the United States. (2) "Quota" means 150% of the national average individual consumption of cigarettes multiplied by the enrolled tribal member population of an Indian reservation on which the cigarette sales are made or any other formula or amount agreed to in a state-tribal cooperative agreement.

History: En. Sec. 1, Ch. 352, L. 1993; amd. Sec. 30, Ch. 511, L. 2005.



16-11-156. Stamps affixed on cigarettes -- exception.

16-11-156. Stamps affixed on cigarettes -- exception. Except for cigarettes sold on a military reservation, cigarettes sold in Montana must have a Montana cigarette tax stamp affixed prior to sale.

History: En. Sec. 2, Ch. 352, L. 1993.



16-11-157. Repealed.

16-11-157. Repealed. Sec. 35, Ch. 511, L. 2005.

History: En. Sec. 6, Ch. 352, L. 1993.



16-11-158. Sale or retention of forfeited property -- use of sale proceeds -- destruction of contraband.

16-11-158. Sale or retention of forfeited property -- use of sale proceeds -- destruction of contraband. (1) When property is forfeited under 16-11-159, the department may: (a) retain the property or any part of the property for official use or, upon application by a law enforcement agency of this state, another state, the District of Columbia, or the United States, for the exclusive use of enforcing the provisions of this chapter or the laws of another state, the District of Columbia, or the United States; or (b) after advertising, sell the property, other than contraband, at public auction to the highest bidder. (2) The proceeds of a sale under this section must be applied first to paying the expenses of any investigation leading to the seizure of the property, including costs incurred by a local, state, tribal, or federal law enforcement agency, and of the forfeiture and sale proceedings, including the expenses of seizure, maintenance, custody, and court costs. The balance of the proceeds, less an amount that is based on the value of the property seized on an Indian reservation and that is allocated to a tribe pursuant to a state-tribal cooperative agreement, must be deposited in the state general fund. (3) Contraband forfeited under 16-11-159 must be destroyed.

History: En. Sec. 7, Ch. 352, L. 1993; amd. Sec. 31, Ch. 511, L. 2005.



16-11-159. Forfeiture of contraband and property used in transporting contraband.

16-11-159. Forfeiture of contraband and property used in transporting contraband. (1) Upon the seizure of any contraband and within 10 working days after seizure of any equipment or property, the officer making the seizure shall: (a) deliver an inventory of the property or contraband seized to the person from whom the seizure was made or to any other person having a right or interest in the seized property or contraband, if known; and (b) file a copy of the inventory with the department if the tobacco product is contraband under part 1 of this chapter or with the department of justice if the tobacco product is contraband under parts 4 or 5 of this chapter. (2) If a person other than the person from whom the property or contraband was seized, as described in subsection (1), does not notify the department that issued the notice of a written claim of ownership or right of possession of the items seized within 15 days of the date of the inventory required in subsection (1), the seized property or contraband is considered forfeited. (3) If a person notifies the appropriate department in writing of a claim of ownership or right of possession of the items seized within 15 days of the date of inventory required in subsection (1), the person is entitled to a hearing on the claim or right. The hearing must be held before the issuing department's director or the director's designee, in accordance with the Montana Administrative Procedure Act. If the aggregate value of the seized property or contraband is more than $500, a person seeking the return of the property or contraband may, in lieu of requesting a hearing, bring an action in the district court of the county in which the property or contraband was seized. (4) All property and contraband forfeited must be disposed of as provided in 16-11-158.

History: En. Sec. 6, Ch. 511, L. 2005.






Part 2. Tax on Tobacco Products Other Than Cigarettes (Repealed)

16-11-201. Repealed.

16-11-201. Repealed. Sec. 35, Ch. 511, L. 2005.

History: En. Sec. 1, Ch. 12, Ex. L. 1969; amd. Sec. 252, Ch. 516, L. 1973; R.C.M. 1947, 84-6801(4) thru (6); amd. Sec. 29, Ch. 578, L. 1995; amd. Sec. 52, Ch. 544, L. 2003.



16-11-202. Repealed.

16-11-202. Repealed. Sec. 35, Ch. 511, L. 2005.

History: En. Sec. 2, Ch. 12, Ex. L. 1969; R.C.M. 1947, 84-6802; amd. Sec. 27, Ch. 15, Sp. L. July 1992; amd. Sec. 30, Ch. 578, L. 1995; amd. Sec. 53, Ch. 544, L. 2003; amd. Sec. 5, I.M. No. 149, approved Nov. 2, 2004.



16-11-203. Repealed.

16-11-203. Repealed. Sec. 35, Ch. 511, L. 2005.

History: En. Sec. 3, Ch. 12, Ex. L. 1969; R.C.M. 1947, 84-6803; amd. Sec. 31, Ch. 578, L. 1995; amd. Sec. 51, Ch. 427, L. 1999.



16-11-204. Repealed.

16-11-204. Repealed. Sec. 35, Ch. 511, L. 2005.

History: En. Sec. 4, Ch. 12, Ex. L. 1969; R.C.M. 1947, 84-6804; amd. Sec. 32, Ch. 578, L. 1995.



16-11-205. Repealed.

16-11-205. Repealed. Sec. 35, Ch. 511, L. 2005.

History: En. Sec. 5, Ch. 12, Ex. L. 1969; R.C.M. 1947, 84-6805.



16-11-206. Repealed.

16-11-206. Repealed. Sec. 35, Ch. 511, L. 2005.

History: En. Sec. 6, Ch. 12, Ex. L. 1969; amd. Sec. 253, Ch. 516, L. 1973; R.C.M. 1947, 84-6806; amd. Sec. 8, Ch. 281, L. 1983; amd. Sec. 30, Ch. 455, L. 1993; amd. Sec. 30, Ch. 18, L. 1995; amd. Sec. 18, Ch. 422, L. 1997; amd. Sec. 54, Ch. 544, L. 2003; amd. Sec. 6, I.M. No. 149, approved Nov. 2, 2004.






Part 3. Youth Access to Tobacco Products Control Act

16-11-301. Short title.

16-11-301. Short title. This part may be cited as the "Youth Access to Tobacco Products Control Act".

History: En. Sec. 1, Ch. 569, L. 1993.



16-11-302. Definitions.

16-11-302. Definitions. For the purposes of 16-11-301 through 16-11-308, the following definitions apply: (1) "Distribute" means: (a) to give, deliver, sample, or sell; (b) to offer to give, deliver, sample, or sell; or (c) to cause or hire another person to give, deliver, sample, or sell or offer to give, deliver, sample, or sell. (2) "Health warning" means a tobacco product label required by federal law and intended to alert users of the product to the health risks associated with tobacco use. The term includes warning labels required under the Federal Cigarette Labeling and Advertising Act and the Comprehensive Smokeless Tobacco Health Education Act of 1986. (3) "License" means a retail tobacco product sales license. (4) "Person" means a natural person, company, corporation, firm, partnership, organization, or other legal entity. (5) "Tobacco product" means a substance intended for human consumption that contains tobacco. The term includes cigarettes, cigars, snuff, smoking tobacco, and smokeless tobacco.

History: En. Sec. 2, Ch. 569, L. 1993.



16-11-303. License for retail sale of tobacco products.

16-11-303. License for retail sale of tobacco products. (1) A person may not sell tobacco products at retail, whether over the counter, by vending machine, or otherwise, without a license obtained from the department of revenue. (2) A license for the retail sale of tobacco products may be obtained from the department of revenue. (3) The fee collected by the department must be deposited in the general fund.

History: En. Sec. 3, Ch. 569, L. 1993.



16-11-304. Signs.

16-11-304. Signs. A retail seller of tobacco products shall conspicuously display, at each place on the premises at which tobacco products are displayed and sold, a sign that is to be provided without charge by the department of revenue that states: "Montana law prohibits the sale of tobacco products to persons under 18 years of age."

History: En. Sec. 4, Ch. 569, L. 1993; amd. Sec. 2, Ch. 439, L. 1995.



16-11-305. Sale or distribution of tobacco products to persons under 18 years of age prohibited.

16-11-305. Sale or distribution of tobacco products to persons under 18 years of age prohibited. (1) A person may not sell or distribute a tobacco product to an individual under 18 years of age, whether over the counter, by vending machine, or otherwise. (2) If there is a reasonable doubt as to the individual's age, the seller shall require presentation of a driver's license or other generally accepted identification that includes a picture of the individual.

History: En. Sec. 5, Ch. 569, L. 1993.



16-11-306. Sales of tobacco through vending machines restricted.

16-11-306. Sales of tobacco through vending machines restricted. (1) Tobacco products may be sold through a vending machine only in places where alcoholic beverages are sold and consumed on the premises and where the vending machine is under the direct line-of-sight supervision of the owner or an employee of the establishment. The tobacco products must be in a vending machine that contains only tobacco products. (2) Tobacco products may not be sold through a vending machine that is located in a restaurant unless the restaurant has a bar, the restaurant area shares seating with the bar area, and the vending machine meets the requirements of subsection (1). (3) The sale of tobacco products from a vending machine under the direct line-of-sight supervision of an owner or employee is considered a sale of tobacco products by the owner or employee for the purposes of 16-11-305.

History: En. Sec. 6, Ch. 569, L. 1993; amd. Sec. 1, Ch. 518, L. 1997.



16-11-307. Distribution of tobacco products in other than sealed packages prohibited -- minimum package size.

16-11-307. Distribution of tobacco products in other than sealed packages prohibited -- minimum package size. (1) A person may not distribute a tobacco product for commercial purposes in other than a sealed package that is provided by the manufacturer and that contains the health warning required by federal law. Single cigarettes may not be sold. (2) A person may not knowingly manufacture or distribute for commercial purposes cigarettes in a package containing fewer than 20 cigarettes or rolling tobacco in a package containing less than 0.6 ounces net weight of tobacco. For purposes of 16-11-308 and this section, "rolling tobacco" means any tobacco that, because of its appearance, type, packaging, or labeling, is suitable for use and likely to be offered to or purchased by consumers as tobacco for making cigarettes.

History: En. Sec. 7, Ch. 569, L. 1993; amd. Sec. 3, Ch. 439, L. 1995; amd. Sec. 2, Ch. 56, L. 2001.



16-11-308. Civil penalties -- license suspension -- tobacco education fee.

16-11-308. Civil penalties -- license suspension -- tobacco education fee. (1) Failure to obtain a license, as required by 16-11-303, failure to post signs, as provided in 16-11-304, or the manufacture or sale of cigarettes or rolling tobacco in violation of the minimum package size requirements of 16-11-111 or 16-11-307 is punishable by a civil penalty of $100. The department may collect the penalty in the manner provided for the collection of other debts. (2) A person who violates 16-11-305(1) or 16-11-307(1) at any one location within a 3-year period shall be punished as follows: (a) A first through third offense is punishable by a verbal notification of violation. (b) A fourth offense is punishable by a written notice of violation to be sent by the department of public health and human services to the owner of the establishment. (c) A fifth offense is punishable by assessment against the owner of the establishment of a tobacco education fee of $500. The employee or other person who sold the tobacco product, the establishment manager, and the establishment owner, if the owner is a sole proprietor or partner, shall read and view the tobacco education material. (d) A sixth offense under 16-11-305(1) or 16-11-307(1) or a third offense under 16-11-307(2) is punishable by suspension of the licenses required by 16-11-120 and 16-11-303 for 3 months. (e) A seventh and subsequent offense under 16-11-305(1) or 16-11-307(1) or a fourth and subsequent offense under 16-11-307(2) is punishable by suspension of the licenses required by 16-11-120 and 16-11-303 for 1 year. (3) After 2 years from the first violation, if a person has not received notice of any further violations, a second violation is considered a first violation for the purposes of subsection (2). (4) A license may not be reissued after suspension under subsection (2)(d) or (2)(e) unless tobacco education fees or civil penalties are paid in full. (5) Tobacco education fees must be assessed and collected by the department of public health and human services. Notice of an assessment pursuant to subsection (2) and this subsection must be made by the department of public health and human services within 30 days of the alleged violation by certified letter addressed to the establishment owner or manager. The notice of assessment against the owner of the establishment must provide an opportunity for a hearing. The hearing may be conducted using electronic equipment and must comply with the provisions of the Montana Administrative Procedure Act. Within 30 days from the date on which the notice of assessment was mailed, the owner or manager shall notify the department of public health and human services that the owner or manager objects to the assessment and request a hearing pursuant to this subsection. (6) In addition to the penalty provided for in subsection (2), a first and subsequent violation of 16-11-305(1) or 16-11-307(1) is punishable by an assessment of a tobacco education fee of $25 against the employee who sold the tobacco product if the employee is not the owner of the establishment. The tobacco education fee must be assessed and collected by the department of public health and human services. Within 30 days of the alleged violation, notice of assessment pursuant to this subsection must be made by the department of public health and human services by certified letter addressed to the employee. The notice of assessment must provide an opportunity for a hearing. The hearing may be conducted using electronic equipment and must comply with the provisions of the Montana Administrative Procedure Act. Within 30 days from the date on which the notice of assessment was mailed, the employee shall notify the department of public health and human services that the employee objects to the assessment and requests a hearing pursuant to this subsection. (7) The tobacco education material referred to in this section must be provided by the department of public health and human services in the form of written and video self-teaching materials. The education materials may be used only for the purposes provided in this section. Upon completion of the self-teaching materials, the establishment owner or manager shall execute a written statement on a form provided by the department of public health and human services verifying that the employee, owner, or manager, as appropriate, has read and viewed the self-teaching material and shall return the statement and the self-teaching video to the department of public health and human services. (8) Upon the sixth and subsequent violation of this section, the department of public health and human services shall notify the department of revenue in writing to initiate suspension of the licenses required by 16-11-120 and 16-11-303 and shall notify the licensee in writing of the alleged violation and of the referral of the licensee's record of violations to the department of revenue for suspension of the licenses pursuant to 16-11-144 and this section. The department of revenue shall review the record of violations and may initiate license suspension proceedings in accordance with 16-11-144. If, upon a review of the record of violations, the department of revenue declines to initiate suspension proceedings, the violation may not be charged against the licensee for the purposes of this section. (9) Fees assessed pursuant to this section must be deposited in the state general fund.

History: En. Sec. 8, Ch. 569, L. 1993; amd. Sec. 4, Ch. 439, L. 1995; amd. Sec. 2, Ch. 518, L. 1997; amd. Sec. 10, Ch. 389, L. 1999; amd. Sec. 3, Ch. 56, L. 2001.



16-11-309. Inspection and notification of violation required.

16-11-309. Inspection and notification of violation required. (1) The department of public health and human services shall conduct inspections of persons selling or distributing tobacco products to determine compliance with 16-11-303, 16-11-304, 16-11-305(1), 16-11-306, and 16-11-307. Inspections may be conducted directly by the department of public health and human services or may be provided for by contract let by the department of public health and human services. Persons found to be in violation of the requirements of this part or the rules of the department of public health and human services a fourth and subsequent time must be notified in writing by the department of public health and human services of the facts of the violation and the penalties provided by this part. (2) The department of public health and human services shall provide documentation of alleged violations of 16-11-303, 16-11-305, and 16-11-307 to the department of revenue.

History: En. Sec. 5, Ch. 439, L. 1995.



16-11-310. Minors not liable for possession or attempt to purchase.

16-11-310. Minors not liable for possession or attempt to purchase. An individual under 18 years of age assisting in the enforcement of this part is not liable under a civil or criminal law for the possession of or the attempt to purchase a tobacco product for the purposes of enforcing this part.

History: En. Sec. 6, Ch. 439, L. 1995; amd. Sec. 2, Ch. 498, L. 2001.



16-11-311. Local regulations.

16-11-311. Local regulations. A local government may by ordinance adopt regulations on the subjects of 16-11-301 through 16-11-308 that are no more stringent than 16-11-301 through 16-11-308.

History: En. Sec. 10, Ch. 569, L. 1993.



16-11-312. Rulemaking authority.

16-11-312. Rulemaking authority. The department of revenue may adopt rules to implement 16-11-301 through 16-11-308.

History: En. Sec. 11, Ch. 569, L. 1993.






Part 4. Tobacco Products Reserve Fund -- Administration

16-11-401. Findings and purpose.

16-11-401. Findings and purpose. (1) Cigarette smoking presents serious public health concerns to the State and to the citizens of the State. The Surgeon General has determined that smoking causes lung cancer, heart disease and other serious diseases, and that there are hundreds of thousands of tobacco-related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking. (2) Cigarette smoking also presents serious financial concerns for the State. Under certain health-care programs, the State may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance. (3) Under these programs, the State pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking. (4) It is the policy of the State that financial burdens imposed on the State by cigarette smoking be borne by tobacco product manufacturers rather than by the State to the extent that such manufacturers either determine to enter into a settlement with the State or are found culpable by the courts. (5) On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement," with the State. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present and certain future claims against them as described therein, to pay substantial sums to the State (tied in part to their volume of sales); to fund a national foundation devoted to the interests of public health; and to make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking. (6) It would be contrary to the policy of the State if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short-term profits in the years before liability may arise without ensuring that the State will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the State to require that such manufacturers establish a reserve fund to guarantee a source of compensation and to prevent such manufacturers from deriving large, short-term profits and then becoming judgment-proof before liability may arise.

History: En. Sec. 1, Ch. 412, L. 1999.



16-11-402. Definitions.

16-11-402. Definitions. (1) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement. (2) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns," "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons. (3) "Allocable share" means Allocable Share as that term is defined in the Master Settlement Agreement. (4) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains (a) any roll of tobacco wrapped in paper or in any substance not containing tobacco; or (b) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or (c) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in clause (a) of this definition. The term "cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette." (5) "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998 by the State and leading United States tobacco product manufacturers. (6) "Qualified escrow fund" means an escrow arrangement with a federally or State chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1,000,000,000 where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with 16-11-403(2) of this Act. (7) "Released claims" means Released Claims as that term is defined in the Master Settlement Agreement. (8) "Releasing parties" means Releasing Parties as that term is defined in the Master Settlement Agreement. (9) "Tobacco Product Manufacturer" means an entity that after the date of enactment of this Act directly (and not exclusively through any affiliate): (a) manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsections II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States); (b) is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or (c) becomes a successor of an entity described in paragraph (a) or (b). The term "Tobacco Product Manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of paragraphs (a) - (c) above. (10) "Units sold" means the number of individual cigarettes sold in the State by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State on packs or "roll-your-own" tobacco containers. The department of revenue shall promulgate such regulations as are necessary to ascertain the amount of State excise tax paid on the cigarettes of such tobacco product manufacturer for each year.

History: En. Sec. 2, Ch. 412, L. 1999; amd. Sec. 1, Ch. 324, L. 2005.



16-11-403. Requirements.

16-11-403. Requirements. Any tobacco product manufacturer selling cigarettes to consumers within the State (whether directly or through a distributor, retailer or similar intermediary or intermediaries) after the date of enactment of this Act shall do one of the following: (1) become a participating manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or (2) (a) place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation) -- 1999: $.0094241 per unit sold after the date of enactment of this Act; 2000: $.0104712 per unit sold; for each of 2001 and 2002: $.0136125 per unit sold; for each of 2003 through 2006: $.0167539 per unit sold; for each of 2007 and each year thereafter: $.0188482 per unit sold. (b) A tobacco product manufacturer that places funds into escrow pursuant to paragraph (a) shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances- (i) to pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State or any releasing party located or residing in the State. Funds shall be released from escrow under this subparagraph (A) in the order in which they were placed into escrow and (B) only to the extent and at the time necessary to make payments required under such judgment or settlement; (ii) to the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the state in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to section IX(i) of that Agreement, including a final determination of all adjustments, that the manufacturer would have been required to make on account of those units had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or (iii) to the extent not released from escrow under subparagraphs (i) or (ii), funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which they were placed into escrow. (c) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the Attorney General that it is in compliance with this subsection. The Attorney General may bring a civil action on behalf of the State against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall- (i) be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of this subsection, may impose a civil penalty to be paid to the general fund of the state in an amount not to exceed 5 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow; (ii) in the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty to be paid to the general fund of the state in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and (iii) in the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State (whether directly or through a distributor, retailer or similar intermediary) for a period not to exceed 2 years. Each failure to make an annual deposit required under this section shall constitute a separate violation. (Certain provisions void on occurrence of contingency--sec. 16, Ch. 397, L. 2003.)

History: En. Sec. 3, Ch. 412, L. 1999; amd. Sec. 14, Ch. 397, L. 2003.



16-11-404. Attorney fees and costs.

16-11-404. Attorney fees and costs. (1) In an action under 16-11-403(2)(c), the court, upon a finding that a tobacco product manufacturer has failed to comply with its obligations under 16-11-403(1) or (2)(a), shall award the attorney general the expenses incurred in investigating the claim, the costs of suit, and reasonable attorney fees. In cases in which outside counsel represents the attorney general, the attorney fees awarded must equal the outside counsel charges reasonably incurred by the attorney general for attorney fees and expenses in prosecuting the action. In all other cases, the attorney fees must be calculated by reference to the hourly rate charged by the agency legal services bureau for the provision of legal services to state agencies, multiplied by the number of attorney hours devoted to the prosecution of the action, plus the actual cost of any expenses reasonably incurred in the prosecution of the action. (2) Investigation expenses, attorney fees, and costs recovered under this section are allocated to the department of justice for deposit in the attorney general's major litigation account and may be used by the attorney general for any purpose for which funds appropriated to that account may be used. (Certain provisions void on occurrence of contingency--sec. 16, Ch. 397, L. 2003.)

History: En. Sec. 13, Ch. 397, L. 2003; amd. Sec. 2, Ch. 324, L. 2005.






Part 5. Tobacco Products Reserve Fund -- Enforcement

16-11-501. Findings and purpose.

16-11-501. Findings and purpose. The legislature finds that violations of 16-11-401 through 16-11-403 threaten the integrity of the tobacco Master Settlement Agreement, the fiscal soundness of the state, and the public health. The legislature finds that enacting procedural enhancements will help prevent violations of 16-11-401 through 16-11-403 and will safeguard the Master Settlement Agreement, the fiscal soundness of the state, and the public health. (Certain provisions void on occurrence of contingency--sec. 16, Ch. 397, L. 2003--see part compiler's comment.)

History: En. Sec. 1, Ch. 397, L. 2003.



16-11-502. Definitions.

16-11-502. Definitions. As used in this part, the following definitions apply: (1) "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including but not limited to "menthol", "lights", "kings", and "100s", and includes any use of a brand name (alone or in conjunction with any other word), trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to or identifiable with a previously known brand of cigarettes. (2) "Cigarette" has the meaning provided in 16-11-402. (3) "Department" means the department of revenue. (4) "Master Settlement Agreement" has the meaning provided in 16-11-402. (5) "Nonparticipating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer. (6) "Participating manufacturer" has the meaning provided in section II(jj) of the Master Settlement Agreement defined in 16-11-402 and all amendments thereto. (7) "Qualified escrow fund" has the meaning provided in 16-11-402. (8) "Tobacco product manufacturer" has the meaning provided in 16-11-402. (9) "Units sold" has the meaning provided in 16-11-402. (10) "Wholesaler" means a person that is authorized to affix tax insignia to packages or other containers of cigarettes under 16-11-113, a person that is required to remit the tobacco tax imposed on cigarettes pursuant to 16-11-111, or a person that is required to remit the tobacco tax imposed on other tobacco products under 16-11-111(7). (Certain provisions void on occurrence of contingency--sec. 16, Ch. 397, L. 2003--see part compiler's comment.)

History: En. Sec. 2, Ch. 397, L. 2003; amd. Sec. 3, Ch. 324, L. 2005.



16-11-503. Certifications.

16-11-503. Certifications. (1) Every tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a wholesaler, distributor, retailer, or similar intermediary or intermediaries, shall execute and deliver, on a form prescribed by the attorney general, a certification to the director of the department and the attorney general, no later than April 30 of each year, certifying under penalty of perjury that, as of the date of the certification, the tobacco product manufacturer either is a participating manufacturer or is in full compliance with parts 4 and 5 of this chapter and any rules adopted pursuant to 16-11-511. (2) A participating manufacturer shall include in its certification a list of its brand families. (3) (a) A nonparticipating manufacturer shall include in its certification a list of all of its brand families, the number of units sold in the state during the preceding calendar year for each brand family, and a list of all of its brand families that have been sold in the state at any time during the current calendar year. (b) The certification must indicate by an asterisk any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of the certification. (c) The certification must identify by name and address any other manufacturer of the brand families in the preceding or current calendar year. (4) A tobacco product manufacturer shall update its list of brand families 30 calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the attorney general and the director of the department. (5) A nonparticipating manufacturer shall further certify: (a) that the nonparticipating manufacturer is registered to do business in the state and has appointed an agent for service of process and has provided notice as required by 16-11-506; (b) that the nonparticipating manufacturer has: (i) established and continues to maintain a qualified escrow fund; and (ii) executed a qualified escrow agreement that has been reviewed and approved by the attorney general and that governs the qualified escrow fund; (c) that the nonparticipating manufacturer is in full compliance with 16-11-403 and this section and any rules adopted pursuant to 16-11-403 and this section; (d) (i) the name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund required by 16-11-403 and all rules adopted pursuant to 16-11-403; (ii) the account number of the qualified escrow fund and any subaccount number for the state of Montana; (iii) the amount the nonparticipating manufacturer placed in the qualified escrow fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each deposit, and any evidence or verification considered necessary by the attorney general to confirm the provisions of this subsection (5)(d)(iii); and (iv) the amounts and dates of any withdrawal or transfer of funds that the nonparticipating manufacturer made at any time from the qualified escrow fund or from any other qualified escrow fund into which the nonparticipating manufacturer ever made escrow payments pursuant to 16-11-403 and all rules adopted pursuant to 16-11-403. (6) A tobacco product manufacturer may not include a brand family in its certification unless: (a) in the case of a participating manufacturer, the participating manufacturer affirms that the brand family is to be considered its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement; and (b) in the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is to be considered to be its cigarettes for purposes of 16-11-403. (7) This part may not be construed to limit or otherwise affect the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payment under the Master Settlement Agreement or for purposes of 16-11-401 through 16-11-403. (8) A tobacco product manufacturer shall maintain all invoices and documentation of sales and other similar information relied upon for its certifications for a period of 5 years unless otherwise required by law to maintain them for a longer period of time. (Certain provisions void on occurrence of contingency--sec. 16, Ch. 397, L. 2003--see part compiler's comment.)

History: En. Sec. 3, Ch. 397, L. 2003; amd. Sec. 4, Ch. 324, L. 2005.



16-11-504. Directory of cigarettes approved for stamping and sale.

16-11-504. Directory of cigarettes approved for stamping and sale. (1) Not later than July 16, 2003, the attorney general shall develop and publish on the attorney general's website a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of 16-11-503 and all brand families that are listed in the certifications, except as otherwise provided in this section. (2) The attorney general may not include or retain in the directory the name or brand families of any nonparticipating manufacturer that has failed to provide the required certification or whose certification the attorney general determines is not in compliance with 16-11-503, unless the attorney general has determined that the violation has been cured to the satisfaction of the attorney general. (3) Neither a tobacco product manufacturer nor a brand family may be included or retained in the directory if the attorney general concludes, in the case of a nonparticipating manufacturer that: (a) an escrow payment required pursuant to 16-11-403 for any period for any brand family, whether or not listed by the nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general; or (b) an outstanding final judgment, including interest on the judgment, for a violation of 16-11-403 has not been fully satisfied for the brand family or the manufacturer. (4) The attorney general shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this part. The attorney general shall post in the directory and transmit by electronic mail and certified mail, return receipt requested, to each wholesaler notice of the intended removal from the directory of a tobacco product manufacturer or brand family no less than 30 days prior to the removal. During that period, cigarettes of the tobacco product manufacturer or brand family subject to the notice are contraband under 16-11-147 and the affixing of tax insignia to or the sale or possession for sale of the cigarettes is unlawful as provided in 16-11-505, except that, notwithstanding the provisions of 16-11-147 and 16-11-505: (a) a wholesaler may affix tax insignia to, possess for sale, or sell at wholesale cigarettes of any tobacco product manufacturer or brand family subject to notice of removal under this subsection (4) if the cigarettes were shipped to the wholesaler on or before the date of issuance of the notice and if the total number of the cigarettes sold by the wholesaler following issuance of the notice of removal and prior to reinstatement of the tobacco product manufacturer or brand family in the directory does not exceed a number that is the average of the number of cigarettes of the tobacco product manufacturer or brand family sold by the wholesaler during each of the 3 months preceding the issuance of the notice; and (b) a licensed seller at retail may possess and sell cigarettes of a tobacco product manufacturer or brand family that the attorney general has removed from the directory or that is subject to notice of removal if the cigarettes were lawfully shipped to the retailer before the issuance of the notice of removal or after the issuance of notice of removal but before the attorney general removes the tobacco product manufacturer or brand family from the directory. A contract with a tobacco product manufacturer that has been removed from the directory that purports to require, contemplate, or provide for delivery of cigarettes or tobacco products in any applicable brand family after the date of removal from the directory is not valid or enforceable. (5) Every wholesaler shall provide and update as necessary an electronic mail address to the attorney general for the purpose of receiving any notifications required by this part. (Certain provisions void on occurrence of contingency--sec. 16, Ch. 397, L. 2003--see part compiler's comment.)

History: En. Sec. 4, Ch. 397, L. 2003.



16-11-505. Prohibition against stamping or sale of cigarettes not in directory.

16-11-505. Prohibition against stamping or sale of cigarettes not in directory. It is unlawful for any person to: (1) affix a tax insignia to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory; or (2) sell, offer for sale, or possess for sale in this state cigarettes of a tobacco product manufacturer or brand family not included in the directory. (Certain provisions void on occurrence of contingency--sec. 16, Ch. 397, L. 2003--see part compiler's comment.)

History: En. Sec. 5, Ch. 397, L. 2003.



16-11-506. Agent for service of process.

16-11-506. Agent for service of process. (1) Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in the state as a foreign corporation or business entity shall, as a condition precedent to having its brand families included or retained in the directory, appoint and continually engage without interruption the services of an agent in this state to act as agent for the service of process on whom all process, and any action or proceeding against it concerning or arising out of the enforcement of 16-11-403 and this part, may be served in any manner authorized by law. The service constitutes legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of the agent to the satisfaction of the attorney general. (2) The nonparticipating manufacturer shall provide notice to the attorney general at least 30 calendar days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the attorney general of the appointment of a new agent no less than 5 calendar days prior to the termination of an existing agent appointment. If an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the attorney general of the termination within 5 calendar days and include proof to the satisfaction of the attorney general of the appointment of a new agent. (Certain provisions void on occurrence of contingency--sec. 16, Ch. 397, L. 2003--see part compiler's comment.)

History: En. Sec. 6, Ch. 397, L. 2003.



16-11-507. Reporting of information.

16-11-507. Reporting of information. (1) Not later than 20 calendar days after the end of each calendar quarter and more frequently if directed by the attorney general, each wholesaler shall submit information that the attorney general requires to facilitate compliance with this section by nonparticipating manufacturers, including but not limited to a list by brand family of the total number of nonparticipating manufacturer cigarettes or, in the case of nonparticipating manufacturer roll-your-own tobacco, the equivalent amount of tobacco, calculated as provided in 16-11-402(4), on which the wholesaler precollected tax as provided in 16-11-113 and that the wholesaler sold during the period covered by the report. The wholesaler shall maintain and make available to the attorney general all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the attorney general for a period of 5 years. (2) The department is authorized to disclose to the attorney general any information received by it and requested by the attorney general for purposes of determining compliance with and enforcing the provisions of this part. The department and attorney general shall share the information received under this part with each other and may share the information with other federal, state, or local agencies only for the purposes of enforcement of 16-11-403, this part, or the corresponding laws of other states. (3) The attorney general may require at any time from the nonparticipating manufacturer proof from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with 16-11-403 of: (a) the amount of money in the fund, exclusive of interest; (b) the amount and dates of each deposit to the fund; and (c) the amount and dates of each withdrawal from the fund. (4) In addition to the information required to be submitted pursuant to subsections (1) through (3), the attorney general may require a wholesaler or tobacco product manufacturer to submit any additional information, including but not limited to samples of the packaging or labeling of each brand family, to enable the attorney general to determine whether a tobacco product manufacturer or wholesaler is in compliance with this part. All information submitted by a wholesaler or tobacco product manufacturer under this section must be full, complete, and accurate. (Certain provisions void on occurrence of contingency--sec. 16, Ch. 397, L. 2003--see part compiler's comment.)

History: En. Sec. 7, Ch. 397, L. 2003; amd. Sec. 5, Ch. 324, L. 2005; amd. Sec. 32, Ch. 511, L. 2005.



16-11-508. Escrow installments.

16-11-508. Escrow installments. To promote compliance with the provisions of this part, the attorney general may adopt rules requiring a tobacco product manufacturer to make the escrow deposits required in 16-11-403 in installments during the year in which the sales covered by the deposits are made. The attorney general may require production of information sufficient to enable the attorney general to determine the adequacy of the amount of the installment deposit. (Certain provisions void on occurrence of contingency--sec. 16, Ch. 397, L. 2003--see part compiler's comment.)

History: En. Sec. 8, Ch. 397, L. 2003.



16-11-509. Penalties and other remedies.

16-11-509. Penalties and other remedies. (1) In addition to any other civil or criminal remedy provided by law, upon a determination that a wholesaler has violated 16-11-505 or any rule adopted pursuant to that section, the department may revoke or suspend the license of the wholesaler in the manner provided by 16-11-144 in a proceeding initiated by the department or at the request of the attorney general. For each violation of 16-11-505, a civil penalty in the amount of $250 for the first full or partial pack and $10 for each additional full or partial pack to which a tax insignia is affixed or that is sold, offered for sale, or possessed for sale in violation of 16-11-505 may be imposed. Each tax insignia affixed, each offer to sell cigarettes, and each pack sold, offered for sale, or possessed for sale in violation of 16-11-505 constitutes a separate violation. The penalty may be imposed in the manner provided by 16-11-143(2) in a proceeding brought by the department or the attorney general. (2) Any cigarettes that have been sold, offered for sale, or possessed for sale in this state in violation of 16-11-505 may be considered contraband under 16-11-147. The cigarettes are subject to seizure and forfeiture as provided in 16-11-147, and all cigarettes seized and forfeited must be destroyed and not resold. (3) The attorney general may seek an injunction to restrain a threatened or actual violation of 16-11-505 or 16-11-507(1) or (4) by a wholesaler and to compel the wholesaler to comply with those sections. (4) (a) In any action brought pursuant to this part, the prevailing party is entitled to recover the costs of the action and reasonable attorney fees calculated as provided in 16-11-404. If the state is the prevailing party, its recoverable costs must include the state's costs of investigation of the violation. (b) In cases in which the state is the prevailing party and outside counsel represents the attorney general, the attorney fees awarded must equal the outside counsel charges reasonably incurred by the attorney general's office for attorney fees and expenses in prosecuting the action. In all other cases in which the state is the prevailing party, the state's attorney fees must be calculated by reference to the hourly rate charged by the agency legal services bureau of the department for the provision of legal services to state agencies, multiplied by the number of attorney hours devoted to the prosecution of the action, plus the actual cost of any expenses reasonably incurred in the prosecution of the action. (5) (a) It is unlawful for a person to: (i) sell, offer for sale, or distribute cigarettes that the person knows or should know are intended for distribution or sale in the state in violation of 16-11-505; or (ii) acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in the state in violation of 16-11-505. (b) A violation of this section is a misdemeanor punishable as provided in 16-11-148. (6) If a court determines that a person has violated this part, the court shall order any profits, gain, gross receipts, or other benefit from the violation to be paid to the state treasurer for deposit in the trust fund created by Article XII, section 4, of the Montana constitution. (7) Penalties, investigation expenses, attorney fees, and costs recovered under parts 4 and 5 of this chapter are allocated to the department of justice for deposit in the major litigation account and may be used for any purpose for which funds deposited in that account may be used. The funds are statutorily appropriated, as provided in 17-7-502, to the department of justice. (8) Unless otherwise expressly provided, the remedies or penalties provided by this part are cumulative to each other and to the remedies or penalties available under all other laws of this state. (Certain provisions void on occurrence of contingency--sec. 16, Ch. 397, L. 2003--see part compiler's comment.)

History: En. Sec. 9, Ch. 397, L. 2003; amd. Sec. 6, Ch. 324, L. 2005.



16-11-510. Contested case and judicial review of attorney general determinations.

16-11-510. Contested case and judicial review of attorney general determinations. A determination of the attorney general not to include or to remove from the directory a brand family or tobacco product manufacturer is subject to review by the attorney general or an employee of the department of justice designated by the attorney general to issue final decisions under this part in the manner prescribed by Title 2, chapter 4, part 6. The decision of the attorney general or designated employee constitutes the final agency decision, and judicial review may be sought from the final decision as provided in Title 2, chapter 4, part 7. (Certain provisions void on occurrence of contingency--sec. 16, Ch. 397, L. 2003--see part compiler's comment.)

History: En. Sec. 10, Ch. 397, L. 2003.



16-11-511. Rules.

16-11-511. Rules. The attorney general may adopt rules necessary to implement part 4 and this part. (Certain provisions void on occurrence of contingency--sec. 16, Ch. 397, L. 2003--see part compiler's comment.)

History: En. Sec. 11, Ch. 397, L. 2003; amd. Sec. 7, Ch. 324, L. 2005.












Title 17. STATE FINANCE

CHAPTER 1. GENERAL ADMINISTRATION

Part 1. General Administration and Fiscal Officers

17-1-101. Definition of department.

17-1-101. Definition of department. Except in chapter 3, part 3, and unless the context requires otherwise, in this title, "department" means the department of administration provided for in Title 2, chapter 15, part 10.

History: En. 82-108.1 by Sec. 44, Ch. 326, L. 1974; R.C.M. 1947, 82-108.1; amd. Sec. 6, Ch. 325, L. 1995.



17-1-102. Uniform accounting system and expenditure control.

17-1-102. Uniform accounting system and expenditure control. (1) The department shall establish a system of financial control so that the functioning of the various agencies of the state may be improved, duplications of work by different state agencies and employees may be eliminated, public service may be improved, and the cost of government may be reduced. (2) The department shall prescribe and install a uniform accounting and reporting system for all state agencies and institutions, reporting the receipt, use, and disposition of all public money and property in accordance with generally accepted accounting principles. (3) The uniform accounting and reporting system must contain three levels of expenditure. The first level must include general categories, such as personal services, operating expenses, equipment, capital outlay, local assistance, grants, benefits and claims, transfers, and debt service. The second level of expenditure must include specific categories of expenditures within each first-level category. The third level of expenditure must include specific items of expenditure within each category of the second level. (4) All state agencies, including units of the university system but excluding community colleges, shall input all necessary transactions to the accounting system prescribed in subsection (2) before the accounts are closed at the end of the fiscal year in order to present the receipt, use, and disposition of all money and property for which the agency is accountable in accordance with generally accepted accounting principles, except that for budgetary control purposes, encumbrances that are required by generally accepted accounting principles to be reported as a reservation of fund balance must be recorded as expenditures and liabilities on the accounting records in accordance with the following requirements: (a) Goods and services, grants, and local assistance that are paid for with the general fund, in whole or in part, may be encumbered. The general fund encumbrances must be reviewed by the department, and a specific extension plan must be presented by the encumbering agency to the department prior to the fiscal yearend. If a valid extension plan is not received and approved, the department shall delete the encumbrance at fiscal yearend. The department shall present a fiscal yearend report to the office of budget and program planning and to the legislative fiscal analyst on each general fund encumbrance remaining at fiscal yearend. The report must be provided in an electronic format. (b) Nongeneral fund encumbrances also require a valid extension plan approved by the department at the end of each fiscal year. After 3 years, approved extensions must be included by the department in its fiscal yearend report to the office of budget and program planning and to the legislative finance committee.

History: (1)En. Sec. 4, Ch. 194, L. 1951; amd. Sec. 1, Ch. 101, L. 1953; amd. Sec. 8, Ch. 158, L. 1959; amd. Sec. 3, Ch. 267, L. 1971; amd. Sec. 45, Ch. 326, L. 1974; 82-109, R.C.M. 1947; (2), (3)En. Sec. 6, Ch. 194, L. 1951; amd. Sec. 9, Ch. 158, L. 1959; amd. Sec. 18, Ch. 249, L. 1967; amd. Sec. 4, Ch. 268, L. 1971; amd. Sec. 50, Ch. 326, L. 1974; Sec. 82-110, R.C.M. 1947; R.C.M. 1947, 82-109(1), 82-110(1), (2); amd. Sec. 1, Ch. 267, L. 1985; amd. Sec. 2, Ch. 787, L. 1991; amd. Sec. 3, Ch. 308, L. 1995; amd. Sec. 1, Ch. 48, L. 1997; amd. Sec. 2, Ch. 569, L. 2001; amd. Sec. 4, Ch. 120, L. 2013.



17-1-103. Assistance to legislature.

17-1-103. Assistance to legislature. (1) The department shall make all reports and submit all information and data the legislature requests and, when requested, attend all meetings of the appropriations committee of the house of representatives and of the finance and claims committee of the senate. (2) The department shall, during the consideration of appropriation measures by the house and senate, devote as much of its time as may be required by the committees, under the direction of the presiding officers of the committees.

History: En. Sec. 11, Ch. 194, L. 1951; amd. Sec. 35, Ch. 93, L. 1969; amd. Sec. 51, Ch. 326, L. 1974; R.C.M. 1947, 82-111; amd. Sec. 211, Ch. 56, L. 2009.



17-1-104. Definitions.

17-1-104. Definitions. As used in this chapter, the following definitions apply: (1) "Agency" means all offices, departments, boards, commissions, institutions, universities, colleges, and any other administrative units of state government. (2) "Indirect costs" means costs for services that benefit more than one agency or program and that are not readily assignable to the agency or program specifically benefiting.

History: En. Sec. 1, Ch. 121, L. 2005.



17-1-105. Statewide cost allocation plan.

17-1-105. Statewide cost allocation plan. (1) The director of the department shall annually prepare a statewide cost allocation plan distributing service agency indirect costs among the agencies, in accordance with principles and procedures established by applicable regulations and guidelines. (2) An agency required to pay costs under the statewide cost allocation plan shall make payments in four equal installments, due no later than October 1, January 1, March 1, and June 1 of each fiscal year, by depositing the payments into the general fund.

History: En. 79-1021 by Sec. 2, Ch. 223, L. 1975; R.C.M. 1947, 79-1021; amd. Sec. 1, Ch. 579, L. 1983; amd. Sec. 2, Ch. 121, L. 2005; Sec. 17-3-110, MCA 2003; redes. 17-1-105 by Sec. 5, Ch. 121, L. 2005.



17-1-106. Agency recovery of indirect costs -- exemption.

17-1-106. Agency recovery of indirect costs -- exemption. (1) An agency receiving nongeneral funds shall, in accordance with all applicable regulations, guidelines, or grant rules governing those funds, negotiate indirect cost reimbursement amounts and methodologies so that the agency may recover indirect costs. (2) An agency, except for a unit of the university system, that applies for or otherwise receives funds through federal or private grants or contracts that do not allow the agency to fully recover indirect costs shall notify and must receive written approval from its approving authority prior to accepting the funds. (3) The department of transportation may not recover indirect costs from a local government for the community transportation enhancement program. (4) The department of transportation may not recover indirect costs for administration of a U.S. federal transit administration grant, including but not limited to grants provided for in 49 U.S.C. 5310, 49 U.S.C. 5311, 49 U.S.C. 5316, and 49 U.S.C. 5317, from a local government, nonprofit organization, or public transportation provider that provides transit services. (5) An agency, except for a unit of the university system, may not, as part of the grant or contract proposal or negotiation process, waive or otherwise forfeit the agency's ability to recover indirect costs that are otherwise allowable costs under the program, except for intra-agency or interagency grants or contracts. For grants or contracts for which the entity providing the funds limits administrative cost reimbursements or indirect cost recoveries by regulation, policy, or guideline, statewide and agency indirect costs paid originally from the general fund must be claimed first, other indirect costs must be claimed second, agency direct costs of administration must be claimed third, and program direct costs must be claimed last. For grants or contracts for which there is no limit on indirect costs or administrative costs, indirect and administrative costs must be claimed first and direct program costs must be claimed last. (6) Each agency receiving federal funds and not directly charging a grant or program for the recovery of indirect costs shall submit an indirect cost proposal to the appropriate federal agency. The department shall provide technical assistance to an agency on how to build an indirect cost proposal. (7) Except as provided for a unit of the university system under 20-25-427, indirect costs recovered by an agency to pay the agency's indirect costs under 17-1-105 must be deposited as provided in 17-1-105. All other indirect costs must be deposited in the fund from which the indirect costs were originally paid.

History: En. 79-1022 by Sec. 3, Ch. 223, L. 1975; R.C.M. 1947, 79-1022; amd. Sec. 1, Ch. 37, Sp. L. November 1993; amd. Sec. 1, Ch. 14, Sp. L. August 2002; amd. Sec. 3, Ch. 121, L. 2005; Sec. 17-3-111, MCA 2003; redes. 17-1-106 by Sec. 5, Ch. 121, L. 2005; amd. Sec. 1, Ch. 462, L. 2009; amd. Sec. 12, Ch. 489, L. 2009; amd. Sec. 1, Ch. 70, L. 2011.



17-1-107. through reserved.

17-1-107 through 17-1-110 reserved.



17-1-111. General fiscal duties of state treasurer.

17-1-111. General fiscal duties of state treasurer. (1) The state treasurer is the custodian of all money and securities of the state unless otherwise expressly provided by law. (2) It is the duty of the state treasurer to: (a) receive and account for all money belonging to the state, not expressly required by law to be received and kept by some other person; (b) pay warrants out of the funds upon which they are drawn; (c) upon payment of any warrant, record the receipt of the person to whom it is paid; (d) keep an account of all money received and disbursed; (e) at the request of either house of the legislature or of any legislative committee, give information in writing as to the condition of the treasury or on any subject relating to the duties of the office of state treasurer; (f) superintend the fiscal concerns of the state; (g) suggest plans for the improvement and management of the public revenue; (h) keep an account of all warrants drawn upon the treasury and of other appropriation records that the treasurer determines to be essential for the support of the accounting records maintained in the department; (i) keep a register of warrants, showing the fund upon which each warrant is drawn, each warrant's number, who received the warrant, and the date issued; (j) require all persons who have received money belonging to the state but who have not accounted for it to settle their accounts; (k) draw warrants on the state treasury for the payment of money directed by law to be paid out of the treasury, except that a warrant may not be drawn unless authorized by law; (l) authenticate with the official seal of the state all warrants drawn and all copies of papers issued from the office of state treasurer; (m) collect and pay into the state treasury all fees received; (n) discharge other duties as may be imposed upon the state treasurer by law; and (o) provide information through the state's official internet website detailing how donations can be made to the state general fund or to any function of state government.

History: En. Sec. 440, Pol. C. 1895; re-en. Sec. 179, Rev. C. 1907; re-en. Sec. 174, R.C.M. 1921; Cal. Pol. C. Sec. 452; re-en. Sec. 174, R.C.M. 1935; amd. Sec. 8, Ch. 147, L. 1963; amd. Sec. 1, Ch. 152, L. 1971; amd. Sec. 1, Ch. 269, L. 1973; R.C.M. 1947, 79-201(1) thru (7); amd. Sec. 1, Ch. 70, L. 1979; amd. Sec. 7, Ch. 325, L. 1995; amd. Sec. 2, Ch. 48, L. 1997; amd. Sec. 1, Ch. 607, L. 2003.



17-1-112. Access to offices.

17-1-112. Access to offices. The state treasurer has full access to all offices of the state for inspection of books, papers, and accounts that concern the state treasurer's duties.

History: En. Sec. 447, Pol. C. 1895; re-en. Sec. 187, Rev. C. 1907; re-en. Sec. 186, R.C.M. 1921; re-en. Sec. 186, R.C.M. 1935; R.C.M. 1947, 79-805; amd. Sec. 212, Ch. 56, L. 2009.



17-1-113. Securities lending program.

17-1-113. Securities lending program. The state treasurer may, subject to the approval of the state board of investments, establish a securities lending program for all securities held in custody under 17-1-111. All loaned securities must be secured by equivalent securities of the same class in an amount equal to at least 100% of the market value of the loaned securities as determined by the board. All fees and proceeds earned by the securities lending program must be deposited pro rata in the funds that loaned the securities.

History: En. Sec. 1, Ch. 272, L. 1981.



17-1-114. through reserved.

17-1-114 through 17-1-120 reserved.



17-1-121. Repealed.

17-1-121. Repealed. Sec. 35, Ch. 325, L. 1995.

History: En. Sec. 420, Pol. C. 1895; re-en. Sec. 170, Rev. C. 1907; re-en. Sec. 151, R.C.M. 1921; Cal. Pol. C. Sec. 433; re-en. Sec. 151, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1969; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 79-101(1) thru (6), (9), (14), (15), (18), (19).



17-1-122. Discretionary authority of state treasurer.

17-1-122. Discretionary authority of state treasurer. The state treasurer may: (1) inspect the books of any persons charged with the receipt, safekeeping, or disbursement of public money; (2) require all persons who have received money or who have had the disposition or management of any property of the state of which an account is kept in the department to render statements to the treasurer. A statement must be rendered at times and in the form prescribed by the department. (3) promulgate rules regarding the distribution and processing of warrants issued; and (4) establish a system of filing and storage of the original copy of claims paid by state warrant.

History: En. Sec. 420, Pol. C. 1895; re-en. Sec. 170, Rev. C. 1907; re-en. Sec. 151, R.C.M. 1921; Cal. Pol. C. Sec. 433; re-en. Sec. 151, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1969; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 79-101(10), (11), (16), (20); amd. Sec. 8, Ch. 325, L. 1995.



17-1-123. Repealed.

17-1-123. Repealed. Sec. 13, Ch. 48, L. 1997.

History: En. Sec. 426, Pol. C. 1895; re-en. Sec. 176, Rev. C. 1907; re-en. Sec. 156, R.C.M. 1921; re-en. Sec. 156, R.C.M. 1935; R.C.M. 1947, 79-106.



17-1-124. Authority of state auditor concerning securities.

17-1-124. Authority of state auditor concerning securities. The state auditor may require a person who has received securities of which the auditor keeps account to render to the auditor a statement concerning the securities. The statement must be made at the time and in the form prescribed by the auditor.

History: En. Sec. 9, Ch. 325, L. 1995.



17-1-125. through reserved.

17-1-125 through 17-1-130 reserved.



17-1-131. General duties of budget director.

17-1-131. General duties of budget director. (1) The budget director in addition to the duties set forth in Title 17, chapter 7, shall perform other duties that the governor as chief budget officer of the state may direct. (2) The budget director shall, as often as requested by the governor, prepare and furnish reports to the governor concerning appropriations made by the legislature and the receipts and disbursements made by any department, office, or institution of the state. (3) The budget director must be available to all standing committees of the house of representatives and the senate concerned with appropriations, revenue, finance, and claims and shall furnish to the committees any information required while the committees are considering the budget.

History: En. Sec. 6, Ch. 158, L. 1959; amd. Sec. 6, Ch. 282, L. 1974; R.C.M. 1947, 79-1017; amd. Sec. 213, Ch. 56, L. 2009.



17-1-132. Access to information.

17-1-132. Access to information. (1) The budget director has the power to demand and receive from every department, officer, board, commission, or institution, at any time, any and all information requested. (2) The budget director may investigate and examine the costs and revenue of state government activities and may examine and obtain copies of the records, books, and files of any state agency, including confidential records. (3) When confidential records and information are obtained from a state agency, the budget director and staff are subject to the same penalties for unauthorized disclosure of the confidential records and information as are provided for under the laws administered by the state agency. The budget director shall develop policies to prevent the unauthorized disclosure of confidential records and information obtained from state agencies. (4) This section does not authorize publication or public disclosure of information if the law prohibits publication or disclosure or if the department of revenue notifies the budget director that specified records or information may contain confidential information.

History: En. Sec. 7, Ch. 158, L. 1959; amd. Sec. 7, Ch. 282, L. 1974; R.C.M. 1947, 79-1018; amd. Sec. 5, Ch. 70, L. 2007.






Part 2. Anticipation of Revenue

17-1-201. Issuance of notes in anticipation of revenue.

17-1-201. Issuance of notes in anticipation of revenue. (1) The board of examiners, upon recommendation of the department of administration, may issue notes in anticipation of the receipt of taxes or revenues, direct or indirect, as the legal demands on the treasury during any fiscal year render it necessary. (2) The notes issued in any fiscal year shall be for the purposes and within the amounts of appropriations made for the fiscal year and must be designated tax or revenue anticipation notes. Appropriations during any biennium are limited to projected revenue, exclusive of notes issued in anticipation of revenue.

History: En. Sec. 1, Ch. 658, L. 1979.



17-1-202. Repealed.

17-1-202. Repealed. Sec. 1, Ch. 2, Sp. L. June 1986.

History: En. Sec. 2, Ch. 658, L. 1979; amd. Sec. 1, Ch. 577, L. 1981.



17-1-203. Interest rate.

17-1-203. Interest rate. The notes shall bear interest at such rate as, in the judgment of the board of examiners, may be sufficient or necessary to effect the issuance and sale of the notes in the manner determined by the board of examiners upon recommendation of the department of administration.

History: En. Sec. 3, Ch. 658, L. 1979.



17-1-204. Payment -- pledge of taxes and revenue -- costs of issuance.

17-1-204. Payment -- pledge of taxes and revenue -- costs of issuance. (1) The notes and interest on the notes must be paid from taxes and revenues not later than the end of the fiscal year in which issued. (2) The full faith and credit and taxing power of the state are pledged for the payment of all notes issued under this part. In furtherance of this pledge, if there are insufficient funds in the general fund to pay the notes and interest on the notes when due, the department shall transfer available funds from any fund of the state, except pension trust funds, to the general fund to pay the notes and interest. The transfer is considered a loan to the general fund subject to the provisions of 17-2-105. (3) The department may pay all costs of issuance of notes issued under this part, including without limitation interest, rating agency fees, printing costs, legal fees, bank or trust company fees, costs to employ persons or firms to assist in the sale of the notes, line of credit fees and charges, and all other amounts related to the costs of issuing the notes. Payment of costs must be made from amounts available from the proceeds of the notes upon deposit in the general fund.

History: En. Sec. 4, Ch. 658, L. 1979; amd. Sec. 2, Ch. 577, L. 1981; amd. Sec. 1, Ch. 49, L. 1985; amd. Sec. 1, Ch. 47, L. 1995.






Part 5. Dedication of Revenue to State Special Revenue Fund

17-1-501. Legislative intent.

17-1-501. Legislative intent. (1) It is the intent of the legislature, by establishing criteria for the review and evaluation of revenue dedication provisions, to ensure that provisions for revenue dedication: (a) are based on sound principles of revenue dedication as described in 17-1-507; (b) reflect present circumstances and legislative priorities for state spending; (c) are terminated when they are no longer necessary or appropriate; and (d) are subject to the same legislative scrutiny as programs or activities funded from the general fund. (2) It is the intent of the legislature, by establishing criteria for the review and evaluation of statutory appropriation provisions, to ensure that provisions with statutory appropriations: (a) reflect present circumstances and legislative priorities for state spending; (b) are terminated when they are no longer necessary or appropriate; and (c) are subject to the same legislative scrutiny as other appropriations. (3) When revenue is dedicated to a local government, it is the intent of the legislature that the dedicated revenue provision be reviewed in the context of the policy and purpose expressed in 15-1-120.

History: En. Sec. 1, Ch. 593, L. 1993; amd. Sec. 14, Ch. 509, L. 1995; amd. Sec. 1, Ch. 8, L. 1999; amd. Sec. 1, Ch. 41, L. 2003.



17-1-502. Definitions.

17-1-502. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Administrative costs" includes: (a) personal services; (b) operating expenses, such as travel, supplies, and communication costs; and (c) capital expenses, such as equipment, building costs, and real property costs. (2) (a) "Continuing and reliable source of revenue" means a revenue source for which an agency forecasts an annual level of collections based upon historical data and prepares a budget for expenditures commensurate with the level of collections. Collections may not change significantly on an annual basis. (b) The term does not include revenue: (i) that an agency will receive only as a result of an occurrence that is not a routine part of agency operations; (ii) that will vary significantly on an annual basis; or (iii) that is unable to be included in the agency budget because of the erratic nature of receipt. (3) "Dedicated revenue provision" means an administrative or legislative action that allocates the revenue from a tax, fee, assessment, or other source to an account in the state special revenue fund, as described in 17-2-102, or to a local government. (4) "General revenue source" means a source of revenue not governed by established or implied restrictions based on the source or limited use of the revenue. The term includes taxes, interest earnings, investment earnings, fines, and forfeitures. (5) "Local government" means a municipality, a county, a consolidated government, or a special district. (6) "State special revenue fund" means a fund in the state treasury consisting of money from state sources that is earmarked for the purposes of defraying particular costs of an agency, program, or function of state government, as provided in 17-2-102.

History: En. Sec. 2, Ch. 593, L. 1993; amd. Sec. 15, Ch. 509, L. 1995; amd. Sec. 2, Ch. 41, L. 2003.



17-1-503. Transfer of fund balances to general fund.

17-1-503. Transfer of fund balances to general fund. The balance remaining in each special revenue account terminated pursuant to legislative review must be deposited in the general fund.

History: En. Sec. 3, Ch. 593, L. 1993; amd. Sec. 31, Ch. 18, L. 1995; amd. Sec. 16, Ch. 509, L. 1995; amd. Sec. 2, Ch. 8, L. 1999.



17-1-504. Effect of termination.

17-1-504. Effect of termination. (1) If the legislature has appropriated revenue from sources de-earmarked by the legislature, the appropriation is considered to have been made from the general fund. (2) All assets, liabilities, and fund balances of accounts terminated by the legislature accrue to the general fund.

History: En. Sec. 4, Ch. 593, L. 1993; amd. Sec. 1, Ch. 252, L. 1995; amd. Sec. 17, Ch. 509, L. 1995.



17-1-505. Review of dedicated revenue provisions.

17-1-505. Review of dedicated revenue provisions. (1) The legislature recognizes that dedicated revenue provisions are subject to review by: (a) the office of budget and program planning in the development and implementation of the executive budget and analysis of legislation; (b) the legislative fiscal division in analyzing the executive budget; (c) the legislative services division in drafting legislation; (d) the legislative auditor in auditing agencies; (e) the department of administration in performing the functions provided for in 17-2-106; and (f) the department of revenue in reviewing revenue sources and determining distributions to local governments. (2) To avoid unnecessary and unjustified use of dedicated revenue provisions, the entities listed in subsection (1) shall, in the course of current duties, consider the principles in 17-1-507 and the criteria listed in this subsection for each new or existing dedicated revenue provision. If an entity referred to in subsection (1) determines that the use of a dedicated revenue provision is not justified, the use or proposed use must be reported to the legislative fiscal analyst. A dedicated revenue provision should not give a program or activity an unfair advantage for funding. The expenditures from a dedicated revenue provision must be based on requirements for meeting a legislatively established outcome. Statutorily mandated programs or activities funded through dedicated revenue provisions from general revenue sources must be reviewed to the same extent as programs or activities funded from the general fund. The use of a dedicated revenue provision may be justified if it satisfies one or more of the following: (a) The program or activity funded provides direct benefits for those who pay the dedicated tax, fee, or assessment, and the tax, fee, or assessment is commensurate with the costs of the program or activity. (b) The use of the dedicated revenue provision provides special information or other advantages that could not be obtained if the revenue were allocated to the general fund. (c) The dedicated revenue provision provides program funding at a level equivalent to the expenditures established by the legislature. (d) The dedicated revenue provision involves collection and allocation formulas that are appropriate to the present circumstances and current priorities in state government. (e) The dedicated revenue provision does not impair the legislature's ability to scrutinize budgets, control expenditures, and establish priorities for state spending. (f) The dedicated revenue provision results in an appropriate projected ending fund balance. (g) The dedicated revenue provision fulfills a continuing, legislatively recognized need. (h) The dedicated revenue provision does not result in accounting or auditing inefficiency. (3) A local government dedicated revenue provision may be justified if it satisfies any of the following: (a) The program or activity funded provides direct benefits or services for those who pay the dedicated tax, fee, or assessment, and the tax, fee, or assessment is commensurate with the costs of the program or activity. (b) The provision provides necessary information or other advantages that could not be obtained if the revenue were allocated to the state general fund. (c) The provision involves collection and allocation formulas that are appropriate to the present circumstances and current priorities of state and local government. (d) The provision does not impair the ability of the legislature to scrutinize budgets, control expenditures, and establish state spending priorities. (e) The provision fulfills a legislatively recognized continuing need. (f) The provision does not result in accounting or auditing inefficiency or unnecessary complexity and instability of local government funding structures.

History: En. Sec. 5, Ch. 593, L. 1993; amd. Sec. 18, Ch. 509, L. 1995; amd. Sec. 3, Ch. 8, L. 1999; amd. Sec. 43, Ch. 51, L. 1999; amd. Sec. 1, Ch. 554, L. 2001; amd. Sec. 3, Ch. 41, L. 2003; amd. Sec. 5, Ch. 120, L. 2013.



17-1-506. Review of legislation.

17-1-506. Review of legislation. The office of budget and program planning shall, consistent with the review provisions in 17-1-505, review each piece of legislation that proposes to dedicate revenue. The office shall submit its findings concerning the dedication of revenue on the fiscal notes accompanying that legislation.

History: En. Sec. 6, Ch. 593, L. 1993.



17-1-507. Principles of revenue dedication.

17-1-507. Principles of revenue dedication. (1) It is the policy of the legislature that a revenue source not be dedicated for a specific purpose unless one or more of the following conditions are met: (a) The person or entity paying the tax, fee, or assessment is the direct beneficiary of the specific activity that is funded by the tax, fee, or assessment; the entire cost of the activity is paid by the beneficiary; and the tax, fee, or assessment paid is commensurate with the cost of the activity, including reasonable administrative costs. (b) There is an expectation that funds donated by a person or entity will be used for a specified purpose. Grants from private or public entities are considered donations under this subsection. (c) There is a legal basis for the revenue dedication. A legal basis is a constitutional mandate, federal mandate, or statutory requirement in which a source of funds is designated for a specific purpose. (d) There is a recognized need for accountability through a separation of funding from the general fund consistent with generally accepted accounting principles. (2) The total funding for a program is a legislative budget and policy issue for which a dedicated revenue provision may not be justified if: (a) a general fund appropriation is needed to supplement the dedicated revenue support for the program or activity; or (b) dedicating a revenue source or portion of a revenue source diverts funds that could be considered a general revenue source. (3) In the consideration of the general appropriations act for each biennium, the legislature shall determine the appropriateness of dedicating revenue to a program or activity under conditions described in subsection (2). The office of budget and program planning shall describe the occurrence in its presentation of the executive budget, and the legislative fiscal analyst shall highlight the issue in the budget analysis and for the appropriations subcommittee considering the revenue dedication.

History: En. Sec. 19, Ch. 509, L. 1995.



17-1-508. Review of statutory appropriations.

17-1-508. Review of statutory appropriations. (1) Each biennium, the office of budget and program planning shall, in development of the executive budget, review and identify instances in which statutory appropriations in current law do not appear consistent with the guidelines set forth in subsection (2). (2) The review of statutory appropriations must determine whether a statutory appropriation meets the requirements of 17-7-502. Except as provided in 77-1-108, a statutory appropriation from a continuing and reliable source of revenue may not be used to fund administrative costs. In reviewing and establishing statutory appropriations, the legislature shall consider the following guidelines. A proposed or existing statutory appropriation may not be considered appropriate if: (a) the money is from a continuing, reliable, and estimable source; (b) the use of the appropriation or the expenditure occurrence is predictable and reliable; (c) the authority exists elsewhere; (d) an alternative appropriation method is available, practical, or effective; (e) it appropriates state general fund money for purposes other than paying for emergency services; (f) the money is used for general purposes; (g) the legislature wishes to review expenditure and appropriation levels each biennium; and (h) an expenditure cap and sunset date are excluded. (3) The office of budget and program planning shall prepare a fiscal note for each piece of legislation that proposes to create or amend a statutory appropriation. It shall, consistent with the guidelines in this section, review each of these pieces of legislation. Its findings concerning the statutory appropriation must be contained in the fiscal note accompanying that legislation.

History: En. Sec. 20, Ch. 509, L. 1995; amd. Sec. 19, Ch. 422, L. 1997; amd. Sec. 4, Ch. 8, L. 1999; amd. Sec. 44, Ch. 51, L. 1999; amd. Sec. 2, Ch. 554, L. 2001; amd. Sec. 1, Ch. 247, L. 2007; amd. Sec. 2, Ch. 17, L. 2013.



17-1-509. reserved.

17-1-509 reserved.



17-1-510. Repealed.

17-1-510. Repealed. Sec. 4, Ch. 121, L. 2005.

History: En. Sec. 3, Ch. 37, Sp. L. November 1993.



17-1-511. General fund transfer.

17-1-511. General fund transfer. Each fiscal year beginning after June 30, 2011, the state treasurer shall transfer the amount reported under section 2(1), Chapter 361, Laws of 2007, from the general fund to the state special revenue account created in 20-26-1501.

History: En. Sec. 2, Ch. 361, L. 2007; amd. Sec. 13, Ch. 19, L. 2011.






Part 6. Dedication of Revenue to Local Governments (Repealed)

17-1-601. Repealed.

17-1-601. Repealed. Sec. 6, Ch. 41, L. 2003.

History: En. Sec. 1, Ch. 400, L. 2001.



17-1-602. Repealed.

17-1-602. Repealed. Sec. 6, Ch. 41, L. 2003.

History: En. Sec. 2, Ch. 400, L. 2001.



17-1-603. Repealed.

17-1-603. Repealed. Sec. 6, Ch. 41, L. 2003.

History: En. Sec. 3, Ch. 400, L. 2001.









CHAPTER 2. ACCOUNTING

Part 1. Treasury Funds and Accounts

17-2-101. Title and purpose.

17-2-101. Title and purpose. (1) Sections 17-2-101 through 17-2-107 may be cited as the "Treasury Fund Structure Act". (2) The purpose of these sections is to: (a) comply with Article VIII, section 12, of the Montana constitution; (b) simplify the accounting system and treasury fund structure of the state; (c) make possible the full utilization of modern accounting methods; (d) provide the legislature with a greater measure of control over public money; and (e) enable the financial records of the state to accurately reflect the state's revenue, expenditures, expenses, and financial position in accordance with generally accepted accounting principles.

History: En. Sec. 1, Ch. 147, L. 1963; R.C.M. 1947, 79-409; amd. Sec. 1, Ch. 540, L. 1979; amd. Sec. 1, Ch. 28, L. 1981; amd. Sec. 6, Ch. 532, L. 1997.



17-2-102. Fund structure.

17-2-102. Fund structure. For the purpose of ensuring strict accountability for all revenue received and spent, there are in the state treasury only the following fund categories and types: (1) the governmental fund category, which includes: (a) the general fund, which accounts for all financial resources except those required to be accounted for in another fund; (b) the special revenue fund type, which accounts for the proceeds of specific revenue sources (other than private purpose trusts or major capital projects) that are legally restricted to expenditure for specified purposes. The financial activities of the special revenue fund type are subdivided, for operational purposes, into the following funds to serve the purpose indicated: (i) The state special revenue fund consists of money and other proceeds from state and other nonfederal sources deposited in the state treasury that is earmarked for the purposes of defraying particular costs of an agency, program, or function of state government and money and other proceeds from other nonstate or nonfederal sources that is restricted by law or by the terms of an agreement, such as a contract, trust agreement, or donation. (ii) The federal special revenue fund consists of money deposited in the treasury from federal sources, including trust income, that is used for the operation of state government. (c) the capital projects fund type, which accounts for financial resources to be used for the acquisition or construction of major capital facilities, other than those financed by proprietary funds or trust funds; (d) the debt service fund type, which accounts for the accumulation of resources for and the payment of general long-term debt principal and interest; and (e) the permanent fund type, which accounts for financial resources that are legally restricted to the extent that only earnings, but not principal, may be used; (2) the proprietary fund category, which includes: (a) the enterprise fund type, which accounts for operations: (i) that are financed and operated in a manner similar to private business enterprises whenever the intent of the legislature is that costs (i.e., expenses, including depreciation) of providing goods or services to the general public on a continuing basis are to be financed or recovered primarily through user charges; or (ii) whenever the legislature has decided that periodic determination of revenue earned, expenses incurred, or net income is appropriate for capital maintenance, public policy, management control, accountability, or other purposes; and (b) the internal service fund type, which accounts for the financing of goods or services provided by one department or agency to other departments or agencies of state government or to other governmental entities on a cost-reimbursed basis; (3) the fiduciary fund category, which includes trust and agency fund types used to account for assets held by state government in a trustee capacity or as an agent for individuals, private organizations, other governmental entities, or other funds. These include the: (a) private purpose trust fund type; (b) investment trust fund type; (c) pension and other employee benefit trust fund type; and (d) agency fund type. (4) the higher education funds, which include: (a) the current fund, which accounts for money deposited in the state treasury that is used to pay current operating costs relating to instruction, research, public service, and allied support operations and programs conducted within the Montana university system. The financial activities of the current fund are subdivided, for operational purposes, into the four following subfunds to serve the purpose indicated: (i) The unrestricted subfund segregates that portion of the current fund's financial resources that can be expended for general operations and is free of externally imposed restrictions, except those imposed by the legislature. (ii) The restricted subfund segregates that portion of the current fund's financial resources that can be expended for general operations but only for purposes imposed by sources external to the board of regents and the legislature. (iii) The designated subfund segregates that portion of the current fund's financial resources that is associated with general operations but is separately classified in order to accumulate costs that are to be recharged as allocated to other funds or subfunds, identifies financial activities related to special organized activities of educational departments in which the activity is fully supported by supplemental assessments, and identifies special supply and facility fees that are approved for collections beyond normal course fees and their disposition. (iv) The auxiliary subfund segregates that portion of the current fund's financial resources that is devoted to providing essential on-campus services primarily to students, faculty, or staff in which a fee that is directly related to but does not necessarily equal the cost of the service provided is charged to the consumer. (b) the student loan fund, which accounts for money deposited in the state treasury that may be loaned to students, faculty, or staff for purposes related to education, organized research, or public services by the Montana university system; (c) the endowment fund, which accounts for money deposited in the state treasury by the Montana university system in which the principal portion of the amount received is nonexpendable but is available for investment. Expendable earnings on endowment funds are to be transferred to appropriate operating funds pursuant to prevailing administrative requirements. (d) the annuity and life income fund, which accounts for money deposited in the state treasury by the Montana university system under an agreement by which the money is made available on the condition that the receiving unit of the Montana university system binds itself to pay stipulated amounts periodically to the donor or others designated by the donor over a specified period of time; (e) the plant fund, which accounts for those financial resources allocated to or received by the Montana university system for capital outlay purposes or to retire long-term debts associated with construction or acquisition of fixed assets and the net accumulative results of these activities; and (f) the agency fund, which accounts for money deposited in the state treasury for which the Montana university system acts in the capacity of a custodian or fiscal agent for individual students, faculty, staff, and qualified organizations.

History: En. Sec. 2, Ch. 147, L. 1963; amd. Sec. 1, Ch. 321, L. 1973; amd. Sec. 1, Ch. 438, L. 1977; R.C.M. 1947, 79-410; amd. Sec. 2, Ch. 540, L. 1979; amd. Sec. 2, Ch. 28, L. 1981; amd. Sec. 9, Ch. 281, L. 1983; amd. Sec. 1, Ch. 136, L. 1985; amd. Sec. 34, Ch. 658, L. 1987; amd. Sec. 1, Ch. 700, L. 1989; amd. Sec. 2, Ch. 433, L. 1993; amd. Sec. 4, Ch. 308, L. 1995; amd. Sec. 7, Ch. 532, L. 1997; amd. Sec. 1, Ch. 291, L. 1999; amd. Sec. 6, Ch. 34, L. 2001; amd. Sec. 2, Ch. 305, L. 2001.



17-2-103. Previous definitions of funds -- identification or segregation of money and funds.

17-2-103. Previous definitions of funds -- identification or segregation of money and funds. (1) It is the intent of the legislature that the definitions in 17-2-102 supersede all previous definitions of public funds that are inconsistent with the definitions found in this part. (2) Any laws enacted or any contracts entered into in pursuance of law that require the segregation of money in the state treasury by means of a separate treasury fund must be interpreted as permitting the segregation of the money by means of a subfund or account within one of the funds created by 17-2-102. (3) Each federal grant or other federal money within any subfund or account of one of the funds created by 17-2-102(1) through (3) must be identifiable as a separate accounting entity, reporting center, responsibility center, or revenue identification code, and an account must be made of each grant or other money by income and expenditure for each federal grant year or fiscal year as may be applicable. (4) Unless otherwise specifically provided in the statutes pertaining to the tax, the portion of taxes collected by the state that, pursuant to a statute, are to be allocated or distributed to units of local government, school districts, authorities, or other local governmental entities must be accounted for in a state special revenue fund, established in 17-2-102, as prescribed by the department in accordance with generally accepted accounting principles.

History: Ap.p. Sec. 3, Ch. 147, L. 1963; amd. Sec. 2, Ch. 438, L. 1977; Sec. 79-411, R.C.M. 1947; Ap.p. Sec. 2, Ch. 438, L. 1977; R.C.M. 1947, 79-411; amd. Sec. 3, Ch. 28, L. 1981; amd. Sec. 1, Ch. 515, L. 1985; amd. Sec. 2, Ch. 556, L. 1995; amd. Sec. 8, Ch. 532, L. 1997; amd. Sec. 7, Ch. 34, L. 2001.



17-2-104. Additional accounts authorized.

17-2-104. Additional accounts authorized. The enumeration of treasury funds in 17-2-102 does not prohibit the state treasurer from establishing and maintaining: (1) clearance or suspense accounts for the purpose of paying refunds, for the purpose of grouping payments from different funds or accounts prior to disbursement, or for the purpose of conveniently processing receipts before crediting the proper fund; (2) investment funds authorized under the "Unified Investment Plan".

History: En. Sec. 4, Ch. 147, L. 1963; R.C.M. 1947, 79-412.



17-2-105. Maintenance of fund and account records and interfund loans.

17-2-105. Maintenance of fund and account records and interfund loans. (1) The state treasurer shall record receipts and disbursements for treasury funds and shall maintain fund records in a manner that reflects the total cash and invested balance of each fund. The state treasurer shall also maintain records of individual funds within the debt service, agency, capital projects, and trust fund types in a manner that reflects the total cash and invested balance of each fund. When necessary to meet federal or other requirements that money be segregated in the treasury, the state treasurer may establish accounts, funds, or subfunds within any fund type listed in 17-2-102. (2) (a) For the purpose of supplying deficiencies in the general fund, the state treasurer may temporarily borrow from other treasury funds, excluding pension trust funds, providing that the loan is recorded in the state accounting records. Except as provided in subsection (2)(b), the loan does not bear interest. A fund may not be so impaired that all proper demands on the fund cannot be met. (b) If a loan to the general fund is made from a fund that retains its own interest, the department shall repay the loan with interest at a rate established by the state treasurer based on the estimated interest rate the funds would have earned if the funds had not been borrowed.

History: (1)En. Sec. 6, Ch. 147, L. 1963; amd. Sec. 1, Ch. 268, L. 1971; amd. Sec. 98, Ch. 326, L. 1974; Sec. 79-414, R.C.M. 1947; (2)En. Sec. 7, Ch. 147, L. 1963; amd. Sec. 2, Ch. 268, L. 1971; amd. Sec. 2, Ch. 321, L. 1973; amd. Sec. 98, Ch. 326, L. 1974; Sec. 79-415, R.C.M. 1947; R.C.M. 1947, 79-414(1), 79-415(4); amd. Sec. 10, Ch. 281, L. 1983; amd. Sec. 2, Ch. 47, L. 1995; amd. Sec. 1, Ch. 11, L. 1999.



17-2-106. Creation and abolition of new accounts.

17-2-106. Creation and abolition of new accounts. (1) Moneys deposited in each fund except the general fund shall be segregated by the department of administration by specific accounts based on source, function, or department. When moneys deposited in the state treasury cannot logically be credited to an existing account or when it is impractical or undesirable for an agency of state government to segregate moneys in its own accounts, the department of administration, in its discretion, may create new accounts consistent with the definitions in 17-2-102. However, the department of administration shall create as few new accounts as practicable. (2) The department of administration shall periodically examine all accounts and shall abolish or consolidate inactive or unnecessary accounts. (3) When moneys have been appropriated from several sources for the operation of a state agency, the department of administration may establish an account to receive, hold, and disburse moneys appropriated for the operation of the agency and regulate the transfer of moneys to the account in accordance with the laws governing the expenditure of state moneys.

History: (1), (2)En. Sec. 5, Ch. 147, L. 1963; amd. Sec. 27, Ch. 326, L. 1974; Sec. 79-413, R.C.M. 1947; (3)En. Sec. 6, Ch. 147, L. 1963; amd. Sec. 1, Ch. 268, L. 1971; amd. Sec. 98, Ch. 326, L. 1974; Sec. 79-414, R.C.M. 1947; R.C.M. 1947, 79-413, 79-414(4).



17-2-107. Accurate accounting records and interentity loans.

17-2-107. Accurate accounting records and interentity loans. (1) The department shall record receipts and disbursements for treasury funds and for accounting entities within treasury funds and shall maintain records in a manner that reflects the total cash and invested balance of each fund and each accounting entity. The department shall adopt the necessary procedures to ensure that interdepartmental or intradepartmental transfers of money or loans do not result in inflation of figures reflecting total governmental costs and revenue. (2) (a) Except as provided in 77-1-108 and subject to 17-2-105, when the expenditure of an appropriation from a fund designated in 17-2-102(1) through (3) is necessary and the cash balance in the accounting entity from which the appropriation was made is insufficient, the department may authorize a temporary loan, bearing no interest, of unrestricted money from other accounting entities if there is reasonable evidence that the income will be sufficient to repay the loan within 1 calendar year and if the loan is recorded in the state accounting records. An accounting entity receiving a loan or an accounting entity from which a loan is made may not be so impaired that all proper demands on the accounting entity cannot be met even if the loan is extended. (b) (i) When an expenditure from a fund or subfund designated in 17-2-102(4) is necessary and the cash balance in the fund or subfund from which the expenditure is to be made is insufficient, the commissioner of higher education may authorize a temporary loan, bearing interest as provided in subsection (4) of this section, of money from the agency's other funds or subfunds if there is reasonable evidence that the income will be sufficient to repay the loan within 1 calendar year and if the loan is recorded in the state accounting records. A fund or subfund receiving a loan or from which a loan is made may not be so impaired that all proper demands on the fund or subfund cannot be met even if the loan is extended. (ii) One accounting entity within each fund or subfund designated in 17-2-102(4) must be established for the sole purpose of recording loans between the funds or subfunds. This accounting entity is the only accounting entity within each fund or subfund that may receive a loan or from which a loan may be made. (c) A loan made under subsection (2)(a) or (2)(b) must be repaid within 1 calendar year of the date on which the loan is approved unless it is extended under subsection (3) or by specific legislative authorization. (3) Under unusual circumstances, the director of the department or the board of regents may grant one extension for up to 1 year for a loan made under subsection (2)(a) or (2)(b). The director or board shall prepare a written justification and proposed repayment plan for each loan extension authorized and shall furnish a copy of the written justification and proposed repayment plan to the house appropriations and senate finance and claims committees at the next legislative session. (4) Any loan from the current unrestricted subfund to funds designated in 17-2-102(4)(a)(iv) and (4)(b) through (4)(f) must bear interest at a rate equivalent to the previous fiscal year's average rate of return on the board of investments' short-term investment pool. (5) If for 2 consecutive fiscal yearends a loan or an extension of a loan has been authorized to the same accounting entity as provided in subsection (2) or (3), the department or the commissioner of higher education shall submit to the legislative fiscal analyst by September 1 of the following fiscal year a written report containing an explanation as to why the second loan or extension was made, an analysis of the solvency of the accounting entity or accounting entities within the university fund or subfund, and a plan for repaying the loans. The report must be provided in an electronic format. (6) If for 2 consecutive fiscal yearends an accounting entity in a fund or subfund designated in 17-2-102(4) has a negative cash balance, the commissioner of higher education shall submit to the legislative fiscal analyst by September 1 of the following fiscal year a written report containing an explanation as to why the accounting entity has a negative cash balance, an analysis of the solvency of the accounting entity, and a plan to address any problems concerning the accounting entity's negative cash balance or solvency. The report must be provided in an electronic format. (7) (a) An accounting entity in a fund designated in 17-2-102(1) through (3) may not have a negative cash balance at fiscal yearend. The department may, however, allow a fund type within each agency to carry a negative balance at any point during the fiscal year if the negative cash balance does not exist for more than 7 working days. (b) (i) Except as provided in subsection (7)(b)(ii) of this section, a unit of the university system shall maintain a positive cash balance in the funds and subfunds designated in 17-2-102(4). (ii) If a fund or subfund inadvertently has a negative cash balance, the department may allow the fund or subfund to carry the negative cash balance for no more than 7 working days. If the negative cash balance exists for more than 7 working days, a transaction may not be processed through the statewide accounting system for that fund or subfund. (8) Notwithstanding the provisions of subsections (2) through (4), the department may authorize loans to accounting entities in the federal and state special revenue funds with long-term repayment whenever necessary because of the timing of the receipt of agreed-upon reimbursements from federal, private, or other governmental entity sources for disbursements made. If possible, the loans must be made from funds other than the general fund. The department may approve the loans if the requesting agency can demonstrate that the total loan balance does not exceed total receivables from federal, private, or other governmental entity sources and receivables have been billed on a timely basis. The loan must be repaid under terms and conditions that may be determined by the department or by specific legislative authorization. (9) A loan may not be authorized under this section to any fund or accounting entity that is owed federal or other third-party funds unless the requesting agency certifies to the agency approving the loan that it has and will continue to bill the federal government or other third party for the requesting agency's share of costs incurred in the fund or accounting entity on the earliest date allowable under federal or other third-party regulations applicable to the program. The requesting agency shall recertify its timely billing status to the agency that approved the loan at least monthly during the term of the loan. If at any time the requesting agency fails to recertify the timely billing, the agency that approved the loan shall cancel the loan and return the money to its original source.

History: En. Sec. 6, Ch. 147, L. 1963; amd. Sec. 1, Ch. 268, L. 1971; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 79-414(2), (3); amd. Sec. 1, Ch. 626, L. 1979; amd. Sec. 4, Ch. 28, L. 1981; amd. Sec. 1, Ch. 517, L. 1983; amd. Sec. 2, Ch. 136, L. 1985; amd. Sec. 1, Ch. 354, L. 1985; amd. Sec. 1, Ch. 1, Sp. L. June 1986; amd. Sec. 1, Ch. 170, L. 1987; amd. Sec. 2, Ch. 341, L. 1987; amd. Sec. 34, Ch. 658, L. 1987; amd. Sec. 1, Ch. 151, L. 1989; amd. Sec. 1, Ch. 622, L. 1989; amd. Sec. 1, Ch. 628, L. 1991; amd. Sec. 5, Ch. 308, L. 1995; amd. Sec. 93, Ch. 42, L. 1997; amd. Sec. 1, Ch. 547, L. 1997; amd. Sec. 2, Ch. 11, L. 1999; amd. Sec. 2, Ch. 291, L. 1999; amd. Sec. 8, Ch. 34, L. 2001; amd. Sec. 1, Ch. 8, Sp. L. August 2002; amd. Sec. 1, Ch. 465, L. 2009; amd. Sec. 6, Ch. 120, L. 2013.



17-2-108. Expenditure of nongeneral fund money first.

17-2-108. Expenditure of nongeneral fund money first. (1) Except for the exemptions applicable to the Montana historical society in 22-3-114(5), the Montana state library in 22-1-226(5), the Montana school for the deaf and blind in 20-8-107(5), and the department of public health and human services in 53-1-612, an office or entity of the executive, legislative, or judicial branch of state government shall apply expenditures against appropriated nongeneral fund money whenever possible before using general fund appropriations. (2) Except as provided in 53-1-612, the approving authority, as defined in 17-7-102, shall authorize the decrease of the general fund appropriation of an agency by the amount of money received from federal sources in excess of the appropriation in an appropriation act unless the decrease is contrary to federal law, federal rule, or a contract or unless the approving authority certifies that the services to be funded by the additional money are significantly different than those for which the agency received the general fund appropriation. If directed by an appropriation act, the approving authority shall decrease the general fund appropriation of an agency by the amount of money received from nonfederal sources in excess of the appropriation unless the decrease is contrary to state law, state rule, or a contract or unless the approving authority certifies that the services to be funded by the additional money are significantly different than those for which the agency received the general fund appropriation. If the general fund appropriation of an agency is decreased pursuant to this section, the appropriation for the fund in which the money is received is increased in the amount of the general fund decrease. (3) If directed by an appropriation act, the approving authority may decrease a state special revenue, proprietary, or other fund appropriation of an agency by the amount of money received from federal sources in excess of the appropriation unless the decrease is contrary to state or federal law or federal rule. The appropriation for the fund in which the money is received is decreased by the amount of the federal special revenue increase allowed by law, rule, or contract and approved for the purpose.

History: En. Sec. 4, Ch. 194, L. 1951; amd. Sec. 1, Ch. 101, L. 1953; amd. Sec. 8, Ch. 158, L. 1959; amd. Sec. 3, Ch. 267, L. 1971; amd. Sec. 45, Ch. 326, L. 1974; R.C.M. 1947, 82-109(2); amd. Sec. 1, Ch. 352, L. 1989; amd. Sec. 3, Ch. 787, L. 1991; amd. Sec. 4, Ch. 4, L. 1993; amd. Sec. 3, Ch. 339, L. 1995; amd. Sec. 1, Ch. 332, L. 2003; amd. Sec. 4, Ch. 576, L. 2003; amd. Sec. 1, Ch. 151, L. 2005.



17-2-109. Department access to records.

17-2-109. Department access to records. (1) All officers, employees, and other persons connected with the fiscal affairs of any state office, agency, or institution must afford all reasonable facilities for the examination of accounts and investigations provided for and must make reports, returns, and exhibits relating to such fiscal matters to the department in a form that the department shall prescribe. (2) If an officer or employee of the state or any agency refuses or neglects to comply with subsection (1) of this section, the salary of that officer or employee shall, on request of the department to the proper official, be withheld until that officer or employee complies with subsection (1) and the department certifies approval to the disbursing officer.

History: En. Sec. 6, Ch. 194, L. 1951; amd. Sec. 9, Ch. 158, L. 1959; amd. Sec. 18, Ch. 249, L. 1967; amd. Sec. 4, Ch. 268, L. 1971; amd. Sec. 50, Ch. 326, L. 1974; R.C.M. 1947, 82-110(part).



17-2-110. Fiscal year and financial reports.

17-2-110. Fiscal year and financial reports. (1) The fiscal year for state purposes commences on July 1 of each year and ends on June 30 of each year. (2) At the end of each fiscal year, the fiscal records of each state office, department, bureau, commission, institution, university unit, and agency (collectively referred to as "state agency") must be closed. Each state agency shall prepare the financial records and reconciliations for the fiscal year as the department of administration may prescribe. The financial reports of the uniform accounting and reporting system prescribed in 17-1-102(2) are to be completed and distributed not more than 31 days following the end of each fiscal year. The department of administration may extend this time limit if a state agency can show necessity for the extension. (3) The reports are to be distributed to the department of administration and the legislative auditor and any other state agency that the department of administration may prescribe. It is the intent of this provision that these reports accurately and comprehensively present the financial activities of the reporting state agency in accordance with generally accepted accounting principles so that the reports can be effectively used by the executive and legislative branches of state government. (4) Upon consolidation of the reports, the annual financial report by the department of administration must be available for other individuals and organizations interested in the financial affairs of the state of Montana.

History: En. Sec. 3821, Pol. C. 1895; re-en. Sec. 2594, Rev. C. 1907; amd. Sec. 1, Ch. 73, L. 1921; re-en. Sec. 518, R.C.M. 1921; re-en. Sec. 518, R.C.M., 1935; amd. Sec. 1, Ch. 121, L. 1953; amd. Sec. 1, Ch. 84, L. 1955; amd. Sec. 2, Ch. 127, L. 1961; amd. Sec. 1, Ch. 175, L. 1969; R.C.M. 1947, 59-701(part); amd. Sec. 2, Ch. 267, L. 1985; amd. Sec. 6, Ch. 308, L. 1995; amd. Sec. 3, Ch. 48, L. 1997.



17-2-111. Repealed.

17-2-111. Repealed. Sec. 21, Ch. 120, L. 2013.

History: En. Sec. 1, Ch. 390, L. 1987; amd. Sec. 2, Ch. 700, L. 1989; amd. Sec. 21, Ch. 509, L. 1995; amd. Sec. 5, Ch. 8, L. 1999.



17-2-112. through reserved.

17-2-112 through 17-2-120 reserved.



17-2-121. Repealed.

17-2-121. Repealed. Sec. 52, Ch. 380, L. 2003.

History: En. Sec. 2, Ch. 391, L. 1985; amd. Sec. 2, Ch. 351, L. 1989; amd. Sec. 9, Ch. 532, L. 1997; amd. Sec. 7, Ch. 227, L. 2001.



17-2-122. Repealed.

17-2-122. Repealed. Sec. 9, Ch. 351, L. 1989.

History: En. Sec. 3, Ch. 391, L. 1985.



17-2-123. Repealed.

17-2-123. Repealed. Sec. 9, Ch. 351, L. 1989.

History: En. Sec. 4, Ch. 391, L. 1985.



17-2-124. Disposition of money from certain designated license and other taxes.

17-2-124. Disposition of money from certain designated license and other taxes. (1) The state treasurer shall deposit to the credit of the appropriate fund in accordance with the provisions of subsection (3) all money received from the collection of taxes and fees. (2) The department of revenue shall deposit to the credit of the state general fund all money received from the collection of license taxes and all net revenue and receipts from all sources, other than certain fees, under Title 16, chapters 1 through 4 and 6. (3) The distribution of tax and fee revenue must be made according to the provisions of the law governing allocation of the tax or fee that were in effect for the period in which the tax or fee revenue was recorded for accounting purposes. Tax revenue must be recorded as prescribed by the department of administration, pursuant to 17-1-102(2) and (4), in accordance with generally accepted accounting principles. (4) All refunds of taxes or fees must be attributed to the funds in which the taxes or fees are currently being recorded. All refunds of interest and penalties must be attributed to the funds in which the interest and penalties are currently being recorded.

History: En. Sec. 1, Ch. 475, L. 2007; amd. Sec. 13, Ch. 489, L. 2009.



17-2-125. through reserved.

17-2-125 through 17-2-130 reserved.



17-2-131. Genetic engineering technology research and development account created.

17-2-131. Genetic engineering technology research and development account created. There is created in the current restricted subfund a restricted account for funds appropriated to Montana state university-Bozeman for applied genetic engineering technology research and development. Money contributed by the Montana agriculture industry must be deposited in the account and is restricted to genetic engineering technology research and development only.

History: En. Sec. 1, Ch. 686, L. 1989; amd. sec. 36, Ch. 308, L. 1995; amd. Sec. 23, Ch. 130, L. 2005.






Part 2. Special Accounts

17-2-201. Contingent revolving accounts -- when established.

17-2-201. Contingent revolving accounts -- when established. (1) The department of administration may authorize the establishment and maintenance at the state agencies or in the departments, boards, or commissions of contingent revolving accounts, transferring in trust to the business offices of the institutions sums of money as may appear necessary to be used by the institutions for the payment of demands requiring immediate cash payment. Demands include the payment of minor invoices, invoices for which the discount period is too short to take advantage of the discount if payment is made by warrant, freight and express charges, travel advances, postage, publications requiring remittance to accompany the order, and the establishment of cash change funds, all under specific regulations to be established by the department of administration. (2) Each state agency granted a contingent revolving account shall report to the department of administration upon request all transactions involving the contingent revolving accounts, with proper vouchers for every payment. The department of administration may cancel the authorizations and recall the funds as it determines appropriate.

History: En. Sec. 4, Ch. 112, L. 1921; re-en. Sec. 195, R.C.M. 1921; re-en. Sec. 195, R.C.M. 1935; amd. Sec. 9, Ch. 80, L. 1961; amd. Sec. 1, Ch. 148, L. 1969; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 79-602; amd. Sec. 4, Ch. 48, L. 1997.



17-2-202. Retention of agency money.

17-2-202. Retention of agency money. The department of administration may, in its discretion, permit any state agency to retain in its possession, under conditions the department of administration may prescribe, moneys that would otherwise be deposited in the agency fund as defined in 17-2-102. The department of administration may cancel this permission and require the deposit of the moneys with the state treasurer. However, the state treasurer, with the consent of the board of investments, shall designate depositories for the moneys and securities and require indemnifying bonds or pledged securities sufficient to adequately and properly secure the amounts deposited in the depositories.

History: En. Sec. 5, Ch. 112, L. 1921; re-en. Sec. 196, R.C.M. 1921; amd. Sec. 2, Ch. 157, L. 1931; re-en. Sec. 196, R.C.M. 1935; amd. Sec. 12, Ch. 147, L. 1963; amd. Sec. 3, Ch. 268, L. 1971; amd. Sec. 28, Ch. 326, L. 1974; amd. Sec. 7, Ch. 61, L. 1977; R.C.M. 1947, 79-603.



17-2-203. Repealed.

17-2-203. Repealed. Sec. 7, Ch. 540, L. 1979.

History: En. Sec. 6, Ch. 112, L. 1921; re-en. Sec. 197, R.C.M. 1921; re-en. Sec. 197, R.C.M. 1935; R.C.M. 1947, 79-604.






Part 3. State and Local Charges for Services -- Limit on Fund Balance

17-2-301. Definitions.

17-2-301. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Approving authority" means: (a) in the case of a state agency, the approving authority as defined in 17-7-102; (b) in the case of a local government entity, the local government entity's governing body. (2) "Capital project" means the planned and necessary replacement or upgrade of building facilities, infrastructure, or equipment that is budgeted for by a state agency or a local government entity. (3) (a) "Charge for services" or "charge" means a fee, charge, levy, or other assessment that is established by state agency rule or local government entity ordinance and that is: (i) charged by the state agency or local government entity to a user of a service provided by the state agency or local government entity; (ii) charged by the state agency or local government entity in exchange for a license, permit, or other type of grant of authority by the state agency or local government entity; or (iii) collected exclusively to provide promotional or marketing services to the person on whom the charge is levied and that is not assessed or collected pursuant to Title 15. (b) For the purposes of 17-2-302(1) or (3)(a) or 17-2-304, the term includes a fee, charge, levy, or other assessment established as provided in subsection (3)(a) and a fee, charge, levy, or other assessment established by statute. (4) "Governing body" means the: (a) board of county commissioners in the case of a county; (b) municipal commission in the case of a municipality; (c) commission in the case of a consolidated government; or (d) town meeting legislative body in the case of a town. (5) "Legislative audit division" means the legislative audit division established by 5-13-301. (6) "Local charge for services fund" or "local fund" means an accounting fund maintained by a local government entity for which the exclusive source of revenue is one or more charges for services or interest or other income on the fund. (7) "Local government entity" means a county, city, consolidated government, or town. (8) "Operating plan" means the financial plan used by a state agency or local government entity showing in detail the purposes for which the state agency's or local government entity's operating revenue will be spent in the current fiscal year of the state agency or local government entity and the fund from which the expenditures will be made. (9) "State agency" means an agency as defined in 17-7-102. (10) "State charge for services fund" or "state fund" means an account within the special revenue fund established by 17-2-102 for which the exclusive source of revenue is one or more charges for services or interest or other income on the fund.

History: En. Sec. 1, Ch. 270, L. 1997.



17-2-302. Limitation on balance in state or local charge for services fund -- exceptions -- audits.

17-2-302. Limitation on balance in state or local charge for services fund -- exceptions -- audits. (1) Except as provided in this section, a state agency that deposits money into a state charge for services fund or a local government entity that deposits money into a local charge for services fund may not maintain a cash balance in the fund greater than twice the annual appropriation for that year or greater than the biennial appropriation from the account for the biennium, which includes that year from the state fund or local fund as shown in the state agency's or local government entity's initial operating plan. (2) A state agency may maintain more money in a state fund or a local government entity may maintain more money in a local fund than is allowed by subsection (1) if the approving authority for the state agency certifies to the legislative finance committee, established by 5-12-201, or the manager of the service or function of the local government entity using money in a local fund certifies to the governing body of that entity: (a) the date on which the state fund or local fund balance exceeded the limitation provided in subsection (1); (b) the amount of money by which the state fund or local fund balance exceeded the limitation provided in subsection (1); (c) the amount of money usually needed in the state fund or local fund for the operation of the service or function of the state agency or local government entity for 1 year, along with supporting facts; (d) whether the amount of money within the state fund or local fund that is in excess of the limitation provided in subsection (1) is necessary for the operation of the service or function of the state agency or local government entity because of: (i) an emergency; (ii) a special or unusual circumstance; or (iii) a fluctuation in the service, function, or charges for services of the agency or entity; and (e) the facts and circumstances demonstrating the emergency, unusual circumstance, or fluctuation claimed in subsection (2)(d). (3) The legislative audit division shall include in financial audits performed by or at the direction of the legislative audit division and an independent auditor shall include in an audit performed by the independent auditor pursuant to Title 2, chapter 7, part 5, a determination of whether money is or has been retained in a state charge for services fund or in a local charge for services fund contrary to the requirements of: (a) this section; or (b) 17-2-303. (4) Except as otherwise provided in 17-2-301(3)(b), this section does not apply to: (a) a charge for services made by one state agency to another state agency or by one local government entity to another local government entity; (b) a state charge for services fund or a local charge for services fund used only for replacement of buildings or to pay the costs of other future capital projects; (c) a fee, charge, tax, levy, or other assessment the amount of which is established by statute; (d) fees, charges, and payments established pursuant to the revolving fund programs created by and administered pursuant to Title 75, chapter 5, part 11, and Title 75, chapter 6, part 2; or (e) charges for services deposited in accordance with law into: (i) a debt service or bond reserve fund; (ii) the state general fund; (iii) a county general fund; or (iv) a city, town, or consolidated government general fund.

History: En. Sec. 2, Ch. 270, L. 1997.



17-2-303. Reduction of charge required.

17-2-303. Reduction of charge required. A state agency that maintains a cash balance in a state charge for services fund or a local government entity that maintains a cash balance in a local charge for services fund contrary to the limitation provided in 17-2-302(1) for more than 60 days shall, within 120 days after the end of the 60-day period, reduce the charge for services or, in the case of a state fund or local fund into which two or more charges for service are deposited, reduce one or more charges for services specified by the state agency or local government entity until the cash balance in the state fund or local fund complies with the limitation in 17-2-302(1).

History: En. Sec. 3, Ch. 270, L. 1997.



17-2-304. Reports required.

17-2-304. Reports required. (1) (a) The approving authority for a state agency shall annually report in writing to the legislative fiscal analyst by September 15: (i) each state agency that had a cash balance in a state charge for services fund contrary to the limitation provided in 17-2-302(1) during the previous 12 months; (ii) the facts certified for each state agency by the approving authority pursuant to 17-2-302(2); (iii) each state agency that has complied with the requirements of 17-2-303 and the circumstances of the agency's compliance; (iv) each state agency that has not complied with 17-2-303 and the circumstances of the agency's noncompliance; and (v) all expenditures made by the state agency in the preceding 12 months that are related to the production and distribution of public service announcements. (b) The report must be provided in an electronic format. (2) The director of the department of administration shall report to the legislature at the time and in the manner required by 5-11-210 a list of each local government entity that had a balance in a local charge for services fund contrary to the limitation provided by 17-2-302(1) or that failed to reduce the charge as provided in 17-2-303, or both, during the previous 12 months.

History: En. Sec. 4, Ch. 270, L. 1997; amd. Sec. 42, Ch. 483, L. 2001; amd. Sec. 2, Ch. 332, L. 2003; amd. Sec. 3, Ch. 386, L. 2011; amd. Sec. 7, Ch. 120, L. 2013.






Part 4. Full Cost Accounting Act (Terminated)

17-2-401. Terminated.

17-2-401. Terminated. Sec. 10, Ch. 489, L. 2001.

History: En. Sec. 1, Ch. 489, L. 2001.



17-2-402. Terminated.

17-2-402. Terminated. Sec. 10, Ch. 489, L. 2001.

History: En. Sec. 2, Ch. 489, L. 2001.



17-2-403. Terminated.

17-2-403. Terminated. Sec. 10, Ch. 489, L. 2001.

History: En. Sec. 3, Ch. 489, L. 2001.



17-2-404. Terminated.

17-2-404. Terminated. Sec. 10, Ch. 489, L. 2001.

History: En. Sec. 4, Ch. 489, L. 2001.



17-2-405. Terminated.

17-2-405. Terminated. Sec. 10, Ch. 489, L. 2001.

History: En. Sec. 5, Ch. 489, L. 2001.









CHAPTER 3. FEDERAL REVENUES AND ENDOWMENTS

Part 1. Federal Assistance Management

17-3-101. Purpose.

17-3-101. Purpose. The purpose of this part is to provide more complete information regarding federal assistance programs to the governor, state agencies, and the legislature and coordinate federally assisted programs with other state programs.

History: En. 79-2702 by Sec. 2, Ch. 259, L. 1975; R.C.M. 1947, 79-2702.



17-3-102. Definitions.

17-3-102. Definitions. As used in this part, the following definitions apply: (1) "Application" means the form specified by a federal agency. (2) "Federal assistance programs" means any financial assistance made to a state agency by an agency of the United States government, whether a grant, loan, gift, contract, or in any other form. (3) "Grantee agency" means any agency of state government receiving federal funds. (4) "Indirect costs" means costs that benefit more than one agency or program and that are not readily assignable to the agency or program specifically benefiting. (5) "Service agency" means state agencies that provide goods, facilities, and services to a grantee agency. (6) "State agency" means any agency of state government eligible to apply for and receive federal funds.

History: (1), (2), (5)En. 79-2703 by Sec. 3, Ch. 259, L. 1975; Sec. 79-2703, R.C.M. 1947; (3), (4), (6)En. 79-1020 by Sec. 1, Ch. 223, L. 1975; Sec. 79-1020, R.C.M. 1947; R.C.M. 1947, 79-1020, 79-2703; amd. Sec. 5, Ch. 48, L. 1997.



17-3-103. Repealed.

17-3-103. Repealed. Sec. 1, Ch. 176, L. 1979.

History: En. 79-2704 by Sec. 4, Ch. 259, L. 1975; R.C.M. 1947, 79-2704.



17-3-104. Repealed.

17-3-104. Repealed. Sec. 2, Ch. 109, L. 1993.

History: En. 79-2706 by Sec. 6, Ch. 259, L. 1975; R.C.M. 1947, 79-2706.



17-3-105. Governor authorized to accept funds -- designation of state agency.

17-3-105. Governor authorized to accept funds -- designation of state agency. (1) The governor is authorized to accept on behalf of the state any federal assistance funds made available by act of congress for programs that are consistent with the needs and goals of the state and its citizens and that are not prohibited by the provisions of this part or other applicable law. (2) The governor shall designate, unless otherwise specified by state or federal law or regulation, the state agency to administer the accepted federal assistance program.

History: En. 79-2705 by Sec. 5, Ch. 259, L. 1975; R.C.M. 1947, 79-2705.



17-3-106. Fiscal officer for receipt of federal grants.

17-3-106. Fiscal officer for receipt of federal grants. (1) The state treasurer is designated as the fiscal officer of the state to receive from the United States government or any of its agencies all funds that may be made available as a grant to the state of Montana under any act of congress, or otherwise, for any purpose or use. The state treasurer shall, upon receipt of the funds, deposit the funds in the proper fund in the state treasury. (2) A state agency may return from the state treasury, through the state treasurer, any federal funds and the interest earned on the funds that may not be retained by the state according to federal law or the terms of the federal grant that made the funds available. The funds are statutorily appropriated, as provided in 17-7-502, to the state treasurer for the purpose of returning the funds under the provisions of this subsection.

History: En. Sec. 1, Ch. 119, L. 1949; R.C.M. 1947, 79-210; amd. Sec. 1, Ch. 107, L. 1993; amd. Sec. 6, Ch. 48, L. 1997.



17-3-107. Federal funds for welfare of Indians.

17-3-107. Federal funds for welfare of Indians. If and whenever the congress of the United States shall authorize the administration of federal appropriations for the welfare of the Indians of Montana through the agency of public departments and bureaus of this state, full power and authority is conferred upon such state agencies to administer the expenditure of such federal appropriations for the welfare of such Indians within the scope of the powers conferred upon such departments by law.

History: En. Sec. 1, Ch. 65, L. 1927; re-en. Sec. 5668.14, R.C.M. 1935; R.C.M. 1947, 79-1601.



17-3-108. Approved budget amendment.

17-3-108. Approved budget amendment. Financing for new or expanded programs from federal assistance program sources may be made available only by approved budget amendment.

History: En. 79-2707 by Sec. 7, Ch. 259, L. 1975; amd. Sec. 9, Ch. 61, L. 1977; R.C.M. 1947, 79-2707; amd. Sec. 1, Ch. 109, L. 1993.



17-3-109. Repealed.

17-3-109. Repealed. Sec. 19, Ch. 347, L. 1997.

History: En. 79-2708 by Sec. 8, Ch. 259, L. 1975; R.C.M. 1947, 79-2708.



17-3-110. Renumbered .

17-3-110. Renumbered . 17-1-105, Sec. 5, Ch. 121, L. 2005.



17-3-111. Renumbered .

17-3-111. Renumbered . 17-1-106, Sec. 5, Ch. 121, L. 2005.



17-3-112. Earnings -- statutory appropriation.

17-3-112. (Temporary) Earnings -- statutory appropriation. If the federal government directs that funds received under the American Recovery and Reinvestment Act of 2009, Public Law 111-5, must be invested and that the earnings must be expended for the same purpose as the funds generating the earnings, then the earnings are statutorily appropriated, as provided in 17-7-502, for the same purpose as the funds generating the earnings. (Repealed on occurrence of contingency--secs. 10(2), 11(2), Ch. 17, L. 2013.)

History: En. Sec. 53, Ch. 489, L. 2009.






Part 2. Distribution of Federal Return on State Resources

17-3-201. Repealed.

17-3-201. Repealed. Sec. 6, Ch. 20, Sp. L. June 1986.

History: En. Sec. 1, Ch. 246, L. 1973; amd. Sec. 1, Ch. 357, L. 1977; R.C.M. 1947, 79-211; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 4, Ch. 541, L. 1983.



17-3-202. through reserved.

17-3-202 through 17-3-210 reserved.



17-3-211. Forest reserve money and other federal funds.

17-3-211. Forest reserve money and other federal funds. (1) The state treasurer, for the purpose of carrying out the provisions of 16 U.S.C. 500, Public Law 106-393, Public Law 110-343, and all acts subsequent to them, shall divide and distribute all forest reserve, Public Law 106-393, and Public Law 110-343 funds received by the state, plus interest earned, to and among the several counties entitled to the funds and pay the amounts to the several county treasurers of the counties within 30 days after receiving full payment, as directed by the department. (2) The forest reserve money, the Public Law 106-393 money, and Public Law 110-343 money must be invested and all investment earnings credited to the forest reserve account or the Public Law 106-393 and Public Law 110-343 account, as appropriate.

History: En. Sec. 1, Ch. 26, L. 1915; re-en. Sec. 175, R.C.M. 1921; re-en. Sec. 175, R.C.M. 1935; R.C.M. 1947, 79-203; amd. Sec. 1, Ch. 712, L. 1985; amd. Sec. 1, Ch. 334, L. 2001; amd. Sec. 1, Ch. 74, L. 2007; amd. Sec. 1, Ch. 105, L. 2009.



17-3-212. Apportionment of forest reserve funds and other federal funds among counties.

17-3-212. Apportionment of forest reserve funds and other federal funds among counties. (1) The forest reserve funds, all Public Law 106-393 funds, all Public Law 110-343 funds, and earned interest are statutorily appropriated, as provided in 17-7-502, from the federal special revenue fund to the department. The department shall apportion all forest reserve funds, all Public Law 106-393 funds, all Public Law 110-343 funds, and earned interest for allocation among the counties in which the forest reserve is situated based upon federal law and this section. (2) The state treasurer shall pay the apportioned amounts plus interest, as provided in 17-3-211, to the respective counties.

History: En. Sec. 2, Ch. 26, L. 1915; re-en. Sec. 176, R.C.M. 1921; re-en. Sec. 176, R.C.M. 1935; R.C.M. 1947, 79-204; amd. Sec. 16, Ch. 703, L. 1985; amd. Sec. 2, Ch. 712, L. 1985; amd. Sec. 11, Ch. 389, L. 1999; amd. Sec. 2, Ch. 334, L. 2001; amd. Sec. 2, Ch. 74, L. 2007; amd. Sec. 2, Ch. 105, L. 2009.



17-3-213. Allocation of forest reserve funds and other federal funds -- options provided in federal law.

17-3-213. Allocation of forest reserve funds and other federal funds -- options provided in federal law. (1) The board of county commissioners in each county shall decide among payment options provided in subsections (2) through (6), as provided in Public Law 106-393 and Public Law 110-343, to determine how the forest reserve funds, Public Law 106-393 funds, and Public Law 110-343 funds apportioned to each county must be distributed by the county treasurer pursuant to this section. (2) If a board of county commissioners chooses to receive a payment that is 25% of the revenue derived from national forest system lands, as provided in 16 U.S.C. 500, all funds received must be distributed as provided in subsection (5). (3) (a) Except as provided in subsection (4), if a county elects to receive the county's full payment under Public Law 106-393, a minimum of 80% up to a maximum of 85% of the county's full payment must be designated by the county for distribution as provided in subsection (5). (b) The balance not distributed pursuant to subsection (3)(a) may be allocated by the county in accordance with Public Law 106-393. (4) If a county's full payment under Public Law 106-393 is less than $100,000, the county may elect to distribute up to 100% of the payment as provided in subsection (5). (5) The total amount designated by a county in accordance with subsection (3)(a) or (4) must be distributed as follows: (a) to the general road fund, 66 2/3% of the amount designated; (b) to the following countywide school levies, 33 1/3% of the amount designated: (i) county equalization for elementary schools provided for in 20-9-331; (ii) county equalization for high schools provided for in 20-9-333; (iii) the county transportation fund provided for in 20-10-146; and (iv) the elementary and high school district retirement fund obligations provided for in 20-9-501. (6) The apportionment of money to the funds provided for under subsection (5)(b) must be made by the county superintendent based on the proportion that the mill levy of each fund bears to the total number of mills for all the funds. Whenever the total amount of money available for apportionment under subsection (5)(b) is greater than the total requirements of a levy, the excess money and any interest income must be retained in a separate reserve fund, to be reapportioned in the ensuing school fiscal year to the levies designated in subsection (5)(b). (7) In counties in which special road districts have been created according to law, the board of county commissioners shall distribute a proportionate share of the 66 2/3% distributed under subsection (5)(a) for the general road fund to the special road districts within the county based upon the percentage that the total area of the road district bears to the total area of the entire county. (8) Except as provided in subsection (9), if a county elects to receive the county's full payment under Public Law 110-343, not less than 80% but not more than 85% of the funds must be expended in the same manner as provided in subsection (5). A county may reserve not more than 7% of the county's full payment for projects in accordance with Title III of section 601 of Public Law 110-343. The balance of the funds may be: (a) reserved for projects in accordance with Title II of section 601 of Public Law 110-343; or (b) returned to the United States. (9) (a) If a county's full payment is more than $100,000 but less than or equal to $350,000, the county may use all of the funds as provided in Title II or Title III of section 601 of Public Law 110-343 or return the funds to the United States. (b) If a county's full payment is less than or equal to $100,000, the county may elect to distribute up to 100% of the payment as provided in subsection (5).

History: En. Sec. 3, Ch. 26, L. 1915; re-en. Sec. 177, R.C.M. 1921; amd. Sec. 1, Ch. 66, L. 1931; re-en. Sec. 177, R.C.M. 1935; R.C.M. 1947, 79-205; amd. Sec. 1, Ch. 413, L. 1983; amd. Sec. 5, Ch. 11, Sp. L. June 1989; amd. Sec. 1, Ch. 711, L. 1991; amd. Sec. 3, Ch. 334, L. 2001; amd. Sec. 3, Ch. 105, L. 2009.



17-3-214. Repealed.

17-3-214. Repealed. Sec. 253, Ch. 574, L. 2001.

History: En. Sec. 4, Ch. 26, L. 1915; re-en. Sec. 178, R.C.M. 1921; re-en. Sec. 178, R.C.M. 1935; R.C.M. 1947, 79-206.



17-3-215. through reserved.

17-3-215 through 17-3-220 reserved.



17-3-221. State treasurer to be custodian of money received under Taylor Grazing Act.

17-3-221. State treasurer to be custodian of money received under Taylor Grazing Act. The state treasurer is the custodian of all money that the treasurer of the United States transfers to the state of Montana under the terms of section 10 of the Taylor Grazing Act, 43 U.S.C. 315i, to be expended as the legislature may prescribe. The money must be deposited in the federal special revenue fund.

History: En. Sec. 1, Ch. 146, L. 1935; re-en. Sec. 191.1, R.C.M. 1935; R.C.M. 1947, 79-701; amd. Sec. 94, Ch. 42, L. 1997; amd. Sec. 10, Ch. 532, L. 1997.



17-3-222. Apportionment of money to counties.

17-3-222. Apportionment of money to counties. (1) The state treasurer shall apportion the money received under 17-3-221 to the appropriate counties and then allocate the money due each county as follows: (a) 50% to the county treasurer for deposit in the county general fund; and (b) 50% to the state general fund to be used for the elementary BASE funding programs of the school districts in the county. (2) The payments from the state to the county treasurers provided for in subsection (1) are statutorily appropriated as provided in 17-7-502.

History: En. Sec. 2, Ch. 146, L. 1935; re-en. Sec. 191.2, R.C.M. 1935; amd. Sec. 1, Ch. 55, L. 1937; amd. Sec. 1, Ch. 102, L. 1939; amd. Sec. 1, Ch. 96, L. 1949; R.C.M. 1947, 79-702; amd. Sec. 2, Ch. 22, L. 1997; amd. Sec. 11, Ch. 532, L. 1997; amd. Sec. 45, Ch. 51, L. 1999; amd. Sec. 4, Ch. 41, L. 2003; amd. Sec. 1, Ch. 53, L. 2005.



17-3-223. through reserved.

17-3-223 through 17-3-230 reserved.



17-3-231. Flood Control Act -- distribution of revenues to counties.

17-3-231. Flood Control Act -- distribution of revenues to counties. All moneys received or hereafter to be received by the state from the secretary of the treasury of the United States, under and by virtue of the Flood Control Act of 1954, under 33 U.S.C. 701c-3, shall be distributed by the state to the county treasurers of the counties of the state wherein the flood control land is situated.

History: En. Sec. 1, Ch. 156, L. 1959; R.C.M. 1947, 79-2101.



17-3-232. Deposit and expenditure of funds by counties.

17-3-232. Deposit and expenditure of funds by counties. All moneys received or to be received by the county treasurers of the counties of the state wherein such flood control land is situated shall be deposited in the funds designated as the county common school tax fund and the general public road fund and shall be expended as follows: of all moneys received or to be received, 50% shall be expended for the benefit of the county common schools in the county concerned and 50% shall be expended for the benefit of the general public roads in the county concerned.

History: En. Sec. 2, Ch. 156, L. 1959; R.C.M. 1947, 79-2102.



17-3-233. through reserved.

17-3-233 through 17-3-239 reserved.



17-3-240. Federal mineral leasing funds.

17-3-240. Federal mineral leasing funds. (1) Except as provided in subsection (2), money paid to the state pursuant to 30 U.S.C. 191 must be deposited in the state general fund. (2) In fiscal year 2005 and each succeeding fiscal year, 25% of all money received pursuant to subsection (1) must be deposited in the mineral impact account established in 17-3-241 and is dedicated to local governments. (3) On August 15 following the close of the fiscal year, the state treasurer shall distribute the revenue dedicated in subsection (2). The distribution to the eligible counties must be based on the proportion that the total amount of revenue generated by mineral extraction in an eligible county bears to the total amount of money received by the state.

History: En. Sec. 1, Ch. 594, L. 2001; amd. Sec. 1, Ch. 5, Sp. L. August 2002; amd. Sec. 1, Ch. 568, L. 2005.



17-3-241. Mineral impact account.

17-3-241. Mineral impact account. There is a mineral impact account. Money must be deposited in the impact account as provided in 17-3-240. The money in the impact account must be distributed to counties from which the minerals were produced that resulted in the deposit of the mineral royalty revenue in the impact account. Beginning July 1, 2003, the impact account is statutorily appropriated, as provided in 17-7-502.

History: En. Sec. 2, Ch. 594, L. 2001.






Part 3. Federal Sums in Lieu of Taxes

17-3-301. Definitions.

17-3-301. Definitions. The following definitions shall be applied to the terms used in this part: (1) "Agreement" shall mean contract and shall include renewals and alterations of a contract. (2) "Department" shall mean the department of revenue of the state of Montana. (3) "Project" shall mean any resettlement project or rural rehabilitation project for resettlement purposes of the United States, located within this state, and shall include persons inhabiting such project. (4) "Services" shall mean such public and state functions as are performed for property in and persons residing within this state. (5) "State" shall mean the state of Montana. (6) "United States" shall mean the United States of America.

History: En. Sec. 1, Ch. 58, L. 1939; amd. Sec. 203, Ch. 516, L. 1973; R.C.M. 1947, 84-5501.



17-3-302. Requests for sums in lieu of taxes and agreements to perform services.

17-3-302. Requests for sums in lieu of taxes and agreements to perform services. The department is hereby authorized and empowered to make requests of the United States for and on behalf of this state for payment of such sums in lieu of taxes as the United States may agree to pay and to consummate agreements with the United States, in the name of this state, for the performance of services by the state for the benefit of projects and for the payment by the United States to the state, in one or more installments, of such sums in lieu of taxes.

History: En. Sec. 2, Ch. 58, L. 1939; amd. Sec. 204, Ch. 516, L. 1973; R.C.M. 1947, 84-5502.



17-3-303. Basis for amount of payment.

17-3-303. Basis for amount of payment. The amount of any payment of sums in lieu of taxes may be based on the estimated cost to the state of performing services for the benefit of the projects during the period of agreement, after taking into consideration the benefits to be derived by the state from such projects, but shall not be in excess of the taxes which would result to the state for the period if the real property of the projects within the state were taxable.

History: En. Sec. 3, Ch. 58, L. 1939; R.C.M. 1947, 84-5503.



17-3-304. Duplicate of agreement -- filing -- receipt for tax.

17-3-304. Duplicate of agreement -- filing -- receipt for tax. A duplicate copy of every agreement for payment of sums in lieu of taxes shall be filed in the office of the treasurer of this state. On or before the date on which any payment of sums in lieu of taxes is due, the state treasurer shall present a bill to the United States in the name of the state in the amount of such payment. The state treasurer shall give to the United States a receipt in the name of the state for all payments of sums in lieu of taxes.

History: En. Sec. 4, Ch. 58, L. 1939; R.C.M. 1947, 84-5504.



17-3-305. Disposal of moneys.

17-3-305. Disposal of moneys. All payments of sums in lieu of taxes received by this state shall be deposited in funds according to the state levies.

History: En. Sec. 5, Ch. 58, L. 1939; amd. Sec. 1, Ch. 42, L. 1947; R.C.M. 1947, 84-5505.






Part 10. Endowments

17-3-1001. State institutions which may take by gift, bequest, or grant.

17-3-1001. State institutions which may take by gift, bequest, or grant. (1) The state of Montana, units of the Montana university system, the Montana school for the deaf and blind, all institutions in the department of corrections and the department of public health and human services, and any institutions now created or established or which may be created or established and supported in whole or in part by the state for any purpose may accept gifts, donations, grants, devises, or bequests of real or personal property from any source. Gifts, donations, grants, bequests, or devises may be made directly to the state, in the name of any of the institutions, to any officer or board of the institutions, or to any person in trust for the institutions. (2) In the event it is made directly to any institution or to any officer or board of any institution, the gift, donation, grant, devise, or bequest is a gift, donation, grant, devise, or bequest to the state and must be administered and used by the state for the particular purpose for which it was given, donated, granted, bequeathed, or devised. In the event that a particular purpose is not mentioned in the gift, grant, devise, or bequest, then it must be used for the general support, maintenance, or improvement of the institution by the state.

History: En. Sec. 1, Ch. 17, L. 1913; re-en. Sec. 6978, R.C.M. 1921; re-en. Sec. 6978, R.C.M. 1935; amd. Sec. 96, Ch. 199, L. 1965; R.C.M. 1947, 91-105; amd. Sec. 3, Ch. 540, L. 1979; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 55, Ch. 546, L. 1995.



17-3-1002. Persons who may make gifts to state institutions.

17-3-1002. Persons who may make gifts to state institutions. (1) A donation, gift, grant, bequest, devise, or testamentary disposition of property, real or personal, may be made by any person over the age of 18 years and of sound mind to the state, a unit of the Montana university system, the state school for deaf and blind, an institution in the department of corrections or the department of public health and human services, and any and all institutions now created or established or that may be created or established and supported, in whole or in part, by the state for any purpose. Any person, corporation, or association of persons may make any gift, donation, or grant of property, real or personal, to the state, or to any of the institutions referred to in this section. (2) In the event that any gift, donation, grant, devise, or bequest is made to any institution or to any officer or board of any institution, the same must be construed as a gift, donation, grant, devise, or bequest to the state and must be administered and used for the state for the particular purpose for which the same was given, donated, granted, bequeathed, or devised. In the event that a particular purpose is not mentioned in the gift, grant, devise, or bequest, then the same must be used for the general support, maintenance, or improvement of the institution by the state.

History: En. Sec. 2, Ch. 17, L. 1913; re-en. Sec. 6979, R.C.M. 1921; re-en. Sec. 6979, R.C.M. 1935; amd. Sec. 97, Ch. 199, L. 1965; R.C.M. 1947, 91-106; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 56, Ch. 546, L. 1995.



17-3-1003. Support of state institutions.

17-3-1003. Support of state institutions. (1) Except as provided in subsection (5), for the support and endowment of each state institution, there is annually and perpetually appropriated, after any deductions made under 77-1-109, the income from all permanent endowments for the institution and from all land grants as provided by law. All money received or collected in connection with permanent endowments by all higher educational institutions, reformatory, custodial and penal institutions, state hospitals, and sanitariums, for any purpose, except revenue pledged to secure the payment of principal and interest of obligations incurred for the purchase, construction, equipment, or improvement of facilities at units of the Montana university system and for the refunding of obligations or money that constitutes temporary deposits, all or part of which may be subject to withdrawal or repayment, must be paid to the state treasurer, who shall deposit the money to the credit of the proper fund. (2) Except as provided in subsections (1), (3), and (5), all money received from the investment of grants of a state institution and all money received from the leasing of lands granted to a state institution must be deposited with the state treasurer of Montana for each institution, to the credit of the state special revenue fund. (3) Except as provided in 77-1-109 and subsection (4) of this section, all money received from the sale of timber from lands granted to a state institution must be deposited to the credit of the permanent trust fund for the support of the institution. (4) The board of regents shall designate, at least once a biennium, whether the timber sale proceeds from Montana university system lands must be distributed to the beneficiaries or placed in the permanent fund. (5) Except as provided in 77-1-109, income received from certain lands and riverbeds pursuant to 77-1-103(4) or 77-4-208 must be deposited as follows: (a) from July 1, 2011, through June 30, 2014, to the guarantee account provided for in 20-9-622; and (b) on or after July 1, 2014, to the school facility and technology account provided for in 20-9-516.

History: (1)En. Sec. 3, Ch. 112, L. 1921; re-en. Sec. 194, R.C.M. 1921; re-en. Sec. 194, R.C.M. 1935; amd. Sec. 3, Ch. 14, L. 1941; amd. Sec. 11, Ch. 147, L. 1963; amd. Sec. 3, Ch. 298, L. 1973; Sec. 79-601, R.C.M. 1947; (2)En. Sec, 1, Ch. 120, L. 1909; re-en. Sec. 1922, R.C.M. 1921; re-en. Sec. 1922, R.C.M. 1935; amd. Sec. 1, Ch. 89, L. 1961; amd. Sec. 24, Ch. 147, L. 1963; amd. Sec. 5, Ch. 286, L. 1977; Sec. 79-1401, R.C.M. 1947; R.C.M. 1947, 79-601, 79-1401; amd. Sec. 2, Ch. 277, L. 1983; amd. Sec. 3, Ch. 700, L. 1989; amd. Sec. 2, Ch. 14, Sp. L. January 1992; amd. Sec. 5, Ch. 533, L. 1993; amd. Sec. 3, Ch. 122, L. 1999; amd. Sec. 1, Ch. 355, L. 2003; amd. Sec. 2, Ch. 465, L. 2009; amd. Sec. 1, Ch. 371, L. 2011.



17-3-1004. Disbursement of funds.

17-3-1004. Disbursement of funds. (1) The money received by the state treasurer under the provisions of 17-3-1003 may be paid out of the treasury only on a warrant issued by the treasurer in payment of claims for expenses actually incurred for the support and maintenance of the institution filing the claims. (2) In the payment of claims presented by a state institution entitled to interest and income from land grants or money from a land grant, a warrant may not be drawn against the appropriation made by the state out of the general fund for the maintenance of the institution filing the claim until interest and income money available for the payment of the items in the claim is exhausted.

History: (1)En. Sec. 2, Ch. 120, L. 1909; re-en. Sec. 1923, R.C.M. 1921; re-en. Sec. 1923, R.C.M. 1935; amd. Sec. 2, Ch. 89, L. 1961; Sec. 79-1402, R.C.M. 1947; (2)En. Sec. 3, Ch. 120, L. 1909; re-en. Sec. 1924, R.C.M. 1921; re-en. Sec. 1924, R.C.M. 1935; amd. Sec. 3, Ch. 89, L. 1961; amd. Sec. 25, Ch. 147, L. 1963; Sec. 79-1403, R.C.M. 1947; R.C.M. 1947, 79-1402, 79-1403; amd. Sec. 10, Ch. 325, L. 1995.









CHAPTER 4. DEBT COLLECTION

Part 1. Debt Collection Service

17-4-101. Definitions.

17-4-101. Definitions. In this part, the following definitions apply unless the context indicates otherwise: (1) "Agency" includes: (a) all offices, departments, divisions, boards, commissions, councils, committees, institutions, university units, political subdivisions, and other entities or instrumentalities of this state government; (b) with respect to delinquent taxes that the department is requested to collect, state and local entities whose personal property taxes are collected by the county treasurer; and (c) the federal internal revenue service. (2) "Department" means the department of revenue provided for in 2-15-1301.

History: En. 84-7102 by Sec. 2, Ch. 118, L. 1974; R.C.M. 1947, 84-7102; amd. Sec. 11, Ch. 325, L. 1995; amd. Secs. 1, 7, Ch. 589, L. 1995; amd. Sec. 1, Ch. 17, L. 1997; amd. Sec. 7, Ch. 48, L. 1997; amd. Sec. 1, Ch. 105, L. 1999.



17-4-102. Accounts of persons indebted to state.

17-4-102. Accounts of persons indebted to state. (1) The department may: (a) examine and settle the accounts of persons indebted to agencies, certify the amount owed, and give the person a discharge; (b) require a person presenting an account for settlement to be sworn and to answer, orally or in writing, as to any facts relating to the account. (2) The certificate referred to in subsection (1)(a) must show by whom the payment is to be made, the amount of the payment, and the fund into which the payment is to be deposited. The certificates must be numbered in order, beginning with number 1 at the commencement of each fiscal year.

History: (1)En. Sec. 420, Pol. C. 1895; re-en. Sec. 170, Rev. C. 1907; re-en. Sec. 151, R.C.M. 1921; Cal. Pol. C. Sec. 433; re-en. Sec. 151, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1969; amd. Sec. 98, Ch. 326, L. 1974; Sec. 79-101, R.C.M. 1947; (2)En. Sec. 421, Pol. C. 1895; re-en. Sec. 171, Rev. C. 1907; re-en. Sec. 152, R.C.M. 1921; Cal. Pol. C. Sec. 434; re-en. Sec. 152, R.C.M. 1935; amd. Sec. 2, Ch. 94, L. 1969; Sec. 79-102, R.C.M. 1947; R.C.M. 1947, 79-101(7), (8), 79-102; amd. Sec. 12, Ch. 325, L. 1995; amd. Sec. 2, Ch. 589, L. 1995.



17-4-103. Collection of claims by department.

17-4-103. Collection of claims by department. (1) (a) The department may examine the collection of money due an agency and institute suits: (i) in its name for official delinquencies in relation to the assessment, collection, and payment of the revenue; (ii) against persons who possess public money or property and fail to pay over or deliver the money or property; and (iii) against debtors of the agencies. (b) The courts of the county where the seat of government is located have jurisdiction, without regard to the residence of the defendants, over the collection suits authorized by this section. (2) Whenever a person has money or other personal property that belongs to the state by escheat or otherwise or has been entrusted with the collection, management, or disbursement of money, bonds, or interest accruing from the money or bonds, belonging to or held in trust by the state, and fails to render an account of the money or personal property to and make settlement with the department within the time prescribed by law or, when a particular time is not specified, fails to render an account and make settlement or fails to pay into the state treasury the money belonging to the state, upon being required to do so by the department, within 20 days after the requisition, the department shall state an account with that person, charging 25% damages and interest at the rate of 10% a year from the time of the failure. A copy of the account in a suit is prima facie evidence of the things stated in the account, but when the department cannot for want of information state an account, the department may in an action aver that fact and allege generally the amount of money or other property due or belonging to the state. (3) (a) The department may assist in the collection of a delinquent account owing to an agency and may separately charge the agency that transferred the debt for the cost of assistance. The department may designate the percentage of collected proceeds to be retained for the cost of assistance. The cost of assistance for collecting personal property taxes that would otherwise be collected by the county treasurer must be allocated in the same manner in which the taxes are distributed. (b) A delinquent personal property tax usually collected by the county treasurer may be collected by the department only on request of the board of county commissioners. The request must be accompanied by proof of the amount of tax due and proof of the delinquency. The board shall also provide proof that, at least 30 days before making the request, the county has notified the delinquent taxpayer by mail of the board's intention to request assistance from the department. (4) The department may provide a collection service for the general purpose of centralizing the collection of all debts owed to agencies.

History: (1)En. Sec. 420, Pol. C. 1895; re-en. Sec. 170, Rev. C. 1907; re-en. Sec. 151, R.C.M. 1921; Cal. Pol. C. Sec. 433; re-en. Sec. 151, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1969; amd. Sec. 98, Ch. 326, L. 1974; Sec. 79-101, R.C.M. 1947; (2)En. Sec. 424, Pol. C. 1895; re-en. Sec. 174, Rev. C. 1907; re-en. Sec. 155, R.C.M. 1921; Cal. Pol. C. Sec. 437; re-en. Sec. 155, R.C.M. 1935; Sec. 79-105, R.C.M. 1947; (3)En. 84-7103 by Sec. 3, Ch. 118, L. 1974; Sec. 84-7103, R.C.M. 1947; (4)En. 84-7101 by Sec. 1, Ch. 118, L. 1974; Sec. 84-7101, R.C.M. 1947; R.C.M. 1947, 79-101(12), 79-105, 84-7101, 84-7103; amd. Sec. 1, Ch. 419, L. 1989; amd. Sec. 1, Ch. 97, L. 1991; amd. Sec. 13, Ch. 325, L. 1995; amd. Sec. 16, Ch. 529, L. 1995; amd. Secs. 3, 7, Ch. 589, L. 1995.



17-4-104. Circumstances when department shall assist.

17-4-104. Circumstances when department shall assist. Subject to and in accordance with rules adopted by the department, the department shall render assistance in the collection of accounts owing to any state agency if all of the following procedures have been completed to the department's satisfaction: (1) A state agency shall make all reasonable efforts to collect money owed to it and shall determine that the money and any interest or penalties are uncollectible in accordance with criteria for uncollectibility formulated by that agency. (2) Once a state agency has determined that an account owed to it is uncollectible, it shall certify to the department the amount of the money, interest, and penalties, as accurately as can be determined. The department may require the agency to submit all relevant evidence and other information regarding the debt and may examine the records of any other state agency that may be pertinent in determining the uncollectibility of the debt, unless examination is specifically prohibited by law. (3) If the department finds that the debt is uncollectible in accordance with the criteria for uncollectibility of money due that state agency, the department shall direct the agency to write off the debt on its accounts and transfer the debt to the department. (4) Debts described in 17-4-105(4) need not be determined uncollectible for purposes of this section.

History: En. 84-7104 by Sec. 4, Ch. 118, L. 1974; amd. Sec. 1, Ch. 248, L. 1977; R.C.M. 1947, 84-7104; amd. Sec. 2, Ch. 419, L. 1989; amd. Sec. 14, Ch. 325, L. 1995.



17-4-105. Authority to collect debt -- offsets.

17-4-105. Authority to collect debt -- offsets. (1) Once a debt of an agency has been transferred to the department, the department may collect it. The department may contract with commercial collection agents for recovery of debts owed to agencies. (2) The department shall, when appropriate, offset any amount due an agency from a person or entity against any amount, including refunds of taxes, owing the person or entity by an agency. The department may not exercise this right of offset until the debtor has first been notified by the department and been given an opportunity for a hearing pursuant to 15-1-211. An offset may not be made against any amount paid out as child support collected by the department of public health and human services. The department shall deduct from the claim and draw warrants for the amounts offset in favor of the respective agencies to which the debt is due and for any balance in favor of the claimant. Whenever insufficient to offset all amounts due the agencies, the amount available must be applied first to debts owed by reason of the nonpayment of child support and then in the manner determined appropriate by the department. (3) (a) The department may enter into an agreement with the federal government to offset against tax refunds payable by the federal government and pay to the state any taxes or other debts owed to an agency of the state. (b) (i) The department may enter into an agreement with another state or an agency of another state to offset against tax refunds payable by the other state or agency of the other state and pay to this state any taxes or other debts owed to this state or an agency of this state. (ii) To facilitate an agreement of the kind authorized by subsection (3)(b)(i), the department may enter into an agreement that allows the other state or agency of the other state to offset against tax refunds payable by this state the whole or part of an amount owed for taxes to the other state or agency of the other state. However, the department may enter into an agreement of the type authorized by this subsection (3)(b)(ii) only if the other state or agency of the other state allows this state or an agency of this state to offset against tax refunds owed by the other state or agency of the other state any taxes or other debts owed to this state or an agency of this state. (c) A state or agency of another state entering into an agreement with the department pursuant to subsection (3)(b)(ii) may not exercise the offset against tax refunds unless the other state or agency of the other state has notified the taxpayer of the taxes due and has given the taxpayer an opportunity for review or appeal of the tax debt. Another state or agency of another state intending to offset taxes shall provide the department with proof of notification and opportunity for review or appeal before the offset is exercised. (4) (a) A debt owed to the department of public health and human services or being collected by the department of public health and human services on behalf of any person or agency may be offset by the department if the debt is being enforced or collected by the department of public health and human services under Title IV-D of the Social Security Act. (b) The debt does not need to be determined to be uncollectible as provided for in 17-4-104 before being transferred to the department for offset. The debt must have accrued through written contract, court judgment, administrative order, or a distribution the recipient was not entitled to retain as described in 40-5-910. (c) Within 30 days following the notification provided for in subsection (2), the person owing a debt described in subsection (4)(a) may request a hearing. The request must be in writing and be mailed to the department. The person owing a debt is not entitled to a hearing if the amount of the debt has been the subject matter of any proceeding conducted for the purpose of determining the validity of the debt and a decision made as a result of that proceeding has become final. The hearing must initially be conducted by teleconferencing methods and is subject to the provisions of the Montana Administrative Procedure Act. The department of public health and human services shall adopt rules governing the hearing procedures. (5) If the department determines that a person or entity has refused or neglected to file a claim within a reasonable time, the head of the state agency owing the amount shall file the claim on behalf of the person or entity. If the claim is approved by the department, the claim has the same force and effect as if it were filed by the person or entity. The amount due any person or entity from the state or any agency of the state is the net amount otherwise owing the person or entity after any offset, as provided in this section. (6) A debt owed to a state agency by a local government may not be offset against a payment due to a local government pursuant to 15-1-121.

History: (1)En. 84-7105 by Sec. 5, Ch. 118, L. 1974; amd. Sec. 2, Ch. 248, L. 1977; Sec. 84-7105, R.C.M. 1947; (2), (3)En. Sec. 420, Pol. C. 1895; re-en Sec. 170, Rev. C. 1907; re-en. Sec. 151, R.C.M. 1921; Cal. Pol. C. Sec. 433; re-en. Sec. 151, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1969; amd. Sec. 98, Ch. 326, L. 1974.; Sec. 79-101, R.C.M. 1947; R.C.M. 1947, 79-101(13), 84-7105; amd. Sec. 2, Ch. 160, L. 1985; amd. Sec. 1, Ch. 679, L. 1985; amd. Sec. 3, Ch. 419, L. 1989; amd. Sec. 28, Ch. 702, L. 1989; amd. Sec. 2, Ch. 429, L. 1993; amd. Sec. 15, Ch. 325, L. 1995; amd. Sec. 57, Ch. 546, L. 1995; amd. Secs. 4, 7, Ch. 589, L. 1995; amd. Sec. 1, Ch. 482, L. 1997; amd. Sec. 100, Ch. 552, L. 1997; amd. Sec. 2, Ch. 105, L. 1999; amd. Sec. 2, Ch. 236, L. 2003; amd. Sec. 1, Ch. 184, L. 2009.



17-4-106. Agency owed debt to receive all money collected.

17-4-106. Agency owed debt to receive all money collected. (1) All money collected by the department on debts transferred to the department by the various agencies, except funds collected under 17-4-103(3), must be deposited to the account or fund of the agency to which the debt was originally owed. A county shall apply a delinquent personal property tax collection by the department to the payment of the taxpayer's most delinquent personal property taxes or portion of the taxes. (2) Funds collected under 17-4-103(3) must be deposited in an account in the internal service fund for the cost of assistance of debt collection by the department. Funds deposited in excess of the amount appropriated for operation of the debt collection program must be carried forward into the next fiscal year for operation of the debt collection program. Any excess carried forward into the next fiscal year must be used to reduce the designated percentage of the collected proceeds charged to the various agencies.

History: En. 84-7106 by Sec. 6, Ch. 118, L. 1974; amd. Sec. 3, Ch. 248, L. 1977; R.C.M. 1947, 84-7106; amd. Sec. 4, Ch. 419, L. 1989; amd. Sec. 2, Ch. 97, L. 1991; amd. Sec. 16, Ch. 325, L. 1995; amd. Secs. 5, 7, Ch. 589, L. 1995; amd. Sec. 2, Ch. 17, L. 1997; amd. Sec. 1, Ch. 7, Sp. L. August 2002; amd. Sec. 41, Ch. 114, L. 2003.



17-4-107. Writeoff procedures.

17-4-107. Writeoff procedures. The department may establish procedures for canceling and writing off accounts receivable carried on the books of the various state agencies if the accounts have been transferred to the department pursuant to 17-4-104 and are uncollectible or if the continued pursuance of the collection of the accounts would cost the state more than the amount collected.

History: (1)En. 84-7107 by Sec. 7, Ch. 118, L. 1974; amd. Sec. 4, Ch. 248, L. 1977; Sec. 84-7107, R.C.M. 1947; (2)En. Sec. 6, Ch. 194, L. 1951; amd. Sec. 9, Ch. 158, L. 1959; amd. Sec. 18, Ch. 249, L. 1967; amd. Sec. 4, Ch. 268, L. 1971; amd. Sec. 50. Ch. 326, L. 1974; Sec. 82-110, R.C.M. 1947; R.C.M. 1947, 82-110(3), 84-7107; amd. Sec. 5, Ch. 419, L. 1989; amd. Sec. 22, Ch. 112, L. 1991; amd. Sec. 19, Ch. 349, L. 1993; amd. Sec. 17, Ch. 325, L. 1995; amd. Sec. 3, Ch. 17, L. 1997; amd. Sec. 3, Ch. 347, L. 1997.



17-4-108. Circumstances under which previously written-off debt may be collected.

17-4-108. Circumstances under which previously written-off debt may be collected. If a debt previously written off under 17-4-107 subsequently becomes collectible, the department shall proceed to collect the money due pursuant to 17-4-105(1) and 17-4-106.

History: En. 84-7108 by Sec. 8, Ch. 118, L. 1974; R.C.M. 1947, 84-7108; amd. Sec. 6, Ch. 419, L. 1989; amd. Sec. 18, Ch. 325, L. 1995; amd. Sec. 4, Ch. 17, L. 1997; amd. Sec. 4, Ch. 347, L. 1997.



17-4-109. Debts not collectible under this part.

17-4-109. Debts not collectible under this part. This part does not apply to unliquidated debts and to debts owed to a state agency for which a procedure for compromise, release, discharge, waiver, cancellation or other form of settlement thereof for reasons other than uncollectibility is by law made specifically applicable to such state agency.

History: En. 84-7109 by Sec. 9, Ch. 118, L. 1974; R.C.M. 1947, 84-7109.



17-4-110. State agencies to adopt rules.

17-4-110. State agencies to adopt rules. All state agencies shall adopt rules and forms to participate in and carry out the provisions of this part.

History: En. 84-7110 by Sec. 10, Ch. 118, L. 1974; R.C.M. 1947, 84-7110.



17-4-111. Right of hearing to aggrieved persons.

17-4-111. Right of hearing to aggrieved persons. A person aggrieved from a decision or an action taken under this part has the right to present the grievances in the same manner as provided by 17-4-105(4)(c) and subject to the contested case procedures of the Montana Administrative Procedure Act for taxpayer appeals.

History: En. 84-7111 by Sec. 11, Ch. 118, L. 1974; R.C.M. 1947, 84-7111; amd. Sec. 7, Ch. 419, L. 1989; amd. Sec. 3, Ch. 105, L. 1999.









CHAPTER 5. PUBLIC BOND ISSUES

Part 1. Rates of Interest -- Notice

17-5-101. Definitions.

17-5-101. Definitions. As used in this part, the following definitions apply: (1) "Bonds" include bonds, notes, warrants, debentures, certificates of indebtedness, temporary bonds, temporary notes, interim receipts, interim certificates, and all instruments or obligations evidencing or representing indebtedness, evidencing or representing the borrowing of money, or evidencing or representing a charge, lien, or encumbrance on specific revenues, special assessments, income, or property of a political subdivision, including all instruments or obligations payable from a special fund. (2) "Governing body" means the board, council, commission, or other body charged with the general control of the issuance of bonds of a political subdivision. (3) (a) "Political subdivision" includes a county, city, town, school district, irrigation district, drainage district, special improvement district, or any other governmental subdivision of the state. (b) The term does not include the state of Montana, the board of examiners, the department of natural resources and conservation, the state transportation commission, or any other board, agency, or commission of the state.

History: En. Sec. 1, Ch. 234, L. 1971; R.C.M. 1947, 79-2601; amd. Sec. 6, Ch. 75, L. 1995; amd. Sec. 46, Ch. 418, L. 1995.



17-5-102. Rate of interest on bonds to be determined by governing bodies.

17-5-102. Rate of interest on bonds to be determined by governing bodies. (1) Bonds of a political subdivision shall bear interest at such rate or rates as its governing body shall determine. (2) The provisions of this section establish the rate of interest on bonds of political subdivisions as defined in 17-5-101 and expressly supersede any other statutory limitation on the rate of interest to be borne by bonds of political subdivisions.

History: En. Sec. 2, Ch. 234, L. 1971; R.C.M. 1947, 79-2602; amd. Sec. 10, Ch. 500, L. 1981; amd. Sec. 1, Ch. 11, L. 1983.



17-5-103. Rate of interest on special assessments determined by governing bodies -- limitations.

17-5-103. Rate of interest on special assessments determined by governing bodies -- limitations. All special assessments levied by a political subdivision must bear interest at a rate or rates determined by the political subdivision's governing body, except that the rate may not exceed the greater of 7% per annum or, in the event that the special assessments are appropriated for the payment of principal and interest on bonds issued by the political subdivision, the rate of interest on the bonds plus an additional rate of interest, if any, on assessments authorized by statute to pay the principal and interest on those bonds.

History: En. Sec. 3, Ch. 234, L. 1971; R.C.M. 1947, 79-2603; amd. Sec. 17, Ch. 451, L. 2005.



17-5-104. Effect of revisions on bonds previously authorized.

17-5-104. Effect of revisions on bonds previously authorized. If prior to April 23, 1981, a political subdivision was authorized to issue bonds pursuant to a law that limited the rate of interest on the bonds, it may issue all of the bonds so authorized under the provisions of 17-5-102 even if the rate of interest on the bonds exceeds the maximum rate permissible prior to April 23, 1981.

History: En. Sec. 17, Ch. 500, L. 1981; amd. Sec. 1, Ch. 11, L. 1983.



17-5-105. Redemption of bonds -- optional method.

17-5-105. Redemption of bonds -- optional method. Between April 23, 1981, and July 1, 1983, a governing body in connection with the issuance of bonds may, at its option, provide that such bonds shall be redeemable at such time or times and upon such terms and conditions as the governing body shall deem to be in the best interest of the public, notwithstanding any statutory provision to the contrary.

History: En. Sec. 18, Ch. 500, L. 1981; amd. Sec. 1, Ch. 11, L. 1983.



17-5-106. Notice of public bond sale.

17-5-106. Notice of public bond sale. Notwithstanding any other provision of state law relating to the publication of notice in advance of the sale of bonds, it is sufficient to publish the notice once a week for 2 consecutive weeks preceding the sale.

History: En. Sec. 1, Ch. 173, L. 1987.



17-5-107. Public or private sale -- procedure for public sale.

17-5-107. Public or private sale -- procedure for public sale. (1) The governing body of a political subdivision may sell its bonds at public or private sale as determined by the governing body and, if the bonds are sold at private sale, in denominations and forms approved by the governing body. If the governing body conducts a public sale, those provisions of state law regarding the public sale of bonds that pertain to the political subdivision govern the sale. (2) The bonds must be sold at not less than 97% of the principal amount of the bonds if the governing body determines that a sale at that price is in the best interests of the political subdivision.

History: En. Sec. 1, Ch. 253, L. 2011.



17-5-108. through reserved.

17-5-108 through 17-5-110 reserved.



17-5-111. Electronic submission of bids.

17-5-111. Electronic submission of bids. Any bid for the purchase of bonds to be submitted in writing or as a sealed bid may also be submitted by facsimile or other electronic transmission or through an electronic bidding system, as authorized by the governing body in the resolution authorizing the sale of the bonds.

History: En. Sec. 21, Ch. 451, L. 2005.



17-5-112. through reserved.

17-5-112 through 17-5-115 reserved.



17-5-116. Allocation of bonding limits -- American Recovery and Reinvestment Act of 2009.

17-5-116. Allocation of bonding limits -- American Recovery and Reinvestment Act of 2009. Unless the regulations adopted by the United States secretary of the treasury specify otherwise: (1) the office of public instruction is responsible for allocating the state's share of qualified school construction bonds as authorized in section 1521 of the American Recovery and Reinvestment Act of 2009, Public Law 111-5, and the state's allocated share of qualified zone academy bonds as authorized in section 54E of the Internal Revenue Code, 26 U.S.C. 54E; (2) the department of administration is responsible for allocating the state's share of qualified energy conservation bonds as authorized in section 54D of the Internal Revenue Code, 26 U.S.C. 54D, as amended by section 1112 of the American Recovery and Reinvestment Act of 2009, Public Law 111-5; and (3) the department of administration, in consultation with the department of commerce, is responsible for allocating the state's share of recovery zone economic development bonds and recovery zone facility bonds, as authorized in section 1401 of the American Recovery and Reinvestment Act of 2009, Public Law 111-5.

History: En. Sec. 43, Ch. 489, L. 2009.



17-5-117. Tax credit bonds.

17-5-117. Tax credit bonds. (1) As used in this section, "tax credit bond" means any general obligation bond, impact aid revenue bond, special improvement district bond, revenue bond, industrial development bond, tax increment bond, or any other bond of the state or a political subdivision that has been duly authorized and is eligible for designation as and has been designated as a qualified tax credit bond under section 54A, section 54D, section 54E, section 54F, or section 54AA of the Internal Revenue Code, 26 U.S.C. 54A, 54D, 54E, 54F, or 54AA. (2) Any bond issued as a tax credit bond may be issued and sold at public or private sale, may be payable and mature as to principal and interest, if any, on any date or dates, may be subject to redemption in whole or in part as determined by the governing body of the issuer, and may have other terms and conditions that the issuer considers to be necessary and appropriate. (3) The governing body of the issuer of any tax credit bond is authorized to enter into agreements and make covenants that may be necessary to provide for the sale and security of the bond, including investment of funds and accounts to repay the bond.

History: En. Sec. 44, Ch. 489, L. 2009.






Part 2. Bond Validating Act

17-5-201. Short title.

17-5-201. Short title. This part may be cited as the "Bond Validating Act".

History: En. 79-2001 by Sec. 1, Ch. 265, L. 1975; amd. Sec. 1, Ch. 564, L. 1977; R.C.M. 1947, 79-2001.



17-5-202. Definitions.

17-5-202. Definitions. As used in this part, the following definitions apply: (1) "Bonds" includes bonds, notes, warrants, debentures, certificates of indebtedness, temporary bonds, temporary notes, interim receipts, interim certificates, and all instruments or obligations evidencing or representing indebtedness or evidencing or representing the borrowing of money or evidencing or representing a charge, lien, or encumbrance on specific revenues, income, or property of a public body, including all instruments or obligations payable from a special fund. (2) "Public body" includes a county, city, town, school district, irrigation district, drainage district, special improvement district, or any other political or governmental subdivision of the state or any commission, authority, or agency of a political or governmental subdivision, and also includes the board of public education, the board of regents of higher education, the board of examiners, the department of natural resources and conservation, the state transportation commission, or any other governmental agency of this state.

History: En. 79-2002 by Sec. 2, Ch. 265, L. 1975; amd. Sec. 1, Ch. 486, L. 1975; amd. Sec. 2, Ch. 564, L. 1977; R.C.M. 1947, 79-2002; amd. Sec. 1, Ch. 282, L. 1981; amd. Sec. 6, Ch. 75, L. 1995; amd. Sec. 95, Ch. 42, L. 1997.



17-5-203. Validation.

17-5-203. Validation. All bonds issued by any public body and all proceedings taken for the authorization and issuance of such bonds; for the levy, establishment, pledge, and appropriation of taxes, special assessments and other charges, and revenues to pay such bonds; and for the sale, exchange, execution, and delivery thereof, prior to the date set by and subject to the conditions set forth in 17-5-204, are validated, ratified, approved, and confirmed, notwithstanding any lack of power (other than constitutional) of such public body or the governing board or commission or officers thereof to authorize and issue such bonds or to sell, exchange, execute, or deliver the same and notwithstanding any defects or irregularities (other than constitutional) in such proceedings or in such sale, exchange, execution, or delivery, and bonds of such public bodies under the authority of such proceedings are binding, legal, valid, and enforceable obligations of such public body.

History: En. 79-2003 by Sec. 3, Ch. 265, L. 1975; amd. Sec. 3, Ch. 564, L. 1977; R.C.M. 1947, 79-2003.



17-5-204. Period of application.

17-5-204. Period of application. (1) This part does not apply to or affect any action or appeal instituted on or before the date to which it has most recently been extended, in which the validity of any such proceeding or of any such bonds is at issue. (2) The application of this part may be extended by act of the legislature to any date provided therein.

History: En. 79-2004 by Sec. 4, Ch. 265, L. 1975; amd. Sec. 2, Ch. 486, L. 1975; amd. Sec. 4, Ch. 564, L. 1977; R.C.M. 1947, 79-2004; amd. Sec. 1, Ch. 2, L. 1979.



17-5-205. Application.

17-5-205. Application. The application of the Bond Validating Act, Title 17, chapter 5, part 2, is extended to bonds issued and proceedings taken prior to February 18, 2013.

History: En. Sec. 5, Ch. 564, L. 1977; R.C.M. 1947, 79-2005; amd. Sec. 2, Ch. 2, L. 1979; amd. Sec. 2, Ch. 282, L. 1981; amd. Sec. 1, Ch. 576, L. 1983; amd. Sec. 1, Ch. 182, L. 1985; amd. Sec. 1, Ch. 89, L. 1987; amd. Sec. 1, Ch. 159, L. 1989; amd. Sec. 1, Ch. 187, L. 1991; amd. Sec. 1, Ch. 19, L. 1993; amd. Sec. 1, Ch. 190, L. 1995; amd. Sec. 1, Ch. 31, L. 1997; amd. Sec. 1, Ch. 9, L. 1999; amd. Sec. 1, Ch. 8, L. 2001; amd. Sec. 1, Ch. 139, L. 2003; amd. Sec. 1, Ch. 9, L. 2005; amd. Sec. 1, Ch. 3, L. 2007; amd. Sec. 1, Ch. 438, L. 2009; amd. Sec. 1, Ch. 8, L. 2011; amd. Sec. 1, Ch. 18, L. 2013.






Part 3. Refunding Bonds

17-5-301. Refunding bonds or debentures authorized -- interest rate.

17-5-301. Refunding bonds or debentures authorized -- interest rate. The board of examiners is hereby authorized and empowered to refund any issue of bonds, highway or other debentures heretofore issued by the state and which are outstanding or which may hereafter be issued by the state whenever in the judgment of such board it shall be deemed for the best interests of the state to do so. Refunding bonds or debentures shall not be issued in any greater amount than will be required to pay the principal and interest of the bonds or debentures to be refunded, costs of issuance, plus any defaulted interest thereon.

History: En. Sec. 1, Ch. 5, L. 1945; R.C.M. 1947, 79-1801; amd. Sec. 7, Ch. 184, L. 1983.



17-5-302. Character of bonds.

17-5-302. Character of bonds. (1) The board of examiners shall prescribe all details for the form, notice, and time of sale of the bonds or debentures. (2) The bonds or debentures must be registered in the office of the state treasurer in a book to be provided for that purpose.

History: En. Sec. 2, Ch. 5, L. 1945; amd. Sec. 11, Ch. 260, L. 1959; R.C.M. 1947, 79-1802; amd. Sec. 1, Ch. 374, L. 2005.



17-5-303. Application of refunding bond law.

17-5-303. Application of refunding bond law. All of the provisions of the act authorizing the issuance of the bonds or debentures which are to be refunded, insofar as the same relate to the issuance and sale, term and rate of interest, tax levies or funds for the payment and interest thereof, and time and manner of such payments, shall apply fully to such refunding bonds or debentures, except insofar as the same may be in conflict with the provisions of this part or with the provisions of any law authorizing particular refunding bonds.

History: En. Sec. 4, Ch. 5, L. 1945; R.C.M. 1947, 79-1804; amd. Sec. 8, Ch. 184, L. 1983.



17-5-304. Cost and expense of refunding.

17-5-304. Cost and expense of refunding. The board of examiners may pay the cost and expense of refunding any issue of bonds or debentures to be paid from the proceeds of the bonds or from the general fund.

History: En. Sec. 5, Ch. 5, L. 1945; R.C.M. 1947, 79-1805; amd. Sec. 9, Ch. 184, L. 1983; amd. Sec. 2, Ch. 374, L. 2005.



17-5-305. Sale of bonds and debentures.

17-5-305. Sale of bonds and debentures. The refunding bonds or debentures that may be issued under the provisions of this part must be sold by the board of examiners in a manner that the board considers to be in the best interests of the state. However, if the state holds any bonds or debentures to be refunded by an issue of refunding bonds or debentures as investments of institutional or other funds, the original bonds or debentures may be exchanged for the refunding bonds or debentures if the exchange is authorized by the proper state officers or board.

History: En. Sec. 3, Ch. 5, L. 1945; R.C.M. 1947, 79-1803; amd. Sec. 10, Ch. 184, L. 1983; amd. Sec. 8, Ch. 342, L. 2009.






Part 4. Long-Range Building Program Bonds

17-5-401. Repealed.

17-5-401. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 1, Ch. 276, L. 1965; amd. Sec. 1, Ch. 510, L. 1973; R.C.M. 1947, 79-2201(part); amd. Sec. 1, Ch. 298, L. 1983; amd. Sec. 1, Ch. 372, L. 1985.



17-5-402. Repealed.

17-5-402. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 2, Ch. 276, L. 1965; amd. Sec. 2, Ch. 318, L. 1967; amd. Sec. 1, Ch. 146, L. 1969; amd. Sec. 1, Ch. 222, L. 1971; amd. Sec. 2, Ch. 510, L. 1973; R.C.M. 1947, 79-2202(part).



17-5-403. Repealed.

17-5-403. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 2, Ch. 276, L. 1965; amd. Sec. 2, Ch. 318, L. 1967; amd. Sec. 1, Ch. 146, L. 1969; amd. Sec. 1, Ch. 222, L. 1971; amd. Sec. 2, Ch. 510, L. 1973; R.C.M. 1947, 79-2202(part); amd. Sec. 2, Ch. 298, L. 1983; amd. Sec. 20, Ch. 422, L. 1997.



17-5-404. Repealed.

17-5-404. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 1, Ch. 276, L. 1965; amd. Sec. 1, Ch. 510, L. 1973; R.C.M. 1947, 79-2201(part); amd. Sec. 3, Ch. 298, L. 1983; amd. Sec. 2, Ch. 372, L. 1985; amd. Sec. 17, Ch. 703, L. 1985; amd. Sec. 21, Ch. 422, L. 1997.



17-5-405. Debt service account.

17-5-405. Debt service account. (1) Money in the debt service account must be used: (a) first, to pay interest and principal when due on long-range building program bonds; (b) second, to accumulate a reserve in the amount required in subsection (1)(c), for the further security of the payments; and (c) third, to maintain the reserve in an amount at least equal, after each interest and principal payment, to the maximum amount of interest and principal that will become due on all bonds that are outstanding in any subsequent fiscal year. (2) Money at any time received in the debt service account in excess of the principal, interest, and reserve requirements stated in subsection (1) must be transferred by the treasurer to the general fund. If the balance at any time on hand in the debt service account is not sufficient for compliance with subsection (1), the treasurer shall credit to the debt service account an amount sufficient to restore the balance from the general fund.

History: En. Sec. 3, Ch. 276, L. 1965; amd. Sec. 3, Ch. 318, L. 1967; amd. Sec. 2, Ch. 222, L. 1971; amd. Sec. 3, Ch. 510, L. 1973; R.C.M. 1947, 79-2203(1) thru (3); amd. Sec. 4, Ch. 298, L. 1983; amd. Sec. 22, Ch. 422, L. 1997.



17-5-406. Use of debt service account.

17-5-406. Use of debt service account. The debt service account shall be segregated by the treasurer from all other money in that or any other fund in the treasury and used only to pay long-range building program bonds and interest thereon when due so long as any such bonds or interest remain unpaid.

History: En. Sec. 1, Ch. 276, L. 1965; amd. Sec. 1, Ch. 510, L. 1973; R.C.M. 1947, 79-2201(part); amd. Sec. 5, Ch. 298, L. 1983.



17-5-407. Repealed.

17-5-407. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 3, Ch. 276, L. 1965; amd. Sec. 3, Ch. 318, L. 1967; amd. Sec. 2, Ch. 222, L. 1971; amd. Sec. 3, Ch. 510, L. 1973; R.C.M. 1947, 79-2203(4); amd. Sec. 6, Ch. 298, L. 1983.



17-5-408. Repealed.

17-5-408. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 3, Ch. 276, L. 1965; amd. Sec. 3, Ch. 318, L. 1967; amd. Sec. 2, Ch. 222, L. 1971; amd. Sec. 3, Ch. 510, L. 1973; R.C.M. 1947, 79-2203(5), (6); amd. Sec. 14, Ch. 634, L. 1979; amd. Sec. 4, Ch. 267, L. 1981; amd. Sec. 7, Ch. 298, L. 1983; amd. Sec. 3, Ch. 608, L. 1983; amd. Sec. 2, Ch. 450, L. 1985; amd. Sec. 3, Ch. 704, L. 1985; amd. Sec. 2, Ch. 666, L. 1987; amd. Sec. 4, Ch. 681, L. 1989; amd. Sec. 91, Ch. 11, Sp. L. June 1989; amd. Sec. 3, Ch. 548, L. 1993; amd. Sec. 23, Ch. 422, L. 1997.



17-5-409. Repealed.

17-5-409. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 4, Ch. 276, L. 1965; amd. Sec. 4, Ch. 510, L. 1973; R.C.M. 1947, 79-2204.



17-5-410. Repealed.

17-5-410. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 5, Ch. 276, L. 1965; amd. Sec. 4, Ch. 318, L. 1967; amd. Sec. 2, Ch. 146, L. 1969; amd. Sec. 3, Ch. 222, L. 1971; amd. Sec. 5, Ch. 510, L. 1973; R.C.M. 1947, 79-2205; amd. Sec. 1, Ch. 644, L. 1979; amd. Sec. 1, Ch. 604, L. 1981.



17-5-411. Repealed.

17-5-411. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 2, Ch. 604, L. 1981; amd. Sec. 8, Ch. 298, L. 1983; amd. Sec. 64, Ch. 613, L. 1989.



17-5-412. Repealed.

17-5-412. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 3, Ch. 604, L. 1981; amd. Sec. 1, Ch. 349, L. 1981; amd. Sec. 9, Ch. 298, L. 1983.



17-5-413. Repealed.

17-5-413. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 4, Ch. 604, L. 1981.



17-5-414. Repealed.

17-5-414. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 1, Ch. 643, L. 1983; amd. Sec. 5, Ch. 643, L. 1983.



17-5-415. Repealed.

17-5-415. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 2, Ch. 643, L. 1983; amd. Sec. 48, Ch. 281, L. 1983; amd. Sec. 5, Ch. 643, L. 1983.



17-5-416. Repealed.

17-5-416. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 3, Ch. 643, L. 1983; amd. Sec. 5, Ch. 643, L. 1983.



17-5-417. Repealed.

17-5-417. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 4, Ch. 643, L. 1983.



17-5-418. through reserved.

17-5-418 through 17-5-420 reserved.



17-5-421. Repealed.

17-5-421. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 1, Ch. 507, L. 1977; R.C.M. 1947, 78-1401(part); amd. Sec. 10, Ch. 298, L. 1983.



17-5-422. Terminated.

17-5-422. Terminated. Sec. 1, Ch. 33, Sp. L. June 1986.

History: En. Secs. 1, 2, Ch. 600, L. 1981; amd. Sec. 11, Ch. 298, L. 1983; amd. Sec. 1, Ch. 33, Sp. L. June 1986.



17-5-423. Repealed.

17-5-423. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 8, HB 861, L. 1985; amd. Sec. 5, Ch. 224, L. 1989.



17-5-424. Repealed.

17-5-424. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 9, HB 861, L. 1985.



17-5-425. Repealed.

17-5-425. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 10, HB 861, L. 1985; amd. Sec. 5, Ch. 224, L. 1989.



17-5-426. Repealed.

17-5-426. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 11, HB 861, L. 1985.



17-5-427. through reserved.

17-5-427 through 17-5-429 reserved.



17-5-430. Repealed.

17-5-430. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 10, Ch. 624, L. 1993; amd. Sec. 58, Ch. 546, L. 1995.



17-5-431. Repealed.

17-5-431. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 11, Ch. 624, L. 1993.



17-5-432. Repealed.

17-5-432. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 12, Ch. 624, L. 1993; amd. Sec. 59, Ch. 546, L. 1995.



17-5-433. Repealed.

17-5-433. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 13, Ch. 624, L. 1993.






Part 5. General Obligation Highway Bonds (Repealed)

17-5-501. Repealed.

17-5-501. Repealed. Sec. 19, Ch. 10, L. 2009.

History: En. Sec. 1, Ch. 477, L. 1975; amd. Sec. 3, Ch. 512, L. 1991.



17-5-502. Repealed.

17-5-502. Repealed. Sec. 19, Ch. 10, L. 2009.

History: En. Sec. 2, Ch. 477, L. 1975; amd. Sec. 3, Ch. 512, L. 1991.



17-5-503. Repealed.

17-5-503. Repealed. Sec. 19, Ch. 10, L. 2009.

History: En. Sec. 3, Ch. 477, L. 1975; amd. Sec. 12, Ch. 298, L. 1983.



17-5-504. Repealed.

17-5-504. Repealed. Sec. 19, Ch. 10, L. 2009.

History: En. Sec. 4, Ch. 477, L. 1975.



17-5-505. Repealed.

17-5-505. Repealed. Sec. 19, Ch. 10, L. 2009.

History: En. Sec. 5, Ch. 477, L. 1975.



17-5-506. Repealed.

17-5-506. Repealed. Sec. 19, Ch. 10, L. 2009.

History: En. Sec. 6, Ch. 477, L. 1975; amd. Sec. 13, Ch. 298, L. 1983.



17-5-507. Repealed.

17-5-507. Repealed. Sec. 19, Ch. 10, L. 2009.

History: En. Sec. 7, Ch. 477, L. 1975; amd. Sec. 14, Ch. 298, L. 1983; amd. Sec. 24, Ch. 130, L. 2005; amd. Sec. 19, Ch. 44, L. 2007.






Part 6. Employment Security Building Bonds (Repealed)

17-5-601. Repealed.

17-5-601. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 1, Ch. 418, L. 1971; R.C.M. 1947, 78-1011.



17-5-602. Repealed.

17-5-602. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 2, Ch. 418, L. 1971; R.C.M. 1947, 78-1012.



17-5-603. Repealed.

17-5-603. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 3, Ch. 418, L. 1971; R.C.M. 1947, 78-1013.



17-5-604. Repealed.

17-5-604. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 4, Ch. 418, L. 1971; R.C.M. 1947, 78-1014.



17-5-605. Repealed.

17-5-605. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 5, Ch. 418, L. 1971; R.C.M. 1947, 78-1015.



17-5-606. Repealed.

17-5-606. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 6, Ch. 418, L. 1971; R.C.M. 1947, 78-1016.



17-5-607. Repealed.

17-5-607. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 7, Ch. 418, L. 1971; R.C.M. 1947, 78-1017.



17-5-608. Repealed.

17-5-608. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 8, Ch. 418, L. 1971; amd. Sec. 1, Ch. 61, L. 1977; R.C.M. 1947, 78-1018; amd. Sec. 15, Ch. 298, L. 1983.



17-5-609. Repealed.

17-5-609. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 9, Ch. 418, L. 1971; amd. Sec. 2, Ch. 61, L. 1977; R.C.M. 1947, 78-1019; amd. Sec. 1, Ch. 418, L. 1985.



17-5-610. Repealed.

17-5-610. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 10, Ch. 418, L. 1971; R.C.M. 1947, 78-1020.



17-5-611. Repealed.

17-5-611. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 1, Ch. 419, L. 1971; R.C.M. 1947, 78-1021.



17-5-612. Repealed.

17-5-612. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 2, Ch. 419, L. 1971; R.C.M. 1947, 78-1022.



17-5-613. Repealed.

17-5-613. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 3, Ch. 419, L. 1971; R.C.M. 1947, 78-1023.



17-5-614. Repealed.

17-5-614. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 4, Ch. 419, L. 1971; R.C.M. 1947, 78-1024.



17-5-615. Repealed.

17-5-615. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 5, Ch. 419, L. 1971; R.C.M. 1947, 78-1025.



17-5-616. Repealed.

17-5-616. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 6, Ch. 419, L. 1971; R.C.M. 1947, 78-1026.



17-5-617. Repealed.

17-5-617. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 7, Ch. 419, L. 1971; R.C.M. 1947, 78-1027.



17-5-618. Repealed.

17-5-618. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 8, Ch. 419, L. 1971; amd. Sec. 3, Ch. 61, L. 1977; R.C.M. 1947, 78-1028; amd. Sec. 16, Ch. 298, L. 1983.



17-5-619. Repealed.

17-5-619. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 9, Ch. 419, L. 1971; amd. Sec. 4, Ch. 61, L. 1977; R.C.M. 1947, 78-1029; amd. Sec. 2, Ch. 418, L. 1985.



17-5-620. Repealed.

17-5-620. Repealed. Sec. 7, Ch. 374, L. 2005.

History: En. Sec. 10, Ch. 419, L. 1971; R.C.M. 1947, 78-1030.






Part 7. Coal Severance Tax Bonds -- Water Development

17-5-701. State of Montana coal severance tax bonds.

17-5-701. State of Montana coal severance tax bonds. This part provides for the issuance of state of Montana coal severance tax bonds (also referred to as coal severance tax bonds in this part) to: (1) finance renewable resource projects in the state designed to provide, during and after extensive coal mining, a healthy economy, the alleviation of social and economic impacts created by coal development, and a clean and healthful environment for present and future generations; and (2) finance loans to local governments for infrastructure projects under Title 90, chapter 6, part 7.

History: En. Sec. 24, Ch. 505, L. 1981; amd. Sec. 3, Ch. 3, Sp. L. January 1992; amd. Sec. 5, Ch. 478, L. 1993.



17-5-702. Purpose and intent.

17-5-702. Purpose and intent. (1) The purpose of the coal severance tax trust fund bond provisions of this part is to establish the authority to issue and sell coal severance tax bonds that have been approved by an act of the legislature for financing specific renewable resource projects in the state authorized by the legislature and to guarantee redemption of the bonds by revenue derived from the receipts from the coal severance tax imposed by Title 15, chapter 35, part 1, and other money that the legislature may from time to time determine. (2) The legislature intends that projects to be financed by coal severance tax bonds include renewable resource projects as part of the program established in Title 85, chapter 1, part 6. The legislature further intends that the income from renewable resource projects in excess of the amount required for debt service and operation and maintenance of those projects and activities be deposited in the natural resources projects state special revenue account established in 15-38-302.

History: En. Sec. 25, Ch. 505, L. 1981; amd. Sec. 17, Ch. 298, L. 1983; amd. Sec. 6, Ch. 478, L. 1993; amd. Sec. 6, Ch. 432, L. 2007.



17-5-703. Coal severance tax trust funds.

17-5-703. (Temporary) Coal severance tax trust funds. (1) The trust established under Article IX, section 5, of the Montana constitution is composed of the following funds: (a) a coal severance tax bond fund into which the constitutionally dedicated receipts from the coal severance tax must be deposited; (b) a treasure state endowment fund; (c) a treasure state endowment regional water system fund; (d) a coal severance tax permanent fund; (e) a coal severance tax income fund; and (f) a big sky economic development fund. (2) (a) The state treasurer shall determine, on July 1 of each year, the amount necessary to meet all principal and interest payments on bonds payable from the coal severance tax bond fund during the next 12 months and retain that amount in the coal severance tax bond fund. (b) The amount in the coal severance tax bond fund in excess of the amount required in subsection (2)(a) must be transferred from that fund as provided in subsections (3) and (4). (3) (a) Until June 30, 2016, the state treasurer shall quarterly transfer to the treasure state endowment fund 50% of the amount in the coal severance tax bond fund in excess of the amount that is specified in subsection (2) to be retained in the fund. (b) Until June 30, 2016, the state treasurer shall quarterly transfer to the treasure state endowment regional water system fund 25% of the amount in the coal severance tax bond fund in excess of the amount that is specified in subsection (2) to be retained in the fund. (c) The state treasurer shall monthly transfer from the treasure state endowment fund to the treasure state endowment special revenue account the amount of earnings, excluding unrealized gains and losses, required to meet the obligations of the state that are payable from the account in accordance with 90-6-710. Earnings not transferred to the treasure state endowment special revenue account must be retained in the treasure state endowment fund. (d) The state treasurer shall monthly transfer from the treasure state endowment regional water system fund to the treasure state endowment regional water system special revenue account the amount of earnings, excluding unrealized gains and losses, required to meet the obligations of the state that are payable from the account for regional water systems authorized under 90-6-715. Earnings not transferred to the treasure state endowment regional water system special revenue account must be retained in the treasure state endowment regional water system fund. (4) (a) From July 1, 2005, through June 30, 2025, the state treasurer shall quarterly transfer to the big sky economic development fund 25% of the amount in the coal severance tax bond fund in excess of the amount that is specified in subsection (2) to be retained in the fund. (b) The state treasurer shall monthly transfer from the big sky economic development fund to the economic development special revenue account, provided for in 90-1-205, the amount of earnings, excluding unrealized gains and losses, required to meet the obligations of the state that are payable from the account in accordance with 90-1-204. Earnings not transferred to the economic development special revenue account must be retained in the big sky economic development fund. (5) Any amount in the coal severance tax bond fund in excess of the amount that is specified in subsection (2)(a) to be retained in the fund and that is not otherwise allocated under this section must be deposited in the coal severance tax permanent fund. (Effective July 1, 2016) 17-5-703. (Effective July 1, 2016) . Coal severance tax trust funds. (1) The trust established under Article IX, section 5, of the Montana constitution is composed of the following funds: (a) a coal severance tax bond fund into which the constitutionally dedicated receipts from the coal severance tax must be deposited; (b) a treasure state endowment fund; (c) a coal severance tax permanent fund; (d) a coal severance tax income fund; and (e) a big sky economic development fund. (2) (a) The state treasurer shall determine, on July 1 of each year, the amount necessary to meet all principal and interest payments on bonds payable from the coal severance tax bond fund during the next 12 months and retain that amount in the coal severance tax bond fund. (b) The amount in the coal severance tax bond fund in excess of the amount required in subsection (2)(a) must be transferred from that fund as provided in subsections (3) and (4). (3) (a) Until June 30, 2016, the state treasurer shall quarterly transfer to the treasure state endowment fund 50% of the amount in the coal severance tax bond fund in excess of the amount that is specified in subsection (2) to be retained in the fund. (b) The state treasurer shall monthly transfer from the treasure state endowment fund to the treasure state endowment special revenue account the amount of earnings, excluding unrealized gains and losses, required to meet the obligations of the state that are payable from the account in accordance with 90-6-710. Earnings not transferred to the treasure state endowment special revenue account must be retained in the treasure state endowment fund. (4) (a) From July 1, 2005, through June 30, 2025, the state treasurer shall quarterly transfer to the big sky economic development fund 25% of the amount in the coal severance tax bond fund in excess of the amount that is specified in subsection (2) to be retained in the fund. (b) The state treasurer shall monthly transfer from the big sky economic development fund to the economic development special revenue account, provided for in 90-1-205, the amount of earnings, excluding unrealized gains and losses, required to meet the obligations of the state that are payable from the account in accordance with 90-1-204. Earnings not transferred to the economic development special revenue account must be retained in the big sky economic development fund. (5) Any amount in the coal severance tax bond fund in excess of the amount that is specified in subsection (2)(a) to be retained in the fund and that is not otherwise allocated under this section must be deposited in the coal severance tax permanent fund.

History: En. Sec. 26, Ch. 505, L. 1981; amd. Sec. 18, Ch. 298, L. 1983; amd. Sec. 2, Ch. 512, L. 1985; amd. Sec. 3, Ch. 722, L. 1991; amd. Secs. 3, 7, Ch. 12, Sp. L. January 1992; amd. Sec. 4, Ch. 515, L. 1993; amd. Sec. 1, Ch. 8, Sp. L. November 1993; amd. Sec. 1, Ch. 33, Sp. L. November 1993; amd. Secs. 1, 4, Ch. 495, L. 1999; amd. Sec. 3, Ch. 61, L. 2001; amd. Sec. 1, Ch. 380, L. 2001; amd. Sec. 42, Ch. 114, L. 2003; amd. Sec. 1, Ch. 588, L. 2005; amd. Sec. 1, Ch. 14, L. 2007; amd. Sec. 12, Ch. 389, L. 2011; amd. Sec. 2, Ch. 390, L. 2013.



17-5-704. Investment of funds.

17-5-704. Investment of funds. Money in the coal severance tax bond fund, the coal severance tax permanent fund, and the coal severance tax income fund must be invested in accordance with the investment standards for coal severance tax funds. Income and earnings, excluding unrealized gains and losses, from all funds must be deposited in the state general fund.

History: En. Sec. 27, Ch. 505, L. 1981; amd. Sec. 1, Ch. 149, L. 1983; amd. Sec. 19, Ch. 298, L. 1983; amd. Sec. 2, Ch. 662, L. 1987; amd. Sec. 23, Ch. 83, L. 1989; amd. Sec. 3, Ch. 634, L. 1989; amd. Sec. 92, Ch. 11, Sp. L. June 1989; amd. Sec. 4, Ch. 787, L. 1991; amd. Sec. 4, Ch. 12, Sp. L. January 1992; amd. Sec. 3, Ch. 442, L. 1995; amd. Sec. 22, Ch. 509, L. 1995; amd. Sec. 4, Ch. 61, L. 2001; amd. Sec. 2, Ch. 14, L. 2007.



17-5-705. Pledge of coal severance tax bond fund.

17-5-705. Pledge of coal severance tax bond fund. The money in the coal severance tax bond fund is pledged to the payment of the principal and interest on all state of Montana coal severance tax bonds. All bonds issued after July 1, 1981, wherein the money in the coal severance tax bond fund is pledged for their retirement shall be called "state of Montana coal severance tax bonds".

History: En. Sec. 28, Ch. 505, L. 1981; amd. Sec. 20, Ch. 298, L. 1983.



17-5-706. Authority to issue coal severance tax bonds.

17-5-706. Authority to issue coal severance tax bonds. The board of examiners, upon approval of the legislature as hereinafter provided, shall issue and sell coal severance tax bonds to finance approved renewable resource projects when authorized to do so by any law that sets out the amount and purpose of the issue. Each project must be separately approved as to amount by a two-thirds vote of each house of the legislature.

History: En. Sec. 29, Ch. 505, L. 1981; amd. Sec. 7, Ch. 478, L. 1993.



17-5-707. Board of examiners to issue bonds.

17-5-707. Board of examiners to issue bonds. The board of examiners may issue and sell coal severance tax bonds, and no other agency of the state is so authorized. Any action taken by the board of examiners under this part must be approved by a majority vote of its members.

History: En. Sec. 30, Ch. 505, L. 1981.



17-5-708. Special fund revenues.

17-5-708. Special fund revenues. (1) If a law authorizing a coal severance tax bond issue for a specific purpose and in a specific amount contemplates the pledge and receipt of revenues, assets, or money other than or in addition to the money in the coal severance tax bond fund, then the money derived from such pledged revenues, assets, and money must be paid into a special bond fund for the benefit of such bonds, which must be part of a debt service fund of the state treasury fund structure. (2) Money must be withdrawn from the coal severance tax bond fund and paid to the special bond fund as necessary to provide for payment of principal and interest on the coal severance tax bonds secured by a pledge of the special bond fund.

History: En. Sec. 31, Ch. 505, L. 1981; amd. Sec. 21, Ch. 298, L. 1983.



17-5-709. Continued tax deposit limit on additional bonds.

17-5-709. Continued tax deposit limit on additional bonds. (1) The legislature shall provide for the continued assessment, levy, collection, and deposit into the coal severance tax bond fund of the coal severance tax that, together with other revenue, assets, and money that may be deposited to one or more special bond funds pledged for the benefit of coal severance tax bonds, will be sufficient to produce an amount that is at least the amount necessary to pay, when due, the annual debt service charges on all outstanding coal severance tax bonds. (2) The board of examiners may issue no coal severance tax bonds unless the aggregate amount of coal severance tax bonds outstanding, including the proposed issue and any other coal severance tax bonds authorized but not yet issued, can be serviced with no more than two-thirds of the annual deposits into the coal severance tax bond fund, as determined by the average of the deposits during the preceding 3 fiscal years, together with the average of the aggregate amount of revenue, assets, or money deposited in one or more special bond funds used to pay debt service on outstanding coal severance tax bonds during the preceding 3 fiscal years. (3) The provisions of this section may not be modified so as to reduce the security for any coal severance tax bonds while the bonds are outstanding.

History: En. Sec. 32, Ch. 505, L. 1981; amd. Sec. 22, Ch. 298, L. 1983; amd. Sec. 5, Ch. 563, L. 1999; amd. Sec. 28, Ch. 7, L. 2001.



17-5-710. Form -- principal and interest -- fiscal agent -- deposit of proceeds.

17-5-710. Form -- principal and interest -- fiscal agent -- deposit of proceeds. (1) Each series of coal severance tax bonds must be issued by the board of examiners at public or private sale, in such denominations and form, whether payable to bearer or registered as to principal or both principal and interest, with such provisions for the conversion or exchange, bearing interest at such rate or rates, maturing at such times not exceeding 40 years from date of issue, subject to redemption at such earlier times and prices and upon such notice, and payable at the office of such fiscal agency of the state as the board of examiners shall determine, subject to the limitations contained in this part. (2) In all other respects the board of examiners is authorized to prescribe the form and terms of the bonds and shall do whatever is lawful and necessary for their issuance and payment. (3) Coal severance tax bonds and any interest coupons appurtenant thereto shall be signed by the members of the board of examiners, and the bonds shall be issued under the great seal of the state of Montana. The bonds and coupons may be executed with facsimile signatures and seal in the manner and subject to the limitations prescribed by law. The state treasurer shall keep a record of all such bonds issued and sold. (4) The board of examiners is authorized to employ a fiscal agent to assist in the performance of its duties hereunder. (5) All proceeds of a state of Montana coal severance tax bonds issue shall be deposited in a capital projects fund or a state special revenue account established for that bond issue, except that any premiums and accrued interest received shall be deposited in a debt service fund established for that bond issue.

History: En. Sec. 33, Ch. 505, L. 1981; amd. Sec. 23, Ch. 298, L. 1983.



17-5-711. Trust indenture.

17-5-711. Trust indenture. In the discretion of the board of examiners, a series of bonds or notes issued under this part may be secured by a trust indenture by and between the board of examiners and a trustee, which may be any trust company or bank having the powers of a trust company within or outside of the state. Each trust indenture or an executed counterpart thereof shall be filed in the office of the secretary of state of Montana. The filing of a trust indenture or an executed counterpart thereof in the office of the county clerk of the county in which the property covered by the trust indenture is located is constructive notice of its contents to all persons from the time of the filing, and the recording of the trust indenture or its contents is not necessary.

History: En. Sec. 34, Ch. 505, L. 1981; amd. Sec. 3, Ch. 512, L. 1985.



17-5-712. Provisions for protecting bondholders.

17-5-712. Provisions for protecting bondholders. Either the legislative act providing for the issuance of coal severance tax bonds or the trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable, proper, and not in violation of law, including covenants setting forth the duties of the state, the board of examiners, and the departments, boards, or agencies of state government in relation to the acquisition, construction, improvement, maintenance, operation, repair, and insurance of the projects financed with the proceeds of coal severance tax bonds and the custody, safeguarding, and application of all money. The trust indenture may set forth the rights and remedies of the bondholders as is customary in trust indentures, deeds of trusts, and mortgages securing bonds or debentures of corporations. No enumeration of particular powers granted by this section impairs any general grant of power contained in this part.

History: En. Sec. 35, Ch. 505, L. 1981.



17-5-713. Personal liability -- suit to compel performance.

17-5-713. Personal liability -- suit to compel performance. (1) The members of the board of examiners and officers and employees of the departments, boards, or agencies of state government are not personally liable or accountable by reason of the issuance of or on any coal severance tax bond or bond anticipation note issued by the board of examiners. (2) Any holder of coal severance tax bonds or any person or officer being a party in interest, subject to any applicable coal severance tax agreements or trust indentures, may sue to enforce and compel the performance of the coal severance tax bond provisions as set out in this part.

History: En. Sec. 36, Ch. 505, L. 1981; amd. Sec. 4, Ch. 512, L. 1985.



17-5-714. Negotiability of bonds.

17-5-714. Negotiability of bonds. Bonds or notes issued under this part are negotiable instruments under the Uniform Commercial Code, subject only to the provisions for registration of bonds.

History: En. Sec. 37, Ch. 505, L. 1981; amd. Sec. 5, Ch. 512, L. 1985.



17-5-715. Signatures of board members.

17-5-715. Signatures of board members. If any member of the board of examiners whose signature appears on bonds, notes, or coupons issued under this part ceases to be a member before the delivery of the bonds or notes, the member's signature is valid and sufficient for all purposes, the same as if the member had remained in office until delivery.

History: En. Sec. 38, Ch. 505, L. 1981; amd. Sec. 6, Ch. 512, L. 1985; amd. Sec. 214, Ch. 56, L. 2009.



17-5-716. Refunding obligations.

17-5-716. Refunding obligations. (1) The state board of examiners may provide for the issuance of refunding obligations for refunding any obligations then outstanding that have been issued under this part, including the payment of any redemption premium and any interest accrued or to accrue to the date of redemption of the obligations. The issuance of refunding obligations, the maturities and other details, the rights of the holders, and the rights, duties, and obligations of the state are governed by the appropriate provisions of this part that relate to the issuance of obligations. (2) Refunding obligations issued as provided in subsection (1) may be sold or exchanged for outstanding obligations issued under this part. The proceeds may be applied to the purchase, redemption, or payment of outstanding obligations. Pending the application of the proceeds of refunding obligations, with other available funds, to the payment of principal, accrued interest, and any redemption premium on the obligations being refunded and, if permitted in the resolution authorizing the issuance of the refunding obligations or in the trust agreement securing them, to the payment of interest on refunding obligations and expenses in connection with refunding, the proceeds may be invested as provided in Title 17, chapter 6.

History: En. Sec. 39, Ch. 505, L. 1981.



17-5-717. Pledge of the state.

17-5-717. Pledge of the state. In accordance with the constitutions of the United States and the state of Montana, the state pledges that it will not in any way impair the obligations of any agreement between the state and the holders of notes and bonds issued by the state.

History: En. Sec. 40, Ch. 505, L. 1981.



17-5-718. Tax exemption of bonds -- legal investments.

17-5-718. Tax exemption of bonds -- legal investments. (1) All bonds or notes issued under this part, their transfer, and their income, including any profits made on their sale, are exempt from taxation by the state or any political subdivision or other instrumentality of the state, except for estate taxes. (2) Bonds or notes issued under this part are legal investments for any person or board charged with investment of public funds and are acceptable as security for any deposit of public money.

History: En. Sec. 41, Ch. 505, L. 1981; amd. Sec. 7, Ch. 512, L. 1985; amd. Sec. 9, Ch. 9, Sp. L. May 2000.



17-5-719. Limitation on amount of coal severance tax bonds issued.

17-5-719. Limitation on amount of coal severance tax bonds issued. No more than $250 million worth of coal severance tax bonds may be issued for renewable resource development projects and activities.

History: En. Sec. 42, Ch. 505, L. 1981.



17-5-720. Authorization to issue revenue bonds.

17-5-720. Authorization to issue revenue bonds. (1) In addition to the authority contained in 17-5-716, the board of examiners may issue revenue bonds of the state to refund in whole or in part bonds issued to finance renewable resource development projects approved by the legislature pursuant to Title 17, chapter 5, part 7, and Title 85, chapter 1, part 6. The principal and interest on refunding bonds issued pursuant to this section are payable solely from the project or projects for which the refunded bonds were issued. (2) The revenue bonds may be issued in an amount sufficient to refund all or a portion of the outstanding bonds, to pay costs incident to the issuance and sale of the refunding bonds, and to fund the establishment of necessary reserves. The refunding bonds must be designated as "State of Montana Water Development Revenue Bonds". All the power and authority granted to the board of examiners and provisions with respect to the issuance of bonds under Title 17, chapter 5, part 7, except for the provision pledging the coal severance tax to the payment of the bonds, apply to the issuance of the revenue bonds. In authorizing the issuance of the revenue bonds, the board of examiners shall determine that the refunding of the outstanding bonds and the issuance of the revenue bonds are in the best interest of the state. (3) Revenue bonds may not be issued under this section to refund bonds issued to fund a loan to a political subdivision or local government body unless the political subdivision or local government body whose loan repayments would be pledged to the payment of the refunding bonds has consented to the refunding. (4) Revenue bonds issued pursuant to this section without the pledge of the coal severance tax to the payment of the bonds are not coal severance tax bonds or a state debt.

History: En. Sec. 8, Ch. 775, L. 1991.



17-5-721. Authorization to issue revenue bonds.

17-5-721. Authorization to issue revenue bonds. (1) In addition to the authority contained in 17-5-716, the board of examiners may issue revenue bonds of the state to refund, in whole or in part, bonds issued to finance renewable resource projects approved by the legislature pursuant to Title 17, chapter 5, part 7, and Title 85, chapter 1, part 6. The principal and interest on refunding bonds issued pursuant to this section are payable solely from the project or projects for which the refunded bonds were issued. (2) The revenue bonds may be issued in an amount sufficient to refund all or a portion of the outstanding bonds, to pay costs incident to the issuance and sale of the refunding bonds, and to fund the establishment of necessary reserves. The refunding bonds must be designated as "State of Montana Water Development Revenue Bonds". All the power and authority granted to the board of examiners and provisions with respect to the issuance of bonds under Title 17, chapter 5, part 7, except for the provision pledging the coal severance tax to the payment of the bonds, apply to the issuance of the revenue bonds. In authorizing the issuance of the revenue bonds, the board of examiners shall determine that the refunding of the outstanding bonds and the issuance of the revenue bonds are in the best interests of the state. (3) Revenue bonds may not be issued under this section to refund bonds issued to fund a loan to a political subdivision or local government body unless the political subdivision or local government body whose loan repayments would be pledged to the payment of the refunding bonds has consented to the refunding. (4) Revenue bonds issued pursuant to this section without the pledge of the coal severance tax to the payment of the bonds are not coal severance tax bonds or a state debt.

History: En. Sec. 9, Ch. 497, L. 1993.



17-5-722. through reserved.

17-5-722 through 17-5-730 reserved.



17-5-731. Bond anticipation notes -- when issued -- payment of principal and interest.

17-5-731. Bond anticipation notes -- when issued -- payment of principal and interest. (1) When the board of examiners has been authorized by the legislature to issue and sell bonds under this part, it may, pending the issuance of the bonds, issue temporary notes in anticipation of the receipt of proceeds to be derived from the sale of the bonds. The notes are designated as "bond anticipation notes". The proceeds of the sale of the bond anticipation notes must be used only for the purposes for which the proceeds of the bonds could be used, including costs of issuance. If, prior to the issuance of the bonds, it becomes necessary to redeem outstanding notes, additional bond anticipation notes may be issued to redeem the outstanding notes. No renewal of any note may be issued after the sale of bonds in anticipation of which the original notes were issued. As much of the proceeds of the bonds, when issued, must be credited to the note debt service fund as may be needed for payment of the notes, with interest, when due. (2) Bond anticipation notes or other short-term evidences of indebtedness maturing not more than 3 years after the date of issue may be issued from time to time as needed. Notes must be authorized by the board of examiners and contain such terms and details as may be provided by resolution of the board. Each resolution of the board of examiners authorizing notes must: (a) describe the need for the proceeds of the notes to be issued; and (b) specify: (i) the principal amount of the notes or maximum principal amount of the notes that may be outstanding at any time; (ii) the rate or rates of interest, the maximum rate of interest, or the interest rate formula (to be determined in the manner specified in the resolution authorizing the notes) of such notes; and (iii) the maturity date or maximum maturity date of the notes. (3) Subject to the limitations contained in this section and the standards and limitations prescribed in the authorizing resolution, the board in its discretion may provide for notes to be issued and sold, in whole or in part, from time to time. The board may delegate to the state treasurer the power to determine the time or times of sale, the manner of sale, the amounts, the maturities, the rate or rates of interest, and such other terms and details of the notes as may be considered appropriate by the board or, if there has been such a delegation, the state treasurer. The board may, in its discretion but subject to the limitations contained in this section, also provide in the resolution authorizing the issuance of notes for: (a) the employment of one or more persons or firms to assist the board in the sale of the notes; (b) the appointment of one or more banks or trust companies, either within or outside of the state, as depository for safekeeping and as agent for the delivery and payment of the notes; (c) the refunding of the notes, from time to time, without further action by the board, unless the board revokes such authority to refund; and (d) such other terms and conditions as the board may consider appropriate. (4) In connection with the issuance and sale of notes, the board may arrange for lines of credit with any bank, firm, or person for the purpose of providing an additional source of repayment for notes issued pursuant to this section. Amounts drawn on such lines of credit may be evidenced by negotiable or nonnegotiable notes or other evidences of indebtedness, containing such terms and conditions as the board may authorize in the resolution approving them.

History: En. Sec. 8, Ch. 512, L. 1985.






Part 8. General Obligation Bonds and Notes

17-5-801. Definitions.

17-5-801. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Board" means the board of examiners provided for in 2-15-1007. (2) "Bond act" means an act approved by the vote of two-thirds of the members of each house of the legislature or by a majority of the electors voting thereon, authorizing the issuance of bonds for the purpose set forth therein and adopting this part by reference. (3) "Bonds" means general obligation bonds, notes, or other evidences of indebtedness issued in accordance with the provisions of this part. (4) "Capital projects account" means a separate general obligation bond and note account created within the capital projects fund type established in 17-2-102. (5) "Costs" includes those expenses related to acquiring land; planning, design, and construction of capital projects and of buildings as defined in 18-2-101; or any other administrative expenses of the department, including legal fees, incurred in the performance of its duties under Title 18, chapter 2. (6) "Debt service account" means a separate general obligation bond and note account created within the debt service fund type established in 17-2-102. (7) "Department" means the department of administration created in 2-15-1001. (8) "Treasurer" means the ex officio state treasurer, referred to in 2-15-1002.

History: En. Sec. 1, Ch. 184, L. 1983; amd. Sec. 3, Ch. 372, L. 1985.



17-5-802. Authority to issue general obligation bonds and notes.

17-5-802. Authority to issue general obligation bonds and notes. (1) When authorized by and within the limits of a bond act and as provided in this part, the board may issue and sell bonds of the state in the manner that it considers necessary and proper to provide funds for the purpose set forth in the bond act. (2) The full faith and credit and taxing powers of the state must be pledged for the payment of all bonds and notes issued pursuant to this part, with all interest on the bonds and notes and premiums payable upon the redemption of the bonds and notes. All principal, interest, and redemption premium, if any, becoming due during a fiscal year must be included in the state budget for that fiscal year, and sufficient revenue must be appropriated for the payment of principal, interest, and redemption premiums from the general fund and, if the general fund is not sufficient, from any other funds of the state legally available for the payment of principal, interest, and redemption premiums. Bonds may not be issued to cover deficits incurred because appropriations exceeded anticipated revenue. Money transferred for the payment of bonds and notes must be deposited in the debt service account.

History: En. Sec. 2, Ch. 184, L. 1983; amd. Sec. 3, Ch. 374, L. 2005.



17-5-803. Form -- principal and interest -- fiscal agent -- bond registrar and transfer agent -- deposit of proceeds.

17-5-803. Form -- principal and interest -- fiscal agent -- bond registrar and transfer agent -- deposit of proceeds. (1) Subject to the limitations contained in this part and in the bond act and in the furtherance of each bond act, bonds may be issued by the board upon request of the department. The bonds may be issued in the denominations and form, whether payable to bearer or registered as to principal or both principal and interest, with provisions for conversion or exchange, and for the issuance of temporary bonds bearing interest at a rate or rates, maturing at times not exceeding 30 years from date of issue, subject to redemption at earlier times and prices and on notice, and payable at the office of the fiscal agency of the state as the board determines. (2) In all other respects, the board is authorized to prescribe the form and terms of the bonds and do whatever is lawful and necessary for their issuance and payment. Action taken by the board under this part must be by a majority vote of its members. The state treasurer shall keep a record of all bonds issued and sold. (3) The board is authorized to employ a fiscal agent and a bond registrar and transfer agent to assist in the performance of its duties under this part. (4) The board, in its discretion, is authorized to pay all costs of issuance of bonds, including without limitation rating agency fees, printing costs, legal fees, bank or trust company fees, costs to employ persons or firms to assist in the sale of the bonds, line of credit fees and charges, and all other amounts related to the costs of issuing the bonds from amounts available for these purposes in the general fund or from the proceeds of the bonds. (5) Unless otherwise provided in statute authorizing a bond, all proceeds of bonds and notes issued under this part to pay the costs of a project must be deposited in the capital projects account or in a separate general obligation bond or note account created in the state special revenue fund established in 17-2-102, except that any premiums, unless used to pay the costs of issuance, and accrued interest received must be deposited in the debt service account. (6) If applicable, the board shall specify whether the bonds are tax credit bonds as provided in 17-5-117.

History: En. Sec. 3, Ch. 184, L. 1983; amd. Sec. 4, Ch. 374, L. 2005; amd. Sec. 9, Ch. 342, L. 2009; amd. Sec. 4, Ch. 485, L. 2009; amd. Sec. 15, Ch. 489, L. 2009.



17-5-804. Use of capital projects account.

17-5-804. Use of capital projects account. The capital projects account must be segregated by the treasurer from all other money in that or any other account in the state treasury and used only to pay costs of the projects for which bonds were issued, in accordance with the respective bond accounts. The department may transfer all money authorized by the legislature for its administrative expenditures from the capital projects account to a special revenue fund.

History: En. Sec. 4, Ch. 184, L. 1983; amd. Sec. 4, Ch. 372, L. 1985; amd. Sec. 18, Ch. 703, L. 1985; amd. Sec. 24, Ch. 422, L. 1997.



17-5-805. Bond, grant, or revenue anticipation notes -- when issued -- payment of principal and interest.

17-5-805. Bond, grant, or revenue anticipation notes -- when issued -- payment of principal and interest. (1) When the board has been authorized to issue and sell bonds under this part, it may, pending the issuance of the bonds, issue in the name of the state temporary notes in anticipation of: (a) the money to be derived from the sale of the bonds; (b) the money to be received from the federal government for the program for which bonds may be issued; or (c) other money to be received as revenue for the specified program. (2) The notes must be designated as "bond anticipation notes", "grant anticipation notes", or "revenue anticipation notes". The proceeds of the sale of the notes may be used only for the purposes for which the proceeds of the bonds, grants, or revenue could be used, including costs of issuance. If, prior to the issuance of the bonds or receipt of the proceeds of the grants or revenue, it becomes necessary to pay or redeem outstanding notes, additional notes may be issued to redeem the outstanding notes. No renewal of any note may be issued after the sale of bonds or receipt of the proceeds of the grants or revenue in anticipation of which the original notes were issued. (3) Bond, grant, or revenue anticipation notes maturing not more than 3 years after the date of issue may be issued from time to time as the proceeds are needed. The notes must be authorized by the board and must have terms and details that may be provided by resolution of the board. However, each resolution of the board authorizing notes must: (a) describe the need for the proceeds of the notes to be issued; and (b) specify: (i) the principal amount of the notes or maximum principal amount of the notes that may be outstanding at any one time; (ii) the rate or rates of interest, the maximum rate of interest, or the interest rate formula (to be determined in the manner specified in the resolution authorizing the notes) to be incurred through the issuance of the notes; and (iii) the maturity date or maximum maturity date of the notes. (4) Subject to the limitations contained in this section and the standards and limitations prescribed in the authorizing resolution, the board in its discretion may provide for the notes described in subsection (3) to be issued and sold, in whole or in part, from time to time, and may delegate to the state treasurer the power to determine the time or times of sale, the manner of sale, the amounts, the maturities, the rate or rates of interest, and other terms and details of the notes that may be considered appropriate by the board or the state treasurer in the event of a delegation. The board in its discretion, but subject to the limitations contained in this section, may also provide in the resolution authorizing the issuance of notes for: (a) the employment of one or more persons or firms to assist the board in the sale of the notes; (b) the appointment of one or more banks or trust companies, either in or outside of the state, as depository for safekeeping and as agent for the delivery and payment of the notes; (c) the refunding of the notes, from time to time, without further action by the board, unless the board revokes the authority to refund; and (d) such other terms and conditions that the board may consider appropriate. (5) In connection with the issuance and sale of notes as provided in this section, the board may arrange for lines of credit with any bank, firm, or person for the purpose of providing an additional source of repayment for notes issued pursuant to this section. Amounts drawn on lines of credit may be evidenced by negotiable or nonnegotiable notes or other evidences of indebtedness, containing terms and conditions that the board may authorize in the resolution approving them.

History: En. Sec. 5, Ch. 184, L. 1983; amd. Secs. 1, 6, Ch. 323, L. 2005; amd. Sec. 5, Ch. 374, L. 2005.



17-5-806. Repealed.

17-5-806. Repealed. Sec. 3, Ch. 51, L. 1995.

History: En. Sec. 6, Ch. 184, L. 1983.



17-5-807. Limitations on general obligation bonds and bond anticipation notes.

17-5-807. Limitations on general obligation bonds and bond anticipation notes. (1) Bonds and bond anticipation notes may not be issued for information technology acquisitions, including hardware or software, for a period longer than the estimated useful life of the asset. (2) The chief information officer, as defined in 2-17-506, shall estimate the useful life of the asset for the proposed information technology purchase and provide this information for inclusion prior to the department determining the appropriate financing method, as described in 2-17-512(1)(g). (3) Whenever the department determines that the purchase of information technology hardware or software must be expensed in accordance with state accounting policy, general obligation bonds may not be issued for the purchase.

History: En. Sec. 2, Ch. 92, L. 2003.



17-5-808. through reserved.

17-5-808 through 17-5-819 reserved.



17-5-820. Repealed.

17-5-820. Repealed. Sec. 26, Ch. 214, L. 2013.

History: En. Sec. 5, Ch. 269, L. 1999; amd. Sec. 1, Ch. 6, Sp. L. May 2000; amd. Sec. 1, Ch. 589, L. 2001; amd. Sec. 1, Ch. 295, L. 2003; amd. Sec. 1, Ch. 590, L. 2005; amd. Sec. 1, Ch. 376, L. 2009; amd. Sec. 17, Ch. 394, L. 2009.






Part 9. Highway Revenue Bonds

17-5-901. Short title.

17-5-901. Short title. This part may be cited as the "Montana Highway Revenue Bonds Act of 1983".

History: En. Sec. 1, Ch. 557, L. 1983.



17-5-902. Purpose.

17-5-902. Purpose. The purpose of this part is to provide for the financing of the cost of state highway and federal-aid highway projects through the issuance of highway revenue bonds secured by a pledge and appropriation of highway revenue.

History: En. Sec. 2, Ch. 557, L. 1983.



17-5-903. Definitions.

17-5-903. Definitions. As used in this part, the following definitions apply: (1) "Board" means the board of examiners created under 2-15-1007. (2) "Bonds" means bonds, notes, or other evidences of indebtedness issued pursuant to this part as highway revenue bonds. (3) "Cost", as applied to any highway project, means any cost of construction or acquisition of any part of the highway project, including but not limited to the cost of supervising, inspecting, and constructing the highway project, interest during construction and for up to 6 months thereafter, and all costs and expenses incidental thereto; the costs of locating, surveying, mapping, resurfacing, restoration, and rehabilitation; acquisition of rights-of-way; relocation assistance; elimination of hazards of railroad grade crossings; acquisition of replacement housing sites; and acquisition, rehabilitation, relocation, and construction of replacement housing; and improvements necessary to directly facilitate and control traffic flow, including grade separation of intersections, widening of lanes, channelization of traffic, and traffic control systems. (4) "Department" means the department of transportation provided for in Title 2, chapter 15, part 25. (5) "Highway projects" means the construction, reconstruction, maintenance, and repair of federal-aid highways and state highways as such terms are defined in 60-1-103. (6) "Highway revenues" means the revenues specified in Article VIII, section 6, of the Montana constitution as revenues from gross vehicle weight fees and excise and license taxes (except general sales and use taxes, if any) on gasoline, fuel, and other energy sources used to propel vehicles on public highways and any other revenues, taxes, or receipts credited to the department in the state special revenue fund and the federal special revenue fund. (7) "Outstanding bonds" means bonds issued and outstanding at any particular time but does not include bonds owned by the state, bonds that have been refunded, or bonds for the payment of which an irrevocable deposit of cash and United States government securities has been made in an amount sufficient to pay principal, interest, and redemption premium, if any, when due.

History: En. Sec. 3, Ch. 557, L. 1983; amd. Sec. 4, Ch. 249, L. 1983; amd. Sec. 3, Ch. 512, L. 1991.



17-5-904. through reserved.

17-5-904 through 17-5-910 reserved.



17-5-911. Highway revenue bond debt service account -- deposit of bond proceeds.

17-5-911. Highway revenue bond debt service account -- deposit of bond proceeds. (1) There is in the debt service fund a highway revenue bond debt service account. The state treasurer shall deposit highway revenues that are pledged to the payment of particular bonds, to the credit of the highway revenue bond debt service account as required by resolution or indenture. (2) All proceeds of an issue of bonds must be deposited in a separate account in the state special revenue fund, except that any premiums and accrued interest received may be deposited in a separate account in the debt service fund established for that bond issue by resolution or indenture. No more than the principal and interest on the bonds due in any year may be retained in the highway revenue bond debt service account for the payment of bonds. The remainder of pledged revenues is available for authorized purposes of the department. Money deposited in the separate accounts in the state special revenue fund until spent for project purposes may be pledged and appropriated for the payment of bonds, which are a first lien and prior charge upon the funds, and the funds may be used for payment of bonds to the extent highway revenues deposited in the highway revenue bond debt service account are not sufficient for that purpose. (3) Interest and investment earnings on the separate accounts named in subsections (1) and (2) must be retained in the separate accounts referred to in subsection (2).

History: En. Sec. 4, Ch. 557, L. 1983; amd. Sec. 4, Ch. 249, L. 1983; amd. Sec. 3, Ch. 20, Sp. L. June 1986; amd. Sec. 2, Ch. 10, L. 2009.



17-5-912. Pledge of highway revenues.

17-5-912. Pledge of highway revenues. All or any portion of highway revenues may be pledged to the payment of the principal, interest, and redemption premium, if any, on particular issues of state highway revenue bonds, and the pledge is and remains at all times a first lien and prior charge upon the pledged highway revenues credited to the highway revenue bond debt service account, subject to the pledge of particular highway revenues to secure particular issues of highway revenue bonds.

History: En. Sec. 5, Ch. 557, L. 1983; amd. Sec. 4, Ch. 249, L. 1983; amd. Sec. 3, Ch. 10, L. 2009.



17-5-913. Authority to issue highway revenue bonds.

17-5-913. Authority to issue highway revenue bonds. The board may issue and sell highway revenue bonds to finance the cost of highway projects, to pay the costs of issuing the bonds, and to provide for reserves, upon recommendation of the department. The state reserves the right to issue additional bonds secured equally and ratably by the pledge and appropriation of the highway revenues or separately secured by a portion of highway revenues subject only to the pledge of particular highway revenues to secure particular bonds.

History: En. Sec. 6, Ch. 557, L. 1983.



17-5-914. Continuation of taxes -- limit on additional highway revenue bonds.

17-5-914. Continuation of taxes -- limit on additional highway revenue bonds. The legislature shall provide for the continued assessment, levy, collection, and deposit of highway revenues into the state special revenue fund for the credit of the department in amounts sufficient to pay, when due, the annual debt service charges on all outstanding highway revenue bonds. The board is authorized to include a contractual undertaking for the benefit of bondholders to this effect in the resolution or indenture under which the bonds are issued.

History: En. Sec. 7, Ch. 557, L. 1983; amd. Sec. 4, Ch. 249, L. 1983.



17-5-915. through reserved.

17-5-915 through 17-5-920 reserved.



17-5-921. Bond anticipation notes -- issued when -- payment of principal and interest.

17-5-921. Bond anticipation notes -- issued when -- payment of principal and interest. (1) The board may, pending the issuance of bonds, issue temporary notes in anticipation of the proceeds to be derived from the sale of the bonds, which notes are designated as "bond anticipation notes". The proceeds of the sale of the bond anticipation notes must be used only for the purpose for which the proceeds of the bonds could be used, including costs of issuance. If, prior to the issuance of the bonds, it becomes necessary or desirable to redeem outstanding notes, additional bond anticipation notes may be issued to redeem the outstanding notes. No renewal of any note may be issued after the sale of bonds in anticipation of which the original notes were issued. (2) Bond anticipation notes or other short-term evidences of indebtedness maturing not more than 3 years after the date of issue may be issued from time to time as the proceeds thereof are needed. Such notes must be authorized by the board and have such terms and provisions as may be provided by resolution of the board; however, each resolution of the board authorizing notes must: (a) describe the need for the proceeds of the notes to be issued; and (b) specify the principal amount of the notes or maximum principal amount of the notes which may be outstanding at any one time, the rate or rates of interest or maximum rate of interest or interest rate formula (to be determined in the manner specified in the resolution authorizing the notes) of such notes, and the maturity date or maximum maturity date of the notes. (3) Subject to the limitations contained in this section and the standards and limitations prescribed in the authorizing resolution, the board in its discretion may provide for the notes described in subsection (2) to be issued and sold, in whole or in part, from time to time, and may delegate to the state treasurer the power to determine the time or times of sale, the manner of sale, the amounts, the maturities, the rate or rates of interest, and such other terms and details of the notes as may be considered appropriate by the board or, if there has been such a delegation, the state treasurer. The board may, in its discretion but subject to the limitations contained in this section, provide in the resolution authorizing the issuance of notes for: (a) the employment of one or more persons or firms to assist the board in the sale of the notes; (b) the appointment of one or more banks or trust companies, either inside or outside the state, as depository for safekeeping and as agent for the delivery and payment of the notes; (c) the refunding of the notes, from time to time, without further action by the board, unless and until the board revokes such authority to refund; and (d) such other terms and conditions as the board may consider appropriate.

History: En. Sec. 8, Ch. 557, L. 1983.



17-5-922. Form -- principal and interest -- fiscal agent -- bonds authorized.

17-5-922. Form -- principal and interest -- fiscal agent -- bonds authorized. (1) Each series of bonds may be issued by the board at public or private sale, in the denominations and form, whether payable to bearer or registered as to principal or both principal and interest, with provisions for the conversion or exchange, bearing interest at the rate or rates or the method of determining the rate or rates, maturing at times, not more than 40 years from date of issue, subject to redemption at earlier times and prices and upon notice, and payable at the office of a fiscal agency of the state that the board shall determine, subject to the limitations contained in this part. Any action taken by the board under this part must be approved by at least a majority vote of its members. (2) In all other respects the board is authorized to prescribe the form and terms of the bonds and shall do whatever is lawful and necessary for their issuance and payment. (3) Bonds and any interest coupons appurtenant to the bonds must be signed by the members of the board, and the bonds must be issued under the great seal of the state of Montana. The bonds and coupons may be executed with facsimile signatures and seal in the manner and subject to the limitations prescribed by law. The state treasurer shall keep a record of all bonds issued and sold. (4) The board may employ a fiscal agent and a bond registrar and transfer agent to assist in the performance of its duties under this part. (5) In connection with the issuance and sale of bonds, the board may arrange for lines of credit or letters of credit with any bank, firm, or person for the purpose of providing an additional source of repayment for bonds issued pursuant to this part. Amounts drawn on lines of credit may be evidenced by negotiable or nonnegotiable notes or other evidences of indebtedness, containing terms and conditions that the board may authorize in the resolution approving the notes or evidences of indebtedness. (6) Not more than $150 million of bonds issued under this part may be outstanding at any time. Additional bonds, other than refunding bonds, may not be issued until the pledge in favor of the highway revenue bonds is satisfied and discharged. (7) If applicable, the board shall specify whether the bonds are tax credit bonds as provided in 17-5-117.

History: En. Sec. 9, Ch. 557, L. 1983; amd. Sec. 16, Ch. 489, L. 2009.



17-5-923. Trust indenture.

17-5-923. Trust indenture. In the discretion of the board, bonds issued under this part may be secured by a trust indenture by and between the board and a trustee, which may be any trust company or bank having the powers of a trust company inside or outside of the state. Each trust indenture or an executed counterpart thereof must be filed in the office of the secretary of state. The filing of a trust indenture or an executed counterpart thereof in the office of the county clerk and recorder of the county in which the property covered by the trust indenture is located is constructive notice of its content to all persons from the time of filing, and the recording of the trust indenture or its content is not necessary.

History: En. Sec. 10, Ch. 557, L. 1983.



17-5-924. Provisions for protecting bondholders.

17-5-924. Provisions for protecting bondholders. The resolution of the board providing for the issuance of bonds or the trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable, proper, and not in violation of law, including covenants setting forth the duties of the state, the board, and the departments, boards, or agencies of state government in relation to the construction, reconstruction, improvement, maintenance, and repair of the highway projects financed with the proceeds of the bonds and the custody, safeguarding, and application of all money. The trust indenture may set forth the rights and remedies of the bondholders customary in trust indentures, deeds of trusts, and mortgages securing bonds or debentures of corporations. No enumeration of particular powers granted by this section impairs any general grant of power contained in this part.

History: En. Sec. 11, Ch. 557, L. 1983.



17-5-925. Personal liability -- suit to compel performance.

17-5-925. Personal liability -- suit to compel performance. (1) The members of the board and officers and employees of the departments, boards, or agencies of state government are not personally liable or accountable by reason of the issuance of or on any bond issued by the board under this part. (2) Any holder of bonds issued under this part or any person or officer who is a party in interest, subject to any applicable agreements or trust indentures, may sue to enforce and compel the performance of the bond provisions as set out in this part.

History: En. Sec. 12, Ch. 557, L. 1983.



17-5-926. Negotiability of bonds.

17-5-926. Negotiability of bonds. Bonds issued under this part are negotiable instruments under the Uniform Commercial Code, subject only to the provisions for registration of bonds.

History: En. Sec. 13, Ch. 557, L. 1983.



17-5-927. Signatures of board members.

17-5-927. Signatures of board members. If any member of the board whose signature appears on bonds or coupons issued under this part ceases to be a member before the delivery of the bonds, the member's signature is valid and sufficient for all purposes as if the member had remained in office until delivery.

History: En. Sec. 14, Ch. 557, L. 1983; amd. Sec. 215, Ch. 56, L. 2009.



17-5-928. Refunding obligations.

17-5-928. Refunding obligations. (1) The board may provide for the issuance of refunding obligations for refunding any obligations then outstanding that have been issued under this part, including the payment of any redemption premium and any interest accrued or to accrue to the date of redemption of the obligations. The issuance of refunding obligations, the maturities and other details, the rights of the holders, and the rights, duties, and obligations of the state are governed by the appropriate provisions of this part that relate to the issuance of the obligations. (2) Refunding obligations issued as provided in subsection (1) may be sold or exchanged for outstanding obligations issued under this part. The proceeds may be applied to the purchase, redemption, or payment of the outstanding obligations. Pending the application of the proceeds of refunding obligations, with other available funds, to the payment of principal, accrued interest, and any redemption premium on the obligations being refunded and, if permitted in the resolution authorizing the issuance of the refunding obligations or in the trust agreement securing them, to the payment of interest on refunding obligations and expenses in connection with refunding, the proceeds may be invested as provided in Title 17, chapter 6.

History: En. Sec. 15, Ch. 557, L. 1983.



17-5-929. Pledge of the state.

17-5-929. Pledge of the state. In accordance with the constitutions of the United States and the state of Montana, the state pledges that it will not in any way impair the obligations of any agreement between the state and the holders of notes and bonds issued by the state under this part.

History: En. Sec. 16, Ch. 557, L. 1983.



17-5-930. Tax exemption of bonds -- legal investments.

17-5-930. Tax exemption of bonds -- legal investments. (1) All bonds issued under this part, their transfer, and their income, including any profits made on their sale, are exempt from taxation by the state or any political subdivision or other instrumentality of the state, except for estate taxes. (2) Bonds issued under this part are legal investments for any person or board charged with investment of public funds and are acceptable as security for any deposit of public money.

History: En. Sec. 17, Ch. 557, L. 1983; amd. Sec. 10, Ch. 9, Sp. L. May 2000.






Part 10. Actions

17-5-1001. Action to restrain bond issues.

17-5-1001. Action to restrain bond issues. (1) No action may be brought for the purpose of restraining the issuance and sale of bonds or other obligations by the state of Montana or for the purpose of restraining the levy and collection of taxes for the payment of such bonds or other obligations after the expiration of 60 days from the date of the election on such bonds or obligations or, if no election was held thereon, after the expiration of 60 days from the date of the order, resolution, or ordinance authorizing the issuance thereof, on account of any defect, irregularity, or informality in giving notice of or in holding the election. No defense based upon any such defect, irregularity, or informality may be interposed in any action unless brought within this period. (2) This section applies but is not limited to any action or defense in which the issue is raised whether a voted debt or liability has carried by the required majority vote of the electors qualified and offering to vote thereon.

History: En. Sec. 1, Ch. 114, L. 1919; re-en. Sec. 9040, R.C.M. 1921; re-en. Sec. 9040, R.C.M. 1935; R.C.M. 1947, 93-2612(part); amd. Sec. 4, Ch. 540, L. 1979.






Part 11. Public Obligations Registration

17-5-1101. Short title.

17-5-1101. Short title. This part may be cited as the "Model Public Obligations Registration Act of Montana".

History: En. Sec. 1, Ch. 364, L. 1983.



17-5-1102. Definitions.

17-5-1102. Definitions. As used in this part, the following definitions apply: (1) (a) "Authorized officer" means, with respect to any certificated public obligation: (i) an individual whose signature to the certificated public obligation is required or permitted; or (ii) an individual who may be permitted by an authorized officer, either alone or with the concurrence of another or others, to affix the individual's signature to the certificated public obligation and who is so permitted in writing by the authorized officer with any required concurrence. (b) "Authorized officer" means, with respect to any uncertificated public obligation, any individual referred to in this subsection (1) as an authorized officer with respect to a certificated public obligation of the same class or series. (2) "Certificated public obligation" means an obligation that is: (a) issued pursuant to a system of registration; (b) represented by an instrument; and (c) either one of a class or series or by its terms is divisible into a class or series of obligations. (3) "Facsimile seal" means the reproduction by engraving, imprinting, stamping, or other means of the seal of the issuer, official, or official body. (4) "Facsimile signature" means the reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer. (5) "Financial intermediary" means a bank, broker, clearing corporation, or trust company or the nominee of any of them or other person or nominee that in the ordinary course of its business maintains public obligation accounts for its customers. (6) "Internal Revenue Code" has the meaning provided in 15-30-2101. (7) "Issuer" means a public entity that: (a) executes a certificated public obligation to evidence its duty to perform an obligation represented by the certificated public obligation; (b) undertakes to perform an obligation that is an uncertificated public obligation; or (c) becomes responsible for or in place of a public entity described as an issuer in this subsection (7). (8) "Obligation" means an agreement of an issuer to pay principal and interest and includes a share, participation, or other interest in the agreement. (9) "Official actions" means the actions by statute, order, ordinance, resolution, contract, or other authorized means by which the issuer provides for issuance of a public obligation. (10) "Official or official body" means: (a) the officer or body that is empowered under the laws of one or more states, including this state, to provide for original issuance of a public obligation of the issuer by defining the obligation and its terms, conditions, and other incidents; (b) the successor or successors of the official or official body; and (c) any other person or group of persons who are assigned duties of the official or official body under applicable law. (11) "Original issuance" means the first transfer of a public obligation by an issuer to a purchaser. (12) "Public entity" means any entity, department, or agency that is empowered under the laws of one or more states, including this state, to issue obligations, any interest with respect to which may under any provision of law be provided an exemption from the income tax referred to in the Internal Revenue Code. The term may include this state, a political subdivision, a municipal corporation, a state university or college, a school district or other special district, a joint agreement entity, a public authority, a public trust, a nonprofit corporation, or any other organization. (13) "Public obligation" means either a certificated or an uncertificated public obligation. (14) "System of registration" and its variants means a plan: (a) with respect to a certificated public obligation, that provides that: (i) the certificated public obligation specify a person entitled to the public obligation or the rights it represents; and (ii) transfer of the certificated public obligation may be registered upon books maintained for that purpose by or on behalf of the issuer; and (b) with respect to an uncertificated public obligation, that provides that transfer of the uncertificated public obligation be registered upon books maintained for that purpose by or on behalf of the issuer. (15) "Uncertificated public obligation" means an obligation that is: (a) issued pursuant to a system of registration; (b) not represented by an instrument; and (c) either one of a class or series or by its terms divisible into a class or series of obligations.

History: En. Sec. 2, Ch. 364, L. 1983; amd. Sec. 43, Ch. 114, L. 2003.



17-5-1103. Declarations of state interest -- purposes.

17-5-1103. Declarations of state interest -- purposes. (1) Sections 103 and 103A of the Internal Revenue Code, 26 U.S.C. 103 and 103A, provide that interest with respect to certain obligations may not be exempt from the income tax if they are not in registered form. It is therefore a matter of state concern that public entities be authorized to provide for the issuance of obligations in registered form. It is a purpose of this part to authorize all public entities to establish and maintain a system pursuant to which obligations may be issued in registered form within the meaning of sections 103 and 103A of the Internal Revenue Code, 26 U.S.C. 103 and 103A. (2) Obligations have traditionally been issued in bearer rather than in registered form, and a change from bearer to registered form will significantly affect the relationships, rights, and duties of issuers of and the persons that deal with obligations and may consequently affect the costs. The effects will impact the various issuers and varieties of obligations differently, depending on their legal and financial characteristics, their markets, and their adaptability to recent and prospective technological and organizational developments. It is therefore a matter of state concern that public entities be provided flexibility in the development of systems of registration and control over system incidents, in order to accommodate differing impacts. It is a purpose of this part to provide for the establishment and maintenance, and amendment from time to time, of differing systems of registration of obligations, including system incidents, in order to accommodate the differing impacts upon issuers and varieties of obligations.

History: En. Sec. 3, Ch. 364, L. 1983; amd. Sec. 44, Ch. 114, L. 2003.



17-5-1104. Construction.

17-5-1104. Construction. This part must be construed in conjunction with the Uniform Commercial Code and the principles of contract law relative to the registration and transfer of obligations.

History: En. Sec. 14, Ch. 364, L. 1983.



17-5-1105. Applicability -- election -- rescission.

17-5-1105. Applicability -- election -- rescission. (1) Public obligations may be issued as certificated or uncertificated public obligations as provided in this part, notwithstanding provisions of law providing for issuance in other forms. Whenever bonds are issued under this part, the provisions of this part are alternative and supplemental to such other provisions. (2) Nothing in this part limits or prevents the issuance of obligations in any other form or manner authorized by law. (3) The provisions of this part may be applied to obligations that have previously been approved by vote, referendum, or hearing, authorizing or permitting the authorization of obligations in bearer and registered form or in bearer form only, and such obligations need not be resubmitted for a further vote, referendum, or hearing for the purpose of authorizing or permitting the authorization of obligations in registered form only.

History: En. Sec. 13, Ch. 364, L. 1983.



17-5-1106. Records -- no public inspection -- locations.

17-5-1106. Records -- no public inspection -- locations. (1) With regard to the ownership or pledge of public obligations, records are not subject to inspection or copying under any law of this state relating to the right of the public to inspect or copy public records. (2) Registration records of the issuer may be maintained at locations inside or outside this state determined by the issuer.

History: En. Sec. 12, Ch. 364, L. 1983.



17-5-1107. through reserved.

17-5-1107 through 17-5-1110 reserved.



17-5-1111. System of registration.

17-5-1111. System of registration. (1) Each issuer is authorized to establish and regularly maintain a system of registration with respect to each public obligation that it issues. The system may be either a system pursuant to which only certificated public obligations are issued or a system pursuant to which both certificated and uncertificated public obligations are issued. The issuer may discontinue and reinstitute either system from time to time. (2) The system must be established and regularly maintained or amended, discontinued, or reinstituted for the issuer by the official or official body. (3) The system must be described in the official actions that provide for original issuance and in subsequent official actions providing for amendments and other matters from time to time. The description may be by reference to a program of the issuer that is established by the official or official body. (4) The system must define the method or methods by which transfer of the public obligations is effective with respect to the issuer, which method or methods are exclusive (substantial compliance being essential to a valid transfer) and by which payment of principal and any interest must be made. The system may permit the issuance of public obligations in any denomination to represent several public obligations of smaller denominations. The system may also provide for the form of any certificated public obligations, for differing record and payment dates, for varying denominations, and for accounting, canceled certificate destruction, and other incidental matters. (5) Under a system pursuant to which both certificated and uncertificated public obligations are issued, both types of public obligations may be regularly issued or one type may be regularly issued and the other type issued only under described circumstances or to particular described categories of owners. Under a system pursuant to which uncertificated public obligations are regularly issued, provisions may be made for registration of pledges and releases. (6) The system may include covenants of the issuer as to amendments, discontinuances, and reinstitutions and the effect of those covenants on the exemption of interest from the income tax provided for by the Internal Revenue Code. (7) If the effect of a conversion from one of the forms of public obligations provided for in this part to a form not provided for in this part is that interest will continue to be exempt from the income tax provided for by the Internal Revenue Code, this part does not preclude that conversion. (8) To the extent not inconsistent with this part, the rights provided by other laws with respect to obligations in other forms must be provided with respect to obligations in forms that may be used under this part.

History: En. Sec. 4, Ch. 364, L. 1983; amd. Sec. 45, Ch. 114, L. 2003.



17-5-1112. Certificated public obligation -- execution -- authentication.

17-5-1112. Certificated public obligation -- execution -- authentication. (1) A certificated public obligation must be executed by the issuer by: (a) the signing by an authorized officer with the manual signature of such officer; or (b) the signing by such officer with a facsimile signature in lieu of the manual signature of such officer. (2) Each certificated public obligation may, in addition to the signature or signatures of an authorized officer or officers, have placed upon it a certificate or certificates as authenticating trustee, registrar, transfer agent, or the like. Such certificate may be signed by the manual signature of an individual or by a facsimile signature in lieu of a manual signature, provided that at least one certificate is signed by a manual signature. (3) The certificated public obligation must bear the manual signature of either: (a) an authorized officer as defined in 17-5-1102; or (b) a person described in subsection (2).

History: En. Sec. 5, Ch. 364, L. 1983.



17-5-1113. Certificated public obligation -- signatures.

17-5-1113. Certificated public obligation -- signatures. (1) No certificated public obligation signed by the authorized officers at the time of the signing is invalid or without binding effect even though before the issuance thereof any or all of such officers have ceased to fill their respective offices. (2) Any authorized officer employed to sign any certificated public obligation may adopt as and for the signature of the officer the signature of a predecessor in office in the event that such predecessor's signature appears on such certificated public obligation.

History: En. Sec. 6, Ch. 364, L. 1983.



17-5-1114. Certificated public obligation -- seal.

17-5-1114. Certificated public obligation -- seal. When a seal is required or permitted in the execution of any certificated public obligation, an authorized officer may cause the seal to be printed, engraved, stamped, or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

History: En. Sec. 7, Ch. 364, L. 1983.



17-5-1115. Uncertificated public obligation -- signed statements.

17-5-1115. Uncertificated public obligation -- signed statements. The issuer shall provide, with respect to its uncertificated public obligations, for the sending of written statements that provide a record of certain rights as of the time of issuance of the statements. The statements must be sent to each person acquiring rights by registration in uncertificated public obligations, and the statements so sent must be signed by an authorized officer or by a person whose signature is required or permitted to be placed on a certificated public obligation of the same class or series. Statements, as such, confer no right on the recipient. Statements are neither a negotiable instrument nor a security.

History: En. Sec. 8, Ch. 364, L. 1983.



17-5-1116. through reserved.

17-5-1116 through 17-5-1120 reserved.



17-5-1121. Agents -- depositories.

17-5-1121. Agents -- depositories. (1) An issuer may appoint for a term as may be agreed, including for so long as a public obligation may be outstanding, corporate or other authenticating trustees, transfer agents, registrars, or paying or other agents and specify their rights, compensation, and duties, limit their liabilities, and provide for their payment of liquidated damages in the event of breach of certain of the duties imposed, which liquidated damages may be made payable to a financial intermediary. No trustee, transfer agent, registrar, paying or other agent need have an office or do business within this state. (2) An issuer may enter into agreements with custodian banks and financial intermediaries, and nominees of any of them, in connection with the establishment and maintenance by others of a central depository system for the transfer or pledge of public obligations. The custodian banks, financial intermediaries, and nominees may, if qualified and acting as fiduciaries, also serve as authenticating trustees, transfer agents, registrars, or paying or other agents of the issuer with respect to the same issue of public obligations.

History: En. Sec. 9, Ch. 364, L. 1983.



17-5-1122. Costs -- collection.

17-5-1122. Costs -- collection. (1) An issuer, prior to or at original issuance, may provide as a part of a system of registration that the transferor or transferee of the public obligations pay all or a designated part of the costs of the system, that costs be paid out of the proceeds of the public obligations, or that both methods be used. The portion of the costs of the system not provided to be paid by the transferor or transferee or out of proceeds is the liability of the issuer. (2) The issuer may as a part of the system provide for reimbursement or for satisfaction of its liability by payment by others. The issuer may enter into agreements with others respecting reimbursement or payment, may establish fees and charges pursuant to such agreements or otherwise, and may provide that the amount or estimated amount of the fees and charges must be reimbursed or paid from the same sources and by means of the same collection and enforcement procedures and with the same priority and effect as with respect to the obligation.

History: En. Sec. 10, Ch. 364, L. 1983.



17-5-1123. Deposits for security.

17-5-1123. Deposits for security. Whenever under any law of this state a deposit of public obligations is authorized as security, public obligations otherwise meeting the authorized criteria may be deposited and must be accepted as security, provided that: (1) in the case of a certificated public obligation, the instrument is assigned to the holder of the deposit; and (2) in the case of an uncertificated public obligation, registration of a pledge is authorized by the system and the pledge of the uncertificated obligation is registered.

History: En. Sec. 11, Ch. 364, L. 1983.






Part 12. Allocation of State and Local Private Activity Bonds (Repealed)

17-5-1201. Repealed.

17-5-1201. Repealed. Sec. 15, Ch. 190, L. 1987.

History: En. Sec. 1, Ch. 426, L. 1985.



17-5-1202. Repealed.

17-5-1202. Repealed. Sec. 15, Ch. 190, L. 1987.

History: En. Sec. 2, Ch. 426, L. 1985.



17-5-1203. through reserved.

17-5-1203 through 17-5-1210 reserved.



17-5-1211. Repealed.

17-5-1211. Repealed. Sec. 15, Ch. 190, L. 1987.

History: En. Sec. 3, Ch. 426, L. 1985.



17-5-1212. Repealed.

17-5-1212. Repealed. Sec. 15, Ch. 190, L. 1987.

History: En. Sec. 4, Ch. 426, L. 1985.



17-5-1213. Repealed.

17-5-1213. Repealed. Sec. 15, Ch. 190, L. 1987.

History: En. Sec. 5, Ch. 426, L. 1985.



17-5-1214. Repealed.

17-5-1214. Repealed. Sec. 15, Ch. 190, L. 1987.

History: En. Sec. 6, Ch. 426, L. 1985.



17-5-1215. Repealed.

17-5-1215. Repealed. Sec. 15, Ch. 190, L. 1987.

History: En. Sec. 7, Ch. 426, L. 1985.



17-5-1216. Repealed.

17-5-1216. Repealed. Sec. 15, Ch. 190, L. 1987.

History: En. Sec. 8, Ch. 426, L. 1985.



17-5-1217. Repealed.

17-5-1217. Repealed. Sec. 15, Ch. 190, L. 1987.

History: En. Sec. 9, Ch. 426, L. 1985.



17-5-1218. Repealed.

17-5-1218. Repealed. Sec. 15, Ch. 190, L. 1987.

History: En. Sec. 10, Ch. 426, L. 1985.



17-5-1219. Repealed.

17-5-1219. Repealed. Sec. 15, Ch. 190, L. 1987.

History: En. Sec. 11, Ch. 426, L. 1985.



17-5-1220. Repealed.

17-5-1220. Repealed. Sec. 15, Ch. 190, L. 1987.

History: En. Sec. 12, Ch. 426, L. 1985.






Part 13. Montana Unified Volume Cap Bond Allocation Plan Act

17-5-1301. Short title.

17-5-1301. Short title. This part may be cited as "The Montana Unified Volume Cap Bond Allocation Plan Act".

History: En. Sec. 1, Ch. 190, L. 1987.



17-5-1302. Definitions.

17-5-1302. Definitions. As used in this part, unless the context clearly requires otherwise, the following definitions apply: (1) "Allocation" means an allocation of a part of the state's volume cap to an issuer pursuant to this part. (2) "Board" means the board of examiners. (3) "Bonds" means bonds, notes, or other interest-bearing obligations of an issuer. (4) "Cap bonds" means those private activity bonds and that portion of governmental bonds for which a part of the volume cap is required to be allocated pursuant to the tax act. (5) "Department" means the department of administration. (6) "Governmental bonds" means bonds other than private activity bonds. (7) "Issuer" means a state issuer or local issuer. (8) "Local issuer" means a city, town, county, or other political subdivision of the state authorized to issue private activity bonds or governmental bonds. (9) "Local portion" means that portion of the state's volume cap reserved for local issuers. (10) "Montana board of housing" (MBH) means the board created in 2-15-1814. (11) "Montana board of investments" (MBI) means the board provided for in 2-15-1808. (12) "Montana facility finance authority" (MFFA) means the authority provided for in 2-15-1815. (13) "Montana higher education student assistance corporation" (MHESAC) means the nonprofit corporation established to provide student loan capital to the student loan program established by the board of regents of higher education under Title 20, chapter 26, part 11. (14) "Private activity bonds" (PABs) has the meaning prescribed under section 141 of the Internal Revenue Code, 26 U.S.C. 141. (15) "State issuer" means the state and any agency of the state authorized to issue private activity bonds. For this part only, the Montana higher education student assistance corporation, to the extent authorized under federal law to issue private activity bonds, is considered a state issuer. (16) "State portion" means that portion of the state's volume cap reserved for state issuers. (17) "State's volume cap" means that amount of the volume cap specified by the department pursuant to 17-5-1311(2). (18) "Tax act" means the latest limitation enacted by the United States congress on the amount of cap bonds that may be issued by a state or local issuer. (19) "Volume cap" means, with respect to each calendar year, the principal amount of cap bonds that may be issued in the state in a calendar year as determined under the provisions of the tax act.

History: En. Sec. 2, Ch. 190, L. 1987; amd. Sec. 1, Ch. 168, L. 1991; amd. Sec. 1, Ch. 32, L. 2001; amd. Sec. 2, Ch. 137, L. 2001; amd. Sec. 1, Ch. 341, L. 2009.



17-5-1303. through reserved.

17-5-1303 through 17-5-1310 reserved.



17-5-1311. State's volume cap and reservations -- department to adopt rule.

17-5-1311. State's volume cap and reservations -- department to adopt rule. (1) For each calendar year, the state's volume cap is the amount specified by the department pursuant to subsection (2). In each calendar year, subject to the provisions established by 17-5-1312 and 17-5-1313, 70% of the state's volume cap is the state portion and 30% is the local portion. (2) The department shall adopt a rule for the state's volume cap specifying the maximum dollar value of cap bonds that may be issued in a calendar year. The rule adopted by the department must consider the volume cap.

History: En. Sec. 3, Ch. 190, L. 1987; amd. Sec. 2, Ch. 32, L. 2001.



17-5-1312. Allocation to state issuers.

17-5-1312. Allocation to state issuers. (1) Except as provided in subsection (6), the state portion must be allocated to state issuers pursuant to 17-5-1316. (2) As a condition of receiving an allocation, each state issuer: (a) upon issuance of the bonds, shall pay 35 cents per thousand of bonds to be deposited in the state general fund for the purpose of funding a portion of the comprehensive annual financial report audit; and (b) shall provide the legislative auditor with full access to its financial records. (3) As long as the Montana higher education student assistance corporation requests and receives authority to issue bonds under this part, the corporation shall: (a) comply with the provisions of Title 2, chapter 3, in all meetings of the corporation's board of directors or other governing body unless compliance would conflict with federal or state security disclosure laws; and (b) provide the legislative auditor with full access to any management or loan servicing contracts. (4) The following set-aside percentages of the state's volume cap must be made in each calendar year for the following state issuers: State IssuerPercentage Board4% MBH41% MBI25% MHESAC26% MFFA4% Total100% (5) Each set-aside expires on the first Monday in September. (6) Prior to the set-aside expiration date, allocations may be made by the department to each state issuer only from its respective set-aside pursuant to 17-5-1316 and a state issuer is not entitled to an allocation except from its set-aside unless otherwise provided by the governor. (7) After the expiration date, the amount of the set-aside remaining unallocated is available for allocation by the department to issuers pursuant to 17-5-1316 without preference or priority.

History: En. Sec. 4, Ch. 190, L. 1987; amd. Sec. 2, Ch. 168, L. 1991; amd. Sec. 3, Ch. 32, L. 2001; amd. Sec. 3, Ch. 137, L. 2001; amd. Sec. 2, Ch. 341, L. 2009.



17-5-1313. Allocation to local issuers.

17-5-1313. Allocation to local issuers. (1) The local portion must be allocated by the department pursuant to 17-5-1316, and no local issuer is entitled to an allocation except from the local portion set-aside. (2) No more than $20 million of the local portion may be allocated for a single project or purpose prior to the first Monday in September of each year. (3) After the first Monday in September, the local portion must be allocated by the department to issuers pursuant to 17-5-1316 without preference, priority, or limitation.

History: En. Sec. 5, Ch. 190, L. 1987.



17-5-1314. Authorization by the governor.

17-5-1314. Authorization by the governor. The governor may order an allocation different than that allocated by the department to state and local issuers pursuant to 17-5-1312 and 17-5-1313.

History: En. Sec. 6, Ch. 190, L. 1987.



17-5-1315. Carryforward elections.

17-5-1315. Carryforward elections. (1) Between the first Monday in December and the second Wednesday in December, each issuer shall file with the department an application for a carryforward election with respect to any unallocated portion of the state's volume cap for the calendar year. (2) Applications for carryforward elections may be filed only with respect to carryforward purposes authorized by the tax act. Each application for a carryforward election must contain the information required of an application for allocation under 17-5-1316 and any additional information required by either the tax act or the department. (3) If, as of the second Wednesday in December, the aggregate amount of applications for carryforward elections does not exceed the amount of the unallocated and unused state's volume cap, each application constitutes a valid carryforward election within the meaning of the tax act. (4) If, as of the second Wednesday in December, the aggregate amount of applications for carryforward elections exceeds the unallocated and unused state's volume cap, the department shall determine which applications constitute a valid carryforward election within the meaning of the tax act. (5) After receipt of an application, the department shall notify the applicant in writing of either the approval of the carryforward election or the reason for disapproval.

History: En. Sec. 7, Ch. 190, L. 1987; amd. Sec. 4, Ch. 32, L. 2001.



17-5-1316. Allocations by the department.

17-5-1316. Allocations by the department. (1) The department shall administer the allocation of state's volume cap bonds to issuers in accordance with this section and 17-5-1312. Applications for an allocation for each issue of bonds must be made to the department in an acceptable form and, if applicable, must contain the following: (a) the name of the issuer; (b) a description of the purpose or purposes for which the proceeds of the state's volume cap bonds will be used, including, if appropriate, a description of the project or projects to be financed; (c) the location of the project or projects; (d) the name and address of each project owner and user; (e) a certified copy of the inducement resolution adopted or official action taken by the issuer, pursuant to the tax act, approving the project or the purpose and granting preliminary authorization for the issuance of the state's volume cap bonds; (f) the preliminary opinion of a qualified bond counsel stating that the proposed purpose for which the state's volume cap bonds are to be issued qualifies under applicable state law and the tax act and that the interest on the bonds is not taxable as gross income for purposes of federal income taxation; (g) evidence that all public hearing requirements concerning the proposed purpose and project have been met; (h) a copy of a letter from an underwriter, bank, or other financial institution certifying that in its opinion the proposed financing is feasible, that the state's volume cap bonds may be successfully sold under current market conditions, and that it has reviewed all of the information necessary to form its opinion; (i) the amount of allocation requested; and (j) such other information as the department considers necessary. (2) The department shall issue allocations in chronological order of the receipt of completed applications. Completed applications received by the department on the same day must be ranked according to the earliest inducement resolution or official action date.

History: En. Sec. 8, Ch. 190, L. 1987; amd. Sec. 5, Ch. 32, L. 2001.



17-5-1317. Notification of approval or disapproval by the department.

17-5-1317. Notification of approval or disapproval by the department. After receipt of an application for an allocation, the department shall notify the applicant in writing of either the approval of the allocation or the reasons for disapproval.

History: En. Sec. 9, Ch. 190, L. 1987.



17-5-1318. Terms of allocations.

17-5-1318. Terms of allocations. (1) Unless terminated earlier by the issuer, an allocation is valid for 90 days from the date the department mails the notice of approval. Prior to the expiration of the 90-day period, the department may extend the period of validity for an additional 30 days upon presentation of evidence that an agreement to purchase the state's volume cap bonds for which the allocation was given has been obtained from an entity legally authorized to purchase them. (2) If the state's volume cap bonds are not issued within the period of validity as determined under subsection (1), the allocation automatically expires. (3) All allocations expire on December 31 of the year in which they were made. However, this subsection does not limit the term of an allocation for which a valid carryforward election has been made.

History: En. Sec. 10, Ch. 190, L. 1987; amd. Sec. 6, Ch. 32, L. 2001.



17-5-1319. and reserved.

17-5-1319 through 17-5-1320 reserved.



17-5-1321. Allocations not transferable.

17-5-1321. Allocations not transferable. Allocations may not be transferred between projects or purposes.

History: En. Sec. 11, Ch. 190, L. 1987.



17-5-1322. Reapplication.

17-5-1322. Reapplication. (1) If the department disapproves an application for an allocation or if an allocation expires under 17-5-1318, the issuer may reapply for an allocation. (2) A reapplication must be reviewed according to the chronological order of its receipt. Priority or preference may not be given to a reapplication.

History: En. Sec. 12, Ch. 190, L. 1987.



17-5-1323. Recordkeeping.

17-5-1323. Recordkeeping. The department shall maintain complete records of all applications for allocations to ensure that the requirements of the tax act, with respect to the volume cap, and the requirements of the state's volume cap are observed.

History: En. Sec. 14, Ch. 190, L. 1987; amd. Sec. 7, Ch. 32, L. 2001.



17-5-1324. reserved.

17-5-1324 reserved.



17-5-1325. Reassignment of bonding authority for agricultural purposes -- contingency.

17-5-1325. Reassignment of bonding authority for agricultural purposes -- contingency. If, at some time in the future, federal taxation laws allow the use of tax-exempt bonds to provide loans for the acquisition of farm or ranch land, a downpayment on the acquisition of farm or ranch land, or the acquisition or construction of depreciable property used in the operation of a farm or ranch, the allocation of bonding authority originally assigned to the Montana agricultural loan authority must be reassigned to the Montana board of investments to provide those loans.

History: En. Sec. 3, Ch. 168, L. 1991.






Part 15. Economic Development Bonds

17-5-1501. Short title.

17-5-1501. Short title. This part shall be known and may be cited as the "Montana Economic Development Bond Act of 1983".

History: En. Sec. 1, Ch. 701, L. 1983.



17-5-1502. Legislative declaration.

17-5-1502. Legislative declaration. (1) It is the policy of the state of Montana, in the interest of promoting the health, safety, and general welfare of all the people of the state, to increase job opportunities and to retain existing jobs by making available, through the board of investments, funds for industrial, commercial, manufacturing, natural resource, agricultural, livestock, recreational, tourist, and health care development. (2) The legislature finds that: (a) a vigorous, diversified, and growing economy is the basic source of job opportunities; (b) protection against unemployment and its economic burdens and the spread of economic stagnation can best be provided by promoting, attracting, stimulating, and revitalizing a diversified economy with contributions from industry, manufacturing, commerce, natural resource development, agriculture, livestock, recreation, tourism, and health care facilities; and (c) the state of Montana has a responsibility to help create a favorable climate for new and improved job opportunities and a stable, growing, and healthy economy for its citizens by encouraging the development of business.

History: En. Sec. 2, Ch. 701, L. 1983; amd. Sec. 7, Ch. 581, L. 1987.



17-5-1503. Definitions.

17-5-1503. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Board" means the board of investments created in 2-15-1808. (2) "Bond" means any bond, note, debenture, interim certificate, or other evidence of financial indebtedness issued by the board pursuant to this part. (3) "Department" means the department of commerce provided for in 2-15-1801. (4) "Finance" means to supply capital and, in the case of agricultural enterprises, to refinance a project and project costs. (5) "Financial institution" means any bank, savings and loan association, credit union, development credit corporation, insurance company, investment company, trust company, savings institution, or other financial institution approved by the board. (6) "Local government" means the city in which the project is located, if the project is located within an incorporated municipality, or the county if the project is located within the county but outside the boundaries of an incorporated municipality. (7) "Major project" means a project whose cost or appraised value exceeds $800,000. (8) "Project" means a project as defined in 90-5-101. (9) "Project costs" means the costs of acquiring or improving any project, including the following: (a) the actual cost of acquiring or improving real estate for any project; (b) the actual cost of construction of all or any part of a project, including architects' and engineers' fees; (c) all expenses in connection with the authorization, sale, and issuance of the bonds to finance such acquisition or improvement; (d) bond reserves and premiums for insurance or guaranty of loan payments or lease rentals pledged to pay the bonds; (e) the interest on such bonds for a reasonable time prior to construction, during construction, and not exceeding 6 months after completion of construction; and (f) working capital for agricultural enterprise projects for a period not to exceed 1 year.

History: En. Sec. 1, Ch. 686, and Sec. 3, Ch. 701, L. 1983; amd. Sec. 1, Ch. 94, L. 1987; amd. Sec. 8, Ch. 581, L. 1987; amd. Sec. 1, Ch. 684, L. 1989.



17-5-1504. Powers of the board.

17-5-1504. Powers of the board. The board may: (1) sue and be sued; (2) have a seal; (3) adopt all procedural and substantive rules necessary for the administration of this part; (4) make contracts, agreements, and other instruments necessary or convenient for the exercise of its powers under this part; (5) invest any funds not required for immediate use, as the board considers appropriate, subject to any agreements with its bondholders and noteholders; (6) arrange for lines of credit from and enter into participation agreements with any financial institution; (7) issue bonds for the purpose of defraying the cost of acquiring or improving any project or projects and securing the payment of the bonds as provided in this part; (8) enter into agreements or other transactions with and accept grants and the cooperation of any governmental agency in furtherance of this part; (9) sell, purchase, or insure loans to finance the costs of projects; (10) accept services, appropriations, gifts, grants, bequests, and devises and utilize or dispose of them in carrying out this part; (11) enter into agreements or other transactions with a federal agency, an agency or instrumentality of the state, a municipality, a private organization, or any other entity or organization in carrying out this part; (12) with regard to property: (a) acquire real or personal property or any right, interest, or easement therein by gift, purchase, transfer, foreclosure, lease, or otherwise; (b) hold, sell, assign, lease, encumber, mortgage, or otherwise dispose of such property; (c) hold, sell, assign, or otherwise dispose of any lease, mortgage, or loan owned by it or in its control or custody; (d) release or relinquish any right, title, claim, interest, easement, or demand, however acquired, including any equity or right of redemption; (e) make any disposition by public or private sale, with or without public bidding; (f) commence any action to protect or enforce any right conferred upon it by any law, mortgage, contract, or other agreement; (g) bid for and purchase property at any foreclosure or other sale or acquire or take possession of it in lieu of foreclosure; (h) operate, manage, lease, dispose of, and otherwise deal with such property in any manner necessary or desirable to protect its interests or the holders of its bonds or notes, provided such action is consistent with any agreement with such holders; (13) service, contract, and pay for the servicing of loans; (14) provide financial analysis and technical assistance where considered appropriate; (15) consent, whenever it considers necessary or desirable in fulfilling its purposes, to the modification of the rate of interest, time, and payment of any installment of principal, interest, security, or any other term of any contract, lease agreement, loan agreement, mortgage, mortgage loan, mortgage loan commitment, construction loan, advance contract, or agreement of any kind, subject to any agreement with bondholders and noteholders; (16) collect reasonable interest, fees, and charges in connection with making and servicing its lease agreements, loan agreements, mortgage loans, notes, bonds, commitments, and other evidences of indebtedness. Interest, fees, and charges are limited to the amounts required to pay the costs of the board, including operating and administrative expenses and reasonable allowances for losses that may be incurred. (17) procure insurance or guaranties in amounts and in the form the board considers desirable or necessary, from any party, including a governmental agency, against any loss in connection with its lease agreements, loan agreements, mortgage loans, and other assets or property; and (18) perform any other acts necessary and convenient to carry out the purposes of the board and this part.

History: En. Sec. 2, Ch. 686, and Sec. 4, Ch. 701, L. 1983.



17-5-1505. Financing programs of the board.

17-5-1505. Financing programs of the board. (1) The board may: (a) invest in, purchase or make commitments to purchase, and take assignment from financial institutions of notes, mortgages, loan agreements, and other securities evidencing loans for the acquisition, construction, reconstruction, or improvement of projects located in the state, under terms and conditions determined by the board; (b) acquire, by construction, purchase, devise, gift, lease, or any combination of methods, from financial institutions, projects located in the state and lease such projects to others for such rentals and upon such terms and conditions as determined by the board; (c) make loans to financial institutions, under terms and conditions determined by the board, requiring the proceeds to be used by the financial institution for the purpose of financing the acquisition, construction, reconstruction, or improvement of projects located in the state; or (d) finance projects located in the state upon such terms and conditions as determined by the board. (2) The board may not operate any project as a business or in any other manner except as the lessor thereof or as may be necessary for a temporary period through the enforcement of its rights under a lease, loan agreement, or other security agreement.

History: En. Sec. 3, Ch. 686, and Sec. 5, Ch. 701, L. 1983; amd. Sec. 1, Ch. 640, L. 1985.



17-5-1506. Bonds and notes for projects and major projects.

17-5-1506. Bonds and notes for projects and major projects. (1) The board may by resolution issue negotiable notes and bonds in a principal amount that the board determines necessary to provide sufficient funds for achieving any of its purposes, including the payment of interest on notes and bonds of the board, establishment of reserves to secure the notes and bonds, including the reserve funds created under 17-5-1515, and all other expenditures of the board incident to and necessary or convenient to carry out this part. (2) The board may by resolution, from time to time, issue notes to renew notes and bonds or to pay notes, including interest, and whenever it considers refunding expedient, refund any bonds by the issuance of new bonds, whether or not the bonds to be refunded have matured, or issue bonds partly to refund bonds outstanding and partly for any of its other purposes. (3) Except as otherwise expressly provided by resolution of the board, every issue of its bonds is an obligation of the board payable out of any revenue, assets, or money of the board, subject only to agreements with the holders of particular notes or bonds pledging particular revenue, assets, or money. (4) The notes and bonds must be authorized by resolutions of the board, bear a date, and mature at the times the resolutions provide. A note may not mature more than 5 years from the date of its issue. A bond may not mature more than 40 years from the date of its issue. The bonds may be issued as serial bonds payable in annual installments, as term bonds, or as a combination of serial and term bonds. The notes and bonds must bear interest at a stated rate or rates or at a rate or rate determination as stated, be in denominations, be in a form, either coupon or registered, carry registration privileges, be executed in a manner, be payable in a medium of payment, at places inside or outside the state, and be subject to terms of redemption as provided in resolutions. The notes and bonds of the board may be sold at public or private sale, at prices above or below par, as determined by the board, and in a manner that interest on the bonds is either exempt from or subject to federal income tax. If applicable, the board shall specify whether the bonds are tax credit bonds as provided in 17-5-117. (5) The bonds issued under this part are exempt from the Montana Securities Act, but copies of all prospectus and disclosure documents must be deposited with the state securities commissioner for public inspection. (6) The total amount of bonds secured under 17-5-1515 outstanding at any one time, except bonds as to which the board's obligations have been satisfied and discharged by refunding or bonds for which reserves for payment or other means of payment have been provided, may not exceed $100 million.

History: En. Sec. 4, Ch. 686, and Sec. 6, Ch. 701, L. 1983; amd. Sec. 2, Ch. 640, L. 1985; amd. Sec. 1, Ch. 589, L. 1991; amd. Sec. 2, Ch. 609, L. 2003; amd. Sec. 17, Ch. 489, L. 2009.



17-5-1507. Bond anticipation notes -- issuance -- payment of principal and interest.

17-5-1507. Bond anticipation notes -- issuance -- payment of principal and interest. (1) The board may, pending the issuance of bonds, issue temporary notes in anticipation of the proceeds to be derived from the sale of the bonds. The notes shall be designated as "bond anticipation notes". The proceeds of the sale of the bond anticipation notes must be used only for the purpose for which the proceeds of the bonds could be used, including costs of issuance. If, prior to the issuance of the bonds, it becomes necessary to redeem outstanding notes, additional bond anticipation notes may be issued to redeem the outstanding notes. No renewal of any note may be issued after the sale of bonds in anticipation of which the original notes were issued. (2) Bond anticipation notes or other short-term evidences of indebtedness maturing not more than 3 years after the date of issue may be issued from time to time as the proceeds thereof are needed. The notes must be authorized by the board and must have such terms and details as may be provided by resolution of the board. However, each resolution of the board authorizing notes must: (a) describe the need for the proceeds of the notes to be issued; and (b) specify the principal amount of the notes or maximum principal amount of the notes which may be outstanding at any one time, the rate or rates of interest or maximum rate of interest or interest rate formula (to be determined in the manner specified in the resolution authorizing the notes to be incurred through the issuance of such notes), and the maturity date or maximum maturity date of the notes. (3) Subject to the limitations contained in this section and the standards and limitations prescribed in the authorizing resolution, the board in its discretion may provide for the notes described in subsection (2) to be issued and sold, in whole or in part, from time to time. The board may delegate to the administrator of the board the power to determine the time or times of sale, the manner of sale, the amounts, the maturities, the rate or rates of interest, and such other terms and details of the notes as considered appropriate by the board or the administrator in the event of such delegation. The board in its discretion but subject to the limitations contained in this section may also provide in the resolution authorizing the issuance of notes for: (a) the employment of one or more persons or firms to assist the board in the sale of the notes; (b) the appointment of one or more banks or trust companies, either inside or outside the state of Montana, as depository for safekeeping and as agent for the delivery and payment of the notes; (c) the refunding of the notes from time to time, without further action by the board, unless and until the board revokes such authority to refund; and (d) such other terms and conditions as the board considers appropriate. (4) In connection with the issuance and sale of notes as provided in this section, the board may arrange for lines of credit with any bank, firm, or person for the purpose of providing an additional source of repayment for notes issued pursuant to this section. Amounts drawn on such lines of credit may be evidenced by negotiable or nonnegotiable notes or other evidences of indebtedness, containing such terms and conditions as the board may authorize in the resolution approving the same.

History: En. Sec. 5, Ch. 686, and Sec. 7, Ch. 701, L. 1983.



17-5-1508. Provisions of bond resolutions.

17-5-1508. Provisions of bond resolutions. A resolution authorizing notes or bonds or any issue thereof may contain provisions, which must be a part of the contract or contracts with the holders thereof, as to: (1) pledging all or any part of the revenue or property of the board to secure the payment of the notes or bonds or of any issue thereof, subject to existing agreements with noteholders or bondholders; (2) pledging all or any part of the assets of the board, including lease agreements, loan agreements, mortgages, and obligations securing them, to secure the payment of the notes or bonds or of any issue thereof, subject to existing agreements with noteholders or bondholders; (3) the use and disposition of the gross income from lease agreements, loan agreements, and mortgages owned by the board, and the payment of the principal of mortgages owned by the board; (4) the setting aside of reserves for debt service funds in the hands of trustees, paying agents, and other depositories and the regulation and disposition thereof; (5) limitations on the purpose for which the proceeds of the sale of notes or bonds may be applied and the pledge of the proceeds to secure the payment of the bonds or of any issue thereof; (6) limitations on the issuance of additional notes or bonds, the terms upon which additional notes or bonds may be issued and secured, and the refunding of outstanding notes or bonds; (7) the procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which shall consent thereto, and the manner in which such consent may be given; (8) a commitment to employ adequate and competent personnel at reasonable compensation; to set salaries, fees, and charges as may be determined by the board in conjunction with the department; and to maintain suitable facilities and services for the purpose of carrying out its programs; (9) vesting in a trustee such property, rights, powers, and duties in trust as the authority determines to be necessary; (10) defining the acts or omissions that shall constitute a default in the obligations and duties of the board to the holders of the notes or bonds and providing for the rights and remedies of the holders of the notes or bonds in the event of such default, including as a matter of right the appointment of a receiver; and (11) any other matters of like or different character that in any way affect the security or protection of the holders of the notes or bonds.

History: En. Sec. 6, Ch. 686, and Sec. 8, Ch. 701, L. 1983; amd. Sec. 48, Ch. 281, L. 1983.



17-5-1509. Personal liability.

17-5-1509. Personal liability. The board and employees of the department are not personally liable or accountable by reason of the issuance of or on any bond or note issued by the board.

History: En. Sec. 7, Ch. 686, and Sec. 9, Ch. 701, L. 1983.



17-5-1510. Purchase of notes and bonds -- cancellation.

17-5-1510. Purchase of notes and bonds -- cancellation. The board may, subject to existing agreements with noteholders or bondholders and out of any funds available for that purpose, purchase notes or bonds of the board, which shall then be canceled, at a price not exceeding: (1) the current redemption price plus accrued interest to the next interest payment if the notes or bonds are then redeemable; or (2) the redemption price applicable on the first date after the purchase on which the notes or bonds become subject to redemption, plus accrued interest to that date, if the notes or bonds are not then redeemable.

History: En. Sec. 8, Ch. 686, and Sec. 10, Ch. 701, L. 1983.



17-5-1511. Trust indenture.

17-5-1511. Trust indenture. (1) In the discretion of the board, the bonds may be secured by a trust indenture between the board and a corporate trustee, which may be a trust company or bank having the power of a trust company, either inside or outside the state. A trust indenture may contain provisions for protecting and enforcing bondholders' rights and remedies that are reasonable, proper, and not in violation of law, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, safeguarding, and application of all money. The authority may provide by a trust indenture for the payment of the proceeds of the bonds and revenues to the trustee under the trust indenture of another depository and for the method of disbursement, with the safeguards and restrictions it considers necessary. (2) All expenditures incurred in carrying out a trust indenture may be treated as part of the operating expenses of the board.

History: En. Sec. 9, Ch. 686, and Sec. 11, Ch. 701, L. 1983.



17-5-1512. Negotiability of bonds.

17-5-1512. Negotiability of bonds. Notes and bonds issued by the board are negotiable instruments under the Uniform Commercial Code, subject only to the provisions for registration of notes and bonds.

History: En. Sec. 10, Ch. 686, and Sec. 12, Ch. 701, L. 1983.



17-5-1513. Signatures of board members.

17-5-1513. Signatures of board members. If board members whose signatures appear on notes, bonds, or coupons cease to be members before the delivery of the notes or bonds, their signatures shall nevertheless be valid and sufficient for all purposes the same as if the members had remained in office until delivery.

History: En. Sec. 11, Ch. 686, and Sec. 13, Ch. 701, L. 1983.



17-5-1514. Accounts.

17-5-1514. Accounts. The board may create funds and accounts necessary to implement this part. The funds and accounts may include: (1) a fund into which bond proceeds are deposited; (2) a common bond fund consisting of: (a) a common debt service account; (b) a capital reserve account as provided in 17-5-1515; and (c) an operating account for defraying the operational costs of the board; and (3) other funds or accounts.

History: En. Sec. 12, Ch. 686, and Sec. 14, Ch. 701, L. 1983; amd Sec. 48, Ch. 281, L. 1983.



17-5-1515. Reserve funds and appropriations.

17-5-1515. Reserve funds and appropriations. (1) The board may establish a capital reserve account and pay into it any: (a) funds appropriated and made available by the state for the purpose of the account; (b) proceeds of the sale of notes or bonds to the extent provided in the resolutions or indentures of the board authorizing their issuance; and (c) other funds which may be available to the board from any other source for the purpose of the account. (2) All funds held in the capital reserve account must be used solely for the payment of the principal of or interest on the bonds secured in whole or in part by the account or the debt service fund payments with respect to the bonds, the purchase or redemption of the bonds, the payment of interest on the bonds, or the payment of any redemption premium required to be paid when the bonds are redeemed prior to maturity. Funds in the account may not be withdrawn at any time in an amount that reduces the account to an amount less than the sum of minimum capital reserve requirements established in the resolutions or indentures of the board for the account except, with respect to bonds secured in whole or in part by the account, for the purpose of making payment, when due, of principal, interest, redemption premiums, and debt service fund payments for the payment of which other money pledged is not available. Any income or interest earned by or incremental to the capital reserve account due to its investment may be transferred to other accounts of the board to an extent that does not reduce the amount of the capital reserve account below the sum of minimum capital reserve requirements for the account.

History: En. Sec. 13, Ch. 686, and Sec. 15, Ch. 701, L. 1983; amd. Sec. 48, Ch. 281, L. 1983.



17-5-1516. Maintenance of capital reserve account.

17-5-1516. Maintenance of capital reserve account. (1) In order to ensure the maintenance of the capital reserve account, the presiding officer of the board shall, on or before September 1 in each year preceding the convening of the legislature, deliver to the governor a certificate stating the sum, if any, required to restore the capital reserve account to the minimum capital reserve requirement. The governor shall include in the executive budget submitted to the legislature the sum required to restore the capital reserve account to the sum of minimum capital reserve requirement. All sums appropriated by the legislature must be deposited in the capital reserve account. (2) All amounts appropriated to the board under this section constitute advances to the board and, subject to the rights of the holders of any bonds or notes of the board, must be repaid to the state general fund without interest from available operating revenue of the board in excess of amounts required for the payment of bonds, notes, or other obligations of the board, for maintenance of the capital reserve account, and for operating expenses.

History: En. Sec. 14, Ch. 686, and Sec. 16, Ch. 701, L. 1983; amd. Sec. 216, Ch. 56, L. 2009.



17-5-1517. Refunding obligations.

17-5-1517. Refunding obligations. The board may provide for the issuance of refunding obligations for refunding any obligations then outstanding that have been issued under this part, including the payment of any redemption of the obligations. The issuance of obligations, the maturities and other details, the rights of the holders, and the rights, duties, and obligations of the authority are governed by the appropriate provisions of this part that relate to the issuance of obligations. The proceeds of refunding obligations may be applied to the purchase, redemption, or payment of outstanding obligations. Pending the application of the proceeds of refunding obligations and other available funds to the payment of principal, accrued interests, and any redemption premium on the obligations being refunded and, if permitted in the resolution authorizing the issuance of the refunding obligations or in the trust agreement securing them, to the payment of interest on refunding obligations and expenses in connection with refunding, the proceeds may be invested in such securities as the board considers appropriate.

History: En. Sec. 15, Ch. 686, and Sec. 17, Ch. 701, L. 1983.



17-5-1518. Tax exemption of bonds.

17-5-1518. Tax exemption of bonds. Bonds, notes, or other obligations issued by the board under this part and their transfer and income (including any profits made on their sale) are free from taxation by the state or any political subdivision or other instrumentality of the state, except for estate taxes. The board is not required to pay recording or transfer fees or taxes on instruments recorded by it.

History: En. Sec. 16, Ch. 686, and Sec. 18, Ch. 701, L. 1983; amd. Sec. 11, Ch. 9, Sp. L. May 2000.



17-5-1519. Repealed.

17-5-1519. Repealed. Sec. 19, Ch. 589, L. 1991.

History: En. Sec. 17, Ch. 686, and Sec. 19, Ch. 701, L. 1983.



17-5-1520. Repealed.

17-5-1520. Repealed. Sec. 19, Ch. 589, L. 1991.

History: En. Sec. 18, Ch. 686, and Sec. 20, Ch. 701, L. 1983.



17-5-1521. Adoption of rules.

17-5-1521. Adoption of rules. (1) The board shall adopt rules to establish: (a) procedures for soliciting and evaluating applications and for notifying the local government of the application for purposes of complying with 17-5-1526 and 17-5-1527; and (b) a system for evaluating applications, considering the following criteria: (i) the applicant's net worth; (ii) the applicant's training and experience in the industry involved in the proposed project; (iii) the applicant's prospects for succeeding in the proposed project; (iv) the degree to which the new or increased business resulting from the loan will meet the objectives of 17-5-1502; and (v) any other factors the board may prescribe. (2) The board shall adopt rules for the: (a) organization, approval, standards, and regulation of project applicants; (b) approval, standards, and regulation of financial institutions under this part; (c) assessment, collection, and payment of all fees and charges in connection with making, purchasing, and servicing of its bonds and notes, mortgage lending, construction lending, temporary lending, and guaranty programs; and (d) such other matters as the board considers necessary or desirable.

History: En. Sec. 19, Ch. 686, and Sec. 21, Ch. 701, L. 1983.



17-5-1522. Pledge of the state.

17-5-1522. Pledge of the state. In accordance with the constitutions of the United States and the state of Montana, the state pledges that it will not in any way impair the obligations of any agreement between the board and the holders of notes and bonds issued by the board, including but not limited to an agreement to administer a loan program financed by the issuance of bonds and to employ a staff sufficient and competent for this purpose.

History: En. Sec. 20, Ch. 686, and Sec. 22, Ch. 701, L. 1983.



17-5-1523. Credit of state not pledged.

17-5-1523. Credit of state not pledged. Obligations issued under the provisions of this part do not constitute a debt, liability, obligation, or pledge of the faith and credit of the state but are payable solely from the revenues or assets of the board. An obligation issued under this part must contain on the face thereof a statement to the effect that the state of Montana is not liable on the obligation, the obligation is not a debt of the state, and neither the faith and credit nor the taxing power of the state is pledged to the payment of the principal or interest on the obligation.

History: En. Sec. 21, Ch. 686, and Sec. 23, Ch. 701, L. 1983.



17-5-1524. Taxation of projects.

17-5-1524. Taxation of projects. (1) Notwithstanding the fact that title to a project may be in the board, such projects are subject to taxation to the same extent, in the same manner, and under the same procedures as privately owned property in similar circumstances if such projects are leased to or held by private interests on both the assessment date and the date the levy is made in that year. Such projects are not subject to taxation in any year if they are not leased to or held by private interests on both the assessment date and the date the levy is made in that year. (2) When personal property owned by the board is taxed under this section and such personal property taxes are delinquent, levy by warrant for distraint for collection of such delinquent taxes may be made only on personal property against which such taxes were levied.

History: En. Sec. 22, Ch. 686, and Sec. 24, Ch. 701, L. 1983.



17-5-1525. Bonds as legal investment.

17-5-1525. Bonds as legal investment. (1) Bonds issued by the board under the provisions of this part are securities in which all funds may be legally and properly invested, including capital in the control of or belonging to: (a) public officers and public bodies of the state and its political subdivisions; (b) insurance companies; (c) credit unions, building and loan associations, investment companies, savings banks, banking associations, and trust companies; (d) executors, administrators, trustees, and other fiduciaries; and (e) pension, profit-sharing, and retirement funds. (2) Bonds issued under 17-5-1505 through 17-5-1518 and 17-5-1521 through 17-5-1529 are securities that may properly and legally be deposited with and received by any state or municipal officer or any agency or municipality of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.

History: En. Sec. 23, Ch. 686, and Sec. 25, Ch. 701, L. 1983; amd. Sec. 2, Ch. 589, L. 1991.



17-5-1526. Procedure prior to financing projects.

17-5-1526. Procedure prior to financing projects. (1) The board may finance projects, other than major projects, under this part only when it finds that: (a) the financing is in the public interest and is consistent with the legislative purposes and findings set forth in 17-5-1502; (b) the financing to be provided by the board for a project does not exceed either $800,000 or 90% of the cost or appraised value of the project, whichever is less; (c) a financial institution will participate in financing the project, either directly or through a letter of credit, to the extent of at least 10% of the financing to be provided by the board; (d) the financing for the project is insured or guaranteed in whole or in part by a private or governmental insurer or guarantor; (e) an applicant has submitted a statement indicating any contracts to construct the projects will require all contractors to give preference to the employment of bona fide Montana residents, as defined in 18-2-401, in the performance of the work on the projects if their qualifications are substantially equal to those of nonresidents; "substantially equal qualifications" means the qualifications of two or more persons among whom the employer cannot make a reasonable determination that the qualifications held by one person are significantly better suited for the position than the qualifications held by the other persons; (f) adequate provision is made in the loan agreement, lease, or other credit arrangement regarding a project or projects being financed to provide for payment of debt service on bonds of the board issued to finance the project or projects, to create and maintain reserves for payment of the debt service, and to meet all costs and expenses of issuing and servicing the bonds; and (g) an applicant has submitted a statement that indicates that any contract let for a project costing more than $25,000 and financed from the proceeds of bonds issued under this part on or after July 1, 1993, will contain a provision that requires the contractor to pay the standard prevailing wage rate in effect and applicable to the district in which the work is being performed unless the contractor performing the work has entered into a collective bargaining agreement covering the work to be performed. (2) In order to make the findings as described in subsection (1)(a), a hearing must be conducted in the following manner: (a) the city or county in which the project will be located must be notified; and the city and county shall, within 14 days after receipt of the notice, notify the board if it elects to conduct the hearing; or (b) if a request for a local hearing is not received, the board may hold the hearing at a time and place it prescribes. (3) If the hearing required by subsection (2) is conducted by a local government, the governing body of the local government shall notify the board of its determination of whether the project is in the public interest within 14 days of the completion of the public hearing. (4) When a hearing is required either locally or at the state level, notice must be given, at least once a week for 2 weeks prior to the date set for the hearing, by publication in a newspaper of general circulation in the city or county where the hearing will be held. The notice must include the time and place of the hearing; the general nature of the project; the name of the lessee, borrower, or user of the project; and the estimated cost of the project. (5) The requirements of subsections (1)(b) through (1)(d) do not apply to bonds that are not secured by the capital reserve account authorized by 17-5-1515. (6) The hearing requirements of subsections (2) through (4) do not apply to projects financed with bonds the interest on which is subject to federal income taxes.

History: En. Sec. 26, Ch. 701, L. 1983; amd. Sec. 1, Ch. 296, L. 1985; amd. Sec. 1, Ch. 653, L. 1985; amd. Sec. 1, Ch. 273, L. 1987; amd. Sec. 5, Ch. 561, L. 1987; amd. Sec. 3, Ch. 589, L. 1991; amd. Sec. 1, Ch. 464, L. 1993.



17-5-1527. Procedure prior to financing major projects.

17-5-1527. Procedure prior to financing major projects. (1) The board may finance major projects under this part only when it finds that: (a) the financing is in the public interest and is consistent with legislative purposes and findings; (b) the financing to be provided by the board for a project does not exceed either $50 million or 90% of the cost or appraised value of the project, whichever is less; (c) a financial institution will participate in financing the project if the cost or appraised value is less than $1 million, either directly or through a letter of credit, to the extent of at least 10% of the financing to be provided by the board, provided, however, that participation by a financial institution in projects of over $1 million is at the discretion of the board; (d) the financing for the project is insured or guaranteed in whole or in part by a private or governmental insurer or guarantor; (e) any contracts to construct the projects require all contractors to give preference to the employment of bona fide Montana residents, as defined in 18-2-401, in the performance of the work on the projects if their qualifications are substantially equal to those of nonresidents; "substantially equal qualifications" means the qualifications of two or more persons among whom the employer cannot make a reasonable determination that the qualifications held by one person are significantly better suited for the position than the qualifications held by the other persons; (f) adequate provision is made in the loan agreement, lease, or other credit arrangement regarding a project or projects being financed to provide for payment of debt service on bonds of the board issued to finance the project or projects, to create and maintain reserves for payment of the debt service, and to meet all costs and expenses of issuing and servicing the bonds; and (g) an applicant has submitted a statement that indicates that any contract let for a project costing more than $25,000 and financed from the proceeds of bonds issued under this part on or after July 1, 1993, will contain a provision that requires the contractor to pay the standard prevailing wage rate in effect and applicable to the district in which the work is being performed unless the contractor performing the work has entered into a collective bargaining agreement covering the work to be performed. (2) In order to make the findings as described in subsection (1)(a), a hearing must be conducted in the following manner: (a) the city or county in which the project will be located must be notified, and within 14 days shall advise the board if it elects to conduct the hearing; or (b) if a request for a local hearing is not received, the board may hold the hearing at a time and place it prescribes. (3) If the hearing required by subsection (2) is conducted by a local government, the governing body of the local government shall notify the board of its determination of whether the project is in the public interest within 14 days of the completion of the public hearing. (4) When a hearing is required either locally or at the state level, notice must be given, at least once a week for 2 weeks prior to the date set for the hearing, by publication in a newspaper of general circulation in the city or county where the hearing will be held. The notice must include the time and place of the hearing; the general nature of the project; the name of the lessee, borrower, or user of the project; and the estimated cost of the project. (5) The requirements of subsections (1)(b) through (1)(d) do not apply to bonds that are not secured by the capital reserve account authorized by 17-5-1515. (6) The hearing requirements of subsections (2) through (4) do not apply to major projects financed with bonds the interest on which is subject to federal income taxes. (7) The board is encouraged to consider applications for project financing related to infrastructure and facilities necessary for the development of the state-owned coal assets.

History: En. Sec. 24, Ch. 686, L. 1983; amd. Sec. 2, Ch. 296, L. 1985; amd. Sec. 2, Ch. 653, L. 1985; amd. Sec. 2, Ch. 273, L. 1987; amd. Sec. 6, Ch. 561, L. 1987; amd. Sec. 4, Ch. 589, L. 1991; amd. Sec. 2, Ch. 464, L. 1993; amd. Sec. 3, Ch. 609, L. 2003.



17-5-1528. Validity of pledge.

17-5-1528. Validity of pledge. Any pledge made by the board is valid and binding from the time the pledge is made. Revenue, money, or property pledged and received by the board is immediately subject to the lien of the pledge without any physical delivery or further act. The lien of any pledge is valid and binding against all parties having claims of any kind, whether in tort, contract, or otherwise, against the board, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created is required to be recorded.

History: En. Sec. 25, Ch. 686, and Sec. 27, Ch. 701, L. 1983.



17-5-1529. Annual audits.

17-5-1529. Annual audits. The board's books and records related to economic development bonds must be audited at least once each fiscal year by or at the direction of the legislative auditor. The actual costs of the audit must be paid from the board's funds.

History: En. Sec. 26, Ch. 686, and Sec. 28, Ch. 701, L. 1983; amd. Sec. 1, Ch. 308, L. 1985; amd. Sec. 43, Ch. 483, L. 2001; amd. Sec. 1, Ch. 487, L. 2001.






Part 16. Municipal Finance Consolidation Act

17-5-1601. Short title.

17-5-1601. Short title. This part shall be known and may be cited as the "Municipal Finance Consolidation Act of 1983".

History: En. Sec. 1, Ch. 620, L. 1983.



17-5-1602. Policy and purpose.

17-5-1602. Policy and purpose. (1) It is the policy of the state of Montana to: (a) foster and promote, by all reasonable means, the provision of efficient capital markets and facilities for borrowing money by eligible government units to pay for capital improvements and other needs as otherwise authorized by law; and (b) reduce, to the extent possible, costs of public indebtedness to taxpayers and residents by affording public bodies an appropriate degree of flexibility and choice in the marketing of their debt securities so as to minimize marketing costs and interest rates. (2) It is the purpose of this part to promote the policies stated in subsection (1) by: (a) creating a means for eligible government units to pool, in effect, the debt instruments they are otherwise authorized to offer for sale to the investment community in order to obtain economies of scale and reduce marketing and interest costs; and (b) providing additional security for the payment of bonds and notes held by investors and thereby further reducing interest costs.

History: En. Sec. 2, Ch. 620, L. 1983; amd. Sec. 1, Ch. 208, L. 1995.



17-5-1603. Liberal construction.

17-5-1603. Liberal construction. This part and the powers granted in this part must be liberally construed to effectuate the policies and purposes stated in this part.

History: En. Sec. 3, Ch. 620, L. 1983.



17-5-1604. Definitions.

17-5-1604. Definitions. As used in this part, the following definitions apply: (1) "Board" means the board of investments created in 2-15-1808. (2) "Department" means the department of commerce created in 2-15-1801. (3) "Eligible government unit" means: (a) any municipal corporation or political subdivision of the state, including without limitation any city, town, county, school district, authority as defined in 75-6-304, or other special taxing district or assessment or service district authorized by law to borrow money; (b) the state, any board, agency, or department of the state, or the board of regents of the Montana university system when authorized by law to borrow money; or (c) for the purposes of Title 90, chapter 4, part 12, only, an Indian tribal government. (4) "Reserve fund" means the municipal finance consolidation act reserve fund created in 17-5-1630.

History: En. Sec. 4, Ch. 620, L. 1983; amd. Sec. 35, Ch. 620, L. 1983; amd. Sec. 9, Ch. 581, L. 1987; amd. Sec. 1, Ch. 593, L. 1991; amd. Sec. 1, Ch. 380, L. 1993; amd. Sec. 2, Ch. 208, L. 1995; amd. Sec. 21, Ch. 498, L. 1999; amd. Sec. 19, Ch. 378, L. 2007.



17-5-1605. Board of investments to implement.

17-5-1605. Board of investments to implement. The board of investments may make and enforce orders, rules, and bylaws that are necessary or desirable for the implementation of this part.

History: En. Sec. 5, Ch. 620, L. 1983; amd. Sec. 35, Ch. 620, L. 1983; amd. Sec. 10, Ch. 581, L. 1987.



17-5-1606. Bonds, bond anticipation notes, and notes of the board.

17-5-1606. Bonds, bond anticipation notes, and notes of the board. (1) The board may by resolution, from time to time, issue negotiable notes and bonds to finance loans or refinance its loans to eligible government units and its purchases of eligible government unit bonds, registered warrants, and tax or revenue anticipation notes and other notes, to establish or replenish reserves securing the payment of its bonds and notes, and to finance all other expenditures of the board incident to and necessary or convenient to carry out this part. (2) The board may by resolution, from time to time: (a) issue notes to renew notes and bonds to pay notes, including interest; (b) whenever it considers refunding expedient, refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured; and (c) issue bonds partly to refund bonds outstanding and partly for any of its other purposes. (3) The board may by resolution, from time to time, in anticipation of the sale of its securities under this part, issue temporary notes and renewal notes. (4) Except as otherwise expressly provided by resolution of the board, every issue of its notes and bonds is an obligation of the board payable out of any revenue, assets, or money of the board, subject only to agreements with the holders of particular notes or bonds pledging particular revenue, assets, or money. (5)(a) The notes and bonds must be authorized by resolutions of the board, must bear a date, and must mature at times as provided in the resolutions. The bonds may be issued as serial bonds payable in annual installments, as term bonds, or as a combination of serial and term bonds. The notes and bonds must: (i) bear interest at a rate or rates; (ii) be in denominations; (iii) be in a form, either coupon or registered; (iv) carry registration privileges; (v) be executed in a manner; (vi) be payable in a medium of payment, at places inside or outside the state; and (vii) be subject to terms of redemption as provided in resolutions of the board. (b) The notes and bonds of the board may be sold at public or private sale at prices, which may be above or below par, that are determined by the board.

History: En. Sec. 6, Ch. 620, L. 1983; amd. Sec. 9, Ch. 481, L. 1985; amd. Sec. 3, Ch. 208, L. 1995.



17-5-1607. Participation voluntary.

17-5-1607. Participation voluntary. Use of the financing mechanism created by this part is entirely voluntary, and an eligible government unit is not required to sell its bonds, bond anticipation notes, or notes to the board.

History: En. Sec. 7, Ch. 620, L. 1983; amd. Sec. 4, Ch. 208, L. 1995.



17-5-1608. Limitations on amounts.

17-5-1608. Limitations on amounts. The board may not issue any bonds or notes that cause the total outstanding indebtedness of the board under this part, except for bonds or notes issued to fund or refund other outstanding bonds or notes or to purchase registered warrants or tax or revenue anticipation notes of a local government as defined in 7-6-1101, to exceed $190 million.

History: En. Sec. 8, Ch. 620, L. 1983; amd. Sec. 10, Ch. 481, L. 1985; amd. Sec. 2, Ch. 94, L. 1987; amd. Sec. 1, Ch. 483, L. 1997; amd. Sec. 1, Ch. 394, L. 2001; amd. Sec. 1, Ch. 562, L. 2003; amd. Sec. 3, Ch. 597, L. 2003; amd. Sec. 1, Ch. 50, L. 2007; amd. Sec. 20, Ch. 378, L. 2007.



17-5-1609. Purchase of anticipation notes.

17-5-1609. Purchase of anticipation notes. Notwithstanding any other provision of law, an eligible government unit may issue and the board may purchase notes in anticipation of an otherwise authorized sale of eligible government unit securities. In connection with any purchase of anticipation notes, the board may by agreement with the eligible government unit impose terms, conditions, and limitations that in the board's opinion are proper under the circumstances and for the purposes and security of the board and the holders of its bonds or notes.

History: En. Sec. 9, Ch. 620, L. 1983; amd. Sec. 5, Ch. 208, L. 1995.



17-5-1610. Refunding obligations.

17-5-1610. Refunding obligations. (1) The board may provide for the issuance of refunding obligations for refunding any obligations then outstanding that have been issued under this part, including the payment of any redemption premium and any interest accrued to or to accrue to the date of redemption of the obligations. The issuance of obligations, the maturities and other details, the rights of the holders, and the rights, duties, and obligations of the board are governed by the appropriate provisions of this part that relate to the issuance of obligations. (2) Refunding obligations issued as provided in subsection (1) may be sold or exchanged for outstanding obligations issued under this part. The proceeds of refunding obligations may be applied to the purchase, redemption, or payment of outstanding obligations. Pending the application of the proceeds of refunding obligations, with other available funds, to the payment of principal, accrued interest, and any redemption premium on the obligations being refunded and, if permitted in the resolution authorizing the issuance of the refunding obligations or in the trust agreement securing them, to the payment of interest on refunding obligations and expenses in connection with refunding, the proceeds of refunding obligations may be invested as provided in Title 17, chapter 6.

History: En. Sec. 10, Ch. 620, L. 1983.



17-5-1611. Additional powers of the board.

17-5-1611. Additional powers of the board. In addition to all other powers conferred on the board by this part or any other law, the board has the power: (1) to purchase or hold eligible government unit bonds, bond anticipation notes, registered warrants, tax or revenue anticipation notes, or other notes at prices and in a manner that the board considers advisable; (2) to sell eligible government unit bonds, bond anticipation notes, registered warrants, tax or revenue anticipation notes, or other notes acquired or held by it at prices without relation to cost and in a manner that the board considers advisable; (3) to invest funds or money acquired by the board as provided in 17-5-1641; (4) with regard to an eligible local government unit, to: (a) prescribe the form of application or procedure required for a loan or purchase of eligible government unit bonds, bond anticipation notes, registered warrants, tax or revenue anticipation notes, or other notes; (b) fix the terms and conditions of the loan or purchase; and (c) enter into agreements with eligible government units with respect to loans or purchases; (5) to render services to eligible government units in connection with public or private sales of their bonds, bond anticipation notes, registered warrants, tax or revenue anticipation notes, or other notes that are eligible for purchase by the board under this part, including advisory and other services, and charge the eligible government units for the services; (6) to charge for its costs and services in reviewing or acting upon a proposed loan to an eligible government unit or a proposed purchase by the board of bonds, bond anticipation notes, registered warrants, tax or revenue anticipation notes, or other notes of the eligible government unit, whether or not the loan is made or the bonds, bond anticipation notes, registered warrants, tax or revenue anticipation notes, or other notes are purchased; (7) to fix and establish terms, interest rates, and provisions with respect to a purchase of eligible government unit bonds, bond anticipation notes, registered warrants, tax or revenue anticipation notes, or other notes by the board, including: (a) the date and maturities of the bonds, bond anticipation notes, registered warrants, tax or revenue anticipation notes, or other notes; (b) provisions as to redemption or payment before maturity; and (c) any other matters judged by the board to be necessary, desirable, or advisable for the purchase or loan; (8) in connection with any loan to an eligible government unit or purchase of bonds, bond anticipation notes, registered warrants, tax or revenue anticipation notes, or other notes of an eligible government unit, to consider: (a) the lawfulness and validity of the purpose to be served by the loan or purchase; (b) the ability of the eligible government unit to secure borrowed money from other sources and the costs of borrowing; (c) the ability of the eligible government unit to repay the loan, notes, or bonds; (d) the priority of need for the particular public improvement or purpose to be financed; and (e) varying the terms and conditions of its loans or purchases as between various eligible government units in accordance with their respective priorities and credit worthiness; (9) to conduct examinations and hearings and to hear testimony and take proof, under oath or affirmation, at public or private hearings, on any matter material to its information and necessary to carry out this part; (10) to issue subpoenas requiring the attendance of witnesses and the production of books and papers pertinent to any hearing before the board; (11) to appoint, employ, or contract for the services of officers, employees, agents, financial or professional advisers, and attorneys and to pay compensation for their services as the board determines; (12) to procure insurance against any losses in connection with its property, operations, or assets in amounts and from insurers as it considers desirable; (13) to the extent permitted under its contracts with the holders of bonds or notes of the board, to consent to modification of the rate of interest, the time for payment of any installment of principal or interest, or the security for any other term of a bond, bond anticipation note, note, contract, or agreement of any kind to which the board is a party; and (14) to do all acts and things necessary, convenient, or desirable to carry out the powers expressly granted or necessarily implied in this part.

History: En. Sec. 11, Ch. 620, L. 1983; amd. Sec. 11, Ch. 481, L. 1985; amd. Sec. 6, Ch. 208, L. 1995.



17-5-1612. Specific loan authorization.

17-5-1612. Specific loan authorization. The legislature intends that individual state agencies may borrow from the program established in this part, as specifically authorized by the legislature under the following conditions: (1) A loan for which the security is an enterprise or internal service fund source may be approved by a simple majority vote of the legislature. (2) A loan for which the security is a general fund appropriation, a general fund revenue source, or any type of tax or fee imposed by the legislature must be approved by a two-thirds vote of the members of each house of the legislature and must include language authorizing the creation of a state debt under Article VIII, section 8, of the Montana constitution.

History: En. Sec. 1, Ch. 399, L. 2005.



17-5-1613. through reserved.

17-5-1613 through 17-5-1620 reserved.



17-5-1621. Provisions of bond resolutions.

17-5-1621. Provisions of bond resolutions. A resolution authorizing notes or bonds or any issue thereof may contain provisions that must be a part of the contract or contracts with the holders thereof as to: (1) pledging all or any part of the revenue or funds of the board to secure the payment of the notes or bonds or of any issue thereof, subject to existing agreements with noteholders or bondholders; (2) the setting aside of reserves for debt service funds in the possession of trustees, paying agents, and other depositories and the regulation and disposition thereof; (3) limitations on the purpose for which the proceeds of the sale of notes or bonds may be applied and the pledge of the proceeds to secure the payment of the notes or bonds or of any issue thereof; (4) limitations on the issuance of additional notes or bonds, the terms upon which additional notes or bonds may be issued and secured, and the refunding of outstanding notes or bonds; (5) the procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent thereto, and the manner in which such consent may be given; (6) a commitment to employ adequate and competent personnel at reasonable compensation, salaries, fees, and charges as may be determined by the board in conjunction with the department and to maintain suitable facilities and services for the purpose of carrying out its programs; (7) vesting in a trustee such property, rights, powers, and duties in trust as the board determines; and (8) defining the acts or omissions that constitute a default in the obligations and duties of the board to the holders of the notes or bonds and providing for the rights and remedies of the holders of the notes or bonds in the event of such default, including as a matter of right the appointment of a receiver. Rights and remedies may not be inconsistent with the laws of this state and the other provisions of this part.

History: En. Sec. 12, Ch. 620, L. 1983; amd. Sec. 48, Ch. 281, L. 1983.



17-5-1622. Validity of pledge.

17-5-1622. Validity of pledge. A pledge by the board is valid and binding from the time the pledge is made. The revenues, money, or property pledged and thereafter received by the board is immediately subject to the lien of the pledge without any physical delivery thereof or further act. The lien of any pledge is valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the board, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

History: En. Sec. 13, Ch. 620, L. 1983.



17-5-1623. Nonimpairment by state.

17-5-1623. Nonimpairment by state. In accordance with the constitutions of the United States and the state of Montana, the state pledges that it will not in any way impair the obligations of any agreement between the board and an eligible government unit or between the board and the holders of notes and bonds issued by the board, including but not limited to an agreement to administer a loan program financed by the issuance of bonds and to employ a staff sufficient and competent for this purpose.

History: En. Sec. 14, Ch. 620, L. 1983; amd. Sec. 7, Ch. 208, L. 1995.



17-5-1624. Trust indenture.

17-5-1624. Trust indenture. (1) In the discretion of the board, the bonds or notes of the board may be secured by a trust indenture between the board and a corporate trustee, which may be a trust company or bank having the power of a trust company inside or outside the state. A trust indenture may contain provisions for protecting and enforcing bondholders' rights and remedies that are reasonable and proper and not in violation of law, including covenants setting forth the duties of the board in relation to the exercise of its powers and the custody, safeguarding, and application of all money. The board may provide by a trust indenture for the payment of the proceeds of the bonds or notes and the revenues to the trustee under the trust indenture of another depository and for the method of disbursement, with safeguards and restrictions it considers necessary. (2) All expenditures incurred in carrying out a trust indenture may be treated as part of the general overhead cost of the board.

History: En. Sec. 15, Ch. 620, L. 1983.



17-5-1625. Presumption of validity.

17-5-1625. Presumption of validity. After issuance, all bonds or notes of the board are conclusively presumed to be fully authorized by and issued under all the laws of this state and any person or governmental unit is estopped from questioning their proper authorization, sale, issuance, execution, or delivery by the board.

History: En. Sec. 16, Ch. 620, L. 1983.



17-5-1626. Signatures of board members.

17-5-1626. Signatures of board members. If any of the board members whose signatures appear on notes or bonds or coupons cease to be members before the delivery of the notes or bonds, their signatures shall nevertheless be valid and sufficient for all purposes as if the members had remained in office until delivery.

History: En. Sec. 17, Ch. 620, L. 1983.



17-5-1627. Negotiability of bonds or notes.

17-5-1627. Negotiability of bonds or notes. Notwithstanding any other provisions of law, a bond or note issued under this part is fully negotiable for all purposes of the Uniform Commercial Code, Title 30, chapters 1 through 9A, and a holder or owner of a bond or note or of a coupon appurtenant to it, by accepting the bond, note, or coupon, is conclusively presumed to have agreed that the bond, note, or coupon is fully negotiable for all purposes of the Uniform Commercial Code.

History: En. Sec. 18, Ch. 620, L. 1983.



17-5-1628. Bonds or notes as legal investments.

17-5-1628. Bonds or notes as legal investments. Notwithstanding the restrictions of any other law, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest debt service funds, money, or other funds belonging to them or within their control in bonds or notes issued under this part.

History: En. Sec. 19, Ch. 620, L. 1983; amd. Sec. 48, Ch. 281, L. 1983.



17-5-1629. Tax exemption of bonds.

17-5-1629. Tax exemption of bonds. Bonds, notes, or other obligations issued by the board under this part, their transfer, and their income (including any profits made on their sale) are free from taxation by the state or any political subdivision or other instrumentality of the state, except for estate taxes. The board is not required to pay recording or transfer fees or taxes on instruments recorded by it.

History: En. Sec. 20, Ch. 620, L. 1983; amd. Sec. 12, Ch. 9, Sp. L. May 2000.



17-5-1630. Reserve fund.

17-5-1630. Reserve fund. (1) The board shall establish and maintain a municipal finance consolidation act reserve fund, to which there shall be deposited or transferred: (a) all money appropriated by the legislature for the purposes of the fund in accordance with the provisions of subsection (4); (b) all proceeds of bonds required to be deposited in the fund by terms of a contract between the board and its bondholders or a resolution of the board with respect to the proceeds of bonds; (c) the proceeds of any bond issue of the state that is authorized for such purpose; (d) all other money appropriated by the legislature to the reserve fund; and (e) any other money or funds of the board that it decides to deposit in the fund. (2) All money held in the reserve fund shall be used solely for the payment of the principal of or interest on the bonds or notes secured in whole or in part by the fund or the debt service fund payments with respect to the bonds or notes, the purchase or redemption of the bonds or notes, the payment of interest on the bonds or notes, or the payment of any redemption premium required to be paid when the bonds or notes are redeemed prior to maturity. Money in the reserve fund may not be withdrawn at any time in an amount that reduces the fund to an amount less than the sum of minimum reserve requirements established in the resolutions or indentures of the board for the fund except, with respect to bonds or notes secured in whole or in part by the fund, for the purpose of making payment when due of principal, interest, redemption premiums, and debt service fund payments for the payment of which other money pledged is not available. (3) Money in the reserve fund in excess of the required reserve may be withdrawn at any time by the board and transferred to another fund or account of the board established for purposes of this part, but not to any other fund or account. (4) Nothing in this section creates a debt or liability of the state. (5) Notwithstanding any provision of Title 17, chapter 6, the board may lend money for deposit to the reserve fund in an amount equal to any deficiency in the required debt service reserve. The loans shall be made on such reasonable terms and conditions as the board considers proper, including without limitation terms and conditions providing that the loans need not be repaid until the obligations of the board secured and to be secured by the reserve fund are no longer outstanding.

History: En. Sec. 21, Ch. 620, L. 1983; amd. Sec. 48, Ch. 281, L. 1983; amd. Sec. 11, Ch. 581, L. 1987.



17-5-1631. Additional funds and accounts.

17-5-1631. Additional funds and accounts. The board may in its discretion establish additional reserves or other funds or accounts necessary, desirable, or convenient to further the accomplishment of the purposes of this part or to comply with the provisions of any of its agreements or resolutions.

History: En. Sec. 22, Ch. 620, L. 1983.



17-5-1632. through reserved.

17-5-1632 through 17-5-1640 reserved.



17-5-1641. Investment.

17-5-1641. Investment. (1) Unless otherwise required by a resolution or agreement of the board, the board may invest funds coming under its control pursuant to this part in the same manner as permitted for investment of funds belonging to the state or held by the state treasurer. (2) Funds from several or all accounts may be combined for investment, and any interest earned shall be prorated and credited to the various contributing accounts on the basis of the amounts thereof invested, calculated according to an average periodic balance or other generally accepted accounting principle. Such proration must be calculated at least once a year or upon a specific request made to the board. (3) All securities purchased by the board as an investment remain in the custody of the state treasurer until the same are sold, exchanged, retired, or mature and are paid.

History: En. Sec. 23, Ch. 620, L. 1983.



17-5-1642. Credit of state not pledged.

17-5-1642. Credit of state not pledged. Obligations issued under the provisions of this part do not constitute a liability or obligation or a pledge of the faith and credit of the state but are payable solely from revenues or funds of the board generated or received for purposes of this part. An obligation issued under this part must contain on the face thereof a statement to the effect that the state of Montana is not liable on the obligation and the obligation is not a debt of the state and neither the faith and credit nor the taxing power of the state is pledged to the payment of the principal of or the interest on the obligation.

History: En. Sec. 24, Ch. 620, L. 1983.



17-5-1643. Sale or exchange of securities.

17-5-1643. Sale or exchange of securities. (1) Notwithstanding any law applicable to or constituting any limitation on the maximum rate of interest per year payable on bonds or notes or to annual interest cost to maturity of money borrowed or received upon issuance of bonds or notes, an eligible government unit is authorized to contract to pay interest on or an interest cost per year for money borrowed from the board and evidenced by the eligible government unit securities purchased by the board without regard to any statutory limitations as to rate of interest per year payable or as to annual interest cost to maturity of money borrowed by the eligible government unit. An eligible government unit is authorized to contract with the board with respect to the loan or purchase, and the contract must contain the terms and conditions of the loan or purchase. An eligible government unit is authorized to pay fees and charges required to be paid to the board for its services. (2) Notwithstanding any law applicable to or constituting any limitation on the sale of bonds or notes except the limitation on amount of bonded indebtedness, an eligible government unit may sell bonds or notes to the board by private negotiated sale, without limitation as to denomination. The bonds or notes may be fully registered or registerable as to principal only or in bearer form or may bear interest at the rate or rates, all in accordance with this section. The bonds or notes may be evidenced in the manner and may contain other provisions not inconsistent with this part and may be sold to the board without advertisement at the price or prices as may be determined, all as provided in the proceedings of the governing body of the eligible government unit pursuant to which the bonds or notes are authorized to be issued. The governing body of the eligible government unit may provide for the exchange of coupon bonds for fully registered bonds and of fully registered bonds for coupon bonds and for the exchange of any such bonds after issuance for bonds of larger or smaller denominations, all in the manner provided in the proceedings authorizing their issuance. The bonds in changed form or denominations must be exchanged for the surrendered bonds in the same aggregate principal amounts and in a manner that no overlapping interest is paid and the bonds in changed form or denominations bear interest at the same rate or rates and mature on the same date or dates as the bonds for which they are exchanged. If any exchange is made under this subsection, the bonds surrendered by the holders at the time of the exchange must be canceled. The exchange may be made only at the request of the holders of the bonds to be surrendered. The eligible government unit may require all expenses incurred in connection with the exchange to be paid by the holders.

History: En. Sec. 25, Ch. 620, L. 1983; amd. Sec. 8, Ch. 208, L. 1995.



17-5-1644. Care and custody of bonds purchased by the board.

17-5-1644. Care and custody of bonds purchased by the board. The board may: (1) enter into agreements or contracts with a bank, trust company, or financial institution, inside or outside the state, as may be necessary, desirable, or convenient, in the opinion of the board, for rendering services in connection with: (a) the care, custody, or safekeeping of bonds or other investments held or owned by the board pursuant to this part; (b) the payment or collection of amounts payable as to principal or interest; and (c) the delivery to the board of bonds or other investments purchased by it or sold by it pursuant to this part; (2) pay the cost of those services; and (3) in connection with any of the services to be rendered by a bank, trust company, or financial institution as to the custody and safekeeping of its bonds or investments, require security in the form of collateral bonds, surety agreements, or security agreements in a form and amount as, in the opinion of the board, is necessary or desirable.

History: En. Sec. 26, Ch. 620, L. 1983; amd. Sec. 9, Ch. 208, L. 1995.



17-5-1645. Insurance or guaranty.

17-5-1645. Insurance or guaranty. The board may obtain, from a department or agency of the United States or a nongovernmental insurer, insurance or guaranty for the payment or repayment of interest or principal, or both, or any part of interest or principal on bonds or notes issued by the board or on bonds, bond anticipation notes, or notes of eligible government units purchased or held by the board.

History: En. Sec. 27, Ch. 620, L. 1983; amd. Sec. 10, Ch. 208, L. 1995.



17-5-1646. Default in payment.

17-5-1646. Default in payment. If the board or eligible government unit defaults in the payment of principal or interest on an issue of notes or bonds after they become due, whether at maturity or upon call for redemption, and the default continues for 30 days or if the board or eligible government unit fails or refuses to comply with this part or defaults in an agreement made with the holders of an issue of notes or bonds, the holders of 25% of the aggregate principal amount of the outstanding notes or bonds of that issue have the right, upon proper application to a court of competent jurisdiction, to have a trustee appointed to represent the holders of those notes or bonds for the purposes provided in this part.

History: En. Sec. 28, Ch. 620, L. 1983; amd. Sec. 11, Ch. 208, L. 1995.



17-5-1647. Powers and duties of trustee on default.

17-5-1647. Powers and duties of trustee on default. (1) A trustee appointed under 17-5-1646 may: (a) by civil action enforce all rights of the noteholders or bondholders, including the right to require the board or eligible government unit to collect rates, charges, and other fees and to collect interest and amortization payments on bonds and notes held by them adequate to carry out a pledge of or an agreement as to the rates, charges, and other fees and of the interest and amortization payments and the right to require the board or eligible government unit to carry out any other agreements with the holders of the notes or bonds and to perform their duties under this part; (b) bring a civil action upon the notes or bonds; (c) by civil action require the board or eligible government unit to account as if it were the trustee of an express trust for the holders of the notes or bonds; (d) by civil action enjoin anything that may be unlawful or in violation of the rights of the holders of the notes or bonds; (e) declare all the notes or bonds due and payable and, if all defaults are made good, then, with the consent of the holders of 25% of the principal amount of the outstanding notes or bonds, annul the declaration and its consequences. (2) The trustee, in addition to the powers stated in subsection (1), has all the powers necessary for the exercise of functions specifically set out or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights. (3) Before declaring the principal of notes or bonds due and payable, the trustee shall give 30 days' notice in writing to the governor, the attorney general, and the board or eligible government unit defaulting.

History: En. Sec. 29, Ch. 620, L. 1983; amd. Sec. 12, Ch. 208, L. 1995.



17-5-1648. Exemption from execution and sale.

17-5-1648. Exemption from execution and sale. All property of the board, other than its revenues or funds received pursuant to this part, is exempt from levy and sale by virtue of an execution, and no execution or other judicial process may issue against such property. A judgment against the board constitutes a charge or lien upon such property.

History: En. Sec. 30, Ch. 620, L. 1983.



17-5-1649. Annual audit.

17-5-1649. Annual audit. The board's books and records must be audited at least once each fiscal year by or at the direction of the legislative auditor. The actual costs of the audit shall be paid from the board's funds.

History: En. Sec. 31, Ch. 620, L. 1983; amd. Sec. 2, Ch. 308, L. 1985; amd. Sec. 3, Ch. 94, L. 1987.



17-5-1650. Annual report.

17-5-1650. Annual report. By December 31 of each year, the board shall publish a financial report for distribution to the governor, the legislature, and the public. Distribution to the legislature is accomplished by providing two copies to the legislative services division and a copy to a legislator on request. The report must include a statement of the board's current financial position with respect to its activities under this part, a summary of its activities pursuant to this part during the previous year (including a listing of the eligible governmental securities purchased by the board, a listing of the bonds and notes sold by the board, and a summary of the performance of any other investments of the board's funds received under this part), an estimate of the levels of activities for the next year, and a comparison of the activities during the previous year with the estimates of those activities that were made in the previous annual report.

History: En. Sec. 32, Ch. 620, L. 1983; amd. Sec. 4, Ch. 94, L. 1987; amd. Sec. 23, Ch. 112, L. 1991; amd. Sec. 20, Ch. 349, L. 1993; amd. Sec. 13, Ch. 208, L. 1995; amd. Sec. 56, Ch. 545, L. 1995.



17-5-1651. Limitations on board's power.

17-5-1651. Limitations on board's power. Under this part, the board may not: (1) make loans of money to any person, firm, or corporation other than an eligible government unit or purchase securities issued by any person, firm, or corporation other than an eligible government unit as provided in this part; (2) emit bills of credit, accept deposits of money for time or demand deposit, engage in any form or manner in the conduct of any private or commercial banking business, or act as a savings bank or savings and loan association; (3) be or constitute a bank or trust company within the jurisdiction or under the control of the state banking board, the department of administration, or the comptroller of the currency of the United States department of the treasury; (4) be or constitute a bank, banker, or dealer in securities within the meaning of or subject to the provisions of any securities, securities exchange, or securities dealers law of the United States or of this state or of any other state.

History: En. Sec. 33, Ch. 620, L. 1983; amd. Sec. 14, Ch. 208, L. 1995; amd. Sec. 44, Ch. 483, L. 2001.






Part 20. Procurement of Vehicles and Equipment

17-5-2001. Loans to state agencies.

17-5-2001. Loans to state agencies. (1) An agency responsible for the procurement and provision of vehicles, automated systems, and equipment using an enterprise fund or an internal service fund, as described in 17-2-102, is authorized to enter into contracts, loan agreements, or other forms of indebtedness payable over a term not to exceed 7 years for the purpose of financing the cost of the vehicles and equipment and to pledge to the repayment of the indebtedness the revenue of the enterprise fund or internal service fund if: (a) the term of the indebtedness does not exceed the useful life of the items being financed; and (b) at the time that the indebtedness is incurred, the projected revenue of the fund, based on the fees and charges approved by the legislature and other available fund revenue, will be sufficient to repay the indebtedness over the proposed term and to maintain the operation of the enterprise. (2) (a) The department of justice is authorized to enter into contracts, loan agreements, or other forms of indebtedness with the board of investments for an amount not to exceed $28.5 million, payable over a term not to exceed 15 years, for financing the cost of an information technology system for the production and maintenance of motor vehicle title and registration records and driver's license records. (b) For purposes of the financing of the motor vehicle information technology system, loans are payable from the money in the motor vehicle information technology system account as provided in 61-3-550. The term of the indebtedness may not exceed the useful life of the items being financed. At the time that the loan is made, the projected revenue of the motor vehicle information technology system account, based upon the fees approved by the legislature, must be sufficient to repay the indebtedness over the proposed term.

History: En. Sec. 2, Ch. 483, L. 1997; amd. Sec. 2, Ch. 394, L. 2001; amd. Sec. 2, Ch. 562, L. 2003; amd. Sec. 4, Ch. 597, L. 2003; amd. Sec. 2, Ch. 550, L. 2005; amd. Sec. 2, Ch. 50, L. 2007.






Part 21. Crossover Refunding Bonds

17-5-2101. Definitions.

17-5-2101. Definitions. As used in this part, the following definitions apply: (1) "Bonds" means crossover refunding bonds. (2) "Crossover date" means the date the proceeds of crossover refunding bonds are pledged to the payment of the obligations to be refunded. (3) "Governing body" means the board or body that exercises the legislative power of the public body. (4) "Public body" means any political subdivision of the state and includes but is not limited to a county, city, town, or school district.

History: En. Sec. 1, Ch. 171, L. 1987.



17-5-2102. Crossover refunding bonds authorized.

17-5-2102. Crossover refunding bonds authorized. (1) A public body authorized to issue refunding obligations may issue bonds pursuant to this part without regard to the limitations contained in any other law relating to: (a) the establishment of an escrow account for the obligations to be refunded; (b) the giving of a notice of redemption for the obligations to be refunded and redeemed; or (c) the application of the proceeds of the refunding obligations. (2) The proceeds of bonds, less any proceeds applied to payment of costs of issuance or refunding, must be deposited in a sinking fund account irrevocably appropriated to the payment of principal of and interest on the refunding obligations until the crossover date. The sinking fund account must be maintained as an escrow account with a suitable financial institution within or outside the state and amounts in it must be invested in securities that are direct obligations of the United States or on which the payment of the principal and interest is guaranteed by the United States. In the resolution authorizing the issuance of the bonds, the governing body may pledge to their payment any source of payment of the obligations to be refunded. In the case of general obligation bonds, property taxes must be levied and appropriated to the sinking fund account in the amounts needed, together with estimated investment income from money in the sinking fund account and any other revenue available upon discharge of the obligations to be refunded, to pay when due the principal of and interest on the bonds. Funds pledged to the credit of the sinking fund for the obligations to be refunded and not required on the crossover date for the payment of principal, premium, or interest on the obligations to be refunded may be appropriated by the public body to the sinking fund account for the bonds. (3) The public body may pay the reasonable costs and expenses of issuing bonds and of establishing and maintaining the escrow account. (4) On the crossover date, obligations that are refunded pursuant to this part are no longer considered outstanding for purposes of any debt limitation if the provisions of subsection (5) are met. Until the crossover date, the bonds do not count against any debt limitation if the provisions of subsection (5) are met. After the crossover date, the bonds must be considered outstanding for purposes of any debt limitation. (5) The securities in the escrow account must mature or be callable at the option of the holder on the crossover date, bearing interest at a rate, and payable on the dates that are necessary to provide sufficient funds, in addition to any cash retained in the escrow account, to pay the following when due: (a) the interest that will accrue on each refunded obligation to its maturity or redemption date, if called for redemption; (b) the principal of each refunded obligation at maturity or on the redemption date; and (c) any redemption premium.

History: En. Sec. 2, Ch. 171, L. 1987; amd. Sec. 20, Ch. 277, L. 2003.






Part 22. Bond Fees

17-5-2201. Fee for issuance of bonds.

17-5-2201. Fee for issuance of bonds. Except for issuers of general obligation bonds that are payable solely by general fund revenue and as provided in 17-5-1312(2)(a), each state bond issuer shall, upon issuance of the bonds, pay 30 cents per thousand of bonds unless another fee is specifically provided for a type of bonds. The fee must be deposited in the state general fund for the purpose of funding a portion of the comprehensive annual financial report audit.

History: En. Sec. 13, Ch. 190, L. 1987; amd. Sec. 3, Ch. 341, L. 2009.









CHAPTER 6. DEPOSITS AND INVESTMENTS

Part 1. Deposits

17-6-101. Deposit of funds in hands of state treasurer.

17-6-101. Deposit of funds in hands of state treasurer. (1) Under the direction of the board of investments, the state treasurer shall deposit public money in the treasurer's possession and under the treasurer's control in solvent banks, building and loan associations, savings and loan associations, and credit unions located in the state, except as otherwise provided by law, subject to national supervision or state examination. (2) If needed financial services are not available through solvent banks, building and loan associations, savings and loan associations, and credit unions located in the state, the state treasurer may deposit public money in out-of-state financial institutions subject to national supervision. (3) The state treasurer shall deposit funds in banks, building and loan associations, savings and loan associations, and credit unions in amounts that may be designated by the board of investments and shall withdraw deposits when instructed to by the board of investments. (4) When money has been deposited under the board of investments and in accordance with the law, the state treasurer is not liable for loss on account of any deposit occurring from any cause other than the treasurer's own neglect or fraud. (5) The state treasurer shall withdraw all deposits or any part of the deposits from time to time to pay and discharge the legal obligations of the state presented to the treasurer in accordance with the law. (6) The state treasurer may contract with a financial institution to provide general depository banking services. The cost of contracting for banking services is statutorily appropriated, as provided in 17-7-502, from the general fund.

History: En. Sec. 183, Rev. C. 1907; en. Sec. 1, Ch. 129, L. 1909; re-en. Sec. 182, R.C.M. 1921; amd. Sec. 1, Ch. 85, L. 1923; amd. Sec. 1, Ch. 80, L. 1929; amd. Sec. 1, Ch. 62, L. 1935; re-en. Sec. 182, R.C.M. 1935; amd. Sec. 1, Ch. 35, L. 1963; amd. Sec. 1, Ch. 259, L. 1969; amd. Sec. 1, Ch. 298, L. 1973; amd. Sec. 1, Ch. 14, L. 1974; R.C.M. 1947, 79-301(part); amd. Sec. 10, Ch. 421, L. 1985; amd. Sec. 2, Ch. 107, L. 1993; amd. Sec. 1, Ch. 131, L. 1993.



17-6-102. Insurance on deposits.

17-6-102. Insurance on deposits. (1) Deposits in excess of the amount insured by the federal deposit insurance corporation or the national credit union administration may not be made unless the bank, building and loan association, savings and loan association, or credit union first delivers to the state treasurer or deposits in trust with some solvent bank, as security therefor, bonds or other obligations of the kinds listed in 17-6-103, having a market value equal to at least 50% of the amount of the deposits in excess of the amount insured. The board of investments may require security of a greater value. When negotiable securities are placed in trust, the trustee's receipt may be accepted instead of the actual securities if the receipt is in favor of the state treasurer, successors in office, and the state of Montana and the form of receipt and the trustee have been approved by the board of investments. (2) Any bank, building and loan association, savings and loan association, or credit union pledging securities as provided in this section may at any time substitute securities for any part of the securities pledged. The substituted collateral must conform to 17-6-103 and have a market value at least sufficient for compliance with subsection (1). If the substituted securities are held in trust, the trustee shall, on the same day the substitution is made, forward by registered or certified mail to the state treasurer and to the depository financial institution a receipt specifically describing and identifying both the securities substituted and those released and returned to the depository financial institution.

History: En. Sec. 183, Rev. C. 1907; en. Sec. 1, Ch. 129, L. 1909; re-en. Sec. 182, R.C.M. 1921; amd. Sec. 1, Ch. 85, L. 1923; amd. Sec. 1, Ch. 80, L. 1929; amd. Sec. 1, Ch. 62, L. 1935; re-en. Sec. 182, R.C.M. 1935; amd. Sec. 1, Ch. 35, L. 1963; amd. Sec. 1, Ch. 259, L. 1969; amd. Sec. 1, Ch. 298, L. 1973; amd. Sec. 1, Ch. 14, L. 1974; R.C.M. 1947, 79-301(2), (4); amd. Sec. 2, Ch. 158, L. 1979; amd. Sec. 11, Ch. 421, L. 1985; amd. Sec. 29, Ch. 10, L. 1993.



17-6-103. Security for deposits of public funds.

17-6-103. Security for deposits of public funds. The following kinds of securities may be pledged or guarantees may be issued to secure deposits of public funds: (1) direct obligations of the United States; (2) securities as to which the payment of principal and interest is guaranteed by the United States; (3) securities issued or fully guaranteed by the following agencies of the United States or their successors, whether or not guaranteed by the United States: (a) commodity credit corporation; (b) federal intermediate credit banks; (c) federal land bank; (d) bank for cooperatives; (e) federal home loan banks, including a letter of credit from a federal home loan bank; (f) federal national mortgage association; (g) government national mortgage association; (h) small business administration; (i) federal housing administration; and (j) federal home loan mortgage corporation; (4) securities of or other interests in an open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940 (15 U.S.C. 80a-1 through 80a-64), as amended, if: (a) the portfolio of the investment company or investment trust is limited to United States government obligations and repurchase agreements fully collateralized by United States government obligations; and (b) the investment company or investment trust takes delivery of the collateral for any repurchase agreement, either directly or through an authorized custodian; (5) general obligation bonds of the state or of any county, city, school district, or other political subdivision of the state; (6) revenue bonds of any county, city, or other political subdivision of the state, when backed by the full faith and credit of the subdivision or when the revenue pledged to the payment of the bonds is derived from a water or sewer system and the issuer has covenanted to establish and maintain rates and charges for the system in an amount sufficient to produce revenue equal to at least 125% of the average annual principal and interest due on all bonds payable from the revenue during the outstanding term of the bonds; (7) interest-bearing warrants of the state or of any county, city, school district, or other political subdivision of the state issued in evidence of claims in an amount that, with all other claims on the same fund, does not exceed the amount validly appropriated in the current budget for expenditure from the fund in the year in which they are issued; (8) obligations of housing authorities of the state secured by a pledge of annual contributions or by a loan agreement made by the United States or any agency of the United States providing for contributions or a loan sufficient with other funds pledged to pay the principal of and interest on the obligations when due. The bonds and other obligations made eligible for investment in 7-15-4505 and 32-1-424(1)(a) may be used as security for all deposits of public funds or obligations for which depository bonds or any kind of bonds or other securities are required or may by law be deposited as security. (9) general obligation bonds of other states and of municipalities, counties, and school districts of other states; (10) undertaking or guarantees issued by a surety company authorized to do business in the state; (11) first mortgages and trust indentures on real property. The depository shall, on a quarterly basis, certify to the state treasurer that sufficient first mortgages and trust indentures on real property are available and segregated to secure deposits of public funds. The board of investments shall determine the amount of security required. (12) bonds issued pursuant to Title 7, chapter 12, parts 21, 41, and 42; (13) bonds issued pursuant to Title 90, chapter 6, part 1; (14) revenue bonds issued by any unit of the university system of the state of Montana; and (15) advance refunded bonds secured by direct obligations of the United States treasury held in irrevocable escrow.

History: Ap. p. Sec. 4, Ch. 298, L. 1973; amd. Sec. 2, Ch. 160, L. 1975; amd. Sec. 1, Ch. 92, L. 1977; Sec. 79-307, R.C.M. 1947; Ap. p. Sec. 2, Ch. 5, Ex. L. 1933; amd. Sec. 2, Ch. 37, L. 1935; re-en. Sec. 5309.36, R.C.M. 1935; amd. Sec. 109, Ch. 431, L. 1975; Sec. 35-145, R.C.M. 1947; R.C.M. 1947, 35-145, 79-307; amd. Sec. 3, Ch. 158, L. 1979; amd. Sec. 1, Ch. 185, L. 1979; amd. Sec. 1, Ch. 437, L. 1979; amd. Sec. 5, Ch. 540, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; amd. Sec. 1, Ch. 62, L. 1985; amd. Sec. 4, Ch. 57, L. 1987; amd. Sec. 56, Ch. 370, L. 1987; amd. Sec. 1, Ch. 137, L. 1989; amd. Sec. 2, Ch. 201, L. 1989; amd. Sec. 10, Ch. 179, L. 1995; amd. Sec. 96, Ch. 42, L. 1997; amd. Sec. 1, Ch. 158, L. 1999.



17-6-104. Interest on deposits -- conformity with federal law.

17-6-104. Interest on deposits -- conformity with federal law. (1) The board of investments may require the payment of quarterly annual interest on daily balances of collected funds at a rate to be agreed upon between the depository banks, building and loan associations, savings and loan associations, credit unions, and the board of investments. The rate must be fixed semiannually during the months of July and January of each year. (2) The interest requirements on deposits of public funds made under the laws of the state of Montana or otherwise by county or city treasurers or town clerks may not at any time be in violation of any act of the congress of the United States or of any rule or regulation of the federal reserve system, federal home loan bank system, or the federal deposit insurance corporation, national credit union administration, or any other fiscal agency of the United States of which the banks, building and loan associations, savings and loan associations, or credit unions of this state may be members or debtors.

History: (1)En. Sec. 183, Rev. C. 1907; en. Sec. 1, Ch. 129, L. 1909; re-en. Sec. 182, R.C.M. 1921; amd. Sec. 1, Ch. 85, L. 1923; amd. Sec. 1, Ch. 80, L. 1929; amd. Sec. 1, Ch. 62, L. 1935; re-en. Sec. 182, R.C.M. 1935; amd. Sec. 1, Ch. 35, L. 1963; amd. Sec. 1, Ch. 259, L. 1969; amd. Sec. 1, Ch. 298, L. 1973; amd. Sec. 1, Ch. 14, L. 1974; Sec. 79-301, R.C.M. 1947; (2)En. Sec. 1, Ch. 104, L. 1937; amd. Sec. 2, Ch. 14, L. 1974; Sec. 79-302, R.C.M. 1947; R.C.M. 1947, 79-301(part), 79-302; amd. Sec. 6, Ch. 540, L. 1979; amd. Sec. 12, Ch. 421, L. 1985; amd. Sec. 30, Ch. 10, L. 1993.



17-6-105. State treasurer as treasurer of state agencies -- deposits of money.

17-6-105. State treasurer as treasurer of state agencies -- deposits of money. (1) The state treasurer is designated the treasurer of every state agency and institution. (2) All state agencies shall deposit all money, credits, evidences of indebtedness, and securities either: (a) in banks, building and loan associations, savings and loan associations, or credit unions located in the city or town in which the agencies are situated, if there is a qualified bank, building and loan association, savings and loan association, or credit union in the city or town as designated by the state treasurer with the approval of the board of investments; or (b) with the state treasurer. (3) Each bank, building and loan association, savings and loan association, or credit union shall pledge securities sufficient to cover 50% of the deposits at all times. (4) The deposits must be made in the name of the state treasurer, must be subject to withdrawal at the treasurer's option, and must draw interest as other state money, in accordance with the provisions of this part. (5) This chapter does not impair or otherwise affect any covenant entered into pursuant to law by any agency respecting the segregation, deposit, and investment of any revenue or funds pledged for the payment and security of bonds or other obligations authorized to be issued by the agency, and all the funds must be deposited and invested in accordance with the covenants notwithstanding any provision of this chapter. (6) Except as otherwise provided by law and subject to subsection (8), all money, credits, evidences of indebtedness, and securities received by a state agency must be deposited with the state treasurer or in a depository approved by the state treasurer each day when the accumulated amount of coin and currency requiring deposit exceeds $200 or total collections exceed $750. All money, credits, evidences of indebtedness, and securities collected must be deposited at least weekly. (7) Whenever the department determines that it is in the best financial interest of the state, the department may require any money received or collected by any agency to be immediately deposited to the credit of the state treasurer. (8) (a) An agency may propose a modified deposit schedule, including proposed internal controls, to the department that is different from the deposit schedule requirements of subsection (6). Upon receiving a proposal, the department shall transmit a copy of the proposal to the board of investments. The department shall review the proposal to ensure that deposits are made at least weekly unless the requesting agency shows hardship due to peak processing times. (b) (i) The department shall review the proposal to ensure adequate internal controls over amounts to be deposited. (ii) The board of investments shall review the proposal to ensure that state assets and earnings on the assets are maximized. (c) (i) If the department and the board of investments each approves of the proposal, the department shall notify the agency that the proposal is approved and the department and the agency may proceed to implement the proposal. (ii) If the department or the board of investments disapproves the proposal, the department shall notify the agency that the proposal is disapproved. (9) On or before September 15 immediately preceding a regular legislative session, the department shall submit to the legislative fiscal analyst and the legislative auditor a report detailing all active accounts for which a modified deposit schedule has been approved under subsection (8). (10) For the purposes of this section, "agency" has the meaning provided in 17-1-104 and includes a contractor of an agency if the contractor collects at least $50,000 annually on behalf of the state from all sources.

History: (1) thru (6)En. Sec. 1, Ch. 112, L. 1921; re-en. Sec. 192, R.C.M. 1921; amd. Sec. 1, Ch. 157, L. 1931; re-en. Sec. 192, R.C.M. 1935; amd. Sec. 9, Ch. 147, L. 1963; amd. Sec. 2, Ch. 298, L. 1973; amd. Sec. 3, Ch. 14, L. 1974; amd. Sec. 4, Ch. 286, L. 1977; Sec. 79-306, R.C.M. 1947; (7)En. Sec. 6, Ch. 194, L. 1951; amd. Sec. 9, Ch. 158, L. 1959; amd. Sec. 18, Ch. 249, L. 1967; amd. Sec. 4, Ch. 268, L. 1971, amd. Sec. 50, Ch. 326, L. 1974; Sec. 82-110, R.C.M. 1947; R.C.M. 1947, 79-306, 82-110(5); amd. Sec. 4, Ch. 158, L. 1979; amd. Sec. 13, Ch. 421, L. 1985; amd. Sec. 1, Ch. 339, L. 1991; amd. Sec. 2, Ch. 420, L. 2007.






Part 2. Investments

17-6-201. Unified investment program -- general provisions.

17-6-201. Unified investment program -- general provisions. (1) The unified investment program directed by Article VIII, section 13, of the Montana constitution to be provided for public funds must be administered by the board of investments in accordance with the prudent expert principle, which requires an investment manager to: (a) discharge the duties with the care, skill, prudence, and diligence, under the circumstances then prevailing, that a prudent person acting in a like capacity with the same resources and familiar with like matters exercises in the conduct of an enterprise of a like character with like aims; (b) diversify the holdings of each fund within the unified investment program to minimize the risk of loss and to maximize the rate of return unless, under the circumstances, it is clearly prudent not to do so; and (c) discharge the duties solely in the interest of and for the benefit of the funds forming the unified investment program. (2) (a) Retirement funds may be invested in common stocks of any corporation. (b) Other public funds may not be invested in private corporate capital stock. "Private corporate capital stock" means only the common stock of a corporation. (3) (a) This section does not prevent investment in any business activity in Montana, including activities that continue existing jobs or create new jobs in Montana. (b) The board is urged under the prudent expert principle to invest up to 3% of retirement funds in venture capital companies. Whenever possible, preference should be given to investments in those venture capital companies that demonstrate an interest in making investments in Montana. (c) In discharging its duties, the board shall consider the preservation of purchasing power of capital during periods of high monetary inflation. (d) The board may not make a direct loan to an individual borrower. The purchase of a loan or a portion of a loan originated by a financial institution is not considered a direct loan. (e) This section does not prevent investment in home loan mortgages under the provisions of the Montana veterans' home loan mortgage program provided for in Title 90, chapter 6, part 6. (4) The board has the primary authority to invest state funds. Another agency may not invest state funds unless otherwise provided by law. The board shall direct the investment of state funds in accordance with the laws and constitution of this state. The board has the power to veto investments made under its general supervision. (5) The board shall: (a) assist agencies with public money to determine if, when, and how much surplus cash is available for investment; (b) determine the amount of surplus treasury cash to be invested; (c) determine the type of investment to be made; (d) prepare the claim to pay for the investment; and (e) keep an account of the total of each investment fund and of all the investments belonging to the fund and a record of the participation of each treasury fund account in each investment fund. (6) The board may: (a) execute deeds of conveyance transferring real property obtained through investments. Prior to the transfer of real property directly purchased and held as an investment, the board shall obtain an appraisal by a qualified appraiser. (b) direct the withdrawal of funds deposited by or for the state treasurer pursuant to 17-6-101 and 17-6-105; (c) direct the sale of securities in the program at their full and true value when found necessary to raise money for payments due from the treasury funds for which the securities have been purchased. (7) The cost of administering and accounting for each investment fund must be deducted from the income from each fund, other than the fund derived from land granted to the state pursuant to the Morrill Act of 1862, 7 U.S.C. 301 through 308, and the Morrill Act of 1890, 7 U.S.C. 321 through 329. An appropriation to pay the costs of administering and accounting for the Morrill Act fund is provided for in 77-1-108.

History: (1), (2), (5) thru (7)En. Sec. 5, Ch. 298, L. 1973; amd. Sec. 1, Ch. 203, L. 1977; Sec. 79-308, R.C.M. 1947; (3), (4)En. 82A-204 by Sec. 1, Ch. 272, L. 1971; amd. Sec. 90, Ch. 326, L. 1974; Sec. 82A-204, R.C.M. 1947; R.C.M. 1947, 79-308, 82A-204(4); amd. Sec. 1, Ch. 395, L. 1981; amd. Sec. 11, Ch. 281, L. 1983; amd. Sec. 19, Ch. 677, L. 1983; amd. Sec. 2, Ch. 183, L. 1985; amd. Sec. 3, Ch. 418, L. 1985; amd. Sec. 1, Ch. 158, L. 1987; amd. Sec. 1, Ch. 335, L. 1987; amd. Sec. 12, Ch. 581, L. 1987; amd. Sec. 1, Ch. 291, L. 1991; amd. Sec. 1, Ch. 46, L. 1993; amd. Sec. 1, Ch. 331, L. 1993; amd. Sec. 2, Ch. 37, Sp. L. November 1993; amd. Sec. 32, Ch. 18, L. 1995; amd. Sec. 1, Ch. 32, L. 1997; amd. Sec. 25, Ch. 422, L. 1997; amd. Sec. 12, Ch. 532, L. 1997; amd. Sec. 3, Ch. 549, L. 1997; amd. Sec. 2, Ch. 330, L. 1999; amd. Sec. 3, Ch. 471, L. 1999; amd. Sec. 5, Ch. 418, L. 2001; amd. Sec. 2, Ch. 247, L. 2007; amd. Sec. 6, Ch. 349, L. 2011.



17-6-202. Investment funds -- general provisions.

17-6-202. Investment funds -- general provisions. (1) For each treasury fund account into which state funds are segregated by the department of administration pursuant to 17-2-106, individual transactions and totals of all investments shall be separately recorded to the extent directed by the department. (2) However, the securities purchased and cash on hand for all treasury fund accounts not otherwise specifically designated by law or by the provisions of a gift, donation, grant, legacy, bequest, or devise from which the fund account originates to be invested shall be pooled in an account to be designated "treasury cash account" and placed in one of the investment funds designated in 17-6-203. The share of the income for this account shall be credited to the general fund. (3) If, within the list in 17-6-203 of separate investment funds, more than one investment fund is included which may be held jointly with others under the same separate listing, all investments purchased for that separate investment fund shall be held jointly for all the accounts participating therein, which shall share all capital gains and losses and income pro rata.

History: En. Sec. 6, Ch. 298, L. 1973; amd. Sec. 7, Ch. 540, L. 1977; R.C.M. 1947, 79-309(part).



17-6-203. Separate investment funds.

17-6-203. Separate investment funds. Separate investment funds must be maintained as follows: (1) the permanent funds, including all public school funds and funds of the Montana university system and other state institutions of learning referred to in Article X, sections 2 and 10, of the Montana constitution. The principal and any part of the principal of each fund constituting the Montana permanent fund type are subject to deposit at any time when due under the statutory provisions applicable to the fund and according to the provisions of the gift, donation, grant, legacy, bequest, or devise through or from which the particular fund arises. (2) a separate investment fund, which may not be held jointly with other funds, for money pertaining to each retirement or insurance system maintained by the state, including: (a) the public employees' retirement system described in Title 19, chapter 3; (b) the judges' retirement system described in Title 19, chapter 5; (c) the highway patrol officers' retirement system described in Title 19, chapter 6; (d) the sheriffs' retirement system described in Title 19, chapter 7; (e) the game wardens' and peace officers' retirement system described in Title 19, chapter 8; (f) the municipal police officers' retirement system described in Title 19, chapter 9; (g) the firefighters' unified retirement system described in Title 19, chapter 13; (h) the Volunteer Firefighters' Compensation Act under Title 19, chapter 17; (i) the teachers' retirement system described in Title 19, chapter 20; and (j) the workers' compensation program described in Title 39, chapter 71, part 23; (3) a pooled investment fund, including all other accounts within the treasury fund structure established by 17-2-102; (4) the fish and wildlife mitigation trust fund established by 87-1-611; (5) a fund consisting of gifts, donations, grants, legacies, bequests, devises, and other contributions made or given for a specific purpose or under conditions expressed in the gift, donation, grant, legacy, bequest, devise, or contribution to be observed by the state of Montana. If a gift, donation, grant, legacy, bequest, devise, or contribution permits investment and is not otherwise restricted by its terms, it may be treated jointly with other gifts, donations, grants, legacies, bequests, devises, or contributions. (6) a fund consisting of coal severance taxes allocated to the coal severance tax trust fund under Article IX, section 5, of the Montana constitution. The principal of the coal severance tax trust fund is permanent. If the legislature appropriates any part of the principal of the coal severance tax trust fund by a vote of three-fourths of the members of each house, the appropriation or investment may create a gain or loss in the principal. (7) a Montana tobacco settlement trust fund established in accordance with Article XII, section 4, of the Montana constitution and Title 17, chapter 6, part 6; and (8) additional investment funds that are expressly required by law or that the board of investments determines are necessary to fulfill fiduciary responsibilities of the state with respect to funds from a particular source.

History: Ap. p. Sec. 6, Ch. 298, L. 1973; amd. Sec. 7, Ch. 540, L. 1977; Sec. 79-309, R.C.M. 1947; Ap. p. Sec. 12, Ch. 70, L. 1929; re-en. Sec. 5668.30, R.C.M. 1935; amd. Sec. 21, Ch. 147, L. 1963; amd. Sec. 37, Ch. 100, L. 1973; Sec. 79-1212, R.C.M. 1947; R.C.M. 1947, 79-309(part), 79-1212; amd. Sec. 12, Ch. 281, L. 1983; amd. Sec. 4, Ch. 418, L. 1985; amd. Sec. 6, Ch. 445, L. 1987; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 12, Ch. 223, L. 1997; amd. Sec. 9, Ch. 34, L. 2001; amd. Sec. 4, Ch. 467, L. 2001; amd. Sec. 3, Ch. 99, L. 2011.



17-6-204. Investment of local government funds.

17-6-204. Investment of local government funds. (1) The governing body of any city, county, school district, or other local government unit or political subdivision that has funds that are available for investment and are not required by law or by any covenant or agreement with bondholders or others to be segregated and invested in a different manner may direct its treasurer to remit the funds to the state treasurer for investment under the direction of the board of investments as part of the pooled investment fund. (2) A separate account, designated by name and number for each participant in the fund, must be kept to record individual transactions and totals of all investments belonging to each participant. A monthly report must be furnished to each participant having a beneficial interest in the pooled investment fund, showing the changes in investments made during the preceding month. Details of any investment transaction must be furnished to any participant upon request. (3) The principal and accrued income, and any part of that amount, of each account maintained for a participant in the pooled investment fund is subject to payment at any time from the fund upon request. Accumulated income must be remitted to each participant at least annually. (4) An order or warrant may not be issued upon any account for a larger amount than the principal and accrued income of the account to which it applies. If any order or warrant is issued, the participant receiving it shall reimburse the excess amount to the fund from any funds not otherwise appropriated. The state treasurer is liable under the treasurer's official bond for any amount not reimbursed.

History: En. Sec. 8, Ch. 298, L. 1973; R.C.M. 1947, 79-311; amd. Sec. 217, Ch. 56, L. 2009.



17-6-205. and reserved.

17-6-205 through 17-6-206 reserved.



17-6-207. Investment of state cabin site sales.

17-6-207. Investment of state cabin site sales. The board of investments may purchase from approved lenders contracts for deed or mortgages for cabin sites on state trust land for the trust and legacy fund.

History: En. Sec. 2, Ch. 488, L. 1991.



17-6-208. through reserved.

17-6-208 through 17-6-210 reserved.



17-6-211. Preference to in-state investment firms -- commitment agreement with board of housing.

17-6-211. Preference to in-state investment firms -- commitment agreement with board of housing. (1) The board of investments shall endeavor to direct its portion of the state's investment business to those investment firms and/or financial institutions which maintain offices in the state and thereby make contributions to the state economy. Further, due consideration shall be given to investments which will benefit the smaller communities in the state. The state's investment business will be directed to out-of-state firms only when there is a distinct economic advantage to the state of Montana. (2) The board may enter into a commitment agreement with the board of housing at the time of an issue of bonds or notes by the board of housing providing for the purchase at a specified future date, not to exceed 15 years from the date of the issue, of all or any portion of the amount of mortgage loans purchased with the proceeds of the issue. The board of investments may charge reasonable fees for any commitment and may agree to purchase the mortgage loans on terms that in the judgment of the board of investments provide a fair market rate of return to the purchasers.

History: En. Sec. 7, Ch. 298, L. 1973; amd. Sec. 1, Ch. 92, L. 1974; amd. Sec. 1, Ch. 228, L. 1974; amd. Sec. 1, Ch. 316, L. 1977; R.C.M. 1947, 79-310; amd. Sec. 1, Ch. 81, L. 1979; amd. Sec. 1, Ch. 180, L. 1979; amd. Sec. 2, Ch. 395, L. 1981; amd. Sec. 1, Ch. 358, L. 1983; amd. Sec. 1, Ch. 360, L. 1983; amd. Sec. 1, Ch. 387, L. 1983; amd. Sec. 20, Ch. 677, L. 1983; amd. Sec. 5, Ch. 418, L. 1985; amd. Sec. 14, Ch. 421, L. 1985.



17-6-212. State purchase of general fund warrants.

17-6-212. State purchase of general fund warrants. (1) The state reserves a preference right, prior to the right of any person, company, or corporation, to purchase state general fund warrants issued with funds under the control of the board of investments and subject to investment. (2) When the board of investments has under its control any funds subject to investment that in its judgment it would be advantageous to invest in state general fund warrants and there are not sufficient funds in the state general fund to pay warrants issued against the fund at the time that they are issued and presented for payment, it shall authorize and direct the state treasurer to purchase state general fund warrants, designating the fund or funds to be invested and fixing the amount or amounts to be invested. State general fund warrants registered by the state treasurer pursuant to 17-8-304(1) and purchased by the board of investments must bear interest at a rate determined by the board. When determining the interest rate, the board shall consider: (a) the duration of the investment by estimating the time at which the warrants will be redeemed pursuant to 17-8-304(1); and (b) the interest rate of the investments liquidated to provide the funds to purchase the warrants. (3) The state treasurer shall attach to or stamp, write, or print upon each general fund warrant issued after the receipt of notice, until warrants totaling the amounts designated have been issued, a notice that the state will exercise its preference right to purchase the warrant. (4) The state treasurer shall, when the marked warrant is presented, pay it out of the proper fund as designated by the board, and the warrant purchased must be registered as other state warrants and must bear interest as provided by law. (5) When the designated amounts have been invested, the department shall notify the board of investments, which shall issue orders for warrants to be issued in favor of the treasurer.

History: En. Sec. 89, Ch. 147, L. 1909; re-en. Sec. 1912, R.C.M. 1921; amd. Sec. 1, Ch. 15, L. 1927; re-en. Sec. 1912, R.C.M. 1935; amd. Sec. 33, Ch. 326, L. 1974; R.C.M. 1947, 79-1101; amd. Sec. 1, Ch. 40, L. 1995; amd. Sec. 19, Ch. 325, L. 1995; amd. Sec. 97, Ch. 42, L. 1997; amd. Sec. 8, Ch. 48, L. 1997.



17-6-213. Redemption of bonds before maturity.

17-6-213. Redemption of bonds before maturity. (1) The board of investments shall permit any school district, town, city, or county to pay and redeem one or more of its bonds held by the state for the credit of any fund under the investment administration of the board of investments at any time before maturity. (2) In calculating the unpaid interest accrued on any bond or bonds at the time of payment and redemption, interest for a fractional month must be calculated and collected for a full month. (3) Payment and redemption of bonds must be made at the office of the state treasurer unless the bonds by their own terms and provisions are made payable at some other place and payment at that office would be disadvantageous to the redemptioner. When bonds have been paid and redeemed, the state treasurer shall effectually cancel the bonds and the attached coupons by perforation or otherwise and mail them to the proper treasurer together with the state treasurer's receipt. (4) This section does not authorize or permit any school district, town, city, or county to issue refunding bonds for the purpose of paying and redeeming any bond or bonds held by the state before the optional or redeemable date of the bonds or to grant the right to pay any bonds held by the state before the optional or redeemable date from the proceeds of refunding bonds.

History: En. Sec. 2, Ch. 33, L. 1907; re-en. Sec. 2202, Rev. C. 1907; amd. Sec. 91, Ch. 147, L. 1909; re-en. Sec. 1916, R.C.M. 1921; amd. Sec. 1, Ch. 70, L. 1925; amd. Sec. 1, Ch. 3, L. 1929; re-en. Sec. 1916, R.C.M. 1935; amd. Sec. 36, Ch. 326, L. 1974; R.C.M. 1947, 79-1105; amd. Sec. 218, Ch. 56, L. 2009.



17-6-214. through reserved.

17-6-214 through 17-6-220 reserved.



17-6-221. Handling securities -- custody of mortgages and repurchase agreements.

17-6-221. Handling securities -- custody of mortgages and repurchase agreements. (1) Securities may be placed in safekeeping with banks subject to national supervision or Montana state examination, and a safekeeping receipt may be accepted in lieu of the actual securities. (2) Custody and control of repurchase agreements and mortgages shall be accomplished by the receipt of a confirmation of purchase.

History: En. Sec. 440, Pol. C. 1895; re-en. Sec. 179, Rev. C. 1907; re-en. Sec. 174, R.C.M. 1921; Cal. Pol. C. Sec. 452; re-en. Sec. 174, R.C.M. 1935; amd. Sec. 8, Ch. 147, L. 1963; amd. Sec. 1, Ch. 152, L. 1971; amd. Sec. 1, Ch. 269, L. 1973; R.C.M. 1947, 79-201(8).



17-6-222. Repealed.

17-6-222. Repealed. Sec. 1, Ch. 304, L. 1979.

History: En. Sec. 15, Ch. 70, L. 1929; re-en. Sec. 5668.33, R.C.M. 1935; amd. Sec. 38, Ch. 100, L. 1973; amd. Sec. 10, Ch. 298, L. 1973; R.C.M. 1947, 79-1215.



17-6-223. and reserved.

17-6-223 through 17-6-224 reserved.



17-6-225. Loans to petroleum tank release compensation board.

17-6-225. Loans to petroleum tank release compensation board. (1) The board of investments may loan funds to the petroleum tank release compensation board to cover temporary cash shortfalls. The total of all loans may not exceed the greater of $15 million or 80% of the fees that the office of budget and program planning projects will be collected under 75-11-314 during the next 3 fiscal years. A loan must be amortized, based on projected fee revenue, over a period of not more than 10 years. (2) The board shall establish the interest rate on the loan, considering the security and the term of the loan.

History: En. Sec. 1, Ch. 115, L. 1997.



17-6-226. through reserved.

17-6-226 through 16-6-229 reserved.



17-6-230. Reports on retirement system trust fund investments and benefits.

17-6-230. Reports on retirement system trust fund investments and benefits. (1) As soon as practical after the end of each calendar year, the board of investments shall publish a report on each retirement system trust fund invested by the board. The report may be part of an annual report required pursuant to Article VIII, section 13, of the Montana constitution or 17-5-1650 but must summarize the following with respect to each retirement system trust fund: (a) asset allocation; (b) past and expected investment performance; (c) investment goals and strategies; and (d) Montana public employees' retirement system investments and performance compared with the public employees' retirement system investments and performance in other states. (2) The board of investments shall annually at a public meeting present the report described in subsection (1) to the public employees' retirement board provided for in 2-15-1009 and the teachers' retirement board provided for in 2-15-1010. The board shall also provide the report to the legislature pursuant to 5-11-210 and to the state administration and veterans' affairs interim committee.

History: En. Sec. 1, Ch. 285, L. 2007; amd. Sec. 4, Ch. 155, L. 2013.






Part 3. Montana In-State Investment

17-6-301. Short title.

17-6-301. Short title. This part may be cited as the "Montana In-State Investment Act of 1983".

History: En. Sec. 1, Ch. 677, L. 1983.



17-6-302. Definitions.

17-6-302. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Board" means the board of investments created in 2-15-1808. (2) "Clean and healthful environment" means an environment that is relatively free from pollution that threatens human health, including as a minimum, compliance with federal and state environmental and health standards. (3) "Department" means the department of commerce provided for in 2-15-1801. (4) "Employee-owned enterprise" means any enterprise at least 51% of whose stock, partnership interests, or other ownership interests is owned and controlled by residents of Montana each of whose principal occupation is as an employee, officer, or partner of the enterprise. (5) "Financial institution" includes but is not limited to a state- or federally chartered bank or a savings and loan association, credit union, or development corporation created pursuant to Title 32, chapter 4. (6) "Intermediary loan" means a loan provided to a local economic development organization with a revolving loan fund to be used to provide matching funds for the U.S. department of agriculture rural development loan program provided for in 42 U.S.C. 9812 and 9812a or other federal revolving loan programs, including but not limited to programs from the economic development administration of the U.S. department of commerce and the community development financial institution program from the U.S. department of the treasury. (7) "Loan participation" means loans or portions of loans bought from a financial institution. (8) "Local economic development organization" means: (a) (i) a private, nonprofit corporation, as provided in Title 35, chapter 2, that is exempt from taxation under section 501(c)(3) or 501(c)(6) of the Internal Revenue Code, 26 U.S.C. 501(c)(3) or 501(c)(6); (ii) an entity certified by the department under 90-1-116; or (iii) an entity established by a local government; and (b) an entity actively engaged in economic development and business assistance work in the area. (9) "Locally owned enterprise" means any enterprise 51% of whose stock, partnership interests, or other ownership interests is owned and controlled by residents of Montana. (10) "Long-term benefit to the Montana economy" means an activity that strengthens the Montana economy and that has the potential to maintain and create jobs, increase per capita income, or increase Montana tax revenue in the future to the people of Montana, either directly or indirectly. (11) "Montana economy" means any business activities in the state of Montana, including those that continue existing jobs or create new jobs in Montana. (12) "Service fees" means the fees normally charged by a financial institution for servicing a loan, including amounts charged for collecting payments and remitting amounts to the fund.

History: En. Sec. 2, Ch. 677, L. 1983; amd. Sec. 1, Ch. 408, L. 1985; amd. Sec. 1, Ch. 124, L. 1987; amd. Sec. 57, Ch. 370, L. 1987; amd. Sec. 13, Ch. 581, L. 1987; amd. Sec. 5, Ch. 589, L. 1991; amd. Sec. 4, Ch. 549, L. 1997; amd. Sec. 4, Ch. 183, L. 2003; amd. Sec. 1, Ch. 9, L. 2011.



17-6-303. Purpose of the coal tax trust fund.

17-6-303. Purpose of the coal tax trust fund. The people of Montana establish that the intent of the permanent coal tax trust fund, as created by Article IX, section 5, of the Montana constitution, is: (1) to compensate future generations for the loss of a valuable and depletable resource and to meet any economic, social, and environmental impacts caused by coal development not otherwise provided for by other coal tax sources; and (2) to develop a stable, strong, and diversified economy which meets the needs of Montana residents both now and in the future while maintaining and improving a clean and healthful environment as required by Article IX, section 1, of the Montana constitution.

History: En. Sec. 1, I.M. No. 95, approved Nov. 2, 1982.



17-6-304. Use of the coal tax trust fund for economic development.

17-6-304. Use of the coal tax trust fund for economic development. Objectives for investment of the permanent coal tax trust fund are to diversify, strengthen, and stabilize the Montana economy and to increase Montana employment and business opportunities while maintaining and improving a clean and healthful environment.

History: En. Sec. 2, I.M. No. 95, approved Nov. 2, 1982.



17-6-305. Investment of coal tax trust fund in Montana economy -- report by board.

17-6-305. Investment of coal tax trust fund in Montana economy -- report by board. (1) Subject to the provisions of 17-6-201(1), the board shall endeavor to invest 25% of the permanent coal tax trust fund established in 17-6-203(6) in the Montana economy, with special emphasis on investments in new or expanding locally owned enterprises. Investments made pursuant to this section do not include investments made pursuant to 17-6-309(2). For purposes of calculating the 25% of the permanent coal tax trust fund, the board shall include all funds listed in 17-5-703(1). The portion of the permanent coal tax trust fund contained in portfolios formerly administered by the Montana board of science and technology development is included in the 25% of the trust fund allocated to the board for in-state investment under this section. This subsection does not prohibit the board from investing more than 25% of the permanent coal tax trust fund in the Montana economy if it is prudent to do so and the investments will benefit the Montana economy. (2) In determining the probable income to be derived from investment of this revenue, the long-term benefit to the Montana economy must be considered. (3) The legislature may provide additional procedures to implement this section. (4) The board shall include a report on the investments made under this section as a part of the information required by 17-7-111.

History: En. Sec. 3, I.M. No. 95, approved Nov. 2, 1982; amd. Sec. 1, Ch. 338, L. 1985; amd. Sec. 6, Ch. 418, L. 1985; amd. Sec. 14, Ch. 16, L. 1991; amd. Sec. 6, Ch. 589, L. 1991; amd. Sec. 16, Ch. 787, L. 1991; amd. Sec. 21, Ch. 349, L. 1993; amd. Sec. 1, Ch. 34, L. 1995; amd. Sec. 1, Ch. 477, L. 1995; amd. Sec. 5, Ch. 549, L. 1997; amd. Sec. 8, Ch. 307, L. 2001; amd. Sec. 1, Ch. 444, L. 2007.



17-6-306. Repealed.

17-6-306. Repealed. Sec. 19, Ch. 589, L. 1991.

History: En. Sec. 3, Ch. 677, L. 1983; amd. Sec. 2, Ch. 338, L. 1985; amd. Sec. 7, Ch. 445, L. 1987; amd. Sec. 17, Ch. 787, L. 1991.



17-6-307. Repealed.

17-6-307. Repealed. Sec. 18, Ch. 581, L. 1987.

History: En. Sec. 4, Ch. 677, L. 1983.



17-6-308. Authorized investments.

17-6-308. Authorized investments. (1) Except as provided in subsections (2) through (5) and subject to the provisions of 17-6-201, the Montana permanent coal tax trust fund must be invested as authorized by rules adopted by the board. (2) The board may make loans from the permanent coal tax trust fund to the capital reserve account created pursuant to 17-5-1515 to establish balances or restore deficiencies in the account. The board may agree in connection with the issuance of bonds or notes secured by the account or fund to make the loans. Loans must be on terms and conditions determined by the board and must be repaid from revenue realized from the exercise of the board's powers under 17-5-1501 through 17-5-1518 and 17-5-1521 through 17-5-1529, subject to the prior pledge of the revenue to the bonds and notes. (3) The board shall manage the seed capital and research and development loan portfolios created by the former Montana board of science and technology development. The board shall establish an appropriate repayment schedule for all outstanding research and development loans made to the university system. The board is the successor in interest to all agreements, contracts, loans, notes, or other instruments entered into by the Montana board of science and technology development as part of the seed capital and research and development loan portfolios, except agreements, contracts, loans, notes, or other instruments funded with coal tax permanent trust funds. The board shall administer the agreements, contracts, loans, notes, or other instruments funded with coal tax permanent trust funds. As loans made by the former Montana board of science and technology development are repaid, the board shall deposit the proceeds or loans made from the coal severance tax trust fund in the coal severance tax permanent fund until all investments are paid back with 7% interest. (4) The board shall allow the Montana facility finance authority to administer $15 million of the permanent coal tax trust fund for capital projects. Until the authority makes a loan pursuant to the provisions of Title 90, chapter 7, the funds under its administration must be invested by the board pursuant to the provisions of 17-6-201. As loans for capital projects made pursuant to this subsection are repaid, the principal and interest payments on the loans must be deposited in the coal severance tax permanent fund until all principal and interest have been repaid. The board and the authority shall calculate the amount of the interest charge. Individual loan amounts may not exceed 10% of the amount administered under this subsection. (5) The board shall allow the board of housing to administer $30 million of the permanent coal tax trust fund for the purposes of the Montana veterans' home loan mortgage program provided for in Title 90, chapter 6, part 6. (6) The board shall adopt rules to allow a nonprofit corporation to apply for economic assistance. The rules must recognize that different criteria may be needed for nonprofit corporations than for for-profit corporations. (7) All repayments of proceeds pursuant to subsection (3) of investments made from the coal severance tax trust fund must be deposited in the coal severance tax permanent fund.

History: En. Sec. 5, Ch. 677, L. 1983; amd. Sec. 7, Ch. 418, L. 1985; amd. Sec. 3, Ch. 640, L. 1985; amd. Sec. 22, Ch. 316, L. 1989; amd. Sec. 1, Ch. 251, L. 1991; amd. Sec. 7, Ch. 589, L. 1991; amd. Secs. 2, 12, Ch. 594, L. 1991; amd. Sec. 2, Ch. 331, L. 1993; amd. Sec. 10, Ch. 559, L. 1995; amd. Secs. 6, 7, Ch. 549, L. 1997; amd. Sec. 1, Ch. 66, L. 1999; amd. Sec. 1, Ch. 160, L. 1999; amd. Sec. 4, Ch. 137, L. 2001; amd. Sec. 9, Ch. 307, L. 2001; amd. Sec. 7, Ch. 349, L. 2011; amd. Sec. 1, Ch. 213, L. 2013.



17-6-309. Investment preferences.

17-6-309. Investment preferences. (1) Subject to the provisions of subsection (2), in deciding which of several investments of equal or comparable security and return are to be made when sufficient funds are not available to fund all possible investments, the board shall give preference to the business investments that: (a) assist employee-owned enterprises in providing new jobs or in preserving existing jobs for Montana residents or in otherwise contributing to the long-term benefit of the Montana economy, including raising the per capita income of Montana jobholders; (b) are for locally owned enterprises that are either expanding or establishing new operations; (c) provide jobs that will be substantially filled by current Montana residents as opposed to providing jobs that will be filled by nonresidents coming into the state to fill such jobs; (d) maintain and improve a clean and healthful environment, with emphasis on energy efficiency; (e) encourage or benefit the processing, refining, marketing, and innovative use and promotion of Montana's agricultural products; or (f) benefit small- and medium-sized businesses as defined in rules adopted by the board. (2) The board may make a loan to enhance economic development and create jobs in the basic sector of the economy, as defined by the board by rule, if the loan will result in the creation of a business estimated to employ at least 15 people in Montana on a permanent, full-time basis or result in the expansion of a business estimated to employ at least an additional 15 people in Montana on a permanent, full-time basis or raise salaries, wages, and business incomes of existing employees and employers.

History: En. Sec. 6, Ch. 677, L. 1983; amd. Sec. 2, Ch. 408, L. 1985; amd. Sec. 2, Ch. 477, L. 1995; amd. Sec. 1, Ch. 64, L. 1999.



17-6-310. Repealed.

17-6-310. Repealed. Sec. 3, Ch. 46, L. 1993.

History: (1)En. Sec. 3(3), I.M. No. 95, approved Nov. 2, 1982; (2)En. Sec. 7, Ch. 677, L. 1983; amd. Sec. 2, Ch. 124, L. 1987; amd. Sec. 8, Ch. 589, L. 1991; amd. Secs. 4, 12, Ch. 594, L. 1991; amd. Sec. 5, Ch. 12, Sp. L. January 1992; amd. Sec. 4, Ch. 354, L. 1993.



17-6-311. Limitation on size of investments.

17-6-311. Limitation on size of investments. (1) Except as provided in subsection (2) and this subsection, an investment may not be made that will result in any one business enterprise or person receiving a benefit from or incurring a debt to the permanent coal tax trust fund the total current accumulated amount of which exceeds 10% of the permanent coal tax trust fund. If an investment results in any one business enterprise or person incurring a debt in excess of 6% of the permanent coal tax trust fund, at least 30% of the debt incurred for the project or enterprise for the coal tax investment that was made to the business enterprise or person must be held by a commercial lender. This subsection does not: (a) apply to a loan made pursuant to 17-6-317; (b) limit the board's authority to make loans to the capital reserve account as provided in 17-6-308(2). (2) The total amount of loans made pursuant to 17-6-309(2) may not exceed $80 million, the total amount of loans made pursuant to 17-6-317 may not exceed $70 million, and a single loan may not be less than $250,000. Except for a loan made pursuant to 17-6-317, a loan may not exceed $16,666 for each job that is estimated to be created. In determining the size of a loan made pursuant to 17-6-309(2), the board shall consider: (a) the estimated number of jobs to be created by the project within a 4-year period from the time that the loan is made and the impact of the jobs on the state and the community where the project will be located; (b) the long-term effect of corporate and personal income taxes estimated to be paid by the business and its employees; (c) the current and projected ability of the community to provide necessary infrastructure for economic and community development purposes; (d) the amount of increased salaries, wages, and business incomes of existing jobholders and businesses; and (e) other matters that the board considers necessary.

History: En. Sec. 8, Ch. 677, L. 1983; amd. Sec. 4, Ch. 640, L. 1985; amd. Sec. 3, Ch. 124, L. 1987; amd. Sec. 9, Ch. 589, L. 1991; amd. Sec. 3, Ch. 2, L. 1995; amd. Sec. 3, Ch. 477, L. 1995; amd. Sec. 1, Ch. 98, L. 1997; amd. Sec. 2, Ch. 64, L. 1999; amd. Sec. 2, Ch. 4, Sp. L. May 2000; amd. Sec. 2, Ch. 487, L. 2001; amd. Sec. 2, Ch. 444, L. 2007; amd. Sec. 2, Ch. 9, L. 2011.



17-6-312. State participation in loans.

17-6-312. State participation in loans. (1) Subject to 17-6-311, state participation in any loan to a business enterprise, except for a loan made pursuant to 17-6-317 or guaranteed by a federal agency, must be limited to 80% of the outstanding loan. The state shall participate in the security for a loan in the same proportion as the loan participation amount. (2) State participation in loans to nonprofit corporations may qualify for the job credit interest rate reductions under 17-6-318 if the interest rate reduction passes through to a for-profit business creating the jobs.

History: En. Sec. 9, Ch. 677, L. 1983; amd. Sec. 4, Ch. 124, L. 1987; amd. Sec. 4, Ch. 2, L. 1995; amd. Sec. 4, Ch. 477, L. 1995; amd. Sec. 3, Ch. 4, Sp. L. May 2000; amd. Sec. 3, Ch. 487, L. 2001; amd. Sec. 3, Ch. 9, L. 2011.



17-6-313. Prior commitment of funds.

17-6-313. Prior commitment of funds. The board may authorize the commitment of funds to financial institutions pursuant to rules adopted by the board, but the determination as to credit with respect to individual investments must be made by the financial institution and the board.

History: En. Sec. 10, Ch. 677, L. 1983; amd. Sec. 5, Ch. 124, L. 1987; amd. Sec. 4, Ch. 9, L. 2011.



17-6-314. Rate of return.

17-6-314. Rate of return. Except as provided in 17-6-317, in calculating the rate of return for any Montana investment to be made from the permanent coal tax trust fund, the board shall consider the long-term benefit to the Montana economy and the additional service fee discount provided for in 17-6-319.

History: En. Sec. 11, Ch. 677, L. 1983; amd. Sec. 10, Ch. 589, L. 1991; amd. Sec. 4, Ch. 4, Sp. L. May 2000.



17-6-315. Repealed.

17-6-315. Repealed. Sec. 19, Ch. 589, L. 1991.

History: En. Sec. 12, Ch. 677, L. 1983; amd. Sec. 5, Ch. 640, L. 1985; amd. Sec. 1, Ch. 102, L. 1987.



17-6-316. Economic development loan -- infrastructure tax credit.

17-6-316. Economic development loan -- infrastructure tax credit. (1) A loan made pursuant to 17-6-309(2) must be used to build infrastructure, as provided for in 7-15-4288(4), such as water systems, sewer systems, water treatment facilities, sewage treatment facilities, and roads, that allows the location or creation of a business in Montana. The loan must be made to a local government that will create the necessary infrastructure. The infrastructure may serve as collateral for the loan. The local government receiving the loan may charge fees to the users of the infrastructure. A loan repayment agreement must provide for repayment of the loan from the entity authorized to charge fees for the use of the services of the infrastructure. Loans made pursuant to 17-6-309(2) qualify for the job credit interest rate reductions under 17-6-318 if the interest rate reduction passes through to the business creating the jobs. (2) A loan pursuant to 17-6-309(2) and this section may not be made until the board is satisfied that the condition in 17-6-309(2) will be met. If the condition contained in 17-6-309(2) is not met, any credits received pursuant to subsection (3) of this section must be returned to the state. (3) A business that is created or expanded as the result of a loan made pursuant to 17-6-309(2) and subsection (1) of this section is entitled to a credit against taxes due under Title 15, chapter 30 or 31, for the portion of the fees attributable to the use of the infrastructure. The total amount of tax credit claimed may not exceed the amount of the loan. The credit may be carried forward for 7 tax years or carried back for 3 tax years.

History: En. Sec. 5, Ch. 2, L. 1995; En. Sec. 5, Ch. 477, L. 1995; amd. Sec. 7, Ch. 477, L. 1995.



17-6-317. Participation by private financial institutions -- rulemaking.

17-6-317. Participation by private financial institutions -- rulemaking. (1) (a) The board may jointly participate with private financial institutions in making loans to a business enterprise if the loan will: (i) result in the creation of a business estimated to employ at least 10 people in Montana on a permanent, full-time basis; (ii) result in the expansion of a business estimated to employ at least an additional 10 people in Montana on a permanent, full-time basis; or (iii) prevent the elimination of the jobs of at least 10 Montana residents who are permanent, full-time employees of the business. (b) Loans under this section may be made only to business enterprises that are producing or will produce value-added products or commodities. (c) A loan made pursuant to this section does not qualify for a job credit interest rate reduction under 17-6-318. (2) A loan made pursuant to this section may not exceed 1% of the coal severance tax permanent fund and must comply with each of the following requirements: (a) (i) The business enterprise seeking a loan must have a cash equity position equal to at least 25% of the total loan amount. (ii) A participating private financial institution may not require the business to have an equity position greater than 50% of the total loan amount. (iii) If additional security or guarantees, exclusive of federal guarantees, are required to cover a participating private financial institution, then the additional security or guarantees must be proportional to the amount loaned by all participants, including the board of investments. (b) The board shall provide 75% of the total loan amount. (c) The term of the loan may not exceed 15 years. (d) The board shall charge interest at the following annual rate: (i) 2% for the first 5 years if 15 or more jobs are created or retained; (ii) 4% for the first 5 years if 10 to 14 jobs are created or retained; (iii) 6% for the second 5 years; and (iv) the board's posted interest rate for the third 5 years, but not to exceed 10% a year. (e) (i) The interest rates in subsections (2)(d)(i) and (2)(d)(ii) become effective when the board receives certification that the required number of jobs has been created or as provided in subsection (2)(e)(ii). If the board disburses loan proceeds prior to creation of the required jobs, the loan must bear interest at the board's posted rate. (ii) In establishing interest rates under subsections (2)(d)(i) and (2)(d)(ii) for preventing the elimination of jobs, the board shall require the submission of financial data that allows the board to determine if the loan and interest rate will in fact prevent the elimination of jobs. (f) If a business entitled to the interest rate in subsection (2)(d)(i) or (2)(d)(ii) reduces the number of required jobs, the board may apply a graduated scale to increase the interest rate, not to exceed the board's posted rate. (g) For purposes of calculating job creation or retention requirements, the board shall use the state's average weekly wage, as defined in 39-71-116, multiplied by the number of jobs required. This calculated number is the minimum aggregate salary threshold that is required to be eligible for a reduced interest rate. If individual jobs created pay less than the state's average weekly wage, the borrower shall create more jobs to meet the minimum aggregate salary threshold. If fewer jobs are created or retained than required in subsection (2)(d)(i) or (2)(d)(ii) but aggregate salaries meet the minimum aggregate salary threshold, the borrower is eligible for the reduced interest rate. A job paying less than the minimum wage, provided for in 39-3-409, may not be included in the required number of jobs. (h) (i) A participating private financial institution may charge interest in an amount equal to the national prime interest rate, adjusted on January 1 of each year, but the interest rate may not be less than 6% or greater than 12%. (ii) At the borrower's discretion, the borrower may request the lead lender to change this prime rate to an adjustable or fixed rate on terms acceptable to the borrower and lender. (iii) A participating private financial institution, or lead private financial institution if more than one is participating, may charge a 0.5% annual service fee. (i) The business enterprise may not be charged a loan prepayment penalty. (j) The loan agreement must contain provisions providing for pro rata lien priority and pro rata liquidation provisions based upon the loan percentage of the board and each participating private lender. (3) If a portion of a loan made pursuant to this section is for construction, disbursement of that portion of the loan must be made based upon the percentage of completion to ensure that the construction portion of the loan is advanced prior to completion of the project. (4) A private financial institution shall participate in a loan made pursuant to this section to the extent of 85% of its lending limit or 25% of the loan, whichever is less. However, the board's participation in the loan must be 75% of the loan amount. (5) (a) Except as provided in subsection (5)(b), a business enterprise receiving a loan under the provisions of this section may not pay bonuses or dividends to investors until the loan has been paid off, except that incentives may be paid to employees for achieving performance standards or goals. (b) A business enterprise for the production of ethanol to be used as provided in Title 15, chapter 70, part 5, may pay dividends to investors and bonuses to employees if the business enterprise is current on its loan payments and has available funds equal to at least 15% of the outstanding principal balance of the loan. (6) The board may adopt rules that it considers necessary to implement this section.

History: En. Sec. 1, Ch. 4, Sp. L. May 2000; amd. Sec. 1, Ch. 289, L. 2001; amd. Sec. 1, Ch. 26, L. 2005; amd. Sec. 7, Ch. 452, L. 2005; amd. Sec. 18, Ch. 100, L. 2007.



17-6-318. Job credit interest rate reduction for business loan participation.

17-6-318. Job credit interest rate reduction for business loan participation. (1) A borrower who uses the proceeds of a business loan participation funded under the provisions of this part to create jobs employing Montana residents is entitled to a job credit interest rate reduction for each job created to employ a Montana resident. A borrower who uses the proceeds of a loan made pursuant to 17-6-309(2) to create jobs is entitled to a job credit interest rate reduction for each job created. The job credit interest rate reduction is equal to 0.05% for each job created to employ a Montana resident, up to a maximum interest rate reduction of 2.5%. (2) If the salary or wage of the job created: (a) exceeds the state's average weekly wage, as defined in 39-71-116, the amount of the job credit interest rate reduction may be increased proportionately for each increment of 25% above the state's average weekly wage to a maximum of two times the state's average weekly wage; or (b) is less than the state's average weekly wage, as defined in 39-71-116, the job credit interest rate reduction is reduced proportionately for each 25% increment below the state's average weekly wage. (3) A job credit interest rate reduction may not be allowed for a job created by the borrower using the proceeds of the loan for which the salary or wage is less than the minimum wage provided for in 39-3-409. (4) A job credit may not be given unless one whole job is created. (5) To qualify for the job credit interest rate reduction, the borrower shall provide satisfactory evidence of the creation of jobs and shall make a written application to the board through its financial institution or, in the case of a loan made pursuant to 17-6-309(2), shall make a written application directly to the board.

History: En. Sec. 17, Ch. 589, L. 1991; amd. Sec. 2, Ch. 98, L. 1997; amd. Sec. 3, Ch. 64, L. 1999; amd. Sec. 4, Ch. 487, L. 2001; amd. Sec. 2, Ch. 26, L. 2005.



17-6-319. Incentive to financial institution for small business loan participation.

17-6-319. Incentive to financial institution for small business loan participation. A financial institution that originates a small business loan no larger than 0.05% of the balance of the Montana permanent coal tax trust fund at the end of the last-completed fiscal year is entitled to an additional service fee in the form of a discount equal to 0.5% of the board's participation in the loan. The board shall consider the additional service fee discount to the financial institution as part of the rate of return provided in 17-6-314.

History: En. Sec. 18, Ch. 589, L. 1991.



17-6-320. reserved.

17-6-320 reserved.



17-6-321. Audits.

17-6-321. Audits. The board's books and records related to in-state investments must be audited once each fiscal year by or at the direction of the legislative auditor. The actual cost of this audit must be paid from the board's funds.

History: En. Sec. 13, Ch. 677, L. 1983; amd. Sec. 3, Ch. 308, L. 1985; amd. Sec. 45, Ch. 483, L. 2001; amd. Sec. 5, Ch. 487, L. 2001.



17-6-322. Report.

17-6-322. Report. The board shall include in its annual report a section on the results of the previous year's operations of the investment in the Montana economy from the permanent coal tax trust fund, as required in 17-6-305, including: (1) financial statements audited by independent auditors; (2) a summary report of loan activity; and (3) a comparison of the performance of the investments in the Montana economy in relation to the purposes contained in 17-6-303.

History: En. Sec. 14, Ch. 677, L. 1983; amd. Sec. 1, Ch. 264, L. 1987; amd. Sec. 1, Ch. 94, L. 1989; amd. Sec. 11, Ch. 589, L. 1991.



17-6-323. Repealed.

17-6-323. Repealed. Sec. 3, Ch. 94, L. 1989.

History: En. Sec. 15, Ch. 677, L. 1983.



17-6-324. Rulemaking authority.

17-6-324. Rulemaking authority. (1) The board may adopt rules to implement the provisions of this part and 17-6-211(2). Rules adopted by the board may include: (a) definitions of small- and medium-sized businesses; (b) a method of committing funds to financial institutions, including guidelines for lead private financial institutions if a consortium of private financial institutions is participating in a loan made pursuant to 17-6-317; (c) guidelines for graduation clauses for refinancing and early payment of loans made pursuant to 17-6-317; (d) types of service fees; and (e) types of investments to be made. (2) The board may also adopt procedural rules to govern its proceedings.

History: En. Sec. 16, Ch. 677, L. 1983; amd. Sec. 8, Ch. 418, L. 1985; amd. Sec. 5, Ch. 4, Sp. L. May 2000.



17-6-325. Preference of Montana labor.

17-6-325. Preference of Montana labor. Any contract to construct a project financed pursuant to this part must require all contractors to give preference to the employment of bona fide Montana residents, as defined in 18-2-401, in the performance of the work on the projects if their qualifications are substantially equal to those of nonresidents. "Substantially equal qualifications" means the qualifications of two or more persons among whom the employer cannot make a reasonable determination that the qualifications held by one person are significantly better suited for the position than the qualifications held by the other persons.

History: En. Sec. 3, Ch. 653, L. 1985; amd. Sec. 7, Ch. 561, L. 1987.



17-6-326. through reserved.

17-6-326 through 17-6-330 reserved.



17-6-331. Establishment of a Montana economic development fund.

17-6-331. Establishment of a Montana economic development fund. A Montana economic development fund is created. A portion of the interest income from the permanent coal tax trust fund created in 17-6-203(6) shall be deposited in the fund as determined by the legislature. Monies, if any, appropriated by the legislature from the economic development fund shall be used only for programs consistent with the objectives in 17-6-304.

History: En. Sec. 4, I.M. No. 95, approved Nov. 2, 1982; amd. Sec. 8, Ch. 445, L. 1987.



17-6-332. through reserved.

17-6-332 through 17-6-339 reserved.



17-6-340. Repealed.

17-6-340. Repealed. Sec. 10, Ch. 17, L. 2013.

History: En. Sec. 4, Ch. 418, L. 2001; amd. Sec. 7, Ch. 1, Sp. L. May 2007; amd. Sec. 11, Ch. 377, L. 2009.



17-6-341. through reserved.

17-6-341 through 17-6-344 reserved.



17-6-345. Intermediary relending program.

17-6-345. Intermediary relending program. (1) The board may set aside an amount, not to exceed $5 million, from the in-state investment percentage provided for in 17-6-305 for the purpose of creating an intermediary relending program. (2) Intermediary loans may be made to board-approved local economic development organizations with revolving loan programs. (3) Each intermediary loan made pursuant to subsection (2) may not exceed $500,000. (4) An intermediary loan made under this section may be offered only to an applicant that will pledge and use the loan funds as matching funds for the U.S. department of agriculture rural development loan program provided for in 42 U.S.C. 9812 and 9812a or other federal revolving loan programs, including but not limited to programs from the economic development administration of the U.S. department of commerce and the community development financial institution program from the U.S. department of the treasury.

History: En. Sec. 1, Ch. 183, L. 2003.



17-6-346. Interest rates and repayment of intermediary loan -- terms.

17-6-346. Interest rates and repayment of intermediary loan -- terms. (1) The interest rate on an intermediary loan made pursuant to 17-6-345 may not exceed 2% a year for a period of 30 years. (2) For the first 3 years, repayment on the intermediary loan is of the interest only, and for the remainder of the term of the intermediary loan, the repayment is principal and interest.

History: En. Sec. 2, Ch. 183, L. 2003.



17-6-347. Purchase of seasoned or mature loans by board.

17-6-347. Purchase of seasoned or mature loans by board. The board may purchase a portion of a seasoned or mature loan from a local economic development organization's revolving loan program.

History: En. Sec. 3, Ch. 183, L. 2003.






Part 4. Microbusiness Development Act

17-6-401. Short title.

17-6-401. Short title. This part may be cited as the "Microbusiness Development Act".

History: En. Sec. 1, Ch. 602, L. 1991.



17-6-402. Legislative findings and purpose.

17-6-402. Legislative findings and purpose. (1) The legislature finds and declares that: (a) it is the policy of the state to foster and encourage economic development within the state in order to promote the general welfare of the people; (b) no program exists by which the state encourages and assists in the creation, development, and financing of businesses with fewer than 10 full-time equivalent employees and gross revenues of less than $1 million a year, which represent a significant component of and potential for growth in the state's economy; and (c) neither the public sector nor the private sector currently satisfies the financial needs of these businesses. (2) The purpose of this part is to create a program to encourage and assist in the creation, development, and financing of businesses with fewer than 10 full-time equivalent employees and gross revenues of less than $1 million a year. (3) The process of certification of microbusiness development corporations and selection among competing proposals for development loans must be open and competitive and allow access to the competition to all interested communities and organizations and must provide for selecting for award of development loans those projects that are best qualified according to the criteria established under 17-6-406 through 17-6-408.

History: En. Sec. 2, Ch. 602, L. 1991; amd. Sec. 1, Ch. 31, L. 2007.



17-6-403. Definitions.

17-6-403. Definitions. As used in this part, the following definitions apply: (1) "Certified microbusiness development corporation" means a microbusiness development corporation certified pursuant to 17-6-408. (2) "Department" means the department of commerce provided for in 2-15-1801. (3) "Development loan" means money loaned to a certified microbusiness development corporation by the department for the purpose of making microbusiness loans under the provisions of this part. (4) "Microbusiness development corporation" means a nonprofit corporation organized and existing under the laws of the state to provide training, technical assistance, and access to capital for the startup or expansion of qualified microbusinesses. (5) "Microbusiness loan" means a loan made from or guaranteed by a revolving loan fund contributed to by the microbusiness finance program. (6) "Program" means the microbusiness finance program established in 17-6-406. (7) "Qualified microbusiness" means a business enterprise located in the state that: (a) produces goods or provides services and has fewer than 10 full-time equivalent employees and annual gross revenue of less than $1 million; or (b) produces energy using an alternative renewable energy source as defined in 15-6-225. (8) "Revolving loan fund" means a fund required to be established by a certified microbusiness development corporation that receives a development loan.

History: En. Sec. 3, Ch. 602, L. 1991; amd. Sec. 17, Ch. 591, L. 2001; amd. Sec. 3, Ch. 351, L. 2003; amd. Secs. 5, 15, Ch. 405, L. 2003; amd. Sec. 2, Ch. 31, L. 2007.



17-6-404. and reserved.

17-6-404 through 17-6-405 reserved.



17-6-406. Microbusiness finance program -- powers and duties of department.

17-6-406. Microbusiness finance program -- powers and duties of department. There is a microbusiness finance program administered by the department. The department shall adopt rules to implement the provisions of this part, including but not limited to: (1) establishing criteria and procedures for certifying microbusiness development corporations; (2) establishing criteria and procedures to select from competing development loan applications and to award development loans to certified microbusiness development corporations; (3) establishing criteria and procedures to be followed by certified microbusiness development corporations that administer revolving loan funds supported by the program; (4) determining the amount and method of computation and payment of interest rates charged to recipients of development loans and specifying amortization schedules and other terms and conditions for development loans as may be necessary; (5) establishing criteria for determining nonperformance and declaring default in the administration of development loans and requiring the refund of defaulted development loan funds to the microbusiness development loan account; (6) establishing criteria for satisfactory performance in development loan administration to determine eligibility for renewal of development loans or for additional development loans; (7) establishing guidelines for maximum and minimum interest rates that may be charged by certified microbusiness development corporations on microbusiness loans; and (8) dividing the state into not more than 12 multicounty service regions within each of which not more than one microbusiness development corporation may be funded at any time. However, a corporation that is funded as a statewide microbusiness development corporation under 17-6-408 may offer specialized services to constituents within regions or within an Indian reservation having a funded regional microbusiness development corporation.

History: En. Sec. 4, Ch. 602, L. 1991; amd. Sec. 1, Ch. 88, L. 1993; amd. Sec. 9, Ch. 512, L. 1999.



17-6-407. Microbusiness development loan account and finance program administrative account -- criteria -- limitations.

17-6-407. Microbusiness development loan account and finance program administrative account -- criteria -- limitations. (1) (a) There is in the state special revenue fund a microbusiness development loan account into which funds allocated for that purpose and money received in repayment of the principal of development loans must be deposited. (b) The department may make development loans from the account to a certified microbusiness development corporation. (c) Interest earned on the account must be deposited in the microbusiness finance program administrative account established in subsection (2). (2) There is in the state special revenue fund a microbusiness finance program administrative account into which must be deposited: (a) all interest received on development loans received directly from microbusiness development corporations; (b) service charges or fees received from certified microbusiness development corporations; (c) grants, donations, and private or public income; and (d) all interest earned on money in the account and interest earned on money in the account provided for in subsection (1)(a). (3) Money in the administrative account may be transferred to the development loan account or be used to pay the costs of the program, including personnel, travel, equipment, supplies, consulting costs, and other operating expenses of the program. (4) Subject to subsection (1), a certified microbusiness development corporation that receives a development loan may apply for an additional loan if the applicant meets the performance criteria established by the department. (5) To establish the criteria for making development loans, the department shall consider: (a) the plan for providing services to microbusinesses; (b) the scope of services to be provided by the certified microbusiness development corporation; (c) the geographic representation of all regions of the state, including urban, rural, and tribal communities; (d) the plan for providing service to minorities, women, and low-income persons; (e) the ability of the corporation to provide business training and technical assistance to microbusiness clients; (f) the ability of the corporation, with a plan, to: (i) monitor and provide financial oversight of recipients of microbusiness loans; (ii) administer a revolving loan fund; and (iii) investigate and qualify financing proposals and to service credit accounts; (g) sources and sufficiency of operating funds for the certified microbusiness development corporation; and (h) the intent of the corporation, with a plan and written indications of local institutional support, to provide services to a designated multicounty region of the state. (6) Development loan funds may be used by a certified microbusiness development corporation to: (a) satisfy matching fund requirements for other state, federal, or private funding only if funding is intended and used for the purpose of providing or enhancing the certified microbusiness development corporation's ability to provide and administer loans, technical assistance, or management training to microbusinesses; (b) establish a revolving loan fund from which the certified microbusiness development corporation may make loans to qualified microbusinesses, provided that a single loan does not exceed $100,000 and the outstanding balance of all loans to a microbusiness or a project participated in by more than one microbusiness or to two or more microbusinesses in which any one person holds more than a 20% equity share does not exceed $100,000; (c) establish a guarantee fund from which the certified microbusiness development corporation may guarantee loans made by financial institutions to qualified microbusinesses. However, a single guarantee may not exceed $100,000, and the aggregate of all guarantees to a microbusiness or a project participated in by more than one microbusiness or to two or more microbusinesses in which any one person holds more than a 20% equity share may not exceed $100,000. (7) Development loan funds may not be: (a) loaned for relending or investment in stocks, bonds, or other securities or for property not intended for use in production by the recipient of the loan; or (b) used to: (i) refinance a nonperforming loan held by a financial institution; or (ii) pay the operating costs of a certified microbusiness development corporation. However, interest income earned from the proceeds of a development loan may be used to pay operating expenses. (8) Certified microbusiness development corporations are required to contribute cash from other sources to leverage and secure development loans from the program. Contributions provided by the corporation must be on a ratio of at least $1 from other sources for each $6 from the program. These contributions may come from a public or private source other than the program and may be in the form of equity capital, loans, or grants. (9) Development loans must be made pursuant to a development loan agreement and may be amortization or term loans, bear interest at less than the market rate, be renewable, be callable, and contain other terms and conditions considered appropriate by the department and that are consistent with the purposes of and with rules promulgated to implement this part. (10) Each certified microbusiness development corporation that receives a development loan under this part shall provide the department with an annual audit from an independent certified public accountant. The audit must cover all of the microbusiness development corporation's activities and must include verification of compliance with requirements specific to the microbusiness program. (11) A certified microbusiness development corporation that is in default for nonperformance under rules established by the department may be required to refund the outstanding balance of development loans awarded prior to the default declaration. A development loan is secured by a first lien on all funds and all receivables administered under the authority of the microbusiness development act by the corporation receiving the loan.

History: En. Sec. 5, Ch. 602, L. 1991; amd. Sec. 2, Ch. 88, L. 1993; amd. Sec. 1, Ch. 413, L. 1995; amd. Sec. 10, Ch. 512, L. 1999; amd. Sec. 1, Ch. 521, L. 1999; amd. Sec. 25, Ch. 130, L. 2005; amd. Sec. 1, Ch. 204, L. 2005; amd. Sec. 3, Ch. 31, L. 2007.



17-6-408. Certification of microbusiness development corporations.

17-6-408. Certification of microbusiness development corporations. The department may certify: (1) a microbusiness development corporation when it determines that the corporation: (a) has developed a viable plan for providing training, access to financing, and technical assistance for qualified microbusinesses; (b) has broad-based community support in a designated multicounty region of the state, as reflected, for example, by the membership of its board of directors; and (c) has an adequate source of operating capital; or (2) a statewide microbusiness development corporation when the department determines that the corporation meets the conditions under subsections (1)(a) and (1)(c) and, in addition: (a) has a viable plan to provide specialized services to constituents throughout the state or within at least four Indian reservations in Montana; and (b) does not preempt or duplicate efforts of microbusiness development corporations within local communities.

History: En. Sec. 6, Ch. 602, L. 1991; amd. Sec. 3, Ch. 88, L. 1993; amd. Sec. 11, Ch. 512, L. 1999.



17-6-409. Authority to accept funds -- funding authorization.

17-6-409. Authority to accept funds -- funding authorization. (1) The department may accept grants, donations, and other private and public income, including payments of interest on loans made by the department under the provisions of this part and fees charged by the department. The department shall deposit all money received under this section in the microbusiness finance program administrative account established in 17-6-407. (2) The money in the microbusiness finance program administrative account may be appropriated for the purposes stated in this part.

History: En. Sec. 8, Ch. 602, L. 1991; amd. Sec. 23, Ch. 509, L. 1995.



17-6-410. reserved.

17-6-410 reserved.



17-6-411. Repealed.

17-6-411. Repealed. Sec. 6, Ch. 351, L. 2003.

History: En. Sec. 7, Ch. 602, L. 1991; amd. Sec. 2, Ch. 413, L. 1995.






Part 5. Job Investment Act (Repealed)

17-6-501. Repealed.

17-6-501. Repealed. Sec. 12, Ch. 307, L. 2001.

History: En. Sec. 1, Ch. 559, L. 1995.



17-6-502. Repealed.

17-6-502. Repealed. Sec. 12, Ch. 307, L. 2001.

History: En. Sec. 2, Ch. 559, L. 1995.



17-6-503. Repealed.

17-6-503. Repealed. Sec. 12, Ch. 307, L. 2001.

History: En. Sec. 3, Ch. 559, L. 1995; amd. Sec. 8, Ch. 549, L. 1997.



17-6-504. Repealed.

17-6-504. Repealed. Sec. 12, Ch. 307, L. 2001.

History: En. Sec. 4, Ch. 559, L. 1995.



17-6-505. Repealed.

17-6-505. Repealed. Sec. 12, Ch. 307, L. 2001.

History: En. Sec. 5, Ch. 559, L. 1995.



17-6-506. through reserved.

17-6-506 through 17-6-508 reserved.



17-6-509. Repealed.

17-6-509. Repealed. Sec. 12, Ch. 307, L. 2001.

History: En. Sec. 6, Ch. 559, L. 1995; amd. Sec. 9, Ch. 549, L. 1997.



17-6-510. Repealed.

17-6-510. Repealed. Sec. 12, Ch. 307, L. 2001.

History: En. Sec. 7, Ch. 559, L. 1995; amd. Sec. 10, Ch. 549, L. 1997.



17-6-511. Repealed.

17-6-511. Repealed. Sec. 12, Ch. 307, L. 2001.

History: En. Sec. 8, Ch. 559, L. 1995; amd. Sec. 41, Ch. 19, L. 1999.



17-6-512. Repealed.

17-6-512. Repealed. Sec. 12, Ch. 307, L. 2001.

History: En. Sec. 9, Ch. 559, L. 1995.






Part 6. Montana Tobacco Settlement Trust Fund

17-6-601. Establishment -- purpose.

17-6-601. Establishment -- purpose. A Montana tobacco settlement trust fund, as provided for in Article XII, section 4, of the Montana constitution, is established to provide a permanent source of revenue to fund the costs that the state incurs in: (1) programs for tobacco disease prevention; and (2) providing benefits, services, or coverage of health care needs.

History: En. Sec. 1, Ch. 467, L. 2001.



17-6-602. Definitions.

17-6-602. Definitions. As used in this part, the following definitions apply: (1) "Benefits, services, or coverage of health care needs" means the provision of health care to persons by the state through any program of benefits, services, or coverage, including income tax incentives. (2) "Health care" has the meaning provided in 50-16-504. (3) (a) "Programs for tobacco disease prevention" means programs of services administered by the state for the purposes of informing individuals of the health risks of tobacco use and exposure to secondhand tobacco smoke, assisting persons in the avoidance of tobacco products use, and assisting individuals in cessation of tobacco use. (b) Programs for tobacco disease prevention include: (i) community-based education programs; (ii) American Indian community tobacco education programs; (iii) general public awareness and education programs; (iv) tobacco cessation services; (v) chronic disease programs; (vi) a tobacco use resource center; (vii) special education and cessation programs to reach youth and women of childbearing age; (viii) smokeless tobacco user programs; and (ix) advertising issue programs. (4) "Tobacco products" means a substance intended for human use that contains tobacco and includes but is not limited to cigarettes, cigars, smoking tobacco, and tobacco intended for use in an oral or nasal cavity. (5) "Trust fund" means the Montana tobacco settlement trust fund authorized by Article XII, section 4, of the Montana constitution and implemented through this part.

History: En. Sec. 2, Ch. 467, L. 2001; amd. Sec. 1, I.M. No. 146, approved Nov. 5, 2002; amd. Sec. 1, Ch. 283, L. 2007.



17-6-603. Montana tobacco settlement trust fund -- state special revenue fund account.

17-6-603. Montana tobacco settlement trust fund -- state special revenue fund account. (1) Nine-tenths of the interest and income derived from the trust fund on or after January 1, 2001, must be deposited in an account in the state special revenue fund and is subject to appropriation in accordance with subsection (3). One-tenth of the interest and income derived from the trust fund must remain in the trust fund. (2) In addition to the money required to be deposited in the trust fund as principal, the legislature may deposit additional money in the trust fund as principal. (3) The legislature shall appropriate money from the state special revenue fund account provided for in subsection (1) for programs for tobacco disease prevention and for state programs that provide benefits, services, or coverage of health care needs. (4) The money appropriated under this section may not be used to replace state or federal money used to fund programs for tobacco disease prevention or state programs in existence on December 31, 1999, that provide benefits, services, or coverage of health care needs.

History: En. Sec. 3, Ch. 467, L. 2001.



17-6-604. and reserved.

17-6-604 through 17-6-605 reserved.



17-6-606. Tobacco settlement accounts -- purpose -- uses.

17-6-606. Tobacco settlement accounts -- purpose -- uses. (1) The purpose of this section is to dedicate a portion of the tobacco settlement proceeds to fund statewide programs for tobacco disease prevention designed to: (a) discourage children from starting use of tobacco; (b) assist adults in quitting use of tobacco; (c) provide funds for the children's health insurance program; and (d) provide funds for the comprehensive health association programs. (2) An amount equal to 32% of the total yearly tobacco settlement proceeds received after June 30, 2003, must be deposited in a state special revenue account. Subject to subsection (5), the funds referred to in this subsection may be used only for funding statewide programs for tobacco disease prevention designed to prevent children from starting tobacco use and to help adults who want to quit tobacco use. The department of public health and human services shall manage the tobacco disease prevention programs and shall adopt rules to implement the programs. In adopting rules, the department shall consider the standards contained in Best Practices for Comprehensive Tobacco Control Programs--August 1999 or its successor document, published by the U.S. department of health and human services, centers for disease control and prevention. (3) An amount equal to 17% of the total yearly tobacco settlement proceeds received after June 30, 2003, must be deposited in a state special revenue account. Subject to subsection (5), the funds referred to in this subsection may be used only for: (a) matching funds to secure the maximum amount of federal funds for the Children's Health Insurance Program Act provided for in Title 53, chapter 4, part 10; and (b) programs of the comprehensive health association provided for in Title 33, chapter 22, part 15, with funding use subject to 33-22-1513. (4) Funds deposited in a state special revenue account, as provided in subsection (2) or (3), that are not appropriated within 2 years after the date of deposit must be transferred to the trust fund. (5) The legislature shall appropriate money from the state special revenue accounts provided for in this section for programs for tobacco disease prevention, for the programs referred to in the subsection establishing the account, and for funding the tobacco prevention advisory board. (6) Programs funded under this section that are private in nature may be funded through contracted services.

History: En. Sec. 2, I.M. No. 146, approved Nov. 5, 2002; amd. Sec. 1, Ch. 608, L. 2003; amd. Sec. 2, Ch. 283, L. 2007; amd. Sec. 10, Ch. 486, L. 2009.



17-6-607. through reserved.

17-6-607 through 17-6-609 reserved.



17-6-610. Tobacco prevention advisory board.

17-6-610. Tobacco prevention advisory board. (1) There is a tobacco prevention advisory board. The board consists of 15 members appointed by the director of the department of public health and human services. Except for the initial appointments, each board member shall serve a 3-year term and is subject to reappointment for one succeeding term. The director shall appoint members to staggered terms, with five members serving an initial term of 1, 2, or 3 years. The initial members appointed shall draw lots to determine their term of office. The board shall terminate when tobacco settlement funds are no longer received by the state. The board shall meet at least one time each year, with the date and frequency of meetings to be determined by its presiding officer. Health care professionals and individuals are eligible to serve on the board. A board member may not have been paid by the tobacco products industry during the 10-year period preceding appointment. (2) Members of the board are not entitled to compensation for their services, but are entitled to a mileage allowance, as provided in 2-18-503, and expenses as provided in 2-18-501 and 2-18-502. (3) The board shall furnish advice, gather information, and perform other activities regarding the state special revenue accounts established pursuant to 17-6-606. The board may make recommendations for the use of appropriations from the state special revenue accounts. (4) The board is attached to the department of public health and human services for administrative purposes, and the department shall provide staff support to the board.

History: En. Sec. 3, I.M. No. 146, approved Nov. 5, 2002.






Part 7. Montana In-State Investment in Electrical Generation Facilities (Void)

17-6-701. Void.

17-6-701. Void. I.R. No. 117, Nov. 5, 2002.

History: En. Sec. 1, Ch. 577, L. 2001.



17-6-702. Void.

17-6-702. Void. I.R. No. 117, Nov. 5, 2002.

History: En. Sec. 2, Ch. 577, L. 2001.



17-6-703. Void.

17-6-703. Void. I.R. No. 117, Nov. 5, 2002.

History: En. Sec. 3, Ch. 577, L. 2001.



17-6-704. Void.

17-6-704. Void. I.R. No. 117, Nov. 5, 2002.

History: En. Sec. 4, Ch. 577, L. 2001.



17-6-705. Void.

17-6-705. Void. I.R. No. 117, Nov. 5, 2002.

History: En. Sec. 5, Ch. 577, L. 2001.









CHAPTER 7. BUDGETING AND APPROPRIATIONS

Part 1. Budget Systems and Program Plans

17-7-101. Short title.

17-7-101. Short title. This part shall be known and may be cited as the "Budget Act".

History: En. Sec. 1, Ch. 205, L. 1919; re-en. Sec. 294, R.C.M. 1921; re-en. Sec. 294, R.C.M. 1935; amd. Sec. 29, Ch. 326, L. 1974; R.C.M. 1947, 79-1001.



17-7-102. Definitions.

17-7-102. (Temporary) Definitions. As used in this chapter, the following definitions apply: (1) "Additional services" means different services or more of the same services. (2) "Agency" means all offices, departments, boards, commissions, institutions, universities, colleges, and any other person or any other administrative unit of state government that spends or encumbers public money by virtue of an appropriation from the legislature under 17-8-101. (3) "Approving authority" means: (a) the governor or the governor's designated representative for executive branch agencies; (b) the chief justice of the supreme court or the chief justice's designated representative for judicial branch agencies; (c) the speaker for the house of representatives; (d) the president for the senate; (e) appropriate legislative committees or a designated representative for legislative branch agencies; or (f) the board of regents of higher education or its designated representative for the university system. (4) (a) "Base budget" means the resources for the operation of state government that are of an ongoing and nonextraordinary nature in the current biennium. The base budget for the state general fund and state special revenue funds may not exceed that level of funding authorized by the previous legislature. (b) The term does not include: (i) funding for water adjudication if the accountability benchmarks contained in 85-2-271 are not met; (ii) funding for petroleum storage tank leak prevention if the accountability benchmarks in 75-11-521 are not met. (5) "Budget amendment" means a temporary appropriation as provided in Title 17, chapter 7, part 4. (6) "Emergency" means a catastrophe, disaster, calamity, or other serious unforeseen and unanticipated circumstance that has occurred subsequent to the time that an agency's appropriation was made, that was clearly not within the contemplation of the legislature and the governor, and that affects one or more functions of a state agency and the agency's expenditure requirements for the performance of the function or functions. (7) "Funds subject to appropriation" means those funds required to be paid out of the treasury as set forth in 17-8-101. (8) "Necessary" means essential to the public welfare and of a nature that cannot wait until the next legislative session for legislative consideration. (9) "New proposals" means requests to provide new nonmandated services, to change program services, to eliminate existing services, or to change sources of funding. For purposes of establishing the present law base, the distinction between new proposals and the adjustments to the base budget to develop the present law base is to be determined by the existence of constitutional or statutory requirements for the proposed expenditure. Any proposed increase or decrease that is not based on those requirements is considered a new proposal. (10) "Present law base" means that level of funding needed under present law to maintain operations and services at the level authorized by the previous legislature, including but not limited to: (a) changes resulting from legally mandated workload, caseload, or enrollment increases or decreases; (b) changes in funding requirements resulting from constitutional or statutory schedules or formulas; (c) inflationary or deflationary adjustments; and (d) elimination of nonrecurring appropriations. (11) "Program" means a principal organizational or budgetary unit within an agency. (12) "Requesting agency" means the agency of state government that has requested a specific budget amendment. (13) "University system unit" means the board of regents of higher education; office of the commissioner of higher education; university of Montana, with campuses at Missoula, Butte, Dillon, and Helena; Montana state university, with campuses at Bozeman, Billings, Havre, and Great Falls; the agricultural experiment station, with central offices at Bozeman; the forest and conservation experiment station, with central offices at Missoula; the cooperative extension service, with central offices at Bozeman; the bureau of mines and geology, with central offices at Butte; the fire services training school at Great Falls; and the community colleges at Miles City, Glendive, and Kalispell. (Effective July 1, 2020) 17-7-102. (Effective July 1, 2020) . Definitions. As used in this chapter, the following definitions apply: (1) "Additional services" means different services or more of the same services. (2) "Agency" means all offices, departments, boards, commissions, institutions, universities, colleges, and any other person or any other administrative unit of state government that spends or encumbers public money by virtue of an appropriation from the legislature under 17-8-101. (3) "Approving authority" means: (a) the governor or the governor's designated representative for executive branch agencies; (b) the chief justice of the supreme court or the chief justice's designated representative for judicial branch agencies; (c) the speaker for the house of representatives; (d) the president for the senate; (e) appropriate legislative committees or a designated representative for legislative branch agencies; or (f) the board of regents of higher education or its designated representative for the university system. (4) "Base budget" means the resources for the operation of state government that are of an ongoing and nonextraordinary nature in the current biennium. The base budget for the state general fund and state special revenue funds may not exceed that level of funding authorized by the previous legislature. (5) "Budget amendment" means a temporary appropriation as provided in Title 17, chapter 7, part 4. (6) "Emergency" means a catastrophe, disaster, calamity, or other serious unforeseen and unanticipated circumstance that has occurred subsequent to the time that an agency's appropriation was made, that was clearly not within the contemplation of the legislature and the governor, and that affects one or more functions of a state agency and the agency's expenditure requirements for the performance of the function or functions. (7) "Funds subject to appropriation" means those funds required to be paid out of the treasury as set forth in 17-8-101. (8) "Necessary" means essential to the public welfare and of a nature that cannot wait until the next legislative session for legislative consideration. (9) "New proposals" means requests to provide new nonmandated services, to change program services, to eliminate existing services, or to change sources of funding. For purposes of establishing the present law base, the distinction between new proposals and the adjustments to the base budget to develop the present law base is to be determined by the existence of constitutional or statutory requirements for the proposed expenditure. Any proposed increase or decrease that is not based on those requirements is considered a new proposal. (10) "Present law base" means that level of funding needed under present law to maintain operations and services at the level authorized by the previous legislature, including but not limited to: (a) changes resulting from legally mandated workload, caseload, or enrollment increases or decreases; (b) changes in funding requirements resulting from constitutional or statutory schedules or formulas; (c) inflationary or deflationary adjustments; and (d) elimination of nonrecurring appropriations. (11) "Program" means a principal organizational or budgetary unit within an agency. (12) "Requesting agency" means the agency of state government that has requested a specific budget amendment. (13) "University system unit" means the board of regents of higher education; office of the commissioner of higher education; university of Montana, with campuses at Missoula, Butte, Dillon, and Helena; Montana state university, with campuses at Bozeman, Billings, Havre, and Great Falls; the agricultural experiment station, with central offices at Bozeman; the forest and conservation experiment station, with central offices at Missoula; the cooperative extension service, with central offices at Bozeman; the bureau of mines and geology, with central offices at Butte; the fire services training school at Great Falls; and the community colleges at Miles City, Glendive, and Kalispell.

History: En. 79-1012.1 by Sec. 1, Ch. 460, L. 1975; R.C.M. 1947, 79-1012.1; amd. Sec. 1, Ch. 596, L. 1983; amd. Sec. 5, Ch. 787, L. 1991; amd. Sec. 2, Ch. 12, Sp. L. November 1993; amd. Sec. 7, Ch. 308, L. 1995; amd. Sec. 5, Ch. 347, L. 1997; amd. Sec. 2, Ch. 607, L. 2003; amd. Sec. 2, Ch. 319, L. 2007; amd. Sec. 11, Ch. 486, L. 2009; amd. Sec. 18, Ch. 489, L. 2009; amd. Sec. 1, Ch. 394, L. 2011.



17-7-103. Governor chief budget officer -- appointment of budget director.

17-7-103. Governor chief budget officer -- appointment of budget director. (1) The governor shall be the chief budget officer of the state and shall appoint a budget director who shall hold office at the pleasure of the governor and perform the duties assigned by law or by the governor. (2) The budget director may appoint a chief assistant and may employ such other personnel as may be necessary to carry out the provisions of this chapter.

History: (1)En. Sec. 1, Ch. 158, L. 1959; amd. Sec. 1, Ch. 101, L. 1969; amd. Sec. 1, Ch. 42, L. 1974; amd. Sec. 1, Ch. 282, L. 1974; amd. Sec. 8, Ch. 61, L. 1977; Sec. 79-1012, R.C.M. 1947; (2)En. Sec. 5, Ch. 158, L. 1959; amd. Sec. 5, Ch. 282, L. 1974; Sec. 79-1016, R.C.M. 1947; R.C.M. 1947, 79-1012, 79-1016(part).



17-7-104. Repealed.

17-7-104. Repealed. Sec. 1, Ch. 432, L. 1979.

History: En. 79-1012.2 by Sec. 2, Ch. 460, L. 1975; R.C.M. 1947, 79-1012.2.



17-7-105. Repealed.

17-7-105. Repealed. Sec. 1, Ch. 432, L. 1979.

History: En. 79-1012.3 by Sec. 3, Ch. 460, L. 1975; R.C.M. 1947, 79-1012.3.



17-7-106. Repealed.

17-7-106. Repealed. Sec. 1, Ch. 432, L. 1979.

History: En. 79-1020 by Sec. 5, Ch. 460, L. 1975; R.C.M. 1947, 79-1012.5.



17-7-107. through reserved.

17-7-107 through 17-7-110 reserved.



17-7-111. Preparation of state budget -- agency program budgets -- form distribution and contents.

17-7-111. Preparation of state budget -- agency program budgets -- form distribution and contents. (1) (a) To prepare a state budget, the executive branch, the legislature, and the citizens of the state need information that is consistent and accurate. Necessary information includes detailed disbursements by fund type for each agency and program for the appropriate time period, recommendations for creating a balanced budget, and recommended disbursements and estimated receipts by fund type and fund category. (b) Subject to the requirements of this chapter, the budget director and the legislative fiscal analyst shall by agreement: (i) establish necessary standards, formats, and other matters necessary to share information between the agencies and to ensure that information is consistent and accurate for the preparation of the state's budget; and (ii) provide for the collection and provision of budgetary and financial information that is in addition to or different from the information otherwise required to be provided pursuant to this section. (2) In the preparation of a state budget, the budget director shall, not later than the date specified in 17-7-112(1), distribute to all agencies the proper forms and instructions necessary for the preparation of budget estimates by the budget director. These forms must be prescribed by the budget director to procure the information required by subsection (3). The forms must be submitted to the budget director by the date provided in 17-7-112(2), or the agency's budget is subject to preparation based upon estimates as provided in 17-7-112(5). The budget director may refuse to accept forms that do not comply with the provisions of this section or the instructions given for completing the forms. (3) Subject to subsections (7) and (8), the agency budget request must set forth a balanced financial plan for the agency completing the forms for each fiscal year of the ensuing biennium. The plan must consist of: (a) a consolidated agency budget summary of funds subject to appropriation, as provided in 17-8-101, for the current base budget expenditures, including statutory appropriations, and for each present law adjustment and new proposal request setting forth the aggregate figures of the full-time equivalent personnel positions (FTE) and the budget, showing a balance between the total proposed disbursements and the total anticipated receipts, together with the other means of financing the budget for each fiscal year of the ensuing biennium, contrasted with the corresponding figures for the last-completed fiscal year and the fiscal year in progress; (b) a schedule of the actual and projected receipts, disbursements, and solvency of each fund for the current biennium and estimated for the subsequent biennium; (c) a statement of the agency mission and a statement of goals and objectives for each program of the agency. The goals and objectives must include, in a concise form, sufficient specific information and quantifiable information to enable the legislature to formulate an appropriations policy regarding the agency and its programs and to allow a determination, at some future date, on whether the agency has succeeded in attaining its goals and objectives. (d) actual FTE and disbursements for the completed fiscal year of the current biennium, estimated FTE and disbursements for the current fiscal year, and the agency's request for the ensuing biennium, by program; (e) actual disbursements for the completed fiscal year of the current biennium, estimated disbursements for the current fiscal year, and the agency's recommendations for the ensuing biennium, by disbursement category; (f) for agencies with more than 20 FTE, a plan to reduce the proposed base budget for the general appropriations act and the proposed state pay plan to 95% of the current base budget or lower if directed by the budget director. Each agency plan must include base budget reductions that reflect the required percentage reduction by fund type for the general fund and state special revenue fund types. Exempt from the calculations of the 5% target amounts are legislative audit costs, administratively attached entities that hire their own staff under 2-15-121, and state special revenue accounts that do not transfer their investment earnings or fund balances to the general fund. The plan must include: (i) a prioritized list of services that would be eliminated or reduced; (ii) for each service included in the prioritized list, the savings that would result from the elimination or reduction; and (iii) the consequences or impacts of the proposed elimination or reduction of each service. (g) a reference for each new information technology proposal stating whether the new proposal is included in the approved agency information technology plan as required in 2-17-523; (h) energy cost saving information as required by 90-4-616; and (i) other information the budget director feels is necessary for the preparation of a budget. (4) The budget director shall prepare and submit to the legislative fiscal analyst in accordance with 17-7-112: (a) detailed recommendations for the state long-range building program. Each recommendation must be presented by institution, agency, or branch, by funding source, with a description of each proposed project. (b) a statewide project budget summary as provided in 2-17-526; (c) the proposed pay plan schedule for all executive branch employees at the program level by fund, with the specific cost and funding recommendations for each agency. Submission of a pay plan schedule under this subsection is not an unfair labor practice under 39-31-401. (d) agency proposals for the use of cultural and aesthetic project grants under Title 22, chapter 2, part 3, the renewable resource grant and loan program under Title 85, chapter 1, part 6, the reclamation and development grants program under Title 90, chapter 2, part 11, and the treasure state endowment program under Title 90, chapter 6, part 7. (5) The board of regents shall submit, with its budget request for each university unit in accordance with 17-7-112, a report on the university system bonded indebtedness and related finances as provided in this subsection (5). The report must include the following information for each year of the biennium, contrasted with the same information for the last-completed fiscal year and the fiscal year in progress: (a) a schedule of estimated total bonded indebtedness for each university unit by bond indenture; (b) a schedule of estimated revenue, expenditures, and fund balances by fiscal year for each outstanding bond indenture, clearly delineating the accounts relating to each indenture and the minimum legal funding requirements for each bond indenture; and (c) a schedule showing the total funds available from each bond indenture and its associated accounts, with a list of commitments and planned expenditures from the accounts, itemized by revenue source and project for each year of the current and ensuing bienniums. (6) (a) The department of revenue shall make Montana individual income tax information available by removing names, addresses, and social security numbers and substituting in their place a state accounting record identifier number. Except for the purposes of complying with federal law, the department may not alter the data in any other way. (b) The department of revenue shall provide the name and address of a taxpayer on written request of the budget director when the values on the requested return, including estimated payments, are considered necessary by the budget director to properly analyze state revenue and are of a sufficient magnitude to materially affect the analysis and when the identity of the taxpayer is necessary to evaluate the effect of the return or payments on the analysis being performed. (7) (a) The department of public health and human services' budget request for the 2013 biennium must identify changes necessary to reduce the 2013 biennium expenditures to the level funded in the general appropriations act. The department may include changes such as reducing administrative costs, developing more cost-efficient methods to deliver services, limiting the number of medicaid services that adults may receive, changing medicaid services included in the Montana medicaid state plan, changing eligibility or level-of-care requirements for medicaid waiver services, limiting or changing services that are fully state-funded, or implementing other initiatives that reduce state funds. Achieving the necessary general fund reduction in the 2013 biennium budget request may not include shifting costs to state special revenue funds. (b) The department of public health and human services shall prepare a work plan with goals, milestones, and measures to guide its review of alternatives to identify, evaluate, and select initiatives to reduce ongoing state spending in its 2013 biennium budget submission. The department shall submit the work plan, goals, milestones, and measures to the legislative finance committee at its first meeting after the adjournment of the 2009 legislative session for its review and comment. The department shall provide an update of its budget reduction for review and comment at each legislative finance committee meeting in a format developed with and agreed upon by the committee. (8) Each agency budget request for the 2013 biennium must include the adjustments to present law base specified in 17-7-102(10)(b).

History: En. Sec. 2, Ch. 158, L. 1959; amd. Sec. 1, Ch. 91, L. 1961; amd. Sec. 1, Ch. 223, L. 1969; amd. Sec. 2, Ch. 282, L. 1974; R.C.M. 1947, 79-1013(part); amd. Sec. 1, Ch. 666, L. 1983; amd. Sec. 1, Ch. 343, L. 1985; amd. Sec. 4, Ch. 5, Sp. L. July 1992; amd. Sec. 3, Ch. 20, L. 1993; amd. Sec. 3, Ch. 12, Sp. L. November 1993; amd. Sec. 1, Ch. 13, Sp. L. November 1993; amd. Sec. 6, Ch. 347, L. 1997; amd. Sec. 1, Ch. 20, L. 1999; amd. Sec. 1, Ch. 332, L. 1999; amd. Sec. 37, Ch. 313, L. 2001; amd. Sec. 3, Ch. 569, L. 2001; amd. Sec. 3, Ch. 332, L. 2003; amd. Sec. 2, Ch. 106, L. 2005; amd. Sec. 6, Ch. 70, L. 2007; amd. Sec. 37, Ch. 2, L. 2009; amd. Sec. 1, Ch. 8, L. 2009; amd. Sec. 1, Ch. 225, L. 2009; amd. Sec. 13, Ch. 478, L. 2009; amd. Sec. 12, Ch. 486, L. 2009.



17-7-112. Submission deadlines -- budgeting schedule.

17-7-112. Submission deadlines -- budgeting schedule. The following is the schedule for the preparation of a state budget for submission to the legislature convening in the following year: (1) By August 1, forms necessary for preparation of budget estimates must be distributed pursuant to 17-7-111(2). (2) (a) Except as provided in subsection (2)(b), by September 1, each agency shall submit the information required under 17-7-111 to the budget director. (b) By September 1, the consolidated legislative branch shall submit a preliminary draft of the information required under 17-7-111 to the budget director. By October 10, the consolidated legislative branch shall submit the information required under 17-7-111 in final form to the budget director. (3) By September 1, the budget director shall submit each state agency's budget request, except the budget request for the consolidated legislative branch, required under 17-7-111(3) to the legislative fiscal analyst. The transfer of budget information must be done on a schedule mutually agreed to by the budget director and the legislative fiscal analyst in a manner that facilitates an even transfer of budget information that allows each office to maintain a reasonable staff workflow. (4) By October 10, the budget director shall furnish the legislative fiscal analyst with a preliminary budget reflecting the base budget in a format agreed upon by both the office of budget and program planning and the legislative fiscal analyst. (5) By October 30, a budget request must be prepared by the budget director and submitted to the legislative fiscal analyst on behalf of any agency that did not present the information required by this section. The budget request must be based upon the budget director's studies of the operations, plans, and needs of the institution, university unit, or agency. (6) By November 1, the budget director shall furnish the legislative fiscal analyst with a present law base for each agency and a copy of the documents that reflect the anticipated receipts and other means of financing the base budget and present law base for each fiscal year of the ensuing biennium. The material must be in a format agreed upon by both the office of budget and program planning and the legislative fiscal analyst. (7) By November 12, the budget director shall furnish the legislative fiscal analyst with the documents, in a format agreed upon by both the office of budget and program planning and the legislative fiscal analyst, that reflect expenditures to the second level, as provided in 17-1-102(3), by funding source and detailed by accounting entity. (8) By November 15, the proposed pay plan schedule and the statewide project budget summary required by 17-7-111(4), a preliminary budget that meets the statutory requirements for submission of the budget to the legislature, and a summary of the preliminary budget designed for distribution to members and members-elect of the legislature must be submitted to the legislative fiscal analyst. (9) By December 15, the budget director shall submit a preliminary budget to the governor and to the governor-elect, if there is one, as provided in 17-7-121, and shall furnish the legislative fiscal analyst with all amendments to the preliminary budget. (10) By January 7, recommended changes proposed by a governor-elect must be transmitted to the legislative fiscal analyst and the legislature as provided in 17-7-121.

History: En. Sec. 2, Ch. 158, L. 1959; amd. Sec. 1, Ch. 91, L. 1961; amd. Sec. 1, Ch. 223, L. 1969; amd. Sec. 2, Ch. 282, L. 1974; R.C.M. 1947, 79-1013(part); amd. Sec. 1, Ch. 290, L. 1981; amd. Sec. 2, Ch. 666, L. 1983; amd. Sec. 2, Ch. 332, L. 1993; amd. Sec. 7, Ch. 347, L. 1997; amd. Sec. 38, Ch. 313, L. 2001; (2)(b)En. Sec. 9, Ch. 507, L. 2001; amd. Sec. 20, Ch. 44, L. 2007; amd. Sec. 6, Ch. 230, L. 2007; amd. Sec. 2, Ch. 8, L. 2009.



17-7-113. Inquiries and investigations by budget director.

17-7-113. Inquiries and investigations by budget director. The budget director or the budget director's designated representative shall make further inquiries and investigations that the budget director considers necessary as to any item included in the report and estimates furnished by any department, agency, or institution.

History: En. Sec. 5, Ch. 158, L. 1959; amd. Sec. 5, Ch. 282, L. 1974; amd. Sec. 18, Ch. 453, L. 1977; R.C.M. 1947, 79-1016(part); amd. Sec. 4, Ch. 10, L. 2009; amd. Sec. 219, Ch. 56, L. 2009.



17-7-114. Repealed.

17-7-114. Repealed. Sec. 82, Ch. 545, L. 1995.

History: En. Sec. 1, Ch. 433, L. 1993.



17-7-115. through reserved.

17-7-115 through 17-7-120 reserved.



17-7-121. Preliminary budget preparation and submission to governor and governor-elect.

17-7-121. Preliminary budget preparation and submission to governor and governor-elect. (1) Upon receipt of the completed forms and other available data and information, the budget director shall examine the same for the purpose of determining the necessity of the disbursements and funds requested and shall, on or before the date established in 17-7-112, submit in writing to the governor and to the governor-elect, if there is one, a preliminary budget for the ensuing biennium containing the detailed information required to be set forth in the budget to be submitted by the governor to the legislature. (2) If requested by the governor-elect, the governor shall incorporate in the budget, as a separate section, the estimates, comments, and recommendations that the governor-elect may wish to make, and by the date established in 17-7-112, this section of the budget must be transmitted to the legislature and the legislative fiscal analyst without change. It is the duty of the governor-elect in recommending changes to show a balance between proposed disbursements and anticipated receipts.

History: En. Sec. 3, Ch. 158, L. 1959; amd. Sec. 3, Ch. 282, L. 1974; R.C.M. 1947, 79-1014; amd. Sec. 8, Ch. 347, L. 1997.



17-7-122. Preparation of budget.

17-7-122. Preparation of budget. (1) The governor shall, following the receipt of the preliminary budget from the budget director, have prepared a budget for the ensuing biennium and shall submit the budget to the legislative fiscal analyst in accordance with 17-7-112. (2) Legislative branch budget proposals must be included in the budget submitted by the governor without changes. (3) Judicial branch budget proposals must be included in the budget submitted by the governor, but expenditures above the current base budget need not be part of the balanced financial plan pursuant to 17-7-123.

History: (1)En. Sec. 4, Ch. 158, L. 1959; amd. Sec. 15, Ch. 147, L. 1963; amd. Sec. 4, Ch. 282, L. 1974; Sec. 79-1015, R.C.M. 1947; (2)En. Sec. 2, Ch. 158, L. 1959; amd. Sec. 1, Ch. 91, L. 1961; amd. Sec. 1, Ch. 223, L. 1969; amd. Sec. 2, Ch. 282, L. 1974; Sec. 79-1013, R.C.M. 1947; R.C.M. 1947, 79-1015(part), 79-1013(part); amd. Sec. 1, Ch. 657, L. 1991; amd. Sec. 3, Ch. 12, Sp. L. November 1993; amd. Sec. 57, Ch. 545, L. 1995; amd. Sec. 9, Ch. 347, L. 1997; amd. Sec. 5, Ch. 10, L. 2009.



17-7-123. Form of executive budget.

17-7-123. Form of executive budget. (1) The budget submitted must set forth a balanced financial plan for funds subject to appropriation, as provided in 17-8-101, for each accounting entity and for the state government for each fiscal year of the ensuing biennium. The budget must consist of: (a) a consolidated budget summary setting forth the aggregate figures of the budget in a manner that shows a balance between the total proposed disbursements and the total anticipated receipts, together with the other means of financing the budget for each fiscal year of the ensuing biennium, contrasted with the corresponding figures for the last-completed fiscal year and the fiscal year in progress. The consolidated budget summary must be supported by explanatory schedules or statements. (b) budget and full-time equivalent personnel position comparisons by agency, program, and appropriated funds for the current and subsequent biennium; (c) the departmental mission and a statement of goals and objectives for the department; (d) base budget disbursements for the completed fiscal year of the current biennium, estimated comparable disbursements for the current fiscal year, and the proposed present law base budget plus new proposals, if any, for each department and each program of the department; (e) a statement containing recommendations of the governor for the ensuing biennium by program and disbursement category, including: (i) explanations of appropriation and revenue measures included in the budget that involve policy changes; (ii) matters not included as a part of the budget bill but included as a part of the executive budget, such as the state employee pay plan, programs funded through separate appropriations measures, and other matters considered necessary for comprehensive public and legislative consideration of the state budget; and (iii) a summary of budget requests that include proposed expenditures on information technology resources. The summary must include funding, program references, and a decision package reference; (f) a report on: (i) enterprise funds not subject to the requirements of subsections (1)(a) through (1)(e), including retained earnings and contributed capital, projected operations and charges, and projected fund balances; and (ii) fees and charges in the internal service fund type, including changes in the level of fees and charges, projected use of the fees and charges, and projected fund balances. Fees and charges in the internal service fund type must be approved by the legislature in the general appropriations act. Fees and charges in a biennium may not exceed the level approved by the legislature in the general appropriations act effective for that biennium. (g) energy cost saving information as required by 90-4-616 and energy conservation program information as required by 90-4-606; and (h) any other financial or budgetary material agreed to by the budget director and the legislative fiscal analyst. (2) The statement of departmental goals and objectives and the schedule as required in 17-7-111(3)(b) for each fund of the executive budget are not required to be printed but must be available in the office of budget and program planning and on the internet.

History: En. Sec. 4, Ch. 158, L. 1959; amd. Sec. 15, Ch. 147, L. 1963; amd. Sec. 4, Ch. 282, L. 1974; R.C.M. 1947, 79-1015(part); amd. Sec. 2, Ch. 596, L. 1983; amd. Sec. 22, Ch. 349, L. 1993; amd. Sec. 3, Ch. 12, Sp. L. November 1993; amd. Sec. 2, Ch. 13, Sp. L. November 1993; amd. Sec. 10, Ch. 347, L. 1997; amd. Sec. 2, Ch. 20, L. 1999; amd. Sec. 39, Ch. 313, L. 2001; amd. Sec. 4, Ch. 569, L. 2001; amd. Sec. 6, Ch. 10, L. 2009; amd. Sec. 2, Ch. 225, L. 2009; amd. Sec. 14, Ch. 478, L. 2009.



17-7-124. Additional budget data.

17-7-124. Additional budget data. In addition to the budget required in 17-7-123, the governor shall prepare and make available on request a detailed analysis of receipts by accounting entity within each fund type indicating classification and source of funds.

History: En. Sec. 23, Ch. 349, L. 1993; amd. Sec. 11, Ch. 347, L. 1997.



17-7-125. through reserved.

17-7-125 through 17-7-130 reserved.



17-7-131. Legislative action -- ending fund balance.

17-7-131. Legislative action -- ending fund balance. (1) The presiding officers of the house of representatives and of the senate shall promptly refer the budgets and budget bills to the proper committees. The budget bill for the maintenance of the agencies of state government and the state institutions must be based upon the budget and proposed budget bill submitted at the request of the governor. The legislature may amend the proposed budget bill, but it may not amend the proposed budget bill so as to affect either the obligations of the state or the payment of any salaries required to be paid by the constitution and laws of the state. (2) The adopted budget must be limited so that a positive ending general fund balance exists at the end of the biennium for which funds are appropriated.

History: En. Sec. 6, Ch. 205, L. 1919; re-en. Sec. 299, R.C.M. 1921; amd. Sec. 4, Ch. 167, L. 1933; re-en. Sec. 299, R.C.M. 1935; Sec. 79-1006, R.C.M. 1947; amd. and redes. 79-1015.1 by Sec. 30, Ch. 326, L. 1974; R.C.M. 1947, 79-1015.1; amd. Sec. 3, Ch. 607, L. 2003.



17-7-132. Right to appear on consideration of budget.

17-7-132. Right to appear on consideration of budget. The budget director and representatives of agencies expending or applying for state money may and, when requested by either the house of representatives or the senate, shall appear and be heard with respect to any budget bill.

History: En. Sec. 7, Ch. 205, L. 1919; re-en. Sec. 300, R.C.M. 1921; re-en. Sec. 300, R.C.M. 1935; Sec. 79-1007, R.C.M. 1947; amd. and redes. 79-1015.2 by Sec. 31, Ch. 326, L. 1974; R.C.M. 1947, 79-1015.2; amd. Sec. 12, Ch. 347, L. 1997.



17-7-133. through reserved.

17-7-133 through 17-7-137 reserved.



17-7-138. Operating budget.

17-7-138. Operating budget. (1) (a) Expenditures by a state agency must be made in substantial compliance with the budget approved by the legislature. Substantial compliance may be determined by conformity to the conditions contained in the general appropriations act and to legislative intent as established in the narrative accompanying the general appropriations act. An explanation of any significant change in agency or program scope must be submitted on a regular basis to the interim committee that has program evaluation and monitoring functions for the agency pursuant to Title 5, chapter 5, part 2. An explanation of any significant change in agency or program scope, objectives, activities, or expenditures must be submitted to the legislative fiscal analyst for review and comment by the legislative finance committee prior to any implementation of the change. A significant change may not conflict with a condition contained in the general appropriations act. If the approving authority certifies that a change is time-sensitive, the approving authority may approve the change prior to the next regularly scheduled meeting of the legislative finance committee. The approving authority shall submit all proposed time-sensitive changes to the legislative fiscal analyst prior to approval. If the legislative fiscal analyst determines that notification of the legislative finance committee is warranted, the legislative fiscal analyst shall immediately notify as many members as possible of the proposed change and communicate any concerns expressed to the approving authority. The approving authority shall present a report fully explaining the reasons for the action to the next meeting of the legislative finance committee. Except as provided in subsection (2), the expenditure of money appropriated in the general appropriations act is contingent upon approval of an operating budget by August 1 of each fiscal year. An approved original operating budget must comply with state law and conditions contained in the general appropriations act. (b) For the purposes of this subsection (1), an agency or program is considered to have a significant change in its scope, objectives, activities, or expenditures if: (i) the operating budget change exceeds $1 million; or (ii) the operating budget change exceeds 25% of a budget category and the change is greater than $75,000. If there have been other changes to the budget category in the current fiscal year, all the changes, including the change under consideration, must be used in determining the 25% and $75,000 threshold. (2) The expenditure of money appropriated in the general appropriations act to the board of regents, on behalf of the university system units, as defined in 17-7-102, is contingent upon approval of a comprehensive operating budget by October 1 of each fiscal year. The operating budget must contain detailed revenue and expenditures and anticipated fund balances of current funds, loan funds, endowment funds, and plant funds. After the board of regents approves operating budgets, transfers between units may be made only with the approval of the board of regents. Transfers and related justification must be submitted to the office of budget and program planning and to the legislative fiscal analyst. (3) The operating budget for money appropriated by the general appropriations act must be separate from the operating budget for money appropriated by another law except a law appropriating money for the state pay plan or any portion of the state pay plan. The legislature may restrict the use of funds appropriated for personal services to allow use only for the purpose of the appropriation. Each operating budget must include expenditures for each agency program, detailed at least by first-level categories as provided in 17-1-102(3). Each agency shall record its operating budget for all funds, other than higher education funds, and any approved changes on the statewide accounting, budgeting, and human resource system. Documents implementing approved changes must be signed. The operating budget for higher education funds must be recorded on the university financial system, with separate accounting categories for each source or use of state government funds. State sources and university sources of funds may be combined for the general operating portion of the current unrestricted funds.

History: En. Sec. 8, Ch. 787, L. 1991; amd. Sec. 1, Ch. 8, Sp. L. July 1992; amd. Sec. 1, Ch. 11, L. 1997; amd. Sec. 13, Ch. 347, L. 1997; amd. Sec. 2, Ch. 255, L. 2001; amd. Secs. 5, 13, Ch. 569, L. 2001; amd. Sec. 1, Ch. 547, L. 2003; amd. Sec. 1, Ch. 58, L. 2005; amd. Sec. 38, Ch. 2, L. 2009; amd. Sec. 1, Ch. 226, L. 2009.



17-7-139. Program transfers.

17-7-139. Program transfers. (1) Unless prohibited by law or a condition contained in the general appropriations act, the approving authority may approve agency requests to transfer appropriations between programs within each fund type within each fiscal year. The legislature may restrict the use of funds appropriated for personal services to allow use only for the purpose of the appropriation. An explanation of any significant transfer must be submitted on a regular basis to the interim committee that has program evaluation and monitoring functions for the agency pursuant to Title 5, chapter 5, part 2. An explanation of any transfer that involves a significant change in agency or program scope, objectives, activities, or expenditures must be submitted to the legislative fiscal analyst for review and comment by the legislative finance committee prior to any implementation of the change. If the approving authority certifies that a request for a transfer representing a significant change in agency or program scope, objectives, activities, or expenditures is time-sensitive, the approving authority may approve the transfer prior to the next regularly scheduled meeting of the legislative finance committee. The approving authority shall submit all proposed time-sensitive changes to the legislative fiscal analyst prior to approval. If the legislative fiscal analyst determines that notification of the legislative finance committee is warranted, the legislative fiscal analyst shall immediately notify as many members as possible of the proposed change and communicate any concerns expressed to the approving authority. The approving authority shall present a report fully explaining the reasons for the action to the next meeting of the legislative finance committee. All program transfers must be completed within the same fund from which the transfer originated. A request for a transfer accompanied by a justification explaining the reason for the transfer must be submitted by the requesting agency to the approving authority and the office of budget and program planning. Upon approval of the transfer in writing, the approving authority shall inform the legislative fiscal analyst of the approved transfer and the justification for the transfer. If money appropriated for a fiscal year is transferred to another fiscal year, the money may not be retransferred, except that money remaining from projected costs for spring fires estimated in the last quarter of the first year of a biennium may be retransferred. (2) For the purposes of subsection (1), an agency or program is considered to have a significant change in its scope, objectives, activities, or expenditures if: (a) the budget transfer exceeds $1 million; or (b) the budget transfer exceeds 25% of a program's total operating plan and the transfer is greater than $75,000. If there have been other transfers to or from the program in the current fiscal year, all the transfers, including the transfer under consideration, must be used in determining the 25% and $75,000 threshold.

History: En. Sec. 9, Ch. 787, L. 1991; amd. Sec. 14, Ch. 347, L. 1997; amd. Sec. 1, Ch. 6, L. 1999; amd. Sec. 3, Ch. 255, L. 2001; amd. Sec. 6, Ch. 569, L. 2001; amd. Sec. 2, Ch. 58, L. 2005; amd. Sec. 2, Ch. 226, L. 2009.



17-7-140. Reduction in spending.

17-7-140. Reduction in spending. (1) (a) As the chief budget officer of the state, the governor shall ensure that the expenditure of appropriations does not exceed available revenue. Except as provided in subsection (2), in the event of a projected general fund budget deficit, the governor, taking into account the criteria provided in subsection (1)(b), shall direct agencies to reduce spending in an amount that ensures that the projected ending general fund balance for the biennium will be at least 1% of all general fund appropriations during the biennium. An agency may not be required to reduce general fund spending for any program, as defined in each general appropriations act, by more than 10% during a biennium. Departments or agencies headed by elected officials or the board of regents may not be required to reduce general fund spending by a percentage greater than the percentage of general fund spending reductions required for the total of all other executive branch agencies. The legislature may exempt from a reduction an appropriation item within a program or may direct that the appropriation item may not be reduced by more than 10%. (b) The governor shall direct agencies to manage their budgets in order to reduce general fund expenditures. Prior to directing agencies to reduce spending as provided in subsection (1)(a), the governor shall direct each agency to analyze the nature of each program that receives a general fund appropriation to determine whether the program is mandatory or permissive and to analyze the impact of the proposed reduction in spending on the purpose of the program. An agency shall submit its analysis to the office of budget and program planning and shall at the same time provide a copy of the analysis to the legislative fiscal analyst. The report must be submitted in an electronic format. The office of budget and program planning shall review each agency's analysis, and the budget director shall submit to the governor a copy of the office of budget and program planning's recommendations for reductions in spending. The budget director shall provide a copy of the recommendations to the legislative fiscal analyst at the time that the recommendations are submitted to the governor and shall provide the legislative fiscal analyst with any proposed changes to the recommendations. The recommendations must be provided in an electronic format. The legislative finance committee shall meet within 20 days of the date that the proposed changes to the recommendations for reductions in spending are provided to the legislative fiscal analyst. The legislative fiscal analyst shall provide a copy of the legislative fiscal analyst's review of the proposed reductions in spending to the budget director at least 5 days before the meeting of the legislative finance committee. The committee may make recommendations concerning the proposed reductions in spending. The governor shall consider each agency's analysis and the recommendations of the office of budget and program planning and the legislative finance committee in determining the agency's reduction in spending. Reductions in spending must be designed to have the least adverse impact on the provision of services determined to be most integral to the discharge of the agency's statutory responsibilities. (2) Reductions in spending for the following may not be directed by the governor: (a) payment of interest and principal on state debt; (b) the legislative branch; (c) the judicial branch; (d) the school BASE funding program, including special education; (e) salaries of elected officials during their terms of office; and (f) the Montana school for the deaf and blind. (3) (a) As used in this section, "projected general fund budget deficit" means an amount, certified by the budget director to the governor, by which the projected ending general fund balance for the biennium is less than: (i) 2% of the general fund appropriations for the second fiscal year of the biennium prior to October of the year preceding a legislative session; (ii) 3/4 of 1% in October of the year preceding a legislative session; (iii) 1/2 of 1% in January of the year in which a legislative session is convened; and (iv) 1/4 of 1% in March of the year in which a legislative session is convened. (b) In determining the amount of the projected general fund budget deficit, the budget director shall take into account revenue, established levels of appropriation, anticipated supplemental appropriations for school equalization aid and the cost of the state's wildland fire suppression activities exceeding the amount statutorily appropriated in 10-3-312, and anticipated reversions. (4) If the budget director determines that an amount of actual or projected receipts will result in an amount less than the amount projected to be received in the revenue estimate established pursuant to 5-5-227, the budget director shall notify the revenue and transportation interim committee of the estimated amount. Within 20 days of notification, the revenue and transportation interim committee shall provide the budget director with any recommendations concerning the amount. The budget director shall consider any recommendations of the revenue and transportation interim committee prior to certifying a projected general fund budget deficit to the governor.

History: En. Sec. 10, Ch. 787, L. 1991; amd. Sec. 1, Ch. 5, Sp. L. July 1992; amd. Sec. 55, Ch. 633, L. 1993; amd. Sec. 42, Ch. 19, L. 1999; amd. Sec. 46, Ch. 114, L. 2003; amd. Sec. 1, Ch. 169, L. 2003; amd. Sec. 4, Ch. 607, L. 2003; amd. Sec. 9, Ch. 120, L. 2013; amd. Sec. 2, Ch. 368, L. 2013.



17-7-141. Audit costs.

17-7-141. Audit costs. Amounts appropriated for audits conducted under Title 5, chapter 13, may be transferred between fiscal years. Agencies shall reserve enough money in each fund to pay for audit costs and to the maximum extent allowable under federal regulations shall charge audit costs to federal funds.

History: En. Sec. 11, Ch. 787, L. 1991.



17-7-142. Calculation of reversions for funded resident enrollment growth in Montana university system and community colleges.

17-7-142. Calculation of reversions for funded resident enrollment growth in Montana university system and community colleges. (1) The reversion calculation in this section is effective only in those years when the legislature funds resident enrollment growth based upon resident enrollment projections and requires a reversion by the Montana university system or a community college if the resident enrollment projections are not met. (2) The reversion must be calculated based upon the marginal funding for each resident FTE identified in the general appropriations act. (3) The total reversion is calculated based upon the difference between the FTE resident enrollment projection and the actual FTE resident enrollment or the FTE resident enrollment projection and the prior 3-year average FTE resident enrollment, whichever is lower.

History: En. Sec. 1, Ch. 253, L. 2001; amd. Sec. 1, Ch. 23, L. 2003.



17-7-143. through reserved.

17-7-143 through 17-7-149 reserved.



17-7-150. Definitions.

17-7-150. Definitions. As used in 17-7-151, the following definitions apply: (1) "Current biennium" means the biennium during which the legislature is meeting in regular session. (2) "Next biennium" means the biennium for which the regular session of the legislature makes appropriations. (3) (a) "State resources" means: (i) the general fund; (ii) state special revenue funds other than private funds; (iii) federal special revenue funds; (iv) proprietary funds that require an appropriation; (v) long-range building program appropriations; and (vi) agency funds distributed to local governments. (b) The term does not include: (i) debt service funds; (ii) capital project funds other than those appropriated; (iii) internal service or proprietary funds that do not require an appropriation; (iv) fund transfers; (v) enterprise funds; (vi) unrestricted or other university funds; (vii) agency funds not distributed to local governments; (viii) private purpose trust funds; (ix) permanent funds; (x) pension trust funds; (xi) noncash accounting entries; and (xii) private funds deposited in state special revenue accounts.

History: En. Sec. 1, Ch. 74, L. 1997; amd. Sec. 10, Ch. 34, L. 2001.



17-7-151. Budget performance -- comparison.

17-7-151. Budget performance -- comparison. (1) The measure of budget performance is the total actual or estimated expenditure of state resources that reflects the cost of general government operations funded by taxes and fees. (2) In preparing budget comparisons, the office of budget and program planning and the legislative fiscal division shall compare actual expenditures of state resources in the first year of the current biennium plus appropriations of state resources in the second year of the current biennium to appropriations of state resources in the next biennium. Anticipated reversions may be deducted from appropriated amounts per agreement between the two offices. (3) The legislative fiscal analyst and the budget director shall enter into an agreement on measurement standards for budget comparisons. The office of budget and program planning and the legislative fiscal division shall use the same methodology to estimate the amounts of statutory appropriations. If there are differences in estimates of revenue or amounts of statutory appropriations, the legislative fiscal analyst shall explain the differences as part of the independent analysis of the executive budget. (4) Budget comparisons must include the same attributes and methods of calculation. Items that are not appropriated at the beginning of a biennium, such as budget amendments, supplemental appropriations, and emergency appropriations, must be included in budget comparisons, but must be segregated and indicated as noncomparable items.

History: En. Sec. 2, Ch. 74, L. 1997.



17-7-152. through reserved.

17-7-152 through 17-7-159 reserved.



17-7-160. Montana highway patrol exempt from vacancy savings -- report to audit committee.

17-7-160. Montana highway patrol exempt from vacancy savings -- report to audit committee. (1) Vacancy savings may not be imposed on authorized positions in the Montana highway patrol. (2) For purposes of this section: (a) "authorized positions" means those positions included in the list of current authorized positions that the Montana highway patrol is required to maintain under 2-18-206; and (b) "vacancy savings" means the difference between the cost of fully funding authorized positions for an entire fiscal year and the actual cost of those authorized positions during that period. (3) Each fiscal year, the department of justice shall provide to the legislative audit committee a detailed report on all positions in the Montana highway patrol. At a minimum, the report must include the following information: (a) the number of positions that were filled during the year and the average salary paid at hire; (b) the total number of vacancies incurred during the year broken out by position title, the cause of each vacancy, and the length of time the position remained vacant; (c) the total number of hours spent on patrol during the year broken out by enforcement activity and position title.

History: En. Sec. 5, Ch. 421, L. 2005.



17-7-161. Game warden positions exempt from vacancy savings -- report to audit committee.

17-7-161. Game warden positions exempt from vacancy savings -- report to audit committee. (1) Vacancy savings may not be imposed on authorized game warden positions in the department. (2) For purposes of this section: (a) "authorized game warden positions" means those game warden positions included in the list of current authorized positions that the department is required to maintain under 2-18-206; (b) "department" means the department of fish, wildlife, and parks established in 2-15-3401; and (c) "vacancy savings" means the difference between the cost of fully funding authorized positions for an entire fiscal year and the actual cost of funding those authorized positions during that fiscal year. (3) Each fiscal year, the department shall provide to the legislative audit committee provided for in 5-13-201 a detailed report on all authorized game warden positions in the department. At a minimum, the report must include the following information: (a) the number of authorized game warden positions that were filled during the year and the average salary paid at hire; (b) the total number of vacancies incurred during the year broken out by position title, the cause of each vacancy, and the length of time the authorized game warden position remained vacant; (c) the total number of hours worked in authorized game warden positions during the year broken out by enforcement activity and position title.

History: En. Sec. 1, Ch. 519, L. 2007.



17-7-162. Montana school for the deaf and blind exempt from vacancy savings.

17-7-162. Montana school for the deaf and blind exempt from vacancy savings. (1) Vacancy savings may not be imposed on authorized positions in the Montana school for the deaf and blind, as described in 20-8-101. (2) Each fiscal year, the board shall provide to the legislative audit committee provided for in 5-13-201 a detailed report on all authorized positions in the Montana school for the deaf and blind. At a minimum, the report must include the following information: (a) the number of positions that were filled during the year and the average salary paid at hire; and (b) the total number of vacancies incurred during the year broken out by position title, the cause of each vacancy, and the length of time the position remained vacant. (3) For purposes of this section, the following definitions apply: (a) "Authorized positions" means those positions included in the list of current authorized positions that the board is required to maintain under 2-18-206. (b) "Board" means the board of public education created by Article X, section 9, subsection (3), of the Montana constitution and 2-15-1507. (c) "Vacancy savings" means the difference between the cost of fully funding authorized positions for an entire fiscal year and the actual cost of those authorized positions during that period.

History: En. Sec. 3, Ch. 394, L. 2011.






Part 2. Long-Range Building Program and Budget

17-7-201. Definitions.

17-7-201. Definitions. In this part, the following definitions apply: (1) (a) "Building" includes a: (i) building, facility, or structure constructed or purchased wholly or in part with state money; (ii) building, facility, or structure at a state institution; (iii) building, facility, or structure owned or to be owned by a state agency, including the department of transportation. (b) The term does not include a: (i) building, facility, or structure owned or to be owned by a county, city, town, school district, or special improvement district; (ii) facility or structure used as a component part of a highway or water conservation project. (2) "Construction" includes construction, repair, alteration, and equipping and furnishing during construction, repair, or alteration. (3) "High-performance building" means a building that integrates and optimizes all major high-performance building attributes, including but not limited to: (a) energy efficiency; (b) durability; (c) life-cycle performance; and (d) occupant productivity.

History: En. Sec. 14, Ch. 271, L. 1963; amd Sec. 1, Ch. 24, L. 1973; amd. Sec. 81, Ch. 326, L. 1974; R.C.M. 1947, 82-3314; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 2, Ch. 135, L. 2009.



17-7-202. Preparation of building programs and submission to department of administration.

17-7-202. Preparation of building programs and submission to department of administration. (1) Before July 1 of each even-numbered year, each state agency and institution shall submit to the department of administration, on forms furnished by the department, a proposed long-range building program, if any, for the agency or institution. Each agency and institution shall furnish any additional information requested by the department relating to the utilization of or need for buildings. (2) The department shall examine the information furnished by each agency and institution and shall gather whatever additional information is necessary and conduct whatever surveys are necessary in order to provide a factual basis for determining the need for and the feasibility of the construction of buildings. The information compiled by the department shall be submitted to the governor before December 1 of each even-numbered year.

History: En. Sec. 15, Ch. 271, L. 1963; amd. Sec. 82, Ch. 326, L. 1974; R.C.M. 1947, 82-3315(1), (2).



17-7-203. Submission to legislature.

17-7-203. Submission to legislature. During the first week of each regular legislative session, the governor shall submit to the legislature: (1) the requests of all state agencies and institutions compiled in the form of a comprehensive, long-range proposed building program, including: (a) the purpose for which each building would be used; (b) the estimated cost of each building, including necessary land acquisition; (c) the reasons given by the institution or agency for needing each building; (d) a priority order recommended by the agency or institution for each building; (e) the recommendation of the institution or agency as to when each building is needed; (f) any comments of the governor; (2) a building program proposed by the governor for the forthcoming biennium in the form of a capital construction budget, including: (a) the purpose for which each building would be used; (b) the estimated cost of each building and necessary land acquisition; (c) the reasons for the governor's recommendation to construct each building during the forthcoming biennium; (d) the proposed method of financing for each building; (e) any long-range building plans; (f) any changes in the law necessary to insure an effective, well-coordinated building program for the state.

History: En. Sec. 15, Ch. 271, L. 1963; amd. Sec. 82, Ch. 326, L. 1974; R.C.M. 1947, 82-3315(3).



17-7-204. Long-range building program.

17-7-204. Long-range building program. The executive budget for all state agencies must include detailed recommendations for the state long-range building program presented in order of importance by fund type. Each recommendation must be presented by agency or branch by funding source, with a description of each proposed project, an explanation of the problem to be addressed by the proposed project, alternative methods of addressing the problem, the rationale for the selection of a particular alternative, and a projection of increased operating costs incident to the project for the next three bienniums.

History: En. 79-1015.1 by Sec. 4, Ch. 460, L. 1975; R.C.M. 1947, 79-1012.4; amd. Sec. 15, Ch. 347, L. 1997.



17-7-205. Long-range building program account.

17-7-205. Long-range building program account. (1) There is a long-range building program account in the capital projects fund type. (2) Cigarette tax revenue is deposited in the account pursuant to 16-11-119. (3) Coal severance taxes allocated to the account under 15-35-108 may be appropriated for the long-range building program or debt service payments on building projects. Coal severance taxes required for general obligation bond debt service may be transferred to the debt service fund. (4) Interest earnings, project carryover funds, administrative fees, and miscellaneous revenue must be retained in the account.

History: En. Sec. 3, Ch. 456, L. 1995; amd. Sec. 13, Ch. 387, L. 2011.



17-7-206. Maintenance for state buildings.

17-7-206. Maintenance for state buildings. (1) Subject to legislative determination as provided in subsection (2), a major capital project appropriation by the legislature may include an amount for maintenance as a part of the appropriation. The amount appropriated for maintenance must be deposited in the long-range building account for use in future maintenance. (2) A state building recommended for construction in the report to the legislature required by 17-7-203 may also be recommended as appropriate for the inclusion of an amount for maintenance. For those buildings recommended for construction, the legislature may allocate an amount not to exceed 2% of the appropriated cost for use in maintenance. (3) This section does not preclude additional funds, including separate appropriations, donations, grants, or other available funds, from being used for the construction or maintenance of state buildings.

History: En. Sec. 12, Ch. 547, L. 1995.



17-7-207. through reserved.

17-7-207 through 17-7-210 reserved.



17-7-211. Expansion to be authorized -- budget amendment.

17-7-211. Expansion to be authorized -- budget amendment. (1) An existing capital project may not be expanded beyond the scope of the project approved by the legislature unless the expansion of the project is authorized by a long-range building program budget amendment approved by the budget director. (2) A proposed long-range building program budget amendment must be submitted to the budget director through the architecture and engineering division of the department of administration. The budget director, through a long-range building program budget amendment, may authorize: (a) the transfer of excess funds appropriated to a capital project within an agency to increase the appropriation of another capital project within that agency; or (b) financing to expand a project with funds that were not available for consideration by the legislature.

History: En. Sec. 13, Ch. 787, L. 1991; amd. Sec. 16, Ch. 347, L. 1997.



17-7-212. Reappropriation of capital projects.

17-7-212. Reappropriation of capital projects. The remaining balances on capital projects previously approved by the legislature are reappropriated for the purposes of the original appropriation until the projects are completed.

History: En. Sec. 14, Ch. 787, L. 1991.



17-7-213. High-performance building standards.

17-7-213. High-performance building standards. (1) New buildings and major renovations constructed under 17-7-202 and new state-leased buildings must: (a) be built and operated as high-performance buildings; and (b) exceed the International Energy Conservation Code most recently adopted by the department of labor and industry by 20% or to the extent that is cost-effective over the life of the building or major renovation. (2) The department, in collaboration with the Montana university system and other state agencies, shall adopt high-performance building standards. In developing these standards, the department shall consider: (a) integrated design principles to optimize energy performance, enhance indoor environmental quality, and conserve natural resources; (b) cost-effectiveness, including productivity, deferred maintenance, and operational considerations; (c) environmental, economic, and social sustainability of materials and components; and (d) building functionality, durability, and maintenance.

History: En. Sec. 1, Ch. 135, L. 2009.






Part 3. Supplemental Appropriations, Encumbrances, and Reversions

17-7-301. Authorization to expend during first year of biennium from appropriation for second year -- proposed supplemental appropriation defined -- limit on second-year expenditures.

17-7-301. Authorization to expend during first year of biennium from appropriation for second year -- proposed supplemental appropriation defined -- limit on second-year expenditures. (1) An agency may make expenditures during the first fiscal year of the biennium from appropriations for the second fiscal year of the biennium if authorized by the general appropriations act. An agency that is not authorized in the general appropriations act to make first-year expenditures may be granted spending authorization by the approving authority upon submission and approval of a proposed supplemental appropriation to the approving authority. The proposal submitted to the approving authority must include a plan for reducing expenditures in the second year of the biennium that allows the agency to contain expenditures within appropriations. If the approving authority finds that, due to an unforeseen and unanticipated emergency, the amount actually appropriated for the first fiscal year of the biennium with all other income will be insufficient for the operation and maintenance of the agency during the year for which the appropriation was made, the approving authority shall, after careful study and examination of the request and upon review of the recommendation for executive branch proposals by the budget director, submit the proposed supplemental appropriation to the legislative fiscal analyst. (2) The plan for reducing expenditures required by subsection (1) is not required if the proposed supplemental appropriation is: (a) due to an unforeseen and unanticipated emergency for fire suppression; (b) requested by the superintendent of public instruction, in accordance with the provisions of 20-9-351, and is to complete the state's funding of guaranteed tax base aid, transportation aid, or equalization aid to elementary and secondary schools for the current biennium; or (c) requested by the attorney general and: (i) is to pay the costs associated with litigation in which the department of justice is required to provide representation to the state of Montana; or (ii) in accordance with the provisions of 7-32-2242, is to pay costs for which the department of justice is responsible for confinement of an arrested person in a detention center. (3) Upon receipt of the recommendation of the legislative finance committee pursuant to 17-7-311, the approving authority may authorize an expenditure during the first fiscal year of the biennium to be made from the appropriation for the second fiscal year of the biennium. Except as provided in subsection (2), the approving authority shall require the agency to implement the plan for reducing expenditures in the second year of the biennium that contains agency expenditures within appropriations. (4) The agency may expend the amount authorized by the approving authority only for the purposes specified in the authorization. (5) The approving authority shall report to the next legislature in a special section of the budget the amounts expended as a result of all authorizations granted by the approving authority and shall request that any necessary supplemental appropriation bills be passed. (6) As used in this part, "proposed supplemental appropriation" means an application for authorization to make expenditures during the first fiscal year of the biennium from appropriations for the second fiscal year of the biennium. (7) (a) Except as provided in subsections (2) and (7)(b), an agency may not make expenditures in the second year of the biennium that, if carried on for the full year, will require a deficiency appropriation, commonly referred to as a "supplemental appropriation". (b) An agency shall prepare and, to the extent feasible, implement a plan for reducing expenditures in the second year of the biennium that contains agency expenditures within appropriations. The approving authority is responsible for ensuring the implementation of the plan. If, in the second year of a biennium, mandated expenditures that are required by state or federal law will cause an agency to exceed appropriations or available funds, the agency shall reduce all nonmandated expenditures pursuant to the plan in order to reduce to the greatest extent possible the expenditures in excess of appropriations or funding. An agency may not transfer funds between fund types in order to implement a plan.

History: En. Sec. 1, Ch. 82, L. 1961; R.C.M. 1947, 79-1019; amd. Sec. 1, Ch. 11, Sp. L. January 1992; amd. Sec. 1, Ch. 357, L. 1993; amd. Sec. 17, Ch. 347, L. 1997.



17-7-302. Encumbrance of fiscal yearend obligations.

17-7-302. Encumbrance of fiscal yearend obligations. (1) Any valid obligation not paid within the fiscal year, including valid written interagency or intra-agency service agreements for systems development, shall be encumbered for payment thereof at the end of each fiscal year in the department of administration's accounts. Except as provided in subsection (2), an appropriation shall be deemed to be encumbered at the time and to the extent that a valid obligation against the appropriation is created. (2) An appropriation may be encumbered by a written interagency or intra-agency agreement with the department for the alteration, repair, maintenance, or renovation of a building pursuant to the provisions of Title 18, chapter 2. If the appropriation is not encumbered by a valid obligation at the end of the next fiscal year, the appropriation reverts to the fund from which it was originally appropriated.

History: En. Sec. 3, Ch. 84, L. 1955; amd. Sec. 3, Ch. 127, L. 1961; amd. Sec. 2, Ch. 267, L. 1971; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 59-701.2; amd. Sec. 1, Ch. 544, L. 1979; amd. Sec. 1, Ch. 146, L. 1985; amd. Sec. 1, Ch. 60, L. 1987; amd. Sec. 2, Ch. 482, L. 2007.



17-7-303. Reappropriation of encumbered obligations at end of each fiscal year.

17-7-303. Reappropriation of encumbered obligations at end of each fiscal year. Purchase orders issued and accrued expenses approved by the department of administration shall be encumbered at the end of each fiscal year in the department of administration's accounts and are hereby reappropriated for the succeeding fiscal year.

History: En. Sec. 2, Ch. 84, L. 1955; amd. Sec. 1, Ch. 267, L. 1971; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 59-701.1.



17-7-304. Disposal of unexpended appropriations.

17-7-304. Disposal of unexpended appropriations. (1) All money appropriated for any specific purpose except that appropriated for the university system units listed in subsection (2) and except as provided in subsection (4) must, after the expiration of the time for which appropriated, revert to the several funds and accounts from which originally appropriated. However, any unexpended balance in any specific appropriation may be used for the years for which the appropriation was made or may be used to fund the provisions of 2-18-1203 through 2-18-1205 and 19-2-706 in the succeeding year. (2) Except as provided in 17-2-108 and subsection (3) of this section, all money appropriated for the university of Montana campuses at Missoula, Butte, Dillon, and Helena and the Montana state university campuses at Bozeman, Billings, Havre, and Great Falls, the agricultural experiment station with central offices at Bozeman, the forest and conservation experiment station with central offices at Missoula, the cooperative extension service with central offices at Bozeman, and the bureau of mines and geology with central offices in Butte must, after the expiration of the time for which appropriated, revert to an account held by the board of regents. The board of regents is authorized to maintain a fund balance and to use the funds held in this account in accordance with a long-term plan for major and deferred maintenance expenditures and equipment or fixed assets purchases prepared by the affected university system units and approved by the board of regents. The affected university system units may, with the approval of the board of regents, modify the long-term plan at any time to address changing needs and priorities. The board of regents shall communicate the plan to each legislature, to the finance committee when requested by the committee, and to the office of budget and program planning. (3) Subsection (2) does not apply to reversions that are the result of a reduction in spending directed by the governor pursuant to 17-7-140. Any amount that is a result of a reduction in spending directed by the governor must revert to the fund or account from which it was originally appropriated. (4) (a) Subject to subsection (4)(b), after the end of a fiscal year, 30% of the money appropriated to an agency for that year by the general appropriations act for personal services, operating expenses, and equipment, by fund type, and remaining unexpended and unencumbered at the end of the year may be reappropriated to be spent during the following 2 years for any purpose that is consistent with the goals and objectives of the agency. The dollar amount of the 30% amount that may be carried forward and spent must be determined by the office of budget and program planning. (b) (i) Any portion of the 30% of the unexpended and unencumbered money referred to in subsection (4)(a) that was appropriated to a legislative branch entity may be deposited in the account established in 5-11-407. (ii) After the end of a biennium, any portion of the unexpended and unencumbered money appropriated for the operation of the preceding legislature in a separate appropriation act may be deposited in the account established in 5-11-407. The approving authority shall determine the portion of the unexpended and unencumbered money that is deposited in the account.

History: En. Sec. 2, H.B. 372, p. 16, L. 1895, not published in the codes; re-en. Sec. 304, R.C.M. 1921; re-en. Sec. 304, R.C.M. 1935; amd. Sec. 14, Ch. 147, L. 1963; Sec. 79-1011, R.C.M. 1947; amd. and redes. 79-1015.3 by Sec. 32, Ch. 326, L. 1974; R.C.M. 1947, 79-1015.3; amd. Sec. 6, Ch. 787, L. 1991; amd. Sec. 2, Ch. 5, Sp. L. July 1992; amd. Sec. 31, Ch. 10, L. 1993; amd. Sec. 8, Ch. 23, Sp. L. November 1993; amd. Sec. 8, Ch. 308, L. 1995; amd. Sec. 2, Ch. 361, L. 1997; amd. Sec. 13, Ch. 532, L. 1997; amd. Sec. 7, Ch. 569, L. 2001; amd. Sec. 1, Ch. 565, L. 2005; amd. Sec. 2, Ch. 581, L. 2005; amd. Sec. 3, Ch. 482, L. 2007; amd. Sec. 1, Ch. 426, L. 2009; amd. Sec. 13, Ch. 486, L. 2009.



17-7-305. Supplemental appropriations for legislative agencies.

17-7-305. Supplemental appropriations for legislative agencies. Deficiency appropriations, commonly referred to as a "supplemental appropriation", for a legislative branch agency must be included in a separate appropriation bill and may not be included in the bill appropriating money for the operation of the legislature, commonly referred to as the "feed bill".

History: En. Sec. 3, Ch. 618, L. 1979.



17-7-306. through reserved.

17-7-306 through 17-7-310 reserved.



17-7-311. Proposed fiscal year transfer supplemental appropriation -- procedure.

17-7-311. Proposed fiscal year transfer supplemental appropriation -- procedure. (1) A proposed supplemental appropriation to transfer appropriations between fiscal years of a biennium and all supporting documentation must be submitted to the legislative fiscal analyst. The governor may not approve a proposed fiscal year transfer supplemental appropriation until the governor receives the legislative finance committee's written report for that proposed fiscal year transfer supplemental appropriation unless: (a) the report is not received within 90 calendar days from the date the proposed fiscal year transfer supplemental appropriation and supporting documentation were forwarded to the legislative finance committee, in which case the governor may approve the proposed fiscal year transfer supplemental appropriation; or (b) there has been a waiver of the review and report requirements, as provided in subsection (4). (2) The legislative fiscal analyst shall review each proposed fiscal year transfer supplemental appropriation submitted by the governor for compliance with statutory requirements and standards and to determine the expenditures that will be reduced in order to contain spending within legislative appropriations. The legislative fiscal analyst shall present a written report of this review to the legislative finance committee. Within 10 days after the legislative finance committee's consideration of the proposed fiscal year transfer supplemental appropriation, the legislative fiscal analyst shall submit the legislative finance committee's report to the governor. (3) Upon receipt of the legislative finance committee's written report, the governor may approve or deny the proposed fiscal year transfer supplemental appropriation or may return the proposed fiscal year transfer supplemental appropriation to the requesting agency for further information. If the governor has returned the proposed fiscal year transfer supplemental appropriation to the requesting agency and the requesting agency resubmits the proposed fiscal year transfer supplemental appropriation to the governor, all procedures provided in this section apply to the resubmitted proposed fiscal year transfer supplemental appropriation. (4) (a) If an emergency occurs that poses a serious threat to the life, health, or safety of the public, the legislative fiscal analyst may waive the written review and the legislative finance committee's written report required by this section. After a waiver, the legislative fiscal analyst may complete the written review. (b) Upon receipt of the waiver, the governor may approve the proposed fiscal year transfer supplemental appropriation. (c) A waiver affects only the legislative fiscal analyst's written review and the legislative finance committee's written report on the proposed fiscal year transfer supplemental appropriation. All other proposed fiscal year transfer supplemental appropriation requirements and standards remain in effect. (5) Nothing in this part confers on the legislative finance committee authority to approve or deny a proposed fiscal year transfer supplemental appropriation.

History: En. Sec. 2, Ch. 11, Sp. L. January 1992; amd. Sec. 2, Ch. 357, L. 1993; amd. Sec. 8, Ch. 569, L. 2001.






Part 4. Budget Amendments

17-7-401. Repealed.

17-7-401. Repealed. Sec. 19, Ch. 787, L. 1991.

History: En. Sec. 1, Ch. 536, L. 1983; amd. Sec. 5, Ch. 224, L. 1989; amd. Sec. 15, Ch. 16, L. 1991.



17-7-402. Budget amendment requirements.

17-7-402. Budget amendment requirements. (1) Except as provided in subsection (7), a budget amendment may not be approved: (a) by the approving authority, except a budget amendment to spend: (i) additional federal revenue; (ii) additional tuition collected by the Montana university system; (iii) additional revenue deposited in the internal service funds within the department or the office of the commissioner of higher education as a result of increased service demands by state agencies; (iv) Montana historical society enterprise revenue resulting from sales to the public; (v) additional revenue that is deposited in funds other than the general fund and that is from the sale of fuel for those agencies participating in the Montana public vehicle fueling program established by Executive Order 22-91; (vi) revenue resulting from the sale of goods produced or manufactured by the industries program of an institution within the department of corrections; (vii) revenue collected for the administration of the state grain laboratory under the provisions of Title 80, chapter 4, part 7; (viii) revenue collected for the Water Pollution Control State Revolving Fund Act under the provisions of Title 75, chapter 5, part 11; (ix) revenue collected for the Drinking Water State Revolving Fund Act under the provisions of Title 75, chapter 6, part 2; (x) state special revenue adjustments required to allocate costs for leave or terminal leave within an agency in accordance with federal circular A-87; or (xi) revenue generated from fees collected by the department of justice for dissemination of criminal history record information pursuant to Title 44, chapter 5, part 3; (b) by the approving authority if the budget amendment contains any significant ascertainable commitment for any present or future increased general fund support; (c) by the approving authority for the expenditure of money in the state special revenue fund unless: (i) an emergency justifies the expenditure; (ii) the expenditure is authorized under subsection (1)(a); or (iii) the expenditure is exempt under subsection (5); (d) by the approving authority unless it will provide additional services; (e) by the approving authority for any matter of which the requesting agency had knowledge at a time when the proposal could have been presented to an appropriation subcommittee, the house appropriations committee, or the senate finance and claims committee of the most recent legislative session open to that matter, except when the legislative finance committee is given specific notice by the approving authority that significant identifiable events, specific to Montana and pursuant to provisions or requirements of Montana state law, have occurred since the matter was raised with or presented for consideration by the legislature; or (f) to extend beyond June 30 of the last year of any biennium, except that budget amendments for federal funds may extend to the end of the federal fiscal year. (2) A general fund loan made pursuant to 17-2-107 does not constitute a significant ascertainable commitment of present general fund support. (3) Subject to subsection (1)(f), all budget amendments must itemize planned expenditures by fiscal year. (4) Each budget amendment must be submitted by the approving authority to the budget director and the legislative fiscal analyst. (5) Money from nonstate or nonfederal sources that would be deposited in the state special revenue fund and that is restricted by law or by the terms of a written agreement, such as a contract, trust agreement, or donation, is exempt from the requirements of this part. (6) An appropriation for a nonrecurring item that would usually be the subject of a budget amendment must be submitted to the legislature for approval during a legislative session between January 1 and the senate hearing on the budget amendment bill. The bill may include authority to spend money in the current fiscal year and in both fiscal years of the next biennium. (7) A budget amendment to spend state funds, other than from the general fund, required for matching funds in order to receive a grant is exempt from the provisions of subsection (1).

History: En. Sec. 2, Ch. 536, L. 1983; amd. Sec. 3, Ch. 433, L. 1993; amd. Sec. 1, Ch. 36, L. 1995; amd. Sec. 58, Ch. 545, L. 1995; amd. Sec. 3, Ch. 556, L. 1995; amd. Sec. 1, Ch. 76, L. 1997; amd. Sec. 14, Ch. 532, L. 1997; amd. Sec. 3, Ch. 11, L. 1999; amd. Sec. 9, Ch. 569, L. 2001; amd. Sec. 3, Ch. 182, L. 2003; amd. Sec. 4, Ch. 332, L. 2003; amd. Sec. 19, Ch. 489, L. 2009.



17-7-403. Budget amendment certification.

17-7-403. Budget amendment certification. In approving a budget amendment, the approving authority shall make the following certifications and in addition shall provide all other information required below as an integral part of the certification: (1) The approving authority shall certify that: (a) specific additional services will be provided as a result of the expenditures to be permitted under this budget amendment and shall also list each specific service to be so provided; (b) the specific services to be provided under this budget amendment are necessary; (c) the agency requesting this budget amendment has no other reasonable alternative available to provide the additional services. The certification must specifically include determinations by the approving authority that the agency cannot provide all or specific parts or amounts of the additional services with existing appropriations or that the agency is unable within its existing appropriations to fund all or part of the additional services from any source lawfully available to it. (d) the budget amendment makes no ascertainable present or future significant commitment for increased general fund support. (2) For budget amendments to spend money in the state special revenue fund, except money from nonstate or nonfederal sources that is restricted by law or by the terms of an agreement, such as a contract, trust agreement, or donation, the approving authority shall certify that an emergency justifies the expenditure and shall state the specific nature of the emergency, the date on which the requesting agency became aware of the emergency, and the manner in which the requesting agency became aware of the emergency.

History: En. Sec. 3, Ch. 536, L. 1983; amd. Sec. 4, Ch. 433, L. 1993.



17-7-404. Budget amendment procedures.

17-7-404. Budget amendment procedures. (1) Upon receiving a proposed budget amendment, the approving authority shall immediately forward a copy of the entire budget amendment to the legislative fiscal analyst. (2) If the approving authority denies the request for a budget amendment, the approving authority shall immediately forward a notice of denial to the legislative fiscal analyst. (3) If the approving authority intends to make certification of the budget amendment, immediately upon completion of the certification the approving authority shall forward the certification and all supporting documentation to the legislative fiscal analyst. If the approving authority has returned the budget amendment to the requesting agency and the requesting agency resubmits the budget amendment to the approving authority, all procedures set out in this section apply to the resubmitted budget amendment. (4) This part does not confer any authority on the legislative finance committee to approve or deny budget amendments.

History: En. Sec. 4, Ch. 536, L. 1983; amd. Sec. 1, Ch. 457, L. 1985; amd. Sec. 59, Ch. 545, L. 1995.



17-7-405. Voidness of improperly certified budget amendments.

17-7-405. Voidness of improperly certified budget amendments. Any budget amendment that is not certified by the approving authority according to the standards and procedures set out in this part may be declared void in its entirety by a court of competent jurisdiction on complaint of the attorney general, the legislature, or the legislative finance committee. No funds may be expended under an improperly certified budget amendment.

History: En. Sec. 5, Ch. 536, L. 1983.






Part 5. Statutory Appropriations

17-7-501. Appropriations -- type.

17-7-501. Appropriations -- type. There are three types of appropriations within the meaning of "appropriation made by law" as used in Article VIII, section 14, of the Montana constitution: (1) temporary appropriations enacted by the legislature as part of designated appropriation bills or sections designated as appropriations in other bills; (2) temporary appropriations made by valid budget amendment; and (3) statutory appropriations made by permanent law in conformance with 17-7-502.

History: En. Sec. 1, Ch. 703, L. 1985.



17-7-502. Statutory appropriations -- definition -- requisites for validity.

17-7-502. Statutory appropriations -- definition -- requisites for validity. (1) A statutory appropriation is an appropriation made by permanent law that authorizes spending by a state agency without the need for a biennial legislative appropriation or budget amendment. (2) Except as provided in subsection (4), to be effective, a statutory appropriation must comply with both of the following provisions: (a) The law containing the statutory authority must be listed in subsection (3). (b) The law or portion of the law making a statutory appropriation must specifically state that a statutory appropriation is made as provided in this section. (3) The following laws are the only laws containing statutory appropriations: 2-15-247; 2-17-105; 5-11-120; 5-11-407; 5-13-403; 7-4-2502; 10-1-108; 10-1-1202; 10-1-1303; 10-2-603; 10-3-203; 10-3-310; 10-3-312; 10-3-314; 10-4-301; 15-1-121; 15-1-218; 15-35-108; 15-36-332; 15-37-117; 15-39-110; 15-65-121; 15-70-101; 15-70-369; 15-70-601; 16-11-509; 17-3-106; 17-3-112; 17-3-212; 17-3-222; 17-3-241; 17-6-101; 18-11-112; 19-3-319; 19-6-404; 19-6-410; 19-9-702; 19-13-604; 19-17-301; 19-18-512; 19-19-305; 19-19-506; 19-20-604; 19-20-607; 19-21-203; 20-8-107; 20-9-534; 20-9-622; 20-26-1503; 22-1-327; 22-3-1004; 23-4-105; 23-5-306; 23-5-409; 23-5-612; 23-7-301; 23-7-402; 30-10-1004; 37-43-204; 37-51-501; 39-1-105; 39-71-503; 41-5-2011; 42-2-105; 44-4-1101; 44-12-206; 44-13-102; 53-1-109; 53-1-215; 53-2-208; 53-9-113; 53-24-108; 53-24-206; 60-11-115; 61-3-415; 69-3-870; 75-1-1101; 75-5-1108; 75-6-214; 75-11-313; 76-13-150; 76-13-416; 77-1-108; 77-2-362; 80-2-222; 80-4-416; 80-11-518; 81-1-112; 81-7-106; 81-10-103; 82-11-161; 85-20-1504; 85-20-1505; 87-1-603; 90-1-115; 90-1-205; 90-1-504; 90-3-1003; 90-6-331; and 90-9-306. (4) There is a statutory appropriation to pay the principal, interest, premiums, and costs of issuing, paying, and securing all bonds, notes, or other obligations, as due, that have been authorized and issued pursuant to the laws of Montana. Agencies that have entered into agreements authorized by the laws of Montana to pay the state treasurer, for deposit in accordance with 17-2-101 through 17-2-107, as determined by the state treasurer, an amount sufficient to pay the principal and interest as due on the bonds or notes have statutory appropriation authority for the payments. 19-20-60415-35-10819-6-41019-6-70919-6-70953-9-11390-6-33130-10-100476-13-41681-1-11281-7-10617-3-11222-1-3272-15-24739-1-10553-1-21553-2-208(In subsection (3): pursuant to sec. 10, Ch. 360, L. 1999, the inclusion of terminates contingently when the amortization period for the teachers' retirement system's unfunded liability is 10 years or less; pursuant to sec. 10, Ch. 10, Sp. L. May 2000, secs. 3 and 6, Ch. 481, L. 2003, and sec. 2, Ch. 459, L. 2009, the inclusion of terminates June 30, 2019; pursuant to sec. 73, Ch. 44, L. 2007, the inclusion of terminates contingently upon the death of the last recipient eligible under (2) for the supplemental benefit provided by ; pursuant to sec. 14, Ch. 374, L. 2009, the inclusion of terminates June 30, 2015; pursuant to sec. 5, Ch. 442, L. 2009, the inclusion of terminates June 30, 2019; pursuant to sec. 16, Ch. 58, L. 2011, the inclusion of terminates June 30, 2017; pursuant to sec. 6, Ch. 61, L. 2011, the inclusion of terminates June 30, 2019; pursuant to sec. 13, Ch. 339, L. 2011, the inclusion of and terminates June 30, 2017; pursuant to sec. 11(2), Ch. 17, L. 2013, the inclusion of terminates on occurrence of contingency; pursuant to secs. 3 and 5, Ch. 244, L. 2013, the inclusion of is effective July 1, 2015, and terminates July 1, 2017; and pursuant to sec. 10, Ch. 413, L. 2013, the inclusion of , , , and terminates June 30, 2015.)

History: En. Sec. 2, Ch. 703, L. 1985; amd. Sec. 2, Ch. 244, L. 1985; amd. Sec. 11, Ch. 395, L. 1985; amd. Sec. 20, Ch. 635, L. 1985; amd. Sec. 19, Ch. 688, L. 1985; amd. Sec. 14, Ch. 701, L. 1985; amd. Sec. 14, Ch. 720, L. 1985; amd. Sec. 15, HB 861, L. 1985; amd. Sec. 10, HB 922, L. 1985; amd. Sec. 10, Ch. 161, L. 1987; amd. Sec. 2, Ch. 164, L. 1987; amd. Sec. 1, Ch. 265, L. 1987; amd. Sec. 8, Ch. 453, L. 1987; amd. Sec. 3, Ch. 454, L. 1987; amd. Sec. 30, Ch. 457, L. 1987; amd. Sec. 10, Ch. 460, L. 1987; amd. Sec. 21, Ch. 461, L. 1987; amd. Sec. 6, Ch. 465, L. 1987; amd. Sec. 11, Ch. 563, L. 1987; amd. Sec. 10, Ch. 603, L. 1987; amd. Sec. 10, Ch. 607, L. 1987; amd. Sec. 5, Ch. 664, L. 1987; amd. Sec. 14, Ch. 665, L. 1987; amd. Sec. 12, HB 621, L. 1987; amd. Sec. 1, Ch. 62, L. 1989; amd. Sec. 38, Ch. 262, L. 1989; amd. Sec. 23, Ch. 316, L. 1989; amd. Sec. 7, Ch. 324, L. 1989; amd. Sec. 1, Ch. 408, L. 1989; amd. Sec. 11, Ch. 473, L. 1989; amd. Sec. 13, Ch. 528, L. 1989; amd. Sec. 2, Ch. 530, L. 1989; amd. Sec. 3, Ch. 628, L. 1989; amd. Sec. 62, Ch. 642, L. 1989; amd. Sec. 13, Ch. 672, L. 1989; amd. Sec. 14, Ch. 678, L. 1989; amd. Sec. 10, Ch. 10, Sp. L. June 1989; amd. Sec. 6, Ch. 11, Sp. L. June 1989; amd. Sec. 16, Ch. 16, L. 1991; amd. Sec. 1, Ch. 344, L. 1991; amd. Sec. 2, Ch. 370, L. 1991; amd. Sec. 4, Ch. 394, L. 1991; amd. Sec. 2, Ch. 493, L. 1991; amd. Sec. 1, Ch. 495, L. 1991; amd. Sec. 2, Ch. 567, L. 1991; amd. Sec. 4, Ch. 571, L. 1991; amd. Sec. 1, Ch. 575, L. 1991; amd. Sec. 2, Ch. 600, L. 1991; amd. Sec. 10, Ch. 602, L. 1991; amd. Sec. 19, Ch. 609, L. 1991; amd. Sec. 5, Ch. 641, L. 1991; amd. Sec. 52, Ch. 647, L. 1991; amd. Sec. 1, Ch. 690, L. 1991; amd. Sec. 7, Ch. 701, L. 1991; amd. Sec. 14, Ch. 748, L. 1991; amd. Sec. 7, Ch. 787, L. 1991; amd. Sec. 3, Ch. 819, L. 1991; amd. Sec. 18, Ch. 823, L. 1991; amd. Sec. 2, Ch. 46, L. 1993; amd. Sec. 4, Ch. 69, L. 1993; amd. Sec. 3, Ch. 107, L. 1993; amd. Sec. 5, Ch. 108, L. 1993; amd. Sec. 3, Ch. 127, L. 1993; amd. Sec. 2, Ch. 195, L. 1993; amd. Sec. 2, Ch. 234, L. 1993; amd. Sec. 233, Ch. 265, L. 1993; amd. Sec. 3, Ch. 330, L. 1993; amd. Sec. 2, Ch. 389, L. 1993; amd. Sec. 3, Ch. 395, L. 1993; amd. Sec. 8, Ch. 415, L. 1993; amd. Sec. 4, Ch. 450, L. 1993; amd. Sec. 15, Ch. 452, L. 1993; amd. Sec. 2, Ch. 492, L. 1993; amd. Sec. 11, Ch. 526, L. 1993; amd. Sec. 9, Ch. 534, L. 1993; amd. Sec. 18, Ch. 555, L. 1993; amd. Sec. 4, Ch. 578, L. 1993; amd. Sec. 7, Ch. 581, L. 1993; amd. Sec. 4, Ch. 605, L. 1993; amd. Sec. 13, Ch. 613, L. 1993; amd. Sec. 6, Ch. 625, L. 1993; amd. Sec. 11, Ch. 630, L. 1993; amd. Sec. 3, Ch. 635, L. 1993; amd. Sec. 18, Ch. 10, Sp. L. November 1993; amd. Sec. 2, Ch. 36, Sp. L. November 1993; amd. Sec. 33, Ch. 18, L. 1995; amd. Sec. 3, Ch. 29, L. 1995; amd. Sec. 9, Ch. 176, L. 1995; amd. Sec. 5, Ch. 291, L. 1995; amd. Sec. 20, Ch. 429, L. 1995; amd. Sec. 7, Ch. 439, L. 1995; amd. Sec. 4, Ch. 442, L. 1995; amd. Sec. 2, Ch. 446, L. 1995; amd. Sec. 37, Ch. 451, L. 1995; amd. Sec. 11, Ch. 502, L. 1995; amd. Sec. 24, Ch. 509, L. 1995; amd. Sec. 8, Ch. 526, L. 1995; amd. Sec. 17, Ch. 553, L. 1995; amd. Sec. 2, Ch. 557, L. 1995; amd. Sec. 3, Ch. 276, L. 1997; amd. Secs. 26, 27, Ch. 422, L. 1997; amd. Sec. 1, Ch. 445, L. 1997; amd. Sec. 3, Ch. 461, L. 1997; amd. Sec. 12, Ch. 466, L. 1997; amd. Sec. 12, Ch. 469, L. 1997; amd. Sec. 159, Ch. 480, L. 1997; amd. Sec. 1, Ch. 523, L. 1997; amd. Secs. 15, 39(1)(b), (2)(b), Ch. 532, L. 1997; amd. Sec. 11, Ch. 549, L. 1997; amd. Sec. 46, Ch. 51, L. 1999; amd. Sec. 14, Ch. 83, L. 1999; amd. Sec. 3, Ch. 360, L. 1999; amd. Sec. 12, Ch. 389, L. 1999; amd. Sec. 3, Ch. 497, L. 1999; amd. Sec. 8, Ch. 554, L. 1999; amd. Sec. 6, Ch. 563, L. 1999; amd. Sec. 3, Ch. 10, Sp. L. May 2000; amd. Sec. 29, Ch. 7, L. 2001; amd. Sec. 9, Ch. 414, L. 2001; amd. Sec. 1, Ch. 500, L. 2001; amd. Sec. 3, Ch. 554, L. 2001; amd. Sec. 11, Ch. 567, L. 2001; amd. Sec. 107, Ch. 574, L. 2001; amd. Sec. 6, Ch. 577, L. 2001 (voided by I.R. No. 117, Nov. 5, 2002); amd. Sec. 24, Ch. 585, L. 2001; amd. Sec. 3, Ch. 594, L. 2001; amd. Sec. 1, Ch. 10, Sp. L. August 2002; amd. Sec. 9, Ch. 13, Sp. L. August 2002; amd. Sec. 2, Ch. 43, L. 2003; amd. Sec. 1, Ch. 140, L. 2003; amd. Sec. 1, Ch. 353, L. 2003; amd. Sec. 2, Ch. 355, L. 2003; amd. Sec. 15, Ch. 397, L. 2003; amd. Sec. 2, Ch. 481, L. 2003; amd. Sec. 10, Ch. 522, L. 2003; amd. Sec. 2, Ch. 533, L. 2003; amd. Sec. 5, Ch. 223, L. 2005; amd. Sec. 1, Ch. 314, L. 2005; amd. Secs. 8, 9, Ch. 324, L. 2005; amd. Sec. 1, Ch. 327, L. 2005; amd. Sec. 2, Ch. 421, L. 2005; amd. Sec. 3, Ch. 464, L. 2005; amd. Sec. 2, Ch. 482, L. 2005; amd. Sec. 4, Ch. 524, L. 2005; amd. Sec. 6, Ch. 525, L. 2005; amd. Sec. 3, Ch. 581, L. 2005; amd. Sec. 7, Ch. 588, L. 2005; amd. Sec. 12, Ch. 593, L. 2005; amd. Sec. 3, Ch. 600, L. 2005; amd. Sec. 5, Ch. 602, L. 2005; amd. Sec. 2, Ch. 89, L. 2007; amd. Sec. 1, Ch. 121, L. 2007; amd. Sec. 7, Ch. 230, L. 2007; amd. Sec. 3, Ch. 247, L. 2007; amd. Sec. 2, Ch. 305, L. 2007; amd. Sec. 1, Ch. 306, L. 2007; amd. Sec. 3, Ch. 308, L. 2007; amd. Sec. 2, Ch. 309, L. 2007; amd. Sec. 12, Ch. 311, L. 2007; amd. Sec. 2, Ch. 327, L. 2007; amd. Sec. 7, Ch. 432, L. 2007; amd. Sec. 5, Ch. 6, Sp. L. May 2007; amd. Sec. 2, Ch. 2, Sp. L. September 2007; amd. Sec. 2, Ch. 103, L. 2009; amd. Sec. 2, Ch. 227, L. 2009; amd. Sec. 2, Ch. 264, L. 2009; amd. Sec. 1, Ch. 330, L. 2009; amd. Sec. 2, Ch. 374, L. 2009; amd. Sec. 5, Ch. 390, L. 2009; amd. Sec. 2, Ch. 426, L. 2009; amd. Sec. 1, Ch. 427, L. 2009; amd. Sec. 1, Ch. 441, L. 2009; amd. Sec. 1, Ch. 442, L. 2009; amd. Sec. 5, Ch. 484, L. 2009; amd. Sec. 5, Ch. 485, L. 2009; amd. Sec. 20, Ch. 489, L. 2009; amd. Sec. 1, Ch. 57, L. 2011; amd. Sec. 9, Ch. 58, L. 2011; amd. Sec. 1, Ch. 61, L. 2011; amd. Sec. 2, Ch. 147, L. 2011; amd. Sec. 7, Ch. 339, L. 2011; amd. Secs. 3, 4, Ch. 17, L. 2013; amd. Sec. 1, Ch. 244, L. 2013; amd. Sec. 3, Ch. 368, L. 2013; amd. Sec. 6, Ch. 413, L. 2013.









CHAPTER 8. DISBURSEMENT AND EXPENDITURE

Part 1. Limits on Disbursements and Expenditures

17-8-101. Appropriation and disbursement of money from treasury.

17-8-101. Appropriation and disbursement of money from treasury. (1) For purposes of complying with Article VIII, section 14, of the Montana constitution, money deposited in the general fund, the special revenue fund type (except money deposited in the treasury from nonstate and nonfederal sources restricted by law or by the terms of an agreement, such as a contract, trust agreement, or donation), and the capital projects fund type, with the exception of refunds authorized in subsection (4), may be paid out of the treasury only on appropriation made by law. (2) Subject to the provisions of subsection (8), money deposited in the enterprise fund type, debt service fund type, internal service fund type, private purpose trust fund type, agency fund type, and state special revenue fund from nonstate and nonfederal sources restricted by law or by the terms of an agreement, such as a contract, trust agreement, or donation, may be paid out of the treasury: (a) by appropriation; or (b) under general laws, or contracts entered into in pursuance of law, permitting the disbursement if a subclass is established on the state financial system. (3) The pension trust fund type is not considered a part of the state treasury for appropriation purposes. Money deposited in the pension trust fund type may be paid out of the treasury pursuant to general laws, trust agreement, or contract. (4) Money paid into the state treasury through error or under circumstances such that the state is not legally entitled to retain it and a refund procedure is not otherwise provided by law may be refunded upon the submission of a verified claim approved by the department. (5) Authority to expend appropriated money may be transferred from one state agency to another, provided that the original purpose of the appropriation is maintained. (6) Fees and charges for services deposited in the internal service fund type must be based upon commensurate costs. The legislative auditor, during regularly scheduled audits of state agencies, shall audit and report on the reasonableness of internal service fund type fees and charges and on the fund equity balances. (7) The creation of accounts in the enterprise fund or the internal service fund must be approved by the department, using conformity with generally accepted accounting principles as the primary approval criteria. The department shall report annually to the office of budget and program planning and the legislative fiscal analyst on the nature, status, and justification for all new accounts in the enterprise fund and the internal service fund. The report must be provided in an electronic format. (8) Enterprise and internal service funds must be appropriated if they are used as a part of a program that is not an enterprise or internal service function and that otherwise requires an appropriation. An enterprise fund that is required by law to transfer money to the general fund or to any other appropriated fund is subject to appropriation. The payment of funds into an internal service fund must be authorized by law.

History: En. Sec. 7, Ch. 147, L. 1963; amd. Sec. 2, Ch. 268, L. 1971; amd. Sec. 2, Ch. 321, L. 1973; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 79-415(1) thru (3); amd. Sec. 1, Ch. 29, L. 1981; amd. Sec. 13, Ch. 281, L. 1983; amd. Sec. 5, Ch. 433, L. 1993; amd. Sec. 4, Ch. 556, L. 1995; amd. Sec. 99, Ch. 42, L. 1997; amd. Sec. 18, Ch. 347, L. 1997; amd. Sec. 16, Ch. 532, L. 1997; amd. Sec. 3, Ch. 20, L. 1999; amd. Sec. 11, Ch. 34, L. 2001; amd. Sec. 10, Ch. 569, L. 2001; amd. Sec. 3, Ch. 225, L. 2009; amd. Sec. 10, Ch. 120, L. 2013.



17-8-102. Expenditure procedures -- quarterly allotment system.

17-8-102. Expenditure procedures -- quarterly allotment system. (1) The department may establish procedures necessary to ensure that expenditures are made and accounted for in accordance with the budget plan authorized by the legislature in the enactment of the appropriations, including but not limited to procedures to accrue expenses incurred in one fiscal period and paid in a subsequent fiscal period and procedures for the issuance of purchase orders or contracts to be paid from succeeding year appropriations that will become available within 3 months from the date of the issuance of the purchase order or contract. (2) The budget director may, when authorized by the governor, require a quarterly allotment system of expenditure for any office, institution, or agency. The amount of the respective appropriation made by the legislature shall then, except with respect to items of capital outlay and repairs and replacement through the long-range building program, be made available to the office, institution, or agency in quarterly allotments. However, the quarterly allotment shall be based on the requirements of that office, institution, or agency during that quarter based on previous experience of that office, institution, or agency and not on a prorated quarterly basis.

History: En. Sec. 4, Ch. 194, L. 1951; amd. Sec. 1, Ch. 101, L. 1953; amd. Sec. 8, Ch. 158, L. 1959; amd. Sec. 3, Ch. 267, L. 1971; amd. Sec. 45, Ch. 326, L. 1974; R.C.M. 1947, 82-109(3), (4); (2)En. Sec. 1, Ch. 118, L. 1979; amd. Sec. 2, Ch. 118, L. 1979.



17-8-103. Expenditures in excess of appropriation unlawful -- conditions in appropriation acts.

17-8-103. Expenditures in excess of appropriation unlawful -- conditions in appropriation acts. (1) It shall be unlawful for the board of trustees, executive board, managerial staff, president, deans and faculty, or any other authority of any state institution maintained in whole or in part by the state or any officer, department, board, commission, or bureau, having charge of the disbursement or expenditure of the income provided by legislative appropriation or otherwise, to expend, contract for the expenditure, or to incur or permit the incurring of any obligation whatsoever, in any one year, in excess of the legislative appropriation, including any approved, authorized, and valid budget amendment, provided for such year or for any supervisory board or authority either directly or indirectly to authorize, direct, or order any such institution, officer, department, board, commission, or bureau to increase any expenditures, except as specifically provided by law. It shall be and is hereby made the duty of any and all of such institutions, officers, departments, boards, commissions, and bureaus to keep such expenditures, obligations, and liabilities within the amount of such legislative appropriation, which includes an approved, authorized, and valid budget amendment. (2) A condition or limitation contained in an appropriation act shall govern the administration and expenditure of the appropriation until the appropriation has been expended for the purpose set forth in the act or until such condition or limitation is changed by a subsequent appropriation act. In no event does a condition or limitation contained in an appropriation act amend any other statute.

History: En. Sec. 1, Ch. 40, L. 1937; amd. Sec. 2, Ch. 82, L. 1961; amd. Sec. 11, Ch. 343, L. 1977; R.C.M. 1947, 79-901; amd. Sec. 1, Ch. 618, L. 1979; amd. Sec. 8, Ch. 536, L. 1983; (2)En. Sec. 1, Ch. 693, L. 1983.



17-8-104. Civil penalties and remedies for violation.

17-8-104. Civil penalties and remedies for violation. (1) (a) Any authority or member of a board of trustees or any person, officer, or employee violating the provisions of 17-8-103(1) is personally liable and the surety or sureties on that individual's bond is also liable to the state for the amount of the excess unlawfully expended. An action under this subsection (1)(a) may be brought upon complaint of the attorney general, of the legislature by joint resolution, of the legislative finance committee, or of any taxpayer, filed in a district court of this state. (b) Any authority or member of a board of trustees or any person, officer, or employee violating the provisions of 17-8-103(1) is guilty of misfeasance in office and guilty of wrongdoing and is subject to removal from office or from employment. An action under this subsection (1)(b) may be brought upon complaint of the attorney general, the legislature by joint resolution, or any taxpayer, filed in a district court of this state. (2) Complaints under subsections (1)(a) and (1)(b) may be combined in a single action. (3) Remedies and penalties provided by this section may be pursued singly or in any combination.

History: En. Sec. 4, Ch. 40, L. 1937; amd. Sec. 3, Ch. 82, L. 1961; R.C.M. 1947, 79-904; amd. Sec. 2, Ch. 618, L. 1979; amd. Sec. 9, Ch. 536, L. 1983; amd. Sec. 220, Ch. 56, L. 2009.



17-8-105. Definitions applicable to expenditure limitation.

17-8-105. Definitions applicable to expenditure limitation. As used in 17-8-106, the following definitions apply: (1) "Montana total personal income" means the current income from all sources received during a particular period of time by persons residing within Montana as determined by the United States department of commerce or its successor agency. (2) "State expenditures" means the general fund appropriations, the special revenue fund type appropriations, and the cash portion of the appropriations in the capital projects fund type, excluding: (a) money received from the federal government; (b) payments of principal and interest on bonded indebtedness; (c) money paid for unemployment or disability insurance benefits; (d) money received from the sale of goods or services provided that the purchase of the goods or services is discretionary; (e) money paid from permanent endowments, constitutional trusts, or pension funds; (f) proceeds of gifts or bequests made for purposes specified by the donor; (g) money appropriated for tax relief; and (h) funds transferred within state government or used to purchase goods for resale.

History: En. Sec. 1, Ch. 514, L. 1981; amd. Sec. 14, Ch. 281, L. 1983.



17-8-106. Expenditure limitation -- exception.

17-8-106. Expenditure limitation -- exception. (1) Except as provided in subsection (2), the state expenditures for a biennium may not exceed the state expenditures for the preceding biennium plus the product of the state expenditures for the preceding biennium and the growth percentage. The growth percentage is the percentage difference between the average Montana total personal income for the 3 calendar years immediately preceding the next biennium and the average Montana total personal income for the 3 calendar years immediately preceding the current biennium. (2) The legislature may appropriate funds in excess of this limit from the reserve account if: (a) the governor declares that an emergency exists; and (b) two-thirds of the members of each house approve a bill stating the amount to be spent in excess of the expenditures limitation established in subsection (1), the source of the excess revenue to be spent, and an intention to exceed the limitation. (3) Expenditures may exceed the expenditures limitation only for the year or years for which an emergency has been declared. (4) The legislature is not required to appropriate the full amount allowed in any year under subsection (1).

History: En. Sec. 2, Ch. 514, L. 1981.



17-8-107. Limitations on spending deferred revenue -- exception.

17-8-107. Limitations on spending deferred revenue -- exception. (1) Except as provided in subsection (2), no agency, including any unit of the university system, may expend deferred revenue for current fiscal year operations. For purposes of this section, "deferred revenue" means funds received in one fiscal year but properly allocable and recorded as revenue in the subsequent fiscal year. (2) The Montana historical society is exempt from the provisions of subsection (1) to the extent that the expenditure of deferred revenue received from magazine subscription fees is necessary to finance current fiscal year operations for the publication of its magazine of western history.

History: En. Sec. 1, Ch. 573, L. 1983; amd. Sec. 1, Ch. 52, L. 1987.






Part 2. Claims

17-8-201. Authorizations for disbursements -- submission of claim to department of administration.

17-8-201. Authorizations for disbursements -- submission of claim to department of administration. (1) All authorizations for disbursements must be given by the agency concerned, and a record must be kept by the agency of all the authorizations and expenditures. Claims for any disbursement must be submitted to the department of administration. (2) The department may prescribe the claim form and may establish, in writing, rules governing the preparation, submittal, and processing of claims. All claims must be processed in the order of their presentation, and the department shall notify the agency of any disapproved claim.

History: (1)En. Sec. 1, Ch. 97, L. 1961; amd. Sec. 46, Ch. 326, L. 1974; 82-109.1, R.C.M. 1947; (2)En. Sec. 3, Ch. 97, L. 1961; amd. Sec. 48, Ch. 326, L. 1974; Sec. 82-109.3, R.C.M. 1947; R.C.M. 1947, 82-109.1, 82-109.3; amd. Sec. 1, Ch. 87, L. 1989; amd. Sec. 9, Ch. 48, L. 1997.



17-8-202. Preaudit and transmittal of claims.

17-8-202. Preaudit and transmittal of claims. (1) The department of administration is not required to preaudit a liquidated claim against the state. However, the department may preaudit those claims it considers necessary. The agency shall retain the original of all documents that support claims sent to the department. These documents are subject to postaudit by the legislative auditor. (2) An office or entity of the executive, legislative, or judicial branch of state government may not make any charge against any appropriation unless the balance of the appropriation is available and adequate. If an appropriation is not available for the payment of a claim, the agency shall transmit the claim to the governor for presentation to the legislature.

History: En. Sec. 2, Ch. 97, L. 1961; amd. Sec. 29, Ch. 271, L. 1963; amd. Sec. 1, Ch. 91, L. 1969; amd. Sec. 47, Ch. 326, L. 1974; R.C.M. 1947, 82-109.2; amd. Sec. 1, Ch. 498, L. 1979; amd. Sec. 1, Ch. 88, L. 1985; amd. Sec. 2, Ch. 87, L. 1989; amd. Sec. 1, Ch. 353, L. 1989; amd. Sec. 10, Ch. 48, L. 1997.



17-8-203. Minimum refunds.

17-8-203. Minimum refunds. When not specifically provided by law, the department may establish a minimum amount which shall be paid on a refund due from the various agencies of the state, and no refund amounting to less than the established minimum shall be paid except upon the specific written request of the person entitled to receive the refund.

History: En. Sec. 6, Ch. 194, L. 1951; amd. Sec. 9, Ch. 158, L. 1959; amd. Sec. 18, Ch. 249, L. 1967; amd. Sec. 4, Ch. 268, L. 1971; amd. Sec. 50, Ch. 326, L. 1974; R.C.M. 1947, 82-110(4).



17-8-204. through reserved.

17-8-204 through 17-8-210 reserved.



17-8-211. Notice required for assignment of claims against state.

17-8-211. Notice required for assignment of claims against state. (1) All transfers and assignments made of any claim against the state, or any part of or interest on the claim, except as provided in this section, are void and unenforceable against the state unless the assignee files written notice of the assignment on forms that may be required by the department of administration, together with a true copy of the instrument of assignment. (2) The department may promulgate rules regarding the form of assignment, the procedures for filing assignments, and the submission of claims covering assigned funds. (3) Unless otherwise expressly permitted by the department, no more than one assignment of a claim is effective at one time, and an assignment may not be made to more than one party, except that an assignment may be made to one party as agent or trustee for two or more parties. An assignment may not be subject to further assignment.

History: En. Secs. 1 thru 3, Ch. 44, L. 1967; R.C.M. 1947, 83-901, 83-902, 83-903; amd. Sec. 20, Ch. 325, L. 1995.



17-8-212. Effect of assignment.

17-8-212. Effect of assignment. Nothing contained herein shall in any way impair the negotiability of state warrants or preclude employees of the state from authorizing deductions from salaries for employees group insurance programs authorized by law, union dues, or purchase of U.S. government savings bonds.

History: En. Sec. 4, Ch. 44, L. 1967; R.C.M. 1947, 83-904.



17-8-213. through reserved.

17-8-213 through 17-8-220 reserved.



17-8-221. Repealed.

17-8-221. Repealed. Sec. 2, Ch. 88, L. 1985.

History: (1)En. Sec. 236, Rev. C. 1907; re-en. Sec. 242, R.C.M. 1921; re-en. Sec. 242, R.C.M. 1935; Sec. 82-1113, R.C.M. 1947; (2)En. Sec. 232 to 253 were enacted as Sections 1 to 21, pp. 183 to 187, L. 1891; re-en. Secs. 680 to 701, Pol. C. 1895; appearing as Secs. 226 to 247, Rev. C. 1907; re-en. Sec. 232, R.C.M. 1921; Cal. Pol. C. Secs. 654-685; re-en. Sec. 232, R.C.M. 1935; amd. Sec. 7, Ch. 97, L. 1961; Sec. 82-1101, R.C.M. 1947; R.C.M. 1947, 82-1101(part), 82-1113.



17-8-222. Repealed.

17-8-222. Repealed. Sec. 2, Ch. 88, L. 1985.

History: (1)En. Sec. 228, Rev. C. 1907; re-en. Sec. 234, R.C.M. 1921; re-en. Sec. 234, R.C.M. 1935; amd. Sec. 8, Ch. 97, L. 1961; amd. Sec. 53, Ch. 326, L. 1974; Sec. 82-1105, R.C.M. 1947; (2)En. Sec. 230, Rev. C. 1907; re-en. Sec. 236, R.C.M. 1921; re-en. Sec. 236, R.C.M. 1935; Sec. 82-1107, R.C.M. 1947; (3)En. Sec. 231, Rev. C. 1907; re-en. Sec. 237, R.C.M. 1921; re-en. Sec. 237, R.C.M. 1935; Sec. 82-1108, R.C.M. 1947; R.C.M. 1947, 82-1105, 82-1107, 82-1108.



17-8-223. Repealed.

17-8-223. Repealed. Sec. 2, Ch. 88, L. 1985.

History: En. Sec. 237, Rev. C. 1907; re-en. Sec. 243, R.C.M. 1921; re-en. Sec. 243, R.C.M. 1935; R.C.M. 1947, 82-1114.



17-8-224. Repealed.

17-8-224. Repealed. Sec. 2, Ch. 88, L. 1985.

History: (1)En. Sec. 238, Rev. C. 1907; re-en. Sec. 244, R.C.M. 1921; re-en. Sec. 244, R.C.M. 1935; Sec. 82-1115, R.C.M. 1947; (2)En. Sec. 239, Rev. C. 1907; re-en. Sec. 245, R.C.M. 1921; re-en. Sec. 245, R.C.M. 1935; Sec. 82-1116, R.C.M. 1947; R.C.M. 1947, 82-1115, 82-1116.



17-8-225. Repealed.

17-8-225. Repealed. Sec. 2, Ch. 88, L. 1985.

History: (1)En. Sec. 241, Rev. C. 1907; re-en. Sec. 247, R.C.M. 1921; re-en. Sec. 247, R.C.M. 1935; R.C.M. Sec. 82-1118, R.C.M. 1947; (2)En. Sec. 240, Rev. C. 1907; re-en. Sec. 246, R.C.M. 1921; re-en. Sec. 246, R.C.M. 1935; amd. Sec. 10, Ch. 61, L. 1977; Sec. 82-1117, R.C.M. 1947; R.C.M. 1947, 82-1117, 82-1118.



17-8-226. Repealed.

17-8-226. Repealed. Sec. 2, Ch. 88, L. 1985.

History: En. Sec. 242, Rev. C. 1907; re-en. Sec. 248, R.C.M. 1921; re-en. Sec. 248, R.C.M. 1935; R.C.M. 1947, 82-1119.



17-8-227. through reserved.

17-8-227 through 17-8-230 reserved.



17-8-231. Repealed.

17-8-231. Repealed. Sec. 13, Ch. 465, L. 2005.

History: En. Sec. 2, Ch. 151, L. 1981.



17-8-232. through reserved.

17-8-232 through 17-8-240 reserved.



17-8-241. Definitions relating to interest assessment.

17-8-241. Definitions relating to interest assessment. As used in 17-8-242 through 17-8-244, the following definitions apply: (1) "Services" means the furnishing of labor, time, or effort, including construction services, purchased or contracted for by the state or any agency thereof. (2) "Supplies" means all personal property purchased, leased, or contracted for by the state or any agency thereof, including leases of equipment. The term also includes leases of buildings or other real property by the state or any agency thereof.

History: En. Sec. 1, Ch. 484, L. 1983.



17-8-242. Interest assessed on amounts due.

17-8-242. Interest assessed on amounts due. (1) Except as provided in 17-8-244, a state agency shall pay simple interest at the rate of 0.05% each day on amounts due for supplies and services received if the agency fails to make timely payment. (2) For purposes of this section, payment is timely if a warrant is mailed or is otherwise made available to the payee when due and for the amount specified in the applicable contract or agreement. If no date is specified in the applicable contract or agreement, payment is timely if paid within 30 days after receipt of a properly completed invoice, addressed to the payer agency, or receipt of the supplies or services by the agency, whichever is later.

History: En. Sec. 2, Ch. 484, L. 1983.



17-8-243. Source for payment of interest.

17-8-243. Source for payment of interest. Any interest owing under 17-8-242 must be paid from funds designated for administrative costs of the agency receiving the supplies and services unless the delay was caused by a different agency, and then the interest must be paid from the administrative costs of that agency.

History: En. Sec. 4, Ch. 484, L. 1983.



17-8-244. Exemptions.

17-8-244. Exemptions. Section 17-8-242 does not apply to the following: (1) interagency or intergovernmental transactions; (2) claims subject to a good faith dispute brought before a government agency or before a court. Interest in a proceeding subject to this subsection is governed by 18-1-404. (3) delinquencies because of natural disasters, disruptions in postal or delivery service, work stoppage because of labor disputes, power failures, or any other cause resulting from circumstances clearly beyond the control of the payer agency; (4) wages due and payable to state employees or payments from any state retirement system created pursuant to Title 19; or (5) claims submitted to the state or to its fiscal intermediary by providers of supplies or services under the Montana medicaid or workers' compensation program if reasonable cause for nonpayment exists.

History: En. Sec. 3, Ch. 484, L. 1983; amd. Sec. 39, Ch. 530, L. 1995; amd. Sec. 7, Ch. 181, L. 2001.






Part 3. Warrants

17-8-301. State money -- how expended by treasurer.

17-8-301. State money -- how expended by treasurer. (1) Except as provided in this section, money received by the state treasurer may not be paid out except upon a state warrant issued by the treasurer or on electronic funds transfer authorized by the state treasurer. The state treasurer may not issue a warrant or authorize an electronic funds transfer upon the state treasury except upon a claim approved by the department of administration in accordance with the laws governing the expenditure of state money. However, interest and principal on the public debt may be paid by treasurer's check from the money pledged for payment, and the provisions of this section do not apply to warrants issued upon contingent revolving accounts that are in the custody of the state treasurer. (2) As used in 2-18-405 and this section, "electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, computer, or magnetic tape and that orders, instructs, or authorizes the state treasurer to debit or credit an account.

History: En. Sec. 2, Ch. 112, L. 1921; re-en. Sec. 193, R.C.M. 1921; re-en. Sec. 193, R.C.M. 1935; amd. Sec. 6, Ch. 97, L. 1961; amd. Sec. 2, Ch. 152, L. 1971; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 79-202; amd. Sec. 3, Ch. 101, L. 1989; (2) En. Sec. 1, Ch. 101, L. 1989; amd. Sec. 21, Ch. 325, L. 1995.



17-8-302. Order in which warrants are drawn.

17-8-302. Order in which warrants are drawn. All warrants for claims which have been audited by the department of administration and filed in the treasurer's office must be drawn in the order in which they are transmitted by the department of administration.

History: En. Sec. 423, Pol. C. 1895; re-en. Sec. 173, Rev. C. 1907; re-en. Sec. 154, R.C.M. 1921; Cal. Pol. C. Sec. 436; re-en. Sec. 154, R.C.M. 1935; amd. Sec. 5, Ch. 97, L. 1961; R.C.M. 1947, 79-104.



17-8-303. Warrants -- presentation and cancellation.

17-8-303. Warrants -- presentation and cancellation. (1) State warrants must be presented for payment within the time limits specified as follows: (a) Except as provided in subsection (1)(b), all warrants drawn by the state treasurer on the state treasury must be presented for payment within 6 months after the date of issue. (b) Warrants issued for the department of public health and human services that are funded to any extent with federal money must be presented for payment within 180 days after the date of issue. (2) If the payee or legal holder of any warrant fails to present it for payment within the time specified in subsection (1), the state treasurer shall record the warrant as stale-dated and the amount must be credited to a separate private purpose trust fund account administered by the treasurer. If the payee or legal owner of a stale-dated warrant presents it for payment or presents a claim for payment within 1 year from the date of issue, the state treasurer may, upon proper showing by affidavit, issue a new warrant in lieu of the stale-dated warrant. (3) Six months after being stale-dated, the warrant must be classed as unclaimed property subject to the provisions of Title 70, chapter 9, part 8. If the payee or legal owner of a stale-dated warrant presents it for payment or presents a claim for payment, the presentation must be to the department of revenue as provided in 70-9-815.

History: En. Sec. 1, Ch. 80, L. 1907; re-en. Sec. 178, Rev. C. 1907; re-en. Sec. 158, R.C.M. 1921; re-en. Sec. 158, R.C.M. 1935; amd. Sec. 3, Ch. 94, L. 1969; amd. Sec. 1, Ch. 276, L. 1977; R.C.M. 1947, 79-108; amd. Sec. 1, Ch. 84, L. 1987; amd. Sec. 4, Ch. 101, L. 1989; amd. Sec. 1, Ch. 5, L. 1995; amd. Sec. 22, Ch. 325, L. 1995; amd. Sec. 60, Ch. 546, L. 1995; amd. Sec. 30, Ch. 124, L. 1997; amd. Sec. 12, Ch. 34, L. 2001; amd. Sec. 2, Ch. 46, L. 2007; amd. Sec. 1, Ch. 82, L. 2011.



17-8-304. Payment and registry.

17-8-304. Payment and registry. (1) The state treasurer shall, on the presentation of state warrants regularly issued, pay the warrants out of any funds available for the payments, and in the event that there are no funds available for the payment, the treasurer shall register each warrant in a book or register to be kept for that purpose, entering the date of issue, date of registration, name in whose favor the warrant is drawn, and the number and amount of the warrant and endorse on each warrant registered, on its face, "presented for payment and not paid for want of funds and registered in this office this .... day of ....", inserting the date of registration. The treasurer shall sign the book or register. All warrants must be redeemed and paid in the order of their registration. (2) This section does not apply to any warrants issued on account of any land grant fund or by virtue of any special act authorizing the issuance of warrants.

History: (1)En. Sec. 1, p. 98, L. 1899; re-en. Sec. 181, Rev. C. 1907; amd. Sec. 1, Ch. 260, L. 1921; amd. Sec. 1, Ch. 6, Ex. L. 1921; re-en. Sec. 180, R.C.M. 1921; amd. Sec. 1, Ch. 159, L. 1923; amd. Sec. 1, Ch. 111, L. 1925; amd. Sec. 1, Ch. 2, L. 1927; re-en. Sec. 180, R.C.M. 1935; amd. Sec. 5, Ch. 61, L. 1977; 79-208, R.C.M. 1947; (2)En. Sec. 2, P. 99, L. 1899; re-en. Sec. 182, Rev. C. 1907; re-en. Sec. 181, R.C.M. 1921; re-en. Sec. 181, R.C.M. 1935; 79-209 R.C.M. 1947; R.C.M. 1947, 79-208, 79-209; amd. Sec. 2, Ch. 40, L. 1995.



17-8-305. Cost accounting for warrant.

17-8-305. Cost accounting for warrant. The state treasurer may establish a cost accounting system to determine the unit cost of issuing and processing warrants and provide for a system of charges for services rendered in issuing and processing warrants for claims submitted by any department or agency of the state. Funds collected for operation of the state warrant system must be deposited to the credit of an internal service fund and expended for the purposes of paying the processing expenses incurred as a result of the state warrant system.

History: En. Sec. 420, Pol. C. 1895; re-en. Sec. 170, Rev. C. 1907; re-en. Sec. 151, R.C.M. 1921; Cal. Pol. C. Sec. 433; re-en. Sec. 151, R.C.M. 1935; amd. Sec. 1, Ch. 94, L. 1969; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 79-101(17); amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 23, Ch. 325, L. 1995; amd. Sec. 1, Ch. 473, L. 1995.



17-8-306. Issuance of replacement warrant.

17-8-306. Issuance of replacement warrant. (1) The state treasurer may issue a replacement warrant whenever any warrant drawn by the state is lost or destroyed. This replacement warrant must be in the same form as the original. (2) Whenever a replacement warrant is issued, the state treasurer shall place a stop-payment order on the original warrant. (3) Whenever the owner or custodian applies for the issuance of a replacement warrant, the application must include an agreement to indemnify and hold harmless the state and its officers and employees from any loss resulting from the issuance of a replacement warrant. (4) Any loss incurred in connection with the issuance of a replacement warrant must be charged against the account from which the payment was derived.

History: En. Sec. 1, Ch. 19, L. 1909; re-en. Sec. 159, R.C.M. 1921; re-en. Sec. 159, R.C.M. 1935; amd. Sec. 4, Ch. 94, L. 1969; amd. Sec. 1, Ch. 318, L. 1977; R.C.M. 1947, 79-109; amd. Sec. 1, Ch. 181, L. 1985; amd. Sec. 1, Ch. 50, L. 1987; amd. Sec. 1, Ch. 118, L. 1991; amd. Sec. 1, Ch. 5, Sp. L. November 1993; amd. Sec. 24, Ch. 325, L. 1995; amd. Sec. 11, Ch. 48, L. 1997; amd. Sec. 3, Ch. 243, L. 1997; amd. Sec. 3, Ch. 46, L. 2007.



17-8-307. Repealed.

17-8-307. Repealed. Sec. 13, Ch. 48, L. 1997.

History: En. Sec. 244, Rev. C. 1907; re-en. Sec. 250, R.C.M. 1921; re-en. Sec. 250, R.C.M. 1935; R.C.M. 1947, 82-1121; amd. Sec. 25, Ch. 325, L. 1995.



17-8-308. Payment of interest -- land grant warrants.

17-8-308. Payment of interest -- land grant warrants. The interest on all land grant warrants is payable on July 1 following the date of issue and annually after that date. Whenever there is sufficient money in any of the land grant funds to pay outstanding warrants or interest on the warrants, the treasurer shall cause to be published a brief notice that the warrants or the interest on particular warrants on which interest would be payable on July 1, describing them by numbers and names of funds, will be payable. Upon the presentation of any warrants on or at any time after July 1, the treasurer shall pay the interest on the warrants, endorsing the date of payment and amount paid of each warrant, and returning the warrant to the holder. The treasurer shall keep a register showing the dates and amounts of each interest payment on each warrant in each fund. If any warrants are called for payment, interest on the warrants ceases on the date fixed in the notice.

History: En. Sec. 3512, Pol. C. 1895; re-en. Sec. 2204, Rev. C. 1907; amd. Sec. 92, Ch. 147, L. 1909; re-en. Sec. 1917, R.C.M. 1921; re-en. Sec. 1917, R.C.M. 1935; R.C.M. 1947, 79-1501; amd. Sec. 221, Ch. 56, L. 2009.



17-8-309. and reserved.

17-8-309 through 17-8-310 reserved.



17-8-311. Payments to local government entities -- notice.

17-8-311. Payments to local government entities -- notice. (1) For the purposes of this section, the following definitions apply: (a) "Finance officer" means the county treasurer, city treasurer, town clerk, or the equivalent provided for in Title 7, chapter 3. (b) "Local government entity" means a public entity that, whether or not governed by the legislative body of the local government, is required by law to conduct financial affairs through the finance officer of a city, town, or county. The term does not include a school district or a conservation district. (2) (a) All payments made by a state agency or the state treasurer to any city, town, county, or local government entity must be payable to the finance officer of the appropriate city, town, or county. (b) Any payment referred to in subsection (2)(a) may be made by electronic funds transfer at the discretion of the state agency or state treasurer if the entity receiving the payment has the technology to receive payment by electronic funds transfer. (c) If the payment is to be deposited to the credit of a local government entity, the finance officer shall mail a notice of receipt of the payment to the local government entity. When applicable, the finance officer shall deposit the payment in the appropriate fund or account to the credit of the local government entity. (3) If the state agency or the state treasurer is unable to determine if the payee is a government entity, the state agency or state treasurer shall process the claim as if it was not payable to a government entity. The state agency or state treasurer shall also mail a notice of issuance of the payment to the finance officer of the county and city to which the payment was issued. (4) If a finance officer of a county receives a payment under subsection (2) or a notice of issuance under subsection (3), the finance officer shall notify the county clerk and recorder that the payment or notice has been received.

History: En. Sec. 1, Ch. 320, L. 1989; amd. Sec. 3, Ch. 432, L. 2005.



17-8-312. Charges for services or supplies among agencies -- valid claim.

17-8-312. Charges for services or supplies among agencies -- valid claim. (1) Subject to 17-8-242, charges for services and supplies incurred between state agencies are considered a debt that must be paid by the receiving agency as if the amount were owed to a vendor outside of state government. (2) Agencies shall use all funds at their disposal to pay the bills for specific charges for services or supplies provided by another state agency.

History: En. Sec. 11, Ch. 569, L. 2001.






Part 4. False Claims

17-8-401. Short title.

17-8-401. Short title. This part may be cited as the "Montana False Claims Act".

History: En. Sec. 1, Ch. 465, L. 2005.



17-8-402. Definitions.

17-8-402. Definitions. As used in this part, the following definitions apply: (1) "Claim" includes any request or demand for money, property, or services, whether made pursuant to a contract and regardless of whether a governmental entity holds title to the money or property, that is made to: (a) an employee, officer, agent, or other representative of a governmental entity; or (b) a contractor, grantee, or other person, whether under contract or not, if any portion of the money, property, or services requested or demanded is to be spent or used on a governmental entity's behalf or to advance a governmental program or interest and if the governmental entity: (i) provides or has provided any portion of the money, property, or services requested or demanded; or (ii) will reimburse a contractor, grantee, or other person for any portion of the money, property, or services requested or demanded. (2) "Government attorney" means the attorney general except for complaints involving a unit of the university system. (3) "Governmental entity" means: (a) the state; (b) a city, town, county, school district, tax or assessment district, or other political subdivision of the state; or (c) a unit of the Montana university system. (4) (a) "Knowingly" means that a person, with respect to information, does any of the following: (i) has actual knowledge of the information; (ii) acts in deliberate ignorance of the truth or falsity of the information; or (iii) acts in reckless disregard of the truth or falsity of the information. (b) A specific intent to defraud is not required. (5) "Material" means having a natural tendency to influence or be capable of influencing the payment or receipt of money, property, or services. (6) "Obligation" means an established duty, whether fixed or not, arising from: (a) an express or implied contractual, grantor-grantee, or licensor-licensee relationship; (b) a fee-based or similar relationship; (c) a statute or regulation; or (d) the retention of any overpayment. (7) "Person" includes any natural person, corporation, firm, association, organization, partnership, limited liability company, business, trust, or other legal or business entity. (8) "State" means the state of Montana.

History: En. Sec. 2, Ch. 465, L. 2005; amd. Sec. 1, Ch. 64, L. 2009; amd. Sec. 1, Ch. 388, L. 2013.



17-8-403. False claims -- procedures -- penalties.

17-8-403. False claims -- procedures -- penalties. (1) Except as provided in subsection (2), a person is liable to a governmental entity for a civil penalty of not less than $5,500 and not more than $11,000 for each act specified in this section, plus three times the amount of damages that a governmental entity sustains, along with expenses, costs, and attorney fees, if the person: (a) knowingly presents or causes to be presented a false or fraudulent claim for payment or approval; (b) knowingly makes, uses, or causes to be made or used a false record or statement material to a false or fraudulent claim; (c) conspires to commit a violation of this subsection (1); (d) has possession, custody, or control of public property or money used or to be used by the governmental entity and knowingly delivers or causes to be delivered less than all of the property or money; (e) is authorized to make or deliver a document certifying receipt of property used or to be used by the governmental entity and, with the intent to defraud the governmental entity or to willfully conceal the property, makes or delivers a receipt without completely knowing that the information on the receipt is true; (f) knowingly buys or receives as a pledge of an obligation or debt public property of the governmental entity from any person who may not lawfully sell or pledge the property; (g) knowingly makes, uses, or causes to be made or used a false record or statement material to an obligation to pay or transmit money or property to a governmental entity or knowingly conceals or knowingly and improperly avoids or decreases an obligation to pay or transmit money or property to a governmental entity; or (h) as a beneficiary of an inadvertent submission of a false or fraudulent claim to the governmental entity, subsequently discovers the falsity of the claim or that the claim is fraudulent and fails to disclose the false or fraudulent claim to the governmental entity within a reasonable time after discovery of the false or fraudulent claim. (2) In a civil action brought under 17-8-405 or 17-8-406, a court shall assess a civil penalty of not less than $5,500 and not more than $11,000 for each act specified in this section, plus not less than two times and not more than three times the amount of damages that a governmental entity sustains if the court finds all of the following: (a) The person committing the act furnished the government attorney with all information known to that person about the act within 30 days after the date on which the person first obtained the information. (b) The person fully cooperated with any investigation of the act by the government attorney. (c) At the time that the person furnished the government attorney with information about the act, a criminal prosecution, civil action, or administrative action had not been commenced with respect to the act and the person did not have actual knowledge of the existence of an investigation into the act. (3) A person who violates the provisions of this section is also liable to the governmental entity for the expenses, costs, and attorney fees of the civil action brought to recover the penalty or damages. (4) Liability under this section is joint and several for any act committed by two or more persons. (5) This section does not apply to claims, records, or statements made in relation to claims filed with the state compensation insurance fund under Title 39, chapter 71, or to claims, records, payments, or statements made under the tax laws contained in Title 15 or 16 or made to the department of natural resources and conservation under Title 77. (6) (a) A court shall dismiss an action or claim brought under 17-8-406, unless opposed by the governmental entity or unless the action is brought by the government attorney or the person who is the original source of the information, if substantially the same allegations or transactions alleged in the action or claim were publicly disclosed in: (i) a criminal, civil, or administrative hearing in which the governmental entity or an agent of the governmental entity is a party; (ii) a state legislative, state auditor, or other governmental entity report, hearing, audit, or investigation; or (iii) the news media. (b) The production of a record pursuant to Article II, section 9, of the Montana constitution or Title 2, chapter 6, is not a public disclosure for purposes of this section. (c) For purposes of this subsection (6), "original source" means an individual who: (i) prior to a public disclosure, voluntarily disclosed to the governmental entity the information on which the allegations or transactions in a claim are based; or (ii) has knowledge that is independent of and materially adds to the publicly disclosed allegations and transactions and voluntarily provided the information to the governmental entity before filing an action. (7) A person may not file a complaint or civil action brought under 17-8-406 against the state or an officer or employee of the state arising from conduct by the officer or employee within the scope of the officer's or employee's duties to the state unless the officer or employee has a financial interest in the conduct upon which the complaint or civil action arises. (8) The amount of the civil penalty set forth in subsections (1) and (2) must be adjusted for inflation in a manner consistent with the Federal Civil Penalties Inflation Adjustment Act of 1990, Public Law 101-410. (9) If a governmental entity does not intervene, the person who initiated the action has the same right to conduct the action as the government attorney would have had if the governmental entity had intervened, including the right to inspect government records and interview officers and employees of the governmental entity.

History: En. Sec. 3, Ch. 465, L. 2005; amd. Sec. 2, Ch. 64, L. 2009; amd. Sec. 2, Ch. 388, L. 2013.



17-8-404. Limitation of actions.

17-8-404. Limitation of actions. (1) A complaint or civil action filed under 17-8-405 or 17-8-406 must be brought by the later of: (a) 6 years after the date on which the violation was committed; or (b) 3 years after the date when facts material to the right of action are known or reasonably should have been known by the official of the governmental entity charged with responsibility to act in the circumstances. (2) In no event may an action brought pursuant to subsection (1)(b) be brought more than 10 years after the date on which the violation was committed. (3) If the governmental entity elects to intervene in any action brought under 17-8-406, the complaint in intervention must relate back to the filing date of the original complaint to the extent that the governmental entity's claim arises out of the conduct, transactions, or occurrences set forth or attempted to be set forth in the original complaint.

History: En. Sec. 4, Ch. 465, L. 2005; amd. Sec. 3, Ch. 64, L. 2009; amd. Sec. 3, Ch. 388, L. 2013.



17-8-405. Investigation and civil action by government attorney.

17-8-405. Investigation and civil action by government attorney. The government attorney shall investigate an alleged violation of 17-8-403 and may file a civil action against any person who has violated or is violating 17-8-403.

History: En. Sec. 5, Ch. 465, L. 2005; amd. Sec. 4, Ch. 64, L. 2009.



17-8-406. Complaint by person -- civil action.

17-8-406. Complaint by person -- civil action. (1) A person may bring a civil action for a violation of 17-8-403 on behalf of the person and the governmental entity. The action must be brought in the name of the governmental entity. The action may be dismissed only if the court and the government attorney give written consent to the dismissal and provide their reasons for consenting to the dismissal. (2) A copy of the complaint and written disclosure of substantially all material evidence and information that the person possesses must be served on the government attorney pursuant to Rule 4(c)(2)(C), (c)(2)(D), and (d) through (s) Montana Rules of Civil Procedure. The complaint must be filed under seal and must remain under seal for at least 60 days. The complaint may not be served upon the defendant until the court orders that it be served. (3) Within 60 days after receiving the complaint and the material evidence and information, the government attorney may elect to intervene and proceed with the action or to notify the court that the government attorney declines to take over the action. If the government attorney declines to intervene or take over the action, the person bringing the action has the right to conduct the action. The government attorney may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal. (4) The defendant may not be required to respond to any complaint until 20 days after the complaint is unsealed and served upon the defendant pursuant to Rule 4(c)(2)(C), (c)(2)(D), and (d) through (s) Montana Rules of Civil Procedure. (5) If the government attorney proceeds with the action, the government attorney has the primary responsibility for prosecuting the action and is not bound by an act of the person bringing the action. The person bringing the action has the right to continue as a party to the action subject to the limitations set forth in this part. (6) If the government attorney elects not to proceed with the action and the person who initiated the action conducts it: (a) the person who initiated the action shall, upon the government attorney's request, serve the governmental entity with copies of all pleadings filed in the action and shall supply the government attorney with copies of all deposition transcripts at the government attorney's expense; (b) the court, without limiting the status and rights of the person initiating the action, may permit the government attorney to intervene at a later date upon a showing of good cause. (7) When a person files a civil action pursuant to this section, no person other than the government attorney may intervene or bring a related action based on the facts underlying the pending action. (8) Upon a showing by the government attorney that unrestricted participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the government attorney's prosecution of the case or would be repetitious, irrelevant, or for purposes of harassment, the court may in its discretion impose limitations on the person's participation, including but not limited to: (a) limiting the number of witnesses the person may call; (b) limiting the length of testimony of witnesses called by the person; (c) limiting the person's cross-examination of witnesses; or (d) otherwise limiting the participation of the person in the litigation.

History: En. Sec. 6, Ch. 465, L. 2005; amd. Sec. 5, Ch. 64, L. 2009.



17-8-407. Dismissal of civil action.

17-8-407. Dismissal of civil action. On the motion of the government attorney, the court may dismiss a civil action notwithstanding the objection of the person who initiated the action if the government attorney has notified the person of the filing of the motion to dismiss and the court has given the person an opportunity to oppose the motion and present evidence at a hearing.

History: En. Sec. 7, Ch. 465, L. 2005; amd. Sec. 6, Ch. 64, L. 2009.



17-8-408. Repealed.

17-8-408. Repealed. Sec. 11, Ch. 64, L. 2009.

History: En. Sec. 8, Ch. 465, L. 2005.



17-8-409. Burden of proof -- effect of criminal conviction.

17-8-409. Burden of proof -- effect of criminal conviction. (1) The plaintiff in an action under 17-8-405 or 17-8-406 shall prove each essential element of the cause of action, including damages, by a preponderance of the evidence. (2) A person convicted of or who pleaded guilty or nolo contendere to a criminal offense may not deny the essential elements of the offense in an action under 17-8-405 or 17-8-406 that involves the same event or events as the criminal proceeding.

History: En. Sec. 9, Ch. 465, L. 2005.



17-8-410. Distribution of damages and civil penalty.

17-8-410. Distribution of damages and civil penalty. (1) Except as provided in subsection (2), if the government attorney proceeds with an action brought by a person pursuant to 17-8-406, the person must receive at least 15% but not more than 25% of the proceeds recovered and collected in the action or in settlement of the claim, depending on the extent to which the person substantially contributed to the prosecution of the action. (2) (a) The court may award an amount it considers appropriate but in no case more than 10% of the proceeds in an action that the court finds to be based primarily on disclosures of specific information, other than information provided by the person bringing the action, relating to allegations or transactions disclosed through: (i) a criminal, civil, or administrative hearing; (ii) a legislative, administrative, auditor, or inspector general report, hearing, audit, or investigation; or (iii) the news media. (b) In determining the award, the court shall take into account the significance of the information and the role of the person bringing the action in advancing the case to litigation. (3) Any payment to a person bringing an action pursuant to this part may be made only from the proceeds recovered and collected in the action or in settlement of the claim. The person must also receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorney fees and costs. The expenses, fees, and costs must be awarded against the defendant. (4) If the government attorney does not proceed with an action pursuant to 17-8-406, the person bringing the action or settling the claim must receive an amount that the court decides is reasonable for collecting the civil penalty and damages on behalf of the government attorney or governmental entity. The amount may not be less than 25% or more than 30% of the proceeds recovered and collected in the action or settlement of the claim and must be paid out of the proceeds. The person must also receive an amount for reasonable expenses that the court finds were necessarily incurred, plus reasonable attorney fees and costs. All expenses, fees, and costs must be awarded against the defendant. (5) Whether or not the government attorney proceeds with the action, if the court finds that the action was brought by a person who planned and initiated the violation of 17-8-403, the court may, to the extent the court considers appropriate, reduce or eliminate the share of the proceeds of the action that the person would otherwise receive pursuant to subsections (1) through (4) of this section, taking into account the role of the person in advancing the case to litigation and any relevant circumstances pertaining to the violation. If the person bringing the action is convicted of criminal conduct arising from the person's role in the violation of this part, the person must be dismissed from the civil action and may not receive any share of the proceeds of the action. The dismissal does not prejudice the right of the government attorney to continue the action. (6) The governmental entity is entitled to any damages and civil penalty not awarded to the person, and the damages and civil penalty must be deposited in the general fund of the governmental entity, except that if a trust fund of the governmental entity suffered a loss as a result of the defendant's actions, the trust fund must first be fully reimbursed for the loss and the remainder of the damages and any civil penalty must be deposited in the general fund of the governmental entity. (7) Unless otherwise provided, the remedies or penalties provided by this part are cumulative to each other and to the remedies or penalties available under all other laws of the state.

History: En. Sec. 10, Ch. 465, L. 2005; amd. Sec. 7, Ch. 64, L. 2009; amd. Sec. 4, Ch. 388, L. 2013.



17-8-411. Costs and attorney fees.

17-8-411. Costs and attorney fees. The governmental entity that filed a civil action or intervened is entitled to reasonable costs and attorney fees if the action is settled favorably for the governmental entity or the governmental entity prevails. In an action in which outside counsel is engaged by a government attorney, the costs and attorney fees awarded to that counsel must equal the outside counsel's charges reasonably incurred for costs and attorney fees in prosecuting the action. In any other actions in which costs and attorney fees are awarded to the governmental entity, they must be calculated by reference to the hourly rate charged by the department of justice agency legal services bureau for the provision of legal services to state agencies, multiplied by the number of attorney hours devoted to the prosecution of the action, plus the actual cost of any expenses reasonably incurred in the prosecution of the action. A person who is a plaintiff or coplaintiff is entitled to reasonable expenses that the court finds to have been necessarily incurred, plus reasonable costs and attorney fees, if the action is settled favorably for the governmental entity or the governmental entity prevails in the action. A defendant in a civil action brought pursuant to this part who prevails in an action that is not settled and that the court finds was clearly frivolous or brought solely for harassment purposes is entitled to the defendant's reasonable costs and attorney fees. If the governmental entity does not intervene, it is not responsible for any of the defendant's fees and costs.

History: En. Sec. 11, Ch. 465, L. 2005; amd. Sec. 8, Ch. 64, L. 2009; amd. Sec. 5, Ch. 388, L. 2013.



17-8-412. Retaliatory actions prohibited -- remedies.

17-8-412. Retaliatory actions prohibited -- remedies. (1) A governmental entity, private entity, or person may not adopt or enforce a rule, regulation, or policy preventing an employee, agent, or contractor from disclosing information to a government or law enforcement agency with regard to or from acting in furtherance of an investigation of a violation of 17-8-403 or an action brought pursuant to 17-8-405 or 17-8-406. (2) A governmental entity, private entity, or person may not discharge, demote, suspend, threaten, harass, or deny promotion to or in any other manner discriminate against an employee, agent, or contractor in the terms and conditions of employment, agency, or contract because of the disclosure by the employee, agent, or contractor of information to a government or law enforcement agency pertaining to a violation of 17-8-403. (3) An employee, contractor, or agent is entitled to all relief necessary to make the employee, contractor, or agent whole if the employee, contractor, or agent is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by the employee, contractor, or agent or associated others in furtherance of an action under this part or other efforts to stop one or more violations of this part. (4) Relief under subsection (3) includes reinstatement with the same seniority status the employee, contractor, or agent would have had but for the discrimination, two times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorney fees. A civil action may be brought in the appropriate district court of the state for the relief provided in this subsection. (5) A civil action under this section may not be brought more than 3 years after the date on which the retaliation occurred.

History: En. Sec. 12, Ch. 465, L. 2005; amd. Sec. 9, Ch. 64, L. 2009; amd. Sec. 6, Ch. 388, L. 2013.



17-8-413. Settlement by government attorney.

17-8-413. Settlement by government attorney. A government attorney may settle the case with a defendant notwithstanding the objections of the persons who initiated the action if the court determines, after a hearing, that the settlement is fair, adequate, and reasonable under the circumstances. Upon a showing of good cause, the hearing may be held in camera.

History: En. Sec. 10, Ch. 64, L. 2009.



17-8-414. and reserved.

17-8-414 through 17-8-415 reserved.












Title 18. PUBLIC CONTRACTS

CHAPTER 1. PUBLIC CONTRACTS GENERALLY

Part 1. Preferences and General Matters

18-1-101. Definitions.

18-1-101. Definitions. (1) Unless the context requires otherwise, in this title, "department" means the department of administration provided for in Title 2, chapter 15, part 10. (2) Unless the context requires otherwise, in this part, the following definitions apply: (a) "Goods" means supplies, equipment, materials, commodities, and specially manufactured products. (b) "Nonresident bidder" means a bidder whose residence is not in this state as determined under 18-1-103. (c) (i) "Public agency" means a department, commission, council, board, bureau, committee, institution, agency, government corporation, or other entity, instrumentality, or official of the legislative, executive, or judicial branch of this state and its political subdivisions, including the board of regents and the Montana university system. (ii) Public agency does not include a political subdivision for purposes of 18-1-102(1)(b). (d) "Resident bidder" means a bidder whose residence is in this state as determined under 18-1-103. (e) "Written" means that whenever written or in-writing determinations or documents are required, the public agency responsible for the procurement may specify an appropriate visual medium, such as by computer transmission or by facsimile machine transmission, in the specifications, contract, or rules of the public agency.

History: En. 82-1901.1 by Sec. 57, Ch. 326, L. 1974; R.C.M. 1947, 82-1901.1; amd. Sec. 1, Ch. 512, L. 1987; amd. Sec. 1, Ch. 443, L. 1997; amd. Sec. 8, Ch. 181, L. 2001.



18-1-102. State contracts to lowest bidder -- reciprocity.

18-1-102. State contracts to lowest bidder -- reciprocity. (1) In order to provide for an orderly administration of the business of the state of Montana in awarding public contracts for the purchase of goods and for construction, repair, and public works of all kinds, a public agency shall, except as provided in Title 18, chapter 2, part 5, award: (a) a public contract for construction, repair, or public works to the lowest responsible bidder without regard to residency. However, a resident bidder must be allowed a preference on a contract against the bid of a nonresident bidder from any state or country that enforces a preference for resident bidders. The preference given to resident bidders of this state must be equal to the preference given in the other state or country. (b) a public contract for the purchase of goods to the lowest responsible bidder without regard to residency. However, a resident must be allowed a preference on a contract against the bid of a nonresident if the state or country of the nonresident enforces a preference for residents. The preference must be equal to the preference given in the other state or country. (2) The preferences in this section apply: (a) whether the law requires advertisement for bids or does not require advertisement for bids; and (b) to contracts involving funds obtained from the federal government unless expressly prohibited by the laws of the United States or regulations adopted pursuant to federal laws.

History: En. Sec. 1, Ch. 183, L. 1961; amd. Sec. 1, Ch. 197, L. 1969; R.C.M. 1947, 82-1924; amd. Sec. 1, Ch. 468, L. 1985; amd. Sec. 2, Ch. 512, L. 1987; amd. Sec. 1, Ch. 32, L. 1991; amd. Sec. 1, Ch. 306, L. 1999; amd. Sec. 9, Ch. 181, L. 2001; amd. Sec. 6, Ch. 574, L. 2005.



18-1-103. Resident defined.

18-1-103. Resident defined. (1) For the purpose of 18-1-102 and this section, the word "resident" includes actual residence of an individual within this state for a period of more than 1 year immediately prior to bidding. (2) In a partnership enterprise, limited liability company, or association, the majority of all partners or members must have been actual residents of the state of Montana for more than 1 year immediately prior to bidding. (3) Domestic corporations organized under the laws of the state of Montana are prima facie eligible to bid as residents, but this qualification may be set aside and a successful bid disallowed when it is shown to the satisfaction of the board, commission, officer, or individual charged with the responsibility for the execution of the contract that the corporation is a wholly owned subsidiary of a foreign corporation or that the corporation was formed for the purpose of circumventing the provisions relating to residence.

History: En. Sec. 2, Ch. 183, L. 1961; amd. Sec. 2, Ch. 197, L. 1969; amd. Sec. 1, Ch. 74, L. 1974; R.C.M. 1947, 82-1925; amd. Sec. 1, Ch. 284, L. 1987; amd. Sec. 58, Ch. 370, L. 1987; amd. Sec. 3, Ch. 512, L. 1987; amd. Sec. 100, Ch. 42, L. 1997; amd. Sec. 10, Ch. 181, L. 2001.



18-1-104. Repealed.

18-1-104. Repealed. Sec. 2, Ch. 92, L. 1979.

History: En. Sec. 1, Ch. 217, L. 1967; amd. Sec. 61, Ch. 391, L. 1973; R.C.M. 1947, 82-1925.1(part).



18-1-105. Repealed.

18-1-105. Repealed. Sec. 2, Ch. 92, L. 1979.

History: En. Sec. 1, Ch. 217, L. 1967; amd. Sec. 61, Ch. 391, L. 1973; R.C.M. 1947, 82-1925.1(part).



18-1-106. Department of labor and industry to determine residency of selected contractors -- applications for redetermination -- determination as prima facie evidence.

18-1-106. Department of labor and industry to determine residency of selected contractors -- applications for redetermination -- determination as prima facie evidence. (1) The department of labor and industry shall determine whether or not certain contractors are residents of the state of Montana within the meaning of 18-1-102 and 18-1-103. Any public agency charged by law with the responsibility for the execution of any contract subject to the provisions of 18-1-102 may request that a determination of resident or nonresident status be made by the department of labor and industry. All requests must specify the name and address of the licensed public contractor for whom a determination of resident or nonresident status is required. (2) If a determination is made that a public contractor is not a resident but the public contractor later qualifies as a resident, the contractor may apply to the department of labor and industry for a redetermination of residency. If, upon redetermination, the public contractor is found to qualify as a resident, the contractor must be furnished a letter by the department of labor and industry attesting to resident status. (3) The determination of the department of labor and industry that a public contractor is or is not a resident within the meaning of 18-1-102 and 18-1-103 is prima facie evidence of that fact.

History: En. Sec. 1, Ch. 92, L. 1979; amd. Sec. 1, Ch. 2, L. 1985; amd. Sec. 9, Ch. 558, L. 1995; amd. Sec. 46, Ch. 483, L. 2001.



18-1-107. through reserved.

18-1-107 through 18-1-109 reserved.



18-1-110. Hiring preference for residents of Indian reservations for state construction projects within reservation -- rules.

18-1-110. Hiring preference for residents of Indian reservations for state construction projects within reservation -- rules. (1) For any contract awarded by a state agency for a state construction project within the exterior boundaries of an Indian reservation, except a project partially funded with federal-aid money from the United States department of transportation or when residency preference laws are specifically prohibited by federal law, there must be inserted in the bid specification and the contract a provision, in language approved by the commissioner of labor and industry, implementing the requirements of this subsection. The bid specification and the contract must provide that a preference in hiring for positions of employment be given to Indian residents of the reservation who have substantially equal qualifications for any position. For the purposes of this section, the definitions in 2-18-111 apply. (2) The commissioner of labor and industry shall enforce this section, investigate complaints of its violation, and may adopt rules to implement this section.

History: En. Sec. 2, Ch. 506, L. 1991.



18-1-111. Impartiality to be shown in letting contracts.

18-1-111. Impartiality to be shown in letting contracts. The department may not show any partiality or favoritism not provided for by law in making awards or contracts.

History: En. Sec. 10, Ch. 66, L. 1923; re-en. Sec. 293.10, R.C.M. 1935; amd. Sec. 75, Ch. 326, L. 1974; R.C.M. 1947, 82-1920; amd. Sec. 2, Ch. 284, L. 1987; amd. Sec. 11, Ch. 181, L. 2001.



18-1-112. Repealed.

18-1-112. Repealed. Sec. 26, Ch. 181, L. 2001.

History: En. Sec. 3, Ch. 183, L. 1961; amd. Sec. 3, Ch. 197, L. 1969; amd. Sec. 6, Ch. 97, L. 1977; R.C.M. 1947, 82-1926; amd. Sec. 4, Ch. 512, L. 1987.



18-1-113. Bidder to submit affidavit -- penalty.

18-1-113. Bidder to submit affidavit -- penalty. (1) A bidder on a public contract for goods who is claiming a preference under this part shall either have on file with or submit to the public agency with its bid an affidavit specifying in detail, as determined by rule by the department, the basis on which the bidder claims the preference. (2) If the public agency determines that the bidder has submitted a false affidavit under subsection (1), the bidder is disqualified as a bidder for future public contracts for goods with any public agency for a period of 5 years from the date of the determination.

History: En. Sec. 6, Ch. 512, L. 1987.



18-1-114. Rules.

18-1-114. Rules. The department shall adopt rules necessary to administer the preferences provided in this part. The department's rules apply to all public agencies.

History: En. Sec. 7, Ch. 512, L. 1987.



18-1-115. through reserved.

18-1-115 through 18-1-117 reserved.



18-1-118. Access to records of contracting entities.

18-1-118. Access to records of contracting entities. Money may not be spent by a state agency under a contract with a nonstate entity unless the contract contains a provision that allows the legislative auditor sufficient access to the records of the nonstate entity to determine whether the parties have complied with the terms of the contract. The access to records is necessary to carry out the functions provided for in Title 5, chapter 13. A state agency may terminate a contract, without incurring liability, for the refusal of a nonstate entity to allow access to records as required by this section.

History: En. Sec. 12, Ch. 787, L. 1991; amd. Sec. 60, Ch. 545, L. 1995; amd. Sec. 2, Ch. 377, L. 1997.






Part 2. Bid Security

18-1-201. Requirement for bidder's security.

18-1-201. Requirement for bidder's security. (1) A "public authority" or "obligee" includes: (a) the state of Montana or any department (including the department of administration, unless otherwise authorized by express provision of law), institution, board, commission, agency, authority or subordinate jurisdiction thereof; (b) any county or other political subdivision of this state; (c) any municipal corporation or authorized subdivision thereof; or (d) school districts, irrigation districts, or other public authority organized under the laws of the state of Montana. (2) Except as provided in 18-4-312, in all cases where a public authority or obligee is authorized by law to solicit bids, tenders, or proposals for public works, improvements, or undertakings of any kind or for the purchase of commodities, goods, or property or for the procurement of technical or special services on a bid basis (exclusive of services on the basis of salaries or wages) or for the sale and purchase of bonds, debentures, notes, or any other forms of indebtedness of any such public authority, the respective executive, administrative, or other officers of and acting for such public authority shall require, as a condition precedent to considering any such bids, as evidence of good faith on the part of the bidder, and as indemnity for the benefit of such public authority against the failure or refusal of any bidder to enter into any written contract that may be awarded upon and following acceptance of bid or as a condition precedent to consummating any sale and purchase of any forms of indebtedness, that any bid shall contain a written covenant of indemnity conditioned as herein prescribed and that the bid shall be accompanied by bid security of the nature herein specified for the performance of such covenant.

History: En. Sec. 1, Ch. 174, L. 1951; amd. Sec. 101, Ch. 326, L. 1974; R.C.M. 1947, 6-501(part); amd. Sec. 1, Ch. 424, L. 1985.



18-1-202. Advertisement for bid to specify required security.

18-1-202. Advertisement for bid to specify required security. (1) The advertisement, request, or solicitation for bids or offers must distinctly specify that all bidders, offerors, tenderers, or contractors shall: (a) whenever bids are solicited other than for purchase of any forms of indebtedness, expressly covenant in any bid that if the bidder is awarded the contract, the bidder will, within the time required as stated in the advertisement or solicitation, enter into a formal contract and give a good and sufficient bond to secure the performance of the terms and conditions of the contract. If a bond is not provided, the bidder shall pay the public authority the difference in money between the amount of the bid of the bidder and the amount for which the public authority legally contracts with another party to perform the work or supply the property, commodities, or services, as the case may be, if the latter amount is in excess of the former. (b) whenever the bids are solicited for the purchase and sale of any forms of indebtedness of the public authority, expressly covenant that the security accompanying the bid in the amount specified by the public authority must be kept and retained by the public authority as liquidated damages for failure to consummate the purchase of the forms of indebtedness that may be awarded on acceptance of bid and in compliance with the terms of the bid. (2) The public authority shall distinctly specify in the solicitation or advertisement for bids the penal or other sum fixed by statute to be paid by a bidder failing or refusing as aforesaid whenever the amount of the bid security is fixed by statute. Otherwise, the public authority shall specify the amount, which may not be less than 2% of the principal amount of the indebtedness for a bid for the purchase of indebtedness and 10% of the bid price for any other bid, that it considers reasonably necessary to protect and indemnify the public authority against the failure or refusal of the bidder to enter into the contract or consummate the purchase of indebtedness, as the case may be. (3) The advertisement, request, or other solicitation for bids or offers must distinctly specify that a bid bond or other form of security specified in 18-1-203 constitutes compliance with the requirement for bid security.

History: En. Sec. 1, Ch. 174, L. 1951; amd. Sec. 101, Ch. 326, L. 1974; R.C.M. 1947, 6-501(part); amd. Sec. 1, Ch. 85, L. 1979; amd. Sec. 1, Ch. 51, L. 1995.



18-1-203. Form of security.

18-1-203. Form of security. (1) (a) In all cases under 18-1-202(1), the bidder, offeror, or tenderer shall accompany any bid with either: (i) lawful money of the United States; (ii) a cashier's check, certified check, bank money order, or bank draft, in any case drawn and issued by a federally chartered or state-chartered bank insured by the federal deposit insurance corporation; or (iii) a bid bond, guaranty bond, or surety bond executed by a surety corporation authorized to do business in the state of Montana. If a financial guaranty bond or surety bond is provided to secure the purchase of indebtedness, the long-term indebtedness of the company executing the financial guaranty bond or surety bond must carry an investment grade rating of one or more nationally recognized independent rating agencies. (b) The public authority soliciting or advertising for bids may not require that a bid bond, guaranty bond, or surety bond provided for in subsection (1)(a)(iii) be furnished by a particular surety company or by a particular insurance producer for a surety company. (2) The money or, in lieu of money, the bank instruments or bid bonds, financial guaranty bonds, or surety bonds must be payable directly to the public authority soliciting or advertising for bids.

History: En. Sec. 1, Ch. 174, L. 1951; amd. Sec. 101, Ch. 326, L. 1974; R.C.M. 1947, 6-501(part); amd. Sec. 11, Ch. 184, L. 1983; amd. Sec. 2, Ch. 51, L. 1995; amd. Sec. 1, Ch. 203, L. 2003.



18-1-204. Forfeiture -- bidder's liability -- waiver.

18-1-204. Forfeiture -- bidder's liability -- waiver. (1) Except as provided in subsection (3), if in any instance one or more bids be accepted or a sale of any form of indebtedness is ordered or a contract is awarded, any bidder whose bid is accepted and who shall thereafter refuse to enter into and execute the proposed contract or carry out and consummate the purchase of any form of indebtedness, as stated in the covenant in the bid and herein, shall absolutely forfeit such moneys or bank instruments to the public authority concerned and become immediately liable on the bid bond but not in excess of the penal sum therein stated. (2) In no event shall the bidder's liability, the liability of the maker of the security instrument, or the liability on the bid bond exceed the amount specified by the public authority in the solicitation or advertisement for bids, whether the amount shall be posted in money, be stated as the amount payable in the security instrument, or as the maximum amount payable in the bid bond. (3) With respect to bids accepted under Title 18, chapter 2, the department may waive the requirement to forfeit bid security.

History: En. Sec. 1, Ch. 174, L. 1951; amd. Sec. 101, Ch. 326, L. 1974; R.C.M. 1947, 6-501(part); amd. Sec. 1, Ch. 83, L. 1987.



18-1-205. Return of bid security.

18-1-205. Return of bid security. The moneys or bank instruments or bid bonds, as the case may be, shall be returned to those bidders whose bids are not accepted.

History: En. Sec. 1, Ch. 174, L. 1951; amd. Sec. 101, Ch. 326, L. 1974; R.C.M. 1947, 6-501(part).



18-1-206. Effect of compliance.

18-1-206. Effect of compliance. Nothing contained in this part shall exclude or be construed to excuse compliance with any other requirements for bonds or other or further security after acceptance of bids or following award of contract or excuse compliance with any requirements for performance bonds at any time, as such requirements may be prescribed or authorized by the laws of the state of Montana.

History: En. Sec. 1, Ch. 174, L. 1951; amd. Sec. 101, Ch. 326, L. 1974; R.C.M. 1947, 6-501(part).






Part 3. Prepayment of Public Contractors

18-1-301. Contractor withdrawals -- deposit of obligations.

18-1-301. Contractor withdrawals -- deposit of obligations. (1) The contractor under any contract made or awarded by the state of Montana or any department, agency, or political subdivision of the state of Montana, by any county, municipality, or political subdivision of a county or municipality, or by a school district, including any contract for the construction, improvement, maintenance, or repair of any road or highway or the appurtenances to a road or highway, may, from time to time, withdraw the whole or any portion of the sums otherwise due to the contractor under the contract that are retained by the state of Montana or any department, agency, or political subdivision of the state of Montana, by any county, municipality, or political subdivision of a county or municipality, or by a school district pursuant to the terms of the contract, provided the contractor shall deposit with the contracting agency: (a) United States treasury bonds, United States treasury notes, United States treasury certificates of indebtedness, or United States treasury bills; (b) bonds or notes of the state of Montana; (c) bonds of any political subdivision of the state of Montana of a market value not exceeding par at the time of deposit; or (d) certificates of deposit drawn and issued by a national banking association located in the state of Montana or by any banking corporation incorporated under the laws of the state of Montana. (2) Deposited obligations must be at least equal in value to the amount so withdrawn from payments retained under the contract. (3) Except as provided in subsection (4), all interest accrued in the accounts of deposits required under this section must be paid to the contractor. (4) The contractor shall extend to the contractor's subcontractors the opportunity to participate in making the deposits required in subsection (1). Interest accrued in deposit accounts in which subcontractors participate must be distributed on a pro rata basis by the contractor to the participating subcontractors. A subcontractor participating in making the deposits required in subsection (1) may not have additional retainage withheld by the contractor.

History: En. Sec. 1, Ch. 194, L. 1969; amd. Sec. 1, Ch. 101, L. 1971; R.C.M. 1947, 82-4101; amd. Sec. 1, Ch. 113, L. 1985; amd. Sec. 1, Ch. 222, L. 1999.



18-1-302. Servicing of deposited obligations.

18-1-302. Servicing of deposited obligations. After notice to the owner and surety, the contracting agency shall have the power to enter into a contract or agreement with any national bank, state bank, trust company, or safe deposit company located in the state of Montana, designated by the contractor, to provide for the custodial care and servicing of any obligations deposited with it pursuant to this part. Such services shall include the safekeeping of said obligations and the rendering of all services required to effectuate the purposes of this part.

History: En. Sec. 2, Ch. 194, L. 1969; R.C.M. 1947, 82-4102; amd. Sec. 2, Ch. 113, L. 1985.



18-1-303. Interest or income on deposits to contractor.

18-1-303. Interest or income on deposits to contractor. (1) The contracting agency or any national bank, state bank, trust company, or safe deposit company located in the state of Montana, designated by the contractor to serve as custodian for the obligations pursuant to 18-1-302, shall collect all interest or income when due on the obligations so deposited and shall pay the same, when and as collected, to the contractor who deposited the obligation. (2) If deposited in the form of coupon bonds, the contracting agency or the designated custodian, pursuant to 18-1-302, shall deliver each such coupon as it matures to the contractor.

History: En. Sec. 3, Ch. 194, L. 1969; R.C.M. 1947, 82-4103; amd. Sec. 3, Ch. 113, L. 1985.



18-1-304. Priority of deductions from retained payments and proceeds of deposited obligation.

18-1-304. Priority of deductions from retained payments and proceeds of deposited obligation. Any amount deducted by the state of Montana or by any department, agency, or political subdivision thereof pursuant to the terms of a contract from the retained payments otherwise due to the contractor thereunder shall be deducted first from that portion of the retained payments for which no obligation has been substituted, then from the proceeds of any deposited obligation. In the latter case, the contractor shall be entitled to receive the interest, coupons, or income only from those obligations which remain on deposit after such amount has been deducted.

History: En. Sec. 4, Ch. 194, L. 1969; R.C.M. 1947, 82-4104.






Part 4. Contract Actions Against the State

18-1-401. Jurisdiction.

18-1-401. Jurisdiction. The district courts of the state of Montana shall have exclusive original jurisdiction to hear, determine, and render judgment on any claim or dispute arising out of any express contract entered into with the state of Montana or any agency, board, or officer thereof.

History: En. Sec. 1, Ch. 138, L. 1955; R.C.M. 1947, 83-601.



18-1-402. Administrative procedures -- exhaustion -- time limitations.

18-1-402. Administrative procedures -- exhaustion -- time limitations. Whenever any contracting agency of the state of Montana provides a procedure for the settlement of any question or dispute arising between the contractor and the agency, the contractor, before proceeding to bring an action in court under the provisions of this part, shall resort to the procedure within the time specified in the contract or, if a time is not specified, within 90 days after the question or dispute has arisen, provided: (1) in a case in which a settlement procedure is provided by the contracting agency, all actions authorized under this section must be commenced within 1 year after a final decision has been rendered pursuant to the settlement procedure; and (2) in a case in which a settlement procedure is not provided by the contracting agency, the action must be commenced by the contractor within 1 year after the cause of action has arisen.

History: En. Sec. 2, Ch. 138, L. 1955; R.C.M. 1947, 83-602; amd. Sec. 222, Ch. 56, L. 2009.



18-1-403. Stipulations restricting enforcement void.

18-1-403. Stipulations restricting enforcement void. Every stipulation or condition in a contract by which any party is restricted from enforcing the party's rights under the provisions of this part is void.

History: En. Sec. 3, Ch. 138, L. 1955; R.C.M. 1947, 83-603; amd. Sec. 223, Ch. 56, L. 2009.



18-1-404. Liability of state -- interest -- costs.

18-1-404. Liability of state -- interest -- costs. (1) (a) The state of Montana is liable in respect to any contract entered into in the same manner and to the same extent as a private individual under like circumstances, except the state of Montana is not liable for punitive damages. (b) The state of Montana is liable for interest from the date on which the payment on the contract became due. This liability is retroactive, within the meaning of 1-2-109, and applies to any contract in effect or an action pending on a contract on or after May 1, 1997. If the contract is subject to a good faith dispute brought before a government agency or before a court, the interest rate is 10% simple interest each year, whether due before or after a decision by the government agency or court. If the contract does not specify when interest is payable before a decision, interest must be paid at the time provided in 17-8-242(2). If the contract is not subject to a good faith dispute brought before a government agency or before a court, the interest rate is governed by 17-8-242. (2) Costs may be allowed as provided in 25-10-711. In all other cases, costs must be allowed in all courts to the successful claimant to the same extent as if the state of Montana were a private litigant. The costs must include attorney fees. The liability for attorney fees is retroactive, within the meaning of 1-2-109, and applies to any contract in effect or an action pending on a contract on or after May 1, 1997. (3) This section does not apply to a contract governed by Title 19.

History: En. Sec. 4, Ch. 138, L. 1955; R.C.M. 1947, 83-604; amd. Sec. 3, Ch. 402, L. 1979; amd. Sec. 1, Ch. 508, L. 1997; amd. Sec. 1, Ch. 413, L. 1999; amd. Sec. 12, Ch. 181, L. 2001.



18-1-405. through reserved.

18-1-405 through 18-1-410 reserved.



18-1-411. Practice and procedure.

18-1-411. Practice and procedure. In actions under the provisions of this part, the forms of process, writs, pleadings, and motions and the practice and procedure, together with the right of appeal to the supreme court of the state of Montana, shall be the same as if the state of Montana were a private person, and provisions for counterclaim and setoff shall be the same as if the state of Montana were a private person.

History: En. Sec. 5, Ch. 138, L. 1955; R.C.M. 1947, 83-605.



18-1-412. Service of process upon attorney general.

18-1-412. Service of process upon attorney general. In addition to any other requirement for service of process contained in Rule 4(l), M.R.Civ.P., the attorney general of the state of Montana is hereby designated as the person upon whom all process shall be served in actions under the provisions of this part.

History: En. Sec. 6, Ch. 138, L. 1955; amd. Sec. 15, Ch. 343, L. 1977; R.C.M. 1947, 83-606(part); amd. Sec. 1, Ch. 58, L. 1979.



18-1-413. Litigation -- compromise.

18-1-413. Litigation -- compromise. The attorney general has full charge of litigation under this part on behalf of the state of Montana. The attorney general is authorized to arbitrate, compromise, or settle any claim cognizable under this part after the institution of any suit under this part, with the approval of the court in which the suit is pending. The provisions of 2-4-603(1) apply to any arbitration, compromise, or settlement made pursuant to this section.

History: En. Sec. 6, Ch. 138, L. 1955; amd. Sec. 15, Ch. 343, L. 1977; R.C.M. 1947, 83-606(part); amd. Sec. 3, Ch. 451, L. 1999.



18-1-414. Judgments -- payment.

18-1-414. Judgments -- payment. A final judgment shall be the obligation of the state of Montana and shall be paid out of funds appropriated by the legislature next succeeding the date of judgment.

History: En. Sec. 7, Ch. 138, L. 1955; R.C.M. 1947, 83-607.









CHAPTER 2. CONSTRUCTION CONTRACTS

Part 1. General Provisions

18-2-101. Definitions of building, costs, and construction.

18-2-101. Definitions of building, costs, and construction. In part 1 of this chapter, with the exception of 18-2-104, 18-2-107, 18-2-113, 18-2-114, 18-2-122, and 18-2-123, the following definitions apply: (1) (a) "Building" includes a building, facility, or structure: (i) constructed or purchased wholly or in part with state money; (ii) at a state institution; (iii) owned or to be owned by a state agency, including the department of transportation; or (iv) constructed for the use or benefit of the state with federal or private money as provided in 18-2-102(2)(d). (b) "Building" does not include a building, facility, or structure: (i) owned or to be owned by a county, city, town, school district, or special improvement district; (ii) used as a component part of an environmental remediation or abandoned mine land reclamation project, a highway, or a water conservation project, unless the building will require a continuing state general fund financial obligation after the environmental remediation or abandoned mine land reclamation project is completed; or (iii) leased or to be leased by a state agency. (2) (a) "Construction" includes the construction, alteration, repair, maintenance, and remodeling of a building and the equipping and furnishing of a building during construction, alteration, repair, maintenance, and remodeling. (b) "Construction" does not include work performed under an energy performance contract entered into pursuant to Title 90, chapter 4, part 11. (3) "Costs" means those expenses defined in 17-5-801.

History: En. Sec. 14, Ch. 271, L. 1963; amd. Sec. 1, Ch. 24, L. 1973; amd. Sec. 81, Ch. 326, L. 1974; R.C.M. 1947, 82-3314; amd. Sec. 4, Ch. 388, L. 1979; amd. Sec. 1, Ch. 67, L. 1981; amd. Sec. 1, Ch. 491, L. 1983; amd. Sec. 1, Ch. 7, L. 1985; amd. Sec. 5, Ch. 372, L. 1985; amd. Sec. 3, Ch. 512, L. 1991; amd. Sec. 1, Ch. 241, L. 1995; amd. Sec. 1, Ch. 392, L. 1997; amd. Sec. 2, Ch. 470, L. 1999; amd. Sec. 6, Ch. 374, L. 2005; amd. Sec. 2, Ch. 439, L. 2009.



18-2-102. Authority to construct buildings.

18-2-102. Authority to construct buildings. (1) Except as provided in 22-3-1003 and subsection (2) of this section, a building costing more than $150,000 may not be constructed without the consent of the legislature. Legislative approval of repair and maintenance costs as part of an agency's operating budget constitutes the legislature's consent. When a building costing more than $150,000 is to be financed in a manner that does not require legislative appropriation of money, the consent may be in the form of a joint resolution. (2) (a) The governor may authorize the emergency repair or alteration of a building and is authorized to transfer funds and authority as necessary to accomplish the project. Transfers may not be made from the funds for an uncompleted capital project unless the project is under the supervision of the same agency. (b) The regents of the Montana university system may authorize the construction of revenue-producing facilities referred to in 20-25-302 if they are to be financed wholly from the revenue from the facility. (c) The regents of the Montana university system, with the consent of the governor, may authorize the construction of a building that is financed wholly with federal or private money if the construction of the building will not result in any new programs. (d) The regents of the Montana university system may authorize the construction of facilities as provided in 20-25-309. (e) The department of military affairs, with the consent of the governor, may authorize the construction of a building that is financed wholly with federal or private money on federal land for the use or benefit of the state.

History: En. Sec. 16, Ch. 271, L. 1963; amd. Sec. 2, Ch. 13, L. 1967; amd. Sec. 83, Ch. 326, L. 1974; R.C.M. 1947, 82-3316; amd. Sec. 2, Ch. 7, L. 1985; amd. Sec. 1, Ch. 518, L. 1993; amd. Sec. 2, Ch. 241, L. 1995; amd. Sec. 1, Ch. 249, L. 1997; amd. Sec. 1, Ch. 403, L. 2007; amd. Sec. 2, Ch. 419, L. 2007.



18-2-103. Supervision of construction of buildings.

18-2-103. Supervision of construction of buildings. (1) For the construction of a building costing more than $150,000, the department shall: (a) review and accept all plans, specifications, and cost estimates prepared by architects or consulting engineers; (b) approve all bond issues or other financial arrangements and supervise and approve the expenditure of all money; (c) solicit, accept, and reject bids and, except as provided in Title 18, chapter 2, part 5, award all contracts to the lowest qualified bidder considering conformity with specifications and terms and reasonableness of the bid amount; (d) review and approve all change orders; and (e) accept the building when completed according to accepted plans and specifications. (2) The department may delegate on a project-by-project basis any powers and duties under subsection (1) to other state agencies, including units of the Montana university system, upon terms and conditions specified by the department. (3) Before a contract under subsection (1) is awarded, two formal bids must have been received, if reasonably available. (4) The department need not require the provisions of Montana law relating to advertising, bidding, or supervision when proposed construction costs are $75,000 or less. However, with respect to a project having a proposed cost of $75,000 or less but more than $25,000, the agency awarding the contract shall procure at least three informal bids from contractors registered in Montana, if reasonably available. (5) For the construction of buildings owned or to be owned by a school district, the department shall, upon request, provide inspection to ensure compliance with the plans and specifications for the construction of the buildings. "Construction" includes construction, repair, alteration, equipping, and furnishing during construction, repair, or alteration. These services must be provided at a cost to be contracted for between the department and the school district, with the receipts to be deposited in the department's construction regulation account in a state special revenue fund. (6) It is the intent of the legislature that student housing and other facilities constructed under the authority of the regents of the university system are subject to the provisions of subsections (1) through (3). (7) The department of military affairs may act as the contracting agency for buildings constructed under the authority of 18-2-102(2)(d). However, the department of administration may agree to act as the contracting agency on behalf of the department of military affairs. Montana law applies to any controversy involving a contract.

History: En. Sec. 17, Ch. 271, L. 1963; amd. Sec. 2, Ch. 264, L. 1969; amd. Sec. 2, Ch. 24, L. 1973; amd. Sec. 98, Ch. 326, L. 1974; amd. Sec. 2, Ch. 487, L. 1977; R.C.M. 1947, 82-3317; amd. Sec. 1, Ch. 16, L. 1979; amd. Sec. 15, Ch. 281, L. 1983; amd. Sec. 2, Ch. 491, L. 1983; amd. Sec. 3, Ch. 7, L. 1985; amd. Sec. 1, Ch. 137, L. 1985; amd. Sec. 1, Ch. 466, L. 1985; amd. Sec. 1, Ch. 467, L. 1985; amd. Sec. 1, Ch. 648, L. 1985; amd. Sec. 1, Ch. 350, L. 1989; amd. Sec. 2, Ch. 518, L. 1993; amd. Sec. 2, Ch. 249, L. 1997; amd. Sec. 1, Ch. 303, L. 1999; amd. Sec. 7, Ch. 574, L. 2005.



18-2-104. Scheduling of state building program.

18-2-104. Scheduling of state building program. The department of administration shall, by careful advance planning, ordering of construction priorities, consultation with architects, and timing of bid lettings, direct the building program of the state in such a manner as to reduce to a minimum the effects of weather on construction and to stabilize as far as possible the work opportunities of the construction labor force.

History: En. Sec. 1, Ch. 116, L. 1967; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 78-910.



18-2-105. General powers and duties of department of administration.

18-2-105. General powers and duties of department of administration. In carrying out powers relating to the construction of buildings, the department of administration may: (1) inspect buildings not under construction; (2) contract with the federal government for advance planning funds; (3) transfer funds and authority to agencies and accept funds and authority from agencies; (4) subject to 2-17-135, purchase, lease, and acquire by exchange or otherwise, land and buildings in Lewis and Clark County and equipment and furnishings for the buildings; (5) issue and sell bonds and other securities; (6) maintain an inventory of all buildings; (7) appoint a project representative to supervise architects' and consulting engineers' inspection of construction of buildings to ensure that all construction is in accordance with the contracts, plans, and specifications. The cost of supervision may be charged against money available for construction. (8) negotiate deductive changes, not to exceed 7% of the total cost of a project, with the lowest responsible bidder when the lowest responsible bid causes the project cost to exceed the appropriation or with the lowest responsible bidders, if multiple contracts will be awarded on the project, when the total of the lowest responsible bids causes the project cost to exceed the appropriation. A bidder is not required to negotiate a bid but is required to honor the bid for the time specified in the bidding documents. The department may terminate negotiations at any time.

History: En. Sec. 18, Ch. 271, L. 1963; amd. Sec. 1, Ch. 203, L. 1965; amd. Sec. 84, Ch. 326, L. 1974; R.C.M. 1947, 82-3318; amd. Sec. 1, Ch. 291, L. 1985; amd. Sec. 3, Ch. 518, L. 1993; amd. Sec. 3, Ch. 249, L. 1997; amd. Sec. 12, Ch. 217, L. 2007.



18-2-106. Pecuniary interest prohibited.

18-2-106. Pecuniary interest prohibited. (1) The director of administration and the state architect may not have a direct or indirect pecuniary interest in any contract, transaction, or project involving the construction of a building. (2) An employee of the department who is directly responsible for construction procurement may not have a direct pecuniary interest in a contract for the construction of a building unless the contract is awarded through a competitive procurement procedure.

History: En. Sec. 21, Ch. 271, L. 1963; amd. Sec. 85, Ch. 326, L. 1974; R.C.M. 1947, 82-3321; amd. Sec. 2, Ch. 303, L. 1999.



18-2-107. Deposit of capitol building grant revenue.

18-2-107. Deposit of capitol building grant revenue. (1) The state treasurer shall deposit in a capital projects fund all revenue from the capitol building land grant after any deductions made under 77-1-109. (2) The funds must be held and dedicated for the purpose of constructing capitol buildings or additions to buildings in accordance with the provisions of section 12 of The Enabling Act.

History: (1)En. Sec. 1, Ch. 120, L. 1943; amd. Sec. 49, Ch. 147, L. 1963; Sec. 78-501, R.C.M. 1947; (2)En. Sec. 3, Ch. 120, L. 1943; amd. Sec. 50, Ch. 147, L. 1963; Sec. 78-503, R.C.M. 1947; R.C.M. 1947, 78-501, 78-503; amd. Sec. 2, Ch. 277, L. 1983; amd. Sec. 6, Ch. 533, L. 1993; amd. Sec. 4, Ch. 122, L. 1999; amd. Sec. 3, Ch. 355, L. 2003; amd. Sec. 3, Ch. 465, L. 2009.



18-2-108. Compliance with state laws and regulations.

18-2-108. Compliance with state laws and regulations. All buildings built or leased or purchased under this title must comply with all laws, safety codes, and rules of the state of Montana.

History: En. 82-3315.8 by Sec. 8, Ch. 242, L. 1974; R.C.M. 1947, 82-3315.8.



18-2-109. and reserved.

18-2-109 through 18-2-110 reserved.



18-2-111. Policy regarding practice of architecture -- preparation of working drawings by department limited.

18-2-111. Policy regarding practice of architecture -- preparation of working drawings by department limited. (1) It is the policy of the state not to engage in the practice of architecture. However, this policy may not be construed as prohibiting the department of administration from: (a) engaging in preplanning functions necessary to prepare a building program for presentation to the legislature; (b) supervising construction as provided in 18-2-105(7); or (c) preparing working drawings for minor projects. (2) The department of administration may not prepare working drawings for the construction of a building, with the exception of repair or maintenance projects, when the total cost of the construction will exceed $75,000.

History: En. Sec. 20, Ch. 271, L. 1963; amd. Sec. 1, Ch. 371, L. 1977; R.C.M. 1947, 82-3320; amd. Sec. 3, Ch. 491, L. 1983; amd. Sec. 4, Ch. 518, L. 1993; amd. Sec. 1, Ch. 470, L. 1995.



18-2-112. Appointment of architects and consulting engineers.

18-2-112. Appointment of architects and consulting engineers. The department of administration shall appoint any architect or consulting engineer retained for work on any building to be constructed, remodeled, or renovated by the state of Montana, its boards, institutions, and agencies from a list of three architects or consulting engineers proposed by the state board, institution, or agency where the work is to be done. The department need not appoint an architect or consulting engineer for repair or maintenance projects.

History: En. Sec. 19, Ch. 271, L. 1963; amd. Sec. 1, Ch. 231, L. 1965; amd. Sec. 1, Ch. 83, L. 1973; amd. Sec. 98, Ch. 326, L. 1974; R.C.M. 1947, 82-3319; amd. Sec. 4, Ch. 491, L. 1983; amd. Sec. 2, Ch. 22, L. 1993; amd. Sec. 5, Ch. 518, L. 1993.



18-2-113. Architects on public buildings to be certified.

18-2-113. Architects on public buildings to be certified. A contract for the employment of or the rendering of professional services by any person relating to the planning or construction of public buildings or other public works or improvements may not be entered into by this state or its agencies or a county, city, or school district in this state unless the person is the holder in good standing of a license granted under Title 37, chapter 65, by the board of architects and landscape architects.

History: En. Sec. 1, Ch. 190, L. 1953; amd. Sec. 32, Ch. 350, L. 1974; amd. Sec. 6, Ch. 544, L. 1977; R.C.M. 1947, 66-113; amd. Sec. 7, Ch. 11, L. 2007.



18-2-114. Seal and signature of architect on plans.

18-2-114. Seal and signature of architect on plans. All architectural plans and specifications for public buildings of the state of Montana or any agency thereof or of any county, city, or school district of the state shall bear the seal and signature of the architect responsible therefor.

History: En. Sec. 2, Ch. 190, L. 1953; amd. Sec. 1, Ch. 68, L. 1957; amd. Sec. 1, Ch. 167, L. 1961; amd. Sec. 1, Ch. 220, L. 1965; amd. Sec. 1, Ch. 131, L. 1967; amd. Sec. 7, Ch. 544, L. 1977; R.C.M. 1947, 66-114(part).



18-2-115. Repealed.

18-2-115. Repealed. Sec. 12, Ch. 388, L. 1979.

History: En. Sec. 2, Ch. 190, L. 1953; amd. Sec. 1, Ch. 68, L. 1957; amd. Sec. 1, Ch. 167, L. 1961; amd. Sec. 1, Ch. 220, L. 1965; amd. Sec. 1, Ch. 131, L. 1967; amd. Sec. 7, Ch. 544, L. 1977; R.C.M. 1947, 66-114(part).



18-2-116. through reserved.

18-2-116 through 18-2-120 reserved.



18-2-121. Engineer or land surveyor to supervise project.

18-2-121. Engineer or land surveyor to supervise project. This state and its political subdivisions such as counties, cities, towns, townships, boroughs, or other political entities or legally constituted boards, commissions, or authorities or officials or employees thereof shall not engage in the practice of engineering or land surveying involving either public or private property without the project being under the direct charge and supervision of a professional engineer for engineering projects or land surveyor for all land surveying projects, as provided for the practice of the respective professions by Title 37.

History: En. 66-2363 by Sec. 11, Ch. 366, L. 1975; R.C.M. 1947, 66-2363(part).



18-2-122. Plans to bear seal.

18-2-122. Plans to bear seal. This state and its political subdivisions such as counties, cities, towns, townships, boroughs, or other political entities or legally constituted boards, commissions, or authorities or officials or employees thereof may not accept plans and specifications for public buildings, water systems and storage facilities, sewerage systems, wastewater disposal projects, swimming pools, recreational facilities, and similar type projects which may have a direct bearing on the public health and safety for approval unless they bear the seal of the professional engineer for engineering projects or the professional land surveyor for land surveying projects or licensed architect for architectural projects, as provided for the practice of the respective professions by Title 37.

History: En. 66-2363 by Sec. 11, Ch. 366, L. 1975; R.C.M. 1947, 66-2363(part); amd. Sec. 24, Ch. 83, L. 1989.



18-2-123. Payment of contractors and subcontractors.

18-2-123. Payment of contractors and subcontractors. Notwithstanding any other provision of this title, payment of a construction contractor or subcontractor, as those terms are defined in 28-2-2101, for services performed by a construction contractor or subcontractor is governed by the provisions of Title 28, chapter 2, part 21.

History: En. Sec. 1, Ch. 470, L. 1999.



18-2-124. Construction contract indemnification provisions.

18-2-124. Construction contract indemnification provisions. (1) Except as provided in subsections (2) and (3), a construction contract provision that requires one party to the contract to indemnify, hold harmless, insure, or defend the other party to the contract or the other party's officers, employees, or agents for liability, damages, losses, or costs that are caused by the negligence, recklessness, or intentional misconduct of the other party or the other party's officers, employees, or agents is void as against the public policy of this state. (2) A construction contract may contain a provision: (a) requiring one party to the contract to indemnify, hold harmless, or insure the other party to the contract or the other party's officers, employees, or agents for liability, damages, losses, or costs, including but not limited to reasonable attorney fees, only to the extent that the liability, damages, losses, or costs are caused by the negligence, recklessness, or intentional misconduct of a third party or of the indemnifying party or the indemnifying party's officers, employees, or agents; or (b) requiring a party to the contract to purchase a project-specific insurance policy, including but not limited to an owner's and contractor's protective insurance, a project management protective liability insurance, or a builder's risk insurance. (3) This section does not apply to indemnity of a surety by a principal on a construction contract bond or to an insurer's obligation to its insureds. (4) As used in this section, "construction contract" means an agreement for architectural services, alterations, construction, demolition, design services, development, engineering services, excavation, maintenance, repair, or other improvement to real property, including an agreement to supply labor, materials, or equipment for an improvement to real property.

History: En. Sec. 1, Ch. 259, L. 2007.






Part 2. Performance, Labor, and Materials Bonds

18-2-201. Security requirements.

18-2-201. Security requirements. (1) (a) Except as otherwise provided in 85-1-219 and subsections (3) through (5) of this section, whenever any board, council, commission, trustees, or body acting for the state or any county, municipality, or public body contracts with a person or corporation to do work for the state, county, or municipality or other public body, city, town, or district, the board, council, commission, trustees, or body shall require the person or corporation with whom the contract is made to make, execute, and deliver to the board, council, commission, trustees, or body a good and sufficient bond with a surety company, licensed in this state, as surety, conditioned that the person or corporation shall: (i) faithfully perform all of the provisions of the contract; (ii) pay all laborers, mechanics, subcontractors, and material suppliers; and (iii) pay all persons who supply the person, corporation, or subcontractors with provisions, provender, material, or supplies for performing the work. (b) The state or other governmental entity listed in subsection (1)(a) may not require that any bond required by subsection (1)(a) be furnished by a particular surety company or by a particular insurance producer for a surety company. (2) The state or other governmental entity listed in subsection (1)(a) may, in lieu of a surety bond, permit the deposit with the contracting governmental entity or agency of the following securities in an amount at least equal to the contract sum to guarantee the faithful performance of the contract and the payment of all laborers, suppliers, material suppliers, mechanics, and subcontractors: (a) lawful money of the United States; or (b) a cashier's check, certified check, bank money order, certificate of deposit, money market certificate, bank draft, or irrevocable letter of credit, drawn or issued by: (i) any federally or state-chartered bank or savings and loan association that is insured by or for which insurance is administered by the federal deposit insurance corporation; or (ii) a credit union insured by the national credit union share insurance fund. (3) Any board, council, commission, trustee, or body acting for any county, municipality, or public body other than the state may, subject to the provisions of subsection (1)(b), in lieu of a bond from a licensed surety company, accept good and sufficient bond with two or more sureties acceptable to the governmental entity. (4) Except as provided in subsection (5), the state or other governmental entity may waive the requirements contained in subsections (1) through (3) for building or construction projects, as defined in 18-2-101, that cost less than $50,000. (5) A school district may waive the requirements contained in subsections (1) through (3) for building or construction projects, as defined in 18-2-101, that cost less than $7,500.

History: En. Sec. 1, Ch. 20, L. 1931; re-en. Sec. 5668.41, R.C.M. 1935; R.C.M. 1947, 6-401(part); amd. Sec. 1, Ch. 602, L. 1981; amd. Sec. 1, Ch. 147, L. 1985; amd. Sec. 2, Ch. 498, L. 1985; amd. Sec. 1, Ch. 250, L. 1987; amd. Sec. 59, Ch. 370, L. 1987; amd. Sec. 1, Ch. 236, L. 1993; amd. Sec. 1, Ch. 130, L. 1995; amd. Sec. 4, Ch. 249, L. 1997; amd. Sec. 1, Ch. 112, L. 1999; amd. Sec. 3, Ch. 303, L. 1999; amd. Sec. 2, Ch. 203, L. 2003; amd. Sec. 1, Ch. 186, L. 2005.



18-2-202. Failure to require security -- waiver.

18-2-202. Failure to require security -- waiver. If any board, council, commission, trustee, or body acting for the state or any board of county commissioners or any mayor and common council of any incorporated city or town or tribunal transacting the business of any such municipal corporation waives or fails to take the security required or authorized by 18-2-201, the state or the county, incorporated city or town, or other municipal corporation is liable to the persons mentioned in 18-2-201 to the full extent and for the full amount of all of the contracted debts by any subcontractor as well as the contractor.

History: En. Sec. 3, Ch. 20, L. 1931; re-en. Sec. 5668.43, R.C.M. 1935; R.C.M. 1947, 6-403; amd. Sec. 2, Ch. 602, L. 1981; amd. Sec. 2, Ch. 250, L. 1987; amd. Sec. 2, Ch. 130, L. 1995.



18-2-203. Amount and terms of security.

18-2-203. Amount and terms of security. The security mentioned in 18-2-201 must be in an amount equal to the full contract price agreed to be paid for the work or improvement and must be to the state of Montana, except in cases of cities and towns, in which case the municipality may by general ordinance fix and determine the amount of the security and the name of the secured party, provided that the amount may not be for less than 25% of the contract price of the improvement, and the security may designate that the amount is payable to the city or town and not to the state of Montana.

History: En. Sec. 4, Ch. 20, L. 1931; re-en. Sec. 5668.44, R.C.M. 1935; amd. Sec. 1, Ch. 96, L. 1941; amd. Sec. 1, Ch. 175, L. 1957; R.C.M. 1947, 6-404(part); amd. Sec. 3, Ch. 130, L. 1995.



18-2-204. Right of action on security -- notice.

18-2-204. Right of action on security -- notice. (1) All persons mentioned in 18-2-201 have a right of action in their own name or names on any security furnished under the terms of this part for work done by the laborers or mechanics and for food, materials, supplies, provisions, or goods supplied and furnished in the work or the making of the improvements. The persons do not have any right of action on the security unless within 90 days after the completion of the contract with an acceptance of the work by the affirmative action of the board, council, commission, trustees, officer, or body acting for the state, county, or municipality or other public body, city, town, or district, the laborer, mechanic or subcontractor, or material supplier or person claiming to have supplied food, materials, provisions, or goods for the performance of the work or the making of the improvement presents to and files with the board, council, commission, trustees, or body acting for the state, county, or municipality or other public body, city, town, or district a notice in writing in substance as follows: "TO (here insert the name of the state, county, or municipality or other public body, city, town, or district): NOTICE IS HEREBY GIVEN that the undersigned (here insert the name of the laborer, mechanic or subcontractor, or material supplier or person claiming to have furnished labor, materials, or provisions for the contract or work) has a claim in the sum of .... dollars (here insert the amount) against the security taken from .... (here insert the name of the principal and name of the person providing the security) for the work of .... (here insert a brief mention or description of the work concerning which the security was taken). (Here to be signed) ...." (2) The notice must be signed by the person or corporation making the claim or giving the notice. After being presented and filed, the notice is a public record open to inspection by any person.

History: En. Sec. 4, Ch. 20, L. 1931; re-en. Sec. 5668.44, R.C.M. 1935; amd. Sec. 1, Ch. 96, L. 1941; amd. Sec. 1, Ch. 175, L. 1957; R.C.M. 1947, 6-404(part); amd. Sec. 4, Ch. 130, L. 1995; amd. Sec. 224, Ch. 56, L. 2009.



18-2-205. Effect of dealing with subcontractor.

18-2-205. Effect of dealing with subcontractor. A corporation or person performing services or furnishing provender, provisions, supplies, or material to a subcontractor has the same right under the provisions of the security as if the work, services, provender, provisions, supplies, or material was furnished to the original contractor.

History: En. Sec. 1, Ch. 20, L. 1931; re-en. Sec. 5668.41, R.C.M. 1935; R.C.M. 1947, 6-401(part); amd. Sec. 5, Ch. 130, L. 1995.



18-2-206. Notice to contractor concerning subcontractor.

18-2-206. Notice to contractor concerning subcontractor. (1) A person, firm, or corporation furnishing provender, provisions, materials, or supplies to be used in the construction, performance, carrying on, prosecution, or doing of any work for the state or any county, city, town, district, municipality, or other public body shall, not later than 30 days after the date of the first delivery to a subcontractor or agent of a person, firm, or corporation having a subcontract for the construction, performance, carrying on, prosecution, or doing of the work, give a notice of a right of action on the security. (2) (a) The notice must be delivered personally or sent by certified mail to the contractor. (b) The notice must be in writing and state: (i) that it is a notice of a right of action on the security; (ii) that the person, firm, or corporation giving the notice has commenced to deliver provender, provisions, materials, or supplies; (iii) the name of the subcontractor or agent who placed the order or to whom the provender, provisions, materials, or supplies were delivered; and (iv) that the contractor and the contractor's security will be held for the unpaid price if the supplier is not paid. (3) To have a right of action against the contractor and the security under this part, a person, firm, or corporation shall give the written notice required by this section in substantially the form described in subsection (2). Any other type of actual or constructive notice is not sufficient. (4) A suit or action may not be maintained in any court against the contractor or the security to recover for the provender, provisions, materials, or supplies or any part thereof unless the provisions of this part have been complied with.

History: En. Sec. 2, Ch. 20, L. 1931; re-en. Sec. 5668.42, R.C.M. 1935; amd. Sec. 1, Ch. 115, L. 1967; R.C.M. 1947, 6-402; amd. Sec. 1, Ch. 637, L. 1987; amd. Sec. 6, Ch. 130, L. 1995.



18-2-207. Costs -- attorney fees.

18-2-207. Costs -- attorney fees. In a suit or action brought against the surety, payor, or other person liable on the security by a person or corporation to recover for any of the items specified in this part, the prevailing party is entitled to recover, in addition to all other costs, attorney fees in a sum that the court finds reasonable. However, attorney fees may not be allowed in a suit or action brought or instituted before the expiration of 30 days following the date of filing of the notice required in 18-2-206.

History: En. Sec. 4, Ch. 20, L. 1931; re-en. Sec. 5668.44, R.C.M. 1935; amd. Sec. 1, Ch. 96, L. 1941; amd. Sec. 1, Ch. 175, L. 1957; R.C.M. 1947, 6-404(part); amd. Sec. 7, Ch. 130, L. 1995.



18-2-208. Exceptions.

18-2-208. Exceptions. (1) The provisions of this part do not apply to money loaned or advanced to a contractor, subcontractor, or other person in the performance of the work. (2) A city or town may impose any other or further conditions and obligations in the security that is considered necessary for its proper protection in the fulfillment of the terms of the contract and not in conflict with this part. (3) The notice required by 18-2-204 to be given within 90 days after completion of the contract and acceptance of the work may not be construed to prevent or delay the payment of money due the contractor under the terms and conditions specified in the contract.

History: (1)En. Sec. 1, Ch. 20, L. 1931; re-en. Sec. 5668.41, R.C.M. 1935; Sec. 6-401, R.C.M. 1947; (2), (3)En. Sec. 4, Ch. 20, L. 1931; re-en. Sec. 5668.44, R.C.M. 1935; amd. Sec. 1, Ch. 96, L. 1941; amd. Sec. 1, Ch. 175, L. 1957; Sec. 6-404, R.C.M. 1947; R.C.M. 1947, 6-401(part), 6-404(part); amd. Sec. 8, Ch. 130, L. 1995.






Part 3. Contract Requirements and Restrictions

18-2-301. Bids required -- advertising.

18-2-301. Bids required -- advertising. (1) It is unlawful for any offices, departments, institutions, or any agent of the state of Montana acting for or in behalf of the state to do, to cause to be done, or to let any contract for the construction of buildings or the alteration and improvement of buildings and adjacent grounds on behalf of and for the benefit of the state when the amount involved is $75,000 or more without first advertising in at least one issue each week for 3 consecutive weeks in two newspapers published in the state, one of which must be published at the seat of government and the other in the county where the work is to be performed, calling for sealed bids to perform the work and stating the time and place bids will be considered. (2) All work may be done, caused to be done, or contracted for only after competitive bidding. (3) If responsible bids are not received after two attempts, the department or agency may contract for the work in a manner determined to be cost-effective for the state. (4) This section does not apply to work done by inmates at an institution in the department of corrections. (5) (a) The provisions of Montana law governing advertising and competitive bidding do not apply when the department of fish, wildlife, and parks is preserving or restoring the historic buildings and resources that it owns at Bannack if: (i) the options listed in subsection (5)(b) are determined to be more cost-effective for the state; and (ii) the implementation of the options listed in subsection (5)(b) is necessary to save historic buildings and resources from degradation and loss. (b) For the preservation or restoration of historic buildings and resources at Bannack when the conditions listed in subsection (5)(a) are met, the department of fish, wildlife, and parks may accomplish the preservation or restoration through: (i) a memorandum of understanding with a local, state, or federal entity or nonprofit organization when the entity or organization demonstrates the competence, knowledge, and qualifications to preserve or restore historic resources; (ii) the use of qualified and trained department of fish, wildlife, and parks employees and volunteers; (iii) a training program in historic preservation and restoration conducted by a qualified local, state, or federal entity or a qualified nonprofit organization; or (iv) any combination of the options described in subsection (5)(b).

History: (1) thru (3)En. Sec. 1, Ch. 149, L. 1927; re-en. Sec. 259.1, R.C.M. 1935; amd. Sec. 1, Ch. 142, L. 1961; amd. Sec. 1, Ch. 97, L. 1977; Sec. 82-1131, R.C.M. 1947; (4)En. Sec. 2, Ch. 142, L. 1961; amd. Sec. 92, Ch. 199, L. 1965; amd. Sec. 54, Ch. 326, L. 1974; Sec. 82-1131.1, R.C.M. 1947; R.C.M. 1947, 82-1131, 82-1131.1; amd. Sec. 2, Ch. 16, L. 1979; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 6, Ch. 518, L. 1993; amd. Sec. 61, Ch. 546, L. 1995; amd. Sec. 1, Ch. 57, L. 1997; amd. Sec. 5, Ch. 249, L. 1997.



18-2-302. Bid security -- waiver -- authority to submit.

18-2-302. Bid security -- waiver -- authority to submit. (1) (a) Except as provided in subsection (2), each bid must be accompanied by bid security in the amount of 10% of the bid. The security may consist of cash, a cashier's check, a certified check, a bank money order, a certificate of deposit, a money market certificate, or a bank draft. The security must be: (i) drawn and issued by a federally chartered or state-chartered bank or savings and loan association that is insured by or for which insurance is administered by the federal deposit insurance corporation; (ii) drawn and issued by a credit union insured by the national credit union share insurance fund; or (iii) a bid bond or bonds executed by a surety company authorized to do business in the state of Montana. (b) The state or other governmental entity may not require that a bid bond or bond provided for in subsection (1)(a)(iii) be furnished by a particular surety company or by a particular insurance producer for a surety company. (2) The state or other governmental entity may waive the requirements for bid security on building or construction projects, as defined in 18-2-101, that cost less than $25,000. (3) The bid security must be signed by an individual authorized to submit the security by the corporation or other business entity on whose behalf the security is submitted. If the request for bid or other specifications provided by the state or other governmental entity specify the form or content of the bid security, the security submitted must comply with the requirements of that specification.

History: En. Sec. 3, Ch. 149, L. 1927; re-en. Sec. 259.3, R.C.M. 1935; amd. Sec. 2, Ch. 193, L. 1977; amd. Sec. 1, Ch. 487, L. 1977; R.C.M. 1947, 82-1133; amd. Sec. 3, Ch. 250, L. 1987; amd. Sec. 9, Ch. 130, L. 1995; amd. Sec. 6, Ch. 249, L. 1997; amd. Sec. 1, Ch. 282, L. 1999; amd. Sec. 3, Ch. 203, L. 2003.



18-2-303. Construction bids -- minimum requirements -- effect of failure to comply.

18-2-303. Construction bids -- minimum requirements -- effect of failure to comply. (1) Each bid communicated to a state agency for the construction of a building must contain or be accompanied by the following items that may not be waived by the state agency: (a) bid security, as required by 18-2-302; (b) the unit price for each item required to be bid by unit price; and (c) the signature, including an electronic signature allowed under 60-2-113, of an individual authorized to submit the bid and authorized by that submission to agree to perform the contract if the bid is accepted. If the request for bid or other specifications provided by the state agency specify the individual required to submit the bid, the bid must comply with that requirement. (2) The unit price must be expressly stated in the bid and may not have to be calculated by the state agency by dividing the total of the unit prices by the number of units specified or required. (3) A bid that does not include the items required by subsection (1) as part of or along with the bid may not be accepted by the state agency. (4) The following definitions apply to this section: (a) "Building" has the meaning provided in 18-2-101. (b) "Construction" has the meaning provided in 18-2-101. (c) "State agency" means a department, board, commission, authority, or office of a branch of state government, including the board of regents and the Montana university system. (d) "Unit price" means the price of lumber, concrete, earth, pipe, or other construction item, activity, or material for which the price is required by the request for bids to be bid on the basis of that item, a linear foot, square foot, square yard, cubic yard, activity an hour or other measurement of time, or other standard unit of measurement for that material, item, or activity.

History: En. Sec. 2, Ch. 282, L. 1999; amd. Sec. 1, Ch. 48, L. 2009.



18-2-304. and reserved.

18-2-304 through 18-2-305 reserved.



18-2-306. Time of final acceptance and final payment on construction contracts -- interest.

18-2-306. Time of final acceptance and final payment on construction contracts -- interest. (1) A government entity that enters into a contract for the construction of a building shall, unless otherwise provided by law or the contract and within 10 days after a request by the construction contractor for final acceptance, decide whether or not to make final acceptance. Within 30 days after final acceptance by the government entity, the government entity shall make the final payment of the contract price specified in the contract to the other party to the contract. (2) Except as provided by law or the contract, a government entity that fails to complete the payment of the contract price at the time required by subsection (1) shall pay to the other party to the contract interest at the rate specified in 17-8-242 or 18-1-404, as applicable. Collection of interest pursuant to this section does not preclude any other legal remedy. (3) The following definitions apply to this section: (a) "Building" has the meaning provided in 18-2-101. (b) "Construction" has the meaning provided in 18-2-101. (c) "Final acceptance" means the government entity's acceptance of the construction of a building by the contractor upon certification by the architect, project engineer, or other representative of the government entity of final completion of the building. (d) "Final completion" means that the building has been completed in accordance with the terms and conditions of the contract documents. (e) "Government entity" means a department, agency, commission, board, authority, institution, or office of the state, including the board of regents and the Montana university system, a municipality, county, consolidated municipal-county government, school district, or other special district.

History: En. Sec. 1, Ch. 439, L. 1999; amd. Sec. 13, Ch. 181, L. 2001.



18-2-307. through reserved.

18-2-307 through 18-2-310 reserved.



18-2-311. Repealed.

18-2-311. Repealed. Sec. 3, Ch. 87, L. 1985.

History: En. Sec. 1, Ch. 141, L. 1967; R.C.M. 1947, 82-1927.



18-2-312. Excusable delays.

18-2-312. Excusable delays. A public contractor shall not be considered to be working beyond contract time if the delay is caused by an accident or casualty produced by physical cause which is not preventable by human foresight, i.e., any of the misadventures termed an "act of God".

History: En. Sec. 2, Ch. 141, L. 1967; R.C.M. 1947, 82-1928.



18-2-313. Contract provisions necessary for federal funds.

18-2-313. Contract provisions necessary for federal funds. In all contracts let for state, county, municipal, and school construction, repair, or maintenance work under any of the laws of this state when the funds for the projects are supplied in whole or in part from funds of the United States government, it is lawful to insert in each of the contracts any provisions that are or will be necessary to have such contract conform to any federal statutes or regulation under which such funds are supplied.

History: En. Sec. 1, Ch. 43, Ex. L. 1933; re-en. Sec. 269.1, R.C.M. 1935; amd. Sec. 2, Ch. 97, L. 1977; R.C.M. 1947, 82-1147.



18-2-314. Cost-plus system invalid.

18-2-314. Cost-plus system invalid. Any contracts made by, on behalf of, or for the state of Montana which shall directly or indirectly recognize the cost-plus system or principle shall be void and of no effect and this section shall stand as a notice of the invalidity of any such contract.

History: En. Sec. 5, Ch. 149, L. 1927; re-en. Sec. 259.5, R.C.M. 1935; R.C.M. 1947, 82-1135.



18-2-315. State purchasing not affected.

18-2-315. State purchasing not affected. Nothing contained in 18-2-301, 18-2-302, or 18-2-314 alters, modifies, or changes the laws providing for or relating to department of administration functions relating to state purchasing.

History: En. Sec. 6, Ch. 149, L. 1927; re-en. Sec. 259.6, R.C.M. 1935; amd. Sec. 55, Ch. 326, L. 1974; R.C.M. 1947, 82-1136.



18-2-316. Limit on retainage for public contracts.

18-2-316. Limit on retainage for public contracts. (1) The maximum retainage applied to construction contracts administered by the state of Montana or any department, agency, or political subdivision of the state of Montana, by any county, municipality, or political subdivision of a county or municipality, or by a school district may not exceed 5% if the contractor is performing by the terms of the contract. (2) The retainage percentage withheld by a government entity, as provided for in subsection (1), from a contractor is the maximum retainage percentage that a contractor may withhold from a subcontractor. (3) For the purposes for this section, "retainage" means the ratio, in percent, of funds retained to the total amount to be paid to the contractor by the government entity.

History: En. Sec. 2, Ch. 222, L. 1999.



18-2-317. State agency performance contracts -- exempt.

18-2-317. State agency performance contracts -- exempt. Energy performance contracts entered into by state agencies pursuant to Title 90, chapter 4, part 11, are exempt from this part.

History: En. Sec. 1, Ch. 439, L. 2009.






Part 4. Special Conditions -- Standard Prevailing Rate of Wages

18-2-401. Definitions.

18-2-401. Definitions. Unless the context requires otherwise, in this part, the following definitions apply: (1) (a) "Bona fide Montana resident" means an individual who, at the time of employment and immediately prior to the time of employment, has lived in this state in a manner and for a time that is sufficient to clearly justify the conclusion that the individual's past habitation in this state has been coupled with an intention to make this state the individual's home. (b) Individuals who come to Montana solely in pursuit of a contract or an agreement to perform labor may not be considered to be bona fide Montana residents within the meaning and for the purpose of this part. (2) "Commissioner" means the commissioner of labor and industry provided for in 2-15-1701. (3) (a) "Construction services" means work performed by an individual in building construction, heavy construction, highway construction, and remodeling work. (b) The term does not include: (i) engineering, superintendence, management, office, or clerical work on a public works contract; or (ii) consulting contracts, contracts with commercial suppliers for goods and supplies, or contracts with professionals licensed under state law. (4) "Contractor" means any individual, general contractor, subcontractor, firm, association, partnership, corporation, limited liability partnership, or limited liability company engaged in construction services. (5) "Department" means the department of labor and industry provided for in 2-15-1701. (6) "District" means a prevailing wage rate district established as provided in 18-2-411. (7) "Employer" means any individual, firm, association, partnership, corporation, limited liability partnership, or limited liability company engaged in nonconstruction services. (8) "Fringe benefits" means health, welfare, and pension contributions that meet the requirements of the Employee Retirement Income Security Act of 1974, 29 U.S.C. 1001, et seq., and other bona fide programs approved by the U.S. department of labor. (9) "Nonconstruction services" means work performed by an individual, not including management, office, or clerical work, for: (a) the maintenance of publicly owned buildings and facilities, including public highways, roads, streets, and alleys; (b) custodial or security services for publicly owned buildings and facilities; (c) grounds maintenance for publicly owned property; (d) the operation of public drinking water supply, waste collection, and waste disposal systems; (e) law enforcement, including janitors and prison guards; (f) fire protection; (g) public or school transportation driving; (h) nursing, nurse's aid services, and medical laboratory technician services; (i) material and mail handling; (j) food service and cooking; (k) motor vehicle and construction equipment repair and servicing; and (l) appliance and office machine repair and servicing. (10) "Project location" means the construction site where a public works project involving construction services is being built, installed, or otherwise improved or reclaimed, as specified on the project plans and specifications. (11) (a) "Public works contract" means a contract for construction services let by the state, county, municipality, school district, or political subdivision or for nonconstruction services let by the state, county, municipality, or political subdivision in which the total cost of the contract is in excess of $25,000. The nonconstruction services classification does not apply to any school district that at any time prior to April 27, 1999, contracted with a private contractor for the provision of nonconstruction services on behalf of the district. (b) The term does not include contracts entered into by the department of public health and human services for the provision of human services. (12) "Special circumstances" means all work performed at a facility that is built or developed for a specific Montana public works project and that is located in a prevailing wage district that contains the project location or that is located in a contiguous prevailing wage district. (13) "Standard prevailing rate of wages" or "standard prevailing wage" means the rates established as provided in: (a) 18-2-413 for building construction services; (b) 18-2-414 for heavy construction services and for highway construction services; and (c) 18-2-415 for nonconstruction services. (14) "Work of a similar character" means work on private commercial projects as well as work on public projects.

History: (1), (4)En. Sec. 2, Ch. 102, L. 1931; re-en. Sec. 3043.2, R.C.M. 1935; Sec. 41-702, R.C.M. 1947; (2), (3)En. Sec. 1, Ch. 139, L. 1981; (5)En. Sec. 1, Ch. 102, L. 1931; re-en. Sec. 3043.1, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1955; amd. Sec. 1, Ch. 43, L. 1961; amd. Sec. 1, Ch. 265, L. 1969; amd. Sec. 1, Ch. 375, L. 1973; amd. Sec. 1, Ch. 531, L. 1975; Sec. 41-701, R.C.M. 1947; R.C.M. 1947, 41-701(part), 41-702; amd. Sec. 1, Ch. 139, L. 1981; amd. Sec. 2, Ch. 561, L. 1987; amd. Sec. 2, Ch. 609, L. 1993; amd. Sec. 1, Ch. 522, L. 1997; amd. Sec. 1, Ch. 30, L. 1999; amd. Sec. 1, Ch. 289, L. 1999; amd. Sec. 1, Ch. 496, L. 1999; amd. Sec. 1, Ch. 517, L. 2001; amd. Sec. 1, Ch. 293, L. 2003; amd. Sec. 39, Ch. 2, L. 2009; amd. Sec. 11, Ch. 277, L. 2009.



18-2-402. Standard prevailing rate of wages.

18-2-402. Standard prevailing rate of wages. (1) The commissioner may determine the standard prevailing rate of wages, including fringe benefits, applicable to public works contracts under this part. The commissioner shall keep and maintain copies of collective bargaining agreements and other information on which the rates are based. (2) The provisions of this part do not apply in those instances in which the standard prevailing rate of wages is determined by federal law. (3) Whenever this part is applicable, the standard prevailing rate of wages, including fringe benefits, is the greater of the highest applicable rate of wages in the area for the particular work in question as negotiated under existing and current collective bargaining agreements or the rate determined by the applicable survey under this part.

History: En. Sec. 1, Ch. 102, L. 1931; re-en. Sec. 3043.1, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1955; amd. Sec. 1, Ch. 43, L. 1961; amd. Sec. 1, Ch. 265, L. 1969; amd. Sec. 1, Ch. 375, L. 1973; amd. Sec. 1, Ch. 531, L. 1975; R.C.M. 1947, 41-701(1), (4), (5); amd. Sec. 3, Ch. 561, L. 1987; amd. Sec. 12, Ch. 277, L. 2009; amd. Sec. 1, Ch. 373, L. 2013.



18-2-403. Preference of Montana labor in public works -- wages -- tax-exempt project -- federal exception.

18-2-403. Preference of Montana labor in public works -- wages -- tax-exempt project -- federal exception. (1) In every public works contract, there must be inserted in the bid specification and the public works contract a provision requiring the contractor to give preference to the employment of bona fide Montana residents in the performance of the work. (2) All public works contracts for construction services under subsection (1), except those for heavy and highway construction, that are conducted at the project location or under special circumstances must contain a provision requiring the contractor to pay: (a) the travel allowance that is in effect and applicable to the district in which the work is being performed; and (b) the standard prevailing rate of wages, including fringe benefits, that is in effect and applicable to the district in which the work is being performed. (3) In every public works contract for heavy and highway construction, there must be inserted a provision to require the contractor to pay the standard prevailing wage rates established statewide for heavy and highway construction services conducted at the project location or under special circumstances. (4) Except as provided in subsection (5), all public works contracts for nonconstruction services under subsection (1) must contain a provision requiring the contractor to pay: (a) the travel allowance that is in effect and applicable to the district in which the work is being performed; and (b) the standard prevailing rate of wages, including fringe benefits, that is in effect and applicable to the district in which the work is being performed. (5) An employer who, as a nonprofit organization providing individuals with vocational rehabilitation, performs a public works contract for nonconstruction services and who employs an individual whose earning capacity is impaired by a mental, emotional, or physical disability may pay the individual wages that are less than the standard prevailing wage if the employer complies with the provisions of section 214(c) of the Fair Labor Standards Act of 1938, 29 U.S.C. 214 and 29 CFR, part 525, and the wages paid are equal to or above the minimum wage required in 39-3-409. (6) Transportation of goods, supplies, materials, and manufactured or fabricated items to or from the project location is not subject to payment of the standard prevailing rate of wages. (7) A contract, other than a public works contract, let for a project costing more than $25,000 and financed from the proceeds of bonds issued under Title 17, chapter 5, part 15, or Title 90, chapter 5 or 7, must contain a provision requiring the contractor to pay the standard prevailing wage rate in effect and applicable to the district in which the work is being performed unless the contractor performing the work has entered into a collective bargaining agreement covering the work to be performed. (8) A public works contract may not be let to any person, firm, association, or corporation refusing to execute an agreement with the provisions described in subsections (1) through (7) in it, provided that in public works contracts involving the expenditure of federal-aid funds, this part may not be enforced in a manner as to conflict with or be contrary to the federal statutes prescribing a labor preference to honorably discharged veterans of the armed forces and prohibiting as unlawful any other preference or discrimination among citizens of the United States. (9) Failure to include the provisions required by 18-2-422 in a public works contract relieves the contractor from the contractor's obligation to pay the standard prevailing wage rate and places the obligation on the public contracting agency.

History: En. Sec. 1, Ch. 102, L. 1931; re-en. Sec. 3043.1, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1955; amd. Sec. 1, Ch. 43, L. 1961; amd. Sec. 1, Ch. 265, L. 1969; amd. Sec. 1, Ch. 375, L. 1973; amd. Sec. 1, Ch. 531, L. 1975; R.C.M. 1947, 41-701(part); amd. Sec. 2, Ch. 58, L. 1979; amd. Sec. 2, Ch. 139, L. 1981; amd. Sec. 4, Ch. 561, L. 1987; (4)En. Sec. 1, Ch. 420, L. 1991; amd. Sec. 3, Ch. 464, L. 1993; amd. Sec. 3, Ch. 609, L. 1993; amd. Sec. 2, Ch. 522, L. 1997; amd. Sec. 2, Ch. 289, L. 1999; amd. Sec. 1, Ch. 467, L. 2003; amd. Sec. 13, Ch. 277, L. 2009.



18-2-404. Approval of public works contract -- bond.

18-2-404. Approval of public works contract -- bond. (1) All public works contracts under this part must be approved in writing by the legal adviser of the contracting county, municipal corporation, school district, assessment district, or special improvement district body or officer prior to execution by the contracting public officer or officers. (2) In all public works contracts entered into under the provisions of this part, at least $1,000 of the contract price must be withheld at all times until the termination of the public works contract.

History: (1)En. Sec. 1, Ch. 102, L. 1931; re-en. Sec. 3043.1, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1955; amd. Sec. 1, Ch. 43, L. 1961; amd. Sec. 1, Ch. 265, L. 1969; amd. Sec. 1, Ch. 375, L. 1973; amd. Sec. 1, Ch. 531, L. 1975; Sec. 41-701, R.C.M. 1947; (2)En. Sec. 3, Ch. 102, L. 1931; re-en. Sec. 3043.3, R.C.M. 1935; amd. Sec. 2, Ch. 43, L. 1961; Sec. 41-703, R.C.M. 1947; R.C.M. 1947, 41-701(part), 41-703(part); amd. Sec. 3, Ch. 522, L. 1997.



18-2-405. Repealed.

18-2-405. Repealed. Sec. 8, Ch. 609, L. 1993.

History: En. Sec. 1, Ch. 102, L. 1931; re-en. Sec. 3043.1, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1955; amd. Sec. 1, Ch. 43, L. 1961; amd. Sec. 1, Ch. 265, L. 1969; amd. Sec. 1, Ch. 375, L. 1973; amd. Sec. 1, Ch. 531, L. 1975; R.C.M. 1947, 41-701(part).



18-2-406. Posting wage scale and fringe benefits.

18-2-406. Posting wage scale and fringe benefits. The contractor performing work or providing construction services under public works contracts, as provided in this part, shall post in a prominent and accessible site on the project or staging area, not later than the first day of work and continuing for the entire duration of the project, a legible statement of all wages and fringe benefits to be paid to the employees.

History: En. Sec. 1, Ch. 102, L. 1931; re-en. Sec. 3043.1, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1955; amd. Sec. 1, Ch. 43, L. 1961; amd. Sec. 1, Ch. 265, L. 1969; amd. Sec. 1, Ch. 375, L. 1973; amd. Sec. 1, Ch. 531, L. 1975; R.C.M. 1947, 41-701(2); amd. Sec. 2, Ch. 517, L. 2001.



18-2-407. Forfeiture for failure to pay standard prevailing rate of wages.

18-2-407. Forfeiture for failure to pay standard prevailing rate of wages. (1) Except as provided in 18-2-403, a contractor, subcontractor, or employer who pays workers or employees at less than the standard prevailing rate of wages as established under the public works contract shall forfeit to the department a penalty at a rate of up to 20% of the delinquent wages plus fringe benefits, attorney fees, audit fees, and court costs. Money collected by the department under this section must be deposited in the general fund. A contractor, subcontractor, or employer shall also forfeit to the employee the amount of wages owed plus $25 a day for each day that the employee was underpaid. (2) Whenever it appears to the contracting agency or to the commissioner that there is insufficient money due to the contractor or the employer under the terms of the contract to cover penalties, the commissioner may, within 90 days after the filing of notice of completion of the project and its acceptance by the contracting agency, maintain an action in district court to recover all penalties and forfeitures due. This part does not prevent the individual worker who has been underpaid or the commissioner on behalf of all the underpaid workers from maintaining an action for recovery of the wages due under the contract as provided in Title 39, chapter 3, part 2.

History: En. Sec. 1, Ch. 102, L. 1931; re-en. Sec. 3043.1, R.C.M. 1935; amd. Sec. 1, Ch. 32, L. 1955; amd. Sec. 1, Ch. 43, L. 1961; amd. Sec. 1, Ch. 265, L. 1969; amd. Sec. 1, Ch. 375, L. 1973; amd. Sec. 1, Ch. 531, L. 1975; R.C.M. 1947, 41-701(3); amd. Sec. 5, Ch. 554, L. 1989; amd. Sec. 4, Ch. 609, L. 1993; amd. Sec. 4, Ch. 90, L. 1995; amd. Sec. 13, Ch. 389, L. 1999; amd. Sec. 2, Ch. 467, L. 2003; amd. Sec. 14, Ch. 277, L. 2009.



18-2-408. Renumbered .

18-2-408. Renumbered . 18-2-432, Code Commissioner, 1985.



18-2-409. Montana residents to be employed on state construction contracts.

18-2-409. Montana residents to be employed on state construction contracts. (1) On any state construction project funded by state or federal funds, except a project partially funded with federal aid money from the United States department of transportation or when residency preference laws are specifically prohibited by federal law and to which the state is a signatory to the construction contract, each contractor shall ensure that at least 50% of the contractor's workers performing labor on the project are bona fide Montana residents, as defined in 18-2-401. (2) For any contract awarded for a state construction project, except a project partially funded with federal aid money from the United States department of transportation or when residency preference laws are specifically prohibited by federal law, there must be inserted in the bid specification and the contract a provision, in language approved by the commissioner of labor and industry, implementing the requirements of subsection (1). The bid specification and the contract must provide that at least 50% of the workers on the project will be bona fide Montana residents. If due to a lack of qualified personnel each contractor cannot guarantee that at least 50% of the contractor's workers on the project will be Montana residents, the contract must provide that the percentage that the commissioner of labor and industry believes possible will be Montana residents. (3) The commissioner of labor and industry shall enforce this section and investigate complaints of its violation and may adopt rules to implement this section.

History: En. Sec. 1, Ch. 549, L. 1985; amd. Sec. 1, Ch. 564, L. 2003.



18-2-410. reserved.

18-2-410 reserved.



18-2-411. Creation of prevailing wage rate districts.

18-2-411. Creation of prevailing wage rate districts. (1) Without taking into consideration heavy construction services and highway construction services wage rates, the commissioner shall divide the state into not more than five prevailing wage rate districts for building construction services and nonconstruction services. (2) In initially determining the districts, the commissioner shall: (a) follow the rulemaking procedures in the Montana Administrative Procedure Act; and (b) publish the reasons supporting the creation of each district. (3) A district boundary may not be changed except for good cause and in accordance with the rulemaking procedures in the Montana Administrative Procedure Act. (4) The presence of collective bargaining agreements in a particular area may not be the sole basis for the creation of boundaries of a district, nor may the absence of collective bargaining agreements in a particular area be the sole basis for changing the boundaries of a district. (5) For each prevailing wage rate district established under this section, the commissioner shall determine the standard prevailing rate of wages to be paid employees, as provided in this part. The standard prevailing rate of wages for construction services, as determined by the commissioner in this subsection, must be used for calculating an apprentice's wage, as provided in 39-6-108.

History: En. Sec. 1, Ch. 561, L. 1987; amd. Sec. 5, Ch. 609, L. 1993; amd. Sec. 2, Ch. 538, L. 2005; amd. Sec. 15, Ch. 277, L. 2009; amd. Sec. 2, Ch. 373, L. 2013.



18-2-412. Method for payment of standard prevailing wage.

18-2-412. Method for payment of standard prevailing wage. (1) To fulfill the obligation to pay the standard prevailing rate of wages under 18-2-403, a contractor or subcontractor may: (a) pay the amount of fringe benefits and the basic hourly rate of pay that is part of the standard prevailing rate of wages directly to the worker or employee in cash; (b) make an irrevocable contribution to a trustee or a third person pursuant to a fringe benefit fund, plan, or program that meets the requirements of the Employee Retirement Income Security Act of 1974 or that is a bona fide program approved by the U.S. department of labor; or (c) make payments using any combination of methods set forth in subsections (1)(a) and (1)(b) so that the aggregate of payments and contributions is not less than the standard prevailing rate of wages, including fringe benefits and travel allowances, applicable to the district for the particular type of work being performed. (2) The fringe benefit fund, plan, or program described in subsection (1)(b) must provide benefits to workers or employees for health care, pensions on retirement or death, life insurance, disability and sickness insurance, or bona fide programs that meet the requirements of the Employee Retirement Income Security Act of 1974 or that are approved by the U.S. department of labor. (3) A private contractor or subcontractor shall file a copy of the fringe benefit fund, plan, or program described in subsection (2) with the department.

History: En. Sec. 1, Ch. 609, L. 1993; amd. Sec. 16, Ch. 277, L. 2009.



18-2-413. Standard prevailing rate of wages for building construction services.

18-2-413. Standard prevailing rate of wages for building construction services. (1) The department shall conduct an annual survey to calculate the standard prevailing rate of wages for building construction services using the process described in this section. (2) The standard prevailing wage rates adopted under subsection (1) must be set for the districts established pursuant to 18-2-411. (3) The department shall survey: (a) electrical contractors who are licensed under Title 37, chapter 68, who perform commercial work; (b) plumbers who are licensed under Title 37, chapter 69, whose work is performed according to commercial building codes; and (c) construction contractors registered under Title 39, chapter 9, whose work is performed according to commercial building codes. (4) The surveys required under subsection (3) must include those wages, including fringe benefits plus zone pay, per diem, and travel allowances if applicable, that are paid in the applicable district by other contractors for work of a similar character performed in that district by each craft, classification, or type of worker needed to complete a contract under this part. (5) (a) The contractor survey must include information pertaining to the number of skilled workers employed in the contractor's peak month of employment and the wages and fringe benefits paid for each craft, classification, or type of work. (b) (i) In setting the prevailing wages from the survey for each craft, classification, or type of work, the department shall use a weighted average wage for each craft, classification, or type of work, except in those cases in which the survey shows that at least 50% of the skilled workers are receiving the same wage. (ii) If the survey shows that at least 50% of the skilled workers are receiving the same wage, then the higher of the collective bargaining agreement rate or the surveyed rate is the prevailing wage for that craft, classification, or type of work. (c) (i) In setting the prevailing fringe benefits from the survey for each craft, classification, or type of work, the department shall use a weighted average fringe benefit for each craft, classification, or type of work, except in those cases in which the survey shows that at least 50% of the skilled workers are receiving fringe benefits pursuant to a collective bargaining agreement or pursuant to an employer's fringe benefit fund, plan, or program that meets the requirements of the Employment Retirement Income Security Act of 1974 or that is approved by the U.S. department of labor. (ii) If the survey shows that at least 50% of the skilled workers are receiving fringe benefits pursuant to a collective bargaining agreement or pursuant to an employer's fringe benefit fund, plan, or program that meets the requirements of the Employment Retirement Income Security Act of 1974 or that is approved by the U.S. department of labor, the higher of fringe benefits received under collective bargaining agreements and employers' fringe benefit funds, plans, or programs is the prevailing fringe benefit for that craft, classification, or type of work. (6) The work performed must be work of a similar character to the work performed in the applicable district unless the survey in the applicable district does not generate sufficient data. If the survey produces insufficient data, the rate may be established by the use of other information or methods that the commissioner determines fairly establish the standard prevailing rate of wages. (7) (a) The commissioner shall establish by rule the methodology for determining the standard prevailing rate of wages. The rules must include an alternate methodology to determine the standard prevailing rate of wages whenever insufficient data is generated by the survey of contractors in the applicable district. The rules must identify the amount of data that constitutes insufficient data. (b) The commissioner shall use an alternate methodology provided by rule to determine the standard prevailing rate of wages whenever insufficient data exists. (c) The alternative method of determining the prevailing rate of wages must provide for review and the incorporation of data from work of a similar character, which must be based on a survey that is conducted as closely as possible to the original district. (8) Whenever work of a similar character is not being performed in the district, the standard prevailing rate of wages, including fringe benefits and the rate of travel allowance, must be those rates established by collective bargaining agreements in effect in the applicable district for each craft, classification, or type of skilled worker needed to complete the contract.

History: En. Sec. 1, Ch. 277, L. 2009; amd. Sec. 3, Ch. 373, L. 2013.



18-2-414. Standard prevailing rate of wages for heavy construction services and for highway construction services -- definition.

18-2-414. Standard prevailing rate of wages for heavy construction services and for highway construction services -- definition. (1) The department shall establish the standard prevailing rate of wages for heavy construction services and for highway construction services annually. (2) In establishing the standard prevailing rate of wages for heavy construction services and for highway construction services, the department may: (a) conduct a survey of construction contractors registered under Title 39, chapter 9, who perform heavy construction services or highway construction services, electrical contractors licensed under Title 37, chapter 68, who perform commercial work, or plumbers licensed under Title 37, chapter 69, whose work is performed according to commercial building codes; (b) adopt by reference through rulemaking the rates established by the U.S. department of labor under the federal Davis-Bacon Act, 29 CFR 1, et seq., for projects in Montana; or (c) use, as provided by rule, a combination of surveyed rates, as provided in subsection (2)(a), and rates adopted by reference, as provided in subsection (2)(b). (3) For the purposes of this section, the term "standard prevailing rate of wages for heavy construction services and for highway construction services" means wage rates, including fringe benefits plus zone pay, per diem, and travel allowances, if applicable, that are determined and established statewide for heavy construction projects and highway construction projects. The department may define by rule the terms heavy construction projects and highway construction projects. The definitions of heavy construction projects and highway construction projects must include but are not limited to projects the same as or similar to the construction, alteration, or repair of roads, streets, highways, alleys, runways, airport runways and ramps, dams, powerhouses, canals, channels, pipelines, parking areas, utility rights-of-way, staging yards located on or off the right-of-way, or new or reopened pits that produce aggregate, asphalt, concrete, or backfill when the pit does not normally sell to the general public.

History: En. Sec. 2, Ch. 277, L. 2009; amd. Sec. 4, Ch. 373, L. 2013.



18-2-415. Standard prevailing rate of wages for nonconstruction services -- survey.

18-2-415. Standard prevailing rate of wages for nonconstruction services -- survey. (1) The department shall conduct an annual survey to calculate the standard prevailing rate of wages for nonconstruction services using the process described in this section. (2) The standard prevailing wage rates adopted under subsection (1) must be set for the districts established under 18-2-411. (3) (a) The department shall survey those employers that the department determines provide nonconstruction services in Montana in fulfillment of public works contracts. (b) The department may survey employers that request to be included in the survey related to the nonconstruction services standard prevailing rate of wages or employers whose names and addresses are supplied by a political subdivision of the state as employers who have submitted bona fide bids or responses to requests for proposals for public works contracts for nonconstruction services. (4) If the department does not survey an employer who is required to be surveyed under subsection (3)(a) or eligible to be surveyed under subsection (3)(b), the resulting survey and the ratesetting process remain valid. (5) The survey must include: (a) those wages, including fringe benefits and travel allowances if applicable, that are paid in the applicable district by other employers for work of a similar character performed in that district by each craft, classification, or type of worker needed to complete a contract under this part; and (b) information pertaining to the number of workers employed in the employer's peak month of employment. (6) In setting the standard prevailing rate of wages for nonconstruction services from the survey for each craft, classification, or type of work, the department shall use the weighted average wage for each craft, classification, or type of work, except in cases in which the survey shows that at least 50% of the workers are receiving the same wage. If the survey shows that at least 50% of the workers are receiving the same wage, that wage is the standard prevailing rate of wages for that craft, classification, or type of work. (7) The work performed must be work of a similar character to the work performed in the applicable district unless the survey in the applicable district does not generate sufficient data. If the survey produces insufficient data, the standard prevailing rate of wages may be established by the use of other information or an alternate methodology as provided in subsection (8). (8) (a) The commissioner shall establish by rule the methodology for determining the standard prevailing rate of wages. The rules must include an alternate methodology to determine the standard prevailing rate of wages whenever insufficient data is generated by the survey of contractors in the applicable district. The rules must identify the amount of data that constitutes insufficient data. (b) The commissioner shall use an alternate methodology provided by rule to determine the standard prevailing rate of wages whenever insufficient data exists. (c) The alternative method of determining the prevailing rate of wages must provide for review and the incorporation of data from work of a similar character, which must be based on a survey that is conducted as closely as possible to the original district. (9) Whenever work of a similar character is not being performed in the district, the standard prevailing rate of wages, including fringe benefits, must be those rates established by collective bargaining agreements in effect in the applicable district for each craft, classification, or type of skilled worker needed to complete the contract.

History: En. Sec. 3, Ch. 277, L. 2009.



18-2-416. Wages paid to registered apprentices.

18-2-416. Wages paid to registered apprentices. (1) Only an apprentice whose indenture agreement is registered with the department under Title 39, chapter 6, or recognized by the department as being registered with an appropriate registration agency of another state or the federal government may be paid as provided in subsection (2) when working on a public works contract. An apprentice whose indenture agreement is not registered with or recognized by the department must be paid the full amount of the standard prevailing rate of wages, including any applicable travel allowances. (2) A recognized, registered apprentice must be paid the percentage of the standard prevailing rate of wages provided for in the apprenticeship standards applicable to that apprentice. The percentage amount applies to wage rates only and not to fringe benefits. The full amount of any applicable fringe benefits must be paid to the apprentice while the apprentice is working on the public works contract.

History: En. Sec. 4, Ch. 277, L. 2009.



18-2-417. Wage rate adjustments for multiyear contracts.

18-2-417. Wage rate adjustments for multiyear contracts. (1) Any public works contract that by the terms of the original contract calls for more than 30 months to fully perform must include a provision to adjust, as provided in subsection (2), the standard prevailing rate of wages to be paid to the workers performing the contract. (2) The standard prevailing rate of wages paid to workers under a contract subject to this section must be adjusted 12 months after the date of the award of the public works contract. The amount of the adjustment must be a 3% increase. The adjustment must be made and applied every 12 months for the term of the contract. (3) Any increase in the standard rate of prevailing wages for workers under this section is the sole responsibility of the contractor and any subcontractors and not the contracting agency.

History: En. Sec. 5, Ch. 277, L. 2009.



18-2-418. Wage rates based on project classification.

18-2-418. Wage rates based on project classification. (1) The contracting agency shall determine, based on the preponderance of labor hours to be worked, whether the public works construction services project is classified as a highway construction project, a heavy construction project, or a building construction project. (2) Once the project has been classified, employees in each trade classification who are working on that project must be paid at the rate for that project classification.

History: En. Sec. 5, Ch. 373, L. 2013.



18-2-419. Zone pay and per diem.

18-2-419. Zone pay and per diem. If there is not sufficient data reported to establish zone pay or per diem for a trade classification, the department may establish a zone pay or a per diem amount that reasonably approximates an applicable average zone pay or per diem rate that is payable for the trade classification.

History: En. Sec. 6, Ch. 373, L. 2013.



18-2-420. reserved.

18-2-420 reserved.



18-2-421. Notice.

18-2-421. Notice. When a public works project is accepted by the public contracting agency, a notice of acceptance and the completion date of the project must be sent to the department. However, in the case of public works contracts that amount to $50,000 or less in cost, the notice of acceptance and the completion date of the project is not required unless the department requests that information. The 90-day limitation for filing an action in district court, as provided in 18-2-407, does not begin until the public contracting agency notifies the department of its acceptance of the public works project.

History: En. Sec. 3, Ch. 139, L. 1981; amd. Sec. 4, Ch. 522, L. 1997.



18-2-422. Bid specification and public works contract to contain standard prevailing wage rate and payroll record notification.

18-2-422. Bid specification and public works contract to contain standard prevailing wage rate and payroll record notification. All public works contracts and the bid specifications for those contracts must contain: (1) a provision stating for each job classification the standard prevailing wage rate, including fringe benefits, that the contractors and employers shall pay during construction of the project; (2) a provision requiring each contractor and employer to maintain payroll records in a manner readily capable of being certified for submission under 18-2-423, for not less than 3 years after the contractor's or employer's completion of work on the project; and (3) a provision requiring each contractor to post a statement of all wages and fringe benefits in compliance with 18-2-423.

History: En. Sec. 4, Ch. 139, L. 1981; amd. Sec. 5, Ch. 522, L. 1997; amd. Sec. 3, Ch. 517, L. 2001.



18-2-423. Submission of payroll records.

18-2-423. Submission of payroll records. If a complaint is filed with the department alleging noncompliance with 18-2-422, the department may require the project to submit to it certified copies of the payroll records for workers employed on that project. A contractor or a subcontractor shall pay employees receiving an hourly wage on a weekly basis. If a wage violation complaint is filed with the department, the contractor or subcontractor shall provide the employee's payroll records to the department within 5 days of receiving the payroll request from the department.

History: En. Sec. 5, Ch. 139, L. 1981; amd. Sec. 6, Ch. 609, L. 1993.



18-2-424. Enforcement.

18-2-424. Enforcement. If a contractor or a subcontractor refuses to submit payroll records requested by the department pursuant to 18-2-423, the commissioner or the commissioner's authorized representative may issue subpoenas compelling the production of those records.

History: En. Sec. 6, Ch. 139, L. 1981; amd. Sec. 225, Ch. 56, L. 2009.



18-2-425. Prohibition -- project labor agreement.

18-2-425. Prohibition -- project labor agreement. (1) Except as otherwise provided in this chapter, the state or any political subdivision that contracts for the construction, maintenance, repair, or improvement of public works may not require that a contractor, subcontractor, or material supplier or carrier engaged in the construction, maintenance, repair, or improvement of public works execute or otherwise become a party to any project labor agreement, collective bargaining agreement, prehire agreement, or other agreement with employees, their representatives, or any labor organization as a condition of bidding, negotiating, being awarded, or performing work on a public works contract. (2) For the purposes of this section, "public works" means: (a) a building, road, street, sewer, storm drain, water system, irrigation system, reclamation project, or other facility owned or to be contracted for by the state or a political subdivision and that is paid for in whole or in part with tax revenue paid by residents of the state; or (b) any other construction service or nonconstruction service as defined in 18-2-401.

History: En. Sec. 1, Ch. 540, L. 1999.



18-2-426. through reserved.

18-2-426 through 18-2-430 reserved.



18-2-431. Rulemaking authority.

18-2-431. Rulemaking authority. The commissioner may adopt rules necessary to implement this part.

History: En. Sec. 1, Ch. 234, L. 1985.



18-2-432. Penalty for violation.

18-2-432. Penalty for violation. (1) (a) If a person, firm, or corporation fails to comply with the provisions of this part, the state, county, municipality, school district, or officer of a political subdivision that executed the public works contract shall retain $1,000 of the contract price as liquidated damages for the violation of the terms of the public works contract, and the money must be credited to the proper funds of the state, county, municipality, school district, or political subdivision. (b) If a person, firm, or corporation fails to comply with the provisions of this part due to gross negligence, as determined by the commissioner, the commissioner may retain up to an additional $10,000 above the amount provided for in subsection (1)(a) as a penalty for the violation of the terms of the public works contract. The money retained pursuant to this subsection (1)(b) must be credited to the proper funds of the state, county, municipality, school district, or other political subdivision. (2) Whenever a contractor or subcontractor is found by the commissioner to have aggravatedly or willfully violated the labor standards provisions of this chapter, the contractor or subcontractor or any firm, corporation, partnership, or association in which the contractor or subcontractor has a substantial interest is ineligible, for a period not to exceed 3 years after the date of the final judgment, to receive any public works contracts or subcontracts that are subject to the provisions of this chapter. (3) Whenever an action has been instituted in a district court in this state against any person, firm, or corporation for the violation of this part, the court in which the action is pending is authorized to issue an injunction to restrain the person, firm, or corporation from proceeding with a public works contract with the state, county, municipality, school district, or political subdivision, pending the final determination of the instituted action.

History: En. Sec. 3, Ch. 102, L. 1931; re-en. Sec. 3043.3, R.C.M. 1935; amd. Sec. 2, Ch. 43, L. 1961; R.C.M. 1947, 41-703(part); Sec. 18-2-408, MCA 1983; redes. 18-2-432 by Code Commissioner, 1985; amd. Sec. 7, Ch. 609, L. 1993; amd. Sec. 6, Ch. 522, L. 1997; amd. Sec. 1, Ch. 78, L. 1999.






Part 5. Alternative Project Delivery Contracts

18-2-501. Definitions.

18-2-501. Definitions. As used in this part, unless the context clearly requires otherwise, the following definitions apply: (1) "Alternative project delivery contract" means a construction management contract, a general contractor construction management contract, or a design-build contract. (2) "Construction management contract" means a contract in which the contractor acts as the public owner's construction manager and provides leadership and administration for the project, from planning and design, in cooperation with the designers and the project owners, to project startup and construction completion. (3) "Contractor" has the meaning provided in 18-4-123. (4) "Design-build contract" means a contract in which the designer-builder assumes the responsibility and the risk for architectural or engineering design and construction delivery under a single contract with the owner. (5) "General contractor construction management contract" means a contract in which the general contractor, in addition to providing the preconstruction, budgeting, and scheduling services, procures necessary construction services, equipment, supplies, and materials through competitive bidding contracts with subcontractors and suppliers to construct the project. (6) "Governing body" means: (a) the legislative authority of: (i) a municipality, county, or consolidated city-county established pursuant to Title 7, chapter 1, 2, or 3; (ii) a school district established pursuant to Title 20; or (iii) an airport authority established pursuant to Title 67, chapter 11; or (b) the board of directors of a county water or sewer district established pursuant to Title 7, chapter 13, parts 22 and 23. (7) "Project" means any construction or any improvement of the land, a building, or another improvement that is suitable for use as a state or local governmental facility. (8) "Publish" means publication of notice as provided for in 7-1-2121, 7-1-4127, 18-2-301, and 20-9-204. (9) "State agency" has the meaning provided in 2-2-102, except that the department of transportation, provided for in 2-15-2501, is not considered a state agency.

History: En. Sec. 1, Ch. 574, L. 2005; amd. Sec. 1, Ch. 29, L. 2009.



18-2-502. Alternative project delivery contract -- authority -- criteria.

18-2-502. Alternative project delivery contract -- authority -- criteria. (1) Subject to the provisions of this part, a state agency or a governing body may use an alternative project delivery contract. A state agency or governing body that uses an alternative project delivery contract shall: (a) demonstrate that the state agency or the governing body has or will have knowledgeable staff or consultants who have the capacity to manage an alternative project delivery contract; (b) clearly describe the manner in which: (i) the alternative project delivery contract award process will be conducted; and (ii) subcontractors and suppliers will be selected. (2) Prior to awarding an alternative project delivery contract, the state agency or the governing body shall determine that the proposal meets at least two of the sets of criteria described in subsections (2)(a) through (2)(c) and the provisions of subsection (3). To make the determination, the state agency or the governing body shall make a detailed written finding that: (a) the project has significant schedule ramifications and using the alternative project delivery contract is necessary to meet critical deadlines by shortening the duration of construction. Factors that the state agency or the governing body may consider in making its findings include, but are not limited to: (i) operational and financial data that show significant savings or increased opportunities for generating revenue as a result of early project completion; (ii) demonstrable public benefits that result from less time for construction; or (iii) less or a shorter duration of disruption to the public facility. (b) by using an alternative project delivery contract, the design process will contribute to significant cost savings. Significant cost savings that may justify an alternative project delivery contract may derive from but are not limited to value engineering, building systems analysis, life cycle analysis, and construction planning. (c) the project presents significant technical complexities that necessitate the use of an alternative delivery project contract. (3) The state agency or the governing body shall make a detailed written finding that using an alternative project delivery contract will not: (a) encourage favoritism or bias in awarding the contract; or (b) substantially diminish competition for the contract.

History: En. Sec. 2, Ch. 574, L. 2005.



18-2-503. Alternative project delivery contract -- award criteria.

18-2-503. Alternative project delivery contract -- award criteria. (1) (a) Whenever a state agency or a governing body determines, pursuant to 18-2-502, that an alternative project delivery contract is justifiable, the state agency or the governing body shall publish a request for qualifications. (b) After evaluating the responses to the request for qualifications, a request for proposals must be sent to each respondent that meets the qualification criteria specified in the request for qualifications. The request for proposals must clearly describe the project, the state agency's or the governing body's needs with respect to the project, the requirements for submitting a proposal, criteria that will be used to evaluate proposals, and any other factors, including any weighting, that will be used to award the alternative project delivery contract. (2) The state agency's or the governing body's decision to award an alternative project delivery contract must be based, at a minimum, on: (a) the applicant's: (i) history and experience with projects similar to the project under consideration; (ii) financial health; (iii) staff or workforce that is proposed to be committed to the project; (iv) approach to the project; and (v) project costs; and (b) any additional criteria or factors that reflect the project's characteristics, complexities, or goals. (3) Under any contract awarded pursuant to this part, architectural services must be performed by an architect, as defined in 37-65-102, and engineering services must be performed by a professional engineer, as defined in 37-67-101. (4) At the conclusion of the selection process, the state agency or the governing body shall state and document in writing the reasons for selecting the contractor that was awarded the contract. The documentation must be provided to all applicants and to anyone else, upon request. (5) A state agency or the governing body may compensate unsuccessful applicants for costs incurred in developing and submitting a proposal, provided that all unsuccessful applicants are treated equitably.

History: En. Sec. 3, Ch. 574, L. 2005.









CHAPTER 3. STATE BUILDING LEASES

Part 1. General Provisions

18-3-101. Authority to lease with option to purchase.

18-3-101. Authority to lease with option to purchase. When authorized by a vote of two-thirds of the members of each house of the legislature, the department of administration may, as part of the long-range building program, enter into a lease contract that provides an option to purchase a building to be used by the state or any department of state government.

History: En. 82-3315.1 by Sec. 1, Ch. 242, L. 1974; R.C.M. 1947, 82-3315.1; amd. Sec. 1, Ch. 455, L. 1997.



18-3-102. Repealed.

18-3-102. Repealed. Sec. 8, Ch. 455, L. 1997.

History: En. 82-3315.4 by Sec. 4, Ch. 242, L. 1974; R.C.M. 1947, 82-3315.4.



18-3-103. Repealed.

18-3-103. Repealed. Sec. 8, Ch. 455, L. 1997.

History: En. 82-3315.7 by Sec. 7, Ch. 242, L. 1974; R.C.M. 1947, 82-3315.7.



18-3-104. Repealed.

18-3-104. Repealed. Sec. 8, Ch. 455, L. 1997.

History: En. 82-3315.5 by Sec. 5, Ch. 242, L. 1974; R.C.M. 1947, 82-3315.5.



18-3-105. Location of building.

18-3-105. Location of building. A building authorized pursuant to 18-3-101 must be located as determined by the terms of the request for proposals. If a contract entered into pursuant to this chapter requires the sale or lease of any interest in state lands, the contract must have prior approval of the board of land commissioners.

History: En. 82-3315.2 by Sec. 2, Ch. 242, L. 1974; R.C.M. 1947, 82-3315.2; amd. Sec. 2, Ch. 455, L. 1997.



18-3-106. Security pledge.

18-3-106. Security pledge. To insure an adequate security provision for the lessor, the full faith and credit and taxing powers of the state of Montana are pledged in the amount necessary for the payment of rent incurred pursuant to a contract authorized by this part.

History: En. 82-3315.3 by Sec. 3, Ch. 242, L. 1974; R.C.M. 1947, 82-3315.3.



18-3-107. Repealed.

18-3-107. Repealed. Sec. 8, Ch. 455, L. 1997.

History: En. 82-3315.6 by Sec. 6, Ch. 242, L. 1974; R.C.M. 1947, 82-3315.6.



18-3-108. and reserved.

18-3-108 through 18-3-109 reserved.



18-3-110. Requests for proposals.

18-3-110. Requests for proposals. (1) The department, with the cooperation of the departments that will occupy the rental property, shall develop a request for proposals defining the state's program and building specification requirements. A request for proposals must be administered in accordance with 18-4-304(3) through (6). (2) For projects valued at less than $2 million, the departments may develop the request for proposals. For projects valued at $2 million or more, the departments shall contract with a licensed architect or engineer selected in accordance with 18-2-112 for the development of the request for proposals. (3) A successful proposer, general contractor, or subcontractor engaged in construction under this part shall pay the standard prevailing rate of wages to employees engaged in the construction of the leased property.

History: En. Sec. 3, Ch. 455, L. 1997; amd. Sec. 47, Ch. 51, L. 1999.



18-3-111. Exemption from construction contract requirements.

18-3-111. Exemption from construction contract requirements. Except as provided in 18-3-110, a contract provided for in this chapter is not subject to the provisions of Title 18, chapter 2.

History: En. Sec. 4, Ch. 455, L. 1997.









CHAPTER 4. MONTANA PROCUREMENT ACT

Part 1. General Provisions

18-4-101. Repealed.

18-4-101. Repealed. Sec. 53, Ch. 519, L. 1983.

History: (1), (2)En. 82-1902.1 by Sec. 8, Ch. 97, L. 1977; Sec. 82-1902.1, R.C.M. 1947; (3)En. Sec. 7, Ch. 66, L. 1923; re-en. Sec. 293.7, R.C.M. 1935; amd. Sec. 2, Ch. 69, L. 1949; amd. Sec. 1, Ch. 301, L. 1971; amd. Sec. 72, Ch. 326, L. 1974; amd. Sec. 4, Ch. 97, L. 1977; Sec. 82-1917, R.C.M. 1947; R.C.M. 1947, 82-1902.1, 82-1917(part); amd. Sec. 1, Ch. 597, L. 1979.



18-4-102. Repealed.

18-4-102. Repealed. Sec. 53, Ch. 519, L. 1983.

History: (1), (2)En. Sec. 8, Ch. 66, L. 1923; re-en. Sec. 293.8, R.C.M. 1935; amd. Sec. 2, Ch. 301, L. 1971; amd. Sec. 1, Ch. 496, L. 1973; amd. Sec. 9, Ch. 242, L. 1974; amd. Sec. 73, Ch. 326, L. 1974; Sec. 82-1918, R.C.M. 1947; (3)En. Sec. 11, Ch. 66, L. 1923; re-en. Sec. 293.11, R.C.M. 1935; amd. Sec. 76, Ch. 326, L. 1974; Sec. 82-1921, R.C.M. 1947; R.C.M. 1947, 82-1918(1), 82-1921(part); amd. Sec. 2, Ch. 597, L. 1979.



18-4-103. Repealed.

18-4-103. Repealed. Sec. 2, Ch. 175, L. 1979.

History: En. 82-1915.1 by Sec. 70, Ch. 326, L. 1974; R.C.M. 1947, 82-1915.1.



18-4-104. Renumbered .

18-4-104. Renumbered . 18-4-133, Code Commissioner, 1983.



18-4-105. Renumbered .

18-4-105. Renumbered . 18-4-141, Code Commissioner, 1983.



18-4-106. through reserved.

18-4-106 through 18-4-110 reserved.



18-4-111. Renumbered .

18-4-111. Renumbered . 2-17-501, Code Commissioner, 1983.



18-4-112. through reserved.

18-4-112 through 18-4-120 reserved.



18-4-121. Short title.

18-4-121. Short title. This chapter may be cited as the "Montana Procurement Act".

History: En. Sec. 1, Ch. 519, L. 1983.



18-4-122. Purpose.

18-4-122. Purpose. The underlying purposes and policies of this chapter are to: (1) simplify, clarify, and modernize the law governing procurement by the state of Montana; (2) permit the continued development of procurement policies and practices; (3) make as consistent as possible the procurement laws among the various jurisdictions; (4) provide for increased public confidence in the procedures followed in public procurement; (5) ensure the fair and equitable treatment of all persons who deal with the procurement system of the state; (6) provide increased economy in state procurement activities and maximize to the fullest extent practicable the purchasing value of public funds of the state; (7) foster effective, broad-based competition within the free enterprise system; (8) provide safeguards for the maintenance of a procurement system of quality and integrity; and (9) provide the exclusive remedies for unlawful bid solicitations or contract awards.

History: En. Sec. 2, Ch. 519, L. 1983; amd. Sec. 2, Ch. 443, L. 1997.



18-4-123. Definitions.

18-4-123. Definitions. In this chapter, unless the context clearly requires otherwise or a different meaning is prescribed for a particular section, the following definitions apply: (1) "Business" means a corporation, partnership, individual, sole proprietorship, joint-stock company, joint venture, or other private legal entity. (2) "Change order" means a written order, signed by an authorized department representative, directing the contractor to make changes that the changes clause of the contract authorizes the department to order without the consent of the contractor. (3) "Contract" means all types of state agreements, regardless of what they may be called, for the procurement or disposal of supplies or services. (4) "Contract modification" means a written alteration in specifications, delivery point, rate of delivery, period of performance, price, quantity, or other provisions of a contract accomplished by mutual action of the parties to the contract. (5) "Contractor" means a person having a contract with a governmental body. (6) "Data" means recorded information, regardless of form or characteristic. (7) "Department" means the department of administration. (8) "Designee" means an authorized representative of a person holding a superior position. (9) "Director" means the director of the department of administration. (10) "Employee" means an individual drawing a salary from a governmental body, whether elected or not, and any noncompensated individual performing personal services for a governmental body. (11) "Governmental body" means a department, commission, council, board, bureau, committee, institution, legislative body, agency, government corporation, or other entity, instrumentality, or official of the executive, legislative, or judicial branch of this state, including the board of regents and the Montana university system. (12) (a) "Grant" means the furnishing by the federal government of assistance, whether financial or otherwise, to a person or agency to support a program authorized by law. (b) Grant does not include an award whose primary purpose is to procure an end product, whether in the form of supplies or services. A contract resulting from an award is not a grant but a procurement contract. (13) "Person" means any business, individual, union, committee, club, other organization, or group of individuals. (14) (a) "Printing" means the reproduction of an image from a printing surface generally made by a contact impression that causes a transfer of ink or the reproduction of an impression by a photographic process and includes graphic arts, typesetting, binding, and other operations necessary to produce a finished printed product. (b) Printing does not include rebinding or repair by a library or an office, department, board, or commission of books, journals, pamphlets, magazines, and literary articles held as a part of its library collection. (15) (a) "Procurement" means acquisition with or without cost, buying, purchasing, renting, leasing, or otherwise acquiring any supplies or services. The term includes all functions that pertain to the obtaining of any supply or service, including description of requirements, selection and solicitation of sources, preparation and award of contract, and all phases of contract administration. (b) Procurement does not include the acquiring of supplies or services by gift. (16) "Procurement officer" means any person authorized to enter into and administer contracts and make written determinations with respect to contracts. The term includes an authorized representative acting within the limits of the representative's authority. (17) "Purchasing agency" means any governmental body, other than the department, that is authorized by this chapter or its implementing rules or by way of delegation from the director to enter into contracts. (18) (a) "Services" means the furnishing of labor, time, or effort by a contractor. (b) Services does not include employment agreements or collective bargaining agreements, the provision of human services administered by the department of public health and human services, or services related to construction contracts. (19) "Supplies" means all property except as otherwise provided by law, including but not limited to equipment, materials, printing, and commodities, and excluding land or any interest in land. (20) "Using agency" means any governmental body of the state that uses any supplies or services procured under this chapter. (21) "Vendor" means a person who offers or may offer supplies or services to a public agency.

History: En. Sec. 3, Ch. 519, L. 1983; amd. Sec. 3, Ch. 443, L. 1997; amd. Sec. 14, Ch. 181, L. 2001.



18-4-124. Local government adoption of procurement provisions -- alternative project delivery contracts.

18-4-124. Local government adoption of procurement provisions -- alternative project delivery contracts. (1) A political subdivision or school district may adopt any or all parts of this chapter and the accompanying rules promulgated by the department. (2) A governing body, as defined in 18-2-501, may adopt the provisions of Title 18, chapter 2, part 5, and use an alternative project delivery contract.

History: En. Sec. 45, Ch. 519, L. 1983; amd. Sec. 8, Ch. 574, L. 2005.



18-4-125. Collection of data concerning public procurement.

18-4-125. Collection of data concerning public procurement. All using agencies shall cooperate with the department in the preparation of statistical data concerning the procurement, usage, and disposition of all supplies and services, and the department may employ trained personnel as necessary to carry out this function. All using agencies shall furnish such reports as the department may require concerning usage, needs, and stocks on hand, and the department may prescribe forms to be used by the using agencies in requisitioning, ordering, and reporting of supplies and services.

History: En. Sec. 11, Ch. 519, L. 1983.



18-4-126. Public access to procurement information -- records -- retention.

18-4-126. Public access to procurement information -- records -- retention. (1) Procurement information is a public writing and must be available to the public as provided in 2-6-102, 18-4-303, and 18-4-304. (2) All procurement records must be retained, managed, and disposed of in accordance with the state records management program, Title 2, chapter 6. (3) Written determinations required by this chapter must be retained in the appropriate official contract file of the department or the purchasing agency administering the procurement in accordance with the state records management program.

History: En. Secs. 5, 26, Ch. 519, L. 1983; amd. Sec. 4, Ch. 443, L. 1997; amd. Sec. 1, Ch. 289, L. 2005.



18-4-127. through reserved.

18-4-127 through 18-4-130 reserved.



18-4-131. Repealed.

18-4-131. Repealed. Sec. 21, Ch. 443, L. 1997.

History: En. Sec. 4, Ch. 519, L. 1983.



18-4-132. Application.

18-4-132. Application. (1) This chapter applies to: (a) the expenditure of public funds irrespective of their source, including federal assistance money, by this state acting through a governmental body under any contract, except a contract exempted from this chapter by this section or by another statute; (b) a procurement of supplies or services that is at no cost to the state and from which income may be derived by the vendor and to a procurement of supplies or services from which income or a more advantageous business position may be derived by the state; and (c) the disposal of state supplies. (2) This chapter or rules adopted pursuant to this chapter do not prevent any governmental body or political subdivision from complying with the terms and conditions of any grant, gift, bequest, or cooperative agreement. (3) This chapter does not apply to: (a) either grants or contracts between the state and its political subdivisions or other governments, except as provided in part 4; (b) construction contracts; (c) expenditures of or the authorized sale or disposal of equipment purchased with money raised by student activity fees designated for use by the student associations of the university system; (d) contracts entered into by the Montana state lottery that have an aggregate value of less than $250,000; (e) contracts entered into by the state compensation insurance fund to procure insurance-related services; (f) employment of: (i) a registered professional engineer, surveyor, real estate appraiser, or registered architect; (ii) a physician, dentist, pharmacist, or other medical, dental, or health care provider; (iii) an expert witness hired for use in litigation, a hearings officer hired in rulemaking and contested case proceedings under the Montana Administrative Procedure Act, or an attorney as specified by executive order of the governor; (iv) consulting actuaries; (v) a private consultant employed by the student associations of the university system with money raised from student activity fees designated for use by those student associations; (vi) a private consultant employed by the Montana state lottery; (vii) a private investigator licensed by any jurisdiction; (viii) a claims adjuster; or (ix) a court reporter appointed as an independent contractor under 3-5-601; (g) electrical energy purchase contracts by the university of Montana or Montana state university, as defined in 20-25-201. Any savings accrued by the university of Montana or Montana state university in the purchase or acquisition of energy must be retained by the board of regents of higher education for university allocation and expenditure. (h) the purchase or commission of art for a museum or public display; (i) contracting under 47-1-216 of the Montana Public Defender Act; or (j) contracting under Title 90, chapter 4, part 11. (4) (a) Food products produced in Montana may be procured by either standard procurement procedures or by direct purchase. Montana-produced food products may be procured by direct purchase when: (i) the quality of available Montana-produced food products is substantially equivalent to the quality of similar food products produced outside the state; (ii) a vendor is able to supply Montana-produced food products in sufficient quantity; and (iii) a bid for Montana-produced food products either does not exceed or reasonably exceeds the lowest bid or price quoted for similar food products produced outside the state. A bid reasonably exceeds the lowest bid or price quoted when, in the discretion of the person charged by law with the duty to purchase food products for a governmental body, the higher bid is reasonable and capable of being paid out of that governmental body's existing budget without any further supplemental or additional appropriation. (b) The department shall adopt any rules necessary to administer the optional procurement exception established in this subsection (4). (5) As used in this section, the following definitions apply: (a) "Food" means articles normally used by humans as food or drink, including articles used for components of articles normally used by humans as food or drink. (b) "Produced" means planted, cultivated, grown, harvested, raised, collected, processed, or manufactured.

History: En. Sec. 44, Ch. 519, L. 1983; amd. Sec. 1, Ch. 548, L. 1989; amd. Sec. 2, Ch. 359, L. 1995; amd. Sec. 5, Ch. 443, L. 1997; amd. Sec. 1, Ch. 407, L. 1999; amd. Sec. 1, Ch. 580, L. 1999; amd. Sec. 30, Ch. 7, L. 2001; amd. Sec. 15, Ch. 181, L. 2001; amd. Sec. 1, Ch. 153, L. 2003; amd. Sec. 2, Ch. 289, L. 2005; amd. Sec. 22, Ch. 449, L. 2005; amd. Sec. 1, Ch. 146, L. 2007; amd. Sec. 3, Ch. 439, L. 2009.



18-4-133. Purchases exempt from general requirements.

18-4-133. Purchases exempt from general requirements. (1) When immediate delivery of articles or performance of service is required by the public exigencies, the articles or service required may be procured by open purchase or contract at the place and in the manner in which the articles are usually bought and sold or the services engaged between individuals but under the direction of the department. (2) (a) The department may exempt the department of corrections and the department of public health and human services from the provisions of this chapter for the purchase of suitable clothing by the department of corrections and the department of public health and human services for residents of its institutions and community-based programs. (b) As used in this section, "suitable clothing" means styled, seasonable clothing, which will allow the resident to make a normal appearance in the community. (3) When none of the bids or proposals received in response to a valid solicitation are from a responsible bidder or offeror or responsive bidder or offeror, as defined in 18-4-301, the procurement officer may: (a) cancel and reissue the solicitation. If the procurement officer reissues the solicitation, the procurement officer shall attempt to increase the number of potential vendors and may modify any specification in the original solicitation. (b) directly negotiate with a vendor if the procurement officer determines that a second or subsequent solicitation would also be unsuccessful. (4) The department shall adopt rules describing the conditions under which a procurement officer may negotiate directly with a vendor. The rules must reflect the purposes described in 18-4-122. (5) When a state department, agency, or official administers a grant of public funds and contracts with a landowner to carry out a recreational or environmental remediation, reclamation, or conservation project that benefits the state, the department may exempt the landowner from the provisions of chapter 1 and this chapter if the landowner conducts the work or conducts a form of competitive procurement allowed by the terms of the contract.

History: En. Sec. 9, Ch. 66, L. 1923; re-en. Sec. 293.9, R.C.M. 1935; amd. Sec. 8, Ch. 80, L. 1961; amd. Sec. 74, Ch. 326, L. 1974; amd. Sec. 1, Ch. 230, L. 1977; R.C.M. 1947, 82-1919; amd. Sec. 1, Ch. 418, L. 1979; amd. Sec. 1, Ch. 74, L. 1981; amd. Sec. 47, Ch. 519, L. 1983; MCA 1981, 18-4-104; redes. 18-4-133 by Code Commissioner, 1983; amd. Sec. 1, Ch. 262, L. 1991; amd. Sec. 62, Ch. 546, L. 1995; amd. Sec. 6, Ch. 443, L. 1997; amd. Sec. 16, Ch. 181, L. 2001.



18-4-134. through reserved.

18-4-134 through 18-4-140 reserved.



18-4-141. Contract transfers and collusion prohibited -- violations and penalty.

18-4-141. Contract transfers and collusion prohibited -- violations and penalty. (1) A contract or order or any interest in a contract or order may not be transferred, assigned, or subcontracted by the party to whom the contract or order is given to any other party without the express written approval of the state, and the state may declare void any unapproved transfer, assignment, or subcontract. (2) Collusion or secret agreements between vendors for the purpose of securing any advantage to the vendors as against the state in the awarding of contracts are prohibited. The state may declare the contract void if the department finds sufficient evidence after a contract has been let that the contract was obtained by a vendor or vendors by reason of collusive or secret agreement among the vendors to the disadvantage of the state. (3) All rights of action for a breach of a contract by the contracting parties are reserved to the state. (4) A person who violates the provisions of 2-2-201 or this section, or both, is guilty of a misdemeanor and shall be fined an amount of not less than $500 or more than $5,000, and the state of Montana may at its option declare any contract in violation of the provisions of 2-2-201 or this section, or both, void ab initio.

History: En. Sec. 12, Ch. 66, L. 1923; re-en. Sec. 293.12, R.C.M. 1935; amd. Sec. 2, Ch. 43, L. 1973; amd. Sec. 77, Ch. 326, L. 1974; amd. Sec. 5, Ch. 97, L. 1977; R.C.M. 1947, 82-1922; amd. Sec. 1, Ch. 52, L. 1983; MCA 1981, 18-4-105; redes. 18-4-141 by Code Commissioner, 1983; amd. Sec. 7, Ch. 443, L. 1997; amd. Sec. 17, Ch. 181, L. 2001.






Part 2. Duties of Department

18-4-201. Repealed.

18-4-201. Repealed. Sec. 53, Ch. 519, L. 1983.

History: (1)En. Sec. 7, Ch. 66, L. 1923; re-en. Sec. 293.7, R.C.M. 1935; amd. Sec. 2, Ch. 69, L. 1949; amd. Sec. 1, Ch. 301, L. 1971; amd. Sec. 72, Ch. 326, L. 1974; amd. Sec. 4, Ch. 97, L. 1977; Sec. 82-1917, R.C.M. 1947; (2)En. Sec. 4, Ch. 197, L. 1921; re-en. Sec. 287, R.C.M. 1921; amd. Sec. 1, Ch. 17, L. 1925; re-en. Sec. 287, R.C.M. 1935; amd. Sec. 1, Ch. 51, L. 1939; amd. Sec. 3, Ch. 80, L. 1961; amd. Sec. 60, Ch. 326, L. 1974; Sec. 82-1904, R.C.M. 1947; R.C.M. 1947, 82-1904, 82-1917(1); amd. Sec. 3, Ch. 597, L. 1979.



18-4-202. Repealed.

18-4-202. Repealed. Sec. 53, Ch. 519, L. 1983.

History: En. Sec. 7, Ch. 66, L. 1923; re-en. Sec. 293.7, R.C.M. 1935; amd. Sec. 2, Ch. 69, L. 1949; amd. Sec. 1, Ch. 301, L. 1971; amd. Sec. 72, Ch. 326, L. 1974; amd. Sec. 4, Ch. 97, L. 1977; R.C.M. 1947, 82-1917(part); amd. Sec. 4, Ch. 597, L. 1979.



18-4-203. Repealed.

18-4-203. Repealed. Sec. 53, Ch. 519, L. 1983.

History: En. Sec. 7, Ch. 66, L. 1923; re-en. Sec. 293.7, R.C.M. 1935; amd. Sec. 2, Ch. 69, L. 1949; amd. Sec. 1, Ch. 301, L. 1971; amd. Sec. 72, Ch. 326, L. 1974; amd. Sec. 4, Ch. 97, L. 1977; R.C.M. 1947, 82-1917(3); amd. Sec. 5, Ch. 597, L. 1979.



18-4-204. through reserved.

18-4-204 through 18-4-210 reserved.



18-4-211. Repealed.

18-4-211. Repealed. Sec. 53, Ch. 519, L. 1983.

History: (1)En. Sec. 7, Ch. 66, L. 1923; re-en. Sec. 293.7, R.C.M. 1935; amd. Sec. 2, Ch. 69, L. 1949; amd. Sec. 1, Ch. 301, L. 1971; amd. Sec. 72, Ch. 326, L. 1974; amd. Sec. 4, Ch. 97, L. 1977; Sec. 82-1917, R.C.M. 1947; (2)En. Sec. 8, Ch. 197, L. 1921; re-en. Sec. 291, R.C.M. 1921; re-en. Sec. 291, R.C.M. 1935; amd. Sec. 63, Ch. 326, L. 1974; Sec. 82-1908, R.C.M. 1947; R.C.M. 1947, 82-1908, 82-1917(part).



18-4-212. Repealed.

18-4-212. Repealed. Sec. 53, Ch. 519, L. 1983.

History: En. Sec. 7, Ch. 66, L. 1923; re-en. Sec. 293.7, R.C.M. 1935; amd. Sec. 2, Ch. 69, L. 1949; amd. Sec. 1, Ch. 301, L. 1971; amd. Sec. 72, Ch. 326, L. 1974; amd. Sec. 4, Ch. 97, L. 1977; R.C.M. 1947, 82-1917(part); amd. Sec. 3, Ch. 58, L. 1979.



18-4-213. Repealed.

18-4-213. Repealed. Sec. 53, Ch. 519, L. 1983.

History: (1)En. Sec. 7, Ch. 66, L. 1923; re-en. Sec. 293.7, R.C.M. 1935; amd. Sec. 2, Ch. 69, L. 1949; amd. Sec. 1, Ch. 301, L. 1971; amd. Sec. 72, Ch. 326, L. 1974; amd. Sec. 4, Ch. 97, L. 1977; Sec. 82-1917, R.C.M. 1947; (2) thru (4)En. Sec. 11, Ch. 66, L. 1923; re-en. Sec. 293.11, R.C.M. 1935; amd. Sec. 76, Ch. 326, L. 1974; Sec. 82-1921, R.C.M. 1947; R.C.M. 1947, 82-1917(5), 82-1921(part); amd. Sec. 6, Ch. 597, L. 1979.



18-4-214. Repealed.

18-4-214. Repealed. Sec. 53, Ch. 519, L. 1983.

History: En. Sec. 5, Ch. 197, L. 1921; re-en. Sec. 288, R.C.M. 1921; re-en. Sec. 288, R.C.M. 1935; amd. Sec. 4, Ch. 80, L. 1961; amd. Sec. 61, Ch. 326, L. 1974; R.C.M. 1947, 82-1905; amd. Sec. 7, Ch. 597, L. 1979.



18-4-215. through reserved.

18-4-215 through 18-4-220 reserved.



18-4-221. General procurement authority and duties of department -- rules.

18-4-221. General procurement authority and duties of department -- rules. (1) Except as otherwise provided in this chapter, the department shall adopt rules, consistent with this chapter, governing the procurement and disposal of any and all supplies and services to be procured by the state. The department shall consider and decide matters of policy within the provisions of this chapter. The department may audit and monitor the implementation of its rules and the requirements of this chapter. (2) Except as otherwise specifically provided by law, the department shall, in accordance with its rules: (a) procure or supervise the procurement of all supplies and services needed by the state; and (b) sell, trade, or otherwise dispose of surplus supplies belonging to the state. (3) Nothing contained herein shall preclude the state from doing its own printing on its own printing facilities.

History: En. Sec. 6, Ch. 519, L. 1983.



18-4-222. Delegation of authority by department.

18-4-222. Delegation of authority by department. Subject to the rules of the department, the director may delegate procurement authority to designees or to any state department, agency, or official.

History: En. Sec. 7, Ch. 519, L. 1983.



18-4-223. State procurement rules -- delegation -- existing rights.

18-4-223. State procurement rules -- delegation -- existing rights. (1) Rules shall be adopted by the department in accordance with the applicable provisions of Title 2, chapter 4. (2) The department may not delegate its power to adopt rules. (3) No rule may change a commitment, right, or obligation of the state or of a contractor under a contract in existence on the effective date of such rule.

History: En. Sec. 8, Ch. 519, L. 1983.



18-4-224. Contract clauses -- rules.

18-4-224. Contract clauses -- rules. (1) The department may, in its discretion, permit or require the inclusion of clauses providing for adjustments in prices, time of performance, or other appropriate contract provisions relating to the following subjects: (a) the unilateral right of the state to order in writing: (i) changes in the work within the scope of the contract; and (ii) temporary work stoppage or delay of performance; and (b) variations occurring between estimated quantities of work in a contract and actual quantities. (2) Adjustments in price pursuant to clauses established under subsection (1) must be computed in one or more of the following ways: (a) by agreement on a fixed price adjustment before commencement of the pertinent performance or as soon after commencement of performance as practicable; (b) by unit prices specified in the contract or subsequently agreed upon; (c) by the costs attributable to the events or situations under clauses established under subsection (1) with adjustment of profit or fee, all as specified in the contract or subsequently agreed upon; or (d) in any other manner as the contracting parties may mutually agree. (3) The department may, in its discretion, permit or require the inclusion in state contracts of clauses providing for appropriate remedies and relating to the following subjects: (a) liquidated damages, as appropriate; (b) specified excuses for delay or nonperformance; (c) termination of the contract for default; and (d) termination of the contract, in whole or in part, for the convenience of the state. (4) The director or the head of a purchasing agency may vary the clauses established by the department under subsections (1) and (3) for inclusion in any particular state contract. Any variations must be supported by a written determination that states the circumstances justifying the variation. Notice of any material variation must be stated in the invitation for bids or request for proposals. (5) Regardless of a provision in a contract, the department may accept a lower price or better value offered by a contractor.

History: En. Sec. 32, Ch. 519, L. 1983; amd. Sec. 8, Ch. 443, L. 1997.



18-4-225. Repealed.

18-4-225. Repealed. Sec. 21, Ch. 443, L. 1997.

History: En. Sec. 33, Ch. 519, L. 1983.



18-4-226. Surplus supply -- rules.

18-4-226. Surplus supply -- rules. (1) As used in this section, the following definitions apply: (a) "Supplies" means supplies owned by the state. (b) "Surplus supplies" means any supplies having a remaining useful life but that are no longer required by the agency in possession of them. This includes obsolete supplies, scrap materials, and supplies that have completed their useful life cycle. (2) The department shall adopt rules governing: (a) the management of supplies during their entire life cycle; (b) the sale, lease, or disposal of surplus supplies by public auction, competitive sealed bidding, donation to a school district as provided in 18-6-101, or other appropriate method designated by rule; (c) transfer of surplus supplies. (3) An employee of the owning or disposing agency directly involved with the disposal may not purchase supplies sold by the employee's agency. (4) Proceeds from the sale, lease, or disposal of surplus supplies must be allocated as provided by 18-6-101, less a reasonable handling fee.

History: En. Secs. 34 thru 36, Ch. 519, L. 1983; amd. Sec. 3, Ch. 234, L. 1991; amd. Sec. 2, Ch. 441, L. 1999.



18-4-227. Procurement rebate account -- funding -- use.

18-4-227. Procurement rebate account -- funding -- use. (1) There is an account in the state special revenue fund established by 17-2-102 to be known as the procurement rebate special revenue account. (2) All rebates credited to the department from using state procurement cards and contracts must be deposited in the procurement rebate special revenue account. (3) The money in the account may be used only to: (a) administer the state's procurement card programs; and (b) reimburse applicable funds to the federal government. (4) The unreserved, unexpended balance of the funds collected under this section must be deposited in the general fund by the close of the fiscal year.

History: En. Sec. 1, Ch. 492, L. 2007.



18-4-228. through reserved.

18-4-228 through 18-4-230 reserved.



18-4-231. Definition of specification.

18-4-231. Definition of specification. As used in 18-4-231 through 18-4-234, "specification" means any description of the physical or functional characteristics or of the nature of a supply or service. It may include a description of any requirement for inspecting, testing, or preparing a supply or service for delivery.

History: En. Sec. 28, Ch. 519, L. 1983.



18-4-232. Specifications -- rules.

18-4-232. Specifications -- rules. (1) The department shall adopt rules governing the preparation, maintenance, and content of specifications for supplies and services required by the state. (2) The department shall prepare, issue, revise, maintain, and monitor the use of specifications for supplies and services required by the state.

History: En. Sec. 29, Ch. 519, L. 1983.



18-4-233. Using agencies' advice.

18-4-233. Using agencies' advice. The director may obtain expert advice and assistance from personnel of using agencies in the development of specifications and may delegate in writing to a using agency the authority to prepare and utilize its own specifications.

History: En. Sec. 30, Ch. 519, L. 1983.



18-4-234. Competition.

18-4-234. Competition. All specifications shall promote overall economy for the purposes intended and encourage competition in satisfying the state's needs and may not be unduly restrictive.

History: En. Sec. 31, Ch. 519, L. 1983.



18-4-235. through reserved.

18-4-235 through 18-4-240 reserved.



18-4-241. Authority to remove or suspend vendor.

18-4-241. Authority to remove or suspend vendor. (1) The department may remove a vendor for cause from consideration for award of contracts by the state. (2) The department may temporarily suspend a vendor from consideration for award of contracts if there is probable cause to believe that the vendor has engaged in activities that may lead to removal. If an indictment has been issued for an offense that would be a cause for removal under subsection (3), the suspension must, at the request of the attorney general, remain in effect at a minimum until after the trial of the suspended vendor. The authority to remove or suspend must be exercised in accordance with rules adopted by the department. (3) The causes for removal or suspension include the following: (a) violation of contract provisions, as set forth in subsections (3)(a)(i) and (3)(a)(ii), of a character that is regarded by the department to be so serious as to justify removal action: (i) deliberate failure without good cause to perform in accordance with the specifications or within the time limit provided in the contract; or (ii) a recent record of failure to perform or of unsatisfactory performance in accordance with the terms of one or more contracts, provided that failure to perform or unsatisfactory performance caused by acts beyond the control of the contractor may not be considered to be a basis for removal; (b) failure to respond to a number of solicitations over a period of time as determined by the department in accordance with rules or failure to provide the department with a correct address; (c) any other cause that the department determines to be so serious and compelling as to affect responsibility as a state contractor, including removal by another governmental entity; and (d) failure to comply with the provisions of Title 39, chapter 51, or Title 39, chapter 71. (4) The department shall issue a written decision to remove or suspend a vendor, stating the reasons for the action taken, for reasons other than those reasons provided in subsection (3)(b). A copy of the decision must be mailed or otherwise furnished immediately to the vendor involved.

History: En. Sec. 9, Ch. 519, L. 1983; amd. Sec. 26, Ch. 234, L. 1987; amd. Sec. 9, Ch. 443, L. 1997.



18-4-242. Exclusive remedies for unlawful solicitation or award.

18-4-242. Exclusive remedies for unlawful solicitation or award. (1) This section establishes the exclusive remedies for a solicitation or award of a contract determined to be in violation of the law. (2) Except for small purchases or limited solicitations made pursuant to 18-4-305, a bidder, offeror, or contractor aggrieved in connection with the solicitation or award of a contract may protest to the department. The protest must be submitted to the department in writing no later than 14 days after execution of the contract. (3) If the protest is not resolved by mutual agreement, the department shall issue in writing a decision on the protest within 30 days after receipt of the protest. The decision must: (a) state the reason for the action taken by the department with regard to the contract; and (b) inform the aggrieved party of the party's right to request, within 14 days after the date of the department's written decision, a contested case hearing pursuant to the Montana Administrative Procedure Act. (4) In a protest or contested case proceeding, the department may, in an appropriate case, order a remedy provided in subsection (5) or (6). (5) If before an award it is determined that a solicitation or proposed award of a contract is in violation of law, the solicitation or proposed award may be: (a) canceled; or (b) revised to comply with the law. (6) (a) If after an award it is determined that a solicitation or award of a contract is in violation of law and the person awarded the contract has not acted fraudulently or in bad faith, the contract may be: (i) ratified and affirmed, provided it is determined that doing so is in the best interests of the state; or (ii) terminated, and the person awarded the contract must be compensated for the actual expenses reasonably incurred under the contract, plus a reasonable profit, before the termination. (b) If after an award it is determined that a solicitation or award of a contract is in violation of law and the person awarded the contract has acted fraudulently or in bad faith, the contract may be: (i) declared void; or (ii) ratified and affirmed if that action is in the best interests of the state, without prejudice to the state's rights to appropriate damages. (7) The exclusive method of judicial review of a solicitation or award by the department pursuant to this chapter is by a petition for judicial review pursuant to 2-4-702. In a proceeding pursuant to that section, the court may, in an appropriate case, order a remedy provided by subsection (5) or (6) of this section. Except as provided in subsections (6)(a)(ii) and (6)(b)(ii), there is no right under any legal theory to recover a form of damages or expenses for a solicitation or award of a contract in violation of law. Any other claim, cause of action, or request for relief for solicitations or awards allegedly made in violation of law may not be heard or granted by a district court other than as provided in this section. (8) The state is not required to delay, halt, or modify the procurement process pending the result of a protest, contested case proceeding, or judicial review. (9) The department may adopt rules governing the protest of solicitations or awards.

History: En. Sec. 10, Ch. 519, L. 1983; amd. Sec. 10, Ch. 443, L. 1997; amd. Sec. 48, Ch. 51, L. 1999.






Part 3. Procurement Procedure

18-4-301. Definitions.

18-4-301. Definitions. As used in this part, the following definitions apply: (1) "Alternative procurement method" means a method of procuring supplies or services in a manner not specifically described in this chapter, but instead authorized by the department under 18-4-302. (2) "American-made" means either a product made exclusively within the United States or a value-added product consisting of a product that contains 50% or more of materials from the United States. (3) "Cost-reimbursement contract" means a contract under which a contractor is reimbursed for costs that are allowable and allocable in accordance with the contract terms and the provisions of this chapter and a fee, if any. (4) (a) "Displacement" means the layoff, demotion, or involuntary transfer of a state employee. (b) Displacement does not include changes in shift or days off or reassignment to other positions within the same class and at the same general location. (5) "Established catalog price" means the price included in a catalog, price list, schedule, or other form that: (a) is regularly maintained by a manufacturer or contractor; (b) is either published or otherwise available for inspection by customers; and (c) states prices at which sales are currently or were last made to a significant number of any category of buyers or buyers constituting the general buying public for the supplies or services involved. (6) "Invitation for bids" means all documents, whether attached or incorporated by reference, used for soliciting bids. (7) "Office supply" means an item included under the office supply commodity class codes maintained by the department. (8) "Purchase description" means the words used in a solicitation to describe the supplies or services to be purchased and includes specifications attached to or made a part of the solicitation. (9) "Request for proposals" means all documents, whether attached or incorporated by reference, used for soliciting proposals. (10) "Responsible" means the capability in all respects to perform fully the contract requirements and the integrity and reliability that will ensure good faith performance. (11) "Responsive" means conforms in all material respects to the invitation for bids or request for proposals. (12) "Term contract" means a contract in which supplies or services are purchased at a predetermined unit price for a specific period of time.

History: En. Sec. 12, Ch. 519, L. 1983; amd. Sec. 1, Ch. 303, L. 1987; amd. Sec. 1, Ch. 761, L. 1991; amd. Secs. 18, 19, Ch. 181, L. 2001; amd. Sec. 3, Ch. 289, L. 2005; amd. Sec. 1, Ch. 226, L. 2007.



18-4-302. Methods of source selection -- authorization for alternative procurement methods.

18-4-302. Methods of source selection -- authorization for alternative procurement methods. (1) Unless otherwise authorized by law, all state contracts for supplies and services must be awarded by a source selection method provided for in this title. Supplies or services offered for sale, lease, or rental by public utilities are exempt from this requirement if the prices of the supplies or services are regulated by the public service commission or other governmental authority. (2) When the department or another agency opens bids or proposals, if a supplier's current publicly advertised or established catalog price is received at or before the time that the bids or proposals are opened and is less than the bid of the lowest responsible and responsive bidder or offeror or improves upon the conditions for the best proposal received using the same factors and weights included in the proposal, the department or agency may reject all bids and purchase the supply from that supplier without meeting the requirements of 18-4-303 through 18-4-306. (3) An office supply procured by the department's central stores program may be purchased by an agency, without meeting the requirements of 18-4-303 through 18-4-306, from a supplier whose publicly advertised price, established catalog price, or discount price offered to the agency is less than the price offered by the central stores program if the office supply conforms in all material respects to the terms, conditions, and quality offered by the central stores program. A state office supply term contract must include a provision by which the contracting parties acknowledge and agree to the provisions of this subsection. (4) (a) Under rules adopted by the department, an agency may request from the department authorization for an alternative procurement method. (b) A request for authorization must specify: (i) the problem to be solved; (ii) the proposed alternative procurement method; (iii) the reasons why the alternative procurement method may be more appropriate than a method authorized by law; and (iv) how competition and fairness will be achieved by the alternative procurement method. (c) Within 30 days after receiving the request, the department shall: (i) evaluate the request; (ii) approve or deny the request; and (iii) issue a written statement providing the reasons for its decision. (d) Whenever the department approves a request submitted under this section, the department: (i) may authorize the alternative procurement method on a trial basis; and (ii) if the alternative procurement method is employed, shall make a written determination as to the success of the method. (e) If the department determines that the alternative procurement method is successful and should be an alternative that is generally available, it shall promulgate rules that establish the use of the alternative procurement method as an additional source selection method. The rules promulgated by the department under this subsection must reflect the purposes described in 18-4-122.

History: En. Sec. 13, Ch. 519, L. 1983; amd. Sec. 2, Ch. 303, L. 1987; amd. Sec. 1, Ch. 329, L. 1989; amd. Sec. 1, Ch. 11, Sp. L. November 1993; amd. Sec. 11, Ch. 443, L. 1997; amd. Sec. 20, Ch. 181, L. 2001.



18-4-303. Competitive sealed bidding.

18-4-303. Competitive sealed bidding. (1) An invitation for bids must be issued and must include a purchase description and conditions applicable to the procurement. (2) Adequate public notice of the invitation for bids must be given a reasonable time before the date set forth in the invitation for the opening of bids, in accordance with rules adopted by the department. Notice may include publication in a newspaper of general circulation at a reasonable time before the bid opening. (3) Bids must be opened publicly at the time and place designated in the invitation for bids. Each bidder and any member of the public has the right to be present, either in person or by agent, when the bids are opened and has the right to examine and inspect all bids after they are opened and reviewed by the procurement officer for release, subject to the same limitations specified in 18-4-304(4) for competitive sealed proposals. (4) The amount of each bid and other relevant information as may be specified by rule, together with the name of each bidder, must be recorded. The record must be open to public inspection. (5) After the time of award, all bids and bid documents must be open to public inspection in accordance with the provisions of 18-4-126. (6) Bids must be unconditionally accepted without alteration or correction, except as authorized in this chapter. Bids must be evaluated based on the requirements set forth in the invitation for bids, which may include criteria to determine acceptability, such as inspection, testing, quality, workmanship, delivery, and suitability for a particular purpose. Those criteria that will affect the bid price and be considered in evaluation for award must be objectively measurable, such as discounts, transportation costs, and total or life-cycle costs. The invitation for bids must set forth the evaluation criteria to be used. Only criteria set forth in the invitation for bids may be used in bid evaluation. (7) Correction or withdrawal of inadvertently erroneous bids, before or after award, or cancellation of awards or contracts based on bid mistakes may be permitted in accordance with rules adopted by the department. After bid opening, changes in bid prices or other provisions of bids prejudicial to the interest of the state or fair competition may not be permitted. Except as otherwise provided by rule, all decisions to permit the correction or withdrawal of bids or to cancel awards or contracts based on bid mistakes must be supported by a written determination made by the department. (8) If an award is made, it must be made with reasonable promptness by written notice to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation for bids, including the preferences established by Title 18, chapter 1, part 1. If all bids exceed available funds as certified by the appropriate fiscal officer and the lowest responsible and responsive bid does not exceed the funds by more than 5%, the director or the head of a purchasing agency may, in situations in which time or economic considerations preclude resolicitation of a reduced scope, negotiate an adjustment of the bid price, including changes in the bid requirements, with the lowest responsible and responsive bidder in order to bring the bid within the amount of available funds. (9) When it is considered impractical to initially prepare a purchase description to support an award based on price, an invitation for bids may be issued requesting the submission of unpriced offers, to be followed by an invitation for bids limited to those bidders whose offers have been qualified under the criteria set forth in the first solicitation. (10) In case of a tie bid, preference must be given to the bidder, if any, offering American-made products or supplies.

History: En. Sec. 14, Ch. 519, L. 1983; amd. Sec. 2, Ch. 761, L. 1991; amd. Sec. 12, Ch. 443, L. 1997; amd. Sec. 4, Ch. 289, L. 2005; amd. Sec. 2, Ch. 226, L. 2007.



18-4-304. Competitive sealed proposals.

18-4-304. Competitive sealed proposals. (1) The department may procure supplies and services through competitive sealed proposals. (2) Proposals must be solicited through a request for proposals. (3) Adequate public notice of the request for proposals must be given in the same manner as provided in 18-4-303(2). (4) After the proposals have been opened at the time and place designated in the request for proposals and reviewed by the procurement officer for release, proposal documents may be inspected by the public, subject to the limitations of: (a) the Uniform Trade Secrets Act, Title 30, chapter 14, part 4; (b) matters involving individual safety as determined by the department; and (c) other constitutional protections. (5) The request for proposals must state the evaluation criteria and their relative importance. If an award is made, it must be made to the responsible and responsive offeror whose proposal best meets the evaluation criteria. Other criteria may not be used in the evaluation. The contract file must demonstrate the basis on which the award is made. (6) The department may discuss a proposal with an offeror for the purpose of clarification or revision of the proposal.

History: En. Sec. 15, Ch. 519, L. 1983; amd. Sec. 10, Ch. 130, L. 1995; amd. Sec. 13, Ch. 443, L. 1997; amd. Sec. 2, Ch. 416, L. 1999; amd. Sec. 5, Ch. 289, L. 2005.



18-4-305. Small purchases and limited solicitations.

18-4-305. Small purchases and limited solicitations. Any procurement not exceeding the amount established by rule may be made in accordance with small purchase or limited solicitation procedures established by the department. Procurement requirements may not be artificially divided so as to constitute a small purchase or limited solicitation under this section.

History: En. Sec. 16, Ch. 519, L. 1983; amd. Sec. 14, Ch. 443, L. 1997.



18-4-306. Sole source procurement -- records.

18-4-306. Sole source procurement -- records. (1) A contract may be awarded for a supply or service item without competition when, under rules adopted by the department, the director, the head of a purchasing agency, or a designee of either officer above the level of the procurement officer determines in writing that: (a) there is only one source for the supply or service item; (b) only one source is acceptable or suitable for the supply or service item; or (c) the supply or service item must be compatible with current supplies or services. (2) The department may require the submission of cost or pricing data in connection with an award under this section. (3) The department shall maintain or shall require the head of a purchasing agency to maintain a record listing all contracts made under this section for a minimum of 4 years. The record must contain: (a) each contractor's name; (b) the amount and type of each contract; and (c) a listing of the supplies or services procured under each contract. (4) The record must be available for public inspection.

History: En. Secs. 17, 27, Ch. 519, L. 1983; amd. Sec. 21, Ch. 181, L. 2001.



18-4-307. Cancellation of invitations for bids or requests for proposals.

18-4-307. Cancellation of invitations for bids or requests for proposals. An invitation for bids, a request for proposals, or other solicitation may be canceled or any or all bids or proposals may be rejected in whole or in part, as may be specified in the solicitation, when it is in the best interests of the state. The reasons therefor must be made part of the contract file.

History: En. Sec. 18, Ch. 519, L. 1983.



18-4-308. Nonresponsibility of bidders and offerors.

18-4-308. Nonresponsibility of bidders and offerors. A written determination of nonresponsibility of a bidder or offeror must be made in accordance with rules adopted by the department. The unreasonable failure of a bidder or offeror to promptly supply information in connection with an inquiry with respect to responsibility may be grounds for a determination of nonresponsibility with respect to that bidder or offeror.

History: En. Sec. 19, Ch. 519, L. 1983; amd. Sec. 6, Ch. 289, L. 2005.



18-4-309. Prequalification of suppliers.

18-4-309. Prequalification of suppliers. Prospective suppliers may be prequalified in accordance with department rules for particular types of supplies and services.

History: En. Sec. 20, Ch. 519, L. 1983; amd. Sec. 15, Ch. 443, L. 1997.



18-4-310. Types of contracts.

18-4-310. Types of contracts. Any type of contract that will promote the best interests of the state may be used.

History: En. Sec. 21, Ch. 519, L. 1983; amd. Sec. 16, Ch. 443, L. 1997.



18-4-311. Approval of accounting system.

18-4-311. Approval of accounting system. Except with respect to firm fixed-price contracts, no contract type may be used unless it has been determined in writing by the department that: (1) the proposed contractor's accounting system will permit timely development of all necessary cost data in the form required by the specific contract type contemplated; and (2) the proposed contractor's accounting system is adequate to allocate costs in accordance with generally accepted accounting principles.

History: En. Sec. 22, Ch. 519, L. 1983.



18-4-312. Bid and contract performance security.

18-4-312. Bid and contract performance security. (1) For state contracts for the procurement of services or of supplies, the department may in its discretion require: (a) bid security; (b) contract performance security to guarantee the faithful performance of the contract and the payment of all laborers, suppliers, mechanics, and subcontractors; or (c) both bid and contract performance security. (2) (a) If security is required under subsection (1), the following types of security may be required to be deposited with the state: (i) a sufficient bond with a licensed surety company as surety; (ii) an irrevocable letter of credit in accordance with the provisions of Title 30, chapter 5, part 1; (iii) money of the United States; (iv) a cashier's check, certified check, bank money order, certificate of deposit, money market certificate, or bank draft that is drawn or issued by a federally chartered or state-chartered bank or savings and loan association that is insured by or for which insurance is administered by the federal deposit insurance corporation or that is drawn and issued by a credit union insured by the national credit union share insurance fund. (b) The department may not require that a bond required pursuant to subsection (2)(a)(i) be furnished by a particular surety company or by a particular insurance producer for a surety company. (3) The amount and type of the security must be determined by the department to be sufficient to cover the risk involved to the state. The security must be payable to the state of Montana. Contract performance security must remain in effect for the entire contract period, except as provided pursuant to an agency liquor store franchise agreement under 16-2-101. In determining the amount and type of contract performance security required for each contract, the department shall consider the nature of the performance and the need for future protection to the state. In determining the need for and amount of bid security, the department shall consider the risks involved to the state if a successful bidder or offeror fails to enter into a formal contract. The considerations must include but are not limited to the type of supply or service being procured, the dollar amount of the proposed contract, and delivery time requirements. The department may adopt rules to assist it in making these determinations and in protecting the state in dealing with irrevocable letters of credit. Bid and contract security requirements must be included in the invitations for bids or requests for proposals. (4) If a bidder or offeror to whom a contract is awarded fails or refuses to enter into the contract or provide contract performance security, as required by the invitation for bid or request for proposal, after notification of award, the department may, in its discretion, require the bidder or offeror to forfeit the bid security to the state and become immediately liable on the bid security, but not in excess of the sum stated in the security. The liability of the bidder or offeror, the maker of the security or bid bond, or the liability on the bid bond or other security may not exceed the amount specified in the invitation for bid or request for proposal. (5) Negotiable instruments provided as bid security must be refunded to those bidders or offerors whose bids or proposals are not accepted. (6) The provisions of Title 18, chapter 1, part 2, and Title 18, chapter 2, parts 2 and 3, do not apply to procurements under this chapter.

History: En. Sec. 23, Ch. 519, L. 1983; amd. Sec. 2, Ch. 424, L. 1985; amd. Sec. 11, Ch. 130, L. 1995; amd. Sec. 17, Ch. 443, L. 1997; amd. Sec. 4, Ch. 203, L. 2003; amd. Sec. 7, Ch. 289, L. 2005.



18-4-313. Contracts -- terms, extensions, and time limits.

18-4-313. Contracts -- terms, extensions, and time limits. (1) Except as provided in subsection (2) or unless otherwise provided by law, a contract, lease, or rental agreement for supplies or services may not be made for a period of more than 7 years. A contract, lease, or rental agreement may be extended or renewed if the terms of the extension or renewal, if any, are included in the solicitation, if funds are available for the first fiscal period at the time of the agreement, and if the total contract period, including any extension or renewal, does not exceed 7 years. Payment and performance obligations for succeeding fiscal periods are subject to the availability and appropriation of funds for the fiscal periods. (2) The contract term limit specified in subsection (1) does not apply to: (a) a contract for hardware, software, or other information technology resources, which may be made for a period not to exceed 10 years; (b) a department of revenue liquor store contract governed by the term specified in 16-2-101; (c) a department of corrections contract governed by the term specified in 53-1-203, 53-30-505, or 53-30-608; and (d) the department of administration state employee group benefit plans contracts governed by the term specified in 2-18-811, including group benefit plan contracts made in partnership with the Montana university system group benefit plan. (3) Prior to the issuance, extension, or renewal of a contract, it must be determined that: (a) estimated requirements cover the period of the contract and are reasonably firm and continuing; and (b) the contract will serve the best interests of the state by encouraging effective competition or otherwise promoting economies in state procurement. (4) If funds are not appropriated or otherwise made available to support continuation of performance in a subsequent fiscal period, the contract must be canceled.

History: En. Sec. 24, Ch. 519, L. 1983; amd. Sec. 1, Ch. 121, L. 1985; amd. Sec. 3, Ch. 228, L. 1993; amd. Sec. 12, Ch. 130, L. 1995; amd. Sec. 63, Ch. 546, L. 1995; amd. Sec. 22, Ch. 181, L. 2001; amd. Secs. 40, 46, Ch. 313, L. 2001; amd. Sec. 8, Ch. 289, L. 2005; amd. Sec. 2, Ch. 127, L. 2007.



18-4-314. Reporting of anticompetitive practices.

18-4-314. Reporting of anticompetitive practices. If for any reason collusion or other anticompetitive practices are suspected among any bidders or offerors, a notice of the relevant facts shall be transmitted to the attorney general by the department.

History: En. Sec. 25, Ch. 519, L. 1983.






Part 4. Cooperative Purchasing

18-4-401. Definitions.

18-4-401. Definitions. As used in this part, the following definitions apply: (1) "Cooperative purchasing" means procurement conducted by or on behalf of more than one public procurement unit. (2) "Local public procurement unit" means a county, city, town, or other subdivision of the state or a public agency of any such subdivision; public authority; educational, health, or other institution; to the extent provided by law, any other entity that expends public funds for the procurement of supplies and services; and any nonprofit corporation operating a charitable hospital. (3) "Public procurement unit" means a local or state public procurement unit of this or any other state, including an agency of the United States, or a tribal procurement unit. (4) "State public procurement unit" means a state department, agency, or official that expends public funds for the procurement of supplies and services. (5) "Tribal procurement unit" means a tribal government, tribal entity, or official of a tribal government located in Montana that expends tribal funds or funds administered by a tribe for the procurement of supplies and services to the extent provided by tribal or federal law.

History: En. Sec. 37, Ch. 519, L. 1983; amd. Sec. 1, Ch. 200, L. 1999.



18-4-402. Cooperative purchasing authorized.

18-4-402. Cooperative purchasing authorized. The department may participate in, sponsor, conduct, or administer a cooperative purchasing agreement for the procurement of any supplies or services with one or more public procurement units in accordance with an agreement entered into between the participants independent of the requirements of part 3. Cooperative purchasing may include purchasing through federal supply schedules of the United States general services administration, joint or multiparty contracts between public procurement units, open-ended state public procurement unit contracts that are made available to local public procurement units, and competitive contracts established by for-profit, not-for-profit, or nonprofit cooperative entities.

History: En. Sec. 38, Ch. 519, L. 1983; amd. Sec. 18, Ch. 443, L. 1997; amd. Sec. 1, Ch. 185, L. 2011.



18-4-403. Sale, acquisition, or use of supplies by a public procurement unit.

18-4-403. Sale, acquisition, or use of supplies by a public procurement unit. The department may sell to, acquire from, or use any supplies belonging to another public procurement unit independent of the requirements of part 3.

History: En. Sec. 39, Ch. 519, L. 1983.



18-4-404. Cooperative use of supplies or services.

18-4-404. Cooperative use of supplies or services. The department may enter into an agreement, independent of the requirements of part 3, with any other public procurement unit for the cooperative use of supplies or services under the terms agreed upon between the parties.

History: En. Sec. 40, Ch. 519, L. 1983.



18-4-405. Joint use of facilities.

18-4-405. Joint use of facilities. The department may enter into agreements for the common use or lease of warehousing facilities, capital equipment, and other facilities with another public procurement unit under the terms agreed upon between the parties.

History: En. Sec. 41, Ch. 519, L. 1983.



18-4-406. Information and services -- fees.

18-4-406. Information and services -- fees. (1) Upon request, the department may make available to public procurement units certain services, including but not limited to the following: (a) standard forms; (b) printed manuals; (c) product specifications and standards; (d) quality assurance testing services and methods; (e) qualified products lists; (f) source information; (g) common use commodities listings; (h) supplier prequalification information; (i) supplier performance ratings; (j) debarred and suspended bidders lists; (k) forms for invitations for bids, requests for proposals, instructions to bidders, general contract provisions, and other contract forms; (l) contracts or published summaries thereof, including price and time of delivery information; and (m) cooperative purchasing. (2) The state, through the department, may provide technical services, including but not limited to the following: (a) development of product specifications; (b) development of quality assurance test methods, including receiving, inspection, and acceptance procedures; (c) use of product testing and inspection facilities; and (d) use of personnel training programs. (3) The department may enter into contractual arrangements and publish a schedule of fees for the services provided under subsections (1) and (2). Such fees may be used by the department to offset costs incurred in providing such services.

History: En. Sec. 42, Ch. 519, L. 1983.



18-4-407. Review of procurement requirements.

18-4-407. Review of procurement requirements. To the extent possible, the department may collect information concerning the type, cost, quality, and quantity of commonly used supplies or services being procured or used by state public procurement units. The department may make available all such information to any public procurement unit upon request.

History: En. Sec. 43, Ch. 519, L. 1983.









CHAPTER 5. SPECIAL PURCHASING CONDITIONS

Part 1. Sheltered Workshops

18-5-101. Definitions.

18-5-101. Definitions. As used in this part, the following definitions apply: (1) "Certified sheltered workshop" or "work activity center" means a nonprofit corporation incorporated under the laws of the state for the purpose of providing vocational services to persons with disabilities, in whole or in part, that: (a) holds a current certificate issued by the United States department of labor for either one or all of the following: (i) evaluation or training; (ii) a regular work program; or (iii) a work activity center; (b) complies with other applicable occupational, health, and safety standards of local, state, and federal governments governing the operation of the facility not otherwise included in this part; (c) in the manufacture of products and in the provision of service, whether or not the product or service is procured under this part, employs and trains persons with disabilities for not less than 75% of the hours of direct labor required for the manufacture of products or the provision of service; and (d) is referred to as a "facility". (2) "Department" means the department of administration. (3) "Person with a disability" means an individual with a physical, mental, or emotional disability that constitutes a substantial impediment to employment and that prevents the individual with the disability from engaging in normal competitive employment.

History: En. 82-1941 by Sec. 1, Ch. 547, L. 1977; R.C.M. 1947, 82-1941; amd. Sec. 16, Ch. 472, L. 1997.



18-5-102. Duties and powers of department of administration.

18-5-102. Duties and powers of department of administration. (1) The department shall maintain a current list of facilities located in this state, including a list of products and services provided by each facility, based on information provided by the facilities. A facility requesting to be included on the list shall indicate the products and services available from it and shall provide the department with updated information, as necessary. (2) The department may contract with a nonprofit organization to: (a) certify facilities; (b) provide technical assistance to facilities on matters of product or service capabilities; (c) facilitate distribution of orders among facilities and to ensure equal opportunity in obtaining orders. (3) The department shall adopt, revise, and amend rules to implement this part in accordance with the procedures of the Montana Administrative Procedure Act.

History: En. 82-1942 by Sec. 2, Ch. 547, L. 1977; R.C.M. 1947, 82-1942; amd. Sec. 1, Ch. 270, L. 1985; amd. Sec. 17, Ch. 472, L. 1997.



18-5-103. Procurement requirements.

18-5-103. Procurement requirements. State departments, institutions, and agencies may procure listed products and services from a facility. The provisions of this title relating to competitive bidding do not apply to purchases made in accordance with this part.

History: En. 82-1943 by Sec. 3, Ch. 547, L. 1977; R.C.M. 1947, 82-1943; amd. Sec. 2, Ch. 270, L. 1985; amd. Sec. 18, Ch. 472, L. 1997.



18-5-104. Repealed.

18-5-104. Repealed. Sec. 7, Ch. 58, L. 1979.

History: En. 82-1938, 82-1939, 82-1940 by Secs. 1, 2, 3, Ch. 123, L. 1974; R.C.M. 1947, 82-1938, 82-1939, 82-1940.






Part 2. Surplus Property Procurement

18-5-201. Administration of the state agency for federal surplus property.

18-5-201. Administration of the state agency for federal surplus property. There is a Montana state agency for federal surplus property that is administered by a department designated by the governor. The director of the department may prescribe the duties of personnel needed to carry out the duties under this part.

History: En. Sec. 1, Ch. 136, L. 1953; amd. Sec. 1, Ch. 478, L. 1977; R.C.M. 1947, 82-3101; amd. Sec. 2, Ch. 485, L. 1989.



18-5-202. Authority and duties of the state agency for surplus property.

18-5-202. Authority and duties of the state agency for surplus property. (1) The state agency for surplus property is hereby authorized and empowered to: (a) acquire from the United States of America under and in conformance with the provisions of the Federal Property and Administrative Services Act of 1949, as amended, hereinafter referred to as the "act", such property, including equipment, materials, books, or other supplies under the control of any department or agency of the United States of America as may be usable and necessary for purposes authorized by the act; (b) warehouse such property; and (c) distribute such property within the state to eligible participants. (2) The state agency for surplus property is hereby authorized to receive applications from eligible participants for the acquisition of federal surplus real property, investigate the same, obtain expression of views respecting such applications from the appropriate authorities of the state, make recommendations regarding the need of such applicant for the property, the merits of its proposed program of utilization, the suitability of the property for such purposes, and otherwise assist in the processing of such applications for acquisition of real and related personal property of the United States under section 203(k) of the act as amended. (3) For the purpose of executing its authority under this part, the state agency for surplus property is authorized and empowered to adopt, amend, or rescind such rules and prescribe such requirements as may be deemed necessary and take such other action as is deemed necessary and suitable in the administration of this part to assure maximum utilization by and benefit to participants within the state from property distributed under this part. (4) The state agency for surplus property is authorized and empowered to make such certifications, take such action, make such expenditures, and enter into such contracts, agreements, and undertakings for and in the name of the state (including cooperative agreements with any federal agencies providing for utilization by and exchange between them of the property, facilities, personnel, and services of each by the other), require such reports and make such investigation as may be required by law or regulation of the United States of America in connection with the disposal of real property and the receipt, warehousing, and distribution of personal property received by the state agency for surplus property from the United States of America. (5) The state agency for surplus property is authorized and empowered to act as clearinghouse of information for eligible participants to locate both real and personal property available for acquisition from the United States of America, to ascertain the terms and conditions under which such property may be obtained, to receive requests from eligible participants and to transmit to them all available information in reference to such property, and to aid and assist eligible participants in every way possible in the consummation of acquisitions or transactions hereunder. (6) The state agency for surplus property, in the administration of this part, shall cooperate to the fullest extent consistent with the provisions of the act, with the departments or agencies of the United States of America and shall file a state plan of operation, operate in accordance therewith, and take such action as may be necessary to meet the minimum standards prescribed in accordance with the act; make such reports in such form and containing such information as the United States of America or any of its departments or agencies may from time to time require; and comply with the laws of the United States of America and the rules and regulations of any of the departments or agencies of the United States of America governing the allocation, transfer, use, or accounting for property donable or donated to the state.

History: En. Sec. 2, Ch. 136, L. 1953; amd. Sec. 1, Ch. 166, L. 1957; amd. Sec. 2, Ch. 478, L. 1977; R.C.M. 1947, 82-3102.



18-5-203. Agency for surplus property -- authorization for financing.

18-5-203. Agency for surplus property -- authorization for financing. The state agency for surplus property must be self-sustaining and shall pay for its operation and maintenance directly from receipts from surplus property that must be deposited in the treasury in an enterprise fund.

History: En. Sec. 4, Ch. 136, L. 1953; amd. Sec. 66, Ch. 147, L. 1963; amd. Sec. 1, Ch. 389, L. 1977; amd. Sec. 3, Ch. 478, L. 1977; R.C.M. 1947, 82-3104; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 1, Ch. 42, L. 2001.



18-5-204. Department director -- delegating powers.

18-5-204. Department director -- delegating powers. The director of the department may delegate to any employees of the state agency for surplus property the power and authority that the director considers reasonable and proper for the effective administration of this part.

History: En. as addition to Ch. 31, Title 82, 1947 Code by Sec. 2, Ch. 166, L. 1957; amd. Sec. 49, Ch. 177, L. 1965; amd. Sec. 4, Ch. 478, L. 1977; R.C.M. 1947, 82-3105; amd. Sec. 226, Ch. 56, L. 2009.



18-5-205. Officers or employees authorized to secure transfer of federal surplus property.

18-5-205. Officers or employees authorized to secure transfer of federal surplus property. (1) Notwithstanding any provision of law to the contrary, the governing board or, if there is none, the executive head of a state department or agency or of a city, county, school district, or other political subdivision may by order or resolution confer upon an officer or employee continuing authority to: (a) secure the transfer to it of surplus property under this part through the department designated in 18-5-201 under the provisions of section 203(j) of the Federal Property and Administrative Services Act of 1949, as amended; and (b) obligate the state or political subdivision and its funds to the extent necessary to comply with the terms and conditions of the transfers. (2) The authority conferred upon an officer or employee by an order or resolution remains in effect until the order or resolution is revoked and written notice of the revocation has been received by the department.

History: En. as addition to Ch. 31, Title 82, 1947 Code by Sec. 3, Ch. 166, L. 1957; amd. Sec. 5, Ch. 478, L. 1977; R.C.M. 1947, 82-3106; amd. Sec. 3, Ch. 485, L. 1989.






Part 3. Small Business Preferences (Repealed)

18-5-301. Repealed.

18-5-301. Repealed. Secs. 4(2), 5(2), Ch. 271, L. 1999.

History: En. 82-1929 by Sec. 1, Ch. 204, L. 1974; R.C.M. 1947, 82-1929.



18-5-302. Repealed.

18-5-302. Repealed. Secs. 4(2), 5(2), Ch. 271, L. 1999.

History: En. 82-1930 by Sec. 2, Ch. 204, L. 1974; R.C.M. 1947, 82-1930.



18-5-303. Repealed.

18-5-303. Repealed. Secs. 4(2), 5(2), Ch. 271, L. 1999.

History: En. 82-1931 by Sec. 3, Ch. 204, L. 1974; R.C.M. 1947, 82-1931; amd. Sec. 1, Ch. 271, L. 1999.



18-5-304. Repealed.

18-5-304. Repealed. Secs. 4(2), 5(2), Ch. 271, L. 1999.

History: En. 82-1932 by Sec. 4, Ch. 204, L. 1974; amd. Sec. 7, Ch. 97, L. 1977; R.C.M. 1947, 82-1932; amd. Sec. 2, Ch. 271, L. 1999.



18-5-305. Repealed.

18-5-305. Repealed. Secs. 4(2), 5(2), Ch. 271, L. 1999.

History: En. 82-1933 by Sec. 5, Ch. 204, L. 1974; R.C.M. 1947, 82-1933; amd. Sec. 3, Ch. 271, L. 1999.



18-5-306. Repealed.

18-5-306. Repealed. Sec. 4, Ch. 271, L. 1999.

History: En. 82-1934 by Sec. 6, Ch. 204, L. 1974; R.C.M. 1947, 82-1934.



18-5-307. Repealed.

18-5-307. Repealed. Sec. 4, Ch. 271, L. 1999.

History: En. 82-1935 by Sec. 7, Ch. 204, L. 1974; R.C.M. 1947, 82-1935.



18-5-308. Repealed.

18-5-308. Repealed. Secs. 4(2), 5(2), Ch. 271, L. 1999.

History: En. 82-1936 by Sec. 8, Ch. 204, L. 1974; R.C.M. 1947, 82-1936; amd. Sec. 23, Ch. 181, L. 2001.






Part 4. Vending Facilities

18-5-401. Purpose.

18-5-401. Purpose. It is the purpose of this part, in recognition of the vocational and economic needs of blind persons, to make available to those blind persons in need of vocational opportunities space in state, federal, or other property appropriate for certain business operations and to assist those persons in the development of business operations.

History: En. Sec. 1, Ch. 175, L. 1981.



18-5-402. Definitions.

18-5-402. Definitions. As used in this part, the following definitions apply: (1) "Blind person" means a person whose central visual acuity does not exceed 20/200 in the better eye with correcting lenses or whose visual acuity is greater than 20/200 but is accompanied by a limitation in the field of vision in the better eye to such a degree that the widest diameter of the visual field subtends an angle that is not greater than 20 degrees as determined by an ophthalmologist or a physician skilled in diseases of the eye. (2) "Blind vendor" means a person certified as a blind person for the purpose of this part and who is operating a vending facility administered by the department. (3) "Certified blind person" means a blind person whom the department has determined to be a blind person as defined in this part, who is in need of vocational opportunities, and who is qualified to operate a vending facility. (4) "Department" means the department of public health and human services. (5) "Federal property" means buildings or portions of buildings or other real property owned or leased by the federal government upon which the department may administer vending facilities by an agreement entered into under the authority of the federal Randolph-Sheppard Act, as amended. (6) "Other property" means all real property other than state or federal property as defined in this part. (7) "State property" means those buildings or portions of buildings or other real property owned or leased under a lease-purchase agreement or, in the case of a building, leased in its entirety by the state or agencies of the state and used in the conduct of state matters and occupied principally by state employees. State property for the purpose of this part does not include vocational institutions or institutions of higher education. (8) "Vending facility" means an area and equipment inclusive of vending machines on state property that is or may be used in providing a food, beverage, or other service to employees and other persons present on the property. (9) (a) "Vending machine" means a device for the dispensing of foodstuffs, liquids, or other products when money is inserted into the device. (b) The term does not include postage stamp machines or coin-operated telephones. (10) "Vocational rehabilitation programs" means those programs provided for under the federal Randolph-Sheppard Act, as amended, and Title 53, chapter 7, part 3.

History: En. Sec. 2, Ch. 175, L. 1981; amd. Sec. 64, Ch. 546, L. 1995; amd. Sec. 1, Ch. 249, L. 2005.



18-5-403. Certification and eligibility of blind persons.

18-5-403. Certification and eligibility of blind persons. (1) The department shall certify for the purposes of this part and the federal Randolph-Sheppard Act, as amended, those persons who are blind persons as defined in this part who the department has determined are in need of vocational opportunities and are qualified to operate vending facilities. (2) Any person or vendor operating a vending facility under the auspices of the blind vendor program administered by the department prior to October 1, 1981, may be certified as a blind vendor for the purposes of this part. (3) Only certified blind persons are eligible for the vocational opportunities provided in this part.

History: En. Sec. 3, Ch. 175, L. 1981.



18-5-404. Vending facilities, equipment, and supplies -- available to certified blind persons.

18-5-404. Vending facilities, equipment, and supplies -- available to certified blind persons. (1) The department may make available to a certified blind person a vending facility appropriate for providing that person with a business opportunity determined by the department to be suitable for that person. (2) The department may, through the vocational rehabilitation programs it administers, provide by sale, lease, loan, or grant such equipment, stocks, and supplies as may be necessary for a blind vendor to establish or improve a vending facility business. The department shall retain a first option to repurchase any equipment it has sold to a blind vendor.

History: En. Sec. 4, Ch. 175, L. 1981.



18-5-405. Right to fair hearing.

18-5-405. Right to fair hearing. A blind vendor is entitled to a fair hearing for any grievance against the department.

History: En. Sec. 8, Ch. 175, L. 1981.



18-5-406. Health and retirement fund -- services to vendors.

18-5-406. Health and retirement fund -- services to vendors. (1) The department may manage a health and retirement fund for blind vendors. (2) The department may set aside a reasonable percentage of the net incomes earned by blind vendors from the operation of vending facilities on state and other property administered by the department to fund the operation of vending facilities and to fund the blind vendors' health and retirement fund. (3) The department may use all net income earned from facilities operated under the provisions of 18-5-415(2) and 18-5-416 to fund services to blind vendors and to fund the blind vendors' health and retirement fund.

History: En. Sec. 6, Ch. 175, L. 1981.



18-5-407. through reserved.

18-5-407 through 18-5-410 reserved.



18-5-411. Administration of vending facilities -- state properties.

18-5-411. Administration of vending facilities -- state properties. (1) The department of administration or any other department of state government that administers state property subject to this part shall transfer to the department the management and control of any vending facility that the department has determined is an appropriate facility for the purposes of this part and that the department has determined is needed for the purposes of this part. (2) The department of administration or any other department of state government that administers state property subject to this part shall give reasonable notice to the department of the expiration or termination of any lease or contract in effect for a vending facility. (3) Upon receipt of the notice, the department shall give reasonable notice to the department of administration or other department of state government that sent the notice required in subsection (2) stating that the department has determined that the vending facility is either appropriate and needed for the purposes of this part or that it is not. (4) A state agency administering state property shall consult with the department when planning for a new state building, planning for remodeling of or addition to an existing state building, or negotiating the lease of a building for state use to determine what vending facilities might be appropriate for the site and plan for the vending facilities. (5) The department shall administer those vending facilities that are determined to be appropriate and necessary.

History: En. Sec. 5, Ch. 175, L. 1981; amd. Sec. 227, Ch. 56, L. 2009.



18-5-412. Administration of vending facilities on other property.

18-5-412. Administration of vending facilities on other property. The department may enter into agreements with private parties or governmental entities not otherwise coming under the provisions of this part owning or controlling other property for the establishment and administration of blind vendor operations.

History: En. Sec. 9, Ch. 175, L. 1981.



18-5-413. Implementation of Randolph-Sheppard Act, as amended.

18-5-413. Implementation of Randolph-Sheppard Act, as amended. (1) The department may enter into agreements with the federal government as provided for in the Randolph-Sheppard Act, as amended, for administering the Randolph-Sheppard Act for all state or federal purposes. (2) The department may adopt rules to implement agreements with the federal government entered into under the Randolph-Sheppard Act, as amended.

History: En. Sec. 10, Ch. 175, L. 1981.



18-5-414. Authority to adopt rules.

18-5-414. Authority to adopt rules. The department may adopt such rules as are necessary to effectuate this part.

History: En. Sec. 11, Ch. 175, L. 1981.



18-5-415. Operation of facilities.

18-5-415. Operation of facilities. (1) The department is not subject to any requirements for competitive bidding on state leases or services to the state on vending facilities that are to be made available to certified blind persons or when purchasing initial supplies for the purpose of assisting a blind vendor. (2) The department may temporarily operate a vending facility administered by the department if there is no certified blind person qualified to operate that facility. (3) Neither a blind vendor nor the department is required to pay for rent, utilities, janitorial services in accessible public areas, or building maintenance costs for the space occupied by a vending facility on state property. The department may charge a use fee in lieu of rental, on a basis to be determined by the department, in the case of any blind vendor operating a vending facility on state property whose net income for at least 10 of the preceding 12 months has exceeded twice the poverty level income for a nonfarm family of four as determined by the federal government. (4) The department may purchase, sell, lease, maintain, and manage as necessary the equipment, stocks, and supplies required for the operation of those vending facilities administered as provided for in this part. (5) The department shall, by rule, provide for appropriate allocation between the department and the blind vendors of liability for the operation of vending facilities operated pursuant to this part. (6) After consultation with departments that are served by vending facilities subject to this part, the department may take action as necessary to assure the quality of services being provided by blind vendors.

History: En. Secs. 5, 7, Ch. 175, L. 1981.



18-5-416. Vending machines.

18-5-416. Vending machines. The department may, except on state property, directly or through contractual arrangements, operate a facility consisting solely of vending machines if it has determined that operation by a blind vendor would be inappropriate. The department shall not directly operate vending machines on any state property where the department does not directly operate vending machines on October 1, 1981, unless, after competitive bid, the department is unable to obtain a suitable private contractor to operate vending machines on the state property. The department shall not, except through competitive bid, authorize a blind vendor to operate on state property a vending facility which consists solely or primarily of vending machines and which does not require the active presence of a vendor during its hours of operation.

History: En. Sec. 5, Ch. 175, L. 1981.






Part 5. Blind Person Preference

18-5-501. Definitions.

18-5-501. Definitions. For purposes of this part, the following definitions apply: (1) "Blind person" means a person whose central visual acuity does not exceed 20/200 in the better eye with correcting lenses or whose visual acuity is greater than 20/200 but is accompanied by a limitation in the field of vision in the better eye to such a degree that the widest diameter of the visual field subtends an angle no greater than 20 degrees as determined by an ophthalmologist or a physician skilled in diseases of the eye. (2) "Department" means the department of administration. (3) "Purchasing agency" means any state agency authorized by Title 18, chapter 4, to enter into contracts. (4) "Responsible bidder" means a person who has the capability in all respects to fully perform the requirements of a contract and has the integrity and reliability that assure good faith performance. (5) (a) "State property" means a building or portion of a building or other real property that is: (i) owned or leased by the state or an agency of the state; (ii) utilized in the conduct of state matters; and (iii) occupied principally by state employees. (b) State property does not include vocational institutions or institutions of higher education. (6) "Vending facility" means the area and equipment, including vending machines, on state property which are utilized in providing a food or beverage service to employees and other persons present on the property. (7) "Vending machine" means a device for the dispensing of foodstuffs, liquids, or other products when money is inserted into the device. Vending machine does not include a postage stamp machine, photocopy machine, or coin-operated telephone.

History: En. Sec. 1, Ch. 36, Sp. L. June 1986.



18-5-502. Preference to blind persons.

18-5-502. Preference to blind persons. (1) Whenever state property is proposed to be made available to private persons for use as a vending facility, if two or more substantially equal proposals submitted by responsible bidders are determined to most closely meet the purchasing agency's specifications and if one of the proposals has been submitted by a blind person, the contract must be awarded to the blind person. (2) For purposes of this section, proposals are substantially equal if their overall ratings, as determined by the purchasing agency in accordance with the request for proposal, do not differ by more than 3%. (3) Any contract awarded pursuant to this section to a blind person must prohibit transfer of the contract by sublease, assignment, or any other method.

History: En. Sec. 2, Ch. 36, Sp. L. June 1986.



18-5-503. Application of state procurement law.

18-5-503. Application of state procurement law. Procurement under this part is subject to all other statutes governing state procurement except that in case of conflict the provisions of this part apply.

History: En. Sec. 4, Ch. 36, Sp. L. June 1986.



18-5-504. Blind preference rules.

18-5-504. Blind preference rules. The department shall adopt rules to implement this part.

History: En. Sec. 5, Ch. 36, Sp. L. June 1986.






Part 6. Nonvisual Access Technology Procurement

18-5-601. Findings -- policy.

18-5-601. Findings -- policy. (1) The legislature finds that: (a) the advent of the information age throughout the United States and around the world has resulted in lasting changes in information technology; (b) the use of interactive visual display terminals by the state is becoming a widespread means of access for public employees and the public to obtain information available electronically, but nonvisual access, whether by speech, Braille, or other appropriate means, has not been systematically incorporated into the procurement process for new information technology; (c) presentation of electronic data solely in a visual format is a barrier to access by individuals who are blind or visually impaired, preventing them from participating on equal terms in crucial areas of life, such as education and employment; (d) alternatives, including both software and hardware adaptations, have been created so that interactive control of computers and the use of the information presented are possible by both visual and nonvisual means; (e) the goals of the state in obtaining and deploying new forms of technology properly include universal access so that segments of society with particular needs, including individuals who are unable to use visual displays, will not be left out of the information age; and (f) although access to programs, technology, and information is provided for under other state and federal law and, in many instances, compels the installation and availability of nonvisual technology adaptations, access to information technology is most effectively accomplished at the point of procurement, ensuring that funds are expended on information technology designed to be readily adaptable for nonvisual access. (2) It is the policy of this state that all state programs and activities be conducted in accordance with the following principles: (a) Individuals who are blind or visually impaired have the right to full participation in the life of the state, including the use of information technology that is provided by the state for use by employees, program participants, and the public. (b) Technology purchased in whole or in part with funds provided by the state that is to be used for the creation, storage, retrieval, or dissemination of information and that is intended for use by employees, program participants, and the public must be accessible to and usable by individuals who are blind or visually impaired.

History: En. Sec. 1, Ch. 429, L. 2001.



18-5-602. Definitions.

18-5-602. Definitions. As used in this part, unless the context requires otherwise, the following definitions apply: (1) "Access" means the ability to receive, use, and manipulate data and operate controls included in information technology. (2) "Blind or visually impaired" means an individual who has: (a) a visual acuity of 20/200 or less in the better eye with correcting lenses or has a limited field of vision so that the widest diameter of the visual field subtends an angle no greater than 20 degrees; (b) a medically indicated expectation of visual deterioration; or (c) a medically diagnosed limitation in visual functioning that restricts the individual's ability to read and write standard print at levels expected of individuals of comparable ability. (3) "Information technology" means all electronic information processing hardware and software, including telecommunications. (4) "Nonvisual" means synthesized speech, Braille, and other output methods not requiring sight. (5) "Readily adaptable" means that all critical components of information may be rendered by the information technology in equivalent nonvisual formats and that the installation or operation of software or hardware adaptations for speech, Braille, or other nonvisual formats do not require extraordinary alterations to the information technology. (6) "State agency" means a department, board, commission, office, bureau, institution, university system entity, or unit of state government recognized in the state budget. (7) "Telecommunications" means the transmission of information, images, pictures, voice, or data by radio, video, or other electronic or impulse means. (8) "Undue burden" means compliance may be accomplished only by incurring an undue financial or administrative burden or by fundamentally altering a program or activity.

History: En. Sec. 2, Ch. 429, L. 2001.



18-5-603. Nonvisual access ensured.

18-5-603. Nonvisual access ensured. When information technology equipment and software are procured for use by employees, program participants, or members of the public, the state agency head shall ensure that the equipment or software: (1) provides blind or visually impaired individuals with access, including interactive use of the equipment and services, that is equivalent to that provided to individuals who are not blind or visually impaired; (2) is designed to present information, including prompts used for interactive communications, in formats intended for both visual and nonvisual use; and (3) has been purchased under a contract that includes the technology access clause required by 18-5-604.

History: En. Sec. 3, Ch. 429, L. 2001.



18-5-604. Procurement requirements.

18-5-604. Procurement requirements. (1) The technology access clause, referred to in 18-5-603(3), must be developed by the department of administration and must require compliance with nonvisual access standards developed by the state. The access clause and the nondiscrimination language required in 49-3-207 must be inserted in all contracts for the procurement of information technology by, or for the use of, state agencies. (2) The nonvisual access standards developed pursuant to subsection (1) must include specifications that are necessary to fulfill the assurances contained in 18-5-603 and must include the following minimum specifications: (a) Effective, interactive control and use of the technology, including the operating system, applications programs, and format of the data presented, are readily adaptable to nonvisual means. (b) The technology equipped for nonvisual access must be compatible with information technology used by other individuals with whom the blind or visually impaired individual may interact or exchange electronic information. (c) Nonvisual access technology must be integrated into networks used to share communications among employees, program participants, and the public. (d) The technology for nonvisual access must have the capability of providing equivalent access by nonvisual means to telecommunications or other interconnected network services used by persons who are not blind or visually impaired.

History: En. Sec. 4, Ch. 429, L. 2001.



18-5-605. Implementation.

18-5-605. Implementation. (1) For the purposes of ensuring the effective phasing in of nonvisual access technology procurement, the head of any state agency may not approve exclusion of the technology access clause required by 18-5-604 from any contract with respect to the compatibility of standard operating systems and software with nonvisual access software and peripheral devices or with respect to the initial design, development, and installation of information systems, including the design and procurement of interactive equipment and software. (2) This section does not require the installation of software or peripheral devices used for nonvisual access when the information technology is being used by individuals who are not blind or visually impaired. (3) Notwithstanding subsection (2), the applications programs and underlying operating systems, including the format of the data, used for the manipulation and presentation of information must permit the installation and effective use of nonvisual access software and peripheral devices. (4) Compliance with this part with regard to information technology purchased prior to July 1, 2001, must be achieved at the time of procurement of an upgrade or replacement of existing equipment or software. (5) A state agency may be exempted from the provisions of this part if the state agency makes a good faith determination that compliance would result in an undue burden.

History: En. Sec. 5, Ch. 429, L. 2001; amd. Sec. 40, Ch. 2, L. 2009.









CHAPTER 6. SALES

Part 1. Sale of State Property

18-6-101. Power to sell state property -- proceeds credited to general fund.

18-6-101. Power to sell state property -- proceeds credited to general fund. (1) The department has exclusive power, subject to the approval of the governor, to sell or otherwise dispose of or to authorize the sale or other disposition of all materials and supplies, service equipment, or other personal property of any kind owned by the state but not needed or used by any state institution or by any department of state government. Upon request, the department shall authorize a state department or entity to donate property to a school district for classroom use pursuant to procedures implemented by the office of public instruction to ensure adequate notice of the availability of surplus state property and equal access and fair distribution of the property to school districts. (2) Unless otherwise provided by law, the department shall credit the general fund with all money received. (3) Whenever the personal property was accounted for in an enterprise or internal service fund or designated subfund account, the proceeds of the sale must be credited to the appropriate enterprise or internal service fund or designated subfund account.

History: En. Sec. 4, Ch. 66, L. 1923; re-en. Sec. 293.4, R.C.M. 1935; amd. Sec. 74, Ch. 199, L. 1965; amd. Sec. 1, Ch. 11, L. 1971; amd. Sec. 68, Ch. 326, L. 1974; R.C.M. 1947, 82-1914(part); amd. Sec. 4, Ch. 58, L. 1979; amd. Sec. 1, Ch. 346, L. 1981; amd. Sec. 3, Ch. 277, L. 1983; amd. Sec. 2, Ch. 234, L. 1991; amd. Sec. 3, Ch. 441, L. 1999.



18-6-102. Interagency transfers.

18-6-102. Interagency transfers. If a state institution or agency needs and requests the materials, etc., to be disposed of, that institution or agency, upon the approval of the governor, may receive the materials, etc., requested.

History: En. Sec. 4, Ch. 66, L. 1923; re-en. Sec. 293.4, R.C.M. 1935; amd. Sec. 74, Ch. 199, L. 1965; amd. Sec. 1, Ch. 11, L. 1971; amd. Sec. 68, Ch. 326, L. 1974; R.C.M. 1947, 82-1914(part).



18-6-103. Highway equipment by bid.

18-6-103. Highway equipment by bid. All sales of highway equipment shall be by public auction or sealed bids, and all proceeds received by the department from the sale of all material, supplies, equipment, and all other personal property of the department of transportation shall be placed in the highway account of the state special revenue fund or in the appropriate enterprise or internal service fund account.

History: En. Sec. 4, Ch. 66, L. 1923; re-en. Sec. 293.4, R.C.M. 1935; amd. Sec. 74, Ch. 199, L. 1965; amd. Sec. 1, Ch. 11, L. 1971; amd. Sec. 68, Ch. 326, L. 1974; R.C.M. 1947, 82-1914(2); amd. Sec. 1, Ch. 35, L. 1981; amd. Secs. 1, 3, Ch. 277, L. 1983; amd. Sec. 3, Ch. 512, L. 1991.









CHAPTER 7. PRINTING AND LEGAL NOTICES

Part 1. State Printing

18-7-101. Power to contract for printing -- exception.

18-7-101. Power to contract for printing -- exception. (1) Except as provided in 1-11-301, the department has exclusive power, subject to the approval of the governor, to contract for all printing for any purpose used by the state in any state office (elective or appointive), agency, or institution. (2) The department shall supervise and attend to all public printing of the state as provided in this chapter and shall prevent duplication and unnecessary printing. (3) Unless otherwise provided by law, the department, in letting contracts as provided in this chapter, for the printing, binding, and publishing of all laws, journals, and reports of the state agencies and institutions may determine the quantity, quality, style, and grade of all such printing, binding, and publishing. (4) The provisions of this chapter do not apply to the state compensation insurance fund for purposes of external marketing or educational materials.

History: En. Sec. 6, Ch. 66, L. 1923; re-en. Sec. 293.6, R.C.M. 1935; amd. Sec. 7, Ch. 80, L. 1961; amd. Sec. 9, Ch. 261, L. 1967; amd. Sec. 43, Ch. 93, L. 1969; amd. Sec. 71, Ch. 326, L. 1974; R.C.M. 1947, 82-1916; amd. Sec. 5, Ch. 58, L. 1979; amd. Sec. 1, Ch. 265, L. 1979; amd. Sec. 1, Ch. 209, L. 1989; amd. Sec. 6, Ch. 314, L. 2001.



18-7-102. Repealed.

18-7-102. Repealed. Sec. 53, Ch. 519, L. 1983.

History: En. Sec. 1, Ch. 153, L. 1935; re-en. Sec. 283.1, R.C.M. 1935; R.C.M. 1947, 82-1157; amd. Sec. 6, Ch. 58, L. 1979; amd. Sec. 2, Ch. 265, L. 1979.



18-7-103. Repealed.

18-7-103. Repealed. Sec. 53, Ch. 519, L. 1983.

History: En. Sec. 1, p. 58, L. 1897; re-en. Sec. 254, Rev. C. 1907; re-en. Sec. 260, R.C.M. 1921; re-en. Sec. 260, R.C.M. 1935; amd. Sec. 1, Ch. 242, L. 1963; R.C.M. 1947, 82-1137(part); amd. Sec. 3, Ch. 265, L. 1979.



18-7-104. Union label.

18-7-104. Union label. All printing for which the state of Montana is chargeable shall bear the label of the branch of the international typographical union, the allied printing trades council, or the amalgamated lithographers of America of the locality in which it is printed, except under the following conditions. Printing firms not having the use of the labels and who are desirous of presenting bids for printing as enumerated above shall be required to establish consideration as a responsible bidder as follows: (1) As a condition to consideration as a responsible bidder, printing concerns must file with the secretary of state a sworn statement to the effect that employees in the employ of the concern which is to produce such printing are receiving the prevailing wage rate and are working under conditions prevalent in the locality in which the work is produced. (2) Whenever a collective bargaining agreement is in effect between an employer and employees who are represented by a responsible organization which is in no way influenced or controlled by the management, such agreement and its provisions shall be construed as conditions prevalent in said locality and shall be the minimum requirement for being adjudged a responsible bidder under this section, 18-7-107, or chapter 4 of this title. (3) Printing firms having the use of the union labels as set forth above shall be deemed as having complied with the provisions of this section, 18-7-107, or chapter 4 of this title, but nothing in these provisions shall be construed as exempting such bidders from any provisions of this section, 18-7-107, or chapter 4 of this title, and such bidders shall also be required to conform to all provisions thereof.

History: En. Sec. 1, p. 58, L. 1897; re-en. Sec. 254, Rev. C. 1907; re-en. Sec. 260, R.C.M. 1921; re-en. Sec. 260, R.C.M. 1935; amd. Sec. 1, Ch. 242, L. 1963; R.C.M. 1947, 82-1137(part); amd. Sec. 48, Ch. 519, L. 1983.



18-7-105. Penalty.

18-7-105. Penalty. Any officer of the state who shall accept any printed matter for which the state is chargeable in whole or in part or who is found to have had printed matter produced, under conditions other than as set forth in chapter 4 of this title, 18-7-104, or 18-7-107 shall be subject to a fine of $50 for each and every offense.

History: En. Sec. 1, p. 58, L. 1897; re-en. Sec. 255, Rev. C. 1907; re-en. Sec. 261, R.C.M. 1921; re-en. Sec. 261, R.C.M. 1935; amd. Sec. 2, Ch. 242, L. 1963; R.C.M. 1947, 82-1138; amd. Sec. 49, Ch. 519, L. 1983.



18-7-106. Approval of purchase orders.

18-7-106. Approval of purchase orders. The department may not approve a claim for printing submitted by a state officer, agency, or institution unless: (1) a purchase order has been prepared and approved by the department prior to ordering the printing; or (2) written approval has been given by the department to order the printing without preparation of a purchase order.

History: En. Sec. 10, Ch. 197, L. 1921; re-en. Sec. 293, R.C.M. 1921; re-en. Sec. 293, R.C.M. 1935; amd. Sec. 1, Ch. 15, L. 1969; Sec. 82-1910, R.C.M. 1947; amd. and redes. 82-1916.1 by Sec. 65, Ch. 326, L. 1974; R.C.M. 1947, 82-1916.1.



18-7-107. State printing, binding, and stationery work.

18-7-107. State printing, binding, and stationery work. All printing, binding, and stationery work for the state of Montana is subject to the preference in 18-1-102(1)(b). Federal exemptions as specified in 18-1-102(2)(b) apply.

History: En. Sec. 46, Ch. 519, L. 1983; amd. Sec. 1, Ch. 95, L. 1987; amd. Sec. 1, Ch. 53, L. 1991; amd. Sec. 24, Ch. 181, L. 2001.



18-7-108. through reserved.

18-7-108 through 18-7-110 reserved.



18-7-111. Repealed.

18-7-111. Repealed. Sec. 53, Ch. 519, L. 1983.

History: En. Sec. 1, Ch. 178, L. 1921; re-en. Sec. 281, R.C.M. 1921; re-en. Sec. 281, R.C.M. 1935; R.C.M. 1947, 82-1154.



18-7-112. Repealed.

18-7-112. Repealed. Sec. 53, Ch. 519, L. 1983.

History: En. Sec. 2, Ch. 178, L. 1921; re-en. Sec. 282, R.C.M. 1921; re-en. Sec. 282, R.C.M. 1935; R.C.M. 1947, 82-1155.



18-7-113. Repealed.

18-7-113. Repealed. Sec. 53, Ch. 519, L. 1983.

History: En. Sec. 3, Ch. 178, L. 1921; re-en. Sec. 283, R.C.M. 1921; re-en. Sec. 283, R.C.M. 1935; R.C.M. 1947, 82-1156.






Part 2. Publication of Legal Notices

18-7-201. Requirements for choice of newspaper -- price.

18-7-201. Requirements for choice of newspaper -- price. (1) In all cases and instances where any publication is required by law or is duly authorized to be made, executed, or accomplished by, for, or on behalf of the state of Montana or any of the institutions of said state or any of the departments, boards, bureaus, or commissions thereof or any of the officers, agents, or employees of the state when acting within the scope of their lawful authority and for the benefit of the state of Montana, the same shall be published in a newspaper printed and published in the state of Montana and of general bona fide and paid circulation with second-class mailing privilege and having been printed and published continuously in the state of Montana for at least 12 months immediately preceding such publication. (2) The price for such publication and by whomsoever accomplished shall not exceed the minimum going rate charged any other advertiser for the same publication set in the same sized type and published for the same number of insertions.

History: En. Sec. 1, Ch. 157, L. 1921; re-en. Sec. 276, R.C.M. 1921; re-en. Sec. 276, R.C.M. 1935; amd. Sec. 1, Ch. 137, L. 1951; amd. Sec. 1, Ch. 307, L. 1969; amd. Sec. 1, Ch. 385, L. 1973; R.C.M. 1947, 82-1149.



18-7-202. Lower rates permissible.

18-7-202. Lower rates permissible. The prices, rates, and standards herein fixed and prescribed are in each instance and for every case covered by this part the maximum prices, rates, and standards. Their prescription and establishment herein shall in no case be taken as prohibiting a lesser or lower rate or price than herein fixed. Every department, institution, officer, or agent of the state shall, whenever possible, obtain a lower rate or price than is fixed herein, the equivalent of the minimum rate mentioned in 18-7-204.

History: En. Sec. 3, Ch. 157, L. 1921; re-en. Sec. 278, R.C.M. 1921; re-en. Sec. 278, R.C.M. 1935; R.C.M. 1947, 82-1151.



18-7-203. Folio measurement.

18-7-203. Folio measurement. (1) The following is the basis of measurement for the computation of folios in the various sizes of type, when set in a column 13 ems pica wide, and constitutes a folio within the meaning of this part: (a) 12 lines of 6-point type; (b) 14 lines of 7-point type; (c) 16 lines of 8-point type; (d) 18 lines of 9-point type; or (e) 20 lines of 10-point type. (2) A carefully verified actual count shall be made of the folio.

History: En. Sec. 2, Ch. 157, L. 1921; re-en. Sec. 277, R.C.M. 1921; re-en. Sec. 277, R.C.M. 1935; amd. Sec. 3, Ch. 97, L. 1977; R.C.M. 1947, 82-1150.



18-7-204. Affidavit of printer -- allowance of claims.

18-7-204. Affidavit of printer -- allowance of claims. No claim against the state for legal advertising or any of the publications covered by this part shall be allowed unless there is attached to said claim the certification of the publisher or printer (in the case of corporations or quasi-corporations by the business or advertising manager thereof) properly executed, setting forth that the price or rate charged the state of Montana for the publication for which claim is made is not in excess of the minimum rate charged any other advertiser for publication or advertisement set in the same sized type and published for the same number of insertions. It is hereby declared to be unlawful to make any claim against or to charge or attempt to charge the state of Montana for any publication in excess of the minimum going rate charged any other advertiser for the same publication set in the same sized type and published for the same number of insertions.

History: En. Sec. 4, Ch. 157, L. 1921; re-en. Sec. 279, R.C.M. 1921; re-en. Sec. 279, R.C.M. 1935; amd. Sec. 9, Ch. 97, L. 1961; R.C.M. 1947, 82-1152.



18-7-205. Penalty for false affidavit or overcharge.

18-7-205. Penalty for false affidavit or overcharge. Any person or any corporation or any firm or any quasi-corporation who shall violate any provision of this part or swear falsely hereunder or charge or attempt to charge the state of Montana in excess of the prices and rates herein fixed or in any manner circumvent or attempt to circumvent this part or aid or abet any other person, firm, corporation, or quasi-corporation in offense against this part shall be guilty of a misdemeanor and shall on conviction for the first offense be fined not more than $100 or be imprisoned in the county jail for not more than 3 months or both such fine and imprisonment, in the discretion of the court, and shall on conviction for each subsequent offense be fined not more than $300 or be imprisoned in the county jail for not more than 6 months or both such fine and imprisonment in the discretion of the court.

History: En. Sec, 5, Ch. 157, L. 1921; re-en. Sec. 280, R.C.M. 1921; re-en. Sec. 280, R.C.M. 1935; R.C.M. 1947, 82-1153.






Part 3. Control of State Printing

18-7-301. Short title.

18-7-301. Short title. This part may be cited as the "State Printing Control Act".

History: En. Sec. 1, Ch. 646, L. 1979.



18-7-302. Definitions.

18-7-302. Definitions. As used in this part, the following definitions apply: (1) "Agency" means each state office, department, board, commission, council, committee, unit of the university system, or other entity or instrumentality of the executive branch, office of the legislative branch, or office of the judicial branch of state government. (2) "Department" means the department of administration provided for in Title 2, chapter 15, part 10. (3) "Public document" means any publication of an agency that is meant for dissemination to the public, but does not include educational materials published by a unit of the university system or the superintendent of public instruction, reports of the legislative auditor, travel promotion materials, standard forms, bid specifications, opinions of the attorney general, opinions of the supreme court, session laws, the Administrative Rules of Montana, the Montana Code Annotated, or regular periodical publications sold to the general public solely through subscription and newsstand sale.

History: En. Sec. 2, Ch. 646, L. 1979; amd. Sec. 1, Ch. 148, L. 2011.



18-7-303. Repealed.

18-7-303. Repealed. Sec. 3, Ch. 148, L. 2011.

History: En. Sec. 3, Ch. 646, L. 1979; amd. Sec. 24, Ch. 112, L. 1991; amd. Sec. 24, Ch. 349, L. 1993.



18-7-304. Department to prepare standards.

18-7-304. Department to prepare standards. The department may prepare recommended standards for state printing of public documents.

History: En. Sec. 4, Ch. 646, L. 1979.



18-7-305. Repealed.

18-7-305. Repealed. Sec. 3, Ch. 148, L. 2011.

History: En. Sec. 5, Ch. 646, L. 1979.



18-7-306. Public disclosure of costs.

18-7-306. Public disclosure of costs. Each agency shall include a public disclosure of costs on all public documents. The public disclosure must contain the following statement, with required information inserted, to be printed on the exterior cover of the publication: "... copies of this public document were published at an estimated cost of $... per copy, for a total cost of $..., which includes $... for printing and $... for distribution." This statement must be printed in the same size type as the text of the document and must be set in a box composed of a 1-point rule. If the cost of publication cannot be reasonably estimated at the time of publication, the publications must contain the following statement on the exterior cover in lieu of the statement concerning estimated cost: "This document printed at state expense. Information on the cost of publication may be obtained by contacting the department of administration."

History: En. Sec. 6, Ch. 646, L. 1979; amd. Sec. 2, Ch. 148, L. 2011.



18-7-307. Estimation of costs.

18-7-307. Estimation of costs. The following factors shall be utilized in estimating cost data: (1) printing, including all expenditures for production, whether on bid or in-house; and (2) circulation, including all expenditures for postage and for salaries of agency or department personnel involved in distribution of the public document.

History: En. Sec. 7, Ch. 646, L. 1979.






Part 4. County Printing

18-7-401. Purpose of part.

18-7-401. Purpose of part. The purpose of this part is to provide: (1) for the board of county printing to set maximum prices that may be charged for county legal advertising; and (2) for the purchase of county printed forms and materials.

History: En. Sec. 2, Ch. 280, L. 1967; amd. Sec. 57, Ch. 348, L. 1974; R.C.M. 1947, 16-1226; amd. Sec. 1, Ch. 507, L. 1995; Sec. 7-5-2401, MCA 2007; redes. 18-7-401 by Sec. 2, Ch. 148, L. 2009.



18-7-402. Definition.

18-7-402. Definition. Unless the context requires otherwise, in this part "board" means the board of county printing provided for in 2-15-1026.

History: En. 16-1226.1 by Sec. 58, Ch. 348, L. 1974; R.C.M. 1947, 16-1226.1; amd. Sec. 4, Ch. 274, L. 1981; Sec. 7-5-2402, MCA 2007; redes. 18-7-402 by Sec. 2, Ch. 148, L. 2009.



18-7-403. Meetings of board of county printing.

18-7-403. Meetings of board of county printing. The board shall meet when ordered by the governor or requested by a majority of the board members.

History: En. Sec. 5, Ch. 280, L. 1967; amd. Sec. 60, Ch. 348, L. 1974; R.C.M. 1947, 16-1229(1); amd. Sec. 2, Ch. 507, L. 1995; Sec. 7-5-2403, MCA 2007; redes. 18-7-403 by Sec. 2, Ch. 148, L. 2009.



18-7-404. Establishment of maximum prices.

18-7-404. Establishment of maximum prices. (1) The board shall adopt, by rule, and publish a schedule of maximum prices to be charged for county legal advertising. (2) The board shall conduct hearings when required to determine maximum rates for county legal advertising. Notice of the hearing must be mailed to the Montana association of counties and the Montana newspaper association. (3) The board shall deliver, free of charge, to each board of county commissioners in this state a copy of every schedule of maximum prices adopted by the board within 30 days of its publication, together with a notice of the date fixed by the board when the prices will be effective. (4) The county commissioners shall require each establishment that prints county legal advertising to verify that: (a) the legal advertisement was published on the dates ordered by the county and in the style set by the board; and (b) the price was not in excess of the maximum price set by the board. (5) The board may not establish maximum prices for printed county forms.

History: En. Sec. 5, Ch. 280, L. 1967; amd. Sec. 60, Ch. 348, L. 1974; R.C.M. 1947, 16-1229(2), (4), (5); amd. Sec. 3, Ch. 507, L. 1995; amd. Sec. 1, Ch. 148, L. 2009; Sec. 7-5-2404, MCA 2007; redes. 18-7-404 by Sec. 2, Ch. 148, L. 2009.



18-7-405. Adoption of printing standards.

18-7-405. Adoption of printing standards. The board shall adopt necessary standards for typeface, type size, type style, and type leading for county legal advertising.

History: En. Sec. 5, Ch. 280, L. 1967; amd. Sec. 60, Ch. 348, L. 1974; R.C.M. 1947, 16-1229(3); amd. Sec. 4, Ch. 507, L. 1995; Sec. 7-5-2405, MCA 2007; redes. 18-7-405 by Sec. 2, Ch. 148, L. 2009.



18-7-406. through reserved.

18-7-406 through 18-7-410 reserved.



18-7-411. County printing contract.

18-7-411. County printing contract. (1) The county commissioners shall contract for all advertising required by law and all printed forms required by the county. The advertising required by law must be awarded to a newspaper that: (a) is published in the county; (b) has general circulation; (c) has been published continuously at least once a week in the county for the 12 months preceding the awarding of the contract; and (d) prior to July 1 of each year, has submitted to the clerk and recorder a sworn statement that includes: (i) circulation for the prior 12 months; (ii) a statement of net distribution; (iii) itemization of the circulation that is paid and that is free; and (iv) the method of distribution. (2) A newsletter or other document produced or published by the local government unit is not considered a newspaper that has general circulation as provided in subsection (1). (3) Contracts for printed forms and materials may be awarded on an annual basis or may be awarded for a specific printing job. (4) (a) The county clerk and recorder shall maintain a list of willing bidders for county printing and shall notify the printing establishments on the list of any call for bids. (b) A printing establishment must be added to the county clerk and recorder's list when the clerk and recorder receives a written request from the printing establishment. (c) The county clerk and recorder may delete the name of any printing establishment from the list if it has not submitted a bid during the previous 365 days.

History: En. Sec. 6, Ch. 280, L. 1967; amd. Sec. 1, Ch. 418, L. 1973; amd. Sec. 61, Ch. 348, L. 1974; R.C.M. 1947, 16-1230; amd. Sec. 3, Ch. 364, L. 1979; amd. Sec. 1, Ch. 70, L. 1981; amd. Sec. 1, Ch. 393, L. 1981; amd. Sec. 1, Ch. 152, L. 1985; amd. Sec. 1, Ch. 305, L. 1989; amd. Sec. 5, Ch. 507, L. 1995; amd. Sec. 2, Ch. 439, L. 2007; Sec. 7-5-2411, MCA 2007; redes. 18-7-411 by Sec. 2, Ch. 148, L. 2009.



18-7-412. Details relating to printing contract.

18-7-412. Details relating to printing contract. (1) The contract must be let to the printing establishment that in the judgment of the county commissioners is the most suitable for performing the work. The county commissioners shall require a contractor to perform the county printing contract subject to the requirements of Title 18, chapter 1, part 2. (2) This part may not be construed to compel the acceptance of unsatisfactory work. (3) The term of a contract for county printing or county legal advertising may not exceed a period of 2 years.

History: En. Sec. 7, Ch. 280, L. 1967; amd. Sec. 2, Ch. 418, L. 1973; R.C.M. 1947, 16-1231(part); amd. Sec. 2, Ch. 152, L. 1985; amd. Sec. 6, Ch. 507, L. 1995; Sec. 7-5-2412, MCA 2007; redes. 18-7-412 by Sec. 2, Ch. 148, L. 2009.



18-7-413. Competitive bids required.

18-7-413. Competitive bids required. The board of county commissioners shall call for competitive bids from persons or firms qualified to bid on county printing, or for county legal advertising if there is more than one legally qualified newspaper in the county, under the terms of this part.

History: En. Sec. 8, Ch. 280, L. 1967; amd. Sec. 3, Ch. 418, L. 1973; R.C.M. 1947, 16-1232; amd. Sec. 7, Ch. 507, L. 1995; Sec. 7-5-2413, MCA 2007; redes. 18-7-413 by Sec. 2, Ch. 148, L. 2009.



18-7-414. Exemption for county fairs.

18-7-414. Exemption for county fairs. None of the provisions of this part applies to any printing or advertising that may be required in connection with the holding of county fairs and expositions.

History: En. Sec. 9, Ch. 280, L. 1967; amd. Sec. 62, Ch. 348, L. 1974; R.C.M. 1947, 16-1233; Sec. 7-5-2414, MCA 2007; redes. 18-7-414 by Sec. 2, Ch. 148, L. 2009.









CHAPTER 8. PROCUREMENT OF SERVICES

Part 1. Consultants (Repealed)

18-8-101. Repealed.

18-8-101. Repealed. Sec. 21, Ch. 443, L. 1997.

History: En. Sec. 1, Ch. 547, L. 1981.



18-8-102. Repealed.

18-8-102. Repealed. Sec. 21, Ch. 443, L. 1997.

History: En. Sec. 2, Ch. 547, L. 1981.



18-8-103. Repealed.

18-8-103. Repealed. Sec. 21, Ch. 443, L. 1997.

History: En. Sec. 3, Ch. 547, L. 1981; amd. Sec. 1, Ch. 215, L. 1983; amd. Sec. 1, Ch. 231, L. 1985; amd. Sec. 2, Ch. 548, L. 1989; amd. Sec. 2, Ch. 630, L. 1993; amd. Sec. 3, Ch. 359, L. 1995.



18-8-104. Repealed.

18-8-104. Repealed. Sec. 21, Ch. 443, L. 1997.

History: En. Sec. 4, Ch. 547, L. 1981.



18-8-105. Repealed.

18-8-105. Repealed. Sec. 21, Ch. 443, L. 1997.

History: En. Sec. 6, Ch. 547, L. 1981; amd. Sec. 1, Ch. 509, L. 1983.



18-8-106. Repealed.

18-8-106. Repealed. Sec. 21, Ch. 443, L. 1997.

History: En. Sec. 7, Ch. 547, L. 1981.



18-8-107. through reserved.

18-8-107 through 18-8-110 reserved.



18-8-111. Repealed.

18-8-111. Repealed. Sec. 21, Ch. 443, L. 1997.

History: En. Sec. 5, Ch. 547, L. 1981.



18-8-112. Repealed.

18-8-112. Repealed. Sec. 21, Ch. 443, L. 1997.

History: En. Sec. 8, Ch. 547, L. 1981.






Part 2. Architectural, Engineering, and Land Surveying Services

18-8-201. Statement of policy.

18-8-201. Statement of policy. The legislature hereby establishes a state policy that governmental agencies publicly announce requirements for architectural, engineering, and land surveying services and negotiate contracts for such professional services on the basis of demonstrated competence and qualifications for the type of professional services required and at fair and reasonable prices.

History: En. Sec. 1, Ch. 51, L. 1987.



18-8-202. Definitions.

18-8-202. Definitions. Unless the context clearly indicates otherwise, in this part, the following definitions apply: (1) "Agency" means a state agency, local agency, or special district. (2) "Architectural, engineering, and land surveying" means services rendered by a person, other than as an employee of an agency, contracting to perform activities within the scope of the general definition of professional practice and licensed for the respective practice as an architect pursuant to Title 37, chapter 65, or an engineer or land surveyor pursuant to Title 37, chapter 67. (3) "Licensed professional" or "licensed architect, professional engineer, professional land surveyor" means a person providing professional services who is not an employee of the agency for which the services are provided. (4) "Local agency" means a city, town, county, special district, municipal corporation, agency, port district or authority, airport authority, political subdivision of any type, or any other entity or authority of local government, in corporate form or otherwise. (5) "Person" means an individual, organization, group, association, partnership, firm, joint venture, or corporation. (6) "Special district" means a unit of local government, other than a city, town, or county, authorized by law to perform a single function or a limited number of functions, including but not limited to water districts, irrigation districts, fire districts, fire service areas, school districts, community college districts, hospital districts, sewer districts, and transportation districts. (7) "State agency" means a department, agency, commission, bureau, office, or other entity or authority of state government.

History: En. Sec. 2, Ch. 51, L. 1987; amd. Sec. 49, Ch. 51, L. 1999; amd. Sec. 5, Ch. 449, L. 2007.



18-8-203. Public notice of agency requirements.

18-8-203. Public notice of agency requirements. Each agency shall publish in advance its requirement for professional services. The announcement must state concisely the general scope and nature of the project or work for which the services are required and the address of a representative of the agency who can provide further details. An agency may comply with this section by: (1) publishing an announcement on each occasion when professional services provided by a licensed professional are required by the agency; or (2) announcing generally to the public its projected requirement for any category or type of professional services.

History: En. Sec. 3, Ch. 51, L. 1987.



18-8-204. Procedures for selection.

18-8-204. Procedures for selection. (1) In the procurement of architectural, engineering, and land surveying services, the agency may encourage firms engaged in the lawful practice of their profession to submit annually or biennially a statement of qualifications and performance data. The agency shall evaluate current statements of qualifications and performance data on file with the agency, together with those that may be submitted by other firms regarding the proposed project, and conduct discussions with one or more firms regarding anticipated concepts and the relative utility of alternative methods of approach for furnishing the required services. (2) (a) The agency shall then select, based on criteria established under agency procedures and guidelines and the law, the firm considered most qualified to provide the services required for the proposed project. (b) The agency procedures and guidelines must be available to the public and include at a minimum the following criteria as they relate to each firm: (i) the qualifications of professional personnel to be assigned to the project; (ii) capability to meet time and project budget requirements; (iii) location; (iv) present and projected workloads; (v) related experience on similar projects; and (vi) recent and current work for the agency. (c) The agency shall follow the minimum criteria of this part if no other agency procedures are specifically adopted. (3) The provisions of this section do not apply to procurement of architectural, engineering, and land surveying services for projects that the department of transportation has determined are part of the design-build contracting program authorized in 60-2-137.

History: En. Sec. 4, Ch. 51, L. 1987; amd. Sec. 5, Ch. 192, L. 2003; amd. Sec. 1, Ch. 56, L. 2007; amd. Sec. 1, Ch. 188, L. 2007.



18-8-205. Negotiation of contract for services.

18-8-205. Negotiation of contract for services. (1) The agency shall negotiate a contract with the most qualified firm for architectural, engineering, and land surveying services at a price that the agency determines to be fair and reasonable. In making its determination, the agency shall take into account the estimated value of the services to be rendered, as well as the scope, complexity, and professional nature of the services. (2) If the agency is unable to negotiate a satisfactory contract with the firm selected at a price the agency determines to be fair and reasonable, negotiations with that firm must be formally terminated and the agency shall select other firms in accordance with 18-8-204 and continue as directed in this section until an agreement is reached or the process is terminated. (3) The provisions of this section do not apply to the negotiation of contracts for projects that the department of transportation has determined are part of the design-build contracting program authorized in 60-2-137.

History: En. Sec. 5, Ch. 51, L. 1987; amd. Sec. 6, Ch. 192, L. 2003; amd. Sec. 2, Ch. 56, L. 2007.



18-8-206. through reserved.

18-8-206 through 18-8-209 reserved.



18-8-210. Energy performance contracts exempt.

18-8-210. Energy performance contracts exempt. This part does not apply to solicitation and award of an investment grade energy audit or energy performance contract pursuant to Title 90, chapter 4, part 11, or to the construction or installation of conservation measures pursuant to the energy performance contract.

History: En. Sec. 12, Ch. 162, L. 2005.



18-8-211. Coordination with other statutes.

18-8-211. Coordination with other statutes. (1) This part need not be complied with by an agency when the contracting authority makes a finding in accordance with this or any other applicable law that an emergency requires the immediate execution of the work involved. This part does not relieve the contracting authority from complying with applicable law limiting emergency expenditures. (2) The limitation on the preparation of working drawings contained in 18-2-111 applies to this part. (3) The procedure for appointment of architects and consulting engineers pursuant to 18-2-112 applies to this part, except that the agency shall select its proposed list of three architects or consulting engineers in accordance with this part prior to submission to the department of administration.

History: En. Sec. 6, Ch. 51, L. 1987; amd. Sec. 19, Ch. 443, L. 1997.



18-8-212. Exception.

18-8-212. Exception. (1) All agencies securing architectural, engineering, and land surveying services for projects for which the fees are estimated not to exceed $20,000 may contract for those professional services by direct negotiation. (2) An agency may not separate service contracts or split or break projects for the purpose of circumventing the provisions of this part.

History: En. Sec. 7, Ch. 51, L. 1987; amd. Sec. 3, Ch. 22, L. 1993; amd. Sec. 7, Ch. 518, L. 1993; amd. Sec. 1, Ch. 162, L. 2003.









CHAPTER 11. STATE-TRIBAL COOPERATIVE AGREEMENTS

Part 1. General Provisions

18-11-101. Short title -- purpose.

18-11-101. Short title -- purpose. (1) This chapter shall be known and may be cited as the "State-Tribal Cooperative Agreements Act". (2) It is the intent of the legislature that this part be used to promote cooperation between the state or a public agency and a sovereign tribal government in mutually beneficial activities and services. (3) It is the goal of the legislature to prevent the possibility of dual taxation by governments while promoting state, local, and tribal economic development.

History: En. Sec. 1, Ch. 309, L. 1981; (2), (3)En. Sec. 1, Ch. 625, L. 1993.



18-11-102. Definitions.

18-11-102. Definitions. As used in this chapter, unless the context clearly indicates otherwise, the following definitions apply: (1) "Public agency" means any political subdivision, including municipalities, counties, school districts, and any agency or department of the state of Montana. (2) "Tribal government" means the officially recognized government of any Indian tribe, nation, or other organized group or community located in Montana exercising self-government powers and recognized as eligible for services provided by the United States to Indians because of their status as Indians.

History: En. Sec. 2, Ch. 309, L. 1981.



18-11-103. Authorization to enter agreement -- general contents.

18-11-103. Authorization to enter agreement -- general contents. (1) Any one or more public agencies may enter into an agreement with any one or more tribal governments to: (a) perform any administrative service, activity, or undertaking that a public agency or a tribal government entering into the contract is authorized by law to perform; and (b) assess and collect or refund any tax or license or permit fee lawfully imposed by the state or a public agency and a tribal government and to share or refund the revenue from the assessment and collection. (2) The agreement must be authorized and approved by the governing body of each party to the agreement. If a state agency is a party to an agreement, the governor or the governor's designee is the governing body. (3) The agreement must set forth fully the powers, rights, obligations, and responsibilities of the parties to the agreement. (4) (a) Prior to entering into an agreement on taxation with a tribal government, a public agency shall provide public notice and hold a public meeting on the reservation whose government is a party to the proposed agreement for the purpose of receiving comments from and providing written and other information to interested persons with respect to the proposed agreement. (b) At least 14 days but not more than 30 days prior to the date scheduled for the public meeting, a notice of the proposed agreement and public meeting must be published in a newspaper of general circulation in the county or counties in which the reservation is located. (c) At the time the notice of the meeting is published, a synopsis of the proposed agreement must be made available to interested persons.

History: En. Sec. 3, Ch. 309, L. 1981; amd. Sec. 2, Ch. 625, L. 1993.



18-11-104. Detailed contents of agreement.

18-11-104. Detailed contents of agreement. (1) The agreement authorized by 18-11-103 must specify the following: (a) its duration; (b) the precise organization, composition, and nature of any separate legal entity created by the agreement; (c) the purpose of the agreement; (d) the manner of financing the agreement and establishing and maintaining a budget for the agreement; (e) the method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon partial or complete termination; (f) provision for administering the agreement, which may include creation of a joint board responsible for administration; (g) the manner of acquiring, holding, and disposing of real and personal property used in the agreement; and (h) other necessary and proper matters. (2) If an agreement involves law enforcement, it must also include: (a) the minimum training standards and qualifications of law enforcement personnel; (b) the respective liability of each public agency and tribal government for the actions of law enforcement officers when acting under the provisions of an agreement; (c) the minimum insurance required of both the public agency and the tribal government; and (d) the exact chain of command to be followed by law enforcement officers acting under the provisions of an agreement. (3) If an agreement involves the assessment and collection or refund of a similar tax or license or permit fee by the state or a public agency and a tribal government, it must also include: (a) the procedure for determining the amount of revenue to be shared by the state or a public agency and the tribal government; (b) the administrative procedures for collection of the shared revenue; (c) the minimum insurance or bonding, if any, required by the state or a public agency or the tribal government; (d) a statement specifying the administrative expenses, if any, to be deducted pursuant to 18-11-112 by the collector of the tax or license or permit fee; (e) a statement that the state or a public agency or the tribal government collecting the tax or license or permit fee is subject to an audit report by a mutually agreed upon auditor of the revenue collected and administrative expenses; (f) a statement that the state or a public agency and the tribal government will cooperate to collect only one tax and will share or refund the revenue as specified in the agreement; (g) a statement that a taxpayer may not be required to pay both the state tax and the tribal tax but shall pay only one tax to one government in an amount established in the agreement; and (h) a statement that the parties to the agreement are not forfeiting any legal rights to apply their respective taxes by entering into an agreement, except as specifically set forth in the agreement.

History: En. Sec. 4, Ch. 309, L. 1981; amd. Sec. 3, Ch. 625, L. 1993.



18-11-105. Submission of agreement to attorney general.

18-11-105. Submission of agreement to attorney general. (1) As a condition precedent to an agreement made under this chapter becoming effective, it must have the approval of the attorney general of Montana. (2) The attorney general shall approve an agreement submitted under this chapter unless the attorney general finds that the agreement is not in proper form, does not meet the requirements set forth in this chapter, or otherwise does not conform to the laws of Montana. If the attorney general disapproves an agreement, the attorney general shall provide a detailed, written statement to the governing bodies of the public agency and tribal government concerned, specifying the reasons for disapproval. (3) If the attorney general does not disapprove the agreement within 30 days after its submission, it must be considered approved.

History: En. Sec. 5, Ch. 309, L. 1981; amd. Sec. 228, Ch. 56, L. 2009.



18-11-106. Repealed.

18-11-106. Repealed. Sec. 2, Ch. 38, L. 1985.

History: En. Sec. 6, Ch. 309, L. 1981.



18-11-107. Filing of agreement.

18-11-107. Filing of agreement. (1) Within 60 days after approval by the attorney general and signature of the parties, an agreement made pursuant to this chapter must be filed with: (a) the regional office of the bureau of Indian affairs of the United States department of the interior having trust responsibility for the tribe that is party to the agreement or its successor agency; (b) each county clerk and recorder of each county where the principal office of one of the parties to the agreement is located, except as provided in (2) of this section; (c) the secretary of state; and (d) the affected tribal government. (2) If a party to the agreement is a state agency, the agreement need not be filed with the county clerk and recorder for Lewis and Clark County.

History: En. Sec. 7, Ch. 309, L. 1981; amd. Sec. 1, Ch. 38, L. 1985; amd. Sec. 1, Ch. 54, L. 2001.



18-11-108. Revocation of agreement.

18-11-108. Revocation of agreement. An agreement made pursuant to this chapter is subject to revocation by any party upon 6 months' notice to the other unless a different notice period of time is provided for within the agreement. No agreement may provide for a notice period for revocation in excess of 5 years.

History: En. Sec. 8, Ch. 309, L. 1981.



18-11-109. Authorization to appropriate funds for purpose of agreement.

18-11-109. Authorization to appropriate funds for purpose of agreement. Any public agency entering into an agreement pursuant to this chapter may appropriate funds for and may sell, lease, or otherwise give or supply material to any entity created for the purpose of performance of the agreement and may provide such personnel or services therefor as is within its legal power to furnish.

History: En. Sec. 9, Ch. 309, L. 1981.



18-11-110. Specific limitations on agreements.

18-11-110. Specific limitations on agreements. Nothing in this chapter may be construed to authorize an agreement that: (1) is not permitted by federal law. However, the parties are encouraged to deal with substantive matters and enforcement matters that can be mutually agreed upon, but no such agreement may be considered to affect the underlying jurisdictional authority of any party unless expressly authorized by congress. (2) authorizes a public agency or tribal government, either separately or pursuant to agreement, to expand or diminish the jurisdiction presently exercised by the government of the United States to make criminal laws for or enforce criminal laws in Indian country; or (3) authorizes a public agency or tribal government to enter into an agreement except as authorized by their own organizational documents or enabling laws.

History: En. Sec. 10, Ch. 309, L. 1981; amd. Sec. 1, Ch. 81, L. 1985.



18-11-111. Repealed.

18-11-111. Repealed. Sec. 2, Ch. 54, L. 2001.

History: En. Sec. 11, Ch. 309, L. 1981.



18-11-112. Revenue account -- administrative account -- distribution of revenue.

18-11-112. Revenue account -- administrative account -- distribution of revenue. (1) The revenue collected by the state, a public agency, or a tribal government under a state-tribal cooperative agreement and the administrative expenses, if any, deducted under subsection (2) from the total revenue collected must be deposited in separate special revenue accounts. (2) Administrative expenses deducted by the state, a public agency, or a tribal government for collection of revenue may not exceed the actual cost of collecting the revenue on a reservation or 5%, whichever is less. Money from an administrative account may be expended only for the purpose of administering the tax or fee imposed under the state-tribal cooperative agreement or for paying the costs incurred in terminating the agreement. (3) Except for administrative expenses, if any, deducted under subsection (2), revenue collected by a public agency under a state-tribal agreement must be deposited in separate special revenue accounts and must be disbursed as provided for in the agreement. If a public agency that is a party to an agreement is a local government, the agreement must provide for the disposition of revenue. (4) Money deposited in a state administrative expenses account and in a state special revenue account is statutorily appropriated, as provided in 17-7-502, to the department or public agency that is a party to a state-tribal cooperative agreement under 18-11-103, for the purpose of paying administrative expenses or paying to a tribe its portion of the tax or fee. (5) If a tax or license or permit fee is collected or refunded pursuant to a state-tribal cooperative agreement, each party must receive its share as provided in the agreement, notwithstanding any contrary state statutory, public agency ordinance, or tribal ordinance distribution formula. For distribution of the remainder, the state statutory, public agency, or tribal distribution formula must apply as if the amount remaining after each party to the agreement receives its share were the total revenue collected from the tax or license or permit fee.

History: En. Sec. 4, Ch. 625, L. 1993.



18-11-113. through reserved.

18-11-113 through 18-11-120 reserved.












Title 19. PUBLIC RETIREMENT SYSTEMS

CHAPTER 1. SOCIAL SECURITY

Part 1. General Provisions

19-1-101. Declaration of policy.

19-1-101. Declaration of policy. In order to extend to employees of the state and its political subdivisions, including employees of the state and its political subdivisions who are members of the public employees' retirement system of the state of Montana, and to the dependents and survivors of such employees the basic protection accorded to others by the old age and survivors' insurance system embodied in the Social Security Act, it is hereby declared to be the policy of the legislature, subject to the limitations of this chapter, that such steps be taken as to provide such protection to employees of the state and its political subdivisions on as broad a basis as is permitted under the Social Security Act. It is also the policy of the legislature that the protection afforded employees in positions covered by the public employees' retirement system of the state of Montana on the date an agreement under this chapter is made applicable to service performed in such positions or receiving periodic benefits under such retirement system at such time will not be impaired as a result of making the agreement so applicable or as a result of legislative enactment in anticipation thereof.

History: En. Sec. 1, Ch. 44, L. 1953; amd. Sec. 1, Ch. 270, L. 1955; R.C.M. 1947, 59-1101.



19-1-102. Definitions.

19-1-102. Definitions. For the purposes of this chapter, the following definitions apply: (1) "Employee" means an elective or appointive officer or employee of the state or a political subdivision of the state. (2) "Employee tax" means the tax imposed by section 3101 of the Internal Revenue Code, 26 U.S.C. 3101, as amended. (3) (a) "Employment" means any service performed by an employee in the employ of the state or any political subdivision of the state for the employer, except: (i) service that in the absence of an agreement entered into under this chapter would constitute employment as defined in the Social Security Act; or (ii) service that under the Social Security Act may not be included in an agreement between the state and the secretary of health and human services entered into under this chapter. (b) Service performed by civilian employees of national guard units is specifically included within the term employment. (c) Service that under the Social Security Act may be included in an agreement only upon certification by the governor in accordance with section 218(d)(3) of that act is included in the term employment if and when the governor issues, with respect to the service, a certificate to the secretary of health and human services pursuant to 19-1-304. (4) "Federal Insurance Contributions Act" means subchapters A and B of chapter 21 of the Internal Revenue Code. (5) "Political subdivision" means an instrumentality of the state, of one or more of its political subdivisions, or of the state and one or more of its political subdivisions, including leagues or associations, but only if the instrumentality is a legally constituted entity that is legally separate and distinct from the state or subdivision and only if its employees are not by virtue of their relation to the entity employees of the state or subdivision. The term includes special districts or authorities created by the legislature or local governments, including but not limited to school districts and housing authorities. (6) "Secretary of health and human services" means the secretary of the United States department of health and human services. The term includes any individual to whom the secretary of health and human services has delegated any functions under the Social Security Act with respect to coverage under that act of employees of states and their political subdivisions and, with respect to any action taken prior to April 11, 1953, includes the federal security administrator and any individual to whom the administrator had delegated any function. (7) "Social Security Act" means the act of congress approved August 14, 1935, chapter 531, 49 Stat. 620, officially cited as the "Social Security Act", including regulations and requirements issued pursuant to the act, as the act has been and may be amended. (8) "State agency" means the department of administration provided for in 2-15-1001. (9) "Wages" means all remuneration for employment, including the cash value of all remuneration paid in any medium other than cash, except that the term does not include that part of remuneration that, even if it were for employment within the meaning of the Federal Insurance Contributions Act, would not constitute wages within the meaning of that act.

History: En. Sec. 2, Ch. 44, L. 1953; amd. Sec. 2, Ch. 270, L. 1955; amd. Sec. 1, Ch. 64, L. 1977; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 59-1102; amd. Sec. 32, Ch. 10, L. 1993; amd. Sec. 1, Ch. 58, L. 1999; amd. Sec. 47, Ch. 114, L. 2003.



19-1-103. Exclusions.

19-1-103. Exclusions. This chapter shall not apply to and there shall be excluded from the operation thereof all employees of the state and of the political subdivisions thereof operating under the provisions of any retirement plan for firefighters.

History: En. Sec. 8, Ch. 44, L. 1953; amd. and redes. as Sec. 10, Ch. 44, L. 1953 by Sec. 10, Ch. 270, L. 1955; amd. Sec. 3, Ch. 97, L. 1959; amd. Sec. 1, Ch. 122, L. 1974; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 59-1108.



19-1-104. Retirement systems to be considered separate.

19-1-104. Retirement systems to be considered separate. (1) Pursuant to section 218(d)(6) of the Social Security Act (42 U.S.C. 418(d)(6)), the public employees' retirement system of the state of Montana is, for the purposes of this chapter, considered a separate retirement system with respect to the state and a separate retirement system with respect to each political subdivision having positions covered by the system. (2) Pursuant to section 218(l)(1) of the Social Security Act (42 U.S.C. 418(l)(1)), the Montana judges' retirement system, the sheriffs' retirement system, the Montana state game wardens' and peace officers' retirement system, the highway patrol officers' retirement system of the state of Montana, the public employees' retirement system of the state of Montana, and each municipal police retirement fund and each city participating in the municipal police officers' retirement system are, for the purposes of this chapter, considered separate retirement systems with respect to the state and separate retirement systems with respect to each political subdivision having positions covered by those systems.

History: En. as Sec. 3, Ch. 44, L. 1953 by Sec. 3, Ch. 270, L. 1955; amd. Sec. 2, Ch. 122, L. 1974; amd. Sec. 2, Ch. 64, L. 1977; R.C.M. 1947, 59-1102.1(1); amd. Sec. 2, Ch. 114, L. 1979; amd. Sec. 1, Ch. 264, L. 1981; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 101, Ch. 42, L. 1997; amd. Sec. 12, Ch. 223, L. 1997.






Part 2. Administration

19-1-201. State agency to make rules.

19-1-201. State agency to make rules. The state agency shall make and publish such rules, not inconsistent with the provisions of this chapter, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this chapter.

History: En. Sec. 7, Ch. 44, L. 1953; amd. and redes. as Sec. 9, Ch. 44, L. 1953 by Sec. 9, Ch. 270, L. 1955; R.C.M. 1947, 59-1107.



19-1-202. Costs of administration.

19-1-202. Costs of administration. All costs allocable to the administration of this chapter must be charged to the state agency.

History: En. Sec. 6, Ch. 44, L. 1953; amd. and redes. as Sec. 8, Ch. 44, L. 1953 by Sec. 8, Ch. 270, L. 1955; amd. Sec. 5, Ch. 248, L. 1965; amd. Sec. 2, Ch. 109, L. 1967; amd. Sec. 5, Ch. 64, L. 1977; R.C.M. 1947, 59-1106; amd. Sec. 1, Ch. 282, L. 1983; amd. Sec. 3, Ch. 412, L. 1995; amd. Sec. 2, Ch. 58, L. 1999.






Part 3. Referendum and Certification

19-1-301. Authorization of referendum by governor.

19-1-301. Authorization of referendum by governor. With respect to members of the public employees', highway patrol officers', judges', and game wardens' and peace officers' retirement systems, the governor is empowered to authorize a referendum, and with respect to the employees of any political subdivision, the governor shall authorize a referendum upon the request of the governing body of the subdivision.

History: En. as Sec. 3, Ch. 44, L. 1953 by Sec. 3, Ch. 270, L. 1955; amd. Sec. 2, Ch. 122, L. 1974; amd. Sec. 98, Ch. 326, L. 1974; amd. Sec. 2, Ch. 64, L. 1977; R.C.M. 1947, 59-1102.1(2); amd. Sec. 2, Ch. 264, L. 1981; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 12, Ch. 223, L. 1997; amd. Sec. 229, Ch. 56, L. 2009.



19-1-302. Conduct of referendum.

19-1-302. Conduct of referendum. In either case, the referendum shall be conducted and the governor shall designate an agency or individual to supervise its conduct, in accordance with the requirements of section 218(d)(3) of the Social Security Act (42 U.S.C. 418(d)(3)), on the question of whether service in positions covered by a retirement system established by the state or by a political subdivision thereof should be excluded from or included under this chapter.

History: En. as Sec. 3, Ch. 44, L. 1953 by Sec. 3, Ch. 270, L. 1955; amd. Sec. 2, Ch. 122, L. 1974; amd. Sec. 98, Ch. 326, L. 1974; amd. Sec. 2, Ch. 64, L. 1977; R.C.M. 1947, 59-1102.1(3).



19-1-303. Notice of referendum.

19-1-303. Notice of referendum. The notice of referendum required by section 218(d)(3)(C) of the Social Security Act (42 U.S.C. 418(d)(3)(C)) to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or individual designated to supervise the referendum considers necessary and sufficient, informing the employees of the rights which will accrue to them and their dependents and survivors and the liabilities to which they will be subject if their services are included under an agreement under this chapter.

History: En. as Sec. 3, Ch. 44, L. 1953 by Sec. 3, Ch. 270, L. 1955; amd. Sec. 2, Ch. 122, L. 1974; amd. Sec. 98, Ch. 326, L. 1974; amd. Sec. 2, Ch. 64, L. 1977; R.C.M. 1947, 59-1102.1(4).



19-1-304. Certification by governor.

19-1-304. Certification by governor. Upon receiving satisfactory evidence that with respect to a referendum the conditions specified in section 218(d)(3) of the Social Security Act (42 U.S.C. 418(d)(3)) have been met, the governor shall certify the results of the referendum to the secretary of health and human services.

History: En. as Sec. 3, Ch. 44, L. 1953 by Sec. 3, Ch. 270, L. 1955; amd. Sec. 2, Ch. 122, L. 1974; amd. Sec. 98, Ch. 326, L. 1974; amd. Sec. 2, Ch. 64, L. 1977; R.C.M. 1947, 59-1102.1(5); amd. Sec. 33, Ch. 10, L. 1993.






Part 4. Federal-State Agreement

19-1-401. Authority for federal-state agreement.

19-1-401. Authority for federal-state agreement. The state agency, with the approval of the governor, may enter, on behalf of the state, into an agreement with the secretary of health and human services, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the federal old age and survivors' insurance system to employees of the state or any political subdivision of the state with respect to services specified in the agreement that constitute "employment", as defined in 19-1-102.

History: En. Sec. 3, Ch. 44, L. 1953; amd. and redes. as Sec. 4, Ch. 44, L. 1953 by Sec. 4, Ch. 270, L. 1955; amd. Sec. 1, Ch. 97, L. 1959; R.C.M. 1947, 59-1103(part); amd. Sec. 34, Ch. 10, L. 1993.



19-1-402. Contents of federal-state agreement.

19-1-402. Contents of federal-state agreement. The agreement authorized by 19-1-401 may contain provisions relating to coverage, benefits, effective date, and modification of the agreement, administration, and other appropriate provisions as the state agency and secretary of health and human services agree upon. Except as otherwise required or permitted by the Social Security Act regarding the services to be covered, the agreement must provide that: (1) benefits will be provided for employees whose services are covered by the agreement and for their dependents and survivors on the same basis as though the services constituted employment within the meaning of Title II of the Social Security Act; (2) the agreement must be effective with respect to services in employment covered by the agreement performed after a date specified in the agreement, but may not be effective with respect to services performed prior to the first day of the calendar year in which the agreement is entered into or in which the modification of the agreement making it applicable to services is entered into, except that the effective date may be made retroactive to the extent permitted by section 218(e) of the Social Security Act, 42 U.S.C. 418(e); (3) all services that constitute employment and are performed by employees of the state must be covered by the agreement; and (4) all services that constitute employment, are performed by employees of a political subdivision of the state, and are covered by a plan that is in conformity with the terms of the agreement and that has been approved by the state agency under Title 19, chapter 1, part 5 must be covered by the agreement.

History: En. Sec. 3, Ch. 44, L. 1953; amd. and redes. as Sec. 4, Ch. 44, L. 1953 by Sec. 4, Ch. 270, L. 1955; amd. Sec. 1, Ch. 97, L. 1959; R.C.M. 1947, 59-1103(part); amd. Sec. 35, Ch. 10, L. 1993; amd. Sec. 102, Ch. 42, L. 1997; amd. Sec. 1, Ch. 161, L. 2009.






Part 5. Plans for Employees of Political Subdivisions

19-1-501. Submission of plan.

19-1-501. Submission of plan. Each political subdivision of the state shall submit for approval by the state agency a plan for extending the benefits of Title II of the Social Security Act, in conformity with applicable provisions of such act, to employees of such political subdivision.

History: En. Sec. 4, Ch. 44, L. 1953; amd. and redes. as Sec. 6, Ch. 44, L. 1953 by Sec. 6, Ch. 270, L. 1955; amd. Sec. 2, Ch. 97, L. 1959; amd. Sec. 199, Ch. 147, L. 1963; amd. Sec. 3, Ch. 64, L. 1977; R.C.M. 1947, 59-1104(part).



19-1-502. Approval of plan by state agency.

19-1-502. Approval of plan by state agency. (1) A plan and any amendment thereof shall be approved by the state agency if it finds that the plan or the plan as amended is in conformity with such requirements as are provided in regulations of the state agency. (2) The state agency may not finally refuse to approve a plan submitted by a political subdivision under 19-1-501 and may not terminate an approved plan without reasonable notice and opportunity for hearing to the political subdivision affected thereby.

History: En. Sec. 4, Ch. 44, L. 1953; amd. and redes. as Sec. 6, Ch. 44, L. 1953 by Sec. 6, Ch. 270, L. 1955; amd. Sec. 2, Ch. 97, L. 1959; amd. Sec. 199, Ch. 147, L. 1963; amd. Sec. 3, Ch. 64, L. 1977; R.C.M. 1947, 59-1104(part).



19-1-503. Required provisions of plan.

19-1-503. Required provisions of plan. A plan may not be approved unless: (1) it is in conformity with the requirements of the Social Security Act and with the agreement entered into under 19-1-401 and 19-1-402; (2) it provides that all services that constitute employment and that are performed by employees of the political subdivisions will be covered by the plan, except that it may exclude services performed by individuals to whom section 218(c)(3)(B) of the Social Security Act, 42 U.S.C. 418(c)(3)(B), is applicable.

History: En. Sec. 4, Ch. 44, L. 1953; amd. and redes. as Sec. 6, Ch. 44, L. 1953 by Sec. 6, Ch. 270, L. 1955; amd. Sec. 2, Ch. 97, L. 1959; amd. Sec. 199, Ch. 147, L. 1963; amd. Sec. 3, Ch. 64, L. 1977; R.C.M. 1947, 59-1104(2); amd. Sec. 36, Ch. 10, L. 1993; amd. Sec. 103, Ch. 42, L. 1997; amd. Sec. 2, Ch. 161, L. 2009.






Part 6. Contribution Account (Repealed)

19-1-601. Repealed.

19-1-601. Repealed. Sec. 5, Ch. 161, L. 2009.

History: En. Sec. 5, Ch. 44, L. 1953; amd. and redes. as Sec. 7, Ch. 44, L. 1953 by Sec. 7, Ch. 270, L. 1955; amd. Sec. 200, Ch. 147, L. 1963; amd. Sec. 1, Ch. 109, L. 1967; amd. Sec. 1, Ch. 124, L. 1969; amd. Sec. 4, Ch. 64, L. 1977; R.C.M. 1947, 59-1105(1).



19-1-602. Repealed.

19-1-602. Repealed. Sec. 5, Ch. 161, L. 2009.

History: En. Sec. 5, Ch. 44, L. 1953; amd. and redes. as Sec. 7, Ch. 44, L. 1953 by Sec. 7, Ch. 270, L. 1955; amd. Sec. 200, Ch. 147, L. 1963; amd. Sec. 1, Ch. 109, L. 1967; amd. Sec. 1, Ch. 124, L. 1969; amd. Sec. 4, Ch. 64, L. 1977; R.C.M. 1947, 59-1105(3); amd. Sec. 3, Ch. 264, L. 1981; amd. Sec. 1, Ch. 4, Sp. L. June 1986; amd. Sec. 4, Ch. 412, L. 1995; amd. Sec. 3, Ch. 58, L. 1999.



19-1-603. Repealed.

19-1-603. Repealed. Sec. 5, Ch. 161, L. 2009.

History: En. Sec. 5, Ch. 44, L. 1953; amd. and redes. as Sec. 7, Ch. 44, L. 1953 by Sec. 7, Ch. 270, L. 1955; amd. Sec. 200, Ch. 147, L. 1963; amd. Sec. 1, Ch. 109, L. 1967; amd. Sec. 1, Ch. 124, L. 1969; amd. Sec. 4, Ch. 64, L. 1977; R.C.M. 1947, 59-1105(4).



19-1-604. Repealed.

19-1-604. Repealed. Sec. 5, Ch. 161, L. 2009.

History: En. Sec. 5, Ch. 44, L. 1953; amd. and redes. as Sec. 7, Ch. 44, L. 1953 by Sec. 7, Ch. 270, L. 1955; amd. Sec. 200, Ch. 147, L. 1963; amd. Sec. 1, Ch. 109, L. 1967; amd. Sec. 1, Ch. 124, L. 1969; amd. Sec. 4, Ch. 64, L. 1977; R.C.M. 1947, 59-1105(5).






Part 7. Contributions

19-1-701. Repealed.

19-1-701. Repealed. Sec. 5, Ch. 161, L. 2009.

History: En. Sec. 5, Ch. 44, L. 1953; amd. and redes. as Sec. 7, Ch. 44, L. 1953 by Sec. 7, Ch. 270, L. 1955; amd. Sec. 200, Ch. 147, L. 1963; amd. Sec. 1, Ch. 109, L. 1967; amd. Sec. 1, Ch. 124, L. 1969; amd. Sec. 4, Ch. 64, L. 1977; R.C.M. 1947, 59-1105(2).



19-1-702. Contributions by state employees.

19-1-702. Contributions by state employees. (1) Every employee of the state whose services are covered by an agreement entered into under 19-1-401 and 19-1-402 must be required to pay, for the period of coverage, contributions with respect to wages equal to the amount of employee tax that would be imposed by the Federal Insurance Contributions Act if the services constituted employment within the meaning of that act. The liability arises in consideration of the employee's retention in the service of the state or entry into service. (2) The contribution imposed by this section must be collected by deducting the amount of the contribution from wages paid, but failure to make the deduction does not relieve the employee from liability for the contribution. (3) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments or a refund if adjustment is impracticable must be made, without interest, in the manner and at times that the state agency prescribes.

History: En. as Sec. 5, Ch. 44, L. 1953 by Sec. 5, Ch. 270, L. 1955; amd. Sec. 198, Ch. 147, L. 1963; R.C.M. 1947, 59-1103.1; amd. Sec. 230, Ch. 56, L. 2009.



19-1-703. Repealed.

19-1-703. Repealed. Sec. 5, Ch. 161, L. 2009.

History: En. Sec. 5, Ch. 44, L. 1953; amd. and redes. as Sec. 7, Ch. 44, L. 1953 by Sec. 7, Ch. 270, L. 1955; amd. Sec. 200, Ch. 147, L. 1963; amd. Sec. 1, Ch. 109, L. 1967; amd. Sec. 1, Ch. 124, L. 1969; amd. Sec. 4, Ch. 64, L. 1977; R.C.M. 1947, 59-1105(6).



19-1-704. Contribution by political subdivision.

19-1-704. Contribution by political subdivision. Each political subdivision as to which a plan has been approved under part 5 of this chapter shall pay, at such time or times as the state agency may prescribe by regulation, contributions with respect to wages (as defined in 19-1-102) in the amounts and at the rates specified in the applicable agreement entered into by the state agency under 19-1-401 and 19-1-402.

History: En. Sec. 4, Ch. 44, L. 1953; amd. and redes. as Sec. 6, Ch. 44, L. 1953 by Sec. 6, Ch. 270, L. 1955; amd. Sec. 2, Ch. 97, L. 1959; amd. Sec. 199, Ch. 147, L. 1963; amd. Sec. 3, Ch. 64, L. 1977; R.C.M. 1947, 59-1104(4)(a).



19-1-705. Deduction of employee contribution by political subdivision.

19-1-705. Deduction of employee contribution by political subdivision. (1) Each political subdivision required to make payment under 19-1-704 shall, in consideration of the employee's retention in or entry into employment impose upon each of its employees, as to services that are covered by an approved plan, a contribution with respect to wages, not exceeding the amount of the employee tax that would be imposed by the Federal Insurance Contributions Act if the services constituted employment within the meaning of that act and shall deduct the amount of the contributions from wages paid. (2) Contributions collected partially discharge the liability of the political subdivision or instrumentality under 19-1-704. Failure to deduct the contribution does not relieve the employee or employer of liability for the contributions.

History: En. Sec. 4, Ch. 44, L. 1953; amd. and redes. as Sec. 6, Ch. 44, L. 1953 by Sec. 6, Ch. 270, L. 1955; amd. Sec. 2, Ch. 97, L. 1959; amd. Sec. 199, Ch. 147, L. 1963; amd. Sec. 3, Ch. 64, L. 1977; R.C.M. 1947, 59-1104(4)(b); amd. Sec. 231, Ch. 56, L. 2009.



19-1-706. Repealed.

19-1-706. Repealed. Sec. 5, Ch. 161, L. 2009.

History: En. Sec. 4, Ch. 44, L. 1953; amd. and redes. as Sec. 6, Ch. 44, L. 1953 by Sec. 6, Ch. 270, L. 1955; amd. Sec. 2, Ch. 97, L. 1959; amd. Sec. 199, Ch. 147, L. 1963; amd. Sec. 3, Ch. 64, L. 1977; R.C.M. 1947, 59-1104(5); amd. Sec. 4, Ch. 264, L. 1981.






Part 8. Participation of Teachers

19-1-801. Repealed.

19-1-801. Repealed. Sec. 5, Ch. 161, L. 2009.

History: En. Sec. 5, Ch. 271, L. 1955; R.C.M. 1947, 59-1113.



19-1-802. No effect on rights under other laws.

19-1-802. No effect on rights under other laws. Nothing in this part may be construed to prejudice or otherwise affect any rights, benefits, or privileges heretofore accrued under any other law of this state. It is the intent of this legislation to permit supplementation of present retirement benefits under existing law with social security benefits. It is also the intent to permit teachers and staff in any district or institution of higher education so electing to become members of more than one retirement system, to receive credit under more than one system for the same service, and to receive benefits from more than one system. No benefits received under either system may be deducted from any other or separate system.

History: En. Sec. 4, Ch. 271, L. 1955; amd. Sec. 9, Ch. 64, L. 1977; R.C.M. 1947, 59-1112.



19-1-803. through reserved.

19-1-803 through 19-1-810 reserved.



19-1-811. Referendum by school district.

19-1-811. Referendum by school district. A school district of the state may, upon the approval thereof being voted by the board of trustees, conduct and supervise a referendum, pursuant to section 218 of the federal Social Security Act (42 U.S.C. 418), among the members of the staff and teachers of the school or schools under the jurisdiction of the board of trustees. If the majority of votes cast in the referendum indicates that the staff and teachers approve, then the board of trustees shall certify to the department of administration that the conditions for coverage by social security, required by section 218 of the Social Security Act, have been complied with.

History: En. Sec. 1, Ch. 271, L. 1955; amd. Sec. 20, Ch. 391, L. 1973; amd. Sec. 6, Ch. 64, L. 1977; R.C.M. 1947, 59-1109.



19-1-812. Eligibility of staff and teachers.

19-1-812. Eligibility of staff and teachers. Upon the certification provided for in 19-1-811, the staff and teachers of the district are eligible for coverage under the provisions of the federal Social Security Act.

History: En. Sec. 2, Ch. 271, L. 1955; amd. Sec. 1, Ch. 253, L. 1965; amd. Sec. 21, Ch. 391, L. 1973; amd. Sec. 7, Ch. 64, L. 1977; R.C.M. 1947, 59-1110(1).



19-1-813. Collection of contributions.

19-1-813. Collection of contributions. The fiscal officer of the school district shall collect the contributions required under section 218 of the Social Security Act, 42 U.S.C. 418, from the staff and teachers by payroll deduction and from the school district as the employer.

History: En. Sec. 2, Ch. 271, L. 1955; amd. Sec. 1, Ch. 253, L. 1965; amd. Sec. 21, Ch. 391, L. 1973; amd. Sec. 7, Ch. 64, L. 1977; R.C.M. 1947, 59-1110(2); amd. Sec. 3, Ch. 161, L. 2009.



19-1-814. Repealed.

19-1-814. Repealed. Sec. 5, Ch. 161, L. 2009.

History: En. Sec. 2, Ch. 271, L. 1955; amd. Sec. 1, Ch. 253, L. 1965; amd. Sec. 21, Ch. 391, L. 1973; amd. Sec. 7, Ch. 64, L. 1977; R.C.M. 1947, 59-1110(3).



19-1-815. Merger of reporting entities.

19-1-815. Merger of reporting entities. If the approval of referenda at different times results in the establishment of two separate social security reporting entities for a high school district and an elementary school district and the high school building is located in the elementary school district, the state agency shall, upon request of the boards of trustees in both districts, merge the two reporting entities to form a single reporting entity if the elementary school district and high school district: (1) have boards of trustees of which a majority of each board is composed of the same persons; (2) are administered by the same executive officer; and (3) have payroll calculations made in the same payroll application.

History: En. Sec. 1, Ch. 350, L. 1983.



19-1-816. through reserved.

19-1-816 through 19-1-820 reserved.



19-1-821. Retirement system to be considered separate for each institution.

19-1-821. Retirement system to be considered separate for each institution. For the purposes of this part, the teachers' retirement system of the state of Montana is considered a separate retirement system with respect to each state institution of higher education in Montana, and each institution and the teachers therein shall be treated separately and independently from the other institutions and teachers.

History: En. Sec. 3, Ch. 271, L. 1955; amd. Sec. 8, Ch. 64, L. 1977; R.C.M. 1947, 59-1111(1).



19-1-822. Referendum -- institution of higher education.

19-1-822. Referendum -- institution of higher education. On request of the president of an institution, the governor shall designate an agency or individual to give notice of and supervise a referendum in the retirement system for that institution in compliance with the requirements prescribed by section 218 of the Social Security Act (42 U.S.C. 418).

History: En. Sec. 3, Ch. 271, L. 1955; amd. Sec. 8, Ch. 64, L. 1977; R.C.M. 1947, 59-1111(2).



19-1-823. Certification by governor.

19-1-823. Certification by governor. If the majority of votes cast in the referendum indicates that the majority of voters desire it, the governor shall certify to the secretary of health and human services that the conditions set forth in section 218 of the Social Security Act (42 U.S.C. 418) have been complied with in respect to the retirement system voting in the referendum.

History: En. Sec. 3, Ch. 271, L. 1955; amd. Sec. 8, Ch. 64, L. 1977; R.C.M. 1947, 59-1111(3); amd. Sec. 37, Ch. 10, L. 1993.



19-1-824. Federal-state agreement.

19-1-824. Federal-state agreement. Upon certification, the governor shall designate an official to enter into an agreement or a modification or supplement to an existing agreement or both a modification and a supplement with the appropriate officers of the federal government, pursuant to section 218 of the Social Security Act (42 U.S.C. 418), to secure coverage thereunder for the retirement system with respect to which certification has been made. An agreement may be made retroactive to the extent permissible under the Social Security Act.

History: En. Sec. 3, Ch. 271, L. 1955; amd. Sec. 8, Ch. 64, L. 1977; R.C.M. 1947, 59-1111(4).



19-1-825. Collection of contributions.

19-1-825. Collection of contributions. The fiscal officer for an institution for whose retirement system an agreement has been made shall collect the contributions required by section 218 of the Social Security Act, 42 U.S.C. 418, from the teachers in the retirement system of that institution, by payroll deductions.

History: En. Sec. 3, Ch. 271, L. 1955; amd. Sec. 8, Ch. 64, L. 1977; R.C.M. 1947, 59-1111(5), (6); amd. Sec. 4, Ch. 161, L. 2009.



19-1-826. Changes in federal law.

19-1-826. Changes in federal law. In the event that any relevant provisions of federal law are amended or superseded, then the provisions hereof which relate to such law shall be applied to the amended law or the superseding law.

History: En. Sec. 3, Ch. 271, L. 1955; amd. Sec. 8, Ch. 64, L. 1977; R.C.M. 1947, 59-1111(7).









CHAPTER 2. PUBLIC EMPLOYEES' RETIREMENT GENERAL PROVISIONS

Part 1. General Provisions (Renumbered)

19-2-101. Renumbered .

19-2-101. Renumbered . 19-50-101, Code Commissioner, 1993.



19-2-102. Renumbered .

19-2-102. Renumbered . 19-50-102, Code Commissioner, 1993.



19-2-103. Renumbered .

19-2-103. Renumbered . 19-50-103, Code Commissioner, 1993.






Part 2. Administration (Renumbered and Repealed)

19-2-201. Renumbered .

19-2-201. Renumbered . 19-50-201, Code Commissioner, 1993.



19-2-202. Renumbered .

19-2-202. Renumbered . 19-50-202, Code Commissioner, 1993.



19-2-203. Renumbered .

19-2-203. Renumbered . 19-50-203, Code Commissioner, 1993.



19-2-204. Renumbered .

19-2-204. Renumbered . 19-50-204, Code Commissioner, 1993.



19-2-205. Repealed.

19-2-205. Repealed. Sec. 10, Ch. 472, L. 1981.

History: En. 68-2708 by Sec. 8, Ch. 264, L. 1974; amd. Sec. 3, Ch. 60, L. 1977; R.C.M. 1947, 68-2708.



19-2-206. Renumbered .

19-2-206. Renumbered . 19-50-206, Code Commissioner, 1993.






Part 3. General Provisions

19-2-301. Short title.

19-2-301. Short title. This chapter may be cited as "The Public Employees' Retirement Act".

History: En. Sec. 1, Ch. 265, L. 1993.



19-2-302. Applicability.

19-2-302. Applicability. Except as otherwise provided in this title, this chapter applies to the provisions and administration of the retirement systems and plans within the systems under chapters 3, 5 through 9, and 13 of this title.

History: En. Sec. 2, Ch. 265, L. 1993; amd. Sec. 4, Ch. 471, L. 1999.



19-2-303. Definitions.

19-2-303. Definitions. Unless the context requires otherwise, for each of the retirement systems subject to this chapter, the following definitions apply: (1) "Accumulated contributions" means the sum of all the regular and any additional contributions made by a member in a defined benefit plan, together with the regular interest on the contributions. (2) "Active member" means a member who is a paid employee of an employer, is making the required contributions, and is properly reported to the board for the most current reporting period. (3) "Actuarial cost" means the amount determined by the board in a uniform and nondiscriminatory manner to represent the present value of the benefits to be derived from the additional service to be credited based on the most recent actuarial valuation for the system and the age, years until retirement, and current salary of the member. (4) "Actuarial equivalent" means a benefit of equal value when computed upon the basis of the mortality table and interest rate assumptions adopted by the board. (5) "Actuarial liabilities" means the excess of the present value of all benefits payable under a defined benefit retirement plan over the present value of future normal costs in that retirement plan. (6) "Actuary" means the actuary retained by the board in accordance with 19-2-405. (7) "Additional contributions" means contributions made by a member of a defined benefit plan to purchase various types of optional service credit as allowed by the applicable retirement plan. (8) "Annuity" means: (a) in the case of a defined benefit plan, equal and fixed payments for life that are the actuarial equivalent of a lump-sum payment under a retirement plan and as such are not benefits paid by a retirement plan and are not subject to periodic or one-time increases; or (b) in the case of the defined contribution plan, a payment of a fixed sum of money at regular intervals. (9) "Banked holiday time" means the hours reported for work performed on a holiday that the employee may use for equivalent time off or that may be paid to the employee as specified by the employer's policy. (10) "Benefit" means: (a) the service retirement benefit, early retirement benefit, or disability retirement or survivorship benefit payment provided by a defined benefit retirement plan; or (b) a payment or distribution under the defined contribution retirement plan, including a disability payment under 19-3-2141, for the exclusive benefit of a plan member or the member's beneficiary or an annuity purchased under 19-3-2124. (11) "Board" means the public employees' retirement board provided for in 2-15-1009. (12) "Contingent annuitant" means: (a) under option 2 or 3 provided for in 19-3-1501, one natural person designated to receive a continuing monthly benefit after the death of a retired member; or (b) under option 4 provided for in 19-3-1501, a natural person, charitable organization, estate, or trust that may receive a continuing monthly benefit after the death of a retired member. (13) "Covered employment" means employment in a covered position. (14) "Covered position" means a position in which the employee must be a member of the retirement system except as otherwise provided by law. (15) "Defined benefit retirement plan" or "defined benefit plan" means a plan within the retirement systems provided for pursuant to 19-2-302 that is not the defined contribution retirement plan. (16) "Defined contribution retirement plan" or "defined contribution plan" means the plan within the public employees' retirement system established in 19-3-103 that is provided for in chapter 3, part 21, of this title and that is not a defined benefit plan. (17) "Department" means the department of administration. (18) "Designated beneficiary" means the person, charitable organization, estate, or trust for the benefit of a natural person designated by a member or payment recipient to receive any survivorship benefits, lump-sum payments, or benefit from a retirement account upon the death of the member or payment recipient, including annuities derived from the benefits or payments. (19) "Direct rollover" means a payment by the retirement plan to the eligible retirement plan specified by the distributee or a payment from an eligible retirement plan to the retirement plan specified by the distributee. (20) "Disability" or "disabled" means a total inability of the member to perform the member's duties by reason of physical or mental incapacity. The disability must be incurred while the member is an active member and must be one of permanent duration or of extended and uncertain duration, as determined by the board on the basis of competent medical opinion. (21) "Distributee" means: (a) a member; (b) a member's surviving spouse; (c) a member's spouse or former spouse who is the alternate payee under a family law order as defined in 19-2-907; or (d) effective January 1, 2007, a member's nonspouse beneficiary who is a designated beneficiary as defined by section 401(a)(9)(E) of the Internal Revenue Code, 26 U.S.C. 401(a)(9)(E). (22) "Early retirement benefit" means the retirement benefit payable to a member following early retirement and is the actuarial equivalent of the accrued portion of the member's service retirement benefit. (23) "Eligible retirement plan" means any of the following that accepts the distributee's eligible rollover distribution: (a) an individual retirement account described in section 408(a) of the Internal Revenue Code, 26 U.S.C. 408(a); (b) an individual retirement annuity described in section 408(b) of the Internal Revenue Code, 26 U.S.C. 408(b); (c) an annuity plan described in section 403(a) of the Internal Revenue Code, 26 U.S.C. 403(a); (d) a qualified trust described in section 401(a) of the Internal Revenue Code, 26 U.S.C. 401(a); (e) effective January 1, 2002, an annuity contract described in section 403(b) of the Internal Revenue Code, 26 U.S.C. 403(b); (f) effective January 1, 2002, a plan eligible under section 457(b) of the Internal Revenue Code, 26 U.S.C. 457(b), that is maintained by a state, a political subdivision of a state, or any agency or instrumentality of a state or a political subdivision of a state that agrees to separately account for amounts transferred into that plan from a plan under this title; or (g) effective January 1, 2008, a Roth IRA described in section 408A of the Internal Revenue Code, 26 U.S.C. 408A. (24) "Eligible rollover distribution": (a) means any distribution of all or any portion of the balance from a retirement plan to the credit of the distributee, as provided in 19-2-1011; (b) effective January 1, 2002, includes a distribution to a surviving spouse or to a spouse or former spouse who is an alternate payee under a domestic relations order, as defined in section 414(p) of the Internal Revenue Code, 26 U.S.C. 414(p). (25) "Employee" means a person who is employed by an employer in any capacity and whose salary is being paid by the employer or a person for whom an interlocal governmental entity is responsible for paying retirement contributions pursuant to 7-11-105. (26) "Employer" means a governmental agency participating in a retirement system enumerated in 19-2-302 on behalf of its eligible employees. The term includes an interlocal governmental entity identified as responsible for paying retirement contributions pursuant to 7-11-105. (27) "Essential elements of the position" means fundamental job duties. An element may be considered essential because of but not limited to the following factors: (a) the position exists to perform the element; (b) there are a limited number of employees to perform the element; or (c) the element is highly specialized. (28) "Excess earnings" means the difference, if any, between reported compensation and the limits provided in 19-2-1005(2) used to calculate a member's highest average compensation or final average compensation. (29) "Fiscal year" means a plan year, which is any year commencing with July 1 and ending the following June 30. (30) "Inactive member" means a member who terminates service and does not retire or take a refund of the member's accumulated contributions. (31) "Internal Revenue Code" has the meaning provided in 15-30-2101. (32) "Member" means either: (a) a person with accumulated contributions and service credited with a defined benefit retirement plan or receiving a retirement benefit on account of the person's previous service credited in a retirement system; or (b) a person with a retirement account in the defined contribution plan. (33) "Membership service" means the periods of service that are used to determine eligibility for retirement or other benefits. (34) (a) "Normal cost" or "future normal cost" means an amount calculated under an actuarial cost method required to fund accruing benefits for members of a defined benefit retirement plan during any year in the future. (b) Normal cost does not include any portion of the supplemental costs of a retirement plan. (35) "Normal retirement age" means the age at which a member is eligible to immediately receive a retirement benefit based on the member's age or both age and length of service, as specified under the member's retirement system, without disability and without an actuarial or similar reduction in the benefit. (36) "Pension" means benefit payments for life derived from contributions to a retirement plan made from state- or employer-controlled funds. (37) "Pension trust fund" means a fund established to hold the contributions, income, and assets of a retirement system or plan in public trust. (38) "Plan choice rate" means the amount of the employer contribution as a percentage of payroll covered by the defined contribution plan members that is allocated to the public employees' retirement system's defined benefit plan pursuant to 19-3-2117 and that is adjusted by the board pursuant to 19-3-2121 to actuarially fund the unfunded liabilities and the normal cost rate changes in a defined benefit plan resulting from member selection of the defined contribution plan. (39) "Regular contributions" means contributions required from members under a retirement plan. (40) "Regular interest" means interest at rates set from time to time by the board. (41) "Retirement" or "retired" means the status of a member who has: (a) terminated from service; and (b) received and accepted a retirement benefit from a retirement plan. (42) "Retirement account" means an individual account within the defined contribution retirement plan for the deposit of employer and member contributions and other assets for the exclusive benefit of a member of the defined contribution plan or the member's beneficiary. (43) "Retirement benefit" means: (a) in the case of a defined benefit plan, the periodic benefit payable as a result of service retirement, early retirement, or disability retirement under a defined benefit plan of a retirement system. With respect to a defined benefit plan, the term does not mean an annuity. (b) in the case of the defined contribution plan, a benefit as defined in subsection (10)(b). (44) "Retirement plan" or "plan" means either a defined benefit plan or a defined contribution plan under one of the public employee retirement systems enumerated in 19-2-302. (45) "Retirement system" or "system" means one of the public employee retirement systems enumerated in 19-2-302. (46) "Service" means employment of an employee in a position covered by a retirement system. (47) "Service credit" means the periods of time for which the required contributions have been made to a retirement plan and that are used to calculate retirement benefits or survivorship benefits under a defined benefit retirement plan. (48) "Service retirement benefit" means the retirement benefit that the member may receive at normal retirement age. (49) "Statutory beneficiary" means the surviving spouse or dependent child or children of a member of the highway patrol officers', municipal police officers', or firefighters' unified retirement system who are statutorily designated to receive benefits upon the death of the member. (50) "Supplemental cost" means an element of the total actuarial cost of a defined benefit retirement plan arising from benefits payable for service performed prior to the inception of the retirement plan or prior to the date of contribution rate increases, changes in actuarial assumptions, actuarial losses, or failure to fund or otherwise recognize normal cost accruals or interest on supplemental costs. These costs are included in the unfunded actuarial liabilities of the retirement plan. (51) "Survivorship benefit" means payments for life to the statutory or designated beneficiary of a deceased member who died while in service under a defined benefit retirement plan. (52) "Termination of employment", "termination from employment", "terminated employment", "terminated from employment", "terminate employment", or "terminates employment" means that: (a) there has been a complete severance of a covered employment relationship by the positive act of either the employee, the employer, or both; and (b) the member is no longer receiving compensation for covered employment, other than any outstanding lump-sum payment for compensatory leave, sick leave, or annual leave. (53) "Termination of service", "termination from service", "terminated from service", "terminated service", "terminating service", or "terminates service" means that: (a) there has been a complete severance of a covered employment relationship by the positive act of either the employee, the employer, or both for at least 30 days; (b) no written or verbal agreement exists between employee and employer that the employee will return to covered employment in the future; (c) the member is no longer receiving compensation for covered employment; and (d) the member has been paid all compensation for compensatory leave, sick leave, or annual leave to which the member was entitled. For the purposes of this subsection (53), compensation does not mean compensation as a result of a legal action, court order, or settlement to which the board was not a party. (54) "Unfunded actuarial liabilities" or "unfunded liabilities" means the excess of a defined benefit retirement plan's actuarial liabilities at any given point in time over the value of its cash and investments on that same date. (55) "Vested account" means an individual account within a defined contribution plan that is for the exclusive benefit of a member or the member's beneficiary. A vested account includes all contributions and the income on all contributions in each of the following accounts: (a) the member's contribution account; (b) the vested portion of the employer's contribution account; and (c) the member's account for other contributions. (56) "Vested member" or "vested" means: (a) with respect to a defined benefit plan, except as provided in subsection (56)(b), a member or the status of a member who has at least 5 years of membership service; (b) with respect to a member of the highway patrol officers' retirement system established in Title 19, chapter 6, who was hired on or after July 1, 2013, a member or the status of a member who has at least 10 years of membership service; or (c) with respect to the defined contribution plan, a member or the status of a member who meets the minimum membership service requirement of 19-3-2116. (57) "Written application" or "written election" means a written instrument, prescribed by the board or required by law, properly signed and filed with the board, that contains all required information, including documentation that the board considers necessary. (58) "Written instrument" includes an electronic record containing an electronic signature, as defined in 30-18-102.

History: En. 68-1503 by Sec. 4, Ch. 323, L. 1973; amd. Sec. 1, Ch. 190, L. 1974; amd. Sec. 4, Ch. 132, L. 1977; amd. Sec. 8, Ch. 332, L. 1977; R.C.M. 1947, 68-1503; amd. Sec. 3, Ch. 114, L. 1979; amd. Sec. 1, Ch. 496, L. 1981; amd. Sec. 2, Ch. 282, L. 1983; amd. Sec. 1, Ch. 45, L. 1987; amd. Sec. 2, Ch. 71, L. 1989; amd. Sec. 3, Ch. 265, L. 1993; Sec. 19-3-104, MCA 1991; redes. 19-2-303 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 5, Ch. 412, L. 1995; amd. Sec. 5, Ch. 370, L. 1997; amd. Secs. 4, 46(1), Ch. 58, L. 1999; amd. Sec. 5, Ch. 471, L. 1999; amd. Secs. 4, 99(1)(b), Ch. 562, L. 1999; amd. Sec. 4, Ch. 99, L. 2001; amd. Sec. 1, Ch. 149, L. 2001; amd. Sec. 3, Ch. 423, L. 2001; amd. Sec. 1, Ch. 490, L. 2001; amd. Sec. 48, Ch. 114, L. 2003; amd. Sec. 3, Ch. 429, L. 2003; amd. Sec. 1, Ch. 329, L. 2005; amd. Sec. 1, Ch. 283, L. 2009; amd. Sec. 2, Ch. 284, L. 2009; amd. Sec. 4, Ch. 99, L. 2011; amd. Sec. 1, Ch. 178, L. 2013; amd. Sec. 1, Ch. 240, L. 2013; amd. Sec. 2, Ch. 272, L. 2013; amd. Sec. 1, Ch. 386, L. 2013.






Part 4. Administration

19-2-401. Location of board -- jurisdiction and venue for judicial review -- quorum -- officers and employees.

19-2-401. Location of board -- jurisdiction and venue for judicial review -- quorum -- officers and employees. (1) The board shall maintain its office in the city of Helena. Jurisdiction and venue for judicial review of final administrative decisions of the board are in the first judicial district, Lewis and Clark County, unless otherwise stipulated by the parties. (2) A quorum of the board is four members. (3) The board shall elect one of its members presiding officer. The board may appoint a committee of one or more of its members to perform routine acts, such as retirement of members and fixing of retirement benefits, approval of death claims, and correction of records necessary in the administration of the systems in accordance with the provisions of chapters 2, 3, 5 through 9, 13, 17, and 50 of this title and in accordance with the rules of the board. The attorney general is the legal counsel for the board.

History: En. 68-1801 by Sec. 18, Ch. 323, L. 1973; R.C.M. 1947, 68-1801; amd. Sec. 4, Ch. 265, L. 1993; Sec. 19-3-301, MCA 1991; redes. 19-2-401 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 6, Ch. 412, L. 1995; amd. Sec. 6, Ch. 471, L. 1999; amd. Sec. 2, Ch. 490, L. 2001.



19-2-402. Compensation of board members.

19-2-402. Compensation of board members. Members shall be entitled to compensation as provided in 2-15-124.

History: En. 68-1802 by Sec. 19, Ch. 323, L. 1973; amd. Sec. 15, Ch. 453, L. 1977; R.C.M. 1947, 68-1802(part); amd. Sec. 2, Ch. 672, L. 1983; amd. Sec. 5, Ch. 650, L. 1985; Sec. 19-3-302, MCA 1991; redes. 19-2-402 by Sec. 238, Ch. 265, L. 1993.



19-2-403. Powers and duties of board.

19-2-403. Powers and duties of board. (1) The board shall administer the provisions of the chapters enumerated in 19-2-302. (2) The board may establish rules that it considers proper for the administration and operation of the retirement systems and enforcement of the chapters under which each retirement system is established. (3) The board shall establish uniform rules that are necessary to determine service credit for fractional years of service. (4) The board shall determine who are employees within the meaning of each retirement system. The board is the sole authority for determining the conditions under which persons may become members of and receive benefits under the retirement systems. A person whose job duties require proportional membership in more than one retirement system is subject to the provisions of those systems. (5) If fraud or error results in an employee or member being reported to the incorrect retirement system, the board shall correct the error and adjust contributions as necessary. (6) The board shall determine and may modify retirement benefits under the retirement systems. Benefits may be paid only if the board decides, in its discretion, that the applicant is, under the provisions of the appropriate retirement system, entitled to the benefits. (7) In matters of board discretion under the systems, the board shall treat all persons in similar circumstances in a uniform and nondiscriminatory manner. (8) The board shall maintain records and accounts it determines necessary for the administration of the retirement systems. (9) The board shall enter into memoranda of understanding with the teachers' retirement system to exchange retirement system-related confidential information regarding members, former members, or retirees. A memorandum must state that: (a) the information may be used only for reasons related to verifying appropriate pension plan participation; and (b) the requesting retirement system agrees to protect the confidentiality of the information and will disclose the requested information only as necessary to conduct official business. (10) Upon the basis of the findings of the actuary pursuant to 19-2-405, the board shall adopt actuarial rates and rates of regular interest it determines appropriate for the administration of the retirement systems. (11) The board shall review the sufficiency of benefits paid by the retirement system or plan and recommend to the legislature those changes in benefits in a defined benefit plan or in contributions under the defined contribution plan that may be necessary for members and their beneficiaries to maintain a stable standard of living. (12) The board may implement third-party mailings under the provisions of 2-6-109. If third-party mailings are implemented, the board shall adopt rules governing means of implementation, including the specification of eligible third parties, appropriate materials, and applicable fees and procedures. Fees generated by third-party mailings must be deposited in the appropriate retirement system fund for the benefit of participants of retirement systems or plans administered by the board. (13) In discharging duties, the board, a member of the board, or an authorized representative of the board may conduct hearings, administer oaths and affirmations, take depositions, certify to official acts and records, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records. Subpoenas must be issued and enforced pursuant to 2-4-104 of the Montana Administrative Procedure Act. (14) The board may by rule or otherwise delegate to the board's executive director or any other staff member any of the powers or duties conferred by law upon the board except as otherwise provided by law and except for the adoption of rules and the issuance of final orders after hearings held pursuant to subsection (13) or the contested case procedure of the Montana Administrative Procedure Act. (15) The board shall perform other duties and may exercise the powers concerning the defined contribution plan for plan members as provided in chapter 3, part 21, of this title.

History: En. 68-1803 by Sec. 20, Ch. 323, L. 1973; amd. Sec. 4, Ch. 132, L. 1977; amd. Sec. 9, Ch. 332, L. 1977; R.C.M. 1947, 68-1803(1); amd. Sec. 5, Ch. 265, L. 1993; amd. Sec. 1, Ch. 481, L. 1993; Sec. 19-3-304, MCA 1991; redes. 19-2-403 by Sec. 238, Ch. 265, L. 1993; (10)En. Sec. 2, Ch. 412, L. 1995; amd. Sec. 7, Ch. 471, L. 1999; amd. Sec. 5, Ch. 562, L. 1999; amd. Sec. 5, Ch. 99, L. 2001; amd. Sec. 4, Ch. 429, L. 2003; amd. Sec. 5, Ch. 99, L. 2011; amd. Sec. 2, Ch. 178, L. 2013.



19-2-404. Appointment and compensation of administrative staff.

19-2-404. Appointment and compensation of administrative staff. The board shall hire and fix the compensation of an executive director and other necessary employees to assist the board in administering the retirement systems. The compensation of the executive director and employees must be established in accordance with Title 2, chapter 18.

History: En. Sec. 6, Ch. 265, L. 1993; amd. Sec. 17, Ch. 532, L. 1997; amd. Sec. 6, Ch. 562, L. 1999.



19-2-405. Employment of actuary -- annual investigation and valuation.

19-2-405. Employment of actuary -- annual investigation and valuation. (1) The board shall retain a competent actuary who is an enrolled member of the American academy of actuaries and who is familiar with public systems of pensions. The actuary is the technical adviser of the board on matters regarding the operation of the retirement systems. (2) The board shall require the actuary to make and report on an annual actuarial investigation into the suitability of the actuarial tables used by the retirement systems and an actuarial valuation of the assets and liabilities of each defined benefit plan that is a part of the retirement systems. (3) The normal cost contribution rate, which is funded by required employee contributions and a portion of the required employer contributions to each defined benefit retirement plan, must be calculated as the level percentage of members' salaries that will actuarially fund benefits payable under a retirement plan as those benefits accrue in the future. (4) (a) The unfunded liability contribution rate, which is entirely funded by a portion of the required employer contributions to the retirement plan, must be calculated as the level percentage of current and future defined benefit plan members' salaries that will amortize the unfunded actuarial liabilities of the retirement plan over a reasonable period of time, not to exceed 30 years, as determined by the board. (b) In determining the amortization period under subsection (4)(a) for the public employees' retirement system's defined benefit plan, the actuary shall take into account the plan choice rate contributions to be made to the defined benefit plan pursuant to 19-3-2117 and 19-21-203. (5) The board shall require the actuary to conduct and report on a periodic actuarial investigation into the actuarial experience of the retirement systems and plans. (6) The board may require the actuary to conduct any valuation necessary to administer the retirement systems and the plans subject to this chapter. (7) The board shall provide copies of the reports required pursuant to subsections (2) and (5) to the state administration and veterans' affairs interim committee and to the legislature pursuant to 5-11-210. (8) The board shall require the actuary to prepare for each employer participating in a retirement system the disclosures or the information required to be included in the disclosures as required by law and by the governmental accounting standards board or its generally recognized successor.

History: En. 68-1804 by Sec. 21, Ch. 323, L. 1973; R.C.M. 1947, 68-1804; amd. Sec. 7, Ch. 265, L. 1993; Sec. 19-3-305, MCA 1991; redes. 19-2-405 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 8, Ch. 471, L. 1999; amd. Sec. 49, Ch. 114, L. 2003; amd. Sec. 5, Ch. 285, L. 2007; amd. Sec. 5, Ch. 155, L. 2013; amd. Sec. 2, Ch. 240, L. 2013.



19-2-406. Disability retirement -- application -- determination -- benefit conversion -- rules.

19-2-406. Disability retirement -- application -- determination -- benefit conversion -- rules. (1) (a) An active or inactive member may apply for disability retirement in a manner prescribed by the board. However, an application may also be filed on the member's behalf by the head of the office or department in which the member is or was last employed, by any other individual, or by the board. (b) The application must be filed within 4 months after the member's termination from employment unless the member is disabled continuously from the date of termination from employment to the date of the application. (2) The board shall determine whether a member has become disabled. In the discharge of its duty regarding determinations, the board, any member of the board, or any authorized representative of the board may order medical examinations, conduct hearings, administer oaths and affirmations, take depositions, certify to official acts and records, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records considered necessary as evidence in connection with a claim for disability retirement. Subpoenas must be issued and enforced pursuant to 2-4-104 of the Montana Administrative Procedure Act. (3) The board shall adopt rules requiring employers to identify and explain the essential elements of a member's position, any accommodations that were or can be made in compliance with the Americans With Disabilities Act of 1990 (42 U.S.C. 12101, et seq.), and the effectiveness of the accommodations. (4) The board shall retain medical personnel to advise it in assessing the nature and extent of disabling conditions while reviewing claims for disability retirement. (5) The disability retirement benefit paid to a member of the defined benefit plan must be converted to a service retirement benefit, without recalculation of the monthly benefit amount, when the member has attained normal retirement age. The board shall notify the member in writing as to the change in status.

History: En. Sec. 1, Ch. 597, L. 1981; amd. Sec. 8, Ch. 265, L. 1993; Sec. 19-5-611, MCA 1991; redes. 19-2-406 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 7, Ch. 412, L. 1995; amd. Sec. 9, Ch. 471, L. 1999; amd. Sec. 7, Ch. 562, L. 1999; amd. Sec. 6, Ch. 99, L. 2001; amd. Sec. 4, Ch. 423, L. 2001; amd. Sec. 3, Ch. 178, L. 2013.



19-2-407. Reports.

19-2-407. Reports. (1) As soon as practical after the close of each fiscal year, the board shall file with the governor and with the legislature pursuant to 5-11-210 a report of its work for that fiscal year. The report must include but is not limited to: (a) a statement as to the accumulated cash and securities in the pension trust funds as certified by the state treasurer and the board of investments; (b) a summary of the most recent information available from the actuary concerning the actuarial valuation of the assets and liabilities of each system or plan; and (c) an analysis of how market performance is affecting actuarial funding of each of the retirement systems or plans. (2) The report required under subsection (1) must also provide information concerning the defined contribution plan, including a description of the plan, the number of members in the plan, plan contribution rates, the total amount of money invested by members, investment performance, administrative costs and fees, determinations on the plan choice rate made pursuant to 19-3-2121, and other information required under applicable governmental accounting standards and as determined by the board.

History: En. 68-1803 by Sec. 20, Ch. 323, L. 1973; amd. Sec. 4, Ch. 132, L. 1977; amd. Sec. 9, Ch. 332, L. 1977; R.C.M. 1947, 68-1803(2); amd. Sec. 9, Ch. 265, L. 1993; Sec. 19-3-306, MCA 1991; redes. 19-2-407 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 10, Ch. 471, L. 1999; amd. Sec. 8, Ch. 562, L. 1999; amd. Sec. 6, Ch. 285, L. 2007.



19-2-408. Administrative expenses.

19-2-408. Administrative expenses. (1) The legislature finds that proper administration of the pension trust funds benefits both employers and members and continues to benefit members after retirement. (2) (a) The administrative expenses of the retirement systems administered by the board must be paid from the investment earnings on the pension trust fund of the public employees' retirement system's defined benefit plan, except as otherwise provided in this section. The board shall compute the administrative expenses attributable to each retirement system or plan administered by the board and transfer that amount from each retirement system's or plan's pension trust fund to the pension trust fund of the public employees' retirement system's defined benefit plan in a manner that ensures that the public employees' retirement system's defined benefit plan trust fund is fully compensated for expenditures made on behalf of other systems or plans so that there is no actuarial impact on the fund. (b) The total administrative expenses of the board, including the administration of the Volunteer Firefighters' Compensation Act, may not exceed 1.5% of the total defined benefit plan retirement benefits paid. (3) For purposes of calculating the percentage specified in subsection (2)(b), administrative expenses do not include: (a) expenditures to purchase intangible assets for plan administration; (b) expenses of the defined contribution plan; (c) expenditures of funds allocated under 19-3-112(1)(b) to the education fund established in 19-3-112(1)(a); or (d) expenses for an actuarial valuation under 19-2-405(2) performed during the first year of a biennium. (4) The administrative expenses of the defined contribution plan must be paid, as provided in 19-3-2105, from assets of the defined contribution plan.

History: En. 68-1904 by Sec. 25, Ch. 323, L. 1973; amd. Sec. 3, Ch. 190, L. 1974; amd. Sec. 6, Ch. 99, L. 1977; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-1904; amd. Sec. 2, Ch. 254, L. 1981; amd. Sec. 5, Ch. 496, L. 1981; amd. Sec. 1, Ch. 328, L. 1985; amd. Sec. 3, Ch. 4, Sp. L. June 1986; amd. Sec. 10, Ch. 265, L. 1993; Sec. 19-3-805, MCA 1991; redes. 19-2-408 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 18, Ch. 532, L. 1997; amd. Sec. 1, Ch. 286, L. 1999; amd. Sec. 11, Ch. 471, L. 1999; amd. Sec. 9, Ch. 562, L. 1999; amd. Sec. 50, Ch. 114, L. 2003; amd. Sec. 7, Ch. 285, L. 2007; amd. Sec. 4, Ch. 64, L. 2011.



19-2-409. Plans to be funded on actuarially sound basis -- definition.

19-2-409. Plans to be funded on actuarially sound basis -- definition. As required by Article VIII, section 15, of the Montana constitution, each system must be funded on an actuarially sound basis. For purposes of this section, "actuarially sound basis" means that contributions to each retirement plan must be sufficient to pay the full actuarial cost of the plan. For a defined benefit plan, the full actuarial cost includes both the normal cost of providing benefits as they accrue in the future and the cost of amortizing unfunded liabilities over a scheduled period of no more than 30 years. For the defined contribution plan, the full actuarial cost is the contribution defined by law that is payable to an account on behalf of the member.

History: En. Sec. 5, Ch. 287, L. 1997; amd. Sec. 12, Ch. 471, L. 1999.



19-2-410. Presentation to board of investments.

19-2-410. Presentation to board of investments. The board shall annually at a public meeting present to the board of investments established in 2-15-1808 a financial and actuarial report of the retirement systems administered by the board and brief the board of investments on any benefit changes being considered by the board that may affect trust fund obligations.

History: En. Sec. 2, Ch. 285, L. 2007.






Part 5. Management and Investment of Pension Trust Funds

19-2-501. Pension trust funds established.

19-2-501. Pension trust funds established. A pension trust fund is established and maintained for each retirement plan within a system subject to this chapter as enumerated in 19-2-302.

History: En. Sec. 11, Ch. 265, L. 1993; amd. Sec. 13, Ch. 471, L. 1999.



19-2-502. Payments from pension trust funds.

19-2-502. Payments from pension trust funds. (1) The board shall administer the assets of the pension trust funds as provided in Article VIII, section 15, of the Montana constitution, subject to the specific provisions of chapters 2, 3, 5 through 9, and 13 of this title. (2) Benefits and refunds to eligible recipients are payable pursuant to a contract as contained in statute. The contract is entered into on the first day of a member's covered employment and may be enhanced by the legislature. Unless specifically provided for by statute, the contract does not contain revisions to statutes after the time of retirement or termination of membership.

History: En. Sec. 12, Ch. 265, L. 1993; amd. Sec. 19, Ch. 532, L. 1997; amd. Sec. 2, Ch. 329, L. 2005.



19-2-503. Management of pension trust funds.

19-2-503. Management of pension trust funds. The pension trust funds must be managed as follows: (1) The board is the trustee of all money collected for the retirement systems and has exclusive control of the administration of the pension trust funds except as otherwise provided by law. (2) The department shall deposit in the state treasury all amounts received by the board as provided in this chapter. (3) Except as provided in chapter 3, part 21, of this title, the state treasurer is custodian of the pension trust funds, subject to the exclusive control of the board for administration and the board of investments for the investment of the funds.

History: En. 68-1901 by Sec. 22, Ch. 323, L. 1973; amd. Sec. 5, Ch. 99, L. 1977; amd. Sec. 3, Ch. 286, L. 1977; amd. Sec. 10, Ch. 332, L. 1977; R.C.M. 1947, 68-1901(1), (3), (4); amd. Sec. 13, Ch. 265, L. 1993; Sec. 19-3-601, MCA 1991; redes. 19-2-503 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 14, Ch. 471, L. 1999; amd. Sec. 10, Ch. 562, L. 1999.



19-2-504. Investment of pension trust funds.

19-2-504. Investment of pension trust funds. (1) Except as provided in chapter 3, part 21, of this title, the pension trust funds of the retirement systems must be invested by the state board of investments as part of the unified investment program described in Title 17, chapter 6, part 2. (2) All income earned on any assets constituting a part of the pension trust funds must be paid into the appropriate pension trust funds as received. (3) The pension trust funds may be commingled for investment purposes, but separate accounts must be maintained for each system.

History: En. 68-1901 by Sec. 22, Ch. 323, L. 1973; amd. Sec. 5, Ch. 99, L. 1977; amd. Sec. 3, Ch. 286, L. 1977; amd. Sec. 10, Ch. 332, L. 1977; R.C.M. 1947, 68-1901(2), (5); amd. Sec. 1, Ch. 221, L. 1991; amd. Sec. 14, Ch. 265, L. 1993; Sec. 19-3-602, MCA 1991; redes. 19-2-504 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 15, Ch. 471, L. 1999.



19-2-505. Restrictions on use of funds.

19-2-505. Restrictions on use of funds. (1) Except as provided in this section, a member or an employee of the board or the board of investments may not: (a) have any interest, direct or indirect, in the making of any investment or in the gains or profits accruing from the pension trust funds; (b) directly or indirectly, for the member or employee or as an agent or partner of others, borrow from the pension trust funds or deposits; (c) in any manner use the pension trust funds except to make current and necessary payments that are authorized by the board; (d) become an endorser or surety as to or in any manner an obligor for investments for the pension trust funds; or (e) engage in a transaction prohibited by section 503(b) of the Internal Revenue Code. (2) The assets of the retirement systems, including the assets of retirement accounts, may not be used for or diverted to any purpose other than for the exclusive benefit of the members and their beneficiaries and for paying the reasonable administrative expenses of the retirement systems administered by the board. (3) The assets of the retirement systems remain in trust until a warrant has been negotiated or an electronic funds transfer has been deposited in accordance with law. (4) Retirement benefits not claimed within 5 years after the member's death are forfeited and revert to the retirement system trust fund. (5) The accumulated contributions of a vested or nonvested member that are not claimed within 5 years after the member's death are forfeited and revert to the retirement system trust fund. (6) This section does not prevent the administration of an investment alternative within the defined contribution plan to the same extent that all other investment alternatives within the defined contribution plan are managed.

History: En. 68-1901 by Sec. 22, Ch. 323, L. 1973; amd. Sec. 5, Ch. 99, L. 1977; amd. Sec. 3, Ch. 286, L. 1977; amd. Sec. 10, Ch. 332, L. 1977; R.C.M. 1947, 68-1901(6), (7); amd. Sec. 2, Ch. 4, Sp. L. June 1986; amd. Sec. 15, Ch. 265, L. 1993; Sec. 19-3-603, MCA 1991; redes. 19-2-505 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 5, Ch. 58, L. 1999; amd. Sec. 16, Ch. 471, L. 1999; amd. Sec. 11, Ch. 562, L. 1999; amd. Sec. 7, Ch. 99, L. 2001; amd. Sec. 4, Ch. 178, L. 2013.



19-2-506. Payment of contributions by employers -- accompanying reports -- penalty -- liability.

19-2-506. Payment of contributions by employers -- accompanying reports -- penalty -- liability. (1) The board shall prescribe by rule the procedure for payment of retirement contributions for the retirement systems administered by the board. Each employer shall pick up the employee contributions and remit the employer and employee contributions required by the member's retirement system. Payments must be considered delinquent until both the required contributions and the valid payroll report are received by the board. (2) The board may collect payments delinquent under subsection (1) with an interest penalty at the rate of 9% a year or $10 a day, whichever is greater. The board may, in its discretion, waive the penalty. The collection may be made by either: (a) an action in a court of competent jurisdiction against the employer; or (b) deductions, at the request of the board, from any other money payable to the employer by any agency or fund of the state. (3) (a) The board shall prescribe by rule the procedure for submitting employer reports. The reports must include data about member and nonmember employees who work for the employer. (b) The rules must specify the employee categories to be reported, the data required, the method of reporting, the reporting period, and the frequency of reports needed to meet the demands of the relevant retirement system or plan. (c) The board may establish by rule the penalty fees for noncompliance in reporting any of the required information and the procedure for collection of the fees. (4) Each employer shall furnish additional information concerning members that the board may request in connection with claims by members for benefits or service under a retirement system. (5) The board is not responsible or liable for any incorrect reporting or erroneous payment of contributions by an employer. (6) The board, from time to time, may send materials to an employer for redistribution to employees. To facilitate distribution, each employer shall provide the board with a point of contact responsible for distributing the materials.

History: En. 68-2505 by Sec. 53, Ch. 323, L. 1973; amd. Sec. 11, Ch. 99, L. 1977; R.C.M. 1947, 68-2505(1); amd. Sec. 1, Ch. 348, L. 1979; amd. Sec. 1, Ch. 138, L. 1991; amd. Sec. 16, Ch. 265, L. 1993; Sec. 19-3-802, MCA 1991; redes. 19-2-506 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 12, Ch. 562, L. 1999; amd. Sec. 8, Ch. 99, L. 2001; amd. Sec. 5, Ch. 429, L. 2003; amd. Sec. 2, Ch. 283, L. 2009; amd. Sec. 6, Ch. 99, L. 2011.



19-2-507. Transfer between funds.

19-2-507. Transfer between funds. Any pension trust fund out of which payments are made under the provisions of this title may be reimbursed to the extent of the payments by transfer of a sufficient sum for the reimbursement from another pension trust fund or funds under the control of the board.

History: En. 68-2506 by Sec. 54, Ch. 323, L. 1973; amd. Sec. 12, Ch. 99, L. 1977; R.C.M. 1947, 68-2506; amd. Sec. 3, Ch. 496, L. 1981; amd. Sec. 17, Ch. 265, L. 1993; Sec. 19-3-605, MCA 1991; redes. 19-2-507 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 13, Ch. 562, L. 1999.



19-2-508. through reserved.

19-2-508 through 19-2-510 reserved.



19-2-511. Limitation of liability.

19-2-511. Limitation of liability. (1) The board shall exercise its fiduciary authority in the same manner that would be used by a prudent person acting in the same capacity who is familiar with the circumstances and in an enterprise of a similar character with similar aims. (2) Plan fiduciaries are not liable for any loss to a participant's or beneficiary's account under a defined contribution plan or the university system retirement program established pursuant to 19-21-101 that results from the participant's or beneficiary's exercise of control. (3) Plan fiduciaries are not responsible for the acts or omissions of any employer or reporting agency or of any vendor providing services to the defined contribution plan or the university system retirement program. Nothing in this subsection limits the liability of any vendor for services required by contract. (4) Plan fiduciaries are not liable for their reliance on the express provisions of the defined contribution plan or the university system retirement program. (5) Plan fiduciaries are not liable for investment losses incurred in the defined contribution plan or the university system retirement program as a result of incorrect reporting by an employer or other reporting agency.

History: En. Sec. 3, Ch. 490, L. 2001; amd. Sec. 1, Ch. 38, L. 2003; amd. Sec. 1, Ch. 282, L. 2013.






Part 6. Termination of Membership and Refunds

19-2-601. Termination of membership.

19-2-601. Termination of membership. If a member's accumulated contributions under a retirement system are refunded, the person ceases to be a member of that system, all the person's service is canceled, and the person relinquishes claim to any benefits payable to members of the retirement system.

History: En. 68-1603 by Sec. 7, Ch. 323, L. 1973; R.C.M. 1947, 68-1603; amd. Sec. 18, Ch. 265, L. 1993; Sec. 19-3-406, MCA 1991; redes. 19-2-601 by Sec. 238, Ch. 265, L. 1993.



19-2-602. Refund of member's contributions on termination of service.

19-2-602. Refund of member's contributions on termination of service. (1) Except as provided in this section, any member who has terminated service, other than by death or retirement, must be paid the member's accumulated contributions upon the filing of a written application by the member and board approval. Prior to termination of service, a member may not receive a refund of any portion of the member's accumulated contributions. (2) A nonvested member who has terminated service with accumulated contributions of less than $200 must be paid the accumulated contributions in a lump sum as soon as administratively feasible without a written application being filed by the member. (3) A nonvested member who has terminated service with accumulated contributions of $200 to $1,000 must be paid the accumulated contributions in a lump sum as soon as administratively feasible unless a written application is filed pursuant to subsection (4). (4) Upon the filing of a written application by an alternate payee eligible to receive a single distribution of $200 or more under 19-2-907 or 19-2-909 or by a member who is terminating service and is eligible to receive a refund of $200 or more of accumulated contributions, the board shall make a direct rollover distribution of any eligible rollover distribution allowed under section 401(a)(31) of the Internal Revenue Code, 26 U.S.C. 401(a)(31). The direct rollover distribution must be paid directly to an eligible retirement plan allowed under applicable federal law. As of January 1, 2008, an eligible retirement plan includes a Roth IRA, provided for under 26 U.S.C. 408A. The applicant is responsible for designating an eligible retirement plan on forms provided by the board. The portion of the account that is not an eligible rollover distribution must be paid directly to the recipient.

History: En. 68-1905 by Sec. 26, Ch. 323, L. 1973; amd. Sec. 6, Ch. 128, L. 1975; R.C.M. 1947, 68-1905; amd. Sec. 1, Ch. 107, L. 1979; amd. Sec. 4, Ch. 496, L. 1981; amd. Sec. 19, Ch. 265, L. 1993; Sec. 19-3-703, MCA 1991; redes. 19-2-602 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 6, Ch. 58, L. 1999; amd. Secs. 14, 99(2), Ch. 562, L. 1999; amd. Sec. 9, Ch. 99, L. 2001; amd. Sec. 3, Ch. 329, L. 2005; amd. Sec. 1, Ch. 128, L. 2007; amd. Sec. 3, Ch. 284, L. 2009.



19-2-603. Reinstatement after withdrawal of contributions.

19-2-603. Reinstatement after withdrawal of contributions. Except as otherwise provided in chapter 3, part 21, of this title and this section, a person who again becomes a member of a defined benefit plan subsequent to the refund of the person's accumulated contributions after a termination of previous membership is considered a new member without previous membership service or service credit. The person may reinstate that membership service or service credit by redepositing the sum of the accumulated contributions that were refunded to the person at the last termination of the person's membership plus the interest that would have been credited to the person's accumulated contributions had the refund not taken place. If the person makes this redeposit, the membership service and service credit previously canceled must be reinstated.

History: En. 68-1906 by Sec. 27, Ch. 323, L. 1973; amd. Sec. 7, Ch. 128, L. 1975; R.C.M. 1947, 68-1906; amd. Sec. 20, Ch. 265, L. 1993; Sec. 19-3-704, MCA 1991; redes. 19-2-603 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 17, Ch. 471, L. 1999; amd. Sec. 6, Ch. 429, L. 2003; amd. Sec. 7, Ch. 99, L. 2011.






Part 7. Service Credit and Additional Contributions

19-2-701. Service credit.

19-2-701. Service credit. (1) Service credit for all covered employment with each employer will be credited to a retirement system on a cumulative basis for all purposes, including but not limited to calculation of benefits and application of any maximum hour restrictions, limitations, or requirements. A member may not be credited with more than full-time service credit as a result of this cumulation of service credit. Subject to the provisions of chapters 3, 5 through 9, and 13, a member must receive 1 month of service credit for each full month of service under rules adopted by the board. (2) Service credits must be used in calculating a retirement or survivorship benefit. (3) A retired member is not eligible to earn service credit.

History: En. Sec. 21, Ch. 265, L. 1993; amd. Sec. 6, Ch. 370, L. 1997; amd. Sec. 15, Ch. 562, L. 1999.



19-2-702. Membership service.

19-2-702. Membership service. A member who is not retired must receive membership service for all periods of service, regardless of hours worked or compensation received during that service. The membership service must be used to determine: (1) whether a member is vested; (2) when the member is eligible for service retirement, early retirement, or disability retirement; or (3) the eligibility of beneficiaries for survivorship benefits.

History: En. Sec. 22, Ch. 265, L. 1993; amd. Sec. 7, Ch. 370, L. 1997; amd. Sec. 7, Ch. 429, L. 2003.



19-2-703. No duplication of benefits for same service.

19-2-703. No duplication of benefits for same service. (1) A member may not receive service credit or membership service in more than one retirement system, plan, or program under Title 19 for the same service. (2) A member may not receive service credit or membership service in more than one retirement system, plan, or program in Title 19 for the same period of military service.

History: En. 68-2501 by Sec. 49, Ch. 323, L. 1973; amd. Sec. 16, Ch. 332, L. 1977; R.C.M. 1947, 68-2501(2); amd. Sec. 23, Ch. 265, L. 1993; Sec. 19-3-508, MCA 1991; redes. 19-2-703 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 16, Ch. 562, L. 1999; amd. Sec. 10, Ch. 99, L. 2001; amd. Sec. 4, Ch. 329, L. 2005.



19-2-704. Purchasing service credits allowed -- payroll deduction.

19-2-704. Purchasing service credits allowed -- payroll deduction. (1) Subject to the rules promulgated by the board, an eligible member may elect to make additional contributions to purchase service credits as provided by the statutes governing the retirement system. (2) Subject to any statutory provision establishing stricter limitations, only active or vested inactive members are eligible to purchase or transfer service credit, membership service, or contributions. (3) A member who wishes to redeposit amounts withdrawn under 19-2-602 or who is eligible to purchase service credit as provided by the statutes governing the retirement system to which the member belongs may elect to make a lump-sum payment by personal check or rollover of funds from another eligible plan, to make installment payments, or to make a combination of a lump-sum payment and installment payments. (4) Installment payments must be made by personal check paid directly to the board unless the member elects to make payments by irrevocable payroll deduction. The minimum installment period for payments is 3 months, and the maximum installment period is 5 years. (5) To elect installment payments by irrevocable payroll deduction, the member shall file with the board and the member's employer an irrevocable, written application and authorization for payroll deductions. The application and authorization: (a) must be signed by the member and the member's employer; (b) must specify the dollar amount of each deduction and the number of deductions to be made, subject to any maximum amounts or duration established by state or federal law; (c) may not give the member the option of receiving the deduction amounts directly instead of having them paid by the employer to the board; and (d) must specify that the additional contributions being picked up, although designated as employee contributions, are being paid by the employer directly to the board in lieu of contributions paid directly by the employee. (6) If the board notifies the employer that a proper written application and authorization has been filed with the board, the employer shall initiate the payroll deduction as follows: (a) An employer shall pick up the member's elective additional contributions made pursuant to a payroll deduction authorization. The contributions picked up by the employer must be paid from the same source as is used to pay compensation to the member and must be included as part of the member's earned compensation before the deduction is made. (b) Employee contributions, even though designated as employee contributions for state law purposes, are paid by the member's employer in lieu of contributions paid directly by the member to the board. (c) The member may not choose to receive the contributed amounts directly instead of having them paid by the employer to the board. (d) The effective date of the employer pickup and payment pursuant to this section is the date on which the employee's additional contribution is first deducted from the employee's compensation. However, the effective date may not be prior to the date that the member properly completes the written application and authorization for payroll deductions and files it with the board. The pickup may not apply to any additional contributions made before the effective date or to any contributions related to compensation earned for services rendered before the effective date. (e) Installment payments initiated by contract prior to July 1, 1999, may be paid by payroll deduction only if the member files a written application and authorization for payroll deductions pursuant to this section. If the member does not file a written application and authorization for payroll deductions pursuant to this section, the installment contract payments agreed to by the member must be paid by the member directly to the board. (f) A member may file more than one irrevocable payroll deduction agreement and authorization as long as a subsequent deduction authorization does not amend a previous irrevocable authorization. A member may not prepay an amount under an irrevocable payroll deduction agreement without terminating employment, except when a member becomes a member of another retirement system by an authorized election and the service purchase is in accordance with 19-2-715. (7) If a member terminates employment or dies before completing all payments required by a payroll deduction authorization filed pursuant to this section, the deduction authorization expires and the board shall prorate the service credit based on the amount paid unless further payment is made as provided in this subsection. In the case of a termination from employment, the member may make a lump-sum payment for up to the balance of the service credit remaining to be purchased, subject to the limitations of section 415 of the Internal Revenue Code. In the case of death of the member, the payment may be made from the member's estate subject to the limitations of section 415 of the Internal Revenue Code.

History: En. 68-1903 by Sec. 24, Ch. 323, L. 1973; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-1903; amd. Sec. 24, Ch. 265, L. 1993; Sec. 19-3-702, MCA 1991; redes. 19-2-704 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 8, Ch. 412, L. 1995; amd. Sec. 8, Ch. 370, L. 1997; amd. Sec. 7, Ch. 58, L. 1999; amd. Sec. 11, Ch. 99, L. 2001; amd. Sec. 8, Ch. 429, L. 2003; amd. Sec. 5, Ch. 329, L. 2005; amd. Sec. 3, Ch. 283, L. 2009.



19-2-705. Repealed.

19-2-705. Repealed. Sec. 44, Ch. 58, L. 1999.

History: En. 68-1605 by Sec. 9, Ch. 323, L. 1973; amd. Sec. 3, Ch. 99, L. 1977; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-1605; amd. Sec. 25, Ch. 265, L. 1993; Sec. 19-3-502, MCA 1991; redes. 19-2-705 by Sec. 238, Ch. 265, L. 1993.



19-2-706. Additional service credit for active member involuntarily terminated from employment.

19-2-706. Additional service credit for active member involuntarily terminated from employment. (1) The provisions of subsection (3) apply to an employee of the state or university system if: (a) the employee is an active member of the public employees' defined benefit plan or the game wardens' and peace officers', sheriffs', firefighters' unified, or highway patrol officers' retirement system; (b) the employee has involuntarily terminated from employment because of elimination of the employee's position as a result of privatization, reorganization of an agency, closure of or a reduction in force at an agency, or other actions by the legislature or, in the case of a member who is a legislator, the legislator is terminated from office in either one of the houses of the legislature because of term limits; (c) the employee is eligible for service retirement or early retirement under the applicable provisions of the retirement system to which the member belongs; and (d) the employee waives the rights and benefits for which the employee would otherwise be eligible under the State Employee Protection Act. (2) The cost of each year of service credit purchased under this section is the total actuarial cost of purchasing the service credit based on the most recent actuarial valuation of the retirement system. (3) The employer of an eligible member under subsection (1) shall pay a portion of the total cost of purchasing up to 3 years of additional service credit that the member was qualified to purchase under 19-3-513, 19-6-804, 19-7-804, 19-8-904, or 19-13-405. The employer-paid portion must be calculated using the formula A x B x C when: (a) A is equal to a maximum of 3 additional years of service credit that the member is eligible to purchase; (b) B is equal to the sum of the employer and employee contribution rates in the member's retirement system; and (c) C is equal to the member's gross compensation paid during the immediate preceding 12 months of membership service. The employer may not be charged more than the total actuarial cost of the service credit purchased. (4) The member shall pay the difference, if any, between the full actuarial cost of the service credit to be purchased and the contribution required from the employer under subsection (3). The member may elect to purchase less than the full amount of service for which the member is eligible under this section, but the election may not reduce the amount of the employer's contribution as calculated under subsection (3). (5) The board may allow an employer to pay the contributions required under subsection (3) in installments for up to 10 years and may charge interest at a rate set by the board pursuant to 19-2-403. (6) (a) A member who has received additional service credit under this section and who returns to employment for the same jurisdiction for 960 or more hours in a calendar year in any retirement system forfeits the additional service credit. The employer's contribution to purchase that member's additional service credit, minus the proportional amount of retirement benefits related to the additional service purchased under this section and already paid, must be credited to the employer. (b) As used in subsection (6)(a), the term "same jurisdiction" means all agencies of the state, including the university system.

History: En. Sec. 5, Ch. 524, L. 1995; amd. Sec. 12, Ch. 223, L. 1997; amd. Sec. 3, Ch. 361, L. 1997; amd. Sec. 8, Ch. 58, L. 1999; amd. Sec. 1, Ch. 118, L. 1999; amd. Sec. 72, Ch. 471, L. 1999; amd. Sec. 1, Ch. 66, L. 2001; amd. Sec. 9, Ch. 429, L. 2003; amd. Sec. 6, Ch. 329, L. 2005; amd. Sec. 8, Ch. 99, L. 2011; amd. Sec. 5, Ch. 178, L. 2013.



19-2-707. Qualified military service.

19-2-707. Qualified military service. Notwithstanding any other provision of state law governing a retirement system, contributions, benefits, and service credit for qualified military service are governed by section 414(u) of the Internal Revenue Code and the federal Uniformed Services Employment and Reemployment Rights Act of 1994. Contributions, benefits, and service credit for state active duty are governed by the Montana Military Service Employment Rights Act provided in Title 10, chapter 1, part 10.

History: En. Sec. 9, Ch. 58, L. 1999; amd. Sec. 24, Ch. 381, L. 2005.



19-2-708. Rollover of contributions.

19-2-708. Rollover of contributions. (1) A member who elects to and is eligible to purchase service credit from another retirement system or plan into a retirement system provided for in 19-2-302 may, prior to retirement, file a written application with the board to roll over, in accordance with the requirements of this part, to the retirement system to which the member belongs all or a portion of the member's account with the other eligible retirement system or plan. The total amount of the rollover to the retirement system may not exceed the amount of service credit that the member is allowed to purchase as a member of that system. The rollover must be completed prior to the member's retirement. (2) The board shall accept a direct rollover of eligible distributions from another eligible retirement plan as provided in subsection (1) only to the extent permitted by section 401(a)(31) of the Internal Revenue Code.

History: En. Sec. 10, Ch. 58, L. 1999; amd. Sec. 12, Ch. 99, L. 2001; amd. Sec. 10, Ch. 429, L. 2003.



19-2-709. Transfer of service and contributions from other Montana public employee retirement systems.

19-2-709. Transfer of service and contributions from other Montana public employee retirement systems. (1) A member eligible to transfer service credit, pursuant to 19-2-715 and 19-3-511, into the system to which the member belongs shall complete the transfer prior to the member's retirement. (2) The accumulated contributions to be transferred by the member may include both taxed contributions and tax-deferred contributions and interest. However, if less than all of the member's accumulated contributions on deposit in a pension trust fund are being transferred, the transfer of taxed and tax-deferred amounts must be made on a proportionate basis, with the remainder refunded to the member. The transferring agency shall at the time of the transfer identify the taxed and tax-deferred amounts being transferred to the board.

History: En. Sec. 11, Ch. 58, L. 1999; amd. Sec. 11, Ch. 429, L. 2003.



19-2-710. Nonapplication of part to defined contribution plan.

19-2-710. Nonapplication of part to defined contribution plan. Except as otherwise provided in 19-2-715 and chapter 3, part 21, of this title, none of the provisions of this part apply under the defined contribution plan.

History: En. Sec. 40, Ch. 471, L. 1999; amd. Sec. 4, Ch. 283, L. 2009.



19-2-711. through reserved.

19-2-711 through 19-2-714 reserved.



19-2-715. Purchase of Montana public service.

19-2-715. Purchase of Montana public service. (1) (a) An active member may, at any time before retirement, file a written application with the board to purchase as service credit in the member's retirement system all or any portion of the member's previous service credit in the public employees', judges', highway patrol officers', sheriffs', game wardens' and peace officers', firefighters' unified, or municipal police officers' retirement system if the member has: (i) received or is eligible to receive a refund of accumulated contributions; and (ii) become a member of one of the other retirement systems covered under chapter 3, 5, 6, 7, 8, 9, or 13 of this title. (b) To purchase this service credit, the member shall pay the actuarial cost of the service credit in the member's current retirement system, based on the system's most recent actuarial valuation and the annual compensation of the member, minus the employer contribution provided in subsection (1)(c). (c) Upon receiving the member's payment under subsection (1)(b), the board shall transfer from the member's former retirement system to the member's current retirement system an amount equal to the employer contributions made on compensation during the member's former service, but no more than an amount equal to the normal cost contribution rate minus the employee contribution rate in the member's current retirement system according to the system's most recent actuarial valuation. (d) If the member was formerly in the public employees' retirement system's defined contribution plan, the member shall pay the actuarial cost of the service credit in the member's current retirement system based on the system's most recent actuarial valuation and the annual compensation of the member. The member is eligible to transfer the vested portion of the member's defined contribution account to pay the balance due. Any nonvested portion of the defined contribution account is forfeited pursuant to 19-3-2117. (2) (a) An active member may, at any time before retirement, file a written application with the board to purchase all or a portion of previous employment for the state or a political subdivision of the state. The member shall provide salary and employment documentation certified by the member's former public employer. To purchase service credit under this section, the member shall pay the actuarial cost of the service credit in the member's current retirement system, as determined by the board, based on the system's most recent actuarial valuation. For the purpose of this subsection (2)(a), a political subdivision of the state includes a school district. (b) The board is the sole authority under subsection (2)(a) in determining what constitutes public service, subject to 19-2-403.

History: En. Sec. 1, Ch. 429, L. 2003; amd. Sec. 2, Ch. 128, L. 2007; amd. Sec. 5, Ch. 283, L. 2009; amd. Sec. 9, Ch. 99, L. 2011.






Part 8. Beneficiaries

19-2-801. Designation of beneficiary.

19-2-801. Designation of beneficiary. (1) In the absence of any statutory beneficiaries, designated beneficiaries are the natural persons, charitable organizations, estate of the payment recipient, or trusts for the benefit of natural living persons that the member or payment recipient designates on the membership card or other form provided by the board. (2) Unless otherwise provided by this title or by a valid temporary restraining order issued pursuant to 40-4-121, a member or payment recipient may revoke the designation and name different designated beneficiaries by filing with the board a new membership card or other form provided by the board. (3) If a person returns to covered employment in the same retirement system pursuant to 19-2-603, the board shall reference the membership card executed by the person prior to initial termination of membership for the same purposes as prior to termination. Beneficiaries nominated on that membership card continue until changed as provided in subsection (2) of this section. (4) (a) Except as provided in subsections (4)(b) and (4)(c), the beneficiary designation on the most recent membership card filed with the board is effective for all purposes until the member retires. (b) A member may elect to either override or retain the member's existing beneficiary designation when completing a membership card for temporary or secondary employment with another employer within the same Title 19 retirement system. (c) When a member retires, the designated beneficiaries or contingent annuitants named on the retirement application become effective. (5) If a statutory or designated beneficiary predeceases the member or payment recipient, the predeceased beneficiary's share must be paid to the remaining statutory or designated beneficiaries in amounts proportional to each remaining statutory or designated beneficiary's original share. (6) A statutory or designated beneficiary who renounces an interest in the payment rights of a member or payment recipient will be considered, with respect to that interest, as having predeceased the member or payment recipient. (7) A contingent annuitant of a retired member who elected option 2, 3, or 4 pursuant to 19-3-1501, 19-5-701, 19-7-1001, or 19-8-801 may not renounce the contingent annuitant's interest in the payment rights of the member.

History: En. 68-2401 by Sec. 47, Ch. 323, L. 1973; R.C.M. 1947, 68-2401(part); amd. Sec. 10, Ch. 496, L. 1981; amd. Sec. 1, Ch. 154, L. 1985; amd. Sec. 26, Ch. 265, L. 1993; Sec. 19-3-1301, MCA 1991; redes. 19-2-801 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 9, Ch. 370, L. 1997; amd. Sec. 17, Ch. 562, L. 1999; amd. Sec. 13, Ch. 99, L. 2001; amd. Sec. 12, Ch. 429, L. 2003; amd. Sec. 6, Ch. 283, L. 2009; amd. Sec. 10, Ch. 99, L. 2011; amd. Sec. 6, Ch. 178, L. 2013.



19-2-802. Effect of no designation of beneficiary or no surviving statutory or designated beneficiary.

19-2-802. Effect of no designation of beneficiary or no surviving statutory or designated beneficiary. (1) If a member or payment recipient fails to name a designated beneficiary or if a statutory or designated beneficiary does not survive the member or payment recipient, the estate of the member or payment recipient is entitled to any accrued lump-sum payment or accrued retirement benefit not received prior to the member's or payment recipient's death. If the estate, as either a designated beneficiary or as a beneficiary by default as provided in this subsection, would not be probated but for the amount due to the estate from the retirement system, all of the amount due to the estate must be paid directly, without probate, to the surviving next of kin of the deceased or the guardians of the survivor's estate, share and share alike. (2) Payment must be made in the same order in which the following groups are listed: (a) husband or wife; (b) children; (c) father and mother; (d) grandchildren; (e) brothers and sisters; or (f) nieces and nephews. (3) A payment may not be made to a person included in any of the groups listed in subsection (2) if at the date of payment there is a living person in any of the groups preceding the group of which the person is a member, as listed. Payment must be made upon receipt from the person of an affidavit, upon a form supplied by the board, that there are no living individuals in the groups preceding the group of which the person is a member and that the estate of the deceased will not be probated. (4) The payment must be in full and complete discharge and acquittance of the board and system on account of the member's or payment recipient's death.

History: En. 68-2401 by Sec. 47, Ch. 323, L. 1973; R.C.M. 1947, 68-2401(part); amd. Sec. 2, Ch. 154, L. 1985; amd. Sec. 27, Ch. 265, L. 1993; Sec. 19-3-1302, MCA 1991; redes. 19-2-802 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 10, Ch. 370, L. 1997; amd. Sec. 18, Ch. 562, L. 1999; amd. Sec. 13, Ch. 429, L. 2003; amd. Sec. 11, Ch. 99, L. 2011.



19-2-803. Payment to custodian of minor beneficiary.

19-2-803. Payment to custodian of minor beneficiary. (1) Except as provided in subsection (2), if any benefit from a system is payable to a minor, the benefit must be paid to one of the following: (a) a surviving parent, if any; (b) a parent awarded custody of the minor in a divorce proceeding; (c) a custodian designated under Title 72, chapter 26; (d) a guardian appointed pursuant to Title 72, chapter 5, part 2; or (e) a conservator appointed pursuant to Title 72, chapter 5, part 4. (2) If any benefit payable from the highway patrol officers' retirement system under chapter 6 of this title, the municipal police officers' retirement system under chapter 9 of this title, or the firefighters' unified retirement system under chapter 13 of this title is payable to a statutory beneficiary who is a dependent child, as defined under the provisions of that system, of a system member and the system member has established a trust for the dependent child, then the benefit must be paid to the trustee of that trust. (3) The payment must be in full and complete discharge and acquittance of the board and system on account of the benefit. The person receiving benefit payments pursuant to this section shall account to the minor for the money when the minor reaches the age of majority.

History: En. 68-2402 by Sec. 48, Ch. 323, L. 1973; R.C.M. 1947, 68-2402; amd. Sec. 11, Ch. 496, L. 1981; amd. Sec. 28, Ch. 265, L. 1993; Sec. 19-3-1304, MCA 1991; redes. 19-2-803 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 1, Ch. 369, L. 2005.



19-2-804. Limitations on payment of benefits to person causing member's death or disability.

19-2-804. Limitations on payment of benefits to person causing member's death or disability. If a person is convicted of knowingly, purposely, or intentionally causing a member's death or disability, that person may not receive benefits or payments from a retirement system and the benefits must be payable as otherwise provided in statute.

History: En. Sec. 1, Ch. 153, L. 1985; amd. Sec. 29, Ch. 265, L. 1993; Sec. 19-3-1305, MCA 1991; redes. 19-2-804 by Sec. 238, Ch. 265, L. 1993.






Part 9. Management of Benefit Payments

19-2-901. Estimate of benefit when information incomplete.

19-2-901. Estimate of benefit when information incomplete. If it is impracticable for the board to determine from the records the length of service, the compensation, or the age of a member or if a member refuses or fails to give the board a statement of the member's state service, compensation, or age, the board may estimate, for the purposes of this title, the length of service, compensation, or age.

History: En. 68-2503 by Sec. 51, Ch. 323, L. 1973; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-2503; amd. Sec. 30, Ch. 265, L. 1993; Sec. 19-3-1401, MCA 1991; redes. 19-2-901 by Sec. 238, Ch. 265, L. 1993.



19-2-902. Payment of benefits.

19-2-902. Payment of benefits. (1) A retirement benefit or survivorship benefit granted under a retirement system subject to this chapter, other than a benefit under the defined contribution plan, must be payable in monthly installments, except as provided in this part. (2) (a) If a member or beneficiary elects, the board shall pay the present value of the benefit to the member or beneficiary in a single lump sum. (b) The lump sum must be paid at the time the initial monthly benefit would otherwise be payable. (c) An election to receive a single lump sum must be made at least 30 days prior to the first payment date. (3) If a benefit recipient dies before the last day of the month, a pro rata amount otherwise payable to the payment recipient must be paid to the designated beneficiary, statutory beneficiary, or contingent annuitant or to the benefit recipient's estate, as appropriate.

History: En. 68-2501 by Sec. 49, Ch. 323, L. 1973; amd. Sec. 16, Ch. 332, L. 1977; R.C.M. 1947, 68-2501(1); amd. Sec. 31, Ch. 265, L. 1993; Sec. 19-3-1402, MCA 1991; redes. 19-2-902 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 12, Ch. 58, L. 1999; amd. Sec. 18, Ch. 471, L. 1999; amd. Sec. 4, Ch. 284, L. 2009.



19-2-903. Adjustment of errors in payments.

19-2-903. Adjustment of errors in payments. (1) If the amount of a contribution payment is incorrect, the board may reject the payment or accept the payment and approve any of the following methods to collect the correct amount: (a) adjustment of subsequent payments from a member or an employer; (b) installment payments or a lump-sum payment from an employer; or (c) a lump-sum payment or a rollover from a member. (2) If a purchase of service credit made pursuant to 19-2-704 is determined to be incorrect, the board may approve correcting the error by any of the following methods: (a) adjusting the subsequent lump-sum or installment payments from the member or the member's employer; (b) accepting a lump-sum payment or rollover from the member for the amount underpaid; or (c) granting the member service credit proportional to the amount actually paid. (3) If fraud or error results in a member, survivor, or beneficiary receiving more or less than entitled to, then on the discovery of the error, the board shall correct the error and, if necessary, equitably adjust the payments.

History: En. 68-2509 by Sec. 57, Ch. 323, L. 1973; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-2509; amd. Sec. 32, Ch. 265, L. 1993; Sec. 19-3-1403, MCA 1991; redes. 19-2-903 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 14, Ch. 99, L. 2001; amd. Sec. 7, Ch. 329, L. 2005.



19-2-904. Withholding of group insurance premium from retirement benefit.

19-2-904. Withholding of group insurance premium from retirement benefit. A retiree who is a participant in an employee group insurance plan that permits participation in the group plan following retirement may elect to have the monthly premium for group insurance withheld by the retirement system and paid directly by the system to the insurance carrier. In order to qualify for this withholding, a retiree must be a participant in a group insurance plan available to the employees of the former employer. Withholding may not be made for any retiree covered by an individual insurance policy.

History: En. 68-2502.1 by Sec. 7, Ch. 214, L. 1977; R.C.M. 1947, 68-2502.1; Sec. 19-3-1404, MCA 1991; redes. 19-2-904 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 232, Ch. 56, L. 2009.



19-2-905. Payments under workers' compensation.

19-2-905. Payments under workers' compensation. All payments provided for in this chapter, except as otherwise provided, are in addition to any other benefits provided for under the Workers' Compensation Act of the state of Montana.

History: En. 68-2625 by Sec. 25, Ch. 178, L. 1974; R.C.M. 1947, 68-2625; amd. Sec. 33, Ch. 265, L. 1993; Sec. 19-7-103, MCA 1991; redes. 19-2-905 by Sec. 238, Ch. 265, L. 1993.



19-2-906. Limitations on disability or survivorship benefits.

19-2-906. Limitations on disability or survivorship benefits. If the board determines that the disability or death of a member of a defined benefit plan is proximately caused by the gross negligence, willful misconduct, or violation of the law by the member, the board may revoke, suspend, or refuse to grant benefits except an annuity that is the actuarial equivalent of the member's accumulated contributions with regular interest to the day the benefit commences.

History: En. 11-1887 by Sec. 28, Ch. 456, L. 1977; R.C.M. 1947, 11-1887; amd. Sec. 34, Ch. 265, L. 1993; Sec. 19-9-1004, MCA 1991; redes. 19-2-906 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 19, Ch. 471, L. 1999.



19-2-907. Alternate payees -- family law orders -- rulemaking.

19-2-907. Alternate payees -- family law orders -- rulemaking. (1) A participant in a retirement system may have the participant's rights modified or recognized by a family law order. (2) For purposes of this section: (a) "family law order" means a judgment, decree, or order of a court of competent jurisdiction under Title 40 concerning child support, parental support, spousal maintenance, or marital property rights that includes a transfer of all or a portion of a participant's payment rights in a retirement system to an alternate payee in compliance with this section and with section 414(p) of the Internal Revenue Code, 26 U.S.C. 414(p); and (b) "participant" means an identified person who is a member or an actual or potential beneficiary, survivor, or contingent annuitant of a retirement system or plan designated pursuant to Title 19, chapter 3, 5, 6, 7, 8, 9, 13, or 17. (3) A family law order must identify a participant and an alternate payee by full name, current address, date of birth, and social security number. An alternate payee's rights and interests granted in compliance with this section are not subject to assignment, execution, garnishment, attachment, or other process. An alternate payee's rights or interests may be modified only by a family law order amending the family law order that established the right or interest. (4) Except as provided in subsection (6)(a), a family law order may not require: (a) a type or form of benefit, option, or payment not available to the affected participant under the appropriate retirement system or plan; or (b) an amount or duration of payment greater than that available to a participant under the appropriate retirement system or plan. (5) With respect to a defined benefit plan, a family law order may provide for payment to an alternate payee only as follows: (a) Retirement benefit payments or refunds may be apportioned by directing payment of either a percentage of the amount payable or a fixed amount of no more than the amount payable to the participant. Payments to an alternate payee may be limited to a specific amount each month if the number of payments is specified. (b) The maximum amount of disability or survivorship benefits that may be paid to alternate payees is the monthly benefit amount that would have been payable on the date of termination of service if the member had retired without disability or death. The maximum amount paid may be zero, depending on the member's age and service credit at the time of disability or death. Conversion of a disability retirement to a service retirement pursuant to 19-2-406(5), 19-3-1015(2), 19-6-612(2), or 19-8-712(2) does not increase the maximum monthly amount that may be paid to an alternate payee. (c) Retirement benefit adjustments for which a participant is eligible after retirement may be paid as a percentage only if existing benefit payments are paid as a percentage. The adjustments must be paid as a percentage in the same ratio as existing benefit payments. (d) The participant may be required to choose a specified form of benefit payment or designate a beneficiary or contingent annuitant if the retirement system or plan allows for that option. (6) With respect to a defined contribution plan, a family law order may provide for payment to an alternate payee only as follows: (a) The vested account of the participant may be apportioned by directing payment of either a percentage or a fixed amount. The total amount paid may not exceed the amount in the participant's vested account. The alternate payee may receive the payment only as a direct payment, rollover, or transfer. The alternate payee's portion must be totally disbursed to the alternate payee as soon as administratively feasible upon the board's approval of the family law order. (b) If the participant is receiving periodic payments or an annuity provided under the plan, those payments may be apportioned as a percentage of the amount payable to the participant. Payments to the alternate payee may be limited to a specific amount each month if the number of payments is specified. Payments may not total more than the amount payable to the payee. (7) The duration of monthly payments paid from a defined benefit or defined contribution plan participant to an alternate payee may not exceed the lifetime of the appropriate participant. The duration of the monthly payments may be further limited only to a specified maximum time, the life of the alternate payee, or the life of another specified participant. The alternate payee's rights and interests survive the alternate payee's death and may be transferred by inheritance. (8) The board may assess a participant or an alternate payee for all costs of reviewing and administering a family law order, including reasonable attorney fees. The board may adopt rules to implement this section. (9) Each family law order establishing a final obligation concerning payments by the retirement system must contain a statement that the order is subject to review and approval by the board. (10) The board shall adopt rules to provide for the administration of family law orders.

History: En. Sec. 1, Ch. 259, L. 1993; amd. Sec. 1, Ch. 111, L. 1995; amd. Sec. 11, Ch. 370, L. 1997; amd. Sec. 20, Ch. 471, L. 1999; amd. Sec. 15, Ch. 99, L. 2001; amd. Sec. 4, Ch. 490, L. 2001; amd. Sec. 14, Ch. 429, L. 2003; amd. Sec. 8, Ch. 329, L. 2005; amd. Sec. 3, Ch. 128, L. 2007; amd. Sec. 5, Ch. 284, L. 2009; amd. Sec. 7, Ch. 178, L. 2013.



19-2-908. Time of commencement of benefit -- rulemaking.

19-2-908. Time of commencement of benefit -- rulemaking. (1) (a) The board shall grant a benefit to any active or inactive member who is vested, or the member's statutory or designated beneficiary, who has fulfilled all eligibility requirements, terminated service, and filed the appropriate written application with the board. However, the board may, on its own accord and without a written application, begin benefit payments to a member or beneficiary in order to comply with section 401(a)(9) of the Internal Revenue Code. (b) A member may apply for retirement benefits before termination from employment, but commencement of the benefits must be as provided in this section. (2) (a) Except as provided in subsection (2)(b), the service retirement benefit may commence on the first day of the month following the eligible member's last day of employment or, if requested by the member in writing, on the first day of a later month. (b) If an elected official's term of office expires before the 15th day of the month, the official may elect that service retirement benefits from a defined benefit plan commence on the first day of the month following the official's last full month in office. An official electing this option shall file a written application with the board. An official electing this option may not earn membership service, service credit, or compensation for purposes of calculating highest average compensation or final average compensation, as defined under the provisions of the appropriate retirement system, in the partial month ending the official's term, and compensation earned in that partial month is not subject to employer or employee contributions. (3) (a) Subject to the provisions of subsection (3)(b), the disability retirement benefit payable to a member must commence on the day following the member's termination from employment. (b) If a disabled member continues with a purchase of service or chooses to purchase service following termination of employment, the member's disability benefit may not commence until the service purchase is completed. (4) If a member begins receiving retirement benefits payments later than when the member is initially eligible, the guaranteed annual benefit adjustment payable pursuant to 19-3-1605, 19-5-901, 19-6-710, 19-6-711, 19-7-711, 19-8-1105, 19-9-1009, 19-9-1010, 19-9-1013, 19-13-1010, and 19-13-1011 does not commence until January 1 of the year after the year in which the member begins to receive the member's retirement benefit payment. The guaranteed annual benefit adjustment may not be paid retroactively. (5) Monthly survivorship benefits from a defined benefit plan must commence on the day following the death of the member. (6) Estimated and finalized benefit payments must be issued as provided in rules adopted by the board. (7) With respect to the defined contribution plan, the board shall adopt rules regarding the commencement of benefits that are consistent with applicable provisions of the Internal Revenue Code and its implementing regulations.

History: En. Sec. 3, Ch. 370, L. 1997; amd. Sec. 13, Ch. 58, L. 1999; amd. Sec. 21, Ch. 471, L. 1999; amd. Sec. 16, Ch. 99, L. 2001; amd. Sec. 15, Ch. 429, L. 2003; amd. Sec. 9, Ch. 329, L. 2005; amd. Sec. 4, Ch. 128, L. 2007; amd. Sec. 7, Ch. 283, L. 2009; amd. Sec. 12, Ch. 99, L. 2011.



19-2-909. Execution or withholding for support obligation -- rulemaking.

19-2-909. Execution or withholding for support obligation -- rulemaking. (1) Benefits in the retirement systems or plans provided for in chapters 3, 5 through 9, 13, and 17 are subject to execution and income withholding for the payment of a participant's support obligation. (2) For purposes of this section, the following definitions apply: (a) "Execution" means a warrant for distraint issued or a writ of execution obtained by the department of public health and human services when providing support enforcement services under Title IV-D of the Social Security Act. (b) "Income withholding" means an income-withholding order issued under the provisions of Title 40, chapter 5, part 3 or 4, or an income-withholding order issued in another state as provided in 40-5-157. (c) "Participant" means an identified person who is a member or an actual or potential beneficiary, survivor, or contingent annuitant of a retirement system or plan designated pursuant to Title 19, chapter 3, 5, 6, 7, 8, 9, 13, or 17. (d) "Support obligation" has the meaning provided in 40-5-403 for a support order. (3) The execution or income-withholding order may not require: (a) a type or form of benefit, option, or payment not available to the affected participant under the appropriate retirement system or plan; or (b) an amount or duration of payment greater than that available to a participant under the appropriate retirement system or plan. (4) An execution or income-withholding order applied to a defined benefit retirement plan may provide for payment only as follows: (a) Retirement benefit payments or refunds may be apportioned by directing payment of a percentage of the amount payable or payment of a fixed amount of no more than the amount payable to the participant. (b) The maximum amount of disability or survivorship benefits that may be paid under this section is the monthly benefit amount that would have been payable on the date of termination of service if the member had retired without disability or death. The maximum amount paid may be zero, depending on the member's age and service credit at the time of disability or death. (c) Retirement benefit adjustments for which a participant is eligible after retirement may be apportioned only if existing benefit payments are apportioned. The adjustments must be apportioned in the same ratio as existing benefit payments. (5) With respect to a defined contribution plan, an execution or income-withholding order may provide for payment to an alternate payee only as follows: (a) The vested account of the participant may be apportioned by directing payment of either a percentage or a fixed amount. The total amount paid may not exceed the amount in the participant's vested account. The alternate payee may receive the payment only as a direct payment, rollover, or transfer. A new account may be established for an alternate payee, but money in the account must be totally disbursed to the alternate payee as soon as feasible upon the participant's termination of service or death. (b) If the participant is receiving periodic payments or an annuity provided under the plan, those payments may be apportioned as a percentage of the amount payable to the participant. Payments to the alternate payee may be limited to a specific amount each month if the number of payments is specified. Payments may not total more than the amount payable to the payee. (6) The duration of monthly or other periodic payments paid from a defined benefit or defined contribution plan participant to an alternate payee may not exceed the lifetime of the appropriate participant. The duration of the monthly payments may be further limited only to a specified maximum time, the life of the alternate payee, or the life of another specified participant. The alternate payee's rights and interests survive the alternate payee's death and may be transferred by inheritance. (7) The board shall adopt rules to provide for the administration of execution or income-withholding orders.

History: En. Sec. 14, Ch. 552, L. 1997; amd. Sec. 22, Ch. 471, L. 1999; amd. Sec. 17, Ch. 99, L. 2001; amd. Sec. 5, Ch. 490, L. 2001; amd. Sec. 16, Ch. 429, L. 2003; amd. Sec. 10, Ch. 329, L. 2005; amd. Sec. 5, Ch. 128, L. 2007.






Part 10. Special Provisions

19-2-1001. Maximum contribution and benefit limitations.

19-2-1001. Maximum contribution and benefit limitations. (1) (a) Employee contributions paid to and retirement benefits paid from a retirement system or plan may not exceed the annual limits on contributions and benefits, respectively, allowed by section 415 of the Internal Revenue Code, 26 U.S.C. 415. (b) For purposes of determining whether the annual limitations in subsection (1)(a) are met: (i) all defined benefit plans of the employer, whether or not terminated, must be treated as a single defined benefit plan; (ii) all defined contribution plans of the employer, whether terminated or not, must be treated as a single defined contribution plan; (iii) retirement systems and plans established under Title 19 must be prioritized for disqualification purposes above any plans not established under Title 19; and (iv) retirement systems and plans established under Title 19 that must be aggregated for purposes of the limits in section 415 of the Internal Revenue Code, 26 U.S.C. 415, must be prioritized for qualification purposes based on the system or plan providing the member with the highest benefit. (2) A member may not receive an annual benefit that exceeds the dollar amount specified in section 415(b)(1)(A) of the Internal Revenue Code, 26 U.S.C. 415(b)(1)(A), subject to the applicable adjustments in section 415(d) of the Internal Revenue Code, 26 U.S.C. 415(d). (3) Notwithstanding any other provision of law to the contrary, the board may modify a request by a member to make a contribution to a retirement system or plan if the amount of the contribution would exceed the limits provided in section 415 of the Internal Revenue Code, by using the following methods: (a) If the law requires a lump-sum payment for the purchase of service credit, the board may establish a periodic payment plan for the member to avoid a contribution in excess of the limits under section 415(c) or 415(n) of the Internal Revenue Code, 26 U.S.C. 415(c) or 415(n). (b) If payment pursuant to subsection (3)(a) will not avoid a contribution in excess of the limits imposed by section 415(c) of the Internal Revenue Code, 26 U.S.C. 415(c), the board shall either reduce the member's contribution to an amount within the limits of that section or refuse the member's contribution. (4) (a) Effective for permissive service credit contributions made in limitation years beginning after December 31, 1997, if a member makes one or more contributions to purchase permissive service credit under a retirement system or plan to which this section applies, then the requirements of this section will be treated as met only if: (i) except as provided in subsection (4)(b), the requirements of section 415(b) of the Internal Revenue Code, 26 U.S.C. 415(b), are met, determined by treating the accrued benefit derived from all the contributions as an annual benefit for purposes of section 415(b) of the Internal Revenue Code, 26 U.S.C. 415(b); or (ii) except as provided in subsection (4)(c), the requirements of section 415(c) of the Internal Revenue Code, 26 U.S.C. 415(c), are met, determined by treating all the contributions as annual additions for purposes of section 415(c) of the Internal Revenue Code, 26 U.S.C. 415(c). (b) For purposes of applying subsection (4)(a)(i), the retirement system or plan may not fail to meet the reduced limit under section 415(b)(2)(C) of the Internal Revenue Code, 26 U.S.C. 415(b)(2)(C), solely by reason of subsection (4)(a). (c) For purposes of applying subsection (4)(a)(ii), the retirement system or plan may not fail to meet the percentage limitation under section 415(c)(1)(B) of the Internal Revenue Code, 26 U.S.C. 415(c)(1)(B) solely by reason of this subsection (4). (5) For purposes of subsection (4), the term "permissive service credit" means service credit: (a) specifically recognized by a plan subject to this chapter for purposes of calculating a plan member's benefit under the member's plan; (b) that the plan member has not received under the plan; (c) that the plan member may receive only by making a voluntary additional contribution, in an amount determined under the plan, that does not exceed the amount necessary to fund the benefit attributable to the service credit; and (d) effective for permissive service credit contributions made in limitation years beginning after December 31, 1997, service credit for periods for which there is no performance of service, which, notwithstanding subsection (5)(b), may include service credit purchased in order to provide an increased benefit under the plan. (6) A retirement system or plan fails to meet the requirements of subsection (4) if: (a) more than 5 years of nonqualified service credit are taken into account; or (b) any nonqualified service credit is taken into account before the plan member has at least 5 years of participation under the plan. (7) For purposes of subsection (6), effective for permissive service credit contributions made in limitation years beginning after December 31, 1997, the term "nonqualified service credit" means permissive service credit other than that allowed with respect to: (a) service, including parental, medical, sabbatical, and similar leave, as an employee of the government of the United States, any state or political subdivision of a state, or any agency or instrumentality of a state or of a political subdivision of a state, other than military service or service for credit that was obtained as a result of a repayment of a refund as described in section 415(k)(3) of the Internal Revenue Code, 26 U.S.C. 415(k)(3); (b) service, including parental, medical, sabbatical, and similar leave, as an employee, other than an employee described in subsection (7)(a), of an education organization described in section 170(b)(1)(A)(ii) of the Internal Revenue Code, 26 U.S.C. 170(b)(1)(A)(ii), that is a public, private, or sectarian school that provides elementary or secondary education through grade 12 or a comparable level of education, as determined under the applicable law of the jurisdiction in which the service was performed; (c) service as an employee of an association of employees who are described in subsection (7)(a); or (d) military service, other than qualified military service under section 414(u) of the Internal Revenue Code, 26 U.S.C. 414(u), recognized by the system or plan. (8) In the case of service described in subsection (7)(a), (7)(b), or (7)(c), service must be nonqualified service if recognition of the service would cause a plan member to receive a retirement benefit for the same service under more than one plan. (9) In the case of a trustee-to-trustee transfer after December 31, 2001, to which section 403(b)(13)(A) or 457(e)(17)(A) of the Internal Revenue Code, 26 U.S.C. 403(b)(13)(A) or 457 (e)(17)(A), applies, without regard to whether the transfer is made between plans maintained by the same employer: (a) the limitations in subsection (7) do not apply in determining whether the transfer is for the purchase of permissive service credit; and (b) the distribution rules applicable to the plan under federal law apply to those amounts and any benefits attributable to those amounts. (10) (a) For purposes of this subsection (10), an eligible plan member is an individual who became a member of the plan before January 1, 1998. (b) For an eligible plan member, the limitation in section 415(c)(1) of the Internal Revenue Code, 26 U.S.C. 415(c)(1), may not be applied to reduce the amount of permissive service credit that may be purchased to an amount less than the amount that was allowed to be purchased under the terms of the applicable law in effect on August 5, 1997. (11) The limitation year for purposes of section 415 of the Internal Revenue Code, 26 U.S.C. 415, is the calendar year beginning each January 1 and ending December 31. (12) (a) "Salary", for the purposes of determining compliance with section 415 of the Internal Revenue Code, 26 U.S.C. 415, and for no other purposes, means compensation as defined in 26 CFR 1.415(c)-1 through 1.415(c)-2(d)(4). However: (i) employee contributions picked up under section 414(h)(2) of the Internal Revenue Code, 26 U.S.C. 414(h)(2), are excluded from salary; and (ii) the amount of an elective deferral, as defined in section 402(g) of the Internal Revenue Code, 26 U.S.C. 402(g), or any other contribution that is contributed or deferred by the employer at the election of the member and that is not includable in the gross income of the member because of section 125, 403(b), or 457 of the Internal Revenue Code, 26 U.S.C. 125, 403(b), or 457, is included in the definition. (b) For limitation years beginning after December 31, 2000, the term includes any elective amounts that are not includable in the gross income of the member by reason of section 132(f)(4) of the Internal Revenue Code, 26 U.S.C. 132(f)(4). (c) For limitation years beginning no later than January 1, 2008, the term includes compensation paid by the later of 2.5 months after a member's severance from employment or the end of the limitation year that includes the date of the member's severance from employment if: (i) the payment is regular compensation for services during the member's regular working hours or compensation for services outside the member's regular working hours such as overtime or shift differential, commissions, bonuses, or other similar payments and, absent a severance from employment, the payments would have been paid to the member while the member continued in employment with the employer; or (ii) the payment is for unused accrued bona fide sick, vacation, or other leave that the member would have been able to use if employment had continued. (d) For limitation years beginning on or after January 1, 2009, the term, as calculated, may not exceed the annual limit under section 401(a)(17) of the Internal Revenue Code, 26 U.S.C. 401(a)(17). (e) Beginning January 1, 2009, to the extent required by section 414(u)(12) of the Internal Revenue Code, 26 U.S.C. 414(u)(12), a member receiving from an employer differential wage payments as defined under section 3401(h)(2) of the Internal Revenue Code, 26 U.S.C. 3401(h)(2), must be treated as employed by that employer. The differential wage payments must be treated as compensation for purposes of applying the limits on annual additions under section 415(c) of the Internal Revenue Code, 26 U.S.C. 415(c). This provision must be applied to all similarly situated employees in a reasonably equivalent manner. (13) For the purposes of applying the limits on a defined benefit plan member's annual benefit under section 415(b) of the Internal Revenue Code, 26 U.S.C. 415(b), the following apply: (a) Prior to January 1, 2009, any automatic adjustment under the retirement system or a plan subject to this chapter must be taken into consideration when determining a member's applicable limit to the extent required by a reasonable interpretation of 26 CFR 1.415-3(c). (b) On or after January 1, 2009, with respect to a member who does not receive a portion of the member's annual benefit in a lump sum: (i) a member's applicable limit must be applied to the member's annual benefit in the first limitation year without regard to any automatic cost-of-living increases; (ii) to the extent the member's annual benefit equals or exceeds the applicable limit, the member is no longer eligible for cost-of-living increases until the benefit plus the accumulated increases are less than the limit; and (iii) in any subsequent limitation year, the member's annual benefit, including any automatic cost-of-living increase applicable, is subject to the applicable benefit limit, including any adjustment to the dollar limit in section 415(b)(1)(A) of the Internal Revenue Code, 26 U.S.C. 415(b)(1)(A), under section 415(d) of the Internal Revenue Code, 26 U.S.C. 415(d) and the implementing regulations. (c) On or after January 1, 2009, with respect to a member who receives a portion of the member's annual benefit in a lump sum, a member's applicable limit must be applied, taking into consideration automatic cost-of-living increases as required by section 415(b) of the Internal Revenue Code, 26 U.S.C. 415(b), and applicable U.S. treasury regulations. (d) (i) A member's annual benefit payable under the member's plan in any limitation year may not be greater than the limit applicable at the annuity starting date, as increased in subsequent years pursuant to section 415(d) of the Internal Revenue Code, 26 U.S.C. 415(d), and the implementing regulations. (ii) If the form of benefit without regard to the automatic benefit increase feature is not a straight life or a qualified joint and survivor annuity, then this subsection (13)(d) is applied by either reducing the limit in section 415(b) of the Internal Revenue Code, 26 U.S.C. 415(b), applicable at the annuity starting date or adjusting the form of benefit to an actuarially equivalent straight life annuity benefit determined using the following assumptions that take into account the death benefits under the form of benefit: (A) for a benefit paid in a form to which section 417(e)(3) of the Internal Revenue Code, 26 U.S.C. 417(e)(3), does not apply, the actuarially equivalent straight life annuity benefit that is the greater of: (I) the annual amount of any straight life annuity payable to the member under the member's plan commencing at the same annuity starting date as the form of benefit payable to the member; or (II) the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the form of benefit payable to the member, computed using a 5% interest assumption, or the applicable statutory interest assumption, and the applicable mortality table described in 26 CFR 1.417(e)-1(d)(2); or (B) for a benefit paid in a form to which section 417(e)(3) of the Internal Revenue Code, 26 U.S.C. 417(e)(3), applies, the actuarially equivalent straight life annuity benefit that is the greatest of: (I) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using the interest rate and mortality table or tabular factor specified in the plan for actuarial experience; (II) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using a 5.5% interest assumption, or the applicable statutory interest assumption, and the applicable mortality table for the distribution under 26 CFR 1.417(e)-1(d)(2); or (III) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using as the applicable interest rate for the distribution under 26 CFR 1.417(e)-1(d)(3) prior to January 1, 2009, the rate in effect for the month prior to retirement or, on or after January 1, 2009, the rate in effect for the first day of the plan year with a 1-year stabilization period and, in either case, the applicable mortality table for the distribution under 26 CFR 1.417(e)-1(d)(2). (iii) With respect to subsections (13)(d)(ii)(A) and (13)(d)(ii)(B), the board's actuary may reduce the limitation found in section 415(b) of the Internal Revenue Code, 26 U.S.C. 415(b), for testing purposes using the assumptions specified in subsections (13)(d)(ii)(A) and (13)(d)(ii)(B).

History: En. Sec. 1, Ch. 14, L. 1987; amd. Sec. 35, Ch. 265, L. 1993; Sec. 19-3-107, MCA 1991; redes. 19-2-1001 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 14, Ch. 58, L. 1999; amd. Sec. 31, Ch. 7, L. 2001; amd. Sec. 6, Ch. 490, L. 2001; amd. Sec. 6, Ch. 284, L. 2009; amd. Sec. 3, Ch. 240, L. 2013.



19-2-1002. Termination of plan.

19-2-1002. Termination of plan. (1) Upon termination of a retirement system or plan, termination of employment of a substantial number of members that would constitute a partial termination of the retirement system or plan, or complete discontinuance of contributions to that retirement system or plan, the retirement benefit accrued to each member directly affected by the occurrence becomes fully vested and nonforfeitable to the extent funded. (2) A plan member is 100% vested in the member's accumulated contributions at all times. (3) At any time prior to satisfaction of all liabilities to members and their beneficiaries under the retirement system or plan, any part of a member's accumulated contributions may not be used for or diverted to purposes other than the exclusive benefit of members and their beneficiaries.

History: En. 68-1901 by Sec. 22, Ch. 323, L. 1973; amd. Sec. 5, Ch. 99, L. 1977; amd. Sec. 3, Ch. 286, L. 1977; amd. Sec. 10, Ch. 332, L. 1977; R.C.M. 1947, 68-1901(8); amd. Sec. 36, Ch. 265, L. 1993; Sec. 19-3-606, MCA 1991; redes. 19-2-1002 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 24, Ch. 471, L. 1999; amd. Sec. 7, Ch. 490, L. 2001; amd. Sec. 7, Ch. 284, L. 2009.



19-2-1003. Transfer of dormant, nonvested member-accumulated contributions.

19-2-1003. Transfer of dormant, nonvested member-accumulated contributions. The board may, in its discretion, transfer the accumulated contributions of a nonvested member of a defined benefit system or plan to the pension trust fund of the system or plan in which the member is participating if the member has not participated in the system or plan as an employee for a period of 10 years. Rights of the member may not be jeopardized by the transfer, and the accumulated contributions must be transferred to the member's name upon subsequent return to service or subsequent application for refund.

History: En. 68-1907 by Sec. 28, Ch. 323, L. 1973; R.C.M. 1947, 68-1907; amd. Sec. 37, Ch. 265, L. 1993; Sec. 19-3-604, MCA 1991; redes. 19-2-1003 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 25, Ch. 471, L. 1999; amd. Sec. 8, Ch. 490, L. 2001.



19-2-1004. Exemption from taxes and legal process.

19-2-1004. Exemption from taxes and legal process. Except as provided in 19-2-907 and 19-2-909, the right of a person to any benefit or payment from a retirement system or plan and the money in the system or plan's pension trust fund is not: (1) subject to execution, garnishment, attachment, or any other process; (2) subject to state, county, or municipal taxes except for: (a) a benefit or annuity received in excess of the amount determined pursuant to 15-30-2110(2)(c); or (b) a refund of a member's regular contributions picked up by an employer after June 30, 1985, as provided in 19-3-315, 19-5-402, 19-6-402, 19-7-403, 19-8-502, 19-9-710, or 19-13-601; or (3) assignable except as specifically provided in this chapter.

History: En. 68-2502 by Sec. 50, Ch. 323, L. 1973; R.C.M. 1947, 68-2502; amd. Sec. 3, Ch. 464, L. 1985; amd. Sec. 6, Ch. 823, L. 1991; amd. Sec. 2, Ch. 259, L. 1993; amd. Sec. 38, Ch. 265, L. 1993; Sec. 19-3-105, MCA 1991; redes. 19-2-1004 by Sec. 238, Ch. 265, L. 1993; amd. Sec. 16, Ch. 552, L. 1997; amd. Sec. 9, Ch. 490, L. 2001; amd. Sec. 2, Ch. 382, L. 2009.



19-2-1005. Compensation limit.

19-2-1005. Compensation limit. (1) A retirement system or plan subject to this chapter may not take into account compensation of a member in excess of the amount permitted in section 401(a)(17) of the Internal Revenue Code, 26 U.S.C. 401(a)(17), as adjusted for cost-of-living increases in accordance with section 401(a)(17)(B) of the Internal Revenue Code, 26 U.S.C. 401(a)(17)(B). (2) (a) Except as provided in subsection (2)(b), for a member hired on or after July 1, 2013, a retirement system or plan subject to this chapter may not include the following amounts of excess earnings in the calculation of a member's highest average compensation or final average compensation: (i) for the first year included in the calculation, any compensation that is greater than 110% of the compensation paid to the member in the previous year; and (ii) for each subsequent year included in the calculation, any compensation that is greater than 110% of the compensation included in the calculation for the previous year. (b) In determining a member's retirement benefit, total excess earnings, if any, must be divided by the member's total months of service credit and added to each month's compensation included in the member's highest average compensation or final average compensation as limited under subsection (2)(a).

History: En. Sec. 39, Ch. 265, L. 1993; amd. Sec. 26, Ch. 471, L. 1999; amd. Sec. 10, Ch. 490, L. 2001; amd. Sec. 8, Ch. 284, L. 2009; amd. Sec. 2, Ch. 386, L. 2013.



19-2-1006. Use of forfeitures.

19-2-1006. Use of forfeitures. A retirement system or plan subject to this chapter may not apply forfeitures of benefits resulting from the member's termination of employment, the death of the member, or any other reason to increase the benefits of any member in a manner not permitted in Internal Revenue Code section 401(a)(8). However, forfeitures may be used to reduce the cost of administering a retirement system or plan subject to this chapter.

History: En. Sec. 40, Ch. 265, L. 1993; amd. Secs. 15, 46(3), Ch. 58, L. 1999; amd. Sec. 27, Ch. 471, L. 1999; amd. Sec. 11, Ch. 490, L. 2001.



19-2-1007. Required distributions.

19-2-1007. Required distributions. The benefits payable by a retirement system or plan subject to this chapter are subject to the requirements of section 401(a)(9) of the Internal Revenue Code as follows: (1) Benefits must begin by the later of April 1 of the calendar year following the calendar year in which the member reaches 70 1/2 years of age or April 1 of the calendar year following the calendar year in which the member terminates employment. If a member fails to apply for retirement benefits by April 1 of the year following the calendar year in which the member attains age 70 1/2 or April 1st of the year following the calendar year in which the member terminates employment, whichever is later, the board shall begin distribution of the benefit as required by the retirement system or plan to which the member belongs or, subject to subsection (2), as an option 4 benefit in chapters 3, 5, 7, and 8 of this title. (2) The member's entire interest in a retirement system or plan must be distributed over the life of the member or the lives of the member and a designated beneficiary or over a period not extending beyond the life expectancy of the member or the life expectancy of the member and a designated beneficiary. Death benefits must be distributed in accordance with section 401(a)(9) of the Internal Revenue Code and the regulations implementing that section. (3) The life expectancy of a member or the member's beneficiary may not be recalculated after payment of the benefits has begun. (4) When a member dies after distribution of benefits has begun, the remaining portion of the member's interest must be distributed beginning within 3 months of notification to the board of the death of the member and, if necessary, the identification of the beneficiary pursuant to 19-2-802 and must be distributed at least as rapidly as under the method of distribution prior to the member's death. (5) When a member dies before distribution of benefits has begun, the entire interest of the member must be distributed within 5 years of the member's death. The 5-year payment rule does not apply to any portion of the member's interest that is payable to a designated beneficiary over the life or life expectancy of the beneficiary and that begins within 1 year after the date of the member's death. The 5-year payment rule does not apply to any portion of the member's interest that is payable to a surviving spouse, that is payable over the life or life expectancy of the spouse, and that begins no later than the date the member would have reached 70 1/2 years of age. Distributions to a member's beneficiary must begin as soon as administratively feasible, but must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died. If the beneficiary has not elected the form of payment by that date, payment to the beneficiary must be made in the form of a lifetime monthly benefit payment if the beneficiary is eligible for a monthly benefit or in a lump sum if that is the only benefit payable to the beneficiary. (6) The benefits payable must meet the minimum distribution incidental benefit requirements of section 401(a)(9)(G) of the Internal Revenue Code.

History: En. Sec. 41, Ch. 265, L. 1993; amd. Sec. 16, Ch. 58, L. 1999; amd. Sec. 28, Ch. 471, L. 1999; amd. Sec. 12, Ch. 490, L. 2001.



19-2-1008. Budget Act superseded.

19-2-1008. Budget Act superseded. This chapter shall be valid and effective despite any provisions in the state Budget Act to the contrary.

History: En. 68-2508 by Sec. 56, Ch. 323, L. 1973; R.C.M. 1947, 68-2508; Sec. 19-3-106, MCA 1991; redes. 19-2-1008 by Sec. 238, Ch. 265, L. 1993.



19-2-1009. Penalty for fraud.

19-2-1009. Penalty for fraud. A person who knowingly makes a false statement or who knowingly falsifies or permits to be falsified any record of a retirement system in an attempt to defraud the system is guilty of a misdemeanor punishable by a fine not exceeding $1,000 or imprisonment not exceeding 1 year, or both.

History: En. Sec. 23, Ch. 289, L. 1967; R.C.M. 1947, 93-1129(part); amd. Sec. 42, Ch. 265, L. 1993; Sec. 19-5-104, MCA 1991; redes. 19-2-1009 by Sec. 238, Ch. 265, L. 1993.



19-2-1010. Retaining qualified plan status -- content of plan document -- board rulemaking authority.

19-2-1010. Retaining qualified plan status -- content of plan document -- board rulemaking authority. (1) The board shall administer the plan in the manner required to satisfy the applicable qualification requirements for a qualified governmental plan, as provided in the Internal Revenue Code. If a statutory provision affecting a retirement plan administered by the board conflicts with a qualification requirement in section 401 of the Internal Revenue Code or the retirement plan's status as a governmental plan under section 414(d) of the Internal Revenue Code and with consequent federal regulations, the provision is either ineffective or must be interpreted to conform with the federal qualification requirements and allow the plan to retain its qualified status. (2) For the purposes of section 401(a) of the Internal Revenue Code, the plan document for each retirement system is composed of the applicable provisions of the Montana constitution, this chapter, the applicable chapter in Title 19 governing the system, and applicable rules, policies, and plan documents adopted by the board. (3) The board may adopt rules to implement this section.

History: En. Sec. 1, Ch. 370, L. 1997; amd. Sec. 17, Ch. 58, L. 1999; amd. Sec. 17, Ch. 429, L. 2003.



19-2-1011. Limitations on eligible rollover distributions.

19-2-1011. Limitations on eligible rollover distributions. (1) An eligible rollover distribution may not include: (a) any distribution that is one of a series of substantially equal periodic payments made at least annually for: (i) the life or the life expectancy of the distributee; (ii) the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary; or (iii) a specified period of 10 years or more; (b) any distribution to the extent the distribution is required under section 401(a)(9) of the Internal Revenue Code, 26 U.S.C. 401(a)(9); (c) the portion of any distribution that is not includable in gross income; or (d) any other distribution that is reasonably expected to total less than $200 during the year. (2) (a) Effective January 1, 2002, a portion of a distribution may not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includable in gross income. However, that portion may be transferred only to: (i) an individual retirement account or annuity described in section 408(a) or (b) of the Internal Revenue Code, 26 U.S.C. 408(a) or (b); (ii) a qualified defined contribution plan described in section 401(a) of the Internal Revenue Code, 26 U.S.C. 401(a); (iii) a qualified plan described in section 403(a) of the Internal Revenue Code, 26 U.S.C. 403(a); (iv) on or after January 1, 2007, a qualified defined benefit plan described in section 401(a) of the Internal Revenue Code, 26 U.S.C. 401(a); or (v) an annuity contract described in section 403(b) of the Internal Revenue Code, 26 U.S.C. 403(b). (b) The plans described in subsections (2)(a)(ii), (2)(a)(iv), and (2)(a)(v) must separately account for amounts that are transferred and earnings on those amounts, including separately accounting for the portion of the distribution that is includable in gross income and the portion of the distribution that is not includable.

History: En. Sec. 9, Ch. 284, L. 2009; amd. Sec. 4, Ch. 240, L. 2013.



19-2-1012. reserved.

19-2-1012 reserved.



19-2-1013. Compliance with federal restrictions on interest rate crediting.

19-2-1013. Compliance with federal restrictions on interest rate crediting. Interest credited on any refund of accumulated member contributions under a defined benefit plan subject to Title 19, chapter 2, must comply with any applicable provisions of the federal Age Discrimination in Employment Act, Public Law 90-202, and any applicable U.S. treasury regulations establishing market rates of return for purposes of complying with that federal act.

History: En. Sec. 10, Ch. 284, L. 2009.



19-2-1014. Compliance with federal laws regarding military service.

19-2-1014. Compliance with federal laws regarding military service. (1) With respect to a member's death occurring on or after January 1, 2007, while the member is performing qualified military service covered under the Heroes Earnings Assistance and Relief Tax Act of 2008, Public Law 110-245, and to the extent required by section 401(a)(37) of the Internal Revenue Code, 26 U.S.C. 401(a)(37), the designated beneficiaries are entitled to benefits that the system would have provided if the member's death had occurred while in covered employment. (2) With respect to a member's disability occurring on or after January 1, 2009, while the member is performing qualified military service covered under the Heroes Earnings Assistance and Relief Tax Act of 2008, Public Law 110-245, and to the extent required by section 414(u)(9) of the Internal Revenue Code, 26 U.S.C. 414(u)(9), the member is entitled to any benefits that the system would have provided had the member become disabled while in covered employment.

History: En. Sec. 24, Ch. 284, L. 2009; amd. Sec. 5, Ch. 240, L. 2013.



19-2-1015. Probate and nonprobate transfer statutes superseded.

19-2-1015. Probate and nonprobate transfer statutes superseded. If a provision of this chapter conflicts with a provision of Title 72, chapter 2, part 8, the provision of this chapter supersedes the conflicting provision of Title 72, chapter 2, part 8.

History: En. Sec. 19, Ch. 562, L. 1999.






Part 11. Postretirement Benefits and Benefit Increases (Repealed)

19-2-1101. Repealed.

19-2-1101. Repealed. Sec. 8, Ch. 62, L. 2001; sec. 130, Ch. 99, L. 2001.

History: En. Sec. 3, Ch. 287, L. 1997; amd. Sec. 20, Ch. 562, L. 1999.



19-2-1102. Repealed.

19-2-1102. Repealed. Sec. 130, Ch. 99, L. 2001.

History: En. Sec. 40, Ch. 471, L. 1999.









CHAPTER 3. PUBLIC EMPLOYEES' RETIREMENT SYSTEM

Part 1. General Provisions

19-3-101. Short title.

19-3-101. Short title. This chapter may be cited as "The Public Employees' Retirement System Act".

History: En. Sec. 1, Ch. 323, L. 1973; R.C.M. 1947, 68-1504.



19-3-102. Repealed.

19-3-102. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-1501 by Sec. 2, Ch. 323, L. 1973; R.C.M. 1947, 68-1501.



19-3-103. Retirement system created -- system to consist of two plans.

19-3-103. Retirement system created -- system to consist of two plans. (1) A defined benefit retirement plan is created and established to become effective July 1, 1945. (2) A defined contribution plan is established as provided in part 21 of this chapter. (3) The public employees' retirement system consists of the defined benefit plan and the defined contribution plan. Each plan within the system is governed by the applicable provisions of chapter 2 and this chapter.

History: En. 68-1502 by Sec. 3, Ch. 323, L. 1973; R.C.M. 1947, 68-1502; amd. Sec. 43, Ch. 265, L. 1993; amd. Sec. 29, Ch. 471, L. 1999.



19-3-104. Renumbered .

19-3-104. Renumbered . 19-2-303, Sec. 238, Ch. 265, L. 1993.



19-3-105. Renumbered .

19-3-105. Renumbered . 19-2-1004, Sec. 238, Ch. 265, L. 1993.



19-3-106. Renumbered .

19-3-106. Renumbered . 19-2-1008, Sec. 238, Ch. 265, L. 1993.



19-3-107. Renumbered .

19-3-107. Renumbered . 19-2-1001, Sec. 238, Ch. 265, L. 1993.



19-3-108. Definitions.

19-3-108. Definitions. Unless the context requires otherwise, as used in this chapter, the following definitions apply: (1) (a) "Compensation" means remuneration paid out of funds controlled by an employer in payment for the member's services or for time during which the member is excused from work because of a holiday or because the member has taken compensatory leave, sick leave, annual leave, banked holiday time, or a leave of absence before any pretax deductions allowed by state or federal law are made. (b) Compensation does not include: (i) the contributions made pursuant to 19-3-403(4)(a) for members of a bargaining unit; (ii) in-kind goods provided by the employer, such as uniforms, housing, transportation, or meals; (iii) in-kind services, such as the retraining allowance paid pursuant to 2-18-622, or employment-related services; (iv) contributions to group insurance, such as that provided under 2-18-701 through 2-18-704; (v) lump-sum payments for compensatory leave, sick leave, banked holiday time, or annual leave paid without termination of employment; or (vi) bonuses provided after July 1, 2013, that are one-time, temporary payments in addition to and not considered part of base pay. (2) "Contracting employer" means any political subdivision or governmental entity that has contracted to come into the system under this chapter. (3) "Defined benefit plan" means the plan within the public employees' retirement system established in 19-3-103 that is not the defined contribution plan. (4) "Employer" means the state of Montana, its university system or any of the colleges, schools, components, or units of the university system for the purposes of this chapter, or any contracting employer. (5) "Employer contributions" means payments to a pension trust fund pursuant to 19-3-316 from appropriations of the state of Montana and from contracting employers. (6) (a) "Highest average compensation" means: (i) for a member hired prior to July 1, 2011, the highest average monthly compensation during any 36 consecutive months of membership service; (ii) for a member hired on or after July 1, 2011, the highest average monthly compensation during any 60 consecutive months of membership service; or (iii) in the event a member has not served the minimum specified period of service, the total compensation earned divided by the months of membership service. (b) Lump-sum payments for severance pay, including payment for compensatory leave, sick leave, banked holiday time, and annual leave, paid to the member upon termination of employment may be used in the calculation of a retirement benefit only to the extent that they are used to replace, on a month-for-month basis, the regular compensation for a month or months included in the calculation of the highest average compensation. A lump-sum payment may not be added to a single month's compensation. (c) Excess earnings limits must be applied to the calculation of the highest average compensation pursuant to 19-2-1005(2). (7) "System" or "retirement system" means the public employees' retirement system established in 19-3-103.

History: En. Sec. 44, Ch. 265, L. 1993; amd. Sec. 12, Ch. 640, L. 1993; amd. Sec. 18, Ch. 58, L. 1999; amd. Sec. 30, Ch. 471, L. 1999; amd. Sec. 18, Ch. 99, L. 2001; amd. Sec. 2, Ch. 149, L. 2001; amd. Sec. 18, Ch. 429, L. 2003; amd. Sec. 10, Ch. 602, L. 2003; amd. Sec. 11, Ch. 329, L. 2005; amd. Sec. 13, Ch. 99, L. 2011; amd. Sec. 1, Ch. 369, L. 2011; amd. Sec. 3, Ch. 386, L. 2013.



19-3-109. and reserved.

19-3-109 through 19-3-110 reserved.



19-3-111. Exemption for certain university temporary employees -- "temporary employee" defined.

19-3-111. Exemption for certain university temporary employees -- "temporary employee" defined. (1) This chapter does not apply to a temporary employee of the university system. (2) As used in this section, "temporary employee" means an employee of the university system who is hired into a position that is not permanent and who has negotiated an alternative benefits package through a labor organization certified to represent employees of the university system pursuant to Title 39, chapter 31. The employer contribution to the alternative benefits package may not exceed the cost of the benefits that the employee would otherwise be entitled to through employment.

History: En. Sec. 2, Ch. 121, L. 1995.



19-3-112. Education fund established -- allocation of employer contributions -- educational program requirements.

19-3-112. Education fund established -- allocation of employer contributions -- educational program requirements. (1) (a) The board shall establish an education fund to be used to educate and inform system members in a manner consistent with the provisions of this section. (b) For the ongoing educational services and communication services established pursuant to this section, from the employer contributions made pursuant to 19-3-316, 0.04% of the compensation paid to all of the employer's employees who are members of the system must be allocated to the education fund established in subsection (1)(a). The board shall from time to time review the sufficiency of this amount and recommend to the legislature the adjustments that it considers appropriate. (2) (a) The educational services must provide system members with impartial and balanced information about plan choices, benefits, and features. The services must be provided in a variety of formats. Plan comparisons must, to the greatest extent possible, be based upon historical rates of return on investments or benefits available in each retirement plan. (b) If educational services are conducted by a contractor, the board shall monitor the performance of the contract to ensure that the services are conducted in accordance with the contract, applicable law, and the rules of the board. A contractor hired to provide the educational program provided for in subsection (3) may not be the same entity contracted to provide other services for the defined contribution plan or the university system retirement program. (3) The board shall offer an ongoing transfer educational program to provide new system members with information necessary to make informed plan choice decisions. The program must include but is not limited to information on: (a) determining the amount of money available to transfer to the defined contribution plan; (b) the features of and differences between the defined benefit plan and the defined contribution plan, both generally and specifically, as those differences may affect the member; (c) the expected benefit available if the member were to retire under each of the retirement plans, based on appropriate alternative sets of assumptions; (d) the rate of return from investments in the defined contribution plan that must be achieved to equal or exceed the expected monthly benefit payable to the member under the defined benefit plan, assuming the same time period in each plan; (e) the historical rates of return for the investment alternatives available in the defined contribution plan; (f) determining retirement income needs and comparing determined retirement income needs to each plan's possible or expected benefit; (g) use of supplemental retirement savings programs to enhance retirement income; (h) the plan choices available to employees of the university system pursuant to 19-3-2112 and the comparative benefits of each available plan; and (i) payout options available in each of the retirement plans. (4) Ongoing educational services and communication services must be provided after members have made their initial retirement plan choice. These services must continually provide members with information about their chosen plan, alternatives within their chosen plan, and decisions necessary for retirement preparation. The services must include but not be limited to information concerning: (a) rights and conditions of membership; (b) benefit features within the plan, options, and the effects of certain decisions; (c) planning for retirement, including coordination of contributions and benefits with supplemental retirement savings programs; (d) significant plan changes; and (e) contribution rates and plan funding status. (5) The board shall also establish a communication program to provide plan information to participating employers and the employer's personnel and payroll officers and to explain their respective responsibilities in conjunction with the retirement plans. (6) This section does not prohibit a contracted plan vendor or vendors from providing system members with information and tools necessary to understand the available investment alternatives and to appropriately manage their selected retirement plan.

History: En. Sec. 41, Ch. 471, L. 1999; amd. Sec. 12, Ch. 329, L. 2005; amd. Sec. 2, Ch. 282, L. 2013.



19-3-113. through reserved.

19-3-113 through 19-3-116 reserved.



19-3-117. Board report required.

19-3-117. Board report required. As soon as possible after the completion of each annual actuarial valuation for the public employees' retirement system, the board shall have its actuary present a detailed actuarial report to the legislative finance committee provided for in 5-12-201 and the state administration and veterans' affairs interim committee provided for in 5-5-228. The actuarial report must provide a trend analysis of the system's progress toward 100% funding.

History: En. Sec. 7, Ch. 390, L. 2013.






Part 2. Extension of Coverage by Local Government Employers

19-3-201. Contracts with political subdivisions.

19-3-201. Contracts with political subdivisions. (1) Any municipal corporation, county, or public agency in the state may become a contracting employer through a contract entered into between the board and the legislative body of the contracting employer. The contract must provide that all employees eligible under this chapter must become members. Contracts executed prior to July 1, 2009, that limit membership to a specific group or groups of employees remain valid. The contract may include any provisions that are consistent with chapter 2 and this chapter and necessary in the administration of the retirement system as it affects the contracting employer and its employees. (2) The approval of the contract is subject to the following provisions, in addition to the other provisions of chapter 2 and this chapter: (a) The legislative body of the contracting employer shall adopt a resolution of intention to approve the contract and containing a summary of the major provisions of the retirement system. The contract may not be approved unless the employees proposed to be included in the retirement system adopt the proposal by a majority affirmative vote in a secret ballot. The ballot at the election must include the summary of the retirement system as set forth in the resolution. The election must be conducted as prescribed by the legislative body of the contracting employer. Approval of the contract must be by the affirmative vote of two-thirds of the members of the legislative body within 40 days after the adoption of the resolution. (b) The contract must specify that the provisions of the retirement system apply to all employees on the effective date of the contract and to all employees hired after the effective date of the contract. An employee's membership in either the defined benefit plan or the defined contribution plan is determined on an individual basis as provided in this chapter. (c) The contract may be amended in the manner prescribed in this section for the original approval of contracts. The contract must be approved by the board. The board may disapprove of a contract if, in the board's sole discretion, the contract adversely affects the interests of the retirement system. Any amendments to the retirement system made pursuant to Montana laws immediately apply to and become a part of the contract. (3) The termination of the contract is subject to the following provisions, in addition to the other provisions of this chapter: (a) The legislative body of a contracting employer shall adopt a resolution giving notice to its employees that it intends to terminate retirement system coverage. (b) All employees covered under the retirement system must be given notice of the termination resolution and be permitted to vote for or against the resolution by secret ballot. (c) If a majority of covered employees votes for termination, the legislative body, within 20 days after the approval of the resolution by the employees, may adopt by a two-thirds majority a resolution terminating coverage under the system effective the last day of that month and forward the resolution and a certified copy of the election results to the board. (d) Upon receipt of the termination resolution, the board may request an actuarial valuation of the liabilities of the terminating agency to the retirement system, and the board may withhold approval of the termination of contract until satisfactory arrangements are made to provide funding for any excess accrued liabilities not previously funded by the terminating agency.

History: En. 68-1701 by Sec. 14, Ch. 323, L. 1973; R.C.M. 1947, 68-1701; amd. Sec. 2, Ch. 496, L. 1981; amd. Sec. 45, Ch. 265, L. 1993; amd. Sec. 31, Ch. 471, L. 1999; amd. Sec. 22, Ch. 562, L. 1999; amd. Sec. 13, Ch. 329, L. 2005; amd. Sec. 8, Ch. 283, L. 2009.



19-3-202. Request by individual employee for employer to participate.

19-3-202. Request by individual employee for employer to participate. Any employee who has, for a continuous period of at least 2 years, been an employee of a municipal corporation, county, or other public agency of this state that is not a contracting employer may advise the legislative body of the employer, in writing, that the employee wishes to participate in the retirement system. Within 30 days after receipt of the written request, the legislative body shall adopt the resolution of intention and take action as provided for in 19-3-201.

History: En. 68-1702 by Sec. 15, Ch. 323, L. 1973; R.C.M. 1947, 68-1702; amd. Sec. 233, Ch. 56, L. 2009.



19-3-203. Conversion of local or state retirement plan.

19-3-203. Conversion of local or state retirement plan. (1) If the legislative body of any city, county, or public agency having an existing retirement, pension, or annuity fund or system, referred to as the local system, desires to make the members of the local system members of the public employees' retirement system, it may enter into a contract for that purpose with the board in the manner provided in 19-3-201. However, the employees voting, as provided in 19-3-201(2)(a), must be limited to active members of the local system, and approval requires an affirmative vote of two-thirds of the employees. (2) Subject to the applicable provisions of this chapter, active members of the local system shall become members of either the defined benefit plan or the defined contribution plan of the retirement system and are no longer members of the local system. The pensions being paid to pensioners or annuitants of the local system on the effective date of the contract must be continued and paid at their existing rates by the public employees' retirement system. The liability for the pensions must be computed by the actuary and charged to the contracting employer. All cash and securities held by the local system must be transferred to the retirement system as of the effective date of the contract and credited to the employer. The value of the securities must be determined by the board. (3) The trustees or other administrative head of the local system as of the effective date of the contract shall certify the proportion, if any, of the funds of the system that represents the accumulated contributions of the active members and the relative shares of the members as of that date. The shares must be charged to the employer and credited as accumulated contributions of the members in the public employees' retirement system and administered as if the contributions had been made during membership in the retirement system. Any excess of employer credits over charges under this section must be offset, with regular interest, against future required employer contributions. Any excess of employer charges over credits under this section must be payable by the contracting employer, with regular interest, on a monthly basis as specified in the contract.

History: En. 68-1703 by Sec. 16, Ch. 323, L. 1973; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-1703; amd. Sec. 46, Ch. 265, L. 1993; amd. Sec. 32, Ch. 471, L. 1999.



19-3-204. Tax levy to meet employer's obligations.

19-3-204. Tax levy to meet employer's obligations. (1) If the required contributions to the retirement system exceed the funds available to a contracting employer from general revenue sources, the contracting employer may budget, levy, and collect annually a special tax upon the assessable property of the contracting employer in the number of cents per $100 of assessable property as is sufficient to raise the amount estimated by the legislative body to be required to provide sufficient revenue to meet the obligation of the contracting employer to the retirement system. The rate of taxation may be in addition to the annual rate of taxation allowed by law to be levied by the contracting employer. (2) A person who is a member or designated beneficiary of the retirement system because of the participation of the contracting employer may maintain the appropriate action or proceeding to require the contracting employer to budget, levy, and collect the special tax authorized in subsection (1).

History: En. 68-1704 by Sec. 17, Ch. 323, L. 1973; R.C.M. 1947, 68-1704; amd. Sec. 4, Ch. 114, L. 1979; amd. Sec. 47, Ch. 265, L. 1993.






Part 3. Contributions and Refunds

19-3-301. Renumbered .

19-3-301. Renumbered . 19-2-401, Sec. 238, Ch. 265, L. 1993.



19-3-302. Renumbered .

19-3-302. Renumbered . 19-2-402, Sec. 238, Ch. 265, L. 1993.



19-3-303. Repealed.

19-3-303. Repealed. Sec. 4, Ch. 254, L. 1981.

History: En. 68-1802 by Sec. 19, Ch. 323, L. 1973; amd. Sec. 15, Ch. 453, L. 1977; R.C.M. 1947, 68-1802(part).



19-3-304. Renumbered .

19-3-304. Renumbered . 19-2-403, Sec. 238, Ch. 265, L. 1993.



19-3-305. Renumbered .

19-3-305. Renumbered . 19-2-405, Sec. 238, Ch. 265, L. 1993.



19-3-306. Renumbered .

19-3-306. Renumbered . 19-2-407, Sec. 238, Ch. 265, L. 1993.



19-3-307. Repealed.

19-3-307. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2512 by Sec. 60, Ch. 323, L. 1973; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-2512.



19-3-308. Terminated.

19-3-308. Terminated. Sec. 7, Ch. 328, L. 1987.

History: En. Sec. 3, Ch. 328, L. 1987.



19-3-309. through reserved.

19-3-309 through 19-3-314 reserved.



19-3-315. Member's contribution to be deducted.

19-3-315. Member's contribution to be deducted. (1) (a) Except as provided in subsection (2), each member's contribution is 7.9% of the member's compensation. (b) The board shall annually review the required contributions and recommend future adjustments to the legislature as needed to maintain the amortization schedule set by the board for the payment of the system's unfunded liability. (2) Each member's contribution must be reduced to 6.9% on January 1 following the system's annual actuarial valuation if the valuation determines that reducing the employee contribution pursuant to this subsection and reducing the employer contribution pursuant to 19-3-316(4) would not cause the system's amortization period to exceed 25 years. (3) Payment of salaries or wages less the contribution is full and complete discharge and acquittance of all claims and demands for the service rendered by members during the period covered by the payment, except their claims to the benefits to which they may be entitled under the provisions of this chapter. (4) Each employer, pursuant to section 414(h)(2) of the federal Internal Revenue Code, 26 U.S.C. 414(h)(2), shall pick up and pay the contributions that would be payable by the member under subsection (1) or (2) for service rendered after June 30, 1985. (5) (a) The member's contributions picked up by the employer must be designated for all purposes of the retirement system as the member's contributions, except for the determination of a tax upon a distribution from the retirement system. (b) In the case of a member of the defined benefit plan, these contributions must become part of the member's accumulated contributions but must be accounted for separately from those previously accumulated. (c) In the case of a member of the defined contribution plan, these contributions must be allocated as provided in 19-3-2117. (6) The member's contributions picked up by the employer must be payable from the same source as is used to pay compensation to the member and must be included in the member's wages, as defined in 19-1-102, and compensation. The employer shall deduct from the member's compensation an amount equal to the amount of the member's contributions picked up by the employer and remit the total of the contributions to the board.

History: En. 68-1902 by Sec. 23, Ch. 323, L. 1973; amd. Sec. 5, Ch. 128, L. 1975; R.C.M. 1947, 68-1902; amd. Sec. 4, Ch. 464, L. 1985; amd. Sec. 1, Ch. 558, L. 1989; amd. Sec. 52, Ch. 265, L. 1993; Sec. 19-3-701, MCA 1991; redes. 19-3-315 by Code Commissioner, 1993; amd. Sec. 8, Ch. 287, L. 1997; amd. Sec. 33, Ch. 471, L. 1999; amd. Sec. 11, Ch. 284, L. 2009; amd. Sec. 2, Ch. 369, L. 2011; amd. Sec. 3, Ch. 390, L. 2013.



19-3-316. Employer contribution rates.

19-3-316. Employer contribution rates. (1) Each employer shall contribute to the system. Except as provided in subsection (2), the employer shall pay as employer contributions 6.9% of the compensation paid to all of the employer's employees plus any additional contribution under subsection (3), except for those employees properly excluded from membership. Of employer contributions made under this subsection for both defined benefit plan and defined contribution plan members, a portion must be allocated for educational programs as provided in 19-3-112. Employer contributions for members under the defined contribution plan must be allocated as provided in 19-3-2117. (2) Local government and school district employer contributions must be the total employer contribution rate provided in subsection (1) minus the state contribution rates under 19-3-319. (3) (a) Subject to subsection (4), each employer shall contribute to the system an additional employer contribution equal to the percentage specified in subsection (3)(b) of the compensation paid to all of the employer's employees, except for those employees properly excluded from membership. (b) The percentage of compensation to be contributed under subsection (3)(a) is 1.27% for fiscal year 2014 and increases by 0.1% each fiscal year through fiscal year 2024. For fiscal years beginning after June 30, 2024, the percentage of compensation to be contributed under subsection (3)(a) is 2.27%. (4) (a) The board shall annually review the additional employer contribution provided for under subsection (3) and recommend adjustments to the legislature as needed to maintain the amortization schedule set by the board for payment of the system's unfunded liabilities. (b) The employer contribution required under subsection (3) terminates on January 1 following the board's receipt of the system's actuarial valuation if the actuarial valuation determines that terminating the additional employer contribution pursuant to this subsection (4)(b) and reducing the employee contribution pursuant to 19-3-315(2) would not cause the amortization period to exceed 25 years.

History: En. 68-2504 by Sec. 52, Ch. 323, L. 1973; amd. Sec. 12, Ch. 128, L. 1975; R.C.M. 1947, 68-2504(part); amd. Sec. 1, Ch. 254, L. 1981; amd. Sec. 3, Ch. 549, L. 1981; amd. Sec. 2, Ch. 663, L. 1983; amd. Sec. 2, Ch. 558, L. 1989; amd. Sec. 53, Ch. 265, L. 1993; Sec. 19-3-801, MCA 1991; redes. 19-3-316 by Code Commissioner, 1993; amd. Sec. 9, Ch. 287, L. 1997; amd. Sec. 50, Ch. 51, L. 1999; amd. Sec. 34, Ch. 471, L. 1999; amd. Sec. 14, Ch. 329, L. 2005; amd. Sec. 1, Ch. 371, L. 2007; amd. Sec. 9, Ch. 283, L. 2009; amd. Sec. 4, Ch. 390, L. 2013.



19-3-317. State employer to include costs in budget.

19-3-317. State employer to include costs in budget. Every state employer shall include in its budget and request for legislative appropriations an amount necessary to defray the state's part of the costs of this chapter for its employees to the end that the legislature may make definite appropriation for the cost incurred by each employer the employees of which are within the retirement system created by this chapter.

History: En. 68-2505 by Sec. 53, Ch. 323, L. 1973; amd. Sec. 11, Ch. 99, L. 1977; R.C.M. 1947, 68-2505(2); Sec. 19-3-803, MCA 1991; redes. 19-3-317 by Code Commissioner, 1993.



19-3-318. Credit of contributions made after member becomes inactive.

19-3-318. Credit of contributions made after member becomes inactive. Contributions made on the basis of compensation earned by members after they are considered to be inactive members, as provided in 19-3-403(4), must be credited to the employer.

History: En. Sec. 68-1602 by Sec. 6, Ch. 323, L. 1973; amd. Sec. 1, Ch. 374, L. 1974; amd. Sec. 1, Ch. 16, L. 1975; amd. Sec. 1, Ch. 128, L. 1975; amd. Sec. 1, Ch. 99, L. 1977; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-1602(8)(c); amd. Sec. 54, Ch. 265, L. 1993; Sec. 19-3-405, MCA 1991; redes. 19-3-318 by Code Commissioner, 1993; amd. Sec. 19, Ch. 58, L. 1999; amd. Sec. 15, Ch. 329, L. 2005.



19-3-319. State contributions for local government and school district employers.

19-3-319. State contributions for local government and school district employers. (1) The state shall contribute monthly from the general fund to the pension trust fund a sum equal to 0.1% of the compensation paid to all employees of local government entities and school districts on and after July 1, 1997, except those employees properly excluded from membership. (2) (a) Subject to subsection (2)(b), in addition to the contribution required under subsection (1), the state shall contribute monthly from the general fund to the pension trust fund a sum equal to 0.27% of the compensation paid to all employees of school districts except for those employees properly excluded from membership. (b) The additional contribution under subsection (2)(a) terminates when the additional contribution under 19-3-316(3) terminates. (3) The board shall certify amounts due under this section on a monthly basis, and the state treasurer shall transfer those amounts to the pension trust fund within 1 week. The payments in this section are statutorily appropriated as provided in 17-7-502.

History: En. Sec. 4, Ch. 287, L. 1997; amd. Sec. 39(1)(a), Ch. 532, L. 1997; amd. Sec. 23, Ch. 562, L. 1999; amd. Sec. 16, Ch. 329, L. 2005; amd. Sec. 2, Ch. 371, L. 2007; amd. Sec. 14, Ch. 99, L. 2011.






Part 4. Eligibility, Membership, and Vesting

19-3-401. Membership -- inactive vested members -- inactive nonvested members.

19-3-401. Membership -- inactive vested members -- inactive nonvested members. (1) Except as otherwise provided in this chapter, all employees become members of the defined benefit plan on the first day of service. Each employer shall file with the board information affecting the employer's employees' status as members as the board may require. An employee may become a member of the defined contribution plan only as provided in Title 19, chapter 3, part 21. (2) (a) An inactive member of the defined benefit plan with at least 5 years of membership service is an inactive vested member and retains the right to purchase service credit and to receive a service retirement benefit subject to the provisions of this chapter. (b) If an inactive vested member of the defined benefit plan chooses to take a lump-sum payment rather than a retirement benefit, the lump-sum payment consists of only the member's accumulated contributions and not the employer's contributions. (3) (a) An inactive member of the defined benefit plan with less than 5 years of membership service is an inactive nonvested member and is not eligible for any benefits from the retirement plan. (b) An inactive nonvested member of the defined benefit plan is eligible only for a refund of the member's accumulated contributions. (4) Except as otherwise provided in this chapter, a member of either the defined benefit plan or the defined contribution plan is an active member of the system and is not eligible for a refund of contributions or for benefit payments if the member either: (a) returns to service within 30 days of termination of employment; or (b) terminates one employment but remains employed in another position covered by the system. (5) Time during which an employee of a school district, the Montana school for the deaf and blind, or a public institution of higher education is absent from service during official vacation is counted as membership service in determining eligibility for retirement benefits.

History: En. 68-1601 by Sec. 5, Ch. 323, L. 1973; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-1601; amd. Sec. 1, Ch. 162, L. 1991; amd. Sec. 49, Ch. 265, L. 1993; amd. Sec. 12, Ch. 370, L. 1997; amd. Sec. 35, Ch. 471, L. 1999; amd. Secs. 24, 99(1)(d), Ch. 562, L. 1999; amd. Sec. 19, Ch. 429, L. 2003; amd. Sec. 17, Ch. 329, L. 2005; amd. Sec. 6, Ch. 128, L. 2007; amd. Sec. 15, Ch. 99, L. 2011.



19-3-402. Federally subsidized employees eligible.

19-3-402. Federally subsidized employees eligible. A person whose compensation is paid either fully or in part from federal funds but who is not subject to the federal retirement system is considered an employee and is entitled to all benefits and is required to make all employee contributions under the retirement system based upon the full salary received by such employee, including that portion of salary paid from federal funds.

History: En. 68-2510 by Sec. 58, Ch. 323, L. 1973; amd. Sec. 1, Ch. 445, L. 1977; R.C.M. 1947, 68-2510; amd. Sec. 1, Ch. 458, L. 1983.



19-3-403. Exclusions from membership.

19-3-403. Exclusions from membership. The following persons may not become members of the retirement system and, except as provided in subsection (7), may not later purchase previous service under 19-3-505: (1) inmates or residents of state institutions or correctional institutions; (2) persons in state institutions principally for the purpose of training but who receive compensation; (3) independent contractors; (4) persons who are members of any other retirement or pension system supported wholly or in part by funds of the United States government, any state government, or political subdivision of the state and who are receiving credit in the other system for employment. It is the purpose of this subsection to prevent a person from receiving credit for the same employment in two retirement systems supported wholly or in part by public funds, except when the service qualifies and is applied for and the service credit is purchased pursuant to 19-3-503. A member of the retirement system who, because of employment by the state, is required to become a member of any other system described in this subsection is considered, with regard to that employment, an inactive member of the retirement system, except that the member is not eligible for retirement or a refund of the member's accumulated contributions. Exclusion under this subsection is subject to the following exceptions: (a) The employees of an employer who has entered into a collective bargaining agreement involving a multiemployer pension plan qualified by the internal revenue service and that requires contributions by the employer for the members of the bargaining unit remain eligible, if otherwise qualified, for membership in the retirement system. (b) For the purpose of this subsection (4), persons receiving pensions, retirement benefits, or other payments from any source on account of employment other than as an employee are not considered, because of receipt, members of any other retirement or pension system. (5) substitute teachers or part-time teacher's aides who may elect to join the teachers' retirement system in accordance with 19-20-302(4); (6) court commissioners, elected officials, or appointive members of any board or commission who serve the state or any contracting employer intermittently and who are paid on a per diem basis; (7) full-time students employed at and attending the same public elementary school, high school, community college, or unit of the state university system, except that a person excluded from membership as a student of a public community college or a unit of the state university system who later becomes an active member by otherwise becoming an employee may affirmatively exercise the option of purchasing the service credit excluded by this subsection by applying to the board in writing after becoming an active member and become eligible to receive service credit for the excluded service under the provisions of 19-3-505.

History: En. Sec. 68-1602 by Sec. 6, Ch. 323, L. 1973; amd. Sec. 1, Ch. 374, L. 1974; amd. Sec. 1, Ch. 16, L. 1975; amd. Sec. 1, Ch. 128, L. 1975; amd. Sec. 1, Ch. 99, L. 1977; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-1602(1) thru (8)(a), (9) thru (12); amd. Sec. 1, Ch. 149, L. 1979; amd. Sec. 1, Ch. 60, L. 1981; amd. Sec. 1, Ch. 142, L. 1981; amd. Sec. 1, Ch. 147, L. 1983; amd. Sec. 1, Ch. 303, L. 1985; amd. Sec. 1, Ch. 275, L. 1991; amd. Sec. 51, Ch. 265, L. 1993; amd. Sec. 9, Ch. 308, L. 1995; amd. Sec. 9, Ch. 412, L. 1995; amd. Sec. 25, Ch. 562, L. 1999; amd. Sec. 19, Ch. 99, L. 2001; amd. Sec. 20, Ch. 429, L. 2003; amd. Sec. 18, Ch. 329, L. 2005; amd. Sec. 10, Ch. 283, L. 2009; amd. Sec. 16, Ch. 99, L. 2011.



19-3-404. Renumbered .

19-3-404. Renumbered . 19-3-1211, Code Commissioner, 1993.



19-3-405. Renumbered .

19-3-405. Renumbered . 19-3-318, Code Commissioner, 1993.



19-3-406. Renumbered .

19-3-406. Renumbered . 19-2-601, Sec. 238, Ch. 265, L. 1993.



19-3-407. through reserved.

19-3-407 through 19-3-410 reserved.



19-3-411. Eligible employees.

19-3-411. Eligible employees. Subject to 19-3-402, 19-3-403, and 19-3-412, eligible employees under the system who are not covered by a separate retirement system under this title include the following: (1) any employee of the state of Montana, its university system or any of the colleges, schools, components, or units of the university system; and (2) any employee of a contracting employer eligible to participate under the contract between the board and the contracting employer under 19-3-201.

History: En. Sec. 48, Ch. 265, L. 1993.



19-3-412. Optional membership.

19-3-412. Optional membership. (1) Except as provided in 5-2-304 and subsection (2) of this section, the following employees and elected officials in covered positions shall elect either to become active members of the retirement system or to decline this optional membership by filing an irrevocable, written application with the board in the manner prescribed in subsection (3): (a) elected officials of the state or local governments, including individuals appointed to fill the unexpired term of elected officials, who: (i) are paid on a salary or wage basis rather than on a per diem or other reimbursement basis; or (ii) were members receiving retirement benefits under the defined benefit plan or a distribution under the defined contribution plan at the time of their election; (b) employees serving in employment that does not cumulatively exceed a total of 960 hours of covered employment with all employers under this chapter in any fiscal year; (c) employees directly appointed by the governor; (d) employees working 10 months or less for the legislative branch to perform work related to the legislative session; (e) the chief administrative officer of any city or county; (f) employees of county hospitals or rest homes. (2) A member who is elected to a local government position in which the member works less than 960 hours in a fiscal year may, within 90 days of taking office, decline optional membership with respect to the member's elected position. (3) (a) The board shall prescribe the form of the written application required pursuant to subsection (1) and provide written application forms to each employer. (b) Each employee or elected official in a position covered under subsection (1) shall obtain the written application form from the employer and complete and return it to the board. (c) The written application must be filed with the board: (i) for an employee described in subsection (1)(d), within 90 days of the commencement of the employee's employment; and (ii) for an employee or elected official described in subsection (1)(a), (1)(b), (1)(c), (1)(e), or (1)(f), within 90 days of the commencement of the employee's or elected official's employment. (d) The employer shall retain a copy of the employee's or elected official's written application. (4) If the employee or elected official fails to file the written application required under subsection (1) with the board within the time allowed in subsection (3), the employee or elected official waives membership. (5) An employee or elected official who declines optional membership may not receive membership service or service credit for the employment for which membership was declined. (6) An employee or elected official who declined optional membership but later becomes a member may purchase service credit for the period of time beginning with the date of employment in which membership was declined to the commencement of membership. Purchase of service credit pursuant to this subsection must comply with 19-3-505. (7) Except as provided in subsection (2), membership in the retirement system is not optional for an employee or elected official who is already a member. Upon employment in a position for which membership is optional: (a) a member who was an active member before the employment remains an active member; (b) a member who was an inactive member before the employment becomes an active member; and (c) a member who was a retired member before the employment is subject to part 11 of this chapter. (8) (a) An employee who declines membership for a position for which membership is optional may not later become a member while still employed with the same employer but in a different optional membership position. (b) An elected official who declines membership for a position for which membership is optional may not later become a member if reelected to the same optional membership position. (c) If, after termination from employment for 30 days or more, an employee who was employed in an optional membership position is reemployed in the same position or is employed in a different position for which membership is optional, the employee shall again choose or decline membership. (d) If the termination from employment is less than 30 days, an employee who declined membership is bound by the employee's original decision to decline membership. (9) An employee accepting a position that requires membership must become a member even if the employee previously declined membership and did not have a 30-day break in service.

History: En. Sec. 50, Ch. 265, L. 1993; amd. Sec. 1, Ch. 208, L. 1997; amd. Sec. 13, Ch. 370, L. 1997; amd. Sec. 51, Ch. 51, L. 1999; amd. Sec. 20, Ch. 58, L. 1999; amd. Sec. 26, Ch. 562, L. 1999; amd. Sec. 20, Ch. 99, L. 2001; amd. Sec. 1, Ch. 285, L. 2001; amd. Sec. 1, Ch. 357, L. 2001; amd. Sec. 1, Ch. 402, L. 2003; amd. Sec. 21, Ch. 429, L. 2003; amd. Sec. 19, Ch. 329, L. 2005; amd. Sec. 1, Ch. 41, L. 2007; amd. Sec. 7, Ch. 128, L. 2007; amd. Sec. 2, Ch. 334, L. 2007; amd. Sec. 12, Ch. 284, L. 2009; amd. Sec. 17, Ch. 99, L. 2011; amd. Sec. 8, Ch. 178, L. 2013.






Part 5. Service Credit

19-3-501. Absence not included in service.

19-3-501. Absence not included in service. Except as otherwise provided in this part, time during which a member is absent from service may not be included in the calculation of service credit.

History: En. 68-1604 by Sec. 8, Ch. 323, L. 1973; amd. Sec. 2, Ch. 99, L. 1977; R.C.M. 1947, 68-1604; amd. Sec. 55, Ch. 265, L. 1993.



19-3-502. Renumbered .

19-3-502. Renumbered . 19-2-705, Sec. 238, Ch. 265, L. 1993.



19-3-503. Application to purchase military service.

19-3-503. Application to purchase military service. (1) (a) Except as provided in subsection (1)(b) and subject to 19-3-514, a member with at least 5 years of membership service may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's active service in the armed forces of the United States, including the first special service force or the American merchant marine in oceangoing service during the period of armed conflict, December 7, 1941, to August 15, 1945. (b) A member is not eligible to purchase active military service credit and membership service under subsection (1)(a) if the member: (i) has retired from active duty in the armed forces of the United States, including the first special service force or the American merchant marine in oceangoing service during the period of armed conflict, December 7, 1941, to August 15, 1945, with a military service retirement benefit based on that military service; (ii) is eligible, pursuant to 19-2-707, to receive credit in the system for that service; or (iii) is eligible to receive credit for that service in any other retirement system or plan. (2) (a) Except as provided in subsection (2)(b) and subject to 19-3-514, a member with at least 5 years of membership service may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's reserve military service in the armed forces of the United States. (b) A member is not eligible to purchase reserve military service credit and membership service under subsection (2)(a) if the member is eligible, pursuant to 19-2-707, to receive credit in the system for that service. (3) To purchase service credit and membership service under this section, the member shall pay the actuarial cost of the member's active or reserve military service credit based on the system's most recent actuarial valuation.

History: En. 68-1605.1 by Sec. 10, Ch. 323, L. 1973; amd. Sec. 2, Ch. 128, L. 1975; R.C.M. 1947, 68-1605.1; amd. Sec. 5, Ch. 609, L. 1989; amd. Sec. 56, Ch. 265, L. 1993; amd. Sec. 10, Ch. 287, L. 1997; amd. Sec. 21, Ch. 58, L. 1999; amd. Sec. 1, Ch. 494, L. 1999; amd. Sec. 21, Ch. 99, L. 2001; amd. Sec. 1, Ch. 26, L. 2003; amd. Sec. 1, Ch. 289, L. 2003; amd. Secs. 22, 122(1), Ch. 429, L. 2003.



19-3-504. Absence due to illness or injury.

19-3-504. Absence due to illness or injury. (1) Time, not to exceed 5 years, during which a member is absent from service because of injury or illness is considered membership service if, within 1 year after the end of the absence, the injury or illness is determined to have arisen out of and in the course of the member's employment. However, the member may not earn service credit for this period unless the member files with the board a written notice of the member's intent to purchase the time of absence and complies with subsection (2), in which case the absence is considered as time spent in service for both service credit and membership service. (2) (a) A member absent because of an employment-related illness or injury entitling the member to workers' compensation payments may, upon the member's return to service or upon termination of employment if the member cannot return to service due to the illness or injury, contribute to the retirement system an amount equal to the contributions that would have been made by the member to the system during the absence. The amount of contributions owed will be based on the member's compensation at the commencement of the member's absence, plus regular interest accruing 1 year from the date after the member returns to service or terminates employment to the date the member contributes for the period of absence. (b) Whenever a member elects to contribute under subsection (2)(a), the employer shall contribute employer contributions for the period of absence based on the salary as calculated in subsection (2)(a) and may pay interest on the employer's contribution calculated in the same manner as interest on the employee's contribution under subsection (2)(a). An employer electing to make an interest payment shall do so for all employees similarly situated. If the employer elects not to pay the interest costs, this amount must be paid by the employee. (3) A member loses the right to contribute for: (a) the entire absence under this section if all of the member's accumulated contributions are refunded pursuant to 19-2-602; or (b) the period of time during which retirement benefits are received if the member retires during the absence.

History: En. 68-1606 by Sec. 11, Ch. 323, L. 1973; amd. Sec. 1, Ch. 300, L. 1977; R.C.M. 1947, 68-1606; amd. Sec. 1, Ch. 311, L. 1983; amd. Sec. 1, Ch. 103, L. 1987; amd. Sec. 57, Ch. 265, L. 1993; amd. Sec. 14, Ch. 370, L. 1997; amd. Sec. 22, Ch. 58, L. 1999; amd. Sec. 23, Ch. 429, L. 2003; amd. Sec. 11, Ch. 283, L. 2009.



19-3-505. Purchase of previous employment with employer.

19-3-505. Purchase of previous employment with employer. (1) Subject to the provisions of this section, a member who has employment for which optional membership was declined or employment with an employer prior to the employer's contract coverage may file a written application with the board to purchase all or a portion of the employment for service credit and membership service. The application must include salary information certified by the member's employer or former employer. (2) (a) A purchase under this section is subject to the board's approval. (b) If the board approves the request, the member shall pay all contributions that the member would have contributed during the period of employment as if the employment had been covered by the retirement system and shall pay the regular interest that would have accumulated on the amount to the time of payment. (c) The employer shall establish a policy as to the payment of retroactive employer contributions or retroactive employer contributions and regular interest and apply this policy indiscriminately for all employees and former employees. All employee appeals of discrimination are subject to the determination of the board. All successful appeals obligate the employer to pay the employer and employee contributions with accrued interest for that employee filing the appeal with the board. Each appeal must be heard on its individual merits and may not bind the employer to pay all retroactive payments for all former and present employees. (d) If the employer establishes a policy under subsection (2)(c) of nonpayment, the member shall pay the amount not paid by the employer in order to receive service credit and membership service for the period of employment.

History: En. 68-1607 by Sec. 12, Ch. 323, L. 1973; amd. Sec. 2, Ch. 190, L. 1974; amd. Sec. 3, Ch. 128, L. 1975; amd. Sec. 1, Ch. 89, L. 1977; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-1607; amd. Sec. 2, Ch. 103, L. 1987; amd. Sec. 58, Ch. 265, L. 1993; amd. Sec. 23, Ch. 58, L. 1999; amd. Sec. 27, Ch. 562, L. 1999; amd. Sec. 22, Ch. 99, L. 2001; amd. Sec. 24, Ch. 429, L. 2003; amd. Sec. 20, Ch. 329, L. 2005.



19-3-506. Repealed.

19-3-506. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-1608 by Sec. 13, Ch. 323, L. 1973; amd. Sec. 4, Ch. 128, L. 1975; amd. Sec. 2, Ch. 89, L. 1977; amd. Sec. 4, Ch. 99, L. 1977; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-1608.



19-3-507. Repealed.

19-3-507. Repealed. Sec. 4, Ch. 290, L. 1983.

History: En. 68-2511 by Sec. 59, Ch. 323, L. 1973; amd. Sec. 13, Ch. 99, L. 1977; R.C.M. 1947, 68-2511.



19-3-508. Renumbered .

19-3-508. Renumbered . 19-2-703, Sec. 238, Ch. 265, L. 1993.



19-3-509. Repealed.

19-3-509. Repealed. Sec. 120, Ch. 429, L. 2003.

History: En. Sec. 1, Ch. 145, L. 1981; amd. Sec. 3, Ch. 290, L. 1983: amd. Sec. 1, Ch. 331, L. 1983; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 59, Ch. 265, L. 1993; amd. Sec. 10, Ch. 412, L. 1995; amd. Sec. 52, Ch. 51, L. 1999; amd. Sec. 28, Ch. 562, L. 1999; amd. Sec. 23, Ch. 99, L. 2001.



19-3-510. Employment in United States government.

19-3-510. Employment in United States government. (1) A member who is assigned to an agency of the United States government under the Intergovernmental Personnel Act of 1970, 42 U.S.C. 4701, et seq., may purchase the federal employment as service credit in the retirement system under subsection (2) if: (a) the member has accrued 5 years or more of membership service in the retirement system; and (b) the member returns to full-time service with the former state or local government employer for at least 1 year after completing employment in the United States government. (2) A member of the retirement system who is assigned to an agency of the United States government has the option to: (a) continue the member's payments into the pension trust fund; or (b) purchase service credit for the period of federal employment under this section within 2 years after return to service under the retirement system. (3) Salary earned while on assignment to an agency of the United States government must be considered compensation for the purposes of the retirement system and may be included in the determination of highest average compensation if the highest average compensation does not exceed 100% of the member's highest annual compensation earned as a state or local government employee.

History: En. Sec. 1, Ch. 261, L. 1981; amd. Sec. 60, Ch. 265, L. 1993; amd. Sec. 24, Ch. 99, L. 2001; amd. Sec. 25, Ch. 429, L. 2003; amd. Sec. 8, Ch. 128, L. 2007.



19-3-511. Transfer and purchase of service credits and contributions from teachers' retirement system.

19-3-511. Transfer and purchase of service credits and contributions from teachers' retirement system. (1) Except as provided in subsection (3)(b), an active member may, at any time before retirement, file a written application with the board to purchase in the public employees' retirement system the member's service in the teachers' retirement system to the extent that the member has either received or is eligible to receive a refund for the service. (2) The cost of purchasing service credit under this section is the sum of subsections (2)(a) and (2)(b) as follows: (a) The teachers' retirement system shall transfer an amount equal to 72% of the amount payable by the member. (b) The member shall pay either directly or by transferring contributions on account with the teachers' retirement system an amount equal to the member's accumulated contributions at the time that active membership was terminated with the teachers' retirement system, plus accrued interest. Interest must be calculated from the date of termination until payment is received by the public employees' retirement system, based on the interest tables in use by the teachers' retirement system. (3) (a) The amount of service credit granted in subsection (1) must be on a month-by-month basis. (b) Service credit transferred from the teachers' retirement system is subject to the provisions and limitations of 19-3-514, except as provided in subsection (3)(c). (c) Active service transferred from the teachers' retirement system or refunded service from the teachers' retirement system that is eligible to be purchased under this section is not subject to service credit limitations. (4) Subject to the provisions of 19-2-403, the board is the sole authority in determining the amount of service credit that a member may purchase under this section and the amount paid to the retirement system under subsection (2). (5) If an active member who has service credit in the teachers' retirement system dies before the member purchases this service credit in the public employees' retirement system and if the service credit from both systems, when combined, entitles the member's designated beneficiary to a survivorship benefit, the payment of the survivorship benefit is the liability of the public employees' retirement system. Before payment of the survivorship benefit, the teachers' retirement board shall transfer to the public employees' retirement system the contributions necessary to purchase this service credit in the public employees' retirement system, as provided in subsection (2). (6) If the board determines that a member was erroneously classified and reported to the teachers' retirement system, the member's accumulated contributions and service credit, together with the employer contributions plus interest, must be transferred to the public employees' retirement system. Employee and employer contributions due as calculated under 19-3-315 and 19-3-316 are the liability of the employee and the employing entity, respectively, where the error occurred. For the period of time that the employer contributions are held by the teachers' retirement system, interest paid on employer contributions transferred under this subsection must be calculated at the short-term investment pool rate earned by the board of investments in the fiscal year preceding the transfer request.

History: En. Sec. 1, Ch. 290, L. 1983; amd. Sec. 1, Ch. 690, L. 1989; amd. Sec. 1, Ch. 64, L. 1991; amd. Sec. 61, Ch. 265, L. 1993; amd. Sec. 11, Ch. 412, L. 1995; amd. Sec. 15, Ch. 370, L. 1997; amd. Sec. 25, Ch. 99, L. 2001; amd. Sec. 26, Ch. 429, L. 2003.



19-3-512. Purchase of service credit from other public retirement systems.

19-3-512. Purchase of service credit from other public retirement systems. (1) Subject to 19-3-514, a member with at least 5 years of membership service in the public employees' retirement system may purchase service credit for: (a) public service employment covered under a public retirement system other than a system provided for in Title 19 for which the member received a refund of the member's membership contribution; and (b) public service employment that occurred before the public employer adopted a public retirement system. (2) A member may not purchase more than 5 years of service credit under this section. To purchase this service credit, a member shall: (a) at any time before retirement, file a written application with the board; and (b) pay the actuarial cost of the service credit in the public employees' retirement system, as determined by the board, based on the system's most recent actuarial valuation. (3) Service credit purchased under this section may not be used in calculating a member's retirement benefit unless the member's last 5 years of service credit were earned under the public employees' retirement system. If, upon the member's retirement, the member's purchased service credit cannot be used in calculating the member's retirement benefit, the member must receive a refund of the amount paid to purchase the service credit, plus regular interest on that amount.

History: En. Sec. 1, Ch. 11, L. 1987; amd. Sec. 1, Ch. 196, L. 1989; amd. Sec. 62, Ch. 265, L. 1993; amd. Sec. 11, Ch. 287, L. 1997; amd. Sec. 24, Ch. 58, L. 1999; amd. Sec. 29, Ch. 562, L. 1999; amd. Sec. 26, Ch. 99, L. 2001; amd. Sec. 27, Ch. 429, L. 2003; amd. Sec. 9, Ch. 178, L. 2013.



19-3-513. Application to purchase additional service.

19-3-513. Application to purchase additional service. (1) Subject to 19-3-514, a member with at least 5 years of membership service may, at any time before retirement, file a written application with the board to purchase 1 year of additional service credit for each 5 years of membership service. (2) To purchase this service credit under this section, a member shall pay the actuarial cost of the service credit, based on the system's most recent actuarial valuation. (3) Service credit purchased under this section is not membership service and may not be used to qualify a member for service retirement or to bring a member to 25 years of membership service for the purposes of 19-3-902 or 19-3-904. (4) Purchases of one-for-five service will be used to adjust the early retirement reduction required in 19-3-906, if applicable.

History: En. Sec. 1, Ch. 73, L. 1989; amd. Sec. 17, Ch. 16, L. 1991; amd. Sec. 63, Ch. 265, L. 1993; amd. Sec. 12, Ch. 287, L. 1997; amd. Sec. 25, Ch. 58, L. 1999; amd. Sec. 2, Ch. 494, L. 1999; amd. Sec. 27, Ch. 99, L. 2001; amd. Sec. 28, Ch. 429, L. 2003; amd. Sec. 12, Ch. 283, L. 2009; amd. Sec. 18, Ch. 99, L. 2011; amd. Sec. 3, Ch. 369, L. 2011.



19-3-514. Service purchase limit -- exception.

19-3-514. Service purchase limit -- exception. (1) Except as provided in subsection (2), a member may not purchase more than a combined total of 5 years under 19-3-503, 19-3-511(3)(b), 19-3-512, 19-3-513, and 19-3-515. (2) A member who has purchased service credit under 19-3-503 or 19-3-512 on or before January 1, 1990, and who elects to purchase service credit under 19-3-513 must receive credit for the full months of service credit purchased on or before January 1, 1990.

History: En. Secs. 28, 29, Ch. 99, L. 2001; amd. Sec. 2, Ch. 292, L. 2003; amd. Sec. 29, Ch. 429, L. 2003.



19-3-515. Purchase of federal volunteer service.

19-3-515. Purchase of federal volunteer service. (1) Subject to 19-3-514, a member with at least 5 years of membership service may, at any time prior to retirement, file a written application with the board to purchase membership service and service credit for up to 5 years of the member's service as a volunteer in a United States service program, such as the peace corps, or successful completion of a term of service in a national service position as described in the National and Community Service Act of 1990, 42 U.S.C. 12501, et seq. (2) Purchase of membership service and service credit under this section is subject to the board's verification of the member's volunteer service. (3) To purchase this membership service and service credit, the member shall pay the actuarial cost of the service credit, based on the system's most recent actuarial valuation.

History: En. Sec. 1, Ch. 292, L. 2003.



19-3-516. through reserved.

19-3-516 through 19-3-519 reserved.



19-3-520. Repealed.

19-3-520. Repealed. Sec. 44, Ch. 58, L. 1999.

History: En. Sec. 1, Ch. 71, L. 1989; amd. Sec. 64, Ch. 265, L. 1993; Sec. 19-3-907, MCA 1991; redes. 19-3-520 by Code Commissioner, 1993.



19-3-521. Service credit for legislative members.

19-3-521. Service credit for legislative members. A member of the legislature of Montana must receive membership service and service credit for that portion of each year for which the member pays regular contributions.

History: En. Sec. 65, Ch. 265, L. 1993; amd. Sec. 30, Ch. 562, L. 1999; amd. Sec. 30, Ch. 429, L. 2003.



19-3-522. Nonapplication of part to defined contribution plan.

19-3-522. Nonapplication of part to defined contribution plan. Except as otherwise provided in chapter 3, part 21, of this title, none of the provisions of this part apply under the defined contribution plan.

History: En. Sec. 40, Ch. 471, L. 1999.






Part 6. Financial Management (Renumbered)

19-3-601. Renumbered .

19-3-601. Renumbered . 19-2-503, Sec. 238, Ch. 265, L. 1993.



19-3-602. Renumbered .

19-3-602. Renumbered . 19-2-504, Sec. 238, Ch. 265, L. 1993.



19-3-603. Renumbered .

19-3-603. Renumbered . 19-2-505, Sec. 238, Ch. 265, L. 1993.



19-3-604. Renumbered .

19-3-604. Renumbered . 19-2-1003, Sec. 238, Ch. 265, L. 1993.



19-3-605. Renumbered .

19-3-605. Renumbered . 19-2-507, Sec. 238, Ch. 265, L. 1993.



19-3-606. Renumbered .

19-3-606. Renumbered . 19-2-1002, Sec. 238, Ch. 265, L. 1993.






Part 7. Employee Contributions (Renumbered)

19-3-701. Renumbered .

19-3-701. Renumbered . 19-3-315, Code Commissioner, 1993.



19-3-702. Renumbered .

19-3-702. Renumbered . 19-2-704, Sec. 238, Ch. 265, L. 1993.



19-3-703. Renumbered .

19-3-703. Renumbered . 19-2-602, Sec. 238, Ch. 265, L. 1993.



19-3-704. Renumbered .

19-3-704. Renumbered . 19-2-603, Sec. 238, Ch. 265, L. 1993.






Part 8. Employer Contributions (Renumbered and Repealed)

19-3-801. Renumbered .

19-3-801. Renumbered . 19-3-316, Code Commissioner, 1993.



19-3-802. Renumbered .

19-3-802. Renumbered . 19-2-506, Sec. 238, Ch. 265, L. 1993.



19-3-803. Renumbered .

19-3-803. Renumbered . 19-3-317, Code Commissioner, 1993.



19-3-804. Repealed.

19-3-804. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2507 by Sec. 55, Ch. 323, L. 1973; R.C.M. 1947, 68-2507; amd. Sec. 2, Ch. 348, L. 1979; amd. Sec. 2, Ch. 138, L. 1991.



19-3-805. Renumbered .

19-3-805. Renumbered . 19-2-408, Sec. 238, Ch. 265, L. 1993.






Part 9. Service Retirement Benefits

19-3-901. Eligibility for service retirement.

19-3-901. Eligibility for service retirement. (1) A member hired prior to July 1, 2011, who has: (a) attained age 60 and has 5 years of membership service is eligible for service retirement; (b) attained at least age 65 before or while employed in a position covered by the public employees' retirement system is eligible for service retirement regardless of the member's years of membership service; or (c) 30 years or more of membership service is eligible for service retirement regardless of the member's age. (2) A member hired on or after July 1, 2011, who has: (a) attained age 65 and has 5 years of membership service is eligible for service retirement; or (b) attained age 70 before or while employed in a position covered by the public employees' retirement system is eligible for service retirement regardless of the member's years of membership service. (3) For purposes of compliance with section 411 of the Internal Revenue Code, 26 U.S.C. 411: (a) in each of the circumstances described in subsections (1)(a), (1)(b), and (2), the member is treated as having attained normal retirement age; and (b) in each of the circumstances described in subsections (1) and (2), the member has a nonforfeitable right to the service retirement benefit accrued and payable under the provisions of this chapter, subject to the member's right to a refund of the member's accumulated contributions under Title 19, chapter 2, part 6.

History: En. 68-2001 by Sec. 29, Ch. 323, L. 1973; amd. Sec. 8, Ch. 128, L. 1975; R.C.M. 1947, 68-2001(1); amd. Sec. 2, Ch. 162, L. 1991; amd. Sec. 66, Ch. 265, L. 1993; amd. Sec. 30, Ch. 99, L. 2001; amd. Sec. 19, Ch. 99, L. 2011; amd. Sec. 4, Ch. 369, L. 2011; amd. Sec. 6, Ch. 240, L. 2013.



19-3-902. Eligibility for early retirement.

19-3-902. Eligibility for early retirement. (1) A member hired prior to July 1, 2011, who: (a) is not eligible for service retirement but has attained age 50 and has 5 years of membership service is eligible for early retirement; or (b) has completed 25 years or more of membership service is eligible for early retirement. (2) A member hired on or after July 1, 2011, who is not eligible for service retirement but has attained age 55 and has 5 years of membership service is eligible for early retirement.

History: En. 68-2001 by Sec. 29, Ch. 323, L. 1973; amd. Sec. 8, Ch. 128, L. 1975; R.C.M. 1947, 68-2001(2); amd. Sec. 6, Ch. 496, L. 1981; amd. Sec. 67, Ch. 265, L. 1993; amd. Sec. 5, Ch. 369, L. 2011.



19-3-903. Repealed.

19-3-903. Repealed. Sec. 39, Ch. 370, L. 1997.

History: En. 68-2002 by Sec. 30, Ch. 323, L. 1973; amd. Sec. 11, Ch. 332, L. 1977; R.C.M. 1947, 68-2002; amd. Sec. 1, Ch. 53, L. 1983; amd. Sec. 2, Ch. 196, L. 1989; amd. Sec. 68, Ch. 265, L. 1993.



19-3-904. Amount of service retirement benefit.

19-3-904. Amount of service retirement benefit. (1) The monthly amount of service retirement benefit payable following retirement to a member hired before July 1, 2011, with: (a) less than 25 years of membership service is the greater of one fifty-sixth of the member's highest average compensation multiplied by the number of years of the member's total service credit or the benefit calculated under subsection (3); or (b) 25 or more years of membership service is the greater of 2% of the member's highest average compensation multiplied by the number of years of the member's total service credit or the benefit calculated under subsection (3). (2) The monthly amount of service retirement benefit payable following retirement to a member hired on or after July 1, 2011, with: (a) less than 10 years of membership service is the greater of 1.5% of the member's highest average compensation multiplied by the number of years of the member's total service credit or the benefit calculated under subsection (3); (b) 10 or more years but less than 30 years of membership service is the greater of one fifty-sixth of the member's highest average compensation multiplied by the number of years of the member's total service credit or the benefit calculated under subsection (3); or (c) 30 or more years of membership service is the greater of 2% of the member's highest average compensation multiplied by the number of years of the member's total service credit or the benefit calculated under subsection (3). (3) Instead of the benefit provided under subsection (1) or (2), a member may receive a monthly benefit that is the actuarial equivalent of double the member's accumulated contributions if that benefit is greater than the benefit the member would have received under subsection (1) or (2).

History: En. 68-2003 by Sec. 31, Ch. 323, L. 1973; amd. Sec. 9, Ch. 128, L. 1975; amd. Sec. 2, Ch. 241, L. 1977; amd. Sec. 12, Ch. 332, L. 1977; R.C.M. 1947, 68-2003; amd. Sec. 2, Ch. 73, L. 1989; amd. Sec. 3, Ch. 558, L. 1989; amd. Sec. 69, Ch. 265, L. 1993; amd. Sec. 31, Ch. 562, L. 1999; amd. Sec. 31, Ch. 99, L. 2001; amd. Sec. 1, Ch. 217, L. 2001; amd. Sec. 31, Ch. 429, L. 2003; amd. Sec. 6, Ch. 369, L. 2011.



19-3-905. Adjustment of benefit for certain members.

19-3-905. Adjustment of benefit for certain members. The minimum retirement benefit payable to a vested member who has attained age 70 in service is an annuity of $40 per month.

History: En. 68-2004 by Sec. 32, Ch. 323, L. 1973; amd. Sec. 10, Ch. 128, L. 1975; amd. Sec. 13, Ch. 332, L. 1977; R.C.M. 1947, 68-2004; amd. Sec. 3, Ch. 196, L. 1989; amd. Sec. 70, Ch. 265, L. 1993.



19-3-906. Early retirement benefit.

19-3-906. Early retirement benefit. (1) (a) Until October 1, 2011, for a member hired prior to July 1, 2011, the amount of the early retirement benefit payable following early retirement is the actuarial equivalent of the accrued portion of the service retirement benefit that would have been payable to the member commencing at age 60 or upon completion of 30 years of membership service pursuant to 19-3-904(1). (b) The early retirement benefit must be determined as prescribed in 19-3-904(1), with the exception that the benefit must be reduced as follows: (i) by 0.5% multiplied by the number of months up to a maximum of 60 months by which the retirement date precedes the date on which the member would have retired had the member attained age 60 or had the member completed 30 years of membership service; and (ii) by 0.3% multiplied by the number of months in excess of the 60 months in subsection (1)(b)(i) but not to exceed 60 additional months by which the retirement date precedes the date on which the member would have retired had the member attained age 60 or had the member completed 30 years of membership service. (2) Beginning October 1, 2011, for a member hired prior to July 1, 2011, the amount of retirement benefit payable following early retirement is the actuarial equivalent of the accrued portion of the service retirement benefit that would have been payable to the member commencing at age 60 or upon completion of 30 years of membership service pursuant to 19-3-904(1), with the exception that the benefit must be reduced using actuarially equivalent factors based on the most recent valuation of the system. (3) For a member hired on or after July 1, 2011, the amount of the early retirement benefit payable following early retirement is the actuarial equivalent of the accrued portion of the service retirement benefit that would have been payable to the member commencing at age 65 pursuant to 19-3-904(2), with the exception that the benefit must be reduced using actuarially equivalent factors based on the most recent valuation of the system. (4) The actuarial reduction provided for in this section must be adjusted for any one-for-five service purchased under 19-3-513.

History: En. 68-2005 by Sec. 33, Ch. 323, L. 1973; R.C.M. 1947, 68-2005; amd. Sec. 7, Ch. 496, L. 1981; amd. Sec. 60, Ch. 370, L. 1987; amd. Sec. 3, Ch. 73, L. 1989; amd. Sec. 71, Ch. 265, L. 1993; amd. Sec. 32, Ch. 429, L. 2003; amd. Sec. 13, Ch. 283, L. 2009; amd. Sec. 20, Ch. 99, L. 2011; amd. Sec. 7, Ch. 369, L. 2011.



19-3-907. Renumbered .

19-3-907. Renumbered . 19-3-520, Code Commissioner, 1993.



19-3-908. Retirement incentive program -- window of eligibility.

19-3-908. Retirement incentive program -- window of eligibility. (1) Except as provided in subsection (4), a person who is an active member on February 1, 1993, and who voluntarily terminates service or who is involuntarily terminated from service because of a reduction in force on or after June 25, 1993, but before January 1, 1994, and who is eligible for a normal service retirement under 19-3-901 or early retirement under 19-3-902 is entitled to the retirement incentive provided in subsection (2). (2) (a) The employer of an eligible member under subsection (1) shall pay the total cost of purchasing up to 3 years of additional service credit that the member is qualified to purchase under 19-3-513. (b) The department of revenue shall pay the cost of purchasing up to 3 years of additional service credit for qualifying county assessors and deputy assessors eligible under subsection (1) whose employing county has not elected for participation in the incentive program as provided in subsection (4). (c) A member is entitled to a refund for that portion of previously purchased additional service that would otherwise cause the member to be unqualified to receive all or part of the additional service credit provided in this section. (3) An active member who is involuntarily terminated from service because of a reduction in force on or after March 1, 1993, but before June 25, 1993, and who, if the member had not been terminated from service, would have been eligible under subsection (1) for the retirement incentive is entitled to the retirement incentive under subsection (2) if the member was, at the time of termination from service, eligible for service retirement under 19-3-901 or early retirement under 19-3-902 and retires on or after June 25, 1993. (4) Subject to subsection (2)(b), a contracting employer's participation in the incentive program described in this section is optional. A contracting employer may elect to provide the incentive by filing with the board a written notice of election on or before June 1, 1993, and complying with rules adopted pursuant to subsection (6). (5) County assessors and deputy assessors are eligible for the incentive program even if the employing county has not elected to participate in the incentive program. (6) The board may allow an employer to pay the contributions required under subsection (2)(a) in installments for up to 10 years and may charge interest at a rate set by the board pursuant to 19-2-403. The board shall adopt rules to implement the provisions of this section. (7) A member who has received additional service under this section and who returns to employment for the same jurisdiction for 960 or more hours in a calendar year in a position covered by the public employees' retirement system or for 600 or more hours in a calendar year in a position covered under any other retirement system shall forfeit the additional service. The employer's contributions to purchase that member's additional service credit, minus the proportional amount of retirement benefits related to the additional service purchased under this section and already paid, must be refunded to the employer. For purposes of this subsection, all agencies of the state, including the university system, are considered the same jurisdiction and other public employers contracting with the retirement system are each considered separate jurisdictions.

History: En. Sec. 1, Ch. 567, L. 1993; amd. Sec. 127, Ch. 27, Sp. L. November 1993; amd. Sec. 2, Ch. 66, L. 2001; amd. Sec. 33, Ch. 429, L. 2003; amd. Sec. 21, Ch. 329, L. 2005; amd. Sec. 10, Ch. 178, L. 2013.



19-3-909. Nonapplication of part to defined contribution plan.

19-3-909. Nonapplication of part to defined contribution plan. Except as otherwise provided in chapter 3, part 21, of this title, none of the provisions of this part apply under the defined contribution plan.

History: En. Sec. 40, Ch. 471, L. 1999.






Part 10. Disability Retirement Benefits

19-3-1001. Repealed.

19-3-1001. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2101 by Sec. 34, Ch. 323, L. 1973; amd. Sec. 11, Ch. 128, L. 1975; amd. Sec. 3, Ch. 241, L. 1977; R.C.M. 1947, 68-2101(2).



19-3-1002. Eligibility for disability retirement.

19-3-1002. Eligibility for disability retirement. (1) Except as provided in subsections (2) and (3), a member entering service prior to February 24, 1991, who is not eligible for service retirement or early retirement but who has at least 5 years of membership service and has become disabled while an active member is eligible for disability retirement, as provided in 19-3-1008. (2) An active member who was hired prior to July 1, 2011, and is 60 years of age or older or was hired on or after July 1, 2011, and is 65 years of age or older and who has completed 5 years of membership service and has had a duty-related accident forcing the member to terminate employment but who has not received or is ineligible to receive workers' compensation benefits under Title 39, chapter 71, for the duty-related accident may conditionally waive the member's eligibility for a service retirement in order to be eligible for disability retirement. The waiver is effective only upon approval by the board of the member's written application for disability retirement. The board shall determine whether a member has become disabled. The board may request any information on file with the state compensation insurance fund concerning any duty-related accident. If information is not available, the board may request and the state fund shall then provide an investigative report on the disabling accident. (3) (a) A member in service on February 24, 1991, has a one-time election to be covered for disability purposes under the provisions of 19-3-1008(2). This election is irrevocable and must be made in writing by the member no later than December 31, 1991. Coverage under the provisions of 19-3-1008(2) commences on the date the completed written election is received by the board or its designated representative. To be eligible for disability benefits under the provisions of this part, a member must have completed 5 years of membership service and must have become disabled while an active member. (b) An individual who became a member after February 24, 1991, and before July 1, 2011, who has completed 5 years of membership service and has become disabled while an active member is covered for disability purposes under the provisions of 19-3-1008(2) or (3). (4) A member hired on or after July 1, 2011, who has completed 5 years of membership service and has become disabled while an active member is covered for disability purposes under the provisions of 19-3-1008(4).

History: En. 68-2101 by Sec. 34, Ch. 323, L. 1973; amd. Sec. 11, Ch. 128, L. 1975; amd. Sec. 3, Ch. 241, L. 1977; R.C.M. 1947, 68-2101(1); amd. Sec. 2, Ch. 311, L. 1983; amd. Sec. 56, Ch. 613, L. 1989; amd. Sec. 1, Ch. 49, L. 1991; amd. Sec. 72, Ch. 265, L. 1993; amd. Sec. 14, Ch. 630, L. 1993; amd. Sec. 32, Ch. 99, L. 2001; amd. Sec. 2, Ch. 217, L. 2001; amd. Sec. 34, Ch. 429, L. 2003; amd. Sec. 22, Ch. 329, L. 2005; amd. Sec. 8, Ch. 369, L. 2011.



19-3-1003. Repealed.

19-3-1003. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2101 by Sec. 34, Ch. 323, L. 1973; amd. Sec. 11, Ch. 128, L. 1975; amd. Sec. 3, Ch. 241, L. 1977; R.C.M. 1947, 68-2101(3).



19-3-1004. Repealed.

19-3-1004. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2101 by Sec. 34, Ch. 323, L. 1973; amd. Sec. 11, Ch. 128, L. 1975; amd. Sec. 3, Ch. 241, L. 1977; R.C.M. 1947, 68-2101(4).



19-3-1005. Repealed.

19-3-1005. Repealed. Sec. 35, Ch. 178, L. 2013.

History: En. 68-2102 by Sec. 35, Ch. 323, L. 1973; R.C.M. 1947, 68-2102(part); amd. Sec. 73, Ch. 265, L. 1993; amd. Sec. 32, Ch. 562, L. 1999; amd. Sec. 33, Ch. 99, L. 2001; amd. Sec. 23, Ch. 329, L. 2005.



19-3-1006. Repealed.

19-3-1006. Repealed. Sec. 39, Ch. 370, L. 1997.

History: En. 68-2102 by Sec. 35, Ch. 323, L. 1973; R.C.M. 1947, 68-2102(part); amd. Sec. 74, Ch. 265, L. 1993.



19-3-1007. Benefit for duty-related disability.

19-3-1007. Benefit for duty-related disability. (1) The retirement benefit payable to a member eligible for disability retirement for duty-related reasons and granted prior to July 1, 1977, is 50% of the member's highest average compensation. (2) A retired member receiving a disability retirement benefit on July 1, 1977, who has previously been granted a duty-related disability under provisions in effect on June 30, 1977, is subject to the provisions of this section after July 1, 1977.

History: En. 68-2103 by Sec. 36, Ch. 323, L. 1973; amd. Sec. 7, Ch. 99, L. 1977; amd. Sec. 4, Ch. 241, L. 1977; R.C.M. 1947, 68-2103; amd. Sec. 55, Ch. 613, L. 1989; amd. Sec. 75, Ch. 265, L. 1993; amd. Sec. 34, Ch. 99, L. 2001.



19-3-1008. Benefit for disability.

19-3-1008. Benefit for disability. (1) The monthly amount of the disability retirement benefit payable to a member under the provisions of 19-3-1002(1) is the greater of subsection (1)(a) or (1)(b) as follows: (a) 90% of one fifty-sixth of the member's highest average compensation multiplied by the member's years of service credit, including any additional service credit purchased under 19-3-513; or (b) a retirement benefit equal to 25% of the member's highest average compensation. (2) Except as provided in subsection (3), the monthly amount of retirement benefit payable to a member eligible for disability retirement under the provisions of 19-3-1002(3) is a retirement benefit equal to one fifty-sixth of the member's highest average compensation multiplied by the member's years of service credit, including any additional service credit purchased under 19-3-513. (3) The monthly amount of retirement benefit payable to a member eligible for disability retirement under the provisions of 19-3-1002(3) who has at least 25 years of membership service is a retirement benefit equal to 2% of the member's highest average compensation multiplied by the member's years of service credit, including any additional service credit purchased under 19-3-513. (4) The monthly amount of retirement benefit payable to a member eligible for disability retirement under the provisions of 19-3-1002(4) who has: (a) more than 5 but less than 10 years of membership service is a retirement benefit equal to 1.5% of the member's highest average compensation multiplied by the member's years of service credit, including any additional service credit purchased under 19-3-513; (b) 10 or more but less than 30 years of membership service is a retirement benefit equal to one fifty-sixth of the member's highest average compensation multiplied by the member's years of service credit, including any additional service credit purchased under 19-3-513; or (c) 30 or more years of membership service is a retirement benefit equal to 2% of the member's highest average compensation multiplied by the member's years of service credit, including any additional service credit purchased under 19-3-513. (5) Subject to the provisions of part 11 of this chapter, a retired member receiving a disability retirement benefit on February 24, 1991, who has previously been granted a disability retirement benefit under the provisions of this section will continue to receive the monthly disability retirement benefit as calculated prior to February 24, 1991, subject to any postretirement or cost-of-living increases granted by the legislature.

History: En. 68-2104 by Sec. 37, Ch. 323, L. 1973; amd. Sec. 5, Ch. 241, L. 1977; amd. Sec. 14, Ch. 332, L. 1977; R.C.M. 1947, 68-2104; amd. Sec. 4, Ch. 73, L. 1989; amd. Sec. 4, Ch. 558, L. 1989; amd. Sec. 2, Ch. 49, L. 1991; amd. Sec. 76, Ch. 265, L. 1993; amd. Sec. 35, Ch. 99, L. 2001; amd. Sec. 3, Ch. 217, L. 2001; amd. Sec. 35, Ch. 429, L. 2003; amd. Sec. 9, Ch. 369, L. 2011.



19-3-1009. through reserved.

19-3-1009 through 19-3-1014 reserved.



19-3-1015. Medical examination of disability retiree -- cancellation and reinstatement.

19-3-1015. Medical examination of disability retiree -- cancellation and reinstatement. (1) The board may, in its discretion, require a disabled member to undergo a medical examination. The examination must be made by a board-approved physician or surgeon at a place mutually agreed on by the board, the disabled member, and the physician or surgeon and at the board's expense. Upon the basis of the examination, the board shall determine whether the disabled member is unable, by reason of physical or mental incapacity, to perform the essential elements of either the position held by the member when the member retired or the position proposed to be assigned to the member. If the board determines that the member is not incapacitated or if the member refuses to submit to a medical examination, the member's disability retirement benefit must be canceled. (2) If the board determines that a disabled member should no longer be subject to medical review, the board may grant service retirement status to the member without recalculating the monthly benefit. The board shall notify the member in writing as to the change in status. If the disabled member disagrees with the board's determination, the member may file a written application with the board requesting that the board reconsider its action. The written application for reconsideration must be filed within 60 days after receipt of the notice of the status change. (3) (a) Except as provided in subsections (3)(b) and (3)(c), a member whose disability retirement benefit is canceled because the board has determined that the member is no longer incapacitated must be reinstated to the position held by the member immediately before the member's retirement or to a position in a comparable pay and benefit category with duties within the member's capacity if the member was an employee of the state or of the university. If the member was an employee of a contracting employer, the board shall notify the proper official of the contracting employer that the disability retirement benefit has been canceled and that the former employee is eligible for reinstatement to duty. The fact that the former employee was retired for disability may not prejudice any right to reinstatement to duty that the former employee may have or claim to have. (b) A member who is employed by an employer forfeits any right to reinstatement provided by this section. (c) This section does not affect any requirement that the former employee meet or be able to meet professional certification and licensing standards unrelated to the disability and necessary for reinstatement to duty. (4) If a member whose disability retirement benefit is canceled is not reemployed in a position subject to the retirement system, the member is considered, for the purposes of 19-2-602, to have terminated service coincident with the commencement of the member's retirement benefit.

History: En. 68-2201 by Sec. 38, Ch. 323, L. 1973; amd. Sec. 8, Ch. 99, L. 1977; R.C.M. 1947, 68-2201; amd. Sec. 1, Ch. 138, L. 1989; amd. Sec. 77, Ch. 265, L. 1993; Sec. 19-3-1102, MCA 1991; redes. 19-3-1015 by Code Commissioner, 1993; amd. Sec. 12, Ch. 412, L. 1995; amd. Sec. 17, Ch. 370, L. 1997; amd. Sec. 33, Ch. 562, L. 1999; amd. Sec. 36, Ch. 99, L. 2001; amd. Sec. 36, Ch. 429, L. 2003; amd. Sec. 24, Ch. 329, L. 2005; amd. Sec. 14, Ch. 283, L. 2009.



19-3-1016. Nonapplication of part to defined contribution plan.

19-3-1016. Nonapplication of part to defined contribution plan. Except as otherwise provided in chapter 3, part 21, of this title, none of the provisions of this part apply under the defined contribution plan.

History: En. Sec. 40, Ch. 471, L. 1999.






Part 11. Reemployment of Retired Members

19-3-1101. Renumbered .

19-3-1101. Renumbered . 19-3-1501, Code Commissioner, 1993.



19-3-1102. Renumbered .

19-3-1102. Renumbered . 19-3-1015, Code Commissioner, 1993.



19-3-1103. Disability benefit reduced by earnings.

19-3-1103. Disability benefit reduced by earnings. (1) (a) If the recipient of a disability retirement benefit is self-employed or employed in a position not covered by the retirement system, the recipient shall submit to the board an annual earnings statement, and any other documentation requested by the board, covering each month during which the recipient was self-employed or employed in the position. (b) The amount of the recipient's retirement benefit for each month of employment must be reduced to an amount that, when added to the compensation earned by the recipient in that occupation, does not exceed the amount of the recipient's monthly compensation at the time of the recipient's retirement. (c) The board shall annually adjust the recipient's monthly compensation as it was at the time of retirement by an inflationary factor if the recipient has been receiving a disability retirement benefit for more than 36 consecutive months. (d) If the disability benefit recipient fails to submit the documentation as required under subsection (1)(a), the board may suspend the benefit payments until it receives the documentation. (2) Benefit adjustments granted by the legislature may not be included in calculations required under this section.

History: En. 68-2202 by Sec. 39, Ch. 323, L. 1973; amd. Sec. 4, Ch. 190, L. 1974; R.C.M. 1947, 68-2202; amd. Sec. 8, Ch. 496, L. 1981; amd. Sec. 1, Ch. 23, L. 1987; amd. Sec. 89, Ch. 265, L. 1993; amd. Sec. 34, Ch. 562, L. 1999; amd. Sec. 37, Ch. 99, L. 2001; amd. Sec. 11, Ch. 178, L. 2013.



19-3-1104. Cancellation of disability retirement benefit upon reemployment.

19-3-1104. Cancellation of disability retirement benefit upon reemployment. A person receiving a disability retirement benefit who becomes an employee is considered reinstated to service from retirement, and the person's disability retirement benefit must be canceled.

History: En. 68-2204 by Sec. 41, Ch. 323, L. 1973; amd. Sec. 6, Ch. 190, L. 1974; R.C.M. 1947, 68-2204(part); amd. Sec. 86, Ch. 265, L. 1993; amd. Sec. 104, Ch. 42, L. 1997; amd. Sec. 18, Ch. 370, L. 1997.



19-3-1105. Benefit upon second retirement.

19-3-1105. Benefit upon second retirement. (1) Except as otherwise expressly provided by law, a member with at least 2 years of service credit accrued after reemployment must receive the benefit of provisions enacted after the member's initial retirement, but only with respect to the service credit earned after reemployment. (2) Upon retirement subsequent to a cancellation of a disability benefit under 19-3-1104, a member must receive a recalculated benefit as provided in 19-3-904 or 19-3-906, as applicable. The recalculated benefit is based on service credit accumulated at the time of the member's previous retirement plus any service credit accumulated subsequent to reemployment.

History: En. 68-2204 by Sec. 41, Ch. 323, L. 1973; amd. Sec. 6, Ch. 190, L. 1974; R.C.M. 1947, 68-2204(part); amd. Sec. 87, Ch. 265, L. 1993; amd. Sec. 38, Ch. 99, L. 2001; amd. Sec. 9, Ch. 128, L. 2007.



19-3-1106. Limited reemployment -- reduction of service retirement benefit upon exceeding limits -- reporting obligations -- liability -- exceptions.

19-3-1106. Limited reemployment -- reduction of service retirement benefit upon exceeding limits -- reporting obligations -- liability -- exceptions. (1) A retired member under 65 years of age who was hired prior to July 1, 2011, who has been terminated from employment for at least 90 days, and who is receiving a service retirement benefit or early retirement benefit may return to employment covered by the retirement system for a period not to exceed 960 hours in any calendar year without returning to active service and without any effect to the retiree's retirement benefit. The retirement benefit for any retiree exceeding this 960-hour limitation in any calendar year after retirement must be temporarily reduced $1 for each $1 earned after working 960 hours in that calendar year. (2) A retired member who is 65 years of age or older but less than 70 1/2 years of age, who has been terminated from employment for at least 90 days, and who returns to employment covered by the retirement system is either subject to the 960-hour limitation of subsection (1) or may earn in any calendar year an amount that, when added to the retiree's current annual retirement benefit, will not exceed the member's annualized highest average compensation, adjusted for inflation as of January 1 of the current calendar year, whichever limitation provides the higher limit on earned compensation to the retiree. Upon reaching the applicable limitation, the retiree's benefits must be temporarily reduced $1 for each $1 of compensation earned in service beyond the applicable limitation during that calendar year. (3) (a) The employer of a retiree returning to employment covered by the retirement system shall certify to the board the number of hours worked by the retiree and the gross compensation paid to the retiree in that employment during any pay period after retirement. The certification of hours and compensation may be submitted electronically pursuant to rules adopted by the board. (b) An employer that fails to timely or accurately report the employment of, time worked by, or compensation paid to a retired member as required under subsection (3)(a) is jointly and severally liable with the retired member for repayment to the retirement system of retirement benefits paid to which the member was not entitled, plus interest. (4) A retiree returning to employment covered by the retirement system may elect to return to active membership at any time during this period of covered employment. (5) The following members who return to employment covered by the retirement system are not subject to the hour or earnings limitations in subsections (1) and (2) or the reporting requirements in subsection (3): (a) a retired member who is 70 1/2 years of age or older; or (b) an elected official in a covered position who, as a retired member, declines optional membership as provided in 19-3-412. (6) Except as provided in subsection (5), if a retired member is employed by an employer in a position that is reportable to the retirement system and the retired member is concurrently working for the employer in another position that is not reportable to the system, the position that is not reportable is considered to be part of the position that is reportable to the retirement system. All earnings of the retired member that are generated by these positions are reportable to the retirement system. (7) For the purposes of this section, "employment covered by the retirement system" includes: (a) work performed by a retiree through a professional employer arrangement, an employee leasing arrangement, or a temporary service contractor as those terms are defined in 39-8-102; and (b) services performed by a retiree as an independent contractor for an employer participating in the system.

History: En. 68-2204 by Sec. 41, Ch. 323, L. 1973; amd. Sec. 6, Ch. 190, L. 1974; R.C.M. 1947, 68-2204(2); amd. Sec. 9, Ch. 496, L. 1981; amd. Sec. 2, Ch. 303, L. 1985; amd. Sec. 2, Ch. 275, L. 1991; amd. Sec. 88, Ch. 265, L. 1993; amd. Sec. 1, Ch. 460, L. 1995; amd. Sec. 35, Ch. 562, L. 1999; amd. Sec. 3, Ch. 66, L. 2001; amd. Sec. 39, Ch. 99, L. 2001; amd. Sec. 2, Ch. 402, L. 2003; amd. Sec. 37, Ch. 429, L. 2003; amd. Sec. 10, Ch. 128, L. 2007; amd. Sec. 15, Ch. 283, L. 2009; amd. Sec. 21, Ch. 99, L. 2011; amd. Sec. 10, Ch. 369, L. 2011; amd. Sec. 12, Ch. 178, L. 2013.



19-3-1107. Repealed.

19-3-1107. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 1, Ch. 631, L. 1985.



19-3-1108. Repealed.

19-3-1108. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 1, Ch. 179, L. 1987.



19-3-1109. Renumbered .

19-3-1109. Renumbered . 19-3-1601, Code Commissioner, 1993.



19-3-1110. Renumbered .

19-3-1110. Renumbered . 19-3-1602, Code Commissioner, 1993.



19-3-1111. Renumbered .

19-3-1111. Renumbered . 19-3-1603, Code Commissioner, 1993.



19-3-1112. Nonapplication of part to defined contribution plan.

19-3-1112. Nonapplication of part to defined contribution plan. Except as otherwise provided in chapter 3, part 21, of this title, none of the provisions of this part apply under the defined contribution plan.

History: En. Sec. 40, Ch. 471, L. 1999.



19-3-1113. Contributions required for retirees who return to work.

19-3-1113. Contributions required for retirees who return to work. (1) Beginning July 1, 2013, each employer shall contribute the amount specified in 19-3-316 and the state shall contribute the amount specified in 19-3-319 for retired members who return to work in a covered position but who, under the provisions of 19-3-1106(4), have not become active members. (2) Retired members who return to active service under the provisions of 19-3-1106 are subject to the employee, employer, and state contributions set forth in 19-3-315, 19-3-316, and 19-3-319.

History: En. Sec. 1, Ch. 239, L. 2013.






Part 12. Survivorship Benefits and Death Payments

19-3-1201. Eligibility for death payments.

19-3-1201. Eligibility for death payments. Upon receipt of a written application filed with the board by a designated beneficiary, the board shall grant a death payment to the designated beneficiary of any member who dies: (1) while in service; (2) while a recipient of a disability retirement benefit, if the benefit has been in effect less than 6 months; (3) while disabled, if the member has been continuously disabled since discontinuance of the member's service but is not receiving a disability retirement benefit; or (4) while an inactive member.

History: En. 68-2301 by Sec. 42, Ch. 323, L. 1973; R.C.M. 1947, 68-2301; amd. Sec. 4, Ch. 196, L. 1989; amd. Sec. 78, Ch. 265, L. 1993; amd. Sec. 38, Ch. 429, L. 2003; amd. Sec. 22, Ch. 99, L. 2011.



19-3-1202. Amount of death payment.

19-3-1202. Amount of death payment. (1) The amount of death payment to be made to the designated beneficiary of a deceased member is the sum of subsections (1)(a), (1)(b), and (1)(c) as follows: (a) the member's accumulated contributions; (b) subject to subsection (2), an amount equal to one-twelfth of the compensation received by the member during the last 12 months of compensation multiplied by the smaller of six or the number of years of the member's service credit; and (c) the accumulated regular interest on the amounts in subsections (1)(a) and (1)(b) to the first day of the month in which the payment is made. (2) (a) A beneficiary of a member who was inactive for less than 6 months at the time of death is eligible to receive the payment described in subsection (1)(b). (b) A beneficiary of a member who was inactive for 6 or more months at the time of death is not eligible to receive the payment described in subsection (1)(b).

History: En. 68-2302 by Sec. 43, Ch. 323, L. 1973; R.C.M. 1947, 68-2302; amd. Sec. 1, Ch. 210, L. 1981; amd. Sec. 57, Ch. 613, L. 1989; amd. Sec. 79, Ch. 265, L. 1993; amd. Sec. 39, Ch. 429, L. 2003; amd. Sec. 11, Ch. 128, L. 2007; amd. Sec. 23, Ch. 99, L. 2011.



19-3-1203. Election of optional death annuity.

19-3-1203. Election of optional death annuity. The designated beneficiary of a deceased member may elect, by filing a written application with the board, to have the death payment provided for in 19-3-1202 paid in an actuarially equivalent form, subject to rules that the board may adopt. The annuity payments are not subject to increases that may be granted to other monthly retirement benefits.

History: En. 68-2303 by Sec. 44, Ch. 323, L. 1973; R.C.M. 1947, 68-2303; amd. Sec. 80, Ch. 265, L. 1993; amd. Sec. 40, Ch. 99, L. 2001; amd. Sec. 12, Ch. 128, L. 2007; amd. Sec. 24, Ch. 99, L. 2011.



19-3-1204. Survivorship benefit elected by beneficiary.

19-3-1204. Survivorship benefit elected by beneficiary. (1) A designated beneficiary eligible to receive a death payment may instead elect a survivorship benefit by filing a written application with the board, if all of the following conditions are met: (a) the deceased member on behalf of whom the death benefit is payable had completed 5 years of membership service; (b) the designated beneficiary is a natural person; and (c) the designated beneficiary elects the survivorship benefit within 90 days of receipt of notice from the board that the designated beneficiary is eligible to receive the death payment. (2) A designated beneficiary of a vested member may, by filing a written application with the board, elect to receive a survivorship benefit in lieu of a death payment. (3) (a) If the designated beneficiary is a minor, the custodian designated in 19-2-803 may, on the minor's behalf, file a written application with the board. (b) If an application is not filed on the minor's behalf and no payment has been made, the designated beneficiary may file a written application upon reaching the age of majority. For the purposes of this subsection (3)(b), the survivorship benefit provided for in 19-3-1205 must be calculated as if the member had died on the last day of the month before the month in which the application was filed.

History: En. 68-2304 by Sec. 45, Ch. 323, L. 1973; amd. Sec. 7, Ch. 190, L. 1974; amd. Sec. 3, Ch. 89, L. 1977; amd. Sec. 10, Ch. 99, L. 1977; amd. Sec. 7, Ch. 241, L. 1977; R.C.M. 1947, 68-2304; amd. Sec. 2, Ch. 153, L. 1985; amd. Sec. 5, Ch. 196, L. 1989; amd. Sec. 81, Ch. 265, L. 1993; amd. Sec. 36, Ch. 562, L. 1999; amd. Sec. 41, Ch. 99, L. 2001; amd. Sec. 25, Ch. 329, L. 2005; amd. Sec. 13, Ch. 128, L. 2007.



19-3-1205. Amount of survivorship benefit.

19-3-1205. Amount of survivorship benefit. (1) For a member hired prior to July 1, 2011, the survivorship benefit payable to the member's designated beneficiary is the actuarial equivalent of: (a) the accrued portion of the early retirement benefit pursuant to 19-3-906(1) that would have been payable to the member commencing at age 50 if the member had not attained age 50 or earned 25 years of membership service at the time of death; (b) if the deceased member had attained age 50 or earned 25 years of membership service at the time of death, the early retirement benefit that would have been payable to the member if the member had retired immediately prior to death; or (c) if the deceased member had attained age 60 or earned 30 years of membership service at the time of death, the service retirement benefit that would have been payable to the member if the member had retired immediately prior to death. (2) For a member hired on or after July 1, 2011, the survivorship benefit payable to the member's designated beneficiary is the actuarial equivalent of: (a) the accrued portion of the early retirement benefit pursuant to 19-3-906(3) that would have been payable to the member commencing at age 55 if the member had not attained age 55 at the time of death; (b) if the deceased member had attained age 55 at the time of death, the early retirement benefit that would have been payable to the member if the member had retired immediately prior to death; or (c) if the deceased member had attained age 65 at the time of death, the service retirement benefit that would have been payable to the member if the member had retired immediately prior to death.

History: En. 68-2305 by Sec. 46, Ch. 323, L. 1973; amd. Sec. 8, Ch. 190, L. 1974; R.C.M. 1947, 68-2305; amd. Sec. 82, Ch. 265, L. 1993; amd. Sec. 13, Ch. 412, L. 1995; amd. Sec. 105, Ch. 42, L. 1997; amd. Sec. 40, Ch. 429, L. 2003; amd. Sec. 11, Ch. 369, L. 2011.



19-3-1206. through reserved.

19-3-1206 through 19-3-1209 reserved.



19-3-1210. Death payments to designated beneficiaries of retired members.

19-3-1210. Death payments to designated beneficiaries of retired members. (1) When a retired member receiving an option 1 retirement benefit under 19-3-1501 dies, the member's designated beneficiary or, if there is no surviving designated beneficiary, the member's estate must be paid the amount, if any, of the member's accumulated contributions calculated as of the day of the member's retirement minus the total of any retirement benefits already paid from the member's account. (2) If a retired member receiving an option 2 or 3 retirement benefit under 19-3-1501 dies with no surviving contingent annuitant, the member's designated beneficiary or, if there is no surviving designated beneficiary, the member's estate must be paid the amount, if any, of the member's accumulated contributions calculated as of the day of the member's retirement minus the total of any retirement benefits already paid from the member's account. (3) This section does not apply if the member was receiving a disability benefit.

History: En. Sec. 83, Ch. 265, L. 1993; amd. Sec. 37, Ch. 562, L. 1999; amd. Sec. 41, Ch. 429, L. 2003; amd. Sec. 16, Ch. 283, L. 2009; amd. Sec. 13, Ch. 178, L. 2013.



19-3-1211. Refund when former member dies after transferring to another system.

19-3-1211. Refund when former member dies after transferring to another system. The accumulated contributions of a member who dies after becoming a member of any other system described in 19-3-403(4) and before receiving the member's accumulated contributions must be paid to the designated beneficiary.

History: En. Sec. 68-1602 by Sec. 6, Ch. 323, L. 1973; amd. Sec. 1, Ch. 374, L. 1974; amd. Sec. 1, Ch. 16, L. 1975; amd. Sec. 1, Ch. 128, L. 1975; amd. Sec. 1, Ch. 99, L. 1977; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-1602(8)(b); amd. Sec. 84, Ch. 265, L. 1993; Sec. 19-3-404, MCA 1991; redes. 19-3-1211 by Code Commissioner, 1993.



19-3-1212. Nonapplication of part to defined contribution plan.

19-3-1212. Nonapplication of part to defined contribution plan. Except as otherwise provided in chapter 3, part 21, of this title, none of the provisions of this part apply under the defined contribution plan.

History: En. Sec. 40, Ch. 471, L. 1999.






Part 13. Beneficiaries (Renumbered and Repealed)

19-3-1301. Renumbered .

19-3-1301. Renumbered . 19-2-801, Sec. 238, Ch. 265, L. 1993.



19-3-1302. Renumbered .

19-3-1302. Renumbered . 19-2-802, Sec. 238, Ch. 265, L. 1993.



19-3-1303. Repealed.

19-3-1303. Repealed. Sec. 12, Ch. 496, L. 1981.

History: En. 68-2401 by Sec. 47, Ch. 323, L. 1973; R.C.M. 1947, 68-2401(3).



19-3-1304. Renumbered .

19-3-1304. Renumbered . 19-2-803, Sec. 238, Ch. 265, L. 1993.



19-3-1305. Renumbered .

19-3-1305. Renumbered . 19-2-804, Sec. 238, Ch. 265, L. 1993.






Part 14. Management of Allowance Payments (Renumbered)

19-3-1401. Renumbered .

19-3-1401. Renumbered . 19-2-901, Sec. 238, Ch. 265, L. 1993.



19-3-1402. Renumbered .

19-3-1402. Renumbered . 19-2-902, Sec. 238, Ch. 265, L. 1993.



19-3-1403. Renumbered .

19-3-1403. Renumbered . 19-2-903, Sec. 238, Ch. 265, L. 1993.



19-3-1404. Renumbered .

19-3-1404. Renumbered . 19-2-904, Sec. 238, Ch. 265, L. 1993.






Part 15. Optional Forms of Benefit Payments

19-3-1501. Optional forms of benefits -- designation of contingent annuitant.

19-3-1501. Optional forms of benefits -- designation of contingent annuitant. (1) The retirement benefit of a member or the survivorship benefit of a designated beneficiary who so elects must be converted, in lieu of all other benefits under this chapter, into an optional retirement benefit that is the actuarial equivalent of the original benefit. If the member does not elect an optional retirement benefit pursuant to subsection (2), the member's retirement benefit is known as an option 1 benefit. (2) An optional retirement benefit under this subsection (2) is initially payable during the member's or designated beneficiary's lifetime, with a subsequent benefit, depending on the option selected, to a contingent annuitant as follows: (a) option 2--a continuation of the optional retirement benefit after the death of the initial payee and payable during the lifetime of the named contingent annuitant. This option may be the chosen benefit only if the adjusted age difference between the member or designated beneficiary and the contingent annuitant, other than the member's or designated beneficiary's spouse, is 10 years or less. The adjusted age difference is either: (i) the excess of the age of the member or designated beneficiary over the age of the nonspouse contingent annuitant based on their ages on their birthdays in a calendar year; or (ii) if the member or designated beneficiary is under 70 years of age, the age difference determined in subsection (2)(a)(i) reduced by the number of years that the member or designated beneficiary is under 70 years of age on the member's or beneficiary's birthday in the calendar year that contains the benefit starting date. (b) option 3--a continuation of one-half of the optional retirement benefit after the death of the initial payee and payable during the lifetime of the named contingent annuitant; (c) option 4--a continuation of the optional retirement benefit to one or more contingent annuitants in the event of the initial payee's death before the end of a period certain, determined as follows: (i) the period certain commences at the time that the initial payee first begins receiving the retirement benefit and is available as either: (A) a 10-year period certain if the member retired at 75 years of age or younger; or (B) a 20-year period certain if the member retired at 65 years of age or younger; (ii) if there is more than one surviving contingent annuitant, each contingent annuitant must receive a proportion of the initial payee's benefit on a share-and-share-alike basis; (iii) if all surviving contingent annuitants die prior to the end of the period certain and the last remaining contingent annuitant has failed to name a designated beneficiary, the remaining payments must be converted to an equivalent lump-sum amount and paid to the estate of the last surviving contingent annuitant. (3) The member or the designated beneficiary who elects an optional retirement benefit under subsection (2) shall file a written application with the board prior to the first payment of the benefit. A contingent annuitant must be identified on the application. (4) If the member or designated beneficiary or the named contingent annuitant dies before the first payment has been made under option 2 or 3, the election of the option is automatically canceled. (5) If the member dies after retirement and within 30 days from the date that the member's written application electing or changing an election of an optional retirement benefit under subsection (2) is received by the board, then the election is void. (6) After the member or designated beneficiary has received and accepted an initial retirement benefit payment, the member may not change the selected option except as provided in subsection (7). (7) A retired member receiving an optional retirement benefit pursuant to subsection (2)(a) or (2)(b) may file a written application with the board to have the member's optional retirement benefit revert to the regular retirement benefit available at the time of the member's retirement if: (a) the original contingent annuitant has died, in which case the optional benefit must revert effective on the first day of the month following the contingent annuitant's death; or (b) the member's marriage to the original contingent annuitant has been dissolved and the original contingent annuitant has not been granted the right to receive the optional retirement benefit as part of a family law order, as defined in 19-2-907. The benefit must then revert effective on the first day of the month following receipt of the written application and verification that the family law order does not grant the optional benefit to the original contingent annuitant. (8) A member who applies to revert under subsection (7) shall, at the time of the application, choose one of the following alternatives: (a) revert to the member's original option 1 retirement benefit, increased by the amount of any adjustments received by the member since the effective date of the member's retirement; (b) retain the same option 2 or option 3 originally selected but name a new contingent annuitant; or (c) select a different option under subsection (2) and name a new contingent annuitant. (9) If the member selects an alternative under subsection (8)(b) or (8)(c), the member's retirement benefit must be calculated based on the member's and the new contingent annuitant's ages at the time of this election. (10) A written application pursuant to subsection (7) must be filed with the board within 18 months of the death of or dissolution of marriage to the contingent annuitant.

History: En. 68-2203 by Sec. 40, Ch. 323, L. 1973; amd. Sec. 5, Ch. 190, L. 1974; amd. Sec. 9, Ch. 99, L. 1977; amd. Sec. 6, Ch. 241, L. 1977; amd. Sec. 15, Ch. 332, L. 1977; R.C.M. 1947, 68-2203; amd. Sec. 1, Ch. 527, L. 1985; amd. Sec. 85, Ch. 265, L. 1993; Sec. 19-3-1101, MCA 1991; redes. 19-3-1501 by Code Commissioner, 1993; amd. Sec. 1, Ch. 217, L. 1999; amd. Sec. 38, Ch. 562, L. 1999; amd. Sec. 42, Ch. 99, L. 2001; amd. Sec. 42, Ch. 429, L. 2003; amd. Sec. 26, Ch. 329, L. 2005; amd. Sec. 13, Ch. 284, L. 2009; amd. Sec. 25, Ch. 99, L. 2011; amd. Sec. 14, Ch. 178, L. 2013.



19-3-1502. Nonapplication of part to defined contribution plan.

19-3-1502. Nonapplication of part to defined contribution plan. Except as otherwise provided in chapter 3, part 21, of this title, none of the provisions of this part apply under the defined contribution plan.

History: En. Sec. 40, Ch. 471, L. 1999.






Part 16. Postretirement Benefits and Benefit Increases

19-3-1601. Repealed.

19-3-1601. Repealed. Sec. 38, Ch. 287, L. 1997.

History: En. Sec. 1, Ch. 115, L. 1989; amd. Sec. 90, Ch. 265, L. 1993; Sec. 19-3-1109, MCA 1991; redes. 19-3-1601 by Code Commissioner, 1993.



19-3-1602. Repealed.

19-3-1602. Repealed. Sec. 38, Ch. 287, L. 1997.

History: En. Sec. 2, Ch. 115, L. 1989; amd. Sec. 91, Ch. 265, L. 1993; Sec. 19-3-1110, MCA 1991; redes. 19-3-1602 by Code Commissioner, 1993.



19-3-1603. Repealed.

19-3-1603. Repealed. Sec. 38, Ch. 287, L. 1997.

History: En. Sec. 3, Ch. 115, L. 1989; amd. Sec. 92, Ch. 265, L. 1993; Sec. 19-3-1111, MCA 1991; redes. 19-3-1603 by Code Commissioner, 1993.



19-3-1604. Repealed.

19-3-1604. Repealed. Sec. 120, Ch. 429, L. 2003.

History: En. Sec. 1, Ch. 367, L. 1993.



19-3-1605. Guaranteed annual benefit adjustment.

19-3-1605. Guaranteed annual benefit adjustment. (1) Subject to subsection (2), on January 1 of each year, the permanent monthly benefit payable during the preceding January to each recipient who is eligible under subsection (3) must be increased by the applicable percentage provided in subsection (4). (2) (a) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to less than an annualized increase of the applicable percentage provided in subsection (4), then the recipient's benefit must be adjusted by an amount that will provide a total annualized increase of the applicable percentage in the benefit paid since the preceding January. (b) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the increases amount to more than an annualized increase of the applicable percentage provided in subsection (4), then the benefit increase provided under this section must be 0%. (c) If a benefit recipient is a contingent annuitant receiving an optional benefit upon the death of the original payee that occurred since the preceding January, the new recipient's monthly benefit must be increased to the applicable percentage provided in subsection (4)(b) more than the amount that the contingent annuitant would have received had the contingent annuitant received a benefit during the preceding January. (3) Except as provided in subsection (2)(b), a benefit recipient is eligible for and must receive the minimum annual benefit adjustment provided for in this section if the benefit's commencement date is at least 12 months prior to January 1 of the year in which the adjustment is to be made. (4) (a) Subject to subsection (5), the applicable percentage rate is 1.5% for benefit recipients hired or assuming office: (i) before July 1, 2007; (ii) on or after July 1, 2007, and prior to July 1, 2013, if the benefit recipient is an existing member of a benefit plan for which the applicable percentage before July 1, 2013, was either 3% or 1.5%; or (iii) on or after July 1, 2013. (b) The applicable percentage rate for a contingent annuitant described in subsection (2)(c) is the same as the applicable percentage rate applicable to the original payee under subsection (4)(a). (5) (a) Except as provided in subsection (5)(b), if the most recent actuarial valuation of the retirement system shows that retirement system liabilities are less than 90% funded, the applicable percentage rate in subsection (4) must be reduced by 0.1% for each 2% below that 90% funding level. (b) If the amortization period is 40 years or greater, the applicable percentage rate is 0% and the retirement allowance may not be increased. (6) The board shall adopt rules to administer the provisions of this section.

History: En. Sec. 1, Ch. 287, L. 1997; amd. Sec. 39, Ch. 562, L. 1999; amd. Sec. 1, Ch. 62, L. 2001; amd. Sec. 3, Ch. 149, L. 2001; amd. Sec. 1, Ch. 309, L. 2001; amd. Sec. 3, Ch. 371, L. 2007; amd. Sec. 5, Ch. 390, L. 2013.



19-3-1606. Repealed.

19-3-1606. Repealed. Sec. 39, Ch. 99, L. 2011.

History: En. Sec. 4, Ch. 149, L. 2001.



19-3-1607. Nonapplication of part to defined contribution plan.

19-3-1607. Nonapplication of part to defined contribution plan. Unless otherwise explicitly provided in this part, none of the provisions of this part apply under the defined contribution plan.

History: En. Sec. 13, Ch. 490, L. 2001.






Part 21. Defined Contribution Plan

19-3-2101. Definitions.

19-3-2101. Definitions. Unless the context requires otherwise, as used in this part, the following definitions apply: (1) "Member" means a person with a retirement account in the defined contribution plan. (2) "Plan" or "defined contribution plan" means the defined contribution retirement plan. (3) "University system retirement program" means the retirement plan established by the board of regents under Title 19, chapter 21.

History: En. Sec. 42, Ch. 471, L. 1999; amd. Sec. 14, Ch. 490, L. 2001; amd. Sec. 3, Ch. 282, L. 2013.



19-3-2102. Defined contribution plan established -- assets to be held in trust -- contracted services.

19-3-2102. Defined contribution plan established -- assets to be held in trust -- contracted services. (1) The board shall establish within the public employees' retirement system a defined contribution plan in accordance with the provisions of this part. The plan must be established as a pension plan for the exclusive benefit of members and their beneficiaries and as a "qualified governmental plan" pursuant to section 401(a) of the Internal Revenue Code and its implementing regulations. Retirement accounts must be established for each member of the defined contribution plan. Assets of the plan must be held in trust. The plan is established in addition to any retirement, pension, deferred compensation, or other benefit plan administered by the state or a political subdivision. (2) The board may contract for plan administration and use a competitive bidding process when contracting for consulting, educational, investment, recordkeeping, or other services for the plan.

History: En. Sec. 43, Ch. 471, L. 1999; amd. Sec. 15, Ch. 490, L. 2001.



19-3-2103. Legislative intent.

19-3-2103. Legislative intent. It is the intent of the legislature that, in implementing and administering the defined contribution plan: (1) changes to current administrative processes and the impact of those changes on employers be minimized to the extent possible; (2) the administrative structure for the plan be configured in an economical and efficient manner; (3) administration and services for the plan be contracted out to the extent possible, but that the board provide for the diligent oversight of the contracts; (4) reasonable member services be provided for and that fees be commensurate with the services; (5) lines of communication and responsibilities be clearly established so that employers or their personnel and payroll officers do not advise members about plan choices or investment alternatives; and (6) employers be encouraged to provide paid time for members to attend educational programs sponsored by the board pursuant to 19-3-112.

History: En. Sec. 44, Ch. 471, L. 1999; amd. Sec. 43, Ch. 429, L. 2003.



19-3-2104. Board powers and duties -- rulemaking.

19-3-2104. Board powers and duties -- rulemaking. (1) The board has the powers and shall perform the duties regarding the defined contribution plan as provided in 19-2-403, as applicable. The board may also exercise the powers and shall perform the duties provided in this chapter. (2) The board shall, in accordance with the Montana Administrative Procedure Act, adopt rules necessary for the implementation of this part and other applicable sections in chapters 2 and 3 of this title.

History: En. Sec. 45, Ch. 471, L. 1999; amd. Sec. 27, Ch. 329, L. 2005.



19-3-2105. Administrative expenses and fees.

19-3-2105. Administrative expenses and fees. (1) The board may establish a fund within the defined contribution plan for paying the plan's administrative expenses. (2) The board may: (a) assess fees to pay the reasonable administrative costs of the plan; and (b) negotiate with a vendor or vendors for vendor reimbursement of board administrative expenses for the plan. (3) All fees assessed must be fully disclosed to plan members and treated as public information. (4) Costs for the board to provide for contract oversight are included as part of the administrative expenses of the plan.

History: En. Sec. 46, Ch. 471, L. 1999.



19-3-2106. Limited contract right.

19-3-2106. Limited contract right. The statutory provisions governing the defined contribution plan and the university system retirement program are subject to amendment by the legislature. Employees choosing the defined contribution plan or the university system retirement program pursuant to this part do not have a contract right to the specific terms and conditions specified in statute on the date the employee's choice becomes effective.

History: En. Sec. 16, Ch. 490, L. 2001; amd. Sec. 4, Ch. 282, L. 2013.



19-3-2107. through reserved.

19-3-2107 through 19-3-2110 reserved.



19-3-2111. Plan membership -- written election required -- failure to elect -- effect of election.

19-3-2111. Plan membership -- written election required -- failure to elect -- effect of election. (1) Except as otherwise provided in this part: (a) a member who was an inactive member of the defined benefit plan on the effective date of the defined contribution plan and who is rehired into covered employment after the plan effective date may, within the 12-month period provided for in subsection (2)(a), elect to transfer to and become a member of the plan regardless of whether the member remains active, becomes inactive, or terminates employment and plan membership within the 12-month period; (b) a member who is initially hired into covered employment on or after the effective date of the defined contribution plan may, within the 12-month period provided for in subsection (2)(a), elect to become a member of the plan regardless of whether the member remains active, becomes inactive, or terminates employment and plan membership within the 12-month period. (2) (a) Elections made pursuant to this section must be made on a form prescribed by the board and must be made within 12 months from the month that the employer properly reports the new or rehired member to the board. (b) A member failing to make an election prescribed by this section remains a member of the defined benefit plan. (c) An election under this section, including the default election pursuant to subsection (2)(b), is a one-time irrevocable election. Subject to 19-3-2113, this subsection (2)(c) does not prohibit a new election after a member has terminated membership in either plan and returned to covered employment. (3) A member in either the defined benefit plan or the defined contribution plan who becomes inactive after an election under this section and who returns to active membership remains in the plan previously elected. (4) A system member may not simultaneously be a member of the defined benefit plan and the defined contribution plan and must be a member of either the defined benefit plan or the defined contribution plan. A period of service may not be credited in more than one retirement plan within the system. (5) The provisions of this part do not prohibit the board from adopting rules to allow an employee to elect the defined contribution plan from the first day of covered employment. (6) A member of the defined benefit plan who is subject to a family law order pursuant to 19-2-907 or an execution or income-withholding order pursuant to 19-2-909 may not transfer to the defined contribution plan unless the order is modified to apply under the defined contribution plan. (7) (a) A member of the defined benefit plan who is purchasing service credit through installment payments, either made directly to the board or pursuant to a payroll deduction agreement, may not transfer membership to the defined contribution plan unless the member first completes or terminates the contract for purchase of service credit. (b) A member who files an election to transfer membership may make a lump-sum payment for up to the balance of the service credit remaining to be purchased prior to transferring, subject to the limitations of section 415 of the Internal Revenue Code. The lump-sum payment, unless made by a rollover pursuant to 19-2-708, must be made with after-tax dollars. (c) If a member who files an election to transfer membership fails to complete or terminate the contract for purchase of service credit by the end of the member's 12-month election window, the board shall terminate the service purchase contract and credit the member with the prorated amount of service credit purchased under the contract.

History: En. Sec. 47, Ch. 471, L. 1999; amd. Sec. 17, Ch. 490, L. 2001; amd. Sec. 44, Ch. 429, L. 2003; amd. Sec. 28, Ch. 329, L. 2005; amd. Sec. 14, Ch. 128, L. 2007; amd. Sec. 17, Ch. 283, L. 2009.



19-3-2112. Plan choices for members employed by university system -- amount available to transfer -- effect on rights.

19-3-2112. Plan choices for members employed by university system -- amount available to transfer -- effect on rights. (1) If a member who is employed by the Montana university system is eligible to make an election under this part to transfer to the defined contribution plan, the employee may, instead of electing the defined contribution plan, elect to transfer membership to the university system retirement program provided for under Title 19, chapter 21. (2) Except as otherwise provided in this part, an election to transfer membership to the university system retirement program must be made in accordance with the following provisions: (a) (i) A member employed by the university system who is an active member of the defined benefit plan on the effective date of the defined contribution plan may, within the 12-month period provided for in subsection (2)(b), elect to transfer to and become a member of the university system retirement program regardless of whether the member remains active, becomes inactive, or terminates employment and plan membership within the 12-month period. (ii) A member who was an inactive member of the defined benefit plan on the effective date of the defined contribution plan and who is hired or rehired into covered employment with the university system after that date may, within the 12-month period provided for in subsection (2)(b), elect to transfer to and become a member of the university system retirement program regardless of whether the member remains active, becomes inactive, or terminates employment and plan membership within the 12-month period. (iii) A member who is initially hired into covered employment with the university system on or after the effective date of the defined contribution plan may, within the 12-month period provided for in subsection (2)(b), elect to become a member of the university system retirement program regardless of whether the member remains active, becomes inactive, or terminates employment and plan membership within the 12-month period. (b) Elections made pursuant to this section must be made on a form prescribed by the board and must be made within 12 months from the month that the employer properly reports the new or rehired member to the board. (c) A member failing to make an election prescribed by this section remains a member of the defined benefit plan. (d) An election under this section, including the default election pursuant to subsection (2)(c), is a one-time irrevocable election. Subject to 19-3-2113, this subsection (2)(d) does not prohibit a new election after an employee has terminated membership in the university system retirement program and returned to employment in a position covered under the system. (e) A member in either the defined benefit plan or the university system retirement program who becomes inactive after an election under this section and who returns to active membership remains in the plan previously elected. (f) Except as provided in subsection (2)(g), a university employee in a position covered under the system may not simultaneously be a member of more than one retirement plan under Title 19, chapters 3 and 21, but must be a member of the defined benefit plan, the defined contribution plan, or the university system retirement program as provided by applicable provisions of this title. The same period of service may not be credited in more than one retirement system or plan. (g) A university system employee who is or has been a member of the university system retirement program and returns to or accepts covered employment other than with the university system may make an election pursuant to 19-3-2111. That election is valid only for covered employment other than with the university system. (h) The provisions of this part do not prohibit the board from adopting rules to allow an eligible employee to elect the university system retirement program from the first day of covered employment. (i) A member of the defined benefit plan who is subject to a family law order pursuant to 19-2-907 or an execution or income-withholding order pursuant to 19-2-909 may not transfer to the university system retirement program unless the order is modified to apply under the university system retirement program. (j) (i) A member of the defined benefit plan who is purchasing service credit through installment payments, either made directly to the board or pursuant to a payroll deduction agreement, may not transfer membership to the university system retirement program unless the member completes or terminates the contract for purchase of service credit. (ii) A member who files an election to transfer membership may make a lump-sum payment for up to the balance of the service credit remaining to be purchased prior to transferring, subject to the limitations of section 415 of the Internal Revenue Code. The lump-sum payment, unless made by a rollover pursuant to 19-2-708, must be made with after-tax dollars. (iii) If a member who files an election to transfer fails to complete or terminate the contract for purchase of service credit by the end of the member's 12-month election window, the board shall terminate the service purchase contract and credit the member with the prorated amount of service credit purchased under the contract. (3) For an employee electing to transfer membership to the university system retirement program, the board shall transfer to the university system retirement program the amount that the employee would have been able to transfer to the defined contribution plan under 19-3-2114. (4) An election to become a member of the university system retirement program pursuant to this section is a waiver of all rights and benefits under the public employees' retirement system.

History: En. Sec. 48, Ch. 471, L. 1999; amd. Sec. 18, Ch. 490, L. 2001; amd. Sec. 45, Ch. 429, L. 2003; amd. Sec. 29, Ch. 329, L. 2005; amd. Sec. 15, Ch. 128, L. 2007; amd. Sec. 5, Ch. 282, L. 2013.



19-3-2113. Reinstatement of plan membership -- purchase of prior service credit in defined benefit plan.

19-3-2113. Reinstatement of plan membership -- purchase of prior service credit in defined benefit plan. (1) (a) A member who terminates membership in the defined benefit plan, the defined contribution plan, or the university system retirement program after making an election pursuant to 19-3-2111 or 19-3-2112 and who returns to covered employment in less than 24 months is a member of the plan that the member last selected and is not eligible for a new plan choice election. (b) A member who terminated membership in the defined benefit plan, the defined contribution plan, or the university system retirement program after making an election pursuant to 19-3-2111 or 19-3-2112 and who returns to covered employment after 24 months or more is eligible to make a plan choice election as though initially hired as provided for in 19-3-2111(1)(b). (2) (a) An employee who returns to covered employment after terminating membership in the defined benefit plan, who is eligible to make a plan choice, and who elects to join the defined benefit plan pursuant to 19-3-2111 or 19-3-2112 may reinstate prior membership service and service credit as provided in 19-2-603. (b) An employee who returns to covered employment after terminating membership in the defined contribution plan or the university system retirement program, who is eligible to make a plan choice, and who elects to join the defined benefit plan pursuant to 19-3-2111 or 19-3-2112 may purchase prior membership service and service credit by paying to the board the full actuarial cost of the service credit as of the latest actuarial valuation of the defined benefit plan. The member may not purchase membership service and service credit under this section in excess of the member's length of service in the defined contribution plan or the university system retirement program.

History: En. Sec. 49, Ch. 471, L. 1999; amd. Sec. 19, Ch. 490, L. 2001; amd. Sec. 46, Ch. 429, L. 2003; amd. Sec. 16, Ch. 128, L. 2007; amd. Sec. 6, Ch. 282, L. 2013.



19-3-2114. Amount available to transfer.

19-3-2114. Amount available to transfer. (1) (a) For an employee who was an active member of the system on the day before the effective date of the defined contribution plan and who elects to transfer to the plan: (i) for amounts contributed prior to July 1, 2002, the board shall transfer from the defined benefit plan to the member's retirement account the employee's contributions and the percentage of the employer's contributions specified in subsection (1)(b), plus 8% compounded annual interest on the total of the transferred employee and employer contributions from the month that the contributions were received; and (ii) for amounts contributed on or after July 1, 2002, the board shall transfer from the defined benefit plan to the member's retirement account an amount equal to the amount that would have been allocated to the member's account pursuant to 19-3-2117, plus 8% compounded annual interest from the month that the contributions were received. (b) Based on the contribution amount historically available to pay unfunded liabilities in the defined benefit plan and the transferring member's years of membership service, the percentage of the employer contributions that may be transferred are as follows: Years of membership servicePercentage of employer contributions available to transfer Less than 5 years65.53% 5 to 9 years58.59% 10 to 14 years55.26% 15 to 19 years55.42% 20 or more years57.53% (2) For an employee hired on or after the effective date of the defined contribution plan who elects to become a member of the plan, the board shall transfer from the defined benefit plan to the member's retirement account an amount equal to the amount that would have been allocated to the member's account pursuant to 19-3-2117 had the employee become a plan member on the employee's hire date, plus: (a) 8% compounded annual interest from the initial month that the contributions were received through the last month that the contributions were received prior to July 1, 2011; and (b) 7.75% compounded annual interest from July 1, 2011, forward. (3) For an employee who was an inactive member of the defined benefit plan on the date that the defined contribution plan became effective and who after that date became an active member and elected to transfer to the defined contribution plan: (a) for amounts contributed prior to July 1, 2002, the board shall transfer from the defined benefit plan to the member's retirement account the employee's contributions and the percentage of the employer's contributions specified in subsection (1)(b), plus 8% compounded annual interest on the total of the transferred employee and employer contributions from the month that the contributions were received; and (b) for amounts contributed on or after July 1, 2002, the board shall transfer from the defined benefit plan to the member's retirement account an amount equal to the amount that would have been allocated to the member's account pursuant to 19-3-2117, plus: (i) 8% compounded annual interest from the initial month that the contributions were received through the last month that the contributions were received prior to July 1, 2011; and (ii) 7.75% compounded annual interest from July 1, 2011, forward.

History: En. Sec. 50, Ch. 471, L. 1999; amd. Sec. 20, Ch. 490, L. 2001; amd. Sec. 47, Ch. 429, L. 2003; amd. Sec. 30, Ch. 329, L. 2005; amd. Sec. 26, Ch. 99, L. 2011.



19-3-2115. Transfers or rollovers into plan -- service transfers -- membership credit for purposes of vesting.

19-3-2115. Transfers or rollovers into plan -- service transfers -- membership credit for purposes of vesting. (1) (a) Except as provided in subsection (2), the board shall accept the rollover of contributions and the income on those contributions from another eligible retirement plan to the member's vested account as allowed under applicable federal law. (b) To transfer service credit from another retirement system in this title, an employee must be a member of the defined benefit plan. The member must receive membership service and service credit for the service the member transfers. The transferring member may, within 12 months after joining the defined benefit plan, elect to become a member of the defined contribution plan. The transferred service credit may be used for purposes of vesting in the defined contribution plan pursuant to 19-3-2116. (2) The board shall accept a direct rollover of eligible distributions from another eligible retirement plan only to the extent permitted by the Internal Revenue Code.

History: En. Sec. 51, Ch. 471, L. 1999; amd. Sec. 21, Ch. 490, L. 2001; amd. Sec. 48, Ch. 429, L. 2003.



19-3-2116. Vesting -- mandatory termination of membership -- forfeitures.

19-3-2116. Vesting -- mandatory termination of membership -- forfeitures. (1) A member's contribution account includes the member's contributions and the income on those contributions and is vested from the date that the employee becomes a member of the plan. (2) A member's employer contribution account includes the employer's contributions and the income on those contributions and is vested only when the member has a total of 5 years of membership service under the system. (3) A member's account for other contributions includes the member's rollovers of contributions made pursuant to 19-3-2115 and income on those contributions and is vested from the date that the contribution is credited to the account. (4) A member who terminates service after becoming a vested member may terminate plan membership as provided in 19-3-2123. (5) A member who terminates service before becoming a vested member shall terminate plan membership as provided in 19-3-2123 and subject to 19-3-2126. (6) If the member's employer contribution account is not vested upon termination of plan membership, as provided in 19-3-2123, the employer contributions and income are forfeited and must be allocated as provided in 19-3-2117.

History: En. Sec. 52, Ch. 471, L. 1999; amd. Sec. 22, Ch. 490, L. 2001; amd. Sec. 49, Ch. 429, L. 2003; amd. Sec. 31, Ch. 329, L. 2005.



19-3-2117. Allocation of contributions and forfeitures.

19-3-2117. Allocation of contributions and forfeitures. (1) The member contributions made under 19-3-315 and additional contributions paid by the member for the purchase of service must be allocated to the plan member's retirement account. (2) Subject to subsection (3) and adjustment by the board as provided in 19-3-2121, of the employer contributions under 19-3-316 received: (a) an amount equal to: (i) 4.19% of compensation must be allocated to the member's retirement account; (ii) 2.37% of compensation must be allocated to the defined benefit plan as the plan choice rate; (iii) 0.04% of compensation must be allocated to the education fund as provided in 19-3-112(1)(b); and (iv) 0.3% of compensation must be allocated to the long-term disability plan trust fund established pursuant to 19-3-2141; (b) on July 1, 2009, continuing until the additional employer contributions terminate pursuant to 19-3-316(4)(b), the percentage specified in subsection (3) of this section of compensation must be allocated in the following order: (i) to the defined benefit plan to eliminate the plan choice rate unfunded actuarial liability; and (ii) to the long-term disability plan trust fund to provide disability benefits to eligible members; and (c) on July 1, 2013, continuing until the additional employer contributions terminate pursuant to 19-3-316(4)(b), 1% of compensation must be allocated to the defined benefit plan unfunded liabilities. (3) The percentage of compensation to be contributed under subsection (2)(b) is 0.27% for fiscal year 2014 and increases by 0.1% each fiscal year through fiscal year 2024. For fiscal years beginning after June 30, 2024, the percentage of compensation to be contributed under subsection (2)(b) is 1.27%. (4) Forfeitures of employer contributions and investment income on the employer contributions may not be used to increase a member's retirement account. The board shall allocate the forfeitures under 19-3-2116 to meet the plan's administrative expenses, including startup expenses.

History: En. Sec. 53, Ch. 471, L. 1999; amd. Secs. 5, 14(2)(a), Ch. 423, L. 2001; amd. Sec. 23, Ch. 490, L. 2001; amd. Sec. 51, Ch. 114, L. 2003; amd. Sec. 50, Ch. 429, L. 2003; amd. Sec. 32, Ch. 329, L. 2005; amd. Sec. 4, Ch. 371, L. 2007; amd. Sec. 27, Ch. 99, L. 2011; amd. Sec. 12, Ch. 369, L. 2011; amd. Sec. 6, Ch. 390, L. 2013.



19-3-2118. through reserved.

19-3-2118 through 19-3-2120 reserved.



19-3-2121. Determination and adjustment of plan choice rate and contribution allocations.

19-3-2121. Determination and adjustment of plan choice rate and contribution allocations. (1) The board shall periodically review the sufficiency of the plan choice rate and shall adjust the allocation of contributions under 19-3-2117 as specified in this section. The board shall collect and maintain the data necessary to comply with this section. (2) The plan choice rate set in 19-3-2117(2)(a)(ii) must be adjusted as provided in this section, taking into account: (a) as determined under subsection (3), the change in the normal cost contribution rate in the defined benefit plan that is the result of member selection of the defined contribution plan; and (b) as determined under subsection (4), the sufficiency of the plan choice rate to actuarially fund the defined contribution plan member's appropriate share of the defined benefit plan's unfunded liabilities. (3) The change in the normal cost contribution rate must be an amount equal to the difference between the normal cost contribution rate in the defined benefit plan that would have resulted if all system members remained in the defined benefit plan and the normal cost contribution rate in the defined benefit plan for the actual members of the defined benefit plan, multiplied by the compensation paid to all of the members in the defined benefit plan, divided by the compensation paid to all of the members in the defined contribution plan. The measurements under this subsection must be based on the defined benefit plan in effect on the effective date of the defined contribution plan until the board determines that the defined benefit plan has been amended in a manner that significantly affects plan choices available to system members. After a board determination that the defined benefit plan has been significantly changed, the measurements in this subsection with respect to members entering the system after the significant change must be made on the basis of the defined benefit plan, as amended. (4) The sufficiency of the plan choice rate to actuarially fund the appropriate share of the defined benefit plan's unfunded liabilities must be determined as follows: (a) The board shall determine the number of years required to actuarially fund the defined benefit plan's unfunded liabilities as of the June 30, 1998, actuarial valuation, which must be the initial schedule for the defined contribution plan to actuarially fund the plan's share of the unfunded liabilities. The board shall reduce the schedule by 1 year each biennium. (b) During each subsequent actuarial valuation of the defined benefit plan conducted pursuant to 19-2-405, the board shall determine whether the plan choice rate minus the amount provided in subsection (2)(a) of this section is sufficient to pay the unfunded liability obligations within the schedule determined under subsection (4)(a) of this section. If the amount is insufficient to fund the liability over a period of 10 years longer than the scheduled period or is more than sufficient to fund the liability over a period of 10 years earlier than the scheduled period, the board shall determine to the nearest 0.1% the amount of the increase or decrease in the plan choice rate that is required to actuarially fund the liabilities according to the established schedule. (5) If the board determines that the plan choice rate should be increased or decreased, the plan choice rate under 19-3-2117(2)(a)(ii) must be increased or decreased accordingly. If the plan choice rate is increased, the allocation of employer contributions to member accounts under 19-3-2117(2)(a)(i) must be decreased by that amount. If the plan choice rate is decreased, the allocation of employer contributions to member accounts under 19-3-2117(2)(a)(i) must be increased by that amount. (6) If the board determines that the contribution rate to the disability plan under 19-3-2117(2)(a)(iv) should be increased, the employer contribution to each member's account under 19-3-2117(2)(a)(i) must be decreased by that amount. If the board determines that the contribution rate to the disability plan under 19-3-2117(2)(a)(iv) should be decreased, the employer contribution to each member's account under 19-3-2117(2)(a)(i) must be increased by that amount. (7) By November 1 of the year of a determination pursuant to this section that the allocation of employer contributions under 19-3-2117(2) must be changed, the board shall notify system members, participating employers, employee and employer organizations, the governor, and the legislature of its determination and of the changes required. (8) Effective January 1 of the year after the regular legislative session that immediately follows a determination under this section, the plan choice rate and the allocation of contributions under 19-3-2117(2) must be adjusted according to the board's determination.

History: En. Sec. 54, Ch. 471, L. 1999; amd. Sec. 6, Ch. 423, L. 2001; amd. Sec. 24, Ch. 490, L. 2001; amd. Sec. 33, Ch. 329, L. 2005; amd. Sec. 41, Ch. 2, L. 2009.



19-3-2122. Investment alternatives -- notice of changes -- default fund.

19-3-2122. Investment alternatives -- notice of changes -- default fund. (1) The board shall provide for at least eight investment alternatives within the defined contribution plan. In providing for the plan's investment alternatives, only a vendor or vendors offering suitable and well-managed investments, licensed to conduct business in Montana, and regulated by the United States securities and exchange commission may be used, unless exempt from the commission's regulation. (2) The investment alternatives must include at least three that offer plan members the following: (a) the ability to materially affect the potential return on amounts in the member's retirement account and the degree of risk to which those amounts are subject; (b) a range of investment alternatives that: (i) provides sound and diversified funds; (ii) offers, under each alternative, a materially different risk and return characteristic than found in the other alternatives; (iii) allows the member or beneficiary to choose among them to achieve a portfolio with an aggregate risk and return characteristic to achieve a point within the risk and return range normally appropriate for the member or beneficiary based on age, income, and individual retirement goals; and (iv) tends to minimize through diversification the overall risk of large losses. (3) The investment alternatives may include the investment alternatives offered to members of the state deferred compensation plan pursuant to chapter 50 of this title. (4) The board shall from time to time review the suitability and management of investment alternatives and may change the alternatives to be offered. The board shall notify affected members of potential changes before any changes become effective. (5) Assets within each member's retirement account must be invested as directed by the member. (6) The board shall provide for a balanced fund to be established as a default investment fund. In the case of a member failing to direct how the member's retirement account is to be invested, the member's entire account must be invested in the default fund. (7) This section does not prohibit the board from contracting with the board of investments established in 2-15-1808 to provide one or more investment alternatives within the plan.

History: En. Sec. 55, Ch. 471, L. 1999; amd. Sec. 25, Ch. 490, L. 2001.



19-3-2123. Payout of vested account balances when terminating plan membership.

19-3-2123. Payout of vested account balances when terminating plan membership. Except as provided in 19-3-2142, any time after termination of service, a member or the member's beneficiary may terminate plan membership by filing a written application with the board and removing the member's vested account balance from the plan through any combination of the following payout options, each of which is subject to applicable regulations of the internal revenue service: (1) a direct rollover to an eligible retirement plan, which includes an individual retirement account or annuity and, effective January 1, 2008, a Roth IRA provided for in section 408A of the Internal Revenue Code, 26 U.S.C. 408A, pursuant to section 401(a)(31) of the Internal Revenue Code, 26 U.S.C. 401(a)(31); (2) a regular rollover to an eligible retirement plan pursuant to section 402(c) of the Internal Revenue Code, 26 U.S.C. 402(c); or (3) a lump-sum distribution of the member's vested account balance.

History: En. Sec. 56, Ch. 471, L. 1999; amd. Sec. 7, Ch. 423, L. 2001; amd. Sec. 26, Ch. 490, L. 2001; amd. Sec. 14, Ch. 284, L. 2009.



19-3-2124. Distribution options for plan members -- rulemaking -- minimum distribution requirements -- restrictions.

19-3-2124. Distribution options for plan members -- rulemaking -- minimum distribution requirements -- restrictions. (1) Subject to 19-3-2116, 19-3-2126, and 19-3-2142, a member may, after termination of service, leave the member's vested account balance in the plan, and the member is eligible for a distribution as provided in this section. (2) After termination of service and upon filing a written application with the board, a member may, if provided for by the board, select a distribution option offered pursuant to a contract negotiated by the board with a plan vendor or vendors. (3) A member who is less than 70 1/2 years of age who returns to service may not continue to receive a distribution under this section while actively employed in a covered position. (4) The board shall adopt rules to administer this section and to provide that distributions comply with the minimum distribution requirements established in the Internal Revenue Code and applicable under 19-2-1007.

History: En. Sec. 57, Ch. 471, L. 1999; amd. Sec. 8, Ch. 423, L. 2001; amd. Sec. 27, Ch. 490, L. 2001.



19-3-2125. Death benefits.

19-3-2125. Death benefits. A plan member's beneficiary must be determined as provided in chapter 2, part 8, of this title. Upon filing a written application with the board after the death of a plan member, the member's beneficiary is entitled to the member's vested account balance subject to this part.

History: En. Sec. 58, Ch. 471, L. 1999; amd. Sec. 28, Ch. 490, L. 2001.



19-3-2126. Refunds -- minimum account balance -- adjustment by rule.

19-3-2126. Refunds -- minimum account balance -- adjustment by rule. (1) Before termination of service, a member may not receive a refund of any portion of the member's vested account balance. (2) Except as provided in 19-3-2142, a member who terminates service and whose vested account balance is less than $200 must be paid the vested account balance in a lump sum. If the member's employer contribution account is not vested, the employer contributions and income are forfeited and must be allocated as provided in 19-3-2117. The payment must be made as soon as administratively feasible without a written application from the member. (3) Except as provided in 19-3-2142, unless a written application is made pursuant to subsection (4)(a), a member who terminates service and whose vested account balance is between $200 and $1,000 must be paid the vested account balance in a lump sum. The payment must be made as soon as administratively feasible. If the member's employer contribution account is not vested, the employer contributions and income are forfeited and must be allocated as provided in 19-3-2117. (4) (a) Except as provided in 19-3-2142, upon the written application of a member terminating service whose vested account balance is $200 or more, the board shall make a direct rollover distribution pursuant to section 401(a)(31) of the Internal Revenue Code, 26 U.S.C. 401(a)(31), of the eligible rollover distribution portion of that balance. To receive the direct rollover distribution, the member is responsible for correctly designating, on forms provided by the board, an eligible retirement plan that allows the rollover under applicable federal law. (b) The direct rollover distribution must be paid directly to an eligible retirement plan allowed under applicable federal law that, effective January 1, 2008, includes a Roth IRA provided for in section 408A of the Internal Revenue Code, 26 U.S.C. 408A. (5) A member who terminates service with an account balance greater than $1,000, whether vested or not, may remain in the plan. (6) The board may by rule adjust the minimum account balance provided in this section as necessary to maintain reasonable administrative costs and to account for inflation and in accordance with the requirements of section 401(a)(31)(B) of the Internal Revenue Code, 26 U.S.C. 401(a)(31)(B), and applicable regulations.

History: En. Sec. 59, Ch. 471, L. 1999; amd. Secs. 9, 14(2)(b), Ch. 423, L. 2001; amd. Sec. 29, Ch. 490, L. 2001; amd. Sec. 51, Ch. 429, L. 2003; amd. Sec. 34, Ch. 329, L. 2005; amd. Sec. 15, Ch. 284, L. 2009.



19-3-2127. through reserved.

19-3-2127 through 19-3-2130 reserved.



19-3-2131. Terminated.

19-3-2131. Terminated. Sec. 81(2), Ch. 471, L. 1999.

History: En. Sec. 60, Ch. 471, L. 1999.



19-3-2132. Terminated.

19-3-2132. Terminated. Sec. 81(1), Ch. 471, L. 1999.

History: En. Sec. 61, Ch. 471, L. 1999.



19-3-2133. Employee investment advisory council.

19-3-2133. Employee investment advisory council. (1) The board shall create an employee investment advisory council. The advisory council shall meet at least four times a year to: (a) advise the board concerning the operation of the defined contribution plan, including the selection of the initial investment alternatives to be provided pursuant to 19-3-2122; (b) advise the board about negotiating, contracting, or modifying services for the state deferred compensation plan provided for in chapter 50; and (c) review existing deferred compensation plans and to advise the board on the administration of the program. (2) The advisory council is not subject to 2-15-122, except for payment of travel expenses.

History: En. Sec. 62, Ch. 471, L. 1999; amd. Sec. 30, Ch. 490, L. 2001; amd. Sec. 52, Ch. 429, L. 2003; amd. Sec. 18, Ch. 283, L. 2009; amd. Sec. 15, Ch. 178, L. 2013.



19-3-2134. Terminated.

19-3-2134. Terminated. Sec. 81(1), Ch. 471, L. 1999.

History: En. Sec. 63, Ch. 471, L. 1999.



19-3-2135. through reserved.

19-3-2135 through 19-3-2140 reserved.



19-3-2141. Long-term disability plan -- benefit amount -- eligibility -- administration and rulemaking.

19-3-2141. Long-term disability plan -- benefit amount -- eligibility -- administration and rulemaking. (1) For members hired prior to July 1, 2011: (a) except as provided in subsection (1)(b), a disabled member eligible under the provisions of this section is entitled to a disability benefit equal to one fifty-sixth of the member's highest average compensation, as defined in 19-3-108, multiplied by the member's years of service credit, including any service credit purchased under 19-3-513; (b) an eligible member with at least 25 years of membership service is entitled to a disability benefit equal to 2% of the member's highest average compensation, as defined in 19-3-108, multiplied by the member's years of service credit, including any service credit purchased under 19-3-513. (2) For members hired on or after July 1, 2011, the monthly disability benefit payable to a disabled member eligible under the provisions of this section who has: (a) more than 5 but less than 10 years of membership service is equal to 1.5% of the member's highest average compensation multiplied by the member's years of service credit, including any additional service credit purchased under 19-3-513; (b) 10 or more but less than 30 years of membership service is equal to one fifty-sixth of the member's highest average compensation multiplied by the member's years of service credit, including any additional service credit purchased under 19-3-513; or (c) 30 or more years of membership service is equal to 2% of the member's highest average compensation multiplied by the member's years of service credit, including any additional service credit purchased under 19-3-513. (3) Payment of the disability benefit provided in this section is subject to the following: (a) the member must be vested in the plan as provided in 19-3-2116; (b) for members hired prior to July 1, 2011: (i) if the member's disability occurred when the member was 60 years of age or less, the benefit may be paid only until the member reaches 65 years of age; and (ii) if the member's disability occurred after the member reached 60 years of age, the benefit may be paid for no more than 5 years; (c) for members hired on or after July 1, 2011: (i) if the member's disability occurred when the member was less than 65 years of age, the benefit may be paid only until the member reaches 65 years of age; and (ii) if the member's disability occurred after the member reached 65 years of age, the benefit may be paid for no more than 5 years; and (d) the member shall satisfy the other applicable requirements of this section and the board's rules adopted to implement this section. (4) Application for a disability benefit must be made in accordance with 19-2-406. (5) The board shall make determinations on disability claims and conduct medical reviews in a manner consistent with the provisions of 19-2-406 and 19-3-1015. A member may seek review of a board determination as provided in rules adopted by the board. (6) If a member receiving a disability benefit under this section dies, the disability benefit payments cease and the member's beneficiary is entitled to death benefits only as provided for in 19-3-2125. (7) The board shall establish a long-term disability plan trust fund from which disability benefit costs pursuant to this section must be paid. The trust fund must be entirely separate and distinct from the defined benefit plan trust fund. (8) The board shall perform the duties, exercise the powers, and adopt reasonable rules to implement the provisions of this section.

History: En. Sec. 1, Ch. 423, L. 2001; amd. Sec. 14(1), Ch. 423, L. 2001; amd. Sec. 53, Ch. 429, L. 2003; amd. Sec. 13, Ch. 369, L. 2011; amd. Sec. 16, Ch. 178, L. 2013.



19-3-2142. Disability benefit recipients to remain members -- access to account prohibited.

19-3-2142. Disability benefit recipients to remain members -- access to account prohibited. A plan member who is receiving a disability benefit pursuant to 19-3-2141 remains a member of the retirement plan irrespective of employment status and may not receive a distribution from the member's retirement account.

History: En. Sec. 2, Ch. 423, L. 2001.



19-3-2143. Implementation.

19-3-2143. Implementation. (1) To implement the provisions of 19-3-2141, the board shall establish a self-insured long-term disability plan through which the disability benefits must be paid. (2) If the disability plan cannot be implemented as described in subsection (1), the board shall implement the provisions of 19-3-2141 by contracting for long-term disability insurance that provides for the benefits described in 19-3-2141.

History: En. Sec. 10, Ch. 423, L. 2001.









CHAPTER 4. TEACHERS' RETIREMENT (Renumbered and Repealed)

Part 1. General Provisions (Renumbered)

19-4-101. Renumbered .

19-4-101. Renumbered . 19-20-101, Code Commissioner, 1993.



19-4-102. Renumbered .

19-4-102. Renumbered . 19-20-102, Code Commissioner, 1993.



19-4-103. Renumbered .

19-4-103. Renumbered . 19-20-103, Code Commissioner, 1993.



19-4-104. Renumbered .

19-4-104. Renumbered . 19-20-104, Code Commissioner, 1993.



19-4-105. Renumbered .

19-4-105. Renumbered . 19-20-105, Code Commissioner, 1993.






Part 2. Administration of System (Renumbered)

19-4-201. Renumbered .

19-4-201. Renumbered . 19-20-201, Code Commissioner, 1993.



19-4-202. Renumbered .

19-4-202. Renumbered . 19-20-202, Code Commissioner, 1993.



19-4-203. Renumbered .

19-4-203. Renumbered . 19-20-203, Code Commissioner, 1993.



19-4-204. Renumbered .

19-4-204. Renumbered . 19-20-204, Code Commissioner, 1993.



19-4-205. Renumbered .

19-4-205. Renumbered . 19-20-205, Code Commissioner, 1993.



19-4-206. Renumbered .

19-4-206. Renumbered . 19-20-206, Code Commissioner, 1993.



19-4-207. Renumbered .

19-4-207. Renumbered . 19-20-207, Code Commissioner, 1993.



19-4-208. Renumbered .

19-4-208. Renumbered . 19-20-208, Code Commissioner, 1993.






Part 3. Membership (Renumbered and Repealed)

19-4-301. Renumbered .

19-4-301. Renumbered . 19-20-301, Code Commissioner, 1993.



19-4-302. Renumbered .

19-4-302. Renumbered . 19-20-302, Code Commissioner, 1993.



19-4-303. Renumbered .

19-4-303. Renumbered . 19-20-303, Code Commissioner, 1993.



19-4-304. Renumbered .

19-4-304. Renumbered . 19-20-304, Code Commissioner, 1993.



19-4-305. Repealed.

19-4-305. Repealed. Sec. 2, Ch. 210, L. 1983.

History: En. 75-6208 by Sec. 103, Ch. 5, L. 1971; amd. Sec. 2, Ch. 57, L. 1971; amd. Sec. 2, Ch. 422, L. 1971; amd. Sec. 4, Ch. 507, L. 1973; amd. Sec. 3, Ch. 26, L. 1975; amd. Sec. 5, Ch. 127, L. 1977; amd. Sec. 5, Ch. 331, L. 1977; amd. Sec. 1, Ch. 443, L. 1977; R.C.M. 1947, 75-6208(2)(c).






Part 4. Creditable Service (Renumbered)

19-4-401. Renumbered .

19-4-401. Renumbered . 19-20-401, Code Commissioner, 1993.



19-4-402. Renumbered .

19-4-402. Renumbered . 19-20-402, Code Commissioner, 1993.



19-4-403. Renumbered .

19-4-403. Renumbered . 19-20-403, Code Commissioner, 1993.



19-4-404. Renumbered .

19-4-404. Renumbered . 19-20-404, Code Commissioner, 1993.



19-4-405. Renumbered .

19-4-405. Renumbered . 19-20-405, Code Commissioner, 1993.



19-4-406. Renumbered .

19-4-406. Renumbered . 19-20-406, Code Commissioner, 1993.



19-4-407. Renumbered .

19-4-407. Renumbered . 19-20-407, Code Commissioner, 1993.



19-4-408. Renumbered .

19-4-408. Renumbered . 19-20-408, Code Commissioner, 1993.



19-4-409. Renumbered .

19-4-409. Renumbered . 19-20-409, Code Commissioner, 1993.



19-4-410. Renumbered .

19-4-410. Renumbered . 19-20-410, Code Commissioner, 1993.



19-4-411. Renumbered .

19-4-411. Renumbered . 19-20-411, Code Commissioner, 1993.



19-4-412. Renumbered .

19-4-412. Renumbered . 19-20-412, Code Commissioner, 1993.



19-4-413. Renumbered .

19-4-413. Renumbered . 19-20-413, Code Commissioner, 1993.






Part 5. Management of Funds (Renumbered)

19-4-501. Renumbered .

19-4-501. Renumbered . 19-20-501, Code Commissioner, 1993.



19-4-502. Renumbered .

19-4-502. Renumbered . 19-20-502, Code Commissioner, 1993.



19-4-503. Renumbered .

19-4-503. Renumbered . 19-20-503, Code Commissioner, 1993.



19-4-504. Renumbered .

19-4-504. Renumbered . 19-20-504, Code Commissioner, 1993.






Part 6. Funds -- Contributions (Renumbered and Repealed)

19-4-601. Renumbered .

19-4-601. Renumbered . 19-20-601, Code Commissioner, 1993.



19-4-602. Renumbered .

19-4-602. Renumbered . 19-20-602, Code Commissioner, 1993.



19-4-603. Renumbered .

19-4-603. Renumbered . 19-20-603, Code Commissioner, 1993.



19-4-604. Repealed.

19-4-604. Repealed. Sec. 2, Ch. 251, L. 1981.

History: En. 75-6207 by Sec. 102, Ch. 5, L. 1971; amd. Sec. 1, Ch. 57, L. 1971; amd. Sec. 1, Ch. 422, L. 1971; amd. Sec. 3, Ch. 507, L. 1973; amd. Sec. 2, Ch. 26, L. 1975; amd. Sec. 4, Ch. 127, L. 1977; amd. Sec. 4, Ch. 331, L. 1977; amd. Sec. 3, Ch. 443, L. 1977; R.C.M. 1947, 75-6207(3).



19-4-605. Renumbered .

19-4-605. Renumbered . 19-20-605, Code Commissioner, 1993.



19-4-606. Renumbered .

19-4-606. Renumbered . 19-20-606, Code Commissioner, 1993.






Part 7. Benefits in General (Renumbered)

19-4-701. Renumbered .

19-4-701. Renumbered . 19-20-701, Code Commissioner, 1993.



19-4-702. Renumbered .

19-4-702. Renumbered . 19-20-702, Code Commissioner, 1993.



19-4-703. Renumbered .

19-4-703. Renumbered . 19-20-703, Code Commissioner, 1993.



19-4-704. Renumbered .

19-4-704. Renumbered . 19-20-704, Code Commissioner, 1993.



19-4-705. Renumbered .

19-4-705. Renumbered . 19-20-705, Code Commissioner, 1993.



19-4-706. Renumbered .

19-4-706. Renumbered . 19-20-706, Code Commissioner, 1993.



19-4-707. Renumbered .

19-4-707. Renumbered . 19-20-707, Code Commissioner, 1993.



19-4-708. Renumbered .

19-4-708. Renumbered . 19-20-708, Code Commissioner, 1993.



19-4-709. Renumbered .

19-4-709. Renumbered . 19-20-709, Code Commissioner, 1993.



19-4-710. Renumbered .

19-4-710. Renumbered . 19-20-710, Code Commissioner, 1993.



19-4-711. Renumbered .

19-4-711. Renumbered . 19-20-711, Code Commissioner, 1993.



19-4-712. Renumbered .

19-4-712. Renumbered . 19-20-712, Code Commissioner, 1993.



19-4-713. Renumbered .

19-4-713. Renumbered . 19-20-713, Code Commissioner, 1993.






Part 8. Superannuation Retirement (Renumbered and Repealed)

19-4-801. Renumbered .

19-4-801. Renumbered . 19-20-801, Code Commissioner, 1993.



19-4-802. Renumbered .

19-4-802. Renumbered . 19-20-802, Code Commissioner, 1993.



19-4-803. Repealed.

19-4-803. Repealed. Sec. 2, Ch. 210, L. 1983.

History: En. 75-6208 by Sec. 103, Ch. 5, L. 1971; amd. Sec. 2, Ch. 57, L. 1971; amd. Sec. 2, Ch. 422, L. 1971; amd. Sec. 4, Ch. 507, L. 1973; amd. Sec. 3, Ch. 26, L. 1975; amd. Sec. 5, Ch. 127, L. 1977; amd. Sec. 5, Ch. 331, L. 1977; amd. Sec. 1, Ch. 443, L. 1977; R.C.M. 1947, 75-6208(2)(b); amd. Sec. 5, Ch. 114, L. 1979.



19-4-804. Renumbered .

19-4-804. Renumbered . 19-20-804, Code Commissioner, 1993.






Part 9. Disability Retirement (Renumbered)

19-4-901. Renumbered .

19-4-901. Renumbered . 19-20-901, Code Commissioner, 1993.



19-4-902. Renumbered .

19-4-902. Renumbered . 19-20-902, Code Commissioner, 1993.



19-4-903. Renumbered .

19-4-903. Renumbered . 19-20-903, Code Commissioner, 1993.



19-4-904. Renumbered .

19-4-904. Renumbered . 19-20-904, Code Commissioner, 1993.



19-4-905. Renumbered .

19-4-905. Renumbered . 19-20-905, Code Commissioner, 1993.






Part 10. Death Benefits (Renumbered)

19-4-1001. Renumbered .

19-4-1001. Renumbered . 19-20-1001, Code Commissioner, 1993.



19-4-1002. Renumbered .

19-4-1002. Renumbered . 19-20-1002, Code Commissioner, 1993.






Part 11. Group Insurance (Renumbered)

19-4-1101. Renumbered .

19-4-1101. Renumbered . 19-20-1101, Code Commissioner, 1993.









CHAPTER 5. JUDGES' RETIREMENT

Part 1. General Provisions

19-5-101. Definitions.

19-5-101. Definitions. Unless a different meaning is plainly implied by the context, the following definitions apply in this chapter: (1) (a) "Compensation" means remuneration, as defined in 2-16-403, 3-5-211, and 3-7-222, paid to a member. (b) Compensation does not include bonuses provided after July 1, 2013, that are one-time, temporary payments in addition to and not considered part of base pay. (2) "Current salary" means the current compensation for the office retired from. (3) (a) "Highest average compensation" means a member's highest average monthly compensation during any 36 consecutive months of membership service. (b) Excess earnings limits must be applied to the calculation of the highest average compensation pursuant to 19-2-1005(2). (4) "Involuntary retirement" means a retirement not for cause and before retirement age. (5) "Retired judge" means any judge or justice in receipt of a retirement benefit under this chapter.

History: En. Sec. 1, Ch. 289, L. 1967; amd. Sec. 1, Ch. 218, L. 1969; amd. Sec. 1, Ch. 251, L. 1975; amd. Sec. 1, Ch. 63, L. 1977; amd. Sec. 5, Ch. 132, L. 1977; R.C.M. 1947, 93-1107; amd. Sec. 4, Ch. 282, L. 1983; amd. Sec. 3, Ch. 45, L. 1987; amd. Sec. 6, Ch. 196, L. 1989; amd. Sec. 95, Ch. 265, L. 1993; amd. Sec. 18, Ch. 455, L. 1995; amd. Sec. 13, Ch. 287, L. 1997; amd. Sec. 43, Ch. 99, L. 2001; amd. Sec. 54, Ch. 429, L. 2003; amd. Sec. 4, Ch. 386, L. 2013.



19-5-102. Judges' retirement system established.

19-5-102. Judges' retirement system established. There is a retirement plan known as the judges' retirement system, which is governed by the provisions of chapter 2 and this chapter.

History: En. 93-1107.1 by Sec. 2, Ch. 63, L. 1977; R.C.M. 1947, 93-1107.1; amd. Sec. 94, Ch. 265, L. 1993; amd. Sec. 40, Ch. 562, L. 1999.



19-5-103. Call of retired judges and justices and inactive vested members for duty.

19-5-103. Call of retired judges and justices and inactive vested members for duty. (1) (a) If physically and mentally able, a retired judge or justice who has voluntarily retired after at least 8 years of service is subject to call for duty by the chief justice to aid and assist any district court or any water court under directions that the chief justice may give or to serve as water judge. (b) When called, a retired judge's or justice's duties include the examination of the facts, cases, and authorities cited and the preparation of opinions for and on behalf of the court to which the judge or justice is called to serve. The opinions, when and if and to the extent approved by the court, may be ordered by the court to constitute the opinion of the court. The court and the retired judge or justice may, subject to any rule that the supreme court may adopt, perform any duties preliminary to the final disposition of cases that are not inconsistent with the constitution of the state. (2) (a) A retired judge or justice, when called to duty, must be reimbursed for actual expenses, if any, in responding to the call. (b) In addition, a retired judge or justice is entitled to receive compensation in an amount equal to: (i) the daily salary then currently applicable to the judicial position in which the duty is rendered for each day of duty rendered, up to a total of 180 days in a calendar year; and (ii) for each day of duty after 180 days in a calendar year, one-twentieth of the monthly salary then currently applicable to the judicial position in which the duty is rendered minus an amount equal to one-twentieth of the monthly retirement benefit that the retired judge or justice is receiving, if any. (3) A judge or justice who is an inactive vested member, who has voluntarily discontinued service as an active judge after 8 years of service, and who, by reason of age, is not eligible to receive a retirement benefit under this chapter may be called for duty as provided in subsection (1). A judge or justice called to duty under this subsection must be reimbursed as provided in subsection (2)(a) and compensated as provided in subsection (2)(b)(i) regardless of the number of days served in a calendar year.

History: En. Sec. 24, Ch. 289, L. 1967; R.C.M. 1947, 93-1130; amd. Sec. 1, ch. 254, L. 1979; amd. Sec. 5, Ch. 80, L. 1981; amd. Sec. 3, Ch. 256, L. 1983; amd. Sec. 1, Ch. 425, L. 1983; amd. Sec. 96, Ch. 265, L. 1993; amd. Sec. 20, Ch. 370, L. 1997; amd. Sec. 1, Ch. 233, L. 1999; amd. Sec. 1, Ch. 48, L. 2001; amd. Sec. 35, Ch. 329, L. 2005.



19-5-104. Renumbered .

19-5-104. Renumbered . 19-2-1009, Sec. 238, Ch. 265, L. 1993.



19-5-105. Short title.

19-5-105. Short title. This chapter may be cited as the "Judges' Retirement Act".

History: En. Sec. 93, Ch. 265, L. 1993.






Part 2. Administration (Repealed)

19-5-201. Repealed.

19-5-201. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 6, Ch. 289, L. 1967; amd. Sec. 5, Ch. 63, L. 1977; amd. Sec. 20, Ch. 332, L. 1977; R.C.M. 1947, 93-1112(1), (2).



19-5-202. Repealed.

19-5-202. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 4, Ch. 289, L. 1967; amd. Sec. 1, Ch. 23, L. 1969; amd. Sec. 3, Ch. 63, L. 1977; R.C.M. 1947, 93-1110; amd. Sec. 1, Ch. 235, L. 1981; amd. Sec. 5, Ch. 282, L. 1983.






Part 3. Eligibility, Membership, and Vesting

19-5-301. Membership -- inactive vested members -- inactive nonvested members.

19-5-301. Membership -- inactive vested members -- inactive nonvested members. (1) Except for a judge or justice who elected in writing to remain under the public employees' retirement system on or before October 1, 1985, a judge of a district court, a justice of the supreme court, and the chief water judge or associate water judge provided for in 3-7-221 must be members of the Montana judges' retirement system. (2) A judge pro tempore is not eligible for active membership in the retirement system. (3) A member with at least 5 years of membership service who terminates service and does not take a refund of the member's accumulated contributions is an inactive vested member and retains the right to purchase service credit and to receive a retirement benefit under the provisions of this chapter. (4) A member with less than 5 years of membership service who terminates service and leaves the member's accumulated contributions in the pension trust fund is an inactive nonvested member and is not eligible for any benefits from the retirement system. An inactive nonvested member is eligible only for a refund of the member's accumulated contributions.

History: En. Sec. 7, Ch. 289, L. 1967; amd. Sec. 6, Ch. 63, L. 1977; R.C.M. 1947, 93-1113(1), (2); amd. Sec. 1, Ch. 298, L. 1985; amd. Sec. 1, Ch. 364, L. 1991; amd. Sec. 97, Ch. 265, L. 1993; amd. Sec. 55, Ch. 429, L. 2003; amd. Sec. 8, Ch. 335, L. 2011.



19-5-302. Repealed.

19-5-302. Repealed. Sec. 236, Ch. 265, L. 1993.

History: (1)En. Sec. 8, Ch. 289, L. 1967; Sec. 93-1114, R.C.M. 1947; (2)En. Sec. 19, Ch. 289, L. 1967; amd. Sec. 21, Ch. 332, L. 1977; Sec. 93-1125, R.C.M. 1947; R.C.M. 1947, 93-1114, 93-1125(part).



19-5-303. Repealed.

19-5-303. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 7, Ch. 289, L. 1967; amd. Sec. 6, Ch. 63, L. 1977; R.C.M. 1947, 93-1113(3).



19-5-304. Repealed.

19-5-304. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 22, Ch. 289, L. 1967; amd. Sec. 9, Ch. 63, L. 1977; R.C.M. 1947, 93-1128.






Part 4. Contributions and Refunds

19-5-401. Payments into pension trust fund.

19-5-401. Payments into pension trust fund. All appropriations made by the state of Montana, all contributions by members, and all interest on and increase of the investments and money in the pension trust fund must be paid to the board, which shall credit the payments to the fund. These funds may be commingled with other pension trust funds of the board, but separate accounts must be maintained for the judges' retirement system.

History: En. Sec. 5, Ch. 289, L. 1967; amd. Sec. 4, Ch. 63, L. 1977; R.C.M. 1947, 93-1111; amd. Sec. 98, Ch. 265, L. 1993; amd. Sec. 41, Ch. 562, L. 1999.



19-5-402. Member's contribution.

19-5-402. Member's contribution. (1) Each member's contribution is 7% of the member's compensation. (2) Each employer, pursuant to section 414(h)(2) of the Internal Revenue Code, as amended and applicable on July 1, 1991, shall pick up and pay the contributions that would be payable by the member under subsection (1) for service rendered after June 30, 1991. (3) The member's contribution picked up by the employer is the member's contribution for all purposes of the retirement system, except for the determination of a tax upon a distribution from the retirement system. The contributions must become part of the member's accumulated contributions but must be accounted for separately from the previously accumulated contributions. (4) The member's contributions picked up by the employer are payable from the same source used to pay compensation to the member and must be included in the member's monthly compensation. The employer shall deduct from the member's compensation an amount equal to the amount of the member's contributions picked up by the employer and remit the total of the contributions to the board.

History: En. Sec. 9, Ch. 289, L. 1967; R.C.M. 1947, 93-1115; amd. Sec. 2, Ch. 524, L. 1983; amd. Sec. 1, Ch. 74, L. 1991; amd. Sec. 99, Ch. 265, L. 1993; amd. Sec. 36, Ch. 329, L. 2005.



19-5-403. Refunds in case of resignation or discharge.

19-5-403. Refunds in case of resignation or discharge. When a member willingly resigns or is discharged for cause before becoming entitled to a retirement benefit, the accumulated contributions standing to the member's credit must be paid to the member upon the board's receipt of the member's written application for a refund.

History: En. Sec. 16, Ch. 289, L. 1967; R.C.M. 1947, 93-1122; amd. Sec. 1, Ch. 50, L. 1991; amd. Sec. 100, Ch. 265, L. 1993.



19-5-404. State employer contribution.

19-5-404. State employer contribution. (1) Except as provided in subsection (2), the state shall pay as employer contributions 25.81% of the compensation paid to all of the employer's employees, except those properly excluded from membership. (2) The state shall contribute monthly from the natural resources operations state special revenue account, established in 15-38-301, to the judges' pension trust fund an amount equal to 25.81% of the compensation paid to the chief water court judge. The judiciary shall include in its budget and shall request for legislative appropriation an amount necessary to defray the state's portion of the costs of this section.

History: En. Sec. 10, Ch. 289, L. 1967; amd. Sec. 7, Ch. 63, L. 1977; amd. Sec. 2, Ch. 548, L. 1977; R.C.M. 1947, 93-1116(part); amd. Sec. 3, Ch. 524, L. 1983; amd. Sec. 2, Ch. 318, L. 1987; amd. Sec. 2, Ch. 642, L. 1987; amd. Secs. 1, 2, Ch. 664, L. 1989; amd. Sec. 2, Ch. 344, L. 1991; (2)En. Sec. 2, Ch. 364, L. 1991; amd. Sec. 101, Ch. 265, L. 1993; amd. Sec. 14, Ch. 287, L. 1997; amd. Sec. 20, Ch. 532, L. 1997; amd. Sec. 37, Ch. 329, L. 2005; amd. Sec. 8, Ch. 432, L. 2007.



19-5-405. Repealed.

19-5-405. Repealed. Sec. 236, Ch. 265, L. 1993.

History: Ap. p. Sec. 10, Ch. 289, L. 1967; amd. Sec. 7, Ch. 63, L. 1977; amd. Sec. 548, L. 1977; Sec. 93-1116, R.C.M. 1947; Ap. p. Sec. 6, Ch. 289, L. 1967; amd. Sec. 5, Ch. 63, L. 1977; amd. Sec. 20, Ch. 332, L. 1977; Sec. 93-1112, R.C.M. 1947; R.C.M. 1947, 93-1112(3), 93-1116(part).



19-5-406. Repealed.

19-5-406. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 27, Ch. 289, L. 1967; R.C.M. 1947, 93-1132.



19-5-407. Repealed.

19-5-407. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 6, Ch. 289, L. 1967; amd. Sec. 5, Ch. 63, L. 1977; amd. Sec. 20, Ch. 332, L. 1977; R.C.M. 1947, 93-1112(4).



19-5-408. Repealed.

19-5-408. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 3, Ch. 138, L. 1991.



19-5-409. Application to purchase additional service.

19-5-409. Application to purchase additional service. (1) At any time before retirement, a member may file a written application with the board to purchase additional service credit for the purpose of calculating the member's retirement benefit. Except as provided in subsection (3), the member may purchase 1 year of additional service credit for every 5 years of membership service that the member has in the retirement system. (2) For each year of service credit purchased under this section, a member shall contribute to the pension trust fund an amount equal to the actuarial cost of granting the service, based on the most recent actuarial valuation of the system as determined by the board. (3) A member may not purchase more than 5 years of service credit under 19-2-707 and this section. (4) Service credit purchased under this section is not membership service and may not be used to qualify a member for retirement or in the calculation of an actuarial reduction in benefits for a member who is not eligible for service retirement.

History: En. Sec. 1, Ch. 180, L. 1995; amd. Sec. 26, Ch. 58, L. 1999; amd. Sec. 44, Ch. 99, L. 2001; amd. Sec. 56, Ch. 429, L. 2003.



19-5-410. Application to purchase military service credit.

19-5-410. Application to purchase military service credit. (1) (a) Except as provided in subsection (1)(b) and subject to 19-5-411, a member with at least 5 years of membership service may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's active service in the armed forces of the United States. (b) A member is not eligible to purchase active military service credit and membership service under subsection (1)(a) if the member: (i) has retired from active duty in the armed forces of the United States with military retirement benefits based on that military service; (ii) is eligible, pursuant to 19-2-707, to receive credit in the system for that service; or (iii) is eligible to receive credit for that service in any other retirement system or plan. (2) (a) Except as provided in subsection (2)(b) and subject to 19-5-411, a member with at least 5 years of membership service may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's reserve military service in the armed forces of the United States. (b) A member is not eligible to purchase reserve military service credit and membership service under subsection (2)(a) if the member is eligible, pursuant to 19-2-707, to receive credit in the system for that service. (3) To purchase service credit and membership service under this section, the member shall pay the actuarial cost of the member's active or reserve military service credit based on the system's most recent actuarial valuation.

History: En. Sec. 8, Ch. 26, L. 2003; en. Sec. 8, Ch. 289, L. 2003; amd. Sec. 38, Ch. 329, L. 2005.



19-5-411. Service purchase limitation.

19-5-411. Service purchase limitation. A member may not purchase more than a combined total of 5 years of service under 19-5-409 and 19-5-410.

History: En. Sec. 9, Ch. 26, L. 2003; en. Sec. 9, Ch. 289, L. 2003.






Part 5. Service Retirement Benefits

19-5-501. Eligibility for service retirement.

19-5-501. Eligibility for service retirement. (1) Subject to a member's right to a refund of the member's accumulated contributions under Title 19, chapter 2, part 6, a vested member who has reached the age of 60 has attained normal retirement age and is eligible to receive the nonforfeitable service retirement benefit provided in 19-5-502. (2) Retirement benefits may not be approved by the board while the member is drawing full compensation as a judge or justice. However, benefits may not be withheld for receiving compensation as a judge pro tempore.

History: (1)En. Sec. 11, Ch. 289, L. 1967; Sec. 93-1117, R.C.M. 1947; (2)En. Sec. 19, Ch. 289, L. 1967; amd. Sec. 21, Ch. 332, L. 1977; Sec. 93-1125, R.C.M. 1947; R.C.M. 1947, 93-1117, 93-1125(part); amd. Sec. 10, Ch. 663, L. 1987; amd. Sec. 102, Ch. 265, L. 1993; amd. Sec. 45, Ch. 99, L. 2001; amd. Sec. 1, Ch. 176, L. 2001; amd. Sec. 57, Ch. 429, L. 2003; amd. Sec. 7, Ch. 240, L. 2013.



19-5-502. Service retirement benefit.

19-5-502. Service retirement benefit. After termination from service and upon application for service retirement, the service retirement benefit must be as follows: (1) for members not covered under 19-5-901, 3 1/3% a year of the member's current salary for the first 15 years of service credit and 1.785% a year for each year of service credit after 15 years; or (2) for members covered under 19-5-901, the benefit provided under subsection (1) except that the benefit must be calculated using highest average compensation.

History: En. Sec. 12, Ch. 289, L. 1967; R.C.M. 1947, 93-1118; amd. Sec. 3, Ch. 664, L. 1989; amd. Sec. 103, Ch. 265, L. 1993; amd. Sec. 15, Ch. 287, L. 1997; amd. Sec. 46, Ch. 99, L. 2001; amd. Sec. 58, Ch. 429, L. 2003.



19-5-503. Involuntary retirement benefit.

19-5-503. Involuntary retirement benefit. (1) If a member is involuntarily discontinued from service after having completed 5 years of membership service but before reaching normal retirement age, the member must, upon filing with the board an application in the manner prescribed by the board, be paid an involuntary retirement benefit of equivalent actuarial value to the service retirement benefit payable under 19-5-502 then standing to the member's credit. (2) If a member elected or appointed to office after July 1, 1983, is discontinued from service after having earned at least 12 years of service credit but before reaching normal retirement age, the member may apply for and receive a retirement benefit that is the actuarial equivalent of benefits pursuant to subsection (1).

History: En. Sec. 14, Ch. 289, L. 1967; amd. Sec. 1, Ch. 89, L. 1975; amd. Sec. 8, Ch. 63, L. 1977; R.C.M. 1947, 93-1120; amd. Sec. 4, Ch. 524, L. 1983; amd. Sec. 104, Ch. 265, L. 1993; amd. Sec. 42, Ch. 562, L. 1999; amd. Sec. 47, Ch. 99, L. 2001.



19-5-504. Repealed.

19-5-504. Repealed. Sec. 1, Ch. 12, L. 1987.

History: En. Sec. 15, Ch. 289, L. 1967; R.C.M. 1947, 93-1121.






Part 6. Disability Retirement Benefits

19-5-601. Disability retirement benefit.

19-5-601. Disability retirement benefit. (1) Except as provided in subsections (2) and (3), in the case of the disability of a vested member, a disability retirement benefit must be granted the member in an amount actuarially equivalent to the service retirement benefit standing to the member's credit at the time of the member's disability retirement. (2) Except as provided in subsections (1) and (3), in the case of the disability of a vested or nonvested member, if the disability is a direct result of any service or duty for the Montana judiciary, the member's disability retirement benefit must be the greater of one-half of the member's current salary or one-half of the member's highest average compensation. (3) If the member was retired at the time of becoming disabled, the member must continue to receive the same retirement benefit previously elected.

History: En. Sec. 13, Ch. 289, L. 1967; R.C.M. 1947, 93-1119; amd. Sec. 105, Ch. 265, L. 1993; amd. Sec. 16, Ch. 287, L. 1997; amd. Sec. 41(3), Ch. 370, L. 1997; amd. Sec. 48, Ch. 99, L. 2001; amd. Sec. 19, Ch. 283, L. 2009; amd. Sec. 17, Ch. 178, L. 2013.



19-5-602. Repealed.

19-5-602. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 21, Ch. 289, L. 1967; R.C.M. 1947, 93-1127.



19-5-603. Renumbered .

19-5-603. Renumbered . 19-5-801, Code Commissioner, 1993.



19-5-604. Renumbered .

19-5-604. Renumbered . 19-5-802, Code Commissioner, 1993.



19-5-605. through reserved.

19-5-605 through 19-5-610 reserved.



19-5-611. Renumbered .

19-5-611. Renumbered . 19-2-406, Sec. 238, Ch. 265, L. 1993.



19-5-612. Medical examination of disability retiree -- cancellation of benefit.

19-5-612. Medical examination of disability retiree -- cancellation of benefit. (1) The board, in its discretion, may require the recipient of a disability retirement benefit to undergo a medical examination. The examination must be made by a board-approved physician or surgeon at a place mutually agreed on by the board, the disabled member, and the physician or surgeon and at the board's expense. Upon the basis of the examination, the board shall determine, by reason of physical or mental capacity, whether the recipient can perform the essential elements of the position held by the recipient when the recipient was retired. If the board determines that the recipient is not incapacitated or if the recipient refuses to submit to a medical examination, the recipient's disability retirement benefit must be canceled. (2) The cancellation of a disability retirement benefit because a recipient is no longer incapacitated may not prejudice any right of the recipient to a retirement benefit other than a disability retirement benefit.

History: En. Sec. 2, Ch. 597, L. 1981; amd. Sec. 106, Ch. 265, L. 1993; amd. Sec. 14, Ch. 412, L. 1995; amd. Sec. 20, Ch. 283, L. 2009.






Part 7. Optional Benefit Payments

19-5-701. Optional forms of benefits -- designation of contingent annuitant.

19-5-701. Optional forms of benefits -- designation of contingent annuitant. (1) The retirement benefit of a member or the survivorship benefit of a designated beneficiary who so elects must be converted, in lieu of all other benefits under this chapter, into an optional retirement benefit that is the actuarial equivalent of the original benefit. If the member does not elect an optional retirement benefit pursuant to subsection (2), the member's retirement benefit is known as an option 1 benefit. (2) An optional retirement benefit under this subsection (2) is initially payable during the member's or designated beneficiary's lifetime, with a subsequent benefit, depending on the option selected, to a contingent annuitant as follows: (a) option 2--a continuation of the optional retirement benefit after the death of the initial payee and payable during the lifetime of the named contingent annuitant. This option may be the chosen benefit only if the adjusted age difference between the member or designated beneficiary and the contingent annuitant, other than the member's or designated beneficiary's spouse, is 10 years or less. The adjusted age difference is either: (i) the excess of the age of the member or designated beneficiary over the age of the nonspouse contingent annuitant based on their ages on their birthdays in a calendar year; or (ii) if the member or designated beneficiary is under 70 years of age, the age difference determined in subsection (2)(a)(i) reduced by the number of years that the member or designated beneficiary is under 70 years of age on the member's or beneficiary's birthday in the calendar year that contains the benefit starting date. (b) option 3--a continuation of one-half of the optional retirement benefit after the death of the initial payee and payable during the lifetime of the named contingent annuitant; (c) option 4--a continuation of the optional retirement benefit to one or more contingent annuitants in the event of the initial payee's death before the end of a period certain, determined as follows: (i) the period certain commences at the time that the initial payee first begins receiving the retirement benefit and is available as either: (A) a 10-year period certain if the member retired at 75 years of age or younger; or (B) a 20-year period certain if the member retired at 65 years of age or younger; (ii) if there is more than one surviving contingent annuitant, each contingent annuitant must receive a proportion of the initial payee's benefit on a share-and-share-alike basis; (iii) if all surviving contingent annuitants die prior to the end of the period certain and the last remaining contingent annuitant has failed to name a designated beneficiary, the remaining payments must be converted to an equivalent lump-sum amount and paid to the estate of the last surviving contingent annuitant. (3) The member or designated beneficiary who elects an optional retirement benefit under subsection (2) shall file a written application with the board prior to the first payment of the benefit. A contingent annuitant must be identified on the application. (4) If the member or designated beneficiary or the named contingent annuitant dies before the first payment has been made under option 2 or 3, the election of the option is automatically canceled. (5) If the member dies after retirement and within 30 days from the date that the member's written application electing or changing an election of an optional retirement benefit under subsection (2) is received by the board, the election is void. (6) After the member or designated beneficiary has received and accepted an initial retirement benefit payment, the member may not change the selected option except as provided in subsection (7). (7) A retired member receiving an optional retirement benefit pursuant to subsection (2)(a) or (2)(b) may file a written application with the board to have the member's optional retirement benefit revert to the regular retirement benefit available at the time of the member's retirement if: (a) the original contingent annuitant has died, in which case the optional benefit must revert effective on the first day of the month following the contingent annuitant's death; or (b) the member's marriage to the original contingent annuitant has been dissolved and the original contingent annuitant has not been granted the right to receive the optional retirement benefit as part of a family law order, as defined in 19-2-907. The benefit must then revert effective on the first day of the month following receipt of the written application and verification that the family law order does not grant the optional benefit to the original contingent annuitant. (8) A member who applies to revert under subsection (7) shall, at the time of the application, choose one of the following alternatives: (a) revert to the member's original option 1 retirement benefit, increased by the amount of any adjustments received by the member since the effective date of the member's retirement; (b) retain the same option 2 or option 3 originally selected but name a new contingent annuitant; or (c) select a different option under subsection (2) and name a new contingent annuitant. (9) If the member selects an alternative under subsection (8)(b) or (8)(c), the member's retirement benefit must be calculated based on the member's and the new contingent annuitant's ages at the time of this election. (10) A written application pursuant to subsection (7) must be filed with the board within 18 months of the death of or dissolution of marriage to the contingent annuitant.

History: En. Sec. 25, Ch. 289, L. 1967; amd. Sec. 10, Ch. 63, L. 1977; R.C.M. 1947, 93-1131; amd. Sec. 1, Ch. 126, L. 1987; amd. Sec. 109, Ch. 265, L. 1993; amd. Sec. 2, Ch. 217, L. 1999; amd. Sec. 43, Ch. 562, L. 1999; amd. Sec. 49, Ch. 99, L. 2001; amd. Sec. 59, Ch. 429, L. 2003; amd. Sec. 39, Ch. 329, L. 2005; amd. Sec. 16, Ch. 284, L. 2009; amd. Sec. 28, Ch. 99, L. 2011; amd. Sec. 18, Ch. 178, L. 2013.



19-5-702. Repealed.

19-5-702. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 19, Ch. 289, L. 1967; amd. Sec. 21, Ch. 332, L. 1977; R.C.M. 1947, 93-1125(part).



19-5-703. Repealed.

19-5-703. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 23, Ch. 289, L. 1967; R.C.M. 1947, 93-1129(part).



19-5-704. Repealed.

19-5-704. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 20, Ch. 289, L. 1967; amd. Sec. 10, Ch. 214, L. 1977; R.C.M. 1947, 93-1126; amd. Sec. 2, Ch. 74, L. 1991; amd. Sec. 8, Ch. 823, L. 1991.



19-5-705. Repealed.

19-5-705. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 93-1126.1 by Sec. 11, Ch. 214, L. 1977; R.C.M. 1947, 93-1126.1.



19-5-706. Repealed.

19-5-706. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 1, Ch. 14, L. 1987.






Part 8. Survivorship Benefits and Death Payments

19-5-801. Payments upon employment-related death.

19-5-801. Payments upon employment-related death. (1) Except as provided in subsection (3), if the board finds that a member died as a direct and proximate result of injury received in the course of the member's service or duty, a survivorship benefit must be paid to the member's designated beneficiary. (2) The survivorship benefit is the member's service retirement benefit standing to the member's credit on the date of death. (3) If the member was retired at the time of death, the provisions of 19-5-701 and 19-5-802(2) through (4) apply.

History: En. Sec. 17, Ch. 289, L. 1967; R.C.M. 1947, 93-1123; amd. Sec. 107, Ch. 265, L. 1993; Sec. 19-5-603, MCA 1991; redes. 19-5-801 by Code Commissioner, 1993; amd. Sec. 22, Ch. 370, L. 1997; amd. Sec. 50, Ch. 99, L. 2001; amd. Sec. 21, Ch. 283, L. 2009; amd. Sec. 19, Ch. 178, L. 2013.



19-5-802. Payments upon death from other than employment-related cause.

19-5-802. Payments upon death from other than employment-related cause. (1) If an active vested member dies before reaching normal retirement age, the member's designated beneficiary is entitled to a monthly survivorship benefit that is the actuarial equivalent of the retirement benefit provided in 19-5-502. (2) When a retired member not covered under 19-5-901 and receiving an option 1 retirement benefit under 19-5-701 dies, the member's designated beneficiary must be paid the amount, if any, of the member's accumulated contributions calculated as of the day of the member's retirement minus the total of any retirement benefits already paid from the member's account. At the designated beneficiary's request, the lump sum may be paid as an actuarially equivalent annuity that will not be subject to increases for any purpose. (3) When a retired member covered under 19-5-901 and receiving an option 1 retirement benefit under 19-5-701 dies, the member's designated beneficiary must be paid the amount, if any, of the member's accumulated contributions calculated as of the day of the member's retirement minus the total of any retirement benefits already paid from the member's account. (4) If a retired member who elected an option 2 or 3 benefit under 19-5-701 dies with no surviving contingent annuitant, the member's estate must be paid the amount, if any, of the member's accumulated contributions calculated as of the day of the member's retirement minus the total of any retirement benefits already paid from the member's account. (5) This section does not apply if the member was receiving a disability benefit.

History: En. Sec. 18, Ch. 289, L. 1967; R.C.M. 1947, 93-1124; amd. Sec. 108, Ch. 265, L. 1993; Sec. 19-5-604, MCA 1991; redes. 19-5-802 by Code Commissioner, 1993; amd. Sec. 17, Ch. 287, L. 1997; amd. Sec. 44, Ch. 562, L. 1999; amd. Sec. 51, Ch. 99, L. 2001; amd. Sec. 22, Ch. 283, L. 2009; amd. Sec. 20, Ch. 178, L. 2013.






Part 9. Postretirement Benefits and Benefit Increases

19-5-901. Guaranteed annual benefit adjustment.

19-5-901. Guaranteed annual benefit adjustment. (1) Subject to subsection (2), on January 1 of each year, the permanent monthly benefit payable during the preceding January to each recipient who is eligible under subsection (3) must be increased by 3%. (2) (a) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to less than a 3% annualized increase, then the recipient's benefit must be adjusted by an amount that will provide a total annualized increase of 3% in the benefit paid since the preceding January. (b) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the increases amount to more than a 3% annualized increase, then the benefit increase provided under this section must be 0%. (c) If a benefit recipient is a contingent annuitant receiving an optional benefit upon the death of the original payee that occurred since the preceding January, the new recipient's monthly benefit must be increased to 3% more than the amount that the contingent annuitant would have received had the contingent annuitant received a benefit during the preceding January. (3) Except as provided in subsection (2)(b), a benefit recipient is eligible for and must receive the minimum annual benefit adjustment provided for in this section if: (a) the benefit's commencement date is at least 12 months prior to January 1 of the year in which the adjustment is to be made; and (b) the member or benefit recipient either: (i) first became an active member on or after July 1, 1997; or (ii) filed a voluntary, irrevocable election to be covered under this section. The election must be filed with the board prior to January 1, 1998. (4) The board shall adopt rules to administer the provisions of this section.

History: En. Sec. 2, Ch. 287, L. 1997; amd. Sec. 45, Ch. 562, L. 1999; amd. Sec. 2, Ch. 62, L. 2001; amd. Sec. 5, Ch. 149, L. 2001; amd. Sec. 2, Ch. 309, L. 2001.



19-5-902. Election -- guaranteed annual benefit adjustment.

19-5-902. Election -- guaranteed annual benefit adjustment. (1) Subject to subsection (2), on January 1 of each year, the permanent monthly benefit payable during the preceding January to each recipient who is eligible under subsection (3) must be increased by 3%. (2) (a) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to less than a 3% annualized increase, then the recipient's benefit must be adjusted by an amount that will provide a total annualized increase of 3% in the benefit paid since the preceding January. (b) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the increases amount to more than a 3% annualized increase, then the benefit increase provided under this section must be 0%. (3) A benefit recipient is eligible for and must receive the minimum annual benefit adjustment provided for in this section if: (a) the benefit's commencement date is at least 12 months prior to January 1 of the year in which the adjustment is to be made; and (b) the member either: (i) first became an active member on or after July 1, 1997; or (ii) filed a voluntary, irrevocable election to be covered under this section. The election must be filed with the board prior to December 1, 2005. (4) The board may adopt rules to administer the provisions of this section. (5) The decision of a member who previously elected to participate under 19-5-901 or this section remains valid. The decision of a member who previously elected not to participate under 19-5-901 or this section may be reversed under this section.

History: En. Sec. 6, Ch. 149, L. 2001; amd. Sec. 52, Ch. 114, L. 2003; amd. Sec. 40, Ch. 329, L. 2005.









CHAPTER 6. HIGHWAY PATROL OFFICERS' RETIREMENT

Part 1. General Provisions

19-6-101. Definitions.

19-6-101. Definitions. Unless the context requires otherwise, the following definitions apply in this chapter: (1) (a) "Compensation" means remuneration paid from funds controlled by an employer in payment for the member's services or for time during which the member is excused from work because the member has taken compensatory leave, sick leave, annual leave, or a leave of absence before any pretax deductions allowed by state or federal law are made. (b) Compensation does not include: (i) maintenance, allowances, and expenses; or (ii) bonuses provided after July 1, 2013, that are one-time, temporary payments in addition to and not considered part of base pay. (2) "Dependent child" means an unmarried child of a deceased retired member, who is: (a) under 18 years of age; or (b) under 24 years of age and attending an accredited postsecondary educational institution as a full-time student in anticipation of receiving a certificate or degree. (3) (a) "Highest average compensation" means a member's highest average monthly compensation during any 36 consecutive months of membership service or, in the event a member has not served at least 36 months, the total compensation earned divided by the number of months of service. (b) Lump-sum payments for severance pay, including payment for compensatory leave, sick leave, and annual leave, paid to the member upon termination of employment may be used in the calculation of a retirement benefit only to the extent that they are used to replace, on a month-for-month basis, the normal compensation for a month or months included in the calculation of the highest average compensation. A lump-sum payment may not be added to a single month's compensation. (c) Excess earnings limits must be applied to the calculation of the highest average compensation pursuant to 19-2-1005(2). (4) "Surviving spouse" means the spouse married to a retired member at the time of the retired member's death. (5) "Survivor" means a surviving spouse or dependent child of a member.

History: En. Sec. 1, Ch. 37, L. 1945; amd. Sec. 1, Ch. 243, L. 1955; amd. Sec. 201, Ch. 147, L. 1963; amd. Sec. 5, Ch. 326, L. 1974; amd. Sec. 1, Ch. 361, L. 1974; amd. Sec. 1, Ch. 65, L. 1977; amd. Sec. 1, Ch. 332, L. 1977; R.C.M. 1947, 31-201; amd. Secs. 6, 7, Ch. 114, L. 1979; amd. Sec. 1, Ch. 206, L. 1981; amd. Sec. 6, Ch. 282, L. 1983; amd. Sec. 1, Ch. 86, L. 1985; amd. Sec. 1, Ch. 278, L. 1985; amd. Sec. 4, Ch. 45, L. 1987; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 112, Ch. 265, L. 1993; amd. Sec. 12, Ch. 640, L. 1993; amd. Sec. 27, Ch. 58, L. 1999; amd. Sec. 52, Ch. 99, L. 2001; amd. Sec. 7, Ch. 149, L. 2001; amd. Sec. 60, Ch. 429, L. 2003; amd. Sec. 5, Ch. 386, L. 2013.



19-6-102. Highway patrol officers' retirement system established.

19-6-102. Highway patrol officers' retirement system established. There is a retirement plan known as the highway patrol officers' retirement system, which is governed by the provisions of chapter 2 and this chapter.

History: En. Sec. 31-201.1 by Sec. 2, Ch. 65, L. 1977; R.C.M. 1947, 31-201.1; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 111, Ch. 265, L. 1993; amd. Sec. 46, Ch. 562, L. 1999.



19-6-103. Repealed.

19-6-103. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 27, Ch. 37, L. 1945; R.C.M. 1947, 31-227.



19-6-104. Repealed.

19-6-104. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 24, Ch. 37, L. 1945; amd. Sec. 12, Ch. 326, L. 1974; R.C.M. 1947, 31-224(1)(a), (2).



19-6-105. Repealed.

19-6-105. Repealed. Sec. 5, Ch. 206, L. 1981.

History: En. Sec. 26, Ch. 37, L. 1945; R.C.M. 1947, 31-226; amd. Sec. 7, Ch. 114, L. 1979.



19-6-106. Short title.

19-6-106. Short title. This chapter may be cited as "The Highway Patrol Officers' Retirement Act".

History: En. Sec. 110, Ch. 265, L. 1993.






Part 2. Administration (Repealed and Terminated)

19-6-201. Repealed.

19-6-201. Repealed. Sec. 236, Ch. 256, L. 1993.

History: En. Sec. 6, Ch. 37, L. 1945; amd. Sec. 3, Ch. 243, L. 1955; amd. Sec. 203, Ch. 147, L. 1963; amd. Sec. 7, Ch. 326, L. 1974; amd. Sec. 2, Ch. 332, L. 1977; R.C.M. 1947, 31-206(part).



19-6-202. Repealed.

19-6-202. Repealed. Sec. 236, Ch. 256, L. 1993.

History: En. Sec. 6, Ch. 37, L. 1945; amd. Sec. 3, Ch. 243, L. 1955; amd. Sec. 203, Ch. 147, L. 1963; amd. Sec. 7, Ch. 326, L. 1974; amd. Sec. 2, Ch. 332, L. 1977; R.C.M. 1947, 31-206(part); amd. Sec. 7, Ch. 114, L. 1979.



19-6-203. Repealed.

19-6-203. Repealed. Sec. 236, Ch. 256, L. 1993.

History: En. Sec. 4, Ch. 37, L. 1945; R.C.M. 1947, 31-204; amd. Sec. 2, Ch. 235, L. 1981; amd. Sec. 14, Ch. 79, L. 1983; amd. Sec. 7, Ch. 282, L. 1983.



19-6-204. Terminated.

19-6-204. Terminated. Sec. 7, Ch. 328, L. 1987.

History: En. Sec. 3, Ch. 328, L. 1987.






Part 3. Eligibility, Membership, and Vesting

19-6-301. Membership -- inactive vested members -- inactive nonvested members.

19-6-301. Membership -- inactive vested members -- inactive nonvested members. (1) All members of the Montana highway patrol, including the supervisor and assistant supervisors, must be members of the retirement system. (2) (a) An inactive member hired before July 1, 2013, with at least 5 years of membership service is an inactive vested member and retains the right to purchase service and to receive a retirement benefit under the provisions of this chapter. (b) An inactive member hired on or after July 1, 2013, with at least 10 years of membership service is an inactive vested member and retains the right to purchase service and to receive a retirement benefit under the provisions of this chapter. (c) If an inactive vested member chooses to take a lump-sum payment rather than a retirement benefit, the lump-sum payment consists of only the member's accumulated contributions and not the employer's contributions. (3) (a) An inactive member hired before July 1, 2013, with less than 5 years of membership service is an inactive nonvested member and is not eligible for any benefits from the retirement system. (b) An inactive member hired on or after July 1, 2013, with less than 10 years of membership service is an inactive nonvested member and is not eligible for any benefits from the retirement system. (c) An inactive nonvested member is eligible only for a refund of the member's accumulated contributions.

History: En. Sec. 7, Ch. 37, L. 1945; amd. Sec. 8, Ch. 326, L. 1974; amd. Sec. 3, Ch. 65, L. 1977; R.C.M. 1947, 31-207; amd. Sec. 113, Ch. 265, L. 1993; amd. Sec. 41, Ch. 329, L. 2005; amd. Sec. 3, Ch. 272, L. 2013.



19-6-302. Repealed.

19-6-302. Repealed. Sec. 236, Ch. 265, L. 1993.

History: (1)En. Sec. 8, Ch. 37, L. 1945; amd. Sec. 4, Ch. 243, L. 1955; amd. Sec. 4, Ch. 65, L. 1977; Sec. 31-208, R.C.M. 1947; (2)En. Sec. 20, Ch. 37, L. 1945; amd. Sec. 3, Ch. 332, L. 1977; Sec. 31-220, R.C.M. 1947; R.C.M. 1947, 31-208(part), 31-220(part); amd. Sec. 7, Ch. 114, L. 1979.



19-6-303. Repealed.

19-6-303. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 23, Ch. 37, L. 1945; amd. Sec. 13, Ch. 243, L. 1955; amd. Sec. 11, Ch. 326, L. 1974; amd. Sec. 6, Ch. 361, L. 1974; amd. Sec. 8, Ch. 65, L. 1977; R.C.M. 1947, 31-223(1).



19-6-304. Renumbered .

19-6-304. Renumbered . 19-6-801, Code Commissioner, 1993.



19-6-305. Renumbered .

19-6-305. Renumbered . 19-6-802, Code Commissioner, 1993.



19-6-306. Renumbered .

19-6-306. Renumbered . 19-6-803, Code Commissioner, 1993.






Part 4. Contributions and Refunds

19-6-401. Payments into pension trust fund.

19-6-401. Payments into pension trust fund. There is a pension trust fund for the payment of benefits under the retirement system. All appropriations made by the state, all contributions by members, in the amount specified, and all interest on and earnings from the investment of money in this pension trust fund must be deposited in the pension trust fund.

History: En. Sec. 5, Ch. 37, L. 1945; amd. Sec. 1, Ch. 158, L. 1949; amd. Sec. 1, Ch. 176, L. 1953; amd. Sec. 202, Ch. 147, L. 1963; amd. Sec. 6, Ch. 326, L. 1974; R.C.M. 1947, 31-205(part); amd. Sec. 8, Ch. 282, L. 1983; amd. Sec. 5, Ch. 277, L. 1985; amd. Sec. 2, Ch. 62, L. 1989; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 1, Ch. 816, L. 1991; amd. Sec. 114, Ch. 265, L. 1993; amd. Sec. 61, Ch. 429, L. 2003; amd. Sec. 7, Ch. 428, L. 2005; amd. Sec. 4, Ch. 464, L. 2005.



19-6-402. Member's contribution.

19-6-402. Member's contribution. (1) (a) A member not covered under 19-6-710 shall contribute the following percentage of the member's compensation: (i) beginning July 1, 2013, through June 30, 2014, 10%; (ii) beginning July 1, 2014, through June 30, 2015, 11%; (iii) beginning July 1, 2015, through June 30, 2016, 12%; and (iv) beginning July 1, 2016, 13%. (b) A member covered under 19-6-710, 19-6-711, or 19-6-712 shall contribute the following percentage of the member's compensation: (i) beginning July 1, 2013, through June 30, 2014, 10.05%; (ii) beginning July 1, 2014, through June 30, 2015, 11.05%; (iii) beginning July 1, 2015, through June 30, 2016, 12.05%; and (iv) beginning July 1, 2016, 13.05%. (2) Each employer, pursuant to section 414(h)(2) of the federal Internal Revenue Code of 1954, as amended and applicable on July 1, 1985, shall pick up and pay the contributions that would be payable by the member under subsection (1) for service rendered after June 30, 1985. (3) The member's contributions picked up by the employer must be designated for all purposes of the retirement system as the member's contributions, except for the determination of a tax upon a distribution from the retirement system. These contributions must become part of the member's accumulated contributions but must be accounted for separately from those previously accumulated. (4) The member's contributions picked up by the employer must be payable from the same source as is used to pay compensation to the member and must be included in the member's wages, as defined in 19-1-102, and compensation as used to define the member's highest average compensation in 19-6-101. The employer shall deduct from the member's compensation an amount equal to the amount of the member's contributions picked up by the employer and remit the total of the contributions to the board.

History: En. Sec. 9, Ch. 37, L. 1945; amd. Sec. 5, Ch. 243, L. 1955; amd. Sec. 204, Ch. 147, L. 1963; amd. Sec. 2, Ch. 361, L. 1974; R.C.M. 1947, 31-209; amd. Sec. 2, Ch. 278, L. 1985; amd. Sec. 2, Ch. 294, L. 1985; amd. Sec. 10, Ch. 464, L. 1985; amd. Sec. 2, Ch. 816, L. 1991; amd. Sec. 115, Ch. 265, L. 1993; amd. Sec. 18, Ch. 287, L. 1997; amd. Sec. 53, Ch. 99, L. 2001; amd. Sec. 42, Ch. 329, L. 2005; amd. Sec. 4, Ch. 272, L. 2013.



19-6-403. Refund of member's contribution.

19-6-403. Refund of member's contribution. If a member willingly resigns or is discharged for cause before becoming entitled to a retirement benefit, the accumulated contributions standing to the member's credit must be paid to the member upon the member's filing of a written application with the board.

History: En. Sec. 17, Ch. 37, L. 1945; amd. Sec. 2, Ch. 109, L. 1947; amd. Sec. 10, Ch. 243, L. 1955; R.C.M. 1947, 31-217; amd. Sec. 7, Ch. 114, L. 1979; amd. Sec. 3, Ch. 278, L. 1985; amd. Sec. 2, Ch. 50, L. 1991; amd. Sec. 116, Ch. 265, L. 1993; amd. Sec. 54, Ch. 99, L. 2001.



19-6-404. State employer contribution -- statutory appropriation.

19-6-404. State employer contribution -- statutory appropriation. The state shall pay as employer contributions 38.33% of compensation paid to all of the employer's employees, except those properly excluded from membership, from the following sources: (1) an amount equal to 28.15% of the total compensation of the members, which is payable, as appropriated by the legislature, from the same source that is used to pay compensation to the members; and (2) an amount equal to 10.18% of the total compensation of the members, which is statutorily appropriated, as provided in 17-7-502, from the general fund to the pension trust fund.

History: En. Sec. 10, Ch. 37, L. 1945; amd. Sec. 6, Ch. 243, L. 1955; amd. Sec. 205, Ch. 147, L. 1963; amd. Sec. 3, Ch. 361, L. 1974; amd. Sec. 1, Ch. 350, L. 1975; R.C.M. 1947, 31-210; amd. Sec. 1, Ch. 226, L. 1979; amd. Sec. 12, Ch. 549, L. 1981; amd. Sec. 6, Ch. 277, L. 1985; amd. Sec. 4, Ch. 278, L. 1985; amd. Sec. 3, Ch. 294, L. 1985; amd. Sec. 3, Ch. 62, L. 1989; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 3, Ch. 816, L. 1991; amd. Sec. 117, Ch. 265, L. 1993; amd. Sec. 19, Ch. 287, L. 1997; amd. Sec. 43, Ch. 329, L. 2005; amd. Sec. 8, Ch. 428, L. 2005; amd. Sec. 5, Ch. 464, L. 2005; amd. Sec. 5, Ch. 272, L. 2013.



19-6-405. Repealed.

19-6-405. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 5, Ch. 37, L. 1945; amd. Sec. 1, Ch. 158, L. 1949; amd. Sec. 1, Ch. 176, L. 1953; amd. Sec. 202, Ch. 147, L. 1963; amd. Sec. 6, Ch. 326, L. 1974; R.C.M. 1947, 31-205(part); amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 2, Ch. 221, L. 1991.



19-6-406. Repealed.

19-6-406. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 6, Ch. 37, L. 1945; amd. Sec. 3, Ch. 243, L. 1955; amd. Sec. 203, Ch. 147, L. 1963; amd. Sec. 7, Ch. 326, L. 1974; amd. Sec. 2, Ch. 332, L. 1977; R.C.M. 1947, 31-206(2).



19-6-407. Repealed.

19-6-407. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 31-230 by Sec. 14, Ch. 243, L. 1955; amd. Sec. 14, Ch. 326, L. 1974; R.C.M. 1947, 31-230.



19-6-408. Repealed.

19-6-408. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 6, Ch. 37, L. 1945; amd. Sec. 3, Ch. 243, L. 1955; amd. Sec. 203, Ch. 147, L. 1963; amd. Sec. 7, Ch. 326, L. 1974; amd. Sec. 2, Ch. 332, L. 1977; R.C.M. 1947, 31-206(3).



19-6-409. Repealed.

19-6-409. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 3, Ch. 138, L. 1991.



19-6-410. State contribution for supplemental benefits -- statutory appropriation.

19-6-410. (Temporary) State contribution for supplemental benefits -- statutory appropriation. The state shall annually contribute to the pension trust fund the lump-sum amount determined by the board as required to pay benefits under 19-6-709. The amount must be calculated based upon the number of individuals eligible as provided in 19-6-709(1) through (3) and based upon the amount of benefit for the eligible individuals as provided in 19-6-709(4)(a) through (4)(c). The amount is statutorily appropriated, as provided in 17-7-502, from the general fund to the pension trust fund. (Terminates contingent upon death of last eligible recipient--sec. 14, Ch. 464, L. 2005.)

History: En. Sec. 1, Ch. 464, L. 2005.






Part 5. Service Retirement Benefits

19-6-501. Eligibility for service retirement benefit.

19-6-501. Eligibility for service retirement benefit. (1) Subject to a member's right to a refund of the member's accumulated contributions under Title 19, chapter 2, part 6, a member is eligible to receive a nonforfeitable service retirement benefit under 19-6-502 after completing 20 years or more of membership service and terminating service. (2) For purposes of compliance with section 411 of the Internal Revenue Code, 26 U.S.C. 411, a vested member who has attained the later of age 50 or the completion of 20 years of membership service has attained normal retirement age and has a nonforfeitable right to the member's service retirement.

History: En. Sec 11, Ch. 37, L. 1945; amd. Sec. 9, Ch. 326, L. 1974; R.C.M. 1947, 31-211; amd. Sec. 2, Ch. 206, L. 1981; amd. Sec. 2, Ch. 53, L. 1983; amd. Sec. 5, Ch. 278, L. 1985; amd. Sec. 7, Ch. 196, L. 1989; amd. Sec. 121, Ch. 265, L. 1993; amd. Sec. 23, Ch. 370, L. 1997; amd. Sec. 55, Ch. 99, L. 2001; amd. Sec. 1, Ch. 193, L. 2001; amd. Sec. 8, Ch. 240, L. 2013.



19-6-502. Service retirement benefit.

19-6-502. Service retirement benefit. After termination from service and upon application for service retirement, a member must receive a service retirement benefit equal to 2.6% of the member's highest average compensation for each year of service credit.

History: En. Sec. 13, Ch. 37, L. 1945; amd. Sec. 4, Ch. 361, L. 1974; amd. Sec. 5, Ch. 65, L. 1977; R.C.M. 1947, 31-213; amd. Sec. 6, Ch. 278, L. 1985; amd. Sec. 4, Ch. 816, L. 1991; amd. Sec. 122, Ch. 265, L. 1993; amd. Sec. 56, Ch. 99, L. 2001; amd. Sec. 62, Ch. 429, L. 2003; amd. Sec. 6, Ch. 272, L. 2013.



19-6-503. Early retirement benefit for member discontinued from service other than for cause.

19-6-503. Early retirement benefit for member discontinued from service other than for cause. (1) If a member hired before July 1, 2013, is discontinued from service other than for cause after having completed 5 years of membership service but before reaching normal retirement age, the member must, upon filing a written application with the board, be paid an early service retirement benefit that is of actuarial equivalent value to a service retirement based on a retirement age of 60. (2) If a member hired on or after July 1, 2013, is discontinued from service other than for cause after having completed 10 years of membership service but before reaching normal retirement age, the member must, upon filing a written application with the board, be paid an early service retirement benefit that is of actuarial equivalent value to a service retirement based on a retirement age of 60.

History: En. Sec. 15, Ch. 37, L. 1945; amd. Sec. 8, Ch. 243, L. 1955; amd. Sec. 6, Ch. 65, L. 1977; R.C.M. 1947, 31-215; amd. Sec. 7, Ch. 114, L. 1979; amd. Sec. 3, Ch. 206, L. 1981; amd. Sec. 8, Ch. 278, L. 1985; amd. Sec. 123, Ch. 265, L. 1993; amd. Sec. 47, Ch. 562, L. 1999; amd. Sec. 63, Ch. 429, L. 2003; amd. Sec. 7, Ch. 272, L. 2013.



19-6-504. Repealed.

19-6-504. Repealed. Sec. 13, Ch. 86, L. 1985.

History: En. Sec. 16, Ch. 37, L. 1945; amd. Sec. 9, Ch. 243, L. 1955; R.C.M. 1947, 31-216.



19-6-505. Payment of retirement benefits.

19-6-505. Payment of retirement benefits. (1) The service retirement benefit must be paid to the retired member for the remainder of the member's life. (2) Upon the retired member's death, the retirement benefit must be paid to the member's surviving spouse, if there is one. (3) (a) If upon the retired member's death there is no surviving spouse or if the spouse dies, the retirement benefit must be paid as provided in subsection (3)(c) to the retired member's child, if there is one, for as long as the child remains a dependent child. (b) If there is more than one dependent child, the retirement benefit must be paid as provided in subsection (3)(c) to the children collectively. When a child is no longer a dependent child, the pro rata payments to that child must cease and be made to the remaining child or children until all the children are no longer dependent. (c) Payments to a dependent child must be made pursuant to 19-2-803. (4) If a retired member dies without a surviving spouse or dependent child, the member's designated beneficiary must be paid the amount, if any, of the retired member's accumulated contributions minus the total of any retirement benefits already paid from the member's account.

History: En. Sec. 7, Ch. 278, L. 1985; amd. Sec. 1, Ch. 63, L. 1989; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 124, Ch. 265, L. 1993; amd. Sec. 48, Ch. 562, L. 1999; amd. Sec. 57, Ch. 99, L. 2001; amd. Sec. 44, Ch. 329, L. 2005.



19-6-506. Repealed.

19-6-506. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 1, Ch. 627, L. 1989; amd. Sec. 18, Ch. 16, L. 1991; amd. Secs. 1, 3, Ch. 735, L. 1991.






Part 6. Disability Retirement Benefits

19-6-601. Disability retirement benefit.

19-6-601. Disability retirement benefit. (1) Except as provided in subsections (2) and (3), a vested member who becomes disabled must be granted a disability retirement benefit that is the actuarial equivalent of the service retirement benefit under 19-6-502 standing to the member's credit at the time of the member's disability retirement. (2) Except as provided in subsections (1) and (3), a vested or nonvested member who becomes disabled as a direct result of the member's service in the line of duty: (a) before completing 20 years of membership service must receive a disability retirement benefit equal to one-half the member's highest average compensation; or (b) after completing 20 years or more of membership service must receive a disability retirement benefit equal to 2.6% of the member's highest average compensation for each year of service credit. (3) Upon the death of a member receiving a disability retirement benefit under this section, the member's surviving spouse or dependent child is eligible for benefits as provided in 19-6-505.

History: En. Sec. 14, Ch. 37, L. 1945; amd. Sec. 1, Ch. 109, L. 1947; R.C.M. 1947, 31-214; amd. Sec. 7, Ch. 114, L. 1979; amd. Sec. 9, Ch. 278, L. 1985; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 125, Ch. 265, L. 1993; amd. Sec. 58, Ch. 99, L. 2001; amd. Sec. 64, Ch. 429, L. 2003; amd. Sec. 21, Ch. 178, L. 2013; amd. Sec. 8, Ch. 272, L. 2013.



19-6-602. Repealed.

19-6-602. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 22, Ch. 37, L. 1945; amd. Sec. 1, Ch. 107, L. 1967; amd. Sec. 10, Ch. 326, L. 1974; amd. Sec. 7, Ch. 65, L. 1977; R.C.M. 1947, 31-222; amd. Sec. 7, Ch. 114, L. 1979; amd. Sec. 10, Ch. 278, L. 1985; amd. Sec. 8, Ch. 196, L. 1989.



19-6-603. Renumbered .

19-6-603. Renumbered . 19-6-901, Code Commissioner, 1993.



19-6-604. Renumbered .

19-6-604. Renumbered . 19-6-902, Code Commissioner, 1993.



19-6-605. through reserved.

19-6-605 through 19-6-610 reserved.



19-6-611. Repealed.

19-6-611. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 3, Ch. 597, L. 1981.



19-6-612. Medical examination of disability retiree -- cancellation of benefit.

19-6-612. Medical examination of disability retiree -- cancellation of benefit. (1) The board may require the recipient of a disability retirement benefit to undergo a medical examination. The examination must be made by a board-approved physician or surgeon at a place mutually agreed on by the board, the disabled member, and the physician or surgeon and at the board's expense. Upon the basis of the examination, the board shall determine whether the recipient can perform the essential elements of the position held by the recipient when the recipient retired. If the board determines that the recipient is not incapacitated, the recipient's disability retirement benefit must be canceled when the recipient is offered a position under subsection (3) or when, if a position is available, the recipient cannot be reinstated under subsection (3) for reasons unrelated to the disability. If the recipient refuses to submit to a medical examination, the recipient's disability retirement benefit must be canceled. (2) If the board determines that a recipient of a disability retirement benefit should no longer be subject to medical review, the board may grant a service retirement status to the recipient without recalculating the recipient's monthly benefit. The board shall notify the recipient in writing as to the change in status. If the recipient disagrees with the board's determination, the recipient may file a written application with the board requesting that the board reconsider its action. The request for reconsideration must be filed within 60 days after receipt of the notice of the status change. (3) (a) Except as provided in subsection (3)(b), a recipient whose disability retirement benefit is canceled because the board has determined that the recipient is no longer incapacitated must be reinstated to the position held by the recipient immediately before the recipient's retirement or to a position in a comparable pay and benefit category within the recipient's capacity, whichever is first open. The fact that the recipient was retired for disability may not prejudice any right to reinstatement to duty that the recipient may have or claim to have. (b) This section does not affect any requirement that the former employee meet or be able to meet professional certification and licensing standards unrelated to the disability and necessary for reinstatement to duty. (4) The department of justice may request a medical or psychological review as to the ability of the recipient to return to work as a member of the highway patrol. If the board's findings are upheld, the department of justice shall pay the cost of the review.

History: En. Sec. 4, Ch. 597, L. 1981; amd. Sec. 2, Ch. 138, L. 1989; amd. Sec. 126, Ch. 265, L. 1993; amd. Sec. 15, Ch. 412, L. 1995; amd. Sec. 24, Ch. 370, L. 1997; amd. Sec. 49, Ch. 562, L. 1999; amd. Sec. 59, Ch. 99, L. 2001; amd. Sec. 23, Ch. 283, L. 2009.






Part 7. Postretirement Benefits and Benefit Increases

19-6-701. Repealed.

19-6-701. Repealed. Sec. 14, Ch. 278, L. 1985.

History: En. 31-228 by Sec. 14, Ch. 243, L. 1955; amd. Sec. 13, Ch. 326, L. 1974; amd. Sec. 9, Ch. 65, L. 1977; R.C.M. 1947, 31-228.



19-6-702. Repealed.

19-6-702. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 20, Ch. 37, L. 1945; amd. Sec. 3, Ch. 332, L. 1977; R.C.M. 1947, 31-220(part).



19-6-703. Repealed.

19-6-703. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 25, Ch. 37, L. 1945; R.C.M. 1947, 31-225; amd. Sec. 7, Ch. 114, L. 1979.



19-6-704. Repealed.

19-6-704. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 24, Ch. 37, L. 1945; amd. Sec. 12, Ch. 326, L. 1974; R.C.M. 1947, 31-224(1)(b); amd. Sec. 7, Ch. 114, L. 1979.



19-6-705. Repealed.

19-6-705. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 21, Ch. 37, L. 1945; amd. Sec. 3, Ch. 214, L. 1977; R.C.M. 1947, 31-221; amd. Sec. 11, Ch. 464, L. 1985; amd. Sec. 9, Ch. 823, L. 1991.



19-6-706. Repealed.

19-6-706. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 31-221.1 by Sec. 4, Ch. 214, L. 1977; R.C.M. 1947, 31-221.1.



19-6-707. Minimum monthly benefit.

19-6-707. Minimum monthly benefit. (1) Subject to the limitations contained in subsection (2), the following retired members, or their survivors, who are not covered by 19-6-710, 19-6-711, or 19-6-712 are eligible to receive a monthly benefit of not less than 2% multiplied by the member's service credits multiplied by the current base compensation received by a probationary highway patrol officer: (a) a retired member who is 55 years of age or older, except as provided in subsection (3), or the member's survivor, who is receiving a service retirement benefit; (b) a retired member, or the member's survivor, who is receiving a disability retirement benefit; and (c) a recipient of a survivorship benefit. (2) (a) The maximum monthly benefit paid under subsection (1) may not exceed 60% of the current base compensation of a probationary highway patrol officer. (b) The annual increase in a monthly benefit under subsection (1) may not exceed 5% of the current monthly benefit paid to a retired member or the member's survivor. (3) A retired member otherwise qualified under subsection (1)(a) who is employed in a position covered by a retirement system under Title 19 is ineligible to receive the minimum monthly benefit provided for in this section until the member's service in the covered position is terminated.

History: En. Sec. 1, Ch. 294, L. 1985; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 130, Ch. 265, L. 1993; amd. Sec. 20, Ch. 287, L. 1997; amd. Sec. 17, Ch. 128, L. 2007; amd. Sec. 9, Ch. 272, L. 2013.



19-6-708. Repealed.

19-6-708. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 1, Ch. 14, L. 1987.



19-6-709. Supplemental benefits for certain retirees.

19-6-709. (Temporary) Supplemental benefits for certain retirees. (1) In addition to any retirement benefit payable under this chapter, a retired member or a survivor determined by the board to be eligible under subsection (2) must receive an annual lump-sum benefit payment beginning in September 1991 and each succeeding year as long as the member remains eligible. (2) To be eligible for the benefits under this section, a person must be receiving a monthly benefit before July 1, 1991, may not be covered by 19-6-710, and must be: (a) a retired member who is 55 years of age or older and who has been receiving a service retirement benefit for at least 5 years prior to the date of distribution; (b) a survivor of a member who would have been eligible under subsection (2)(a); or (c) a recipient of a disability benefit under 19-6-601 or a survivorship benefit under 19-6-901. (3) A retired member otherwise qualified under this section who is employed in a position covered by a retirement system under Title 19 is ineligible to receive any lump-sum benefit payments provided for in this section until the fiscal year following the member's termination from service in the covered position. (4) The amount statutorily appropriated under 19-6-410 must be distributed proportionally as a lump-sum benefit payment to each eligible recipient based on service credit at the time of retirement, subject to the following: (a) a recipient under subsection (2)(c) is considered to have 20 years of service credit for the purposes of the distributions; (b) any recipient of a retirement benefit exceeding the maximum monthly benefit under 19-6-707(2)(a) must have the recipient's service credit reduced 25% for the purposes of the distributions; (c) the maximum annual increase in the amount of supplemental benefits paid to each individual under this section is the percentage increase for the previous calendar year in the annual average consumer price index for urban wage earners and workers, compiled by the bureau of labor statistics of the United States department of labor or its successor agency. (Terminates contingent upon death of last eligible recipient--sec. 1, Ch. 567, L. 1991; sec. 14, Ch. 464, L. 2005.)

History: En. Sec. 1, Ch. 567, L. 1991; amd. Sec. 3, Ch. 735, L. 1991; amd. Sec. 131, Ch. 265, L. 1993; amd. Sec. 21, Ch. 287, L. 1997; amd. Sec. 21, Ch. 532, L. 1997; amd. Sec. 50, Ch. 562, L. 1999; amd. Sec. 60, Ch. 99, L. 2001; amd. Sec. 4, Ch. 191, L. 2001; amd. Sec. 108, Ch. 574, L. 2001; amd. Sec. 65, Ch. 429, L. 2003; amd. Sec. 45, Ch. 329, L. 2005; amd. Sec. 6, Ch. 464, L. 2005; amd. Sec. 19, Ch. 596, L. 2005.



19-6-710. Guaranteed annual benefit adjustment.

19-6-710. Guaranteed annual benefit adjustment. (1) Subject to subsection (2), for members hired before July 1, 2013, on January 1 of each year, the permanent monthly benefit payable during the preceding January to each recipient who is eligible under subsection (3) must be increased by 3%. (2) (a) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to less than a 3% annualized increase, then the recipient's benefit must be adjusted by an amount that will provide a total annualized increase of 3% in the benefit paid since the preceding January. (b) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the increases amount to more than a 3% annualized increase, then the benefit increase provided under this section must be 0%. (3) Except as provided in subsection (2)(b), a benefit recipient is eligible for and must receive the minimum annual benefit adjustment provided for in this section if: (a) the benefit's commencement date is at least 12 months prior to January 1 of the year in which the adjustment is to be made; and (b) the member either: (i) first became an active member on or after July 1, 1997; or (ii) filed a voluntary, irrevocable election to be covered under this section. The election must be filed with the board prior to January 1, 1998, and requires an active member to pay an increased contribution rate from July 1, 1997, forward. A retired member or the member's survivor who is receiving a monthly benefit before July 1, 1997, shall also file the voluntary, irrevocable election no later than January 1, 1998, to be covered under this section. (4) The board shall adopt rules to administer the provisions of this section.

History: En. Sec. 3, Ch. 287, L. 1997; amd. Sec. 51, Ch. 562, L. 1999; amd. Sec. 3, Ch. 62, L. 2001; amd. Sec. 8, Ch. 149, L. 2001; amd. Sec. 3, Ch. 309, L. 2001; amd. Sec. 10, Ch. 272, L. 2013.



19-6-711. Election -- guaranteed annual benefit adjustment.

19-6-711. Election -- guaranteed annual benefit adjustment. (1) Subject to subsection (2), for members hired before July 1, 2013, on January 1 of each year, the permanent monthly benefit payable during the preceding January to each recipient who is eligible under subsection (3) must be increased by 3%. (2) (a) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to less than a 3% annualized increase, then the recipient's benefit must be adjusted by an amount that will provide a total annualized increase of 3% in the benefit paid since the preceding January. (b) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the increases amount to more than a 3% annualized increase, then the benefit increase provided under this section must be 0%. (3) A benefit recipient is eligible for and must receive the minimum annual benefit adjustment provided for in this section if: (a) the benefit's commencement date is at least 12 months prior to January 1 of the year in which the adjustment is to be made; and (b) the member either: (i) first became an active member on or after July 1, 1997; or (ii) filed a voluntary, irrevocable election to be covered under this section. The election: (A) must be filed with the board prior to December 1, 2001; and (B) requires an active member to pay an increased or revised contribution rate from January 1, 2002, forward. (4) The board shall adopt rules to administer the provisions of this section. (5) The decision of a member who elected to participate under 19-6-710 remains valid. The decision of a member who elected not to participate under 19-6-710 may be reversed under this section.

History: En. Sec. 9, Ch. 149, L. 2001; amd. Sec. 53, Ch. 114, L. 2003; amd. Sec. 11, Ch. 272, L. 2013.



19-6-712. Guaranteed annual benefit adjustment for employees hired after July 1, 2013.

19-6-712. Guaranteed annual benefit adjustment for employees hired after July 1, 2013. (1) Subject to subsection (2), for employees hired on or after July 1, 2013, on January 1 of each year, the permanent monthly benefit payable during the preceding January to each recipient who is eligible under subsection (3) must be increased by 1.5%. (2) (a) If the recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to less than a 1.5% annualized increase, then the recipient's benefit must be adjusted by an amount that will provide a total annualized increase of 1.5% in the benefit paid since the preceding January. (b) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to more than a 1.5% annualized increase, then the benefit increase provided for under this section must be 0%. (3) Except as provided for in subsection (2)(b), a benefit recipient is eligible for and must receive the minimum annual benefit adjustment provided for in this section if: (a) the benefit's commencement date is at least 36 months prior to January 1 of the year in which the adjustment is to be made; and (b) the member first became an active member on or after July 1, 2013. (4) The board shall adopt rules to administer the provisions of this section.

History: En. Sec. 1, Ch. 272, L. 2013.






Part 8. Service Credit

19-6-801. Application to purchase military service.

19-6-801. Application to purchase military service. (1) (a) Except as provided in subsection (1)(b) and subject to 19-6-805, an eligible member may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's active service in the armed forces of the United States. (b) A member is not eligible to purchase active military service credit and membership service under subsection (1)(a) if the member: (i) has retired from active duty in the armed forces of the United States with military retirement benefits based on that military service; (ii) is eligible, pursuant to 19-2-707, to receive credit in the system for that service; or (iii) is eligible to receive credit for that service in any other retirement system or plan. (2) (a) Except as provided in subsection (3) and subject to subsection (2)(b) and 19-6-805, a member may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's reserve military service in the armed forces of the United States. (b) A member must have at least the following years of membership service to apply to purchase service credit under subsection (2)(a): (i) for a member hired before July 1, 2013, 5 years; and (ii) for a member hired on or after July 1, 2013, 10 years. (3) A member is not eligible to purchase reserve military service credit and membership service under subsection (2)(a) if the member is eligible, pursuant to 19-2-707, to receive credit in the system for that service. (4) To purchase service credit and membership service under this section: (a) a member with at least 15 years of service credit who is not covered by 19-6-710 shall contribute the amount determined by the board to be due based on the member's compensation and regular contribution rate in the member's 16th year for the 1st year purchased and, for each subsequent year purchased, an amount based on the member's compensation and contribution rate in each of as many years succeeding the member's 16th year as are required to complete the purchase, with regular interest from the date the member becomes eligible for this benefit to the date the purchase is complete. The combined total of active and reserve military service credit and membership service that a member may purchase may be no more than the member's service credit in excess of 15 years or 5 years, whichever is less. (b) (i) a member with at least 5 years of membership service who is covered by 19-6-710 shall pay the actuarial cost of the member's active or reserve military service credit based on the system's most recent actuarial valuation; (ii) a member with at least 10 years of membership service who is covered by 19-6-712 shall pay the actuarial cost of the member's active or reserve military service credit based on the system's most recent actuarial valuation.

History: En. Sec. 23, Ch. 37, L. 1945; amd. Sec. 13, Ch. 243, L. 1955; amd. Sec. 11, Ch. 326, L. 1974; amd. Sec. 6, Ch. 361, L. 1974; amd. Sec. 8, Ch. 65, L. 1977; R.C.M. 1947, 31-223(2); amd. Sec. 118, Ch. 265, L. 1993; Sec. 19-6-304, MCA 1991; redes. 19-6-801 by Code Commissioner, 1993; amd. Sec. 22, Ch. 287, L. 1997; amd. Sec. 28, Ch. 58, L. 1999; amd. Sec. 52, Ch. 562, L. 1999; amd. Sec. 61, Ch. 99, L. 2001; amd. Sec. 2, Ch. 26, L. 2003; amd. Sec. 2, Ch. 289, L. 2003; amd. Secs. 66, 122(2), Ch. 429, L. 2003; amd. Sec. 12, Ch. 272, L. 2013.



19-6-802. Repealed.

19-6-802. Repealed. Sec. 120, Ch. 429, L. 2003.

History: En. Sec. 2, Ch. 145, L. 1981; amd. Sec. 2, Ch. 331, L. 1983; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 119, Ch. 265, L. 1993; Sec. 19-6-305, MCA 1991; redes. 19-6-802 by Code Commissioner, 1993; amd. Sec. 16, Ch. 412, L. 1995; amd. Sec. 53, Ch. 51, L. 1999; amd. Sec. 53, Ch. 562, L. 1999; amd. Sec. 62, Ch. 99, L. 2001.



19-6-803. Application to purchase law enforcement service performed in another state.

19-6-803. Application to purchase law enforcement service performed in another state. (1) (a) Subject to subsection (1)(b) and 19-6-805, a member may, at any time before retirement, file a written application with the board to purchase 1 year of out-of-state law enforcement employment for each year of service credit, unless the member is eligible to receive a retirement benefit in another system or plan for that same service. (b) A member must have at least the following years of membership service to apply to purchase service credit under this section: (i) for a member hired before July 1, 2013, 5 years; and (ii) for a member hired on or after July 1, 2013, 10 years. (2) To purchase this service credit, a member shall pay the actuarial cost of the service credit in the retirement system, as determined by the board, based on: (a) the member's compensation for the 12 months immediately preceding the date of the member's election to purchase the service credit under the retirement system; and (b) the actuarial rate in effect at the time of purchase of service credit. (3) Service credit purchased under this section may not be used to qualify a member to purchase military service credit under 19-6-801. (4) Service credit purchased under this section may not be used in calculating a member's retirement benefit unless the last 5 years of service credit were earned under the retirement system. If, upon retirement, a member's purchased service credit may not be used in calculating the member's retirement benefit, the member must receive a refund of the amount paid by the member to purchase the service credit, plus regular interest on that amount.

History: En. Sec. 1, Ch. 142, L. 1991; amd. Sec. 120, Ch. 265, L. 1993; Sec. 19-6-306, MCA 1991; redes. 19-6-803 by Code Commissioner, 1993; amd. Sec. 29, Ch. 58, L. 1999; amd. Sec. 54, Ch. 562, L. 1999; amd. Sec. 63, Ch. 99, L. 2001; amd. Sec. 67, Ch. 429, L. 2003; amd. Sec. 13, Ch. 272, L. 2013.



19-6-804. Application to purchase additional service.

19-6-804. Application to purchase additional service. (1) (a) Subject to subsection (1)(b) and 19-6-805, a member may, at any time before retirement, file a written application with the board to purchase 1 year of additional service credit for each 5 years of membership service that the member has in the retirement system. (b) A member must have at least the following years of membership service to apply to purchase additional service credit under this section: (i) for a member hired before July 1, 2013, 5 years; and (ii) for a member hired on or after July 1, 2013, 10 years. (2) To purchase service credit under this section, a member shall pay the actuarial cost of the service credit, based on the system's most recent actuarial valuation as determined by the board. (3) Service credit purchased under this section is not membership service and may not be used to qualify a member for retirement or in the calculation of an actuarial reduction in benefits for a member who is not eligible for service retirement.

History: En. Sec. 2, Ch. 180, L. 1995; amd. Sec. 30, Ch. 58, L. 1999; amd. Sec. 64, Ch. 99, L. 2001; amd. Sec. 68, Ch. 429, L. 2003; amd. Sec. 14, Ch. 272, L. 2013.



19-6-805. Service purchase limitation.

19-6-805. Service purchase limitation. A member may not purchase more than a combined total of 5 years of service credit under 19-6-801, 19-6-803, and 19-6-804.

History: En. Sec. 65, Ch. 99, L. 2001; amd. Sec. 69, Ch. 429, L. 2003.



19-6-806. through reserved.

19-6-806 through 19-6-809 reserved.



19-6-810. Absence because of illness or injury.

19-6-810. Absence because of illness or injury. (1) Time, not to exceed 5 years, during which a member is absent from service because of injury or illness is considered membership service if, within 1 year after the end of the absence, the injury or illness is determined by the board to have arisen out of and in the course of the member's employment. However, the member may not purchase service credit for this period unless the member complies with subsections (2) through (4), in which case the absence is considered as time spent in service for both service credit and membership service. (2) After returning to service and while still in service, a member desiring service credit for the period of time referred to in subsection (1) shall file with the board a written application to pay the contributions under subsection (3). (3) (a) A member eligible to purchase service credit pursuant to subsection (1) shall contribute to the retirement system an amount equal to the contributions that would have been made by the member to the system during the member's period of absence on the basis of the member's compensation immediately prior to the commencement of the member's absence plus regular interest accruing from 1 year from the date after the member returns to service to the date the member contributes for the period of absence. (b) If a member elects to contribute under subsection (3)(a), the employer shall contribute employer contributions for the period of absence based on the salary as calculated in subsection (3)(a) and shall pay interest on the employer's contribution calculated in the same manner as interest on the employee's contribution under subsection (3)(a). An employer electing to make an interest payment shall do so for all employees similarly situated. If the employer elects not to pay the interest costs, this amount must be paid by the employee. (4) A member loses the right to contribute for an absence under this section if all of the member's accumulated contributions have been refunded pursuant to 19-2-602. The member loses the right to contribute for the period of time during which retirement benefits have been received if the member retires during the absence.

History: En. Sec. 55, Ch. 562, L. 1999; amd. Sec. 66, Ch. 99, L. 2001.






Part 9. Survivorship Benefits and Death Payments

19-6-901. Survivorship benefits -- employment-related death.

19-6-901. Survivorship benefits -- employment-related death. (1) If the board finds that a member died as a direct and proximate result of injury received in the course of the member's service, a survivorship benefit must be paid to the member's surviving spouse or dependent child in the same manner as provided for in 19-6-505(2) through (4). (2) The retirement benefit must equal 50% of the highest average compensation of the member.

History: En. Sec. 18, Ch. 37, L. 1945; amd. Sec. 11, Ch. 243, L. 1955; R.C.M. 1947, 31-218; amd. Sec. 7, Ch. 114, L. 1979; amd. Sec. 11, Ch. 278, L. 1985; amd. Sec. 127, Ch. 265, L. 1993; Sec. 19-6-603, MCA 1991; redes. 19-6-901 by Code Commissioner, 1993; amd. Sec. 67, Ch. 99, L. 2001.



19-6-902. Survivorship benefits -- death from other causes.

19-6-902. Survivorship benefits -- death from other causes. If an active or inactive member dies before reaching retirement age, the member's surviving spouse or dependent child must be paid a survivorship benefit that is the actuarial equivalent of the early retirement benefit provided in 19-6-503, in the same manner as provided for in 19-6-505(2) through (4).

History: En. Sec. 19, Ch. 37, L. 1945; amd. Sec. 12, Ch. 243, L. 1955; R.C.M. 1947, 31-219; amd. Sec. 12, Ch. 278, L. 1985; amd. Sec. 128, Ch. 265, L. 1993; Sec. 19-6-604, MCA 1991; redes. 19-6-902 by Code Commissioner, 1993; amd. Sec. 68, Ch. 99, L. 2001.



19-6-903. Death payments in absence of survivors.

19-6-903. Death payments in absence of survivors. If, after a member's death, a benefit is not paid pursuant to 19-6-505, 19-6-601, 19-6-901, or 19-6-902, then the member's designated beneficiary must be paid an amount equal to the member's accumulated contributions minus the total of any benefits already paid from the member's account.

History: En. Sec. 129, Ch. 265, L. 1993; amd. Sec. 69, Ch. 99, L. 2001.









CHAPTER 7. SHERIFFS' RETIREMENT

Part 1. General Provisions

19-7-101. Definitions.

19-7-101. Definitions. Unless the context requires otherwise, the following definitions apply in this chapter: (1) (a) "Compensation" means remuneration paid from funds controlled by an employer for the member's services or for time during which the member is excused from work because the member has taken compensatory leave, sick leave, annual leave, or a leave of absence before any pretax deductions allowed by state or federal law are made. (b) Compensation does not include: (i) maintenance, allowances, and expenses; or (ii) bonuses provided after July 1, 2013, that are one-time, temporary payments in addition to and not considered part of base pay. (2) "Detention officer" means any detention officer who is hired by a sheriff, employed in a detention center, and acting as a detention officer for the sheriff and who has received or is expected to receive training to meet the employment standards set for detention officers by the Montana public safety officer standards and training council established in 2-15-2029. (3) (a) "Highest average compensation" means: (i) for members hired prior to July 1, 2011, the member's highest average monthly compensation during any 36 consecutive months of membership service; (ii) for members hired on or after July 1, 2011, the highest average compensation during any 60 consecutive months of membership service; or (iii) if a member has not served the minimum specified period of membership service as applicable in subsection (3)(a)(i) or (3)(a)(ii), the total compensation earned divided by the number of months of service. (b) Lump-sum payments for severance pay, including payment for compensatory leave, sick leave, and annual leave, paid to the member upon termination of employment may be used in the calculation of a retirement benefit only to the extent that they are used to replace, on a month-for-month basis, the normal compensation for a month or months included in the calculation of the highest average compensation. A lump-sum payment may not be added to a single month's compensation. (c) Excess earnings limits must be applied to the calculation of the highest average compensation pursuant to 19-2-1005(2). (4) "Investigator" means a person who is employed by the department of justice as a criminal investigator or as a gambling investigator. (5) "Sheriff" means any elected or appointed county sheriff or undersheriff or any appointed, lawfully trained, appropriately salaried, and regularly acting deputy sheriff with the requisite professional certification and licensing.

History: Ap. p. Sec. 2, Ch. 178, L. 1974; amd. Sec. 1, Ch. 59, L. 1977; amd. Sec. 17, Ch. 332, L. 1977; Sec. 68-2602, R.C.M. 1947; Ap. p. Sec. 3, Ch. 178, L. 1974; amd. Sec. 4, Ch. 132, L. 1977; Sec. 68-2603, R.C.M. 1947; R.C.M. 1947, 68-2602, 68-2603; amd. Sec. 8, Ch. 114, L. 1979; amd. Sec. 9, Ch. 282, L. 1983; amd. Sec. 1, Ch. 401, L. 1985; amd. Sec. 5, Ch. 45, L. 1987; amd. Sec. 62, Ch. 370, L. 1987; amd. Sec. 9, Ch. 196, L. 1989; amd. Sec. 2, Ch. 261, L. 1993; amd. Sec. 134, Ch. 265, L. 1993; amd. Sec. 17, Ch. 412, L. 1995; amd. Sec. 31, Ch. 58, L. 1999; amd. Sec. 70, Ch. 99, L. 2001; amd. Sec. 10, Ch. 149, L. 2001; amd. Sec. 70, Ch. 429, L. 2003; amd. Sec. 1, Ch. 259, L. 2005; amd. Sec. 18, Ch. 128, L. 2007; amd. Sec. 14, Ch. 506, L. 2007; amd. Sec. 1, Ch. 155, L. 2011; amd. Sec. 6, Ch. 386, L. 2013.



19-7-102. Sheriffs' retirement system established.

19-7-102. Sheriffs' retirement system established. A retirement plan is established and known as the sheriffs' retirement system. The plan is governed by the provisions of chapter 2 and this chapter.

History: En. 68-2601 by Sec. 1, Ch. 178, L. 1974; R.C.M. 1947, 68-2601; amd. Sec. 6, Ch. 261, L. 1993; amd. Sec. 133, Ch. 265, L. 1993; amd. Sec. 56, Ch. 562, L. 1999.



19-7-103. Renumbered .

19-7-103. Renumbered . 19-2-905, Sec. 238, Ch. 265, L. 1993.



19-7-104. Repealed.

19-7-104. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2623 by Sec. 23, Ch. 178, L. 1974; R.C.M. 1947, 68-2623(1), (3).



19-7-105. Short title.

19-7-105. Short title. This chapter may be cited as "The Sheriffs' Retirement Act".

History: En. Sec. 132, Ch. 265, L. 1993.






Part 2. Administration (Repealed and Terminated)

19-7-201. Repealed.

19-7-201. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2604 by Sec. 4, Ch. 178, L. 1974; amd. Sec. 2, Ch. 59, L. 1977; amd. Sec. 18, Ch. 332, L. 1977; R.C.M. 1947, 68-2604(1).



19-7-202. Repealed.

19-7-202. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2609 by Sec. 9, Ch. 178, L. 1974; R.C.M. 1947, 68-2609(part); amd. Sec. 3, Ch. 235, L. 1981; amd. Sec. 15, Ch. 79, L. 1983; amd. Sec. 10, Ch. 282, L. 1983.



19-7-203. Terminated.

19-7-203. Terminated. Sec. 7, Ch. 328, L. 1987.

History: En. Sec. 3, Ch. 328, L. 1987.






Part 3. Eligibility, Membership, and Vesting

19-7-301. Membership -- inactive vested members -- inactive nonvested members.

19-7-301. Membership -- inactive vested members -- inactive nonvested members. (1) (a) Except as provided in subsection (1)(b), each sheriff shall become a member of the sheriffs' retirement system. (b) A sheriff who was a member of the public employees' retirement system on July 1, 1974, may remain a public employees' retirement system member or elect to become a member of the sheriffs' retirement system by filing a written election with the board at any time before retirement. (2) (a) Except as provided in subsection (2)(b), an investigator shall become a member of the sheriffs' retirement system. (b) An investigator who was a member of the public employees' retirement system on July 1, 1993, may remain in the public employees' retirement system or elect to become a member of the sheriffs' retirement system by filing a written election with the board at any time before retirement. (3) (a) Except as provided in subsection (3)(b), a detention officer shall become a member of the sheriffs' retirement system. (b) A detention officer who was a member of the public employees' retirement system on July 1, 2005, may remain in the public employees' retirement system or elect to become a member of the sheriffs' retirement system by filing a written election with the board before May 1, 2006. (4) A member of the public employees' retirement system who begins employment in a position covered by the sheriffs' retirement system may remain in the public employees' retirement system or may elect to become a member of the sheriffs' retirement system by filing a written election with the board no later than 30 days after beginning the employment. (5) A sheriff, investigator, or detention officer who elects to become a member of the sheriffs' retirement system must be an active member as long as actively employed in an eligible capacity, except as provided in 19-7-1101(2). (6) (a) An inactive member with at least 5 years of membership service is an inactive vested member and retains the right to purchase service credit and to receive a retirement benefit under the provisions of this chapter. (b) If an inactive vested member chooses to take a lump-sum payment rather than a retirement benefit, the lump-sum payment consists of only the member's accumulated contributions and not the employer's contributions. (7) (a) An inactive member with less than 5 years of membership service is an inactive nonvested member and is not eligible for any benefits from the retirement system. (b) An inactive nonvested member is eligible only for a refund of the member's accumulated contributions.

History: En. 68-2607 by Sec. 7, Ch. 178, L. 1974; amd. Sec. 3, Ch. 59, L. 1977; R.C.M. 1947, 68-2607(part); amd. Sec. 1, Ch. 81, L. 1987; amd. Sec. 3, Ch. 261, L. 1993; amd. Sec. 135, Ch. 265, L. 1993; amd. Sec. 1, Ch. 248, L. 1997; amd. Sec. 71, Ch. 99, L. 2001; amd. Sec. 71, Ch. 429, L. 2003; amd. Sec. 2, Ch. 259, L. 2005; amd. Sec. 46, Ch. 329, L. 2005; amd. Sec. 29, Ch. 99, L. 2011.



19-7-302. Ineligibility for membership in public employees' retirement system.

19-7-302. Ineligibility for membership in public employees' retirement system. (1) After July 1, 1974, a sheriff may not become a member of the public employees' retirement system and the provisions of The Public Employees' Retirement System Act do not apply to sheriffs. (2) After July 1, 1993, an investigator is not eligible to become a member of the public employees' retirement system and the provisions of The Public Employees' Retirement System Act do not apply to investigators, except as provided in 19-7-301. (3) After July 1, 2005, a detention officer is not eligible to become a member of the public employees' retirement system and the provisions of The Public Employees' Retirement System Act do not apply to detention officers, except as provided in 19-7-301. (4) This chapter may not be construed to deny any sheriff, investigator, or detention officer any benefits accrued under provisions of the public employees' retirement system prior to membership in this retirement system.

History: En. 68-2628 by Sec. 28, Ch. 178, L. 1974; amd. Sec. 12, Ch. 59, L. 1977; R.C.M. 1947, 68-2628; amd. Sec. 4, Ch. 261, L. 1993; amd. Sec. 136, Ch. 265, L. 1993; amd. Sec. 3, Ch. 259, L. 2005; amd. Sec. 30, Ch. 99, L. 2011.



19-7-303. Repealed.

19-7-303. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2622 by Sec. 22, Ch. 178, L. 1974; amd. Sec. 9, Ch. 59, L. 1977; R.C.M. 1947, 68-2622.



19-7-304. Repealed.

19-7-304. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2615 by Sec. 15, Ch. 178, L. 1974; R.C.M. 1947, 68-2615(1); amd. Sec. 3, Ch. 50, L. 1991.



19-7-305. Repealed.

19-7-305. Repealed. Sec. 7, Ch. 50, L. 1991.

History: En. 68-2615 by Sec. 15, Ch. 178, L. 1974; R.C.M. 1947, 68-2615(2).



19-7-306. Repealed.

19-7-306. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2616 by Sec. 16, Ch. 178, L. 1974; amd. Sec. 6, Ch. 59, L. 1977; R.C.M. 1947, 68-2616; amd. Sec. 3, Ch. 103, L. 1987.



19-7-307. Repealed.

19-7-307. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2619 by Sec. 19, Ch. 178, L. 1974; amd. Sec. 19, Ch. 332, L. 1977; R.C.M. 1947, 68-2619(part).



19-7-308. Renumbered .

19-7-308. Renumbered . 19-7-801, Code Commissioner 1993.



19-7-309. Renumbered .

19-7-309. Renumbered . 19-7-802, Code Commissioner 1993.



19-7-310. Renumbered .

19-7-310. Renumbered . 19-7-803, Code Commissioner 1993.



19-7-311. Renumbered .

19-7-311. Renumbered . 19-7-804, Code Commissioner 1993.



19-7-312. Transfer of membership -- purchase of previous service.

19-7-312. Transfer of membership -- purchase of previous service. A person who elects to become a member of the sheriffs' retirement system pursuant to 19-7-301 may transfer the member's previous service credit in the public employees' retirement system or in another system provided for in chapter 5, 6, 8, 9, or 13 of this title into the sheriffs' retirement system by paying the actuarial cost required under the provisions of 19-2-715.

History: En. Sec. 1, Ch. 261, L. 1993; amd. Sec. 72, Ch. 429, L. 2003; amd. Sec. 19, Ch. 128, L. 2007.






Part 4. Contributions and Refunds

19-7-401. Repealed.

19-7-401. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2605 by Sec. 5, Ch. 178, L. 1974; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-2605(part).



19-7-402. Sources of money in fund.

19-7-402. Sources of money in fund. The following money must be paid to the board, which shall credit the payments to the pension trust fund: (1) all contributions by the various counties as required by this chapter; (2) all contributions by members as required by this chapter; (3) all interest on and increase of the investments and money under this chapter; and (4) any supplemental appropriation or revenue from a source or sources approved by the legislature or money received directly from the federal government for funding of law enforcement retirement systems.

History: En. 68-2606 by Sec. 6, Ch. 178, L. 1974; R.C.M. 1947, 68-2606; amd. Sec. 137, Ch. 265, L. 1993; amd. Sec. 57, Ch. 562, L. 1999.



19-7-403. Member's contributions deducted.

19-7-403. Member's contributions deducted. (1) Each member's contribution is 9.245% of the member's compensation. (2) Each employer, pursuant to section 414(h)(2) of the federal Internal Revenue Code of 1954, as amended and applicable on July 1, 1985, shall pick up and pay the contributions that would be payable by the member under subsection (1) for service rendered after June 30, 1985. (3) The member's contributions picked up by the employer must be designated for all purposes of the retirement system as the member's contributions, except for the determination of a tax upon a distribution from the retirement system. These contributions must become part of the member's accumulated contributions but must be accounted for separately from those previously accumulated. (4) The member's contributions picked up by the employer must be payable from the same source as is used to pay compensation to the member and must be included in the member's wages, as defined in 19-1-102, and salary as used to define the member's highest average compensation in 19-7-101. The employer shall deduct from the member's compensation an amount equal to the amount of the member's contributions picked up by the employer and remit the total of the contributions to the board.

History: En. 68-2608 by Sec. 8, Ch. 178, L. 1974; R.C.M. 1947, 68-2608(part); amd. Sec. 12, Ch. 464, L. 1985; amd. Sec. 138, Ch. 265, L. 1993; amd. Sec. 1, Ch. 162, L. 1995; amd. Sec. 2, Ch. 248, L. 1997; amd. Sec. 72, Ch. 99, L. 2001; amd. Sec. 47, Ch. 329, L. 2005.



19-7-404. Employer contributions.

19-7-404. Employer contributions. (1) Each employer shall pay 9.535% of the compensation paid to all of the employer's employees plus any additional contribution under subsection (3), except for those employees properly excluded from membership. (2) If the required contribution to the retirement system exceeds the funds available to a county from general revenue sources, a county may, subject to 15-10-420, budget, levy, and collect annually a tax on the taxable value of all taxable property within the county that is sufficient to raise the amount of revenue needed to meet the county's obligation. (3) Subject to subsection (4), each employer shall contribute to the system an additional employer contribution equal to 0.58% of the compensation paid to all of the employer's employees, except for those employees properly excluded from membership. (4) (a) The board shall periodically review the additional employer contribution provided for under subsection (3) and recommend adjustments to the legislature as needed to maintain the amortization schedule set by the board for payment of the system's unfunded liabilities. (b) The employer contribution required under subsection (3) terminates on July 1 following the board's receipt of the system's actuarial valuation if: (i) the actuarial valuation determines that the period required to amortize the system's unfunded liabilities, including adjustments made for any benefit enhancements enacted by the legislature after the valuation, is less than 25 years; and (ii) terminating the additional employer contribution would not cause the amortization period as of the most recent actuarial valuation to exceed 25 years.

History: En. 68-2609 by Sec. 9, Ch. 178, L. 1974; R.C.M. 1947, 68-2609(part); amd. Sec. 15, Ch. 549, L. 1981; amd. Sec. 2, Ch. 393, L. 1985; amd. Sec. 5, Ch. 261, L. 1993; amd. Sec. 139, Ch. 265, L. 1993; amd. Sec. 2, Ch. 162, L. 1995; amd. Sec. 3, Ch. 248, L. 1997; amd. Sec. 109, Ch. 574, L. 2001; amd. Sec. 48, Ch. 329, L. 2005; amd. Sec. 5, Ch. 371, L. 2007; amd. Sec. 24, Ch. 283, L. 2009.



19-7-405. Repealed.

19-7-405. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2605 by Sec. 5, Ch. 178, L. 1974; amd. Sec. 4, Ch. 132, L. 1977; R.C.M. 1947, 68-2605(part); amd. Sec. 63, Ch. 370, L. 1987; amd. Sec. 3, Ch. 221, L. 1991.



19-7-406. Repealed.

19-7-406. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2604 by Sec. 4, Ch. 178, L. 1974; amd. Sec. 2, Ch. 59, L. 1977; amd. Sec. 18, Ch. 332, L. 1977; R.C.M. 1947, 68-2604(2).



19-7-407. Repealed.

19-7-407. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2627 by Sec. 27, Ch. 178, L. 1974; amd. Sec. 11, Ch. 59, L. 1977; R.C.M. 1947, 68-2627.



19-7-408. Repealed.

19-7-408. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2604 by Sec. 4, Ch. 178, L. 1974; amd. Sec. 2, Ch. 59, L. 1977; amd. Sec. 18, Ch. 332, L. 1977; R.C.M. 1947, 68-2604(3).



19-7-409. Repealed.

19-7-409. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 3, Ch. 138, L. 1991.



19-7-410. Contributions based on total compensation when member receives disability compensation.

19-7-410. Contributions based on total compensation when member receives disability compensation. When a member receives compensation from both the member's employer and the workers' compensation program under the provisions of 7-32-2113, the member's compensation reported by the employer is the same as if the member was in active service, and the member and employer contributions required by this chapter must be calculated and paid on that total compensation.

History: En. Sec. 3, Ch. 271, L. 2005.






Part 5. Service Retirement Benefits

19-7-501. Eligibility for service retirement.

19-7-501. Eligibility for service retirement. (1) Subject to a member's right to a refund of the member's accumulated contributions under Title 19, chapter 2, part 6, a member who has completed at least 20 years of membership service is eligible for a nonforfeitable service retirement benefit under 19-7-503. (2) For purposes of compliance with section 411 of the Internal Revenue Code, 26 U.S.C. 411, a vested member who has attained the later of age 50 or the completion of 20 years of membership service has attained normal retirement age and has a nonforfeitable right to the member's service retirement.

History: En. 68-2610 by Sec. 10, Ch. 178, L. 1974; amd. Sec. 4, Ch. 59, L. 1977; R.C.M. 1947, 68-2610; amd. Sec. 3, Ch. 53, L. 1983; amd. Sec. 2, Ch. 86, L. 1985; amd. Sec. 1, Ch. 122, L. 1989; amd. Sec. 10, Ch. 196, L. 1989; amd. Sec. 144, Ch. 265, L. 1993; amd. Sec. 3, Ch. 162, L. 1995; amd. Sec. 25, Ch. 370, L. 1997; amd. Sec. 73, Ch. 99, L. 2001; amd. Sec. 9, Ch. 240, L. 2013.



19-7-502. Retirement option.

19-7-502. Retirement option. A member with at least 5 but less than 20 years of membership service may retire with a retirement benefit commencing no sooner than the first day of the month following the member's 50th birthday. The retirement benefit must be calculated to be the actuarial equivalent of the member's service retirement benefit as otherwise accrued, based upon payment commencing when the member would have completed 20 years of membership service or reached age 60, whichever event would have occurred first.

History: En. 68-2611 by Sec. 11, Ch. 178, L. 1974; R.C.M. 1947, 68-2611; amd. Sec. 9, Ch. 114, L. 1979; amd. Sec. 1, Ch. 105, L. 1981; amd. Sec. 2, Ch. 122, L. 1989; amd. Sec. 145, Ch. 265, L. 1993; amd. Sec. 4, Ch. 162, L. 1995; amd. Sec. 4, Ch. 248, L. 1997; amd. Sec. 73, Ch. 429, L. 2003.



19-7-503. Service retirement benefit.

19-7-503. Service retirement benefit. (1) The amount of any service retirement benefit granted to a member is 2.5% of the member's highest average compensation for each year of service credit. (2) When a retired member receiving an option 1 retirement benefit under 19-7-1001 dies, the member's designated beneficiary or, if there is no surviving designated beneficiary, the member's estate must be paid the amount, if any, of the member's accumulated contributions calculated as of the day of the member's retirement minus the total of any retirement benefits already paid from the member's account. (3) If a retired member who elected an option 2 or 3 benefit under 19-7-1001 dies with no surviving contingent annuitant, the member's estate must be paid the amount, if any, of the member's accumulated contributions calculated as of the day of the member's retirement minus the total of any retirement benefits already paid from the member's account. (4) This section does not apply if the member was receiving a disability benefit.

History: En. 68-2608, 68-2612 by Secs. 8, 12, Ch. 178, L. 1974; R.C.M. 1947, 68-2608(part), 68-2612; amd. Sec. 10, Ch. 114, L. 1979; amd. Sec. 3, Ch. 401, L. 1985; amd. Sec. 1, Ch. 78, L. 1991; amd. Sec. 146, Ch. 265, L. 1993; amd. Sec. 5, Ch. 162, L. 1995; amd. Sec. 5, Ch. 248, L. 1997; amd. Sec. 58, Ch. 562, L. 1999; amd. Sec. 74, Ch. 99, L. 2001; amd. Sec. 22, Ch. 178, L. 2013.



19-7-504. Repealed.

19-7-504. Repealed. Sec. 8, Ch. 248, L. 1997.

History: En. 68-2614 by Sec. 14, Ch. 178, L. 1974; amd. Sec. 5, Ch. 59, L. 1977; R.C.M. 1947, 68-2614; amd. Sec. 2, Ch. 105, L. 1981; amd. Sec. 1, Ch. 116, L. 1991; amd. Sec. 147, Ch. 265, L. 1993; amd. Sec. 6, Ch. 162, L. 1995.






Part 6. Disability Retirement Benefits

19-7-601. Disability retirement benefit.

19-7-601. Disability retirement benefit. (1) Except as provided in subsection (2), a vested member who becomes disabled must be granted a disability retirement benefit that is the actuarial equivalent of the service retirement benefit under 19-7-503 standing to the member's credit at the time of the member's disability retirement. (2) A vested or nonvested member who becomes disabled as a direct result of the member's service in the line of duty: (a) before completing 20 years of membership service must receive a disability retirement benefit equal to one-half the member's highest average compensation; or (b) after completing 20 years or more of membership service must receive a disability retirement benefit equal to 2.5% of the member's highest average compensation for each year of service credit.

History: En. 68-2613 by Sec. 13, Ch. 178, L. 1974; R.C.M. 1947, 68-2613; amd. Sec. 148, Ch. 265, L. 1993; amd. Sec. 75, Ch. 99, L. 2001; amd. Sec. 74, Ch. 429, L. 2003; amd. Sec. 23, Ch. 178, L. 2013.



19-7-602. Repealed.

19-7-602. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2621 by Sec. 21, Ch. 178, L. 1974; amd. Sec. 8, Ch. 59, L. 1977; R.C.M. 1947, 68-2621; amd. Sec. 11, Ch. 196, L. 1989.



19-7-603. Repealed.

19-7-603. Repealed. Sec. 4, Ch. 401, L. 1985.

History: En. 68-2617 by Sec. 17, Ch. 178, L. 1974; R.C.M. 1947, 68-2617.



19-7-604. Renumbered .

19-7-604. Renumbered . 19-7-901, Code Commissioner, 1993.



19-7-605. through reserved.

19-7-605 through 19-7-610 reserved.



19-7-611. Repealed.

19-7-611. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 5, Ch. 597, L. 1981.



19-7-612. Medical examination of disability retiree -- cancellation of benefit.

19-7-612. Medical examination of disability retiree -- cancellation of benefit. (1) The board, in its discretion, may require the recipient of a disability retirement benefit to undergo a medical examination. The examination must be made by a board-approved physician or surgeon at a place mutually agreed on by the board, the disabled member, and the physician or surgeon and at the board's expense. Upon the basis of the examination, the board shall determine, by reason of physical or mental capacity, whether the recipient can perform the essential elements of the position held by the recipient when the recipient was retired. If the board determines that the recipient is not incapacitated, the recipient's disability retirement benefit must be canceled when the recipient is offered a position under subsection (2) or when, if a position is available, the recipient cannot be reinstated under subsection (2) for reasons unrelated to the disability. If the recipient refuses to submit to a medical examination, the recipient's disability retirement benefit must be canceled when the recipient is notified of the determination of the board. (2) (a) Except as provided in subsection (2)(b), a person other than an elected official whose disability retirement benefit is canceled because the person is no longer incapacitated must be reinstated to the position held by the person immediately before the person's retirement or to a position in a comparable pay and benefit category within the person's capacity, whichever is first open. The fact that the person was retired for disability may not prejudice any right to reinstatement to duty that the person may have or claim to have. (b) This section does not affect any requirement that the former employee meet or be able to meet professional certification and licensing standards unrelated to the disability and necessary for reinstatement. (3) The public body required to reinstate a person under subsection (2) may request a medical or psychological review as to the ability of the member to return to work as a member of the sheriff's office. If the board's findings are upheld, the public body shall pay the cost of the review.

History: En. Sec. 6, Ch. 597, L. 1981; amd. Sec. 149, Ch. 265, L. 1993; amd. Sec. 18, Ch. 412, L. 1995; amd. Sec. 26, Ch. 370, L. 1997; amd. Sec. 11, Ch. 36, L. 2005; amd. Sec. 25, Ch. 283, L. 2009.






Part 7. Postretirement Benefits and Benefit Increases

19-7-701. Renumbered .

19-7-701. Renumbered . 19-7-1001, Code Commissioner, 1993.



19-7-702. Repealed.

19-7-702. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2619 by Sec. 19, Ch. 178, L. 1974; amd. Sec. 19, Ch. 332, L. 1977; R.C.M. 1947, 68-2619(part).



19-7-703. Repealed.

19-7-703. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2624 by Sec. 24, Ch. 178, L. 1974; R.C.M. 1947, 68-2624.



19-7-704. Repealed.

19-7-704. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2623 by Sec. 23, Ch. 178, L. 1974; R.C.M. 1947, 68-2623(2).



19-7-705. Repealed.

19-7-705. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2620 by Sec. 20, Ch. 178, L. 1974; amd. Sec. 8, Ch. 214, L. 1977; R.C.M. 1947, 68-2620; amd. Sec. 13, Ch. 464, L. 1985; amd. Sec. 4, Ch. 50, L. 1991; amd. Sec. 10, Ch. 823, L. 1991.



19-7-706. Repealed.

19-7-706. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-2620.1 by Sec. 9, Ch. 214, L. 1977; R.C.M. 1947, 68-2620.1.



19-7-707. Repealed.

19-7-707. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 1, Ch. 14, L. 1987.



19-7-708. Repealed.

19-7-708. Repealed. Sec. 38, Ch. 287, L. 1997.

History: En. Sec. 1, Ch. 115, L. 1989; amd. Sec. 153, Ch. 265, L. 1993.



19-7-709. Repealed.

19-7-709. Repealed. Sec. 38, Ch. 287, L. 1997.

History: En. Sec. 2, Ch. 115, L. 1989; amd. Sec. 154, Ch. 265, L. 1993.



19-7-710. Repealed.

19-7-710. Repealed. Sec. 38, Ch. 287, L. 1997.

History: En. Sec. 3, Ch. 115, L. 1989; amd. Sec. 155, Ch. 265, L. 1993.



19-7-711. Guaranteed annual benefit adjustment.

19-7-711. Guaranteed annual benefit adjustment. (1) Subject to subsection (2), on January 1 of each year, the permanent monthly benefit payable during the preceding January to each recipient who is eligible under subsection (3) must be increased by the applicable percentage provided in subsection (4). (2) (a) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to less than an annualized increase of the applicable percentage provided in subsection (4), then the recipient's benefit must be adjusted by an amount that will provide a total annualized increase of the applicable percentage in the benefit paid since the preceding January. (b) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the increases amount to more than an annualized increase of the applicable percentage provided in subsection (4), then the benefit increase provided under this section must be 0%. (c) If a benefit recipient is a contingent annuitant receiving an optional benefit upon the death of the original payee that occurred since the preceding January, the new recipient's monthly benefit must be increased to the applicable percentage provided in subsection (5) more than the amount that the contingent annuitant would have received had the contingent annuitant received a benefit during the preceding January. (3) Except as provided in subsection (2)(b), a benefit recipient is eligible for and must receive the minimum annual benefit adjustment provided for in this section if the benefit's commencement date is at least 12 months prior to January 1 of the year in which the adjustment is to be made. (4) (a) The applicable percentage is 3% for benefit recipients hired or assuming office: (i) before July 1, 2007; or (ii) on or after July 1, 2007, if the benefit recipient is an existing member of a benefit plan for which the applicable percentage is 3%. (b) Except as provided in subsection (4)(a)(ii), the applicable percentage is 1.5% for benefit recipients hired or assuming office on or after July 1, 2007. (5) (a) The applicable percentage rate for a contingent annuitant described in subsection (2)(c) is 3% if the original payee: (i) was hired or assumed office before July 1, 2007; or (ii) was an existing member of a benefit plan for which the applicable percentage is 3%. (b) Except as provided in subsection (5)(a)(ii), the applicable percentage rate for a contingent annuitant described in subsection (2)(c) is 1.5% if the original payee was hired or assumed office on or after July 1, 2007. (6) The board shall adopt rules to administer the provisions of this section.

History: En. Sec. 1, Ch. 287, L. 1997; amd. Sec. 59, Ch. 562, L. 1999; amd. Sec. 4, Ch. 62, L. 2001; amd. Sec. 11, Ch. 149, L. 2001; amd. Sec. 4, Ch. 309, L. 2001; amd. Sec. 6, Ch. 371, L. 2007.






Part 8. Service Credit

19-7-801. Membership in municipal police officers' retirement system prior to or following city-county consolidation -- payment of benefits by two systems.

19-7-801. Membership in municipal police officers' retirement system prior to or following city-county consolidation -- payment of benefits by two systems. (1) A law enforcement officer who has not changed employment but who has, because of a city-county consolidation, been transferred either from a city police force to a county sheriff's office or from a county sheriff's office to a city police force as a law enforcement officer is eligible for a service retirement benefit if the officer's combined service credit in the sheriffs' retirement system and the municipal police officers' retirement system satisfies the minimum membership service requirement of the system to which the officer last made contributions. A member who has elected to continue membership in the public employees' retirement system under 19-7-301 may continue the election. However, credit for service in the public employees' retirement system that has not been transferred prior to January 1, 1979, may not be transferred. (2) A member of the municipal police officers' retirement system who begins employment in a position covered by the sheriffs' retirement system following a city-county consolidation may remain in the municipal police officers' retirement system or elect to become a member of the sheriffs' retirement system by filing a written election with the board no later than 30 days after beginning the employment. (3) Eligibility for and calculation of disability retirement, death benefits, and refund of contributions are governed by the provisions of the retirement system to which the officer last made contributions. (4) The service retirement benefit of a member described in subsection (1) must be calculated separately for each system based on the service credit under each system. The calculation for the sheriffs' retirement system portion of the benefit must include the optional retirement benefit, if any, elected under 19-7-1001. The final salary or highest average compensation for each calculation must be based on the highest compensation earned while a member of either system. Each system shall pay its proportionate share, based on the number of years of service credit, of the combined benefit. (5) Upon the death of a retired member receiving a service retirement benefit under this section, the survivor or contingent annuitant and the continuing benefit must be determined separately for each system as follows: (a) For the municipal police officers' retirement system portion of the benefit, the surviving spouse must receive a benefit equal to the municipal police officers' retirement system portion of the service retirement benefit as calculated at the time of the member's retirement. If the retired member leaves no surviving spouse or upon the death of the surviving spouse, the retired member's surviving dependent child, or children collectively if there are more than one, must receive the same monthly benefits that a surviving spouse would receive for as long as the child or one of the children remains dependent, as defined in 19-9-104. The benefits must be paid pursuant to 19-2-803. If there is more than one dependent child, upon a child no longer qualifying as dependent under 19-9-104, that child's pro rata benefits must be paid to the remaining dependent children. (b) For the sheriffs' retirement system portion of the benefit: (i) the contingent annuitant must receive a continuing benefit as determined under 19-7-1001, if the retired member elected an optional retirement benefit; or (ii) if the retired member did not elect an optional retirement benefit, any payment owed the retired member, including the excess, if any, of the retired member's accumulated contributions standing to the retired member's credit at the time of retirement less payments made to the retired member must be paid to the retired member's designated beneficiary.

History: En. Sec. 1, Ch. 122, L. 1979; amd. Sec. 2, Ch. 401, L. 1985; amd. Sec. 140, Ch. 265, L. 1993; Sec. 19-7-308, MCA 1991; redes. 19-7-801 by Code Commissioner, 1993; amd. Sec. 28, Ch. 370, L. 1997; amd. Sec. 76, Ch. 99, L. 2001; amd. Sec. 75, Ch. 429, L. 2003; amd. Sec. 12, Ch. 36, L. 2005; amd. Sec. 49, Ch. 329, L. 2005.



19-7-802. Repealed.

19-7-802. Repealed. Sec. 120, Ch. 429, L. 2003.

History: En. Sec. 3, Ch. 145, L. 1981; amd. Sec. 3, Ch. 331, L. 1983; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 141, Ch. 265, L. 1993; Sec. 19-7-309, MCA 1991; redes. 19-7-802 by Code Commissioner, 1993; amd. Sec. 19, Ch. 412, L. 1995; amd. Sec. 54, Ch. 51, L. 1999; amd. Sec. 60, Ch. 562, L. 1999; amd. Sec. 77, Ch. 99, L. 2001.



19-7-803. Application to purchase military service.

19-7-803. Application to purchase military service. (1) (a) Except as provided in subsection (1)(b) and subject to 19-7-805, a member with at least 5 years of membership service may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's active service in the armed forces of the United States. (b) A member is not eligible to purchase active military service credit and membership service under subsection (1)(a) if the member: (i) has retired from active duty in the armed forces of the United States with military retirement benefits based on that military service; (ii) is eligible, pursuant to 19-2-707, to receive credit in the system for that service; or (iii) is eligible to receive credit for that service in any other retirement system or plan. (2) (a) Except as provided in subsection (2)(b) and subject to 19-7-805, a member with at least 5 years of membership service may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's reserve military service in the armed forces of the United States. (b) A member is not eligible to purchase reserve military service credit and membership service under subsection (2)(a) if the member is eligible, pursuant to 19-2-707, to receive credit in the system for that service. (3) To purchase service credit and membership service under this section, the member shall pay the actuarial cost of the member's active or reserve military service credit based on the system's most recent actuarial valuation.

History: En. Sec. 1, Ch. 31, L. 1987; amd. Sec. 2, Ch. 214, L. 1991; amd. Sec. 142, Ch. 265, L. 1993; Sec. 19-7-310, MCA 1991; redes. 19-7-803 by Code Commissioner, 1993; amd. Sec. 32, Ch. 58, L. 1999; amd. Sec. 78, Ch. 99, L. 2001; amd. Sec. 3, Ch. 26, L. 2003; amd. Sec. 3, Ch. 289, L. 2003; amd. Secs. 76, 122(3), Ch. 429, L. 2003.



19-7-804. Application to purchase additional service.

19-7-804. Application to purchase additional service. (1) Subject to 19-7-805, a member with at least 5 years of membership service may, at any time before retirement, file a written application with the board to purchase 1 additional year of service credit for each 5 years of membership service. (2) To purchase service credit under this section, a member shall pay the actuarial cost of the service credit in the sheriffs' retirement system, as determined by the board, based on the system's most recent actuarial valuation. (3) Service credit purchased under this section must be credited for the purpose of meeting retirement eligibility and for calculating retirement benefits.

History: En. Sec. 1, Ch. 214, L. 1991; amd. Sec. 143, Ch. 265, L. 1993; Sec. 19-7-311, MCA 1991; redes. 19-7-804 by Code Commissioner, 1993; amd. Sec. 33, Ch. 58, L. 1999; amd. Sec. 61, Ch. 562, L. 1999; amd. Sec. 79, Ch. 99, L. 2001; amd. Sec. 4, Ch. 26, L. 2003; amd. Sec. 4, Ch. 289, L. 2003; amd. Secs. 77, 122(4), Ch. 429, L. 2003.



19-7-805. Service purchase limitation.

19-7-805. Service purchase limitation. A member may not purchase a combined total of more than 5 years of service credit under 19-7-803 and 19-7-804.

History: En. Sec. 80, Ch. 99, L. 2001; amd. Sec. 78, Ch. 429, L. 2003.



19-7-806. through reserved.

19-7-806 through 19-7-809 reserved.



19-7-810. Repealed.

19-7-810. Repealed. Sec. 4, Ch. 271, L. 2005.

History: En. Sec. 55, Ch. 562, L. 1999; amd. Sec. 81, Ch. 99, L. 2001.






Part 9. Survivorship Benefits and Death Payments

19-7-901. Payments in case of death before retirement.

19-7-901. Payments in case of death before retirement. If a member dies before retirement, the member's designated beneficiary may elect one of the following options for which the member qualified and for which the designated beneficiary qualifies: (1) a lump-sum payment of the accumulated contributions standing to the member's credit at the member's death; (2) a survivorship benefit equal to 2.5% of the member's highest average compensation for each year of service credit actuarially reduced from age 60 or the date on which the member would have completed 20 years of membership service, whichever provides a larger retirement benefit; or (3) a survivorship benefit that is no less than one-half of the member's highest average compensation if the board finds that the member died as a direct and proximate result of injuries received in the course of employment.

History: En. 68-2618 by Sec. 18, Ch. 178, L. 1974; amd. Sec. 7, Ch. 59, L. 1977; amd. Sec. 1, Ch. 93, L. 1977; R.C.M. 1947, 68-2618; amd. Sec. 3, Ch. 105, L. 1981; amd. Sec. 2, Ch. 81, L. 1987; amd. Sec. 150, Ch. 265, L. 1993; Sec. 19-7-604, MCA 1991; redes. 19-7-901 by Code Commissioner, 1993; amd. Sec. 7, Ch. 162, L. 1995; amd. Sec. 6, Ch. 248, L. 1997; amd. Sec. 82, Ch. 99, L. 2001; amd. Sec. 24, Ch. 178, L. 2013.






Part 10. Optional Forms of Retirement Benefits

19-7-1001. Optional forms of benefits -- designation of contingent annuitant.

19-7-1001. Optional forms of benefits -- designation of contingent annuitant. (1) The retirement benefit of a member or the survivorship benefit of a designated beneficiary who so elects must be converted, in lieu of all other benefits under this chapter, into an optional retirement benefit that is the actuarial equivalent of the original benefit. If the member does not elect an optional retirement benefit pursuant to subsection (2), the member's retirement benefit is known as an option 1 benefit. (2) An optional retirement benefit under this subsection (2) is initially payable during the member's or designated beneficiary's lifetime with a subsequent benefit, depending on the option selected, to a contingent annuitant, as follows: (a) option 2--a continuation of the optional retirement benefit after the death of the initial payee and payable during the lifetime of the named contingent annuitant. This option may be the chosen benefit only if the adjusted age difference between the member or designated beneficiary and the contingent annuitant, other than the member's or designated beneficiary's spouse, is 10 years or less. The adjusted age difference is either: (i) the excess of the age of the member or designated beneficiary over the age of the nonspouse contingent annuitant based on their ages on their birthdays in a calendar year; or (ii) if the member or designated beneficiary is under 70 years of age, the age difference determined in subsection (2)(a)(i) reduced by the number of years that the member or designated beneficiary is under 70 years of age on the member's or beneficiary's birthday in the calendar year that contains the benefit starting date. (b) option 3--a continuation of one-half of the optional retirement benefit after the death of the initial payee and payable during the lifetime of the named contingent annuitant; (c) option 4--a continuation of the optional retirement benefit to one or more contingent annuitants in the event of the initial payee's death before the end of a period certain, determined as follows: (i) the period certain commences at the time that the initial payee first begins receiving the retirement benefit and is available as either: (A) a 10-year period certain if the member retired at 75 years of age or younger; or (B) a 20-year period certain if the member retired at 65 years of age or younger; (ii) if there is more than one surviving contingent annuitant, each contingent annuitant must receive a proportion of the initial payee's benefit on a share-and-share-alike basis; (iii) if all surviving contingent annuitants die prior to the end of the period certain and the last remaining contingent annuitant has failed to name a designated beneficiary, the remaining payments must be converted to an equivalent lump-sum amount and paid to the estate of the last surviving contingent annuitant. (3) The member or the designated beneficiary who elects an optional retirement benefit under subsection (2) shall file a written application with the board prior to the first payment of the benefit. A contingent annuitant must be identified on the application. (4) If the member or designated beneficiary or the named contingent annuitant dies before the first payment has been made under option 2 or 3, the election of the option is automatically canceled. (5) If the member dies after retirement and within 30 days from the date that the member's written application electing or changing an election of an optional retirement benefit under subsection (2) is received by the board, the election is void. (6) After the member or designated beneficiary has received and accepted an initial retirement benefit payment, the member may not change the selected option except as provided in subsection (7). (7) A retired member receiving an optional retirement benefit pursuant to subsection (2)(a) or (2)(b) may file a written application with the board to have the member's optional retirement benefit revert to the regular retirement benefit available at the time of the member's retirement if: (a) the original contingent annuitant has died, in which case the optional benefit must revert effective on the first day of the month following the contingent annuitant's death; or (b) the member's marriage to the original contingent annuitant has been dissolved and the original contingent annuitant has not been granted the right to receive the optional retirement benefit as part of a family law order, as defined in 19-2-907. The benefit must revert effective on the first day of the month following receipt of the written application and verification that the family law order does not grant the optional benefit to the contingent annuitant. (8) A member who applies to revert under subsection (7) shall, at the time of the application, choose one of the following alternatives: (a) revert to the member's original option 1 retirement benefit, increased by the amount of any adjustments received by the member since the effective date of the member's retirement; (b) retain the same option 2 or option 3 originally selected but name a new contingent annuitant; or (c) select a different option under subsection (2) and name a new contingent annuitant. (9) If the member selects an alternative under subsection (8)(b) or (8)(c), the member's retirement benefit must be calculated based on the member's and the new contingent annuitant's ages at the time of the election. (10) A written application pursuant to subsection (7) must be filed with the board within 18 months of the death of or dissolution of marriage to the contingent annuitant.

History: En. 68-2626 by Sec. 26, Ch. 178, L. 1974; amd. Sec. 10, Ch. 59, L. 1977; R.C.M. 1947, 68-2626; amd. Sec. 2, Ch. 126, L. 1987; amd. Sec. 151, Ch. 265, L. 1993; Sec. 19-7-701, MCA 1991; redes. 19-7-1001 by Code Commissioner, 1993; amd. Sec. 3, Ch. 217, L. 1999; amd. Sec. 62, Ch. 562, L. 1999; amd. Sec. 83, Ch. 99, L. 2001; amd. Sec. 79, Ch. 429, L. 2003; amd. Sec. 50, Ch. 329, L. 2005; amd. Sec. 17, Ch. 284, L. 2009; amd. Sec. 31, Ch. 99, L. 2011; amd. Sec. 25, Ch. 178, L. 2013.






Part 11. Reemployment of Retired Members

19-7-1101. Reemployment of retired member -- contributions required.

19-7-1101. Reemployment of retired member -- contributions required. (1) A retired member who returns to service for 480 hours or more in a calendar year must become an active member of the system. Upon reinstatement as an active member, benefit payments must cease until subsequent retirement. (2) A retired member who returns to service for less than 480 hours in a calendar year may not become an active member. The retirement benefit of a retired member employed in service must be reduced by $1 for each $3 earned in excess of $5,000 in a calendar year. (3) Retired members who return to active service pursuant to subsection (1) are subject to the employee and employer contributions set forth in 19-7-403 and 19-7-404. (4) The employer of a retired member who is returning to work pursuant to subsection (2) shall contribute the amounts specified in 19-7-404.

History: En. Sec. 152, Ch. 265, L. 1993; amd. Sec. 84, Ch. 99, L. 2001; amd. Sec. 20, Ch. 128, L. 2007; amd. Sec. 2, Ch. 239, L. 2013.









CHAPTER 8. GAME WARDENS' AND PEACE OFFICERS' RETIREMENT

Part 1. General Provisions

19-8-101. Definitions.

19-8-101. Definitions. Unless the context requires otherwise, the following definitions apply in this chapter: (1) (a) "Compensation" means remuneration paid from funds controlled by an employer in payment for the member's services or for time during which the member is excused from work because the member has taken compensatory leave, sick leave, annual leave, banked holiday time, or a leave of absence before any pretax deductions allowed by state or federal law are made. (b) Compensation does not include: (i) maintenance, allowances, and expenses; or (ii) bonuses provided after July 1, 2013, that are one-time, temporary payments in addition to and not considered part of base pay. (2) (a) "Highest average compensation" means: (i) for members hired prior to July 1, 2011, the highest average monthly compensation during any 36 consecutive months of membership service; (ii) for members hired on or after July 1, 2011, the highest average monthly compensation during any 60 consecutive months of membership service; or (iii) in the event a member has not served the minimum specified period of membership service, the total compensation earned divided by the number of months of service. (b) Lump-sum payments for severance pay, including payment for compensatory leave, sick leave, annual leave, and banked holiday time, paid to the member upon termination of employment may be used in the calculation of a retirement benefit only to the extent that they are used to replace, on a month-for-month basis, the normal compensation for a month or months included in the calculation of the highest average compensation. A lump-sum payment may not be added to a single month's compensation. (c) Excess earnings limits must be applied to the calculation of the highest average compensation pursuant to 19-2-1005(2). (3) "Game warden" means a state fish and game warden hired by the department of fish, wildlife, and parks and includes all warden supervisory personnel whose salaries or compensation is paid out of the department of fish, wildlife, and parks money. (4) "Motor carrier officer" means an employee of the department of transportation designated or appointed as a peace officer pursuant to 61-10-154 or 61-12-201. (5) "Peace officer" or "state peace officer" means a person who by virtue of the person's employment with the state is vested by law with a duty to maintain public order or make arrests for offenses while acting within the scope of the person's authority or who is charged with specific law enforcement responsibilities on behalf of the state.

History: (1) thru (11)En. Sec. 1, Ch. 130, L. 1963; amd. Sec. 16, Ch. 326, L. 1974; amd. Sec. 1, Ch. 8, L. 1977; amd. Secs. 1, 4, Ch. 132, L. 1977; amd. Sec. 1, Ch. 330, L. 1977; amd. Sec. 4, Ch. 332, L. 1977; Sec. 68-1401, R.C.M. 1947; (12)En. Sec. 2, Ch. 130, L. 1963; amd. Sec. 2, Ch. 8, L. 1977; amd. Sec. 2, Ch. 330, L. 1977; amd. Sec. 13, Ch. 417, L. 1977; Sec. 68-1402, R.C.M. 1947; R.C.M. 1947, 68-1401, 68-1402; amd. Sec. 2, Ch. 218, L. 1979; amd. Sec. 1, Ch. 592, L. 1981; amd. Sec. 11, Ch. 282, L. 1983; amd. Sec. 6, Ch. 45, L. 1987; amd. Sec. 12, Ch. 196, L. 1989; amd. Sec. 158, Ch. 265, L. 1993; amd. Sec. 12, Ch. 640, L. 1993; amd. Sec. 2, Ch. 223, L. 1997; amd. Sec. 34, Ch. 58, L. 1999; amd. Sec. 85, Ch. 99, L. 2001; amd. Sec. 12, Ch. 149, L. 2001; amd. Sec. 80, Ch. 429, L. 2003; amd. Sec. 3, Ch. 366, L. 2005; amd. Sec. 32, Ch. 99, L. 2011; amd. Sec. 1, Ch. 154, L. 2011; amd. Sec. 7, Ch. 386, L. 2013.



19-8-102. Game wardens' and peace officers' retirement system established.

19-8-102. Game wardens' and peace officers' retirement system established. There is a retirement plan known as the game wardens' and peace officers' retirement system, which is governed by the provisions of chapter 2 and this chapter.

History: En. 68-1402.1 by Sec. 3, Ch. 8, L. 1977; R.C.M. 1947, 68-1402.1; amd. Sec. 157, Ch. 265, L. 1993; amd. Sec. 3, Ch. 223, L. 1997; amd. Sec. 63, Ch. 562, L. 1999.



19-8-103. Repealed.

19-8-103. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 26, Ch. 130, L. 1963; R.C.M. 1947, 68-1426.



19-8-104. Repealed.

19-8-104. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 23, Ch. 130, L. 1963; R.C.M. 1947, 68-1423(part).



19-8-105. Short title.

19-8-105. Short title. This chapter may be cited as "The Game Wardens' and Peace Officers' Retirement Act".

History: En. Sec. 156, Ch. 265, L. 1993; amd. Sec. 55, Ch. 51, L. 1999.






Part 2. Administration (Repealed and Terminated)

19-8-201. Repealed.

19-8-201. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 6, Ch. 130, L. 1963; amd. Sec. 5, Ch. 8, L. 1977; amd. Sec. 6, Ch. 332, L. 1977; R.C.M. 1947, 68-1406(1).



19-8-202. Repealed.

19-8-202. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 6, Ch. 130, L. 1963; amd. Sec. 5, Ch. 8, L. 1977; amd. Sec. 6, Ch. 332, L. 1977; R.C.M. 1947, 68-1406(2).



19-8-203. Repealed.

19-8-203. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 10, Ch. 130, L. 1963; amd. Sec. 8, Ch. 8, L. 1977; amd. Sec. 5, Ch. 330, L. 1977; amd. Sec. 1, Ch. 578, L. 1977; R.C.M. 1947, 68-1410(2); amd. Sec. 2, Ch. 218, L. 1979; amd. Sec. 4, Ch. 235, L. 1981; amd. Sec. 12, Ch. 282, L. 1983.



19-8-204. Terminated.

19-8-204. Terminated. Sec. 7, Ch. 328, L. 1987.

History: En. Sec. 3, Ch. 328, L. 1987.






Part 3. Eligibility, Membership, and Vesting

19-8-301. Membership -- inactive vested members -- inactive nonvested members.

19-8-301. Membership -- inactive vested members -- inactive nonvested members. (1) Except as provided in 19-8-302, the following state peace officers must be covered under the game wardens' and peace officers' retirement system and, beginning on the first day of employment, must become and shall remain active members for as long as they are employed as peace officers: (a) game wardens who are assigned to law enforcement in the department of fish, wildlife, and parks; (b) motor carrier officers employed by the department of transportation; (c) campus security officers employed by the university system; (d) wardens and deputy wardens employed by the department of corrections; (e) corrections officers employed by the department of corrections; (f) probation and parole officers employed by the department of corrections; (g) stock inspectors and detectives employed by the department of livestock; and (h) drill instructors employed by the department of corrections. (2) (a) An inactive member with at least 5 years of membership service is an inactive vested member and retains the right to purchase service credit and to receive a retirement benefit under the provisions of this chapter. (b) If an inactive vested member chooses to take a lump-sum payment rather than a retirement benefit, the lump-sum payment consists of only the member's accumulated contributions and not the employer's contributions. (3) (a) An inactive member with less than 5 years of membership service is an inactive nonvested member and is not eligible for any benefits from the retirement system. (b) An inactive nonvested member is eligible only for a refund of the member's accumulated contributions.

History: En. Sec. 7, Ch. 130, L. 1963; amd. Sec. 18, Ch. 326, L. 1974; amd. Sec. 6, Ch. 8, L. 1977; amd. Sec. 4, Ch. 330, L. 1977; R.C.M. 1947, 68-1407(part); amd. Sec. 2, Ch. 218, L. 1979; amd. Sec. 159, Ch. 265, L. 1993; amd. Sec. 4, Ch. 223, L. 1997; amd. Sec. 2, Ch. 491, L. 1999; amd. Sec. 81, Ch. 429, L. 2003; amd. Sec. 51, Ch. 329, L. 2005; amd. Sec. 21, Ch. 128, L. 2007.



19-8-302. Public employees' retirement system -- transfer of membership.

19-8-302. Public employees' retirement system -- transfer of membership. (1) Except as provided in subsection (3), an eligible peace officer must become a member of the game wardens' and peace officers' retirement system on the first day of service. (2) A person who is a member of the game wardens' and peace officers' retirement system assigned to law enforcement who transfers to a position involving duties other than law enforcement within the same state agency may retain membership in the game wardens' and peace officers' retirement system by filing a written election with the board no later than 90 days after transfer to the new position. (3) A person who is a member of the public employees' retirement system who transfers to a position covered by the game wardens' and peace officers' retirement system may elect to become a member of the retirement system or may continue membership in the public employees' retirement system by filing a written election with the board no later than 90 days after transfer to the new position.

History: En. Sec. 29, Ch. 130, L. 1963; amd. Sec. 16, Ch. 8, L. 1977; amd. Sec. 7, Ch. 330, L. 1977; R.C.M. 1947, 68-1429; amd. Sec. 160, Ch. 265, L. 1993; amd. Sec. 5, Ch. 223, L. 1997; amd. Sec. 86, Ch. 99, L. 2001; amd. Sec. 1, Ch. 442, L. 2001; amd. Sec. 82, Ch. 429, L. 2003; amd. Sec. 22, Ch. 128, L. 2007; amd. Sec. 26, Ch. 178, L. 2013.



19-8-303. Repealed.

19-8-303. Repealed. Sec. 236, Ch. 265, L. 1993.

History: (1)En. Sec. 7, Ch. 130, L. 1963; amd. Sec. 18, Ch. 326, L. 1974; amd. Sec. 6, Ch. 8, L. 1977; amd. Sec. 4, Ch. 330, L. 1977; Sec. 68-1407, R.C.M. 1947; (2)En. Sec. 8, Ch. 130, L. 1963; amd. Sec. 19, Ch. 326, L. 1974; Sec. 68-1408, R.C.M. 1947; R.C.M. 1947, 68-1407(part), 68-1408(part).



19-8-304. Renumbered .

19-8-304. Renumbered . 19-8-901, Code Commissioner, 1993.



19-8-305. Repealed.

19-8-305. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 19, Ch. 130, L. 1963; amd. Sec. 7, Ch. 332, L. 1977; R.C.M. 1947, 68-1419(part).



19-8-306. Renumbered .

19-8-306. Renumbered . 19-8-902, Code Commissioner, 1993.



19-8-307. Renumbered .

19-8-307. Renumbered . 19-8-903, Code Commissioner, 1993.



19-8-308. Transfer of service.

19-8-308. Transfer of service. A person who elects to become a member of the game wardens' and peace officers' retirement system pursuant to 19-8-302 may transfer the member's service credit in the public employees' retirement system into the game wardens' and peace officers' retirement system under the provisions of 19-2-715.

History: En. Sec. 1, Ch. 223, L. 1997; amd. Sec. 87, Ch. 99, L. 2001; amd. Sec. 83, Ch. 429, L. 2003.






Part 4. Creation and Management of Retirement Account (Repealed)

19-8-401. Repealed.

19-8-401. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 8, Ch. 130, L. 1963; amd. Sec. 19, Ch. 326, L. 1974; R.C.M. 1947, 68-1408(part); amd. Sec. 13, Ch. 282, L. 1983.



19-8-402. Repealed.

19-8-402. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 5, Ch. 130, L. 1963; amd. Sec. 100, Ch. 326, L. 1974; amd. Sec. 4, Ch. 8, L. 1977; amd. Sec. 2, Ch. 132, L. 1977; amd. Sec. 3, Ch. 330, L. 1977; amd. Sec. 5, Ch. 332, L. 1977; R.C.M. 1947, 68-1405(2).



19-8-403. Repealed.

19-8-403. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 5, Ch. 130, L. 1963; amd. Sec. 100, Ch. 326, L. 1974; amd. Sec. 4, Ch. 8, L. 1977; amd. Sec. 2, Ch. 132, L. 1977; amd. Sec. 3, Ch. 330, L. 1977; amd. Sec. 5, Ch. 332, L. 1977; R.C.M. 1947, 68-1405(3); amd. Sec. 4, Ch. 221, L. 1991.



19-8-404. Repealed.

19-8-404. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 5, Ch. 130, L. 1963; amd. Sec. 100, Ch. 326, L. 1974; amd. Sec. 4, Ch. 8, L. 1977; amd. Sec. 2, Ch. 132, L. 1977; amd. Sec. 3, Ch. 330, L. 1977; amd. Sec. 5, Ch. 332, L. 1977; R.C.M. 1947, 68-1405(4).



19-8-405. Repealed.

19-8-405. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 28, Ch. 130, L. 1963; R.C.M. 1947, 68-1428; amd. Sec. 14, Ch. 282, L. 1983.



19-8-406. Repealed.

19-8-406. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 5, Ch. 130, L. 1963; amd. Sec. 100, Ch. 326, L. 1974; amd. Sec. 4, Ch. 8, L. 1977; amd. Sec. 2, Ch. 132, L. 1977; amd. Sec. 3, Ch. 330, L. 1977; amd. Sec. 5, Ch. 332, L. 1977; R.C.M. 1947, 68-1405(5).






Part 5. Contributions and Refunds

19-8-501. Contributions to pension trust fund.

19-8-501. Contributions to pension trust fund. The following must be paid to the board and must be credited to the pension trust fund: (1) all contributions by the state from department of fish, wildlife, and parks money; (2) all contributions by the state game wardens; and (3) all interest on and increase of the investments and money in the pension trust fund.

History: En. Sec. 5, Ch. 130, L. 1963; amd. Sec. 100, Ch. 326, L. 1974; amd. Sec. 4, Ch. 8, L. 1977; amd. Sec. 2, Ch. 132, L. 1977; amd. Sec. 3, Ch. 330, L. 1977; amd. Sec. 5, Ch. 332, L. 1977; R.C.M. 1947, 68-1405(1); amd. Sec. 2, Ch. 218, L. 1979; amd. Sec. 161, Ch. 265, L. 1993; amd. Sec. 64, Ch. 562, L. 1999.



19-8-502. Member's contribution.

19-8-502. Member's contribution. (1) Each member's contribution is 10.56% of the member's compensation. (2) Each employer, pursuant to section 414(h)(2) of the federal Internal Revenue Code of 1954, as amended and applicable on July 1, 1985, shall pick up and pay the contributions that would be payable by the member under subsection (1) for service rendered after June 30, 1985. (3) The member's contributions picked up by the employer must be designated for all purposes of the retirement system as the member's contributions, except for the determination of a tax upon a distribution from the retirement system. These contributions must become part of the member's accumulated contributions but must be accounted for separately from those previously accumulated. (4) The member's contributions picked up by the employer must be payable from the same source as is used to pay compensation to the member and must be included in the member's wages, as defined in 19-1-102, and the member's compensation as used to define the member's highest average compensation in 19-8-101. The employer shall deduct from the member's compensation an amount equal to the amount of the member's contributions picked up by the employer and remit the total of the contributions to the board.

History: En. Sec. 9, Ch. 130, L. 1963; amd. Sec. 7, Ch. 8, L. 1977; R.C.M. 1947, 68-1409(part); amd. Sec. 3, Ch. 249, L. 1985; amd. Sec. 14, Ch. 464, L. 1985; amd. Sec. 162, Ch. 265, L. 1993; amd. Sec. 23, Ch. 287, L. 1997; amd. Sec. 2, Ch. 98, L. 2001; amd. Sec. 88, Ch. 99, L. 2001; amd. Sec. 52, Ch. 329, L. 2005.



19-8-503. Repealed.

19-8-503. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 16, Ch. 130, L. 1963; R.C.M. 1947, 68-1416; amd. Sec. 2, Ch. 592, L. 1981; amd. Sec. 5, Ch. 50, L. 1991.



19-8-504. Employer's contribution.

19-8-504. Employer's contribution. The employer shall pay as employer contributions 9% of the compensation paid to all of the employer's employees, except those properly excluded from membership. The department of fish, wildlife, and parks shall include in its budget and shall request for legislative appropriation an amount necessary to defray the state's portion of the costs of this section.

History: En. Sec. 10, Ch. 130, L. 1963; amd. Sec. 8, Ch. 8, L. 1977; amd. Sec. 5, Ch. 330, L. 1977; amd. Sec. 1, Ch. 578, L. 1977; R.C.M. 1947, 68-1410(1); amd. Sec. 2, Ch. 218, L. 1979; amd. Sec. 1, Ch. 640, L. 1979; amd. Sec. 18, Ch. 549, L. 1981; amd. Sec. 19, Ch. 703, L. 1985; amd. Sec. 12, Ch. 557, L. 1987; amd. Sec. 1, Ch. 609, L. 1991; amd. Sec. 163, Ch. 265, L. 1993; amd. Sec. 3, Ch. 450, L. 1993; amd. Sec. 25, Ch. 509, L. 1995; amd. Sec. 6, Ch. 223, L. 1997; amd. Sec. 24, Ch. 287, L. 1997; amd. Sec. 22, Ch. 532, L. 1997; amd. Sec. 53, Ch. 329, L. 2005.



19-8-505. Repealed.

19-8-505. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 3, Ch. 138, L. 1991.






Part 6. Service Retirement Benefits

19-8-601. Time of retirement.

19-8-601. Time of retirement. (1) Subject to a member's right to a refund of the member's accumulated contributions under Title 19, chapter 2, part 6, the following members are eligible to receive a nonforfeitable service retirement benefit under 19-8-603: (a) a member who has completed at least 20 years of membership service, reached 50 years of age, and files a written application with the board; or (b) a vested member who terminated service before completing 20 years of membership service and applies to begin receiving a service retirement benefit upon reaching 55 years of age. (2) For purposes of compliance with section 411 of the Internal Revenue Code, 26 U.S.C. 411, a member described in subsection (1)(a) is treated as having attained normal retirement age and has a nonforfeitable right to the member's service retirement.

History: En. Sec. 11, Ch. 130, L. 1963; R.C.M. 1947, 68-1411; amd. Sec. 3, Ch. 592, L. 1981; amd. Sec. 4, Ch. 53, L. 1983; amd. Sec. 3, Ch. 86, L. 1985; amd. Sec. 1, Ch. 249, L. 1985; amd. Sec. 13, Ch. 196, L. 1989; amd. Sec. 167, Ch. 265, L. 1993; amd. Sec. 29, Ch. 370, L. 1997; amd. Sec. 89, Ch. 99, L. 2001; amd. Sec. 33, Ch. 99, L. 2011; amd. Sec. 10, Ch. 240, L. 2013.



19-8-602. Repealed.

19-8-602. Repealed. Sec. 8, Ch. 53, L. 1983.

History: En. Sec. 12, Ch. 130, L. 1963; R.C.M. 1947, 68-1412.



19-8-603. Service retirement benefit.

19-8-603. Service retirement benefit. The service retirement benefit is equal to 2.5% of the member's highest average compensation for each year of service credit.

History: (1)En. Sec. 13, Ch. 130, L. 1963; amd. Sec. 1, Ch. 111, L. 1967; amd. Sec. 9, Ch. 8, L. 1977; Sec. 68-1413, R.C.M. 1947; (2)En. Sec. 9, Ch. 130, L. 1963; amd. Sec. 7, Ch. 8, L. 1977; Sec. 68-1409, R.C.M. 1947; R.C.M. 1947, 68-1409(part), 68-1413; amd. Sec. 2, Ch. 249, L. 1985; amd. Sec. 2, Ch. 139, L. 1989; amd. Sec. 168, Ch. 265, L. 1993; amd. Sec. 1, Ch. 98, L. 2001; amd. Sec. 90, Ch. 99, L. 2001.



19-8-604. Repealed.

19-8-604. Repealed. Sec. 39, Ch. 99, L. 2011.

History: En. Sec. 15, Ch. 130, L. 1963; amd. Sec. 10, Ch. 8, L. 1977; R.C.M. 1947, 68-1415; amd. Sec. 4, Ch. 592, L. 1981; amd. Sec. 5, Ch. 53, L. 1983; amd. Sec. 169, Ch. 265, L. 1993; amd. Sec. 7, Ch. 223, L. 1997; amd. Sec. 84, Ch. 429, L. 2003.






Part 7. Disability Retirement Benefits

19-8-701. Disability retirement benefit.

19-8-701. Disability retirement benefit. (1) Except as provided in subsection (2), a vested member who becomes disabled must be granted a disability retirement benefit that is the actuarial equivalent of the service retirement benefit under 19-8-603 standing to the member's credit at the time of the member's disability retirement. (2) A vested member who becomes disabled as a direct result of the member's service in the line of duty: (a) before completing 20 years of membership service must receive a disability retirement benefit equal to one-half the member's highest average compensation; or (b) after completing 20 years or more of membership service must receive a disability retirement benefit equal to 2.5% of the member's highest average compensation for each year of service credit.

History: En. Sec. 14, Ch. 130, L. 1963; amd. Sec. 20, Ch. 326, L. 1974; R.C.M. 1947, 68-1414; amd. Sec. 2, Ch. 218, L. 1979; amd. Sec. 3, Ch. 139, L. 1989; amd. Sec. 170, Ch. 265, L. 1993; amd. Sec. 8, Ch. 223, L. 1997; amd. Sec. 91, Ch. 99, L. 2001; amd. Sec. 85, Ch. 429, L. 2003; amd. Sec. 27, Ch. 178, L. 2013.



19-8-702. Repealed.

19-8-702. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 21, Ch. 130, L. 1963; amd. Sec. 12, Ch. 8, L. 1977; amd. Sec. 6, Ch. 330, L. 1977; R.C.M. 1947, 68-1421; amd. Sec. 14, Ch. 196, L. 1989.



19-8-703. Renumbered .

19-8-703. Renumbered . 19-8-1001, Code Commissioner, 1993.



19-8-704. Renumbered .

19-8-704. Renumbered . 19-8-1002, Code Commissioner, 1993.



19-8-705. through reserved.

19-8-705 through 19-8-710 reserved.



19-8-711. Repealed.

19-8-711. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 7, Ch. 597, L. 1981.



19-8-712. Medical examination of disability retiree -- cancellation of benefit.

19-8-712. Medical examination of disability retiree -- cancellation of benefit. (1) The board, in its discretion, may require the recipient of a disability retirement benefit to undergo a medical examination. The examination must be made by a board-approved physician or surgeon at a place mutually agreed on by the board, the disabled member, and the physician or surgeon and at the board's expense. Upon the basis of the examination, the board shall determine, by reason of physical or mental capacity, whether the recipient can perform the essential elements of the position held by the recipient when the recipient retired. If the board determines that the recipient is not incapacitated, the recipient's disability retirement benefit must be canceled when the recipient is offered a position under subsection (3) or when, if a position is available, the recipient cannot be reinstated under subsection (3) for reasons unrelated to the disability. If the recipient refuses to submit to a medical examination, the recipient's disability retirement benefit must be canceled when the recipient is notified of the determination of the board. (2) If the board determines that a recipient of a disability retirement benefit should no longer be subject to medical review, the board may grant a service retirement status to the recipient without recalculating the recipient's monthly benefit. The board shall notify the recipient in writing as to the change in status. If the recipient disagrees with the board's determination, the recipient may file a written application with the board requesting that the board reconsider its action. The request for reconsideration must be filed within 60 days after receipt of the notice of the status change. (3) (a) Except as provided in subsection (3)(b), a recipient whose disability retirement benefit is canceled because the board has determined that the recipient is no longer incapacitated must be reinstated to the position held by the recipient immediately before the recipient's retirement or to a position in a comparable pay and benefit category within the recipient's capacity, whichever is first open. The fact that the recipient was retired for disability may not prejudice any right to reinstatement to duty that the recipient may have or claim to have. (b) This section does not affect any requirement that the former employee meet or be able to meet professional certification and licensing standards unrelated to the disability and necessary for reinstatement. (4) The member's former employer may request a medical or psychological review as to the ability of the recipient to return to work as a peace officer. If the board's findings are upheld, the former employer shall pay the cost of the review.

History: En. Sec. 8, Ch. 597, L. 1981; amd. Sec. 3, Ch. 138, L. 1989; amd. Sec. 171, Ch. 265, L. 1993; amd. Sec. 20, Ch. 412, L. 1995; amd. Sec. 9, Ch. 223, L. 1997; amd. Sec. 30, Ch. 370, L. 1997; amd. Sec. 65, Ch. 562, L. 1999; amd. Sec. 92, Ch. 99, L. 2001; amd. Sec. 26, Ch. 283, L. 2009.






Part 8. Optional Forms of Benefit Payments

19-8-801. Optional forms of benefits -- designation of contingent annuitant.

19-8-801. Optional forms of benefits -- designation of contingent annuitant. (1) The retirement benefit of a member or the survivorship benefit of a designated beneficiary who so elects must be converted, in lieu of all other benefits under this chapter, into an optional retirement benefit that is the actuarial equivalent of the original benefit. If the member does not elect an optional retirement benefit pursuant to subsection (2), the member's retirement benefit is known as an option 1 benefit. (2) An optional retirement benefit under this subsection (2) is initially payable during the member's or designated beneficiary's lifetime with a subsequent benefit, depending on the option selected, to a contingent annuitant as follows: (a) option 2--a continuation of the optional retirement benefit after the death of the initial payee and payable during the lifetime of the named contingent annuitant. This option may be the chosen benefit only if the adjusted age difference between the member or designated beneficiary and the contingent annuitant, other than the member's or designated beneficiary's spouse, is 10 years or less. The adjusted age difference is either: (i) the excess of the age of the member or designated beneficiary over the age of the nonspouse contingent annuitant based on their ages on their birthdays in a calendar year; or (ii) if the member or designated beneficiary is under 70 years of age, the age difference determined in subsection (2)(a)(i) reduced by the number of years that the member or designated beneficiary is under 70 years of age on the member's or beneficiary's birthday in the calendar year that contains the benefit starting date. (b) option 3--a continuation of one-half of the optional retirement benefit after the death of the initial payee and payable during the lifetime of the named contingent annuitant; (c) option 4--a continuation of the optional retirement benefit to one or more contingent annuitants in the event of the initial payee's death before the end of a period certain, determined as follows: (i) the period certain commences at the time that the initial payee first begins receiving the retirement benefit and is available as either: (A) a 10-year period certain if the member retired at 75 years of age or younger; or (B) a 20-year period certain if the member retired at 65 years of age or younger; (ii) if there is more than one surviving contingent annuitant, each contingent annuitant must receive a proportion of the initial payee's benefit on a share-and-share-alike basis; (iii) if all surviving contingent annuitants die prior to the end of the period certain and the last remaining contingent annuitant has failed to name a designated beneficiary, the remaining payments must be converted to an equivalent lump-sum amount and paid to the estate of the last surviving contingent annuitant. (3) The member or the designated beneficiary who elects an optional retirement benefit under subsection (2) shall file a written application with the board prior to the first payment of the benefit. A contingent annuitant must be identified on the application. (4) If the member or designated beneficiary or the named contingent annuitant dies before the first payment has been made under option 2 or 3, the election of the option is automatically canceled. (5) If the member dies after retirement and within 30 days from the date that the member's written application electing or changing an election of an optional retirement benefit under subsection (2) is received by the board, the election is void. (6) After the member or designated beneficiary has received and accepted an initial retirement benefit payment, the member may not change the selected option except as provided in subsection (7). (7) A retired member receiving an optional retirement benefit pursuant to subsection (2)(a) or (2)(b) may file a written application with the board to have the member's optional retirement benefit revert to the regular retirement benefit available at the time of the member's retirement if: (a) the original contingent annuitant has died, in which case the optional benefit must revert effective on the first day of the month following the contingent annuitant's death; or (b) the member's marriage to the original contingent annuitant has been dissolved and the original contingent annuitant has not been granted the right to receive the optional retirement benefit as part of a family law order, as defined in 19-2-907. The benefit must then revert effective on the first day of the month following receipt of the written application and verification that the family law order does not grant the optional benefit to the original contingent annuitant. (8) A member who applies to revert under subsection (7) shall, at the time of the application, choose one of the following alternatives: (a) revert to the member's original option 1 retirement benefit, increased by the amount of any adjustments received by the member since the effective date of the member's retirement; (b) retain the same option 2 or option 3 originally selected but name a new contingent annuitant; or (c) select a different option under subsection (2) and name a new contingent annuitant. (9) If the member selects an alternative under subsection (8)(b) or (8)(c), the member's retirement benefit must be calculated based on the member's and the new contingent annuitant's ages at the time of the election. (10) A written application pursuant to subsection (7) must be filed with the board within 18 months of the death of or dissolution of marriage to the contingent annuitant.

History: En. Sec. 27, Ch. 130, L. 1963; amd. Sec. 15, Ch. 8, L. 1977; R.C.M. 1947, 68-1427; amd. Sec. 3, Ch. 126, L. 1987; amd. Sec. 175, Ch. 265, L. 1993; amd. Sec. 4, Ch. 217, L. 1999; amd. Sec. 66, Ch. 562, L. 1999; amd. Sec. 93, Ch. 99, L. 2001; amd. Sec. 86, Ch. 429, L. 2003; amd. Sec. 54, Ch. 329, L. 2005; amd. Sec. 18, Ch. 284, L. 2009; amd. Sec. 34, Ch. 99, L. 2011; amd. Sec. 28, Ch. 178, L. 2013.



19-8-802. Repealed.

19-8-802. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 19, Ch. 130, L. 1963; amd. Sec. 7, Ch. 332, L. 1977; R.C.M. 1947, 68-1419(part).



19-8-803. Repealed.

19-8-803. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 24, Ch. 130, L. 1963; R.C.M. 1947, 68-1424.



19-8-804. Repealed.

19-8-804. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 23, Ch. 130, L. 1963; R.C.M. 1947, 68-1423(part).



19-8-805. Repealed.

19-8-805. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 20, Ch. 130, L. 1963; amd. Sec. 5, Ch. 214, L. 1977; R.C.M. 1947, 68-1420; amd. Sec. 15, Ch. 464, L. 1985; amd. Sec. 11, Ch. 823, L. 1991.



19-8-806. Repealed.

19-8-806. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 68-1420.1 by Sec. 6, Ch. 214, L. 1977; R.C.M. 1947, 68-1420.1.



19-8-807. Repealed.

19-8-807. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 1, Ch. 14, L. 1987.



19-8-808. Renumbered .

19-8-808. Renumbered . 19-8-1101, Code Commissioner, 1993.



19-8-809. Renumbered .

19-8-809. Renumbered . 19-8-1102, Code Commissioner, 1993.



19-8-810. Renumbered .

19-8-810. Renumbered . 19-8-1103, Code Commissioner, 1993.



19-8-811. through reserved.

19-8-811 through 19-8-815 reserved.



19-8-816. Renumbered .

19-8-816. Renumbered . 19-8-1104, Code Commissioner, 1993.






Part 9. Service Credit

19-8-901. Application to purchase military service.

19-8-901. Application to purchase military service. (1) (a) Except as provided in subsection (1)(b) and subject to 19-8-906, a member with at least 5 years of membership service may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's active service in the armed forces of the United States. (b) A member is not eligible to purchase active military service credit and membership service under subsection (1)(a) if the member: (i) has retired from active duty in the armed forces of the United States with military retirement benefits based on that military service; (ii) is eligible, pursuant to 19-2-707, to receive credit in the system for that service; or (iii) is eligible to receive credit for that service in any other retirement system or plan. (2) (a) Except as provided in subsection (2)(b) and subject to 19-8-906, a member with at least 5 years of membership service may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's reserve military service in the armed forces of the United States. (b) A member is not eligible to purchase reserve military service credit and membership service under subsection (2)(a) if the member is eligible, pursuant to 19-2-707, to receive credit in the system for that service. (3) To purchase service credit and membership service under this section, the member shall pay the actuarial cost of the member's active or reserve military service based on the system's most recent actuarial valuation.

History: En. Sec. 22, Ch. 130, L. 1963; amd. Sec. 13, Ch. 8, L. 1977; R.C.M. 1947, 68-1422; (3), (4)En. Sec. 1, Ch. 119, L. 1983; amd. Sec. 164, Ch. 265, L. 1993; Sec. 19-8-304, MCA 1991; redes. 19-8-901 by Code Commissioner, 1993; amd. Sec. 67, Ch. 562, L. 1999; amd. Sec. 94, Ch. 99, L. 2001; amd. Sec. 5, Ch. 26, L. 2003; amd. Sec. 5, Ch. 289, L. 2003; amd. Secs. 87, 122(5), Ch. 429, L. 2003.



19-8-902. Repealed.

19-8-902. Repealed. Sec. 120, Ch. 429, L. 2003.

History: En. Sec. 4, Ch. 145, L. 1981; amd. Sec. 4, Ch. 331, L. 1983; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 165, Ch. 265, L. 1993; Sec. 19-8-306, MCA 1991; redes. 19-8-902 by Code Commissioner, 1993; amd. Sec. 21, Ch. 412, L. 1995; amd. Sec. 10, Ch. 223, L. 1997; amd. Sec. 68, Ch. 562, L. 1999; amd. Sec. 95, Ch. 99, L. 2001.



19-8-903. Employment in United States government.

19-8-903. Employment in United States government. (1) A member who is assigned to an agency of the United States government under Title IV, the Intergovernmental Personnel Act of 1970, may purchase the federal employment in the retirement system under subsection (2) of this section if: (a) the member has accumulated at least 5 years of membership service; and (b) the member returns to full-time service for at least 1 year after completing employment in the United States government. (2) A member who is assigned to an agency of the United States government has the option to: (a) continue the member's payments into the pension trust fund; or (b) pay an amount equal to the normal employer and employee contributions plus interest within 2 years after the member's return to active state peace officer status. (3) Compensation earned while on assignment to an agency of the United States government must be considered compensation for purposes of the retirement system and may be included in the determination of highest average compensation, provided that the highest average compensation does not exceed 100% of the member's highest monthly compensation earned as a state peace officer.

History: En. Sec. 1, Ch. 260, L. 1981; amd. Sec. 166, Ch. 265, L. 1993; Sec. 19-8-307, MCA 1991; redes. 19-8-903 by Code Commissioner, 1993; amd. Sec. 11, Ch. 223, L. 1997; amd. Sec. 96, Ch. 99, L. 2001.



19-8-904. Application to purchase additional service.

19-8-904. Application to purchase additional service. (1) Subject to 19-8-906, a member with at least 5 years of membership service, may, at any time before retirement, file a written application with the board to purchase 1 year of additional service credit for each 5 years of membership service that the member has qualified in the retirement system. (2) To purchase service credit under this section, a member shall pay the actuarial cost of the service credit, based on the system's most recent actuarial valuation as determined by the board. (3) Service credit purchased under this section is not membership service and may not be used to qualify a member for retirement or in the calculation of an actuarial reduction in benefits for a member who is not eligible for service retirement.

History: En. Sec. 3, Ch. 180, L. 1995; amd. Sec. 35, Ch. 58, L. 1999; amd. Sec. 97, Ch. 99, L. 2001; amd. Sec. 88, Ch. 429, L. 2003.



19-8-905. Absence due to injury or illness.

19-8-905. Absence due to injury or illness. (1) Time, not to exceed 5 years, during which a member is absent because of an injury or illness is considered membership service if, within 1 year after the end of the absence, the injury or illness is determined to have arisen out of and in the course of the member's employment. However, the member may not earn service credit for the absence unless the member complies with subsections (2) and (3), in which case the absence is considered as time spent in service for both service credit and membership service. (2) (a) A member absent because of an employment-related injury entitling the member to workers' compensation payments may, upon the member's return to service, contribute an amount equal to the contributions that the member would have made on the basis of the member's compensation at the commencement of the member's absence plus regular interest accruing from 1 year from the date after the member returns to service to the date the member contributes for the period of absence. (b) Whenever a member elects to contribute under subsection (2)(a), the employer shall contribute employer contributions for the period of absence based on the salary as calculated in subsection (2)(a) and may pay interest on the employer's contribution calculated in the same manner as interest on the employee's contribution under subsection (2)(a). An employer electing to make an interest payment shall do so for all employees similarly situated. If the employer elects not to pay the interest costs, this amount must be paid by the employee. (3) At some time after returning to service, a member shall file with the board a written notice of the member's intent to pay the contributions under subsection (2). (4) A member loses the right to contribute for an absence under this section if all of the member's accumulated contributions are refunded pursuant to 19-2-602 or for the period of time during which benefits are received if the member retires during the absence.

History: En. Sec. 2, Ch. 370, L. 1997; amd. Sec. 36, Ch. 58, L. 1999; amd. Sec. 89, Ch. 429, L. 2003.



19-8-906. Service purchase limitation.

19-8-906. Service purchase limitation. A member may not purchase more than a combined total of 5 years of service credit under 19-8-901 and 19-8-904.

History: En. Sec. 98, Ch. 99, L. 2001; amd. Sec. 90, Ch. 429, L. 2003.






Part 10. Survivorship Benefits and Death Payments

19-8-1001. Benefits upon employment-related death.

19-8-1001. Benefits upon employment-related death. If the board finds that a member died as a direct and proximate result of injury received in the course of the member's service, a monthly survivorship benefit must be paid to the member's designated beneficiary equal to 50% of the highest average compensation of the member. If the deceased member has completed more than 25 years of service credit, the survivorship benefit must equal 2% of the member's highest average compensation for each year of service credit.

History: En. Sec. 17, Ch. 130, L. 1963; amd. Sec. 11, Ch. 8, L. 1977; amd. Sec. 2, Ch. 578, L. 1977; R.C.M. 1947, 68-1417; amd. Sec. 4, Ch. 139, L. 1989; amd. Sec. 172, Ch. 265, L. 1993; Sec. 19-8-703, MCA 1991; redes. 19-8-1001 by Code Commissioner, 1993; amd. Sec. 99, Ch. 99, L. 2001.



19-8-1002. Postretirement death payments.

19-8-1002. Postretirement death payments. (1) When a retired member receiving an option 1 retirement benefit under 19-8-801 dies, the member's designated beneficiary or, if there is no surviving designated beneficiary, the member's estate must be paid the amount, if any, of the member's accumulated contributions calculated as of the day of the member's retirement minus the total of any retirement benefits already paid from the member's account. (2) If a retired member who elected an option 2 or 3 retirement benefit under 19-8-801 dies with no surviving contingent annuitant, the member's estate must be paid the amount, if any, of the member's accumulated contributions calculated as of the day of the member's retirement minus the total of any retirement benefits already paid from the member's account. (3) This section does not apply if the member was receiving a disability benefit.

History: En. Sec. 18, Ch. 130, L. 1963; R.C.M. 1947, 68-1418; amd. Sec. 173, Ch. 265, L. 1993; Sec. 19-8-704, MCA 1991; redes. 19-8-1002 by Code Commissioner, 1993; amd. Sec. 25, Ch. 287, L. 1997; amd. Sec. 69, Ch. 562, L. 1999; amd. Sec. 29, Ch. 178, L. 2013.



19-8-1003. Nonduty-related death of active member.

19-8-1003. Nonduty-related death of active member. If a member dies before reaching normal retirement age, the member's designated beneficiary may choose either a lump-sum refund of the member's accumulated contributions or the actuarial equivalent of the service retirement benefit provided for in 19-8-601.

History: En. Sec. 174, Ch. 265, L. 1993; amd. Sec. 35, Ch. 99, L. 2011.






Part 11. Postretirement Benefits and Benefit Increases

19-8-1101. Repealed.

19-8-1101. Repealed. Sec. 38, Ch. 287, L. 1997.

History: En. Sec. 1, Ch. 115, L. 1989; amd. Sec. 176, Ch. 265, L. 1993; Sec. 19-8-808, MCA 1991; redes. 19-8-1101 by Code Commissioner, 1993.



19-8-1102. Repealed.

19-8-1102. Repealed. Sec. 38, Ch. 287, L. 1997.

History: En. Sec. 2, Ch. 115, L. 1989; amd. Sec. 177, Ch. 265, L. 1993; Sec. 19-8-809, MCA 1991; redes. 19-8-1102 by Code Commissioner, 1993.



19-8-1103. Repealed.

19-8-1103. Repealed. Sec. 38, Ch. 287, L. 1997.

History: En. Sec. 3, Ch. 115, L. 1989; amd. Sec. 178, Ch. 265, L. 1993; Sec. 19-8-810, MCA 1991; redes. 19-8-1103 by Code Commissioner, 1993.



19-8-1104. Minimum monthly benefit.

19-8-1104. Minimum monthly benefit. (1) The following members who retired before July 1, 1989, and their contingent annuitants or their designated beneficiaries receiving monthly survivorship benefits are eligible to receive a minimum monthly benefit as provided in subsection (2): (a) a member who is 55 years of age or older and who is receiving a service retirement benefit, unless the member is employed in a position covered by a retirement system under Title 19, chapters 3, 5 through 9, 13, and 17 through 20; (b) a member who is receiving a disability retirement benefit; and (c) a designated beneficiary receiving a survivorship benefit or a contingent annuitant receiving a service or disability retirement benefit. (2) (a) Except as provided in subsection (2)(b), on July 1, 1989, the monthly benefit of a benefit recipient eligible under subsection (1) may not be less than 2% of a probationary state game warden's base compensation on July 1, 1989, for each year of the member's service credits. (b) A monthly retirement benefit increased under subsection (2)(a) may not exceed 60% of a probationary state game warden's base compensation on July 1, 1989.

History: En. Sec. 1, Ch. 139, L. 1989; amd. Sec. 179, Ch. 265, L. 1993; Sec. 19-8-816, MCA 1991; redes. 19-8-1104 by Code Commissioner, 1993.



19-8-1105. Guaranteed annual benefit adjustment.

19-8-1105. Guaranteed annual benefit adjustment. (1) Subject to subsection (2), on January 1 of each year, the permanent monthly benefit payable during the preceding January to each recipient who is eligible under subsection (3) must be increased by the applicable percentage provided in subsection (4). (2) (a) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to less than an annualized increase of the applicable percentage provided in subsection (4), then the recipient's benefit must be adjusted by an amount that will provide a total annualized increase of the applicable percentage in the benefit paid since the preceding January. (b) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the increases amount to more than an annualized increase of the applicable percentage provided in subsection (4), then the benefit increase provided under this section must be 0%. (c) If a benefit recipient is a contingent annuitant receiving an optional benefit upon the death of the original payee that occurred since the preceding January, the new recipient's monthly benefit must be increased to the applicable percentage provided in subsection (5) more than the amount that the contingent annuitant would have received had the contingent annuitant received a benefit during the preceding January. (3) Except as provided in subsection (2)(b), a benefit recipient is eligible for and must receive the minimum annual benefit adjustment provided for in this section if the benefit's commencement date is at least 12 months prior to January 1 of the year in which the adjustment is to be made. (4) (a) The applicable percentage is 3% for benefit recipients hired or assuming office: (i) before July 1, 2007; or (ii) on or after July 1, 2007, if the benefit recipient is an existing member of a benefit plan for which the applicable percentage is 3%. (b) Except as provided in subsection (4)(a)(ii), the applicable percentage is 1.5% for benefit recipients hired or assuming office on or after July 1, 2007. (5) (a) The applicable percentage rate for a contingent annuitant described in subsection (2)(c) is 3% if the original payee: (i) was hired or assumed office before July 1, 2007; or (ii) was an existing member of a benefit plan for which the applicable percentage is 3%. (b) Except as provided in subsection (5)(a)(ii), the applicable percentage rate for a contingent annuitant described in subsection (2)(c) is 1.5% if the original payee was hired or assumed office on or after July 1, 2007. (6) The board shall adopt rules to administer the provisions of this section.

History: En. Sec. 1, Ch. 287, L. 1997; amd. Sec. 70, Ch. 562, L. 1999; amd. Sec. 5, Ch. 62, L. 2001; amd. Sec. 13, Ch. 149, L. 2001; amd. Sec. 5, Ch. 309, L. 2001; amd. Sec. 7, Ch. 371, L. 2007.



19-8-1106. through reserved.

19-8-1106 through 19-8-1109 reserved.



19-8-1110. Repealed.

19-8-1110. Repealed. Sec. 31, Ch. 128, L. 2007.

History: En. Secs. 1, 2, Ch. 450, L. 1993.









CHAPTER 9. POLICE RETIREMENT -- STATEWIDE PLAN

Part 1. General Provisions

19-9-101. Short title.

19-9-101. Short title. This chapter may be cited as the "Municipal Police Officers' Retirement Act".

History: En. 11-1860 by Sec. 1, Ch. 456, L. 1977; R.C.M. 1947, 11-1860.



19-9-102. Purpose -- application of prior law.

19-9-102. Purpose -- application of prior law. (1) As cities other than those participating in the statewide police reserve fund provided for in Chapter 335, Laws of 1974, currently have local police retirement funds, the legislature finds and declares that the law regarding such funds, although in conflict with this chapter, cannot be repealed. It is the express intention of the legislature to allow two separate and distinct retirement systems to exist. The first, which includes local police retirement funds, applies to such cities, other than those of the first and second class, that wish to adopt it. The second, created by this chapter, applies to first- and second-class cities, those other cities that wish to adopt it, and any city that has adopted the above-mentioned statewide police reserve fund. (2) The following may not be applied in any way to a city operating under the plan created by this chapter: 7-32-4107, 7-32-4120, 7-32-4131, and chapter 19 of this title.

History: En. 11-1892 by Sec. 33, Ch. 456, L. 1977; R.C.M. 1947, 11-1892; amd. Sec. 11, Ch. 114, L. 1979.



19-9-103. Municipal police officers' retirement system established.

19-9-103. Municipal police officers' retirement system established. There is a retirement plan known as the municipal police officers' retirement system. The plan is governed by the provisions of chapter 2 and this chapter.

History: En. 11-1862 by Sec. 3, Ch. 456, L. 1977; R.C.M. 1947, 11-1862; amd. Sec. 180, Ch. 265, L. 1993; amd. Sec. 71, Ch. 562, L. 1999.



19-9-104. Definitions.

19-9-104. Definitions. Unless the context requires otherwise, the following definitions apply in this chapter: (1) (a) "Compensation" means the remuneration paid from funds controlled by an employer in payment for the member's services before any pretax deductions allowed by state or federal law are made. (b) Compensation does not include: (i) overtime, holiday payments, shift differential payments, compensatory time payments, and payments in lieu of sick leave and annual leave; (ii) maintenance, allowances, and expenses; or (iii) bonuses provided after July 1, 2013, that are one-time, temporary payments in addition to and not considered part of base pay. (2) "Dependent child" means a child of a deceased member: (a) who is unmarried and under 18 years of age; or (b) who is unmarried, under 24 years of age, and attending an accredited postsecondary educational institution as a full-time student in anticipation of receiving a certificate or degree. (3) "Employer" means any city that participated in a prior plan or that elects to join this retirement system under 19-9-207. (4) (a) "Final average compensation" means the monthly compensation of a member averaged over the last 36 months of the member's service or, in the event a member has not served at least 36 months, the total compensation earned divided by the number of months of service. (b) Excess earnings limits must be applied to the calculation of the final average compensation pursuant to 19-2-1005(2). (5) "Minimum retirement date" means the first day of the month coinciding with or, if none coincides, the date on which a member both becomes age 50 and completes 5 years of membership service. (6) Any reference to "municipality", "city", or "town" includes those jurisdictions that, prior to the effective date of a county-municipal consolidation, were incorporated municipalities, subsequent districts created for urban law enforcement services, or the entire county included in the county-municipal consolidation. (7) "Police officer" means an appointed, lawfully trained, appropriately salaried, and regularly acting officer with the requisite professional certification and licensing. (8) "Prior plan" means the local police reserve or pension trust fund of a city that elects to join the retirement system under 19-9-207. (9) "Retirement date" means the date on which the first payment of the retirement, disability, or survivorship benefits of a member or a survivor is payable. (10) "Surviving spouse" means the spouse married to a member at the time of the member's death. (11) "Survivor" means a surviving spouse or dependent child of the member.

History: (1), (3) thru (15), (17) thru (23)En. 11-1861 by Sec. 2, Ch. 456, L. 1977; Sec. 11-1861, R.C.M. 1947; (16)En. 11-1839.1 by Sec. 1, Ch. 489, L. 1977; Sec. 11-1839.1, R.C.M. 1947; R.C.M. 1947, 11-1839.1, 11-1861; amd. Sec. 1, Ch. 457, L. 1979; amd. Sec. 1, Ch. 186, L. 1983; amd. Sec. 15, Ch. 282, L. 1983; amd. Sec. 4, Ch. 86, L. 1985; amd. Sec. 1, Ch. 350, L. 1985; amd. Sec. 1, Ch. 178, L. 1991; amd. Sec. 1, Ch. 631, L. 1991; amd. Secs. 1, 9, Ch. 822, L. 1991; amd. Sec. 181, Ch. 265, L. 1993; amd. Sec. 1, Ch. 250, L. 1997; amd. Sec. 37, Ch. 58, L. 1999; amd. Sec. 100, Ch. 99, L. 2001; amd. Sec. 91, Ch. 429, L. 2003; amd. Sec. 8, Ch. 386, L. 2013.



19-9-105. Renumbered .

19-9-105. Renumbered . 19-9-205, Code Commissioner, 1993.



19-9-106. Renumbered .

19-9-106. Renumbered . 19-9-206, Code Commissioner, 1993.



19-9-107. Renumbered .

19-9-107. Renumbered . 19-9-207, Code Commissioner, 1993.



19-9-108. Repealed.

19-9-108. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1886 by Sec. 27, Ch. 456, L. 1977; R.C.M. 1947, 11-1886(1), (3).






Part 2. Extension of Coverage by Local Government Employers

19-9-201. Repealed.

19-9-201. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1878 by Sec. 19, Ch. 456, L. 1977; R.C.M. 1947, 11-1878(1), (2).



19-9-202. Repealed.

19-9-202. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1891 by Sec. 32, Ch. 456, L. 1977; R.C.M. 1947, 11-1891.



19-9-203. Repealed.

19-9-203. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1883 by Sec. 24, Ch. 456, L. 1977; R.C.M. 1947, 11-1883; amd. Sec. 5, Ch. 235, L. 1981; amd. Sec. 16, Ch. 282, L. 1983.



19-9-204. Terminated.

19-9-204. Terminated. Sec. 7, Ch. 328, L. 1987.

History: En. Sec. 3, Ch. 328, L. 1987.



19-9-205. Transfer of assets and liabilities from prior plans.

19-9-205. Transfer of assets and liabilities from prior plans. All funds and obligations constituting the assets and liabilities of prior plans, regardless of their form or who holds them, must be transferred to the pension trust fund.

History: En. 11-1880 by Sec. 21, Ch. 456, L. 1977; R.C.M. 1947, 11-1880; amd. Sec. 182, Ch. 265, L. 1993; Sec. 19-9-105, MCA 1991; redes. 19-9-205 by Code Commissioner, 1993.



19-9-206. Effect on members of prior plans.

19-9-206. Effect on members of prior plans. (1) All provisions of this retirement system are effective as to a member whose retirement date occurred prior to July 1, 1977, except that the amount and mode of payment of the member's retirement benefit must remain unchanged. (2) This chapter may not decrease the benefits of a member under a prior plan.

History: En. 11-1881 by Sec. 22, Ch. 456, L. 1977; R.C.M. 1947, 11-1881; amd. Sec. 183, Ch. 265, L. 1993; Sec. 19-9-106, MCA 1991; redes. 19-9-206 by Code Commissioner, 1993.



19-9-207. Election to join retirement system -- transfer of assets.

19-9-207. Election to join retirement system -- transfer of assets. (1) Cities other than those participating in the statewide police reserve fund administered by the board in accordance with Chapter 335, Laws of 1974, as of June 30, 1977, may elect to join the retirement system by passing an ordinance stating the election and the consent of the city to be bound by the provisions of this retirement system. Upon the enactment of an ordinance, the provisions of this retirement system become applicable to the city. Any city enacting an election ordinance shall send a certified copy of the ordinance to the board and shall, as soon as possible, deposit all cash and securities held by it in its local police reserve or retirement fund into the municipal police officers' pension trust fund. The value of the securities must be determined by the board. (2) The trustees or other administrative head of the local plan as of the effective date of the election shall certify the proportion, if any, of the funds of the plan that represents the accumulated contributions of the active members and the relative shares of the members as of that date. The shares must be charged to the employer and credited to the respective members in the retirement system and administered as if the contributions had been made during membership in the retirement system. Any excess of employer credits over charges under this section must be offset, with interest, against future required employer contributions for a period determined by the board. Any excess of employer charges over credits under this section are payable by the employer, with interest, for a period of 30 years or less as determined by the board.

History: En. 11-1885 by Sec. 26, Ch. 456, L. 1977; R.C.M. 1947, 11-1885; amd. Sec. 1, Ch. 375, L. 1979; amd. Sec. 1, Ch. 286, L. 1983; amd. Sec. 184, Ch. 265, L. 1993; Sec. 19-9-107, MCA 1991; redes. 19-9-207 by Code Commissioner, 1993; amd. Sec. 1, Ch. 216, L. 2009.



19-9-208. Repealed.

19-9-208. Repealed. Sec. 40, Ch. 532, L. 1997.

History: En. 11-1866 by Sec. 7, Ch. 456, L. 1977; R.C.M. 1947, 11-1866(4); amd. Sec. 2, Ch. 375, L. 1979; amd. Sec. 2, Ch. 286, L. 1983; amd. Sec. 1, Ch. 661, L. 1983; amd. Sec. 185, Ch. 265, L. 1993; Sec. 19-9-503, MCA 1991; redes. 19-9-208 by Code Commissioner, 1993.



19-9-209. Taxing authority of employers.

19-9-209. Taxing authority of employers. For the purpose of making contributions required of a city under this chapter, the appropriate authority of the city may, subject to 15-10-420, levy a tax that along with other revenue available for that purpose is sufficient to meet the demand.

History: En. 11-1884 by Sec. 25, Ch. 456, L. 1977; R.C.M. 1947, 11-1884; Sec. 19-9-704, MCA 1991; redes. 19-9-209 by Code Commissioner, 1993; amd. Sec. 110, Ch. 574, L. 2001.






Part 3. Eligibility, Membership, and Vesting

19-9-301. Active membership -- inactive vested member -- inactive nonvested member.

19-9-301. Active membership -- inactive vested member -- inactive nonvested member. (1) A police officer becomes an active member of the retirement system: (a) on the date the police officer's service with an employer commences; (b) on July 1, 1977, if the police officer is employed by an employer on that date; or (c) in the case of an employer that elects to join the retirement system, as provided in 19-9-207, on the effective date of the election if the police officer is employed by the employer on that date. A person who is a member of the public employees' retirement system on the date of the employer's election may remain in the public employees' retirement system or may elect to become a member of the municipal police officers' retirement system by filing an irrevocable written election with the board no later than 90 days after the date of the employer's election. (2) Upon becoming eligible for membership, the police officer shall complete the forms and furnish the proof required by the board. (3) A member becomes an inactive member on the first day of an approved absence from service of a substantial duration. (4) (a) An inactive member with at least 5 years of membership service is an inactive vested member and retains the right to purchase service credit and to receive a retirement benefit under the provisions of this chapter. (b) If an inactive vested member chooses to take a lump-sum payment rather than a retirement benefit, the lump-sum payment consists of only the member's accumulated contributions and not the employer contributions. (5) (a) An inactive member with less than 5 years of membership service is an inactive nonvested member and is not eligible for any benefits from the retirement system. (b) An inactive nonvested member is eligible only for a refund of the member's accumulated contributions.

History: En. 11-1863 by Sec. 4, Ch. 456, L. 1977; R.C.M. 1947, 11-1863(1), (2); amd. Sec. 186, Ch. 265, L. 1993; amd. Sec. 2, Ch. 250, L. 1997; amd. Sec. 101, Ch. 99, L. 2001; amd. Sec. 92, Ch. 429, L. 2003; amd. Sec. 55, Ch. 329, L. 2005; amd. Sec. 19, Ch. 284, L. 2009.



19-9-302. Ineligibility for other retirement plans.

19-9-302. Ineligibility for other retirement plans. An active member is not eligible to be covered under any other mandatory retirement plan for police service to which an employer is required to contribute on the member's behalf, except the Social Security Act, while the member is eligible to be covered by this plan.

History: En. 11-1863 by Sec. 4, Ch. 456, L. 1977; R.C.M. 1947, 11-1863(3); amd. Sec. 234, Ch. 56, L. 2009.



19-9-303. Repealed.

19-9-303. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1864 by Sec. 5, Ch. 456, L. 1977; R.C.M. 1947, 11-1864.



19-9-304. Repealed.

19-9-304. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1873 by Sec. 14, Ch. 456, L. 1977; R.C.M. 1947, 11-1873; amd. Sec. 6, Ch. 50, L. 1991.



19-9-305. Repealed.

19-9-305. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1865 by Sec. 6, Ch. 456, L. 1977; R.C.M. 1947, 11-1865.






Part 4. Service Credit

19-9-401. Repealed.

19-9-401. Repealed. Sec. 97, Ch. 562, L. 1999.

History: En. 11-1863 by Sec. 4, Ch. 456, L. 1977; R.C.M. 1947, 11-1863(4); amd. Sec. 192, Ch. 265, L. 1993.



19-9-402. Repealed.

19-9-402. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1889 by Sec. 30, Ch. 456, L. 1977; R.C.M. 1947, 11-1889(part).



19-9-403. Application to purchase military service.

19-9-403. Application to purchase military service. (1) (a) Except as provided in subsection (1)(b) and subject to 19-9-406, a member with at least 5 years of membership service may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's active duty service in the armed forces of the United States. (b) A member is not eligible to purchase active military service credit and membership service under subsection (1)(a) if the member: (i) has retired from active duty in the armed forces of the United States with a military retirement benefit based on that military service; (ii) is eligible, pursuant to 19-2-707, to receive credit in the system for that service; or (iii) is eligible to receive credit for that service in any other retirement system or plan. (2) (a) Except as provided in subsection (2)(b) and subject to 19-9-406, a member with at least 5 years of membership service may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's reserve military service in the armed forces of the United States. (b) A member is not eligible to purchase reserve military service credit and membership service under subsection (2)(a) if the member is eligible, pursuant to 19-2-707, to receive credit in the system for that service. (3) To purchase service credit and membership service under this section, the member shall pay the actuarial cost of the member's active or reserve military service credit based on the system's most recent actuarial valuation.

History: En. 11-1842.1 by Sec. 1, Ch. 368, L. 1977; R.C.M. 1947, 11-1842.1; amd. Sec. 2, Ch. 178, L. 1991; amd. Sec. 193, Ch. 265, L. 1993; amd. Sec. 38, Ch. 58, L. 1999; amd. Sec. 102, Ch. 99, L. 2001; amd. Sec. 6, Ch. 26, L. 2003; amd. Sec. 6, Ch. 289, L. 2003; amd. Secs. 93, 122(6), Ch. 429, L. 2003.



19-9-404. Service under sheriffs' retirement system prior to or following city-county consolidation.

19-9-404. Service under sheriffs' retirement system prior to or following city-county consolidation. A law enforcement officer who has combined service in the municipal police officers' retirement system and the sheriffs' retirement system because of a city-county consolidation, as provided in 19-7-801, is eligible for benefits as provided in 19-7-801.

History: En. Sec. 2, Ch. 122, L. 1979.



19-9-405. Repealed.

19-9-405. Repealed. Sec. 120, Ch. 429, L. 2003.

History: En. Sec. 5, Ch. 145, L. 1981; amd. Sec. 5, Ch. 331, L. 1983; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 194, Ch. 265, L. 1993; amd. Sec. 22, Ch. 412, L. 1995; amd. Sec. 12, Ch. 223, L. 1997; amd. Sec. 72, Ch. 562, L. 1999; amd. Sec. 103, Ch. 99, L. 2001.



19-9-406. Service purchase limitation.

19-9-406. Service purchase limitation. A member may not purchase more than a combined total of 5 years of service credit under 19-9-403 and 19-9-411.

History: En. Sec. 105, Ch. 99, L. 2001; amd. Sec. 95, Ch. 429, L. 2003.



19-9-407. through reserved.

19-9-407 through 19-9-409 reserved.



19-9-410. Transfer to public employees' retirement system.

19-9-410. Transfer to public employees' retirement system. When an injured nonvested member accepts a transfer under 7-32-4136 to a nonpolice position within the municipality covered under the public employees' retirement system, all service and contributions previously credited with the municipal police officers' retirement system must be transferred from the municipal police officers' retirement system pension trust fund along with the interest to the public employees' retirement system pension trust fund. The employer contributions and interest transferred must be equal to the amount that would have been contributed if the transferred service credit had been normal employment covered under the public employees' retirement system.

History: En. Sec. 195, Ch. 265, L. 1993; amd. Sec. 96, Ch. 429, L. 2003.



19-9-411. Application to purchase additional service.

19-9-411. Application to purchase additional service. (1) Subject to 19-9-406, a member with at least 5 years of membership service may, at any time before retirement, file a written application with the board to purchase 1 year of additional service credit for each 5 years of membership service. (2) To purchase service credit under this section, a member shall pay the actuarial cost of the service, based on the system's most recent actuarial valuation as determined by the board. (3) Service credit purchased under this section is not membership service and may not be used to qualify a member for retirement or in the calculation of an actuarial reduction in benefits for a member who is not eligible for service retirement.

History: En. Sec. 4, Ch. 180, L. 1995; amd. Sec. 106, Ch. 42, L. 1997; amd. Sec. 39, Ch. 58, L. 1999; amd. Sec. 104, Ch. 99, L. 2001; amd. Sec. 97, Ch. 429, L. 2003.






Part 5. Financial Management (Renumbered and Repealed)

19-9-501. Repealed.

19-9-501. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1879 by Sec. 20, Ch. 456, L. 1977; R.C.M. 1947, 11-1879; amd. Sec. 17, Ch. 282, L. 1983.



19-9-502. Repealed.

19-9-502. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1878 by Sec. 19, Ch. 456, L. 1977; R.C.M. 1947, 11-1878(4).



19-9-503. Renumbered .

19-9-503. Renumbered . 19-9-208, Code Commissioner, 1993.



19-9-504. Repealed.

19-9-504. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1882 by Sec. 23, Ch. 456, L. 1977; R.C.M. 1947, 11-1882.



19-9-505. Repealed.

19-9-505. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1888 by Sec. 29, Ch. 456, L. 1977; R.C.M. 1947, 11-1888.






Part 6. Employee Contributions (Renumbered and Repealed)

19-9-601. Renumbered .

19-9-601. Renumbered . 19-9-710, Code Commissioner, 1993.



19-9-602. Repealed.

19-9-602. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1867 by Sec. 8, Ch. 456, L. 1977; R.C.M. 1947, 11-1867(2).



19-9-603. Repealed.

19-9-603. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1868 by Sec. 9, Ch. 456, L. 1977; R.C.M. 1947, 11-1868; amd. Sec. 4, Ch. 103, L. 1987.



19-9-604. Repealed.

19-9-604. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 1, Ch. 13, L. 1987.






Part 7. Contributions

19-9-701. Repealed.

19-9-701. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1866 by Sec. 7, Ch. 456, L. 1977; R.C.M. 1947, 11-1866(1).



19-9-702. State contribution.

19-9-702. State contribution. The state shall make its contributions from the general fund. The general fund contributions must be made annually after the end of each fiscal year but no later than November 1. The board shall notify the state auditor by September 1 of each fiscal year of the annual compensation paid to all active members during the preceding fiscal year. The state's contribution is 29.37% of compensation paid to members. The contributions are statutorily appropriated as provided in 17-7-502.

History: En. 11-1866 by Sec. 7, Ch. 456, L. 1977; R.C.M. 1947, 11-1866(2); amd. Sec. 4, Ch. 375, L. 1979; amd. Sec. 1, Ch. 250, L. 1981; amd. Sec. 21, Ch. 549, L. 1981; amd. Sec. 2, Ch. 661, L. 1983; amd. Sec. 20, Ch. 703, L. 1985; amd. Sec. 3, Ch. 631, L. 1991; amd. Sec. 188, Ch. 265, L. 1993; amd. Secs. 2, 8(3)(c), Ch. 445, L. 1997; amd. Sec. 23, Ch. 532, L. 1997; amd. Sec. 73, Ch. 562, L. 1999.



19-9-703. Employer contribution.

19-9-703. Employer contribution. Each employer shall make its contribution through the city treasurer or other appropriate official out of money available to the city for that purpose. The employer shall pay as employer contributions 14.41% of the compensation paid to all of the employer's employees, except those properly excluded from membership.

History: En. 11-1866 by Sec. 7, Ch. 456, L. 1977; R.C.M. 1947, 11-1866(3); amd. Sec. 5, Ch. 375, L. 1979; amd. Sec. 22, Ch. 549, L. 1981; amd. Sec. 3, Ch. 661, L. 1983; amd. Sec. 4, Ch. 631, L. 1991; amd. Sec. 189, Ch. 265, L. 1993; amd. Secs. 2, 5, Ch. 620, L. 1993; amd. Sec. 4, Ch. 250, L. 1997; amd. Sec. 74, Ch. 562, L. 1999; amd. Sec. 56, Ch. 329, L. 2005.



19-9-704. Renumbered .

19-9-704. Renumbered . 19-9-209, Code Commissioner, 1993.



19-9-705. Other money credited as employer contributions.

19-9-705. Other money credited as employer contributions. All gifts, bequests, or emoluments given to an employer or member for the benefit of the retirement system or because of any member's service as a police officer, except when specifically allowed to be retained by the member by the member's employer, and all money withheld from the compensation of a member for violation of the rules of the member's employer must be paid to the pension trust fund. The amounts are employer contributions but are in addition to the amounts required by 19-9-703.

History: En. 11-1869 by Sec. 10, Ch. 456, L. 1977; R.C.M. 1947, 11-1869; amd. Sec. 190, Ch. 265, L. 1993.



19-9-706. Contributions based on total compensation when member receives disability compensation.

19-9-706. Contributions based on total compensation when member receives disability compensation. When a member receives compensation from both the member's employer and as benefits from the workers' compensation program under the provisions of 7-32-4132, the member's compensation reported by the employer is the same as if the member was in active service, and the member, employer, and state retirement contributions required by this chapter must be calculated and paid on that total compensation.

History: En. Sec. 4, Ch. 290, L. 1979; amd. Sec. 18, Ch. 282, L. 1983; amd. Sec. 191, Ch. 265, L. 1993; amd. Sec. 75, Ch. 562, L. 1999.



19-9-707. Repealed.

19-9-707. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 3, Ch. 138, L. 1991.



19-9-708. and reserved.

19-9-708 through 19-9-709 reserved.



19-9-710. Member's contribution.

19-9-710. Member's contribution. (1) Except as provided in subsection (2), the regular contribution as a percentage of compensation of each active member first employed by an employer as a police officer: (a) after June 30, 1975, but before July 1, 1979, is 7%; (b) after June 30, 1979, but before July 1, 1997, is 8.5%; and (c) on and after July 1, 1997, is 9%. (2) A member covered under 19-9-1009, 19-9-1010, or 19-9-1013 shall contribute 9% of the member's compensation. (3) Each employer, pursuant to section 414(h)(2) of the federal Internal Revenue Code of 1954, as amended and applicable on July 1, 1985, shall pick up and pay the contributions that would be payable by the member under subsections (1) and (2) for service rendered after June 30, 1985. (4) The member's contributions picked up by the employer must be designated for all purposes of the retirement system as the member's contributions, except for the determination of a tax upon a distribution from the retirement system. These contributions must become part of the member's accumulated contributions but must be accounted for separately from those previously accumulated. (5) The member's contributions picked up by the employer must be payable from the same source as is used to pay compensation to the member and must be included in the member's wages as defined in 19-1-102 and in the member's compensation as defined in 19-9-104. The employer shall deduct from the member's compensation an amount equal to the amount of the member's contributions picked up by the employer and remit the total of the contributions to the board.

History: En. 11-1867 by Sec. 8, Ch. 456, L. 1977; R.C.M. 1947, 11-1867(1); amd. Sec. 3, Ch. 375, L. 1979; amd. Sec. 16, Ch. 464, L. 1985; amd. Sec. 2, Ch. 631, L. 1991; amd. Sec. 187, Ch. 265, L. 1993; amd. Sec. 1, Ch. 522, L. 1993; amd. Secs. 1, 5, Ch. 620, L. 1993; Sec. 19-9-601, MCA 1991; redes. 19-9-710 by Code Commissioner, 1993; amd. Sec. 27, Ch. 287, L. 1997; amd. Sec. 1, Ch. 463, L. 1999; amd. Sec. 57, Ch. 329, L. 2005; amd. Sec. 30, Ch. 178, L. 2013.






Part 8. Service Retirement Benefits

19-9-801. Eligibility for service retirement -- commencement of benefit.

19-9-801. Eligibility for service retirement -- commencement of benefit. (1) Subject to a member's right to a refund of the member's accumulated contributions under Title 19, chapter 2, part 6, a member is eligible for a nonforfeitable service retirement benefit under 19-9-804 after terminating service if: (a) the member has completed 20 years or more of membership service; or (b) the member is vested and has reached 50 years of age. (2) For purposes of compliance with section 411 of the Internal Revenue Code, 26 U.S.C. 411, a member described in subsection (1)(b) is treated as having attained normal retirement age and has a nonforfeitable right to the member's service retirement.

History: En. 11-1889 by Sec. 30, Ch. 456, L. 1977; R.C.M. 1947, 11-1889(part); amd. Sec. 6, Ch. 53, L. 1983; amd. Sec. 5, Ch. 86, L. 1985; amd. Sec. 15, Ch. 196, L. 1989; amd. Sec. 3, Ch. 178, L. 1991; amd. Sec. 5, Ch. 631, L. 1991; amd. Secs. 2, 9, Ch. 822, L. 1991; amd. Sec. 196, Ch. 265, L. 1993; amd. Sec. 5, Ch. 250, L. 1997; amd. Sec. 32, Ch. 370, L. 1997; amd. Sec. 106, Ch. 99, L. 2001; amd. Sec. 11, Ch. 240, L. 2013.



19-9-802. Repealed.

19-9-802. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1889, 11-1890 by Secs. 30, 31, Ch. 456, L. 1977; R.C.M. 1947, 11-1889(2), 11-1890(part); amd. Sec. 6, Ch. 86, L. 1985; amd. Sec. 6, Ch. 631, L. 1991; amd. Secs. 3, 9, Ch. 822, L. 1991.



19-9-803. Repealed.

19-9-803. Repealed. Sec. 13, Ch. 86, L. 1985.

History: En. 11-1870 by Sec. 11, Ch. 456, L. 1977; R.C.M. 1947, 11-1870.



19-9-804. Amount of service retirement benefit -- continuation of benefit after death of member.

19-9-804. Amount of service retirement benefit -- continuation of benefit after death of member. (1) A member who is eligible for service retirement must receive a retirement benefit equal to 2.5% of the member's final average compensation for each year of service credit. (2) (a) Upon the death of a member receiving a service retirement benefit, the member's surviving spouse, if there is one, must receive a benefit equal to the amount of the member's benefit at the time of the member's death. (b) If the member leaves one or more dependent children, then upon the member's death, if there is no surviving spouse, or upon the death of the surviving spouse, the member's surviving dependent child or children collectively if there are more than one must receive the same monthly payments that a surviving spouse would receive for as long as the child or one of the children remains a dependent child as defined in 19-9-104. The payments must be paid pursuant to 19-2-803. If there is more than one dependent child, upon a child no longer qualifying as dependent under 19-9-104, that child's pro rata payments must be made to the remaining dependent children.

History: En. 11-1890 by Sec. 31, Ch. 456, L. 1977; R.C.M. 1947, 11-1890(part); amd. Sec. 7, Ch. 86, L. 1985; amd. Sec. 2, Ch. 350, L. 1985; amd. Sec. 2, Ch. 63, L. 1989; amd. Sec. 16, Ch. 196, L. 1989; amd. Sec. 7, Ch. 631, L. 1991; amd. Secs. 4, 9, Ch. 822, L. 1991; amd. Sec. 197, Ch. 265, L. 1993; amd. Sec. 2, Ch. 522, L. 1993; amd. Sec. 3, Ch. 620, L. 1993; amd. Sec. 58, Ch. 329, L. 2005.






Part 9. Disability Retirement Benefits

19-9-901. Repealed.

19-9-901. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1878 by Sec. 19, Ch. 456, L. 1977; R.C.M. 1947, 11-1878(3); amd. Sec. 9, Ch. 597, L. 1981.



19-9-902. Eligibility for disability retirement.

19-9-902. Eligibility for disability retirement. If a member is determined by the board to be disabled, the member is entitled to a disability retirement benefit, regardless of the length of the member's service, commencing on the day following the member's termination from employment.

History: En. 11-1871 by Sec. 12, Ch. 456, L. 1977; R.C.M. 1947, 11-1871; amd. Sec. 1, Ch. 389, L. 1979; amd. Sec. 5, Ch. 822, L. 1991; amd. Sec. 198, Ch. 265, L. 1993; amd. Sec. 59, Ch. 329, L. 2005.



19-9-903. Amount of disability retirement benefit -- continuation of benefit after death of member.

19-9-903. Amount of disability retirement benefit -- continuation of benefit after death of member. (1) A member who becomes disabled: (a) before completing 20 years of membership service must receive a disability retirement benefit equal to one-half the member's final average compensation; or (b) after completing 20 years or more of membership service must receive a disability retirement benefit equal to 2.5% of the member's final average compensation for each year of service credit. (2) Upon the death of a member receiving a disability retirement benefit under this section, the member's surviving spouse or dependent child is eligible for benefits as provided in 19-9-804.

History: En. 11-1890 by Sec. 31, Ch. 456, L. 1977; R.C.M. 1947, 11-1890(4), (5); amd. Sec. 3, Ch. 350, L. 1985; amd. Sec. 8, Ch. 631, L. 1991; amd. Secs. 6, 9, Ch. 822, L. 1991; amd. Sec. 199, Ch. 265, L. 1993; amd. Sec. 98, Ch. 429, L. 2003.



19-9-904. Termination of disability benefit.

19-9-904. Termination of disability benefit. The board, in its discretion, may require the recipient of a disability retirement benefit to undergo a medical examination. The examination must be made by a board-approved physician or surgeon at a place mutually agreed on by the board, the disabled member, and the physician or surgeon and at the board's expense. Upon the basis of the examination, the board shall determine, by reason of physical or mental capacity, whether the recipient can perform the essential elements of the position held by the recipient when the recipient was retired. If an inactive member is determined by the board to be no longer disabled, the inactive member's disability retirement benefit must be canceled when the inactive member is offered a position under 19-9-905 or when, if a position is available, the former employee could not be reinstated under 19-9-905 for reasons unrelated to the disability. If the inactive member refuses to submit to a medical examination, the inactive member's disability retirement benefit must cease as of the date of the determination. The inactive member must be notified of the determination by the board. The board may review the status of an inactive member at any time.

History: En. 11-1872 by Sec. 13, Ch. 456, L. 1977; R.C.M. 1947, 11-1872(1); amd. Sec. 10, Ch. 597, L. 1981; amd. Sec. 200, Ch. 265, L. 1993; amd. Sec. 23, Ch. 412, L. 1995; amd. Sec. 33, Ch. 370, L. 1997; amd. Sec. 27, Ch. 283, L. 2009.



19-9-905. Reinstatement upon termination of disability benefit.

19-9-905. Reinstatement upon termination of disability benefit. (1) (a) Except as provided in subsection (1)(b), a retired member whose disability retirement benefit is canceled as provided in 19-9-904 must be reinstated to the position held by the member immediately before retirement or to a position in a comparable pay and benefit category with duties within the member's capacity, whichever is first open. The board shall advise the employer that the disability retirement benefit has been canceled and that the member is eligible for reinstatement to duty. The fact that the member was retired for disability may not prejudice any right to reinstatement to duty that the member may have or claim to have. (b) This section does not affect any requirement that the former employee meet or be able to meet professional certification and licensing standards unrelated to the disability and necessary for reinstatement. (2) The city may request a medical or psychological review as to the ability of the member to return to work as a police officer. If the board's findings are upheld, the city shall pay the costs of the review. (3) If the inactive member again becomes an active member by returning to service with an employer within 30 days following receipt of notice under 19-9-904, the member must be considered to have been continuously employed during the term of the member's disability. If the inactive member fails to become an active member by returning to service with an employer within 30 days following receipt of the notice, the member's termination of service is considered to have occurred as of the member's disability retirement date and the retirement benefit, if any, to which the member becomes entitled on the member's service retirement date must be determined accordingly.

History: En. 11-1872 by Sec. 13, Ch. 456, L. 1977; R.C.M. 1947, 11-1872(2), (3); amd. Sec. 11, Ch. 597, L. 1981; amd. Sec. 201, Ch. 265, L. 1993; amd. Sec. 34, Ch. 370, L. 1997; amd. Sec. 60, Ch. 329, L. 2005.



19-9-906. through reserved.

19-9-906 through 19-9-910 reserved.



19-9-911. Renumbered .

19-9-911. Renumbered . 19-9-1101, Code Commissioner, 1993.



19-9-912. Renumbered .

19-9-912. Renumbered . 19-9-1102, Code Commissioner, 1993.






Part 10. Postretirement Benefits and Benefit Increases

19-9-1001. Repealed.

19-9-1001. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1890 by Sec. 31, Ch. 456, L. 1977; R.C.M. 1947, 11-1890(part).



19-9-1002. Repealed.

19-9-1002. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1874 by Sec. 15, Ch. 456, L. 1977; R.C.M. 1947, 11-1874.



19-9-1003. Repealed.

19-9-1003. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1886 by Sec. 27, Ch. 456, L. 1977; R.C.M. 1947, 11-1886(2).



19-9-1004. Renumbered .

19-9-1004. Renumbered . 19-2-906, Sec. 238, Ch. 265, L. 1993.



19-9-1005. Repealed.

19-9-1005. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1876 by Sec. 17, Ch. 456, L. 1977; R.C.M. 1947, 11-1876; amd. Sec. 17, Ch. 464, L. 1985; amd. Sec. 12, Ch. 823, L. 1991.



19-9-1006. Repealed.

19-9-1006. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. 11-1877 by Sec. 18, Ch. 456, L. 1977; R.C.M. 1947, 11-1877; amd. Sec. 12, Ch. 114, L. 1979.



19-9-1007. Minimum benefit adjustment.

19-9-1007. Minimum benefit adjustment. (1) The benefits that are paid in each fiscal year to a retired member or the member's survivors and that are not covered by 19-9-1009 may not be less than one-half of the compensation that will be paid to newly confirmed police officers in the current fiscal year in the city or town from which the member retired. (2) If the compensation of a new police officer who has been confirmed pursuant to 7-32-4113 has not been set for the current fiscal year in time to make minimum benefit adjustments effective July 1, the board shall make any retroactive adjustments necessary to individual minimum benefits after the current compensation has been determined. (3) If more than one dependent child is entitled to benefits under this section by virtue of the death of a common parent, the minimum benefit paid to the dependent children under this section must be determined as if there were one dependent child and the benefits must be paid to the dependent children collectively.

History: En. 11-1846.1 by Sec. 2, Ch. 406, L. 1977; R.C.M. 1947, 11-1846.1(part); amd. Sec. 13, Ch. 114, L. 1979; amd. Sec. 2, Ch. 457, L. 1979; amd. Sec. 2, Ch. 250, L. 1981; amd. Sec. 53, Ch. 566, L. 1981; amd. Sec. 71, Ch. 575, L. 1981; amd. Sec. 4, Ch. 186, L. 1983; amd. Sec. 21, Ch. 703, L. 1985; amd. Sec. 1, Ch. 633, L. 1991; amd. Sec. 204, Ch. 265, L. 1993; amd. Sec. 28, Ch. 287, L. 1997; amd. Sec. 3, Ch. 445, L. 1997; amd. Sec. 76, Ch. 562, L. 1999; amd. Sec. 33, Ch. 7, L. 2001; amd. Sec. 31, Ch. 178, L. 2013.



19-9-1008. Repealed.

19-9-1008. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 14, Ch. 114, L. 1979.



19-9-1009. Guaranteed annual benefit adjustment.

19-9-1009. Guaranteed annual benefit adjustment. (1) Subject to subsection (2), on January 1 of each year, the permanent monthly benefit payable during the preceding January to each recipient who is eligible under subsection (3) must be increased by 3%. (2) (a) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to less than a 3% annualized increase, then the recipient's benefit must be adjusted by an amount that will provide a total annualized increase of 3% in the benefit paid since the preceding January. (b) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the increases amount to more than a 3% annualized increase, then the benefit increase provided under this section must be 0%. (3) Except as provided in subsection (2)(b), a benefit recipient is eligible for and must receive the minimum annual benefit adjustment provided for in this section if: (a) the benefit's commencement date is at least 12 months prior to January 1 of the year in which the adjustment is to be made; and (b) the member either: (i) first became an active member on or after July 1, 1997; or (ii) filed a voluntary, irrevocable election to be covered under this section. The election must be filed with the board prior to January 1, 1998, and requires an active member to pay an increased contribution rate from July 1, 1997, forward. A retired member or the member's survivor who is receiving a monthly benefit before July 1, 1997, shall also file the voluntary, irrevocable election no later than January 1, 1998, to be covered under this section. (4) The board shall adopt rules to administer the provisions of this section.

History: En. Sec. 3, Ch. 287, L. 1997; amd. Sec. 77, Ch. 562, L. 1999; amd. Sec. 6, Ch. 62, L. 2001; amd. Sec. 14, Ch. 149, L. 2001; amd. Sec. 6, Ch. 309, L. 2001.



19-9-1010. Original election -- guaranteed annual benefit adjustment.

19-9-1010. Original election -- guaranteed annual benefit adjustment. (1) Subject to subsection (2), on January 1 of each year, the permanent monthly benefit payable during the preceding January to each recipient who is eligible under subsection (3) must be increased by 3%. (2) (a) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to less than a 3% annualized increase, then the recipient's benefit must be adjusted by an amount that will provide a total annualized increase of 3% in the benefit paid since the preceding January. (b) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the increases amount to more than a 3% annualized increase, then the benefit increase provided under this section must be 0%. (3) A benefit recipient is eligible for and must receive the minimum annual benefit adjustment provided for in this section if: (a) the benefit's commencement date is at least 12 months prior to January 1 of the year in which the adjustment is to be made; and (b) the member either: (i) first became an active member on or after July 1, 1997; or (ii) filed a voluntary, irrevocable election to be covered under this section. The election: (A) must be filed with the board prior to December 1, 1999; and (B) requires an active member to pay an increased or revised contribution rate from January 1, 2000, forward. (4) The board shall adopt rules to administer the provisions of this section. (5) The decision of a member who elected to participate under 19-9-1009 remains valid. The decision of a member who elected not to participate under 19-9-1009 may be reversed under this section.

History: En. Sec. 2, Ch. 463, L. 1999; amd. Sec. 15, Ch. 149, L. 2001; amd. Sec. 7, Ch. 309, L. 2001.



19-9-1011. Repealed.

19-9-1011. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 1, Ch. 710, L. 1985; amd. Sec. 1, Ch. 93, L. 1987; amd. Sec. 1, Ch. 282, L. 1989; amd. Sec. 8, Ch. 822, L. 1991.



19-9-1012. Repealed.

19-9-1012. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 1, Ch. 14, L. 1987.



19-9-1013. Extended election -- guaranteed annual benefit adjustment.

19-9-1013. Extended election -- guaranteed annual benefit adjustment. (1) Subject to subsection (2), on January 1 of each year, the permanent monthly benefit payable during the preceding January to each recipient who is eligible under subsection (3) must be increased by 3%. (2) (a) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to less than a 3% annualized increase, then the recipient's benefit must be adjusted by an amount that will provide a total annualized increase of 3% in the benefit paid since the preceding January. (b) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the increases amount to more than a 3% annualized increase, then the benefit increase provided under this section must be 0%. (3) A benefit recipient is eligible for and must receive the minimum annual benefit adjustment provided for in this section if: (a) the benefit's commencement date is at least 12 months prior to January 1 of the year in which the adjustment is to be made; and (b) the member either: (i) first became an active member on or after July 1, 1997; or (ii) filed a voluntary, irrevocable election to be covered under this section. The election: (A) must be filed with the board prior to December 1, 2001; and (B) requires an active member to pay an increased or revised contribution rate from January 1, 2002, forward. (4) The board shall adopt rules to administer the provisions of this section. (5) The decision of a member who elected to participate under 19-9-1009 or 19-9-1010 remains valid. The decision of a member who elected not to participate under 19-9-1009 and 19-9-1010 may be reversed under this section.

History: En. Sec. 16, Ch. 149, L. 2001; amd. Sec. 54, Ch. 114, L. 2003.



19-9-1014. through reserved.

19-9-1014 through 19-9-1019 reserved.



19-9-1020. One-time permanent ad hoc purchasing power adjustment.

19-9-1020. One-time permanent ad hoc purchasing power adjustment. Beginning with the first benefit payment after April 28, 2001, the board shall provide a one-time permanent ad hoc benefit increase to retired members and beneficiaries of the retirement system who are receiving a monthly retirement benefit and who are not covered by 19-9-1013. The ad hoc benefit increase must be calculated by the board actuary and approved by the board. The benefit increase must be designed to bring the benefit recipient's current benefit up to a level estimated to be no less than 75% of the purchasing power of the original recipient's initial monthly benefit. Purchasing power must be calculated considering the date that the first benefit was paid to the original benefit recipient, applicable benefit increases since that date, and a comparison with the consumer price index for urban wage earners and workers, compiled by the bureau of labor statistics of the United States department of labor since the date the first benefit was paid to the original benefit recipient.

History: En. Sec. 1, Ch. 391, L. 2001; amd. Sec. 3, Ch. 391, L. 2001.






Part 11. Survivorship Benefits and Death Payments

19-9-1101. Preretirement death benefits.

19-9-1101. Preretirement death benefits. Upon the death of an active member, the member's surviving spouse or dependent child is eligible for benefits equal to one-half of the member's final average compensation, payable as provided in 19-9-804(2). If the deceased member has completed over 20 years of membership service, the survivorship benefit must equal 2.5% of the member's final average compensation for each year of service credit.

History: En. 11-1875 by Sec. 16, Ch. 456, L. 1977; R.C.M. 1947, 11-1875; amd. Sec. 3, Ch. 186, L. 1983; amd. Sec. 4, Ch. 350, L. 1985; amd. Sec. 7, Ch. 822, L. 1991; amd. Sec. 202, Ch. 265, L. 1993; amd. Sec. 4, Ch. 620, L. 1993; Sec. 19-9-911, MCA 1991; redes. 19-9-1101 by Code Commissioner, 1993; amd. Sec. 107, Ch. 42, L. 1997; amd. Sec. 78, Ch. 562, L. 1999; amd. Sec. 107, Ch. 99, L. 2001; amd. Sec. 28, Ch. 283, L. 2009.



19-9-1102. Payments in absence of spouse or child.

19-9-1102. Payments in absence of spouse or child. If, after a member dies, a benefit is not paid pursuant to 19-9-804, 19-9-903, or 19-9-1101, then the member's designated beneficiary must be paid the amount, if any, of the member's accumulated contributions minus the total of any benefits already paid from the member's account.

History: En. Sec. 2, Ch. 186, L. 1983; amd. Sec. 203, Ch. 265, L. 1993; Sec. 19-9-912, MCA 1991; redes. 19-9-1102 by Code Commissioner, 1993; amd. Sec. 79, Ch. 562, L. 1999; amd. Sec. 108, Ch. 99, L. 2001.






Part 12. Deferred Retirement Option Plan (DROP)

19-9-1201. Short title.

19-9-1201. Short title. This part may be cited as the deferred retirement option plan or DROP.

History: En. Sec. 1, Ch. 514, L. 2001.



19-9-1202. Definitions.

19-9-1202. Definitions. Unless the context requires otherwise, as used in this part, the following definitions apply: (1) "DROP" means the deferred retirement option plan established pursuant to this part. (2) "DROP account" means the member's accumulated monthly DROP accruals, including any postretirement adjustments, plus interest. (3) "DROP benefit" means the lump-sum benefit calculated and distributed as provided in this part. (4) "DROP period" means the period of time that a member irrevocably elects to participate in the DROP pursuant to 19-9-1204. (5) "Monthly DROP accrual" means the amount equal to the monthly benefit that would have been payable to the participant had the participant terminated service and retired. (6) "Participant" means a member of the retirement system who has elected to participate in the DROP pursuant to this part.

History: En. Sec. 2, Ch. 514, L. 2001; amd. Sec. 99, Ch. 429, L. 2003; amd. Sec. 61, Ch. 329, L. 2005; amd. Sec. 23, Ch. 128, L. 2007.



19-9-1203. Deferred retirement option plan established -- compliance with federal law -- rulemaking.

19-9-1203. Deferred retirement option plan established -- compliance with federal law -- rulemaking. (1) The board shall establish a DROP for eligible members of the retirement system who elect to participate. (2) The board shall administer the DROP in compliance with the Internal Revenue Code and the applicable rules, regulations, and determinations of the internal revenue service. (3) The board may adopt rules to administer this part.

History: En. Sec. 3, Ch. 514, L. 2001.



19-9-1204. Eligibility -- participation criteria -- membership status -- service interruptions.

19-9-1204. Eligibility -- participation criteria -- membership status -- service interruptions. (1) Any member eligible to retire under 19-9-801(1) is eligible and may elect to participate in the DROP by filing a one-time irrevocable election with the board on a form prescribed by the board. (2) A member electing to participate in the DROP shall participate for a minimum of 1 month and may not participate for more than 5 years. (3) A member may participate in the DROP only once. (4) A participant remains a member of the retirement system, but may not receive membership service or service credit in the system for the duration of the member's DROP period. (5) If participation is interrupted by military service or other temporary absence from work and the participant has not received any distribution from the DROP, then the duration of the absence may not be included in calculating the DROP period. (6) Subject to the provisions of this section, a member who was eligible to retire under 19-9-801(1) on or after July 1, 2002, but before July 1, 2003, and who elects to participate in the DROP on or before October 1, 2003, may include within the member's DROP period any time during the period beginning July 1, 2002, and ending June 30, 2003.

History: En. Sec. 4, Ch. 514, L. 2001; amd. Sec. 55, Ch. 114, L. 2003; amd. Sec. 1, Ch. 261, L. 2003; amd. Sec. 100, Ch. 429, L. 2003.



19-9-1205. Retirement system contributions -- benefit payments to individual DROP accounts -- investment returns.

19-9-1205. Retirement system contributions -- benefit payments to individual DROP accounts -- investment returns. (1) During a member's participation in the DROP, state contributions under 19-9-702, employer contributions under 19-9-703, and member contributions under 19-9-710 must continue to be made to the retirement system. (2) For each DROP participant, the board shall calculate a monthly DROP accrual and the contribution to the participant's DROP account.

History: En. Sec. 5, Ch. 514, L. 2001; amd. Sec. 101, Ch. 429, L. 2003; amd. Sec. 24, Ch. 128, L. 2007.



19-9-1206. Survivorship benefits.

19-9-1206. Survivorship benefits. (1) If a participant dies prior to the receipt of the DROP benefit pursuant to 19-9-1208, the participant's surviving spouse or dependent child is entitled to receive a lump-sum payment equal to the participant's DROP benefit and the member's accumulated contributions minus any benefits paid from the member's DROP account, including monthly DROP accruals. (2) If there is no surviving spouse or dependent child, the designated beneficiary is entitled to receive a lump-sum payment equal to the participant's DROP benefit. (3) The benefit paid pursuant to this section must include interest credited to the participant's account as follows: (a) through June 30, 2009, interest must be credited every fiscal yearend at a rate reflecting the retirement system's annual investment earnings for the applicable fiscal year; (b) after June 30, 2009, interest must be credited every fiscal yearend at the actuarially assumed rate of return. Proportionate interest must be credited for distributions taking place at other than a fiscal yearend.

History: En. Sec. 6, Ch. 514, L. 2001; amd. Sec. 102, Ch. 429, L. 2003; amd. Sec. 25, Ch. 128, L. 2007; amd. Sec. 20, Ch. 284, L. 2009.



19-9-1207. Employment and benefits after DROP period.

19-9-1207. Employment and benefits after DROP period. (1) Except as otherwise provided in this section, if a member continues employment in a covered position after the DROP period ends, the board shall consider the member newly hired as of the date the DROP period ended. (2) When a member, after the end of the DROP period, continues employment in a covered position, state contributions under 19-9-702, employer contributions under 19-9-703, and member contributions under 19-9-710 must continue to be made to the retirement system. (3) A member who, after the end of the DROP period, continues employment in a covered position: (a) is immediately vested for benefits accrued subsequent to the end of the DROP period; and (b) is, upon terminating service, entitled to: (i) the member's service retirement benefit earned prior to the DROP period, including any postretirement benefit adjustment for which the member is eligible under this chapter; (ii) a service retirement benefit based on the member's service credit and final average compensation during membership subsequent to the end of the DROP period, including any postretirement benefit adjustment for which the member is eligible under this chapter; and (iii) the member's DROP benefit.

History: En. Sec. 7, Ch. 514, L. 2001; amd. Sec. 103, Ch. 429, L. 2003; amd. Sec. 62, Ch. 329, L. 2005.



19-9-1208. Distribution of DROP benefit.

19-9-1208. Distribution of DROP benefit. (1) Upon termination of service, a participant is entitled to: (a) receive a lump-sum distribution of the participant's DROP benefit; (b) roll the participant's DROP benefit into another eligible retirement plan in a manner prescribed and authorized by the board; or (c) any other distribution or method of payment of the DROP benefit approved by the board. (2) A distribution pursuant to this section is subject to the provisions of 19-2-907 and 19-2-909 and all other applicable provisions of Title 19 and the Internal Revenue Code. (3) The amount of a distribution, rollover, transfer, or other payment of a DROP benefit pursuant to this section must include interest credited to the participant's account as follows: (a) through June 30, 2009, interest must be credited every fiscal yearend at a rate reflecting the retirement system's annual investment earnings for the applicable fiscal year; (b) after June 30, 2009, interest must be credited every fiscal yearend at the actuarially assumed rate of return. Proportionate interest must be credited for distributions taking place at other than a fiscal yearend.

History: En. Sec. 8, Ch. 514, L. 2001; amd. Sec. 104, Ch. 429, L. 2003; amd. Sec. 63, Ch. 329, L. 2005; amd. Sec. 21, Ch. 284, L. 2009.









CHAPTER 10. POLICE RETIREMENT -- LOCAL FUNDS (Renumbered)

Part 1. General Provisions (Renumbered)

19-10-101. Renumbered .

19-10-101. Renumbered . 19-19-101, Code Commissioner 1993.






Part 2. Management of Police Retirement Funds (Renumbered)

19-10-201. Renumbered .

19-10-201. Renumbered . 19-19-201, Code Commissioner 1993.



19-10-202. Renumbered .

19-10-202. Renumbered . 19-19-202, Code Commissioner 1993.



19-10-203. Renumbered .

19-10-203. Renumbered . 19-19-203, Code Commissioner 1993.



19-10-204. Renumbered .

19-10-204. Renumbered . 19-19-204, Code Commissioner 1993.



19-10-205. Renumbered .

19-10-205. Renumbered . 19-19-205, Code Commissioner 1993.






Part 3. Contributions to Funds (Renumbered)

19-10-301. Renumbered .

19-10-301. Renumbered . 19-19-301, Code Commissioner 1993.



19-10-302. Renumbered .

19-10-302. Renumbered . 19-19-302, Code Commissioner 1993.



19-10-303. Renumbered .

19-10-303. Renumbered . 19-19-303, Code Commissioner 1993.



19-10-304. Renumbered .

19-10-304. Renumbered . 19-19-304, Code Commissioner 1993.



19-10-305. Renumbered .

19-10-305. Renumbered . 19-19-305, Code Commissioner 1993.






Part 4. Eligibility for Retirement Benefits (Renumbered)

19-10-401. Renumbered .

19-10-401. Renumbered . 19-19-401, Code Commissioner 1993.



19-10-402. Renumbered .

19-10-402. Renumbered . 19-19-402, Code Commissioner 1993.



19-10-403. Renumbered .

19-10-403. Renumbered . 19-19-403, Code Commissioner 1993.



19-10-404. Renumbered .

19-10-404. Renumbered . 19-19-404, Code Commissioner 1993.



19-10-405. Renumbered .

19-10-405. Renumbered . 19-19-405, Code Commissioner 1993.



19-10-406. Renumbered .

19-10-406. Renumbered . 19-19-406, Code Commissioner 1993.






Part 5. Benefits (Renumbered)

19-10-501. Renumbered .

19-10-501. Renumbered . 19-19-501, Code Commissioner 1993.



19-10-502. Renumbered .

19-10-502. Renumbered . 19-19-502, Code Commissioner 1993.



19-10-503. Renumbered .

19-10-503. Renumbered . 19-19-503, Code Commissioner 1993.



19-10-504. Renumbered .

19-10-504. Renumbered . 19-19-504, Code Commissioner 1993.



19-10-505. Renumbered .

19-10-505. Renumbered . 19-19-505, Code Commissioner 1993.



19-10-506. Renumbered .

19-10-506. Renumbered . 19-19-506, Code Commissioner 1993.









CHAPTER 11. FIREFIGHTERS' RETIREMENT (Renumbered and Repealed)

Part 1. General Provisions (Renumbered)

19-11-101. Renumbered .

19-11-101. Renumbered . 19-18-101, Code Commissioner, 1993.



19-11-102. Renumbered .

19-11-102. Renumbered . 19-18-102, Code Commissioner, 1993.



19-11-103. Renumbered .

19-11-103. Renumbered . 19-18-103, Code Commissioner, 1993.



19-11-104. Renumbered .

19-11-104. Renumbered . 19-18-104, Code Commissioner, 1993.



19-11-105. Renumbered .

19-11-105. Renumbered . 19-18-105, Code Commissioner, 1993.



19-11-106. Renumbered .

19-11-106. Renumbered . 19-18-106, Code Commissioner, 1993.



19-11-107. Renumbered .

19-11-107. Renumbered . 19-18-107, Code Commissioner, 1993.






Part 2. Management and Protection of Fund (Renumbered)

19-11-201. Renumbered .

19-11-201. Renumbered . 19-18-201, Code Commissioner, 1993.



19-11-202. Renumbered .

19-11-202. Renumbered . 19-18-202, Code Commissioner, 1993.



19-11-203. Renumbered .

19-11-203. Renumbered . 19-18-203, Code Commissioner, 1993.



19-11-204. Renumbered .

19-11-204. Renumbered . 19-18-204, Code Commissioner, 1993.



19-11-205. Renumbered .

19-11-205. Renumbered . 19-18-205, Code Commissioner, 1993.



19-11-206. Renumbered .

19-11-206. Renumbered . 19-18-206, Code Commissioner, 1993.



19-11-207. Renumbered .

19-11-207. Renumbered . 19-18-207, Code Commissioner, 1993.



19-11-208. Renumbered .

19-11-208. Renumbered . 19-18-208, Code Commissioner, 1993.






Part 3. Management -- First and Second Class Cities (Repealed)

19-11-301. Repealed.

19-11-301. Repealed. Sec. 62, Ch. 566, L. 1981.

History: En. Sec. 5, Ch. 71, L. 1907; Sec. 3338, Rev. C. 1907; re-en. Sec. 5121, R.C.M. 1921; amd. Sec. 5, Ch. 58, L. 1927; amd. Sec. 1, Ch. 30, L. 1933; re-en. Sec. 5121, R.C.M. 1935; amd. Sec. 1, Ch. 9, L. 1963; amd. Sec. 1, Ch. 2, L. 1974; amd. Sec. 53, Ch. 348, L. 1974; amd. Sec. 1, Ch. 366, L. 1974; amd. Sec. 1, Ch. 197, L. 1975; amd. Sec. 17, Ch. 213, L. 1975; amd. Sec. 5, Ch. 157, L. 1977; R.C.M. 1947, 11-1914(3)(a); amd. Sec. 1, Ch. 270, L. 1981.



19-11-302. Repealed.

19-11-302. Repealed. Sec. 62, Ch. 566, L. 1981.

History: En. Sec. 5, Ch. 71, L. 1907; Sec. 3338, Rev. C. 1907; re-en. Sec. 5121, R.C.M. 1921; amd. Sec. 5, Ch. 58, L. 1927; amd. Sec. 1, Ch. 30, L. 1933; re-en. Sec. 5121, R.C.M. 1935; amd. Sec. 1, Ch. 9, L. 1963; amd. Sec. 1, Ch. 2, L. 1974; amd. Sec. 53, Ch. 348, L. 1974; amd. Sec. 1, Ch. 366, L. 1974; amd. Sec. 1, Ch. 197, L. 1975; amd. Sec. 17, Ch. 213, L. 1975; amd. Sec. 5, Ch. 157, L. 1977; R.C.M. 1947, 11-1914(3)(c).



19-11-303. Repealed.

19-11-303. Repealed. Sec. 62, Ch. 566, L. 1981.

History: En. Sec. 5, Ch. 71, L. 1907; Sec. 3338, Rev. C. 1907; re-en. Sec. 5121, R.C.M. 1921; amd. Sec. 5, Ch. 58, L. 1927; amd. Sec. 1, Ch. 30, L. 1933; re-en. Sec. 5121, R.C.M. 1935; amd. Sec. 1, Ch. 9, L. 1963; amd. Sec. 1, Ch. 2, L. 1974; amd. Sec. 53, Ch. 348, L. 1974; amd. Sec. 1, Ch. 366, L. 1974; amd. Sec. 1, Ch. 197, L. 1975; amd. Sec. 17, Ch. 213, L. 1975; amd. Sec. 5, Ch. 157, L. 1977; R.C.M. 1947, 11-1914(3)(b); amd. Sec. 7, Ch. 274, L. 1981.






Part 4. Management of Association -- Investment of Fund (Renumbered)

19-11-401. Renumbered .

19-11-401. Renumbered . 19-18-401, Code Commissioner, 1993.



19-11-402. Renumbered .

19-11-402. Renumbered . 19-18-402, Code Commissioner, 1993.



19-11-403. Renumbered .

19-11-403. Renumbered . 19-18-403, Code Commissioner, 1993.






Part 5. Contributions to Fund (Renumbered)

19-11-501. Renumbered .

19-11-501. Renumbered . 19-18-501, Code Commissioner, 1993.



19-11-502. Renumbered .

19-11-502. Renumbered . 19-18-502, Code Commissioner, 1993.



19-11-503. Renumbered .

19-11-503. Renumbered . 19-18-503, Code Commissioner, 1993.



19-11-504. Renumbered .

19-11-504. Renumbered . 19-18-504, Code Commissioner, 1993.



19-11-505. through reserved.

19-11-505 through 19-11-510 reserved.



19-11-511. Renumbered .

19-11-511. Renumbered . 19-18-511, Code Commissioner, 1993.



19-11-512. Renumbered .

19-11-512. Renumbered . 19-18-512, Code Commissioner, 1993.



19-11-513. Renumbered .

19-11-513. Renumbered . 19-18-513, Code Commissioner, 1993.



19-11-514. Renumbered .

19-11-514. Renumbered . 19-18-514, Code Commissioner, 1993.






Part 6. Benefits (Renumbered)

19-11-601. Renumbered .

19-11-601. Renumbered . 19-18-601, Code Commissioner, 1993.



19-11-602. Renumbered .

19-11-602. Renumbered . 19-18-602, Code Commissioner, 1993.



19-11-603. Renumbered .

19-11-603. Renumbered . 19-18-603, Code Commissioner, 1993.



19-11-604. Renumbered .

19-11-604. Renumbered . 19-18-604, Code Commissioner, 1993.



19-11-605. Renumbered .

19-11-605. Renumbered . 19-18-605, Code Commissioner, 1993.



19-11-606. Renumbered .

19-11-606. Renumbered . 19-18-606, Code Commissioner, 1993.



19-11-607. Renumbered .

19-11-607. Renumbered . 19-18-607, Code Commissioner, 1993.



19-11-608. through reserved.

19-11-608 through 19-11-610 reserved.



19-11-611. Renumbered .

19-11-611. Renumbered . 19-18-611, Code Commissioner, 1993.



19-11-612. Renumbered .

19-11-612. Renumbered . 19-18-612, Code Commissioner, 1993.









CHAPTER 12. VOLUNTEER FIREFIGHTERS' COMPENSATION ACT (Renumbered)

Part 1. General Provisions (Renumbered)

19-12-101. Renumbered .

19-12-101. Renumbered . 19-17-101, Code Commissioner 1993.



19-12-102. Renumbered .

19-12-102. Renumbered . 19-17-102, Code Commissioner 1993.



19-12-103. Renumbered .

19-12-103. Renumbered . 19-17-103, Code Commissioner 1993.



19-12-104. Renumbered .

19-12-104. Renumbered . 19-17-104, Code Commissioner 1993.



19-12-105. Renumbered .

19-12-105. Renumbered . 19-17-105, Code Commissioner 1993.






Part 2. Administration of Fund (Renumbered)

19-12-201. Renumbered .

19-12-201. Renumbered . 19-17-201, Code Commissioner 1993.



19-12-202. Renumbered .

19-12-202. Renumbered . 19-17-202, Code Commissioner 1993.



19-12-203. Renumbered .

19-12-203. Renumbered . 19-17-203, Code Commissioner 1993.



19-12-204. Renumbered .

19-12-204. Renumbered . 19-17-204, Code Commissioner 1993.






Part 3. Contributions to Fund (Renumbered)

19-12-301. Renumbered .

19-12-301. Renumbered . 19-17-301, Code Commissioner 1993.



19-12-302. Renumbered .

19-12-302. Renumbered . 19-17-302, Code Commissioner 1993.






Part 4. Pension Benefits (Renumbered)

19-12-401. Renumbered .

19-12-401. Renumbered . 19-17-401, Code Commissioner 1993.



19-12-402. Renumbered .

19-12-402. Renumbered . 19-17-402, Code Commissioner 1993.



19-12-403. Renumbered .

19-12-403. Renumbered . 19-17-403, Code Commissioner 1993.



19-12-404. Renumbered .

19-12-404. Renumbered . 19-17-404, Code Commissioner 1993.



19-12-405. Renumbered .

19-12-405. Renumbered . 19-17-405, Code Commissioner 1993.



19-12-406. Renumbered .

19-12-406. Renumbered . 19-17-406, Code Commissioner 1993.



19-12-407. Renumbered .

19-12-407. Renumbered . 19-17-407, Code Commissioner 1993.



19-12-408. Renumbered .

19-12-408. Renumbered . 19-17-408, Code Commissioner 1993.



19-12-409. Renumbered .

19-12-409. Renumbered . 19-17-409, Code Commissioner 1993.






Part 5. Disability and Death Benefits (Renumbered)

19-12-501. Renumbered .

19-12-501. Renumbered . 19-17-501, Code Commissioner 1993.



19-12-502. Renumbered .

19-12-502. Renumbered . 19-17-502, Code Commissioner 1993.



19-12-503. Renumbered .

19-12-503. Renumbered . 19-17-503, Code Commissioner 1993.



19-12-504. Renumbered .

19-12-504. Renumbered . 19-17-504, Code Commissioner 1993.



19-12-505. Renumbered .

19-12-505. Renumbered . 19-17-505, Code Commissioner 1993.



19-12-506. Renumbered .

19-12-506. Renumbered . 19-17-506, Code Commissioner 1993.









CHAPTER 13. FIREFIGHTERS' UNIFIED RETIREMENT SYSTEM

Part 1. General Provisions

19-13-101. Short title.

19-13-101. Short title. This chapter may be cited as the "Montana Firefighters' Unified Retirement Act".

History: En. Sec. 1, Ch. 566, L. 1981.



19-13-102. Purpose -- application of prior law.

19-13-102. Purpose -- application of prior law. (1) Because cities other than those of the first or second class currently have fire department relief associations, the legislature finds and declares that the law regarding these associations cannot be repealed. It is the express intention of the legislature to allow two separate and distinct retirement systems to exist. The first, which includes fire department relief associations, applies to cities other than those of the first or second class that wish to adopt it. The second, created by this chapter, applies to cities of the first or second class and those other cities that wish to adopt it. The purpose of the second system is to provide equity and security for retired firefighters who served cities of the first and second class and other cities electing to join the plan by creating a centrally administered system responsible for continuing all retirement payments from the assets of the system. (2) Title 19, chapter 18, may not be applied in any way to a city operating under the plan created by this chapter except as otherwise provided.

History: En. Sec. 2, Ch. 566, L. 1981.



19-13-103. Firefighters' unified retirement system established.

19-13-103. Firefighters' unified retirement system established. A retirement plan is established and known as the firefighters' unified retirement system. The plan is governed by the provisions of chapter 2 and this chapter.

History: En. Sec. 3, Ch. 566, L. 1981; amd. Sec. 205, Ch. 265, L. 1993; amd. Sec. 80, Ch. 562, L. 1999.



19-13-104. Definitions.

19-13-104. Definitions. Unless the context requires otherwise, the following definitions apply in this chapter: (1) Any reference to "city" or "town" includes those jurisdictions that, before the effective date of a county-municipal consolidation, were incorporated municipalities, subsequent districts created for urban firefighting services, or the entire county included in the county-municipal consolidation. (2) "Compensation" means: (a) for a full-paid firefighter, the remuneration paid from funds controlled by an employer in payment for the member's services before any pretax deductions allowed by state and federal law are made; (b) for a part-paid firefighter employed by a city of the second class: (i) 15% of the regular remuneration, excluding overtime, holiday payments, shift differential payments, compensatory time payments, and payments in lieu of sick leave, paid on July 1 of each year to a newly confirmed, full-paid firefighter of the city that employs the part-paid firefighter; or (ii) if that city does not employ a full-paid firefighter, 15% of the average regular remuneration, excluding overtime, holiday payments, shift differential payments, compensatory time payments, and payments in lieu of sick leave, paid on July 1 of each year to all newly confirmed, full-paid firefighters employed by cities of the second class. (c) Compensation for full-paid and part-paid firefighters does not include: (i) overtime, holiday payments, shift differential payments, compensatory time payments, and payments in lieu of sick leave; (ii) maintenance, allowances, and expenses; or (iii) bonuses provided after July 1, 2013, that are one-time, temporary payments in addition to and not considered part of base pay. (3) "Dependent child" means a child of a deceased member who is: (a) unmarried and under 18 years of age; or (b) unmarried, under 24 years of age, and attending an accredited postsecondary educational institution as a full-time student in anticipation of receiving a certificate or degree. (4) "Employer" means: (a) any city that is of the first or second class or that elects to join this retirement system under 19-13-211; (b) a city or a rural fire district referred to in 19-13-210(3); (c) with respect to firefighters covered in the retirement system pursuant to 19-13-210(2), the department of military affairs established in 2-15-1201; and (d) any other statutorily allowed entity that elects to join this retirement system pursuant to 19-13-210. (5) "Firefighter" means a person employed as a full-paid or part-paid firefighter by an employer. (6) "Full-paid firefighter" means a person appointed pursuant to 7-33-4106 by an employer as a firefighter meeting the standards provided in 7-33-4107. (7) (a) "Highest average compensation" means the monthly compensation of a member averaged over the highest consecutive 36 months of the member's active service or, in the event a member has not served at least 36 consecutive months, the total compensation earned divided by the number of months of service. (b) Lump-sum payments for annual leave paid to the member upon termination of employment may be used to replace, on a month-for-month basis, the regular compensation for a month or months included in the calculation of highest average compensation. (c) Excess earnings limits must be applied to the calculation of the highest average compensation pursuant to 19-2-1005(2). (8) "Minimum retirement date" means the first day of the month coinciding with or immediately following, if none coincides, the date on which a member both reaches 50 years of age or older and completes 5 or more years of membership service. (9) "Newly confirmed firefighter" means a new member of a fire department appointed pursuant to 7-33-4106 and meeting the standards of 7-33-4107. (10) "Part-paid firefighter" means a person other than a full-paid firefighter employed by a second-class city who receives compensation in excess of $300 a year for service as a firefighter and who is appointed by an employer as a firefighter under the standards provided in 7-33-4106 and 7-33-4107. (11) "Prior plan" means the fire department relief association plan of a city that elects to join the retirement system under 19-13-211 or the fire department relief association plan of a city of the first or second class. (12) "Retirement date" means the date on which the first payment of benefits is payable. (13) "Retirement system" means the firefighters' unified retirement system provided for in this chapter. (14) "Surviving spouse" means the spouse married to a member at the time of the member's death.

History: En. Sec. 4, Ch. 566, L. 1981; amd. Sec. 5, Ch. 186, L. 1983; amd. Sec. 21, Ch. 282, L. 1983; amd. Sec. 1, Ch. 585, L. 1983; amd. Sec. 206, Ch. 265, L. 1993; amd. Sec. 1, Ch. 457, L. 1997; amd. Sec. 40, Ch. 58, L. 1999; amd. Sec. 81, Ch. 562, L. 1999; amd. Sec. 1, Ch. 290, L. 2001; amd. Sec. 105, Ch. 429, L. 2003; amd. Sec. 1, Ch. 305, L. 2005; amd. Sec. 29, Ch. 283, L. 2009; amd. Sec. 32, Ch. 178, L. 2013; amd. Sec. 9, Ch. 386, L. 2013.



19-13-105. Renumbered .

19-13-105. Renumbered . 19-13-210, Code Commissioner, 1993.



19-13-106. Repealed.

19-13-106. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 6, Ch. 566, L. 1981.



19-13-107. Renumbered .

19-13-107. Renumbered . 19-13-310, Code Commissioner, 1993.



19-13-108. Renumbered .

19-13-108. Renumbered . 19-13-211, Code Commissioner, 1993.



19-13-109. Repealed.

19-13-109. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 9, Ch. 566, L. 1981.



19-13-110. Renumbered .

19-13-110. Renumbered . 19-13-212, Code Commissioner, 1993.



19-13-111. through reserved.

19-13-111 through 19-13-114 reserved.



19-13-115. Firemen's association to advise board.

19-13-115. Firemen's association to advise board. The Montana state firemen's association shall serve as an advisor to the board and may meet quarterly with the board to discuss matters relating to the administration of this chapter. The association may review all medical and legal information available to the board relating to service, disability, and survivorship benefits of an individual member upon a written release of the member or the member's survivor.

History: En. Sec. 10, Ch. 566, L. 1981; amd. Sec. 207, Ch. 265, L. 1993; Sec. 19-13-201, MCA 1991; redes. 19-13-115 by Code Commissioner, 1993.






Part 2. Extension of Coverage by Local Government Employers

19-13-201. Renumbered .

19-13-201. Renumbered . 19-13-115, Code Commissioner, 1993.



19-13-202. Repealed.

19-13-202. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 11, Ch. 566, L. 1981.



19-13-203. Repealed.

19-13-203. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 12, Ch. 566, L. 1981.



19-13-204. Repealed.

19-13-204. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 13, Ch. 566, L. 1981; amd. Sec. 22, Ch. 282, L. 1983.



19-13-205. Terminated.

19-13-205. Terminated. Sec. 7, Ch. 328, L. 1987.

History: En. Sec. 3, Ch. 328, L. 1987.



19-13-206. through reserved.

19-13-206 through 19-13-209 reserved.



19-13-210. Participation in retirement system.

19-13-210. Participation in retirement system. (1) Cities of the first and second class that employ full-paid firefighters shall participate in the retirement system. If a city of the first or second class is reduced to a city of the third class or a town under 7-1-4118, it shall continue to participate in the retirement system as long as it has retired firefighters or survivors eligible to receive retirement benefits. (2) Firefighters hired by the Montana air national guard on or after October 1, 2001, or on or after the date of the execution of an agreement between the department of military affairs and the board, whichever is later, shall participate in the retirement system. (3) (a) A city that is not covered under subsection (1) and that has full-paid firefighters covered by the public employees' retirement system and any rural fire district department with full-paid firefighters covered by the public employees' retirement system may elect to be covered under the retirement system as provided in 19-13-211. (b) An election by a city fire department to be covered by the retirement system must be made through adoption of an ordinance stating that the governing body of the city agrees to be bound by the provisions of the retirement system. (c) A similar election may be made by a rural fire district through adoption of a resolution stating that the governing body of the fire district agrees to be bound by the provisions of the retirement system. (d) The ordinance or resolution must specify the effective date of the election. The provisions of the retirement system become applicable on the effective date specified in the adopted ordinance or resolution. A certified copy of the ordinance or resolution must be provided to the board. (4) The following are the terms and conditions of an election to join the retirement system pursuant to subsection (3): (a) Each firefighter employed by the fire department before the effective date of the election must be given 90 days from the effective date of the election to make an individual, one-time, irrevocable election to remain in the public employees' retirement system or to join the retirement system. Failure to make an election under this subsection (4)(a) must be considered an election to remain in the public employees' retirement system. (b) Each firefighter employed by the fire department who is hired on or after the effective date of the election must be covered by the retirement system. (c) A firefighter electing to join the retirement system may retain prior service in the public employees' retirement system or purchase the prior service and transfer that prior service to the retirement system as provided for in 19-2-715.

History: En. Sec. 5, Ch. 566, L. 1981; amd. Sec. 208, Ch. 265, L. 1993; Sec. 19-13-105, MCA 1991; redes. 19-13-210 by Code Commissioner, 1993; amd. Sec. 2, Ch. 290, L. 2001; amd. Sec. 1, Ch. 299, L. 2007; amd. Sec. 22, Ch. 284, L. 2009.



19-13-211. Election to join retirement system -- transfer of assets.

19-13-211. Election to join retirement system -- transfer of assets. (1) Except for cities with only volunteer firefighters, a city other than one described in 19-13-210 may, after July 1, 1981, elect to join the retirement system by passing an ordinance stating the election and the consent of the city to be bound by the provisions of this retirement system. The fire department relief association of the city may pass a resolution to the same effect. Upon the enactment of the ordinance and passage of the resolution, the provisions of this retirement system become applicable to the city. Any city that enacts an election ordinance and in which the fire department relief association passes a resolution shall send certified copies to the board and shall, as soon as possible, deposit into the pension trust fund all cash and securities held by its fire department relief association. The value of the securities must be determined by the board. (2) The board of trustees of the fire department relief association as of the effective date of the election shall certify the proportion, if any, of the funds of the association that represents the accumulated contributions of the active members and the relative shares of the members as of that date. Following the transfer of the cash and securities required by subsection (1) and the certification required by this subsection, the fire department relief association may conclude its affairs. The shares of the members must be charged to the employer and credited to the respective members in the retirement system and administered as if the contributions had been made during membership in the retirement system. Any excess of employer credits over charges under this section must be offset, with interest, against future required employer contributions. Any excess of employer charges over credits under this section are payable by the employer, with interest, on a basis determined by the procedure described in 19-13-213.

History: En. Sec. 8, Ch. 566, L. 1981; amd. Sec. 209, Ch. 265, L. 1993; Sec. 19-13-108, MCA 1991; redes. 19-13-211 by Code Commissioner, 1993.



19-13-212. Termination of participation in retirement system or reduction of employer contributions.

19-13-212. Termination of participation in retirement system or reduction of employer contributions. (1) If an employer voluntarily terminates its contributions in the retirement system or significantly reduces the number of full-paid firefighters it employs to a degree that, in the board's opinion, inadequately funds the accrued or accruing benefits of retirement system members, the board shall request as part of the required actuarial valuation an actuarial investigation of the funding status of the employer. (2) Based on the actuarial investigation, the board may request and the employer shall pay annually the amount determined to be necessary to provide adequate funding for the liabilities of the employer. This amount must be in addition to any other contributions required by the retirement act. (3) Six years after the actuarial investigation is conducted, an employer making payments as provided in subsection (2) may request the board to review the employer's funding status relative to the annual payments. As a result of the review, the board may adjust the payments.

History: En. Sec. 1, Ch. 468, L. 1983; amd. Sec. 210, Ch. 265, L. 1993; Sec. 19-13-110, MCA 1991; redes. 19-13-212 by Code Commissioner, 1993; amd. Sec. 3, Ch. 290, L. 2001.



19-13-213. Excess unfunded liabilities of prior plans.

19-13-213. Excess unfunded liabilities of prior plans. (1) The legislature finds and declares that many cities operating under prior plans have excess and unfunded liabilities, and the liabilities cannot be amortized by the percentage contributions set forth in this chapter. (2) The board shall, within 6 months after a city is granted membership in the retirement system, determine the excess and unfunded liability of the city's previous plan. If the board determines that the city has an excess and unfunded liability under a previous plan that is not funded by sums on deposit or funds available for deposit in the pension trust fund, the city shall pay an additional sum over a period of time to amortize the city's excess liability.

History: En. Sec. 24, Ch. 566, L. 1981; amd. Sec. 3, Ch. 286, L. 1983; amd. Sec. 5, Ch. 661, L. 1983; amd. Sec. 1, Ch. 44, L. 1991; amd. Sec. 211, Ch. 265, L. 1993; Sec. 19-13-503, MCA 1991; redes. 19-13-213 by Code Commissioner, 1993.



19-13-214. Taxing authority of employers.

19-13-214. Taxing authority of employers. For the purpose of making contributions required of a city under this chapter, the appropriate authority of the city may, subject to 15-10-420, levy a tax that along with other revenue available for that purpose is sufficient to meet the demand.

History: En. Sec. 32, Ch. 566, L. 1981; Sec. 19-13-606, MCA 1991; redes. 19-13-214 by Code Commissioner, 1993; amd. Sec. 111, Ch. 574, L. 2001.






Part 3. Eligibility, Membership, and Vesting

19-13-301. Active membership -- inactive vested member -- inactive nonvested member.

19-13-301. Active membership -- inactive vested member -- inactive nonvested member. (1) A full-paid firefighter becomes an active member of the retirement system: (a) on the first day of the firefighter's service with an employer; (b) on July 1, 1981, if the firefighter is employed by an employer on that date; or (c) in the case of an employer who elects to join the retirement system, as provided in 19-13-211, on the effective date of the election if the firefighter is employed by the employer on that date. (2) Upon becoming eligible for membership, the firefighter shall complete the forms and furnish any proof required by the board. (3) A part-paid firefighter may elect to become a member of the retirement system by filing an irrevocable written election with the board within 90 days of becoming a part-paid firefighter. (4) An active member becomes an inactive member upon the occurrence of the earliest of the following: (a) the date on which the member ceases service with an employer; (b) the 31st day of an approved absence from active duty with an employer; or (c) the date on which the member ceases to be employed because of a reduction of the number of firefighters in the fire department as provided in 7-33-4125. (5) (a) An inactive member with at least 5 years of membership service is an inactive vested member and retains the right to purchase service credit and to receive a retirement benefit under the provisions of this chapter. (b) If an inactive vested member chooses to take a lump-sum payment rather than a retirement benefit, the lump-sum payment consists of only the member's accumulated contributions and not the employer's contributions. (6) (a) An inactive member with less than 5 years of membership service is an inactive nonvested member and is not eligible for any benefits from the retirement system. (b) An inactive nonvested member is eligible only for a refund of the member's accumulated contributions.

History: En. Sec. 14, Ch. 566, L. 1981; amd. Sec. 212, Ch. 265, L. 1993; amd. Secs. 1, 2, Ch. 254, L. 1997; amd. Sec. 2, Ch. 457, L. 1997; amd. Sec. 109, Ch. 99, L. 2001; amd. Sec. 106, Ch. 429, L. 2003; amd. Sec. 64, Ch. 329, L. 2005; amd. Sec. 2, Ch. 299, L. 2007; amd. Sec. 23, Ch. 284, L. 2009; amd. Sec. 36, Ch. 99, L. 2011.



19-13-302. Ineligibility for other retirement plans.

19-13-302. Ineligibility for other retirement plans. An active member is not eligible to be covered under any other mandatory retirement plan to which an employer is required to contribute on the member's behalf while the member is eligible to be covered by this retirement system.

History: En. Sec. 15, Ch. 566, L. 1981; amd. Sec. 4, Ch. 661, L. 1983; amd. Sec. 213, Ch. 265, L. 1993.



19-13-303. Repealed.

19-13-303. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 16, Ch. 566, L. 1981.



19-13-304. Repealed.

19-13-304. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 17, Ch. 566, L. 1981; amd. Sec. 2, Ch. 191, L. 1987.



19-13-305. Repealed.

19-13-305. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 18, Ch. 566, L. 1981.



19-13-306. through reserved.

19-13-306 through 19-13-309 reserved.



19-13-310. Effect on members of prior plans.

19-13-310. Effect on members of prior plans. A firefighter hired before July 1, 1981, who was a member of a prior plan and who becomes a member of this retirement system retains all rights and benefits accrued under a prior plan.

History: En. Sec. 7, Ch. 566, L. 1981; amd. Sec. 214, Ch. 265, L. 1993; Sec. 19-13-107, MCA 1991; redes. 19-13-310 by Code Commissioner, 1993.






Part 4. Service Credit

19-13-401. Repealed.

19-13-401. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 19, Ch. 566, L. 1981.



19-13-402. Repealed.

19-13-402. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 20, Ch. 566, L. 1981.



19-13-403. Application to purchase military service.

19-13-403. Application to purchase military service. (1) (a) Except as provided in subsection (1)(b) and subject to 19-13-406, a member with at least 5 years of membership service may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's active duty service in the armed forces of the United States. (b) A member is not eligible to purchase active military service credit and membership service under subsection (1)(a) if the member: (i) has retired from active duty in the armed forces of the United States with military retirement benefits based on that military service; (ii) is eligible, pursuant to 19-2-707, to receive credit in the system for that service; or (iii) is eligible to receive credit for that service in any other retirement system or plan. (2) (a) Except as provided in subsection (2)(b) and subject to 19-13-406, a member with at least 5 years of membership service may, at any time prior to retirement, file a written application with the board to purchase service credit and membership service for up to 5 years of the member's reserve military service in the armed forces of the United States. (b) A member is not eligible to purchase reserve military service credit and membership service under subsection (2)(a) if the member is eligible, pursuant to 19-2-707, to receive credit in the system for that service. (3) To purchase service credit and membership service under this section, the member shall pay the actuarial cost of the service credit based on the system's most recent actuarial valuation.

History: En. Sec. 21, Ch. 566, L. 1981; amd. Sec. 220, Ch. 265, L. 1993; amd. Sec. 41, Ch. 58, L. 1999; amd. Sec. 110, Ch. 99, L. 2001; amd. Sec. 7, Ch. 26, L. 2003; amd. Sec. 7, Ch. 289, L. 2003; amd. Secs. 107, 122(7), Ch. 429, L. 2003.



19-13-404. Repealed.

19-13-404. Repealed. Sec. 120, Ch. 429, L. 2003.

History: En. Sec. 6, Ch. 331, L. 1983; amd. Sec. 1, Ch. 217, L. 1989; amd. Sec. 221, Ch. 265, L. 1993; amd. Sec. 24, Ch. 412, L. 1995; amd. Sec. 12, Ch. 223, L. 1997; amd. Sec. 82, Ch. 562, L. 1999; amd. Sec. 111, Ch. 99, L. 2001.



19-13-405. Application to purchase additional service.

19-13-405. Application to purchase additional service. (1) Subject to 19-13-406, a member with at least 5 years of membership service may, at any time before retirement, file a written application with the board to purchase 1 year of additional service credit for each 5 years of membership service. (2) To purchase service credit under this section, a member shall pay the actuarial cost of the service credit, based on the system's most recent actuarial valuation as determined by the board. (3) Service credit purchased under this section is not membership service and may not be used to qualify a member for retirement or in the calculation of an actuarial reduction in benefits for a member who is not eligible for service retirement.

History: En. Sec. 5, Ch. 180, L. 1995; amd. Sec. 42, Ch. 58, L. 1999; amd. Sec. 112, Ch. 99, L. 2001; amd. Sec. 108, Ch. 429, L. 2003.



19-13-406. Service purchase limitation.

19-13-406. Service purchase limitation. A member may not purchase more than a combined total of 5 years of service credit under 19-13-403 and 19-13-405.

History: En. Sec. 113, Ch. 99, L. 2001; amd. Sec. 109, Ch. 429, L. 2003.






Part 5. Retirement Account -- Creation and Management (Renumbered and Repealed)

19-13-501. Repealed.

19-13-501. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 22, Ch. 566, L. 1981; amd. Sec. 23, Ch. 282, L. 1983.



19-13-502. Repealed.

19-13-502. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 23, Ch. 566, L. 1981.



19-13-503. Renumbered .

19-13-503. Renumbered . 19-13-213, Code Commissioner, 1993.



19-13-504. Repealed.

19-13-504. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 25, Ch. 566, L. 1981.



19-13-505. Repealed.

19-13-505. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 26, Ch. 566, L. 1981.



19-13-506. Renumbered .

19-13-506. Renumbered . 19-13-615, Code Commissioner, 1993.






Part 6. Contributions and Refunds

19-13-601. Deduction remitted to firemen's association -- member's contribution.

19-13-601. Deduction remitted to firemen's association -- member's contribution. (1) Each employer shall retain from the compensation of each active member a sum equal to 1% of the member's compensation for services as a firefighter and shall remit this amount on a monthly basis to the Montana state firemen's association for the payment of premiums on a group life and accidental death and dismemberment insurance policy for members and to defray expenses incurred by the association when representing members of the retirement system. (2) Each member's contribution to the retirement system as a percentage of the member's compensation must be: (a) 9.5% for a member not covered under 19-13-1010; or (b) 10.7% for a member covered under 19-13-1010. (3) If a member receives compensation under the provisions of the Workers' Compensation Act, Title 39, chapter 71, the amount received must be included as part of the member's compensation for purposes of determining contributions and service credits under the retirement system. Contributions made under 19-13-604, 19-13-605, and this section must be based on the total compensation received by the member from the employer and from workers' compensation during the period of disability. (4) Each employer, pursuant to section 414(h)(2) of the federal Internal Revenue Code, as amended and applicable on July 1, 1987, shall pick up and pay the contributions that would be payable by the member under subsection (2) for service rendered after June 30, 1987. (5) The member's contributions picked up by the employer must be designated for all purposes of the retirement system as the member's contributions, except for the determination of a tax upon a distribution from the retirement system. These contributions must become part of the member's accumulated contributions but must be accounted for separately from those previously accumulated. (6) The member's contributions picked up by the employer must be payable from the same source as is used to pay compensation to the member and must be included in the member's compensation as defined in 19-13-104. The employer shall deduct from the member's compensation an amount equal to the amount of the member's contributions picked up by the employer and remit the total of the contributions to the board.

History: En. Sec. 27, Ch. 566, L. 1981; (2)En. Sec. 1, Ch. 289, L. 1983; amd. Sec. 1, Ch. 191, L. 1987; amd. Sec. 58, Ch. 613, L. 1989; amd. Sec. 216, Ch. 265, L. 1993; amd. Sec. 1, Ch. 541, L. 1995; amd. Secs. 3, 12, Ch. 457, L. 1997.



19-13-602. Repealed.

19-13-602. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 28, Ch. 566, L. 1981.



19-13-603. Repealed.

19-13-603. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 29, Ch. 566, L. 1981; amd. Sec. 5, Ch. 103, L. 1987.



19-13-604. State contribution.

19-13-604. State contribution. The state shall make its contributions from the general fund. The general fund contributions must be made annually after the end of each fiscal year but no later than November 1. The board shall notify the state auditor by September 1 of each fiscal year of the annual compensation, excluding overtime, holiday payments, shift differential payments, compensatory time payments, and payments in lieu of sick leave, paid to all active members during the preceding fiscal year. The state's contribution is 32.61% of this total compensation. The contributions are statutorily appropriated, as provided in 17-7-502.

History: En. Sec. 30, Ch. 566, L. 1981; amd. Sec. 6, Ch. 661, L. 1983; amd. Sec. 29, Ch. 703, L. 1985; amd. Sec. 1, Ch. 617, L. 1991; amd. Sec. 217, Ch. 265, L. 1993; amd. Sec. 2, Ch. 541, L. 1995; amd. Secs. 4, 8(4)(b), Ch. 445, L. 1997; amd. Sec. 25, Ch. 532, L. 1997; amd. Sec. 83, Ch. 562, L. 1999; amd. Sec. 114, Ch. 99, L. 2001.



19-13-605. Employer contribution.

19-13-605. Employer contribution. Each employer shall make its contribution on behalf of members through the city treasurer or other appropriate official from money available for this purpose. The employer shall pay as employer contributions 14.36% of the compensation paid to all of the employer's employees, except those properly excluded from membership. All contributions are payable monthly to the board, which shall, as soon as practicable after their receipt, deposit them in the pension trust fund.

History: En. Sec. 31, Ch. 566, L. 1981; amd. Sec. 7, Ch. 661, L. 1983; amd. Sec. 218, Ch. 265, L. 1993; amd. Sec. 3, Ch. 541, L. 1995; amd. Sec. 84, Ch. 562, L. 1999; amd. Sec. 4, Ch. 290, L. 2001; amd. Sec. 65, Ch. 329, L. 2005.



19-13-606. Renumbered .

19-13-606. Renumbered . 19-13-214, Code Commissioner, 1993.



19-13-607. Other money credited as employer contributions.

19-13-607. Other money credited as employer contributions. All gifts, bequests, and emoluments given to an employer or member for the benefit of the retirement system or because of any member's service as a firefighter, except when specifically allowed to be retained by the member by the member's employer, must be paid to the board. The board shall deposit them in the pension trust fund. The amounts are employer contributions but are in addition to the amounts required by 19-13-605.

History: En. Sec. 33, Ch. 566, L. 1981; amd. Sec. 219, Ch. 265, L. 1993; amd. Sec. 85, Ch. 562, L. 1999.



19-13-608. Repealed.

19-13-608. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 1, Ch. 13, L. 1987.



19-13-609. Repealed.

19-13-609. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 3, Ch. 138, L. 1991.



19-13-610. through reserved.

19-13-610 through 19-13-614 reserved.



19-13-615. Repealed.

19-13-615. Repealed. Sec. 11, Ch. 457, L. 1997; Sec. 40, Ch. 532, L. 1997.

History: En. Sec. 3, Ch. 454, L. 1989; amd. Sec. 215, Ch. 265, L. 1993; Sec. 19-13-506, MCA 1991; redes. 19-13-615 by Code Commissioner, 1993.






Part 7. Service Retirement Benefits

19-13-701. Eligibility for service retirement.

19-13-701. Eligibility for service retirement. (1) Subject to a member's right to a refund of the member's accumulated contributions under Title 19, chapter 2, part 6, the following members are eligible to receive a nonforfeitable service retirement benefit under 19-13-704: (a) a member who has completed 20 years or more of membership service; or (b) a vested member who terminates service before completing 20 years of service and applies for a service retirement upon reaching age 50. (2) For purposes of compliance with section 411 of the Internal Revenue Code, 26 U.S.C. 411, a member described in subsection (1)(b) is treated as having attained normal retirement age and has a nonforfeitable right to the member's service retirement.

History: En. Sec. 34, Ch. 566, L. 1981; amd. Sec. 7, Ch. 53, L. 1983; amd. Sec. 11, Ch. 86, L. 1985; amd. Sec. 17, Ch. 196, L. 1989; amd. Sec. 222, Ch. 265, L. 1993; amd. Sec. 4, Ch. 541, L. 1995; amd. Sec. 35, Ch. 370, L. 1997; amd. Sec. 5, Ch. 457, L. 1997; amd. Sec. 115, Ch. 99, L. 2001; amd. Sec. 110, Ch. 429, L. 2003; amd. Sec. 12, Ch. 240, L. 2013.



19-13-702. Repealed.

19-13-702. Repealed. Sec. 13, Ch. 86, L. 1985.

History: En. Sec. 35, Ch. 566, L. 1981.



19-13-703. Repealed.

19-13-703. Repealed. Sec. 13, Ch. 86, L. 1985.

History: En. Sec. 36, Ch. 566, L. 1981.



19-13-704. Amount of service retirement benefit.

19-13-704. Amount of service retirement benefit. (1) Except as provided in subsection (2), a member who retires with at least 5 years of membership service must receive a service retirement benefit equal to 2.5% of the member's highest average compensation for each year of service credit. (2) A member hired before July 1, 1981, who does not elect to be covered under 19-13-1010 is entitled to the greater of: (a) the benefit provided under subsection (1); or (b) (i) if the member retires with less than 20 years of membership service, a benefit equal to 2% of the member's highest monthly compensation for each year of service; or (ii) if the member retires with 20 or more years of membership service, a benefit equal to 50% of the member's highest monthly compensation plus 2% of the member's highest monthly compensation for each year of service credit over 20 years. (3) Upon a retired member's death, the benefit must be made to the surviving spouse. If there is no surviving spouse or if the surviving spouse dies and if the member leaves one or more dependent children, the children are entitled to receive the benefit as long as they remain dependent children as defined in 19-13-104.

History: En. Sec. 37, Ch. 566, L. 1981; amd. Sec. 12, Ch. 86, L. 1985; amd. Sec. 3, Ch. 63, L. 1989; amd. Sec. 223, Ch. 265, L. 1993; amd. Sec. 5, Ch. 541, L. 1995; amd. Secs. 6, 12, Ch. 457, L. 1997; amd. Sec. 86, Ch. 562, L. 1999; amd. Sec. 111, Ch. 429, L. 2003; amd. Sec. 2, Ch. 305, L. 2005; amd. Sec. 30, Ch. 283, L. 2009.






Part 8. Disability Retirement Benefits

19-13-801. Repealed.

19-13-801. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 38, Ch. 566, L. 1981.



19-13-802. Eligibility for disability retirement.

19-13-802. Eligibility for disability retirement. If a member is determined by the board to be disabled, the member is entitled to receive a disability retirement benefit, regardless of the length of the member's service, beginning the first day after the date on which the member became disabled and terminated employment because of the disability.

History: En. Sec. 39, Ch. 566, L. 1981; amd. Sec. 224, Ch. 265, L. 1993; amd. Sec. 66, Ch. 329, L. 2005.



19-13-803. Amount of disability retirement benefit.

19-13-803. Amount of disability retirement benefit. (1) A member who becomes disabled: (a) before completing 20 years of membership service must receive a disability retirement benefit equal to one-half the member's highest average compensation; (b) after completing 20 years or more of membership service must receive a disability retirement benefit equal to 2.5% of the member's highest average compensation for each year of service credit, but no less than one-half of the member's highest average compensation. (2) Upon the death of a member receiving a disability retirement benefit under this section, the member's surviving spouse or dependent child is eligible for the benefits provided pursuant to 19-13-704(3).

History: En. Sec. 40, Ch. 566, L. 1981; amd. Sec. 2, Ch. 617, L. 1991; amd. Sec. 225, Ch. 265, L. 1993; amd. Sec. 6, Ch. 541, L. 1995; amd. Sec. 7, Ch. 457, L. 1997; amd. Sec. 112, Ch. 429, L. 2003; amd. Sec. 3, Ch. 305, L. 2005; amd. Sec. 31, Ch. 283, L. 2009; amd. Sec. 33, Ch. 178, L. 2013.



19-13-804. Medical examination of disability retiree -- cancellation of benefit.

19-13-804. Medical examination of disability retiree -- cancellation of benefit. (1) The board, in its discretion, may require the recipient of a disability retirement benefit to undergo a medical examination. The examination must be made by a board-approved physician or surgeon at a place mutually agreed on by the board, the disabled member, and the physician or surgeon and at the board's expense. Upon the basis of the examination, the board shall determine, by reason of physical or mental capacity, whether the recipient can perform the essential elements of the position held by the recipient when the recipient retired. (2) If the board determines that the recipient is not incapacitated, if the recipient refuses to submit to a medical examination, or if, when a position is available, the recipient cannot be reinstated under 19-13-805 for reasons unrelated to the disability, the recipient's disability retirement benefit must be canceled. The board shall notify the recipient of this determination and the cancellation of the recipient's benefit. (3) The cancellation of a disability retirement benefit because a member is no longer incapacitated does not prejudice any right of the member to a service retirement benefit.

History: En. Sec. 41, Ch. 566, L. 1981; amd. Sec. 226, Ch. 265, L. 1993; amd. Sec. 25, Ch. 412, L. 1995; amd. Sec. 36, Ch. 370, L. 1997; amd. Sec. 32, Ch. 283, L. 2009.



19-13-805. Reinstatement upon termination of benefit.

19-13-805. Reinstatement upon termination of benefit. (1) (a) Except as provided in subsection (1)(c), a member whose disability retirement benefit is canceled as provided in 19-13-804 must be reinstated to the position held by the member immediately before the member's retirement or to a position in a comparable pay and benefit category with duties within the member's capacity if an appropriate vacancy exists within the member's fire department. The board shall advise the employer that the disability retirement benefit has been canceled and that the inactive member is eligible for reinstatement to duty. The fact that the member was retired for disability may not prejudice any right to reinstatement to duty that the inactive member may have or claim to have. (b) If an appropriate vacancy does not exist within an inactive member's fire department when the member's disability benefit is canceled under 19-13-804, the member's benefit must be reinstated until a vacancy occurs. (c) This section does not affect any requirement that the former employee meet or be able to meet professional certification and licensing standards unrelated to the disability and necessary for reinstatement. (2) The employer may request a medical or psychological review as to the ability of the member to return to work as a firefighter. If the board's findings are upheld, the employer shall pay the costs of the review. (3) If the inactive member again becomes an active member by returning to active work for an employer within 30 days following receipt of notice under 19-13-804, the member is considered to have been continuously employed during the term of the member's disability. If the inactive member fails to become an active member by returning to active work for an employer within 30 days following receipt of the notice, the member's termination of service is considered to have occurred as of the member's disability retirement date and the retirement benefit, if any, to which the member becomes entitled on the member's service retirement must be determined accordingly.

History: En. Sec. 42, Ch. 566, L. 1981; amd. Sec. 227, Ch. 265, L. 1993; amd. Sec. 37, Ch. 370, L. 1997; amd. Sec. 5, Ch. 290, L. 2001; amd. Sec. 67, Ch. 329, L. 2005.






Part 9. Survivorship Benefits and Death Payments

19-13-901. Repealed.

19-13-901. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 43, Ch. 566, L. 1981; amd. Sec. 4, Ch. 63, L. 1989.



19-13-902. Survivorship benefit.

19-13-902. Survivorship benefit. (1) A member's surviving spouse, if there is one, must receive a survivorship benefit amount as provided in this section. If a member leaves no surviving spouse or upon the death of the surviving spouse, the member's surviving dependent children must collectively receive the same benefit that a surviving spouse would have received under this section. A child may receive a share of the benefit as long as the child is a dependent child, as defined in 19-13-104. (2) (a) The survivorship benefit paid upon the death of an active member who has completed less than 20 years of membership service is one-half the highest average compensation received by the member. (b) The survivorship benefit paid upon the death of an active or inactive member who has completed over 20 years of membership service is the benefit amount to which the member was entitled on the date of death. (3) Benefits provided under this section are subject to the benefit adjustments provided pursuant to part 10 of this chapter.

History: En. Sec. 44, Ch. 566, L. 1981; amd. Sec. 5, Ch. 63, L. 1989; amd. Sec. 228, Ch. 265, L. 1993; amd. Sec. 7, Ch. 541, L. 1995; amd. Sec. 8, Ch. 457, L. 1997; amd. Sec. 116, Ch. 99, L. 2001; amd. Sec. 4, Ch. 305, L. 2005.



19-13-903. Payments to designated beneficiary.

19-13-903. Payments to designated beneficiary. If, after a member dies, a benefit is not paid pursuant to 19-13-704, 19-13-803, or 19-13-902, then the board shall pay to the member's designated beneficiary the amount, if any, of the retired member's accumulated contributions minus the total of any benefits already paid from the member's account.

History: En. Sec. 45, Ch. 566, L. 1981; amd. Sec. 6, Ch. 186, L. 1983; amd. Sec. 229, Ch. 265, L. 1993; amd. Sec. 87, Ch. 562, L. 1999; amd. Sec. 117, Ch. 99, L. 2001.






Part 10. Postretirement Benefits and Benefit Increases

19-13-1001. Repealed.

19-13-1001. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 47, Ch. 566, L. 1981.



19-13-1002. Repealed.

19-13-1002. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 48, Ch. 566, L. 1981.



19-13-1003. Repealed.

19-13-1003. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 49, Ch. 566, L. 1981; amd. Sec. 3, Ch. 191, L. 1987; amd. Sec. 16, Ch. 823, L. 1991.



19-13-1004. Repealed.

19-13-1004. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 50, Ch. 566, L. 1981.



19-13-1005. Repealed.

19-13-1005. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 51, Ch. 566, L. 1981.



19-13-1006. Repealed.

19-13-1006. Repealed. Sec. 11, Ch. 457, L. 1997.

History: En. Sec. 52, Ch. 566, L. 1981; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 2, Ch. 468, L. 1983; amd. Sec. 1, Ch. 698, L. 1985; amd. Sec. 230, Ch. 265, L. 1993.



19-13-1007. Minimum benefit adjustment.

19-13-1007. Minimum benefit adjustment. (1) The following applies to a member with 10 or more years of membership service who has not elected to be covered under 19-13-1010: (a) For the member or the member's surviving spouse or dependent children, the service retirement benefit provided in 19-13-704, the disability retirement benefit provided in 19-13-803, and the survivorship benefit provided in 19-13-902 may not be less than one-half the monthly compensation paid to a newly confirmed, active firefighter of the employer that last employed the member as a firefighter, as provided each year in the budget of that employer. (b) If after a member retires, the employer that last employed the member no longer employs a full-paid firefighter, the member's or survivor's benefit under subsection (1)(a) must be adjusted on the basis of the average monthly compensation paid to all newly confirmed full-paid firefighters, as provided each year in the budgets of those employers that participate in the retirement system and employ a full-paid firefighter. (2) If the employment of a vested member hired before July 1, 1981, who has not elected to be covered under 19-13-1010 is involuntarily discontinued because of the termination of employment of all full-paid firefighters of the employer that employed the member, the member's service retirement benefit provided in 19-13-704 and the member's spouse's or dependent child's survivorship benefit provided in 19-13-902(1) may not be less than: (a) if the member has earned 20 years or more of membership service, one-half the average monthly compensation paid to all newly confirmed, full-paid firefighters, as provided each year in the budgets of those employers that participate in the retirement system and employ a full-paid firefighter; or (b) if the member has earned more than 5 but less than 20 years of membership service, 2.5% of the average monthly compensation paid to all newly confirmed, full-paid firefighters, as provided each year in the budgets of those employers that participate in the retirement system and employ a full-paid firefighter, for each year of the member's service.

History: En. Sec. 46, Ch. 566, L. 1981; amd. Sec. 3, Ch. 468, L. 1983; amd. Sec. 231, Ch. 265, L. 1993; amd. Sec. 8, Ch. 541, L. 1995; amd. secs. 5, 8(6), Ch. 445, L. 1997; amd. Sec. 88, Ch. 562, L. 1999; amd. Sec. 6, Ch. 290, L. 2001; amd. Sec. 113, Ch. 429, L. 2003.



19-13-1008. Repealed.

19-13-1008. Repealed. Sec. 236, Ch. 265, L. 1993.

History: En. Sec. 1, Ch. 14, L. 1987.



19-13-1009. Repealed.

19-13-1009. Repealed. Sec. 11, Ch. 457, L. 1997.

History: En. Sec. 2, Ch. 454, L. 1989; amd. Sec. 232, Ch. 265, L. 1993; amd. Sec. 9, Ch. 541, L. 1995.



19-13-1010. Guaranteed annual benefit adjustment.

19-13-1010. Guaranteed annual benefit adjustment. (1) Subject to subsection (2), on January 1 of each year, the permanent monthly benefit payable during the preceding January to each recipient who is eligible under subsection (3) must be increased by 3%. (2) (a) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to less than a 3% annualized increase, then the recipient's benefit must be adjusted by an amount that will provide a total annualized increase of 3% in the benefit paid since the preceding January. (b) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the increases amount to more than a 3% annualized increase, then the benefit increase provided under this section must be 0%. (3) Except as provided in subsection (2)(b), a benefit recipient is eligible for and must receive the minimum annual benefit adjustment provided for in this section if: (a) the benefit's commencement date is at least 12 months prior to January 1 of the year in which the adjustment is to be made; and (b) the member either: (i) first became an active member on or after July 1, 1997; or (ii) filed a voluntary, irrevocable election to be covered under this section. The election must be filed with the board prior to January 1, 1998, and requires an active member to pay an increased contribution rate from July 1, 1997, forward. A retired member or the member's survivor who is receiving a monthly benefit before July 1, 1997, shall also file the voluntary, irrevocable election no later than January 1, 1998, to be covered under this section. (4) The board shall adopt rules to administer the provisions of this section.

History: En. Sec. 3, Ch. 287, L. 1997; amd. Sec. 89, Ch. 562, L. 1999; amd. Sec. 7, Ch. 62, L. 2001; amd. Sec. 17, Ch. 149, L. 2001; amd. Sec. 8, Ch. 309, L. 2001.



19-13-1011. Election -- guaranteed annual benefit adjustment.

19-13-1011. Election -- guaranteed annual benefit adjustment. (1) Subject to subsection (2), on January 1 of each year, the permanent monthly benefit payable during the preceding January to each recipient who is eligible under subsection (3) must be increased by 3%. (2) (a) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the adjustments amount to less than a 3% annualized increase, then the recipient's benefit must be adjusted by an amount that will provide a total annualized increase of 3% in the benefit paid since the preceding January. (b) If a recipient's benefit payable during the preceding January has been increased by one or more adjustments not provided for in this section and the increases amount to more than a 3% annualized increase, then the benefit increase provided under this section must be 0%. (3) A benefit recipient is eligible for and must receive the minimum annual benefit adjustment provided for in this section if: (a) the benefit's commencement date is at least 12 months prior to January 1 of the year in which the adjustment is to be made; and (b) the member either: (i) first became an active member on or after July 1, 1997; or (ii) filed a voluntary, irrevocable election to be covered under this section. The election: (A) must be filed with the board prior to December 1, 2001; and (B) requires an active member to pay an increased or revised contribution rate from January 1, 2002, forward. (4) The board shall adopt rules to administer the provisions of this section. (5) The decision of a member who elected to participate under 19-13-1010 remains valid. The decision of a member who elected not to participate under 19-13-1010 may be reversed under this section.

History: En. Sec. 18, Ch. 149, L. 2001; amd. Sec. 56, Ch. 114, L. 2003.






Part 11. Reemployment of Retired Members

19-13-1101. Reemployment of retired member.

19-13-1101. Reemployment of retired member. (1) A retired member who is receiving a service retirement benefit or early retirement benefit may return to employment covered by the retirement system for a period not to exceed 480 hours in any calendar year without returning to active service and without any effect to the retiree's retirement benefit. (2) If a retired member returns to work in a covered position for more than 480 hours in a calendar year, the member returns to active service and the member's retirement benefits must cease until the member again terminates employment and retires. (3) For each retired member who returns to work pursuant to subsection (1), the employer shall contribute the amount specified in 19-13-605 and the state shall contribute the amount specified in 19-13-604. (4) The earned compensation of retired members who return to active service pursuant to subsection (2) is subject to the employee, state, and employer contributions set forth in 19-13-601, 19-13-604, and 19-13-605.

History: En. Sec. 37, Ch. 99, L. 2011; amd. Sec. 3, Ch. 239, L. 2013.









CHAPTER 15. RETIREMENT ADJUSTMENT (Repealed)

Part 1. General Provisions (Repealed)

19-15-101. Repealed.

19-15-101. Repealed. Sec. 74, Ch. 18, L. 1995.

History: En. Sec. 4, Ch. 823, L. 1991; amd. Sec. 2, Ch. 10, Sp. L. January 1992.



19-15-102. Repealed.

19-15-102. Repealed. Sec. 74, Ch. 18, L. 1995.

History: En. Sec. 5, Ch. 823, L. 1991; amd. Sec. 3, Ch. 10, Sp. L. January 1992.









CHAPTER 17. VOLUNTEER FIREFIGHTERS' COMPENSATION ACT

Part 1. General Provisions

19-17-101. Short title.

19-17-101. Short title. This chapter shall be known and may be cited as the "Volunteer Firefighters' Compensation Act".

History: En. Sec. 1, Ch. 65, L. 1935; re-en. Sec. 5158.1, R.C.M. 1935; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2020; Sec. 19-12-101, MCA 1991; redes. 19-17-101 by Code Commissioner, 1993.



19-17-102. Definitions.

19-17-102. Definitions. Unless the context requires otherwise, the following definitions apply in this chapter: (1) "Active member" means a volunteer firefighter credited with service under this chapter as provided in 19-17-108 during the most recently reportable fiscal year. (2) "Allowance" means a total monetary and gift amount that is available to a volunteer firefighter from a fire company pursuant to 19-17-110. (3) "Benefit" means the pension, disability, or survivorship benefit provided under this chapter. (4) "Board" means the public employees' retirement board provided for in 2-15-1009. (5) "Claim" means a request from a member, surviving spouse, or dependent child for payment of medical or funeral expenses. (6) "Compensation" means remuneration for services rendered as a firefighter from the fire company requesting credit for that firefighter. (7) "Dependent child" means a child who is unmarried, who is under 18 years of age, and who is the child of a deceased member. (8) "Designated official" means a representative of a fire company appointed by the fire chief to perform specified actions and includes but is not limited to a fire company supervisor, a fire company secretary, and a fire company presiding officer as described in 7-33-2312. (9) "Disability" or "permanent total disability" means a duty-related injury resulting in permanent total disability as defined in 39-71-116. (10) "Fire company" means an organization of volunteer firefighters created under the authority of a governing board or commission to serve an unincorporated area, town, or village. (11) "Fiscal year" means the 12-month period that begins on July 1 and ends on June 30 of the following year. (12) "Inactive member" means a member not credited with service under this chapter as provided in 19-17-108 during the most recently reportable fiscal year. (13) "Member" means a volunteer firefighter who has service credited under this chapter. (14) "Pension benefit" means a full or partial payment for service earned as a volunteer firefighter and does not include payment for disability. (15) "Pension trust fund" means the volunteer firefighters' pension trust fund established to pay claims and benefits under this chapter. (16) "Reimbursed" means the return by a fire company of an equivalent amount of money expended by a member for the benefit of the fire company. (17) "Retiree" or "retired member" means a member who is receiving full or partial pension benefits or disability benefits from the pension trust fund. (18) "Supplemental insurance" means insurance that is carried by a fire company for the purposes of providing disability or death benefits. Supplemental insurance does not include any insurance required by law, such as workers' compensation insurance. (19) "Surviving spouse" means the spouse married to a member when the member dies. (20) "Survivorship benefit" means the monthly benefit paid to the surviving spouse or dependent child of a deceased member. (21) "Training" means instruction pertaining to firefighting that is supervised by the chief or a designated official. (22) "Volunteer firefighter" means a person who is a member of an eligible fire company and is not compensated for services as a firefighter.

History: (1) thru (3), (5)En. 11-2020.1 by Sec. 19, Ch. 157, L. 1977; amd. Sec. 4, Ch. 132, L. 1977; amd. Sec. 1, Ch. 480, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; Sec. 11-2020.1, R.C.M. 1947; (4)En. Sec. 3, Ch. 65, L. 1935; re-en. Sec. 5158.3, R.C.M. 1935; amd. Sec. 1, Ch. 37, L. 1957; amd. Sec. 1, Ch. 118, L. 1965; amd. Sec. 3, Ch. 160, L. 1967; amd. Sec. 1, Ch. 80, L. 1971; amd. Sec. 1, Ch. 199, L. 1973; amd. Sec. 1, Ch. 69, L. 1975; amd. Sec. 1, Ch. 90, L. 1977; amd. Sec. 1, Ch. 95, L. 1977; amd. Sec. 21, Ch. 157, L. 1977; amd. Sec. 2, Ch. 480, L. 1977; Sec. 11-2022, R.C.M. 1947; R.C.M. 1947, 11-2020.1, 11-2022(5)(d); amd. Sec. 1, Ch. 57, L. 1983; amd. Sec. 19, Ch. 282, L. 1983; Sec. 19-12-102, MCA 1991; redes. 19-17-102 by Code Commissioner, 1993; amd. Sec. 4, Ch. 175, L. 1995; amd. Sec. 38, Ch. 370, L. 1997; amd. Sec. 90, Ch. 562, L. 1999; amd. Sec. 118, Ch. 99, L. 2001; amd. Sec. 26, Ch. 128, L. 2007; amd. Sec. 5, Ch. 64, L. 2011.



19-17-103. Renumbered .

19-17-103. Renumbered . 19-17-205, Sec. 29, Ch. 64, L. 2011.



19-17-104. Repealed.

19-17-104. Repealed. Sec. 28, Ch. 64, L. 2011.

History: En. Sec. 12, Ch. 65, L. 1935; re-en. Sec. 5158.12, R.C.M. 1935; amd. Sec. 30, Ch. 157, L. 1977; R.C.M. 1947, 11-2031; amd. Sec. 31, Ch. 114, L. 1979; Sec. 19-12-104, MCA 1991; redes. 19-17-104 by Code Commissioner, 1993; amd. Sec. 119, Ch. 99, L. 2001.



19-17-105. Duties of volunteer firefighters.

19-17-105. Duties of volunteer firefighters. The duties of a volunteer firefighter include any activity authorized by an officer of the fire company relating to travel to, participation in, and return from calls for fire protection, fire company meetings, training, medical assistance, search and rescue assistance, public service activities, such as parades, and calls for assistance to protect individual or public health and safety.

History: En. Sec. 2, Ch. 49, L. 1983; Sec. 19-12-105, MCA 1991; redes. 19-17-105 by Code Commissioner, 1993.



19-17-106. Pension trust fund established -- restrictions on use.

19-17-106. Pension trust fund established -- restrictions on use. (1) A pension trust fund is established and maintained for payment of claims and benefits provided under the Volunteer Firefighters' Compensation Act. (2) The pension trust fund must be funded on an actuarially sound basis. For purposes of this subsection, "actuarially sound basis" means that contributions must be sufficient to pay the full actuarial cost of the fund. The full actuarial cost includes both the normal cost of providing benefits as they accrue in the future and the cost of amortizing unfunded liabilities over a scheduled period of no more than 30 years. (3) Except as provided in this section, a member or an employee of the board or the board of investments may not: (a) have any interest, direct or indirect, in the making of any investment or in the gains or profits accruing from the pension trust fund; (b) directly or indirectly, for the member or employee or as an agent or partner of others, borrow from the pension trust fund or deposits; (c) in any manner use the pension trust fund except to make current and necessary payments that are authorized by the board; or (d) become an endorser or surety as to or in any manner an obligor for investments for the pension trust fund. (4) The assets of the pension trust fund may not be used for or diverted to any purpose other than for the exclusive benefit of members, their surviving spouses, and their dependent children, for supplemental payments for qualified fire companies, and for paying the reasonable administrative expenses of administering this chapter. (5) Upon the termination of the pension trust fund, the substantial reduction in the number of members that would constitute a partial termination of the pension trust fund, or the complete discontinuance of contributions to the pension trust fund, the pension benefit accrued to each member directly affected by the occurrence becomes fully vested and nonforfeitable to the extent that the benefit is funded.

History: En. Sec. 1, Ch. 175, L. 1995; amd. Sec. 91, Ch. 562, L. 1999; amd. Sec. 120, Ch. 99, L. 2001; amd. Sec. 6, Ch. 64, L. 2011.



19-17-107. Employment of actuary -- annual investigation.

19-17-107. Employment of actuary -- annual investigation. (1) The board shall retain a competent actuary who is an enrolled member of the American academy of actuaries and who is familiar with public pension systems. The actuary is the technical adviser to the board on matters regarding the actuarial funding of the pension trust fund. (2) The board shall require the actuary to make an annual actuarial valuation of the assets and liabilities of the pension trust fund. The actuarial valuation must include the sufficiency of the fund to pay full and partial benefits to members and benefit recipients and must include recommendations for any changes that should be made to those benefits or the contributions to the pension trust fund to ensure the actuarial soundness of the pension trust fund. (3) The board shall require the actuary to conduct periodic actuarial experience studies of the pension trust fund and to recommend any changes in actuarial assumptions or tables based upon the studies.

History: En. Sec. 2, Ch. 175, L. 1995; amd. Sec. 33, Ch. 283, L. 2009.



19-17-108. Credit for service as volunteer firefighter -- records.

19-17-108. Credit for service as volunteer firefighter -- records. (1) The annual period of service that may be credited under this chapter is the fiscal year. A fractional part of a year may not count toward the service required for participation in this system. To be eligible to receive credit for any particular year, a volunteer firefighter shall serve throughout the entire fiscal year with a single fire company that is organized under Title 7, chapter 33, and continues to meet the requirements of 19-17-109. (2) The years of service are cumulative and need not be continuous. Separate periods of service properly credited with different fire companies must be credited toward a member's eligibility for benefits. (3) A volunteer firefighter may not receive credit for service during any fiscal year unless: (a) during the fiscal year, the volunteer firefighter completes a minimum of 30 hours of training in firefighting duties as outlined in 19-17-105 under a formal program that has been formulated, supervised, and certified to the board by the chief or designated official of the fire company; and (b) the volunteer firefighter's participation in the training program is documented in the fire company's records maintained pursuant to 19-17-111 by the chief or designated official.

History: En. Sec. 3, Ch. 175, L. 1995; amd. Sec. 92, Ch. 562, L. 1999; amd. Sec. 114, Ch. 429, L. 2003; amd. Sec. 1, Ch. 212, L. 2005; amd. Sec. 68, Ch. 329, L. 2005; amd. Sec. 27, Ch. 128, L. 2007; amd. Sec. 8, Ch. 64, L. 2011.



19-17-109. Eligible fire company.

19-17-109. Eligible fire company. To be eligible to participate under this chapter, a fire company shall provide to the board documentation of the following: (1) the fire company's name and mailing address; (2) the name of the fire chief and designated official, if any; (3) the portion of the fire district serviced by the fire company; (4) that the area serviced is located in an unincorporated area; (5) that the fire company maintains firefighting equipment that is in serviceable condition and owns, rents, or uses one or more buildings for the storage of the equipment. The equipment and buildings must be valued at $12,000 or more. (6) that the fire company was properly established by a governing board. Documentation under this subsection (6) must consist of: (a) a copy of the minutes of the meeting during which the governing board established the fire company; or (b) if the meeting minutes are unavailable, a copy of its first filing with the county clerk pursuant to 7-33-2311.

History: En. Sec. 7, Ch. 64, L. 2011.



19-17-110. Allowable payments to volunteer firefighters.

19-17-110. Allowable payments to volunteer firefighters. (1) Allowable payments to volunteer firefighters include: (a) payments of money reimbursed for documented expenses; and (b) an allowance, including a stipend or per diem, that may not exceed $300 in a calendar year. (2) Compensation, as defined in 19-17-102, is not an allowable payment. (3) Records of all payments and allowances must be maintained pursuant to 19-17-111.

History: En. Sec. 9, Ch. 64, L. 2011.



19-17-111. Records information management.

19-17-111. Records information management. (1) The chief or designated official of a fire company shall maintain the records provided for in 19-17-108 and 19-17-110 for each active or inactive member of the fire company. (2) Records must be maintained according to the state of Montana general records retention schedules, as published by the secretary of state pursuant to Title 2, chapter 6.

History: En. Sec. 10, Ch. 64, L. 2011.



19-17-112. Filing required reports -- limitations.

19-17-112. Filing required reports -- limitations. (1) The chief or designated official of each fire company that claims eligibility under this chapter shall, on or before September 1 of each year, file with the board an annual certificate, the current year's roster, and a membership card for each new member. (2) (a) The annual certificate is a form reporting a fire company's membership eligibility for the previous fiscal year. (b) The annual certificate must be completed on a form prescribed by the board and contain the date of organization of the fire company and the full name, social security number, and date of birth of each member of the fire company who was a member for the entire fiscal year and who successfully completed 30 hours of training during the preceding fiscal year, as required by 19-17-108. (c) The chief or designated official shall subscribe and verify that the fire company and members qualified under 19-17-108 and 19-17-109. (d) The board shall maintain the certificate for the purpose of establishing service for members and eligibility for benefits. (3) The roster must be signed by the fire chief or designated official, filed with the board, and contain information in writing that provides the names of the fire company, its date of organization, officers, and roll of active and inactive members for the current fiscal year. A roster may be updated to report new members but may not be retroactive. (4) A membership card must be completed and filed with the board for each member who was a member on or before July 1, 2011, and for each new member who joins after July 1, 2011. (5) The current fire chief shall file any late or amended annual certificates and the associated certified training records within 3 years of the original annual certificate due date. An annual certificate may be amended only once. The board shall consider and may approve late filings. Information provided to the board by the fire chief must be in accordance with the board's rules. (6) The current fire chief may request to appear before the board for consideration of the request to file a late or amended annual certificate.

History: En. Sec. 11, Ch. 64, L. 2011; amd. Sec. 1, Ch. 96, L. 2013.



19-17-113. Corrections, audits, and penalties.

19-17-113. Corrections, audits, and penalties. (1) If fraud or error results in a member, surviving spouse, or dependent child receiving more or less of a benefit than that to which the member, surviving spouse, or dependent child is entitled, then on the discovery of the error the board shall correct the credit for service and, if necessary, equitably adjust the payments. (2) The board may require a fire company to furnish additional information concerning members in connection with an audit or a claim for benefits or service. (3) Upon discovery of falsified information, the fire company shall submit any and all requested documentation to the board. (4) A person required to make a statement or affidavit by this chapter who willfully falsifies the statement or affidavit or a person who files a false claim under this chapter is guilty of a misdemeanor and upon conviction shall be fined an amount not exceeding $1,000 or be imprisoned for a term not exceeding 1 year, or both.

History: En. Sec. 12, Ch. 64, L. 2011.






Part 2. Administration of Fund

19-17-201. Administration of chapter.

19-17-201. Administration of chapter. (1) The board is the trustee of all money collected under this chapter and has exclusive control of the administration of the pension trust fund except as otherwise provided by law. (2) The board shall deposit in the state treasury all amounts received by it as provided in this chapter. (3) The state treasurer is the custodian of the pension trust fund, subject to the control of the board for the administration of the fund and the board of investments for the investment of the fund. (4) The board shall review the benefits provided under this chapter and recommend to the legislature those changes in benefits that may be available for retired members and their beneficiaries. (5) (a) Disputes regarding credited years of service must be resolved, either by staff of the board and the member or by the board prior to the commencement of the retirement or disability benefit. (b) Payment of the benefit will be retroactive to the month following the month the retirement application was received by the board.

History: En. Sec. 7, Ch. 65, L. 1935; re-en. Sec. 5158.7, R.C.M. 1935; amd. Sec. 193, Ch. 147, L. 1963; amd. Sec. 1, Ch. 160, L. 1967; amd. Sec. 4, Ch. 132, L. 1977; amd. Sec. 26, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2026; amd. Sec. 3, Ch. 57, L. 1983; amd. Sec. 7, Ch. 481, L. 1993; Sec. 19-12-201, MCA 1991; redes. 19-17-201 by Code Commissioner, 1993; amd. Sec. 6, Ch. 175, L. 1995; amd. Sec. 13, Ch. 64, L. 2011.



19-17-202. Reports of board.

19-17-202. Reports of board. (1) As soon as practical after the close of each fiscal year, the board shall file with the governor a report covering administration of the Volunteer Firefighters' Compensation Act for that fiscal year. (2) The report must include: (a) a statement of the accumulated cash and securities in the pension trust fund as certified by the state treasurer and the board of investments; and (b) the most recent published report of the actuary of the actuarial valuation of the assets and liabilities of the plan.

History: En. Sec. 10, Ch. 65, L. 1935; re-en. Sec. 5158.10, R.C.M. 1935; amd. Sec. 5, Ch. 118, L. 1965; amd. Sec. 1, Ch. 159, L. 1967; amd. Sec. 28, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2029; amd. Sec. 4, Ch. 57, L. 1983; (3)En. Sec. 1, Ch. 81, L. 1991; amd. Sec. 38, Ch. 10, L. 1993; amd. Sec. 1, Ch. 283, L. 1993; Sec. 19-12-202, MCA 1991; redes. 19-17-202 by Code Commissioner, 1993; amd. Sec. 121, Ch. 99, L. 2001.



19-17-203. Rules to be made by board.

19-17-203. Rules to be made by board. The board shall make rules that it considers necessary and advisable in its administration of the Volunteer Firefighters' Compensation Act and that are not inconsistent with the provisions of the Volunteer Firefighters' Compensation Act.

History: En. Sec. 8, Ch. 65, L. 1935; re-en. Sec. 5158.8, R.C.M. 1935; amd. Sec. 2, Ch. 160, L. 1967; amd. Sec. 4, Ch. 132, L. 1977; amd. Sec. 27, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2027(1); amd. Sec. 5, Ch. 57, L. 1983; Sec. 19-12-203, MCA 1991; redes. 19-17-203 by Code Commissioner, 1993; amd. Sec. 14, Ch. 64, L. 2011.



19-17-204. Administrative expenses.

19-17-204. Administrative expenses. Necessary expenses for the administration of the Volunteer Firefighters' Compensation Act are a charge against the pension trust fund. The necessary administrative expenses attributable to this chapter must be paid from the investment earnings on the public employees' pension trust fund. Before fiscal yearend closing, the board shall compute the expenses directly or proportionally attributable to this chapter over the past fiscal year and transfer that amount from the Volunteer Firefighters' Compensation Act fund to the public employees' pension trust fund.

History: En. Sec. 8, Ch. 65, L. 1935; re-en. Sec. 5158.8, R.C.M. 1935; amd. Sec. 2, Ch. 160, L. 1967; amd. Sec. 4, Ch. 132, L. 1977; amd. Sec. 27, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2027(2); amd. Sec. 6, Ch. 57, L. 1983; Sec. 19-12-204, MCA 1991; redes. 19-17-204 by Code Commissioner, 1993; amd. Sec. 7, Ch. 175, L. 1995; amd. Sec. 93, Ch. 562, L. 1999; amd. Sec. 15, Ch. 64, L. 2011.



19-17-205. Payments to fire companies maintaining supplemental insurance.

19-17-205. Payments to fire companies maintaining supplemental insurance. To encourage and aid fire companies to maintain supplemental insurance to provide benefits when members are injured or killed while performing duties as volunteer firefighters, the board shall authorize payment of $75 per year for each motorized mobile unit of firefighting equipment, not to exceed $150 per fire company per year. Payment must be a charge against the pension trust fund and must be paid to each fire company maintaining supplemental insurance or to the organization or agency maintaining supplemental insurance for a fire company.

History: En. Sec. 3, Ch. 65, L. 1935; re-en. Sec. 5158.3, R.C.M. 1935; amd. Sec. 1, Ch. 37, L. 1957; amd. Sec. 1, Ch. 118, L. 1965; amd. Sec. 3, Ch. 160, L. 1967; amd. Sec. 1, Ch. 80, L. 1971; amd. Sec. 1, Ch. 199, L. 1973; amd. Sec. 1, Ch. 69, L. 1975; amd. Sec. 1, Ch. 90, L. 1977; amd. Sec. 1, Ch. 95, L. 1977; amd. Sec. 21, Ch. 157, L. 1977; amd. Sec. 2, Ch. 480, L. 1977; amd. Sec; 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2022(4); amd. Sec. 2, Ch. 57, L. 1983; Sec. 19-12-103, MCA 1991; redes. 19-17-103 by Code Commissioner, 1993; amd. Sec. 5, Ch. 175, L. 1995; Sec. 19-17-103, MCA 2009; redes. 19-17-205 by Sec. 29, Ch. 64, L. 2011.






Part 3. Contributions to Fund

19-17-301. Fire insurance premium tax to be paid into pension trust fund.

19-17-301. Fire insurance premium tax to be paid into pension trust fund. The state auditor shall annually pay from the general fund to the pension trust fund a sum equivalent to 5% of the premium taxes collected from insurers authorized to effect insurance against risks enumerated in 50-3-109. The sum must be computed before the amounts provided for by 19-13-604, and 19-18-512 are deducted. The money must be used for the payment of claims, benefits, and administrative costs as provided in this chapter. The money is statutorily appropriated as provided in 17-7-502.

History: En. Sec. 11, Ch. 65, L. 1935; re-en. Sec. 5158.11, R.C.M. 1935; amd. Sec. 1, Ch. 125, L. 1947; amd. Sec. 1, Ch. 164, L. 1959; amd. Sec. 191, Ch. 147, L. 1963; amd. Sec. 2, Ch. 204, L. 1975; amd. Sec. 4, Ch. 95, L. 1977; amd. Sec. 29, Ch. 157, L. 1977; amd. Sec. 3, Ch. 480, L. 1977; R.C.M. 1947, 11-2030; amd. Sec. 1, Ch. 313, L. 1981; amd. Sec. 61, Ch. 566, L. 1981; amd. Sec. 28, Ch. 703, L. 1985; Sec. 19-12-301, MCA 1991; redes. 19-17-301 by Code Commissioner, 1993; amd. Sec. 8, Ch. 175, L. 1995; amd. Secs. 28, 39(2)(a), Ch. 532, L. 1997.



19-17-302. Investment of pension trust fund.

19-17-302. Investment of pension trust fund. (1) The pension trust fund must be invested by the board of investments as part of the unified investment program described in Title 17, chapter 6, part 2. (2) All income earned on any assets constituting a part of the pension trust fund must be paid into the pension trust fund as received. (3) For investment purposes, the pension trust fund may be commingled with other pension funds administered by the board, but a separate account must be maintained for each system.

History: En. Sec. 9, Ch. 65, L. 1935; re-en. Sec. 5158.9, R.C.M. 1935; amd. Sec. 194, Ch. 147, L. 1963; amd. Sec. 3, Ch. 95, L. 1977; R.C.M. 1947, 11-2028; Sec. 19-12-302, MCA 1991; redes. 19-17-302 by Code Commissioner, 1993; amd. Sec. 9, Ch. 175, L. 1995.






Part 4. Pension and Survivorship Benefits

19-17-401. Eligibility for pension benefits.

19-17-401. Eligibility for pension benefits. (1) To qualify for a full or partial pension benefit under this chapter, a member must meet the requirements of subsections (2) and (3). (2) (a) For a full pension benefit, a member must have completed 20 years of service and must have attained 55 years of age, but need not be an active member of a fire company when 55 years of age is reached. (b) A member who does not complete at least 20 years of service may qualify for a partial pension benefit if the member has completed at least 10 years of service and has attained 60 years of age, but need not be an active member of any fire company when 60 years of age is reached. (3) Except as provided in 19-17-412: (a) to receive a pension benefit, a volunteer firefighter may not be an active member of any fire company; and (b) a volunteer firefighter who receives a pension benefit under this chapter may not become an active member of any fire company.

History: En. Sec. 4, Ch. 65, L. 1935; re-en. Sec. 5158.4, R.C.M. 1935; amd. Sec. 2, Ch. 118, L. 1965; amd. Sec. 1, Ch. 161, L. 1967; amd. Sec. 1, Ch. 46, L. 1969; amd. Sec. 2, Ch. 80, L. 1971; amd. Sec. 2, Ch. 199, L. 1973; amd. Sec. 1, Ch. 48, L. 1975; amd. Sec. 22, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2023(2); amd. Sec. 1, Ch. 177, L. 1981; amd. Sec. 66, Ch. 464, L. 1987; amd. Sec. 2, Ch. 283, L. 1993; Sec. 19-12-401, MCA 1991; redes. 19-17-401 by Code Commissioner, 1993; amd. Sec. 10, Ch. 175, L. 1995; amd. Sec. 122, Ch. 99, L. 2001; amd. Sec. 1, Ch. 164, L. 2001; amd. Sec. 1, Ch. 262, L. 2003; amd. Sec. 1, Ch. 391, L. 2005; amd. Sec. 28, Ch. 128, L. 2007; amd. Sec. 34, Ch. 283, L. 2009; amd. Sec. 16, Ch. 64, L. 2011.



19-17-402. Repealed.

19-17-402. Repealed. Sec. 28, Ch. 64, L. 2011.

History: En. 11-2020.2 by Sec. 20, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2020.2; amd. Sec. 7, Ch. 57, L. 1983; Sec. 19-12-402, MCA 1991; redes. 19-17-402 by Code Commissioner, 1993; amd. Sec. 2, Ch. 137, L. 1995; amd. Sec. 11, Ch. 175, L. 1995; amd. Sec. 115, Ch. 429, L. 2003; amd. Sec. 29, Ch. 128, L. 2007.



19-17-403. Application for benefits.

19-17-403. Application for benefits. (1) A member may, as provided in this section, apply for retirement benefits before terminating service, but commencement of the benefits must be as provided in 19-17-411. (2) A member, surviving spouse, or dependent child shall apply for benefits on a form provided by the board. (3) The application must contain: (a) the name, address, and date of birth of the member, surviving spouse, or dependent child; (b) the date of birth of the member; (c) the date of the member's death, if applicable; and (d) the fiscal years during which service as an active member is claimed and the names of the fire companies with which the service was rendered. (4) The board may require any proof of age, death, and service that it may consider proper, but it must accept a certificate properly completed and timely filed under 19-17-112 as prima facie proof of service.

History: En. Sec. 5, Ch. 65, L. 1935; re-en. Sec. 5158.5, R.C.M. 1935; amd. Sec. 3, Ch. 118, L. 1965; amd. Sec. 4, Ch. 160, L. 1967; amd. Sec. 3, Ch. 80, L. 1971; amd. Sec. 23, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2024(2); amd. Sec. 8, Ch. 57, L. 1983; Sec. 19-12-403, MCA 1991; redes. 19-17-403 by Code Commissioner, 1993; amd. Sec. 12, Ch. 175, L. 1995; amd. Sec. 123, Ch. 99, L. 2001; amd. Sec. 116, Ch. 429, L. 2003; amd. Sec. 17, Ch. 64, L. 2011.



19-17-404. Amount of pension benefits.

19-17-404. Amount of pension benefits. (1) A member is eligible to receive a pension benefit as provided in this section. (2) (a) Except as provided in subsection (2)(c), the full pension benefit paid to an eligible member is $150 a month. (b) A partial pension benefit paid to an eligible member is calculated by multiplying the full pension benefit in subsection (2)(a) by a fraction, the numerator of which is the eligible member's years of service and the denominator of which is 20. (c) Except as provided in subsection (3), the full pension benefit of a member who continued to be an active member after completing 20 years of service must be increased by $7.50 a month for each additional year of active service the member completed after 20 years of service, up to 30 total years of service. (3) (a) Subject to subsection (3)(b), the pension benefit of a member who continues to be a member after completing 30 years of credited service must be increased by $7.50 per month for each additional year of credited service after 30 years if the pension trust fund is actuarially sound and the amortization period for any unfunded liabilities remains 20 years or less. (b) A member does not have a contract right to any additional pension benefits received pursuant to subsection (3)(a), and the member's monthly benefit must be reduced to the amount provided under subsection (2)(c) if the amortization period for the unfunded liabilities is greater than 20 years. (c) This subsection (3) applies only to members who retire after July 1, 2011.

History: En. Sec. 3, Ch. 65, L. 1935; re-en. Sec. 5158.3, R.C.M. 1935; amd. Sec. 1, Ch. 37, L. 1957; amd. Sec. 1, Ch. 118, L. 1965; amd. Sec. 3, Ch. 160, L. 1967; amd. Sec. 1, Ch. 80, L. 1971; amd. Sec. 1, Ch. 199, L. 1973; amd. Sec. 1, Ch. 69, L. 1975; amd. Sec. 1, Ch. 90, L. 1977; amd. Sec. 1, Ch. 95, L. 1977; amd. Sec. 21, Ch. 157, L. 1977; amd. Sec. 2, Ch. 480, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2022(5)(a) thru (5)(c); amd. Sec. 1, Ch. 24, L. 1983; amd. Sec. 9, Ch. 57, L. 1983; amd. Sec. 2, Ch. 81, L. 1991; amd. Sec. 3, Ch. 283, L. 1993; Sec. 19-12-404, MCA 1991; redes. 19-17-404 by Code Commissioner, 1993; amd. Sec. 13, Ch. 175, L. 1995; amd. Sec. 124, Ch. 99, L. 2001; amd. Sec. 1, Ch. 209, L. 2001; amd. Sec. 2, Ch. 262, L. 2003; amd. Sec. 2, Ch. 391, L. 2005; amd. Sec. 18, Ch. 64, L. 2011; amd. Sec. 1, Ch. 195, L. 2011.



19-17-405. Survivorship benefits to surviving spouse or dependent children.

19-17-405. Survivorship benefits to surviving spouse or dependent children. (1) Subject to subsection (2) and the limitation in subsection (4), survivorship benefits equal to the full or partial pension benefits otherwise payable to the deceased member must be paid or continue to be paid to: (a) the surviving spouse, unless the spouse is convicted of knowingly, purposely, or intentionally causing a member's death or disability; (b) the dependent children upon the spouse's death; or (c) if the deceased member left no surviving spouse but left a dependent child, to the guardian or other person having custody of the dependent child. (2) Benefits payable to a dependent child must be paid pursuant to 19-2-803. (3) The survivorship benefit must be paid in each of the following circumstances: (a) the death on or after July 1, 1995, of a member who had at least 10 years of service and who was not receiving pension benefits; or (b) the death on or after July 1, 1985, of a retired member who was receiving pension benefits but who had not received benefits for a total of 40 months. (4) Survivorship benefits under subsection (1) terminate when benefits have been paid for a total of 40 months, including any pension or disability benefits paid to the retiree before death. At the request of the recipient, a lump-sum payment may be made in lieu of up to 40 months of survivorship benefits.

History: En. Sec. 6, Ch. 65, L. 1935; re-en. Sec. 5158.6, R.C.M. 1935; amd. Sec. 192, Ch. 147, L. 1963; amd. Sec. 4, Ch. 118, L. 1965; amd. Sec. 4, Ch. 80, L. 1971; amd. Sec. 1, Ch. 168, L. 1974; amd. Sec. 7, Ch. 535, L. 1975; amd. Sec. 2, Ch. 95, L. 1977; amd. Sec. 25, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2025(3), (4); amd. Sec. 1, Ch. 130, L. 1985; Sec. 19-12-405, MCA 1991; redes. 19-17-405 by Code Commissioner, 1993; amd. Sec. 14, Ch. 175, L. 1995; amd. Sec. 125, Ch. 99, L. 2001; amd. Sec. 117, Ch. 429, L. 2003.



19-17-406. Termination of pension when no surviving spouse or child.

19-17-406. Termination of pension when no surviving spouse or child. If a deceased volunteer firefighter leaves neither a surviving spouse nor a child under 18 years of age, the firefighter's pension must terminate at the end of the month prior to the month in which the death occurs.

History: En. Sec. 6, Ch. 65, L. 1935; re-en. Sec. 5158.6, R.C.M. 1935; amd. Sec. 192, Ch. 147, L. 1963; amd. Sec. 4, Ch. 118, L. 1965; amd. Sec. 4, Ch. 80, L. 1971; amd. Sec. 1, Ch. 168, L. 1974; amd. Sec. 7, Ch. 535, L. 1975; amd. Sec. 2, Ch. 95, L. 1977; amd. Sec. 25, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2025(5); Sec. 19-12-406, MCA 1991; redes. 19-17-406 by Code Commissioner, 1993; amd. Sec. 235, Ch. 56, L. 2009.



19-17-407. Exemption from taxation and legal process.

19-17-407. Exemption from taxation and legal process. (1) The amount determined pursuant to 15-30-2110(2)(c) of benefits received under this part is exempt from state, county, and municipal taxation. (2) Benefits received under this part are not subject to execution, garnishment, attachment, or any other process.

History: En. Sec. 6, Ch. 65, L. 1935; re-en. Sec. 5158.6, R.C.M. 1935; amd. Sec. 192, Ch. 147, L. 1963; amd. Sec. 4, Ch. 118, L. 1965; amd. Sec. 4, Ch. 80, L. 1971; amd. Sec. 1, Ch. 168, L. 1974; amd. Sec. 7, Ch. 535, L. 1975; amd. Sec. 2, Ch. 95, L. 1977; amd. Sec. 25, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2025(2); amd. Sec. 10, Ch. 57, L. 1983; amd. Sec. 20, Ch. 282, L. 1983; amd. Sec. 15, Ch. 823, L. 1991; Sec. 19-12-407, MCA 1991; redes. 19-17-407 by Code Commissioner, 1993; amd. Sec. 15, Ch. 175, L. 1995; amd. Sec. 126, Ch. 99, L. 2001; amd. Sec. 69, Ch. 329, L. 2005; amd. Sec. 3, Ch. 382, L. 2009.



19-17-408. Renumbered .

19-17-408. Renumbered . 19-17-604, Sec. 29, Ch. 64, L. 2011.



19-17-409. Renumbered .

19-17-409. Renumbered . 19-17-605, Sec. 29, Ch. 64, L. 2011.



19-17-410. Renumbered .

19-17-410. Renumbered . 19-17-603, Sec. 29, Ch. 64, L. 2011.



19-17-411. Time benefits commence.

19-17-411. Time benefits commence. (1) The pension benefit payable pursuant to this part may commence on: (a) the first day of the month following the eligible member's last day of service; or (b) the first day of a later month following filing of the written application. (2) The benefit may not commence prior to the date of the board's decision regarding any disputed credited years of service pursuant to 19-17-201. (3) Monthly survivorship benefits payable pursuant to this part must commence the first day of the month following the day of death of the member.

History: En. Sec. 128, Ch. 99, L. 2001; amd. Sec. 19, Ch. 64, L. 2011.



19-17-412. Return to service.

19-17-412. Return to service. (1) A retired member may return to service with a fire company without loss of benefits. (2) A retired member returning to service under this section is not considered an active member earning credit for service. (3) The fire chief shall prescribe the duties of any retired member returning to service.

History: En. Sec. 20, Ch. 64, L. 2011.






Part 5. Medical and Funeral Expenses

19-17-501. Eligibility for medical and funeral expenses.

19-17-501. Eligibility for medical and funeral expenses. (1) To qualify for medical expenses under 19-17-502, a volunteer firefighter must be a member of an eligible fire company that is not covered by workers' compensation insurance and must be listed on the fire company roster in the year when the injury or illness occurs. The injury or illness must have occurred in the line of duty, as described in 19-17-105. (2) To qualify for funeral expenses under 19-17-503, a volunteer firefighter must, at the time of death, be a member of an eligible fire company and must be listed on the fire company roster in the year the death occurs. The death must have occurred in the line of duty, as described in 19-17-105.

History: En. Sec. 4, Ch. 65, L. 1935; re-en. Sec. 5158.4, R.C.M. 1935; amd. Sec. 2, Ch. 118, L. 1965; amd. Sec. 1, Ch. 161, L. 1967; amd. Sec. 1, Ch. 46, L. 1969; amd. Sec. 2, Ch. 80, L. 1971; amd. Sec. 2, Ch. 199, L. 1973; amd. Sec. 1, Ch. 48, L. 1975; amd. Sec. 1, Ch. 233, L. 1975; amd. Sec. 22, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2023(1); amd. Sec. 3, Ch. 129, L. 1991; Sec. 19-12-501, MCA 1991; redes. 19-17-501 by Code Commissioner, 1993; amd. Sec. 18, Ch. 175, L. 1995; amd. Sec. 21, Ch. 64, L. 2011.



19-17-502. Medical expenses.

19-17-502. Medical expenses. (1) A member who claims medical expenses under this section shall submit a report of injury and medical claim on a form provided by the board in accordance with the board's rules. The claim must be verified by the member and by competent medical authority. The claim must be submitted within 12 months from the date of incurring the injury or illness. (2) The claim must contain: (a) the name, social security number, and address of the member; (b) the date, place, and manner of incurring the injury or illness; (c) the name and address of the attending physician, surgeon, or nurse, if any; (d) the dates of hospitalization, if hospitalized; (e) an affidavit from the attending physician, surgeon, or nurse that describes the nature of the injury or illness, the number and dates of visits, and the expenses; (f) if hospitalized, an affidavit from competent authority stating the nature of the injury or illness, the dates of hospitalization, and the expenses; and (g) an affidavit from the chief or designated official of the fire company stating that the member was, at the time of the injury or illness, a member of the fire company and that the injury or illness was incurred in the line of duty as described in 19-17-105. (3) The board shall authorize payment of some or all medical expenses resulting from an injury or illness that was incurred in the line of duty as described in 19-17-105 and that required the services of a physician, surgeon, or nurse, whether or not the member was hospitalized. The payments must equal the member's necessary and reasonable out-of-pocket medical expenses that resulted directly from the injury or illness and that were billed within 36 months following the date of the injury or illness. (4) A total claim filed pursuant to subsection (1) may not exceed $25,000. (5) If an injury incurred in the line of duty results in the loss by amputation of an arm, hand, leg, or foot, the enucleation of an eye, or the loss of any natural teeth, the board shall authorize either a payment for the cost of a prosthesis or a payment of $1,500 to help defray the cost of a prosthesis, whichever is less. (6) The prosthesis may be replaced when necessary, but not more often than every 60 months. The board shall authorize payment of not more than $1,500 of the replacement costs.

History: En. Sec. 5, Ch. 65, L. 1935; re-en. Sec. 5158.5, R.C.M. 1935; amd. Sec. 3, Ch. 118, L. 1965; amd. Sec. 4, Ch. 160, L. 1967; amd. Sec. 3, Ch. 80, L. 1971; amd. Sec. 23, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2024(1); amd. Sec. 3, Ch. 49, L. 1983; amd. Sec. 11, Ch. 57, L. 1983; Sec. 19-12-502, MCA 1991; redes. 19-17-502 by Code Commissioner, 1993; amd. Sec. 19, Ch. 175, L. 1995; amd. Sec. 30, Ch. 128, L. 2007; amd. Sec. 22, Ch. 64, L. 2011.



19-17-503. Funeral expenses.

19-17-503. Funeral expenses. (1) A person claiming the funeral expenses under this section shall submit a claim form, the death certificate, and a copy of the bill from the funeral director. The claim must be submitted on a form provided by the board, in accordance with the board's rules, and must be verified by the claimant. The claim must be filed with the board within 12 months from the member's date of death. (2) The claim must contain: (a) the name, social security number, and address of the member; and (b) an affidavit from the chief or designated official of the fire company stating that the member was, at the time of death, a member of the fire company and that the death occurred in the line of duty as described in 19-17-105. (3) The board shall authorize payment of reasonable expenses or $1,500, whichever is less, to help defray the funeral expense of the member whose death occurred in the line of duty, as described in 19-17-105.

History: En. 11-2024.1 by Sec. 24, Ch. 157, L. 1977; R.C.M. 1947, 11-2024.1; amd. Sec. 12, Ch. 57, L. 1983; Sec. 19-12-503, MCA 1991; redes. 19-17-503 by Code Commissioner, 1993; amd. Sec. 20, Ch. 175, L. 1995; amd. Sec. 23, Ch. 64, L. 2011.



19-17-504. Repealed.

19-17-504. Repealed. Sec. 28, Ch. 64, L. 2011.

History: En. Sec. 3, Ch. 65, L. 1935; re-en. Sec. 5158.3, R.C.M. 1935; amd. Sec. 1, Ch. 37, L. 1957; amd. Sec. 1, Ch. 118, L. 1965; amd. Sec. 3, Ch. 160, L. 1967; amd. Sec. 1, Ch. 80, L. 1971; amd. Sec. 1, Ch. 199, L. 1973; amd. Sec. 1, Ch. 69, L. 1975; amd. Sec. 1, Ch. 90, L. 1977; amd. Sec. 1, Ch. 95, L. 1977; amd. Sec. 21, Ch. 157, L. 1977; amd. Sec. 2, Ch. 480, L. 1977; R.C.M. 1947, 11-2022(1), (2); amd. Sec. 4, Ch. 49, L. 1983; amd. Sec. 13, Ch. 57, L. 1983; Sec. 19-12-504, MCA 1991; redes. 19-17-504 by Code Commissioner, 1993; amd. Sec. 21, Ch. 175, L. 1995; amd. Sec. 36, Ch. 283, L. 2009.



19-17-505. Repealed.

19-17-505. Repealed. Sec. 28, Ch. 64, L. 2011.

History: En. Sec. 3, Ch. 65, L. 1935; re-en. Sec. 5158.3, R.C.M. 1935; amd. Sec. 1, Ch. 37, L. 1957; amd. Sec. 1, Ch. 118, L. 1965; amd. Sec. 3, Ch. 160, L. 1967; amd. Sec. 1, Ch. 80, L. 1971; amd. Sec. 1, Ch. 199, L. 1973; amd. Sec. 1, Ch. 69, L. 1975; amd. Sec. 1, Ch. 90, L. 1977; amd. Sec. 1, Ch. 95, L. 1977; amd. Sec. 21, Ch. 157, L. 1977; amd. Sec. 2, Ch. 480, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2022(3); Sec. 19-12-505, MCA 1991; redes. 19-17-505 by Code Commissioner, 1993; amd. Sec. 22, Ch. 175, L. 1995.



19-17-506. Payment of medical and funeral expenses.

19-17-506. Payment of medical and funeral expenses. When a claim under 19-17-502 or 19-17-503 is received and approved by the board, payment must be made directly to the appropriate provider of the medical care or funeral services or, if documentation is provided of the full payment of medical care or funeral expenses, to the claimant.

History: En. Sec. 6, Ch. 65, L. 1935; re-en. Sec. 5158.6, R.C.M. 1935; amd. Sec. 192, Ch. 147, L. 1963; amd. Sec. 4, Ch. 118, L. 1965; amd. Sec. 4, Ch. 80, L. 1971; amd. Sec. 1, Ch. 168, L. 1974; amd. Sec. 7, Ch. 535, L. 1975; amd. Sec. 2, Ch. 95, L. 1977; amd. Sec. 25, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-2025(1); amd. Sec. 14, Ch. 57, L. 1983; Sec. 19-12-506, MCA 1991; redes. 19-17-506 by Code Commissioner, 1993; amd. Sec. 23, Ch. 175, L. 1995; amd. Sec. 24, Ch. 64, L. 2011.






Part 6. Disability Benefits

19-17-601. Eligibility for disability benefits.

19-17-601. Eligibility for disability benefits. (1) To qualify for a disability benefit under this chapter, a member must meet the requirements of subsections (2) and (3). (2) A member of a fire company whose duty-related injury results in permanent total disability, as defined in 39-71-116 and determined pursuant to 19-17-603, is eligible, regardless of age or service, to receive a disability benefit. (3) A member who receives a disability benefit may not return to service, either active or inactive, with any fire company.

History: En. Sec. 25, Ch. 64, L. 2011.



19-17-602. Amount of disability benefit.

19-17-602. Amount of disability benefit. (1) A member is eligible to receive a disability benefit as provided in 19-17-601. (2) The disability benefit paid to an eligible member is calculated by multiplying the full pension benefit as provided in 19-17-404 by a fraction, the numerator of which is the eligible member's years of service and the denominator of which is 20, except the numerator may not be less than 10.

History: En. Sec. 26, Ch. 64, L. 2011.



19-17-603. Determination of disability.

19-17-603. Determination of disability. (1) The board shall determine whether a member has become disabled. In the discharge of its duty regarding determinations, the board, any member of the board, or any authorized representative of the board may order medical examinations, conduct contested case hearings, administer oaths and affirmations, take depositions, certify to official acts and records, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records considered necessary as evidence in connection with a claim for disability benefits. (2) The board shall retain medical personnel to advise it in initially determining the nature and extent of disabling conditions.

History: En. Sec. 127, Ch. 99, L. 2001; Sec. 19-17-410, MCA 2009; redes. 19-17-603 by Sec. 29, Ch. 64, L. 2011.



19-17-604. Medical review of certain disability retirees.

19-17-604. Medical review of certain disability retirees. The board may require a member who receives a disability benefit to undergo periodic medical examinations. The examinations must be made by a board-approved physician or surgeon at a place mutually agreeable to the board, the physician or surgeon, and the member and at the board's expense. Upon the basis of these examinations and the advice of the board's consulting physician, the board shall determine, by reason of physical or mental capacity, whether the member remains permanently and totally disabled.

History: En. Sec. 2, Ch. 177, L. 1981; Sec. 19-12-408, MCA 1991; redes. 19-17-408 by Code Commissioner, 1993; amd. Sec. 16, Ch. 175, L. 1995; amd. Sec. 35, Ch. 283, L. 2009; Sec. 19-17-408, MCA 2009; redes. 19-17-604 by Sec. 29, Ch. 64, L. 2011.



19-17-605. Cancellation of disability benefits.

19-17-605. Cancellation of disability benefits. (1) The board may cancel a member's disability benefit if: (a) the board determines, as provided in 19-17-604, that the member is no longer disabled; or (b) the member refuses to submit to a medical examination under 19-17-604. (2) The cancellation of a disability benefit under this section does not prejudice any right of a member to other pension benefits payable under the Volunteer Firefighters' Compensation Act.

History: En. Sec. 3, Ch. 177, L. 1981; Sec. 19-12-409, MCA 1991; redes. 19-17-409 by Code Commissioner, 1993; amd. Sec. 17, Ch. 175, L. 1995; Sec. 19-17-409, MCA 2009; redes. 19-17-605 by Sec. 29, Ch. 64, L. 2011; amd. Sec. 34, Ch. 178, L. 2013.



19-17-606. Time disability benefits commence.

19-17-606. Time disability benefits commence. The disability retirement benefit payable pursuant to this part must commence on the first day of the month following the member's termination from service but may not commence prior to the date of the board's decision regarding any disputed credited years of service pursuant to 19-17-201.

History: En. Sec. 27, Ch. 64, L. 2011.









CHAPTER 18. FIREFIGHTERS' RETIREMENT

Part 1. General Provisions

19-18-101. Definitions.

19-18-101. Definitions. Unless the context requires otherwise, the following definitions apply in this chapter: (1) "Association" means the fire department relief association provided for in 19-18-102. (2) "Disability and pension fund" or "fund" means the fund provided for in 19-18-105. (3) "Fire department" includes all fire departments, consisting of paid, part-paid, or volunteer firefighters or any combination thereof, recognized by the city or town council of an incorporated city or town of this state. (4) "Incorporated city or town" includes county seats whether incorporated or not. (5) Any reference to "municipality", "city", or "town" includes those jurisdictions which, prior to the effective date of a county-municipal consolidation, were incorporated municipalities or subsequent districts created for urban fire protection services.

History: (1) thru (4)En. 11-1910.1 by Sec. 1, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; Sec. 11-1910.1, R.C.M. 1947; (5)En. 11-1910.2 by Sec. 2, Ch. 489, L. 1977; Sec. 11-1910.2, R.C.M. 1947; R.C.M. 1947, 11-1910.1, 11-1910.2; Sec. 19-11-101, MCA 1991; redes. 19-18-101 by Code Commissioner, 1993.



19-18-102. Formation of fire department relief association -- membership.

19-18-102. Formation of fire department relief association -- membership. (1) The confirmed members of a fire department, as defined in 19-18-101, may form a local association to be known as the fire department relief association of the city or town of .... (naming the city or town). When an association is formed, it shall be incorporated under the laws of this state. No one who is serving as a substitute, who is on probation, or who has not been confirmed as a member of the fire department is eligible for membership in the association. (2) An association may only be formed and incorporated if: (a) its formation is authorized by subsection (1); and (b) the fire department has firefighting equipment in serviceable condition which has a value of $750 or more.

History: En. Sec. 5, Ch. 129, L. 1911; re-en. Sec. 5129, R.C.M. 1921; amd. Sec. 11, Ch. 58, L. 1927; re-en. Sec. 5129, R.C.M. 1935; amd. Sec. 7, Ch. 157, L. 1977; R.C.M. 1947, 11-1922(1), (2); Sec. 19-11-102, MCA 1991; redes. 19-18-102 by Code Commissioner, 1993.



19-18-103. Officers of association.

19-18-103. Officers of association. When an association is formed, the members shall elect officers by a majority vote. The officers shall be a president, a secretary, a treasurer, and five members to serve on the board of trustees. After the incorporation of an association, the officers shall be elected annually on or before April 15. The members may elect the city or town treasurer ex officio treasurer of the association by a majority vote.

History: En. Sec. 5, Ch. 129, L. 1911; re-en. Sec. 5129, R.C.M. 1921; amd. Sec. 11, Ch. 58, L. 1927; re-en. Sec. 5129, R.C.M. 1935; amd. Sec. 7, Ch. 157, L. 1977; R.C.M. 1947, 11-1922(3); Sec. 19-11-103, MCA 1991; redes. 19-18-103 by Code Commissioner, 1993.



19-18-104. Board of trustees of association.

19-18-104. Board of trustees of association. A board of trustees of such fire department relief association shall be created to consist of seven members: (1) the president of the fire department relief association and the chief of the fire department, if an active member of the association, shall be ex officio members; and (2) five members to be elected by the members of such association at the annual election, to be held on or before April 15 of each year.

History: En. Sec. 4, Ch. 71, L. 1907; Sec. 3337, Rev. C. 1907; re-en. Sec. 5120, R.C.M. 1921; amd. Sec. 4, Ch. 58, L. 1927; R.C.M. 1947, 11-1913; Sec. 19-11-104, MCA 1991; redes. 19-18-104 by Code Commissioner, 1993.



19-18-105. Establishment of disability and pension fund.

19-18-105. Establishment of disability and pension fund. A fund to be known as the "disability and pension fund" of the fire department relief association of the city or town shall be established and maintained in every city or town where the fire department has formed or hereafter forms an association under 19-18-102.

History: En. Sec. 1, Ch. 71, L. 1907; Sec. 3334, Rev. C. 1907; re-en. Sec. 5117, R.C.M. 1921; amd. Sec. 1, Ch. 58, L. 1927; re-en. Sec. 5117, R.C.M. 1935; amd. Sec. 2, Ch. 157, L. 1977; R.C.M. 1947, 11-1910(1); Sec. 19-11-105, MCA 1991; redes. 19-18-105 by Code Commissioner, 1993.



19-18-106. Transfer of money into fund by city treasurer.

19-18-106. Transfer of money into fund by city treasurer. Whenever a fire department relief association has been formed and the treasurer of the association has furnished the bond required by 19-18-202, the city treasurer shall pay to the treasurer of the association all money held by the city treasurer to the credit of the disability and pension fund, taking a proper receipt for the payment. The city treasurer shall, as money is received for the credit of the fund or association, turn the money over to the treasurer of the association, taking proper receipts for the payments.

History: En. Sec. 7, Ch. 129, L. 1911; re-en. Sec. 5131, R.C.M. 1921; amd. Sec. 13, Ch. 58, L. 1927; re-en. Sec. 5131, R.C.M. 1935; amd. Sec. 9, Ch. 157, L. 1977; R.C.M. 1947, 11-1924; Sec. 19-11-106, MCA 1991; redes. 19-18-106 by Code Commissioner, 1993; amd. Sec. 236, Ch. 56, L. 2009.



19-18-107. Retention of firefighters' rights when local government consolidated.

19-18-107. Retention of firefighters' rights when local government consolidated. A firefighter who has vested rights in a disability and pension fund maintains prior vested rights in the fund upon its transfer to a consolidated county municipality. A disability and pension fund established as required by law in a city or town of the county prior to the election and qualification of a commission under Title 7 or other acts of consolidation or disincorporation shall be continued as one such fund for the fire department of the municipality, subject, however, to the prior vested rights of firefighters employed by any fire department established as required by law in a city or town of the county prior to the election and qualification of a commission under Title 7 or other acts of consolidation or disincorporation. The board of trustees of the disability and pension fund shall continue as provided in 19-18-104. Except as provided in this section, the disability and pension fund shall be continued and administered in the manner prescribed by law for such funds.

History: En. Sec. 83, Ch. 121, L. 1923; re-en. Sec. 5520.84, R.C.M. 1935; amd. Sec. 1, Ch. 192, L. 1961; amd. Sec. 1, Ch. 34, L. 1975; amd. Sec. 31, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-3524(2); Sec. 19-11-107, MCA 1991; redes. 19-18-107 by Code Commissioner, 1993.






Part 2. Management and Protection of Fund

19-18-201. Management of fund.

19-18-201. Management of fund. Except as otherwise provided in this chapter, the association and its board of trustees have full charge, management, and control of the disability and pension fund. The fund shall be kept separate from other funds and shall be held by the treasurer of the association.

History: En. Sec. 13, Ch. 129, L. 1911; re-en. Sec. 5137, R.C.M. 1921; re-en. Sec. 5137, R.C.M. 1935; amd. Sec. 17, Ch. 157, L. 1977; Sec. 11-1930, R.C.M. 1947; En. Sec. 1, Ch. 71, L. 1907; Sec. 3334, Rev. C. 1907; re-en Sec 5117, R.C.M. 1921; amd. Sec. 1, Ch. 58, L. 1927; re-en. Sec. 5117, R.C.M. 1935; amd. Sec. 2, Ch. 157, L. 1977; Sec. 11-1910, R.C.M 1947; R.C.M. 1947, 11-1910(2), 11-1930; Sec. 19-11-201, MCA 1991; redes. 19-18-201 by Code Commissioner, 1993.



19-18-202. Treasurer's bond.

19-18-202. Treasurer's bond. The treasurer of an association may not enter upon the duties of office until the treasurer has given the association a sufficient bond of not less than 50% of the amount of the cash funds and securities of the association for the faithful performance of the treasurer's duties according to law. The amount of the bond must be approved by the association and may not exceed $25,000. The bond must be paid for by the association. If the city or town treasurer has been elected ex officio treasurer of the association, the official bond will cover the faithful discharge of duties as the treasurer of the association.

History: En. Sec. 6, Ch. 129, L. 1911; re-en. Sec. 5130, R.C.M. 1921; amd. Sec. 12, Ch. 58, L. 1927; amd. Sec. 1, Ch. 137, L. 1929; amd. Sec. 2, Ch. 30, L. 1933; re-en. Sec. 5130, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1949; amd. Sec. 1, Ch. 67, L. 1953; amd. Sec. 54, Ch. 348, L. 1974; amd. Sec. 18, Ch. 213, L. 1975; amd. Sec. 8, Ch. 157, L. 1977; R.C.M. 1947, 11-1923(2); Sec. 19-11-202, MCA 1991; redes. 19-18-202 by Code Commissioner, 1993; amd. Sec. 237, Ch. 56, L. 2009.



19-18-203. Use of disability and pension fund.

19-18-203. Use of disability and pension fund. The fund may not be used for any purpose other than investment, as provided in part 4 of this chapter, and the payment of the following: (1) a service pension to a member who, by reason of service, has become entitled to a service pension; (2) a pension to a member who has become permanently maimed or disabled; (3) a benefit or allowance to a member who has suffered a permanent disabling injury; (4) a benefit or allowance to a member who has contracted a permanent disabling sickness; (5) a benefit, not exceeding $750, to defray the funeral expenses of a member; (6) benefits to the surviving spouse, child, or children of a deceased member as provided in this chapter; (7) premiums on a blanket policy of insurance covering the members of the fire department and providing for payment of compensation in case of the death of or injury to any such member; (8) the return of employee contributions as provided in this chapter.

History: En. Sec. 11, Ch. 129, L. 1911; re-en. Sec. 5135, R.C.M. 1921; amd. Sec. 17, Ch. 58, L. 1927; amd. Sec. 1, Ch. 103, L. 1931; re-en. Sec. 5135, R.C.M. 1935; amd. Sec. 8, Ch. 208, L. 1967; amd. Sec. 2, Ch. 47, L. 1975; amd. Sec. 6, Ch. 535, L. 1975; amd. Sec. 15, Ch. 157, L. 1977; R.C.M. 1947, 11-1928(1); amd. Sec. 65, Ch. 370, L. 1987; Sec. 19-11-203, MCA 1991; redes. 19-18-203 by Code Commissioner, 1993.



19-18-204. Review and report by board of trustees.

19-18-204. Review and report by board of trustees. The board of trustees of the association shall review the accounts of the association at least every 6 months and shall report the condition of them at the next regular meeting of the association.

History: En. Sec. 5, Ch. 71, L. 1907; Sec. 3338, Rev. C. 1907; re-en. Sec. 5121, R.C.M. 1921; amd. Sec. 5, Ch. 58, L. 1927; amd. Sec. 1, Ch. 30, L. 1933; re-en. Sec. 5121, R.C.M. 1935; amd. Sec. 1, Ch. 9, L. 1963; amd. Sec. 1, Ch. 2, L. 1974; amd. Sec. 53, Ch. 348, L. 1974; amd. Sec. 1, Ch. 366, L. 1974; amd. Sec. 1, Ch. 197, L. 1975; amd. Sec. 17, Ch. 213, L. 1975; amd. Sec. 5, Ch. 157, L. 1977; R.C.M. 1947, 11-1914(1); amd. Sec. 22, Ch. 489, L. 1991; Sec. 19-11-204, MCA 1991; redes. 19-18-204 by Code Commissioner, 1993.



19-18-205. Annual report of secretary and treasurer to association and state auditor.

19-18-205. Annual report of secretary and treasurer to association and state auditor. The secretary and treasurer of the association shall annually prepare a report of its receipts and expenditures for the preceding year in accordance with 2-7-503, showing to whom and for what purposes money has been expended. The secretary and treasurer shall file the report with the association, the department of administration, and the state auditor. Money may not be paid to the treasurer of the association until the report is filed.

History: En. Sec. 6, Ch. 129, L. 1911; re-en. Sec. 5130, R.C.M. 1921; amd. Sec. 12, Ch. 58, L. 1927; amd. Sec. 1, Ch. 137, L. 1929; amd. Sec. 2, Ch. 30, L. 1933; re-en. Sec. 5130, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1949; amd. Sec. 1, Ch. 67, L. 1953; amd. Sec. 54, Ch. 348, L. 1974; amd. Sec. 18, Ch. 213, L. 1975; amd. Sec. 8, Ch. 157, L. 1977; R.C.M. 1947, 11-1923(1); amd. Sec. 23, Ch. 489, L. 1991; Sec. 19-11-205, MCA 1991; redes. 19-18-205 by Code Commissioner, 1993; amd. Sec. 47, Ch. 483, L. 2001.



19-18-206. Authority of department of administration -- mishandling of funds.

19-18-206. Authority of department of administration -- mishandling of funds. (1) All of the financial books and accounts of the association are subject at all times to examination by the department of administration. (2) When a complaint is made to the department of administration that any money paid to the treasurer of the association has been or is being spent for an unauthorized purpose and, upon examination, the money is found to have been spent contrary to the authority given, the department shall report to the governor, upon whose directions to the state auditor warrants may not be issued to the association treasurer until the misspent money has been returned.

History: En. Sec. 6, Ch. 129, L. 1911; re-en. Sec. 5130, R.C.M. 1921; amd. Sec. 12, Ch. 58, L. 1927; amd. Sec. 1, Ch. 137, L. 1929; amd. Sec. 2, Ch. 30, L. 1933; re-en. Sec. 5130, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1949; amd. Sec. 1, Ch. 67, L. 1953; amd. Sec. 54, Ch. 348, L. 1974; amd. Sec. 18, Ch. 213, L. 1975; amd. Sec. 8, Ch. 157, L. 1977; R.C.M. 1947, 11-1923(3)(a), (3)(b); amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; Sec. 19-11-206, MCA 1991; redes. 19-18-206 by Code Commissioner, 1993; amd. Sec. 48, Ch. 483, L. 2001.



19-18-207. Theft from funds.

19-18-207. Theft from funds. Any person who fraudulently appropriates any money or other valuable thing belonging to the disability and pension fund of any fire department relief association or who takes part in or in any manner aids in any scheme or plan whereby the fund or association is defrauded out of any of the money in the fund is guilty of theft and upon conviction thereof shall be punished by imprisonment in the state prison for not less than 1 year or more than 10 years, by a fine of not more than $50,000, or by both such fine and imprisonment.

History: En. Sec. 8, Ch. 71, L. 1907; Sec. 3341, Rev. C. 1907; re-en. Sec. 5124, R.C.M. 1921; amd. Sec. 7, Ch. 58, L. 1927; re-en. Sec. 5124, R.C.M. 1935; amd. Sec. 44, Ch. 359, L. 1977; R.C.M. 1947, 11-1916; amd. Sec. 7, Ch. 198, L. 1981; Sec. 19-11-207, MCA 1991; redes. 19-18-207 by Code Commissioner, 1993.



19-18-208. Protection of fund as to bank depository securities.

19-18-208. Protection of fund as to bank depository securities. The cash in the disability and pension fund shall have the same protection as to depository securities furnished by banks as the other funds of the city or town.

History: En. Sec. 6, Ch. 129, L. 1911; re-en. Sec. 5130, R.C.M. 1921; amd. Sec. 12, Ch. 58, L. 1927; amd. Sec. 1, Ch. 137, L. 1929; amd. Sec. 2, Ch. 30, L. 1933; re-en. Sec. 5130, R.C.M. 1935; amd. Sec. 1, Ch. 39, L. 1949; amd. Sec. 1, Ch. 67, L. 1953; amd. Sec. 54, Ch. 348, L. 1974; amd. Sec. 18, Ch. 213, L. 1975; amd. Sec. 8, Ch. 157, L. 1977; R.C.M. 1947, 11-1923(part); Sec. 19-11-208, MCA 1991; redes. 19-18-208 by Code Commissioner, 1993.






Part 4. Management of Association -- Investment of Fund

19-18-401. Management of association.

19-18-401. Management of association. The management of the fire department relief associations and of fire department relief associations of pure volunteer fire departments in first- and second-class cities is vested in the boards of trustees, except as provided in 19-18-402 and 19-18-403.

History: En. Sec. 5, Ch. 71, L. 1907; Sec. 3338, Rev. C. 1907; re-en. Sec. 5121, R.C.M. 1921; amd. Sec. 5, Ch. 58, L. 1927; amd. Sec. 1, Ch. 30, L. 1933; re-en. Sec. 5121, R.C.M. 1935; amd. Sec. 1, Ch. 9, L. 1963; amd. Sec. 1, Ch. 2, L. 1974; amd. Sec. 53, Ch. 348, L. 1974; amd. Sec. 1, Ch. 366, L. 1974; amd. Sec. 1, Ch. 197, L. 1975; amd. Sec. 17, Ch. 213, L. 1975; amd. Sec. 5, Ch. 157, L. 1977; R.C.M. 1947, 11-1914(2)(a); amd. Sec. 2, Ch. 270, L. 1981; amd. Sec. 54, Ch. 566, L. 1981; Sec. 19-11-401, MCA 1991; redes. 19-18-401 by Code Commissioner, 1993.



19-18-402. Investment of fund by trustees.

19-18-402. Investment of fund by trustees. (1) Subject to the provisions of 19-18-403, when directed by a majority vote of the members of the association, the board of trustees may invest the surplus money in the fund or any part of the surplus money in: (a) time or saving deposits in a solvent bank, building and loan association, savings and loan association, or credit union operating in the county in which the city or town is located; (b) bonds or other securities of the United States government; or (c) general obligation bonds or warrants of any state, county, or city. (2) Unless otherwise required under 19-18-403, a change in investment type is subject to a majority vote of the board of trustees of the association.

History: En. Sec. 5, Ch. 71, L. 1907; Sec. 3338, Rev. C. 1907; re-en. Sec. 5121, R.C.M. 1921; amd. Sec. 5, Ch. 58, L. 1927; amd. Sec. 1, Ch. 30, L. 1933; re-en. Sec. 5121, R.C.M. 1935; amd. Sec. 1, Ch. 9, L. 1963; amd. Sec. 1, Ch. 2, L. 1974; amd. Sec. 53, Ch. 348, L. 1974; amd. Sec. 1, Ch. 366, L. 1974; amd. Sec. 1, Ch. 197, L. 1975; amd. Sec. 17, Ch. 213, L. 1975; amd. Sec. 5, Ch. 157, L. 1977; R.C.M. 1947, 11-1914(2)(b); amd. Sec. 1, Ch. 393, L. 1979; amd. Sec. 15, Ch. 421, L. 1985; Sec. 19-11-402, MCA 1991; redes. 19-18-402 by Code Commissioner, 1993; amd. Sec. 1, Ch. 226, L. 2013.



19-18-403. Investment of fund by board of investments.

19-18-403. Investment of fund by board of investments. (1) Whenever the average yield on investments of public retirement funds under the board of investments exceeds by 1% in any fiscal year the average yield on investments of the fund made pursuant to 19-18-402, the surplus money in the fund must be remitted to the state treasurer for investment under the direction of the board of investments as is provided in 17-6-204. The board of investments shall advise the association of the current yield on investments of public retirement funds. (2) As used in subsection (1), "surplus money" means the excess over the greater of the following: (a) 1 1/2 times the monthly benefit paid in the preceding month; or (b) $5,000.

History: En. Sec. 5, Ch. 71, L. 1907; Sec. 3338, Rev. C. 1907; re-en. Sec. 5121, R.C.M. 1921; amd. Sec. 5, Ch. 58, L. 1927; amd. Sec. 1, Ch. 30, L. 1933; re-en. Sec. 5121, R.C.M. 1935; amd. Sec. 1, Ch. 9, L. 1963; amd. Sec. 1, Ch. 2, L. 1974; amd. Sec. 53, Ch. 348, L. 1974; amd. Sec. 1, Ch. 366, L. 1974; amd. Sec. 1, Ch. 197, L. 1975; amd. Sec. 17, Ch. 213, L. 1975; amd. Sec. 5, Ch. 157, L. 1977; R.C.M. 1947, 11-1914(2)(c); amd. Sec. 2, Ch. 393, L. 1979; amd. Sec. 7, Ch. 274, L. 1981; amd. Sec. 55, Ch. 566, L. 1981; amd. Sec. 1, Ch. 287, L. 1983; Sec. 19-11-403, MCA 1991; redes. 19-18-403 by Code Commissioner, 1993; amd. Sec. 49, Ch. 483, L. 2001.






Part 5. Contributions to Fund

19-18-501. Contributions to fund.

19-18-501. Contributions to fund. The disability and pension fund consists of: (1) all bequests, fees, gifts, emoluments, donations, or money from other sources given or paid to the fund, except as otherwise designated by the donor; (2) a monthly contribution to the fund by each paid or part-paid member of the association amounting to 6% of the member's regular monthly salary; (3) the proceeds of the tax levy provided for in 19-18-504; (4) all money received from the state, including those payments provided for in 19-18-512; and (5) all interest and other income earned from the investment of the fund.

History: En. Sec. 2, Ch. 71, L. 1907; Sec. 3335, Rev. C. 1907; re-en. Sec. 5118, R.C.M. 1921; amd. Sec. 2, Ch. 58, L. 1927; re-en. Sec. 5118, R.C.M. 1935; amd. Sec. 1, Ch. 43, L. 1939; amd. Sec. 1, Ch. 208, L. 1967; amd. Sec. 3, Ch. 535, L. 1975; amd. Sec. 3, Ch. 157, L. 1977; amd. Sec. 1, Ch. 484, L. 1977; R.C.M. 1947, 11-1911(1); Sec. 19-11-501, MCA 1991; redes. 19-18-501 by Code Commissioner, 1993; amd. Sec. 1, Ch. 193, L. 2005.



19-18-502. Refund of firefighter's contribution.

19-18-502. Refund of firefighter's contribution. A firefighter is entitled to a refund, in a lump sum and without interest, of all monthly contributions to the fund, within 60 days after permanent separation from service in the fire department, except for separation by reason of retirement, death, or disability that would otherwise qualify the firefighter or the firefighter's surviving spouse or children to receive benefits or an allowance from the association. A firefighter who is eligible to receive a partial service pension under 19-18-603 may either elect to take the refund provided for in this section or elect to receive the partial pension.

History: En. Sec. 2, Ch. 71, L. 1907; Sec. 3335, Rev. C. 1907; re-en. Sec. 5118, R.C.M. 1921; amd. Sec. 2, Ch. 58, L. 1927; re-en. Sec. 5118, R.C.M. 1935; amd. Sec. 1, Ch. 43, L. 1939; amd. Sec. 1, Ch. 208, L. 1967; amd. Sec. 3, Ch. 535, L. 1975; amd. Sec. 3, Ch. 157, L. 1977; amd. Sec. 1, Ch. 484, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1911(2); Sec. 19-11-502, MCA 1991; redes. 19-18-502 by Code Commissioner, 1993; amd. Sec. 238, Ch. 56, L. 2009.



19-18-503. Fund to be soundly funded.

19-18-503. Fund to be soundly funded. (1) Each disability and pension fund must be soundly funded. The fund is soundly funded if, subject to subsection (2): (a) assets in the fund are maintained at a level equal to at least 0.21% but no more than 0.52% of the total assessed value of taxable property, determined as provided in 15-8-111, within the limits of the city or town; or (b) funding is maintained at a level determined by an actuarial valuation to be sufficient to keep the fund actuarially sound. (2) An actuarial valuation may be requested only by a city, town, or association. Once an actuarial valuation has been conducted, funding must continue to be based on actuarial determinations rather than on the total assessed value of taxable property pursuant to subsection (1)(a).

History: En. Sec. 3, Ch. 71, L. 1907; Sec. 3336, Rev. C. 1907; re-en. Sec. 5119, R.C.M. 1921; amd. Sec. 3, Ch. 58, L. 1927; amd. Sec. 1, Ch. 43, L. 1931; re-en. Sec. 5119, R.C.M. 1935; amd. Sec. 2, Ch. 43, L. 1939; amd. Sec. 1, Ch. 159, L. 1945; amd. Sec. 1, Ch. 183, L. 1949; amd. Sec. 1, Ch. 107, L. 1959; amd. Sec. 1, Ch. 24, L. 1965; amd. Sec. 2, Ch. 208, L. 1967; amd. Sec. 1, Ch. 170, L. 1974; amd. Sec. 4, Ch. 157, L. 1977; R.C.M. 1947, 11-1912(1); amd. Sec. 59, Ch. 614, L. 1981; amd. Sec. 2, Ch. 372, L. 1983; amd. Sec. 1, Ch. 606, L. 1989; Sec. 19-11-503, MCA 1991; redes. 19-18-503 by Code Commissioner, 1993; amd. Sec. 1, Ch. 553, L. 1999; amd. Sec. 29, Ch. 29, L. 2001; amd. Sec. 112, Ch. 574, L. 2001; amd. Sec. 2, Ch. 193, L. 2005.



19-18-504. Special tax levy for fund required.

19-18-504. Special tax levy for fund required. (1) Whenever the fund contains an amount that is less than the minimum amount required to keep the fund soundly funded pursuant to 19-18-503, the city or town council shall, subject to 15-10-420, levy an annual tax on the taxable value of all taxable property within the city or town. (2) When the fund contains an amount that is less than 0.52% but more than 0.21% of the total assessed value of all taxable property within the city or town, the city or town council may, if authorized by the voters as provided in 15-10-425, levy an annual tax. (3) All revenue from the tax must be deposited in the fund.

History: En. Sec. 3, Ch. 71, L. 1907; Sec. 3336, Rev. C. 1907; re-en. Sec. 5119, R.C.M. 1921; amd. Sec. 3, Ch. 58, L. 1927; amd. Sec. 1, Ch. 43, L. 1931; re-en. Sec. 5119, R.C.M. 1935; amd. Sec. 2, Ch. 43, L. 1939; amd. Sec. 1, Ch. 159, L. 1945; amd. Sec. 1, Ch. 183, L. 1949; amd. Sec. 1, Ch. 107, L. 1959; amd. Sec. 1, Ch. 24, L. 1965; amd. Sec. 2, Ch. 208, L. 1967; amd. Sec. 1, Ch. 170, L. 1974; amd. Sec. 4, Ch. 157, L. 1977; R.C.M. 1947, 11-1912(2); amd. Sec. 56, Ch. 566, L. 1981; amd. Sec. 60, Ch. 614, L. 1981; amd. Sec. 2, Ch. 606, L. 1989; Sec. 19-11-504, MCA 1991; redes. 19-18-504 by Code Commissioner, 1993; amd. Sec. 2, Ch. 553, L. 1999; amd. Sec. 30, Ch. 29, L. 2001; amd. Sec. 26, Ch. 495, L. 2001; amd. Sec. 113, Ch. 574, L. 2001; amd. Sec. 3, Ch. 193, L. 2005.



19-18-505. through reserved.

19-18-505 through 19-18-510 reserved.



19-18-511. Annual report of clerks of cities having fire departments.

19-18-511. Annual report of clerks of cities having fire departments. On or before April 1 annually, the clerk of every city having an organized fire department or a partly paid or volunteer department shall file with the commissioner of insurance of this state a certificate stating that fact. The certificate must include the system of water supply in use in the fire department, the number of its organized companies, steam, hand, or other engines, hook-and-ladder trucks, hose-carts, and feet of hose in actual use, and other facts that the commissioner may require.

History: En. Sec. 1, Ch. 129, L. 1911; re-en. Sec. 5125, R.C.M. 1921; re-en. Sec. 5125, R.C.M. 1935; amd. Sec. 1, Ch. 228, L. 1975; R.C.M. 1947, 11-1917; Sec. 19-11-511, MCA 1991; redes. 19-18-511 by Code Commissioner, 1993; amd. Sec. 239, Ch. 56, L. 2009.



19-18-512. State auditor -- payment to association.

19-18-512. State auditor -- payment to association. (1) After the end of the fiscal year, the state auditor shall issue and deliver the warrant described in this subsection to the treasurer of each city or town that has a fire department relief association entitled by law to receive payments. The warrant must be for the use and benefit of the association. The warrant must be for an amount equal to 1 1/2 mills of the total taxable value of the city or town and must be paid out of the general fund. The payment is statutorily appropriated as provided in 17-7-502. (2) The payment provided for in subsection (1) must be for at least $100.

History: En. Sec. 3, Ch. 129, L. 1911; amd. Sec. 1, Ch. 49, L. 1915; re-en. Sec. 5127, R.C.M. 1921; amd. Sec. 9, Ch. 58, L. 1927; amd. Sec. 1, Ch. 127, L. 1933; amd. Sec. 1, Ch. 15, L. 1935; re-en. Sec. 5127, R.C.M. 1935; amd. Sec. 1, Ch. 127, L. 1947; amd. Sec. 1, Ch. 183, L. 1959; amd. Sec. 1, Ch. 54, L. 1963; amd. Sec. 4, Ch. 208, L. 1967; amd. Sec. 1, Ch. 203, L. 1969; amd. Sec. 1, Ch. 301, L. 1974; amd. Sec. 1, Ch. 227, L. 1975; amd. Sec. 2, Ch. 228, L. 1975; amd. Sec. 1, Ch. 264, L. 1975; amd. Sec. 6, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; amd. Sec. 27, Ch. 566, L. 1977; R.C.M. 1947, 11-1919; amd. Sec. 1, Ch. 296, L. 1979; amd. Sec. 4, Ch. 250, L. 1981; amd. Sec. 57, Ch. 566, L. 1981; amd. Sec. 25, Ch. 703, L. 1985; Sec. 19-11-512, MCA 1991; redes. 19-18-512 by Code Commissioner, 1993; amd. Sec. 29, Ch. 532, L. 1997.



19-18-513. Repealed.

19-18-513. Repealed. Sec. 40, Ch. 532, L. 1997.

History: En. Sec. 2, Ch. 15, L. 1935; re-en. Sec. 5127.1, R.C.M. 1935; amd. Sec. 69, Ch. 147, L. 1963; amd. Sec. 2, Ch. 366, L. 1974; R.C.M. 1947, 11-1920; amd. Sec. 58, Ch. 566, L. 1981; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 26, Ch. 703, L. 1985; Sec. 19-11-513, MCA 1991; redes. 19-18-513 by Code Commissioner, 1993.



19-18-514. State treasurer to pay warrants.

19-18-514. State treasurer to pay warrants. The state treasurer shall, upon the presentation of a warrant drawn pursuant to this chapter, pay to the treasurer of the city or town, out of money in the state special revenue fund dedicated for that purpose, the amount of the warrant, which amount must be paid by the city treasurer to the fire department relief association.

History: En. Sec. 4, Ch. 129, L. 1911; re-en. Sec. 5128, R.C.M. 1921; amd. Sec. 10, Ch. 58, L. 1927; re-en. Sec. 5128, R.C.M. 1935; amd. Sec. 70, Ch. 147, L. 1963; R.C.M. 1947, 11-1921; amd. Sec. 2, Ch. 296, L. 1979; amd. Sec. 59, Ch. 566, L. 1981; amd. Sec. 1, Ch. 277, L. 1983; Sec. 19-11-514, MCA 1991; redes. 19-18-514 by Code Commissioner, 1993; amd. Sec. 240, Ch. 56, L. 2009.






Part 6. Benefits

19-18-601. Benefits the association may provide.

19-18-601. Benefits the association may provide. Every fire department relief association may allow to its members benefits for the following causes, as provided by law: (1) a service pension to a member who, by reason of service, has become entitled to a service pension; (2) to a member who has become maimed or disabled for life in line of duty; (3) to a member who has suffered injury in line of duty; (4) to a member who has contracted sickness in line of duty; (5) funeral expenses of a member; (6) pensions to the surviving spouse, orphan, or orphans of a deceased member.

History: En. Sec. 7, Ch. 71, L. 1907; Sec. 3340, Rev. C. 1907; re-en. Sec. 5123, R.C.M. 1921; amd. Sec. 6, Ch. 58, L. 1927; re-en. Sec. 5123, R.C.M. 1935; amd. Sec. 3, Ch. 208, L. 1967; amd. Sec. 4, Ch. 535, L. 1975; R.C.M. 1947, 11-1915(part); Sec. 19-11-601, MCA 1991; redes. 19-18-601 by Code Commissioner, 1993.



19-18-602. Service pension.

19-18-602. Service pension. (1) Each association shall pay, out of its disability and pension fund, a service pension to a member who elects to retire from active service after having completed 20 years or more of active duty and who has reached 50 years of age as a fully paid member of a paid or partly paid and partly volunteer fire department of the city or town in which the association was formed. The pension must be equal to one-half of the sum last received by the member as a monthly compensation, excluding overtime and payments in lieu of sick leave and annual leave, for the member's services as an active member of the fire department. (2) Effective July 1, 1974, a member who completes 20 years of service and elects to serve additional years must receive the pension provided for in subsection (1) increased at the rate of 1% a year for each additional year of service completed, up to a maximum of 60% of the sum last received by the member as a monthly compensation, excluding overtime and payments in lieu of sick leave and annual leave, for services as an active member of the fire department. A member is not eligible to receive a service pension prior to attaining 50 years of age. (3) (a) The monthly pension paid to members retiring on or after July 1, 1973, must be at least one-half the regular monthly salary, excluding overtime and payments in lieu of sick leave and annual leave, paid to a confirmed active firefighter of that city, as provided each year in the budget of that city. The monthly pension paid to a member retiring prior to July 1, 1974, must be at least $200. (b) In the case of volunteer firefighters, the pension may be set by the board of trustees of the association, but may not exceed $225 a month, except that the pension may be set by the board of trustees of an association and a city at an amount not to exceed $300 a month if the association's fund is soundly funded as provided in 19-18-503. (4) As of July 1, 1977, a member is not eligible to receive a service pension under this section unless the member is making a monthly contribution to the disability and pension fund, as required by 19-18-501, and is on active duty as a fully paid member of a fire department when the member reaches 50 years of age. (5) A member of a pure volunteer fire department who has served 20 years or more as an active member of the fire department is entitled to the benefits provided for in this chapter regardless of age. A member of a pure volunteer fire department who has completed 10 years of service as an active member of the fire department but who is prevented from completing 20 years of service by dissolution or discontinuance of the member's volunteer fire department, personal relocation because of transfer or loss of employment, personal disability, or any other factor beyond the member's reasonable control may qualify for a partial or reduced pension in an amount and to the extent determined by the board of trustees of the association, regardless of age.

History: En. Sec. 8, Ch. 129, L. 1911; amd. Sec. 1, Ch. 66, L. 1919; re-en. Sec. 5132, R.C.M. 1921; amd. Sec. 14, Ch. 58, L. 1927; re-en. Sec. 5132, R.C.M. 1935; amd. Sec. 1, Ch. 73, L. 1939; amd. Sec. 1, Ch. 98, L. 1945; amd. Sec. 1, Ch. 194, L. 1949; amd. Sec. 1, Ch. 56, L. 1963; amd. Sec. 5, Ch. 208, L. 1967; amd. Sec. 1, Ch. 267, L. 1973; amd. Sec. 1, Ch. 36, L. 1974; amd. Sec. 1, Ch. 163, L. 1974; amd. Sec. 1, Ch. 299, L. 1974; amd. Sec. 1, Ch. 58, L. 1977; amd. Sec. 10, Ch. 157, L. 1977; amd. Sec. 3, Ch. 484, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1925; amd. Sec. 1, Ch. 446, L. 1983; Sec. 19-11-602, MCA 1991; redes. 19-18-602 by Code Commissioner, 1993; amd. Sec. 1, Ch. 51, L. 2001; amd. Sec. 1, Ch. 252, L. 2013.



19-18-603. Partial service pension.

19-18-603. Partial service pension. (1) A member of a fire department relief association is eligible to receive a partial service pension if the member: (a) has completed at least 10 years of active duty as a fully paid member of a fire department but has not both completed 20 years of service and reached 50 years of age as an active firefighter; (b) is permanently separated from service; (c) does not qualify for a disability pension under 19-18-604; and (d) does not receive a refund of the member's contributions under 19-18-502. (2) The right to receive the pension vests upon the firefighter's permanent separation from service, but the payments may not commence until the date the firefighter would have both reached 50 years of age and completed 20 years of service as a member of a fire department had the member's active duty not been terminated. (3) The pension must be paid out of the disability and pension fund and must consist of monthly payments in an amount equal to the number of years of the firefighter's service divided by the number of years of service the firefighter would have had if the firefighter had remained in active duty as a member of a fire department until the date the firefighter would have both reached 50 years of age and completed 20 years of service, multiplied by one-half of the sum last received by the firefighter as a monthly compensation, excluding overtime and payments in lieu of sick leave and annual leave, for services as an active member of the fire department. (4) If the firefighter dies after the firefighter is permanently separated from service and before the firefighter both reaches 50 years of age and would have completed 20 years of service as an active member of a fire department, the payments prescribed in subsection (3) must be made to the surviving spouse commencing on the date the firefighter would have both reached 50 years of age and completed 20 years of service as an active member of a fire department and terminating upon the surviving spouse's death or remarriage. If there is no surviving spouse or the surviving spouse dies or remarries and if the firefighter leaves one or more children who have not reached 18 years of age, the children must receive the payments until the youngest reaches 18 years of age. (5) If the firefighter dies after both reaching 50 years of age and the date the firefighter would have completed 20 years of service as an active member of a fire department, the payments must be made to the surviving spouse or children as provided in subsection (4). (6) The pension escalation provisions of 19-18-602 do not apply to pensions received under this section.

History: En. 11-1925.1 by Sec. 2, Ch. 484, L. 1977; R.C.M. 1947, 11-1925.1; amd. Sec. 29, Ch. 114, L. 1979; Sec. 19-11-603, MCA 1991; redes. 19-18-603 by Code Commissioner, 1993; amd. Sec. 241, Ch. 56, L. 2009.



19-18-604. Disability pension.

19-18-604. Disability pension. (1) Each association shall pay a disability pension, out of its disability and pension fund, to each of its members who has become disabled by reason of sickness or injury. The pension must be equal to one-half of the sum last received by the member as a monthly compensation, excluding overtime and payments in lieu of sick leave and annual leave, for the member's services to the fire department of the city or town in which the association was formed. (2) A member who completes 20 years of service and elects to serve additional years must receive the pension provided for in subsection (1) increased at the rate of 1% per year for each additional year of service completed, up to a maximum of 60% of the sum last received by the member as a monthly compensation, excluding overtime and payments in lieu of sick leave and annual leave, for services as an active member of the fire department. (3) The monthly pension paid to members must be at least one-half the regular monthly salary paid to a confirmed active firefighter of that city, as provided each year in the budget of that city. The monthly pension paid to a member retiring prior to July 1, 1974, must be at least $200. In the case of volunteer firefighters, the disability pension may not exceed $125 a month.

History: En. Sec. 9, Ch. 129, L. 1911; amd. Sec. 2, Ch. 66, L. 1919; re-en. Sec. 5133, R.C.M. 1921; amd. Sec. 15, Ch. 58, L. 1927; re-en. Sec. 5133, R.C.M. 1935; amd. Sec. 2, Ch. 73, L. 1939; amd. Sec. 2, Ch. 98, L. 1945; amd. Sec. 2, Ch. 56, L. 1963; amd. Sec. 6, Ch. 208, L. 1967; amd. Sec. 2, Ch. 267, L. 1973; amd. Sec. 2, Ch. 36, L. 1974; amd. Sec. 2, Ch. 299, L. 1974; amd. Sec. 1, Ch. 47, L. 1975; amd. Sec. 11, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1926; amd. Sec. 2, Ch. 446, L. 1983; Sec. 19-11-604, MCA 1991; redes. 19-18-604 by Code Commissioner, 1993; amd. Sec. 242, Ch. 56, L. 2009.



19-18-605. Pensions to surviving spouses and children.

19-18-605. Pensions to surviving spouses and children. (1) Each association shall pay, out of its disability and pension fund, a monthly pension to the surviving spouse or children of a deceased member of the association who on the date of death was an active member of the fire department in the city or town in which the association was formed, who had elected to retire from active service in the fire department and receive a service pension as provided for by 19-18-602, or who, prior to death, had suffered a sickness or injury and was receiving or was qualified to receive a disability pension as provided by 19-18-604. The pension must be equal to one-half of the last month's salary received as a monthly compensation, excluding overtime and payments in lieu of sick leave and annual leave, by the deceased member for services rendered as an active member of the fire department in the city or town in which the association was formed. (2) If the deceased member completed 20 years of service and elected to serve additional years, the pension provided for in subsection (1) must be increased at the rate of 1% per year for each additional year of service completed, up to a maximum of 60% of the last month's salary received as a monthly compensation, excluding overtime and payments in lieu of sick leave and annual leave, by the deceased member for services as an active member of the fire department. (3) The monthly pension paid to the surviving spouse or children of an active member or an active member who elects to retire must be at least one-half the regular monthly salary paid to a confirmed active firefighter of that city, as provided each year in the budget of that city. The monthly pension paid to the surviving spouse or children of an active member who died prior to July 1, 1974, or who elected to retire before July 1, 1974, must be at least $200. In the case of a volunteer firefighter, the pension paid to a surviving spouse or children may not exceed the amount provided for a service pension for a volunteer firefighter under 19-18-602(3). (4) A pension may be paid to the surviving spouse only as long as the spouse remains unmarried. A surviving spouse is not entitled to a pension under this section if the marriage was entered into after the firefighter elected to retire from active service and began to receive a service pension as provided for by 19-18-602 or if the marriage was entered into after the firefighter qualified for and had begun to receive a disability pension as provided for by 19-18-604. The pension provided for in this section may not be paid to the children of deceased firefighters after they have attained 18 years of age.

History: En. Sec. 10, Ch. 129, L. 1911; re-en. Sec. 5134, R.C.M. 1921; amd. Sec. 16, Ch. 58, L. 1927; re-en. Sec. 5134, R.C.M. 1935; amd. Sec. 3, Ch. 73, L. 1939; amd. Sec. 3, Ch. 98, L. 1945; amd. Sec. 3, Ch. 56, L. 1963; amd. Sec. 7, Ch. 208, L. 1967; amd. Sec. 3, Ch. 267, L. 1973; amd. Sec. 3, Ch. 36, L. 1974; amd. Sec. 3, Ch. 299, L. 1974; amd. Sec. 5, Ch. 535, L. 1975; amd. Sec. 12, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1927; amd. Sec. 1, Ch. 82, L. 1987; Sec. 19-11-605, MCA 1991; redes. 19-18-605 by Code Commissioner, 1993; amd. Sec. 243, Ch. 56, L. 2009.



19-18-606. Repealed.

19-18-606. Repealed. Sec. 40, Ch. 532, L. 1997.

History: En. 11-1927.2 by Sec. 1, Ch. 32, L. 1975; amd. Sec. 14, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1927.2; amd. Sec. 3, Ch. 296, L. 1979; amd. Sec. 60, Ch. 566, L. 1981; amd. Sec. 1, Ch. 277, L. 1983; amd. Sec. 27, Ch. 703, L. 1985; amd. Sec. 1, Ch. 454, L. 1989; Sec. 19-11-606, MCA 1991; redes. 19-18-606 by Code Commissioner, 1993.



19-18-607. Payment of death benefits in absence of spouse or child.

19-18-607. Payment of death benefits in absence of spouse or child. If a firefighter dies without leaving a surviving spouse or child, the association shall compute the total contributions made to the fund by the deceased member, and if the deceased member designated a beneficiary in writing to the association, the association shall issue a warrant for the amount of the total contributions payable to that beneficiary. If the deceased member did not nominate a beneficiary, the contributions must be paid to the member's estate.

History: En. Sec. 1, Ch. 276, L. 1973; amd. Sec. 13, Ch. 157, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1927.1; Sec. 19-11-607, MCA 1991; redes. 19-18-607 by Code Commissioner, 1993; amd. Sec. 244, Ch. 56, L. 2009.



19-18-608. through reserved.

19-18-608 through 19-18-610 reserved.



19-18-611. Procedure -- applying for and collecting benefits.

19-18-611. Procedure -- applying for and collecting benefits. (1) All applications for relief shall be referred to the board of trustees. All claims shall be referred to the board of trustees for allowance or disallowance, and claimant shall have the right to appeal to the association in the event the claim be disallowed. (2) All claims shall be paid by warrant, duly authorized, drawn by the secretary and countersigned by the president of the association. On presentation of the warrant, the treasurer shall pay it out of the disability and pension fund.

History: (1)En. Sec. 7, Ch. 71, L. 1907; Sec. 3340, Rev. C. 1907; re-en. Sec. 5123, R.C.M. 1921; amd. Sec. 6, Ch. 58, L. 1927; re-en. Sec. 5123, R.C.M. 1935; amd. Sec. 3, Ch. 208, L. 1967; amd. Sec. 4, Ch. 535, L. 1975; Sec. 11-1915, R.C.M. 1947; (2)En. Sec. 11, Ch. 129, L. 1911; re-en. Sec. 5135, R.C.M. 1921; amd. Sec. 17, Ch. 58, L. 1927; amd. Sec. 1, Ch. 103, L. 1931; re-en. Sec. 5135, R.C.M. 1935; amd. Sec. 8, Ch. 208, L. 1967; amd. Sec. 2, Ch. 47, L. 1975; amd. Sec. 6, Ch. 535, L. 1975; amd. Sec. 15, Ch. 157, L. 1977; Sec. 11-1928, R.C.M. 1947; R.C.M. 1947, 11-1915(part), 11-1928(2); Sec. 19-11-611, MCA 1991; redes. 19-18-611 by Code Commissioner, 1993.



19-18-612. Protection of benefits from legal process and taxation -- nonassignability.

19-18-612. Protection of benefits from legal process and taxation -- nonassignability. (1) Except for execution or withholding for the payment of child support or for the payment of spousal support for a spouse or former spouse who is the custodial parent of the child, payments made or to be made under this chapter are not subject to judgments, garnishment, execution, or other legal process. A person entitled to a pension may not assign the right, and the association and trustees may not recognize any assignment or pay over any sum assigned. (2) The amount determined pursuant to 15-30-2110(2)(c) of benefits received under this part is exempt from state, county, and municipal taxation.

History: En. Sec. 12, Ch. 129, L. 1911; re-en. Sec. 5136, R.C.M. 1921; re-en. Sec. 5136, R.C.M. 1935; amd. Sec. 16, Ch. 157, L. 1977; R.C.M. 1947, 11-1929; amd. Sec. 30, Ch. 114, L. 1979; amd. Sec. 14, Ch. 823, L. 1991; Sec. 19-11-612, MCA 1991; redes. 19-18-612 by Code Commissioner, 1993; amd. Sec. 17, Ch. 552, L. 1997; amd. Sec. 4, Ch. 382, L. 2009.









CHAPTER 19. POLICE RETIREMENT -- LOCAL FUNDS

Part 1. General Provisions

19-19-101. Definition.

19-19-101. Definition. Unless the context requires a different meaning, any reference to "municipality", "city", or "town" in this chapter includes those jurisdictions which, prior to the effective date of a county-municipal consolidation, were incorporated municipalities, subsequent districts created for urban law enforcement services, or the entire county included in the county-municipal consolidation.

History: En. 11-1839.1 by Sec. 1, Ch. 489, L. 1977; R.C.M. 1947, 11-1839.1; Sec. 19-10-101, MCA 1991; redes. 19-19-101 by Code Commissioner, 1993.






Part 2. Management of Police Retirement Funds

19-19-201. Local boards of trustees of funds.

19-19-201. Local boards of trustees of funds. (1) Each city or town that has a police retirement fund must have a board of trustees of the fund, except as provided in subsection (4). (2) A board of trustees existing under subsection (1) must consist of the mayor, clerk, and attorney of the city or town and two members from the active list of police officers of the city or town. (3) The two trustees who are also police officers shall serve terms of 2 years. They must be selected by a majority vote of the members of the police department on the active list of the city or town. One must be selected each year between May 1 and May 10, so that their terms are staggered. Immediately after the selection has been made, a certificate of election must be certified to the city clerk by the presiding officer of the board and secretary of the meeting at which the selection was made. (4) The board of trustees of the police retirement fund of a city that elects to participate in the municipal police officers' retirement system under 19-9-207 is abolished as of the time that the transfer of the cash and securities and the certification required by that section is completed. The functions of the board are transferred as of the date of the election to the public employees' retirement board, as provided in the Municipal Police Officers' Retirement Act.

History: (1) thru (3)En. Sec. 12, Ch. 120, L. 1929; re-en. Sec. 5108.12, R.C.M. 1935; amd. Sec. 3, Ch. 224, L. 1977; Sec. 11-1828, R.C.M. 1947; (4)En. 82A-225, by Sec. 34, Ch. 456, L. 1977; Sec. 82A-225, R.C.M. 1947; R.C.M. 1947, 11-1828, 82A-225; amd. Sec. 15, Ch. 114, L. 1979; Sec. 19-10-201, MCA 1991; redes. 19-19-201 by Code Commissioner, 1993; amd. Sec. 94, Ch. 562, L. 1999.



19-19-202. Limit on use of fund.

19-19-202. Limit on use of fund. (1) Except as provided in subsection (2), a police retirement fund may not be used for any purpose other than to make payments authorized by this chapter to members of the police department on the retired list and to make authorized investments. (2) When a city or town no longer employs a police officer eligible to receive benefits paid from the city's or town's police retirement fund and when there are no retired police officers or beneficiaries eligible to receive benefits from the fund, the city or town shall dissolve the fund and pay to the state auditor, for deposit in the general fund, an amount proportional to the prior contributions made by the state under 19-19-305, as determined by the state auditor. Any remaining money in the fund must be transferred to the city or town general fund to be used by the city or town for any authorized city or town purpose.

History: En. Sec. 14, Ch. 120, L. 1929; re-en. Sec. 5108.14, R.C.M. 1935; amd. Sec. 5, Ch. 224, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1830; amd. Sec. 16, Ch. 114, L. 1979; amd. Sec. 1, Ch. 460, L. 1985; amd. Sec. 64, Ch. 370, L. 1987; Sec. 19-10-202, MCA 1991; redes. 19-19-202 by Code Commissioner, 1993.



19-19-203. Investment of fund.

19-19-203. Investment of fund. (1) All money in the fund in excess of such an amount as is considered necessary from time to time to meet current payments to retired police officers shall be invested as hereinafter provided. All interest on money belonging to the fund from any source belongs to and must be paid into the fund. (2) Whenever the money in the police retirement fund exceeds the greater of the following amounts, the city treasurer shall remit the excess to the state treasurer, who shall invest the remittances under the direction of the board of investments as provided in 17-6-204: (a) 1 1/2 times the monthly benefit paid in the preceding month; or (b) $5,000. (3) The funds deposited in the police retirement fund of a city or town after July 1, 1977, are limited to the investments in 17-6-211. However, these funds may be invested under the provisions of 17-6-204.

History: (1)En. Sec. 11, Ch. 120, L. 1929; re-en. Sec. 5108.11, R.C.M. 1935; Sec. 11-1827, R.C.M. 1947; (2)En. Sec. 13, Ch. 120, L. 1929; re-en. Sec. 5108.13, R.C.M. 1935; amd. Sec. 1, Ch. 84, L. 1971; amd. Sec. 1, Ch. 1, L. 1974; amd. Sec. 1, Ch. 128, L. 1974; amd. Sec. 16, Ch. 213, L. 1975; amd. Sec. 4, Ch. 224, L. 1977; Sec. 11-1829, R.C.M. 1947; (3)En. Sec. 3, Ch. 261, L. 1965; amd. Sec. 9, Ch. 335, L. 1974; amd. Sec. 6, Ch. 224, L. 1977; amd. Sec. 39, Ch. 456, L. 1977; Sec. 11-1836, R.C.M. 1947; R.C.M. 1947, 11-1827, 11-1829(2), (3), 11-1836(part); amd. Sec. 17, Ch. 114, L. 1979; amd. Sec. 3, Ch. 395, L. 1981; Sec. 19-10-203, MCA 1991; redes. 19-19-203 by Code Commissioner, 1993.



19-19-204. Trustees' report to state auditor.

19-19-204. Trustees' report to state auditor. The board of trustees of each police retirement fund shall on or before April 1 of each year report to the state auditor as to the financial condition of its fund.

History: En. Sec. 3, Ch. 261, L. 1965; amd. Sec. 9, Ch. 335, L. 1974; amd. Sec. 6, Ch. 224, L. 1977; amd. Sec. 39, Ch. 456, L. 1977; R.C.M. 1947, 11-1836(part); amd. Sec. 18, Ch. 114, L. 1979; Sec. 19-10-204, MCA 1991; redes. 19-19-204 by Code Commissioner, 1993.



19-19-205. Actuarial valuation of police retirement fund.

19-19-205. Actuarial valuation of police retirement fund. (1) The city treasurer shall submit to the public employees' retirement board before September 1 of each odd-numbered year all information requested by the public employees' retirement board necessary to complete an actuarial valuation of the city's police retirement fund. The valuation must consider the actuarial soundness of the police retirement fund for the 2 preceding fiscal years. (2) The valuation must be prepared by a qualified actuary selected by the public employees' retirement board. A qualified actuary is a member of the American academy of actuaries or of any organization considered by the department to have similar standards. (3) In each fiscal year in which an actuarial valuation is prepared, the public employees' retirement board shall submit to the state treasurer a request for payment of the expense incurred in securing the actuarial valuation. The expense may not exceed $6,000 in any fiscal year. The state treasurer shall make payment to the actuary from the general fund.

History: En. Sec. 13, Ch. 120, L. 1929; re-en. Sec. 5108.13, R.C.M. 1935; amd. Sec. 1, Ch. 84, L. 1971; amd. Sec. 1, Ch. 1, L. 1974; amd. Sec. 1, Ch. 128, L. 1974; amd. Sec. 16, Ch. 213, L. 1975; amd. Sec. 4, Ch. 224, L. 1977; R.C.M. 1947, 11-1829(1); amd. Sec. 1, Ch. 64, L. 1979; amd. Sec. 19, Ch. 114, L. 1979; amd. Sec. 22, Ch. 703, L. 1985; Sec. 19-10-205, MCA 1991; redes. 19-19-205 by Code Commissioner, 1993; amd. Sec. 28, Ch. 422, L. 1997; amd. Sec. 30, Ch. 532, L. 1997; amd. Sec. 95, Ch. 562, L. 1999; amd. Sec. 70, Ch. 329, L. 2005.






Part 3. Contributions to Funds

19-19-301. City's contribution to fund.

19-19-301. City's contribution to fund. Each city, other than one of the first or second class, that has a police retirement fund and that did not elect to join the statewide police reserve fund provided for in Chapter 335, Laws of 1974, and has not elected to participate in the plan under 19-9-207 shall deposit in its fund monthly an amount equal to 11% of the total salaries for the preceding month paid to active police officers of the city, exclusive of overtime and payments in lieu of sick leave and annual leave. If the demand against a city for deposits in its fund cannot be met, the city, subject to 15-10-420, may impose an additional levy in an amount that is sufficient to meet the demand.

History: En. Sec. 7, Ch. 100, L. 1927; amd. Sec. 7, Ch. 120, L. 1929; re-en. Sec. 5108.7, R.C.M. 1935; amd. Sec. 2, Ch. 78, L. 1937; amd. Sec. 1, Ch. 78, L. 1949; amd. Sec. 1, Ch. 8, L. 1959; amd. Sec. 6, Ch. 335, L. 1974; amd. Sec. 1, Ch. 224, L. 1977; amd. Sec. 35, Ch. 456, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1823; amd. Sec. 20, Ch. 114, L. 1979; Sec. 19-10-301, MCA 1991; redes. 19-19-301 by Code Commissioner, 1993; amd. Sec. 114, Ch. 574, L. 2001.



19-19-302. Officer's contribution deducted from salary.

19-19-302. Officer's contribution deducted from salary. The treasurer of an incorporated city that has a police retirement fund shall retain from the monthly salary of each police officer on the active list a sum equal to 6% of the officer's monthly compensation for services as a police officer, exclusive of overtime and payments made in lieu of sick leave and annual leave. The monthly deduction from the salaries of police officers must be paid into the city's police retirement fund for the purpose of paying the salaries of police officers on the retired list.

History: En. Sec. 9, Ch. 100, L. 1927; amd. Sec. 9, Ch. 120, L. 1929; amd. Sec. 1, Ch. 54, L. 1953; amd. Sec. 7, Ch. 335, L. 1974; amd. Sec. 2, Ch. 224, L. 1977; amd. Sec. 36, Ch. 456, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1825; amd. Sec. 21, Ch. 114, L. 1979; Sec. 19-10-302, MCA 1991; redes. 19-19-302 by Code Commissioner, 1993; amd. Sec. 245, Ch. 56, L. 2009.



19-19-303. Refund of officer's contribution.

19-19-303. Refund of officer's contribution. A police officer whose service with the city has been discontinued by other than death or placement upon the retired list must be entitled to the return of the amounts paid to the fund through deductions from the officer's salary. If the officer has 10 years or more of service, the amount paid must include regular interest on the amounts. If the officer has less than 10 years of service, the officer must receive only the amount paid through salary deductions, without interest.

History: En. 11-1847 by Sec. 17, Ch. 335, L. 1974; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1847; Sec. 19-10-303, MCA 1991; redes. 19-19-303 by Code Commissioner, 1993; amd. Sec. 246, Ch. 56, L. 2009.



19-19-304. Gifts and money to be applied to fund.

19-19-304. Gifts and money to be applied to fund. The following shall be placed in the police retirement fund and transmitted promptly to the board of trustees: (1) all money withheld from salaries of police officers for the violation of rules of the police department; (2) all bequests, gifts, or emoluments paid or given on account of any extraordinary service of a member of the police department, except when specifically allowed to be retained by the officer by the mayor, commissioners, and chief of police; and (3) all money derived from the provisions of this chapter.

History: En. Sec. 10, Ch. 100, L. 1927; amd. Sec. 10, Ch. 120, L. 1929; re-en. Sec. 5108.10, R.C.M. 1935; amd. Sec. 8, Ch. 335, L. 1974; amd. Sec. 37, Ch. 456, L. 1977; R.C.M. 1947, 11-1826; amd. Sec. 22, Ch. 114, L. 1979; Sec. 19-10-304, MCA 1991; redes. 19-19-304 by Code Commissioner, 1993.



19-19-305. Annual state payments to municipality with police department.

19-19-305. Annual state payments to municipality with police department. (1) After the end of each fiscal year, the state auditor shall issue and deliver to the treasurer of each city and town in Montana that has a police department and that is not a participant in the municipal police officers' retirement system a warrant for an amount computed in the same manner as the amount paid (or that would be paid if an existing relief association met the legal requirements for payment) to cities and towns for fire department relief associations pursuant to 19-18-512. The payment from the general fund is statutorily appropriated as provided in 17-7-502. (2) Each city or town that has a police retirement fund shall deposit the payment to the credit of its police retirement fund. (3) Payments provided for in 19-19-205 and subsection (1) of this section are in addition to those provided for in 19-19-301.

History: (1)En. Sec. 1, Ch. 261, L. 1965; amd. Sec. 1, Ch. 229, L. 1975; amd. Sec. 38, Ch. 456, L. 1977; Sec. 11-1834, R.C.M. 1947; (2)En. Sec. 2, Ch. 261, L. 1965; amd. Sec. 2, Ch. 128, L. 1974; amd. Sec. 1, Ch. 230, L. 1975; Sec. 11-1835, R.C.M. 1947; (3), (4)En. Sec. 3, Ch. 261, L. 1965; amd. Sec. 9, Ch. 335, L. 1974; amd. Sec. 6, Ch. 224, L. 1977; amd. Sec. 39, Ch. 456, L. 1977; Sec. 11-1836, R.C.M. 1947; R.C.M. 1947, 11-1834, 11-1835, 11-1836(part); amd. Sec. 23, Ch. 114, L. 1979; amd. Sec. 3, Ch. 250, L. 1981; amd. Sec. 23, Ch. 703, L. 1985; Sec. 19-10-305, MCA 1991; redes. 19-19-305 by Code Commissioner, 1993; amd. Sec. 31, Ch. 532, L. 1997.






Part 4. Eligibility for Retirement Benefits

19-19-401. Eligibility for service retirement.

19-19-401. Eligibility for service retirement. The following persons are eligible for the police retired list of a city and may retire as provided in this section: (1) A person who is employed by any city as a police officer on July 1, 1975, is eligible for the police retired list when the person has completed 20 years or more in the aggregate as a probationary officer, a regular officer, or a special officer of the police department, in any capacity or rank. (2) A person who is first employed by a city as a police officer after July 1, 1975, is eligible for the police retired list when the person has reached the age of 50 and has completed 20 years or more in the aggregate as a probationary officer, a regular officer, or a special officer of the police department, in any capacity or rank.

History: En. 11-1843 by Sec. 13, Ch. 335, L. 1974; amd. Sec. 11, Ch. 224, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1843(part); amd. Sec. 8, Ch. 86, L. 1985; Sec. 19-10-401, MCA 1991; redes. 19-19-401 by Code Commissioner, 1993; amd. Sec. 247, Ch. 56, L. 2009.



19-19-402. Eligibility for disability retirement.

19-19-402. Eligibility for disability retirement. When a police officer receives injuries or disabilities in the active discharge of duties as a police officer and the injuries or disabilities are, in the opinion of the board of police commissioners or city council of the city or town, of a character that impairs the officer's ability to discharge the duties of an active police officer, the officer must be placed on the retired list of the city or town.

History: En. 11-1843 by Sec. 13, Ch. 335, L. 1974; amd. Sec. 11, Ch. 224, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1843(1)(d); Sec. 19-10-402, MCA 1991; redes. 19-19-402 by Code Commissioner, 1993; amd. Sec. 248, Ch. 56, L. 2009.



19-19-403. Option of officer to remain on active list.

19-19-403. Option of officer to remain on active list. (1) A police officer who is eligible for the retired list under 19-19-401(1) or (2) may transfer, as of the time the officer becomes eligible, to the retired list or may elect to serve an additional 1 to 10 years as an active police officer. (2) A police officer whose eligibility depends on 19-19-401(2) and who completes 20 years of service before reaching 50 years of age is considered to have elected to serve an additional year for each year between the completion of the officer's 20th year of service and 50th birthday, and the officer must be paid the additional 1% for each of those years.

History: (1)En. 11-1843 by Sec. 13, Ch. 335, L. 1974; amd. Sec. 11, Ch. 224, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; Sec. 11-1843, R.C.M. 1947; (2)En. 11-1844 by Sec. 14, Ch. 335, L. 1974; amd. Sec. 12, Ch. 224, L. 1977; amd. Sec. 40, Ch. 456, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1843(2), 11-1844(part); amd. Sec. 9, Ch. 86, L. 1985; Sec. 19-10-403, MCA 1991; redes. 19-19-403 by Code Commissioner, 1993; amd. Sec. 249, Ch. 56, L. 2009.



19-19-404. Reinstatement to retired list.

19-19-404. Reinstatement to retired list. An applicant for reinstatement under the provisions of 7-32-4110 may be reinstated and added to the retired list of police officers and may enjoy all the benefits, pensions, and rights that accrue to police officers placed on the retired list in the city or town. The pension benefits to be allowed to a reinstated officer must be computed upon the basis of the officer's last full year of active service on the police force.

History: En. Sec. 2, Ch. 205, L. 1939; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1809; Sec. 19-10-404, MCA 1991; redes. 19-19-404 by Code Commissioner, 1993; amd. Sec. 250, Ch. 56, L. 2009.



19-19-405. Credit for military service.

19-19-405. Credit for military service. A police officer serving in the United States military in time of war or national emergency must be given credit in the officer's police record for the military service in the same manner as though the officer were on active police duty.

History: En. 11-1843 by Sec. 13, Ch. 335, L. 1974; amd. Sec. 11, Ch. 224, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1843(part); Sec. 19-10-405, MCA 1991; redes. 19-19-405 by Code Commissioner, 1993; amd. Sec. 251, Ch. 56, L. 2009.



19-19-406. Election to qualify previous military service.

19-19-406. Election to qualify previous military service. (1) A member with 15 years or more of service as a police officer may, at any time prior to retirement, make a written election with the board to qualify all or any portion of the member's active service in the armed forces of the United States for the purpose of calculating retirement benefits, up to a maximum of 5 years, if the member is not otherwise eligible to receive credit. To qualify this service, the member shall contribute to the account the actuarial cost of granting the service to be determined by the board based on the member's compensation and normal contribution rate as of the member's 16th year and as many succeeding years as are required to qualify this service, with interest from the date of eligibility for this benefit to the date of contribution. The member may not qualify more military service than the service as a police officer in excess of 15 years. Military service purchased under this section may not be used in the determination of eligibility for a service retirement requiring a minimum of 20 years service. (2) If a member has retired from active duty in the armed forces of the United States with normal service retirement benefits, the member may not qualify military service under subsection (1). However, a member who is serving or has served in the military reserves with the expectation of receiving a military service pension may qualify the member's active military service under subsection (1) if the active duty in the armed forces of the United States is not more than 25% of the total of all years of military service, including reserve and active duty time.

History: En. 11-1842.1 by Sec. 1, Ch. 368, L. 1977; R.C.M. 1947, 11-1842.1; amd. Sec. 24, Ch. 114, L. 1979; Sec. 19-10-406, MCA 1991; redes. 19-19-406 by Code Commissioner, 1993; amd. Sec. 252, Ch. 56, L. 2009.






Part 5. Benefits

19-19-501. Service retirement allowance.

19-19-501. Service retirement allowance. When a police officer is transferred from the active list to the retired list of a city, the officer must receive monthly payments from the city's police retirement fund, as follows: (1) A police officer who is eligible under 19-19-401(1) or (2) and does not elect to serve any additional years as an active police officer must receive a sum equal to one-half the base salary, excluding overtime and payments in lieu of sick leave and annual leave, that the officer was receiving as an active officer computed on the highest salary received in any 1 month during the last year of active service. (2) A police officer who is eligible after 20 years of service and who elects to serve additional years must receive the payment provided for in subsection (1) plus an additional 1% of the payment for each year of additional service, up to a maximum of 60% of the base salary, excluding overtime and payments in lieu of sick leave and annual leave, that the officer was receiving as an active officer computed on the highest salary received in any 1 month during the last year of active service.

History: En. 11-1844 by Sec. 14, Ch. 335, L. 1974; amd. Sec. 12, Ch. 224, L. 1977; amd. Sec. 40, Ch. 456, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1844(part); amd. Sec. 25, Ch. 114, L. 1979; amd. Sec. 10, Ch. 86, L. 1985; Sec. 19-10-501, MCA 1991; redes. 19-19-501 by Code Commissioner, 1993; amd. Sec. 253, Ch. 56, L. 2009.



19-19-502. Disability retirement allowance.

19-19-502. Disability retirement allowance. When a police officer is transferred from the active list to the retired list of a city, the officer must receive monthly payments from the city's police retirement fund, as follows: (1) A police officer who is eligible under 19-19-402 before completing 20 years of service must receive a sum equal to one-half the base salary, excluding overtime and payments in lieu of sick leave and annual leave, that the officer was receiving as an active officer computed on the highest salary received in any 1 month during the last year of active service. (2) A police officer who is placed on the retired list under 19-19-402 and who, at the time of injury or disability, was eligible at the officer's option to be placed on the retired list under 19-19-401(1) or (2) but had elected to serve additional years and was then serving the additional years must be paid for the additional years over the officer's original eligibility at the rate prescribed in 19-19-501(2).

History: En. 11-1844 by Sec. 14, Ch. 335, L. 1974; amd. Sec. 12, Ch. 224, L. 1977; amd. Sec. 40, Ch. 456, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1844(part); amd. Sec. 26, Ch. 114, L. 1979; Sec. 19-10-502, MCA 1991; redes. 19-19-502 by Code Commissioner, 1993; amd. Sec. 254, Ch. 56, L. 2009.



19-19-503. Death benefits.

19-19-503. Death benefits. (1) Upon the death of a police officer on the active list or retired list of a city, the officer's surviving spouse, if there is one, must, as long as the spouse remains the surviving spouse, be paid from the city's police retirement fund a sum equal to one-half the base salary, excluding overtime and payments in lieu of sick leave and annual leave, that the officer was receiving as an active officer computed on the highest salary received in any 1 month during the last year of active service. (2) If the officer leaves one or more dependent minor children, upon the officer's death if there is no surviving spouse or upon the death or remarriage of the surviving spouse, the surviving dependent minor children, collectively if there is more than one, must receive the same monthly payments as a surviving spouse would receive, until they reach 18 years of age or are married. The payments must be made to their duly appointed, qualified, and acting guardian for their use. If there is more than one child, upon each child reaching 18 years of age or marrying, the pro rata payments to that child must cease and must be made to the remaining children until all the children have either reached 18 years of age or are married.

History: En. 11-1844 by Sec. 14, Ch. 335, L. 1974; amd. Sec. 12, Ch. 224, L. 1977; amd. Sec. 40, Ch. 456, L. 1977; amd. Sec. 3, Ch. 489, L. 1977; R.C.M. 1947, 11-1844(2); amd. Sec. 27, Ch. 114, L. 1979; Sec. 19-10-503, MCA 1991; redes. 19-19-503 by Code Commissioner, 1993; amd. Sec. 255, Ch. 56, L. 2009.



19-19-504. Protection of benefits from legal process and taxation.

19-19-504. Protection of benefits from legal process and taxation. (1) Except for execution or withholding for the payment of child support or for the payment of spousal support for a spouse or former spouse who is the custodial parent of the child, the benefits provided for in this part are not subject to execution, garnishment, attachment, or the operation of bankruptcy, insolvency, or other process of law and are unassignable except as specifically provided in 19-19-505. (2) The amount determined pursuant to 15-30-2110(2)(c) of benefits received under this part is exempt from state, county, and municipal taxation.

History: En. 11-1845 by Sec. 15, Ch. 335, L. 1974; amd. Sec. 1, Ch. 214, L. 1977; amd. Sec. 13, Ch. 224, L. 1977; R.C.M. 1947, 11-1845; amd. Sec. 13, Ch. 823, L. 1991; Sec. 19-10-504, MCA 1991; redes. 19-19-504 by Code Commissioner, 1993; amd. Sec. 18, Ch. 552, L. 1997; amd. Sec. 5, Ch. 382, L. 2009.



19-19-505. Withholding of group insurance premium from retirement benefit.

19-19-505. Withholding of group insurance premium from retirement benefit. A retiree who is a participant in an employee group insurance plan that permits participation in the group plan following retirement may elect to have the monthly premium for group insurance withheld by the department of administration and paid directly by the department to the insurance carrier. In order to qualify for this withholding, a retiree must be a participant in a group insurance plan available to the employees of the former employer. Withholding may not be made for any retiree covered by an individual insurance policy.

History: En. 11-1845.1 by Sec. 2, Ch. 214, L. 1977; R.C.M. 1947, 11-1845.1; Sec. 19-10-505, MCA 1991; redes. 19-19-505 by Code Commissioner, 1993; amd. Sec. 256, Ch. 56, L. 2009.



19-19-506. Supplement to certain pensions.

19-19-506. Supplement to certain pensions. (1) The payment for each fiscal year to the police officers, spouses, or minor children described in subsections (2)(a) through (2)(c) may not be less than one-half of the salary paid in that fiscal year in the appropriate city or town to newly confirmed police officers. (2) On or before April 1 of each year, the board of trustees shall make a report to the state auditor including the following information: (a) the names of all police officers who are receiving payments from the police retirement fund of the city or town as of the date of the report and who were receiving the payments prior to July 1, 1975; (b) the names of all spouses or minor children who are receiving payments from the police retirement fund because of the death of a police officer who was receiving payments prior to July 1, 1975; (c) the names of all spouses or minor children who are receiving payments from the police retirement fund and who were receiving payments prior to July 1, 1975, or in the case of minor children, whose parent, the spouse of a police officer, was receiving payments prior to July 1, 1975; (d) for the purpose of determining the base figure for the computations set forth in subsection (4), the following information relating to the base fiscal year commencing July 1, 1976: (i) the amount of the payments made in the base fiscal year to each police officer described in subsection (2)(a); (ii) the amount of the payments made in the base fiscal year to each spouse or minor child described in subsection (2)(b) or (2)(c); (iii) upon the death after April 18, 1977, of any police officer on the retired list who was receiving payments from the police retirement fund prior to July 1, 1975, and who is survived by a spouse or minor child entitled to receive payments from the police retirement fund, the amount that would have been paid to an eligible spouse of the police officer if that spouse had been receiving payments in the base fiscal year. (3) Each fiscal year immediately after the adoption by a city or town having a police retirement fund of its budget for that fiscal year, the city or town shall report to the state auditor the salary for that fiscal year of a newly confirmed police officer of that city or town. (4) The state auditor shall, upon receipt of the reports referred to in subsections (2) and (3), compute the difference between each amount reported under subsections (2)(d)(i) through (2)(d)(iii) and one-half the salary for the current fiscal year of a newly confirmed police officer of the appropriate city or town. The difference must be paid by the state auditor out of the general fund to the treasurer of the appropriate city or town at the same time as and in addition to the payment to be made by the state auditor under 19-19-305(1). The payment is statutorily appropriated as provided in 17-7-502. (5) The treasurer of each city or town receiving funds under subsection (4) shall immediately deposit them to the credit of the city or town's police retirement fund. The board of trustees of the fund shall use the funds to supplement the monthly payments to persons described in subsections (2)(a) through (2)(c) so that the requirements of subsection (1) are met. (6) If more than one minor child is entitled to supplementary payments under this section by virtue of the death of a common parent police officer, the minimum payment to the minor children under this section must be determined as if there were one minor child and the supplementary payment must be made to the minor children collectively.

History: En. 11-1846.1 by Sec. 2, Ch. 406, L. 1977; R.C.M. 1947, 11-1846.1(part); amd. Sec. 28, Ch. 114, L. 1979; amd. Sec. 24, Ch. 703, L. 1985; Sec. 19-10-506, MCA 1991; redes. 19-19-506 by Code Commissioner, 1993; amd. Sec. 32, Ch. 532, L. 1997.









CHAPTER 20. TEACHERS' RETIREMENT

Part 1. General Provisions

19-20-101. Definitions.

19-20-101. Definitions. As used in this chapter, unless the context clearly indicates otherwise, the following definitions apply: (1) "Accumulated contributions" means the sum of all the amounts deducted from the compensation of a member or paid by a member and credited to the member's individual account in the annuity savings account, together with interest. Regular interest must be computed and allowed to provide a benefit at the time of retirement. (2) "Actuarial equivalent" means a benefit of equal value when computed upon the basis of the mortality table and interest rate assumption set by the retirement board. (3) "Average final compensation" means a member's highest average earned compensation, determined pursuant to 19-20-805, on which all required contributions have been made. (4) "Beneficiary" means one or more persons formally designated by a member or retiree to receive a retirement allowance or payment upon the death of the member or retiree, except for a joint annuitant. (5) "Benefit recipient" means a retired member, a joint annuitant, or a beneficiary who is receiving a retirement allowance. (6) "Creditable service" is that service defined by 19-20-401. (7) "Date of termination" or "termination date" means the last date on which a member performed service in a position reportable to the retirement system. (8) (a) "Earned compensation" means, except as limited by subsections (8)(b) and (8)(c) or by 19-20-715, remuneration paid for the service of a member out of funds controlled by an employer before any pretax deductions allowed under the Internal Revenue Code are deducted. (b) Earned compensation does not include: (i) direct employer premium payments on behalf of members for medical, pharmaceutical, disability, life, vision, dental, or any other insurance; (ii) any direct employer payment or reimbursement for: (A) professional membership dues; (B) maintenance; (C) housing; (D) day care; (E) automobile, travel, lodging, or entertaining expenses; or (F) any similar form of maintenance, allowance, or expenses; (iii) the imputed value of health, life, or disability insurance or any other fringe benefits; (iv) any noncash benefit provided by an employer to or on behalf of a member; (v) termination pay unless included pursuant to 19-20-716; (vi) compensation paid to a member from a plan for the deferral of compensation under section 457(f) of the Internal Revenue Code, 26 U.S.C. 457(f); (vii) payment for sick, annual, or other types of leave paid to a member prior to termination from employment or accrued in excess of that normally allowed; (viii) incentive or bonus payments paid to a member that are not part of a series of annual payments; or (ix) any similar payment or reimbursement made to or on behalf of a member by an employer. (c) Adding a direct employer-paid or noncash benefit to an employee's contract or subtracting the same or a similar amount as a pretax deduction is considered a fringe benefit and not earned compensation. (9) "Employer" means: (a) the state of Montana; (b) a public school district, as provided in 20-6-101 and 20-6-701; (c) the office of public instruction; (d) the board of public education; (e) an education cooperative; (f) the Montana school for the deaf and blind, as described in 20-8-101; (g) the Montana youth challenge program, as defined in 10-1-101; (h) a state youth correctional facility, as defined in 41-5-103; (i) the Montana university system; (j) a community college; or (k) any other agency, political subdivision, or instrumentality of the state that employs a person who is designated a member of the retirement system pursuant to 19-20-302. (10) "Full-time service" means service that is: (a) at least 180 days in a fiscal year; (b) at least 140 hours a month during at least 9 months in a fiscal year; or (c) at least 1,080 hours in a fiscal year under an alternative school calendar adopted by a school board and reported to the office of public instruction as required by 20-1-302. The standard for full-time service for a school district operating under an alternative school calendar must be applied uniformly to all employees of the school district required to be reported to the retirement system. (11) "Internal Revenue Code" has the meaning provided in 15-30-2101. (12) "Joint annuitant" means the one person that a retired member who has elected an optional allowance under 19-20-702 has designated to receive a retirement allowance upon the death of the retired member. (13) "Member" means a person who has an individual account in the annuity savings account. Unless otherwise specified, "member" refers to a tier one member or a tier two member. An active member is a person included under the provisions of 19-20-302. An inactive member is a person included under the provisions of 19-20-303. (14) "Normal form" or "normal form benefit" means a monthly retirement benefit payable during the lifetime of the retired member. (15) "Normal retirement age" means an age no earlier than 60 years of age. (16) "Part-time service" means service that is not full-time service. Part-time service must be credited in the proportion that the actual time worked compares to full-time service. (17) "Position reportable to the retirement system" means a position in which an individual performs duties that would entitle the person to active membership in the retirement system under the provisions of 19-20-302. (18) "Regular interest" means interest at a rate set by the retirement board in accordance with 19-20-501(2). (19) "Retired", "retired member", or "retiree" means a person who is considered in retired member status under the provisions of 19-20-810. (20) "Retirement allowance" or "retirement benefit" means a monthly payment due to a retired member who has qualified for service or disability retirement or due to a joint annuitant or beneficiary. (21) "Retirement board" or "board" means the retirement system's governing board provided for in 2-15-1010. (22) "Retirement system", "system", or "plan" means the teachers' retirement system of the state of Montana provided for in 19-20-102. (23) "Service" means the performance of duties that would entitle the person to active membership in the retirement system under the provisions of 19-20-302. (24) "Termination" or "terminate" means that the employment relationship between the member and the member's employer has been terminated as required in 19-20-810. (25) (a) "Termination pay" means any form of bona fide vacation leave, sick leave, severance pay, amounts provided under a window or early retirement incentive plan, or other payments contingent on the employee terminating employment. (b) Termination pay does not include: (i) amounts that are not wages under section 3121 of the Internal Revenue Code, determined without regard to the wage base limitation; and (ii) amounts that are payable to a member from a plan for the deferral of compensation under section 457(f) of the Internal Revenue Code, 26 U.S.C. 457(f). (26) "Tier one member" means a person who became a member before July 1, 2013, and who has not withdrawn the member's account balance. (27) "Tier two member" means a person who became a member on or after July 1, 2013, or who, after withdrawing the member's account balance, became a member again after July 1, 2013. (28) "Vested" means that a member has been credited with at least 5 full years of membership service upon which contributions have been made and has a right to a future retirement benefit. (29) "Written application" or "written election" means a written instrument, required by statute or the rules of the board, properly signed and filed with the board, that contains all the required information, including documentation that the board considers necessary.

History: En. 75-6201 by Sec. 96, Ch. 5, L. 1971; amd. Sec. 21, Ch. 326, L. 1974; amd. Sec. 1, Ch. 26, L. 1975; amd. Sec. 1, Ch. 127, L. 1977; amd. Sec. 1, Ch. 331, L. 1977; R.C.M. 1947, 75-6201(part); amd. Sec. 1, Ch. 446, L. 1981; amd. Sec. 1, Ch. 453, L. 1983; amd. Sec. 1, Ch. 224, L. 1985; amd. Sec. 6, Ch. 464, L. 1985; amd. Sec. 2, Ch. 45, L. 1987; amd. Sec. 1, Ch. 56, L. 1989; amd. Sec. 1, Ch. 331, L. 1989; amd. Sec. 2, Ch. 13, L. 1991; Sec. 19-4-101, MCA 1991; redes. 19-20-101 by Code Commissioner, 1993; amd. Sec. 2, Ch. 111, L. 1995; amd. Sec. 5, Ch. 442, L. 1997; amd. Sec. 2, Ch. 111, L. 1999; amd. Sec. 2, Ch. 45, L. 2001; amd. Sec. 57, Ch. 114, L. 2003; amd. Sec. 1, Ch. 174, L. 2003; amd. Sec. 1, Ch. 90, L. 2007; amd. Sec. 3, Ch. 305, L. 2007; amd. Sec. 1, Ch. 282, L. 2009; amd. Sec. 1, Ch. 59, L. 2011; amd. Sec. 1, Ch. 366, L. 2013; amd. Sec. 1, Ch. 389, L. 2013.



19-20-102. Retirement system -- policy.

19-20-102. Retirement system -- policy. (1) The state teachers' retirement system created under the provisions of Chapter 87, Laws of 1937, is the state teachers' retirement system of the state of Montana, and the provisions of this chapter do not affect or impair the validity of any action taken by its governing board or the rights of any person arising under the provisions of Chapter 87, Laws of 1937, or any subsequent amendment to this chapter. The state teachers' retirement system is known as "The Teachers' Retirement System of the State of Montana" and in that name shall transact all business of the retirement system, hold its assets in trust, and have the powers and privileges of a corporation that may be necessary to administer the provisions of this chapter. (2) It is the policy of the state to: (a) provide equitable retirement benefits to members of the teachers' retirement system based on each member's normal service and salary; (b) limit the effect on the retirement system of isolated salary increases received by a member, including but not limited to end-of-career promotions or one-time salary enhancements during the member's last years of employment; and (c) limit the compensation that a retired member may earn after retirement while working in a position that would normally be covered under the teachers' retirement system to the amount determined under 19-20-731. (3) It is the policy of the state to ensure that public employees are reported to the correct public retirement system. The retirement system shall enter into memoranda of understanding with the public employees' retirement board to exchange retirement system-related confidential information regarding members, former members, or retirees. A memorandum must state that: (a) the information may be used only for reasons related to verifying appropriate pension plan participation; and (b) the requesting retirement system agrees to protect the confidentiality of the information and will disclose the requested information only as necessary to conduct official business.

History: En. 75-6202 by Sec. 97, Ch. 5, L. 1971; amd. Sec. 22, Ch. 326, L. 1974; R.C.M. 1947, 75-6202; Sec. 19-4-102, MCA 1991; redes. 19-20-102 by Code Commissioner, 1993; amd. Sec. 4, Ch. 305, L. 2007; amd. Sec. 2, Ch. 59, L. 2011.



19-20-103. Implied consent of employee.

19-20-103. Implied consent of employee. A person who accepts employment for which membership is required is considered to have consented to membership and to the withholding of contributions from the person's compensation.

History: En. 75-6214 by Sec. 109, Ch. 5, L. 1971; amd. Sec. 10, Ch. 127, L. 1977; amd. Sec. 8, Ch. 331, L. 1977; R.C.M. 1947, 75-6214(part); Sec. 19-4-103, MCA 1991; redes. 19-20-103 by Code Commissioner, 1993; amd. Sec. 257, Ch. 56, L. 2009.



19-20-104. Guarantee by state.

19-20-104. Guarantee by state. Regular interest charges payable, the creation and maintenance of reserves in the pension accumulation account, and the maintenance of accumulated contributions in the annuity savings account, as provided for in this chapter, and the payment of all retirement allowances, refunds, and other benefits granted under the retirement system are obligations of the state of Montana.

History: En. 75-6216 by Sec. 111, Ch. 5, L. 1971; amd. Sec. 11, Ch. 127, L. 1977; amd. Sec. 9, Ch. 331, L. 1977; R.C.M. 1947, 75-6216; Sec. 19-4-104, MCA 1991; redes. 19-20-104 by Code Commissioner, 1993; amd. Sec. 6, Ch. 442, L. 1997; amd. Sec. 2, Ch. 90, L. 2007.



19-20-105. Penalty for fraud.

19-20-105. Penalty for fraud. A person who knowingly makes a false statement or who falsifies or permits to be falsified any record of the retirement system in an attempt to defraud the system is guilty of a misdemeanor and is punishable as provided by law.

History: En. 75-6217 by Sec. 112, Ch. 5, L. 1971; amd. Sec. 12, Ch. 127, L. 1977; R.C.M. 1947, 75-6217(1); Sec. 19-4-105, MCA 1991; redes. 19-20-105 by Code Commissioner, 1993.



19-20-106. Retaining qualified plan status -- board rulemaking authority.








